TITLE 1. GENERAL PROVISIONS

ARTICLE 1. LAWS GOVERNING THE STATE

CHAPTER 1. IMPLEMENTARY PROVISIONS FOR THE INDIANA CODE

IC 1-1-1-1
Citation
Sec. 1. Citation. The Indiana Code may be cited as "IC".

IC 1-1-1-2
Repeal of prior laws; provisions not repealed
Sec. 2. All acts enacted before the 1976 regular session of the Indiana general assembly are repealed, except that this repeal does not include the following:
(1) The following acts of incorporation enacted before the 36th session of the general assembly, and their amendments, whether those amendments were enacted before, during, or after the 36th session:
Acts 1807, c.75, s.1-2.
Acts 1810, c.17, s.1-9.
1824 Revised Statutes, c.64, s.5-6.
Acts 1832, c.133, s.1.
Local Acts 1835, c.96, s.1-3.
Local Acts 1836, c.7, s.1-22.
Local Acts 1836, c.9, s.1-21.
Local Acts 1836, c.23, s.1-4.
Local Acts 1837, c.4, s.1-10.
Local Acts 1838, c.5, s.1-57.
Local Acts 1838, c.9, s.1-22.
Local Acts 1838, c.11, s.1-17.
Local Acts 1838, c.198, s.1.
Local Acts 1839, c.21, s.1-3 and 5-11.
Local Acts 1839, c.42, s.1-2.
Local Acts 1840, c.33, s.1-5.
Local Acts 1841, c.37, s.1-3 and 7-22.
Local Acts 1842, c.45, s.1.
Local Acts 1842, c.51, s.1.
Local Acts 1843, c.4, s.1-5.
Local Acts 1843, c.27, s.1-2.
Local Acts 1843, c.31, s.1-2.
Local Acts 1844, c.11, s.1-4.
Local Acts 1844, c.30, s.1-4.
Local Acts 1844, c.31, s.1-4.
Local Acts 1844, c.34, s.1-3.
Local Acts 1844, c.134, s.1-5.             Local Acts 1845, c.118, s.1-4.
Local Acts 1845, c.234, s.1.
Local Acts 1845, c.250, s.1.
Local Acts 1846, c.2, s.1-3.
Local Acts 1846, c.61, s.1.
Local Acts 1846, c.168, s.1-5.
Local Acts 1846, c.329, s.1-3.
Local Acts 1847, c.22, s.1-13.
Local Acts 1847, c.71, s.1-4 and 6-9.
Local Acts 1847, c.93, s.1-4.
Local Acts 1847, c.129, s.1-4.
Local Acts 1847, c.172, s.1-2.
Local Acts 1847, c.204, s.1-3.
Local Acts 1847, c.336, s.1-5.
Local Acts 1848, c.123, s.1.
Local Acts 1848, c.252, s.1.
Local Acts 1848, c.346, s.1-15.
Local Acts 1849, c.116, s.1-9.
Local Acts 1849, c.203, s.1.
Local Acts 1849, c.220, s.1-4.
Local Acts 1849, c.221, s.1-7.
Local Acts 1849, c.269, s.1.
Local Acts 1850, c.138, s.1-5.
Local Acts 1850, c.213, s.1.
Local Acts 1850, c.265, s.1-10.
Local Acts 1850, c.269, s.1-8.
Local Acts 1850, c.331, s.1-17.
Local Acts 1850, c.338, s.1.
Local Acts 1851, c.1, s.1-19, 27-34, and 36.
Local Acts 1851, c.39, s.1.
Local Acts 1851, c.92, s.1-34.
Local Acts 1851, c.226, s.1-3.
Local Acts 1851, c.281, s.1-10.
Local Acts 1851, c.336, s.1-7.
Acts 1865(ss), c.11, s.1-6.
Acts 1873, c.88, s.1.
Acts 1873, c.101, s.1.
Acts 1873, c.103, s.1.
Acts 1885, c.42, s.1.
Acts 1895, c.59, s.1.
Acts 1901, c.153, s.1.
Acts 1905, c.7, s.1.
Acts 1909, c.7, s.1-4.
Acts 1909, c.51, s.1.
Acts 1911, c.167, s.1-2.
Acts 1913, c.253, s.1.
Acts 1925, c.165, s.1-3.
Acts 1927, c.68, s.1-5.
Acts 1935, c.58, s.1.
Acts 1937, c.227, s.1.             Acts 1939, c.51.
Acts 1959, c.165, s.1.
Acts 1963, c.107, s.1-2.
(2) The following appropriation:
Acts 1967, c.180, s.3.
(3) The following statement of legislative purpose, finding, intent, or policy:
Acts 1973, P.L.322, S.1.
As amended by P.L.1-1989, SEC.1; P.L.1-1990, SEC.1; P.L.3-1995, SEC.1.



CHAPTER 2. LAWS GOVERNING THE STATE

IC 1-1-2-1
Hierarchy of law
Sec. 1. The law governing this state is declared to be:
First. The Constitution of the United States and of this state.
Second. All statutes of the general assembly of the state in force, and not inconsistent with such constitutions.
Third. All statutes of the United States in force, and relating to subjects over which congress has power to legislate for the states, and not inconsistent with the Constitution of the United States.
Fourth. The common law of England, and statutes of the British Parliament made in aid thereof prior to the fourth year of the reign of James the First (except the second section of the sixth chapter of forty-third Elizabeth, the eighth chapter of thirteenth Elizabeth, and the ninth chapter of thirty-seventh Henry the Eighth,) and which are of a general nature, not local to that kingdom, and not inconsistent with the first, second and third specifications of this section.
(Formerly: Acts 1852,1RS, c.61, s.1.)

IC 1-1-2-2
Criminal law statutory
Sec. 2. Crimes shall be defined and punishment therefor fixed by statutes of this state and not otherwise.
(Formerly: Acts 1852,1RS, c.61, s.2.) As amended by Acts 1978, P.L.2, SEC.101.



CHAPTER 3. PROCLAMATION DATE; EFFECTIVE DATES OF SESSION LAWS

IC 1-1-3-1
Certificate of receipt
Sec. 1. It shall be the duty of the several clerks of circuit courts in this state, immediately on the receipt of the laws of any session as provided for by IC 2-6-1.5-5, to transmit to the governor a certificate stating the day when such laws were so received.
(Formerly: Acts 1855, c.100, s.1.) As amended by Acts 1978, P.L.3, SEC.1.

IC 1-1-3-2
Proclamation by governor
Sec. 2. So soon as certificates from all the counties have been received, the governor shall issue and publish his proclamation, announcing the date at which the latest filing took place; of the facts contained in which proclamation, all courts shall take notice.
(Formerly: Acts 1855, c.100, s.2.)

IC 1-1-3-3
Effective dates
Sec. 3. (a) As used in this section, "regular session" includes a regular technical session.
(b) Except as otherwise provided in subsection (d), each provision of each act passed at a regular session of the general assembly takes effect on July 1 next following its enactment, unless a different time is specified in the act.
(c) Except as otherwise provided in subsection (d), each provision of each act passed at a special session of the general assembly takes effect on the first day of the third calendar month after the calendar month of sine die adjournment, unless a different time is specified in the act.
(d) If an act contains a SECTION that specifies an effective date or dates for one (1) or more other provisions of the act or declares that an emergency exists for the act, then the SECTION takes effect at the same time as the earliest date that any other provision of the act takes effect.
(e) This section does not apply to acts that are vetoed by the governor.
As added by Acts 1978, P.L.3, SEC.2. Amended by P.L.1-1983, SEC.1; P.L.1-1987, SEC.1; P.L.1-1993, SEC.1; P.L.4-1995, SEC.1.



CHAPTER 3.1. EFFECTIVENESS OF ACTS PASSED OVER GOVERNOR'S VETO

IC 1-1-3.1-1
Application of chapter
Sec. 1. This chapter applies only to an act passed by the general assembly over the governor's veto under Article 5, Section 14 of the Constitution of the State of Indiana.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-2
Definitions
Sec. 2. For purposes of this chapter, "approval of the act" occurs at the time the second house of the general assembly votes to approve a bill over the governor's veto under Article 5, Section 14 of the Constitution of the State of Indiana. "Second house of the general assembly" refers to the house of the general assembly that reconsiders a bill vetoed by the governor under Article 5, Section 14 of the Constitution of the State of Indiana after the house in which the bill originated has passed the bill over the governor's veto.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-3
Acts containing declaration of emergency
Sec. 3. (a) This section applies only to an act that contains a declaration that an emergency exists.
(b) If the act provides that a provision of the act takes effect:
(1) upon passage; or
(2) retroactively to a specified date;
then the provision takes effect upon approval of the act.
(c) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs on or before the specified date;
then the provision takes effect on the specified effective date.
(d) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs after the specified date;
then the provision takes effect on July 1 next following approval of the act.
(e) If the act does not provide an effective date for a provision of the act, then the provision takes effect on July 1 next following approval of the act, subject to section 5 of this chapter.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-4
Acts not containing declaration of emergency
Sec. 4. (a) This section applies only to an act that does not contain a declaration that an emergency exists.     (b) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs on or before the specified date;
then the provision takes effect on the specified effective date, unless promulgation of the act must occur under subsection (c).
(c) If, in a case described in subsection (b), the specified effective date occurs before promulgation of the act, then the provision takes effect when promulgation of the act is completed. As used in this subsection, "promulgation" means the publication and circulation of an act in accordance with Article 4, Section 28 of the Constitution of the State of Indiana.
(d) If:
(1) the act provides that a provision of the act takes effect on a specified date; and
(2) approval of the act occurs after the specified date;
then the provision takes effect on July 1 next following approval of the act.
(e) If the act does not provide an effective date for a provision of the act, then the provision takes effect on July 1 next following approval of the act, subject to section 5 of this chapter.
As added by P.L.1-1987, SEC.2.

IC 1-1-3.1-5
Effective date sections
Sec. 5. If an act described in either section 3 or section 4 of this chapter contains a SECTION that specifies an effective date or dates for one (1) or more other provisions of the act, then the effective date SECTION takes effect at the same time as the earliest date that any other provision of the act takes effect.
As added by P.L.1-1987, SEC.2.



CHAPTER 3.5. POLITICAL SUBDIVISIONS CLASSIFIED BY POPULATION; EFFECTIVE DATE OF DECENNIAL CENSUS

IC 1-1-3.5-1 Repealed
(Repealed by P.L.1-1988, SEC.10.)



CHAPTER 4. CONSTRUCTION OF STATUTES

IC 1-1-4-1
Rules
Sec. 1. The construction of all statutes of this state shall be by the following rules, unless the construction is plainly repugnant to the intent of the legislature or of the context of the statute:
(1) Words and phrases shall be taken in their plain, or ordinary and usual, sense. Technical words and phrases having a peculiar and appropriate meaning in law shall be understood according to their technical import.
(2) Words importing joint authority to three (3) or more persons shall be construed as authority to a majority of the persons, unless otherwise declared in the statute giving authority.
(3) Words importing the singular number only may be also applied to the plural of persons and things.
(4) Words importing the masculine gender only may be extended to females also.
(5) When a statute requires an act to be done which, by law, an agent or deputy as well may do as the principal, the requisition is satisfied by the performance of the act by an authorized agent or deputy.
(6) When a person is required to be disinterested or indifferent in acting on any question or matter affecting other parties, consanguinity or affinity within the sixth degree, inclusive, by the civil law rules, or within the degree of second cousin, inclusive, disqualifies the person from acting, except by consent of parties.
(Formerly: Acts 1852, 2 RS PART II, c.17, s.1.) As amended by Acts 1978, P.L.2, SEC.102; Acts 1982, P.L.1, SEC.1; P.L.1-1988, SEC.4; P.L.1-1990, SEC.2; P.L.1-1991, SEC.3.



CHAPTER 5. EFFECT OF REPEAL; RESERVATION OF LEGISLATIVE AUTHORITY

IC 1-1-5-1
Revival; release or extinguishment
Sec. 1. Whenever a statute is repealed which repealed a former statute, the former statute shall not thereby be revived unless it shall be so expressly provided. And the repeal of any statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute, unless the repealing statute shall so expressly provide; and such statute shall be treated as still remaining in force for the purposes of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.
(Formerly: Acts 1877(ss), c.36, s.1.) As amended by P.L.2-1988, SEC.1.



CHAPTER 6. INTERPRETATION OF NAME DESIGNATIONS

IC 1-1-6-1
Incorrect names
Sec. 1. Whenever a statute or rule designates a board, bureau, commission, division, department, officer, agency, authority, or instrumentality of state government, or a political subdivision and the name is incorrectly stated, on the effective date of the statute or rule, or following the effective date, the rights, powers, duties, or liabilities placed with the board, bureau, commission, division, department, officer, agency, authority, or instrumentality were transferred to a different board, bureau, commission, division, department, officer, agency, authority, or instrumentality, then the named board, bureau, commission, division, department, officer, agency, authority, or instrumentality, whether correctly named in the statute or rule on its effective date or not, refers to the properly or correctly named or designated board, bureau, commission, division, department, officer, agency, authority, or instrumentality, or the one to which the rights, powers, duties, and liabilities were transferred.
(Formerly: Acts 1945, c.14, s.1.) As amended by P.L.1-1989, SEC.10.



CHAPTER 7. INTERPRETATION OF REGISTERED MAIL AS CERTIFIED MAIL

IC 1-1-7-1
Notice or other matters
Sec. 1. If a statute enacted by the general assembly or a rule, as defined by IC 4-22-2-3, requires that notice or other matter be given or sent by registered mail, a person may use certified mail as established by the United States Postal Service to comply with the law or rule.
(Formerly: Acts 1957, c.196, s.1.) As amended by P.L.2-1983, SEC.1.



CHAPTER 7.5. INTERPRETATION OF CERTIFIED CHECK AS BANK DRAFT, CASHIERS CHECK, OR MONEY ORDER

IC 1-1-7.5-1
Federally insured financial institution instruments
Sec. 1. In all cases where it is required by law that a certified check be submitted in conjunction with the submission of bids on public contracts, it is lawful to submit a draft, cashiers check, or money order issued by a financial institution insured by an agency of the United States.
As added by Acts 1981, P.L.2, SEC.1.



CHAPTER 8. REPEALED



CHAPTER 8.1. STANDARD TIME

IC 1-1-8.1-1 Repealed
(Repealed by P.L.243-2005, SEC.2.)



CHAPTER 9. LEGAL HOLIDAYS

IC 1-1-9-1
List; observance
Sec. 1. (a) The following are legal holidays within the state of Indiana for all purposes:
New Year's Day, January 1.
Martin Luther King, Jr.'s Birthday, the third Monday in January.
Abraham Lincoln's Birthday, February 12.
George Washington's Birthday, the third Monday in February.
Good Friday, a movable feast day.
Memorial Day, the last Monday in May.
Independence Day, July 4.
Labor Day, the first Monday in September.
Columbus Day, the second Monday in October.
Election Day, the day of any general, municipal, or primary election.
Veterans Day, November 11.
Thanksgiving Day, the fourth Thursday in November.
Christmas Day, December 25.
Sunday, the first day of the week.
(b) When any of these holidays, other than Sunday, comes on Sunday, the following Monday shall be the legal holiday. When any of these holidays comes on Saturday, the preceding Friday shall be the legal holiday.
(c) This section does not affect any action taken by the state, the general assembly while in session, or a political subdivision (as defined in IC 36-1-2-13). Any action taken by the state, the general assembly, or a political subdivision on any such holiday shall be valid for all purposes.
(Formerly: Acts 1947, c.236, s.1; Acts 1949, c.2, s.1; Acts 1955, c.6, s.1; Acts 1969, c.59, s.1; Acts 1972, P.L.12, SEC.1.) As amended by Acts 1982, P.L.2, SEC.2; P.L.4-1989, SEC.1; P.L.4-1995, SEC.2; P.L.26-2000, SEC.1.

IC 1-1-9-2
Paid holidays for state employees; governor shifting observance; exception
Sec. 2. All legal holidays, except Sundays, shall be paid holidays for state employees. However, the governor may shift to another day the observance of a legal holiday, except that Martin Luther King, Jr.'s birthday shall be observed as a holiday on the third Monday in January.
As added by P.L.2-1986, SEC.1. Amended by P.L.4-1989, SEC.2.



CHAPTER 10. INDIANA DAY

IC 1-1-10-1
Proclamation; observance
Sec. 1. The governor shall issue a proclamation annually designating the eleventh day of December as Indiana Day, and in pursuance thereof suitable exercises, having reference to the historical event to be commemorated thereby, may be held in the public schools of the state, and by citizens generally throughout the state, in appropriate and patriotic observance of the anniversary of the admission of the state of Indiana into the Union.
(Formerly: Acts 1925, c.11, s.1.)



CHAPTER 11. FLAG DAY AND VETERANS' DAY

IC 1-1-11-1
Flag Day; proclamation
Sec. 1. The governor shall issue a proclamation annually setting apart and designating the fourteenth day of June as Flag Day, and recommending therein that the day be observed by the people in the display of the flag, in conducting suitable exercises having reference to the adoption of the national flag, and in such other ways as shall be in harmony with the general character of the day.
(Formerly: Acts 1925, c.53, s.1.)

IC 1-1-11-2
Veterans' Day; proclamation
Sec. 2. (a) The governor shall issue a proclamation annually setting apart and designating November 11 as Veterans' Day. The governor in the proclamation shall:
(1) recommend that all places of business, other than school corporations and places of business necessary to the immediate health and welfare of the citizens of the state, remain closed in commemoration of Veterans' Day; and
(2) proclaim that Veterans' Day be observed generally throughout the state as a day on which to hold appropriate exercises in commemoration of the historical events associated with the day.
(b) School corporations shall observe Veterans' Day each year with appropriate exercises in commemoration of the historical events associated with the day. If classes are not conducted on November 11, the school corporation shall conduct these exercises on the first day after November 11 on which classes are conducted.
(Formerly: Acts 1925, c.53, s.2; Acts 1955, c.5, s.1; Acts 1959, c.341, s.1.) As amended by P.L.1-1985, SEC.1.



CHAPTER 12. REPEALED



CHAPTER 12.5. CASIMIR PULASKI DAY

IC 1-1-12.5-1
Proclamation; observance
Sec. 1. The governor shall issue an annual proclamation setting apart the first Monday in March for the recognition of Casimir Pulaski's birthday and designating that day as "Casimir Pulaski Day". On this commemorative day, suitable exercises may be held in the public schools of the state and by citizens generally throughout the state in appropriate and patriotic observance of Casimir Pulaski's great contributions to the cause of the American Revolution.
(Formerly: Acts 1974, P.L.3, SEC.1.)



CHAPTER 13. GEORGE ROGERS CLARK DAY

IC 1-1-13-1
Proclamation; observance
Sec. 1. The governor shall issue an annual proclamation setting apart the twenty-fifth day of February for the recognition of George Rogers Clark and designating that day as "George Rogers Clark Day." On this commemorative day, the Indiana Historical Bureau, the schools of Indiana and the citizens of Indiana are exhorted to celebrate the memory of George Rogers Clark by holding suitable exercises in fitting and patriotic observance of his great contributions to the cause of American Independence which include conquering and securing the Northwest Territory and establishing and promoting the first permanent American settlement in the Northwest Territory.
(Formerly: Acts 1975, P.L.1, SEC.1.)



CHAPTER 14. NORTHWEST ORDINANCE DAY

IC 1-1-14-1
Proclamation
Sec. 1. The governor shall issue a proclamation each year designating July 13 as "Northwest Ordinance Day" and exhorting the Indiana Historical Bureau, the educational, historic, and patriotic organizations of Indiana, and the citizens of Indiana to celebrate the anniversary of the adoption of the Northwest Ordinance by holding suitable exercises in fitting and patriotic observance of this great document and its contributions to freedom and democracy.
As added by P.L.3-1988, SEC.1.






ARTICLE 2. STATE EMBLEMS

CHAPTER 1. REPEALED



CHAPTER 2. STATE FLAG

IC 1-2-2-1
Design and dimensions
Sec. 1. A state flag is hereby adopted, and the same shall be of the following design and dimensions, to-wit: Its dimensions shall be three (3) feet fly by two (2) feet hoist; or five (5) feet fly by three (3) feet hoist; or any size proportionate to either of those dimensions. The field of the flag shall be blue with nineteen (19) stars and a flaming torch in gold or buff. Thirteen (13) stars shall be arranged in an outer circle, representing the original thirteen (13) states; five (5) stars shall be arranged in a half circle below the torch and inside the outer circle of stars, representing the states admitted prior to Indiana; and the nineteenth star, appreciably larger than the others and representing Indiana shall be placed above the flame of the torch. The outer circle of stars shall be so arranged that one (1) star shall appear directly in the middle at the top of the circle, and the word "Indiana" shall be placed in a half circle over and above the star representing Indiana and midway between it and the star in the center above it. Rays shall be shown radiating from the torch to the three (3) stars on each side of the star in the upper center of the circle.
Township trustees, boards of school trustees and boards of school commissioners of the various school corporations of this state, and board of county commissioners of the several counties of the state, may procure a state flag for each school and for each courthouse under their respective supervision and cause the same to be placed conspicuously in the principal room or assembly hall and any courtroom of any such building or courthouse.
(Formerly: Acts 1917, c.114, s.1; Acts 1955, c.146, s.1.) As amended by Acts 1979, P.L.1, SEC.1.

IC 1-2-2-2
Military forces; public functions
Sec. 2. The banner described in section 1 of this chapter shall be regulation, in addition to the American flag, with all of the militia forces of the state of Indiana, and in all public functions in which the state may or shall officially appear.
(Formerly: Acts 1917, c.114, s.2.) As amended by Acts 1982, P.L.2, SEC.3.



CHAPTER 3. DISPLAY AND DISTRIBUTION OF STATE FLAG

IC 1-2-3-1
State capitol; display
Sec. 1. A new and different Indiana state flag shall be displayed at the state capitol building on each and every day whenever practicable and feasible.
(Formerly: Acts 1967, c.162, s.1.) As amended by Acts 1979, P.L.1, SEC.2.



CHAPTER 4. STATE SEAL

IC 1-2-4-1
Description
Sec. 1. The official seal for the state of Indiana shall be described as follows:
A perfect circle, two and five eighths (2 5/8) inches in diameter, inclosed by a plain line. Another circle within the first, two and three eighths (2 3/8) inches in diameter inclosed by a beaded line, leaving a margin of one quarter (1/4) of an inch. In the top half of this margin are the words "Seal of the State of Indiana".
At the bottom center, 1816, flanked on either side by a diamond, with two (2) dots and a leaf of the tulip tree (liriodendron tulipifera), at both ends of the diamond. The inner circle has two (2) trees in the left background, three (3) hills in the center background with nearly a full sun setting behind and between the first and second hill from the left.
There are fourteen (14) rays from the sun, starting with two (2) short ones on the left, the third being longer and then alternating, short and long. There are two (2) sycamore trees on the right, the larger one being nearer the center and having a notch cut nearly half way through, from the left side, a short distance above the ground. The woodsman is wearing a hat and holding his ax nearly perpendicular on his right. The ax blade is turned away from him and is even with his hat.
The buffalo is in the foreground, facing to the left of front. His tail is up, front feet on the ground with back feet in the air_as he jumps over a log.
The ground has shoots of blue grass, in the area of the buffalo and woodsman.
(Formerly: Acts 1963, c.207, s.1.)



CHAPTER 5. STATE POEM

IC 1-2-5-1
Title and text
Sec. 1. The poem of Arthur Franklin Mapes, Kendallville, Indiana, the title and text of which are set forth in full as a part of this section, is hereby adopted as Indiana's official poem. It reads as follows:
INDIANA



CHAPTER 6. STATE SONG

IC 1-2-6-1
Form
Sec. 1. The song entitled, "On the Banks of the Wabash, Far Away," words and music by Paul Dresser, be and is hereby established as the state song of Indiana. The form in which this song shall be sung as the state song of Indiana shall be as follows:
'Round my Indiana homestead wave the cornfields,
In the distance loom the woodlands clear and cool,
Oftentimes my tho'ts revert to scenes of childhood,
Where I first received my lessons - nature's school.
But one thing there is missing in the picture,
Without her face it seems so incomplete,
I long to see my mother in the doorway,
As she stood there years ago, her boy to greet.
CHORUS



CHAPTER 7. STATE FLOWER AND TREE

IC 1-2-7-1
Tulip tree; peony
Sec. 1. The tulip tree (liriodendron tulipifera) is hereby adopted and designated as the official state tree, and the flower of the peony (Paeonie) is hereby adopted and designated as the official state flower of the state of Indiana.
(Formerly: Acts 1931, c.48, s.1; Acts 1957, c.283, s.1.)



CHAPTER 8. STATE BIRD

IC 1-2-8-1
Cardinal
Sec. 1. The bird commonly known as the Red Bird or Cardinal (Richmondena Cardinalis Cardinalis) is hereby adopted and designated as the official state bird of the state of Indiana.
(Formerly: Acts 1933, c.223, s.1.)



CHAPTER 9. STATE STONE

IC 1-2-9-1
Limestone
Sec. 1. The regal type rock "Limestone" which is found and quarried in south and central Indiana from the geologic formation named the Salem Limestone, is hereby adopted as the official stone of the State of Indiana.
(Formerly: Acts 1971, P.L.3, SEC.1.)



CHAPTER 10. STATE LANGUAGE

IC 1-2-10-1
Official language of state
Sec. 1. The English language is adopted as the official language of the state of Indiana.
As added by P.L.1-1984, SEC.1.

IC 1-2-10-2
Recognition of American Sign Language as independent language
Sec. 2. American Sign Language is recognized as a standard, independent language with its own grammar, syntax, vocabulary, and cultural heritage, which is widely used by hearing, deaf, and hard of hearing individuals in Indiana and in the United States.
As added by P.L.7-1995, SEC.1.



CHAPTER 11. STATE RIVER

IC 1-2-11-1
Wabash River
Sec. 1. The river commonly known as the Wabash River is adopted and designated as the official river of the state of Indiana.
As added by P.L.3-1996, SEC.1.



CHAPTER 12. STATE POET LAUREATE

IC 1-2-12-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana arts commission established by IC 4-23-2-1.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-2
"Selection committee"
Sec. 2. As used in this chapter, "selection committee" refers to the committee described in section 4 of this chapter.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-3
Selection of poet laureate
Sec. 3. The poet laureate of Indiana shall be selected under this chapter.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-4
Establishment of selection committee
Sec. 4. (a) The selection committee consists of the following eight (8) members:
(1) Seven (7) members selected by the commission who represent state supported and private institutions of higher education.
(2) The executive director of the commission.
(b) The president of each of the institutions selected under subsection (a)(1) shall name a faculty member to serve on the selection committee. The faculty member must:
(1) be a member of the fine arts or English department of the institution; and
(2) teach writing.
(c) The executive director of the commission:
(1) is the chair of; and
(2) shall establish the meeting times and dates for;
the selection committee.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-5
Duties of selection committee
Sec. 5. The selection committee shall do the following:
(1) Meet on a biennial basis to select the poet laureate.
(2) Determine a method of selecting the poet laureate.
(3) Select a poet laureate not later than December 1 of each odd-numbered year.
(4) Permit a person to be selected as poet laureate even if the person has previously served as poet laureate. As added by P.L.164-2005, SEC.1.

IC 1-2-12-6
Poet laureate's term of service
Sec. 6. A person selected as poet laureate serves a two (2) year term that begins January 1 following the poet laureate's selection.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-7
Duties of poet laureate
Sec. 7. (a) The poet laureate shall do the following:
(1) Make a formal appearance at schools, libraries, and other educational facilities.
(2) Offer advice to the commission concerning ways to further the art of poetry in Indiana.
(3) Represent Indiana and the art of poetry to the education community and the public.
(b) The department of education shall assist the poet laureate in scheduling the poet laureate's appearances in educational facilities and at other appropriate events.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-8
Annual honorarium for poet laureate
Sec. 8. (a) The commission may pay an annual honorarium of two thousand five hundred dollars ($2,500) to the poet laureate.
(b) The commission may pay a per diem to the poet laureate for each day that the poet laureate makes an appearance under this chapter.
(c) The commission may pay travel expenses to a member of the selection committee unless the member's institution reimburses the member for the expenses.
As added by P.L.164-2005, SEC.1.

IC 1-2-12-9
Payment of expenses from commission funds
Sec. 9. All expenses and other payments permitted under this chapter shall be paid from appropriations to or other funds of the commission.
As added by P.L.164-2005, SEC.1.






ARTICLE 3. STATE BOUNDARIES

CHAPTER 1. INDIANA-KENTUCKY BOUNDARY COMPACT

IC 1-3-1-1
Boundary
Sec. 1. Upon the approval and consent of the Congress of the United States to the compact hereby effected, the boundary line between the State of Indiana and the Commonwealth of Kentucky is as follows:
Commencing at a point on the line between Sections 15 and 14, Township 7 South, Range 10 West, and 67.25 chains south of the northeast corner of Section 15, the same being the beginning point in the description of the part of the boundary line as fixed by the Supreme Court of the United States in Indiana v. Kentucky, decided May 18, 1896, and reported in 163 U.S. Reports 520, thence south 0 degrees 53 minutes 15 seconds west to the low water mark on the right side of the Ohio River and thence upstream at low water mark on the right side of the Ohio River. Also beginning at the same beginning point to-wit: The beginning point in the description of the part of the boundary line between the State of Indiana and the Commonwealth of Kentucky as fixed by the Supreme Court in 163 U.S. 520 and following that line to the end of so much of the boundary line as was fixed by the decree; thence due west to the low water mark on the right side of the Ohio River and thence downstream with the low water mark on the right side of the river.
As added by P.L.1-1995, SEC.32.

IC 1-3-1-2
Filing of compact
Sec. 2. Upon the approval and consent of the Congress of the United States to the compact hereby effected:
(1) evidence of the compact, together with the survey and report of the commissioners by whom the boundary line was agreed upon, shall be filed in the office of the secretary of state; and
(2) a copy of the compact, survey, and report shall be filed in the office of the recorder of Vanderburgh County, Indiana.
As added by P.L.1-1995, SEC.32.









TITLE 2. GENERAL ASSEMBLY

ARTICLE 1. LEGISLATIVE APPORTIONMENT

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 1.2. REPEALED



CHAPTER 1.3. REPEALED



CHAPTER 1.4. REPEALED



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 2.2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. GENERAL PROVISIONS RELATING TO ESTABLISHING LEGISLATIVE DISTRICTS

IC 2-1-9-1
Terms and references to geographic units
Sec. 1. All terms and references to geographic units made in the descriptions of districts in this article:
(1) have the same meanings as the terms have when used by the United States Department of Commerce, Bureau of the Census, in reporting the 2000 decennial census of Indiana as supplemented by geographic information compiled and documented by the legislative services agency; and
(2) describe the same geographical boundaries as depicted by maps included in the GIS.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-2
"District" defined
Sec. 2. As used in this chapter, "district" refers to a district described in IC 2-1-10 or IC 2-1-11.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-3
"GIS" defined
Sec. 3. As used in this chapter, "GIS" refers to the geographic information system maintained by the office that contains the following information:
(1) Geographic and population information provided in the official census report to the state by the United States Department of Commerce, Bureau of the Census, in reporting the 2000 decennial census of Indiana.
(2) Election history and supplemental geographic information compiled by the legislative services agency.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-4
"House district" defined
Sec. 4. As used in this chapter, "house district" refers to a district of the house of representatives of the general assembly described in IC 2-1-10.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-5
"Office" defined
Sec. 5. As used in this chapter, "office" refers to the office of census data of the legislative services agency.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-6 "Senate district" defined
Sec. 6. As used in this chapter, "senate district" refers to a district of the senate of the general assembly described in IC 2-1-11.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-7
Resolution of inconsistent inclusions in house or senate districts
Sec. 7. (a) Any part of Indiana that has not been described as included in a house or senate district is included within the house or senate district that:
(1) is contiguous to the part; and
(2) contains the least population of all house or senate districts contiguous to that part according to the 2000 decennial census of Indiana.
(b) If any part of Indiana is described as being in more than one (1) house or senate district, the part is included within the house or senate district that:
(1) is one (1) of the house or senate districts in which the part is listed in IC 2-1-10 or IC 2-1-11, whichever is applicable;
(2) is contiguous to the part; and
(3) contains the least population according to the 2000 decennial census of Indiana.
(c) If any part of Indiana:
(1) is described in IC 2-1-10 or IC 2-1-11 as being in one (1) house or senate district; and
(2) entirely surrounded by another house or senate district;
the part shall be incorporated into the house or senate district that surrounds the part.
(d) If any part of Indiana:
(1) is described as being in one (1) house or senate district; and
(2) is not contiguous to another part of the house or senate district that contains the majority of the population in the house or senate district;
the part is included with the contiguous house or senate district that contains the least population according to the 2000 decennial census of Indiana.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-7.5
Treatment of geographic slivers
Sec. 7.5. (a) As used in this section, "geographic sliver" means a polygon contained in the GIS resulting from the overlay of an existing geographic data set onto a more recent version of that geographic data set.
(b) A geographic sliver is considered to be included in the description of the larger unit of geography to which the geographic sliver belongs within the same geographic data set.
(c) If this article provides that a district includes a unit of geography in Indiana, that district contains any geographic slivers included in that unit of geography under subsection (b). As added by P.L.37-2002, SEC.1.

IC 2-1-9-8
Number of house districts
Sec. 8. Indiana is divided into one hundred (100) house districts as described in IC 2-1-10. From each of these districts there shall be elected one (1) representative of the house of representatives of the Indiana general assembly.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-9
Number of senate districts; effect of redistricting on senators elected in 2000
Sec. 9. (a) Indiana is divided into fifty (50) senate districts as described in IC 2-1-11. From each of these districts there shall be elected one (1) senator of the senate of the Indiana general assembly.
(b) Each senator elected in the general election in 2000 for a full four (4) year term shall continue to hold office until the term for which the senator was elected has expired by limitation, and the senator shall represent the district established under IC 2-1-11 in which the senator's legal residence is located.
As added by P.L.212-2001, SEC.1. Amended by P.L.37-2002, SEC.2.

IC 2-1-9-10
Maintenance of census descriptions and maps
Sec. 10. The legislative services agency shall separately maintain and preserve in the GIS the descriptions and maps included in the 2000 decennial census of Indiana. The legislative services agency shall make those descriptions and maps available for public inspection during regular office hours and on the Internet.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-11
Incorporation of census report and documents
Sec. 11. The official report and all official documents relating to the report of the 2000 decennial census are incorporated by reference into this article.
As added by P.L.212-2001, SEC.1.

IC 2-1-9-12
Office modifications to GIS
Sec. 12. The office shall make modifications in the GIS necessary to conform the GIS to the rules stated in section 7 and section 7.5 of this chapter.
As added by P.L.37-2002, SEC.3.



CHAPTER 10. HOUSE DISTRICTS; 2001 PLAN

IC 2-1-10-1
House District 1
Sec. 1. House District 1 consists of the following:
PRECINCTS in Lake County: HAMMOND 1-1, HAMMOND 1-2, HAMMOND 1-3, HAMMOND 1-4, HAMMOND 1-5, HAMMOND 1-6, HAMMOND 1-7, HAMMOND 1-8, HAMMOND 1-9, HAMMOND 1-10, HAMMOND 1-11, HAMMOND 1-12, HAMMOND 1-13, HAMMOND 1-14, HAMMOND 1-15, HAMMOND 1-16, HAMMOND 2-2, HAMMOND 2-3, HAMMOND 2-5, HAMMOND 2-6, HAMMOND 2-8, HAMMOND 2-14, HAMMOND 2-15, HAMMOND 3-2, HAMMOND 3-3, HAMMOND 3-4, HAMMOND 3-5, HAMMOND 3-6, HAMMOND 3-7, HAMMOND 3-9, HAMMOND 3-10, HAMMOND 3-11, HAMMOND 3-12, HAMMOND 3-13, HAMMOND 4-1, HAMMOND 4-2, HAMMOND 4-3, HAMMOND 4-5, HAMMOND 4-6, HAMMOND 4-7, HAMMOND 4-8, HAMMOND 4-9, HAMMOND 4-10, HAMMOND 4-11, HAMMOND 4-12, HAMMOND 4-13, HAMMOND 4-14, HAMMOND 4-15, HAMMOND 4-16, HAMMOND 4-18, HAMMOND 5-1, HAMMOND 5-8, HAMMOND 5-9, MUNSTER 1, MUNSTER 2, MUNSTER 3, MUNSTER 4, MUNSTER 5, MUNSTER 6, MUNSTER 7, MUNSTER 8, MUNSTER 9, MUNSTER 11, MUNSTER 13, MUNSTER 17, MUNSTER 18, MUNSTER 23
As added by P.L.212-2001, SEC.2.

IC 2-1-10-2
House District 2
Sec. 2. House District 2 consists of the following:
PRECINCTS in Lake County: CALUMET 4, CALUMET 5, CALUMET 10, EAST CHICAGO 3-1, EAST CHICAGO 3-2, EAST CHICAGO 3-3, EAST CHICAGO 3-4, EAST CHICAGO 4-2, EAST CHICAGO 4-4, EAST CHICAGO 5-2, EAST CHICAGO 5-3, EAST CHICAGO 5-6, EAST CHICAGO 6-5, EAST CHICAGO 4-1/1A, EAST CHICAGO 5-4/4A, EAST CHICAGO 5-5/5A, EAST CHICAGO 6-1/1A, EAST CHICAGO 6-2/2A, EAST CHICAGO 6-3/3A, EAST CHICAGO 6-4/4A, GRIFFITH 7/7A, EAST CHICAGO 4-3/3A, EAST CHICAGO 3-5/5A, GARY 2-10, GARY 2-22, GARY 2-24, GARY 3-1, GARY 3-5, GARY 3-11, GARY 3-12, GARY 3-13, GARY 3-14, GARY 3-18, GARY 3-21, GARY 3-24, GARY 3-25, GARY 3-26, GARY 4-3, GARY 5-1, GARY 5-2, GARY 5-3, GARY 5-4, GARY 5-8, GARY 5-14, GARY 5-23, GARY 6-5, GARY 6-7, GARY 6-8, MERRILLVILLE 25, SCHERERVILLE 3, SCHERERVILLE 4, SCHERERVILLE 5, SCHERERVILLE 6, SCHERERVILLE 8, SCHERERVILLE 9, SCHERERVILLE 10, SCHERERVILLE 11, SCHERERVILLE 12, SCHERERVILLE 13, SCHERERVILLE 14, SCHERERVILLE 18, SCHERERVILLE 19, SCHERERVILLE 22, SCHERERVILLE 23,

SCHERERVILLE 24, ST. JOHN TOWNSHIP 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-3
House District 3
Sec. 3. House District 3 consists of the following:
TOWNSHIPS in Porter County: Jackson Township, Pine Township, Washington Township
PRECINCTS in Lake County: GARY 1-2, GARY 1-3, GARY 1-4, GARY 1-5, GARY 1-6, GARY 1-7, GARY 1-8, GARY 1-9, GARY 1-10, GARY 1-11, GARY 1-12, GARY 1-13, GARY 1-14, GARY 1-15, GARY 1-16, GARY 1-17, GARY 1-18, GARY 1-19, GARY 1-20, GARY 1-21, GARY 1-22, GARY 1-23, GARY 1-24, GARY 1-25, GARY 2-1, GARY 2-4, GARY 2-6, GARY 2-7, GARY 2-8, GARY 2-11, GARY 2-12, GARY 2-13, GARY 2-14, GARY 2-15, GARY 2-16, GARY 2-17, GARY 2-18, GARY 2-19, GARY 2-20, GARY 2-21, GARY 2-25, GARY 3-4, GARY 3-6, GARY 3-7, GARY 3-9, GARY 3-10, GARY 3-15, GARY 3-16, GARY 3-17, GARY 3-23, GARY 4-23, GARY 4-26, Lake Michigan (NV)
in Porter County: PORTAGE 4, PORTAGE 6, PORTAGE 8, PORTAGE 34, WESTCHESTER 1, WESTCHESTER 2, WESTCHESTER 6, WESTCHESTER 7, WESTCHESTER 8, WESTCHESTER 9, WESTCHESTER 12, WESTCHESTER 13, WESTCHESTER 14, WESTCHESTER 16, Lake Michigan (NV)
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.4.

IC 2-1-10-4
House District 4
Sec. 4. House District 4 consists of the following:TOWNSHIPS in Lake County: Winfield Township
in Porter County: Morgan Township, Porter Township
PRECINCTS in Jasper County: Wheatfield West
in Lake County: CENTER TOWNSHIP 4, CENTER TOWNSHIP 6, CROWN POINT PRECINCT 2A, CROWN POINT 6A
in Porter County: BOONE 1, BOONE 2, CENTER 6, CENTER 9, CENTER 12, CENTER 13, CENTER 14, CENTER 16, CENTER 17, CENTER 20, CENTER 21, CENTER 22, CENTER 23, CENTER 24, CENTER 25, CENTER 26, CENTER 27, CENTER 28, CENTER 29, CENTER 30, CENTER 31, CENTER 34, CENTER 35, LIBERTY 3, LIBERTY 4, LIBERTY 5, PLEASANT 2, PLEASANT 3, UNION 3, UNION 5, WESTCHESTER 3, WESTCHESTER 15
As added by P.L.212-2001, SEC.2.

IC 2-1-10-5
House District 5
Sec. 5. House District 5 consists of the following:
PRECINCTS in Elkhart County: Concord 47, Concord 48, Concord 49, Concord 50, Concord 54, Concord 56, Baugo 74, Baugo 75
in St. Joseph County: CLAY 6, MISHAWAKA 1-4, MISHAWAKA 1-6, MISHAWAKA 1-9, MISHAWAKA 2-1, MISHAWAKA 2-2,

MISHAWAKA 2-5, MISHAWAKA 2-6, MISHAWAKA 2-8, MISHAWAKA 3-4, MISHAWAKA 3-5, MISHAWAKA 3-6, MISHAWAKA 3-7, MISHAWAKA 4-1, MISHAWAKA 4-8, MISHAWAKA 4-9, MISHAWAKA 5-1, MISHAWAKA 5-2, MISHAWAKA 5-3, MISHAWAKA 5-4, MISHAWAKA 5-5, MISHAWAKA 5-6, MISHAWAKA 5-5A, MISHAWAKA 6-1, MISHAWAKA 6-3, MISHAWAKA 6-4, MISHAWAKA 6-5, MISHAWAKA 6-6, MISHAWAKA 6-8, PENN 1, PENN 2, PENN 4, PENN 5, PENN 6, PENN 7, PENN 10, PENN 11, PENN 15, PENN 16, PENN 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-6
House District 6
Sec. 6. House District 6 consists of the following:
PRECINCTS in St. Joseph County: CLAY 3 / SOUTH BEND 4-17A, SOUTH BEND 4-17/4-22, PORTAGE 1/1B, SOUTH BEND 4-19/4-24, CLAY 2, MISHAWAKA 1-1, MISHAWAKA 1-2, MISHAWAKA 1-7, MISHAWAKA 1-8, MISHAWAKA 2-3, MISHAWAKA 2-4, PENN 9, PENN 14, SOUTH BEND 2-1, SOUTH BEND 2-2, SOUTH BEND 2-2A, SOUTH BEND 3-3, SOUTH BEND 3-4, SOUTH BEND 3-5, SOUTH BEND 3-6, SOUTH BEND 3-7, SOUTH BEND 3-9, SOUTH BEND 3-10, SOUTH BEND 3-11, SOUTH BEND 3-12, SOUTH BEND 3-13, SOUTH BEND 3-14, SOUTH BEND 3-17, SOUTH BEND 3-18, SOUTH BEND 3-20, SOUTH BEND 3-22, SOUTH BEND 4-3, SOUTH BEND 4-4, SOUTH BEND 4-7, SOUTH BEND 4-8, SOUTH BEND 4-12, SOUTH BEND 4-14, SOUTH BEND 4-15, SOUTH BEND 4-16, SOUTH BEND 4-18, SOUTH BEND 4-20, SOUTH BEND 4-21, SOUTH BEND 4-25, SOUTH BEND 5-11, SOUTH BEND 5-12, SOUTH BEND 5-15, SOUTH BEND 5-23, SOUTH BEND 5-27, SOUTH BEND 6-7, SOUTH BEND 6-8, SOUTH BEND 6-22, SOUTH BEND 6-24
As added by P.L.212-2001, SEC.2.

IC 2-1-10-7
House District 7
Sec. 7. House District 7 consists of the following:
TOWNSHIPS in St. Joseph County: Greene Township, Olive Township
PRECINCTS in St. Joseph County: SOUTH BEND 5-24/24A, CENTRE 1 / SOUTH BEND 6-25, CENTRE 2, CENTRE 3, CENTRE 4, CENTRE 6, CENTRE 8, PORTAGE 3, PORTAGE 6, SOUTH BEND 1-2, SOUTH BEND 1-9, SOUTH BEND 1-13, SOUTH BEND 1-15, SOUTH BEND 1-18, SOUTH BEND 2-8, SOUTH BEND 2-9, SOUTH BEND 2-11, SOUTH BEND 2-13, SOUTH BEND 2-14, SOUTH BEND 2-17, SOUTH BEND 2-18, SOUTH BEND 2-19, SOUTH BEND 2-20, SOUTH BEND 2-21, SOUTH BEND 2-22, SOUTH BEND 5-8, SOUTH BEND 5-9, SOUTH BEND 5-10, SOUTH BEND 5-16, SOUTH BEND 5-17,

SOUTH BEND 5-18, SOUTH BEND 5-19, SOUTH BEND 5-21, SOUTH BEND 5-22, SOUTH BEND 5-24, SOUTH BEND 5-25, SOUTH BEND 5-26, SOUTH BEND 6-9, SOUTH BEND 6-11, SOUTH BEND 6-12, SOUTH BEND 6-13, SOUTH BEND 6-15, SOUTH BEND 6-16, SOUTH BEND 6-17, SOUTH BEND 6-18, SOUTH BEND 6-19, SOUTH BEND 6-20, SOUTH BEND 6-21, SOUTH BEND 6-23
As added by P.L.212-2001, SEC.2.

IC 2-1-10-8
House District 8
Sec. 8. House District 8 consists of the following:
TOWNSHIPS in St. Joseph County: Warren Township
PRECINCTS in St. Joseph County: CLAY 1/1A/15A, CLAY 10 / SOUTH BEND 1-12A, CLAY 4, CLAY 5, CLAY 7, CLAY 8, CLAY 9, CLAY 11, CLAY 12, CLAY 13, CLAY 14, CLAY 15, CLAY 16, CLAY 17, CLAY 18, CLAY 19, CLAY 20, CLAY 21, CLAY 23, GERMAN 1, GERMAN 3, GERMAN 4, GERMAN 1A, HARRIS 1, HARRIS 3, PORTAGE 2, PORTAGE 1 A, SOUTH BEND 1-1, SOUTH BEND 1-3, SOUTH BEND 1-4, SOUTH BEND 1-5, SOUTH BEND 1-6, SOUTH BEND 1-7, SOUTH BEND 1-8, SOUTH BEND 1-10, SOUTH BEND 1-12, SOUTH BEND 1-16, SOUTH BEND 1-17, SOUTH BEND 1-19, SOUTH BEND 1-20, SOUTH BEND 2-4, SOUTH BEND 2-7, SOUTH BEND 2-10, SOUTH BEND 4-6, SOUTH BEND 4-10
As added by P.L.212-2001, SEC.2.

IC 2-1-10-9
House District 9
Sec. 9. House District 9 consists of the following:
TOWNSHIPS in LaPorte County: Coolspring Township, Michigan Township, New Durham Township
PRECINCTS in LaPorte County: LAPORTE 2-1, LAPORTE 2-2, LAPORTE 2-3, CENTER 3, LAPORTE 3-2, LAPORTE 5-4, LAPORTE 5-2, SPRINGFIELD 3, SCIPIO 2, Lake Michigan (NV)
As added by P.L.212-2001, SEC.2.

IC 2-1-10-10
House District 10
Sec. 10. House District 10 consists of the following:
PRECINCTS in Porter County: CENTER 1, CENTER 2, CENTER 3, CENTER 4, CENTER 5, CENTER 7, CENTER 8, CENTER 10, CENTER 11, CENTER 15, CENTER 18, CENTER 19, CENTER 32, CENTER 33, LIBERTY 1, LIBERTY 2, PORTAGE 2, PORTAGE 3, PORTAGE 5, PORTAGE 7, PORTAGE 9, PORTAGE 10, PORTAGE 11, PORTAGE 12, PORTAGE 13, PORTAGE 14, PORTAGE 15, PORTAGE 16, PORTAGE 17, PORTAGE 19, PORTAGE 21, PORTAGE 22, PORTAGE 23, PORTAGE 24, PORTAGE 25, PORTAGE 26, PORTAGE 27, PORTAGE 28, PORTAGE 29, PORTAGE 30, PORTAGE 31, PORTAGE 32,

PORTAGE 35, PORTAGE 37, PORTAGE 38, UNION 1, UNION 6, WESTCHESTER 4, WESTCHESTER 5, WESTCHESTER 10, WESTCHESTER 11, WESTCHESTER 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-11
House District 11
Sec. 11. House District 11 consists of the following:
PRECINCTS in Lake County: CALUMET 6, CALUMET 12, GARY 3-2, GARY 3-3, GARY 3-19, GARY 3-20, GRIFFITH 1, GRIFFITH 2, GRIFFITH 3, GRIFFITH 4, GRIFFITH 5, GRIFFITH 6, GRIFFITH 8, GRIFFITH 9, GRIFFITH 10, GRIFFITH 11, GRIFFITH 12, GRIFFITH 13, GRIFFITH 14, GRIFFITH 15, GRIFFITH 16, HAMMOND 5-6, HAMMOND 5-10, HAMMOND 5-14, HAMMOND 5-15, HAMMOND 5-16, HAMMOND 6-2, HAMMOND 6-3, HAMMOND 6-5, HAMMOND 6-6, HAMMOND 6-7, HAMMOND 6-8, HAMMOND 6-9, HAMMOND 6-10, HAMMOND 6-12, HAMMOND 6-13, HAMMOND 6-14, HAMMOND 6-15, HIGHLAND 3, HIGHLAND 4, HIGHLAND 5, HIGHLAND 6, HIGHLAND 7, HIGHLAND 8, HIGHLAND 9, HIGHLAND 10, HIGHLAND 11, HIGHLAND 12, HIGHLAND 13, HIGHLAND 14, HIGHLAND 15, HIGHLAND 16, HIGHLAND 17, HIGHLAND 19, HIGHLAND 21, HIGHLAND 22, HIGHLAND 23, HIGHLAND 24, HIGHLAND 25, SCHERERVILLE 7, SCHERERVILLE 16, SCHERERVILLE 21
As added by P.L.212-2001, SEC.2.

IC 2-1-10-12
House District 12
Sec. 12. House District 12 consists of the following:
PRECINCTS in Lake County: DYER 1, DYER 2, DYER 4, DYER 5, DYER 6, DYER 9, DYER 10, DYER 11, DYER 12, EAST CHICAGO 1-1, EAST CHICAGO 1-2, EAST CHICAGO 1-3, EAST CHICAGO 1-4, EAST CHICAGO 1-5, EAST CHICAGO 2-1, EAST CHICAGO 2-2, EAST CHICAGO 2-3, EAST CHICAGO 2-4, EAST CHICAGO 2-5, EAST CHICAGO 3-6, EAST CHICAGO 4-5, EAST CHICAGO 5-1, EAST CHICAGO 5-1A, WHITING 2/2A, WHITING 3/3A/3B, WHITING 5/5A/5B, WHITING 7/7A, WHITING 8/8A/8B, WHITING 9/9A, HAMMOND 2-4, HAMMOND 2-9, HAMMOND 2-10, HAMMOND 2-11, HAMMOND 2-12, HAMMOND 2-13, HAMMOND 2-16, HAMMOND 3-14, HAMMOND 3-15, HAMMOND 3-16, HAMMOND 5-2, HAMMOND 5-4, HAMMOND 5-5, HAMMOND 5-7, HAMMOND 5-11, HAMMOND 5-12, HAMMOND 5-13, HAMMOND 5-17, HAMMOND 6-1, HAMMOND 6-4, HIGHLAND 1, HIGHLAND 2, HIGHLAND 18, HIGHLAND 20, MUNSTER 10, MUNSTER 12, MUNSTER 14, MUNSTER 15, MUNSTER 16, MUNSTER 19, MUNSTER 20, MUNSTER 21, MUNSTER 22, MUNSTER 24, WHITING 10
As added by P.L.212-2001, SEC.2.
IC 2-1-10-13
House District 13
Sec. 13. House District 13 consists of the following:
PRECINCTS in Lake County: CROWN POINT 11B, HOBART CITY 26/26A, ROSS TOWNSHIP 20/20A, HOBART CITY 11/11A, HOBART CITY 1, HOBART CITY 2, HOBART CITY 3, HOBART CITY 4, HOBART CITY 5, HOBART CITY 6, HOBART CITY 7, HOBART CITY 8, HOBART CITY 9, HOBART CITY 12, HOBART CITY 13, HOBART CITY 14, HOBART CITY 15, HOBART CITY 16, HOBART CITY 17, HOBART CITY 18, HOBART CITY 19, HOBART CITY 22, HOBART CITY 23, HOBART CITY 24, HOBART CITY 25, HOBART CITY 27, MERRILLVILLE 1, MERRILLVILLE 2, MERRILLVILLE 3, MERRILLVILLE 5, MERRILLVILLE 6, MERRILLVILLE 7, MERRILLVILLE 8, MERRILLVILLE 9, MERRILLVILLE 10, MERRILLVILLE 11, MERRILLVILLE 14, MERRILLVILLE 15, MERRILLVILLE 16, MERRILLVILLE 17, MERRILLVILLE 18, MERRILLVILLE 19, MERRILLVILLE 21, MERRILLVILLE 22, MERRILLVILLE 23, MERRILLVILLE 26, MERRILLVILLE 27, MERRILLVILLE 28, MERRILLVILLE 29, MERRILLVILLE 30, MERRILLVILLE 31, MERRILLVILLE 32, SCHERERVILLE 17, SCHERERVILLE 18A, SCHERERVILLE 20, ST. JOHN TOWNSHIP 4, ST. JOHN TOWNSHIP 5, ST. JOHN TOWNSHIP 6, ST. JOHN TOWNSHIP 7, ST. JOHN TOWNSHIP 8, ST. JOHN TOWN 1, ST. JOHN TOWN 2, ST. JOHN TOWN 3, ST. JOHN TOWN 3A
As added by P.L.212-2001, SEC.2.

IC 2-1-10-14
House District 14
Sec. 14. House District 14 consists of the following:
PRECINCTS in Lake County: CALUMET 14, HOBART CITY 21/21A, LAKE STATION 1/1A, LAKE STATION 4/4A, LAKE STATION 7/7A, LAKE STATION 8/8A, LAKE STATION 9/9A, GARY 4-21/21A, GARY 2-2, GARY 2-3, GARY 2-5, GARY 4-1, GARY 4-2, GARY 4-4, GARY 4-5, GARY 4-8, GARY 4-9, GARY 4-10, GARY 4-11, GARY 4-12, GARY 4-13, GARY 4-14, GARY 4-15, GARY 4-16, GARY 4-17, GARY 4-18, GARY 4-19, GARY 4-20, GARY 4-22, GARY 4-24, GARY 4-25, GARY 4-27, GARY 5-5, GARY 5-6, GARY 5-7, GARY 5-10, GARY 5-11, GARY 5-12, GARY 5-13, GARY 5-15, GARY 5-16, GARY 5-17, GARY 5-18, GARY 5-20, GARY 5-21, GARY 6-1, GARY 6-2, GARY 6-3, GARY 6-4, GARY 6-6, GARY 6-9, GARY 6-10, GARY 6-11, GARY 6-12, GARY 6-13, GARY 6-14, GARY 6-15, GARY 6-16, GARY 6-17, GARY 6-18, GARY 6-19, GARY 6-20, GARY 6-21, GARY 6-22, HOBART TOWNSHIP 5, HOBART TOWNSHIP 6, HOBART TOWNSHIP 8, HOBART CITY 10, HOBART CITY 20, LAKE STATION 2, LAKE STATION 5, LAKE STATION 6, LAKE STATION 10, LAKE STATION 11, LAKE STATION 12, LAKE STATION 13, LAKE STATION 14, GARY 5-19/19A, LAKE

STATION 3/3A
As added by P.L.212-2001, SEC.2.

IC 2-1-10-15
House District 15
Sec. 15. House District 15 consists of the following:
COUNTIES: Benton County
TOWNSHIPS in Lake County: Hanover Township
in Newton County: Beaver Township, Colfax Township, Grant Township, Iroquois Township, Jackson Township, Jefferson Township, Lake Township, McClellan Township, Washington Township
in White County: Big Creek Township, Round Grove Township, West Point Township
PRECINCTS in Lake County: CEDAR LAKE 4, CEDAR LAKE 4A, DYER 7, DYER 8, WEST CREEK TOWNSHIP 1/1A, DYER 3/3A, SCHERERVILLE 1, SCHERERVILLE 2, SCHERERVILLE 15, ST. JOHN TOWNSHIP 1, ST. JOHN TOWNSHIP 2, ST. JOHN TOWN 4, ST. JOHN TOWN 6, WEST CREEK TOWNSHIP 2, WEST CREEK TOWNSHIP 3
in Newton County: Lincoln Precinct 2
in White County: LIBERTY 2, PRAIRIE 1, UNION 1, UNION 3, UNION 4, UNION 5, UNION 6, UNION 7
As added by P.L.212-2001, SEC.2.

IC 2-1-10-16
House District 16
Sec. 16. House District 16 consists of the following:
TOWNSHIPS in Cass County: Adams Township, Bethlehem Township, Boone Township
in Fulton County: Aubbeenaubbee Township, Liberty Township, Newcastle Township, Richland Township, Rochester Township, Union Township, Wayne Township
in Jasper County: Carpenter Township, Jordan Township, Keener Township, Marion Township, Milroy Township, Newton Township, Union Township
in Pulaski County: Indian Creek Township, Salem Township, Van Buren Township
in White County: Cass Township, Honey Creek Township, Jackson Township, Lincoln Township, Monon Township, Princeton Township
PRECINCTS in Cass County: Clay Precinct 2, Clay Precinct 1
in Fulton County: Henry 1
in Jasper County: Walker West Precinct, Wheatfield East
in White County: LIBERTY 1, UNION 2
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.5.

IC 2-1-10-17
House District 17
Sec. 17. House District 17 consists of the following: COUNTIES: Starke County
TOWNSHIPS in LaPorte County: Johnson Township, Lincoln Township, Union Township
in Marshall County: Center Township, Green Township, North Township, Polk Township, Union Township, Walnut Township, West Township
As added by P.L.212-2001, SEC.2.

IC 2-1-10-18
House District 18
Sec. 18. House District 18 consists of the following:
TOWNSHIPS in Elkhart County: Benton Township, Clinton Township, Jackson Township
in Kosciusko County: Plain Township
in LaGrange County: Eden Township, Newbury Township
PRECINCTS in Elkhart County: Elkhart 21, Middlebury 90 (except STFID 180390008002022)
in Kosciusko County: Van Buren 1, Van Buren 3, Wayne 1, Wayne 2, Wayne 3, Wayne 4, Wayne 5, Wayne 6, Wayne 8, Wayne 9, Wayne 10, Ward 1 Precinct 1, Ward 1 Precinct 2, Ward 2 Precinct 1, Ward 2 Precinct 2, Ward 3 Precinct 1, Ward 3 Precinct 2, Ward 4 Precinct 1, Ward 4 Precinct 2, Ward 4 Precinct 3, Ward 5 Precinct 1, Ward 5 Precinct 2, Ward 5 Precinct 3, Lake Winonia Lake (NV)
in LaGrange County: Van Buren Township Precinct
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.6.

IC 2-1-10-19
House District 19
Sec. 19. House District 19 consists of the following:
TOWNSHIPS in Lake County: Cedar Creek Township, Eagle Creek Township
PRECINCTS in Lake County: CEDAR LAKE 1, CEDAR LAKE 6, CENTER TOWNSHIP 1, CENTER 2, CENTER TOWNSHIP 3, CENTER TOWNSHIP 5, CROWN POINT 1, CROWN POINT 2, CROWN POINT 3, CROWN POINT 4, CROWN POINT 6, CROWN POINT 7, CROWN POINT 8, CROWN POINT 9B, CROWN POINT 10, CROWN POINT 12, CROWN POINT 14, CROWN POINT 15, CROWN POINT 16, CROWN POINT 17, CROWN POINT 18, CROWN POINT 5/5A, CROWN POINT 9/9A, CROWN POINT 11/11A/11C, CROWN POINT 13/13A, MERRILLVILLE 4, MERRILLVILLE 12, MERRILLVILLE 13, MERRILLVILLE 24, WEST CREEK TOWNSHIP 4
in Newton County: Lincoln Precinct 1, Lincoln Precinct 3
in Porter County: BOONE 3, BOONE 4, BOONE 5, PORTAGE 1, PORTAGE 18, PORTAGE 20, PORTAGE 33, PORTAGE 36, UNION 2, UNION 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-20
House District 20      Sec. 20. House District 20 consists of the following:
TOWNSHIPS in Jasper County: Barkley Township, Gillam Township, Hanging Grove Township, Kankakee Township
in LaPorte County: Cass Township, Clinton Township, Dewey Township, Galena Township, Hanna Township, Hudson Township, Kankakee Township, Noble Township, Pleasant Township, Prairie Township, Washington Township, Wills Township
in Pulaski County: Beaver Creek Township, Cass Township, Franklin Township, Harrison Township, Jefferson Township, Monroe Township, Rich Grove Township, Tippecanoe Township, White Post Township
PRECINCTS in Jasper County: Walker East Precinct
in LaPorte County: LAPORTE 1-1, LAPORTE 1-2, LAPORTE 1-3A&B, LAPORTE 3-1, LAPORTE 3-3A&B&C, LAPORTE 4-1, LAPORTE 4-3, LAPORTE 5-1, LAPORTE 5-3, CENTER 2, CENTER - PINE LAKE, SCIPIO 1, SPRINGFIELD 2, SPRINGFIELD 1, CENTER 1
in Porter County: PLEASANT 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-21
House District 21
Sec. 21. House District 21 consists of the following:
TOWNSHIPS in Elkhart County: Locke Township
in St. Joseph County: Liberty Township, Lincoln Township, Madison Township, Union Township
PRECINCTS in Elkhart County: Concord 25, Concord 42, Concord 43, Concord 44, Concord 45, Concord 46, Concord 51, Concord 52, Concord 57, Concord 58, Concord 59, Concord 60, Concord 61, Concord 62, Union 70, Baugo 73, Concord 111, Concord 116, Concord 119, Concord 121
in St. Joseph County: MISHAWAKA 4-3 / PENN 13, MISHAWAKA 2-7, MISHAWAKA 3-1, MISHAWAKA 3-2, MISHAWAKA 4-2, MISHAWAKA 4-4, MISHAWAKA 4-5, MISHAWAKA 4-6, MISHAWAKA 4-7, PENN 3, PENN 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-22
House District 22
Sec. 22. House District 22 consists of the following:
COUNTIES: Wabash County
TOWNSHIPS in Kosciusko County: Clay Township, Jackson Township, Lake Township, Monroe Township, Tippecanoe Township, Turkey Creek Township, Washington Township
PRECINCTS in Kosciusko County: Seward 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-23
House District 23
Sec. 23. House District 23 consists of the following: TOWNSHIPS in Elkhart County: Olive Township
in Kosciusko County: Etna Township, Franklin Township, Harrison Township, Jefferson Township, Prairie Township, Scott Township
in Marshall County: Bourbon Township, German Township, Tippecanoe Township
in Miami County: Allen Township, Erie Township, Perry Township, Peru Township, Richland Township, Union Township
PRECINCTS in Elkhart County: Union 71, Union 72, Olive 91
in Fulton County: Henry 2, Henry 3
in Kosciusko County: Van Buren 2, Wayne 7, Seward 2
in Miami County: Jefferson Precinct 1, Jefferson Precinct 2, Pipe Creek Precinct 1, Washington Precinct 1, Pipe Creek Precinct 3
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.7.

IC 2-1-10-24
House District 24
Sec. 24. House District 24 consists of the following:
COUNTIES: Carroll County
TOWNSHIPS in Cass County: Clinton Township, Deer Creek Township, Eel Township, Harrison Township, Jackson Township, Jefferson Township, Miami Township, Noble Township, Tipton Township, Washington Township
PRECINCTS in Cass County: Clay Precinct 3
in Miami County: Pipe Creek Precinct 2, Jefferson Precinct 3
in White County: PRAIRIE 2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-25
House District 25
Sec. 25. House District 25 consists of the following:
PRECINCTS in Marion County: Ward 19 Precinct 1, Ward 19 Precinct 5, Ward 19 Precinct 6, Ward 19 Precinct 7, Ward 19 Precinct 8, Ward 19 Precinct 9, Ward 19 Precinct 10, Ward 24 Precinct 1, Ward 24 Precinct 2, Ward 24 Precinct 4, Ward 24 Precinct 5, Ward 24 Precinct 6, Ward 24 Precinct 7, Ward 29 Precinct 1, Ward 29 Precinct 2, Ward 29 Precinct 3, Ward 29 Precinct 4, Ward 29 Precinct 5, Ward 29 Precinct 6, Ward 29 Precinct 7, Ward 29 Precinct 8, Ward 29 Precinct 9, Ward 29 Precinct 10, Ward 29 Precinct 11, Ward 29 Precinct 14, Ward 29 Precinct 15, Ward 29 Precinct 16, Ward 29 Precinct 17, Ward 29 Precinct 21, Ward 29 Precinct 22, Ward 29 Precinct 23, Ward 29 Precinct 24, Ward 29 Precinct 25, Ward 29 Precinct 26, Ward 29 Precinct 27, Ward 29 Precinct 29, Ward 29 Precinct 30, Ward 29 Precinct 31, Ward 29 Precinct 33, Decatur Precinct 10, Decatur Precinct 14, Wayne Precinct 5, Wayne Precinct 6, Wayne Precinct 7, Wayne Precinct 8, Wayne Precinct 9, Wayne Precinct 14, Wayne Precinct 15, Wayne Precinct 16, Wayne Precinct 24, Wayne Precinct 25, Wayne Precinct 30, Wayne Precinct 40, Wayne Precinct 41, Wayne Precinct 43, Wayne Precinct 51, Wayne Precinct 64, Wayne Precinct 68, Wayne Precinct 69, Wayne Precinct 87 As added by P.L.212-2001, SEC.2.

IC 2-1-10-26
House District 26
Sec. 26. House District 26 consists of the following:
TOWNSHIPS in Tippecanoe County: Shelby Township, Union Township
in Warren County: Adams Township, Medina Township, Warren Township
PRECINCTS in Tippecanoe County: FAIRFIELD 27, FAIRFIELD 31, FAIRFIELD 35, FAIRFIELD 41, TIPPECANOE 1, TIPPECANOE 3, WABASH 1, WABASH 2, WABASH 8, WABASH 9, WABASH 11, WABASH 16, WABASH 17, WABASH 18, WABASH 19, WABASH 20, WABASH 21, WABASH 24, WABASH 25, WABASH 26, WABASH 27, WABASH 28, WABASH 29, WABASH 30, WEA 3, WEA 5, WEA 6, WEA 11, WEA 13, WEA 14
As added by P.L.212-2001, SEC.2.

IC 2-1-10-27
House District 27
Sec. 27. House District 27 consists of the following:
PRECINCTS in Tippecanoe County: FAIRFIELD 1, FAIRFIELD 2, FAIRFIELD 3, FAIRFIELD 39, FAIRFIELD 4, FAIRFIELD 5, FAIRFIELD 6, FAIRFIELD 7, FAIRFIELD 8, FAIRFIELD 9, FAIRFIELD 10, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 15, FAIRFIELD 16, FAIRFIELD 17, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 21, FAIRFIELD 22, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 26, FAIRFIELD 28, FAIRFIELD 32, FAIRFIELD 33, FAIRFIELD 38 (the following parts: STFID 1815700190010232, STFID 1815700190010332, STFID 181570019001022), FAIRFIELD 42, WABASH 3, WABASH 4, WABASH 5, WABASH 6, WABASH 7, WABASH 10, WABASH 12, WABASH 13, WABASH 14, WEA 2, WEA 4, WEA 7, WEA 8, WEA 10, WEA 12
As added by P.L.212-2001, SEC.2.

IC 2-1-10-28
House District 28
Sec. 28. House District 28 consists of the following:
TOWNSHIPS in Boone County: Center Township, Clinton Township, Harrison Township, Jackson Township, Jefferson Township, Perry Township, Sugar Creek Township, Washington Township
in Hendricks County: Center Township, Clay Township, Eel River Township, Marion Township, Middle Township, Union Township
in Montgomery County: Brown Township, Clark Township, Franklin Township, Walnut Township
PRECINCTS in Boone County: Eagle Twp. 7
in Hendricks County: Liberty 1, Liberty 4 in Montgomery County: SCOTT
As added by P.L.212-2001, SEC.2.

IC 2-1-10-29
House District 29
Sec. 29. House District 29 consists of the following:
TOWNSHIPS in Hamilton County: Noblesville Township, Wayne Township.
PRECINCTS in Hamilton County: Delaware 3, Delaware 4, Delaware 8, Delaware 9, Delaware 10, Fall Creek 1 Precinct, Fall Creek 2 Precinct, Delaware 1& 2, Fall Creek 5 Precinct, Fall Creek 6 Precinct, Fall Creek 7 Precinct, Fall Creek 8 Precinct, Delaware 17 Precinct, Delaware 18
in Hancock County: Vernon 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-30
House District 30
Sec. 30. House District 30 consists of the following:
TOWNSHIPS in Howard County: Howard Township, Taylor Township
PRECINCTS in Howard County: Center 11, Center 12, Center 13, Center 14, Center 21, Center 22, Center 23, Center 33, Center 25, Center 31, Center 32, Center 24, Center 34, Center 41, Center 35, Center 42, Center 43, Center 44, Center 45, Center 52, Center 53, Center 55, Harrison 56-1, Center 61, Center 62, Center 63, Center 64, Center 65, Center 66, Harrison 67, Center 1, Center 2, Center 3, Center 4, Clay 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-31
House District 31
Sec. 31. House District 31 consists of the following:
COUNTIES: Blackford County
TOWNSHIPS in Grant County: Monroe Township
PRECINCTS in Grant County: Center 1, Center 2, Center 3, Center 4, Center 5, Center 6, Center 7, Center 8, Center 9, Center 10, Center 11, Center 13, Center 15, Center 16, Center 19, Franklin 1, Franklin 2, Franklin 3, Franklin 5, Franklin 6, Franklin 7, Jefferson 2, Mill 1, Mill 2, Mill 3, Mill 4, Mill 6, Mill 7, Mill 8, Mill 9, Mill 10, Pleasant 5, Pleasant 7, Washington 2, Washington 3, Washington 4, Franklin 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-32
House District 32
Sec. 32. House District 32 consists of the following:
TOWNSHIPS in Grant County: Fairmount Township, Green Township, Liberty Township, Richland Township, Sims Township
in Howard County: Jackson Township, Liberty Township, Union

Township
in Miami County: Butler Township, Clay Township, Deer Creek Township, Harrison Township, Jackson Township
in Tipton County: Jefferson Township, Liberty Township, Prairie Township, Wildcat Township
PRECINCTS in Grant County: Center 12, Center 14, Center 17, Center 18, Franklin 4, Jefferson 1, Jefferson 3, Mill 5, Pleasant 1, Pleasant 2, Pleasant 3, Pleasant 4, Pleasant 6, Washington 1
in Hamilton County: Bakers Corner Precinct, Boxley Precinct, Cicero South Precinct, Cicero SE, Cicero Southwest Precinct, Deming Precinct, Sheridan 2 Precinct, Sheridan 3 Precinct
in Miami County: Washington Precinct 2
in Tipton County: CICERO 1, CICERO 2, CICERO 3, CICERO 4, CICERO 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-33
House District 33
Sec. 33. House District 33 consists of the following:
COUNTIES: Jay County
TOWNSHIPS in Delaware County: Delaware Township, Liberty Township, Niles Township, Perry Township
in Randolph County: Franklin Township, Green Township, Jackson Township, Monroe Township, Stoney Creek Township, Ward Township, Wayne Township
PRECINCTS in Delaware County: CENTER PRECINCT 11, CENTER PRECINCT 21, CENTER PRECINCT 43, CENTER PRECINCT 46, CENTER PRECINCT 48, UNION PRECINCT 61, CENTER PRECINCT 80
in Randolph County: WHITE RIVER 1, WINCHESTER 1, WINCHESTER 2, WINCHESTER 3, WINCHESTER 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-34
House District 34
Sec. 34. House District 34 consists of the following:
PRECINCTS in Delaware County: CENTER PRECINCT 1, CENTER PRECINCT 2, CENTER PRECINCT 3, CENTER PRECINCT 4, CENTER PRECINCT 5, CENTER PRECINCT 6, CENTER PRECINCT 7, CENTER PRECINCT 8, CENTER PRECINCT 9, CENTER PRECINCT 10, CENTER PRECINCT 12, CENTER PRECINCT 13, CENTER PRECINCT 14, CENTER PRECINCT 15, CENTER PRECINCT 16, CENTER PRECINCT 17, CENTER PRECINCT 18, CENTER PRECINCT 19, CENTER PRECINCT 20, CENTER PRECINCT 22, CENTER PRECINCT 23, CENTER PRECINCT 24, CENTER PRECINCT 25, CENTER PRECINCT 26, CENTER PRECINCT 27, CENTER PRECINCT 28, CENTER PRECINCT 29, CENTER PRECINCT 30, CENTER PRECINCT 31, CENTER PRECINCT 32, CENTER PRECINCT 33, CENTER PRECINCT 34, CENTER PRECINCT 35, CENTER

PRECINCT 37, CENTER PRECINCT 38, CENTER PRECINCT 39, CENTER PRECINCT 40, CENTER PRECINCT 41, CENTER PRECINCT 42, CENTER PRECINCT 44, CENTER PRECINCT 45, CENTER PRECINCT 47, CENTER PRECINCT 49, HAMILTON PRECINCT 70, CENTER PRECINCT 79, CENTER PRECINCT 82, CENTER PRECINCT 85, CENTER PRECINCT 86
As added by P.L.212-2001, SEC.2.

IC 2-1-10-35
House District 35
Sec. 35. House District 35 consists of the following:
TOWNSHIPS in Delaware County: Harrison Township, Monroe Township, Mount Pleasant Township, Salem Township, Washington Township
in Madison County: Boone Township, Duck Creek Township, Jackson Township, Van Buren Township
in Tipton County: Madison Township
PRECINCTS in Delaware County: CENTER PRECINCT 36, CENTER PRECINCT 50, HAMILTON PRECINCT 60, HAMILTON PRECINCT 69, UNION PRECINCT 77, CENTER PRECINCT 83, CENTER PRECINCT 84, HAMILTON PRECINCT 90, HAMILTON PRECINCT 92, HAMILTON PRECINCT 93, UNION PRECINCT 99
in Hamilton County: Arcadia Southeast Precinct, Arcadia Southwest Precinct, Atlanta West Precinct, Cicero North, Strawtown Precinct
in Madison County: MONROE 7, MONROE PRECINCT 8, MONROE 6, RICHLAND PRECINCT 1, RICHLAND PRECINCT 3, RICHLAND PRECINCT 5, UNION 4, UNION TWP 4A, WARD 1 PRECINCT 1
in Tipton County: CICERO 6, CICERO 7
As added by P.L.212-2001, SEC.2.

IC 2-1-10-36
House District 36
Sec. 36. House District 36 consists of the following:
TOWNSHIPS in Madison County: Lafayette Township, Pipe Creek Township
PRECINCTS in Hamilton County: Arcadia North Precinct, Aroma Precinct, Atlanta East Precinct, Omega Precinct
in Madison County: ANDERSON TOWNSHIP PRECINCT 1, ANDERSON TOWNSHIP PRECINCT 3, MONROE 1, MONROE PRECINCT 2, MONROE PRECINCT 3, MONROE PRECINCT 4, MONROE 5, MONROE PRECINCT 6, RICHLAND PRECINCT 1A, RICHLAND PRECINCT 4, WARD 1 PRECINCT 1A, WARD 1 PRECINCT 2, WARD 1 PRECINCT 3, WARD 1 PRECINCT 4, WARD 1 PRECINCT 5, WARD 1 PRECINCT 6, WARD 1 PRECINCT 7, WARD 1 PRECINCT 8, WARD 1 PRECINCT 9, WARD 2 PRECINCT 1, WARD 2 PRECINCT 2, WARD 2 PRECINCT 5, WARD 2 PRECINCT 7, WARD 2 PRECINCT 8, WARD 2 PRECINCT 11, WARD 4 PRECINCT 7, WARD 5

PRECINCT 2, WARD 5 PRECINCT 3, WARD 5 PRECINCT 4, WARD 5 PRECINCT 4A, WARD 5 PRECINCT 5, WARD 5 PRECINCT 6, WARD 5 PRECINCT 7, WARD 6 PRECINCT 1, WARD 6 PRECINCT 2, WARD 6 PRECINCT 3, WARD 6 PRECINCT 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-37
House District 37
Sec. 37. House District 37 consists of the following:
TOWNSHIPS in Madison County: Adams Township, Fall Creek Township, Green Township, Stony Creek Township
PRECINCTS in Madison County: ANDERSON TOWNSHIP PRECINCT 2, ANDERSON TOWNSHIP PRECINCT 4, UNION PRECINCT 1, UNION PRECINCT 2, UNION PRECINCT 3, UNION PRECINCT 5, UNION PRECINCT 6, UNION PRECINCT 6A, UNION 8, UNION PRECINCT 7, WARD 2 PRECINCT 3, WARD 2 PRECINCT 4, WARD 2 PRECINCT 6, WARD 2 PRECINCT 9, WARD 2 PRECINCT 10, WARD 3 PRECINCT 1, WARD 3 PRECINCT 2, WARD 3 PRECINCT 3, WARD 3 PRECINCT 4, WARD 3 PRECINCT 5, WARD 3 PRECINCT 6, WARD 3 PRECINCT 7, WARD 3 PRECINCT 7A, WARD 3 PRECINCT 8, WARD 3 PRECINCT 9, WARD 3 PRECINCT 10, WARD 4 PRECINCT 1, WARD 4 PRECINCT 2, WARD 4 PRECINCT 3, WARD 4 PRECINCT 4, WARD 4 PRECINCT 5, WARD 4 PRECINCT 6, WARD 5 PRECINCT 1, WARD 6 PRECINCT 5, WARD 6 PRECINCT 6, WARD 6 PRECINCT 7, WARD 6 PRECINCT 8, WARD 6 PRECINCT 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-38
House District 38
Sec. 38. House District 38 consists of the following:
COUNTIES: Clinton County
TOWNSHIPS in Boone County: Marion Township, Union Township, Worth Township
in Howard County: Ervin Township, Honey Creek Township, Monroe Township
PRECINCTS in Hamilton County: Eagletown Precinct, Joliet Precinct, Sheridan 1 Precinct, Sheridan 4 Precinct
in Howard County: Center 51, Center 54, Center 5, Harrison 56-2, Clay 1, Clay 2, Harrison 1, Harrison 2, Harrison 3, Harrison 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-39
House District 39
Sec. 39. House District 39 consists of the following:
PRECINCTS in Hamilton County: Brentwood, Brookfield Crossing, Brookshire Precinct 1, Brookshire Precinct 2, Brookshire North Precinct, Carmel Meadows Precinct, Clay Northeast, Cool Creek

North, Cool Creek South, Copperwood, Delaware 5, Delaware 6, Delaware 7, Delaware 11, Delaware 12, Delaware 13, Delaware 14, Delaware 15, Delaware 16, Eden Brook 1 Precinct, Hazel Dell, Horton, Hunters Creek Precinct, Johnson Acres Precinct, Kingswood Precinct 1, Kingswood Precinct 2, Bay Hill, Mount Carmel 1 Precinct, Richland, Spring Mill Pond Precinct, Cedar Lake/Mt. Carmel 2, Stonehedge Precinct, Thistlewood Precinct, Village Farms 1 Precinct, Village Farms 2 Precinct, Washington Central, Washington East, Westfield East, Westfield Southeast Precinct, Westfield South, Westfield West, White Chapel, Woodfield Precinct, Cherry Tree Precinct, Woodgate Precinct, Delaware 19
As added by P.L.212-2001, SEC.2.

IC 2-1-10-40
House District 40
Sec. 40. House District 40 consists of the following:
TOWNSHIPS in Hendricks County: Brown Township, Lincoln Township, Washington Township
PRECINCTS in Hendricks County: Guilford 2, Guilford 3, Guilford 4, Guilford 5, Guilford 18, Guilford 19, Liberty 2
As added by P.L.212-2001, SEC.2.

IC 2-1-10-41
House District 41
Sec. 41. House District 41 consists of the following:
TOWNSHIPS in Montgomery County: Coal Creek Township, Madison Township, Ripley Township, Sugar Creek Township, Union Township, Wayne Township
in Parke County: Howard Township, Penn Township
in Tippecanoe County: Jackson Township, Lauramie Township, Perry Township, Randolph Township, Sheffield Township, Washington Township, Wayne Township
PRECINCTS in Tippecanoe County: FAIRFIELD 20, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD 34, FAIRFIELD 36, FAIRFIELD 37, FAIRFIELD 38 (except STFID 1815700190010232, STFID 1815700190010332, STFID 181570019001022), FAIRFIELD 40, TIPPECANOE 2, TIPPECANOE 4, WABASH 15, WEA 1, WEA 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-42
House District 42
Sec. 42. House District 42 consists of the following:
COUNTIES: Fountain County, Vermillion County
TOWNSHIPS in Parke County: Florida Township, Liberty Township, Raccoon Township, Reserve Township, Sugar Creek Township, Wabash Township
in Vigo County: Fayette Township
in Warren County: Jordan Township, Kent Township, Liberty Township, Mound Township, Pike Township, Pine Township, Prairie Township, Steuben Township, Washington Township PRECINCTS in Parke County: ADAMS 2, ADAMS 3, ADAMS 4
in Vigo County: Otter Creek C, Otter Creek F, Sugar Creek A, Sugar Creek B, Sugar Creek l, Sugar Creek J
As added by P.L.212-2001, SEC.2.

IC 2-1-10-43
House District 43
Sec. 43. House District 43 consists of the following:
TOWNSHIPS in Vigo County: Lost Creek Township
PRECINCTS in Clay County: Posey Precinct 1, Posey Precinct 2
in Vigo County: Harrison 1-D, Harrison 2-B, Harrison 3-B, Harrison 3-C, Harrison 3-F, Harrison 3-I, Harrison 3-J, Harrison 3-K, Harrison 4-A, Harrison 4-B, Harrison 4-D, Harrison 4-F, Harrison 4-G, Harrison 5-A, Harrison 5-B, Harrison 5-C, Harrison 5-D, Harrison 5-G, Harrison 5-H, Harrison 5-I, Harrison 6-A, Harrison 6-B, Harrison 6-C, Harrison 6-D, Harrison 6-E, Harrison 6-F, Harrison 7-A, Harrison 7-B, Harrison 7-C, Harrison 7-D, Harrison 7-E, Harrison 7-F, Harrison 7-G, Harrison 7-I, Harrison 7J, Harrison 7-K, Harrison 8-A, Harrison 8-B, Harrison 8-C, Harrison 8-D, Harrison 8-E, Harrison 8-F, Harrison 8-H, Harrison 8-L, Otter Creek A, Otter Creek B, Otter Creek D, Otter Creek E, Otter Creek G, Otter Creek H
As added by P.L.212-2001, SEC.2.

IC 2-1-10-44
House District 44
Sec. 44. House District 44 consists of the following:
COUNTIES: Putnam County
TOWNSHIPS in Clay County: Brazil Township, Cass Township, Dick Johnson Township, Jackson Township, Van Buren Township
in Parke County: Greene Township, Jackson Township, Union Township, Washington Township
in Vigo County: Nevins Township
PRECINCTS in Clay County: Posey Precinct 3
in Parke County: ADAMS 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-45
House District 45
Sec. 45. House District 45 consists of the following:
COUNTIES: Sullivan County
TOWNSHIPS in Daviess County: Elmore Township, Madison Township, Steele Township
in Greene County: Highland Township, Jefferson Township, Richland Township, Smith Township, Stafford Township, Wright Township
in Knox County: Busseron Township, Harrison Township, Palmyra Township, Steen Township, Vigo Township, Washington Township, Widner Township
in Vigo County: Prairie Creek Township, Prairieton Township PRECINCTS in Vigo County: Sugar Creek C, Sugar Creek E, Sugar Creek F, Sugar Creek G, Sugar Creek H, Sugar Creek K
As added by P.L.212-2001, SEC.2.

IC 2-1-10-46
House District 46
Sec. 46. House District 46 consists of the following:
TOWNSHIPS in Clay County: Harrison Township, Lewis Township, Perry Township, Sugar Ridge Township, Washington Township
in Monroe County: Bean Blossom Township
in Owen County: Clay Township, Franklin Township, Jackson Township, Jefferson Township, Jennings Township, Lafayette Township, Marion Township, Montgomery Township, Morgan Township, Taylor Township, Washington Township, Wayne Township
in Vigo County: Honey Creek Township, Linton Township, Pierson Township, Riley Township
PRECINCTS in Vigo County: Harrison 1-A, Harrison 1-C, Harrison 1-F, Harrison 1-G, Harrison 1-H, Harrison 2-C, Harrison 2-E, Harrison 2-F, Harrison 2-H, Harrison 2-I, Harrison 2-J, Harrison 3-E, Harrison 3-G, Harrison 3-H
As added by P.L.212-2001, SEC.2.

IC 2-1-10-47
House District 47
Sec. 47. House District 47 consists of the following:
TOWNSHIPS in Hendricks County: Franklin Township
in Johnson County: Hensley Township, Union Township
in Morgan County: Adams Township, Ashland Township, Baker Township, Clay Township, Green Township, Gregg Township, Harrison Township, Jackson Township, Jefferson Township, Monroe Township, Ray Township, Washington Township
in Owen County: Harrison Township
PRECINCTS in Hendricks County: Liberty 3
in Johnson County: Hensley 1
in Morgan County: Brown 7, Madison 1, Madison 2, Madison 3, Madison 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-48
House District 48
Sec. 48. House District 48 consists of the following:
TOWNSHIPS in Elkhart County: Cleveland Township
PRECINCTS in Elkhart County: Concord 26, Concord 27, Osolo 29, Concord 30, Concord 32, Concord 34, Concord 35, Concord 36, Osolo 37, Osolo 38, Osolo 39, Osolo 40, Concord 41, Concord 55, Osolo 64, Osolo 65, Osolo 66, Osolo 67, Baugo 76, Osolo 101, Osolo 103, actual Osolo 104, Osolo 105
in St. Joseph County: HARRIS 2, HARRIS 4, HARRIS 5, HARRIS 6, HARRIS 7, HARRIS 8, HARRIS 9, MISHAWAKA 6-2 As added by P.L.212-2001, SEC.2.

IC 2-1-10-49
House District 49
Sec. 49. House District 49 consists of the following:
TOWNSHIPS in Elkhart County: Jefferson Township, Washington Township, York Township
PRECINCTS in Elkhart County: Elkhart 1, Elkhart 2, Elkhart 3, Elkhart 4, Elkhart 5, Elkhart 6, Elkhart 7, Elkhart 8, Elkhart 9, Elkhart 10, Elkhart 11, Elkhart 12, Elkhart 13, Elkhart 14, Elkhart 15, Elkhart 16, Elkhart 17, Elkhart 19, Elkhart 20, Elkhart 22, Osolo 63, Harrison 84, Middlebury 89, Middlebury 90 (only STFID 180390008002022), Osolo 102, Concord 112, Concord 113
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.8.

IC 2-1-10-50
House District 50
Sec. 50. House District 50 consists of the following:
COUNTIES: Huntington County
TOWNSHIPS in Whitley County: Cleveland Township, Columbia Township, Etna-Troy Township, Jefferson Township, Richland Township, Washington Township
PRECINCTS in Whitley County: THORNCREEK SOUTH, UNION WEST, UNCC
As added by P.L.212-2001, SEC.2.

IC 2-1-10-51
House District 51
Sec. 51. House District 51 consists of the following:
COUNTIES: Steuben County.
TOWNSHIPS in DeKalb County: Fairfield Township, Franklin Township, Grant Township, Jackson Township, Smithfield Township, Stafford Township, Troy Township, Union Township, Wilmington Township
PRECINCTS in DeKalb County: Union 4
As added by P.L.212-2001, SEC.2. Amended by P.L.37-2002, SEC.9.

IC 2-1-10-52
House District 52
Sec. 52. House District 52 consists of the following:
TOWNSHIPS in DeKalb County: Richland Township
in LaGrange County: Bloomfield Township, Clay Township, Clearspring Township, Greenfield Township, Johnson Township, Lima Township, Milford Township, Springfield Township
in Noble County: Albion Township, Allen Township, Elkhart Township, Jefferson Township, Orange Township, Wayne Township, York Township
PRECINCTS in DeKalb County: KEYSER 5, KEYSER 1, KEYSER 4, KEYSER 3, KEYSER 2
As added by P.L.212-2001, SEC.2.
IC 2-1-10-53
House District 53
Sec. 53. House District 53 consists of the following:
TOWNSHIPS in Hancock County: Blue River Township, Brandywine Township, Brown Township, Center Township, Green Township, Jackson Township, Sugar Creek Township
in Rush County: Center Township, Jackson Township, Ripley Township, Washington Township
in Shelby County: Van Buren Township
PRECINCTS in Hancock County: FORTVILLE 1, FORTVILLE 2, VERNON 2, Buck 1, Buck 2, BUCK CREEK 3, Buck 4, BUCK CREEK 5
in Shelby County: HANOVER NORTH, MORAL NORTH
As added by P.L.212-2001, SEC.2.

IC 2-1-10-54
House District 54
Sec. 54. House District 54 consists of the following:
TOWNSHIPS in Henry County: Prairie Township, Blue River Township, Fall Creek Township, Franklin Township, Greensboro Township, Harrison Township, Jefferson Township, Spiceland Township, Wayne Township
in Randolph County: Greensfork Township, Union Township, Washington Township
in Wayne County: Clay Township, Dalton Township, Franklin Township, Green Township, Harrison Township, Jefferson Township, New Garden Township, Perry Township, Webster Township
in Henry County: Stoney Creek Township
PRECINCTS in Henry County: HENRY 18, HENRY 23, HENRY 24, HENRY 25, LIBERTY 1
in Randolph County: WHITE RIVER 2
in Wayne County: CENTER 1, CENTER 4, CENTER 6, WAYNE 1, WAYNE 2, WAYNE 13, WAYNE 15, WAYNE 23, WAYNE 24, WAYNE 25, WAYNE 29, WAYNE 32, WAYNE 35
As added by P.L.212-2001, SEC.2.

IC 2-1-10-55
House District 55
Sec. 55. House District 55 consists of the following:
COUNTIES: Fayette County, Union County
TOWNSHIPS in Dearborn County: Harrison Township, Logan Township, Miller Township
in Franklin County: Bath Township, Laurel Township, Metamora Township, Posey Township, Salt Creek Township, Springfield Township, Whitewater Township
in Wayne County: Abington Township, Boston Township
PRECINCTS in Dearborn County: LAWRENCEBURG 8
in Franklin County: RAY 2
in Wayne County: WAYNE 3, WAYNE 14, WAYNE 30 As added by P.L.212-2001, SEC.2.

IC 2-1-10-56
House District 56
Sec. 56. House District 56 consists of the following:
TOWNSHIPS in Henry County: Dudley Township
in Wayne County: Jackson Township, Washington Township
PRECINCTS in Henry County: HENRY 1, HENRY 2, HENRY 3, HENRY 4, HENRY 5, HENRY 6, HENRY 7, HENRY 8, HENRY 9, HENRY 10, HENRY 11, HENRY 12, HENRY 13, HENRY 14, HENRY 15, HENRY 16, HENRY 17, HENRY 19, HENRY 20, HENRY 21, HENRY 22, LIBERTY 2
in Wayne County: CENTER 2, CENTER 3, CENTER 5, WAYNE 4, WAYNE 5, WAYNE 6, WAYNE 7, WAYNE 8, WAYNE 9, WAYNE 10, WAYNE 11, WAYNE 12, WAYNE 16, WAYNE 17, WAYNE 18, WAYNE 19, WAYNE 20, WAYNE 21, WAYNE 22, WAYNE 26, WAYNE 27, WAYNE 28, WAYNE 31, WAYNE 33, WAYNE 34
As added by P.L.212-2001, SEC.2.

IC 2-1-10-57
House District 57
Sec. 57. House District 57 consists of the following:
TOWNSHIPS in Bartholomew County: Clay Township, Clifty Township, Flat Rock Township, Haw Creek Township, Rock Creek Township
in Shelby County: Addison Township, Brandywine Township, Hendricks Township, Jackson Township, Liberty Township, Marion Township, Noble Township, Shelby Township, Sugar Creek Township, Union Township, Washington Township
PRECINCTS in Bartholomew County: COLUMBUS 1200, COLUMBUS 1300, COLUMBUS 1400, COLUMBUS 1500, COLUMBUS 2300, COLUMBUS 2800, COLUMBUS 3100, COLUMBUS 3200, COLUMBUS 3350, SAND CREEK 5400
in Shelby County: HANOVER SOUTH, MORAL NORTHWEST, MORAL SOUTH, MORAL SOUTHWEST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-58
House District 58
Sec. 58. House District 58 consists of the following:
TOWNSHIPS in Johnson County: Clark Township, Pleasant Township
PRECINCTS in Johnson County: FRANKLIN 4, FRANKLIN 6, FRANKLIN 8, FRANKLIN 14, FRANKLIN 15, NEEDHAM 2, NEEDHAM 3, WHITE RIVER 2, WHITE RIVER 5, WHITE RIVER 11, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27
As added by P.L.212-2001, SEC.2.
IC 2-1-10-59
House District 59
Sec. 59. House District 59 consists of the following:
TOWNSHIPS in Bartholomew County: Camp Atterbury UT, German Township, Harrison Township
in Johnson County: Blue River Township
PRECINCTS in Bartholomew County: COLUMBUS 100, COLUMBUS 300, COLUMBUS 400, COLUMBUS 500, COLUMBUS 600, COLUMBUS 700, COLUMBUS 800, COLUMBUS 900, COLUMBUS 1000, COLUMBUS 1100, COLUMBUS 1600, COLUMBUS 1700, COLUMBUS 1800, COLUMBUS 1900, COLUMBUS 2000, COLUMBUS 2100, COLUMBUS 2200, COLUMBUS 2400, COLUMBUS 2500, COLUMBUS 2600, COLUMBUS 2700, COLUMBUS 2900, COLUMBUS 3300, COLUMBUS 3400
in Johnson County: FRANKLIN 1, FRANKLIN 2, FRANKLIN 3, FRANKLIN 5, FRANKLIN 7, FRANKLIN 9, FRANKLIN 10, FRANKLIN 11, FRANKLIN 12, FRANKLIN 13, NEEDHAM 1, NEEDHAM 4, NINEVEH 1, NINEVEH 2, NINEVEH 3
As added by P.L.212-2001, SEC.2.

IC 2-1-10-60
House District 60
Sec. 60. House District 60 consists of the following:
TOWNSHIPS in Greene County: Beech Creek Township
in Monroe County: Benton Township, Clear Creek Township, Indian Creek Township, Polk Township, Richland Township, Salt Creek Township
PRECINCTS in Brown County: Jackson Four
in Monroe County: Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry 11, Perry Precinct 13, Perry Precinct 16, Perry Precinct 17, Perry Precinct 18, Perry Precinct 20, Perry Precinct 23, Perry Precinct 25, Perry Precinct 26, Perry Precinct 27, Perry Precinct 29, Perry Precinct 30, Perry Precinct 31, Perry Precinct 32, Van Buren Precinct 1, Van Buren Precinct 2, Van Buren Precinct 3, Van Buren Precinct 4, Van Buren Precinct 5, Van Buren Precinct 6, Van Buren Precinct 7, Van Buren Precinct 8
As added by P.L.212-2001, SEC.2.

IC 2-1-10-61
House District 61
Sec. 61. House District 61 consists of the following:
TOWNSHIPS in Monroe County: Bloomington Township, Washington Township
PRECINCTS in Monroe County: Perry Precinct 1, Perry Precinct 2, Perry Precinct 3, Perry Precinct 4, Perry Precinct 5, Perry 6, Perry Precinct 7, Perry Precinct 12, Perry Precinct 14, Perry Precinct 15, Perry Precinct 19, Perry Precinct 21, Perry Precinct 22, Perry Precinct 24, Perry Precinct 28, Perry Precinct 33
As added by P.L.212-2001, SEC.2.
IC 2-1-10-62
House District 62
Sec. 62. House District 62 consists of the following:
COUNTIES: Orange County
TOWNSHIPS in Greene County: Cass Township, Center Township, Fairplay Township, Grant Township, Jackson Township, Stockton Township, Taylor Township, Washington Township
in Lawrence County: Bono Township, Indian Creek Township, Spice Valley Township
in Martin County: Lost River Township, Mitcheltree Township
in Washington County: Brown Township, Jefferson Township
PRECINCTS in Lawrence County: SHAWSWICK 1A, SHAWSWICK 9, SHAWSWICK 10, SHAWSWICK 12, SHAWSWICK 13, MARION 1, MARION 2, MARION 3, MARION 4, MARION 5C, MARION 6
in Martin County: WEST MEMPHIS, EAST MEMPHIS, NORTH HALBERT, SOUTH HALBERT, SOUTHEAST HALBERT
As added by P.L.212-2001, SEC.2.

IC 2-1-10-63
House District 63
Sec. 63. House District 63 consists of the following:
TOWNSHIPS in Daviess County: Barr Township, Bogard Township, Harrison Township, Reeve Township, Van Buren Township, Washington Township
in Dubois County: Bainbridge Township, Boone Township, Columbia Township, Harbison Township, Jackson Township, Madison Township
in Martin County: Perry Township, Rutherford Township
in Pike County: Jefferson Township, Lockhart Township, Marion Township, Monroe Township, Patoka Township
PRECINCTS in Martin County: NORTH CENTER, SOUTH CENTER
As added by P.L.212-2001, SEC.2.

IC 2-1-10-64
House District 64
Sec. 64. House District 64 consists of the following:
TOWNSHIPS in Daviess County: Veale Township
in Gibson County: Barton Township, Center Township, Columbia Township, Patoka Township, Union Township, Washington Township, White River Township
in Knox County: Decker Township, Johnson Township, Vincennes Township
in Pike County: Clay Township, Logan Township, Madison Township, Washington Township
PRECINCTS in Gibson County: MONTGOMERY 1, MONTGOMERY 3, MONTGOMERY 4
As added by P.L.212-2001, SEC.2.
IC 2-1-10-65
House District 65
Sec. 65. House District 65 consists of the following:
TOWNSHIPS in Bartholomew County: Jackson Township, Ohio Township, Wayne Township
in Brown County: Hamblen Township, Van Buren Township, Washington Township
in Jackson County: Owen Township, Pershing Township, Salt Creek Township
in Lawrence County: Guthrie Township, Marshall Township, Perry Township, Pleasant Run Township
PRECINCTS in Bartholomew County: COLUMBUS 200, COLUMBUS 250, COLUMBUS 3000, SAND CREEK 5300
in Brown County: Jackson One, Jackson Two, Jackson Three
in Jackson County: Hamilton Township Precinct, Redding East Precinct, Redding West Precinct
in Lawrence County: SHAWSWICK 1B, SHAWSWICK 2, SHAWSWICK 3, SHAWSWICK 4, SHAWSWICK 5A, SHAWSWICK 5B, SHAWSWICK 6, SHAWSWICK 7A, SHAWSWICK 7B, SHAWSWICK 8, SHAWSWICK 11, SHAWSWICK 14A, SHAWSWICK 14B, SHAWSWICK 15, SHAWSWICK 16, MARION 5A, MARION 5B
As added by P.L.212-2001, SEC.2.

IC 2-1-10-66
House District 66
Sec. 66. House District 66 consists of the following:
TOWNSHIPS in Clark County: Bethlehem Township, Oregon Township, Owen Township, Washington Township
in Jackson County: Vernon Township, Washington Township
in Jennings County: Marion Township
in Scott County: Johnson Township, Lexington Township, Vienna Township
PRECINCTS in Clark County: CHARLESTOWN 1, CHARLESTOWN 2, CHARLESTOWN 3, CHARLESTOWN 4, CHARLESTOWN 5, CHARLESTOWN 6, CHARLESTOWN 8, MONROE 1
in Jackson County: Brownstown Town 1, Brownstown Town 2, Brownstown 3, Brownstown Township East, Jackson Precinct 1 West, Jackson Precinct 1 East, Jackson 2E, Jackson 2W, Jackson 3 North, Jackson 3S, Jackson Precinct 4 North, Jackson 4S, Jackson Precinct 5 East, Jackson Precinct 5 North, Jackson Precinct 5 South, Jackson 6, Jackson 7, Redding-Seymour City Precinct, Jackson Industrial Park (NV)
in Scott County: Jennings Precinct 4 (except STFID 1814396690010112, STFID 181439669001014, STFID 1814396690010182, STFID 181439669001016, STFID 181439668004004, STFID 181439669001013)
As added by P.L.212-2001, SEC.2.
IC 2-1-10-67
House District 67
Sec. 67. House District 67 consists of the following:
COUNTIES: Decatur County
TOWNSHIPS in Ripley County: Adams Township, Center Township, Delaware Township, Jackson Township, Johnson Township, Laughery Township, Washington Township
in Rush County: Anderson Township, Noble Township, Orange Township, Posey Township, Richland Township, Rushville Township, Union Township, Walker Township
PRECINCTS in Franklin County: BATESVILLE, OLDENBURG, RAY 1
As added by P.L.212-2001, SEC.2.

IC 2-1-10-68
House District 68
Sec. 68. House District 68 consists of the following:
COUNTIES: Ohio County, Switzerland County
TOWNSHIPS in Dearborn County: Caesar Creek Township, Center Township, Clay Township, Hogan Township, Jackson Township, Kelso Township, Manchester Township, Sparta Township, Washington Township, York Township
in Franklin County: Blooming Grove Township, Brookville Township, Butler Township, Fairfield Township, Highland Township
in Ripley County: Brown Township, Franklin Township
PRECINCTS in Dearborn County: LAWRENCEBURG 1, LAWRENCEBURG 2, LAWRENCEBURG 3, LAWRENCEBURG 4, GREENDALE 1, GREENDALE 2, GREENDALE 3, GREENDALE 4, GREENDALE 5, LAWRENCEBURG 9
As added by P.L.212-2001, SEC.2.

IC 2-1-10-69
House District 69
Sec. 69. House District 69 consists of the following:
COUNTIES: Jefferson County
TOWNSHIPS in Jennings County: Bigger Township, Campbell Township, Center Township, Columbia Township, Geneva Township, Lovett Township, Montgomery Township, Sand Creek Township, Spencer Township, Vernon Township
in Ripley County: Otter Creek Township, Shelby Township
As added by P.L.212-2001, SEC.2.

IC 2-1-10-70
House District 70
Sec. 70. House District 70 consists of the following:
TOWNSHIPS in Clark County: Carr Township, Union Township, Wood Township
in Floyd County: Franklin Township, Greenville Township
in Harrison County: Boone Township, Franklin Township, Harrison

Township, Heth Township, Jackson Township, Morgan Township, Posey Township, Spencer Township, Taylor Township, Washington Township, Webster Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 42, SILVER CREEK/CLARKSVILLE 43, SILVER CREEK 1, SILVER CREEK 2, SILVER CREEK 3, SILVER CREEK 4, SILVER CREEK 6
in Floyd County: Georgetown 4, Georgetown Precinct 6
in Harrison County: BLUE RIVER SOUTH
As added by P.L.212-2001, SEC.2.

IC 2-1-10-71
House District 71
Sec. 71. House District 71 consists of the following:
TOWNSHIPS in Clark County: Utica Township
PRECINCTS in Clark County: CHARLESTOWN 7, JEFFERSONVILLE CITY 1, JEFFERSONVILLE CITY 2, JEFFERSONVILLE CITY 3, JEFFERSONVILLE CITY 4, JEFFERSONVILLE CITY 5, JEFFERSONVILLE CITY 6, JEFFERSONVILLE CITY 7, JEFFERSONVILLE CITY 8, JEFFERSONVILLE CITY 9, JEFFERSONVILLE CITY 10, JEFFERSONVILLE CITY 11, JEFFERSONVILLE CITY 12, JEFFERSONVILLE CITY 13, JEFFERSONVILLE CITY 14, JEFFERSONVILLE CITY 15, JEFFERSONVILLE CITY 16, JEFFERSONVILLE CITY 17, JEFFERSONVILLE CITY 18, JEFFERSONVILLE TWP 20, JEFFERSONVILLE TWP 21, JEFFERSONVILLE TWP 22, JEFFERSONVILLE TWP 23, JEFFERSONVILLE TWP 24, JEFFERSONVILLE TWP 25, JEFFERSONVILLE TWP 27, JEFFERSONVILLE TWP 30, JEFFERSONVILLE TWP 31, JEFFERSONVILLE TWP 33, JEFFERSONVILLE TWP 34, JEFFERSONVILLE TWP 35, JEFFERSONVILLE TWP 36, JEFFERSONVILLE TWP 37, JEFFERSONVILLE TWP 38, JEFFERSONVILLE TWP 39, JEFFERSONVILLE TWP 40, JEFFERSONVILLE TWP 41, SILVER CREEK 5, SILVER CREEK 7, JEFFERSONVILLE 16A, UTICA TOWNSHIP JEFFERSONVILLE CITY 19
As added by P.L.212-2001, SEC.2.

IC 2-1-10-72
House District 72
Sec. 72. House District 72 consists of the following:
TOWNSHIPS in Floyd County: Lafayette Township, New Albany Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 32
in Floyd County: Georgetown Precinct 1, Georgetown Precinct 2, Georgetown 3, Georgetown Precinct 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-73
House District 73      Sec. 73. House District 73 consists of the following:
COUNTIES: Crawford County
TOWNSHIPS in Dubois County: Jefferson Township, Marion Township
in Jackson County: Carr Township, Driftwood Township, Grassy Fork Township
in Perry County: Anderson Township, Leopold Township, Oil Township
in Scott County: Finley Township
in Washington County: Franklin Township, Gibson Township, Howard Township, Jackson Township, Madison Township, Monroe Township, Pierce Township, Polk Township, Posey Township, Vernon Township, Washington Township
PRECINCTS in Clark County: MONROE 2, MONROE 3
in Dubois County: Hall 1
in Harrison County: BLUE RIVER NORTH
in Jackson County: Brownstown Twp West
in Perry County: BRISTOW, RONO
in Scott County: Jennings Precinct 1, Jennings Precinct 2, Jennings 3, Jennings Precinct 4 (the following parts: STFID 1814396690010112, STFID 1814396690010182, STFID 181439668004004, STFID 181439669001013, STFID 181439669001014, STFID 181439669001016), Jennings Precinct 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-74
House District 74
Sec. 74. House District 74 consists of the following:
TOWNSHIPS in Dubois County: Cass Township, Ferdinand Township, Patoka Township
in Perry County: Tobin Township, Troy Township
in Spencer County: Carter Township, Clay Township, Grass Township, Hammond Township, Harrison Township, Huff Township, Jackson Township
in Warrick County: Boon Township, Hart Township, Lane Township, Owen Township, Pigeon Township, Skelton Township
PRECINCTS in Perry County: ADYEVILLE, SIBERIA, UNIONTOWN, DERBY
in Spencer County: OHIO 1, OHIO 2, OHIO 4, OHIO 5
in Warrick County: Hart 2, BOON 10, BOON 11
As added by P.L.212-2001, SEC.2.

IC 2-1-10-75
House District 75
Sec. 75. House District 75 consists of the following:
TOWNSHIPS in Gibson County: Johnson Township
in Vanderburgh County: Armstrong Township, German Township
in Warrick County: Greer Township
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 2, Evansville Ward 1 Precinct 5, Evansville Ward 2 Precinct 11,

Evansville Ward 2 Precinct 13, Evansville Ward 3 Precinct 1, Evansville Ward 3 Precinct 2, Evansville Ward 3 Precinct 3, Evansville Ward 3 Precinct 4, Evansville Ward 3 Precinct 5, Evansville Ward 3 Precinct 7, Evansville Ward 3 Precinct 8, Evansville Ward 3 Precinct 9, Evansville Ward 3 Precinct 10, Evansville Ward 3 Precinct 11, Evansville Ward 3 Precinct 12, Evansville Ward 3 Precinct 13, Evansville Ward 3 Precinct 14, Evansville Ward 3 Precinct 15, Evansville Ward 3 Precinct 16, Evansville Ward 3 Precinct 17, Evansville Ward 3 Precinct 18, Evansville Ward 3 Precinct 19, Evansville Ward 3 Precinct 20, Evansville Ward 4 Precinct 5, Evansville Ward 4 Precinct 18, Evansville Ward 5 Precinct 2, Evansville Ward 5 Precinct 3, Evansville Ward 5 Precinct 4, Evansville Ward 5 Precinct 6, Evansville Ward 5 Precinct 7, Evansville Ward 5 Precinct 8, Evansville Ward 5 Precinct 9, Evansville Ward 5 Precinct 10, Evansville Ward 5 Precinct 12, Evansville Ward 5 Precinct 13, Evansville Ward 5 Precinct 15, Evansville Ward 5 Precinct 16, Evansville Ward 5 Precinct 17, Evansville Ward 5 Precinct 19, Evansville Ward 5 Precinct 20, Evansville Ward 5 Precinct 21, Evansville Ward 5 Precinct 22, Center Precinct 2, Center Precinct 9
in Warrick County: CAMPBELL, OHIO 6, OHIO 7, OHIO 14
As added by P.L.212-2001, SEC.2.

IC 2-1-10-76
House District 76
Sec. 76. House District 76 consists of the following:
COUNTIES: Posey County
TOWNSHIPS in Gibson County: Wabash Township
in Vanderburgh County: Perry Township, Union Township
PRECINCTS in Gibson County: MONTGOMERY 2
in Vanderburgh County: Evansville Ward 6 Precinct 1, Evansville Ward 6 Precinct 2, Evansville Ward 6 Precinct 3, Evansville Ward 6 Precinct 4, Evansville Ward 6 Precinct 5, Evansville Ward 6, Precinct 6, Evansville Ward 6 Precinct 7, Evansville Ward 6 Precinct 8, Evansville Ward 6 Precinct 14, Evansville Ward 6 Precinct 15, Evansville Ward 6 Precinct 20, Ward 6 Precinct 21, Pig.A/NV
As added by P.L.212-2001, SEC.2.

IC 2-1-10-77
House District 77
Sec. 77. House District 77 consists of the following:
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 1, Evansville Ward 1 Precinct 3, Evansville Ward 1 Precinct 4, Evansville Ward 1 Precinct 8, Evansville Ward 1 Precinct 10, Evansville Ward 1 Precinct 11, Evansville Ward 1 Precinct 12, Evansville Ward 1 Precinct 13, Evansville Ward 1 Precinct 14, Evansville Ward 1 Precinct 15, Evansville Ward 1 Precinct 16, Evansville Ward 1 Precinct 17, Evansville Ward 1 Precinct 18, Evansville Ward 1 Precinct 20, Evansville Ward 1 Precinct 21, Evansville Ward 1 Precinct 22, Evansville Ward 2 Precinct 1,

Evansville Ward 2 Precinct 2, Evansville Ward 2 Precinct 3, Evansville Ward 2 Precinct 4, Evansville Ward 2 Precinct 5, Evansville Ward 2 Precinct 6, Evansville Ward 2 Precinct 7, Evansville Ward 2 Precinct 8, Evansville Ward 2 Precinct 9, Evansville Ward 2 Precinct 10, Evansville Ward 2 Precinct 12, Evansville Ward 2 Precinct 14, Evansville Ward 2 Precinct 15, Evansville Ward 2 Precinct 16, Evansville Ward 2 Precinct 17, Evansville Ward 2 Precinct 18, Evansville Ward 2 Precinct 19, Evansville Ward 2 Precinct 20, Evansville Ward 2 Precinct 21, Evansville Ward 3 Precinct 6, Evansville Ward 4 Precinct 1, Evansville Ward 4 Precinct 2, Evansville Ward 4 Precinct 3, Evansville Ward 4 Precinct 4, Evansville Ward 4 Precinct 6, Evansville Ward 4 Precinct 7, Evansville Ward 4 Precinct 8, Evansville Ward 4 Precinct 9, Evansville Ward 4 Precinct 10, Evansville Ward 4 Precinct 11, Evansville Ward 4 Precinct 12, Evansville Ward 4 Precinct 13, Evansville Ward 4 Precinct 14, Evansville Ward 4 Precinct 15, Evansville Ward 4 Precinct 17, Evansville Ward 4 Precinct 19, Evansville Ward 4 Precinct 20, Evansville Ward 4 Precinct 21, Knight Precinct 1, Knight Precinct 2, Ward 4 Precinct 16/Pig.A(Out)
in Warrick County: OHIO 3, OHIO 4, OHIO 10, OHIO 20, OHIO 22
As added by P.L.212-2001, SEC.2.

IC 2-1-10-78
House District 78
Sec. 78. House District 78 consists of the following:
TOWNSHIPS in Spencer County: Luce Township
in Vanderburgh County: Scott Township
PRECINCTS in Spencer County: OHIO 3, OHIO 6
in Vanderburgh County: Evansville Ward 1 Precinct 6, Evansville Ward 1 Precinct 7, Evansville Ward 1 Precinct 9, Evansville Ward 1 Precinct 19, Evansville Ward 5 Precinct 1, Evansville Ward 5 Precinct 5, Evansville Ward 5 Precinct 11, Evansville Ward 5 Precinct 14, Evansville Ward 5 Precinct 18, Center Precinct 1, Center Precinct 3, Center Precinct 4, Center Precinct 5, Center Precinct 6, Center Precinct 7, Center Precinct 8, Center Precinct 10, Center Precinct 11, Center Precinct 12, Center Precinct 13, Knight Precinct 3
in Warrick County: ANDERSON, OHIO 1, OHIO 2, OHIO 5, OHIO 8, OHIO 9, OHIO 11, OHIO 12, OHIO 13, OHIO 15, OHIO 16, OHIO 17, OHIO 18, OHIO 19, OHIO 21, OHIO 23, OHIO 24, OHIO 25, OHIO 26, OHIO 27, OHIO 28, OHIO 29, OHIO 87
As added by P.L.212-2001, SEC.2.

IC 2-1-10-79
House District 79
Sec. 79. House District 79 consists of the following:
COUNTIES: Adams County
TOWNSHIPS in Allen County: Jackson Township, Madison Township, Marion Township, Maumee Township, Monroe

Township, Scipio Township
PRECINCTS in Allen County: Adams 668K/M, Adams F/New Haven 5C, Pleasant 461/458, Adams 190/NA, Adams 193/NA, Adams G, Adams H/NA, Adams G CityNV, Adams J/NA, Adams L/NA, Adams D/NA, New Haven 5B, NH 192Na, NH 193 NA, Jefferson, Milan A, Pleasant B, Pleasant C, Pleasant D, Precinct 456, Precinct 457, Wayne A
in Wells County: JEFFERSON EAST, LANCASTER EAST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-80
House District 80
Sec. 80. House District 80 consists of the following:
PRECINCTS in Allen County: Adams 653/667, Adams 192/NA, Adams 654, Adams 656, Adams 657, Adams 658, Adams 659, Adams 660, Adams 661, Adams 662, Adams 663, Adams 664, Adams 665, Precinct 103, Precinct 161, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 406, Precinct 412, Precinct 413, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506, Precinct 507, Precinct 509, Precinct 510, Precinct 512, Precinct 513, Precinct 514, Precinct 515, Precinct 516, Precinct 518, Precinct 519, Precinct 550, Precinct 551, Precinct 552, Precinct 553, Precinct 554, Precinct 555, Precinct 556, Precinct 557, Precinct 558, Precinct 559, Precinct 560, Wayne 590/NA, Wayne 602, Precinct 608, Precinct 609, Wayne 610
As added by P.L.212-2001, SEC.2.

IC 2-1-10-81
House District 81
Sec. 81. House District 81 consists of the following:
PRECINCTS in Allen County: Adams 191N/A, Adams 655, St. Joe 204, St. Joe 208, St. Joe 210, St. Joe 212, St. Joe 213, St. Joe 217, Washington 304, Washington 305, Washington 310, Washington 311, Washington 312, Washington 314, Washington 409, Precinct 101, Precinct 102, Precinct 104, Precinct 105, Precinct 106, Precinct 107, Precinct 108, Precinct 109, Precinct 111, Precinct 112, Precinct 113, Precinct 114, Precinct 115, Precinct 116, Precinct 117, Precinct 118, Precinct 119, Precinct 150, Precinct 159, Precinct 160, Precinct 205, Precinct 206, Precinct 207, Precinct 209, Precinct 350, Precinct 352, Precinct 353, Precinct 354, Precinct 355, Precinct 356, Precinct 357, Precinct 358, Precinct 359, Precinct 407, Precinct 408, Precinct 603, Precinct 604, Precinct 605, Precinct 606, Precinct 607, Precinct 650, Precinct 651, Precinct 652
As added by P.L.212-2001, SEC.2.

IC 2-1-10-82
House District 82
Sec. 82. House District 82 consists of the following:
TOWNSHIPS in Allen County: Lafayette Township
in Grant County: Van Buren Township in Wells County: Chester Township, Harrison Township, Jackson Township, Liberty Township, Nottingham Township, Rockcreek Township, Union Township
PRECINCTS in Allen County: Aboite precinct C, Aboite precinct D, Aboite precinct E, Aboite precinct F, Aboite precinct G, Aboite precinct H, Aboite precinct J, Aboite precinct K, Aboite precinct L, Aboite precinct M, Aboite precinct R, Aboite precinct S, Aboite precinct X, Aboite precinct Z, Pleasant A, Precinct 451, Precinct 453, Precinct 454, Precinct 455, Precinct 459, Precinct 460, Precinct 508, Precinct 511, Precinct 561, Wayne B, Wayne C, Wayne B City, Wayne 452, B1 City
in Wells County: LANCASTER EAST BLUFFTON, LANCASTER WEST BLUFFTON, JEFFERSON OSSIAN EAST, JEFFERSON WEST, LANCASTER WEST, JEFFERSON OSSIAN WEST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-83
House District 83
Sec. 83. House District 83 consists of the following:
TOWNSHIPS in Allen County: Eel River Township, Lake Township
in Noble County: Green Township, Noble Township, Perry Township, Sparta Township, Swan Township, Washington Township
in Whitley County: Smith Township
PRECINCTS in Allen County: Washington B/K, Aboite precinct B1, Aboite precinct B2, Aboite precinct O, Aboite precinct Y, Aboite precinct A1, Aboite precinct A2, Aboite precinct A3, Washington 303, Washington 309, Washington 315, Washington 316, Washington 317, Washington 318, Washington 390/NA, Washington A, Washington C, Washington E, Washington F, Washington J, Precinct 410, Wayne 411, Wayne 416, Wayne 490/NA, Wayne 491/NA, Wayne F/NA, Precinct 414,415, Wayne 417,Wayne D
in Whitley County: THORNCREEK NORTH, THORNCREEK NORTHEAST, THORNCREEK NORTHWEST, UNION EAST
As added by P.L.212-2001, SEC.2.

IC 2-1-10-84
House District 84
Sec. 84. House District 84 consists of the following:
PRECINCTS in Allen County: St. Joe 255/St. Joe C, St. Joe 260/262, St. Joe V2/V2 (City), St. Joe V3/V3(City), Adams 157, Adams 158, Adams B city, St. Joe 151, St. Joe 152, St. Joe 153, St. Joe 154, St. Joe 155, St. Joe 156, St. Joe 201, St. Joe 202, St. Joe 203, St. Joe 211, St. Joe 214, St. Joe 215, St. Joe 216, St. Joe 218, St. Joe 219, St. Joe 257, St. Joe 258, St. Joe 259, St. Joe 261, St. Joe 263, St. Joe 264, St. Joe 265, St. Joe 266, St. Joe 267, St. Joe 268, St. Joe 269, St. Joe 270, St. Joe 271, St. Joe 272, St Joe 273, St. Joe 274, St. Joe 275, St. Joe 276, St. Joe 277, St. Joe 278, St. Joe 279, St. Joe 280, St. Joe 281, St. Joe 282, St. Joe 283, St. Joe 284, St. Joe 301, St. Joe 302, St. Joe E, St. Joe J2, St. Joe P1 City, St. Joe V4, Washington 306, Washington 307, Washington 308, Washington 313 As added by P.L.212-2001, SEC.2.

IC 2-1-10-85
House District 85
Sec. 85. House District 85 consists of the following:
TOWNSHIPS in Allen County: Cedar Creek Township, Perry Township, Springfield Township
in DeKalb County: Butler Township, Concord Township, Newville Township, Spencer Township
PRECINCTS in Allen County: New Haven 1/1J, New Haven 2/2J, Adams B, Adams E, New Haven 3A, New Haven 3B, New Haven 5A, N.H. 190 NA, Milan B, St. Joe 256, St. Joe A, St. Joe B1, St. Joe B2, St. Joe V1, Washington G, Washington H, Adams E City/NewHaven 4
As added by P.L.212-2001, SEC.2.

IC 2-1-10-86
House District 86
Sec. 86. House District 86 consists of the following:
PRECINCTS in Hamilton County: Clay Southwest 1, Clay Southwest 2, Lady Hamilton Precinct, Northridge, Orchard Park Precinct, Pleasant Grove Precinct, Spring Mill 1 Precinct, Spring Mill 2 Precinct, College & Meridian
in Marion County: Ward 5 Precinct 2, Ward 5 Precinct 3, Ward 5 Precinct 4, Ward 5 Precinct 5, Ward 5 Precinct 6, Ward 5 Precinct 8, Ward 5 Precinct 10, Ward 5 Precinct 11, Ward 20 Precinct 1, Ward 20 Precinct 2, Ward 20 Precinct 3, Ward 20 Precinct 5, Ward 20 Precinct 6, Ward 20 Precinct 7, Ward 20 Precinct 8, Ward 20 Precinct 11, Ward 20 Precinct 12, Ward 20 Precinct 15, Ward 20 Precinct 16, Ward 20 Precinct 17, Ward 20 Precinct 18, Ward 20 Precinct 19, Ward 21 Precinct 12, Ward 21 Precinct 19, Ward 21 Precinct 24, Washington Precinct 2, Washington Precinct 4, Washington Precinct 7, Washington Precinct 10, Washington Precinct 12, Washington Precinct 13, Washington Precinct 14, Washington Precinct 19, Washington Precinct 22, Washington Precinct 25, Washington Precinct 26, Washington Precinct 29, Washington Precinct 33, Washington Precinct 34, Washington Precinct 37, Washington Precinct 38, Washington Precinct 43, Washington Precinct 51, Washington Precinct 53, Washington Precinct 59, Washington Precinct 61, Washington Precinct 62, Washington Precinct 64, Washington Precinct 65, Washington Precinct 66, Washington Precinct 68, Washington Precinct 69, Washington Precinct 72, Washington Precinct 73, Washington Precinct 79, Washington Precinct 80, Washington Precinct 84, Washington Precinct 87, Washington Precinct 92, Washington Precinct 93, Washington Precinct 96, Washington Precinct 104, Washington Precinct 105, Washington Precinct 106, Washington Precinct 109, Washington Precinct 113, Washington Precinct 114
As added by P.L.212-2001, SEC.2.
IC 2-1-10-87
House District 87
Sec. 87. House District 87 consists of the following:
PRECINCTS in Boone County: Eagle Twp. 1, Eagle Twp. 2, Eagle Twp. Precinct 3, Eagle Twp. 4, Eagle Twp. 5, Eagle Twp. 6, Eagle Twp. 8, Eagle Twp. 9, Eagle Twp. 10, Eagle Twp. 11, Eagle Twp. 12
in Hamilton County: Arbors, Blue Creek, Briar Creek Precinct, Clay Center 1, Clay Center 2, Clay Northwest, Daniel Warren Precinct, Eden Brook 2 Precinct, Greensprings Precinct, Holaday 1 Precinct, Holaday 2 Precinct, Hunters Trace Precinct, Keystone Precinct, Lakewood Precinct, Lexington, Mohawk Hills Precinct, Rangeline Precinct, Woodacre/Guilford Precinct, Waterford Precinct, Woodland Precinct
in Marion County: Ward 20 Precinct 10, Ward 20 Precinct 13, Ward 21 Precinct 1, Ward 21 Precinct 2, Ward 21 Precinct 4, Ward 21 Precinct 5, Ward 21 Precinct 6, Ward 21 Precinct 7, Ward 21 Precinct 8, Ward 21 Precinct 9, Ward 21 Precinct 11, Ward 22 Precinct 10, Washington Precinct 1, Washington Precinct 6, Washington Precinct 27, Washington Precinct 28, Washington Precinct 31, Washington Precinct 35, Washington Precinct 42, Washington Precinct 45, Washington Precinct 55, Washington Precinct 57, Washington Precinct 58, Washington Precinct 75, Washington Precinct 76, Washington Precinct 77, Washington Precinct 81, Washington Precinct 86, Washington Precinct 88, Washington Precinct 89, Washington Precinct 90, Washington Precinct 94, Washington Precinct 97, Washington Precinct 98, Washington Precinct 101, Washington 102, Washington Precinct 111
As added by P.L.212-2001, SEC.2.

IC 2-1-10-88
House District 88
Sec. 88. House District 88 consists of the following:
PRECINCTS in Hamilton County: Fall Creek 3 Precinct, Fall Creek 4 Precinct, Fall Creek 9 Precinct, Fall Creek 10 Precinct, Fall Creek 11 Precinct, Geist Reservoir (NV)
in Marion County: Lawrence Precinct 1, Lawrence Precinct 3, Lawrence Precinct 14, Lawrence Precinct 16, Lawrence Precinct 17, Lawrence Precinct 20, Lawrence Precinct 21, Lawrence Precinct 24, Lawrence Precinct 27, Lawrence 28, Lawrence Precinct 29, Lawrence Precinct 30, Lawrence Precinct 32, Lawrence Precinct 34, Lawrence 35, Lawrence Precinct 37, Lawrence Precinct 38, Lawrence Precinct 43, Lawrence 44, Lawrence Precinct 45, Lawrence Precinct 46, Lawrence Precinct 47, Lawrence Precinct 48, Lawrence Precinct 52, Lawrence 53, Lawrence Precinct 54, Lawrence Precinct 55, Lawrence Precinct 58, Lawrence Precinct 59, Lawrence Precinct 60, Lawrence Precinct 62, Lawrence Precinct 63, Lawrence Precinct 64, Lawrence 65, Lawrence Precinct 66, Lawrence Precinct 68, Lawrence Precinct 70, Lawrence Precinct 71, Lawrence Precinct 72, Lawrence Precinct 73, Lawrence Precinct 74, Lawrence Precinct 76, Lawrence Precinct 77, Lawrence Precinct 78,

Lawrence Precinct 79, Lawrence Precinct 80, Lawrence Precinct 81, Lawrence Precinct 82, Lawrence Precinct 83, Lawrence Precinct 84, Lawrence Precinct 85, Lawrence Precinct 86, Lawrence Precinct 87, Lawrence Precinct 88, Lawrence Precinct 89, Lawrence Precinct 90, Geist Reservoir (NV), Washington Precinct 32
As added by P.L.212-2001, SEC.2.

IC 2-1-10-89
House District 89
Sec. 89. House District 89 consists of the following:
PRECINCTS in Marion County: Ward 18 Precinct 1, Ward 18 Precinct 2, Ward 18 Precinct 3, Ward 18 precinct 4, Ward 18 Precinct 5, Ward 18 Precinct 6, Ward 18 Precinct 7, Ward 18 Precinct 8, Ward 18 Precinct 9, Ward 18 Precinct 10, Ward 18 Precinct 11, Ward 18 Precinct 12, Ward 18 Precinct 13, Ward 18 precinct 14, Ward 18 Precinct 15, Ward 26 Precinct 4, Ward 28 Precinct 1, Ward 28 Precinct 2, Ward 28 Precinct 3, Ward 28 Precinct 4, Ward 28 Precinct 5, Ward 28 Precinct 6, Ward 28 Precinct 9, Ward 28 Precinct 20, Ward 28 Precinct 28, Franklin Precinct 3, Franklin Precinct 6, Franklin Precinct 14, Franklin Precinct 17, Franklin Precinct 23, Franklin Precinct 25, Franklin Precinct 26, Perry Precinct 1, Perry Precinct 11, Perry Precinct 12, Perry Precinct 16, Perry Precinct 23, Perry Precinct 24, Perry Precinct 39, Perry Precinct 42, Perry Precinct 53, Perry 63, Perry Precinct 72, Perry Precinct 73, Perry Precinct 85, Warren Precinct 1, Warren Precinct 2, Warren Precinct 3, Warren Precinct 4, Warren Precinct 8, Warren Precinct 9, Warren Precinct 10, Warren Precinct 12, Warren Precinct 13, Warren Precinct 14, Warren Precinct 15, Warren Precinct 18, Warren Precinct 19, Warren Precinct 22, Warren Precinct 23, Warren Precinct 25, Warren Precinct 26, Warren Precinct 28, Warren Precinct 29, Warren Precinct 30, Warren Precinct 32, Warren Precinct 33, Warren Precinct 36, Warren Precinct 51, Warren Precinct 54, Warren Precinct 56
As added by P.L.212-2001, SEC.2.

IC 2-1-10-90
House District 90
Sec. 90. House District 90 consists of the following:
PRECINCTS in Marion County: Franklin Precinct 1, Franklin Precinct 2, Franklin Precinct 4, Franklin Precinct 5, Franklin Precinct 7, Franklin Precinct 8, Franklin Precinct 9, Franklin Precinct 10, Franklin Precinct 11, Franklin Precinct 12, Franklin Precinct 13, Franklin Precinct 15, Franklin Precinct 16, Franklin Precinct 18, Franklin Precinct 19, Franklin Precinct 20, Franklin Precinct 21, Franklin Precinct 22, Franklin Precinct 24, Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry Precinct 19, Perry Precinct 20, Perry Precinct 21, Perry Precinct 25, Perry Precinct 31, Perry Precinct 38, Perry Precinct 40, Perry Precinct 41, Perry Precinct 45, Perry Precinct 46, Perry Precinct 49, Perry Precinct 51, Perry Precinct 52, Perry Precinct 54, Perry Precinct 55, Perry Precinct 59,

Perry Precinct 66, Perry Precinct 67, Perry Precinct 70, Perry Precinct 71, Perry Precinct 74, Perry Precinct 77, Perry Precinct 83, Warren Precinct 5, Warren Precinct 6, Warren Precinct 27, Warren Precinct 31, Warren Precinct 45, Warren Precinct 55
As added by P.L.212-2001, SEC.2.

IC 2-1-10-91
House District 91
Sec. 91. House District 91 consists of the following:
PRECINCTS in Hendricks County: Guilford 1, Guilford 6, Guilford 7, Guilford 8, Guilford 9, Guilford 10, Guilford 11, Guilford 12, Guilford 13, Guilford 14, Guilford 15, Guilford 16, Guilford 17
in Marion County: Decatur Precinct 1, Decatur Precinct 2, Decatur Precinct 3, Decatur Precinct 4, Decatur Precinct 5, Decatur Precinct 6, Decatur Precinct 7, Decatur Precinct 8, Decatur Precinct 9, Decatur Precinct 11, Decatur Precinct 12, Decatur Precinct 13, Decatur Precinct 15, Decatur Precinct 16, Decatur Precinct 17, Decatur Precinct 18, Decatur Precinct 19, Decatur Precinct 20, Wayne Precinct 10, Wayne Precinct 11, Wayne Precinct 12, Wayne Precinct 13, Wayne Precinct 20, Wayne Precinct 29, Wayne Precinct 49, Wayne Precinct 76, Wayne Precinct 81
in Morgan County: Brown 1, Brown 2, Brown 3, Brown 4, Brown 5, Brown 6, Brown 8, Brown 9, Madison 5
As added by P.L.212-2001, SEC.2.

IC 2-1-10-92
House District 92
Sec. 92. House District 92 consists of the following:
PRECINCTS in Marion County: Eagle Creek Reservoir (NV), Pike Precinct 2, Pike Precinct 3, Pike Precinct 14, Pike Precinct 21, Pike Precinct 23, Pike Precinct 32, Pike Precinct 33, Pike Precinct 44, Pike Precinct 46, Pike Precinct 59, Pike Precinct 60, Wayne Precinct 2, Wayne Precinct 4, Wayne Precinct 17, Wayne Precinct 18, Wayne Precinct 19, Wayne Precinct 21, Wayne Precinct 22, Wayne Precinct 23, Wayne Precinct 26, Wayne Precinct 27, Wayne Precinct 28, Wayne Precinct 31, Wayne Precinct 32, Wayne Precinct 33, Wayne Precinct 34, Wayne Precinct 35, Wayne Precinct 36, Wayne Precinct 37, Wayne Precinct 39, Wayne Precinct 44, Wayne Precinct 46, Wayne Precinct 47, Wayne Precinct 50, Wayne Precinct 52, Wayne Precinct 53, Wayne Precinct 54, Wayne Precinct 56, Wayne Precinct 57, Wayne Precinct 59, Wayne Precinct 60, Wayne Precinct 61, Wayne Precinct 62, Wayne Precinct 63, Wayne Precinct 65, Wayne 66, Wayne Precinct 67, Wayne Precinct 70, Wayne Precinct 72, Wayne Precinct 73, Wayne Precinct 74, Wayne Precinct 77, Wayne Precinct 79, Wayne Precinct 82, Wayne Precinct 83, Wayne Precinct 84, Wayne Precinct 85, Wayne Precinct 86, Wayne Precinct 88
As added by P.L.212-2001, SEC.2.

IC 2-1-10-93
House District 93      Sec. 93. House District 93 consists of the following:
PRECINCTS in Johnson County: WHITE RIVER 1, WHITE RIVER 3, WHITE RIVER 4, WHITE RIVER 6, WHITE RIVER 7, WHITE RIVER 8, WHITE RIVER 9, WHITE RIVER 10, WHITE RIVER 12, WHITE RIVER 13, WHITE RIVER 14, WHITE RIVER 15, WHITE RIVER 16, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 21, WHITE RIVER 22, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 28
in Marion County: Ward 26 Precinct 6, Perry Precinct 5, Perry Precinct 6, Perry Precinct 7, Perry Precinct 15, Perry Precinct 17, Perry Precinct 18, Perry Precinct 22, Perry Precinct 26, Perry Precinct 27, Perry Precinct 28, Perry Precinct 29, Perry Precinct 30, Perry Precinct 33, Perry Precinct 34, Perry Precinct 37, Perry Precinct 43, Perry Precinct 44, Perry Precinct 47, Perry Precinct 48, Perry Precinct 56, Perry Precinct 57, Perry Precinct 58, Perry Precinct 62, Perry Precinct 65, Perry Precinct 68, Perry Precinct 69, Perry Precinct 75, Perry Precinct 76, Perry Precinct 78, Perry Precinct 79, Perry Precinct 80, Perry Precinct 84, Perry Precinct 86
As added by P.L.212-2001, SEC.2.

IC 2-1-10-94
House District 94
Sec. 94. House District 94 consists of the following:
PRECINCTS in Marion County: Ward 29 Precinct 12, Ward 29 Precinct 13, Ward 29 Precinct 19, Ward 29 Precinct 20, Ward 29 Precinct 28, Ward 32 Precinct 1, Ward 32 Precinct 2, Ward 32 Precinct 3, Ward 32 Precinct 4, Pike Precinct 1, Pike Precinct 5, Pike Precinct 6, Pike Precinct 7, Pike Precinct 11, Pike Precinct 12, Pike Precinct 13, Pike Precinct 15, Pike Precinct 16, Pike Precinct 17, Pike Precinct 18, Pike Precinct 19, Pike Precinct 22, Pike Precinct 24, Pike Precinct 25, Pike Precinct 26, Pike Precinct 30, Pike Precinct 31, Pike Precinct 38, Pike Precinct 39, Pike Precinct 42, Pike Precinct 43, Pike Precinct 45, Pike Precinct 47, Pike Precinct 49, Pike Precinct 50, Pike Precinct 51, Pike Precinct 54, Pike Precinct 56, Pike Precinct 57, Pike Precinct 58, Wayne Precinct 1, Wayne Precinct 3, Wayne Precinct 38, Wayne Precinct 45, Wayne Precinct 48, Wayne Precinct 55, Wayne Precinct 71, Wayne Precinct 80
As added by P.L.212-2001, SEC.2.

IC 2-1-10-95
House District 95
Sec. 95. House District 95 consists of the following:
PRECINCTS in Marion County: Ward 27 Precinct 1, Ward 27 Precinct 2, Ward 27 Precinct 3, Ward 27 Precinct 4, Ward 27 Precinct 5, Ward 27 Precinct 6, Ward 27 Precinct 7, Ward 27 Precinct 8, Ward 27 Precinct 9, Ward 27 Precinct 10, Ward 27 Precinct 11, Ward 27 Precinct 12, Ward 27 Precinct 13, Ward 27 Precinct 14, Ward 27 Precinct 15, Ward 27 Precinct 16, Ward 27 Precinct 17, Ward 27 Precinct 18, Ward 27 Precinct 19, Ward 27

Precinct 20, Ward 27 Precinct 21, Ward 27 Precinct 22, Ward 27 Precinct 23, Ward 27 Precinct 24, Ward 27 Precinct 25, Ward 27 Precinct 26, Ward 27 Precinct 28, Ward 27 Precinct 29, Ward 27 Precinct 30, Ward 31 Precinct 5, Ward 31 Precinct 7, Ward 31 Precinct 10, Lawrence Precinct 2, Lawrence Precinct 4, Lawrence Precinct 5, Lawrence Precinct 6, Lawrence Precinct 8, Lawrence Precinct 9, Lawrence Precinct 10, Lawrence Precinct 11, Lawrence Precinct 12, Lawrence Precinct 13, Lawrence Precinct 15, Lawrence Precinct 18, Lawrence Precinct 19, Lawrence Precinct 22, Lawrence Precinct 23, Lawrence Precinct 25, Lawrence Precinct 26, Lawrence Precinct 33, Lawrence Precinct 36, Lawrence Precinct 39, Lawrence Precinct 40, Lawrence Precinct 41, Lawrence Precinct 42, Lawrence Precinct 50, Lawrence Precinct 51, Lawrence Precinct 56, Lawrence Precinct 57, Lawrence Precinct 67, Lawrence Precinct 75, Lawrence 91, Washington Precinct 5, Washington Precinct 17
As added by P.L.212-2001, SEC.2.

IC 2-1-10-96
House District 96
Sec. 96. House District 96 consists of the following:
PRECINCTS in Marion County: Ward 1 Precinct 3, Ward 3 Precinct 1, Ward 3 Precinct 2, Ward 3 Precinct 3, Ward 3 Precinct 4, Ward 3 Precinct 6, Ward 3 Precinct 7, Ward 3 Precinct 8, Ward 4 Precinct 1, Ward 4 Precinct 2, Ward 4 Precinct 3, Ward 4 Precinct 4, Ward 4 Precinct 5, Ward 4 Precinct 6, Ward 4 Precinct 7, Ward 4 Precinct 8, Ward 4 Precinct 9, Ward 4 Precinct 10, Ward 5 Precinct 1, Ward 5 Precinct 9, Ward 20 Precinct 4, Ward 20 Precinct 9, Ward 20 Precinct 14, Ward 21 Precinct 3, Ward 21 Precinct 10, Ward 21 Precinct 13, Ward 21 Precinct 14, Ward 21 Precinct 15, Ward 21 Precinct 16, Ward 21 Precinct 17, Ward 21 Precinct 18, Ward 21 Precinct 20, Ward 21 Precinct 21, Ward 21 Precinct 22, Ward 21 Precinct 23, Ward 22 Precinct 1, Ward 22 Precinct 2, Ward 22 Precinct 3, Ward 22 Precinct 4, Ward 22 Precinct 5, Ward 22 Precinct 6, Ward 22 Precinct 7, Ward 22 Precinct 8, Ward 22 Precinct 9, Ward 22 Precinct 11, Ward 22 Precinct 12, Ward 22 Precinct 13, Ward 22 Precinct 14, Ward 23 Precinct 1, Ward 23 Precinct 2, Ward 23 Precinct 6, Ward 23 Precinct 8, Ward 23 Precinct 10, Ward 23 Precinct 11, Ward 23 Precinct 12, Ward 23 Precinct 13, Ward 31 Precinct 1, Ward 31 Precinct 2, Ward 31 Precinct 3, Ward 31 Precinct 4, Ward 31 Precinct 6, Ward 31 Precinct 8, Lawrence Precinct 7, Lawrence Precinct 31, Lawrence Precinct 49, Washington Precinct 3, Washington Precinct 9, Washington Precinct 11, Washington Precinct 15, Washington Precinct 16, Washington Precinct 18, Washington Precinct 21, Washington Precinct 39, Washington Precinct 40, Washington Precinct 41, Washington Precinct 44, Washington Precinct 52, Washington 54, Washington Precinct 56, Washington Precinct 70, Washington Precinct 78, Washington 103
As added by P.L.212-2001, SEC.2.
IC 2-1-10-97
House District 97
Sec. 97. House District 97 consists of the following:
PRECINCTS in Marion County: Ward 3 Precinct 5, Ward 8 Precinct 2, Ward 8 Precinct 4, Ward 8 Precinct 5, Ward 11 Precinct 2, Ward 11 Precinct 3, Ward 11 Precinct 4, Ward 11 Precinct 5, Ward 13 Precinct 1, Ward 13 Precinct 2, Ward 13 Precinct 4, Ward 13 Precinct 6, Ward 13 Precinct 7, Ward 13 Precinct 8, Ward 13 Precinct 9, Ward 13 Precinct 10, Ward 13 Precinct 11, Ward 14 Precinct 2, Ward 14 Precinct 5, Ward 15 Precinct 2, Ward 15 Precinct 3, Ward 17 Precinct 1, Ward 17 Precinct 2, Ward 17 Precinct 3, Ward 17 Precinct 5, Ward 17 Precinct 6, Ward 17 Precinct 7, Ward 17 Precinct 8, Ward 17 Precinct 9, Ward 17 Precinct 10, Ward 17 Precinct 11, Ward 26 Precinct 1, Ward 26 Precinct 2, Ward 26 Precinct 3, Ward 26 Precinct 5, Ward 26 Precinct 7, Ward 26 Precinct 8, Ward 30 Precinct 1, Ward 30 Precinct 2, Ward 30 Precinct 3, Ward 30 Precinct 4, Ward 30 Precinct 5, Ward 30 Precinct 6, Ward 30 Precinct 7, Ward 30 Precinct 8, Ward 30 Precinct 9, Ward 30 Precinct 10, Ward 30 Precinct 11, Ward 30 Precinct 12, Center Outside 1, Center Outside 2, Center Outside 3, Center Outside 4, Perry Precinct 2, Perry Precinct 3, Perry Precinct 4, Perry Precinct 13, Perry Precinct 14, Perry Precinct 32, Perry Precinct 35, Perry Precinct 36, Perry Precinct 50, Perry Precinct 61, Perry Precinct 64, Perry Precinct 82
As added by P.L.212-2001, SEC.2.

IC 2-1-10-98
House District 98
Sec. 98. House District 98 consists of the following:
PRECINCTS in Marion County: Ward 1 Precinct 1, Ward 1 Precinct 2, Ward 1 Precinct 4, Ward 1 Precinct 5, Ward 1 Precinct 6, Ward 1 Precinct 7, Ward 1 Precinct 9, Ward 1 Precinct 10, Ward 1 Precinct 12, Ward 1 Precinct 13, Ward 1 Precinct 14, Ward 1 Precinct 15, Ward 1 Precinct 16, Ward 1 Precinct 17, Ward 23 Precinct 3, Ward 23 Precinct 4, Ward 23 Precinct 7, Ward 23 Precinct 9, Ward 28 Precinct 7, Ward 28 Precinct 8, Ward 28 Precinct 10, Ward 28 Precinct 11, Ward 28 Precinct 12, Ward 28 Precinct 13, Ward 28 Precinct 14, Ward 28 Precinct 15, Ward 28 Precinct 17, Ward 28 Precinct 18, Ward 28 Precinct 19, Ward 28 Precinct 21, Ward 28 Precinct 22, Ward 28 Precinct 23, Ward 28 Precinct 24, Ward 28 Precinct 25, Ward 28 Precinct 26, Ward 28 Precinct 27, Ward 28 Precinct 29, Ward 28 Precinct 30, Warren Precinct 7, Warren Precinct 11, Warren Precinct 17, Warren Precinct 20, Warren Precinct 21, Warren Precinct 24, Warren Precinct 34, Warren Precinct 35, Warren Precinct 37, Warren Precinct 38, Warren Precinct 39, Warren Precinct 41, Warren Precinct 42, Warren Precinct 43, Warren Precinct 47, Warren Precinct 48, Warren Precinct 49, Warren Precinct 50, Warren Precinct 57, Warren Precinct 59
As added by P.L.212-2001, SEC.2.
IC 2-1-10-99
House District 99
Sec. 99. House District 99 consists of the following:
PRECINCTS in Marion County: Ward 5 Precinct 7, Ward 5 Precinct 12, Ward 6 Precinct 1, Ward 6 Precinct 2, Ward 6 Precinct 3, Ward 6 Precinct 4, Ward 6 Precinct 5, Ward 6 Precinct 6, Ward 6 Precinct 7, Ward 6 Precinct 8, Ward 6 Precinct 9, Ward 6 Precinct 10, Ward 6 Precinct 11, Ward 7 Precinct 1, Ward 7 Precinct 2, Ward 7 Precinct 3, Ward 7 Precinct 4, Ward 7 Precinct 6, Ward 8 Precinct 1, Ward 8 Precinct 3, Ward 12 Precinct 1, Ward 12 Precinct 2, Ward 12 Precinct 3, Ward 12 Precinct 4, Ward 12 Precinct 5, Ward 14 Precinct 4, Ward 14 Precinct 6, Ward 19 Precinct 2, Ward 19 Precinct 3, Ward 19 Precinct 4, Ward 19 Precinct 11, Ward 19 Precinct 12, Ward 24 Precinct 3, Pike Precinct 4, Pike Precinct 8, Pike Precinct 9, Pike Precinct 10, Pike Precinct 20, Pike Precinct 27, Pike Precinct 28, Pike Precinct 29, Pike Precinct 34, Pike Precinct 35, Pike Precinct 36, Pike Precinct 37, Pike Precinct 40, Pike Precinct 41, Pike Precinct 48, Pike Precinct 52, Pike Precinct 53, Pike Precinct 55, Washington Precinct 8, Washington Precinct 20, Washington Precinct 23, Washington Precinct 24, Washington Precinct 30, Washington Precinct 36, Washington Precinct 46, Washington Precinct 47, Washington Precinct 48, Washington Precinct 49, Washington Precinct 50, Washington Precinct 60, Washington Precinct 63, Washington Precinct 67, Washington Precinct 71, Washington Precinct 74, Washington Precinct 82, Washington Precinct 83, Washington Precinct 85, Washington Precinct 91, Washington Precinct 107, Washington Precinct 108, Washington Precinct 110, Washington Precinct 112
As added by P.L.212-2001, SEC.2.

IC 2-1-10-100
House District 100
Sec. 100. House District 100 consists of the following:
PRECINCTS in Marion County: Ward 2 Precinct 1, Ward 2 Precinct 2, Ward 2 Precinct 3, Ward 2 Precinct 4, Ward 2 Precinct 7, Ward 2 Precinct 8, Ward 2 Precinct 9, Ward 2 Precinct 10, Ward 2 Precinct 11, Ward 9 Precinct 1, Ward 9 Precinct 2, Ward 9 Precinct 3, Ward 9 Precinct 5, Ward 9 Precinct 6, Ward 9 Precinct 7, Ward 9 Precinct 9, Ward 9 Precinct 10, Ward 9 Precinct 11, Ward 9 Precinct 12, Ward 9 Precinct 14, Ward 9 Precinct 15, Ward 9 Precinct 16, Ward 10 Precinct 1, Ward 10 Precinct 2, Ward 10 Precinct 3, Ward 10 Precinct 4, Ward 10 Precinct 5, Ward 10 Precinct 6, Ward 10 Precinct 7, Ward 10 Precinct 8, Ward 10 Precinct 9, Ward 10 Precinct 10, Ward 11 Precinct 1, Ward 13 Precinct 5, Ward 13 Precinct 12, Ward 13 Precinct 13, Ward 15 Precinct 1, Ward 16 Precinct 1, Ward 16 Precinct 2, Ward 16 Precinct 3, Ward 16 Precinct 4, Ward 16 Precinct 5, Ward 16 Precinct 6, Ward 16 Precinct 7, Ward 16 Precinct 8, Ward 16 Precinct 10, Ward 16 Precinct 11, Ward 17 Precinct 4, Ward 23 Precinct 5, Ward 25 Precinct 1, Ward 25 Precinct 2, Ward 25 Precinct 3, Ward 25

Precinct 4, Ward 25 Precinct 6, Ward 25 Precinct 7, Ward 25 Precinct 8, Ward 25 Precinct 9, Ward 25 Precinct 10, Ward 25 Precinct 11, Ward 25 Precinct 12, Ward 25 Precinct 13, Ward 25 Precinct 14
As added by P.L.212-2001, SEC.2.



CHAPTER 11. SENATE DISTRICTS; 2001 PLAN

IC 2-1-11-1
Senate District 1
Sec. 1. Senate District 1 consists of the following:
PRECINCTS in Lake County: DYER 1, DYER 2, DYER 4, DYER 5, DYER 9, DYER 10, DYER 11, WHITING 2/2A, WHITING 3/3A/3B, WHITING 5/5A/5B, WHITING 7/7A, WHITING 8/8A/8B, WHITING 9/9A, GRIFFITH 14, GRIFFITH 16, HAMMOND 1-1, HAMMOND 1-2, HAMMOND 1-3, HAMMOND 1-4, HAMMOND 1-5, HAMMOND 1-6, HAMMOND 1-7, HAMMOND 1-8, HAMMOND 1-9, HAMMOND 1-10, HAMMOND 1-11, HAMMOND 1-12, HAMMOND 1-13, HAMMOND 1-14, HAMMOND 1-15, HAMMOND 1-16, HAMMOND 2-2, HAMMOND 2-3, HAMMOND 2-5, HAMMOND 2-8, HAMMOND 2-9, HAMMOND 2-10, HAMMOND 2-11, HAMMOND 3-2, HAMMOND 3-3, HAMMOND 3-4, HAMMOND 3-13, HAMMOND 4-1, HAMMOND 4-2, HAMMOND 4-3, HAMMOND 4-5, HAMMOND 4-6, HAMMOND 4-7, HAMMOND 4-8, HAMMOND 4-9, HAMMOND 4-10, HAMMOND 4-11, HAMMOND 4-12, HAMMOND 4-13, HAMMOND 4-14, HAMMOND 4-15, HAMMOND 4-16, HAMMOND 4-18, HAMMOND 5-1, HAMMOND 5-2, HAMMOND 5-4, HAMMOND 5-5, HAMMOND 5-6, HAMMOND 5-7, HAMMOND 5-8, HAMMOND 5-9, HAMMOND 5-10, HAMMOND 5-11, HAMMOND 5-12, HAMMOND 5-13, HAMMOND 5-14, HAMMOND 5-15, HAMMOND 5-17, HAMMOND 6-2, HAMMOND 6-3, HAMMOND 6-4, HAMMOND 6-5, HAMMOND 6-6, HAMMOND 6-7, HAMMOND 6-8, HAMMOND 6-9, HAMMOND 6-10, HAMMOND 6-12, HAMMOND 6-13, HAMMOND 6-14, HAMMOND 6-15, HIGHLAND 1, HIGHLAND 2, HIGHLAND 3, HIGHLAND 4, HIGHLAND 5, HIGHLAND 7, HIGHLAND 8, HIGHLAND 9, HIGHLAND 11, HIGHLAND 12, HIGHLAND 13, HIGHLAND 14, HIGHLAND 15, HIGHLAND 18, HIGHLAND 19, HIGHLAND 20, HIGHLAND 21, HIGHLAND 22, HIGHLAND 23, HIGHLAND 24, HIGHLAND 25, MUNSTER 1, MUNSTER 2, MUNSTER 3, MUNSTER 4, MUNSTER 5, MUNSTER 6, MUNSTER 7, MUNSTER 8, MUNSTER 9, MUNSTER 10, MUNSTER 11, MUNSTER 12, MUNSTER 13, MUNSTER 14, MUNSTER 15, MUNSTER 16, MUNSTER 17, MUNSTER 18, MUNSTER 19, MUNSTER 20, MUNSTER 21, MUNSTER 22, MUNSTER 23, MUNSTER 24, WHITING 10
As added by P.L.212-2001, SEC.4.

IC 2-1-11-2
Senate District 2
Sec. 2. Senate District 2 consists of the following:
PRECINCTS in Lake County: CALUMET 4, CALUMET 5, CALUMET 6, CALUMET 10, CALUMET 12, CALUMET 14,

EAST CHICAGO 1-1, EAST CHICAGO 1-2, EAST CHICAGO 1-3, EAST CHICAGO 1-4, EAST CHICAGO 1-5, EAST CHICAGO 2-1, EAST CHICAGO 2-2, EAST CHICAGO 2-3, EAST CHICAGO 2-4, EAST CHICAGO 2-5, EAST CHICAGO 3-1, EAST CHICAGO 3-2, EAST CHICAGO 3-3, EAST CHICAGO 3-4, EAST CHICAGO 3-6, EAST CHICAGO 4-2, EAST CHICAGO 4-4, EAST CHICAGO 4-5, EAST CHICAGO 5-1, EAST CHICAGO 5-1A, EAST CHICAGO 5-2, EAST CHICAGO 5-3, EAST CHICAGO 5-6, EAST CHICAGO 6-5, EAST CHICAGO 4-1/1A, EAST CHICAGO 5-4/4A, EAST CHICAGO 5-5/5A, EAST CHICAGO 6-1/1A, EAST CHICAGO 6-2/2A, EAST CHICAGO 6-3/3A, EAST CHICAGO 6-4/4A, GRIFFITH 7/7A, EAST CHICAGO 4-3/3A, EAST CHICAGO 3-5/5A, GARY 2-10, GARY 2-19, GARY 2-20, GARY 2-22, GARY 2-24, GARY 3-1, GARY 3-2, GARY 3-3, GARY 3-12, GARY 3-13, GARY 3-14, GARY 3-19, GARY 3-20, GARY 3-21, GARY 3-24, GARY 5-3, GARY 5-4, GARY 5-8, GARY 6-1, GARY 6-2, GARY 6-3, GARY 6-4, GARY 6-6, GARY 6-7, GARY 6-8, GARY 6-9, GARY 6-10, GARY 6-11, GARY 6-12, GARY 6-13, GARY 6-14 GARY 6-15, GARY 6-16, GARY 6-21, GRIFFITH 1, GRIFFITH 2, GRIFFITH 3, GRIFFITH 4, GRIFFITH 5, GRIFFITH 6, GRIFFITH 8, GRIFFITH 9, GRIFFITH 10, GRIFFITH 11, GRIFFITH 12, GRIFFITH 13, GRIFFITH 15, HAMMOND 2-4, HAMMOND 2-6, HAMMOND 2-12, HAMMOND 2-13, HAMMOND 2-14, HAMMOND 2-15, HAMMOND 2-16, HAMMOND 3-5, HAMMOND 3-6, HAMMOND 3-7, HAMMOND 3-9, HAMMOND 3-10, HAMMOND 3-11, HAMMOND 3-12, HAMMOND 3-14, HAMMOND 3-15, HAMMOND 3-16, HAMMOND 5-16, HAMMOND 6-1, HIGHLAND 6, HIGHLAND 10, HIGHLAND 16, HIGHLAND 17, MERRILLVILLE 1, MERRILLVILLE 7, MERRILLVILLE 10, MERRILLVILLE 11, MERRILLVILLE 16, MERRILLVILLE 19, MERRILLVILLE 22, MERRILLVILLE 25, SCHERERVILLE 6, SCHERERVILLE 7, SCHERERVILLE 8, SCHERERVILLE 21, SCHERERVILLE 22, ST. JOHN TOWNSHIP 3
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.10.

IC 2-1-11-3
Senate District 3
Sec. 3. Senate District 3 consists of the following:
TOWNSHIPS in Lake County: Hobart Township
PRECINCTS in Lake County: GARY 1-2, GARY 1-3, GARY 1-4, GARY 1-5, GARY 1-6, GARY 1-7, GARY 1-8, GARY 1-9, GARY 1-10, GARY 1-11, GARY 1-12, GARY 1-13, GARY 1-14, GARY 1-15, GARY 1-16, GARY 1-17, GARY 1-18, GARY 1-19, GARY 1-20, GARY 1-21, GARY 1-22, GARY 1-23, GARY 1-24, GARY 1-25, GARY 2-1, GARY 2-2, GARY 2-3, GARY 2-4, GARY 2-5, GARY 2-6, GARY 2-7, GARY 2-8, GARY 2-11, GARY 2-12, GARY 2-13, GARY 2-14, GARY 2-15, GARY 2-16, GARY 2-17, GARY 2-18, GARY 2-21, GARY 2-25, GARY 3-4, GARY 3-5,

GARY 3-6, GARY 3-7, GARY 3-9, GARY 3-10, GARY 3-11, GARY 3-15, GARY 3-16, GARY 3-17, GARY 3-18, GARY 3-23, GARY 3-25, GARY 3-26, GARY 4-1, GARY 4-2, GARY 4-3, GARY 4-4, GARY 4-5, GARY 4-8, GARY 4-9, GARY 4-10, GARY 4-11, GARY 4-12, GARY 4-13, GARY 4-14, GARY 4-15, GARY 4-16, GARY 4-17, GARY 4-18, GARY 4-19, GARY 4-20, GARY 4-21/21A, GARY 4-22, GARY 4-23, GARY 4-24, GARY 4-25, GARY 4-26, GARY 4-27, GARY 5-1, GARY 5-2, GARY 5-5, GARY 5-6, GARY 5-7, GARY 5-10, GARY 5-11, GARY 5-12, GARY 5-13, GARY 5-14, GARY 5-15, GARY 5-16, GARY 5-17, GARY 5-18, GARY 5-19/5-19A, GARY 5-20, GARY 5-21, GARY 5-23, GARY 6-5, GARY 6-17, GARY 6-18, GARY 6-19, GARY 6-20, GARY 6-22, HOBART CITY 11/11A, HOBART CITY 25, LAKE MICHIGAN (NV), LAKE STATION 3/3A, MERRILLVILLE 5, MERRILLVILLE 6, MERRILLVILLE 8, MERRILLVILLE 15, MERRILLVILLE 26
As added by P.L.212-2001, SEC.4.

IC 2-1-11-4
Senate District 4
Sec. 4. Senate District 4 consists of the following:
TOWNSHIPS in Porter County: Jackson Township, Liberty Township, Pine Township, Portage Township, Union Township, Westchester Township
PRECINCTS in Lake County: CROWN POINT 1, CROWN POINT 10, CROWN POINT 11B, CROWN POINT 17, CROWN POINT 18, CROWN POINT 11/11A/11C, HOBART CITY 26/26A, MERRILLVILLE 2, MERRILLVILLE 3, MERRILLVILLE 4, MERRILLVILLE 9, MERRILLVILLE 12, MERRILLVILLE 13, MERRILLVILLE 14, MERRILLVILLE 17, MERRILLVILLE 18, MERRILLVILLE 21, MERRILLVILLE 23, MERRILLVILLE 24, MERRILLVILLE 27, MERRILLVILLE 28, MERRILLVILLE 29, MERRILLVILLE 30, MERRILLVILLE 31, MERRILLVILLE 32, ROSS TOWNSHIP 20/20A, SCHERERVILLE 11, SCHERERVILLE 12, SCHERERVILLE 17, SCHERERVILLE 20, ST JOHN TOWNSHIP 5, ST JOHN TOWNSHIP 8
in Porter County: LAKE MICHIGAN (NV), CENTER 11, CENTER 18, CENTER 19, CENTER 20, CENTER 35
As added by P.L.212-2001, SEC.4.

IC 2-1-11-5
Senate District 5
Sec. 5. Senate District 5 consists of the following:
COUNTIES: Starke County
TOWNSHIPS in Jasper County: Kankakee Township, Wheatfield Township
in LaPorte County: Cass Township, Clinton Township, Dewey Township, Hanna Township, Johnson Township, Prairie Township
in Marshall County: Center Township, Green Township, Polk Township, Union Township, Walnut Township, West Township in Porter County: Boone Township, Morgan Township, Pleasant Township, Washington Township
in Pulaski County: Cass Township, Franklin Township, Rich Grove Township
in St. Joseph County: Lincoln Township
PRECINCTS in Porter County: CENTER 1, CENTER 2, CENTER 3, CENTER 4, CENTER 5, CENTER 6, CENTER 7, CENTER 8, CENTER 9, CENTER 10, CENTER 12, CENTER 13, CENTER 14, CENTER 15, CENTER 16, CENTER 17, CENTER 21, CENTER 22, CENTER 23, CENTER 24, CENTER 25, CENTER 26, CENTER 27, CENTER 28, CENTER 29, CENTER 30, CENTER 31, CENTER 32, CENTER 33, CENTER 34, PORTER 1, PORTER 4
As added by P.L.212-2001, SEC.4.

IC 2-1-11-6
Senate District 6
Sec. 6. Senate District 6 consists of the following:
COUNTIES: Benton County, Newton County
TOWNSHIPS in Lake County: Cedar Creek Township, Eagle Creek Township, Hanover Township, West Creek Township, Winfield Township
PRECINCTS in Lake County: CEDAR LAKE 1, CEDAR LAKE 4, CEDAR LAKE 4A, CEDAR LAKE 6, CENTER TOWNSHIP 1, CENTER TOWNSHIP 2, CENTER TOWNSHIP 3, CENTER TOWNSHIP 4, CENTER TOWNSHIP 5, CENTER TOWNSHIP 6, CROWN POINT 2, CROWN POINT 2A, CROWN POINT 3, CROWN POINT 4, CROWN POINT 6, CROWN POINT 6A, CROWN POINT 7, CROWN POINT 8, CROWN POINT 9B, CROWN POINT 12, CROWN POINT 14, CROWN POINT 15, CROWN POINT 16, DYER 6, DYER 7, DYER 8, DYER 12, CROWN POINT 5/5A, CROWN POINT 9/9A, CROWN POINT 13/13A, DYER 3/3A, SCHERERVILLE 1, SCHERERVILLE 2, SCHERERVILLE 3, SCHERERVILLE 4, SCHERERVILLE 5, SCHERERVILLE 9, SCHERERVILLE 10, SCHERERVILLE 13, SCHERERVILLE 14, SCHERERVILLE 15, SCHERERVILLE 16, SCHERERVILLE 18, SCHERERVILLE 18A, SCHERERVILLE 19, SCHERERVILLE 23, SCHERERVILLE 24, ST. JOHN TOWNSHIP 1, ST. JOHN TOWNSHIP 2, ST JOHN TOWNSHIP 4, ST JOHN TOWNSHIP 6, ST JOHN TOWNSHIP 7, ST JOHN TOWN 1, ST JOHN TOWN 2, ST. JOHN TOWN 3, ST. JOHN TOWN 3A, ST JOHN TOWN 4, ST. JOHN TOWN 6
in Porter County: PORTER 2, PORTER 3, PORTER 5, PORTER 6
As added by P.L.212-2001, SEC.4.

IC 2-1-11-7
Senate District 7
Sec. 7. Senate District 7 consists of the following:
COUNTIES: Carroll County, White County
TOWNSHIPS in Clinton County: Forest Township, Johnson Township, Michigan Township, Owen Township, Ross Township,

Union Township, Warren Township
in Howard County: Clay Township, Ervin Township, Honey Creek Township, Monroe Township
in Jasper County: Barkley Township, Carpenter Township, Gillam Township, Hanging Grove Township, Jordan Township, Keener Township, Marion Township, Milroy Township, Newton Township, Union Township, Walker Township
in Tippecanoe County: Tippecanoe Township, Washington Township
PRECINCTS in Howard County: Clay 2, Harrison 1, Harrison 3, Harrison 4
in Tippecanoe County: FAIRFIELD 1, FAIRFIELD 2, FAIRFIELD 39, FAIRFIELD 4, FAIRFIELD 5, FAIRFIELD 6, FAIRFIELD 7, FAIRFIELD 11, FAIRFIELD 12, FAIRFIELD 13, FAIRFIELD 14, FAIRFIELD 15
BLOCKS in Tippecanoe County: TRACT 000100/BLKGRP: 2/Block 2998, TRACT 000100/ BLKGRP: 2/Block 2999, TRACT 001900/BLKGRP: 1/Block 1000, TRACT 001900/BLKGRP: 1/Block 1001, TRACT 001900/BLKGRP: 1/Block 1002, TRACT 001900/BLKGRP: 1/Block 1003, TRACT 001900/BLKGRP: 1/Block 1004, TRACT 001900/BLKGRP: 1/Block 1005, TRACT 001900/BLKGRP: 1/Block 1006, TRACT 001900/BLKGRP: 1/Block 1998, TRACT 001900/BLKGRP: 1/Block 1999, TRACT 010800/BLKGRP: 2/Block 2000, TRACT 010800/ BLKGRP: 2/Block 2001, TRACT 010800/BLKGRP: 2/Block 2002, TRACT 010800/BLKGRP: 2/Block 2003, TRACT 010800/BLKGRP: 2/Block 2004, TRACT 010800/BLKGRP: 2/Block 2005, TRACT 010800/BLKGRP: 2/Block 2006, TRACT 010800/BLKGRP: 2/Block 2007, TRACT 010800/BLKGRP: 2/Block 2008, TRACT 010800/BLKGRP: 2/Block 2009, TRACT 010800/BLKGRP: 2/Block 2010, TRACT 010800/BLKGRP: 2/Block 2011, TRACT 010800/BLKGRP: 2/Block 2012, TRACT 010800/BLKGRP: 2/Block 2013, TRACT 010800/ BLKGRP: 2/Block 2014, TRACT 010800/BLKGRP: 2/Block 2015, TRACT 010800/BLKGRP: 2/Block 2016, TRACT 010800/BLKGRP: 2/Block 2017, TRACT 010800/BLKGRP: 2/Block 2018, TRACT 010800/BLKGRP: 2/Block 2019, TRACT 010800/BLKGRP: 2/Block 2020, TRACT 010800/BLKGRP: 2/Block 2021, TRACT 010800/BLKGRP: 2/Block 2022, TRACT 010800/BLKGRP: 2/Block 2023, TRACT 010800/BLKGRP: 2/Block 2024, TRACT 010800/ BLKGRP: 2/Block 2025, TRACT 010800/BLKGRP: 2/Block 2026, TRACT 010800/BLKGRP: 2/Block 2027, TRACT 010800/BLKGRP: 2/Block 2028, TRACT 010800/BLKGRP: 2/Block 2029, TRACT 010800/BLKGRP: 2/Block 2030, TRACT 010800/BLKGRP: 2/Block 2031, TRACT 010800/BLKGRP: 2/Block 2032, TRACT 010800/BLKGRP: 2/Block 2035, TRACT 010800/BLKGRP: 2/Block 2036, TRACT 010800/BLKGRP: 2/Block 2037, TRACT 010800/BLKGRP: 2/Block 2038, TRACT 010800/BLKGRP: 2/Block 2039, TRACT 010800/ BLKGRP: 2/Block 2040, TRACT 010800/BLKGRP: 2/Block 2041, TRACT 010800/BLKGRP:

2/Block 2994, TRACT 010800/BLKGRP: 2/Block 2995 TRACT 010800/BLKGRP: 2/Block 2996, TRACT 010800/BLKGRP: 2/Block 2997, TRACT 010800/BLKGRP: 2/Block 2998, TRACT 010800/BLKGRP: 3/Block 3000, TRACT 010800/BLKGRP: 3/Block 3001, TRACT 010800/ BLKGRP: 3/Block 3002, TRACT 010800/BLKGRP: 3/Block 3003, TRACT 010800/BLKGRP: 3/Block 3004, TRACT 010800/BLKGRP: 3/Block 3005, TRACT 010800/BLKGRP: 3/Block 3006, TRACT 010800/BLKGRP: 3/Block 3007, TRACT 010800/BLKGRP: 3/Block 3008, TRACT 010800/BLKGRP: 3/Block 3009, TRACT 010800/BLKGRP: 3/Block 3010
As added by P.L.212-2001, SEC.4.

IC 2-1-11-8
Senate District 8
Sec. 8. Senate District 8 consists of the following:
TOWNSHIPS in LaPorte County: Center Township, Coolspring Township, Galena Township, Hudson Township, Kankakee Township, Lincoln Township, Michigan Township, New Durham Township, Noble Township, Pleasant Township, Scipio Township, Springfield Township, Union Township, Washington Township, Wills Township
in St. Joseph County: Olive Township, Warren Township
PRECINCTS in St. Joseph County: GERMAN 3, GERMAN 4, PORTAGE 2, PORTAGE 3, PORTAGE 6, SOUTH BEND 1-3, SOUTH BEND 1-20
BLOCKS in St. Joseph County: TRACT 011000/BLKGRP: 3/Block 3017, TRACT 011000/ BLKGRP: 2/Block 2049, TRACT 011000/BLKGRP: 2/Block 2050
As added by P.L.212-2001, SEC.4.

IC 2-1-11-9
Senate District 9
Sec. 9. Senate District 9 consists of the following:
TOWNSHIPS in Elkhart County: Olive Township
in Kosciusko County: Etna Township, Harrison Township, Jefferson Township, Plain Township, Prairie Township, Scott Township, Van Buren Township, Wayne Township
in Marshall County: Bourbon Township, German Township, North Township, Tippecanoe Township
in St. Joseph County: Centre Township, Greene Township, Liberty Township, Madison Township, Union Township
PRECINCTS in Elkhart County: Concord 30, Concord 55, Concord 56, Locke 69, Baugo 73, Baugo 74, Baugo 75, Harrison 84, Olive 91, Concord 121
in St. Joseph County: MISHAWAKA 1-8, MISHAWAKA 2-7, PENN 3, PENN 8, PENN 9, PENN 14, SOUTH BEND 5-16, SOUTH BEND 5-19, SOUTH BEND 5-21, SOUTH BEND 5-23, SOUTH BEND 5-27, SOUTH BEND 6-11, SOUTH BEND 6-12, SOUTH BEND 6-13, SOUTH BEND 6-22, SOUTH BEND 6-24 As added by P.L.212-2001, SEC.4.

IC 2-1-11-10
Senate District 10
Sec. 10. Senate District 10 consists of the following:
PRECINCTS in St. Joseph County: SOUTH BEND 4-17/4-22, MISHAWAKA 4-3 / PENN 13, SOUTH BEND 4-19/4-24, CLAY 2, MISHAWAKA 1-1, MISHAWAKA 1-2, MISHAWAKA 1-4, MISHAWAKA 1-6, MISHAWAKA 1-7, MISHAWAKA 1-9, MISHAWAKA 2-1, MISHAWAKA 2-2, MISHAWAKA 2-3, MISHAWAKA 2-4, MISHAWAKA 2-5, MISHAWAKA 2-6, MISHAWAKA 2-8, MISHAWAKA 4-4, MISHAWAKA 4-5, MISHAWAKA 4-7, MISHAWAKA 4-8, MISHAWAKA 5-1, MISHAWAKA 5-2, MISHAWAKA 5-3, MISHAWAKA 5-4, MISHAWAKA 5-5, MISHAWAKA 5-6, MISHAWAKA 5-5A, MISHAWAKA 6-1, MISHAWAKA 6-4, MISHAWAKA 6-5, MISHAWAKA 6-8, PENN 11, PORTAGE 1 A, SOUTH BEND 1-1, SOUTH BEND 1-2, SOUTH BEND 1-4, SOUTH BEND 1-5, SOUTH BEND 1-6, SOUTH BEND 1-7, SOUTH BEND 1-8, SOUTH BEND 1-9, SOUTH BEND 1-10, SOUTH BEND 1-13, SOUTH BEND 1-15, SOUTH BEND 1-16, SOUTH BEND 1-17, SOUTH BEND 1-18, SOUTH BEND 1-19, SOUTH BEND 2-1, SOUTH BEND 2-2, SOUTH BEND 2-4, SOUTH BEND 2-7, SOUTH BEND 2-8, SOUTH BEND 2-9, SOUTH BEND 2-2A, SOUTH BEND 2-10, SOUTH BEND 2-11, SOUTH BEND 2-13, SOUTH BEND 2-14, SOUTH BEND 2-17, SOUTH BEND 2-18, SOUTH BEND 2-19, SOUTH BEND 2-20, SOUTH BEND 2-21, SOUTH BEND 2-22, SOUTH BEND 3-3, SOUTH BEND 3-4, SOUTH BEND 3-5, SOUTH BEND 3-6, SOUTH BEND 3-7, SOUTH BEND 3-9, SOUTH BEND 3-10, SOUTH BEND 3-11, SOUTH BEND 3-12, SOUTH BEND 3-13, SOUTH BEND 3-14, SOUTH BEND 3-17, SOUTH BEND 3-18, SOUTH BEND 3-20, SOUTH BEND 3-22, SOUTH BEND 4-3, SOUTH BEND 4-4, SOUTH BEND 4-6, SOUTH BEND 4-7, SOUTH BEND 4-8, SOUTH BEND 4-10, SOUTH BEND 4-12, SOUTH BEND 4-14, SOUTH BEND 4-15, SOUTH BEND 4-16, SOUTH BEND 4-18, SOUTH BEND 4-20, SOUTH BEND 4-21, SOUTH BEND 4-25, SOUTH BEND 5-9, SOUTH BEND 5-10, SOUTH BEND 5-11, SOUTH BEND 5-12, SOUTH BEND 5-15, SOUTH BEND 6-7, SOUTH BEND 6-8, SOUTH BEND 6-9, SOUTH BEND 6-15, SOUTH BEND 6-16, SOUTH BEND 6-17, SOUTH BEND 6-18, SOUTH BEND 6-19, SOUTH BEND 6-20, SOUTH BEND 6-21, SOUTH BEND 6-23
BLOCKS in St. Joseph County: TRACT 001000/BLKGRP: 1/Block 1001
As added by P.L.212-2001, SEC.4.

IC 2-1-11-11
Senate District 11
Sec. 11. Senate District 11 consists of the following: TOWNSHIPS in Elkhart County: Cleveland Township, Osolo Township
in St. Joseph County: Harris Township
PRECINCTS in Elkhart County: Baugo 76, Cleveland 79, Concord 26, Concord 32, Concord 41
in St. Joseph County: CLAY 1/1A/15A, CLAY 10 / SOUTH BEND 1-12A, CLAY 3 / SOUTH BEND 4-17A, CLAY 4, CLAY 5, CLAY 6, CLAY 7, CLAY 8, CLAY 9, CLAY 11, CLAY 12, CLAY 13, CLAY 14, CLAY 15, CLAY 16, CLAY 17, CLAY 18, CLAY 19, CLAY 20, CLAY 21, CLAY 23, GERMAN 1, GERMAN 1A, MISHAWAKA 3-1, MISHAWAKA 3-2, MISHAWAKA 3-4, MISHAWAKA 3-5, MISHAWAKA 3-6, MISHAWAKA 3-7, MISHAWAKA 4-1, MISHAWAKA 4-2, MISHAWAKA 4-6, MISHAWAKA 4-9, MISHAWAKA 6-3, MISHAWAKA 6-6, PENN 1, PENN 2, PENN 4, PENN 5, PENN 6, PENN 7, PENN 10, PENN 15, PENN 16, PENN 17
BLOCKS in St. Joseph County: TRACT 000302/BLKGRP: 1/Block 1002, TRACT 011000/ BLKGRP: 1/Block 1000, TRACT 011000/BLKGRP: 1/Block 1001, TRACT 011000/BLKGRP: 1/Block 1002, TRACT 011000/BLKGRP: 1/Block 1003, TRACT 011000/BLKGRP: 1/Block 1004, TRACT 011000/BLKGRP: 1/Block 1005, TRACT 011000/BLKGRP: 1/Block 1006, TRACT 011000/BLKGRP: 1/Block 1007, TRACT 011000/BLKGRP: 1/Block 1008, TRACT 011000/BLKGRP: 1/Block 1009, TRACT 011000/BLKGRP: 1/Block 1010, TRACT 011000/ BLKGRP: 1/Block 1011, TRACT 011000/BLKGRP: 1/Block 1012, TRACT 011000/BLKGRP: 1/ Block 1999, TRACT 011000/BLKGRP: 2/Block 2019, TRACT 011000/BLKGRP: 2/Block 2020, TRACT 011000/BLKGRP: 2/Block 2026, TRACT 011000/BLKGRP: 2/Block 2027, TRACT 011000/BLKGRP: 2/Block 2028, TRACT 011000/BLKGRP: 2/Block 2029, TRACT 011000/BLKGRP: 2/Block 2030, TRACT 011000/BLKGRP: 2/Block 2031, TRACT 011000/ BLKGRP: 2/Block 2032, TRACT 011000/BLKGRP: 2/Block 2034, TRACT 011000/BLKGRP: 2/Block 2035, TRACT 011000/BLKGRP: 2/Block 2036, TRACT 011000/BLKGRP: 2/Block 2037, TRACT 011000/BLKGRP: 2/Block 2039, TRACT 011000/BLKGRP: 2/Block 2040, TRACT 011000/BLKGRP: 2/Block 2046, TRACT 011000/BLKGRP: 2/Block 2048, TRACT 011200/BLKGRP: 2/Block 2004, TRACT 011200/BLKGRP: 2/Block 2028, TRACT 011200/ BLKGRP: 2/Block 2999
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.11.

IC 2-1-11-12
Senate District 12
Sec. 12. Senate District 12 consists of the following:
TOWNSHIPS in Elkhart County: Benton Township, Clinton Township, Elkhart Township, Jackson Township, Jefferson Township, Middlebury Township, Union Township, Washington Township, York Township PRECINCTS in Elkhart County: Elkhart 2, Concord 25, Concord 27, Concord 34, Concord 35, Concord 36, Concord 42, Concord 43, Concord 44, Concord 45, Concord 46, Concord 47, Concord 48, Concord 49, Concord 50, Concord 51, Concord 52, Concord 54, Concord 57, Concord 58, Concord 59, Concord 60, Concord 61, Concord 62, Locke 68, Union 70, Concord 111, Concord 112, Concord 113, Concord 116, Concord 119, Locke 168
BLOCKS in Elkhart County: TRACT 001900/BLKGRP: 6/Block 6999
As added by P.L.212-2001, SEC.4.

IC 2-1-11-13
Senate District 13
Sec. 13. Senate District 13 consists of the following:
COUNTIES: LaGrange County, Noble County
TOWNSHIPS in DeKalb County: Fairfield Township
in Kosciusko County: Tippecanoe Township, Turkey Creek Township
in Steuben County: Jackson Township, Jamestown Township, Millgrove Township, Pleasant Township, Salem Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-14
Senate District 14
Sec. 14. Senate District 14 consists of the following:
TOWNSHIPS in Allen County: Cedar Creek Township, Jackson Township, Jefferson Township, Madison Township, Maumee Township, Milan Township, Monroe Township, Scipio Township, Springfield Township
in DeKalb County: Butler Township, Concord Township, Franklin Township, Grant Township, Jackson Township, Keyser Township, Newville Township, Richland Township, Smithfield Township, Spencer Township, Stafford Township, Troy Township, Union Township, Wilmington Township
in Steuben County: Clear Lake Township, Fremont Township, Otsego Township, Richland Township, Scott Township, Steuben Township, York Township
PRECINCTS in Allen County: Adams 668K/M, Adams F/New Haven 5C, St. Joe V2/V2 (City), St. Joe V3/V3 (City), Adams 190/NA, Adams 193/NA, Adams 665, Adams B, Adams B City, Adams E, Adams G, Adams H/NA, Adams G City (NV), Adams J/NA, Adams L/NA, Adams D/NA, New Haven 1/1J, New Haven 2/2J, New Haven 3A, New Haven 3B, New Haven 5A, New Haven 5B, NH 192/NA, NH 193/NA, Perry A, Perry B, Perry G, Huntertown, St. Joe 156, St. Joe 259, St. Joe 267, St Joe 273, St. Joe 274, St. Joe 275, St. Joe 279, St. Joe 280, St. Joe 281, St. Joe 282, St. Joe 283, St. Joe 284, St. Joe A, St. Joe E, St. Joe J2, St. Joe P1 City, St. Joe V1, St. Joe V4 (city-floater), Precinct 161, Adams E City, New Haven 4
As added by P.L.212-2001, SEC.4.
IC 2-1-11-15
Senate District 15
Sec. 15. Senate District 15 consists of the following:
PRECINCTS in Allen County: Adams 653/667, St. Joe 255/St. Joe C, St. Joe 260/262, Washington B/K, Adams 157, Adams 158, Adams 191/NA, Adams 192/NA, Adams 654, Adams 655, Adams 656, Adams 657, Adams 658, Adams 659, Adams 660, Adams 661, Adams 662, Adams 663, Adams 664, Perry C, Perry D, Perry E, Perry F, Perry H, Perry J, St. Joe 151, St. Joe 152, St. Joe 153, St. Joe 154, St. Joe 155, St. Joe 201, St. Joe 202, St. Joe 203, St. Joe 204, St. Joe 210, St. Joe 211, St. Joe 212, St. Joe 213, St. Joe 214, St. Joe 215, St. Joe 216, St. Joe 218, St. Joe 219, St. Joe 256, St. Joe 257, St. Joe 258, St. Joe 261, St. Joe 263, St. Joe 264, St. Joe 265, St. Joe 266, St. Joe 268, St. Joe 269, St. Joe 270, St. Joe 271, St. Joe 272, St. Joe 276, St. Joe 277, St. Joe 278, St. Joe 301, St. Joe 302, St. Joe B1, St. Joe B2, Washington 306, Washington 307, Washington 308, Washington 309, Washington 312, Washington 313, Washington 315, Washington 316, Washington 318, Washington 390/NA, Washington A, Washington C, Washington E, Washington G, Washington H, Washington J, Precinct 104, Precinct 105, Precinct 106, Precinct 107, Precinct 109, Precinct 111, Precinct 112, Precinct 113, Precinct 159, Precinct 160, Precinct 209, Precinct 510, Precinct 552, Precinct 556, Precinct 558, Precinct 559, Wayne 602, Precinct 603, Precinct 604, Precinct 605, Precinct 606, Precinct 607, Precinct 608, Precinct 609, Wayne 610, Precinct 650, Precinct 651, Precinct 652
As added by P.L.212-2001, SEC.4.

IC 2-1-11-16
Senate District 16
Sec. 16. Senate District 16 consists of the following:
TOWNSHIPS in Allen County: Aboite Township
PRECINCTS in Allen County: Pleasant 461/458, Lafayette A, Pleasant A, St. Joe 208, St. Joe 217, Washington 303, Washington 304, Washington 305, Washington 310, Washington 311, Washington 314, Washington 317, Washington 409, Washington F, Precinct 101, Precinct 102, Precinct 103, Precinct 108, Precinct 114, Precinct 115, Precinct 116, Precinct 117, Precinct 118, Precinct 119, Precinct 150, Precinct 205, Precinct 206, Precinct 207, Precinct 350, Precinct 352, Precinct 353, Precinct 354, Precinct 355, Precinct 356, Precinct 357, Precinct 358, Precinct 359, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 406, Precinct 407, Precinct 408, Precinct 410, Wayne 411, Precinct 412, Precinct 413, Wayne 416, Precinct 451, Precinct 453, Precinct 454, Precinct 455, Precinct 456, Precinct 457, Precinct 459, Precinct 460, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506, Precinct 507, Precinct 508, Precinct 509, Precinct 511, Precinct 512, Precinct 513, Precinct 514, Precinct 515, Precinct 516, Precinct 518, Precinct 519, Precinct 550, Precinct 551, Precinct 553, Precinct 554, Precinct 555, Precinct 557, Precinct 560, Precinct 561, Wayne 590/NA, Wayne A,

Wayne B, Wayne C, Wayne B City (NA), Wayne F/NA, Precinct 414/415, Wayne 417/Wayne D, B1 City and Wayne 452
As added by P.L.212-2001, SEC.4.

IC 2-1-11-17
Senate District 17
Sec. 17. Senate District 17 consists of the following:
COUNTIES: Huntington County, Whitley County
TOWNSHIPS in Allen County: Eel River Township, Lake Township
in Grant County: Pleasant Township, Richland Township, Washington Township
in Kosciusko County: Jackson Township, Monroe Township, Washington Township
in Wabash County: Chester Township, Lagro Township, Liberty Township, Noble Township, Waltz Township
PRECINCTS in Grant County: CENTER 18, WASHINGTON 3
As added by P.L.212-2001, SEC.4.

IC 2-1-11-18
Senate District 18
Sec. 18. Senate District 18 consists of the following:
COUNTIES: Cass County, Fulton County, Miami County
TOWNSHIPS in Kosciusko County: Clay Township, Franklin Township, Lake Township, Seward Township
in Pulaski County: Beaver Township, Harrison Township, Indian Creek Township, Jefferson Township, Monroe Township, Salem Township, Tippecanoe Township, Van Buren Township, White Post Township
in Wabash County: Paw Paw Township, Pleasant Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-19
Senate District 19
Sec. 19. Senate District 19 consists of the following:
COUNTIES: Adams County, Blackford County, Wells County
TOWNSHIPS in Allen County: Marion Township
in Grant County: Fairmount Township, Jefferson Township, Mill Township, Monroe Township, Van Buren Township
PRECINCTS in Allen County: Lafayette B/Zanesville, Pleasant B, Pleasant C, Pleasant D
in Grant County: Center 1, Center 9, Center 10, Center 11, Center 13, Center 14, Center 15, Center 17, Mill 3
As added by P.L.212-2001, SEC.4.

IC 2-1-11-20
Senate District 20
Sec. 20. Senate District 20 consists of the following:
TOWNSHIPS in Grant County: Franklin Township, Green Township, Liberty Township, Sims Township
in Hamilton County: Jackson Township, Noblesville Township,

Wayne Township, White River Township
in Madison County: Boone Township, Duck Creek Township, Jackson Township, Stony Creek Township
in Tipton County: Madison Township, Wildcat Township
PRECINCTS in Grant County: Center 2, Center 3, Center 4, Center 5, Center 6, Center 7, Center 8, Center 12, Center 16, Center 19
in Hamilton County: Brentwood, Brookfield Crossing, Brookshire Precinct 1, Brookshire Precinct 2, Brookshire North Precinct, Clay Northeast, Cool Creek North, Cool Creek South, Copperwood, Delaware 3, Delaware 4, Delaware 5, Delaware 8, Delaware 9, Delaware 10, Delaware 11, Eden Brook 1 Precinct, Eden Brook 2 Precinct, Hazel Dell, Johnson Acres Precinct, Kingswood Precinct 1, Kingswood Precinct 2, Bay Hill, Richland, Delaware 1&2, White Chapel, Woodfield Precinct, Cherry Tree Precinct, Woodgate Precinct, Delaware 17 Precinct, Delaware 18 Precinct
in Madison County: PIPE CREEK PRECINCT 12
in Tipton County: CICERO 6
As added by P.L.212-2001, SEC.4.

IC 2-1-11-21
Senate District 21
Sec. 21. Senate District 21 consists of the following:
TOWNSHIPS in Boone County: Eagle Township, Union Township
in Hamilton County: Adams Township, Washington Township
in Howard County: Center Township, Howard Township, Jackson Township, Liberty Township, Taylor Township, Union Township
in Tipton County: Jefferson Township, Liberty Township, Prairie Township
PRECINCTS in Howard County: Harrison 56-1, Harrison 56-2, Harrison 2, Harrison 67
in Tipton County: CICERO 1, CICERO 2, CICERO 3, CICERO 4, CICERO 5, CICERO 7
As added by P.L.212-2001, SEC.4.

IC 2-1-11-22
Senate District 22
Sec. 22. Senate District 22 consists of the following:
TOWNSHIPS in Tippecanoe County: Jackson Township, Lauramie Township, Perry Township, Randolph Township, Sheffield Township, Shelby Township, Union Township, Wabash Township, Wayne Township, Wea Township
PRECINCTS in Tippecanoe County: FAIRFIELD 3, FAIRFIELD 8, FAIRFIELD 9, FAIRFIELD 10, FAIRFIELD 16, FAIRFIELD 17, FAIRFIELD 18, FAIRFIELD 19, FAIRFIELD 20, FAIRFIELD 21, FAIRFIELD 22, FAIRFIELD 23, FAIRFIELD 24, FAIRFIELD 25, FAIRFIELD 26, FAIRFIELD 27, FAIRFIELD 29, FAIRFIELD 30, FAIRFIELD 31, FAIRFIELD 32, FAIRFIELD 33, FAIRFIELD 34, FAIRFIELD 35, FAIRFIELD 36, FAIRFIELD 37, FAIRFIELD 38, FAIRFIELD 40, FAIRFIELD 41, FAIRFIELD 42
BLOCKS in Tippecanoe County: TRACT 000400/BLKGRP:

4/Block 4998, TRACT 000400/ BLKGRP: 4/Block 4999, TRACT 000600/BLKGRP: 1/Block 1996, TRACT 000600/BLKGRP: 1/Block 1997, TRACT 000600/BLKGRP: 1/Block 1998, TRACT 000600/BLKGRP: 1/Block 1999, TRACT 000900/BLKGRP: 1/Block 1997, TRACT 000900/BLKGRP: 1/Block 1998, TRACT 000900/BLKGRP: 1/Block 1999
As added by P.L.212-2001, SEC.4.

IC 2-1-11-23
Senate District 23
Sec. 23. Senate District 23 consists of the following:
COUNTIES: Fountain County, Montgomery County
TOWNSHIPS in Boone County: Center Township, Clinton Township, Harrison Township, Jackson Township, Jefferson Township, Marion Township, Perry Township, Sugar Creek Township, Washington Township, Worth Township
in Clinton County: Center Township, Jackson Township, Kirklin Township, Madison Township, Perry Township, Sugar Creek Township, Washington Township
in Hendricks County: Eel River Township, Middle Township, Union Township
in Warren County: Warren Township, Washington Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-24
Senate District 24
Sec. 24. Senate District 24 consists of the following:
TOWNSHIPS in Hendricks County: Brown Township, Center Township, Clay Township, Franklin Township, Guilford Township, Liberty Township, Lincoln Township, Marion Township, Washington Township
in Putnam County: Clinton Township, Floyd Township, Franklin Township, Greencastle Township, Jackson Township, Madison Township, Marion Township, Monroe Township, Russell Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-25
Senate District 25
Sec. 25. Senate District 25 consists of the following:
TOWNSHIPS in Madison County: Adams Township, Anderson Township, Fall Creek Township, Green Township, Lafayette Township, Monroe Township, Richland Township, Union Township
PRECINCTS in Madison County: PIPE CREEK PRECINCT 1, PIPE CREEK PRECINCT 2, PIPE CREEK PRECINCT 3, PIPE CREEK PRECINCT 4, PIPE CREEK PRECINCT 5, PIPE CREEK PRECINCT 6, PIPE CREEK PRECINCT 7, PIPE CREEK PRECINCT 8, PIPE CREEK PRECINCT 9, PIPE CREEK PRECINCT 10, PIPE CREEK PRECINCT 11, PIPE CREEK PRECINCT 13, PIPE CREEK PRECINCT 14
As added by P.L.212-2001, SEC.4.
IC 2-1-11-26
Senate District 26
Sec. 26. Senate District 26 consists of the following:
COUNTIES: Delaware County
TOWNSHIPS in Madison County: Van Buren Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-27
Senate District 27
Sec. 27. Senate District 27 consists of the following:
COUNTIES: Jay County, Randolph County, Wayne County
As added by P.L.212-2001, SEC.4.

IC 2-1-11-28
Senate District 28
Sec. 28. Senate District 28 consists of the following:
COUNTIES: Hancock County, Henry County
TOWNSHIPS in Hamilton County: Fall Creek Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-29
Senate District 29
Sec. 29. Senate District 29 consists of the following:
PRECINCTS in Hamilton County: Arbors, Carmel Meadows Precinct, Clay Center 1, Clay Center 2, Clay Northwest, Clay Southwest 1, Clay Southwest 2, Daniel Warren Precinct, Hunters Creek Precinct, Mount Carmel 1 Precinct, Mohawk Hills Precinct, Rangeline Precinct, Spring Mill 1 Precinct, Spring Mill 2 Precinct, Spring Mill Pond Precinct, Woodacre/Guilford Precinct, Cedar Lake/Mt. Carmel 2, Stonehedge Precinct, Thistlewood Precinct
in Marion County: Ward 29 Precinct 13, Eagle Creek Reservoir (NV), Pike Precinct 1, Pike Precinct 2, Pike Precinct 3, Pike Precinct 4, Pike Precinct 5, Pike Precinct 6, Pike Precinct 8, Pike Precinct 9, Pike Precinct 14, Pike Precinct 15, Pike Precinct 20, Pike Precinct 21, Pike Precinct 22, Pike Precinct 23, Pike Precinct 26, Pike Precinct 27, Pike Precinct 28, Pike Precinct 29, Pike Precinct 31, Pike Precinct 32, Pike Precinct 33, Pike Precinct 34, Pike Precinct 35, Pike Precinct 36, Pike Precinct 37, Pike Precinct 38, Pike Precinct 40, Pike Precinct 41, Pike Precinct 43, Pike Precinct 44, Pike Precinct 45, Pike Precinct 46, Pike Precinct 48, Pike Precinct 49, Pike Precinct 52, Pike Precinct 53, Pike Precinct 54, Pike Precinct 55, Pike Precinct 57, Pike Precinct 59, Pike Precinct 60, Washington Precinct 22, Washington Precinct 33, Washington Precinct 46, Washington Precinct 69, Washington Precinct 73, Washington Precinct 74, Washington Precinct 80, Washington Precinct 85, Washington Precinct 91, Washington Precinct 92, Washington Precinct 107, Washington Precinct 109, Wayne Precinct 3, Wayne Precinct 4, Wayne Precinct 9, Wayne Precinct 10, Wayne Precinct 11, Wayne Precinct 19, Wayne Precinct 22, Wayne Precinct 23, Wayne Precinct 29, Wayne Precinct 33, Wayne Precinct 34,

Wayne Precinct 35, Wayne Precinct 36, Wayne Precinct 37, Wayne Precinct 45, Wayne Precinct 49, Wayne Precinct 52, Wayne Precinct 53, Wayne Precinct 54, Wayne Precinct 56, Wayne Precinct 57, Wayne Precinct 59, Wayne Precinct 62, Wayne Precinct 63, Wayne Precinct 64, Wayne Precinct 65, Wayne Precinct 67, Wayne Precinct 70, Wayne Precinct 71, Wayne Precinct 73, Wayne Precinct 74, Wayne Precinct 76, Wayne Precinct 77, Wayne Precinct 79, Wayne Precinct 81, Wayne Precinct 82, Wayne Precinct 84, Wayne Precinct 85, Wayne Precinct 86, Wayne Precinct 87, Wayne Precinct 88
As added by P.L.212-2001, SEC.4.

IC 2-1-11-30
Senate District 30
Sec. 30. Senate District 30 consists of the following:
PRECINCTS in Hamilton County: actual Blue Creek, Briar Creek Precinct, Delaware 6, Delaware 7, Delaware 12, Delaware 13, Delaware 14, Delaware 15, Delaware 16, Greensprings Precinct, Holaday 1 Precinct, Holaday 2 Precinct, Hunters Trace Precinct, Keystone Precinct, Lady Hamilton Precinct, Lakewood Precinct, Lexington, Northridge, Orchard Park Precinct, Pleasant Grove Precinct, College & Meridian, Waterford Precinct, Woodland Precinct, Delaware 19
in Marion County: Ward 20 Precinct 2, Ward 20 Precinct 3, Ward 20 Precinct 4, Ward 20 Precinct 6, Ward 20 Precinct 7, Ward 20 Precinct 10, Ward 20 Precinct 13, Ward 20 Precinct 16, Ward 20 Precinct 18, Ward 21 Precinct 1, Ward 21 Precinct 2, Ward 21 Precinct 3, Ward 21 Precinct 4, Ward 21 Precinct 5, Ward 21 Precinct 6, Ward 21 Precinct 7, Ward 21 Precinct 8, Ward 21 Precinct 9, Ward 21 Precinct 10, Ward 21 Precinct 11, Ward 21 Precinct 12, Ward 21 Precinct 13, Ward 21 Precinct 14, Ward 21 Precinct 15, Ward 21 Precinct 16, Ward 21 Precinct 17, Ward 21 Precinct 18, Ward 21 Precinct 19, Ward 21 Precinct 20, Ward 21 Precinct 21, Ward 21 Precinct 22, Ward 21 Precinct 23, Ward 21 Precinct 24, Ward 22 Precinct 3, Ward 22 Precinct 9, Ward 22 Precinct 10, Ward 22 Precinct 11, Ward 31 Precinct 8, Lawrence Precinct 3, Lawrence Precinct 21, Lawrence Precinct 24, Lawrence Precinct 27, Lawrence Precinct 28, Lawrence Precinct 31, Lawrence Precinct 35, Lawrence Precinct 37, Lawrence Precinct 43, Lawrence Precinct 44, Lawrence Precinct 52, Lawrence Precinct 63, Lawrence Precinct 65, Lawrence Precinct 70, Lawrence Precinct 71, Lawrence Precinct 72, Lawrence Precinct 77, Lawrence Precinct 83, Washington Precinct 1, Washington Precinct 2, Washington Precinct 3, Washington Precinct 6, Washington Precinct 7, Washington Precinct 9, Washington Precinct 10, Washington Precinct 11, Washington Precinct 12, Washington Precinct 13, Washington Precinct 14, Washington Precinct 15, Washington Precinct 16, Washington Precinct 18, Washington Precinct 21, Washington Precinct 26, Washington Precinct 27, Washington Precinct 28, Washington Precinct 29, Washington Precinct 31, Washington Precinct 32, Washington Precinct 34, Washington Precinct 35,

Washington Precinct 38, Washington Precinct 41, Washington Precinct 42, Washington Precinct 43, Washington Precinct 44, Washington Precinct 45, Washington Precinct 52, Washington Precinct 53, Washington Precinct 54, Washington Precinct 55, Washington Precinct 56, Washington Precinct 57, Washington Precinct 58, Washington Precinct 59, Washington Precinct 62, Washington Precinct 64, Washington Precinct 65, Washington Precinct 66, Washington Precinct 68, Washington Precinct 70, Washington Precinct 72, Washington Precinct 75, Washington Precinct 76, Washington Precinct 77, Washington Precinct 78, Washington Precinct 79, Washington Precinct 81, Washington Precinct 84, Washington Precinct 86, Washington Precinct 87, Washington Precinct 88, Washington Precinct 89, Washington Precinct 90, Washington Precinct 93, Washington Precinct 94, Washington Precinct 96, Washington Precinct 97, Washington Precinct 98, Washington Precinct 101, Washington Precinct 102, Washington Precinct 103, Washington Precinct 104, Washington Precinct 105, Washington Precinct 106, Washington Precinct 111, Washington Precinct 113, Washington Precinct 114
As added by P.L.212-2001, SEC.4.

IC 2-1-11-31
Senate District 31
Sec. 31. Senate District 31 consists of the following:
PRECINCTS in Marion County: Center Ward 9 Precinct 1, Center Ward 9 Precinct 2, Center Ward 9 Precinct 3, Center Ward 9 Precinct 6, Center Ward 9 Precinct 7, Center Ward 9 Precinct 9, Center Ward 9 Precinct 10, Center Ward 9 Precinct 11, Center Ward 9 Precinct 12, Center Ward 9 Precinct 14, Center Ward 9 Precinct 16, Center Ward 16 Precinct 3, Center Ward 16 Precinct 5, Center Ward 16 Precinct 6, Center Ward 16 Precinct 11, Center Ward 17 Precinct 7, Center Ward 17 Precinct 8, Center Ward 17 Precinct 11, Center Ward 25 Precinct 1, Center Ward 25 Precinct 2, Center Ward 25 Precinct 3, Center Ward 25 Precinct 4, Center Ward 25 Precinct 6, Center Ward 25 Precinct 7, Center Ward 25 Precinct 8, Center Ward 25 Precinct 9, Center Ward 25 Precinct 10, Center Ward 25 Precinct 11, Center Ward 25 Precinct 12, Center Ward 25 Precinct 13, Center Ward 25 Precinct 14, Ward 28 Precinct 1, Ward 28 Precinct 2, Ward 28 Precinct 3, Ward 28 Precinct 4, Ward 28 Precinct 5, Ward 28 Precinct 6, Ward 28 Precinct 9, Ward 28 Precinct 11, Ward 28 Precinct 14, Ward 28 Precinct 17, Ward 28 Precinct 19, Ward 28 Precinct 20, Ward 28 Precinct 21, Ward 28 Precinct 23, Ward 28 Precinct 28, Lawrence Precinct 1, Lawrence Precinct 5, Lawrence Precinct 6, Lawrence Precinct 8, Lawrence Precinct 10, Lawrence Precinct 11, Lawrence Precinct 13, Lawrence Precinct 14, Lawrence Precinct 16, Lawrence Precinct 17, Lawrence Precinct 20, Lawrence Precinct 22, Lawrence Precinct 23, Lawrence Precinct 25, Lawrence Precinct 26, Lawrence Precinct 29, Lawrence Precinct 30, Lawrence Precinct 32, Lawrence Precinct 33, Lawrence Precinct 34, Lawrence Precinct 36, Lawrence Precinct 38, Lawrence Precinct 39, Lawrence

Precinct 40, Lawrence Precinct 42, Lawrence Precinct 45, Lawrence Precinct 46, Lawrence Precinct 47, Lawrence Precinct 48, Lawrence Precinct 50, Lawrence Precinct 51, Lawrence Precinct 53, Lawrence Precinct 54, Lawrence Precinct 55, Lawrence Precinct 56, Lawrence Precinct 58, Lawrence Precinct 59, Lawrence Precinct 60, Lawrence Precinct 62, Lawrence Precinct 64, Lawrence Precinct 66, Lawrence Precinct 67, Lawrence Precinct 68, Lawrence Precinct 73, Lawrence Precinct 74, Lawrence Precinct 75, Lawrence Precinct 76, Lawrence Precinct 78, Lawrence Precinct 79, Lawrence Precinct 80, Lawrence Precinct 81, Lawrence Precinct 82, Lawrence Precinct 84, Lawrence Precinct 85, Lawrence Precinct 86, Lawrence Precinct 87, Lawrence Precinct 88, Lawrence Precinct 89, Lawrence Precinct 90, Geist Reservoir (NV), Warren Precinct 2, Warren Precinct 7, Warren Precinct 11, Warren Precinct 14, Warren Precinct 15, Warren Precinct 20, Warren Precinct 24, Warren Precinct 33, Warren Precinct 34, Warren Precinct 37, Warren Precinct 39, Warren Precinct 41, Warren Precinct 47, Warren Precinct 49, Warren Precinct 50, Warren Precinct 51, Warren Precinct 56, Warren Precinct 57, Warren Precinct 59
As added by P.L.212-2001, SEC.4.

IC 2-1-11-32
Senate District 32
Sec. 32. Senate District 32 consists of the following:
TOWNSHIPS in Johnson County: Clark Township
in Marion County: Franklin Township
PRECINCTS in Johnson County: PLEASANT 3, PLEASANT 8, PLEASANT 9, PLEASANT 10, PLEASANT 14, PLEASANT 15, PLEASANT 17, PLEASANT 20, PLEASANT 24, PLEASANT 29, PLEASANT 30, PLEASANT 32
in Marion County: Ward 18 Precinct 1, Ward 18 Precinct 2, Ward 18 Precinct 3, Ward 18 Precinct 4, Ward 18 Precinct 5, Ward 18 Precinct 6, Ward 18 Precinct 7, Ward 18 Precinct 8, Ward 18 Precinct 9, Ward 18 Precinct 10, Ward 18 Precinct 11, Ward 18 Precinct 12, Ward 18 Precinct 13, Ward 18 Precinct 14, Ward 18 Precinct 15, Center Ward 30 Precinct 1, Center Ward 30 Precinct 9, Center Ward 30 Precinct 12, Center Outside 1, Center Outside 2, Center Outside 3, Center Outside 4, Perry Precinct 1, Perry Precinct 2, Perry Precinct 11, Perry Precinct 12, Perry Precinct 16, Perry Precinct 23, Perry Precinct 24, Perry Precinct 25, Perry Precinct 31, Perry Precinct 32, Perry Precinct 38, Perry Precinct 42, Perry Precinct 45, Perry Precinct 46, Perry Precinct 49, Perry Precinct 50, Perry Precinct 53, Perry Precinct 67, Perry Precinct 71, Perry Precinct 72, Perry Precinct 73, Perry Precinct 77, Perry Precinct 83, Perry Precinct 85, Warren Precinct 1, Warren Precinct 3, Warren Precinct 4, Warren Precinct 5, Warren Precinct 6, Warren Precinct 8, Warren Precinct 9, Warren Precinct 10, Warren Precinct 12, Warren Precinct 13, Warren Precinct 17, Warren Precinct 18, Warren Precinct 19, Warren Precinct 21, Warren Precinct 22, Warren Precinct 23, Warren Precinct 25, Warren Precinct 26,

Warren Precinct 27, Warren Precinct 28, Warren Precinct 29, Warren Precinct 30, Warren Precinct 31, Warren Precinct 32, Warren Precinct 35, Warren Precinct 36, Warren Precinct 38, Warren Precinct 42, Warren Precinct 43, Warren Precinct 45, Warren Precinct 54, Warren Precinct 55
As added by P.L.212-2001, SEC.4.

IC 2-1-11-33
Senate District 33
Sec. 33. Senate District 33 consists of the following:
PRECINCTS in Marion County: Center Ward 3 Precinct 2, Center Ward 4 Precinct 2, Center Ward 4 Precinct 3, Center Ward 4 Precinct 6, Center Ward 4 Precinct 8, Center Ward 4 Precinct 9, Center Ward 5 Precinct 1, Center Ward 5 Precinct 2, Center Ward 5 Precinct 3, Center Ward 5 Precinct 4, Center Ward 5 Precinct 5, Center Ward 5 Precinct 6, Center Ward 5 Precinct 7, Center Ward 5 Precinct 8, Center Ward 5 Precinct 9, Center Ward 5 Precinct 10, Center Ward 5 Precinct 11, Center Ward 5 Precinct 12, Center Ward 6 Precinct 1, Center Ward 6 Precinct 2, Center Ward 6 Precinct 3, Center Ward 6 Precinct 4, Center Ward 6 Precinct 5, Center Ward 6 Precinct 6, Center Ward 6 Precinct 7, Ward 6 Precinct 8, Ward 6 Precinct 9, Center Ward 6 Precinct 10, Center Ward 6 Precinct 11, Center Ward 7 Precinct 1, Center Ward 7 Precinct 2, Center Ward 7 Precinct 3, Ward 7 Precinct 4, Center Ward 7 Precinct 6, Center Ward 8 Precinct 1, Center Ward 8 Precinct 2, Center Ward 8 Precinct 3, Center Ward 8 Precinct 4, Center Ward 8 Precinct 5, Center Ward 11 Precinct 1, Center Ward 11 Precinct 2, Ward 11 Precinct 3, Center Ward 11 Precinct 4, Ward 11 Precinct 5, Center Ward 12 Precinct 1, Center Ward 12 Precinct 3, Center Ward 13 Precinct 7, Center Ward 15 Precinct 1, Center Ward 15 Precinct 2, Center Ward 15 Precinct 3, Ward 19 Precinct 2, Ward 19 Precinct 3, Ward 19 Precinct 4, Ward 19 Precinct 5, Ward 19 Precinct 10, Ward 19 Precinct 11, Ward 19 Precinct 12, Ward 20 Precinct 1, Ward 20 Precinct 5, Ward 20 Precinct 8, Ward 20 Precinct 9, Ward 20 Precinct 11, Ward 20 Precinct 12, Ward 20 Precinct 14, Ward 20 Precinct 15, Ward 20 Precinct 17, Ward 20 Precinct 19, Ward 22 Precinct 7, Ward 29 Precinct 1, Ward 29 Precinct 2, Ward 29 Precinct 3, Ward 29 Precinct 4, Ward 29 Precinct 10, Ward 29 Precinct 11, Ward 29 Precinct 14, Ward 29 Precinct 16, Ward 29 Precinct 17, Ward 29 Precinct 22, Ward 29 Precinct 23, Ward 29 Precinct 25, Ward 29 Precinct 26, Ward 29 Precinct 27, Ward 29 Precinct 29, Ward 29 Precinct 30, Ward 29 Precinct 33, Center Ward 32 Precinct 1, Ward 32 Precinct 2, Center Ward 32 Precinct 3, Center Ward 32 Precinct 4, Pike Precinct 7, Pike Precinct 10, Pike Precinct 11, Pike Precinct 12, Pike Precinct 13, Pike Precinct 16, Pike Precinct 17, Pike Precinct 18, Pike Precinct 19, Pike Precinct 24, Pike Precinct 25, Pike Precinct 30, Pike Precinct 39, Pike Precinct 42, Pike Precinct 47, Pike Precinct 50, Pike Precinct 51, Pike Precinct 56, Pike Precinct 58, Washington Precinct 4, Washington Precinct 8, Washington Precinct 19, Washington Precinct 20, Washington

Precinct 23, Washington Precinct 24, Washington Precinct 25, Washington Precinct 30, Washington Precinct 36, Washington Precinct 37, Washington Precinct 47, Washington Precinct 48, Washington Precinct 49, Washington Precinct 50, Washington Precinct 51, Washington Precinct 60, Washington Precinct 61, Washington Precinct 63, Washington Precinct 67, Washington Precinct 71, Washington Precinct 82, Washington Precinct 83, Washington Precinct 108, Washington Precinct 110, Washington Precinct 112
As added by P.L.212-2001, SEC.4.

IC 2-1-11-34
Senate District 34
Sec. 34. Senate District 34 consists of the following:
PRECINCTS in Marion County: Center Ward 1 Precinct 1, Center Ward 1 Precinct 2, Center Ward 1 Precinct 3, Center Ward 1 Precinct 4, Center Ward 1 Precinct 5, Center Ward 1 Precinct 6, Center Ward 1 Precinct 7, Center Ward 1 Precinct 9, Center Ward 1 Precinct 10, Center Ward 1 Precinct 12, Center Ward 1 Precinct 13, Center Ward 1 Precinct 14, Center Ward 1 Precinct 15, Center Ward 1 Precinct 16, Center Ward 1 Precinct 17, Center Ward 2 Precinct 1, Center Ward 2 Precinct 2, Center Ward 2 Precinct 3, Center Ward 2 Precinct 4, Center Ward 2 Precinct 7, Center Ward 2 Precinct 8, Center Ward 2 Precinct 9, Center Ward 2 Precinct 10, Center Ward 2 Precinct 11, Center Ward 3 Precinct 1, Center Ward 3 Precinct 3, Center Ward 3 Precinct 4, Center Ward 3 Precinct 5, Center Ward 3 Precinct 6, Center Ward 3 Precinct 7, Center Ward 3 Precinct 8, Center Ward 4 Precinct 1, Center Ward 4 Precinct 4, Center Ward 4 Precinct 5, Center Ward 4 Precinct 7, Center Ward 4 Precinct 10, Center Ward 9 Precinct 5, Center Ward 9 Precinct 15, Center Ward 10 Precinct 1, Center Ward 10 Precinct 2, Center Ward 10 Precinct 3, Center Ward 10 Precinct 4, Center Ward 10 Precinct 5, Center Ward 10 Precinct 6, Center Ward 10 Precinct 7, Center Ward 10 Precinct 8, Center Ward 10 Precinct 9, Center Ward 10 Precinct 10, Center Ward 16 Precinct 1, Center Ward 16 Precinct 7, Ward 22 Precinct 1, Ward 22 Precinct 2, Ward 22 Precinct 4, Ward 22 Precinct 5, Ward 22 Precinct 6, Ward 22 Precinct 8, Ward 22 Precinct 12, Ward 22 Precinct 13, Ward 22 Precinct 14, Center Ward 23 Precinct 1, Center Ward 23 Precinct 2, Center Ward 23 Precinct 3, Center Ward 23 Precinct 4, Center Ward 23 Precinct 5, Center Ward 23 Precinct 6, Center Ward 23 Precinct 7, Center Ward 23 Precinct 8, Center Ward 23 Precinct 9, Center Ward 23 Precinct 10, Center Ward 23 Precinct 11, Center Ward 23 Precinct 12, Center Ward 23 Precinct 13, Ward 27 Precinct 1, Ward 27 Precinct 2, Ward 27 Precinct 3, Ward 27 Precinct 4, Ward 27 Precinct 5, Ward 27 Precinct 6, Ward 27 Precinct 7, Ward 27 Precinct 8, Ward 27 Precinct 9, Ward 27 Precinct 10, Ward 27 Precinct 11, Ward 27 Precinct 12, Ward 27 Precinct 13, Ward 27 Precinct 14, Ward 27 Precinct 15, Ward 27 Precinct 16, Ward 27 Precinct 17, Ward 27 Precinct 18, Ward 27 Precinct 19, Ward 27 Precinct 20, Ward 27 Precinct 21, Ward 27

Precinct 22, Ward 27 Precinct 23, Ward 27 Precinct 24, Ward 27 Precinct 25, Ward 27 Precinct 26, Ward 27 Precinct 28, Ward 27 Precinct 29, Ward 27 Precinct 30, Ward 28 Precinct 7, Ward 28 Precinct 8, Ward 28 Precinct 10, Ward 28 Precinct 12, Ward 28 Precinct 13, Ward 28 Precinct 15, Ward 28 Precinct 18, Ward 28 Precinct 22, Ward 28 Precinct 24, Ward 28 Precinct 25, Ward 28 Precinct 26, Ward 28 Precinct 27, Ward 28 Precinct 29, Ward 28 Precinct 30, Ward 31 Precinct 1, Ward 31 Precinct 2, Ward 31 Precinct 3, Ward 31 Precinct 4, Ward 31 Precinct 5, Ward 31 Precinct 6, Ward 31 Precinct 7, Ward 31 Precinct 10, Lawrence Precinct 2, Lawrence Precinct 4, Lawrence Precinct 7, Lawrence Precinct 9, Lawrence Precinct 12, Lawrence Precinct 15, Lawrence Precinct 18, Lawrence Precinct 19, Lawrence Precinct 41, Lawrence Precinct 49, Lawrence Precinct 57, Lawrence Precinct 91, Warren Precinct 48, Washington Precinct 5, Washington Precinct 17, Washington Precinct 39, Washington Precinct 40
As added by P.L.212-2001, SEC.4.

IC 2-1-11-35
Senate District 35
Sec. 35. Senate District 35 consists of the following:
PRECINCTS in Johnson County: WHITE RIVER 1, WHITE RIVER 3, WHITE RIVER 4, WHITE RIVER 10, WHITE RIVER 12, WHITE RIVER 14, WHITE RIVER 16, WHITE RIVER 22, WHITE RIVER 24, WHITE RIVER 26, WHITE RIVER 28
in Marion County: Center Ward 12 Precinct 2, Center Ward 12 Precinct 4, Center Ward 12 Precinct 5, Center Ward 13 Precinct 1, Center Ward 13 Precinct 2, Center Ward 14 Precinct 2, Center Ward 14 Precinct 4, Center Ward 14 Precinct 5, Center Ward 14 Precinct 6, Ward 19 Precinct 1, Ward 19 Precinct 6, Ward 19 Precinct 7, Ward 19 Precinct 8, Ward 19 Precinct 9, Ward 24 Precinct 1, Ward 24 Precinct 2, Ward 24 Precinct 3, Ward 24 Precinct 4, Ward 24 Precinct 5, Ward 24 Precinct 6, Ward 24 Precinct 7, Ward 29 Precinct 5, Ward 29 Precinct 6, Ward 29 Precinct 7, Ward 29 Precinct 8, Ward 29 Precinct 9, Ward 29 Precinct 12, Ward 29 Precinct 15, Ward 29 Precinct 19, Ward 29 Precinct 20, Ward 29 Precinct 21, Ward 29 Precinct 24, Ward 29 Precinct 28, Ward 29 Precinct 31, Decatur Precinct 1, Decatur Precinct 2, Decatur Precinct 3, Decatur Precinct 4, Decatur Precinct 5, Decatur Precinct 6, Decatur Precinct 7, Decatur Precinct 8, Decatur Precinct 9, Decatur Precinct 10, Decatur Precinct 11, Decatur Precinct 12, Decatur Precinct 13, Decatur Precinct 14, Decatur Precinct 15, Decatur Precinct 16, Decatur Precinct 17, Decatur Precinct 18, Decatur Precinct 19, Decatur Precinct 20, Wayne Precinct 1, Wayne Precinct 2, Wayne Precinct 5, Wayne Precinct 6, Wayne Precinct 7, Wayne Precinct 8, Wayne Precinct 12, Wayne Precinct 13, Wayne Precinct 14, Wayne Precinct 15, Wayne Precinct 16, Wayne Precinct 17, Wayne Precinct 18, Wayne Precinct 20, Wayne Precinct 21, Wayne Precinct 24, Wayne Precinct 25, Wayne Precinct 26, Wayne Precinct 27, Wayne Precinct 28, Wayne Precinct 30, Wayne Precinct 31,

Wayne Precinct 32, Wayne Precinct 38, Wayne Precinct 39, Wayne Precinct 40, Wayne Precinct 41, Wayne Precinct 43, Wayne Precinct 44, Wayne Precinct 46, Wayne Precinct 47, Wayne Precinct 48, Wayne Precinct 50, Wayne Precinct 51, Wayne Precinct 55, Wayne Precinct 60, Wayne Precinct 61, Wayne Precinct 66, Wayne Precinct 68, Wayne Precinct 69, Wayne Precinct 72, Wayne Precinct 80, Wayne Precinct 83
in Morgan County: Madison 3, Madison 4, Madison 5
As added by P.L.212-2001, SEC.4.

IC 2-1-11-36
Senate District 36
Sec. 36. Senate District 36 consists of the following:
PRECINCTS in Johnson County: PLEASANT 4, PLEASANT 5, PLEASANT 6, PLEASANT 11, PLEASANT 12, PLEASANT 13, PLEASANT 16, PLEASANT 23, PLEASANT 26, PLEASANT 27, PLEASANT 28, WHITE RIVER 2, WHITE RIVER 5, WHITE RIVER 6, WHITE RIVER 7, WHITE RIVER 11, WHITE RIVER 13, WHITE RIVER 17, WHITE RIVER 18, WHITE RIVER 19, WHITE RIVER 20, WHITE RIVER 21, WHITE RIVER 23, WHITE RIVER 25, WHITE RIVER 27
in Marion County: Center Ward 13 Precinct 4, Center Ward 13 Precinct 5, Center Ward 13 Precinct 6, Center Ward 13 Precinct 8, Center Ward 13 Precinct 9, Center Ward 13 Precinct 10, Center Ward 13 Precinct 11, Center Ward 13 Precinct 12, Center Ward 13 Precinct 13, Center Ward 16 Precinct 2, Center Ward 16 Precinct 4, Center Ward 16 Precinct 8, Center Ward 16 Precinct 10, Center Ward 17 Precinct 1, Center Ward 17 Precinct 2, Center Ward 17 Precinct 3, Center Ward 17 Precinct 4, Center Ward 17 Precinct 5, Center Ward 17 Precinct 6, Center Ward 17 Precinct 9, Center Ward 17 Precinct 10, Ward 26 Precinct 1, Center Ward 26 Precinct 2, Center Ward 26 Precinct 3, Ward 26 Precinct 4, Center Ward 26 Precinct 5, Center Ward 26 Precinct 6, Center Ward 26 Precinct 7, Center Ward 26 Precinct 8, Center Ward 30 Precinct 2, Center Ward 30 Precinct 3, Center Ward 30 Precinct 4, Center Ward 30 Precinct 5, Center Ward 30 Precinct 6, Center Ward 30 Precinct 7, Center Ward 30 Precinct 8, Center Ward 30 Precinct 10, Center Ward 30 Precinct 11, Perry Precinct 3, Perry Precinct 4, Perry Precinct 5, Perry Precinct 6, Perry Precinct 7, Perry Precinct 8, Perry Precinct 9, Perry Precinct 10, Perry Precinct 13, Perry Precinct 14, Perry Precinct 15, Perry Precinct 17, Perry Precinct 18, Perry Precinct 19, Perry Precinct 20, Perry Precinct 21, Perry Precinct 22, Perry Precinct 26, Perry Precinct 27, Perry Precinct 28, Perry Precinct 29, Perry Precinct 30, Perry Precinct 33, Perry Precinct 34, Perry Precinct 35, Perry Precinct 36, Perry Precinct 37, Perry Precinct 39, Perry Precinct 40, Perry Precinct 41, Perry Precinct 43, Perry Precinct 44, Perry Precinct 47, Perry Precinct 48, Perry Precinct 51, Perry Precinct 52, Perry Precinct 54, Perry Precinct 55, Perry Precinct 56, Perry Precinct 57, Perry Precinct 58, Perry Precinct 59, Perry Precinct 61, Perry Precinct 62, Perry Precinct 63, Perry

Precinct 64, Perry Precinct 65, Perry Precinct 66, Perry Precinct 68, Perry Precinct 69, Perry Precinct 70, Perry Precinct 74, Perry Precinct 75, Perry Precinct 76, Perry Precinct 78, Perry Precinct 79, Perry Precinct 80, Perry Precinct 82, Perry Precinct 84, Perry Precinct 86
As added by P.L.212-2001, SEC.4.

IC 2-1-11-37
Senate District 37
Sec. 37. Senate District 37 consists of the following:
TOWNSHIPS in Clay County: Brazil Township, Cass Township, Dick Johnson Township, Jackson Township, Posey Township, Van Buren Township
in Johnson County: Hensley Township, Union Township
in Monroe County: Bean Blossom Township, Washington Township
in Morgan County: Adams Township, Ashland Township, Baker Township, Brown Township, Clay Township, Green Township, Gregg Township, Harrison Township, Jackson Township, Jefferson Township, Monroe Township, Ray Township, Washington Township
in Owen County: Harrison Township, Jackson Township, Jennings Township, Montgomery Township, Morgan Township, Taylor Township, Washington Township, Wayne Township
in Putnam County: Cloverdale Township, Jefferson Township, Warren Township, Washington Township
PRECINCTS in Johnson County: HENSLEY 3, WHITE RIVER 8, WHITE RIVER 9, WHITE RIVER 15
in Morgan County: Madison 1, Madison 2
As added by P.L.212-2001, SEC.4.

IC 2-1-11-38
Senate District 38
Sec. 38. Senate District 38 consists of the following:
COUNTIES: Parke County, Vermillion County
TOWNSHIPS in Vigo County: Fayette Township, Harrison Township, Lost Creek Township, Nevins Township, Otter Creek Township, Sugar Creek Township
in Warren County: Adams Township, Jordan Township, Kent Township, Liberty Township, Medina Township, Mound Township, Pike Township, Pine Township, Prairie Township, Steuben Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-39
Senate District 39
Sec. 39. Senate District 39 consists of the following:
COUNTIES: Sullivan County
TOWNSHIPS in Clay County: Harrison Township, Lewis Township, Perry Township, Sugar Ridge Township, Washington Township
in Daviess County: Barr Township, Bogard Township, Elmore Township, Madison Township, Van Buren Township in Greene County: Beech Creek Township, Cass Township, Center Township, Fairplay Township, Grant Township, Highland Township, Jackson Township, Jefferson Township, Richland Township, Smith Township, Taylor Township, Washington Township, Wright Township
in Knox County: Busseron Township, Palmyra Township, Widner Township
in Owen County: Clay Township, Franklin Township, Jefferson Township, Lafayette Township, Marion Township
in Vigo County: Honey Creek Township, Linton Township, Pierson Township, Prairie Creek Township, Prairieton Township, Riley Township
PRECINCTS in Knox County: Vincennes City 1, Vincennes City 2, Vincennes City 3, Vincennes City 4, Vincennes City 5, Vincennes City 6, Vincennes City 7, Vincennes City 8, Vincennes City 9, Vincennes City 10, Vincennes City 11, Vincennes City 12, Vincennes City 13, Vincennes City 14, Vincennes City 15, Vincennes City 16, Vincennes Township 1, Vincennes Township 2, Vincennes Township 3, Vincennes Township 4, Washington Precinct
BLOCKS in Knox County: TRACT: 955100/BLKGRP: 3/Block 3075
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.12.

IC 2-1-11-40
Senate District 40
Sec. 40. Senate District 40 consists of the following:
COUNTIES: Brown County
TOWNSHIPS in Monroe County: Benton Township, Bloomington Township, Perry Township, Richland Township, Van Buren Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-41
Senate District 41
Sec. 41. Senate District 41 consists of the following:
COUNTIES: Bartholomew County
TOWNSHIPS in Johnson County: Blue River Township, Needham Township
PRECINCTS in Johnson County: FRANKLIN 1, FRANKLIN 2, FRANKLIN 3, FRANKLIN 4, FRANKLIN 5, FRANKLIN 6, FRANKLIN 7, FRANKLIN 8, FRANKLIN 9, FRANKLIN 10, FRANKLIN 11, FRANKLIN 12, FRANKLIN 13, FRANKLIN 14, FRANKLIN 15, NEEDHAM 3, NINEVEH 1, NINEVEH 2, NINEVEH 3, PLEASANT 1, PLEASANT 2, PLEASANT 7, PLEASANT 18, PLEASANT 19, PLEASANT 21, PLEASANT 22, PLEASANT 25, PLEASANT 31, PLEASANT 33, PLEASANT 34, PLEASANT 35
As added by P.L.212-2001, SEC.4.
IC 2-1-11-42
Senate District 42
Sec. 42. Senate District 42 consists of the following:
COUNTIES: Decatur County, Fayette County, Rush County, Shelby County
TOWNSHIPS in Franklin County: Butler Township, Laurel Township, Posey Township, Ray Township, Salt Creek Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-43
Senate District 43
Sec. 43. Senate District 43 consists of the following:
COUNTIES: Dearborn County, Ohio County, Ripley County, Union County
TOWNSHIPS in Franklin County: Bath Township, Blooming Grove Township, Brookville Township, Fairfield Township, Highland Township, Metamora Township, Springfield Township, Whitewater Township
in Jennings County: Bigger Township, Campbell Township, Center Township, Columbia Township, Geneva Township, Sand Creek Township, Vernon Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-44
Senate District 44
Sec. 44. Senate District 44 consists of the following:
COUNTIES: Lawrence County
TOWNSHIPS in Jackson County: Brownstown Township, Carr Township, Driftwood Township, Grassy Fork Township, Hamilton Township, Jackson Township, Owen Township, Pershing Township, Redding Township, Salt Creek Township, Washington Township
in Monroe County: Clear Creek Township, Indian Creek Township, Polk Township, Salt Creek Township
in Orange County: Northeast Township, Orleans Township, Paoli Township, Southeast Township, Stampers Creek Township
in Washington County: Brown Township, Howard Township, Jefferson Township, Madison Township, Monroe Township, Posey Township, Vernon Township, Washington Township
As added by P.L.212-2001, SEC.4.

IC 2-1-11-45
Senate District 45
Sec. 45. Senate District 45 consists of the following:
COUNTIES: Jefferson County, Scott County, Switzerland County
TOWNSHIPS in Clark County: Bethlehem Township, Carr Township, Charlestown Township, Monroe Township, Oregon Township, Owen Township, Union Township, Utica Township, Washington Township, Wood Township
in Jackson County: Vernon Township
in Jennings County: Lovett Township, Marion Township,

Montgomery Township, Spencer Township
in Washington County: Franklin Township, Gibson Township, Polk Township
PRECINCTS in Clark County: JEFFERSONVILLE TWP 20, JEFFERSONVILLE TWP 21, JEFFERSONVILLE TWP 22, JEFFERSONVILLE TWP 23, SILVER CREEK/CLARKSVILLE 43, SILVER CREEK 1, SILVER CREEK 2, SILVER CREEK 3, SILVER CREEK 4, SILVER CREEK 5, SILVER CREEK 6, SILVER CREEK 7
As added by P.L.212-2001, SEC.4.

IC 2-1-11-46
Senate District 46
Sec. 46. Senate District 46 consists of the following:
COUNTIES: Floyd County
PRECINCTS in Clark County: JEFFERSONVILLE CITY 1, JEFFERSONVILLE CITY 2, JEFFERSONVILLE CITY 3, JEFFERSONVILLE CITY 4, JEFFERSONVILLE CITY 5, JEFFERSONVILLE CITY 6, JEFFERSONVILLE CITY 7, JEFFERSONVILLE CITY 8, JEFFERSONVILLE CITY 9, JEFFERSONVILLE CITY 10, JEFFERSONVILLE CITY 11, JEFFERSONVILLE CITY 12, JEFFERSONVILLE CITY 13, JEFFERSONVILLE CITY 14, JEFFERSONVILLE CITY 15, JEFFERSONVILLE CITY 16, JEFFERSONVILLE CITY 17, JEFFERSONVILLE CITY 18, JEFFERSONVILLE TWP 24, JEFFERSONVILLE TWP 25, JEFFERSONVILLE TWP 27, JEFFERSONVILLE TWP 30, JEFFERSONVILLE TWP 31, JEFFERSONVILLE TWP 32, JEFFERSONVILLE TWP 33, JEFFERSONVILLE TWP 34, JEFFERSONVILLE TWP 35, JEFFERSONVILLE TWP 36, JEFFERSONVILLE TWP 37, JEFFERSONVILLE TWP 38, JEFFERSONVILLE TWP 39, JEFFERSONVILLE TWP 40, JEFFERSONVILLE TWP 41, JEFFERSONVILLE TWP 42, JEFFERSONVILLE 16A
As added by P.L.212-2001, SEC.4.

IC 2-1-11-47
Senate District 47
Sec. 47. Senate District 47 consists of the following:
COUNTIES: Crawford County, Harrison County, Perry County, Spencer County
TOWNSHIPS in Dubois County: Cass Township, Ferdinand Township, Jackson Township, Jefferson Township, Patoka Township
in Warrick County: Boon Township, Lane Township, Owen Township, Pigeon Township, Skelton Township
in Washington County: Jackson Township, Pierce Township
PRECINCTS in Warrick County: BOON 10, BOON 11
As added by P.L.212-2001, SEC.4.

IC 2-1-11-48
Senate District 48      Sec. 48. Senate District 48 consists of the following:
COUNTIES: Martin County, Pike County
TOWNSHIPS in Daviess County: Harrison Township, Reeve Township, Steele Township, Veale Township, Washington Township
in Dubois County: Bainbridge Township, Boone Township, Columbia Township, Hall Township, Harbison Township, Madison Township, Marion Township
in Gibson County: Barton Township, Center Township, Columbia Township, Johnson Township, Patoka Township, Union Township, Washington Township, White River Township
in Greene County: Stafford Township, Stockton Township
in Knox County: Decker Township, Harrison Township, Johnson Township, Steen Township, Vigo Township
in Orange County: French Lick Township, Greenfield Township, Jackson Township, Northwest Township, Orangeville Township
PRECINCTS in Knox County: Bicknell City Precinct 4 (except TRACT: 955100/BLKGRP: 3/Block 3075), Vincennes Township 5
As added by P.L.212-2001, SEC.4. Amended by P.L.37-2002, SEC.13.

IC 2-1-11-49
Senate District 49
Sec. 49. Senate District 49 consists of the following:
COUNTIES: Posey County
TOWNSHIPS in Gibson County: Montgomery Township, Wabash Township
in Vanderburgh County: Armstrong Township, Pigeon Township, Union Township
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 13, Evansville Ward 1 Precinct 14, Evansville Ward 1 Precinct 21, Evansville Ward 2 Precinct 1, Evansville Ward 2 Precinct 2, Evansville Ward 2 Precinct 3, Evansville Ward 2 Precinct 4, Evansville Ward 2 Precinct 5, Evansville Ward 2 Precinct 6, Evansville Ward 2 Precinct 10, Evansville Ward 2 Precinct 11, Evansville Ward 2 Precinct 12, Evansville Ward 2 Precinct 14, Evansville Ward 2 Precinct 15, Evansville Ward 2 Precinct 16, Evansville Ward 2 Precinct 17, Evansville Ward 2 Precinct 18, Evansville Ward 2 Precinct 19, Evansville Ward 2 Precinct 20, Evansville Ward 2 Precinct 21, Evansville Ward 3 Precinct 7, Evansville Ward 3 Precinct 8, Evansville Ward 3 Precinct 13, Evansville Ward 3 Precinct 15, Evansville Ward 3 Precinct 20, Evansville Ward 4 Precinct 13, Evansville Ward 4 Precinct 14, Evansville Ward 4 Precinct 15, Evansville Ward 4 Precinct 18, Evansville Ward 4 Precinct 19, Evansville Ward 4 Precinct 20, Evansville Ward 4 Precinct 21, Evansville Ward 5 Precinct 9, Evansville Ward 5 Precinct 12, Evansville Ward 5 Precinct 13, Evansville Ward 5 Precinct 16, Evansville Ward 5 Precinct 19, Evansville Ward 5 Precinct 22, Evansville Ward 6 Precinct 6, Evansville Ward 6 Precinct 9, Evansville Ward 6 Precinct 10,

Evansville Ward 6 Precinct 11, Evansville Ward 6 Precinct 12, Evansville Ward 6 Precinct 13, Evansville Ward 6 Precinct 14, Evansville Ward 6 Precinct 16, Evansville Ward 6 Precinct 17, Evansville Ward 6 Precinct 18, Evansville Ward 6 Precinct 19, Center Precinct 9, Knight Precinct 1, Perry Precinct 4, Perry Precinct 5, Perry Precinct 6, Perry Precinct 10
As added by P.L.212-2001, SEC.4.

IC 2-1-11-50
Senate District 50
Sec. 50. Senate District 50 consists of the following:
TOWNSHIPS in Vanderburgh County: German Township, Scott Township
in Warrick County: Greer Township, Hart Township, Ohio Township
PRECINCTS in Vanderburgh County: Evansville Ward 1 Precinct 1, Evansville Ward 1 Precinct 2, Evansville Ward 1 Precinct 3, Evansville Ward 1 Precinct 4, Evansville Ward 1 Precinct 5, Evansville Ward 1 Precinct 6, Evansville Ward 1 Precinct 7, Evansville Ward 1 Precinct 8, Evansville Ward 1 Precinct 9, Evansville Ward 1 Precinct 10, Evansville Ward 1 Precinct 11, Evansville Ward 1 Precinct 12, Evansville Ward 1 Precinct 15, Evansville Ward 1 Precinct 16, Evansville Ward 1 Precinct 17, Evansville Ward 1 Precinct 18, Evansville Ward 1 Precinct 19, Evansville Ward 1 Precinct 20, Evansville Ward 1 Precinct 22, Evansville Ward 2 Precinct 7, Evansville Ward 2 Precinct 8, Evansville Ward 2 Precinct 9, Evansville Ward 2 Precinct 13, Evansville Ward 3 Precinct 6, Evansville Ward 3 Precinct 9, Evansville Ward 3 Precinct 11, Evansville Ward 3 Precinct 12, Evansville Ward 3 Precinct 14, Evansville Ward 3 Precinct 19, Evansville Ward 5 Precinct 1, Evansville Ward 5 Precinct 2, Evansville Ward 5 Precinct 3, Evansville Ward 5 Precinct 4, Evansville Ward 5 Precinct 5, Evansville Ward 5 Precinct 6, Evansville Ward 5 Precinct 7, Evansville Ward 5 Precinct 8, Evansville Ward 5 Precinct 11, Evansville Ward 5 Precinct 14, Evansville Ward 5 Precinct 15, Evansville Ward 5 Precinct 17, Evansville Ward 5 Precinct 18, Evansville Ward 5 Precinct 21, Center Precinct 1, Center Precinct 2, Center Precinct 3, Center Precinct 4, Center Precinct 5, Center Precinct 6, Center Precinct 7, Center Precinct 8, Center Precinct 10, Center Precinct 11, Center Precinct 12, Center Precinct 13, Knight Precinct 2, Knight Precinct 3, Perry Precinct 1, Perry Precinct 2, Perry Precinct 3, Perry Precinct 7, Perry Precinct 8, Perry Precinct 9
in Warrick County: ANDERSON, CAMPBELL, OHIO 7
As added by P.L.212-2001, SEC.4.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. LEGISLATIVE SESSIONS AND PROCEDURES

CHAPTER 1. LEGISLATIVE SESSIONS AND PROCEDURES LAW OF 1971

IC 2-2.1-1-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Bill" includes a bill and a joint resolution.
(2) "Term of the general assembly" means that two (2) year period of time extending from the first Wednesday after the first Monday in November of any even-numbered year until, but not including, the first Wednesday after the first Monday in November of the next even-numbered year.
(3) "Session" refers to a regular session, regular technical session, or special session of the general assembly.
(4) "Special session" means that period of time during which the general assembly is convened in session upon the proclamation and call of the governor under Article 4, Section 9 of the Constitution of the State of Indiana.
(Formerly: Acts 1971, P.L.6, SEC.2.) As amended by P.L.4-1995, SEC.3.



CHAPTER 2. REPEALED



CHAPTER 3. LEGISLATIVE ETHICS

IC 2-2.1-3-1
Definitions; construction
Sec. 1. As used in this chapter, and unless the context clearly denotes otherwise:
(a) "Close relative" means a person related to the person filing the statement or to his spouse as a son, daughter, grandson, granddaughter, great-grandson, great-granddaughter, father, mother, grandfather, grandmother, great-grandfather, greatgrandmother, brother, sister, nephew, niece, uncle, or aunt. Relatives by adoption, half-blood, marriage, or remarriage shall be treated as relatives of whole kinship.
(b) "Committee" means the house legislative ethics committee, or the senate legislative ethics committee, or both of them.
(c) "Compensation" means any money, thing of value, or economic benefit conferred on, or received by, any person in return for services rendered, or for services to be rendered, whether by that person or another.
(d) "Contribution" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, gift, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make a contribution in support of any candidate for the house of representatives or senate. The term "contribution" does not include services by speakers, writers, publishers, or others for which no compensation is asked or given.
(e) "Employer" means any person or entity from whom the member of or candidate for the general assembly or his spouse received more than thirty-three percent (33%) of his nonlegislative income.
(f) "Family business" means a corporation in which the member of or candidate for the general assembly and his spouse own at least eighty percent (80%) of the voting stock, regardless of whether all or a portion is owned jointly or severally.
(g) "House" means the Indiana house of representatives.
(h) "Information of a confidential nature" means information obtained by reason of the position or office held and which information has not been, or will not be, communicated to the general public.
(i) "Legislative matter" means any bill, resolution, or other issue or proposal presented in, or considered by, the house or senate or any committee or subcommittee thereof.
(j) "Lobbyist" means any person, firm, corporation, limited liability company, or association registered under IC 2-7-2.
(k) "Person or entity" means any individual, proprietorship, limited liability company, partnership, unincorporated association, trust, business trust, group, or corporation, whether or not operated for profit, or a governmental agency or political subdivision.     (l) "Senate" means the Indiana senate.
(m) "State agency" means any department, commission, council, board, bureau, division, service, office, officer, administration, or other establishment in the executive or administrative branch of state government. The term "state agency" does not include state supported colleges or universities or the agencies of any municipality or political subdivision of the state.
(n) The masculine gender includes the masculine and feminine.
(o) The singular form of any noun includes the plural wherever appropriate.
(Formerly: Acts 1974, P.L.4, SEC.1.) As amended by Acts 1977, P.L.2, SEC.1; P.L.5-1988, SEC.1; P.L.8-1993, SEC.1.






ARTICLE 3. COMPENSATION AND RIGHTS OF LEGISLATORS

CHAPTER 1. COMPENSATION OF LEGISLATORS

IC 2-3-1-1
Amount; when paid
Sec. 1. The annual salary of the members of the general assembly shall be eleven thousand six hundred dollars ($11,600). One-half (1/2) the annual salary shall be paid on the fifteenth day of January, and one-half (1/2) the annual salary shall be paid on the fifteenth day of February.
(Formerly: Acts 1955, c.65, s.1; Acts 1963(ss), c.25, s.1; 1967, S.E.A. 300, s.1; Acts 1972, P.L.232, SEC.1.) As amended by Acts 1978, P.L.4, SEC.1; Acts 1978, P.L.11, SEC.2; P.L.2-1984, SEC.1.



CHAPTER 2. SALARY OF DECEASED LEGISLATOR

IC 2-3-2-1
Rights of surviving spouse or relatives
Sec. 1. In case a member of the general assembly should die prior to the expiration of the term for which he was elected his unpaid salary for the term shall be paid to his surviving spouse; in case he is not survived by a surviving spouse then such payment shall be paid to his dependent child or children; and in case he is not survived by a dependent child or children then such payment shall be paid to his parent or parents and to no other.
(Formerly: Acts 1965, c.28, s.1.)



CHAPTER 3. REEMPLOYMENT RIGHTS OF LEGISLATORS

IC 2-3-3-1
Restoration to original employment
Sec. 1. Any person being a member of the general assembly of the state of Indiana who, in order to perform the duties as a member of the general assembly of the state of Indiana by attendance at any session of the general assembly, or attendance at any duly called committee meeting, conference, or legislative study committee meeting of which he is a member, has left or leaves a position or employment, other than a temporary position or employment, in the employ of any employer and is still qualified to perform the duties of his employment and makes application for reemployment within ten (10) days after the close of any such session, or meeting, of the general assembly shall be restored by his employer to such position or employment at not less than the same pay or to a similar position or employment and pay unless the employer's circumstances have so changed as to make it impossible or unreasonable to do so. When a member of the general assembly is restored to his employment it shall be done without discrimination, nor shall the member be caused to suffer inconvenience or any other adverse action by his employer, as a result of any action taken while serving as a legislator.
(Formerly: Acts 1951, c.59, s.1; Acts 1963, c.309, s.1.)

IC 2-3-3-2
Fringe benefits
Sec. 2. Any person who is restored to a position or employment under this chapter shall be considered as having been on leave of absence during his period of service as a member of the general assembly and shall be entitled to participate in insurance or other benefits offered by the employer pursuant to established rules and practices relating to employees on leave of absence in effect with the employer.
(Formerly: Acts 1951, c.59, s.2.) As amended by Acts 1982, P.L.2, SEC.7.

IC 2-3-3-2.5
Right to insurance and other benefits
Sec. 2.5. (a) For purposes of this section, "employer" refers to an employer that is any of the following:
(1) A political subdivision (as defined in IC 36-1-2-13).
(2) A state educational institution.
(b) An employer of an individual who is a member of the general assembly shall provide to the individual at all times during which the individual is serving as a member of the general assembly:
(1) the same insurance and other benefits; and
(2) at the same cost to the individual;
as is provided to the individual by the employer when the individual is not serving as a member of the general assembly. As added by P.L.232-1999, SEC.1.

IC 2-3-3-3
Violation by employer; remedies
Sec. 3. In case any employer fails or refuses to comply with this chapter, the judge of the circuit court of the circuit in which such employer maintains a place of business shall have power, upon the filing of an appropriate pleading by the person entitled to the benefits of this chapter, to specifically require such employer to comply with this chapter, and, as an incident thereto to compensate such person for any loss of wages or benefits suffered by reason of such employer's unlawful action.
(Formerly: Acts 1951, c.59, s.3.) As amended by Acts 1982, P.L.2, SEC.8.



CHAPTER 4. POWER TO TAKE ACKNOWLEDGMENTS

IC 2-3-4-1
Members or officers of general assembly
Sec. 1. (a) Any member of the general assembly, the principal clerk of the house of representatives, or the secretary of the senate may:
(1) take acknowledgment to deeds or other instruments in writing;
(2) administer oaths, protest notes, and checks;
(3) take the deposition of a witness;
(4) take and certify affidavits and depositions; and
(5) perform any other duty conferred upon a notary public by the statutes of Indiana.
(b) Acknowledgments to deeds or other instruments taken by any such person shall entitle such deeds or other instruments to be recorded the same as though acknowledged before a notary public.
(Formerly: Acts 1909, c.65, s.1.) As amended by Acts 1982, P.L.6, SEC.1; P.L.2-1985, SEC.1.



CHAPTER 5. RIGHT TO CONTINUANCE

IC 2-3-5-1
Party to civil action; criminal defendant; party in administrative adjudication before governmental entity
Sec. 1. Whenever a:
(1) party to a civil action;
(2) defendant in a criminal action; or
(3) party in an administrative adjudication before a state or local governmental entity;
shall, in person or by attorney, move the court or other governmental entity before which such action is pending for a continuance on the grounds that said party or defendant, or his or her attorney, is a member of the general assembly of the state of Indiana, the court or other governmental entity shall grant such motion for a continuance to a date not sooner than thirty (30) days following the date of adjournment of the session of the general assembly during which such cause of action has been set or rule has been made returnable.
(Formerly: Acts 1971, P.L.7, SEC.1.) As amended by P.L.271-1999, SEC.1.



CHAPTER 6. JURY DUTY

IC 2-3-6-1 Repealed
(Repealed by P.L.4-1998, SEC.15.)



CHAPTER 7. DISTRIBUTION OF TREES TO LEGISLATORS FOR PLANTING

IC 2-3-7-1
Annual tree allotment
Sec. 1. Each and every member of the General Assembly shall be entitled to one hundred (100) trees yearly from the department of natural resources for distribution to their respective local public service organizations for planting on public properties.
(Formerly: Acts 1971, P.L.196, SEC.1; Acts 1972, P.L.11, SEC.6.)

IC 2-3-7-2
Appropriation
Sec. 2. The general assembly may appropriate to the department of natural resources such sums as it deems necessary to provide for the distribution of trees in accordance with the provisions of this chapter.
(Formerly: Acts 1971, P.L.196, SEC.1; Acts 1972, P.L.11, SEC.6.) As amended by Acts 1977, P.L.3, SEC.1.

IC 2-3-7-3
Species
Sec. 3. Among the assortment of native tree seedlings made available for distribution under the provisions of this chapter, there shall be included the species of tulip tree (Liriodendron tulipifera), black walnut (Juglans nigra), sycamore (Platanus occidentalis), and white pine (Pinus strobus).
(Formerly: Acts 1971, P.L.196, SEC.1; Acts 1972, P.L.11, SEC.6.)



CHAPTER 7.5. EMPLOYMENT AND OFFICES

IC 2-3-7.5-1
Permitted positions
Sec. 1. Any member of the General Assembly of this state who is otherwise qualified shall be eligible to serve specifically, but not by way of limitation, as a guardian, executor, administrator, commissioner by appointment of the court for a specific purpose, court appraiser other than pursuant to eminent domain proceedings in which the State of Indiana is a party, receiver, or receiver or trustee in bankruptcy. Such positions shall not be considered as lucrative public offices within the meaning of the constitutional prohibition and said legislator may serve in those positions without losing his seat in the Indiana General Assembly.
(Formerly: Acts 1972, P.L.16, SEC.1.)

IC 2-3-7.5-2
Prohibited positions
Sec. 2. A member of the general assembly may not:
(1) hold an office elected by the general assembly during the term for which elected; or
(2) be appointed to a lucrative office, except an elected office, that was created or had the compensation increased during the member's term;
as provided in Article 4, Section 30 of the Constitution of the State of Indiana.
As added by P.L.3-1987, SEC.1.



CHAPTER 8. POWER TO EMPLOY ATTORNEYS

IC 2-3-8-1
Private attorneys
Sec. 1. The House of Representatives and Senate of the Indiana General Assembly are hereby authorized and empowered to employ attorneys other than the Attorney General to defend any law enacted creating legislative or congressional districts for the State of Indiana.
(Formerly: Acts 1972, P.L.17, SEC.1.)

IC 2-3-8-2
Redistricting; employment of attorneys
Sec. 2. (a) In the case of a law creating districts for the House of Representatives, the Speaker of the House may employ the necessary attorneys after consultation with the minority leader of the House and the chairman and ranking minority member of the house committee on legislative apportionment.
(b) In the case of a law creating districts for the Senate, the President pro tempore of the Senate may employ the necessary attorneys after consultation with the minority leader of the Senate and the chairman and ranking minority member of the senate committee on legislative apportionment.
(c) In the case of a law creating congressional districts for the State of Indiana, the Speaker of the House and President pro tempore of the Senate, acting jointly, may employ the necessary attorneys after consultation with the minority leaders of the House and Senate and the chairman and ranking minority members of the house committee on legislative apportionment.
(Formerly: Acts 1972, P.L.17, SEC.1.)



CHAPTER 9. EMPLOYMENT OF ATTORNEYS FOR LITIGATION

IC 2-3-9-1
Litigation excluded by chapter
Sec. 1. This chapter does not apply to litigation covered by IC 2-3-8.
As added by P.L.2-1994, SEC.1.

IC 2-3-9-2
Lawsuits against state representatives; employment of attorneys to defend; costs
Sec. 2. (a) This section applies if any of the following occurs:
(1) An individual is sued in the individual's capacity as a state representative.
(2) An individual is sued in the individual's capacity as an agent of the Indiana house of representatives.
(3) The Indiana house of representatives is sued as a body.
(b) Notwithstanding IC 4-6, the speaker of the house of representatives may employ one (1) or more attorneys necessary to defend a lawsuit described in subsection (a) without obtaining the consent of the attorney general. If a member or an agent of the minority party of the house of representatives is a defendant in the lawsuit, the speaker shall consult with the minority leader of the house of representatives before employing an attorney under this section.
(c) The costs of employing an attorney under this section shall be paid from appropriations made to the house of representatives and shall be considered a necessary expenditure of the house of representatives.
As added by P.L.2-1994, SEC.1.

IC 2-3-9-3
Lawsuits against state senators; employment of attorneys to defend; costs
Sec. 3. (a) This section applies if any of the following occurs:
(1) An individual is sued in the individual's capacity as a state senator.
(2) An individual is sued in the individual's capacity as an agent of the Indiana senate.
(3) The Indiana senate is sued as a body.
(b) Notwithstanding IC 4-6, the president pro tempore of the senate may employ one (1) or more attorneys necessary to defend a lawsuit described in subsection (a) without obtaining the consent of the attorney general. If a member or an agent of the minority party of the senate is a defendant in the lawsuit, the president pro tempore shall consult with the minority leader of the senate before employing an attorney under this section.
(c) The costs of employing attorneys under this section shall be paid from appropriations made to the senate and shall be considered

a necessary expenditure of the senate.
As added by P.L.2-1994, SEC.1.






ARTICLE 3.5. LEGISLATIVE RETIREMENT BENEFITS

CHAPTER 1. APPLICATION

IC 2-3.5-1-1
Completion of service before April 30, 1989; entitlement
Sec. 1. A member of the general assembly who completed service as a member of the general assembly before April 30, 1989:
(1) is entitled to become, at the member's option, a member of PERF, as provided by IC 5-10.3-7-3; and
(2) is not entitled to become a participant in the legislators' retirement system established by this article.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-1-2
Service on April 30, 1989; election of benefit plans
Sec. 2. (a) A member of the general assembly who is serving on April 30, 1989, may elect to become a participant in both the defined benefit plan and the defined contribution plan of the legislators' retirement system, as provided by IC 2-3.5-3-1. If such a member does not elect to become a participant in the legislators' retirement system, that member is not affected by this article and is instead covered by IC 5-10.2, IC 5-10.3, and IC 5-10.4.
(b) Notwithstanding IC 5-10.3-7-2 or any other law, a member of the general assembly who is a participant in the legislators' defined benefit plan shall also be a member of PERF or TRF while serving in another position covered by PERF or TRF. However, the following provisions apply to a participant who is also a member of PERF or TRF:
(1) The PERF board or TRF board shall include the participant's years of service in the general assembly in the determination of eligibility for benefits under PERF or TRF.
(2) Except as provided in subdivision (4), the PERF board or TRF board shall not include in the computation of benefits from PERF or TRF the participant's:
(A) salary as a member of the general assembly; or
(B) years of service as a member of the general assembly.
(3) The participant is not required to make annuity contributions to PERF or TRF for service as a member of the general assembly after July 1, 1989.
(4) IC 5-10.2-4-3.1 and the special provisions for members of the general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and IC 20-28-10-16 do apply to the determination of the participant's benefits under PERF and TRF for benefits earned before July 1, 1989. IC 5-10.2-4-3.1 and the special provisions for members of the

general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and IC 20-28-10-16(b) do not apply to the determination of the participant's benefits under PERF or TRF for benefits earned after June 30, 1989.
As added by P.L.6-1989, SEC.1. Amended by P.L.3-1990, SEC.3; P.L.4-1990, SEC.2; P.L.1-2005, SEC.50; P.L.2-2006, SEC.1.

IC 2-3.5-1-3
Elected or appointed after April 30, 1989; defined contribution plan
Sec. 3. A member of the general assembly who is elected or appointed to the general assembly for the first time after April 30, 1989, is a participant in the defined contribution plan of the legislators' retirement system.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-1-4
Service before and after, but not on April 30, 1989; defined contribution plan
Sec. 4. (a) A member of the general assembly who:
(1) served as a member of the general assembly before April 30, 1989;
(2) was not serving as a member of the general assembly on April 30, 1989; and
(3) is subsequently elected or appointed to the general assembly;
is a participant in the defined contribution plan of the legislators' retirement system.
(b) The PERF and TRF benefits earned by a participant described in subsection (a) before July 1, 1989, for service as a member of the general assembly or in another covered position, are not affected by this article. However, the following provisions apply to such a participant who is also a member of PERF or TRF:
(1) The PERF board or TRF board shall include the participant's years of service in the general assembly in the determination of eligibility for benefits under PERF or TRF.
(2) The PERF board or TRF board shall not include in the computation of benefits from PERF or TRF the participant's:
(A) salary as a member of the general assembly that is received after July 1, 1989; or
(B) years of service as a member of the general assembly after July 1, 1989.
(3) The participant is not required to make annuity contributions to PERF or TRF for service as a member of the general assembly after July 1, 1989.
(4) If IC 5-10.2-4-3.1 or any of the special provisions for members of the general assembly in IC 5-10.2-3-7.5, IC 5-10.3-7-3, IC 5-10.3-7-7, IC 5-10.3-8-2, IC 5-10.4-5-7, and IC 20-28-10-16 applied to the determination of the participant's

benefits under PERF or TRF before July 1, 1989, those provisions do not apply to the determination of the participant's benefits under PERF or TRF for benefits earned after July 1, 1989.
As added by P.L.6-1989, SEC.1. Amended by P.L.3-1990, SEC.4; P.L.1-2005, SEC.51; P.L.2-2006, SEC.2.



CHAPTER 2. DEFINITIONS

IC 2-3.5-2-1
Definitions; application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-2
Allocation date
Sec. 2. "Allocation date" means June 30.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-2.5
Americans with Disabilities Act
Sec. 2.5. "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.4-1992, SEC.1.

IC 2-3.5-2-3
Defined benefit fund
Sec. 3. "Defined benefit fund" refers to the fund for the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-4
Defined contribution fund
Sec. 4. "Defined contribution fund" refers to the fund for the legislators' defined contribution plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-5
Fiscal year
Sec. 5. "Fiscal year" means the period beginning July 1 in a year and ending June 30 of the following year.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-6
Internal Revenue Code
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-7 Participant
Sec. 7. "Participant" means a member of the general assembly participating in the legislators' retirement system.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-8
PERF
Sec. 8. "PERF" refers to the public employees' retirement fund.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-9
PERF board
Sec. 9. "PERF board" refers to the board of trustees of PERF.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-10
Salary
Sec. 10. "Salary" means:
(1) the salary; and
(2) the business per diem allowance and the subsistence allowance treated as compensation for federal income tax purposes;
paid to a participant by the state, determined without regard to any salary reduction agreement established under Section 125 or Section 457 of the Internal Revenue Code.
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1992, SEC.1; P.L.4-1992, SEC.2; P.L.195-1999, SEC.1 and P.L.205-1999, SEC.2.

IC 2-3.5-2-11
Service
Sec. 11. "Service" means the period beginning on the day a participant first became a member of the general assembly, whether that date is before, on, or after July 1, 1989, and ending on the date under consideration, including all intervening employment as a member of the general assembly, following resignation or expiration of a term of election or appointment.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-12
TRF
Sec. 12. "TRF" refers to the state teachers' retirement fund.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-2-13
TRF board
Sec. 13. "TRF board" refers to the board of trustees of TRF.
As added by P.L.6-1989, SEC.1.



CHAPTER 3. LEGISLATORS' RETIREMENT SYSTEM

IC 2-3.5-3-1
Application of chapter; election
Sec. 1. (a) This chapter applies to:
(1) each member of the general assembly who is serving on April 30, 1989, and who files an election under subsection (b); and
(2) each member of the general assembly who is elected or appointed after April 30, 1989.
(b) A member of the general assembly who is serving on April 30, 1989, may elect to have the member's years of service in the general assembly covered by this chapter, IC 2-3.5-4, and IC 2-3.5-5 instead of IC 5-10.2, IC 5-10.3, and IC 5-10.4. An election under this subsection:
(1) must be made in writing;
(2) must be filed with the PERF board on a form prescribed by the board;
(3) must be made before January 1, 1990; and
(4) is irrevocable.
(c) Notwithstanding subsection (b), if a member of the general assembly files an election under subsection (b), the PERF board or the TRF board shall include all of the member's years of service in the general assembly in the determination of eligibility for benefits under PERF or TRF. However, except as provided by IC 2-3.5-1-2(b), the PERF board or TRF board shall not include in the computation of benefits from PERF or TRF the member's:
(1) salary as a member of the general assembly received after April 30, 1989; or
(2) years of service as a member of the general assembly after April 30, 1989.
As added by P.L.6-1989, SEC.1. Amended by P.L.4-1990, SEC.1; P.L.2-2006, SEC.3.

IC 2-3.5-3-2
Establishment; content; funds; administration
Sec. 2. (a) The legislators' retirement system is established. The system consists of the legislators' defined benefit plan described in IC 2-3.5-4 and the legislators' defined contribution plan described in IC 2-3.5-5.
(b) The following funds are established:
(1) The fund for the legislators' defined benefit plan.
(2) The fund for the legislators' defined contribution plan.
Each of the funds shall be administered by the PERF board. Each of the funds is a trust, separate and distinct from all other entities, maintained for the purpose of paying benefits to participants and their beneficiaries and paying the costs associated with administering the plan.
(c) The PERF board shall adopt rules under IC 4-22-2 necessary

for the administration of the plans and funds described in subsections (a) and (b).
As added by P.L.6-1989, SEC.1.

IC 2-3.5-3-3
Qualification requirements
Sec. 3. The legislators' retirement system shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the system. In order to meet those requirements, the system is subject to the following provisions, notwithstanding any other law:
(1) The PERF board shall distribute the corpus and income of the funds to participants and their beneficiaries in accordance with this chapter, IC 2-3.5-4, and IC 2-3.5-5.
(2) No part of the corpus or income of the funds may be used for or diverted to a purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits a participant would otherwise receive under this chapter, IC 2-3.5-4, and IC 2-3.5-5.
(4) If the system is terminated, or if all contributions to the system are completely discontinued, the rights of each affected participant to the benefits accrued at the date of termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the system shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the funds are subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary may not be recalculated after the initial determination for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(C) The amount of an annuity paid to a participant's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The PERF board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participant's beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue

Code.
(7) Benefits paid under this chapter, IC 2-3.5-4, and IC 2-3.5-5 may not exceed the maximum benefits and contributions specified by Section 415 of the Internal Revenue Code. If a participant's benefits under this chapter, IC 2-3.5-4, and IC 2-3.5-5 would exceed those maximum benefits and contributions, the benefit payable under IC 2-3.5-4 shall be reduced as necessary.
(8) The salary taken into account under this chapter, IC 2-3.5-4, and IC 2-3.5-5 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The PERF board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.6-1989, SEC.1. Amended by P.L.4-1990, SEC.3.

IC 2-3.5-3-4
PERF board; powers and duties; confidentiality of system records
Sec. 4. (a) The PERF board shall administer the system, which may be commingled with the PERF fund for investment purposes.
(b) The PERF board shall:
(1) determine eligibility for and make payments of benefits under this chapter, IC 2-3.5-4, and IC 2-3.5-5;
(2) in accordance with the powers and duties granted in IC 5-10.3-3-7, IC 5-10.3-3-7.1, IC 5-10.3-3-8, and IC 5-10.3-5-3 through IC 5-10.3-5-6, administer the system; and
(3) provide by rule for the implementation of this chapter, IC 2-3.5-4, and IC 2-3.5-5.
(c) A determination by the PERF board may be appealed under IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the PERF board;
(2) the treasurer of state;
(3) the attorney general; and
(4) the auditor of state;
with respect to the fund are those specified in IC 5-10.3-3 and IC 5-10.3-4.
(e) The PERF board may hire additional personnel, including hearing officers, to assist in the implementation of this chapter.
(f) Legislators' retirement system records of individual participants and participants' information are confidential, except for the name and years of service of a retirement system participant.
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1990, SEC.1; P.L.94-2004, SEC.2.

IC 2-3.5-3-5
Rollover of eligible distributions
Sec. 5. Notwithstanding any other provision of this article, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L. 102-318), and any amendments and regulations related to

Section 401(a)(31), the legislators' defined benefit plan and the legislators' defined contribution plan shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.10-1993, SEC.1.

IC 2-3.5-3-6
Administration; service credit and benefits
Sec. 6. (a) Notwithstanding any provision of this article, the legislator's retirement system shall be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act, but is not entitled to receive credit for service for benefit purposes.
(b) Notwithstanding any provision of this article, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.5-1997, SEC.1.



CHAPTER 4. LEGISLATORS' DEFINED BENEFIT PLAN

IC 2-3.5-4-1
Application
Sec. 1. This chapter applies to each member of the general assembly who:
(1) is serving on April 30, 1989; and
(2) files an election under IC 2-3.5-3-1(b).
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-2
Members 65 and older; monthly retirement benefit; conditions
Sec. 2. A participant who is at least sixty-five (65) years of age is entitled for the remainder of the participant's life to a monthly retirement benefit computed under section 3 of this chapter, beginning on the date specified by the participant in a written application, if all of the following conditions are met on the date on which the benefit begins:
(1) The participant's service as a member of the general assembly is terminated.
(2) The participant:
(A) has at least ten (10) years of service as a member of the general assembly; or
(B) meets the requirements for disability benefits under section 5 of this chapter.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(4) The participant is not receiving and has not previously received a reduced monthly retirement benefit under section 4 of this chapter.
As added by P.L.6-1989, SEC.1. Amended by P.L.13-2001, SEC.1.

IC 2-3.5-4-3
Monthly retirement benefit; computation
Sec. 3. The monthly retirement benefit payable for life to a participant who is eligible under section 2 of this chapter is the lesser of:
(1) forty dollars ($40) multiplied by the total years of service completed by the participant as a member of the general assembly before November 8, 1989; or
(2) the highest consecutive three (3) year average annual salary of the participant attributable to the participant's service as a legislator, as reported on the participant's W-2 federal income tax withholding statement and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code, at the date the participant's service as a member of the general assembly is terminated, divided by twelve (12).
As added by P.L.6-1989, SEC.1. Amended by P.L.5-1992, SEC.2;

P.L.4-1992, SEC.3.

IC 2-3.5-4-4
Participants 55 and older; reduced monthly retirement benefit; computation
Sec. 4. (a) A participant who is at least fifty-five (55) years of age is entitled, for the remainder of the participant's life, to a reduced monthly retirement benefit computed under subsection (b), beginning on the date specified by the participant in a written application, if all of the following conditions are met on the date on which the benefit begins:
(1) The participant's service as a member of the general assembly is terminated.
(2) The participant has at least ten (10) years of service as a member of the general assembly.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(b) The reduced monthly benefit payable for life to a participant eligible under this section is the benefit calculated under section 3 of this chapter, multiplied by a percentage determined as follows:
STEP ONE: From seven hundred eighty (780) months, which equals sixty-five (65) years, subtract the age of the participant at the participant's retirement date expressed in whole months (retirement age in months) and obtain a remainder (X).
STEP TWO:
(A) If the remainder (X) is less than or equal to sixty (60), multiply the remainder (X) times one-tenth percent (0.1%) and obtain a product (Y).
(B) If the remainder (X) is greater than sixty (60), multiply five-twelfths percent (5/12%) times the difference obtained by subtracting sixty (60) from the remainder (X) and obtain a product. Add to this six percent (6%) and obtain a sum (Y).
STEP THREE: From one hundred percent (100%) subtract the appropriate (Y). This equals the percentage used to determine the reduced monthly benefit.
As added by P.L.6-1989, SEC.1. Amended by P.L.13-2001, SEC.2.

IC 2-3.5-4-4.1
Monthly retirement benefit; conditions
Sec. 4.1. (a) This section applies to a participant who:
(1) is at least fifty-five (55) years of age and whose years of service as a member of the general assembly plus years of age are equal to at least eighty-five (85); or
(2) is at least sixty (60) years of age and has at least fifteen (15) years of service as a member of the general assembly.
(b) A participant who is described in subsection (a) is entitled, for the remainder of the participant's life, to a monthly retirement benefit calculated under section 3 of this chapter, if all of the following conditions are met on the date on which the benefit begins:         (1) The participant's service as a member of the general assembly is terminated.
(2) The participant has at least ten (10) years of service as a member of the general assembly.
(3) The participant is not receiving and is not entitled to receive a salary from the state.
(c) A participant who receives a benefit under this section is not entitled to a benefit under section 4 of this chapter.
As added by P.L.10-1995, SEC.1. Amended by P.L.13-2001, SEC.3.

IC 2-3.5-4-5
Disabled participant; benefits; transcripts, records, and other materials
Sec. 5. (a) Except as provided in subsection (b), a participant who becomes disabled while in active service as a member of the general assembly may retire for the duration of the disability, beginning on the date specified by the participant in a written application, if:
(1) the participant has at least five (5) years of service;
(2) the participant has qualified for Social Security disability benefits and has furnished proof of the Social Security qualification to the board; and
(3) at least one (1) time each year until the participant becomes sixty-five (65) years of age, a representative of the board verifies the continued disability.
For the purposes of this section, a participant who has qualified for disability benefits under the federal civil service system is considered to have met the requirement of subdivision (2) if the participant furnishes proof of the qualification to the board.
(b) Benefits may not be provided under this chapter for a disability:
(1) resulting from an intentionally self-inflicted injury of attempted suicide while sane or insane; or
(2) resulting from the participant's commission or attempted commission of a felony.
(c) The disability benefit provided under this section is equal to the benefit computed under section 3 of this chapter.
(d) To the extent required by the Americans with Disabilities Act, the transcripts, records, and other material generated to prove that an individual is qualified for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.6-1989, SEC.1. Amended by P.L.4-1992, SEC.4.

IC 2-3.5-4-6
Surviving spouse; benefits
Sec. 6. (a) The surviving spouse of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter;             (B) had completed at least ten (10) years of service as a member of the general assembly; or
(C) was permanently disabled and receiving benefits under section 5 of this chapter;
is entitled, regardless of the participant's age, to the benefit prescribed by subsection (b).
(b) The surviving spouse is entitled to a benefit for life equal to fifty percent (50%) of the amount of retirement benefit that:
(1) the participant was receiving at the time of death; or
(2) the participant would have been entitled to receive at fifty-five (55) years of age, or at the date of death, whichever is later.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-7
Dependent children; benefits
Sec. 7. (a) If a participant's spouse would have qualified for a benefit under section 6 of this chapter, but the spouse does not survive the participant, the dependent child of the participant is, upon the death of the participant, entitled to the same benefit the participant's spouse would have received under section 6 of this chapter.
(b) If a surviving spouse of a decedent participant dies while receiving benefits under section 6 of this chapter, and a dependent child of both the surviving spouse and the decedent participant survives them, that dependent child is entitled to receive the same benefit the spouse was receiving under section 6 of this chapter.
(c) If there is more than one (1) dependent child qualified for the benefit under subsection (a) or (b), the dependent children are entitled to share the monthly benefit equally.
(d) Each dependent child is entitled to receive the child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability (using disability guidelines established by the Social Security Administration), whichever period is longer.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-8
Manner of payment; application for benefits; termination
Sec. 8. (a) All benefits payable under this chapter shall be paid in equal monthly installments. The date on which payments begin must be the first day of a month and must be after the date on which the participant's service as a member of the general assembly is terminated.
(b) Retirement dates specified by a participant under sections 2, 4, and 5 of this chapter may not be more than six (6) months before the date the retirement application is received by the board.
(c) All applications for benefits under this chapter must be made on forms provided by the board.
(d) If a participant who is receiving retirement benefits under this

chapter again becomes a member of the general assembly, the participant's retirement benefit shall stop. Upon the participant's subsequent retirement or death, the participant's benefits shall be recalculated on an actuarial basis, taking into account:
(1) benefit payments previously received; and
(2) the date of subsequent termination of employment as a member of the general assembly.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-9
Actuarial valuation; annual determinations
Sec. 9. Based on an actuarial valuation, the board shall annually determine:
(1) the normal contribution;
(2) the unfunded accrued liability of the defined benefit fund, which is the amount by which the defined benefit plan's total accrued liability exceeds the fund's total assets; and
(3) the payments necessary to amortize the unfunded accrued liability over thirty (30) years.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-10
Biennial appropriations
Sec. 10. (a) For purposes of this chapter, there is appropriated for each biennium the following sums of money:
(1) From the state general fund, the amount required to actuarially fund participants' retirement benefits under this chapter, as determined by the board on the recommendation of an actuary.
(2) From the defined benefit fund, the amount required for administration of this chapter.
(b) The biennial appropriation provided in this section shall be credited to the defined benefit fund annually in equal installments in the month of July of each year of the biennium.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-11
Exemptions; criminal taking of state property
Sec. 11. All benefits and assets in the defined benefit fund are exempt from levy, sale, garnishment, attachment, or other legal process. However, a participant's benefits may be transferred to reimburse the state for loss resulting from the participant's criminal taking of state property if the board receives adequate proof of the loss. The loss must be proven by conviction of a felony or misdemeanor.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-12
Assignment of benefits
Sec. 12. A participant or beneficiary may not assign any payment

under this chapter except for:
(1) premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in whole or in part by a state agency; and
(2) dues to an association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the retired participants in the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-4-13
Benefit increases payable after June 30, 1992; calculation
Sec. 13. Subject to IC 2-3.5-3-3(7), the monthly benefit payable under this chapter after June 30, 1992, to participants, survivors, and beneficiaries shall be increased by the same percentages and under the same conditions as monthly benefits are increased under IC 5-10.2-5 for members of the public employees' retirement fund and their survivors and beneficiaries.
As added by P.L.6-1992, SEC.1.



CHAPTER 5. LEGISLATORS' DEFINED CONTRIBUTION PLAN

IC 2-3.5-5-1
Application
Sec. 1. This chapter applies to:
(1) each member of the general assembly who is serving on April 30, 1989, and who files an election under IC 2-3.5-3-1(b); and
(2) each member of the general assembly who is elected or appointed after April 30, 1989.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-2
Defined contribution fund; content
Sec. 2. (a) The defined contribution fund consists of the following:
(1) Each participant's contributions to the fund.
(2) Contributions made to the fund on behalf of the participants under section 5 of this chapter.
(3) Amounts transferred to the fund under subsections (b) and (c).
(4) All gifts, grants, devises, and bequests in money, property, or other form made to the fund.
(5) All earnings on investments or on deposits of the funds.
(6) All contributions or payments to the fund made in a manner provided by the general assembly.
(b) On any July 1 following the date a participant begins participation in the defined contribution fund, if the participant has been before that date a member of PERF, any amount in the PERF annuity savings account credited to the participant may at the participant's irrevocable option be transferred one (1) time to the defined contribution fund for the benefit of the participant. At no other time, if the participant continues or begins to participate in PERF, may such a transfer be made.
(c) On any July 1 following the date a participant begins participation in the defined contribution fund, if the participant has been before that date a member of TRF, the amount in the TRF annuity savings account credited to the participant may at the participant's irrevocable election be transferred one (1) time to the defined contribution fund for the benefit of the participant. At no other time, if the participant continues or begins to participate in TRF, may the transfer be made.
(d) Each participant shall be credited individually with:
(1) the participant's contributions to the fund under section 4 of this chapter, which shall be credited to the participant's account;
(2) the contributions made to the fund on behalf of the participant under section 5 of this chapter, which shall be credited to the participant's account;
(3) the amount transferred to the fund under subsections (b) and

(c), which shall be credited to the participant's account; and
(4) the net earnings on the participant's accounts, determined under section 3 of this chapter.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.2 and P.L.205-1999, SEC.3.

IC 2-3.5-5-3
Alternative investment programs
Sec. 3. (a) The PERF board shall establish alternative investment programs within the fund, based on the following requirements:
(1) The PERF board shall maintain at least one (1) alternative investment program that is an indexed stock fund and one (1) alternative investment program that is a bond fund.
(2) The programs should represent a variety of investment objectives.
(3) The programs may not permit a member to withdraw money from the member's account, except as provided in section 6 of this chapter.
(4) All administrative costs of each alternative program shall be paid from the earnings on that program.
(5) A valuation of each member's account must be completed as of the last day of each quarter.
(b) A member shall direct the allocation of the amount credited to the member among the available alternative investment funds, subject to the following conditions:
(1) A member may make a selection or change an existing selection under rules established by the PERF board. The PERF board shall allow a member to make a selection or change any existing selection at least once each quarter.
(2) The PERF board shall implement the member's selection beginning the first day of the next calendar quarter that begins at least thirty (30) days after the selection is received by the PERF board. This date is the effective date of the member's selection.
(3) A member may select any combination of the available investment funds, in ten percent (10%) increments.
(4) A member's selection remains in effect until a new selection is made.
(5) On the effective date of a member's selection, the board shall reallocate the member's existing balance or balances in accordance with the member's direction, based on the market value on the effective date.
(6) If a member does not make an investment selection of the alternative investment programs, the member's account shall be invested in the PERF board's general investment fund.
(7) All contributions to the member's account shall be allocated as of the last day of the quarter in which the contributions are received in accordance with the member's most recent effective direction. The PERF board shall not reallocate the member's account at any other time.     (c) When a member transfers the amount credited to the member from one (1) alternative investment program to another alternative investment program, the amount credited to the member shall be valued at the market value of the member's investment, as of the day before the effective date of the member's selection. When a member retires, becomes disabled, dies, or withdraws from the fund, the amount credited to the member shall be the market value of the member's investment as of the last day of the quarter preceding the member's distribution or annuitization at retirement, disability, death, or withdrawal, plus contributions received after that date.
(d) The PERF board shall determine the value of each alternative program in the defined contribution fund, as of the last day of each calendar quarter, as follows:
(1) The market value shall exclude the employer contributions and employee contributions received during the quarter ending on the current allocation date.
(2) The market value as of the immediately preceding quarter end date shall include the employer contributions and employee contributions received during that preceding quarter.
(3) The market value as of the immediately preceding quarter end date shall exclude benefits paid from the fund during the quarter ending on the current quarter end date.
As added by P.L.6-1989, SEC.1. Amended by P.L.205-1999, SEC.4; P.L.195-1999, SEC.3; P.L.118-2000, SEC.1; P.L.13-2001, SEC.4.

IC 2-3.5-5-4
Participant contributions to the fund
Sec. 4. Each participant shall make contributions to the defined contribution fund of five percent (5%) of each payment of salary received for services after June 30, 1989. Contributions shall be deducted from the salary of each participant by the auditor of state. Contributions shall be credited to the fund on the June 30 following their deduction.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-5
State contributions to the fund
Sec. 5. The state shall make contributions to the defined contribution fund on behalf of each participant on June 30 of each year. The amount of these contributions must equal twenty percent (20%) of the annual salary received in that year by each participant for services after June 30, 1989.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-6
Termination of service; withdrawal from the fund
Sec. 6. (a) A participant who terminates service as a member of the general assembly is entitled to withdraw both the participant's employee contribution account and employer contribution account from the defined contribution fund. The withdrawal shall be made

not later than the required beginning date under the Internal Revenue Code. The amount available for the withdrawal shall be the fair market value of the participant's accounts on the last day of the quarter preceding the date of withdrawal plus employee contributions deducted and employer contributions made since the last day of the quarter preceding the date of withdrawal.
(b) The withdrawal amount shall be paid in a lump sum, a partial lump sum, a monthly annuity as purchased by the PERF board with the remaining amount, or a series of monthly installment payments over sixty (60), one hundred twenty (120), or one hundred eighty (180) months, as elected by the participant. The forms of annuity and installments shall be established by the PERF board by rule, in consultation with the system's actuary. The PERF board shall give participants information on these forms of payments and the effects of various dates of withdrawal.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.4 and P.L.205-1999, SEC.5; P.L.13-2001, SEC.5.

IC 2-3.5-5-7
Death of participant; designated beneficiaries; surviving spouse; dependent children
Sec. 7. (a) This section applies to a participant who dies while a member of the general assembly, or who dies after terminating service as a member of the general assembly and prior to withdrawing the participant's account from the defined contribution fund. The participant's employee contribution account and the participant's employer contribution account shall be paid to a beneficiary or the beneficiaries designated on a form prescribed by the board. The amount paid shall be the fair market value of the participant's accounts on the last day of the quarter preceding the date of payment, plus employee contributions deducted and employer contributions made since the last day of the quarter preceding the date of payment. If there is no properly designated beneficiary, or if no beneficiary survives the participant, the participant's accounts shall be paid to:
(1) the surviving spouse of the participant;
(2) if there is no surviving spouse, a surviving dependent or the surviving dependents of the participant; or
(3) if there is no surviving spouse and no surviving dependent, the estate of the participant.
(b) Amounts payable under this section shall be paid in a lump sum, a partial lump sum, a monthly annuity as purchased by the PERF board with the remaining amount, or a series of monthly installment payments over sixty (60) months, as elected by the recipient. The forms of annuity and installments available shall be established by the PERF board by rule, in consultation with the system's actuary.
As added by P.L.6-1989, SEC.1. Amended by P.L.195-1999, SEC.5 and P.L.205-1999, SEC.6; P.L.13-2001, SEC.6.
IC 2-3.5-5-8
Biennial appropriation
Sec. 8. (a) For purposes of this chapter, there is appropriated for each biennium the following sums of money:
(1) From the state general fund, the amount required to equal the contributions specified in section 5 of this chapter.
(2) From the state general fund, the amount required for administration of this chapter.
(b) The biennial appropriation provided in this section shall be credited to the defined contribution fund annually in the month of July of each year of the biennium, based on the amounts specified in subsection (a).
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-9
Exemptions; criminal taking of state property
Sec. 9. All benefits and assets in the defined contribution fund are exempt from levy, sale, garnishment, attachment, or other legal process. However, a participant's benefits may be transferred to reimburse the state for loss resulting from the participant's criminal taking of state property if the board receives adequate proof of the loss. The loss must be proven by conviction of a felony or misdemeanor.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-10
Assignment of benefits
Sec. 10. A participant or beneficiary may not assign any payment under this chapter except for:
(1) premiums on a life, hospitalization, surgical, or medical group insurance plan maintained in part by a state agency; and
(2) dues to an association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the retired participants in the legislators' defined benefit plan.
As added by P.L.6-1989, SEC.1.

IC 2-3.5-5-11
Loans
Sec. 11. Before January 1, 2002, the PERF board shall adopt rules establishing procedures for making loans to a participant from the participant's employee contribution account and employer contribution account within the defined contribution fund. Rules adopted under this section must comply with the requirements of Section 72(p) of the Internal Revenue Code and must apply to each participant in the plan, regardless of whether the participant is serving in the general assembly at the time of the loan. A loan made in accordance with rules adopted under this section is not considered the receipt of retirement benefits for purposes of IC 5-10-8-1.
As added by P.L.184-2001, SEC.1.
IC 2-3.5-5-12
Rollover distributions
Sec. 12. (a) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of any active member, a rollover distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(b) Any amounts rolled over under subsection (a) must be accounted for in a "rollover account" that is separate from the member's account.
(c) A member may direct the investment of the member's rollover account into any alternative investment option that the board may make available to the member's rollover account under section 3 of this chapter.
(d) A member may withdraw the member's rollover account from the fund in a lump sum at any time before retirement. At retirement, the member may withdraw the member's rollover account in accordance with the retirement options that are available for the member's account.
As added by P.L.61-2002, SEC.1.






ARTICLE 4. LEGISLATIVE INVESTIGATIONS

CHAPTER 1. INVESTIGATIONS BY GENERAL ASSEMBLY

IC 2-4-1-1
Subpoena power; production of books and records
Sec. 1. Whenever pursuant to a resolution of the general assembly or either house thereof and pursuant to the authority vested in the general assembly or either house thereof an investigation is instituted in aid of its proper legislative functions, the house of representatives or the senate, or any committee of either or of both of said houses to which the duty of said investigation shall be entrusted, shall have the power to subpoena witnesses, send for and compel the production of books, records, papers and documents.
(Formerly: Acts 1937, c.57, s.1.)

IC 2-4-1-2
Subpoena and other process; service
Sec. 2. All subpoenae and other processes issued by any such committee or by the general assembly shall be served by the chief doorkeeper of the house or the chief doorkeeper of the senate and shall be signed by the speaker of the house or the president of the senate. All such subpoenae and processes shall be returnable at such time as the committee may designate.
(Formerly: Acts 1937, c.57, s.2.)

IC 2-4-1-3
Administration of oaths
Sec. 3. The president of the senate, the speaker of the house or the chairman of the committee of the whole, or the chairman or any member of any committee of either the house or the senate of the general assembly of Indiana is empowered to administer oaths to witnesses in any case under their examination.
(Formerly: Acts 1937, c.57, s.3.)

IC 2-4-1-4
Refusal to appear or answer; offense
Sec. 4. A person who, having been summoned as a witness by the authority of either the house or senate of the general assembly of the state of Indiana, to give testimony or to produce papers upon any matter under inquiry before either the house or the senate or any committee of either the house or the senate, knowingly makes default, or who, having appeared, refuses to answer any question pertinent to the question under inquiry, commits a Class A misdemeanor.
(Formerly: Acts 1937, c.57, s.4.) As amended by Acts 1978, P.L.2, SEC.201.



CHAPTER 2. OATHS TO WITNESSES BEFORE COMMITTEES

IC 2-4-2-1
Administration of oaths
Sec. 1. The chairman, or acting chairman for the time being, of any committee appointed by either house or by the joint action of the two (2) houses, of the general assembly of this state be and is hereby authorized to administer all oaths necessary to be administered to witnesses testifying or called to testify before such committee.
(Formerly: Acts 1863, c.37, s.1.)



CHAPTER 3. REPEALED






ARTICLE 5. LEGISLATIVE AGENCIES AND STUDY COMMITTEES

CHAPTER 1. REPEALED



CHAPTER 1.1. LEGISLATIVE COUNCIL

IC 2-5-1.1-1
Creation; membership
Sec. 1. There is hereby created a legislative council which shall be composed of sixteen (16) members of the general assembly as follows:
(a) From the senate: The president pro tempore, the minority leader, the majority caucus chairman, the minority caucus chairman, three (3) members appointed by the president pro tempore, and one (1) member appointed by the minority leader.
(b) From the house of representatives: The speaker of the house, the majority leader, the minority leader, the majority caucus chairman, the minority caucus chairman, two (2) members appointed by the speaker, and one (1) member appointed by the minority leader.
(c) The president of the senate may serve as an ex officio non-voting member of the council.
(d) The members of the council who serve by virtue of their office shall serve until their successors are selected.
(e) The appointed members shall serve from the date of their appointment until the next general election at which they run for reelection, or until the convening of the first regular session of the next general assembly, whichever is first to occur. The president pro tempore, speaker, and minority leaders shall appoint their members not later than five (5) days after the close of a first regular session of a general assembly.
As added by Acts 1978, P.L.5, SEC.1.



CHAPTER 1.5. PUBLIC OFFICERS COMPENSATION ADVISORY COMMISSION

IC 2-5-1.5-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the public officers compensation advisory commission established by section 6 of this chapter.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-2
"Growth rate"
Sec. 2. As used in this chapter, "growth rate" refers to the rate of change in Indiana nonfarm income determined by the Bureau of Economic Analysis of the United States Department of Commerce.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-3
"Political subdivision"
Sec. 3. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-4
"Public employee"
Sec. 4. As used in this chapter, "public employee" refers to any of the following:
(1) An employee of the state.
(2) An employee of a political subdivision.
(3) An employee of any other entity whose salary is paid in any part from funds derived from taxes imposed by the state or a political subdivision.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-5
"Public officer"
Sec. 5. As used in this chapter, "public officer" refers to any of the following:
(1) The governor.
(2) The lieutenant governor.
(3) The secretary of state.
(4) The auditor of state.
(5) The treasurer of state.
(6) The attorney general.
(7) The clerk of the supreme court.
(8) The state superintendent of public instruction.
(9) A justice of the supreme court of Indiana.
(10) A judge of the court of appeals of Indiana.
(11) A judge of the Indiana tax court.
(12) A judge of a circuit, superior, probate, or county court.         (13) A member of the general assembly.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-6
Commission established
Sec. 6. There is established the public officers compensation advisory commission.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-7
Commission membership
Sec. 7. (a) The commission consists of the following members:
(1) Two (2) members appointed by the speaker of the house of representatives. The members appointed under this subdivision may not be members of the same political party.
(2) Two (2) members appointed by the president pro tempore of the senate. The members appointed under this subdivision may not be members of the same political party.
(3) Two (2) members appointed by the governor. The members appointed under this subdivision may not be members of the same political party.
(4) Two (2) members appointed by the chief justice of the supreme court of Indiana. The members appointed under this subdivision may not be members of the same political party.
(5) One (1) member appointed by the chief judge of the court of appeals of Indiana.
(b) The following may not be a commission member:
(1) A public officer.
(2) A public employee.
(3) An individual who has a pecuniary interest in the salary of a public officer. For purposes of this subdivision, an individual has a pecuniary interest in the salary of a public officer if an increase in the salary of a public officer will result in an ascertainable increase in the income or net worth of the individual.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-8
Term of commission member; reappointment
Sec. 8. (a) The term of a commission member begins on the later of the following:
(1) July 1 after the member is appointed.
(2) The day the member accepts the member's appointment.
(b) The term of a commission member expires on July 1 of the fourth year after the year the member's term begins.
(c) A member may be reappointed to serve a new term.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-9
Vacancies      Sec. 9. (a) If there is a vacancy on the commission, the public officer who appointed the member whose position is vacant shall appoint an individual to fill the vacancy.
(b) The member appointed under this section shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-10
Commission chair
Sec. 10. (a) Before July 1 of each odd numbered year, the chairman of the legislative council shall appoint one (1) member to be chair of the commission.
(b) The member appointed as chair of the commission serves as chair beginning July 1 after appointment.
(c) A member of the commission may be reappointed as chair of the commission.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-11
Quorum; commission action
Sec. 11. Five (5) commission members constitute a quorum. The affirmative votes of at least five (5) commission members are necessary for the commission to take official action other than to adjourn or to meet to hear reports or testimony.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-12
Commission meetings
Sec. 12. The commission shall meet at the call of the chair and at other times as the commission considers necessary.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-13
Commission member salary; expenses
Sec. 13. Each member of the commission is entitled to the following:
(1) The salary per diem provided under IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(3) Other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-14
Staff; administrative support
Sec. 14. The legislative services agency shall provide administrative support for the commission. At the request of the legislative services agency, the state personnel department or the

Indiana judicial center established by IC 33-38-9-4 shall assign staff to provide research and other support to assist the legislative services agency in providing administrative support to the commission.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-15
Consultant contracts
Sec. 15. The legislative services agency may contract with consultants on behalf of the commission as the commission considers necessary to implement this chapter.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-16
Commission subject to rules of legislative council
Sec. 16. Except as otherwise provided by this chapter, the commission is subject to the rules of the legislative council.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-17
Reports
Sec. 17. The commission shall make reports to the general assembly as required by this chapter or by the legislative council. The reports to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-18
Meetings; agenda
Sec. 18. The commission shall meet at least one (1) time not later than July 1 of each even-numbered year to do the following:
(1) For each public officer listed in section 5 of this chapter, determine the most recent year that the public officer received a salary increase.
(2) Receive information relating to the salaries of public officers.
(3) Consider recommendations for suitable salaries for public officers.
(4) Take testimony relating to the salaries of public officers.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-19
Recommendations; separate recommendations for each public officer; limits on recommendations
Sec. 19. (a) Not later than September 1 of each even-numbered year, the commission shall make written recommendations to the:
(1) legislative council; and
(2) budget committee;
concerning suitable salaries for public officers. The recommendations to the legislative council must be in an electronic format under IC 5-14-6.     (b) When making recommendations, the commission shall make a separate recommendation, including a recommendation for no adjustment of salary, for each separate public officer listed in section 5 of this chapter.
(c) The commission may not recommend an increase in the salary of a public officer to an amount that exceeds the salary the public officer would receive if the salary of the public officer increased each year since the most recent year the public officer received a salary increase by the growth rate for each respective year.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-20
Health care adjustment not salary
Sec. 20. For purposes of this chapter, a health care adjustment under IC 33-38-5-8.2 is not considered part of the salary of a public officer.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-21
Effect of commission recommendation; enactment by general assembly
Sec. 21. A commission recommendation does not take effect unless enacted by the general assembly.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-22
Annual appropriation
Sec. 22. There is annually appropriated to the legislative services agency from the state general fund money necessary for the operation of the commission.
As added by P.L.95-2004, SEC.1.

IC 2-5-1.5-23
Nonseverability
Sec. 23. Notwithstanding IC 1-1-1-8, the provisions of this chapter are not severable.
As added by P.L.95-2004, SEC.1.



CHAPTER 2. COMMISSION ON INTERSTATE COOPERATION

IC 2-5-2-1
Creation; membership; powers and duties
Sec. 1. (a) A state commission to be known as the commission on interstate cooperation is created.
(b) In addition to the other purposes specified in this chapter, it is the function of the commission to carry forward the participation of this state as a member of the Council of State Governments, which council is declared to be a joint governmental agency of this state and of the other states which cooperate through it.
(c) There is established a senate standing committee on interstate cooperation, the members and the chairman thereof to be designated at each session of the general assembly by the president pro tempore of the senate. In addition to the regular members, the president pro tempore of the senate and the senate minority leader are ex officio, nonvoting members of this committee.
(d) There is established a house of representatives standing committee on interstate cooperation, the members and the chairman thereof to be designated at each session of the general assembly by the speaker of the house of representatives. In addition to the regular members, the speaker of the house of representatives and the house minority leader are ex officio, nonvoting members of this committee.
(e) The commission on interstate cooperation consists of the members of the senate committee on interstate cooperation and the members of the house of representatives committee on interstate cooperation. Five (5) additional persons, who shall be administrative office holders or employees of the state of Indiana, may be appointed by the governor to act in an advisory capacity to the commission. In addition to the regular members, the governor is ex officio an honorary nonvoting member of the commission.
(f) The senate committee on interstate cooperation and the house of representatives committee on interstate cooperation shall function during the regular sessions of the general assembly and also during the interim periods between such sessions. Their members shall serve until their successors are designated. The incumbency of each administrative member of this commission shall extend until February 1 next following his appointment and thereafter until his successor is appointed.
(g) It is the further function of the commission to endeavor to advance cooperation between this state and other units of government whenever it seems advisable to do so by formulating proposals for and by facilitating:
(1) the adoption of compacts;
(2) the enactment of uniform or reciprocal statutes;
(3) the adoption of uniform or reciprocal administrative rules and regulations;
(4) the informal cooperation of governmental offices with one another;         (5) the personal cooperation of governmental officials and employees;
(6) the interchange and clearance of research and information; and
(7) any other suitable purpose.
(h) The commission may, by contributions to the Council of State Governments, participate with other states in maintaining the council's secretariats and its other governmental services.
(Formerly: Acts 1937, c.12, s.1; Acts 1937, c.74, s.1; Acts 1965, c.220, s.1.) As amended by P.L.3-1984, SEC.1; P.L.3-1985, SEC.1.



CHAPTER 3. COMMISSION ON STATE TAX AND FINANCING POLICY

IC 2-5-3-1
Declaration of policy
Sec. 1. It is hereby declared to be the policy of the general assembly of the state of Indiana to promote a revenue raising structure in Indiana that will provide adequate revenues to carry on the efficient operation of the state, county, and city governments and at the same time will assure that its burdens will be shared equitably by all taxpayers. It is further declared to be the policy of the general assembly of the state of Indiana to encourage and bring about the accomplishment of enforcement policies and administrative practices that will result in maximum return from existing taxes to the state of Indiana at a minimum cost to the taxpayers.
(Formerly: Acts 1953, c.241, s.1.)



CHAPTER 4. REPEALED



CHAPTER 5. NATURAL RESOURCES STUDY COMMITTEE

IC 2-5-5-1
Creation; membership
Sec. 1. (a) The natural resources study committee is established. The committee consists of eight (8) members of the general assembly. The speaker of the house of representatives shall appoint four (4) members of the house of representatives, not more than two (2) of whom shall be of the same political party, as members of the committee, and the president pro tempore of the senate shall appoint four (4) members of the senate, not more than two (2) of whom shall be of the same political party, as members of the committee.
(b) The terms of the members expire at the election of the general assembly next following the appointments, and any vacancy occurring shall be filled by the appointing authority for the unexpired term.
(Formerly: Acts 1963, c.166, s.1.) As amended by Acts 1977, P.L.5, SEC.1; P.L.4-1985, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. PENSION MANAGEMENT OVERSIGHT COMMISSION

IC 2-5-12-1
Establishment
Sec. 1. The pension management oversight commission is established to oversee public retirement funds in Indiana.
As added by P.L.5-1985, SEC.1. Amended by P.L.6-1988, SEC.1; P.L.7-1992, SEC.1; P.L.11-1993, SEC.2.

IC 2-5-12-2
Powers and duties
Sec. 2. (a) The commission shall:
(1) study the investment and management practices of the boards of the public retirement funds;
(2) determine what constitutes adequate wage replacement levels at retirement (including benefits from public retirement funds and social security) for public employees;
(3) study the impact of federal law and proposals concerning pensions, annuities, and retirement benefits;
(4) study the retirement funds established in IC 36-8; and
(5) study methods and levels of funding for public retirement funds.
(b) The commission may study other topics as assigned by the legislative council or as directed by its chairman.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-3
Members; appointments; removal; vacancies
Sec. 3. (a) The commission consists of twelve (12) members appointed as follows:
(1) Four (4) members of the senate, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the president pro tempore of the senate.
(2) Four (4) members of the house of representatives, not more than two (2) of whom may be affiliated with the same political party, to be appointed by the speaker of the house of representatives.
(3) Two (2) individuals who are not members of the general assembly to be appointed by the president pro tempore of the senate.
(4) Two (2) individuals who are not members of the general assembly to be appointed by the speaker of the house of representatives.
The individuals appointed under subdivisions (3) and (4) must be experts in the areas of finance, investments, or pension fund management.
(b) The chairman of the legislative council shall appoint a member of the commission to serve as chairman. Whenever there is a new chairman of the legislative council, the new chairman may remove

the chairman of the commission and appoint another chairman.
(c) If a legislative member of the commission ceases being a member of the chamber from which the member was appointed, the member also ceases to be a member of the commission.
(d) A legislative member of the commission may be removed at any time by the appointing authority who appointed the legislative member.
(e) If a vacancy exists on the commission, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-4
Report
Sec. 4. The commission shall annually report the results of its study in an electronic format under IC 5-14-6 to the general assembly before November 1.
As added by P.L.5-1985, SEC.1. Amended by P.L.28-2004, SEC.6.

IC 2-5-12-5
Staff support; consultants
Sec. 5. (a) The legislative services agency shall provide staff support to the commission.
(b) The commission may employ consultants to assist it with its study.
As added by P.L.5-1985, SEC.1.

IC 2-5-12-6
Compensation; expenses
Sec. 6. Each member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.5-1985, SEC.1. Amended by P.L.4-1986, SEC.1.



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. PROBATE CODE STUDY COMMISSION

IC 2-5-16-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the probate code study commission.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-2
Establishment of commission
Sec. 2. The probate code study commission is established.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-3
Membership
Sec. 3. (a) The commission has the following membership:
(1) Ten (10) members appointed by the governor. Each Indiana congressional district must be represented by at least one (1) member appointed under this subdivision who is a resident of that congressional district.
(2) Three (3) members appointed by the president pro tempore of the senate from among the members of the senate, not more than two (2) of whom may be affiliated with the same political party.
(3) Three (3) members appointed by the speaker of the house of representatives from among the members of the house, not more than two (2) of whom may be affiliated with the same political party.
(b) If a legislative member of the commission ceases to be a member of the chamber from which the member was appointed, the person ceases to be a member of the commission.
(c) The term of a member is two (2) years.
(d) If:
(1) the term of a member expires;
(2) the member is not reappointed; and
(3) a successor is not appointed;
the term of the member continues until a successor is appointed.
As added by P.L.9-1988, SEC.1. Amended by P.L.3-1994, SEC.1; P.L.170-2002, SEC.3.

IC 2-5-16-4
Chairman and vice chairman
Sec. 4. The chairman of the legislative council shall appoint a chairman and a vice chairman from among the commission's legislative members, each to serve a term of one (1) year.
As added by P.L.9-1988, SEC.1. Amended by P.L.3-1994, SEC.2.

IC 2-5-16-5
Vacancies      Sec. 5. (a) A vacancy on the commission shall be filled by the original appointing authority.
(b) If the office of chairman or vice chairman of the commission becomes vacant, the commission shall elect a person to fill the vacancy from among the legislative members of the commission.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-5.5
Quorum
Sec. 5.5. (a) A quorum for a meeting of the commission is determined as follows:
STEP ONE: Determine the total number of members currently serving on the commission.
STEP TWO: Divide the number determined in STEP ONE by two (2). If the quotient is not a whole number, round the quotient up to the nearest whole number.
STEP THREE: Add one (1) member to the quotient determined under STEP TWO.
(b) Before the commission takes any final action, the number of affirmative votes on the action must equal the number of members in a quorum.
As added by P.L.3-1994, SEC.3.

IC 2-5-16-6
Rules; committees
Sec. 6. Subject to applicable statutes and policies established by the legislative council, the commission by resolution may adopt rules and create committees, consisting of its members, necessary for the proper conduct of its business.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-7
Compensation of commission members
Sec. 7. Each legislative member and each lay member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals serving as legislative and lay members, respectively, on interim study committees established by the legislative council.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-8
Staff support
Sec. 8. The legislative services agency shall provide staff support to the commission.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-9
Funding
Sec. 9. Funds necessary to carry out this chapter shall be allotted to the commission from funds appropriated to the legislative council. As added by P.L.9-1988, SEC.1.

IC 2-5-16-10
Public or private sources of money or services; acceptance
Sec. 10. Subject to standards set by statute and the policies established by the legislative council, the commission may accept money or services from any public or private source to carry out this chapter.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-11
Reports
Sec. 11. The commission shall submit reports in an electronic format under IC 5-14-6 to the legislative council as and when requested by the council.
As added by P.L.9-1988, SEC.1. Amended by P.L.28-2004, SEC.7.

IC 2-5-16-12
Functions of commission
Sec. 12. The commission shall carry out a program to study and recommend to the general assembly needed changes in the following:
(1) The probate code (IC 29-1).
(2) The trust code (IC 30-4).
(3) Other statutes affecting the administration of a decedent's estate, guardianships, probate jurisdiction, trusts, or fiduciaries.
As added by P.L.9-1988, SEC.1.

IC 2-5-16-13
Referral of issues by legislative council; report
Sec. 13. The legislative council may refer any issue related to probate or trusts and fiduciaries to the commission for study. If a matter is referred to the commission under this section, the commission shall study that matter and report in an electronic format under IC 5-14-6 to the legislative council as requested by the council.
As added by P.L.9-1988, SEC.1. Amended by P.L.28-2004, SEC.8.



CHAPTER 17. REPEALED



CHAPTER 18. ADMINISTRATIVE RULES OVERSIGHT COMMITTEE

IC 2-5-18-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" has the meaning set forth in IC 4-22-2-3.
As added by P.L.12-1993, SEC.1.



CHAPTER 19. CENSUS DATA ADVISORY COMMITTEE

IC 2-5-19-1
"Committee" defined
Sec. 1. As used in this chapter, "committee" refers to the census data advisory committee established by section 2 of this chapter.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-2
Establishment of committee
Sec. 2. The census data advisory committee is established.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-3
Number of members
Sec. 3. The committee consists of eight (8) members.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-4
House of representatives appointees
Sec. 4. The speaker of the house of representatives shall appoint four (4) members of the committee. Two (2) of the members appointed must be members of the house of representatives who are not affiliated with the same political party. Not more than two (2) of the four (4) members appointed may be affiliated with the same political party.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-5
Senate appointees
Sec. 5. The president pro tempore of the senate shall appoint four (4) members of the committee. Two (2) of the members appointed must be members of the senate who are not affiliated with the same political party. Not more than two (2) of the four (4) members appointed may be affiliated with the same political party.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-6
Term of members
Sec. 6. Each member of the committee serves a term of three (3) years.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-7
Vacating members' seats
Sec. 7. A member appointed under section 4 or 5 of this chapter vacates the member's seat on the committee when the member ceases to be a member of the house of the general assembly that the member represented when the member was appointed. As added by P.L.6-1990, SEC.1.

IC 2-5-19-8
Vacancies
Sec. 8. The appointing authority shall fill a vacancy on the committee for the unexpired term.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-9
Compensation of committee members
Sec. 9. Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-10
Chairman
Sec. 10. The chairman of the legislative council shall appoint the chairman of the committee before August 1 of each year. The chairman appointed under this section must be a member of the senate or house of representatives.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-11
Adoption of policies
Sec. 11. The legislative council may adopt policies to govern the activity of the committee not otherwise provided for in this chapter.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-12
Committee budget
Sec. 12. The legislative council shall establish a budget for the committee.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-13
Committee expenses
Sec. 13. Subject to prior authorization of the legislative council, the expenses incurred by the committee in performing the committee's duties shall be paid from the funds appropriated to the council.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-14
Meetings
Sec. 14. The committee shall meet at the call of the chairman.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-15 Quorum
Sec. 15. A quorum for a meeting of the committee consists of five (5) members.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-16
Votes required
Sec. 16. Five (5) affirmative votes are required for the committee to take action.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-17
Reports
Sec. 17. All reports of the committee are public records.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-18
Staff and administrative services
Sec. 18. The legislative services agency shall provide staff and administrative services for the committee.
As added by P.L.6-1990, SEC.1.

IC 2-5-19-19
Function of committee
Sec. 19. The committee shall do the following:
(1) Advise and assist the Bureau of the Census in the preparation and organization of decennial census data for use by the general assembly in reapportioning the following:
(A) The house of representatives of the general assembly.
(B) The senate of the general assembly.
(C) The United States House of Representatives.
(2) Work with the Bureau of the Census in defining the boundaries of census blocks in Indiana.
(3) Coordinate Indiana's efforts to obtain an accurate population count in each decennial census.
(4) Work with other state and federal agencies to assist in the local review program conducted in Indiana.
(5) Work with the code revision commission to prepare legislation for introduction in the regular session of the general assembly that meets during the year of the effective date of the decennial census under IC 1-1-3.5 to propose amendments to Indiana law to reflect the population information obtained as a result of the decennial census.
(6) Study costs and other relevant aspects of acquisition by the state of a geographic information system.
(7) Make recommendations concerning changes or amendments to IC 3 (the elections code) to the general assembly, including legislation for the implementation and administration of the Help America Vote Act of 2002 (42 U.S.C. 15301 through 15545). As added by P.L.6-1990, SEC.1. Amended by P.L.8-1992, SEC.1; P.L.4-1995, SEC.12; P.L.209-2003, SEC.1.



CHAPTER 20. COMMISSION ON MILITARY AND VETERANS AFFAIRS

IC 2-5-20-1
Establishment of commission
Sec. 1. The commission on military and veterans affairs is established.
As added by P.L.9-1992, SEC.1.



CHAPTER 21. LEGISLATIVE EVALUATION AND OVERSIGHT OF AGENCIES AND PROGRAMS

IC 2-5-21-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" includes an agency, an authority, a board, a bureau, a commission, a committee, a department, a division, an institution, or other similar entity created or established by law.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to a committee established under section 10 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-3
"Council" defined
Sec. 3. As used in this chapter, "council" refers to the legislative council established by IC 2-5-1.1-1.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-4
"Program" defined
Sec. 4. As used in this chapter, "program" means either of the following:
(1) An activity done by an agency.
(2) An activity an agency is authorized or required to perform by law.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-5
"Subcommittee" defined
Sec. 5. As used in this chapter, "subcommittee" refers to the legislative evaluation and oversight policy subcommittee established by section 6 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-6
Subcommittee established
Sec. 6. The legislative evaluation and oversight policy subcommittee of the council is established.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-7
Membership of subcommittee
Sec. 7. (a) The subcommittee consists of four (4) members of the council as follows:         (1) Two (2) members of the house of representatives who may not be members of the same political party.
(2) Two (2) members of the senate who may not be members of the same political party.
(b) The chairman of the council, with the advice of the vice chairman of the council, shall appoint the members of the subcommittee.
(c) An individual serves as a member of the subcommittee until the earlier of the following:
(1) The individual resigns as a member of the subcommittee.
(2) The individual ceases to be a member of the council.
(3) The individual is replaced by the chairman of the council.
(d) The chairman of the council, with the advice of the vice chairman of the council, shall fill a vacancy on the subcommittee.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-8
Chair of subcommittee
Sec. 8. (a) When making appointments to the subcommittee, the chairman of the council, with the advice of the vice chairman of the council, shall appoint a member of the subcommittee as the chair of the subcommittee.
(b) The chair of the subcommittee serves until the earlier of the following:
(1) The individual resigns as chair.
(2) The individual ceases to be a member of the subcommittee.
(3) The individual is replaced by the chairman of the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-9
Duties of subcommittee
Sec. 9. Subject to the direction of the council, the subcommittee shall do the following:
(1) Identify the agencies and programs to be reviewed by the staff and the committee assigned to the evaluation project.
(2) Direct the staff in performing audits of agencies and programs.
(3) Assist the committees in performing the duties of a committee under this chapter.
(4) Perform other functions assigned by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-10
Committee to evaluate agencies and programs
Sec. 10. (a) Subject to subsection (c), the chairman of the council, with the advice of the vice chairman of the council, shall appoint a committee to evaluate each of the following:
(1) Agencies and programs with highway or transportation matters as their major function during 1994.
(2) Agencies and programs with occupational licensing as their

major function during 1995.
(3) Agencies and programs with commerce matters as their major function during 1996.
(4) Agencies and programs with agricultural matters as their major function during 1997.
(5) Agencies and programs with human resources or economic security as their major function during 1998.
(6) Agencies and programs with management or administration as their major function during 1999.
(7) Agencies and programs with corrections or judicial matters as their major function during 2000.
(8) Agencies and programs with public safety matters as their major function during 2001.
(9) Agencies and programs with education matters as their major function during 2002.
(10) Agencies and programs with human services as their major function during 2003.
(11) Agencies and programs with labor matters as their major function during 2004.
(12) Agencies and programs with taxation or finance as their major function during 2005.
(13) Agencies and programs with business regulation as their major function during 2006.
(14) Agencies and programs with health matters as their major function during 2007.
(15) Agencies and programs with natural resources or recreation as their major function during 2008.
(b) The committee shall be appointed before July 1 of the year the agencies and programs are required to be evaluated under this section.
(c) The council by resolution may do any of the following with respect to agencies and programs evaluated under this section:
(1) Require evaluation of agencies and programs in an order different from the order specified in subsection (a).
(2) Assign specific topics or issues for audit and evaluation by staff and a committee.
(3) Assign areas for audit and evaluation in classifications different from the areas described in subsection (a).
As added by P.L.11-1993, SEC.3.

IC 2-5-21-11
Committee membership
Sec. 11. (a) A committee must consist of the following:
(1) Four (4) members of the house of representatives appointed by the chairman of the council with the advice of the vice chairman of the council. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(2) Four (4) members of the senate appointed by the chairman of the council with the advice of the vice chairman of the

council. Not more than two (2) members appointed under this subdivision may be members of the same political party.
(b) A member of a committee serves until the earlier of the following:
(1) The individual resigns from the committee.
(2) The individual ceases to be a member in the chamber of the general assembly from which the individual was appointed.
(3) The individual is replaced by the chairman of the council.
(c) The chairman of the council, with the advice of the vice chairman of the council, shall fill a vacancy on the committee.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-12
Committee chair
Sec. 12. (a) When making appointments to a committee, the chairman of the council, with the advice of the vice chairman of the council, shall appoint a member of the committee to be the chair of the committee.
(b) The chair of a committee serves until the earlier of the following:
(1) The individual resigns as chair.
(2) The individual ceases to be a member of the committee.
(3) The individual is replaced as chair by the chairman of the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-13
Considerations when auditing or evaluating agencies and programs
Sec. 13. As directed by the subcommittee or the council, any of the following shall be considered by staff in doing audits and by the committee when evaluating and doing follow-up evaluation of agencies and programs:
(1) The objectives intended for the agency or program and the problem or need that the agency or program was intended to address.
(2) The degree to which the intended objectives of the agency or program have been achieved expressed in terms of performance, impact, or accomplishments of the agency or program.
(3) Budget and other fiscal factors relating to the agency or program.
(4) Areas or aspects of outstanding agency or program performance that might be effectively used by other agencies or programs.
(5) The effect of the agency or program on the Indiana economy, including costs to consumers and businesses.
(6) Whether another public or private program or entity can better or more economically meet the need for which the agency or program was established.
(7) Whether the operation of the agency or program has been

efficient and responsive to public needs.
(8) The management efficiency of the agency or program and the cost effectiveness and value of the information the agency or program processes.
(9) Any criteria identified by the subcommittee or by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-14
Committee duties
Sec. 14. Subject to the direction of the subcommittee, a committee shall do the following during the year the committee is appointed to evaluate agencies and programs:
(1) Review audit reports.
(2) Take testimony regarding audit reports and other areas the committee considers related to the committee's work.
(3) Make recommendations for legislation.
(4) Make recommendations for administrative changes.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-15
Extension of committee's work beyond original calendar year
Sec. 15. With the consent of the subcommittee, a committee may extend the committee's work under section 14 of this chapter through the next calendar year after the committee is appointed.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-16
Evaluations and determinations following committee review of audit reports and recommendations
Sec. 16. After the committee completes its work under sections 14 and 15 of this chapter, the committee shall do the following:
(1) Evaluate the results of the audit and the recommendations made by the committee.
(2) Determine whether additional corrective or other legislation is required.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-17
Expiration of committee
Sec. 17. Subject to section 18 of this chapter, a committee expires on the earlier of the following dates:
(1) December 31 of the second full year after the committee is appointed.
(2) When terminated by the council.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-18
Extension of committee's work beyond expiration date
Sec. 18. The council by resolution may extend the work of a

committee beyond the committee's expiration date under section 17 of this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-19
Committee operating procedures
Sec. 19. (a) For purposes of this section, "committee" includes the subcommittee.
(b) The following apply to the operation of a committee:
(1) The council may provide that there is a vice chair of the committee.
(2) The chair of a committee may delegate any of the chair's powers to a vice chair of the committee.
(3) The committee shall meet at the call of the chair.
(4) A quorum consists of a majority of the voting members of the committee.
(5) An affirmative vote of a majority of the members of the committee is required for the committee to take official action. For purposes of this subdivision, meeting to take testimony is not considered official action.
(6) The legislative services agency shall provide staff and administrative support for the committee as directed by the council.
(7) The committee shall make reports as required by the council or the subcommittee.
(8) The council may establish a budget for the committee.
(9) Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative members of interim study committees established by the legislative council.
(10) The expenditures of the committee shall be paid from appropriations to the council or the legislative services agency.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-20
Cooperation of agency under evaluation
Sec. 20. The chief administrative officer and the employees of an agency or agency that administers a program subject to evaluation under this chapter shall cooperate with a committee, the subcommittee, and the council as the committee, subcommittee, or council performs the duties under this chapter.
As added by P.L.11-1993, SEC.3.

IC 2-5-21-21
Information provided by agency under evaluation
Sec. 21. The chief administrative officer and the employees of an agency or agency that administers a program subject to evaluation under this chapter shall provide a committee, the subcommittee, or the council with the following information upon request:
(1) The identity of all agencies or subunits under the agency's

direct or advisory control.
(2) A statement of all the agency's powers, duties, and functions currently performed.
(3) A citation to all constitutional, statutory, or other authority under which the agency carries out the agency's powers, duties, and functions.
(4) A statement of the number and types of persons the agency serves.
(5) A summary statement, for the last completed fiscal year, of the number, type, and cost of personnel the agency employs in carrying out each program, and a summary statement of the cost of personnel the agency employs under contract in carrying out each program.
(6) A statement identifying the source of all funds for which the agency has some responsibility.
(7) A statement of the agency's performance and accomplishments in the last fiscal year and of the budgetary costs the agency incurred in the operation of each program.
(8) A summary statement of the agency's reporting and recordkeeping requirements and activities, including the agency's management and control of information and records and the value of the information gathered compared to the cost to respondents, and an assessment of the agency's methods to reduce and simplify the reporting and recordkeeping requirements.
(9) A summary statement of the agency's budget and program for the current fiscal year and the agency's budget projections for the next succeeding fiscal year.
(10) An estimate of potential outputs of services to be produced by varying levels of budgetary inputs.
(11) A statement concerning any powers, duties, or functions that in the agency's opinion are being performed and duplicated to any extent by another public or private program or entity, including the manner in which and the extent to which this duplication of effort is occurring, and any recommendations the agency has as to eliminating this situation.
(12) A statement of any powers, duties, or functions that in the agency's opinion are inconsistent with current and projected public demands and that should be terminated or altered.
(13) A statement of the names of those private programs or entities with which the agency has substantial contact, and a description of the nature of that contact.
(14) Any other information that a committee, the subcommittee, or the council feels is necessary and proper to assist the committee, the subcommittee, or the council in carrying out its duties.
As added by P.L.11-1993, SEC.3.



CHAPTER 22. REPEALED



CHAPTER 23. HEALTH FINANCE COMMISSION

IC 2-5-23-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the health finance commission established under section 3 of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the health finance advisory committee created under section 6 of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-3
Health finance commission established
Sec. 3. The health finance commission is established to study health finance in Indiana.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-4
Study of health finance issues
Sec. 4. The commission may study any topic:
(1) directed by the chairman of the commission;
(2) assigned by the legislative council; or
(3) concerning issues that include:
(A) the delivery, payment, and organization of health care services;
(B) rules adopted under IC 4-22-2 that pertain to health care delivery, payment, and services that are under the authority of any board or agency of state government; and
(C) the implementation of IC 12-10-11.5.
As added by P.L.11-1995, SEC.1. Amended by P.L.22-2004, SEC.1.

IC 2-5-23-5
Commission membership
Sec. 5. The commission has the following voting membership:
(1) The members of the senate health and provider services committee.
(2) The members of the house public health committee.
As added by P.L.11-1995, SEC.1. Amended by P.L.11-2000, SEC.1.

IC 2-5-23-6
Health finance advisory committee; duties; membership
Sec. 6. The health finance advisory committee is created. At the request of the chairman, the health finance advisory committee shall provide information and otherwise assist the commission to perform the duties of the commission under this chapter. The health finance advisory committee members are ex officio and may not vote. Health

finance advisory committee members shall be appointed from the general public, and must include the following:
(1) One (1) representative from each of the following fields:
(A) Cost accounting.
(B) Actuarial sciences.
(C) Medical economics.
(2) One (1) individual who represents each of the following:
(A) Insurance, with knowledge of:
(i) acute and long term care; and
(ii) reimbursement.
(B) Long term care, with knowledge of institutionalized and home based services, including planning services.
(C) Hospitals, with knowledge of:
(i) inpatient and outpatient care; and
(ii) disproportionate share hospitals.
(D) Mental health, with knowledge of acute care, chronic care, institutional care, and community based care.
(E) Pharmacies, with knowledge of:
(i) drug utilization;
(ii) drug research; and
(iii) access to drug services.
(F) Physicians licensed under IC 25-22.5.
(G) Nurses.
(H) Public and community health, with knowledge of:
(i) primary care health centers; and
(ii) access to care.
(I) The dean of the Medical School at Indiana University, or the dean's designee.
(J) The budget director or the director's designee.
(3) Two (2) individuals with expertise concerning issues under consideration by the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-7
Appointment of committee members
Sec. 7. (a) The president pro tempore of the senate, with the advice of the minority leader of the senate, shall appoint the members of the committee identified in section 6(1) and 6(2)(A) through 6(2)(C).
(b) The speaker of the house of representatives, with the advice of the minority leader of the house of representatives, shall appoint the members of the committee identified in section 6(2)(D) through 6(2)(H) of this chapter.
(c) The chairman of the commission, with the advice of the vice chairman of the commission, shall appoint the members of the health finance advisory committee identified in section 6(3) of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-8
Health policy advisory committee; duties; membership      Sec. 8. Beginning May 1, 1997, the health policy advisory committee is established. At the request of the chairman, the health policy advisory committee shall provide information and otherwise assist the commission to perform the duties of the commission under this chapter. The health policy advisory committee members are ex officio and may not vote. The health policy advisory committee members shall be appointed from the general public and must include one (1) individual who represents each of the following:
(1) The interests of public hospitals.
(2) The interests of community mental health centers.
(3) The interests of community health centers.
(4) The interests of the long term care industry.
(5) The interests of health care professionals licensed under IC 25, but not licensed under IC 25-22.5.
(6) The interests of rural hospitals. An individual appointed under this subdivision must be licensed under IC 25-22.5.
(7) The interests of health maintenance organizations (as defined in IC 27-13-1-19).
(8) The interests of for-profit health care facilities (as defined in IC 27-8-10-1).
(9) A statewide consumer organization.
(10) A statewide senior citizen organization.
(11) A statewide organization representing people with disabilities.
(12) Organized labor.
(13) The interests of businesses that purchase health insurance policies.
(14) The interests of businesses that provide employee welfare benefit plans (as defined in 29 U.S.C. 1002) that are self-funded.
(15) A minority community.
(16) The uninsured. An individual appointed under this subdivision must be and must have been chronically uninsured.
(17) An individual who is not associated with any organization, business, or profession represented in this subsection other than as a consumer.
As added by P.L.11-1995, SEC.1. Amended by P.L.91-1998, SEC.1; P.L.193-2003, SEC.1.

IC 2-5-23-9
Appointments by president pro tempore to health policy advisory committee
Sec. 9. The president pro tempore of the senate, with the advice of the minority leader of the senate, shall appoint the members of the health policy advisory committee identified in section 8(1), 8(3), 8(4), 8(6), 8(7), 8(8), 8(12), and 8(13), of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-10
Appointments by the speaker of the house of representatives to

health policy advisory committee
Sec. 10. The speaker of the house of representatives, with the advice of the minority leader of the house of representatives, shall appoint the members of the health policy advisory committee identified in section 8(2), 8(5), 8(9), 8(10), 8(11), 8(14), 8(15), 8(16), and 8(17) of this chapter.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-11
Nonvoting commission member
Sec. 11. A member of the commission may serve as a nonvoting member of the commission until December 31 of a year that the member ceases to be a member of the general assembly.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-12
Expert committee members to serve at discretion of chairperson
Sec. 12. A committee member as identified in section 6(3) of this chapter shall serve at the pleasure of the chairman of the commission. The member may be replaced at any time without notice, and for any reason, at the discretion of the chairman of the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-13
Commission chairperson
Sec. 13. (a) The chairman of the senate health and provider services committee is the chairman of the commission beginning May 1 of odd-numbered years and vice chairman beginning May 1 of even-numbered years.
(b) The chairman of the house public health committee is the chairman of the commission beginning May 1 of even-numbered years and vice chairman beginning May 1 of odd-numbered years.
As added by P.L.11-1995, SEC.1. Amended by P.L.11-2000, SEC.2.

IC 2-5-23-14
Report of findings and recommendations
Sec. 14. The commission shall submit to the legislative council findings and recommendations in an electronic format under IC 5-14-6 on any topic assigned to the commission by the legislative council.
As added by P.L.11-1995, SEC.1. Amended by P.L.28-2004, SEC.10.

IC 2-5-23-15
Rulemaking and creation of committees
Sec. 15. Subject to applicable statutes and policies established by the legislative council, the commission, by resolution, may adopt rules and create committees:
(1) consisting of members of the commission; and
(2) necessary for the proper conduct of the commission's

business.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-16
Recommendations requiring majority vote
Sec. 16. Recommendations from the commission must receive the support of a majority of voting members of the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-17
Compensation and expense allowances
Sec. 17. Each member of the commission, each member of the health finance advisory committee, and each member of the health policy advisory committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-18
Commission funding
Sec. 18. Funds necessary to carry out this chapter must be allotted to the commission from funds appropriated to the legislative council.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-19
Staff and administrative support
Sec. 19. The legislative services agency shall provide staff support to the commission.
As added by P.L.11-1995, SEC.1.

IC 2-5-23-20
Consultants
Sec. 20. The commission may employ consultants to assist the commission in performing the commission's duties.
As added by P.L.11-1995, SEC.1.



CHAPTER 24. REPEALED



CHAPTER 24.1. REPEALED



CHAPTER 25. WATER RESOURCES STUDY COMMITTEE

IC 2-5-25-1
Establishment of committee
Sec. 1. The water resources study committee is established.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-2
Membership; term of office; vacancy
Sec. 2. (a) The water resources study committee consists of twelve (12) members of the general assembly appointed as follows:
(1) Six (6) senators appointed by the president pro tempore of the senate in consultation with the minority leader of the senate, not more than three (3) of whom may be members of the same political party.
(2) Six (6) representatives appointed by the speaker of the house of representatives in consultation with the minority leader of the house of representatives, not more than three (3) of whom may be members of the same political party.
(b) The term of a member of the committee expires on December 31 of the even-numbered year following the member's appointment.
(c) A vacancy on the committee shall be filled by appointment of a replacement member for the unexpired term. The president pro tempore of the senate shall appoint a replacement for a senator and the speaker of the house of representatives shall appoint a replacement for a representative.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-3
Appointment of chairperson and vice chairperson
Sec. 3. The president pro tempore of the senate shall appoint a member of the committee to serve as chairperson of the committee during the first regular session of a general assembly and as vice chairperson during the second regular session. The speaker of the house of representatives shall appoint a member of the committee to serve as vice chairperson during the first regular session of a general assembly and as chairperson during the second regular session.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-4
Payment of per diem, mileage, and travel expenses
Sec. 4. Each member of the water resources study committee is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-5
Study of surface and ground water resources      Sec. 5. The water resources study committee shall study and may make recommendations concerning all matters relating to the surface and ground water resources of Indiana, including the following:
(1) The usage, quality, and quantity of water resources.
(2) Issues concerning diffused surface water, the common enemy doctrine of law, and runoff.
As added by P.L.253-1997(ss), SEC.34.

IC 2-5-25-6
Direction by legislative council
Sec. 6. The water resources study committee shall do the following:
(1) Operate under the direction of the legislative council.
(2) Issue reports in an electronic format under IC 5-14-6 when directed to do so by the legislative council.
As added by P.L.253-1997(ss), SEC.34. Amended by P.L.28-2004, SEC.11.

IC 2-5-25-7
Staff and administrative support
Sec. 7. Staff and administrative support for the water resources study committee shall be provided by the legislative services agency.
As added by P.L.253-1997(ss), SEC.34.



CHAPTER 26. SELECT JOINT COMMISSION ON MEDICAID OVERSIGHT

IC 2-5-26-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the select joint commission on Medicaid oversight established by section 3 of this chapter.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-2
"Office" defined
Sec. 2. As used in this chapter, "office" refers to the office of Medicaid policy and planning established by IC 12-8-6-1.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-3
Establishment of commission
Sec. 3. The select joint commission on Medicaid oversight is established.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-4
Members
Sec. 4. The commission consists of twelve (12) voting members appointed as follows:
(1) Six (6) members appointed from the senate by the president pro tempore of the senate, not more than three (3) of whom may be from the same political party.
(2) Six (6) members appointed from the house of representatives by the speaker of the house of representatives, not more than three (3) of whom may be from the same political party.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-5
Vacancies
Sec. 5. A vacancy on the commission shall be filled by the appointing authority.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-6
Chairperson; appointment by senate president pro tempore
Sec. 6. The president pro tempore of the senate shall appoint a member of the commission to serve as chairperson of the commission from January 1 through December 31 of odd-numbered years.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-7 Chairperson; appointment by house speaker
Sec. 7. The speaker of the house of representatives shall appoint a member of the commission to serve as chairperson of the commission from January 1 through December 31 of even-numbered years.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-8
Duties of commission
Sec. 8. The commission shall do the following:
(1) Determine whether the contractor for the office under IC 12-15-30 that has responsibility for processing provider claims for payment under the Medicaid program has properly performed the terms of the contractor's contract with the state.
(2) Study and propose legislative and administrative procedures that could help reduce the amount of time needed to process Medicaid claims and eliminate reimbursement backlogs, delays, and errors.
(3) Oversee the implementation of a case mix reimbursement system developed by the office and designed for Indiana Medicaid certified nursing facilities.
(4) Study and investigate any other matter related to Medicaid.
(5) Study and investigate all matters related to the implementation of the children's health insurance program established by IC 12-17.6.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-9
Meetings
Sec. 9. The commission shall meet at the call of the chairperson.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-10
Operating policies
Sec. 10. (a) Except as provided in subsection (b), the commission shall operate under the policies governing study committees adopted by the legislative council, including the requirement of filing an annual report in an electronic format under IC 5-14-6.
(b) The commission may meet at any time during the calendar year.
As added by P.L.256-2001, SEC.1. Amended by P.L.28-2004, SEC.12.

IC 2-5-26-11
Majority vote required
Sec. 11. The affirmative votes of a majority of the voting members appointed to the commission are required for the commission to take action on any measure.
As added by P.L.256-2001, SEC.1.
IC 2-5-26-12
Staff support
Sec. 12. The legislative services agency shall provide staff support for the commission.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-13
Per diem and expenses
Sec. 13. Each member of the commission appointed under this chapter is entitled to receive the per diem, mileage, and travel allowances paid to members of the general assembly serving on legislative study committees established by the legislative council.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-14
Duties of contractor
Sec. 14. The contractor for the office under IC 12-15-30 that has responsibility for processing provider claims for payment under the Medicaid program shall:
(1) review actual expenditures of the Medicaid program based on claims that are processed by the contractor; and
(2) provide oral and written reports on the expenditures to the commission:
(A) in a manner and format proposed by the commission; and
(B) whenever requested by the commission.
As added by P.L.256-2001, SEC.1.

IC 2-5-26-15
Expiration of chapter
Sec. 15. This chapter expires December 31, 2008.
As added by P.L.256-2001, SEC.1. Amended by P.L.184-2003, SEC.1.



CHAPTER 27. REPEALED



CHAPTER 27.2. COMMISSION ON MENTAL RETARDATION AND DEVELOPMENTAL DISABILITIES






ARTICLE 6. LEGISLATIVE PRINTING

CHAPTER 1. REPEALED



CHAPTER 1.5. PRINTING AND DISTRIBUTION OF BILLS, LAWS, AND JOURNALS

IC 2-6-1.5-0.5
"Printing and distribution" defined
Sec. 0.5. As used in this chapter, "printing and distribution" includes the production and transmission of electronic versions of legislative documents that are subject to this chapter.
As added by P.L.8-1997, SEC.1.

IC 2-6-1.5-1
Items to be printed
Sec. 1. The Indiana general assembly shall, in accordance with the provisions of this chapter, provide for the preparation, printing and distribution of its bills, the session laws and journals of each session, the Indiana Code and supplements to the Indiana Code, and such miscellaneous printing of stationery, reports and other items, including the printing needs of its service and administrative agency, the Indiana legislative council, as may occur.
(Formerly: Acts 1972, P.L.18, SEC.1.) As amended by Acts 1977, P.L.7, SEC.1.

IC 2-6-1.5-2
Contracts; competitive bidding
Sec. 2. (a) All contracts:
(1) for legislative printing; or
(2) for compiling, computerizing, indexing, and printing the Indiana Administrative Code and Indiana Register under IC 4-22;
shall be awarded by the duly elected membership of Indiana legislative council.
(b) The Indiana department of administration shall render any requested assistance to the council in the preparation of specifications, the setting up of bidding procedures, and the evaluation of bids. However, the determination of the lowest and best bid by the legislative council shall in all instances be final.
(Formerly: Acts 1972, P.L.18, SEC.1.) As amended by P.L.31-1985, SEC.38.

IC 2-6-1.5-3
Journals of house and senate
Sec. 3. (a) The supervision of the preparation and indexing of the Journals of the House and Senate of each session of the General Assembly shall be the duty of the Clerk of the House and the Secretary of the Senate, respectively.
(b) Copies of the Journals of each house shall be distributed to all state elected officials. Sufficient additional copies shall be furnished to the Indiana State Library to provide for the state-wide availability of the Journals and to fill requests from official agencies in other states. (Formerly: Acts 1972, P.L.18, SEC.1.)

IC 2-6-1.5-4
Session laws; Indiana Code and supplements
Sec. 4. (a) The supervision of the preparation, indexing, and printing of the session laws of each session of the general assembly shall be the duty of the legislative council.
(b) It shall be the duty of the speaker of the house of representatives and the president pro tempore of the senate, as soon as the printing of the session laws shall be done, to certify the fact that the printed session laws have been compared with the enrolled acts and joint resolutions and have been found correct. A certificate attesting to the accuracy of the printed session laws shall be signed and dated by the speaker and president pro tempore and shall be annexed in print to the volumes of session laws.
(c) Immediately upon receipt of the bound volumes of session laws by the legislative council, one (1) copy of these session laws shall be delivered to each of the clerks of the circuit courts of the state.
(d) It is hereby made the duty of each clerk of the circuit court, upon delivery to him of the copy of the enrolled acts referred to in section 5 of this chapter, to send to the governor by first class mail a certificate under the seal of his office showing the date of his receipt for such laws, as provided in IC 1-1-3-1.
(e) The legislative services agency shall distribute copies of the Indiana Code and the supplements to the Indiana Code to each clerk of the circuit court in a sufficient amount to provide copies for local officials, as directed by the legislative council. In addition, the legislative services agency shall distribute one (1) copy of the Indiana Code and one (1) copy of each supplement to the Indiana Code to each public library located in Indiana.
(f) The legislative services agency shall distribute copies of the Indiana Code and the supplements to the Indiana Code to all state elected officials and state governmental agencies and shall fill requests for the session laws from official agencies in other states.
(g) The legislative services agency shall provide, from supplies remaining after the distributions are made under subsections (e) through (f), copies of the Indiana Code and supplements to a local official who makes a written request to the legislative services agency for copies. The cost to a local official for a copy provided under this subsection is the same as the cost of a copy sold under subsection (h). A local official:
(1) who:
(A) does not receive copies of the Indiana Code and supplements from those distributed to the clerk of the circuit court under subsection (e); and
(B) requests, receives, and pays for copies of the Indiana Code and supplements under this subsection; or
(2) who:
(A) submitted a written request to the agency for copies of

the Indiana Code and supplements; and
(B) did not receive copies of the Indiana Code, or a supplement, or both, because the supplies were exhausted;
must be added to the distribution list for copies of the Indiana Code and supplements that is maintained by the legislative services agency. A local official who is added under this subsection to the distribution list maintained by the legislative services agency is entitled to receive one (1) copy of all subsequent publications of the Indiana Code and the supplements to the Indiana Code upon payment of the cost for the copy that is prescribed under this subsection.
(h) When each distribution of the session laws, the Indiana Code, or the latest supplement to the Indiana Code is completed, the remaining copies may be sold by the Indiana legislative services agency at the cost set by statute. Money collected from the sale of those items shall be deposited with the treasurer of state.
(Formerly: Acts 1972, P.L.18, SEC.1; Acts 1973, P.L.4, SEC.1.) As amended by Acts 1977, P.L.7, SEC.2; Acts 1980, P.L.1, SEC.1; Acts 1982, P.L.8, SEC.1; P.L.9-1997, SEC.1.

IC 2-6-1.5-5
Distribution of enrolled acts
Revisor's Note: The version of IC 2-6-1.5-5 printed in the 2004 edition of the Indiana Code was printed incorrectly. Use the following version of IC 2-6-1.5-5.
Sec. 5. (a) Not more than fourteen (14) days (including Saturdays, Sundays, and legal holidays) after the last day the governor must take action on enrolled acts passed during any session of the general assembly, the legislative services agency shall distribute to the clerk of the circuit court of each county one (1) copy of each enrolled act of that session which became law.
(b) A copy of the enrolled acts distributed under subsection (a) may be in the form of:
(1) a hard paper copy; or
(2) an electronic copy:
(A) on a computer disk;
(B) on a CD-ROM disk; or
(C) in another machine readable format.
(c) The clerk of the circuit court of each county may inform the legislative services agency whether the clerk prefers to receive the enrolled acts in the form of:
(1) a hard paper copy; or
(2) an electronic copy described in subsection (b)(2) that is available from the legislative services agency.
(d) If a clerk of circuit court informs the legislative services agency under subsection (c) that the clerk prefers to receive the enrolled acts in the form described in subsection (c)(1) or in a form described in subsection (c)(2), the legislative services agency shall deliver the enrolled acts to the clerk in the form for which the clerk has expressed a preference.
(e) This distribution shall be delivered by certified mail, or by any

other means of delivery that includes a return receipt, to each of the clerks of the counties of the state, and shall fulfill the publication and circulation requirements of Art. 4, Sec. 28 of the Constitution of the State of Indiana.
(Formerly: Acts 1973, P.L.4, SEC.2.) As amended by Acts 1978, P.L.3, SEC.3; P.L.8-1997, SEC.2; P.L.2-2001, SEC.1.



CHAPTER 2. LEGISLATIVE EMBLEMS

IC 2-6-2-1
Official logotypes
Sec. 1. The logotypes described in sections 2 through 3 of this chapter are adopted as the official logotypes of the general assembly.
As added by P.L.5-1987, SEC.1.

IC 2-6-2-2
Single color logotype
Sec. 2. The single color logotype may be dark blue or black on white as follows:

IC 2-6-2-3
Two color logotype
Sec. 3. The two (2) color logotype is dark blue and dark yellow on white. Referring to the black and white logotype illustrated in section 2 of this chapter, the two (2) color logotype is colored as follows:
(1) The outer and inner white rings, the six (6) inner white stars, and the black lines in the dome are dark yellow.
(2) The outer circle of thirteen (13) stars, the dome, the flagpole, and the flag are white, except for the lines in the dome.
(3) The portion of the black and white logotype that appears in black is dark blue except:
(A) the lines in the dome; and
(B) the black circle that surrounds the outer white ring is deleted.
As added by P.L.5-1987, SEC.1.

IC 2-6-2-4
Symbolism of logotype
Sec. 4. (a) The symbolism of the logotype is as follows:
(1) The outer ring represents the unity of the United States.
(2) The inner ring represents the unity of the people of Indiana.
(3) The outer circle of thirteen (13) stars represents the original thirteen (13) colonies of the United States.
(4) The six (6) inner stars represent the first six (6) states to be admitted to the union of states after the original thirteen (13) of which Indiana was the sixth.
(5) The dome represents the Indiana state capitol building in which the general assembly holds its sessions.
(6) The flag represents the flag of the United States. As added by P.L.5-1987, SEC.1.

IC 2-6-2-5
Adoption of logotype
Sec. 5. The logotype was first adopted on October 5, 1976, as the official logotype of the select committee on the centennial history of the Indiana general assembly. The logotype was used in the celebration of the One Hundredth General Assembly.
As added by P.L.5-1987, SEC.1.

IC 2-6-2-6
Persons authorized to use logotype; violations
Sec. 6. (a) A person shall not use the logotype of the general assembly unless the person:
(1) is a member of the general assembly;
(2) is an employee or agent of the general assembly or an agency of the general assembly;
(3) is an agency or instrumentality of the general assembly; or
(4) has written authorization of the chairman and vice chairman of the legislative council.
(b) A person who violates this section commits a Class A infraction.
As added by P.L.5-1987, SEC.1.






ARTICLE 7. LOBBYISTS

CHAPTER 1. DEFINITIONS

IC 2-7-1-1
"Activity report"
Sec. 1. "Activity report" means the activity report provided for by IC 2-7-3.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-1.5
Application of definitions
Sec. 1.5. The definitions in this chapter apply throughout this article.
As added by P.L.1-1993, SEC.4.

IC 2-7-1-2
"Compensation"
Sec. 2. "Compensation" means anything of value given as payment for doing or refraining from doing an activity.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-3
"Expenditure"
Sec. 3. "Expenditure" means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, honorarium, pledge, or subscription of money or anything of value, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make an expenditure.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-4
"Gift"
Sec. 4. (a) "Gift" means the voluntary transfer of anything of value without consideration.
(b) The term does not include any of the following:
(1) A gift received from a relative within the third degree of kinship of the person or of the person's spouse, or from the spouse of any such relative.
(2) A contribution (as defined in IC 3-5-2-15).
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.3.

IC 2-7-1-5
"Immediate family"
Sec. 5. "Immediate family" means a spouse residing in the person's household and dependent children.
As added by Acts 1981, P.L.9, SEC.1.
IC 2-7-1-6
"Influencing legislative action"
Sec. 6. "Influencing legislative action" means promoting, supporting, influencing, modifying, opposing, or delaying any legislative action by any means.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-7
"Legislative action"
Sec. 7. "Legislative action" means any matter within the authority of the general assembly; it includes the drafting, introduction, consideration, modification, enactment, or defeat of any bill, resolution, amendment, report, or other matter by the general assembly or by either house or any committee, subcommittee, joint or select committee thereof, or by a member or employee of the general assembly acting in his official capacity. "Legislative action" also means the action of the governor in approving or vetoing any bill.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-8
"Legislative official"
Sec. 8. "Legislative official" means a member of the general assembly, or any employee or paid consultant of the general assembly, or an agency of the general assembly.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-9
"Lobbying"
Sec. 9. "Lobbying" means communicating by any means, or paying others to communicate by any means, with any legislative official with the purpose of influencing any legislative action.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-10
"Lobbyist"
Sec. 10. "Lobbyist" means any person who:
(1) engages in lobbying; and
(2) in any registration year, receives or expends an aggregate of five hundred dollars ($500) in compensation or expenditures reportable under this article for lobbying, whether the compensation or expenditure is solely for lobbying or the lobbying is incidental to that individual's regular employment.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.4.

IC 2-7-1-11
"Payment"
Sec. 11. (a) "Payment" means a payment, compensation, reimbursement, distribution, transfer, loan, advance, conveyance,

deposit, gift, pledge, subscription, or other rendering of money, property, services, or anything else of value, whether tangible or intangible, and any contract, agreement, promise, or other obligation, whether or not legally enforceable, to make a payment.
(b) "Paid" means that payment has been made.
(c) "Pay" means the act of making a payment.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-12
"Person"
Sec. 12. "Person" means a human being, corporation, limited liability company, partnership, association, firm, or educational institution.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.8-1993, SEC.3.

IC 2-7-1-13
"Public employee"
Sec. 13. "Public employee" means an employee of the state or federal government or a political subdivision of either of those governments and does include an official or employee of any university, college or other educational institution, presently existing or hereafter established in Indiana, for the purpose of providing programs of collegiate or university education or other post-high school education and which is supported in whole or in part by appropriations made by the general assembly.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-14
"Public official"
Sec. 14. "Public official" means an individual who holds office in the executive, judicial, or legislative branch of the state or federal government or a political subdivision of either of those governments and includes an official or employee of any university, college or other educational institution, presently existing or hereafter established in Indiana, for the purpose of providing programs of collegiate or university education or other post-high school education and which is supported in whole or in part by appropriations made by the general assembly.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-15
"Registrant"
Sec. 15. "Registrant" means a person who is required to register under IC 2-7-2-1.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-16
"Registration statement"
Sec. 16. "Registration statement" means the registration statement

provided for by IC 2-7-2.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-1-17
"Commission"
Sec. 17. "Commission" refers to the Indiana lobby registration commission established by IC 2-7-1.6.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.5; P.L.9-1993, SEC.5.



CHAPTER 1.6. INDIANA LOBBY REGISTRATION COMMISSION

IC 2-7-1.6-1
Establishment
Sec. 1. (a) The Indiana lobby registration commission is established.
(b) The commission is a separate and an independent agency within the legislative branch of state government.
(c) The commission shall administer this article.
As added by P.L.3-1992, SEC.6. Amended by P.L.9-1993, SEC.6.



CHAPTER 2. REGISTRATION STATEMENTS

IC 2-7-2-1
Filing requirement
Sec. 1. (a) Each lobbyist shall file annually with the commission a registration statement under oath accompanied by the registration fee required by this section.
(b) Except as provided in subsection (c), the registration fee is one hundred dollars ($100).
(c) The registration fee of a lobbyist that satisfies either of the following is fifty dollars ($50):
(1) The lobbyist is a nonprofit organization exempt from federal income taxation under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code.
(2) The lobbyist:
(A) is an employee of a lobbyist described in subdivision (1); and
(B) performs lobbying services for the employer as part of the lobbyist's salaried responsibilities.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.1; P.L.3-1992, SEC.7; P.L.9-1993, SEC.8.

IC 2-7-2-2
Time of filing; expiration; late filing; fees
Sec. 2. (a) Each registration statement shall be filed not later than January 15 or within fifteen (15) days after the registrant becomes a lobbyist, whichever is later. Each registration statement expires on December 31 of the year for which it was issued. The commission may accept registration statements before January 1 of the year to which they apply, as the commission determines.
(b) Subject to subsections (c) and (d), the commission shall impose a late registration fee of ten dollars ($10) per day for each day after the deadline until the statement is filed.
(c) The late registration fee shall not exceed one hundred dollars ($100).
(d) The commission may waive the late registration fee if the commission determines that the circumstances make imposition of the fee inappropriate.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.8; P.L.9-1993, SEC.9.

IC 2-7-2-3
Contents; lobbyists compensated for lobbying
Sec. 3. The registration statement of each lobbyist who is compensated for lobbying shall include:
(1) his name, social security number, residence address and telephone number, business address and telephone number, and the addresses and telephone numbers of any temporary living or business quarters he has in Marion County;         (2) the name, business address, telephone number, and kind of business of each person (including the names of each officer or partner) who compensates him;
(3) his primary occupation and the name or names of his employers if different than those specified in subdivision (2); and
(4) the subject matter of his lobbying.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.2; P.L.6-1987, SEC.1.

IC 2-7-2-4
Contents; statements of lobbyists compensating person for lobbying
Sec. 4. The registration statement of each lobbyist who compensates a person for lobbying shall include:
(1) his full name, business address and telephone number, kind of business, and the full name of the individual who controls the business, the partners, if any, and officers;
(2) the full name, and business address and telephone number of each person compensated by him as a lobbyist;
(3) the subject matter for which he has employed or contracted with a lobbyist.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-2-5
Amendments; changes in information; notice of termination
Sec. 5. If a material change occurs in any of the information contained in a registration statement, an appropriate amendment shall be filed within fifteen (15) days after the change. Each registered lobbyist may file a notice of termination within fifteen (15) days after he ceases the activity which required his registration; however, this does not relieve him of the reporting requirements of IC 2-7-3.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.3.

IC 2-7-2-6
Exemptions; application of this chapter, article, and IC 2-7-3
Sec. 6. (a) The provisions of this chapter and IC 2-7-3 are not applicable to any full-time or part-time public official acting in his official capacity or any full-time or part-time public employee in Indiana acting within the scope of his employment.
(b) The provisions of this chapter are not applicable to any newspaper or other periodical of general circulation, book publisher, news wire service, radio or television station (including any individual who owns, publishes, or is employed by any such newspaper or periodical, radio or television station) which in the ordinary course of business publishes news items, editorials, or other comments, or paid advertisement, which directly or indirectly urge legislative action if such newspaper, periodical, book publisher, radio or television station, or individual engages in no further or other

activities in connection with urging legislative action other than to appear before a committee of the legislature in support of or in opposition to such action.
(c) The provisions of this chapter are not applicable to an individual invited, by any member of the general assembly, to testify before the general assembly or a legislative committee at the time the individual is testifying.
(d) The provisions of this chapter are not applicable to any officer or employee of the state central committee of a political party while acting within the scope of his employment.
(e) This chapter does not apply to a person whose lobbying services are performed without compensation.
(f) Notwithstanding the definition of "lobbying" as specified in IC 2-7-1-9, in no instance shall the language of this chapter be construed to prohibit in any way free and open communication between any citizen of this state and members of the general assembly.
(g) This article does not apply to:
(1) an insurance policy;
(2) a credit card agreement;
(3) a recorded mortgage secured by real property; or
(4) a written agreement with a financial institution (as defined in IC 28-1-1-3);
if the insurance policy, credit card, mortgage, or agreement was issued or made in the ordinary course of business.
(h) This article does not apply to compensation paid to the spouse of a legislator for goods or services provided by the spouse in the ordinary course of business to a lobbyist or a lobbyist's employer.
(i) The items to which this article does not apply under subsection (g) or (h) shall not be included in activity reports filed under IC 2-7-3-3.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.4; P.L.3-1992, SEC.9; P.L.9-1993, SEC.10.



CHAPTER 3. ACTIVITY REPORTS

IC 2-7-3-1
Filing requirement
Sec. 1. Each lobbyist shall file semiannually with the commission an activity report under oath. He shall file a separate activity report relating to each person from whom he receives payment for lobbying.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.10.

IC 2-7-3-2
Time of filing; failure to file; penalty; limitation
Sec. 2. (a) One (1) activity report shall be filed not later than May 31, covering the period from November 1 of the immediately preceding calendar year through April 30. The other activity report shall be filed not later than November 30, covering the period from May 1 through October 31. The commission shall provide a copy of an activity report to a member of the general assembly at the request of the member.
(b) Subject to subsections (c) and (d), the commission shall impose a penalty of ten dollars ($10) per day for each day that the person fails to file any report required by this chapter until the report is filed.
(c) The penalty shall not exceed one hundred dollars ($100) per report.
(d) The commission may waive the penalty if the commission determines that the circumstances make imposition of the penalty inappropriate.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.11; P.L.9-1993, SEC.11; P.L.162-2003, SEC.1.

IC 2-7-3-3
Contents; requisites
Sec. 3. (a) The activity reports of each lobbyist shall include the following:
(1) A complete and current statement of the information required to be supplied under IC 2-7-2-3 and IC 2-7-2-4.
(2) Total expenditures on lobbying (prorated, if necessary) broken down to include at least the following categories:
(A) Compensation to others who perform lobbying services.
(B) Reimbursement to others who perform lobbying services.
(C) Receptions.
(D) Entertainment, including meals. However, a function to which the entire general assembly is invited is not lobbying under this article.
(E) Gifts made to an employee of the general assembly or a member of the immediate family of an employee of the general assembly.         (3) A statement of expenditures and gifts that equal one hundred dollars ($100) or more in one (1) day, or that together total more than five hundred dollars ($500) during the calendar year, if the expenditures and gifts are made by the registrant or his agent to benefit:
(A) a member of the general assembly;
(B) an officer of the general assembly;
(C) an employee of the general assembly; or
(D) a member of the immediate family of anyone included in clause (A), (B), or (C).
(4) Whenever a lobbyist makes an expenditure that is for the benefit of all of the members of the general assembly on a given occasion, the total amount expended shall be reported, but the lobbyist shall not prorate the expenditure among each member of the general assembly.
(5) A list of the general subject matter of each bill or resolution concerning which a lobbying effort was made within the registration period.
(6) The name of the beneficiary of each expenditure or gift made by the lobbyist or his agent that is required to be reported under subdivision (3).
(7) The name of each member of the general assembly from whom the lobbyist has received an affidavit required under IC 2-2.1-3-3.5.
(b) In the second semiannual report, when total amounts are required to be reported, totals shall be stated both for the period covered by the statement and for the entire reporting year.
(c) An amount reported under this section is not required to include the following:
(1) Overhead costs.
(2) Charges for any of the following:
(A) Postage.
(B) Express mail service.
(C) Stationery.
(D) Facsimile transmissions.
(E) Telephone calls.
(3) Expenditures for the personal services of clerical and other support staff persons who are not lobbyists.
(4) Expenditures for leasing or renting an office.
(5) Expenditures for lodging, meals, and other personal expenses of the lobbyist.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.5; P.L.3-1992, SEC.12; P.L.9-1993, SEC.12.

IC 2-7-3-4
Substantiation; preservation of documents; inspection
Sec. 4. Each lobbyist shall obtain and preserve all documents necessary to substantiate the activity reports required under this chapter for four (4) years from the date of filing of the report containing these items. The lobbyist shall make these materials

available for inspection upon request by the commission.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.13.

IC 2-7-3-5
Termination report; contents
Sec. 5. Every person who files a notice of termination as provided in IC 2-7-2-5 must file a termination report covering the semiannual reporting period or portion thereof immediately preceding the termination of his registration statement; such report shall contain the information required by section 3 of this chapter.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-3-6
Report of gifts or purchases from lobbyist; contents; time of filing
Sec. 6. (a) A lobbyist shall file a written report with respect to a member of the general assembly whenever either of the following occurs:
(1) The lobbyist has made a purchase described in IC 2-2.1-3-2(a)(7) with respect to that member. This subdivision does not apply to purchases made by a lobbyist from a legislator's retail business made in the ordinary course of business at prices that are available to the general public. For purposes of this subdivision, a legislator's business is considered a retail business if the business is a retail merchant as defined in IC 6-2.5-1-8.
(2) The lobbyist has made a gift described in IC 2-2.1-3-2(a)(8) to that member.
(b) A report required by subsection (a) must state the following:
(1) The name of the lobbyist.
(2) Whether the report covers a purchase described in IC 2-2.1-3-2(a)(7) or a gift described in IC 2-2.1-3-2(a)(8).
(c) A lobbyist shall file a copy of a report required by this section with all the following:
(1) The commission.
(2) The member of the general assembly with respect to whom the report is made.
(3) The principal clerk of the house of representatives, if the legislator is a member of the Indiana house of representatives.
(4) The secretary of the senate, if the legislator is a member of the Indiana senate.
(d) A lobbyist shall file a report required by subsection (a) not later than seven (7) days after making the purchase or giving the gift.
(e) Not later than January 7, the commission shall provide to each member of the general assembly a written compilation of all reports filed under subsection (c) relating to that member. The compilation must satisfy the following:
(1) For each member the compilation must list the following for the immediately preceding calendar year:
(A) Each purchase described in IC 2-2.1-3-2(a)(7).             (B) Each gift described in IC 2-2.1-3-2(a)(8) itemized as follows:
(i) Any gift of cash from the lobbyist.
(ii) Any single gift from the lobbyist other than cash having a fair market value that exceeds one hundred dollars ($100).
(iii) Any gifts from the lobbyist other than cash having a fair market value in the aggregate that exceeds two hundred fifty dollars ($250).
(2) For each purchase or gift, the compilation must identify the name of the lobbyist making the purchase or giving the gift.
As added by P.L.9-1993, SEC.13. Amended by P.L.2-1997, SEC.1; P.L.205-1999, SEC.7; P.L.162-2003, SEC.2; P.L.86-2004, SEC.1.



CHAPTER 4. DUTIES OF THE COMMISSION

IC 2-7-4-1
Forms for documents
Sec. 1. The commission shall prescribe forms for the registration statements, activity reports, and other documents required to be filed under this article and make the forms available to persons required to file the registration statements, activity reports, and other documents.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.14; P.L.9-1993, SEC.14.

IC 2-7-4-2
Reporting methods; publication
Sec. 2. The commission shall prepare and publish a manual setting forth recommended, uniform methods of reporting for use by persons required to file statements and reports under this article.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.15.

IC 2-7-4-3
Documents; availability for public inspection
Sec. 3. The commission shall make statements, reports, and other documents filed with the commission under this article available for public inspection and copying during regular office hours and make copying facilities available to the public at a charge not to exceed actual cost.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.16.

IC 2-7-4-4
Statements and reports; index
Sec. 4. The commission shall compile and maintain an index of all reports and statements filed with the commission under this article to facilitate public access to these reports and statements.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.17.

IC 2-7-4-5
Statements and reports; summaries; publication
Sec. 5. The commission shall prepare and publish annual summaries of statements and reports filed with the commission under this article.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.18.

IC 2-7-4-6
Registration statements and reports; inspection and audit; confidential documents      Sec. 6. (a) The commission shall inspect and audit at least five percent (5%) of all registration statements and reports filed with the commission under this chapter by requiring the registrant to produce verifying documents. The statements and reports inspected and audited shall be selected at random by a computer random number generator. Nothing in this chapter shall be construed as prohibiting the commission from inspecting and auditing any statement or report if the commission has reason to believe that a violation of this chapter may have occurred.
(b) Verifying documents under this section while in the possession of the commission are confidential.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.6; P.L.19-1983, SEC.7; P.L.3-1992, SEC.19.

IC 2-7-4-7
Violations; notification to persons required to file statements and reports; failure to file; reporting for prosecution
Sec. 7. The commission shall notify by certified mail, return receipt requested, persons required to file statements and reports under this article of any violations or errors discovered during inspections or audits conducted under section 6 of this chapter within thirty (30) days of the discovery of the errors or violations. The person required to file statements and reports under this article shall within thirty (30) days from receipt of notification file a corrected statement or report meeting all requirements set forth in this article. If no corrected statement or report is filed within thirty (30) days, or if violations remain following the filing of a corrected report or statement, then the commission shall forward to the prosecuting attorney of the applicable judicial circuit and to the attorney general reports of any violations. However, if the prosecutor has not initiated prosecution within sixty (60) days of receipt of such notice or within sixty (60) days of the written request for prosecution by the attorney general, the attorney general may prosecute on behalf of the state.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.6-1985, SEC.1; P.L.3-1992, SEC.20.

IC 2-7-4-8
Statements and reports; preservation
Sec. 8. The commission shall preserve statements and reports filed with the commission under this article for a period of four (4) years from the date of receipt.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.21.

IC 2-7-4-9
Powers
Sec. 9. The commission has all powers necessary to accomplish the responsibilities assigned to the commission in this chapter.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.3-1992, SEC.22.



CHAPTER 5. PROHIBITIONS

IC 2-7-5-1
Legislative officials; compensation
Sec. 1. It is unlawful for any legislative official to receive compensation or reimbursement other than from the state for personally engaging in lobbying.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-2
Full-time public officials and employees; compensation
Sec. 2. Subject to the provisions of IC 2-7-2-6(a), it is unlawful for any full-time public official or public employee in the state of Indiana, to receive compensation, other than the regular compensation of elected or appointed officials, for lobbying.
As added by Acts 1981, P.L.9, SEC.1. Amended by Acts 1982, P.L.9, SEC.7.

IC 2-7-5-3
State central committee of political party; compensation
Sec. 3. Subject to the provisions of IC 2-7-2-6(d), it is unlawful for any officer or employee of the state central committee of a political party to receive compensation, other than for the regular compensation of such officers and employees, for lobbying.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-4
Former members of general assembly; presence during legislative session
Sec. 4. No past member of the general assembly who is a lobbyist may be on the floor of either house while that house is in session.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-5
Contingent fees
Sec. 5. It is unlawful for any person to be a lobbyist for a compensation dependent upon the success of his lobbying efforts, or upon any contingency connected with the administrative action or legislative action.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-5-6
Persons forbidden to register
Sec. 6. The following persons may not be registered as a lobbyist under this article:
(1) Any individual convicted of a felony for violating any law while the individual was an officer or employee of any agency of state government or a unit of local government.
(2) Any person convicted of a felony relating to lobbying.         (3) Any person convicted of a felony and who:
(A) is in prison;
(B) is on probation; or
(C) has been in prison or on probation within the immediate past one (1) year.
(4) Any person whose:
(A) statement or report required to be filed under this article was found to be materially incorrect as a result of a determination under IC 2-7-6-5; and
(B) who has not filed a corrected statement or report for that year when requested to do so by the commission.
(5) Any person who has failed to pay a civil penalty assessed under IC 2-7-6-5.
(6) Any person who is on the most recent tax warrant list supplied to the commission by the department of state revenue until:
(A) the person provides a statement to the commission indicating that the person's delinquent tax liability has been satisfied; or
(B) the commission receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.6-1985, SEC.2; P.L.6-1987, SEC.2; P.L.332-1989(ss), SEC.1; P.L.3-1992, SEC.23.



CHAPTER 6. ENFORCEMENT

IC 2-7-6-1
Investigating and prosecuting authorities; powers and duties
Sec. 1. The attorney general and the applicable prosecuting attorney jointly or severally are responsible for investigating alleged or suspected violations and enforcing the provisions of this article and, in addition to the powers heretofore granted him by law, the attorney general has the powers of the prosecuting attorney of each county for the purpose of enforcing the provisions of this article.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-6-2
Violations; offense; penalty; court order against lobbying
Sec. 2. (a) Any person who knowingly or intentionally violates any provision of IC 2-7-2, IC 2-7-3, or IC 2-7-5 commits unlawful lobbying, a Class D felony. In addition to any penalty imposed on the defendant under IC 35-50-2-7 for unlawful lobbying, the court may order the defendant not to engage in lobbying for a period of up to ten (10) years, IC 2-7-5-6 notwithstanding.
(b) Any person who lobbies in contravention of a court order under subsection (a) of this section commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-6-3
Violations; false reports; offense
Sec. 3. Whoever knowingly or intentionally makes a false report under this chapter that overstates or understates the amount of any or all expenditures or gifts commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1. Amended by P.L.9-1993, SEC.15.

IC 2-7-6-4
Violations; members of general assembly; conspiracy; offense
Sec. 4. A member of the general assembly who knowingly or intentionally conspires with a lobbyist in the violation of section 2 or section 3 of this chapter commits a Class D felony.
As added by Acts 1981, P.L.9, SEC.1.

IC 2-7-6-5
Findings of hearing; sanctions
Sec. 5. (a) If the commission after a hearing conducted under IC 4-21.5-3 finds that:
(1) a statement or report required to be filed under this article was materially incorrect;
(2) the person filing the report was requested to file a corrected statement or report; and
(3) a corrected statement or report has not been filed;
the commission may invoke sanctions under subsection (b).     (b) If under subsection (a) the commission is authorized to invoke sanctions under this subsection, the commission may do either or both of the following:
(1) Revoke the registration of the person who has failed to file a corrected statement or report.
(2) Assess a civil penalty on that person in an amount not to exceed five hundred dollars ($500).
As added by P.L.6-1985, SEC.3. Amended by P.L.7-1987, SEC.1; P.L.3-1992, SEC.24.

IC 2-7-6-6
Failure to file report; sanctions
Sec. 6. (a) The commission may impose either or both of the following sanctions if, after a hearing under IC 4-21.5-3, the commission finds that a lobbyist failed to file a report with a member of the general assembly required by IC 2-7-3-6:
(1) Revoke the registration of the lobbyist.
(2) Assess a civil penalty against the lobbyist. A civil penalty assessed under this subdivision may not be more than five hundred dollars ($500).
(b) In imposing sanctions under subsection (a), the commission shall consider the following:
(1) Whether the failure to file the report was willful or negligent.
(2) Any mitigating circumstances.
As added by P.L.9-1993, SEC.16.



CHAPTER 7. COMMISSION INVESTIGATIONS AND HEARINGS

IC 2-7-7-1
Complaints alleging violation of article; conduct of investigation
Sec. 1. The commission shall conduct an investigation under this chapter of a complaint alleging a violation of this article.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-2
Complaint
Sec. 2. A complaint must be in writing and be signed by the individual making the complaint.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-3
Delivery of complaint to alleged violator
Sec. 3. When a complaint is filed, the commission shall promptly send a copy of the complaint to the person alleged to have committed the violation of this article.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-4
Complaints or preliminary investigations failing to state violation of article; disposition
Sec. 4. If the commission determines the complaint does not allege facts sufficient to constitute a violation of this article, the commission shall do both of the following:
(1) Dismiss the complaint.
(2) Notify the complainant and the respondent of the commission's action.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-5
Complaints alleging violation of article; preliminary investigation; probable cause findings
Sec. 5. (a) If the commission determines the complaint does allege facts sufficient to constitute a violation of this article, the commission shall promptly investigate the allegation.
(b) If after a preliminary investigation the commission finds that probable cause does not exist to support an allegation of a violation of this article, the commission shall do the following:
(1) Dismiss the complaint.
(2) Notify the complainant and the respondent of the commission's action.
(c) If the commission finds that probable cause exists to support an allegation of a violation of this article, the commission shall hold a hearing on the matter not more than thirty (30) days after making the determination. IC 4-21.5 applies to a hearing held under this subsection. As added by P.L.9-1993, SEC.17.

IC 2-7-7-6
Commission meetings in executive session
Sec. 6. The commission may meet in executive session to do either of the following:
(1) Make a determination under section 4 of this chapter.
(2) Investigate a complaint under section 5 of this chapter.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-7
Confidentiality
Sec. 7. The following matters are confidential:
(1) Action of the commission and records relating to those actions under section 4 of this chapter.
(2) Investigations and records relating to a preliminary investigation under section 5 of this chapter.
As added by P.L.9-1993, SEC.17.

IC 2-7-7-8
Subpoenas
Sec. 8. (a) Upon the affirmative vote of three (3) members of the commission, the commission may request from the legislative council the authority to compel either or both of the following by subpoena:
(1) The attendance and testimony of witnesses.
(2) The production of documents.
(b) If the legislative council authorizes the commission to issue subpoenas after a request under subsection (a), the circuit or superior court of the county where a subpoena is to be served shall enforce the subpoena.
As added by P.L.9-1993, SEC.17.









TITLE 3. ELECTIONS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. CONGRESSIONAL APPORTIONMENT

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 2. REDISTRICTING COMMISSION

IC 3-3-2-1
General assembly; redistricting session
Sec. 1. Congressional districts shall be established by law at the first regular session of the general assembly convening immediately following the United States decennial census.
(Formerly: Acts 1969, c.93, s.1; Acts 1971, P.L.18, SEC.5.) As amended by P.L.3-1989, SEC.3.

IC 3-3-2-2
Redistricting commission; establishment; meetings
Sec. 2. (a) If a session of the general assembly adjourns without having complied with the requirements of section 1 of this chapter or if for any other reason at any time the state finds itself without a valid congressional district law, a redistricting commission shall be established which shall consist of the speaker of the house, the president pro tem of the senate, the chairman of the senate and house committees responsible for legislative apportionment and a fifth member who shall be appointed by the governor from the membership of the general assembly.
(b) The redistricting commission shall meet within thirty (30) days after adjournment of the general assembly at a time and place designated by the president pro tem of the senate and shall adopt a congressional redistricting plan in accordance with this chapter.
(c) Any plan so adopted shall be signed by a majority of the redistricting committee and submitted to the governor who forthwith shall issue and publish his executive order establishing congressional districts in accordance with the plan so adopted and directing the commission to place such congressional districts in effect for the primary and general elections next succeeding such general assembly. Congressional districts so established shall continue in effect until changed by statute.
(Formerly: Acts 1969, c.93, s.2.) As amended by P.L.2-1988, SEC.2; P.L.3-1993, SEC.2; P.L.2-1996, SEC.1.



CHAPTER 3. CONGRESSIONAL DISTRICTS

IC 3-3-3-1
Terms and references to geographic units; descriptions and maps; federal census and related documents incorporated by reference
Sec. 1. (a) As used in this chapter, all terms and references to geographic units made in the descriptions of congressional districts in this chapter have the same meanings as the terms have when used by the United States Department of Commerce, Bureau of the Census, in reporting the 1990 decennial census of Indiana, and describe the same geographical boundaries as depicted by maps included in the official census report.
(b) The commission shall separately maintain and preserve the descriptions and maps included in the 1990 decennial census of Indiana. The commission shall make those descriptions and maps available for public inspection during regular office hours.
(c) The official report and all official documents relating to the report of this census are incorporated by reference into this chapter.
As added by P.L.240-1991(ss2), SEC.122. Amended by P.L.2-1996, SEC.2.

IC 3-3-3-2
Number of districts and representatives; time of election
Sec. 2. Indiana is divided into ten (10) districts as described in this chapter. From each of these districts there shall be elected one (1) representative to the Congress of the United States at the general election held in Indiana on November 3, 1992, and at each subsequent general election.
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-3
Parts of state not described as within district or described as within multiple districts
Sec. 3. (a) Any part of Indiana that has not been described as included in one (1) of the districts described in this chapter is included within the district that:
(1) is contiguous to the part; and
(2) contains the least population of all districts contiguous to the part according to the 1990 decennial census of Indiana.
(b) If any part of Indiana is described in this chapter as being in more than one (1) district, the part is included within the district that:
(1) is one (1) of the districts in which that part is listed in this chapter;
(2) is contiguous to that part; and
(3) contains the least population according to the 1990 decennial census of Indiana.
(c) If any part of Indiana is:
(1) described in this chapter as being in one (1) district; and
(2) entirely surrounded by another district; the part shall be incorporated into the district that surrounds the part.
(d) If any part of Indiana is:
(1) described as being in one (1) district; and
(2) is not contiguous to another part of the district that contains the majority of the population in the district;
the part is included with the contiguous district that contains the least population according to the 1990 decennial census of Indiana.
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-4
Declaration of unconstitutionality; redistricting plan
Sec. 4. If a court holds any part of this chapter to be unconstitutional, a redistricting commission shall:
(1) be established;
(2) meet; and
(3) adopt a congressional redistricting plan;
as provided in IC 3-3-2, notwithstanding any time restrictions specified in IC 3-3-2.
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-5
First Congressional District
Sec. 5. The First Congressional District consists of the following:
Lake County:
Calumet Township
Hobart Township
North Township
Ross Township:
Except Crown Point Precincts 1, 10, 11
St. John Township:
Griffith Precinct 7A
Dyer Precincts 1 through 9, 9A, 10, 11
Schererville Precincts 1 through 15, 15A, 16 through 20
St. John Township Precincts 1, 2, 3, 6
St. John Town Precincts 1, 4
St. John Town Precinct 2:
BLOCK 089/0426.01/308
Winfield Township
Center Township Precinct 2
Crown Point Precincts 4, 6, 8, 9, 13, 14
Hanover Township Precinct 2
Porter County:
Except Boone Township
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-6
Second Congressional District
Sec. 6. The Second Congressional District consists of the following:
Decatur County Delaware County
Madison County
Randolph County
Rush County
Shelby County
Wayne County
Bartholomew County:
Clay Township
Clifty Township
Columbus Township
Flat Rock Township
German Township
Harrison Township
Haw Creek Township
Wayne Township:
Wayne Precinct 5700
Wayne Precinct 5600:
BLOCK 005/0115./266
BLOCKS 005/0115./338 through 005/0115./342
Henry County:
Except Wayne Township
Except the following BLOCKS in Greensboro Precinct 2:
BLOCK 065/9757./432A
BLOCK 065/9757./432B
BLOCK 065/9757./432C
BLOCK 065/9757./430
BLOCK 065/9757./431
BLOCK 065/9757./406A
BLOCK 065/9757./406B
BLOCKS 065/9757./474 through 065/9757./477
BLOCKS 065/9757./433 through 065/9757./436
Jay County:
Except Bearcreek Township
Except Wayne 5 Precinct 17
Except the following BLOCKS in Wayne 3 Precinct 15:
BLOCK 075/9628./362A
BLOCK 075/9628./364A
BLOCK 075/9630./102A
BLOCK 075/9630./103A
BLOCK 075/9630./104A
BLOCK 075/9630./128A
BLOCK 075/9630./129A
BLOCK 075/9630./201A
BLOCK 075/9630./215A
BLOCKS 075/9630./105 through 075/9630./127
BLOCKS 075/9630./130 through 075/9630./135
BLOCKS 075/9630./202 through 075/9630./214
BLOCKS 075/9630./216 through 075/9630./222
BLOCK 075/9631./118
BLOCK 075/9631./119             BLOCKS 075/9631./126 through 075/9631./128
Johnson County:
Blue River Township
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-7
Third Congressional District
Sec. 7. The Third Congressional District consists of the following:
Elkhart County
La Porte County
St. Joseph County
Kosciusko County:
Jefferson Township
Plain Township
Scott Township
Turkey Creek Township
Van Buren Township
Wayne Township:
Except Ward 5 Precincts 1, 3
Except Wayne Precincts 6, 7
Except the following BLOCKS in Ward 2 Precinct 2:
BLOCK 085/9619./237
BLOCK 085/9619./238
BLOCK 085/9619./407
BLOCK 085/9619./411
BLOCK 085/9619./412
Starke County:
Davis Township
Oregon Township
Washington Township
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-8
Fourth Congressional District
Sec. 8. The Fourth Congressional District consists of the following:
Adams County
Allen County
DeKalb County
Huntington County
LaGrange County
Noble County
Steuben County
Wells County
Whitley County
Jay County:
Bearcreek Township
Wayne 5 Precinct 17
Wayne 3 Precinct 15:
BLOCK 075/9628./362A             BLOCK 075/9628./364A
BLOCK 075/9630./102A
BLOCK 075/9630./103A
BLOCK 075/9630./104A
BLOCK 075/9630./128A
BLOCK 075/9630./129A
BLOCK 075/9630./201A
BLOCK 075/9630./215A
BLOCKS 075/9630./105 through 075/9630./127
BLOCKS 075/9630./130 through 075/9630./135
BLOCKS 075/9630./202 through 075/9630./214
BLOCKS 075/9630./216 through 075/9630./222
BLOCK 075/9631./118
BLOCK 075/9631./119
BLOCKS 075/9631./126 through 075/9631./128
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-9
Fifth Congressional District
Sec. 9. The Fifth Congressional District consists of the following:
Benton County
Blackford County
Carroll County
Cass County
Fulton County
Grant County
Howard County
Jasper County
Marshall County
Miami County
Newton County
Pulaski County
Wabash County
Warren County
White County
Kosciusko County:
Clay Township
Etna Township
Franklin Township
Harrison Township
Jackson Township
Lake Township
Monroe Township
Prairie Township
Seward Township
Tippecanoe Township
Washington Township
Wayne Township:
Ward 5 Precincts 1, 3
Wayne Precincts 6, 7             Ward 2 Precinct 2:
BLOCK 085/9619./237
BLOCK 085/9619./238
BLOCK 085/9619./407
BLOCK 085/9619./411
BLOCK 085/9619./412
Lake County:
Cedar Creek Township
Eagle Creek Township
West Creek Township
Center Township:
Except Center Township Precinct 2
Except Crown Point Precincts 4, 6, 8, 9, 13, 14
Cedar Lake Precincts 2, 3, 5, 7
Crown Point Precincts 1, 10, 11
Hanover Township Precincts 1, 3
St. John Town Precincts 3, 5
St. John Town Precinct 2:
Except BLOCK 089/0426.01/308
St. John Township Precincts 4, 5
Porter County:
Boone Township
Starke County:
Except Davis Township
Except Oregon Township
Except Washington Township
Vermillion County:
Eugene Township
Helt Township
Highland Township
Vermillion Township
Clinton Township:
Fairview Precincts 1, 2
Clinton Township Precinct 1:
BLOCK 165/0203./353
BLOCKS 165/0204./202 through 165/0204./204
BLOCK 165/0204./209
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-10
Sixth Congressional District
Sec. 10. The Sixth Congressional District consists of the following:
Clinton County
Hamilton County
Hancock County
Tipton County
Boone County:
Eagle Township
Union Township Precinct 1:             Except BLOCK 011/8106.01/223
Except BLOCK 011/8106.01/224
Except BLOCK 011/8106.01/226
Except BLOCK 011/8106.01/227
Union Township Precinct 2:
BLOCK 011/8106.01/124
BLOCK 011/8106.01/131
BLOCK 011/8106.01/132
BLOCKS 011/8106.01/141 through 011/8106.01/143
BLOCK 011/8106.01/145
BLOCK 011/8106.01/147
BLOCK 011/8106.01/156
BLOCK 011/8106.01/157
BLOCK 011/8106.01/159
Henry County:
Wayne Township
Greensboro Precinct 2:
BLOCK 065/9757./432A
BLOCK 065/9757./432B
BLOCK 065/9757./432C
BLOCK 065/9757./430
BLOCK 065/9757./431
BLOCK 065/9757./406A
BLOCK 065/9757./406B
BLOCKS 065/9757./433 through 065/9757./436
BLOCKS 065/9757./474 through 065/9757./477
Johnson County:
Except Blue River Township
Marion County:
Except that part described in the Tenth Congressional District
Morgan County:
Greene Township
Harrison Township
Jackson Township
Madison Township
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-11
Seventh Congressional District
Sec. 11. The Seventh Congressional District consists of the following:
Clay County
Fountain County
Hendricks County
Montgomery County
Owen County
Parke County
Putnam County
Tippecanoe County
Vigo County Boone County:
Center Township
Clinton Township
Harrison Township
Jackson Township
Jefferson Township
Marion Township
Perry Township
Sugar Creek Township
Washington Township
Worth Township
Union Township Precinct 1:
BLOCK 011/8106.01/223
BLOCK 011/8106.01/224
BLOCK 011/8106.01/226
BLOCK 011/8106.01/227
Union Township Precinct 2:
Except BLOCK 011/8106.01/124
Except BLOCK 011/8106.01/131
Except BLOCK 011/8106.01/132
Except BLOCK 011/8106.01/141
Except BLOCK 011/8106.01/142
Except BLOCK 011/8106.01/143
Except BLOCK 011/8106.01/145
Except BLOCK 011/8106.01/147
Except BLOCK 011/8106.01/156
Except BLOCK 011/8106.01/157
Except BLOCK 011/8106.01/159
Monroe County:
Bean Blossom Township
Richland Township
Washington Township
Van Buren Township:
Precincts 1, 2, 4, 5, 6, 7
Precinct 3:
BLOCK 105/0005./802B
BLOCK 105/0005./803
BLOCK 105/0005./804
BLOCK 105/0005./806
BLOCK 105/0005./814
BLOCK 105/0005./815
BLOCK 105/0005./201
Morgan County:
Except Greene Township
Except Harrison Township
Except Jackson Township
Except Madison Township
Vermillion County:
Clinton Township:
Clinton City Precincts 1 through 4             Clinton Township Precincts 2, 3
Clinton Township Precinct 1:
Except BLOCK 165/0203./353
Except BLOCKS 165/0204./202 through 165/0204./204
Except BLOCK 165/0204./209
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-12
Eighth Congressional District
Sec. 12. The Eighth Congressional District consists of the following:
Daviess County
Gibson County
Greene County
Knox County
Lawrence County
Martin County
Orange County
Pike County
Posey County
Sullivan County
Vanderburgh County
Warrick County
Monroe County:
Benton Township
Bloomington Township
Clear Creek Township
Indian Creek Township
Perry Township
Polk Township
Salt Creek Township
Van Buren Township Precinct 3:
Except BLOCK 105/0005./802B
Except BLOCK 105/0005./803
Except BLOCK 105/0005./804
Except BLOCK 105/0005./806
Except BLOCK 105/0005./814
Except BLOCK 105/0005./815
Except BLOCK 105/0012./201
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-13
Ninth Congressional District
Sec. 13. The Ninth Congressional District consists of the following:
Brown County
Clark County
Crawford County
Dearborn County
Dubois County Fayette County
Floyd County
Franklin County
Harrison County
Jackson County
Jefferson County
Jennings County
Ohio County
Perry County
Ripley County
Scott County
Spencer County
Switzerland County
Union County
Washington County
Bartholomew County:
Jackson Township
Ohio Township
Rock Creek Township
Sand Creek Township
Wayne Township:
Except Wayne Precinct 5700
Except the following BLOCKS in Wayne Precinct 5600:
BLOCK 005/0115./266
BLOCKS 005/0115./338 through 005/0115./342
As added by P.L.240-1991(ss2), SEC.122.

IC 3-3-3-14
Tenth Congressional District
Sec. 14. The Tenth Congressional District consists of the following:
Marion County:
Center Township
Center Ward 30, Precinct 1:
BLOCK 097/3803/116B
Decatur Township Precincts 3, 5, 6, 9, 10, 11, 13, 14, 15, 19
Franklin Township Precinct 3
Lawrence Township Ward 27
Lawrence Township Precincts 2, 4 through 12, 15, 18, 19, 22, 23, 25, 26, 33, 36, 37, 39, 40, 41, 42, 49, 51, 57, 61, 67, 75
Perry Township Ward 26
Perry Township Precincts 1 through 5, 11 through 14, 16, 19, 23, 24, 29, 32, 35, 36, 39, 49, 50, 53, 61, 63, 64, 72, 82
Pike Township Precincts 1, 2, 4 through 7, 9 through 13, 15 through 26, 28, 30, 31, 33 through 43, 45, 46, 47
Pike Township Ward 32
Warren Township Ward 18 Precincts 1, 2, 4 through 9, 11, 14, 15
Warren Township Ward 28 Precincts 1, 2, 3, 5 through 29
Warren Township Precincts 3, 7, 11 through 14, 16, 20, 24, 26,

28, 29, 31, 34, 37, 39, 40, 41, 47 through 53, 57, 59
Warren Township Ward 18 Precinct 13:
BLOCK 097/3611./115
BLOCK 097/3607./211
BLOCK 097/3607./212
Washington Township Wards 20, 22, 31
Washington Township Ward 21, Precincts 1, 4, 8, 9, 16, 18 through 22, 24
Washington Township Precincts 4, 5, 8, 14, 16, 17, 19 through 25, 30, 32, 34, 36 through 40, 44, 47 through 52, 56, 60 through 63, 67 through 74, 78, 80, 82, 83, 84, 92, 93, 96, 104, 105, 106, 108, 109
Wayne Township Precincts 1, 3, 5 through 8, 10, 12 through 16, 24, 25, 26, 30, 32, 37, 38, 40, 41, 43, 45, 48, 51, 55, 59, 61, 64, 66, 68, 69, 71, 72, 75, 76, 77, 82, 84, 85
Wayne Wards 19, 24, 29
As added by P.L.240-1991(ss2), SEC.122.






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. GENERAL PROVISIONS

CHAPTER 1. APPLICABILITY; TYPES OF ELECTIONS

IC 3-5-1-1
Public officials or public questions; application
Sec. 1. This title applies to each election at which the electorate of the state or a political subdivision:
(1) nominates or chooses by ballot public officials; or
(2) decides a public question lawfully submitted to the electorate.
As added by P.L.5-1986, SEC.1.

IC 3-5-1-2
Types of elections
Sec. 2. The types of elections to which this title applies are classified as follows:
(1) General election, which is conducted statewide on the first Tuesday after the first Monday in November of each even-numbered year.
(2) Municipal election, in which the electorate of a municipality chooses by ballot public officials for the municipality or decides a public question lawfully submitted to the electorate of the municipality.
(3) Primary election, which is conducted for the purpose of choosing by ballot the following:
(A) The candidates who will be the nominees of a political party for elected offices in a general or municipal election.
(B) The precinct committeemen of a political party.
(C) The delegates to a political party's state convention.
(4) School district election, in which the electorate of a school district chooses by ballot members of the school board.
(5) Special election, which is conducted for a special purpose as provided by law.
As added by P.L.5-1986, SEC.1.



CHAPTER 2. DEFINITIONS

IC 3-5-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this title.
As added by P.L.5-1986, SEC.1.



CHAPTER 3. LOCAL GOVERNMENT ELECTION EXPENSES

IC 3-5-3-1
Payment of expenses by county and municipality; appropriations
Sec. 1. (a) Except as provided in sections 7 through 10 of this chapter, the county auditor shall pay the expenses of voter registration and for all election supplies, equipment, and expenses out of the county treasury in the manner provided by law. The county fiscal body shall make the necessary appropriations for these purposes.
(b) The county executive shall pay to the circuit court clerk or board of registration the expenses of:
(1) removing voters from the registration record under IC 3-7-43, IC 3-7-45, or IC 3-7-46; and
(2) performing voter list maintenance programs under IC 3-7;
out of the county treasury without appropriation.
(c) Registration expenses incurred by a circuit court clerk or board of registration for:
(1) the salaries of members of a board of registration appointed under IC 3-7-12-9;
(2) the salaries of chief clerks appointed under IC 3-7-12-17; and
(3) the salaries of assistants employed under IC 3-7-12-19;
may not be charged to a municipality. However, the municipality may be charged for wages of extra persons employed to provide additional assistance reasonably related to the municipal election.
As added by P.L.5-1986, SEC.1. Amended by P.L.9-1987, SEC.1; P.L.15-1993, SEC.1; P.L.12-1995, SEC.8; P.L.4-1996, SEC.2.



CHAPTER 4. MISCELLANEOUS PROVISIONS

IC 3-5-4-1
Time for filing
Sec. 1. Whenever this title specifies a final day for a particular filing but no final hour of that day, the final hour for the receipt of the particular filing is noon, prevailing time, of that final day.
As added by P.L.5-1986, SEC.1.



CHAPTER 4.5. STANDARDS FOR CHALLENGES TO VOTERS

IC 3-5-4.5-1
Application of chapter
Sec. 1. This chapter applies to a challenge to a voter made by a precinct election officer, a watcher, a challenger, or a pollbook holder under this title.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-2
Challenge; residency at educational institution
Sec. 2. A person may not challenge the right of an individual to vote at an election in the precinct solely on the basis of the individual's:
(1) enrollment in an educational institution; or
(2) registration to vote at an address that is housing provided for students by the educational institution.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-3
Challenge; party affiliation, support or opposition to candidate or question
Sec. 3. Except as permitted in a primary election under IC 3-10-1, a person may not challenge the right of an individual to vote at an election in the precinct solely on the basis of the individual's:
(1) actual or perceived affiliation with a political party; or
(2) support or opposition to a candidate or the adoption of a public question.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-4
Violations; removal of officer, void credentials
Sec. 4. If a county election board determines that a person has violated a provision of this chapter, the board may remove a precinct election officer from office or void the credentials of a watcher, challenger, or pollbook holder.
As added by P.L.164-2006, SEC.4.

IC 3-5-4.5-5
Referral of violation to prosecuting attorney
Sec. 5. If a county election board determines that a person has knowingly violated a provision of this chapter, the county election board may refer the matter to the prosecuting attorney as a violation of IC 3-14-3-4 (obstruction of a voter).
As added by P.L.164-2006, SEC.4.



CHAPTER 5. STANDARDS FOR DETERMINING RESIDENCY

IC 3-5-5-1
Purpose of chapter
Sec. 1. This chapter shall be used to determine the residency of the following:
(1) A voter or a person applying to become a voter.
(2) A candidate.
(3) A person holding an elected office.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-2
Methods of establishing residency
Sec. 2. A person's residence may be established by:
(1) origin or birth;
(2) intent and conduct taken to implement the intent; or
(3) operation of law.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-3
Residence in more than one precinct
Sec. 3. A person does not have residence in more than one (1) precinct.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-4
Abandonment of residence
Sec. 4. A person who has a residence in a precinct retains residency in that precinct until the person abandons the residence by:
(1) having the intent to abandon the residence;
(2) having the intent to establish a new residence; and
(3) acting as provided in this intent by establishing a residence in a new precinct.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-5
Absence due to state or federal business
Sec. 5. As provided in Article 2, Section 4 of the Constitution of the State of Indiana, a person is not considered to have lost residence in a precinct in Indiana by reason of the person's absence on the business of:
(1) the state of Indiana; or
(2) the United States.
As added by P.L.12-1995, SEC.10. Amended by P.L.3-1995, SEC.10.

IC 3-5-5-6
Rebuttable presumptions
Sec. 6. Sections 7 through 17 of this chapter establish presumptions regarding the residency of a person in a precinct. A

person can rebut these presumptions by demonstrating intent to reside in another precinct and conduct taken to implement that intent.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-7
Temporary residency
Sec. 7. A person does not gain residency in a precinct into which the person moves for:
(1) temporary employment;
(2) educational purposes; or
(3) other purposes;
without the intent of making a permanent home in the precinct.
As added by P.L.12-1995, SEC.10. Amended by P.L.3-1997, SEC.18; P.L.164-2006, SEC.5.

IC 3-5-5-8
Person moving with intent to make new residence
Sec. 8. If a person moves into another state with the intention of making that state the person's residence, the person loses residency in Indiana.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-9
Person moving with intent to remain for indefinite time
Sec. 9. If a person moves to another state with the intention of remaining in the other state for an indefinite time as a place of residence, the person loses residency in Indiana, even if the person intends to return at some time.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-10
Change in precinct of residence
Sec. 10. If a person moves into another precinct in Indiana with the intention of making that precinct the person's residence, the person loses residency in the precinct that the person left.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-11
Location of immediate family as residence
Sec. 11. The place where a person's immediate family resides is the person's residence, unless the family's residence is:
(1) a temporary location for the person's immediate family; or
(2) for transient purposes.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-12
Living away from family while conducting business
Sec. 12. Except as provided in section 13 of this chapter, if:
(1) a person's immediate family resides in one (1) place; and
(2) the person does business in another place; the residence of the immediate family is the person's residence.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-13
Living away from family with intent to remain away
Sec. 13. If a person:
(1) is living at a place other than the residence of the person's immediate family; and
(2) has the intention of remaining at that place;
the place where the person lives is the person's residence.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-14
Establishment of voting residence separate from spouse
Sec. 14. A married person who does not live in a household with the person's spouse may establish a separate residence from the residence of the person's spouse.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-15
Unmarried persons
Sec. 15. The residence of a person who:
(1) is unmarried; and
(2) does not have an immediate family;
is where the person usually sleeps.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-16
Residents of veterans home
Sec. 16. A person who resides in a veterans home is a resident of the precinct in which the home is located.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-17
Persons committed to institutions for the mentally ill
Sec. 17. A person who is:
(1) adjudged mentally ill; and
(2) committed to an institution for the mentally ill;
does not gain residency in the precinct in which the institution is located.
As added by P.L.12-1995, SEC.10.

IC 3-5-5-18
Nontraditional residence
Sec. 18. Notwithstanding IC 3-5-2-42.5, an individual with a nontraditional residence whose residence is within a precinct, but is not fixed or permanent, resides in that precinct.
As added by P.L.12-1995, SEC.10.



CHAPTER 6. STANDARDS FOR CERTIFYING DOCUMENTS SIGNED BY REGISTERED VOTERS

IC 3-5-6-1
Applicability of chapter
Sec. 1. This chapter must be used to determine whether a registered voter has signed a document required or permitted to be certified by a county voter registration office.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-2
Resolution of reasonable doubt in favor of registered voter
Sec. 2. In a case where:
(1) the county voter registration office is uncertain whether a signature has been affixed by a registered voter; and
(2) this chapter does not establish a standard to be applied in that case;
a reasonable doubt must be resolved in favor of the registered voter, and the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-3
Variations from name in county records
Sec. 3. Whenever the name of an individual, as printed or signed, contains a minor variation from the name of a registered voter as set forth in the records of the county voter registration office, the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-4
Minor variations in addresses
Sec. 4. Whenever the residence address or mailing address of an individual contains a minor variation from the residence address or mailing address of a registered voter, the signature must be certified as valid.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-5
Substantial variations in addresses
Sec. 5. Notwithstanding sections 3 and 4 of this chapter, if the residence address or mailing address of an individual contains a substantial variation from the residence address or mailing address of a registered voter as set forth in the records of the county voter registration office, the signature is invalid and may not be certified.
As added by P.L.3-1997, SEC.19.

IC 3-5-6-6
Substantial conformity of signatures required
Sec. 6. (a) Whenever the signature of an individual does not

substantially conform with the signature of the registered voter with the name and address in the records of the county voter registration office, the signature is invalid and may not be certified.
(b) In determining whether a signature substantially conforms with a voter's signature in the records of the county voter registration office, the office must certify the signature if the office determines that lack of conformity may reasonably be attributed to the age, disability, or impairment of the voter.
As added by P.L.3-1997, SEC.19. Amended by P.L.38-1999, SEC.3.



CHAPTER 7. CANDIDATE DESIGNATIONS ON THE BALLOT

IC 3-5-7-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) A candidate for precinct committeeman.
(2) A candidate for delegate to a political party convention.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-2
"Designation" defined
Sec. 2. As used in this chapter, "designation" refers to a name, a nickname, an initial, an abbreviation, or a number used to identify an individual.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-3
"Name" defined
Sec. 3. As used in this chapter, "name" refers to any of the following:
(1) An individual's given name.
(2) An individual's surname.
(3) An individual's middle name.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-4
Candidate's legal name
Sec. 4. (a) For purposes of placement of a candidate's name on the ballot, a candidate's legal name is determined under this section.
(b) Except as provided in subsection (c), a candidate's legal name is considered to be the name shown on the candidate's birth certificate.
(c) If a candidate:
(1) uses a name after marriage as described in subsection (d); or
(2) takes a name through a judicial proceeding that is different from the name shown on the candidate's birth certificate;
the most recent name used after marriage or taken in the judicial proceeding is considered to be the candidate's legal name.
(d) A name a candidate uses after marriage is considered the candidate's legal name if the name satisfies any of the following:
(1) The name is the name appearing on the candidate's birth certificate.
(2) The name is the name used by the candidate as an applicant for the marriage license.
(3) The name is any combination of the names the candidate and the candidate's spouse used as applicants for their marriage license.
As added by P.L.202-1999, SEC.1.
IC 3-5-7-5
Designations used on ballot
Sec. 5. (a) A candidate may use on the ballot any combination of designations permitted by this section.
(b) A candidate may not use on the ballot a designation other than a designation permitted by this section.
(c) Subject to subsections (d) and (e), a candidate may use designations on the ballot as follows:
(1) The first designation that a candidate uses on the ballot may be one (1) of the following:
(A) The candidate's legal given name.
(B) The initial of the candidate's legal given name.
(C) The candidate's legal middle name.
(D) The initial of the candidate's legal middle name.
(E) The candidate's nickname.
(2) After the designation used under subdivision (1), a candidate may use any of the following designations if not used under subdivision (1):
(A) The candidate's legal middle name.
(B) The initial of the candidate's legal middle name.
(C) The candidate's nickname.
(D) The candidate's legal surname.
(3) After a designation used under subdivision (2), a candidate may use the following if not used under subdivision (1) or (2):
(A) The candidate's nickname.
(B) The candidate's legal surname.
(4) After a designation used under subdivision (3), a candidate may use the candidate's legal surname on the ballot if not used under subdivision (2) or (3).
(5) After a candidate's legal surname, a candidate may use any of the following designations:
(A) Sr.
(B) Jr.
(C) A numerical designation such as "II" or "III".
(d) A candidate may use a nickname on the ballot only if the nickname satisfies the following:
(1) The nickname is a name by which the candidate is commonly known.
(2) The nickname does not exceed twenty (20) characters.
(3) The nickname complies with subsection (e).
(4) Unless the candidate uses the nickname as the first designation under subsection (c)(1), the nickname must appear in parentheses.
(e) A candidate may not use a:
(1) title or degree as a designation; or
(2) designation that implies a title or degree.
As added by P.L.202-1999, SEC.1.

IC 3-5-7-6
Candidacy documents      Sec. 6. (a) This section does not apply to any of the following:
(1) A candidate in a presidential primary election under IC 3-8-3.
(2) A candidate for President of the United States.
(3) A candidate for Vice President of the United States.
(b) As used in this section, "candidacy document" refers to any of the following:
(1) A declaration of intent to be a write-in candidate.
(2) A declaration of candidacy.
(3) A consent to the nomination.
(4) A consent to become a candidate.
(5) A certificate of candidate selection.
(6) A consent filed under IC 3-13-2-7.
(7) A statement filed under IC 33-24-2 or IC 33-25-2.
(c) Whenever a candidate files a candidacy document on which the candidate uses a name that is different from the name set forth on the candidate's voter registration record, the candidate's signature on the candidacy document constitutes a request to the county voter registration office that the name on the candidate's voter registration record be the same as the name the candidate uses on the candidacy document.
(d) A request by a candidate under this section is considered filed with the county voter registration office when the candidacy document is filed with the election division or the county election board.
(e) The election division or the county election board shall forward a request filed under this section to the county voter registration office not later than seven (7) days after receiving the request.
As added by P.L.202-1999, SEC.1. Amended by P.L.98-2004, SEC.25.

IC 3-5-7-7
Complaints filed against candidates
Sec. 7. (a) A registered voter of the election district a candidate seeks to represent may file a sworn statement with the election division or a county election board under IC 3-8-1-2 if a candidate uses on the ballot a designation not permitted by section 5 of this chapter.
(b) A complaint filed under this section must contain the following information:
(1) The legal name of the candidate who has used a designation not permitted by section 5 of this chapter.
(2) The designation the candidate has used that is not permitted under section 5 of this chapter.
(c) If the commission or county election board finds that the candidate used a designation not permitted by section 5 of this chapter, the candidate is considered to have withdrawn the candidate's candidacy.
As added by P.L.202-1999, SEC.1. Amended by P.L.14-2004, SEC.8.



CHAPTER 8. THE VOTER'S BILL OF RIGHTS

IC 3-5-8-1
Commission to prescribe statement of voter's bill of rights
Sec. 1. The commission shall prescribe a statement of the rights of a voter in Indiana that shall be known as "the voter's bill of rights".
As added by P.L.126-2002, SEC.11.

IC 3-5-8-2
Content of statement of bill of rights
Sec. 2. The statement required by section 1 of this chapter must contain the following:
(1) A statement of the qualifications that an individual must meet to vote in Indiana, including qualifications relating to registration.
(2) A statement describing the circumstances that permit a voter who has moved from the precinct where the voter is registered to return to that precinct to vote.
(3) A statement that an individual who meets the qualifications and circumstances listed in subdivisions (1) and (2) may vote in the election.
(4) A statement describing how a voter who is challenged at the polls may be permitted to vote.
(5) The date of the election and the hours during which the polls will be open, as required by 42 U.S.C. 15482.
(6) Instructions on how to vote, including how to cast a vote and how to cast a provisional ballot, as required by 42 U.S.C. 15482.
(7) Instructions for mail-in registrants and first time voters under IC 3-7-33-4.5 and 42 U.S.C. 15483, as required under 42 U.S.C. 15482.
(8) General information on voting rights under applicable federal and state laws, including the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if these rights are alleged to have been violated, as required under 42 U.S.C. 15482.
(9) General information on federal and state laws regarding prohibitions on acts of fraud and misrepresentation, as required under 42 U.S.C. 15482.
(10) A statement informing the voter what assistance is available to assist the voter at the polls.
(11) A statement informing the voter what circumstances will spoil the voter's ballot and the procedures available for the voter to request a new ballot.
(12) A statement describing which voters will be permitted to vote at the closing of the polls.
(13) Other information that the commission considers important for a voter to know.
As added by P.L.126-2002, SEC.11. Amended by P.L.209-2003,

SEC.5; P.L.230-2005, SEC.4.

IC 3-5-8-2.5
Absentee voter's bill of rights; prescribed by commission
Sec. 2.5. (a) The commission shall prescribe a statement known as the "Absentee Voter's Bill of Rights".
(b) The Absentee Voter's Bill of Rights must be in a form prescribed by the commission and include the following:
(1) A statement summarizing the rights and responsibilities of the voter when casting and returning the absentee ballot.
(2) A summary of Indiana and federal laws concerning providing assistance to the voter, completion of the ballot in secret, intimidation of voters, and the return of the absentee ballot to the county election board.
(3) Information concerning how to report violations of the absentee ballot and election laws.
As added by P.L.103-2005, SEC.1.

IC 3-5-8-3
Posting of voter's bill of rights; distribution of voter's bill of rights with election information
Sec. 3. (a) As required by 42 U.S.C. 15483, the precinct election board shall post the voter's bill of rights in a public place in each polling place on election day.
(b) The commission may require a copy of the voter's bill of rights to be distributed with voter registration materials or other materials that are given to voters.
As added by P.L.126-2002, SEC.11. Amended by P.L.209-2003, SEC.6; P.L.230-2005, SEC.5.

IC 3-5-8-4
Posting voter's bill of rights on the Internet
Sec. 4. The secretary of state or other state agency posting election information on the state's Internet site shall include the voter's bill of rights on the site.
As added by P.L.126-2002, SEC.11.

IC 3-5-8-5
Publication of voter's bill of rights in news media
Sec. 5. Not later than thirty (30) days before a primary, general, or municipal election, the secretary of state shall request Indiana news media to include a copy of the voter's bill of rights as part of election coverage or in public service announcements.
As added by P.L.126-2002, SEC.11.






ARTICLE 6. POLITICAL PARTY AND ELECTION OFFICERS

CHAPTER 1. STATE COMMITTEES

IC 3-6-1-1 Repealed
(Repealed by P.L.4-1996, SEC.108.)



CHAPTER 2. PRECINCT COMMITTEEMEN

IC 3-6-2-1
Political parties entitled to precinct committee members
Sec. 1. Each political party whose nominee received at least ten percent (10%) of the votes cast in the state for secretary of state at the last election may have precinct committeemen elected at the same time as a primary election in accordance with IC 3-10-1-4.5 if provided by the rules of the political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1996, SEC.6.



CHAPTER 3. POLITICAL PARTY NAME CHANGE

IC 3-6-3-1
Right to change name
Sec. 1. Any political party may change its name by complying with this chapter.
As added by P.L.5-1986, SEC.2.



CHAPTER 3.7. THE SECRETARY OF STATE

IC 3-6-3.7-1
Secretary of state as state's chief election official; exception
Sec. 1. Except as provided by IC 3-7-11-1, the secretary of state is the state's chief election official.
As added by P.L.209-2003, SEC.7.

IC 3-6-3.7-2
Election duties of secretary of state; consent of co-directors required
Sec. 2. In addition to performing the duties related to elections specified in this title, the secretary of state, with the consent of the co-directors of the election division shall do the following:
(1) Work with the federal Election Assistance Commission to encourage students enrolled at institutions of higher education (including community colleges) to assist state and local governments in the administration of elections by serving as nonpartisan poll workers or assistants.
(2) Consult with the federal Election Assistance Commission in the development of materials, seminars, and advertising targeted at students to implement the Help America Vote College Program conducted by the Election Assistance Commission under 42 U.S.C. 15521.
(3) Consult with the Help America Vote Foundation established under 36 U.S.C. 1526 in developing programs to encourage secondary school students (including students educated in the home) to participate in the election process in a nonpartisan manner as poll workers or assistants to local election officials in precinct polling places.
(4) Consult and coordinate with (and provide administrative support to) the co-directors of the election division in the development and implementation of the state plan under HAVA (42 U.S.C. 15401 through 15406).
(5) Perform all duties required to be performed by the state or the chief state election official under HAVA.
As added by P.L.209-2003, SEC.7.

IC 3-6-3.7-3
Programs to encourage students to assist election administration
Sec. 3. The secretary of state may develop programs to encourage Indiana secondary school students and students in institutions of higher education in Indiana to assist state and local governments in the administration of elections.
As added by P.L.209-2003, SEC.7.



CHAPTER 4. REPEALED



CHAPTER 4.1. INDIANA ELECTION COMMISSION

IC 3-6-4.1-1
Establishment
Sec. 1. The Indiana election commission is established.
As added by P.L.8-1995, SEC.18.



CHAPTER 4.2. ELECTION DIVISION

IC 3-6-4.2-1
Establishment
Sec. 1. The election division is established within the office of the secretary of state.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-2
Administration
Sec. 2. (a) The secretary of state shall perform all ministerial duties related to the administration of elections by the state.
(b) The election division shall assist the commission and the secretary of state in the administration of this title.
As added by P.L.8-1995, SEC.19. Amended by P.L.3-1997, SEC.29.

IC 3-6-4.2-2.5
Election division to assist secretary of state in HAVA administration
Sec. 2.5. The election division shall assist the secretary of state in the implementation of HAVA.
As added by P.L.209-2003, SEC.8.

IC 3-6-4.2-3
Co-directors
Sec. 3. (a) The governor shall appoint two (2) co-directors for the election division.
(1) The co-directors shall do the following:
(A) Carry out the policies, decisions, and recommendations of the commission.
(B) Maintain an office for the election division.
(b) The co-directors may not be members of the same political party.
(c) The co-directors have equal authority and responsibilities under this title.
(d) The co-directors must:
(1) be classified the same under the state's personnel system; and
(2) except for differences due to years of service as co-directors, receive the same compensation.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-3.2
Co-directors; terms
Sec. 3.2. A co-director serves a term of four (4) years, beginning January 1, 1999, and continuing until the co-director's successor has been appointed and qualified.
As added by P.L.3-1997, SEC.30.
IC 3-6-4.2-4
Employees
Sec. 4. The co-directors shall employ other employees as necessary in the execution of the powers and duties of the commission.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-5
Political affiliation of employees
Sec. 5. The employees of the election division must be divided equally between the major political parties of the state.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-6
Number of employees
Sec. 6. Subject to section 5 of this chapter, the co-directors may each employ an equal number of employees.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-7
Funding for employees
Sec. 7. Equal funding shall be provided to each co-director with which to employ employees under section 6 of this chapter.
As added by P.L.8-1995, SEC.19. Amended by P.L.66-2003, SEC.3.

IC 3-6-4.2-8
Vacancy in co-director position
Sec. 8. (a) When a vacancy in a co-director position occurs, the secretary of state shall notify the governor and the state chairman of the political party of which the individual vacating the position is a member.
(b) The state chairman may submit to the governor in writing, within thirty (30) days after notice of the vacancy, the names of two (2) individuals to fill the vacancy. If the state chairman submits the names of two (2) individuals within the thirty (30) day period, the governor shall appoint one (1) of the two (2) individuals to fill the vacancy. If the state chairman fails to submit the names of two (2) individuals within the thirty (30) day period, the governor shall, within another ten (10) days, appoint an individual of the same political party as the state chairman to fill the vacancy.
(c) If a state chairman fails to submit in writing the name of a qualified successor within thirty (30) days after the state chairman is notified by the secretary of state of a vacancy, the governor shall:
(1) appoint a member of the political party of the state chairman to fill the vacancy; and
(2) notify the state chairman of the selection.
(d) The state chairman may disapprove the selection by notifying the governor within seven (7) days after receiving notice of the governor's appointment. If the state chairman disapproves the selection within the seven (7) day period, the governor shall make

another appointment under subsection (b) which is subject to disapproval of the state chairman under this subsection. If the state chairman does not disapprove the appointment within the seven (7) day period, the individual appointed by the governor shall be employed as the co-director.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-9
Budget estimates
Sec. 9. The secretary of state shall submit biennial budget estimates for the commission and the election division in the manner and form required by law. Funds shall be expended only in the manner and form required by law.
As added by P.L.8-1995, SEC.19.

IC 3-6-4.2-10
Audits and investigations
Sec. 10. (a) An audit or investigation authorized by the commission concerning administration of election laws shall be conducted by at least two (2) state employees divided equally between the major political parties of the state.
(b) Notwithstanding subsection (a) or any statutory provisions to the contrary, the co-directors shall assist in the following actions upon authorization of the commission:
(1) A hearing or an investigation conducted by the commission under:
(A) IC 3-7-11 (voter registration violations under NVRA or IC 3-7); or
(B) IC 3-9-4-15 (campaign finance violations).
(2) An examination or a test of a voting system for the commission.
As added by P.L.8-1995, SEC.19. Amended by P.L.4-1996, SEC.12.

IC 3-6-4.2-11
Reserved

IC 3-6-4.2-12
Duties
Sec. 12. The election division shall do the following:
(1) Maintain complete and uniform descriptions and maps of all precincts in Indiana.
(2) Promptly update the information required by subdivision (1) after each precinct establishment order is filed with the commission under IC 3-11-1.5.
(3) Issue media watcher cards under IC 3-6-10-6.
(4) Prepare and transfer to the department of state revenue voter registration affidavits for inclusion in state adjusted gross income tax booklets under IC 6-8.1-3-19.
(5) Serve in accordance with 42 U.S.C. 1973ff-1(b) as the office in Indiana responsible for providing information regarding voter

registration procedures and absentee ballot procedures to absent uniformed services voters and overseas voters.
(6) As required by 42 U.S.C. 1973ff-1(c), submit a report to the federal Election Assistance Commission not later than ninety (90) days after each general election setting forth the combined number of absentee ballots:
(A) transmitted to absent uniformed services voters and overseas voters for the election; and
(B) returned by absent uniformed services voters and overseas voters and cast in the election.
(7) Implement the state plan in accordance with the requirements of HAVA (42 U.S.C. 15401 through 15406) and this title, and appoint members of the committee established under 42 U.S.C. 15405.
(8) Submit reports required under 42 U.S.C. 15408 to the federal Election Assistance Commission concerning the use of federal funds under Title II, Subtitle D, Part I of HAVA.
As added by P.L.3-1997, SEC.31. Amended by P.L.209-2003, SEC.9; P.L.221-2005, SEC.8.

IC 3-6-4.2-12.1
State HAVA plan; HAVA committee; membership; per diem; expenses
Sec. 12.1. (a) This section applies to the development, implementation, and amendment of the state plan under HAVA (42 U.S.C. 15401 through 15406).
(b) An individual appointed by the co-directors to serve on the committee established to develop the state plan to implement HAVA under 42 U.S.C. 15405 is entitled to receive the compensation or reimbursement provided under subsection (d) or (e).
(c) For purposes of subsection (d), an individual who holds:
(1) a state office is considered an employee of the state; or
(2) an office of a political subdivision is considered an employee of the political subdivision.
(d) Each member of the committee who is not a state employee or an employee of a political subdivision is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) Each member of the committee who is a state employee or an employee of a political subdivision is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.     (f) The committee's expenses, including the payment of per diem and reimbursements under this section, shall be paid from the Section 101 account of the election administration assistance fund established under IC 3-11-6.5.
As added by P.L.209-2003, SEC.10.

IC 3-6-4.2-12.5
Duty of secretary of state to apply for grants for accessibility of polling places to disabled voters; information regarding accessible polling places; consent of co-directors
Sec. 12.5. (a) As authorized under 42 U.S.C. 15421, the secretary of state with the consent of the co-directors of the election division shall apply to the Secretary of Health and Human Services for payments under the HAVA (42 U.S.C. 15421 through 15425) to do the following:
(1) Make polling places (including the path of travel, entrances, exits, and voting areas of each polling place) more accessible to individuals with disabilities, including the blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as other voters.
(2) Provide individuals with disabilities and other individuals described in subdivision (1) with information about the accessibility of polling places, including outreach programs to inform the individuals about the availability of accessible polling places and training election officials, poll workers, and election volunteers on how best to promote the access and participation of individuals with disabilities in elections.
(b) If the secretary of state receives payments from the Secretary of Health and Human Services under 42 U.S.C. 15421 through 15425, the election division shall expend the money as described in the application submitted under 42 U.S.C. 15423.
As added by P.L.209-2003, SEC.11.

IC 3-6-4.2-13
Assistance from state police department
Sec. 13. (a) The state police department and all state police officers shall assist the election division, on request, in the enforcement of the election laws and the discharge of the election division's duties, including the use of state police radio and telephone service on election days.
(b) The state police department or a state police officer may not supplant or interfere with a local law enforcement officer or precinct election officer in the discharge of official duties.
As added by P.L.3-1997, SEC.32.

IC 3-6-4.2-14
Members of county election boards and boards of registration; instructional meeting; compensation and expenses
Sec. 14. (a) Each year in which a general or municipal election is

held, the election division shall call a meeting of all the members of the county election boards and the boards of registration to instruct them as to their duties under this title and federal law (including HAVA and NVRA). The election division may, but is not required to, call a meeting under this section during a year in which a general or a municipal election is not held.
(b) Each circuit court clerk shall attend a meeting called by the election division under this section.
(c) The co-directors of the election division shall set the time and place of the instructional meeting. In years in which a primary election is held, the election division:
(1) may conduct the meeting before the first day of the year; and
(2) shall conduct the meeting before primary election day.
The instructional meeting may not last for more than two (2) days.
(d) Each member of a county election board or board of registration and an individual who has been elected or selected to serve as circuit court clerk but has not yet begun serving in that office is entitled to receive all of the following:
(1) A per diem of twenty-four dollars ($24) for attending the instructional meeting called by the election division under this section.
(2) A mileage allowance at the state rate for the distance necessarily traveled in going and returning from the place of the instructional meeting called by the election division under this section.
(3) Reimbursement for the payment of the instructional meeting registration fee from the county general fund without appropriation.
(4) An allowance for lodging for each night preceding conference attendance equal to the lodging allowance provided to state employees in travel status.
As added by P.L.3-1997, SEC.33. Amended by P.L.38-1999, SEC.5; P.L.26-2000, SEC.2; P.L.209-2003, SEC.12.



CHAPTER 4.5. ADMINISTRATIVE COMPLAINT PROCEDURE CONCERNING UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATIVE REQUIREMENTS UNDER TITLE III OF HAVA

IC 3-6-4.5-1 Repealed
(Repealed by P.L.221-2005, SEC.145.)



CHAPTER 5. COUNTY ELECTION BOARDS

IC 3-6-5-1
Establishment
Sec. 1. (a) Except as provided in subsection (b), a board is established in each county of the state known as the (name of county) county election board.
(b) A county election board is not established in the following counties:
(1) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.11; P.L.144-2001, SEC.2; P.L.170-2002, SEC.4.



CHAPTER 5.1. COUNTY PROCEDURES FOR RESOLVING ADMINISTRATIVE COMPLAINTS CONCERNING UNIFORM AND NONDISCRIMINATORY ELECTION TECHNOLOGY AND ADMINISTRATIVE REQUIREMENTS UNDER TITLE III OF HAVA

IC 3-6-5.1-1 Repealed
(Repealed by P.L.230-2005, SEC.91.)



CHAPTER 5.2. COMBINED COUNTY ELECTION BOARD AND BOARD OF REGISTRATION

IC 3-6-5.2-1
Applicability of chapter
Sec. 1. This chapter applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.3-1993, SEC.16.

IC 3-6-5.2-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of elections and registration established by section 3 of this chapter.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.4.

IC 3-6-5.2-3
Name of board
Sec. 3. The board of elections and registration is established and shall be known as the ____________ (name of county) board of elections and registration.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.5.

IC 3-6-5.2-4
Membership of board
Sec. 4. The combined board is comprised of the following five (5) members:
(1) The county chairmen of the major political parties of the county shall each appoint two (2) members of the board. Members of the board appointed under this subdivision must be voters of the county and serve a term of two (2) years or until their successors are appointed.
(2) The circuit court clerk, who is an ex officio member of the board.
As added by P.L.3-1993, SEC.16.

IC 3-6-5.2-4.5
Candidates for office as members of board or proxies of record; circuit court clerk as member of candidate's committee
Sec. 4.5. (a) A person who is a candidate for elected office or a member of a candidate's committee may not be appointed as a member of the board.
(b) If an appointed member becomes a:
(1) candidate for elected office; or
(2) member of a candidate's committee;
the member may not continue to serve on the board.
(c) An appointed member may not hold elected office while a member of the board.
(d) The circuit court clerk may not be a member of a candidate's

committee other than the clerk's own candidate's committee.
As added by P.L.9-2004, SEC.3. Amended by P.L.230-2005, SEC.9.

IC 3-6-5.2-5
Compensation
Sec. 5. Each member of the board shall be paid an annual salary of not less than ten thousand dollars ($10,000). The salaries of the board members shall be fixed in the manner prescribed by IC 36-2-5 or IC 36-3-6 and paid out of the county general fund in accordance with IC 3-5-3-1 as other election expenses are paid.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.6.

IC 3-6-5.2-6
Powers of board; duties of director
Sec. 6. (a) The board has all of the powers and duties given in this title (and powers and duties concerning elections or voter registration given in other titles of the Indiana Code) to the following:
(1) The county election board.
(2) The board of registration.
(3) The circuit court clerk.
(4) The county executive.
(b) The director appointed under section 7 of this chapter shall perform all the duties of the circuit court clerk under this title and perform the election or voter registration duties of the circuit court clerk under other titles of the Indiana Code. The board shall perform all the duties of the county executive under this title and perform the election duties of the county executive under other titles of the Indiana Code.
As added by P.L.3-1993, SEC.16. Amended by P.L.13-1995, SEC.1; P.L.176-1999, SEC.7; P.L.26-2000, SEC.3.

IC 3-6-5.2-7
Director
Sec. 7. (a) The board may vest day to day operations in a director of the board and in an assistant director of the board.
(b) The director of the board is appointed by the county chairman of the political party whose nominee received the highest number of votes in the county for secretary of state in the last election.
(c) The assistant director of the board is appointed by the county chairman of the political party whose nominee received the second highest number of votes in the county for secretary of state in the last election.
(d) The assistant director shall receive an annual salary of not less than two thousand dollars ($2,000) less than the salary of the director.
(e) The board shall establish the number and compensation of the employees of the board. The county chairman of each of the major political parties in the county shall appoint one-half (1/2) of the board employees. The director, the assistant director, and the board employees serve at the pleasure of their respective appointing

authorities.
As added by P.L.3-1993, SEC.16. Amended by P.L.176-1999, SEC.8.

IC 3-6-5.2-8
Attorney to provide legal services to board
Sec. 8. The board may, by a vote of a majority of the members of the board, hire attorneys to provide legal services for the board, as determined by the board.
As added by P.L.176-1999, SEC.9. Amended by P.L.230-2005, SEC.10.

IC 3-6-5.2-9
Appeal of board decision; time to file
Sec. 9. Except as expressly provided by statute, an appeal may be taken from a decision of the board to the circuit court. An appeal taken under this section must be filed not later than thirty (30) days after the board makes the decision subject to the appeal.
As added by P.L.230-2005, SEC.11.



CHAPTER 5.4. TIPPECANOE COUNTY BOARD OF ELECTIONS AND REGISTRATION

IC 3-6-5.4-1
Applicability of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
As added by P.L.144-2001, SEC.3. Amended by P.L.170-2002, SEC.5.

IC 3-6-5.4-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of elections and registration established by section 3 of this chapter.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-3
Establishment; name
Sec. 3. (a) The board of elections and registration is established for the county.
(b) The board shall be known as the (name of the county) board of elections and registration.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-4
Members
Sec. 4. (a) The board consists of the following:
(1) One (1) member appointed by the county chairman of each of the major political parties of the county. A member appointed under this subdivision must be a voter of the county.
(2) The circuit court clerk, who serves as an ex officio member of the board.
(b) The board members serving under subsection (a)(1) serve at the pleasure of their respective county chairman.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-4.5
Candidates for office as members of board or proxies of record; circuit court clerk as member of candidate's committee
Sec. 4.5. (a) A person who is a candidate for elected office or a member of a candidate's committee may not be appointed as a member of the board.
(b) If an appointed member becomes a:
(1) candidate for elected office; or
(2) member of a candidate's committee;
the member may not continue to serve on the board.
(c) An appointed member may not hold elected office while a member of the board.     (d) The circuit court clerk may not be a member of a candidate's committee other than the clerk's own candidate's committee.
As added by P.L.9-2004, SEC.4. Amended by P.L.230-2005, SEC.12.

IC 3-6-5.4-5
Powers and duties
Sec. 5. (a) The board has all the powers and duties given in this title to the following:
(1) The county election board.
(2) The board of registration.
(3) The county executive.
(b) The circuit court clerk shall perform all the duties of the circuit court clerk under this title.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-6
Appointment of deputy
Sec. 6. Each board member described in section 4(a)(1) of this chapter may, subject to the approval of the county chairman that appointed the board member, appoint a deputy to assist the board member.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-7
Appointment of employees
Sec. 7. (a) The board shall appoint employees to perform the board's election and registration duties under this title.
(b) The board may appoint an individual as an employee only upon the nomination by the county chairman of one (1) of the major political parties of the county.
(c) The staff of the board must be equally divided between the major political parties of the county.
(d) The board may designate and assign an employee to election or registration duties subject to the consent of the county chairman that nominated the employee to be a member of the staff.
(e) An employee of the board may be cross-trained and assist other employees of the board with other duties subject to the direction of the board.
(f) The board shall make final determinations with respect to the duties and assignments of employees of the board.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-8
Unified budget
Sec. 8. The county shall establish a unified budget for the board that includes all expenses of conducting elections, registering voters, paying board employees, and compensating board member expenses.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-9 Applicability of title
Sec. 9. Subject to this chapter, this title applies to the operation of the board relating to conducting elections and registering voters.
As added by P.L.144-2001, SEC.3.

IC 3-6-5.4-10
Appeal of board decision; time to file
Sec. 10. Except as expressly provided by statute, an appeal may be taken from a decision of the board to the circuit court. An appeal taken under this section must be filed not later than thirty (30) days after the board makes the decision subject to the appeal.
As added by P.L.230-2005, SEC.13.



CHAPTER 6. PRECINCT ELECTION OFFICERS

IC 3-6-6-1
Precinct election board; members; appointment; chairman
Sec. 1. (a) Except as otherwise provided by law, each county election board shall appoint a precinct election board for each precinct in the county.
(b) A precinct election board consists of the following:
(1) One (1) inspector.
(2) Two (2) judges.
(c) Each county chairman of a major political party of the county is entitled to nominate one (1) judge under section 9 of this chapter.
(d) Each inspector and judge must be a voter of the county.
(e) The inspector serves as the chairman of the precinct election board.
As added by P.L.5-1986, SEC.2. Amended by P.L.176-1999, SEC.10.



CHAPTER 6.5. CERTIFIED ELECTION WORKER PROGRAM

IC 3-6-6.5-1
Program established
Sec. 1. The certified election worker program is established.
As added by P.L.230-2005, SEC.17.

IC 3-6-6.5-2
Contents of program courses
Sec. 2. The program must consist of courses in several aspects of precinct election administration, including the following:
(1) The duties of precinct election officers and county election officials.
(2) The laws governing activity permitted and prohibited in polling places.
(3) The laws and procedures governing the operation of voting systems.
(4) The laws governing voter registration, absentee ballots, provisional ballots, and the tabulation of ballots.
(5) Effective communication and problem solving techniques.
As added by P.L.230-2005, SEC.17.

IC 3-6-6.5-3
Administration of program; certification of individuals who complete program
Sec. 3. The secretary of state:
(1) shall administer the program; and
(2) may establish procedures and requirements for the certification of an individual who satisfactorily completes the program.
As added by P.L.230-2005, SEC.17.

IC 3-6-6.5-4
Expiration of certification; renewal
Sec. 4. The designation of an individual as a certified election worker expires January 1 of the fourth year following the individual's certification. The individual's certification may be renewed by the secretary of state after compliance with the requirements for renewal established under this chapter.
As added by P.L.230-2005, SEC.17.



CHAPTER 7. CHALLENGERS AND POLLBOOK HOLDERS

IC 3-6-7-1
Appointment; presence at polls; identification card
Sec. 1. (a) Each political party or independent candidate may appoint challengers and pollbook holders for each precinct in which the political party or independent candidate is on the ballot.
(b) This subsection applies to a public question that is submitted to the electorate. A county election board may appoint challengers and pollbook holders if a petition requesting the appointment is filed with the board. The petition must be signed by:
(1) the chairman of a political action committee organized under IC 3-9 to support or oppose the approval of the public question; and
(2) at least the number of voters equal to two percent (2%) of the votes cast in the last election for secretary of state in the county.
(c) A challenger must be at least eighteen (18) years of age.
(d) The county election board, county chairman, other local chairman of the party, or independent candidate:
(1) must make the appointments in writing; and
(2) shall issue one (1) identification card for each person appointed under this section.
(e) Each political party or independent candidate described in subsection (a) or a political action committee described in subsection (b) may have only one (1) challenger and one (1) pollbook holder present at each precinct's polls at any time during election day. The challenger and pollbook holder present at the polls must possess an identification card issued under subsection (d).
(f) The identification card issued under subsection (d) must clearly state the following:
(1) The status of the individual as an appointed challenger or pollbook holder.
(2) The name of the individual serving as a challenger or pollbook holder.
(3) The name of the person who appointed the individual as a challenger or pollbook holder, and whether the person is a political party, an independent candidate, or a county election board.
(4) If the challenger or pollbook holder has been appointed by a political party, the name of the political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.10; P.L.7-1990, SEC.3; P.L.3-1993, SEC.23; P.L.3-1995, SEC.19; P.L.230-2005, SEC.18.



CHAPTER 8. WATCHERS FOR POLITICAL PARTIES AND INDEPENDENT CANDIDATES

IC 3-6-8-1
Entitlement to appoint watcher
Sec. 1. (a) Each bona fide political party or an independent candidate for a federal or a state office is entitled to appoint watchers at each precinct in which the political party or independent candidate is on the ballot.
(b) This subsection applies to a public question that is submitted to the electorate. A county election board may appoint watchers if a petition requesting the appointment is filed with the board. The petition must be signed by:
(1) the chairman of a political action committee organized under IC 3-9 to support or oppose the approval of the public question; and
(2) at least the number of voters equal to two percent (2%) of the votes cast in the last election for secretary of state in the county.
(c) At any time during election day, each political action committee, each political party, or an independent candidate for a federal or a state office may have only one (1) watcher present at each precinct's polls.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.12; P.L.3-1993, SEC.24; P.L.3-1995, SEC.20.

IC 3-6-8-2
Eligibility of candidates
Sec. 2. A candidate to be voted for at an election, except as an unopposed candidate for precinct committeeman or state convention delegate, is not eligible to be appointed as a watcher at an election.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1991, SEC.19.

IC 3-6-8-2.5
Eligibility of watchers
Sec. 2.5. A watcher appointed under this chapter must be a registered voter of the county.
As added by P.L.3-1997, SEC.47.

IC 3-6-8-3
Identification card
Sec. 3. (a) A watcher present at the polls must possess an identification card issued under this section and present the card if demanded by a member of the precinct election board.
(b) The county election board, county chairman, or chairman of the committee of the independent candidate for a federal or a state office:
(1) must appoint each watcher in writing; and
(2) shall issue one (1) watcher identification card for each

person appointed as a watcher.
(c) The identification card must be signed by the chairman of the county election board, county chairman of the party, or chairman of the committee of the independent candidate for a federal or a state office that the watcher represents.
(d) The identification card described in subsection (a) must clearly state the following:
(1) The status of the individual as an appointed watcher.
(2) The name of the individual serving as a watcher.
(3) The name of the person who appointed the individual as a watcher.
(4) If the individual has been appointed as a watcher by a political party, the name of the political party.
As added by P.L.5-1986, SEC.2. Amended by P.L.5-1989, SEC.13; P.L.7-1990, SEC.4; P.L.3-1993, SEC.25; P.L.3-1995, SEC.21; P.L.230-2005, SEC.20.

IC 3-6-8-4
Powers and duties
Sec. 4. A watcher appointed under this chapter is entitled to:
(1) enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until all tabulations have been completed;
(2) inspect the paper ballot boxes, ballot card voting system, or electronic voting system before votes have been cast;
(3) inspect the work being done by any precinct election officer;
(4) enter, leave, and reenter the polls at any time on election day;
(5) witness the calling and recording of the votes and any other proceedings of the precinct election officers in the performance of official duties;
(6) receive a summary of the vote prepared under IC 3-12-2-15, IC 3-12-3-2, IC 3-12-3-11, or IC 3-12-3.5-3, signed by the precinct election board, providing:
(A) the names of all candidates of the political party whose primary election is being observed by the watcher and the number of votes cast for each candidate;
(B) the names of all candidates at a general, municipal, or special election and the number of votes cast for each candidate; or
(C) the vote cast for or against a public question;
(7) accompany the inspector and judge in delivering the tabulation and election returns to the county election board by the most direct route;
(8) be present when the inspector takes a receipt for the tabulation and election returns delivered to the county election board; and
(9) call upon the election sheriffs to make arrests.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.38; P.L.3-1993, SEC.26; P.L.3-1997, SEC.48; P.L.221-2005, SEC.11.
IC 3-6-8-5
Blank certificates for vote summaries
Sec. 5. The county election board shall provide blank certificates for the summaries required by section 4(6) of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-8-6
Report of violations
Sec. 6. A watcher appointed under this chapter shall report any violation of the election laws that comes to the watcher's attention to the county grand jury or prosecuting attorney.
As added by P.L.5-1986, SEC.2.



CHAPTER 9. WATCHERS FOR PRIMARY, SCHOOL BOARD, AND PRECINCT COMMITTEEMEN CANDIDATES

IC 3-6-9-1
Request for watchers; written statement
Sec. 1. (a) If:
(1) twenty-six percent (26%) or more of all candidates of a political party who are candidates for:
(A) nomination to elected offices at a county primary election (or municipal primary election within the municipality in which the municipal primary is to be conducted), not including candidates for delegates to the state convention or candidates for precinct committeemen; or
(B) precinct committeemen at an election for precinct committeemen, whose names are certified to the county election board as candidates to be voted for at the primary election for precinct committeemen; or
(2) any candidate or group of candidates for a school board office;
desire to have watchers at the polls in any precinct of the county or municipality, they shall sign a written statement indicating their desire to name watchers.
(b) If the candidates signing the statement are candidates for nomination at a county primary election or for election as precinct committeemen or to a school board office, the written statement shall be filed with the circuit court clerk of the county where the candidates reside.
(c) If the candidates signing the statement are candidates for nomination at a municipal primary election, the written statement shall be filed with the circuit court clerk of the county that contains the greatest percentage of the population of the election district.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.39; P.L.10-1988, SEC.10; P.L.14-2004, SEC.14.



CHAPTER 10. WATCHERS FOR THE MEDIA

IC 3-6-10-1
Media entitled to watchers
Sec. 1. The following media may appoint in writing one (1) watcher for each precinct:
(1) Each daily, weekly, semiweekly, or triweekly newspaper of general circulation in the county where an election is held.
(2) Each news service operating in the county where an election is held.
(3) Each radio or television station operating in the county where an election is held.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.42; P.L.4-1996, SEC.13.

IC 3-6-10-2
List of watchers; signature
Sec. 2. A list of all persons appointed under section 1 of this chapter shall be prepared and signed by an individual or an officer of the corporation owning the newspaper, news service, radio station, or television station. The signature must be verified.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.43.

IC 3-6-10-3
Persons entitled to receive list
Sec. 3. The list required by section 2 of this chapter shall be furnished the day before election day to the following:
(1) The circuit court clerk.
(2) The county election board.
(3) The county chairman of each political party that is entitled to appoint a watcher under IC 3-6-8.
(4) The chairman of each independent candidate's committee that is entitled to appoint a watcher under IC 3-6-8.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1993, SEC.29.

IC 3-6-10-4
Application of IC 3-6-10-2 and IC 3-6-10-3
Sec. 4. Sections 2 and 3 of this chapter do not apply to persons who are employed by a newspaper, news service, radio station, or television station as their regular occupation.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.44.

IC 3-6-10-5
Watcher identification card; powers; photographing proceedings; photographing voters
Sec. 5. (a) Each person who acts as a watcher under this chapter must obtain a watcher identification card from the county election board. The identification card issued under this subsection must clearly state the following:         (1) The status of the individual as an appointed watcher.
(2) The name of the individual serving as a watcher.
(3) The name of the person that appointed the individual as a watcher.
(b) Watchers appointed under this chapter do not have a voice or vote in any proceeding of a precinct election board. The watchers may attend the election as witnesses only and are subject to the orders of the board.
(c) Except as provided in subsection (d), a watcher appointed under this chapter may photograph the proceedings of a precinct election board.
(d) A watcher appointed under this chapter may not photograph a voter:
(1) while the voter is in the polls if the voter informs the precinct election board that the voter objects to being photographed by the watcher; or
(2) in a manner that permits the watcher to see or know for what ticket, candidates, or public questions the voter has voted.
As added by P.L.5-1986, SEC.2. Amended by P.L.3-1987, SEC.45; P.L.7-1990, SEC.5; P.L.4-1996, SEC.14; P.L.230-2005, SEC.22.

IC 3-6-10-5.5
Watcher rights
Sec. 5.5. A watcher appointed under this chapter is entitled to do the following:
(1) Enter the polls at least thirty (30) minutes before the opening of the polls and remain there throughout election day until all tabulations have been completed.
(2) Inspect the paper ballot boxes, ballot card voting system, or electronic voting system before votes have been cast.
(3) Inspect the work being done by any precinct election officer.
(4) Enter, leave, and reenter the polls at any time on election day.
(5) Witness the calling and recording of the votes and any other proceedings of the precinct election officers in the performance of official duties.
(6) Receive a summary of the vote prepared under IC 3-12-2-15, IC 3-12-3-2, IC 3-12-3-11, or IC 3-12-3.5-3, signed by the precinct election board, providing the names of all candidates and the number of votes cast for each candidate and the votes cast for or against a public question.
(7) Accompany the inspector and the judge in delivering the tabulation and the election returns to the county election board by the most direct route.
(8) Be present when the inspector takes a receipt for the tabulation and the election returns delivered to the county election board.
As added by P.L.14-2004, SEC.16. Amended by P.L.221-2005, SEC.13.
IC 3-6-10-6
Multiple county media watchers; procurement of watcher identification card
Sec. 6. If a person desires to act as a watcher for a newspaper, news service, radio station, or television station in more than one (1) county in Indiana, the person must obtain a watcher identification card from the election division. The secretary of state may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.3-1987, SEC.46. Amended by P.L.2-1996, SEC.7; P.L.3-1997, SEC.50.



CHAPTER 11. POLL TAKERS

IC 3-6-11-1
Polls of voters
Sec. 1. A political party, civic association, or other organization may, at any time before an election, take a poll of voters qualified to vote at the election.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-2
Certification of polling organization
Sec. 2. The chairman, president, or other chief officer of the organization taking a poll under section 1 of this chapter shall issue to the persons taking the poll a certificate showing the nature of the poll and the organization for which the poll is to be taken.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.6.

IC 3-6-11-2.5
Polls taken in student housing
Sec. 2.5. During the last thirty (30) days of each registration period, excluding school holidays, a college or university shall permit a student to knock on the door of each room in the living areas of student housing at the college or university to conduct a poll under this chapter.
As added by P.L.3-1997, SEC.51.

IC 3-6-11-2.6
Procedures for taking polls in student housing
Sec. 2.6. An organization or individual conducting activities under section 2.5 of this chapter shall follow the following procedures:
(1) Submit a list of poll takers to the person designated by the college or university.
(2) If the student housing is not covered by a policy limiting visitation by members of the other gender in the living areas of the student housing, conduct the activities permitted under section 2.5 of this chapter between 10 a.m. and 8 p.m.
(3) If the student housing is covered by a policy limiting visitation by members of the other gender in the living areas of the student housing, conduct the activities permitted under section 2.5 of this chapter during the most restrictive of the following times:
(A) Between 10 a.m. and 8 p.m.
(B) During the hours visitation is permitted.
As added by P.L.3-1997, SEC.52.

IC 3-6-11-2.7
Requirements for poll takers entering student housing
Sec. 2.7. A poll taker entering student housing under section 2.5 of this chapter must:         (1) be a student enrolled at the college or university;
(2) carry a poll taker's certificate issued under section 2 of this chapter;
(3) carry an identification card that includes a photograph of the student;
(4) check in at the main desk, or with the person in charge of security for the building, upon arrival at the student housing; and
(5) check out at the main desk or with the person in charge of security for the building before departing.
As added by P.L.3-1997, SEC.53.

IC 3-6-11-3
Reports by poll takers
Sec. 3. Each poll taker shall make a full, true, and complete list of all persons whose names are reported as voters, with such comments as the poll taker considers proper concerning the voters' respective qualifications.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-4
Persons responding to polls; information required to be provided
Sec. 4. Each person who is requested to provide information for a poll authorized under section 1 of this chapter shall respond to the poll taker upon the exhibition of the certificate required under section 2 of this chapter. The person responding shall provide all information in the possession of the person concerning the name, residence, and other qualifications for voting of each person within the election district.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-5
Proprietors of lodging houses or condominiums; list of residents; entry by poll taker
Sec. 5. (a) This subsection does not apply to the proprietor or manager of a residential mental health facility. The proprietor or manager of each:
(1) boarding house;
(2) lodging house;
(3) residential building;
(4) apartment; or
(5) other place within which persons are lodged;
shall maintain a complete and accurate list of all residents so domiciled during the period beginning seventy (70) days before each election and ending fifty (50) days before the election.
(b) The proprietor, manager, or association of co-owners of a condominium (as defined in IC 32-25-2-7) shall maintain a complete and accurate list of all residents of the condominium during the period beginning seventy (70) days before each election and ending fifty (50) days before the election.     (c) A poll taker for a political party or an independent candidate for a federal or a state office is entitled to enter a place described in subsection (a) or a condominium during reasonable hours to take a poll of residents.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.7; P.L.4-1991, SEC.20; P.L.3-1993, SEC.30; P.L.12-1995, SEC.19; P.L.2-1996, SEC.8; P.L.2-2002, SEC.23.

IC 3-6-11-6
Contents of list
Sec. 6. The list required by section 5 of this chapter must state the following:
(1) Name and address (including apartment, room, or unit number) of each person residing:
(A) at the place of lodging listed in section 5(a) of this chapter; or
(B) in the condominium.
(2) Address of each vacant place of lodging or living unit of the condominium.
As added by P.L.5-1986, SEC.2. Amended by P.L.4-1991, SEC.21.

IC 3-6-11-7
Right of poll taker to examine list; failure of proprietor or association to allow entry or provide list; meeting of county election board; violations
Sec. 7. (a) The proprietor, manager, or association of co-owners shall retain the list required by section 5 of this chapter for at least forty (40) days after the election.
(b) The list required by section 5 of this chapter shall be submitted to each poll taker for examination within ten (10) days after a request. The proprietor, manager, or association and the poll taker may agree that the list will be mailed to the poll taker or will be available at the place of lodging or condominium. If no agreement can be reached, the list shall be made available at the place of lodging or the condominium.
(c) If the proprietor, manager, or association of co-owners does not:
(1) permit a poll taker for a political party or an independent candidate for a federal or a state office to enter the place or condominium under section 5(c) of this chapter;
(2) maintain a complete and accurate list as required under section 5 of this chapter; or
(3) provide the list required under this section to a political party upon request;
the chairman of the county election board of the county in which the place or condominium is located shall call a meeting of the board under IC 3-6-5.
(d) The secretary of the county election board shall notify the proprietor, manager, or association of the meeting by certified mail, return receipt requested.     (e) The county election board shall receive evidence concerning violations of this section and, if the board determines that reasonable cause exists to believe that a violation has occurred, forward a copy of the minutes of the meeting to the prosecuting attorney of the county in which the place or condominium is located for proceedings under IC 34-28-5.
As added by P.L.5-1986, SEC.2. Amended by P.L.7-1990, SEC.8; P.L.4-1991, SEC.22; P.L.3-1993, SEC.31; P.L.1-1998, SEC.62.

IC 3-6-11-7.5
Use of poll list
Sec. 7.5. An organization that takes a poll of voters under this chapter or a poll taker taking the poll may not:
(1) use the poll list for any purpose except conducting a campaign or voter registration; or
(2) give, loan, sell, or transfer the poll list to a person who intends to use the list for any purpose except conducting a campaign or voter registration.
As added by P.L.7-1990, SEC.9.

IC 3-6-11-8
Exemption for small lodging houses
Sec. 8. The keeping of three (3) or fewer persons as guests or lodgers in a building does not constitute a building subject to section 5 of this chapter.
As added by P.L.5-1986, SEC.2.

IC 3-6-11-9
Exemption for armed services camps or barracks
Sec. 9. This chapter does not apply to a camp or barracks maintained by or for the armed services of the United States.
As added by P.L.5-1986, SEC.2.






ARTICLE 7. VOTER REGISTRATION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.5. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. GENERAL PROVISIONS

IC 3-7-10-1
Provisions by general assembly for voter registration
Sec. 1. This article is enacted by the general assembly to implement Article 2, Section 14(c) of the Constitution of the State of Indiana, which requires the general assembly to provide for the registration of all persons entitled to vote.
As added by P.L.176-1999, SEC.19.



CHAPTER 11. STATE ADMINISTRATION OF VOTER REGISTRATION

IC 3-7-11-1
Designation of chief state election official
Sec. 1. The co-directors of the commission are jointly designated under 42 U.S.C. 1973gg-8 as the chief state election official responsible for the coordination of state responsibilities under NVRA.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.20.

IC 3-7-11-2
Duties of NVRA official
Sec. 2. The NVRA official shall do the following:
(1) Coordinate with the commission to oversee the implementation and administration of NVRA by the state, county, municipal, and nongovernmental offices designated as registration sites under this article.
(2) Develop training programs to assist the offices described in subdivision (1) in properly administering registration services.
(3) Protect the fundamental rights of voters.
(4) Consult with the federal Election Assistance Commission under 42 U.S.C. 1973gg-7 to develop a federal mail registration form.
(5) Comply with 42 U.S.C. 1973gg-4(b) by making federal and state mail registration forms available for distribution through governmental and private entities, with particular emphasis on making the forms available for organized voter registration programs.
(6) Comply with 42 U.S.C. 1973gg-6(g) by notifying a county registration officer whenever the NVRA official receives information from a United States attorney that:
(A) a person has been convicted of a felony in a district court of the United States; or
(B) the conviction has been overturned.
(7) Receive notices from voter registration agencies in other states indicating that a person has registered in that state and requests that the person's registration in Indiana be canceled.
(8) Forward notices received under subdivision (7) to the appropriate circuit court clerk or board of registration for cancellation of the voter's registration as provided in 42 U.S.C. 1973gg-6(a)(3)(A).
(9) Assist the federal Election Assistance Commission under 42 U.S.C. 1973gg-7(a)(3) by preparing reports concerning the impact of NVRA on election administration in Indiana.
(10) Recommend improvements to the Federal Election Commission concerning federal and state procedures, forms, or other matters affected by NVRA.
(11) Develop public awareness programs to assist voters in understanding the services available to them under NVRA. As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.21; P.L.209-2003, SEC.20.

IC 3-7-11-3
Written notice of violation
Sec. 3. (a) This section applies when a person aggrieved by a violation of:
(1) NVRA; or
(2) this article;
files a written notice of the violation with the NVRA official under 42 U.S.C. 1973gg-9(b) or this chapter. A person who files a written notice of violation under this section must state in the notice whether the person has filed a written notice concerning the violation with the circuit court clerk under IC 3-7-12.
(b) The NVRA official shall promptly provide a copy of the notice by first class mail to:
(1) the person alleged to have committed the violation; and
(2) the members of the commission.
(c) Notwithstanding this chapter, a person aggrieved by a violation of NVRA or this article may file a written notice of violation with the circuit court clerk of the county where the violation allegedly occurred. If a person files a written notice with the circuit court clerk, the NVRA official shall not begin enforcement procedures under this chapter regarding the complaint unless the person files a complaint with the NVRA official under this chapter.
(d) This subsection applies if the written notice of violation alleges that either co-director has committed a violation. The aggrieved person shall file the written notice with the chair of the commission. The chair of the commission shall perform the duties otherwise performed by the NVRA official concerning a written notice of violation.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.22.

IC 3-7-11-4
Determination of violation
Sec. 4. The NVRA official shall determine whether a notice filed under section 3 of this chapter describes a violation of NVRA or this article if the facts set forth in the notice are assumed to be true.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.23.

IC 3-7-11-5
Determination that no violation exists; persons to be notified
Sec. 5. If the NVRA official determines that the notice does not allege a violation of NVRA or this article, even if the facts set forth in the notice are assumed to be true, the NVRA official shall provide a copy of the determination by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and         (4) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.24.

IC 3-7-11-6
Investigation of violation
Sec. 6. If the NVRA official determines that the notice alleges a violation of NVRA or this article if the facts set forth in the notice are assumed to be true, the NVRA official shall conduct an investigation under IC 3-6-4.2.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.25; P.L.209-2003, SEC.21.

IC 3-7-11-7
Report of investigation; copies
Sec. 7. The NVRA official, upon completing the investigation, shall submit the results of the investigation to the commission, who shall then issue a written report. The commission shall provide a copy of the report by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation;
(3) the members of the commission; and
(4) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.26.

IC 3-7-11-8
Contents of report
Sec. 8. The report described in section 7 of this chapter must:
(1) indicate the date when the notice alleging the violation was received by the NVRA official;
(2) contain findings of fact regarding the alleged violation of NVRA or this article and state whether a violation of NVRA or this article appears to have occurred;
(3) state what steps, if any, the person alleged to have committed the violation has taken to correct a violation or to prevent a reoccurrence of a violation;
(4) suggest any additional measures that could be taken to correct a violation;
(5) indicate the date when a violation was corrected or is expected to be corrected; and
(6) indicate the number of days remaining after the issuance of the report until the next election will be conducted:
(A) for a federal office in the jurisdiction where the violation is alleged to have occurred if the notice alleges a violation of NVRA; or
(B) for any other office or on any public question if the notice alleges a violation of this article.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.27.

IC 3-7-11-9
Request for hearing      Sec. 9. (a) Any member of the commission may request that the commission conduct a hearing on the NVRA official's report concerning an alleged violation of NVRA or this article.
(b) The member must file a written request for a hearing under subsection (a) with the NVRA official not later than noon, seven (7) days after the NVRA official's report was mailed under section 7 of this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.28.

IC 3-7-11-10
Hearing within 30 days
Sec. 10. The chairman of the commission shall convene the hearing as promptly as possible, but not later than thirty (30) days after the member files the request for a hearing under section 9 of this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.2-1998, SEC.3.

IC 3-7-11-11
Duties of commission after hearing
Sec. 11. After concluding the hearing, the commission shall:
(1) affirm the report;
(2) amend the report; or
(3) refer the matter to the NVRA official for further investigation and submission of a subsequent report to the commission.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.29.

IC 3-7-11-12
Written summary forwarded
Sec. 12. The commission shall forward a written summary of any action under section 11 of this chapter by certified mail to:
(1) the person who filed the notice;
(2) the person alleged to have committed the violation; and
(3) the attorney general.
As added by P.L.12-1995, SEC.20. Amended by P.L.2-1996, SEC.9.

IC 3-7-11-13
Declaratory or injunctive relief; written notice by person aggrieved
Sec. 13. (a) This section applies to an election for an elected office or on a public question that is not an election (as defined in 2 U.S.C. 431(1) and referenced in 42 U.S.C. 1973gg-1(1)).
(b) The attorney general may file a civil action for declaratory or injunctive relief necessary to carry out this article for the election.
(c) A person aggrieved by a violation of this article concerning the election may provide written notice of the violation to the NVRA official.
(d) Notwithstanding subsection (c), a person aggrieved by a violation of NVRA or this article may file a written notice of violation with the circuit court clerk of the county where the violation allegedly occurred. If a person files a written notice with

the circuit court clerk, the NVRA official shall not begin enforcement procedures under this chapter regarding the complaint unless the person files a complaint with the NVRA official under this chapter.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.30.

IC 3-7-11-14
Procedures for notice; remedies and procedures for aggrieved person if violation not corrected
Sec. 14. (a) This section applies to a written notice filed under section 13 of this chapter.
(b) The NVRA official and the members of the commission shall comply with the procedures set forth in sections 3 through 12 of this chapter in taking action concerning the notice.
(c) The aggrieved person may file a civil action if the violation is not corrected:
(1) within ninety (90) days after the NVRA official receives the notice; or
(2) within twenty (20) days after the NVRA official receives the notice if the violation occurs not later than one hundred twenty (120) days before the election occurs.
(d) The aggrieved person must provide written notice of the violation to the NVRA official under this section before filing a civil action unless the violation occurs less than thirty (30) days before the election occurs.
As added by P.L.12-1995, SEC.20. Amended by P.L.8-1995, SEC.31.

IC 3-7-11-15
Attorney's fees
Sec. 15. (a) This section applies to a civil action filed under section 14 of this chapter.
(b) A court may allow the prevailing party (other than the state of Indiana) reasonable attorney's fees, including litigation expenses, and costs.
(c) The civil action is in addition to any other rights and remedies provided by law.
As added by P.L.12-1995, SEC.20.



CHAPTER 12. COUNTY ADMINISTRATION OF VOTER REGISTRATION

IC 3-7-12-1
Duties of circuit court clerk
Sec. 1. (a) This section does not apply to the following counties:
(1) A county in which a board of elections and registration is established under IC 3-6-5.2 or IC 3-6-5.4.
(2) A county in which a board of registration is established:
(A) by this chapter; or
(B) by a county acting under this chapter.
(b) The circuit court clerk:
(1) is the voter registration officer of each county; and
(2) shall supervise the registration of voters of the county.
As added by P.L.12-1995, SEC.21. Amended by P.L.144-2001, SEC.4.



CHAPTER 13. REGISTRATION AND VOTING REQUIREMENTS; GENERAL PROVISIONS

IC 3-7-13-1
Persons eligible to vote
Sec. 1. A person who:
(1) will be at least eighteen (18) years of age at the next general, municipal, or special election;
(2) is a United States citizen; and
(3) resides in a precinct continuously before a general, municipal, or special election for at least thirty (30) days;
may, upon making a proper application under this article, register to vote in that precinct.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-2
Eligibility to vote in primary election
Sec. 2. A person who, on the day of the next general, municipal, or special election, will meet the age and residency requirements of section 1 of this chapter may register and vote in the primary election.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-3
Eligibility to vote for candidates for elected offices, public questions, or political party officers
Sec. 3. (a) This section applies to a person who:
(1) on the day of the next general, municipal, or special election, will meet the age and residency requirements of section 1 of this chapter; and
(2) does not meet the age or residency requirements on primary election day.
(b) A person described in subsection (a) may not cast a ballot:
(1) for candidates for:
(A) elected offices;
(B) precinct committeeman; or
(C) state convention delegate; or
(2) on public questions;
to be voted on at the same time that the primary election is conducted.
As added by P.L.12-1995, SEC.22. Amended by P.L.66-2003, SEC.5.

IC 3-7-13-4
Disfranchisement of prisoners
Sec. 4. (a) A person who is:
(1) convicted of a crime; and
(2) imprisoned following conviction;
is deprived of the right of suffrage by the general assembly pursuant to Article 2, Section 8 of the Constitution of the State of Indiana.     (b) A person described in subsection (a) is ineligible to register under this article during the period that the person is:
(1) imprisoned; or
(2) otherwise subject to lawful detention.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-5
Restoration of right to vote; right to possess firearm not restored
Sec. 5. (a) A person described in section 4 of this chapter who is otherwise qualified to register under this article is eligible to register when the person is no longer:
(1) imprisoned; or
(2) otherwise subject to lawful detention.
(b) Notwithstanding IC 35-47-2, IC 35-47-2.5, or the restoration of the right to vote under this section and except as provided in subsections (c), (d), and (g), a person who has been convicted of a crime of domestic violence (as defined in IC 35-41-1-6.3) may not possess a firearm upon the person's release from imprisonment or lawful detention.
(c) Not earlier than five (5) years after the date of conviction, a person who has been convicted of a crime of domestic violence (as defined in IC 35-41-1-6.3) may petition the court for restoration of the person's right to possess a firearm. In determining whether to restore the person's right to possess a firearm, the court shall consider the following factors:
(1) Whether the person has been subject to:
(A) a protective order;
(B) a no contact order;
(C) a workplace violence restraining order; or
(D) any other court order that prohibits the person from possessing a firearm.
(2) Whether the person has successfully completed a substance abuse program, if applicable.
(3) Whether the person has successfully completed a parenting class, if applicable.
(4) Whether the person still presents a threat to the victim of the crime.
(5) Whether there is any other reason why the person should not possess a firearm, including whether the person failed to complete a specified condition under subsection (d) or whether the person has committed a subsequent offense.
(d) The court may condition the restoration of a person's right to possess a firearm upon the person's completion of specified conditions.
(e) If the court denies a petition for restoration of the right to possess a firearm, the person may not file a second or subsequent petition until one (1) year has elapsed.
(f) A person has not been convicted of a crime of domestic violence for purposes of subsection (c) if the conviction has been expunged or if the person has been pardoned.     (g) The right to possess a firearm shall be restored to a person whose conviction is reversed on appeal or on post-conviction review at the earlier of the following:
(1) At the time the prosecuting attorney states on the record that the charges that gave rise to the conviction will not be refiled.
(2) Ninety (90) days after the final disposition of the appeal or the post-conviction proceeding.
As added by P.L.12-1995, SEC.22. Amended by P.L.195-2003, SEC.1.

IC 3-7-13-6
Disfranchisement of prisoners; exceptions
Sec. 6. (a) This section applies to a person who is:
(1) otherwise qualified to register under this article; and
(2) not imprisoned or subject to lawful detention.
(b) A person described in subsection (a) who is:
(1) on probation;
(2) on parole;
(3) subject to home detention under IC 35-38-2.5; or
(4) placed in a community corrections program under IC 35-38-2.6;
is eligible to register and to vote.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-7
Validity of prior registration or transfer of registration
Sec. 7. A registration or transfer of registration executed in conformity with prior law remains valid until canceled under this article.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-8
Persons not required to register again
Sec. 8. (a) This section applies to a voter:
(1) who is a resident of a precinct; and
(2) whose name appears on the registration record of a precinct.
(b) A person described in subsection (a) is not required to register again as long as:
(1) the voter continues to reside at the same address at which the voter is registered;
(2) the voter is not disfranchised according to law; and
(3) the voter's registration is not canceled under this title.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-9
Persons required to register or request transfer of registration
Sec. 9. During a registration period, only those voters whose names do not appear on the registration record of the precincts of a county must register or request a transfer of previous registration.
As added by P.L.12-1995, SEC.22.
IC 3-7-13-10
Term of registration period; special election
Sec. 10. (a) The registration period begins December 1 of each year (or the first Monday in December if December 1 falls on a Saturday or Sunday).
(b) The registration period continues through the twenty-ninth day before the date a primary election is scheduled under this title.
(c) The registration period resumes fourteen (14) days after primary election day and continues through the twenty-ninth day before the date a general or municipal election is scheduled under this article.
(d) This subsection applies in each precinct in which a special election is to be conducted. The registration period ceases in that precinct on the twenty-ninth day before a special election is conducted and resumes fourteen (14) days after the special election occurs.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-11
Deadline for registration or transfer of registration
Sec. 11. A person desiring to register or transfer a registration may do so at the office of the circuit court clerk or board of registration through the close of business on the twenty-ninth day before the election is scheduled to occur.
As added by P.L.12-1995, SEC.22.

IC 3-7-13-12
Registration application received at time other than registration period; processing
Sec. 12. Except as otherwise provided in this article, if a county voter registration office receives a properly completed registration application during a time other than the registration period described in section 10 of this chapter, the county voter registration office shall enter the data from the application into the computerized list and designate the application as pending in the same manner as other applications received while the registration period was open are designated as pending under IC 3-7-33-5. However, the county voter registration office shall ensure that:
(1) the notice required under IC 3-7-33-5 is not mailed to the applicant before the first day that the registration period reopens; and
(2) the registration information provided by the applicant does not appear on any certified list of voters or certificate of error issued under this article.
As added by P.L.12-1995, SEC.22. Amended by P.L.81-2005, SEC.1; P.L.1-2006, SEC.1.

IC 3-7-13-13
Provision of identifying numbers; assignment of identifying numbers      Sec. 13. (a) Except as provided in subsections (b) and (c), when an individual registers to vote, the individual must provide the individual's driver's license number issued under IC 9-24-11, as provided under 42 U.S.C. 15483.
(b) If an individual does not have a driver's license issued under IC 9-24-11, the individual must provide the last four (4) digits of the individual's Social Security number when the individual registers to vote, as provided under 42 U.S.C. 15483.
(c) As required under 42 U.S.C. 15483, if an individual does not have a Social Security number, the election division shall assign the individual a number to be associated with the individual's registration in the computerized list maintained under IC 3-7-26.3. If the individual has an identification card number issued under IC 9-24-16, the election division shall assign that number as the voter's number under this subsection. If the individual does not have an identification card number issued under IC 9-24-16, the election division shall assign a unique identifying number to the voter's registration record in the computerized list, as provided under 42 U.S.C. 15483.
(d) The number provided by the individual under subsection (a) or (b), or the number assigned to the individual under subsection (c), is the individual's voter identification number.
(e) A voter's voter identification number may not be changed unless:
(1) the voter made an error when providing the number when registering to vote;
(2) the election division or a county voter registration office made an error when entering the number into the computerized list under IC 3-7-26.3;
(3) the voter obtains or provides a driver's license number under IC 9-24-11 or a Social Security number after the voter was assigned a number under subsection (c); or
(4) the voter ceases to have a driver's license number under IC 9-24-11 after the voter provided that number under subsection (a).
(f) If a voter transfers the voter's registration and the voter's voter identification number is not included in the voter's registration records, the voter registration officer of the county in which the voter's registration is to be transferred shall require the voter to provide the number required by subsection (a) or (b) before the voter's registration is transferred. If the voter does not have either of the numbers described in subsection (a) or (b), a voter identification number shall be assigned to the voter under subsection (c).
As added by P.L.199-2001, SEC.3. Amended by P.L.126-2002, SEC.31; P.L.209-2003, SEC.25; P.L.1-2006, SEC.2 and P.L.164-2006, SEC.7.



CHAPTER 14. REGISTRATION PROCEDURES AT LICENSE BRANCHES

IC 3-7-14-1
Purpose of chapter
Sec. 1. This chapter prescribes voter registration procedures in Indiana's motor vehicle authority as provided in 42 U.S.C. 1973gg-3.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-2
Applicability of definitions
Sec. 2. (a) Except as provided in subsection (b), the definitions in IC 9-13-2 apply to this chapter.
(b) A reference to the "commission" in this chapter is a reference to the Indiana election commission unless otherwise stated.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.18.

IC 3-7-14-3
Bureau of motor vehicles commission as authority
Sec. 3. The bureau of motor vehicles commission is the state's motor vehicle authority for purposes of NVRA.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-4
Application for voter registration
Sec. 4. An application to obtain or renew a motor vehicle driver's license, permit, or identification card serves as an application for voter registration:
(1) under this article; and
(2) as provided in 42 U.S.C. 1973gg-3(a)(1);
unless the applicant fails to sign the voter registration application.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-5
Voter registration application form provided with application for driver's license
Sec. 5. As provided in 42 U.S.C. 1973gg-3(c)(1), the bureau of motor vehicles commission shall include a voter registration application form as a part of the application for a driver's license prescribed under IC 9-24.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.19.

IC 3-7-14-6
Design of registration form
Sec. 6. The commission shall prescribe the design of the registration form required under section 5 of this chapter.
As added by P.L.12-1995, SEC.23. Amended by P.L.2-1996, SEC.17.
IC 3-7-14-7
Requirements of registration form
Sec. 7. As provided in 42 U.S.C. 1973gg-3(c)(2), the registration form described in section 5 of this chapter must meet the following requirements:
(1) The form may not require information that duplicates information required in the driver's license application part of the form, except as set forth in subdivision (3).
(2) The form may require only the minimum amount of information necessary to do the following:
(A) Prevent duplication of voter registrations.
(B) Permit the circuit court clerk or board of registration to:
(i) assess the eligibility of the applicant; and
(ii) administer the election and voter registration system.
(3) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury.
(4) The form must include the following, in print that is identical to the print used in the attestation part of the application:
(A) Information setting forth the penalties provided by law for submission of a false voter registration application.
(B) A statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes.
(C) A statement that if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-8
Procedures for registration
Sec. 8. To register under this chapter, an individual must do the following while on the premises of the license branch:
(1) Complete the voter registration application under section 4 of this chapter.
(2) Present the application to an employee of the license branch.
As added by P.L.12-1995, SEC.23.

IC 3-7-14-9
Duties of employees providing application; transmittal of completed application
Sec. 9. (a) An employee of the bureau of motor vehicles commission who provides an individual with a driver's license or

identification card application shall do the following:
(1) Inform each individual who applies for a driver's license or an identification card that the information the individual provides on the individual's application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote;
(B) the individual declines to register to vote or fails to complete the voter registration part of the application; or
(C) the individual answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application if requested to do so by the individual.
(3) Check the completed voter registration form for legibility and completeness.
(4) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
(5) Inform each individual who submits a change of address for a driver's license or identification card that the information serves as notice of a change of address for voter registration unless the applicant states in writing on the form that the change of address is not for voter registration purposes.
(b) The bureau of motor vehicles commission shall transmit a voter registration form to the election division for transmittal to the appropriate county voter registration office in accordance with IC 3-7-26.3.
As added by P.L.12-1995, SEC.23. Amended by P.L.9-2004, SEC.5; P.L.14-2004, SEC.20; P.L.164-2006, SEC.8.

IC 3-7-14-10
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 10. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee of the bureau of motor vehicles commission who provides an individual with a driver's license or an identification card application shall do the following:
(1) Inform the individual that license branch registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.21.

IC 3-7-14-11
Written acknowledgment of application; format      Sec. 11. Whenever an applicant completes a voter registration application under section 4 of this chapter, the bureau of motor vehicles commission shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at a license branch. The acknowledgment:
(1) may be:
(A) a detachable part; or
(B) an electronic version;
of the registration form prescribed under section 4 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.22; P.L.164-2006, SEC.9.

IC 3-7-14-12
Submission of application; application to be forwarded
Sec. 12. (a) An applicant who completes a voter registration application under section 4 of this chapter is not required to submit the application to a county voter registration office.
(b) The bureau of motor vehicles commission shall forward the voter registration part of the application to the election division for transmittal to the appropriate county voter registration office on an expedited basis in accordance with IC 3-7-26.3, IC 9-24-2.5, and 42 U.S.C. 1973gg-3(c)(2)(E).
As added by P.L.12-1995, SEC.23. Amended by P.L.3-1995, SEC.22; P.L.2-1996, SEC.18; P.L.14-2004, SEC.23; P.L.164-2006, SEC.10.

IC 3-7-14-13
Confidentiality of information
Sec. 13. Voter registration information received or maintained by the bureau of motor vehicles commission under this chapter is confidential and may be used only for voter registration purposes as provided in this article, 42 U.S.C. 1973gg-3(b), and 42 U.S.C. 1973gg-6(a)(6).
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.24.

IC 3-7-14-14
Updating voter registration record
Sec. 14. Except as provided in section 15 of this chapter, an application under section 4 of this chapter authorizes a county voter registration office to update the voter registration record of the applicant:
(1) under 42 U.S.C. 1973gg-3(a)(2) unless the applicant fails to sign the voter registration application; or
(2) in a manner authorized under IC 3-7-26.3.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.25; P.L.164-2006, SEC.11.
IC 3-7-14-15
Updating voter registration record; exceptions
Sec. 15. As provided in 42 U.S.C. 1973gg-3(d), a circuit court clerk or board of registration may update the address in the voter registration of an applicant, unless the applicant indicates on an application to obtain or renew a motor vehicle driver's license (or any other change of address form submitted to the clerk or board by the bureau of motor vehicles commission) that the change of address of the applicant is not for voter registration purposes.
As added by P.L.12-1995, SEC.23. Amended by P.L.14-2004, SEC.26.

IC 3-7-14-16
Notification to applicant of disposition
Sec. 16. The circuit court clerk or board of registration shall, upon receiving a completed application under section 12 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33 and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.23.

IC 3-7-14-17
Prohibited acts
Sec. 17. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or a volunteer of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.23.



CHAPTER 15. REGISTRATION PROCEDURES AT PUBLIC ASSISTANCE AGENCIES

IC 3-7-15-1
Purpose of chapter
Sec. 1. This chapter prescribes voter registration procedures in public assistance agencies as provided in 42 U.S.C. 1973gg-5(a)(2)(A).
As added by P.L.12-1995, SEC.24.

IC 3-7-15-2
Offices providing public assistance for purposes of NVRA
Sec. 2. The general assembly finds that the following offices in Indiana provide public assistance within the scope of NVRA:
(1) Each county office of family and children established under IC 12-19-1 that administers:
(A) the Aid to Families with Dependent Children program (AFDC) under IC 12-14; or
(B) the Medicaid program under IC 12-15.
(2) Each office of the division of family resources that administers the food stamp program under federal law.
(3) Each office of the state department of health that administers the Special Supplemental Nutrition Program for the Women, Infants and Children Program (WIC) under IC 16-35-1.5.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1995, SEC.23; P.L.145-2006, SEC.1.

IC 3-7-15-3
Duty to distribute registration form
Sec. 3. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(i) and 42 U.S.C. 1973gg-5(a)(6)(A), an office listed in section 2 of this chapter shall distribute a voter registration form prescribed under section 4 of this chapter to each applicant for public assistance whenever the applicant:
(1) applies for service or assistance;
(2) applies for recertification or renewal of services or assistance; or
(3) submits a change of address form relating to the service or assistance;
unless the applicant declines in writing to register to vote.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-4
Design of registration form
Sec. 4. The commission shall prescribe the design of the registration form for each office listed in section 2 of this chapter.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1997, SEC.56.
IC 3-7-15-5
Requirements of registration form
Sec. 5. The registration form prescribed under section 4 of this chapter must meet the following requirements:
(1) The form must be equivalent to the mail registration form prescribed by the commission under IC 3-7-31 and in compliance with 42 U.S.C. 1973gg-5(a)(6)(A)(ii).
(2) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury, and the date the form was signed.
(3) The form must include the following as provided in 42 U.S.C. 1973gg-5(a)(6)(B):
(A) A question reading "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".
(B) A statement reading "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.".
(C) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote.
(D) A statement in close proximity to the boxes and in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.".
(E) A statement reading "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".
(F) A statement reading "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to choose your political party or other political preference, you may file a complaint with (insert the title, address, and telephone number of the NVRA official). If you want you may first try to solve the problem by filing a complaint with the county voter registration office of the county where the violation occurred.".
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1997, SEC.57.

IC 3-7-15-6
Contents of declination form
Sec. 6. If the form used by an applicant to decline to register to vote is on a separate form from the voter registration application, the declination form must contain the following:
(1) A statement reading "If you decline to register to vote, this is confidential, and can only be used for voter registration

purposes.".
(2) A statement reading "If you decide to register to vote, information about the office at which you register is confidential, and can only be used for voter registration purposes.".
(3) A line for the signature of the person who declines to register to vote.
(4) A line for the date that the person declined to register to vote.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-7
Declination to register
Sec. 7. An applicant who fails to check either box described in section 5(3) of this chapter or to sign a separate declination form under section 6 of this chapter shall be considered to have declined to register.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-8
Procedures for registration
Sec. 8. To register under this chapter, an individual must do the following while on the premises of the office:
(1) Complete the voter registration application prescribed under section 4 of this chapter.
(2) Present the application to an employee of the office.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-9
Duties of employees in providing application
Sec. 9. An employee of the office who provides an individual with an application for assistance or services under section 3 of this chapter shall do the following:
(1) Inform each individual who applies for assistance or services that the information the individual provides on the individual's voter registration application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote; or
(B) the individual:
(i) declines to register to vote;
(ii) fails to complete the voter registration part of the application; or
(iii) answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application unless the individual refuses assistance, as provided in 42 U.S.C. 1973gg-5(a)(4)(ii).
(3) Check the completed voter registration form for legibility and completeness.         (4) Deliver the completed registration form to the office administrator (or the employee designated by the administrator to be responsible for voter registration services) for transmittal to the appropriate county voter registration office.
(5) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
As added by P.L.12-1995, SEC.24. Amended by P.L.9-2004, SEC.6.

IC 3-7-15-10
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 10. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee of the office who provides an individual with an application for assistance or services under section 3 of this chapter shall do the following:
(1) Inform the individual that office registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-11
Prohibited acts
Sec. 11. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-12
Assistance in completing registration form required
Sec. 12. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii) and 42 U.S.C. 1973gg-5(a)(6)(C), an office described in section 2 of this chapter must offer the same degree of assistance in helping an applicant complete a voter registration form as the applicant receives

from the agency in completing forms for assistance or services, unless the individual refuses assistance in completing the voter registration form.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-13
Written acknowledgment of application; format
Sec. 13. Whenever an applicant completes a voter registration application under this chapter, the office shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at the office. The acknowledgment:
(1) may be a detachable part of the registration form prescribed under section 4 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-14
Submission of application not required
Sec. 14. An applicant who completes a voter registration application under section 4 of this chapter is not required to submit the application to a circuit court clerk or board of registration member.
As added by P.L.12-1995, SEC.24. Amended by P.L.2-1996, SEC.19.

IC 3-7-15-15
Confidentiality of information
Sec. 15. Voter registration information received or maintained by an office under this chapter is confidential and may be used only for voter registration purposes as provided in this article and 42 U.S.C. 1973gg-5(a)(7).
As added by P.L.12-1995, SEC.24.

IC 3-7-15-16
Duty of office to forward registration application
Sec. 16. Unless the applicant refuses to permit the office to transmit the form to the circuit court clerk or board of registration of the county where the applicant resides, the office shall forward the voter registration application to the clerk or board not later than five (5) days after the date of acceptance and as provided in 42 U.S.C. 1973gg-5(a)(4)(iii) and:
(1) IC 12-14-1.5;
(2) IC 12-14-25;
(3) IC 12-15-1.5; or
(4) IC 16-35-1.6.
As added by P.L.12-1995, SEC.24. Amended by P.L.3-1995, SEC.24.

IC 3-7-15-17
Updating voter registration record
Sec. 17. A signed application under section 4 of this chapter

authorizes a circuit court clerk or board of registration to update the voter registration record of the applicant.
As added by P.L.12-1995, SEC.24.

IC 3-7-15-18
Notification to applicant of disposition
Sec. 18. The circuit court clerk or board of registration shall, upon receiving a completed application under section 16 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33 and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.24.



CHAPTER 16. REGISTRATION AT AGENCIES SERVING PERSONS WITH DISABILITIES

IC 3-7-16-1
Purpose of chapter
Sec. 1. This chapter prescribes voter registration procedures in agencies providing state funded programs primarily engaged in serving persons with disabilities as provided in 42 U.S.C. 1973gg-5(a)(2)(B).
As added by P.L.12-1995, SEC.25.

IC 3-7-16-2
Legislative findings
Sec. 2. The general assembly finds the following:
(1) Disabled persons will desire and should have the full opportunity to register to vote by using any registration method set forth in this article, and not merely through the agencies described in section 1 of this chapter.
(2) The offices and individuals serving disabled persons under this article should strive to develop and provide registration forms and services that are accessible to persons with disabilities.
(3) The agencies described in section 1 of this chapter are generally decentralized, and as a result:
(A) are more likely to be frequently restructured; and
(B) require significant assistance in providing training for employees or volunteers to offer voter registration services under this article.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-3
Determination of services required
Sec. 3. The commission shall determine if an agency is required to provide voter registration services under NVRA and this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.20.

IC 3-7-16-4
Duties of commission before determination
Sec. 4. Before making a determination under section 3 of this chapter, the commission shall do the following:
(1) Notify the governing body of the agency that the agency may be required to provide voter registration services under this chapter and NVRA.
(2) Conduct a public hearing on the matter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.21.

IC 3-7-16-5
Evidence at public hearing
Sec. 5. The commission shall accept evidence at the public

hearing concerning the extent to which:
(1) the agency's programs are funded by the state; and
(2) the agency is primarily engaged in serving persons with disabilities.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.22.

IC 3-7-16-6
Limitations in accepting evidence
Sec. 6. The commission may only accept evidence at the hearing concerning the agency's cost in complying with NVRA or this chapter to determine when an order issued under section 7 of this chapter should take effect.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.23.

IC 3-7-16-7
NVRA official to order date for services to begin
Sec. 7. If the commission determines that the agency is required to provide voter registration services under NVRA and this chapter, the NVRA official shall issue an order specifying the date that the agency must begin providing voter registration services and prescribing any other procedures reasonably necessary for the agency to comply with NVRA.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.24.

IC 3-7-16-8
Expiration of order
Sec. 8. An order issued under section 7 of this chapter expires when the earlier of the following occurs:
(1) Ten (10) years after the date that an agency is required to begin providing voter registration services.
(2) When revoked by the NVRA official after a public hearing as provided in this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.25.

IC 3-7-16-9
Distribution of voter registration forms
Sec. 9. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(i) and 42 U.S.C. 1973gg-5(a)(6)(A), an agency designated under this chapter shall distribute a voter registration form prescribed under this chapter to each person applying for assistance from the agency whenever the applicant:
(1) applies for service or assistance;
(2) applies for recertification or renewal of services or assistance; or
(3) submits a change of address form relating to the service or assistance;
unless the applicant declines in writing to register to vote.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-10 Voter registration services at applicant's home
Sec. 10. As provided in 42 U.S.C. 1973gg-5(a)(4)(B), an agency designated under this chapter that provides services to a person with a disability at the person's home shall provide voter registration services under this chapter at the person's home.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-11
Design of registration form
Sec. 11. The commission shall prescribe the design of the registration form to be used under this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1997, SEC.58.

IC 3-7-16-12
Requirements for registration form
Sec. 12. The registration form prescribed under section 11 of this chapter must meet the following requirements:
(1) The form must be equivalent to the mail registration form prescribed by the commission under IC 3-7-31 and in compliance with 42 U.S.C. 1973gg-5(a)(6)(A)(ii).
(2) The form must include a statement that does the following:
(A) Sets forth each eligibility requirement for registration (including citizenship).
(B) Contains an attestation that the applicant meets each of the eligibility requirements.
(C) Requires the signature of the applicant, under penalty of perjury, and the date the form was signed.
(3) The form must include the following as provided in 42 U.S.C. 1973gg-5(a)(6)(B):
(A) A question reading "If you are not registered to vote where you live now, would you like to apply to register to vote here today?".
(B) A statement reading "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.".
(C) Boxes for the applicant to check to indicate whether the applicant would like to register or declines to register to vote.
(D) A statement in close proximity to the boxes and in prominent type: "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.".
(E) A statement reading "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private.".
(F) A statement reading "If you believe that someone has interfered with your right to register or to decline to register to vote, or your right to choose your political party or other political preference, you may file a complaint with (insert

the title, address, and telephone number of the NVRA official). If you want you may first try to solve the problem by filing a complaint with the county voter registration office of the county where the violation occurred.".
(4) The form must be designed to make voter registration as accessible as possible for persons with disabilities.
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1997, SEC.59.

IC 3-7-16-13
Contents of declination form
Sec. 13. If the form used by an applicant to decline to register to vote is on a separate form from the voter registration application, the declination form must contain the following:
(1) A statement reading "If you decline to register to vote, this is confidential, and can only be used for voter registration purposes.".
(2) A statement reading "If you decide to register to vote, information about the office at which you register is confidential, and can only be used for voter registration purposes.".
(3) A line for the signature of the person who declines to register to vote.
(4) A line for the date that the person declined to register to vote.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-14
Declination to register
Sec. 14. An applicant who fails to check either box described in section 12(3) of this chapter or to sign a separate declination form under section 13 of this chapter shall be considered to have declined to register.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-15
Procedures for registration
Sec. 15. (a) This section does not apply to voter registration required under section 10 of this chapter.
(b) To register under this chapter, an individual must do the following while on the premises of the office:
(1) Complete the voter registration application prescribed under section 11 of this chapter.
(2) Present the application to an employee of the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-16
Duties of employees in providing application
Sec. 16. An employee or a volunteer of the office who provides an individual with an application for assistance or services under this chapter shall do the following:         (1) Inform each individual who applies for assistance or services that the information the individual provides on the individual's voter registration application will be used to register the individual to vote unless:
(A) the individual is not eligible to vote;
(B) the individual declines to register to vote or fails to complete the voter registration part of the application; or
(C) answers "no" to either question described by IC 3-7-22-5(3) or IC 3-7-22-5(4).
(2) Provide each individual who indicates a desire to register or transfer registration with assistance in filling out the voter registration application unless the individual refuses assistance, as provided in 42 U.S.C. 1973gg-5(a)(4)(ii).
(3) Check the completed voter registration form for legibility and completeness.
(4) Deliver the completed registration form to the office administrator (or the employee designated by the administrator to be responsible for voter registration services) for transmittal to the appropriate county voter registration office.
(5) Inform the individual that the individual will receive a mailing from the county voter registration office of the county where the individual resides concerning the disposition of the voter registration application.
As added by P.L.12-1995, SEC.25. Amended by P.L.9-2004, SEC.7.

IC 3-7-16-17
Duties of employees if applicant registering to vote after twenty-ninth day before primary, general, municipal, or special election
Sec. 17. If an individual is registering to vote after the twenty-ninth day before the date that a primary, general, municipal, or special election is scheduled in the precinct where the voter resides, the employee or a volunteer of the office who provides an individual with an application for assistance or services under this chapter shall do the following:
(1) Inform the individual that office registration will not permit the individual to vote in the next election.
(2) Inform the individual of other procedures the individual may follow to vote in the next election.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-18
Prohibited acts
Sec. 18. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or a volunteer of the office shall not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including any pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.         (3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action whose purpose or effect is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-19
Assistance in completing registration form required
Sec. 19. As provided in 42 U.S.C. 1973gg-5(a)(4)(A)(ii) and 42 U.S.C. 1973gg-5(a)(6)(C), an office designated under this chapter must offer the same degree of assistance in helping an applicant complete a voter registration form as the applicant receives from the agency in completing forms for assistance or services, unless the individual refuses assistance in completing the voter registration form.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-20
Written acknowledgment of application; format
Sec. 20. Whenever an applicant completes a voter registration application under this chapter, the office shall provide the applicant with a written acknowledgment that the applicant has completed a voter registration application at the office. The acknowledgment:
(1) may be a detachable part of the registration form prescribed under section 11 of this chapter; and
(2) must set forth the name and residential address of the applicant and the date that the application was completed.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-21
Applicant not required to submit application to circuit court clerk or board of registration member
Sec. 21. An applicant who completes a voter registration application under this chapter is not required to submit the application to a circuit court clerk or board of registration member.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.26.

IC 3-7-16-22
Confidentiality; use of information
Sec. 22. Voter registration information received or maintained by an office under this chapter is confidential and may be used only for voter registration purposes as provided in this article and 42 U.S.C. 1973gg-5(a)(7).
As added by P.L.12-1995, SEC.25.

IC 3-7-16-23
Forwarding of application or declination; exception      Sec. 23. Unless the applicant refuses to permit the office to transmit the form to the circuit court clerk or board of registration of the county where the applicant resides, the office shall forward the voter registration application or declination to the clerk or board not later than five (5) days after the date of acceptance and as provided in 42 U.S.C. 1973gg-5(a)(4)(iii).
As added by P.L.12-1995, SEC.25. Amended by P.L.3-1995, SEC.25.

IC 3-7-16-24
Updating voter registration record
Sec. 24. A signed application under section 11 of this chapter authorizes a circuit court clerk or board of registration to update the voter registration record of the applicant.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-25
Notification to applicant of disposition
Sec. 25. The circuit court clerk or board of registration shall, upon receiving a completed application under section 23 of this chapter, notify the applicant of the disposition of the application in the manner prescribed under IC 3-7-33, and as required under 42 U.S.C. 1973gg-6(a)(2).
As added by P.L.12-1995, SEC.25.

IC 3-7-16-26
Designated individual responsible for registration duties
Sec. 26. The governing body of an agency designated under this chapter shall designate an individual to be responsible for performing the voter registration duties of the agency in each office of the agency where services are provided.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-27
Transmittal of voter registration application or declination form; guidelines; exceptions
Sec. 27. (a) This section does not apply to a voter registration application or declination to register accepted at an agency office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the designated individual shall transmit a copy of a completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
(c) The designated individual shall transmit a copy of the voter registration application (or a separate declination form) on which the applicant declined to register to vote by specifically declining to

register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than ten (10) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-28
Transmittal of voter registration application or declination form; accepted during final five days before end of registration period
Sec. 28. (a) This section applies to a voter registration application or declination to register accepted at an agency office during the final five (5) days before the end of a registration period under IC 3-7-13.
(b) As required under 42 U.S.C. 1973gg-5(d)(1), the designated individual shall transmit a copy of the completed voter registration application:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted by the office.
(c) The designated individual shall transmit a copy of the voter registration application (or a separate declination form) on which the applicant declined to register to vote by specifically declining to register or by failing to complete the voter registration portion of the application.
(d) The declination must be transmitted:
(1) to the circuit court clerk or board of registration of the county in which the applicant's residential address (as indicated on the application) is located; and
(2) not later than five (5) days after the application is accepted at the office.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-29
Methods of transmittal of voter registration applications or declinations
Sec. 29. A designated individual may use any of the following methods to transmit voter registration applications or declinations under section 27 or 28 of this chapter:
(1) Hand delivery to the circuit court clerk or board of registration.
(2) Certified mail, return receipt requested.
(3) Electronic transfer, after approval by the commission.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1997, SEC.5; P.L.3-1997, SEC.60.
IC 3-7-16-30
Hand delivery; guidelines
Sec. 30. If a designated individual transmits registration applications or declinations by hand delivery under section 29(1) of this chapter, the circuit court clerk or board of registration shall provide the individual with a receipt for the forms. The receipt must state the date and time of delivery, and the printed name and signature of the person who received the forms.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-31
County address and telephone numbers to be provided
Sec. 31. (a) The NVRA official shall provide the governing body of an agency designated under this chapter with a list of the current addresses and telephone numbers of the offices of the circuit court clerk or board of registration in each county. The governing body shall promptly forward the list (and each revision of the list) to each agency office where services are provided.
(b) The NVRA official shall provide the governing body with pre-addressed packets for agency offices to transmit applications under section 29(1) or 29(2) of this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.27.

IC 3-7-16-32
Voter registration information to be confidential
Sec. 32. Voter registration information received or maintained under this chapter is confidential.
As added by P.L.12-1995, SEC.25.

IC 3-7-16-33
Notice; elections
Sec. 33. The NVRA official shall notify the governing body of the agency of the following:
(1) The scheduled date of each primary, general, municipal, and special election.
(2) The jurisdiction in which the election will be held.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.28.

IC 3-7-16-34
Agency addresses and telephone numbers to be provided
Sec. 34. The governing body of an agency designated under this chapter shall provide the NVRA official with a list stating the following:
(1) The address and telephone number of each agency office where voter registration services will be provided under this article.
(2) The name of each individual designated by the governing body to be responsible for performing voter registration duties under this chapter.
As added by P.L.12-1995, SEC.25. Amended by P.L.2-1996, SEC.29.



CHAPTER 17. REGISTRATION AT ARMED FORCES RECRUITMENT OFFICES

IC 3-7-17-1
Purpose of chapter
Sec. 1. This chapter prescribes voter registration procedures in armed forces recruitment offices as provided in 42 U.S.C. 1973gg-5(c).
As added by P.L.12-1995, SEC.26.

IC 3-7-17-2
Recruitment office as voter registration office
Sec. 2. As required under 42 U.S.C. 1973gg-5(c)(2), a recruitment office of the armed forces of the United States located within Indiana is a voter registration agency under this article.
As added by P.L.12-1995, SEC.26.

IC 3-7-17-3
Development of registration procedures
Sec. 3. The NVRA official shall act on behalf of the state to work with the United States Secretary of Defense to develop and implement procedures for persons to apply to register to vote at recruitment offices of the armed forces of the United States.
As added by P.L.12-1995, SEC.26. Amended by P.L.2-1996, SEC.30.

IC 3-7-17-4
List of recruitment offices
Sec. 4. The NVRA official shall maintain a list of the addresses and telephone numbers of recruitment offices within Indiana where voter registration is required under this chapter.
As added by P.L.12-1995, SEC.26. Amended by P.L.2-1996, SEC.31.

IC 3-7-17-5
Prescription of forms and procedures to implement chapter
Sec. 5. (a) The NVRA official may act under section 3 of this chapter to prescribe forms and procedures to implement this chapter.
(b) The commission may prescribe forms to implement this chapter.
As added by P.L.12-1995, SEC.26. Amended by P.L.3-1997, SEC.61.



CHAPTER 18. REGISTRATION IN ADDITIONAL OFFICES; GENERAL PROVISIONS

IC 3-7-18-1
Purpose of chapter
Sec. 1. This chapter prescribes voter registration procedures in additional federal, state, and local government and nongovernmental offices as provided in 42 U.S.C. 1973gg-5(a)(3).
As added by P.L.12-1995, SEC.27.



CHAPTER 19. REGISTRATION IN BOARD OF REGISTRATION OFFICES

IC 3-7-19-1
Designation of voter registration office
Sec. 1. Each board of registration office that is not located in the same building as the principal office of the circuit court clerk or board of registration office is designated as a voter registration office under 42 U.S.C. 1973gg-5(a)(3).
As added by P.L.12-1995, SEC.28.

IC 3-7-19-2
Accepting and processing voter registration applications
Sec. 2. Except as provided in this chapter, the board of registration office shall accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-3
Governing board
Sec. 3. For the purposes of this chapter, the county election board is the "governing body" under IC 3-7-18.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-4
Submission of application
Sec. 4. An individual who registers to vote under this chapter must submit a voter registration application to a member or an employee of the board of registration.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-5
Designated individual not required
Sec. 5. The governing body is not required to designate an individual to be responsible for performing the voter registration duties of the board.
As added by P.L.12-1995, SEC.28.

IC 3-7-19-6
Actions of employees or volunteers of county voter registration office
Sec. 6. As provided in 42 U.S.C. 1973gg-5(a)(5), an employee or volunteer of a county voter registration office may not do any of the following:
(1) Seek to influence an applicant's political preference or party registration.
(2) Display any political preference or party allegiance, including pictures, photographs, or other likenesses of any currently elected federal, state, county, or local official.
(3) Make any statement to an applicant or take any action the

purpose or effect of which is to discourage the applicant from registering to vote.
(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision whether or not to register has any bearing on the availability of services or benefits.
As added by P.L.176-1999, SEC.21.



CHAPTER 20. REPEALED



CHAPTER 20.5. REGISTRATION IN UNEMPLOYMENT COMPENSATION OFFICES

IC 3-7-20.5-1
Unemployment compensation office as voter registration office
Sec. 1. Each office of the department of employment and training services that provides assistance or services concerning unemployment compensation is designated as a voter registration office under 42 U.S.C. 1973gg-5.
As added by P.L.12-1995, SEC.30.

IC 3-7-20.5-2
Filing and submission of implementation plan
Sec. 2. Except as provided in this chapter, an office described by section 1 of this chapter shall accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.30.

IC 3-7-20.5-3
Governing body
Sec. 3. For purposes of this chapter, the executive director of the department of employment and training services is the "governing body" under IC 3-7-18.
As added by P.L.12-1995, SEC.30.



CHAPTER 21. PROCEDURES FOR DESIGNATING ADDITIONAL VOTER REGISTRATION OFFICES; COUNTY NVRA IMPLEMENTATION PLANS

IC 3-7-21-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedure for designating additional federal and nongovernmental offices as voter registration agencies under 42 U.S.C. 1973gg-5(a)(3)(B)(ii).
As added by P.L.12-1995, SEC.31.

IC 3-7-21-2
Filing of implementation plan
Sec. 2. Each county election board shall file the county's NVRA implementation plan adopted under IC 3-6-5-14 with the election division.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.36; P.L.3-1997, SEC.65.

IC 3-7-21-3
Additional offices designated
Sec. 3. A county NVRA implementation plan may recommend that additional federal, state, and local governmental offices (or nongovernmental offices) within the county be designated as voter registration agencies.
As added by P.L.12-1995, SEC.31.

IC 3-7-21-4
Duties of commission in reviewing implementation plan
Sec. 4. The commission shall review each county NVRA implementation plan and determine the following:
(1) Whether the voter registration agencies located within the county will adequately implement the legislative findings and purposes set forth in NVRA and this article.
(2) Whether designating an office recommended as a voter registration agency under section 3 of this chapter will implement the legislative findings and purposes.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.37.

IC 3-7-21-5
Amendment to county NVRA implementation plan; designation of voter registration agency
Sec. 5. (a) If the commission determines that the voter registration agencies located within the county will not adequately implement NVRA or this article, the commission shall recommend an amendment to the county NVRA implementation plan to ensure that NVRA and this article are adequately implemented.
(b) Unless the county election board files a written protest with the NVRA official not later than noon thirty (30) days after the commission recommends the plan amendment, the plan is amended

as provided in the recommendation. A written protest under this subsection is referred to the commission for final determination.
(c) If recommended in the county NVRA implementation plan:
(1) as filed under section 2 of this chapter; or
(2) as amended under subsection (b);
the county election board shall enter into an agreement to designate an office described in the plan as a voter registration agency. An agreement under this subsection is subject to review and approval by the commission.
As added by P.L.12-1995, SEC.31. Amended by P.L.2-1996, SEC.38.

IC 3-7-21-6
Governing body
Sec. 6. For the purposes of this chapter, the officer, board, entity, or agency that has the authority to enter into an agreement with the county election board is the "governing body" under IC 3-17-18.
As added by P.L.12-1995, SEC.31.

IC 3-7-21-7
Office to be provided
Sec. 7. An agreement under this chapter must provide for an office to accept and process voter registration applications as provided in IC 3-7-18.
As added by P.L.12-1995, SEC.31.



CHAPTER 22. MAIL REGISTRATION

IC 3-7-22-1
Purpose of chapter
Sec. 1. This chapter prescribes procedures for voter registration by mail as provided in 42 U.S.C. 1973gg-4 and 42 U.S.C. 15483.
As added by P.L.12-1995, SEC.32. Amended by P.L.209-2003, SEC.26; P.L.81-2005, SEC.3.



CHAPTER 23. VOTER REGISTRATION AND INDIANA INCOME TAX RETURNS

IC 3-7-23-1
Purpose of chapter
Sec. 1. This chapter prescribes procedures for voter registration by mail by individuals filing Indiana income tax returns.
As added by P.L.12-1995, SEC.33.



CHAPTER 24. DISTRIBUTION SITES FOR MAIL REGISTRATION FORMS

IC 3-7-24-1
Purpose of chapter
Sec. 1. This chapter provides for the distribution of mail registration forms in certain governmental and nongovernmental offices.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-2
License branches
Sec. 2. Each license branch is a distribution site for registration by mail forms under IC 9-16-7.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-3
Circuit court clerks' offices
Sec. 3. Each office of a circuit court clerk that does not provide voter registration services is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-4
Township executives' offices
Sec. 4. Each office of a township executive is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-5
Library as distribution site
Sec. 5. Each public library or county contractual public library established under IC 36-12 is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.1-2005, SEC.52.

IC 3-7-24-6
State educational institutions
Sec. 6. Each state educational institution (as defined in IC 20-12-0.5-1) is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-7
Schools
Sec. 7. Each public secondary school is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.81-2005, SEC.9.

IC 3-7-24-8
County extension educators' offices      Sec. 8. Each office of a county extension educator is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-9
City clerks', city clerk-treasurers', or town clerk-treasurers' offices
Sec. 9. Each office of a city clerk, city clerk-treasurer, or town clerk-treasurer is a distribution site for registration by mail forms.
As added by P.L.12-1995, SEC.34. Amended by P.L.3-1995, SEC.33; P.L.81-2005, SEC.10.

IC 3-7-24-10
State offices
Sec. 10. (a) Each state office that:
(1) has significant contact with the public; and
(2) is not otherwise designated as a voter registration site under this article;
is a distribution site for registration by mail forms.
(b) The commission shall determine if a state office has significant contact with the public for purposes of this section.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.43.

IC 3-7-24-11
Offices of political subdivisions
Sec. 11. (a) Each office of a political subdivision that:
(1) has significant contact with the public; and
(2) is not otherwise designated as a voter registration site under this article;
is a distribution site for registration by mail forms.
(b) The county election board of the county in which the greatest percentage of population of the political subdivision is located shall determine if an office has significant contact with the public for purposes of this section.
(c) A county election board shall include a list of all sites designated under this section in the county election board's NVRA implementation report.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-12
Federal government offices
Sec. 12. (a) An office of the federal government may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with an agency of the federal government to designate an office as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with an agency of the federal government to designate an office as a distribution site for registration by mail forms under this section. A clerk that enters into

an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.44.

IC 3-7-24-13
Post offices
Sec. 13. (a) A United States Postal Service office may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the United States Postal Service to designate an office as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the United States Postal Service to designate an office as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.45.

IC 3-7-24-14
Private secondary schools
Sec. 14. (a) A private secondary school located in Indiana may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the board of trustees of the private secondary school to designate the school as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the board of trustees of a private secondary school to designate the school as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.         (2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.46.

IC 3-7-24-15
Financial institutions
Sec. 15. (a) A financial institution (as defined in IC 28-1-1-3) may be designated as a distribution site for registration by mail forms.
(b) The NVRA official may enter into an agreement on behalf of the commission with the board of trustees of a financial institution to designate the financial institution as a distribution site for registration by mail forms under this section.
(c) The circuit court clerk may enter into an agreement on behalf of the county election board with the board of trustees of a financial institution to designate the financial institution as a distribution site for registration by mail forms under this section. A clerk that enters into an agreement under this subsection must provide the NVRA official with the following:
(1) A copy of the agreement.
(2) The address of the voter registration site.
(3) The name of the person responsible for voter registration services at the site.
(d) If the agreement under subsection (c) is revised or the information provided under subsection (c) changes, the clerk shall promptly provide the NVRA official with the revised agreement or changed information.
As added by P.L.12-1995, SEC.34. Amended by P.L.2-1996, SEC.47.

IC 3-7-24-16
Processing of forms by distributions sites not required
Sec. 16. An office with a distribution site for registration forms under this chapter is not required to do the following:
(1) Accept registration forms when completed.
(2) Mail or deliver the forms to a circuit court clerk or board of registration.
As added by P.L.12-1995, SEC.34.

IC 3-7-24-17
Notice
Sec. 17. Each office with a distribution site for registration forms under this chapter shall post a notice in a prominent location easily visible to members of the public. The notice must state substantially the following:
"VOTER REGISTRATION FORMS



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 26.3. STATEWIDE VOTER REGISTRATION LIST

IC 3-7-26.3-1 Repealed
(Repealed by P.L.164-2006, SEC.143.)



CHAPTER 26.4. STATEWIDE VOTER REGISTRATION INFORMATION

IC 3-7-26.4-1
Application of chapter
Sec. 1. This chapter applies to the computerized list established under IC 3-7-26.3.
As added by P.L.81-2005, SEC.13. Amended by P.L.164-2006, SEC.14.

IC 3-7-26.4-2
Provision of part of compilation of list; conditions
Sec. 2. The election division may not provide any part of the compilation of the voter registration information contained in the computerized list except:
(1) as provided in IC 3-7-26.3 or this chapter;
(2) to perform voter list maintenance duties required by 42 U.S.C. 15483; or
(3) to redact voter registration information declared confidential under a court order or IC 5-26.5-2.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-3
Provision of information to individual voter
Sec. 3. The election division shall provide information from the computerized list to an individual to permit the individual to confirm the voter registration status of the individual and the location of the polling place for the individual's precinct.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-4
Provision of list information for list management
Sec. 4. The election division may provide parts and reports from the voter registration information from the computerized list for the purposes specified under IC 3-7-26.3-29. However, the parts and reports provided under this section may not include information described under section 8 of this chapter.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-5
Parts and reports from list other than lists of registered voters
Sec. 5. The election division may provide parts and reports from the computerized list concerning information other than lists of registered voters.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-6
Provision of complete list; entities permitted to receive
Sec. 6. Upon request, and not later than five (5) days after the request is filed with the election division, the election division shall

provide a complete compilation of the voter registration information contained in the computerized list, including any format information or other information necessary to decode the data, to any of the following entities:
(1) The state committee of a major political party.
(2) The state organization of a bona fide political party that is not a major political party if the party has at least two (2) candidates on the ballot in the next election.
(3) The committee of an independent candidate for federal or state office if the candidate is on the ballot in the next general election.
(4) A member of the media for publication in a news broadcast or newspaper.
(5) The chief justice of the supreme court, for purposes of state administration of a jury management system.
(6) Each of the following:
(A) The speaker of the house of representatives.
(B) The minority leader of the house of representatives.
(C) The president pro tempore of the senate.
(D) The minority leader of the senate.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-7
Notification of availability of compilation
Sec. 7. The election division shall promptly notify a person described in section 6 of this chapter when the compilation requested by the person is available.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-8
Information regarding individual voter; redaction of information
Sec. 8. (a) This section applies to a person other than a registered voter requesting information about the registered voter.
(b) After a person files a request with the election division for voter registration information compiled under this chapter, the election division shall provide a compilation of the information from the computerized list to the person, redacting the information described in subsection (c).
(c) The election division shall not provide information under this section concerning any of the following information concerning a voter:
(1) Date of birth.
(2) Gender.
(3) Telephone number or electronic mail address.
(4) Voting history.
(5) A voter identification number or another unique field established to identify a voter.
(6) The date of registration of the voter.
As added by P.L.81-2005, SEC.13.
IC 3-7-26.4-9
Request for information from list; execution of agreement
Sec. 9. A person who files a request for a compilation of the information contained in the computerized list with the election division under this chapter must execute an agreement with the election division on a form prescribed under IC 3-5-4-8.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-10
Form of agreement; requirements
Sec. 10. The form described by section 9 of this chapter must state that the person receiving a compilation of information under this chapter may not:
(1) use the compilation to solicit for the sale of merchandise, goods, services, or subscriptions; or
(2) sell, loan, give away, or otherwise deliver the information obtained by the request to any other person (as defined in IC 5-14-3-2);
for a purpose other than political activities or political fundraising activities.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-11
Publication of information from list in news report
Sec. 11. The publication of information obtained under this chapter in a news broadcast or newspaper is not prohibited by this chapter.
As added by P.L.81-2005, SEC.13.

IC 3-7-26.4-12
Charge for obtaining complete compilation of list; updates of information
Sec. 12. (a) This section does not apply to the chief justice of the supreme court or to a person described by section 8 of this chapter.
(b) Notwithstanding IC 5-14-3-8, the election division shall charge each person described by section 6 of this chapter an annual fee of five thousand dollars ($5,000) to receive the following:
(1) A complete compilation of the voter registration information contained in the computerized list.
(2) Updates of the voter registration information made during the year covered by the fee.
As added by P.L.81-2005, SEC.13. Amended by P.L.164-2006, SEC.15.

IC 3-7-26.4-13
No charge for information provided from list to chief justice or voter
Sec. 13. (a) This section applies to the following:
(1) A registered voter requesting information about the registered voter.         (2) The chief justice of the supreme court who receives a complete compilation of voter registration information for the purpose described in section 6 of this chapter.
(b) The election division may not a charge a fee to a person who receives a compilation under this section.
As added by P.L.81-2005, SEC.13.



CHAPTER 27. COUNTY VOTER REGISTRATION; OFFICES AND RECORDS GENERALLY

IC 3-7-27-1
Registration record; affidavits and forms
Sec. 1. The registration affidavits or forms of each precinct are the registration record of all voters residing in and entitled to vote in the precinct. The registration record shall be compiled, amended, supplemented, and preserved as prescribed by this article.
As added by P.L.12-1995, SEC.37.



CHAPTER 28. COUNTY VOTER REGISTRATION; PROVIDING RECORDS TO CANDIDATES AND PARTIES

IC 3-7-28-1
Purpose of chapter
Sec. 1. The circuit court clerk or board of registration shall provide a copy of voter registration memoranda as described in IC 3-7-27-8 to certain county chairmen and candidates as provided in this chapter.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-2
Forwarding of copies of applications upon request
Sec. 2. (a) This section does not apply to confidential information included on a voter registration application.
(b) Copies of all registration applications executed under this article during that part of a registration period ending sixty-five (65) days before a primary, general, or municipal election shall be forwarded not later than sixty (60) days before the election to the following upon request:
(1) Each of the county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party that has at least one (1) candidate on the ballot of the election.
(B) An independent candidate's committee if the candidate is on the ballot at the election.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-3
Forwarding of copies of memoranda upon request
Sec. 3. Copies of all memoranda executed under this article during that part of a registration period beginning sixty-five (65) days before a primary, general, or municipal election and ending twenty-nine (29) days before the election shall be forwarded daily and within forty-eight (48) hours of the date on which the memoranda were originally made to the following upon request:
(1) Each of the county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party that has at least one (1) candidate on the ballot of the election.
(B) An independent candidate's committee if the candidate is on the ballot at the election.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-4
List furnished to county chairmen of major political parties
Sec. 4. After the county election board receives a written request

from the county chairman of a major political party, one (1) copy of the registered voter list prepared for the inspector of each precinct under IC 3-7-29-1 shall be furnished to the county chairman making the request. The copy shall be furnished to the county chairman as soon as the lists are prepared.
As added by P.L.12-1995, SEC.38. Amended by P.L.3-1997, SEC.86.

IC 3-7-28-5
List furnished upon request
Sec. 5. Upon written request and as soon as the list required by section 4 of this chapter is prepared, a copy of the list shall be furnished to the following:
(1) The county chairman of any political party that has at least one (1) candidate on the ballot in the next election.
(2) The committee of a candidate whose name will appear on the ballot in the next election.
(3) The county chairman of any other bona fide political party.
As added by P.L.12-1995, SEC.38. Amended by P.L.66-2003, SEC.7.

IC 3-7-28-6
Bona fide political parties; procedures to qualify
Sec. 6. To qualify as a bona fide political party under section 5 of this chapter, a political party must file a certification with the clerk of the circuit court of the county that the political party is a bona fide political party together with verifiable factual representations to support the certification.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-7
Lists; additional copies
Sec. 7. Notwithstanding IC 5-14-3-3(f), additional copies of the registration lists prepared for the inspectors of each precinct shall be kept open to the public for inspection and copying in the same manner as other public records under IC 5-14-3 at the office of the circuit court clerk or board of registration as soon as the registration lists are completed.
As added by P.L.12-1995, SEC.38. Amended by P.L.261-2003, SEC.1.

IC 3-7-28-8
Voters receiving voter list maintenance notices; list furnished upon request
Sec. 8. The circuit court clerk or board of registration shall send a list of voters who are mailed voter list maintenance notices under this article to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the

independent candidate is on the ballot for the next election to be conducted in the county.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-9
Master list showing cancellation of registration
Sec. 9. The circuit court clerk or board of registration shall, following the mailing of voter list maintenance notices under this article and the cancellation of a voter's registration under this article, prepare a master list of precincts showing all persons whose registrations have been canceled.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-10
Master list showing cancellation of registration; furnishing copies
Sec. 10. The circuit court clerk or board of registration shall furnish copies of the master list, as described in section 9 of this chapter, to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee if the candidate is on the ballot for the next general election to be conducted in the county.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-11
Master list showing cancellation of registration; time requirements
Sec. 11. The master list copies shall be prepared and furnished not later than fifteen (15) days after a voter's registration has been canceled under the voter list maintenance program.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-12
Deceased persons; notice
Sec. 12. Not later than thirty (30) days after receipt of the reports of deceased individuals required under this article, each circuit court clerk or board of registration shall send a list of the deceased persons whose registrations have been canceled to the following upon request:
(1) The county chairman of each major political party of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the candidate is on the ballot for the next election to be conducted in the county.
As added by P.L.12-1995, SEC.38.
IC 3-7-28-13
Disfranchised persons; notice
Sec. 13. Not later than thirty (30) days after preparation of a list of disfranchised voters under this article, the circuit court clerk or board of registration shall send a notice to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee, if the candidate is on the ballot for the next general election to be conducted in the county.
As added by P.L.12-1995, SEC.38.

IC 3-7-28-14
Canceled registrations; notice
Sec. 14. The circuit court clerk or board of registration shall provide a list of the names and addresses of all voters whose registrations have been canceled under this article not later than sixty (60) days before election day to the following upon request:
(1) The county chairmen of the major political parties of the county.
(2) The chairman of the following:
(A) A bona fide political party of the county.
(B) An independent candidate's committee participating in a primary, general, or municipal election.
After that date, upon request the clerk or board shall report cancellations daily and within forty-eight (48) hours after the day on which the cancellations were made, until election day.
As added by P.L.12-1995, SEC.38.



CHAPTER 29. COUNTY VOTER REGISTRATION; PROVIDING RECORDS TO PRECINCT INSPECTORS

IC 3-7-29-1
List of registered voters; required information
Sec. 1. (a) Not later than ten (10) days before the election at which the registration record is to be used, the county voter registration office shall prepare certified copies of the list of registered voters for each precinct in the county.
(b) The lists must contain the following information concerning each registered voter:
(1) The full name of the voter.
(2) The address of the voter.
(3) The assigned county identification number.
(4) Whether the voter is required to provide additional identification before voting either in person or by absentee ballot.
(c) The names shall be arranged in the same order as they are in the registration record of the precinct.
As added by P.L.12-1995, SEC.39. Amended by P.L.209-2003, SEC.43; P.L.81-2005, SEC.14.

IC 3-7-29-2
List for use on election day
Sec. 2. After the county election board receives a request from the county chairman of a major political party, not more than two (2) copies of the list required by this chapter shall be prepared and furnished to the inspector of the precinct for use at the polls on election day. The inspector may provide a list furnished under this section to any other precinct officer.
As added by P.L.12-1995, SEC.39. Amended by P.L.3-1997, SEC.87.

IC 3-7-29-3
Supplies; certified copies of voter registration record
Sec. 3. When the inspector of a precinct procures the ballots and other election supplies for an election, the inspector shall also procure from the county voter registration office the certified copies of the registration record of the precinct with the information required under section 1 of this chapter and other necessary registration supplies.
As added by P.L.12-1995, SEC.39. Amended by P.L.3-1995, SEC.41; P.L.209-2003, SEC.44; P.L.164-2006, SEC.21.

IC 3-7-29-4
Provision of photocopies of voter signatures to inspectors
Sec. 4. The county voter registration office may also provide the inspector of each precinct in the county with a certified photocopy of the signature on the affidavit of registration of each voter of the precinct for the comparison of signatures under IC 3-10-1-24.6 or

IC 3-11-8-25.1.
As added by P.L.12-1995, SEC.39. Amended by P.L.209-2003, SEC.45; P.L.164-2006, SEC.22.

IC 3-7-29-5
Duties of inspector on election day
Sec. 5. The inspector shall have the record or copies and supplies at the polls on election day. The inspector shall return the registration record or copies and supplies at the same time when other election supplies and ballots are returned.
As added by P.L.12-1995, SEC.39.



CHAPTER 30. VOTER REGISTRATION RECORD CONFIDENTIALITY REQUIREMENTS AND USE RESTRICTIONS

IC 3-7-30-1
Records indicating identity of voter
Sec. 1. As required under 42 U.S.C. 1973gg-6(a)(6), the records of the statewide voter registration system or a county voter registration office indicating the identity of the voter registration agency through which an individual registered are confidential.
As added by P.L.12-1995, SEC.40. Amended by P.L.209-2003, SEC.46.

IC 3-7-30-2
Declination
Sec. 2. As provided in 42 U.S.C. 1973gg-3(c), the fact that an applicant declined to register at a license branch or at a voter registration agency is confidential.
As added by P.L.12-1995, SEC.40. Amended by P.L.14-2004, SEC.42.

IC 3-7-30-3
Driver's license
Sec. 3. A person shall not use information relating to the failure of an applicant for a driver's license to apply for voter registration for any purpose other than voter registration, as required under 42 U.S.C. 1973gg-3(b).
As added by P.L.12-1995, SEC.40. Amended by P.L.3-1997, SEC.88.

IC 3-7-30-4
Uses and prohibitions of registration list
Sec. 4. (a) This section applies to the following:
(1) A county chairman who receives a certified list of registered voters prepared for a precinct inspector under this article.
(2) A person who receives a list from a county chairman described in subdivision (1).
(b) A list received under subsection (a) may not be:
(1) disclosed by a person who receives the list under subsection (a) to a commercial entity for commercial purposes; or
(2) used by a commercial entity for commercial purposes.
(c) A person may:
(1) use information obtained under this section in connection with the preparation of a news broadcast or a publication in a newspaper; and
(2) publish information obtained under this section in a news broadcast or newspaper.
As added by P.L.12-1995, SEC.40.

IC 3-7-30-5
Prohibition of certain uses of information      Sec. 5. Certain uses of information from the statewide voter file are prohibited under IC 3-7-26.3.
As added by P.L.12-1995, SEC.40. Amended by P.L.209-2003, SEC.47; P.L.164-2006, SEC.23.

IC 3-7-30-6
Confidentiality of certain voter registration information
Sec. 6. Certain voter registration information in the statewide voter registration file maintained by the election division under IC 3-7-26.3 is confidential.
As added by P.L.12-1995, SEC.40. Amended by P.L.3-1997, SEC.89; P.L.209-2003, SEC.48; P.L.164-2006, SEC.24.



CHAPTER 31. REGISTRATION FORMS; CONTENT

IC 3-7-31-1
Duties of commission
Sec. 1. (a) The commission shall prescribe the forms required or permitted under NVRA or this article.
(b) The election division shall make the forms available on the website maintained by the election division. A form must be made available so that an individual can download the form for completion.
As added by P.L.12-1995, SEC.41. Amended by P.L.2-1996, SEC.59; P.L.199-2001, SEC.10.



CHAPTER 32. REGISTRATION FORMS; COMPLETION BY VOTERS

IC 3-7-32-1
Execution of forms
Sec. 1. (a) Each voter shall execute an original registration form.
(b) An applicant's original registration form may not be signed by a person acting for the applicant under IC 30-5-5-14.
As added by P.L.12-1995, SEC.42. Amended by P.L.2-1996, SEC.61; P.L.81-2005, SEC.16.



CHAPTER 33. REGISTRATION FORMS; GENERAL PROCEDURES FOR PROCESSING BY COUNTIES

IC 3-7-33-1
Applicability of chapter
Sec. 1. This chapter applies to the processing of registration forms by a county voter registration office.
As added by P.L.12-1995, SEC.43. Amended by P.L.81-2005, SEC.17.



CHAPTER 34. REGISTRATION FORMS; SPECIAL PROCEDURES FOR PROCESSING INCOMPLETE OR INCORRECTLY FILED APPLICATIONS

IC 3-7-34-1
Applicability of chapter
Sec. 1. This chapter applies when a county voter registration office receives a registration form that is not properly completed under:
(1) IC 3-7 or 42 U.S.C. 15483; or
(2) is filed in an incorrect county.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.53; P.L.81-2005, SEC.19.

IC 3-7-34-1.7
"Registration form"
Sec. 1.7. As used in this chapter, "registration form" includes an application for registration or a request to transfer the voter's registration to another address.
As added by P.L.81-2005, SEC.20.

IC 3-7-34-2
Duties of clerk or board where registration incomplete
Sec. 2. (a) This section applies when a county voter registration office receives a registration form that is not fully and properly completed so that the county voter registration office can determine if the applicant is eligible to register under this article or fails to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4).
(b) As required by 42 U.S.C. 15483, the county voter registration office shall promptly make:
(1) one (1) effort to contact the voter by mail if possible; and
(2) one (1) effort to contact the voter by telephone if a telephone number is listed.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.54; P.L.81-2005, SEC.21.

IC 3-7-34-3
Processing incomplete voter registration application
Sec. 3. (a) This subsection applies to a registration form that is incomplete as a result of the failure of the applicant to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4). If the county voter registration office obtains a written statement from the applicant:
(1) answering either or both of the questions that were not answered on the original form; and
(2) not later than the twenty-ninth day before the date of the next election following the date the form was filed;
the county voter registration office shall process the form under this article.     (b) This subsection applies to a registration application that is incomplete for a reason other than the failure of the applicant to answer either of the questions set forth in IC 3-7-22-5(3) or IC 3-7-22-5(4). If the county voter registration office obtains information under section 2(b)(1) of this chapter that permits the county voter registration office to complete the registration form, the county voter registration office shall process the form under this article. If the county voter registration office obtains information under section 2(b)(2) of this chapter from the voter that permits the county voter registration office to complete the registration form, the county voter registration office shall document the information and process the form under this article.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.55; P.L.81-2005, SEC.22.

IC 3-7-34-4
Certification of incomplete forms to board; rejection
Sec. 4. Not later than the date the county is required to prepare a certified list of voters under IC 3-7-29-1, the county voter registration office shall certify to the county election board a list of the registration forms that remain incomplete after the effort made under section 2 of this chapter and that do not permit the county voter registration office to determine if the applicant is eligible to register under this article. Upon certification, the county voter registration office shall reject the applications.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.23.

IC 3-7-34-5
Effort to be made to obtain missing information
Sec. 5. (a) If a registration form contains all of the information required to be supplied by the voter, but does not include the information required to be supplied by the bureau of motor vehicles commission or a voter registration agency, the county voter registration office shall promptly make one (1) effort to contact the officer, commission, or agency to obtain the information.
(b) If the information is not obtained from the officer, commission, or agency under subsection (a) not later than seven (7) days after the county voter registration office provides the notice, the county voter registration office shall notify the NVRA official. The NVRA official shall contact the officer, commission, or agency to request that the information be provided to the county voter registration office or that the officer, commission, or agency file a statement with the county voter registration office indicating why the information is not available.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.63; P.L.209-2003, SEC.56; P.L.164-2006, SEC.29.

IC 3-7-34-6
Processing of forms      Sec. 6. If the county voter registration office obtains the information under section 5 of this chapter required to complete the form, the county voter registration office shall process the form under this article. If the county voter registration office cannot obtain the information under section 5 of this chapter and the form is otherwise complete, the county voter registration office shall process the form under this chapter.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.24.

IC 3-7-34-7
Certification of processed incomplete forms; notice to supply omitted information
Sec. 7. (a) The county voter registration office shall certify to the NVRA official on an expedited basis a list of the registration forms that have been processed under section 6 of this chapter but do not contain information required to be supplied by the bureau of motor vehicles commission or a voter registration agency.
(b) The NVRA official shall notify the commission or agency that the commission or agency is required to supply the omitted information on an expedited basis to the county voter registration office following receipt of notice from the NVRA official.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.64; P.L.81-2005, SEC.25.

IC 3-7-34-8
Notice of noncompliance
Sec. 8. The county election board shall notify the NVRA official if an officer, a commission, or an agency does not comply with section 7 of this chapter.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.65.

IC 3-7-34-9
Forwarding forms to proper county
Sec. 9. (a) This section applies when a county voter registration office receives a registration form for a voter whose address is:
(1) located in Indiana; and
(2) not located in the county where the county voter registration office is located.
(b) The county voter registration office shall deliver or mail the registration form described in subsection (a) on an expedited basis to the county voter registration office of the county in which the voter resides. To comply with this subsection, the county voter registration office may forward an optically scanned image of the voter registration form to the county voter registration office of the county in which the voter resides and subsequently forward the original copy of the form to the county voter registration office.
(c) The county voter registration office of the county in which the voter resides shall process the registration form and register the voter under this article if the registration:         (1) was received by the original county voter registration office or accepted by the bureau of motor vehicles or a voter registration agency during the registration period specified under IC 3-7-13-10; or
(2) is a registration by mail form received in compliance with IC 3-7-33-4.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.66; P.L.81-2005, SEC.26.

IC 3-7-34-10
Election division to forward forms to county voter registration office
Sec. 10. Whenever the election division receives authorization to cancel a registration for a resident of a county in Indiana, the election division shall forward the cancellation on an expedited basis to the county voter registration office. To comply with this section, the election division may forward an optically scanned image of the cancellation to the county voter registration office and subsequently forward the original copy of the cancellation to the county voter registration office.
As added by P.L.12-1995, SEC.44. Amended by P.L.2-1996, SEC.67; P.L.3-1997, SEC.94; P.L.81-2005, SEC.27.

IC 3-7-34-11
Clerk to forward forms to county board
Sec. 11. (a) This section applies to a county with a board of registration.
(b) If the circuit court clerk receives a registration form for a resident of the county, the clerk shall promptly forward the form to the board of registration.
As added by P.L.12-1995, SEC.44.

IC 3-7-34-12
Reproduction of incompatible forms
Sec. 12. If the registration form is not compatible with the county's voter registration files of original voter registration affidavits, the county voter registration office may reproduce the form for the county's system and retain the original form to document the registration.
As added by P.L.12-1995, SEC.44. Amended by P.L.209-2003, SEC.57; P.L.164-2006, SEC.30.

IC 3-7-34-13
Forms received after preparation of list
Sec. 13. (a) If a registration form complies with section 9(c) of this chapter and is received after the certified list has been prepared under IC 3-7-29, the county voter registration office shall:
(1) process the form in accordance with IC 3-7-33-5; and
(2) if the registration application is approved, issue a certificate of error under IC 3-7-48.     (b) If a registration form does not comply with section 9(c) of this chapter, the county voter registration office shall process the form in accordance with IC 3-7-13-12.
As added by P.L.12-1995, SEC.44. Amended by P.L.81-2005, SEC.28.



CHAPTER 35. REGISTRATION FORMS; SPECIAL PROCEDURES FOR PROCESSING APPLICATIONS FROM PERSONS LESS THAN 18 YEARS OF AGE

IC 3-7-35-1
Applicability of chapter
Sec. 1. This chapter applies when a circuit court clerk or board of registration receives a registration form from an individual who is eligible to register under this article but is less than eighteen (18) years of age.
As added by P.L.12-1995, SEC.45.



CHAPTER 36. SPECIAL REGISTRATION PROCEDURES FOR MILITARY VOTERS AND OVERSEAS VOTERS

IC 3-7-36-1
Applicability of chapter
Sec. 1. This chapter applies to absent uniformed services voters and overseas voters.
As added by P.L.12-1995, SEC.46.



CHAPTER 37. SPECIAL REGISTRATION PROCEDURES FOR HOMELESS OR MOBILE VOTERS

IC 3-7-37-1
Mailing address for individual with nontraditional residence
Sec. 1. If the United States Postal Service does not deliver mail directly to an individual with a nontraditional residence in the precinct where the individual resides, the individual may use a mailing address within a precinct in the county to complete the registration affidavit and to provide an address for the mailing of notices under this article. However, if the person uses a mailing address under this section, the registration affidavit must also state the precinct in which the individual with a nontraditional residence resides.
As added by P.L.12-1995, SEC.47.

IC 3-7-37-2
Designation of registration in permanent registration record
Sec. 2. The circuit court clerk or board of registration shall designate each registration by an individual with a nontraditional residence in the permanent registration record of the precinct.
As added by P.L.12-1995, SEC.47.



CHAPTER 38. REPEALED



CHAPTER 38.1. REPEALED



CHAPTER 38.2. OTHER VOTER LIST MAINTENANCE PROGRAMS

IC 3-7-38.2-1
Removal of ineligible voters from lists
Sec. 1. As required under 42 U.S.C. 1973gg-6(a)(4), each county voter registration office shall conduct a general program that makes a reasonable effort to remove the names of ineligible voters from the official lists of eligible voters due to a change of residence of the voter.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-2
Requirements for voter list maintenance programs; county voter registration office voter list maintenance programs
Sec. 2. (a) A voter list maintenance program conducted under this chapter must:
(1) be uniform, nondiscriminatory, and in compliance with the Voting Rights Act of 1965 (42 U.S.C. 1973);
(2) not result in the removal of the name of a person from the official list of votes solely due to the person's failure to vote; and
(3) be completed not later than ninety (90) days before a primary, general, or municipal election.
(b) A county voter registration office may conduct a voter list maintenance program that complies with subsection (a). In conducting a voter list maintenance program, the county voter registration office shall mail a notice described in subsection (d) to each registered voter at the residence address:
(1) listed in the voter's registration record; and
(2) determined by the county voter registration office not to be the voter's current residence address.
(c) A county voter registration office may use information only from the following sources to make the determination under subsection (b)(2):
(1) The United States Postal Service National Change of Address Service.
(2) A court regarding jury duty notices.
(3) The return of a mailing sent by the county voter registration office to all voters in the county.
(4) The bureau of motor vehicles concerning the surrender of a voter's Indiana license for the operation of a motor vehicle to another jurisdiction.
(d) The notice described in subsection (b) must:
(1) be sent by first class United States mail, postage prepaid, by a method that requires the notice to be forwarded to the voter; and
(2) include a postage prepaid return card that:
(A) is addressed to the county voter registration office;
(B) states a date by which the card must be returned or the

voter's registration will become inactive until the information is provided to the county voter registration office; and
(C) permits the voter to provide the voter's current residence address.
(e) If a voter returns the card described in subsection (d)(2) and provides a current residence address that establishes that the voter resides:
(1) in the county, the county voter registration office shall update the voter's registration record; or
(2) outside the county, the county voter registration office shall cancel the voter's registration.
(f) If a voter does not return the card described in subsection (d)(2) by the date specified in subsection (d)(2)(B), the county voter registration office shall indicate in the voter's registration record that the voter's registration is inactive.
(g) A voter's registration that becomes inactive under subsection (f) remains in inactive status from the date described in subsection (d)(2)(B) until the earlier of the following:
(1) The date the county voter registration office updates or cancels the voter's registration under subsection (e) after the voter provides a current residence address.
(2) The day after the second general election in which the voter has not voted or appeared to vote.
(h) After the date described in subsection (g)(2), the county voter registration office shall remove the voter's registration from the voter registration records.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.63; P.L.14-2004, SEC.49; P.L.164-2006, SEC.33.

IC 3-7-38.2-3
Removal of name from registration record during 90 day period before election
Sec. 3. As provided under 42 U.S.C. 1973gg-6(c)(2)(B)(i), this chapter does not prevent the removal of a voter's name from the voter registration record during the final ninety (90) day period before a primary, general, or municipal election due to any of the following in accordance with this article:
(1) The written request of the voter.
(2) Disenfranchisement due to criminal conviction and incarceration.
(3) The death of the voter.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.64; P.L.164-2006, SEC.34.

IC 3-7-38.2-4
Correction of registration records
Sec. 4. As provided under 42 U.S.C. 1973gg-6(c)(2)(B)(ii), this chapter does not prevent the correction of voter registration records under this article. As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.65; P.L.164-2006, SEC.35.

IC 3-7-38.2-5
Submission of names to change of address service
Sec. 5. To assist in performing voter list maintenance under this chapter, the NVRA official may submit the names of all registered voters in Indiana to the United States Postal Service National Change of Address Service. The submission under this chapter shall be compiled from the county voter registration information submitted to the election division under IC 3-7-26.3.
As added by P.L.3-1997, SEC.104. Amended by P.L.209-2003, SEC.66; P.L.164-2006, SEC.36.

IC 3-7-38.2-6
Voters who no longer reside at submitted address
Sec. 6. If the names of voters are submitted under section 5 of this chapter, the NVRA official shall request that the United States Postal Service indicate the voters who no longer reside at the submitted address. However, the NVRA official shall also request that a voter who:
(1) has a temporary forwarding order in effect;
(2) is an absent uniformed services voter; or
(3) is an overseas voter;
not be included in the list of voters who no longer reside at the submitted address.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-7
Use of postal service's change of address information
Sec. 7. As permitted under 42 U.S.C. 1973gg-6(c)(1), the NVRA official (or a contractor retained by the election division under this chapter) shall use change of address information supplied by the United States Postal Service through the Postal Service's licensee to identify a voter whose residence may have changed.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-8
Notice to county voter registration offices of changes in residence
Sec. 8. The NVRA official shall notify each county voter registration office whose residences may have changed according to information supplied under this chapter.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-9
Registration records for overseas or uniformed services voters
Sec. 9. (a) This section applies to an absent uniformed services voter or an overseas voter with an address in the county's voter registration record that does not include an "APO" designation.
(b) If a county voter registration office:         (1) is advised under this chapter that the voter's residence may have changed; and
(2) determines that the voter is subject to this section;
the voter registration office may disregard the notification of change of residence and is not required to act under this chapter concerning the voter's registration.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-10
Change in registration record
Sec. 10. (a) As provided in 42 U.S.C. 1973gg-6(c)(1)(B)(i), if the county voter registration office determines from information provided under this chapter that a voter has moved to an address different from the address where voter is currently registered, the voter registration office shall:
(1) change the registration record to show the new address; and
(2) send the voter a notice of the change;
if the information provided under this chapter includes a forwarding address.
(b) If the information provided under this chapter:
(1) indicates that a voter has moved to an address different from the address where the voter is currently registered; and
(2) does not include a forwarding address;
the county voter registration office shall indicate on the registration record that the voter is an inactive voter at that address and shall remove the voter's name from the registration rolls under the procedures of this chapter if the voter has not voted, appeared to vote, or has failed to correct the voter registration record within the period described in section 14(2)(B) of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.15.

IC 3-7-38.2-11
Notice to county voter registration offices of change in residence; requirements
Sec. 11. The notice under section 8 of this chapter must be:
(1) a postage prepaid pre-addressed return form that permits the voter to verify or correct the address information; and
(2) sent by forwardable mail.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-12
Change of address to residence outside county
Sec. 12. As provided in 42 U.S.C. 1973gg-(6)(c)(1)(B)(ii), if the county voter registration office determines from information provided under this chapter that a voter has moved to a different residence address that is not located in the same county in which the voter is currently registered, the voter registration office shall cancel the voter's registration if the change of address to a residence outside the county is confirmed. As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-13
Notice to voter after change in residence
Sec. 13. After the county voter registration office has determined under this chapter that a voter's residence may have changed, the election division shall send a notice to the voter that sets forth substantially the following statements as provided in 42 U.S.C. 1973gg-6(d)(2):
(1) If the voter did not change the voter's residence or changed the residence but remained in the same county where the voter was listed on the voter registration record, the voter must return the card enclosed with the notice in person to the county voter registration office not later than twenty-nine (29) days before the election or by regular United States mail:
(A) with a postmark not later than twenty-nine (29) days before the election; or
(B) if a postmark is missing or illegible, to the county voter registration office not later than twenty-one (21) days before the election.
(2) If the card is not returned under subdivision (1), the voter must affirm or confirm the voter's address before the voter is permitted to vote in an election during the period:
(A) beginning on the date of the notice; and
(B) ending on the day after the date of the second general election scheduled to occur after the date of the notice.
(3) If the voter does not vote in an election described in subdivision (2), the voter's name will be removed from the voter registration list.
(4) If the voter changed residence to a place outside the county in which the voter is included on the voter registration list, information concerning how the voter can continue to be eligible to vote in the county where the voter currently resides.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.16; P.L.14-2004, SEC.50.

IC 3-7-38.2-14
Removal of name from registration records due to change in address or failure to vote or respond to notice
Sec. 14. As required under 42 U.S.C. 1973gg-6(d)(1), a county voter registration office shall not remove the name of a voter from the voter registration records due to the voter's change of residence unless the voter:
(1) confirms in writing that the voter has changed residence to a location outside the county in which the voter is currently registered; or
(2) has:
(A) failed to respond to a notice sent under section 13 of this chapter; and
(B) not voted (or appeared to vote or to correct the

registration record stating the voter's address) in an election during the period:
(i) beginning on the date of the notice; and
(ii) ending on the day after the date of the second general election that occurs after the date of the notice.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-15
Cancellation of registration
Sec. 15. At the expiration of the period ending thirty (30) days after the second general election following the date on which notices are mailed to a voter described in section 14(2) of this chapter, the county voter registration office shall cancel the registration of a voter who has not responded to the notice sent under section 13 of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.17.

IC 3-7-38.2-16
Residency confirmation and outreach procedure
Sec. 16. The NVRA official may also conduct an annual residency confirmation and outreach procedure under this chapter. The NVRA official (or a contractor acting on behalf of the NVRA official) may send a mailing by U.S. mail, postage prepaid, to each voter in Indiana who has not received a mailing under any other provision of this chapter.
As added by P.L.3-1997, SEC.104.

IC 3-7-38.2-17
Residency confirmation and outreach procedure; removal of name from registration records
Sec. 17. The mailing sent under section 16 of this chapter must inquire whether the voter still resides at the residence address indicated on the person's voter registration. If the postcard is returned as undeliverable and the voter does not vote in either of the two (2) general elections following the mailing of the postcard, the county voter registration office shall remove the voter's name from the list of registered voters at the expiration of the period ending thirty (30) days after the second general election following the date on which notices are mailed to a voter under section 16 of this chapter.
As added by P.L.3-1997, SEC.104. Amended by P.L.38-1999, SEC.18.



CHAPTER 39. ADDRESS CHANGES BY VOTER ON REGISTRATION RECORDS

IC 3-7-39-1
Duty of voter to transfer registration
Sec. 1. A voter who changes residence shall transfer the voter's registration to the address where the voter currently resides by sending a transfer of registration on a prescribed form to the circuit court clerk or board of registration.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-2
Change of address within same county
Sec. 2. A voter may change the residence address on the voter's registration to an address within the same county at any time during the registration period prescribed in this article. The circuit court clerk or board of registration shall receive and execute transfers during regular office hours.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-3
Signature required
Sec. 3. A change of address within a county by a voter must be signed in ink or with an indelible pencil.
As added by P.L.12-1995, SEC.49. Amended by P.L.2-1996, SEC.71.

IC 3-7-39-4
Receipt and placement of change of address forms
Sec. 4. Upon receipt of a properly executed change of address form, the circuit court clerk or board of registration shall place the form in the proper precinct registration record and enter the change in any computerized record.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-5
Registration to be transferred after change of address within same county
Sec. 5. Upon receiving a properly executed affidavit for transfer of registration under IC 3-10-11 or IC 3-10-12 from a person whose new residence is in the same county as the former residence, the circuit court clerk or the board of registration shall transfer the person's registration to the proper precinct in the county as soon as the transfer is permitted under this article.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-6
Cancellation of registration in county of previous residence
Sec. 6. (a) A voter who has changed residence from the county in which the voter is registered to another county must give the voter's most recent previous address, listed on a form prescribed under this

article.
(b) Completion of the form constitutes an authorization of cancellation of registration in each county of previous residence listed on the form. At the time of registering, the voter must sign the authorization to cancel the previous registration.
As added by P.L.12-1995, SEC.49. Amended by P.L.3-1995, SEC.44.

IC 3-7-39-7
Change of address within same precinct as former residence
Sec. 7. (a) This section applies to a voter who changes residence to an address in the same precinct where the voter's former residence was located.
(b) As required under 42 U.S.C. 1973gg-6(e)(1), a voter described in subsection (a) may vote at the precinct polling place after the voter makes an oral or a written affirmation of the change of address before a member of the precinct election board.
(c) A person entitled to make a written affirmation under subsection (b) may make an oral affirmation. The person must make the oral affirmation before the poll clerks of the precinct. After the person makes an oral affirmation under this subsection, the poll clerks shall:
(1) reduce the substance of the affirmation to writing at an appropriate location on the poll list; and
(2) initial the affirmation.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-8
Change of address to different precinct in same county
Sec. 8. (a) This section applies to a voter who changes residence from a precinct in a county to another precinct in the same county.
(b) As required under 42 U.S.C. 1973gg-6(f), the county voter registration office:
(1) shall correct the address shown on the voter registration records for a voter subject to this section; and
(2) may not remove the voter from the voter registration records due to a change of address, except as provided in this title.
(c) A voter described in this section, who is otherwise eligible to vote, may vote as provided in IC 3-10-11 or IC 3-10-12.
As added by P.L.12-1995, SEC.49. Amended by P.L.164-2006, SEC.37.

IC 3-7-39-9
Change of address at license branch not intended for voter registration purposes
Sec. 9. As provided in 42 U.S.C. 1973gg-3(d), a voter may indicate on a change of address form submitted at a license branch that the change of address is not intended to be used for voter registration purposes. A circuit court clerk or board of registration may not change an address on a voter registration record if the change is contrary to the voter's instructions under this section. As added by P.L.12-1995, SEC.49.

IC 3-7-39-10
Record amended from form submitted at license branch
Sec. 10. Except as provided in section 9 of this chapter, and as required under 42 U.S.C. 1973gg-3(a)(2), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a license branch.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-11
Record amended from form submitted at voter registration office
Sec. 11. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a voter registration office established under this article.
As added by P.L.12-1995, SEC.49.

IC 3-7-39-12
Record amended from form submitted by mail
Sec. 12. As required under 42 U.S.C. 1973gg-4(a)(3), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by a voter on a registration by mail form.
As added by P.L.12-1995, SEC.49.



CHAPTER 40. ADDRESS CHANGES BY GOVERNMENTAL AGENCIES ON REGISTRATION RECORDS

IC 3-7-40-1 Repealed
(Repealed by P.L.4-1996, SEC.108.)



CHAPTER 41. NAME CHANGES ON REGISTRATION RECORDS

IC 3-7-41-1
Name change
Sec. 1. A voter whose name is changed may vote at the election by filing with the circuit court clerk or board of registration a verified statement.
As added by P.L.12-1995, SEC.51. Amended by P.L.3-1995, SEC.45.

IC 3-7-41-2
Time for filing verified statement
Sec. 2. The statement described in section 1 of this chapter may be filed with the county voter registration office at any time. A voter who wishes to indicate that the voter's name has changed may also write the necessary information concerning the name change on the poll list under IC 3-11-8-25.1 before the person receives a ballot. The person may then vote if otherwise qualified.
As added by P.L.12-1995, SEC.51. Amended by P.L.3-1997, SEC.105; P.L.164-2006, SEC.40.

IC 3-7-41-3
Change made to voter's registration record
Sec. 3. If a voter indicates a change of name on the poll list under section 2 of this chapter, the county voter registration office shall change the name of the voter on the registration record of the precinct.
As added by P.L.12-1995, SEC.51. Amended by P.L.3-1997, SEC.106.

IC 3-7-41-4
Record amended from form submitted at license branch
Sec. 4. As required under 42 U.S.C. 1973gg-3(a)(2), the circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a license branch.
As added by P.L.12-1995, SEC.51.

IC 3-7-41-5
Record amended from form submitted at voter registration office
Sec. 5. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information stated by the voter on a registration form submitted at a voter registration office established under this article.
As added by P.L.12-1995, SEC.51.

IC 3-7-41-6
Record amended from form submitted by mail
Sec. 6. The circuit court clerk or board of registration shall amend a voter's registration record under this chapter to reflect information

stated by a voter on a registration by mail form.
As added by P.L.12-1995, SEC.51.



CHAPTER 42. CHANGES IN REGISTRATION RECORDS DUE TO PRECINCT BOUNDARY CHANGES

IC 3-7-42-1
Applicability of chapter
Sec. 1. This chapter applies whenever a county executive establishes new precincts under IC 3-11-1.5.
As added by P.L.12-1995, SEC.52.

IC 3-7-42-2
Transfer of previous registration records
Sec. 2. If the county executive establishes any precincts under IC 3-11-1.5 so that voters who would not otherwise be required to register are transferred to or included within a precinct other than the precinct in which the voters were registered and voted at the last election, the circuit court clerk or board of registration shall transfer the affidavits of registration from the precinct registration record in which the affidavits are filed to the precinct registration record in which the affidavits belong.
As added by P.L.12-1995, SEC.52.

IC 3-7-42-3
Time for transfer
Sec. 3. The transfer may be made at any time after the order establishing the precincts becomes effective and before the day on which the clerk or board is required to deliver the copy of the registration record or certified copies to the inspectors of the precincts.
As added by P.L.12-1995, SEC.52.

IC 3-7-42-4
County voter registration office to make appropriate changes to affidavit or form
Sec. 4. At the time of transfer, the county voter registration office shall amend:
(1) the original affidavit filed by the voter to indicate the changed mailing address, street name, or residence number on the affidavit; and
(2) the entry for the voter in the computerized list under IC 3-7-26.3.
As added by P.L.12-1995, SEC.52. Amended by P.L.209-2003, SEC.71; P.L.164-2006, SEC.41.



CHAPTER 43. REMOVAL FROM REGISTRATION RECORDS DUE TO REQUEST OF VOTER

IC 3-7-43-1
Removal of name
Sec. 1. As provided by 42 U.S.C. 1973gg-6(a)(3)(A), a circuit court clerk or board of registration may remove the name of a voter from the official list of registered voters at the voter's request.
As added by P.L.12-1995, SEC.53.

IC 3-7-43-2
Writing required
Sec. 2. A request from a voter under this chapter must be in writing and may be on a form prescribed by the commission or other forms provided by the circuit court clerk or board of registration (including jury notices) if the voter signs the request for removal.
As added by P.L.12-1995, SEC.53. Amended by P.L.2-1996, SEC.75.

IC 3-7-43-3
Time for request; cancellation of previous registrations; forwarding notices to appropriate county voter registration office
Sec. 3. (a) A request from a voter under this chapter may be made when the voter registers in another county in Indiana or in a jurisdiction outside of Indiana. A registration form under this section must be signed by the voter or, if not signed by the voter, after the NVRA official notifies the county voter registration office that the jurisdiction where the voter has registered has provided the election division with written notice of the voter's registration in the jurisdiction and request for cancellation of previous registrations.
(b) The election division shall forward a copy of the notice to the appropriate county voter registration office.
As added by P.L.12-1995, SEC.53. Amended by P.L.2-1996, SEC.76; P.L.209-2003, SEC.72.

IC 3-7-43-4
Cancellation of registration; move to another county
Sec. 4. (a) This section applies only to a person who has:
(1) moved from the county where the person is registered to another county in Indiana; and
(2) executed an affidavit under IC 3-10-11.
(b) Execution by a person of the affidavit constitutes authorization by the person to cancel the person's registration in the county of the person's former residence.
(c) The circuit court clerk or the board of registration of the county of the person's former residence shall mail the original affidavit of registration and the affidavit executed under IC 3-10-11 within thirty (30) days after the beginning of the next registration period to the clerk or board in the county in which the person currently resides, as shown by the affidavit.     (d) Upon receiving the affidavits sent under subsection (c), the clerk or board of the county in which the person currently resides shall transfer the person's registration to the proper precinct registration record in the county.
(e) Upon mailing the person's affidavits to another county under this section, the person's registration in the county of the person's former residence shall be canceled.
As added by P.L.12-1995, SEC.53.

IC 3-7-43-5
Cancellation of registration; move to another state
Sec. 5. (a) This section applies only to a person who has:
(1) moved from Indiana to another state; and
(2) executed an affidavit under IC 3-10-10.
(b) Execution by a person of the affidavit under IC 3-10-10 constitutes authorization by the person to cancel the person's registration in the county of the person's former residence.
As added by P.L.12-1995, SEC.53.

IC 3-7-43-6
Cancellation of registration at voter's request; time to process request
Sec. 6. (a) This section applies to a voter who requests a cancellation of voter registration under IC 3-7-39-6.
(b) The county voter registration office of the county in which a voter registers shall send the authorization of cancellation to the county voter registration office on an expedited basis, as required by IC 3-7-26.3.
As added by P.L.12-1995, SEC.53. Amended by P.L.209-2003, SEC.73; P.L.164-2006, SEC.42.

IC 3-7-43-7
Removal and cancellation of affidavit
Sec. 7. The county voter registration office shall cancel the affidavit of registration and enter the date and other information concerning the cancellation in the computerized list under IC 3-7-26.3.
As added by P.L.12-1995, SEC.53. Amended by P.L.209-2003, SEC.74; P.L.164-2006, SEC.43.

IC 3-7-43-8
Cancellation to be sent to proper jurisdiction if registration contains out-of-state address
Sec. 8. (a) If either of the addresses given by a person under IC 3-7-39 is outside Indiana, the county voter registration office shall send the authorization of cancellation to the election division on an expedited basis.
(b) The election division shall promptly send the authorization to the voter registration office of the political subdivision that has jurisdiction over the address. As added by P.L.12-1995, SEC.53. Amended by P.L.3-1997, SEC.107; P.L.209-2003, SEC.75; P.L.164-2006, SEC.44.



CHAPTER 44. REPEALED



CHAPTER 45. REMOVAL FROM REGISTRATION RECORDS DUE TO DEATH

IC 3-7-45-1
Removal of name
Sec. 1. The name of a voter who dies shall be removed from the registration records as provided in this chapter.
As added by P.L.12-1995, SEC.55.



CHAPTER 46. REMOVAL FROM REGISTRATION RECORDS DUE TO CRIMINAL CONVICTION AND INCARCERATION

IC 3-7-46-1
Removal of disfranchised voters
Sec. 1. As permitted under 42 U.S.C. 1973gg-6(a)(3)(B) and in the manner required under 42 U.S.C. 15483, a county voter registration office shall remove from the official list of registered voters the name of a voter who is disfranchised under this chapter due to a criminal conviction.
As added by P.L.12-1995, SEC.56. Amended by P.L.209-2003, SEC.84.



CHAPTER 47. REPEALED



CHAPTER 48. DETERMINING REGISTRATION STATUS ON ELECTION DAY

IC 3-7-48-1
Certificate of error; proof of registration; eligibility to cast provisional ballot
Sec. 1. (a) Except as otherwise provided by NVRA or in this chapter, a person whose name does not appear on the registration record may not vote, unless the circuit court clerk or board of registration provides a signed certificate of error in the office where the permanent registration record is kept showing that the voter is legally registered in the precinct where the voter resides.
(b) A person whose name does not appear on the registration record may cast a provisional ballot as provided in IC 3-11.7.
As added by P.L.12-1995, SEC.58. Amended by P.L.126-2002, SEC.28.

IC 3-7-48-2
Certificate of error; issuance and execution
Sec. 2. A certificate of error issued under section 1 of this chapter:
(1) may be issued at any time after the production of the certified list under IC 3-7-29;
(2) shall be executed by the circuit court clerk, or in a county with a board of registration, by both members of the board; and
(3) shall be numbered serially in the method prescribed for entry in the computerized list maintained under IC 3-7-26.3.
As added by P.L.12-1995, SEC.58. Amended by P.L.81-2005, SEC.29.

IC 3-7-48-3
Certificate of error; delivery
Sec. 3. One (1) copy of the certificate of error shall be delivered to the inspector of the precinct of the voter's residence. The inspector shall return that copy to the circuit court clerk with other election material at the close of the polls as provided in this title. The other copy shall be delivered to the county election board and returned to the circuit court clerk when the polls are closed.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-4
Certificate of error; transmittal
Sec. 4. In a county with a board of registration, the circuit court clerk or board of registration shall promptly transmit all certificates of error to the board of registration.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-5
Affirmation regarding residency
Sec. 5. (a) This section applies to a voter who:
(1) formerly resided in a precinct according to the voter

registration record; and
(2) no longer resides in that precinct according to the voter registration record.
(b) As provided under 42 U.S.C. 1973gg-6(e)(3), a voter described by subsection (a) may vote in the precinct where the voter formerly resided (according to the voter registration record) if the voter makes an oral or a written affirmation to a member of the precinct election board that the voter continues to reside at the address shown as the voter's former residence on the voter registration record.
(c) A person entitled to make a written affirmation under subsection (b) may make an oral affirmation. The person must make the oral affirmation before the poll clerks of the precinct. After the person makes an oral affirmation under this subsection, the poll clerks shall:
(1) reduce the substance of the affirmation to writing at an appropriate location on the poll list; and
(2) initial the affirmation.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-6
Removal of incorrect name
Sec. 6. If a voter casts a ballot under section 5 of this chapter, the inspector of the precinct shall immediately contact the circuit court clerk or board of registration of the county. The clerk or board shall promptly contact the precinct election board of any precinct in which the voter's name is incorrectly shown on the rolls, and order the precinct election board to remove the name of the voter from the registration record of that precinct.
As added by P.L.12-1995, SEC.58.

IC 3-7-48-7
Written affirmation of residence in precinct
Sec. 7. (a) A voter shall be permitted to vote in a precinct upon written affirmation of the voter's residence in the precinct if:
(1) the voter produces a registration receipt indicating that the voter completed a registration form at a license branch or voter registration agency under this article on a date within the registration period;
(2) the county voter registration office advises the precinct election board that the office:
(A) approved the application; or
(B) has no record of either approving or rejecting the application; and
(3) the voter completes a registration application form and provides the completed form to the precinct election board before voting.
(b) A county election board shall provide each precinct election board with a sufficient number of the registration forms for the purposes described in subsection (a). The precinct election board

shall attach the completed registration forms to the poll list for processing by the county voter registration office under IC 3-10-1-31.1.
As added by P.L.12-1995, SEC.58. Amended by P.L.3-1997, SEC.109; P.L.14-2004, SEC.51; P.L.164-2006, SEC.54.

IC 3-7-48-7.5
Voter making affirmation challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 7.5. If a voter makes an oral or a written affirmation under section 5 or 7 of this chapter and is then challenged under IC 3-10-1 or IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.55.

IC 3-7-48-8
Addition of name and address to poll list; name to county registration record
Sec. 8. (a) The precinct election board shall add the name and address of a voter described by section 7 of this chapter to the poll list of the precinct.
(b) The county voter registration office shall add the name of a voter described by section 7 of this chapter to the registration record of the county.
As added by P.L.12-1995, SEC.58. Amended by P.L.66-2003, SEC.10.

IC 3-7-48-9
Notice after permission to vote given
Sec. 9. The circuit court clerk or board of registration of a county in which a voter cast a ballot under section 7 of this chapter shall notify the NVRA official and the governing body of the voter registration agency not later than seven (7) days after the election is conducted.
As added by P.L.12-1995, SEC.58. Amended by P.L.2-1996, SEC.81.

IC 3-7-48-10
Investigation regarding voting with permission
Sec. 10. The NVRA official shall investigate the incident reported by the circuit court clerk or board of registration under section 9 of this chapter and determine if:
(1) the voter had properly registered at the license branch or agency; and
(2) a violation of NVRA or this article occurred.
As added by P.L.12-1995, SEC.58. Amended by P.L.2-1996, SEC.82.






ARTICLE 8. CANDIDATES

CHAPTER 1. QUALIFICATIONS FOR CANDIDATES

IC 3-8-1-1
Candidates must be registered voters
Sec. 1. (a) This section does not apply to a candidate for any of the following offices:
(1) Judge of a city court.
(2) Judge of a town court.
(b) A person is not qualified to run for:
(1) a state office;
(2) a legislative office;
(3) a local office; or
(4) a school board office;
unless the person is registered to vote in the election district the person seeks to represent not later than the deadline for filing the declaration or petition of candidacy or certificate of nomination.
(c) If a candidate filing error is made by the election division or a circuit court clerk, the error does not invalidate the filing.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.80; P.L.4-1991, SEC.31; P.L.12-1992, SEC.2; P.L.3-1997, SEC.110; P.L.254-1999, SEC.1.



CHAPTER 2. DECLARATION OF CANDIDACY FOR FEDERAL, STATE, LEGISLATIVE, OR LOCAL OFFICE IN PRIMARY ELECTION

IC 3-8-2-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) Each political party in the state whose nominee received at least ten percent (10%) of the total vote cast for secretary of state at the last election.
(2) Write-in candidates.
As added by P.L.5-1986, SEC.4. Amended by P.L.4-1991, SEC.33.



CHAPTER 3. PRESIDENTIAL PRIMARY CANDIDATES

IC 3-8-3-1
Written request to place name on ballot
Sec. 1. (a) This section applies to candidates affiliated with a major political party of the state.
(b) A candidate of a major political party for nomination for the office of President of the United States during the period under IC 3-8-2-4 in which a declaration of candidacy may be filed for the primary election held in the year in which a President is to be elected, shall file with the election division a request that the candidate's name be placed upon the ballot under the label of the political party whose nomination the candidate is seeking.
(c) A candidate described under subsection (b) may, in the alternative, file the request with the secretary of state. If the secretary of state receives a request under this subsection, the secretary shall immediately forward the request to the election division.
(d) Notwithstanding subsection (b), a request filed on the final day permitted under subsection (b) must be filed with the secretary of state. For all other purposes under this title, a request filed with the secretary of state is subject to the same procedures and requirements as a request filed with the election division.
As added by P.L.5-1986, SEC.4. Amended by P.L.10-1988, SEC.36; P.L.3-1997, SEC.133.



CHAPTER 4. STATE CONVENTIONS

IC 3-8-4-1
Application of chapter
Sec. 1. This chapter applies to each political party in the state whose nominee received at least two percent (2%) of the total vote cast for secretary of state at the last election.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.102.



CHAPTER 5. TOWN CONVENTIONS AND MAJOR POLITICAL PARTY NOMINATIONS IN SMALL TOWNS

IC 3-8-5-1
Application of chapter
Sec. 1. (a) This chapter applies to the nomination of candidates for town offices in each town having a population of less than three thousand five hundred (3,500) that is not located entirely or partially within a county having a consolidated city.
(b) Prison inmates may not be counted in determining population size for purposes of this chapter.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1987, SEC.111; P.L.11-1988, SEC.2; P.L.15-1995, SEC.1.



CHAPTER 6. NOMINATION BY PETITION FOR INDEPENDENT OR MINOR POLITICAL PARTY CANDIDATES

IC 3-8-6-1
Application of chapter
Sec. 1. This chapter applies to a candidate for nomination to an elected office who:
(1) is an independent candidate; or
(2) represents a political party not qualified to nominate candidates in a primary or by convention.
As added by P.L.5-1986, SEC.4. Amended by P.L.3-1993, SEC.70.



CHAPTER 7. CERTIFICATION OF NOMINEES AND BALLOT PLACEMENT

IC 3-8-7-1
Candidate receiving highest vote
Sec. 1. The candidate of a political party receiving the highest vote for an office at a primary election is the nominee of that party for that office.
As added by P.L.5-1986, SEC.4.



CHAPTER 8. REMOVAL OF NAME FROM BALLOT OF A CANDIDATE FOR LEGISLATIVE OR STATE OFFICE AT GENERAL ELECTION FOR DISQUALIFICATION OR WITHDRAWAL

IC 3-8-8-1
Applicability
Sec. 1. (a) This chapter applies only to a candidate for election to any of the following:
(1) A legislative office.
(2) A state office other than a judicial office.
(b) This chapter applies notwithstanding any other law relating to challenges to the qualifications of a candidate to be elected at a general election.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-2
When challenge not permitted
Sec. 2. A candidate may not be challenged under this chapter if all of the following apply:
(1) The candidate's qualification was previously challenged under this chapter or other applicable law.
(2) This challenge would be based on substantially the same grounds as the previous challenge to the candidate.
(3) The commission conducted a hearing on the challenge and made a final determination in favor of the candidate.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-3
Who may challenge; filing requirements
Sec. 3. (a) An individual who challenges the qualification of a candidate for election to an office must be a registered voter of the election district the candidate seeks to represent.
(b) A challenge under this chapter must be filed with the election division not later than forty (40) days before the date of the general election at which a candidate to the office is to be elected.
(c) The challenger must file a sworn statement with the election division:
(1) questioning the qualification of a candidate to seek the office; and
(2) setting forth the facts known to the voter concerning this question.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-4
Commission hearing
Sec. 4. The commission shall do the following not later than three (3) business days after the challenger's sworn statement is filed under section 3 of this chapter:
(1) Meet to hear the challenge.         (2) Conclude the hearing.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-5
Commission determination; effect of commission failure to make determination
Sec. 5. (a) Not later than one (1) business day after concluding the hearing, the commission shall announce its determination on the matter.
(b) If the commission does not announce a determination on the matter as provided in subsection (a), the commission is considered to have:
(1) dismissed the challenge; and
(2) taken final action on the challenge.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-6
Appeal of commission determination
Sec. 6. The candidate or the challenger may appeal any final action:
(1) that the commission has taken; or
(2) that the commission is considered to have taken under section 5 of this chapter;
to the court of appeals for errors of law under the same terms, conditions, and standards that govern appeals in ordinary civil actions. An assignment of errors that the commission's final action is contrary to law is sufficient to present both the sufficiency of the facts found to sustain the commission's action and the sufficiency of the evidence to sustain the finding of facts upon which the commission's action was rendered.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-7
Termination of challenge regardless of status of challenge or appeal; status of candidate who withdraws after 30 days before election
Sec. 7. (a) Regardless of the status of a challenge before the commission or the court of appeals, at noon thirty (30) days before the general election the following apply:
(1) The challenge is terminated.
(2) The name of the challenged candidate may not be removed from the ballot.
(3) The name of another individual may not replace the name of the challenged candidate on the ballot.
(4) Any votes cast for the challenged candidate shall be canvassed, counted, and reported under the name of the challenged candidate.
(b) All of the following apply if a candidate attempts to withdraw as a candidate after noon thirty (30) days before the general election:
(1) The name of the candidate may not be removed from the

ballot.
(2) The name of another individual may not replace the name of the candidate on the ballot.
(3) Any votes cast for the candidate shall be canvassed, counted, and reported under the name of the candidate.
As added by P.L.230-2005, SEC.32.

IC 3-8-8-8
Effect of candidate who withdraws receiving most votes in election; filling vacancy
Sec. 8. (a) This section applies if a candidate whose name remains on the ballot under section 7 of this chapter receives the most votes in the general election among all candidates for the office.
(b) If, after the election, it is determined as provided by law that the individual was not qualified to be elected to the office, it shall be considered that:
(1) an eligible candidate of the same political party, if any, as the ineligible candidate had been elected; and
(2) a vacancy in the office occurred after the election.
(c) The vacancy in the office shall be filled as otherwise provided by law.
As added by P.L.230-2005, SEC.32.






ARTICLE 9. CAMPAIGNS

CHAPTER 1. CAMPAIGN COMMITTEES

IC 3-9-1-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to candidates in all elections and caucuses and to the following types of committees:
(1) Candidate's committees.
(2) Regular party committees.
(3) Political action committees.
(4) Legislative caucus committees.
(b) This chapter does not apply to the following:
(1) A candidate for a local office for which the compensation is less than five thousand dollars ($5,000) per year unless the candidate is required to file a written instrument designating a principal committee under section 5.5 of this chapter.
(2) A candidate for school board office unless the candidate is required to file a written instrument designating a principal committee under section 5.5 of this chapter.
(3) Elections for precinct committeeman or delegate to a state convention.
(4) An auxiliary party organization.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.139; P.L.4-1991, SEC.44; P.L.3-1993, SEC.81; P.L.3-1995, SEC.63; P.L.3-1997, SEC.169; P.L.26-2000, SEC.8.



CHAPTER 2. CAMPAIGN CONTRIBUTIONS

IC 3-9-2-1
Application of chapter
Sec. 1. (a) Except as provided in subsections (b) and (c), this chapter applies to candidates in all elections and caucuses and to the following types of committees:
(1) Candidate's committees.
(2) Regular party committees.
(3) Political action committees.
(4) A legislative caucus committee.
(b) Sections 2 through 10 of this chapter do not apply to elections for precinct committeeman or delegate to a state convention.
(c) Section 9 of this chapter applies to a candidate only if the candidate is required to file a written instrument designating a principal committee under IC 3-9-1-5 or IC 3-9-1-5.5.
(d) Sections 9 and 10 of this chapter apply to an auxiliary party organization.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.143; P.L.3-1993, SEC.85; P.L.3-1995, SEC.66; P.L.3-1997, SEC.175; P.L.26-2000, SEC.12.

IC 3-9-2-2
Candidates
Sec. 2. Except as otherwise provided in this article, a candidate may make a voluntary payment of money to a treasurer of a committee for a purpose permitted by this article.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-3
Corporations, labor organizations, and national banks
Sec. 3. (a) Notwithstanding IC 23-15-5 or any other statute, a corporation or labor organization may make a contribution to aid in the:
(1) election or defeat of a candidate; or
(2) the success or defeat of:
(A) a political party; or
(B) a public question submitted to a vote in an election.
(b) Contributions by a corporation or labor organization are limited to those authorized by sections 4, 5, and 6 of this chapter.
(c) A national bank or a corporation organized by authority of any law of Congress must comply with contribution restrictions applicable to Indiana elections under 2 U.S.C. 441b.
As added by P.L.5-1986, SEC.5. Amended by P.L.11-1987, SEC.3; P.L.7-1990, SEC.29; P.L.14-1992, SEC.1; P.L.3-1997, SEC.176.

IC 3-9-2-4
Corporations or labor organizations; limitation on contributions
Sec. 4. During a year a corporation or labor organization may not

make total contributions in excess of:
(1) an aggregate of five thousand dollars ($5,000) apportioned in any manner among all candidates for state offices (including a judge of the court of appeals whose retention in office is voted on by a district that does not include all of Indiana);
(2) an aggregate of five thousand dollars ($5,000) apportioned in any manner among all state committees of political parties;
(3) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for the senate of the general assembly;
(4) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for the house of representatives of the general assembly;
(5) an aggregate of two thousand dollars ($2,000) apportioned in any manner among regular party committees organized by a legislative caucus of the senate of the general assembly;
(6) an aggregate of two thousand dollars ($2,000) apportioned in any manner among regular party committees organized by a legislative caucus of the house of representatives of the general assembly;
(7) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all candidates for school board offices and local offices; and
(8) an aggregate of two thousand dollars ($2,000) apportioned in any manner among all central committees other than state committees.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.144; P.L.10-1988, SEC.66.

IC 3-9-2-5
Contributions or donations to specific candidate or committee
Sec. 5. (a) A contribution:
(1) authorized under subsection (c) or section 4 of this chapter;
(2) to a committee by a corporation or labor organization; and
(3) designated by that corporation or labor organization for disbursement to a specific candidate, central committee, or other regular party committee;
is subject to the limitations in section 4 of this chapter.
(b) A corporation or labor organization may make a donation to cover any amount of administrative costs (as described in IC 3-5-2-15(e)) to a political action committee established and controlled by the corporation or labor organization. A donation made under this subsection is not considered a contribution or an expenditure by the corporation or labor organization.
(c) A corporation or labor organization may make a contribution to a political action committee if the contribution:
(1) does not exceed any of the limits prescribed under section 4 of this chapter; and
(2) is designated for disbursement to a specific candidate or committee listed under section 4 of this chapter. As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.67; P.L.3-1995, SEC.67; P.L.8-1995, SEC.36; P.L.2-1996, SEC.96; P.L.3-1997, SEC.177.

IC 3-9-2-6
Exceptions
Sec. 6. Sections 4 and 5 of this chapter do not apply to the following:
(1) Nonpartisan registration and get-out-the-vote campaigns:
(A) by a corporation aimed at its stockholders and employees; or
(B) by a trade association or labor organization aimed at its members.
(2) A contribution or transfer by an incorporated nonpartisan political action committee to any other committee.
(3) A contribution supporting or opposing the approval of a public question submitted to the electorate of the entire state or a local public question.
As added by P.L.5-1986, SEC.5. Amended by P.L.7-1990, SEC.30.

IC 3-9-2-7
Election contest expenses
Sec. 7. This article does not limit or affect the right of a person to expend money for proper legal expenses in maintaining or contesting the result of an election.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-8
Contributions from national committee
Sec. 8. A central committee may accept contributions from the national committee or the national congressional committee of a political party to be expended for purposes authorized by this article.
As added by P.L.5-1986, SEC.5.

IC 3-9-2-9
Transfer of contributions to treasurer; segregation of funds
Sec. 9. (a) Each person who accepts a contribution for a committee shall, on demand of the treasurer of the committee, and in any case within thirty (30) days after receipt of the contribution, transfer to the treasurer the actual contribution if it is money or a detailed account if it is other than money.
(b) The transfer must include the actual monetary value and the information about the contribution required to be reported by the treasurer under IC 3-9-5-14.
(c) This subsection applies to a committee that accepts contributions or makes expenditures in an aggregate amount of more than two hundred dollars ($200) in a year. All funds of a committee must be segregated from, and may not be commingled with, the personal funds of officers, members, or associates of the committee.
As added by P.L.5-1986, SEC.5. Amended by P.L.7-1990, SEC.31;

P.L.3-1997, SEC.178.

IC 3-9-2-10
Solicitation of funds; notice
Sec. 10. An individual, an organization, or a committee shall include in all literature and advertisements soliciting contributions:
(1) the notice required under IC 3-9-3-2.5; and
(2) any notice required under Section 6113 of the Internal Revenue Code (26 U.S.C. 6113).
As added by P.L.5-1986, SEC.5. Amended by P.L.10-1988, SEC.68; P.L.5-1989, SEC.29; P.L.3-1997, SEC.179.

IC 3-9-2-11
Foreign nationals
Sec. 11. A foreign national (as defined in 2 U.S.C. 441e(b)) may not make a contribution in connection with:
(1) an election;
(2) a convention; or
(3) a caucus in which a candidate is selected;
under this title.
As added by P.L.3-1995, SEC.68.

IC 3-9-2-12
Prohibited period; legislative candidates
Sec. 12. (a) This section does not apply to:
(1) a member of the general assembly; or
(2) a candidate's committee of a member of the general assembly;
with respect to an office other than a legislative office to which the member seeks election.
(b) As used in this section, "affected person" refers to any of the following:
(1) An individual who holds a legislative office.
(2) A candidate for a legislative office.
(c) As used in this section, "prohibited period" means the period:
(1) beginning on the day in January in each odd-numbered year the general assembly reconvenes under IC 2-2.1-1-2; and
(2) through the day the general assembly adjourns sine die in an odd-numbered year under IC 2-2.1-1-2.
(d) During the prohibited period, an affected person, an affected person's candidate's committee, and a legislative caucus committee may not do any of the following:
(1) Solicit campaign contributions.
(2) Accept campaign contributions.
(3) Conduct other fundraising activities. This subdivision does not prohibit an affected person from participating in party activities conducted by a regular party committee.
As added by P.L.3-1997, SEC.180.

IC 3-9-2-13 Contributions that violate statutes; state agencies
Sec. 13. An individual may not solicit or receive a contribution in violation of the following statutes:
(1) IC 4-23-7-3.5 (Indiana Library and Historical Department).
(2) IC 4-23-7.1-38 (Indiana State Library).
(3) IC 4-23-7.2-17 (Indiana Historical Bureau).
(4) IC 8-23-2-3 (Indiana Department of Transportation).
(5) IC 14-9-7-1 and IC 14-10-3-10 (Department of Natural Resources).
As added by P.L.3-1997, SEC.181. Amended by P.L.176-1999, SEC.41.



CHAPTER 3. CAMPAIGN EXPENSES

IC 3-9-3-1
Application of chapter; certain exception for political party offices
Sec. 1. (a) Except as provided in subsections (b) and (c), this chapter applies to candidates in all elections and caucuses and to the following types of committees:
(1) Candidate's committees.
(2) Regular party committees.
(3) Political action committees.
(4) An auxiliary party organization.
(5) A legislative caucus committee.
(b) Section 4 of this chapter does not apply to candidates for federal office.
(c) Section 2.5 of this chapter does not apply to candidates for the following:
(1) Precinct committeeman.
(2) State convention delegate.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.145; P.L.4-1991, SEC.47; P.L.3-1993, SEC.86; P.L.3-1995, SEC.69; P.L.3-1997, SEC.182; P.L.66-2003, SEC.20.



CHAPTER 4. ADMINISTRATION BY ELECTION DIVISION AND COUNTY ELECTION BOARDS

IC 3-9-4-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to candidates in all elections and caucuses and to the following types of committees:
(1) Candidate's committees.
(2) Regular party committees.
(3) Political action committees.
(4) A legislative caucus committee.
(b) This chapter does not apply to the following:
(1) A candidate for a local office for which the compensation is less than five thousand dollars ($5,000) per year unless the candidate is required to file a written instrument designating a principal committee under IC 3-9-1-5.5.
(2) Elections for precinct committeeman or delegate to a state convention.
(3) A candidate for a school board office unless the candidate is required to file a written instrument designating a principal committee under IC 3-9-1-5.5.
(4) An auxiliary party organization.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.146; P.L.3-1993, SEC.88; P.L.3-1995, SEC.71; P.L.3-1997, SEC.184; P.L.26-2000, SEC.13.



CHAPTER 5. REPORTS REQUIRED OF CANDIDATES AND COMMITTEES

IC 3-9-5-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to candidates in all elections and caucuses and to the following types of committees:
(1) Candidate's committees.
(2) Regular party committees.
(3) Political action committees.
(4) A legislative caucus committee.
(b) This chapter does not apply to the following:
(1) A candidate for a local office for which the compensation is less than five thousand dollars ($5,000) per year unless the candidate is required to file a written instrument designating a principal committee under IC 3-9-1-5.5.
(2) A candidate for school board office unless the candidate is required to file a written instrument designating a principal committee under IC 3-9-1-5.5.
(3) Elections for precinct committeeman or delegate to a state convention.
(4) An auxiliary party organization.
As added by P.L.5-1986, SEC.5. Amended by P.L.3-1987, SEC.148; P.L.4-1991, SEC.49; P.L.3-1995, SEC.77; P.L.3-1997, SEC.200; P.L.26-2000, SEC.14.



CHAPTER 6. REPEALED



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 3-9-7-1 Repealed
(Repealed by P.L.3-1995, SEC.157.)






ARTICLE 10. PROVISIONS GOVERNING CERTAIN TYPES OF ELECTIONS

CHAPTER 1. PRIMARY ELECTIONS IN GENERAL ELECTION YEARS

IC 3-10-1-1
Application of chapter
Sec. 1. This chapter applies only to primary elections that are held in general election years. It does not apply to municipal primary elections, which are covered by IC 3-10-6.
As added by P.L.5-1986, SEC.6.



CHAPTER 2. GENERAL ELECTIONS

IC 3-10-2-1
Date of general election; offices to be filled
Sec. 1. A general election shall be held on the first Tuesday after the first Monday in November in each even-numbered year. All offices whose terms will expire before the next general election shall be filled at the election, unless otherwise provided by law.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-2
Notice of election; publication of office to be filled or questions submitted; filing
Sec. 2. (a) Each county election board shall give notice of a general election and publish a statement in accordance with IC 5-3-1 showing what offices are to be filled and setting forth the text of the judicial retention and other public questions to be submitted to the voters and by filing a copy of this information:
(1) with the election division; and
(2) in the minutes of the county election board.
(b) The county election board shall file the copies required under subsection (a) not later than noon, ten (10) days before election day. However, an election is not invalidated by the failure of the board to perform this duty.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.82; P.L.3-1993, SEC.95; P.L.3-1997, SEC.219.

IC 3-10-2-3
Presidential and Vice Presidential Electors; time for electing
Sec. 3. Electors for President and Vice-President of the United States shall be elected in 2008 and every four (4) years thereafter at a general election held in accordance with 3 U.S.C. 1.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.39; P.L.3-1997, SEC.220; P.L.230-2005, SEC.36.

IC 3-10-2-4
United States Senators; time for electing
Sec. 4. United States Senators shall be elected at a general election held in accordance with 2 U.S.C. 1 and as follows:
(1) One (1) in 2006 and every six (6) years thereafter.
(2) One (1) in 2010 and every six (6) years thereafter.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.40; P.L.122-2000, SEC.7; P.L.230-2005, SEC.37.

IC 3-10-2-5
United States Representatives; time for electing
Sec. 5. United States Representatives shall be elected at each general election in accordance with 2 U.S.C. 7.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.41.
IC 3-10-2-6
Year for election of governor, lieutenant governor, attorney general, and superintendent of public instruction
Sec. 6. The following public officials shall be elected in 2008 and every four (4) years thereafter:
(1) Governor.
(2) Lieutenant governor.
(3) Attorney general.
(4) Superintendent of public instruction.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.42; P.L.3-1997, SEC.221; P.L.230-2005, SEC.38.

IC 3-10-2-7
Year for election of secretary of state, auditor of state, and treasurer of state
Sec. 7. The following public officials shall be elected in 2006 and every four (4) years thereafter:
(1) Secretary of state.
(2) Auditor of state.
(3) Treasurer of state.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.43; P.L.122-2000, SEC.8; P.L.14-2004, SEC.79; P.L.230-2005, SEC.39.

IC 3-10-2-8
Supreme court justices and appellate court judges; time for electing
Sec. 8. Justices of the supreme court and judges of the court of appeals shall stand for approval or rejection by their respective electorates:
(1) at the first general election that occurs at least two (2) years after their appointments; and
(2) at the general election every ten (10) years thereafter;
in accordance with Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-9
State senators; time for electing
Sec. 9. One-half (1/2) of the senators in the general assembly, as nearly as possible, shall be elected at each general election and every four (4) years thereafter in accordance with Article 4, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-10
State representatives; time for electing
Sec. 10. Representatives in the general assembly shall be elected in each district at each general election in accordance with Article 4, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6.
IC 3-10-2-11
Judges; time for electing
Sec. 11. (a) A judge of the circuit court shall be elected at:
(1) the first general election following an appointment by the governor to fill a vacancy in the office of judge of the circuit court; or
(2) the general election before the term of the judge expires under Article 7, Section 7 of the Constitution of the State of Indiana;
whichever occurs first, and every six (6) years thereafter.
(b) Except as otherwise provided by law, judges of the superior, probate, and county courts shall be elected at the general election before their terms of office expire and every six (6) years thereafter.
As added by P.L.5-1986, SEC.6. Amended by P.L.334-1989(ss), SEC.1; P.L.5-1989, SEC.40.

IC 3-10-2-12
Year for election of prosecuting attorneys
Sec. 12. A prosecuting attorney shall be elected in each judicial circuit in 2006 and every four (4) years thereafter in accordance with Article 7, Section 16 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.6. Amended by P.L.4-1996, SEC.44; P.L.122-2000, SEC.9; P.L.230-2005, SEC.40.

IC 3-10-2-13
Local officials; time for electing
Sec. 13. The following public officials shall be elected at the general election before their terms of office expire and every four (4) years thereafter:
(1) Clerk of the circuit court.
(2) County auditor.
(3) County recorder.
(4) County treasurer.
(5) County sheriff.
(6) County coroner.
(7) County surveyor.
(8) County assessor.
(9) County commissioner.
(10) County council member.
(11) Township trustee.
(12) Township board member.
(13) Township assessor.
(14) Judge of a small claims court.
(15) Constable of a small claims court.
As added by P.L.5-1986, SEC.6. Amended by P.L.8-1987, SEC.2.

IC 3-10-2-14
Township assessor; time for electing
Sec. 14. When IC 36-6-5-1 empowers a township to elect its first township assessor, the township assessor shall be elected at the first

general election in which voters residing in the township may vote for any candidate.
As added by P.L.5-1986, SEC.6.

IC 3-10-2-15
Nomination by convention; deadline for holding; certification of nominees; consent of nominees
Sec. 15. (a) This section applies to a political party whose nominee received at least two percent (2%) but less than ten percent (10%) of the votes cast for secretary of state at the last election for that office.
(b) This section applies only to a local office that is:
(1) not listed in IC 3-8-2-5; and
(2) not a municipal office subject to IC 3-8-5-17 or IC 3-10-6-12.
(c) A political party subject to this section shall nominate the party's candidate for a local office at a county convention of the party conducted not later than noon on the date specified by IC 3-13-1-7(a)(1) for a major political party to act to fill a candidate vacancy.
(d) The chairman and secretary of the convention shall execute a certificate of nomination in writing, setting out the following:
(1) The name of each nominee as:
(A) the nominee wants the nominee's name to appear on the ballot; and
(B) the nominee's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each nominee.
(3) The office for which each nominee was nominated.
(4) That each nominee is legally qualified to hold office.
(5) The political party device or emblem by which the ticket will be designated on the ballot.
Both the chairman and secretary shall acknowledge the certificate before an officer authorized to take acknowledgment of deeds.
(e) Each candidate nominated under this section shall execute a consent to the nomination in the same form as a candidate nominated by petition under IC 3-8-6.
(f) The certificate required by subsection (d) and the consent required by subsection (e) must be filed with the circuit court clerk of the county containing the greatest percentage of population of the election district for which the candidate has been nominated by the convention not later than noon on the date specified by IC 3-13-1-15(c) for a major political party to file a certificate of candidate selection.
(g) A candidate's consent to the nomination must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent to the nomination. If there is a difference between the name on the candidate's consent to the nomination and the name on the candidate's voter registration record, the officer with whom the

consent to the nomination is filed shall forward the information to the voter registration officer of the appropriate county. The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent to the nomination.
(h) A question concerning the validity of a candidate's nomination under this section shall be determined by a county election board in accordance with IC 3-13-1-16.5(b) and IC 3-13-1-16.5(c).
(i) A nominee who wants to withdraw must file a notice of withdrawal in accordance with IC 3-8-7-28.
As added by P.L.4-1996, SEC.45. Amended by P.L.202-1999, SEC.14; P.L.66-2003, SEC.31; P.L.9-2004, SEC.14.



CHAPTER 3. STATE CONSTITUTIONAL AMENDMENTS AND STATE PUBLIC QUESTIONS

IC 3-10-3-1
Certification
Sec. 1. (a) Whenever a proposed state constitutional amendment or other public question is submitted by the general assembly under Article 16 of the Constitution of the State of Indiana to the electorate of the state for a popular vote, the election division shall certify the public question to the county election board of each county.
(b) If the vote is to occur at a general election, the election division shall certify by noon August 20 before the election. If a special election is to be held, the election division shall certify at least thirty (30) days before the election. Each county election board shall publish notice of the public question in accordance with IC 5-3-1.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.169; P.L.10-1988, SEC.83; P.L.4-1991, SEC.53; P.L.3-1997, SEC.222.



CHAPTER 4. PRESIDENTIAL ELECTIONS

IC 3-10-4-1
Names on ballot
Sec. 1. (a) The names of the candidates of:
(1) a political party;
(2) a group of petitioners under IC 3-8-6; or
(3) a write-in candidate for the office of President or Vice President of the United States under IC 3-8-2-2.5;
for electors of President and Vice President of the United States may not be placed on the ballot.
(b) The names of the nominees for President and Vice President of the United States of each political party or group of petitioners shall be placed:
(1) in one (1) column on the ballot if paper ballots are used;
(2) either:
(A) grouped together on a separate screen; or
(B) grouped together below the names of the offices as specified in IC 3-11-14-3.5;
if an electronic voting system is used; or
(3) grouped together below the names of the offices as specified in IC 3-11-13-11 if a ballot card is used.
(c) The ballot must permit a voter to cast a ballot for a write-in candidate for the office of President or Vice President of the United States in the manner provided under IC 3-11-2-6.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.171; P.L.10-1992, SEC.16; P.L.58-2005, SEC.9; P.L.230-2005, SEC.41; P.L.1-2006, SEC.4.



CHAPTER 5. STATE CONVENTIONS CONCERNING UNITED STATES CONSTITUTIONAL AMENDMENTS

IC 3-10-5-1
Ratifying convention; election of delegates
Sec. 1. Whenever the Congress of the United States proposes an amendment to the Constitution of the United States and proposes that it be ratified by conventions in the several states, the governor shall fix, by proclamation, the date of an election to elect the delegates to the convention in this state. The election shall be held within sixty (60) days after the date of the proclamation and within four (4) months after the date of the receipt of the proposed amendment by the appropriate official from the Secretary of State of the United States. If a general election occurs within this period, the special election shall be held at the same time and by the same election officers who conduct the general election.
As added by P.L.5-1986, SEC.6.



CHAPTER 6. MUNICIPAL AND SCHOOL DISTRICT ELECTIONS IN CITIES, LARGE TOWNS, AND SMALL TOWNS IN MARION COUNTY

IC 3-10-6-1
Application of chapter
Sec. 1. (a) This chapter applies to municipal and school district elections in the following municipalities:
(1) All cities.
(2) Towns having a population of three thousand five hundred (3,500) or more.
(3) Towns located entirely or partially within a county having a consolidated city, regardless of their population.
(b) Prison inmates may not be counted in determining population size for purposes of this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.12; P.L.11-1988, SEC.3; P.L.3-1993, SEC.100; P.L.15-1995, SEC.2.



CHAPTER 7. MUNICIPAL ELECTIONS IN SMALL TOWNS LOCATED OUTSIDE MARION COUNTY

IC 3-10-7-1
Application of chapter
Sec. 1. (a) This chapter applies to municipal elections in towns having a population of less than three thousand five hundred (3,500) that are not located entirely or partially within a county having a consolidated city.
(b) Prison inmates may not be counted in determining population size for purposes of this chapter.
As added by P.L.5-1986, SEC.6. Amended by P.L.6-1986, SEC.13; P.L.11-1988, SEC.8; P.L.15-1995, SEC.3.



CHAPTER 8. SPECIAL ELECTIONS

IC 3-10-8-1
Holding special elections
Sec. 1. A special election shall be held in the following cases:
(1) Whenever two (2) or more candidates for a federal, state, legislative, circuit, or school board office receive the highest and an equal number of votes for the office, except as provided in Article 5, Section 5 of the Constitution of the State of Indiana or in IC 20.
(2) Whenever a vacancy occurs in the office of United States Senator, as provided in IC 3-13-3-1.
(3) Whenever a vacancy occurs in the office of United States Representative unless the vacancy occurs less than thirty (30) days before a general election.
(4) Whenever a vacancy occurs in any local office the filling of which is not otherwise provided by law.
(5) Whenever required by law for a public question.
(6) Whenever ordered by a court under IC 3-12-8-17 or the state recount commission under IC 3-12-11-18.
(7) Whenever required under IC 3-13-5 to fill a vacancy in a legislative office unless the vacancy occurs less than thirty (30) days before a general election.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1987, SEC.190; P.L.10-1989, SEC.1; P.L.164-2006, SEC.76.

IC 3-10-8-2
Filling vacancies
Sec. 2. A vacancy in a local office to be filled under this chapter shall be filled for the unexpired term unless prohibited by the Constitution of the State of Indiana. However, if it will not be necessary to exercise the functions of the office before the expiration of the term in which the vacancy exists or will occur, it is not necessary to fill the vacancy.
As added by P.L.5-1986, SEC.6.

IC 3-10-8-3
Writs of election
Sec. 3. (a) The governor, court, or state recount commission shall order a special election under this chapter by issuing a writ of election directed to the circuit court clerk of each county located wholly or partially within the election district.
(b) The writ must specify:
(1) the election district in which the election is to be held;
(2) the cause and object of the election;
(3) the name of the person whose office is vacant; and
(4) the day on which the election will be held.
(c) A special election to be held in an election district situated in two (2) or more counties shall be held on the same day in each

county.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1989, SEC.2.

IC 3-10-8-4
Notice of special election; publication; filing
Sec. 4. (a) Each circuit court clerk or town clerk-treasurer who receives a writ ordering a special election shall publish in accordance with IC 5-3-1:
(1) under the proper political party or independent candidate designation:
(A) the title of office; and
(B) the names and addresses of all persons for whom nomination papers have been filed;
if an elected office will be on the ballot at the special election;
(2) the text of any public question to be submitted to the voters;
(3) the date of the election; and
(4) the hours during which the polls will be open.
(b) The county election board or town election board shall file a notice of a special election conducted under this chapter with the election division not later than noon thirty (30) days before the election is conducted.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1988, SEC.95; P.L.3-1993, SEC.107; P.L.12-1995, SEC.65; P.L.2-1996, SEC.122; P.L.3-1997, SEC.236.

IC 3-10-8-4.5
Offices and agencies to be notified of special election
Sec. 4.5. Whenever the election division receives a notice under section 4 of this chapter, the election division shall notify the following offices and agencies that a special election will be conducted within all or part of Indiana:
(1) Each agency serving persons with disabilities and designated as a voter registration site under IC 3-7-16.
(2) Armed forces recruitment offices in accordance with procedures established under IC 3-7-17.
(3) Each agency designated as a voter registration site and subject to IC 3-7-18.
(4) The alcohol and tobacco commission for purposes of enforcing IC 7.1-5-10-1.
(5) The bureau of motor vehicles for voter registration purposes under IC 9-24-2.5.
(6) The adjutant general for purposes of enforcing IC 10-16-7-17.
(7) The division of family resources for voter registration purposes under IC 12-14-1.5, IC 12-14-25, and IC 12-15-1.5.
(8) The state department of health for voter registration purposes under IC 16-35-1.6.
(9) The Federal Voting Assistance Program of the United States Department of Defense, for notification of absent uniformed services voters and overseas voters. As added by P.L.12-1995, SEC.66. Amended by P.L.2-1996, SEC.123; P.L.2-1997, SEC.8; P.L.3-1997, SEC.237; P.L.204-2001, SEC.2; P.L.2-2003, SEC.10; P.L.145-2006, SEC.2.

IC 3-10-8-5
Law governing nomination of candidates
Sec. 5. (a) Special elections are governed by other provisions of this title as far as applicable.
(b) Except as provided in section 7 of this chapter, IC 3-12-8-17, or IC 3-12-11-18, candidates in special elections shall be nominated in the same manner as candidates are nominated:
(1) to fill vacancies on the ballot under IC 3-13-1 or IC 3-13-2; or
(2) under IC 3-8-6, if a candidate does not intend to affiliate with a regular political party or represents a political party not qualified to nominate candidates at a primary election or by convention.
As added by P.L.5-1986, SEC.6. Amended by P.L.10-1989, SEC.3; P.L.3-1997, SEC.238.

IC 3-10-8-6
Holding of elections at time other than that of general election
Sec. 6. (a) Except as provided in subsection (b) or (c), if a special election is held at a time other than the time of a general election, the election shall be held in accordance with this title. Each county election board and other local public official who is required to perform any duties in connection with a general election shall perform the same duties for the special election, subject to the same provisions and penalties as for a general election.
(b) If a special election is held:
(1) under a court order under IC 3-12-8; or
(2) for a local public question;
the county election board may provide that several precincts may vote in the special election at the same polling place, if the county election board finds by unanimous vote of the entire membership of the board that the consolidation of polling places will not result in undue inconvenience to voters.
(c) If a special election is held:
(1) under a court order under IC 3-12-8 for a school board office; or
(2) for a local public question;
the county election board may by unanimous vote of the entire membership of the board adopt a resolution to provide that each precinct election board will include only one (1) inspector and one (1) judge, and that only one (1) sheriff and one (1) poll clerk may be nominated as precinct election officers. If the board has adopted a resolution under subsection (b), a resolution adopted under this subsection may also provide for more than one (1) precinct to be served by the same precinct election board. A resolution adopted under this subsection may not be rescinded by the county election

board and expires the day after the special election is conducted.
(d) The following procedures apply if a county election board adopts a resolution under subsection (c):
(1) The inspector shall be nominated by the county chairman entitled to nominate an inspector under IC 3-6-6-8.
(2) The judge shall act as a clerk whenever this title requires that two (2) clerks perform a duty.
(3) The poll clerk shall act as a judge whenever this title requires that two (2) judges perform a duty.
(4) If a precinct election board administers more than one (1) precinct, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.5-1986, SEC.6. Amended by P.L.3-1989, SEC.7; P.L.3-1993, SEC.108; P.L.3-1997, SEC.239; P.L.14-2004, SEC.89; P.L.230-2005, SEC.46.

IC 3-10-8-7
Vacancy in United States Senate; nominating candidates
Sec. 7. A candidate for the office of United States Senator in a special election held to fill a vacancy in accordance with IC 3-13-3-1 shall be nominated:
(1) at a primary election held under IC 3-10-1, if the vacancy occurs no later than noon seventy (70) days before the primary election;
(2) as provided in IC 3-13-1-3, if the vacancy occurs after noon on the seventieth day before a primary election held under IC 3-10-1; or
(3) under IC 3-8-6, if a candidate is an independent candidate or represents a political party not qualified to nominate candidates at a primary election.
As added by P.L.10-1989, SEC.4. Amended by P.L.3-1993, SEC.109.

IC 3-10-8-8
Special elections ordered by court or recount commission
Sec. 8. (a) A special election ordered by:
(1) a court under IC 3-12-8-17; or
(2) the state recount commission under IC 3-12-11-18;
shall be held on the ninth Tuesday after the court or commission enters an order requiring an election.
(b) The names of all candidates for a contested office must appear on the ballot in the special election held under this section unless a candidate vacancy has occurred.
(c) A special election held under this section may be held in all or part of an election district, as specified in an order by:
(1) a court under IC 3-12-8-17; or
(2) the state recount commission under IC 3-12-11-18.
As added by P.L.10-1989, SEC.5.
IC 3-10-8-9
Registration period; poll lists; candidate limitations; alcoholic beverage sales
Sec. 9. (a) If the special election occurs during the period when registration is open under IC 3-7-13, the registration period continues through the twenty-ninth day before the special election occurs and resumes on the date specified by IC 3-7-13-10(d).
(b) The election board conducting the special election shall provide poll lists for use at the precincts that include the names of voters in the precinct who:
(1) have registered through the twenty-ninth day before the special election is to be conducted; or
(2) are absent uniformed services voters or overseas voters registered under IC 3-7-36.
(c) This subsection applies when a special election is ordered by a court under IC 3-12-8-17 or the state recount commission under IC 3-12-11-18. A candidate may not be placed on the special election ballot unless the candidate was on the ballot or was a declared write-in candidate for the office at the general election preceding the special election.
(d) The restrictions on the sale of alcoholic beverages set forth in IC 7.1-5-10-1 apply in each precinct in which the special election is conducted.
As added by P.L.3-1993, SEC.110. Amended by P.L.12-1995, SEC.67; P.L.3-1995, SEC.90; P.L.14-2004, SEC.90.



CHAPTER 9. LOCAL PUBLIC QUESTIONS

IC 3-10-9-1
Application of chapter
Sec. 1. This chapter applies to voting on all local public questions.
As added by P.L.3-1987, SEC.191.

IC 3-10-9-2
Duty to place question on ballot
Sec. 2. The:
(1) county election board of each county included in the election district voting on the public question; or
(2) town election board if a public question is to be voted on at an election conducted by a town election board;
shall place the public question on the ballot in accordance with this chapter.
As added by P.L.3-1987, SEC.191. Amended by P.L.4-1991, SEC.58.

IC 3-10-9-3
Certification of question
Sec. 3. If a local public question must be certified to an election board by law, that certification must occur no later than noon:
(1) sixty (60) days before a primary election if the public question is to be placed on the primary or municipal primary election ballot; or
(2) August 1 if the public question is to be placed on the general or municipal election ballot.
As added by P.L.3-1987, SEC.191. Amended by P.L.10-1988, SEC.96; P.L.4-1991, SEC.59.

IC 3-10-9-4
Form of question
Sec. 4. The public question shall be placed on the ballot in substantially the following form:
(The explanatory text for the public question, if required by law):
"Shall (insert public question)?"
[] YES
[] NO
As added by P.L.3-1987, SEC.191.

IC 3-10-9-5
Statutory authorization for question
Sec. 5. A local public question may not be placed on the ballot at an election unless the placement of the local public question on the ballot at the election is expressly authorized by statute.
As added by P.L.3-1987, SEC.191. Amended by P.L.10-1988, SEC.97.
IC 3-10-9-6
Petition for placement on ballot
Sec. 6. (a) If a statute requires the submission of a petition for the placement of a local public question on the ballot, the petition must:
(1) state the day of the election for which the petitioners seek the placement of the question on the ballot;
(2) contain the signature of each petitioner;
(3) contain the printed name of each petitioner; and
(4) state the residence address of each petitioner as set forth on the county voter registration record (or the mailing address if no residence address is set forth on the record).
(b) A petition is not valid for the placement of the public question on the ballot on any other election day.
As added by P.L.10-1988, SEC.98. Amended by P.L.3-1995, SEC.91; P.L.3-1997, SEC.240.



CHAPTER 10. SPECIAL PROCEDURES FOR PRESIDENTIAL ELECTIONS

IC 3-10-10-1
Purpose of chapter
Sec. 1. This chapter is enacted to implement 42 U.S.C. 1973aa concerning voting for President and Vice President of the United States.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-2
Applicability of chapter
Sec. 2. Notwithstanding other provisions in IC 3-7 concerning residency requirements for voting, special procedures apply for voting in presidential elections. The presidential voting procedures in this chapter apply only to a general election at which electors for President and Vice President of the United States are voted upon.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-3
Conditions for applicability of voting procedures
Sec. 3. The presidential voting procedures in this chapter apply to a person who satisfies all of the following conditions:
(1) The person resided in a precinct in Indiana.
(2) The person lost residency in Indiana within the thirty (30) days immediately before the general election.
(3) The person was a qualified and registered voter while a resident of that precinct.
(4) The person is otherwise legally qualified to vote.
(5) The person does not meet the residency requirements of the state, precinct, or political subdivision in which the person resides.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-4
Affidavit; execution
Sec. 4. (a) The affidavit required under this chapter for voting in presidential elections may be executed only:
(1) at the office of the circuit court clerk or board of registration before the day of the general election;
(2) before the precinct election board of the precinct where the person formerly resided, if the affidavit is executed on the day of the general election; or
(3) when the application for an absentee ballot is filed.
(b) In years in which a presidential election is conducted, at least one (1) copy of the affidavit must be included in the material provided for the inspector of each precinct.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-5 Affidavit; copy to voter
Sec. 5. The circuit court clerk or board of registration shall mail a copy of the affidavit to any voter who requests a copy not later than five (5) days before election day. If the voter returns the affidavit to the office of the clerk or board before the day of the general election, the affidavit shall be processed as if the affidavit had been executed in the office.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-6
Affidavits, forms, and records to be marked for presidential election only
Sec. 6. All affidavits, forms, and records of voter registration must be clearly marked to indicate that, in this general election, the voter may only vote for electors for President and Vice President of the United States.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-7
Affidavit; required information
Sec. 7. The affidavits for presidential voting under this chapter must contain the following information:
(1) The person's last, first, and middle name, in that order.
(2) The person's assigned identification number.
(3) The person's birthplace and date of birth.
(4) Whether the person is a citizen of the United States.
(5) The person's present residence address.
(6) The address of the person's previous residence in Indiana, including the county.
(7) The person's statement that the person satisfies the conditions set forth in section 3 of this chapter.
As added by P.L.12-1995, SEC.68.

IC 3-10-10-8
Affidavit; form
Sec. 8. The commission shall prescribe the form of the affidavit required by this chapter.
As added by P.L.12-1995, SEC.68. Amended by P.L.2-1996, SEC.124.

IC 3-10-10-9
Voter executing affidavit challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 9. If a voter executes an affidavit under this chapter and is then challenged under IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.77.



CHAPTER 11. SPECIAL PROCEDURES FOR CERTAIN INDIANA VOTERS TO VOTE IN PRECINCT OF FORMER RESIDENCE

IC 3-10-11-1
Applicability of chapter
Sec. 1. This chapter:
(1) applies to a general, municipal, primary, school district, and special election; and
(2) is enacted to implement Article 2, Section 2(c) of the Constitution of the State of Indiana.
As added by P.L.12-1995, SEC.69. Amended by P.L.176-1999, SEC.63.

IC 3-10-11-2
Conditions for applicability of voting procedures
Sec. 2. This chapter applies to a person who satisfies all of the following conditions:
(1) The person resided in a precinct in Indiana.
(2) The person currently resides in Indiana.
(3) The person lost residency in the precinct of the person's former residence not more than thirty (30) days immediately before the election.
(4) The person was a qualified and registered voter of the precinct of the person's former residence.
(5) The person is otherwise legally qualified to vote.
(6) The person is not registered in the precinct of the person's present residence.
(7) The person requests a transfer of the person's registration.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-3
Precinct of person's former residence
Sec. 3. As used in this chapter, "precinct of the person's former residence" refers to the precinct in which the person resided on the thirty-first day before the election.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-4
Affidavit; voting in precinct of former residence
Sec. 4. (a) Notwithstanding other provisions of this title concerning residency requirements for voting, but subject to subsection (b), a person described in section 2 of this chapter may vote in the precinct of the person's former residence by executing an affidavit described in this chapter.
(b) A person who changes residence from a location outside a municipality to a location within a municipality within thirty (30) days before a municipal primary election, municipal election, or special election held only within the municipality may not vote in the election in the precinct of the person's former residence. As added by P.L.12-1995, SEC.69.

IC 3-10-11-4.5
Voter executing affidavit challenged as ineligible; provisional ballot; sufficiency of affidavit
Sec. 4.5. If a voter executes an affidavit under this chapter and is then challenged under IC 3-10-1 or IC 3-11-8 as ineligible to vote in the precinct, the voter shall be provided with a provisional ballot under IC 3-11.7 rather than a regular official ballot. The affidavit executed under this chapter serves as a sufficient affidavit for the voter to receive a provisional ballot under IC 3-11.7.
As added by P.L.164-2006, SEC.78.

IC 3-10-11-5
Affidavit; required information
Sec. 5. An affidavit executed under this chapter must contain the following information:
(1) The person's last, first, and middle name, in that order.
(2) The person's birthplace and date of birth.
(3) Whether the person is a United States citizen.
(4) The person's current address, including the county. If the person resides in a municipality, the address must include the street address, including apartment number or other designation, or the name and room number of the hotel or lodging house. If the person does not reside in a municipality, the address must include the mailing address and the street or road.
(5) The address of the person's previous residence, including the county.
(6) The person's statement that the person satisfies the conditions set forth in section 2 of this chapter.
(7) The person's voter identification number to permit transfer of the registration under IC 3-7-13-13.
As added by P.L.12-1995, SEC.69. Amended by P.L.209-2003, SEC.103; P.L.164-2006, SEC.79.

IC 3-10-11-6
Affidavit; form
Sec. 6. The commission shall prescribe the form of the affidavit required by this chapter that must permit the person to execute a request for transfer of the person's registration.
As added by P.L.12-1995, SEC.69. Amended by P.L.2-1996, SEC.125.

IC 3-10-11-7
Affidavit; methods of execution
Sec. 7. The affidavit required by this chapter may be executed as follows:
(1) At the office of the circuit court clerk or the board of registration for the county of the precinct of the person's former residence, not later than 4 p.m. on the day before the election.         (2) Before the inspector of the precinct of the person's former residence, if the application and statement are executed on the day of the election.
(3) When the application for an absentee ballot is filed with the county election board of the county of the precinct of the person's former residence.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-8
Affidavit; presentation required
Sec. 8. If the person executes the affidavit under this chapter at the office of the circuit court clerk or board of registration before the day of the election, the clerk or board shall furnish a copy of the affidavit to the person. The person shall present the copy to the inspector of the precinct of the person's former residence when the person offers to vote in that precinct under IC 3-11-8.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-9
Affidavit; attached to absentee ballot
Sec. 9. If the person executes the affidavit under this chapter when filing an application for an absentee ballot, the county election board shall attach the original or a copy of the affidavit to the person's application for an absentee ballot before the application and ballot are delivered to the inspector of the precinct of the person's former residence.
As added by P.L.12-1995, SEC.69.

IC 3-10-11-10
Affidavit; execution in presence of inspector
Sec. 10. If the person executes the affidavit under this chapter before the inspector of the precinct of the person's former residence on the day of the election, the inspector shall return the original affidavit to the circuit court clerk or board of registration after the closing of the polls.
As added by P.L.12-1995, SEC.69.



CHAPTER 12. SPECIAL PROCEDURES FOR CERTAIN INDIANA VOTERS TO VOTE IN PRECINCT OF FORMER RESIDENCE UNDER NVRA

IC 3-10-12-1
Purpose of chapter
Sec. 1. This chapter:
(1) prescribes the procedure for certain voters to cast ballots under 42 U.S.C. 1973gg-6(e)(2) in a precinct where the voter formerly resided; and
(2) is enacted to implement Article 2, Section 2(c) of the Constitution of the State of Indiana.
As added by P.L.12-1995, SEC.70. Amended by P.L.176-1999, SEC.64.






ARTICLE 11. VOTING METHODS, SUPPLIES, AND EQUIPMENT

CHAPTER 1. REPEALED



CHAPTER 1.5. PRECINCTS

IC 3-11-1.5-1
"Establishing a precinct" defined
Sec. 1. As used in this chapter, "establishing a precinct" includes the following:
(1) Dividing one (1) precinct into two (2) or more precincts.
(2) Combining two (2) or more precincts into one (1) precinct.
(3) Altering a boundary line dividing two (2) or more precincts.
As added by P.L.13-1988, SEC.1.



CHAPTER 2. GENERAL ELECTION BALLOT FORM

IC 3-11-2-0.5
Applicability
Sec. 0.5. (a) This chapter applies only to paper ballots.
(b) This chapter does not apply to:
(1) an electronic voting system; or
(2) an optical scan voting system.
As added by P.L.58-2005, SEC.14. Amended by P.L.164-2006, SEC.87.



CHAPTER 3. DISTRIBUTION OF BALLOTS AND OTHER SUPPLIES

IC 3-11-3-1
Application of chapter
Sec. 1. This chapter applies to each precinct.
As added by P.L.5-1986, SEC.7.



CHAPTER 4. ELIGIBILITY AND APPLICATION FOR ABSENTEE BALLOT

IC 3-11-4-0.5
When an absentee ballot is considered sent to a voter
Sec. 0.5. For purposes of this chapter, an absentee ballot application or an absentee ballot is considered "sent" to a voter if the application or ballot is:
(1) sent by United States mail addressed to the voter;
(2) transmitted by fax to a number provided by the voter; or
(3) personally given to the voter.
As added by P.L.126-2002, SEC.46.



CHAPTER 4.5. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. VOTING SYSTEM PURCHASE FUND

IC 3-11-6-1
Establishment
Sec. 1. The legislative body of a county may establish a cumulative fund under IC 6-1.1-41 to provide funds for the purchase of ballot card voting systems or electronic voting systems.
As added by P.L.5-1986, SEC.7. Amended by P.L.5-1988, SEC.6; P.L.17-1995, SEC.1; P.L.221-2005, SEC.46.



CHAPTER 6.5. VOTING SYSTEM IMPROVEMENT

IC 3-11-6.5-0.3
"Fund"
Sec. 0.3. As used in this chapter, "fund" refers to the election administration assistance fund established by section 2 of this chapter.
As added by P.L.209-2003, SEC.118.



CHAPTER 7. APPROVAL OF BALLOT CARD VOTING SYSTEMS

IC 3-11-7-1
Necessity of approval
Sec. 1. The commission must approve a ballot card voting system before it may be used in an election.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.235; P.L.2-1996, SEC.161; P.L.239-2001, SEC.8; P.L.221-2005, SEC.48.



CHAPTER 7.5. APPROVAL OF ELECTRONIC VOTING SYSTEMS

IC 3-11-7.5-1
Necessity for approval
Sec. 1. The commission must approve any form of electronic voting system before it may be used at an election.
As added by P.L.3-1987, SEC.250. Amended by P.L.2-1996, SEC.172.



CHAPTER 8. VOTING PROCEDURES GENERALLY

IC 3-11-8-1
Application of chapter
Sec. 1. This chapter applies to each precinct.
As added by P.L.5-1986, SEC.7.



CHAPTER 9. ASSISTANCE TO CERTAIN VOTERS

IC 3-11-9-1
Application of chapter
Sec. 1. This chapter applies to each precinct and to absentee voting.
As added by P.L.5-1986, SEC.7. Amended by P.L.8-1992, SEC.24.



CHAPTER 10. VOTING BY ABSENTEE BALLOT

IC 3-11-10-1
Voter's affidavit; voting procedure; transmission of ballot
Sec. 1. (a) A voter voting by absentee ballot shall make and subscribe to the affidavit prescribed by IC 3-11-4-21. The voter then shall, except as provided in subsection (b), do the following:
(1) Mark the ballot in the presence of no other person.
(2) Fold each ballot separately.
(3) Fold each ballot so as to conceal the marking.
(4) Enclose each ballot, with the seal and signature of the circuit court clerk on the outside, together with any unused ballot, in the envelope provided.
(5) Securely seal the envelope.
(6) Do one (1) of the following:
(A) Mail the envelope to the county election board, with not more than one (1) ballot per envelope.
(B) Deliver the envelope to the county election board in person.
(C) Deliver the envelope to a member of the voter's household or a person designated as the attorney in fact for the voter under IC 30-5 for delivery to the county election board:
(i) in person;
(ii) by United States mail; or
(iii) by a bonded courier company.
(b) A voter permitted to transmit the voter's absentee ballots by fax or electronic mail under IC 3-11-4-6 is not required to comply with subsection (a). The individual designated by the circuit court clerk to receive absentee ballots transmitted by fax or electronic mail shall do the following upon receipt of an absentee ballot transmitted by fax:
(1) Note the receipt of the absentee ballot in the records of the circuit court clerk as other absentee ballots received by the circuit court clerk are noted.
(2) Fold each ballot received from the voter separately so as to conceal the marking.
(3) Enclose each ballot in a blank absentee ballot envelope.
(4) Securely seal the envelope.
(5) Mark on the envelope: "Absentee Ballot Received by Fax or Electronic Mail".
(6) Securely attach to the envelope the faxed affidavit received with the voter's absentee ballots.
(c) Except as otherwise provided in this title, absentee ballots received by fax or electronic mail shall be handled and processed as other absentee ballots received by the circuit court clerk are handled and processed.
As added by P.L.5-1986, SEC.7. Amended by P.L.4-1996, SEC.68; P.L.126-2002, SEC.61; P.L.103-2005, SEC.9; P.L.198-2005, SEC.7.



CHAPTER 11. VOTING BY PAPER BALLOT

IC 3-11-11-1
Application of chapter
Sec. 1. This chapter applies to each precinct where voting is by paper ballot.
As added by P.L.5-1986, SEC.7.



CHAPTER 12. REPEALED



CHAPTER 13. VOTING BY BALLOT CARD VOTING SYSTEM

IC 3-11-13-1
Application of chapter
Sec. 1. This chapter applies to each precinct where voting is by ballot card voting system.
As added by P.L.5-1986, SEC.7. Amended by P.L.3-1987, SEC.302.



CHAPTER 14. VOTING BY ELECTRONIC VOTING SYSTEM

IC 3-11-14-1
Applicability of chapter
Sec. 1. This chapter applies to each precinct where voting is by electronic voting system.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-2
County election board use of electronic voting system; where permitted
Sec. 2. A county election board may use an approved electronic voting system:
(1) in any election;
(2) in all or in some of the precincts within a political subdivision holding an election; and
(3) instead of or in combination with any other voting method.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-3
Ballot labels
Sec. 3. (a) The county election board shall furnish ballot labels prepared as required by section 3.5 of this chapter.
(b) The county election board shall have the ballot labels printed:
(1) in black ink on clear white material;
(2) in the size that will fit on an electronic system; and
(3) in plain, clear type as space will reasonably permit.
As added by P.L.3-1987, SEC.327. Amended by P.L.58-2005, SEC.21.

IC 3-11-14-3.5
Ballot information; arrangement
Sec. 3.5. (a) Each county election board shall have the names of all candidates for all elected offices, political party offices, and public questions printed on ballot labels for use in an electronic voting system as provided in this chapter.
(b) The county may:
(1) print all offices and public questions on a single ballot label; and
(2) include a ballot variation code to ensure that the proper version of a ballot label is used within a precinct.
(c) Each type of ballot label or paster must be of uniform size and of the same quality and color of paper (except as permitted under IC 3-10-1-17).
(d) The nominees of a political party or an independent candidate or independent ticket (described in IC 3-11-2-6) nominated by petitioners must be listed on the ballot label with the name and device set forth on the certification or petition. The circle containing the device may be of any size that permits a voter to readily identify

the device. IC 3-11-2-5 applies if the certification or petition does not include a name or device, or if the same device is selected by two (2) or more parties or petitioners.
(e) The ballot labels must list the offices on the general election ballot in the order listed in IC 3-11-2-12, IC 3-11-2-12.2, IC 3-11-2-12.5, IC 3-11-2-12.7(b), IC 3-11-2-12.9(a), IC 3-11-2-13(a) through IC 3-11-2-13(c), IC 3-11-2-14(a), and IC 3-11-2-14(d). Each office and public question may have a separate screen, or the offices and public questions may be listed in a continuous column either vertically or horizontally. However, school board offices, public questions concerning the retention of a justice or judge, local nonpartisan judicial offices, and local public questions shall be placed at the beginning of separate columns or pages.
(f) The name of each office must be printed in a uniform size in bold type. A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(g) Below the name of the office and the statement required by subsection (f), the names of the candidates for each office must be grouped together in the following order:
(1) The major political party whose candidate received the highest number of votes in the county for secretary of state at the last election is listed first.
(2) The major political party whose candidate received the second highest number of votes in the county for secretary of state is listed second.
(3) All other political parties listed in the order that the parties' candidates for secretary of state finished in the last election are listed after the party listed in subdivision (2).
(4) If a political party did not have a candidate for secretary of state in the last election or a nominee is an independent candidate or independent ticket (described in IC 3-11-2-6), the party or candidate is listed after the parties described in subdivisions (1), (2), and (3).
(5) If more than one (1) political party or independent candidate or ticket described in subdivision (4) qualifies to be on the ballot, the parties, candidates, or tickets are listed in the order in which the party filed its petition of nomination under IC 3-8-6-12.
(6) A space for write-in voting is placed after the candidates listed in subdivisions (1) through (5), if required by law.
(7) The name of a write-in candidate may not be listed on the ballot.
(h) The names of the candidates grouped in the order established by subsection (g) must be printed in type with uniform capital letters and have a uniform space between each name. The name of the candidate's political party, or the word "Independent", if the:
(1) candidate; or
(2) ticket of candidates for:             (A) President and Vice President of the United States; or
(B) governor and lieutenant governor;
is independent, must be placed immediately below or beside the name of the candidate and must be printed in uniform size and type.
(i) All the candidates of the same political party for election to at-large seats on the fiscal or legislative body of a political subdivision must be grouped together:
(1) under the name of the office that the candidates are seeking;
(2) in the party order established by subsection (g); and
(3) within the political party, in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) of ANY party for this office.".
(j) Candidates for election to at-large seats on the governing body of a school corporation must be grouped:
(1) under the name of the office that the candidates are seeking; and
(2) in alphabetical order according to surname.
A statement reading substantially as follows must be placed immediately below the name of the office and above the name of the first candidate: "Vote for not more than (insert the number of candidates to be elected) candidate(s) for this office.".
(k) The cautionary statement described in IC 3-11-2-7 must be placed at the top or beginning of the ballot label before the first office is listed.
(l) The instructions described in IC 3-11-2-8, IC 3-11-2-10(c), and IC 3-11-2-10(d) may be:
(1) placed on the ballot label; or
(2) posted in a location within the voting booth that permits the voter to easily read the instructions.
(m) The ballot label must include a touch sensitive point or button for voting a straight political party or independent ticket (described in IC 3-11-2-6) by one (1) touch, and the touch sensitive point or button must be identified by:
(1) the name of the political party or independent ticket; and
(2) immediately below or beside the political party's or independent ticket's name, the device of that party or ticket (described in IC 3-11-2-5).
The name and device of each party or ticket must be of uniform size and type, and arranged in the order established by subsection (g) for listing candidates under each office. The instructions described in IC 3-11-2-10(b) for voting a straight party ticket and the statement concerning presidential electors required under IC 3-10-4-3 may be placed on the ballot label or in a location within the voting booth that permits the voter to easily read the instructions.
(n) A public question must be in the form described in IC 3-11-2-15(a) and IC 3-11-2-15(b), except that a touch sensitive point or button must be used instead of a square. Except as expressly

authorized or required by statute, a county election board may not print a ballot label that contains language concerning the public question other than the language authorized by a statute.
(o) The requirements in this section:
(1) do not replace; and
(2) are in addition to;
any other requirements in this title that apply to ballots for electronic voting systems.
(p) The procedure described in IC 3-11-2-16 must be used when a ballot label does not comply with the requirements imposed by this title or contains another error or omission that might result in confusion or mistakes by voters.
As added by P.L.58-2005, SEC.22.

IC 3-11-14-4
Distinctive party ballot labels
Sec. 4. Political parties may be distinguished in a primary election by the use of different color ballot labels. The party device for a political party that has been adopted in accordance with IC 3-8 and the party name or other designation shall be prefixed to the list of candidates of the party.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-5
Sample ballots; provision; specifications
Sec. 5. The election division shall provide each county election board with the number of sample ballots the county election board considers adequate for each precinct. The sample ballots must be:
(1) exact copies of the official ballots furnished by the election division; and
(2) printed on different color paper from the official ballots.
As added by P.L.3-1987, SEC.327. Amended by P.L.2-1996, SEC.196; P.L.3-1997, SEC.326.

IC 3-11-14-6
Separate packaging and delivery of sample ballots
Sec. 6. The election division shall enclose the sample ballots in a separate wrapper or envelope from that of other papers delivered by the election division to the circuit court clerk and deliver them to the clerk or the messenger authorized by the clerk to receive the ballots.
As added by P.L.3-1987, SEC.327. Amended by P.L.2-1996, SEC.197; P.L.3-1997, SEC.327.

IC 3-11-14-7
Sample ballots; number and arrangement
Sec. 7. Each county election board shall provide the number of sample ballots the county election board considers adequate for each precinct of the county. The county election board shall arrange the sample ballots in the form of a diagram showing the entire front of an electronic voting system as it will appear on the official ballots

printed under the jurisdiction of the election division and the county election board. However, if presidential electors are to be voted for at an election, then the ballot label of each political party or independent ticket must be in the form prescribed by IC 3-10-4-1.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.171; P.L.2-1996, SEC.198; P.L.3-1997, SEC.328.

IC 3-11-14-8
Electronic voting system display before election; posting sample ballots
Sec. 8. (a) Each county election board may make available at convenient places throughout the county electronic voting systems for the instruction of the voters. The board shall locate the systems at places where people usually assemble, such as shopping centers. The board shall have the systems attended at convenient hours designated by the board by persons able to instruct others in their use. The county chairmen of the major political parties of the state must approve the persons attending the systems under this section.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). At least ten (10) days before an election, each county election board shall duplicate, distribute, and cause to be posted copies of official sample ballots:
(1) received from the election division; and
(2) prepared by the county election board;
to schools, fire stations, county courthouses, and other public buildings in the county.
As added by P.L.3-1987, SEC.327. Amended by P.L.7-1991, SEC.7; P.L.12-1992, SEC.11; P.L.3-1993, SEC.172; P.L.2-1996, SEC.199; P.L.3-1997, SEC.329.

IC 3-11-14-9
Information contained in instructional models
Sec. 9. Each electronic voting system used for instructional purposes must contain the names of all candidates and a description of all public questions as they will appear on the official sample ballot on election day. However, the systems may not be set to record a tally or total.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-10
Ballot labels; installation
Sec. 10. Each county election board shall, before election day, have the proper ballot labels prepared as required by section 3.5 of this chapter and put on each electronic voting system.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.173; P.L.58-2005, SEC.23.

IC 3-11-14-11
Rotation of candidate names on ballot system      Sec. 11. A county election board may require that the names of candidates for nomination at a primary election be rotated alphabetically on electronic voting systems. If the board does so, the names shall be rotated by precincts in regular serial sequence, so that each name of a list or group of candidates for an office appears upon the systems an equal number of times, as nearly as practicable, at the top, at the bottom, and in each intermediate place under the title of the office sought.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-12
School district elections; arrangement of candidate names
Sec. 12. In school district elections, the county election board shall arrange the names of candidates in alphabetical order on an electronic voting system as required by section 3.5 of this chapter.
As added by P.L.3-1987, SEC.327. Amended by P.L.58-2005, SEC.24.

IC 3-11-14-13
Preparation and adjustment of system before delivery
Sec. 13. (a) Before an electronic voting system is delivered to a precinct, the county election board shall have the system put in order, set and adjusted, and ready for use in voting. As part of the system's preparation, the county election board may conduct any of the comparisons and determinations required under section 17 of the chapter. However, notwithstanding any action taken by the county election board, each precinct election board must also perform the comparisons and determinations required under section 17 of this chapter before the opening of the polls. The board may employ one (1) or more competent persons to prepare systems in accordance with this section.
(b) While acting under subsection (a), the county election board may restrict access to parts of the room where voting systems and other election material are being handled to safeguard this material.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1997, SEC.330; P.L.221-2005, SEC.89.

IC 3-11-14-14
Delivery of system to polls
Sec. 14. Each county election board shall have each electronic voting system, along with all necessary furniture and appliances that go with the system at the polls, delivered to the appropriate precinct not later than 6 p.m. of the day before election day. The county executive shall provide transportation for the system if requested to do so by the county election board.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-15
Examination of system and sample ballots upon delivery
Sec. 15. (a) After the delivery of an electronic voting system to a

precinct, the precinct election board may meet at the polls on the same day, open the package containing the sample ballots, and, if necessary, examine the ballot label, to determine whether the system is ready for use in accordance with section 11 of this chapter. If a system is not in compliance with that section, the board shall immediately label, set and adjust, and place the system in order or have it done.
(b) While acting under subsection (a), the precinct election board may restrict access to parts of the room where voting systems and other election material are being handled to safeguard this material.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1997, SEC.331.

IC 3-11-14-16
Preparation at polls before opening
Sec. 16. On the morning of election day, the precinct election officers shall meet at the polls at least one (1) hour before the time for opening the polls. The inspector then shall have:
(1) the boundaries of the chute designated;
(2) the sample ballots and instruction cards posted; and
(3) everything put in readiness for the commencement of voting at the opening of the polls.
As added by P.L.3-1987, SEC.327. Amended by P.L.221-2005, SEC.90.

IC 3-11-14-17
Preparation at polls before opening; system check; certification
Sec. 17. (a) Before the opening of the polls, each precinct election board shall:
(1) compare the ballot label on each electronic voting system with the sample ballot to see that it is correct;
(2) see that the system records zero (0) votes for each candidate and on each public question; and
(3) see that the system is otherwise in perfect order.
(b) After the system is in perfect order for voting, the precinct election board may not permit the counters to be operated except by voters in voting. The board then shall certify that the ballot labels and the sample ballots are in agreement. Forms shall be provided for certification, and the certification shall be filed with the election returns.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-18
Posting of sample ballots
Sec. 18. The inspector of each precinct, or a person under the direction of the inspector, shall post sample ballots near the entrance of the chute for the precinct. The ballots must be available for public inspection throughout election day.
As added by P.L.3-1987, SEC.327.
IC 3-11-14-19
Failure of equipment; supply of paper ballots and voting booths
Sec. 19. Each county election board shall be at its office from 5 a.m. until 6 p.m. on election day. Upon notice that an electronic voting system is out of order or fails to work, the board shall be ready between those hours to deliver to any precinct in the county:
(1) necessary paper ballots;
(2) election booths with an adequate number of stalls;
(3) ballot boxes; and
(4) all necessary supplies and equipment as required by law.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-20
Location of voting system; secrecy
Sec. 20. The exterior of an electronic voting system and each area of the polls must be in plain view of the precinct election board. Each system shall be placed so that a person voting on the opposite side of the railing or a person on the outside of the polls cannot see or determine how a voter votes. The inspector, judges, and poll clerks may not remain or allow any other person to remain in a position or near a position that would permit them to see or ascertain how a voter votes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-21
Regulation of voting system area
Sec. 21. After the opening of the polls, the inspector, judges, and poll clerks may not allow any person to pass within the railing to the part of the room where an electronic voting system is situated, except for the purpose of voting. Except as provided in IC 3-11-9, they may not permit more than one (1) voter at a time to be in the part of the room where an electronic voting system is situated.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-22
Explanation of manner of voting to voter
Sec. 22. After a voter has signed the poll list, both judges, on request, shall give an explanation of the manner of voting.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-23
Voting procedure; standards to define a vote; rights of a voter in casting ballot
Sec. 23. (a) This section is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what constitutes a vote on an electronic voting system.
(b) If a voter is not challenged by a member of the precinct election board, the voter may pass the railing to the side where an electronic voting system is and into the voting booth. There the voter shall register the voter's vote in secret by indicating:         (1) the candidates for whom the voter desires to vote by touching a device on or in the squares immediately above the candidates' names;
(2) if the voter intends to cast a write-in vote, a write-in vote by touching a device on or in the square immediately below the candidates' names and printing the name of the candidate in the window provided for write-in voting; and
(3) the voter's preference on each public question by touching a device above the word "yes" or "no" under the question.
(c) If an election is a general or municipal election and a voter desires to vote for all the candidates of one (1) political party or group of petitioners, the voter may cast a straight party ticket by touching that party's device. The voter's vote shall then be counted for all the candidates under that name. However, if the voter casts a vote by touching the circle of an independent ticket comprised of two (2) candidates, the vote shall not be counted for any other independent candidate on the ballot.
(d) As provided by 42 U.S.C. 15481, a voter casting a ballot on an electronic voting system must be:
(1) permitted to verify in a private and independent manner the votes selected by the voter before the ballot is cast and counted;
(2) provided the opportunity to change the ballot or correct any error in a private and independent manner before the ballot is cast and counted, including the opportunity to receive a replacement ballot if the voter is otherwise unable to change or correct the ballot; and
(3) notified before the ballot is cast regarding the effect of casting multiple votes for the office and provided an opportunity to correct the ballot before the ballot is cast and counted.
As added by P.L.3-1987, SEC.327. Amended by P.L.4-1991, SEC.109; P.L.3-1993, SEC.174; P.L.209-2003, SEC.162; P.L.58-2005, SEC.25; P.L.164-2006, SEC.117.

IC 3-11-14-24
Voting booth arrangement; additional instructions
Sec. 24. (a) Only one (1) voter may occupy a booth at one time. Booths shall be constructed and arranged so that all members of the precinct election board can see whether more than one (1) voter enters a booth at any one time.
(b) If a voter needs additional instruction after entering the voting booth, the voter may request assistance from the two (2) judges. The two (2) judges shall then approach but not enter the booth and call out additional instructions to the voter.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-25
Post-vote casting procedure
Sec. 25. After voting, the voter shall immediately leave the booth and announce to the poll clerks that the voter has voted. The poll

clerks shall write a voting mark after the voter's name, and the voter shall leave the room.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-26
Time limits in voting booth; primary election
Sec. 26. At a primary election, a voter may not remain in the voting booth longer than three (3) minutes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-27
Time limits in voting booth; general election
Sec. 27. At a general, municipal, or special election, a voter may not remain in the voting booth longer than two (2) minutes.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-28
Voter refusal to leave voting booth
Sec. 28. If a voter refuses to leave a voting booth after the lapse of time prescribed by section 26 or 27 of this chapter, the precinct election board, or the election sheriff or sheriffs upon the order of the board, shall immediately remove the voter from the booth.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-29
Disclosure of vote by voter before its registration; effect
Sec. 29. If a voter shows or discloses to another person the candidates voted for or how the voter voted on a public question before the vote is registered, the vote may not be registered on the electronic voting system. A record of the occurrence shall be made on the poll list, and the voter may not vote again at the election.
As added by P.L.3-1987, SEC.327. Amended by P.L.10-1988, SEC.122.

IC 3-11-14-30
Securing system at poll closing
Sec. 30. Subject to IC 3-12-2-5, as soon as the polls are closed, the inspector, in the presence of the judges and poll clerks, immediately shall secure each electronic voting system against voting and obtain at least one (1) paper printout of the total votes cast for each candidate and on each public question in that precinct.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-31
Printouts of vote; computer memory pack removal
Sec. 31. As soon as the paper printouts of the vote count are obtained, the inspector shall close the system and remove the computer memory pack from the system. The inspector and the judge of the opposite political party shall then transport the computer memory packs and each electronic voting system to the county

election board.
As added by P.L.3-1987, SEC.327. Amended by P.L.3-1993, SEC.175.

IC 3-11-14-32
Certificate of vote; return of papers to circuit court clerk
Sec. 32. The certificates of the number of votes cast for each person shall be made and signed as required by IC 3-12, and the precinct election officers shall make and sign all statements of the number of votes required by law in duplicate, triplicate, or otherwise. The certificates and other papers shall be returned to the circuit court clerk in the same manner and with the same penalties that are prescribed in IC 3-12 for election returns from precincts in which electronic voting systems are not used.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-33
Municipal election use of system
Sec. 33. If a county has procured electronic voting systems for use, the systems may be used at a municipal election. If there are not sufficient systems on hand for each precinct of the municipality, the county election board shall determine in what precincts systems will be used at the election.
As added by P.L.3-1987, SEC.327.

IC 3-11-14-34
Municipal elections; supplies furnished; expenses
Sec. 34. (a) If electronic voting systems are used in a municipal election, the county election board shall furnish to the municipality:
(1) the requisite number of systems; and
(2) all the furniture and appliances that go with the systems.
(b) However, the municipality shall pay the expenses of moving the systems and furniture to and from the polls and also for any damage or loss to the systems or furniture.
As added by P.L.3-1987, SEC.327.



CHAPTER 14.5. PUBLIC TESTS OF ELECTRONIC VOTING SYSTEMS

IC 3-11-14.5-1
System test; random selection of precincts
Sec. 1. At least fourteen (14) days before election day, the county election board of each county planning to use an electronic voting system at the next election shall randomly select at least three (3) precincts within the county and test the voting system units to be used at those precincts on election day. Each voting system shall be tested to ascertain that the system will correctly count the votes cast for all candidates and on all public questions in that precinct.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-2
Public notice of test
Sec. 2. Public notice of the time and place shall be given at least forty-eight (48) hours before the test. The notice shall be published once in accordance with IC 5-3-1-4.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-3
Certification of test by election board
Sec. 3. The two (2) appointed members of the county election board shall observe the test required by this chapter and, if they so determine, shall certify the test as meeting the requirements of this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-4
Test open to public
Sec. 4. The test must be open to representatives of political parties, candidates, the media, and the public.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-5
Requirements for test
Sec. 5. The test required by this chapter must include the following:
(1) The visual inspection of the voting system and ballot labels.
(2) The manual entry of a preaudited group of ballots marked so as to record a predetermined number of valid votes for each candidate and on each public question.
(3) At least one (1) ballot for each office that has votes in excess of the number allowed by law in order to test the ability of the electronic voting system to reject the overvotes.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-6
Errors; determination of causes; correction; errorless retest      Sec. 6. If an error is detected during the test required by section 5 of this chapter, the cause of the error shall be determined and corrected, and an errorless count must be made before the use of the electronic voting system at the election is approved.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-7
Sealing voting system and test materials after completion
Sec. 7. After completion of the count, the voting system shall be sealed. The ballots used to conduct the test and all other election materials shall be sealed, retained, and disposed of as provided for paper ballots.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-8
Test of vote tabulation component from tested voting systems
Sec. 8. Immediately following the completion of the voting system test under section 5 of this chapter, the county election board shall enter the vote totals from the voting systems tested under this chapter into the component of the voting system used by the county election board to tabulate election results under IC 3-12-3.5. The board shall determine whether this component of the voting system properly tabulates the votes cast in each of the precincts tested under this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-9
Certification of test results to election division
Sec. 9. Not later than seven (7) days after conducting the tests required under this chapter, the county election board shall certify to the election division that the tests have been conducted in conformity with this chapter.
As added by P.L.221-2005, SEC.91.

IC 3-11-14.5-10
Copy of certification kept with election returns
Sec. 10. A copy of the certification of the tests conducted under this chapter shall be filed with the election returns.
As added by P.L.221-2005, SEC.91.



CHAPTER 15. BALLOT CARD AND ELECTRONIC VOTING SYSTEMS; ADDITIONAL STANDARDS AND PROCEDURES FOR APPROVING SYSTEM CHANGES

IC 3-11-15-1
Applicability of chapter
Sec. 1. Except as otherwise provided, this chapter applies to any election in Indiana where voting is by means of a ballot card or electronic voting system.
As added by P.L.3-1997, SEC.332.



CHAPTER 16. VOTING SYSTEM TECHNICAL OVERSIGHT PROGRAM

IC 3-11-16-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the voting system technical oversight program established by section 2 of this chapter.
As added by P.L.221-2005, SEC.95.

IC 3-11-16-2
Program established
Sec. 2. The voting system technical oversight program is established.
As added by P.L.221-2005, SEC.95.

IC 3-11-16-3
Secretary of state to contract for operation of program
Sec. 3. The secretary of state shall contract with a person or an entity to conduct the program for a term specified in the contract.
As added by P.L.221-2005, SEC.95.

IC 3-11-16-4
Requirements of contractor
Sec. 4. The person or entity designated under this chapter to conduct the program shall do the following:
(1) Develop and propose procedures and standards for the certification, acquisition, functioning, training, and security for voting systems used to conduct elections in Indiana.
(2) Compile and maintain an inventory of all voting systems used to conduct elections in Indiana.
(3) Review reports concerning voting systems prepared by independent laboratories and submitted by applicants for voting system certification.
(4) Recommend to the commission whether an application for voting system certification should be approved and, if so, whether the approval should be subject to any restrictions or conditions to ensure compliance with Indiana law.
(5) Perform any additional testing of a voting system necessary to determine whether the voting system complies with state law.
(6) Each year perform random audits of voting systems used to conduct Indiana elections and prepare reports indicating whether the voting systems have been certified, programmed, and used in compliance with Indiana law.
(7) Review contracts, leases, purchase orders, and amendments to those documents concerning the acquisition or maintenance of voting systems.
(8) Assist with the development of quantity purchase agreements and other contracts for the lease or purchase of voting systems.         (9) Perform any other duties related to the approval or use of voting systems as provided in:
(A) state law; or
(B) the contract described in section 3 of this chapter.
As added by P.L.221-2005, SEC.95.



CHAPTER 17. VOTING SYSTEM VIOLATIONS

IC 3-11-17-1
Application
Sec. 1. This chapter applies to a voting system vendor who sells, leases, installs, implements, or permits the use of a voting system in an election conducted in Indiana.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-2
Sale, lease, installation, implementation, or permission for use of voting system in violation of election law; civil penalty
Sec. 2. In addition to any other penalty imposed, a vendor who knowingly, recklessly, or negligently sells, leases, installs, implements, or permits the use of a voting system in an election conducted in Indiana in violation of this title is subject to a civil penalty under this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-3
Civil penalty assessed by secretary of state; maximum penalty
Sec. 3. If the secretary of state determines that a vendor is subject to a civil penalty under section 2 of this chapter, the secretary of state may assess a civil penalty. The civil penalty assessed under this section may not exceed three hundred thousand dollars ($300,000), plus any investigative costs incurred and documented by the secretary of state.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-4
Imposition of civil penalty requires administrative adjudication
Sec. 4. The secretary of state is subject to IC 4-21.5 in imposing a civil penalty under this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-5
Deposit of civil penalties
Sec. 5. All civil penalties collected under this chapter shall be deposited with the treasurer of state in the voting system technical oversight program account established by section 6 of this chapter.
As added by P.L.221-2005, SEC.96.

IC 3-11-17-6
Voting system technical oversight program account; use of money; expenses
Sec. 6. (a) The voting system technical oversight program account is established with the state general fund to provide money for administering and enforcing IC 3-11-7, IC 3-11-7.5, IC 3-11-15, IC 11 3-11-16, and this chapter.     (b) The election division shall administer the account. With the approval of the budget agency, funds in the account are available to augment and supplement the funds appropriated to the election division for the purposes described in this section.
(c) The expenses of administering the account shall be paid from the money in the account. The account consists of all civil penalties collected under this chapter.
As added by P.L.221-2005, SEC.96.



CHAPTER 18. VOTE CENTERS

IC 3-11-18-1
Application of chapter
Sec. 1. This chapter applies to a county designated as a vote center pilot county under this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-2
Designation of vote center pilot county
Sec. 2. The secretary of state may designate a county as a vote center pilot county under this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-3
County application
Sec. 3. (a) For a county to be designated a vote center pilot county:
(1) the county election board (or board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4), by unanimous vote of the entire membership of the board, must approve the filing of an application to be designated a vote center pilot county;
(2) all members of the board must sign the application; and
(3) the application must be filed with the secretary of state.
(b) The application must include:
(1) a resolution adopted by the county executive; and
(2) a resolution adopted by the county fiscal body;
approving the submission of the application.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-4
Vote center administration plan
Sec. 4. The application must include a plan for the administration of vote centers in the county. The plan must include at least the following:
(1) The total number of vote centers to be established.
(2) The location of each vote center, and the municipality, if any, in which the vote center is located.
(3) A list of each municipality within the county that is entitled to conduct a municipal primary or municipal election, as of the date of the application.
(4) The total number of voters within each municipality, as of the date of the application, and the number of those voters within each municipality designated as "active" and "inactive" according to the county voter registration office.
(5) For each vote center designated under subdivision (2), a list of the precincts whose polls will be located at the vote center.
(6) For each vote center designated under subdivision (2), the

number of precinct election boards that will be appointed to administer an election at the vote center.
(7) For each precinct election board designated under subdivision (6), the number and name of each precinct the precinct election board will administer.
(8) For each vote center designated under subdivision (2), the number and title of the precinct election officers who will be appointed to serve at the vote center.
(9) For each vote center designated under subdivision (2):
(A) the number and type of ballot variations that will be provided at the vote center; and
(B) whether these ballots will be:
(i) delivered to the vote center before the opening of the polls; or
(ii) printed on demand for a voter's use.
(10) A detailed description of any hardware, firmware, or software used:
(A) to create an electronic poll list for each precinct whose polls are to be located at a vote center; or
(B) to establish a secure electronic connection between the county election board and the precinct election officials administering a vote center.
(11) A description of the equipment and procedures to be used to ensure that information concerning a voter entered into any electronic poll list used by precinct election officers at a vote center is immediately accessible to:
(A) the county election board; and
(B) the electronic poll lists used by precinct election officers at all other vote centers in the county.
(12) For each precinct designated under subdivision (5), the number of electronic poll lists to be provided for the precinct.
(13) The security and contingency plans to be implemented by the county to:
(A) prevent a disruption of the vote center process; and
(B) ensure that the election is properly conducted if a disruption occurs.
(14) A certification that the vote center complies with the accessibility requirements applicable to polling places under IC 3-11-8.
(15) A sketch depicting the planned layout of the vote center, indicating the location of:
(A) equipment; and
(B) precinct election officers;
within the vote center.
(16) The total number of vote centers to be established at satellite offices that are established under IC 3-11-10-26.3 to allow voters to cast absentee ballots in accordance with IC 3-11.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-5 Vote centers in municipalities
Sec. 5. (a) Except for a municipality described in subsection (b), a plan must provide a vote center for use by voters residing in each municipality within the county conducting a municipal primary or a municipal election.
(b) A vote center may not be used in a municipal primary or municipal election conducted within a municipality that is partially located in a county that has not been designated a vote center pilot county.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-6
Number of vote centers required
Sec. 6. When the total number of voters designated under section 4(4) of this chapter as "active" equals at least twenty-five thousand (25,000) in the municipalities listed in the plan, the following apply:
(1) The plan must provide for at least one (1) vote center for each ten thousand (10,000) active voters.
(2) In addition to the vote centers designated in subdivision (1), the plan must provide for a vote center for any fraction of ten thousand (10,000) voters.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-7
Approval of application; criteria
Sec. 7. Before approving an application to designate a county as a vote center pilot county under this chapter, the secretary of state must determine the following:
(1) That the secure electronic connection as described under section 4(10)(B) of this chapter is sufficient to prevent:
(A) any voter from voting more than once; and
(B) unauthorized access by any person to:
(i) the electronic poll lists for a precinct whose polls are to be located at the vote center; or
(ii) the computerized list of voters of the county.
(2) That the planned design and location of the equipment and precinct officers will provide the most efficient access for:
(A) voters to enter the polls, cast their ballots, and leave the vote center; and
(B) precinct election officials, watchers, challengers, and pollbook holders to exercise their rights and perform their duties within the vote center.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-8
Effective date of designation
Sec. 8. The designation of a county as a vote center pilot county takes effect immediately unless otherwise specified by the secretary of state.
As added by P.L.164-2006, SEC.119.
IC 3-11-18-9
Notice of location of vote centers
Sec. 9. The county executive shall publish notice of the location of each vote center in accordance with IC 3-11-8-3.2.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-10
Suspension of certain orders relating to precincts; revival of orders
Sec. 10. (a) An order issued by a county to:
(1) designate the polls for a precinct or to locate the polls for a precinct at the polls for an adjoining precinct under IC 3-10 or IC 3-11; or
(2) omit precinct election officers under IC 3-6-6-38 at a specified precinct;
is suspended during the period that the voters of that precinct are entitled to cast a ballot at a vote center.
(b) An order suspended under subsection (a) is revived and in full force and effect without further action by a county when the voters of that precinct are no longer entitled to cast a ballot at a vote center under this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-11
Administration of elections according to laws and plan
Sec. 11. Except as otherwise provided by this chapter, the county shall administer an election conducted at a vote center in accordance with federal law, this title, and the plan submitted with the application under section 4 of this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-12
Casting absentee ballots at vote centers located at satellite offices
Sec. 12. Notwithstanding any other law, a voter who resides in a vote center pilot county is entitled to cast an absentee ballot at a vote center located at a satellite office of the county election board established under IC 3-11-10-26.3 in the same manner and subject to the same restrictions applicable to a voter wishing to cast an absentee ballot before an absentee board located in the office of the circuit court clerk or board of elections and registration.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-13
Electronic poll lists at vote centers
Sec. 13. Notwithstanding any other law, the electronic poll list used at each vote center:
(1) must be capable of capturing an electronic image of the signature of a voter on the list; and
(2) may be in a format approved by the secretary of state.
As added by P.L.164-2006, SEC.119.
IC 3-11-18-14
Voter right to cast vote at any vote center in county
Sec. 14. Notwithstanding any other law, including IC 3-11-8-2 and IC 3-14-2-11, a voter who resides in a vote center pilot county is entitled to cast a ballot at any vote center established in the county without regard to the precinct in which the voter resides.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-15
Vote center greeters; appointment by county election board; credentials
Sec. 15. (a) In addition to the precinct election officers appointed under IC 3-6-6, a county election board by the unanimous vote of the entire membership may appoint one (1) or more greeters to:
(1) direct voters entering the vote center to the appropriate location for the voters to sign the electronic poll list; and
(2) provide other instructions to facilitate the efficient movement of individuals within the vote center.
(b) An individual appointed as a greeter under this section must bear credentials issued by the county election board stating the name of the individual and the individual's status as a greeter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-16
Separation of ballots at vote center by precinct
Sec. 16. The precinct election board administering an election at a vote center shall keep the ballots cast in each precinct separate from the ballots cast in any other precinct whose election is administered at the vote center, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-17
Amendment of county vote center plan
Sec. 17. (a) The secretary of state may permit a county to amend a plan submitted under section 4 of this chapter.
(b) For a county to amend its plan:
(1) the county election board (or board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4), by unanimous vote of the entire membership of the board, must approve the filing of a request to amend the plan;
(2) all members of the board must sign the request; and
(3) the request must be filed with the secretary of state.
(c) The request for amendment must set forth the specific amendments proposed to be made to the plan.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-18
Revocation of vote center county designation      Sec. 18. The designation of a county as a vote center pilot county may be revoked by the secretary of state:
(1) following the filing of a request for revocation approved by the unanimous vote of the entire membership of the county election board (or board of elections and registration established under IC 3-6-5.2 or IC 3-6-5.4) and signed by all members of the board; or
(2) upon a determination by the secretary of state that the administration of the vote center pilot program within the county does not comply with:
(A) federal or state law; or
(B) the plan submitted under section 4 of this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-19
Adoption of guidelines by secretary of state
Sec. 19. Notwithstanding IC 4-22-2, the secretary of state may adopt guidelines to administer the pilot program under this chapter.
As added by P.L.164-2006, SEC.119.

IC 3-11-18-20
Expiration of chapter
Sec. 20. This chapter expires December 31, 2009.
As added by P.L.164-2006, SEC.119.






ARTICLE 11.5. COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

CHAPTER 1. COUNTY OPTION FOR COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

IC 3-11.5-1-1 Repealed
(Repealed by P.L.8-1995, SEC.70.)



CHAPTER 2. DEFINITIONS

IC 3-11.5-2-1
Absentee ballot counter
Sec. 1. As used in this article, "absentee ballot counter" refers to a person designated under IC 3-11.5-4-22.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 3. WATCHERS FOR POLITICAL PARTIES, CANDIDATES, AND THE MEDIA

IC 3-11.5-3-1
Statutes governing watchers; applicability
Sec. 1. The following apply for the purposes of IC 3-6-8, IC 3-6-9, and IC 3-6-10:
(1) A central location for counting absentee ballots shall be treated the same as a precinct poll.
(2) An absentee ballot counter shall be treated the same as a precinct election official.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-3-2
Rights and requirements of appointed watchers
Sec. 2. (a) Political parties or independent candidates described in IC 3-6-8-1 may appoint watchers at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-8.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.3-1995, SEC.116.

IC 3-11.5-3-3
Candidate appointed watchers; rights and requirements
Sec. 3. (a) A candidate entitled to appoint a watcher under IC 3-6-9 may appoint a watcher at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-9.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-3-4
Media appointed watchers; rights and requirements
Sec. 4. (a) Media entitled to appoint a watcher under IC 3-6-10 may appoint a watcher at a central location for counting absentee ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-10.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 4. GENERAL PROCEDURES FOR COUNTIES

IC 3-11.5-4-1
Circuit court clerk records and certification
Sec. 1. Each circuit court clerk shall do the following:
(1) Keep a separate absentee ballot record for each precinct in the county.
(2) Certify to each inspector or the inspector's representative, at the time that the ballots and supplies are delivered under IC 3-11-3, the names of the voters:
(A) to whom absentee ballots were sent or who marked ballots in person; and
(B) whose ballots have been received by the county election board under IC 3-11-10.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.126-2002, SEC.78.



CHAPTER 5. COUNTING OF ABSENTEE BALLOTS CAST ON PAPER BALLOTS

IC 3-11.5-5-1
Applicability of chapter; counties of application
Sec. 1. (a) This chapter applies in a county only if the county election board adopts a resolution making this chapter applicable in the county.
(b) A copy of a resolution adopted under this section shall be filed with the election division.
(c) A county election board may not adopt a resolution under this section less than:
(1) sixty (60) days before an election is to be conducted; or
(2) fourteen (14) days after an election has been conducted.
(d) A resolution adopted under this section takes effect immediately and may only be rescinded by the unanimous vote of the entire membership of the county election board.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.2-1996, SEC.202; P.L.3-1997, SEC.335.



CHAPTER 6. COUNTING OF ABSENTEE BALLOTS CAST ON BALLOT CARDS

IC 3-11.5-6-1
Conditions for applicability of chapter; resolution
Sec. 1. (a) This chapter applies in a county only if the county election board adopts a resolution making this chapter applicable in the county.
(b) A copy of a resolution adopted under this section shall be sent to the election division.
(c) A county election board may not adopt a resolution under this section less than:
(1) sixty (60) days before an election is to be conducted; or
(2) fourteen (14) days after an election has been conducted.
(d) A resolution adopted under this section takes effect immediately and may only be rescinded by the unanimous vote of the entire membership of the county election board.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.2-1996, SEC.204; P.L.3-1997, SEC.337.

IC 3-11.5-6-2
Conditions for applicability of chapter; ballot cards
Sec. 2. This chapter applies to the counting of absentee ballots cast on ballot cards.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-3
Time for counting ballots; personnel
Sec. 3. Immediately after:
(1) the couriers have returned the certificate from a precinct under IC 3-11.5-4-9; and
(2) the absentee ballot counters or the county election board has made the findings required under IC 3-11-10 and IC 3-11.5-4 for the absentee ballots cast by voters of the precinct and deposited the accepted absentee ballots in the envelope required under IC 3-11.5-4-12;
the absentee ballot counters shall, in a central counting location designated by the county election board, count the absentee ballot votes for each candidate for each office and on each public question in the precinct with the assistance of any persons required for the operation of the automatic tabulating machine.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-4
Count of ballots without interruption
Sec. 4. To minimize delay, the absentee ballot counters shall continue to count without interruption until all absentee ballots for the precinct are canvassed and the certificates required by this chapter are prepared and delivered to the person entitled to receive the certificates. As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-5
Grouping of ballot cards
Sec. 5. The absentee ballot counters shall determine if the ballot cards are properly grouped and arranged so that all similar cards from a precinct are together before the ballots are counted on an automatic tabulating machine.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-6
Persons who may protest ballot
Sec. 6. During the tabulation of votes at a central counting location, an absentee ballot counter performing the count, a member of the county election board, or a representative designated by the member of the board may protest the counting of a ballot or part of a ballot cast by a voter of a precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-7
Referring protested ballot to county election board
Sec. 7. If the absentee ballot counters cannot agree whether to count a ballot following a protest under section 6 of this chapter, the question shall be referred to the county election board for a decision.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-8
Notations on contested ballots
Sec. 8. Following a decision by the absentee ballot counters or the county election board:
(1) the absentee ballot counters immediately shall write on the back of the protested ballot card the word "counted" or "not counted", as appropriate; and
(2) the person protesting the ballot under section 6 of this chapter shall officially sign the protested ballot card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-9
Damaged ballots unable to be machine processed
Sec. 9. If an absentee ballot is damaged or defective so that the ballot cannot properly be counted by an automatic tabulating machine, a remake team composed of one (1) person from each of the major political parties of the county shall have the card prepared for processing so as to record accurately the intent of the voter insofar as the intent can be ascertained.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-10
Duplicate copy of damaged ballot; witnesses
Sec. 10. If necessary, a true duplicate copy shall be made of the

damaged ballot card in the presence of witnesses and substituted for the damaged card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-11
Duplicate copy of defective card
Sec. 11. A duplicate ballot card shall be made of a defective card, not including the uncounted votes.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-12
Duplicate cards; identification information
Sec. 12. All duplicate cards must:
(1) be clearly labeled "duplicate"; and
(2) bear a serial number that shall be recorded on the damaged or defective card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-13
Counting of duplicate instead of defective card
Sec. 13. Each duplicate ballot card shall be counted instead of the damaged or defective card.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-14
Failure to test tabulating machines for particular office or question; manual tabulation
Sec. 14. If a test of automatic tabulating machines required by IC 3-11-13-22 or IC 3-11-13-26 is not conducted for a particular office or public question, the absentee ballot votes for that office shall be counted manually.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-15
Direction to manually count ballots
Sec. 15. If for any reason the county election board determines that it is impracticable to count all or some of the absentee ballots under this chapter with an automatic tabulating machine, the board may direct that the ballot cards be counted manually.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-16
Standards for manually tabulated vote count
Sec. 16. If ballot cards are counted manually, the tabulation of votes must comply with the standards prescribed by IC 3-11-7.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-17
Counting write-in votes for federal office
Sec. 17. IC 3-11.5-5-14 applies to the counting of write-in

absentee ballots for a federal office cast on a ballot card received under 42 U.S.C. 1973ff.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-18
Certification of vote count; time
Sec. 18. When all the votes have been counted, the absentee ballot counters shall prepare a certificate stating the number of votes that each candidate received for each office and the number of votes cast on each public question.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-19
Certification of vote count; formal requirements; memorandum
Sec. 19. The number of votes that each candidate and each public question received shall be written in words and numbers. The absentee ballot counters shall prepare a memorandum of the total votes cast for each candidate and on each public question and ensure that each member of the county election board receives a copy of the memorandum.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-20
Delivery of certificate of vote count; return of equipment
Sec. 20. The absentee ballot counters shall deliver the certificates prepared under section 18 of this chapter and the return printed by the automatic tabulating machine to the county election board immediately upon the tabulation of the vote in each precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-21
Packaging counted ballots for storage
Sec. 21. As soon as the ballots have been counted, the absentee ballot counters shall in the presence of the county election board do the following:
(1) Place in a strong paper envelope or bag the following:
(A) All ballots, voted and not voted, together with all protested and uncounted ballots.
(B) One (1) copy of each of the certificates prepared under IC 3-11.5-4-1 and IC 3-11.5-4-8.
(C) The tally papers.
(2) Securely seal the envelope or bag.
(3) Have both absentee ballot counters initial the envelope or bag.
(4) Plainly mark on the outside of the envelope or bag, in ink, the precinct for which the absentee ballots were cast.
(5) Deliver the envelope or bag to the circuit court clerk.
(6) Notify the circuit court clerk of the number of ballots placed in the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.
IC 3-11.5-6-22
Oath of ballot counters
Sec. 22. Upon delivery of the envelope or bag to the circuit court clerk, each absentee ballot counter shall take and subscribe an oath before the clerk stating that the counter:
(1) securely kept the ballots and papers in the envelope or bag;
(2) did not permit any person to open the envelope or bag or to otherwise touch or tamper with the ballots; and
(3) had no knowledge of any other person opening the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-23
Filing of oath of ballot counters
Sec. 23. The circuit court clerk shall file the oath taken under section 22 of this chapter with the clerk's other election documents.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-24
Locks for ballot storage containers
Sec. 24. The circuit court clerk shall place the envelope or bag in a receptacle provided by the county executive with two (2) different locks.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-25
Keys to locks for ballot storage containers
Sec. 25. The circuit court clerk shall do the following:
(1) Lock the receptacle provided under section 24 of this chapter.
(2) Retain one (1) key to one (1) lock of the receptacle.
(3) Give one (1) key to the other lock of the receptacle to the member of the county election board who is not a member of the same political party as the clerk.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-26
Preservation of ballots; time requirements
Sec. 26. The circuit court clerk shall preserve the receptacle containing the envelope or bag in the clerk's office for the period required under IC 3-10-1-31 or IC 3-10-1-31.1.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.146.

IC 3-11.5-6-27
Preservation of ballots; time requirements of contested elections
Sec. 27. If the election is contested, the clerk shall preserve the receptacle containing the envelope or bag as long as the contest is undetermined. During those periods the clerk shall keep the receptacle securely locked, subject only to an order of the court

trying a contest.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-28
Destruction of stored ballots
Sec. 28. When permitted under IC 3-10-1-31 or IC 3-10-1-31.1, the clerk and a county election board member of the opposite political party shall remove the envelope or bag from the receptacle and destroy the envelope or bag.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.147.

IC 3-11.5-6-29
Contracts with educational institutions for destruction of ballots
Sec. 29. A county election board may contract with a state educational institution (as defined in IC 20-12-0.5-1) to dispose of the ballots. The contract must provide that:
(1) the ballots will be used by the state educational institution to conduct election research; and
(2) the state educational institution may not receive any ballots under this subsection until the period for retention under IC 3-10-1-31 or IC 3-10-1-31.1 has expired.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2. Amended by P.L.14-2004, SEC.148.

IC 3-11.5-6-30
News media certificate; preparation
Sec. 30. Immediately upon completion of the vote count, the absentee ballot counters shall make and sign a certificate for the news media showing the total number of absentee ballot votes received by each candidate and on each public question in the precinct.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-31
News media certificate; time and manner of release
Sec. 31. The absentee ballot counters shall deliver the certificate to the circuit court clerk as soon as the certificate is completed. The circuit court clerk shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county immediately upon the completion of the certificate, but not before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-32
Release of voting information before closing of polls
Sec. 32. (a) This section applies to a person who observes or performs any of the following under this chapter:         (1) The counting of absentee ballots.
(2) The proceedings of absentee ballot counters or the county election board regarding a protested ballot.
(3) The preparation of a certificate by absentee ballot counters.
(4) The delivery of a certificate to the circuit court clerk or county election board.
(b) Except as prescribed by this chapter, a person shall not provide any other person with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this chapter before the closing of the polls.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.

IC 3-11.5-6-33
Conduct of recount
Sec. 33. In case of a recount, all ballot cards shall be recounted in the manner prescribed by this chapter unless:
(1) the court ordering the recount or the state recount commission directs that the ballots be counted manually; or
(2) a request for a manual recount is made under IC 3-12-6 or IC 3-12-11.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.



CHAPTER 7. ADDITIONAL PROVISIONS RELATING TO COUNTING ABSENTEE BALLOTS AT A CENTRAL LOCATION

IC 3-11.5-7-1
Canvassing of returns
Sec. 1. (a) Absentee ballot counters shall conduct the activities conducted by precinct election officials under IC 3-12-4.
(b) The returns of absentee ballot counters shall be treated the same as the returns of a precinct election board under IC 3-12-4.
As added by P.L.3-1993, SEC.176 and P.L.19-1993, SEC.2.






ARTICLE 11.7. PROVISIONAL VOTING

CHAPTER 1. APPLICATION AND GENERAL PROVISIONS

IC 3-11.7-1-1 Repealed
(Repealed by P.L.164-2006, SEC.143.)



CHAPTER 2. CASTING A PROVISIONAL BALLOT

IC 3-11.7-2-1
Requirements; notice to voter
Sec. 1. (a) As provided by 42 U.S.C. 15482, this section applies to the following individuals:
(1) An individual:
(A) whose name does not appear on the registration list; and
(B) who is challenged under IC 3-10-1 or IC 3-11-8 after the voter makes an oral or a written affirmation under IC 3-7-48-5 or IC 3-7-48-7 or after the voter produces a certificate of error under IC 3-7-48-1.
(2) An individual described by IC 3-10-1-10.5, IC 3-11-8-23.5, or IC 3-11-8-27.5 who is challenged as not eligible to vote.
(3) An individual who seeks to vote in an election as a result of a court order (or any other order) extending the time established for closing the polls under IC 3-11-8-8.
(b) As required by 42 U.S.C. 15483, a voter who has registered to vote but has not:
(1) presented identification required under 42 U.S.C. 15483 to the poll clerk before voting in person under IC 3-11-8-25.1; or
(2) filed a copy of the identification required under 42 U.S.C. 15483 to the county voter registration office before the voter's absentee ballot is cast;
is entitled to vote a provisional ballot under this article.
(c) A precinct election officer shall inform an individual described by subsection (a)(1) or (a)(2) that the individual may cast a provisional ballot if the individual:
(1) is eligible to vote under IC 3-7-13-1;
(2) submitted a voter registration application during the registration period described by IC 3-7-13-10 (or IC 3-7-36-11, if the voter registered under that section); and
(3) executes an affidavit described in IC 3-10-1-9 or IC 3-11-8-23.
(d) A precinct election officer shall inform an individual described by subsection (a)(3) that the individual may cast a provisional ballot.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.171; P.L.164-2006, SEC.121.

IC 3-11.7-2-2
Duties of voter; instructions to voter
Sec. 2. (a) A provisional voter shall do the following:
(1) Mark the ballot in the presence of no other person, unless the voter requests help in marking a ballot under IC 3-11-9.
(2) Fold each ballot separately.
(3) Fold each ballot so as to conceal the marking.
(4) Enclose each ballot, with the seal and signature of the circuit court clerk on the outside, together with any unused ballot, in

the envelope provided by the county election board under IC 3-11.7-1-8.
(5) Securely seal the envelope.
(b) A provisional voter may mark a ballot with a pen or a lead pencil.
(c) This subsection applies to a provisional voter described in section 1(a)(1), 1(a)(2), or 1(a)(3) of this chapter. As provided by 42 U.S.C. 15482, a precinct election officer shall give the provisional voter a copy of the written instructions prescribed by the county election board under IC 3-11.7-6-3 after the voter returns the envelope containing the provisional voter's ballots.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.172.

IC 3-11.7-2-3
Duties of precinct election board; affidavits and envelopes; provisional ballots; ballots cast after regular polling hours
Sec. 3. (a) The precinct election board shall affix to the envelope the challenger's affidavit and the affidavit executed by the provisional voter under section 1 of this chapter.
(b) The form of the envelope is prescribed under IC 3-6-4.1-14. The envelope must permit a member of a precinct election board to indicate whether the voter has been issued a provisional ballot as the result of a challenge based on the voter's inability or declination to provide proof of identification.
(c) Except as provided in subsection (d) and in accordance with 42 U.S.C. 15482, the precinct election board shall securely keep the sealed envelope, along with the affidavits affixed to the envelope, in another envelope or container marked "Provisional Ballots".
(d) This subsection applies to the sealed envelope and the affidavits affixed to the envelope of a provisional voter described in section 1(a)(3) of this chapter. As required by 42 U.S.C. 15482, the precinct election board shall keep the sealed envelope or container separate from the envelope or container described in subsection (c). The envelope or container described in this subsection must be labeled "Provisional Ballots Issued After Regular Poll Closing Hours".
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.173; P.L.109-2005, SEC.11.

IC 3-11.7-2-4
Handling provisional ballots at close of polls
Sec. 4. As required by 42 U.S.C. 15482, at the close of the polls, the precinct election board shall do the following:
(1) Seal:
(A) all the provisional ballots; and
(B) any spoiled provisional ballots;
of provisional voters other than provisional voters described in section 1(a)(3) of this chapter in the container described in section 3(b) of this chapter and mark on the container the

number of provisional ballots contained.
(2) Seal:
(A) all the provisional ballots; and
(B) any spoiled provisional ballots;
of provisional voters described in section 1(a)(3) of this chapter in the container described in section 1(a)(3) of this chapter and mark on the container the number of provisional ballots contained.
The inspector shall return the container with all the provisional ballots to the circuit court clerk after the close of the polls.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.174.



CHAPTER 3. PROVISIONAL BALLOT COUNTERS

IC 3-11.7-3-1
Appointment of provisional ballot counter teams
Sec. 1. Each county election board shall appoint teams of provisional ballot counters consisting of two (2) voters of the county, one (1) from each of the two (2) political parties that have appointed members on the county election board.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-3-2
Qualifications for provisional ballot counters
Sec. 2. An otherwise qualified person is eligible to serve as a counter unless the person:
(1) is unable to read, write, and speak the English language;
(2) has any property bet or wagered on the result of the election;
(3) is a candidate to be voted for at the election in any part of the county, except as an unopposed candidate for precinct committeeman or state convention delegate; or
(4) is the spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, or niece of a candidate or declared write-in candidate to be voted for at the election in any part of the county, except as an unopposed candidate. This subdivision disqualifies a person whose relationship to the candidate is the result of birth, marriage, or adoption.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.151.

IC 3-11.7-3-3
Recommendation of provisional ballot counters by county chairmen
Sec. 3. Not later than noon ten (10) days before an election, each county election board shall notify the county chairmen of the two (2) political parties that have appointed members on the county election board of the number of teams of counters to be appointed under this section.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-3-4
Deadline for recommendation by county chairmen
Sec. 4. The county chairmen shall make written recommendations for the appointments to the county election board not later than noon three (3) days before the election. The county election board shall make the appointments as recommended.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-3-5 Failure of county chairman to recommend; appointment of provisional ballot counters by county election board
Sec. 5. If a county chairman fails to make any recommendations not later than the deadline specified under section 4 of this chapter, the county election board may appoint any voters of the county who comply with section 2 of this chapter.
As added by P.L.126-2002, SEC.87. Amended by P.L.209-2003, SEC.175; P.L.14-2004, SEC.152.

IC 3-11.7-3-6
Absentee ballot counters at central location may serve as provisional ballot counters
Sec. 6. An individual serving as an absentee ballot counter under IC 3-11.5-4-12 may also serve as a provisional ballot counter under this chapter.
As added by P.L.126-2002, SEC.87.



CHAPTER 4. WATCHERS FOR POLITICAL PARTIES, CANDIDATES, AND THE MEDIA

IC 3-11.7-4-1
Applicability of statutes governing watchers
Sec. 1. The following apply for the purposes of IC 3-6-8, IC 3-6-9, and IC 3-6-10:
(1) The location for counting provisional ballots shall be treated the same as a precinct poll.
(2) A provisional ballot counter shall be treated the same as a precinct election official.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-4-2
Rights and requirements of watchers appointed by parties or independent candidates
Sec. 2. (a) Political parties or independent candidates described in IC 3-6-8-1 may appoint watchers at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-8.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-4-3
Rights and requirements of watchers appointed by candidates
Sec. 3. (a) A candidate entitled to appoint a watcher under IC 3-6-9 may appoint a watcher at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-9.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-4-4
Rights and requirements of watchers appointed by media
Sec. 4. (a) Media entitled to appoint a watcher under IC 3-6-10 may appoint a watcher at the location for counting provisional ballots.
(b) A watcher appointed under this section:
(1) has the rights; and
(2) must follow the requirements;
set forth in IC 3-6-10.
As added by P.L.126-2002, SEC.87.



CHAPTER 5. COUNTING PROVISIONAL BALLOTS

IC 3-11.7-5-1
Requirements and deadlines for counting ballots
Sec. 1. (a) After the close of the polls, provisional ballots shall be counted as provided in this chapter.
(b) Notwithstanding IC 3-5-4-1.5 and any legal holiday observed under IC 1-1-9, all provisional ballots must be counted by not later than noon ten (10) days following the election.
As added by P.L.126-2002, SEC.87. Amended by P.L.14-2004, SEC.153; P.L.221-2005, SEC.56; P.L.164-2006, SEC.122.



CHAPTER 6. ADDITIONAL PROVISIONS RELATING TO PROVISIONAL BALLOTS

IC 3-11.7-6-1
Canvassing returns
Sec. 1. (a) Provisional ballot counters shall conduct the activities conducted by precinct election officials under IC 3-12-4.
(b) The returns of provisional ballot counters shall be treated the same as the returns of a precinct election board under IC 3-12-4.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-6-2
Recounts; precinct of voter residence
Sec. 2. A provisional ballot is considered to be cast in the precinct in which the voter who cast the ballot resides for the purpose of the following:
(1) IC 3-12-6.
(2) IC 3-12-11.
(3) IC 3-12-12.
As added by P.L.126-2002, SEC.87.

IC 3-11.7-6-3
Establishment of free access system for provisional voter to determine whether vote is counted; confidentiality; written instructions
Sec. 3. (a) As required by 42 U.S.C. 15482, a county election board shall establish a free access system such as a toll-free telephone number or an Internet web site that enables a provisional voter to determine:
(1) whether the individual's provisional ballot was counted; and
(2) if the provisional ballot was not counted, the reason the provisional ballot was not counted.
(b) As required by 42 U.S.C. 15482, the county election board shall establish and maintain reasonable procedures to protect the security, confidentiality, and integrity of personal information collected, stored, or otherwise used on the free access system established by the board under subsection (a).
(c) As required by 42 U.S.C. 15482, the county election board shall restrict access to the information available under subsection (a) about a provisional voter's ballot to the individual who cast the ballot.
(d) The county election board shall prescribe written instructions to inform a provisional voter how the provisional voter can determine whether the provisional voter's ballot has been counted.
As added by P.L.209-2003, SEC.179.






ARTICLE 12. ASCERTAINING RESULTS OF ELECTIONS

CHAPTER 1. RULES FOR COUNTING BALLOTS

IC 3-12-1-1
Intent of voter primary factor to consider in determining voter's choice on ballot
Sec. 1. Subject to sections 5, 6, 8, 9, 9.5, and 13 of this chapter, the primary factor to be considered in determining a voter's choice on a ballot is the intent of the voter. If the voter's intent can be determined on the ballot or on part of the ballot, the vote shall be counted for the affected candidate or candidates or on the public question. However, if it is impossible to determine a voter's choice of candidates on a part of a ballot or vote on a public question, then the voter's vote concerning those candidates or public questions may not be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.328.

IC 3-12-1-1.2
Chapter establishes standards to define vote
Sec. 1.2. (a) This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, optical scan voting system, or electronic voting system.
(b) The standards in this chapter apply to counting votes on every voting system, except where specific standards applicable only:
(1) to a type of voting system are provided under IC 3-12-2, IC 3-12-3, or IC 3-12-3.5; and
(2) in a recount or contest proceeding are provided under IC 3-12-6, IC 3-12-8, IC 3-12-11, or IC 3-12-12.
As added by P.L.209-2003, SEC.180.

IC 3-12-1-1.5
"Election officer" defined
Sec. 1.5. As used in this chapter, "election officer" means a person employed or appointed by the state, a political subdivision, or a political party to perform a duty under this title.
As added by P.L.3-1987, SEC.329.

IC 3-12-1-1.7
Write-in votes
Sec. 1.7. (a) The following provisions govern the counting of write-in votes:
(1) Except as provided in subsection (b), only votes cast for declared write-in candidates shall be counted and certified.
(2) The name of a candidate, written on the space reserved for write-in voting, is not considered a distinguishing mark that

would invalidate a ballot under section 3 of this chapter. However, the name or office of a candidate written in a place on the ballot other than the place reserved for write-in voting may not be counted for that office.
(3) A write-in vote for an office is void if the voter attempts to cast the vote by a means other than printing the name of the candidate in ink or lead pencil. The use of stickers, labels, rubber stamps, or other similar device is not permitted.
(4) An abbreviation, a misspelling, or other minor variation in the form of the name of a candidate or an office shall be disregarded in determining the validity of the ballot if the intention of the voter can be ascertained.
(5) Write-in votes for each write-in candidate shall be counted separately using the tally sheets provided by the county election board.
(b) This subsection does not apply to an office for which more than one (1) individual may be nominated or elected within the same election district. A write-in vote cast for an individual whose name appears on the ballot as a candidate for that office shall be counted as a vote for the candidate.
As added by P.L.4-1991, SEC.110. Amended by P.L.3-1993, SEC.177; P.L.3-1997, SEC.338.

IC 3-12-1-2
Ballot void if not properly endorsed; absentee ballots
Sec. 2. (a) This section does not apply to absentee ballots.
(b) The whole ballot may not be counted, subject to section 12 of this chapter, if the ballot is not endorsed with the initials of the poll clerks.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.330.

IC 3-12-1-3
Ballot void if it bears distinguishing mark or mutilation
Sec. 3. The whole ballot is void if the ballot bears any distinguishing mark (other than a voting mark) or a mutilation made by the voter or an election officer with the intent to enable a person to determine who cast the marked or mutilated ballot.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.331.

IC 3-12-1-4
Ballot void for extrinsic act; erasures
Sec. 4. (a) The whole ballot is void if a voter does any act extrinsic to the ballot, such as enclosing any paper or other article in the folded ballot, with the intent to enable a person to determine that the voter cast the ballot.
(b) An erasure by a voter does not make the whole ballot void unless made with the intent to enable a person to determine who cast the ballot, but it does not register a vote for the elected office, political party office, or public question for which it is made.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.34;

P.L.3-1987, SEC.332.

IC 3-12-1-5
Voting mark on or in voting square
Sec. 5. A voting mark made by a voter on or in a voting square at the left of a candidate's name shall be counted as a vote for the candidate.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.35.

IC 3-12-1-6
Voting mark on or in voting square; public questions
Sec. 6. A voting mark made by a voter on or in a voting square following the word "Yes" or the word "No" before a public question shall be counted as indicated.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.36.

IC 3-12-1-7 Version a
Straight party ticket voting; counting multiple votes
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 7. (a) If a voter votes a straight party ticket and also votes for one (1) or more individual candidates who are all of the same political party as the straight ticket vote, the straight ticket vote shall be counted and the individual candidate votes may not be counted.
(b) The vote for an office on a ballot shall be counted in accordance with this subsection whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) only one (1) person may be elected to that office; and
(3) the voter has voted for one (1) or more individual candidates for the office described in subdivision (2) who are in a political party other than the party for which the voter voted a straight ticket.
If the voter has voted for one (1) individual candidate for the office described in subdivision (2), the individual candidate vote for that office shall be counted, the straight party ticket vote for that office may not be counted, and the straight party ticket votes for other offices on the ballot shall be counted. If the voter has voted for more than one (1) individual candidate for the office described in subdivision (2), the individual candidate votes for that office may not be counted, the straight party ticket vote for that office may not be counted, and the straight party ticket votes for other offices on the ballot shall be counted.
(c) If there is an office to which more than one (1) person can be elected, and a voter votes a straight party ticket and then votes both for individual candidates in the same political party as the straight ticket vote and in a different party for that office, or votes for only individuals in a different party for that office, the individual candidate votes shall be counted and the straight ticket votes for that office may not be counted. However, if the number of individual

candidate votes for that office exceeds the number of openings for that office, none of the votes concerning that office may be counted.
(d) If a voter votes a straight party ticket for more than one (1) political party, the whole ballot is void with regard to all candidates nominated by a political party or designated as independent candidates on the ballot. However, the voter's vote for a school board candidate or on a public question shall be counted if otherwise valid under this chapter.
(e) If a voter does not vote a straight party ticket and the number of votes cast by that voter for the candidates for an office are less than or equal to the number of openings for that office, the individual candidates votes shall be counted.
(f) If a voter does not vote a straight party ticket and the number of votes cast by that voter for an office exceeds the number of openings for that office, none of the votes concerning that office may be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.37; P.L.3-1993, SEC.178; P.L.3-1997, SEC.339.

IC 3-12-1-7 Version b
Straight party ticket voting; counting multiple votes
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 7. (a) This subsection applies whenever a voter:
(1) votes a straight party ticket; and
(2) votes only for one (1) or more individual candidates who are all of the same political party as the straight ticket vote.
The straight ticket vote shall be counted and the individual candidate votes may not be counted.
(b) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) only one (1) person may be elected to an office; and
(3) the voter has voted for one (1) individual candidate for the office described in subdivision (2) who is:
(A) a candidate of a political party other than the party for which the voter voted a straight ticket; or
(B) an independent candidate for the office.
If the voter has voted for one (1) individual candidate for the office described in subdivision (2), the individual candidate vote for that office shall be counted, the straight party ticket vote for that office may not be counted, and the straight party ticket votes for other offices on the ballot shall be counted.
(c) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party; and
(2) the voter has voted for more individual candidates for the office than the number of persons to be elected to that office.
The individual candidate votes for that office may not be counted, the straight party ticket vote for that office may not be counted, and

the straight party ticket votes for other offices on the ballot shall be counted.
(d) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) more than one (1) person may be elected to an office; and
(3) the voter has voted for individual candidates for the office described in subdivision (2) who are:
(A) independent candidates;
(B) candidates of a political party other than the political party for which the voter cast a straight party ticket under subdivision (1); or
(C) a combination of candidates described in clauses (A) and (B).
The individual votes cast by the voter for the office for the independent candidates and the candidates of a political party other than the political party for which the voter cast a straight party ticket shall be counted. The straight party ticket vote cast by that voter for that office shall be counted unless the total number of votes cast for the office by the voter, when adding the voter's votes for the individual candidates for the office and the voter's straight party ticket votes for the office, is greater than the number of persons to be elected to the office. If the total number of votes cast for the office is greater than the number of persons to be elected to the office, the straight party ticket votes for the office may not be counted. The straight party ticket votes for other offices on the voter's ballot shall be counted.
(e) This subsection applies whenever:
(1) a voter has voted a straight party ticket for the candidates of one (1) political party;
(2) more than one (1) person may be elected to an office; and
(3) the voter has voted for individual candidates for the office described in subdivision (2) who are:
(A) independent candidates or candidates of a political party other than the political party for which the voter cast a straight party ticket under subdivision (1); and
(B) candidates of the same political party for which the voter cast a straight party ticket under subdivision (1).
The individual votes cast by the voter for the office for the independent candidates and the candidates of a political party other than the political party for which the voter cast a straight party ticket shall be counted. The individual votes cast by the voter for the office for the candidates of the same political party for which the voter cast a straight party ticket may not be counted. The straight party ticket vote cast by that voter for that office shall be counted unless the total number of votes cast for the office by the voter, when adding the voter's votes for the individual candidates for the office and the voter's straight party ticket vote for the office is greater than the number of persons to be elected to the office. If the total number of votes cast for the office is greater than the number of persons to be

elected to the office, the straight party ticket votes for that office may not be counted. The straight party ticket votes for other offices on the voter's ballot shall be counted.
(f) If a voter votes a straight party ticket for more than one (1) political party, the whole ballot is void with regard to all candidates nominated by a political party or designated as independent candidates on the ballot. However, the voter's vote for a school board candidate or on a public question shall be counted if otherwise valid under this chapter.
(g) If a voter does not vote a straight party ticket and the number of votes cast by that voter for the candidates for an office are less than or equal to the number of openings for that office, the individual candidates votes shall be counted.
(h) If a voter does not vote a straight party ticket and the number of votes cast by that voter for an office exceeds the number of openings for that office, none of the votes concerning that office may be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.37; P.L.3-1993, SEC.178; P.L.3-1997, SEC.339; P.L.164-2006, SEC.124.

IC 3-12-1-7.5
Write-in votes; straight party ticket or multiple votes
Sec. 7.5. (a) If a voter votes a straight party ticket for at least one (1) office for which only one (1) person may be elected and writes in the name of a candidate, the straight party ticket vote shall be counted for all offices except the offices for which a write-in vote was cast. The write-in vote shall be counted if the voter's intent can be determined.
(b) If a voter votes a straight party ticket for an office for which at least two (2) people may be elected and writes in the name of a candidate, the straight party vote for that office may not be counted unless:
(1) fewer candidates appear on the party's ticket than may be elected; and
(2) the voter has not written in a number of names that, when added to the straight party candidate's name, would be greater than the number of seats available for that office.
(c) If a voter votes for one (1) individual candidate for an office for which only one (1) person may be elected and also writes in the name of another candidate for the same office, neither vote may be counted.
(d) If a voter votes for at least one (1) individual candidate for an office for which at least two (2) people may be elected and also writes in the name of at least one (1) candidate, the vote for that office may not be counted unless the number of individual votes cast for the office, when added to the number of write-in votes cast for that office, is less than or equal to the number of seats available for that office.
(e) If a voter votes an individual or a straight party vote for a

candidate for an office and also writes in the name of the same candidate for the same office, only one (1) vote for that candidate may be counted.
As added by P.L.4-1991, SEC.111.

IC 3-12-1-8
Voting mark on political party device circle
Sec. 8. A voting mark made by a voter on or in a circle containing a political party device shall be counted as a vote for each candidate of that political party on that ballot.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.38; P.L.3-1987, SEC.333.

IC 3-12-1-9
Voting mark touching circle or square; counting
Sec. 9. (a) A voting mark that touches a circle or a square shall be counted as if it were on or in the circle or square.
(b) A voting mark that:
(1) does not touch a circle or square; and
(2) is not on or in the circle or square;
may not be counted.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.39; P.L.3-1987, SEC.334.

IC 3-12-1-9.5
Remake of damaged or defective ballot card; conditions
Sec. 9.5. (a) This section applies to counting votes cast on ballot cards.
(b) This subsection applies to a ballot card that:
(1) has been cast in a precinct whose votes are being recounted by a local recount commission or the state recount commission;
(2) is damaged or defective so that it cannot properly be counted by automated tabulating machines; and
(3) cannot be counted for the office subject to the recount due to the damage or defect.
The ballot card shall be remade only if the conditions in subdivisions (1) through (3) exist.
As added by P.L.3-1987, SEC.335. Amended by P.L.58-2005, SEC.26; P.L.221-2005, SEC.100.

IC 3-12-1-10
Void ballot
Sec. 10. A ballot on which a voter writes:
(1) the voter's name;
(2) the voter's initials;
(3) a number; or
(4) a symbol (such as a star, circle, parallel lines, dots, or any combination of such symbols), if written with the intent to enable a person to determine who cast the ballot;
is void. As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.336.

IC 3-12-1-11
Primary election; application of chapter
Sec. 11. In applying this chapter to a primary election, the voting square includes the voting space at the left of the name of a candidate on the primary ballot.
As added by P.L.5-1986, SEC.8.

IC 3-12-1-12
Application to votes cast by any method; counting vote made invalid by mistake or inadvertence of election officer
Sec. 12. (a) This section applies to votes cast by any method.
(b) Except as provided in section 13 of this chapter, a ballot that has been marked and cast by a voter in compliance with this title but may otherwise not be counted solely as the result of the act or failure to act of an election officer may nevertheless be counted in a proceeding under IC 3-12-6, IC 3-12-8, or IC 3-12-11 unless evidence of fraud, tampering, or misconduct affecting the integrity of the ballot is presented by a party to the proceeding.
(c) The act or failure to act by an election officer is not by itself evidence of fraud, tampering, or misconduct affecting the integrity of the ballot.
As added by P.L.7-1986, SEC.3. Amended by P.L.3-1987, SEC.337; P.L.8-1992, SEC.29.

IC 3-12-1-13
Absentee ballots; necessary endorsements
Sec. 13. (a) This section applies only to absentee ballots.
(b) The whole ballot may not be counted unless the ballot is endorsed with the initials of:
(1) the two (2) members of the absentee voter board in the office of the circuit court clerk under IC 3-11-4-19 or IC 3-11-10-26; or
(2) the two (2) appointed members of the county election board (or their designated representatives) under IC 3-11-4-19.
As added by P.L.3-1987, SEC.338.

IC 3-12-1-14
Counting of vote cast for candidate who ceases to be candidate
Sec. 14. (a) This section does not apply to a vote:
(1) cast for president or vice president of the United States under IC 3-10-4-6; or
(2) described by section 15 of this chapter.
(b) A vote cast for a candidate who ceases to be a candidate may not be counted as a vote for a successor candidate selected under IC 3-13-1 or IC 3-13-2.
As added by P.L.5-1989, SEC.63.

IC 3-12-1-15 Vote cast for one straight party ticket
Sec. 15. (a) This section applies to a vote cast for one (1) straight party ticket that includes a candidate for election to office who:
(1) ceases to be a candidate; and
(2) is succeeded by a candidate selected under IC 3-13-1 or IC 3-13-2.
(b) A vote cast in the election for the original nominee is considered a vote cast for the successor.
As added by P.L.5-1989, SEC.64.

IC 3-12-1-16
Vote cast for "no candidate" or "candidate deceased"
Sec. 16. (a) This section applies when:
(1) a ballot:
(A) contains pasters applied under IC 3-11-3-29.5(a) to cover the name of an individual who is no longer a candidate; or
(B) is reprinted under IC 3-11-3-29.5(c) to omit the name of an individual who is no longer a candidate; and
(2) the candidate vacancy is filled following the application of the pasters or the reprinting of the ballots.
(b) A vote cast on the ballot where the statement "NO CANDIDATE" or "CANDIDATE DECEASED" appears is considered a vote cast for the successor candidate.
As added by P.L.38-1999, SEC.57.

IC 3-12-1-17
Absentee ballot received from overseas voter; arrival time; when to count
Sec. 17. (a) This section applies only to an absentee ballot sent by mail.
(b) Notwithstanding IC 3-11-10-14 and IC 3-11.5-4-10, an absentee ballot received from an overseas voter is not considered as arriving too late if both of the following apply:
(1) The absentee ballot envelope is postmarked not later than the date of the election.
(2) The absentee ballot is received not later than the deadline for counting provisional ballots under IC 3-11.7-5-1.
(c) If the postmark on the absentee ballot envelope is unclear, the county election board, by unanimous vote of the entire membership of the board, determines the postmark date. If the board is unable to determine the postmark date, the absentee ballot may not be counted.
As added by P.L.164-2006, SEC.125.



CHAPTER 2. COUNTING OF PAPER BALLOT VOTES

IC 3-12-2-1
Chapter establishes standards to define vote; ballot counting procedures
Sec. 1. (a) This chapter:
(1) is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot; and
(2) applies to each precinct where voting is by paper ballot.
(b) After the polls have closed, each precinct election board shall count the paper ballot votes for each candidate for each office and on each public question. The ballots shall be counted by laying each ballot upon a table in the order in which it is taken from the ballot box.
(c) Notwithstanding subsection (b), the precinct election board may count absentee ballots before the polls have closed. If the precinct election board counts absentee ballots under this subsection, a member of the precinct election board may not, before the polls have closed, provide any person other than a member of the precinct election board with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this subsection.
(d) If a precinct election board administers more than one (1) precinct, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.339; P.L.10-1988, SEC.123; P.L.3-1995, SEC.119; P.L.209-2003, SEC.181; P.L.230-2005, SEC.56.



CHAPTER 2.5. REPEALED



CHAPTER 3. COUNTING BALLOT CARD VOTES

IC 3-12-3-1
Counting of ballot cards
Sec. 1. (a) Subject to IC 3-12-2-5, after the marking devices have been secured against further voting under IC 3-11-13-36, the inspector shall open the ballot box and count the number of ballot cards or envelopes containing ballot cards that have been cast to determine whether the number of cards cast exceeds the number of voters shown on the poll lists. If the number of ballot cards cast exceeds the total number of voters, this fact shall be reported in writing to the appropriate election officer together with the reasons for the discrepancy, if known. The total number of voters shall be entered on the tally sheets.
(b) A ballot card may not be removed from a secrecy envelope containing a write-in vote under this section.
As added by P.L.5-1986, SEC.8. Amended by P.L.4-1991, SEC.112.

IC 3-12-3-1.1
Chapter establishes standards to define vote
Sec. 1.1. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on an optical scan voting system.
As added by P.L.209-2003, SEC.183.

IC 3-12-3-1.2
Closing of all polls located in one room before vote count
Sec. 1.2. This section applies to a precinct where votes have been cast on a ballot card system that is designed to allow the counting and tabulation of votes by the precinct election board. Except as provided in section 14 of this chapter, if the polls for more than one (1) precinct are located in the same room, the inspector of a precinct using the room may not begin the vote counting procedure until all the polls in the room are officially closed and no more persons are waiting in line to vote.
As added by P.L.10-1988, SEC.125. Amended by P.L.1-1993, SEC.8; P.L.3-1995, SEC.123.

IC 3-12-3-1.5
Protest; marking and signing of protested ballots
Sec. 1.5. (a) During the tabulation of the votes, any member of the precinct election board in a precinct where votes have been cast on a ballot card system that is designed to allow the counting and tabulation of votes by the precinct election board may protest the counting of any ballot or any part of a ballot cast in that precinct.
(b) During the tabulation of votes at a central counting location under section 3 of this chapter:
(1) a member of the precinct election board in a precinct where votes were cast on a ballot card system; or         (2) a member of the county election board, if a member of the precinct election board is not present during the tabulation of the votes of the precinct;
may protest the counting of any ballot or part of a ballot cast in that precinct.
(c) If a ballot or any part of a ballot is protested, the poll clerks in the precinct where votes have been cast or the member of the county election board, if the poll clerks are not present during the tabulation of votes at a central counting location, immediately shall write on the back of the protested ballot card the word "counted" or "not counted" as appropriate. The clerks or county election board member then shall officially sign each protested ballot card.
As added by P.L.10-1988, SEC.126. Amended by P.L.5-1989, SEC.65; P.L.1-1993, SEC.9; P.L.3-1993, SEC.184.

IC 3-12-3-2
Counted ballot cards; processing
Sec. 2. (a) After the ballot cards have been counted under section 1 of this chapter, the precinct election board shall comply with this section.
(b) This subsection applies if the votes have been cast on a ballot card voting system that is not designed to allow the counting and tabulation of votes by the precinct election board. The inspector shall place all cards that have been cast in the container provided for that purpose and the container shall be sealed by the inspector in the presence of the precinct election board. The inspector and the judge of the opposite political party shall immediately deliver the container, together with the unused, uncounted, and defective cards and returns, to the central counting location or other designated place.
(c) This subsection applies if the votes have been cast on a ballot card voting system that is designed to allow the counting and tabulation of votes by the precinct election board. The precinct election board shall:
(1) process the ballot cards with the automatic tabulating machine provided to the precinct, if the vote is not automatically registered by the ballot card voting system;
(2) take the vote as tabulated under subdivision (1) or as automatically registered by the ballot card voting system; and
(3) certify the totals and the ballot count as required under section 1 of this chapter on forms supplied to the precinct for that purpose.
Copies of the totals shall be delivered to each member of the precinct election board. One (1) copy of the vote totals shall be prepared and signed for the news media on the form furnished by the county election board.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.40; P.L.3-1987, SEC.349; P.L.1-1993, SEC.10.

IC 3-12-3-2.5 Central counting location
Sec. 2.5. (a) Not later than ten (10) days before any election at which ballot cards will be tabulated at a central counting location, the county election board shall designate the counting location to be used for the processing or counting of ballots.
(b) This counting location must be located within the county or within an adjoining county in Indiana. If the counting location is within the county, the board shall also determine whether the precinct officials are to make their returns directly to the counting location or to the office of the clerk of the circuit court. If the counting location is outside the county, all precinct returns shall be made directly to the office of the clerk of the circuit court or to the chief deputy of a combined election board established under IC 3-6-5.2.
(c) No counting location shall be used by more than one (1) county at an election without the approval of the commission.
(d) Whenever the precinct returns are made directly to the office of the clerk of the circuit court and the counting location is not performed in that office, the county election board is responsible for arranging adequate security during the transfer of all ballot cards to the counting location. This security shall include the following:
(1) All ballot cards must at all times be under the supervision of at least two (2) persons, one (1) from each of two (2) political parties entitled to have a member on the county election board.
(2) At least one (1) member of the county sheriff's department shall accompany the ballot cards from the clerk's office to the counting location. This assistance shall be rendered under IC 3-6-5-33.
As added by P.L.3-1997, SEC.340.

IC 3-12-3-3
Proceedings at central counting location; direction and observation; open to public
Sec. 3. All proceedings at a central counting location shall be directed by the appropriate election officers under the observation of at least two (2) precinct judges or other appropriate election officers who are not of the same political party. The proceedings must be open to the public, but no persons except those employed and authorized for that purpose may touch a ballot card, ballot container, or return.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-4
Opening of ballot cards container and removal of contents
Sec. 4. At a central counting location each container of ballot cards shall be opened and its contents removed. The ballot cards shall be:
(1) checked to determine if the cards are properly grouped; and
(2) arranged so that all similar cards from a precinct are together. As added by P.L.5-1986, SEC.8.

IC 3-12-3-5
Damaged or defective ballot card; absentee ballot of absent uniformed services voter or overseas voter; failure of tabulating machine
Sec. 5. (a) If a ballot card is damaged or defective so that it cannot properly be counted by the automatic tabulating machines, then a remake team composed of one (1) person from each of the major political parties of the county shall have the card prepared for processing so as to record accurately the intention of the voter insofar as it can be ascertained.
(b) If the ballot card voting system is designed to allow the counting and tabulation of votes by the precinct election board, the members of the remake team must be members of the precinct election board in which the ballot was cast.
(c) If necessary, a true, duplicate copy shall be made of the damaged ballot card in the presence of witnesses and substituted for the damaged card. Similarly, a duplicate ballot card shall be made of a defective card, not including the uncounted votes.
(d) This subsection applies to an absent uniformed services voter or overseas voter permitted to transmit an absentee ballot by fax or electronic mail under IC 3-11-4-6. To facilitate the transmittal and return of the voter's absentee ballot by fax or electronic mail, the county election board may provide the voter with a paper ballot rather than a ballot card. The paper ballot must conform with the requirements for paper ballots set forth in IC 3-10 and IC 3-11. After the voter returns the ballot by fax or electronic mail, a remake team appointed under this section shall prepare a ballot card for processing that accurately records the intention of the voter as indicated on the paper ballot. The ballot card created under this subsection must be marked and counted as a duplicate ballot under sections 6 through 7 of this chapter.
(e) If an automatic tabulating machine fails during the counting and tabulation of votes following the close of the polls, the county election board shall immediately arrange for the repair and proper functioning of the system. The county election board may, by unanimous vote of its entire membership, authorize the counting and tabulation of votes for this election on an automatic tabulating machine approved for use in Indiana by the commission:
(1) until the repair and retesting of the malfunctioning machine; and
(2) whether or not the machine was tested under IC 3-11-13-22.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.41; P.L.3-1987, SEC.350; P.L.1-1993, SEC.11; P.L.3-1997, SEC.341; P.L.263-2003, SEC.4; P.L.97-2004, SEC.12; P.L.198-2005, SEC.16.

IC 3-12-3-6
Duplicate ballot card to be clearly labeled and bear serial number
Sec. 6. All duplicate ballot cards must:         (1) be clearly labeled "duplicate"; and
(2) bear a serial number, which shall be recorded on the damaged or defective card.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-7
Duplicate ballot card to be counted
Sec. 7. Each duplicate ballot card shall be counted instead of the damaged or defective card.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-8
Votes to be counted manually if automatic tabulating machines test not conducted
Sec. 8. If either test of automatic tabulating machines required by IC 3-11-13-22 and IC 3-11-13-26 is not conducted for a particular office or public question, the votes for that office or question shall be counted manually. If for any reason it becomes impracticable to count all or some of the ballot cards with automatic tabulating machines:
(1) the precinct election board in which the machine is located, if the ballot card voting system is designed to allow the counting and tabulation of votes by the precinct election board; or
(2) the county election board, if the ballot card voting system is not designed to allow the counting and tabulation of votes by the precinct election board;
may direct that they be counted manually.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.42; P.L.3-1987, SEC.351; P.L.1-1993, SEC.12.

IC 3-12-3-9
Manual counting of ballot cards; compliance with tabulating standards
Sec. 9. If ballot cards are counted manually, the tabulation of votes must comply with the standards prescribed by IC 3-11-7.
As added by P.L.5-1986, SEC.8.

IC 3-12-3-10
Procedures after vote totals have been taken and certified; ballot cards and automatic tabulating machines; disposition; inspector's oath
Sec. 10. (a) After the voting totals have been taken and certified by a precinct election board under section 2(c) of this chapter, the inspector shall:
(1) seal each automatic tabulating machine used in the precinct;
(2) place all ballot cards that have been counted in the container provided for that purpose; and
(3) seal the container into which the ballot cards have been placed; in the presence of the precinct election board. The automatic tabulating machine may not be moved from the polls after the polls are closed until collected.
(b) The inspector and judge of the opposite political party shall deliver:
(1) the certification of the vote totals and one (1) copy of the certificate prepared under section 2(c) of this chapter for the circuit court clerk;
(2) the certificate of the vote totals prepared under section 2(c) of this chapter for the news media;
(3) the container in which ballot cards have been placed under subsection (a); and
(4) the unused, uncounted, and defective ballot cards and returns;
to the circuit court clerk.
(c) The inspector and judge of the opposite political party shall deliver the certificates and the list of voters to the county election board by midnight on election day. However, if:
(1) a ballot card voting system failed;
(2) the failure of the system was reported as required by this title;
(3) paper ballots were used in place of the system; and
(4) the use of the paper ballots caused a substantial delay in the vote counting process;
then the certificates, the list of voters, and the tally papers shall be delivered as soon as possible.
(d) Upon delivery of the container to the circuit court clerk under subsection (c), the inspector shall take and subscribe an oath before the clerk stating that the inspector:
(1) closed and sealed the container in the presence of the judges and poll clerks;
(2) securely kept the ballot cards in the container;
(3) did not permit any person to open the container or to otherwise touch or tamper with the ballot cards; and
(4) has no knowledge of any other person opening the container.
(e) Each oath taken under subsection (d) shall be filed in the circuit court clerk's office with other election papers.
(f) Upon completion of the counting of the votes by a precinct election board under section 2(c) of this chapter or at a central location, all ballot cards shall be arranged by precincts and kept by the circuit court clerk for the period required by IC 3-10-1-31 or IC 3-10-1-31.1. The clerk shall determine the final disposition of all voted ballot cards.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.43; P.L.3-1987, SEC.352; P.L.3-1993, SEC.185; P.L.14-2004, SEC.158.

IC 3-12-3-11
Official return of precinct; publication
Sec. 11. (a) The return printed by the automatic tabulating

machines, along with the return of votes by absentee and provisional voters, constitutes the official return of each precinct. Upon completion of the count, the return is open to the public.
(b) This subsection applies if the votes have been cast on a ballot card voting system that is not designed to allow the counting and tabulation of votes by the precinct election board. The circuit court clerk shall, upon request, furnish to the media in the area the results of the tabulation.
(c) This subsection applies if the votes have been cast on a ballot card voting system that is designed to allow the counting and tabulation of votes by the precinct election board. Upon receiving the certificate for the media prepared under section 2(c) of this chapter, the circuit court clerk shall deliver the certificate to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county.
(d) If a precinct election board administers more than one (1) precinct, the precinct election board or circuit court clerk shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.44; P.L.3-1987, SEC.353; P.L.1-1993, SEC.13; P.L.126-2002, SEC.88; P.L.230-2005, SEC.57.

IC 3-12-3-12
Casting of votes by absentee voters; counting
Sec. 12. Votes by absentee voters may be cast on paper ballots or ballot cards, or both methods may be used. The ballots may be counted by an automatic tabulating machine or by special canvassing boards appointed by and under the direction of the county election board. A true copy of each paper absentee ballot may be made on a ballot card, which, after being verified in the presence of witnesses, shall be counted in the same manner as other ballot cards.
As added by P.L.5-1986, SEC.8. Amended by P.L.6-1986, SEC.45.

IC 3-12-3-12.5
Vote count to continue to completion
Sec. 12.5. To minimize the delay in the counting of the vote, the count must begin immediately upon delivery of the cards to the central counting location under section 2(b) of this chapter or upon the closing of the polls under section 2(c) of this chapter. The tabulation must continue without interruption until all votes are canvassed and all certificates of the vote totals required under section 10(b) of this chapter or totals required under section 11(b) of this chapter are completed and delivered to the persons entitled to receive the certificates or totals.
As added by P.L.3-1987, SEC.354.
IC 3-12-3-13
Recount; procedure
Sec. 13. In case of a recount, all ballot cards shall be recounted in the manner prescribed by this chapter unless:
(1) the court ordering the recount or the state recount commission directs that they be counted manually; or
(2) a request for a manual recount is made under IC 3-12-6 or IC 3-12-11.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.355.

IC 3-12-3-14
Absentee ballots
Sec. 14. (a) The precinct election board may count absentee ballots before the polls have closed.
(b) If the precinct election board counts absentee ballots under this section, a member of the precinct election board may not, before the polls have closed, provide any person other than a member of the precinct election board with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this section.
As added by P.L.3-1995, SEC.124.



CHAPTER 3.5. COUNTING OF ELECTRONIC VOTING SYSTEM VOTES

IC 3-12-3.5-1
Application of chapter
Sec. 1. This chapter applies to each precinct where voting is by electronic voting system.
As added by P.L.3-1987, SEC.356.

IC 3-12-3.5-1.1
Chapter establishes standards to define vote
Sec. 1.1. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on an electronic voting system.
As added by P.L.209-2003, SEC.184.

IC 3-12-3.5-1.5
Closing of all polls located in one room before vote count
Sec. 1.5. Except as provided in section 7 of this chapter, if the polls for more than one (1) precinct are located in the same room, the inspector of a precinct using the room may not begin the vote counting procedure until all the polls in the room are officially closed and no more persons are waiting in line to vote.
As added by P.L.10-1988, SEC.127. Amended by P.L.3-1995, SEC.125.

IC 3-12-3.5-2
Announcement that printout of vote available for examination
Sec. 2. After each electronic voting system has been secured and the paper vote total printouts obtained, the inspector shall announce in a distinct tone of voice that the printouts are available for inspection by the members of the precinct election board and any watchers present within the polls. The members and watchers are entitled to inspect and copy the printouts to document the votes cast for:
(1) each candidate on each system; and
(2) each public question on each system.
As added by P.L.3-1987, SEC.356. Amended by P.L.221-2005, SEC.102.

IC 3-12-3.5-3
Certificates of vote result
Sec. 3. (a) When paper vote total printouts have been obtained, the precinct election board shall prepare certificates stating the number of votes that each candidate received for each office and the votes on each public question by attaching the paper vote total printouts to certificate forms supplied by the county election board.
(b) Each member of the board shall be given a copy of the certificate.
(c) If a precinct election board administers more than one (1)

precinct, the board shall keep the ballots cast in each precinct separate from ballots cast in any other precinct, so that the votes cast for each candidate and on each public question in each of the precincts administered by the board may be determined.
As added by P.L.3-1987, SEC.356. Amended by P.L.230-2005, SEC.58.

IC 3-12-3.5-4
Delivery of certificates
Sec. 4. The inspector and judge of the opposite political party shall deliver the certificates prepared under section 3 of this chapter and the list of voters to the county election board by midnight on election day. However, if:
(1) an electronic voting system failed;
(2) the failure of the system was reported as required by this title;
(3) paper ballots were used in place of the system; and
(4) the use of the paper ballots caused a substantial delay in the vote counting process;
then the certificates, the list of voters, and the tally papers shall be delivered as soon as possible.
As added by P.L.3-1987, SEC.356. Amended by P.L.3-1993, SEC.186.

IC 3-12-3.5-5
News media certificate
Sec. 5. Immediately upon completion of the vote count, each precinct election board shall make and sign a certificate for the news media showing the total number of votes received by each candidate in the precinct. The inspector and judge of the opposite political party shall deliver the certificate to the circuit court clerk at the same time that the certificates, the list of voters, and the tally papers are delivered under section 4 of this chapter. The circuit court clerk immediately shall deliver the certificate made for the news media to any person designated to receive the certificate by the editors of the newspapers published in the county or by the managers of the radio and television stations operating in the county. The county election board shall furnish each precinct election board with the forms on which the certificates are to be prepared.
As added by P.L.3-1987, SEC.356.

IC 3-12-3.5-6
Vote count to continue to completion
Sec. 6. To minimize the delay in the counting of the vote, canvassing must begin immediately upon the closing of the polls and continue without interruption until all the votes are canvassed and all certificates of the vote required under section 3 of this chapter are completed and delivered to the persons entitled to receive the certificates.
As added by P.L.3-1987, SEC.356.
IC 3-12-3.5-7
Absentee ballots
Sec. 7. (a) The precinct election board may count absentee ballots before the polls have closed.
(b) If the precinct election board counts absentee ballots under this section, a member of the precinct election board may not, before the polls have closed, provide any person other than a member of the precinct election board with information concerning the number of votes:
(1) a candidate received for an office; or
(2) cast to approve or reject a public question;
on absentee ballots counted under this section.
As added by P.L.3-1995, SEC.126.



CHAPTER 4. CANVASSING RETURNS BY COUNTY ELECTION BOARD

IC 3-12-4-1
Members of county election board to canvass votes in county
Sec. 1. The members of each county election board shall canvass the votes cast in the county.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1993, SEC.187.



CHAPTER 5. CERTIFICATES OF ELECTION AND COMMISSIONS

IC 3-12-5-1
Statements to election division as to certain election results; issuance of certificate
Sec. 1. (a) Whenever a candidate is elected to a local office that is commissioned by the governor under IC 4-3-1-5, the circuit court clerk shall prepare a statement under the clerk's seal specifying the number of votes received by each candidate for that office.
(b) The statement prepared under subsection (a) must also include the number of votes cast for and against the following:
(1) The ratification of a state constitutional amendment submitted to the electorate.
(2) The retention of a justice of the supreme court or a judge of the court of appeals or tax court.
(3) Each candidate who was declared elected by the county election board under IC 3-12-4-9.
(c) The clerk shall send or hand deliver the statement to the election division not later than noon on the second Monday following election day.
(d) The election division shall tabulate the votes received under this section. Not later than the third Friday after the election, the secretary of state shall issue a certificate certifying the following:
(1) Each state constitutional amendment ratified or rejected.
(2) Each justice or judge retained or removed.
(e) The election division shall provide a copy of a certificate described by:
(1) subsection (d)(1) to the chief justice of the Indiana supreme court and the director of the office of code revision of the legislative services agency; and
(2) subsection (d)(2) to the chief justice of the state.
(f) The election division shall provide a copy of all statements received under this section to the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.365; P.L.5-1988, SEC.10; P.L.4-1991, SEC.114; P.L.3-1993, SEC.208; P.L.3-1997, SEC.344; P.L.212-2001, SEC.22; P.L.221-2005, SEC.110.



CHAPTER 6. RECOUNT PROCEDURES FOR NOMINATION FOR AND ELECTION TO LOCAL AND SCHOOL BOARD OFFICES

IC 3-12-6-1
Right of recount; local or school board offices
Sec. 1. (a) Any candidate for nomination or election to a local or school board office is entitled to have the votes cast for that office recounted under this chapter.
(b) If a candidate who is entitled to have the votes recounted under this chapter does not file a petition within the period established by section 2 of this chapter, the county chairman of a political party in the precinct in which the recount is desired may file a petition to have the votes recounted. A county chairman is entitled to have the votes recounted only in a partisan race.
(c) The right of recount may be exercised for one (1) or more of the precincts in which votes were cast for the office.
As added by P.L.5-1986, SEC.8. Amended by P.L.7-1986, SEC.5; P.L.10-1988, SEC.133; P.L.4-1996, SEC.73.



CHAPTER 7. REPEALED



CHAPTER 8. CONTEST PROCEDURES FOR NOMINATION FOR OR ELECTION TO LOCAL OR SCHOOL BOARD OFFICES

IC 3-12-8-1
Candidates or voters entitled to contest
Sec. 1. (a) This section does not apply to a challenge filed before an election to the eligibility of a candidate nominated by petition for election to an office. The challenge described by this subsection must be conducted in accordance with IC 3-8-1-2.
(b) Any candidate for nomination or election to a local or school board office may contest the nomination or election of a candidate who is declared nominated or elected to the office.
(c) If a candidate who is entitled to contest the nomination or election of a candidate under this chapter does not file a petition within the period established by section 5 of this chapter, the county chairman of a political party of which the candidate entitled to file a petition under this chapter was a member may file a petition to contest the nomination or election of a candidate. A county chairman is entitled to contest an election under this chapter only in a partisan race.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.152; P.L.4-1996, SEC.79; P.L.176-1999, SEC.99; P.L.14-2000, SEC.7.



CHAPTER 9. RESOLVING TIE VOTES

IC 3-12-9-1
Special election for tie vote; primary election
Sec. 1. (a) Whenever a tie vote at an election for:
(1) a federal office;
(2) a state office (other than governor and lieutenant governor); or
(3) a legislative office;
occurs, a special election shall be held.
(b) Whenever a tie vote occurs at a primary election for the nomination of a candidate to be voted for at the general or municipal election, IC 3-13-1-17 applies.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.383; P.L.1-2005, SEC.54; P.L.230-2005, SEC.59.

IC 3-12-9-2
Offices of governor and lieutenant governor; majority of state senate and house of representatives meeting in joint session to elect
Sec. 2. Whenever a tie vote at an election for the offices of governor and lieutenant governor occurs, a majority of the state senate and house of representatives meeting in joint session shall elect these officials from among the candidates receiving the tie vote in accordance with Article 5, Section 5 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.8.

IC 3-12-9-3
Local, circuit, or school board office; written notice of tie vote to fiscal body
Sec. 3. Whenever a circuit court clerk receives certification that a tie vote at an election for a local office or a school board office occurred, the clerk shall immediately send a written notice of the tie vote to:
(1) the fiscal body of the affected political subdivision; or
(2) if the tie vote occurred in an election for a circuit office in a circuit that includes more than one county, to the fiscal body of each county of the circuit.
As added by P.L.5-1986, SEC.8. Amended by P.L.230-2005, SEC.60.

IC 3-12-9-4
Local, circuit, or school board office; filling office
Sec. 4. (a) The fiscal body of a political subdivision that receives notice under section 3 of this chapter shall resolve the tie vote by electing a person to fill the office not later than December 31 following the election (or not later than June 30 following the election of a school board member in May) at which the tie vote occurred. The fiscal body shall select one (1) of the candidates who was involved in the tie vote to fill the office.     (b) If a tie vote has occurred in an election for a circuit office in a circuit that contains more than one (1) county, the fiscal bodies of the counties shall meet in joint session at the county seat of the county that contains the greatest percentage of population of the circuit to select one (1) of the candidates who was involved in the tie vote in order to fill the office in accordance with this section.
(c) If a tie vote has occurred for the election of more than one (1) at-large seat on a legislative or fiscal body, the fiscal body shall select the number of individuals necessary to fill each of the at-large seats for which the tie vote occurred. However, a member of a fiscal body who runs for reelection and is involved in a tie vote may not cast a vote under this section.
(d) The executive of the political subdivision (other than a town or a school corporation) may cast the deciding vote to break a tie vote in a fiscal body acting under this section. The clerk-treasurer of the town may cast the deciding vote to break a tie vote in a town fiscal body acting under this section. A tie vote in the fiscal body of a school corporation under this section shall be broken under IC 20-23.
As added by P.L.5-1986, SEC.8. Amended by P.L.10-1988, SEC.159; P.L.14-2004, SEC.162; P.L.230-2005, SEC.61; P.L.164-2006, SEC.127.

IC 3-12-9-5
State, local, or school board offices; official to remain in office until successor is elected and qualified
Sec. 5. Whenever a tie vote at an election for:
(1) a state office;
(2) a local office; or
(3) a school board office;
occurs, the incumbent public official remains in office in accordance with Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected under this chapter and qualified.
As added by P.L.5-1986, SEC.8.

IC 3-12-9-6
Filing of recount petition or contesting of nomination or election
Sec. 6. This chapter does not prohibit:
(1) a candidate from filing a recount petition under IC 3-12-6 or IC 3-12-11;
(2) a candidate from contesting a nomination or election under IC 3-12-8 or IC 3-12-11; or
(3) a petitioner from filing a recount petition under IC 3-12-12.
As added by P.L.5-1986, SEC.8. Amended by P.L.3-1987, SEC.384; P.L.5-1988, SEC.15; P.L.10-1988, SEC.160.

IC 3-12-9-7
Tie vote on public question
Sec. 7. If a tie vote occurs on a public question, the question is defeated. As added by P.L.10-1988, SEC.161.



CHAPTER 10. STATE RECOUNT COMMISSION

IC 3-12-10-1
Establishment of commission
Sec. 1. The state recount commission is established.
As added by P.L.7-1986, SEC.18. Amended by P.L.11-1993, SEC.4.



CHAPTER 11. RECOUNT AND CONTEST PROCEDURES FOR PRESIDENTIAL PRIMARY ELECTIONS AND NOMINATION FOR AND ELECTION TO FEDERAL, STATE, AND LEGISLATIVE OFFICES

IC 3-12-11-1
Right to recount of vote or to contest nomination or election of a candidate
Sec. 1. (a) Any candidate:
(1) in a presidential primary election;
(2) for nomination to a federal, state, or legislative office in a primary election; or
(3) for a federal, state, or legislative office;
is entitled to have the votes cast for that office recounted or to contest the nomination or election of a candidate under this chapter. A recount may be conducted in one (1) or more of the precincts in which votes were cast for the office.
(b) This subsection applies to an election for a federal or statewide office. If a candidate who is entitled to file a petition for a recount or contest under this chapter does not file a petition within the period established by section 2 of this chapter, the state chairman of the candidate's political party may file a petition to:
(1) have the votes recounted in one (1) or more precincts; or
(2) contest the nomination or election of a candidate.
(c) This subsection applies to an election for a legislative office. If a candidate who is entitled to file a petition for a recount or contest under this chapter does not file a petition within the period established by section 2 of this chapter, a county chairman who:
(1) resides in a county located within the election district in which the recount or contest is desired; and
(2) is a member of the same political party as the candidate entitled to petition for a recount or contest under this chapter;
may file a petition to have the votes recounted in one (1) or more precincts or to contest the nomination or election of a candidate.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.167; P.L.4-1996, SEC.81.

IC 3-12-11-1.5
Chapter establishes standards to define vote in recount
Sec. 1.5. This chapter is enacted to comply with 42 U.S.C. 15481 by establishing uniform and nondiscriminatory standards to define what will be counted as a vote on a paper ballot, an optical scan voting system, or an electronic voting system in a recount conducted under this chapter.
As added by P.L.209-2003, SEC.190.

IC 3-12-11-2
Filing of verified petition
Sec. 2. (a) A candidate who desires:
(1) a recount of votes cast for a nomination or election subject

to this chapter; or
(2) to contest a nomination subject to this chapter or the election of a state office other than governor or lieutenant governor;
must file a verified petition with the election division not later than noon fourteen (14) days after election day.
(b) A state or county chairman who is entitled to and desires to file a petition for a recount or contest under this chapter must file a verified petition with the election division not later than noon seventeen (17) days after election day.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.397; P.L.10-1988, SEC.168; P.L.4-1996, SEC.82; P.L.3-1997, SEC.367; P.L.221-2005, SEC.122.

IC 3-12-11-3
Content of petition
Sec. 3. (a) Each petition for a recount filed under section 2 of this chapter must state the following:
(1) The office for which the petitioner desires a recount.
(2) The precincts in which the petitioner desires a recount.
(3) That the individual is entitled to a recount under this chapter and that the nomination or election to office at issue was voted upon in the precincts specified.
(4) The name of the candidates as set forth on the ballot for the election and address of the candidates as set forth in the records of the election division.
(5) That the petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(6) That the petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
(b) Each petition for a contest filed under section 2 of this chapter must state the following:
(1) The nomination or election to office that the petitioner contests.
(2) That the individual is entitled to contest an election or a nomination to office under this chapter.
(3) The name of the candidates as set forth on the ballot for the election and address of each of the candidates as set forth in the records of the election division.
(4) That the petitioner in good faith believes that one (1) or more of the following occurred:
(A) The person declared nominated or elected does not comply with a specific constitutional or statutory requirement set forth in the petition that is applicable to a candidate for the office.
(B) A mistake was made in the printing or distribution of ballots used in the election that makes it impossible to determine which candidate received the highest number of

votes cast in the election.
(C) A mistake occurred in the programming of an electronic voting system, making it impossible to determine the candidate who received the highest number of votes.
(D) An electronic voting system malfunctioned, making it impossible to determine the candidate who received the highest number of votes.
(E) A deliberate act or series of actions occurred making it impossible to determine the candidate who received the highest number of votes cast in the election.
(c) A petition stating that the petitioner believes that a mistake described in subsection (b)(4)(B), (b)(4)(C), or (b)(4)(D) has occurred must identify each precinct in which:
(1) ballots:
(A) containing the printing mistake; or
(B) distributed by mistake;
were cast;
(2) a mistake occurred in the programming of an electronic voting system; or
(3) an electronic voting system malfunctioned.
(d) A petition stating that the petitioner believes that an act or series of actions described in subsection (b)(4)(E) occurred must identify each precinct or other location in which the act or series of actions occurred to the extent known to the petitioner.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.398; P.L.10-1988, SEC.169; P.L.10-1989, SEC.15; P.L.3-1995, SEC.129; P.L.4-1996, SEC.83; P.L.176-1999, SEC.107; P.L.221-2005, SEC.123.

IC 3-12-11-4
Cross-petition for recount
Sec. 4. A candidate who is nominated or elected to an office at an election on the face of the election returns may file a verified cross-petition for a recount with the election division not later than noon twenty-one (21) days after election day.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.399; P.L.10-1988, SEC.170; P.L.4-1996, SEC.84; P.L.3-1997, SEC.368; P.L.164-2006, SEC.128.

IC 3-12-11-5
Failure to file cross-petition or answer to a petition; admission of truth; presumption
Sec. 5. The failure to file either a cross-petition or an answer to a petition for a recount or contest does not:
(1) constitute an admission of the truth of the allegations of the petition; or
(2) imply a presumption in favor of the petition.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.400.

IC 3-12-11-6 Contents of cross-petition
Sec. 6. Each cross-petition filed under section 4 of this chapter must state the following:
(1) The office for which the cross-petitioner desires a recount.
(2) The precincts in which the cross-petitioner desires a recount.
(3) That the cross-petitioner was a candidate at the election for nomination or election to the office and that the nomination or election to office was voted upon in the precincts specified.
(4) The name and address of the cross-petitioner's opposing candidate or candidates.
(5) That the cross-petitioner in good faith believes that the votes cast for nomination or election to the office at the election in the precincts were not correctly counted and returned.
(6) That the cross-petitioner desires a recount of all of the votes cast for nomination or election to the office in the precincts specified.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.171.

IC 3-12-11-7
Amendment of petition or cross-petition
Sec. 7. (a) Except as provided in subsection (b) or (c), the state recount commission may allow a petition or cross-petition to be amended at any time upon the terms and conditions that the state recount commission orders.
(b) The commission may not allow a petition or cross-petition to be amended following the deadline for filing a petition or cross-petition under this chapter if the petition or cross-petition as originally filed:
(1) failed to comply with section 3 or section 6 of this chapter; or
(2) was not filed before the deadline specified in section 2 or section 4 of this chapter.
(c) The commission may not allow a candidate who filed a petition or cross-petition to amend the petition or cross-petition by striking a precinct in which the candidate had desired a recount unless each opposing candidate consents to the amendment.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.401; P.L.176-1999, SEC.108.

IC 3-12-11-8
Multiple candidates joining in petition for recount or contest
Sec. 8. Two (2) or more candidates for the same or a different office nominated or elected at the same election may join in a petition for a recount or contest.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.172.

IC 3-12-11-9
Notice of filing of petition for recount; service and return      Sec. 9. (a) Upon the filing of a petition for a recount or contest with the election division, the secretary of state shall issue a notice of the filing and pendency of the petition to each opposing candidate and deliver the notice to the state police department.
(b) This subsection applies if an attorney has filed an appearance with the election division as the representative of a candidate. The state police shall serve the notice on the attorney for the candidate.
(c) If subsection (b) does not apply, the state police department shall immediately serve the notice upon each opposing candidate in person or by leaving a copy at the last and usual place of residence.
(d) The state police department shall make immediate return of the service under this section.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.402; P.L.3-1997, SEC.369; P.L.221-2005, SEC.124.

IC 3-12-11-10
Cash deposit for payment of costs by petitioner
Sec. 10. (a) Each petitioner shall furnish a cash deposit for the payment of costs of the recount chargeable to the petitioner. The minimum amount of the cash deposit is one hundred dollars ($100). The cash deposit shall be deposited in the state recount fund.
(b) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
If the number of precincts to be recounted exceeds ten (10), the amount of the deposit shall be increased by ten dollars ($10) for each precinct in excess of ten (10).
(c) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is more than one percent (1%) of the total votes cast for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the candidate nominated or elected and the petitioner is more than one percent (1%) of the total votes cast for the nomination or office.
If the number of precincts to be recounted exceeds ten (10), the amount of the deposit shall be increased by one hundred dollars

($100) for each precinct in excess of ten (10).
(d) If after a recount, it is determined that a petitioner has been nominated or elected, the deposit furnished by that petitioner shall be returned to that petitioner in full.
(e) Any unexpended balance remaining in a deposit after payment of the costs of the recount shall be returned to the depositor in the following manner:
(1) If the recount results in a reduction of at least fifty percent (50%) but less than one hundred percent (100%) of the margin of the total certified votes, the petitioner shall receive a refund of that percentage of the unexpended balance.
(2) If after a recount, it is determined that a petitioner has been nominated or elected, the deposit or the bond furnished by that petitioner shall be returned to that petitioner in full.
(3) Any unexpended balance remaining after the provision of subdivision (1) has been satisfied shall be deposited in the state recount fund.
As added by P.L.7-1986, SEC.19. Amended by P.L.8-1995, SEC.60; P.L.176-1999, SEC.109; P.L.14-2004, SEC.165.

IC 3-12-11-11
Cash deposit by cross-petitioner
Sec. 11. (a) This section applies if a cross-petition is filed under this chapter.
(b) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is not more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
The cross-petitioner shall furnish a cash deposit equal to ten dollars ($10) multiplied by the number of precincts that the cross-petitioner seeks to have recounted. The cash deposit shall be deposited in the state recount fund.
(c) This subsection applies only to a recount of an election for nomination or election to either of the following:
(1) A legislative office in which, on the face of the election returns, the difference between the number of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
(2) An office other than a legislative office in which, on the face of the election returns, the difference between the number

of votes cast for the cross-petitioner and the petitioner with the greatest number of votes is more than one percent (1%) of the total votes cast for all candidates for the nomination or office.
The cross-petitioner shall furnish a cash deposit equal to ten dollars ($10) multiplied by the number of precincts that the cross-petitioner seeks to have recounted for the first ten (10) precincts recounted. For each precinct in excess of ten (10) the cross-petitioner seeks to have recounted, the cross-petitioner shall furnish an additional cash deposit equal to one hundred dollars ($100) multiplied by the number of precincts in excess of ten (10) that the cross-petitioner seeks to have recounted. The cash deposit shall be deposited in the state recount fund.
(d) If after a recount, it is determined that the cross-petitioner has been nominated or elected, the deposit furnished by the cross-petitioner shall be returned to the cross-petitioner in full.
(e) Any unexpended balance remaining in a deposit after payment of the costs of the recount shall be deposited in the state recount fund.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.403; P.L.8-1995, SEC.61; P.L.176-1999, SEC.110; P.L.221-2005, SEC.125.

IC 3-12-11-12
Conditions for granting petitions and cross-petitions and ordering recounts; dismissal of petitions
Sec. 12. (a) Except as provided in subsection (d) or (e), the state recount commission shall grant the petitions and cross-petitions that have been filed and order the recount of the votes in the precincts upon:
(1) the filing of a petition and cash deposit or bond under this chapter;
(2) the expiration of the period under section 4 of this chapter for filing a cross-petition; and
(3) proof of service of all notices.
(b) Except as provided in subsection (d), whenever a petition filed under section 2 of this chapter requests a recount in all precincts in the election district, the state recount commission may order a recount in the precincts upon:
(1) the filing of a cash deposit or bond under this chapter; and
(2) proof of service of all notices.
(c) Except as provided in subsection (d), the state recount commission shall grant a petition for a contest that has been filed and order a contest proceeding upon:
(1) the filing of a petition under this chapter; and
(2) proof of service of all notices.
(d) Whenever a motion to dismiss a petition or cross-petition for a recount or a petition for a contest is filed with the state recount commission or is made by a member of the commission, the commission shall rule on the motion to dismiss before ordering or continuing with a recount or a contest. The motion to dismiss must:         (1) state that the petitioner or cross-petitioner has failed to comply with this chapter; and
(2) specifically identify the requirement that the petitioner or cross-petitioner has failed to comply with.
(e) Whenever the petitioner and each cross-petitioner or respondent file a joint motion to dismiss a recount or contest, the commission shall rule on the motion to dismiss before ordering or continuing with a recount or contest.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.404; P.L.176-1999, SEC.111; P.L.221-2005, SEC.126.

IC 3-12-11-13
Consolidated recount
Sec. 13. If there is a consolidation of petitions and cross-petitions, the state recount commission shall by consolidated order grant the consolidated petitions and cross-petitions and order a consolidated recount of all votes in each precinct in the election district for the office requested in the petitions and cross-petitions.
As added by P.L.7-1986, SEC.19. Amended by P.L.221-2005, SEC.127.

IC 3-12-11-14
Precincts eligible for recount
Sec. 14. The state recount commission shall conduct a recount in each precinct designated in a petition or cross-petition granted under this chapter that is in the election district for the office. The commission may conduct a recount in any precinct that cast votes for an office that is the subject of a recount under this chapter if the precinct is within the election district for the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.405; P.L.221-2005, SEC.128.

IC 3-12-11-15
Order of recount; certified copies sent to candidates by registered mail; charge of costs
Sec. 15. On the day when the order of a recount or contest proceeding is made and entered by the state recount commission, the election division shall send a certified copy of the order by certified mail to each opposing candidate named in the petition at the address stated in the petition, if a petition was filed, at the candidate's last known address. The commission shall charge the cost of mailing the order to the petitioner.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.406; P.L.3-1997, SEC.370.

IC 3-12-11-16
Impoundment of election materials
Sec. 16. (a) Except as provided in subsection (b), the state recount commission may by order impound and provide for the protection of any election records or equipment described by IC 3-12-10-5(a).     (b) In a recount of an election for a legislative office, the state recount commission shall by order impound and provide for the protection of the following:
(1) All ballots, and electronic voting systems used at the election for casting votes in all of the precincts within the legislative district.
(2) All tally sheets relating to the votes cast for the office.
(3) All poll lists of persons registered by the poll clerks as having voted for the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.407; P.L.8-1995, SEC.62; P.L.221-2005, SEC.129.

IC 3-12-11-17
Convening of state recount commission; hearing on petition and recount
Sec. 17. (a) After a recount is ordered under section 12 of this chapter, the state recount commission or its designee shall convene at a place fixed by order of the state recount commission and expeditiously complete the recount of all votes ordered recounted. Each candidate affected by the recount may have a watcher present at the recount and may also be present in person. The candidate has the same rights as a watcher appointed under IC 3-6-8-4. Representatives of the media may also attend the recount and have the same rights as media watchers appointed under IC 3-6-10.
(b) At least two (2) days after a contest proceeding is ordered under section 12 of this chapter, the state recount commission or its designee shall convene at a place fixed by order of the state recount commission and conduct a hearing on the contest petition. Each candidate affected by the contest may be present in person. The candidate has the same rights as a watcher appointed under IC 3-6-8-4. Representatives of the media may also attend the hearing and have the same rights as media watchers appointed under IC 3-6-10.
(c) The proceedings of the state recount commission under this section shall be performed in public under IC 5-14-1.5. However, the commission may restrict access to parts of a room where the recount or contest proceeding is being conducted to safeguard the election material or other evidence and to permit the material to be handled or transported by the commission.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.408; P.L.3-1997, SEC.371.

IC 3-12-11-17.5
Petition for manual recount of ballot cards; withdrawal of petition
Sec. 17.5. (a) A petition or cross-petition filed under this chapter may request that ballot cards in specified precincts that used a ballot card voting system be counted manually. If a petition or cross-petition includes such a request, automatic tabulating machines may not be used to count ballot cards in the specified precincts. Ballot cards in those precincts shall be counted manually, and the

tabulation of votes must comply with IC 3-11-7.
(b) A petitioner or cross-petitioner may withdraw a request for a manual recount of ballot cards at any time after the state board of accounts conducts a test of the automatic tabulating machines to ascertain that the machines will correctly count the votes cast for the office that is the subject of the recount.
As added by P.L.3-1987, SEC.409. Amended by P.L.10-1988, SEC.173.

IC 3-12-11-17.7
Duties of recount commission
Sec. 17.7. (a) This section applies to ballots cast by any voting method.
(b) Unless the state recount commission makes a finding under subsection (c), the commission shall:
(1) count ballots in accordance with this article; and
(2) not order that all ballots in a precinct not be counted.
(c) If:
(1) a party to the recount presents evidence of fraud, tampering, or misconduct affecting the integrity of the ballot within a precinct; and
(2) the commission determines that the fraud, tampering, or misconduct within that precinct was so pervasive that it is impossible for the commission to determine the approximate number of votes that each candidate received in that precinct;
the commission may order that none of the ballots from that precinct be counted.
As added by P.L.3-1995, SEC.130. Amended by P.L.103-2005, SEC.19.

IC 3-12-11-18
Certification of recount results; final determination of candidate eligibility; special election order
Sec. 18. (a) When a recount is completed by the state recount commission or its designee, the commission shall:
(1) make and sign a certificate showing the total number of votes received in the precincts by each candidate for nomination or election to the office;
(2) state in its certificate the candidate who received the highest number of votes in the precincts for nomination or election to the office and by what plurality; and
(3) file its certificate with the election division.
(b) When a contest proceeding in which a candidate is alleged to be ineligible is completed by the state recount commission or its designee, the commission shall make a final determination concerning the eligibility of the candidate for nomination or election to the office.
(c) If the state recount commission or its designee determines that:
(1) a mistake was made in the printing or distribution of ballots used in the election;         (2) a mistake was made in the programming of an electronic voting system;
(3) an electronic voting system malfunctioned; or
(4) a deliberate act or series of actions occurred;
that makes it impossible to determine which candidate received the highest number of votes cast, the commission shall order that a special election be conducted under IC 3-10-8.
(d) The special election ordered under subsection (c) shall be held in the precincts identified in the petition in which the commission determines that:
(1) ballots containing the printing mistake or distributed by mistake were cast;
(2) a mistake occurred in the programming of an electronic voting system;
(3) an electronic voting system malfunctioned; or
(4) a deliberate act or series of actions occurred.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.410; P.L.10-1988, SEC.174; P.L.10-1989, SEC.16; P.L.3-1997, SEC.372; P.L.14-2004, SEC.166; P.L.221-2005, SEC.130.

IC 3-12-11-19
Recount certificate; certified copy as prima facie evidence of votes cast
Sec. 19. Except in recount proceedings for an election to the offices of governor and lieutenant governor and legislative offices, a recount certificate made under section 18 of this chapter supersedes all previous returns made in any form of the recounted votes. A certified copy of a recount certificate constitutes prima facie evidence of the votes cast for nomination or election to the office in the precincts in any proceeding in which there is an issue as to the votes cast at the election for the nomination or election to office.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1987, SEC.411; P.L.10-1988, SEC.175.

IC 3-12-11-19.5
Recount or contest proceeding for presidential electors; conclusion
Sec. 19.5. As required under 3 U.S.C. 5, any recount or contest proceeding concerning the election of presidential electors must be concluded not later than six (6) days before the time fixed by federal law for the meeting of the electors.
As added by P.L.3-1997, SEC.373. Amended by P.L.14-2004, SEC.167.

IC 3-12-11-20
Recount for offices of governor and lieutenant governor; certified statements
Sec. 20. (a) On the day following the completion of a recount for the election to the offices of governor and lieutenant governor, the election division shall prepare two (2) certified statements for the secretary of state under the secretary of state's seal showing the total

number of votes that each candidate received.
(b) The secretary of state shall transmit the statements to:
(1) the speaker of the house of representatives; and
(2) the president pro tempore of the senate;
before the date specified in Article 5, Section 9 of the Constitution of the State of Indiana for the beginning of the term of the governor.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.176; P.L.4-1995, SEC.14; P.L.3-1997, SEC.374.

IC 3-12-11-21
Recount for legislative office; deadline; certification of results
Sec. 21. (a) Except as provided in subsection (b), a recount or contest for election to a legislative office shall be completed by the state recount commission before December 20 after the election.
(b) The state recount commission may adopt orders extending the deadline for completion of a recount or contest to a date specified in the order if the commission finds that there is good cause to do so.
(c) Not later than seven (7) days after the state recount commission completes a recount, the election division shall prepare two (2) certified statements showing the total number of votes that each candidate received. The election division shall transmit one (1) statement to the candidate receiving the highest number of votes for the office. After the statements have been prepared, the secretary of state shall deliver the other statement to the presiding officer of the house in which the successful candidate is to be seated.
(d) The statement shall be referred by the presiding officer for such action as that house considers appropriate.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.177; P.L.3-1993, SEC.218; P.L.3-1997, SEC.375; P.L.103-2005, SEC.20.

IC 3-12-11-22
Effect of certified statement on candidate's eligibility for office
Sec. 22. A statement prepared under section 20 or 21 of this chapter does not determine the eligibility of a candidate for office but is prepared only for the purpose of referring the information to the proper authorities.
As added by P.L.7-1986, SEC.19. Amended by P.L.3-1997, SEC.376.

IC 3-12-11-23
Recount for federal office or certain state offices; correction of tabulation
Sec. 23. (a) If a recount is made:
(1) in a presidential primary election;
(2) for nomination to a federal, state, or legislative office in a primary election;
(3) in an election to a federal office; or
(4) in an election to a state office other than governor and lieutenant governor;
the election division shall determine whether the votes in the

precincts shown by the recount certificate differ from the votes that were tabulated by any county election board. If the election division previously included in a tabulation the votes cast for the office as returned by the county election board, the election division shall correct the tabulation in accordance with the certificate.
(b) The election division shall provide a copy of the corrected tabulation for each precinct to the office.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.178; P.L.3-1993, SEC.219; P.L.3-1997, SEC.377; P.L.212-2001, SEC.31.

IC 3-12-11-24
Certificate of nomination or election or commission for office
Sec. 24. The candidate shown by a corrected vote tabulation under section 23 of this chapter to have received the highest number of votes for nomination or election to an office is entitled to a certificate of nomination, certificate of election, or commission for the office even though one may have been issued upon a previous tabulation.
As added by P.L.7-1986, SEC.19. Amended by P.L.10-1988, SEC.179.

IC 3-12-11-25
Determination of candidate ineligibility; certification of runner-up
Sec. 25. Whenever the commission makes a final determination under section 18 of this chapter that the candidate who is subject to a contest proceeding is not eligible to serve in the office to which the candidate is nominated or elected, the candidate who received the second highest number of votes for the office is entitled to a certificate of nomination or certificate of election even though a certificate may have been issued to another candidate upon the tabulation of the votes.
As added by P.L.3-1987, SEC.412. Amended by P.L.10-1988, SEC.180.



CHAPTER 12. RECOUNT PROCEDURES FOR PUBLIC QUESTIONS

IC 3-12-12-1
Voters entitled to recount
Sec. 1. (a) Any voter who satisfies both of the following is entitled to have the votes cast on a public question on the ballot in that election district recounted under this chapter:
(1) The voter is a voter in the election district where the public question was on the ballot at the election.
(2) The voter voted at the election at which the public question was on the ballot.
(b) A recount may be conducted in one (1) or more of the precincts in which votes were cast for the public question.
As added by P.L.10-1988, SEC.181. Amended by P.L.4-1996, SEC.85.






ARTICLE 13. VACANCIES

CHAPTER 1. EARLY CANDIDATE VACANCIES

IC 3-13-1-1
Application of chapter
Sec. 1. Except as provided in section 18 or 20 of this chapter, this chapter applies to the filling of a candidate vacancy that arises for any reason if the vacancy leaves a major political party without a candidate for the office and occurs before the thirtieth day before a general, special, or municipal election.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.413; P.L.4-1991, SEC.123; P.L.3-1997, SEC.380.

IC 3-13-1-2
Candidate vacancy for primary election; ballot not to be filled but may be filled on following general or municipal election ballot
Sec. 2. A candidate vacancy that exists on a primary election ballot may not be filled for the primary election. The resulting vacancy on the following general or municipal election ballot may be filled in the manner prescribed by this chapter, but only if it is filled by noon June 30 before election day.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.414; P.L.4-1991, SEC.124; P.L.260-2001, SEC.6.

IC 3-13-1-2.5
Individual filling candidate vacancy must meet qualifications for office
Sec. 2.5. A candidate seeking to fill a candidate vacancy under this chapter must comply with the requirements imposed under IC 3-8-1 for the office.
As added by P.L.230-2005, SEC.62.

IC 3-13-1-3
United States Senator or state office
Sec. 3. Except as provided in IC 3-10-8-7, a candidate vacancy for United States Senator or a state office shall be filled by the state committee of the political party.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1989, SEC.17.

IC 3-13-1-4
United States Representatives
Sec. 4. A candidate vacancy for United States Representative shall be filled by a caucus comprised by the precinct committeemen of the political party whose precincts are within the congressional district.
As added by P.L.5-1986, SEC.9.

IC 3-13-1-5 Legislative office
Sec. 5. A candidate vacancy for a legislative office shall be filled by a caucus comprised by the precinct committeemen of the political party whose precincts are within the senate or house district.
As added by P.L.5-1986, SEC.9. Amended by P.L.26-2000, SEC.21.

IC 3-13-1-6
Local office; office of circuit court judge or prosecuting attorney
Sec. 6. (a) Except as provided in subsection (b), a candidate vacancy for a local office shall be filled by:
(1) a caucus comprised of the precinct committeemen who are eligible to participate under section 10 of this chapter; or
(2) the county chairman of the political party or a caucus comprised of the chairman, vice chairman, secretary, and treasurer of the county committee of the party, if:
(A) authorized to fill vacancies under this chapter by majority vote of the county committee; and
(B) the election district for the local office is entirely within one (1) county.
(b) A candidate vacancy for the office of circuit court judge or prosecuting attorney in a circuit having more than one (1) county shall be filled by a caucus comprised of the precinct committeemen who constitute the county committees of the political party for all of the circuit.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.415; P.L.10-1988, SEC.182; P.L.4-1996, SEC.86; P.L.26-2000, SEC.22.

IC 3-13-1-7
Time for taking action to fill candidate vacancy
Sec. 7. (a) Except as provided in subsection (b), action to fill a candidate vacancy must be taken:
(1) not later than noon June 30 after the primary election if the vacancy exists on a general or municipal election ballot; and
(2) within thirty (30) days after the occurrence of the vacancy, if the vacancy exists on a special election ballot, subject to section 2 of this chapter.
(b) This subsection applies to a candidate vacancy that exists before the thirtieth day before a general, municipal, or special election and that is due to any of the following:
(1) The death of a candidate.
(2) The withdrawal of a candidate.
(3) The disqualification of a candidate under IC 3-8-1-5.
(4) A court order issued under IC 3-8-7-29(d).
Action to fill a candidate vacancy under section 3, 4, 5, or 6 of this chapter for reasons permitted under this subsection must be taken within thirty (30) days after the occurrence of the vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.416; P.L.10-1988, SEC.183; P.L.4-1991, SEC.125; P.L.1-1993, SEC.14; P.L.176-1999, SEC.113; P.L.260-2001, SEC.7.
IC 3-13-1-8
Meeting to be called and chaired by state or county chairman or designated party
Sec. 8. A meeting under section 7 of this chapter shall be called and chaired by:
(1) the state chairman, or a person designated by the state chairman, for a caucus or committee acting under section 3, 4, 5, or 6(b) of this chapter; or
(2) the county chairman of the county in which the greatest percentage of the population of the election district is located, for a caucus or committee acting under section 6(a) of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.184; P.L.3-1989, SEC.14.

IC 3-13-1-9
Requirements for call of meeting
Sec. 9. The call for a meeting under section 7 of this chapter must:
(1) be in writing on a form prescribed by the commission;
(2) state the name of the chairman of the meeting;
(3) state the purpose of the meeting;
(4) state the date, time, and place of the meeting;
(5) be sent by first class mail, at least ten (10) days before the meeting, to all persons eligible to participate in the meeting; and
(6) be filed at least ten (10) days before the meeting with the official who is required to receive a certificate of candidate selection following the caucus under section 15 of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1997, SEC.381.

IC 3-13-1-10
Eligibility to participate in caucus
Sec. 10. (a) To be eligible to participate in a caucus called under section 7 of this chapter, an elected precinct committeeman must be entitled to vote for the office for which a candidate is to be selected. An elected precinct committeeman is eligible to participate in a caucus called under this chapter, regardless of when the ballot vacancy occurred.
(b) An appointed precinct committeeman is eligible to participate in a caucus called under section 7 of this chapter if the precinct committeeman was a committeeman thirty (30) days before the vacancy occurred.
(c) For purposes of a candidate vacancy resulting from the failure of a candidate to be nominated at a primary at which precinct committeemen were elected, an appointed precinct committeeman is eligible to serve if the committeeman has been reappointed following the primary in accordance with the rules of the committeeman's political party.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.417; P.L.10-1988, SEC.185; P.L.5-1989, SEC.66; P.L.38-1999, SEC.63; P.L.176-1999, SEC.114; P.L.26-2000, SEC.23; P.L.230-2005,

SEC.63.

IC 3-13-1-10.5
Declaration of candidacy filing
Sec. 10.5. (a) A person who wishes to be a candidate for appointment to fill a candidate vacancy under this chapter must file a declaration of candidacy on a form prescribed by the commission with:
(1) the chairman of the caucus; and
(2) the official who is required to receive a certificate of candidate selection following the caucus under section 15 of this chapter;
at least seventy-two (72) hours before the time fixed for the caucus.
(b) A candidate's declaration of candidacy must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the declaration of candidacy. If there is a difference between the name on the candidate's declaration of candidacy and the name on the candidate's voter registration record, the officer with whom the declaration of candidacy is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's declaration of candidacy.
As added by P.L.3-1993, SEC.222. Amended by P.L.3-1997, SEC.382; P.L.202-1999, SEC.20.

IC 3-13-1-11
Establishment of rules of procedure; voting
Sec. 11. (a) At a meeting called under section 7 of this chapter, the eligible participants shall:
(1) establish the caucus rules of procedure, except as otherwise provided in this chapter; and
(2) select, by a majority vote of those casting a vote for a candidate, a person to fill the candidate vacancy described in the call for the meeting.
(b) If more than one (1) person seeks to fill the vacancy, the selection shall be conducted by secret ballot.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.1; P.L.3-1993, SEC.223; P.L.26-2000, SEC.24.

IC 3-13-1-11.5
Voting by proxy
Sec. 11.5. (a) Except as provided in this section, voting by proxy is not permitted in a caucus called under section 7 of this chapter.
(b) A precinct vice committeeman is entitled to participate in a caucus called under section 7 of this chapter and vote as a proxy for the vice committeeman's precinct committeeman if all of the following apply:
(1) The vice committeeman's precinct committeeman is

otherwise eligible to participate in the caucus under this chapter.
(2) The vice committeeman's precinct committeeman is not present at the caucus.
(3) The vice committeeman is eligible under this section.
(c) The vice committeeman of an elected precinct committeeman is eligible to participate in a caucus called under section 7 of this chapter and vote the precinct committeeman's proxy, regardless of when the ballot vacancy occurred, if the vice committeeman was the vice committeeman five (5) days before the date of the caucus.
(d) If a vice committeeman is not eligible under subsection (c), the vice committeeman is eligible to participate in a caucus called under section 7 of this chapter and vote the precinct committeeman's proxy only if the vice committeeman was the vice committeeman thirty (30) days before the ballot vacancy occurred.
As added by P.L.26-2000, SEC.25.

IC 3-13-1-12
Tiebreaking vote
Sec. 12. If a tie vote occurs among participants acting under section 3, 4, 5, or 6(b) of this chapter, the chairman of the meeting may cast the tiebreaking vote. If a tie vote occurs among participants acting under section 6(a) of this chapter, the county chairman may cast the tiebreaking vote.
As added by P.L.5-1986, SEC.9.

IC 3-13-1-13
Local office; appointment of person to fill vacancy
Sec. 13. If no person is eligible to participate in the filling of a candidate vacancy for an office under section 6(a) of this chapter, the county chairman entitled to call the meeting under section 8 of this chapter shall appoint a person to fill the vacancy.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.186; P.L.3-1997, SEC.383.

IC 3-13-1-14
Selection of person as candidate; written consent and statement of economic interest as prerequisite
Sec. 14. The selection of a person as a candidate under this chapter is not effective unless:
(1) the person's written consent is obtained and filed:
(A) in the office in which certificates and petitions of nomination must be filed; and
(B) not later than when the certificate is filed; and
(2) the candidate has complied with any requirement under IC 3-8-1-33 to file a statement of economic interests.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.418; P.L.14-2004, SEC.168.

IC 3-13-1-15 Town office; certificate of candidate selection
Sec. 15. (a) A county chairman filling a candidate vacancy under section 6(a)(2) of this chapter or the chairman of a meeting filling a candidate vacancy under this chapter shall file a written certificate of candidate selection on a form prescribed by the commission stating the following information for each candidate selected:
(1) The name of each candidate as:
(A) the candidate wants the candidate's name to appear on the ballot; and
(B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each candidate.
(b) The certificate shall be filed with:
(1) the election division for:
(A) a committee acting under section 3, 4, 5, or 6(b) of this chapter; or
(B) a committee acting under section 6(a) of this chapter to fill a candidate vacancy in the office of judge of a circuit, superior, probate, county, or small claims court or prosecuting attorney; or
(2) the circuit court clerk, for a committee acting under section 6(a) of this chapter to fill a candidate vacancy for a local office not described in subdivision (1).
(c) This subsection applies to a candidate vacancy resulting from a vacancy on the primary election ballot as described in section 2 of this chapter. The certificate required by subsection (a) shall be filed not later than noon July 3 before election day.
(d) This subsection applies to all candidate vacancies not described by subsection (c). The certificate required by subsection (a) shall be filed not more than three (3) days (excluding Saturdays and Sundays) after selection of the candidates.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.419; P.L.3-1993, SEC.224; P.L.3-1997, SEC.384; P.L.202-1999, SEC.21; P.L.260-2001, SEC.8; P.L.66-2003, SEC.48.

IC 3-13-1-16
Furnishing certified list of name and address of candidate selected
Sec. 16. The election division shall furnish the circuit court clerk with a certified list of the name and address of each candidate selected under section 15 of this chapter. If a certificate of candidate selection filed with the election division is questioned under IC 3-8-1-2, the election division shall indicate on the certified list that candidate's name is not to be printed on the ballot until the question is resolved by the commission or a court with jurisdiction in the matter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.420; P.L.3-1997, SEC.385; P.L.202-1999, SEC.22.

IC 3-13-1-16.5
Validity of certificate of candidate selection; reference and

determination
Sec. 16.5. (a) All questions concerning the validity of a certificate of candidate selection filed with the election division shall be determined by the commission. A statement questioning the validity of a certificate of candidate selection must be filed with the election division under IC 3-8-1-2(c) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(b) All questions concerning the validity of a certificate of candidate selection filed with a circuit court clerk shall be referred to and determined by the county election board. A statement questioning the validity of a certificate of candidate selection must be filed with the county election board under IC 3-8-1-2(c) not later than noon seventy-four (74) days before the date on which the general or municipal election will be held for the office.
(c) The commission or a county election board shall rule on the validity of the certificate of candidate selection not later than noon sixty (60) days before the date on which the general or municipal election will be held for the office.
As added by P.L.3-1993, SEC.225. Amended by P.L.2-1996, SEC.205; P.L.3-1997, SEC.386; P.L.58-2001, SEC.4.

IC 3-13-1-17
Vacancy existing because of tie vote in primary election; selection of candidate
Sec. 17. A candidate vacancy exists when a tie vote occurs for an office in a primary election. The candidate vacancy shall be filled under section 3, 4, 5, or 6 of this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.421.

IC 3-13-1-18
Town offices; certificate of candidate selection by certain minor parties
Sec. 18. (a) If a candidate vacancy occurs in a town subject to IC 3-8-5 for any office on the ticket of a political party whose candidates were selected by petition of nomination, the vacancy may be filled only as prescribed by this section.
(b) To fill the vacancy, the town chairman of the party must file a certificate of candidate selection together with the consent required by section 14 of this chapter with the official with whom certificates must be filed. The certificate of candidate selection must be filed not later than the date and hour that a certificate of nomination by a town convention must be filed under IC 3-8-5-13.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.422; P.L.5-1988, SEC.16; P.L.3-1997, SEC.387.

IC 3-13-1-19
Eligibility of persons defeated in primary election or town or state convention
Sec. 19. A person who was defeated in a primary election or in a

town or state convention is eligible to be appointed by the political party that the person affiliated with by voting in the most recent primary election held by that party. The person selected may fill any vacancy on the party's ticket as a candidate in any general, municipal, or special election following that primary election or convention in which the vacancy occurred. However, a person is not disqualified from appointment under this section for not having voted in the most recent primary election if the appointee is certified as a member of that party by the county chairman for the county in which the appointee resides.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.423; P.L.3-1993, SEC.226.

IC 3-13-1-20
Vacancy existing following convention of certain minor parties
Sec. 20. (a) This section applies to a political party subject to IC 3-8-4-10, IC 3-10-2-15, or IC 3-10-6-12.
(b) A candidate vacancy that exists following the convention of the party shall be filled by the state committee of the political party not later than the date and time specified by section 7(a)(1) of this chapter for a major political party to fill a candidate vacancy. The chairman of the state committee shall file a notice of intent to fill the candidate vacancy with the official who is required to receive a certificate of candidate selection under section 15 of this chapter. The notice must be filed not later than ten (10) days before the chairman fills the candidate vacancy. The chairman of the state committee shall act in accordance with section 15 of this chapter to certify the candidate selected to fill the vacancy.
(c) This subsection applies to a candidate vacancy resulting from a vacancy on the general election ballot resulting from the failure of the convention to nominate a candidate for an office. The certificate required by subsection (b) shall be filed not later than the date and time specified by section 15(c) of this chapter for a major political party to file a certificate of candidate selection.
(d) This subsection applies to all candidate vacancies not described by subsection (c). If a candidate vacancy occurs as a result of:
(1) the death of a candidate;
(2) the withdrawal of a candidate;
(3) the disqualification of a candidate under IC 3-8-1-5; or
(4) a court order issued under IC 3-8-7-29(d);
the political party may fill the vacancy within the same period of time that a major political party is permitted to fill a candidate vacancy under section 7(b) of this chapter.
(e) The certificate required by subsection (b) shall be filed within the period of time required under section 15(d) of this chapter for a major political party to file the certificate after selection of the candidates.
As added by P.L.3-1997, SEC.388. Amended by P.L.2-1998, SEC.8; P.L.260-2001, SEC.9; P.L.66-2003, SEC.49; P.L.230-2005, SEC.64.



CHAPTER 2. LATE CANDIDATE VACANCIES

IC 3-13-2-1
Application of chapter
Sec. 1. This chapter applies to the filling of a candidate vacancy that exists due to the:
(1) death of a political party's candidate;
(2) withdrawal of a candidate who has moved from the election district;
(3) disqualification of a candidate under IC 3-8-1-5; or
(4) issuance of a court order under IC 3-8-7-29(d);
for nomination or election to an office at a general, municipal, or special election after the thirty-first day before a general, municipal, or special election.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.187; P.L.4-1991, SEC.126.

IC 3-13-2-1.5
Individual filling candidate vacancy must meet qualifications for office
Sec. 1.5. A candidate seeking to fill a candidate vacancy under this chapter must comply with the requirements imposed under IC 3-8-1 for the office.
As added by P.L.230-2005, SEC.65.

IC 3-13-2-2
United States Senator or state office
Sec. 2. A candidate vacancy for United States Senator or a state office shall be filled by appointment by the state chairman of the political party.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-3
United States Representative
Sec. 3. A candidate vacancy for United States Representative shall be filled by appointment by the district chairman of the political party.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-4
Legislative office
Sec. 4. A candidate vacancy for a legislative office shall be filled by a majority vote of the county chairmen of the political party for all of the counties that have territory in the senate or house district.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-5
Local office; office of circuit court judge or prosecuting attorney
Sec. 5. (a) Except as provided in subsection (b), a candidate

vacancy for a local office shall be filled by appointment by the county chairman of the political party of the county in which the greatest percentage of the population of the election district is located.
(b) A candidate vacancy for the office of circuit court judge or prosecuting attorney in a circuit having more than one (1) county shall be filled by a majority vote of the county chairmen of the political party for all of the counties in the circuit.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.188.

IC 3-13-2-6
Tiebreaking vote
Sec. 6. If a tie vote occurs among a group of chairmen acting under section 4 or 5(b) of this chapter, the state chairman may cast the tiebreaking vote.
As added by P.L.5-1986, SEC.9.

IC 3-13-2-7
Written consent and statement of economic interests; prerequisites to candidacy
Sec. 7. (a) The selection of a person as a candidate under this chapter is not effective unless:
(1) the person's written consent is obtained and filed:
(A) in the office in which certificates and petitions of nomination must be filed; and
(B) when the certificate is filed; and
(2) the candidate has complied with any requirement under IC 3-8-1-33 to file a statement of economic interests.
(b) A candidate's consent must include a statement that the candidate requests the name on the candidate's voter registration record be the same as the name the candidate uses on the consent. If there is a difference between the name on the candidate's consent and the name on the candidate's voter registration record, the officer with whom the consent is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the candidate's voter registration record to be the same as the name on the candidate's consent.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.424; P.L.202-1999, SEC.23.

IC 3-13-2-8
Written certificate of candidate selection
Sec. 8. (a) The chairman or chairmen filling a candidate vacancy under this chapter shall immediately file a written certificate of candidate selection on a form prescribed by the commission stating the following information for each candidate selected:
(1) The name of each candidate as:
(A) the candidate wants the candidate's name to appear on the ballot; and             (B) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
(2) The residence address of each candidate.
(b) The certificate shall be filed with:
(1) the election division for:
(A) one (1) or more chairmen acting under section 2, 3, 4, or 5(b) of this chapter; or
(B) a committee acting under section 5(b) of this chapter to fill a candidate vacancy for the office of judge of a circuit, superior, probate, county, or small claims court or prosecuting attorney; or
(2) the circuit court clerk of the county in which the greatest percentage of the population of the election district is located, for a chairman acting under section 5(a) of this chapter to fill a candidate vacancy for a local office not described in subdivision (1).
(c) The certificate required by subsection (a) shall be filed not more than three (3) days (excluding Saturdays and Sundays) after selection of the candidate.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.425; P.L.10-1988, SEC.189; P.L.3-1997, SEC.389; P.L.202-1999, SEC.24; P.L.66-2003, SEC.50; P.L.2-2005, SEC.5.

IC 3-13-2-9
Certified list of name and address of candidate
Sec. 9. The election division shall furnish each circuit court clerk of a county in which the election district is located with a certified list of the name and address of each candidate selected under section 8 of this chapter. If a certificate of candidate selection filed with the election division is questioned under IC 3-8-1-2, the election division shall indicate on the certified list that the candidate's name is not to be printed on the ballot until the question is resolved by the commission or by a court with jurisdiction in the matter.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.426; P.L.10-1988, SEC.190; P.L.3-1997, SEC.390; P.L.202-1999, SEC.25.

IC 3-13-2-10
Eligibility of persons defeated in primary election or town or state convention
Sec. 10. A person who was defeated in a primary election or in a town or state convention is eligible to be appointed by the person's own political party to fill any vacancy on the party's ticket as a candidate in any general, municipal, or special election following that primary election or convention.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.427.

IC 3-13-2-11
Validity of certificate of candidate selection
Sec. 11. (a) All questions concerning the validity of a certificate

of candidate selection filed with the election division shall be determined by the commission. A statement questioning the validity of a certificate of candidate selection must be filed with the election division under IC 3-8-1-2(c) not later than noon fourteen (14) days before general election day.
(b) All questions concerning the validity of a certificate of candidate selection filed with a circuit court clerk shall be determined by the county election board. A statement questioning the validity of a certificate of candidate selection must be filed with the county election board under IC 3-8-1-2(c) not later than noon fourteen (14) days before general election day.
(c) The commission or a county election board shall rule on the validity of the certificate of candidate selection not later than noon seven (7) days before general election day.
As added by P.L.3-1995, SEC.131. Amended by P.L.2-1996, SEC.206; P.L.3-1997, SEC.391; P.L.58-2001, SEC.5.

IC 3-13-2-12
Vacancy filled by state committee of certain minor parties
Sec. 12. (a) This section applies to a political party subject to IC 3-8-4-10.
(b) A candidate vacancy under this chapter shall be filled by the state committee of the political party. The chairman of the state committee shall act in accordance with section 8 of this chapter to certify the candidate selected to fill the vacancy.
As added by P.L.3-1997, SEC.392.



CHAPTER 3. VACANCIES IN FEDERAL OFFICES

IC 3-13-3-1
United States Senate; appointment to fill vacancy; special election
Sec. 1. (a) A vacancy that occurs, other than by resignation, in the United States Senate shall be certified to the governor by the secretary of state.
(b) The governor shall immediately fill a vacancy in the United States Senate by appointing a person possessing the qualifications required under Article 1, Section 3, Clause 3 of the Constitution of the United States. The person appointed holds office until the next general election, when the vacancy shall be filled by the election of a Senator in a special election to hold office for the unexpired term.
(c) If a vacancy in the United States Senate occurs after the last day on which notice of the special election can be published under IC 3-10-8-4, the person appointed under subsection (b) holds office until the vacancy is filled in a special election held at the time of the next general election for which notice can be published under IC 3-10-8-4.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.428; P.L.10-1989, SEC.18.

IC 3-13-3-2
United States House of Representatives; special election
Sec. 2. (a) A vacancy that occurs, other than by resignation, in the United States House of Representatives shall be certified to the governor by the circuit court clerk of the county in which the Representative resided.
(b) A special election shall be held to fill a vacancy in the United States House of Representatives in accordance with IC 3-10-8.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.429.



CHAPTER 4. VACANCIES IN STATE OFFICES

IC 3-13-4-1
Governor or lieutenant governor
Sec. 1. A vacancy in the office of governor or lieutenant governor shall be filled as provided in Article 5, Section 10 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-4-2
Office of justice of supreme court, judge of the court of appeals, or judge of tax court
Sec. 2. A vacancy in the office of justice of the supreme court, judge of the court of appeals, or judge of the tax court shall be filled as provided in IC 33-27.
As added by P.L.5-1986, SEC.9. Amended by P.L.98-2004, SEC.41.

IC 3-13-4-3
Other state offices
Sec. 3. (a) This section applies to a vacancy that occurs in a state office other than governor, lieutenant governor, or a judicial office.
(b) If a state officer wants to resign from office, the state officer must resign as provided in IC 5-8-3.5.
(c) A vacancy that occurs in a state office because of the death of the state officer may be certified to the governor under IC 5-8-6.
(d) A vacancy that occurs in a state office other than by resignation or death shall be certified to the governor by the circuit court clerk of the county in which the officer resided.
(e) The governor shall fill a vacancy in a state office by appointment. The governor may not fill a vacancy as provided by law until the governor receives notice of the death under IC 5-8-6.
(f) The person who is appointed by the governor holds office for the remainder of the unexpired term and until a successor is elected and qualified.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.430; P.L.119-2005, SEC.1.



CHAPTER 5. VACANCIES IN LEGISLATIVE OFFICES

IC 3-13-5-0.1
Application of chapter; legislative office held by person elected or selected by major political party; filling legislative vacancy held by person elected or selected by third party, by independent
Sec. 0.1. (a) This chapter applies only to a vacancy in a legislative office that was last held by a person elected or selected as a candidate of a major political party of the state.
(b) A vacancy in a legislative office that was last held by a person elected or selected as a candidate of a political party described by IC 3-8-4-10 shall be filled by the state committee of the political party. The state chairman of the party shall certify the selection of an individual to fill the vacancy in the manner prescribed under section 6 of this chapter.
(c) A vacancy in a legislative office that was last held by a person not described in subsection (a) or (b) shall be filled by a special election held as provided in IC 3-10-8.
As added by P.L.164-2006, SEC.130.

IC 3-13-5-1
Caucus selection of successor
Sec. 1. (a) A vacancy in a legislative office shall be filled by a caucus comprised of the precinct committeemen from the senate or house district where the vacancy exists who represent the same political party that elected or selected the person who held the vacated seat.
(b) Not later than thirty (30) days after the vacancy occurs (or as provided in subsections (c) and (d)), the caucus shall meet and select a person to fill the vacancy by a majority vote of those casting a vote for a candidate, including vice committeemen eligible to vote as a proxy under section 5 of this chapter.
(c) A state chairman may give notice of a caucus before the time specified under subsection (b) if a vacancy will exist because the official has:
(1) submitted a written resignation under IC 5-8-3.5 that has not yet taken effect; or
(2) been elected to another office.
(d) If a vacancy in a legislative office exists because of the death of the legislator, the caucus shall meet and select a person to fill the vacancy not later than thirty (30) days after the state chairman receives notice of the death of the legislator from the secretary of state under IC 5-8-6.
(e) Notwithstanding IC 5-8-4, a person may not withdraw the person's resignation after the resignation has been accepted by the person authorized to accept the resignation less than seventy-two (72) hours before the announced starting time of the caucus under this chapter.
(f) The person selected must reside in the district where the

vacancy occurred.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.2; P.L.3-1987, SEC.431; P.L.10-1988, SEC.191; P.L.3-1997, SEC.393; P.L.26-2000, SEC.26; P.L.119-2005, SEC.2.

IC 3-13-5-2
Meeting; place, date, and time
Sec. 2. (a) The state chairman of the political party that elected or selected the person who held the vacated seat shall set the place, date, and time of a caucus meeting. The chairman shall send a notice, by first class mail, of the purpose, place, date, and time of the meeting to all precinct committeemen in the caucus at least ten (10) days before the meeting.
(b) If a vacancy in a legislative office exists because of the death of the legislator, the state chairman may not send the notice required by subsection (a) until the state chairman receives notice of the death from the secretary of state under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.192; P.L.119-2005, SEC.3.

IC 3-13-5-3
Presiding officer at caucus meeting; candidate filings; rules of procedure
Sec. 3. (a) The state chairman shall preside over a caucus meeting held under this chapter.
(b) A person who desires to be a candidate to fill a vacancy under this chapter must file:
(1) a declaration of candidacy with the chairman of the caucus; and
(2) a statement of economic interests under IC 2-2.1-3-2 with the secretary of the senate or principal clerk of the house of representatives;
at least seventy-two (72) hours before the time fixed for the caucus.
(c) In addition to the procedures prescribed by this chapter, the chairman and precinct committeemen may adopt rules of procedure that are necessary to conduct business.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.432.

IC 3-13-5-4
Precinct committeeman to have one vote; eligibility
Sec. 4. (a) To be eligible to participate in a caucus called under this chapter, an elected precinct committeeman must be entitled to vote for the legislative office for which a successor is to be selected. An elected precinct committeeman is eligible to participate in a caucus called under this chapter, regardless of when the vacancy in the legislative office occurred.
(b) An appointed precinct committeeman is eligible to participate in a caucus called under this chapter if the precinct committeeman was a committeeman thirty (30) days before the vacancy occurred.
(c) An individual eligible to participate in a caucus held under this

chapter has one (1) vote.
As added by P.L.5-1986, SEC.9. Amended by P.L.38-1999, SEC.64; P.L.176-1999, SEC.115; P.L.26-2000, SEC.27.

IC 3-13-5-5
Voting by proxy
Sec. 5. (a) Except as provided in this section, voting by proxy is not allowed in a caucus held under this chapter.
(b) A precinct vice committeeman is entitled to participate in a caucus held under this chapter and vote as a proxy for the vice committeeman's precinct committeeman if all of the following apply:
(1) The vice committeeman's precinct committeeman is otherwise eligible to participate in the caucus under this chapter. This subdivision is satisfied if the vacancy to be filled under this chapter resulted from the death of an individual holding a legislative office who also served as a precinct committeeman.
(2) The vice committeeman's precinct committeeman is not present at the caucus.
(3) The vice committeeman is eligible under this section.
(c) The vice committeeman of an elected precinct committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy, regardless of when the ballot vacancy occurred, if the vice committeeman was the vice committeeman five (5) days before the date of the caucus.
(d) If a vice committeeman is not eligible under subsection (c), the vice committeeman is eligible to participate in a caucus held under this chapter and vote the precinct committeeman's proxy only if the vice committeeman was the vice committeeman thirty (30) days before the ballot vacancy occurred.
(e) Voting shall be conducted by secret ballot, and IC 5-14-1.5-3(b) does not apply to this chapter.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.3; P.L.10-1988, SEC.193; P.L.3-1997, SEC.394; P.L.26-2000, SEC.28.

IC 3-13-5-6
Certification of name of person selected to president pro tempore of senate or speaker of house of representatives; transmittal to secretary of state
Sec. 6. The state chairman shall certify the name of the person selected under section 1 of this chapter to the president pro tempore of the senate or the speaker of the house of representatives, as appropriate, who shall acknowledge receipt of the certification, submit a copy of the certificate to be included in the journal of the house or senate:
(1) of the day when the individual is seated; or
(2) if the certificate is received after the adjournment sine die of the general assembly, of the first day that the chamber is in session following receipt of the certificate;
and immediately forward the certificate to the secretary of state. As added by P.L.5-1986, SEC.9. Amended by P.L.3-1997, SEC.395.

IC 3-13-5-7
Secretary of state to certify person selected to fill vacated seat
Sec. 7. The secretary of state shall, within fourteen (14) days after receipt of the certification under section 6 of this chapter, certify the person selected to fill the vacated seat.
As added by P.L.5-1986, SEC.9.

IC 3-13-5-8
Rights and duties of person selected to fill vacancy
Sec. 8. A person certified to fill a vacancy under this chapter has all the rights and duties of a member of the general assembly elected at a general election. The person serves for the remainder of the unexpired term.
As added by P.L.5-1986, SEC.9.

IC 3-13-5-9
Determination of house of general assembly that person should not be seated because of ineligibility; filling of seat; constitutional eligibility requirements
Sec. 9. If a house of the general assembly determines that a person should not be seated as a member of that house because that person was ineligible to hold the seat for which a certificate of election has been issued by the secretary of state, the seat shall be filled under this chapter. A person selected to fill a vacant seat under this section must meet all requirements set forth in Article 4, Section 7 of the Constitution of the State of Indiana as of the date of the general election for which the ineligible person who was not seated received a certificate of election.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.433.

IC 3-13-5-10
Vacancies; eligible candidates
Sec. 10. The person who last held a vacated legislative office may not be a candidate for selection to fill a vacancy in that office under this chapter for the remainder of the term.
As added by P.L.8-1986, SEC.4.



CHAPTER 6. VACANCIES IN COUNTY JUDICIAL AND CIRCUIT OFFICES

IC 3-13-6-1
Certification of vacancy to governor; manner of filling vacancy
Sec. 1. (a) As used in this section, "judge" refers to a judge of a circuit, superior, probate, or county court.
(b) If a judge wants to resign from office, the judge must resign as provided in IC 5-8-3.5.
(c) A vacancy that occurs because of the death of a judge may be certified to the governor under IC 5-8-6.
(d) A vacancy that occurs, other than by resignation or death of a judge, shall be certified to the governor by the circuit court clerk of the county in which the judge resided.
(e) A vacancy in the office of judge of a circuit court shall be filled by the governor as provided by Article 5, Section 18 of the Constitution of the State of Indiana. However, the governor may not fill a vacancy that occurs because of the death of a judge until the governor receives notice of the death under IC 5-8-6. The person who is appointed holds the office until:
(1) the end of the unexpired term; or
(2) a successor is elected at the next general election and qualified;
whichever occurs first. The person elected at the general election following an appointment to fill the vacancy, upon being qualified, holds office for the six (6) year term prescribed by Article 7, Section 7 of the Constitution of the State of Indiana and until a successor is elected and qualified.
(f) A vacancy in the office of judge of a superior, probate, or county court shall be filled by the governor subject to the following:
(1) IC 33-33-2-39.
(2) IC 33-33-2-43.
(3) IC 33-33-45-38.
(4) IC 33-33-71-40.
However, the governor may not fill a vacancy that occurs because of the death of a judge until the governor receives notice of the death under IC 5-8-6. The person who is appointed holds office for the remainder of the unexpired term.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.434; P.L.5-1989, SEC.67; P.L.334-1989(ss), SEC.2; P.L.16-1995, SEC.2; P.L.18-1995, SEC.1; P.L.98-2004, SEC.42; P.L.119-2005, SEC.4.

IC 3-13-6-2
Office of prosecuting attorney
Sec. 2. (a) A vacancy that occurs, other than by resignation, in the office of prosecuting attorney shall be certified to the governor by the circuit court clerk of the county in which the prosecuting attorney resided.
(b) A vacancy in the office of prosecuting attorney that was last held by a person elected or selected as a candidate of a major

political party of the state shall be filled by a caucus under IC 3-13-11.
(c) A vacancy in the office of prosecuting attorney not covered by subsection (b) shall be filled by the governor.
(d) The person appointed or selected holds office for the remainder of the unexpired term and until a successor is elected and qualified.
(e) If a vacancy in the office of the prosecuting attorney occurs under subsection (b), the chief deputy prosecuting attorney appointed under IC 33-39-6-2 shall be the acting prosecuting attorney until the vacancy is filled by the caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.435; P.L.7-1994, SEC.1; P.L.19-1995, SEC.1; P.L.98-2004, SEC.43.

IC 3-13-6-3
Office of clerk of circuit court
Sec. 3. (a) A vacancy in the office of clerk of the circuit court that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
(b) A vacancy that occurs in the office of clerk of the circuit court:
(1) other than by resignation; and
(2) that is not covered by subsection (a);
shall be certified to the governor by the judge of the circuit court.
(c) A vacancy in the office of clerk of the circuit court not covered by subsection (a) shall be filled by the governor. The person who is appointed holds office for the remainder of the unexpired term and until a successor is elected and qualified.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.436; P.L.14-1988, SEC.1.



CHAPTER 7. VACANCIES IN OTHER COUNTY OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-7-1
Vacancy in office last held by person elected or selected as candidate of major political party
Sec. 1. A vacancy in a county office that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.194.

IC 3-13-7-2
County elected office other than county council; meeting; notice; appointments pro tempore
Sec. 2. (a) This section applies to a vacancy in a county elected office (other than county council) not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the board of commissioners of the county at a regular or special meeting. The county auditor shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten (10) days before the meeting.
(c) Selections made under this section (or under IC 3-2-10-3(a) before its repeal on March 4, 1986) are appointments pro tempore for the purposes of Article 2, Section 11 of the Constitution of the State of Indiana.
(d) If a vacancy occurs because of the death of an elected county officer, the board of commissioners shall meet and select an individual to fill the vacancy not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.15-1987, SEC.1; P.L.3-1987, SEC.437; P.L.3-1990, SEC.12; P.L.119-2005, SEC.5.

IC 3-13-7-2.5
Vacancy in political subdivision nonpartisan elected office other than school board
Sec. 2.5. (a) This section does not apply to a school board office.
(b) This section applies to a vacancy in an elected office in a political subdivision:
(1) in which each candidate is required by statute to be placed on the ballot as a nonpartisan candidate for the office; and
(2) for which this article does not otherwise provide a method

for filling.
(c) The vacancy shall be filled as follows:
(1) The remaining members of the body shall fill the vacancy by a majority of the votes of the remaining members of the body.
(2) If there are no remaining members of the body, the county executive of the county containing the greatest percentage of the population of the political subdivision shall fill the vacancy in the manner provided by section 2 of this chapter.
As added by P.L.14-2004, SEC.169.

IC 3-13-7-3
County council
Sec. 3. (a) This section applies to a vacancy in a county council not covered by section 1 of this chapter.
(b) A vacancy shall be filled by a majority of the remaining members of the council at a regular or special meeting. The county auditor shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy occurs because of the death of a county council member, the county council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.438; P.L.119-2005, SEC.6.

IC 3-13-7-4
Vacating of office by incumbent pending outcome of election contest
Sec. 4. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-7-5
Bond, oath, rights, and duties of person filling vacancy
Sec. 5. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office. As added by P.L.5-1986, SEC.9.

IC 3-13-7-6
Term of office
Sec. 6. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 8. VACANCIES IN CITY OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-8-1
Vacancy in office last held by person elected or selected as candidate of major political party
Sec. 1. A vacancy in a city office (other than judge of a city court) that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.195.

IC 3-13-8-2
Office of judge of city court
Sec. 2. (a) As used in this section, "judge" refers to a judge of a city court.
(b) If a judge wishes to resign from office, the judge must resign as provided in IC 5-8-3.5.
(c) A vacancy that occurs because of the death of a judge may be certified to the governor under IC 5-8-6.
(d) A vacancy that occurs, other than by resignation or death of a judge, shall be certified to the governor by the circuit court clerk of the county in which the judge resided.
(e) A vacancy in the office of judge of a city court shall be filled by the governor. However, the governor may not fill a vacancy that occurs because of the death of a judge until the governor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.439; P.L.119-2005, SEC.7.

IC 3-13-8-3
Office of mayor of first class city
Sec. 3. (a) This section applies to a vacancy in the office of mayor of a first class city not covered by section 1 of this chapter.
(b) The vacancy shall be filled by the city-county council at a regular or special meeting. The city clerk shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) The city clerk shall preside at the meeting but may not vote unless there is a tie vote among the members of the council. The council must appoint one (1) of its own members to the office. Until the vacancy is filled, the president of the council shall serve as acting mayor.
(d) If a vacancy exists because of the death of the mayor, the

council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.440; P.L.119-2005, SEC.8.

IC 3-13-8-4
City-county council of first class city
Sec. 4. (a) This section applies to a vacancy in the city-county council of a first class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by a majority of the remaining members of the council at a regular or special meeting. The city clerk shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
(d) The appointed member serves until a successor is elected and qualified at the next municipal or general election, whichever occurs first. The successor serves from noon January 1 following that election to noon January 1 following the next municipal election, as provided in IC 36-3-4-2. The persons appointed and elected must be resident voters in the district where the vacancy occurred, unless the vacancy occurred in an at large seat.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.441; P.L.5-1988, SEC.17; P.L.119-2005, SEC.9.

IC 3-13-8-5
Office of mayor of second class city
Sec. 5. (a) This section applies to a vacancy in the office of mayor of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled as follows:
(1) If the city has a deputy mayor, the deputy mayor assumes the office for the remainder of the unexpired term.
(2) If the city does not have a deputy mayor, the city controller assumes the office for the remainder of the unexpired term.
(3) If the city does not have a deputy mayor and the office of city controller is vacant, the common council shall fill the vacancy at a regular or special meeting.     (c) The city clerk shall give notice of the meeting required under subsection (b)(3). Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of the mayor, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (c) until the city clerk receives notice of the death under IC 5-8-6.
(e) Until the vacancy is filled, the council shall designate one (1) of its members to serve as acting mayor.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.442; P.L.119-2005, SEC.10.

IC 3-13-8-6
Office of city clerk of second class city
Sec. 6. (a) This section applies to a vacancy in the office of city clerk of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the mayor or acting mayor, subject to the approval of the common council. However, if a vacancy exists because of the death of the city clerk, the mayor or acting mayor may not fill the vacancy until the mayor or acting mayor receives notice of the death under IC 5-8-6.
(c) The common council shall vote on the question of approving the mayor or acting mayor's appointment at a regular or special meeting. The president of the common council shall give notice of the meeting, which shall be held not later than thirty (30) days after the appointment is made. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.443; P.L.119-2005, SEC.11.

IC 3-13-8-7
Common council of second class city
Sec. 7. (a) This section applies to a vacancy in the common council of a second class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the remaining members of the council at a regular or special meeting. The city clerk shall give notice of the meeting. Except as provided in subsection (c), the

meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk receives notice of the death under IC 5-8-6. The city clerk may not give the notice required by subsection (b) until the city clerk receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.444; P.L.119-2005, SEC.12.

IC 3-13-8-8
Office of mayor of third class city
Sec. 8. (a) This section applies to a vacancy in the office of mayor of a third class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled as follows:
(1) If the city has a deputy mayor, the deputy mayor assumes the office for the remainder of the unexpired term.
(2) If the city does not have a deputy mayor, the common council shall fill the vacancy at a regular or special meeting.
(c) The city clerk-treasurer shall give notice of the meeting required under subsection (b)(2). Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of the mayor, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk-treasurer receives notice of the death by IC 5-8-6. The city clerk-treasurer may not give the notice required by subsection (c) until the city clerk-treasurer receives notice of the death under IC 5-8-6.
(e) Until the vacancy is filled, the council shall designate one (1) of its members to serve as acting mayor.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.445; P.L.119-2005, SEC.13.

IC 3-13-8-9
Office of city clerk-treasurer of third class city
Sec. 9. (a) This section applies to a vacancy in the office of city clerk-treasurer of a third class city not covered by section 1 of this chapter.     (b) The vacancy shall be filled by the mayor or acting mayor, subject to the approval of the common council. However, if a vacancy exists because of the death of the city clerk-treasurer, the mayor or acting mayor may not fill the vacancy until the mayor or acting mayor receives notice of the death under IC 5-8-6.
(c) The common council shall vote on the question of approving the mayor or acting mayor's appointment at a regular or special meeting. The mayor shall give notice of the meeting, which shall be held not later than thirty (30) days after the appointment is made. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.446; P.L.119-2005, SEC.14.

IC 3-13-8-10
Common council of third class city
Sec. 10. (a) This section applies to a vacancy in the common council of a third class city not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the remaining members of the council at a regular or special meeting. The city executive may break any tie vote.
(c) The city clerk-treasurer shall give notice of the meeting. Except as provided in subsection (d), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(d) If a vacancy exists because of the death of a council member, the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the city clerk-treasurer receives notice of the death under IC 5-8-6. The city clerk-treasurer may not give the notice required by subsection (c) until the city clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.447; P.L.10-1988, SEC.196; P.L.119-2005, SEC.15.

IC 3-13-8-11
Vacating office by incumbent pending outcome of election contest
Sec. 11. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of

Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-8-12
Bond, oath, rights, and duties of person filling vacancy
Sec. 12. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-8-13
Term of office
Sec. 13. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term, except as provided in section 4 of this chapter.
As added by P.L.5-1986, SEC.9.



CHAPTER 9. VACANCIES IN TOWN OFFICES NOT HELD OR FILLED BY A MAJOR PARTY

IC 3-13-9-1
Vacancy of office held by candidate of major political party; filling by caucus
Sec. 1. A vacancy in a town office that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.448; P.L.10-1988, SEC.197.

IC 3-13-9-2
Office of judge of town court
Sec. 2. (a) This section applies to a vacancy in the office of judge of a town court that is:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the town clerk-treasurer receives the notice required under IC 5-8-6.
(b) A vacancy shall be filled by the town council at a regular or special meeting.
(c) The town clerk-treasurer shall give notice of the meeting. Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of a judge;
the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of a judge; and         (3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.449; P.L.8-1989, SEC.9; P.L.4-1991, SEC.127; P.L.119-2005, SEC.16.

IC 3-13-9-3
Office of town clerk-treasurer
Sec. 3. (a) This section applies to a vacancy in the office of town clerk-treasurer:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the president of the town council receives the notice required under IC 5-8-6.
(b) A vacancy shall be filled by the town council at a regular or special meeting.
(c) The president of the town council shall give notice of the meeting. Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of the town clerk-treasurer;
the council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the president of the town council receives notice of the death under IC 5-8-6. The president of the town council may not give the notice required by subsection (c) until the president of the town council receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of the town clerk-treasurer; and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the president of the town council

receives notice of the death under IC 5-8-6. The president of the town council may not give the notice required by subsection (c) until the president of the town council receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.450; P.L.8-1989, SEC.10; P.L.4-1991, SEC.128; P.L.119-2005, SEC.17.

IC 3-13-9-4
Office of town council member
Sec. 4. (a) This section applies to a vacancy in the town council:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but existing after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the town clerk-treasurer receives the notice required under IC 5-8-6.
(b) The vacancy shall be filled by the remaining members of the council at a regular or special meeting.
(c) The town clerk-treasurer shall give notice of the meeting. Except as provided in subsections (e), (f), (g), and (h), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each council member at least ten (10) days before the meeting.
(e) If a vacancy:
(1) is not covered by subsection (f) or section 1 of this chapter; and
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(3);
the town council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town council determines that a circumstance has occurred under IC 36-5-2-6.5(3).
(f) If a vacancy:
(1) is not covered by subsection (e) or section 1 of this chapter; and
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(2);
the town council shall meet and select an individual to fill the vacancy not later than thirty (30) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.     (g) If a vacancy:
(1) is covered by section 1 of this chapter and not covered by subsection (h);
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(3); and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town council determines that a circumstance has occurred under IC 36-5-2-6.5(3).
(h) If a vacancy:
(1) is covered by section 1 of this chapter and not covered by subsection (g);
(2) exists because a circumstance has occurred under IC 36-5-2-6.5(2); and
(3) exists for more than thirty (30) days;
the council shall meet and select an individual to fill the vacancy not later than sixty (60) days after the town clerk-treasurer receives notice of the death under IC 5-8-6. The town clerk-treasurer may not give the notice required by subsection (c) until the town clerk-treasurer receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.451; P.L.8-1989, SEC.11; P.L.4-1991, SEC.129; P.L.174-2002, SEC.1; P.L.1-2003, SEC.7; P.L.119-2005, SEC.18.

IC 3-13-9-4.5
Office of town council member when more than 50% of seats are vacant
Sec. 4.5. (a) This section applies to a vacancy in the town council to be filled under section 4 of this chapter when more than fifty percent (50%) of the seats on the town council are vacant.
(b) The remaining member or a majority of the remaining members of the town council shall fill the vacancies under this chapter as the first item of business at a meeting of the town council even though a quorum would not then exist to conduct other town council business.
(c) If there are no remaining members of the town council in office or a tie vote occurs among the remaining members under subsection (b), the vacancies shall be filled by the town clerk-treasurer.
(d) If there are no remaining members of the town council and no clerk-treasurer in office, the vacancies in the office of clerk-treasurer and town council shall be filled by the county chairman of the major political party of the state whose candidate for secretary of state received the most votes in the last election for that office in the precincts in which the town is wholly or partially located.
As added by P.L.3-1995, SEC.132.

IC 3-13-9-5
Vacating office by incumbent pending outcome of election contest
Sec. 5. If, pending the outcome of an election contest, the

incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-9-5.5
Failure to elect town council member; incumbent holding over
Sec. 5.5. If no candidate was elected to the office of town council from a district, the incumbent council member holds office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified.
As added by P.L.4-1991, SEC.130.

IC 3-13-9-5.6
Failure to elect enough at-large town council members; determination of holdover council members; notice of meeting
Sec. 5.6. (a) If fewer town council members have been elected at large than there were members to be elected, the town council shall determine, not later than December 31 following the election, the incumbent council member or members who hold office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified. If a tie vote occurs during the vote to determine the members that continue to hold office, the town clerk-treasurer casts the deciding vote under IC 36-5-2-8.
(b) The town clerk-treasurer shall give notice of the meeting.
(c) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each member of the town council at least ten (10) days before the meeting.
As added by P.L.4-1991, SEC.131. Amended by P.L.38-1999, SEC.65.

IC 3-13-9-6
Bond, oath, rights, and duties of person filling vacancy
Sec. 6. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-9-7
Term of office
Sec. 7. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 10. VACANCIES IN TOWNSHIP OFFICES NOT HELD BY A MAJOR PARTY

IC 3-13-10-1
Vacancy in office held by candidate of major political party
Sec. 1. A vacancy in a township office that was last held by a person elected or selected as a candidate of a major political party of the state shall be filled by a caucus under IC 3-13-11.
As added by P.L.5-1986, SEC.9. Amended by P.L.10-1988, SEC.198.

IC 3-13-10-2
Office of township trustee
Sec. 2. (a) A vacancy in the office of township trustee:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but that exists after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the county auditor receives the notice required under IC 5-8-6;
shall be filled by the board of commissioners of the county at a regular or special meeting.
(b) The county auditor shall give notice of the meeting.
(c) Except as provided in subsections (e) and (f), the meeting shall be held not later than:
(1) thirty (30) days after the vacancy occurs, if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs, if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten (10) days before the meeting.
(e) If the vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of the township trustee;
the meeting required by subsection (c) shall be held not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
(f) If the vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of the township trustee; and
(3) exists for more than thirty (30) days;
the meeting required under subsection (c) shall be held not later than sixty (60) days after the county auditor receives notice of the death

under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.452; P.L.14-2004, SEC.170; P.L.119-2005, SEC.19.

IC 3-13-10-3
Office of township assessor
Sec. 3. (a) This section applies to a vacancy in the office of township assessor not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the county assessor, subject to the approval of the department of local government finance. Except as provided in subsection (c), the county assessor shall make the appointment not later than thirty (30) days after the vacancy occurs. If the vacancy occurred because the elected township assessor failed to qualify or was removed, the person who is appointed must be of the same political party as the elected township assessor.
(c) If a vacancy exists because of the death of the township assessor, the county assessor shall make the appointment required by subsection (b) not later than thirty (30) days after the county assessor receives notice of the death under IC 5-8-6. The county assessor may not fill the vacancy as required by subsection (b) until the county assessor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.3-1987, SEC.453; P.L.90-2002, SEC.1; P.L.119-2005, SEC.20.

IC 3-13-10-4
Township board
Sec. 4. (a) A vacancy on the township board of a township:
(1) not covered by section 1 of this chapter; or
(2) covered by section 1 of this chapter, but that exists after the thirtieth day after:
(A) the vacancy occurs, if IC 5-8-6 does not apply; or
(B) the county auditor receives the notice required under IC 5-8-6;
shall be filled by the board of commissioners of the county at a regular or special meeting.
(b) The county auditor shall give notice of the meeting.
(c) Except as provided in subsections (e) and (f), the meeting shall be held:
(1) not later than thirty (30) days after the vacancy occurs, if the vacancy is not covered by section 1 of this chapter; or
(2) not later than sixty (60) days after the vacancy occurs, if the vacancy is covered by section 1 of this chapter and exists for more than thirty (30) days.
(d) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each commissioner at least ten

(10) days before the meeting.
(e) If a vacancy:
(1) is not covered by section 1 of this chapter; and
(2) exists because of the death of a township board member;
the meeting required by subsection (c) shall be held not later than thirty (30) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required under subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
(f) If a vacancy:
(1) is covered by section 1 of this chapter;
(2) exists because of the death of a township board member; and
(3) exists for more than thirty (30) days;
the meeting required by subsection (c) shall be held not later than sixty (60) days after the county auditor receives notice of the death under IC 5-8-6. The county auditor may not give the notice required by subsection (b) until the county auditor receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1987, SEC.3; P.L.3-1987, SEC.454; P.L.14-2004, SEC.171; P.L.119-2005, SEC.21.

IC 3-13-10-5
Office of judge or constable of small claims court
Sec. 5. (a) This section applies to a vacancy in the office of judge of a small claims court or small claims court constable not covered by section 1 of this chapter.
(b) A vacancy shall be filled by the township board at a regular or special meeting. The chairman of the township board shall give notice of the meeting. Except as provided in subsection (c), the meeting shall be held not later than thirty (30) days after the vacancy occurs. The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each board member at least ten (10) days before the meeting.
(c) If a vacancy exists because of the death of a judicial officer, the meeting required by subsection (b) shall be held not later than thirty (30) days after the chairman of the township board receives notice of the death under IC 5-8-6. The chairman of the township board may not give the notice required by subsection (b) until the chairman of the township board receives notice of the death under IC 5-8-6.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1987, SEC.4; P.L.3-1987, SEC.455; P.L.119-2005, SEC.22.

IC 3-13-10-6
Vacating office by incumbent pending outcome of election contest      Sec. 6. If, pending the outcome of an election contest, the incumbent vacates the office after the expiration of the incumbent's term, the vacancy shall be filled as are other vacancies under this chapter until the election is decided or the office is otherwise filled. This section does not affect the incumbent's right to hold over as provided in Article 15, Section 3 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9.

IC 3-13-10-6.5
Failure to elect enough township board members; determination of holdover board members; notice of meeting
Sec. 6.5. (a) If fewer candidates have been elected to the township board than there were members to be elected, the county executive shall determine, at a regular or special meeting, the incumbent board member or members that hold office under Article 15, Section 3 of the Constitution of the State of Indiana until a successor is elected and qualified.
(b) The county auditor shall give notice of the meeting, which shall be held as follows:
(1) Not earlier than the thirtieth day before the general election.
(2) Not later than December 31 following the general election.
(c) The notice must:
(1) be in writing;
(2) state the purpose of the meeting;
(3) state the date, time, and place of the meeting; and
(4) be sent by first class mail to each member of the county executive at least ten (10) days before the meeting.
As added by P.L.4-1991, SEC.132.

IC 3-13-10-7
Bond, oath, rights, and duties of person filling vacancy
Sec. 7. A person filling a vacancy under this chapter must give the same bond and take the same oath and has the same rights and duties as the official who vacated the office.
As added by P.L.5-1986, SEC.9.

IC 3-13-10-8
Term of office
Sec. 8. A person selected to fill a vacant office under this chapter holds the office for the remainder of the term.
As added by P.L.5-1986, SEC.9.



CHAPTER 11. CAUCUS PROCEDURE FOR FILLING VACANCIES IN CERTAIN LOCAL OFFICES HELD BY MAJOR PARTIES

IC 3-13-11-1
Sections requiring following of caucus procedure; appointments pro tempore
Sec. 1. The caucus procedure prescribed by this chapter for filling vacancies in local offices must be followed whenever required by IC 3-13-6-2, IC 3-13-6-3(a), IC 3-13-7-1, IC 3-13-8-1, IC 3-13-9-1, or IC 3-13-10-1. Selections made under this chapter (or under IC 3-2-9 before its repeal on March 4, 1986) are appointments pro tempore for the purposes of Article 2, Section 11 of the Constitution of the State of Indiana.
As added by P.L.5-1986, SEC.9. Amended by P.L.8-1986, SEC.5; P.L.15-1987, SEC.2; P.L.14-1988, SEC.2; P.L.3-1990, SEC.13; P.L.19-1995, SEC.2.






ARTICLE 14. OFFENSES

CHAPTER 1. CAMPAIGN VIOLATIONS

IC 3-14-1-1
Defacing, falsifying, or destroying declarations, requests, petitions, or certificates
Sec. 1. A person who knowingly:
(1) falsely makes or fraudulently defaces or destroys a declaration of candidacy, request for ballot placement under IC 3-8-3, certificate or petition of nomination, recount petition or cross-petition, contest petition, or certificate of candidate selection, or a part of the declaration, request, petition, or certificate;
(2) files a declaration of candidacy, request for ballot placement under IC 3-8-3, certificate or petition of nomination, recount petition or cross-petition, contest petition, or certificate of candidate selection, knowing any part thereof to be falsely made;
(3) refuses to execute a certificate of nomination or candidate selection when required by this title to do so and knowing that the candidate has been nominated or selected;
(4) if the document is listed in subdivision (1), refuses to:
(A) receive the document; or
(B) record the date and time the document was received;
when presented in accordance with this title; or
(5) suppresses a declaration of candidacy, request for ballot placement under IC 3-8-3, petition or certificate of nomination, recount petition or cross-petition, contest petition, or certificate of candidate selection, that has been duly filed, or any part of the declaration, request, petition, or certificate;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.204.



CHAPTER 2. VOTE FRAUD

IC 3-14-2-1
Fraudulent application for registration or absentee ballot; fraudulent voting
Sec. 1. A person who knowingly does any of the following commits a Class D felony:
(1) Conspires with an individual for the purpose of encouraging the individual to submit a false application for registration.
(2) Conspires with an individual for the purpose of encouraging the individual to vote illegally.
(3) Pays or offers to pay an individual for doing any of the following:
(A) Applying for an absentee ballot.
(B) Casting an absentee ballot.
(C) Registering to vote.
(D) Voting.
(4) Accepts the payment of any property for doing any of the following:
(A) Applying for an absentee ballot.
(B) Casting an absentee ballot.
(C) Registering to vote.
(D) Voting.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.21.

IC 3-14-2-2
Fraudulent application for registration or procurement of registration
Sec. 2. A person who, knowing the person is not a voter and will not be a voter at the next election, applies for registration or procures registration as a voter commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-2.5
Solicitation for fraudulent absentee ballot application
Sec. 2.5. A person who does either of the following, knowing that an individual is ineligible to register to vote or to vote, commits absentee ballot fraud, a Class D felony:
(1) Solicits the individual to complete an absentee ballot application.
(2) Solicits the individual to submit an absentee ballot application to a county election board.
As added by P.L.103-2005, SEC.22.

IC 3-14-2-3
Fraudulent subscription of another person's name to affidavit of registration or absentee ballot application
Sec. 3. A person who:         (1) subscribes the name of another person to an affidavit of registration or application for an absentee ballot knowing that the application contains a false statement; or
(2) subscribes the name of another person to an affidavit of registration or application for an absentee ballot without writing on it the person's own name and address as an attesting witness;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.23.

IC 3-14-2-4
Registering to vote more than once
Sec. 4. A person who recklessly registers or offers to register to vote more than once commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-5
Destruction or failure to file or deliver registration form or absentee ballot application after execution
Sec. 5. (a) A person who recklessly destroys or fails to deliver an absentee ballot application to the proper officer after the application has been executed by another individual in accordance with IC 3-11-4 commits a Class A misdemeanor.
(b) A person who recklessly destroys or fails to file or deliver to the proper officer a registration affidavit or form of registration after the affidavit or form has been executed commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.24.

IC 3-14-2-6
Unauthorized release or removal of registration materials or information
Sec. 6. A person who knowingly, intentionally, or recklessly releases or removes any registration materials or information contained in the computerized list maintained under IC 3-7-26.3 from the county voter registration office, except when release or removal is necessary:
(1) to comply with IC 3-7; or
(2) for the destruction of the materials under IC 5-15-6;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.87; P.L.4-1996, SEC.87; P.L.209-2003, SEC.192; P.L.164-2006, SEC.131.

IC 3-14-2-7
Withholding information or furnishing false information to poll taker; return of false names or names of deceased persons
Sec. 7. A person who knowingly:
(1) upon the demand of a poll taker, withholds any information

from the poll taker with regard to the qualifications of a voter or person not entitled to vote;
(2) furnishes to a poll taker any false information with regard to the qualifications of any person for voting; or
(3) returns to the poll taker as voters any false names or the names of any persons who are dead or are not voters;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-8
Return of names of ineligible, fictitious, or deceased persons by poll taker
Sec. 8. A poll taker who knowingly returns:
(1) the name of a person who is not entitled to vote in the precinct for which the poll is taken at the next election;
(2) a fictitious name; or
(3) the name of a dead person;
commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-9
Unregistered or unauthorized voting
Sec. 9. A person who knowingly votes or offers to vote at an election when the person is not registered or authorized to vote commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-10
Voting by ineligible persons
Sec. 10. A person who recklessly votes at an election, unless the person is a registered voter under the requirements of IC 3-7 at the time of the election, commits a Class A misdemeanor.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-11
Voting in other precincts
Sec. 11. Except as provided by IC 3-10-10, IC 3-10-11, or IC 3-10-12, a person who knowingly votes or offers to vote in a precinct except the one in which the person is registered and resides commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.466; P.L.10-1988, SEC.208; P.L.17-1993, SEC.17; P.L.12-1995, SEC.88.

IC 3-14-2-12
Voting or applying to vote in false name and own name
Sec. 12. A person who:
(1) knowingly votes or makes application to vote in an election in a name other than the person's own; or
(2) having voted once at an election, knowingly applies to vote at the same election in the person's own name or any other

name;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-13
Hiring or soliciting an ineligible person to vote in a precinct
Sec. 13. A person who knowingly hires or solicits another person to go into a precinct for the purpose of voting at an election at the precinct when the person hired or solicited is not a voter in the precinct commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.103-2005, SEC.25.

IC 3-14-2-14
Precinct officer or public official allowing ineligible voters or unauthorized procedure
Sec. 14. A precinct election officer or public official upon whom a duty is imposed by this title who knowingly:
(1) allows a person to vote who is not entitled to vote; or
(2) allows a person to vote by use of an unauthorized procedure;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-15
Unauthorized delivery of ballots
Sec. 15. A member, an employee, or an agent of a county election board who knowingly delivers a ballot to a person except in the manner prescribed by this title commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.8-1995, SEC.65; P.L.103-2005, SEC.26.

IC 3-14-2-16
Ballots; fraudulent application, showing, examination, receipt, possession, completion, or delivery
Sec. 16. A person who knowingly does any of the following commits a Class D felony:
(1) Applies for or receives a ballot in a precinct other than that precinct in which the person is entitled to vote.
(2) Except when receiving assistance under IC 3-11-9, shows a ballot after it is marked to another person in such a way as to reveal the contents of it or the name of a candidate for whom the person has voted.
(3) Except when offering assistance requested by a voter in accordance with IC 3-11-9, examines a ballot that a voter has prepared for voting or solicits the voter to show the ballot.
(4) Receives from a voter a ballot prepared by the voter for voting, except:
(A) the inspector;
(B) a member of the precinct election board temporarily acting for the inspector;             (C) a member or an employee of a county election board (acting under the authority of the board and state law) or an absentee voter board member acting under IC 3-11-10; or
(D) a member of the voter's household, an individual designated as attorney in fact for the voter, or an employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot under IC 3-11-10-1.
(5) Receives a ballot from a person other than one of the poll clerks or authorized assistant poll clerks.
(6) Delivers a ballot to a voter to be voted, unless the person is:
(A) a poll clerk or authorized assistant poll clerk; or
(B) a member of a county election board or an absentee voter board acting under IC 3-11-10.
(7) Delivers a ballot (other than an absentee ballot) to an inspector that is not the ballot the voter receives from the poll clerk or assistant poll clerk.
(8) Delivers an absentee ballot to a team of absentee ballot counters appointed under IC 3-11.5-4-22, a county election board, a circuit court clerk, or an absentee voting board under IC 3-11-10 that is not the ballot cast by the absentee voter.
(9) Delivers an absentee ballot prepared by the voter for voting to a county election board, except for:
(A) the inspector;
(B) a member of the precinct election board temporarily acting for the inspector;
(C) a member or an employee of a county election board (acting under the authority of the board and in accordance with state law) or an absentee voter board member acting under IC 3-11-10; or
(D) a member of the voter's household or an individual designated as attorney in fact for the voter, an employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot under IC 3-11-10-1.
(10) Possesses an unmarked absentee ballot on or before the date of the election for which the absentee ballot has been printed, unless the person is authorized to possess the absentee ballot under this title as any of the following:
(A) A printer, when arranging for the delivery of unmarked absentee ballots to a county election board under IC 3-11-2.
(B) A county election board member or employee (acting under the authority of the board and in accordance with state

law).
(C) An absentee voter board member.
(D) An employee of:
(i) the United States Postal Service; or
(ii) a bonded courier company;
(acting in the individual's capacity as an employee of the United States Postal Service or a bonded courier company) when delivering an envelope containing an absentee ballot.
(E) An individual authorized under IC 3-11-10-24 to deliver an absentee ballot.
(F) An absentee ballot counter under IC 3-11.5.
(G) A provisional ballot counter.
(H) A precinct election officer.
(I) The voter who applied for the absentee ballot.
(11) Completes or signs an absentee ballot application for a voter, or assists a voter in completing an absentee ballot application in violation of IC 3-11.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.467; P.L.5-1989, SEC.73; P.L.3-1993, SEC.232; P.L.19-1993, SEC.3; P.L.4-1996, SEC.88; P.L.38-1999, SEC.70; P.L.103-2005, SEC.27.

IC 3-14-2-17
Marking ballot to indicate to another person how voter has voted
Sec. 17. A voter at an election who knowingly writes or places on a ballot a name, sign, or device as a distinguishing mark by which to indicate to any other person how the voter has voted commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-18
Disclosure of voter's vote to another
Sec. 18. A voter who knowingly:
(1) does anything to enable any other person to see or know for what ticket, candidates, or public questions the voter has voted; or
(2) moves into a position, or does any other thing, to enable the voter to see or know for what ticket, candidates, or public questions any other voter votes;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.209; P.L.103-2005, SEC.28; P.L.221-2005, SEC.134.

IC 3-14-2-19
Forgery of official ballot endorsement; printing or circulating imitation ballot
Sec. 19. (a) A person who knowingly:
(1) forges or falsely makes the official endorsement of a ballot; or
(2) prints or circulates an imitation ballot;
commits a Class D felony.     (b) This section does not prohibit the printing or circulation of a sample ballot or a reproduction of an official ballot if the sample or reproduction complies with IC 3-9-3-2.5 and the printing or circulation does not violate IC 3-14-1-2.
As added by P.L.5-1986, SEC.10. Amended by P.L.66-2003, SEC.51.

IC 3-14-2-20
Deceptive registration of vote
Sec. 20. A person who knowingly:
(1) deceives a voter in registering the voter's vote under IC 3-11-8; or
(2) registers a voter's vote in a way other than as requested by the voter;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.468.

IC 3-14-2-21
Fraudulent inducement to vote other than as intended
Sec. 21. A person who fraudulently causes a voter at an election to vote for a person different from the one the voter intended to vote for or on a public question different from the vote the voter intended to cast commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.469; P.L.10-1988, SEC.210.

IC 3-14-2-22
False representation of ballot to non-English speaking voter
Sec. 22. A person who knowingly furnishes a voter who cannot read the English language with a ballot at an election that the person represents to the voter as containing a name different from the one printed or written on it commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.470.

IC 3-14-2-23
Opening, destruction, or unauthorized delivery of ballots by custodian of ballots
Sec. 23. A person entrusted with the custody of ballots who knowingly:
(1) opens a package in which the ballots are contained;
(2) destroys a ballot; or
(3) delivers such a package or ballot to a person not entitled to receive it;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-24
Removal or destruction of ballots; false entries in poll book; false tallying
Sec. 24. A person who:
(1) takes a ballot legally deposited out of a ballot box or out of

a voting system for the purpose of destroying the ballot or substituting another ballot in its place;
(2) destroys or misplaces a ballot with the intent to substitute another ballot for it or with the intent to prevent it from being counted; or
(3) knowingly enters upon the pollbooks the name of a person who has not legally voted or knowingly tallies a vote for a candidate or on a public question not voted for by the ballot;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.211; P.L.103-2005, SEC.29.

IC 3-14-2-25
Marking or defacing ballots by precinct election board member or authorized election personnel
Sec. 25. A member of a precinct election board or county election board, a person employed at the central counting headquarters, or a person charged with a duty in connection with an election or entrusted with the custody or control of a ballot either before or after voting who marks or defaces a ballot for the purpose of:
(1) identifying the ballot (except by numbering protested ballots for future reference as provided by law); or
(2) vitiating the ballot;
commits a Class D felony.
As added by P.L.5-1986, SEC.10.

IC 3-14-2-26
Tampering with ballot container, voting system component, or contents
Sec. 26. A person who:
(1) during the progress of an election or within the time for preparation required under this title, knowingly breaks open or violates the seal or lock of a ballot box, envelope, container, bag, or voting system component in which ballots have been deposited;
(2) knowingly obtains a ballot box, envelope, container, bag, or voting system component that contains ballots and cancels, withholds, or destroys a ballot;
(3) knowingly increases or decreases the number of ballots legally deposited in a ballot box, envelope, container, bag, or voting system component; or
(4) knowingly makes a fraudulent erasure or alteration on a tally sheet, poll book, list of voters, or election return deposited in a ballot box, envelope, bag, or voting system component;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.471; P.L.103-2005, SEC.30.

IC 3-14-2-27
Fraudulent recording of votes; false statement, certificate, or

return of vote
Sec. 27. A precinct election officer at the close of the polls, an absentee ballot counter acting under IC 3-11.5-5 or IC 3-11.5-6, or a provisional ballot counter acting under IC 3-11.7-5 who knowingly:
(1) causes the vote to be incorrectly taken down for a candidate or public question; or
(2) makes a false statement, certificate, or return of any kind of that vote;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.472; P.L.3-1993, SEC.233; P.L.19-1993, SEC.4; P.L.126-2002, SEC.89.

IC 3-14-2-28
Fraudulent alteration of election return; intentional destruction of poll book or tally; fraudulent alteration of vote as returned
Sec. 28. A person who:
(1) with intent to defraud, alters an election return;
(2) knowingly destroys, misplaces, or loses a poll book or tally sheet; or
(3) with intent to defraud, alters the vote of a candidate or on a public question as returned by the county election board or its employees;
commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.10-1988, SEC.212.

IC 3-14-2-29
Inspecting voting system without authorization
Sec. 29. A person who knowingly inspects a voting system under IC 3-12-4-18 without obtaining authorization from the state recount commission to conduct the inspection commits a Class D felony.
As added by P.L.3-1987, SEC.473. Amended by P.L.103-2005, SEC.31.

IC 3-14-2-30
Violations
Sec. 30. A person who knowingly votes at a town convention in violation of IC 3-8-5-11(c) commits a Class A misdemeanor.
As added by P.L.167-2001, SEC.9.



CHAPTER 3. INTERFERENCE WITH FREE AND EQUAL ELECTIONS

IC 3-14-3-1 Repealed
(Repealed by P.L.3-1987, SEC.570.)



CHAPTER 4. PROCEDURAL VIOLATIONS BY ELECTION OFFICERS

IC 3-14-4-1
Unlawfully serving as precinct election board member
Sec. 1. A person who knowingly serves as a member of a precinct election board in violation of IC 3-6-6 commits a Class D felony.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1987, SEC.486.



CHAPTER 5. ENFORCEMENT PROVISIONS

IC 3-14-5-1
Affidavit against illegal voter
Sec. 1. (a) This section applies during an election whenever a voter makes an affidavit before the inspector in a precinct that a person who has voted is an illegal voter in the precinct. This section does not apply to an affidavit executed by an individual who:
(1) is subject to the requirements set forth in IC 3-7-33-4.5;
(2) is challenged solely as a result of the individual's inability or refusal to comply with IC 3-7-33-4.5; and
(3) subsequently complies with IC 3-7-33-4.5 before the close of the polls on election day.
(b) Immediately after the close of the polls the inspector shall deliver the affidavit to the county election board for delivery by the prosecuting attorney for the county to the grand jury under section 2 of this chapter. The prosecuting attorney for the county shall:
(1) proceed as if the affidavit had been made before the prosecuting attorney; and
(2) ensure that the grand jury notifies the NVRA official under section 2 of this chapter if a violation of NVRA appears to have occurred.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.90; P.L.2-1996, SEC.207; P.L.3-1997, SEC.407; P.L.230-2005, SEC.66.

IC 3-14-5-2
Affidavits; packaging, sealing, endorsing, and delivery to grand jury; inquiry by grand jury
Sec. 2. (a) Each precinct election board shall, at the close of the polls, place all affidavits prescribed by this title for use on election day to determine the eligibility of a precinct election officer (or a person who wishes to cast a ballot) in a strong paper bag or envelope and securely seal it. Each member shall endorse that member's name on the back of the bag or envelope.
(b) The inspector and judge of the opposite political party shall deliver the sealed bag or envelope to the county election board. The county election board shall do the following:
(1) Remove the affidavits from the bag or envelope.
(2) Mail a copy of each affidavit to the secretary of state.
(3) Replace the affidavits within the bag or envelope.
(4) Reseal the bag or envelope with the endorsement of the name of each county election board member on the back of the bag or envelope.
(5) Carefully preserve the resealed bag or envelope and deliver it, with the county election board's seal unbroken, to the foreman of the grand jury when next in session.
(c) The grand jury shall inquire into the truth or falsity of the affidavits, and the court having jurisdiction over the grand jury shall specially charge the jury as to its duties under this section.     (d) The grand jury shall file a report of the result of its inquiry with:
(1) the court; and
(2) the NVRA official if a violation of NVRA appears to have occurred.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.91; P.L.2-1996, SEC.208; P.L.3-1997, SEC.408; P.L.230-2005, SEC.67.

IC 3-14-5-3
Duty to report violations to prosecuting attorney and violator; presentation to grand jury
Sec. 3. (a) This section does not apply to a violation of NVRA or IC 3-7.
(b) The commission and each county election board shall report a violation of this title as a felony or misdemeanor to the appropriate prosecuting attorney and the alleged violator.
(c) The commission and boards may have the report transmitted and presented to the grand jury of the county in which the violation was committed at its first session after making the report and at subsequent sessions that may be required. The commission and boards shall furnish the grand jury any evidence at their command necessary in the investigation and prosecution of the violation.
As added by P.L.5-1986, SEC.10. Amended by P.L.12-1995, SEC.92; P.L.2-1996, SEC.209; P.L.81-2005, SEC.31.

IC 3-14-5-4
Prosecution of violators
Sec. 4. In addition to the duties prescribed by IC 33-39, the prosecuting attorney of each circuit shall prosecute each resident of the circuit who the prosecutor believes has violated IC 3-14-1-7, IC 3-14-1-10, IC 3-14-1-13, IC 3-14-1-14, or IC 3-14-1-14.5 in any circuit of the state.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1995, SEC.137; P.L.3-1997, SEC.409; P.L.98-2004, SEC.45.

IC 3-14-5-5
Indictment or information; allegations
Sec. 5. When an election offense is committed, an indictment or information for the offense is sufficient if it alleges that the election was authorized by law without stating the names of the officers holding the election, the candidates voted for, or the offices filled at the election.
As added by P.L.5-1986, SEC.10.

IC 3-14-5-6
Criminal prosecutions; self-incrimination defense not available to witness
Sec. 6. In a criminal prosecution for violation of IC 3-14-1-7, IC 3-14-1-10, IC 3-14-1-13, IC 3-14-1-14, or IC 3-14-1-14.5, a witness, except the person who is accused and on trial, may not be

excused from answering a question or producing a book, paper, or other thing on the ground that the witness' answer or the thing to be produced may tend to incriminate the witness or render the witness liable to a penalty. However, the witness' answer or the thing produced by the witness may not be used in a proceeding against the witness, except in a prosecution for perjury in so testifying.
As added by P.L.5-1986, SEC.10. Amended by P.L.3-1995, SEC.138; P.L.3-1997, SEC.410.

IC 3-14-5-7
Informants; immunity
Sec. 7. If a person who has given or received money or other property to or from another person for the purpose of influencing any voter's vote at an election informs upon and testifies against the person receiving or giving the money in a criminal prosecution, the person informing and testifying may not be prosecuted in connection with the transaction.
As added by P.L.5-1986, SEC.10.

IC 3-14-5-8
Person convicted of vote fraud felony or Class A misdemeanor; ineligibility to continue or obtain employment or contract with municipality or school corporation; attorney general petition; injunction; civil penalty
Sec. 8. (a) As used in this section, "governmental entity" refers to any of the following:
(1) A city.
(2) A town.
(3) A school corporation.
(4) An agency of a governmental entity referred to in any of subdivisions (1) through (3).
(b) As used in this section, "date of conviction" refers to the date when:
(1) in a jury trial, a jury publicly announces a verdict against a person for a felony or Class A misdemeanor;
(2) in a bench trial, the court publicly announces a verdict against a person for a felony or Class A misdemeanor; or
(3) in a guilty plea hearing, a person pleads guilty or nolo contendere to a felony or Class A misdemeanor.
(c) A person who is convicted under IC 3-14-2 of a felony or Class A misdemeanor that relates to an election for an office for a governmental entity shall not:
(1) continue employment with;
(2) obtain future employment with;
(3) contract with; or
(4) be a subcontractor under a contract with;
any governmental entity for at least twenty (20) years after the date of conviction.
(d) For at least twenty (20) years after the person's date of conviction, a governmental entity may not:         (1) employ;
(2) offer employment to;
(3) contract with; or
(4) maintain a contractual relationship when a subcontractor is;
a person who is convicted under IC 3-14-2 of a felony or Class A misdemeanor that relates to an election for an office for any governmental entity.
(e) If:
(1) a person was employed by a governmental entity;
(2) the person was convicted under IC 3-14-2 of a felony or Class A misdemeanor relating to an election for an office for a governmental entity;
(3) the person's employment with the governmental entity was discontinued under subsection (c) or (d); and
(4) the person's conviction is reversed, vacated, or set aside;
the governmental entity shall reemploy the person in the same position the person held before the person's conviction or in another position equivalent in benefits, pay, and working conditions to the position the person held before the person's conviction, and the person is entitled to receive any salary or other remuneration that the person would have received if the person's employment had not been discontinued under subsection (c) or (d).
(f) The attorney general may petition a court with jurisdiction for an injunction against a person who violates subsection (c) or a governmental entity that violates subsection (d).
(g) The attorney general may petition a court with jurisdiction to impose a civil penalty of not more than one thousand dollars ($1,000) on a person who violates subsection (c).
As added by P.L.164-2006, SEC.134.



CHAPTER 6. ELECTION PROFITEERING

IC 3-14-6-1 Repealed
(Repealed by P.L.164-2006, SEC.143.)









TITLE 4. STATE OFFICES AND ADMINISTRATION

ARTICLE 1. MISCELLANEOUS PROVISIONS

CHAPTER 1. FISCAL YEAR; FILING OF ANNUAL REPORTS TO GOVERNOR

IC 4-1-1-1
Dates beginning and ending
Sec. 1. The fiscal year for the state of Indiana be, and the same is hereby fixed to begin with the first day of July in each year and to end with the thirtieth day of June of the succeeding year.
(Formerly: Acts 1933, c.33, s.1.)

IC 4-1-1-2
Reports to governor
Sec. 2. Wherever it is now provided by law that any officer, board, commission, department, institution, association, service, agency, or undertaking of state government shall file an annual report with the governor, such report shall be filed covering the fiscal year beginning July 1, and ending June 30, as herein provided for, and such report shall be filed on or before September 1 of each year; Provided, That such reports to be filed during the calendar year of 1933, shall cover the period from October 1, 1932, to June 30, 1933, and shall be filed on or before September 1, 1933.
(Formerly: Acts 1933, c.33, s.3.)



CHAPTER 2. OFFICE HOURS; EMPLOYEES' HOURS OF WORK

IC 4-1-2-1
State employees; working day; holidays; state library
Sec. 1. It is the intent of this chapter that state offices be open and able to conduct public business at all times during an eight and one-half (8 1/2) hour working day. Each employee shall work for a full seven and one-half (7 1/2) hours each working day and provision for a one (1) hour lunch period shall be provided each employee. Lunch hours of employees shall be staggered to permit the conduct of business at all times during a working day. It shall be lawful for state offices to close their doors for business from the close of the working day each Friday or in the event Friday is a legal holiday, then from the close of the working day on the Thursday which immediately precedes such legal holiday, until the commencement of the working day on the next following Monday, or in the event Monday is a legal holiday, then until the commencement of the working day on the Tuesday which immediately follows such legal holiday; provided, however, that the state library may be kept open until noon Saturdays in the discretion of the Indiana library and historical board.
(Formerly: Acts 1953, c.133, s.1.) As amended by P.L.5-1984, SEC.1.

IC 4-1-2-2
Legal action on days state offices closed
Sec. 2. Legal action required to be taken at state offices during the time said offices are closed pursuant to the provisions of this chapter can be taken on the next following day said offices are open pursuant to the provisions of this chapter to the same effect as if this chapter had not become law.
(Formerly: Acts 1953, c.133, s.2.) As amended by P.L.5-1984, SEC.2.

IC 4-1-2-3
Supreme court; court of appeals; rules for conduct of business
Sec. 3. Nothing in this chapter contained shall be construed to affect the business of the supreme court or court of appeals of the state of Indiana as regulated by rule or law.
(Formerly: Acts 1953, c.133, s.3.) As amended by P.L.5-1984, SEC.3.



CHAPTER 3. STATE GOVERNMENT RELOCATION; ENEMY ATTACK

IC 4-1-3-1
Governor's duties; general assembly establishing location
Sec. 1. Whenever, due to any emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the normal location of the seat thereof in Indianapolis, Marion County, state of Indiana, the governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this state as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of state government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the general assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the governor and the seat of government is returned to its normal location.
(Formerly: Acts 1959, c.199, s.1.)

IC 4-1-3-2
Validity of official acts performed at temporary emergency location
Sec. 2. During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required to be performed at the seat of government by any officer, agency, department or authority of this state, including the convening and meeting of the general assembly in regular or special session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.
(Formerly: Acts 1959, c.199, s.2.)

IC 4-1-3-3
Conflicting laws
Sec. 3. This chapter shall control and be supreme in the event it shall be employed notwithstanding the provisions of any other law to the contrary or in conflict with this chapter.
(Formerly: Acts 1959, c.199, s.3.) As amended by P.L.5-1984, SEC.4.



CHAPTER 4. LOCAL GOVERNMENT OFFICE RELOCATION; ENEMY ATTACK

IC 4-1-4-1
"Political subdivision"
Sec. 1. As used in this chapter, the term "political subdivision" shall mean any county, township, city, and town.
(Formerly: Acts 1961, c.140, s.1.) As amended by P.L.5-1984, SEC.5.

IC 4-1-4-2
Location; establishment by ordinances and resolutions
Sec. 2. Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of any political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two (2) members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this state.
(Formerly: Acts 1961, c.140, s.2.)

IC 4-1-4-3
Powers of governing bodies; exercise without regard to formalities; validity of acts
Sec. 3. During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at any such temporary location, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.
(Formerly: Acts 1961, c.140, s.3.)

IC 4-1-4-4
Conflicting laws
Sec. 4. This chapter shall control and be supreme in the event it shall be employed notwithstanding any provision of a statute or ordinance to the contrary or in conflict with this chapter. (Formerly: Acts 1961, c.140, s.4.) As amended by P.L.5-1984, SEC.6.



CHAPTER 5. SALE OF BONDS OF STATE UNIVERSITIES AND COLLEGES

IC 4-1-5-1
State university or college; sale of bonds; notice; award to bidder offering lowest interest cost; continuing sales from day to day
Sec. 1. (a) Any state university or college established by the constitution or a statute having authority and power to issue bonds may sell such bonds at public or negotiated sale:
(1) for the price or prices, but not for less than ninety percent (90%) of the par value of those bonds;
(2) in the manner; and
(3) at the time or times;
determined by that state university or college. However, in no event may the underwriter's discount exceed three percent (3%) of the par value.
(b) In the event that a state university or college determines to sell bonds at public sale, notice must be given in either of the following ways:
(1) Notice of such sale shall be published once each week for two (2) weeks in an English language newspaper of general circulation published in the county in which the principal office of such state university or college is located, and in an English language newspaper of general circulation published in the state capital, the last of such publications to be at least seven (7) days prior to the date of sale. The notice shall set forth:
(A) the amount of such bonds to be offered;
(B) the denominations thereof;
(C) the dates of maturity;
(D) the maximum rate or rates of interest or the maximum net interest cost;
(E) the date, place, and hour of sale; and
(F) the minimum price to be paid for the bonds.
(2) Notice of intent to sell such bonds shall be published once each week for two (2) weeks in an English language newspaper of general circulation published in the county in which the principal office of the state university or college is located and in an English language newspaper of general circulation published in the state capital. The notice shall state that any person interested in submitting a bid for the bonds may furnish in writing to the treasurer of the state university or college at the address set forth in the notice the person's name, address, and telephone number. The person may also furnish a telex number. The notice of intent to sell bonds shall set forth:
(A) the amount of the bonds to be offered;
(B) the denominations;
(C) the dates of maturity;
(D) the maximum rate or rates of interest or the maximum net interest cost;
(E) the place of sale;             (F) the time within which the name, address, and telephone number must be furnished, which shall not be less than seven (7) days after the last publication of the notice of intent to sell; and
(G) the minimum price to be paid for the bonds.
The treasurer shall cause each person so registered to be notified of the date and time bids will be received not less than twenty-four (24) hours before the date and time. The notification shall be by telephone at the number furnished by the person and also by telex if the person furnishes a telex number. Bids shall not be received more than ninety (90) days after the first publication of the notice of intent.
(c) Bonds sold at public sale shall be awarded to the bidder offering the lowest interest cost to be determined by computing the total interest on the bonds from the date thereof to the date of maturity and deducting therefrom the premium bid, if any, or adding thereto the amount of any discount, as the case may be. In the event no acceptable bid is received at the time fixed for sale of the bonds, the sale may be continued from day to day for a period not to exceed thirty (30) days without readvertising, but during the continuation of such sale, a bid shall not be accepted that offers a higher interest cost than the best bid received at the time fixed for such sale under subsection (b)(1) or (b)(2). The acceptability of a bid is within the sole discretion of the state university or college issuing the bonds. A state university or college may not negotiate a sale for an issue of bonds without public bidding under subsection (a) until the thirty (30) day period required by this subsection has passed for that issue if the state university or college has conducted a public sale for that issue under subsection (b).
(Formerly: Acts 1959, c.349, s.1.) As amended by Acts 1981, P.L.22, SEC.1; P.L.18-1983, SEC.1; P.L.16-1985, SEC.1.

IC 4-1-5-2
Bids; checks as guaranty of performance; liquidated damages
Sec. 2. (a) No bid other than a bid submitted by the federal government or any agency of the federal government shall be accepted, nor shall any contract of sale for the bonds be executed and delivered, unless the bid or contract is accompanied by a certified check or cashier's check in an amount equal to one percent (1%) of the principal amount of the bonds sold. The check must be drawn upon any bank or trust company, in or out of the state, which is insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
(b) The check required by subsection (a) shall be payable to the state university or college issuing the bonds and shall be held as a guaranty of the performance of the bid should the bid be accepted or as a guaranty of performance of the contract should the contract be signed.
(c) The check required by subsection (a) shall be returned to a bidder if that bidder's bid is not accepted, but if the bid is accepted

and should the bidder fail to perform the bid, the check and the proceeds of the check are the property of the state university or college and are considered its liquidated damages growing out of this default.
(d) A contract for the purchase of bonds at negotiated sale must provide that should the purchaser fail to perform the purchaser's obligation to pay for the bonds, the check and the proceeds from the check are the property of the state university or college and considered its liquidated damages arising from the default.
(Formerly: Acts 1959, c.349, s.2.) As amended by P.L.18-1983, SEC.2; P.L.17-1987, SEC.1; P.L.8-1991, SEC.1.

IC 4-1-5-3
Bidders; collusion; affidavit
Sec. 3. Before the delivery of such bonds to a successful bidder at any public sale, other than the federal government or any agency thereof, such bidder shall cause to be filed with the secretary of state a sworn affidavit acceptable to the secretary of state stating that no collusion or binding agreement existed between the successful bidder and any official of the issuing state university or college prior to the published date of sale.
(Formerly: Acts 1959, c.349, s.3.) As amended by P.L.18-1983, SEC.3.

IC 4-1-5-4
Definitions
Sec. 4. (a) The term "bonds" as used in this chapter includes bonds, debentures or other evidences of indebtedness.
(b) The term "person" includes, but is not limited to, a corporation, limited liability company, partnership, firm, association, joint venture or individual or any combination thereof.
(Formerly: Acts 1959, c.349, s.4.) As amended by Acts 1981, P.L.22, SEC.2; P.L.8-1993, SEC.5.

IC 4-1-5-5
Sale of bonds under prior law
Sec. 5. This chapter shall not be applicable to bonds advertised for sale or sold or contracted to be sold prior to March 13, 1959.
(Formerly: Acts 1959, c.349, s.5.) As amended by P.L.5-1984, SEC.7.



CHAPTER 6. FAIR INFORMATION PRACTICES; PRIVACY OF PERSONAL INFORMATION

IC 4-1-6-1
Definitions
Sec. 1. As used in this chapter, the term:
(a) "Personal information system" means any recordkeeping process, whether automated or manual, containing personal information and the name, personal number, or other identifying particulars of a data subject.
(b) "Personal information" means any information that describes, locates, or indexes anything about an individual or that affords a basis for inferring personal characteristics about an individual including, but not limited to, his education, financial transactions, medical history, criminal or employment records, finger and voice prints, photographs, or his presence, registration, or membership in an organization or activity or admission to an institution.
(c) "Data subject" means an individual about whom personal information is indexed or may be located under his name, personal number, or other identifiable particulars, in a personal information system.
(d) "State agency" means every agency, board, commission, department, bureau, or other entity of the administrative branch of Indiana state government, except those which are the responsibility of the auditor of state, treasurer of state, secretary of state, attorney general, superintendent of public instruction, and excepting the department of state police and the state-supported institutions of higher education.
(e) "Confidential" means information which has been so designated by statute or by promulgated rule or regulation based on statutory authority.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.1; P.L.19-1983, SEC.1.

IC 4-1-6-2
Personal information system
Sec. 2. Any state agency maintaining a personal information system shall:
(a) collect, maintain, and use only that personal information as is relevant and necessary to accomplish a statutory purpose of the agency;
(b) collect information to the greatest extent practicable from the data subject directly when the information may result in adverse determinations about an individual's rights, benefits and privileges under federal or state programs;
(c) collect no personal information concerning in any way the political or religious beliefs, affiliations and activities of an individual unless expressly authorized by law or by a rule promulgated by the oversight committee on public records pursuant

to IC 4-22-2;
(d) assure that personal information maintained or disseminated from the system is, to the maximum extent possible, accurate, complete, timely, and relevant to the needs of the state agency;
(e) inform any individual requested to disclose personal information whether that disclosure is mandatory or voluntary, by what statutory authority it is solicited, what uses the agency will make of it, what penalties and specific consequences for the individual, which are known to the agency, are likely to result from nondisclosure, whether the information will be treated as a matter of public record or as confidential information, and what rules of confidentiality will govern the information;
(f) insofar as possible segregate information of a confidential nature from that which is a matter of public record; and, pursuant to statutory authority, establish confidentiality requirements and appropriate access controls for all categories of personal information contained in the system;
(g) maintain a list of all persons or organizations having regular access to personal information which is not a matter of public record in the information system;
(h) maintain a complete and accurate record of every access to personal information in a system which is not a matter of public record by any person or organization not having regular access authority;
(i) refrain from preparing lists of the names and addresses of individuals for commercial or charitable solicitation purposes except as expressly authorized by law or by a rule promulgated by the oversight committee on public records pursuant to IC 4-22-2;
(j) make reasonable efforts to furnish prior notice to an individual before any personal information on such individual is made available to any person under compulsory legal process;
(k) establish rules and procedures to assure compliance with this chapter and instruct each of its employees having any responsibility or function in the design, development, operation or maintenance of such system or use of any personal information contained therein of each requirement of this chapter and of each rule and procedure adopted by the agency to assure compliance with this chapter;
(l) establish appropriate administrative, technical and physical safeguards to insure the security of the information system and to protect against any anticipated threats or hazards to their security or integrity; and
(m) exchange with other agencies official personal information that it has collected in the pursuit of statutory functions when:
(i) the information is requested for purposes authorized by law including a rule promulgated pursuant to IC 4-22-2;
(ii) the data subject would reasonably be expected to benefit from the action for which information is requested;
(iii) the exchange would eliminate an unnecessary and expensive duplication in data collection and would not tangibly, adversely affect the data subject; or         (iv) the exchange of information would facilitate the submission of documentation required for various state agencies and departments to receive federal funding reimbursement for programs which are being administered by the agencies and departments.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.2; Acts 1979, P.L.40, SEC.3.

IC 4-1-6-3
Right of inspection by data subject or agent; document search and duplication; standard charges
Sec. 3. Unless otherwise prohibited by law, any state agency that maintains a personal information system shall, upon request and proper identification of any data subject, or his authorized agent, grant such subject or agent the right to inspect and to receive at reasonable, standard charges for document search and duplication, in a form comprehensible to such individual or agent:
(a) all personal information about the data subject, unless otherwise provided by statute, whether such information is a matter of public record or maintained on a confidential basis, except in the case of medical and psychological records, where such records shall, upon written authorization of the data subject, be given to a physician or psychologist designated by the data subject;
(b) the nature and sources of the personal information, except where the confidentiality of such sources is required by statute; and
(c) the names and addresses of any recipients, other than those with regular access authority, of personal information of a confidential nature about the data subject, and the date, nature and purpose of such disclosure.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-4
Disclosures limited to business hours; standard charges
Sec. 4. An agency shall make the disclosures to data subjects required under this chapter during regular business hours. Copies of the documents containing the personal information sought by the data subject shall be furnished to him or his representative at reasonable, standard charges for document search and duplication.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-5
Challenge of information by data subject; notice; minimum procedures
Sec. 5. If the data subject gives notice that he wishes to challenge, correct or explain information about him in the personal information system, the following minimum procedures shall be followed:
(a) the agency maintaining the information system shall investigate and record the current status of that personal information;
(b) if, after such investigation, such information is found to be incomplete, inaccurate, not pertinent, not timely or not necessary to

be retained, it shall be promptly corrected or deleted;
(c) if the investigation does not resolve the dispute, the data subject may file a statement of not more than two hundred (200) words setting forth his position;
(d) whenever a statement of dispute is filed, the agency maintaining the data system shall supply any previous recipient with a copy of the statement and, in any subsequent dissemination or use of the information in question, clearly mark that it is disputed and supply the statement of the data subject along with the information;
(e) the agency maintaining the information system shall clearly and conspicuously disclose to the data subject his rights to make such a request;
(f) following any correction or deletion of personal information the agency shall, at the request of the data subject, furnish to past recipients notification delivered to their last known address that the item has been deleted or corrected and shall require said recipients to acknowledge receipt of such notification and furnish the data subject the names and last known addresses of all past recipients of the uncorrected or undeleted information.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-6
Securing of confidential information protected
Sec. 6. The securing by any individual of any confidential information which such individuals may obtain through the exercise of any right secured under the provisions of this chapter shall not condition the granting or withholding of any right, privilege, or benefit, or be made a condition of employment.
As added by Acts 1977, P.L.21, SEC.1.

IC 4-1-6-7
State agencies maintaining one or more systems; requirements
Sec. 7. (a) Any state agency maintaining one (1) or more personal information systems shall file an annual report on the existence and character of each system added or eliminated since the last report with the governor on or before December 31.
(b) The agency shall include in such report at least the following information:
(1) The name or descriptive title of the personal information system and its location.
(2) The nature and purpose of the system and the statutory or administrative authority for its establishment.
(3) The categories of individuals on whom personal information is maintained including the approximate number of all individuals on whom information is maintained and the categories of personal information generally maintained in the system including identification of those which are stored in computer accessible records and those which are maintained manually.
(4) All confidentiality requirements, specifically:             (A) those personal information systems or parts thereof which are maintained on a confidential basis pursuant to a statute, contractual obligation, or rule; and
(B) those personal information systems maintained on an unrestricted basis.
(5) In the case of subdivision (4)(A) of this subsection, the agency shall include detailed justification of the need for statutory or regulatory authority to maintain such personal information systems or parts thereof on a confidential basis and, in making such justification, the agency shall make reference to section 8 of this chapter.
(6) The categories of sources of such personal information.
(7) The agency's policies and practices regarding the implementation of section 2 of this chapter relating to information storage, duration of retention of information, and elimination of information from the system.
(8) The uses made by the agency of personal information contained in the system.
(9) The identity of agency personnel, other agencies, and persons or categories of persons to whom disclosures of personal information are made or to whom access to the system may be granted, together with the purposes therefor and the restriction, if any, on such disclosures and access, including any restrictions on redisclosure.
(10) A listing identifying all forms used in the collection of personal information.
(11) The name, title, business address, and telephone number of the person immediately responsible for bringing and keeping the system in compliance with the provisions of this chapter.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.3; P.L.19-1983, SEC.2.

IC 4-1-6-8
Policy of access; restricted access as condition for receipt of donated materials
Sec. 8. (a) All state agencies subject to the provisions of this chapter shall adhere to the policy that all persons are entitled to access to information regarding the affairs of government and the official acts of those who represent them as public servants, such access being required to enable the people to freely and fully discuss all matters necessary for the making of political judgments. To that end, the provisions of this chapter shall be construed to provide access to public records to the extent consistent with the due protection of individual privacy.
(b) Where such assurance is needed to obtain valuable considerations or gifts (which may include information) for the state, any agency, with the prior written approval of the oversight committee on public records, may allow restrictions upon public access to be imposed upon it as a specific condition of a contract, with a time limit not to exceed fifty (50) years or the lifetime of the

individual, whichever is less. In order to promote the preservation of historical, cultural, natural, and other irreplaceable resources, the department of natural resources or the Indiana state library may extend, beyond the lifetime of the individual, restrictions upon disclosure of information received, providing that such restrictions do not exceed fifty (50) years from the date of the donation in the case of the Indiana state library.
As added by Acts 1977, P.L.21, SEC.1. Amended by Acts 1978, P.L.10, SEC.4; Acts 1979, P.L.40, SEC.4; P.L.19-1983, SEC.3.

IC 4-1-6-8.5
Consistent handling of information among and between agencies; principles and procedures
Sec. 8.5. In order to establish consistent handling of the same or similar personal information within and among agencies, each state agency collecting, maintaining, or transmitting such information shall apply the following principles and procedures:
(1) Information collected after December 31, 1978, which is classified as confidential must be clearly and uniformly designated as confidential in any form or other document in which it appears.
(2) When an agency which holds information classified as confidential disseminates that information to another agency, the receiving agency shall treat it in the same manner as the originating agency.
As added by Acts 1978, P.L.10, SEC.5. Amended by P.L.19-1983, SEC.4.

IC 4-1-6-8.6
Requests for access to confidential records; improper disclosure; actions
Sec. 8.6. (a) In cases where access to confidential records containing personal information is desired for research purposes, the agency shall grant access if:
(1) the requestor states in writing to the agency the purpose, including any intent to publish findings, the nature of the data sought, what personal information will be required, and what safeguards will be taken to protect the identity of the data subjects;
(2) the proposed safeguards are adequate to prevent the identity of an individual data subject from being known;
(3) the researcher executes an agreement on a form, approved by the oversight committee on public records, with the agency, which incorporates such safeguards for protection of individual data subjects, defines the scope of the research project, and informs the researcher that failure to abide by conditions of the approved agreement constitutes a breach of contract and could result in civil litigation by the data subject or subjects;
(4) the researcher agrees to pay all direct or indirect costs of the research; and         (5) the agency maintains a copy of the agreement or contract for a period equivalent to the life of the record.
(b) Improper disclosure of confidential information by a state employee is cause for action to dismiss the employee.
As added by Acts 1978, P.L.10, SEC.6. Amended by Acts 1979, P.L.40, SEC.5; P.L.19-1983, SEC.5.

IC 4-1-6-9
Annual report to general assembly; specific statutory authorization for confidentiality; recommendations
Sec. 9. (a) Under the authority of the governor, a report shall be prepared, on or before December 1 annually, advising the general assembly of the personal information systems, or parts thereof, of agencies subject to this chapter, which are recommended to be maintained on a confidential basis by specific statutory authorization because their disclosure would constitute an invasion of personal privacy and there is no compelling, demonstrable and overriding public interest in disclosure. Such recommendations may include, but not be limited to, specific personal information systems or parts thereof which can be categorized as follows:
(1) Personal information maintained with respect to students and clients, patients or other individuals receiving social, medical, vocational, supervisory or custodial care or services directly or indirectly from public bodies.
(2) Personal information, excepting salary information, maintained with respect to employees, appointees or elected officials of any public body or applicants for such positions.
(3) Information required of any taxpayer in connection with the assessment or collection of any income tax.
(4) Information revealing the identity of persons who file complaints with administrative, investigative, law enforcement or penology agencies.
(b) In addition, such report may list records or categories of records, which are recommended to be exempted from public disclosure by specific statutory authorization for reasons other than that their disclosure would constitute an unwarranted invasion of personal privacy, along with justification therefor.
(c) A report described in this section must be in an electronic format under IC 5-14-6.
As added by Acts 1977, P.L.21, SEC.1. Amended by P.L.28-2004, SEC.13.



CHAPTER 7. REPEALED



CHAPTER 7.1. EXPIRATION OF CERTAIN AGENCIES

IC 4-1-7.1-1
"Agency" defined
Sec. 1. "Agency" means any agency, authority, board, bureau, commission, committee, department, division, institution, or other similar unit created or established by act or resolution of the general assembly or by the executive order of an officer of the state; "agency" does not mean a subunit of an agency created by that agency.
As added by Acts 1982, P.L.6, SEC.2.



CHAPTER 8. STATE REQUESTS FOR SOCIAL SECURITY NUMBER

IC 4-1-8-1 Version a
Prohibition against state agencies requiring individual Social Security numbers; exemptions
Note: This version of section effective until 7-1-2006. See also following versions of this section amended by P.L.141-2006, SEC.3, effective 7-1-2006, and amended by P.L.157-2006, SEC.1, effective 7-1-2006.
Sec. 1. (a) No individual may be compelled by any state agency, board, commission, department, bureau, or other entity of state government (referred to as "state agency" in this chapter) to provide the individual's Social Security number to the state agency against the individual's will, absent federal requirements to the contrary. However, the provisions of this chapter do not apply to the following:
(1) Department of state revenue.
(2) Department of workforce development.
(3) The programs administered by:
(A) the division of family and children;
(B) the division of mental health and addiction;
(C) the division of disability, aging, and rehabilitative services; and
(D) the office of Medicaid policy and planning;
of the office of the secretary of family and social services.
(4) Auditor of state.
(5) State personnel department.
(6) Secretary of state, with respect to the registration of broker-dealers, agents, and investment advisors.
(7) The legislative ethics commission, with respect to the registration of lobbyists.
(8) Indiana department of administration, with respect to bidders on contracts.
(9) Indiana department of transportation, with respect to bidders on contracts.
(10) Indiana professional licensing agency.
(11) Department of insurance, with respect to licensing of insurance producers.
(12) A pension fund administered by the board of trustees of the public employees' retirement fund.
(13) The Indiana state teachers' retirement fund.
(14) The state police benefit system.
(15) The alcohol and tobacco commission.
(b) The bureau of motor vehicles may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number in an application for an official certificate of title for any vehicle required to be titled under IC 9-17.
(2) That an individual include the individual's Social Security

number on an application for registration.
(3) That a corporation, limited liability company, firm, partnership, or other business entity include its federal tax identification number on an application for registration.
(c) The Indiana department of administration, the Indiana department of transportation, and the Indiana professional licensing agency may require an employer to provide its federal employer identification number.
(d) The department of correction may require a committed offender to provide the offender's Social Security number for purposes of matching data with the Social Security Administration to determine benefit eligibility.
(e) The Indiana gaming commission may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number in any application for a riverboat owner's license, supplier's license, or occupational license.
(2) That a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity include its federal tax identification number on an application for a riverboat owner's license or supplier's license.
(f) Notwithstanding this chapter, the department of education established by IC 20-19-3-1 may require an individual who applies to the department for a license or an endorsement to provide the individual's Social Security number. The Social Security number may be used by the department only for conducting a background investigation, if the department is authorized by statute to conduct a background investigation of an individual for issuance of the license or endorsement.
As added by Acts 1978, P.L.8, SEC.3. Amended by Acts 1979, P.L.16, SEC.1; Acts 1981, P.L.23, SEC.1; P.L.6-1987, SEC.3; P.L.18-1987, SEC.1; P.L.14-1989, SEC.1; P.L.335-1989(ss), SEC.1; P.L.1-1990, SEC.10; P.L.2-1991, SEC.19; P.L.2-1992, SEC.28; P.L.1-1993, SEC.15; P.L.21-1993, SEC.1; P.L.22-1993, SEC.1; P.L.8-1993, SEC.6; P.L.1-1994, SEC.7; P.L.20-1995, SEC.1; P.L.21-1995, SEC.1; P.L.215-2001, SEC.1; P.L.261-2003, SEC.2; P.L.178-2003, SEC.1; P.L.72-2004, SEC.1; P.L.1-2005, SEC.55; P.L.246-2005, SEC.37; P.L.1-2006, SEC.6.

IC 4-1-8-1 Version b
Prohibition against state agencies requiring individual Social Security numbers; exemptions
Note: This version of section amended by P.L.141-2006, SEC.3, effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006, and following version of this section amended by P.L.157-2006, SEC.1, effective 7-1-2006.
Sec. 1. (a) No individual may be compelled by any state agency, board, commission, department, bureau, or other entity of state government (referred to as "state agency" in this chapter) to provide

the individual's Social Security number to the state agency against the individual's will, absent federal requirements to the contrary. However, the provisions of this chapter do not apply to the following:
(1) Department of state revenue.
(2) Department of workforce development.
(3) The programs administered by:
(A) the division of family and children;
(B) the division of mental health and addiction;
(C) the division of disability and rehabilitative services;
(D) the division of aging; and
(E) the office of Medicaid policy and planning;
of the office of the secretary of family and social services.
(4) Auditor of state.
(5) State personnel department.
(6) Secretary of state, with respect to the registration of broker-dealers, agents, and investment advisors.
(7) The legislative ethics commission, with respect to the registration of lobbyists.
(8) Indiana department of administration, with respect to bidders on contracts.
(9) Indiana department of transportation, with respect to bidders on contracts.
(10) Indiana professional licensing agency.
(11) Department of insurance, with respect to licensing of insurance producers.
(12) A pension fund administered by the board of trustees of the public employees' retirement fund.
(13) The Indiana state teachers' retirement fund.
(14) The state police benefit system.
(15) The alcohol and tobacco commission.
(b) The bureau of motor vehicles may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number in an application for an official certificate of title for any vehicle required to be titled under IC 9-17.
(2) That an individual include the individual's Social Security number on an application for registration.
(3) That a corporation, limited liability company, firm, partnership, or other business entity include its federal tax identification number on an application for registration.
(c) The Indiana department of administration, the Indiana department of transportation, and the Indiana professional licensing agency may require an employer to provide its federal employer identification number.
(d) The department of correction may require a committed offender to provide the offender's Social Security number for purposes of matching data with the Social Security Administration to determine benefit eligibility.
(e) The Indiana gaming commission may, notwithstanding this

chapter, require the following:
(1) That an individual include the individual's Social Security number in any application for a riverboat owner's license, supplier's license, or occupational license.
(2) That a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity include its federal tax identification number on an application for a riverboat owner's license or supplier's license.
(f) Notwithstanding this chapter, the department of education established by IC 20-19-3-1 may require an individual who applies to the department for a license or an endorsement to provide the individual's Social Security number. The Social Security number may be used by the department only for conducting a background investigation, if the department is authorized by statute to conduct a background investigation of an individual for issuance of the license or endorsement.
As added by Acts 1978, P.L.8, SEC.3. Amended by Acts 1979, P.L.16, SEC.1; Acts 1981, P.L.23, SEC.1; P.L.6-1987, SEC.3; P.L.18-1987, SEC.1; P.L.14-1989, SEC.1; P.L.335-1989(ss), SEC.1; P.L.1-1990, SEC.10; P.L.2-1991, SEC.19; P.L.2-1992, SEC.28; P.L.1-1993, SEC.15; P.L.21-1993, SEC.1; P.L.22-1993, SEC.1; P.L.8-1993, SEC.6; P.L.1-1994, SEC.7; P.L.20-1995, SEC.1; P.L.21-1995, SEC.1; P.L.215-2001, SEC.1; P.L.261-2003, SEC.2; P.L.178-2003, SEC.1; P.L.72-2004, SEC.1; P.L.1-2005, SEC.55; P.L.246-2005, SEC.37; P.L.1-2006, SEC.6; P.L.141-2006, SEC.3.

IC 4-1-8-1 Version c
Prohibition against state agencies requiring individual Social Security numbers; exemptions
Note: This version of section amended by P.L.157-2006, SEC.1, effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006, and preceding version of this section amended by P.L.141-2006, SEC.3, effective 7-1-2006.
Sec. 1. (a) No individual may be compelled by any state agency, board, commission, department, bureau, or other entity of state government (referred to as "state agency" in this chapter) to provide the individual's Social Security number to the state agency against the individual's will, absent federal requirements to the contrary. However, the provisions of this chapter do not apply to the following:
(1) Department of state revenue.
(2) Department of workforce development.
(3) The programs administered by:
(A) the division of family resources;
(B) the division of mental health and addiction;
(C) the division of disability, aging, and rehabilitative services; and
(D) the office of Medicaid policy and planning;
of the office of the secretary of family and social services.         (4) Auditor of state.
(5) State personnel department.
(6) Secretary of state, with respect to the registration of broker-dealers, agents, and investment advisors.
(7) The legislative ethics commission, with respect to the registration of lobbyists.
(8) Indiana department of administration, with respect to bidders on contracts.
(9) Indiana department of transportation, with respect to bidders on contracts.
(10) Indiana professional licensing agency.
(11) Department of insurance, with respect to licensing of insurance producers.
(12) The department of child services.
(13) A pension fund administered by the board of trustees of the public employees' retirement fund.
(14) The Indiana state teachers' retirement fund.
(15) The state police benefit system.
(16) The alcohol and tobacco commission.
(17) The state department of health, for purposes of licensing radiologic technologists under IC 16-41-35-29(c).
(b) The bureau of motor vehicles may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number in an application for an official certificate of title for any vehicle required to be titled under IC 9-17.
(2) That an individual include the individual's Social Security number on an application for registration.
(3) That a corporation, limited liability company, firm, partnership, or other business entity include its federal tax identification number on an application for registration.
(c) The Indiana department of administration, the Indiana department of transportation, and the Indiana professional licensing agency may require an employer to provide its federal employer identification number.
(d) The department of correction may require a committed offender to provide the offender's Social Security number for purposes of matching data with the Social Security Administration to determine benefit eligibility.
(e) The Indiana gaming commission may, notwithstanding this chapter, require the following:
(1) That an individual include the individual's Social Security number in any application for a riverboat owner's license, supplier's license, or occupational license.
(2) That a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity include its federal tax identification number on an application for a riverboat owner's license or supplier's license.
(f) Notwithstanding this chapter, the department of education

established by IC 20-19-3-1 may require an individual who applies to the department for a license or an endorsement to provide the individual's Social Security number. The Social Security number may be used by the department only for conducting a background investigation, if the department is authorized by statute to conduct a background investigation of an individual for issuance of the license or endorsement.
As added by Acts 1978, P.L.8, SEC.3. Amended by Acts 1979, P.L.16, SEC.1; Acts 1981, P.L.23, SEC.1; P.L.6-1987, SEC.3; P.L.18-1987, SEC.1; P.L.14-1989, SEC.1; P.L.335-1989(ss), SEC.1; P.L.1-1990, SEC.10; P.L.2-1991, SEC.19; P.L.2-1992, SEC.28; P.L.1-1993, SEC.15; P.L.21-1993, SEC.1; P.L.22-1993, SEC.1; P.L.8-1993, SEC.6; P.L.1-1994, SEC.7; P.L.20-1995, SEC.1; P.L.21-1995, SEC.1; P.L.215-2001, SEC.1; P.L.261-2003, SEC.2; P.L.178-2003, SEC.1; P.L.72-2004, SEC.1; P.L.1-2005, SEC.55; P.L.246-2005, SEC.37; P.L.1-2006, SEC.6; P.L.145-2006, SEC.3; P.L.157-2006, SEC.1.

IC 4-1-8-2
Forms including request; statement and notification; requisite information; posting
Sec. 2. (a) On any form, application or other writing prepared by or issued under the authority of any state agency, the following information must be included if the individual is requested to provide his social security number:
(1) a brief statement of the reason why the social security number is requested by the state agency; and
(2) a notification either:
(A) that the state agency is required by federal law to obtain the individual's social security number and that the form or application cannot be processed unless the individual provides the number, if such be the case; or
(B) that the individual has the right to refuse to provide his social security number to the agency, if he so desires, and that he will not be penalized therefor.
(b) In any location where a form, application or other writing covered in subsection (a) of this section is taken or filled out, there shall be posted in a conspicuous place a sign in bold print containing information identical to that required on the forms required in subsection (a) of this section.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-3
Forms including request; requisite statement and notification; printing and appendage
Sec. 3. There shall be printed on all forms, applications or other writings which include a request for the social security number produced by or for any state agency on and after January 1, 1978, immediately preceding or following such request, the statement and notification required by section 2 of this chapter. To all forms,

applications and other writings which include a request for the social security number already in use, but not yet executed, by a state agency on January 1, 1978, there shall be appended, on or before said date, the statement and notification required by section 2 of this chapter.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-4
Refusal to provide number; obtaining from other source prohibited
Sec. 4. In any case where an individual shall refuse to provide his social security number to a state agency in accordance with the provisions of section 2(a)(2)(B) of this chapter, the state agency to whom he has made his refusal known is prohibited from obtaining the social security number from any other source.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-5
Refusal to provide number; penalty prohibited
Sec. 5. No individual shall be penalized in any manner, such as by the loss or threat of loss of services or assistance or by the denial or refusal to issue any license or permit, by a state agency for his refusal in accordance with the provisions of section 2(a)(2)(B) of this chapter to provide his social security number to the state agency.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-6
Removal of Social Security number from agency records; substitute identification number; notice on forms
Sec. 6. Each state agency covered by this chapter shall develop a method under which a person who has previously given his or her social security number to the state agency at that person's request may have the number removed from the records of the agency and substitute therefor the new identification number to be used by the person. The notice printed on forms and posted in the office of the agency shall include information on the right of the applicant to remove his or her social security number from existing records.
As added by Acts 1978, P.L.8, SEC.3.

IC 4-1-8-7
Exempt agencies to report
Sec. 7. Each state agency, which is exempt under the provisions of section 1 of this chapter, shall prepare a report, on or before January 1 annually, to the general assembly setting forth any form, application, or other writing required or maintained by it which contains the social security number of any individual. Such report shall also set forth the reason or rationale for requiring such social security number. The report must be in an electronic format under IC 5-14-6.
As added by Acts 1978, P.L.8, SEC.3. Amended by P.L.28-2004, SEC.14.



CHAPTER 9. BACKGROUND CHECK OF EMPLOYEES OF BODIES CORPORATE AND POLITIC

IC 4-1-9-1
Application
Sec. 1. This chapter applies only to a body corporate and politic.
As added by P.L.261-2003, SEC.3.

IC 4-1-9-2
Application
Sec. 2. This chapter does not apply to a political subdivision.
As added by P.L.261-2003, SEC.3.

IC 4-1-9-3
Policy required
Sec. 3. A body corporate and politic shall establish a policy for conducting background checks of persons for purposes of employment with the body corporate and politic.
As added by P.L.261-2003, SEC.3.

IC 4-1-9-4
Policy not less stringent than state personnel department policy
Sec. 4. A policy adopted under this chapter may not be less stringent than a background check policy implemented by the state personnel department for employment with a state agency that is subject to the jurisdiction of the state personnel department.
As added by P.L.261-2003, SEC.3.



CHAPTER 10. RELEASE OF SOCIAL SECURITY NUMBER

IC 4-1-10-1
Applicability
Sec. 1. This chapter applies after June 30, 2006.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-2
"State agency"
Sec. 2. As used in this chapter, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of the executive, including the administrative, department of state government. Except as provided in subdivision (4), the term does not include the judicial or legislative department of state government. The term includes the following:
(1) A state elected official's office.
(2) A state educational institution (as defined in IC 20-12-0.5-1).
(3) A body corporate and politic of the state created by state statute.
(4) The Indiana lobby registration commission established by IC 2-7-1.6-1.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-3
Nondisclosure of Social Security number
Sec. 3. (a) For purposes of this section, disclosure of the last four (4) digits of an individual's Social Security number is not a disclosure of the individual's Social Security number.
(b) Except as provided in section 4 or 5 of this chapter, a state agency may not disclose an individual's Social Security number.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-4
Exceptions to nondisclosures of Social Security number
Sec. 4. Unless prohibited by state law, federal law, or court order, the following apply:
(1) A state agency may disclose the Social Security number of an individual to a state, local, or federal agency.
(2) A state law enforcement agency may, for purposes of furthering an investigation, disclose the Social Security number of an individual to any individual, state, local, or federal agency, or other legal entity.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-5
Permitted disclosures of Social Security number
Sec. 5. (a) A state agency may disclose the Social Security

number of an individual if any of the following apply:
(1) The disclosure of the Social Security number is expressly required by state law, federal law, or a court order.
(2) The individual expressly consents in writing to the disclosure of the individual's Social Security number.
(3) The disclosure of the Social Security number is:
(A) made to comply with:
(i) the USA Patriot Act of 2001 (P.L. 107-56); or
(ii) Presidential Executive Order 13224; or
(B) to a commercial entity for the permissible uses set forth in the:
(i) Drivers Privacy Protection Act (18 U.S.C. 2721 et seq.);
(ii) Fair Credit Reporting Act (15 U.S.C. 1681 et seq.); or
(iii) Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.).
(4) The disclosure of the Social Security number is for the purpose of administration of a state agency employee's or the state agency employee's dependent's health benefits.
(5) The disclosure of the Social Security number is for the purpose of administration of:
(A) a pension fund administered by the board of trustees of the public employees' retirement fund;
(B) the Indiana state teachers' retirement fund;
(C) a deferred compensation plan or defined contribution plan established under IC 5-10-1.1; or
(D) a pension plan established by the state police department under IC 10-12.
(b) A state agency's disclosure of the Social Security number of an individual in compliance with subsection (a) does not violate IC 5-14-3-4(a)(12).
As added by P.L.91-2005, SEC.1. Amended by P.L.29-2006, SEC.1.

IC 4-1-10-6
State agency compliance
Sec. 6. A state agency complies with section 3 of this chapter if the agency:
(1) removes; or
(2) completely and permanently obscures;
a Social Security number on a public record before disclosing the public record.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-7
Impermissible disclosure of Social Security number; required notice
Sec. 7. If a state agency releases a Social Security number in violation of this chapter, the agency shall provide notice to the person whose Social Security number was disclosed in the manner set forth in IC 4-1-11. As added by P.L.91-2005, SEC.1.

IC 4-1-10-8
Criminal disclosures of Social Security number; Class D felony
Sec. 8. An employee of a state agency who knowingly, intentionally, or recklessly discloses a Social Security number in violation of this chapter commits a Class D felony.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-9
False representation to obtain Social Security number; Class D felony
Sec. 9. A person who knowingly, intentionally, or recklessly makes a false representation to a state agency to obtain a Social Security number from the state agency commits a Class D felony.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-10
Negligent disclosure of Social Security number; Class A infraction
Sec. 10. An employee of a state agency who negligently discloses a Social Security number in violation of this chapter commits a Class A infraction.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-11
Attorney general investigation of disclosures; notice to county prosecutor and state police
Sec. 11. (a) The attorney general may investigate any allegation that a Social Security number was disclosed in violation of this chapter.
(b) If the attorney general determines that there is evidence that a state employee committed a criminal act under section 8 or 9 of this chapter, the attorney general shall report the attorney general's findings to:
(1) the prosecuting attorney in the county where the criminal act occurred; and
(2) the state police department.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-12
Attorney general determination of infraction; report to appointing authority and county prosecutor
Sec. 12. If the attorney general determines that there is evidence that a state employee committed an infraction under section 10 of this chapter, the attorney general:
(1) shall report the attorney general's findings to the appointing authority (as defined in IC 4-2-6-1) of the agency that employs the employee; and
(2) may report the attorney general's findings to the local prosecuting attorney in the county where the infraction

occurred.
As added by P.L.91-2005, SEC.1.

IC 4-1-10-13
Attorney general rulemaking authority
Sec. 13. The attorney general may adopt rules under IC 4-22-2 that the attorney general considers necessary to carry out this chapter.
As added by P.L.91-2005, SEC.1.



CHAPTER 11. NOTICE OF SECURITY BREACH

IC 4-1-11-1
Applicability
Sec. 1. This chapter applies after June 30, 2006.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-2
"Breach of the security of the system"
Sec. 2. (a) As used in this chapter, "breach of the security of the system" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by a state or local agency.
(b) The term does not include the following:
(1) Good faith acquisition of personal information by an agency or employee of the agency for purposes of the agency, if the personal information is not used or subject to further unauthorized disclosure.
(2) Unauthorized acquisition of a portable electronic device on which personal information is stored if access to the device is protected by a password that has not been disclosed.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-3
"Personal information"
Sec. 3. (a) As used in this chapter, "personal information" means:
(1) an individual's:
(A) first name and last name; or
(B) first initial and last name; and
(2) at least one (1) of the following data elements:
(A) Social Security number.
(B) Driver's license number or identification card number.
(C) Account number, credit card number, debit card number, security code, access code, or password of an individual's financial account.
(b) The term does not include the following:
(1) The last four (4) digits of an individual's Social Security number.
(2) Publicly available information that is lawfully made available to the public from records of a federal agency or local agency.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-4
"State agency"
Sec. 4. As used in this section "state agency" has the meaning set forth in IC 4-1-10-2.
As added by P.L.91-2005, SEC.2.
IC 4-1-11-5
Disclosures of security breach
Sec. 5. (a) Any state agency that owns or licenses computerized data that includes personal information shall disclose a breach of the security of the system following discovery or notification of the breach to any state resident whose unencrypted personal information was or is reasonably believed to have been acquired by an unauthorized person.
(b) The disclosure of a breach of the security of the system shall be made:
(1) without unreasonable delay; and
(2) consistent with:
(A) the legitimate needs of law enforcement, as described in section 7 of this chapter; and
(B) any measures necessary to:
(i) determine the scope of the breach; and
(ii) restore the reasonable integrity of the data system.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-6
Notification to third party owner of security breach
Sec. 6. (a) This section applies to a state agency that maintains computerized data that includes personal information that the state agency does not own.
(b) If personal information was or is reasonably believed to have been acquired by an unauthorized person, the state agency shall notify the owner or licensee of the information of a breach of the security of the system immediately following discovery. The agency shall provide the notice to state residents as required under section 5 of this chapter.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-7
Time requirement for notification
Sec. 7. The notification required by this chapter:
(1) may be delayed if a law enforcement agency determines that the notification will impede a criminal investigation; and
(2) shall be made after the law enforcement agency determines that it will not compromise the investigation.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-8
Form of notification
Sec. 8. Except as provided in section 9 of this chapter, a state agency may provide the notice required under this chapter:
(1) in writing; or
(2) by electronic mail, if the individual has provided the state agency with the individual's electronic mail address.
As added by P.L.91-2005, SEC.2.
IC 4-1-11-9
Alternate form of notification
Sec. 9. (a) This section applies if a state agency demonstrates that:
(1) the cost of providing the notice required under this chapter is at least two hundred fifty thousand dollars ($250,000);
(2) the number of persons to be notified is at least five hundred thousand (500,000); or
(3) the agency does not have sufficient contact information;
the state agency may use an alternate form of notice set forth in subsection (b).
(b) A state agency may provide the following alternate forms of notice if authorized by subsection (a):
(1) Conspicuous posting of the notice on the state agency's web site if the state agency maintains a web site.
(2) Notification to major statewide media.
As added by P.L.91-2005, SEC.2.

IC 4-1-11-10
Notification to consumer reporting agencies
Sec. 10. If a state agency is required to provide notice under this chapter to more than one thousand (1,000) individuals, the state agency shall notify without unreasonable delay all consumer reporting agencies (as defined in 15 U.S.C. 1681a) of the distribution and content of the notice.
As added by P.L.91-2005, SEC.2. Amended by P.L.1-2006, SEC.7.






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. STATE OFFICERS GENERALLY

CHAPTER 1. SALARIES OF ELECTED OFFICERS.OFFICE AND MANSION EXPENSES OF THE GOVERNOR

IC 4-2-1-1
Amounts
Sec. 1. The salary of the elected officials of the state is as follows:
(1) For the governor, ninety-five thousand dollars ($95,000) per year.
(2) For the lieutenant governor, seventy-six thousand dollars ($76,000) per year. However, the lieutenant governor is not entitled to receive per diem allowance for performance of duties as president of the senate.
(3) For the secretary of state, sixty-six thousand dollars ($66,000) per year.
(4) For the auditor of state, sixty-six thousand dollars ($66,000) per year.
(5) For the treasurer of state, sixty-six thousand dollars ($66,000) per year.
(6) For the attorney general, seventy-nine thousand four hundred dollars ($79,400) per year.
(7) For the clerk of the supreme court, before January 1, 2007, sixty thousand dollars ($60,000) per year.
(8) For the state superintendent of public instruction, seventy-nine thousand four hundred dollars ($79,400) per year.
(Formerly: Acts 1951, c.216, s.1; Acts 1961, c.128, s.1; Acts 1967, c.182, s.1; Acts 1971, P.L.19, SEC.1.) As amended by Acts 1978, P.L.11, SEC.1; P.L.4-1983, SEC.10; P.L.2-1984, SEC.2; P.L.378-1987(ss), SEC.1; P.L.122-1998, SEC.1; P.L.14-2004, SEC.178.



CHAPTER 2. BONDS OF CERTAIN OFFICERS

IC 4-2-2-1
Amount of bonds
Sec. 1. (a) The bond of the auditor of state shall be fixed at one hundred thousand dollars ($100,000).
(b) The bond of the secretary of state shall be fixed at fifty thousand dollars ($50,000).
(c) The bond of the attorney general shall be fixed at fifty thousand dollars ($50,000).
(Formerly: Acts 1901, c.177, s.5.) As amended by P.L.14-2004, SEC.179.



CHAPTER 3. SALARIES OF CHIEF DEPUTY OF ELECTED OFFICERS

IC 4-2-3-1
Amount fixed by appointing authority; approval of budget committee
Sec. 1. The salaries of chief deputies of elective state officers shall be fixed by the appointing authority, provided such salaries are within the appropriations therefor and approved by the budget committee.
(Formerly: Acts 1947, c.168, s.1.)



CHAPTER 4. SPECIAL DEPUTIES FOR ACKNOWLEDGMENTS, OATHS, AFFIDAVITS, AND DEPOSITIONS

IC 4-2-4-1
Appointment; revocation
Sec. 1. The head of any state department, division, board, bureau, or commission is hereby authorized to appoint from the personnel serving as employees in the office of such department, division, board, bureau, or commission, special deputies for the purpose of taking acknowledgments, administering oaths, certifying affidavits and depositions without charge in matters pertaining to said office. Such special deputies shall serve subject to the revocation of their appointments with or without cause by the appointing authority.
(Formerly: Acts 1947, c.81, s.1.)



CHAPTER 5. REPEALED



CHAPTER 6. ETHICS AND CONFLICTS OF INTEREST

IC 4-2-6-1
Definitions
Sec. 1. (a) As used in this chapter, and unless the context clearly denotes otherwise:
(1) "Advisory body" means an authority, a board, a commission, a committee, a task force, or other body designated by any name of the executive department that is authorized only to make nonbinding recommendations.
(2) "Agency" means an authority, a board, a branch, a bureau, a commission, a committee, a council, a department, a division, an office, a service, or other instrumentality of the executive, including the administrative, department of state government. The term includes a body corporate and politic set up as an instrumentality of the state and a private, nonprofit, government related corporation. The term does not include any of the following:
(A) The judicial department of state government.
(B) The legislative department of state government.
(C) A state educational institution (as defined in IC 20-12-0.5-1).
(D) A political subdivision.
(3) "Appointing authority" means the chief administrative officer of an agency. The term does not include a state officer.
(4) "Assist" means to:
(A) help;
(B) aid;
(C) advise; or
(D) furnish information to;
a person. The term includes an offer to do any of the actions in clauses (A) through (D).
(5) "Business relationship" includes the following:
(A) Dealings of a person with an agency seeking, obtaining, establishing, maintaining, or implementing:
(i) a pecuniary interest in a contract or purchase with the agency; or
(ii) a license or permit requiring the exercise of judgment or discretion by the agency.
(B) The relationship a lobbyist has with an agency.
(C) The relationship an unregistered lobbyist has with an agency.
(6) "Commission" refers to the state ethics commission created under section 2 of this chapter.
(7) "Compensation" means any money, thing of value, or financial benefit conferred on, or received by, any person in return for services rendered, or for services to be rendered, whether by that person or another.
(8) "Employee" means an individual, other than a state officer,

who is employed by an agency on a full-time, a part-time, a temporary, an intermittent, or an hourly basis. The term includes an individual who contracts with an agency for personal services.
(9) "Employer" means any person from whom a state officer or employee or the officer's or employee's spouse received compensation. For purposes of this chapter, a customer or client of a self-employed individual in a sole proprietorship or a professional practice is not considered to be an employer.
(10) "Financial interest" means an interest:
(A) in a purchase, sale, lease, contract, option, or other transaction between an agency and any person; or
(B) involving property or services.
The term includes an interest arising from employment or prospective employment for which negotiations have begun. The term does not include an interest of a state officer or employee in the common stock of a corporation unless the combined holdings in the corporation of the state officer or the employee, that individual's spouse, and that individual's unemancipated children are more than one percent (1%) of the outstanding shares of the common stock of the corporation. The term does not include an interest that is not greater than the interest of the general public or any state officer or any state employee.
(11) "Information of a confidential nature" means information:
(A) obtained by reason of the position or office held; and
(B) which:
(i) a public agency is prohibited from disclosing under IC 5-14-3-4(a);
(ii) a public agency has the discretion not to disclose under IC 5-14-3-4(b) and that the agency has not disclosed; or
(iii) is not in a public record, but if it were, would be confidential.
(12) "Person" means any individual, proprietorship, partnership, unincorporated association, trust, business trust, group, limited liability company, or corporation, whether or not operated for profit, or a governmental agency or political subdivision.
(13) "Political subdivision" means a county, city, town, township, school district, municipal corporation, special taxing district, or other local instrumentality. The term includes an officer of a political subdivision.
(14) "Property" has the meaning set forth in IC 35-41-1-23.
(15) "Represent" means to do any of the following on behalf of a person:
(A) Attend an agency proceeding.
(B) Write a letter.
(C) Communicate with an employee of an agency.
(16) "Special state appointee" means a person who is:
(A) not a state officer or employee; and
(B) elected or appointed to an authority, a board, a

commission, a committee, a council, a task force, or other body designated by any name that:
(i) is authorized by statute or executive order; and
(ii) functions in a policy or an advisory role in the executive (including the administrative) department of state government, including a separate body corporate and politic.
(17) "State officer" means any of the following:
(A) The governor.
(B) The lieutenant governor.
(C) The secretary of state.
(D) The auditor of state.
(E) The treasurer of state.
(F) The attorney general.
(G) The superintendent of public instruction.
(18) The masculine gender includes the masculine and feminine.
(19) The singular form of any noun includes the plural wherever appropriate.
(b) The definitions in IC 4-2-7 apply throughout this chapter.
(Formerly: Acts 1974, P.L.4, SEC.2.) As amended by P.L.13-1987, SEC.4; P.L.5-1988, SEC.18; P.L.9-1990, SEC.1; P.L.15-1992, SEC.1; P.L.8-1993, SEC.7; P.L.22-1995, SEC.1; P.L.5-1996, SEC.1; P.L.44-2001, SEC.1; P.L.222-2005, SEC.1; P.L.89-2006, SEC.1.



CHAPTER 7. THE INSPECTOR GENERAL

IC 4-2-7-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or other instrumentality of the executive, including the administrative, department of state government. The term includes a body corporate and politic established as an instrumentality of the state. The term does not include the following:
(A) The judicial department of state government.
(B) The legislative department of state government.
(C) A political subdivision (as defined in IC 4-2-6-1).
(2) "Business relationship" has the meaning set forth in IC 4-2-6-1.
(3) "Employee" means an individual who is employed by an agency on a full-time, a part-time, a temporary, an intermittent, or an hourly basis. The term includes an individual who contracts with an agency for personal services.
(4) "Ethics commission" means the state ethics commission created by IC 4-2-6-2.
(5) "Lobbyist" means an individual who seeks to influence decision making of an agency and who is registered as an executive branch lobbyist under rules adopted by the Indiana department of administration.
(6) "Person" has the meaning set forth in IC 4-2-6-1.
(7) "Special state appointee" has the meaning set forth in IC 4-2-6-1.
(8) "State officer" has the meaning set forth in IC 4-2-6-1.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-2
Inspector general; powers and duties; appointment and removal; reappointment; compensation
Sec. 2. (a) There is established the office of the inspector general. The office of the inspector general consists of the inspector general, who is the director of the office, and an additional staff of deputy inspectors general, investigators, auditors, and clerical employees appointed by the inspector general as necessary to carry out the duties of the inspector general. The inspector general shall provide rooms and staff assistance for the ethics commission.
(b) The inspector general is responsible for addressing fraud, waste, abuse, and wrongdoing in agencies.
(c) The governor shall appoint the inspector general. The inspector general:
(1) except as provided in subdivision (2), shall be appointed for a term that expires on the earlier of the date that:
(A) the term of the governor who appointed the inspector

general expires; or
(B) the governor leaves office;
(2) may only be removed from office by the governor for:
(A) neglect of duty;
(B) misfeasance;
(C) malfeasance; or
(D) nonfeasance;
(3) must be an attorney licensed to practice law in Indiana; and
(4) is entitled to receive compensation set by the governor and approved by the budget agency.
If the governor is reelected, the governor may reappoint the inspector general for an additional term. The inspector general's compensation may not be reduced during the inspector general's continuance in office.
(d) Subject to the approval of the budget agency, the inspector general shall fix the salary of all other employees of the office of the inspector general.
(e) Except for information declared confidential under this chapter, records of the office of the inspector general are subject to public inspection under IC 5-14-3.
(f) IC 5-14-1.5 (the open door law) applies to public meetings of the office of the inspector general.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-3
Duties; criminal investigation; recommendations; annual report
Sec. 3. The inspector general shall do the following:
(1) Initiate, supervise, and coordinate investigations.
(2) Recommend policies and carry out other activities designed to deter, detect, and eradicate fraud, waste, abuse, mismanagement, and misconduct in state government.
(3) Receive complaints alleging the following:
(A) A violation of the code of ethics.
(B) Bribery (IC 35-44-1-1).
(C) Official misconduct (IC 35-44-1-2).
(D) Conflict of interest (IC 35-44-1-3).
(E) Profiteering from public service (IC 35-44-1-7).
(F) A violation of the executive branch lobbying rules.
(G) A violation of a statute or rule relating to the purchase of goods or services by a current or former employee, state officer, special state appointee, lobbyist, or person who has a business relationship with an agency.
(4) If the inspector general has reasonable cause to believe that a crime has occurred or is occurring, report the suspected crime to:
(A) the governor; and
(B) appropriate state or federal law enforcement agencies and prosecuting authorities having jurisdiction over the matter.
(5) Adopt rules under IC 4-22-2 to implement IC 4-2-6 and this

chapter.
(6) Adopt rules under IC 4-22-2 and section 5 of this chapter to implement a code of ethics.
(7) Ensure that every:
(A) employee;
(B) state officer;
(C) special state appointee; and
(D) person who has a business relationship with an agency;
is properly trained in the code of ethics.
(8) Provide advice to an agency on developing, implementing, and enforcing policies and procedures to prevent or reduce the risk of fraudulent or wrongful acts within the agency.
(9) Recommend legislation to the governor and general assembly to strengthen public integrity laws, including the code of ethics for state officers, employees, special state appointees, and persons who have a business relationship with an agency, including whether additional specific state officers, employees, or special state appointees should be required to file a financial disclosure statement under IC 4-2-6-8.
(10) Annually submit a report to the legislative council detailing the inspector general's activities. The report must be in an electronic format under IC 5-14-6.
(11) Prescribe and provide forms for statements required to be filed under IC 4-2-6 or this chapter.
(12) Accept and file information:
(A) voluntarily supplied;
(B) that exceeds the requirements of this chapter.
(13) Inspect financial disclosure forms.
(14) Notify persons who fail to file forms required under IC 4-2-6 or this chapter.
(15) Develop a filing, a coding, and an indexing system required by IC 4-2-6 and IC 35-44-1-3.
(16) Prepare interpretive and educational materials and programs.
As added by P.L.222-2005, SEC.14. Amended by P.L.89-2006, SEC.14.

IC 4-2-7-4
Powers; subpoena and contempt; reports; serving as special prosecuting attorney; civil and criminal actions
Sec. 4. To carry out the duties described in section 3 of this chapter, the inspector general has the following powers:
(1) As part of an investigation, the inspector general may:
(A) administer oaths;
(B) examine witnesses under oath;
(C) issue subpoenas and subpoenas duces tecum; and
(D) examine the records, reports, audits, reviews, papers, books, recommendations, contracts, correspondence, or any other documents maintained by an agency.
(2) The inspector general may apply to a circuit or superior

court for an order holding an individual in contempt of court if the individual refuses to give sworn testimony under a subpoena issued by the inspector general or otherwise disobeys a subpoena or subpoena duces tecum issued by the inspector general.
(3) The inspector general shall prepare a report summarizing the results of every investigation. The report is confidential in accordance with section 8 of this chapter.
(4) If the attorney general has elected not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained, the inspector general may file a civil action for the recovery of the funds in accordance with section 6 of this chapter.
(5) The inspector general may prosecute a criminal matter as a special prosecuting attorney or special deputy prosecuting attorney in accordance with:
(A) section 7 of this chapter; or
(B) IC 33-39-2-6.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-5
Code of ethics; filing ethics complaint
Sec. 5. (a) The inspector general shall adopt rules under IC 4-22-2 establishing a code of ethics for the conduct of state business. The code of ethics must be consistent with Indiana law.
(b) If the inspector general investigates and determines that there is specific and credible evidence that a current or former employee, a current or former state officer, a current or former special state appointee, or a person who has or had a business relationship with an agency has violated the code of ethics, the inspector general may:
(1) file a complaint with the ethics commission and represent the state in a public proceeding before the ethics commission as prescribed in IC 4-2-6-4; or
(2) file a complaint with the ethics commission and negotiate an agreed settlement for approval by the ethics commission according to its rules.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-6
Misconduct involving state business; report to attorney general; inspector general's authority to bring civil action
Sec. 6. (a) This section applies if the inspector general finds evidence of misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the state or in an unlawful benefit to an individual in the conduct of state business.
(b) If the inspector general finds evidence described in subsection (a), the inspector general shall certify a report of the matter to the attorney general and provide the attorney general with any relevant documents, transcripts, or written statements. Not later than one

hundred eighty (180) days after receipt of the report from the inspector general, the attorney general shall do one (1) of the following:
(1) File a civil action (including an action upon a state officer's official bond) to secure for the state the recovery of funds misappropriated, diverted, missing, or unlawfully gained. Upon request of the attorney general, the inspector general shall assist the attorney general in the investigation, preparation, and prosecution of the civil action.
(2) Inform the inspector general that the attorney general does not intend to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. If the attorney general elects not to file a civil action, the attorney general shall return to the inspector general all documents and files initially provided by the inspector general.
(3) Inform the inspector general that the attorney general is diligently investigating the matter and after further investigation may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. However, if more than three hundred sixty-five (365) days have passed since the inspector general certified the report to the attorney general, the attorney general loses the authority to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained and shall return to the inspector general all documents and files initially provided by the inspector general.
(c) If the inspector general has found evidence described in subsection (a) and reported to the attorney general under subsection (b) and:
(1) the attorney general has elected under subsection (b)(2) not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained; or
(2) under subsection (b)(3) more than three hundred sixty-five (365) days have passed since the inspector general certified the report to the attorney general under subsection (b) and the attorney general has not filed a civil action;
the inspector general may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained.
(d) If the inspector general has found evidence described in subsection (a), the inspector general may institute forfeiture proceedings under IC 34-24-2 in a court having jurisdiction in a county where property derived from or realized through the misappropriation, diversion, disappearance, or unlawful gain of state funds may be located, unless a prosecuting attorney has already instituted forfeiture proceedings against that property.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-7
Crimes; inspector general's duty to report to prosecuting attorney; governor's recommendation; appointment of special prosecutor by

court of appeals judge; selection; powers and limitations; indictment
Sec. 7. (a) If the inspector general discovers evidence of criminal activity, the inspector general shall certify to the appropriate prosecuting attorney the following information:
(1) The identity of any person who may be involved in the criminal activity.
(2) The criminal statute that the inspector general believes has been violated.
In addition, the inspector general shall provide the prosecuting attorney with any relevant documents, transcripts, or written statements. If the prosecuting attorney decides to prosecute the crime described in the information certified to the prosecuting attorney, or any other related crimes, the inspector general shall cooperate with the prosecuting attorney in the investigation and prosecution of the case. Upon request of the prosecuting attorney, the inspector general may participate on behalf of the state in any resulting criminal trial.
(b) If:
(1) the prosecuting attorney to whom the inspector general issues a certification under subsection (a):
(A) is disqualified from investigating or bringing a criminal prosecution in the matter addressed in the certification;
(B) does not file an information or seek an indictment not later than one hundred eighty (180) days after the date on which the inspector general certified the information to the prosecuting attorney; or
(C) refers the case back to the inspector general; and
(2) the inspector general finds that there may be probable cause to believe that a person identified in a certification under subsection (a)(1) has violated a criminal statute identified in a certification under subsection (a)(2);
the inspector general may request that the governor recommend the inspector general be appointed as a special prosecuting attorney under subsection (h) so that the inspector general may prosecute the matter addressed in the certification.
(c) The governor may recommend the inspector general be appointed as a special prosecuting attorney if:
(1) one (1) of the conditions set forth in subsection (b)(1) relating to the prosecuting attorney is met; and
(2) the governor finds that the appointment of the inspector general as a special prosecuting attorney is in the best interests of justice.
(d) If the governor has recommended the appointment of the inspector general as a special prosecuting attorney, the inspector general shall file a notice with the chief judge of the court of appeals, stating:
(1) that the governor has recommended that the inspector general be appointed as a special prosecutor;
(2) the name of the county in which the crime that the inspector general intends to prosecute is alleged to have been committed;

and
(3) that the inspector general requests the chief judge to assign a court of appeals judge to determine whether the inspector general should be appointed as a special prosecuting attorney.
Upon receipt of the notice, the chief judge of the court of appeals shall randomly select a judge of the court of appeals to determine whether the inspector general should be appointed as a special prosecuting attorney. The chief judge shall exclude from the random selection a judge who resided in the county in which the crime is alleged to have been committed at the time the judge was appointed to the court of appeals.
(e) The inspector general shall file a verified petition for appointment as a special prosecuting attorney with the court of appeals judge assigned under subsection (d). In the verified petition, the inspector general shall set forth why the inspector general should be appointed as a special prosecutor. The inspector general may support the verified petition by including relevant documents, transcripts, or written statements in support of the inspector general's position. The inspector general shall serve a copy of the verified petition, along with any supporting evidence, on the prosecuting attorney to whom the case was originally certified under subsection (a).
(f) The prosecuting attorney shall file a verified petition in support of or opposition to the inspector general's verified petition for appointment as a special prosecuting attorney not later than fifteen (15) days after receipt of the inspector general's verified petition for appointment as a special prosecuting attorney.
(g) Upon a showing of particularized need, the court of appeals judge may order the verified petitions filed by the inspector general and the prosecuting attorney to be confidential.
(h) After considering the verified petitions, the court of appeals judge may appoint the inspector general or a prosecuting attorney, other than the prosecuting attorney to whom the case was certified under this section, as a special prosecuting attorney if the judge finds that:
(1) one (1) of the conditions set forth in subsection (b)(1) is met; and
(2) appointment of a special prosecuting attorney is in the best interests of justice.
In making its determination under this subsection, the court of appeals judge shall consider only the arguments and evidence contained in the verified petitions.
(i) Except as provided in subsection (k), a special prosecuting attorney appointed under this section has the same powers as the prosecuting attorney of the county. However, the court of appeals judge shall:
(1) limit the scope of the special prosecuting attorney's duties as a special prosecuting attorney to include only the investigation or prosecution of a particular case or particular grand jury investigation, including any matter that reasonably results from

the investigation, prosecution, or grand jury investigation; and
(2) establish for a time certain the length of the special prosecuting attorney's term.
If the special prosecuting attorney's investigation or prosecution acquires a broader scope or requires additional time to complete, the court of appeals judge may at any time increase the scope of the special prosecuting attorney's duties or establish a longer term for the special prosecuting attorney.
(j) An inspector general or prosecuting attorney appointed to serve as a special prosecuting attorney may appoint one (1) or more deputies who are licensed to practice law in Indiana to serve as a special deputy prosecuting attorney. A special deputy prosecuting attorney is subject to the same statutory restrictions and other restrictions imposed on the special prosecuting attorney by the court of appeals, but otherwise has the same powers as a deputy prosecuting attorney.
(k) An inspector general or prosecuting attorney appointed to serve as a special prosecuting attorney under this section may bring a criminal charge only after obtaining an indictment from a grand jury. An inspector general or prosecuting attorney appointed under this section to serve as a special prosecuting attorney may not bring a criminal charge by filing an information.
(l) The inspector general or a deputy inspector general who is licensed to practice law in Indiana may serve as a special deputy prosecuting attorney under IC 33-39-2-6.
(m) If the court of appeals appoints a prosecuting attorney to serve as a special prosecuting attorney under this section, the inspector general shall reimburse the prosecuting attorney for the reasonable expenses of investigating and prosecuting the case.
As added by P.L.222-2005, SEC.14.

IC 4-2-7-8
Confidentiality of informant; exceptions; records and disclosure; penalties
Sec. 8. (a) The identity of any individual who discloses in good faith to the inspector general information alleging a violation of a state or federal statute, rule, regulation, or ordinance is confidential and may not be disclosed to anyone other than the governor, the staff of the office of the inspector general, or an authority to whom the investigation is subsequently referred or certified, unless:
(1) the inspector general makes a written determination that it is in the public interest to disclose the individual's identity; or
(2) the individual consents in writing to disclosure of the individual's identity.
(b) The investigative records of the inspector general may be kept confidential in whole or in part.
(c) This subsection does not apply to a person who is a party to an action brought by the inspector general. Information received by the inspector general is not required to be produced in the course of discovery unless ordered by a court after a showing of:         (1) particularized need; and
(2) proof that the information requested cannot be obtained from any other source.
(d) Except as provided in subsection (e), a person who knowingly or intentionally discloses:
(1) confidential information or records; or
(2) the identity of a person whose identity is confidential under subsection (a);
commits unlawful disclosure of confidential information, a Class A misdemeanor.
(e) A person may disclose confidential information or records or the identity of a person whose identity is confidential under subsection (a) if the governor authorizes the disclosure of this information in the public interest.
As added by P.L.222-2005, SEC.14.



CHAPTER 8. REGISTRATION AND REPORTING OF EXECUTIVE BRANCH LOBBYISTS

IC 4-2-8-1
Application of definitions
Sec. 1. The definitions in IC 4-2-6 and IC 4-2-7 apply throughout this chapter.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-3
Executive branch lobbyists; registration statement; annual report; filing under oath
Sec. 3. (a) An executive branch lobbyist shall file the following with the department:
(1) A registration statement.
(2) An annual report as required by the department.
(b) Statements and reports filed under this section must be filed under oath.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-4
Filing fees; late fees
Sec. 4. (a) The department shall charge each executive branch lobbyist an initial registration fee and an annual report filing fee set by rules adopted by the department under IC 4-22-2.
(b) In the rules adopted under this section, the department may provide for late fees for registration statements and annual reports that are filed late.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-5
Filing materially incorrect statement or report; referral to inspector general; sanctions
Sec. 5. (a) If the department finds that:
(1) a statement or report required to be filed under this chapter was materially incorrect;
(2) the person filing the statement or report was requested to file a corrected statement or report; and
(3) a corrected statement or report has not been filed;
the department may refer the matter to the inspector general or, after a hearing conducted under IC 4-21.5-3, take action under subsection (b).
(b) If the department makes a finding under subsection (a), the

department may do either or both of the following:
(1) Revoke the registration of the person who has failed to file a corrected statement or report.
(2) For a finding made after June 30, 2007, assess a civil penalty on the person who has failed to file a corrected statement or report of not more than five hundred dollars ($500).
As added by P.L.89-2006, SEC.15.

IC 4-2-8-6
Failure to file statement or report; sanctions
Sec. 6. (a) The department may impose either or both of the following sanctions if, after a hearing under IC 4-21.5-3, the department finds that a person has failed to file a registration statement or a report required by this chapter:
(1) Revoke the person's registration.
(2) For a finding made after June 30, 2007, assess a civil penalty on the person of not more than five hundred dollars ($500).
(b) In imposing sanctions under this section, the department shall consider the following:
(1) Whether the failure to file the statement or report was willful or negligent.
(2) Any mitigating circumstances.
As added by P.L.89-2006, SEC.15.

IC 4-2-8-7
Rules; consultation with ethics commission and inspector general
Sec. 7. In consultation with the inspector general and the commission, the department may adopt rules under IC 4-22-2 to accomplish the duties given to the department under this chapter.
As added by P.L.89-2006, SEC.15.






ARTICLE 3. GOVERNOR

CHAPTER 1. THE GOVERNOR

IC 4-3-1-1
Acts and joint resolutions of general assembly
Sec. 1. The governor shall cause all acts and joint resolutions passed by the general assembly to be deposited in the office of the secretary of state, and inform the house in which the same originated, thereof.
(Formerly: Acts 1852, 1RS, c.47, s.1.)

IC 4-3-1-2
Employment of counsel; fugitives from justice; recapture
Sec. 2. He may employ counsel to protect the interest of the state in any matter of litigation where the same is involved; and the expenses incurred under this section, and recapturing fugitives from justice, may be allowed by him and paid out of any money appropriated for that purpose.
(Formerly: Acts 1852, 1RS, c.47, s.2.)

IC 4-3-1-3
Official bonds; suits
Sec. 3. For breach of the condition of any official bond, by which the state is injured, the governor shall direct suit to be brought upon his relation, unless otherwise provided by law; and all costs taxed against such relator shall be paid by the state.
(Formerly: Acts 1852, 1RS, c.47, s.4.)

IC 4-3-1-4
Expenses; contingent fund
Sec. 4. The expenses of the necessary furniture, fuel, stationery, and postage of the governor, and such contingent fund as may be appropriated, shall be paid out of the treasury of the state, on the order of the auditor, as in other cases.
(Formerly: Acts 1852, 1RS, c.47, s.6.)

IC 4-3-1-5
Officers and judges commissioned by governor
Sec. 5. The governor shall commission the following:
(1) All officers designated in the Constitution of the State of Indiana other than members of the general assembly.
(2) All officers elected by the general assembly.
(3) All officers appointed by the governor.
(4) All judges.
(5) All electors and alternate electors for President and Vice President of the United States.
As added by P.L.3-1987, SEC.492. Amended by P.L.3-1993,

SEC.238.

IC 4-3-1-6
Location of residence
Sec. 6. The governor must reside at the seat of government as provided in Article 6, Section 5 of the Constitution of the State of Indiana.
As added by P.L.3-1987, SEC.493.



CHAPTER 2. REPEALED



CHAPTER 3. PENSIONS FOR FORMER GOVERNORS AND SURVIVING SPOUSES

IC 4-3-3-1 Repealed
(Repealed by Acts 1980, P.L.9, SEC.5.)



CHAPTER 4. REPORTS OF STATE AGENCIES TO GOVERNOR-ELECT

IC 4-3-4-1
Contents of reports; plans and estimates for improvements
Sec. 1. It shall be the duty of every state institution, office, board, bureau, society, commission or other organization which receives an appropriation from the state, to furnish to the governor elect of the state, upon his request, within six (6) days after each general election in November, such information in relation to the management, control, receipts, expenditures and needs of such state institution, office, board, bureau, society, commission or other organization as the governor may require and in such form as the governor may prescribe and to furnish plans and reliable estimates for all improvements for which appropriations are to be requested from the next general assembly.
(Formerly: Acts 1905, c.64, s.1.) As amended by Acts 1979, P.L.17, SEC.1.



CHAPTER 5. STATE SERVICES AND SPACE MADE AVAILABLE TO GOVERNOR-ELECT

IC 4-3-5-1
Office space; equipment; telephone
Sec. 1. The governor shall direct the property management division of the department of administration to provide a governor-elect with office space, office equipment, and telephone service, for the period between the election and the inauguration.
(Formerly: Acts 1963, c.143, s.1.)

IC 4-3-5-2
State budget; revenue estimate
Sec. 2. The budget agency shall make available to a governor-elect and his designated representatives information on the following:
(1) All information and reports used in the preparation of the state budget;
(2) All information on projected income and revenue estimates for the state.
(Formerly: Acts 1963, c.143, s.2.)

IC 4-3-5-3
Successors to heads of state agencies; furnishing information
Sec. 3. The designated department, agency, commission, and/or division heads will supply their successors with all necessary documents and information vital to the continued operation of the department.
(Formerly: Acts 1963, c.143, s.3.)



CHAPTER 6. GOVERNOR AUTHORIZED TO PRESENT REORGANIZATION PLANS FOR STATE AGENCIES TO THE GENERAL ASSEMBLY

IC 4-3-6-1
Title of act
Sec. 1. This chapter shall be known and may be cited as the "Reorganization Act of 1967".
(Formerly: Acts 1967, c.9, s.1.) As amended by P.L.5-1984, SEC.9.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. TRANSFER OF LAND TO UNITED STATES GOVERNMENT FOR LOCATION OF FEDERAL PROJECTS IN INDIANA

IC 4-3-9-1
Definitions
Sec. 1. As used in this chapter:
(1) "Agency of the state" means any officer, agency, department, board, bureau, commission, division or institution of the state of Indiana, the trustees or board of directors of any corporation of the state or body politic of the state supported in whole or in part by appropriations from the state, and the trustees of any state-supported university.
(2) "Land" means both unimproved and improved land.
(3) "Title" and "interest in land" means both legal and equitable title and interest in land.
(4) "Transfer" means a gift, grant, conveying, exchange, lease, or sale.
(5) "United States of America" shall include the United States government and any agency or entity thereof.
As added by Acts 1977, P.L.25, SEC.1.



CHAPTER 10. REPEALED



CHAPTER 10.1. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 12.5. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. HOOSIER ALLIANCE AGAINST DRUGS

IC 4-3-17-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the board of directors of the corporation.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-2
"Corporation" defined
Sec. 2. As used in this chapter, "corporation" refers to the Hoosier alliance against drugs established under this chapter.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-3
Establishment of corporation; prerequisites
Sec. 3. The governor may request, on behalf of the state, the establishment of a private not-for-profit corporation named the Hoosier alliance against drugs. The corporation may not commence operations or perform the functions listed in section 4 of this chapter until:
(1) articles of incorporation for the corporation have been filed with, and a certificate of incorporation has been issued by, the secretary of state;
(2) the corporation has conducted a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the articles of incorporation, bylaws, and proposed methods of operation of the corporation; and
(3) the governor has certified to the secretary of state that all requirements set forth in this chapter for the corporation have been satisfied.
Notice of the hearing under subdivision (2) must be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
As added by P.L.16-1989, SEC.1.

IC 4-3-17-4
Articles of incorporation or bylaws; merger
Sec. 4. (a) The articles of incorporation or bylaws of the corporation, as appropriate, must provide that:
(1) the exclusive purpose of the corporation is to provide grants and serve as a resource for education programs on drug and alcohol abuse, by providing assistance to persons or entities involved with:
(A) coordinating the activities of all parties having a role in drug and alcohol abuse education and prevention; and
(B) educating and assisting local communities in educating Indiana citizens on the problems of drug and alcohol abuse;
(2) the board must include:             (A) the governor or the governor's designee;
(B) the state health commissioner or the commissioner's designee; and
(C) additional persons appointed by the governor, who have knowledge or experience in drug or alcohol education programs;
(3) the governor shall designate a member of the board to serve as chairman of the board;
(4) the board shall select any other officers it considers necessary, such as a vice chairman, treasurer, or secretary;
(5) the chairman of the board may appoint any subcommittees that the chairman considers necessary to carry out the duties of the corporation;
(6) with the approval of the governor, the corporation may appoint a president, who shall serve as the chief operating officer of the corporation and who may appoint staff or employ consultants to carry out the corporation's duties under this chapter, including personnel to receive or disseminate information that furthers the goals of the corporation;
(7) the corporation may receive funds from any source (including state appropriations), may enter into contracts, and may expend funds for any activities necessary, convenient, or expedient to carry out its purposes;
(8) any amendments to the articles of incorporation or bylaws of the corporation must be approved by the board;
(9) the corporation shall submit an annual report to the governor, lieutenant governor, and chairman of the legislative council before December 31 of each year;
(10) the corporation shall conduct an annual public hearing to receive comments from interested parties regarding the annual report, and notice of the hearing shall be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b); and
(11) the corporation is subject to an annual audit by the state board of accounts, and the corporation shall bear the full costs of this audit.
An annual report described in subdivision (9) that is submitted to the chairman of the legislative council must be in an electronic format under IC 5-14-6.
(b) The corporation may perform other acts necessary, convenient, or expedient to carry out its purposes under this chapter and has all the rights, powers, and privileges granted to corporations by IC 23-17 and by common law.
(c) With the approval of the governor, the corporation may merge with an entity with similar purposes. If the corporation merges with another entity under this subsection, the governor shall revoke the certification under section 7 of this chapter.
As added by P.L.16-1989, SEC.1. Amended by P.L.12-1990, SEC.1; P.L.179-1991, SEC.5; P.L.23-1995, SEC.1; P.L.28-2004, SEC.21.
IC 4-3-17-5
Duties of corporation
Sec. 5. After being certified by the governor under section 3 of this chapter, the corporation shall do the following:
(1) Conduct an ongoing analysis of the educational programs being used by communities to alleviate the problem of drug and alcohol abuse.
(2) Develop, update, and oversee the implementation of a plan to maintain and strengthen communities in educating Indiana citizens of the problems with drug and alcohol abuse.
(3) Cooperate with individuals and organizations from the private sector in developing, implementing, and promoting drug and alcohol abuse education programs.
(4) Cooperate with federal, state, and local government agencies in matters concerning the corporation's purposes.
(5) Advise the governor and lieutenant governor concerning state programs or activities that may affect drug and alcohol education in Indiana.
(6) Conduct marketing and promotional programs necessary to implement its plans.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-6
Debt of corporation not state liability
Sec. 6. A debt incurred by the corporation under the authority of this chapter does not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana law.
As added by P.L.16-1989, SEC.1.

IC 4-3-17-7
Duration
Sec. 7. The certification by the governor under section 3 of this chapter remains in effect until:
(1) the governor revokes the certification in writing and transmits a copy of the revocation to the president of the corporation and to the secretary of state; or
(2) the general assembly provides by law for termination of the designation.
As added by P.L.16-1989, SEC.1.



CHAPTER 18. RESERVED



CHAPTER 19. PUBLIC HIGHWAY PRIVATE ENTERPRISE REVIEW BOARD

IC 4-3-19-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the public highway private enterprise review board established by section 5 of this chapter.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-2
"Department" defined
Sec. 2. As used in this chapter, "department" means:
(1) the Indiana department of transportation established under IC 8-23-2-1; or
(2) a public highway department that is:
(A) under the political control of a unit (as defined in IC 36-1-2-23); and
(B) involved in the construction, maintenance, or repair of a public highway (as defined in IC 9-25-2-4).
As added by P.L.12-1991, SEC.1.

IC 4-3-19-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or other legal entity.
As added by P.L.12-1991, SEC.1. Amended by P.L.8-1993, SEC.11.

IC 4-3-19-4
"Public highway" defined
Sec. 4. As used in this chapter, "public highway" has the meaning set forth in IC 9-25-2-4.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-5
Establishment of board
Sec. 5. The public highway private enterprise review board is established.
As added by P.L.12-1991, SEC.1. Amended by P.L.1-1994, SEC.8.

IC 4-3-19-6
Membership; appointment
Sec. 6. The board consists of fifteen (15) members as follows:
(1) Eleven (11) voting members appointed by the governor.
(2) Two (2) advisory members appointed by the speaker of the house of representatives.
(3) Two (2) advisory members appointed by the president pro tempore of the senate.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-7
Appointment of voting members; conditions
Sec. 7. The members appointed by the governor must include at least the following:
(1) Two (2) representatives of small business.
(2) One (1) representative of the Indiana State Building Trades Council.
(3) One (1) representative from the Indiana State AFL-CIO.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-8
Appointment of voting members; political affiliation
Sec. 8. Not more than six (6) of the board members appointed by the governor may be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-9
Appointment of advisory members by speaker; conditions
Sec. 9. The members appointed by the speaker of the house of representatives:
(1) must be members of the house of representatives when appointed; and
(2) may not be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-10
Appointment of advisory members by president pro tempore; conditions
Sec. 10. The members appointed by the president pro tempore of the senate:
(1) must be members of the senate when appointed; and
(2) may not be members of the same political party.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-11
Voting members; term
Sec. 11. A member appointed by the governor serves a term of four (4) years.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-12
Advisory members; term
Sec. 12. The term of an advisory member expires on the date of the next general election following the appointment.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-13
Voting members; vacancies
Sec. 13. A member appointed by the governor vacates the member's seat on the board if the member becomes a member of the

general assembly.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-14
Advisory members; vacancies
Sec. 14. A member described under section 9 or 10 of this chapter vacates the member's seat on the board whenever the member ceases to be a member of the chamber of the general assembly that the member represented when the member was appointed.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-15
Appointments to vacancies
Sec. 15. The appointing authority shall fill a vacancy on the board for the unexpired term.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-16
Compensation; expense reimbursements
Sec. 16. Each member of the board who is not an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each board member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-17
Chairman; appointment
Sec. 17. The governor shall appoint the chairman of the board before August 1 of each year.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-18
Meetings
Sec. 18. The board shall meet at the call of the chairman.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-19
Quorum
Sec. 19. A quorum for a meeting of the board consists of six (6) voting members.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-20
Votes required for action
Sec. 20. Eight (8) affirmative votes are required for the board to take action.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-21
Voting restrictions; advisory members
Sec. 21. An advisory member may not vote on a question before the board.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-22
Duties
Sec. 22. The board shall review Indiana statutes, rules, and practices to determine if legislation is desirable to restrict or prohibit governmental competition with private enterprise in the area of:
(1) construction;
(2) maintenance; or
(3) repair;
of a public highway.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-23
Complaints against a department; filing requirements
Sec. 23. A person who believes that a department has violated IC 8-23-9, IC 8-23-11, or IC 36-1-12-3 may file a written complaint with the board. The complaint must set forth the alleged violation.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-24
Transmission of complaint to department
Sec. 24. The board shall transmit a copy of a complaint that complies with section 23 of this chapter to the department.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-25
Responses; requirements for submission
Sec. 25. A department named in a complaint may submit a written response to the board not later than forty-five (45) days after the board transmits a copy of the complaint.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-26
Responses; contents
Sec. 26. A response under section 25 of this chapter may indicate whether the allegation is true or false and whether the department has taken remedial action.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-27
Hearings; issuance of advisory opinions
Sec. 27. The board shall hold a hearing on the complaint and issue an advisory opinion to the department.
As added by P.L.12-1991, SEC.1.
IC 4-3-19-28
Advisory opinions; requirements
Sec. 28. The opinion issued under section 27 of this chapter must:
(1) state whether the department has violated IC 8-23-9, IC 8-23-11, or IC 36-1-12-3; and
(2) be forwarded to the person who filed the complaint and the department not later than sixty (60) days after the hearing is conducted.
As added by P.L.12-1991, SEC.1.

IC 4-3-19-29
Report; contents
Sec. 29. The board shall submit a report to the governor and the legislative council before November 1 of each year. The report must include the findings and recommendations of the board. The report submitted to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.12-1991, SEC.1. Amended by P.L.28-2004, SEC.22.



CHAPTER 20. REPEALED



CHAPTER 21. MILITARY BASE PLANNING COUNCIL

IC 4-3-21-1
"Council"
Sec. 1. As used in this chapter, "council" refers to the military base planning council established by section 3 of this chapter.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-2
"Military base"
Sec. 2. As used in this chapter, "military base" means a United States or an Indiana government military installation that:
(1) has an area of at least sixty thousand (60,000) acres and is used for the design, construction, maintenance, and testing of electronic devices and ordnance;
(2) has an area of at least nine hundred (900) acres and serves as an urban training center for military units, civilian personnel, and first responders; or
(3) has an area of at least five thousand (5,000) acres and serves as a joint training center for active and reserve components of the armed forces of the United States.
As added by P.L.5-2005, SEC.1. Amended by P.L.180-2006, SEC.1.

IC 4-3-21-3
Council established
Sec. 3. The military base planning council is established.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-4
Council membership
Sec. 4. The council consists of the following members:
(1) Each member of the house of representatives whose house district includes all or part of a county that contains any part of a military base.
(2) Each member of the senate whose senate district includes all or part of a county that contains any part of a military base.
(3) The lieutenant governor or the lieutenant governor's designee.
(4) The adjutant general or the adjutant general's designee.
(5) The commissioner of the department of environmental management or the commissioner's designee.
(6) The commissioner of the Indiana department of transportation or the commissioner's designee.
(7) The executive director of the department of homeland security or the executive director's designee.
(8) The commissioner of the department of workforce development or the commissioner's designee.
(9) The president of the Indiana economic development corporation or the president's designee.         (10) The director of the office of energy and defense development.
(11) The following local government representatives:
(A) One (1) member of the county executive of each county that contains all or part of a military base, appointed by the county executive.
(B) One (1) member of the county fiscal body of each county that contains all or part of a military base, appointed by the county fiscal body.
(C) One (1) member:
(i) who is the executive of the municipality having the largest population in each county that contains all or part of a military base if that municipality is a city; or
(ii) who is appointed from the membership of the fiscal body of that town, if a town is the municipality having the largest population in the county.
(D) One (1) member of the legislative body of the municipality having the largest population in each county that contains a military base, appointed by the legislative body of that municipality.
(E) One (1) member of the county executive of each county listed in IC 36-7-30.5-10(4) through IC 36-7-30.5-10(6), appointed by the county executive.
As added by P.L.5-2005, SEC.1. Amended by P.L.180-2006, SEC.2.

IC 4-3-21-5
Council per diem and travel expenses
Sec. 5. (a) Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.5-2005, SEC.1.
IC 4-3-21-6
Council chairperson
Sec. 6. The governor shall designate a member of the council to serve as chairperson of the council.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-7
Council meetings
Sec. 7. The council shall meet at the call of the chairperson.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-8
Council staff
Sec. 8. The governor shall provide staff assistance as the council may require.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-9
Legislators; nonvoting members
Sec. 9. A member of the council who is a member of the general assembly is a nonvoting member.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-10
Council action
Sec. 10. The affirmative votes of a majority of the voting members of the council are required for the council to take action on any measure, including reports required in section 12 of this chapter.
As added by P.L.5-2005, SEC.1.

IC 4-3-21-11
Council duties
Sec. 11. The council shall do the following:
(1) Identify the public infrastructure and other community support necessary:
(A) to improve mission efficiencies; and
(B) for the development and expansion;
of military bases in Indiana.
(2) Identify existing and potential impacts of encroachment on military bases in Indiana.
(3) Identify potential state and local government actions that can:
(A) minimize the impacts of encroachment on; and
(B) enhance the long term potential of;
military bases.
(4) Identify opportunities for collaboration among:
(A) the state, including the military department of the state;
(B) political subdivisions;
(C) military contractors; and
(D) academic institutions;         to enhance the economic potential of military bases and the economic benefits of military bases to the state.
(5) Review state policies, including funding and legislation, to identify actions necessary to prepare for the United States Department of Defense Efficient Facilities Initiative scheduled to begin in 2005.
(6) Study how governmental entities outside Indiana have addressed issues regarding encroachment and partnership formation described in this section.
(7) With respect to a multicounty federal military base under IC 36-7-30.5:
(A) vote to require the establishment of the development authority under IC 36-7-30.5, if necessary; and
(B) advise and submit recommendations to a development authority board appointed under IC 36-7-30.5.
As added by P.L.5-2005, SEC.1. Amended by P.L.203-2005, SEC.1.

IC 4-3-21-12
Council report
Sec. 12. The council shall submit a report to the:
(1) governor; and
(2) legislative services agency;
not later than July 1 of each year. The report submitted to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.5-2005, SEC.1.



CHAPTER 22. OFFICE OF MANAGEMENT AND BUDGET

IC 4-3-22-1
Legislative findings
Sec. 1. The state will benefit from devoting adequate resources to do the following:
(1) Gather and coordinate data in a timely manner.
(2) Perform comprehensive and detailed budgeting analysis.
(3) Put in place comprehensive and effective budgeting practices.
(4) Coordinate all functions related to budgeting and controlling spending in state government.
(5) Perform comprehensive and detailed financial analysis.
(6) Perform comprehensive financial oversight.
(7) Ensure that effective financial management policies are implemented throughout state government.
(8) Perform comprehensive and detailed performance analysis.
(9) Ascertain whether the burdens imposed by laws and rules are justified by their benefits using a rigorous cost benefit analysis.
(10) Measure the performance of government activities.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-2
"Director"
Sec. 2. As used in this chapter, "director" means the director of the office of management and budget established by this chapter.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-3
Establishment of office; director
Sec. 3. (a) To address the needs set forth in section 1 of this chapter, there is established the office of management and budget, which is referred to in this chapter as the "OMB".
(b) The OMB shall have a director who is the chief financial officer of the state. The director shall report directly to the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-4
Responsibilities and authority of budget director
Sec. 4. The director is responsible and accountable for and has authority over the following:
(1) All functions performed by the following:
(A) The budget agency.
(B) The department of state revenue.
(C) The department of local government finance.
(D) The Indiana finance authority.
The directors of these agencies, departments, and offices shall report to the director and administer their offices and agencies in compliance with the policies and procedures related to fiscal management that are established by the OMB and approved by the governor.
(2) All budgeting, accounting, and spending functions within the various agencies, departments, and programs of state government.
As added by P.L.246-2005, SEC.38.
IC 4-3-22-5
OMB director as budget director
Sec. 5. The director may serve as the budget director of the budget agency under IC 4-12-1-3 unless the governor appoints another individual to serve as the budget director. If the director also serves as the budget director, the director is not entitled to receive any salary or other compensation as budget director.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-6
Division of government efficiency and financial planning
Sec. 6. (a) The division of government efficiency and financial planning is established within the OMB. The director shall appoint, subject to the approval of the governor, a director of the division, who serves at the pleasure of the director of OMB.
(b) The division shall conduct operational and procedural audits of state government, perform financial planning, design and implement efficiency projects, and carry out such other responsibilities as may be designated by the director.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-7
Duties; fiscal management
Sec. 7. The OMB shall assist the governor in the articulation, development, and execution of the governor's policies and programs on fiscal management.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-8
Duties; review and development of policies and proposals
Sec. 8. The OMB shall assist and represent the governor in the development and review of all policy, legislative, and rulemaking proposals affecting capital budgeting, procurement, e-government, and other matters related to fiscal management.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-9
Duties; coordination of administrative policies
Sec. 9. The OMB shall harmonize agency views on legislation and facilitate the negotiation of policy positions for the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-10
Duties; budget decision making and negotiations
Sec. 10. The OMB shall provide expertise to the governor for budget decision making and negotiations.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-11
Duties; analysis of budgets; trends
Sec. 11. The OMB shall analyze trends in and the consequences of aggregate budget policy.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-12
Duties; metrics for measuring performance and efficiency
Sec. 12. The OMB shall establish metrics for measuring state

government performance and efficiency.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-13
Duties; cost benefit analysis for rules
Sec. 13. (a) The OMB shall perform a cost benefit analysis upon each proposed rule and provide to:
(1) the governor; and
(2) the administrative rules oversight committee established under IC 2-5-18;
an assessment of the rule's effect on Indiana business.
(b) After June 30, 2005, the cost benefit analysis performed by the OMB under this section with respect to any proposed rule that has an impact of at least five hundred thousand dollars ($500,000) shall replace and be used for all purposes under IC 4-22-2 in lieu of the fiscal analysis previously performed by the legislative services agency under IC 4-22-2.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-14
Agencies and instrumentalities; required compliance and cooperation
Sec. 14. All instrumentalities, agencies, authorities, boards, commissions, and officers of the executive, including the administrative, department of state government, and all bodies corporate and politic established as instrumentalities of the state shall:
(1) comply with the policies and procedures related to fiscal management that are established by the OMB and approved by the governor; and
(2) cooperate with and provide assistance to the OMB.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-15
Agencies; accountability; compliance with statutory requirements
Sec. 15. All state agencies (as defined in IC 4-12-1-2) shall, in addition to complying with all statutory duties applicable to state purchasing, be accountable to the OMB for adherence to policies, procedures, and spending controls established by the OMB and approved by the governor.
As added by P.L.246-2005, SEC.38.

IC 4-3-22-16
Comments concerning proposed legislation
Sec. 16. (a) As used in this section, "coordinator" means the following:
(1) A small business regulatory coordinator (as defined in IC 4-22-2-28.1(b)).
(2) An ombudsman designated under IC 13-28-3-2.
(b) Each coordinator may review proposed legislation affecting the small businesses that are regulated by the agency or that would be regulated by the agency under proposed legislation. A coordinator may submit to the OMB written comments concerning the impact of proposed legislation on small business.
(c) The OMB may review comments received under subsection (b). The OMB may amend the comments. After completing its review, the OMB shall transmit the comments to the legislative

services agency for posting on the general assembly's web site. The comments submitted under this section shall be transmitted electronically in a format suitable for posting to the general assembly's web site as determined by the legislative services agency.
As added by P.L.137-2006, SEC.2.






ARTICLE 4. LIEUTENANT GOVERNOR

CHAPTER 1. REPEALED



CHAPTER 2. INABILITY OF LIEUTENANT GOVERNOR TO DISCHARGE OFFICIAL DUTIES

IC 4-4-2-1 Repealed
(Repealed by Acts 1979, P.L.19, SEC.4.)



CHAPTER 2.3. LIEUTENANT GOVERNOR AS SECRETARY OF AGRICULTURE AND RURAL DEVELOPMENT

IC 4-4-2.3-1
Lieutenant governor as secretary of agriculture and rural development
Sec. 1. The lieutenant governor serves as secretary of agriculture and rural development by virtue of office.
As added by P.L.83-2005, SEC.1.

IC 4-4-2.3-2
Responsibilities of secretary
Sec. 2. The secretary is responsible for implementation of the following:
(1) IC 4-4-9.7.
(2) IC 15-9.
As added by P.L.83-2005, SEC.1.



CHAPTER 2.4. DUTIES OF LIEUTENANT GOVERNOR RELATING TO ENERGY POLICY

IC 4-4-2.4-1
Duties of lieutenant governor relating to energy policy
Sec. 1. The office of the lieutenant governor shall carry out the duties relating to energy policy that were carried out by the department of commerce (before its abolishment in 2005).
As added by P.L.144-2006, SEC.1.

IC 4-4-2.4-2
Office of lieutenant governor may adopt rules relating to energy policy, coal technology research, and recycling and energy development board
Sec. 2. The office of the lieutenant governor may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of the office of the lieutenant governor relating to:
(1) energy policy under section 1 of this chapter;
(2) the administration of the center for coal technology research under IC 4-4-30-5.5; and
(3) the Indiana recycling and energy development board under IC 4-23-5.5-6.5.
As added by P.L.144-2006, SEC.1.



CHAPTER 2.5. SERVICE OF LIEUTENANT GOVERNOR AND EMPLOYEES ON STATE AGENCIES, BOARDS, AND OTHER BODIES

IC 4-4-2.5-1
Designee as member
Sec. 1. In all cases where the lieutenant governor is a member of a state agency, committee, division, board, authority, or other organization created by law, the lieutenant governor may designate another individual to serve on the agency, committee, division, board, authority, or organization in place of the lieutenant governor as a member for all purposes. A designation under this section becomes effective when filed in the official records of the agency, committee, division, board, authority, or organization and remains in effect until the designation lapses in accordance with its terms.
As added by Acts 1981, P.L.24, SEC.2. Amended by P.L.17-1989, SEC.1; P.L.1-2006, SEC.8.



CHAPTER 3. REPEALED



CHAPTER 3.2. PROMOTION OF LIVESTOCK SHOWS

IC 4-4-3.2-1
Definitions
Sec. 1. (a) As used in this chapter, "department" means the department of agriculture.
(b) As used in this chapter, "livestock" includes but is not limited to the following:
(1) Beef cattle, dairy cattle, and other animals of the bovine species.
(2) Swine and other animals of the porcine species.
(3) Sheep and other members of the ovine species.
(4) Horses, mules, burros, asses, and other animals of the equine species.
(5) Goats and other members of the caprine species.
(6) Poultry and other birds of the avian species.
(7) Ostriches, rhea, emus, and other members of the ratite species.
(8) Camels, llamas, and other members of the camelid species.
(9) Farm raised deer, elk, moose, and other members of the cervidae species.
(10) Bison.
(11) Aquatic animals that are the subject of aquaculture.
(12) Rabbits.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.7; P.L.22-1987, SEC.1; P.L.92-1999, SEC.1; P.L.1-2006, SEC.9.

IC 4-4-3.2-2
Duties of department of agriculture
Sec. 2. The department shall aid, encourage, foster, and promote the development and improvement of the livestock industry throughout Indiana.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.8; P.L.22-1987, SEC.2; P.L.1-2006, SEC.10.

IC 4-4-3.2-3
Livestock industry promotion and development fund
Sec. 3. (a) The livestock industry promotion and development fund (referred to as the "fund" in this chapter) is established as a dedicated fund to be administered by the department.
(b) The money in the fund must be spent by the department:
(1) exclusively for the purposes described in this chapter, including administrative expenses; and
(2) throughout Indiana.
(c) No portion of the fund shall revert to the state general fund at the end of a fiscal year. However, if the fund is abolished, its contents shall revert to the state general fund.
(d) There is annually appropriated to the department the entire

amount of money in the fund for the use of the department in carrying out the purposes of this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.22-1987, SEC.3; P.L.13-1997, SEC.1; P.L.1-2006, SEC.11.

IC 4-4-3.2-4
Grants from fund
Sec. 4. The department may make grants from the fund to associations or organizations for the following purposes:
(1) To conduct or support livestock industry shows, sales, expositions, conventions, or similar events throughout Indiana consistent with the purposes of this chapter.
(2) To support expanding markets for Indiana livestock producers by encouraging the development of business and industry related to livestock production, processing, and distribution.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.9; P.L.22-1987, SEC.4; P.L.1-2006, SEC.12.

IC 4-4-3.2-5
Matching amount for grants funded
Sec. 5. An association or organization may not qualify for or be eligible to receive any part of the fund to be awarded as grants unless there is provided and made available from sources other than the fund an amount for grants equal to or in excess of that allocated from the fund under this chapter. Funds approved and designated by the department for purposes other than grant awards are exempt from the matching fund requirements for grant awards.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.22-1987, SEC.5; P.L.1-2006, SEC.13.

IC 4-4-3.2-6
Eligibility for funding assistance
Sec. 6. An association or organization must be a nonprofit entity to be eligible for grants under this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by Acts 1982, P.L.15, SEC.10; P.L.22-1987, SEC.6.

IC 4-4-3.2-7
Rules
Sec. 7. The department may adopt rules under IC 4-22-2 to carry out the provisions of this chapter.
As added by Acts 1980, P.L.13, SEC.2. Amended by P.L.1-2006, SEC.14.



CHAPTER 3.3. PROMOTION OF FOREIGN MARKETS FOR AGRICULTURAL PRODUCTS

IC 4-4-3.3-1
"Director" defined
Sec. 1. As used in this chapter, "director" means the director of the department of agriculture.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.15.

IC 4-4-3.3-2
Responsibility of director
Sec. 2. The director is responsible for foreign market promotion for agricultural products.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.16.

IC 4-4-3.3-3
Promotion offices in foreign countries
Sec. 3. Within the limit of funds specifically appropriated for that purpose, the director may establish and maintain offices in foreign countries for the purpose of promoting international markets for Indiana agricultural products.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.17.

IC 4-4-3.3-4
Livestock export inspection facilities
Sec. 4. Within the limit of funds specifically appropriated for that purpose, the director may operate livestock export inspection facilities meeting the requirements of the United States Department of Agriculture for livestock inspection prior to export shipments.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.18.

IC 4-4-3.3-5
Livestock inspection fees
Sec. 5. The director may establish and collect fair and reasonable livestock inspection fees to cover the cost of administering livestock export facilities.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.19.

IC 4-4-3.3-6
Location of livestock export facilities
Sec. 6. Livestock export facilities shall be located in such locations as to encourage the collection of livestock from Indiana and the entire midwest area for exportation.
As added by Acts 1980, P.L.14, SEC.1.
IC 4-4-3.3-7
Livestock export facility administration fund
Sec. 7. The livestock export facility administration fund is established as a dedicated fund to be administered by the director. All fees collected under section 5 of this chapter shall be deposited in the fund. The money in the fund may be spent by the director exclusively for the purposes described in this chapter. No portion of the fund shall revert to the state general fund at the end of a fiscal year. However, if the fund is abolished, its contents shall revert to the state general fund.
As added by Acts 1980, P.L.14, SEC.1. Amended by P.L.1-2006, SEC.20.



CHAPTER 3.4. CENTER FOR VALUE ADDED RESEARCH

IC 4-4-3.4-1
Establishment; duties
Sec. 1. The director of the department of agriculture shall establish a center for value added research to perform the following duties:
(1) Develop a strategic assessment of the Indiana agricultural industries and establish targeted priorities for industry expansion.
(2) Develop recommendations for legislative and administrative programs that will enhance economic development in the targeted agricultural industries.
(3) Identify and prioritize research development and educational needs for expanding value added opportunities in Indiana.
(4) Establish cooperative industry research and development initiatives that lead to new agricultural industry opportunities in Indiana.
(5) Serve as a resource for industry in the planning, promotion, and development of value added agricultural products and agricultural industry opportunities in Indiana, including product feasibility, market feasibility, economic feasibility, product development, product testing, and test marketing.
(6) Serve as a resource for industry and the state in attracting value added agricultural industry to Indiana.
(7) Develop private sector research funding and technology transfer programs commensurate with the state's targeted agricultural industry economic development objectives.
(8) Provide a forum for continuing dialogue between industry, government, and researchers in addressing the needs and opportunities for expanding the value added agricultural industry.
As added by P.L.23-1987, SEC.1. Amended by P.L.1-2006, SEC.21.

IC 4-4-3.4-2
Cooperation with public and private entities
Sec. 2. In carrying out its duties under this chapter, the center for value added research shall cooperate with and may utilize the resources of:
(1) Purdue University and other colleges and universities located in Indiana;
(2) any other state or federal department or agency;
(3) political subdivisions located in Indiana; and
(4) interest groups representing agriculture, business, and industry in Indiana.
As added by P.L.23-1987, SEC.1.

IC 4-4-3.4-3
Powers of director of department of agriculture      Sec. 3. To carry out the duties described in section 1 of this chapter, the director of the department of agriculture, acting for and on behalf of the center for value added research, may:
(1) organize the center in the manner necessary to implement this chapter;
(2) execute contractual agreements, including contracts for:
(A) the operation of the center;
(B) the performance of any of the duties described in section 1 of this chapter;
(C) the services of an executive director to serve as the chief operating officer of the center; and
(D) any other services necessary to carry out the duties described in section 1 of this chapter;
(3) receive money from any source;
(4) expend money for an activity appropriate to the purposes of this chapter;
(5) execute agreements and cooperate with:
(A) any other state or federal department or agency;
(B) political subdivisions located in Indiana;
(C) any private person or corporation; or
(D) colleges and universities located in Indiana; and
(6) subject to the approval of the budget agency, employ personnel as necessary for the efficient administration of this chapter.
As added by P.L.23-1987, SEC.1. Amended by P.L.13-1997, SEC.2; P.L.1-2006, SEC.22.

IC 4-4-3.4-4
Value added research fund
Sec. 4. (a) The value added research fund is established for the purpose of providing money for:
(1) the center for value added research; and
(2) the director of the department of agriculture to carry out the duties specified under this chapter.
The fund shall be administered by the director of the department of agriculture.
(b) The fund consists of money appropriated by the general assembly.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.7-1996, SEC.1. Amended by P.L.1-2006, SEC.23.



CHAPTER 3.5. REPEALED



CHAPTER 3.6. REPEALED



CHAPTER 3.7. REPEALED



CHAPTER 3.8. AQUACULTURE

IC 4-4-3.8-1
"Aquaculture" defined
Sec. 1. As used in this chapter, "aquaculture" means a form of agriculture that is the controlled cultivation and harvest of aquatic plants and animals.
As added by P.L.18-1989, SEC.1.

IC 4-4-3.8-2
Duties of director of department of agriculture
Sec. 2. The director of the department of agriculture shall do the following:
(1) Organize and develop an information and market research center for aquaculture.
(2) Instigate the formation of a market and development plan for the aquaculture industry.
(3) Encourage the development and growth of aquaculture.
As added by P.L.18-1989, SEC.1. Amended by P.L.1-2006, SEC.24.

IC 4-4-3.8-3
Grant or loan program consideration
Sec. 3. A person engaged in the business of aquaculture is entitled to the same consideration for a grant or loan program under the statutes or administrative rules of the state as a person engaged in other forms of farming.
As added by P.L.92-1999, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 4.5. REPEALED



CHAPTER 4.6. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 5.2. EMERGING TECHNOLOGY GRANT FUND

IC 4-4-5.2-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the board of the Indiana economic development corporation.
As added by P.L.81-2004, SEC.44. Amended by P.L.4-2005, SEC.2.

IC 4-4-5.2-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the emerging technology grant fund established by section 5 of this chapter.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-3
"Small business"
Sec. 3. As used in this chapter, "small business" means a business that satisfies all the following:
(1) The business is independently owned and operated.
(2) The principal office of the business is located in Indiana.
(3) The business satisfies either of the following:
(A) The business has not more than:
(i) one hundred (100) employees; and
(ii) average annual gross receipts of ten million dollars ($10,000,000).
(B) If the business is a manufacturing business, the business does not have more than one hundred (100) employees.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-4
"Small sized technology based business"
Sec. 4. As used in this chapter, "small sized technology based business" means a small business engaged in any of the following:
(1) Life sciences.
(2) Information technology.
(3) Advanced manufacturing.
(4) Logistics.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-5
Emerging technology grant fund established
Sec. 5. (a) The emerging technology grant fund is established to provide grants to match federal grants for small sized technology based businesses to be used to accelerate commercialization of emerging technologies.
(b) The fund consists of appropriations from the general assembly and gifts and grants to the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same

manner as other public funds may be invested.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this chapter.
(e) Money in the fund is continuously appropriated for the purposes of this chapter.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-6
Purposes of grant program
Sec. 6. The purpose of the grant program is to do the following:
(1) Assist Indiana businesses to compete nationally for federal research and development awards.
(2) Provide matching grants that focus on small sized technology based businesses in industry sectors vital to Indiana's economic growth.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-7
Duties of board
Sec. 7. (a) The board shall administer the grant program under this chapter.
(b) The board shall award grants to support projects that leverage private sector, federal, and state resources to create new globally competitive commercial products or services that will enhance economic growth and job creation in Indiana.
(c) The board may award grants only to businesses that receive federal grant awards.
(d) In awarding grants, the board shall give preference to proposals from businesses that include other Indiana based organizations. However, the amount of the grant may be measured only against the federal money allocated to the small sized technology based business partner.
(e) The board shall consider the following when making grants under this chapter:
(1) Whether the grant will increase the viability of the applicant's project.
(2) Whether the grant will attract additional federal research, development, and commercialization money.
(3) Whether the grant will assist in accelerating the introduction of technology based products in the market.
(4) Whether the grant will produce additional technology based jobs in Indiana.
(5) Other factors the board considers relevant.
(f) An applicant for a grant under this chapter must be in the process of applying for, have applied for, or have received a federal grant for the proposed project. If the applicant has already received a federal grant for the proposed project, the start date of the federal award must be after June 30, 2003.
(g) Any federal program may serve as the basis for a grant under

this chapter if all the following are satisfied:
(1) The applicant's federal proposal is a response to a nationally competitive federal solicitation.
(2) The federal program provides money to develop, revise, or commercialize a new technology.
(3) The federal program accepts matching funds.
(4) The applicant's federal proposal includes the state as a potential funding source.
As added by P.L.81-2004, SEC.44.

IC 4-4-5.2-8
Maximum grant awards
Sec. 8. Before July 1 of each year, the board shall establish and publish guidelines determining the following:
(1) Priority industries and technological areas for grants under this chapter.
(2) Matching levels for the different priorities established under subdivision (1). The matching level may not be more than one dollar ($1) for each federal dollar received by an applicant.
(3) The maximum dollar amount that may be awarded for a proposal. The maximum dollar amount may not exceed one hundred fifty thousand dollars ($150,000) for each business for each proposal.
As added by P.L.81-2004, SEC.44.



CHAPTER 6. REPEALED



CHAPTER 6.1. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 9.3. REPEALED



CHAPTER 9.5. REPEALED



CHAPTER 9.7. OFFICE OF RURAL AFFAIRS

IC 4-4-9.7-1
"Director"
Sec. 1. As used in this chapter, "director" refers to the director of the office of community and rural affairs appointed under section 5 of this chapter.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.2.

IC 4-4-9.7-2
"Office"
Sec. 2. As used in this chapter, "office" refers to the office of community and rural affairs established by section 4 of this chapter.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.3.

IC 4-4-9.7-3
"Secretary"
Sec. 3. As used in this chapter, "secretary" refers to the lieutenant governor as secretary of agriculture and rural development, as provided in IC 4-4-2.3.
As added by P.L.83-2005, SEC.5.

IC 4-4-9.7-4
Office of community and rural affairs established
Sec. 4. The office of community and rural affairs is established.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.4.

IC 4-4-9.7-5
Director; appointment; chief executive and administrative officer; employees
Sec. 5. (a) The secretary shall appoint an individual to be the director of the office.
(b) The director:
(1) serves at the secretary's pleasure;
(2) is entitled to receive compensation in an amount set by the secretary subject to the approval of the budget agency under IC 4-12-1-13; and
(3) is responsible to the secretary.
(c) The director is the chief executive and administrative officer of the office.
(d) The director may appoint employees in the manner provided by IC 4-15-2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
(e) The director may delegate the director's authority to the appropriate office staff.
As added by P.L.83-2005, SEC.5.

IC 4-4-9.7-6
Duties of office      Sec. 6. The office shall do the following:
(1) Administer the rural economic development fund under section 9 of this chapter.
(2) Administer the Indiana main street program under IC 4-4-16.
(3) Administer the community development block grant program.
As added by P.L.83-2005, SEC.5. Amended by P.L.144-2006, SEC.5.

IC 4-4-9.7-7
Office may adopt rules
Sec. 7. The office may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of this chapter.
As added by P.L.144-2006, SEC.6.

IC 4-4-9.7-8
Director shall establish advisory board
Sec. 8. The director shall establish a board to advise the office in the implementation of the duties of the office.
As added by P.L.144-2006, SEC.7.

IC 4-4-9.7-9
Rural economic development fund
Sec. 9. (a) The rural economic development fund is established for the purpose of enhancing and developing rural communities. The fund shall be administered by the office.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisers, and legal counsel to assist in the management of the fund and may pay the state expenses incurred under those contracts.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund may be used for the following purposes:
(1) To create, assess, and assist a pilot project to enhance the economic and community development in a rural area.
(2) To establish a local revolving loan fund for:
(A) an industrial;
(B) a commercial;
(C) an agricultural; or
(D) a tourist;
venture.
(3) To provide a loan for an economic development project in a rural area.
(4) To provide technical assistance to a rural organization.
(5) To assist in the development and creation of a rural cooperative.         (6) To address rural workforce development challenges.
(7) To assist in addressing telecommunications needs in a rural area.
(8) To provide funding for rural economic development projects concerning the following issues:
(A) Infrastructure, including water, wastewater, and storm water infrastructure needs.
(B) Housing.
(C) Health care.
(D) Local planning.
(E) Land use.
(F) Other rural economic development issues, as determined by the office.
(9) To provide funding for the establishment of new regional rural development groups and the operation of existing regional rural development groups.
(f) Expenditures from the fund are subject to appropriation by the general assembly and approval by the office.
As added by P.L.144-2006, SEC.8.



CHAPTER 10. REPEALED



CHAPTER 10.1. REPEALED



CHAPTER 10.9. INDIANA FINANCE AUTHORITY LAW; DEFINITIONS

IC 4-4-10.9-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this chapter, IC 4-4-11, and IC 4-4-31.
As added by P.L.20-1985, SEC.1. Amended by P.L.224-2003, SEC.271.



CHAPTER 11. INDIANA FINANCE AUTHORITY

IC 4-4-11-1
Title
Sec. 1. This chapter may be cited as "The Indiana finance authority law".
As added by Acts 1982, P.L.16, SEC.1. Amended by P.L.11-1990, SEC.16; P.L.235-2005, SEC.6.



CHAPTER 11.1. REPEALED



CHAPTER 11.2. ADDITIONAL AUTHORITY: UNDERGROUND PETROLEUM STORAGE TANK EXCESS LIABILITY FUND

IC 4-4-11.2-1
"Authority" defined
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority.
As added by P.L.13-1990, SEC.1. Amended by P.L.235-2005, SEC.33.

IC 4-4-11.2-2
"Bonds" defined
Sec. 2. As used in this chapter, "bonds" means any bonds, notes, debentures, interim certificates, revenue anticipation notes, warrants, or any other evidences of indebtedness of the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-3
"Financial institution" defined
Sec. 3. As used in this chapter, "financial institution" means a financial institution (as defined in IC 28-1-1).
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-4
"Holder" defined
Sec. 4. As used in this chapter, "holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-5
"Person" defined
Sec. 5. As used in this chapter, "person" means any individual, partnership, firm, association, joint venture, limited liability company, or corporation.
As added by P.L.13-1990, SEC.1. Amended by P.L.8-1993, SEC.16.

IC 4-4-11.2-6
"Reserve fund" defined
Sec. 6. As used in this chapter, "reserve fund" means a reserve fund established under section 15 of this chapter.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-7
Bonds; issuance; purposes; liability of authority; pledges as additional security
Sec. 7. (a) The authority may issue its bonds in principal amounts

that it considers necessary to provide funds for any purposes under this chapter, including the following:
(1) Providing a source of money for the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1.
(2) Payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds issued by it under this chapter whether the bonds or interest to be paid, funded, or refunded have or have not become due.
(3) Establishment or increase of reserves to secure or to pay bonds or interest on bonds and all other costs or expenses of the authority incident to and necessary or convenient to carry out the authority's corporate purposes and powers.
(b) Every issue of bonds shall be obligations of the authority payable solely out of the revenues or funds of the authority under section 15 of this chapter, subject to agreements with the holders of a particular series of bonds pledging a particular revenue or fund. Bonds may be additionally secured by a pledge of a grant or contributions from the United States, a political subdivision, or a person, or by a pledge of income or revenues, funds, or money of the authority from any source.
As added by P.L.13-1990, SEC.1. Amended by P.L.1-1996, SEC.21; P.L.9-1996, SEC.1.

IC 4-4-11.2-8
Bonds; state exemption; statement; pledge of state
Sec. 8. (a) A bond of the authority:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any political subdivision;
(2) is payable solely from the money pledged or available for its payment under this chapter, unless funded or refunded by bonds of the authority; and
(3) must contain on its face a statement that the authority is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond.
(b) The state pledges to and agrees with the holders of the bonds issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the authority to fulfill the terms of any agreement made with the holders of its bonds; or
(2) in any way impair the rights or remedies of the holders of the bonds;
until the bonds, together with the interest on the bonds, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-9
Bonds; negotiability      Sec. 9. The bonds of the authority are negotiable instruments for all purposes of the Uniform Commercial Code (IC 26-1), subject only to the provisions of the bonds for registration.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-10
Bonds; issuance; terms; proceedings; interest; redemption
Sec. 10. (a) Bonds of the authority must be authorized by resolution of the authority, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the authority or the trust agreement securing the bonds provides.
(b) Bonds may be issued under this chapter without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this chapter.
(c) The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest, and bonds bearing a fixed rate or rates of interest may be converted to bonds bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds are issued. The interest on bonds may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds may be made subject to mandatory redemption by the authority at the times and under the circumstances set forth in the authorizing resolution.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-11
Bonds; sale; notice
Sec. 11. Bonds of the authority may be sold at public or private sale at the price the authority determines. If bonds of the authority are to be sold at public sale, the authority shall publish notice of the sale for two (2) weeks in two (2) newspapers published and of general circulation in the city of Indianapolis. As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-12
Bonds; use of proceeds and funds in accordance with contract
Sec. 12. The authority may periodically issue its bonds under this chapter and pay and retire the principal of the bonds or pay the interest due thereon or fund or refund the bonds from proceeds of bonds, or from other funds or money of the authority available for that purpose in accordance with a contract between the authority and the holders of the bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-13
Bonds; trust agreement or resolution; contents; expenses
Sec. 13. (a) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds as are reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions the authority considers reasonable and proper for the security of the holders of any bonds.
(e) All expenses incurred in carrying out the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-14
Bonds; purchase by authority; presumption of holding for resale or transfer
Sec. 14. The authority may purchase bonds of the authority out of its funds or money available for the purchase of its own bonds. The authority may hold, cancel, or resell the bonds subject to, and in accordance with, agreements with holders of its bonds. Unless cancelled, bonds so held are considered to be held for resale or transfer and the obligation evidenced by the bonds shall not be considered to be extinguished.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-15
Debt service fund; reserve fund; deposits or transfers; reserve fund

disbursements and transfers
Sec. 15. (a) The authority may establish and maintain a debt service fund, and if necessary, a reserve fund, for each issue of bonds in which there shall be deposited or transferred:
(1) all money appropriated by the general assembly for the purpose of the fund in accordance with section 18(a) of this chapter;
(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the authority and its holders or a resolution of the authority with respect to the proceeds of bonds;
(3) all other money appropriated by the general assembly to the funds; and
(4) any other money or funds of the authority that it decides to deposit in either fund.
(b) Subject to section 18(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the authority as the interest and principal become due and payable and for the retirement of bonds.
(c) Money in any reserve fund in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to another fund or account of the authority, subject to the provisions of any agreement with the holders of any bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-16
Reserve fund; investments authorized
Sec. 16. Money in any reserve fund may be invested in the manner provided in the trust agreement or the resolution authorizing issuance of the bonds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-17
Reserve fund investments; valuation
Sec. 17. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the authority. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-18
Debt service appropriation; deposits; nonliability of state; holding and application of funds; transfer of excess funds
Sec. 18. (a) In order to assure the payment of debt service on bonds of the authority issued under this chapter or maintenance of the required debt service reserve in any reserve fund, the general assembly may annually or biannually appropriate to the authority for

deposit in one (1) or more of the funds the sum including particularly sums from the underground petroleum storage tank excess liability trust fund established by IC 13-23-7-1, that is necessary to pay the debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. This subsection does not create a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any fund shall be held and applied in accordance with section 15(b) of this chapter. However, at the end of each fiscal year, if the amount in any fund exceeds the debt service or required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the funds that exceeds the expenses of the authority for that fiscal year may be transferred to the underground petroleum storage tank excess liability trust fund.
As added by P.L.13-1990, SEC.1. Amended by P.L.1-1996, SEC.22; P.L.9-1996, SEC.2.

IC 4-4-11.2-19
Reserve funds; combining
Sec. 19. Subject to any agreement with its holders, the authority may combine a reserve fund established for an issue of bonds into one (1) or more reserve funds.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-20
Funds, reserves, and accounts; establishment
Sec. 20. The authority may establish additional reserves or other funds or accounts as the authority considers necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with any of its agreements or resolutions.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-21
Payment or retirement of bonds; use of funds or accounts
Sec. 21. Unless the resolution or trust agreement authorizing the bonds provides otherwise, money or investments in a fund or account of the authority established or held for the payment of bonds shall be applied to the payment or retirement of the bonds, and to no other purpose.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-22
Limitation of actions; contesting validity of bonds; presumption; applicability of chapter
Sec. 22. (a) No action to contest the validity of any bonds of the authority to be sold at public sale may be brought after the fifteenth day following the first publication of notice of the sale of the bonds. No action to contest the validity of any bond sale under this chapter may be brought after the fifth day following the bond sale.     (b) If bonds are sold at private sale, no action to contest the validity of such bonds may be brought after the fifteenth day following the adoption of the resolution authorizing the issuance of the bonds.
(c) If an action challenging the bonds of the authority is not brought within the time prescribed by subsection (a) or (b), whichever is applicable, all bonds of the authority are conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the authority.
(d) If this chapter is inconsistent with any other law (general, special, or local), this chapter controls.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-23
Property; exemption from execution and process; judgment lien; bondholder remedy
Sec. 23. All property of the authority is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the authority may not be a charge or lien upon its property. However, this section does not apply to or limit the rights of the holder of bonds to pursue a remedy for the enforcement of a pledge or lien given by the authority on its revenues or other money.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-24
Pledge of revenues; liens; records
Sec. 24. A pledge of revenues or other money made by the authority is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the authority are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the authority.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-25
Funds of federal or state authorities; receipt and credit
Sec. 25. The chairman of the authority may receive from the United States of America or any department or agency thereof, or any state agency, including the department of environmental management, any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the authority or this chapter, and those amounts shall, unless otherwise directed by the federal authority, be credited to and be available to the authority. As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-26
Financial institutions; deposits of funds; undertaking
Sec. 26. A financial institution may give to the authority a good and sufficient undertaking with such sureties as are approved by the authority to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or its authorized agent all those funds deposited with it by the authority and agreed interest under or by reason of this chapter, at such times or upon such demands as may be agreed with the authority or instead of these sureties, deposit with the authority or its authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the authority may approve. The deposits of the authority may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the authority and the financial institution.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-27
Financial institutions; agreements or contracts for services; security
Sec. 27. The authority may enter into agreements or contracts with a financial institution inside or outside the state as the authority considers necessary, desirable, or convenient for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the authority, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the authority of securities or other investments purchased by or sold by the authority, and to pay the cost of those services. The authority may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, the authority considers necessary or desirable.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-28
Bonds; legal investments; fiduciaries
Sec. 28. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds issued under this chapter.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-29 Tax exemption; bonds and property of authority
Sec. 29. All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments, direct or indirect, of the state or a political subdivision of the state. All bonds issued under this chapter are issued by a body corporate and public of the state, but not a state agency, and for an essential public and governmental purpose and the bonds, the interest thereon, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, and proceeds received at maturity and the receipt of the interest and proceeds shall be exempt from taxation in the state for all purposes except a state inheritance tax imposed under IC 6-4.1.
As added by P.L.13-1990, SEC.1. Amended by P.L.254-1997(ss), SEC.2.

IC 4-4-11.2-30
Bonds; exemption; securities registration laws
Sec. 30. Any bonds issued by the authority under this chapter are exempt from the registration and other requirements of IC 23-2-1 and any other securities registration laws.
As added by P.L.13-1990, SEC.1.

IC 4-4-11.2-31
Application of chapter
Sec. 31. This chapter is supplemental to all other statutes governing the authority.
As added by P.L.13-1990, SEC.1.



CHAPTER 11.3. REPEALED



CHAPTER 11.4. ADDITIONAL AUTHORITY: TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND

IC 4-4-11.4-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority.
As added by P.L.232-2005, SEC.4. Amended by P.L.1-2006, SEC.32.

IC 4-4-11.4-2
"Bonds"
Sec. 2. As used in this chapter, "bonds" means any bonds, notes, debentures, interim certificates, revenue anticipation notes, warrants, or any other evidences of indebtedness of the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-3
"Financial institution"
Sec. 3. As used in this chapter, "financial institution" means a financial institution (as defined in IC 28-1-1).
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-4
"Holder"
Sec. 4. As used in this chapter, "holder" means a person who is the:
(1) bearer of any outstanding bond or note registered to bearer or not registered; or
(2) registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-5
"Person"
Sec. 5. As used in this chapter, "person" means any individual, partnership, firm, association, joint venture, limited liability company, or corporation.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-6
"Reserve fund"
Sec. 6. As used in this chapter, "reserve fund" means a reserve fund established under section 15 of this chapter.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-7
Bonds; issuance; purposes; liability of authority; pledges
Sec. 7. (a) The authority may issue its bonds in principal amounts that the authority considers necessary to provide funds for the

purposes under this chapter, including the following:
(1) Providing a source of money for the Indiana twenty-first century research and technology fund established by IC 5-28-16-2.
(2) Payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds issued by the authority under this chapter whether the bonds or interest to be paid, funded, or refunded have or have not become due.
(3) Establishment or increase of reserves to secure or to pay bonds or interest on bonds and all other costs or expenses of the authority incident to and necessary or convenient to carry out the authority's corporate purposes and powers under this chapter.
(b) Every issue of bonds shall be obligations of the authority payable solely out of the revenues or funds of the authority under section 15 of this chapter, subject to agreements with the holders of a particular series of bonds pledging a particular revenue or fund. Bonds may be additionally secured by a pledge of a grant or contributions from the United States, a political subdivision, or a person, or by a pledge of income or revenues, funds, or money of the authority from any source.
As added by P.L.232-2005, SEC.4. Amended by P.L.1-2006, SEC.33.

IC 4-4-11.4-8
Bonds not state debt; state pledge to holders of bonds
Sec. 8. (a) A bond of the authority:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any political subdivision;
(2) is payable solely from the money pledged or available for its payment under this chapter, unless funded or refunded by bonds of the authority; and
(3) must contain on its face a statement that the authority is obligated to pay principal and interest, and redemption premiums, if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond.
(b) The state pledges to and agrees with the holders of the bonds issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the authority to fulfill the terms of any agreement made with the holders of its bonds; or
(2) in any way impair the rights or remedies of the holders of the bonds;
until the bonds, together with the interest on the bonds, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-9
Bonds; negotiability
Sec. 9. The bonds of the authority are negotiable instruments for

all purposes of the Uniform Commercial Code (IC 26), subject only to the provisions of the bonds for registration.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-10
Bonds; maximum amount; proceedings; interest; redemption
Sec. 10. (a) Bonds of the authority must be authorized by resolution of the authority, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside Indiana; and
(9) be subject to the terms of redemption;
as the resolution of the authority or the trust agreement securing the bonds provides.
(b) Bonds may be issued under this chapter without obtaining the consent of any state agency and without any other proceeding or condition other than the proceedings or conditions specified in this chapter. However, the total principal of all outstanding bonds issued under this chapter may not exceed one billion dollars ($1,000,000,000). Not more than two hundred million dollars ($200,000,000) in bonds may be issued in any state fiscal year. Bonds issued before July 1, 2007, must provide that debt principal and other debt service payments are not required before July 1, 2007. Bonds may not be issued under this chapter after June 30, 2011, other than bonds issued to refinance bonds originally issued before July 1, 2011.
(c) The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest, and bonds bearing a fixed rate or rates of interest may be converted to bonds bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds are issued. The interest on bonds may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds may be made subject to mandatory redemption by the authority at the times and under the circumstances set forth in the authorizing resolution.
As added by P.L.232-2005, SEC.4.
IC 4-4-11.4-11
Bonds; sale; notice
Sec. 11. Bonds of the authority may be sold at public or private sale at the price the authority determines. If bonds of the authority are to be sold at public sale, the authority shall publish notice of the sale for two (2) weeks in two (2) newspapers published and of general circulation in Indianapolis.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-12
Bonds; refunding
Sec. 12. The authority may periodically issue its bonds under this chapter and pay and retire the principal of the bonds or pay the interest due thereon or fund or refund the bonds from proceeds of bonds, or from other funds or money of the authority available for that purpose in accordance with a contract between the authority and the holders of the bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-13
Bonds; trust agreement or resolution; expenses
Sec. 13. (a) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana.
(b) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds as are reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions the authority considers reasonable and proper for the security of the holders of any bonds.
(e) All expenses incurred in carrying out the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds or from any other funds available to the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-14
Bonds; purchase by authority
Sec. 14. The authority may purchase bonds of the authority out of the authority's funds or money available for the purchase of its own bonds. The authority may hold, cancel, or resell the bonds subject to, and in accordance with, agreements with holders of its bonds. Unless canceled, bonds held by the authority are considered to be held for

resale or transfer and the obligation evidenced by the bonds shall not be considered to be extinguished.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-15
Debt service reserve fund; reserve fund; deposits and transfers
Sec. 15. (a) The authority may establish and maintain a debt service fund, and if necessary, a reserve fund, for each issue of bonds in which there shall be deposited or transferred:
(1) all money appropriated by the general assembly for the purpose of the fund in accordance with section 18(a) of this chapter;
(2) all proceeds of bonds required to be deposited in the fund by terms of a contract between the authority and its holders or a resolution of the authority with respect to the proceeds of bonds;
(3) all other money appropriated by the general assembly to the funds; and
(4) any other money or funds of the authority that the authority decides to deposit in either fund.
(b) Subject to section 18(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds of the authority as the interest and principal become due and payable and for the retirement of bonds.
(c) Money in any reserve fund in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the authority and transferred to another fund or account of the authority, subject to the provisions of any agreement with the holders of any bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-16
Reserve fund; investments
Sec. 16. Money in any reserve fund may be invested in the manner provided in the trust agreement or the resolution authorizing issuance of the bonds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-17
Valuation of reserve fund investments
Sec. 17. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the authority. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-18
Debt service appropriation; nonliability of state; transfer of excess

funds
Sec. 18. (a) In order to assure the payment of debt service on bonds of the authority issued under this chapter or maintenance of the required debt service reserve in any reserve fund, the general assembly may annually or biannually appropriate to the authority for deposit in one (1) or more of the funds the sum, certified by the chairman of the authority to the general assembly, that is necessary to pay the debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. The chairman annually, before December 1, shall make and deliver to the general assembly the chairman's certificate stating the sum required to pay debt service on the bonds or to restore one (1) or more of the funds to an amount equal to the required debt service reserve. This subsection does not create a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any fund shall be held and applied in accordance with section 15(b) of this chapter. However, at the end of each fiscal year, if the amount in any fund exceeds the debt service or required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the funds that exceeds the expenses of the authority for that fiscal year may be transferred to the Indiana twenty-first century research and technology fund established by IC 4-4-5.1-3.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-19
Combining reserve funds
Sec. 19. Subject to any agreement with its holders, the authority may combine a reserve fund established for an issue of bonds into one (1) or more reserve funds.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-20
Establishment of additional funds, reserves, and accounts
Sec. 20. The authority may establish additional reserves or other funds or accounts as the authority considers necessary, desirable, or convenient to further the accomplishment of the authority's purposes or to comply with any of the authority's agreements or resolutions.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-21
Use of funds or accounts for payment of bonds
Sec. 21. Unless the resolution or trust agreement authorizing the bonds provides otherwise, money or investments in a fund or account of the authority established or held for the payment of bonds shall be applied to the payment or retirement of the bonds, and to no other purpose.
As added by P.L.232-2005, SEC.4.
IC 4-4-11.4-22
Limitation of actions contesting validity of bonds
Sec. 22. (a) An action to contest the validity of any bonds of the authority to be sold at public sale may not be brought after the fifteenth day following the first publication of notice of the sale of the bonds. An action to contest the validity of any bond sale under this chapter may not be brought after the fifth day following the bond sale.
(b) If bonds are sold at private sale, an action to contest the validity of such bonds may not be brought after the fifteenth day following the adoption of the resolution authorizing the issuance of the bonds.
(c) If an action challenging the bonds of the authority is not brought within the time prescribed by subsection (a) or (b), whichever is applicable, all bonds of the authority are conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the authority.
(d) If this chapter is inconsistent with any other law (general, special, or local), this chapter controls.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-23
Exemption of authority property from judgment liens
Sec. 23. All property of the authority is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the authority may not be a charge or lien upon its property. However, this section does not apply to or limit the rights of the holder of bonds to pursue a remedy for the enforcement of a pledge or lien given by the authority on the authority's revenues or other money.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-24
Pledge of revenues; filing or recording not required
Sec. 24. A pledge of revenues or other money made by the authority is binding from the time the pledge is made. Revenues or other money so pledged and thereafter received by the authority are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-25
Receipt of federal or state funds
Sec. 25. The chairman of the authority may receive from the

United States of America or any department or agency thereof, or any state agency any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the authority or this chapter, and those amounts shall, unless otherwise directed by the federal authority, be credited to and be available to the authority.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-26
Deposit of funds with financial institution
Sec. 26. A financial institution may give to the authority a good and sufficient undertaking with such sureties as are approved by the authority to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the authority or the authority's authorized agent all those funds deposited with the financial institution by the authority and agreed interest under or by reason of this chapter, at such times or upon such demands as may be agreed with the authority or instead of these sureties, deposit with the authority or the authority's authorized agent or a trustee or for the holders of bonds, as collateral, those securities as the authority may approve. The deposits of the authority may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the authority and the financial institution.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-27
Agreements or contracts with financial institutions
Sec. 27. The authority may enter into agreements or contracts with a financial institution inside or outside Indiana as the authority considers necessary, desirable, or convenient for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the authority, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the authority of securities or other investments purchased by or sold by the authority, and to pay the cost of those services. The authority may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements in such form and amount as, the authority considers necessary or desirable.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-28
Investment in bonds by financial institutions and fiduciaries
Sec. 28. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or

other funds belonging to them or within their control in bonds issued under this chapter.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-29
Tax exemption; bonds and property of authority
Sec. 29. All property of the authority is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments, direct or indirect, of the state or a political subdivision of the state. All bonds issued under this chapter are issued by a body corporate and public of the state, but not a state agency, and for an essential public and governmental purpose and the bonds, the interest thereon, the proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, and proceeds received at maturity and the receipt of the interest and proceeds are exempt from taxation in the state for all purposes except a state inheritance tax imposed under IC 6-4.1.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-30
Bonds exempt from registration
Sec. 30. Any bonds issued by the authority under this chapter are exempt from the registration and other requirements of IC 23-2-1 and any other securities registration laws.
As added by P.L.232-2005, SEC.4.

IC 4-4-11.4-31
Application of chapter
Sec. 31. This chapter is supplemental to all other statutes governing the authority.
As added by P.L.232-2005, SEC.4.



CHAPTER 11.5. STATE PRIVATE ACTIVITY BOND CEILING

IC 4-4-11.5-1
"Bond" defined
Sec. 1. As used in this chapter, "bond" means any bond or mortgage credit certificate for which it is necessary to procure volume under the volume cap under Section 146 of the Internal Revenue Code.
As added by P.L.20-1985, SEC.7. Amended by P.L.2-1987, SEC.3; P.L.25-1987, SEC.9; P.L.24-1995, SEC.17; P.L.10-1996, SEC.1.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. COMMUNITY PROMOTION PROGRAM

IC 4-4-15-1
Definitions
Sec. 1. As used in this chapter:
"Eligible entity" means a:
(1) city;
(2) town;
(3) county; or
(4) nonprofit corporation established under Indiana law, whose primary purpose is the promotion of economic development, community development, or both, in Indiana.
"Fund" means the community promotion fund established by section 2 of this chapter.
As added by P.L.26-1983, SEC.1. Amended by P.L.17-1991, SEC.1; P.L.25-1993, SEC.7.

IC 4-4-15-2
Community promotion fund
Sec. 2. The "community promotion fund" is established. The fund is to be used exclusively for the purpose of section 3 of this chapter. All money appropriated to the fund remains in the fund and does not revert to any other fund at the close of the state fiscal year.
As added by P.L.26-1983, SEC.1. Amended by P.L.25-1993, SEC.8.

IC 4-4-15-3
Grants; authorization; matching funds
Sec. 3. The lieutenant governor may make grants from the fund to eligible entities for the following purposes in order to promote economic development, community development, or both, in Indiana:
(1) Planning market research activities.
(2) Obtaining technical assistance from universities.
(3) Conducting feasibility studies.
(4) Conducting studies or surveys to gather information required to obtain federal funding.
(5) Developing and conducting marketing campaigns for economic development purposes.
(6) Conducting studies of the steps necessary to permit a community's industrial and business establishments to recover from a fire, flood, tornado, or other natural disaster.
(7) Other similar purposes approved by the lieutenant governor.
However, each grant must be matched by funds provided by the applicant, and the lieutenant governor may not provide more than one-half (1/2) the funds for the project. The matching funds required by the applicant may be provided by any source except other state funds.
As added by P.L.26-1983, SEC.1. Amended by P.L.17-1991, SEC.2; P.L.25-1993, SEC.9; P.L.1-2006, SEC.38.
IC 4-4-15-4
Grant application; contents
Sec. 4. An application for a grant from the fund must include:
(1) a detailed description of the proposed project;
(2) the short and long-term goals of the project; and
(3) an estimate of the total cost of the project.
As added by P.L.26-1983, SEC.1.

IC 4-4-15-5
Grant application; approval and disapproval
Sec. 5. After consideration of the general merits, potential effectiveness, total cost, and other factors affecting a proposed project, the lieutenant governor shall approve or disapprove the application in whole or in part.
As added by P.L.26-1983, SEC.1. Amended by P.L.1-2006, SEC.39.

IC 4-4-15-6
Grants; determination of amounts; payment of funds
Sec. 6. If an application is approved, the lieutenant governor shall determine the amount of the grant to be made from the fund for the project and shall pay the sum granted from the fund to the eligible entity from which the application originated.
As added by P.L.26-1983, SEC.1. Amended by P.L.17-1991, SEC.3; P.L.1-2006, SEC.40.

IC 4-4-15-7
Promotional materials produced with program funds; identifying statement
Sec. 7. All promotional materials produced with the assistance of funds provided under this chapter must include the following statement: "Produced in cooperation with the Office of the Indiana Lieutenant Governor.".
As added by P.L.26-1983, SEC.1. Amended by P.L.1-2006, SEC.41.



CHAPTER 16. INDIANA MAIN STREET PROGRAM

IC 4-4-16-1
Establishment
Sec. 1. (a) The Indiana main street program is established to:
(1) encourage the economic development, redevelopment, and improvement of downtown areas in Indiana cities and towns in all geographic regions of the state;
(2) sponsor demonstration efforts in Indiana cities and towns in all geographic regions of the state; and
(3) provide technical assistance and sponsor seminars and other educational programs on downtown area revitalization, development, and redevelopment.
(b) The program shall be administered by the office of rural affairs.
As added by P.L.22-1985, SEC.1. Amended by P.L.83-2005, SEC.6.



CHAPTER 16.5. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. TRADEMARKS FOR USE ON INDIANA PRODUCTS

IC 4-4-19-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.23-1987, SEC.2. Amended by P.L.1-2006, SEC.42.

IC 4-4-19-2
"Trademark" defined
Sec. 2. As used in this chapter, "trademark" has the meaning set forth in IC 24-2-1-2.
As added by P.L.23-1987, SEC.2.

IC 4-4-19-3
Distinctive trademark; registration
Sec. 3. (a) The corporation shall devise a distinctive trademark and register it with the secretary of state under IC 24-2-1. The trademark must indicate in some way that the product to which it is affixed is substantially produced or assembled in Indiana.
(b) The corporation shall register the trademark with the United States Patent and Trademark Office.
As added by P.L.23-1987, SEC.2. Amended by P.L.30-2003, SEC.1; P.L.1-2006, SEC.43.

IC 4-4-19-4
Application
Sec. 4. A person may apply to the corporation for permission to use the trademark.
As added by P.L.23-1987, SEC.2. Amended by P.L.1-2006, SEC.44.

IC 4-4-19-5
Rules
Sec. 5. The corporation may adopt rules under IC 4-22-2 or establish policies to provide:
(1) the conditions under which the trademark may be used, which may include such criteria as the extent to which the product is actually produced or assembled in Indiana; and
(2) a procedure under which application for use of the trademark may be made.
As added by P.L.23-1987, SEC.2. Amended by P.L.1-2006, SEC.45.



CHAPTER 20. REPEALED



CHAPTER 21. INDIANA FINANCE AUTHORITY; EXPORT PROMOTION

IC 4-4-21-1
"Authority" defined
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority established by IC 4-4-11.
As added by P.L.20-1988, SEC.10. Amended by P.L.11-1990, SEC.100; P.L.235-2005, SEC.44.



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. CAPITAL ACCESS PROGRAM

IC 4-4-26-1
"Agreement" defined
Sec. 1. As used in this chapter, "agreement" means an agreement between a lender and the authority under which a lender may participate in the program.
As added by P.L.16-1991, SEC.4.



CHAPTER 27. INSPECTION OF GRAIN MOISTURE TESTING EQUIPMENT

IC 4-4-27-1
Annual inspection and testing of equipment
Sec. 1. The director of the department of agriculture or the director's designee shall, at least one (1) time each year, inspect and test all equipment used to test the moisture and the foreign material and dockage content of grain purchased, sold, or exchanged in Indiana.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.46.

IC 4-4-27-2
Seals
Sec. 2. Each piece of equipment that is tested and found to be true in accordance with rules or standards prescribed by the National Institute of Standards and Technology, the United States Department of Agriculture, and the department of agriculture must bear a seal issued by the office of the director of the department of agriculture to that effect with the date of inspection and expiration date.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.47.

IC 4-4-27-3
Fees
Sec. 3. (a) The director of the department of agriculture or the director's designee shall charge a fee of ten dollars ($10) for each moisture testing device inspected from each inspection site under this chapter.
(b) All fees shall be deposited in the state treasury.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.48.

IC 4-4-27-4
Appropriation
Sec. 4. Money shall be appropriated to the department of agriculture for the use of the office in carrying out this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.49.

IC 4-4-27-5
Rules; adoption
Sec. 5. The department of agriculture may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.50.

IC 4-4-27-6
Powers of department of agriculture
Sec. 6. The department of agriculture may:
(1) employ such persons;
(2) make such expenditures;
(3) require such reports and records;
(4) make such investigations; and         (5) take such other action;
as the department of agriculture considers necessary or suitable for the proper administration of this chapter.
As added by P.L.2-1993, SEC.32. Amended by P.L.1-2006, SEC.51.

IC 4-4-27-7
Chapter and rules; posting
Sec. 7. A copy of this chapter and all rules adopted under this chapter shall be posted in a conspicuous manner and placed at every commercial grain buying site.
As added by P.L.2-1993, SEC.32.

IC 4-4-27-8
Use of equipment without seal; offense
Sec. 8. A person who recklessly uses equipment:
(1) to ascertain the moisture and the foreign material and dockage content of grain in the process of commercial buying or selling of grain; and
(2) that does not bear the seal required by section 2 of this chapter;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.32.



CHAPTER 28. INDIVIDUAL DEVELOPMENT ACCOUNTS

IC 4-4-28-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to an individual development account.
As added by P.L.15-1997, SEC.1.



CHAPTER 29. REPEALED



CHAPTER 30. CENTER FOR COAL TECHNOLOGY RESEARCH

IC 4-4-30-1
"Center" defined
Sec. 1. As used in this chapter, "center" refers to the center for coal technology research established by this chapter.
As added by P.L.159-2002, SEC.1.



CHAPTER 31. FUNDING INDUSTRIAL DEVELOPMENT PROJECTS IN DISTRESSED COUNTIES

IC 4-4-31-1
List of distressed areas; distribution to authority and Indiana economic development corporation
Sec. 1. After June 30 and before July 15 of each year, the department of workforce development shall provide the authority with a list of the counties that qualify as distressed areas as of the date of the report. A copy of the list also shall be distributed to the Indiana economic development corporation.
As added by P.L.224-2003, SEC.274. Amended by P.L.4-2005, SEC.4.

IC 4-4-31-2
Designation as tax allocation project; resolution; bond payments; limitations
Sec. 2. (a) The authority may adopt a resolution designating an industrial development project as a tax allocation project if the industrial development project is located in an area that is designated in the latest report issued under section 1 of this chapter as a distressed area. The authority shall designate in the resolution the boundaries of the tax allocation project area. The resolution designating a tax allocation project must provide for:
(1) allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax allocation project area to an industrial development project area fund established for the industrial development project;
(2) use of money in the industrial development project area fund solely for payments related to bonds, loans, or leases issued under this article to pay for the costs of the project; and
(3) termination of the industrial development project area fund upon payment of all obligations described in subdivision (2).
(b) A resolution adopted under this section may not apply to an industrial development project that will result in the loss of employment in any part of Indiana.
(c) The authority shall incorporate the resolution adopted under this section into the financing agreement entered into between the developer of the industrial development project and the authority.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-3
Covered taxes subject to allocation; expiration of allocation
Sec. 3. Subject to the approval of the budget agency under section 4 of this chapter, a resolution adopted under section 2 of this chapter authorizes the allocation of the following covered taxes (in excess of the base allocation amount and not exceeding an amount that will result in an allocation in the county from all industrial development projects in the county of not more than five hundred thousand dollars

($500,000)) to the industrial development project area fund for an industrial development project:
(1) Covered taxes incurred by a developer as a consequence of the development of the industrial development project, including gross retail taxes collectible by a retail merchant on goods or services provided to the developer for the industrial development project.
(2) Covered taxes that:
(A) are incurred by an individual or entity that leases, controls, uses, or operates in; and
(B) are attributable to a taxable event related to or earned through lease, control, use, or operations in;
facilities developed through an industrial development project, including gross retail taxes collectible by a retail merchant on goods or services provided to the individual or entity.
(3) Covered taxes that:
(A) are incurred by an individual or entity that is a partner, shareholder, or member of an entity that leases, controls, uses, or operates in; and
(B) are attributable to a taxable event related to or earned through lease, control, use, or operations in;
facilities developed through an industrial development project.
(4) Four percent (4%) of covered taxes on wages or other compensation earned by persons employed or providing services at facilities financed through an industrial development project, including services related to the construction, reconstruction, improvement, or repair of the facilities.
The power to allocate money under this section expires not later than two (2) years after the beginning date specified by the authority.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-4
Resolution; budget agency approval; project fund; base allocation; deposit of taxes; payments from fund
Sec. 4. (a) The authority shall provide the department of state revenue, the auditor of state, and the budget agency with a copy of any resolution adopted under section 2 of this chapter and the related financing agreement.
(b) A resolution adopted under section 2 of this chapter is subject to the approval of the budget agency. The budget agency shall notify the authority, the department of state revenue, and the auditor of state of its decision concerning the resolution.
(c) Upon receipt of notification that the budget agency has approved the resolution:
(1) the auditor of state shall establish an industrial development project area fund for the industrial development project;
(2) the department of state revenue shall compute the base allocation amount for the industrial development project area;
(3) the department of state revenue shall annually deposit the covered taxes subject to the resolution (to the extent that the

amount exceeds the base allocation amount) in the industrial development project area fund for the industrial development project; and
(4) the auditor of state shall make payments from the industrial development project area fund in accordance with the resolution and the financing agreement for the industrial development project.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-5
Determining base allocation amount
Sec. 5. The department of state revenue shall estimate the base allocation amount from the data available to the department and any other data supplied by the authority. The base allocation amount is equal to the amount of covered taxes deposited from taxable events occurring, or from wages or other compensation earned, in the tax allocation project area in the calendar year immediately preceding the calendar year in which the resolution is adopted under section 2 of this chapter.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-6
Fund; treatment as trust fund; nonreverting
Sec. 6. An industrial development project area fund established under section 4 of this chapter shall be treated as a trust fund. Money in an industrial development project area fund is annually appropriated for purposes of the industrial development project for which it was created and may be used only for the purposes specified in the resolution and financing agreement for the industrial development project. Money in the industrial development project area fund at the end of a state fiscal year does not revert to the state general fund. However, unencumbered money remaining in an industrial development project area fund upon payment of all obligations for which the fund was created reverts to the state general fund.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-7
Rulemaking; informational returns
Sec. 7. The department of state revenue may adopt rules under IC 4-22-2 and prescribe forms to carry out its responsibilities under this chapter, including the establishment of requirements concerning the filing of informational returns necessary to identify tax receipts that are to be deposited in an industrial development project area fund.
As added by P.L.224-2003, SEC.274.

IC 4-4-31-8
Expiration of chapter
Sec. 8. This chapter expires July 1, 2005. As added by P.L.224-2003, SEC.274.



CHAPTER 31.4. NATIVE AMERICAN INDIAN AFFAIRS COMMISSION

IC 4-4-31.4-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Native American Indian affairs commission established by section 4 of this chapter.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the department of workforce development.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-3
"Native American Indian"
Sec. 3. As used in this chapter, "Native American Indian" means an individual who is at least one (1) of the following:
(1) An Alaska native as defined in 43 U.S.C. 1602(b).
(2) An Indian as defined in 25 U.S.C. 450b(d).
(3) A native Hawaiian as defined in 20 U.S.C. 7912(1).
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-4
Commission established
Sec. 4. The Native American Indian affairs commission is established.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-5
Members
Sec. 5. (a) The commission consists of fifteen (15) voting members and two (2) nonvoting members. The voting members of the commission consist of the following:
(1) Six (6) Native American Indians, each from a different geographic region of Indiana.
(2) Two (2) Native American Indians who have knowledge in Native American traditions and spiritual issues.
(3) The commissioner of the department of correction or the commissioner's designee.
(4) The commissioner of the commission for higher education or the commissioner's designee.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) The secretary of the office of family and social services or the secretary's designee.
(7) The director of the department of natural resources or the director's designee.         (8) The state superintendent of public instruction or the superintendent's designee.
(9) The commissioner of the department of workforce development or the commissioner's designee.
(b) The nonvoting members of the commission consist of the following:
(1) One (1) member of the house of representatives appointed by the speaker of the house of representatives.
(2) One (1) member of the senate appointed by the president pro tempore of the senate.
(c) The governor shall appoint each Native American Indian member of the commission to a term of four (4) years, and any vacancy occurring shall be filled by the governor for the unexpired term. Before appointing a Native American Indian member to the commission, the governor shall solicit nominees from Indiana associations that represent Native American Indians in the geographic region from which the member will be selected. Not more than one (1) member may represent the same tribe or Native American Indian organization or association.
(d) A member of the commission may be removed by the member's appointing authority.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-6
Vote requirement
Sec. 6. The affirmative votes of at least eight (8) members of the commission are required for the commission to take any official action, including public policy recommendations and reports.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-7
Staff; expenses; chairperson
Sec. 7. (a) The department shall provide staff and administrative support for the commission.
(b) Expenses incurred under this chapter shall be paid from funds appropriated to the department.
(c) The governor shall appoint a voting member of the commission to serve as the commission's chairperson.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-8
Duties
Sec. 8. The commission shall study problems common to Native American Indian residents of Indiana in the areas of employment, education, civil rights, health, and housing. The commission may make recommendations to appropriate federal, state, and local governmental agencies concerning the following:
(1) Health issues affecting Native American Indian communities, including data collection, equal access to public assistance programs, and informing health officials of cultural

traditions relevant to health care.
(2) Cooperation and understanding between the Native American Indian communities and other communities throughout Indiana.
(3) Cultural barriers to the educational system, including barriers to higher education and opportunities for financial aid and minority scholarships.
(4) Inaccurate information and stereotypes concerning Native American Indians, including the accuracy of educational curriculum.
(5) Measures to stimulate job skill training and related workforce development, including initiatives to assist employers to overcome communication and cultural differences.
(6) Programs to encourage the growth and support of Native American Indian owned businesses.
(7) Public awareness of issues affecting the Native American Indian communities.
(8) Issues concerning preservation and excavation of Native American Indian historical and archeology sites, including reburial of Native American Indians.
(9) Measures that could facilitate easier access to state and local government services by Native American Indians.
As added by P.L.283-2003, SEC.1.

IC 4-4-31.4-9
Prohibited areas of study
Sec. 9. The commission may not study or make recommendations on the following issues:
(1) Negotiations between a tribe and the state or federal government concerning tribal sovereignty.
(2) Gaming on tribal land.
As added by P.L.283-2003, SEC.1.



CHAPTER 32. TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND GRANT OFFICE

IC 4-4-32-1
"Office"
Sec. 1. As used in this chapter, "office" refers to the grant office established by section 3 of this chapter.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the Indiana twenty-first century research and technology fund established by IC 5-28-16-2.
As added by P.L.81-2004, SEC.43. Amended by P.L.4-2005, SEC.5.

IC 4-4-32-3
Authority to establish grant office
Sec. 3. The fund board may establish and administer a grant office to assist state agencies, units of local government, public and private colleges and universities, private sector for-profit and nonprofit entities, and other entities in Indiana in researching, developing, and receiving grants and funding from:
(1) the federal government;
(2) private foundations; or
(3) any other source of funding.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-4
Powers of grant office
Sec. 4. The office may do the following:
(1) Work with and coordinate with state, university, and private entities that are responsible for the identification and acquisition of research and development grants and funds and other sources of assistance to do the following:
(A) Share information.
(B) Leverage skills and assets.
(C) Jointly market their respective programs to the widest possible population in Indiana.
(2) Serve as a repository and clearinghouse for information concerning available research and development grants and funds and other sources of assistance.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-5
Authority to establish list of entities seeking research and development money
Sec. 5. The office may establish and maintain a list of all:
(1) Indiana state and local governmental entities;         (2) public and private colleges and universities; and
(3) private sector for-profit and nonprofit entities;
that are actively seeking research and development money and may benefit from assistance in acquiring research and development funding from a source described in section 3 of this chapter.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-6
Authority to assist potential funding recipients in preparing applications
Sec. 6. (a) The office may assist potential funding recipients described in section 5 of this chapter in preparing applications and all other documentation to aggressively seek funding.
(b) The office may give priority to assisting the following:
(1) Highly ranked applicants for grants from the fund.
(2) Entities with proposal concepts that the fund board determines are consistent with state strategic objectives.
(3) Opportunities with strong commercial potential for Indiana.
(4) Opportunities that have substantial private entity interest and participation.
As added by P.L.81-2004, SEC.43.

IC 4-4-32-7
Authority to accept appropriations and gifts and donations
Sec. 7. The office may accept:
(1) appropriations from the general assembly; and
(2) gifts and donations from any other source;
to further the activities of the office.
As added by P.L.81-2004, SEC.43.



CHAPTER 32.4. REPEALED



CHAPTER 33. MISCELLANEOUS COMMUNITY DEVELOPMENT PROGRAMS

IC 4-4-33-1
Administration by lieutenant governor
Sec. 1. The lieutenant governor shall administer the following:
(1) The Housing Assistance Act of 1937 (42 U.S.C. 1437).
(2) Community services programs, including the Community Services Block Grant under 42 U.S.C. 9901 et seq.
(3) Home energy assistance programs, including the Low Income Home Energy Assistance Block Grant under 42 U.S.C. 8621 et seq.
(4) Weatherization programs, including weatherization programs and money received under 42 U.S.C. 6851 et seq.
(5) Food and nutrition programs, including food and nutrition programs and money received under 7 U.S.C. 612, 7 U.S.C. 7501 et seq., and 42 U.S.C. 9922 et seq.
(6) Migrant and farm worker programs and money under 20 U.S.C. 6391 et seq., 29 U.S.C. 49 et seq., and 42 U.S.C. 1397 et seq.
(7) Emergency shelter grant programs and money under 42 U.S.C. 11371 et seq.
(8) Shelter plus care programs and money under 42 U.S.C. 11403 et seq.
As added by P.L.181-2006, SEC.12.






ARTICLE 5. SECRETARY OF STATE

CHAPTER 1. SECRETARY OF STATE

IC 4-5-1-1
Commencement of term; bond
Sec. 1. (a) The individual elected as secretary of state shall take office on January 1 following the individual's election.
(b) The secretary of state, before entering upon the duties of office, shall execute an official bond with freehold or corporate security. Freehold surety must be approved by the governor.
(Formerly: Acts 1852,1RS, c.96, s.1.) As amended by Acts 1978, P.L.12, SEC.1; P.L.8-1995, SEC.67.



CHAPTER 2. CUSTODIAN OF PUBLIC RECORDS

IC 4-5-2-1
Custodian of public records; duties
Sec. 1. The secretary of state shall be the custodian of the public records of the state of Indiana, except as required by law to be deposited elsewhere, and shall keep his office and all books and papers thereto pertaining in such places in the state buildings as may be assigned. He shall arrange, record, file, register, index, and keep all books, blanks, reports, orders, receipts, accounts, papers, documents and business pertaining to his office, or deposited therein, and in such form and manner as will make the same most convenient of access.
(Formerly: Acts 1873, c.81, s.1.) As amended by Acts 1978, P.L.12, SEC.5.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. TECHNOLOGY ENHANCEMENT AND SERVICE IMPROVEMENT

IC 4-5-10-1
Purpose
Sec. 1. The office of technology established by IC 4-13.1-2-1 and the secretary of state shall establish policies and procedures for providing electronic and enhanced access under this chapter to create and maintain uniform policies and procedures for electronic and enhanced access by the public.
As added by P.L.260-1997(ss), SEC.38. Amended by P.L.177-2005, SEC.3.

IC 4-5-10-2
Fees
Sec. 2. The secretary of state may:
(1) establish; and
(2) modify;
at any time fees to provide electronic and enhanced access to information maintained by the secretary of state.
As added by P.L.260-1997(ss), SEC.38.

IC 4-5-10-3
Access to information through computer gateway
Sec. 3. Electronic and enhanced access to information shall be provided through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.260-1997(ss), SEC.38. Amended by P.L.177-2005, SEC.4.

IC 4-5-10-4
Applicability of IC 5-14-3 to records
Sec. 4. IC 5-14-3 shall apply to all records of a private party to an agreement with the secretary of state under this chapter which are directly related to the subject matter of the agreement.
As added by P.L.260-1997(ss), SEC.38.

IC 4-5-10-5
Electronic and enhanced access fund
Sec. 5. (a) The electronic and enhanced access fund is established to do the following:
(1) Improve and enhance the technology necessary and desirable to fulfill the duties of the secretary of state.
(2) Improve service to customers of the secretary of state.
(3) Provide the public electronic and other enhanced access to information maintained by the secretary of state under IC 23 or IC 26.
(4) Allow the public to conduct business electronically with:
(A) the corporations division; and
(B) the uniform commercial code division;         of the office of the secretary of state.
(5) Acquire and finance technology necessary or desirable to accomplish the purposes stated in subdivisions (1) through (4), including the purchase or lease of hardware, software, and other appropriate goods and services.
The secretary of state may enter into one (1) or more agreements in furtherance of the purposes of this chapter.
(b) The fund consists solely of the following:
(1) Electronic and enhanced access fees established and collected by the secretary of state under section 2 of this chapter.
(2) Other money specifically provided to the fund by law.
Fees collected by the secretary of state under IC 23 or IC 26 may not be deposited into the fund.
(c) The secretary of state shall administer the fund.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) The secretary of state may use money in the fund to pay expenses related to the purposes of the fund as set forth in section 5 of the chapter, to make payments under any agreement authorized by subsection (a) or authorized by law and directly relating to the purpose of the fund, and monies in the fund are continuously appropriated for the purposes set forth in this chapter.
(g) Money in the fund not currently needed to meet the obligations of the fund may be invested by either of the following:
(1) The treasurer of state in the same manner as other public funds may be invested.
(2) A financial institution designated by trust agreement with the secretary of state.
Interest that accrues from investment of money in the fund shall be deposited into the fund.
As added by P.L.260-1997(ss), SEC.38.






ARTICLE 6. ATTORNEY GENERAL

CHAPTER 1. THE ATTORNEY GENERAL

IC 4-6-1-1 Repealed
(Repealed by P.L.4-1988, SEC.4.)



CHAPTER 2. POWERS AND DUTIES

IC 4-6-2-1
Prosecuting and defending suits by or against state and state officers
Sec. 1. Such attorney-general shall prosecute and defend all suits that may be instituted by or against the state of Indiana, the prosecution and defense of which is not otherwise provided for by law, whenever he shall have been given ten (10) days' notice of the pendency thereof by the clerk of the court in which such suits are pending, and whenever required by the governor or a majority of the officers of state, in writing, to be furnished him within a reasonable time; and he shall represent the state in all criminal cases in the Supreme Court, and shall defend all suits brought against the state officers in their official relations, except suits brought against them by the state; and he shall be required to attend to the interests of the state in all suits, actions or claims in which the state is or may become interested in the Supreme Court of this state.
(Formerly: Acts 1889, c.71, s.4; Acts 1921, c.85, s.2.)



CHAPTER 3. DUTIES IN CIVIL ACTIONS

IC 4-6-3-1
Definitions
Sec. 1. As used in this chapter:
"Documentary material" means the original or a copy of a book, record, report, memorandum, paper, communication, tabulation, chart, or other document.
"Local agency" means an administration, agency, authority, board, bureau, commission, committee, council, department division, institution, office, officer, service, or other similar body of a political subdivision created or established pursuant to law.
"Person" means a human being, an incorporated or unincorporated organization, or association, a trustee or legal representative, the state of Indiana, a political subdivision, a state or local agency, or a group of such persons acting in concert.
"Political subdivision" means a county, township, city, town, municipal corporation as defined in IC 36-1-2-10, or a special taxing district.
"State agency" means an administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, officer, service, or other similar body of state government created or established pursuant to law.
(Formerly: Acts 1899, c.133, s.1.) As amended by Acts 1982, P.L.20, SEC.1.



CHAPTER 4. SERVICE OF COPIES ON ATTORNEY GENERAL IN ACTIONS, CROSS-ACTIONS, AND PROCEEDINGS AGAINST STATE, STATE AGENCY, OR EMPLOYEE

IC 4-6-4-1
Actions against state, state agencies, and officers and employees; service of pleadings, motions, and court rulings; time requirement suspended until service; notice of trial date in probate proceedings
Sec. 1. Whenever any such action, counter-claim, petition, or cross-complaint is filed in any court in this state in which the state of Indiana or any board, bureau, commission, department, division, agency, or officer or employee in his capacity as an employee of the state of Indiana is a party and the attorney general is required or authorized to appear or defend, or when the attorney general is entitled to be heard, a copy of the complaint, cross-complaint, petition, bill, or pleading shall be served on the attorney general and such action, cross-action, or proceeding shall not be deemed to be commenced as to the state or any such board, bureau, commission, department, division, agency, or officer or employee in his capacity as an employee of the state of Indiana until such service. Whenever the attorney general has appeared in any suit, action, or proceeding, copies of all motions, demurrers, petitions, and pleadings filed therein shall be served upon the attorney general by the party filing the same; provided, further, that the clerk of the court shall cause to be served upon the attorney general a copy of the ruling made by the court upon such motions, demurrers, petitions, and pleadings, and such ruling shall not be deemed effective in any manner as against the attorney general or as against the state of Indiana or any board, bureau, commission, department, division, agency, or officer or employee in his capacity as an employee of the state of Indiana unless and until such copy shall be served upon the attorney general or any deputy attorney general as provided in section 2 of this chapter; provided, further, that in any action in which the attorney general is required or authorized to appear or defend or entitled to be heard, in which action some matter or thing occurs upon which occurrence time begins to run, the running of such time shall be suspended as to the attorney general until such service is had upon the attorney general or any deputy attorney general as provided in section 2 of this chapter; provided, further, that whenever any claim filed for and on behalf of the state of Indiana or any board, bureau, commission, department, division, agency, officer, or institution of the state of Indiana in any estate or guardianship pending in any court having probate jurisdiction in the state of Indiana is not allowed and the clerk of the court, administrator, administratrix, executor, executrix, or guardian transfers such claim to the trial docket, said claim shall not be disposed of nor shall any disposition made of such claim be deemed to be a final adjudication unless and until due notice of the trial date of such claim shall be served on the attorney general or any deputy attorney general as provided in

section 2 of this chapter at least ten (10) days prior to the date set for trial of said claim.
(Formerly: Acts 1945, c.3, s.1; Acts 1947, c.196, s.1; Acts 1965, c.374, s.1.) As amended by P.L.5-1984, SEC.18.

IC 4-6-4-2
Method of service
Sec. 2. Whenever service on the attorney general is required by this chapter, such service may be made by handing it to the attorney general or any deputy attorney general or by mailing the same to the attorney general by registered mail return receipt requested.
(Formerly: Acts 1945, c.3, s.2.) As amended by P.L.5-1984, SEC.19.

IC 4-6-4-3
Service of summons or process
Sec. 3. This chapter shall in no way affect or apply to the service of summons or process as provided by law but the requirements in this chapter are in addition thereto.
(Formerly: Acts 1945, c.3, s.3.) As amended by P.L.5-1984, SEC.20.



CHAPTER 5. DEPUTIES.EMPLOYMENT OF COUNSEL BY STATE AGENCIES FORBIDDEN WITHOUT CONSENT OF ATTORNEY GENERAL

IC 4-6-5-1
Power to appoint and assign deputy attorneys general; removal from office
Sec. 1. The attorney-general of the state of Indiana shall have the sole right and power to appoint all necessary deputy attorneys-general, and to assign any deputy so appointed to any agency of the state of Indiana to perform in behalf of such agency and the state any and all of the rights, powers or duties now or hereafter conferred by law or laws upon the attorney-general, or done by any attorney, counsellor, or deputy attorney-general for such agency. The attorney-general shall have the power and authority to remove any deputy at any time.
(Formerly: Acts 1943, c.70, s.1.)



CHAPTER 6. SPECIAL DEPUTIES FOR RECOVERY OF PUBLIC FUNDS

IC 4-6-6-1
Appointment
Sec. 1. The attorney general of Indiana is hereby authorized to appoint and employ special deputies attorney general to assist in the conduct and prosecution of any civil proceedings which the attorney general is required to bring for the purpose of recovering any public funds in behalf of any city, town, township, county, or other governmental unit or public entity of the state under and pursuant to IC 5-11-5, IC 5-11-6, IC 5-11-7, or any other statute enacted on or after March 11, 1955, authorizing or requiring the attorney general to bring any such civil proceedings for the recovery of any such public funds.
(Formerly: Acts 1955, c.284, s.1.) As amended by P.L.5-1984, SEC.23.

IC 4-6-6-2
Qualifications; oath
Sec. 2. All special deputies attorney general appointed and employed under the provisions of this chapter shall be "competent attorneys" as defined in IC 4-6-5. Each such special deputy attorney general shall take and subscribe an oath of office to be administered in the usual form by an officer authorized to administer oaths, which oath shall be kept on file with the attorney general.
(Formerly: Acts 1955, c.284, s.2.) As amended by P.L.5-1984, SEC.24.

IC 4-6-6-3
Compensation
Sec. 3. Whenever any special deputy attorney general shall be appointed and employed under the provisions of this chapter, the compensation to be paid such special deputy attorney general shall be fixed by the attorney general of Indiana subject to the approval of the judge of the court in which such special deputy shall bring any action for the recovery of public funds, in an amount commensurate to the prevailing standard of attorneys' fees in the community or area in which such special deputy attorney general regularly engages in the practice of law. Said compensation shall be sufficient to enable any such special deputy attorney general to devote whatever time and facilities as may be necessary to investigate and prosecute any such civil proceedings to a final conclusion, including an appeal to the Indiana supreme court or court of appeals.
(Formerly: Acts 1955, c.284, s.3.) As amended by P.L.5-1984, SEC.25.

IC 4-6-6-4
Compensation; payment from recoveries or disbursing officers
Sec. 4. The compensation of any such special deputy

attorney-general shall be payable from the amount recovered for the benefit of any city, town, township, county, or other governmental unit or public entity of the state as a result of the successful prosecution of any such civil proceedings in which any such special deputy attorney-general has been appointed and employed, and the attorney-general of Indiana is hereby authorized to pay such compensation to any such special deputy attorney-general from such amount and to remit the balance thereof to the governmental unit or public entity in behalf of which such amount has been recovered. In the event any such civil proceedings are unsuccessful and, upon prosecution to final conclusion, do not result in the recovery of any such funds, then, and in that event, such compensation shall be payable from the funds of the governmental unit or public entity in behalf of which any such civil proceedings may have been brought, and the disbursing officers of any and all governmental units or public entities of the state are hereby authorized and directed to make payment in full of any such compensation to any such special duty attorney-general, without an appropriation being made therefor upon certification of the attorney-general and the judge of the court in which the action was brought to any such disbursing officer of the amount due any such special deputy attorney-general for his services in connection with the conduct and prosecution of any such civil proceedings.
(Formerly: Acts 1955, c.284, s.4.)

IC 4-6-6-5
Demand for return and repayment of funds before appointment
Sec. 5. No special deputy attorney general shall be appointed or employed under the provisions of this chapter for the purpose of recovering any particular public funds unless and until the attorney general of Indiana shall have made demand for the return or repayment of such funds from the person or persons, and their sureties if any, who are liable for the return or repayment of such funds and such demand has been refused or remains unsatisfied for a period of thirty (30) days.
(Formerly: Acts 1955, c.284, s.5.) As amended by P.L.5-1984, SEC.26.



CHAPTER 7. ASSISTANTS IN WASHINGTON, D.C.

IC 4-6-7-1
Number of assistants
Sec. 1. The attorney-general is hereby authorized to employ one (1) or more assistants, residing in the city of Washington, District of Columbia, to assist him in the presentation and prosecution of claims of the state against the United States, pertaining to swamplands, or swampland indemnity, as he may think necessary.
(Formerly: Acts 1905, c.75, s.1.)

IC 4-6-7-2
Duration of employment
Sec. 2. The attorney-general shall have power to limit the duration of such employment, and, if not otherwise expressed in the contract of employment, the same shall cease with the term of the attorney-general making such employment.
(Formerly: Acts 1905, c.75, s.2.)

IC 4-6-7-3
Compensation
Sec. 3. As compensation and for all their costs and expenses, such assistant or assistants shall receive a sum equal to not more than twenty-five per cent (25%) of the money recovered and turned over to the state, to be fixed in the contract of employment. The state shall not be liable to such assistant or assistants for any other sum, either for compensation or costs: Provided, That in case money so recovered is paid into the state treasury without such per cent having been first deducted, the auditor of state shall issue his warrant, upon a voucher approved by the attorney-general, for a sum equal to not more than twenty-five per cent (25%) of the money so recovered and paid in; and there is hereby appropriated out of the funds of the treasury not otherwise appropriated such sums as may be necessary for such purpose.
(Formerly: Acts 1905, c.75, s.3.)



CHAPTER 8. DUTY TO STUDY FEDERAL LEGISLATION AND AUTHORITY TO JOIN ORGANIZATIONS

IC 4-6-8-1
Preservation of state government during war; reports
Sec. 1. In order to maintain full co-operation in the war effort in all fields of proper state activity and to secure concerted action among the states to preserve the operations of state functions of government, it shall be the duty of the attorney-general to study existing and proposed federal legislation and to co-operate with the attorneys-general of other co-operating states in such studies to determine the effect of such legislation upon the normal field of state functions and powers, and to report to this state's governor, senators and representatives in congress the results of such studies in all instances where he deems such action appropriate, or where, in his opinion, any legislation affects, or would affect, if enacted into law, the normal field of state functions and powers.
(Formerly: Acts 1943, c.229, s.1.)

IC 4-6-8-2
Reports; senators or representatives in congress
Sec. 2. The attorney-general shall also make any reasonable or appropriate investigation or study of any such existing or proposed federal legislation whenever he is specifically requested so to do by any of this state's senators or representatives in congress and report the result thereof as requested.
(Formerly: Acts 1943, c.229, s.2.)

IC 4-6-8-3
Deputy or assistant attorney general; appointment
Sec. 3. The attorney general shall designate or appoint a deputy or an assistant attorney general to assist in the performance of the duties imposed by this chapter.
(Formerly: Acts 1943, c.229, s.3.) As amended by P.L.5-1984, SEC.27.

IC 4-6-8-4
Membership in attorneys general organizations; utilizing services of council of state governments
Sec. 4. The attorney general and/or his deputy or assistant is hereby authorized to become a member of an organization existing on November 3, 1943, or formed after November 3, 1943, consisting of the attorneys general of similarly cooperating states and/or their deputies and assistants and, through such organization, is further authorized to utilize the services of the Council of State Governments in any manner deemed appropriate to effect the purposes of this chapter.
(Formerly: Acts 1943, c.229, s.4.) As amended by P.L.5-1984, SEC.28.



CHAPTER 9. CONSUMER PROTECTION DIVISION

IC 4-6-9-1
Creation
Sec. 1. (Division) There is created in the office of the Attorney General a division of consumer protection, hereinafter referred to as the "division."
(Formerly: Acts 1971, P.L.22, SEC.1.)



CHAPTER 9.1. PRICE GOUGING IN DECLARED EMERGENCIES



CHAPTER 10. STATE MEDICAID FRAUD CONTROL UNIT

IC 4-6-10-1
Establishment; certification
Sec. 1. The attorney general shall:
(1) establish a state medicaid fraud control unit that meets the standards prescribed by 42 U.S.C. 1396b(q); and
(2) apply to the secretary of the federal Department of Health and Human Services for certification of the unit under 42 U.S.C. 1396b(q).
As added by Acts 1982, P.L.21, SEC.1.

IC 4-6-10-1.5
Authority to investigate
Sec. 1.5. The state Medicaid fraud control unit has the authority to:
(1) investigate, in accordance with federal law (42 U.S.C. 1396 et seq.):
(A) Medicaid fraud;
(B) misappropriation of a Medicaid patient's private funds;
(C) abuse of Medicaid patients; and
(D) neglect of Medicaid patients; and
(2) investigate, in accordance with federal law (42 U.S.C. 1396 et seq.) and as allowed under 42 U.S.C. 1396b(q)(4)(A)(ii), abuse or neglect of patients in board and care facilities.
As added by P.L.73-2003, SEC.1.

IC 4-6-10-2
Employment of qualified individuals
Sec. 2. The attorney general shall hire qualified individuals to carry out the responsibilities of the state medicaid fraud control unit, subject to the state budget agency's approval under IC 4-12-1-13.
As added by Acts 1982, P.L.21, SEC.1.

IC 4-6-10-3
Subpoena of witnesses and records
Sec. 3. The attorney general and an investigator of the Medicaid fraud control unit, when engaged in:
(1) an investigation of an alleged offense under section 1.5 of this chapter; or
(2) the prosecution of an alleged offense that has been referred to the attorney general under IC 12-15-23-6;
may issue, serve, and apply to a court to enforce, a subpoena for a witness to appear before the attorney general in person to produce books, papers, or other records, including records stored in electronic data processing systems, for inspection and examination.
As added by P.L.10-1994, SEC.1. Amended by P.L.73-2003, SEC.2.



CHAPTER 11. REPEALED



CHAPTER 12. HOMEOWNER PROTECTION UNIT

IC 4-6-12-1
Establishment of unit
Sec. 1. As used in this chapter, "unit" refers to the homeowner protection unit established under this chapter.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-2
Purposes
Sec. 2. The attorney general shall establish a homeowner protection unit to enforce IC 24-9 and to carry out this chapter.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-3
Duties
Sec. 3. (a) Beginning July 1, 2005, the unit shall do the following:
(1) Investigate deceptive acts in connection with mortgage lending.
(2) Investigate violations of IC 24-9.
(3) Institute appropriate administrative and civil actions to redress:
(A) deceptive acts in connection with mortgage lending; and
(B) violations of IC 24-5-0.5 and IC 24-9.
(4) Cooperate with federal, state, and local law enforcement agencies in the investigation of:
(A) deceptive acts in connection with mortgage lending;
(B) criminal violations involving deceptive acts in connection with mortgage lending; and
(C) violations of IC 24-5-0.5 and IC 24-9.
(b) The attorney general shall adopt rules under IC 4-22-2 to the extent necessary to organize the unit.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-4 Version a
Interagency cooperation
Note: This version of section amended by P.L.1-2006, SEC.59. See also following version of this section amended by P.L.181-2006, SEC.13.
Sec. 4. (a) The following may cooperate with the unit to implement this chapter:
(1) The Indiana professional licensing agency and the appropriate licensing boards with respect to persons licensed under IC 25.
(2) The department of financial institutions.
(3) The department of insurance with respect to the sale of insurance in connection with mortgage lending.
(4) The securities division of the office of the secretary of state.
(5) The supreme court disciplinary commission with respect to

attorney misconduct.
(6) The Indiana housing and community development authority.
(7) The department of state revenue.
(8) The state police department.
(9) A prosecuting attorney.
(10) Local law enforcement agencies.
(11) The lieutenant governor.
(b) Notwithstanding IC 5-14-3, the entities listed in subsection (a) may share information with the unit.
As added by P.L.73-2004, SEC.4. Amended by P.L.1-2006, SEC.59.

IC 4-6-12-4 Version b
Interagency cooperation
Note: This version of section amended by P.L.181-2006, SEC.13. See also preceding version of this section amended by P.L.1-2006, SEC.59.
Sec. 4. (a) The following may cooperate with the unit to implement this chapter:
(1) The Indiana professional licensing agency and the appropriate licensing boards with respect to persons licensed under IC 25.
(2) The department of financial institutions.
(3) The department of insurance with respect to the sale of insurance in connection with mortgage lending.
(4) The securities division of the office of the secretary of state.
(5) The supreme court disciplinary commission with respect to attorney misconduct.
(6) The Indiana housing and community development authority.
(7) The department of state revenue.
(8) The state police department.
(9) A prosecuting attorney.
(10) Local law enforcement agencies.
(11) The department of commerce.
(b) Notwithstanding IC 5-14-3, the entities listed in subsection (a) may share information with the unit.
As added by P.L.73-2004, SEC.4. Amended by P.L.181-2006, SEC.13.

IC 4-6-12-5
Filing complaints with other entities
Sec. 5. The attorney general may file complaints with any of the entities listed in section 4 of this chapter to carry out this chapter and IC 24-9.
As added by P.L.73-2004, SEC.4.

IC 4-6-12-6
Jurisdiction of other entities not limited
Sec. 6. The establishment of the unit and the unit's powers does not limit the jurisdiction of an entity described in section 4 of this chapter. As added by P.L.73-2004, SEC.4.

IC 4-6-12-7
Investigations; issuance of subpoenas; application to courts
Sec. 7. The attorney general and an investigator of the unit may do any of the following when conducting an investigation under section 3 of this chapter:
(1) Issue and serve a subpoena for the production of records, including records stored in electronic data processing systems, for inspection by the attorney general or the investigator.
(2) Issue and serve a subpoena for the appearance of a person to provide testimony under oath.
(3) Apply to a court with jurisdiction to enforce a subpoena described in subdivision (1) or (2).
As added by P.L.73-2004, SEC.4.

IC 4-6-12-8
Home ownership education programs
Sec. 8. The unit shall cooperate with the Indiana housing and community development authority in the development and implementation of the home ownership education programs established under IC 5-20-1-4(f).
As added by P.L.73-2004, SEC.4. Amended by P.L.235-2005, SEC.51; P.L.181-2006, SEC.14.

IC 4-6-12-9
Homeowner protection unit account
Sec. 9. (a) The homeowner protection unit account within the general fund is established to support the operations of the unit. The account is administered by the attorney general.
(b) The homeowner protection unit account consists of fees collected under IC 24-9-9.
(c) The expenses of administering the homeowner protection unit account shall be paid from money in the account.
(d) The treasurer of state shall invest the money in the homeowner protection unit account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(e) Before July 1, 2007:
(1) money in the homeowner protection unit account at the end of the state fiscal year does not revert to the state general fund; and
(2) there is annually appropriated to the attorney general from the homeowner protection unit account money sufficient for carrying out the purposes of this chapter and IC 24-9.
(f) After June 30, 2007:
(1) money in the homeowner protection unit account at the end of a state fiscal year reverts to the state general fund; and
(2) money in the homeowner protection unit account may only be spent after appropriation by the general assembly. As added by P.L.73-2004, SEC.4.






ARTICLE 7. AUDITOR OF STATE

CHAPTER 1. AUDITOR OF STATE

IC 4-7-1-1
Commencement of term; bond
Sec. 1. (a) The individual elected as auditor of state shall take office on January 1 following the individual's election.
(b) The auditor of state, before entering upon the duties of office shall execute an official bond, for the sum of ten thousand dollars ($10,000), to be approved by the governor.
(Formerly: Acts 1852, 1RS, c.7, s.1.) As amended by P.L.8-1995, SEC.68.



CHAPTER 2. CHIEF DEPUTIES

IC 4-7-2-1
Designation; summary
Sec. 1. The auditor of state is hereby authorized to designate two (2) of his deputies as chief deputies. Such chief deputies provided for herein shall not be members of the same political party and their salaries shall be fixed by the state budget committee.
(Formerly: Acts 1967, c.19, s.1.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8.1. TREASURER OF STATE

CHAPTER 1. THE STATE TREASURY

IC 4-8.1-1-1
Composition
Sec. 1. The state treasury is composed of:
(1) all moneys collected under any law of this state providing for the collection of revenue for state purposes;
(2) all moneys borrowed on the credit of the state by the treasurer of state or any other authorized agent of the state;
(3) all moneys derived from the sale of property belonging to or held in trust by the state;
(4) all moneys and securities belonging to, lent to, or held in trust by the state, where no other disposition of them is required by law;
(5) all income derived in any manner from any money or property specified in this section;
(6) every fee, perquisite, or bonus received by any state officer in the discharge of his duties;
(7) all dividends arising from bank or other stock appropriated to the payment of any part of the interest on the public debt; and
(8) all moneys from any source paid, belonging, or accruing to the state for the use of the state or to a state fund for any purpose.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-2
Funds
Sec. 2. The state treasury shall be divided into the general fund and such other funds as are created by the constitution or by statute.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-3
General fund
Sec. 3. The general fund consists of all moneys paid into the state treasury which are not by the constitution, statute, or requirement of the donor dedicated to another fund or for another purpose.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-4
Investment of money; law governing
Sec. 4. The investment of the money in the state treasury is governed by IC 5-13.
As added by Acts 1979, P.L.22, SEC.1. Amended by P.L.3-1990, SEC.15.

IC 4-8.1-1-5 Inspection of treasury and records by committee
Sec. 5. A committee of the general assembly or of either of its houses or a committee of persons who are appointed by the general assembly but who are not members of the general assembly, when authorized by the general assembly by resolution, may inspect the state treasury and the records relating to the state treasury.
The committee may compel the attendance of witnesses and send for persons and papers.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-6
Inspection of treasury and records by state board of accounts or certified public accountant
Sec. 6. The governor may request the state board of accounts or appoint a certified public accountant to make, without previous notice of an inspection, a thorough inspection of the state treasury and the records relating to the state treasury. The treasurer of state, the auditor of state, and the employees of their offices, shall assist the state board of accounts or the accountant in all ways necessary to the performance of the inspection. The state board of accounts or the accountant is authorized to administer oaths to the treasurer of state, the auditor of state, or their employees for the purpose of obtaining sworn testimony. The state board of accounts or the accountant may compel the attendance of witnesses and send for persons and papers.
The state board of accounts or the accountant shall certify his findings to the treasurer of state, the auditor of state, and the governor.
The accountant shall be paid for his services and his expenses by the governor out of his contingency fund at a rate determined reasonable by the governor.
As added by Acts 1979, P.L.22, SEC.1.

IC 4-8.1-1-7
Deposit of certain funds
Sec. 7. (a) As used in this section, "private entity" means a corporation or other business entity that uses facilities that were financed, in whole or in part, with the proceeds of bonds issued by the Indiana finance authority under IC 8-9.5, IC 8-14.5, or IC 8-21-12.
(b) If a private entity makes a payment to the state under an agreement requiring the recipient to make such a payment upon failure to achieve prescribed levels of investment, employment, or wages at the facilities described in subsection (a), the payment shall be deposited in the state general fund.
As added by P.L.32-2002, SEC.1. Amended by P.L.235-2005, SEC.52.



CHAPTER 2. THE TREASURER OF STATE

IC 4-8.1-2-1
Safekeeping and investment of money and securities
Sec. 1. The treasurer of state is responsible for the safekeeping and investment of moneys and securities paid into the state treasury.
As added by Acts 1979, P.L.22, SEC.1.






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.1. STATE BOARD OF FINANCE

CHAPTER 1. THE STATE BOARD OF FINANCE

IC 4-9.1-1-1
Composition; advisory supervision of safekeeping of funds
Sec. 1. The governor, the auditor of state, and the treasurer of state constitute the state board of finance, referred to as the "board" in this chapter. The board has advisory supervision of the safekeeping of all funds coming into the state treasury and all other funds belonging to the state coming into the possession of any state officer or agency.
As added by Acts 1979, P.L.22, SEC.2.






ARTICLE 10. STATE FUNDS GENERALLY

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. CANCELLATION AND REISSUE OF WARRANTS OUTSTANDING MORE THAN TWO YEARS

IC 4-10-10-1
State warrants; checks issued by state agencies; outstanding and unpaid for two years; acceptance
Sec. 1. All warrants drawn by the auditor of the state of Indiana upon funds in custody of the treasurer of said state and all checks authorized by law to be issued from funds in custody of any other state agency, as hereinafter defined, which such warrants or checks have been or may hereafter be outstanding and unpaid for a period of two (2) or more years as of the last day of December of each year shall be declared canceled. No individual, bank, trust company, savings association or any other financial institution shall honor, cash or accept for payment or deposit any such state warrant or any check issued on any account belonging to the state of Indiana which may be presented for payment and which has been issued and outstanding for a period of two (2) or more years as of the last day of December of any year.
(Formerly: Acts 1953, c.117, s.1.) As amended by P.L.79-1998, SEC.3.

IC 4-10-10-1.5
Indiana state teachers' retirement fund
Sec. 1.5. This chapter does not apply to benefit checks issued by the Indiana state teachers' retirement fund.
As added by P.L.10-1993, SEC.2.

IC 4-10-10-2
Definition
Sec. 2. Other state agency shall mean and include state departments, bureaus, boards, commissions, divisions, penal, benevolent and educational institutions, offices or officers or any other agency of the state authorized by law to have in custody separate depository accounts for the disbursement of money from funds or accounts not otherwise disbursed by the auditor of state from funds in custody of the treasurer of state.
(Formerly: Acts 1953, c.117, s.2.)

IC 4-10-10-3
List of state warrants or checks; copies; filing and preservation
Sec. 3. (a) Not later than November 16, 1953, and not later than March 2 in each year thereafter, the treasurer of state and the disbursing officer of any other state agency shall prepare or cause to be prepared a list of all state warrants or checks which have been outstanding for a period of two (2) or more years as of December 31 last preceding.
(b) Not less than four (4) copies of such lists shall be prepared or caused to be prepared by the treasurer of state and the disbursing

officer of each state agency.
(c) The original list of outstanding state warrants shall be filed with the state board of finance which shall be preserved as an official record of the board and become a part of the minutes of the state board of finance. The duplicate copy shall be retained by the treasurer of state. The third copy shall be transmitted to the auditor of state and the fourth copy filed with the state board of accounts.
(d) The original list prepared by other state agencies shall be filed with the responsible head of such agency. The duplicate copy shall be retained by the disbursing officer or person preparing the list. The third copy shall be transmitted to the auditor of state and the fourth copy transmitted to the state board of accounts.
(Formerly: Acts 1953, c.117, s.3.) As amended by P.L.5-1984, SEC.32.

IC 4-10-10-4
Lists of outstanding state warrants or checks; contents
Sec. 4. Such lists so prepared shall show: the date of issue of each warrant or check; the serial number of each warrant or check; the fund or account upon which the warrant or check was originally drawn; the name of the payee; the amount of each warrant or check issued and the total amount represented by the warrants or checks listed for each fund or account.
(Formerly: Acts 1953, c.117, s.4.)

IC 4-10-10-5
Cancelled warrant holding account; receipt of cancelled warrants into original fund or general fund
Sec. 5. Upon the treasurer of state's transmitting the list of such outstanding state warrants to the auditor of state, such auditor shall enter the amounts so listed by the treasurer as a receipt into a cancelled warrant holding account in which account the funds shall be held for a period of five (5) years. The treasurer of state shall enter such amounts in his records as a receipt into the same fund as was done by the auditor of state and shall also remove the warrants from the record of outstanding warrants. All warrants that have been outstanding seven (7) years as of December 31 of any year shall be receipted into the fund from which they were originally drawn: Provided, however, That if the fund from which the warrants were originally drawn is not in existence, or cannot be ascertained, the amounts of such outstanding warrants shall be receipted into the general fund of the state.
(Formerly: Acts 1953, c.117, s.5; Acts 1955, c.83, s.1.)

IC 4-10-10-6
Receipt of outstanding checks into original fund or general fund
Sec. 6. As soon as the disbursing officers of other state agencies have prepared the lists of outstanding checks as provided in sections 3 and 4 of this chapter, such disbursing officer shall enter the amounts of such outstanding checks as a receipt into the fund or

account from which they were originally drawn and remove such checks from the record of outstanding checks; provided, that if the fund or account from which the check was originally drawn is not in existence, the disbursing officer shall draw a check against the fund or account from which the checks were originally drawn in an amount equal to the total of such outstanding checks and pay such amount into the general fund of the state; provided, further, that if a fund is advanced to an agency and the amount of such fund is limited to a specific amount, the amount or amounts of such canceled checks as provided in this section shall be entered as a receipt into the fund or account from which the original advancement was made.
(Formerly: Acts 1953, c.117, s.6.) As amended by P.L.5-1984, SEC.33.

IC 4-10-10-7
Presentment of cancelled warrants for payment; claim voucher; void warrants
Sec. 7. If any state warrant shall be presented for payment which has been declared cancelled as hereinbefore provided, the holder of such warrant shall deliver it to the treasurer of state and shall file a claim voucher stating under oath that he is the owner of the warrant, that the money is justly due him and relating the circumstances that prevented the warrant from being presented for payment within a reasonable time: Provided, however, That any warrants outstanding for more than seven (7) years shall be considered void and no recovery shall be had. If the treasurer of state shall find the claim in order, he shall approve the claim and shall transmit the claim to the auditor of state, who shall issue a warrant to the claimant against the holding account into which the original warrant was receipted.
(Formerly: Acts 1953, c.117, s.7; Acts 1955, c.83, s.2.)

IC 4-10-10-8
Presenting cancelled checks for payment; void checks
Sec. 8. If any check shall be presented for payment which has been declared cancelled by a state agency as hereinbefore provided, the holder thereof shall deliver such check to the disbursing officer of the agency who issued it, or his successor, and shall file with such agency a claim voucher stating under oath that he is the owner of said check, that the money is justly due him and relating the circumstances that prevented the check from being presented for payment within a reasonable time: Provided, however, That any checks outstanding for more than seven (7) years shall be considered void. If the agency shall find the claim in order, the administrative officer of the agency shall approve it and cause the disbursing officer to issue a check or warrant payable to the holder of the cancelled check and shall charge the amount of such check so issued as refund of a cancelled check from the fund or account into which the money was receipted when the original check was declared cancelled.
(Formerly: Acts 1953, c.117, s.8; Acts 1955, c.83, s.3.)
IC 4-10-10-9
Lists of outstanding state warrants or checks; preservation; destruction
Sec. 9. The lists of outstanding state warrants or checks transmitted to the auditor of state shall be retained in the office of auditor of state for a period of ten (10) years. All other lists shall be retained until such time as they may be ordered destroyed, removed, or transferred by the commission on public records as provided by IC 5-15-5.1.
(Formerly: Acts 1953, c.117, s.9.) As amended by P.L.5-1984, SEC.34.

IC 4-10-10-10
State board of accounts; instructions and forms
Sec. 10. The state board of accounts shall prepare detailed instructions and prescribe the necessary forms for putting into effect the provisions of this chapter.
(Formerly: Acts 1953, c.117, s.10.) As amended by P.L.5-1984, SEC.35.

IC 4-10-10-11
Agreements to pay for assistance in recovering outstanding and unpaid check or warrant
Sec. 11. (a) This section applies to a warrant drawn by the auditor of state upon funds in custody of the treasurer of state or a check authorized by law to be issued from funds in custody of any other state agency, if the check or warrant is outstanding and unpaid, but is not determined to be unclaimed property under IC 32-34-1.
(b) An agreement for which the primary purpose is to pay compensation to locate, deliver, recover, or assist in the recovery of a check or warrant described in subsection (a) is valid only if:
(1) the fee or compensation agreed upon is not more than ten percent (10%) of the amount collected unless the amount collected is fifty dollars ($50) or less;
(2) the agreement is in writing;
(3) the agreement is signed by the apparent owner of the check or warrant described in subsection (a); and
(4) the agreement clearly sets forth:
(A) the nature and value of the property; and
(B) the value of the apparent owner's share after the fee or compensation has been deducted.
(c) This section does not prevent an owner from asserting at any time that an agreement to locate property is otherwise invalid.
As added by P.L.127-2000, SEC.1. Amended by P.L.2-2002, SEC.25.



CHAPTER 11. DISBURSEMENT PROCEDURES; EFFECT OF APPROPRIATIONS

IC 4-10-11-1
State departments; disbursement of money by vouchers; state colleges and universities; verified schedule of claims
Sec. 1. The disbursement of moneys for any purpose by the departments of the state government shall be by vouchers specifically itemizing in every particular the different purposes for which the treasury warrant is authorized. These vouchers shall not be approved by any officer or officers authorized to approve the same, unless so itemized, giving minutiae of detail, and when vouchers are presented to the auditor of state for warrants, they shall be accompanied by said itemized accounts and statements: Provided, That in the case of Purdue University, Indiana University, The Ball State Teachers College and The Indiana State Teachers College, the auditor of state shall be authorized to draw warrant upon a verified schedule of claims submitted by the treasurer of such university or college; all itemized claims included in such schedule shall be filed by such college or university as a part of its public records.
(Formerly: Acts 1897, c.115, s.1; Acts 1953, c.132, s.1.)

IC 4-10-11-2
Traveling expenses; receipted bills; per diem
Sec. 2. In all accounts rendered for traveling expenses, receipted bills for each item, except railroad fare, shall be submitted. However, the budget agency, in cooperation with the department of administration, is authorized to fix per diem or per diems in lieu of traveling expenses, other than transportation, in such amounts as they deem proper and equitable but in no case shall such per diem exceed the amount established in the appropriation act. When per diem is fixed receipted bills for each item are not necessary. Per diem when fixed may include meals, lodging, and all other traveling expenses except transportation. It will be sufficient in items covering railroad fare to verify same, if advisable, by referring to published tariff rates, and auto transportation shall be at the rate not to exceed the rate provided in the appropriation act. Constructive charges shall be eliminated from all vouchers, and under no circumstances shall the appropriation of the succeeding fiscal year be anticipated by predecessor.
(Formerly: Acts 1897, c.115, s.2; Acts 1941, c.59, s.1; Acts 1947, c.292, s.1.) As amended by Acts 1977, P.L.28, SEC.18; P.L.18-1991, SEC.1.

IC 4-10-11-2.1
Expense and salary per diems; minimum adjustment
Sec. 2.1. (a) Notwithstanding any other laws to the contrary, any per diem that is paid from state funds for travel, lodging, or meals and that is authorized by statute in an amount that is less than the amount prescribed, pursuant to IC 4-10-11-2, by the state budget

agency for that particular per diem is hereby set at that amount prescribed by the state budget agency.
(b) Notwithstanding any other laws to the contrary, any salary per diem that is paid from state funds and that is authorized by statute in an amount that is less than thirty-five dollars ($35.00) per day is hereby set at thirty-five dollars ($35.00) per day or at any other amount as may be established by the general assembly after July 1, 1977.
As added by Acts 1977, P.L.27, SEC.1.

IC 4-10-11-3
Literal following of items of appropriation act; diversion of appropriations
Sec. 3. In the accounting for moneys expended, the items of the appropriation act shall be literally followed and in no case shall moneys appropriated for one (1) specific purpose be diverted for the purposes of another.
(Formerly: Acts 1897, c.115, s.3.)

IC 4-10-11-4
State auditor; refusal to issue warrants; charging back deficient vouchers
Sec. 4. The auditor of state is hereby authorized and empowered, where the provisions of sections 1, 2, and 3 of this chapter are not literally and specifically followed, and where the terms of the appropriation act have been violated, to refuse issue of warrants, and if, in the examination of vouchers rendered by any departments of state government, any violations of any sections 1, 2, and 3 of this chapter are found to have been made where warrant has been issued, then he shall charge back to the proper department the deficient vouchers, and refuse further issue of warrants until the state has been given the proper credit for the amounts held to be irregular and void.
(Formerly: Acts 1897, c.115, s.4.) As amended by P.L.5-1984, SEC.36.



CHAPTER 12. EXPENDITURE OF APPROPRIATIONS

IC 4-10-12-1
Itemized vouchers; expenditure for purpose appropriated
Sec. 1. Where an appropriation is made to any officer or department of state government for a specific employment or purpose, itemized vouchers showing the proper expenditure of the appropriation for the purpose named shall be made to the auditor of state before a warrant covering the amount due can be drawn on the treasurer of state.
(Formerly: Acts 1899, c.137, s.1.)

IC 4-10-12-2
Appropriation for office expenses; limitation on use
Sec. 2. Where an appropriation is made for office expenses in any department of state government, it shall be unlawful to pay any portion of said appropriation for clerk hire, janitor service or special labor compensation.
(Formerly: Acts 1899, c.137, s.2.)



CHAPTER 13. ANNUAL FINANCIAL REPORT FOR CERTAIN STATE AGENCIES

IC 4-10-13-1
Purpose of act
Sec. 1. It is the general intent and purpose of this chapter to provide an adequate vehicle for the furnishing of necessary and valuable data and information to those persons who are directly concerned with the problem of planning for and improving the fiscal policies of the state. In order to properly evaluate the financial condition of the state and prepare an adequate taxing program for the state it is necessary to receive annual reports from those agencies of the state that are charged with the responsibility of collecting, expending, and accounting for state revenues. To properly and efficiently effectuate the purpose of this chapter, it is the intent of the general assembly that the provisions of this chapter be liberally construed.
(Formerly: Acts 1959, c.227, s.1.) As amended by P.L.5-1984, SEC.37.

IC 4-10-13-2
Auditor of state; financial reports; publication
Sec. 2. (a) The auditor of state shall prepare and publish each year the following financial reports:
(1) A report showing receipts by source of revenue and by type of fund disbursements as they relate to each agency, department, and fund of the state government. This report shall include a recital of disbursements made by the following functions of state government:
(A) Education.
(B) Welfare.
(C) Highway.
(D) Health.
(E) Natural resources.
(F) Public safety.
(G) General governmental.
(H) Hospital and state institutions.
(I) Correction, parole, and probation.
(2) A report containing the following property tax data by counties:
(A) A report showing:
(i) the total amount of tax delinquencies;
(ii) the total amount of the administrative costs of the offices of township and county assessors, the offices of county auditors, and the offices of county treasurers; and
(iii) the total amount of other local taxes collected.
(B) An abstract of taxable real and personal property, which must include a recital of the number and the total amount of tax exemptions including mortgage exemptions, veterans' exemptions, exemptions granted to blind persons,

exemptions granted to persons over sixty-five (65) years of age, and any and all other exemptions granted to any person under the provisions of the constitution and the laws of the state.
(b) The reports described in this section shall be made available for inspection as soon as they are prepared and shall be published in the manner provided in section 7 of this chapter by the auditor of state not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.2.) As amended by P.L.1-1991, SEC.9.

IC 4-10-13-3
Department of state revenue; publications
Sec. 3. The Indiana department of state revenue is hereby authorized and directed to prepare and publish each year the following report, which shall contain a recital of the number of taxpayers, the amount of gross collections, the amount of net collections, the amount of refunds, the amount of collection allowances, the amount of administrative costs, and the amount of delinquencies by type of tax collected by the department. Such report shall be made available for inspection as soon as it is prepared and shall be published, in the manner hereinafter provided, by the Indiana state department of revenue not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.3.) As amended by P.L.192-2002(ss), SEC.3.

IC 4-10-13-4
Alcohol and tobacco commission
Sec. 4. The alcohol and tobacco commission shall prepare and publish each year the following report containing the following information and data:
(1) Relative to the cigarette tax, a recital of the total amount of tax collected and the number of packages of cigarettes taxed, the total amount of refunds, the total amount of collection allowances and the total amount of administrative costs.
(2) Relative to the tax on alcoholic beverages and the imposition of license and permit fees, a recital of the number of licenses and permits, by class, issued by the commission; the total amount of license and permit fees collected; the total amount collected from any tax imposed on beer, wine and liquor; and the total amount, by volume, of alcoholic beverages taxed; the total amount of collection allowances; and the total amount of administrative costs.
Such report shall be made available for inspection as soon as it is prepared and shall be published, in the manner set forth in this chapter by the alcohol and tobacco commission not later than December 31 following the end of each fiscal year.
(Formerly: Acts 1959, c.227, s.4.) As amended by P.L.204-2001, SEC.3.
IC 4-10-13-5
Report by the department of local government finance; local assessing officials provide information
Sec. 5. (a) The department of local government finance shall prepare and publish each year the following report which must contain the following property tax data by counties or by appropriate taxing jurisdictions:
(1) The tax rates of the various taxing jurisdictions.
(2) An abstract of taxable real property including a recital of the number of parcels and the gross assessed valuation of nonfarm residential property including improvements thereon, the number of parcels and the gross assessed valuation of commercial and industrial real property, including improvements thereon, the number of parcels and the gross assessed valuation of unimproved real property, the number of parcels and the gross assessed valuation of agricultural acreage including improvements thereon, and the total amount of the gross assessed valuation of real estate and the total assessed valuation of improvements thereon. The abstract shall also include a recital of the total amount of net valuation of real property.
(3) The total assessed valuation of personal property belonging to steam and electric railways and to public utilities.
(4) The total number of taxpayers and the total assessed valuation of household goods and personal effects, excluding boats subject to the boat excise tax under IC 6-6-11.
(5) The total number of units assessed and the assessed valuation of each of the following items of personal property:
(A) Privately owned, noncommercial passenger cars.
(B) Commercial passenger cars.
(C) Trucks and tractors.
(D) Motorcycles.
(E) Buses.
(F) Mobile homes.
(G) Boats.
(H) Airplanes.
(I) Farm machinery.
(J) Livestock.
(K) Crops.
(6) The total number of taxpayers and the total valuation of inventories and other personal property belonging to retail establishments, wholesale establishments, manufacturing establishments, and commercial establishments.
(b) The department of local government finance is hereby authorized to prescribe and promulgate the forms as are necessary for the obtaining of such information from local assessing officials. The local assessing officials are directed to comply with this section.
(Formerly: Acts 1959, c.227, s.5.) As amended by P.L.98-1989, SEC.2; P.L.90-2002, SEC.7.
IC 4-10-13-6
Adding to or omitting specific categories of data from reports
Sec. 6. Each state agency required to prepare reports under the provisions of this chapter may after consultation with and agreement by the commission on state tax and financing policy add to or omit specific categories of data from the reports required by this chapter.
(Formerly: Acts 1959, c.227, s.6.) As amended by P.L.5-1984, SEC.38.

IC 4-10-13-7
Manner of publication; expenses; copies of reports
Sec. 7. (a) The manner of publication of any of the reports as herein required shall be prescribed by the state budget committee, and the cost of publication shall be paid from funds appropriated to such state agencies and allocated by the state budget committee to such agencies for such purpose.
(b) A copy of such reports shall be presented to the governor, the department of local government finance, the budget committee, the commission on state tax and financing policy, the legislative council, and to any other state agency that may request a copy of such reports. A report presented under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1959, c.227, s.7.) As amended by P.L.90-2002, SEC.8; P.L.28-2004, SEC.33.



CHAPTER 14. STATE INSTITUTIONS.BORROWING MONEY AND EXPENDITURES WITHOUT APPROPRIATION PROHIBITED AND PENALIZED

IC 4-10-14-1
Loans; expenditures for improvements; authorization by act of general assembly
Sec. 1. It shall be unlawful for the board of trustees of any benevolent, scientific, or educational institution, or for any correctional facility of the state, to borrow money upon the credit of the state, or to contract any indebtedness on the credit of the state, or to make expenditures for improvements for said institutions or correctional facilities in any way, unless the said loans or expenditure of money are first authorized by an act of the general assembly for such purposes.
(Formerly: Acts 1875, c.4, s.1.) As amended by P.L.12-1996, SEC.1.

IC 4-10-14-2
Trustees; violations
Sec. 2. A trustee who violates section 1 of this chapter commits a Class C infraction and and forfeits his office.
(Formerly: Acts 1875, c.4, s.2.) As amended by Acts 1978, P.L.2, SEC.404.



CHAPTER 15. WARRANTS ON GENERAL FUND TO ISSUE WHEN GENERAL ASSEMBLY FAILS TO APPROPRIATE MONEY FOR BENEVOLENT INSTITUTIONS

IC 4-10-15-1
General assembly; failure to pass appropriation bills; warrants on state treasury
Sec. 1. Whenever there shall be a failure at any regular biennial session of the General Assembly to pass an appropriation bill or bills, making appropriations for the objects and purposes hereinafter mentioned, it shall be lawful for the Governor, Secretary and Treasurer of State, until appropriations shall be made by the Legislature, to direct the Auditor of State to draw his warrants on the State Treasury for such sums as they may, from time to time, decide to be necessary for such purposes respectively, not however exceeding the amounts appropriated for the same objects respectively by the last preceding appropriations which shall have been made by the General Assembly; and to pay such warrants as may, from time to time, be drawn and presented, a sufficient sum of money is hereby appropriated.
(Formerly: Acts 1869(ss), c.5, s.1.)

IC 4-10-15-2
Warrants on state treasury for necessary expenses
Sec. 2. The warrants may be drawn for the necessary and current expenses of the following:
(1) All psychiatric hospitals (as defined in IC 12-7-2-184).
(2) The Indiana School for the Deaf, established by IC 20-22-2-1.
(3) The Indiana School for the Blind and Visually Impaired, established by IC 20-21-2-1.
(4) The Indiana Veterans' Home.
(5) The Plainfield Juvenile Correctional Facility.
(Formerly: Acts 1869(ss), c.5, s.2.) As amended by Acts 1976, P.L.44, SEC.15; P.L.2-1993, SEC.33; P.L.12-1996, SEC.2; P.L.69-1999, SEC.1; P.L.1-2005, SEC.57; P.L.218-2005, SEC.1.

IC 4-10-15-3
Drawing warrants on general fund; confinement to current expenses; monthly allowances
Sec. 3. The warrants so to be drawn shall be drawn on the General Fund and not otherwise, and shall not include any sum or sums for enlarging said Institutions, or any or either of them, but shall be confined strictly to the necessary current expenses of said Institutions respectively, and said allowances shall be made monthly upon the certificate of the President of the proper Board of Trustees of the said Institutions respectively, showing in detail the necessity for the amount demanded, and that it has been approved by such Board, which certificate shall be countersigned by the Superintendent of the particular Institution for which the expense was incurred. (Formerly: Acts 1865(ss), c.5, s.3.)

IC 4-10-15-4
Current expenses; amount of monthly allowances
Sec. 4. In making said monthly allowances, it shall be the duty of the officers as aforesaid authorized to make the same, not to exceed in any one month one-twelfth of the amount appropriated for the current expenses of the same Institution for the last preceding year for which an appropriation shall have been made by the General Assembly.
(Formerly: Acts 1865(ss), c.5, s.4.)



CHAPTER 16. STATE INSTITUTIONS.SEMIANNUAL REPORTING AND PAYING OVER OF NON-APPROPRIATED RECEIPTS AND EARNINGS

IC 4-10-16-1
Semiannual reports; earnings and receipts from sale of products or labor
Sec. 1. The respective boards of trustees, boards of control, and boards of managers of the benevolent and penal institutions and correctional facilities of the state shall, on the thirtieth day of April and the thirty-first day of October of each year, make a report in detail to the governor of the state of all earnings, receipts from sale of products or labor, and from all sources whatever, except appropriations from the state, for the semiannual period ending on such thirtieth day of April and the thirty-first day of October of each year.
(Formerly: Acts 1899, c.118, s.1.) As amended by Acts 1976, P.L.44, SEC.16; P.L.12-1996, SEC.3.

IC 4-10-16-2
Payment of money received into state treasury
Sec. 2. At the time of filing the report required by section one of this chapter such board of trustees, board of control, or board of managers shall pay into the state treasury all moneys received by them, or either of them during such semi-annual period as shown by such report.
(Formerly: Acts 1899, c.118, s.2; Acts 1901, c.29, s.1.) As amended by Acts 1976, P.L.44, SEC.17.



CHAPTER 17. REPEALED



CHAPTER 18. THE COUNTER-CYCLICAL REVENUE AND ECONOMIC STABILIZATION FUND

IC 4-10-18-1
Definitions
Sec. 1. As used in this chapter:
"Adjusted personal income" for a particular calendar year means the adjusted state personal income for that year as determined under section 3(b) of this chapter.
"Annual growth rate" for a particular calendar year means the percentage change in adjusted personal income for the particular calendar year as determined under section 3(c) of this chapter.
"Budget director" refers to the director of the budget agency established under IC 4-12-1.
"Costs" means the cost of construction, equipment, land, property rights (including leasehold interests), easements, franchises, leases, financing charges, interest costs during and for a reasonable period after construction, architectural, engineering, legal, and other consulting or advisory services, plans, specifications, surveys, cost estimates, and other costs or expenses necessary or incident to the acquisition, development, construction, financing, and operating of an economic growth initiative.
"Current calendar year" means a calendar year during which a transfer to or from the fund is initially determined under sections 4 and 5 of this chapter.
"Economic growth initiative" means:
(1) the construction, extension, or completion of sewerlines, waterlines, streets, sidewalks, bridges, roads, highways, public ways, and any other infrastructure improvements;
(2) the leasing or purchase of land and any site improvements to land;
(3) the construction, leasing, or purchase of buildings or other structures;
(4) the rehabilitation, renovation, or enlargement of buildings or other structures;
(5) the leasing or purchase of machinery, equipment, or furnishings; or
(6) the training or retraining of employees whose jobs will be created or retained as a result of the initiative.
"Fund" means the counter-cyclical revenue and economic stabilization fund established under this chapter.
"General fund revenue" means all general purpose tax revenue and other unrestricted general purpose revenue of the state, including federal revenue sharing monies, credited to the state general fund and from which appropriations may be made. The term "general fund revenue" does not include revenue held in the reserve for tuition support under IC 4-12-1-12.
"Implicit price deflator for the gross national product" means the implicit price deflator for the gross national product, or its closest

equivalent, which is available from the United States Bureau of Economic Analysis.
"Political subdivision" has the meaning set forth in IC 36-1-2-13.
"Qualified economic growth initiative" means an economic growth initiative that is:
(1) proposed by or on behalf of a political subdivision to promote economic growth, including the creation or retention of jobs or the infrastructure necessary to create or retain jobs;
(2) supported by a financing plan by or on behalf of the political subdivision in an amount at least equal to the proposed amount of the grant under section 15 of this chapter; and
(3) estimated to cost not less than twelve million five hundred thousand dollars ($12,500,000).
"State personal income" means state personal income as that term is defined by the Bureau of Economic Analysis of the United States Department of Commerce or its successor agency.
"Total state general fund revenue" for a particular state fiscal year means the amount of that revenue for the particular state fiscal year as finally determined by the auditor of state.
"Transfer payments" means transfer payments as that term is defined by the Bureau of Economic Analysis of the United States Department of Commerce or its successor agency.
As added by Acts 1982, P.L.22, SEC.1. Amended by P.L.28-1993, SEC.1.

IC 4-10-18-2
Establishment; administration by state treasurer
Sec. 2. (a) A counter-cyclical revenue and economic stabilization fund is established to assist in stabilizing revenue during periods of economic recession.
(b) The treasurer of state shall administer the fund. Amounts in the fund may be combined by the treasurer with other amounts in the state treasury for the purposes of cash management. The earnings from the investment of the fund accrue to the fund. The fund shall be accounted for separately from other state funds. The money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-3
Determination of adjusted personal income and annual growth rate
Sec. 3. (a) Each year, the budget director shall determine the adjusted personal income, and the annual growth rate, for Indiana.
(b) The budget director shall determine the adjusted personal income for a particular calendar year in the following manner:
STEP ONE: Calculate the average implicit price deflator for the gross national product for the state fiscal year ending in that calendar year by totaling the implicit price deflator for the gross national product for each quarter of the state fiscal year and

dividing that total by four (4).
STEP TWO: Calculate the remainder of the total state personal income for the calendar year minus any transfer payments made in Indiana for the calendar year.
STEP THREE: Calculate the quotient of the result of STEP TWO divided by the result of STEP ONE.
STEP FOUR: Calculate the product of one hundred (100) multiplied by the result of STEP THREE. This product is the adjusted personal income for the particular calendar year.
(c) The annual growth rate for a particular calendar year equals the quotient of: (1) the remainder of: (A) the adjusted personal income for the particular calendar year; minus (B) the adjusted personal income for the calendar year immediately preceding the particular calendar year; divided by (2) the adjusted personal income for the calendar year immediately preceding the particular calendar year. The annual growth rate shall be expressed as a percentage and shall be rounded to the nearest one-tenth of one percent (.1%).
(d) If the Bureau of Economic Analysis of the United States Department of Commerce, or its successor agency, changes the base year on which it calculates the implicit price deflator for the gross national product, the budget director shall adjust the implicit price deflator for the gross national product used in making the calculation in subsection (b) to compensate for that change in the base year.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-4
Annual appropriation to and from general fund; determination of amount
Sec. 4. (a) If the annual growth rate for the calendar year preceding the current calendar year exceeds two percent (2%), there is appropriated to the fund from the state general fund, for the state fiscal year beginning in the current calendar year, an amount equal to the product of: (1) the total state general fund revenues for the state fiscal year ending in the current calendar year; multiplied by (2) the remainder of: (A) the annual growth rate for the calendar year preceding the current calendar year; minus (B) two percent (2%).
(b) If the annual growth rate for the calendar year immediately preceding the current calendar year is less than a negative two percent (-2%), there is appropriated from the fund to the state general fund, for the state fiscal year beginning in the current calendar year, an amount equal to the product of: (1) the total state general fund revenues for the state fiscal year ending in the current calendar year; multiplied by (2) negative one (-1); and further multiplied by (3) the remainder of: (A) the annual growth rate for the calendar year preceding the current calendar year; minus (B) negative two percent (-2%).
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-5
Annual appropriation to and from general fund; certification of

amount; transfer of funds
Sec. 5. (a) As soon as the auditor of state makes a final determination of the amount of total state general fund revenues for a particular state fiscal year, he shall certify that amount to the budget director.
(b) As soon as possible after receiving the certification from the auditor of state under subsection (a), the budget director shall determine the amount, if any, that is appropriated into or out of the fund under section 4 of this chapter. If an appropriation is made into the fund under section 4 of this chapter, the budget director shall immediately certify that amount to the treasurer of state. If an appropriation is made out of the fund under section 4 of this chapter, the budget director shall certify to the treasurer of state an amount equal to the part of the appropriation, if any, by which the general fund general operating budget, for the state fiscal year for which the appropriation is made, exceeds the budget director's estimate of the total general fund revenues for that same state fiscal year. The budget director shall make the certification or certifications of money to be transferred out of the fund at the time or times that he determines the general fund general operating budget would exceed the total estimated state general fund revenues.
(c) Immediately upon receiving a certification from the budget director under subsection (b), the auditor of state and treasurer of state shall make the appropriate transfer into or out of the fund.
(d) Any amount, which is appropriated out of the fund under section 4 of this chapter, but which has not been transferred out of the fund under this section at the end of the state fiscal year for which the appropriation is made, shall revert to the fund.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-6
Budget reports; statements of actual or estimated transfers
Sec. 6. (a) In each budget report prepared in a current calendar year under IC 4-12-1-9, the state budget agency shall include a statement of the actual or estimated transfers made into or out of the fund under this chapter for each state fiscal year included in the report.
(b) In each budget report prepared under IC 4-12-1-12(a) or (c), the state budget agency shall include a final estimate of the transfers that were estimated under subsection (a).
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-7
Transfers; adjustment
Sec. 7. If the Bureau of Economic Analysis of the United States Department of Commerce revises the state personal income figure it has previously reported for the calendar year preceding the current calendar year and if the revision is made after the transfer for the state fiscal year that begins in the current calendar year has initially been determined under section 5 of this chapter, then the budget

director shall adjust the transfer to reflect any increase or decrease in the growth rate used in initially determining that transfer. However, the total adjustments made under this section may not increase or decrease the initially determined transfer by an amount which exceeds one percent (1%) of the total general fund revenue used in determining the transfer. In addition, the last report of state personal income that the bureau makes before April 30 of the calendar year immediately following the current calendar year determines the final adjustment that may be made under this section with respect to that transfer.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-8
Excess funds; appropriation to property tax replacement fund
Sec. 8. (a) Except as provided in subsection (b), if the balance, at the end of a state fiscal year, in the fund exceeds seven percent (7%) of the total state general fund revenues for that state fiscal year, the excess is appropriated from the fund to the property tax replacement fund established under IC 6-1.1-21. The auditor of state and the treasurer of state shall transfer the amount so appropriated from the fund to the property tax replacement fund during the immediately following state fiscal year.
(b) If an appropriation is made out of the fund under section 4 of this chapter for a state fiscal year during which a transfer is to be made from the fund to the property tax replacement fund, the amount of the appropriation made under subsection (a) shall be reduced by the amount of the appropriation made under section 4 of this chapter. However, the amount of the appropriation made under subsection (a) may not be reduced to less than zero (0).
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-9
General fund revenues; shortfall; appropriation
Sec. 9. If the total state general fund revenues for a state fiscal year, in which a transfer into the fund is made, are less than the level estimated in the budget report prepared in accord with IC 4-12-1-12(a) or (c) and the shortfall cannot be attributed to a statutory change in the tax rate, the tax base, the fee schedules, or the revenue sources from which the general fund revenue estimate was made, there is appropriated from the fund to the state general fund an amount that may not exceed the lesser of the following two (2) amounts:
(1) the amount that was transferred into the fund during that state fiscal year; or
(2) the amount necessary to balance the general fund general operating budget for that state fiscal year.
As added by Acts 1982, P.L.22, SEC.1.

IC 4-10-18-10
Loan of money from fund; application; terms; repayment; eligible

entities
Sec. 10. (a) The state board of finance may lend money from the fund to entities listed in subsections (e) through (j) for the purposes specified in those subsections.
(b) An entity must apply for the loan before May 1, 1989, in a form approved by the state board of finance. As part of the application, the entity shall submit a plan for its use of the loan proceeds and for the repayment of the loan. Within sixty (60) days after receipt of each application, the board shall meet to consider the application and to review its accuracy and completeness and to determine the need for the loan. The board shall authorize a loan to an entity that makes an application if the board approves its accuracy and completeness and determines that there is a need for the loan and an adequate method of repayment.
(c) The state board of finance shall determine the terms of each loan, which must include the following:
(1) The duration of the loan, which must not exceed twelve (12) years.
(2) The repayment schedule of the loan, which must provide that no payments are due during the first two (2) years of the loan.
(3) A variable rate of interest to be determined by the board and adjusted annually. The interest rate must be the greater of:
(A) five percent (5%); or
(B) two-thirds (2/3) of the interest rate for fifty-two (52) week United States Treasury bills on the anniversary date of the loan, but not to exceed ten percent (10%).
(4) The amount of the loan or loans, which may not exceed the maximum amounts established for the entity by this section.
(5) Any other conditions specified by the board.
(d) An entity may borrow money under this section by adoption of an ordinance or a resolution and, as set forth in IC 5-1-14, may use any source of revenue to repay a loan under this section. This section constitutes complete authority for the entity to borrow from the fund. If an entity described in subsection (i) fails to make any repayments of a loan, the amount payable shall be withheld by the auditor of state from any other money payable to the consolidated city. If any other entity described in this section fails to make any repayments of a loan, the amount payable shall be withheld by the auditor of state from any other money payable to the entity. The amount withheld shall be transferred to the fund to the credit of the entity.
(e) A loan under this section may be made to a city located in a county having a population of more than twenty-four thousand (24,000) but less than twenty-five thousand (25,000) for the city's waterworks facility. The amount of the loan may not exceed one million six hundred thousand dollars ($1,600,000).
(f) A loan under this section may be made to a city the territory of which is included in part within the Lake Michigan corridor (as defined in IC 14-13-3-2) for a marina development project. As a part of its application under subsection (b), the city must include the

following:
(1) Written approval by the Lake Michigan marina development commission of the project to be funded by the loan proceeds.
(2) A written determination by the commission of the amount needed by the city, for the project and of the amount of the maximum loan amount under this subsection that should be lent to the city.
The maximum amount of loans available for all cities that are eligible for a loan under this subsection is eight million six hundred thousand dollars ($8,600,000).
(g) A loan under this section may be made to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000) for use by the airport authority in the county for the construction of runways. The amount of the loan may not exceed seven million dollars ($7,000,000). The county may lend the proceeds of its loan to an airport authority for the public purpose of fostering economic growth in the county.
(h) A loan under this section may be made to a city having a population of more than fifty-nine thousand (59,000) but less than fifty-nine thousand seven hundred (59,700) for the construction of parking facilities. The amount of the loan may not exceed three million dollars ($3,000,000).
(i) A loan or loans under this section may be made to a consolidated city, a local public improvement bond bank, or any board, authority, or commission of the consolidated city, to fund economic development projects under IC 36-7-15.2-5 or to refund obligations issued to fund economic development projects. The amount of the loan may not exceed thirty million dollars ($30,000,000).
(j) A loan under this section may be made to a county having a population of more than thirteen thousand five hundred (13,500) but less than fourteen thousand (14,000) for extension of airport runways. The amount of the loan may not exceed three hundred thousand dollars ($300,000).
(k) IC 6-1.1-20 does not apply to a loan made by an entity under this section.
(l) As used in this section, "entity" means a governmental entity authorized to obtain a loan under subsections (e) through (j).
As added by P.L.380-1987(ss), SEC.2. Amended by P.L.5-1988, SEC.22; P.L.22-1988, SEC.2; P.L.12-1992, SEC.13; P.L.1-1995, SEC.33; P.L.170-2002, SEC.10.

IC 4-10-18-11
Limitations on loans
Sec. 11. (a) A loan under section 10 of this chapter from the fund is payable only from the amount of money remaining in the fund after the appropriations required by this chapter have been made.
(b) This section and section 10 of this chapter do not create an obligation of:         (1) the state; or
(2) the fund;
to honor any loan applications to the extent that the total amount of loans approved by the state board of finance exceeds the amount of money available for loans at the time loans are paid.
As added by P.L.380-1987(ss), SEC.3.

IC 4-10-18-12
Appropriation to underground storage tank excess liability fund
Sec. 12. If the amount of money in the underground petroleum storage tank excess liability fund established by IC 13-23-7-1 reaches zero (0), ten million dollars ($10,000,000) shall be transferred to the underground petroleum storage tank excess liability fund from the fund if the:
(1) underground petroleum storage tank financial assurance board recommends that the appropriation should be made; and
(2) budget committee approves the appropriation.
As added by P.L.13-1990, SEC.2. Amended by P.L.1-1996, SEC.24.

IC 4-10-18-13
Sale of loan; deposit of proceeds
Sec. 13. (a) The state board of finance constituted by IC 4-9.1-1-1 shall promptly sell from the fund, and the board for depositories created by IC 5-13-12-1 shall promptly purchase from the fund, the loan made by the board of finance under section 10(i) of this chapter.
(b) The loan shall be sold by the board of finance and purchased by the board for depositories at a purchase price equal to the total of:
(1) the principal amount of the loan;
(2) the deferred interest payable thereon; and
(3) accrued interest to the date of purchase by the board for depositories.
(c) Proceeds of the sale of the loan, less the reasonable expenses incurred by the board of finance and the board for depositories in connection with the sale, shall be deposited by the board of finance in a segregated account in the fund (to be known as the economic growth initiatives account) for the purpose of providing grants for the purposes described in section 15 of this chapter.
As added by P.L.28-1993, SEC.2.

IC 4-10-18-14
Investment of proceeds; reversion
Sec. 14. (a) The treasurer of state shall invest the money in the economic growth initiatives account not currently needed to further the purposes of the account in the same manner as other public funds may be invested. Income from these investments shall be deposited in the fund, but not the account, and any losses from the investments shall be charged against the fund, but not the account.
(b) Expenses of managing the economic growth initiatives account shall be paid from money in the account.
(c) Money in the economic growth initiatives account does not

revert to the fund or the state general fund at the end of a state fiscal year. However, if the account is abolished, money in the account shall be deposited in the fund.
(d) If no grant agreement for a qualified economic growth initiative for a government building that is to be occupied by an agency of the federal government has been executed and delivered under section 16 of this chapter before March 1, 1994:
(1) the money in the account reverts to the fund on March 1, 1994; and
(2) the auditor of state shall abolish the account on March 1, 1994.
As added by P.L.28-1993, SEC.3.

IC 4-10-18-15
Use of proceeds
Sec. 15. (a) Money in the economic growth initiatives account may be used only for grants to or for the benefit of political subdivisions for costs of qualified economic growth initiatives.
(b) Making grants for qualified economic growth initiatives under this chapter will serve a public purpose by creating and retaining jobs and promoting economic growth and development within Indiana and will serve essential governmental functions and public activities within Indiana.
As added by P.L.28-1993, SEC.4.

IC 4-10-18-16
Grants
Sec. 16. (a) Grants to or on behalf of political subdivisions for qualified economic growth initiatives shall be made by the Indiana economic development corporation established by IC 5-28-3-1.
(b) Each grant shall be made under a grant agreement by and between:
(1) the Indiana economic development corporation; and
(2) the political subdivision proposing the economic growth initiative or the person (as defined in IC 36-1-2-12) acting on behalf of the political subdivision.
(c) Each grant agreement shall describe in detail:
(1) the qualified economic growth initiative;
(2) the financing plan by the political subdivision proposing the economic growth initiative or by the person acting on behalf of the political subdivision; and
(3) the estimated cost of the economic growth initiative and all sources of money for the initiative.
(d) The Indiana economic development corporation may not execute and deliver a grant agreement under this section, and no money may be disbursed from the economic growth initiatives account, until the grant agreement has been:
(1) reviewed by the budget committee established by IC 4-12-1-3; and
(2) approved by the budget agency established by IC 4-12-1-3.     (e) In addition to the requirements of subsection (d), no money may be disbursed for a grant from the economic growth initiatives account without an appropriation made by the general assembly for that purpose, unless the grant is for a qualified economic growth initiative for a government building that is to be occupied by an agency of the federal government.
(f) Not more than twenty-five percent (25%) of any grant may be used for training or retraining employees whose jobs will be created or retained as a result of the economic growth initiative.
As added by P.L.28-1993, SEC.5. Amended by P.L.4-2005, SEC.6.



CHAPTER 19. LOCAL INFRASTRUCTURE REVOLVING FUND

IC 4-10-19-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the local infrastructure revolving fund established by this chapter.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-2
"Political subdivision" defined
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-3
Purpose; administration by budget agency
Sec. 3. The local infrastructure revolving fund is established for the purpose of providing funds to local governments for infrastructure projects. The fund shall be administered by the budget agency.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-4
Administration of fund; methods for financing infrastructure; annual report on projects funded
Sec. 4. (a) In administering the fund, the budget agency shall do the following:
(1) Monitor infrastructure finance needs and the availability and cost of capital.
(2) Provide financial management of investment pools and financial services associated with loans.
(3) Explore and evaluate capital financing techniques.
(4) Explore methods for the state to enhance the credit quality of municipal bond issues at a minimum cost to the state.
(b) The Indiana department of transportation, Indiana department of environmental management, and any other appropriate state agency, in consultation with the budget agency, shall advise political subdivisions on methods for financing infrastructure.
(c) The budget agency shall annually present a report to the budget committee that describes the projects funded under this chapter.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-5
Powers of budget agency
Sec. 5. Subject to the written procedures developed under section 6 of this chapter, the budget agency may do the following:
(1) Loan money from the fund to a political subdivision.
(2) Use the money in the fund:             (A) for debt financing;
(B) for grants;
(C) for loan guarantees;
(D) to manage leverage loan programs for new construction through recapitalization of funds;
(E) to refinance and purchase political subdivision debt;
(F) to guarantee political subdivision loans;
(G) to make bond and debt service reserve insurance payments; and
(H) to guarantee debt service reserve funds;
for a political subdivision.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-6
Procedures for allocation of money to projects; application
Sec. 6. (a) The budget agency shall establish a written procedure for allocating money to projects described in section 7 of this chapter.
(b) The procedure established under this section must include at least the following:
(1) An application procedure to identify projects that qualify for funding.
(2) Criteria for establishing priority of projects.
(3) Procedures for selecting projects.
(4) Procedures for reporting the results of the selection process and the status of projects to the budget committee.
(c) To apply for a loan or grant from the fund, a political subdivision must submit an application that contains at least the following information:
(1) A description of the infrastructure for which the loan or grant is sought;
(2) An estimate of the cost of constructing or improving the infrastructure, including the cost of designing the infrastructure;
(3) Any other information required by the budget agency in accordance with the procedure established under this section.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-7
Use of loan or grant; requirements for grant
Sec. 7. (a) A loan or grant from the fund must be used by a political subdivision to establish or improve only the following infrastructure needs:
(1) Wastewater treatment projects, sewer systems, and drinking water systems, and extending water lines and installing hydrants for fire protection.
(2) Cargo, reliever, and general aviation airports, as classified by the Federal Aviation Administration on January 1, 1996.
(3) Juvenile detention centers.
(4) Infrastructure or local public improvements needed for the rehabilitation, redevelopment, economic development, and

reuse of military base property acquired from the federal government by a reuse authority established under IC 36-7-30 or a redevelopment authority operating under IC 36-7-14.5-12.5.
(5) Highways, roads, streets, and public mass transportation systems for communities.
(b) A grant from the fund must:
(1) not exceed ten percent (10%) of the total project cost or five million dollars ($5,000,000), whichever is less; and
(2) be made in conjunction with the adoption of a resolution by a political subdivision that sets forth the political subdivision's commitment of revenues to the infrastructure project for which the grant is made.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-8
Requirements for loan; loan agreement; exceptions to loan amount limitations
Sec. 8. (a) A loan from the fund must:
(1) have an interest rate of not more than a rate that the state board of finance determines does not exceed current market rates for that type of loan;
(2) have a term of not more than twenty (20) years;
(3) except as provided in subsection (c), not exceed ten percent (10%) of the total project cost or five million dollars ($5,000,000), whichever is less;
(4) be made in conjunction with the adoption of a resolution by a political subdivision that sets forth the political subdivision's commitment of revenues to the infrastructure project for which the loan is made;
(5) provide for amortization to begin not later than one (1) year after construction of the project ends;
(6) be accompanied by:
(A) all papers and opinions required by the budget agency;
(B) an opinion of a bond counsel;
(C) a certification and guarantee of signatures; and
(D) a certification that, as of the date of the loan, no litigation is pending challenging the validity of, or entry into, the loan or any security for the loan; and
(7) be repaid.
(b) Unless otherwise provided by the procedure established under section 6 of this chapter, a political subdivision that receives a loan from the fund shall enter into a loan agreement. A loan agreement is a valid, binding, and enforceable agreement of the political subdivision.
(c) A loan from the fund that is associated with a project under Section 350 of the National Highway System Act of 1995, Public Law 104-59, or subsequent laws authorizing the state infrastructure bank program may exceed the loan amount limitations described in subsection (a)(3). As added by P.L.13-1996, SEC.1. Amended by P.L.20-1997, SEC.1.

IC 4-10-19-9
Expenses
Sec. 9. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-10
Investment of money in fund
Sec. 10. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.13-1996, SEC.1.

IC 4-10-19-11
No reversion to state general fund
Sec. 11. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.13-1996, SEC.1.



CHAPTER 21. BUSINESS CYCLE STATE SPENDING CONTROLS

IC 4-10-21-1
"State spending cap" defined
Sec. 1. As used in this chapter, "state spending cap" refers to the state spending cap determined under section 2 of this chapter.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-2
State spending cap formula
Sec. 2. (a) For the state fiscal year beginning July 1, 2003, and ending June 30, 2004, the state spending cap is equal to the result determined under STEP THREE of the following formula:
STEP ONE: Determine the sum of the total of the appropriations made from the state general fund and the property tax replacement fund (including continuing appropriations) for the state fiscal year beginning July 1, 2002, and ending June 30, 2003.
STEP TWO: Subtract from the STEP ONE result two hundred forty-three million dollars ($243,000,000), which is the amount of certain reversions made by state agencies.
STEP THREE: Multiply the STEP TWO result by one and thirty-five thousandths (1.035).
(b) For the state fiscal year beginning July 1, 2004, and ending June 30, 2005, the state spending cap is equal to the product of the result determined under subsection (a) multiplied by one and thirty-five thousandths (1.035).
(c) The state spending cap for a state fiscal year beginning after June 30, 2005, is equal to the product of the state spending growth quotient for the state fiscal year determined under section 3 of this chapter multiplied by the state spending cap for the immediately preceding state fiscal year.
(d) The state spending cap imposed under this section is increased in the initial state fiscal year in which the state receives additional revenue for deposit in the state general fund or property tax replacement fund as a result of the enactment of a law that:
(1) establishes a new tax or fee after June 30, 2002;
(2) increases the rate of a previously enacted tax or fee after June 30, 2002; or
(3) reduces or eliminates an exemption, a deduction, or a credit against a previously enacted tax or fee after June 30, 2002.
The amount of the increase is equal to the average revenue that the budget agency estimates will be raised by the legislative action in the initial two (2) full state fiscal years in which the legislative change is in effect.
(e) The state spending cap imposed under this section is decreased in the initial state fiscal year in which the state is affected by a decrease in revenue deposited in the state general fund or property tax replacement fund as the result of the enactment of a law that:         (1) eliminates a tax or fee after June 30, 2002;
(2) eliminates any part of a tax rate or fee after June 30, 2002; or
(3) establishes or increases an exemption, a deduction, or a credit against a tax or fee after June 30, 2002.
The amount of the decrease is equal to the average revenue that the budget agency estimates will be lost as a result of the legislative action in the initial two (2) full state fiscal years in which the legislative change is in effect.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-3
State spending growth quotient; calculation by budget agency
Sec. 3. The budget agency shall compute a new state spending growth quotient under this section before December 31 in 2004 and each even-numbered year thereafter. The state spending growth quotient determined under this section applies to each of the state fiscal years in the immediately following biennial budget period. The state spending growth quotient to be used in the biennial budget period is the amount determined under STEP FOUR of the following formula:
STEP ONE: For each of the six (6) calendar years immediately preceding the beginning of the first state fiscal year in a biennial budget period, divide the Indiana nonfarm personal income for the calendar year by the Indiana nonfarm personal income for the calendar year immediately preceding that calendar year.
STEP TWO: Determine the sum of the STEP ONE results.
STEP THREE: Divide the STEP TWO result by six (6).
STEP FOUR: Determine the lesser of the following:
(A) The STEP THREE quotient.
(B) One and six-hundredths (1.06).
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-4
Determination of Indiana nonfarm personal income
Sec. 4. For purposes of section 3 of this chapter, Indiana nonfarm personal income is the estimate of total nonfarm personal income for Indiana in a calendar year as computed by the federal Bureau of Economic Analysis before December 31 immediately preceding the beginning of the first state fiscal year in a biennial budget period, using any:
(1) actual data available for the calendar year; and
(2) estimated data for the calendar year whenever actual data is not available.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-5
Prohibition on spending exceeding state spending cap
Sec. 5. (a) The maximum total amount that may be expended in

a state fiscal year from the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund is the least of the following:
(1) Subject to sections 6 and 7 of this chapter, the state spending cap for the state fiscal year.
(2) The amount appropriated by the general assembly from the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund.
(3) The amount of money available in the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund to pay expenditures.
(b) Subject to sections 6 and 7 of this chapter, if the state spending cap for the state fiscal year is less than the amount appropriated by the general assembly in the state fiscal year from the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund, the budget agency shall reduce the amounts available for expenditure from the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund in the state fiscal year by using the procedures in IC 4-13-2-18.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-6
Exclusions from state spending cap
Sec. 6. The following expenditures that would otherwise be subject to this chapter shall be excluded from all computations and determinations related to a state spending cap:
(1) Expenditures derived from money deposited in the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund from any of the following:
(A) Gifts.
(B) Federal funds.
(C) Dedicated funds.
(D) Intergovernmental transfers.
(E) Damage awards.
(F) Property sales.
(2) Expenditures for any of the following:
(A) Transfers of money among the state general fund, the property tax replacement fund, and the counter-cyclical revenue and economic stabilization fund.
(B) Reserve fund deposits.
(C) Refunds of intergovernmental transfers.
(D) Payment of judgments against the state and settlement payments made to avoid a judgment against the state, other than a judgment or settlement payment for failure to pay a contractual obligation or a personnel expenditure.
(E) Distributions or allocations of state tax revenues to a unit of local government under IC 36-7-13, IC 36-7-26, IC 36-7-27, IC 36-7-31, or IC 36-7-31.3.             (F) Motor vehicle excise tax replacement payments that are derived from amounts transferred to the state general fund from the lottery and gaming surplus account of the build Indiana fund.
(G) Distributions of state tax revenues collected under IC 7.1 that are payable to cities and towns.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-7
Exemptions by action of general assembly
Sec. 7. (a) An appropriation otherwise subject to the state spending cap limitation imposed by section 5 of this chapter shall be treated as exempt from the state spending cap limitation only if the general assembly specifically exempts the appropriation from the state spending cap in clear and unambiguous language contained in the bill making the appropriation.
(b) The following language shall be treated as meeting the requirements of subsection (a):
"The general assembly waives the state spending cap limitation imposed by IC 4-10-21-5 for the state fiscal year beginning July 1, (insert the applicable year), and ending June 30, (insert the applicable year), for the following appropriation: (insert the language of the appropriation). Notwithstanding IC 4-10-21-5(a)(1), the budget agency may allot appropriations for the appropriation without making any reduction under IC 4-10-21-5(b).".
(c) Language in a bill such as "Notwithstanding IC 4-10-21" or "IC 4-10-21 does not apply to this appropriation" shall not be treated as meeting the requirements of subsection (a). The budget agency may consider the language described in this subsection or other language that does not meet the requirements of subsection (a) only in determining which appropriations to make available for expenditure under section 5(b) of this chapter.
As added by P.L.192-2002(ss), SEC.4.

IC 4-10-21-8
Annual report; budget agency
Sec. 8. Not earlier than December 1 and not later than the first session day of the general assembly after December 31 of each even-numbered year, the budget agency shall submit a report in an electronic format under IC 5-14-6 to the executive director of the legislative services agency that includes at least the following information:
(1) The state spending cap for each of the state fiscal years in the immediately following biennial budget period.
(2) The supporting data and calculations necessary for a person to independently verify the manner in which the state spending caps described in subdivision (1) were determined.
As added by P.L.192-2002(ss), SEC.4. Amended by P.L.28-2004, SEC.34.






ARTICLE 11. LOANS OF STATE FUNDS AND MORTGAGES TO STATE

CHAPTER 1. PROCEDURES FOR COLLECTION OF LOANS

IC 4-11-1-1
Loan greater than amount authorized by law; validity of security
Sec. 1. The bonds, mortgages, notes, or other evidences of debt, or instruments of writing, executed by any person or persons, or that may hereafter be executed, for loans of money of any of the trust or other funds of the state, authorized by law to be loaned, being the same are hereby declared not to be invalid on account of the amount of such loan being for a larger sum than was, is, or may be contemplated or authorized by law, but the same are hereby declared to be as valid and obligatory, in every respect, as if the loan for which the same are executed had been for no greater amount than was, by law, in such case contemplated or authorized.
(Formerly: Acts 1855, c.54, s.1.)

IC 4-11-1-2
Suits for recovery of loan; defense; loan greater than authorized by law; validity of title to land; liability of officers
Sec. 2. No borrower shall be permitted to defend any suit brought for the recovery of any such money on the ground that the officer who made the loan loaned a greater sum than the law authorized; nor shall any title to land, or lands and tenements, be deemed invalid because the mortgage upon which it was or may be sold was or is or may be for a sum greater than the law authorized to be loaned; provided, however, that this chapter shall not be so construed as to release any officer charged with the loaning of said funds, or any of them, or his or their securities, from any liability incurred after August 17, 1855, for breach of duty.
(Formerly: Acts 1855, c.54, s.2.) As amended by P.L.5-1984, SEC.39.

IC 4-11-1-3
Default; suits
Sec. 3. When any default is made in the payment of the principal or the interest of any loan from the sinking fund, surplus revenue fund, congressional township fund, college fund or any other of the trust or other funds of the state, suit shall, in the first instance, be brought upon the bond in every case where the obligor is considered responsible and where the mortgage is considered insufficient; and, ultimately, for any deficit, proceedings may be had upon the mortgage as now authorized.
(Formerly: Acts 1855, c.54, s.3.)

IC 4-11-1-4
Mortgage sales; state bidding in property; surplus sale proceeds      Sec. 4. In all cases where the mortgagor is considered of doubtful solvency, and the property, when offered for sale, will not bring the amount due on the mortgage, the state herself may bid in the property for what the same may be deemed worth, and hold the mortgagor liable upon his bond for the deficiency: Provided, however, That if the state shall subsequently sell any land so bid in for more than the amount of principal, interest, damages and costs due from the mortgagor or mortgagors, he or they shall be entitled to the surplus.
(Formerly: Acts 1855, c.54, s.4.)

IC 4-11-1-5
Substitutions; diminishing security
Sec. 5. The laws limiting the amount to be loaned by the officers having charge of said funds shall not prevent substitutions, but such substitutions may be made by the borrower, or any third person by his consent where the officer having control of the fund believes the interest of the fund will not suffer thereby: Provided, The mortgaged security shall, in no case, be diminished, but may be increased, if deemed insufficient.
(Formerly: Acts 1855, c.54, s.5.)

IC 4-11-1-6
Offenses of officers; loaning greater amount than authorized
Sec. 6. An officer who recklessly lends to any person a greater amount of funds than he is authorized by law to lend commits a Class B misdemeanor.
(Formerly: Acts 1855, c.54, s.6.) As amended by Acts 1978, P.L.2, SEC.405.



CHAPTER 2. RELEASE OF CERTAIN MORTGAGES TO STATE OR STATE TRUST FUNDS

IC 4-11-2-1
Loans of state funds; release of mortgages; evidence of payment
Sec. 1. In all cases where lands in this state have been mortgaged to the state of Indiana, or to trustees or to custodians of the funds hereinafter named, or to the officers having had control and management thereof, prior to January 1, 1900, to secure the loans of the Indianapolis funds, the bank tax fund, the treasury fund, the congressional fund, the saline fund, the sinking fund, the state surplus revenue fund, the county surplus fund, the state university fund, the college fund, the seminary fund, the permanent endowment fund and all other state trust funds of this state, except the common school fund, and such loans have been paid and not released, or not legally and properly released of record, or, having been released, such releases have been lost before being recorded in the proper recorder's office, the auditor of state of the state of Indiana is hereby authorized and directed to execute a release of such mortgage under his hand and the seal of his office.
In case evidence of the payment of such mortgage debts appear in the records in the office of said auditor of state, or in the office of the treasurer of state, then such release of such mortgage shall be executed without further proof, but if not, then the said auditor of state shall require documentary evidence and affidavits or other proof to be filed in his office which shall establish to his satisfaction the fact of full payment of said mortgage debt, thereupon he shall release such mortgage.
(Formerly: Acts 1919, c.28, s.1.)

IC 4-11-2-2
School fund mortgages; examination of records
Sec. 2. (a) Because there exists in recorder's offices in various counties a large number of school fund mortgages that:
(1) appear unsatisfied of record; and
(2) have been paid;
the county auditor of any county where the mortgaged lands are situated, when requested by the mortgagor or owner of the mortgaged lands, shall examine the ledgers or other records of the county auditor's office and compare the records with the receipts of money for school fund mortgages in the treasurer's office of the county.
(b) If, upon the examination and comparison, and according to all facts that are known to the county auditor, or that come to the county auditor's knowledge, the county auditor finds that a mortgage in the recorder's office of the county that appears unsatisfied of record has been paid, the county auditor shall make an entry of satisfaction upon the margin of the record in the recorder's office, showing the mortgage as paid.
(c) The mortgagor or owner of the lands shall pay to the county

auditor a fee of twenty-five cents ($0.25) for services provided under this section. The mortgagor or owner shall also pay to the recorder the county recorder's fee provided for releasing mortgages.
As added by P.L.2-2006, SEC.4.

IC 4-11-2-3
School fund mortgages; counties; settlement of claim
Sec. 3. If:
(1) a person has purchased and been granted a deed of conveyance to any lands sold for delinquent taxes by the county treasurer of any county;
(2) at the time when the lands were sold, there was an unpaid school fund loan, secured by mortgage, on the lands, and the mortgage was foreclosed by the county after the sale; and
(3) through the foreclosure proceedings, the county acquired title to the lands;
the board of commissioners of the county in which the lands are situated may pay to the person who holds the tax deed to the lands any sum that may be agreed upon, not exceeding the amount that the purchaser paid for the lands at the tax sale, together with an amount equal to any taxes that the purchaser of the lands paid, not including any interest, on the condition that the holder of the tax deed to the lands execute to the board of commissioners of the county a quitclaim deed to the lands. All expenditures authorized under this section shall be paid out of the county general fund without any appropriation being made for the expenditure.
As added by P.L.2-2006, SEC.5.



CHAPTER 3. RELEASE OF MORTGAGES TO SECURE LOANS OF UNITED STATES GOVERNMENT SURPLUS REVENUE FUNDS

IC 4-11-3-1
State auditor; satisfaction of mortgages; security for loans of United States government surplus revenue funds
Sec. 1. The auditor of state be and he is hereby authorized to enter satisfaction of the mortgages executed to the state of Indiana to secure loans made by the agents of the state appointed in the several counties of the state to loan the surplus revenue funds deposited with the state by the government of the United States and apportioned to the several counties of the state, and now remaining unsatisfied upon the records in the recorders' offices of the several counties of the state.
(Formerly: Acts 1889, c.172, s.1.)






ARTICLE 12. APPROPRIATIONS MANAGEMENT

CHAPTER 1. THE BUDGET AGENCY

IC 4-12-1-1
Short title; purposes
Sec. 1. (a) This chapter shall be known and may be cited as the budget agency law.
(b) Its general purposes and policies may be perceived only from the entire chapter, but among them are four (4) of particular significance, namely:
(1) Vesting in the budget agency duties and functions and rights and powers which make the execution and administration of all appropriations made by law the exclusive prerogative and authority of that agency, and otherwise denying such prerogative and authority to the budget committee.
(2) Designating an officer of the executive department and four (4) members of the general assembly as members of the budget committee through which they may work between regular sessions of the general assembly and cooperatively propose and recommend to the general assembly the appropriations which appear to be necessary to carry on state government in the succeeding budget period.
(3) Giving the members of the budget committee, who are members of the general assembly, the authority to engage in activities incidental and germane to their legislative powers, including investigations of appropriations made and to be made by law, before and after sessions of the general assembly.
(4) Making the gathering of information, data, and expert opinion, with reference to the revenues of the state from current sources, and with reference to procuring additional revenues to meet appropriations which may be recommended, and making the evaluation of such data and opinion and of appropriations requested by agencies of the state, the concurrent prerogative and authority of the budget committee and the budget agency.
(Formerly: Acts 1961, c.123, s.1.) As amended by Acts 1977, P.L.28, SEC.1; P.L.3-1986, SEC.4.



CHAPTER 2. COMPENSATION OF OFFICERS AND STATE EMPLOYEES

IC 4-12-2-1
Compensation and salaries of state officers
Sec. 1. The salaries and compensation of the several officers and employees of the state government shall be fixed from time to time, by the state budget committee, with the approval of the governor.
(Formerly: Acts 1937, c.184, s.1.)

IC 4-12-2-2
Compensation and salaries of state officers; exemptions
Sec. 2. This chapter does not apply to:
(1) the salaries and compensation of the officers, professors, or other employees of Indiana University, Purdue University, Ball State University, Indiana State University, or University of Southern Indiana; or
(2) any salary or other compensation that is fixed by law.
(Formerly: Acts 1937, c.184, s.2.) As amended by P.L.5-1984, SEC.40; P.L.218-1985, SEC.2.

IC 4-12-2-3
Provisions of chapter superseding other compensation statutes
Sec. 3. The provisions of sections 1 and 2 of this chapter shall take precedence of and have supersedence over any and all statutes passed by the general assembly in 1937 and over any and all other statutes enacted before 1937, concerning the fixing of the salaries and compensation of state officers and employees.
(Formerly: Acts 1937, c.184, s.3.) As amended by P.L.5-1984, SEC.41.



CHAPTER 3. REPEALED



CHAPTER 4. INDIANA TOBACCO USE PREVENTION AND CESSATION TRUST FUND

IC 4-12-4-1
"Executive board" defined
Sec. 1. As used in this chapter, "executive board" refers to the Indiana tobacco use prevention and cessation executive board created by section 4 of this chapter.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Indiana tobacco use prevention and cessation trust fund created by this chapter.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-3
"Master settlement agreement" defined
Sec. 3. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-4
Creation of executive board; members
Sec. 4. (a) The Indiana tobacco use prevention and cessation executive board is created.
(b) The executive board is an agency of the state.
(c) The executive board consists of the following:
(1) The following five (5) ex officio members:
(A) The executive director employed under section 6 of this chapter.
(B) The state superintendent of public instruction, or the state superintendent's designee.
(C) The attorney general, or the attorney general's designee.
(D) The commissioner of the state department of health, or the commissioner's designee.
(E) The secretary of the family and social services administration, or the secretary's designee.
(2) Eleven (11) members who are appointed by the governor and have knowledge, skill, and experience in smoking reduction and cessation programs, health care services, or preventive health care measures.
(3) Six (6) members who are appointed by the governor who represent the following organizations:
(A) The American Cancer Society.
(B) The American Heart Association, Indiana Affiliate.
(C) The American Lung Association of Indiana.
(D) The Indiana Hospital and Health Association.             (E) The Indiana State Medical Association.
(F) The Indiana Council of Community Mental Health Centers.
The executive director serves as a nonvoting member and all other members serve as voting members.
(d) During a member's term of service on the executive board, an appointed member of the executive board may not be an official or employee of the state.
(e) Not more than six (6) members of the executive board appointed under subsection (c)(2) may belong to the same political party.
(f) A member appointed under subsection (c)(2) serves a four (4) year term and shall hold over after the expiration of the member's term until the member's successor is appointed and qualified. A member appointed under subsection (c)(3) serves until the member resigns or is removed from the executive board by the governor.
(g) The governor may reappoint an appointed member of the executive board.
(h) A vacancy with respect to a member appointed under subsection (c)(2) shall be filled for the balance of an unexpired term in the same manner as the original appointment. A vacancy with respect to a member appointed under subsection (c)(3) shall be filled in the same manner as the original appointment.
(i) The governor shall designate a member to serve as chairperson of the executive board. The executive board shall annually elect one (1) of its ex officio members as vice chairperson and may elect any other officer that the executive board desires.
(j) The governor may remove a member appointed under subsection (c)(2) for misfeasance, malfeasance, willful neglect of duty, or other cause after notice and a public hearing, unless the member expressly waives the notice and hearing in writing.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-5
Expenses of executive board members
Sec. 5. (a) An appointed member of the executive board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each appointed member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
(b) An ex officio member of the executive board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-6
Powers of executive board
Sec. 6. (a) The executive board may:
(1) employ an executive director; and
(2) delegate necessary and appropriate functions and authority

to the executive director.
(b) Subject to the approval of the executive board, the executive director may do the following:
(1) Employ staff necessary to advise and assist the executive board as required by this chapter.
(2) Fix compensation of staff according to the policies currently enforced by the budget agency and the state personnel department.
(3) Engage experts and consultants to assist the executive board.
(4) Expend funds made available to the staff according to the policies established by the budget agency.
(5) Establish policies, procedures, standards, and criteria necessary to carry out the duties of the staff of the executive board.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-7
Quorum; voting; meetings
Sec. 7. (a) Eleven (11) voting members of the executive board constitute a quorum for:
(1) the transaction of business at a meeting of the executive board; or
(2) the exercise of a power or function of the executive board.
(b) The affirmative vote of a majority of all the voting members of the executive board is necessary for the executive board to take action. A vacancy in the membership of the executive board does not impair the right of a quorum to exercise all the rights and perform all the duties of the executive board.
(c) The executive board shall meet at least quarterly and at the call of the chairperson.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-8
Executive board as public agency and governing body
Sec. 8. (a) The executive board is a public agency for purposes of IC 5-14-1.5 and IC 5-14-3.
(b) The executive board is a governing body for purposes of IC 5-14-1.5.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-9
Additional powers of executive board
Sec. 9. In addition to any other power granted by this chapter, the executive board may:
(1) adopt an official seal and alter the seal at its pleasure;
(2) adopt rules, under IC 4-22-2, for the regulation of its affairs and the conduct of its business and prescribe policies in connection with the performance of its functions and duties;
(3) accept gifts, devises, bequests, grants, loans, appropriations,

revenue sharing, other financing and assistance, and any other aid from any source and agree to and comply with conditions attached to that aid;
(4) make, execute, and effectuate any and all contracts, agreements, or other documents with any governmental agency or any person, corporation, limited liability company, association, partnership, or other organization or entity necessary or convenient to accomplish the purposes of this chapter, including contracts for the provision of all or any portion of the services the executive board considers necessary for the management and operations of the executive board;
(5) recommend legislation to the governor and general assembly; and
(6) do any and all acts and things necessary, proper, or convenient to carry out this article.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-10
Establishment of fund; contents; administration
Sec. 10. (a) The Indiana tobacco use prevention and cessation trust fund is established. The executive board may expend money from the fund and make grants from the fund to implement the long range state plan established under this chapter. General operating and administrative expenses of the executive board are also payable from the fund.
(b) The fund consists of:
(1) amounts, if any, that another statute requires to be distributed to the fund from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the fund from other sources;
(3) grants, gifts, and donations intended for deposit in the fund; and
(4) interest that accrues from money in the fund.
(c) The fund shall be administered by the executive board. Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the public employees retirement fund under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the fund and may pay the expenses incurred under those contracts from the fund. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) All income and assets of the executive board deposited in the fund are for the use of the executive board without appropriation.
As added by P.L.21-2000, SEC.2. Amended by P.L.291-2001, SEC.53.

IC 4-12-4-11
Mission statement; long range state plan      Sec. 11. (a) The executive board shall develop:
(1) a mission statement concerning prevention and reduction of the usage of tobacco and tobacco products in Indiana, including:
(A) emphasis on prevention and reduction of tobacco use by minorities, pregnant women, children, and youth, including seriously and emotionally disturbed youth;
(B) encouragement of smoking cessation;
(C) production and distribution of information concerning the dangers of tobacco use and tobacco related diseases;
(D) providing research on issues related to reduction of tobacco use;
(E) enforcement of laws concerning sales of tobacco to youth and use of tobacco by youth; and
(F) other activities that the executive board considers necessary and appropriate for inclusion in the mission statement; and
(2) a long range state plan, based on Best Practices for Tobacco Control Programs as published by the Centers for Disease Control and Prevention, for:
(A) the provision of services by the executive board, public or private entities, and individuals to implement the executive board's mission statement; and
(B) the coordination of state efforts to reduce usage of tobacco and tobacco products.
The executive board shall update the mission statement and long range state plan as necessary to carry out the purposes of this chapter.
(b) The long range state plan described in subsection (a) must:
(1) cover a period of at least five (5) years;
(2) include base line data concerning tobacco usage;
(3) set forth specific goals for prevention and reduction of tobacco usage in Indiana; and
(4) be made available to the governor, the general assembly, and any other appropriate state or federal agency.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-12
Applications for grants
Sec. 12. A public or private entity or an individual may submit an application to the executive board for a grant from the fund. Each application must be in writing and contain the following information:
(1) A clear objective to be achieved with the grant.
(2) A plan for implementation of the specific program.
(3) A statement of the manner in which the proposed program will further the goals of the executive board's mission statement and long range state plan.
(4) The amount of the grant requested.
(5) An evaluation and assessment component to determine the program's performance.
(6) Any other information required by the executive board. The executive board may adopt written guidelines to establish procedures, forms, additional evaluation criteria, and application deadlines.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-13
Executive board approval of expenditures
Sec. 13. The expenditure of state funds (other than a grant awarded under this chapter) for a program concerning prevention or reduction of tobacco usage that is operated by a state agency or a public or private entity is subject to the approval of the executive board. The state agency or public or private entity shall submit a description of the proposed expenditure to the executive board for the executive board's review and approval. The description submitted under this section must include the following:
(1) The objective to be achieved through the expenditure.
(2) The plan for implementation of the expenditure.
(3) The extent to which the expenditure will supplement or duplicate existing expenditures of other state agencies, public or private entities, or the executive board.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-14
Annual reports of executive board
Sec. 14. The executive board shall prepare an annual financial report and an annual report concerning the executive board's activities under this chapter and promptly transmit the annual reports to the governor and, in an electronic format under IC 5-14-6, to the legislative council. The executive board shall make the annual reports available to the public upon request.
As added by P.L.21-2000, SEC.2. Amended by P.L.28-2004, SEC.38.

IC 4-12-4-15
Annual audit of executive board
Sec. 15. The funds, accounts, management, and operations of the executive board are subject to annual audit by the state board of accounts.
As added by P.L.21-2000, SEC.2.

IC 4-12-4-16
Advisory board
Sec. 16. (a) The Indiana tobacco use prevention and cessation advisory board is established. The board consists of:
(1) the executive director employed under section 6 of this chapter, who shall serve as the chairperson of the advisory board; and
(2) other members appointed by the governor who have knowledge, skill, and experience in smoking reduction and cessation programs, health care services, or preventive health care measures.     (b) The advisory committee shall meet at least quarterly and at the call of the chairperson.
(c) The advisory committee shall, as considered necessary by the advisory committee or as requested by the executive board, make recommendations to the executive committee concerning:
(1) the development and implementation of the mission statement and long range state plan under section 11 of this chapter;
(2) the criteria to be used for the evaluation of grant applications under this chapter;
(3) the coordination of public and private efforts concerning reduction and prevention of tobacco usage; and
(4) any other matters for which the executive board requests recommendations from the advisory committee.
(d) Members of the advisory committee are not entitled to a salary per diem or reimbursement of expenses for service on the advisory committee.
(e) The advisory committee may establish subcommittees as necessary to carry out its duties under this section.
As added by P.L.21-2000, SEC.2.



CHAPTER 5. INDIANA HEALTH CARE TRUST ACCOUNT

IC 4-12-5-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to the Indiana health care account established by section 3 of this chapter.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.54.

IC 4-12-5-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.3.

IC 4-12-5-3
Establishment and purpose of account; administration
Sec. 3. (a) The Indiana health care account is established within the Indiana tobacco master settlement agreement fund for the purpose of promoting the health of the citizens of Indiana. The account consists of:
(1) amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources; and
(3) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Money in the account at the end of the state fiscal year does not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.55.

IC 4-12-5-4
Distribution of money from account
Sec. 4. Subject to appropriation by the general assembly, review by the budget committee, and approval by the budget agency, the auditor of state shall distribute money from the account to public or private entities or individuals for the implementation of programs concerning one (1) or more of the following purposes:
(1) The children's health insurance program established under IC 12-17.6.
(2) Cancer detection tests and cancer education programs.
(3) Heart disease and stroke education programs.
(4) Assisting community health centers in providing:
(A) vaccinations against communicable diseases, with an emphasis on service to youth and senior citizens;
(B) health care services and preventive measures that address the special health care needs of minorities (as

defined in IC 16-46-6-2); and
(C) health care services and preventive measures in rural areas.
(5) Promoting health and wellness activities.
(6) Encouraging the prevention of disease, particularly tobacco related diseases.
(7) Addressing the special health care needs of those who suffer most from tobacco related diseases, including end of life and long term care alternatives.
(8) Addressing minority health disparities.
(9) Addressing the impact of tobacco related diseases, particularly on minorities and females.
(10) Promoting community based health care, particularly in areas with a high percentage of underserved citizens, including individuals with disabilities, or with a shortage of health care professionals.
(11) Enhancing local health department services.
(12) Expanding community based minority health infrastructure.
(13) Other purposes recommended by the Indiana health care trust fund advisory board established by section 5 of this chapter.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.56.

IC 4-12-5-5
Advisory board
Sec. 5. (a) The Indiana health care account advisory board is established. The advisory board shall meet at least quarterly and at the call of the chairperson to make recommendations to the governor, the budget agency, and the general assembly concerning the priorities for appropriation and distribution of money from the account.
(b) The advisory board consists of the following:
(1) The following three (3) ex officio members:
(A) The director of the budget agency or the director's designee.
(B) The commissioner of the state department of health or the commissioner's designee.
(C) The secretary of family and social services or the secretary's designee.
(2) Two (2) members of the senate, who may not be members of the same political party, appointed by the president pro tempore of the senate.
(3) Two (2) members of the house of representatives, who may not be members of the same political party, appointed by the speaker of the house.
(4) The following appointees by the governor who represent the following organizations or interests:
(A) The Indiana Dental Association.
(B) The Indiana Hospital and Health Association.             (C) The Indiana Minority Health Coalition.
(D) The Indiana Chapter of the American Academy of Pediatrics.
(E) The Indiana State Medical Association.
(F) The Indiana State Nurses Association.
(G) The Indiana Health Care Association.
(H) A local health officer or a rural health organization.
(I) A primary health care organization.
(J) A senior citizens organization.
(K) The Indiana Chapter of the National Medical Association.
(L) A consumer or representative of an end of life care organization, an alternative to long term care services, or a disability organization.
(M) A psychiatrist licensed under IC 25-22.5 or a psychologist licensed under IC 25-33.
(c) The term of office of a legislative member of the advisory board is four (4) years. However, a legislative member of the advisory board ceases to be a member of the advisory board if the member:
(1) is no longer a member of the chamber from which the member was appointed; or
(2) is removed from the advisory board under subsection (d).
(d) A legislative member of the advisory board may be removed at any time by the appointing authority who appointed the legislative member.
(e) The term of office of a member of the advisory board appointed under subsection (b)(4) is four (4) years. However, these members serve at the pleasure of the governor and may be removed for any reason.
(f) If a vacancy exists on the advisory board with respect to a legislative member or the members appointed under subsection (b)(4), the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy for the balance of the unexpired term.
(g) The governor shall appoint a member of the advisory committee to serve as chairperson.
(h) Eleven (11) members of the advisory board constitute a quorum for the transaction of business at a meeting of the advisory board. The affirmative vote of at least eleven (11) members of the advisory board is necessary for the advisory board to take action.
(i) Each member of the advisory board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(j) Each member of the advisory board who is a state employee

but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(k) Each member of the advisory board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
(l) Payments authorized for members of the advisory board under subsections (i) through (k) are payable from the account.
(m) The budget agency shall serve as the staff to the advisory board.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.57.

IC 4-12-5-6
Applications for grants
Sec. 6. A public or private entity or an individual may submit an application to the board for a grant from the account. Each application must be in writing and contain the following information:
(1) A clear objective to be achieved with the grant.
(2) A plan for implementation of the specific program.
(3) A statement of the manner in which the proposed program will further the goals of the Indiana tobacco use prevention and cessation board's mission statement and long range state plan under IC 4-12-4.
(4) The amount of the grant requested.
(5) An evaluation and assessment component to determine the program's performance.
(6) Any other information required by the advisory board.
The advisory board may adopt written guidelines to establish procedures, forms, additional evaluation criteria, and application deadlines.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.58.

IC 4-12-5-7
Cumulative nature of appropriations and distributions
Sec. 7. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.3. Amended by P.L.291-2001, SEC.59.



CHAPTER 6. BIOMEDICAL TECHNOLOGY AND BASIC RESEARCH TRUST ACCOUNT

IC 4-12-6-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to the biomedical technology and basic research account established by section 3 of this chapter.
As added by P.L.21-2000, SEC.4. Amended by P.L.291-2001, SEC.60.

IC 4-12-6-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.4.

IC 4-12-6-3
Establishment and purpose of account; administration
Sec. 3. (a) The biomedical technology and basic research account is established within the Indiana tobacco master settlement agreement fund for the purposes set forth in section 4 of this chapter. The account consists of:
(1) amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund; and
(2) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Money in the account at the end of the state fiscal year does not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.4. Amended by P.L.57-2001, SEC.1; P.L.291-2001, SEC.61.

IC 4-12-6-4
Distribution of money from account
Sec. 4. Subject to appropriation by the general assembly, review by the budget committee, and approval by the budget agency, the treasurer of state shall distribute money from the account to public and private entities to support biomedical technology and basic research initiatives, giving priority to initiatives that address tobacco related illnesses and that leverage matching dollars from federal or private sources.
As added by P.L.21-2000, SEC.4. Amended by P.L.291-2001, SEC.62.

IC 4-12-6-5
Cumulative nature of appropriations and distributions
Sec. 5. Appropriations and distributions from the account under

this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.4. Amended by P.L.291-2001, SEC.63.



CHAPTER 7. INDIANA LOCAL HEALTH DEPARTMENT TRUST ACCOUNT

IC 4-12-7-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to the Indiana local health department account established by section 4 of this chapter.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.64.

IC 4-12-7-2
"Local board of health" defined
Sec. 2. As used in this chapter, "local board of health" means the board of a:
(1) county health department established under IC 16-20-2;
(2) multiple county health department established under IC 16-20-3;
(3) city health department established under IC 16-20-4; or
(4) health and hospital corporation established under IC 16-22-8.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-3
"Master settlement agreement" defined
Sec. 3. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-4
Establishment and purpose of account; administration
Sec. 4. (a) The Indiana local health department account is established within the Indiana tobacco master settlement agreement fund for the purpose of making distributions to each county to provide funding for services provided by local boards of health in that county. The account consists of:
(1) money required to be distributed to the account under subsection (b);
(2) additional amounts, if any, that another statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(3) appropriations to the account from other sources; and
(4) grants, gifts, and donations intended for deposit in the account.
(b) Three million dollars ($3,000,000) of the money received by the state under the master settlement agreement during each calendar year beginning on or after January 1, 2001, shall be distributed to the account from the Indiana tobacco master settlement agreement fund.
(c) The account shall be administered by the state department of health. Money in the account at the end of the state fiscal year does

not revert to the state general fund but remains available for expenditure.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.65.

IC 4-12-7-5
Distribution of money from account
Sec. 5. (a) Subject to subsection (b) and subject to review by the budget committee and approval by the budget agency, on July 1 of each year the auditor of state shall distribute money from the account to each county in the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the amount of money, if any, available for distribution from the account.
STEP TWO: Subtract nine hundred twenty thousand dollars ($920,000) from the amount determined under STEP ONE.
STEP THREE: Multiply the STEP TWO remainder by a fraction. The numerator of the fraction is the population of the county. The denominator of the fraction is the population of the state.
STEP FOUR: Add ten thousand dollars ($10,000) to the STEP THREE product.
(b) If less than nine hundred twenty thousand dollars ($920,000) is available for distribution from the account on July 1 of any year, the amount of the distribution from the account to each county is determined under STEP TWO of the following formula.
STEP ONE: Determine the amount of money, if any, available for distribution from the account.
STEP TWO: Multiply the STEP ONE amount by a fraction. The numerator of the fraction is the population of the county. The denominator of the fraction is the population of the state.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.66.

IC 4-12-7-6
Appropriations to local boards of health
Sec. 6. If only one (1) local board of health exists in a county, the county fiscal body shall appropriate all distributions received by the county under this chapter to that local board of health. If more than one (1) local board of health exists in a county, the county fiscal body shall appropriate all distributions received by the county under this chapter to those local boards of health in amounts determined by the county fiscal body.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-7
Priority of use of money by local boards of health
Sec. 7. In using money distributed under this chapter, a local board of health shall give priority to:
(1) programs that share common goals with the mission

statement and long range state plan established by the Indiana tobacco use prevention and cessation board;
(2) preventive health measures; and
(3) support for community health centers that treat low income persons and senior citizens.
As added by P.L.21-2000, SEC.5.

IC 4-12-7-8
Cumulative nature of appropriations and distributions
Sec. 8. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations or distributions made for the same purpose.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.67.

IC 4-12-7-9
Annual appropriations
Sec. 9. Money in the account is annually appropriated for the purposes described in this chapter.
As added by P.L.21-2000, SEC.5. Amended by P.L.291-2001, SEC.68.



CHAPTER 8. INDIANA PRESCRIPTION DRUG ACCOUNT

IC 4-12-8-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to the Indiana prescription drug account established by section 2 of this chapter.
As added by P.L.21-2000, SEC.6. Amended by P.L.291-2001, SEC.69.

IC 4-12-8-2
Establishment and purpose of account; administration
Sec. 2. (a) The Indiana prescription drug account is established within the Indiana tobacco master settlement agreement fund for the purpose of providing access to needed prescription drugs to ensure the health and welfare of Indiana's low-income senior citizens. The account consists of:
(1) amounts to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources;
(3) rebates:
(A) required under 42 U.S.C. 1396r-8(a) for a Medicaid waiver under which a prescription drug program is established or implemented; or
(B) voluntarily negotiated under a prescription drug program that is established or implemented;
to provide access to prescription drugs for low income senior citizens; and
(4) grants, gifts, and donations intended for deposit in the account.
(b) The account shall be administered by the budget agency. Expenses for administration and benefits under the Indiana prescription drug program established under IC 12-10-16 shall be paid from the account. Money in the account at the end of the state fiscal year does not revert to the state general fund or the Indiana tobacco master settlement agreement fund but is annually appropriated and remains available for expenditure for a prescription drug program established or implemented to provide access to prescription drugs for low income senior citizens.
(c) Money in the account may be used to match federal funds available under a Medicaid waiver under which a prescription drug program is established or implemented to provide access to prescription drugs for low income senior citizens.
As added by P.L.21-2000, SEC.6. Amended by P.L.291-2001, SEC.70; P.L.107-2002, SEC.1.

IC 4-12-8-3
Cumulative nature of appropriations and distributions
Sec. 3. Appropriations and distributions from the account under this chapter are in addition to and not in place of other appropriations

or distributions made for the same purpose.
As added by P.L.21-2000, SEC.6. Amended by P.L.291-2001, SEC.71.



CHAPTER 8.5. REGIONAL HEALTH CARE CONSTRUCTION ACCOUNT

IC 4-12-8.5-1
"Account" defined
Sec. 1. As used in this chapter, "account" refers to the regional health care construction account established within the Indiana tobacco master settlement agreement fund by section 3 of this chapter.
As added by P.L.291-2001, SEC.72.

IC 4-12-8.5-2
"Master settlement agreement" defined
Sec. 2. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.291-2001, SEC.72.

IC 4-12-8.5-3
Regional health care construction account; established
Sec. 3. (a) The regional health care construction account is established for the purpose of providing funding for state psychiatric hospitals and developmental centers, regional health centers, or other health facilities designed to provide crisis treatment, rehabilitation, or intervention for adults or children with mental illness, developmental disabilities, addictions, or other medical or rehabilitative needs. The account consists of:
(1) amounts, if any, that any statute requires to be distributed to the account from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the account from other sources; and
(3) grants, gifts, and donations intended for deposit in the account.
(b) The budget agency shall administer the account. Money in the account at the end of a state fiscal year does not revert to the state general fund but remains available for expenditure.
(c) Money in the account may be used for:
(1) the construction, equipping, renovation, demolition, refurbishing, or alteration of existing or new state hospitals, regional health centers, or other health facilities; or
(2) lease rentals to the Indiana finance authority under IC 4-13.5 or other public or private providers of such facilities.
(d) Money in the account shall be used to pay any outstanding lease rentals before making any other payments from the account.
(e) Money in the account is annually appropriated for the purposes described in this chapter.
As added by P.L.291-2001, SEC.72. Amended by P.L.224-2003, SEC.118; P.L.235-2005, SEC.53.



CHAPTER 9. TOBACCO FARMERS AND RURAL COMMUNITY IMPACT FUND

IC 4-12-9-1
"Fund" defined
Sec. 1. As used in this chapter, fund" refers to the tobacco farmers and rural community impact fund established by section 2 of this chapter.
As added by P.L.21-2000, SEC.7.

IC 4-12-9-2
Establishment and administration of fund; contents; expenses; investments
Sec. 2. (a) The tobacco farmers and rural community impact fund is established. The fund shall be administered by the director of the department of agriculture. The fund consists of:
(1) amounts, if any, that another statute requires to be distributed to the fund from the Indiana tobacco master settlement agreement fund;
(2) appropriations to the fund from other sources;
(3) grants, gifts, and donations intended for deposit in the fund; and
(4) interest that accrues from money in the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the public employees retirement fund under IC 5-10.3-5. The treasurer of state may contract with investment management professionals, investment advisors, and legal counsel to assist in the management of the fund and may pay the state expenses incurred under those contracts.
(d) Money in the fund at the end of the state fiscal year does not revert to the state general fund and remains available for expenditure.
As added by P.L.21-2000, SEC.7. Amended by P.L.291-2001, SEC.73; P.L.1-2006, SEC.60.

IC 4-12-9-3
Use of money in fund
Sec. 3. (a) Subject to subsection (b), money in the fund shall be used for the following purposes:
(1) Agricultural grant and loan programs to assist cooperative arrangements consisting of tobacco quota owners and tobacco growers working together to transition from tobacco production to other agricultural enterprises and to assist individual tobacco quota owners and tobacco growers who are in the process of transitioning to other agricultural enterprises.
(2) Value-added cooperatives, incubators, and other enterprises or facilities established for the purpose of assisting tobacco quota owners and tobacco growers to capture additional

revenues from non-tobacco agricultural commodities.
(3) Agricultural mentoring programs, entrepreneurial leadership development, and tuition and scholarships to assist displaced tobacco growers in acquiring new training and employment skills.
(4) Academic research to identify new transitional crop enterprises to replace tobacco production.
(5) Market facility development for marketing current and new crop enterprises.
(6) Administrative and planning services for local communities and economic development entities that suffer a negative impact from the loss of tobacco production.
(7) Establishment and operation of a regional economic development consortium to address common problems faced by local communities that suffer a negative impact from the loss of tobacco production.
(b) Expenditures from the fund are subject to appropriation by the general assembly and approval by the director of the department of agriculture. The director of the department of agriculture may not approve an expenditure from the fund unless that expenditure has been recommended by the advisory board established by section 4 of this chapter.
As added by P.L.21-2000, SEC.7. Amended by P.L.291-2001, SEC.74; P.L.1-2006, SEC.61.

IC 4-12-9-4
Advisory board
Sec. 4. (a) The tobacco farmers and rural community impact fund advisory board is established. The advisory board shall meet at least quarterly and at the call of the director of the department of agriculture to make recommendations concerning expenditures of money from the fund.
(b) The advisory board consists of the following:
(1) The director of the department of agriculture, who is an ex officio member and serves as chairperson of the advisory board.
(2) Two (2) members of the senate, who may not be members of the same political party, appointed by the president pro tempore of the senate.
(3) Two (2) members of the house of representatives, who may not be members of the same political party, appointed by the speaker of the house of representatives.
(4) The following appointees by the governor who represent the following organizations or interests:
(A) Two (2) tobacco growers.
(B) One (1) tobacco quota owner.
(C) Two (2) persons with knowledge and experience in state and regional economic development needs.
(D) One (1) person representing small towns or rural communities.
(E) One (1) person representing the Southern Indiana Rural

Development Project.
(F) One (1) person representing agricultural programs at universities located in Indiana.
The members of the advisory board listed in subdivisions (1) through (3) are nonvoting members. The members of the advisory board listed in subdivision (4) are voting members.
(c) The term of office of a legislative member of the advisory board is four (4) years. However, a legislative member of the advisory board ceases to be a member of the advisory board if the member:
(1) is no longer a member of the chamber from which the member was appointed; or
(2) is removed from the advisory board under subsection (d).
(d) A legislative member of the advisory board may be removed at any time by the appointing authority who appointed the legislative member.
(e) The term of office of a member of the advisory board appointed under subsection (b)(4) is four (4) years. However, these members serve at the pleasure of the governor and may be removed for any reason.
(f) If a vacancy exists on the advisory board with respect to a legislative member or the members appointed under subsection (b)(4), the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy for the balance of the unexpired term.
(g) Five (5) voting members of the advisory board constitute a quorum for the transaction of business at a meeting of the advisory board. The affirmative vote of at least five (5) voting members of the advisory board is necessary for the advisory board to take action.
(h) Each member of the advisory board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(i) Each member of the advisory board who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(j) Each member of the advisory board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative

services agency.
(k) Payments authorized for members of the advisory board under subsections (h) through (i) are payable from the tobacco farmers and rural community impact fund.
As added by P.L.291-2001, SEC.75. Amended by P.L.1-2006, SEC.62; P.L.144-2006, SEC.10.



CHAPTER 10. INDIANA ECONOMIC DEVELOPMENT PARTNERSHIP FUND

IC 4-12-10-1
"Center" defined
Sec. 1. As used in the chapter, "center" refers to a regional technology center established under section 4 of this chapter.
As added by P.L.26-2001, SEC.1.

IC 4-12-10-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Indiana economic development partnership fund established by section 3 of this chapter.
As added by P.L.26-2001, SEC.1.

IC 4-12-10-3
Purpose of fund
Sec. 3. (a) The Indiana economic development partnership fund is established to provide grants for economic development initiatives that support the following:
(1) The establishment of regional technology and entrepreneurship centers for the creation of high technology companies to support access to technology for existing businesses and for the support of workforce development.
(2) The providing of leadership and technical support necessary for the centers' start-up operations and long term success.
(3) The expansion of the Purdue Technical Assistance Program to other higher education institutions in ten (10) geographic regions of Indiana.
(4) The creation of a rural/community economic development regional outreach program by Purdue University.
(5) The expansion of workforce development for high technology business development through the centers.
(b) The fund shall be administered by the budget agency. The fund consists of appropriations from the general assembly and gifts and grants to the fund, including money received from the state technology advancement and retention account established by IC 4-12-12-1.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for the purposes of this chapter.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.14.

IC 4-12-10-4
Budget agency; Indiana economic development corporation; duties
Sec. 4. (a) The budget agency, after review by the budget

committee, shall enter into an agreement with the Indiana economic development corporation to do the following:
(1) Review, prioritize, and approve or disapprove proposals for centers.
(2) Create detailed application procedures and selection criteria for center proposals. These criteria may include the following:
(A) Geographical proximity to and partnership agreement with an Indiana public or private university.
(B) Proposed local contributions to the center.
(C) Minimum standards and features for the physical facilities of a center, including telecommunications infrastructure.
(D) The minimum support services, both technical and financial, that must be provided by the centers.
(E) Guidelines for selecting entities that may participate in the center.
(3) Develop performance measures and reporting requirements for the centers.
(4) Monitor the effectiveness of each center and report its findings to the governor, the budget agency, and the budget committee before October 1 of each even-numbered year.
(5) Approve a regional technology center only if the center agrees to do all of the following:
(A) Nurture the development and expansion of high technology ventures that have the potential to become high growth businesses.
(B) Increase high technology employment in Indiana.
(C) Stimulate the flow of new venture capital necessary to support the growth of high technology businesses in Indiana.
(D) Expand workforce education and training for highly skilled high technology jobs.
(E) Affiliate with an Indiana public or private university and be located in close proximity to a university campus.
(F) Be a party to a written agreement among:
(i) the affiliated university;
(ii) the city or town in which the proposed center is located, or the county in which the proposed center is located if the center is not located in a city or town;
(iii) Purdue University, for technical and personnel training support; and
(iv) any other affiliated entities;
that outlines the responsibilities of each party.
(G) Establish a debt free physical structure designed to accommodate research and technology ventures.
(H) Provide support services, including business planning, management recruitment, legal services, securing of seed capital marketing, and mentor identification.
(I) Establish a commitment of local resources that is at least equal to the money provided from the fund for the physical facilities of the center.     (b) The Indiana economic development corporation may not approve more than five (5) regional technology centers in any biennium.
(c) The budget agency shall contract with Purdue University:
(1) for any support staff necessary for the budget agency to provide grants under section 3(a)(3) and 3(a)(4) of this chapter; and
(2) to provide services under section 7 of this chapter.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.15; P.L.4-2005, SEC.7.

IC 4-12-10-5
Local advisory boards
Sec. 5. (a) An approved center must establish a local advisory board. The advisory board shall establish operating policies and select entities to locate in the center in accordance with the selection guidelines established by the local advisory board. A local advisory board must include an appointee of the following:
(1) The executive of the city or town in which the proposed center is located or the county in which the proposed center is located if the center is not located in a city or town.
(2) The president of the affiliated university.
(3) Representatives of local business, industry, and labor.
(b) Except as provided in subsection (a), the size and membership of a center's local advisory board are at the discretion of the center.
As added by P.L.26-2001, SEC.1.

IC 4-12-10-6
Authorized appropriations
Sec. 6. (a) If the Indiana economic development corporation and the budget agency approve a center, the budget agency shall allocate from available appropriations the money authorized to:
(1) subsidize construction or rehabilitation of the physical facilities; and
(2) cover operating costs, not to exceed two hundred fifty thousand dollars ($250,000) each year, until the center is self-sustaining or has identified another source of operating money or the amount appropriated for this purpose is exhausted.
(b) Operating costs may not be supported by the fund for any center for more than four (4) years.
As added by P.L.26-2001, SEC.1. Amended by P.L.96-2004, SEC.16; P.L.4-2005, SEC.8.

IC 4-12-10-7
Assistance from Purdue University
Sec. 7. (a) As Indiana's land grant university, Purdue University has developed the expertise to provide leadership, assistance, technical support, and personnel training support for developing centers. This service shall be provided to each center during the start-up phases for the center, after which the local personnel shall

provide the services to local companies, with minimal continued technical support from Purdue University.
(b) Purdue University shall do the following:
(1) Assist center personnel in establishing key components and methodology to identify, prepare, develop, and incubate technology based companies.
(2) Assist local communities in planning, feasibility studies, and proposal development before the submission of a proposal to the budget agency.
As added by P.L.26-2001, SEC.1.



CHAPTER 11. REPEALED



CHAPTER 12. STATE TECHNOLOGY ADVANCEMENT AND RETENTION (STAR) ACCOUNT

IC 4-12-12-1
Account established; purpose
Sec. 1. The state technology advancement and retention (STAR) account is established within the state general fund. The purpose of the account is to provide funding for programs within Indiana that are designed to:
(1) advance and retain technology related enterprises within Indiana; and
(2) train and retain students with an emphasis on technology.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-2
Budget agency; administration of account
Sec. 2. The budget agency shall administer the STAR account.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-3
Components of account
Sec. 3. The account consists of money, including federal money, appropriated to the account by the general assembly and gifts and grants to the account. An appropriation, a gift, or a grant may be designated for one (1) or more purposes listed in section 6 of this chapter.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-4
Investment of account
Sec. 4. The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public funds may be invested.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-5
Reversion of account
Sec. 5. Money in the account at the end of a state fiscal year reverts to the state general fund.
As added by P.L.96-2004, SEC.17.

IC 4-12-12-6
Dedicated uses of account
Sec. 6. Money in the account that is not otherwise designated under section 3 of this chapter is annually dedicated to the following:
(1) The certified school to career program and grants under IC 22-4.1-8.
(2) The certified internship program and grants under IC 22-4.1-7.         (3) The Indiana economic development partnership fund under IC 4-12-10.
(4) Minority training program grants under IC 22-4-18.1-11.
(5) Technology apprenticeship grants under IC 20-20-32.
(6) The back home in Indiana program under IC 22-4-18.1-12.
(7) The Indiana schools smart partnership under IC 22-4.1-9.
(8) The scientific instrument project within the department of education.
(9) The coal technology research fund under IC 4-4-30-8.
As added by P.L.96-2004, SEC.17. Amended by P.L.1-2005, SEC.59.

IC 4-12-12-7
Expenses of administering account
Sec. 7. Expenses for administering the account or any of the programs funded from the account may be taken from the account but may not exceed two percent (2%) of the balance in the account. The budget agency must approve administrative expenses taken from the account.
As added by P.L.96-2004, SEC.17.






ARTICLE 13. ADMINISTRATIVE MANAGEMENT OF STATE SERVICES, EMPLOYEES, PURCHASES, AND PROPERTY

CHAPTER 1. DEPARTMENT OF ADMINISTRATION

IC 4-13-1-1
Short title; "state agency" defined; use of department services by other entities
Sec. 1. (a) This chapter shall be known and may be cited as the "Administration Act of 1961".
(b) As used in this chapter, "state agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive, including the administrative, department of state government. The term "state agency" does not include the judicial or legislative departments of state government, nor does that term include a state educational institution as defined in IC 20-12-0.5-1.
(c) Notwithstanding subsection (b), the following entities may, with the consent of the commissioner of the department of administration, use the services of the department:
(1) The judicial department of state government.
(2) The legislative department of state government.
(3) A state educational institution, as defined in IC 20-12-0.5-1.
(4) A political subdivision, as defined in IC 36-1-2-13.
(5) A body corporate and politic created by statute.
(Formerly: Acts 1961, c.269, s.1.) As amended by Acts 1981, P.L.32, SEC.2; P.L.28-1983, SEC.2; P.L.14-1984, SEC.1.



CHAPTER 1.1. LOCATION OF STATE AGENCIES IN DOWNTOWN AREAS

IC 4-13-1.1-1
"Americans with Disabilities Act" defined
Sec. 1. As used in this chapter, "Americans with Disabilities Act" refers to the federal Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the act.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the commissioner of the Indiana department of administration.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of administration created under IC 4-13-1-2.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-4
"Downtown" defined
Sec. 4. As used in this chapter, "downtown" refers to:
(1) the central business district of a city, town, or township;
(2) any commercial or mixed use area within a neighborhood of a city, town, or township that has traditionally served, since the founding of the community, as the retail service and communal focal point within the community;
(3) an enterprise zone established under IC 5-28-15; or
(4) a brownfield revitalization zone established under IC 6-1.1-42.
As added by P.L.252-1999, SEC.1. Amended by P.L.4-2005, SEC.15.

IC 4-13-1.1-5
"State agency" defined
Sec. 5. As used in this chapter, "state agency" means:
(1) an agency described in IC 4-13-1-1; or
(2) a license branch operating under IC 9-16.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-6
Policy establishment
Sec. 6. Except as provided in section 9 of this chapter, the department shall establish policy to encourage state agencies to locate leased and state constructed facilities in downtown areas.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-7 Policy exemptions
Sec. 7. The policy established under section 6 of this chapter may exempt certain agencies or activities from the policy.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-8
Factors for consideration
Sec. 8. The policy established under section 6 of this chapter must focus on the following:
(1) Local economic considerations.
(2) The requirements of the agency.
(3) Servicing client needs.
(4) The availability of suitable space.
(5) Competitiveness in the market place.
(6) Ability to create positive impact on local small business.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-9
Prohibition on increased taxes
Sec. 9. Notwithstanding section 6 of this chapter, the policy established by the department under section 6 of this chapter may not encourage state agencies to locate leased and state constructed facilities in downtown areas if doing so would result in new or increased taxes to the citizens of Indiana.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-10
Restoration or reuse of existing structures
Sec. 10. (a) The policy established by the department under section 6 of this chapter must give primary consideration to the restoration or reuse, or both, of existing structures within a downtown area.
(b) When using existing structures, reasonable efforts shall be made to:
(1) restore or rebuild the structure's facade, maintaining the architectural integrity of the building and streetscape according to the standards for rehabilitation under 36 CFR 68; and
(2) ensure that the structure meets the federal Americans with Disabilities Act requirements in an aesthetically pleasing manner.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-11
State construction of facilities
Sec. 11. (a) The policy established by the department under section 6 of this chapter must give secondary consideration to state construction of facilities within a downtown area if the restoration or reuse, or both, of existing structures within a downtown area is not determined to be a reasonable alternative by the department.
(b) With regard to state constructed facilities, the policy

established by the department must provide that reasonable efforts shall be made to:
(1) make the scale and facade of the structure maintain the architectural integrity of the existing streetscape;
(2) ensure that the structure meets the federal Americans with Disabilities Act requirements in an aesthetically pleasing manner;
(3) deny a request from a state agency to locate or to relocate outside a downtown area unless it is documented that no reasonable alternative exists. Lack of onsite parking is not alone sufficient documentation when alternative parking is available in a downtown area; and
(4) coordinate the location of state constructed facilities with existing public and private sector organizations committed to community development, downtown revitalization, and historic preservation.
As added by P.L.252-1999, SEC.1.

IC 4-13-1.1-12
Report to legislative council; duty
Sec. 12. Not later than July 1 of each year, the department shall report in an electronic format under IC 5-14-6 to the legislative council concerning the implementation of this chapter.
As added by P.L.252-1999, SEC.1. Amended by P.L.28-2004, SEC.39.

IC 4-13-1.1-13
Report to legislative council; requirements
Sec. 13. The report submitted under section 12 of this chapter must include the following information:
(1) The total number of leased and state constructed facilities reviewed by the department during the prior year.
(2) The number of leased and state constructed facilities that were located in downtown areas.
(3) If a leased or state constructed facility was not located in a downtown area, the reason for the lease or facility being located outside a downtown area.
(4) The number of leases and state constructed facilities that included the restoration and reuse, or both, of an existing structure.
(5) Measures taken by the department to encourage state agencies to locate in downtown areas.
As added by P.L.252-1999, SEC.1.



CHAPTER 1.2. DEPARTMENT OF CORRECTION OMBUDSMAN BUREAU

IC 4-13-1.2-1
"Bureau" defined
Sec. 1. As used in this chapter, "bureau" refers to the department of correction ombudsman bureau established by section 3 of this chapter. The term includes individuals approved to act in the capacity of ombudsmen by the department of correction ombudsman bureau.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" means an employee of the bureau or an individual approved by the bureau to investigate and resolve complaints that the department of correction endangered the health and safety of any person, or that the department of correction violated specific laws, rules, or written policies.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-3
Ombudsman bureau; separate bureau within department of administration
Sec. 3. The department of correction ombudsman bureau is established as a separate bureau within the department of administration.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-4
Appointment of director by governor; technical experts and other employees
Sec. 4. (a) The governor shall appoint a director of the bureau. The governor shall appoint a successor director within thirty (30) days after a vacancy occurs in the position of the director. The director serves at the pleasure of the governor.
(b) The director may employ technical experts and other employees to carry out the purposes of this chapter. However, the director may not hire an individual to serve as an ombudsman who has been employed by the department of correction during the preceding year.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-5
Powers of ombudsman; report following investigation; notice of decision not to investigate
Sec. 5. (a) The ombudsman may receive, investigate, and attempt to resolve complaints that the department of correction:
(1) violated a specific law, rule, or department written policy; or         (2) endangered the health or safety of any person.
However, the ombudsman shall not investigate a complaint from an employee of the department of correction that relates to the employee's employment relationship with the department of correction.
(b) At the conclusion of an investigation of a complaint, the ombudsman shall report the ombudsman's findings to the complainant.
(c) If the ombudsman does not investigate a complaint, the ombudsman shall notify the complainant of the decision not to investigate and the reasons for the decision.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-6
Access to records and facilities; immunity for release of records
Sec. 6. (a) An ombudsman shall be given:
(1) appropriate access to the records of an offender who files a complaint under this chapter; and
(2) immediate access to any correctional facility administered or supervised by the department of correction.
(b) A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by the ombudsman shall provide the ombudsman with access to the records.
(c) A person is immune from:
(1) civil or criminal liability; and
(2) actions taken under a professional disciplinary procedure dealing with an employee of the department of correction;
for the release or disclosure of records to the ombudsman under this chapter.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-7
Duties of ombudsman; privileged communication
Sec. 7. (a) The ombudsman shall do the following:
(1) Establish procedures to receive and investigate complaints.
(2) Establish access controls for all information maintained by the bureau.
(3) Except as is necessary to investigate and resolve a complaint, ensure that the identity of a complainant will not be disclosed without:
(A) the complainant's written consent; or
(B) a court order.
(b) The correspondence and communication between the ombudsman and any person is a privileged communication.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-8
Adoption of rules
Sec. 8. The bureau may adopt rules under IC 4-22-2 necessary to carry out this chapter. As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-9
No civil liability for good faith performance of duties
Sec. 9. The ombudsman is not civilly liable for the good faith performance of official duties.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-10
Annual report on ombudsman bureau
Sec. 10. (a) The director of the bureau shall prepare a report each year on the operations of the bureau.
(b) A copy of the report shall be provided to the following:
(1) The governor.
(2) The legislative council.
(3) The department.
(4) The department of correction.
A report provided under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.292-2001, SEC.2. Amended by P.L.28-2004, SEC.40.

IC 4-13-1.2-11
Violations; penalty
Sec. 11. A person who:
(1) intentionally interferes with or prevents the completion of the work of the ombudsman;
(2) knowingly offers compensation to the ombudsman in an effort to affect the outcome of an investigation or a potential investigation;
(3) knowingly or intentionally retaliates against an offender or another person who provides information to the ombudsman; or
(4) makes threats because of an investigation or potential investigation against the ombudsman, a person who has filed a complaint, or a person who provides information to the ombudsman;
commits a Class A misdemeanor.
As added by P.L.292-2001, SEC.2.

IC 4-13-1.2-12
Office space for ombudsman bureau
Sec. 12. The department of administration shall provide and maintain office space for the bureau.
As added by P.L.292-2001, SEC.2.



CHAPTER 1.3. STATE PURCHASING

IC 4-13-1.3-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-2
"State agency" defined
Sec. 2. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-3
Powers and duties of department
Sec. 3. (a) The department shall do the following:
(1) Act as the purchasing agent for state agencies under IC 5-22.
(2) Purchase or supervise the purchase of all supplies and services for state agencies.
(3) Exercise general supervision over all inventories of supplies retained by state agencies.
(4) Establish and maintain programs for the inspection, testing, and acceptance of supplies and services purchased for state agencies.
(5) Cooperate with the budget agency and the auditor of state in the preparation of statistical data concerning the purchase, usage, and disposition of all supplies and services. In preparing reports under this subdivision, the department may require state agencies to submit reports concerning usage, needs, and inventory.
(b) The department may do the following:
(1) Delegate its authority to a state agency.
(2) Enter into an agreement with a political subdivision under IC 36-1-7, to make purchases for the political subdivision.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-4
Powers of department regarding purchasing and contracting by state agencies
Sec. 4. (a) The department may do the following regarding purchasing and contracting by state agencies:
(1) Adopt rules under IC 4-22-2 necessary to implement IC 5-22.
(2) Consider and decide matters of policy.
(3) Enforce IC 5-22 and rules adopted under subdivision (1).
(b) The department may not adopt rules that affect the rights or obligations of the state or of a contractor under a contract in existence on the effective date of a rule. As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-5
Purchasing representative
Sec. 5. (a) Each state agency shall nominate a purchasing representative from among its employees to the department. The department may appoint the nominated employee as the purchasing representative or request another nomination.
(b) The purchasing representative shall do the following:
(1) Serve as a liaison between the state agency and the department.
(2) Prepare all forms that the department requires to be completed by the state agency.
(c) If a state agency has branches, facilities, or institutions located at multiple sites, the department may appoint a purchasing representative for any or all of the sites.
(d) The department shall provide training in purchasing procedures for the purchasing representatives.
(e) If a purchasing representative's actions are not satisfactory to the department, the department may revoke the appointment of the representative and require the state agency to nominate another representative.
(f) A state agency may not make purchases during any period during which the state agency does not have a purchasing representative.
As added by P.L.49-1997, SEC.8.

IC 4-13-1.3-6
Management of department's purchasing functions
Sec. 6. The commissioner of the department may organize and manage the purchasing functions of the department as the commissioner considers appropriate.
As added by P.L.49-1997, SEC.8.



CHAPTER 1.4. DEVELOPMENT OF RECYCLED MATERIALS MARKET

IC 4-13-1.4-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-2
"State agency" defined
Sec. 2. As used in this chapter, "state agency" means any of the following:
(1) A state agency (as defined in IC 4-13-1-1).
(2) Any other authority, board, branch, commission, committee, department, division, or other instrumentality of the executive branch of state government, including the following:
(A) A state educational institution (as defined in IC 20-12-0.5-1).
(B) A license branch operated or administered under IC 9-16.
(C) The state police department created by IC 10-11-2-4.
As added by P.L.49-1997, SEC.9. Amended by P.L.2-2003, SEC.14.

IC 4-13-1.4-3
"Supplies" defined
Sec. 3. As used in this chapter, "supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-4
Specifications for public purchases
Sec. 4. (a) The department shall prepare specifications under IC 5-22-5 for the purchase by state agencies of products:
(1) that meet the reasonable requirements of the state;
(2) that are made from recycled materials; and
(3) the use of which is technologically and economically feasible.
(b) The department shall accept and consider comments from the officers of state agencies in the preparation of the specifications required by this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-5
Implementation of specifications
Sec. 5. The department and all state agencies shall implement the specifications prepared under section 4 of this chapter in the purchase of the following:
(1) Paper and paper products.
(2) Plastic and plastic products.         (3) Glass and glass products.
(4) Motor oil and other lubricants.
(5) Compost.
(6) Construction materials.
(7) Tires and products derived from waste tires.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-6
Contracts for purchases of supplies; required report
Sec. 6. (a) This section does not require the reporting of purchases made by special disbursing officers.
(b) Except as provided in subsection (d), each state agency that has entered into at least one (1) contract for the purchase of supplies shall prepare and submit to the department a written report concerning the contracts. The report must present information on contracts entered into during the twelve (12) months immediately preceding the date of the report.
(c) A report required by this section must set forth the following information:
(1) The number of contracts entered into by the state agency during the period.
(2) The total dollar amount to be paid by the state under the contracts.
(3) A list of the types of products made from recycled materials that were purchased by the state agency during the period, including the following:
(A) Paper and paper products.
(B) Plastic products.
(C) Glass and glass products.
(D) Compost and other materials created through the recovery of landscape waste.
(E) Used oil, solvents, and paint.
(F) Coal combustion wastes.
(G) Waste tires and products derived from waste tires.
(4) For each of the types of products made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts entered into by the state agency.
(B) The total dollar amount to be paid by the state under the contracts.
(C) A figure indicating in the aggregate, for each type of product, the percentage of the content of the products purchased that consisted of recycled materials.
(5) For each type of product made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts to which a price preference under IC 5-22-15-16 applied.
(B) The amount to be paid by the state under contracts to

which a price preference under IC 5-22-15-16 applied.
(6) For each type of product made from recycled materials that are listed in subdivision (3), the following information must be included:
(A) The total number of contracts to which a price preference under IC 5-22-15-16 did not apply.
(B) The amount to be paid by the state under contracts to which a price preference under IC 5-22-15-16 did not apply.
(d) A state agency that makes all purchases during a year through the department is not required to file a report under this section. The department shall keep a record of all purchases described in this subsection that are made for a state agency by the department.
(e) The department shall establish guidelines and a format for the reports required by this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-7
Reports filed on quarterly basis
Sec. 7. Reports required under section 6 of this chapter must be filed on a quarterly basis. The department shall determine the deadline for each quarterly report.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-8
Recycled products guide
Sec. 8. (a) Each year the department shall produce and distribute a recycled products guide for use by all state and local government purchasing agents. The guide must include the following:
(1) Instructions concerning how local government purchasing agents may purchase recycled materials through the department.
(2) A list of products that may be purchased through the department.
(b) The department shall annually revise and update the guide produced under this section.
As added by P.L.49-1997, SEC.9.

IC 4-13-1.4-9
Conferences
Sec. 9. Each year the department shall, in cooperation with the lieutenant governor, host at least one (1) conference to bring together the following:
(1) Purchasing agents.
(2) Suppliers of products made from recycled materials.
As added by P.L.49-1997, SEC.9. Amended by P.L.1-2006, SEC.64.

IC 4-13-1.4-10
Report on effectiveness of state policies regarding purchasing products made from recycled material
Sec. 10. (a) Before October 1 of each year, the department shall submit to the general assembly a report in an electronic format under

IC 5-14-6 on the effectiveness of the state policies concerning the purchase of products made from recycled materials. In this report the department may recommend revisions to the purchasing policies.
(b) The report required under subsection (a) must include the name of each agency that was late in providing or failed to provide the department with the information required for the department to submit the report.
As added by P.L.49-1997, SEC.9. Amended by P.L.28-2004, SEC.41.



CHAPTER 1.5. REPEALED



CHAPTER 1.6. STATEWIDE PRICE CONTRACTS FOR CERTAIN SCHOOL CORPORATION PURCHASES OF MAJOR EQUIPMENT ITEMS

IC 4-13-1.6-1
"Contractor" defined
Sec. 1. As used in this chapter, "contractor" means a person awarded a price contract.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration established by IC 4-13-1-2.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-3
"Major equipment item" defined
Sec. 3. (a) As used in this chapter, "major equipment item" refers to any item that a school corporation considers:
(1) a significant equipment purchase; and
(2) reasonably likely to be purchased by several school corporations.
(b) The term does not include the following:
(1) A textbook that has been adopted under IC 20-20-5.
(2) A special purpose bus (as defined in IC 20-27-2-10).
(3) A school bus (as defined in IC 20-27-2-8).
As added by P.L.49-1997, SEC.10. Amended by P.L.1-2005, SEC.60.

IC 4-13-1.6-4
"Price contract" defined
Sec. 4. As used in this chapter, "price contract" refers to a contract entered into by the department under section 11 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-5
"School corporation" defined
Sec. 5. As used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.49-1997, SEC.10. Amended by P.L.1-2005, SEC.61.

IC 4-13-1.6-6
Report by school corporation on major equipment purchases
Sec. 6. Before January 1 of a school year, each school corporation may report to the department the following information concerning major equipment purchases:
(1) The school corporation's anticipated requirements for purchase of a particular major equipment item for the following school year under a price contract.
(2) Any special requirements or specifications for the major

equipment item the school corporation wishes to purchase, including the special requirements or specifications for the particular major equipment item:
(A) required by law; or
(B) that an entity authorized or required by law establishes.
(3) The cost of the major equipment items that will be purchased in each of the following categories:
(A) By cash.
(B) Under a security agreement.
(4) Other information requested by the department.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-7
Compilation of major equipment items purchased
Sec. 7. Before February 1 of each year, the department shall compile the number of major equipment items reported under section 6 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-8
Specifications for major equipment items
Sec. 8. Subject to IC 5-22-5, the department shall develop specifications for the major equipment items to be purchased. In developing specifications, the department:
(1) shall consider the requirements and specifications reported by school corporations under section 6 of this chapter; and
(2) must comply with the requirements and specifications for the particular major equipment item:
(A) required by law; or
(B) that an entity authorized or required by law establishes.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-9
Solicitation of bids or proposals for major equipment items
Sec. 9. If the department believes that it will be cost effective to award a price contract for a major equipment item, the department shall solicit bids or proposals for the major equipment item under IC 5-22.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-10
Solicitation; contents
Sec. 10. A solicitation must include the following:
(1) Notice that a bid or proposal must include prices based both on cash sales and sales under security agreements.
(2) The provisions of the price contract required under section 13 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-11 Public purchases; award of contract
Sec. 11. The department shall award a contract under IC 5-22.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-12
Price contracts; award to more than one contractor
Sec. 12. The department may award price contracts to more than one (1) contractor.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-13
Price contracts; contents
Sec. 13. A price contract must contain the following provisions:
(1) The term of the price contract.
(2) A requirement that the contractor must sell a major equipment item meeting specifications set forth in the solicitation at the price offered for the major equipment item in the contractor's bid or proposal.
(3) A requirement that the contractor must sell to a school corporation requesting a purchase under the price contract.
(4) Except as provided in the solicitation, a statement specifying that estimates of the number and kind of major equipment item to be purchased do not bind the state to purchase a given number or kind of major equipment item.
(5) A statement specifying that a contractor is not required to sell under the price contract if the number of major equipment items previously purchased exceeds the number of major equipment items estimated in the solicitation for the number of major equipment items to be purchased.
(6) A requirement that the contractor and the school corporation must enter into a separate contract for the purchase of a major equipment item.
(7) A statement specifying that the state is not a party to a contract under subdivision (6).
(8) If the term of the price contract is for more than one (1) year, a statement specifying what constitutes a significant variation from the number of major equipment items or kind of major equipment item to be purchased in the years following the first year of the price contract for purposes of section 14 of this chapter.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-14
Variations in number or kinds of major equipment items
Sec. 14. (a) This section applies only:
(1) if the term of the price contract is for more than one (1) year; and
(2) after the first year of the term of the price contract.
(b) If the number of major equipment items or kind of major equipment items purchased by school corporations varies

significantly from those indicated in the solicitation for the price contract, the department may take any of the following actions:
(1) Purchase any excess or different major equipment item required under a new price contract.
(2) With the consent of the contractor, amend the contract to reflect the change in quantities or types of major equipment items to be purchased.
(3) With the consent of the contractor, cancel the price contract and solicit for a new price contract.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-15
Separate contract for major equipment item purchase; consistency with price contract required
Sec. 15. A contract entered into under section 13(6) of this chapter may not be inconsistent with the price contract.
As added by P.L.49-1997, SEC.10.

IC 4-13-1.6-16
Price contracts; use by school corporations
Sec. 16. The department may require a school corporation that requests to use a price contract to agree to purchase major equipment items using the price contract as indicated in the school corporation's request.
As added by P.L.49-1997, SEC.10.



CHAPTER 1.7. FEDERAL SURPLUS PROPERTY

IC 4-13-1.7-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-3
"Federal government" defined
Sec. 3. As used in this chapter, "federal government" refers to the United States, or an agency, a board, a bureau, a commission, a department, a division, an instrumentality, an office, or an officer of the United States.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-4
"Governmental body" defined
Sec. 4. As used in this chapter, "governmental body" has the meaning set forth in IC 5-22-2-13.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-5
"Supplies" defined
Sec. 5. As used in this chapter, "supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-6
"Transfer" defined
Sec. 6. As used in this chapter, "transfer" includes the sale, conditional sale, lease with option to purchase, lease, contract for use, grant, or gift.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-7
Department to act as agent for governmental bodies
Sec. 7. The department shall act as the agent for all governmental bodies and may enter into an agreement with the federal government for the transfer of federal surplus supplies to a governmental body.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-8 Information obtained from federal government
Sec. 8. The department shall obtain information from the federal government concerning the following:
(1) Available supplies of federal surplus supplies.
(2) The price or other consideration required by the federal government for the transfer of the federal surplus supplies.
(3) Other terms and conditions required for transfer of the federal surplus supplies.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-9
Availability of information obtained from federal government
Sec. 9. The department shall make available to all governmental bodies information described in section 8 of this chapter.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-10
Deputies, assistants, and employees; appointment
Sec. 10. Subject to the approval of the governor, the commissioner may appoint and employ deputies, assistants, and employees necessary to administer this chapter efficiently.
As added by P.L.49-1997, SEC.11.

IC 4-13-1.7-11
Revolving fund; establishment
Sec. 11. (a) With the approval of the state board of finance, a revolving fund may be established for the department to expedite transfers under this chapter.
(b) The fund established under this section shall be reimbursed from the governmental body receiving the transfer of the federal surplus supplies.
As added by P.L.49-1997, SEC.11.



CHAPTER 2. FINANCIAL REORGANIZATION ACT OF 1947

IC 4-13-2-1
Short title of act; definitions
Sec. 1. (a) This chapter may be known and cited as the "Financial Reorganization Act of 1947".
(b) The provisions of this chapter shall apply to all agencies of the state. As used in this chapter, the term "agencies of the state", "agency", or "agencies" shall mean and include every officer, board, commission, department, division, bureau, committee, employee, and other instrumentality of the state including without limiting the effect of the foregoing, state hospitals, state penal institutions, and other state institution enterprises and activities wherever located, but excepting, unless specifically included, military officers and military and armory boards of the state, the state fair commission, the supreme court and the court of appeals, the legislative department of state government, including but not limited to the senate, the house of representatives, the legislative council, and the legislative services agency, and state colleges and universities supported in whole or in part by state funds, and persons and institutions under their control and excepting all counties, cities, towns, townships, school towns, townships and cities, and other municipal corporations or political subdivisions of the state.
(c) The term "supplies", "materials", "equipment", and "services" as used in this chapter shall mean and include any and all articles and things, and all services other than personal, used by, or furnished to, any department or agency of state government, including printing, binding, publication of books and records, repairs and improvements, utility services, and any and all other services required for the maintenance, operation, or upkeep of buildings and offices. The enumeration of the things specified in this section are not exclusive.
(Formerly: Acts 1947, c.279, s.1; Acts 1967, c.184, s.1.) As amended by Acts 1981, P.L.31, SEC.1; P.L.30-1987, SEC.1; P.L.20-1990, SEC.1; P.L.5-1995, SEC.3.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.1. PRINTING FOR STATE AGENCIES

IC 4-13-4.1-1
"State agency" defined
Sec. 1. As used in this chapter, "state agency" has the meaning specified in IC 4-13-1-1.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-2
Provision of printing and duplicating services by department of administration; procedure
Sec. 2. The department of administration shall provide all printing services for state agencies and may provide duplicating services for state agencies. When the department receives a request from a state agency for printing or duplicating services or equipment, the department shall determine whether the agency's needs can be met through:
(1) central printing and duplicating facilities operated by the department under IC 4-13-1-4(5); or
(2) another state agency that has agreed to provide such services.
If the agency's needs cannot be met under subdivision (1) or (2), the department shall procure the necessary services or equipment.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-3
Operation of agency printing and duplicating facilities prohibited
Sec. 3. After July 1, 1984, a state agency may not operate its own printing or duplicating facility without the written consent of the commissioner of the department of administration.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-4
Conflicts of interest; false certification of bills on account
Sec. 4. (a) Neither the commissioner of the department of administration nor any employee of his department may be financially interested or have any personal beneficial interest in the purchase of any printing, lithographing, paper, binding, stationery, printing materials, or office supplies.
(b) If the commissioner of the department of administration or an employee of his department knowingly, falsely certifies any bill on account of the public printing, lithographing, binding, stationery, printing material, or office supplies, he commits a Class D felony.
As added by P.L.28-1983, SEC.13.

IC 4-13-4.1-5
Exceptions; "state agency" defined; recycling state government waste paper products
Sec. 5. (a) IC 5-22-21 and IC 5-22-22 do not apply to disposition

of property by a state agency under this section.
(b) As used in this section, "state agency" also includes the legislative branch of state government and the judicial branch of state government.
(c) The state agency responsible for collecting and disposing of paper products of state government shall, when economically feasible, make reasonable efforts to collect and recycle those paper products.
(d) Revenue from the sale of recyclable paper products to recycling facilities shall be deposited in a fund in the custody of the department to be used to promote future waste reduction programs.
As added by P.L.30-1989, SEC.1. Amended by P.L.19-1990, SEC.2; P.L.49-1997, SEC.15.



CHAPTER 5. REPEALED



CHAPTER 6. DATA PROCESSING EQUIPMENT FOR IVY TECH COMMUNITY COLLEGE OF INDIANA

IC 4-13-6-1
Ivy Tech Community College of Indiana; contract to provide equipment for data processing school
Sec. 1. Ivy Tech Community College of Indiana may enter into such contracts as are necessary to provide equipment for a data processing school on or off the premises of Ivy Tech Community College of Indiana or any of its regional institutes.
(Formerly: Acts 1967, c.116, s.2.) As amended by P.L.5-1984, SEC.58; P.L.30-1987, SEC.2; P.L.5-1995, SEC.4; P.L.127-2005, SEC.4.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. STATE LIBRARY AND HISTORICAL BUILDING

IC 4-13-12-1
State library and historical building
Sec. 1. When the state library and historical building shall have been finally completed and when any dedication ceremonies which may be arranged for in connection therewith shall have been concluded, the custody, management and maintenance of such state library and historical building shall be turned over to and shall be vested in the board of public buildings and property, and the board of public buildings and property shall thereafter have the custody, management and maintenance of such state library and historical building in the same manner and subject to the laws of this state governing the custody, management and maintenance of the state-house, and the state library building commission shall be thereupon ipso facto dissolved. If, upon the dissolution of the state library building commission, as hereinbefore provided, there is an unexpended balance in the state library and historical building fund, or if any money shall thereafter accrue to such fund from delinquent taxes or from any other source, any and all money which is in or which may at any time accrue to such fund shall be expended by the state library and historical board for any of the purposes for which the state library building commission might have expended such funds if it had not been dissolved.
(Formerly: Acts 1929, c.66, s.18; Acts 1933, c.108, s.1.)



CHAPTER 12.1. INDIANA HISTORICAL SOCIETY BUILDING

IC 4-13-12.1-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-3
"Exterior improvements" defined
Sec. 3. As used in this chapter, "exterior improvements" includes access roads, landscaping, lighting, parking facilities, and walkways.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-4
"Society" defined
Sec. 4. As used in this chapter, "society" refers to the Indiana historical society established under IC 23-6-3.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-5
State land; construction funds
Sec. 5. (a) The society may construct a building to house the society's offices, collections, and library on land owned by the state.
(b) Except as provided in section 11 of this chapter, state funds may not be used for construction of the building.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-6
Furnishing acceptable site; exterior improvements; lease term
Sec. 6. (a) The department shall provide, at no cost to the society, a site acceptable to the society for the construction of the building by the society.
(b) The department may, alone, with the Indiana finance authority, the Indiana White River state park development commission, or any other entity do the following in relation to the construction of the building by the society:
(1) Acquire a site by purchase, lease, or other appropriate method.
(2) Provide related exterior improvements for the building.
(c) Notwithstanding the term limitation for a lease under IC 4-20.5-5-7, the department may enter into a lease under subsection (b) for a term of not more than ninety-nine (99) years. As added by P.L.22-1992, SEC.1. Amended by P.L.7-1993, SEC.6; P.L.235-2005, SEC.54.

IC 4-13-12.1-7
Conveyance of title to state
Sec. 7. After completion of construction and negotiation of a lease under section 8 of this chapter, the society shall convey title to the building to the state.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-8
Lease with society; term; rental; services provided; vacating of building; state activities or functions
Sec. 8. (a) The department may enter into a lease with the society for the society's use of any part of the building, exterior improvements, and surrounding site.
(b) Notwithstanding the term limitation for a lease under IC 4-13-1-4(10), the department may enter into a lease under subsection (a) for a term of not more than ninety-nine (99) years.
(c) Rent under a lease entered into under this section is one dollar ($1) each year, payable in advance.
(d) A lease entered into under this section must require the department to provide, at no cost to the society, the following services in relation to the building, the exterior improvements, and the surrounding site:
(1) Management.
(2) Maintenance.
(3) Operation.
(4) Utilities (other than telephone services).
(5) Other services reasonably necessary to maintain the building, exterior improvements, and the surrounding site.
(e) A lease entered into under this section must provide that the lease terminates if the society or its successor vacates the building.
(f) A lease entered into under this section may permit the building to house state activities or functions.
As added by P.L.22-1992, SEC.1. Amended by P.L.49-1997, SEC.16.

IC 4-13-12.1-9
State facilities; reversion of occupancy
Sec. 9. Upon completion of the construction authorized by this chapter and the society's occupancy of the building, space currently occupied by the society in other state facilities reverts to the state.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-10
Lease; approval
Sec. 10. A lease entered into under this chapter is subject to approval under IC 4-13-2-14.1.
As added by P.L.22-1992, SEC.1.
IC 4-13-12.1-11
Gifts and grants
Sec. 11. (a) The department may receive gifts and grants under terms, obligations, and liabilities that the commissioner considers appropriate.
(b) The commissioner shall use a gift or grant received under subsection (a):
(1) to carry out this chapter; and
(2) according to the terms of the gift or grant.
As added by P.L.22-1992, SEC.1.

IC 4-13-12.1-12
Trust fund; creation; administration; investments; reversion to general fund
Sec. 12. (a) At the request of the commissioner, the auditor of state shall establish a trust fund for purposes of holding money received under section 11 of this chapter.
(b) A trust fund created under this section shall be administered by the department.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.22-1992, SEC.1.



CHAPTER 12.5. REPEALED



CHAPTER 13. COMPILATION OF STATE BUILDING HISTORICAL DATA BY DEPARTMENT OF ADMINISTRATION

IC 4-13-13-1
Historical data on state buildings
Sec. 1. The public works division of the department of administration shall compile and maintain the historical data for each building constructed in the future for the state of Indiana and the historical data available for each building which has been constructed and is now in use by the state of Indiana.
Such historical data for each building shall contain the following information:
(1) Amount of funds available for the project and date it became available.
(2) Name of person, agency or institution originating request for the construction project and the date of such request.
(3) Name of person or persons responsible for the preparation of the estimate of funds necessary to build the proposed project.
(4) Name of architect or engineer and date of his employment.
(5) Name of person, agency or institution who approved the drawings, plans and specifications.
(6) Name of contractor or contractors and date the contract or contracts were let.
(7) Contract price as bid.
(8) Copy of drawings, plans and specifications.
(9) Copy of all change orders.
(10) Construction cost of the building.
(11) Date building was accepted by the state of Indiana.
(12) Dates of completion of any alterations and repairs.
(13) Cost of alterations and repairs.
(14) Name of contractor or contractors who made the alterations and repairs.
(15) Such other information or data that may be necessary or of interest.
(Formerly: Acts 1963, c.299, s.1.)

IC 4-13-13-2
Copies of compilation
Sec. 2. The public works division shall retain a copy of the compilation of the historical data and shall furnish a copy of the same to the agency or institution occupying or in charge of the building to which the data referred.
(Formerly: Acts 1963, c.299, s.2; Acts 1965, c.330, s.1.)



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 16.5. GOVERNOR'S COMMISSION ON MINORITY AND WOMEN'S BUSINESS ENTERPRISES

IC 4-13-16.5-1
Definitions
Sec. 1. As used in this chapter:
"Commission" refers to the governor's commission on minority and women's business enterprises established under section 2 of this chapter.
"Commissioner" refers to the deputy commissioner for minority and women's business enterprises of the department.
"Contract" means any contract awarded by a state agency for construction projects or the procurement of goods or services, including professional services.
"Department" refers to the Indiana department of administration established by IC 4-13-1-2.
"Minority business enterprise" or "minority business" means an individual, partnership, corporation, limited liability company, or joint venture of any kind that is owned and controlled by one (1) or more persons who are:
(1) United States citizens; and
(2) members of a minority group.
"Owned and controlled" means having:
(1) ownership of at least fifty-one percent (51%) of the enterprise, including corporate stock of a corporation;
(2) control over the management and active in the day-to-day operations of the business; and
(3) an interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership.
"Minority group" means:
(1) Blacks;
(2) American Indians;
(3) Hispanics;
(4) Asian Americans; and
(5) other similar minority groups, as defined by 13 CFR 124.103.
"Separate body corporate and politic" refers to an entity established by the general assembly as a body corporate and politic.
"State agency" refers to any authority, board, branch, commission, committee, department, division, or other instrumentality of the executive, including the administrative, department of state government.
"State educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.34-1983, SEC.1. Amended by P.L.18-1991, SEC.12; P.L.8-1993, SEC.21; P.L.195-2001, SEC.1; P.L.84-2004, SEC.1.

IC 4-13-16.5-1.1
References to federal statutes or regulations      Sec. 1.1. A reference to a federal statute or regulation in this chapter is a reference to the statute or regulation as in effect January 1, 2001.
As added by P.L.195-2001, SEC.2.

IC 4-13-16.5-1.3
"Women's business enterprise" defined
Sec. 1.3. As used in this chapter, "women's business enterprise" means a business that is one (1) of the following:
(1) A sole proprietorship owned and controlled by a woman.
(2) A partnership or joint venture owned and controlled by women in which:
(A) at least fifty-one percent (51%) of the ownership is held by women; and
(B) the management and daily business operations of which are controlled by at least one (1) of the women who owns the business.
(3) A corporation or other entity:
(A) whose management and daily business operations are controlled by at least one (1) of the women who owns the business; and
(B) that is at least fifty-one percent (51%) owned by women, or if stock is issued, at least fifty-one percent (51%) of the stock is owned by at least one (1) of the women.
As added by P.L.195-2001, SEC.3.

IC 4-13-16.5-2
Governor's commission on minority and women's business enterprises
Sec. 2. (a) There is established a governor's commission on minority and women's business enterprises. The commission shall consist of the following members:
(1) A governor's designee, who shall serve as chairman of the commission.
(2) The commissioner of the Indiana department of transportation.
(3) The chairperson of the board of the Indiana economic development corporation or the chairperson's designee.
(4) The commissioner of the department.
(5) Nine (9) individuals with demonstrated capabilities in business and industry, especially minority and women's business enterprises, appointed by the governor from the following geographical areas of the state:
(A) Three (3) from the northern one-third (1/3) of the state.
(B) Three (3) from the central one-third (1/3) of the state.
(C) Three (3) from the southern one-third (1/3) of the state.
(6) Two (2) members of the house of representatives, no more than one (1) from the same political party, appointed by the speaker of the house of representatives to serve in a nonvoting advisory capacity.         (7) Two (2) members of the senate, no more than one (1) from the same political party, appointed by the president pro tempore of the senate to serve in a nonvoting advisory capacity.
Not more than six (6) of the ten (10) members appointed or designated by the governor may be of the same political party. Appointed members of the commission shall serve four (4) year terms. A vacancy occurs if a legislative member leaves office for any reason. Any vacancy on the commission shall be filled in the same manner as the original appointment.
(b) Each member of the commission who is not a state employee is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided under IC 4-13-1-4 and in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances established by the legislative council and paid to members of the general assembly serving on interim study committees. The allowances specified in this subsection shall be paid by the legislative services agency from the amounts appropriated for that purpose.
(d) A member of the commission who is a state employee but who is not a member of the general assembly is not entitled to any of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4.
(3) Other expenses actually incurred in connection with the member's duties.
(e) The commission shall meet at least four (4) times each year and at other times as the chairman considers necessary.
(f) The duties of the commission shall include but not be limited to the following:
(1) Identify minority and women's business enterprises in the state.
(2) Assess the needs of minority and women's business enterprises.
(3) Initiate aggressive programs to assist minority and women's business enterprises in obtaining state contracts.
(4) Give special publicity to procurement, bidding, and qualifying procedures.
(5) Include minority and women's business enterprises on solicitation mailing lists.
(6) Define the duties, goals, and objectives of the deputy commissioner of the department as created under this chapter to

assure compliance by all state agencies, separate bodies corporate and politic, and state educational institutions with state and federal legislation and policy concerning the awarding of contracts to minority and women's business enterprises.
(7) Establish annual goals:
(A) for the use of minority and women's business enterprises; and
(B) derived from a statistical analysis of utilization study of state contracts that are required to be updated every five (5) years.
(8) Prepare a review of the commission and the various affected departments of government to be submitted to the governor and the legislative council on March 1 and October 1 of each year, evaluating progress made in the areas defined in this subsection.
(g) The department shall adopt rules of ethics under IC 4-22-2 for commission members other than commission members appointed under subsection (a)(6) or (a)(7).
(h) The department shall furnish administrative support and staff as is necessary for the effective operation of the commission.
As added by P.L.34-1983, SEC.1. Amended by P.L.18-1990, SEC.4; P.L.31-1993, SEC.1; P.L.195-2001, SEC.4; P.L.42-2002, SEC.1; P.L.41-2003, SEC.1; P.L.84-2004, SEC.2; P.L.4-2005, SEC.17.

IC 4-13-16.5-3
Deputy commissioner for minority and women's business enterprise development
Sec. 3. (a) There is created in the department a deputy commissioner for minority and women's business enterprise development. Upon consultation with the commission, the commissioner of the department, with the approval of the governor, shall appoint an individual who possesses demonstrated capability in business or industry, especially in minority or women's business enterprises, to serve as deputy commissioner to work with the commission in the implementation of this chapter.
(b) The deputy commissioner shall do the following:
(1) Identify and certify minority and women's business enterprises for state projects.
(2) Establish a central certification file.
(3) Periodically update the certification status of each minority or women's business enterprise.
(4) Monitor the progress in achieving the goals established under section 2(f)(7) of this chapter.
(5) Require all state agencies, separate bodies corporate and politic, and state educational institutions to report on planned and actual participation of minority and women's business enterprises in contracts awarded by state agencies. The commissioner may exclude from the reports uncertified minority and women's business enterprises.
(6) Determine and define opportunities for minority and women's business participation in contracts awarded by all state

agencies, separate bodies corporate and politic, and state educational institutions.
(7) Implement programs initiated by the commission under section 2 of this chapter.
(8) Perform other duties as defined by the commission or by the commissioner of the department.
As added by P.L.34-1983, SEC.1. Amended by P.L.31-1993, SEC.2; P.L.195-2001, SEC.5; P.L.84-2004, SEC.3.

IC 4-13-16.5-4
Determinations regarding goals; adoption of rules
Sec. 4. (a) Before January 1 of even-numbered years, the department shall determine whether, during the most recently completed two (2) year period ending the previous July 1, the goals set under section 2(f)(7) of this chapter have been met.
(b) The department shall adopt rules under IC 4-22-2 to ensure that the goals set under section 2(f)(7) of this chapter are met. Expenditures with business enterprises that qualify as both a minority business enterprise and a women's business enterprise may be counted toward the attainment of the goal for either:
(1) minority business enterprises; or
(2) women's business enterprises;
at the election made by the procurer of goods, services, or goods and services, but not both.
As added by P.L.195-2001, SEC.6. Amended by P.L.41-2003, SEC.2.

IC 4-13-16.5-5
Rules
Sec. 5. The Indiana department of administration may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.31-1993, SEC.3.

IC 4-13-16.5-6
Application of standards and certifications
Sec. 6. (a) Notwithstanding any other law, the standards developed under this chapter apply to the determination and certification of a business as a minority business enterprise or a women's business enterprise under any Indiana law.
(b) Notwithstanding any other law, a certification of a business as a minority business enterprise or a women's business enterprise under this chapter satisfies any Indiana law providing for or requiring the certification of a business as a minority business enterprise or a women's business enterprise.
As added by P.L.84-2004, SEC.4.

IC 4-13-16.5-7
Confidentiality of applicant materials
Sec. 7. For purposes of IC 5-14-3, materials containing:
(1) personal financial information; or
(2) confidential business information; submitted by an applicant for certification as a minority business enterprise or a women's business enterprise are confidential.
As added by P.L.84-2004, SEC.5.



CHAPTER 17. INTERNET PURCHASING SITES

IC 4-13-17-1
"Department"
Sec. 1. As used in this chapter, "department" refers to the Indiana department of administration established by IC 4-13-1-2.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-2
"Internet purchasing site"
Sec. 2. As used in this chapter, "Internet purchasing site" means an open and interactive electronic environment that is:
(1) designed to facilitate the purchase and sale of supplies conducted under IC 5-22;
(2) approved and managed by the department; and
(3) linked to the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.6.

IC 4-13-17-3
"Purchasing agency"
Sec. 3. As used in this chapter, "purchasing agency" has the meaning set forth in IC 5-22-2-25.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-4
Internet purchasing site; rules; procedures for operation
Sec. 4. The department may adopt rules under IC 4-22-2 to establish the following:
(1) Procedures for the use of Internet purchasing sites to facilitate the purchase of supplies or sales conducted under IC 5-22 by a state agency. The rules may permit use of an Internet purchasing site to facilitate purchases of supplies and sales conducted by any of the following if considered beneficial by the department:
(A) A purchasing agency other than a state agency.
(B) A cooperative purchasing organization described in IC 5-22-4-7.
(C) The public.
(2) User fees payable by either of the following:
(A) A bidder using an Internet purchasing site.
(B) Entities other than state agencies that use the Internet purchasing site permitted under subdivision (1).
(3) The technical requirements for operation of an Internet purchasing site.
(4) Procedures requiring the proper officers to maintain adequate documentation of transactions performed through the Internet purchasing site so that the officers may be audited as provided by law.         (5) Procedures necessary for the operation of Internet purchasing sites.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-5
Internet purchasing site; requirements
Sec. 5. An Internet purchasing site must do all the following:
(1) Provide an authorized user with the ability to issue an invitation for bids for supplies electronically.
(2) Protect the content of an electronic offer to the extent required under IC 5-22.
(3) Provide an authorized user with a secure, accurate report of all information contained in electronic offers made through the site on or before the deadline established by the authorized user.
(4) Comply with IC 5-22.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-6
Equipment and information technology services
Sec. 6. The department shall provide the equipment and information technology services necessary to operate the Internet purchasing sites required under this chapter.
As added by P.L.93-2004, SEC.1.

IC 4-13-17-7
Links to Internet purchasing sites
Sec. 7. The department shall provide authorized users and the public with access to Internet purchasing sites by links to the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.7.

IC 4-13-17-8
Agencies to implement
Sec. 8. The following shall cooperate with the department to implement this chapter:
(1) The office of technology established by IC 4-13.1-2-1.
(2) The state board of accounts.
(3) The attorney general.
(4) The auditor of state.
As added by P.L.93-2004, SEC.1. Amended by P.L.177-2005, SEC.8.



CHAPTER 18. DRUG TESTING OF EMPLOYEES OF PUBLIC WORKS CONTRACTORS

IC 4-13-18-1
Applicability
Sec. 1. This chapter applies only to a public works contract awarded after June 30, 2006.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-2
"Bid"
Sec. 2. As used in this chapter, "bid" includes a quotation.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-3
"Contractor"
Sec. 3. (a) As used in this chapter, "contractor" refers to a person who:
(1) submits a bid to do work under a public works contract; or
(2) does any work under a public works contract.
(b) The term includes a subcontractor of a contractor.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-4
"Public works contract"
Sec. 4. As used in this chapter, "public works contract" refers to:
(1) a public works contract covered by IC 4-13.6;
(2) a public works contract covered by IC 5-16 and entered into by a state agency; or
(3) a state highway contract covered by IC 8-23-9;
when the estimated cost of the public works project is one hundred fifty thousand dollars ($150,000) or more.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-5
Employee drug testing plan required in bid; collective bargaining agreements
Sec. 5. (a) A solicitation for a public works contract must require each contractor that submits a bid for the work to submit with the bid a written plan for a program to test the contractor's employees for drugs.
(b) A public works contract may not be awarded to a contractor whose bid does not include a written plan for an employee drug testing program that complies with this chapter.
(c) A contractor that is subject to a collective bargaining agreement shall be treated as having an employee drug testing program that complies with this chapter if the collective bargaining agreement establishes an employee drug testing program that includes the following:         (1) The program provides for the random testing of the contractor's employees.
(2) The program contains a five (5) drug panel that tests for the substances identified in section 6(a)(3) of this chapter.
(3) The program imposes disciplinary measures on an employee who fails a drug test. The disciplinary measures must include at a minimum, all the following:
(A) The employee is subject to suspension or immediate termination.
(B) The employee is not eligible for reinstatement until the employee tests negative on a five (5) drug panel test certified by a medical review officer.
(C) The employee is subject to unscheduled sporadic testing for at least one (1) year after reinstatement.
(D) The employee successfully completes a rehabilitation program recommended by a substance abuse professional if the employee fails more than one (1) drug test.
A copy of the relevant part of the collective bargaining agreement constitutes a written plan under this section.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-6
Employee drug testing program requirements
Sec. 6. (a) A contractor's employee drug testing program must satisfy all of the following:
(1) Each of the contractor's employees must be subject to a drug test at least one (1) time each year.
(2) Subject to subdivision (1), the contractor's employees must be tested randomly. At least two percent (2%) of the contractor's employees must be randomly selected each month for testing.
(3) The program must contain at least a five (5) drug panel that tests for the following:
(A) Amphetamines.
(B) Cocaine.
(C) Opiates (2000 ng/ml).
(D) PCP.
(E) THC.
(4) The program must impose progressive discipline on an employee who fails a drug test. The discipline must have at least the following progression:
(A) After the first positive test, an employee must be:
(i) suspended from work for thirty (30) days;
(ii) directed to a program of treatment or rehabilitation; and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
(B) After a second positive test, an employee must be:
(i) suspended from work for ninety (90) days;
(ii) directed to a program of treatment or rehabilitation;

and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
(C) After a third or subsequent positive test, an employee must be:
(i) suspended from work for one (1) year;
(ii) directed to a program of treatment or rehabilitation; and
(iii) subject to unannounced drug testing for one (1) year, beginning the day the employee returns to work.
The program may require dismissal of the employee after any positive drug test or other discipline more severe than is described in this subdivision.
(b) An employer complies with the requirement of subsection (a) to direct an employee to a program of treatment or rehabilitation if the employer does either of the following:
(1) Advises the employee of any program of treatment or rehabilitation covered by insurance provided by the employer.
(2) If the employer does not provide insurance that covers drug treatment or rehabilitation programs, the employer advises the employee of agencies known to the employer that provide drug treatment or rehabilitation programs.
As added by P.L.160-2006, SEC.2.

IC 4-13-18-7
Contract cancellation for noncompliance
Sec. 7. (a) The public works contract must provide for the following:
(1) That the contractor implement the employee drug testing program described in the contractor's plan.
(2) Cancellation of the contract by the agency awarding the contract if the contractor:
(A) fails to implement its employee drug testing program during the term of the contract;
(B) fails to provide information regarding implementation of the contractor's employee drug testing program at the request of the agency; or
(C) provides to the agency false information regarding the contractor's employee drug testing program.
(b) The provisions of the public works contract relating to cancellation of the contract by the agency awarding the contract apply to cancellation of the public works contract under this section.
As added by P.L.160-2006, SEC.2.






ARTICLE 13.1. OFFICE OF TECHNOLOGY

CHAPTER 1. DEFINITIONS

IC 4-13.1-1-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-2
"Information technology"
Sec. 2. "Information technology" includes the resources, technologies, and services associated with the fields of:
(1) information processing;
(2) office automation;
(3) telecommunication facilities and networks;
(4) data input and storage; and
(5) information system applications.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-3
"Office"
Sec. 3. "Office" means the office of technology established by IC 4-13.1-2-1.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-4
"State agency"
Sec. 4. (a) "State agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of the executive, including the administrative, department of state government.
(b) The term does not include:
(1) the judicial or legislative departments of state government;
(2) a state educational institution (as defined in IC 20-12-0.5-1); or
(3) the Indiana higher education telecommunications system (IC 20-12-12).
As added by P.L.177-2005, SEC.9.

IC 4-13.1-1-5
"Telecommunication"
Sec. 5. "Telecommunication" means the transmission of any document, picture, datum, sound, or other symbol by television, radio, microwave, optical, or other electromagnetic signal.
As added by P.L.177-2005, SEC.9.



CHAPTER 2. OFFICE OF TECHNOLOGY

IC 4-13.1-2-1
Office; purpose
Sec. 1. The office of technology is established for the following purposes:
(1) Establish the standards for the technology infrastructure of the state.
(2) Focus state information technology services to improve service levels to citizens and lower the costs of providing information technology services.
(3) Bring the best and most appropriate technology solutions to bear on state technology applications.
(4) Improve and expand government services provided electronically.
(5) Provide for the technology and procedures for the state to do business with the greatest security possible.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-2
Office; duties
Sec. 2. (a) The office shall do the following:
(1) Develop and maintain overall strategy and architecture for the use of information technology in state government.
(2) Review state agency budget requests and proposed contracts relating to information technology at the request of the budget agency.
(3) Coordinate state information technology master planning.
(4) Maintain an inventory of significant information technology resources and expenditures.
(5) Manage a computer gateway to carry out or facilitate public, educational, and governmental functions.
(6) Provide technical staff support services for state agencies.
(7) Provide services that may be requested by the following:
(A) The judicial department of state government.
(B) The legislative department of state government.
(C) A state educational institution (as defined in IC 20-12-0.5-1).
(D) A political subdivision (as defined in IC 36-1-2-13).
(E) A body corporate and politic created by statute.
(F) An entity created by the state.
(8) Monitor trends and advances in information technology.
(9) Review projects, architecture, security, staffing, and expenditures.
(10) Develop and maintain policies, procedures, and guidelines for the effective and secure use of information technology in state government.
(11) Advise the state personnel department on guidelines for information technology staff for state agencies.         (12) Conduct periodic management reviews of information technology activities within state agencies upon request.
(13) Seek funding for technology services from the following:
(A) Grants.
(B) Federal sources.
(C) Gifts, donations, and bequests.
(D) Partnerships with other governmental entities or the private sector.
(E) Appropriations.
(F) Any other source of funds.
(14) Perform other information technology related functions and duties as directed by the governor.
(b) The office may adopt rules under IC 4-22-2 that are necessary or appropriate in carrying out its powers and duties.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-3
Chief information officer
Sec. 3. (a) The governor shall appoint a chief information officer of the office, who serves at the pleasure of the governor.
(b) The chief information officer:
(1) is the executive head of the office;
(2) is responsible for strategic planning and the architecture for information technology functions of state government; and
(3) shall provide leadership for information technology issues facing state agencies.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-4
Fees for enhanced access to public records
Sec. 4. The chief information officer, in conjunction with:
(1) the state librarian or the state librarian's designee;
(2) the director of the state commission on public records or the director's designee; and
(3) a representative from each of the two (2) state agencies that generate the most revenue under this section;
shall establish reasonable fees for enhanced access to public records and other electronic records, so that the revenues generated are sufficient to develop, maintain, operate, and expand services that make public records available electronically. A meeting to establish or revise the fees described in this section is subject to the requirements of IC 5-14-1.5.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-5
State agency use of office services
Sec. 5. State agencies shall use information technology services provided by the office when directed by the governor.
As added by P.L.177-2005, SEC.9.
IC 4-13.1-2-6
Office; state agencies
Sec. 6. (a) The office may request the director of information technology services or another knowledgeable individual employed by a state agency to advise and assist the office in carrying out the functions of the office.
(b) State agencies may consult with the office concerning hiring information technology directors and staff.
(c) At the request of the office, a state agency shall submit an inventory of all significant information technology hardware, software, personnel, and information technology contracts.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-7
Rotary fund
Sec. 7. The office may establish a rotary fund necessary to perform the functions of the office.
As added by P.L.177-2005, SEC.9.

IC 4-13.1-2-8
Office; assist political subdivisions
Sec. 8. (a) If requested by a political subdivision, the office may do the following:
(1) Subject to the approval of the budget agency, develop a schedule of fees for agencies using services of the office.
(2) Assist a political subdivision in coordinating information technology systems.
(3) Provide consulting and technical advisory services.
(4) Review information technology project plans and expenditures.
(5) Develop and maintain policies, procedures, and guidelines for the effective use of information technology in interactions between political subdivisions and state agencies.
(b) The office may request a director of information technology services or other knowledgeable individuals employed by a political subdivision to advise and assist the office in exercising the powers granted in this section.
(c) The office may conduct studies and reviews that the office considers necessary to promote the use of high quality, cost effective information technology within local government.
As added by P.L.177-2005, SEC.9.



CHAPTER 3. ACCESSIBILITY STANDARDS

IC 4-13.1-3-1
Accessibility standards
Sec. 1. (a) The office shall appoint a group to develop standards that are compatible with principles and goals contained in the electronic and information technology accessibility standards adopted by the architectural and transportation barriers compliance board under Section 508 of the federal Rehabilitation Act of 1973 (29 U.S.C. 794d), as amended. The office shall adopt rules under IC 4-22-2 concerning the standards developed under this section. Those standards must conform with the requirements of Section 508 of the federal Rehabilitation Act of 1973 (29 U.S.C. 794d), as amended.
(b) The group shall consist of at least the following:
(1) A representative of an organization with experience in and knowledge of assistive technology policy.
(2) An individual with a disability.
(3) Representatives of the judicial and legislative branches of state government.
(4) Representatives of the administrative branch of state government.
(5) At least three (3) representatives of local units of government.
(c) If an entity subject to the requirements of this section cannot readily comply with the information technology accessibility standards without undue burden, the entity shall submit a plan to the office with a proposed time for later compliance with the standards. A plan submitted under this subsection must provide alternative means for accessibility during the period of noncompliance.
(d) Notwithstanding any other law, the standards developed under subsection (a) apply to the executive, legislative, judicial, and administrative branches of state and local government.
As added by P.L.177-2005, SEC.9.






ARTICLE 13.4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13.5. STATE OFFICE BUILDING COMMISSION

CHAPTER 1. GENERAL PROVISIONS

IC 4-13.5-1-1
Definitions
Sec. 1. As used in this article:
"Commission" means the Indiana finance authority established by IC 4-4-11-4.
"Communications system infrastructure" has the meaning set forth in IC 5-26-5-1.
"Construction" means the erection, renovation, refurbishing, or alteration of all or any part of buildings, improvements, or other structures, including installation of fixtures or equipment, landscaping of grounds, site work, and providing for other ancillary facilities pertinent to the buildings or structures.
"Correctional facility" means a building, a structure, or an improvement for the custody, care, confinement, or treatment of committed persons under IC 11.
"Department" refers to:
(1) the integrated public safety commission, for purposes of a facility consisting of communications system infrastructure; and
(2) the Indiana department of administration, for purposes of all other facilities.
"Mental health facility" means a building, a structure, or an improvement for the care, maintenance, or treatment of persons with mental or addictive disorders.
"Facility" means all or any part of one (1) or more buildings, structures, or improvements (whether new or existing), or parking areas (whether surface or an above or below ground parking garage or garages), owned or leased by the commission under this article or the state for the purpose of:
(1) housing the personnel or activities of state agencies or branches of state government;
(2) providing transportation or parking for state employees or persons having business with state government;
(3) providing a correctional facility;
(4) providing a mental health facility;
(5) providing a regional health facility; or
(6) providing communications system infrastructure.
"Person" means an individual, a partnership, a corporation, a limited liability company, an unincorporated association, or a governmental entity.
"Regional health facility" means a building, a structure, or an improvement for the care, maintenance, or treatment of adults or children with mental illness, developmental disabilities, addictions,

or other medical or rehabilitative needs.
"State agency" means an authority, a board, a commission, a committee, a department, a division, or other instrumentality of state government, but does not include a state educational institution (as defined in IC 20-12-0.5-1).
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.1; P.L.240-1991(ss2), SEC.37; P.L.8-1993, SEC.23; P.L.273-1999, SEC.191; P.L.291-2001, SEC.76; P.L.123-2002, SEC.2; P.L.235-2005, SEC.55.



CHAPTER 1.5. ENERGY COST SAVINGS PROJECTS

IC 4-13.5-1.5-1 Repealed
(Repealed by P.L.58-1999, SEC.12 and P.L.172-1999, SEC.11.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. USE AND MANAGEMENT OF OFFICE BUILDINGS

IC 4-13.5-4-1
Use and occupancy agreements; negotiation; approval; contents; amount of payment
Sec. 1. (a) Before or after the award of construction contracts, or the arranging of financing, the commission and the department may negotiate a use and occupancy agreement. The state budget agency, after consulting with the state budget committee, must approve any use and occupancy agreement before the department may execute the agreement. The use and occupancy agreement:
(1) must set forth the terms and conditions of the use and occupancy;
(2) must set forth the amounts agreed to be paid at stated intervals for the use and occupancy;
(3) must provide that the department is not obligated to continue to pay for the use and occupancy but is instead required to vacate the facility if it is shown that the terms and conditions of the use and occupancy and the amount to be paid for the use and occupancy are unjust and unreasonable considering the value of the services and facilities thereby afforded;
(4) must provide that the department is required to vacate the facility if funds have not been appropriated or are not available to pay any sum agreed to be paid for use and occupancy when due;
(5) may provide for such costs as maintenance, operations, taxes, and insurance to be paid by the department;
(6) may contain an option to renew the agreement;
(7) may contain an option to purchase the facility for an amount equal to the amount required to pay the principal and interest of indebtedness of the commission incurred on account of the facility and expenses of the commission attributable to the facility;
(8) may not provide for payment of sums for use and occupancy until the construction of the facility has been completed and the facility is available for use and occupancy by the department; and
(9) may contain any other provisions agreeable to the commission and the department.
(b) In determining just and reasonable amounts to be paid for the use and occupancy of the facility under subsection (a)(3), the commission shall impose and collect amounts that in the aggregate will be sufficient to:
(1) pay the expenses of operation, maintenance, and repair of the facility, to the extent that the expenses are not otherwise provided; and
(2) leave a balance of revenues from the facility to pay the principal and interest (including any reserve or sinking funds)

on bonds or loans as they become due and retire them at or before maturity.
(c) The department may negotiate and execute a use and occupancy agreement for all or any state agencies or branches of state government.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.9; P.L.15-1986, SEC.2.

IC 4-13.5-4-2
Operation, maintenance, and repair of facilities under use and occupancy agreements
Sec. 2. Unless the use and occupancy agreement provides otherwise, the department shall provide for the operation, maintenance, and repair of each facility.
As added by Acts 1977, P.L.31, SEC.1. Amended by P.L.27-1985, SEC.10; P.L.240-1991(ss2), SEC.39.

IC 4-13.5-4-3
Borrowing money; loan contracts
Sec. 3. (a) The commission may borrow money from the public deposits insurance fund, a bank, an insurance company, an investment company, or any other person.
(b) The commission may negotiate the terms of a loan contract. The contract must provide for repayment of the money in not more than forty (40) years.
(c) The loan contract must provide that the loan may be prepaid.
(d) The loan contract must plainly state that it is not an indebtedness of the state but constitutes a corporate obligation solely of the commission and is payable solely from revenues of the commission from the use and occupancy agreement, the proceeds of future loan contracts or bonds, or any appropriations from the state that might be made to the commission for that purpose.
As added by P.L.27-1985, SEC.11. Amended by P.L.15-1986, SEC.3.

IC 4-13.5-4-4
Revenue bonds; issuance; sale; use of proceeds
Sec. 4. (a) For the purpose of providing funds to carry out the provisions of this article with respect to:
(1) the construction and equipment of facilities;
(2) acquiring or providing a site or sites; or
(3) the refunding of any bonds or payment of any loan contract of the commission;
the commission may, by resolution, issue and sell interest-bearing revenue bonds of the commission.
(b) The bonds must indicate, on the face of each bond:
(1) the maturity date or dates, not exceeding forty (40) years from the date of issue;
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable);
(3) the registration privileges, and where payable at a certain

place; and
(4) the conditions and terms under which the bonds may be redeemed before maturity.
(c) The bonds issued under subsection (a):
(1) shall be executed by the manual or facsimile signature of the chairman of the commission;
(2) shall be attested by the manual or facsimile signature of the secretary of the commission;
(3) shall be imprinted or impressed with the seal of the commission;
(4) may be authenticated by a trustee, registrar, or paying agent; and
(5) constitute valid and binding obligations of the commission, even if the chairman or the secretary, or both, whose manual or facsimile signature appears on the bond, no longer holds those offices.
(d) The bonds, when issued, have all the qualities of negotiable instruments under IC 26 and are incontestable in the hands of a bona fide purchaser or holder of the bonds for value.
(e) The bonds may be sold by the commission at a public or private sale at a time or times determined by the commission. The commission may negotiate the sale, but any discount may not exceed three percent (3%). In determining the amount of bonds to be issued and sold, there may be included the costs of:
(1) construction;
(2) all land and clearing of the site;
(3) improvements to the site, such as walks, drives, and other appurtenances;
(4) material and labor;
(5) equipment;
(6) financing charges, discounts, and interest accruing on the bonds before and during the construction period and for a reasonable period of time after construction;
(7) expenses such as legal fees, engineers' fees, and architects' fees;
(8) all other expenses necessary or incident to the construction and equipment of the facility and the acquisition of a site or sites for the facility; and
(9) reimbursement of the state general fund and the postwar construction fund for payments made from those funds for any of the purposes described in subdivisions (1) through (8).
(f) The proceeds of the bonds are appropriated for the purpose for which the bonds may be issued under this article and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the commission may provide in the resolution or trust indenture authorizing the issuance of the bonds in the first instance and the issuance of any refunding bonds, or in a trust indenture authorized and approved by resolution of the commission. The maturities of the bonds, the rights of the holders, and the rights, duties, and obligations of the commission are governed in all respects

by this article.
(g) The bonds issued under this article constitute the corporate obligations only of the commission and are payable solely from and secured exclusively by pledge of the income and revenues of the facility that remain after payment or provisions for payment of the expenses of operation, maintenance, and repair of the facility, to the extent that expenses of operation, maintenance, and repair are not otherwise provided. The commission shall plainly state on the face of each bond that the bond does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation but that it is payable solely as to both principal and interest from the net revenues of the facility. The provisions of this article and the covenants and undertakings of the commission as expressed in any proceedings preliminary to or in connection with the issuance of the bonds may be enforced by a bond holder by action for injunction or mandamus against the commission or any officer, agent, or employee of the commission, but no action for monetary judgment may be brought against the state for any violations of this article.
As added by P.L.27-1985, SEC.12. Amended by P.L.15-1986, SEC.4; P.L.240-1991(ss2), SEC.40.

IC 4-13.5-4-5
Allocation of space in facilities
Sec. 5. Except with respect to a correctional facility, the department shall allocate space in each facility to state agencies and branches of state government. The department of correction shall allocate space in correctional facilities under IC 11.
As added by P.L.27-1985, SEC.13. Amended by P.L.240-1991(ss2), SEC.41.

IC 4-13.5-4-6
Tax exemptions; property of commission; bonds; loan contracts
Sec. 6. (a) All property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
(b) All bonds or loan contracts issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose, and the bonds and loan contracts, the interest thereon, the proceeds received by a holder from the sale of the bonds or loan contracts to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.27-1985, SEC.14. Amended by P.L.21-1990, SEC.1; P.L.254-1997(ss), SEC.3.



CHAPTER 5. REPEALED






ARTICLE 13.6. STATE PUBLIC WORKS

CHAPTER 1. DEFINITIONS

IC 4-13.6-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-2
"Board"
Sec. 2. "Board" refers to the certification board established by IC 4-13.6-3-3.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-2.5
"Commissioner"
Sec. 2.5. "Commissioner" refers to the commissioner of the department.
As added by P.L.14-1986, SEC.7.

IC 4-13.6-1-3
"Contractor"
Sec. 3. "Contractor" means any person who has entered into or seeks to enter into a public works contract with the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-4
"Department"
Sec. 4. "Department" refers to the Indiana department of administration established by IC 4-13-1-2.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-5
"Director"
Sec. 5. "Director" means the director of the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-6
"Division"
Sec. 6. "Division" refers to the public works division of the department established by IC 4-13.6-3-2.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-7
"Escrowed income"
Sec. 7. "Escrowed income" means the value of all property held

in an escrow account over the escrowed principal in the account.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-8
"Escrowed principal"
Sec. 8. "Escrowed principal" means the value of all cash, securities, or other property placed in an escrow account by the division or a contractor as a retainage on a public works contract.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-9
"Governmental body"
Sec. 9. "Governmental body" means any agency, board, bureau, commission, committee, council, department, office, or other authority of the executive, including the administrative, department of state government.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-10
"Person"
Sec. 10. "Person" means any association, corporation, limited liability company, fiduciary, individual, joint stock company, joint venture, partnership, sole proprietorship, or other private legal entity.
As added by P.L.24-1985, SEC.7. Amended by P.L.8-1993, SEC.25.

IC 4-13.6-1-11
"Professional services"
Sec. 11. "Professional services" mean the services of:
(1) a person registered or certified under IC 25-4;
(2) a person licensed under IC 25-31; or
(3) a person who performs services or studies that:
(A) relate to the design or the feasibility of a building, structure, or improvement; and
(B) are recognized in the industry as professional in nature.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-12
"Public funds"
Sec. 12. "Public funds" means any funds for which a state officer is accountable by virtue of the state officer's public office, whether or not impressed with a public interest.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-13
"Public works"
Sec. 13. (a) "Public works" means either of the following:
(1) The process of altering, building, constructing, demolishing, improving, or repairing a public building or structure.
(2) A public improvement to real property owned by, or leased in the name of, the state.     (b) The term includes the following:
(1) The preparation of drawings, plans, and specifications for a process or improvement described in subsection (a).
(2) The routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property.
As added by P.L.24-1985, SEC.7. Amended by P.L.49-1997, SEC.18.

IC 4-13.6-1-14
"Public works contract" or "contract"
Sec. 14. "Public works contract" or "contract" means a contract between the division and a person for the performance of some work or service related to the completion of a public works project for a governmental body. However, the terms "public works contract" or "contract" do not include contracts for professional services, unless specifically provided to the contrary.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-15
"Responsible contractor"
Sec. 15. "Responsible contractor" means a contractor that:
(1) is capable of performing a public works contract fully;
(2) has the integrity and reliability that will insure good faith performance; and
(3) is qualified under IC 4-13.6-4, if applicable.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-16
"Responsive contractor"
Sec. 16. "Responsive contractor" means a contractor that has submitted a bid or a quotation in conformity with instructions, contract documents, terms, and other conditions for a contract.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-17
"Retainage"
Sec. 17. "Retainage" means any amount to be withheld from a payment to a contractor or subcontractor under the terms of a contract until the occurrence of a specified event.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-18
"Subcontractor"
Sec. 18. "Subcontractor" means any person entering into a contract with a contractor to furnish labor or labor and materials used in the actual construction of a public works project. For purposes of this section, labor used in delivery and unloading of materials at a project site is not considered to be labor used in the actual construction of a public works project.
As added by P.L.24-1985, SEC.7.
IC 4-13.6-1-19
"Substantial completion"
Sec. 19. "Substantial completion" means the condition of a public work when it is sufficiently completed, in accordance with the contract documents as modified by any completed change orders agreed to by the parties, so that the governmental body for which the public work is intended can occupy or take possession of the public work and use it as it is intended to be used.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-1-20
"Supplier"
Sec. 20. "Supplier" means any person supplying materials, but no onsite labor, to a contractor or to a subcontractor.
As added by P.L.24-1985, SEC.7.



CHAPTER 2. GENERAL PROVISIONS

IC 4-13.6-2-1
Purposes and policies of article
Sec. 1. This article shall be construed and applied to promote its underlying purposes and policies, which are to:
(1) simplify, clarify, and modernize the law governing public works and professional service contracts;
(2) maintain public confidence in the procedures surrounding the awarding and administration of public works and professional service contracts;
(3) ensure fair and equitable treatment of all persons who deal with the public works system covered by this article;
(4) provide increased economy in public works activities covered by this article and maximize the purchasing value of the public funds of this state;
(5) foster effective broad based competition within the free enterprise system; and
(6) provide safeguards for the maintenance of a public works system of quality and integrity.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-2
Application of article
Sec. 2. (a) This article applies only to public works contracts solicited after June 30, 1985.
(b) This article applies to work or improvements to be performed on real property that is being or that will be leased by the state from another person if the lease gives the state an option to buy the real property.
(c) This article does not apply to work or improvements made to real property that is being or will be leased by the state from another person where the state has no interest in the real property after expiration of the lease. However, a lease between the lessor and the state may provide that any of the provisions of this article will apply to any work or improvements to be made in the leased real property.
(d) This article applies to any public works project performed on real property that is not owned by the state if:
(1) federal or state law or court order requires that a governmental body perform the work on that real property; and
(2) the commissioner requires compliance with this article.
As added by P.L.24-1985, SEC.7. Amended by P.L.33-1995, SEC.8; P.L.49-1997, SEC.19.

IC 4-13.6-2-3
Application of article to public works projects; exceptions
Sec. 3. (a) This article applies to every expenditure of public funds, regardless of their source, including federal assistance money, by any governmental body for any public works project.     (b) This article does not apply to the following:
(1) The Indiana commission for higher education.
(2) State educational institutions (as defined by IC 20-12-0.5-1).
(3) Military officers and military and armory boards of the state.
(4) The state fair commission.
(5) Any entity established by the general assembly as a body corporate and politic having authority and power to issue bonds to be secured and repaid solely by revenues pledged for that purpose. However, such an entity shall comply with this article if the law creating the entity requires it to do so.
(6) The Indiana department of transportation, except to the extent that the Indiana department of transportation uses the services provided by the department under this article.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1990, SEC.6; P.L.20-1990, SEC.4.

IC 4-13.6-2-4
Compliance by division with certain statutes
Sec. 4. The division shall comply with this article and the following statutes in the administration of public works contracts:
(1) IC 5-16-3.
(2) IC 5-16-6.
(3) IC 5-16-7, if the estimated cost of the public works project is at least twenty-five thousand dollars ($25,000).
(4) IC 5-16-8.
(5) IC 5-16-9.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.9.

IC 4-13.6-2-5
Certain statutes not applicable
Sec. 5. The following statutes do not apply to public works, public works contracts, or professional service contracts covered under this article:
(1) IC 5-16-1.
(2) IC 5-16-2.
(3) IC 5-16-5.
(4) IC 5-16-5.5.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-6
Good faith
Sec. 6. All parties involved in the negotiation, performance, or administration of contracts covered by this article shall act in good faith.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-7
Grants, gifts, bequests, or cooperative agreements
Sec. 7. Notwithstanding this article, the department shall comply with the terms and conditions of any grant, gift, bequest, or

cooperative agreement involving a governmental body if noncompliance with those terms and conditions would invalidate the grant, gift, bequest, or cooperative agreement.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-8
Retention of written determinations
Sec. 8. The division shall retain written determinations required by this article in the appropriate official contract file of the division.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-2-9
Public records; inspection
Sec. 9. (a) As used in this section, "contract" includes a contract for professional services.
(b) Except as provided in subsection (c) or by another law, records of the division are public records subject to public inspection under IC 5-14-3.
(c) An officer or employee of the state may not:
(1) convey or permit public access to any information concerning a bid, a quotation, or other response received to a solicitation for the award of a contract other than the information made available at a public opening of bids, quotations, or other responses; or
(2) permit inspection or copying under IC 5-14-3 of bid documents, quotation documents, or documents relating to other responses received to a solicitation for the award of a contract;
until a contract has been awarded or the solicitation has been canceled. However, after a public opening of bids, quotations, or other responses received to a solicitation for the award of a contract, an officer or employee may provide information that a person could have learned by attending the opening.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1991, SEC.14.

IC 4-13.6-2-10
Electronic bids or offers
Sec. 10. The department may receive electronic bids or offers if both of the following apply:
(1) The solicitation indicates the procedure for transmitting the electronic bid or offer to the department.
(2) The department receives the bid or offer on a facsimile (fax) machine or system with a security feature that protects the content of an electronic bid or offer with the same degree of protection as the content of a bid or an offer that is not transmitted by a fax machine.
As added by P.L.33-1995, SEC.7.

IC 4-13.6-2-11
Designation of public works project as small business set-aside; rules      Sec. 11. (a) The division may designate a public works project as a small business set-aside under rules adopted by the department under IC 4-22-2.
(b) The following apply to rules adopted by the department governing small business set-asides for public works projects:
(1) The rules are subject to the criteria for determining whether a business is a small business under IC 5-22-14-3.
(2) The rules must establish procedures for administering a small business set-aside program for public works projects that are substantially the same as the procedures described in IC 5-22-14.
As added by P.L.49-1997, SEC.20.



CHAPTER 3. PUBLIC WORKS DIVISION

IC 4-13.6-3-1
Duties of department; assignment of public works project
Sec. 1. (a) Except as provided in IC 4-13.6-4, the department shall:
(1) adopt rules under IC 4-22-2 necessary to carry out this article;
(2) consider and decide matters of policy under this article; and
(3) enforce this article and the rules adopted under it.
However, the department may not impair rights or obligations of the state or of a contractor under a contract in existence on the effective date of a rule.
(b) The commissioner may assign a public works project or a designated part of a public works project normally under the jurisdiction of the division to another division of the department. However, the commissioner may make this assignment only if the commissioner makes a written determination that:
(1) the estimated cost of the entire project is less than one hundred thousand dollars ($100,000);
(2) in the commissioner's judgment, it is in the interest of efficiency and economy to make the assignment; and
(3) in the commissioner's judgment, the other division of the department to which the assignment is made and the laws that govern that division make that division better suited to accomplish the assignment.
When executing the project, the other division of the department to which the project is assigned must follow all laws governing that division in accomplishing the assignment.
(c) Notwithstanding subsection (b), the commissioner may generally assign public works projects, regardless of the cost, when the projects are for the routine operation, routine repair, or routine maintenance of existing structures, buildings, or real property to any division of the department that the commissioner determines is appropriate without making a written determination under subsection (b).
As added by P.L.24-1985, SEC.7. Amended by P.L.5-1993, SEC.9.

IC 4-13.6-3-2
Establishment of division; powers and duties; determination of project value
Sec. 2. (a) The public works division is established within the department. Subject to this article, the division shall:
(1) prepare or supervise preparation of contract documents for public works projects;
(2) approve contract documents for public works projects;
(3) advertise for bids for public works contracts;
(4) recommend to the commissioner award of public works contracts;         (5) supervise and inspect all work relating to public works projects;
(6) recommend to the commissioner approval of any necessary lawful changes in contract documents relating to a public works contract that has been awarded;
(7) approve or reject estimates for payment;
(8) accept or reject a public works project; and
(9) administer this article.
(b) Except as provided in IC 4-13.6-5-4(b) and subject to IC 4-13.6-2-6, whenever in this article a duty is specified or authority is granted that relates to the estimated dollar value of a public works project, the director shall make the determination of the value of the project. Such a determination of the director is final and conclusive and is the amount against which the existence of the duty or the authority shall be determined, even if it is later found that the determination of the director was erroneous.
(c) The division may delegate any of its authority to a governmental body.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-3-3 Version a
Certification board
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 3. (a) There is established a certification board. The following persons shall serve on the certification board:
(1) The state fire marshal or the state fire marshal's designee.
(2) The chief engineer of the department of natural resources.
(3) The director.
(b) The board shall administer IC 4-13.6-4.
As added by P.L.24-1985, SEC.7. Amended by P.L.1-2006, SEC.65.

IC 4-13.6-3-3 Version b
Certification board
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 3. (a) There is established a certification board. The following persons shall serve on the certification board:
(1) The director of engineering of the department of natural resources.
(2) The director.
(3) The building law compliance officer of the department of homeland security.
(b) The board shall administer IC 4-13.6-4.
As added by P.L.24-1985, SEC.7. Amended by P.L.1-2006, SEC.65; P.L.101-2006, SEC.1; P.L.160-2006, SEC.3.

IC 4-13.6-3-4
Increased compensation for early performance of contracts; deductions for late completion of contracts; notice      Sec. 4. (a) The commissioner may specify in a contract that early performance of the contract will result in increased compensation at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the commissioner.
(b) The commissioner may specify in a contract that completion of the contract after the termination date of the contract will result in a deduction from the compensation in the contract at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the commissioner.
(c) Notice of inclusion of contract provisions permitted under this section in a contract must be included in the solicitation.
As added by P.L.5-1993, SEC.10.



CHAPTER 4. QUALIFICATION FOR STATE PUBLIC WORKS PROJECTS

IC 4-13.6-4-1
Application of chapter
Sec. 1. This chapter governs the qualification and classification of contractors and of persons desiring to perform professional services relating to a public works project.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-2
Applications for qualification; forms; confidentiality
Sec. 2. (a) All persons desiring to perform professional services relating to a public works project must apply to the board for qualification.
(b) A contractor is not required to apply to the board for qualification before submitting a bid on a public works contract unless the estimated cost of the project is one hundred fifty thousand dollars ($150,000) or more.
(c) An applicant for qualification under this chapter shall use the forms prescribed by the board. The board shall provide separate and specific forms for contractors and for persons desiring to perform professional services.
(d) An applicant must verify the applicant's application.
(e) Notwithstanding IC 5-14-3-4(a)(5), a financial statement submitted to the board under this chapter is considered confidential financial information for purposes of IC 5-14-3.
As added by P.L.24-1985, SEC.7. Amended by P.L.29-1993, SEC.4; P.L.12-2002, SEC.1.

IC 4-13.6-4-3
Examination of applications
Sec. 3. The board shall examine an application for qualification within forty-five (45) days after receiving it. In making its examination, the board shall make any necessary investigations and determine whether the applicant is competent and responsible and possesses the financial resources and experience necessary to comply with this chapter and the board's rules.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-4
Certificates of qualification
Sec. 4. (a) If, after its examination, the board finds that an applicant possesses the qualifications prescribed by this chapter and by its rules, the board shall issue the applicant a certificate of qualification. A certificate of qualification issued under this chapter is valid for a period of twenty-seven (27) months from the date of its issuance, unless revoked by the board for cause.
(b) Except for restrictions as to the amount or class of work or services that the board may place in the certificate, the certificate of

qualification authorizes a contractor to bid on all proposed public works contracts and authorizes a person offering to perform professional services to perform those services.
(c) A person that holds a certificate of qualification shall notify the board of any material changes in information in the application submitted to the board.
(d) The board may revoke a certificate of qualification after it notifies the holder of the certificate and provides the holder with an opportunity to be heard on the proposed revocation. The notice must be in writing and must state the grounds of the proposed revocation.
As added by P.L.24-1985, SEC.7. Amended by P.L.58-1999, SEC.7 and P.L.172-1999, SEC.7.

IC 4-13.6-4-5
Applications for qualification; contents
Sec. 5. (a) The board shall require an application for qualification submitted by a person seeking to perform professional services to include the following information:
(1) Name of the firm.
(2) Principal members of the firm.
(3) Registrations of the principal members of the firm.
(4) Experience of the principal members of the firm.
(5) Office or position occupied by each principal member of the firm.
(6) Professional affiliations of each principal member of the firm.
(7) History of the firm.
(8) Statistics on staff of the firm.
(9) Experience of the firm classified as to types of work and providing the names of and status of work, both public and private.
(10) The geographical location of all offices of the firm.
(11) Financial and general references.
(12) If the person is a trust (as defined in IC 30-4-1-1(a)), the name of each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(b) In addition to the information required by subsection (a), each applicant must supply a list of at least five (5) specific projects that the applicant has completed within the past five (5) years, together with the name and address of the person with whom the applicant contracted for the work.
(c) The board may require an applicant to submit any other information that it requires to make a determination regarding the application.
As added by P.L.24-1985, SEC.7. Amended by P.L.336-1989(ss), SEC.8.

IC 4-13.6-4-6
Certificates of qualification; standards for issuance      Sec. 6. (a) The board may issue an applicant a certificate of qualification as a contractor only if:
(1) the applicant's stated bonding limit, as evidenced by a verified statement from a bonding company licensed to do business in Indiana, is one hundred fifty thousand dollars ($150,000) or more; and
(2) the applicant's experience, past performance, and reputation are such that, in the judgment of the board, the contractor will satisfactorily execute and perform contracts that may be awarded under this article.
(b) An application for qualification as a contractor must expressly authorize the board to obtain all information that it considers pertinent with respect to the reputation for honesty and fair dealing of the applicant and to obtain this information from surety companies, dealers in material, equipment, and supplies, or other persons having business transactions with the applicant. The application must also expressly authorize all financial institutions or other persons to furnish this information, as requested by the board.
(c) The board may require a qualified contractor to provide information relating to its qualifications at the intervals set by the board. However, the board may not require this information more often than quarterly or with the submission of a public works contract bid.
As added by P.L.24-1985, SEC.7. Amended by P.L.22-1997, SEC.2.

IC 4-13.6-4-7
Foreign corporations; applications for qualifications
Sec. 7. If an applicant for qualification is a foreign corporation, the applicant's application must be accompanied by a certificate of the secretary of state that the applicant is authorized to do business in Indiana or a statement from the secretary of state that the applicant is not required to register under relevant Indiana corporation laws.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-8
Residency of applicants
Sec. 8. This chapter shall be administered without reference to the residence of an applicant. This chapter and the rules of the board adopted under section 9 of this chapter apply equally to residents and nonresidents of the state of Indiana.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-9
Rules
Sec. 9. The board may adopt rules under IC 4-22-2 that the board considers proper for the purpose of carrying out this chapter and insuring to the state of Indiana and to the public the award of all public works and professional service contracts to competent and responsible persons. These rules may cover the requirements of the board with respect to past record, experience, equipment, personnel

of the organization, ability to perform, and other matters that the board considers necessary to enable it to pass upon the qualifications of applicants.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-10
Subcontracts; breach of contract
Sec. 10. (a) A contractor having a contract with the division for a public works project may enter into a subcontract with a value of one hundred fifty thousand dollars ($150,000) or more, involving the performance of any part of the public work upon which the contractor may be engaged only if the subcontractor has been properly qualified under the terms of this chapter for the work subcontracted.
(b) A contractor that enters into a public works contract with an estimated cost of one hundred fifty thousand dollars ($150,000) or more must complete at least twenty percent (20%) of the work (measured in dollars of the total contract price) with its own forces. The director may determine whether a contractor has completed at least twenty percent (20%) of the work with its own forces, and this determination is final and conclusive.
(c) The director may find a contractor violating this section to be in breach of the contract and may employ any legal remedies or administrative remedies that the department may prescribe by rule or in the contract documents. The division may develop contract provisions that assure compliance by contractors with this section and provide for remedies if a contractor breaches these provisions.
As added by P.L.24-1985, SEC.7. Amended by P.L.58-1999, SEC.8.

IC 4-13.6-4-11
Necessity of qualifications
Sec. 11. (a) The director may not recommend to the commissioner the awarding of a contract to perform professional services to any person who is not qualified under this chapter.
(b) The division may not accept a bid on a public works project with an estimated cost of one hundred fifty thousand dollars ($150,000) or more from a contractor who is not qualified under this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.12-2002, SEC.2.

IC 4-13.6-4-12
False statements by applicant; institution of proceedings
Sec. 12. If an applicant knowingly makes a false statement in an application for qualification or in any other written instrument filed with the board under this chapter or under rules adopted under this chapter, the division may institute appropriate legal proceedings and administrative action against the applicant.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-4-13 Hearings; judicial review
Sec. 13. (a) Any person whose application is denied or is not acted upon within the time specified under section 3 of this chapter may request a hearing before the board under IC 4-21.5-3.
(b) The board shall conduct proceedings for the revocation of a certificate under IC 4-21.5-3.
(c) Judicial review of an adverse decision in any hearing held under this chapter shall be in accordance with IC 4-21.5-5.
As added by P.L.24-1985, SEC.7. Amended by P.L.7-1987, SEC.4; P.L.1-1999, SEC.3.

IC 4-13.6-4-14
Violations; reports of convictions; disqualification of convicted persons
Sec. 14. (a) A person who knowingly violates section 10 or section 12 of this chapter commits a Class C misdemeanor.
(b) The trial court shall report all convictions under this section to the division, and the board shall disqualify the convicted person from performing any public works contracts under this article for a period of two (2) years from the date of conviction.
As added by P.L.24-1985, SEC.7.



CHAPTER 5. BIDDING REQUIREMENTS

IC 4-13.6-5-1
Method of awarding contracts; approval of contract documents
Sec. 1. (a) Public works contracts must be awarded under section 2 of this chapter unless another method is authorized under this chapter.
(b) A duly licensed architect or engineer must approve the contract documents for a public works project.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-2
Dollar thresholds for bidding; bidding procedure; records
Sec. 2. (a) Except as provided by this chapter and IC 16-33-4-10, if the estimated cost of a public works project is at least seventy-five thousand dollars ($75,000), the division shall award a contract for the project based on competitive bids.
(b) If the estimated cost of a public works project is at least seventy-five thousand dollars ($75,000), the division shall develop contract documents for a public works contract and keep the contract documents on file in its offices so that they may be inspected by contractors and members of the public.
(c) The division shall advertise for bids under section 8 of this chapter. The director shall award a contract under IC 4-13.6-6.
(d) A contractor shall submit under oath a financial statement as a part of the bid. The director may waive filing of the financial statement.
(e) After bids are opened but before a contract is awarded, the director may require a contractor to submit a statement of the contractor's experience, a proposed plan of performing the work, and a listing of the equipment that is available to the contractor for performance of the work.
(f) The statements required by this section shall be submitted on forms approved by the state board of accounts. The forms shall be based, so far as applicable, on standard questionnaires and financial statements for contractors used in investigating the qualifications of contractors on public construction work.
(g) The division shall reject the bid of a contractor if:
(1) the estimated cost of the public works project is one hundred fifty thousand dollars ($150,000) or more and the contractor is not qualified under chapter 4 of this article;
(2) the estimated cost of the public works project is less than one hundred fifty thousand dollars ($150,000) and the director makes a written determination, based upon information provided under subsections (d) and (e), that the contractor is not qualified to perform the public works contract;
(3) the contractor has failed to perform a previous contract with the state satisfactorily and has submitted the bid during a period of suspension imposed by the director (the failure of the

contractor to perform a contract satisfactorily must be based upon a written determination by the director);
(4) the contractor has not complied with a rule adopted under this article and the rule specifies that failure to comply with it is a ground for rejection of a bid; or
(5) the contractor has not complied with any requirement under section 2.5 of this chapter.
(h) The division shall keep a record of all bids. The state board of accounts shall approve the form of this record, and the record must include at least the following information:
(1) The name of each contractor.
(2) The amount bid by each contractor.
(3) The name of the contractor making the lowest bid.
(4) The name of the contractor to whom the contract was awarded.
(5) The reason the contract was awarded to a contractor other than the lowest bidder, if applicable.
(6) Purchase order numbers.
As added by P.L.24-1985, SEC.7. Amended by P.L.14-1986, SEC.8; P.L.26-1989, SEC.10; P.L.336-1989(ss), SEC.9; P.L.2-1992, SEC.34; P.L.2-1993, SEC.35; P.L.12-2002, SEC.3.

IC 4-13.6-5-2.5
Application of section; sealed bid or quotation submitted by trust
Sec. 2.5. (a) This section applies whenever a contract is awarded by competitive sealed bidding or acceptance of quotations.
(b) A bid or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.336-1989(ss), SEC.10.

IC 4-13.6-5-3
Projects costing less than $75,000; quotations from contractors; awards
Sec. 3. (a) If the estimated cost of a public works project is less than seventy-five thousand dollars ($75,000), the division may award a public works contract either under section 2 of this chapter or under this section, at the discretion of the director.
(b) If the director awards a contract under this section, the division shall invite quotations from at least three (3) contractors known to the division to deal in the work required to be done. However, if fewer than three (3) contractors are known to the division to be qualified to perform the work, the division shall invite quotations from as many contractors as are known to be qualified to perform the work. Failure to receive three (3) quotations shall not prevent an award from being made.
(c) The division may authorize the governmental body for which the public work is to be performed to invite quotations, but award of a contract based upon those quotations is the responsibility of the

division.
(d) Quotations given by a contractor under this section must be in writing and sealed in an envelope, shall be considered firm, and may be the basis upon which the division awards a public works contract.
(e) The division shall award a contract to the lowest responsible and responsive contractor and in accordance with any requirement imposed under section 2.5 of this chapter.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.11; P.L.336-1989(ss), SEC.11; P.L.12-2002, SEC.4.

IC 4-13.6-5-4
Performance of public works by division or certain state departments
Sec. 4. (a) If the estimated cost of a public works project is less than seventy-five thousand dollars ($75,000), the division may perform the public work without awarding a public works contract under section 2 of this chapter. In performing the public work, the division may authorize use of equipment owned, rented, or leased by the state, may authorize purchase of materials in the manner provided by law, and may authorize performance of the public work using employees of the state.
(b) If a public works project involves a structure, improvement, or facility under the control of the department of natural resources, the department of natural resources may purchase materials for the project in the manner provided by law and without a contract being awarded, and may use its employees to perform the labor and supervision, if:
(1) the department of natural resources uses equipment owned or leased by it; and
(2) the division of engineering of the department of natural resources estimates the cost of the public works project will be less than seventy-five thousand dollars ($75,000).
(c) If a public works project involves a structure, improvement, or facility under the control of the department of correction, the department of correction may purchase materials for the project in the manner provided by law and use inmates in the custody of the department of correction to perform the labor and use its own employees for supervisory purposes, without awarding a contract, if:
(1) the department of correction uses equipment owned or leased by it; and
(2) the estimated cost of the public works project using employee or inmate labor is less than the greater of:
(A) fifty thousand dollars ($50,000); or
(B) the project cost limitation set by IC 4-13-2-11.1.
All public works projects covered by this subsection must comply with the remaining provisions of this article, and all plans and specifications for the public works project must be approved by a licensed architect or engineer.
As added by P.L.24-1985, SEC.7. Amended by P.L.12-2002, SEC.5; P.L.34-2005, SEC.1.
IC 4-13.6-5-5
Emergency conditions; quotations from contractors; awards
Sec. 5. (a) When the commissioner makes a written determination that an emergency condition exists due to fire, flood, windstorm, casualty, or other condition (including mechanical failure of any part of a building or structure), and the emergency condition endangers the health, safety, or welfare of the public or necessary governmental operations, the division may act to repair any damage caused by the emergency condition without awarding a public works contract under section 2 of this chapter.
(b) In the case of an emergency described in subsection (a), the division shall invite quotations from at least three (3) contractors known to the division to deal in the work required to be done if the division can do so without jeopardizing successful repair. However, if fewer than three (3) contractors are known to the division to be qualified to perform the work, the division shall invite quotations from as many contractors as are known to be qualified to perform the work. Failure to receive three (3) quotations shall not prevent an award from being made.
(c) The division shall keep a copy of the commissioner's determination and the names of the contractors from whom quotations were invited in the division's files.
(d) The division shall award a contract to the lowest responsible and responsive contractor. However, the division may award a contract to a contractor not qualified under IC 4-13.6-4, if necessary to remedy the emergency condition.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-6
Maintenance services contracts
Sec. 6. The division may award a contract for maintenance services for a system that is part of a public building, improvement, or other structure without inviting bids under section 2 of this chapter. The division may award a contract for those services to the manufacturer of the system or to a person recommended by the manufacturer of the system. A contract may be awarded under this section only upon a written determination by the commissioner that:
(1) the manufacturer of the system, or the person recommended by the manufacturer, has knowledge of the system unlikely to be shared by other persons potentially able to bid to provide the maintenance services; and
(2) the savings to the state that might be obtained by inviting bids for the maintenance services do not outweigh the benefits that the state would gain by awarding a contract to the manufacturer of the system or to a person recommended by the manufacturer of the system.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-7
Land acquisition; professional services      Sec. 7. (a) Competitive bids are not required for the acquisition of land or for professional services relating to public works projects. In awarding contracts for professional services relating to public works projects, the director shall submit a recommendation to the commissioner, who shall award a contract.
(b) In making a recommendation to the commissioner, the director shall consider only the competence and the qualifications of the persons offering to perform the professional services in relation to the type of services to be performed. The department shall negotiate compensation for performance of the professional services that the commissioner determines is reasonable.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-8
Solicitation of sealed bids; public notice
Sec. 8. (a) This section applies only to public works contracts bid under section 2 of this chapter.
(b) The division shall solicit sealed bids by public notice inserted once each week for two (2) successive weeks before the final date of submitting bids in:
(1) one (1) newspaper of general circulation in Marion County, Indiana; and
(2) if any part of the project is located in an area outside Marion County, Indiana, one (1) newspaper of general circulation in that area.
The commissioner shall designate the newspapers for these publications. The commissioner may designate different newspapers according to the nature of the project and may direct that additional notices be published.
(c) The division shall also solicit sealed bids for public works projects by:
(1) sending notices by mail to prospective contractors known to the division;
(2) posting notices on a public bulletin board in its office; and
(3) providing electronic access to notices through the computer gateway administered by the office of technology established by IC 4-13.1-2-1;
at least seven (7) days before the final date for submitting bids for the public works project.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.12; P.L.251-1999, SEC.2; P.L.177-2005, SEC.10.

IC 4-13.6-5-9
Copies of bids or quotations; files; public records
Sec. 9. (a) In order to preserve the integrity of bids or quotations, the division shall make a copy of each bid or quotation as soon as possible after the bids or quotations are opened and before they may be inspected and copied by the public under IC 5-14-3. In making these copies, the division is required to copy only those portions of the bids or quotations which, if altered, would affect the integrity of

the bid or quotation. The division may make these copies by means of microfilm or by any other means that the commissioner may specify.
(b) The division shall keep in a file all original bids or quotations and all documents pertaining to the award of a public works contract or a professional services contract.
(c) The copies required by subsection (a) and the files required by subsection (b) are public records under IC 5-14-3. The division shall retain these copies and files according to retention schedules established for these records under IC 5-15-5.1.
(d) This section is subject to IC 4-13.6-2-9.
As added by P.L.24-1985, SEC.7. Amended by P.L.18-1991, SEC.15.

IC 4-13.6-5-10
Commencement of warranty period
Sec. 10. Each public works contract must require that all warranty periods applying to work performed under the contract commence no later than the date that work under the contract is substantially completed.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-10.5
Plumbing installations; proof of licensure
Sec. 10.5. A person who submits a bid for a public works contract under this chapter that involves the installation of plumbing must submit evidence that the person is a licensed plumbing contractor under IC 25-28.5-1.
As added by P.L.20-1991, SEC.1.

IC 4-13.6-5-11
Void contracts
Sec. 11. All public works contracts not let in conformity with this chapter are void.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-5-12
Trench safety systems; cost recovery
Sec. 12. (a) This section applies to a public works project that may require creation of a trench of at least five (5) feet in depth.
(b) IOSHA regulations 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract documents for a public works project.
(c) The contract documents for a public works project shall provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.26-1989, SEC.14.



CHAPTER 6. BID OPENING AND AWARD OF CONTRACTS

IC 4-13.6-6-1
Sealed bids; opening procedure; time to submit bids
Sec. 1. (a) All bids shall be sealed in an envelope when submitted to the division.
(b) The division shall open bids in public and read them aloud at the time and place designated in the instructions. Contractors and all other members of the public are entitled to attend bid openings. Before contractors and other members of the public are permitted to inspect and copy bids, the division shall copy the bids as required by IC 4-13.6-5-9.
(c) The division may not require any contractor to submit its bid at any time earlier than the time specified in the instructions for opening of bids.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-6-2
Award of contracts
Sec. 2. Except as provided in section 2.7 of this chapter or in rules adopted under section 2.5 of this chapter, the division shall award a contract to the lowest responsible and responsive contractor.
As added by P.L.24-1985, SEC.7. Amended by P.L.5-1993, SEC.11; P.L.35-1995, SEC.2; P.L.66-2004, SEC.1.

IC 4-13.6-6-2.5
Preference rules
Sec. 2.5. (a) As used in this section, "out-of-state business" refers to a business that is not an Indiana business.
(b) The department may adopt rules under IC 4-22-2 to give a preference to an Indiana business that submits a bid under this article if all of the following apply:
(1) An out-of-state business submits a bid.
(2) The out-of-state business is a business from a state that gives public works preferences unfavorable to Indiana businesses.
(c) Rules adopted under subsection (b) must establish criteria for determining the following:
(1) Whether a bidder qualifies as an Indiana business under the rules.
(2) When another state's preference is unfavorable to Indiana businesses.
(3) The method by which the preference for Indiana businesses is to be computed.
(d) Rules adopted under subsection (b) may not give a preference to an Indiana business that is more favorable to the Indiana business than the other state's preference is to the other state's businesses.
As added by P.L.35-1995, SEC.3.
IC 4-13.6-6-2.7
"Indiana business"; criteria; price preferences; awarding of contracts; exceptions; expiration
Sec. 2.7. (a) As used in this section, "Indiana business" refers to any of the following:
(1) A business whose principal place of business is located in Indiana.
(2) A business that pays a majority of its payroll (in dollar volume) to residents of Indiana.
(3) A business that employs Indiana residents as a majority of its employees.
(4) A business that makes significant capital investments in Indiana.
(5) A business that has a substantial positive economic impact on Indiana.
(b) The department shall consult with the Indiana economic development corporation in developing criteria for determining whether a business is an Indiana business under subsection (a). The department may consult with the Indiana economic development corporation to determine whether a particular business meets the requirements of this section and the criteria developed under this subsection.
(c) There are the following price preferences for a contractor that is an Indiana business:
(1) Five percent (5%) for a contract expected by the division to be less than five hundred thousand dollars ($500,000).
(2) Three percent (3%) for a contract expected by the division to be at least five hundred thousand dollars ($500,000) but less than one million dollars ($1,000,000).
(3) One percent (1%) for a contract expected by the division to be at least one million dollars ($1,000,000).
(d) The division shall compute a preference under this section in the same manner that a preference is computed under IC 5-22-15.
(e) Notwithstanding subsection (c), the division shall award a contract to the lowest responsive and responsible contractor, regardless of the preference provided in this section, if:
(1) the contractor is an Indiana contractor; or
(2) the contractor is a contractor from a state bordering Indiana and the contractor's home state does not provide a preference to the home state's contractors more favorable than is provided by Indiana law to Indiana contractors.
(f) A contractor that wants to claim a preference provided under this section must do all of the following:
(1) State in the contractor's bid that the contractor claims the preference provided by this section.
(2) Provide the following information to the department:
(A) The location of the contractor's principal place of business. If the contractor claims the preference as an Indiana business described in subsection (a)(1), a statement explaining the reasons the contractor considers the location

named as the contractor's principal place of business.
(B) The amount of the contractor's total payroll and the amount of the contractor's payroll paid to Indiana residents.
(C) The number of the contractor's employees and the number of the contractor's employees who are Indiana residents.
(D) If the contractor claims the preference as an Indiana business described in subsection (a)(4), a description of the capital investments made in Indiana and a statement of the amount of those capital investments.
(E) If the contractor claims the preference as an Indiana business described in subsection (a)(5), a description of the substantial positive economic impact the contractor has on Indiana.
(g) This section expires July 1, 2009.
As added by P.L.66-2004, SEC.2. Amended by P.L.4-2005, SEC.18.

IC 4-13.6-6-3
Rejection of all bids
Sec. 3. The division may, in the reasonable exercise of discretion, reject all bids submitted.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-6-4
Notice to proceed; extensions of time; notice of withdrawal of bid and rejection of contract
Sec. 4. (a) Within sixty (60) days from the date on which bids are opened, the division shall award a contract and shall provide the successful contractor with written notice to proceed.
(b) If the division fails to award and execute a contract and to issue notice to proceed within sixty (60) days that bids for the contract are opened, the successful contractor may grant one (1) or more extensions of time to the division to award a contract, to execute the contract, and to give notice to proceed. The date that an extension of time granted under this subsection expires must be a date upon which the division and the successful contractor agree.
(c) After the sixty (60) day period set by subsection (a) and all extension periods set under subsection (b) have expired, a successful contractor may elect to withdraw its bid and reject the contract only by delivering a written notice to the division that grants the division at least fifteen (15) additional days to award a contract to the successful contractor.
As added by P.L.24-1985, SEC.7.



CHAPTER 7. BONDING, ESCROW, AND RETAINAGES

IC 4-13.6-7-1
Application of chapter
Sec. 1. The director may apply this chapter to public works projects with an estimated cost less than the amounts specified in section 2 or 7 of this chapter.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-2
Contract provisions for retainage of payments; escrow accounts and agreements
Sec. 2. (a) If the estimated cost of a public works project is one hundred fifty thousand dollars ($150,000) or more, the division shall include as part of the public works contract provisions for the retainage of portions of payments by the division to the contractor, by the contractor to subcontractors, and for the payment of subcontractors and suppliers by the contractor. The contract must provide that the division may withhold from the contractor sufficient funds from the contract price to pay subcontractors and suppliers as provided in section 4 of this chapter.
(b) A public works contract and contracts between contractors and subcontractors, if portions of the public works contract are subcontracted, may include a provision that at the time any retainage is withheld, the division or the contractor, as the case may be, may place the retainage in an escrow account, as mutually agreed, with:
(1) a bank;
(2) a savings and loan institution;
(3) the state of Indiana; or
(4) an instrumentality of the state of Indiana;
as escrow agent. The parties to the contract shall select the escrow agent by mutual agreement. The parties to the agreement shall enter into a written agreement with the escrow agent.
(c) The escrow agreement must provide the following:
(1) The escrow agent shall promptly invest all escrowed principal in the obligations that the escrow agent selects, in its discretion.
(2) The escrow agent shall hold the escrowed principal and income until it receives notice from both of the other parties to the escrow agreement specifying the percentage of the escrowed principal to be released from the escrow and the persons to whom this percentage is to be released. When it receives this notice, the escrow agent shall promptly pay the designated percentage of escrowed principal and the same percentage of the accumulated escrowed income to the persons designated in the notice.
(3) The escrow agent shall be compensated for its services as the parties may agree. The compensation shall be a commercially reasonable fee commensurate with fees being

charged at the time the escrow fund is established for the handling of escrow accounts of like size and duration. The fee must be paid from the escrowed income of the escrow account.
(d) The escrow agreement may include other terms and conditions that are not inconsistent with subsection (c). Additional provisions may include provisions authorizing the escrow agent to commingle the escrowed funds held under other escrow agreements and provisions limiting the liability of the escrow agent.
As added by P.L.24-1985, SEC.7. Amended by P.L.22-1997, SEC.3; P.L.160-2006, SEC.4.

IC 4-13.6-7-3
Amount of retainage withheld
Sec. 3. (a) To determine the amount of retainage to be withheld, the division shall elect one (1) of the following options:
(1) To withhold no more than six percent (6%) of the dollar value of all work satisfactorily completed until the public work is fifty percent (50%) complete, and nothing further after that.
(2) To withhold no more than three percent (3%) of the dollar value of all work satisfactorily completed until the public work is substantially complete.
(b) If upon substantial completion of the work there are any remaining uncompleted minor items, the division shall withhold, until those items are completed, an amount equal to four hundred percent (400%) of the value of each item as determined by the architect-engineer.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-4
Payment of subcontractors and suppliers; certification of previous payments; incorrect certification
Sec. 4. (a) Within ten (10) days of receipt of any payment by the state or the escrow agent, the contractor or escrow agent shall pay each subcontractor and each supplier the appropriate share of the payment the contractor received based upon the service performed by the subcontractor or the materials received from the supplier.
(b) The contractor shall furnish to the division a sworn statement or certification at the time of payment to it that all subcontractors and suppliers have received their share of the previous payment to the contractor.
(c) If a contractor makes an incorrect certification, the department may do any of the following:
(1) Consider the incorrect certification a breach of contract and do any of the following:
(A) Cancel the contract.
(B) Collect from the contractor all funds paid to the contractor under the contract.
(C) Exercise all of the state's rights set out in the contract.
(2) Pursue remedies against the contractor for falsifying an affidavit.         (3) Revoke the contractor's qualification under IC 4-13.6-4-13(b).
(4) Use the incorrect certification as a basis for finding the contractor not responsible when awarding other contracts.
As added by P.L.24-1985, SEC.7. Amended by P.L.5-1993, SEC.12.

IC 4-13.6-7-5
Bid bonds
Sec. 5. (a) The director may require each contractor to submit a good and sufficient bid bond with the bid. The bid bond may equal any percentage of the estimated cost of the public works project that the director requires.
(b) The division may accept bonds provided on forms specified by the department or on forms given by surety companies.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-6
Payment bonds
Sec. 6. (a) If the estimated cost of the public works project is at least one hundred fifty thousand dollars ($150,000), the division shall require the contractor to execute a good and sufficient payment bond to the department for the state in an amount equal to one hundred percent (100%) of the total contract price. The bond shall include at least the following provisions:
(1) The contractor, its successors and assigns, whether by operation of law or otherwise, and all subcontractors, their successors and assigns, whether by operation of law or otherwise, shall pay all indebtedness that may accrue to any person on account of any labor or service performed or materials furnished in relation to the public work.
(2) The bond shall directly inure to the benefit of subcontractors, laborers, suppliers, and those performing service or who may have furnished or supplied labor, material, or service in relation to the public work.
(3) No change, modification, omission, or addition in or to the terms or conditions of the contract, plans, specifications, drawings, or profile or any irregularity or defect in the contract or in the procedures preliminary to the letting and awarding of the contract shall affect or operate to release or discharge the surety in any way.
(4) The provisions and conditions of this chapter shall be a part of the terms of the contract and bond.
(b) The division may permit the bond given by the contractor to provide for incremental bonding in the form of multiple or chronological bonds that, if taken as a whole, equal the total contract price.
(c) The division may accept bonds provided on forms specified by the division or on forms given by surety companies.
(d) The division shall hold the bond of a contractor for the use and benefit of any claimant having an interest in it and entitled to its

benefits.
(e) The division shall not release sureties of a contractor until the expiration of one (1) year after the final settlement with the contractor.
(f) If the estimated cost of the public works project is less than one hundred fifty thousand dollars ($150,000) the director may require one (1) of the following:
(1) The contractor must execute a good and sufficient payment bond. The director may determine the amount of the bond to be any percentage, but no more than one hundred percent (100%), of the cost of the project.
(2) The division will withhold retainage under this chapter in an amount of ten percent (10%) of the dollar value of all payments made to the contractor until the public work is substantially completed.
As added by P.L.24-1985, SEC.7. Amended by P.L.14-1986, SEC.9; P.L.26-1989, SEC.13; P.L.22-1997, SEC.4.

IC 4-13.6-7-7
Performance bonds
Sec. 7. (a) If the estimated cost of the public works project is at least one hundred fifty thousand dollars ($150,000) the division shall require the contractor to execute a good and sufficient performance bond to the department for the state in an amount equal to one hundred percent (100%) of the total contract price. The bond shall include at least the following provisions:
(1) The contractor shall well and faithfully perform the contract.
(2) No change, modification, omission, or addition in or to the terms or conditions of the contract, plans, specifications, drawings, or profile or any irregularity or defect in the contract or in the procedures preliminary to the letting and awarding of the contract shall affect or operate to release or discharge the surety in any way.
(3) The provisions and conditions of this chapter shall be a part of the terms of the contract and bond.
(b) The division may permit the bond given by the contractor to provide for incremental bonding in the form of multiple or chronological bonds that, if taken as a whole, equal the total contract price.
(c) The division may accept bonds provided on forms specified by the division or on forms given by surety companies.
(d) The division shall not release sureties of a contractor until the expiration of one (1) year after the final settlement with the contractor.
As added by P.L.24-1985, SEC.7. Amended by P.L.26-1989, SEC.15; P.L.22-1997, SEC.5.

IC 4-13.6-7-8
Final settlement with contractor
Sec. 8. (a) Except for amounts withheld from the contractor under

section 3 of this chapter for uncompleted minor items, the division may make a full, final, and complete settlement with a contractor, including providing for full payment of all escrowed principal and escrowed income, within sixty-one (61) days following the date of substantial completion if:
(1) the contractor has materially fulfilled all of its obligations under the public works contract;
(2) the division has received no claims from subcontractors or suppliers under this chapter; and
(3) the contractor has furnished satisfactory evidence showing full payment of all subcontractors and suppliers in the performance of the contract.
(b) After the division makes a final settlement with a contractor, all claims by subcontractors and suppliers to funds withheld from that contractor under section 2 of this chapter are barred.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-9
Payment of subcontractors and suppliers by division; proration of claims; disputed claims
Sec. 9. (a) If a subcontractor or a supplier files a claim with the division under section 10 of this chapter, and the claim is undisputed, the division shall:
(1) pay the claimant from the amounts retained from the contractor under section 2 of this chapter;
(2) take a receipt for each payment; and
(3) deduct the total amount paid to subcontractors and suppliers from the balance due the contractor.
(b) If there is not a sufficient amount owing to the contractor to pay all subcontractors and suppliers making undisputed claims under section 10 of this chapter, then the division shall prorate the amount withheld from the contractor and shall pay the prorated amount to each subcontractor and supplier entitled to a portion of the amount.
(c) If there is a dispute among the contractor, the subcontractors, and the suppliers to the funds withheld by the division, the division shall retain sufficient funds until the dispute is settled and the correct amount to be paid to each person is determined. When the dispute is resolved, the division shall make payments to persons making claims as provided in this section.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-10
Claims of subcontractors and suppliers; verification; notice to contractors and sureties; actions upon bond
Sec. 10. (a) In order to receive payment under section 9 of this chapter or to proceed against the bond of the contractor required under section 6 of this chapter, any subcontractor or supplier making a claim for payment on account of having performed any labor or having furnished any material or service in relation to a public works project must file a verified claim with the division within sixty (60)

days from the last labor performed, last material furnished, or last service rendered. The claim shall state the amount due and owing to the person and shall give as much detail explaining the claim as possible. The division shall notify the contractor of any filed claims before taking action under section 9 of this chapter.
(b) In order to proceed against the bond of the contractor required under section 6 of this chapter, the claimant must notify the surety of the contractor by sending a copy of the claim required by subsection (a) to the surety company. The claimant shall also inform the division that the surety has been notified. The division shall supply the claimant with any information the claimant requires to notify the surety.
(c) The claimant may not file suit against the contractor's surety on the contractor's bond until the expiration of thirty (30) days after filing of the claim with the division. If the claim is not paid in full at the expiration of the thirty (30) day period, the claimant may bring an action in a court of competent jurisdiction in the claimant's own name upon the bond.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-11
Limitation of actions against sureties
Sec. 11. Unless the bond provides a greater period of time, all suits must be brought against a surety on a bond required by this chapter within one (1) year after final settlement with the contractor under section 8 of this chapter. All suits against the surety after this time are barred.
As added by P.L.24-1985, SEC.7.

IC 4-13.6-7-12
Construction of chapter with other laws
Sec. 12. This chapter is intended to supplement all other laws protecting labor, subcontractors, or suppliers and shall not be construed as conflicting with them.
As added by P.L.24-1985, SEC.7.



CHAPTER 8. ENERGY COST SAVINGS CONTRACTS

IC 4-13.6-8-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" means the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8. Amended by P.L.235-2005, SEC.58.

IC 4-13.6-8-2
"Energy cost savings contract" defined
Sec. 2. As used in this chapter, "energy cost savings contract" means a contract between:
(1) the state or the commission; and
(2) a qualified provider;
for the implementation of at least one (1) qualified energy savings project and related measures for a governmental body.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-3
"Qualified energy savings project" defined
Sec. 3. As used in this chapter, "qualified energy savings project" means a facility alteration designed to reduce energy consumption costs or other operating costs. The term includes the following:
(1) Providing insulation of the facility and systems within the facility.
(2) Installing or providing for window and door systems, including:
(A) storm windows and storm doors;
(B) caulking or weatherstripping;
(C) multi-glazed windows and doors;
(D) heat absorbing or heat reflective glazed and coated windows and doors;
(E) additional glazing;
(F) reduction in glass area; and
(G) other modifications that reduce energy consumption.
(3) Installing automatic energy control systems.
(4) Modifying or replacing heating, ventilating, or air conditioning systems.
(5) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility.
(6) Providing for other measures that reduce energy consumption or reduce operating costs.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-4 "Qualified provider" defined
Sec. 4. As used in this chapter, "qualified provider" means a person experienced in the design, implementation, and installation of energy and operational cost savings systems.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-5
Contract proposals
Sec. 5. (a) At the request of a governmental body, the department, in consultation with the governmental body, may do the following:
(1) Solicit proposals from qualified providers for an energy cost savings contract.
(2) Review proposals and contract with a qualified provider.
(b) An energy cost savings contract may cover more than one (1) governmental body.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-6
Allowable provisions in contracts
Sec. 6. An energy cost savings contract may do any of the following:
(1) Provide that energy cost savings are guaranteed by the qualified provider to the extent necessary to make payments for the qualified energy savings project.
(2) Include contracts for building operation programs, maintenance, and management or similar agreements with the qualified provider to reduce energy or operational costs.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-7
Contract approval and guarantee
Sec. 7. (a) After reviewing the proposals submitted and after receiving a recommendation from the budget committee, the department may approve an energy cost savings contract with a qualified provider that best meets the needs of the governmental body if the department reasonably expects the cost of the qualified energy savings project recommended in the proposal would not exceed the amount to be saved in:
(1) energy costs;
(2) operational costs; or
(3) both energy and operational costs;
not later than ten (10) years after the date installation is completed if the recommendations in the proposal are followed.
(b) An energy cost savings contract must include a guarantee from the qualified provider to the state that:
(1) energy cost savings;
(2) operational cost savings; or
(3) both energy and operational cost savings;
will meet or exceed the cost of the qualified energy project not later than ten (10) years after the date installation is completed. As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-8
Wage scales; records
Sec. 8. (a) An agreement or a contract under this chapter is subject to IC 5-16-7.
(b) The contractor and each subcontractor engaged in installing energy conservation measures under a guaranteed energy savings contract shall keep full and accurate records indicating the names, classifications, and work performed by each worker employed by the respective contractor and subcontractor in connection with the work and an accurate record of the number of hours worked by each worker and the actual wages paid.
(c) The payroll records required to be kept under this section must be open to inspection by an authorized representative of the department and the department of labor.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-9
Reduction of state appropriations due to energy cost savings prohibited
Sec. 9. The amount of state appropriations available to a governmental body may not be reduced because of energy cost savings and operational cost savings realized from a qualified energy savings project and an energy cost savings contract.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8.

IC 4-13.6-8-10
Recommendations to governor
Sec. 10. The department may recommend to the governor that an energy cost savings contract be entered into by the commission under IC 4-13.5-1.5.
As added by P.L.58-1999, SEC.9 and P.L.172-1999, SEC.8. Amended by P.L.235-2005, SEC.59.



CHAPTER 9. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 4-13.6-9-1
"Energy efficient technology"
Sec. 1. As used in this chapter, "energy efficient technology" refers to any of the following:
(1) Geothermal heating and cooling.
(2) Geothermal hot water generation.
(3) Solar hot water generation.
(4) Photovoltaic power generation.
(5) Wind power generation.
(6) Combined heat and power.
(7) Heat recovery chillers.
(8) Condensing boilers and low temperature heat.
(9) Air to air energy recovery devices.
(10) Autoclaved aerated concrete.
(11) Automated meter readers.
(12) Any other energy technology that has long term environmental value, energy efficiency, and cost effectiveness.
As added by P.L.159-2003, SEC.1.

IC 4-13.6-9-2
Public works division to consider energy efficient technologies
Sec. 2. The division shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.1.

IC 4-13.6-9-3
Use of energy efficient technologies
Sec. 3. To the extent technically and economically feasible, the division shall consider the use of energy efficient technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.1.

IC 4-13.6-9-4
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 4. The division shall keep a record of the following in the public works contract file:
(1) The contacts the division makes with persons that provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project.
As added by P.L.159-2003, SEC.1.






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. PERSONNEL ADMINISTRATION

CHAPTER 1. INDIANA PERSONNEL ADVISORY BOARD AND DIRECTOR

IC 4-15-1-1
Creation; membership; compensation; oath
Sec. 1. (a) There is created the Indiana personnel advisory board, which shall consist of the state personnel director and six (6) citizen members, to be appointed by the governor, not more than four (4) of whom shall be adherents of the same political party. The governor shall appoint successors for the citizen members for terms of four (4) years. Every member appointed shall serve until his successor has been appointed and qualified. Any vacancy occurring in the membership of the board for any cause shall be filled by appointment of the governor for the unexpired term.
(b) The members of the board shall be citizens of the state who have knowledge of and will encourage the practice of professional personnel administration in public employment. No member of the board shall hold, or be a candidate for, any elective public office, and upon acceptance of any such appointment, or upon such candidacy, the term of a member of the board shall expire. Upon the acceptance of any other remunerative appointment to public office, the term of a member shall expire.
(c) The members of the board shall receive as compensation a salary which shall be established by the budget agency and approved by the governor and in addition thereto, actual and necessary traveling expenses incurred in the performance of their duties.
(d) Before entering upon the discharge of official duties, each member of the board shall take and subscribe to an oath of office, which shall be filed in the office of the secretary of state.
(Formerly: Acts 1943, c.101, s.3; Acts 1971, P.L.35, SEC.3.) As amended by Acts 1982, P.L.23, SEC.2.



CHAPTER 1.5. STATE EMPLOYEES APPEALS COMMISSION

IC 4-15-1.5-1
Creation; membership
Sec. 1. There is hereby created the State Employees Appeals Commission which shall consist of five (5) members, not more than three (3) of whom shall be adherents of the same political party. One of said members shall be appointed for a term of one (1) year, one for a term of two (2) years, one of whom for a term of three (3) years, two for a term of four (4) years. Every member so appointed shall serve until his successor shall have been appointed and qualified. Each successor shall serve a term of four (4) years. Any vacancy occurring in the membership of the board for any cause shall be filled by appointment of the governor for the unexpired term.
(Formerly: Acts 1973, P.L.19, SEC.1.)



CHAPTER 1.8. STATE PERSONNEL DEPARTMENT

IC 4-15-1.8-1
Definitions
Sec. 1. Definitions. As used in this chapter, the term:
"Department" refers to the state personnel department established in section 2 of this chapter.
"Director" refers to the state personnel director.
"State agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of state government, but does not include:
(1) a state educational institution as defined in IC 20-12-0.5-1;
(2) a state elected official's office;
(3) the legislative and judicial branches of state government; or
(4) the state police department.
As added by Acts 1981, P.L.30, SEC.3. Amended by Acts 1982, P.L.23, SEC.7.



CHAPTER 2. STATE MERIT EMPLOYMENT

IC 4-15-2-1
Short title
Sec. 1. This chapter shall be known and may be cited as the "State Personnel Act". This chapter shall be liberally construed to effectuate its policies and purposes to increase governmental efficiency, to ensure the appointment of qualified persons to the state service solely on the basis of proved merit, to offer any person a fair and equal opportunity to enter the state service, and to afford the employees in state service an opportunity for public service and individual advancement according to fair standards of accomplishment based upon merit principles. To these ends there is by this chapter established a personnel system based on merit and scientific methods relating to the appointment, compensation, promotion, transfer, lay off, removal, and discipline of employees and to other incidents of state employment.
(Formerly: Acts 1941, c.139, s.1; Acts 1965, c.369, s.1; Acts 1971, P.L.35, SEC.1; Acts 1974, P.L.7, SEC.1.) As amended by P.L.1-1990, SEC.12.



CHAPTER 2.5. CAREER BIPARTISAN PERSONNEL SYSTEM

IC 4-15-2.5-1
Definitions
Sec. 1. As used in this chapter, unless a different meaning appears from the context:
(a) The term "director" means the state personnel director as established by IC 4-15-1.8.
(b) The term "board" means the Indiana personnel advisory board established by IC 4-15-1-1.
(c) The term "appointing authority" means the head of a department, division, board, commission, person or group of persons who has the power by law or by lawfully delegated authority to make appointments to positions in state service.
(d) The term "political affiliation" means the political party to which an individual recognizes a relationship either by act of primary election voting or by affirmation of the chairman of the state committee of the party with which the employee states he is affiliated.
(Formerly: Acts 1971, P.L.36, SEC.2; Acts 1972, P.L.33, SEC.1.) As amended by P.L.1-1991, SEC.14.

IC 4-15-2.5-1.1
Various state personnel systems to be governed by chapter
Sec. 1.1. The personnel system of the department of insurance, bureau of motor vehicles, department of revenue, department of natural resources, and department of adjutant general shall be conducted pursuant to this chapter, except that the division of audit of the department of revenue, the conservation officers of the department of natural resources, and the excise police of the alcohol and tobacco commission shall maintain the political balance established prior to July 1, 1971.
(Formerly: Acts 1972, P.L.33, SEC.2.) As amended by P.L.8-1984, SEC.4; P.L.204-2001, SEC.4.

IC 4-15-2.5-1.5
Liberal construction of chapter; legislative intent
Sec. 1.5. (a) This chapter shall be liberally construed to effectuate its policies and purposes so as to increase governmental efficiency through a career bipartisan personnel system.
(b) It is not the intent of this chapter to eliminate the merit personnel system existing on July 1, 1971, or to eliminate all patronage personnel systems. It is the intent of this chapter to provide a career bipartisan personnel system that may be implemented in a department of state government where the system would produce more efficient government and better service at less cost to the citizens of Indiana.
As added by P.L.1-1989, SEC.12.
IC 4-15-2.5-2
State personnel board; duties
Sec. 2. (State Personnel Board; Power) The state personnel board shall enforce, through the personnel director, the provisions of this chapter and shall have the power to promulgate all rules necessary for the most effective administration of a career bi-partisan personnel system as established by this chapter.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-3
Director; duties
Sec. 3. (Director's Duties) The personnel director, in addition to all other duties imposed by law and subject to the rules promulgated by the board, shall administer the provisions of this chapter. The director shall:
(1) conduct the entrance and promotion tests which are required for the carrying out of the provisions of this chapter;
(2) verify the political affiliation of each applicant for employment and each employee being considered for promotion which otherwise qualify for employment or promotion; however, no applicant or employee shall be verified if the employment or promotion would disrupt or postpone the attainment of the required political balance of the department or pay classification therein unless the required political affiliation of an applicant or employee has been waived by the board;
(3) classify all positions of employment in all agencies or institutions operating under this chapter by the procedure established by IC 4-15-2;
(4) develop a pay plan for all employees operating under the provisions of this chapter, which pay plan shall be subject to the approval of the budget agency and the Governor; and
(5) certify all individuals employed under the provisions of this chapter as provided by IC 4-15-2, except that:
(A) The director shall certify five (5) qualified applicants and indicate each applicant's political affiliation.
(B) If the director cannot certify the required number of individuals with the political affiliation because there are not enough individuals that qualified after testing, who are willing to accept appointment or because there are peculiar and exceptional qualifications of a scientific, professional or educational character required for the position and it is evident that the required number of individuals cannot be certified, the director may authorize the appointing authority to fill the vacancy with any individual who meets the qualifications for the position, without regard to the applicant's political affiliation.
(C) For positions involving unskilled or semi-skilled labor when the character or place of the work makes it impracticable to supply the needs of the service by appointments made in accordance with the procedure

prescribed by this chapter, the director may make appointments by the procedure provided by IC 4-15-2.
(Formerly: Acts 1971, P.L.36, SEC.2; Acts 1972, P.L.33, SEC.3.) As amended by Acts 1978, P.L.6, SEC.5; P.L.2-1995, SEC.4.

IC 4-15-2.5-4
Agency; political affiliation
Sec. 4. (Agency; Political Affiliation) No agency of state government that operates its personnel system under the provisions of this chapter shall have more than sixty percent (60%) of their employees, in each pay classification, insofar as practicable, as adherents to any one (1) political party.
For the taking effect of the political ratio required by this section, it shall be understood that in the interest of stability of government and continuance of service to the public, the required ratio shall be gradually achieved. The ratio required by this chapter may be accomplished at the convenience of each appointing authority, but in no event shall such be delayed beyond January 1, 1973.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-5
Agency; report
Sec. 5. The appointing authority of each agency or institution that operates under the provisions of this chapter shall submit to the legislative council any information the legislative council requests. To the extent possible, the information must be submitted in an electronic format under IC 5-14-6.
(Formerly: Acts 1971, P.L.36, SEC.1.) As amended by Acts 1978, P.L.6, SEC.6; P.L.28-2004, SEC.42.

IC 4-15-2.5-6
Employee; political activity
Sec. 6. (Employee; Political Activity) No employee that is retained or employed under the provisions of this chapter shall be forced to contribute to any political party or be forced to participate in any political activity. However, this section shall not be interpreted to prohibit the voluntary contribution of any employee to any political party or prohibit the participation of any employee in any political activities unless such participation interferes with the employees performance or responsibility of his job.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-7
Employment status; political affiliation
Sec. 7. (Employment Status; Political Affiliation) Employees that are either retained or employed under the provisions of this chapter may be dismissed, demoted, suspended or laid off because of their political affiliation in order to achieve the political balance required by this chapter. It is the intent of this chapter, however, to emphasize stability of government through continuity of employment and career

opportunity.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-8
Employment status; ability
Sec. 8. (Employment Status; Ability) Any employee may be dismissed, demoted, suspended or laid off for cause. For the purpose of this chapter cause shall be any action or inaction of any employee that produces, incurs or results in the substantial diminution of the employee's ability or willingness to perform his duties, impairs the ability or willingness of any other employee of the institution or agency of state government to perform his duties or brings discredit upon the State of Indiana. Cause may include but shall not be limited to the following: intoxication on the job; physical or mental inability to perform the job requirements; personality characteristics which substantially limit the employee's or his fellow employee's ability to perform his duties, or which severely handicap the administration of the agency or institution; and, action or inaction which severely limits or prohibits the implementation of administrative policies.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-9
Employment status; appeal by employee
Sec. 9. (Employment Status; Appeal by Employee) Any employee that is dismissed, demoted, suspended or laid off for cause may appeal such action by the procedure which is now or hereinafter provided by IC 1971, 4-15-2.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-10
Failure to certify; pay withholding
Sec. 10. (Failure to Certify; Pay Withholding) No public disbursing or auditing officer nor other fiscal officer of the state shall draw, sign, or issue, or authorize the drawing, signing or issuing of any warrant or check upon the state treasurer or other disbursing officer of the state, for the payment of a salary or other compensation for personal services within the state service as defined by this chapter, nor shall the state treasurer or other disbursing officer of the state pay any salary or other compensation for such personal services unless a payroll or account for such salary or other compensation, containing the name of every person to be paid and the accounts to be paid him has been certified by the director or a person designated by him to the effect that the persons named on the payroll or account are either exempt from the provisions of this chapter or have been appointed or otherwise established in their positions according to the provisions of this chapter, and that the payment of the amounts shown on the payroll or account will not violate the provisions of the pay plan or the rules pertaining thereto.
(Formerly: Acts 1971, P.L.36, SEC.2.)
IC 4-15-2.5-11
Pay withholding; action by employee
Sec. 11. (Pay Withholding; Action by Employee) Any person appointed or employed in contravention of any provision of this chapter or of any rules, regulation or order thereunder who performs service for which he is not paid, shall have and may maintain an action against the officer or officers who purported so to appoint or employ him to recover the agreed pay for such services, or the reasonable value thereof if no pay was agreed upon. No officer shall be reimbursed by the state at any time for any sum paid to such person on account of such services.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-12
Wrongful failure to certify; action by employee
Sec. 12. (Wrongful Failure to Certify; Action by Employee) If the director wrongfully withholds certification of the payroll voucher or account of any employee, such employee may maintain a proceeding to compel the director to certify such payroll voucher or account.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-13
Payment in violation
Sec. 13. (Payment in Violation) Any payment violating the provisions of the pay plan or the rules pertaining thereto, or made to a person appointed or established in his position in a manner contrary to the provisions of this chapter may be recovered from the appointing authority, the director, or any officer or person making such payment, whichever is liable, or from the sureties on the official bond for such officer or person.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-14
Payment in violation; action for recovery
Sec. 14. (Payment in Violation; Action for Recovery) Action for such recovery may be maintained by the board or any member thereof, any officer or employee of the state service, or any citizen of the state.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-15
Payment in violation; money recovered
Sec. 15. (Payment in Violation; Moneys Recovered) All moneys recovered under section 13 shall be paid into the state treasury.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-16
Payment in violation; citizen's action
Sec. 16. (Payment in Violation; Citizen's Action) Any citizen may maintain a suit to restrain a disbursing officer from making any

payment in contravention of any provision of this chapter, or lawful rule, regulation or order thereunder.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-17
Veterans
Sec. 17. (Veterans) All veterans of the armed forces of the United States shall be granted a preference in employment as is now or hereinafter provided by IC 1971, 4-15-2.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-18
Exemptions; administrative heads
Sec. 18. (Exemptions; Administrative Heads) (a) The administrative head of all state agencies that operate under the provisions of this chapter shall be exempt from the provisions of this chapter.
(b) The administrative head of all divisions, departments, institutions, or other major subdivision of a state agency, that operates under the provisions of this chapter, shall be exempt from the provisions of this chapter.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-19
Exemptions; merit employees
Sec. 19. (Exemptions: Merit Employees) Any individual that is retained or employed in any agency which operates under the provisions of this chapter in a position which is covered by a merit personnel system or a separate bi-partisan personnel system created by statute shall be exempt from the provisions of this chapter that relate to political balance.
(Formerly: Acts 1971, P.L.36, SEC.2; Acts 1972, P.L.33, SEC.4.)

IC 4-15-2.5-20
Exemptions; other positions
Sec. 20. (Exemptions; Other Positions) (a) All positions in the state agency or any part of a state agency, which operates under the provisions of this chapter, that determine administrative policies shall be exempt from the provisions of this chapter by rules promulgated by the board.
(b) One (1) personal secretary for each position that is exempt from the provisions of this chapter by this section and section 18 shall be exempt from the provisions of this chapter.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-21
Agency request; inclusion
Sec. 21. (Agency Request; Inclusion) The administrative head of any state agency may submit a request to the personnel director to have his entire agency or any part thereof operate under the

provisions of this chapter. Upon the approval of the personnel board and the Governor any state agency or any part of a state agency may operate under the provisions of this chapter.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-22
Agency request; exemption
Sec. 22. (Agency Request; Exemption) The administrative head of any state may submit a request to the personnel director to have his entire agency or any part exempt from the provision of this chapter. Upon the approval of the personnel board and the Governor any state agency or any part thereof may be exempt from the provisions of this chapter.
(Formerly: Acts 1971, P.L.36, SEC.2.)

IC 4-15-2.5-23
Agency request; petition for change
Sec. 23. (Agency Request; Petition for Change) (a) The administrative head of any state agency or any part thereof that operates under the provisions of this chapter may submit a petition to the personnel board to increase or decrease the number of employees exempt from the provisions of this chapter.
(b) The board shall have the authority to decrease or increase the number of employees exempt from this chapter. However, the board shall not exempt positions which do not formulate policy and they shall not exempt policy positions if such action would impede the operation of the agency.
(Formerly: Acts 1971, P.L.36, SEC.2.)



CHAPTER 3. MERIT SYSTEM FOR REGISTERED PROFESSIONAL ENGINEERS EMPLOYED BY THE STATE

IC 4-15-3-1
Creation of merit system
Sec. 1. For the purpose of carrying into effect the terms of this chapter and insuring to the state and public a competent and efficient engineering service in all departments, commissions, bureaus, boards, and divisions of the state of Indiana, there is created and operated a merit system for registered professional engineers of said departments, commissions, bureaus, boards, and divisions.
(Formerly: Acts 1941, c.177, s.1; Acts 1945, c.147, s.1.) As amended by P.L.5-1984, SEC.73.

IC 4-15-3-2
Appointments and promotions
Sec. 2. Appointments to, and promotions in engineering positions in the engineering service of any department, commission, bureau, board or division of the state of Indiana shall be made only according to merit and fitness. No person in the engineering service of any department, commission, bureau, board or division of the state of Indiana or seeking admission thereto, shall be appointed, promoted, or in any way favored or discriminated against because of his race, religion, color, sex, national origin or ancestry.
(Formerly: Acts 1941, c.177, s.2; Acts 1945, c.147, s.2; Acts 1975, P.L.27, SEC.1.)

IC 4-15-3-3
Rules and regulations
Sec. 3. Each department, commission, bureau, board, or division of the state of Indiana in which there is an engineering service, as defined in this chapter, shall be empowered to prepare and promulgate such rules and regulations not inconsistent with the terms of this chapter as it may deem proper to govern the application of this chapter to its engineering service. Such rules and regulations shall govern the requirements of said department, commission, bureau, board, or division with respect to qualification, classification, salary schedules, appointments, promotions, and transfers, and such rules and regulations shall contain therein no reference, direct or otherwise, to the political, religious, racial, or fraternal affiliations of such employees or prospective employees.
(Formerly: Acts 1941, c.177, s.3; Acts 1945, c.147, s.3.) As amended by P.L.5-1984, SEC.74.

IC 4-15-3-4
Notice of rules and regulations
Sec. 4. Each employee within the scope of these rules and regulations shall be governed thereby, and shall be promptly notified in writing by the department, commission, bureau, board, or division

by which he is employed when any final action or decision is taken changing his employment status or rating. Provided, however, that no provision of this chapter, or any section thereof, shall be applicable to the chief or head engineer of any board, bureau, commission, division, or department.
(Formerly: Acts 1941, c.177, s.4; Acts 1945, c.147, s.4.) As amended by P.L.5-1984, SEC.75.

IC 4-15-3-5
Classification and remuneration
Sec. 5. The provisions of this chapter shall govern the qualification, classification, and remuneration of all registered professional engineers in the engineering service of all departments, commissions, bureaus, boards, and divisions of the state of Indiana. As soon as possible, and in any event not later than August 7, 1941, each department, commission, bureau, board, or division shall cause to be prepared the rules and regulations authorized in this chapter by it to be made.
(Formerly: Acts 1941, c.177, s.6; Acts 1945, c.147, s.5.) As amended by P.L.5-1984, SEC.76.

IC 4-15-3-6
Definitions
Sec. 6. (a) "Department, commission, bureau, board, or division", as used in this chapter, shall mean any department, commission, bureau, board, or division of the state of Indiana in which one (1) or more engineers are employed, excepting the penal, charitable, correctional, and benevolent institutions of the state, and officers, teachers, and employees of the state institutions of higher learning.
(b) "Engineering service", as used in this chapter, shall mean the engineering service of a department, commission, bureau, board, or division of the state of Indiana and shall include all professional engineers.
(Formerly: Acts 1941, c.177, s.7; Acts 1945, c.147, s.6.) As amended by P.L.5-1984, SEC.77; P.L.23-1991, SEC.1.



CHAPTER 4. ORDER REQUIRED WHEN PUBLIC OFFICER OR EMPLOYEE REMOVED AFTER NOTICE AND HEARING

IC 4-15-4-1
Order
Sec. 1. Whenever provision is made in any statute for the removal from office or employment of any officer or employee of the state only upon charges after notice and a hearing, if the board, officer or commission conducting such hearing and having the right under any such statute to remove such officer or employee shall order or determine that such officer or employee be removed from his said office or employment, said hearing board, officer or commission shall enter a formal order upon the records of such hearing board, officer or commission stating therein the specific grounds and causes for such removal and shall, at or before such removal is to take effect, deliver to such removed officer a copy of such order of dismissal, together with a copy of the charges filed before such hearing if written charges were filed, and a copy of any answer to such charges, if any written answer thereto was filed.
Such copy of such order, charges and answer if any, shall be certified by the hearing board, officer or commission, or by the secretary thereof, as being full and true copies of the same.
(Formerly: Acts 1941, c.180, s.1.)



CHAPTER 5. REPEALED



CHAPTER 5.9. BIWEEKLY PAYROLL PAYMENTS

IC 4-15-5.9-1
Procedure
Sec. 1. (a) Notwithstanding any other law, rule, or custom, the auditor of state shall issue payroll warrants or authorizations for electronic funds transfer under IC 4-13-2-7 to all state employees on a biweekly basis, so that the employees shall receive payment on the same day of the week, in alternate weeks. The auditor may provide for staggering of payrolls so that payment in the required manner can be effectively made, in accordance with this chapter.
(b) Should a fiscal year terminate during any biweekly payroll period, that portion of the payroll warrant or authorization representing compensation for services performed during the terminated fiscal year shall be charged against the appropriations for that fiscal year and that portion of the payroll warrant representing compensation for services performed subsequent to the terminated fiscal year shall be charged against the appropriations for the new fiscal year.
(Formerly: Acts 1971, P.L.23, SEC.1; Acts 1972, P.L.11, SEC.1.) As amended by P.L.23-1985, SEC.3.

IC 4-15-5.9-2
Deposit of compensation in employee's account in a financial institution; written request by employee
Sec. 2. (a) A state employee may make a written request that any compensation due from the state be deposited to the employee's account in a financial institution. Upon receipt of the request, the auditor of state may:
(1) draw a warrant in favor of the financial institution set forth in the request for the credit of the employee;
(2) in the event more than one (1) employee of the state designates the same financial institution, draw a single warrant in favor of the financial institution for the total amount due the employees and transmit the warrant to the financial institution identifying each employee and the amount to be deposited in each employee's account; or
(3) make a direct deposit to the bank or trust company by electronic funds transfer under IC 4-13-2-7.
(b) The employee's written request shall authorize in advance the direct deposit by warrant or electronic funds transfer of the employee's earnings each time a payroll warrant or electronic funds transfer is issued on the employee's behalf. The employee's written authorization must designate a financial institution and an account number to which the payment is to be credited. The employee's authorization remains in effect until the employee revokes it in writing.
As added by P.L.23-1985, SEC.4.



CHAPTER 6. REPEALED



CHAPTER 7. EMPLOYMENT OF RELATIVES BY PUBLIC OFFICIALS PROHIBITED

IC 4-15-7-1
Nepotism
Sec. 1. (a) No person being related to any member of any state board or commission, or to the head of any state office or department or institution, as father, mother, brother, sister, uncle, aunt, a husband or wife, son or daughter, son-in-law or daughter-in-law, niece or nephew, shall be eligible to any position in any such state board, commission, office, or department or institution, as the case may be, nor shall any such relative be entitled to receive any compensation for his or her services out of any appropriation provided by law.
(b) This section shall not apply if such person has been employed in the same position in such office or department or institution for at least twelve (12) consecutive months immediately preceding the appointment of his relative as a board member or head of such office, department, or institution.
(c) This section does not apply to the authority of the board of trustees of a state educational institution (as defined in IC 20-12-0.5-1) to employ any person the board considers necessary under IC 20-12-1-4.
(d) No persons related as father, mother, brother, sister, uncle, aunt, husband, wife, son, daughter, son-in-law, daughter-in-law, niece, or nephew may be placed in a direct supervisory-subordinate relationship.
(Formerly: Acts 1941, c.16, s.1; Acts 1961, c.8, s.1.) As amended by Acts 1982, P.L.23, SEC.35; P.L.36-1995, SEC.1.



CHAPTER 8. REPEALED



CHAPTER 9. HIRING OF STATE EMPLOYEES AND RETENTION OF BENEFITS AFTER GOVERNMENTAL REORGANIZATION

IC 4-15-9-1
Definitions
Sec. 1. As used in this chapter:
"State employee" means an employee of a state agency except a public institution of higher education.
"Governmental reorganization" means merger, growth, transfer, discontinuance, or phasing out of governmental functions.
As added by Acts 1977, P.L.36, SEC.1.

IC 4-15-9-2
Assistance in locating new employment
Sec. 2. If a state employee's employment with a state agency is terminated because of governmental reorganization, the state agency or the personnel department shall assist him in locating employment with another state agency. When a same or similar position for which the terminated state employee is qualified becomes available with a state agency, he shall be given priority consideration in filling the position. However, if the position is a merit position, merit requirements must be met.
As added by Acts 1977, P.L.36, SEC.1. Amended by Acts 1982, P.L.23, SEC.39.

IC 4-15-9-3
Credit of former benefits
Sec. 3. If the state employee is hired, the hiring agency shall credit him with the same number of days of sick leave, vacation leave, and other leave days, and with other service credits which the employee accrued with the agency that formerly employed him.
As added by Acts 1977, P.L.36, SEC.1.

IC 4-15-9-4
Relocation expenses
Sec. 4. Relocation expenses shall be allowed in accordance with budget agency regulations for employees assigned to a new agency or work location.
As added by Acts 1977, P.L.36, SEC.1.



CHAPTER 10. STATE EMPLOYEES' BILL OF RIGHTS

IC 4-15-10-1
Definitions
Sec. 1. As used in this chapter:
"Agency" means any state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, service, or other similar body of state government created or established by law. However, the term does not include state colleges and universities.
"Appointing authority" means the individual or group of individuals who have the power by law or by lawfully delegated authority to make appointment to a position in an agency.
"Employee" means an employee of an agency except an elected official.
"Supervisor" means an individual who oversees the daily activity of an employee.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-2
Political activities
Sec. 2. Except when on duty or acting in an official capacity and except where otherwise provided by state or federal law, no employee shall be prohibited from engaging in political activity or be denied the right to refrain from engaging in such activity.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-3
Membership in organizations of employees
Sec. 3. No employee shall be denied the right to be a member of an organization of employees.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-4
Protection of employees reporting violations of state or federal laws
Sec. 4. (a) Any employee may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision (as defined in IC 36-1-2-13); or
(4) the misuse of public resources;
to a supervisor or to the inspector general.
(b) For having made a report under subsection (a), the employee making the report may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;         (4) be denied a promotion the employee otherwise would have received; or
(5) be demoted.
(c) Notwithstanding subsections (a) and (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employee's appointing authority, the appointing authority's designee, or the ethics commission. However, any state employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under the procedure as set forth in IC 4-15-2-34 through IC 4-15-2-35.5.
(d) An employer who knowingly or intentionally violates this section commits a Class A misdemeanor.
As added by Acts 1981, P.L.36, SEC.2. Amended by P.L.17-1984, SEC.1; P.L.32-1987, SEC.1; P.L.5-1988, SEC.25; P.L.9-1990, SEC.11; P.L.222-2005, SEC.21.

IC 4-15-10-5
Exercise of rights; penalties prohibited
Sec. 5. No employee shall suffer a penalty or the threat of a penalty because he exercised his rights under this chapter.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-6
Limitation of rights and remedies prohibited
Sec. 6. Nothing in this chapter shall disparage, impair, or limit any other right or legal remedy of an employee.
As added by Acts 1981, P.L.36, SEC.2.

IC 4-15-10-7
Volunteer firefighting activity
Sec. 7. An employee may not be disciplined for absence from work if:
(1) the employee is a member of a volunteer fire department under IC 36-8-12;
(2) the employee has notified his immediate supervisor in writing that he is a member of a volunteer fire department;
(3) the employee presents a written statement to his immediate supervisor from the chief or other officer in charge of the volunteer fire department that the employee was engaged in emergency firefighting activity at the time of his absence from work; and
(4) the employee secures authorization from his supervisor to leave his duty station if the employee has already reported for work.
As added by Acts 1982, P.L.26, SEC.1. Amended by P.L.1-1999, SEC.4.



CHAPTER 11. LEGAL DEFENSE OF STATE EMPLOYEES

IC 4-15-11-1
"Officer or employee of the state"
Sec. 1. As used in this chapter, "officer or employee of the state" means the following:
(1) An elected official or employee of a state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, service, or other similar body of state government created or established by law.
(2) A teacher (as defined in IC 20-18-2-22).
The term does not include an employee of a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.33-1987, SEC.1. Amended by P.L.16-1990, SEC.2; P.L.1-2005, SEC.63.

IC 4-15-11-2
Representation by attorney general or appointed counsel
Sec. 2. An officer or employee of the state who is charged with a crime or infraction in the courts of this state or of the United States or who is the target of a grand jury investigation may not be represented in those proceedings by the attorney general or by counsel appointed or provided by the attorney general.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-3
Reimbursement of expenses; applications; approval; payment
Sec. 3. (a) An officer or employee of the state who is charged with a crime or infraction relating to that individual's acts as an officer or employee may apply to the budget agency for reimbursement of reasonable expenses incurred in the officer's or employee's defense against those charges if all charges have been dismissed or if the officer or employee has been found not guilty of the charges.
(b) An officer or employee of the state who is the target of a grand jury investigation relating to that individual's acts in carrying out the individual's responsibilities as an officer or employee of the state may apply to the the budget agency for reimbursement of reasonable expenses incurred by the officer or employee resulting from the grand jury investigation if the grand jury fails to indict the officer or employee.
(c) The budget agency may approve reimbursement of reasonable expenses under this section if:
(1) the officer or employee who was charged with a crime or infraction or who was the target of a grand jury investigation retained counsel; and
(2) the expenses for which reimbursement is sought are reasonable.
(d) Reimbursement payments approved under this section shall be

paid from the state general fund.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-4
Reimbursement of expenses; hearing; questioning of officer or employee
Sec. 4. The budget agency may act on an application of an officer or employee for reimbursement under this chapter without a prior hearing. The budget agency may require an officer or employee seeking reimbursement to answer questions under oath and provide any information in connection with the matters that were the subject of the investigation or charges.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-5
Judicial review
Sec. 5. A decision of the budget agency under this chapter is not subject to judicial review.
As added by P.L.33-1987, SEC.1.

IC 4-15-11-6
Subrogation
Sec. 6. The state has a right of subrogation in the amount of the reimbursement for the proceeds of any monetary judgment recovered by the officer or employee in an action for false arrest, abuse of process, or malicious prosecution or any other proceeding arising out of the matters involved in the criminal charges or the proceedings to enforce a statute defining an infraction.
As added by P.L.33-1987, SEC.1.



CHAPTER 12. AFFIRMATIVE ACTION OFFICE

IC 4-15-12-1
Definitions
Sec. 1. As used in this chapter:
"Affected class" means:
(1) minorities;
(2) women;
(3) persons with disabilities; and
(4) persons forty (40) years of age and older.
"Affirmative action policy" means the state's affirmative action policy established in section 2 of this chapter.
"Persons with disabilities" means all persons who by reason of physical or mental defect are unable to achieve full vocational participation.
"Minorities" means persons identified as Blacks, Native Americans, Asian Americans, and Hispanics.
"Office" means the Indiana affirmative action office created by this chapter.
"State agency" means any department, agency, commission, division, authority, board, bureau, or office of the state under the executive authority of the governor, except any state institution of postsecondary education.
"Underutilization" means having fewer members of an affected class in a particular job category and classification than would be reasonably expected by their availability in the labor market for that job category and classification.
As added by P.L.12-1983, SEC.11. Amended by P.L.23-1993, SEC.2.

IC 4-15-12-2
Policy of state
Sec. 2. The state is committed to an affirmative action policy that includes the establishment of employment policies and conditions that ensure the elimination of underutilization of qualified members of affected classes and the elimination of discrimination on the basis of race or color, religion, national origin or ancestry, age, sex, and disability.
As added by P.L.12-1983, SEC.11. Amended by P.L.23-1993, SEC.3.

IC 4-15-12-3
Indiana affirmative action office; creation; director's duties
Sec. 3. There is created within the state personnel department the Indiana affirmative action office. The director of the department shall:
(1) appoint an affirmative action officer who shall direct the office; and
(2) employ the additional personnel necessary to carry out the functions of the office, which personnel are governed by IC 4-15-2. As added by P.L.12-1983, SEC.11.

IC 4-15-12-4
Duties of officer
Sec. 4. In addition to the authority conferred upon the office by other sections of this chapter, the affirmative action officer shall:
(1) establish annually with each state agency reasonable affirmative action goals, determine whether good faith efforts have been made to reach the established goals, and provide technical assistance to each agency in developing the detailed program needed to reach the goals;
(2) assist in training activities by state and other agencies in accordance with the affirmative action policy;
(3) conduct affirmative action training for state agency appointing authorities, personnel officers, and affirmative action expediters; and
(4) provide technical assistance in the area of affirmative action to state agencies for supervisory training and new employee orientation.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-5
State agencies; plans and policy statements; review and approval; expediter
Sec. 5. (a) Each state agency shall annually establish an affirmative action plan to implement the affirmative action policy. The affirmative action officer may permit a state agency with a small number of employees to submit an affirmative action policy statement indicating its commitment to affirmative action, in lieu of establishing a plan. The affirmative action officer shall review and approve or disapprove each plan or statement for effectiveness and compliance with the affirmative action policy.
(b) Each state agency shall designate an affirmative action expediter for the agency to act under the supervision of the appointing authority.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-6
Implementation of policy
Sec. 6. The director of the state personnel department is responsible for the implementation of the affirmative action policy.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-7
Duties of director of state personnel department
Sec. 7. The director of the state personnel department shall:
(1) create an overall affirmative action plan for all state agencies;
(2) make changes in personnel procedures, rules, and programs in support of the affirmative action policy;         (3) provide expeditiously such applicant and employee data and information as may be requested by the affirmative action officer; and
(4) report at least annually to the governor:
(A) the state agencies that have approved affirmative action plans and those that do not have approved affirmative action plans; and
(B) the progress made by state agencies in achieving affirmative action goals and whether that progress is satisfactory or unsatisfactory.
As added by P.L.12-1983, SEC.11.

IC 4-15-12-8
Advisory committee
Sec. 8. (a) There is created the affirmative action advisory committee to assist in the effective implementation of the affirmative action policy. The committee is composed of eight (8) members. The governor shall appoint the members of the committee with the advice of the affirmative action officer. The members serve at the pleasure of the governor.
(b) A member of the committee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with his duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency. A member who is not an officer or employee of the state is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing his duties.
(c) The committee shall select from its membership a chairperson and vice chairperson to serve for one (1) year from the date of selection. They may be reelected at the pleasure of the committee. In any instance where the chairperson or vice chairperson does not serve his full term, the committee shall select another to serve in his own right a full term.
(d) The affirmative action advisory committee shall:
(1) provide liaison activities with the affirmative action officer with respect to problems and suggestions concerning the affirmative action policy;
(2) advise the affirmative action officer and the governor of recommended changes in the implementation of the affirmative action policy and improved guidelines for state agency programs; and
(3) advise the governor and the affirmative action officer concerning the effectiveness and status of the total implementation of the affirmative action policy.
(e) The affirmative action advisory committee may review the affirmative action programs of state agencies for effectiveness and improvements.
As added by P.L.12-1983, SEC.11.



CHAPTER 13. WELLNESS PROGRAMS

IC 4-15-13-1
"State agency" defined
Sec. 1. As used in this chapter, "state agency" has the meaning set forth in IC 4-15-1.8-1. However, the term includes the state police department.
As added by P.L.32-1989, SEC.2. Amended by P.L.24-1991, SEC.1.

IC 4-15-13-2
Powers of state agencies
Sec. 2. A state agency may:
(1) develop a wellness program;
(2) implement a wellness program; or
(3) participate in an established wellness program;
for state employees on state property or elsewhere for the purposes described in section 3 of this chapter.
As added by P.L.32-1989, SEC.2.

IC 4-15-13-3
Purposes of program
Sec. 3. A wellness program may be conducted to do any of the following:
(1) Reduce state employee:
(A) absenteeism;
(B) stress; or
(C) health insurance premium costs.
(2) Assist a state employee to improve personal health by establishing a health plan that may include the following:
(A) Weight reduction.
(B) Smoking cessation.
(C) Fitness counseling.
(3) Prevent drug or alcohol abuse by state employees.
(4) Treat and rehabilitate state employees who abuse drugs or alcohol.
As added by P.L.32-1989, SEC.2.

IC 4-15-13-4
Permission for state employees to participate
Sec. 4. A state agency may permit a state employee to participate in a wellness program.
As added by P.L.32-1989, SEC.2.



CHAPTER 14. LEAVE FOR VOLUNTEER DISASTER SERVICE

IC 4-15-14-1
"Certified disaster service volunteer" defined
Sec. 1. As used in this chapter, "certified disaster service volunteer" means an individual who has:
(1) completed the necessary training for being; and
(2) been certified as;
a disaster service specialist by the Red Cross.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-2
"Disaster" defined
Sec. 2. As used in this chapter, "disaster" means an event that is designated under the American National Red Cross Regulations and Procedures to be at least as serious as a level III disaster and is proclaimed by the governor as a disaster warranting the leave allowed under this chapter.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-3
"Employee" defined
Sec. 3. As used in this chapter, "employee" means a person who is employed full time by a state agency.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-4
"Red Cross" defined
Sec. 4. As used in this chapter, "Red Cross" means the American National Red Cross created under 36 U.S.C. 1.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-5
"Specialized disaster relief" defined
Sec. 5. As used in this chapter, "specialized disaster relief" means one (1) or more of the following Red Cross service categories in which a certified disaster service volunteer is trained:
(1) Shelter management.
(2) Mass feeding.
(3) Family services.
(4) Health services.
(5) Public assistance inquiries.
(6) Damage assessment.
(7) A support function for services provided under subdivisions (1) through (6).
(8) Any other service performed for the Red Cross for which training is required.
As added by P.L.38-1995, SEC.1.
IC 4-15-14-6
"State agency" defined
Sec. 6. As used in this chapter, "state agency" means an authority, a board, a branch, a bureau, a commission, a committee, a council, a department, a division, an office, an officer, a service, or an instrumentality of the executive, judicial, or legislative branch of state government. The term does not include state supported colleges or universities or the agencies of any municipality or political subdivision of the state.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-7
Employees eligible for leave; compensation and benefits
Sec. 7. (a) An employee of a state agency:
(1) who is a certified disaster service volunteer;
(2) whose specialized disaster relief services are requested by the Red Cross in connection with a disaster; and
(3) who obtains consent from the employee's supervisor or appointing authority;
shall be granted leave from work with pay for not more than fifteen (15) work days in each state fiscal year to participate in specialized disaster relief services.
(b) The state agency shall compensate an employee granted leave under this chapter at the employee's regular rate of pay for the regular work hours during which the employee is absent from work.
(c) An employee granted leave under this chapter does not lose accrued:
(1) seniority;
(2) vacation leave;
(3) sick leave;
(4) personal vacation days;
(5) compensatory time off; or
(6) overtime.
As added by P.L.38-1995, SEC.1.

IC 4-15-14-8
Employer approval of leave
Sec. 8. Upon notification of a disaster by the governor, a state agency shall grant approval for an employee to participate in specialized disaster relief services in Indiana.
As added by P.L.38-1995, SEC.1.



CHAPTER 16. LEAVE FOR BONE MARROW OR ORGAN DONATION

IC 4-15-16-1
Applicability
Sec. 1. This chapter applies to an employee of a state agency, including an employee who is a party to:
(1) a collective bargaining agreement entered into after June 30, 2002, unless otherwise provided in the collective bargaining agreement; or
(2) an employment contract with a state agency entered into after June 30, 2002, unless otherwise provided in the employment contract.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-2
Inmates excluded
Sec. 2. This chapter does not apply to an inmate placed in the unclassified service under IC 4-15-2-7.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-3
"Bone marrow" defined
Sec. 3. As used in this chapter, "bone marrow" means the soft material that fills human bone cavities.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-4
"Employee" defined
Sec. 4. As used in this chapter, "employee" means a person who is employed full time by a state agency.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-5
"Organ" defined
Sec. 5. As used in this chapter, "organ" means a lung, a kidney, or another organ that requires the continuous circulation of blood to remain useful for purposes of transplantation.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-6
"State agency" defined
Sec. 6. As used in this chapter, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of state government. The term does not include the following:
(1) A state educational institution (as defined in IC 20-12-0.5-1).
(2) A state elected official's office.
(3) The legislative and judicial branches of state government.         (4) The state police department.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-7
Employee leave for bone marrow donation; verification by physician
Sec. 7. If an employee of a state agency:
(1) requests a leave of absence from the employee's agency so that the employee may serve as a bone marrow donor; and
(2) provides the employee's agency with written verification by a physician that the employee is to serve as a bone marrow donor;
the state agency shall grant the employee a leave of absence of not more than five (5) work days, as determined by the attending physician, during which the employee may serve as a bone marrow donor.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-8
Leave for organ donation; verification by physician
Sec. 8. If an employee of a state agency:
(1) requests a leave of absence from the employee's agency so that the employee may serve as a human organ donor; and
(2) provides the employee's agency with written verification by a physician that the employee is to serve as a human organ donor;
the state agency shall grant the employee a leave of absence of not more than thirty (30) work days, as determined by the attending physician, during which the employee may serve as a human organ donor.
As added by P.L.94-2002, SEC.1.

IC 4-15-16-9
Salary during leave; employee service uninterrupted during leave
Sec. 9. (a) An employee who is granted a leave of absence under this chapter is entitled to receive the employee's regular salary without interruption during the leave of absence.
(b) A leave of absence granted to an employee under this chapter is in addition to vacation days, sick days, personal days, and compensatory time that the employee accrues.
(c) An employee's service shall be considered uninterrupted by a leave of absence under this chapter for purposes of determining the following:
(1) Seniority.
(2) Salary or salary advancement.
(3) Performance awards.
(4) The receipt of a benefit that may be affected by a leave of absence.
As added by P.L.94-2002, SEC.1.
IC 4-15-16-10
Retaliation against employee prohibited
Sec. 10. A state agency may not retaliate against an employee for requesting or obtaining a leave of absence under this chapter.
As added by P.L.94-2002, SEC.1.






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. STATE LANDS.ACQUISITION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20.5. STATE REAL PROPERTY

CHAPTER 1. DEFINITIONS

IC 4-20.5-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-2
"Acquiring agency"
Sec. 2. As used in this chapter, "acquiring agency" refers to an agency that acquires property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-3
"Agency"
Sec. 3. (a) "Agency", except as provided in subsections (b) and (c), refers to any of the following:
(1) An agency, a board, a bureau, a commission, a committee, a department, a division, an instrumentality, an office, or an officer of the state.
(2) An entity that holds title to or possesses property in the name of, or on behalf of, the state.
(b) For purposes of the following statutes, "agency" has the meaning set forth in IC 4-13-1-1:
(1) IC 4-20.5-5.
(2) IC 4-20.5-6.
(c) "Agency" does not include a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-4
"Agency head"
Sec. 4. "Agency head" refers to the individual or the group of individuals primarily responsible by law for the administration of an agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-5
"Commissioner"
Sec. 5. "Commissioner" refers to the commissioner of the department appointed under IC 4-13-1-2.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-6
"Department"      Sec. 6. "Department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-7
"Instrument"
Sec. 7. "Instrument" refers to any of the following:
(1) A deed.
(2) A lease.
(3) Any other document that transfers property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-8
"Department of transportation"
Sec. 8. "Department of transportation" refers to the Indiana department of transportation established by IC 8-23-2-1.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-9
"Land office"
Sec. 9. "Land office" refers to the state land office division of the department established by IC 4-20.5-2-1.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-9.1
"Municipality"
Sec. 9.1. "Municipality" means a city or town.
As added by P.L.39-1995, SEC.1.

IC 4-20.5-1-10
"Political subdivision"
Sec. 10. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-11
"Property"
Sec. 11. "Property" means real property or an interest in real property, including the following:
(1) Any ownership interest in real property.
(2) A leasehold.
(3) A right-of-way.
(4) An easement, including a utility easement.
The term does not include personal property or an interest in personal property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-11.9
"State educational institution"
Sec. 11.9. "State educational institution" has the meaning set forth

in IC 20-12-0.5-1.
As added by P.L.267-1999, SEC.2.

IC 4-20.5-1-12
"State institution"
Sec. 12. "State institution" refers to any of the following:
(1) A state institution (as defined in IC 12-7-2-184).
(2) An institution under the administrative control of the state department of health.
(3) A correctional facility under the administrative control of the department of correction.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-13
"Transfer"
Sec. 13. "Transfer" means the conveyance or the leasing of property.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-1-14
"Transferring agency"
Sec. 14. "Transferring agency" refers to an agency that wants to dispose of property in the possession of the agency.
As added by P.L.7-1993, SEC.7.



CHAPTER 1.5. APPLICATION OF ARTICLE TO CERTAIN AGENCIES

IC 4-20.5-1.5-1
Applicability of chapter
Sec. 1. This chapter applies to an agency that is an entity that holds title to or possesses property in the name of, or on behalf of, the state.
As added by P.L.267-1999, SEC.3.

IC 4-20.5-1.5-2
Agency performing functions assigned to department
Sec. 2. Notwithstanding another provision of this article, but subject to sections 3 and 4 of this chapter, an agency described in section 1 of this chapter may perform the functions assigned to the department under this article with respect to property the agency holds title to or possesses in the name of, or on behalf of, the state.
As added by P.L.267-1999, SEC.3.

IC 4-20.5-1.5-3
Agency requesting department to perform functions
Sec. 3. An agency described in section 1 of this chapter may request that the department perform any of the functions assigned to the department under this article with respect to property the agency holds title to or possesses in the name of, or on behalf of, the state.
As added by P.L.267-1999, SEC.3.

IC 4-20.5-1.5-4
Applicability of requirements for filing instruments
Sec. 4. The requirements of this article for filing instruments with the state land office apply to an agency described in section 1 of this chapter.
As added by P.L.267-1999, SEC.3.



CHAPTER 2. THE STATE LAND OFFICE

IC 4-20.5-2-1
Establishment of division
Sec. 1. The state land office division is established within the department.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-2-2
Organization and management
Sec. 2. The commissioner shall provide for the organization and management of the land office.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-2-3
Repository function
Sec. 3. (a) This section does not apply to the following:
(1) An instrument or a document of either of the following:
(A) The department of transportation.
(B) A state educational institution (as defined in IC 20-12-0.5-1).
(2) A lease of property for a term of four (4) years or less.
(b) The land office shall serve as the repository for any instrument relating to past or current ownership or possession of property by the state.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-2-4
Maps and plats
Sec. 4. (a) The land office shall prepare and maintain property record maps and plats of property owned by the state, whether owned in the past or currently owned.
(b) The maps and plats maintained by the division must include the following information:
(1) Maps showing each county and the boundaries of each county.
(2) Plats of each parcel of property owned by the state, showing the metes and bounds of the parcel.
The maps and plats must show the appropriate townships, ranges, sections, parts of sections, and other appropriate geographic information.
(c) The land office may maintain appropriate materials to assist the land office in developing and maintaining the property records required by this section, including the following:
(1) Aerial photography.
(2) United States Geographical Survey maps.
(3) Commercial and governmental plat books.
(4) Survey plats and notes prepared for agencies by registered land surveyors. As added by P.L.7-1993, SEC.7.

IC 4-20.5-2-5
Copies of records; charges
Sec. 5. (a) Subject to IC 5-14-3, the land office shall provide copies of records maintained by the land office.
(b) The commissioner shall establish a reasonable copying charge for copies of records that are not standard sized documents (as defined by IC 5-14-3-2) provided by the land office.
As added by P.L.7-1993, SEC.7.



CHAPTER 3. ACQUISITION OF PROPERTY BY THE STATE

IC 4-20.5-3-1
Application of chapter
Sec. 1. This chapter does not apply to either of the following:
(1) Acquisition of property under IC 32-24.
(2) Acquisition of property by the Indiana department of transportation. However, this chapter applies to property acquired under IC 8-4.5-5.
As added by P.L.7-1993, SEC.7. Amended by P.L.40-1995, SEC.1; P.L.2-2002, SEC.27.



CHAPTER 4. ACQUISITION OF PROPERTY BY EMINENT DOMAIN

IC 4-20.5-4-1
Compliance with IC 32-24; application of chapter
Sec. 1. (a) An agency that may acquire property under this chapter must comply with IC 32-24.
(b) This chapter does not affect the authority of an agency under another statute to acquire property by eminent domain.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.28.

IC 4-20.5-4-2
Agencies authorized to acquire property by eminent domain; approval by governor
Sec. 2. (a) This section applies only to the following agencies:
(1) A division (as defined in IC 12-7-2-69(c)), for a state institution under the administrative control of the division.
(2) The state department of health, for an institution under the administrative control of the state department of health.
(3) The department of correction, for a correctional facility under the administrative control of the department of correction.
(b) An agency may acquire property by eminent domain.
(c) Before an agency may acquire property under this section, the governor must approve the acquisition in writing.
As added by P.L.7-1993, SEC.7.



CHAPTER 5. OFFICE SPACE, STORAGE SPACE, AND OTHER FACILITIES

IC 4-20.5-5-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" refers only to a state agency (as defined in IC 4-13-1-1).
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-2
"Facility" defined
Sec. 2. As used in this chapter, "facility" includes any of the following:
(1) Office space.
(2) Storage space.
(3) A parking garage or lot.
(4) Other property that can be used by an agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-3
Duties of department
Sec. 3. The department shall do the following:
(1) Establish uniform standards for determining the amount and type of facilities needed by agencies.
(2) Assign facilities in or on property owned or leased by the state.
(3) With the approval of the governor, lease facilities for the use of agencies.
(4) Prepare and make available for public inspection an annual report of facilities leased for agencies in each county.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-4
Standards for determining amount and type of facilities
Sec. 4. The standards established under section 3(1) of this chapter must do the following:
(1) Encourage increased efficiency of agencies through the grouping of interrelated agencies.
(2) Facilitate public access to state government.
(3) Ensure that state offices will be centrally located in urban areas, unless such a location would not serve the interests of accessibility, economy, and efficiency.
(4) Establish the amount and type of facilities needed for different categories of employees, equipment, and materials.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-5
Needs request
Sec. 5. An agency that needs facilities must submit a description of its needs to the department. As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-6
Satisfaction of request with facilities already owned or leased
Sec. 6. Whenever the department approves all or part of an agency's request for facilities, the department shall determine whether the agency's needs can be met by assigning that agency facilities in or on property already owned or leased by the state. If the agency's needs can be met by such an assignment, the department shall make the assignment.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-5-7
Newly leased facilities; lease conditions
Sec. 7. (a) If an agency's needs cannot be met under section 6 of this chapter, the department may approve the leasing of facilities for the agency or lease facilities in its own name and assign them to the agency. A lease approved under this subsection must satisfy all the following:
(1) Must be approved under IC 4-13-2-14.1.
(2) May not be for a term of more than four (4) years.
(3) May provide for the state to make improvements on the leased property if authorized by the public works division of the department.
(4) Notwithstanding IC 4-13-2-20, may provide for payment to the lessor at any time during the term of the lease for leasehold improvements made by the lessor.
(b) Notwithstanding subsection (a)(2), the following apply:
(1) A lease entered into under this section may be renewed for successive terms.
(2) The term of a lease may be for more than four (4) years, but not more than ten (10) years, if the commissioner makes a written determination stating the reason that it is in the best interests of the state to rent property for a term of more than four (4) years.
As added by P.L.7-1993, SEC.7. Amended by P.L.267-1999, SEC.4.



CHAPTER 6. PROPERTY MANAGEMENT AND SECURITY

IC 4-20.5-6-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" refers only to a state agency (as defined in IC 4-13-1-1).
As added by P.L.7-1993, SEC.7.



CHAPTER 7. DISPOSITION OF PROPERTY

IC 4-20.5-7-1
Application of chapter
Sec. 1. (a) This chapter applies to the disposition of state property, with or without consideration.
(b) This chapter does not authorize the transfer of property held in trust by the state unless the transfer is consistent with the terms of the trust.
(c) Except as provided in IC 8-23-7-15, this chapter does not apply to the sale of state property, including structures to be removed from state property, under the control of the department of transportation.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-2
Transferring agency head; duties
Sec. 2. The agency head of a transferring agency must do the following:
(1) Find that the property is surplus to the needs of the agency.
(2) Notify the department that the agency wants to transfer the property.
(3) Provide the details of the proposed transfer as required by the department.
(4) Submit a request to the budget agency, in writing, that the governor approve the transfer of the property.
Subdivisions (1) and (4) do not apply to a lease of state property.
As added by P.L.7-1993, SEC.7. Amended by P.L.246-2005, SEC.41.

IC 4-20.5-7-2.5
Transfer of real property at Evansville State Hospital; prohibition of fences and bleachers
Sec. 2.5. (a) This section applies to real property that is part of Evansville State Hospital.
(b) The transfer of real property of Evansville State Hospital must include a provision that no fences or bleachers may be constructed on the real property being transferred. The deed transferring real property must include a provision that the real property reverts to the state if bleachers or fences are constructed on the real property.
As added by P.L.244-2005, SEC.2.

IC 4-20.5-7-3
Verifications by land offices
Sec. 3. The land office must verify the following:
(1) That the state holds title to the property.
(2) That the description of the property is accurate and appropriate.
As added by P.L.7-1993, SEC.7.
IC 4-20.5-7-4
Survey
Sec. 4. (a) The commissioner may order a survey of the property if the land office finds a discrepancy between:
(1) the description of the property in the instrument by which the state acquired title to the property; and
(2) information contained in the land office.
(b) The survey plat and field notes of a survey conducted under this section shall be filed in the land office.
(c) The transferring agency shall pay the cost of the survey made under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-5
Environmental audit
Sec. 5. (a) The commissioner shall order that an environmental audit be conducted if either of the following applies:
(1) There is reason to believe the property is contaminated.
(2) An environmental audit is required by law.
(b) An environmental audit must be conducted by a qualified person.
(c) The transferring agency shall pay the cost of an environmental audit performed under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-6
Notice of proposed transfer
Sec. 6. The department shall notify the following of the proposed transfer:
(1) Other state agencies.
(2) State educational institutions.
(3) The division of historic preservation and archeology of the department of natural resources as required by IC 14-21-1-14.
As added by P.L.7-1993, SEC.7. Amended by P.L.1-1995, SEC.35; P.L.267-1999, SEC.5.

IC 4-20.5-7-7
Transfer of property between agencies or educational institutions
Sec. 7. (a) Surplus property may, under the policies prescribed by the budget agency, be transferred to another agency or a state educational institution.
(b) The policies of the budget agency must include a requirement that the agency head of the accepting agency or the state educational institution do the following:
(1) Find that the property is necessary or convenient to the accepting agency's or state educational institution's use or purpose.
(2) Request, in writing, approval of the governor to transfer possession of the property from the transferring agency.
(c) With the approval of the budget agency, the accepting agency

or state educational institution may transfer funds to the transferring agency in consideration of the transfer.
(d) The offer to the transferring agency must remain open for thirty (30) days after the offer was made. If an offer has not been rejected or accepted by the agency within thirty (30) days, the department may dispose of the property as otherwise permitted under this chapter.
As added by P.L.7-1993, SEC.7. Amended by P.L.39-1995, SEC.2; P.L.267-1999, SEC.6; P.L.246-2005, SEC.42.

IC 4-20.5-7-7.1
Transfer of property between agencies or educational institutions; notice of availability; disposal of property
Sec. 7.1. (a) At the time the department notifies state agencies and state educational institutions of the availability of the property, the department:
(1) shall notify:
(A) the municipality within which the property is located; and
(B) the county within which the property is located; and
(2) may notify any other political subdivision within which the property is located;
of the availability of the property.
(b) If the state does not receive a response from a municipality, county, or other political subdivision within thirty (30) days, the state may dispose of the property as provided for under this chapter.
As added by P.L.39-1995, SEC.3. Amended by P.L.267-1999, SEC.7.

IC 4-20.5-7-7.3
Priority for transfers
Sec. 7.3. If more than one (1) state agency, state educational institution, or political subdivision expresses interest in acquiring surplus property, the department shall give priority for transfer of the property in the following order:
(1) To a state agency.
(2) To a state educational institution.
(3) To a political subdivision.
As added by P.L.267-1999, SEC.8.

IC 4-20.5-7-8
Transfer to political subdivision or public utility or sale
Sec. 8. If the commissioner finds that another agency cannot use the property, the property may be:
(1) transferred to a political subdivision under section 10 of this chapter;
(2) transferred to a public utility under section 10.5 of this chapter; or
(3) sold under sections 11 through 16 of this chapter.
As added by P.L.7-1993, SEC.7. Amended by P.L.33-1995, SEC.10.
IC 4-20.5-7-9
Appraisal
Sec. 9. (a) This section applies only to the following:
(1) The transfer of property to a political subdivision under section 10 of this chapter.
(2) The sale of property under sections 11 through 16 of this chapter.
(b) This section does not apply under the following circumstances:
(1) The lease of property for a term of four (4) years or less.
(2) If the commissioner determines that the value of the property is likely to be less than either of the following:
(A) Five thousand dollars ($5,000).
(B) An amount established by the department in rules adopted under IC 4-22-2.
(c) The property shall be appraised by an appraiser who has the qualifications determined by the commissioner.
(d) The transferring agency shall pay for the cost of the appraisal.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-10
Transfer to political subdivision by gift or sale; preference to political subdivisions
Sec. 10. (a) Section 15 of this chapter does not apply to the transfer of property to a political subdivision under this section.
(b) State property may be transferred to a political subdivision.
(c) The property may be transferred to the political subdivision as a gift or for the price as the state and the political subdivision determine.
(d) The state shall give preference to political subdivision requests for the property.
As added by P.L.7-1993, SEC.7. Amended by P.L.39-1995, SEC.4.

IC 4-20.5-7-10.3
Appraisal of property transferred to public utility
Sec. 10.3. (a) This section applies only to the transfer of property to a public utility under section 10.5 of this chapter.
(b) If property transferred under this section requires an appraisal, the commissioner may do one (1) of the following:
(1) Require the public utility to pay for the appraisal.
(2) Accept the public utility's appraisal.
(c) An appraisal under this section must be performed by an appraiser who has the qualifications required by the commissioner.
(d) The public utility shall pay for the cost of the appraisal and for any other costs involved in the transfer.
As added by P.L.33-1995, SEC.11.

IC 4-20.5-7-10.5
Transfer to public utility; consideration
Sec. 10.5. (a) The commissioner may, at the request of an agency

head, transfer state property to a public utility (as defined in IC 8-1-2-1(a)) for the purpose of a right-of-way.
(b) Consideration for the transfer of property under subsection (a) is as follows:
(1) If the transfer is approved by the governor under section 15 of this chapter and the state will benefit from the transfer, the public utility shall pay only the costs, as determined by the commissioner, involved in the transfer of the property.
(2) For property not described in subdivision (1), the public utility shall pay the appraised value of the property determined under section 10.3 of this chapter in addition to the costs involved in the transfer of the property.
As added by P.L.33-1995, SEC.12.

IC 4-20.5-7-10.7
Transfer of property to person for property of like value
Sec. 10.7. (a) This section does not apply if the value of the state property is more than ten thousand dollars ($10,000).
(b) The department may transfer state property to a person in exchange for property of like value transferred by the person to the state:
(1) to settle a dispute relating to either or both of the properties; and
(2) without offering to transfer the state property:
(A) to state agencies, state educational institutions, or a political subdivision under this chapter; or
(B) after a sale of the property under this chapter.
(c) The department must establish that properties exchanged under this section are of like value through appraisals or other means approved by the commissioner.
As added by P.L.267-1999, SEC.9.

IC 4-20.5-7-11
Sale through competitive bids or auction
Sec. 11. The department may sell the property through either of the following:
(1) Competitive bids.
(2) By auction.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-12
Notice of sale
Sec. 12. (a) The department must give notice of a sale as required by this section.
(b) Notice of a sale must satisfy the following:
(1) The notice must state the time, place, and terms of the sale.
(2) The notice must be published as follows:
(A) In accordance with IC 5-3.
(B) In every county in which the property is located.
As added by P.L.7-1993, SEC.7.
IC 4-20.5-7-13
Bid procedure
Sec. 13. (a) Bids shall be opened publicly in the presence of at least one (1) witness at the time and place designated in the notice of the sale.
(b) Bids shall be:
(1) unconditionally accepted without alteration or correction, except as provided in subsections (e) through (g); and
(2) evaluated based on the requirements set forth in the notice of sale.
(c) Subject to section 15 of this chapter, the property shall be sold with reasonable promptness to the bidder who submits the highest bid and whose bid meets the requirements and criteria set forth in the notice of sale.
(d) The department shall permit correction or withdrawal of inadvertently erroneous bids before or after bids are opened.
(e) If a bidder inserts terms not specified in the notice of sale, the department may do any of the following:
(1) Find the bidder to be nonresponsive.
(2) Permit the bidder to withdraw the additional terms to meet the requirements and criteria set forth in the notice of sale.
(3) Subject to subsections (f)(1) and (h)(2), accept any of the proposed terms.
(f) The department may not:
(1) accept proposed additional terms; or
(2) permit a change in a bid after bids are opened;
prejudicial to the interest of the state or fair competition.
(g) The department may cancel a sale only as permitted in either of the following:
(1) As stated in the notice of the sale.
(2) Under rules adopted by the department under IC 4-22-2.
(h) The commissioner must make a written determination supporting any of the following:
(1) Permitting the correction or withdrawal of a bid.
(2) A decision of the department to accept proposed additional terms under subsection (e)(3).
(3) Canceling the sale.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-14
Auction procedure
Sec. 14. (a) As used in this section, "auctioneer" refers to an auctioneer licensed under IC 25-6.1.
(b) Instead of taking bids, the department may engage an auctioneer to advertise the sale and to conduct a public auction of the property.
(c) The advertising by an auctioneer under this section must include a detailed description of the property to be sold.
(d) In addition to advertising given to the sale by an auctioneer, notice of the sale must be given as required by section 12 of this

chapter.
(e) The transferring agency shall pay the costs of an auction conducted under this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-15
Sale at less than appraised value; grant of easement
Sec. 15. (a) Except as provided in subsection (b) and section 10 of this chapter, the governor must approve a sale of the property for a price less than the appraised value of the property.
(b) The department may grant an easement in property without:
(1) money consideration; and
(2) the approval of the governor.
As added by P.L.7-1993, SEC.7. Amended by P.L.267-1999, SEC.10.

IC 4-20.5-7-16
Cash sale; proceeds depository
Sec. 16. (a) A sale of property must be made for cash.
(b) Subject to Article 8, Section 2 of the Constitution of the State of Indiana, the proceeds of a sale, after payment of expenses, shall be deposited in the state treasury and credited to the fund from which the property was purchased.
(c) If the fund from which the property was purchased cannot be determined, the proceeds shall be deposited in the fund designated by the budget agency.
(d) The proceeds of the sale are subject to allotment by the budget agency with the approval of the governor.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-16.5
Proceeds credited to separate account for purchase of other real property
Sec. 16.5. The proceeds from the sale of property subject to the management or control of the department of natural resources shall be credited to a separate account to be used for the purchase of other real property to be managed or controlled by the department of natural resources.
As added by P.L.49-1997, SEC.22.

IC 4-20.5-7-17
Instrument of transfer; signatures
Sec. 17. (a) If the property is transferred, an instrument shall be prepared as directed by the department.
(b) The instrument prepared under subsection (a) must be signed by the following:
(1) The agency head of the transferring agency or a designee of the agency head.
(2) If the transfer involves two (2) agencies, the agency head of the accepting agency or a designee of the agency head.
(3) The governor or a designee of the governor.         (4) The attorney general for form and compliance with this chapter.
(c) The signatures of the individuals listed in subsection (b)(1) through (b)(3) must be acknowledged.
(d) An individual required by this section to sign or approve the instrument may sign or approve the instrument after the agency for whom the individual is signing or approving has completed all actions of the agency required under this chapter.
(e) The authority of a designee signing the instrument under subsection (b) must be indicated in writing and filed with the department.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-18
Recordation and filing
Sec. 18. (a) Except as provided in subsection (b), this section applies to any transfer under this chapter.
(b) This section does not apply if the instrument is a lease for a term of four (4) years or less.
(c) The instrument shall be recorded in each county in which the property is located.
(d) Except as provided in subsection (e), a copy of the instrument shall be filed in the land office.
(e) If the transfer involves two (2) agencies, the instrument shall also be filed in the land office.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-7-19
Rules
Sec. 19. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.7-1993, SEC.7.



CHAPTER 8. REPEALED



CHAPTER 9. ACQUISITION OF PROPERTY BY TREASURER OF STATE ON ACCOUNT OF DEBT OWED THE STATE OR A STATE TRUST FUND

IC 4-20.5-9-1
Application of chapter
Sec. 1. This chapter applies only to property sold at a commissioner's, judicial, or sheriff's sale on a judgment in favor of the state on account of a debt due the state or a trust fund held by the state.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-9-2
Purchase by treasurer for use of state
Sec. 2. The treasurer of state may purchase the property for the use of the state or a specified fund of the state under IC 4-20.5-3.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-9-3
Sale of property purchased under chapter
Sec. 3. The treasurer of state may sell property purchased under this chapter under IC 4-20.5-7.
As added by P.L.7-1993, SEC.7.



CHAPTER 10. ACQUISITION AND USE OF PROPERTY FOR SEWAGE DISPOSAL PURPOSES BY CERTAIN AGENCIES

IC 4-20.5-10-1
Application of chapter
Sec. 1. This chapter applies only to the following agencies:
(1) A division (as defined in IC 12-7-2-69(c)), for a state institution under the administrative control of the division.
(2) The state department of health, for an institution under the administrative control of the state department of health.
(3) The department of correction, for a correctional facility under the administrative control of the department of correction.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-10-2
Sewer right-of-way purchase or lease; connection to political subdivision sewer; contract
Sec. 2. (a) An agency may purchase or lease a right-of-way for a sewer leading from a state institution under the administrative control of the agency to a suitable outlet over adjacent property.
(b) IC 4-20.5-3 applies to a purchase under this section.
(c) A political subdivision may permit drainage and sewage from the sewer line to be connected to the sewers of the political subdivision upon the terms agreed upon by the political subdivision and the agency.
(d) A contract entered into under subsection (c) must be approved under IC 4-13-2-14.1.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-10-3
Purchase or lease of property for the disposal of sewage; construction of disposal systems
Sec. 3. (a) An agency may purchase or lease property for the use of a state institution under the administrative control of the agency for the disposal of sewage.
(b) An agency may not purchase more than eighty (80) acres under this section.
(c) An agency may construct on the property any of the following to dispose of the sewage:
(1) Reservoirs.
(2) A drainage system.
(3) Any other sewage disposal system sufficient to dispose of the sewage.
(d) An agency may proceed under IC 32-24 to acquire property under this section.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.29.

IC 4-20.5-10-4
Property acquisition; statutory authority      Sec. 4. An agency may acquire property for purposes of this chapter under either of the following:
(1) IC 4-20.5-3.
(2) IC 32-24.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.30.



CHAPTER 11. ACQUISITION AND USE OF STREETS AND HIGHWAYS BY CERTAIN AGENCIES

IC 4-20.5-11-1
Application of chapter
Sec. 1. This chapter applies only to the following agencies:
(1) A division (as defined in IC 12-7-2-69(c)), for a state institution under the administrative control of the division.
(2) The state department of health, for an institution under the administrative control of the state department of health.
(3) The department of correction, for a correctional facility under the administrative control of the department of correction.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-2
"Road" defined
Sec. 2. As used in this chapter, "road" includes an alley, a public highway, and a street.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-3
Authority to acquire road
Sec. 3. An agency may acquire a road abutting, adjacent to, or running through a state institution under the administrative control of the agency under this chapter.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-4
Acquisition under IC 32-24
Sec. 4. (a) IC 32-24 applies to acquisition of a road under this chapter.
(b) The owners of all property immediately abutting that part of the road the agency wants to acquire must be made defendants to an action filed under IC 32-24.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.31.

IC 4-20.5-11-5
Damages of abutting owners
Sec. 5. A defendant is entitled only to the special damages that the defendant will sustain because of the following:
(1) Loss of ingress and egress to and from the defendant's abutting property.
(2) Any fee interest the defendant may have in the road and other property to be taken.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-6
Replacement road
Sec. 6. (a) If the court finds that public necessity requires that

another road be established to take the place of the road acquired by the agency, the court shall order that before the road is acquired by the agency, the agency shall provide for construction of a similar road near the road taken.
(b) If the road to be acquired by the agency is located within a city or a town, the city or the town shall be made a defendant in the action only for the purpose of determining the necessity for establishing a road to replace the road acquired by the agency.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-7
Acquisition costs; appropriation
Sec. 7. All costs of acquisition of the road, including the costs of construction of a replacement road ordered under section 6 of this chapter, are appropriated from the state general fund.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-11-8
Condemnation proceeding costs
Sec. 8. (a) A defendant shall pay the cost of the action against the defendant if the award made by the court is less than ten percent (10%) more than the final offer made to the defendant by the state.
(b) If subsection (a) does not apply to a defendant, the state shall pay the cost of the action against the defendant.
As added by P.L.7-1993, SEC.7.



CHAPTER 12. CONDEMNATION OF PROPERTY LOCATED IN INDIANA BY THE UNITED STATES

IC 4-20.5-12-1
Authority of United States to acquire property by eminent domain
Sec. 1. If the United States wants to acquire title to property in Indiana for any purpose, the United States may acquire property by eminent domain under IC 32-24 and applicable federal law.
As added by P.L.7-1993, SEC.7. Amended by P.L.2-2002, SEC.32.

IC 4-20.5-12-2
Consent of state
Sec. 2. Before the United States may acquire land under this chapter, the state must give consent to the acquisition.
As added by P.L.7-1993, SEC.7.



CHAPTER 13. CERTAIN PROPERTY TRANSACTIONS BY THE DEPARTMENT OF NATURAL RESOURCES WITH THE UNITED STATES

IC 4-20.5-13-1
Applicable statutes
Sec. 1. The following statutes apply to a property transaction under this chapter:
(1) IC 4-20.5-7-3.
(2) IC 4-20.5-7-4.
(3) IC 4-20.5-7-5.
(4) IC 4-20.5-7-6.
(5) IC 4-20.5-7-17.
(6) IC 4-20.5-7-18.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-13-2
Lighthouse, beacon, or other aid to navigation site; federal acquisition of state property; magnitude; jurisdiction
Sec. 2. (a) This section applies only to state property covered by navigable waters of the United States.
(b) If an authorized agent of the United States requests the conveyance of state property for the site of a lighthouse, beacon, or other aid to navigation, the state may convey the property to the United States.
(c) The property conveyed under this section may not exceed ten (10) acres for a particular transaction requested by the United States.
(d) Subject to subsection (e), the governor may cede the jurisdiction of the state to the United States over property conveyed under this section.
(e) If the governor cedes jurisdiction under subsection (d), the state shall retain concurrent jurisdiction with the United States so that civil or criminal process issued under the state can be executed:
(1) by the proper officers of the state;
(2) upon a person subject to that process;
(3) within the limits of the property ceded; and
(4) in the same manner and to the same effect as if jurisdiction had not been ceded to the United States.
As added by P.L.7-1993, SEC.7.



CHAPTER 14. CESSION OF JURISDICTION TO THE UNITED STATES FOR POST OFFICES AND OTHER STRUCTURES

IC 4-20.5-14-1
Types of structures
Sec. 1. Subject to section 2 of this chapter, the jurisdiction of the state is ceded to the United States over all property within Indiana selected and acquired by the United States for the purpose of erecting any of the following:
(1) A post office.
(2) A custom house.
(3) Any other structure exclusively owned by the United States and used for its purposes.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-14-2
Conditions
Sec. 2. The cession of property to the United States under this chapter is subject to the following conditions:
(1) An agent of the United States, having knowledge of the facts, must file an accurate, certified description and plat of the property acquired by the United States with the land office.
(2) The state retains concurrent jurisdiction with the United States in and over the property, so that civil or criminal process issued under the state or orders of a state court or judicial officer can be executed:
(A) by the proper officers of the state;
(B) upon a person subject to that process;
(C) within the limits of the property ceded; and
(D) in the same manner and to the same effect as if jurisdiction had not been ceded to the United States.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-14-3
Exemption from taxes and assessments; exceptions
Sec. 3. (a) This section does not apply to taxes or assessments levied by the state upon the gross receipts or income of an association, a corporation, a firm, a partnership, or a person received on account of the performance of contracts or other activities upon the property.
(b) After the United States acquires property subject to this chapter, the property is exempt from all taxes and assessments as long as the United States owns the property.
As added by P.L.7-1993, SEC.7.



CHAPTER 15. ACQUISITION OF PROPERTY BY THE UNITED STATES FOR IMPROVEMENTS ON RIVERS

IC 4-20.5-15-1
Consent to federal acquisition of property by purchase or eminent domain; title; jurisdiction and control
Sec. 1. (a) The consent of the state is given to the acquisition of property by the United States, by purchase or eminent domain, for any of the following:
(1) The improvement of a navigable river within or bordering on Indiana by means of locks, dams, and adjustable chutes.
(2) The construction and maintenance of slackwater navigation on a navigable river within or bordering on Indiana by erecting dams, abutments, locks, lock-keepers' houses, chutes, or other necessary structures.
(b) The United States has title to property and exercises jurisdiction and control over the property when purchased or acquired as provided by this section.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-15-2
Consent to federal purchase of property on Ohio or Wabash Rivers; limits on eminent domain acquisitions; cession of jurisdiction and right to assess and tax; judicial process
Sec. 2. (a) The consent of the state is given to the purchase by the United States, or under the authority of the United States, of property located on the banks of the Ohio or Wabash Rivers and within Indiana for the construction of locks, dams, abutments, lock-keepers' dwellings, or other structures necessary for the improvement of the rivers.
(b) If the United States determines that it must acquire the property by eminent domain, the United States may not acquire more than ten (10) acres in any one (1) location under this section.
(c) If the United States acquires property under this section, the state cedes the following:
(1) Jurisdiction over the property to the United States.
(2) Right of assessment and taxation of the property and buildings located on the property acquired by the United States.
(d) This section does not debar or hinder the process of a court or judge of Indiana within the property acquired by the United States under this section, after the United States ceases to use the property for which it was acquired.
As added by P.L.7-1993, SEC.7.



CHAPTER 16. ACQUISITION OF FOREST PROPERTY BY THE UNITED STATES

IC 4-20.5-16-1
Consent to federal acquisition by purchase or gift; limitation
Sec. 1. (a) Subject to the conditions established in this chapter, the consent of the state is given the United States to acquire, by purchase or gift, property in Indiana the United States considers necessary to establish, consolidate, or extend natural forests in Indiana.
(b) The consent given in subsection (a) terminates January 1, 2021.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-16-2
Conditions
Sec. 2. The consent of the state given in section 1 of this chapter is subject to all the following conditions:
(1) That the United States does not exercise its power of eminent domain, directly or indirectly, for the acquisition of the property, except to clear title.
(2) That the United States assumes the duties of a private landowner in Indiana regarding the owners or persons in legal possession of property adjoining national forest land in Indiana.
(3) That before January 1, 1981, the federal government defines national forest purchase boundaries within Indiana establishing purchase areas that enclose an aggregate of not more than four hundred thirty thousand (430,000) acres. The governor may grant a one (1) year extension of the time limitation if in the governor's judgment it is to the advantage of the people of Indiana to do so.
(4) That the United States acquires not more than two hundred forty thousand (240,000) acres for national forest land in Indiana.
(5) That the United States acquires by purchase not more than twenty-five percent (25%) of the area of any county.
(6) That the United States does not use any portion of the property within the national forest for the disposition, storage, or handling of nuclear or nonnuclear hazardous waste, including any of the following:
(A) Nuclear material.
(B) Radioactive material.
(C) Radioactive remains of a nuclear facility.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-16-3
Termination of consent
Sec. 3. If the United States fails to conform to any of the conditions provided in section 2 of this chapter, the consent of the state given in section 1 of this chapter is immediately terminated by operation of law. As added by P.L.7-1993, SEC.7.

IC 4-20.5-16-4
Concurrent jurisdiction regarding civil and criminal process
Sec. 4. The state retains concurrent jurisdiction with the United States in and over property acquired by the United States under this chapter, so far that civil process in all cases and such criminal process as may issue under the authority of the state against a person charged with the commission of an offense may be executed on the property.
As added by P.L.7-1993, SEC.7.



CHAPTER 17. REPEALED



CHAPTER 18. RETROCESSION OF PROPERTY FROM THE UNITED STATES

IC 4-20.5-18-1
Consent of state to retrocession of jurisdiction
Sec. 1. The consent of the state is given to the retrocession of jurisdiction, either partially or wholly, by the United States over property within Indiana over which the United States exercises jurisdiction exclusively or concurrently with the state.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-18-2
Acceptance by governor
Sec. 2. The governor is authorized to accept for the state the retrocession of jurisdiction if the governor considers retrocession to be in the best interest of the state.
As added by P.L.7-1993, SEC.7.

IC 4-20.5-18-3
Perfection
Sec. 3. Retrocession of jurisdiction under this chapter must be perfected as follows:
(1) An agent of the United States authorized to dispose of property must give written notice of the retrocession to the governor.
(2) The governor must accept the retrocession on behalf of the state on the written notice.
(3) The notice, with the governor's acceptance, must be:
(A) recorded in the office of the recorder of the county where the property is located; and
(B) filed in the land office.
As added by P.L.7-1993, SEC.7.



CHAPTER 19. TRANSFER OF STATE PROPERTY FOR NATIONAL MONUMENT

IC 4-20.5-19-1
Jurisdiction
Sec. 1. If the United States government or an agency of the United States government is authorized to acquire jurisdiction of a memorial or historic grounds and buildings in Indiana to be preserved and maintained by the United States government or an agency of the United States government as a national monument, the agency of the state having charge of the memorial or historic grounds and buildings may, with the approval of the governor, cede all jurisdiction of the memorial, property, buildings, and appurtenances to the United States government or the agency of the United States government.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-2
Transfer of right, title, and possession to United States government
Sec. 2. If a memorial, a property, a building, or an appurtenance is ceded to the United States government under this chapter, the governor may transfer and convey all right, title, and possession that the state has in and to the memorial, property, building, or appurtenance to the United States government or agency of the United States government authorized to receive and accept the transfer and conveyance.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-3
Written statements of conditions for transfer
Sec. 3. Before the transfer and conveyance of the right, title, and possession of a memorial, a property, a building, or an appurtenance is consummated, the attorney general and the appropriate legal officer of the United States government must state in writing that all of the conditions necessary to the valid and conclusive transfer and conveyance of the memorial, or property, building, or appurtenance have been fully complied with. Upon the presentation of the written statements to the governor, the governor shall direct the secretary of state to cause to be executed a deed of conveyance to the United States government or agency of the United States government. The governor shall sign the deed and the secretary of state shall attest the deed with the great seal of the state.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-4
State relinquishing claims to property
Sec. 4. Upon the execution of the deed of conveyance, the state relinquishes all claims to the property conveyed to the United States government.
As added by P.L.1-1995, SEC.36.
IC 4-20.5-19-5
Conditions for transfer
Sec. 5. The transfer and conveyance of a memorial, property, a building, or an appurtenance by the state to the United States government shall be made as follows:
(1) Without appraisement.
(2) Without the giving of notice.
(3) Without complying with any law other than this chapter.
(4) As provided by this chapter.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-6
Civil and criminal process issued as if jurisdiction not ceded
Sec. 6. All civil and criminal process issued under the authority of the state or an officer of the state may be executed on the property and in a building that is erected on the property in the same way and manner as if jurisdiction had not been ceded under this chapter.
As added by P.L.1-1995, SEC.36.

IC 4-20.5-19-7
Tax exemption
Sec. 7. A memorial, a property, a building, or an appurtenance ceded under this chapter is exempt from all state, county, township, and other taxes, but is not exempt from the payment of special assessments.
As added by P.L.1-1995, SEC.36.



CHAPTER 20. MISCELLANEOUS PROPERTY TRANSACTIONS WITH THE UNITED STATES



CHAPTER 21. DISPLAYS ON PUBLIC PROPERTY

IC 4-20.5-21-1
Applicability of chapter
Sec. 1. This chapter governs the display of objects on real property owned by the state.
As added by P.L.22-2000, SEC.1.

IC 4-20.5-21-2
Display of Ten Commandments on state property
Sec. 2. An object containing the words of the Ten Commandments may be displayed on real property owned by the state along with other documents of historical significance that have formed and influenced the United States legal or governmental system. Such display of an object containing the words of the Ten Commandments shall be in the same manner and appearance generally as other documents and objects displayed, and shall not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed documents and objects.
As added by P.L.22-2000, SEC.1.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21.5. ADMINISTRATIVE ORDERS AND PROCEDURES

CHAPTER 1. DEFINITIONS

IC 4-21.5-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-2
"Administrative law judge"
Sec. 2. "Administrative law judge" refers to an individual or panel of individuals acting in the capacity of an administrative law judge in a proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-3
"Agency"
Sec. 3. "Agency" means any officer, board, commission, department division, bureau, or committee of state government that is responsible for any stage of a proceeding under this article. Except as provided in IC 4-21.5-7, the term does not include the judicial department of state government, the legislative department of state government, or a political subdivision.
As added by P.L.18-1986, SEC.1. Amended by P.L.41-1995, SEC.1.

IC 4-21.5-1-4
"Agency action"
Sec. 4. "Agency action" means any of the following:
(1) The whole or a part of an order.
(2) The failure to issue an order.
(3) An agency's performance of, or failure to perform, any other duty, function, or activity under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-5
"Court"
Sec. 5. "Court" means a circuit or superior court responsible for taking any action under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-6
"Final agency action"
Sec. 6. "Final agency action" means:
(1) the entry of an order designated as a final order under this article; or         (2) any other agency action that disposes of all issues in a proceeding for all parties after the exhaustion of all available administrative remedies concerning the action.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-7
"Law"
Sec. 7. "Law" means the federal or state constitution, any federal or state statute, a rule of an agency, or a federal regulation.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-8
"License"
Sec. 8. "License" means a franchise, permit, certification, approval, registration, charter, or similar form of authorization required by law.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-9
"Order"
Sec. 9. "Order" means an agency action of particular applicability that determines the legal rights, duties, privileges, immunities, or other legal interests of one (1) or more specific persons. The term includes:
(1) a license; or
(2) a determination under IC 4-21.5-3-6(a)(3) or IC 4-21.5-3-6(a)(4).
As added by P.L.18-1986, SEC.1. Amended by P.L.42-1995, SEC.1.

IC 4-21.5-1-10
"Party"
Sec. 10. "Party" means:
(1) a person to whom the agency action is specifically directed; or
(2) a person expressly designated in the record of the proceeding as a party to the proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-11
"Person"
Sec. 11. "Person" means an individual, agency, political subdivision, partnership, corporation, limited liability company, association, or other entity of any character.
As added by P.L.18-1986, SEC.1. Amended by P.L.8-1993, SEC.27.

IC 4-21.5-1-12
"Political subdivision"
Sec. 12. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.18-1986, SEC.1.
IC 4-21.5-1-13
"Proceeding"
Sec. 13. "Proceeding" refers to a proceeding under this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-1-14
"Rule"
Sec. 14. "Rule" means the whole or any part of an agency statement of general applicability that:
(1) has or is designed to have the effect of law; and
(2) implements, interprets, or prescribes:
(A) law or policy; or
(B) the organization, procedure, or practice requirements of an agency.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.1.

IC 4-21.5-1-15
"Ultimate authority"
Sec. 15. "Ultimate authority" means an individual or panel of individuals in whom the final authority of an agency is vested by law or executive order.
As added by P.L.18-1986, SEC.1.



CHAPTER 2. APPLICATION

IC 4-21.5-2-1
Minimum rights and duties
Sec. 1. This article creates minimum procedural rights and imposes minimum procedural duties.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-2
Waiver of rights and duties
Sec. 2. Except to the extent precluded by a law, a person may waive any right conferred upon that person by this article. This section does not permit the waiver of any procedural duty imposed by this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-3
Application of law
Sec. 3. This article applies to an agency, except to the extent that a statute clearly and specifically provides otherwise. This article applies (to the extent that a statute other than this article specifically applies this article) to a class of otherwise exempt orders or one (1) or more stages of an otherwise exempt proceeding.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-2-4
Exemptions; agencies
Sec. 4. (a) This article does not apply to any of the following agencies:
(1) The governor.
(2) The state board of accounts.
(3) The state educational institutions (as defined by IC 20-12-0.5-1).
(4) The department of workforce development.
(5) The unemployment insurance review board of the department of workforce development.
(6) The worker's compensation board of Indiana.
(7) The military officers or boards.
(8) The Indiana utility regulatory commission.
(9) The department of state revenue (excluding an agency action related to the licensure of private employment agencies).
(10) The department of local government finance.
(b) This article does not apply to action related to railroad rate and tariff regulation by the Indiana department of transportation.
As added by P.L.18-1986, SEC.1. Amended by P.L.18-1987, SEC.5; P.L.28-1988, SEC.1; P.L.18-1990, SEC.7; P.L.21-1995, SEC.7; P.L.198-2001, SEC.1; P.L.256-2003, SEC.1; P.L.188-2003, SEC.1; P.L.91-2006, SEC.1.
IC 4-21.5-2-5 Version a
Exemptions; agency actions
Note: This version of section amended by P.L.161-2006, SEC.1. See also following version of this section amended by P.L.100-2006, SEC.1.
Sec. 5. This article does not apply to the following agency actions:
(1) The issuance of a warrant or jeopardy warrant for the collection of taxes.
(2) A determination of probable cause or no probable cause by the civil rights commission.
(3) A determination in a factfinding conference of the civil rights commission.
(4) A personnel action, except review of a personnel action by the state employees appeals commission under IC 4-15-2 or a personnel action that is not covered by IC 4-15-2 but may be taken only for cause.
(5) A resolution, directive, or other action of any agency that relates solely to the internal policy, organization, or procedure of that agency or another agency and is not a licensing or enforcement action. Actions to which this exemption applies include the statutory obligations of an agency to approve or ratify an action of another agency.
(6) An agency action related to an offender within the jurisdiction of the department of correction.
(7) A decision of the Indiana economic development corporation, the office of tourism development, the department of environmental management, the tourist information and grant fund review committee (before the repeal of the statute that created the tourist information and grant fund review committee), the Indiana finance authority, the corporation for innovation development, or the lieutenant governor that concerns a grant, loan, bond, tax incentive, or financial guarantee.
(8) A decision to issue or not issue a complaint, summons, or similar accusation.
(9) A decision to initiate or not initiate an inspection, investigation, or other similar inquiry that will be conducted by the agency, another agency, a political subdivision, including a prosecuting attorney, a court, or another person.
(10) A decision concerning the conduct of an inspection, investigation, or other similar inquiry by an agency.
(11) The acquisition, leasing, or disposition of property or procurement of goods or services by contract.
(12) Determinations of the department of workforce development under IC 22-4-18-1(g)(1) or IC 22-4-41.
(13) A decision under IC 9-30-12 of the bureau of motor vehicles to suspend or revoke a driver's license, a driver's permit, a vehicle title, or a vehicle registration of an individual who presents a dishonored check.
(14) An action of the department of financial institutions under

IC 28-1-3.1 or a decision of the department of financial institutions to act under IC 28-1-3.1.
(15) A determination by the NVRA official under IC 3-7-11 concerning an alleged violation of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg) or IC 3-7.
(16) Imposition of a civil penalty under IC 4-20.5-6-8 if the rules of the Indiana department of administration provide an administrative appeals process.
As added by P.L.18-1986, SEC.1. Amended by P.L.29-1988, SEC.1; P.L.3-1989, SEC.23; P.L.35-1989, SEC.1; P.L.1-1990, SEC.34; P.L.23-1990, SEC.1; P.L.11-1990, SEC.103; P.L.10-1991, SEC.6; P.L.2-1991, SEC.20; P.L.11-1991, SEC.20; P.L.12-1995, SEC.95; P.L.21-1995, SEC.8; P.L.2-1996, SEC.211; P.L.172-1999, SEC.10; P.L.4-2005, SEC.19; P.L.229-2005, SEC.1; P.L.235-2005, SEC.60; P.L.1-2006, SEC.70; P.L.161-2006, SEC.1.

IC 4-21.5-2-5 Version b
Exemptions; agency actions
Note: This version of section amended by P.L.100-2006, SEC.1. See also preceding version of this section amended by P.L.161-2006, SEC.1.
Sec. 5. This article does not apply to the following agency actions:
(1) The issuance of a warrant or jeopardy warrant for the collection of taxes.
(2) A determination of probable cause or no probable cause by the civil rights commission.
(3) A determination in a factfinding conference of the civil rights commission.
(4) A personnel action, except review of a personnel action by the state employees appeals commission under IC 4-15-2 or a personnel action that is not covered by IC 4-15-2 but may be taken only for cause.
(5) A resolution, directive, or other action of any agency that relates solely to the internal policy, organization, or procedure of that agency or another agency and is not a licensing or enforcement action. Actions to which this exemption applies include the statutory obligations of an agency to approve or ratify an action of another agency.
(6) An agency action related to an offender within the jurisdiction of the department of correction.
(7) A decision of the Indiana economic development corporation, the office of tourism development, the department of environmental management, the tourist information and grant fund review committee (before the repeal of the statute that created the tourist information and grant fund review committee), the Indiana finance authority, the corporation for innovation development, or the lieutenant governor that concerns a grant, loan, bond, tax incentive, or financial guarantee.
(8) A decision to issue or not issue a complaint, summons, or

similar accusation.
(9) A decision to initiate or not initiate an inspection, investigation, or other similar inquiry that will be conducted by the agency, another agency, a political subdivision, including a prosecuting attorney, a court, or another person.
(10) A decision concerning the conduct of an inspection, investigation, or other similar inquiry by an agency.
(11) The acquisition, leasing, or disposition of property or procurement of goods or services by contract.
(12) Determinations of the department of workforce development under IC 22-4-18-1(g)(1), IC 22-4-40, or IC 22-4-41.
(13) A decision under IC 9-30-12 of the bureau of motor vehicles to suspend or revoke a driver's license, a driver's permit, a vehicle title, or a vehicle registration of an individual who presents a dishonored check.
(14) An action of the department of financial institutions under IC 28-1-3.1 or a decision of the department of financial institutions to act under IC 28-1-3.1.
(15) A determination by the NVRA official under IC 3-7-11 concerning an alleged violation of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg) or IC 3-7.
(16) Imposition of a civil penalty under IC 4-20.5-6-8 if the rules of the Indiana department of administration provide an administrative appeals process.
(17) A determination of status as a member of or participant in an environmental performance based program developed and implemented under IC 13-27-8.
As added by P.L.18-1986, SEC.1. Amended by P.L.29-1988, SEC.1; P.L.3-1989, SEC.23; P.L.35-1989, SEC.1; P.L.1-1990, SEC.34; P.L.23-1990, SEC.1; P.L.11-1990, SEC.103; P.L.10-1991, SEC.6; P.L.2-1991, SEC.20; P.L.11-1991, SEC.20; P.L.12-1995, SEC.95; P.L.21-1995, SEC.8; P.L.2-1996, SEC.211; P.L.172-1999, SEC.10; P.L.4-2005, SEC.19; P.L.229-2005, SEC.1; P.L.235-2005, SEC.60; P.L.1-2006, SEC.70; P.L.100-2006, SEC.1.

IC 4-21.5-2-6
Exemptions; determinations
Sec. 6. (a) This article does not apply to the formulation, issuance, or administrative review (but does, except as provided in subsection (b), apply to the judicial review and civil enforcement) of any of the following:
(1) Except as provided in IC 12-17.2-4-18.7 and IC 12-17.2-5-18.7, determinations by the division of family resources and the department of child services.
(2) Determinations by the alcohol and tobacco commission.
(3) Determinations by the office of Medicaid policy and planning concerning recipients and applicants of Medicaid. However, this article does apply to determinations by the office of Medicaid policy and planning concerning providers.         (4) A final determination of the Indiana board of tax review.
(b) IC 4-21.5-5-12 and IC 4-21.5-5-14 do not apply to judicial review of a final determination of the Indiana board of tax review.
As added by P.L.18-1986, SEC.1. Amended by P.L.2-1992, SEC.37; P.L.23-1992, SEC.1; P.L.1-1993, SEC.20; P.L.204-2001, SEC.5; P.L.198-2001, SEC.2; P.L.1-2002, SEC.9; P.L.241-2003, SEC.1; P.L.234-2005, SEC.1.



CHAPTER 3. ADJUDICATIVE PROCEEDINGS

IC 4-21.5-3-1
Service of process; notice by publication
Sec. 1. (a) This section applies to:
(1) the giving of any notice;
(2) the service of any motion, ruling, order, or other filed item; or
(3) the filing of any document with the ultimate authority;
in an administrative proceeding under this article.
(b) Except as otherwise provided by law, a person shall serve papers by United States mail or personal service. If an agency mails or personally serves a paper, the agency shall keep a record of the time, date, and circumstances of the service.
(c) Service shall be made on a person or on the person's counsel or other authorized representative of record in the proceeding. Service on an artificial person or a person incompetent to receive service shall be made on a person allowed to receive service under the rules governing civil actions in the courts. If an ultimate authority consists of more than one (1) individual, service on that ultimate authority must be made on the chairperson or secretary of the ultimate authority. A document to be filed with that ultimate authority must be filed with the chairperson or secretary of the ultimate authority.
(d) If the current address of a person is not ascertainable, service shall be mailed to the last known address where the person resides or has a principal place of business. If the identity, address, or existence of a person is not ascertainable, or a law other than a rule allows, service shall be made by a single publication in a newspaper of general circulation in:
(1) the county in which the person resides, has a principal place of business, or has property that is the subject of the proceeding; or
(2) Marion County, if the place described in subdivision (1) is not ascertainable or the place described in subdivision (1) is outside Indiana and the person does not have a resident agent or other representative of record in Indiana.
(e) A notice given by publication must include a statement advising a person how the person may receive written notice of the proceedings.
(f) The filing of a document with an ultimate authority is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the ultimate authority under subsection (c).
(2) The date of the postmark on the envelope containing the document, if the document is mailed to the ultimate authority by United States mail.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the

document is sent to the ultimate authority by private carrier.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.2; P.L.33-1989, SEC.2; P.L.35-1989, SEC.2.

IC 4-21.5-3-2
Time computation
Sec. 2. (a) In computing any period of time under this article, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is:
(1) a Saturday;
(2) a Sunday;
(3) a legal holiday under a state statute; or
(4) a day that the office in which the act is to be done is closed during regular business hours.
(b) A period runs until the end of the next day after a day described in subdivisions (1) through (4). If the period allowed is less than seven (7) days, intermediate Saturdays, Sundays, state holidays, and days on which the office in which the act is to be done is closed during regular business hours are excluded from the calculation.
(c) A period of time under this article that commences when a person is served with a paper, including the period in which a person may petition for judicial review, commences with respect to a particular person on the earlier of the date that:
(1) the person is personally served with the notice; or
(2) a notice for the person is deposited in the United States mail.
(d) If section 1(d) of this chapter applies, a period of time under this article commences when a notice for the person is published in a newspaper.
(e) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-3
Notice of orders; additional proceedings; effectiveness; stays
Sec. 3. (a) An agency shall give notice concerning an order under section 4, 5, 6, or 8 of this chapter. An agency shall conduct additional proceedings under this chapter if required by section 7 or 8 of this chapter. However, IC 4-21.5-4 applies to the notice and proceedings necessary for emergency and other temporary orders.
(b) Notwithstanding IC 1-1-4-1, if:
(1) a panel of individuals responsible for an agency action has a quorum of its members present, as specified by law; and
(2) a statute other than IC 1-1-4-1 does not specify the number of votes necessary to take an agency action;
the panel may take the action by an affirmative vote of a majority of the members present and voting. For the purposes of this subsection, a member abstaining on a vote is not voting on the action.     (c) An order is effective when it is issued as a final order under this chapter, except to the extent that:
(1) a different date is set by this article;
(2) a later date is set by an agency in its order; or
(3) an order is stayed.
(d) After an order becomes effective, an agency may suspend the effect of an order, in whole or in part, by staying the order under this chapter.
(e) A party to an order may be required to comply with an order only after the party has been served with the order or has actual knowledge of the order.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.3.

IC 4-21.5-3-4
Notice required; licenses and personnel decisions; persons who must be notified; contents
Sec. 4. (a) Notice must be given under this section concerning the following:
(1) The grant, renewal, restoration, transfer, or denial of a license by the bureau of motor vehicles under IC 9.
(2) The grant, renewal, restoration, transfer, or denial of a noncommercial fishing or hunting license by the department of natural resources under IC 14.
(3) The grant, renewal, restoration, transfer, or denial of a license by a board described in IC 25-1-8-1.
(4) The grant, renewal, suspension, revocation, or denial of a certificate of registration under IC 25-5.2.
(5) A personnel decision by an agency.
(6) The grant, renewal, restoration, transfer, or denial of a license by the department of environmental management or the commissioner of the department under the following:
(A) Environmental management laws (as defined in IC 13-11-2-71) for the construction, installation, or modification of:
(i) sewers and appurtenant facilities, devices, or structures for the collection and transport of sewage (as defined in IC 13-11-2-200) or storm water to a storage or treatment facility or to a point of discharge into the environment; or
(ii) pipes, pumps, and appurtenant facilities, devices, or structures that are part of a public water system (as defined in IC 13-11-2-177.3) and that are used to transport water to a storage or treatment facility or to distribute water to the users of the public water system;
where a federal, state, or local governmental body has given or will give public notice and has provided or will provide an opportunity for public participation concerning the activity that is the subject of the license.
(B) Environmental management laws (as defined in IC 13-11-2-71) for the registration of a device or a piece of equipment.             (C) IC 13-17-6-1 for a person to engage in the inspection, management, and abatement of asbestos containing material.
(D) IC 13-18-11 for a person to operate a wastewater treatment plant.
(E) IC 13-15-10 for a person to operate the following:
(i) A solid waste incinerator or a waste to energy facility.
(ii) A land disposal site.
(iii) A facility described under IC 13-15-1-3 whose operation could have an adverse impact on the environment if not operated properly.
(F) IC 13-20-4 for a person to operate a municipal waste collection and transportation vehicle.
(b) When an agency issues an order described by subsection (a), the agency shall give a written notice of the order to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given.
A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review under section 7 of this chapter unless the person is designated as a party on the record of the proceeding.
(c) The notice must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) Any information required by law.
(d) An order under this section is effective when it is served. However, if a timely and sufficient application has been made for renewal of a license described by subsection (a)(3) and review is granted under section 7 of this chapter, the existing license does not expire until the agency has disposed of the proceeding under this chapter concerning the renewal, unless a statute other than this article provides otherwise. This subsection does not preclude an agency from issuing under IC 4-21.5-4 an emergency or other temporary order with respect to the license.
(e) If a petition for review of an order described in subsection (a) is filed within the period set by section 7 of this chapter and a petition for stay of effectiveness of the order is filed by a party or another person who has a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed in whole or in part. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued after an order described in subsection (a) becomes effective. The resulting order concerning the stay shall be served on the parties and any person who has a pending petition for intervention in the proceeding. It must include a statement of the facts and law on which it is based. As added by P.L.18-1986, SEC.1. Amended by P.L.35-1989, SEC.3; P.L.25-1991, SEC.1; P.L.33-1993, SEC.1; P.L.1-1996, SEC.25; P.L.54-2001, SEC.2; P.L.184-2002, SEC.1.

IC 4-21.5-3-5
Notice required; certain licensing and other decisions; persons who must be notified; contents; effectiveness of order; stays
Sec. 5. (a) Notice shall be given under this section concerning the following:
(1) The grant, renewal, restoration, transfer, or denial of a license not described by section 4 of this chapter.
(2) The approval, renewal, or denial of a loan, grant of property or services, bond, financial guarantee, or tax incentive.
(3) The grant or denial of a license in the nature of a variance or exemption from a law.
(4) The determination of tax due or other liability.
(5) A determination of status.
(6) Any order that does not impose a sanction or terminate a legal right, duty, privilege, immunity, or other legal interest.
(b) When an agency issues an order described in subsection (a), the agency shall give a written notice of the order to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given.
(3) Each competitor who has applied to the agency for a mutually exclusive license, if issuance is the subject of the order and the competitor's application has not been denied in an order for which all rights to judicial review have been waived or exhausted.
(4) Each person who has provided the agency with a written request for notification of the order, if the request:
(A) describes the subject of the order with reasonable particularity; and
(B) is delivered to the agency at least seven (7) days before the day that notice is given under this section.
(5) Each person who has a substantial and direct proprietary interest in the subject of the order.
(6) Each person whose absence as a party in the proceeding concerning the order would deny another party complete relief in the proceeding or who claims an interest related to the subject of the order and is so situated that the disposition of the matter, in the person's absence, may:
(A) as a practical matter impair or impede the person's ability to protect that interest; or
(B) leave any other person who is a party to a proceeding concerning the order subject to a substantial risk of incurring multiple or otherwise inconsistent obligations by reason of the person's claimed interest.
A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review

under section 7 of this chapter unless the person is designated as a party in the record of the proceeding.
(c) The notice required by subsection (a) must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) A brief explanation of how the person may obtain notices of any prehearing conferences, preliminary hearings, hearings, stays, and any orders disposing of the proceedings without intervening in the proceeding, if a petition for review is granted under section 7 of this chapter.
(4) Any other information required by law.
(d) An agency issuing an order under this section or conducting an administrative review of the order shall give notice of any:
(1) prehearing conference;
(2) preliminary hearing;
(3) hearing;
(4) stay; or
(5) order disposing of all proceedings;
concerning the order to a person notified under subsection (b) who requests these notices in the manner specified under subsection (c)(3).
(e) If a statute requires an agency to solicit comments from the public in a nonevidentiary public hearing before issuing an order described by subsection (a), the agency shall announce at the opening and the close of the public hearing how a person may receive notice of the order under subsection (b)(4).
(f) If a petition for review and a petition for stay of effectiveness of an order described in subsection (a) has not been filed, the order is effective fifteen (15) days (or any longer period during which a person may, by statute, seek administrative review of the order) after the order is served. If both a petition for review and a petition for stay of effectiveness are filed before the order becomes effective, any part of the order that is within the scope of the petition for stay is stayed for an additional fifteen (15) days. Any part of the order that is not within the scope of the petition is not stayed. The order takes effect regardless of whether the persons described by subsection (b)(5) or (b)(6) have been served. An agency shall make a good faith effort to identify and notify these persons, and the agency has the burden of persuasion that it has done so. The agency may request that the applicant for the order assist in the identification of these persons. Failure to notify any of these persons is not grounds for invalidating an order, unless an unnotified person is substantially prejudiced by the lack of notice. The burden of persuasion as to substantial prejudice is on the unnotified person.
(g) If a timely and sufficient application has been made for renewal of a license with reference to any activity of a continuing nature and review is granted under section 7 of this chapter, the

existing license does not expire until the agency has disposed of a proceeding under this chapter concerning the renewal, unless a statute other than this article provides otherwise. This subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order with respect to the license.
(h) On the motion of any party or other person having a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued before or after the order described in subsection (a) becomes effective. The resulting order concerning the stay shall be served on the parties, any person who has a pending petition for intervention in the proceeding, and any person who has requested notice under subsection (d). It must include a statement of the facts and law on which it is based.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.4.

IC 4-21.5-3-6
Notice required; persons who must receive notice; contents; effectiveness of order; stay, preliminary hearing, and resulting order
Sec. 6. (a) Notice shall be given under this section concerning the following:
(1) A safety order under IC 22-8-1.1.
(2) Any order that:
(A) imposes a sanction on a person or terminates a legal right, duty, privilege, immunity, or other legal interest of a person;
(B) is not described in section 4 or 5 of this chapter or IC 4-21.5-4; and
(C) by statute becomes effective without a proceeding under this chapter if there is no request for a review of the order within a specified period after the order is issued or served.
(3) A notice of program reimbursement or equivalent determination or other notice regarding a hospital's reimbursement issued by the office of Medicaid policy and planning or by a contractor of the office of Medicaid policy and planning regarding a hospital's year end cost settlement.
(4) A determination of audit findings or an equivalent determination by the office of Medicaid policy and planning or by a contractor of the office of Medicaid policy and planning arising from a Medicaid postpayment or concurrent audit of a hospital's Medicaid claims.
(5) A license revocation under:
(A) IC 24-4.5-3;
(B) IC 28-1-29;
(C) IC 28-7-5;
(D) IC 28-8-4; or             (E) IC 28-8-5.
(b) When an agency issues an order described by subsection (a), the agency shall give notice to the following persons:
(1) Each person to whom the order is specifically directed.
(2) Each person to whom a law requires notice to be given.
A person who is entitled to notice under this subsection is not a party to any proceeding resulting from the grant of a petition for review under section 7 of this chapter unless the person is designated as a party in the record of the proceeding.
(c) The notice must include the following:
(1) A brief description of the order.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the order under section 7 of this chapter.
(3) Any other information required by law.
(d) An order described in subsection (a) is effective fifteen (15) days after the order is served, unless a statute other than this article specifies a different date or the agency specifies a later date in its order. This subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order concerning the subject of an order described in subsection (a).
(e) If a petition for review of an order described in subsection (a) is filed within the period set by section 7 of this chapter and a petition for stay of effectiveness of the order is filed by a party or another person who has a pending petition for intervention in the proceeding, an administrative law judge shall, as soon as practicable, conduct a preliminary hearing to determine whether the order should be stayed in whole or in part. The burden of proof in the preliminary hearing is on the person seeking the stay. The administrative law judge may stay the order in whole or in part. The order concerning the stay may be issued after an order described in subsection (a) becomes effective. The resulting order concerning the stay shall be served on the parties and any person who has a pending petition for intervention in the proceeding. It must include a statement of the facts and law on which it is based.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.5; P.L.42-1995, SEC.2; P.L.80-1998, SEC.1.

IC 4-21.5-3-7
Review; petition; denial of petition; preliminary hearing
Sec. 7. (a) To qualify for review of a personnel action to which IC 4-15-2 applies, a person must comply with IC 4-15-2-35 or IC 4-15-2-35.5. To qualify for review of any other order described in section 4, 5, or 6 of this chapter, a person must petition for review in a writing that does the following:
(1) States facts demonstrating that:
(A) the petitioner is a person to whom the order is specifically directed;
(B) the petitioner is aggrieved or adversely affected by the order; or             (C) the petitioner is entitled to review under any law.
(2) Includes, with respect to determinations of notice of program reimbursement and audit findings described in section 6(a)(3) and 6(a)(4) of this chapter, a statement of issues that includes:
(A) the specific findings, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning from which the provider is appealing;
(B) the reason the provider believes that the finding, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning was in error; and
(C) with respect to each finding, action, or determination of the office of Medicaid policy and planning or of a contractor of the office of Medicaid policy and planning, the statutes or rules that support the provider's contentions of error.
Not more than thirty (30) days after filing a petition for review under this section, and upon a finding of good cause by the administrative law judge, a person may amend the statement of issues contained in a petition for review to add one (1) or more additional issues.
(3) Is filed:
(A) if an order described in section 4, 5, 6(a)(1), or 6(a)(2) of this chapter, with the ultimate authority for the agency issuing the order within fifteen (15) days after the person is given notice of the order or any longer period set by statute; or
(B) if a determination described in section 6(a)(3) or 6(a)(4) of this chapter, with the office of Medicaid policy and planning not more than one hundred eighty (180) days after the hospital is provided notice of the determination.
The issuance of an amended notice of program reimbursement by the office of Medicaid policy and planning does not extend the time within which a hospital must file a petition for review from the original notice of program reimbursement under clause (B), except for matters that are the subject of the amended notice of program reimbursement.
If the petition for review is denied, the petition shall be treated as a petition for intervention in any review initiated under subsection (d).
(b) If an agency denies a petition for review under subsection (a) and the petitioner is not allowed to intervene as a party in a proceeding resulting from the grant of the petition for review of another person, the agency shall serve a written notice on the petitioner that includes the following:
(1) A statement that the petition for review is denied.
(2) A brief explanation of the available procedures and the time limit for seeking administrative review of the denial under subsection (c).
(c) An agency shall assign an administrative law judge to conduct

a preliminary hearing on the issue of whether a person is qualified under subsection (a) to obtain review of an order when a person requests reconsideration of the denial of review in a writing that:
(1) states facts demonstrating that the person filed a petition for review of an order described in section 4, 5, or 6 of this chapter;
(2) states facts demonstrating that the person was denied review without an evidentiary hearing; and
(3) is filed with the ultimate authority for the agency denying the review within fifteen (15) days after the notice required by subsection (b) was served on the petitioner.
Notice of the preliminary hearing shall be given to the parties, each person who has a pending petition for intervention in the proceeding, and any other person described by section 5(d) of this chapter. The resulting order must be served on the persons to whom notice of the preliminary hearing must be given and include a statement of the facts and law on which it is based.
(d) If a petition for review is granted, the petitioner becomes a party to the proceeding and the agency shall assign the matter to an administrative law judge or certify the matter to another agency for the assignment of an administrative law judge (if a statute transfers responsibility for a hearing on the matter to another agency). The agency granting the administrative review or the agency to which the matter is transferred may conduct informal proceedings to settle the matter to the extent allowed by law.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.6; P.L.42-1995, SEC.3; P.L.2-1997, SEC.11; P.L.222-2005, SEC.22.

IC 4-21.5-3-8
Sanctions; temporary orders
Sec. 8. (a) An agency may issue a sanction or terminate a legal right, duty, privilege, immunity, or other legal interest not described by section 4, 5, or 6 of this chapter only after conducting a proceeding under this chapter. However, this subsection does not preclude an agency from issuing, under IC 4-21.5-4, an emergency or other temporary order concerning the subject of the proceeding.
(b) When an agency seeks to issue an order that is described by subsection (a), the agency shall serve a complaint upon:
(1) each person to whom any resulting order will be specifically directed; and
(2) any other person required by law to be notified.
A person notified under this subsection is not a party to the proceeding unless the person is a person against whom any resulting order will be specifically directed or the person is designated by the agency as a party in the record of the proceeding.
(c) The complaint required by subsection (b) must include the following:
(1) A short, plain statement showing that the pleader is entitled to an order.
(2) A demand for the order that the pleader seeks.
As added by P.L.18-1986, SEC.1.
IC 4-21.5-3-9
Ultimate authority of agency; acting as or designating an administrative judge; disqualification; procedures
Sec. 9. (a) Except to the extent that a statute other than this article limits an agency's discretion to select an administrative law judge, the ultimate authority for an agency may:
(1) act as an administrative law judge;
(2) designate one (1) or more members of the ultimate authority (if the ultimate authority is a panel of individuals) to act as an administrative law judge; or
(3) designate one (1) or more other individuals, not necessarily employees of the agency, to act as an administrative law judge.
A designation under subdivision (2) or (3) may be made in advance of the commencement of any particular proceeding for a generally described class of proceedings or may be made for a particular proceeding. A general designation may provide procedures for the assignment of designated individuals to particular proceedings.
(b) An agency may not knowingly assign an individual to serve alone or with others as an administrative law judge who is subject to disqualification under this chapter.
(c) If the judge believes that the judge's impartiality might reasonably be questioned, or believes that the judge's personal bias, prejudice, or knowledge of a disputed evidentiary fact might influence the decision, an individual assigned to serve alone or with others as an administrative law judge shall:
(1) withdraw as the administrative law judge; or
(2) inform the parties of the potential basis for disqualification, place a brief statement of this basis on the record of the proceeding, and allow the parties an opportunity to petition for disqualification under subsection (d).
(d) Any party to a proceeding may petition for the disqualification of an individual serving alone or with others as an administrative law judge upon discovering facts establishing grounds for disqualification under this chapter. The administrative law judge assigned to the proceeding shall determine whether to grant the petition, stating facts and reasons for the determination. If the administrative law judge ruling on the disqualification issue is not the ultimate authority for the agency, the party petitioning for disqualification may petition the ultimate authority in writing for review of the ruling within ten (10) days after notice of the ruling is served. The ultimate authority shall conduct proceedings described by section 28 of this chapter to review the petition and affirm, modify, or dissolve the ruling within thirty (30) days after the petition is filed. A determination by the ultimate authority under this subsection is a final order subject to judicial review under IC 4-21.5-5.
(e) If a substitute is required for an administrative law judge who is disqualified or becomes unavailable for any other reason, the substitute must be appointed in accordance with subsection (a).
(f) Any action taken by a duly appointed substitute for a

disqualified or unavailable administrative law judge is as effective as if taken by the latter.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.7.

IC 4-21.5-3-10
Disqualification of administrative law judge
Sec. 10. Any individual serving or designated to serve alone or with others as an administrative law judge is subject to disqualification for:
(1) bias, prejudice, or interest in the outcome of a proceeding;
(2) failure to dispose of the subject of a proceeding in an orderly and reasonably prompt manner after a written request by a party; or
(3) any cause for which a judge of a court may be disqualified.
Nothing in this subsection prohibits an individual who is an employee of an agency from serving as an administrative law judge.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-11
Ex parte communications; violations
Sec. 11. (a) Except as provided in subsection (b) or unless required for the disposition of ex parte matters specifically authorized by statute, an administrative law judge serving in a proceeding may not communicate, directly or indirectly, regarding any issue in the proceeding while the proceeding is pending, with:
(1) any party;
(2) any individual who has a direct or indirect interest in the outcome of the proceeding;
(3) any individual who presided at a previous stage of the proceeding; or
(4) any individual who is prohibited from assisting the administrative law judge under section 13 of this chapter;
without notice and opportunity for all parties to participate in the communication.
(b) A member of a multimember panel of administrative law judges may communicate with other members of the panel regarding a matter pending before the panel, and any administrative law judge may receive aid from staff assistants. However, a staff assistant may not communicate to an administrative law judge any:
(1) ex parte communications of a type that the administrative law judge would be prohibited from receiving under subsection (a); or
(2) information that would furnish, augment, diminish, or modify the evidence in the record.
(c) Unless required for the disposition of ex parte matters specifically authorized by statute, a person described by subsection (a)(1), (a)(2), (a)(3), or (a)(4) may not communicate, directly or indirectly, in connection with any issue in that proceeding while the proceeding is pending, with any person serving as administrative law judge without notice and opportunity for all parties to participate in

the communication.
(d) If, before serving as administrative law judge in a proceeding, an individual receives an ex parte communication of a type that would not properly be received while serving, the individual, promptly after starting to serve, shall disclose the communication in the manner prescribed in subsection (e).
(e) An administrative law judge who receives an ex parte communication in violation of this section shall:
(1) place on the record of the pending matter all written communications received, all written responses to the communications, and a memorandum stating the substance of all oral communications received, all responses made, and the identity of each individual from whom the administrative law judge received an ex parte communication; and
(2) advise all parties that these matters have been placed on the record.
Any person described by subsection (a)(1), (a)(2), (a)(3), or (a)(4) shall be allowed to rebut a charge of wrongful ex parte communication upon requesting the opportunity for rebuttal within fifteen (15) days after notice of the communication.
(f) If necessary to eliminate the effect of an ex parte communication received in violation of this section, an administrative law judge who receives the communication may be disqualified and the portions of the record pertaining to the communication may be corrected, modified, or preserved by protective order.
(g) A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.8.

IC 4-21.5-3-12
Administrative law judge; prohibited acts; disqualification
Sec. 12. An administrative law judge who:
(1) comments publicly, except as to hearing schedules or procedures, about pending or impending proceedings; or
(2) engages in financial or business dealings that tend to:
(A) reflect adversely on the administrative law judge's impartiality;
(B) interfere with the proper performance of the administrative law judge's duties;
(C) exploit the administrative law judge's position; or
(D) involve the administrative law judge in frequent financial or business dealings with attorneys or other persons who are likely to come before the administrative law judge;
is subject to disqualification. A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-13
Disqualification; involvement in preadjudicative stage      Sec. 13. (a) An individual who has served as investigator, prosecutor, or advocate in a proceeding or in its preadjudicative stage may not serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding.
(b) An individual who is subject to the authority, direction, or discretion of an individual who has served as investigator, prosecutor, or advocate in a proceeding or in its preadjudicative stage may not serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding.
(c) An individual who has made a determination of probable cause or other equivalent preliminary determination in a proceeding may serve as an administrative law judge or assist or advise the administrative law judge in the same proceeding, unless a party demonstrates grounds for disqualification under section 10 of this chapter.
(d) An individual may serve as an administrative law judge or a person presiding under sections 28, 29, 30, and 31 of this chapter at successive stages of the same proceeding, unless a party demonstrates grounds for disqualification under section 10 of this chapter.
(e) A violation of this section is subject to the sanctions under sections 36 and 37 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-14
Record; hearing on motion; burden of proof
Sec. 14. (a) An administrative law judge conducting a proceeding shall keep a record of the administrative law judge's proceedings under this article.
(b) If a motion is based on facts not otherwise appearing in the record for the proceeding, the administrative law judge may hear the matter on affidavits presented by the respective parties or the administrative law judge may direct that the matter be heard wholly or partly on oral testimony or depositions.
(c) At each stage of the proceeding, the agency or other person requesting that an agency take action or asserting an affirmative defense specified by law has the burden of persuasion and the burden of going forward with the proof of the request or affirmative defense. Before the hearing on which the party intends to assert it, a party shall, to the extent possible, disclose any affirmative defense specified by law on which the party intends to rely. If a prehearing conference is held in the proceeding, a party notified of the conference shall disclose the party's affirmative defense in the conference.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.9.

IC 4-21.5-3-15
Participation in proceeding
Sec. 15. (a) Any party may participate in a proceeding in person or, if the party is not an individual or is incompetent to participate,

by a duly authorized representative.
(b) Whether or not participating in person, any party may be advised and represented at the party's own expense by counsel or, unless prohibited by law, by another representative.
As added by P.L.18-1986, SEC.1. Amended by P.L.33-1989, SEC.3.

IC 4-21.5-3-16
Interpreters
Sec. 16. (a) A person who:
(1) cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons; and
(2) is a party or witness in any proceeding under this article;
is entitled to an interpreter to assist the person throughout the proceeding under this article.
(b) The interpreter may be retained by the person or may be appointed by the agency before which the proceeding is pending. If an interpreter is appointed by the agency, the fee for the services of the interpreter shall be set by the agency. The fee shall be paid from any funds available to the agency or be paid in any other manner ordered by the agency.
(c) Any agency may inquire into the qualifications and integrity of any interpreter and may disqualify any person from serving as an interpreter.
(d) Every interpreter for another person in a proceeding shall take the following oath:
Do you affirm, under penalties of perjury, that you will justly, truly, and impartially interpret to _______ the oath about to be administered to him (her), the questions that may be asked him (her), and the answers that he (she) shall give to the questions, relative to the cause now under consideration before this agency?
(e) IC 35-44-2-1 concerning perjury applies to an interpreter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-17
Opportunity to file documents; copies
Sec. 17. (a) The administrative law judge, at appropriate stages of a proceeding, shall give all parties full opportunity to file pleadings, motions, and objections and submit offers of settlement.
(b) The administrative law judge, at appropriate stages of a proceeding, may give all parties full opportunity to file briefs, proposed findings of fact, and proposed orders.
(c) A party shall serve copies of any filed item on all parties.
(d) The administrative law judge shall serve copies of all notices, orders, and other papers generated by the administrative law judge on all parties. The administrative law judge shall give notice of preliminary hearings, prehearing conferences, hearings, stays, and orders disposing of the proceeding to persons described by section 5(d) of this chapter.
As added by P.L.18-1986, SEC.1.
IC 4-21.5-3-18
Prehearing conference; notice
Sec. 18. (a) The administrative law judge for the hearing, subject to the agency's rules, may, on the administrative law judge's own motion, and shall, on the motion of a party, conduct a prehearing conference. The administrative law judge may deny a motion for a prehearing conference if the administrative law judge has previously conducted a prehearing conference in the proceeding.
(b) This section and section 19 of this chapter apply if the conference is conducted.
(c) The administrative law judge for the prehearing conference shall set the time and place of the conference and give reasonable written notice to the following:
(1) All parties.
(2) All persons who have filed written petitions to intervene in the matter.
(3) All persons entitled to notice under any law.
(d) The initial prehearing conference notice in a proceeding must include the following:
(1) The names and mailing addresses of all known parties and other persons to whom notice is being given by the administrative law judge.
(2) The names and mailing addresses of all publications used to provide notice under this section.
(3) The name, official title, and mailing address of any counsel or employee who has been designated to appear for the agency and a telephone number through which the counsel or employee can be reached.
(4) The official file or other reference number, the name of the proceeding, and a general description of the subject matter.
(5) A statement of the time, place, and nature of the prehearing conference.
(6) A statement of the legal authority and jurisdiction under which the prehearing conference and the hearing are to be held.
(7) The name, official title, and mailing address of the administrative law judge for the prehearing conference and a telephone number through which information concerning hearing schedules and procedures may be obtained.
(8) A statement that a party who fails to attend or participate in a prehearing conference, hearing, or other later stage of the proceeding may be held in default or have a proceeding dismissed under section 24 of this chapter.
(e) Any subsequent prehearing conference notice in the proceeding may omit the information described in subsections (d)(1), (d)(2), (d)(3), (d)(6), and (d)(8).
(f) Any notice under this section may include any other matters that the administrative law judge considers desirable to expedite the proceedings.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.10.
IC 4-21.5-3-19
Prehearing conference; electronic means; matters considered; prehearing order on pleadings
Sec. 19. (a) This section and section 18 of this chapter apply to prehearing conferences.
(b) To expedite a decision on pending motions and other issues, the administrative law judge may conduct all or part of the prehearing conference by telephone, television, or other electronic means if each participant in the conference has an opportunity:
(1) to participate in;
(2) to hear; and
(3) if technically feasible, to see;
the entire proceeding while it is taking place.
(c) The administrative law judge shall conduct the prehearing conference, as may be appropriate, to deal with such matters as the following:
(1) Resolution of the issues in the proceeding under section 23 of this chapter.
(2) Exploration of settlement possibilities.
(3) Preparation of stipulations.
(4) Clarification of issues.
(5) Rulings on identity and limitation of the number of witnesses.
(6) Objections to proffers of evidence.
(7) A determination of the extent to which direct evidence, rebuttal evidence, or cross-examination will be presented in written form.
(8) The order of presentation of evidence and cross-examination.
(9) Rulings regarding issuance of subpoenas, discovery orders, and protective orders.
(10) Such other matters as will promote the orderly and prompt conduct of the hearing.
The administrative law judge shall issue a prehearing order incorporating the matters determined at the prehearing conference.
(d) If a prehearing conference is not held, the administrative law judge for the hearing may issue a prehearing order, based on the pleadings, to regulate the conduct of the proceedings.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-20
Hearing; time and place; notice
Sec. 20. (a) The administrative law judge for the hearing shall set the time and place of the hearing and give reasonable written notice to all parties and to all persons who have filed written petitions to intervene in the matter. Unless a shorter notice is required to comply with any law or is stipulated by all parties and persons filing written requests for intervention, an agency shall give at least five (5) days notice of the hearing.
(b) The notice must include a copy of any prehearing order

rendered in the matter.
(c) To the extent not included in a prehearing order accompanying it the initial hearing notice in a proceeding must include the following:
(1) The names and mailing addresses of all parties and other persons to whom notice is being given by the administrative law judge.
(2) The name, official title, and mailing address of any counsel or employee who has been designated to appear for the agency and a telephone number through which the counsel or employee can be reached.
(3) The official file or other reference number, the name of the proceeding, and a general description of the subject matter.
(4) A statement of the time, place, and nature of the hearing.
(5) A statement of the legal authority and jurisdiction under which the hearing is to be held.
(6) The name, official title, and mailing address of the administrative law judge and a telephone number through which information concerning hearing schedules and procedures may be obtained.
(7) A statement of the issues involved and, to the extent known to the administrative law judge, of the matters asserted by the parties.
(8) A statement that a party who fails to attend or participate in a prehearing conference, hearing, or other later stage of the proceeding may be held in default or have a proceeding dismissed under section 24 of this chapter.
(d) Subsequent hearing notices in the proceeding may omit the information described in subsections (c)(1), (c)(2), (c)(5), and (c)(8).
(e) Any notice under this section may include any other matters the administrative law judge considers desirable to expedite the proceedings.
(f) The administrative law judge shall give notice to persons other than parties and petitioners for intervention who are entitled to notice under any law. Notice under this subsection may include all types of information provided in subsections (a) through (e) or may consist of a brief statement indicating:
(1) the subject matter, parties, time, place, and nature of the hearing;
(2) the manner in which copies of the notice to the parties may be inspected and copied;
(3) the name of the administrative law judge; and
(4) a telephone number through which information concerning proceeding hearing schedules and procedures may be obtained.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.11.

IC 4-21.5-3-21
Petition for intervention
Sec. 21. (a) Before the beginning of the hearing on the subject of the proceeding, the administrative law judge shall grant a petition for

intervention in a proceeding and identify the petitioner in the record of the proceeding as a party if:
(1) the petition:
(A) is submitted in writing to the administrative law judge, with copies mailed to all parties named in the record of the proceeding; and
(B) states facts demonstrating that a statute gives the petitioner an unconditional right to intervene in the proceeding; or
(2) the petition:
(A) is submitted in writing to the administrative law judge, with copies mailed to all parties named in the record of the proceeding, at least three (3) days before the hearing; and
(B) states facts demonstrating that the petitioner is aggrieved or adversely affected by the order or a statute gives the petitioner a conditional right to intervene in the proceeding.
(b) The administrative law judge, at least twenty-four (24) hours before the beginning of the hearing, shall issue an order granting or denying each pending petition for intervention.
(c) After the beginning of the hearing on the subject of the proceeding, but before the close of evidence in the hearing, anyone may be permitted to intervene in the proceeding if:
(1) a statute confers a conditional right to intervene or an applicant's claim or defense and the main action have a question of law or fact in common; and
(2) the administrative law judge determines that the interests of justice and the orderly and prompt conduct of the proceedings will not be impaired by allowing the intervention.
In exercising its discretion, the administrative law judge shall consider whether the intervention will unduly delay or prejudice the adjudication of the legal interests of any of the parties.
(d) An order granting or denying a petition for intervention must specify any condition and briefly state the reasons for the order. The administrative law judge may modify the order at any time, stating the reasons for the modification. The administrative law judge shall promptly give notice of an order granting, denying, or modifying intervention to the petitioner for intervention and to all parties.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.12.

IC 4-21.5-3-22
Administrative orders; enforcement
Sec. 22. (a) The administrative law judge at the request of any party or an agency shall, and upon the administrative law judge's own motion may, issue:
(1) subpoenas;
(2) discovery orders; and
(3) protective orders;
in accordance with the rules of procedure governing discovery, depositions, and subpoenas in civil actions in the courts.
(b) The party seeking the order shall serve the order in accordance

with these rules of procedure. If ordered by the administrative law judge, the sheriff in the county in which the order is to be served shall serve the subpoena, discovery order, or protective order.
(c) Subpoenas and orders issued under this section may be enforced under IC 4-21.5-6.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-23
Summary judgment
Sec. 23. (a) A party may, at any time after a matter is assigned to an administrative law judge, move for a summary judgment in the party's favor as to all or any part of the issues in a proceeding. The motion must be supported with affidavits or other evidence permitted under this section and set forth specific facts showing that there is not a genuine issue in dispute.
(b) The motion must be served at least five (5) days before the time fixed for the hearing on the motion. The adverse party may serve opposing affidavits before the day of hearing. The administrative law judge may direct the parties to give oral argument on the motion. The judgment sought shall be rendered immediately if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits and testimony, if any, show that a genuine issue as to any material fact does not exist and that the moving party is entitled to a judgment as a matter of law. A summary judgment may be rendered upon fewer than all the issues or claims (such as the issue of penalties alone) although there is a genuine issue as to damages or liability, as the case may be. A summary judgment upon fewer than all the issues involved in a proceeding or with respect to fewer than all the claims or parties is not a final order. The administrative law judge shall designate the issues or claims upon which the judge finds no genuine issue as to any material facts. Summary judgment may not be granted as a matter of course because the opposing party fails to offer opposing affidavits or evidence, but the administrative law judge shall make a determination from the affidavits and testimony offered upon the matters placed in issue by the pleadings or the evidence. If it appears from the affidavits of a party opposing the motion that the party cannot for reasons stated present by affidavit facts essential to justify the party's opposition, the administrative law judge may make any order that is just.
(c) If on motion under this section no order is rendered upon the whole case or for all the relief asked and a hearing is necessary, the administrative law judge at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating any person, shall if practicable ascertain:
(1) what material facts exist without substantial controversy; and
(2) what material facts are actually and in good faith controverted.
The administrative law judge shall then make an order specifying the

facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing further proceedings in the action as are just. Upon the hearing of the action, the facts specified are established in the judge's order under this subsection.
(d) Supporting and opposing affidavits must:
(1) be made on personal knowledge;
(2) set forth facts that are admissible in evidence; and
(3) show affirmatively that the affiant is competent to testify to the matters stated in the affidavit.
(e) The administrative law judge may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, further affidavits, or testimony of witnesses.
(f) If a motion for summary judgment is made and supported under this section, an adverse party may not rely upon the mere allegations or denials made in the adverse party's pleadings as a response to the motion. The adverse party shall respond to the motion with affidavits or other evidence permitted under this section and set forth specific facts showing that there is a genuine issue in dispute. If the adverse party does not respond as required by this subsection, the administrative law judge may enter summary judgment against the adverse party.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.13; P.L.5-1988, SEC.27.

IC 4-21.5-3-24
Default or dismissal
Sec. 24. (a) At any stage of a proceeding, if a party fails to:
(1) file a responsive pleading required by statute or rule;
(2) attend or participate in a prehearing conference, hearing, or other stage of the proceeding; or
(3) take action on a matter for a period of sixty (60) days, if the party is responsible for taking the action;
the administrative law judge may serve upon all parties written notice of a proposed default or dismissal order, including a statement of the grounds.
(b) Within seven (7) days after service of a proposed default or dismissal order, the party against whom it was issued may file a written motion requesting that the proposed default order not be imposed and stating the grounds relied upon. During the time within which a party may file a written motion under this subsection, the administrative law judge may adjourn the proceedings or conduct them without the participation of the party against whom a proposed default order was issued, having due regard for the interest of justice and the orderly and prompt conduct of the proceedings.
(c) If the party has failed to file a written motion under subsection (b), the administrative law judge shall issue the default or dismissal order. If the party has filed a written motion under subsection (b), the administrative law judge may either enter the order or refuse to enter the order.     (d) After issuing a default order, the administrative law judge shall conduct any further proceedings necessary to complete the proceeding without the participation of the party in default and shall determine all issues in the adjudication, including those affecting the defaulting party. The administrative law judge may conduct proceedings in accordance with section 23 of this chapter to resolve any issue of fact.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-25
Conduct of hearing; procedure
Sec. 25. (a) This section and section 26 of this chapter govern the conduct of any hearing held by an administrative law judge.
(b) The administrative law judge shall regulate the course of the proceedings in conformity with any prehearing order and in an informal manner without recourse to the technical, common law rules of evidence applicable to civil actions in the courts.
(c) To the extent necessary for full disclosure of all relevant facts and issues, the administrative law judge shall afford to all parties the opportunity to respond, present evidence and argument, conduct cross-examination, and submit rebuttal evidence, except as restricted by a limitation under subsection (d) or by the prehearing order.
(d) The administrative law judge may, after a prehearing order is issued under section 19 of this chapter, impose conditions upon a party necessary to avoid unreasonably burdensome or repetitious presentations by the party, such as the following:
(1) Limiting the party's participation to designated issues in which the party has a particular interest demonstrated by the petition.
(2) Limiting the party's use of discovery, cross-examination, and other procedures so as to promote the orderly, prompt, and just conduct of the proceeding.
(3) Requiring two (2) or more parties to combine their presentations of evidence and argument, cross-examination, discovery, and other participation in the proceedings.
If a person is allowed to intervene in the proceeding after the commencement of a hearing under this section, the administrative law judge may prohibit the intervener from recalling any witness who has been heard or reopening any matter that has been resolved, unless the intervener did not receive a notice required by this chapter or the intervener presents facts that demonstrate that fraud, perjury, or an abuse of discretion has occurred. Any proceedings conducted before the giving of a notice required by this chapter are voidable upon the motion of the party who failed to receive the notice.
(e) The administrative law judge may administer oaths and affirmations and rule on any offer of proof or other motion.
(f) The administrative law judge may give nonparties an opportunity to present oral or written statements. If the administrative law judge proposes to consider a statement by a nonparty, the judge shall give all parties an opportunity to challenge

or rebut it and, on motion of any party, the judge shall require the statement to be given under oath or affirmation.
(g) The administrative law judge shall have the hearing recorded at the agency's expense. The agency is not required, at its expense, to prepare a transcript, unless required to do so by law. Any party, at the party's expense, may cause a reporter approved by the agency to prepare a transcript from the agency's record, or cause additional recordings to be made during the hearing if the making of the additional recordings does not cause distraction or disruption. Notwithstanding IC 5-14-3-8, an agency may charge a person who requests that an agency provide a transcript (other than for judicial review under IC 4-21.5-5-13) the reasonable costs of preparing the transcript.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-26
Conduct of hearing; evidence
Sec. 26. (a) This section and section 25 of this chapter govern the conduct of any hearing conducted by an administrative law judge. Upon proper objection, the administrative law judge shall exclude evidence that is irrelevant, immaterial, unduly repetitious, or excludable on constitutional or statutory grounds or on the basis of evidentiary privilege recognized in the courts. In the absence of proper objection, the administrative law judge may exclude objectionable evidence. The administrative law judge may admit hearsay evidence. If not objected to, the hearsay evidence may form the basis for an order. However, if the evidence is properly objected to and does not fall within a recognized exception to the hearsay rule, the resulting order may not be based solely upon the hearsay evidence.
(b) All testimony of parties and witnesses must be made under oath or affirmation.
(c) Statements presented by nonparties in accordance with section 25 of this chapter may be received as evidence.
(d) Any part of the evidence may be received in written form if doing so will expedite the hearing without substantial prejudice to the interests of any party.
(e) Documentary evidence may be received in the form of a copy or excerpt. Upon request, parties shall be given an opportunity to compare the copy with the original if available.
(f) Official notice may be taken of the following:
(1) Any fact that could be judicially noticed in the courts.
(2) The record of other proceedings before the agency.
(3) Technical or scientific matters within the agency's specialized knowledge.
(4) Codes or standards that have been adopted by an agency of the United States or this state.
(g) Parties must be:
(1) notified before or during the hearing, or before the issuance of any order that is based in whole or in part on facts or material

noticed under subsection (f), of the specific facts or material noticed, and the source of the facts or material noticed, including any staff memoranda and data; and
(2) afforded an opportunity to contest and rebut the facts or material noticed under subsection (f).
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-27
Final orders; findings of fact and conclusions of law
Sec. 27. (a) If the administrative law judge is the ultimate authority for the agency, the ultimate authority's order disposing of a proceeding is a final order. If the administrative law judge is not the ultimate authority, the administrative law judge's order disposing of the proceeding becomes a final order when affirmed under section 29 of this chapter. Regardless of whether the order is final, it must comply with this section.
(b) This subsection applies only to an order not subject to subsection (c). The order must include, separately stated, findings of fact for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. The order must also include a statement of the available procedures and time limit for seeking administrative review of the order (if administrative review is available).
(c) This subsection applies only to an order of the ultimate authority entered under IC 13, IC 14, or IC 25. The order must include separately stated findings of fact and, if a final order, conclusions of law for all aspects of the order, including the remedy prescribed and, if applicable, the action taken on a petition for stay of effectiveness. Findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. Conclusions of law must consider prior final orders (other than negotiated orders) of the ultimate authority under the same or similar circumstances if those prior final orders are raised on the record in writing by a party and must state the reasons for deviations from those prior orders. The order must also include a statement of the available procedures and time limit for seeking administrative review of the order (if administrative review is available).
(d) Findings must be based exclusively upon the evidence of record in the proceeding and on matters officially noticed in that proceeding. Findings must be based upon the kind of evidence that is substantial and reliable. The administrative law judge's experience, technical competence, and specialized knowledge may be used in evaluating evidence.
(e) A substitute administrative law judge may issue the order under this section upon the record that was generated by a previous administrative law judge.
(f) The administrative law judge may allow the parties a

designated amount of time after conclusion of the hearing for the submission of proposed findings.
(g) An order under this section shall be issued in writing within ninety (90) days after conclusion of the hearing or after submission of proposed findings in accordance with subsection (f), unless this period is waived or extended with the written consent of all parties or for good cause shown.
(h) The administrative law judge shall have copies of the order under this section delivered to each party and to the ultimate authority for the agency (if it is not rendered by the ultimate authority).
As added by P.L.18-1986, SEC.1. Amended by P.L.25-1997, SEC.1; P.L.2-1998, SEC.10.

IC 4-21.5-3-28
Final order; authority to issue; proceedings
Sec. 28. (a) This section applies to proceedings under sections 29, 30, and 31 of this chapter.
(b) The ultimate authority or its designee shall conduct proceedings to issue a final order. A designee may be selected in advance of the commencement of any particular proceeding for a generally described class of proceedings or may be selected for a particular proceeding. A general designation may provide procedures for the assignment of designated individuals to particular proceedings.
(c) Any individual serving alone or with others in a proceeding may be disqualified for any of the reasons that an administrative law judge may be disqualified. The procedures in section 9 of this chapter apply to the disqualification and substitution of the individual.
(d) Motions and petitions submitted by a party to the ultimate authority shall be served on each party to the proceeding and to any person described by section 5(d) of this chapter.
(e) In the conduct of its proceedings, the ultimate authority or its designee shall afford each party an opportunity to present briefs. The ultimate authority or its designee may:
(1) afford each party an opportunity to present oral argument;
(2) have a transcript prepared, at the agency's expense, of any portion of the record of a proceeding that the ultimate authority or its designee considers necessary;
(3) exercise the powers of an administrative law judge to hear additional evidence under sections 25 and 26 of this chapter; or
(4) allow nonparties to participate in a proceeding in accordance with section 25 of this chapter.
Sections 15 and 16 of this chapter concerning representation and interpreters apply to the proceedings of the ultimate authority or its designee.
(f) Notices and orders of the ultimate authority or its designee shall be served on all parties and all other persons who have requested notice under section 5 of this chapter.     (g) The final order of the ultimate authority or its designee must:
(1) identify any differences between the final order and the nonfinal order issued by the administrative law judge under section 27 of this chapter;
(2) include findings of fact meeting the standards of section 27 of this chapter or incorporate the findings of fact in the administrative law judge's order by express reference to the order; and
(3) briefly explain the available procedures and time limit for seeking administrative review of the final order by another agency under section 30 of this chapter (if any is available).
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-29
Orders from other than ultimate authority; review by ultimate authority; objections
Sec. 29. (a) This section does not apply if the administrative law judge issuing an order under section 27 of this chapter is the ultimate authority for the agency.
(b) After an administrative law judge issues an order under section 27 of this chapter, the ultimate authority or its designee shall issue a final order:
(1) affirming;
(2) modifying; or
(3) dissolving;
the administrative law judge's order. The ultimate authority or its designee may remand the matter, with or without instructions, to an administrative law judge for further proceedings.
(c) In the absence of an objection or notice under subsection (d) or (e), the ultimate authority or its designee shall affirm the order.
(d) To preserve an objection to an order of an administrative law judge for judicial review, a party must not be in default under this chapter and must object to the order in a writing that:
(1) identifies the basis of the objection with reasonable particularity; and
(2) is filed with the ultimate authority responsible for reviewing the order within fifteen (15) days (or any longer period set by statute) after the order is served on the petitioner.
(e) Without an objection under subsection (d), the ultimate authority or its designee may serve written notice of its intent to review any issue related to the order. The notice shall be served on all parties and all other persons described by section 5(d) of this chapter. The notice must identify the issues that the ultimate authority or its designee intends to review.
(f) A final order disposing of a proceeding or an order remanding an order to an administrative law judge for further proceedings shall be issued within sixty (60) days after the latter of:
(1) the date that the order was issued under section 27 of this chapter;
(2) the receipt of briefs; or         (3) the close of oral argument;
unless the period is waived or extended with the written consent of all parties or for good cause shown.
(g) After remand of an order under this section to an administrative law judge, the judge's order is also subject to review under this section.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-30
Review by another agency
Sec. 30. If, under a statute, an agency may review the final order of another agency, the review shall be treated as if it was a continuous proceeding before a single agency. For the purposes of this review and the application of section 3 of this chapter concerning the effectiveness of an order, a final order of the first agency shall be treated as a nonfinal order of an administrative law judge, and the second agency shall review the order under section 29 of this chapter. To preserve an issue for judicial review, a party must comply with section 29(d) of this chapter before the second agency. The ultimate authority for the second agency or its designee may conduct proceedings under section 31 of this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-31
Modification of final order
Sec. 31. (a) An agency has jurisdiction to modify a final order under this section before the earlier of the following:
(1) Thirty (30) days after the agency has served the final order under section 27, 29, or 30 of this chapter.
(2) Another agency assumes jurisdiction over the final order under section 30 of this chapter.
(3) A court assumes jurisdiction over the final order under IC 4-21.5-5.
(b) A party may petition the ultimate authority for an agency for a stay of effectiveness of a final order. The ultimate authority or its designee may, before or after the order becomes effective, stay the final order in whole or in part.
(c) A party may petition the ultimate authority for an agency for a rehearing of a final order. The ultimate authority or its designee may grant a petition for rehearing only if the petitioning party demonstrates that:
(1) the party is not in default under this chapter;
(2) newly discovered material evidence exists; and
(3) the evidence could not, by due diligence, have been discovered and produced at the hearing in the proceeding.
The rehearing may be limited to the issues directly affected by the newly discovered evidence. If the rehearing is conducted by a person other than the ultimate authority, section 29 of this chapter applies to review of the order resulting from the rehearing.
(d) Clerical mistakes and other errors resulting from oversight or

omission in a final order or other part of the record of a proceeding may be corrected by an ultimate authority or its designee on the motion of any party or on the motion of the ultimate authority or its designee.
(e) An action of a petitioning party or an agency under this section neither tolls the period in which a party may object to a second agency under section 30 of this chapter nor tolls the period in which a party may petition for judicial review under IC 4-21.5-5. However, if a rehearing is granted under subsection (c), these periods are tolled and a new period begins on the date that a new final order is served.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.14.

IC 4-21.5-3-32
Final orders; public inspection; indexing; deletions; precedent
Sec. 32. (a) Each agency shall make all written final orders available for public inspection and copying under IC 5-14-3. The agency shall index final orders that are issued after June 30, 1987, by name and subject. An agency shall index an order issued before July 1, 1987, if a person submits a written request to the agency that the order be indexed. An agency shall delete from these orders identifying details to the extent required by IC 5-14-3 or other law. In each case, the justification for the deletion must be explained in writing and attached to the order.
(b) An agency may not rely on a written final order as precedent to the detriment of any person until the order has been made available for public inspection and indexed in the manner described in subsection (a). However, this subsection does not apply to any person who has actual timely knowledge of the order. The burden of proving that knowledge is on the agency.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.15.

IC 4-21.5-3-33
Records
Sec. 33. (a) An agency shall maintain an official record of each proceeding under this chapter.
(b) The agency record of the proceeding consists only of the following:
(1) Notices of all proceedings.
(2) Any prehearing order.
(3) Any motions, pleadings, briefs, petitions, requests, and intermediate rulings.
(4) Evidence received or considered.
(5) A statement of matters officially noticed.
(6) Proffers of proof and objections and rulings on them.
(7) Proposed findings, requested orders, and exceptions.
(8) The record prepared for the administrative law judge or for the ultimate authority or its designee under sections 28 through 31 of this chapter, at a hearing, and any transcript of the record considered before final disposition of the proceeding.
(9) Any final order, nonfinal order, or order on rehearing.         (10) Staff memoranda or data submitted to the administrative law judge or a person presiding in a proceeding under sections 28 through 31 of this chapter.
(11) Matters placed on the record after an ex parte communication.
(c) Except to the extent that a statute provides otherwise, the agency record described by subsection (b) constitutes the exclusive basis for agency action in proceedings under this chapter and for judicial review of a proceeding under this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-34
Informal procedures; rules
Sec. 34. An agency is encouraged to develop informal procedures that are consistent with this article and make unnecessary more elaborate proceedings under this article. An agency may adopt rules, under IC 4-22-2, setting specific procedures to facilitate informal settlement of matters. This section does not require any person to settle a matter under the agency's informal procedures.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.16.

IC 4-21.5-3-35
Additional procedural rights; rules
Sec. 35. An agency may grant procedural rights to persons in addition to those conferred by this article so long as the rights conferred upon other persons by any law are not substantially prejudiced. The agency may adopt rules, under IC 4-22-2, concerning the nature and requirements of all procedures for requesting a proceeding or engaging in a proceeding, so long as the rules are not inconsistent with this article.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-36
Persons presiding in proceedings; violations
Sec. 36. An individual who:
(1) is serving alone or with others as an administrative law judge or as a person presiding in a proceeding under sections 28 through 31 of this chapter; and
(2) knowingly or intentionally violates section 11, 12, or 13 of this chapter;
commits a Class A misdemeanor.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-3-37
Aiding in violation
Sec. 37. A person who:
(1) aids, induces, or causes an individual serving alone or with others as an administrative law judge or as a person presiding in a proceeding under sections 28 through 31 of this chapter to violate section 11, 12, or 13 of this chapter; and         (2) acts with the intent to:
(A) have the individual described in subdivision (1) disqualified from serving in a proceeding; or
(B) influence the individual described in subdivision (1) with respect to any issue in a proceeding;
commits a Class A misdemeanor.
As added by P.L.18-1986, SEC.1.



CHAPTER 3.5. MEDIATION

IC 4-21.5-3.5-1
Mediation guidelines; procedural rights; rules
Sec. 1. (a) Except as provided in subsections (b) and (c), the mediation guidelines adopted by rule under this chapter must supplement the procedural rights established by this article.
(b) An agency described in IC 4-21.5-2-4 that is exempt from administrative orders and procedures required under IC 4-21.5 may adopt rules consistent with this chapter for the use of mediation to resolve proceedings.
(c) An agency may elect to use the mediation provisions of this chapter for determinations described in IC 4-21.5-2-6 that are exempt from the administrative orders and procedures required under IC 4-21.5.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-2
Appropriateness of mediation; rules
Sec. 2. (a) For each type of administrative proceeding, the ultimate authority shall determine whether mediation is an appropriate means of alternative dispute resolution.
(b) For proceedings that an ultimate authority determines to be appropriate for mediation, the agency may adopt rules under IC 4-22-2 to implement this chapter. The rules, to the extent possible, shall not be inconsistent with Rule 2 of the Indiana Supreme Court Rules for Alternative Dispute Resolution.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-3
Agreement to mediate
Sec. 3. Before a proceeding is initiated, an agency and a person who may be the subject of an agency action may agree to use mediation to resolve a dispute.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-4
Immunity of mediator
Sec. 4. A mediator, co-mediator, or team mediator appointed and acting under this chapter has immunity in the same manner and to the same extent as a judge having jurisdiction in Indiana.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-5
Selection of proceeding for mediation; objections
Sec. 5. (a) If a proceeding is of a type that has been identified as appropriate for alternative dispute resolution under section 2 of this chapter, the administrative law judge assigned to the proceeding may, on the administrative law judge's own motion or upon motion

of any party, select the proceeding for mediation.
(b) Not more than fifteen (15) days after an order of selection for mediation, a party may object by filing a written objection specifying the grounds. The administrative law judge shall promptly consider an objection to mediation and any response to the objection and shall reconsider whether the proceeding is appropriate for mediation.
(c) In considering an order for mediation under this section, the administrative law judge shall consider:
(1) the willingness of the parties to mutually resolve their dispute;
(2) the ability of the parties to participate in the mediation process;
(3) the need for discovery and the extent to which it has been conducted; and
(4) any other factors that affect the potential for fair resolution of the dispute through the mediation process.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-6
Selection of mediator by agreement of parties
Sec. 6. (a) If a proceeding is conducted by mediation, the administrative law judge assigned to the proceeding shall within fifteen (15) days after the date of the order for mediation make available to the parties, at no cost, a mediator who is qualified under section 8 of this chapter, or the parties may elect to use, at their own cost, an outside mediator who is:
(1) qualified under section 8 of this chapter; and
(2) approved by the administrative law judge assigned to the proceeding.
(b) If a mediator is not selected by agreement or choice under subsection (a), the administrative law judge assigned to the proceeding shall designate three (3) mediators from the approved list of mediators described in subsection 7(d) and allow fifteen (15) days for alternate striking by each side. The party initiating the proceeding shall strike first. The mediator remaining after the striking process is the mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-7
Application to mediate; list of approved mediators
Sec. 7. (a) A person, other than agency personnel, who wishes to serve as a mediator under this chapter shall file an application with the ultimate authority or its designee describing the type of proceeding in which the person desires to serve as a mediator and setting forth qualifications as required by section 8 of this chapter and the rules adopted under this chapter.
(b) A mediator must reapply if required by the rules.
(c) The administrative law judge assigned to a proceeding may allow mediation teams and co-mediators.
(d) The ultimate authority or its designee that uses mediation for

dispute resolution shall maintain a list of approved mediators and the types of proceedings in which each mediator is authorized to serve. A mediator may be removed from the approved list for good cause, after a hearing.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-8
Qualifications to mediate
Sec. 8. A person who applies to be a mediator under this chapter must have:
(1) completed at least forty (40) hours of mediation training in courses certified as appropriate for mediation training by the Indiana commission for continuing legal education;
(2) received a minimum of five (5) hours of mediation training during the two (2) year period before application; and
(3) received a minimum of five (5) hours of mediation training during the two (2) year period before reapplication if reapplication is required by the agency involved.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-9
Guidelines for mediator selection if parties do not agree
Sec. 9. If rules are adopted under section 2 of this chapter, the rules must include guidelines for selection of a mediator for the ultimate authority when there is no appropriate mediator or listed mediator available and the parties cannot agree on an unlisted mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-10
Choice not to serve as mediator
Sec. 10. A person selected to serve as a mediator under this chapter may choose not to serve for any reason.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-11
Replacement of mediator
Sec. 11. At any time, a party to a proceeding may request that the administrative law judge replace the mediator of the proceeding for good cause.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-12
Effect if mediator chooses not to serve
Sec. 12. If a mediator chooses not to serve or the administrative law judge decides to replace a mediator, the mediator selection process described in this chapter shall be repeated.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-13 Mediator ineligibility
Sec. 13. A mediator may not be selected to mediate a proceeding if the mediator:
(1) has an interest in the outcome of the proceeding;
(2) is related to any of the parties or attorneys in the proceeding; or
(3) is employed by any of the parties or attorneys involved in the proceeding, except that an employee of the agency involved may serve as a mediator if the employee of the agency:
(A) has not participated in the investigation or prosecution of the dispute; and
(B) does not otherwise have an interest in the outcome of the proceeding.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-14
Mediation costs
Sec. 14. (a) If the parties to a proceeding elect to use an outside mediator, the costs of mediation must be paid as agreed by the parties. If there is no agreement of the parties, the administrative law judge assigned to the proceeding shall determine the mediation costs, if necessary, and equitably divide the mediation costs among the parties.
(b) To make the determination required by subsection (a), the administrative law judge shall consider the following:
(1) The complexity of the litigation.
(2) The skill levels needed to mediate the proceeding.
(3) The ability of a party to pay.
(c) Mediation costs must be paid not more than thirty (30) days after the mediation is completed unless otherwise agreed among the mediator and the parties.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-15
Continuance of proceedings
Sec. 15. If a proceeding is selected for mediation, the administrative law judge assigned to the proceeding shall continue the proceeding until the mediation is completed.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-16
Duties of mediator
Sec. 16. A mediator for a proceeding under this chapter shall:
(1) inform the parties of the anticipated cost of mediation;
(2) advise the parties that the mediator does not represent either or both of the parties;
(3) define and describe the process of mediation to the parties;
(4) disclose the nature and extent of any relationships with the parties and any personal, financial, or other interest that may result in bias or a conflict of interest;         (5) advise each of the parties to consider independent legal advice;
(6) disclose to the parties or their attorneys any factual documentation revealed during the mediation if at the end of the mediation process the disclosure is agreed to by both parties;
(7) inform the parties of the extent to which information obtained from and about the participants through the mediation process is not privileged and may be subject to disclosure;
(8) inform the parties that they may introduce the written mediated agreement into evidence if the agreement is signed by all parties to the dispute;
(9) advise the parties of the time, date, and location of the mediation at least ten (10) days in advance, unless a shorter period is agreed to by the parties; and
(10) advise the parties of all persons whose presence at the mediation might facilitate settlement.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-17
Individuals present at mediation
Sec. 17. (a) The parties and their attorneys, if any, must be present at any mediation session unless otherwise agreed. A mediator may allow nonparties to the dispute to be present at a mediation session if the parties agree.
(b) All parties, attorneys with settlement authority, representatives with settlement authority, and necessary individuals must be present at each mediation conference to facilitate settlement of a dispute, unless excused by the administrative law judge.
(c) Mediation sessions are not open to the public.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-18
Confidential statements; nonpublic records
Sec. 18. (a) The attorney for a party to a proceeding may submit to the mediator a confidential statement of the proceeding, not to exceed ten (10) pages, before a mediation conference. The statement submitted under this section must include the following:
(1) The legal and factual contentions of the party.
(2) The factors considered in arriving at a settlement posture.
(3) The settlement negotiations to date.
(b) A confidential statement under this section may be supplemented by exhibits or evidence that must be made available to the opposing party or the opposing party's counsel at least five (5) days before the mediation conference.
(c) A confidential statement is privileged and confidential unless an agreement by the parties to the contrary is provided to the mediator.
(d) If the mediation process does not result in settlement, any submitted confidential statement must be returned to the submitting attorney or party.     (e) Notwithstanding IC 4-21.5-4-6, the following are not public records or part of the agency record, gathered by the mediator in the course of mediation, in a proceeding:
(1) A confidential statement.
(2) Exhibits.
(3) Evidence.
(4) Other information.
(5) Draft settlement documents.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-19
Mediator meetings with parties
Sec. 19. In the mediation process, the mediator may meet jointly or separately with the parties and may express an evaluation of the proceeding to one (1) or more parties or their representatives. This evaluation may be expressed in the form of settlement ranges rather than exact amounts. The mediator may share revealed settlement authority with other parties or their representatives.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-20
Termination of mediation
Sec. 20. (a) As soon after mediation as practicable, the mediator shall report to the administrative law judge that the mediation process has been completed, terminated, or extended.
(b) The mediator shall terminate mediation whenever:
(1) the mediator believes that continuation of the process would harm or prejudice one (1) or more of the parties; or
(2) the ability or willingness of any party to participate meaningfully in mediation is lacking to the extent that a reasonable agreement is unlikely.
(c) After at least two (2) mediation sessions have been completed, any party may terminate mediation. The mediator may not state the reason for termination except when the termination is due to conflict of interest or bias on the part of the mediator, in which case another mediator may be assigned to the proceeding by the administrative law judge for the proceeding.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-21
Failure to reach agreement; requirements for agreement
Sec. 21. (a) If the parties do not reach an agreement on any matter as a result of mediation, the mediator shall report the lack of an agreement without comment or recommendation to the administrative law judge assigned to the proceeding. With the consent of the parties, the mediator's report may also identify any pending motions or outstanding legal issues, discovery process, or other action by any party that, if resolved or completed, would facilitate the possibility of a settlement.
(b) An agreement as a result of mediation must be in writing and

signed by the parties. The agreement must be filed with the administrative law judge assigned to the proceeding. If the agreement is complete on all issues, it must be accompanied by a joint stipulation of disposition. Upon approval of a joint stipulation of disposition by the administrative law judge, it has the same force and effect as an agreed order approved by an administrative law judge from the agency involved.
(c) An approved joint stipulation of disposition under this chapter is considered a contract between the parties.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-22
Ability to mediate subsequent disputes
Sec. 22. A person who has served as a mediator in a proceeding may act as a mediator in subsequent disputes between the parties, and the parties may provide for a review of the agreement with the mediator on a periodic basis. However, the mediator shall decline to act in any capacity, except as a mediator, unless the subsequent association is clearly distinct from the mediation issues.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-23
Conflicts of interest
Sec. 23. A mediator is required to use an effective system to identify potential conflict of interest at the time of appointment to a proceeding as a mediator. The mediator may not subsequently act as an investigator or make any recommendations regarding the mediated proceeding. A person may not serve as an administrative law judge in a subsequent hearing of a matter in which the person served as a mediator.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-24
Rules of evidence do not apply
Sec. 24. With the exception of privileged communications, the rules of evidence do not apply to mediation, but factual information having a bearing on the question of damages should be supported by documentary evidence whenever possible.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-25
Limitation of discovery
Sec. 25. Whenever possible, parties to a proceeding are encouraged to limit discovery to the development of information necessary to facilitate the mediation process. By agreement of the parties, or as ordered by the administrative law judge, discovery may be deferred during mediation.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-26 Mediation regarded as settlement negotiation
Sec. 26. (a) Mediation shall be regarded as a settlement negotiation. Evidence of furnishing or offering or promising to accept a valuable consideration in compromising or attempting to compromise a claim that was disputed as to either validity or amount is not admissible in a proceeding to prove liability for or invalidity of the claim or its amount.
(b) Evidence of conduct or statements made in the course of mediation is not admissible. However, this subsection does not require the exclusion of evidence otherwise discoverable merely because it is presented in the course of the mediation process. This subsection does not require exclusion when the evidence is offered for another purpose, such as bias or prejudice of a witness or negating a contention of undue delay.
As added by P.L.16-1996, SEC.1.

IC 4-21.5-3.5-27
Confidential and privileged nature of mediation
Sec. 27. (a) A mediator is not subject to process requiring disclosure of any matter discussed during the mediation. Matters discussed during mediation are confidential and privileged.
(b) The confidentiality requirement of subsection (a) may not be waived by the parties.
(c) An objection to the obtaining of testimony or physical evidence from mediation may be made by any party or by the mediator.
As added by P.L.16-1996, SEC.1.



CHAPTER 4. SPECIAL PROCEEDINGS; EMERGENCY AND OTHER TEMPORARY ORDERS

IC 4-21.5-4-1
Circumstances warranting special proceedings
Sec. 1. An agency may conduct proceedings under this chapter if:
(1) an emergency exists; or
(2) a statute authorizes the agency to issue a temporary order or otherwise take immediate agency action.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-4-2
Procedures; orders
Sec. 2. (a) The agency shall issue the order under this chapter by one (1) of the following procedures:
(1) Except as provided in IC 25-1-9-10, without notice or an evidentiary proceeding, by any authorized individual or panel of individuals.
(2) After a hearing conducted by an administrative law judge.
(b) The resulting order must include a brief statement of the facts and the law that justifies the agency's decision to take the specific action under this chapter.
As added by P.L.18-1986, SEC.1. Amended by P.L.43-1995, SEC.1.

IC 4-21.5-4-3
Notice; effectiveness of order
Sec. 3. The agency shall give such notice as is practicable to persons who are required to comply with the order under this chapter. The order is effective when issued.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-4-4
Hearings
Sec. 4. Upon a request by a party for a hearing on an order rendered under section 2(a)(1) of this chapter, the agency shall, as quickly as is practicable, set the matter for an evidentiary hearing. An administrative law judge shall determine whether the order under this chapter should be voided, terminated, modified, stayed, or continued.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-4-5
Expiration of order; exception
Sec. 5. (a) Except as provided in subsection (c), an order issued under this chapter expires on the earliest of the following:
(1) The date set in the order.
(2) The date set by a statute other than this article.
(3) The elapse of ninety (90) days.
(b) During the pendency of any related proceedings under IC 4-21.5-3, the agency responsible for the proceeding may renew

the order for successive ninety (90) day periods unless a statute other than this article prohibits the renewal of the order.
(c) An order issued under this chapter and IC 15-2.1-6 does not expire.
As added by P.L.18-1986, SEC.1. Amended by P.L.26-1997, SEC.1.

IC 4-21.5-4-6
Records
Sec. 6. The agency record in a proceeding under this chapter consists of any documents regarding the matter that were considered or prepared by the agency in a proceeding under section 2(a)(1) of this chapter and, if a hearing is conducted under section 2(a)(2) or 4 of this chapter, the items described in IC 4-21.5-3-33.
As added by P.L.18-1986, SEC.1.



CHAPTER 5. JUDICIAL REVIEW

IC 4-21.5-5-1
Exclusive means for judicial review; exceptions
Sec. 1. Except as provided in IC 22-9 and IC 22-9.5, this chapter establishes the exclusive means for judicial review of an agency action. However, a subpoena, discovery order, or protective order issued under this article may be contested only in an action for civil enforcement under IC 4-21.5-6-2.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.17; P.L.14-1994, SEC.1.

IC 4-21.5-5-2
Petition; persons entitled to judicial review
Sec. 2. (a) Judicial review is initiated by filing a petition for review in the appropriate court.
(b) Only a person who qualifies under:
(1) section 3 of this chapter concerning standing;
(2) section 4 of this chapter concerning exhaustion of administrative remedies;
(3) section 5 of this chapter concerning the time for filing a petition for review;
(4) section 13 of this chapter concerning the time for filing the agency record for review; and
(5) any other statute that sets conditions for the availability of judicial review;
is entitled to review of a final agency action.
(c) A person is entitled to judicial review of a nonfinal agency action only if the person establishes both of the following:
(1) Immediate and irreparable harm.
(2) No adequate remedy exists at law. (The failure of a person to comply with the procedural requirements of this article may not be the basis for a finding of an inadequate remedy at law.)
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-3
Standing
Sec. 3. (a) The following have standing to obtain judicial review of an agency action:
(1) A person to whom the agency action is specifically directed.
(2) A person who was a party to the agency proceedings that led to the agency action.
(3) A person eligible for standing under a law applicable to the agency action.
(4) A person otherwise aggrieved or adversely affected by the agency action.
(5) The department of local government finance with respect to judicial review of a final determination of the Indiana board of tax review in an action in which the department has intervened

under IC 6-1.1-15-5(b).
(b) A person has standing under subsection (a)(4) only if:
(1) the agency action has prejudiced or is likely to prejudice the interests of the person;
(2) the person:
(A) was eligible for an initial notice of an order or proceeding under this article, was not notified of the order or proceeding in substantial compliance with this article, and did not have actual notice of the order or proceeding before the last date in the proceeding that the person could object or otherwise intervene to contest the agency action; or
(B) was qualified to intervene to contest an agency action under IC 4-21.5-3-21(a), petitioned for intervention in the proceeding, and was denied party status;
(3) the person's asserted interests are among those that the agency was required to consider when it engaged in the agency action challenged; and
(4) a judgment in favor of the person would substantially eliminate or redress the prejudice to the person caused or likely to be caused by the agency action.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.18; P.L.178-2002, SEC.1.

IC 4-21.5-5-4
Exhaustion of administrative remedies; waiver of right to review
Sec. 4. (a) A person may file a petition for judicial review under this chapter only after exhausting all administrative remedies available within the agency whose action is being challenged and within any other agency authorized to exercise administrative review.
(b) A person who:
(1) fails to timely object to an order or timely petition for review of an order within the period prescribed by this article; or
(2) is in default under this article;
has waived the person's right to judicial review under this chapter.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-5
Time for filing
Sec. 5. Except as otherwise provided, a petition for review is timely only if it is filed within thirty (30) days after the date that notice of the agency action that is the subject of the petition for judicial review was served.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-6
Venue
Sec. 6. (a) Except as provided in subsection (e), venue is in the judicial district where:
(1) the petitioner resides or maintains a principal place of

business;
(2) the agency action is to be carried out or enforced; or
(3) the principal office of the agency taking the agency action is located.
(b) If more than one (1) person may be aggrieved by the agency action, only one (1) proceeding for review may be had, and the court in which a petition for review is first properly filed has jurisdiction.
(c) The rules of procedure governing civil actions in the courts govern pleadings and requests under this chapter for a change of judge or change of venue to another judicial district described in subsection (a).
(d) Each person who was a party to the proceeding before the agency is a party to the petition for review.
(e) Venue with respect to judicial review of an action of the Indiana board of tax review is in the tax court.
As added by P.L.18-1986, SEC.1. Amended by P.L.198-2001, SEC.3.

IC 4-21.5-5-7
Petition; filing; contents
Sec. 7. (a) A petition for review must be filed with the clerk of the court.
(b) A petition for review must be verified and set forth the following:
(1) The name and mailing address of the petitioner.
(2) The name and mailing address of the agency whose action is at issue.
(3) Identification of the agency action at issue, together with a copy, summary, or brief description of the agency action.
(4) Identification of persons who were parties in any proceedings that led to the agency action.
(5) Specific facts to demonstrate that the petitioner is entitled to obtain judicial review under section 2 of this chapter.
(6) Specific facts to demonstrate that the petitioner has been prejudiced by one (1) or more of the grounds described in section 14 of this chapter.
(7) A request for relief, specifying the type and extent of relief requested.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.19.

IC 4-21.5-5-8
Service; rules of procedure
Sec. 8. (a) A petitioner for judicial review shall serve a copy of the petition upon:
(1) the ultimate authority issuing the order;
(2) the ultimate authority for each other agency exercising administrative review of the order;
(3) the attorney general; and
(4) each party to the proceeding before an agency;
in the manner provided by the rules of procedure governing civil actions in the courts. If the ultimate authority consists of more than

one (1) individual, service on the ultimate authority must be made to the secretary or chairperson of the ultimate authority.
(b) The petitioner shall use means provided by the rules of procedure governing civil actions in the courts to give notice of the petition for review to all other parties in any proceedings that led to the agency action.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-9
Stay of order pending court decision
Sec. 9. (a) If a petition for judicial review concerns a matter other than an assessment or determination of tax due or claimed to be due the state, and the law concerning the agency whose order is being reviewed does not preclude a stay of the order by the court, the person seeking the review may seek, by filing a verified petition, an order of the court staying the action of the agency pending decision by the court. The court may enter an order staying the agency order pending a final determination if:
(1) the court finds that the petition for review and the petition for a stay order show a reasonable probability that the order or determination appealed from is invalid or illegal; and
(2) a bond is filed that is conditioned upon the due prosecution of the proceeding for review and that the petitioner will pay all court costs and abide by the order of the agency if it is not set aside. The bond must be in the amount and with the surety approved by the court. However, the amount of the bond must be at least five hundred dollars ($500).
(b) If a petition for review concerns a revocation or suspension of a license and the law governing the agency permits a staying of the action of the agency by court order pending judicial review, any stay ordered under subsection (a) is effective during the period of the review and any appeal from the review and until the review is finally determined, unless otherwise ordered by the court granting the stay. If the stay is granted as provided in this section and the determination of the agency is approved on final determination, the revocation or suspension of the license immediately becomes effective.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.20.

IC 4-21.5-5-10
Issues not raised before agency
Sec. 10. A person may obtain judicial review of an issue that was not raised before the agency, only to the extent that:
(1) the issue concerns whether a person who was required to be notified by this article of the commencement of a proceeding was notified in substantial compliance with this article; or
(2) the interests of justice would be served by judicial resolution of an issue arising from a change in controlling law occurring after the agency action.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.21.
IC 4-21.5-5-11
Fact issues confined to record
Sec. 11. Judicial review of disputed issues of fact must be confined to the agency record for the agency action supplemented by additional evidence taken under section 12 of this chapter. The court may not try the cause de novo or substitute its judgment for that of the agency.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-12
Evidence; remand to agency for further factfinding
Sec. 12. (a) The court may receive evidence, in addition to that contained in the agency record for judicial review, only if it relates to the validity of the agency action at the time it was taken and is needed to decide disputed issues regarding one (1) or both of the following:
(1) Improper constitution as a decision-making body or grounds for disqualification of those taking the agency action.
(2) Unlawfulness of procedure or of decision-making process.
This subsection applies only if the additional evidence could not, by due diligence, have been discovered and raised in the administrative proceeding giving rise to a proceeding for judicial review.
(b) The court may remand a matter to the agency before final disposition of a petition for review with directions that the agency conduct further factfinding or that the agency prepare an adequate record, if:
(1) the agency failed to prepare or preserve an adequate record;
(2) the agency improperly excluded or omitted evidence from the record; or
(3) a relevant law changed after the agency action and the court determines that the new provision of law may control the outcome.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-5-13
Transmittal of agency record; costs; corrections or additions
Sec. 13. (a) Within thirty (30) days after the filing of the petition, or within further time allowed by the court or by other law, the petitioner shall transmit to the court the original or a certified copy of the agency record for judicial review of the agency action, consisting of:
(1) any agency documents expressing the agency action;
(2) other documents identified by the agency as having been considered by it before its action and used as a basis for its action; and
(3) any other material described in this article as the agency record for the type of agency action at issue, subject to this section.
(b) An extension of time in which to file the record shall be granted by the court for good cause shown. Inability to obtain the

record from the responsible agency within the time permitted by this section is good cause. Failure to file the record within the time permitted by this subsection, including any extension period ordered by the court, is cause for dismissal of the petition for review by the court, on its own motion, or on petition of any party of record to the proceeding.
(c) Upon a written request by the petitioner, the agency taking the action being reviewed shall prepare the agency record for the petitioner. If part of the record has been preserved without a transcript, the agency shall prepare a transcript for inclusion in the record transmitted to the court, except for portions that the parties to the judicial review proceeding stipulate to omit in accordance with subsection (e).
(d) Notwithstanding IC 5-14-3-8, the agency shall charge the petitioner with the reasonable cost of preparing any necessary copies and transcripts for transmittal to the court, unless a person files with the court, under oath and in writing, the statement described by IC 33-37-3-2.
(e) By stipulation of all parties to the review proceedings, the record may be shortened, summarized, or organized.
(f) The court may tax the cost of preparing transcripts and copies for the record:
(1) against a party to the judicial review proceeding who unreasonably refuses to stipulate to shorten, summarize, or organize the record; or
(2) in accordance with the rules governing civil actions in the courts or other law.
(g) Additions to the record concerning evidence received under section 12 of this chapter must be made as ordered by the court. The court may require or permit subsequent corrections or additions to the record.
As added by P.L.18-1986, SEC.1. Amended by P.L.11-1987, SEC.6; P.L.3-1989, SEC.24; P.L.98-2004, SEC.47.

IC 4-21.5-5-14
Burden of proof; standards of review
Sec. 14. (a) The burden of demonstrating the invalidity of agency action is on the party to the judicial review proceeding asserting invalidity.
(b) The validity of agency action shall be determined in accordance with the standards of review provided in this section, as applied to the agency action at the time it was taken.
(c) The court shall make findings of fact on each material issue on which the court's decision is based.
(d) The court shall grant relief under section 15 of this chapter only if it determines that a person seeking judicial relief has been prejudiced by an agency action that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or

immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory right;
(4) without observance of procedure required by law; or
(5) unsupported by substantial evidence.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.22.

IC 4-21.5-5-15
Disposition
Sec. 15. If the court finds that a person has been prejudiced under section 14 of this chapter, the court may set aside an agency action and:
(1) remand the case to the agency for further proceedings; or
(2) compel agency action that has been unreasonably delayed or unlawfully withheld.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.23.

IC 4-21.5-5-16
Decisions on petitions; appeal
Sec. 16. Decisions on petitions for review of agency action are appealable in accordance with the rules governing civil appeals from the courts.
As added by P.L.18-1986, SEC.1.



CHAPTER 6. CIVIL ENFORCEMENT

IC 4-21.5-6-1
Court order for enforcement
Sec. 1. In addition to any other remedy provided by law:
(1) an agency in its own name;
(2) an agency in the name of the state;
(3) the attorney general in the name of the attorney general; or
(4) the attorney general in the name of the state at the request of an agency;
may apply for a court order in a circuit or superior court to enforce an order issued under this article by a verified petition for civil enforcement.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-2
Enforcement of subpoenas, discovery orders, and protective orders
Sec. 2. (a) This section applies only to the enforcement of a subpoena, discovery order, or protective order issued by an agency under this article.
(b) Any party to a proceeding before an agency who has obtained an order from an administrative law judge may apply for a court order in a circuit or superior court to enforce the subpoena or order issued by an agency by a verified petition for civil enforcement. Notice of an application under this section shall be given:
(1) to the administrative law judge issuing the order;
(2) to the attorney general; and
(3) to each party to the proceeding before the agency;
by personal service or by the United States mail at the time the application is filed.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.24.

IC 4-21.5-6-3
Civil actions
Sec. 3. (a) This section does not apply to the enforcement of a subpoena, discovery order, or protective order issued by an agency under this article.
(b) Nothing in this chapter limits or precludes civil action under IC 13-30-1.
(c) Any party to a proceeding concerning an agency's order may file a petition for civil enforcement of that order.
(d) The action may not be commenced under this section if:
(1) less than sixty (60) days has elapsed since the petitioner gave notice of the alleged violation and of the petitioner's intent to seek civil enforcement to the head of the agency concerned, to the attorney general, and to each alleged violator against whom the petitioner seeks civil enforcement;
(2) the agency has filed and is diligently prosecuting a petition for civil enforcement of the same order against the same

defendant; or
(3) a petition for review of the same order has been filed and is pending in court.
(e) The petition under this section must name as defendants each alleged violator against whom the petitioner seeks civil enforcement.
(f) The agency whose order is sought to be enforced is not a party to an action under this section unless the agency moves to intervene. The court shall grant an agency's motion to intervene and shall allow the agency to intervene as a plaintiff or defendant.
(g) The agency whose order is sought to be enforced under this section may move to dismiss on the grounds that the petition fails to qualify under this section or that enforcement would be contrary to the policy of the agency. The court shall grant the motion to dismiss unless the petitioner demonstrates that:
(1) the petition qualifies under this section; and
(2) the agency's failure to enforce its order is based on an exercise of discretion that is improper on one (1) or more of the grounds provided in IC 4-21.5-5-14.
(h) Except to the extent expressly authorized by law, a petition for civil enforcement filed under this section may not request, and the court may not grant, any monetary payment apart from taxable costs.
As added by P.L.18-1986, SEC.1. Amended by P.L.35-1987, SEC.25; P.L.1-1996, SEC.26.

IC 4-21.5-6-4
Naming violators required
Sec. 4. A petition for civil enforcement must name as defendants each alleged violator against whom the party seeks to obtain civil enforcement.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-5
Venue
Sec. 5. Venue is determined in accordance with the rules governing civil actions in the courts.
As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-6
Relief granted
Sec. 6. Upon a showing that a person has violated an order issued under this article, the court may grant:
(1) an injunction requested by any petitioner without bond;
(2) a restraining order or any appropriate relief other than an injunction requested by a petitioner under section 1 of this chapter without bond;
(3) a subpoena, discovery order, or protective order requested under section 2 of this chapter without a bond; or
(4) a restraining order or any appropriate relief other than an injunction requested by a petitioner under section 3 of this chapter with the bond specified by the court. As added by P.L.18-1986, SEC.1.

IC 4-21.5-6-7
Appeal
Sec. 7. Decisions on petitions for civil enforcement are appealable in accordance with the rules governing civil appeals from the courts.
As added by P.L.18-1986, SEC.1.



CHAPTER 7. ENVIRONMENTAL ADJUDICATION

IC 4-21.5-7-1
"Director" defined
Sec. 1. As used in this chapter, "director" refers to the director of the office of environmental adjudication established by section 3 of this chapter.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-2
"Office" defined
Sec. 2. As used in this chapter, "office" refers to the office of environmental adjudication established by section 3 of this chapter.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-3
Office of environmental adjudication; duties
Sec. 3. (a) The office of environmental adjudication is established to review, under this article, agency actions of the department of environmental management, actions of a board described in IC 13-14-9-1, and challenges to rulemaking actions by a board described in IC 13-14-9-1 made pursuant to IC 4-22-2-44 or IC 4-22-2-45.
(b) The office of environmental adjudication shall:
(1) conduct adjudicatory hearings required to implement:
(A) air pollution control laws (as defined in IC 13-11-2-6), water pollution control laws (as defined in IC 13-11-2-261), environmental management laws (as defined in IC 13-11-2-71), and IC 13-19;
(B) rules of:
(i) the air pollution control board;
(ii) the water pollution control board;
(iii) the solid waste management board; and
(iv) the financial assurance board; and
(C) agency action of the department of environmental management; and
(2) notify a board referred to in subdivision (1)(B) of a final order of the office of environmental adjudication that interprets:
(A) a rule of the board; or
(B) a statute under which a rule of the board is authorized.
As added by P.L.41-1995, SEC.2. Amended by P.L.1-1996, SEC.27; P.L.240-2003, SEC.1; P.L.99-2005, SEC.1.

IC 4-21.5-7-4
Employees
Sec. 4. The office consists of the following employees:
(1) A director appointed by the governor who may serve as an environmental law judge.
(2) Environmental law judges, employed by the director.         (3) Any other staff, employed by the director, that are necessary to carry out the functions of the office.
(b) In the event of a vacancy, the governor shall appoint the director based upon recommendations by a four member (4) panel. Not more than two (2) members of the panel may be affiliated with the same political party. The panel shall consist of:
(1) one (1) person, who shall serve as the chair of the panel, appointed by the chief justice of the supreme court of Indiana;
(2) one (1) person appointed by the governor;
(3) one (1) person appointed by the speaker of the house of representatives;
(4) one (1) person appointed by the president pro tempore of the senate;
The panel shall nominate three (3) candidates for each vacancy and certify them to the governor as promptly as possible, but not later than sixty (60) days from the date a vacancy occurs. Not later than thirty (30) days after receipt of the panel's list of three (3) candidates, the governor may select one (1) candidate from the panel's list, or the governor may request that the panel nominate three (3) additional candidates. The panel shall meet whenever there is a vacancy in the director position.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-5
Decisions reviewed by law judge
Sec. 5. An environmental law judge is the ultimate authority under this article for reviews of agency actions of the department of environmental management, actions of a board described in IC 13-14-9-1, and challenges to rulemaking actions by a board described in IC 13-14-9-1 made pursuant to IC 4-22-2-44 or IC 4-22-2-45.
As added by P.L.41-1995, SEC.2. Amended by P.L.99-2005, SEC.2.

IC 4-21.5-7-6
Qualification and removal of law judge and director; appointment of special judge
Sec. 6. (a) An environmental law judge hired after July 1, 1995, and the director must:
(1) be attorneys admitted to the bar of Indiana;
(2) have at least five (5) years of experience practicing administrative or environmental law in Indiana;
(3) be independent of the department of environmental management; and
(4) be subject to all provisions applicable to an administrative law judge under this article.
(b) The director or an environmental law judge may be removed for cause under:
(1) this article;
(2) IC 4-15-2, through application of the standards for removal for cause of a person in the state service (as defined in

IC 4-15-2-3.8); or
(3) applicable provisions of the code of judicial conduct.
(c) The director may appoint a special environmental law judge. The special environmental law judge must meet the requirements of subsection (a).
As added by P.L.41-1995, SEC.2. Amended by P.L.99-2005, SEC.3.

IC 4-21.5-7-7
Powers of office
Sec. 7. The office may:
(1) adopt forms; and
(2) establish procedural rules IC 4-22-2;
consistent with this article.
As added by P.L.41-1995, SEC.2.

IC 4-21.5-7-8
Proposed budget; payment of expenses
Sec. 8. (a) The director shall prepare the proposed budget for the office.
(b) The expenses of the office shall be paid from money allotted to the office of environmental adjudication to maintain the office.
As added by P.L.41-1995, SEC.2. Amended by P.L.25-1997, SEC.2.

IC 4-21.5-7-9
Receipt and acceptance of gifts
Sec. 9. The office, on behalf of the state, may accept and receive from any source gifts and other funds that are made available to the state for the purposes of this chapter.
As added by P.L.25-1997, SEC.3.






ARTICLE 22. ADMINISTRATIVE RULES AND PROCEDURES

CHAPTER 1. REPEALED



CHAPTER 2. ADOPTION OF ADMINISTRATIVE RULES

IC 4-22-2-1 Repealed
(Repealed by P.L.31-1985, SEC.50.)



CHAPTER 2.1. RULES AFFECTING SMALL BUSINESSES

IC 4-22-2.1-1
Application of chapter; exemption for rules proposed by department of environmental management boards
Sec. 1. Except for a rule that is the subject of a rulemaking action under IC 13-14-9, this chapter applies to a rule for which the notice required by IC 4-22-2-23 is published by an agency after June 30, 2005.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-2
Application of definitions in rulemaking statute
Sec. 2. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-3
"Corporation"
Sec. 3. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-4
"Small business"
Sec. 4. As used in this chapter, "small business" means any person, firm, corporation, limited liability company, partnership, or association that:
(1) is actively engaged in business in Indiana and maintains its principal place of business in Indiana;
(2) is independently owned and operated;
(3) employs one hundred (100) or fewer full-time employees; and
(4) has gross annual receipts of five million dollars ($5,000,000) or less.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-5 Version a
Rules affecting small businesses; economic impact statement required; full implementation of rule; submission of statement to economic development corporation
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 5. (a) If an agency intends to adopt a rule under IC 4-22-2 that will impose requirements or costs on small businesses, the agency shall prepare a statement that describes the annual economic impact of a rule on all small businesses after the rule is fully implemented as described in subsection (b). The statement required by this section must include the following:         (1) An estimate of the number of small businesses, classified by industry sector, that will be subject to the proposed rule.
(2) An estimate of the average annual reporting, record keeping, and other administrative costs that small businesses will incur to comply with the proposed rule.
(3) An estimate of the total annual economic impact that compliance with the proposed rule will have on all small businesses subject to the rule. The agency is not required to submit the proposed rule to the legislative services agency for a fiscal analysis under IC 4-22-2-28 unless the estimated economic impact of the rule is greater than five hundred thousand dollars ($500,000) on all regulated entities, as set forth in IC 4-22-2-28.
(4) A statement justifying any requirement or cost that is:
(A) imposed on small businesses by the rule; and
(B) not expressly required by:
(i) the statute authorizing the agency to adopt the rule; or
(ii) any other state or federal law.
The statement required by this subdivision must include a reference to any data, studies, or analyses relied upon by the agency in determining that the imposition of the requirement or cost is necessary.
(5) A regulatory flexibility analysis that considers any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule. The analysis under this subdivision must consider the following methods of minimizing the economic impact of the proposed rule on small businesses:
(A) The establishment of less stringent compliance or reporting requirements for small businesses.
(B) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses.
(C) The consolidation or simplification of compliance or reporting requirements for small businesses.
(D) The establishment of performance standards for small businesses instead of design or operational standards imposed on other regulated entities by the rule.
(E) The exemption of small businesses from part or all of the requirements or costs imposed by the rule.
If the agency has made a preliminary determination not to implement one (1) or more of the alternative methods considered, the agency shall include a statement explaining the agency's reasons for the determination, including a reference to any data, studies, or analyses relied upon by the agency in making the determination.
(b) For purposes of subsection (a), a proposed rule will be fully implemented with respect to small businesses after:
(1) the conclusion of any phase-in period during which:
(A) the rule is gradually made to apply to small businesses or certain types of small businesses; or             (B) the costs of the rule are gradually implemented; and
(2) the rule applies to all small businesses that will be affected by the rule.
In determining the total annual economic impact of the rule under subsection (a)(3), the agency shall consider the annual economic impact on all small businesses beginning with the first twelve (12) month period after the rule is fully implemented. The agency may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The agency shall describe any assumptions made and any data used in determining the total annual economic impact of a rule under subsection (a)(3).
(c) The agency shall:
(1) publish the statement required under subsection (a) in the Indiana Register as required by IC 4-22-2-24; and
(2) deliver a copy of the statement, along with the proposed rule, to the Indiana economic development corporation not later than the date of publication under subdivision (1).
As added by P.L.188-2005, SEC.4. Amended by P.L.1-2006, SEC.75.

IC 4-22-2.1-5 Version b
Rules affecting small businesses; economic impact statement required; full implementation of rule; submission of statement to economic development corporation
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 5. (a) If an agency intends to adopt a rule under IC 4-22-2 that will impose requirements or costs on small businesses, the agency shall prepare a statement that describes the annual economic impact of a rule on all small businesses after the rule is fully implemented as described in subsection (b). The statement required by this section must include the following:
(1) An estimate of the number of small businesses, classified by industry sector, that will be subject to the proposed rule.
(2) An estimate of the average annual reporting, record keeping, and other administrative costs that small businesses will incur to comply with the proposed rule.
(3) An estimate of the total annual economic impact that compliance with the proposed rule will have on all small businesses subject to the rule. The agency is not required to submit the proposed rule to the office of management and budget for a fiscal analysis under IC 4-22-2-28 unless the estimated economic impact of the rule is greater than five hundred thousand dollars ($500,000) on all regulated entities, as set forth in IC 4-22-2-28.
(4) A statement justifying any requirement or cost that is:
(A) imposed on small businesses by the rule; and
(B) not expressly required by:
(i) the statute authorizing the agency to adopt the rule; or
(ii) any other state or federal law.
The statement required by this subdivision must include a

reference to any data, studies, or analyses relied upon by the agency in determining that the imposition of the requirement or cost is necessary.
(5) A regulatory flexibility analysis that considers any less intrusive or less costly alternative methods of achieving the purpose of the proposed rule. The analysis under this subdivision must consider the following methods of minimizing the economic impact of the proposed rule on small businesses:
(A) The establishment of less stringent compliance or reporting requirements for small businesses.
(B) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses.
(C) The consolidation or simplification of compliance or reporting requirements for small businesses.
(D) The establishment of performance standards for small businesses instead of design or operational standards imposed on other regulated entities by the rule.
(E) The exemption of small businesses from part or all of the requirements or costs imposed by the rule.
If the agency has made a preliminary determination not to implement one (1) or more of the alternative methods considered, the agency shall include a statement explaining the agency's reasons for the determination, including a reference to any data, studies, or analyses relied upon by the agency in making the determination.
(b) For purposes of subsection (a), a proposed rule will be fully implemented with respect to small businesses after:
(1) the conclusion of any phase-in period during which:
(A) the rule is gradually made to apply to small businesses or certain types of small businesses; or
(B) the costs of the rule are gradually implemented; and
(2) the rule applies to all small businesses that will be affected by the rule.
In determining the total annual economic impact of the rule under subsection (a)(3), the agency shall consider the annual economic impact on all small businesses beginning with the first twelve (12) month period after the rule is fully implemented. The agency may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The agency shall describe any assumptions made and any data used in determining the total annual economic impact of a rule under subsection (a)(3).
(c) The agency shall:
(1) publish the statement required under subsection (a) in the Indiana Register as required by IC 4-22-2-24; and
(2) deliver a copy of the statement, along with the proposed rule, to the Indiana economic development corporation not later than the date of publication under subdivision (1).
As added by P.L.188-2005, SEC.4. Amended by P.L.1-2006, SEC.75; P.L.123-2006, SEC.17.
IC 4-22-2.1-6
Review by economic development corporation; consideration of written comments by agency
Sec. 6. (a) Not later than seven (7) days before the date of the public hearing set forth in the agency's notice under IC 4-22-2-24, the corporation shall do the following:
(1) Review the proposed rule and economic impact statement submitted to the corporation by the agency under section 5(c) of this chapter.
(2) Submit written comments to the agency on the proposed rule and the economic impact statement prepared by the agency under section 5 of this chapter. The corporation's comments may:
(A) recommend that the agency implement one (1) or more of the regulatory alternatives considered by the agency under section 5(a)(5) of this chapter;
(B) suggest regulatory alternatives not considered by the agency under section 5(a)(5) of this chapter;
(C) recommend any other changes to the proposed rule that would minimize the economic impact of the proposed rule on small businesses; or
(D) recommend that the agency abandon or delay the rulemaking action until:
(i) more data on the impact of the proposed rule on small businesses can be gathered and evaluated; or
(ii) less intrusive or less costly alternative methods of achieving the purpose of the proposed rule can be effectively implemented with respect to small businesses.
(b) Upon receipt of the corporation's written comments under subsection (a), the agency shall make the comments available:
(1) for public inspection and copying at the offices of the agency under IC 5-14-3;
(2) electronically through the electronic gateway administered by the intelenet commission; and
(3) for distribution at the public hearing required by IC 4-22-2-26.
(c) Before finally adopting a rule under IC 4-22-2-29, and in the same manner that the agency considers public comments under IC 4-22-2-27, the agency must fully consider the comments submitted by the corporation under subsection (a). After considering the comments under this subsection, the agency may:
(1) adopt any version of the rule permitted under IC 4-22-2-29; or
(2) abandon or delay the rulemaking action as recommended by the corporation under subsection (a)(2)(D), if applicable.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-7
Review of rule before readoption
Sec. 7. Before an agency may act under IC 4-22-2.5 to readopt a

rule to which the chapter applies, the agency must conduct the review required under IC 4-22-2.5-3.1.
As added by P.L.188-2005, SEC.4.

IC 4-22-2.1-8
Small businesses' right of action to determine agency's compliance
Sec. 8. (a) This section applies to a small business that is adversely affected or aggrieved by a rule that:
(1) is subject to this chapter;
(2) is finally adopted by an agency under IC 4-22-2-29; and
(3) has taken effect under IC 4-22-2-36.
(b) In addition to or instead of filing a complaint with the administrative rules oversight committee under IC 2-5-18-8, and subject to subsection (c), a small business described in subsection (a) may file, in a court having jurisdiction, an action seeking a determination of the agency's compliance with the requirements of this chapter during the rulemaking process. Upon receipt of a complaint under this section, the court shall, at the earliest date possible, hear evidence on the matter and make a determination as to the agency's compliance with this chapter during the rulemaking process. If the court determines that the agency failed to comply with one (1) or more requirements of this chapter, the court may issue an order or injunction enjoining the agency from enforcing the rule with respect to the complaining small business and any similarly situated small businesses. A determination of the court under this section is final, subject to the right of direct appeal by either party.
(c) A small business that seeks a determination by a court under subsection (b) must file the action described in subsection (b) not later than one year (1) after the date the rule described in subsection (a) takes effect under IC 4-22-2-36.
As added by P.L.188-2005, SEC.4.



CHAPTER 2.5. EXPIRATION AND READOPTION OF ADMINISTRATIVE RULES

IC 4-22-2.5-1
Exceptions
Sec. 1. This chapter does not apply to the following:
(1) Rules adopted by the department of state revenue.
(2) Rules adopted by the department of local government finance.
(3) Rules adopted by the Indiana board of tax review.
(4) Rules adopted under IC 13-14-9 by the department of environmental management or a board that has rulemaking authority under IC 13.
(5) A rule that incorporates a federal regulation by reference or adopts under a federal mandate a federal regulation in its entirety without substantive additions.
As added by P.L.17-1996, SEC.7. Amended by P.L.90-2002, SEC.10.

IC 4-22-2.5-1.1
Rules that do not expire
Sec. 1.1. (a) This section applies to the following:
(1) A rule that is required to receive or maintain:
(A) delegation;
(B) primacy; or
(C) approval;
for state implementation or operation of a program established under federal law.
(2) A rule that is required to begin or continue receiving federal funding for the implementation or operation of a program.
(b) A rule described in subsection (a) does not expire under this chapter. However, an agency shall readopt a rule described in this section before January 1 of the seventh year after the year in which the rule takes effect as set forth in this chapter.
As added by P.L.146-2001, SEC.1.

IC 4-22-2.5-2
Dates for expiration
Sec. 2. (a) Except as provided in subsection (b) or section 1.1 of this chapter, an administrative rule adopted under IC 4-22-2 expires January 1 of the seventh year after the year in which the rule takes effect, unless the rule contains an earlier expiration date. The expiration date of a rule under this section is extended each time that a rule amending an unexpired rule takes effect. The rule, as amended, expires on January 1 of the seventh year after the year in which the amendment takes effect.
(b) An administrative rule that:
(1) was adopted under IC 4-22-2;
(2) is in force on December 31, 1995; and
(3) is not amended by a rule that takes effect after December 31, 1995, and before January 1, 2002; expires not later than January 1, 2002.
(c) The determination of whether an administrative rule expires under this chapter shall be applied at the level of an Indiana Administrative Code section.
As added by P.L.17-1996, SEC.7. Amended by P.L.146-2001, SEC.2; P.L.215-2005, SEC.9.

IC 4-22-2.5-3
Procedures for readoption
Sec. 3. (a) An agency that wishes to readopt a rule that is subject to expiration under this chapter must:
(1) follow the procedure for adoption of administrative rules under IC 4-22-2; and
(2) for a rule that expires under this chapter after June 30, 2005, conduct any review required under section 3.1 of this chapter.
(b) An agency may adopt a rule under IC 4-22-2 in anticipation of a rule's expiration under this chapter.
(c) An agency may not use IC 4-22-2-37.1 to readopt a rule that is subject to expiration under this chapter.
As added by P.L.17-1996, SEC.7. Amended by P.L.188-2005, SEC.5.

IC 4-22-2.5-3.1
Readoption of rule affecting small businesses; review required; consideration of regulatory alternatives; reexamination of economic impact statement
Sec. 3.1. (a) This section applies to a rule that:
(1) expires under this chapter after June 30, 2005; and
(2) imposes requirements or costs on small businesses.
(b) As used in this section, "small business" has the meaning set forth in IC 4-22-2.1-4.
(c) Before an agency may act under section 3 of this chapter to readopt a rule described in subsection (a), the agency shall conduct a review to consider whether there are any alternative methods of achieving the purpose of the rule that are less costly or less intrusive, or that would otherwise minimize the economic impact of the proposed rule on small businesses. In reviewing a rule under this section, the agency shall consider the following:
(1) The continued need for the rule.
(2) The nature of any complaints or comments received from the public, including small businesses, concerning the rule or the rule's implementation by the agency.
(3) The complexity of the rule, including any difficulties encountered by:
(A) the agency in administering the rule; or
(B) small businesses in complying with the rule.
(4) The extent to which the rule overlaps, duplicates, or conflicts with other federal, state, or local laws, rules, regulations, or ordinances.
(5) The length of time since the rule was last reviewed under this section or otherwise evaluated by the agency, and the

degree to which technology, economic conditions, or other factors have changed in the area affected by the rule since that time.
(d) This subsection applies to a rule that was adopted through a rulemaking action initiated by the agency under IC 4-22-2-23 after June 30, 2005. In reviewing the rule under this section, the agency shall reexamine the most recent economic impact statement prepared by the agency under IC 4-22-2.1-5. The agency shall consider:
(1) the degree to which the factors analyzed in the statement have changed since the statement was prepared; and
(2) whether:
(A) any regulatory alternatives included in the statement under IC 4-22-2.1-5(a)(5); or
(B) any regulatory alternatives not considered by the agency at the time the statement was prepared;
could be implemented to replace one (1) or more of the rule's existing requirements.
(e) After conducting the review required by this section, the agency shall:
(1) readopt the rule without change, if no alternative regulatory methods exist that could minimize the economic impact of the rule on small businesses while still achieving the purpose of the rule;
(2) amend the rule to implement alternative regulatory methods that will minimize the economic impact of the rule on small businesses; or
(3) repeal the rule, if the need for the rule no longer exists.
As added by P.L.188-2005, SEC.6.

IC 4-22-2.5-4 Version a
Request for separate readoption of rules
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 4. (a) Except as provided in subsection (b) and subject to section 3.1 of this chapter, an agency may readopt all rules subject to expiration under this chapter under one (1) rule that lists all rules that are readopted by their titles and subtitles only. A rule that has expired but is readopted under this subsection may not be removed from the Indiana Administrative Code.
(b) If, not later than thirty (30) days after an agency's publication of notice of its intention to adopt a rule under IC 4-22-2-23 using the listing allowed under subsection (a), a person submits to the agency a written request and the person's basis for the request that a particular rule be readopted separately from the readoption rule described in subsection (a), the agency must:
(1) readopt that rule separately from the readoption rule described in subsection (a); and
(2) follow the procedure for adoption of administrative rules under IC 4-22-2 with respect to the rule.
(c) If the agency does not receive a written request under

subsection (b) regarding a rule within thirty (30) days after the agency's publication of notice, the agency may:
(1) submit the rule for filing with the secretary of state under IC 4-22-2-35 and publish notice in the Indiana Register that the agency has readopted the rule; or
(2) elect the procedure for readoption under IC 4-22-2.
As added by P.L.17-1996, SEC.7. Amended by P.L.188-2005, SEC.7; P.L.215-2005, SEC.10; P.L.1-2006, SEC.76.

IC 4-22-2.5-4 Version b
Request for separate readoption of rules
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 4. (a) Except as provided in subsection (b) and subject to section 3.1 of this chapter, an agency may readopt all rules subject to expiration under this chapter under one (1) rule that lists all rules that are readopted by their titles and subtitles only. A rule that has expired but is readopted under this subsection may not be removed from the Indiana Administrative Code.
(b) If, not later than thirty (30) days after an agency's publication of notice of its intention to adopt a rule under IC 4-22-2-23 using the listing allowed under subsection (a), a person submits to the agency a written request and the person's basis for the request that a particular rule be readopted separately from the readoption rule described in subsection (a), the agency must:
(1) readopt that rule separately from the readoption rule described in subsection (a); and
(2) follow the procedure for adoption of administrative rules under IC 4-22-2 with respect to the rule.
(c) If the agency does not receive a written request under subsection (b) regarding a rule within thirty (30) days after the agency's publication of notice, the agency may:
(1) submit the rule for filing with the publisher under IC 4-22-2-35; or
(2) elect the procedure for readoption under IC 4-22-2.
As added by P.L.17-1996, SEC.7. Amended by P.L.188-2005, SEC.7; P.L.215-2005, SEC.10; P.L.1-2006, SEC.76; P.L.123-2006, SEC.18.

IC 4-22-2.5-5
Power of governor to postpone expiration date
Sec. 5. If a rule is not readopted before the expiration date for the rule and the governor finds that the failure to readopt the rule causes an emergency to exist, the governor may, by executive order issued before the rule's expiration date, postpone the expiration date of the rule until a date that is one (1) year after the date specified in section 2 of this chapter.
As added by P.L.17-1996, SEC.7.

IC 4-22-2.5-6
Removal of expired rules      Sec. 6. The publisher shall remove all rules that have expired under this chapter from the Indiana Administrative Code.
As added by P.L.17-1996, SEC.7.



CHAPTER 3. OPEN PUBLIC HEARINGS

IC 4-22-3-1
Public policy
Sec. 1. It is hereby declared to be the public policy of the state of Indiana that there shall be no secrecy in the conduct of the public hearings of the administrative bodies of the state of Indiana.
(Formerly: Acts 1959, c.195, s.1.)

IC 4-22-3-2
Broadcasts of public hearings
Sec. 2. In order to facilitate the public policy so declared, all administrative bodies of the state of Indiana conducting public hearings shall allow the use of either recorded or live broadcasts of such hearings, subject to such reasonable rules and regulations as may be adopted by the administrative body holding and conducting such public hearings.
(Formerly: Acts 1959, c.195, s.2.)

IC 4-22-3-3
Limitations upon broadcasts
Sec. 3. It is hereby specifically declared that such administrative bodies may limit such broadcasts to the broadcast of recordings of such public hearings made in a manner approved by such administrative body, and it is specifically declared that such administrative body may require the use of pooled recording or broadcasting facilities for all of the news or broadcasting media requesting the use of such recordings or broadcasting rights.
(Formerly: Acts 1959, c.195, s.3.)



CHAPTER 4. FEES FOR TRANSCRIPTS IN INDUSTRIAL ACCIDENT CASES AND UTILITY REGULATORY COMMISSION PROCEEDINGS

IC 4-22-4-1
Fees
Sec. 1. (a) Whenever a transcript is furnished to a litigant or other party interested in any industrial accident case heard before any state department, board, or commission, or to any petitioner, remonstrator, intervener, or any other party in any proceeding before the utility regulatory commission, the fee for the transcript shall be the property of the reporter employed by the state department, board or commission who has prepared the transcript.
(b) A party litigant in an industrial accident case or a party in a proceeding before the utility regulatory commission may be provided a transcript at state expense if the party litigant or party files a verified application for provision of transcript and it is established in a hearing upon the application that:
(1) the applicant will perfect an appeal for which the transcript is requested;
(2) no other person or party in the proceeding has filed a request for a transcript which transcript would be available to the applicant; and
(3) the applicant lacks sufficient resources, and cannot reasonably obtain sufficient resources, to pay for the transcript.
(c) Whenever any state department, board, or commission orders that a transcript be provided to a person or party litigant under subsection (b), the reporter to whom the fee is due shall prepare a statement, under oath, of the cost of preparation of the transcript. Upon receipt of the statement, the state department, board, or commission shall certify the statement and present it to the auditor of state who shall pay the cost of the transcript out of the state general fund.
(d) Whenever any state agency is required by federal law to provide a person or party litigant with a copy of a transcript at reproduction cost only, the reporter to whom the fee is due shall prepare separate statements of the cost of production of the transcript and the cost of reproduction of the transcript. The statement for production of the transcript shall be presented to the state agency which shall pay the statement out of the funds appropriated to it, and the statement for reproduction of the transcript shall be presented to the person or party litigant who has requested the reproduction of the transcript.
(Formerly: Acts 1935, c.218, s.1.) As amended by Acts 1979, P.L.26, SEC.1; P.L.23-1988, SEC.2.



CHAPTER 5. DEPARTMENT OF LOCAL GOVERNMENT FINANCE AND INDIANA BOARD OF TAX REVIEW HEARINGS

IC 4-22-5-1
Procedure
Sec. 1. Where under the provisions of any statute, the department of local government finance or the Indiana board of tax review (referred to as "the Indiana board" in this section) is required to conduct a hearing, the commissioner of the department or a member or members of the Indiana board need not be present or preside at such hearing, but the commissioner or the Indiana board shall have the power, by an order in writing, to appoint to so preside hearing officers whose duties shall be prescribed in the order. In the discharge of their duties, the hearing officers shall have all the powers to investigate and to require evidence granted to the department or the Indiana board. The department or the Indiana board may conduct any number of hearings contemporaneously through different hearing officers. At the conclusion of a hearing, the hearing officer shall make a written report thereof. After receipt of the report the department or the Indiana board may take further evidence or hold further hearings. The decisions of the department or the Indiana board shall be based upon the report, additional evidence, and records as the department or Indiana board deems pertinent.
(Formerly: Acts 1961, c.19, s.1.) As amended by P.L.90-2002, SEC.11.



CHAPTER 6. FEES FOR PUBLICATIONS OF STATE AGENCIES

IC 4-22-6-1
"State agency" defined
Sec. 1. As used in this chapter, "state agency" means any state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, officer, service, or other similar body of state government established by law, resolution, or executive order.
As added by P.L.28-1983, SEC.36.

IC 4-22-6-2
Sale of publications; authorization
Sec. 2. A state agency may sell any publication that it produces in book, booklet, or pamphlet form.
As added by P.L.28-1983, SEC.36.

IC 4-22-6-3
Price
Sec. 3. (a) This section does not apply to a state educational institution as defined in IC 20-12-0.5-1.
(b) The price of a state agency publication may not exceed the cost of materials, reproduction, postage, and handling, and may reflect all or a part of the cost of preparation.
As added by P.L.28-1983, SEC.36.



CHAPTER 7. CODIFICATION, DISTRIBUTION, AND PUBLICATION OF RULES AND OTHER AGENCY STATEMENTS

IC 4-22-7-1
Application of chapter
Sec. 1. This chapter applies to all rules adopted under IC 4-22-2.
As added by P.L.31-1985, SEC.34.



CHAPTER 8. PUBLICATION OF INDIANA REGISTER AND INDIANA ADMINISTRATIVE CODE

IC 4-22-8-1
Definitions applicable
Sec. 1. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.31-1985, SEC.35.



CHAPTER 9. EVIDENCE; JUDICIAL NOTICE OF RULES

IC 4-22-9-1
Application of chapter
Sec. 1. This chapter applies to all rules that have been accepted for filing:
(1) by the secretary of state before July 1, 2006; or
(2) by the publisher after June 30, 2006;
under IC 4-22-2.
As added by P.L.31-1985, SEC.36. Amended by P.L.123-2006, SEC.23.

IC 4-22-9-2
Definitions applicable
Sec. 2. The definitions in IC 4-22-2-3 apply throughout this chapter.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-3
Judicial notice of rules
Sec. 3. (a) Any rule that has been adopted in conformity with IC 4-22-2 (including a matter incorporated by reference into a rule) shall be judicially noticed by all courts and agencies of this state.
(b) Subject to subsection (c), the official publication of a rule in the Indiana Register or the Indiana Administrative Code, including the official publication of rules published only in electronic format after July 1, 2006, shall be considered prima facie evidence that the rule was adopted in conformity with IC 4-22-2 and that the text published is the text adopted.
(c) The 1979 edition of the Indiana Administrative Code shall be conclusively presumed to contain the accurate, correct, and complete text of all rules in effect on December 31, 1978. All rules filed with the secretary of state before December 31, 1978, and not compiled in the 1979 edition of the Indiana Administrative Code are void.
As added by P.L.31-1985, SEC.36. Amended by P.L.123-2006, SEC.24.

IC 4-22-9-4
Matters not part of official text
Sec. 4. The following, as they appear in an adopted version of a rule filed with the secretary of state before July 1, 2006, or filed with the publisher after June 30, 2006, in the Indiana Register, or in the Indiana Administrative Code, are not part of the official text of any rule, are not intended to affect the meaning, application, or construction of any rule, and may be altered at any time by the publisher of the Indiana Register or Indiana Administrative Code:
(1) Digests.
(2) Title, article, rule, and section headings.
(3) Title, article, and rule analyses (listings of article, rule, and

section headings).
(4) Statutory authority citation lines.
(5) Statutes affected citation lines.
(6) Bracketed internal references.
(7) History lines or history blocks.
(8) Revisor's notes.
As added by P.L.31-1985, SEC.36. Amended by P.L.123-2006, SEC.25.

IC 4-22-9-5
References to Indiana Administrative Code; incorporation by reference
Sec. 5. (a) A reference in a rule to the Indiana Administrative Code (IAC) in the form of an IAC citation, if unaccompanied by a reference to a specific edition or supplement to the Indiana Administrative Code, shall be construed to include any amendment to the cited provision occurring after the date that the reference is written.
(b) If a matter that is incorporated by reference into a rule is amended after the effective date of the rule, the rule includes the amendment to the incorporated matter only if the incorporated matter is:
(1) an Indiana statute codified with an Indiana Code (IC) citation number; or
(2) an Indiana rule codified with an Indiana Administrative Code (IAC) number.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-6
Citation of rules
Sec. 6. Any rule may be cited or pleaded by citation reference to the Indiana Administrative Code or the Indiana Register, without copying the cited provision in full. A reference to the Indiana Administrative Code (IAC) in the form of an IAC citation shall be construed to include all amendments as of the date the reference is written, unless accompanied by a reference to a specific edition or supplement of the Indiana Administrative Code.
As added by P.L.31-1985, SEC.36.

IC 4-22-9-7
Determination and construction of rules
Sec. 7. The determination and construction of rules in all civil actions shall be made by the court as a matter of law and not by the jury.
As added by P.L.31-1985, SEC.36.






ARTICLE 23. BOARDS AND COMMISSIONS

CHAPTER 1. REPEALED



CHAPTER 2. INDIANA ARTS COMMISSION

IC 4-23-2-1
Creation; membership; contracts; meetings; quorum
Sec. 1. (a) There is hereby created a commission to be known as the Indiana arts commission. On and after July 1, 1967, the commission shall consist of fifteen (15) members who shall be appointed by the governor and shall serve for a term of four (4) years and until their successors are appointed and qualified. In event of a vacancy, the governor shall appoint a successor to complete the unexpired term.
(b) Insofar as practicable, the members of the commission shall be selected so as to give representation to the various geographical areas of the state and to all fields of the performing and fine arts. Members shall be selected from among the residents of Indiana who have competence, experience, and interest in connection with the performing and fine arts. In making such appointments, due consideration shall be given to any recommendations made by representative civic, educational, and professional associations and groups concerned with or engaged in the production or presentation of the performing and fine arts.
(c) On or before July 1, 1967, the governor shall appoint five (5) members to serve for a term of one (1) year, five (5) members to serve for a term of two (2) years, and five (5) members to serve for a term of four (4) years. Upon the expiration of the terms of the original members appointed under this subsection, their successors shall be appointed for terms of four (4) years. A member shall be eligible to succeed himself.
(d) The commission shall each year designate one (1) of its members to serve as the chairman of the commission who shall be the chief executive officer of the commission, one (1) member to serve as vice chairman who shall act as chairman in the absence or inability to act of the chairman, and one (1) to serve as secretary who shall be responsible for maintaining records of the proceedings of the commission.
(e) All contracts, applications for grants, and other documents shall be executed in the name of the commission either by the chairman of the commission or, when authorized by resolution of the commission, by the executive director and shall be attested by the secretary.
(f) Meetings of the commission shall be held at least quarterly and at such other times as may be necessary. All meetings shall be upon call of the chairman.
(g) The members of the commission shall not be required to devote their full time to their duties, but shall devote such time as is necessary to carry out their duties under this chapter. The members of the commission shall serve without pay, but shall be reimbursed for their reasonable and necessary expenses actually incurred in carrying out their duties.     (h) Eight (8) members of the commission shall constitute a quorum for the transaction of the business of the commission. A vacancy in the commission shall not impair the power of a quorum to transact business.
(Formerly: Acts 1965, c.248, s.1; Acts 1967, c.274, s.1.) As amended by P.L.5-1984, SEC.180.



CHAPTER 2.5. INDIANA ARTS COMMISSION TRUST FUND

IC 4-23-2.5-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the Indiana arts commission trust fund board established by section 5 of this chapter.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana arts commission established by IC 4-23-2.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the Indiana arts commission trust fund established by section 4 of this chapter.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-4
Purpose of fund; contents
Sec. 4. (a) The Indiana arts commission trust fund is established to support the programs and the administrative budget of the commission.
(b) The fund consists of the following:
(1) Appropriations of the general assembly from revenue sources determined by the general assembly and in an amount determined by the general assembly.
(2) Donations to the fund from public or private sources.
(3) Interest and dividends on assets of the fund.
(4) Money transferred to the fund from other funds.
(5) Fees from the Indiana arts trust license plate issued under IC 9-18-41.
(6) Money from other sources that the board may acquire.
As added by P.L.29-1997, SEC.1. Amended by P.L.118-1998, SEC.1.

IC 4-23-2.5-5
Establishment of fund
Sec. 5. The Indiana arts commission trust fund board is established.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-6
Board; members
Sec. 6. The board consists of the following seven (7) voting members:
(1) The treasurer of state.
(2) Three (3) members appointed by the governor who are not

members of the commission.
(3) Three (3) members of the commission appointed by the chairman of the commission.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-7
Board; chairman
Sec. 7. The chairman of the commission shall designate one (1) of the chairman's appointees to the board as the chairman of the board.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-8
Board; meetings
Sec. 8. The board shall meet at the call of the chairman of the board.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-9
Board; quorum
Sec. 9. Four (4) voting members of the board constitute a quorum. The affirmative vote of four (4) members of the board is necessary for the board to take any action.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-10
Board; terms of members; appointment of members
Sec. 10. (a) The term of a board member begins on the later of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires.
(2) The day the individual is appointed.
(b) The term of a member expires July 1 of the second year after the member is appointed. However, a member serves at the pleasure of the appointing authority.
(c) The appointing authority may reappoint a member for a new term.
(d) The appointing authority shall appoint an individual to fill a vacancy among the members.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-11
Board; compensation and expenses of members
Sec. 11. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled

to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-12
Management and development of fund
Sec. 12. (a) The board shall manage and develop the fund and the assets of the fund.
(b) The board shall do the following:
(1) Establish a policy for the investment of assets of the fund.
(2) Acquire money for the fund through the solicitation of private or public donations and other revenue producing activities.
(3) Perform other tasks consistent with prudent management and development of the fund.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-13
Administration of fund; investment of money in fund
Sec. 13. (a) Subject to the investment policy of the board, the treasurer of state shall administer the fund and invest the money in the fund.
(b) The expenses of administering the fund and this chapter shall be paid from the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-14
Appropriations; reversion of money in fund
Sec. 14. (a) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation is made.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
As added by P.L.29-1997, SEC.1.

IC 4-23-2.5-15
Allocation of money from fund; use of interest and dividends by commission
Sec. 15. (a) The commission has the sole authority to allocate money from the fund to arts providers in Indiana.
(b) Subject to other provisions of this chapter, when there is one million dollars ($1,000,000) in the fund there is annually appropriated to the commission all interest and dividend earnings of

the fund for projects that the commission designates to accomplish the purposes of the commission under IC 4-23-2.
(c) The commission may not use money from the fund to purchase land or structures.
As added by P.L.29-1997, SEC.1. Amended by P.L.103-2006, SEC.1.

IC 4-23-2.5-16
Annual report
Sec. 16. Before October 1 of each year, the board shall prepare a report concerning the fund for distribution to the public and the general assembly. A report distributed under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.29-1997, SEC.1. Amended by P.L.28-2004, SEC.45.

IC 4-23-2.5-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.29-1997, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 3.1. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.5. INDIANA ENERGY DEVELOPMENT BOARD

IC 4-23-5.5-1
"Board"
Sec. 1. As used in this chapter, "board" means the Indiana recycling and energy development board created by this chapter.
As added by Acts 1980, P.L.20, SEC.1. Amended by P.L.10-1990, SEC.3; P.L.27-1993, SEC.7; P.L.1-2006, SEC.78.



CHAPTER 6. COMMISSION ON FORENSIC SCIENCES

IC 4-23-6-1
Creation
Sec. 1. A commission is hereby created which shall be known as the "commission on forensic sciences." It shall consist of five (5) members appointed by the governor; one (1) shall be a pathologist, one (1) shall be a person engaged in police work, one (1) shall be a coroner and one (1) shall be a lawyer. The state health commissioner shall be the fifth member of the commission and shall serve as its secretary. In making the appointments, the governor may consult with, but shall not be bound by, the recommendation of organizations representing such categories of appointees. In the first instance one (1) of the members shall be appointed for a term of one (1) year, one (1) of the members shall be appointed for a term of two (2) years, one (1) of the members shall be appointed for a term of three (3) years and one (1) of the members shall be appointed for a term of four (4) years. Thereafter, each member shall serve until his successor is appointed and has qualified. Members of the commission may be removed, by the governor for cause and any vacancy shall be filled by appointment from the proper category and for the unexpired term. The members shall elect one (1) of their number to serve as chairman for a period of one (1) year.
(Formerly: Acts 1959, c.361, s.1.)

IC 4-23-6-2
Membership
Sec. 2. The membership of the commission shall be appointed not later than July 31, 1959, and the commission shall hold its organization meeting upon call of its secretary within ten (10) days after its members are appointed.
(Formerly: Acts 1959, c.361, s.2.) As amended by P.L.5-1984, SEC.182.

IC 4-23-6-3
Meetings; quorum; per diem and actual expenses
Sec. 3. The commission shall meet at least once in each two-month period. A majority shall constitute a quorum for the transaction of business and a per diem of ten dollars ($10.00) per day, and actual expenses incurred shall be allowed to each member for his attendance.
(Formerly: Acts 1959, c.361, s.3.)

IC 4-23-6-4
Objectives
Sec. 4. The objectives of the commission shall be to promote in the state of Indiana scientific information and services in pathology, immunology, radiology, photography, psychiatry, dentistry, anthropology and other forensic sciences. (Formerly: Acts 1959, c.361, s.4.)

IC 4-23-6-5
Powers
Sec. 5. (a) The powers of the commission shall be as follows:
(1) To establish and maintain a scientific laboratory for research and experimentation. The commission shall not duplicate adequate facilities for experimentation, research, or information which are available to the citizens of the state.
(2) To appoint an administrative director who shall be a physician and should be a pathologist certified by the American Board of Pathology and to select and appoint or accept the loan of such other personnel as it deems necessary to carry out its purposes.
(3) To establish and maintain a system of records and to collect data pertinent to the objectives of the commission.
(4) To correlate information concerning forensic science facilities and make this information available to coroners, law enforcement officers, attorneys, and others.
(5) To contract from time to time for the services or opinion of experts in connection with a particular problem or a program of research.
(6) To engage in research and experimentation consistent with the objectives of the commission.
(7) To establish and maintain a forensic sciences library either alone or in cooperation with any other agency of the state, the use of which shall be available to any interested persons.
(8) To engage in and foster programs of information in forensic sciences for interested groups.
(9) To establish from time to time and to promulgate a schedule of reasonable fees and to collect the same for the services of the commission. The considerations in formulating such a schedule shall be:
(A) uniformity;
(B) recovery of at least a portion of the cost of furnishing the major services of the commission; and
(C) availability of the services without burdensome expense to officers, agencies, and others in need of the services.
All money received by the commission pursuant to this subdivision shall be paid to the commission, which shall give a proper receipt for the same, and shall at the end of each month report to the auditor of state the total amount received by it under the provisions of this subsection, from all sources, and shall at the same time, deposit the entire amount of such receipts with the treasurer of state, who shall place them to the credit of a special fund to be created and known as the forensic sciences commission laboratory expense fund. The commission shall, by its chairman from time to time, certify to the auditor of state any necessary laboratory expenses incurred by the commission, and the auditor shall issue his warrant for the

same, which shall be paid out of any funds so collected and hereby appropriated to the commission. However, payments made by the auditor of state from the forensic sciences commission laboratory expense fund created herein shall be limited so as not to exceed the amounts allotted from this fund by the budget committee.
(10) To accept gifts and grants of money, services, or property and to use the same for any given purpose consistent with the objectives of the commission.
(11) To use the services and facilities of the state department of health and hospitals, colleges, and universities and other agencies supported in whole or in part by public funds.
(12) To establish and maintain such branch offices as it deems necessary.
(13) To cooperate with any state or local agency or with any hospital, college, or university in any scientific program consistent with the objectives of the commission.
(Formerly: Acts 1959, c.361, s.5.) As amended by P.L.2-1992, SEC.39.

IC 4-23-6-6
Medical examiner system
Sec. 6. (a) The commission on forensic sciences shall promulgate and adopt rules in accordance with IC 4-22-2 to:
(1) create a medical examiner system to aid, assist, and complement the coroner in the performance of his duties by providing medical assistance in determining causes of death; and
(2) establish minimum and uniform standards of excellence, performance of duties, and maintenance of records to provide information to the state regarding causes of death for cases investigated.
The commission shall also adopt any other rules that are necessary to carry out the provisions of this section.
(b) The commission shall establish five (5) medical examiner districts within the state, taking into consideration population, geographical size of the area covered, availability of trained personnel, death rate by both natural and unnatural causes, and similar related factors. No county may be divided in the creation of a district.
(c) A district medical examiner shall be appointed by the commission for each district from nominees who are physicians licensed to practice in Indiana. Nominees must reside in the district they are nominated for, and a preference shall be given to practicing physicians in pathology.
(d) The district medical examiner may appoint as many physicians as associate medical examiners as may be necessary to provide service within the district. The associate examiners shall be licensed to practice in Indiana with a preference to practicing pathologists.
(e) District and associate medical examiners may engage in the

private practice of medicine or surgery in addition to their duties as medical examiners.
(f) The district and associate medical examiners shall, at the request of coroners in their districts:
(1) provide medical assistance in investigating deaths;
(2) provide or contract for laboratory facilities for performing autopsies and investigations;
(3) provide for the keeping of reports of all investigations and examinations; and
(4) provide other functions which may be specified in rules adopted by the commission.
(g) A district or associate medical examiner who performs a medical examination or autopsy under the direction of a coroner is immune from civil liability for performing the examination or autopsy.
As added by Acts 1981, P.L.39, SEC.1.



CHAPTER 6.5. CORONERS TRAINING BOARD

IC 4-23-6.5-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the coroners training board established by section 3 of this chapter.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the coroners training and continuing education fund established by section 9 of this chapter.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-3
Board established
Sec. 3. The coroners training board is established.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-4
Membership
Sec. 4. (a) The board consists of seven (7) members. The board must include the following:
(1) The commissioner of the state department of health or the commissioner's designee.
(2) The chairman of the commission on forensic sciences or the chairman's designee.
(3) The superintendent of the state police department or the superintendent's designee.
(4) Four (4) county coroners appointed by the governor, who shall consider appointing coroners who are women or members of minority groups.
(b) Not more than two (2) of the county coroner members of the board may be from the same political party.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-5
Chairman; vice chairman
Sec. 5. (a) The commissioner of the state department of health or the commissioner's designee shall serve as chairman of the board.
(b) The board shall annually elect a vice chairman from among the members of the board.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-6
Meetings
Sec. 6. The board shall meet at least two (2) times each year.
As added by P.L.36-1993, SEC.1.
IC 4-23-6.5-7
Rules
Sec. 7. The board shall adopt rules under IC 4-22-2 for the following:
(1) Standards for continuing education and training for county coroners.
(2) Mandatory training and continuing education requirements for deputy coroners.
(3) Minimum requirements for continuing education instructors approved by the board.
(4) The necessary administration of this chapter.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-8
Coroners training and continuing education fund
Sec. 8. (a) The coroners training and continuing education fund is established for the purpose of providing money for the purposes under section 9 of this chapter. The fund shall be administered by the board.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of gifts, grants, and amounts deposited under IC 16-37-1-9.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.36-1993, SEC.1.

IC 4-23-6.5-9
Use of coroners training and continuing education fund
Sec. 9. The board may use the fund for the following purposes:
(1) Training equipment and supplies necessary to operate the fund.
(2) Aid to approved training programs that have met the minimum requirements of the board.
(3) Travel, regional conferences, and other expenses actually incurred in connection with the member's duties.
(4) Any other purpose that the board determines is necessary to carry out the provisions of this chapter.
As added by P.L.36-1993, SEC.1.



CHAPTER 7. INDIANA LIBRARY AND HISTORICAL DEPARTMENT

IC 4-23-7-1
Creation
Sec. 1. There is hereby created and established a department of the state government which shall be known as the Indiana Library and Historical Department.
(Formerly: Acts 1925, c.58, s.1.)



CHAPTER 7.1. STATE LIBRARY

IC 4-23-7.1-1
Definitions
Sec. 1. As used in this chapter:
(1) "Advisory council" refers to the Indiana state library advisory council established by section 39 of this chapter.
(2) "Agency" means any state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, service, or other similar body of state government.
(3) "Board" means the Indiana library and historical board established by IC 4-23-7-2.
(4) "Department" means the Indiana library and historical department established by IC 4-23-7-1.
(5) "Director" means director of the Indiana state library.
(6) "Historical bureau" means the Indiana historical bureau established by IC 4-23-7-3.
(7) "Public library" has the meaning set forth in IC 36-12-1-5.
(8) "State library" means the Indiana state library established by IC 4-23-7-3.
(9) "Statewide library card program" refers to the program established by section 5.1 of this chapter.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.1; P.L.19-1996, SEC.1; P.L.1-2005, SEC.64.

IC 4-23-7.1-2
Duties and functions
Sec. 2. The state library is responsible for executing the policy of the state of Indiana:
(1) to develop and provide library service to state government, its branches, its departments and its officials and employees;
(2) to provide for the individual citizens of the state those specialized library services not generally appropriate, economical or available in other libraries of the state;
(3) to encourage and support the development of the library profession; and
(4) to strengthen services of all types of publicly and privately supported special, school, academic, and public libraries.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-3
Library materials; development and maintenance; purposes
Sec. 3. The state library shall maintain, develop, and service a collection of books, periodicals, newspapers, maps, manuscripts, audiovisual materials, and other library materials for the purpose of:
(1) meeting the informational, educational, and research needs of state government;
(2) preserving and making available for use, materials bearing

on the history of the state;
(3) meeting the specialized library needs and interests of citizens of Indiana; and
(4) supplementing the reference and materials resources of the libraries of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-4
Plans or programs; historical or library development
Sec. 4. The state library shall initiate or participate in plans or programs for historical or library development in Indiana that are considered appropriate by the Indiana library and historical board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-5
Plans or programs; interlibrary exchange
Sec. 5. The state library shall develop plans and programs and participate in the operation of plans and programs that will encourage and facilitate the interlibrary exchange of services, information, and materials.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-5.1
Statewide library card program; rules
Sec. 5.1. (a) The state library shall develop and implement a statewide library card program to enable individuals who hold a valid statewide library card to present the statewide library card to borrow:
(1) library books; or
(2) other items available for public borrowing from public libraries as established by rules adopted by the board under subsection (c);
from any public library in Indiana. The statewide library card program is in addition to any reciprocal borrowing agreement entered into between public libraries under IC 36-12-3-7 or IC 36-1-7.
(b) The statewide library card program developed under this section must provide for at least the following:
(1) To be an eligible cardholder of a statewide library card or to renew a statewide library card, the individual must:
(A) be a resident of Indiana;
(B) ask to receive or renew the statewide library card; and
(C) hold a valid resident or nonresident local library card issued to the individual by a public library under IC 36-12-2-25.
(2) The individual's public library shall pay a fee to be established by rules adopted by the board under subsection (c) based on not less than forty percent (40%) of the current average operating fund expenditure per borrower by all eligible public libraries as reported annually by the state library in the state library's annual "Statistics of Indiana Libraries". The individual's public library may assess the individual a fee to

cover all or part of the costs attributable to the fee required from the public library and the amount charged to all individuals by a public library under this subdivision may not exceed the amount the public library is required to pay under this subdivision.
(3) Each statewide library card expires one (1) year after issuance to an eligible cardholder.
(4) Statewide library cards are renewable for additional one (1) year periods to eligible cardholders who comply with subdivision (1).
(5) Statewide library cards shall be available to eligible cardholders at all public libraries.
(6) Each eligible cardholder using a statewide library card is responsible for the return of any borrowed item directly to the public library from which the cardholder borrowed the item.
(7) All public libraries shall participate in the statewide library card program and shall permit an individual who holds a valid statewide library card to borrow items available for borrowing as established by rules adopted by the board under subsection (c).
(8) A nonresident of a public library taxing district who requests a statewide library card shall pay a fee for that card that includes, but is not limited to, the sum of the following:
(A) The statewide library card fee that a public library is required to pay under subdivision (2).
(B) The library taxing district's operating fund expenditure per capita in the most recent year for which that information is available in the state library's annual "Statistics of Indiana Libraries".
This subdivision does not limit a library district's fee making ability or a library district's ability to enter township contractual arrangements.
(c) The board shall adopt rules under IC 4-22-2 to implement this section, including rules governing the following:
(1) The amount and manner in which the public libraries shall remit the fee under subsection (b)(2) to the state library for the state library's use in conducting the statewide library card program.
(2) The manner of distribution and payment to each eligible public library district of the funds generated by the statewide library card program based upon the loans made by each eligible public library. To be eligible for a payment, the public library district must also comply with the standards and rules established under section 11 of this chapter.
(3) The manner in which fines, penalties, or other damage assessments may be charged to eligible cardholders for items:
(A) borrowed but not returned;
(B) returned to the inappropriate public library;
(C) returned after the items were otherwise due; or
(D) damaged.         (4) The dissemination of the statewide library cards to the public libraries.
(5) Record keeping procedures for the statewide library card program.
(6) Any other pertinent matter.
As added by P.L.26-1992, SEC.1. Amended by P.L.37-1993, SEC.1; P.L.19-1996, SEC.2; P.L.1-2005, SEC.65.

IC 4-23-7.1-5.2
Statewide library card fund; establishment; administration; eligibility; rules
Sec. 5.2. (a) As used in this section, "fund" refers to the statewide library card fund established by subsection (b).
(b) The statewide library card fund is established as a dedicated fund to be administered by the state library. Money in the fund shall be disbursed by the director of the state library exclusively for:
(1) the costs of administering the statewide library card program; or
(2) distribution to eligible public libraries for services related to loans of books or other library items under the statewide library card program.
(c) A public library is eligible for a distribution of money from the fund if the board determines that the public library:
(1) meets the standards for public libraries established by rules of the board or the board has granted the public library a waiver from these standards; and
(2) charges a fee in the amount required under IC 36-12-2-25 for issuing a local library card to a nonresident of the public library district.
(d) The board shall adopt rules under IC 4-22-2 to establish a formula for the distribution of money in the fund to eligible public libraries. The formula must base the amount of money paid to an eligible public library upon the number of net loans made by the eligible public library under the statewide library card program.
(e) The fees collected under section 5.1 of this chapter shall be deposited in the fund. Interest earned on money in the fund shall be deposited in the fund.
(f) Money in the fund is appropriated continuously for the purposes specified in this section and section 5.1 of this chapter.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the fund is abolished, any money in the fund reverts to the state general fund.
As added by P.L.26-1992, SEC.2. Amended by P.L.19-1996, SEC.3; P.L.1-2005, SEC.66.

IC 4-23-7.1-6
Information relating to libraries and librarianship; publications
Sec. 6. The state library shall prepare, collect, edit, publish, and distribute such information bulletins, periodicals, statistical compilations, catalogs, or other publications concerning:         (1) the Indiana state library or its collections, materials, or services;
(2) the organization, administration, and maintenance of libraries; or
(3) libraries and librarianship;
as may be considered proper.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-7
Specialized materials and services; informing citizenry
Sec. 7. The state library shall inform and enlighten the citizens of Indiana as to the library materials and services of the state library which will meet the specialized needs and interests of the state's residents.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-8
Library activity within state; research; purposes
Sec. 8. The state library shall conduct research in appropriate areas of library activity and survey and study the library community in Indiana, including all types of libraries, therein, on a continual basis for the purpose of:
(1) collecting pertinent statistics and other information;
(2) assessing the condition and capacity of existing library facilities, resources, and services;
(3) defining the needs of society which are the responsibility of libraries to meet;
(4) evaluating library performance in relation to these needs; and
(5) preparing recommendations and plans which will develop and strengthen library service in Indiana.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-9
Professional development programs
Sec. 9. The state library shall encourage the development of the library profession and of library service in Indiana by planning or conducting, either independently or cooperatively, programs of:
(1) recruiting to the profession;
(2) education for librarianship;
(3) in-service training;
(4) personnel classifications, evaluation, and utilization; and
(5) postgraduate continuing education.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-10
Library administration; advice and assistance
Sec. 10. The state library shall provide advice and assistance as to the organization, administration, and maintenance of libraries to any person responsible for a library, either publicly or privately

supported, in the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-11
Operating standards; library automation standards; libraries and library services authorities
Sec. 11. (a) The board, with the advice of the advisory council, shall establish operating standards and rules for libraries and library services authorities eligible to receive funds, either federal or state, under the provisions of any program for which the Indiana state library is the administrator. The Indiana state library shall monitor libraries and library services authorities eligible to receive funds or receiving funds to ascertain whether or not the standards and rules are being met.
(b) The board, with the advice of the council on library automation established under IC 4-23-7-30, shall establish library automation standards for libraries and library service authorities. The Indiana state library shall monitor compliance with the standards.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.2; P.L.25-1992, SEC.2.

IC 4-23-7.1-12
Other state agencies and libraries; providing of personnel
Sec. 12. The state library shall provide library personnel, services, materials, equipment, or facilities for other state agencies, for libraries in other state agencies or for other libraries in the state as may be considered appropriate.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-13
Agreements with other states or federal government
Sec. 13. The state library shall negotiate and enter into agreements with other states or the federal government, as may be permitted by law, for the resolution of common library problems or the provision of common library services.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-14
Statistical or informational materials; publication; expenses
Sec. 14. The state library may compile and publish digests, reports and bulletins of purely informational or statistical character on any question which the board may deem to be of interest or value to the people of the state. Any expenses which may be incurred in the publication of any such digest, report or bulletin shall be defrayed out of the funds which may be appropriated for the use of the department or the state library.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-15
Cooperation with educational or other institutions, organizations,

or individuals
Sec. 15. The state library may cooperate with any of the educational institutions of the state or other institutions, organizations, or individuals for the purpose of meeting its responsibilities in any manner and to any extent which may be approved by the board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-16
Reports or other publications; retention of copies
Sec. 16. The state library shall retain copies of all reports, documents, bulletins, or other publications as may be necessary for its use or the use of the historical bureau, and the copies remaining shall be distributed and exchanged in such manner as may be prescribed by the board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-17
Sale of unneeded volumes or pamphlets; proceeds
Sec. 17. The state library may sell or exchange any volumes or pamphlets it does not need. All money received from such sales or as payment for any books or documents that have been lost or mutilated shall be deposited in the state library publications fund.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-18
Gifts of money, books, or other property; disposition; use
Sec. 18. The state library may receive gifts of money, books, or other property which shall be deposited in the state library publications fund and used or held in trust for the purpose or purposes given.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-19
Transportation charges on library materials sent; payment
Sec. 19. The state library may pay transportation charges one way on library materials sent to libraries and individuals.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-20
Mobile library services; library centers; establishment
Sec. 20. The state library may establish, equip, maintain, and operate bookmobile or other mobile library services, and library service centers, offices, or other facilities in rented, leased, or state-owned quarters outside the Indiana state library and historical building.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-21
Business days and hours      Sec. 21. The board shall determine the days and hours the library and its subdivisions will be open for public use; however, the provisions of the laws governing the length of the working day, the hours of public business, and the observance of legal holidays shall be observed.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-22
Data from libraries and library services authorities; collection
Sec. 22. (a) The Indiana state library annually shall collect data from all libraries and library services authorities in Indiana.
(b) Each public officer who:
(1) has in his charge or custody;
(2) is capable of supplying; or
(3) is required to collect and compile;
information required by the library and historical department or by the state library shall supply the information promptly at the request of the department or the state library.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.3.

IC 4-23-7.1-23
Development of library services; other activities; powers and duties
Sec. 23. The enumeration of the specific powers and duties in this chapter does not exclude the state library from engaging in any other activity, not contrary to law, that the Indiana library and historical board may consider appropriate in the development of library service to state government, to the libraries and library profession of Indiana, and to the citizens of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-24
Rules; promulgation
Sec. 24. The board may promulgate rules, under IC 4-22-2, to carry out the provisions and purpose of this chapter.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-25
Public documents; depository libraries; copies
Sec. 25. In order that all public documents of the state of Indiana shall be preserved and made available for use of the citizens of the state, the state library is designated as the depository library for Indiana documents. The state library shall maintain a complete collection of all Indiana public documents. This collection shall be the official file of Indiana state documents. The state library shall establish a state document depository system by which copies of all public documents published by the state which are of general interest or use shall be deposited in designated depository libraries, and shall distribute to other libraries copies of those public documents

published by the state which are of greatest interest or use and for which a more general distribution is appropriate.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-26
Public documents and publications; copies from state agencies; depository requirements; exemptions
Sec. 26. (a) Subject to subsections (b) and (c), every state agency that issues public documents shall furnish the state library fifty (50) copies of all publications issued by them whether printed, mimeographed, or duplicated in any way, which are not issued solely for use within the issuing office. However, if the library requests, as many as twenty-five (25) additional copies of each public document shall be supplied.
(b) If other provision is made by law for the distribution of the session laws of the general assembly, the journals of the house and senate of the general assembly, the supreme court and court of appeals reports, or the publications of the Indiana historical bureau, any of the public documents for which distribution is provided are exempted from the depository requirements under subsection (a). However, two (2) copies of each document exempted under this subsection from the general depository requirements shall be deposited with the state library.
(c) If a public document issued by an agency is published in the Indiana Register in full or in summary form, the agency is exempt from providing copies of the published public document to the state library under subsection (a).
(d) Publications of the various schools, colleges, divisions, and departments of the state universities and their regional campuses are exempt from the depository requirements under subsection (a). However, two (2) copies of each publication of these divisions shall be deposited in the state library.
(e) Publications of state university presses, directives for internal administration, intraoffice and interoffice publications, and forms are completely exempt from all depository requirements.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.31-1985, SEC.41; P.L.1-1990, SEC.37; P.L.11-1996, SEC.4.

IC 4-23-7.1-27
State documents; copies; disposition; listing; document exchange
Sec. 27. The library shall:
(a) Keep at least two (2) copies of each Indiana state document as permanent reference copies.
(b) Send two (2) copies of each Indiana state document to the Library of Congress excluding those where other provisions for distribution are made by law.
(c) Designate the four (4) state university libraries and certain selected Indiana public, school and college libraries in the several geographical sections of the state as secondary depository libraries to receive one (1) copy of those Indiana state documents which are

of general interest. Selection of secondary depository libraries shall be made by the state library, based on a determination that the libraries selected will keep the documents readily accessible for use, and will render assistance for their use to qualified patrons without charge.
(d) Prepare and issue quarterly, complete lists of state issued documents, which were issued during the immediately preceding quarter. These lists shall be cumulated and printed annually, at the end of each calendar year. Copies of these lists shall be distributed by the state library to state departments and agencies, and to public and college libraries within the state.
(e) Set up a document exchange system with agencies in other states, in order that selected documents of various other states shall be available for use by the citizens of Indiana.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-28
Political subdivisions; documents published at state or local expense; delivery; copies
Sec. 28. (a) Each political subdivision of the state may deliver to the library ten (10) copies of every report, document, bulletin, or other publication published at the expense of the state or one (1) or more of its political subdivisions.
(b) Any state, county, or other official of local government may turn over to the state library for permanent preservation, any books, records, documents, original papers, newspaper files, or printed books or materials not in current use in his office.
(c) The state library may make a copy, by photography or in any other way, of any official book, record, document, original paper, newspaper, or printed book or material in any county, city, or other public office for preservation in the state library. County, city, and other officials shall permit such copies to be made of the books, records, documents, and papers in their respective offices.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-29
Payments to public library districts; determination of amount; eligibility
Sec. 29. (a) The Indiana state library shall distribute to each eligible public library district the amount the district is entitled to under this section not later than August 1 of each year. The board shall determine each district's distribution, which may be based on:
(1) the population served by each eligible public library district;
(2) the level of services offered; and
(3) the loans made by the public library district to others outside the public library's taxing district.
(b) To be eligible for payment under this section, a public library district shall:
(1) comply with the standards and rules established under section 11 of this chapter;         (2) comply with IC 36-12; and
(3) submit an application on a form prescribed by the Indiana state library, including a summary of loan data for the previous year, to the Indiana state library no later than May 1 of each year.
(c) Any expenses incurred by the Indiana state library in the administration and distribution of funds under this section may not be charged against funds appropriated for the purposes of this section.
(d) The governing body of a public library district which receives funds under this section may appropriate the funds for library materials or expenses associated with the sharing of resources.
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.4; P.L.25-1992, SEC.3; P.L.1-2005, SEC.67.

IC 4-23-7.1-30
Funds; distribution to cooperative library services authority; expenses
Sec. 30. (a) After June 30 and before August 2 of each year, the Indiana state library shall distribute to the Indiana cooperative library services authority funds appropriated by the general assembly:
(1) for that purpose for the fiscal year in which the distribution is made; and
(2) in compliance with an approved service plan and budget under subsection (c).
(b) Any expenses incurred by the Indiana state library in the administration and distribution of funds under this section may not be charged against funds appropriated for the Indiana cooperative library services authority.
(c) To be eligible for payment under this section, the Indiana cooperative library services authority must:
(1) comply with the standards and rules established under section 11 of this chapter;
(2) submit for approval a service plan and a budget request including a justification to the Indiana state library no later than May 1 of each year;
(3) purchase or recommend for purchase library automation systems that meet the standards established by the state library board under IC 4-23-7.1-11(b); and
(4) submit to the Indiana state library quarterly reports in compliance with the approved service plan and budget request under subdivision (2).
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.5; P.L.25-1992, SEC.4.

IC 4-23-7.1-31
Funds; distribution to area library services authorities; expenses
Sec. 31. (a) After June 30 and before August 2 of each year, the Indiana state library shall distribute to the area library services authorities funds appropriated by the general assembly:         (1) for the fiscal year in which the distribution is made; and
(2) in compliance with an approved service plan and budget under subsection (c).
(b) Any expenses incurred by the Indiana state library in the administration and distribution of funds under this section may not be charged against funds appropriated for the area library services authorities.
(c) To be eligible for payment under this section, an area library services authority must:
(1) comply with the standards and rules established under section 11 of this chapter;
(2) submit for approval a service plan and a budget request including a justification to the Indiana state library no later than May 1 of each year;
(3) purchase or recommend for purchase library automation systems that meet the standards established by the state library board under IC 4-23-7.1-11(b); and
(4) submit to the Indiana state library quarterly reports in compliance with the approved service plan and budget request under subdivision (2).
As added by Acts 1981, P.L.40, SEC.7. Amended by P.L.32-1985, SEC.6; P.L.25-1992, SEC.5.

IC 4-23-7.1-32
Loans of books or other library materials; authorization
Sec. 32. Any book or other library material, unless restricted because of its value, physical condition, historical importance, demand, requirement for research or legal or contractual restriction, belonging to or in custody of the state library may be borrowed for use outside of the library by any resident of the state or any library in accordance with rules adopted by the Indiana library and historical board.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-33
Loans of books or other library materials; rules; fines
Sec. 33. Rules for all loans including, at its discretion, the imposition of fines on borrowers for violation of the rules, shall be established by the board. All funds accruing from such fines shall be deposited in the state library publications fund.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-34
Lost or injured items; liability for damages
Sec. 34. Any person injuring or losing a book, document, plaque, marker, or sign belonging to the department is liable for threefold damages, and if the book injured or lost be one (1) volume of a set he is liable for the whole set, but on paying for the same, he may take the broken set. All money received under this section shall be deposited in the state library publications fund. As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-35
State library publications fund; establishment; use; deposits
Sec. 35. (a) The state library publications fund is established as a dedicated fund to be administered by the state library. The monies in the fund may be expended by the director of the state library exclusively for the purchase of records of communication in any form or on any substance whatsoever and for the purchase of other library materials.
(b) The proceeds from the sale of items as directed by law or by the director of the state library, from gifts of money or the proceeds from the sale of gifts donated to the fund, from fines or other monetary penalties, and from investment earnings from any portion of the fund, shall be deposited in the state library publications fund.
(c) All monies accruing to the state library publications fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-36
Organization; supplemental duties
Sec. 36. The state library shall be organized in such manner as determined by the director with the approval of the board. The duties of the state library established by law may be supplemented by the board according to its discretion.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-37
Director; appointment; qualifications; tenure
Sec. 37. (a) The board shall appoint a director to be the chief administrative officer of the state library.
(b) To qualify for the position of director, a person must:
(1) be a graduate of a college or university of recognized standing;
(2) have had special training in the technique and organization of library service;
(3) possess such other qualifications as the board, in its discretion, may deem necessary.
(c) The director may be removed by the board at any time for cause.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-38
Employees; appointment; qualifications; tenure; compensation; director; political activity prohibited
Sec. 38. (a) All state library employees, except the director, shall

be selected by the director with the approval of the board and may be removed by the director for cause at any time with the approval of the board.
(b) In making selections for employment recognition shall be given to the fact that all certified librarians are under the Library Certification Act and that other staff personnel are under IC 4-15-2.
(c) Any or all of the state library employees must have had such academic preparation and special training for the work which they are required to perform as may be prescribed in rules promulgated by the board.
(d) The board may provide that appointments may be made only after the applicant has successfully passed an examination given by the board or some person designated by the board.
(e) No employee of the state library may directly or indirectly solicit subscription or contribution for any political party or political purpose, or be forced in any way to make such contribution, or be required to participate in any form of political activity.
(f) The state budget agency shall fix the compensation of the director. The director shall fix the compensation of the employees of the state library with the approval of the board and the state budget agency.
As added by Acts 1981, P.L.40, SEC.7.

IC 4-23-7.1-39
Advisory council; establishment; members
Sec. 39. (a) The Indiana state library advisory council is established for the purpose of advising the board and the state librarian concerning:
(1) general policies of the state library;
(2) plans or programs for library development and interlibrary cooperation;
(3) library research;
(4) professional development for librarians;
(5) standards and rules for library services;
(6) administration and distribution of state and federal funds; and
(7) other matters as requested by the board and the state librarian.
(b) The advisory council consists of no fewer than fifteen (15) members.
(c) The membership of the council must be broadly representative and comply with the requirements established by the federal Department of Education under 34 C.F.R. 770.
(d) The board shall appoint the members of the council with nominations for appointment from library organizations and the state librarian.
(e) Members of the advisory council shall serve two (2) year terms.
(f) A member of the advisory council is not entitled to:
(1) the minimum salary per diem provided by

IC 4-10-11-2.1(b); or
(2) reimbursement from state funds for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.32-1985, SEC.7.

IC 4-23-7.1-40
Talking book program
Sec. 40. (a) The Indiana state library is the agency responsible for implementing the talking book program in Indiana.
(b) The Indiana state library may cooperate with the Library of Congress or any other agency in implementing the talking book program.
As added by P.L.25-1990, SEC.1.

IC 4-23-7.1-40.5
Accessible electronic information service; fund established
Sec. 40.5. (a) For purposes of this section, "accessible electronic information service" means a service that provides to an eligible individual news and other timely information, including newspapers, from a multistate service center, using high speed computers and telecommunications technology for Internet acquisition of content and rapid distribution in a form appropriate for use by an eligible individual.
(b) For purposes of this section, "director" refers to the director of the Indiana talking books and braille division of the Indiana state library.
(c) For purposes of this section, "eligible individual" means an individual who is blind or disabled and qualifies for services under 36 CFR 701.10(b).
(d) For purposes of this section, "qualified entity" means an agency, instrumentality, or political subdivision of the state or a nonprofit organization that:
(1) using computer technology, produces audio or braille editions of daily news reports, including newspapers, for the purpose of providing eligible individuals with access to news;
(2) obtains electronic news text through direct transfer arrangements made with participating news organizations; and
(3) provides a means of program administration and reader registration on the Internet.
(e) The director may enter into an agreement with a qualified entity to provide an accessible electronic information service for eligible individuals. This service shall be planned for continuation from year to year and make maximum use of federal and other funds available by:
(1) obtaining grants or in kind support from appropriate programs; and
(2) securing access to low cost interstate rates for telecommunications by reimbursement or otherwise.
(f) The accessible electronic information service fund is

established for purposes of this section. The fund consists of appropriations from the general assembly, loan proceeds, and gifts and grants to the fund.
(g) The treasurer of state shall invest the money in the accessible electronic information service fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(h) The money in the accessible electronic information service fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for purposes of this section.
As added by P.L.136-2005, SEC.1. Amended by P.L.27-2006, SEC.1.

IC 4-23-7.1-41
Historic library building improvement matching grant program and fund
Sec. 41. (a) As used in this section, "historic library building" means a building that is currently used or will be returned to use for public library purposes and:
(1) was originally constructed for use as a public library with money donated by Andrew Carnegie; or
(2) is listed on the National Register of Historic Places.
(b) As used in this section, "fund" refers to the historic library building improvement fund established under subsection (c).
(c) The historic library building improvement matching grant program and fund are established for the purpose of providing matching grants to public libraries to restore and repair historic library buildings. The state library shall:
(1) provide details for the matching grant program, including eligibility and match requirements; and
(2) administer the fund.
(d) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Grants and gifts that the state library receives for the fund under terms, obligations, and liabilities that the state library considers appropriate.
(e) The expenses of administering the fund shall be paid from money in the fund.
(f) The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. The treasurer of state shall deposit in the fund the interest that accrues from the investment of the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.94-2001, SEC.1.



CHAPTER 7.2. HISTORICAL BUREAU

IC 4-23-7.2-1
Definitions
Sec. 1. As used in this chapter:
(1) "Agency" means any state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, service, or other similar body of state government.
(2) "Board" means the Indiana library and historical board established by IC 4-23-7-2.
(3) "Department" means the Indiana library and historical department established by IC 4-23-7-1.
(4) "Director" means director of the Indiana historical bureau.
(5) "Historical bureau" means the Indiana historical bureau established by IC 4-23-7-3.
(6) "Library" means the Indiana state library established by IC 4-23-7-3.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-2
Duties and functions
Sec. 2. (a) It is the duty of the historical bureau to edit and publish documentary and other material relating to the history of the state of Indiana and to promote the study of Indiana history.
(b) As appropriate, the historical bureau shall work with the Indiana historical society, the county historical societies, and any other person, agency, or organization concerned with Indiana history.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.25-1990, SEC.2.

IC 4-23-7.2-3
Statistical or informational materials; publication; expenses
Sec. 3. The historical bureau may compile and publish digests, reports and bulletins of purely informational or statistical character on any question which the board may deem to be of interest or value to the people of the state. Any expenses which may be incurred in the publication of any such digest, report or bulletin shall be defrayed out of the funds which may be appropriated for the use of the department or the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-4
Cooperation with educational or other institutions, organizations, or individuals
Sec. 4. The historical bureau may cooperate with any of the educational institutions of the state or other institutions, organizations or individuals for the purpose of meeting its responsibilities in any manner and to any extent which may be

approved by the board.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-5
Publication of source and other historical materials; expenses; printing
Sec. 5. All expenses incurred in the preparation, compilation, printing, binding and publication of the volumes of source and other historical material issued by the historical bureau shall be defrayed out of funds at the disposal of the bureau which may be appropriated by law for that purpose, and shall be printed by the commission on public records, and under the terms of any contract which the state may have executed and entered into for public printing, and under the direction and supervision of the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-6
Copies of publications; furnishing to public libraries and others free; sale
Sec. 6. One (1) copy of each publication issued by the historical bureau shall be furnished to each public library in the state, and the board may furnish copies free of charge to such other persons, institutions or departments as in its judgment may be entitled thereto. The copies so remaining shall be sold by the bureau at a price which shall be fixed by the board.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-7
Publications and educational fund; establishment; use; deposits
Sec. 7. (a) The historical bureau publications and educational fund is established as a dedicated fund to be administered by the historical bureau. The monies in the fund may be expended by the director of the historical bureau exclusively for the publication of historical documents and other material to promote the study of Indiana history, and to inform the people of Indiana concerning the history of their state.
(b) The proceeds from the sale of items as directed by law or by the director of the historical bureau, from gifts of money or the proceeds from the sale of gifts donated to the fund, and from investment earnings from any portion of the fund, shall be deposited in the historical bureau publications fund.
(c) All monies accruing to the historical bureau publications fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-8 Governors' portraits collection; care and maintenance budget
Sec. 8. (a) The governors' portraits collection is placed in the custody of the Indiana historical bureau. The collection shall be permanently displayed in public areas of the state house under the supervision of the historical bureau, which is charged with its care and maintenance.
(b) The director shall inspect each painting in the collection annually in the company of one (1) or more experts in the field of art conservation selected by the director.
(c) After the inauguration of each governor, the director, with the concurrence of the governor, shall select and commission an artist to paint the governor's portrait. The portrait must be hung in the permanent collection immediately following the completion and acceptance of the portrait by the director and the governor.
(d) The historical bureau shall include in its budget requests the amount it deems necessary to provide for the proper care, maintenance, and display of the governors' portraits collection, and the amount necessary to commission the painting of an oil portrait of each governor for the collection. The historical bureau may use appropriated funds or any other funds provided for these purposes.
(e) The director, in discharging the duties under this section, shall use the appropriate cultural and technical resources of the state, including the department of natural resources and the Indiana department of administration.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.31-1997, SEC.1.

IC 4-23-7.2-9
Portraits fund; establishment; use; deposits
Sec. 9. (a) The governors' portraits fund is established as a dedicated fund to be administered by the historical bureau. The monies in the fund may be expended by the director of the historical bureau exclusively for the preservation and exhibition of the state-owned portraits of former governors of Indiana.
(b) The proceeds from the sale of items as directed by law or by the director of the historical bureau, from gifts of money or the proceeds from the sale of gifts donated to the fund, and from investment earnings from any portion of the fund, shall be deposited in the governors' portraits fund.
(c) All monies accruing to the governors' portraits fund are hereby appropriated continuously for the purposes specified in this section.
(d) No portion of the fund shall revert to the general fund of the state at the end of a fiscal year; however, if the fund is abolished, its contents shall revert to the general fund of the state.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-10
Commemorative medallions and other items; sale; proceeds
Sec. 10. The historical bureau shall have custody of all unsold commemorative medallions and other items that were acquired for

sale to the public by the Indiana historical commission, the Indiana sesquicentennial commission, or the Indiana American revolution bicentennial commission when that commission is abolished. These medallions and other commemorative items shall be offered for sale to the public at a price determined by the director of the historical bureau. The proceeds from the sale of such items shall be deposited in the governors' portraits fund.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-11
Indiana historical marker program; advisory committee; state highways
Sec. 11. (a) The historical bureau shall establish the Indiana historical marker program for marking historical sites in Indiana. As a part of this program, the historical bureau shall fix a state format for historical markers. No person may erect an historical marker in the state format without the approval of the historical bureau. All historical markers in the state format shall be provided by the historical bureau using appropriated funds, local matching funds, donations, grants, or any other funds provided for that purpose according to the guidelines and rules of the historical marker program.
(b) The board may appoint a historical marker advisory committee to serve without compensation. The committee may advise the board and the director concerning the following:
(1) Guidelines and rules for the historical marker program.
(2) Appropriate sites to be marked.
(3) Other matters concerning the historical marker program as requested by the board or the director.
(c) Historical markers approved under this section become the property of the state. Maintenance of state historical markers is part of the historical marker program. The historical bureau may cooperate with individuals, local and state agencies, and private institutions and organizations for the maintenance of the historical markers. Funds made available to the historical marker program, as approved by the board, may be used for necessary maintenance.
(d) No historical marker may be erected on a highway of the state highway system without the approval of the historical bureau as to its historical accuracy. This provision is in addition to any other requirement of law.
As added by Acts 1981, P.L.40, SEC.8. Amended by P.L.38-1989, SEC.1; P.L.31-1997, SEC.2.

IC 4-23-7.2-12
George Rogers Clark Day
Sec. 12. The historical bureau shall celebrate the memory of George Rogers Clark in a manner fitting each occasion of George Rogers Clark Day, every twenty-fifth day of February, established by IC 1-1-13-1.
As added by Acts 1981, P.L.40, SEC.8.
IC 4-23-7.2-13
Public officers; duty to supply requested information
Sec. 13. Each state, county, township, city, town, judicial, or other public officer having in his charge or custody or capable of supplying, or required to collect and compile the information which may be required by the historical bureau shall supply such information promptly at the request of the historical bureau, whether the request is oral or by letter or circular or by the filling out of blank forms provided for that purpose by the historical bureau.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-14
Rules; promulgation
Sec. 14. The board may promulgate rules, under IC 4-22-2, to carry out the provisions and purpose of this chapter.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-15
Organization of bureau; supplemental duties
Sec. 15. The historical bureau shall be organized in such manner as determined by the director with the approval of the board. The duties of the historical bureau established by law may be supplemented by the board according to its discretion.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-16
Director; appointment; qualifications; tenure
Sec. 16. (a) The board shall appoint a director to be the chief administrative officer of the historical bureau.
(b) To qualify for the position of director, a person must:
(1) be a graduate of a college or university of recognized standing;
(2) have had special training in the nature, relative value and use of historical source material;
(3) have had special training in the editing of historical publications; and
(4) possess such other qualifications as the board, in its discretion, may deem necessary.
(c) The director may be removed by the board at any time for cause.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-17
Employees; appointment; qualifications; tenure; compensation; director; political activity prohibited
Sec. 17. (a) All historical bureau employees, except the director, shall be selected by the director with the approval of the board and may be removed by the director for cause at any time with the approval of the board.
(b) Any or all of the historical bureau employees must have had

such academic preparation and special training for the work which they are required to perform as may be prescribed in rules promulgated by the board.
(c) The board may provide that appointments may be made only after the applicant has successfully passed an examination given by the board or some person designated by the board.
(d) The state budget agency shall fix the compensation of the director. The director shall fix the compensation of the employees of the historical bureau, with the approval of the board and the state budget agency.
(e) No employee of the historical bureau may directly or indirectly solicit subscription or contribution for any political party or political purpose, or be forced in any way to make such contribution, or be required to participate in any form of political activity.
(f) All historical bureau employees are under IC 4-15-2.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-18
Advisory committee; appointment
Sec. 18. The board may appoint an advisory committee of not to exceed nine (9) members, who shall consult and advise with the director of the historical bureau concerning the publication of historical material, the promotion of the interest of the historical societies of Indiana, and in the conduct of the historical work of the state generally. The committee so appointed shall serve without compensation.
As added by Acts 1981, P.L.40, SEC.8.

IC 4-23-7.2-19
Publications of select committee on centennial history of general assembly; deposit of proceeds
Sec. 19. The proceeds from the sale of all publications of the select committee on the centennial history of the Indiana general assembly, alone or in cooperation with the Indiana historical bureau, shall be deposited in the historical bureau publications and educational fund.
As added by P.L.37-1987, SEC.1.



CHAPTER 7.5. REPEALED



CHAPTER 8. ACCEPTANCE OF GIFTS, BEQUESTS, AND DEVISES BY INDIANA LIBRARY AND HISTORICAL BOARD

IC 4-23-8-1
Authority
Sec. 1. Express power and authority is hereby given to the Indiana library and historical board to accept gifts, bequests and devises of personal and real property for the maintenance, use or benefit of the Indiana library and historical department.
(Formerly: Acts 1939, c.116, s.1.)

IC 4-23-8-2
Acceptance of gifts, bequests, and devises
Sec. 2. Said Indiana library and historical board may accept such gifts, bequests and devises as provided in section 1 hereof, with such terms and conditions and with such obligations, liabilities and burdens as are imposed thereon when in the judgment of said board and with the approval of the governor it shall be determined that it is for the best interest of said department to do so: Provided, however, That no obligation, liability or burden shall be assumed on account thereof in excess of appropriations made by law and applicable to the payment of such obligations, liabilities and burdens.
(Formerly: Acts 1939, c.116, s.2.)

IC 4-23-8-3
Administration
Sec. 3. Any law to the contrary notwithstanding, any gift, bequest or devise received by said Indiana library and historical board, shall not be required to be covered into the general fund, but shall be administered by said board according to the terms of said gift, bequest or devise.
(Formerly: Acts 1939, c.116, s.3.)



CHAPTER 9. PUBLICATION AND DISTRIBUTION OF REPORTS OF INDIANA ACADEMY OF SCIENCE

IC 4-23-9-1
Distribution of reports
Sec. 1. The annual reports of the meetings of the Indiana Academy of Science, beginning with the report for the year 1894, including all papers of scientific or economic value presented at such meetings, after they shall have been edited and prepared for publication shall be published by the commission on public records.
(Formerly: Acts 1895, c.130, s.1.) As amended by Acts 1979, P.L.40, SEC.14.

IC 4-23-9-2
Preparation of reports for publication; expenses
Sec. 2. The reports shall be edited and prepared for publication without expense to the state, by a corps of editors to be selected and appointed by the Indiana Academy of Science, who shall not, by reason of such services, have any claim against the state for compensation. The form, style of binding, paper, typography and manner and extent of illustration of the reports shall be determined by the editors, subject to the approval of the commission on public records. Not less than fifteen hundred (1,500) nor more than three thousand (3,000) copies of each of said reports shall be published, the size of the edition to be determined by the concurrent action of the editors and the commission on public records.
(Formerly: Acts 1895, c.130, s.2.) As amended by Acts 1979, P.L.40, SEC.15.

IC 4-23-9-3
Custody of reports
Sec. 3. All except three hundred (300) copies of each volume of said reports shall be placed in the custody of the state librarian, who shall furnish one (1) copy thereof to each public library in the state, one (1) copy to each university, college or normal school in the state, one (1) copy to each high school in the state having a library, which shall make application therefor, and one (1) copy to such other institutions, societies or persons as may be designated by the academy through its editors or its council. The remaining three hundred (300) copies shall be turned over to the academy to be disposed of as it may determine. In order to provide for the preservation of the same, it shall be the duty of the custodian of the state-house to provide and place at the disposal of the academy one (1) of the unoccupied rooms of the state-house, to be designated as the office of the Indiana Academy of Science, wherein said copies of said reports belonging to the academy, together with the original manuscripts, drawings, etc., thereof can be safely kept, and he shall also equip the same with the necessary shelving and furniture.
(Formerly: Acts 1895, c.130, s.3.)



CHAPTER 10. APPROPRIATION FOR PUBLICATION OF REPORTS OF INDIANA ACADEMY OF SCIENCE

IC 4-23-10-1
Appropriations
Sec. 1. Beginning with the first day of October, 1921, and annually thereafter, there is appropriated the sum of twelve hundred dollars ($1,200), said moneys to be used to pay for the printing of the proceedings and papers of the Indiana Academy of Science, provided that any unexpended balance of any of said sums shall be carried forward and be available for the use of said academy for future years.
(Formerly: Acts 1921, c.267, s.1.)



CHAPTER 11. REPEALED



CHAPTER 12. INDIANA COMMISSION FOR ARTS AND HUMANITIES IN EDUCATION

IC 4-23-12-1
Creation
Sec. 1. There is hereby created a commission to be known as the Indiana commission for arts and humanities in education. On and after July 1, 1974, the commission shall consist of eight (8) members and the state superintendent of public instruction. The eight (8) members shall be appointed by the governor and shall serve for a term of four (4) years; provided however, that four (4) of the commissioners who are initially appointed shall serve for two (2) years. In the event of a vacancy, the governor shall appoint a successor to complete the unexpired term. In making such appointments, due consideration shall be given to any recommendation made by any other organization concerned with or engaged in arts and humanities in education. Insofar as is practical, members of the commission shall be selected so as to give representation to the various geographical areas of the state and to interested organizations. The state superintendent shall serve as chairman of the commission.
The meetings of the commission shall be held at least semi-annually and at such other times as may be necessary. All meetings shall be upon call of the chairman.
The members of the commission shall not be required to devote their full time to commission duties, but shall devote such time as is necessary to carry out said duties under this chapter. Members of the commission shall serve without pay, but shall be reimbursed for their reasonable and necessary expenses actually incurred in carrying out their duties. Five (5) members of the commission shall constitute a quorum for the transaction of the business of the commission.
(Formerly: Acts 1974, P.L.10, SEC.1.)

IC 4-23-12-2
Powers and duties
Sec. 2. It shall be the responsibility of the commission to stimulate and encourage arts and humanities programs in the public schools of the state.
In furthering this responsibility, the commission shall exercise the following powers, and may establish the necessary procedures, mechanisms and responsible and legal entities to enable the commission:
(a) To enter into contracts within the limited funds available with individuals, organizations and institutions for service furthering the objectives of the commission's program;
(b) To accept gifts, contributions and bequests of funds from individuals, foundations, corporations and other organizations or institutions;
(c) To make and sign any agreements and to do and perform any

acts that may be necessary to carry out its purpose and duties.
(Formerly: Acts 1974, P.L.10, SEC.1.) As amended by Acts 1978, P.L.6, SEC.8.

IC 4-23-12-3
Chief administrative officer
Sec. 3. The chief administrative officer of the commission shall be the state superintendent of public instruction. He shall make provision for office facilities and personnel to keep adequate records pertaining to the commission's business and may designate a professional employee of the department of education as executive secretary. It shall be the duty of the executive secretary to conduct business as directed by the commission.
(Formerly: Acts 1974, P.L.10, SEC.1.) As amended by P.L.20-1984, SEC.1.



CHAPTER 12.5. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 14.1. REPEALED



CHAPTER 14.2. REPEALED



CHAPTER 15. GOVERNOR'S RESIDENCE COMMISSION

IC 4-23-15-1
Creation; membership
Sec. 1. (a) There is created a commission to be known as the governor's residence commission. This commission shall consist of seven (7) members, who shall each be appointed by and serve at the pleasure and discretion of the governor; and the governor shall be ex officio chairman of the commission.
(b) The commissioners shall each year designate one (1) member to serve as vice chairman, who shall act as chairman in the absence of the chairman, and one (1) member to serve as secretary, who shall be responsible for maintaining records of the proceedings of the commission, and such other officers as the commission deems necessary or desirable.
(c) All contracts, applications for grants, and other documents shall be executed in the name of the commission either by the chairman of the commission or, when authorized by resolution of the commission, by the vice chairman, and shall be attested by the secretary.
(d) The members of the commission shall not be required to devote their full time to their duties, but shall devote such time as is necessary to carry out their duties under this chapter. The members of the commission shall serve without pay, but shall be reimbursed for their reasonable and necessary expenses actually incurred in carrying out their duties.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by P.L.28-1983, SEC.37.

IC 4-23-15-2
Duties
Sec. 2. The commission shall have the following purposes and duties:
(a) to provide the governor of the state of Indiana a suitable and fitting residential site located at the seat of state government; and
(b) to make provision to maintain, remodel, expand, finish, refinish, furnish or refurnish, construct or reconstruct such residential site either of the existing mansion and any expansion thereof, or any other acquired site for such governor's mansion, all as may be required from time to time.
(Formerly: Acts 1975, P.L.33, SEC.1.)

IC 4-23-15-3
Powers of commission; adoption of design; procurement of required construction
Sec. 3. The commission may also procure and adopt a design for the erection and construction of such suitable and fitting governor's residence, including acquiring such design for any structural changes to the existing or expanded residence or for an acquired site and for

modeling, remodeling, finishing or refinishing, furnishing, or refurnishing, and the commission may procure the erection, construction, and installation required by such design.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by P.L.28-1983, SEC.38.

IC 4-23-15-4
Funds; acquisition of materials
Sec. 4. (a) All money appropriated by Acts 1967, c.180, s.3, and all money received by gift, bequest, or contributions shall not revert to the state general fund at the close of any fiscal year, but remains available for the use of this commission until the provisions of this chapter are fulfilled.
(b) Contracts entered into for the purchase or sale of any material or supplies, or for the performance of work or labor with money appropriated by the general assembly are subject to the bidding, advertising, and bonding procedures of IC 4-13-1.
(c) Acquisitions of materials, furnishings, and supplies, contracts, or work labor are not subject to the bidding, advertising, and bonding procedures if:
(1) acquired entirely by money received by gift, bequest, or contribution to the commission; or
(2) directly contributed by any person, partnership, corporation, limited liability company, association, or other organization.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by P.L.1-1989, SEC.13; P.L.8-1993, SEC.31.

IC 4-23-15-5
Powers
Sec. 5. In furtherance of its purposes and duties, the commission shall have, and may exercise the following powers:
(1) To enter into contracts, within the limit of funds available therefor, with individuals, corporations, partnerships, limited liability companies, organizations and institutions for services furthering the objectives of the commission's programs.
(2) To accept gifts, contributions and bequests of funds from individuals, foundations, limited liability companies, corporations, and other organizations or institutions to be deposited in a special account separate and distinct from state and federal monies.
(3) To apply for, receive and disburse any funds available from the federal government in furtherance of the objectives of this chapter and to enter into any agreements which may be required by the federal government as a condition of obtaining such funds.
(4) To make and sign any agreements and to do and perform any acts that may be necessary to carry out its purposes and duties.
(5) To exercise eminent domain.
(6) To make an annual report to the governor and the legislative

council concerning its activities and its recommendations for future activities.
(7) To hold, invest and dispense for purposes of the commission's work, funds received by gift, bequest or contribution to the commission, and to open and maintain accounts in the commission's name for said monies with appropriate banks or trust companies. The commission may request the aid of the state board of accounts in establishing these accounts. Such accounts shall be subject to audit by the board of accounts.
An annual report made under subdivision (6) to the legislative council must be in electronic format under IC 5-14-6.
(Formerly: Acts 1975, P.L.33, SEC.1.) As amended by Acts 1979, P.L.17, SEC.5; P.L.8-1993, SEC.32; P.L.28-2004, SEC.47.



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 17.1. REPEALED



CHAPTER 17.5. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. INDIANA OCCUPATIONAL INFORMATION COORDINATING COMMITTEE

IC 4-23-20-1
"Committee" defined
Sec. 1. As used in this chapter, "committee" refers to the Indiana occupational information coordinating committee.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-2
Establishment; purpose
Sec. 2. There is established the Indiana occupational information coordinating committee to develop, maintain, and operate a comprehensive occupational information system that will meet the common needs for the planning for, and the operation of, programs of employment, training, vocational education, vocational rehabilitation, and economic development agencies.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-3 Version a
Membership
Note: This version of section amended by P.L.161-2006, SEC.2. See also following version of this section amended by P.L.141-2006, SEC.6.
Sec. 3. The committee consists of at least six (6) members appointed by the governor and must include representatives of the following:
(1) The Indiana economic development corporation.
(2) The department of workforce development.
(3) The division of disability, aging, and rehabilitative services.
(4) The commission on vocational and technical education of the department of workforce development.
(5) The state workforce innovation council.
(6) The department of education.
As added by P.L.34-1985, SEC.1. Amended by P.L.217-1987, SEC.24; P.L.18-1987, SEC.7; P.L.2-1992, SEC.40; P.L.4-1993, SEC.4; P.L.5-1993, SEC.15; P.L.38-1993, SEC.1; P.L.1-1994, SEC.12; P.L.21-1995, SEC.9; P.L.4-2005, SEC.22; P.L.161-2006, SEC.2.

IC 4-23-20-3 Version b
Membership
Note: This version of section amended by P.L.141-2006, SEC.6. See also preceding version of this section amended by P.L.161-2006, SEC.2.
Sec. 3. The committee consists of at least six (6) members appointed by the governor and must include representatives of the following:
(1) The Indiana economic development corporation.         (2) The department of workforce development.
(3) The division of disability and rehabilitative services.
(4) The commission on vocational and technical education of the department of workforce development.
(5) The state human resource investment council.
(6) The department of education.
As added by P.L.34-1985, SEC.1. Amended by P.L.217-1987, SEC.24; P.L.18-1987, SEC.7; P.L.2-1992, SEC.40; P.L.4-1993, SEC.4; P.L.5-1993, SEC.15; P.L.38-1993, SEC.1; P.L.1-1994, SEC.12; P.L.21-1995, SEC.9; P.L.4-2005, SEC.22; P.L.141-2006, SEC.6.

IC 4-23-20-4
Officers
Sec. 4. The committee shall each year designate:
(1) one (1) of its members to serve as the chairman of the committee;
(2) one (1) member to serve as vice chairman who shall act as chairman in the absence of the chairman if the chairman is unable to act; and
(3) one (1) member to serve as secretary who shall maintain records of the proceedings of the committee.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-5
Office facilities, supplies, and equipment; meetings; notice
Sec. 5. (a) Appropriate office facilities, supplies, and equipment shall be provided for the committee and its employees by the Indiana employment security division.
(b) The committee shall meet in regular session at least quarterly and, in addition, shall hold special meetings at the call of its chairman.
(c) Members must receive written notice of the time, place, and proposed agenda of all meetings.
(d) All meetings are open to the public except for executive sessions as provided by law. A public record of all regular and special meetings shall be maintained by the committee.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-6
Compensation
Sec. 6. All members of the committee shall serve without additional compensation.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-7
Duties of committee
Sec. 7. The committee shall perform the following duties:
(1) Develop and implement a comprehensive cost effective labor market and occupational supply and demand information

system that will satisfy the needs of state and local employment, training, vocational education, vocational rehabilitation, and economic development agencies and, to the extent possible, establish standardized contents, definitions, and methods as related to the collection of occupational data and the projection of occupational needs.
(2) Integrate research and related developmental activities in the area of occupational and economic information, including the consolidation of available administrative data and surveys to reduce duplication of recordkeeping of state and local agencies and to maximize the effective use of available resources. This integration must include secondary and postsecondary educational institutions.
(3) Standardize available federal and state multiagency administrative records and direct survey data sources to produce an employment and economic analysis with a published set of projections for Indiana and designated areas within Indiana that, at a minimum, includes:
(A) identification of geographic and occupational areas of potential growth and decline; and
(B) an assessment of the potential impact of this growth or decline on individuals, industries, and communities, including occupational supply and demand characteristics data.
(4) Serve as a resource for producers and users to facilitate improvement and creation of additional data as needed.
(5) Discourage surveys of employers for labor market information except as encouraged and approved by review from the committee.
(6) Recommend to the governor legislative and executive initiatives designed to increase the utility of the comprehensive labor market and occupational supply and demand information system to ensure an effective coordination of employment, training, vocational education, vocational rehabilitation, and economic development programs.
As added by P.L.34-1985, SEC.1.

IC 4-23-20-8
Powers of committee
Sec. 8. The committee may exercise the following powers:
(1) Employ an executive director and clerical and other employees necessary to carry out its duties under this chapter. The salaries of the director and other employees shall be established by the state budget agency subject to the approval of the governor.
(2) Request any governmental entity (such as any board, commission, agency, institution, or department of state or local government) and any private agency that has an interest in employment, training, vocational education, vocational rehabilitation, or economic development to attend and

participate in any meetings of the committee that the committee considers beneficial and necessary to achieve its duties under this chapter.
(3) Adopt rules under IC 4-22-2 that are consistent with this chapter as it considers necessary.
(4) Hold public hearings.
(5) Enter into contracts, within the limit of available funds, with individuals, organizations, and institutions for services furthering the objectives of the committee's programs.
(6) Enter into contracts, within the limit of available funds, with local and regional not-for-profit corporations or associations for cooperative endeavors furthering the objectives of the committee's programs.
(7) Accept gifts, contributions, and bequests of funds from individuals, foundations, corporations, limited liability companies, and other organizations or institutions.
(8) Apply for, receive, and disburse any funds available from the state or federal government in furtherance of the objectives of this chapter and enter into any agreements that may be required by the state or federal government as a condition of obtaining those funds.
(9) Make and sign any agreements and perform any acts that may be necessary to carry out its purposes and duties.
As added by P.L.34-1985, SEC.1. Amended by P.L.8-1993, SEC.33.



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 24.1. DR. MARTIN LUTHER KING JR. INDIANA HOLIDAY COMMISSION

IC 4-23-24.1-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Dr. Martin Luther King Jr. Indiana holiday commission established by section 2 of this chapter.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-2
Establishment of commission
Sec. 2. The Dr. Martin Luther King Jr. Indiana holiday commission is established.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-3
Members
Sec. 3. The commission consists of fourteen (14) members, appointed as follows:
(1) Ten (10) members who are Indiana residents appointed by the governor. Each Indiana congressional district must be represented by at least one (1) individual appointed under this subdivision who is a resident of that congressional district. Not more than five (5) members appointed under this subdivision may be members of the same political party.
(2) Four (4) members of the general assembly who are appointed under section 5 of this chapter.
As added by P.L.2-1996, SEC.213. Amended by P.L.170-2002, SEC.11.

IC 4-23-24.1-4
Chairman
Sec. 4. (a) The governor shall annually designate one (1) of the members appointed under section 3(1) of this chapter as chairman of the commission.
(b) Members of the commission appointed under subsection 3(1) of this chapter serve a four (4) year term.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-5
Appointment of members; terms; vacancies; reappointment
Sec. 5. (a) Four (4) members of the general assembly shall be appointed as members of the commission as follows:
(1) The speaker of the house of representatives shall appoint two (2) members of the house of representatives, both of whom may not be members of the same political party.
(2) The president pro tempore of the senate shall appoint two (2) members of the senate, both of whom may not be members

of the same political party.
(b) A member of the commission appointed under subsection (a) serves until the member's current term of office as a member of the general assembly expires.
(c) A vacancy under subsection (a) shall be filled by the officer who appointed the vacating legislator. A legislative member appointed under this subsection serves until the end of the unexpired term of the vacating legislator.
(d) A member of the commission appointed under this section may be reappointed.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-6
Quorum
Sec. 6. Eight (8) members of the commission constitute a quorum.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-7
Travel expenses
Sec. 7. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. Expenses incurred under this subsection shall be paid out of the funds appropriated to the lieutenant governor or the civil rights commission.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.2-1996, SEC.213. Amended by P.L.1-2006, SEC.83.

IC 4-23-24.1-8
Staff support
Sec. 8. The civil rights commission shall furnish the necessary staff support for the commission.
As added by P.L.2-1996, SEC.213.

IC 4-23-24.1-9 Commemorative programs or activities
Sec. 9. (a) The commission shall commemorate the birthday of Dr. Martin Luther King Jr. with programs or activities that:
(1) honor Dr. King's life and works; and
(2) reflect Dr. King's philosophy and dream of freedom, justice, and racial equality through nonviolent social change.
(b) The commission may do the following:
(1) Sponsor, promote, or engage in activities on dates other than the Dr. King holiday that honor Dr. Martin Luther King Jr. or that relate to the philosophy and principles advocated by Dr. King.
(2) Coordinate the commission's activities and projects with the Dr. Martin Luther King Jr. federal holiday commission, community organizations, local municipalities, and other entities that the commission determines to be appropriate.
As added by P.L.2-1996, SEC.213.



CHAPTER 24.2. INDIANA ADVISORY COMMISSION ON INTERGOVERNMENTAL RELATIONS

IC 4-23-24.2-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana advisory commission on intergovernmental relations established by section 4 of this chapter.
As added by P.L.2-1996, SEC.214.



CHAPTER 25. INDIANA COMMISSION FOR WOMEN

IC 4-23-25-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" refers to any agency of the executive, legislative, or judicial branch of state government. The term includes a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.20-1996, SEC.1.

IC 4-23-25-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana commission for women established by section 3 of this chapter.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-3
Establishment; membership
Sec. 3. (a) The Indiana commission for women is established.
(b) The commission consists of the following members:
(1) Six (6) members appointed by the governor. Not more than three (3) of the members appointed under this subdivision may be members of the same political party. At least four (4) of the members appointed under this subdivision must be women.
(2) Two (2) members appointed by the president pro tempore of the senate who are not members of the general assembly. Members appointed under this subdivision may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(3) Two (2) members appointed by the speaker of the house of representatives who are not members of the general assembly. Members appointed under this subdivision may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(4) Two (2) senators appointed in the same manner as members of senate standing committees are appointed. The appointed senators may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(5) Two (2) members of the house of representatives appointed in the same manner as members of standing committees of the house of representatives are appointed. The appointed representatives may not be members of the same political party. At least one (1) of the members appointed under this subdivision must be a woman.
(6) The governor or the governor's designee serves as an ex officio member of the commission.
(c) A member appointed to the commission under subsection (b)(1) serves a term of four (4) years or until a successor is

appointed.
(d) A member appointed to the commission under subsection (b)(2) or (b)(3) serves a term of three (3) years or until a successor is appointed.
(e) A member appointed to the commission under subsection (b)(4) or (b)(5) serves the remainder of the member's term in office.
(f) The governor or the governor's designee serves while the governor remains in office.
(g) Notwithstanding subsections (c) through (d), if a member's term expires before a successor is appointed, the member's term is extended until a successor is appointed.
(h) Not more than four (4) members who are not members of the general assembly may be employees of state agencies.
(i) Commission membership must reflect a diversity of experience, skills, and backgrounds.
(j) A member's term may be renewed unless the member is:
(1) a member of the general assembly who no longer serves in the general assembly; or
(2) the governor or the governor's designee, and the governor is no longer in office.
(k) A member of the commission may be removed for cause.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-4
Vacancies
Sec. 4. (a) If there is a vacancy on the commission, a new member must be appointed to fill the remainder of the unexpired term. The new member shall be appointed in the same manner as the vacating member.
(b) A member of the general assembly who is appointed to an unexpired term may not serve longer than the member's term in office.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-5
Chairperson
Sec. 5. (a) The governor shall annually select one (1) member to serve as chairperson.
(b) The commission may select other officers for the commission.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-6
Meetings; quorum
Sec. 6. (a) The commission shall meet at least one (1) time quarterly.
(b) The commission shall meet at the call of the chairperson.
(c) Eight (8) members of the commission constitute a quorum.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-7 Duties of commission
Sec. 7. The commission's duties include the following:
(1) Assessment of the needs of Indiana women and their families and promotion of the full participation of Indiana women in all aspects of society, including:
(A) government;
(B) the economy;
(C) employment;
(D) education;
(E) social and family development;
(F) health care;
(G) the justice system; and
(H) other aspects of society identified by the commission.
(2) Advocacy for the removal of legal and social barriers for women.
(3) Cooperation with organizations and governmental agencies to combat discrimination against women.
(4) Identification and recognition of contributions made by Indiana women to their community, state, and nation.
(5) Representation of Indiana's commitment to improving the quality of life for women and their families.
(6) Consultation with state agencies regarding the effect upon women and their families of agency policies, emerging policies, procedures, practices, laws, and administrative rules.
(7) Maintenance of information concerning:
(A) organizations and governmental agencies serving women and their families; and
(B) the names, resumes, and other professional and career information about women available to serve as agency appointees.
(8) Evaluation of laws and governmental policies with respect to the needs of women and their families.
(9) Monitoring of legislation and other legal developments in order to make recommendations that support the commission's purposes to the general assembly and the governor.
(10) Action as a central clearinghouse for information concerning women and their families.
(11) Gathering, studying, and disseminating information on women and their families through publications, public hearings, conferences, and other means.
(12) Assessment of the needs of women and their families and the promotion of, development of, and assistance to other entities in providing programs and services to meet those needs.
(13) Provision of publicity concerning the purposes and activities of the commission.
(14) Service as a liaison between government and private interest groups concerned with serving the special needs of women.
(15) Submission of an annual report on the commission's activities to the governor and to the legislative council. An

annual report submitted to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.20-1996, SEC.1. Amended by P.L.28-2004, SEC.48.

IC 4-23-25-8
Powers of commission
Sec. 8. The commission may do the following:
(1) Appoint advisers or advisory committees.
(2) Transact business and enter into contracts that support the commission's purposes.
(3) Apply for, receive, and disburse gifts, contributions, and grants of funds or in-kind services.
(4) Adopt rules concerning the commission's operations and procedures.
(5) Adopt, rescind, and amend bylaws to regulate the conduct of the commission's business.
(6) Assign duties to the commission's officers under the commission's bylaws.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-9
Administrative support; commission and sexual assault standards and certification board
Sec. 9. The department of workforce development established by IC 22-4.1-2 shall provide staff and administrative support to:
(1) the commission; and
(2) the sexual assault standards and certification board.
As added by P.L.20-1996, SEC.1. Amended by P.L.291-2001, SEC.167; P.L.126-2006, SEC.1.

IC 4-23-25-10
Special fund
Sec. 10. (a) The Indiana commission for women special fund is established for the purpose of providing money for special projects of the commission. The fund shall be administered by the treasurer of state.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of gifts, contributions, and funds donated to the commission.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest accrues to the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.20-1996, SEC.1.

IC 4-23-25-11
Sexual assault standards and certification board; members; terms; quorum; duties; sexual assault victims assistance account      Sec. 11. (a) As used in this section, "board" refers to the sexual assault standards and certification board established by subsection (c).
(b) As used in this section, "rape crisis center" means an organization that provides a full continuum of services, including hotlines, victim advocacy, and support services from the onset of the need for services through the completion of healing, to victims of sexual assault.
(c) The sexual assault standards and certification board is established. Except as provided in subsection (o), the board consists of the executive director of the commission for women established by section 3 of this chapter and the following additional ten (10) members appointed by the governor:
(1) A member recommended by the prosecuting attorneys council of Indiana.
(2) A member from law enforcement.
(3) A member representing a rape crisis center.
(4) A member recommended by the Indiana Coalition Against Sexual Assault.
(5) A member representing mental health professionals.
(6) A member representing hospital administration.
(7) A member who is a health care professional (as defined in IC 16-27-1-1) qualified in forensic evidence collection recommended by the Indiana chapter of the International Association of Forensic Nurses.
(8) A member who is an employee of the criminal justice institute.
(9) A member who is a survivor of sexual violence.
(10) A member who is a physician (as defined in IC 25-22.5-1-1.1) with experience in examining sexually abused children.
(d) Except for the executive director of the commission for women, a member serves a four (4) year term. Not more than five (5) members appointed under subsection (c)(1) through (c)(10) may be of the same political party.
(e) The executive director of the commission for women shall serve as chairperson of the board.
(f) The board shall meet at the call of the chairperson. Six (6) members of the board constitute a quorum. The affirmative vote of at least six (6) members of the board is required for the board to take any official action.
(g) The board shall:
(1) develop standards for certification as a sexual assault victim advocate;
(2) set fees that cover the costs for the certification process;
(3) adopt rules under IC 4-22-2 to implement this section;
(4) administer the sexual assault victims assistance account established by subsection (i); and
(5) certify sexual assault victim advocates to provide advocacy services.     (h) Members of the board may not receive salary per diem. Members of the board are entitled to receive reimbursement for mileage for attendance at meetings. Any other funding for the board is paid at the discretion of the director of the office of management and budget.
(i) The sexual assault victims assistance account is established within the state general fund. The board shall administer the account to provide financial assistance to rape crisis centers. Money in the account must be distributed to a statewide nonprofit sexual assault coalition as designated by the federal Centers for Disease Control and Prevention under 42 U.S.C. 280 et seq. The account consists of:
(1) amounts transferred to the account for sexual assault victims assistance fees collected under IC 33-37-5-23;
(2) appropriations to the account from other sources;
(3) fees collected for certification by the board;
(4) grants, gifts, and donations intended for deposit in the account; and
(5) interest accruing from the money in the account.
(j) The expenses of administering the account shall be paid from money in the account. The board shall designate not more than ten percent (10%) of the appropriation made each year to the nonprofit corporation for program administration. The board may not use more than ten percent (10%) of the money collected from certification fees to administer the certification program.
(k) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(l) Money in the account at the end of a state fiscal year does not revert to the state general fund.
(m) If the position of the executive director of the commission for women is vacant, the governor shall appoint a member of the commission to the board until the executive director position is filled.
(n) If a vote of the board is a tie, and the chairperson has not voted, the chairperson may cast a vote to break the tie.
As added by P.L.126-2006, SEC.2.



CHAPTER 26. ADVISORY COMMITTEE FOR CHILDREN WITH SPECIAL HEALTH NEEDS

IC 4-23-26-1
"Committee" defined
Sec. 1. As used in this chapter, "committee" refers to the advisory committee for children with special health needs established by section 2 of this chapter.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-2
Establishment
Sec. 2. The advisory committee for children with special health needs is established.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-3
Members
Sec. 3. (a) The committee consists of the following members:
(1) The director of the children's special health care services program.
(2) The director of the first steps program.
(3) The chair of the governor's interagency coordinating council for early intervention.
(4) The chair of the children's special health care services advisory council under 410 IAC 3.2-11.
(5) The director of the division of special education created under IC 20-35-2-1.
(6) The director of the division of mental health and addiction.
(7) One (1) representative of the Indiana chapter of the American Academy of Pediatrics.
(8) One (1) representative of a family advocacy group.
(9) Three (3) parents of children with special health needs.
(10) Three (3) parents of children who are enrolled in the:
(A) children's health insurance program under IC 12-17.6; or
(B) Medicaid managed care program for children.
(b) The members under subdivisions (1) and (2) are nonvoting members.
As added by P.L.273-1999, SEC.161. Amended by P.L.215-2001, SEC.3; P.L.1-2005, SEC.68.

IC 4-23-26-4
Members; appointment; terms
Sec. 4. (a) The governor shall appoint the committee members under section 3(7), 3(8), 3(9), and 3(10) of this chapter.
(b) The term of each member appointed under subsection (a) is three (3) years.
(c) A committee member identified in subsection (a) may be reappointed to serve consecutive terms. As added by P.L.273-1999, SEC.161.

IC 4-23-26-5
Chair
Sec. 5. (a) The director of the children's special health care services program is chair of the committee during odd numbered years.
(b) The director of the first steps program is chair of the committee during even numbered years.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-6
Meetings
Sec. 6. The committee shall meet at least quarterly at the call of the chair.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-7
Quorum
Sec. 7. Eight (8) members of the committee constitute a quorum.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-8
Salary and expenses
Sec. 8. (a) Each member of the committee who is not a state employee is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the committee who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.273-1999, SEC.161.

IC 4-23-26-9
Duties
Sec. 9. The committee shall advise and assist the children's health policy board established by IC 4-23-27-2 in the development, coordination, and evaluation of policies that have an impact on children, with a focus on children with special health needs, by doing the following:
(1) Seeking information from families, service providers, advocacy groups, and health care specialists about state or local policies that impede the provision of quality service.         (2) Taking steps to ensure that relevant health policy issues that have an impact on children are forwarded to the children's health policy board.
(3) Advising the children's health policy board with respect to the integration of services across:
(A) programs; and
(B) state agencies;
for children with special health needs.
As added by P.L.273-1999, SEC.161.



CHAPTER 27. CHILDREN'S HEALTH POLICY BOARD

IC 4-23-27-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the children's health policy board established by section 2 of this chapter.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-2
Establishment
Sec. 2. The children's health policy board is established.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-3
Members
Sec. 3. The board consists of the following members:
(1) The secretary of the family and social services administration.
(2) The state health commissioner.
(3) The insurance commissioner of Indiana.
(4) The state personnel director.
(5) The budget director.
(6) The state superintendent of public instruction.
(7) The director of the division of mental health and addiction.
As added by P.L.273-1999, SEC.162. Amended by P.L.215-2001, SEC.4.

IC 4-23-27-4
Chair
Sec. 4. The governor shall appoint a member of the board as chair of the board.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-5
Quorum
Sec. 5. (a) Four (4) members of the board constitute a quorum.
(b) The affirmative vote of at least four (4) members of the board is required for the board to take any official action.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-6
Meetings
Sec. 6. (a) The board shall meet monthly at the call of the chair.
(b) The board shall hold public hearings in diverse locations throughout the state at least three (3) times each year.
As added by P.L.273-1999, SEC.162.

IC 4-23-27-7
Duties      Sec. 7. The board shall direct policy coordination of children's health programs by doing the following:
(1) Developing a comprehensive policy in the following areas:
(A) Appropriate delivery systems of care.
(B) Enhanced access to care.
(C) The use of various program funding for maximum efficiency.
(D) The optimal provider participation in various programs.
(E) The potential for expanding health insurance coverage to other populations.
(F) Technology needs, including development of an electronic claim administration, payment, and data collection system that allows providers to have the following:
(i) Point of service claims payments.
(ii) Instant claims adjudication.
(iii) Point of service health status information.
(iv) Claims related data for analysis.
(G) Appropriate organizational structure to implement health policy in the state.
(2) Coordinating aspects of existing children's health programs, including the children's health insurance program, Medicaid managed care for children, first steps, and children's special health care services, in order to achieve a more seamless system easily accessible by participants and providers, specifically in the following areas:
(A) Identification of potential enrollees.
(B) Outreach.
(C) Eligibility criteria.
(D) Enrollment.
(E) Benefits and coverage issues.
(F) Provider requirements.
(G) Evaluation.
(H) Procurement policies.
(I) Information technology systems, including technology to coordinate payment for services provided through the children's health insurance program under IC 12-17.6 with:
(i) services provided to children with special health needs; and
(ii) public health programs designed to protect all children.
(3) Reviewing, analyzing, disseminating, and using data when making policy decisions.
(4) Overseeing implementation of the children's health insurance program under IC 12-17.6, including:
(A) reviewing:
(i) benefits provided by;
(ii) eligibility requirements for; and
(iii) each evaluation of;
the children's health insurance program on an annual basis in light of available funding;
(B) making recommendations for changes to the children's

health insurance program to the office of the children's health insurance program established under IC 12-17.6-2-1; and
(C) studying benefits appropriate for children's mental health and addiction services.
As added by P.L.273-1999, SEC.162. Amended by P.L.107-2002, SEC.2.

IC 4-23-27-8
Expertise of other boards
Sec. 8. The board may draw upon the expertise of other boards, committees, and individuals whenever the board determines that such expertise is needed.
As added by P.L.273-1999, SEC.162.



CHAPTER 28. COMMISSION ON HISPANIC/LATINO AFFAIRS

IC 4-23-28-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the commission on Hispanic/Latino affairs established by section 2 of this chapter.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-2
Establishment
Sec. 2. The commission on Hispanic/Latino affairs is established.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-3
Duties; topics of study
Sec. 3. (a) The commission shall do the following:
(1) Identify and research issues affecting the Hispanic/Latino communities.
(2) Promote cooperation and understanding between the Hispanic/Latino communities and other communities throughout Indiana.
(3) Report to the legislative council in an electronic format under IC 5-14-6 and to the governor concerning Hispanic/Latino issues, including the following:
(A) Conditions causing exclusion of Hispanics/Latinos from the larger Indiana community.
(B) Measures to stimulate job skill training and related workforce development.
(C) Measures to sustain cultural diversity while improving race and ethnic relations.
(D) Public awareness of issues affecting the Hispanic/Latino communities.
(E) Measures that could facilitate easier access to state and local government services by Hispanics/Latinos.
(F) Challenges and opportunities arising out of the growth of the Hispanic/Latino population.
(b) The commission may study other topics:
(1) as assigned by the governor;
(2) as assigned by the legislative council; or
(3) as directed by the commission's chairperson.
As added by P.L.247-2003, SEC.1. Amended by P.L.28-2004, SEC.49.

IC 4-23-28-4
Members; removal; vacancy
Sec. 4. (a) The commission consists of twenty (20) members appointed as follows:
(1) Two (2) members of the senate who may not be affiliated

with the same political party, to be appointed by the president pro tempore of the senate.
(2) Two (2) members of the house of representatives who may not be affiliated with the same political party, to be appointed by the speaker of the house of representatives.
(3) Four (4) members of the Hispanic/Latino community who are not members of the general assembly, to be appointed by the president pro tempore of the senate.
(4) Four (4) members of the Hispanic/Latino community who are not members of the general assembly, to be appointed by the speaker of the house of representatives.
(5) The secretary of family and social services or a designee of the secretary who is a Hispanic or Latino employee of the office of the secretary of family and social services.
(6) The commissioner of the state department of health or a designee of the commissioner who is a Hispanic or Latino employee of the state department of health.
(7) The state superintendent of public instruction or a designee of the superintendent who is a Hispanic or Latino employee of the department of education.
(8) The commissioner of the department of correction or a designee of the commissioner who is a Hispanic or Latino employee of the department of correction.
(9) The director of the civil rights commission or a designee of the director who is a Hispanic or Latino employee of the civil rights commission.
(10) The lieutenant governor or a designee of the lieutenant governor who is a Hispanic or Latino employee of the lieutenant governor.
(11) A Hispanic or Latino business person, appointed by the governor.
(12) The commissioner of workforce development or a designee of the commissioner who is a Hispanic or Latino employee of the department of workforce development, who shall serve as an ex officio member of the commission.
In making their appointments under this section, the president pro tempore of the senate and the speaker of the house of representatives shall attempt to have the greatest possible number of counties represented on the commission.
(b) If a legislative member of the commission ceases to be a member of the chamber from which the member was appointed, the member also ceases to be a member of the commission.
(c) A member of the commission may be removed at any time by the appointing authority who appointed the member.
(d) If a vacancy on the commission occurs, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy.
As added by P.L.247-2003, SEC.1. Amended by P.L.1-2006, SEC.84.

IC 4-23-28-5 Meetings; subcommittees
Sec. 5. (a) The commission shall meet on call of the chairperson and at other times that the commission determines.
(b) The chairperson may designate subcommittees to meet between commission meetings and report back to the full commission.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-6
Chairperson; vice chairperson
Sec. 6. (a) At the first meeting of the commission each year, the members shall elect:
(1) one (1) member to be the commission's chairperson; and
(2) one (1) member to be the commission's vice chairperson.
(b) A vacancy in the office of chairperson or vice chairperson shall be filled by a member of the commission selected by vote of the remaining members. The term of office of a person chosen under this subsection to fill a vacancy in the office of chairperson or vice chairperson expires at the first meeting of the commission the following year.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-7
Support from department of workforce development; expenses
Sec. 7. (a) The department of workforce development shall provide staff and administrative support to the commission.
(b) The expenses of the commission shall be paid from appropriations made to the department of workforce development.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-8
Majority vote required
Sec. 8. The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure, including final reports.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-9
Per diem; expenses
Sec. 9. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's

duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-10
Funding
Sec. 10. (a) Funding for the commission shall be derived from funds appropriated to the department of workforce development.
(b) If money is appropriated under subsection (a), the money does not revert to the state general fund at the end of a state fiscal year but remains available to the department of workforce development until the purpose for which it was appropriated is fulfilled.
As added by P.L.247-2003, SEC.1.

IC 4-23-28-11
Special fund established
Sec. 11. (a) The commission on Hispanic/Latino affairs special fund is established to provide money for special projects of the commission.
(b) The fund shall be administered by the treasurer of state.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of gifts, contributions, and money donated to the commission.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Interest accrues to the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(h) Money in the fund is appropriated continuously for the purpose stated in subsection (a).
As added by P.L.247-2003, SEC.1.



CHAPTER 29. GOVERNOR'S COUNCIL FOR PEOPLE WITH DISABILITIES

IC 4-23-29-1
"Act" defined
Sec. 1. As used in this chapter, "act" refers to the federal Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6024) and subsequent amendments.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of directors of the council.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-3
"Council" defined
Sec. 3. As used in this chapter, "council" refers to the governor's council for people with disabilities established by section 7 of this chapter.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-4
"Developmental disability" defined
Sec. 4. (a) As used in this chapter, for an individual who is at least five (5) years of age, "developmental disability" means a severe, chronic disability that:
(1) is attributable to a mental or physical impairment or combination of mental and physical impairments;
(2) is manifested before the individual is twenty-two (22) years of age;
(3) is likely to continue indefinitely;
(4) results in substantial functional limitation in three (3) or more areas of major life activity; and
(5) reflects the individual's need for special, interdisciplinary services, supports, or assistance that is of lifelong or extended duration and is individually planned and coordinated.
(b) As used in this chapter, for an individual less than five (5) years of age, "developmental disability" means:
(1) substantial developmental delay; or
(2) specific congenital or acquired conditions;
with high probability of resulting in a developmental disability described in subsection (a) if services are not provided.
As added by P.L.21-2004, SEC.1. Amended by P.L.2-2005, SEC.9.

IC 4-23-29-5
"Disability" defined
Sec. 5. As used in this chapter, "disability" means a physical or mental impairment that substantially limits one (1) or more major life

activities.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-6
"Major life activity" defined
Sec. 6. As used in this chapter, "major life activity" includes the following:
(1) Self-care.
(2) Receptive and expressive language.
(3) Learning.
(4) Mobility.
(5) Self-direction.
(6) Capacity for independent living.
(7) Economic self-sufficiency.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-7
Council established
Sec. 7. The governor's council for people with disabilities is established to:
(1) implement the act;
(2) implement the policies established by the board; and
(3) receive grants from:
(A) the federal government;
(B) philanthropic foundations; and
(C) private sources.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-8
Board of directors; membership
Sec. 8. (a) The board of directors of the council is established.
(b) The following ex officio members are nonvoting members of the board:
(1) The state superintendent of public instruction or the superintendent's designee.
(2) The secretary of family and social services or the secretary's designee.
(3) The commissioner of the state department of health or the commissioner's designee.
(c) The following ex officio members are voting members of the board:
(1) The executive director of the Indiana protection and advocacy services commission.
(2) The executive director of the university center for excellence as designated under the act.
(d) The governor shall appoint the following fifteen (15) members to the board for terms of three (3) years or until a successor is appointed:
(1) Three (3) individuals with developmental disabilities.
(2) Three (3) individuals who are:             (A) parents of children with developmental disabilities; or
(B) immediate relatives or guardians of adults with developmental disabilities.
(3) Two (2) individuals who may be:
(A) individuals with developmental disabilities; or
(B) parents, immediate relatives, or guardians of individuals with developmental disabilities.
(4) One (1) individual who is institutionalized or was previously institutionalized or the parent, immediate relative, or guardian of an individual who is institutionalized or was previously institutionalized.
(5) Two (2) individuals with disabilities representing local community or statewide organizations whose stated mission includes fostering the productivity, inclusion, and independence of people with developmental disabilities.
(6) Two (2) individuals who represent:
(A) the community; or
(B) a business that has demonstrated a commitment to implementing the federal Americans with Disabilities Act (42 U.S.C. 1201 et seq.).
(7) Two (2) individuals who represent providers of services to persons with disabilities, including the following:
(A) Special education programs.
(B) Independent living centers.
(C) Community based programs.
(D) Health care.
(E) Preschool, early intervention programs, or area agencies on aging.
(e) Of the individuals initially appointed by the governor, at least seven (7) must be chosen from names submitted by the council for consideration.
(f) Individuals appointed by the governor under subsection (d)(1) through (d)(5) serve at the pleasure of the governor and must have demonstrated an active involvement in the development of disability policy by:
(1) serving on boards or commissions; or
(2) advocating;
on behalf of persons with disabilities.
(g) A member may not serve more than two (2) consecutive three (3) year terms. The governor shall make appointments not later than October 1 of each year.
(h) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Members are also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(i) The governor shall appoint a chairperson of the board, who has at least one (1) year of experience as a board member, from among

the members appointed by the governor.
(j) The board shall adopt policies and procedures to carry out the board's duties under:
(1) the act; and
(2) this chapter.
(k) The affirmative votes of a majority of the voting members appointed to the board are required for the board to take action on any measure.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-9
Authority to contract
Sec. 9. The council may enter into contracts in accordance with IC 5-22.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-10
Five year plan
Sec. 10. (a) The council shall develop and implement a five (5) year plan adopted by the board for persons with disabilities that meets the requirements of the act and this chapter.
(b) The council shall be funded with federal funds received.
(c) The council shall administer funds received from the following:
(1) Grants.
(2) Contracts.
(3) Interagency agreements.
(d) The council shall finance and implement programs, projects, and activities required under the five (5) year plan adopted by the board, including the following:
(1) Conducting hearings and forums that the council determines necessary to carry out the duties of the council.
(2) Conducting at least four (4) business meetings per calendar year.
(3) Hiring, supervising, and evaluating an executive director.
(4) Maintaining sufficient staff, supervised by the executive director, to carry out the duties of the council.
(5) Entering into contracts for services to carry out the council's functions.
As added by P.L.21-2004, SEC.1.

IC 4-23-29-11
Duties
Sec. 11. (a) The council shall advocate on behalf of persons with disabilities by providing information and advice to:
(1) state and local officials;
(2) the governor;
(3) the general assembly; and
(4) the United States Congress.
(b) The council shall promote private and public sector

partnerships to advance:
(1) the act;
(2) the federal Americans with Disabilities Act;
(3) the federal Fair Housing Act; and
(4) other legislation that protects and benefits persons with disabilities and families of individuals with disabilities.
(c) The council shall provide leadership in the development, adoption, and implementation of public policy to create partnerships between the public and private sector to advance the goals of:
(1) independence;
(2) community inclusion;
(3) productivity; and
(4) integration;
of people with disabilities in all aspects of society.
(d) The council is designated as the single state agency to administer the act.
As added by P.L.21-2004, SEC.1.






ARTICLE 24. INSTITUTIONS.GENERAL PROVISIONS

CHAPTER 1. COMPENSATION OF EMPLOYEES FOR DAMAGES TO PERSONAL PROPERTY

IC 4-24-1-1
Damage to personal property
Sec. 1. The superintendent of any state penal or correctional institution or of any state institution (as defined by IC 12-7-2-184) may compensate any employee of the institution for damages to the personal property of the employee which damages occurred in the ordinary course of the employees' employment and which damages were in no way caused by the negligence of the employee.
(Formerly: Acts 1969, c.109, s.1.) As amended by P.L.24-1997, SEC.2.

IC 4-24-1-2
Personal property defined
Sec. 2. For the purposes of this chapter, the term "personal property" means property of a type which is worn upon the person of the employee.
(Formerly: Acts 1969, c.109, s.2.) As amended by P.L.5-1984, SEC.184.



CHAPTER 2. GIFTS; ACCEPTANCE AND RETURN OF ANNUITY TO DONOR AUTHORIZED

IC 4-24-2-1
Gifts; bequests and devises
Sec. 1. Any state educational institution and any state charitable or benevolent institution or the state of Indiana itself may receive gifts, bequests and devises of real or personal property, or both, for the aid or maintenance of any such institution, or may receive gifts for state parks or other state purposes, and may agree to return to the donor or to any person named by him therein, in being, an annuity under the provisions and safeguards hereinafter provided.
(Formerly: Acts 1917, c.20, s.1.)



CHAPTER 3. RECEIPT AND USE OF GIFTS AND BEQUESTS

IC 4-24-3-1
Authorization to accept gifts
Sec. 1. Any state charitable or benevolent institution for the use of such institutions may receive gifts, bequests, and devises of real or personal property, or both, for the aid or maintenance of any such institution, under the provisions and safeguards hereinafter provided.
(Formerly: Acts 1945, c.177, s.1.)



CHAPTER 4. PAYMENT FOR AUTOPSIES ON INMATES

IC 4-24-4-1
Costs
Sec. 1. In the event an autopsy shall be performed on any deceased inmate of any of the several public institutions of the state of Indiana, the cost thereof shall be paid by such state institution from its appropriate funds, to the county in which such institution is located.
(Formerly: Acts 1947, c.225, s.1.)

IC 4-24-4-2
Requisition for costs
Sec. 2. Such institution shall requisition and be reimbursed for such payment by the county from which such inmate was committed, by the filing of a claim in such county with the auditor thereof and said claim shall be allowed by the board of county commissioners thereof in the same manner as other claims are allowed and paid.
(Formerly: Acts 1947, c.225, s.2.)

IC 4-24-4-3
Appropriation for costs
Sec. 3. The county councils of the several counties of the state of Indiana, shall appropriate the necessary funds for said purpose.
(Formerly: Acts 1947, c.225, s.3.)



CHAPTER 5. REPEALED



CHAPTER 6. FUNDS BELONGING TO INMATES AND PATIENTS.RECREATION FUND CREATED

IC 4-24-6-1
"Institution" defined
Sec. 1. As used in this chapter, the term "institution" shall mean psychiatric, penal, correctional, benevolent, or special educational institutions owned and operated by the state of Indiana.
(Formerly: Acts 1957, c.242, s.1; Acts 1963(ss), c.7, s.1.) As amended by P.L.5-1984, SEC.191.



CHAPTER 7. COLLECTION OF MONEY OWED STATE BY COUNTIES FOR INMATE CLOTHING COSTS

IC 4-24-7-1
Clothing claims against county
Sec. 1. For all claims that any state institution (as defined by IC 12-7-2-184) may have against any county for the payment of clothing furnished to any patient of such institution, which patient was admitted to such institution from such county, the superintendent of such institution shall make out an account therefor against such county, in a manner as hereinafter provided.
(Formerly: Acts 1953, c.165, s.1.) As amended by P.L.24-1997, SEC.3.

IC 4-24-7-2
Claims against county for care at juvenile institution
Sec. 2. For all claims that the department of correction may have against any county for the payment of the county's portion of the cost of the maintenance of any inmate at a juvenile institution who was admitted to the institution from that county, the superintendent of the institution shall make out an account against the county, in a manner provided in this chapter.
(Formerly: Acts 1953, c.165, s.2.) As amended by P.L.12-1996, SEC.5; P.L.246-2005, SEC.43.

IC 4-24-7-3
Putnamville correctional facility claims against county
Sec. 3. For all claims that the Putnamville Correctional Facility may have against any county for any money advanced by such institution for transportation allowance to a discharged inmate of such institution which inmate was admitted to such institution from such county, the superintendent of such institution shall make out an account therefor against such county, in a manner as hereinafter provided.
(Formerly: Acts 1953, c.165, s.3.) As amended by P.L.12-1996, SEC.6.

IC 4-24-7-4
Collection procedure
Sec. 4. (a) Accounts of state institutions described in sections 1 and 3 of this chapter shall be paid as follows:
(1) All such accounts shall be signed by the superintendent of such institution, attested to by the seal of the institution, and forwarded to the auditor of the county for payment from which county the inmate or patient was admitted.
(2) All accounts accruing between January 1 and June 30 of each year shall be forwarded to the county auditor on or before October 1 of such year.
(3) All accounts accruing between July 1 and December 31 of

each year shall be forwarded to the county auditor on or before April 1 of the following year.
(4) Upon receipt of any such account, the county auditor shall draw a warrant on the treasurer of the county for the payment of the account, and the same shall be paid out of the funds of the county appropriated therefor.
(5) The county council of each county of the state shall annually appropriate sufficient funds to pay such accounts.
(b) All accounts of state institutions described in section 2 of this chapter shall be paid as follows:
(1) All such accounts shall be signed by the superintendent of the institution, attested to by the seal of the institution, and forwarded to the auditor of the county for payment from the county from which the inmate was admitted.
(2) All accounts accruing after December 31 and before April 1 of each year shall be forwarded to the county auditor on or before May 15 of that year.
(3) All accounts accruing after March 31 and before July 1 of each year shall be forwarded to the county auditor on or before August 15 of that year.
(4) All accounts accruing after June 30 and before October 1 of each year shall be forwarded to the county auditor on or before November 15 of that year.
(5) All accounts accruing after September 30 and before January 1 of each year, and any reconciliations for previous periods, shall be forwarded to the county auditor on or before March 15 of the following year.
(6) Upon receipt of an account, the county auditor shall draw a warrant on the treasurer of the county for the payment of the account, which shall be paid from the funds of the county that were appropriated for the payment.
(7) The county council of each county shall annually appropriate sufficient funds to pay these accounts.
If a county has not paid an account within six (6) months after the account is forwarded under this subsection, the auditor of state shall, notwithstanding anything to the contrary in IC 6-1.1-21, reduce the next distribution of property tax replacement credits under IC 6-1.1-21 to the county and withhold the amount owed on the account. The auditor of state shall credit the withheld amount to the state general fund for the purpose of curing the default. The account is then considered paid. A county that has the county's distribution reduced under this subsection shall apply the withheld amount only to the county unit's share of the distribution and may not reduce a distribution to any other civil taxing unit or school corporation within the county.
(Formerly: Acts 1953, c.165, s.4.) As amended by P.L.5-1984, SEC.197; P.L.246-2005, SEC.44.



CHAPTER 8. REPEALED



CHAPTER 9. NAME CHANGES FOR CERTAIN INSTITUTIONS

IC 4-24-9-1 Repealed
(Repealed by P.L.69-1999, SEC.12.)






ARTICLE 25. REPEALED

CHAPTER 1. REPEALED






ARTICLE 26. REPEALED

CHAPTER 1. REPEALED






ARTICLE 27. REPEALED

CHAPTER 1. REPEALED






ARTICLE 28. REPEALED

CHAPTER 1. REPEALED






ARTICLE 29. RESERVED

CHAPTER 1. REPEALED






ARTICLE 30. INDIANA STATE LOTTERY

CHAPTER 1. PURPOSE AND INTENT

IC 4-30-1-1
Purpose
Sec. 1. The purpose of this article is to establish lottery games in Indiana that are the best available and that enable the people of Indiana to benefit from significant additional money for capital improvements.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-1-2
Intent
Sec. 2. In construing this article, it is the intent of the general assembly that the following policies be carried out:
(1) That the lottery games be operated by the state lottery commission, which is created by IC 4-30-3 as a separate body politic and corporate from state government and should function as much as possible as an entrepreneurial business enterprise.
(2) That the general assembly recognizes that the operation of a lottery is a unique activity for state government and that policies and procedures appropriate for the performance of other governmental functions are not necessarily appropriate for the operation of a lottery.
(3) That the lottery games be operated as a self-supporting revenue raising operation.
(4) That the commission be accountable to the general assembly and the people of Indiana through a system of audits and reports and by complying with financial disclosure, open meetings, and public record laws.
(5) That the commission ensure the equitable participation of minorities and women in all phases of the lottery, including instant game and on-line retailers and vendors. The commission shall establish annual goals:
(A) for the use of minority and women's business enterprises (as defined in IC 4-13-16.5-1 and IC 4-13-16.5-1.3) in construction, professional services, other services, and supplies; and
(B) derived from a statistical analysis of utilization study of lottery contracts that are required to be updated every five (5) years.
The commission shall, in cooperation with the Indiana department of administration, adopt rules under IC 4-22-2 to ensure that the goals set under this subdivision are met.
(6) That lottery game advertising and promotion shall be consistent with the dignity and integrity of the state.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.1-1990,

SEC.41; P.L.195-2001, SEC.8.



CHAPTER 2. DEFINITIONS

IC 4-30-2-1
Definitions; application
Sec. 1. The definitions set forth in this chapter apply throughout this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-2
"Commission" defined
Sec. 2. "Commission" refers to the state lottery commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-3
"Director" defined
Sec. 3. "Director" refers to the director of the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-4
"Lottery" defined
Sec. 4. "Lottery" refers to the Indiana state lottery.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-5
"Major procurement" defined
Sec. 5. "Major procurement" means a procurement for a contract for the printing of tickets to be used in a lottery game, consultation services for the start up and operation of the lottery, and any goods and services involving any of the following:
(1) The official recording for lottery game play purposes of a player's selection in lottery games involving player selections.
(2) The receiving of a player's selection directly from a player in lottery games involving player selections.
(3) The drawing, determination, or generation of winners in lottery games.
(4) The security services required under this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-2-6
"Person" defined
Sec. 6. "Person" means an individual, a firm, an association, a joint venture, a partnership, a limited liability company, an estate, a trust, a syndicate, a fiduciary, a corporation, or any other group or combination. The term includes an agency or political subdivision of the state.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.8-1993, SEC.34.

IC 4-30-2-7 "Retailer" defined
Sec. 7. "Retailer" means a person who sells lottery tickets on behalf of the commission under a contract.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.1.

IC 4-30-2-8
"Vendor" defined
Sec. 8. "Vendor" means a person who provides or proposes to provide goods or services to the commission. The term does not include an employee of the commission, a retailer, or a state agency.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 3. CREATION, POWERS, AND DUTIES OF THE COMMISSION

IC 4-30-3-1
State lottery commission; creation; composition; authority; duties
Sec. 1. There is created a state lottery commission as a body politic and corporate separate from the state. The commission is composed of five (5) members selected as provided in IC 4-30-4. The commission has the authority to sue and be sued in the name of the commission and to adopt a commission seal and symbol. The commission shall supervise and administer the operation of the Indiana state lottery in accordance with this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-2
Investigations; powers
Sec. 2. For purposes of conducting an investigation or proceeding, the commission may administer oaths, take depositions, issue subpoenas, and compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-3
Monthly and annual reports
Sec. 3. (a) The commission shall submit written monthly and annual reports to the governor disclosing the total lottery revenues, prize disbursements, and other expenses of the commission during the preceding month and year. In the annual report the commission shall:
(1) describe the organizational structure of the commission;
(2) identify the divisions created by the director; and
(3) summarize the functions performed by each division.
(b) The commission shall submit the annual report to the governor, president pro tempore of the senate, the speaker of the house of representatives, the director of the budget agency, and, in an electronic format under IC 5-14-6, the executive director of the legislative services agency no later than February 1 of each year.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.28-2004, SEC.50.

IC 4-30-3-4
Records of lottery transactions
Sec. 4. The commission shall maintain weekly or more frequent records of lottery transactions, including the distribution of tickets to retailers, revenue received, claims for prizes, prizes paid, and other financial transactions of the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-5
Commission studies      Sec. 5. The commission shall make a continuing study of the following:
(1) The lottery, in order to ascertain any amendments necessary to this article or to rules adopted under this article that could prevent any abuses in the administration of the lottery.
(2) The operation and administration of similar lottery laws in other states and of federal laws that may affect the lottery.
(3) The reaction of the public to existing and potential features of the lottery.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-6
Market research
Sec. 6. The commission shall conduct market research as necessary or appropriate, which may include an analysis of the demographic characteristics of the players of each lottery game and an analysis of advertising, promotion, public relations, incentives, and other aspects of communications.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-7
Adoption of rules governing establishment, implementation, and operation of lottery
Sec. 7. The commission shall adopt rules under IC 4-22-2 governing the establishment, implementation, and operation of the lottery, including the following:
(1) The type of lottery games to be conducted, except that:
(A) the name of an elected official may not appear on a ticket or play slip of a lottery game, on a prize, or on an instrument used for the payment of prizes, unless the prize is in the form of a state warrant; and
(B) coins or currency may not be dispensed from an electronic computer terminal or device used in a lottery game.
(2) The sales price of tickets.
(3) The number and size of prizes.
(4) The method of selecting winning tickets. However, if a lottery game involves a drawing, the drawing must be public and witnessed by an independent certified public accountant. The equipment used in the drawing shall be inspected before and after the drawing.
(5) The manner of payment of prizes to holders of winning tickets.
(6) The frequency of drawings of winning tickets.
(7) The number and type of locations at which tickets may be purchased.
(8) The method to be used in selling tickets.
(9) The manner and amount of compensation of retailers.
(10) The feasibility of using for a lottery game a terminal or device that may be operated solely by the player without the

assistance of a retailer.
(11) A system of internal audits.
(12) The establishment of a code of ethics for officers and employees of the commission.
(13) Any other matters necessary or desirable for the efficient or economical operation of the lottery or for the convenience of the public.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-8
Promotion and advertising
Sec. 8. (a) The commission may promote and advertise the lottery.
(b) A promotion may refer to the total lottery prize, even though the prize may be paid over a period of years.
(c) The commission may act as a retailer and conduct promotions involving the dispensing of free lottery tickets.
(d) The director may authorize a sales incentive program for employees of the commission for the purpose of increasing the sales volume and distribution of lottery tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-9
Adoption of emergency rules
Sec. 9. The commission may adopt emergency rules under IC 4-22-2-37.1.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.1-1990, SEC.42.

IC 4-30-3-10
Insurance
Sec. 10. The commission may purchase insurance.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-11
Ownership, sale, and leasing of real and personal property
Sec. 11. The commission is entitled to own, sell, and lease real and personal property as necessary to carry out its responsibilities under this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-12
Copyrights, trademarks, and service marks
Sec. 12. The commission is entitled to own copyrights, trademarks, and service marks and to enforce its rights with respect to ownership.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-13
Employment of division directors and staff; restrictions
Sec. 13. The commission may employ division directors and other

staff necessary to carry out this article. However, the following restrictions apply to the commission and the director's authority to employ individuals and to the duties of the individuals employed by the commission:
(1) An individual may not be employed by the commission if the individual has been convicted of or entered a plea of guilty or nolo contendere to a felony committed in the preceding ten (10) years, regardless of adjudication, unless the commission determines that:
(A) the individual has been pardoned or the individual's civil rights have been restored; or
(B) subsequent to the individual's conviction or entry of a plea the individual engaged in the kind of law abiding behavior and good citizenship that would reflect well upon the integrity of the lottery.
(2) The director, a member, or an employee of the commission having decision making authority may not participate in a decision involving a vendor or retailer with whom the director, member, or employee has a financial interest. An employee may not participate in a decision involving a vendor or retailer with whom the employee has discussed employment opportunities without the approval of the director or, if the individual is the director or a member of the commission, without the approval of the governor. An employee of the commission shall notify the director of any employment opportunities discussed or, if the individual is the director or a member of the commission, the director or member shall notify the governor. A violation of this subdivision is a Class A infraction.
(3) The director, a member, or an employee of the commission who terminates employment with the commission may not represent a vendor or retailer before the commission regarding a specific matter that the director, member or employee was involved in while serving as a director or member of or while employed by the commission for one (1) year following the date the director or member left the commission or the date of cessation of employment with the commission. A violation of this subdivision is a Class A infraction.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-14
Personnel program
Sec. 14. The commission shall establish and maintain a personnel program for its employees. Employees of the commission serve at the pleasure of the director and are subject to suspension, dismissal, reduction in pay, demotion, transfer, or other personnel action at the discretion of the director. Employees of the commission are not merit system employees under IC 4-15-2. Except as provided in IC 4-30-6, employees may not be hired or fired on the basis of political affiliation.
As added by P.L.341-1989(ss), SEC.1.
IC 4-30-3-15
Fees for applications for contract as vendor or retailer
Sec. 15. The commission may charge fees to persons applying for a contract as a vendor or retailer. The fees must be reasonably calculated to cover the costs of investigations and other activities related to the processing of the application.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-16
Contracts for purchase, lease, or lease-purchase of goods and services
Sec. 16. The commission may enter into contracts for the purchase, lease, or lease-purchase of goods and services necessary for the operation and promotion of the lottery, including assistance provided by a governmental agency. The commission may require separate bids or proposals for each of the following supplies or services, if the supplies or services are provided under contract with the commission under this section or under IC 4-30-8:
(1) Management consultation services.
(2) Instant lottery ticket services and supplies.
(3) On-line services and supplies.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-17
Contracts with retailers to provide tickets to public
Sec. 17. The commission may enter into contracts with retailers under this article to provide adequate and convenient availability of tickets to the public for each game.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-3-18
Multiple jurisdictional lotteries
Sec. 18. (a) The commission may enter into agreements with other jurisdictions for the operation and promotion of a multiple jurisdictional lottery if these agreements are in the best interest of the lottery.
(b) Before the commission enters into an agreement with a jurisdiction other than a state for a lottery game that originates and is operated under foreign law, the commission must adopt rules under IC 4-22-2 governing the establishment, implementation, and operation of the lottery game. The rules adopted under this subsection must include the information described in section 7 of this chapter. The commission may not adopt emergency rules to meet the requirements of this subsection.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.34-2002, SEC.1.

IC 4-30-3-19
Contracts for vendor and auditing services
Sec. 19. (a) The definitions set forth in IC 3-5-2 apply to this

section.
(b) This subsection applies to contributions made after March 15, 1989, and before March 29, 1996. The commission or director may not enter into a contract with a person to serve as a vendor for a major procurement or to provide auditing services to the commission if the person has made a contribution to a candidate for a state office, within the three (3) years preceding the award of the contract. A person that enters into a contract with the commission as a vendor for a major procurement or to provide auditing services may not make a contribution to such a candidate during the three (3) years following the last award or renewal of the contract. A person is considered to have made a contribution if a contribution is made by:
(1) the person;
(2) an officer of the person; or
(3) a political action committee (as defined in IC 3-5-2-37) of the person.
(c) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.2; P.L.3-1995, SEC.139; P.L.4-1996, SEC.89.

IC 4-30-3-19.5
Contributions to candidates or committees; state offices
Sec. 19.5. (a) This section applies only to contributions made after March 28, 1996.
(b) The definitions set forth in IC 3-5-2 apply to this section.
(c) As used in this section, "candidate" refers only to a candidate for a state office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "contract" refers only to a contract with the commission or the director for any of the following:
(1) A major procurement.
(2) Auditing services to the commission.
(f) As used in this section, "contractor" means a person who has a contract with the commission or the director.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(h) A person is considered to have made a contribution under this section if a contribution is made by any of the following:         (1) The person.
(2) An officer of the person.
(3) A political action committee of the person.
(i) A person may not enter into a contract if the person has made a contribution to a candidate or a committee within the three (3) years preceding the award of the contract.
(j) A contractor, an officer of a contractor, or a political action committee of a contractor may not make a contribution to a candidate or a committee while the contract is in effect and during the three (3) years following the final expiration or termination of the contract.
(k) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.90.

IC 4-30-3-19.7
Contributions to candidates or committees; legislative or local offices
Sec. 19.7. (a) This section applies only to contributions made after March 28, 1996.
(b) The definitions set forth in IC 3-5-2 apply to this section.
(c) As used in this section, "candidate" refers only to the following:
(1) A candidate for a legislative office.
(2) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "contract" refers only to a contract with the commission or the director for any of the following:
(1) The printing of tickets to be used in a lottery game.
(2) Consultation services for operation of the lottery.
(3) Any goods and services involving any of the following:
(A) Equipment for the official recording for lottery game play purposes of a player's selection in lottery games involving player selections.
(B) The drawing, determination, or generation of winners in lottery games.
(C) The security services required under this article.
(f) As used in this section, "contractor" refers to a person who has a contract with the commission or the director.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described

in subdivision (1).
(h) A person is considered to have made a contribution under this section if a contribution is made by any of the following:
(1) The person.
(2) An officer of the person.
(3) A political action committee of the person.
(i) A person may not enter into a contract if the person has made a contribution to a candidate or a committee within the three (3) years preceding the award of the contract.
(j) A contractor, an officer of a contractor, or a political action committee of a contractor may not make a contribution to a candidate or a committee while the contract is in effect and during the three (3) years following the final expiration or termination of the contract.
(k) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.91.



CHAPTER 4. COMMISSION MEMBERS; MEETINGS

IC 4-30-4-1
Members; resident requirement; political party; vacancies
Sec. 1. The commission is composed of five (5) members to be appointed by the governor. All members must be residents of Indiana for at least the two (2) years immediately preceding the member's appointment. No more than three (3) members may be of the same political party. Vacancies shall be filled for the remainder of an unexpired term in the same manner as the original appointment.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-2
Consecutive terms
Sec. 2. A member of the commission may not serve more than two (2) consecutive four (4) year terms.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-3
Chairman and officers
Sec. 3. The governor shall annually select from the members a chairman and the commission shall annually select from the members any other officers necessary.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-4
Meetings
Sec. 4. The commission shall meet at least once each quarter or more often at the call of the chairman or the director. IC 5-14-1.5 (the open door law) applies to the commission's meetings.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-5
Salary of nonelected officials; reimbursement of expenses
Sec. 5. Each member of the commission who is not an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each commission member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-6
Duties
Sec. 6. The commission shall oversee the operation of the lottery and serve as a resource group for the director, providing the director with private sector perspectives on the operation of a large marketing enterprise. As added by P.L.341-1989(ss), SEC.1.

IC 4-30-4-7
Powers
Sec. 7. The commission, or a member of the commission, may advise the director and make recommendations regarding operations of the lottery and identify potential improvements in this article and in the management of the lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 5. DIRECTOR OF THE COMMISSION

IC 4-30-5-1
Appointment; compensation
Sec. 1. The governor shall appoint the director of the commission to serve at the pleasure of the governor. The director's compensation shall be approved annually by the governor under IC 4-12-2.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-2
Candidate search
Sec. 2. The governor shall conduct a thorough search to find the most qualified director available. In conducting a search the governor shall consider business management experience, marketing experience, computer experience, and lottery management experience.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-3
Operation of lottery
Sec. 3. The director shall operate the lottery to maximize revenues in a manner consistent with the dignity of the state and the welfare of its citizens.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-4
Creation of divisions; security matters
Sec. 4. The director may create divisions within the commission and allocate the various functions of the commission among these divisions. However, to promote and protect the integrity of and public confidence in the lottery, the division of security created by IC 4-30-6 is responsible for security matters. The director may not assign security matters to any other division within the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-5-5
Office of director; location; regional offices
Sec. 5. The office of the director must be located in Indianapolis. However, the commission may establish regional offices throughout Indiana as the director determines necessary for the efficient operation of the lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 6. DIVISION OF SECURITY

IC 4-30-6-1
Director
Sec. 1. The director shall appoint a director of the division of security who is qualified by training and experience in law enforcement or security to supervise, direct, coordinate, and administer all activities of the division.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-2
Employment requirements; powers
Sec. 2. The division director and all investigators employed by the division of security must meet the requirements for employment and appointment applicable to enforcement officers under IC 7.1-2. The division director and the investigators may do any of the following:
(1) Investigate an alleged violation.
(2) Arrest an alleged violator of this article or a rule adopted by the commission.
(3) Enter upon a premises in which lottery tickets are sold, manufactured, printed, or stored within Indiana for the performance of their lawful duties.
(4) Take with them necessary equipment for further investigation.
(5) If there is reason to believe that a violation has occurred, search and inspect the premises where the violation is alleged to have occurred or is occurring. These searches may not be conducted unless a warrant has first been obtained by the division director. In addition, a contract entered into by the commission may not include a provision allowing for warrantless searches.
(6) Seize or take possession of papers, records, tickets, currency, or other items related to an alleged violation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-3
Criminal background investigations on employees
Sec. 3. The state police department shall, at the request of the division of security, perform full criminal background investigations on employees of the commission at the level of director or division director and at any level within the division of security, including applicants for employment. The commission shall reimburse the state police department for actual costs of an investigation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-4
Investigation of vendors, retailers, and employees
Sec. 4. The division of security shall conduct investigations of vendors, retailers, and employees of the commission, including

applicants for contracts or employment, necessary to ensure the security and integrity of the operation of the lottery. The commission may require persons subject to an investigation to provide any information, including fingerprints, that is needed by the state police department to carry out the investigation or that is otherwise necessary to facilitate access to state and criminal history information.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-5
State police department; duties; state agencies
Sec. 5. (a) The state police department shall provide:
(1) assistance in obtaining criminal history information relevant to investigations required for honest, secure, exemplary lottery operations; and
(2) any other assistance that may be requested by the director and agreed to by the superintendent of the state police department.
(b) Any other state agency, including the department of state revenue and the professional licensing agency, shall upon request provide the lottery commission with information relevant to an investigation conducted under this article. The commission shall reimburse an agency for the actual cost of providing assistance under this section.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-6
Supervision of ticket validation and lottery drawings
Sec. 6. The division of security shall supervise ticket validation and lottery drawings.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-6-7
Comprehensive study and evaluation of security
Sec. 7. (a) After the first full year of ticket sales to the public, or sooner if the director considers necessary, the commission shall engage an independent firm experienced in security procedures, including computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the division of security.
(b) The part of the security report containing the overall evaluation of the commission shall be presented to the commission and the governor. Any part of the security report containing information protected from disclosure by IC 5-14-3 shall not be disclosed by the commission or by the governor.
(c) After the initial security study, similar studies of security shall be conducted as the commission determines to be appropriate but at least once every two (2) years.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 7. ADMINISTRATIVE PROCEDURE

IC 4-30-7-1
Decision making process; written protest
Sec. 1. IC 4-21.5 applies to the commission's decision making process, except that a formal written protest of any decision, intended decision, or other action subject to IC 4-21.5 must be filed within seventy-two (72) hours after receipt of the notice of the decision, intended decision, or other action.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-7-2
Termination of contract and certificate of authority of retailer; right to continue operating
Sec. 2. If the commission proposes to terminate the contract and certificate of authority of a retailer, the retailer may continue to operate under the certificate of authority until the commission has made its decision and all administrative appeals have been exhausted by the retailer. However, this right to continue to operate does not apply to a retailer if the commission declares in a decision to terminate a certificate of authority that an emergency exists that requires the immediate termination of the contract and certificate.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 8. VENDORS; DISCLOSURE AND CONTRACT REQUIREMENTS

IC 4-30-8-1
Contracts for purchase, lease, or lease-purchase of goods or services; restrictions; considerations
Sec. 1. (a) The commission may enter into contracts for the purchase, lease, or lease-purchase of goods or services necessary to carry out this article. The commission may not contract with any person or entity for the total operation and administration of the lottery established by this article, but may enter into contracts and make purchases that integrate functions such as lottery game design, supply of goods and services, and advertisement.
(b) In all procurement decisions, the director, or the commission, if the commission chooses to make the decision, shall take into account the particularly sensitive nature of the lottery and shall consider the competence, quality of product, experience, and timely performance of the vendors in order to promote and ensure security, honesty, fairness, and integrity in the operation and administration of the lottery and the objective of raising net revenues for the benefit of the public purposes described in this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-2
Investigation of persons who submit bids, proposals, or offers; disclosure of information
Sec. 2. The division of security shall investigate the financial responsibility, security, and integrity of a person who submits a bid, proposal, or offer as part of a major procurement. At a minimum, each person must disclose at the time of submitting a bid, proposal, or offer to the commission all of the following items:
(1) A disclosure of the vendor's name and address and the names and addresses of the following:
(A) If the vendor is a corporation, the officers, directors, and each stockholder in the corporation, except that in the case of owners of equity securities of a publicly traded corporation only the names and addresses of those known to the corporation to own beneficially at least five percent (5%) in equity securities need be disclosed.
(B) If the vendor is a trust, the trustees and all persons entitled to receive income or benefits from the trust.
(C) If the vendor is an association, the members, officers, and directors.
(D) If the vendor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.
(2) A disclosure of all the states and jurisdictions in which the vendor does business and the nature of that business for each state or jurisdiction.
(3) A disclosure of all the states and jurisdictions in which the vendor has contracts to supply gaming goods or services,

including lottery goods and services, and of the nature of the goods and services involved for each state or jurisdiction.
(4) A disclosure of all the states and jurisdictions in which the vendor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked or terminated a gaming license or contract of any kind and of the disposition in each state or jurisdiction. If a gaming license or contract has been revoked or terminated or has not been renewed or a gaming license application or contract bid has been either denied or is pending and has remained pending for more than six (6) months, all of the facts and circumstances underlying this failure to receive a license or contract must be disclosed.
(5) A tax clearance statement from the department of state revenue certifying that the vendor is not on the most recent tax warrant list.
(6) A disclosure of the details of a conviction or judgment of a state or federal court of the vendor of a felony or any other criminal offense other than a traffic violation.
(7) A disclosure of the details of a bankruptcy, an insolvency, a reorganization, or any pending litigation of the vendor.
(8) If a vendor subcontracts part of the work to be performed, the vendor shall disclose all the information required by this chapter for the subcontractor as if the subcontractor were a vendor.
(9) Additional disclosures and information the commission determines appropriate for the procurement involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-3
Contracts that do not comply with disclosure requirements; enforceability; construction
Sec. 3. A contract for a major procurement with a vendor that does not comply with the disclosure requirements described in section 2 of this chapter may not be entered into and is not enforceable. A contract with a vendor who does not comply with the requirements for periodically updating the disclosures during the tenure of the contract as specified in the contract may be terminated by the commission. This section shall be construed broadly and liberally to achieve full disclosure of all information necessary to allow for a full and complete evaluation by the commission of the competence, integrity, background, and character of vendors for major procurement.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-4
Vendor convicted of felony within preceding ten years; contract restrictions
Sec. 4. A contract for a major procurement with a vendor may not be entered into if the vendor has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding

ten (10) years, regardless of adjudication, unless the commission determines that:
(1) the vendor has been pardoned or the vendor's civil rights have been restored;
(2) subsequent to the conviction or entry of the plea the vendor has engaged in the kind of law abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or
(3) if the vendor is a firm, an association, a partnership, a trust, a corporation, a limited liability company, or other entity, the vendor has terminated its relationship with the individual whose actions directly contributed to the vendor's conviction or entry of the plea.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.8-1993, SEC.35.

IC 4-30-8-5
Bond or letter of credit
Sec. 5. Each vendor in a major procurement must, at the time of executing the contract with the commission, post an appropriate bond or a letter of credit with the commission in an amount equal to the full amount estimated to be paid annually to the vendor under contract. However, the commission may, by a majority vote of all the members of the commission, adopt a resolution expressly permitting the director to decrease the bond or letter of credit requirement for a procurement, if the director determines that the decrease will result in a cost savings to the commission while still providing adequate protection against nonperformance. In lieu of a bond or letter of credit, a vendor may, to assure the faithful performance of its obligations, deposit and maintain with the commission securities that are interest bearing or accruing and that, with the exception of those specified in subdivision (1) or (2), are rated in one (1) of the four (4) highest classifications by an established nationally recognized investment rating service. Securities eligible under this section are limited to the following:
(1) Certificates of deposit issued by solvent banks or savings associations organized and existing under Indiana law or under the laws of the United States and having their principal place of business in Indiana.
(2) United States bonds and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.
(3) General obligation bonds and notes of any political subdivision of the state.
(4) Corporate bonds of a corporation that is not an affiliate or subsidiary of the depositor.
Securities shall be held in trust and must have at all times a market value at least equal to the full amount estimated to be paid annually to the vendor under contract.
As added by P.L.341-1989(ss), SEC.1.
IC 4-30-8-6
Liquidated damages
Sec. 6. Each contract entered into by the commission for a major procurement under this chapter must contain a provision for payment of liquidated damages to the commission for a breach of the major procurement contract by the vendor.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.3.

IC 4-30-8-7
Warrantless searches; prohibition
Sec. 7. A contract entered into by the commission under this chapter may not include a provision allowing for warrantless searches.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-8
Qualified to do business in state; filing of tax returns; governing law
Sec. 8. Each vendor must be qualified to do business in Indiana and shall file appropriate tax returns as provided by Indiana law. All contracts are governed by Indiana law.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-8-9
Adoption of rules for procurement
Sec. 9. IC 5-22 does not apply to procurement by the commission. The commission shall adopt rules under IC 4-22-2 for procurement. The rules shall be designed to aid the commission in evaluating competing proposals and selecting the proposal that provides the greatest long term benefit to Indiana with respect to the quality of the product or services, dependability and integrity of the vendor, dependability of the vendor's products or service, security, competence, timeliness, and maximization of gross revenues and net proceeds over the life of the contract.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.49-1997, SEC.24.



CHAPTER 9. RETAILERS OF LOTTERY TICKETS

IC 4-30-9-1
Terms and conditions for contracting with retailers; adoption of rules
Sec. 1. The commission shall adopt rules under IC 4-22-2 specifying the terms and conditions for contracting with retailers who will best serve the public interest and promote the sale of lottery tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-2
Selection of retailers; considerations
Sec. 2. (a) In the selection of retailers, the commission shall consider factors such as the following:
(1) Financial responsibility.
(2) Integrity.
(3) Reputation.
(4) Accessibility of the place of business or activity to the public.
(5) Security of the premises.
(6) The sufficiency of existing retailers to serve the public.
(7) Convenience.
(8) The projected volume of sales for the lottery game involved.
(b) In consideration of the factors in subsection (a), the commission may require the information it considers necessary of any person proposing to enter into a retailer's contract. However, the commission may not establish a limitation on the number of retailers and shall make every effort to include small business participation as retailers. Retailer selections shall be based on business considerations and public convenience. Retailers shall be selected without regard to political affiliation.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-3
Prohibited retailers
Sec. 3. The commission may not contract with a person as a retailer that:
(1) is less than eighteen (18) years of age;
(2) is engaged exclusively in the business of selling lottery tickets, although this does not preclude the commission from selling lottery tickets;
(3) is on the most recent tax warrant list provided to the commission by the department of state revenue;
(4) has been convicted of, or entered a plea of guilty or nolo contendere to, a felony committed in the preceding ten (10) years, regardless of adjudication, unless the commission determines that:
(A) the person has been pardoned or the person's civil rights

have been restored;
(B) subsequent to the conviction or entry of the plea the person has engaged in the kind of law abiding commerce and good citizenship that would reflect well upon the integrity of the lottery; or
(C) if the person is a firm, an association, a partnership, a trust, a corporation, a limited liability company, or other entity, the person has terminated its relationship with the individual whose actions directly contributed to the person's conviction or entry of the plea; or
(5) is:
(A) a department, an agency, a commission, a division, an authority, a board, a bureau, a hospital, or an office of the state, including a state institution of postsecondary education;
(B) an entity that performs an essential governmental function;
(C) part of the judicial department of government;
(D) part of the legislative department of government; or
(E) a political subdivision of the state, including an agency, an authority, a board, a bureau, a commission, a committee, a council, a department, a division, an institution, an office, an officer, or other similar body of a political subdivision.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.4; P.L.8-1993, SEC.36.

IC 4-30-9-4
Certificate of authority
Sec. 4. The commission shall issue a certificate of authority to each person with whom it contracts as a retailer for purposes of display under section 6 of this chapter. The issuance of a certificate does not confer upon the retailer any right apart from that specifically granted in the contract. The authority to act as a retailer is not assignable or transferable.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-5
Suspension or termination of contracts
Sec. 5. A contract executed by the commission under this chapter must specify the reasons for a suspension or termination of the contract by the commission, including the following:
(1) Commission of a violation or rule adopted under this article.
(2) Failure to accurately account for lottery tickets, revenues, or prizes as required by the commission.
(3) Commission of a fraud, deceit, or misrepresentation.
(4) Insufficient sale of tickets.
(5) Conduct prejudicial to public confidence in the lottery.
(6) A material change in a matter considered by the commission executing the contract with the retailer.
As added by P.L.341-1989(ss), SEC.1.
IC 4-30-9-6
Displaying of certificate of authority and estimated odds of winning
Sec. 6. Each retailer shall post and keep conspicuously displayed in a location on the premises accessible to the public the following:
(1) Its certificate of authority.
(2) With respect to each game, a statement supplied by the commission of the estimated odds of winning a prize for the game.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-7
Tax clearance statement
Sec. 7. Before the commission may enter into a contract with a retailer, the retailer must provide a tax clearance statement from the department of state revenue that certifies that the retailer does not owe delinquent state taxes.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-8
Sale of lottery tickets; restrictions
Sec. 8. A contract with a retailer may not authorize the sale of lottery tickets at more than one (1) location. The commission may enter into more than one (1) contract with a retailer that has more than one (1) business location. A retailer must have a separate certificate of authority to sell lottery tickets for each business location approved by the commission. A retailer may sell lottery tickets only at the location stated on the certificate of authority.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-9
Retailers whose rental payments for premises are contractually computed on basis of a percentage of retail sales; amount of retail sales for lottery tickets
Sec. 9. With respect to a retailer whose rental payments for premises are contractually computed in whole or in part on the basis of a percentage of retail sales, and where the computation of retail sales is not explicitly defined to include the sale of tickets in a lottery, for purposes of such a computation the amount of retail sales for lottery tickets by the retailer may not exceed the amount of the compensation received by the retailer from the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-10
Bond or letter of credit; alternatives
Sec. 10. (a) The commission may require each retailer to post an appropriate bond or provide a letter of credit as determined by the commission, using an insurance company acceptable to the commission. The amount of the bond or letter of credit may not exceed two (2) times the average lottery ticket sales of the retailer for

the period during which the retailer is required to remit lottery funds to the commission. For the first ninety (90) days of sales for a new retailer, the amount of the bond or letter of credit may not exceed two (2) times the average estimated lottery ticket sales for the period during which the retailer is required to remit lottery funds to the commission. This subsection does not apply to lottery tickets that are prepaid by the retailer.
(b) Instead of a bond or letter of credit, the commission may purchase blanket bonds or a crime insurance policy endorsed to include faithful performance covering all or selected retailers, or may allow a retailer to deposit and maintain with the treasurer of state securities that are interest bearing or accruing and that, with the exception of those specified in subdivisions (1) and (2), are rated in one (1) of the four (4) highest classifications by an established nationally recognized investment rating service. Securities eligible under this subsection are limited to the following:
(1) Certificates of deposit issued by solvent banks or savings associations organized and existing under Indiana law or under the laws of the United States and having their principal place of business in Indiana.
(2) United States bonds, notes, and bills for which the full faith and credit of the government of the United States is pledged for the payment of principal and interest.
(3) General obligation bonds and notes of a political subdivision of the state.
(4) Corporate bonds of a corporation that is not an affiliate or subsidiary of the depositor.
These securities shall be held in trust and must have a market value at least equal to an amount required by the commission.
(c) Instead of a bond, letter of credit, blanket bond, or crime insurance policy endorsed to include faithful performance, the commission may establish a self-insurance fund to provide protection to the commission for a breach of contract by a retailer. The fund shall be administered by the treasurer of state. The commission may charge a fee to a retailer for deposit into the fund. The fee shall be reasonably calculated to cover the cost of administering the fund, must be reasonably proportionate to the risk of loss under the contract with the retailer, as determined by the commission, and must be sufficient to maintain an appropriate balance in the fund in the determination of the commission. The expenses of administering the fund shall be paid from the fund, from the collections of all claims against retailers for which withdrawals had been made, and by the receipt of all interest and other earnings of the insurance fund from any source. All fees, interest, income, or other money or property paid to the fund is exempt from all taxes imposed by the state or a political subdivision. All fees assessed by the commission under this section shall be delivered to the treasurer of state and shall be deposited into an investment account at the bank providing depository services to the commission. Money in the fund at the end of a state fiscal year does not revert to the state general fund, and the

money in the fund is continually appropriated to the commission for the purposes specified in this section. Money in the fund shall be paid to the commission by the treasurer of state in reimbursement of monetary loss, costs, or expense, including attorney's fees, incurred by the commission as a result of a breach of contract by a retailer. The fees paid by retailers and the money reimbursed to the commission by the treasurer of state under this section do not constitute money received by the commission under IC 4-30-15-1.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.5; P.L.49-1995, SEC.2.

IC 4-30-9-11
Liquidated damages
Sec. 11. Each contract entered into by the commission under this chapter must contain a provision for payment of liquidated damages to the commission for a breach of contract by the retailer.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-12
Warrantless searches; prohibition
Sec. 12. A contract entered into by the commission under this chapter may not include a provision allowing for warrantless searches.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-13
Accounting of tickets sold; procedures; sale of tickets; payments to commission; reports; service charges; interest and penalties
Sec. 13. The commission shall establish procedures by which each retailer must account for all tickets sold by the retailer and account for all funds received by the retailer from sales. The contract with each retailer must include provisions relating to the sale of tickets, payments of money to the commission, reports, service charges, and interest and penalties, if necessary, that the commission considers appropriate.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-9-14
Payments to commission for tickets; form
Sec. 14. A payment by a retailer to the commission for tickets may not be in cash. All payments must be in the form of a check, bank draft, electronic funds transfer, or other financial instrument authorized by the director.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 10. BANK DEPOSITS AND CONTROL OF LOTTERY TRANSACTIONS

IC 4-30-10-1
Remittance of funds to commission; deposit of funds in public depository; receipt of funds
Sec. 1. All money received by each retailer from the operation of the lottery, including all ticket sales, interest, gifts, and donations, less the amount retained as compensation for the sale of tickets and the amount paid out as prizes, shall be remitted to the commission or deposited in a public depository, at the times and as directed by the commission. The commission is responsible for all administrative functions related to the receipt of funds. The commission may require each retailer to file with the commission reports of the retailer's receipts and transactions in the sale of lottery tickets in the form and containing the information the commission requires. The commission may require any person, including a qualified public depository, to perform any function, activity, or services in connection with the operation that the commission determines to be advisable under this article. These functions, activities, or services constitute lawful functions, activities, and services of the person.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-10-2
Electronic funds transfer accounts
Sec. 2. The commission may require retailers to establish separate electronic funds transfer accounts for the purpose of receiving money from ticket sales, making payments to the commission, and receiving payments from the commission.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-10-3
Liability of retailer for tickets accepted or generated
Sec. 3. Each retailer is liable to the commission for any and all tickets accepted or generated by an employee or representative of that retailer. These tickets are considered to have been purchased by the retailer, unless returned to the commission within the time and in the manner prescribed by the commission. All money received by retailers from the sale of lottery tickets, less the amount retained as compensation for the sale of the tickets and the amount paid out as prizes by the retailer, shall be held in trust until its delivery to the commission or electronic transfer to the administrative trust fund.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 11. PAYMENT OF PRIZES

IC 4-30-11-1
Verification of validity of winning tickets; adoption of rules
Sec. 1. The commission shall adopt rules under IC 4-22-2 to establish a system of verifying the validity of tickets claimed to win prizes and to make payment of the prize.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-2
Assignment of prize; restrictions
Sec. 2. The right of any person to a prize is not assignable. A prize may be paid to the estate of a deceased prize winner or to a person designated under an appropriate judicial order.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.6.

IC 4-30-11-3
Persons less than 18 years of age
Sec. 3. A prize may not be paid to a person who is less than eighteen (18) years of age unless the winning ticket was lawfully purchased and made a gift to the minor. In that case the commission shall direct the payment to an adult member of the minor's family or the legal guardian of the minor as custodian for the minor. The person named as guardian has the same powers and duties as prescribed for a guardian under Indiana guardianship law.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-4
Invalid tickets
Sec. 4. A prize may not be paid if it arises from tickets that are determined to be:
(1) stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, or unreadable;
(2) not received or not recorded by the commission's applicable deadlines;
(3) lacking in captions that confirm and agree with the lottery play symbols that are appropriate to the lottery game involved; or
(4) not in compliance with any additional specific rules and public or confidential validation and security tests of the commission applicable to the particular lottery game involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-5
More than one claimant entitled to prize
Sec. 5. A particular prize in a lottery game may not be paid more than once. If there is a binding determination that more than one (1) claimant is entitled to a prize, the sole remedy of these claimants is

the award to each of them of an equal share in the prize.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-6
Maximum payment allowed by retailers
Sec. 6. For the convenience of the public, retailers may be authorized to pay winners an amount not to exceed five hundred ninety-nine dollars ($599) after performing validation procedures on their premises that are required by the commission for the lottery game involved.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-7
Deadlines for claiming prizes
Sec. 7. Holders of lottery tickets are entitled to claim prizes for one hundred eighty (180) days after the drawing or at the end of the lottery game play in which the prize was won. However, with respect to a game in which the player may determine instantly if the player has won or lost, the right to claim prizes exists for sixty (60) days after the end of the lottery game. If a valid claim is not made for a prize within the applicable period, the prize is considered an unclaimed prize for purposes of section 9 of this chapter.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-8
Tickets purchased or sold in violation of article
Sec. 8. A prize may not be paid on a ticket that is purchased or sold in violation of this article or to a person who is prohibited from purchasing a lottery ticket under this article. Such a prize is considered an unclaimed prize for purposes of section 9 of this chapter.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-9
Unclaimed prize money
Sec. 9. All unclaimed prize money shall be added to the pool from which future prizes are to be awarded or used for special prize promotions.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-10
Discharge of commission liability
Sec. 10. The commission is discharged of all liability upon payment of a prize.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-11-11
Prize winners with outstanding debt to state agency, delinquent taxes, or past due child support; offset
Sec. 11. (a) The treasurer of state, the department of state revenue,

the department of administration, the Indiana department of transportation, the attorney general, and the courts shall identify to the commission, in the form and format prescribed by the commission and approved by the auditor of state, a person who:
(1) owes an outstanding debt to to a state agency;
(2) owes delinquent state taxes; or
(3) owes child support collected and paid to a recipient through a court.
(b) Before the payment of a prize of more than five hundred ninety-nine dollars ($599) to a claimant identified under subsection (a), the commission shall transmit the prize money to the auditor of state who shall authorize payment of the balance to the prize winner after deduction of the obligation. If a prize winner owes multiple obligations subject to offset under this section and the prize is insufficient to cover all obligations, the amount of the prize shall be applied as follows:
(1) First, to the child support obligations owed by the prize winner that are collected and paid to a recipient through a court.
(2) Second, to judgments owed by the prize winner.
(3) Third, to tax liens owed by the prize winner.
(4) Fourth, to unsecured debts owed by the prize winner.
Within each of the categories described in subdivisions (1) through (4), the amount and priority of the prize shall be applied in the manner that the auditor of state determines to be appropriate. The commission shall reimburse the auditor of state pursuant to an agreement under IC 4-30-15-5 for the expenses incurred by the auditor of state in carrying out the duties required by this section.
(c) As used in this section, "debt" means an obligation that is evidence by an assessment or lien issued by a state agency, a judgment, or a final order of an administrative agency.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.7.



CHAPTER 12. UNLAWFUL PURCHASE OF LOTTERY TICKETS

IC 4-30-12-1
Person less than 18 years of age; gift
Sec. 1. A person who is less than eighteen (18) years of age may not purchase a lottery ticket. However, this does not prohibit the purchase of a lottery ticket for the purpose of making a gift to a minor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-12-2
Member or employee of commission; relative living in the same household
Sec. 2. A member or employee of the commission or a relative living in the same household with a member or employee of the commission may not purchase a lottery ticket.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-12-3
Officer or employee of contracting vendor; relative living in the same household
Sec. 3. An officer or employee of a vendor that:
(1) is providing major procurement goods or services to the commission; or
(2) has executed a contract for a major procurement;
or a relative living in the same household with an officer or employee of the vendor may not purchase a lottery ticket.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.8.

IC 4-30-12-4
Retailer or employee of retailer; relative living in the same household
Sec. 4. A retailer or employee of the retailer or a relative living in the same household with a retailer or employee of the retailer may not purchase a lottery ticket at the premises where the retailer is authorized to sell tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-12-5
Violation; misdemeanor
Sec. 5. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 13. UNLAWFUL SALE OF LOTTERY TICKETS

IC 4-30-13-1
Violation; misdemeanor
Sec. 1. A person who knowingly:
(1) sells a lottery ticket and is not authorized by the commission or this article to engage in such a sale;
(2) sells a lottery ticket to a minor; or
(3) sells a lottery ticket at a price other than that established by the commission;
commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 14. OTHER PROHIBITED ACTS

IC 4-30-14-1
Extension of credit or loan of money to purchaser
Sec. 1. A retailer who extends credit or lends money to a person for the purchase of a lottery ticket commits a Class C misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-2
Violations; Class A misdemeanor
Sec. 2. A person who:
(1) induces another person to assign or transfer a right to claim a prize;
(2) offers for sale the right to claim a prize; or
(3) offers for compensation to claim the prize of another person;
commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-3
Violations; Class C felony
Sec. 3. A person who:
(1) knowingly presents a counterfeit or altered lottery ticket;
(2) knowingly transfers a counterfeit or altered lottery ticket to another to present for payment; or
(3) with intent to defraud, falsely makes, alters, forges, passes, or counterfeits a lottery ticket;
commits a Class C felony.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-4
Disclosure of confidential information relating to the lottery; Class A felony
Sec. 4. A person who, with intent to defraud or with intent to provide a financial or other advantage to the person or another person, knowingly discloses information relating to the lottery that is designated as confidential under this article commits a Class A felony.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-5
Misrepresentation; Class A misdemeanor
Sec. 5. A person who uses point-of-sale material issued by the commission or otherwise represents that the person is a retailer without being under contract with the commission to act as a retailer commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-6
Unauthorized use of term "Indiana state lottery" or similar term;

Class A misdemeanor
Sec. 6. A person who, without being authorized by the commission in writing, uses the term "Indiana lottery", "state lottery", or "Indiana state lottery" or a similar term in reference to an enterprise other than a lottery conducted under this article commits a Class A misdemeanor.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-14-7
Corporate name; use of word "lottery"
Sec. 7. The corporate name of a corporation may not contain the word "lottery" unless the commission approves the name in writing.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 15. ADMINISTRATIVE TRUST FUND

IC 4-30-15-1
Creation
Sec. 1. There is created an administrative trust fund to be administered by the commission in accordance with this article. All money received by the commission shall be deposited into the fund. All money in the fund is continually appropriated to the commission for the purposes specified in this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-15-2
Investment of funds
Sec. 2. Money in the administrative trust fund that the commission anticipates will be available for the payment of prizes on a deferred basis may be invested by the treasurer of state in annuities sold by an insurance company licensed to do business in Indiana and with an A.M. Best rating of A+, or a comparable rating by a comparable rating agency, or in direct United States treasury obligations. These instruments may have varying maturities with respect to payment of prizes and may be in book-entry form. If an annuity is purchased to cover the payment of a prize, the commission shall administer the annuity, may assign the annuity to the prize winner, and shall provide the treasurer of state with documentation of the commission's purchase and assignment. If an annuity is assigned to a prize winner, the state and the commission, including the commission's officers and employees, are relieved of any liability to the prize winner.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.9.

IC 4-30-15-3
Action by treasurer of state
Sec. 3. An action required by this article to be taken by the treasurer of state shall be taken within two (2) business days after the commission requests the action. If the request for action is not approved or rejected within the two (2) day period, the request is considered approved. The commission shall reimburse the treasurer of state for any additional costs involved in providing the level of service required by this section.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-15-4
Cooperation with treasurer of state and auditor of state; access to facilities
Sec. 4. The commission shall cooperate with the treasurer of state and the auditor of state by giving employees designated by the treasurer and auditor access to facilities of the commission for the purpose of efficient compliance with the treasurer's and auditor's respective responsibilities. As added by P.L.341-1989(ss), SEC.1.

IC 4-30-15-5
Reimbursement of state agency
Sec. 5. With respect to any reimbursement that the commission is required to pay to a state agency, the commission may enter into an agreement with the state agency under which the commission pays to the state agency an amount reasonably anticipated to cover reimbursable expenses in advance of these expenses being incurred.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 16. ALLOCATION OF REVENUES AND EXPENDITURE OF FUNDS

IC 4-30-16-1
Administrative trust fund; uses
Sec. 1. The money in the administrative trust fund shall be used for the following:
(1) To pay prizes.
(2) To pay the expenses for the operation of the lottery, including setting aside an amount determined by the commission to be necessary for the cash flow needs of the commission. These expenses include all costs incurred in the operation and administration of the lottery and all costs resulting from any contracts entered into for the purchase or lease of goods and services required by the lottery, including the following:
(A) The compensation paid to retailers.
(B) The costs of supplies, materials, tickets, independent audit services, independent studies, data transmission, advertising, promotion, incentives, public relations, communications, security, bonding for retailers, printing, distribution of tickets, and reimbursing other governmental entities for services provided to the lottery.
(C) The costs of any other goods and services necessary for carrying out this article.
(3) To make transfers of the revenue remaining after making the payments necessary under subdivisions (1) and (2) (referred to as "surplus revenue" in this article) to the treasurer of state for deposit as provided in this chapter.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.10.

IC 4-30-16-2 Reserved

IC 4-30-16-3
Administrative trust fund; transfer of surplus revenue
Sec. 3. (a) The commission shall transfer the surplus revenue in the administrative trust fund as follows:
(1) Before the last business day of January, April, July, and October, the commission shall transfer to the treasurer of state, for deposit in the Indiana state teachers' retirement fund (IC 5-10.4-2), seven million five hundred thousand dollars ($7,500,000). Notwithstanding any other law, including any appropriations law resulting from a budget bill (as defined in IC 4-12-1-2), the money transferred under this subdivision shall be set aside in the pension stabilization fund (IC 5-10.4-2-5) to be used as a credit against the unfunded accrued liability of the pre-1996 account (as defined in IC 5-10.4-1-12) of the Indiana state teachers' retirement fund. The money transferred is in addition to the appropriation needed to pay benefits for the state

fiscal year.
(2) Before the last business day of January, April, July, and October, the commission shall transfer:
(A) two million five hundred thousand dollars ($2,500,000) of the surplus revenue to the treasurer of state for deposit in the "k" portion of the pension relief fund (IC 5-10.3-11); and
(B) five million dollars ($5,000,000) of the surplus revenue to the treasurer of state for deposit in the "m" portion of the pension relief fund (IC 5-10.3-11).
(3) The surplus revenue remaining in the fund on the last day of January, April, July, and October after the transfers under subdivisions (1) and (2) shall be transferred by the commission to the treasurer of state for deposit on that day in the build Indiana fund.
(b) The commission may make transfers to the treasurer of state more frequently than required by subsection (a). However, the number of transfers does not affect the amount that is required to be transferred for the purposes listed in subsection (a)(1) and (a)(2). Any amount transferred during the month in excess of the amount required to be transferred for the purposes listed in subsection (a)(1) and (a)(2) shall be transferred to the build Indiana fund.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.32-1990, SEC.11; P.L.33-1990, SEC.1; P.L.240-1991(ss2), SEC.44; P.L.25-1995, SEC.3; P.L.273-1999, SEC.49; P.L.224-2003, SEC.41; P.L.246-2005, SEC.45; P.L.2-2006, SEC.7.



CHAPTER 17. BUILD INDIANA FUND

IC 4-30-17-1 Repealed
(Repealed by P.L.186-2002, SEC.14.)



CHAPTER 18. STATE PREEMPTION; EXEMPTION FROM TAXATION

IC 4-30-18-1
Authorization of lottery
Sec. 1. This article does not authorize any lottery except the lottery operated by the commission under this article.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-18-2
State and local taxes
Sec. 2. Except as provided in IC 6-3-2, state and local taxes, regardless of their type, may not be imposed upon any prize paid or payable under this article or upon the sale of any lottery ticket under this article.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.192-2002(ss), SEC.5.

IC 4-30-18-3
Local government authority over operation of lottery
Sec. 3. Local governmental authority concerning all matters relating to the operation of a lottery are preempted by the state, and a county, municipality, or other political subdivision of the state may not enact an ordinance relating to the operation of the lottery authorized by this article. However, this section does not prohibit a political subdivision of the state from requiring a retailer to obtain an occupational license for any business unrelated to the sale of lottery tickets.
As added by P.L.341-1989(ss), SEC.1.

IC 4-30-18-4
Indiana or local law restricting or prohibiting possession, manufacture, transportation, distribution, advertising, or sale of lottery ticket; application
Sec. 4. An Indiana or local law providing a penalty for or disability, restriction, or prohibition against the possession, manufacture, transportation, distribution, advertising, or sale of a lottery ticket does not apply to the sale of lottery tickets under this article nor to the possession of a ticket issued by any other government operated lottery.
As added by P.L.341-1989(ss), SEC.1.



CHAPTER 19. ANNUAL AUDIT OF FINANCIAL RECORDS AND REPORTS

IC 4-30-19-1
Authority to contract with a certified public accountant to perform financial audit
Sec. 1. The budget agency may contract with a certified public accountant for an annual financial audit of the commission. The certified public accountant may not have a significant financial interest, as determined by the commission, in a vendor or retailer with whom the commission is under contract. The certified public accountant shall present an audit report not later than seven (7) months after the end of each fiscal year and shall make recommendations to enhance the earning capability of the lottery and to improve the efficiency of commission operations. The certified public accountant shall perform a study and evaluation of internal accounting controls and shall express an opinion on the controls that were in effect during the audit period. The commission shall pay the cost of the annual financial audit.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.84-2005, SEC.1.

IC 4-30-19-2
State board of accounts audit; copies of audits and reports
Sec. 2. The state board of accounts shall conduct an annual audit of the operations of the lottery and shall receive a copy of any independent financial audit and any security report prepared under this article. The commission shall pay the full costs of the audit required under this section.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.84-2005, SEC.2.

IC 4-30-19-3
Submission of copies of audit
Sec. 3. A copy of an audit performed under this chapter shall be submitted to the director, the commission members, the budget agency, the governor, and, in an electronic format under IC 5-14-6, the executive director of the legislative services agency.
As added by P.L.341-1989(ss), SEC.1. Amended by P.L.28-2004, SEC.51.

IC 4-30-19-4 Reserved

IC 4-30-19-4.2
Revenue and expenditure reports
Sec. 4.2. In addition to the annual audit report required under section 1 of this chapter, the commission shall submit revenue and expenditure reports to the budget agency and each legislative member of the budget committee as requested from time to time. As added by P.L.32-1990, SEC.12. Amended by P.L.84-2005, SEC.3.






ARTICLE 31. PARI-MUTUEL WAGERING ON HORSE RACES

CHAPTER 1. PURPOSE AND APPLICATION

IC 4-31-1-1
Application
Sec. 1. This article does not apply to horse racing meetings at which pari-mutuel wagering is not permitted.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-1-2
Purpose
Sec. 2. The purpose of this article is to permit pari-mutuel wagering on horse races in Indiana and to ensure that pari-mutuel wagering on horse races in Indiana will be conducted with the highest of standards and the greatest level of integrity.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 2. DEFINITIONS

IC 4-31-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 3. INDIANA HORSE RACING COMMISSION

IC 4-31-3-1
Establishment
Sec. 1. (a) The Indiana horse racing commission is established. The commission consists of five (5) members appointed by the governor. The members of the commission:
(1) must be registered voters;
(2) must have resided in Indiana for at least five (5) years preceding their appointment;
(3) may not be state employees; and
(4) may not have a direct or indirect interest in a firm, association, or corporation that:
(A) is licensed by the commission; or
(B) participates in pari-mutuel meetings in any manner.
(b) No more than three (3) members of the commission may be affiliated with the same political party.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.8-1993, SEC.38.

IC 4-31-3-2
Terms of office of members
Sec. 2. (a) Except as provided in subsection (d), the term of office of a member of the commission is four (4) years.
(b) If a vacancy occurs on the commission, the governor shall appoint a new member to serve for the remainder of the unexpired term.
(c) A member of the commission may not serve more than two (2) consecutive terms. However, this limitation does not apply to part of an unexpired term served under subsection (b) or to terms of three (3) years or less required under subsection (d).
(d) In order to stagger the terms of office of the members of the commission, the terms of office that begin in 1997 must be as follows:
(1) One (1) member shall be appointed for a term of one (1) year.
(2) One (1) member shall be appointed for a term of two (2) years.
(3) One (1) member shall be appointed for a term of three (3) years.
(4) Two (2) members shall each be appointed for a term of four (4) years.
Thereafter, all members shall be appointed for terms of four (4) years.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.1.

IC 4-31-3-3
Chairman      Sec. 3. The governor shall designate a member of the commission to serve as chairman.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-4
Quorum
Sec. 4. (a) Three (3) commission members constitute a quorum. Three (3) affirmative votes are required for the commission to take an action.
(b) A vacancy on the commission does not affect the ability of the remaining members to exercise all the powers of the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-5
Salary; reimbursement of expenses
Sec. 5. Each member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-6
Surety bond
Sec. 6. Each member of the commission shall execute a surety bond in the penal sum of ten thousand dollars ($10,000). To the extent a member of the commission is already covered by a bond required by state law, the member need not obtain another bond as long as the bond required by state law is at least equal to the penal sum specified in this section and covers the member's activities for the commission. Instead of a bond, the chairman of the commission may execute a blanket surety bond covering each member and the employees or other officers of the commission. Each surety bond must be conditioned upon the faithful performance of the duties of the office of the member and shall be issued by a surety company authorized to transact business in Indiana. At all times after the issuance of a surety bond, each member shall maintain the surety bond in full force and effect. All costs of the surety bonds shall be paid by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-7
Removal of member; notice; hearing
Sec. 7. The governor may remove a member of the commission for malfeasance, misfeasance, willful neglect of duty, or other cause. Before removing a member, the governor must give the member notice and a public hearing, unless the member expressly waives the notice and hearing in writing. As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-8
Duties
Sec. 8. The commission shall:
(1) prescribe the rules and conditions under which horse racing at a recognized meeting may be conducted;
(2) initiate safeguards as necessary to account for the amount of money wagered at each track or satellite facility in each wagering pool;
(3) require all permit holders to provide a photographic or videotape recording, approved by the commission, of the entire running of all races conducted by the permit holder;
(4) make annual reports concerning its operations and recommendations to the governor and, in an electronic format under IC 5-14-6, to the general assembly; and
(5) carry out the provisions of IC 15-5-5.5, after considering recommendations received from the Indiana standardbred advisory board under IC 15-5-5.5.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.5; P.L.15-1999, SEC.1; P.L.28-2004, SEC.52.

IC 4-31-3-9
Powers
Sec. 9. The commission may:
(1) adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to implement this article, including rules that prescribe:
(A) the forms of wagering that are permitted;
(B) the number of races;
(C) the procedures for wagering;
(D) the wagering information to be provided to the public;
(E) fees for the issuance and renewal of:
(i) permits under IC 4-31-5;
(ii) satellite facility licenses under IC 4-31-5.5; and
(iii) licenses for racetrack personnel and racing participants under IC 4-31-6;
(F) investigative fees;
(G) fines and penalties; and
(H) any other regulation that the commission determines is in the public interest in the conduct of recognized meetings and wagering on horse racing in Indiana;
(2) appoint employees in the manner provided by IC 4-15-2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13;
(3) enter into contracts necessary to implement this article; and
(4) receive and consider recommendations from an advisory development committee established under IC 4-31-11.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.6.
IC 4-31-3-10
Director and assistant director
Sec. 10. (a) The commission shall appoint a director and an assistant director who serve at the pleasure of the commission. The director and the assistant director must have a background in the horse industry, a high level of management skills, and previous experience with pari-mutuel horse betting administration.
(b) The director and the assistant director shall:
(1) attend all meetings of the commission;
(2) keep a complete record of the commission's proceedings;
(3) preserve at the commission's office all documents entrusted to the commission's care; and
(4) perform other duties the commission prescribes.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.2.

IC 4-31-3-11
Racing inspectors
Sec. 11. (a) The commission shall employ or contract for racing inspectors to attend each recognized meeting held under a permit issued under this article. Each racing inspector shall file with the secretary of state a bond:
(1) in the sum of five thousand dollars ($5,000);
(2) with sufficient sureties; and
(3) approved by and made payable to the treasurer of state.
(b) A permit holder shall give each racing inspector full and free access to the books, records, and papers pertaining to the pari-mutuel system of wagering and to the enclosure or space where the pari-mutuel system is conducted, for the purpose of ascertaining whether the permit holder is retaining the proper amount of commission. The racing inspector shall investigate and ascertain whether this article or rules adopted by the commission are being violated at the racetrack or enclosure. The racing inspector shall immediately report a violation in writing and under oath to the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-11.5
Judges and stewards
Sec. 11.5. The commission shall employ or contract for judges and stewards to attend each recognized meeting held under a permit issued under this article. The permit holder shall, in the manner prescribed by the rules of the commission, reimburse the commission for the salaries and other expenses of the judges and stewards who serve at the permit holder's racetrack.
As added by P.L.24-1992, SEC.7.

IC 4-31-3-12
Public employees' retirement fund
Sec. 12. Employees of the commission are members of the public

employees' retirement fund. Persons who provide services for the commission under contractual agreements are not members of the public employees' retirement fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-3-13
Director of security
Sec. 13. (a) The commission shall employ a director of security who is qualified by training and experience in law enforcement or security to supervise, direct, coordinate, and administer the security activities of the commission.
(b) The director of security may do the following:
(1) Investigate licensees of the commission, including applicants for licenses, necessary to ensure the security and integrity of pari-mutuel racing.
(2) Investigate an alleged violation of this article or a rule adopted by the commission.
(3) Enter a permit holder's premises for the performance of the director's lawful duties.
(4) Conduct searches authorized by IC 4-31-13-4.
(5) Perform other duties the commission prescribes.
As added by P.L.50-1995, SEC.3.



CHAPTER 4. LOCAL APPROVAL OF PARI-MUTUEL WAGERING

IC 4-31-4-1
Adoption of county ordinance; permit
Sec. 1. A person may not conduct or assist in conducting a horse racing meeting in which the pari-mutuel system of wagering is permitted unless:
(1) the county fiscal body of the county in which the races are to be conducted has adopted an ordinance under section 2 of this chapter; and
(2) the person secures a permit under IC 4-31-5.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-4-1.3
Satellite facility license; adoption of ordinance
Sec. 1.3. (a) This section does not apply to a person who satisfies all of the following:
(1) The person was issued a satellite facility license before January 2, 1996.
(2) The person operated a satellite facility before January 2, 1996.
(3) The person is currently operating the satellite facility under the license.
(b) A person may not operate under a satellite facility license unless both of the following apply:
(1) The county fiscal body of the county in which the satellite facility will be operated has adopted an ordinance under section 2.5 of this chapter.
(2) The person secures a license under IC 4-31-5.5.
As added by P.L.24-1996, SEC.1.

IC 4-31-4-1.5
Voter approval of pari-mutuel wagering at horse racing meetings or satellite facilities; when required
Sec. 1.5. (a) This section applies only if a local public question is required under section 2, 2.5, or 2.7 of this chapter.
(b) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996.             (C) The person is currently operating the satellite facility under the license.
(c) In addition to the requirements of section 1 of this chapter, a person may not conduct or assist in conducting a horse racing meeting in which the pari-mutuel system of wagering is permitted unless the voters of the county in which the races are to be conducted have approved conducting a horse racing meeting using the pari-mutuel system of wagering in the county.
(d) In addition to the requirements of section 1.3 of this chapter, a person may not operate under a satellite facility license unless the voters of the county in which the satellite facility will be operated have approved the operation of a satellite facility in the county.
As added by P.L.24-1996, SEC.2.

IC 4-31-4-2
Pari-mutuel wagering at horse racing meetings; adoption or amendment of ordinance; procedure
Sec. 2. (a) A county fiscal body may adopt an ordinance permitting the filing of applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county. However, before adopting the ordinance, the county fiscal body must:
(1) conduct a public hearing on the proposed ordinance; and
(2) publish notice of the public hearing in the manner prescribed by IC 5-3-1.
(b) The county fiscal body may:
(1) require in the ordinance adopted by the county fiscal body that before applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county may be filed, the voters of the county must approve the conducting of horse racing meetings in the county under section 3 of this chapter; or
(2) amend an ordinance already adopted by the county fiscal body to require that before applications under IC 4-31-5 to conduct pari-mutuel wagering on horse races at racetracks in the county may be filed, the voters of the county must approve the conducting of horse racing meetings in the county under section 3 of this chapter.
An ordinance adopted under this section may not be amended to apply to a person who has already been issued a permit under IC 4-31-5 before amendment of the ordinance.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1996, SEC.3.

IC 4-31-4-2.5
Satellite facility; adoption or amendment of ordinance; procedure
Sec. 2.5. (a) A county fiscal body may adopt an ordinance permitting the filing of applications under IC 4-31-5.5 for operation of a satellite facility in the county. However, before adopting the ordinance, the county fiscal body must:         (1) conduct a public hearing on the proposed ordinance; and
(2) publish notice of the public hearing in the manner prescribed by IC 5-3-1.
(b) The county fiscal body may:
(1) require in the ordinance adopted by the county fiscal body that before applications under IC 4-31-5.5 to operate a satellite facility in the county may be filed, the voters of the county must approve the operation of a satellite facility in the county under section 3 of this chapter; or
(2) amend an ordinance already adopted in the county to require that before applications under IC 4-31-5.5 to operate a satellite facility in the county may be filed, the voters of the county must approve the operation of a satellite facility in the county under section 3 of this chapter.
An ordinance adopted under this section may not be amended to apply to a person who was issued a license under IC 4-31-5.5 before the ordinance was amended.
As added by P.L.24-1996, SEC.4.

IC 4-31-4-2.7
Recognized meeting permit or satellite facility license for use on public property; voter approval
Sec. 2.7. (a) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996.
(C) The person is currently operating the satellite facility under the license.
(b) This section applies only if either of the following apply:
(1) The recognized meeting permit is for conducting a horse racing meeting on public property.
(2) The satellite facility license is for operating a satellite facility on public property.
(c) As used in this section, "public property" refers to real property owned by, or not more than two (2) years before issuance of the permit or license any interest in which is transferred by, any of the following:
(1) The federal government.
(2) The state.
(3) A political subdivision (as defined in IC 36-1-2-13).
(4) An agency or instrumentality of an entity described in

subdivision (1), (2), or (3).
(d) Notwithstanding any other provision of this article, the commission may not do either of the following:
(1) Issue a recognized meeting permit under IC 4-31-5 to allow the conducting of or the assisting of the conducting of a horse racing meeting unless the voters of the county in which the public property is located have approved the conducting of recognized meetings in the county.
(2) Issue a satellite facility license under IC 4-31-5.5 unless the voters of the county in which the public property is located have approved the operation of a satellite facility in the county.
As added by P.L.24-1996, SEC.5.

IC 4-31-4-3
Issuance of recognized meeting permit or satellite facility license; voter approval; ballot form; certification of election results; second and subsequent public questions
Sec. 3. (a) This section does not apply to either of the following:
(1) A permit holder who satisfies all of the following:
(A) The permit holder was issued a permit before January 2, 1996.
(B) The permit holder conducted live racing before January 2, 1996.
(C) The permit holder is currently operating under the permit.
(2) A person who satisfies all of the following:
(A) The person was issued a satellite facility license before January 2, 1996.
(B) The person operated a satellite facility before January 2, 1996.
(C) The person is currently operating the satellite facility under the license.
(b) This section applies if either of the following apply:
(1) Both of the following are satisfied:
(A) An ordinance is adopted under section 2 or 2.5 of this chapter.
(B) The ordinance requires the voters of the county to approve either of the following:
(i) The conducting of horse racing meetings in the county.
(ii) The operation of a satellite facility in the county.
(2) A local public question is required to be held under section 2.7 of this chapter following the filing of a petition with the circuit court clerk:
(A) signed by at least the number of registered voters of the county required under IC 3-8-6-3 to place a candidate on the ballot; and
(B) requesting that the local public question set forth in subsection (d) be placed on the ballot.
(c) Notwithstanding any other provision of this article, the commission may not issue a recognized meeting permit under

IC 4-31-5 to allow the conducting of or the assisting of the conducting of a horse racing meeting unless the voters of the county in which the property is located have approved conducting recognized meetings in the county.
(d) For a local public question required to be held under subsection (c), the county election board shall place the following question on the ballot in the county during the next general election:
"Shall horse racing meetings at which pari-mutuel wagering occurs be allowed in _____________ County?".
(e) Notwithstanding any other provision of this article, the commission may not issue a satellite facility license under IC 4-31-5.5 to operate a satellite facility unless the voters of the county in which the satellite facility will be located approve the operation of the satellite facility in the county.
(f) For a local public question required to be held under subsection (e), the county election board shall place the following question on the ballot in the county during the next general election:
"Shall satellite facilities at which pari-mutuel wagering occurs be allowed in _____________ County?".
(g) A public question under this section must be certified in accordance with IC 3-10-9-3 and shall be placed on the ballot in accordance with IC 3-10-9.
(h) The circuit court clerk of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(i) If a public question is placed on the ballot under subsection (d) or (f) in a county and the voters of the county do not vote in favor of the public question, a second public question under that subsection may not be held in the county for at least two (2) years. If the voters of the county vote to reject the public question a second time, a third or subsequent public question under that subsection may not be held in the county until the general election held during the tenth year following the year of the previous public question held under that subsection.
As added by P.L.24-1996, SEC.6. Amended by P.L.3-1997, SEC.413.



CHAPTER 5. PERMITS TO CONDUCT RECOGNIZED MEETINGS

IC 4-31-5-1
Recognized meeting permit; issuance limitations
Sec. 1. (a) A person may not conduct, assist, or aid or abet in conducting a horse racing meeting in which the pari-mutuel system of wagering is permitted unless that person secures a recognized meeting permit under this chapter.
(b) The commission may not issue a recognized meeting permit for:
(1) an activity other than horse racing meetings; or
(2) horse racing meetings conducted at:
(A) the state fairgrounds during a state fair; or
(B) a county fairgrounds.
However, subdivision (2) does not prohibit the commission from issuing a recognized meeting permit for races to be conducted at the state fairgrounds at times when a fair is not in session.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.8.



CHAPTER 5.5. SATELLITE FACILITIES

IC 4-31-5.5-1
Legislative intent
Sec. 1. In enacting this chapter, it is the intent of the general assembly to do the following:
(1) Promote and encourage the development of the horse racing industry in Indiana.
(2) Provide for the establishment of satellite facilities that do not solely provide for wagering, but instead include amenities such as quality restaurants and quality handicapping facilities, so that all or part of the satellite facility will resemble the clubhouse facilities of a racetrack.
(3) Offer the potential for the additional creation of jobs, not only in the racing and wagering industry, but also in areas of employment such as parking attendants, waiters and waitresses, security guards, custodial workers, and food service personnel.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-2
Licenses
Sec. 2. A permit holder or group of permit holders may apply to the commission for a satellite facility license. The commission may issue a satellite facility license to a permit holder or group of permit holders that meets the intent and the requirements of this chapter and the rules adopted by the commission to operate satellite facilities.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-3
Licensing conditions
Sec. 3. (a) As used in this section, "live racing day" means a day on which at least eight (8) live horse races are conducted.
(b) The commission's authority to issue satellite facility licenses is subject to the following conditions:
(1) The commission may issue four (4) satellite facility licenses to each permit holder that:
(A) conducts at least one hundred twenty (120) live racing days per year at the racetrack designated in the permit holder's permit; and
(B) meets the other requirements of this chapter and the rules adopted under this chapter.
If a permit holder that operates satellite facilities does not meet the required minimum number of live racing days, the permit holder may not operate the permit holder's satellite facilities during the following year. However, the requirement for one hundred twenty (120) live racing days does not apply if the commission determines that the permit holder is prevented from conducting live horse racing as a result of a natural disaster or other event over which the permit holder has no control. In

addition, if the initial racing meeting conducted by a permit holder commences at such a time as to make it impractical to conduct one hundred twenty (120) live racing days during the permit holder's first year of operations, the commission may authorize the permit holder to conduct simulcast wagering during the first year of operations with fewer than one hundred twenty (120) live racing days.
(2) Each proposed satellite facility must be covered by a separate application. The timing for filing an initial application for a satellite facility license shall be established by the rules of the commission.
(3) A satellite facility must:
(A) have full dining service available;
(B) have multiple screens to enable each patron to view simulcast races; and
(C) be designed to seat comfortably a minimum of four hundred (400) persons.
(4) In determining whether a proposed satellite facility should be approved, the commission shall consider the following:
(A) The purposes and provisions of this chapter.
(B) The public interest.
(C) The impact of the proposed satellite facility on live racing.
(D) The impact of the proposed satellite facility on the local community.
(E) The potential for job creation.
(F) The quality of the physical facilities and the services to be provided at the proposed satellite facility.
(G) Any other factors that the commission considers important or relevant to its decision.
(5) The commission may not issue a license for a satellite facility to be located in a county unless IC 4-31-4 has been satisfied.
As added by P.L.24-1992, SEC.18. Amended by P.L.24-1996, SEC.8.

IC 4-31-5.5-4
License application statements
Sec. 4. A permit holder or group of permit holders that applies for a satellite facility license must submit to the commission a satellite facility statement in a form prescribed by the commission. This form must include the following information:
(1) The estimated number of full-time and part-time jobs to be created at the proposed satellite facility.
(2) The population of the municipality, if any, in which the proposed satellite facility is to be located.
(3) The proximity of the proposed satellite facility to any other satellite facility or racetrack that conducts pari-mutuel wagering under this article.
(4) The type of seating to be provided, including areas in the proposed satellite facility where patrons may handicap races.         (5) The total seating capacity of the proposed satellite facility.
(6) The size and number of toilet facilities in the proposed satellite facility.
(7) The availability of food and beverages at the proposed satellite facility, including the number of tables and chairs, kitchen facilities, and concession stands.
(8) The number of parking spaces available at the proposed satellite facility.
(9) A description of the general demeanor of the proposed satellite facility, including lighting, decor, and plans for the exterior of the facility.
(10) The number of betting windows and stand-alone terminals to be provided at the proposed satellite facility.
(11) A description of the heating and air conditioning units, smoke removal equipment, and other climate control devices at the proposed satellite facility.
(12) The total square footage of the proposed satellite facility.
(13) Any other information required by the commission.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-5
Annual renewals
Sec. 5. An application for renewal of a satellite facility license must be made annually.
As added by P.L.24-1992, SEC.18.

IC 4-31-5.5-6
Wagering and related activities
Sec. 6. A permit holder or group of permit holders that is authorized to operate satellite facilities may accept and transmit pari-mutuel wagers on horse racing at those facilities and may engage in all activities necessary to establish and operate appropriate satellite wagering facilities, including the following:
(1) Live simulcasts of horse racing conducted at the permit holder's racetrack or at other racetracks. However, a satellite facility operated by a permit holder may not simulcast races conducted in other states on any day that is not a live racing day (as defined in section 3 of this chapter) unless the satellite facility also simulcasts all available races conducted in Indiana on that day.
(2) Construction or leasing of satellite wagering facilities.
(3) Sale of food and beverages.
(4) Advertising and promotion.
(5) All other related activities.
As added by P.L.24-1992, SEC.18.



CHAPTER 6. LICENSING OF RACETRACK PERSONNEL AND RACING PARTICIPANTS

IC 4-31-6-1
Application
Sec. 1. (a) This section does not apply to:
(1) law enforcement officers; or
(2) reporters or other media employees assigned to cover events at a racetrack.
(b) A person must be a licensee in order to:
(1) participate in racing at a racetrack or at a satellite facility that permits the pari-mutuel form of wagering; or
(2) work in any capacity for a permit holder or an employee or a subcontractor of a permit holder.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.4.

IC 4-31-6-2
Procedures for license applications; license fees; adoption of rules
Sec. 2. The commission shall adopt rules under IC 4-22-2 establishing:
(1) procedures for license applications; and
(2) license fees.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-3
License fees; disbursement
Sec. 3. License fees collected by the commission shall be paid into the state general fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-4
Validity of license
Sec. 4. Unless revoked by the commission, each license is valid for one (1) year, beginning on January 1 of the year in which it is issued.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-5
Age of applicant; restrictions
Sec. 5. (a) Except as provided in subsection (b), the commission may not grant a license to an applicant who is less than sixteen (16) years of age.
(b) The commission may grant the following:
(1) A horse owner's license to an applicant of any age.
(2) A license other than a horse owner's license to an applicant less than sixteen (16) years of age who is working on a permit holder's premises for a parent or legal guardian. An application for a license under this subdivision must be signed by the

applicant's parent or legal guardian in the presence of one (1) or more track judges.
(c) An application for a horse owner's license by a person less than eighteen (18) years of age must be accompanied by a notarized statement from the applicant's parent or guardian indicating that the parent or guardian assumes responsibility for meeting all financial, contractual, or other obligations relating to all racing activities of the applicant.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.5.

IC 4-31-6-6
Conditions for refusal, revocation, or suspension of license
Sec. 6. (a) The commission may refuse or deny a license application, revoke or suspend a license, or otherwise penalize a licensee, if:
(1) the refusal, denial, revocation, suspension, or other penalty is in the public interest for the purpose of maintaining proper control over horse racing meetings or pari-mutuel wagering; and
(2) any of the conditions listed in subsection (b) apply to the applicant or licensee.
(b) The conditions referred to in subsection (a) are as follows:
(1) The applicant or licensee has been convicted of a felony or misdemeanor that could compromise the integrity of racing by the applicant's or licensee's participation in racing.
(2) The applicant or licensee has had a license of the legally constituted racing authority of a state, province, or country denied, suspended, or revoked for cause within the preceding five (5) years.
(3) The applicant or licensee is presently under suspension for cause of a license by the legally constituted racing authority of a state, province, or country.
(4) The applicant or licensee has violated or attempted to violate a provision of this article, a rule adopted by the commission, or a law or rule with respect to horse racing in a jurisdiction.
(5) The applicant or licensee has perpetrated or attempted to perpetrate a fraud or misrepresentation in connection with the racing or breeding of horses or pari-mutuel wagering.
(6) The applicant or licensee has demonstrated financial irresponsibility by accumulating unpaid obligations, defaulting on obligations, or issuing drafts or checks that are dishonored or not paid.
(7) The applicant or licensee has made a material misrepresentation in an application for a license.
(8) The applicant or licensee has been convicted of a crime involving bookmaking, touting, or similar pursuits or has consorted with a person convicted of such an offense.
(9) The applicant or licensee has abandoned, mistreated, abused, neglected, or engaged in an act of cruelty to a horse.         (10) The applicant or licensee has engaged in conduct that is against the best interest of horse racing.
(11) The applicant or licensee has failed to comply with a written order or ruling of the commission or judges pertaining to a racing matter.
(12) The applicant or licensee has failed to answer correctly under oath, to the best of the applicant's or licensee's knowledge, all questions asked by the commission or its representatives pertaining to a racing matter.
(13) The applicant or licensee has failed to return to a permit holder any purse money, trophies, or awards paid in error or ordered redistributed by the commission.
(14) The applicant or licensee has had possession of an alcoholic beverage on a permit holder's premises, other than a beverage legally sold through the permit holder's concession operation.
(15) The applicant or licensee has interfered with or obstructed a member of the commission, a commission employee, or a racing official while performing official duties.
(16) The name of the applicant or licensee appears on the department of state revenue's most recent tax warrant list, and the person's delinquent tax liability has not been satisfied.
(17) The applicant or licensee has pending criminal charges.
(18) The applicant or licensee has racing disciplinary charges pending in Indiana or another jurisdiction.
(19) The applicant or licensee is unqualified to perform the duties required under this article or the rules of the commission.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.19; P.L.50-1995, SEC.6.

IC 4-31-6-6.5
Denial of license to persons owing support
Sec. 6.5. The commission shall deny:
(1) a license; or
(2) the renewal of a license;
issued under this chapter to a person who is the subject of an order issued by a court under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal).
As added by P.L.23-1996, SEC.3. Amended by P.L.1-1997, SEC.24.

IC 4-31-6-7
Applicant for license to serve in capacity of judge; mental and physical qualifications
Sec. 7. In addition to the other requirements of this chapter, an applicant for a license to serve in the capacity of judge must satisfy the commission that the applicant possesses the necessary mental and physical qualifications, including:
(1) temperament;
(2) experience and knowledge of the horse racing industry and of the duties of racing officials; and         (3) other factors that the commission considers relevant.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-6-8
Fingerprints; submission by applicants
Sec. 8. (a) Applicants for a license issued by the commission shall submit their fingerprints to the commission once every five (5) years. Except as provided in subsection (d), the fingerprints shall be submitted as follows:
(1) The commission shall have fingerprints taken of an applicant for a license before approving the applicant for admission to the racing premises.
(2) Persons not appearing at the racing premises shall submit their fingerprints in the manner prescribed by the commission.
(b) Except as provided in subsection (d), fingerprints required by this section must be submitted on forms prescribed by the commission.
(c) The commission may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The commission shall maintain a file of fingerprints.
(d) The commission may accept the results of fingerprints taken within the preceding five (5) years and accepted by a racing body in another racing jurisdiction. The commission may require that acceptance of fingerprints under this subsection be dependent on the existence of a reciprocal agreement through which the state providing the fingerprints agrees to accept fingerprints from Indiana.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.20; P.L.50-1995, SEC.7.

IC 4-31-6-9
Issuance, denial, suspension, or revocation of license; construction with other laws
Sec. 9. Except as provided in sections 10 and 11 of this chapter, the issuance, denial, suspension, or revocation of a license under this chapter is subject to IC 4-21.5.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.23-1996, SEC.4.

IC 4-31-6-10
Suspension of license of person owing support; notice; reinstatement
Sec. 10. (a) Upon receiving an order of a court issued under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal), the commission shall:
(1) suspend a license issued under this chapter to any person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5)

business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commission receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commission shall not reinstate a license suspended under subsection (a) until the commission receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.23-1996, SEC.5. Amended by P.L.1-1997, SEC.25; P.L.1-2002, SEC.12.

IC 4-31-6-11
Duties of commission upon receipt of certain bureau orders; probationary status; appeal; reinstatement
Sec. 11. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(h), the commission shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) requests the activation of an income withholding order under IC 31-16-15-2 and establishes a payment plan with the bureau to pay the arrearage; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage;
(C) request the activation of an income withholding order under IC 31-16-15-2; and
(D) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that

the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(c), the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this chapter has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(2) That if the commission is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the notice required under subsection (b) is mailed, the commission shall suspend the person's license.
(d) The commission may not reinstate a license placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
As added by P.L.23-1996, SEC.6. Amended by P.L.1-1997, SEC.26; P.L.145-2006, SEC.7.



CHAPTER 7. PARI-MUTUEL WAGERING

IC 4-31-7-1
Designated grounds, enclosures, and facilities
Sec. 1. (a) A person holding a permit to conduct a horse racing meeting or a license to operate a satellite facility may provide a place in the racing meeting grounds or enclosure or the satellite facility at which the person may conduct and supervise the pari-mutuel system of wagering by patrons of legal age on the horse races conducted or simulcast by the person. The person may not permit or use:
(1) another place other than that provided and designated by the person; or
(2) another method or system of betting or wagering.
(b) Except as provided in section 7 of this chapter and IC 4-31-5.5, the pari-mutuel system of wagering may not be conducted on any races except the races at the racetrack, grounds, or enclosure for which the person holds a permit.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.21.

IC 4-31-7-2
Age restrictions
Sec. 2. (a) A person less than eighteen (18) years of age may not wager at a horse racing meeting.
(b) A person less than seventeen (17) years of age may not enter the grandstand, clubhouse, or similar areas of a racetrack at which wagering is permitted unless accompanied by a person who is at least twenty-one (21) years of age.
(c) A person less than eighteen (18) years of age may not enter a satellite facility.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.22; P.L.25-1996, SEC.1.

IC 4-31-7-3
Equipment requirements
Sec. 3. (a) The following equipment must be provided and maintained in good working order at each permit holder's racetrack or satellite facility, as applicable:
(1) A totalizator for win, place, and show wagering. The totalizator must:
(A) be of a design approved by the commission;
(B) be capable of registering by automatic mechanical, electric, or electronic means on central aggregators all wagers made on each horse, entry, or the field in each of the win, place, and show pools;
(C) display the totals wagered in a manner that permits ready tabulation and recording of those totals by the commission's representative before they are cleared from the central aggregators; and             (D) display to the public on a board running totals of amounts wagered in each of the win, place, and show pools on each entry in each race.
(2) A telephone system connecting the judges' stand with the office of the pari-mutuel plant and any other stations considered necessary by the commission.
(3) A system of bells that shall be rung from the judges' stand to signal the close of wagering.
(4) A button in the judges' stand that, when pressed, will lock ticket-issuing machines and close wagering for each race.
(b) In addition to the requirements of subsection (a), a permit holder may conduct exotic wagering only by the use of automatic mechanical, electric, or electronic devices that:
(1) print and issue tickets evidencing individual wagers;
(2) locally print a permanent record of the tickets issued by each machine or register on central aggregators by automatic mechanical, electric, or electronic means the total dollar value of those tickets; and
(3) permit ready tabulation and recording of those figures by the commission's representative before they are cleared from the central aggregators.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.23.

IC 4-31-7-4
Computer system safeguards
Sec. 4. The commission may require safeguards on the performance of a permit holder's computer systems and may require the permit holder to install equipment that will provide a complete analysis of the functioning of those computer systems.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-7-5
Records of wagering
Sec. 5. (a) Each permit holder shall maintain complete records of all wagering so the commission may ascertain for any race:
(1) the opening line and subsequent odds fluctuations;
(2) the amount of wagers;
(3) at which window wagers were placed on a betting interest; and
(4) any other information that the commission may require.
(b) A permit holder shall retain the records required by subsection (a) for at least one (1) year after the close of each horse racing meeting and may not destroy those records without the permission of the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-7-6
Security officers
Sec. 6. At all racetracks where the wagering averages fifteen

thousand dollars ($15,000) or more each day on which pari-mutuel wagering is conducted, the permit holder shall employ or engage the services of at least one (1) security officer in uniform to be on duty during racing hours and stationed in front of the mutuel department in close proximity to the information window.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.24.

IC 4-31-7-7
Televised simulcasts
Sec. 7. (a) As used in this section, "live racing day" means a day on which at least eight (8) live horse races are conducted.
(b) Upon request by a permit holder from time to time, the commission may authorize the permit holder to conduct pari-mutuel wagering at the permit holder's racetrack on televised simulcasts of horse races from other racetracks in Indiana or in other states or countries where horse racing and wagering are permitted by law. The commission may adopt rules regarding simulcasting. A permit holder that conducts at least one hundred twenty (120) live racing days annually may request an unlimited number of days of simulcasting per year. However, the requirement for one hundred twenty (120) live racing days does not apply if the commission determines that the permit holder is prevented from conducting live horse racing as a result of a natural disaster or other event over which the permit holder has no control. In addition, if the initial racing meeting conducted by a permit holder commences at such a time as to make it impractical to conduct one hundred twenty (120) live racing days during the permit holder's first year of operations, the commission may authorize the permit holder to conduct simulcast wagering during the first year of operations with fewer than one hundred twenty (120) live racing days. A permit holder that conducts fewer than one hundred twenty (120) live racing days annually may request permission to conduct simulcasting only during the hours on a racing day when racing is being conducted at the permit holder's racetrack. The televised simulcasts must comply with the Interstate Horse Racing Act of 1978 (15 U.S.C. 3001 et seq.).
(c) A permit holder that conducts simulcasts on a day that is not a live racing day may not simulcast races conducted in other states unless the permit holder also simulcasts all available races conducted in Indiana on that day.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.25.

IC 4-31-7-8
Interstate combined wagering pools
Sec. 8. (a) As used in this section, "host facility" means:
(1) the racetrack at which the horse race is run; or
(2) the facility that is designated as the host facility if the horse race is run in a jurisdiction that is not participating in the interstate combined wagering pool.     (b) As used in this section, "host jurisdiction" means the jurisdiction in which the host facility is located.
(c) As used in this section, "interstate combined wagering pool" means a pari-mutuel pool established in one (1) jurisdiction that is combined with comparable pari-mutuel pools from at least one (1) other horse racing jurisdiction.
(d) As used in this section, "racing jurisdiction" or "jurisdiction" means a governmental jurisdiction that is responsible for the regulation of pari-mutuel wagering in that jurisdiction and is a member of the Association of Racing Commissioners International.
(e) Notwithstanding any other law, the commission may authorize a permit holder to participate in an interstate combined wagering pool that is established for the purpose of establishing payoff prices in the various jurisdictions. When such a permit holder participates in an interstate combined wagering pool, the permit holder may adopt the take-out of the host jurisdiction or facility.
(f) The commission may approve types of wagering, distribution of winnings, and rules of racing for interstate combined wagering pools that are different from those that normally apply in Indiana.
(g) The commission may do the following:
(1) Allow a permit holder to use at least one (1) of the permit holder's races for an interstate combined wagering pool at locations outside the commission's jurisdiction.
(2) Allow pari-mutuel pools in other states to be combined with pari-mutuel pools in Indiana for the purpose of establishing an interstate combined wagering pool.
(h) A permit holder's participation in a combined interstate wagering pool does not cause that permit holder to be considered to be doing business in any jurisdiction other than the jurisdiction in which the permit holder is physically located.
(i) Pari-mutuel taxes or commissions may not be imposed on any amounts wagered in an interstate combined wagering pool other than amounts wagered in Indiana.
(j) Breakage for interstate combined wagering pools shall be calculated in accordance with the statutes or rules of the host jurisdiction and must be distributed among the participating jurisdictions in a manner agreed to among the jurisdictions.
(k) All wagers accepted by a satellite facility on races originating from a racetrack in Indiana shall be transmitted to the racetrack for inclusion in the racetrack's appropriate wagering pool for the purpose of calculating payoffs to bettors.
As added by P.L.24-1992, SEC.26.



CHAPTER 8. MISCELLANEOUS OPERATING PROCEDURES

IC 4-31-8-1
Rules governing horse racing
Sec. 1. All horse racing over which the commission has jurisdiction shall be conducted under rules adopted by the commission. A matter that is not provided for in the commission's rules shall be determined by the judges or by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-8-2
Camera to photograph each finish
Sec. 2. A permit holder shall provide a camera that shall be used to photograph each finish. If two (2) or more horses reach the finish post so closely aligned that it is difficult for the judges to determine the order of finish for any of the first four (4) positions, the negative or a positive print may be inspected and used to make a decision. A print or prints of the finish or the equivalent shall be posted for public inspection. However, in the event of mechanical difficulty or insufficient light for a picture to be taken, the judges shall make the final decision.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-8-3
Identification of horse; burden of proof
Sec. 3. A horse may not start in a race unless the horse is fully identified. The burden of proving a horse's identity rests with the person having charge of the horse at the horse racing meeting, and the judges may suspend and refer to the commission such a person in case of fraud or attempted fraud. The judges also may suspend and refer to the commission any other person who aids in the perpetration of a fraud or who participates in an attempt at fraud.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-8-4
Alcohol breath test; procedure; sanctions
Sec. 4. (a) A permit holder shall provide an alcohol breath-testing device that is approved by the commission and operated by a person certified to use such a device. All drivers, jockeys, judges, starters, assistant starters, and drivers of starting gates shall submit to a breath test at each racing program in which they participate. In addition, the secretary of the commission, a member of the commission, a commission investigator, the stewards, or the track chief of security may order a licensee to submit to a breath test at any time there is reason to believe the licensee may have consumed sufficient alcohol to cause the licensee to fail a breath test.
(b) A person whose breath test shows a reading of an alcohol concentration equivalent (as defined in IC 9-13-2-2.4) to more than five-hundredths (0.05) gram of alcohol per two hundred ten (210)

liters of the person's breath, is subject to the following sanctions:
(1) A driver or jockey may not be permitted to drive or ride and shall be suspended under the rules of the commission.
(2) A judge, a starter, an assistant starter, or a driver of the starting gate shall be relieved of all duties for that program, and a report shall be made to the commission for appropriate action.
(3) Any other licensee shall be suspended, beginning that day, under the rules of the commission.
(c) The stewards and judges shall, on behalf of the commission, impose the following sanctions against a licensee who refuses to submit to a breath test:
(1) For the first refusal, a civil penalty of one hundred dollars ($100) and a seven (7) day suspension.
(2) For a second refusal, a civil penalty of two hundred fifty dollars ($250) and a thirty (30) day suspension.
(3) For any additional refusals to submit to a breath test, a civil penalty of two hundred fifty dollars ($250), a sixty (60) day suspension, and referral of the case to the commission for any further action that the commission considers necessary.
(d) A sanction under subsection (c) may be appealed to the commission. An appeal stays the sanction until further action by the commission. The appeal must be heard by the commission within thirty (30) days after the date of the appeal.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.33-1997, SEC.1; P.L.1-2000, SEC.1.

IC 4-31-8-5
Inspection of racetrack premises; certification
Sec. 5. Each applicant for a permit shall, before the opening of the applicant's racing season, request an inspection of the racetrack premises and obtain a certificate from the division of fire and building safety stating that the premises are in compliance with all safety requirements.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.1-2006, SEC.85.

IC 4-31-8-6
"Horsemen's association" defined
Sec. 6. (a) As used in this section, "horsemen's association" means a corporation, a limited liability company, an organization, or an association that represents, through membership, more than one-half (1/2) of the aggregate of all owners and trainers who were licensed and actively participated in racing at a recognized meeting.
(b) A permit holder may contract with one (1) or more horsemen's association for the association to represent owners and trainers participating in a horse racing meeting conducted by the permit holder.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.8-1993, SEC.41.



CHAPTER 9. TAXATION AND DISTRIBUTION OF PARI-MUTUEL REVENUES

IC 4-31-9-1
Withholdings
Sec. 1. A person that holds a permit to conduct a horse racing meeting or a license to operate a satellite facility shall withhold:
(1) eighteen percent (18%) of the total of money wagered on each day at the racetrack or satellite facility (including money wagered on exotic wagering pools); plus
(2) an additional three and one-half percent (3.5%) of the total of all money wagered on exotic wagering pools on each day at the racetrack or satellite facility.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.27.



CHAPTER 10. INDIANA HORSE RACING COMMISSION OPERATING FUND

IC 4-31-10-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the Indiana horse racing commission operating fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-2
Establishment; administration
Sec. 2. The Indiana horse racing commission operating fund is established. The fund shall be administered by the commission. The fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-3
Composition of fund
Sec. 3. The fund consists of appropriations made by the general assembly.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-4
Purpose
Sec. 4. The commission shall use the fund to pay its operating costs and to pay the costs of administering and enforcing this article.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-10-5
Budget requests
Sec. 5. The commission shall prepare budget requests at the direction of the budget agency.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 11. BREED DEVELOPMENT ADVISORY COMMITTEES AND BREED DEVELOPMENT FUNDS

IC 4-31-11-1
"Development committee" defined
Sec. 1. As used in this chapter, "development committee" refers to a breed development advisory committee established by the commission under section 3 of this chapter.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-2
"Development fund" defined
Sec. 2. As used in this chapter, "development fund" refers to a breed development fund established by the commission under section 10 of this chapter.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-3
Establishment of separate committee for each breed
Sec. 3. The commission may establish a separate breed development advisory committee for each breed of horse that participates in racing meetings under this article.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-4
Members; requirements
Sec. 4. Each development committee consists of three (3) members appointed by the governor. The members of each development committee must be residents of Indiana who are knowledgeable in horse breeding and racing and must include one (1) member who is an owner and one (1) member who is a breeder. No more than two (2) members of each development committee may be members of the same political party.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-5
Term of office; vacancy
Sec. 5. A member of a development committee serves a term of four (4) years. If a vacancy occurs on a development committee, the governor shall appoint a new member to serve for the remainder of the unexpired term.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-6
Chairman; secretary
Sec. 6. Each development committee may elect one (1) member to serve as chairman and one (1) member to serve as secretary.
As added by P.L.341-1989(ss), SEC.2.
IC 4-31-11-7
Salary; reimbursement of expenses
Sec. 7. A member of a development committee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). However, a member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-8
Indiana sires racing program
Sec. 8. Each development committee shall make recommendations to the commission concerning an Indiana sires racing program. If the commission establishes an Indiana sires racing program, only those horses that were sired by an Indiana stallion are eligible for races conducted under the program. Stallions residing in Indiana during the full length of the breeding season are eligible for registration as Indiana sires. The commission may charge a fee for registration of Indiana sires.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-9
Recommendations to commission
Sec. 9. (a) Each development committee may make recommendations to the commission concerning:
(1) stakes races;
(2) futurity races;
(3) races only for horses owned by Indiana residents;
(4) races only for horses sired by stallions standing in Indiana;
(5) races only for horses foaled in Indiana; or
(6) races for any combination of horses described in subdivision (3), (4), or (5).
Races described in subdivisions (3) through (6) may be for different distances and may be limited by the age, sex, or gait of the horse.
(b) Each development committee may make recommendations to the commission concerning:
(1) cooperative arrangements with statewide breed associations; and
(2) distribution of money available in a development fund in order to supplement a purse for a race at a county fair or agricultural exposition in Indiana.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-10
Establishment of separate fund for each breed
Sec. 10. The commission may establish a separate breed development fund for each breed of horse that participates in racing meetings under this article. The development funds shall be

administered by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-11
Composition of fund
Sec. 11. Each development fund consists of:
(1) breakage and outs paid into the fund under IC 4-31-9-10;
(2) appropriations by the general assembly;
(3) gifts;
(4) stakes payments;
(5) entry fees; and
(6) money paid into the fund under IC 4-33-12-6.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.34; P.L.277-1993(ss), SEC.126.

IC 4-31-11-12
Investment of funds
Sec. 12. The treasurer of state shall invest the money in each development fund not currently needed to meet obligations of that fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-13
Payments from funds; order; transfer of funds
Sec. 13. The auditor of state and treasurer of state shall make payments from the development funds upon order of the commission. However, the auditor of state and treasurer of state may not transfer money from one (1) development fund to another development fund.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-14
Reversion of funds at the end of fiscal year
Sec. 14. A development fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-11-15
Purpose
Sec. 15. The commission shall use the development funds to provide purses and other funding for the activities described in section 9 of this chapter.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 12. MEDICATION OF RACE HORSES

IC 4-31-12-1
Purpose
Sec. 1. The purpose of this chapter is to protect the integrity of horse racing, to guard the health of the horse, and to safeguard the interests of the public and the racing participants through the prohibition or control of all drugs and medications or substances foreign to the natural horse.
As added by P.L.341-1989(ss), SEC.2.



CHAPTER 13. OFFENSES AND ENFORCEMENT

IC 4-31-13-1
Sanctions; civil penalties; maximum amount
Sec. 1. (a) The commission or the commission's designee, as determined under the rules of the commission, on its own motion or in addition to a penalty assessed by the stewards and judges, may issue orders under IC 4-21.5 to:
(1) issue, deny, suspend, diminish, or revoke permits and licenses as authorized by this article;
(2) impose civil penalties, in addition to any other penalty imposed by the commission on a person who violates this article or a rule or an order of the commission; and
(3) rule a person off one (1) or more permit holders' premises, if necessary in the public interest to maintain proper control over recognized meetings.
(b) Except as provided in IC 4-31-12-16, a civil penalty imposed against a licensee under subsection (a)(2) may not exceed five thousand dollars ($5,000). For purposes of subsection (a)(2), each day during which a violation of this article or a rule or an order of the commission continues to occur constitutes a separate offense.
(c) Civil penalties imposed under this article shall be deposited in the state general fund.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.43; P.L.50-1995, SEC.10.

IC 4-31-13-2
Disciplinary hearings; suspension of license; limitation of actions; appeal
Sec. 2. (a) The commission may adopt rules under IC 4-22-2 to delegate to the stewards and judges of racing meetings under the jurisdiction of the commission the power to conduct disciplinary hearings on behalf of the commission. The stewards and judges shall give at least twelve (12) hours notice of any such hearing. The stewards and judges, on behalf of the commission, may impose one (1) or more of the following sanctions against a licensee who violates this article or the rules or orders of the commission:
(1) A civil penalty not to exceed one thousand dollars ($1,000).
(2) A temporary order or other immediate action in the nature of a summary suspension if a licensee's actions constitute an immediate danger to the public health, safety, or welfare.
(3) Suspension of a license held by the licensee for not more than sixty (60) days. The suspension of a license under this subdivision is:
(A) valid even though the suspension extends beyond the period of the racing meeting for which the stewards and judges have been appointed; and
(B) effective at all other racing meetings under the jurisdiction of the commission.         (4) A rule that a person must stay off the premises of one (1) or more permit holders if necessary in the public interest to maintain proper control over recognized meetings.
(5) Referral of the matter to the commission for its consideration.
However, at least two (2) of the stewards or judges at a racing meeting must concur in a suspension or civil penalty.
(b) The suspension of a license or the imposition of a civil penalty under this section must occur within sixty (60) days after the date of the violation.
(c) A suspension or civil penalty under this section may be appealed to the commission. The commission shall adopt rules establishing procedures for appeals and stays of appeals.
As added by P.L.341-1989(ss), SEC.2. Amended by P.L.24-1992, SEC.44; P.L.50-1995, SEC.11.

IC 4-31-13-3
Conducting, aiding, or abetting pari-mutuel wagering without a permit; violation; Class D felony
Sec. 3. (a) A person who is not a permit holder may not conduct, or aid or abet the conducting of, a horse racing meeting at which pari-mutuel wagering is permitted. Each day of racing in violation of this section constitutes a separate offense.
(b) A person who violates this section commits a Class D felony.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-3.5
Permit holders or persons with an interest in a permit holder
Sec. 3.5. (a) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(b) This section applies only to contributions made after June 30, 1996.
(c) As used in this section, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described

in subdivision (1).
(f) For purposes of this section, a person is considered to have an interest in a permit holder if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the permit holder.
(2) The person is an officer of the permit holder.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the permit holder.
(4) The person is a political action committee of the permit holder.
(g) For purposes of this section, a permit holder is considered to have made a contribution if a contribution is made by a person who has an interest in the permit holder.
(h) A permit holder or a person with an interest in a permit holder may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the permit holder holds a permit.
(2) The three (3) years following the final expiration or termination of the permit holder's permit.
(i) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.4-1996, SEC.92.

IC 4-31-13-4
Right of entry by commission and representatives; searches of persons and property; violation; suspension
Sec. 4. (a) The commission and its representatives have the right of full and complete entry to any and all parts of the grounds and mutuel plants of permit holders.
(b) The commission, the commission's representatives, and the state judge investigating for violations of law or of the rules of the commission may permit persons authorized by them to search the following persons and areas:
(1) All persons who are within the racetrack premises and:
(A) licensed by the commission; or
(B) engaged in activities that require a license by the commission.
(2) Persons who have gained access to the racetrack premises by special permission.
(3) Vendors licensed by the commission when they are within the racetrack premises.
(4) Stables, rooms, vehicles, and other places within the racetrack premises that are used by those persons who may be searched under this section.
(5) Stables, rooms, and vehicles that are used or maintained by persons licensed by the commission and are located in areas outside of the racetrack premises where horses eligible to race at the racing meeting are stabled.
(c) If a licensee refuses to consent to a search under this section, the person shall be automatically suspended. As added by P.L.341-1989(ss), SEC.2. Amended by P.L.50-1995, SEC.12.

IC 4-31-13-5
"Member of the family" defined; offer of compensation or thing of value by permit holder or employee to commission member or family; prohibition
Sec. 5. (a) As used in this section, "member of the family" means a spouse, parent, father-in-law, mother-in-law, child, son-in-law, daughter-in-law, grandparent, grandchild, brother, sister, brother-in-law, sister-in-law, uncle, aunt, nephew, niece, or first cousin.
(b) A permit holder or a member, an officer, a director, or an employee of the permit holder may not give or offer to:
(1) a member, an employee, or a representative of the commission; or
(2) a member of the family of a commission member, an employee, or a representative;
a gift, money, property, entertainment, or any other thing of value with intent to influence, or that may appear to be intended to influence, the member, an employee, or a representative of the commission in the performance of official duties and responsibilities.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-6
Disclosure of information by permit holder to commission
Sec. 6. Upon demand in writing by the commission, a permit holder shall furnish the commission a full and complete statement of receipts, expenditures, attendance, and any other information that the commission requires with respect to a meeting or with respect to an accounting period specified by the commission.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-7
Horse in which racetrack official has direct or indirect interest in; ineligibility
Sec. 7. (a) This section applies to the following persons:
(1) Judges.
(2) Racing secretaries.
(3) Employees in the racing secretary's office.
(4) Starters.
(5) Assistant starters.
(6) Assistants to the state veterinarian.
(7) Any other racing official of a permit holder whose appointment must be reported to and approved by the commission under IC 4-31-5-5.
(b) When a person listed in subsection (a) is serving in an official capacity at a racetrack, a horse in which the person (or the person's spouse or child) has a direct or indirect interest may not be raced at that racetrack. As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-8
Making of book or operation of handbooks on grounds; betting with bookmakers; prohibitions
Sec. 8. A permit holder may not allow the making of book or the operation of handbooks on its grounds. If these practices are found to exist, the permit holder shall take immediate steps to eliminate them. Any licensees who are found betting with bookmakers may be deprived of their licenses, ejected from the grounds, and denied entrance to any race meeting in Indiana. Any other persons found betting with bookmakers may be ejected from the grounds and denied further entrance to any race meeting in Indiana.
As added by P.L.341-1989(ss), SEC.2.

IC 4-31-13-9
Gift by permit holder to induce precinct committee member on local public question
Sec. 9. (a) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(b) This section applies only to property given after June 30, 1996.
(c) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(d) For purposes of this section, a person is considered to have an interest in a permit holder if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the permit holder.
(2) The person is an officer of the permit holder.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the permit holder.
(4) The person is a political action committee of the permit holder.
(e) A permit holder or a person with an interest in a permit holder may not give any property (as defined in IC 35-41-1-23) to a member of a precinct committee to induce the member of the precinct committee to do any act or refrain from doing any act with respect to the approval of a local public question under IC 4-31-4.
(f) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.24-1996, SEC.9. Amended by P.L.2-1997, SEC.13.






ARTICLE 32. REPEALED

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. TAXATION OF PRIZES

IC 4-32-4-1
Monetary prize; withholding state adjusted gross income tax; report of prize to department of state revenue
Sec. 1. An organization described in IC 4-32-1-1 that awards a monetary prize shall withhold state adjusted gross income tax from the prize awarded to a winner and report the prize awarded to the department of state revenue in the same manner as required under federal law if the organization that awards the prize is required to withhold federal tax or report the prize under federal law.
As added by P.L.32-1990, SEC.13.

IC 4-32-4-2
Prize of merchandise or other goods; reporting to Internal Revenue Service and department of state revenue; withholding state adjusted gross income tax
Sec. 2. An organization described in IC 4-32-1-1 that awards a prize of merchandise or other goods shall include with each prize awarded the appropriate forms for reporting the prize to the Internal Revenue Service and department of state revenue if reporting the receipt of the prize is required. The organization shall withhold state adjusted gross income tax and report prizes awarded under this section to the department of state revenue in the same manner as required under federal law.
As added by P.L.32-1990, SEC.13.



CHAPTER 5. REPEALED



CHAPTER 6. DEFINITIONS

IC 4-32-6-1
Application of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-2
"Allowable event"
Sec. 2. "Allowable event" means:
(1) a bingo event;
(2) a charity game night;
(3) a raffle;
(4) a door prize drawing;
(5) a festival; or
(6) a sale of pull tabs, punchboards, or tip boards;
conducted by a qualified organization in accordance with this article and rules adopted by the department under this article.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-3
"Bingo"
Sec. 3. "Bingo" means a game conducted in the following manner:
(1) Each participant receives at least one (1) card, board, pad, or piece of paper marked off into twenty-five (25) squares that are arranged in five (5) vertical rows of five (5) squares each, with each row designated by a single letter, and each box containing a single numeral, from one (1) to seventy-five (75), except the center box, which is always marked with the word "free".
(2) As the caller of the game announces a letter and number combination, each player covers the square corresponding to the announced number, letter, or combination of numbers and letters.
(3) The winner of each game is the player who is the first to properly cover a predetermined and announced pattern of squares upon the card used by the player.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-4
"Bingo event"
Sec. 4. "Bingo event" means an event at which bingo is conducted by an organization that holds a bingo license or a special bingo license issued under this article.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-4.5
"Bona fide business organization"      Sec. 4.5. "Bona fide business organization" means a local organization that is not for pecuniary profit and is exempt from federal income taxation under Section 501(c)(6) of the Internal Revenue Code.
As added by P.L.150-2005, SEC.1.

IC 4-32-6-5
"Bona fide civic organization"
Sec. 5. "Bona fide civic organization" means a branch, lodge, or chapter of a national or state organization that is not for pecuniary profit or a local organization that is not for pecuniary profit and not affiliated with a state or national organization whose written constitution, charter, articles of incorporation, or bylaws provide the following:
(1) That the organization is organized primarily for civic, fraternal, or charitable purposes.
(2) That upon dissolution of the organization all remaining assets of the organization revert to nonprofit civic or charitable purposes.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-6
"Bona fide educational organization"
Sec. 6. "Bona fide educational organization" means an organization that is not for pecuniary profit and that meets the following criteria:
(1) The organization's primary purpose is educational in nature.
(2) The organization's constitution, chapter, articles, or bylaws contain a clause that provides that upon dissolution all remaining assets shall be used for nonprofit educational purposes.
(3) The organization is designed to develop the capabilities of individuals by instruction in a public or private:
(A) elementary or secondary school; or
(B) college or university.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-7
"Bona fide political organization"
Sec. 7. (a) "Bona fide political organization" means a party committee, association, fund, or other organization, whether incorporated or not, organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures, or both, for an exempt function (as defined in Section 527 of the Internal Revenue Code).
(b) The term does not include a candidate's committee (as defined in IC 3-5-2-7).
As added by P.L.24-1992, SEC.47.

IC 4-32-6-8 "Bona fide religious organization"
Sec. 8. "Bona fide religious organization" means an organization, a church, a body of communicants, or a group:
(1) organized primarily for religious purposes and not for pecuniary profit that provides to the department written confirmation that the entity is operating under Section 501 of the Internal Revenue Code or under the Section 501 nonprofit status of the entity's parent organization; and
(2) whose constitution, charter, articles, or bylaws contain a clause that provides that upon dissolution all remaining assets shall be used for nonprofit religious purposes or shall revert to the parent organization for nonprofit religious purposes.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-9
"Bona fide senior citizens organization"
Sec. 9. "Bona fide senior citizens organization" means an organization that is not for pecuniary profit and that:
(1) consists of at least fifteen (15) members who are at least sixty (60) years of age;
(2) is organized by the organization's constitution, charter, articles, or bylaws for the mutual support and advancement of the causes of elderly or retired persons; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance the causes of elderly or retired persons.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-10
"Bona fide veterans organization"
Sec. 10. "Bona fide veterans organization" means a local organization or a branch, lodge, or chapter of a state or national organization chartered by the Congress of the United States that is not for pecuniary profit and that:
(1) consists of individuals who are or were members of the armed forces of the United States;
(2) is organized for the mutual support and advancement of the organization's membership and patriotic causes; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance patriotic causes.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-11
"Charity game night"
Sec. 11. (a) "Charity game night" means an event at which wagers are placed upon the following permitted games of chance through the use of imitation money:         (1) A card game.
(2) A dice game.
(3) A roulette wheel.
(4) A spindle.
(b) The term does not include an event at which wagers are placed upon any of the following:
(1) Bookmaking.
(2) A slot machine.
(3) A one-ball machine or a variant of a one-ball machine.
(4) A pinball machine that awards anything other than an immediate and unrecorded right of replay.
(5) A policy or numbers game.
(6) A banking or percentage game played with cards or counters, including the acceptance of a fixed share of the stakes in a game.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-12
"Commissioner"
Sec. 12. "Commissioner" refers to the commissioner of the department of state revenue.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-13
"Department"
Sec. 13. "Department" refers to the department of state revenue established by IC 6-8.1-2-1.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-14
"Door prize"
Sec. 14. "Door prize" means a prize awarded to a person based solely upon the person's attendance at an event or the purchase of a ticket to attend an event.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-15
"Door prize drawing"
Sec. 15. "Door prize drawing" means a drawing to award a door prize.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-16
"Door prize event"
Sec. 16. "Door prize event" means an event at which at least one (1) door prize drawing is conducted by an organization that holds a door prize drawing license issued under this article.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-16.4 "Licensed supply"
Sec. 16.4. "Licensed supply" refers to any of the following:
(1) Bingo cards.
(2) Bingo boards.
(3) Bingo sheets.
(4) Bingo pads.
(5) Any other supplies, devices, or equipment designed to be used in playing bingo designated by rule of the department.
(6) Pull tabs.
(7) Punchboards.
(8) Tip boards.
As added by P.L.150-2005, SEC.2.

IC 4-32-6-16.5
"Marketing sheet"
Sec. 16.5. "Marketing sheet" means additional information published about a wagering game that describes winnings.
As added by P.L.188-2003, SEC.2.

IC 4-32-6-17
"Operator"
Sec. 17. "Operator" means an individual who is responsible for conducting an allowable event for a qualified organization under this article in accordance with Indiana law.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-18
"Pull tab"
Sec. 18. "Pull tab" means a game conducted in the following manner:
(1) A single folded or banded ticket or a two-ply card with perforated break-open tabs is bought by a player from a qualified organization.
(2) The face of each card is initially covered or otherwise hidden from view, concealing a number, letter, symbol, or set of letters or symbols.
(3) In each set of tickets or cards, a designated number of tickets or cards have been randomly designated in advance as winners.
(4) Winners, or potential winners if the game includes the use of a seal, are determined by revealing the faces of the tickets or cards. The player may be required to sign the player's name on numbered lines provided if a seal is used.
(5) The player with a winning pull tab ticket or numbered line receives the prize stated on the flare from the qualified organization. The prize must be fully and clearly described on the flare.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-19 "Punchboard"
Sec. 19. "Punchboard" means a card or board that contains a grid or section that hides the random opportunity to win a prize based on the results of punching a single section to reveal a symbol or prize amount.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-20
"Qualified organization"
Sec. 20. (a) "Qualified organization" means:
(1) a bona fide religious, educational, senior citizens, veterans, or civic organization operating in Indiana that:
(A) operates without profit to the organization's members;
(B) is exempt from taxation under Section 501 of the Internal Revenue Code; and
(C) has been continuously in existence in Indiana for at least five (5) years or is affiliated with a parent organization that has been in existence in Indiana for at least five (5) years; or
(2) a bona fide political organization operating in Indiana that produces exempt function income (as defined in Section 527 of the Internal Revenue Code).
(b) For the purpose of IC 4-32-9-3, a "qualified organization" includes the following:
(1) A hospital licensed under IC 16-21.
(2) A health facility licensed under IC 16-28.
(3) A psychiatric facility licensed under IC 12-25.
(4) An organization defined in subsection (a).
(c) For the purpose of IC 4-32-9-9.5, a "qualified organization" includes a bona fide business organization.
As added by P.L.24-1992, SEC.47. Amended by P.L.2-1993, SEC.38; P.L.18-1994, SEC.1; P.L.27-1996, SEC.1; P.L.150-2005, SEC.3.

IC 4-32-6-20.2
"Qualified personal property"
Sec. 20.2. "Qualified personal property" means personal property leased by a qualified organization that is:
(1) designed to be used on a body of water; and
(2) used to conduct a raffle associated with the qualified organization's allowable event in the following manner:
(A) Each item of the personal property is marked with a number corresponding to the number of a chance purchased in a raffle.
(B) The winner of the raffle is determined by the number of the item of personal property that crosses a designated finish line on the body of water first.
As added by P.L.150-2005, SEC.4.

IC 4-32-6-20.5
"Qualified recipient"
Sec. 20.5. "Qualified recipient" means:         (1) a hospital or medical center operated by the federal government;
(2) a hospital licensed under IC 16-21;
(3) a hospital subject to IC 16-22;
(4) a hospital subject to IC 16-23;
(5) a health facility licensed under IC 16-28;
(6) a psychiatric facility licensed under IC 12-25;
(7) an organization described in section 20(a) of this chapter;
(8) an activity or a program of a local law enforcement agency intended to reduce substance abuse;
(9) a charitable activity of a local law enforcement agency; or
(10) a veterans' home.
As added by P.L.29-2004, SEC.1.

IC 4-32-6-21
"Raffle"
Sec. 21. "Raffle" means the selling of tickets or chances to win a prize awarded through a random drawing.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-22
"Raffle event"
Sec. 22. "Raffle event" means an event at which at least one (1) raffle is conducted by an organization that holds a raffle license issued under this article.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-23
"Tip board"
Sec. 23. "Tip board" means a board, a placard, or other device that is marked off in a grid or columns, with each section containing a hidden number or numbers or other symbols that determine a winner.
As added by P.L.24-1992, SEC.47.

IC 4-32-6-23.5
"Veterans' home"
Sec. 23.5. "Veterans' home" means any of the following:
(1) The Indiana Veterans' Home.
(2) The VFW National Home for Children.
(3) The Indiana Soldiers' and Sailors' Children's Home.
As added by P.L.29-2004, SEC.2.

IC 4-32-6-24
"Worker"
Sec. 24. "Worker" means an individual who helps or participates in any manner in preparing for, conducting, assisting in conducting, cleaning up after, or taking any other action in connection with an allowable event under this article.
As added by P.L.24-1992, SEC.47. Amended by P.L.27-1996, SEC.2.



CHAPTER 7. DEPARTMENT POWERS AND DUTIES

IC 4-32-7-1
Supervision and administration of events
Sec. 1. The department shall supervise and administer allowable events conducted in Indiana under this article.
As added by P.L.24-1992, SEC.48.

IC 4-32-7-2
Investigations and other proceedings
Sec. 2. For purposes of conducting an investigation or proceeding under this article, the department may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Issue subpoenas.
(4) Compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.24-1992, SEC.48.

IC 4-32-7-3
Rules
Sec. 3. (a) Except as provided in subsection (b), the department may adopt rules under IC 4-22-2 for the establishment, implementation, and operation of allowable events or to ensure that the allowable events are consistently operated in a fair and honest manner.
(b) The department may not adopt a rule under IC 4-22-2 requiring a qualified organization to use a minimum percentage of the qualified organization's gross receipts from allowable events and related activities for the lawful purposes of the qualified organization.
(c) The department may not adopt a rule under IC 4-22-2 to limit the rent that may be charged to a qualified organization to lease qualified personal property.
As added by P.L.24-1992, SEC.48. Amended by P.L.150-2005, SEC.5.

IC 4-32-7-4
Licensing; obtaining materials
Sec. 4. (a) The department has the sole authority to license entities under this article to sell, distribute, or manufacture the following:
(1) Bingo cards.
(2) Bingo boards.
(3) Bingo sheets.
(4) Bingo pads.
(5) Any other supplies, devices, or equipment designed to be used in playing bingo designated by rule of the department.
(6) Pull tabs.
(7) Punchboards.         (8) Tip boards.
(b) Qualified organizations must obtain the materials described in subsection (a) only from an entity licensed by the department.
(c) The department may not limit the number of qualified entities licensed under subsection (a).
As added by P.L.24-1992, SEC.48.

IC 4-32-7-5
Fees
Sec. 5. The department shall charge appropriate fees to the following:
(1) An applicant for a license to conduct an allowable event.
(2) An applicant seeking a license to distribute bingo supplies, pull tabs, punchboards, or tip boards.
(3) An applicant seeking a license to manufacture bingo supplies, pull tabs, punchboards, or tip boards.
As added by P.L.24-1992, SEC.48.

IC 4-32-7-6
Ownership, sale, and lease of property; personnel program
Sec. 6. The department may do the following:
(1) Own, sell, and lease real and personal property necessary to carry out the department's responsibilities under this article.
(2) Establish and maintain a personnel program for the department's employees with respect to this article and combine and coordinate the program with a personnel program the department has with respect to IC 6-8.1.
As added by P.L.24-1992, SEC.48.

IC 4-32-7-7
Departmental staff
Sec. 7. The department may employ staff necessary to carry out this article. However, the restrictions and limitations on the operators and workers set forth in IC 4-32-9-23 apply to staff employed under this article. The employees hired by the department under this article may be the same as the department's employees hired under IC 6-8.1.
As added by P.L.24-1992, SEC.48.



CHAPTER 8. ADMINISTRATIVE PROCEDURES

IC 4-32-8-1
Decision making process; protests
Sec. 1. IC 6-8.1 applies to the department's decision making process under this article, except that a formal protest of any decision, intended decision, or other action must be filed not more than seventy-two (72) hours after receipt of the notice of decision, intended decision, or other action.
As added by P.L.24-1992, SEC.49.

IC 4-32-8-2
Continuation of operation
Sec. 2. If the department proposes to terminate the license of an organization, a distributor, or a manufacturer, the entity may continue to operate under the license until the department has made a decision and all administrative appeals have been exhausted by the entity. However, the right to continue to operate after the entity's receipt of the department's decision does not apply to an entity if the department declares in the decision to terminate the license that an emergency exists that requires the immediate termination of the license.
As added by P.L.24-1992, SEC.49.

IC 4-32-8-3
Rules concerning emergencies
Sec. 3. The department shall adopt rules under IC 4-22-2 concerning when an emergency exists that requires the immediate termination of a license under section 2 of this chapter.
As added by P.L.24-1992, SEC.49.

IC 4-32-8-4
Location of hearing
Sec. 4. Whenever the commissioner is required to hold a public hearing concerning a license issued under this article, the hearing must be held in the department's geographic region that includes the county in which the qualified organization that is seeking or holds the license is located.
As added by P.L.27-1996, SEC.3.

IC 4-32-8-5
Application of administrative orders and procedures act to protests and hearings
Sec. 5. IC 4-21.5 applies to protests and hearings under this article.
As added by P.L.188-2003, SEC.3.



CHAPTER 9. CONDUCT OF GAMES

IC 4-32-9-1
Authorized activities
Sec. 1. A qualified organization may conduct the following activities in accordance with this article:
(1) A bingo event.
(2) A charity game night.
(3) A raffle event.
(4) A door prize event.
(5) A festival.
(6) The sale of pull tabs, punchboards, and tip boards.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-2
License requirement
Sec. 2. Except as provided in section 3 of this chapter, a qualified organization must obtain a license from the department to conduct an allowable event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-3
Exceptions to license requirement; notice requirement; record keeping
Sec. 3. (a) A qualified organization is not required to obtain a license from the department if the value of all prizes awarded at the bingo event, charity game night, raffle event, or door prize event, including prizes from pull tabs, punchboards, and tip boards, does not exceed one thousand dollars ($1,000) for a single event and not more than three thousand dollars ($3,000) during a calendar year.
(b) A qualified organization described in subsection (a) that plans to hold a bingo event more than one (1) time a year shall send an annual written notice to the department informing the department of the following:
(1) The estimated frequency of the planned bingo events.
(2) The location or locations where the qualified organization plans to hold the bingo events.
(3) The estimated amount of revenue expected to be generated by each bingo event.
(c) The notice required under subsection (b) must be filed before the earlier of the following:
(1) March 1 of each year.
(2) One (1) week before the qualified organization holds the first bingo event of the year.
(d) A qualified organization described in subsection (a) shall maintain accurate records of all financial transactions of an event conducted under this section. The department may inspect records kept in compliance with this section.
As added by P.L.24-1992, SEC.50. Amended by P.L.51-1995, SEC.1.
IC 4-32-9-4
License applications; contents
Sec. 4. (a) Each organization applying for a bingo license, special bingo license, charity game night license, raffle license, door prize drawing license, or festival license must submit to the department a written application on a form prescribed by the department.
(b) The application must include the information that the department requires, including the following:
(1) The name and address of the organization.
(2) The names and addresses of the officers of the organization.
(3) The type of event the organization proposes to conduct.
(4) The location at which the organization will conduct the bingo event, charity game night, raffle event, door prize event, or festival.
(5) The dates and times for the proposed bingo event or events, charity game night, raffle event, door prize event, or festival.
(6) Sufficient facts relating to the organization or the organization's incorporation or founding to enable the department to determine whether the organization is a qualified organization.
(7) The name of each proposed operator and sufficient facts relating to the proposed operator to enable the department to determine whether the proposed operator is qualified to serve as an operator.
(8) A sworn statement signed by the presiding officer and secretary of the organization attesting to the eligibility of the organization for a license, including the nonprofit character of the organization.
(9) Any other information considered necessary by the department.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-5
Issuance of licenses; contents; reissuance
Sec. 5. (a) The commissioner may issue a bingo license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the department under IC 4-32-11.
(b) Each officer of a qualified organization that signs an application for a bingo license under this section must live in the county where the proposed bingo events will be held.
(c) The commissioner or the commissioner's designee may hold a public hearing to obtain input on the proposed issuance of an annual bingo license to an applicant that has never held an annual bingo license under this article.
(d) The first time that a qualified organization applies for an annual bingo license, the commissioner shall publish notice that the application has been filed. The notification shall be in accordance

with IC 5-14-1.5-5 and shall contain the following:
(1) The name of the qualified organization and the fact that it has applied for an annual bingo license.
(2) The location where the bingo events will be held.
(3) The names of the operator and officers of the qualified organization.
(4) A statement that any person can protest the proposed issuance of the annual bingo license.
(5) A statement that the department shall hold a public hearing if ten (10) written and signed protest letters are received by the department.
(6) The address of the department where correspondence concerning the application may be sent.
(e) If the department receives at least ten (10) protest letters, the department shall hold a public hearing in accordance with IC 5-14-1.5. The public hearing will be held within one (1) of the six (6) geographic regions designated by the department. The department shall issue a license or deny the application not later than sixty (60) days after the date of the public hearing.
(f) A license issued under this section:
(1) may authorize the qualified organization to conduct bingo events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted bingo events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the department and upon the licensee's payment of a fee set by the department.
(g) Notwithstanding subsection (f)(4), the commissioner shall hold a public hearing for the reissuance of an annual bingo license if:
(1) an applicant has been cited for a violation of law or a rule of the department; or
(2) the department finds, based upon investigation of at least three (3) written and signed complaints alleging a violation of law or a rule of the department in connection with the bingo license, that one (1) or more of the alleged violations:
(A) has occurred;
(B) is a type of violation that would allow the department to cite the applicant for a violation of a provision of this article or of a rule of the department; and
(C) has not been corrected after notice has been given by the department.
(h) If the department is required to hold a public hearing on an application for a reissuance of an annual bingo license it shall comply with the same procedures required under this section for notice and for conducting the hearing.
(i) The commissioner may deny a license if after a public hearing the commissioner determines that the applicant:
(1) has violated a local ordinance; or         (2) has engaged in fraud, deceit, or misrepresentation.
As added by P.L.24-1992, SEC.50. Amended by P.L.27-1996, SEC.4.

IC 4-32-9-6
Special bingo licenses
Sec. 6. The commissioner may issue a special bingo license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32-11. The license must:
(1) authorize the qualified organization to conduct a bingo event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the authorized bingo event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-7
Charity game night licenses
Sec. 7. The commissioner may issue a charity game night license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32-11. The license must:
(1) authorize the qualified organization to conduct a charity game night at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the charity game night.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-8
Raffle licenses
Sec. 8. (a) The commissioner may issue a raffle license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32-11. The license must:
(1) authorize the qualified organization to conduct a raffle event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the raffle event.
(b) A qualified organization, by rule of the department, may be excused from the requirement of obtaining a license to conduct a raffle event if the total aggregate market value of the prize or prizes to be awarded at the raffle event does not exceed one thousand dollars ($1,000).
As added by P.L.24-1992, SEC.50.

IC 4-32-9-9
Door prize licenses
Sec. 9. (a) The commissioner may issue a door prize license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32-11. The license must:         (1) authorize the qualified organization to conduct a door prize event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the door prize event.
(b) A qualified organization, by rule of the department, may be excused from the requirement of obtaining a license to conduct a door prize event if the total aggregate market value of the prize or prizes to be awarded at the door prize event does not exceed one thousand dollars ($1,000).
As added by P.L.24-1992, SEC.50.

IC 4-32-9-9.5
Annual door prize license
Sec. 9.5. (a) The commissioner may issue an annual door prize license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the department under IC 4-32-11.
(b) Each officer of a qualified organization that signs an application for an annual door prize license under this section must live in the county where the proposed door prize events will be held.
(c) The application for an annual door prize license must contain the following:
(1) The name of the qualified organization.
(2) The location where the door prize events will be held.
(3) The names of the operator and officers of the qualified organization.
(d) A license issued under this section:
(1) may authorize the qualified organization to conduct door prize events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted door prize events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the department and upon the licensee's payment of a fee set by the department.
(e) The commissioner may reject an application for an annual door prize license if, after a public hearing, the commissioner determines that the applicant:
(1) has violated a local ordinance; or
(2) has engaged in fraud, deceit, or misrepresentation.
As added by P.L.150-2005, SEC.6.

IC 4-32-9-10
Festival licenses
Sec. 10. (a) The commissioner may issue a festival license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32-11. The

license must authorize the qualified organization to conduct bingo events, charity game nights, one (1) raffle event, and door prize events and to sell pull tabs, punchboards, and tip boards. The license must state the location and the dates, not exceeding four (4) consecutive days, on which these activities may be conducted.
(b) A qualified organization may not conduct more than one (1) festival each year at which bingo events, charity game nights, raffle events, and door prize events are conducted and pull tabs, punchboards, and tip boards are sold.
(c) The raffle event authorized by a festival license is not subject to the prize limits set forth in this chapter. Bingo events, charity game nights, and door prize events conducted at a festival are subject to the prize limits set forth in this chapter.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-11
Additional activity authorization
Sec. 11. (a) A bingo license or special bingo license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the bingo event.
(b) A charity game night license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the charity game night.
(c) A raffle license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the raffle event.
(d) A door prize license may also authorize a qualified organization to sell pull tabs, punchboards, and tip boards at the door prize event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-12
Multiple licenses
Sec. 12. A qualified organization may hold more than one (1) license at a time. However, a qualified organization with multiple licenses may not hold a bingo event and raffle at the same event or at the same time and place unless, by express determination, the department allows a qualified organization to do so. The department may allow a qualified organization to conduct only one (1) event each year at which both bingo and a raffle may be held.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-13
License limit
Sec. 13. The department may not limit the number of qualified organizations licensed under this article.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-14
Exception to gambling statutes      Sec. 14. IC 35-45-5 does not apply to a person who conducts, participates in, or receives a prize in an allowable event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-15
Management and conduct of events
Sec. 15. A qualified organization may not contract or otherwise enter into an agreement with an individual, a corporation, a partnership, a limited liability company, or other association to conduct an allowable event for the benefit of the organization. A qualified organization shall use only operators and workers meeting the requirements of this chapter to manage and conduct an allowable event.
As added by P.L.24-1992, SEC.50. Amended by P.L.8-1993, SEC.42.

IC 4-32-9-16
Use of net proceeds; determination of net proceeds
Sec. 16. (a) All net proceeds from an allowable event and related activities may only be used for the lawful purposes of the qualified organization.
(b) To determine the net proceeds from an allowable event, a qualified organization shall subtract the following from the gross receipts received from the allowable event:
(1) An amount equal to the total value of the prizes, including door prizes, awarded at the allowable event.
(2) The sum of the purchase prices paid for licensed supplies dispensed at the allowable event.
(3) An amount equal to the qualified organization's license fees attributable to the allowable event.
As added by P.L.24-1992, SEC.50. Amended by P.L.150-2005, SEC.7.

IC 4-32-9-16.5
Donation of gross charitable gaming receipts
Sec. 16.5. (a) A qualified organization that receives ninety percent (90%) or more of the organization's total gross receipts from any events licensed under this article is required to donate sixty percent (60%) of its gross charitable gaming receipts less prize payout to a qualified recipient that is not an affiliate, a parent, or a subsidiary organization of the qualified organization.
(b) For purposes of this section, a veterans' home is not considered to be an affiliate, a parent, or a subsidiary organization of a qualified organization that is a bona fide veterans' organization.
As added by P.L.27-1996, SEC.5. Amended by P.L.29-2004, SEC.3.

IC 4-32-9-17
Financial records; deposit of funds; payment of expenses
Sec. 17. A qualified organization shall maintain accurate records of all financial aspects of an allowable event under this article. A qualified organization shall make accurate reports of all financial

aspects of an allowable event to the department within the time established by the department. The department may prescribe forms for this purpose. The department shall, by rule, require a qualified organization to deposit funds received from an allowable event in a separate and segregated account set up for that purpose. All expenses of the qualified organization with respect to an allowable event shall be paid from the separate account.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-18
Event limit
Sec. 18. (a) A qualified organization may not conduct more than three (3) allowable events during a calendar week and not more than one (1) allowable event each day.
(b) Except as provided in section 10 of this chapter, allowable events may not be held on more than two (2) consecutive days.
(c) A bona fide civic organization as defined in IC 4-32-6-5 may conduct one (1) additional allowable event during each six (6) months of a calendar year.
As added by P.L.24-1992, SEC.50. Amended by P.L.51-1995, SEC.2.

IC 4-32-9-19
Charity game night limit
Sec. 19. A qualified organization may not conduct more than four (4) charity game nights during a calendar year.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-20
Lease of facilities and personal property
Sec. 20. (a) Except as provided in subsection (d), if facilities are leased for an allowable event, the rent may not:
(1) be based in whole or in part on the revenue generated from the event; or
(2) exceed two hundred dollars ($200) per day.
(b) A facility may not be rented for more than three (3) days during a calendar week for an allowable event.
(c) If personal property is leased for an allowable event, the rent may not be based in whole or in part on the revenue generated from the event.
(d) If a qualified organization conducts an allowable event in conjunction with or at the same facility where the qualified organization or its affiliate is having a convention or other meeting of its membership, facility rent for the allowable event may exceed two hundred dollars ($200) per day. A qualified organization may conduct only one (1) allowable event under this subsection in a calendar year.
(e) If qualified personal property is leased for an allowable event, the rent may not be based in whole or in part on the revenue generated from the event. However, the department may not limit the amount of the rent charged to the qualified organization for the

qualified personal property.
As added by P.L.24-1992, SEC.50. Amended by P.L.51-1995, SEC.3; P.L.150-2005, SEC.8.

IC 4-32-9-21
Events limited to county of principal office; exception
Sec. 21. Except where a qualified organization or its affiliate is having a convention or other annual meeting of its membership, a qualified organization may only conduct an allowable event in the county where the principal office of the qualified organization is located. The principal office of a qualified organization shall be determined as follows:
(1) Except as provided in subdivision (3) or subdivision (4), if a qualified organization is a corporation, the principal office shall be determined by the street address of the corporation's registered office on file with the secretary of state.
(2) If a qualified organization is not a corporation, the principal office shall be determined by the street address of the organization on file with the Internal Revenue Service, the department, or county property tax assessment board of appeals for tax exempt purposes.
(3) If a qualified organization is affiliated with a parent organization that:
(A) is organized in Indiana; and
(B) has been in existence for at least five (5) years;
the principal office shall be determined by the principal place of business of the qualified organization.
(4) If a qualified organization is affiliated with a parent organization that:
(A) is a nationally recognized charitable organization;
(B) serves a majority of counties in Indiana; and
(C) has been in existence for at least twenty-five (25) years;
the principal office shall be deemed to be present in every county served by the organization.
As added by P.L.24-1992, SEC.50. Amended by P.L.51-1995, SEC.4; P.L.6-1997, SEC.5; P.L.129-2001, SEC.1.

IC 4-32-9-22
Restriction on events at same location
Sec. 22. Not more than one (1) qualified organization may conduct an allowable event on the same day at the same location.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-23
Prohibition on felons as operators or workers; exception
Sec. 23. An operator or a worker may not be a person who has been convicted of or entered a plea of nolo contendere to a felony committed in the preceding ten (10) years, regardless of the adjudication, unless the department determines that:
(1) the person has been pardoned or the person's civil rights

have been restored; or
(2) subsequent to the conviction or entry of the plea the person has engaged in the kind of good citizenship that would reflect well upon the integrity of the qualified organization and the department.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-24
Prohibition on department employees and relatives as operators or workers
Sec. 24. An employee of the department or a relative living in the same household with the employee of the department may not be an operator or worker.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-25
Remuneration of operators and workers
Sec. 25. (a) Except as provided in subsection (b), an operator or a worker may not receive remuneration for:
(1) preparing for;
(2) conducting;
(3) assisting in conducting;
(4) cleaning up after; or
(5) taking any other action in connection with;
an allowable event.
(b) A qualified organization that conducts an allowable event may:
(1) provide meals for the operators and workers during the allowable event; and
(2) provide recognition dinners and social events for the operators and workers;
if the value of the meals and social events does not constitute a significant inducement to participate in the conduct of the allowable event.
As added by P.L.24-1992, SEC.50. Amended by P.L.27-1996, SEC.6.

IC 4-32-9-26
Operators limited to one organization; service for other organizations
Sec. 26. An individual may not be an operator for more than one (1) qualified organization during a calendar month. If an individual has previously served as an operator for another qualified organization, the department may require additional information concerning the proposed operator to satisfy the department that the individual is a bona fide member of the qualified organization.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-27
Participation of operators and workers in events
Sec. 27. An operator or a worker may not directly or indirectly

participate, other than in a capacity as operator or worker, in an allowable event that the operator or worker is conducting.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-28
Operator membership requirement
Sec. 28. An operator must be a member in good standing of the qualified organization that is conducting the allowable event for at least one (1) year at the time of the allowable event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-29
Worker membership requirement
Sec. 29. A worker must be a member in good standing of a qualified organization that is conducting an allowable event for at least thirty (30) days at the time of the allowable event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-30
Bingo event prize limits
Sec. 30. (a) The prize for one (1) bingo game may not have a value of more than one thousand dollars ($1,000).
(b) Except as provided in subsection (c), the total prizes permitted at one (1) bingo event may not have a value of more than six thousand dollars ($6,000).
(c) The department may, by express authorization, allow any qualified organization to conduct two (2) bingo events each year where the total prizes for the bingo event may not exceed ten thousand dollars ($10,000). Bingo events authorized under this subsection may be conducted at a festival conducted under section 10 of this chapter.
(d) The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit at a bingo event.
(e) The value of all door prizes awarded at a bingo event may not have a value of more than one thousand five hundred dollars ($1,500).
As added by P.L.24-1992, SEC.50. Amended by P.L.2-1995, SEC.7.

IC 4-32-9-31
Raffle event prize limits
Sec. 31. (a) The total prizes for a raffle event conducted at another allowable event may not have a value of more than five thousand dollars ($5,000). However, the department may, by express authorization, allow a qualified organization to conduct one (1) raffle event at another allowable event each year where the total prizes for the raffle event may not exceed twenty-five thousand dollars ($25,000). The sale of pull tabs, punchboards, and tip boards is not included in the total prize limit at a raffle event.
(b) The value of all door prizes awarded at a raffle event may not have a value of more than one thousand five hundred dollars

($1,500).
(c) The prize limits set forth in subsection (a) do not apply to a raffle event that is not conducted at another allowable event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-32
Door prize event prize limits
Sec. 32. The total prizes for a door prize event may not have a value of more than five thousand dollars ($5,000). However, the department may, by express authorization, allow a qualified organization to conduct one (1) door prize event each year where the total prizes for the door prize event may not exceed twenty thousand dollars ($20,000). The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit at a door prize event.
As added by P.L.24-1992, SEC.50.

IC 4-32-9-33
Pull tab, punchboard, and tip board prize limits; selling prices
Sec. 33. (a) The total prizes awarded for one (1) pull tab, punchboard, or tip board game may not exceed five thousand dollars ($5,000).
(b) A single prize awarded for one (1) winning ticket in a pull tab, punchboard, or tip board game may not exceed five hundred ninety-nine dollars ($599).
(c) The selling price for one (1) ticket for a pull tab, punchboard, or tip board game may not exceed one dollar ($1).
As added by P.L.24-1992, SEC.50. Amended by P.L.81-2004, SEC.1.

IC 4-32-9-34
Prohibited participants
Sec. 34. (a) Except as provided in subsection (b), the following persons may not play or participate in any manner in an allowable event:
(1) An employee of the department.
(2) A person less than eighteen (18) years of age.
(b) A person less than eighteen (18) years of age may sell tickets or chances for a raffle.
As added by P.L.24-1992, SEC.50. Amended by P.L.18-1994, SEC.2.

IC 4-32-9-35
Employees and officers of manufacturer or distributor; membership in organizations holding charity gaming license
Sec. 35. If an employee or officer of a manufacturer or distributor is a member of a bona fide civic or bona fide religious organization that holds a charity gaming license, the employee's or officer's membership in the organization may not be construed as an affiliation with the organization's charity gaming operations.
As added by P.L.188-2003, SEC.4.
IC 4-32-9-36
Radio advertising
Sec. 36. An advertisement for an allowable event in radio broadcast media must announce, within the advertisement, the name of the qualified organization conducting the allowable event and that the qualified organization's license number is on file.
As added by P.L.188-2003, SEC.5.

IC 4-32-9-37
Lessor of qualified personal property
Sec. 37. A person that leases qualified personal property to a qualified organization is not considered to be an operator or a worker for the allowable event in which the qualified personal property will be used.
As added by P.L.150-2005, SEC.9.

IC 4-32-9-38
Rental amount not basis for license denial
Sec. 38. The department may not deny a qualified organization's application for a license under this article on the basis of the amount of rent charged to the qualified organization to lease qualified personal property.
As added by P.L.150-2005, SEC.10.



CHAPTER 10. CHARITY GAMING ENFORCEMENT FUND

IC 4-32-10-1
"Surplus revenue" defined
Sec. 1. As used in this chapter, "surplus revenue" means the amount of money in the charity gaming enforcement fund that is not required to meet the costs of administration and the cash flow needs of the department under this article.
As added by P.L.24-1992, SEC.51.

IC 4-32-10-2
Establishment and administration
Sec. 2. The charity gaming enforcement fund is established. The commissioner shall administer the fund.
As added by P.L.24-1992, SEC.51.

IC 4-32-10-3
Deposit of fees, civil penalties, and taxes
Sec. 3. The fees, civil penalties, and tax collected by the department under this article shall be deposited in the fund.
As added by P.L.24-1992, SEC.51.

IC 4-32-10-4
Investment of fund
Sec. 4. Money in the fund does not revert to the state general fund at the end of a state fiscal year. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.24-1992, SEC.51.

IC 4-32-10-5
Costs
Sec. 5. There is appropriated annually to the department from the fund an amount sufficient to cover the costs incurred by the department for the purposes specified in this article.
As added by P.L.24-1992, SEC.51.

IC 4-32-10-6
Transfer of surplus revenue
Sec. 6. Before the last business day of January, April, July, and October, the department shall, upon approval of the budget agency, transfer the surplus revenue to the treasurer of state for deposit in the build Indiana fund.
As added by P.L.24-1992, SEC.51. Amended by P.L.26-1996, SEC.2; P.L.186-2002, SEC.10.



CHAPTER 11. LICENSE FEES

IC 4-32-11-1
Charging of license fees
Sec. 1. The department shall charge a license fee to an applicant under this article.
As added by P.L.24-1992, SEC.52.

IC 4-32-11-2
Initial license fee schedule; first year license fee limit
Sec. 2. The department shall establish an initial license fee schedule. However, the license fee that is charged to a qualified organization in the first year that the qualified organization applies for a license may not exceed twenty-five dollars ($25).
As added by P.L.24-1992, SEC.52.

IC 4-32-11-3
License renewal fee schedule
Sec. 3. The license fee that is charged to a qualified organization that renews the license must be based on the total gross revenue of the qualified organization from allowable events and related activities in the preceding year or, if the qualified organization held a license under IC 4-32-9-6, IC 4-32-9-7, IC 4-32-9-8, IC 4-32-9-9, or IC 4-32-9-10, the fee must be based on the total gross revenue of the qualified organization from the preceding event and related activities, according to the following schedule:
Class    Gross Revenues     Fee
At Least    But Less Than
A     $    0     $    15,000     $    25
B     $    15,000     $    25,000     $    75
C     $    25,000     $    50,000     $    200
D     $    50,000     $    75,000     $    350
E     $    75,000     $    100,000     $    600
F     $    100,000     $    150,000     $    900
G     $    150,000     $    200,000     $    1,200
H     $    200,000     $    250,000     $    1,500
I     $    250,000     $    300,000     $    1,800
J     $    300,000     $    400,000     $    2,500
K     $    400,000     $    500,000     $    3,250
L     $    500,000     $    750,000     $    5,000
M     $    750,000     $    1,000,000     $    6,750
N     $    1,000,000     $    1,250,000     $    8,500
O     $    1,250,000     $    1,500,000     $    10,000
P     $    1,500,000     $    1,750,000     $    12,000
Q     $    1,750,000     $    2,000,000     $    14,000
R     $    2,000,000     $    2,250,000     $    16,250
S     $    2,250,000     $    2,500,000     $    18,500
T     $    2,500,000     $    3,000,000     $    22,500
U     $    3,000,000              $    25,000 As added by P.L.24-1992, SEC.52. Amended by P.L.150-2005, SEC.11.

IC 4-32-11-4
Manufacturers' and distributors' license renewal fees
Sec. 4. The department shall establish a license fee schedule for the renewal of licenses for manufacturers and distributors.
As added by P.L.24-1992, SEC.52.



CHAPTER 12. PENALTIES

IC 4-32-12-1
Grounds for penalties
Sec. 1. (a) The department may suspend or revoke the license of or levy a civil penalty against a qualified organization or an individual under this article for any of the following:
(1) Violation of a provision of this article or of a rule of the department.
(2) Failure to accurately account for:
(A) bingo cards;
(B) bingo boards;
(C) bingo sheets;
(D) bingo pads;
(E) pull tabs;
(F) punchboards; or
(G) tip boards.
(3) Failure to accurately account for sales proceeds from an event or activity licensed or permitted under this article.
(4) Commission of a fraud, deceit, or misrepresentation.
(5) Conduct prejudicial to public confidence in the department.
(b) If a violation is of a continuing nature, the department may impose a civil penalty upon a licensee or an individual for each day the violation continues.
As added by P.L.24-1992, SEC.53. Amended by P.L.27-1996, SEC.7.

IC 4-32-12-2
Civil penalties
Sec. 2. The department may impose upon a qualified organization or an individual the following civil penalties:
(1) Not more than one thousand dollars ($1,000) for the first violation.
(2) Not more than two thousand five hundred dollars ($2,500) for the second violation.
(3) Not more than five thousand dollars ($5,000) for each additional violation.
As added by P.L.24-1992, SEC.53. Amended by P.L.27-1996, SEC.8.

IC 4-32-12-3
Additional penalties
Sec. 3. In addition to the penalties described in section 2 of this chapter, the department may do all or any of the following:
(1) Suspend or revoke the license.
(2) Lengthen a period of suspension of the license.
(3) Prohibit an operator or an individual who has been found to be in violation of this article from associating with charity gaming conducted by a qualified organization.
(4) Impose an additional civil penalty of not more than one hundred dollars ($100) for each day the civil penalty goes

unpaid.
As added by P.L.24-1992, SEC.53. Amended by P.L.27-1996, SEC.9.

IC 4-32-12-4
Criminal penalties
Sec. 4. (a) Except as provided in subsection (b), a person or an organization that violates a provision of this article commits a Class B misdemeanor.
(b) An individual, a corporation, a partnership, a limited liability company, or other association that enters into a contract or other agreement with a qualified organization in violation of IC 4-32-9-15 commits a Class D felony.
As added by P.L.24-1992, SEC.53. Amended by P.L.8-1993, SEC.43.



CHAPTER 13. SECURITY

IC 4-32-13-1
Responsibility for security; necessary employees
Sec. 1. The department is responsible for security matters under this article. The commissioner may, with the approval of the governor, employ the individuals that are necessary to carry out this chapter.
As added by P.L.24-1992, SEC.54.



CHAPTER 14. STATE PREEMPTION; EXEMPTION FROM TAXATION

IC 4-32-14-1
Authorization requirement
Sec. 1. A bingo event, charity game night, raffle, or door prize drawing is not allowed in Indiana, except those authorized by the department under this article.
As added by P.L.24-1992, SEC.55.

IC 4-32-14-2
Local taxes prohibited
Sec. 2. Local taxes, regardless of type, may not be imposed upon the operations of the department under this article or upon the sale of bingo cards, bingo boards, bingo sheets, bingo pads, pull tabs, punchboards, or tip boards under this article.
As added by P.L.24-1992, SEC.55.

IC 4-32-14-3
Local authority preempted
Sec. 3. (a) Local governmental authority concerning the following is preempted by the state under this article and IC 4-30:
(1) All matters relating to the operation of bingo events, charity game nights, raffles, and door prize drawings.
(2) All matters relating to the possession, transportation, advertising, sale, manufacture, printing, storing, or distribution of pull tabs, punchboards, or tip boards.
(b) A county, municipality, or other political subdivision of the state may not enact an ordinance relating to the department's operations authorized by this article.
As added by P.L.24-1992, SEC.55.

IC 4-32-14-4
Penalties inapplicable
Sec. 4. A state or local law providing a penalty for or restriction or prohibition against the operation of bingo events, charity game nights, raffles, or door prize drawings, or the possession, manufacture, transportation, distribution, advertising, printing, storing, or sale of bingo cards, bingo boards, bingo sheets, bingo pads, pull tabs, punchboards, or tip boards does not apply to the operation of bingo games, charity game nights, raffles, or door prize drawings under this article, or to the possession, manufacture, transportation, distribution, advertising, printing, storing, or sale of bingo cards, bingo boards, bingo sheets, bingo pads, pull tabs, punchboards, or tip boards under this article.
As added by P.L.24-1992, SEC.55.



CHAPTER 15. GAMING CARD EXCISE TAX

IC 4-32-15-1
Imposition of tax
Sec. 1. An excise tax is imposed on the distribution of pull tabs, punchboards, and tip boards in the amount of ten percent (10%) of the price paid by the qualified organization that purchases the pull tabs, punchboards, and tip boards.
As added by P.L.24-1992, SEC.56. Amended by P.L.188-2003, SEC.10.

IC 4-32-15-2
Liability for tax; time for imposition
Sec. 2. A licensed entity distributing pull tabs, punchboards, or tip boards under this article is liable for the tax. The tax is imposed at the time the licensed entity:
(1) brings or causes the pull tabs, punchboards, or tip boards to be brought into Indiana for distribution;
(2) distributes pull tabs, punchboards, or tip boards in Indiana; or
(3) transports pull tabs, punchboards, or tip boards to qualified organizations in Indiana for resale by those qualified organizations.
As added by P.L.24-1992, SEC.56. Amended by P.L.188-2003, SEC.11.

IC 4-32-15-3
Accounting procedures
Sec. 3. The department shall establish procedures by which each licensed entity must account for the following:
(1) The tax collected under this chapter by the licensed entity.
(2) The pull tabs, punchboards, and tip boards sold by the licensed entity.
(3) The funds received for sales of pull tabs, punchboards, and tip boards by the licensed entity.
As added by P.L.24-1992, SEC.56.

IC 4-32-15-4
Form of payment
Sec. 4. A payment by a licensed entity to the department may not be in cash. All payments must be in the form of a check, a draft, an electronic funds transfer, or another financial instrument authorized by the commissioner. The department may require licensed entities to establish separate electronic funds transfer accounts for the purpose of making payments to the department.
As added by P.L.24-1992, SEC.56.

IC 4-32-15-5
Time of payment; reports of receipts and transactions      Sec. 5. All taxes imposed on a licensed entity under this chapter shall be remitted to the department at the times and as directed by the department. The department is responsible for all administrative functions related to the receipt of funds. The department may require each licensed entity to file with the department reports of the licensed entity's receipts and transactions in the sale of pull tabs, punchboards, and tip boards. The department shall prescribe the form of the reports and the information to be contained in the reports.
As added by P.L.24-1992, SEC.56.

IC 4-32-15-6
Audits
Sec. 6. The department may at any time perform an audit of the books and records of a licensed entity to ensure compliance with this article.
As added by P.L.24-1992, SEC.56.

IC 4-32-15-7
Application of penalty provisions
Sec. 7. IC 4-32-12 applies to licensed entities.
As added by P.L.24-1992, SEC.56.

IC 4-32-15-8
Deposit of taxes
Sec. 8. The department shall deposit all taxes collected under this chapter in the charity gaming enforcement fund established under IC 4-32-10.
As added by P.L.24-1992, SEC.56.






ARTICLE 32.2. CHARITY GAMING

CHAPTER 1. GENERAL PROVISIONS

IC 4-32.2-1-1
Application of article
Sec. 1. (a) This article applies only to a qualified organization.
(b) This article applies only to:
(1) bingo events, charity game nights, door prize events, raffle events, festivals, and other gaming events approved by the commission; and
(2) the sale of pull tabs, punchboards, and tip boards:
(A) at bingo events, charity game nights, door prize events, raffle events, and festivals conducted by qualified organizations; or
(B) at any time on the premises owned or leased by a qualified organization and regularly used for the activities of the qualified organization.
This article does not apply to any other sale of pull tabs, punchboards, and tip boards.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-1-2
Purpose of article
Sec. 2. The purpose of this article is to permit a licensed qualified organization:
(1) to conduct allowable events; and
(2) to sell pull tabs, punchboards, and tip boards;
as a fundraising activity for lawful purposes of the organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-1-3
Authorization requirement
Sec. 3. A bingo event, charity game night, door prize drawing, or raffle is not allowed in Indiana unless it is conducted by a qualified organization in accordance with this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-1-4
Local taxes prohibited
Sec. 4. Local taxes, regardless of type, may not be imposed upon the operations of the commission under this article or upon the sale of bingo cards, bingo boards, bingo sheets, bingo pads, pull tabs, punchboards, or tip boards under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-1-5
Local authority preempted      Sec. 5. (a) Local governmental authority concerning the following is preempted by the state under this article and IC 4-30:
(1) All matters relating to the operation of bingo events, charity game nights, raffles, and door prize drawings.
(2) All matters relating to the possession, transportation, advertising, sale, manufacture, printing, storing, or distribution of pull tabs, punchboards, or tip boards.
(b) A county, municipality, or other political subdivision of the state may not enact an ordinance relating to the commission's operations authorized by this article.
As added by P.L.91-2006, SEC.3.



CHAPTER 2. DEFINITIONS

IC 4-32.2-2-1
Definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-2
"Allowable event"
Sec. 2. "Allowable event" means:
(1) a bingo event;
(2) a charity game night;
(3) a raffle;
(4) a door prize drawing;
(5) a festival;
(6) a sale of pull tabs, punchboards, or tip boards; or
(7) any other gambling event approved by the commission under this article;
conducted by a qualified organization in accordance with this article and rules adopted by the commission under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-3
"Bingo"
Sec. 3. "Bingo" means a game conducted in the following manner:
(1) Each participant receives at least one (1) card, board, pad, or piece of paper marked off into twenty-five (25) squares that are arranged in five (5) vertical rows of five (5) squares each, with each row designated by a single letter, and each box containing a number, from one (1) to seventy-five (75), except the center box, which is always marked with the word "free".
(2) As the caller of the game announces a letter and number combination, each player covers the square corresponding to the announced number, letter, or combination of numbers and letters.
(3) The winner of each game is the player who is the first to properly cover a predetermined and announced pattern of squares upon the card used by the player.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-4
"Bingo event"
Sec. 4. "Bingo event" means an event at which bingo is conducted by an organization that holds a bingo license or a special bingo license issued under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-5 "Bona fide business organization"
Sec. 5. "Bona fide business organization" means a local organization that is not for pecuniary profit and is exempt from federal income taxation under Section 501(c)(6) of the Internal Revenue Code.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-6
"Bona fide civic organization"
Sec. 6. "Bona fide civic organization" means a branch, lodge, or chapter of a national or state organization that is not for pecuniary profit or a local organization that is not for pecuniary profit and not affiliated with a state or national organization whose written constitution, charter, articles of incorporation, or bylaws provide the following:
(1) That the organization is organized primarily for civic, fraternal, or charitable purposes.
(2) That upon dissolution of the organization all remaining assets of the organization revert to nonprofit civic or charitable purposes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-7
"Bona fide educational organization"
Sec. 7. "Bona fide educational organization" means an organization that is not for pecuniary profit and that meets the following criteria:
(1) The organization's primary purpose is educational in nature.
(2) The organization's constitution, articles, charter, or bylaws contain a clause that provides that upon dissolution all remaining assets shall be used for nonprofit educational purposes.
(3) The organization is designed to develop the capabilities of individuals by instruction in a public or private:
(A) elementary or secondary school; or
(B) college or university.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-8
"Bona fide political organization"
Sec. 8. (a) "Bona fide political organization" means a party committee, association, fund, or other organization, whether incorporated or not, organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures, or both, for an exempt function (as defined in Section 527 of the Internal Revenue Code).
(b) Except as provided in subsection (c), the term does not include a candidate's committee (as defined in IC 3-5-2-7).
(c) For purposes of IC 4-32.2-4-8 and IC 4-32.2-4-18, the term includes a candidate's committee (as defined in IC 3-5-2-7). As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-9
"Bona fide religious organization"
Sec. 9. "Bona fide religious organization" means an organization, a church, a body of communicants, or a group:
(1) organized primarily for religious purposes and not for pecuniary profit that provides to the commission written confirmation that the entity is operating under Section 501 of the Internal Revenue Code or under the Section 501 nonprofit status of the entity's parent organization; and
(2) whose constitution, charter, articles, or bylaws contain a clause that provides that upon dissolution all remaining assets shall be used for nonprofit religious purposes or shall revert to the parent organization for nonprofit religious purposes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-10
"Bona fide senior citizens organization"
Sec. 10. "Bona fide senior citizens organization" means an organization that is not for pecuniary profit and that:
(1) consists of at least fifteen (15) members who are at least sixty (60) years of age;
(2) is organized by the organization's constitution, charter, articles, or bylaws for the mutual support and advancement of the causes of elderly or retired persons; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance the causes of elderly or retired persons.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-11
"Bona fide veterans organization"
Sec. 11. "Bona fide veterans organization" means a local organization or a branch, lodge, or chapter of a state or national organization chartered by the Congress of the United States that is not for pecuniary profit and that:
(1) consists of individuals who are or were members of the armed forces of the United States;
(2) is organized for the mutual support and advancement of the organization's membership and patriotic causes; and
(3) provides in the organization's constitution, charter, articles, or bylaws that upon dissolution all remaining assets of the organization shall be used for nonprofit purposes that will support or advance patriotic causes.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-12
"Charity game night"      Sec. 12. (a) "Charity game night" means an event at which wagers are placed upon the following permitted games of chance through the use of imitation money:
(1) A card game approved by the commission.
(2) A dice game approved by the commission.
(3) A roulette wheel approved by the commission.
(4) A spindle approved by the commission.
(b) The term does not include an event at which wagers are placed upon any of the following:
(1) Bookmaking.
(2) A slot machine.
(3) A one-ball machine or a variant of a one-ball machine.
(4) A pinball machine that awards anything other than an immediate and unrecorded right of replay.
(5) A policy or numbers game.
(6) A banking or percentage game played with cards or counters, including the acceptance of a fixed share of the stakes in a game.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-13
"Commission"
Sec. 13. "Commission" means the Indiana gaming commission established by IC 4-33-3-1.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-14
"Department"
Sec. 14. "Department" means the department of state revenue.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-15
"Door prize"
Sec. 15. "Door prize" means a prize awarded to a person based solely upon the person's attendance at an event or the purchase of a ticket to attend an event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-16
"Door prize drawing"
Sec. 16. "Door prize drawing" means a drawing to award a door prize.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-17
"Door prize event"
Sec. 17. "Door prize event" means an event at which at least one (1) door prize drawing is conducted by an organization that holds a door prize drawing license issued under this article.
As added by P.L.91-2006, SEC.3.
IC 4-32.2-2-18
"Executive director"
Sec. 18. "Executive director" means the executive director of the Indiana gaming commission appointed under IC 4-33-3-18.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-19
"Licensed supply"
Sec. 19. "Licensed supply" refers to any of the following:
(1) Bingo cards.
(2) Bingo boards.
(3) Bingo sheets.
(4) Bingo pads.
(5) Pull tabs.
(6) Punchboards.
(7) Tip boards.
(8) Any other supplies, devices, or equipment designed to be used in allowable events designated by rule of the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-20
"Marketing sheet"
Sec. 20. "Marketing sheet" means additional information published about a wagering game that describes winnings.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-20.5
"Member"
Sec. 20.5. "Member" means any of the following:
(1) An individual entitled to membership in a qualified organization under the bylaws, articles of incorporation, charter, or rules of the qualified organization.
(2) A member of the qualified organization's auxiliary.
(3) In the case of a qualified organization that is a nonpublic school (as defined in IC 20-18-2-12), either of the following:
(A) A parent of a child enrolled in the school.
(B) A member of the school's parent organization.
(C) A member of the school's alumni association.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-21
"Operator"
Sec. 21. "Operator" means an individual who is responsible for conducting an allowable event for a qualified organization under this article in accordance with Indiana law.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-22
"Pull tab"
Sec. 22. "Pull tab" means either of the following:         (1) A game conducted in the following manner:
(A) A single folded or banded ticket or a two-ply card with perforated break-open tabs is bought by a player from a qualified organization.
(B) The face of each card is initially covered or otherwise hidden from view, concealing a number, letter, symbol, or set of letters or symbols.
(C) In each set of tickets or cards, a designated number of tickets or cards have been randomly designated in advance as winners.
(D) Winners, or potential winners if the game includes the use of a seal, are determined by revealing the faces of the tickets or cards. The player may be required to sign the player's name on numbered lines provided if a seal is used.
(E) The player with a winning pull tab ticket or numbered line receives the prize stated on the flare from the qualified organization. The prize must be fully and clearly described on the flare.
(2) Any game played in a similar fashion as a game described in subdivision (1) that is approved by the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-23
"Punchboard"
Sec. 23. "Punchboard" means a card or board that contains a grid or section that hides the random opportunity to win a prize based on the results of punching a single section to reveal a symbol or prize amount.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-24
"Qualified organization"
Sec. 24. (a) "Qualified organization" means:
(1) a bona fide religious, educational, senior citizens, veterans, or civic organization operating in Indiana that:
(A) operates without profit to the organization's members;
(B) is exempt from taxation under Section 501 of the Internal Revenue Code; and
(C) has been continuously in existence in Indiana for at least five (5) years or is affiliated with a parent organization that has been in existence in Indiana for at least five (5) years; or
(2) a bona fide political organization operating in Indiana that produces exempt function income (as defined in Section 527 of the Internal Revenue Code).
(b) For purposes of IC 4-32.2-4-3, a "qualified organization" includes the following:
(1) A hospital licensed under IC 16-21.
(2) A health facility licensed under IC 16-28.
(3) A psychiatric facility licensed under IC 12-25.
(4) An organization defined in subsection (a).     (c) For purposes of IC 4-32.2-4-10, a "qualified organization" includes a bona fide business organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-25
"Qualified recipient"
Sec. 25. "Qualified recipient" means:
(1) a hospital or medical center operated by the federal government;
(2) a hospital licensed under IC 16-21;
(3) a hospital subject to IC 16-22;
(4) a hospital subject to IC 16-23;
(5) a health facility licensed under IC 16-28;
(6) a psychiatric facility licensed under IC 12-25;
(7) an organization described in section 24(a) of this chapter;
(8) an activity or a program of a local law enforcement agency intended to reduce substance abuse;
(9) a charitable activity of a local law enforcement agency; or
(10) a veterans' home.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-26
"Raffle"
Sec. 26. "Raffle" means the selling of tickets or chances to win a prize awarded through a random drawing.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-27
"Raffle event"
Sec. 27. "Raffle event" means an event at which at least one (1) raffle is conducted by an organization that holds a raffle license issued under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-28
"Tip board"
Sec. 28. "Tip board" means a board, a placard, or other device that is marked off in a grid or columns, with each section containing a hidden number or numbers or other symbols that determine a winner.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-29
"Veterans' home"
Sec. 29. "Veterans' home" means any of the following:
(1) The Indiana Veterans' Home.
(2) The VFW National Home for Children.
(3) The Indiana Soldiers' and Sailors' Children's Home.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-2-30 "Worker"
Sec. 30. "Worker" means an individual who helps or participates in any manner in preparing for, conducting, assisting in conducting, cleaning up after, or taking any other action in connection with an allowable event under this article.
As added by P.L.91-2006, SEC.3.



CHAPTER 3. POWERS AND DUTIES OF THE COMMISSION

IC 4-32.2-3-1
Supervision and administration of events
Sec. 1. (a) The commission shall supervise and administer allowable events conducted under this article.
(b) The commission may by resolution assign to the executive director any duty imposed upon the commission by this article.
(c) The executive director shall perform the duties assigned to the executive director by the commission. The executive director may exercise any power conferred upon the commission by this article that is consistent with the duties assigned to the executive director under subsection (b).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-2
Investigations and other proceedings
Sec. 2. For purposes of conducting an investigation or a proceeding under this article, the commission may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Issue subpoenas.
(4) Compel the attendance of witnesses and the production of books, papers, documents, and other evidence.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-3
Rules
Sec. 3. (a) The commission shall adopt rules under IC 4-22-2 for the following purposes:
(1) Administering this article.
(2) Establishing the conditions under which charity gaming in Indiana may be conducted.
(3) Providing for the prevention of practices detrimental to the public interest and providing for the best interests of charity gaming.
(4) Establishing rules concerning inspection of qualified organizations and the review of the licenses necessary to conduct charity gaming.
(5) Imposing penalties for noncriminal violations of this article.
(b) The commission may adopt emergency rules under IC 4-22-2-37.1 if the commission determines that:
(1) the need for a rule is so immediate and substantial that rulemaking procedures under IC 4-22-2-13 through IC 4-22-2-36 are inadequate to address the need; and
(2) an emergency rule is likely to address the need.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-4 Licensing; obtaining materials
Sec. 4. (a) The commission has the sole authority to license entities under this article to sell, distribute, or manufacture the following:
(1) Bingo cards.
(2) Bingo boards.
(3) Bingo sheets.
(4) Bingo pads.
(5) Pull tabs.
(6) Punchboards.
(7) Tip boards.
(8) Any other supplies, devices, or equipment designed to be used in allowable events designated by rule of the commission.
(b) Qualified organizations must obtain the materials described in subsection (a) only from an entity licensed by the commission.
(c) The commission may not limit the number of qualified entities licensed under subsection (a).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-5
Fees
Sec. 5. The commission shall charge appropriate fees to the following:
(1) An applicant for a license to conduct an allowable event.
(2) An applicant seeking a license to distribute bingo supplies, pull tabs, punchboards, or tip boards.
(3) An applicant seeking a license to manufacture bingo supplies, pull tabs, punchboards, or tip boards.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-6
Ownership, sale, and lease of property
Sec. 6. The commission may own, sell, and lease real and personal property necessary to carry out the commission's responsibilities under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-3-7
Employees; employment restrictions
Sec. 7. The commission may employ investigators and other staff necessary to carry out this article. However, the restrictions and limitations on the operators and workers set forth in IC 4-32.2-5-10 apply to staff employed under this article. The employees hired by the commission under this article may be the same as the commission's employees hired under IC 4-33.
As added by P.L.91-2006, SEC.3.



CHAPTER 4. CHARITY GAMING LICENSES

IC 4-32.2-4-1
Authorized activities
Sec. 1. A qualified organization may conduct the following activities in accordance with this article:
(1) A bingo event.
(2) A charity game night.
(3) A raffle event.
(4) A door prize event.
(5) A festival.
(6) The sale of pull tabs, punchboards, and tip boards.
(7) Any other gambling event approved by the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-2
License requirement
Sec. 2. Except as provided in section 3 of this chapter, a qualified organization must obtain a license under this chapter to conduct an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-3
Exceptions to license requirement; notice requirement; record keeping
Sec. 3. (a) A qualified organization is not required to obtain a license from the commission if the value of all prizes awarded at the bingo event, charity game night, raffle event, or door prize event, including prizes from pull tabs, punchboards, and tip boards, does not exceed one thousand dollars ($1,000) for a single event and not more than three thousand dollars ($3,000) during a calendar year.
(b) A qualified organization described in subsection (a) that plans to hold a bingo event more than one (1) time a year shall send an annual written notice to the commission informing the commission of the following:
(1) The estimated frequency of the planned bingo events.
(2) The location or locations where the qualified organization plans to hold the bingo events.
(3) The estimated amount of revenue expected to be generated by each bingo event.
(c) The notice required under subsection (b) must be filed before the earlier of the following:
(1) March 1 of each year.
(2) One (1) week before the qualified organization holds the first bingo event of the year.
(d) A qualified organization described in subsection (a) shall maintain accurate records of all financial transactions of an event conducted under this section. The commission may inspect records kept in compliance with this section. As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-4
License applications
Sec. 4. (a) Each organization applying for a bingo license, a special bingo license, a charity game night license, a raffle license, a door prize drawing license, a festival license, or a license to conduct any other gambling event approved by the commission must submit to the commission a written application on a form prescribed by the commission.
(b) Except as provided in subsection (c), the application must include the information that the commission requires, including the following:
(1) The name and address of the organization.
(2) The names and addresses of the officers of the organization.
(3) The type of event the organization proposes to conduct.
(4) The location where the organization will conduct the allowable event.
(5) The dates and times for the proposed allowable event.
(6) Sufficient facts relating to the organization or the organization's incorporation or founding to enable the commission to determine whether the organization is a qualified organization.
(7) The name of each proposed operator and sufficient facts relating to the proposed operator to enable the commission to determine whether the proposed operator is qualified to serve as an operator.
(8) A sworn statement signed by the presiding officer and secretary of the organization attesting to the eligibility of the organization for a license, including the nonprofit character of the organization.
(9) Any other information considered necessary by the commission.
(c) This subsection applies only to a qualified organization that conducts only one (1) allowable event in a calendar year. The commission may not require the inclusion in the qualified organization's application of the Social Security numbers of the workers who will participate in the qualified organization's proposed allowable event. A qualified organization that files an application described in this subsection must attach to the application a sworn statement signed by the presiding officer and secretary of the organization attesting that:
(1) the workers who will participate in the qualified organization's proposed allowable event are eligible to participate under this article; and
(2) the organization has not conducted any other allowable events in the calendar year.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-5 Issuance of license; hearings authorized; protest procedures; reissuance
Sec. 5. (a) The commission may issue a bingo license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The commission may hold a public hearing to obtain input on the proposed issuance of an annual bingo license to an applicant that has never held an annual bingo license under this article.
(c) The first time that a qualified organization applies for an annual bingo license, the commission shall publish notice that the application has been filed. The notification must be in accordance with IC 5-14-1.5-5 and must contain the following:
(1) The name of the qualified organization and the fact that it has applied for an annual bingo license.
(2) The location where the bingo events will be held.
(3) The names of the operator and officers of the qualified organization.
(4) A statement that any person can protest the proposed issuance of the annual bingo license.
(5) A statement that the commission shall hold a public hearing if ten (10) written and signed protest letters are received by the commission.
(6) The address of the commission where correspondence concerning the application may be sent.
(d) If the commission receives at least ten (10) protest letters, the commission shall hold a public hearing in accordance with IC 5-14-1.5. The commission shall issue a license or deny the application not later than sixty (60) days after the date of the public hearing.
(e) A license issued under this section:
(1) may authorize the qualified organization to conduct bingo events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted bingo events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
(f) Notwithstanding subsection (e)(4), the commission shall hold a public hearing for the reissuance of an annual bingo license if:
(1) an applicant has been cited for a violation of law or a rule of the commission; or
(2) the commission finds, based upon investigation of at least three (3) written and signed complaints alleging a violation of law or a rule of the commission in connection with the bingo license, that one (1) or more of the alleged violations:             (A) has occurred;
(B) is a type of violation that would allow the commission to cite the applicant for a violation of a provision of this article or of a rule of the commission; and
(C) has not been corrected after notice has been given by the commission.
(g) If the commission is required to hold a public hearing on an application for a reissuance of an annual bingo license, it shall comply with the same procedures required under this section for notice and for conducting the hearing.
(h) The commission may deny a license if, after a public hearing, the commission determines that the applicant:
(1) has violated a local ordinance; or
(2) has engaged in fraud, deceit, or misrepresentation.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-6
Special bingo license
Sec. 6. The commission may issue a special bingo license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a bingo event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the authorized bingo event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-7
Charity game night license
Sec. 7. The commission may issue a charity game night license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a charity game night at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the charity game night.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-8
Raffle license
Sec. 8. (a) The commission may issue a raffle license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a raffle event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the raffle event.     (b) A qualified organization, by rule of the commission, may be excused from the requirement of obtaining a license to conduct a raffle event if the total market value of the prize or prizes to be awarded at the raffle event does not exceed one thousand dollars ($1,000).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-9
Annual raffle license
Sec. 9. The commissioner may issue an annual raffle license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct not more than five (5) raffle events in the calendar year in which the license is issued; and
(2) state the date, beginning and ending times, and location of each raffle event conducted by the qualified organization in the calendar year.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-10
Door prize license
Sec. 10. (a) The commission may issue a door prize license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct a door prize event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the door prize event.
(b) A qualified organization, by rule of the commission, may be excused from the requirement of obtaining a license to conduct a door prize event if the total market value of the prize or prizes to be awarded at the door prize event does not exceed one thousand dollars ($1,000).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-11
Annual door prize license
Sec. 11. (a) The commission may issue an annual door prize license to a qualified organization if:
(1) the provisions of this section are satisfied; and
(2) the qualified organization:
(A) submits an application; and
(B) pays a fee set by the commission under IC 4-32.2-6.
(b) The application for an annual door prize license must contain the following:
(1) The name of the qualified organization.
(2) The location where the door prize events will be held.         (3) The names of the operator and officers of the qualified organization.
(c) A license issued under this section:
(1) may authorize the qualified organization to conduct door prize events on more than one (1) occasion during a period of one (1) year;
(2) must state the locations of the permitted door prize events;
(3) must state the expiration date of the license; and
(4) may be reissued annually upon the submission of an application for reissuance on the form established by the commission and upon the licensee's payment of a fee set by the commission.
(d) The commission may reject an application for an annual door prize license if, after a public hearing, the commission determines that the applicant:
(1) has violated a local ordinance; or
(2) has engaged in fraud, deceit, or misrepresentation.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-12
Festival license
Sec. 12. (a) The commission may issue a festival license to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must authorize the qualified organization to conduct bingo events, charity game nights, one (1) raffle event, and door prize events and to sell pull tabs, punchboards, and tip boards. The license must state the location and the dates, not exceeding four (4) consecutive days, on which these activities may be conducted.
(b) A qualified organization may not conduct more than one (1) festival each year at which bingo events, charity game nights, raffle events, and door prize events are conducted and pull tabs, punchboards, and tip boards are sold.
(c) The raffle event authorized by a festival license is not subject to the prize limits set forth in this chapter. Bingo events, charity game nights, and door prize events conducted at a festival are subject to the prize limits set forth in this chapter.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-13
Additional activities authorized
Sec. 13. (a) A bingo license or special bingo license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the bingo event.
(b) A charity game night license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the charity game night.
(c) A raffle license may also authorize a qualified organization to conduct door prize drawings and sell pull tabs, punchboards, and tip boards at the raffle event.     (d) A door prize license may also authorize a qualified organization to sell pull tabs, punchboards, and tip boards at the door prize event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-14
Multiple licenses
Sec. 14. A qualified organization may hold more than one (1) license at a time. However, a qualified organization with multiple licenses may not hold a bingo event and raffle at the same event or at the same time and place unless, by express determination, the commission allows a qualified organization to do so. The commission may allow a qualified organization to conduct only one (1) event each year at which both bingo and a raffle may be held.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-15
Prohibition on limiting the number of organizations licensed
Sec. 15. The commission may not limit the number of qualified organizations licensed under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-16
Other events authorized; conditions
Sec. 16. (a) This section applies to a gambling event that is described in neither:
(1) section 1(1) through 1(6) of this chapter; nor
(2) IC 4-32.2-2-12(b).
(b) The commission may issue a license to conduct a gambling event approved by the commission to a qualified organization upon the organization's submission of an application and payment of a fee determined under IC 4-32.2-6. The license must:
(1) authorize the qualified organization to conduct the gambling event at only one (1) time and location; and
(2) state the date, beginning and ending times, and location of the gambling event.
(c) The commission may impose any condition upon a qualified organization that is issued a license to conduct a gambling event under this section.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-17
Worker Social Security numbers
Sec. 17. A qualified organization described in section 4(c) of this chapter may not require an individual who wishes to participate in the qualified organization's allowable event as a worker to submit the individual's Social Security number to the qualified organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-4-18 Candidates' committees authorized to obtain raffle licenses
Sec. 18. (a) With respect to any action authorized by this section, a candidate's committee (as defined in IC 3-5-2-7) is considered a bona fide political organization.
(b) A candidate's committee may apply for a license under section 8 of this chapter to conduct a raffle event. A candidate's committee may not conduct any other kind of allowable event.
(c) The following are subject to this article:
(1) A candidate's committee that applies for a license under section 8 of this chapter.
(2) A raffle event conducted by a candidate's committee.
As added by P.L.91-2006, SEC.3.



CHAPTER 5. CONDUCT OF ALLOWABLE EVENTS

IC 4-32.2-5-1
Criminal gambling statutes inapplicable to allowable events
Sec. 1. IC 35-45-5 does not apply to a person who conducts, participates in, or receives a prize in an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-2
Management and conduct of events
Sec. 2. A qualified organization may not contract or otherwise enter into an agreement with an individual, a corporation, a partnership, a limited liability company, or other association to conduct an allowable event for the benefit of the organization. A qualified organization shall use only operators and workers meeting the requirements of this chapter to manage and conduct an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-3
Use and determination of net proceeds
Sec. 3. (a) All net proceeds from an allowable event and related activities may be used only for the lawful purposes of the qualified organization.
(b) To determine the net proceeds from an allowable event, a qualified organization shall subtract the following from the gross receipts received from the allowable event:
(1) An amount equal to the total value of the prizes, including door prizes, awarded at the allowable event.
(2) The sum of the purchase prices paid for licensed supplies dispensed at the allowable event.
(3) An amount equal to the qualified organization's license fees attributable to the allowable event.
(4) An amount equal to the advertising expenses incurred by the qualified organization to promote the allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-4
Donation of gross charity gaming receipts
Sec. 4. (a) A qualified organization that receives ninety percent (90%) or more of the organization's total gross receipts from any events licensed under this article is required to donate sixty percent (60%) of its gross charitable gaming receipts less prize payout to a qualified recipient that is not an affiliate, a parent, or a subsidiary organization of the qualified organization.
(b) For purposes of this section, a veterans' home is not considered to be an affiliate, a parent, or a subsidiary organization of a qualified organization that is a bona fide veterans organization.
As added by P.L.91-2006, SEC.3.
IC 4-32.2-5-5
Financial records; deposit of funds; payment of expenses
Sec. 5. A qualified organization shall maintain accurate records of all financial aspects of an allowable event under this article. A qualified organization shall make accurate reports of all financial aspects of an allowable event to the commission within the time established by the commission. The commission may prescribe forms for this purpose. The commission shall, by rule, require a qualified organization to deposit funds received from an allowable event in a separate and segregated account set up for that purpose. All expenses of the qualified organization with respect to an allowable event shall be paid from the separate account.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-6
Event limit
Sec. 6. (a) A qualified organization may not conduct more than three (3) allowable events during a calendar week and not more than one (1) allowable event each day.
(b) Except as provided in IC 4-32.2-4-12, allowable events may not be held on more than two (2) consecutive days.
(c) A bona fide civic organization may conduct one (1) additional allowable event during each six (6) months of a calendar year.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-7
Charity game night limit
Sec. 7. A qualified organization may not conduct more than four (4) charity game nights during a calendar year.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-8
Leasing facilities and personal property
Sec. 8. (a) Except as provided in subsection (d), if facilities are leased for an allowable event, the rent may not:
(1) be based in whole or in part on the revenue generated from the event; or
(2) exceed two hundred dollars ($200) per day.
(b) A facility may not be rented for more than three (3) days during a calendar week for an allowable event.
(c) If personal property is leased for an allowable event, the rent may not be based in whole or in part on the revenue generated from the event.
(d) If a qualified organization conducts an allowable event in conjunction with or at the same facility where the qualified organization or its affiliate is having a convention or other meeting of its membership, facility rent for the allowable event may exceed two hundred dollars ($200) per day. A qualified organization may conduct only one (1) allowable event under this subsection in a calendar year. As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-9
Restriction on events at same location
Sec. 9. Not more than one (1) qualified organization may conduct an allowable event on the same day at the same location.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-10
Prohibition on felons as operators and workers; exceptions
Sec. 10. An operator or a worker may not be a person who has been convicted of or entered a plea of nolo contendere to a felony committed in the preceding ten (10) years, regardless of the adjudication, unless the commission determines that:
(1) the person has been pardoned or the person's civil rights have been restored; or
(2) after the conviction or entry of the plea, the person has engaged in the kind of good citizenship that would reflect well upon the integrity of the qualified organization and the commission.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-11
Prohibition on commission employees and relatives as operators or workers
Sec. 11. An employee of the commission or a relative living in the same household with the employee of the commission may not be an operator or a worker.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-12
Remuneration of operators and workers
Sec. 12. (a) Except as provided in subsection (b), an operator or a worker may not receive remuneration for:
(1) preparing for;
(2) conducting;
(3) assisting in conducting;
(4) cleaning up after; or
(5) taking any other action in connection with;
an allowable event.
(b) A qualified organization that conducts an allowable event may:
(1) provide meals for the operators and workers during the allowable event; and
(2) provide recognition dinners and social events for the operators and workers;
if the value of the meals and social events does not constitute a significant inducement to participate in the conduct of the allowable event.
As added by P.L.91-2006, SEC.3.
IC 4-32.2-5-13
Operators limited to one organization
Sec. 13. An individual may not be an operator for more than one (1) qualified organization during a calendar month. If an individual has previously served as an operator for another qualified organization, the commission may require additional information concerning the proposed operator to satisfy the commission that the individual is a bona fide member of the qualified organization.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-14
Participation of operators and workers in events
Sec. 14. An operator or a worker may not directly or indirectly participate, other than in a capacity as an operator or a worker, in an allowable event that the operator or worker is conducting.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-15
Operator membership requirement
Sec. 15. An operator must be a member in good standing of the qualified organization that is conducting the allowable event for at least one (1) year at the time of the allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-16
Worker membership requirement; exception; shared revenues
Sec. 16. (a) Except as provided in subsection (b), a worker must be a member in good standing of a qualified organization that is conducting an allowable event for at least thirty (30) days at the time of the allowable event.
(b) A qualified organization may allow an individual who is not a member of the qualified organization to participate in an allowable event as a worker if:
(1) the individual is a member of another qualified organization; and
(2) the individual's participation is approved by the commission.
A qualified organization may apply to the commission on a form prescribed by the commission for approval of the participation of a nonmember under this subsection. A qualified organization may share the proceeds of an allowable event with the qualified organization in which a worker participating in the allowable event under this subsection is a member. The tasks that will be performed by an individual participating in an allowable event under this subsection and the amounts shared with the individual's qualified organization must be described in the application and approved by the commission.
(c) For purposes of:
(1) the licensing requirements of this article; and
(2) section 9 of this chapter;
a qualified organization that receives a share of the proceeds of an

allowable event described in subsection (b) is not considered to be conducting an allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-17
Bingo event prize limits
Sec. 17. (a) The prize for one (1) bingo game may not have a value of more than one thousand dollars ($1,000).
(b) Except as provided in subsection (c), the total prizes permitted at one (1) bingo event may not have a value of more than six thousand dollars ($6,000).
(c) The commission may, by express authorization, allow any qualified organization to conduct two (2) bingo events each year at which the total prizes for the bingo event may not exceed ten thousand dollars ($10,000). Bingo events authorized under this subsection may be conducted at a festival conducted under IC 4-32.2-4-12.
(d) The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit at a bingo event.
(e) The value of all door prizes awarded at a bingo event may not have a value of more than one thousand five hundred dollars ($1,500).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-18
Raffle event prize limits
Sec. 18. (a) The total prizes for a raffle event conducted at another allowable event may not have a value of more than five thousand dollars ($5,000). However, the commission may, by express authorization, allow a qualified organization to conduct one (1) raffle event at another allowable event each year at which the total prizes for the raffle event may not exceed twenty-five thousand dollars ($25,000). The sale of pull tabs, punchboards, and tip boards is not included in the total prize limit at a raffle event.
(b) The value of all door prizes awarded at a raffle event may not have a value of more than one thousand five hundred dollars ($1,500).
(c) The prize limits set forth in subsection (a) do not apply to a raffle event that is not conducted at another allowable event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-19
Door prize event prize limits
Sec. 19. The total prizes for a door prize event may not have a value of more than five thousand dollars ($5,000). However, the commission may, by express authorization, allow a qualified organization to conduct one (1) door prize event each year at which the total prizes for the door prize event may not exceed twenty thousand dollars ($20,000). The proceeds of the sale of pull tabs, punchboards, and tip boards are not included in the total prize limit

at a door prize event.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-20
Pull tab, punchboard, and tip board prize limits; selling prices
Sec. 20. (a) The total prizes awarded for one (1) pull tab, punchboard, or tip board game may not exceed five thousand dollars ($5,000).
(b) A single prize awarded for one (1) winning ticket in a pull tab, punchboard, or tip board game may not exceed five hundred ninety-nine dollars ($599).
(c) The selling price for one (1) ticket for a pull tab, punchboard, or tip board game may not exceed one dollar ($1).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-21
Prohibited participants
Sec. 21. (a) Except as provided in subsection (b), the following persons may not play or participate in any manner in an allowable event:
(1) A member or an employee of the commission.
(2) A person less than eighteen (18) years of age.
(b) A person less than eighteen (18) years of age may sell tickets or chances for a raffle.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-22
Employees and officers of manufacturer or distributor; membership in organizations holding charity gaming licenses
Sec. 22. If an employee or officer of a manufacturer or distributor is a member of a bona fide civic or bona fide religious organization that holds a charity gaming license, the employee's or officer's membership in the organization may not be construed as an affiliation with the organization's charity gaming operations.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-5-23
Radio advertising
Sec. 23. An advertisement for an allowable event in radio broadcast media must announce, within the advertisement, the name of the qualified organization conducting the allowable event and that the qualified organization's license number is on file.
As added by P.L.91-2006, SEC.3.



CHAPTER 6. LICENSE FEES

IC 4-32.2-6-1
License fees required
Sec. 1. The commission shall charge a license fee to an applicant under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-2
Initial license fee schedule; first year license fee limit
Sec. 2. The commission shall establish an initial license fee schedule. However, the license fee that is charged to a qualified organization in the first year that the qualified organization applies for a license may not exceed fifty dollars ($50).
As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-3
License renewal fee schedule
Sec. 3. The license fee that is charged to a qualified organization that renews the license must be based on the total gross revenue of the qualified organization from allowable events and related activities in the preceding year, or, if the qualified organization held a license under IC 4-32.2-4-6, IC 4-32.2-4-7, IC 4-32.2-4-8, IC 4-32.2-4-10, or IC 4-32.2-4-12, the fee must be based on the total gross revenue of the qualified organization from the preceding event and related activities, according to the following schedule:
Class    Gross Revenues     Fee
At Least    But Less Than
A     $    0     $    15,000     $    50
B     $    15,000     $    25,000     $    100
C     $    25,000     $    50,000     $    300
D     $    50,000     $    75,000     $    400
E     $    75,000     $    100,000     $    700
F     $    100,000     $    150,000     $    1,000
G     $    150,000     $    200,000     $    1,500
H     $    200,000     $    250,000     $    1,800
I     $    250,000     $    300,000     $    2,500
J     $    300,000     $    400,000     $    3,250
K     $    400,000     $    500,000     $    5,000
L     $    500,000     $    750,000     $    6,750
M     $    750,000     $    1,000,000     $    9,000
N     $    1,000,000     $    1,250,000     $    11,000
O     $    1,250,000     $    1,500,000     $    13,000
P     $    1,500,000     $    1,750,000     $    15,000
Q     $    1,750,000     $    2,000,000     $    17,000
R     $    2,000,000     $    2,250,000     $    19,000
S     $    2,250,000     $    2,500,000     $    21,000
T     $    2,500,000     $    3,000,000     $    24,000
U     $    3,000,000              $    26,000 As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-4
Manufacturers' and distributors' license renewal fee schedule
Sec. 4. The commission shall establish a license fee schedule for the renewal of licenses for manufacturers and distributors.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-6-5
Deposit of license fees
Sec. 5. The commission shall deposit license fees collected under this chapter in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.



CHAPTER 7. CHARITY GAMING ENFORCEMENT FUND

IC 4-32.2-7-1
"Surplus revenue"
Sec. 1. As used in this chapter, "surplus revenue" means the amount of money in the charity gaming enforcement fund that is not required to meet the costs of administration and the cash flow needs of the commission under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" means the charity gaming enforcement fund established by section 3 of this chapter.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-3
Charity gaming enforcement fund established
Sec. 3. The charity gaming enforcement fund is established. The commission shall administer the fund.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-4
Fees, penalties, and taxes deposited in charity gaming enforcement fund
Sec. 4. The fund consists of the following:
(1) License fees collected under IC 4-32.2-6.
(2) Civil penalties collected under IC 4-32.2-8.
(3) Charity gaming card excise taxes received under IC 4-32.2-10.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-5
Investment of fund
Sec. 5. Money in the fund does not revert to the state general fund at the end of a state fiscal year. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-6
Annual appropriation
Sec. 6. There is appropriated annually to the commission from the fund an amount sufficient to cover the costs incurred by the commission for the purposes specified in this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-7-7
Transfers to build Indiana fund      Sec. 7. Before the last business day of January, April, July, and October, the commission shall, upon approval of the budget agency, transfer the surplus revenue to the treasurer of state for deposit in the build Indiana fund.
As added by P.L.91-2006, SEC.3.



CHAPTER 8. PENALTIES

IC 4-32.2-8-1
Grounds for penalties
Sec. 1. (a) The commission may suspend or revoke the license of or levy a civil penalty against a qualified organization or an individual under this article for any of the following:
(1) Violation of a provision of this article or of a rule of the commission.
(2) Failure to accurately account for:
(A) bingo cards;
(B) bingo boards;
(C) bingo sheets;
(D) bingo pads;
(E) pull tabs;
(F) punchboards; or
(G) tip boards.
(3) Failure to accurately account for sales proceeds from an event or activity licensed or permitted under this article.
(4) Commission of a fraud, deceit, or misrepresentation.
(5) Conduct prejudicial to public confidence in the commission.
(b) If a violation is of a continuing nature, the commission may impose a civil penalty upon a licensee or an individual for each day the violation continues.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-2
Civil penalty amounts
Sec. 2. A civil penalty imposed by the commission upon a qualified organization or an individual under section 1 of this chapter may not exceed the following amounts:
(1) One thousand dollars ($1,000) for the first violation.
(2) Two thousand five hundred dollars ($2,500) for the second violation.
(3) Five thousand dollars ($5,000) for each additional violation.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-3
Additional enforcement actions authorized
Sec. 3. In addition to imposing a penalty described in section 1 of this chapter, the commission may do all or any of the following:
(1) Lengthen a period of suspension of the license.
(2) Prohibit an operator or an individual who has been found to be in violation of this article from associating with charity gaming conducted by a qualified organization.
(3) Impose an additional civil penalty of not more than one hundred dollars ($100) for each day the civil penalty goes unpaid.
As added by P.L.91-2006, SEC.3.
IC 4-32.2-8-4
Criminal penalties
Sec. 4. (a) Except as provided in subsection (b), a person or an organization that recklessly, knowingly, or intentionally violates a provision of this article commits a Class B misdemeanor.
(b) An individual, a corporation, a partnership, a limited liability company, or other association that recklessly, knowingly, or intentionally enters into a contract or other agreement with a qualified organization in violation of IC 4-32.2-5-2 commits a Class D felony.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-8-5
Deposit of civil penalties
Sec. 5. The commission shall deposit civil penalties collected under this chapter in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.



CHAPTER 9. SECURITY

IC 4-32.2-9-1
Responsibility for security; necessary police powers
Sec. 1. (a) The commission is responsible for security matters under this article. The commission may employ investigators and other individuals necessary to carry out this chapter.
(b) An employee of the commission engaged in the enforcement of this article is vested with the necessary police powers to enforce this article. The police powers granted by this subsection are limited to the enforcement of this article.
(c) An employee described in subsection (b) may not:
(1) issue a summons for an infraction or a misdemeanor violation of any law other than this article;
(2) act as an officer for the arrest of offenders for the violation of an Indiana law other than this article; or
(3) exercise any other police power with respect to the enforcement of any state or local law other than this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-2
Authorized security powers
Sec. 2. An employee of the commission may do any of the following:
(1) Investigate an alleged violation of this article.
(2) Arrest an alleged violator of this article or of a rule adopted by the commission.
(3) Enter upon the following premises for the performance of the employee's lawful duties:
(A) A location where a bingo event, charity game night, raffle, or door prize drawing is being conducted.
(B) A location where pull tabs, tip boards, or punchboards are being purchased, sold, manufactured, printed, or stored.
(4) Take necessary equipment from the premises for further investigation.
(5) Obtain full access to all financial records of the entity upon request.
(6) If there is a reason to believe that a violation has occurred, search and inspect the premises where the violation is alleged to have occurred or is occurring. A search under this subdivision may not be conducted unless a warrant has first been obtained by the executive director. A contract entered into by the executive director may not include a provision allowing for warrantless searches. A warrant may be obtained in the county where the search will be conducted or in Marion County.
(7) Seize or take possession of:
(A) papers;
(B) records;             (C) tickets;
(D) currency; or
(E) other items;
related to an alleged violation.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-3
Investigations
Sec. 3. (a) The commission shall conduct investigations necessary to ensure the security and integrity of the operation of games of chance under this article. The commission may conduct investigations of the following:
(1) Licensed qualified organizations.
(2) Applicants for licenses issued under this article.
(3) Licensed manufacturers and distributors.
(4) Employees of the commission under this article.
(5) Applicants for contracts or employment with the commission under this article.
(b) The commission may require persons subject to an investigation under subsection (a) to provide information, including fingerprints, that is:
(1) required by the commission to carry out the investigation; or
(2) otherwise needed to facilitate access to state and criminal history information.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-4
State police and other agency assistance
Sec. 4. (a) The state police department shall, at the request of the executive director, provide the following:
(1) Assistance in obtaining criminal history information relevant to investigations required for honest, secure, exemplary operations under this article.
(2) Any other assistance requested by the executive director and agreed to by the superintendent of the state police department.
(b) Any other state agency, including the alcohol and tobacco commission and the Indiana professional licensing agency, shall upon request provide the executive director with information relevant to an investigation conducted under this article.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-5
Retention of marketing sheets
Sec. 5. A marketing sheet published in connection with a wagering game must be maintained for the lesser of:
(1) six (6) years after the year in which the marketing sheet was published; or
(2) the end of an audit in which the marketing sheet and similar records are audited. As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-6
Destroyed, discontinued, or unusable bingo supplies, punch boards, or tip boards
Sec. 6. (a) This section applies only to products sold in Indiana.
(b) If a licensed manufacturer or distributor destroys, discontinues, or otherwise renders unusable:
(1) bingo supplies;
(2) punchboards; or
(3) tip boards;
the manufacturer or distributor shall provide the commission with a written list of the items destroyed, discontinued, or rendered otherwise unusable.
(c) The list required under subsection (b) must contain the following information concerning the items destroyed, discontinued, or rendered otherwise unusable:
(1) The quantity.
(2) A description.
(3) The serial numbers.
(4) The date the items were destroyed, discontinued, or rendered otherwise unusable.
(d) Notwithstanding subsection (b), this section does not apply to a product considered defective by the manufacturer or distributor.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-7
Requests for records; production deadline
Sec. 7. Records of a manufacturer or distributor must be produced upon request by the commission within seventy-two (72) hours or by another mutually agreed upon time if production of the requested documents within seventy-two (72) hours is impractical or burdensome.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-8
Quarterly reports
Sec. 8. A manufacturer or distributor of supplies, devices, or equipment described in IC 4-32.2-3-4(a) to be used in charity gaming in Indiana must file a quarterly report listing the manufacturer's or distributor's sales of the supplies, devices, and equipment.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-9-9
Confidentiality
Sec. 9. Information obtained by the commission during the course of an investigation conducted under this chapter is confidential.
As added by P.L.91-2006, SEC.3.



CHAPTER 10. GAMING CARD EXCISE TAX

IC 4-32.2-10-1
Gaming card excise tax imposed
Sec. 1. An excise tax is imposed on the distribution of pull tabs, punchboards, and tip boards in the amount of ten percent (10%) of the price paid by the qualified organization that purchases the pull tabs, punchboards, and tip boards.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-2
Liability for tax
Sec. 2. A licensed entity distributing pull tabs, punchboards, or tip boards under this article is liable for the tax. The tax is imposed at the time the licensed entity:
(1) brings or causes the pull tabs, punchboards, or tip boards to be brought into Indiana for distribution;
(2) distributes pull tabs, punchboards, or tip boards in Indiana; or
(3) transports pull tabs, punchboards, or tip boards to qualified organizations in Indiana for resale by those qualified organizations.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-3
Accounting procedures
Sec. 3. The department shall establish procedures by which each licensed entity must account for the following:
(1) The tax collected under this chapter by the licensed entity.
(2) The pull tabs, punchboards, and tip boards sold by the licensed entity.
(3) The funds received for sales of pull tabs, punchboards, and tip boards by the licensed entity.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-4
Form of payment
Sec. 4. A payment by a licensed entity to the department may not be in cash. All payments must be in the form of a check, a draft, an electronic funds transfer, or another financial instrument authorized by the commissioner. The department may require licensed entities to establish separate electronic funds transfer accounts for the purpose of making payments to the department.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-5
Remittance of taxes; reports
Sec. 5. All taxes imposed on a licensed entity under this chapter shall be remitted to the department at the times and as directed by the

department. The department is responsible for all administrative functions related to the receipt of funds. The department may require each licensed entity to file with the department reports of the licensed entity's receipts and transactions in the sale of pull tabs, punchboards, and tip boards. The department shall prescribe the form of the reports and the information to be contained in the reports.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-6
Audits
Sec. 6. The department may at any time perform an audit of the books and records of a licensed entity to ensure compliance with this chapter.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-7
Application of penalty provisions
Sec. 7. IC 4-32.2-8 applies to licensed entities.
As added by P.L.91-2006, SEC.3.

IC 4-32.2-10-8
Taxes transferred for deposit in the charity gaming enforcement fund
Sec. 8. The department shall transfer all taxes collected under this chapter to the commission for deposit in the charity gaming enforcement fund established by IC 4-32.2-7-3.
As added by P.L.91-2006, SEC.3.






ARTICLE 33. RIVERBOAT GAMBLING

CHAPTER 1. GENERAL PROVISIONS

IC 4-33-1-1
Application of article
Sec. 1. This article applies only to the following:
(1) Counties contiguous to Lake Michigan.
(2) Counties contiguous to the Ohio River.
(3) A county that contains a historic hotel district.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.1.

IC 4-33-1-2
Legislative intent
Sec. 2. This article is intended to benefit the people of Indiana by promoting tourism and assisting economic development. The public's confidence and trust will be maintained only through:
(1) comprehensive law enforcement supervision; and
(2) the strict regulation of facilities, persons, associations, and gambling operations under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-1-3
References to article
Sec. 3. References to "this article" include the provisions of this article and any rules or orders adopted under the authority of this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-1-4
Exemption from provisions
Sec. 4. Pursuant to 15 U.S.C. 1172, approved January 2, 1951, the state of Indiana, acting by and through duly elected and qualified members of the legislature, does declare and proclaim that the state is exempt from the provisions of 15 U.S.C. 1172.
As added by P.L.20-1995, SEC.2.

IC 4-33-1-5
Shipments of gambling devices
Sec. 5. All shipments of gambling devices, including slot machines, to an operating agent or a licensed riverboat in Indiana, the registering, recording, and labeling of which have been completed by the manufacturer or dealer thereof in accordance with 15 U.S.C. 1171 through 1178, are legal shipments of gambling devices into Indiana.
As added by P.L.20-1995, SEC.3. Amended by P.L.92-2003, SEC.2.



CHAPTER 2. DEFINITIONS

IC 4-33-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-2
"Adjusted gross receipts"
Sec. 2. "Adjusted gross receipts" means:
(1) the total of all cash and property (including checks received by a licensee or an operating agent) whether collected or not, received by a licensee or an operating agent from gaming operations; minus
(2) the total of:
(A) all cash paid out as winnings to patrons; and
(B) uncollectible gaming receivables, not to exceed the lesser of:
(i) a reasonable provision for uncollectible patron checks received from gaming operations; or
(ii) two percent (2%) of the total of all sums, including checks, whether collected or not, less the amount paid out as winnings to patrons.
For purposes of this section, a counter or personal check that is invalid or unenforceable under this article is considered cash received by the licensee or operating agent from gaming operations.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.3.

IC 4-33-2-3
"Approved hotel"
Sec. 3. "Approved hotel" means a hotel that contains:
(1) at least two hundred fifty (250) hotel rooms, or a lesser number established by the commission;
(2) indoor public space used for exhibit space;
(3) meeting rooms;
(4) banquet rooms;
(5) restaurants;
(6) lobbies;
(7) lounges or bars;
(8) show theaters;
(9) parking areas; and
(10) shops.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-3.7
"Bureau"
Sec. 3.7. "Bureau" refers to the child support bureau of the

department of child services established by IC 31-25-3-1.
As added by P.L.23-1996, SEC.7. Amended by P.L.145-2006, SEC.8.

IC 4-33-2-4
"Cheat"
Sec. 4. "Cheat" means to alter the selection of criteria that determine:
(1) the result of a gambling game; or
(2) the amount or frequency of payment in a gambling game.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-5
"Commission"
Sec. 5. "Commission" refers to the Indiana gaming commission established by IC 4-33-3.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-5.6
"Cruise"
Sec. 5.6. "Cruise" means operation of a riverboat for a gambling operation while the riverboat is not moored to a dock.
As added by P.L.192-2002(ss), SEC.6.

IC 4-33-2-5.8
"Delinquent"
Sec. 5.8. "Delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.23-1996, SEC.8.

IC 4-33-2-6
"Department"
Sec. 6. "Department" refers to the department of state revenue.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-7
"Dock"
Sec. 7. "Dock" means the location where a riverboat moors for the purpose of embarking passengers for and disembarking passengers from the riverboat.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.7.

IC 4-33-2-7.5
"Flexible scheduling"
Sec. 7.5. "Flexible scheduling" refers to the practice of conducting gambling games and allowing the continuous ingress and egress of passengers for the purpose of gambling while a riverboat is docked.
As added by P.L.192-2002(ss), SEC.8.
IC 4-33-2-8
"Gambling excursion"
Sec. 8. "Gambling excursion" means the time during which gambling games may be operated on a riverboat that has not implemented flexible scheduling under IC 4-33-6-21.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.9.

IC 4-33-2-9
"Gambling game"
Sec. 9. "Gambling game" includes any of the following if approved by the commission as a wagering device:
(1) Baccarat.
(2) Twenty-one.
(3) Poker.
(4) Craps.
(5) Slot machine.
(6) Video games of chance.
(7) Roulette wheel.
(8) Klondike table.
(9) Punchboard.
(10) Faro layout.
(11) Keno layout.
(12) Numbers ticket.
(13) Push card.
(14) Jar ticket.
(15) Pull tab.
(16) Big six.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-10
"Gambling operation"
Sec. 10. "Gambling operation" means the conduct of authorized gambling games on a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-11
"Gross receipts"
Sec. 11. "Gross receipts" means the total amount of money exchanged for the purchase of chips, tokens, or electronic cards by riverboat patrons.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-11.1
"Historic hotel"
Sec. 11.1. "Historic hotel" means a structure originally built as a hotel that:
(1) contained at least three hundred (300) sleeping rooms on or before January 1, 1930;
(2) is listed in, or is seeking listing in, the National Register of

Historic Places; and
(3) was regionally recognized for the mineral springs located on the property that were thought to have significant health benefits for the hotel's guests.
As added by P.L.92-2003, SEC.4.

IC 4-33-2-11.5
"Historic hotel district"
Sec. 11.5. "Historic hotel district" means a historic hotel district that is established under IC 36-7-11.5.
As added by P.L.92-2003, SEC.5.

IC 4-33-2-11.6
"Law enforcement agency"
Sec. 11.6. "Law enforcement agency" means any of the following:
(1) The gaming agents of the Indiana gaming commission.
(2) The state police department.
(3) The conservation officers of the department of natural resources.
(4) The state excise police of the alcohol and tobacco commission.
As added by P.L.170-2005, SEC.1.

IC 4-33-2-12
"Licensee"
Sec. 12. Except as provided in IC 4-33-10-2.1, "licensee" means a person holding a license issued under this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.4-1996, SEC.93.

IC 4-33-2-13
"Licensed owner"
Sec. 13. "Licensed owner" means a person that owns a riverboat that is licensed under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-14
"Occupational license"
Sec. 14. "Occupational license" means a license issued by the commission under IC 4-33-8.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-14.5
"Operating agent"
Sec. 14.5. "Operating agent" means a person with whom the commission has entered into a contract under IC 4-33-6.5 to operate a riverboat in a historic hotel district.
As added by P.L.92-2003, SEC.6.

IC 4-33-2-14.6 "Operating agent contract"
Sec. 14.6. "Operating agent contract" refers to the contract entered into by the commission under IC 4-33-6.5 with respect to the operation of a riverboat in a historic hotel district.
As added by P.L.92-2003, SEC.7.

IC 4-33-2-15
"Owner's license"
Sec. 15. "Owner's license" means a license issued under IC 4-33-6 that allows a person to own and operate a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-16
"Person"
Sec. 16. "Person" means an individual, a sole proprietorship, a partnership, an association, a fiduciary, a corporation, a limited liability company, or any other business entity.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-2-17
"Riverboat"
Sec. 17. "Riverboat" means either of the following on which lawful gambling is authorized under this article:
(1) A self-propelled excursion boat located in a county described in IC 4-33-1-1(1) or IC 4-33-1-1(2) that complies with IC 4-33-6-6(a).
(2) A vessel located in a historic hotel district.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.8.

IC 4-33-2-18
"Supplier's license"
Sec. 18. "Supplier's license" means a license issued under IC 4-33-7.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 3. INDIANA GAMING COMMISSION

IC 4-33-3-1
Establishment of commission
Sec. 1. The Indiana gaming commission is established.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-2
Members; qualifications; appointment
Sec. 2. (a) The commission consists of seven (7) members appointed by the governor.
(b) Each member of the commission must:
(1) be a resident of Indiana; and
(2) have a reasonable knowledge of the practice, procedures, and principles of gambling operations.
(c) At least one (1) member of the commission must be experienced in law enforcement and criminal investigation.
(d) At least one (1) member of the commission must be a certified public accountant experienced in accounting and auditing.
(e) At least one (1) member of the commission must be an attorney admitted to the practice of law in Indiana.
(f) One (1) member of the commission must be a resident of a county described in IC 4-33-1-1(1).
(g) One (1) member of the commission must be a resident of a county described in IC 4-33-1-1(2).
(h) Not more than four (4) members may be affiliated with the same political party.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.170-2005, SEC.2.

IC 4-33-3-3
Chair
Sec. 3. The governor shall designate one (1) member of the commission to serve as chair.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-4
Terms
Sec. 4. (a) Except as provided in subsection (b), the term of office of a commission member is three (3) years.
(b) When making the initial appointments to the commission under this chapter, the governor shall do the following:
(1) Appoint two (2) members to serve for terms of three (3) years.
(2) Appoint two (2) members to serve for terms of two (2) years.
(3) Appoint three (3) members to serve for terms of one (1) year.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-3-5
Vacancies
Sec. 5. A vacancy on the commission shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-6
Reappointment
Sec. 6. Each member of the commission is eligible for reappointment at the discretion of the governor.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-7
Compensation
Sec. 7. Each member of the commission is entitled to receive the following:
(1) Salary per diem, as provided in IC 4-10-11-2.1(b), for each day the member does any of the following:
(A) Attends a meeting of the commission.
(B) Conducts a hearing under this article.
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-8
Conflict of interest
Sec. 8. A person may not be appointed to the commission or continue to be a commission member if the person or the person's spouse, child, or parent is:
(1) a member of the board of directors of; or
(2) financially interested in;
a gambling operation subject to the jurisdiction of the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-9
Other public office
Sec. 9. A commission member may not hold any other public office for which the member receives compensation other than necessary travel expenses or other incidental expenses.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-10
Moral character; felony conviction or indictment
Sec. 10. A person may not be appointed to the commission if:
(1) the person is not of good moral character; or
(2) the person:
(A) has been convicted of; or             (B) is under indictment for;
a felony under Indiana law, the laws of any other state, or laws of the United States.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-11
Removal
Sec. 11. A member of the commission may be removed by the governor for any of the following reasons:
(1) Neglect of duty.
(2) Misfeasance.
(3) Malfeasance.
(4) Nonfeasance.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-12
Oath; bond
Sec. 12. Each member of the commission must, before beginning the discharge of the duties of the member's office, do the following:
(1) Take an oath that the member will faithfully execute the duties of the member's office according to Indiana law and rules adopted under Indiana law.
(2) Provide a bond to the state that:
(A) is approved by the governor;
(B) is for twenty-five thousand dollars ($25,000); and
(C) is, after being executed and approved, recorded in the office of the secretary of state.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-13
Bond renewal
Sec. 13. If the governor determines that the bond of a commission member has become or is likely to become invalid or insufficient, the governor shall immediately require the member to renew the member's bond. The governor must approve a bond renewed under this section.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-14
Removal for failing to take oath or provide bond
Sec. 14. The governor may remove a commission member who:
(1) does not:
(A) take the required oath; and
(B) provide the required bond;
not more than thirty (30) days after the member is appointed to the commission; or
(2) does not renew the member's bond not more than thirty (30) days after the governor requires the renewal under this chapter.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-3-15
Bond cost; payment by commission
Sec. 15. The commission may pay the cost of a bond given by a member of the commission under this chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-16
Staff support; personnel
Sec. 16. The commission shall hire staff to carry out the duties of the commission. Upon the request of the commission, the department shall employ personnel necessary to carry out the duties of the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.4.

IC 4-33-3-17
Employee conflict of interest
Sec. 17. (a) A person may not be employed to serve the commission if:
(1) the person or the person's spouse, parent, or child is:
(A) an official of an operator or operating agent engaged in gambling operations in Indiana; or
(B) a person with:
(i) a financial interest in; or
(ii) a financial relation with;
an operator or operating agent engaged in gambling operations in Indiana; or
(2) the person is a spouse, parent, or child of a commission member.
(b) The employment of a person employed in violation of subsection (a) shall be terminated.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.9.

IC 4-33-3-18
Executive director; appointment; compensation
Sec. 18. (a) The governor shall appoint the executive director of the commission to serve at the pleasure of the governor. The executive director's compensation shall be approved annually by the governor under IC 4-12-2.
(b) The executive director shall perform the duties assigned to the executive director by the commission.
(c) In addition to any salary paid under this section, the executive director is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the executive director's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-3-19
Executive director; duties
Sec. 19. (a) The executive director shall devote the executive director's full time to the duties of the office and shall not hold any other office or employment.
(b) The executive director shall do the following:
(1) Keep records of all proceedings of the commission.
(2) Preserve all papers, books, documents, and other records belonging to or held by the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-20
Meetings
Sec. 20. (a) The commission shall hold at least one (1) meeting each quarter of the fiscal year.
(b) The chair or any two (2) commission members may call a special meeting. A special meeting may be held not earlier than seventy-two (72) hours after written notice has been sent to each member.
(c) Except as provided in this article, commission meetings are subject to IC 5-14-1.5.
(d) Four (4) members of the commission constitute a quorum of the commission.
(e) Four (4) affirmative votes are required for the commission to take official action.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-21
Records
Sec. 21. (a) The commission shall keep a complete and accurate record of the commission's meetings.
(b) The commission shall maintain records that are separate from the records of any other state board or commission. The commission's records shall be available for public inspection and must accurately reflect all commission proceedings.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-3-22
Annual report
Sec. 22. (a) The commission shall file a written annual report with the governor before September 1 of each year. The commission shall file any additional reports that the governor requests.
(b) The annual report filed under this section must include a statement describing the following:
(1) The receipts and disbursements of the commission.
(2) Actions taken by the commission.
(3) Any additional information and recommendations that:
(A) the commission considers useful; or
(B) the governor requests.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.188-2003,

SEC.12.

IC 4-33-3-23
Hearings
Sec. 23. (a) A commission member or an administrative law judge appointed by the commission may do the following:
(1) Conduct a hearing authorized under this article.
(2) Recommend findings of fact and decisions to the commission.
(b) The commission member or administrative law judge conducting a hearing has all the powers and rights granted to the commission. A hearing under this article shall be conducted under IC 4-21.5.
(c) When conducting a public hearing, the commission shall not limit the number of speakers who may testify. However, the commission may set reasonable time limits on the length of an individual's testimony or the total amount of time allotted to proponents and opponents of an issue before the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.52-1995, SEC.1.



CHAPTER 4. POWERS AND DUTIES OF INDIANA GAMING COMMISSION

IC 4-33-4-1
Administration, regulation, and enforcement of riverboat gambling
Sec. 1. (a) The commission has the following powers and duties for the purpose of administering, regulating, and enforcing the system of riverboat gambling established under this article:
(1) All powers and duties specified in this article.
(2) All powers necessary and proper to fully and effectively execute this article.
(3) Jurisdiction and supervision over the following:
(A) All riverboat gambling operations in Indiana.
(B) All persons on riverboats where gambling operations are conducted.
(4) Investigate and reinvestigate applicants and license holders and determine the eligibility of applicants for licenses or operating agent contracts.
(5) Select among competing applicants the applicants that promote the most economic development in a home dock area and that best serve the interests of the citizens of Indiana.
(6) Take appropriate administrative enforcement or disciplinary action against a licensee or an operating agent.
(7) Investigate alleged violations of this article.
(8) Establish fees for licenses issued under this article.
(9) Adopt appropriate standards for the design, appearance, aesthetics, and construction for riverboats and facilities.
(10) Conduct hearings.
(11) Issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, records, and other relevant documents.
(12) Administer oaths and affirmations to the witnesses.
(13) Prescribe a form to be used by an operating agent or a licensee involved in the ownership or management of gambling operations as an application for employment by potential employees.
(14) Revoke, suspend, or renew licenses issued under this article.
(15) Hire employees to gather information, conduct investigations, and carry out other tasks under this article.
(16) Take any reasonable or appropriate action to enforce this article.
(b) Applicants and license holders shall reimburse the commission for costs related to investigations and reinvestigations conducted under subsection (a)(4).
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.5; P.L.92-2003, SEC.10.



CHAPTER 4.5. GAMING COMMISSION GAMING AGENTS

IC 4-33-4.5-1
Police powers and duties
Sec. 1. (a) A gaming agent is vested with full police powers and duties to enforce this article.
(b) A gaming agent may issue a summons for an infraction or a misdemeanor violation if the defendant promises to appear by signing the summons. A defendant who signs a summons issued under this subsection but fails to appear is subject to the penalties provided by IC 35-44-3-6.5. Upon the defendant's failure to appear, the court shall issue a warrant for the arrest of the defendant.
(c) In addition to the powers and duties vested under subsection (a), a gaming agent may act as an officer for the arrest of offenders who violate the laws of Indiana if the gaming agent reasonably believes that a crime has been, is being, or is about to be committed or attempted in the gaming agent's presence.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-2
Surety bonds
Sec. 2. Each gaming agent shall execute a surety bond in the amount of one thousand dollars ($1,000), with surety approved by the commission, and an oath of office, both of which must be filed with the executive director.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-3
Compensable injury to, injury to the health of, or death of a gaming agent
Sec. 3. (a) The injury to, injury to the health of, or death of a gaming agent is compensable under the appropriate provisions of IC 22-3-2 through IC 22-3-7 if the injury, injury to the health of, or death arises out of and in the course of the performance of the agent's duties as a gaming agent.
(b) For purposes of subsection (a) and IC 22-3-2 through IC 22-3-7, a gaming agent is conclusively presumed to have accepted the compensation provisions included in the parts of the Indiana Code referred to in this subsection.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-4
Retirement of a gaming agent with at least 20 years of service
Sec. 4. An eligible gaming agent who retires with at least twenty (20) years of service as a gaming agent:
(1) may retain the agent's service weapon;
(2) may receive, in recognition of the agent's service to the commission and to the public, a badge that indicates that the agent is retired; and         (3) shall be issued by the commission an identification card stating the agent's name and rank, signifying that the agent is retired, and noting the agent's authority to retain the service weapon.
As added by P.L.170-2005, SEC.6.

IC 4-33-4.5-5
Salary matrix
Sec. 5. The commission shall create a matrix for salary ranges for gaming agents, which must be reviewed and approved by the budget agency before implementation.
As added by P.L.170-2005, SEC.6.



CHAPTER 5. DISCLOSURE OF RECORDS

IC 4-33-5-1
License and operator agent contract applicants; disclosure of information
Sec. 1. An applicant for a license or an operating agent contract under this article must provide the following information to the commission:
(1) The name, business address, and business telephone number of the applicant.
(2) An identification of the applicant.
(3) The following information for an applicant that is not an individual:
(A) The state of incorporation or registration.
(B) The names of all corporate officers.
(C) The identity of the following:
(i) Any person in which the applicant has an equity interest of at least one percent (1%) of all shares. The identification must include the state of incorporation or registration if applicable. However, an applicant that has a pending registration statement filed with the Securities and Exchange Commission is not required to provide information under this item.
(ii) The shareholders or participants of the applicant. An applicant that has a pending registration statement filed with the Securities and Exchange Commission is required to provide only the names of persons holding an interest of more than one percent (1%) of all shares.
(4) An identification of any business, including the state of incorporation or registration if applicable, in which an applicant or the spouse or children of an applicant has an equity interest of more than one percent (1%) of all shares.
(5) If the applicant has been indicted, been convicted, pleaded guilty or nolo contendere, or forfeited bail concerning a criminal offense other than a traffic violation under the laws of any jurisdiction. The applicant must include the following information under this subdivision:
(A) The name and location of the following:
(i) The court.
(ii) The arresting agency.
(iii) The prosecuting agency.
(B) The case number.
(C) The date and type of offense.
(D) The disposition of the case.
(E) The location and length of incarceration.
(6) If the applicant has had a license or certificate issued by a licensing authority in Indiana or any other jurisdiction denied, restricted, suspended, revoked, or not renewed. An applicant must provide the following information under this subdivision:             (A) A statement describing the facts and circumstances concerning the denial, restriction, suspension, revocation, or nonrenewal.
(B) The date each action described in clause (A) was taken.
(C) The reason each action described in clause (A) was taken.
(7) If the applicant has:
(A) filed or had filed against the applicant a proceeding in bankruptcy; or
(B) been involved in a formal process to adjust, defer, suspend, or work out the payment of a debt;
including the date of filing, the name and location of the court, and the case and number of the disposition.
(8) If the applicant has filed or been served with a complaint or notice filed with a public body concerning:
(A) a delinquency in the payment of; or
(B) a dispute over a filing concerning the payment of;
a tax required under federal, state, or local law, including the amount, type of tax, the taxing agency, and times involved.
(9) A statement listing the names and titles of public officials or officers of units of government and relatives of the public officials or officers who directly or indirectly:
(A) have a financial interest in;
(B) have a beneficial interest in;
(C) are the creditors of;
(D) hold a debt instrument issued by; or
(E) have an interest in a contractual or service relationship with;
an applicant.
(10) If an applicant for an operating agent contract or an owner's or a supplier's license has directly or indirectly made a political contribution, loan, donation, or other payment to a candidate or an office holder in Indiana not more than five (5) years before the date the applicant filed the application. An applicant must provide information concerning the amount and method of a payment described in this subdivision.
(11) The name and business telephone number of the attorney who will represent the applicant in matters before the commission.
(12) A description of a proposed or an approved riverboat gaming operation, including the following information:
(A) The type of boat.
(B) The home dock location.
(C) The expected economic benefit to local communities.
(D) The anticipated or actual number of employees.
(E) Any statements from the applicant concerning compliance with federal and state affirmative action guidelines.
(F) Anticipated or actual admissions.
(G) Anticipated or actual adjusted gross gaming receipts.         (13) A description of the product or service to be supplied by the applicant if the applicant has applied for a supplier's license.
(14) The following information from each licensee or operating agent involved in the ownership or management of gambling operations:
(A) An annual balance sheet.
(B) An annual income statement.
(C) A list of the stockholders or other persons having at least a one percent (1%) beneficial interest in the gambling activities of the person who has been issued the owner's license or operating agent contract.
(D) Any other information the commission considers necessary for the effective administration of this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.25; P.L.97-2004, SEC.15.

IC 4-33-5-1.5
Confidential information
Sec. 1.5. The following information submitted, collected, or gathered as part of an application to the commission for a license is confidential for purposes of IC 5-14-3-4:
(1) Any information concerning a minor child of an applicant.
(2) The Social Security number of an applicant or the spouse of an applicant.
(3) The home telephone number of an applicant or the spouse of an applicant.
(4) An applicant's birth certificate.
(5) An applicant's driver's license number.
(6) The name or address of a previous spouse of the applicant.
(7) The date of birth of the spouse of an applicant.
(8) The place of birth of the spouse of an applicant.
(9) The personal financial records of an applicant or the spouse or minor child of an applicant.
As added by P.L.125-2006, SEC.1.

IC 4-33-5-2
Commission records
Sec. 2. Notwithstanding any other law, upon written request from a person, the commission shall provide the following information to the person:
(1) Except as provided in section 1.5 of this chapter, the information provided under section 1 of this chapter concerning a licensee or an applicant.
(2) The amount of the wagering tax and admission tax paid daily to the state by a licensed owner or an operating agent.
(3) A copy of a letter providing the reasons for the denial of an owner's license or an operating agent's contract.
(4) A copy of a letter providing the reasons for the commission's refusal to allow an applicant to withdraw the applicant's application. As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.26; P.L.125-2006, SEC.2.

IC 4-33-5-3
Fees
Sec. 3. The commission may assess fees for the copying of information provided by the commission.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 6. LICENSING OF OWNERS

IC 4-33-6-1
Maximum number of licenses
Sec. 1. (a) The commission may issue to a person a license to own a riverboat subject to the numerical and geographical limitation of owner's licenses under this section, section 3.5 of this chapter, and IC 4-33-4-17. However, not more than ten (10) owner's licenses may be in effect at any time. Except as provided in subsection (b), those ten (10) licenses are as follows:
(1) Two (2) licenses for a riverboat that operates from the largest city located in the counties described under IC 4-33-1-1(1).
(2) One (1) license for a riverboat that operates from the second largest city located in the counties described under IC 4-33-1-1(1).
(3) One (1) license for a riverboat that operates from the third largest city located in the counties described under IC 4-33-1-1(1).
(4) One (1) license for a city located in the counties described under IC 4-33-1-1(1). This license may not be issued to a city described in subdivisions (1) through (3).
(5) A total of five (5) licenses for riverboats that operate upon the Ohio River from counties described under IC 4-33-1-1(2). The commission may not issue a license to an applicant if the issuance of the license would result in more than one (1) riverboat operating from a county described in IC 4-33-1-1(2).
(b) If a city described in subsection (a)(2) or (a)(3) conducts two (2) elections under section 20 of this chapter, and the voters of the city do not vote in favor of permitting riverboat gambling at either of those elections, the license assigned to that city under subsection (a)(2) or (a)(3) may be issued to any city that:
(1) does not already have a riverboat operating from the city; and
(2) is located in a county described in IC 4-33-1-1(1).
(c) In addition to its power to issue owner's licenses under subsection (a), the commission may also enter into a contract under IC 4-33-6.5 with respect to the operation of one (1) riverboat on behalf of the commission in a historic hotel district.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.8; P.L.55-1995, SEC.1; P.L.92-2003, SEC.27; P.L.149-2003, SEC.1.

IC 4-33-6-2
Applications; fees and costs; fingerprints; issuance
Sec. 2. (a) A person applying for an owner's license under this chapter must pay a nonrefundable application fee to the commission. The commission shall determine the amount of the application fee.
(b) An applicant must submit the following on forms provided by

the commission:
(1) If the applicant is an individual, two (2) sets of the individual's fingerprints.
(2) If the applicant is not an individual, two (2) sets of fingerprints for each officer and director of the applicant.
(c) The commission shall review the applications for an owner's license under this chapter and shall inform each applicant of the commission's decision concerning the issuance of the owner's license.
(d) The costs of investigating an applicant for an owner's license under this chapter shall be paid from the application fee paid by the applicant.
(e) An applicant for an owner's license under this chapter must pay all additional costs that are:
(1) associated with the investigation of the applicant; and
(2) greater than the amount of the application fee paid by the applicant.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-3
Restrictions on issuance
Sec. 3. The commission may not issue an owner's license under this chapter to a person if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or laws of the United States;
(2) the person has knowingly or intentionally submitted an application for a license under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2);
(5) the person employs an individual who:
(A) is described in subdivision (1), (2), or (3); and
(B) participates in the management or operation of gambling operations authorized under this article;
(6) the person owns an ownership interest of more than the total amount of ownership interest permitted under section 3.5 of this chapter; or
(7) a license issued to the person:
(A) under this article; or
(B) to own or operate gambling facilities in another jurisdiction;
has been revoked.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.149-2003, SEC.2.

IC 4-33-6-3.5
Maximum number of owner's licenses that may be issued to a riverboat owner
Sec. 3.5. (a) For purposes of this section, a person is considered

to have an ownership interest in a riverboat owner's license if the interest is owned directly or indirectly by the person or by an entity controlled by the person.
(b) A person may have up to a one hundred percent (100%) ownership interest in not more than two (2) riverboat licenses issued under this chapter.
(c) A person may not have an ownership interest in more than two (2) riverboat owner's licenses issued under this chapter.
(d) This section may not be construed to increase the maximum number of licenses permitted under section 1 of this chapter or the number of riverboats that may be owned and operated under a license under section 10 of this chapter.
As added by P.L.149-2003, SEC.3.

IC 4-33-6-4
Factors considered in granting licenses; submission of riverboat and dock design
Sec. 4. (a) In determining whether to grant an owner's license to an applicant, the commission shall consider the following:
(1) The character, reputation, experience, and financial integrity of the following:
(A) The applicant.
(B) A person that:
(i) directly or indirectly controls the applicant; or
(ii) is directly or indirectly controlled by the applicant or by a person that directly or indirectly controls the applicant.
(2) The facilities or proposed facilities for the conduct of riverboat gambling.
(3) The highest prospective total revenue to be collected by the state from the conduct of riverboat gambling.
(4) The good faith affirmative action plan of each applicant to recruit, train, and upgrade minorities in all employment classifications.
(5) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance.
(6) If the applicant has adequate capitalization to provide and maintain a riverboat for the duration of the license.
(7) The extent to which the applicant exceeds or meets other standards adopted by the commission.
(b) In an application for an owner's license, the applicant must submit to the commission a proposed design of the riverboat and the dock. The commission may not grant a license to an applicant if the commission determines that it will be difficult or unlikely for the riverboat to depart from the dock.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.9; P.L.55-1995, SEC.2.

IC 4-33-6-5
Dock and navigable waterway; identification      Sec. 5. In an application for an owner's license, the applicant must state the dock at which the riverboat is based and the navigable waterway on which the riverboat will operate.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-6
Riverboat requirements
Sec. 6. (a) A riverboat that operates in a county described in IC 4-33-1-1(1) or IC 4-33-1-1(2) must:
(1) have either:
(A) a valid certificate of inspection from the United States Coast Guard for the carrying of at least five hundred (500) passengers; or
(B) a valid certificate of compliance with marine structural and life safety standards determined by the commission; and
(2) be at least one hundred fifty (150) feet in length.
(b) This subsection applies only to a riverboat that operates on the Ohio River. A riverboat must replicate, as nearly as possible, historic Indiana steamboat passenger vessels of the nineteenth century. However, steam propulsion or overnight lodging facilities are not required under this subsection.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.10; P.L.92-2003, SEC.28; P.L.170-2005, SEC.7.

IC 4-33-6-7
Economic development
Sec. 7. (a) In granting a license under this chapter, the commission may give favorable consideration to the following:
(1) Economically depressed areas of Indiana.
(2) Applicants presenting plans that provide for significant economic development over a large geographic area.
(b) This subsection applies to any owner's license issued for a city described in section 1(a)(1) of this chapter. The commission must require the applicant to provide assurances that economic development will occur in the city and that adequate infrastructure and site preparation will be provided to support the riverboat operation. In order to prove the assurance that economic development will occur, the applicant must:
(1) construct or provide for the construction of an approved hotel; or
(2) cause economic development that will have an economic impact on the city that exceeds the economic impact that the construction of an approved hotel would have.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-8
Issuance of license; fee; bond
Sec. 8. If the commission determines that a person is eligible under this chapter for an owner's license, the commission may issue an owner's license to the person if:         (1) the person pays an initial license fee of twenty-five thousand dollars ($25,000); and
(2) the person posts a bond as required in section 9 of this chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-9
Bond
Sec. 9. (a) A licensed owner must post a bond with the commission at least sixty (60) days before the commencement of gambling on the riverboat.
(b) The bond shall be furnished in:
(1) cash or negotiable securities;
(2) a surety bond:
(A) with a surety company approved by the commission; and
(B) guaranteed by a satisfactory guarantor; or
(3) an irrevocable letter of credit issued by a banking institution of Indiana acceptable to the commission.
(c) If a bond is furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but income inures to the benefit of the licensee.
(d) The bond:
(1) is subject to the approval of the commission;
(2) must be in an amount that the commission determines will adequately reflect the amount that a local community will expend for infrastructure and other facilities associated with a riverboat operation; and
(3) must be payable to the commission as obligee for use in payment of the licensed owner's financial obligations to the local community, the state, and other aggrieved parties, as determined by the rules of the commission.
(e) If after a hearing (after at least five (5) days written notice) the commission determines that the amount of a licensed owner's bond is insufficient, the licensed owner shall upon written demand of the commission file a new bond.
(f) The commission may require a licensed owner to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability on the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the commission any surety on the old bond becomes unsatisfactory.
(g) If a new bond obtained under subsection (e) or (f) is unsatisfactory, the commission shall cancel the owner's license. If the new bond is satisfactorily furnished, the commission shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(h) A bond is released on the condition that the licensed owner remains at the site for which the owner's license is granted for the lesser of:
(1) five (5) years; or         (2) the date the commission grants a license to another licensed owner to operate from the site for which the bond was posted.
(i) A licensed owner who does not meet the requirements of subsection (h) forfeits a bond filed under this section. The proceeds of a bond that is in default under this subsection are paid to the commission for the benefit of the local unit from which the riverboat operated.
(j) The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond, and the continuous nature of the bond may in no event be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(k) A bond filed under this section is released sixty (60) days after:
(1) the time has run under subsection (h); and
(2) a written request is submitted by the licensed owner.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.12.

IC 4-33-6-10
Riverboat operation and docking; flexible scheduling; license expiration
Sec. 10. (a) An owner's license issued under this chapter permits the holder to own and operate one (1) riverboat and equipment for each license.
(b) The holder of an owner's license issued under this chapter may implement flexible scheduling for the operation of the holder's riverboat under section 21 of this chapter.
(c) An owner's license issued under this chapter must specify the place where the riverboat must operate and dock. However, the commission may permit the riverboat to dock at a temporary dock in the applicable city for a specific period of time not to exceed one (1) year after the owner's license is issued.
(d) An owner's initial license expires five (5) years after the effective date of the license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.13.

IC 4-33-6-11
Revocation of license
Sec. 11. The commission may revoke an owner's license if:
(1) the licensee begins regular operations more than twelve (12) months after receiving the commission's approval of the application for the license; and
(2) the commission determines that the revocation of the license is in the best interests of Indiana.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.14.

IC 4-33-6-12 Renewal of license; compliance investigations
Sec. 12. (a) Unless the owner's license is terminated, expires, or is revoked, the owner's license may be renewed annually upon:
(1) the payment of a five thousand dollar ($5,000) annual renewal fee; and
(2) a determination by the commission that the licensee satisfies the conditions of this article.
(b) A licensed owner shall undergo a complete investigation every three (3) years to determine that the licensed owner remains in compliance with this article.
(c) Notwithstanding subsection (b), the commission may investigate a licensed owner at any time the commission determines it is necessary to ensure that the licensee remains in compliance with this article.
(d) The licensed owner shall bear the cost of an investigation or reinvestigation of the licensed owner and any investigation resulting from a potential transfer of ownership.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.11.

IC 4-33-6-13
Other licenses
Sec. 13. A licensed owner may apply to the commission for and may hold licenses that are necessary for the operation of a riverboat, including the following:
(1) A license to prepare and serve food for human consumption.
(2) Any other necessary license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-14
Taxes; sales on riverboats
Sec. 14. All state excise taxes, use taxes, and gross retail taxes apply to sales on a riverboat.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-15
Gambling equipment, devices, and supplies
Sec. 15. A licensed owner may own gambling equipment, devices, and supplies. Each licensed owner must file an annual report listing the licensed owner's inventories of gambling equipment, devices, and supplies.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-16
Schools for training occupational licensees
Sec. 16. This article does not prohibit a licensed owner from operating a school for the training of occupational licensees.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-17 Nature of license
Sec. 17. A license to operate an excursion gaming boat:
(1) is a revocable privilege granted by the state; and
(2) is not a property right.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-6-18
Ordinances to permit docking in cities or counties
Sec. 18. (a) This subsection applies to cities described in section 1(a)(1) through 1(a)(4) or section (1)(b) of this chapter. The commission may not issue a license authorizing a riverboat to dock in a city unless the legislative body of the city has approved an ordinance permitting the docking of riverboats in the city.
(b) This subsection applies to a county described in section 1(a)(5) of this chapter if the largest city in the county is contiguous to the Ohio River. The commission may not issue a license authorizing a riverboat to dock in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the legislative body of the largest city in the county. The license must specify that the home dock of the riverboat is to be located in the largest city in the county.
(c) This subsection applies to a county described in section 1(a)(5) of this chapter if the largest city in the county is not contiguous to the Ohio River. The commission may not issue a license authorizing a riverboat to dock in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the county fiscal body.
(d) This subsection applies to a county in which a historic hotel district is located. The commission may not enter into a contract under IC 4-33-6.5 for the operation of a riverboat in the county unless an ordinance permitting the docking of riverboats in the county has been approved by the county fiscal body.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.2-1995, SEC.8; P.L.92-2003, SEC.29.

IC 4-33-6-19
County approval of riverboat gambling
Sec. 19. (a) This section applies to:
(1) a county contiguous to the Ohio River;
(2) a county containing a historic hotel district; and
(3) a county contiguous to Lake Michigan that has a population of less than four hundred thousand (400,000).
(b) Notwithstanding any other provision of this article, the commission may not:
(1) issue a license under this article to allow a riverboat to operate in the county; or
(2) enter into a contract with an operating agent under IC 4-33-6.5;
unless the voters of the county have approved the conducting of gambling games on riverboats in the county.     (c) If the docking of a riverboat in the county is approved by an ordinance adopted under section 18 of this chapter, or if at least the number of the registered voters of the county required under IC 3-8-6-3 for a petition to place a candidate on the ballot sign a petition submitted to the circuit court clerk requesting that a local public question concerning riverboat gaming be placed on the ballot, the county election board shall place the following question on the ballot in the county during the next primary or general election:
"Shall riverboat gambling be permitted in ____ County?".
(d) A public question under this section shall be placed on the ballot in accordance with IC 3-10-9 and must be certified in accordance with IC 3-10-9-3.
(e) The clerk of the circuit court of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(f) If a public question under this section is placed on the ballot in a county and the voters of the county do not vote in favor of permitting riverboat gambling under this article, a second public question under this section may not be held in that county for at least two (2) years. If the voters of the county vote to reject riverboat gambling a second time, a third or subsequent public question under this section may not be held in that county until the general election held during the tenth year following the year that the previous public question was placed on the ballot.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.1-1994, SEC.14; P.L.12-1995, SEC.96; P.L.2-1995, SEC.9; P.L.24-1996, SEC.10; P.L.3-1997, SEC.414; P.L.92-2003, SEC.30.

IC 4-33-6-20
City approval of riverboat gambling
Sec. 20. (a) This section applies to a city that:
(1) has a population of less than one hundred thousand (100,000); and
(2) is located in a county contiguous to Lake Michigan that has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Notwithstanding any other provision of this article, the commission may not issue a license under this article to allow a riverboat to operate from a city to which this section applies unless the voters of the city have approved the conducting of gambling games on riverboats in the city.
(c) If the legislative body of the city approves the docking of a riverboat under section 19 of this chapter, or if at least the number of the registered voters of the city required under IC 3-8-6-3 for a petition to place a candidate on the ballot sign a petition submitted to the circuit court clerk requesting that a local public question concerning riverboat gaming be placed on the ballot, the county election board shall place the following question on the ballot in the city during the next general election:
"Shall licenses be issued to permit riverboat gambling in the

City of _______?".
(d) A public question under this section shall be placed on the ballot in accordance with IC 3-10-9 and must be certified in accordance with IC 3-10-9-3.
(e) The clerk of the circuit court of a county holding an election under this chapter shall certify the results determined under IC 3-12-4-9 to the commission and the department of state revenue.
(f) If a public question under this section is placed on the ballot in a city and the voters of the city do not vote in favor of permitting riverboat gambling under this article, another public question under this section may not be held in that city for at least two (2) years.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.12-1995, SEC.97; P.L.3-1997, SEC.415.

IC 4-33-6-21
Plan for flexible scheduling; approval by commission
Sec. 21. (a) A licensed owner may submit a plan for flexible scheduling to the commission by a date designated by the commission. Upon receipt of an appropriate plan, the commission shall authorize flexible scheduling and the licensed owner shall implement the flexible scheduling plan by the date designated by the commission.
(b) A licensed owner that:
(1) submits a plan for flexible scheduling to the commission may include provisions; or
(2) has implemented a flexible scheduling plan may amend the plan to include provisions;
to conduct gambling operations for up to twenty-four (24) hours a day. Upon receipt of a plan or an amendment to a plan concerning operating hours, the commission shall authorize the licensed owner to implement the plan or amendment for the days and hours specified in the plan or amendment. The licensed owner shall implement the provisions related to operating days and hours by the date designated by the commission. If the licensed owner fails or ceases to operate in accordance with the authorized provisions concerning operating days and hours, the commission may rescind the authorization.
As added by P.L.192-2002(ss), SEC.15. Amended by P.L.224-2003, SEC.44.



CHAPTER 6.5. RIVERBOAT OPERATING AGENT CONTRACT

IC 4-33-6.5-1
Maximum number of operating agent contracts
Sec. 1. The commission may enter into one (1) operating agent contract with a person to operate one (1) riverboat on behalf of the commission in a historic hotel district. The commission shall issue a request for proposals and award the contract under IC 5-22-9.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-2
Application for operating agent contract; forms; costs of investigation
Sec. 2. (a) A person, including a person who holds or has an interest in an owner's license issued under this article, may file an application with the commission to serve as an operating agent under this chapter. An applicant must pay a nonrefundable application fee to the commission in an amount to be determined by the commission.
(b) An applicant must submit the following on forms provided by the commission:
(1) If the applicant is an individual, two (2) sets of the individual's fingerprints.
(2) If the applicant is not an individual, two (2) sets of fingerprints for each officer and director of the applicant.
(c) The commission shall review the applications filed under this chapter and shall inform each applicant of the commission's decision.
(d) The costs of investigating an applicant to serve as an operating agent under this chapter shall be paid from the application fee paid by the applicant.
(e) An applicant to serve as an operating agent under this chapter must pay all additional costs that are:
(1) associated with the investigation of the applicant; and
(2) greater than the amount of the application fee paid by the applicant.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-3
Restrictions on issuance
Sec. 3. The commission may not enter into an operating agent contract with a person under this chapter if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(2) the person has knowingly or intentionally submitted an application under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2);
(5) the person employs an individual who is described in subdivision (1), (2), or (3); or         (6) a license issued to the person to own or operate gambling facilities in another jurisdiction has been revoked.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-4
Factors considered in granting operating agent contract; submission of proposed riverboat design
Sec. 4. In determining whether to grant an operating agent contract to an applicant, the commission shall consider the following:
(1) The character, reputation, experience, and financial integrity of the following:
(A) The applicant.
(B) A person that:
(i) directly or indirectly controls the applicant; or
(ii) is directly or indirectly controlled by the applicant or by a person that directly or indirectly controls the applicant.
(2) The facilities or proposed facilities for the conduct of riverboat gambling in a historic hotel district. The applicant must submit to the commission a proposed design of the riverboat.
(3) The highest prospective total revenue to be collected by the state from the conduct of riverboat gambling.
(4) The good faith affirmative action plan of each applicant to recruit, train, and upgrade minorities in all employment classifications.
(5) The financial ability of the applicant to purchase and maintain adequate liability and casualty insurance.
(6) Whether the applicant has adequate capitalization to operate a riverboat for the duration of the contract.
(7) The extent to which the applicant provides assurances that the applicant will participate in the funding of:
(A) specific economic development programs; or
(B) infrastructure improvements;
in the county where the riverboat is located.
(8) The extent to which the applicant exceeds or meets other standards adopted by the commission.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-5
Requirements of operating agent
Sec. 5. After selecting the most appropriate operating agent applicant, the commission may enter into an operating agent contract with the person. The operating agent contract must comply with this article and include the following terms and conditions:
(1) The operating agent must pay a nonrefundable initial fee of one million dollars ($1,000,000) to the commission. The fee must be deposited by the commission into the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11(b).         (2) The operating agent must post a bond as required in section 6 of this chapter.
(3) The operating agent must implement flexible scheduling.
(4) The operating agent must locate the riverboat in a historic hotel district at a location approved by both the commission and the historic hotel preservation commission established under IC 36-7-11.5.
(5) The operating agent must comply with any requirements concerning the exterior design of the riverboat that are approved by both the commission and the historic hotel preservation commission established under IC 36-7-11.5.
(6) Notwithstanding any law limiting the maximum length of contracts:
(A) the initial term of the contract may not exceed twenty (20) years; and
(B) any renewal or extension period permitted under the contract may not exceed twenty (20) years.
(7) The operating agent must collect and remit all taxes under IC 4-33-12 and IC 4-33-13.
(8) The operating agent must comply with the restrictions on the transferability of the operating agent contract under section 12 of this chapter.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-6
Bond
Sec. 6. (a) An operating agent must post a bond with the commission at least sixty (60) days before the commencement of regular riverboat operations in the historic hotel district.
(b) The bond must be furnished in:
(1) cash or negotiable securities;
(2) a surety bond:
(A) with a surety company approved by the commission; and
(B) guaranteed by a satisfactory guarantor; or
(3) an irrevocable letter of credit issued by a banking institution of Indiana acceptable to the commission.
(c) If a bond is furnished in cash or negotiable securities, the principal shall be placed without restriction at the disposal of the commission, but income inures to the benefit of the operating agent.
(d) The bond:
(1) is subject to the approval of the commission;
(2) must be in an amount that the commission determines will adequately reflect the amount that a local community will expend for infrastructure and other facilities associated with a riverboat operation; and
(3) must be payable to the commission as obligee for use in payment of the riverboat's financial obligations to the local community, the state, and other aggrieved parties, as determined by the rules of the commission.
Any bond proceeds remaining after the payments shall be deposited

in the community trust fund established by IC 36-7-11.5-8.
(e) If after a hearing (after at least five (5) days written notice) the commission determines that the amount of an operating agent's bond is insufficient, the operating agent shall, upon written demand of the commission, file a new bond.
(f) The commission may require an operating agent to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability on the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the commission any surety on the old bond becomes unsatisfactory.
(g) If a new bond obtained under subsection (e) or (f) is unsatisfactory, the commission shall cancel the operating agent's contract. If the new bond is satisfactorily furnished, the commission shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(h) A bond is released on the condition that the operating agent remains at the site of the riverboat operating within the historic hotel district:
(1) for five (5) years; or
(2) until the date the commission enters into a contract with another operating agent to operate from the site for which the bond was posted;
whichever occurs first.
(i) An operating agent who does not meet the requirements of subsection (h) forfeits a bond filed under this section. The proceeds of a bond that is in default under this subsection are paid to the commission and used in the same manner as specified in subsection (d).
(j) The total liability of the surety on a bond is limited to the amount specified in the bond, and the continuous nature of the bond may not be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(k) A bond filed under this section is released sixty (60) days after:
(1) the time specified under subsection (h); and
(2) a written request is submitted by the operating agent.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-7
Reinvestigations of operating agent
Sec. 7. (a) An operating agent shall undergo a complete investigation at least once every three (3) years to ensure that the operating agent remains in compliance with this article.
(b) Notwithstanding subsection (a), the commission may investigate an operating agent at any time the commission determines it is necessary to ensure that the operating agent remains in compliance with this article.
(c) An operating agent shall bear the cost of an investigation or a

reinvestigation under this section.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-8
Maximum number of riverboats operated by operating agent
Sec. 8. An operating agent contract under this chapter permits the operating agent to operate one (1) riverboat on behalf of the commission.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-9
Other licenses
Sec. 9. An operating agent may apply to the commission for and may hold licenses that are necessary for the operation of a riverboat, including the following:
(1) A license to prepare and serve food for human consumption.
(2) Any other necessary license.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-10
Equipment of operating agent; annual inventory report
Sec. 10. An operating agent may own gambling equipment, devices, and supplies. Each operating agent must file an annual report listing the operating agent's inventories of gambling equipment, devices, and supplies.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-11
Schools for training occupational licensees
Sec. 11. This article does not prohibit an operating agent from operating a school for the training of occupational licensees.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-12
Operating agent contract, transfer, sale, purchase, or voting trust; rules of procedure; prohibitions
Sec. 12. (a) An operating agent must apply for and receive the commission's approval before:
(1) an operating agent's contract is:
(A) transferred;
(B) sold; or
(C) purchased; or
(2) a voting trust agreement or other similar agreement is established with respect to the operating agent.
(b) The commission shall adopt rules governing the procedure an operating agent or other person must follow to take an action under subsection (a). The rules must specify that a person who obtains an ownership interest in an operating agent contract must meet the criteria of this article and any rules adopted by the commission. An operating agent may transfer an interest in an operating agent

contract only in accordance with this article and rules adopted by the commission.
(c) An operating agent or any other person may not:
(1) lease;
(2) hypothecate; or
(3) borrow or loan money against;
an operating agent contract.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-13
Prohibited terms of contract
Sec. 13. A contract entered into under this chapter may not include any terms under which the operating agent is required to pay any amount to the state or the gaming commission other than the fees and taxes specifically authorized or required under this article.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-14
Duties of operating agent
Sec. 14. Except as otherwise specifically provided by this article, an operating agent is charged with all the duties imposed upon a licensed owner under this article.
As added by P.L.92-2003, SEC.31.

IC 4-33-6.5-15
Riverboat operated by operating agent subject to property taxes
Sec. 15. A riverboat operated under an operating agent contract under this article is not exempt from property taxes imposed under IC 6-1.1.
As added by P.L.92-2003, SEC.31.



CHAPTER 7. LICENSING OF SUPPLIERS

IC 4-33-7-1
Supplier's license; requirements
Sec. 1. The commission may issue a supplier's license under this chapter to a person if:
(1) the person has:
(A) applied for the supplier's license;
(B) paid a nonrefundable application fee set by the commission;
(C) paid a five thousand dollar ($5,000) annual license fee; and
(D) submitted the following on forms provided by the commission:
(i) if the applicant is an individual, two (2) sets of the individual's fingerprints; and
(ii) if the applicant is not an individual, two (2) sets of fingerprints for each officer and director of the applicant; and
(2) the commission has determined that the applicant is eligible for a supplier's license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.12.

IC 4-33-7-2
Gambling equipment and supplies; distribution
Sec. 2. (a) A person holding a supplier's license may sell, lease, and contract to sell or lease gambling equipment and supplies to a licensee or an operating agent involved in the ownership or management of riverboat gambling operations.
(b) Gambling supplies and equipment may not be distributed unless the gambling supplies and equipment conform to standards adopted by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.32.

IC 4-33-7-3
Restrictions on issuance of license
Sec. 3. A person may not receive a supplier's license if:
(1) the person has been convicted of a felony under Indiana law, the laws of any other state, or laws of the United States;
(2) the person has knowingly or intentionally submitted an application for a license under this chapter that contains false information;
(3) the person is a member of the commission;
(4) the person is an officer, a director, or a managerial employee of a person described in subdivision (1) or (2);
(5) the person employs an individual who:
(A) is described in subdivision (1), (2), or (3); and             (B) participates in the management or operation of gambling operations authorized under this article;
(6) the person owns more than a ten percent (10%) ownership interest in:
(A) any other person holding an owner's license; or
(B) an operating agent contract;
issued under this article; or
(7) a license issued to the person:
(A) under this article; or
(B) to supply gaming supplies in another jurisdiction;
has been revoked.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.33.

IC 4-33-7-4
Necessity of license; exception
Sec. 4. (a) Except as provided in subsection (b), a person may not furnish any equipment, devices, or supplies to a riverboat gambling operation unless the person possesses a supplier's license.
(b) A person holding a valid permit under IC 7.1 to deal in alcoholic beverages may supply alcoholic beverages to a riverboat gambling operation without possessing a supplier's license. A person authorized to supply alcoholic beverages under this subsection must comply with IC 7.1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.28-1996, SEC.1.

IC 4-33-7-5
Sale or lease of equipment, devices, and supplies; information furnished to commission
Sec. 5. (a) A supplier shall furnish to the commission a list of all equipment, devices, and supplies offered for sale or lease in connection with gambling games authorized under this article.
(b) A supplier shall keep books and records for the furnishing of equipment, devices, and supplies to gambling operations separate from books and records of any other business operated by the supplier.
(c) A supplier shall file a quarterly return with the commission listing all sales and leases.
(d) A supplier shall permanently affix the supplier's name to all of the supplier's equipment, devices, and supplies for riverboat gambling operations.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-7-6
Forfeiture of equipment, devices, or supplies
Sec. 6. A supplier's equipment, devices, or supplies that are used by a person in an unauthorized gambling operation shall be forfeited to the state.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-7-7
Repair of equipment, devices, and supplies
Sec. 7. Gambling equipment, devices, and supplies that are provided by a supplier may be:
(1) repaired on a riverboat; or
(2) removed for repair from the riverboat to a facility owned by a licensed owner or an operating agent.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.34.

IC 4-33-7-8
Renewal of license; compliance investigations
Sec. 8. (a) Unless a supplier's license is suspended, expires, or is revoked, the supplier's license may be renewed annually upon:
(1) the payment of a five thousand dollar ($5,000) annual renewal fee; and
(2) a determination by the commission that the licensee is in compliance with this article.
(b) The holder of a supplier's license shall undergo a complete investigation every three (3) years to determine that the licensee is in compliance with this article.
(c) Notwithstanding subsection (b), the commission may investigate the holder of a supplier's license at any time the commission determines it is necessary to ensure that the licensee is in compliance with this article.
(d) The holder of a supplier's license shall bear the cost of an investigation or reinvestigation of the licensee and any investigation resulting from a potential transfer of ownership.
As added by P.L.20-1995, SEC.13.



CHAPTER 8. LICENSING OF OCCUPATIONS

IC 4-33-8-1
Occupations requiring license
Sec. 1. The commission shall determine the occupations related to riverboat gambling that require a license under this chapter.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-2
Occupational licenses; requirements; fees; duration; renewal; compliance investigations
Sec. 2. (a) The commission may issue an occupational license to an individual if:
(1) the individual has applied for the occupational license;
(2) a nonrefundable application fee set by the commission has been paid on behalf of the applicant in accordance with subsection (b);
(3) the commission has determined that the applicant is eligible for an occupational license; and
(4) an annual license fee in an amount established by the commission has been paid on behalf of the applicant in accordance with subsection (b).
(b) A licensed owner, an applicant for a riverboat owner's license, an operating agent, an applicant for an operating agent contract, or a holder of a supplier's license shall pay the application fee of an individual applying for an occupational license to work:
(1) at the licensed owner's or operating agent's riverboat gambling operation; or
(2) for the holder of a supplier's license.
The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license shall pay the annual occupational license fee on behalf of an employee or potential employee. The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license may seek reimbursement of the application fee or annual license fee from an employee who is issued an occupational license.
(c) A license issued under this chapter is valid for one (1) year after the date of issuance.
(d) Unless an occupational license is suspended, expires, or is revoked, the occupational license may be renewed annually upon:
(1) the payment of an annual license fee by the licensed owner, operating agent, or holder of a supplier's license on behalf of the licensee in an amount established by the commission; and
(2) a determination by the commission that the licensee is in compliance with this article.
(e) The commission may investigate the holder of an occupational license at any time the commission determines it is necessary to ensure that the licensee is in compliance with this article.     (f) A licensed owner, an applicant for a riverboat owner's license, an operating agent, an applicant for an operating agent contract, or a holder of a supplier's license shall pay the cost of an investigation or reinvestigation of a holder of an occupational license who is employed by the licensed owner, operating agent, or licensed supplier. The licensed owner, applicant for a riverboat owner's license, operating agent, applicant for an operating agent contract, or holder of a supplier's license may seek reimbursement of the cost of an investigation or reinvestigation from an employee who holds an occupational license.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.14; P.L.92-2003, SEC.35.

IC 4-33-8-3
Qualifications
Sec. 3. Except as provided by section 11 of this chapter, the commission may not issue an occupational license to an individual unless the individual:
(1) is at least eighteen (18) years of age;
(2) has not been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States;
(3) has demonstrated a level of skill or knowledge that the commission determines is necessary to operate gambling games on a riverboat; and
(4) has met standards adopted by the commission for the holding of an occupational license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-4
Management of riverboat gambling operations
Sec. 4. The commission shall adopt rules under IC 4-22-2 providing the following:
(1) That an individual applying for an occupational license to manage riverboat gambling operations under this article is subject to background inquiries and requirements similar to those required for an applicant for an owner's license under IC 4-33-6.
(2) That each individual applying for an occupational license may manage gambling operations for only one (1) licensed owner or operating agent.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.36.

IC 4-33-8-5
Applications
Sec. 5. (a) An application for an occupational license must:
(1) be made on forms prescribed by the commission; and
(2) contain all information required by the commission.
(b) An applicant for an occupational license must provide the following information in the application:         (1) If the applicant has held other licenses relating to gambling.
(2) If the applicant has been licensed in any other state under any other name. The applicant must provide under this subdivision the name under which the applicant was licensed in the other state.
(3) The applicant's age.
(4) If a permit or license issued to the applicant in another state has been suspended, restricted, or revoked. The applicant must describe the date and length of a suspension, restriction, or revocation described in this subdivision.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-6
Fingerprints
Sec. 6. An applicant for an occupational license must submit with the application two (2) sets of the applicant's fingerprints. The applicant must submit the fingerprints on forms provided by the commission. The commission shall charge each applicant a fee set by the state police department to defray the costs associated with the search and classification of the applicant's fingerprints.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-7
Restrictions on issuance of license
Sec. 7. The commission may refuse to issue an occupational license to an individual who:
(1) is unqualified to perform the duties required of the applicant;
(2) does not disclose or states falsely any information required by the application;
(3) has been found guilty of a violation of this article;
(4) has had a gambling related license or an application for a gambling related license suspended, restricted, revoked, or denied for just cause in another state; or
(5) for just cause is considered by the commission to be unfit to hold an occupational license.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-8-8
Suspension, revocation, or restriction of licenses
Sec. 8. The commission may suspend, revoke, or restrict an occupational licensee for the following reasons:
(1) A violation of this article.
(2) A cause that if known to the commission would have disqualified the applicant from receiving the occupational license.
(3) A default in the payment of an obligation or a debt due to the state.
(4) Any other just cause.
As added by P.L.277-1993(ss), SEC.124.
IC 4-33-8-9
Schools for training occupational licensees
Sec. 9. (a) This article does not prohibit a licensed owner or an operating agent from entering into an agreement with a school approved by the commission for the training of an occupational licensee.
(b) Training offered by a school described in subsection (a) must be:
(1) in accordance with a written agreement between the licensed owner or operating agent and the school; and
(2) approved by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.37.

IC 4-33-8-10
Training locations
Sec. 10. Training provided for occupational licensees may be conducted:
(1) on a riverboat; or
(2) at a school with which a licensed owner or an operating agent has entered into an agreement under section 9 of this chapter.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.38.

IC 4-33-8-11
Convicted felons; rehabilitation; waiver
Sec. 11. (a) An individual who is disqualified under section 3(2) of this chapter due to a conviction for a felony may apply to the commission for a waiver of the requirements of section 3(2) of this chapter.
(b) The commission may waive the requirements of section 3(2) of this chapter with respect to an individual applying for an occupational license if:
(1) the individual qualifies for a waiver under subsection (e) or (f); and
(2) the commission determines that the individual has demonstrated by clear and convincing evidence the individual's rehabilitation.
(c) In determining whether the individual applying for the occupational license has demonstrated rehabilitation under subsection (b), the commission shall consider the following factors:
(1) The nature and duties of the position applied for by the individual.
(2) The nature and seriousness of the offense or conduct.
(3) The circumstances under which the offense or conduct occurred.
(4) The date of the offense or conduct.
(5) The age of the individual when the offense or conduct was committed.         (6) Whether the offense or conduct was an isolated or a repeated incident.
(7) A social condition that may have contributed to the offense or conduct.
(8) Evidence of rehabilitation, including good conduct in prison or in the community, counseling or psychiatric treatment received, acquisition of additional academic or vocational education, successful participation in a correctional work release program, or the recommendation of a person who has or has had the individual under the person's supervision.
(9) The complete criminal record of the individual.
(10) The prospective employer's written statement that:
(A) the employer has been advised of all of the facts and circumstances of the individual's criminal record; and
(B) after having considered the facts and circumstances, the prospective employer will hire the individual if the commission grants a waiver of the requirements of section 3(2) of this chapter.
(d) The commission may not waive the requirements of section 3(2) of this chapter for an individual who has been convicted of committing any of the following:
(1) A felony in violation of federal law (as classified in 18 U.S.C. 3559).
(2) A felony of fraud, deceit, or misrepresentation under the laws of Indiana or any other jurisdiction.
(3) A felony of conspiracy to commit a felony described in subdivision (1), (2) or (4) under the laws of Indiana or any other jurisdiction.
(4) A felony of gambling under IC 35-45-5 or IC 35-45-6 or a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a crime described in IC 35-45-5 or IC 35-45-6.
(e) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted of committing:
(A) a felony described in IC 35-42 against another human being or a felony described in IC 35-48-4;
(B) a felony under Indiana law that results in bodily injury, serious bodily injury, or death to another human being; or
(C) a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in clause (A) or (B); and
(2) ten (10) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1).
(f) The commission may waive the requirements of section 3(2) of this chapter for an individual if:
(1) the individual has been convicted in Indiana or any other

jurisdiction of committing a felony not described in subsection (d) or (e); and
(2) five (5) years have elapsed from the date the individual was discharged from probation, imprisonment, or parole, whichever is later, for the conviction described in subdivision (1).
(g) To enable a prospective employer to determine, for purposes of subsection (c)(10), whether the prospective employer has been advised of all of the facts and circumstances of the individual's criminal record, the commission shall notify the prospective employer of all information that the commission:
(1) has obtained concerning the individual; and
(2) is authorized to release under IC 5-14.
(h) The commission shall deny the individual's request to waive the requirements of section 3(2) of this chapter if the individual fails to disclose to both the commission and the prospective employer all information relevant to this section.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.29-1996, SEC.1.



CHAPTER 8.5. SUSPENSION, PROBATION, AND DENIAL OF LICENSES FOR FAILURE TO PAY CHILD SUPPORT

IC 4-33-8.5-1
Inapplicability of IC 4-33-11-1
Sec. 1. IC 4-33-11-1 does not apply to this chapter.
As added by P.L.23-1996, SEC.9.

IC 4-33-8.5-2
Duties of commission upon receipt of support order; reinstatement
Sec. 2. (a) Upon receiving an order of a court issued under IC 31-14-12-6 or IC 31-16-12-9 (or IC 31-1-11.5-13(l) or IC 31-6-6.1-16(l) before their repeal) the commission shall:
(1) suspend a license issued under this article to a person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commission receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commission shall not reinstate a license suspended under subsection (a) until the commission receives an order allowing reinstatement from the court that issued the order for suspension.
As added by P.L.23-1996, SEC.9. Amended by P.L.1-1997, SEC.27.

IC 4-33-8.5-3
Notice; probationary status; appeal; reinstatement
Sec. 3. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(h), the commission shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) requests the activation of an income withholding order under IC 31-16-15-2 and establishes a payment plan with the bureau to pay the arrearage; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commission shall place the person on probationary status with respect to any license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's

determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage;
(C) request the activation of an income withholding order under IC 31-16-15-2; and
(D) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(c), the commission shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under this article has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the commission receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(2) That if the commission is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the date the notice is mailed, the commission shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the notice required under subsection (b)

is mailed, the commission shall suspend the person's license.
(d) The commission may not reinstate a license placed on probation or suspended under this section until the commission receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
As added by P.L.23-1996, SEC.9. Amended by P.L.1-1997, SEC.28; P.L.145-2006, SEC.9.



CHAPTER 9. GAMBLING OPERATIONS

IC 4-33-9-1
Gambling permitted on riverboats
Sec. 1. Gambling may be conducted by licensed owners or an operating agent on riverboats.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.39.

IC 4-33-9-2
Docked riverboats; inapplicability to flexible scheduling
Sec. 2. (a) This section does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21.
(b) Except as provided in subsections (c) and (d), gambling may not be conducted while a riverboat is docked.
(c) If the master of the riverboat reasonably determines and certifies in writing that:
(1) specific weather conditions, water conditions, or traffic conditions present a danger to the riverboat and the riverboat's passengers and crew;
(2) either the vessel or the docking facility is undergoing mechanical or structural repair;
(3) water traffic conditions present a danger to:
(A) the riverboat, riverboat passengers, and crew; or
(B) other vessels on the water; or
(4) the master has been notified that a condition exists that would cause a violation of federal law if the riverboat were to cruise;
the riverboat may remain docked and gaming may take place until the master determines that the conditions have sufficiently diminished or been corrected for the riverboat to safely proceed or the duration of the authorized excursion has expired.
(d) The commission shall by rule permit gambling to be conducted for periods of not more than thirty (30) minutes during passenger embarkation and not more than thirty (30) minutes during passenger disembarkation.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.15; P.L.55-1995, SEC.3; P.L.192-2002(ss), SEC.16.

IC 4-33-9-3
Cruises; duration
Sec. 3. (a) Except as provided in subsection (b), a riverboat cruise may not exceed four (4) hours for a round trip.
(b) Subsection (a) does not apply to an extended cruise that is expressly approved by the commission.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.17.

IC 4-33-9-4 Minimum and maximum wagers
Sec. 4. Minimum and maximum wagers on gambling games shall be determined by the person who has been issued an owner's license or an operating agent contract.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.40.

IC 4-33-9-5
Inspection of riverboats
Sec. 5. The following may board and inspect a riverboat at any time to determine if this article is being violated:
(1) Employees of the commission.
(2) Officers of the state police department.
(3) Conservation officers of the department of natural resources.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-6
Stopping riverboat for law enforcement officer or commission agent
Sec. 6. A riverboat that is under way must stop immediately and lay to if the riverboat is hailed by a state police officer, a conservation officer of the department of natural resources, or an agent of the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-7
Presence of commission employees and conservation officers on riverboats or facilities
Sec. 7. Employees of the commission and conservation officers of the department of natural resources have the right to be present on a riverboat or adjacent facilities under the control of a person who has been issued an owner's license or operating agent contract.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.41.

IC 4-33-9-8
Gambling equipment and supplies; purchase or lease
Sec. 8. Gambling equipment and supplies customarily used in conducting riverboat gambling may be purchased or leased only from suppliers licensed under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-9
Permitted forms of wagering
Sec. 9. A person who has been issued an owner's license or an operating agent contract may not permit any form of wagering on gambling games except as permitted under this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.42.
IC 4-33-9-10
Presence required for wagering
Sec. 10. Wagers may be received only from a person present on a riverboat. A person present on a riverboat may not place or attempt to place a wager on behalf of another person who is not present on the riverboat.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.43.

IC 4-33-9-11
Negotiable currency; wagering prohibited
Sec. 11. Wagering may not be conducted with money or other negotiable currency.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-12
Persons under 21 years of age; presence in gambling area
Sec. 12. (a) Except as provided in subsection (b), a person who is less than twenty-one (21) years of age may not be present in the area of a riverboat where gambling is being conducted.
(b) A person who is at least eighteen (18) years of age and who is an employee of the riverboat gambling operation may be present in the area of the riverboat where gambling is conducted. However, an employee who is less than twenty-one (21) years of age may not perform any function involving gambling by the patrons.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-13
Persons under 21 years of age; wagering prohibited
Sec. 13. A person who is less than twenty-one (21) years of age may not make a wager under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-9-14
Navigability of waterways
Sec. 14. (a) This section applies only to a riverboat that operates from a county that is contiguous to the Ohio River.
(b) A cruise is permitted only when the navigable waterway for which the riverboat is licensed is navigable, as determined by the commission in consultation with the United States Army Corps of Engineers.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.18.

IC 4-33-9-15
Tokens, chips, or electronic cards; purchase
Sec. 15. (a) All tokens, chips, or electronic cards that are used to make wagers must be purchased from the owner or operating agent of the riverboat:
(1) while on board the riverboat; or         (2) at an on-shore facility that:
(A) has been approved by the commission; and
(B) is located where the riverboat docks.
(b) The tokens, chips, or electronic cards may be purchased by means of an agreement under which the owner or operating agent extends credit to the patron.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.44.

IC 4-33-9-16
Tokens, chips, or electronic cards; use
Sec. 16. Tokens, chips, or electronic cards may be used while aboard the riverboat only for the purpose of making wagers on gambling games.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 10. CRIMES AND PENALTIES

IC 4-33-10-1
Class A misdemeanors
Sec. 1. (a) A person who knowingly or intentionally:
(1) makes a false statement on an application submitted under this article;
(2) operates a gambling operation or a cruise in which wagering is conducted or is to be conducted in a manner other than the manner required under this article;
(3) permits a person less than twenty-one (21) years of age to make a wager;
(4) aids, induces, or causes a person less than twenty-one (21) years of age who is not an employee of the riverboat gambling operation to enter or attempt to enter a riverboat;
(5) wagers or accepts a wager at a location other than a riverboat; or
(6) makes a false statement on an application submitted to the commission under this article;
commits a Class A misdemeanor.
(b) A person who:
(1) is not an employee of the riverboat gambling operation;
(2) is less than twenty-one (21) years of age; and
(3) knowingly or intentionally enters or attempts to enter a riverboat;
commits a Class A misdemeanor.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.19.

IC 4-33-10-2
Class D felonies
Sec. 2. A person who knowingly or intentionally does any of the following commits a Class D felony:
(1) Offers, promises, or gives anything of value or benefit:
(A) to a person who is connected with the owner or operating agent of a riverboat, including an officer or an employee of a riverboat owner, an operating agent, or a holder of an occupational license; and
(B) under an agreement to influence or with the intent to influence:
(i) the actions of the person to whom the offer, promise, or gift was made in order to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(2) Solicits, accepts, or receives a promise of anything of value or benefit:
(A) while the person is connected with a riverboat, including an officer or employee of a licensed owner, an operating agent, or a holder of an occupational license; and             (B) under an agreement to influence or with the intent to influence:
(i) the actions of the person to affect or attempt to affect the outcome of a gambling game; or
(ii) an official action of a commission member.
(3) Uses or possesses with the intent to use a device to assist in:
(A) projecting the outcome of the game;
(B) keeping track of the cards played;
(C) analyzing the probability of the occurrence of an event relating to the gambling game; or
(D) analyzing the strategy for playing or betting to be used in the game, except as permitted by the commission.
(4) Cheats at a gambling game.
(5) Manufactures, sells, or distributes any cards, chips, dice, game, or device that is intended to be used to violate this article.
(6) Alters or misrepresents the outcome of a gambling game on which wagers have been made after the outcome is made sure but before the outcome is revealed to the players.
(7) Places a bet on the outcome of a gambling game after acquiring knowledge that:
(A) is not available to all players; and
(B) concerns the outcome of the gambling game that is the subject of the bet.
(8) Aids a person in acquiring the knowledge described in subdivision (7) for the purpose of placing a bet contingent on the outcome of a gambling game.
(9) Claims, collects, takes, or attempts to claim, collect, or take money or anything of value in or from a gambling game:
(A) with the intent to defraud; or
(B) without having made a wager contingent on winning a gambling game.
(10) Claims, collects, or takes an amount of money or thing of value of greater value than the amount won in a gambling game.
(11) Uses or possesses counterfeit chips or tokens in or for use in a gambling game.
(12) Possesses a key or device designed for:
(A) opening, entering, or affecting the operation of a gambling game, drop box, or an electronic or a mechanical device connected with the gambling game; or
(B) removing coins, tokens, chips, or other contents of a gambling game.
This subdivision does not apply to a licensee or an operating agent or an employee of a licensee or an operating agent acting in the course of the employee's employment.
(13) Possesses materials used to manufacture a slug or device intended to be used in a manner that violates this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.16; P.L.2-1998, SEC.11; P.L.92-2003, SEC.45.

IC 4-33-10-2.1 Licensees or persons who have an interest in a licensee; operating contract considered a license; operating agent considered a licensee
Sec. 2.1. (a) This section applies only to contributions made after June 30, 1996.
(b) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(c) As used in this section, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
(d) As used in this section, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
(e) As used in this section, "license" means:
(1) an owner's license issued under this article;
(2) a supplier's license issued under this article to a supplier of gaming supplies or equipment, including electronic gaming equipment; or
(3) an operating agent contract issued under this article.
(f) As used in this section, "licensee" means a person who holds a license. The term includes an operating agent.
(g) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(h) For purposes of this section, a person is considered to have an interest in a licensee if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the licensee.
(2) The person is an officer of the licensee.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the licensee.
(4) The person is a political action committee of the licensee.
(i) A licensee is considered to have made a contribution if a contribution is made by a person who has an interest in the licensee.
(j) A licensee or a person who has an interest in a licensee may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the licensee holds a license.
(2) The three (3) years following the final expiration or termination of the licensee's license.
(k) A person who knowingly or intentionally violates this section

commits a Class D felony.
As added by P.L.4-1996, SEC.94. Amended by P.L.92-2003, SEC.46.

IC 4-33-10-2.5
Prohibition on gifts to induce committee members on local public question
Sec. 2.5. (a) This section applies only to property given after June 30, 1996.
(b) The definitions in IC 3-5-2 apply to this section to the extent they do not conflict with the definitions in this article.
(c) As used in this section, "license" means:
(1) an owner's license issued under this article;
(2) a supplier's license issued under this article to a supplier of gaming supplies or equipment, including electronic gaming equipment; or
(3) an operating agent contract entered into under this article.
(d) As used in this section, "licensee" means a person who holds a license. The term includes an operating agent.
(e) As used in this section, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
(f) For purposes of this section, a person is considered to have an interest in a licensee if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in the licensee.
(2) The person is an officer of the licensee.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in the licensee.
(4) The person is a political action committee of the licensee.
(g) A licensee or a person with an interest in a licensee may not give any property (as defined in IC 35-41-1-23) to a member of a precinct committee to induce the member of the precinct committee to do any act or refrain from doing any act with respect to the approval of a local public question under IC 4-33-6-19.
(h) A person who knowingly or intentionally violates this section commits a Class D felony.
As added by P.L.24-1996, SEC.11. Amended by P.L.2-1997, SEC.14; P.L.92-2003, SEC.47.

IC 4-33-10-3
Possession of cheating devices; presumption
Sec. 3. The possession of more than one (1) of the devices described in section 2(3), 2(5), 2(12), or 2(13) of this chapter creates a rebuttable presumption that the possessor intended to use the devices for cheating.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.17.
IC 4-33-10-4
Convicted felons; entering riverboats prohibited
Sec. 4. A person who is convicted of a felony described in this chapter is barred for life from entering a riverboat regulated under this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-10-5
Venue
Sec. 5. An action to prosecute a crime occurring on a riverboat while the riverboat is moored at a dock or during a cruise shall be tried in the county of the dock where the riverboat was moored or the cruise was initiated.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.20.



CHAPTER 11. JUDICIAL REVIEW

IC 4-33-11-1
Administrative orders and procedures law applicable to commission
Sec. 1. Except as provided in this article, IC 4-21.5 applies to actions of the commission.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-11-2
Venue
Sec. 2. An appeal of a final rule or order of the commission may be commenced under IC 4-21.5 in the circuit court of the county containing the dock where the riverboat is based.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-11-3
Suspension of license; required suspension of operations by operating agent; revocation of license
Sec. 3. (a) The commission may:
(1) suspend a license issued to the owner of a riverboat; or
(2) require an operating agent to suspend operations;
without notice or hearing if the commission determines that the safety or health of patrons or employees would be threatened by the continued operation of the riverboat.
(b) The suspension of an owner's license or an operating agent's operations under this section may remain in effect until the commission determines that the cause for suspension has been abated. The commission may revoke the license if the commission determines that the owner or operating agent has not made satisfactory progress toward abating the hazard.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.48.



CHAPTER 12. ADMISSION TAXES

IC 4-33-12-1
Admissions tax rates
Sec. 1. (a) This subsection does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21. A tax is imposed on admissions to gambling excursions authorized under this article at a rate of three dollars ($3) for each person admitted to the gambling excursion. This admission tax is imposed upon the licensed owner conducting the gambling excursion.
(b) This subsection applies only to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5. A tax is imposed on the admissions to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5 at the following rate:
(1) Four dollars ($4) for each person admitted to a riverboat that docks in a county described in IC 4-33-1-1(3). This admission tax is imposed upon the operating agent of the riverboat.
(2) Three dollars ($3) for each person admitted to a riverboat that docks in any other county. This admission tax is imposed upon the licensed owner operating the riverboat.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.21; P.L.92-2003, SEC.49.



CHAPTER 12.5. DISTRIBUTION OF ADMISSIONS TAX REVENUE TO CERTAIN MUNICIPALITIES

IC 4-33-12.5-1
"Construction"
Sec. 1. As used in this chapter, "construction" has the meaning set forth in IC 8-14-1-1(4).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-2
"Eligible municipalities"
Sec. 2. As used in this chapter, "eligible municipalities" means the following cities and towns located in Lake County:
(1) Cedar Lake.
(2) Crown Point.
(3) Dyer.
(4) Griffith.
(5) Highland.
(6) Hobart.
(7) Lake Station.
(8) Lowell.
(9) Merrillville.
(10) Munster.
(11) New Chicago.
(12) St. John.
(13) Schererville.
(14) Schneider.
(15) Winfield.
(16) Whiting.
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-3
"Highways"
Sec. 3. As used in this chapter, "highways" has the meaning set forth in IC 8-14-1-1(3).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-4
"Maintenance"
Sec. 4. As used in this chapter, "maintenance" has the meaning set forth in IC 8-14-1-1(6).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-5
"Reconstruction"
Sec. 5. As used in this chapter, "reconstruction" has the meaning set forth in IC 8-14-1-1(5).
As added by P.L.214-2005, SEC.5.
IC 4-33-12.5-6
Revenue allocation and distribution
Sec. 6. (a) The county described in IC 4-33-12-6(d) shall distribute twenty-five percent (25%) of the:
(1) admissions tax revenue received by the county under IC 4-33-12-6(d)(2); and
(2) supplemental distributions received under IC 4-33-13-5(g);
to the eligible municipalities.
(b) The amount that shall be distributed by the county to each eligible municipality under subsection (a) is based on the eligible municipality's proportionate share of the total population of all eligible municipalities. The most current certified census information available shall be used to determine an eligible municipality's proportionate share under this subsection. The determination of proportionate shares under this subsection shall be modified under the following conditions:
(1) The certification from any decennial census completed by the United States Bureau of the Census.
(2) Submission by one (1) or more eligible municipalities of a certified special census commissioned by an eligible municipality and performed by the United States Bureau of the Census.
(c) If proportionate shares are modified under subsection (b), distribution to eligible municipalities shall change with the:
(1) payments beginning April 1 of the year following the certification of a special census under subsection (b)(2); and
(2) the next quarterly payment following the certification of a decennial census under subsection (b)(1).
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-7
Revenue distribution dates
Sec. 7. The county shall make payments under this chapter directly to each eligible municipality. The county shall make payments to the eligible municipalities not more than thirty (30) days after the county receives the quarterly distribution of admission tax revenue under IC 4-33-12-6 or the supplemental distributions received under IC 4-33-13-5(g) from the state.
As added by P.L.214-2005, SEC.5.

IC 4-33-12.5-8
Distributions received; use of money
Sec. 8. An eligible municipality may use money received from the county under this chapter only for the following infrastructure improvements:
(1) Construction, reconstruction, repair, maintenance, oiling, and sprinkling of highways and curbs.
(2) Separation of the grades of crossing of highways and railroads.
(3) Engineering, land acquisition, construction, resurfacing,

maintenance, restoration, and rehabilitation of both local and arterial road and street systems.
(4) Payment of principal and interest on bonds sold primarily to finance road, street, or thoroughfare projects.
(5) Local costs required to undertake a recreational or reservoir road project under IC 8-23-5.
(6) Construction, equipment, remodeling, extension, repair, and betterment of structures, including the following:
(A) Sanitary sewers and sanitary sewer tap-ins.
(B) Sidewalks.
(C) Curbs.
(D) Streets.
(E) Alleys.
(F) Pedestrian-ways or malls set aside entirely, partly, or during restricted hours, for pedestrian traffic rather than vehicular traffic.
(G) Other paved public places.
(H) Parking facilities.
(I) Lighting.
(J) Electric signals.
(K) Landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gas lighting, and structures of a decorative, an educational, or a historical nature.
(7) Sewage works, including the following:
(A) Sewage treatment plants.
(B) Intercepting sewers.
(C) Main sewers.
(D) Submain sewers.
(E) Local sewers.
(F) Lateral sewers.
(G) Outfall sewers.
(H) Storm sewers.
(I) Force mains.
(J) Pumping stations.
(K) Ejector stations.
(L) Any other structures necessary or useful for the collection, treatment, purification, and sanitary disposal of the liquid waste, solid waste, sewage, storm drainage, and other drainage of a municipality.
As added by P.L.214-2005, SEC.5.



CHAPTER 13. WAGERING TAXES

IC 4-33-13-1
Adjusted gross receipts tax; rate; payment; inapplicability to flexible scheduling
Sec. 1. (a) This section does not apply to a riverboat that has implemented flexible scheduling under IC 4-33-6-21.
(b) Subject to section 1.5(h) of this chapter, a tax is imposed on the adjusted gross receipts received from gambling games authorized under this article at the rate of twenty-two and five-tenths percent (22.5%) of the amount of the adjusted gross receipts.
(c) The licensed owner shall remit the tax imposed by this chapter to the department before the close of the business day following the day the wagers are made.
(d) The department may require payment under this section to be made by electronic funds transfer (as defined in IC 4-8.1-2-7(e)).
(e) If the department requires taxes to be remitted under this chapter through electronic funds transfer, the department may allow the licensed owner to file a monthly report to reconcile the amounts remitted to the department.
(f) The department may allow taxes remitted under this section to be reported on the same form used for taxes paid under IC 4-33-12.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.192-2002(ss), SEC.24; P.L.224-2003, SEC.45.

IC 4-33-13-1.5
Graduated wagering tax applied to riverboats implementing flexible scheduling
Sec. 1.5. (a) This section applies only to a riverboat that has implemented flexible scheduling under IC 4-33-6-21 or IC 4-33-6.5.
(b) A graduated tax is imposed on the adjusted gross receipts received from gambling games authorized under this article as follows:
(1) Fifteen percent (15%) of the first twenty-five million dollars ($25,000,000) of adjusted gross receipts received during the period beginning July 1 of each year and ending June 30 of the following year.
(2) Twenty percent (20%) of the adjusted gross receipts in excess of twenty-five million dollars ($25,000,000) but not exceeding fifty million dollars ($50,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(3) Twenty-five percent (25%) of the adjusted gross receipts in excess of fifty million dollars ($50,000,000) but not exceeding seventy-five million dollars ($75,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(4) Thirty percent (30%) of the adjusted gross receipts in excess of seventy-five million dollars ($75,000,000) but not exceeding

one hundred fifty million dollars ($150,000,000) received during the period beginning July 1 of each year and ending June 30 of the following year.
(5) Thirty-five percent (35%) of all adjusted gross receipts in excess of one hundred fifty million dollars ($150,000,000).
(c) The licensed owner or operating agent shall remit the tax imposed by this chapter to the department before the close of the business day following the day the wagers are made.
(d) The department may require payment under this section to be made by electronic funds transfer (as defined in IC 4-8.1-2-7(f)).
(e) If the department requires taxes to be remitted under this chapter through electronic funds transfer, the department may allow the licensed owner or operating agent to file a monthly report to reconcile the amounts remitted to the department.
(f) The department may allow taxes remitted under this section to be reported on the same form used for taxes paid under IC 4-33-12.
(g) If a riverboat implements flexible scheduling during any part of a period beginning July 1 of each year and ending June 30 of the following year, the tax rate imposed on the adjusted gross receipts received while the riverboat implements flexible scheduling shall be computed as if the riverboat had engaged in flexible scheduling during the entire period beginning July 1 of each year and ending June 30 of the following year.
(h) If a riverboat:
(1) implements flexible scheduling during any part of a period beginning July 1 of each year and ending June 30 of the following year; and
(2) before the end of that period ceases to operate the riverboat with flexible scheduling;
the riverboat shall continue to pay a wagering tax at the tax rates imposed under subsection (b) until the end of that period as if the riverboat had not ceased to conduct flexible scheduling.
As added by P.L.192-2002(ss), SEC.25. Amended by P.L.224-2003, SEC.46; P.L.92-2003, SEC.54; P.L.97-2004, SEC.16.

IC 4-33-13-2
State gaming fund; establishment
Sec. 2. The state gaming fund is established. Money in the fund does not revert to the state general fund at the end of the state fiscal year.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.273-1999, SEC.41.

IC 4-33-13-3
Deposits into state gaming fund
Sec. 3. The department shall deposit tax revenue collected under this chapter in the state gaming fund.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.273-1999, SEC.42.
IC 4-33-13-4
Appropriations
Sec. 4. Sufficient funds are annually appropriated to the commission from the state gaming fund to administer this article.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.20-1995, SEC.18; P.L.273-1999, SEC.43.

IC 4-33-13-5
Disposition of tax revenue
Sec. 5. (a) This subsection does not apply to tax revenue remitted by an operating agent operating a riverboat in a historic hotel district. After funds are appropriated under section 4 of this chapter, each month the treasurer of state shall distribute the tax revenue deposited in the state gaming fund under this chapter to the following:
(1) The first thirty-three million dollars ($33,000,000) of tax revenues collected under this chapter shall be set aside for revenue sharing under subsection (e).
(2) Subject to subsection (c), twenty-five percent (25%) of the remaining tax revenue remitted by each licensed owner shall be paid:
(A) to the city that is designated as the home dock of the riverboat from which the tax revenue was collected, in the case of:
(i) a city described in IC 4-33-12-6(b)(1)(A); or
(ii) a city located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) to the county that is designated as the home dock of the riverboat from which the tax revenue was collected, in the case of a riverboat whose home dock is not in a city described in clause (A).
(3) Subject to subsection (d), the remainder of the tax revenue remitted by each licensed owner shall be paid to the property tax replacement fund. In each state fiscal year, the treasurer of state shall make the transfer required by this subdivision not later than the last business day of the month in which the tax revenue is remitted to the state for deposit in the state gaming fund. However, if tax revenue is received by the state on the last business day in a month, the treasurer of state may transfer the tax revenue to the property tax replacement fund in the immediately following month.
(b) This subsection applies only to tax revenue remitted by an operating agent operating a riverboat in a historic hotel district. After funds are appropriated under section 4 of this chapter, each month the treasurer of state shall distribute the tax revenue deposited in the state gaming fund under this chapter as follows:
(1) Thirty-seven and one-half percent (37.5%) shall be paid to the property tax replacement fund established under IC 6-1.1-21.
(2) Thirty-seven and one-half percent (37.5%) shall be paid to

the West Baden Springs historic hotel preservation and maintenance fund established by IC 36-7-11.5-11(b). However, at any time the balance in that fund exceeds twenty million dollars ($20,000,000), the amount described in this subdivision shall be paid to the property tax replacement fund established under IC 6-1.1-21.
(3) Five percent (5%) shall be paid to the historic hotel preservation commission established under IC 36-7-11.5.
(4) Ten percent (10%) shall be paid in equal amounts to each town that:
(A) is located in the county in which the riverboat docks; and
(B) contains a historic hotel.
The town council shall appropriate a part of the money received by the town under this subdivision to the budget of the town's tourism commission.
(5) Ten percent (10%) shall be paid to the county treasurer of the county in which the riverboat is docked. The county treasurer shall distribute the money received under this subdivision as follows:
(A) Twenty percent (20%) shall be quarterly distributed to the county treasurer of a county having a population of more than thirty-nine thousand six hundred (39,600) but less than forty thousand (40,000) for appropriation by the county fiscal body after receiving a recommendation from the county executive. The county fiscal body for the receiving county shall provide for the distribution of the money received under this clause to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(B) Twenty percent (20%) shall be quarterly distributed to the county treasurer of a county having a population of more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000) for appropriation by the county fiscal body after receiving a recommendation from the county executive. The county fiscal body for the receiving county shall provide for the distribution of the money received under this clause to one (1) or more taxing units (as defined in IC 6-1.1-1-21) in the county under a formula established by the county fiscal body after receiving a recommendation from the county executive.
(C) Sixty percent (60%) shall be retained by the county where the riverboat is docked for appropriation by the county fiscal body after receiving a recommendation from the county executive. The county fiscal body shall provide for the distribution of part or all of the money received under this clause to the following under a formula established by the county fiscal body:
(i) A town having a population of more than two thousand

two hundred (2,200) but less than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand three hundred (19,300) but less than twenty thousand (20,000).
(ii) A town having a population of more than three thousand five hundred (3,500) located in a county having a population of more than nineteen thousand three hundred (19,300) but less than twenty thousand (20,000).
(c) For each city and county receiving money under subsection (a)(2), the treasurer of state shall determine the total amount of money paid by the treasurer of state to the city or county during the state fiscal year 2002. The amount determined is the base year revenue for the city or county. The treasurer of state shall certify the base year revenue determined under this subsection to the city or county. The total amount of money distributed to a city or county under this section during a state fiscal year may not exceed the entity's base year revenue. For each state fiscal year, the treasurer of state shall pay that part of the riverboat wagering taxes that:
(1) exceeds a particular city's or county's base year revenue; and
(2) would otherwise be due to the city or county under this section;
to the property tax replacement fund instead of to the city or county.
(d) Each state fiscal year the treasurer of state shall transfer from the tax revenue remitted to the property tax replacement fund under subsection (a)(3) to the build Indiana fund an amount that when added to the following may not exceed two hundred fifty million dollars ($250,000,000):
(1) Surplus lottery revenues under IC 4-30-17-3.
(2) Surplus revenue from the charity gaming enforcement fund under IC 4-32.2-7-7.
(3) Tax revenue from pari-mutuel wagering under IC 4-31-9-3.
The treasurer of state shall make transfers on a monthly basis as needed to meet the obligations of the build Indiana fund. If in any state fiscal year insufficient money is transferred to the property tax replacement fund under subsection (a)(3) to comply with this subsection, the treasurer of state shall reduce the amount transferred to the build Indiana fund to the amount available in the property tax replacement fund from the transfers under subsection (a)(3) for the state fiscal year.
(e) Before August 15 of each year, the treasurer of state shall distribute the wagering taxes set aside for revenue sharing under subsection (a)(1) to the county treasurer of each county that does not have a riverboat according to the ratio that the county's population bears to the total population of the counties that do not have a riverboat. Except as provided in subsection (h), the county auditor shall distribute the money received by the county under this subsection as follows:
(1) To each city located in the county according to the ratio the city's population bears to the total population of the county.
(2) To each town located in the county according to the ratio the

town's population bears to the total population of the county.
(3) After the distributions required in subdivisions (1) and (2) are made, the remainder shall be retained by the county.
(f) Money received by a city, town, or county under subsection (e) or (h) may be used for any of the following purposes:
(1) To reduce the property tax levy of the city, town, or county for a particular year (a property tax reduction under this subdivision does not reduce the maximum levy of the city, town, or county under IC 6-1.1-18.5).
(2) For deposit in a special fund or allocation fund created under IC 8-22-3.5, IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, and IC 36-7-30 to provide funding for additional credits for property tax replacement in property tax increment allocation areas or debt repayment.
(3) To fund sewer and water projects, including storm water management projects.
(4) For police and fire pensions.
(5) To carry out any governmental purpose for which the money is appropriated by the fiscal body of the city, town, or county. Money used under this subdivision does not reduce the property tax levy of the city, town, or county for a particular year or reduce the maximum levy of the city, town, or county under IC 6-1.1-18.5.
(g) This subsection does not apply to an entity receiving money under IC 4-33-12-6(c). Before September 15 of each year, the treasurer of state shall determine the total amount of money distributed to an entity under IC 4-33-12-6 during the preceding state fiscal year. If the treasurer of state determines that the total amount of money distributed to an entity under IC 4-33-12-6 during the preceding state fiscal year was less than the entity's base year revenue (as determined under IC 4-33-12-6), the treasurer of state shall make a supplemental distribution to the entity from taxes collected under this chapter and deposited into the property tax replacement fund. The amount of the supplemental distribution is equal to:
(1) the entity's base year revenue (as determined under IC 4-33-12-6); minus
(2) the sum of:
(A) the total amount of money distributed to the entity during the preceding state fiscal year under IC 4-33-12-6; plus
(B) any amounts deducted under IC 6-3.1-20-7.
(h) This subsection applies only to a county containing a consolidated city. The county auditor shall distribute the money received by the county under subsection (e) as follows:
(1) To each city, other than a consolidated city, located in the county according to the ratio that the city's population bears to the total population of the county.
(2) To each town located in the county according to the ratio that the town's population bears to the total population of the

county.
(3) After the distributions required in subdivisions (1) and (2) are made, the remainder shall be paid in equal amounts to the consolidated city and the county.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.2-1995, SEC.11; P.L.25-1995, SEC.7; P.L.273-1999, SEC.44; P.L.186-2002, SEC.11; P.L.178-2002, SEC.3; P.L.192-2002(ss), SEC.26; P.L.185-2003, SEC.1; P.L.92-2003, SEC.55; P.L.224-2003, SEC.47; P.L.97-2004, SEC.17; P.L.2-2005, SEC.10; P.L.246-2005, SEC.46; P.L.91-2006, SEC.4.

IC 4-33-13-6
Tax revenue paid to local governments
Sec. 6. (a) Money paid to a unit of local government under this chapter:
(1) must be paid to the fiscal officer of the unit and may be deposited in the unit's general fund or riverboat fund established under IC 36-1-8-9, or both;
(2) may not be used to reduce the unit's maximum or actual levy under IC 6-1.1-18.5; and
(3) may be used for any legal or corporate purpose of the unit, including the pledge of money to bonds, leases, or other obligations under IC 5-1-14-4.
(b) This chapter does not prohibit the city or county designated as the home dock of the riverboat from entering into agreements with other units of local government in Indiana or in other states to share the city's or county's part of the tax revenue received under this chapter.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.90-1997, SEC.3.



CHAPTER 14. MINORITY AND WOMEN'S BUSINESS PARTICIPATION

IC 4-33-14-1
Legislative declaration
Sec. 1. The general assembly declares that the opportunity for full minority and women's business enterprise participation in the riverboat industry is essential if social and economic parity is to be obtained by minority and women business persons and if the economies of the riverboat cities are to be stimulated as contemplated by this article.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-14-2
"Minority" defined
Sec. 2. As used in this chapter, "minority" means a member of a minority group as defined in IC 4-13-16.5-1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.9.

IC 4-33-14-3
"Minority business enterprise" defined
Sec. 3. As used in this chapter, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.10.

IC 4-33-14-4
"Women's business enterprise" defined
Sec. 4. As used in this chapter, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.11.

IC 4-33-14-5
Goods and services; contracts awarded to minority and women's business enterprises
Sec. 5. (a) As used in this section, "goods and services" does not include the following:
(1) Utilities and taxes.
(2) Financing costs, mortgages, loans, or other debt.
(3) Medical insurance.
(4) Fees and payments to a parent or an affiliated company of an operating agent or the person holding an owner's license, other than fees and payments for goods and services supplied by nonaffiliated persons through an affiliated company for the use or benefit of the operating agent or the person holding the owner's license.
(5) Rents paid for real property or payments constituting the price of an interest in real property as a result of a real estate

transaction.
(b) Notwithstanding any law or rule to the contrary, the commission shall establish annual goals for an operating agent or a person issued an owner's license:
(1) for the use of minority and women's business enterprises; and
(2) derived from a statistical analysis of utilization study of licensee and operating agent contracts for goods and services that are required to be updated every five (5) years.
(c) An operating agent or a person holding an owner's license shall submit annually to the commission a report that includes the following information:
(1) The total dollar value of contracts awarded for goods or services and the percentage awarded to minority and women's business enterprises.
(2) The following information relating to each minority business enterprise or women's business enterprise awarded a contract for goods or services:
(A) The name.
(B) The address.
(C) The total dollar amount of the contract.
A record containing information described in this subsection is not exempt from the disclosure requirements of IC 5-14-3-3 under IC 5-14-3-4.
(d) An operating agent or a person holding an owner's license shall make a good faith effort to meet the requirements of this section and shall annually demonstrate to the commission that an effort was made to meet the requirements.
(e) An operating agent or a person holding an owner's license may fulfill not more than seventy percent (70%) of an obligation under this chapter by requiring a vendor to set aside a part of a contract for minority or women's business enterprises. Upon request, the licensee or operating agent shall provide the commission with proof of the amount of the set aside.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.195-2001, SEC.12; P.L.92-2003, SEC.56; P.L.84-2004, SEC.6.

IC 4-33-14-6
Enforcement
Sec. 6. If the commission determines that the provisions of this chapter relating to expenditures and assignments to minority and women's business enterprises have not been met, the commission may suspend, limit, or revoke the owner's license or operating agent's gaming operations, or may fine or impose appropriate conditions on the licensee or operating agent to ensure that the goals for expenditures and assignments to minority and women's business enterprises are met. However, if a determination is made that a person holding an owner's license or an operating agent has failed to demonstrate compliance with this chapter, the person has ninety (90) days from the date of the determination of noncompliance to comply. As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.57.

IC 4-33-14-7
Certification standards
Sec. 7. The commission shall use the certifications made under IC 4-13-16.5 for minority and women's business enterprises that do business with riverboat operations on contracts for goods and services or contracts for business.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.84-2004, SEC.7.

IC 4-33-14-8
List of certified enterprises
Sec. 8. The commission shall supply persons holding owner's licenses and the operating agent with a list of the certified minority and women's business enterprises.
As added by P.L.277-1993(ss), SEC.124. Amended by P.L.92-2003, SEC.58; P.L.84-2004, SEC.8.

IC 4-33-14-9
City residents; preferential hiring
Sec. 9. (a) This section applies to a person holding an owner's licenses for riverboats operated from a city described under IC 4-33-6-1(a)(1) through IC 4-33-6-1(a)(3).
(b) The commission shall require persons holding owner's licenses to adopt policies concerning the preferential hiring of residents of the city in which the riverboat docks for riverboat jobs.
As added by P.L.277-1993(ss), SEC.124.

IC 4-33-14-10
Rules
Sec. 10. The commission shall adopt other rules necessary to interpret and implement this chapter.
As added by P.L.277-1993(ss), SEC.124.



CHAPTER 15. REPEALED



CHAPTER 18. INDIANA DEPARTMENT OF GAMING RESEARCH

IC 4-33-18-1
"Department" defined
Sec. 1. As used in this chapter, "department" means the Indiana department of gaming research.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-2
Department established
Sec. 2. The Indiana department of gaming research is established as an agency of the state of Indiana for the purpose of enhancing the gaming industry in Indiana through research and analysis.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-3
Appointment of executive director
Sec. 3. The department is under the control of the governor, who shall appoint or employ the executive director and other persons that the governor considers necessary.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-4
Employment of staff
Sec. 4. (a) The executive director, with the governor's approval, may employ individuals as are necessary to perform the various functions of the department.
(b) The executive director and the budget agency shall set the compensation for the department's employees.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-5
Duties; data analysis and research
Sec. 5. The department shall research and analyze data and public policy issues relating to all aspects of gaming in Indiana for the enhancement of:
(1) the Indiana lottery under IC 4-30;
(2) pari-mutuel horse racing under IC 4-31;
(3) charity gaming under IC 4-32.2; and
(4) riverboat casino gambling under IC 4-33.
As added by P.L.192-2002(ss), SEC.27. Amended by P.L.91-2006, SEC.5.

IC 4-33-18-6
Duties; studies and findings
Sec. 6. The department shall study and make findings and recommendations on the following:
(1) Alternative methods of taxing gaming entities, including taxes based upon the size of a riverboat or the number of

gaming positions on board a riverboat.
(2) The impact of flexible boarding on the gaming industry.
(3) The impact of breed development programs and sire stakes racing in Indiana.
(4) Any other issue considered appropriate by the department or suggested by:
(A) the Indiana lottery commission;
(B) the Indiana horse racing commission;
(C) the department of state revenue; or
(D) the Indiana gaming commission.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-7
Distribution of findings
Sec. 7. The executive director shall submit the department's findings and recommendations to the governor and the legislative council.
As added by P.L.192-2002(ss), SEC.27.

IC 4-33-18-8
Annual fees
Sec. 8. The department shall impose an annual fee of twenty-five thousand dollars ($25,000) upon the following:
(1) Each licensed owner or operating agent operating a riverboat in Indiana.
(2) Each permit holder (as defined in IC 4-31-2-14) operating a live pari-mutuel horse racing facility in Indiana.
As added by P.L.192-2002(ss), SEC.27. Amended by P.L.92-2003, SEC.59.

IC 4-33-18-9
Limitation of powers
Sec. 9. (a) Nothing in this chapter may be construed to limit the powers or responsibilities of:
(1) the Indiana lottery commission under IC 4-30;
(2) the Indiana horse racing commission under IC 4-31; or
(3) the Indiana gaming commission under IC 4-32.2 or IC 4-33.
(b) The department may not exercise any administrative or regulatory powers with respect to:
(1) the Indiana lottery under IC 4-30;
(2) pari-mutuel horse racing under IC 4-31;
(3) charity gaming under IC 4-32.2; or
(4) riverboat casino gambling under IC 4-33.
As added by P.L.192-2002(ss), SEC.27. As amended by P.L.91-2006, SEC.6.






ARTICLE 34. INDIANA TECHNOLOGY FUND

CHAPTER 1. DEFINITIONS

IC 4-34-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.340-1995, SEC.39.

IC 4-34-1-2
"Fund"
Sec. 2. "Fund" means the Indiana technology fund created by IC 4-34-2-1.
As added by P.L.340-1995, SEC.39.

IC 4-34-1-3
"Technology project"
Sec. 3. "Technology project" means:
(1) the installation and improvement of computers, wiring, media distribution systems, telephone access systems, automation systems, networks, electronic gateway access, and related systems in libraries and schools;
(2) the purchase of software and technical support for projects listed in subdivision (1);
(3) the lease, purchase, rehabilitation, repair, or improvement of equipment or furnishings related to projects listed in subdivision (1); and
(4) professional development related to and salaries for management of projects listed in subdivision (1).
As added by P.L.340-1995, SEC.39.

IC 4-34-1-4
"Technology project cost"
Sec. 4. "Technology project cost" means the cost or fair market value of any technology project, including equipment, plans, specifications, estimates, studies, salaries, services, and other expenses as may be necessary or incident to the development and placing in operation of any technology project.
As added by P.L.340-1995, SEC.39.



CHAPTER 2. INDIANA TECHNOLOGY FUND

IC 4-34-2-1
Establishment
Sec. 1. The Indiana technology fund is established. Money in the fund at the end of a state biennium reverts to the build Indiana fund.
As added by P.L.340-1995, SEC.39. Amended by P.L.186-2002, SEC.12.

IC 4-34-2-2
Composition of fund
Sec. 2. The fund consists of the following:
(1) Appropriations from the general assembly.
(2) Investment earnings, including interest, on money in the fund as provided in this chapter.
As added by P.L.340-1995, SEC.39.

IC 4-34-2-3
Investment of money
Sec. 3. The treasurer of state shall invest the money in the fund not currently needed to meet the commitments of the fund in the same manner as other public funds may be invested. Investment earnings, including interest, on money in the fund shall accrue to the fund, and any losses on account of the investment of the fund shall be charged against the fund.
As added by P.L.340-1995, SEC.39.

IC 4-34-2-4
Appropriations
Sec. 4. The money in the fund is continually appropriated by this chapter to the budget agency created by IC 4-12-1-3. However, no money may be disbursed from the fund except in accordance with the provisions of this article.
As added by P.L.340-1995, SEC.39.



CHAPTER 3. USE OF FUND

IC 4-34-3-1
Accordance with chapter
Sec. 1. Money in the fund shall be used in accordance with this chapter.
As added by P.L.340-1995, SEC.39.



CHAPTER 4. REPORTS

IC 4-34-4-1
Report on use of money
Sec. 1. Not later than one hundred twenty (120) days after the end of each state fiscal year, the budget agency shall provide the general assembly, members of the state budget committee, and the governor with a report as to the use of the money in the fund during the previous state fiscal year. A report provided under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.340-1995, SEC.39. Amended by P.L.28-2004, SEC.53.









TITLE 5. STATE AND LOCAL ADMINISTRATION

ARTICLE 1. BONDS AND OTHER OBLIGATIONS

CHAPTER 1. BONDS AND OTHER OBLIGATIONS LEGALIZED

IC 5-1-1-1
Validation
Sec. 1. (a) The following definitions apply throughout this section:
(1) "Agreement" means any agreement that includes terms, representations, or provisions relating to:
(A) credit enhancement of, or rate covenants supporting, any bonds, notes, evidences of indebtedness, leases, swap agreements, or other written obligations described in subsection (b);
(B) any indenture or provision regarding any indenture relating to any bonds, notes, evidences of indebtedness, leases, swap agreements, or other written obligations described in subsection (b);
(C) payment of any bonds, notes, evidences of indebtedness, leases, swap agreements, or other written obligations described in subsection (b) in the event of a termination of the agreement; or
(D) public works, capital improvements, or economic development projects.
(2) "Leasing body" means a not-for-profit corporation, limited purpose corporation, or authority that has leased land and a building or buildings to an entity named in subsection (b) other than another leasing body.
(3) "Swap agreement" has the meaning set forth in IC 8-9.5-9-4.
(b) All bonds, notes, evidences of indebtedness, swap agreements, agreements, leases, or other written obligations issued or executed by or in the name of any:
(1) state agency, county, township, city, incorporated town, school corporation, state educational institution, state supported institution of higher learning, political subdivision, joint agency created under IC 8-1-2.2, leasing body, separate body corporate and politic, or any other political, municipal, public or quasi-public corporation;
(2) special assessment or taxing district; or
(3) board, commission, authority, or authorized body of any such entity; and
any pledge, dedication or designation of revenues, conveyance, or mortgage securing these bonds, notes, evidences of indebtedness, leases, swap agreements, agreements, or other written obligations are

hereby legalized and declared valid if these bonds, notes, evidences of indebtedness, leases, swap agreements, agreements, or other written obligations have been executed before March 15, 2006. All governance, organizational, or other proceedings had and actions taken under which the bonds, notes, evidences of indebtedness, leases, swap agreements, agreements, or other written obligations were issued or executed or the pledge, dedication or designation of revenues, conveyance, or mortgage was granted, are hereby fully legalized and declared valid.
(c) All contracts for the purchase of electric power and energy or utility capacity or service:
(1) entered into by a joint agency created under IC 8-1-2.2; and
(2) used by the members of the joint agency for the purpose of securing payment of principal and interest on bonds, notes, evidences of indebtedness, leases, or other written obligations issued by or in the name of such joint agency;
are hereby legalized and declared valid if entered into before March 15, 2006. All proceedings held and actions taken under which contracts for the purchase of electric power and energy or utility capacity or service were executed or entered into are hereby fully legalized and declared valid.
(d) All interlocal cooperation agreements entered into by political subdivisions or governmental entities under IC 36-1-7 are hereby legalized and declared valid if entered into before March 15, 2006. All proceedings held and actions taken under which interlocal cooperation agreements were executed or entered into are hereby fully legalized and validated.
(Formerly: Acts 1967, c.90, s.1.) As amended by P.L.44-1983, SEC.1; P.L.17-1987, SEC.4; P.L.2-1989, SEC.2; P.L.19-1994, SEC.1; P.L.34-1997, SEC.1; P.L.47-1998, SEC.1; P.L.89-2000, SEC.1; P.L.184-2006, SEC.1.



CHAPTER 2. NONREVERTING APPROPRIATIONS

IC 5-1-2-1
Specific projects; lapse
Sec. 1. Appropriations of money from the capital projects fund and proceeds of bonds, notes, and other written obligations issued by or in the name of any:
(1) county, township, city, incorporated town;
(2) school corporation, state educational institution, or state supported institution of higher learning; or
(3) other political, municipal, public or quasi-public corporation, special assessment or taxing district, or any authorized body of that corporation or district;
for a specific project shall not lapse at the end of the year in which the appropriation was made, but shall remain in full force and effect without reappropriation until the purpose for which the appropriation was made has been accomplished or abandoned.
(Formerly: Acts 1967, c.150, s.1.) As amended by P.L.47-1989, SEC.1; P.L.41-1993, SEC.2.



CHAPTER 3. FACSIMILE SIGNATURES ON OBLIGATIONS

IC 5-1-3-1
Definitions
Sec. 1. For the purposes of this chapter:
(a) "Public entity" shall include any political subdivision as defined by IC 36-1-2, state commission, state authority, and all other public bodies corporate and politic.
(b) "Obligations" shall include any bond, note, warrant, or other obligation.
(Formerly: Acts 1971, P.L.40, SEC.1.) As amended by Acts 1981, P.L.11, SEC.13.

IC 5-1-3-2
Facsimile signature
Sec. 2. (a) Whenever any existing statute requires the manual execution, attesting or authentication of any obligation issued by any public entity named in IC 5-1-1-1 by one (1) or more officials or persons, facsimile signatures of such officials or persons may be used instead of and with the same force and effect as manually executing such obligations. One (1) signature on the obligation shall be manual and may be either the signature of one (1) of the officials or persons or of any trustee, paying agent, registrar, co-registrar, transfer agent, or other fiduciary charged with authenticating the obligations.
(b) Any obligation executed by the facsimile signature of officials or persons is valid and binding, if the officials or persons satisfied the provisions of the statute under which the obligation is issued on the date that the signature was printed on the obligation, even if the obligation is delivered after the official or person whose facsimile signature appears thereon no longer satisfies the provisions of the statute.
(Formerly: Acts 1971, P.L.40, SEC.1.) As amended by P.L.44-1983, SEC.2.

IC 5-1-3-3
Interest coupons; signatures
Sec. 3. These provisions shall not be construed to require manual signing of any interest coupons and signatures on interest coupons may all be facsimile signatures.
(Formerly: Acts 1971, P.L.40, SEC.1.)



CHAPTER 4. HOSPITAL BONDING AUTHORITIES

IC 5-1-4-1
Declaration of policy
Sec. 1. Declaration of Policy. It is declared that for the benefit of the people of the state, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions it is essential that hospitals within the state be provided with appropriate additional means to expand, enlarge and establish health care, hospital and other related facilities; and that it is the purpose of this chapter to provide a measure of assistance and alternative methods to enable hospitals within this state to refund or refinance outstanding indebtedness incurred for the facilities and to provide additional facilities and structures which are required to accomplish the purposes of this chapter, all to the public benefit and good, to the extent and manner provided herein.
(Formerly: Acts 1971, P.L.41, SEC.1; Acts 1972, P.L.10, SEC.1; Acts 1975, P.L.35, SEC.1.)



CHAPTER 5. REFUNDING BONDS GENERALLY

IC 5-1-5-1
Definitions
Sec. 1. The following terms as used in this chapter have the following meanings:
(a) "Governing body" means the council, commission, board of commissioners, board of directors, board of trustees, or other legislative body in which the legislative powers of the issuing body are vested.
(b) "Issuing body" means the state of Indiana, its agencies, commissions, universities, colleges, institutions, political subdivisions, counties, school corporations, hospital associations, municipal and quasi-municipal corporations, special taxing districts, and any corporation which has issued bonds payable directly or indirectly from lease rentals payable by any of the foregoing issuing bodies, now or hereafter existing under the laws of the state.
(c) "Bond" means any revenue bond, general obligation bond, or advance refunding bond.
(d) "Revenue bond" means any bond note, warrant, certificate of indebtedness, or other obligation, including a certificate or other evidence of participation in the lessor's interest in and rights under a lease, for the payment of money issued by an issuing body or any predecessor of any issuing body which is payable from designated revenues, rental payments, special benefits, taxes or a special fund but excluding any obligation constituting an indebtedness within the meaning of the constitutional debt limitation and any obligation payable solely from special assessments or special assessments and a guaranty fund.
(e) "General obligation bond" means any bond, note, warrant, certificate of indebtedness or other obligation of an issuing body which constitutes an indebtedness within the meaning of the constitutional debt limitation.
(f) "Advance refunding bonds" means bonds issued for the purpose of refunding bonds first subject to redemption or maturing after the date of the advance refunding bonds.
(g) "Ordinance" means an ordinance of a city or town or resolution or other instrument by which the governing body of the issuing body exercising any power hereunder takes formal action and adopts legislative provisions and matters of some permanency.
(h) "Corporation which has issued bonds" means a corporation organized under IC 20-47-2 or IC 20-47-3, the laws of any state of the United States of America or of the United States of America, including any bank, trust company, or national association serving as a trustee under an indenture providing for issuance of bonds.
(i) Words used in this chapter importing singular or plural number may be construed so that one (1) number includes both.
(Formerly: Acts 1973, P.L.28, SEC.1; Acts 1975, P.L.36, SEC.1.) As amended by P.L.2-2006, SEC.8.
IC 5-1-5-2
Issuance of bonds to refund outstanding bonds
Sec. 2. (a) The governing body of any issuing body may by ordinance provide for the issuance of bonds to refund outstanding bonds issued at any time by such issuing body or its predecessor, and to pay redemption premiums and costs of refunding to effect a saving to the issuing body. Issuance of bonds to refund outstanding bonds may also be made in order to pay or discharge all or any part of such outstanding series or issue of bond, including any interest thereon, in arrears or about to become due and for which sufficient funds are not available or to modify restrictive covenants in outstanding bonds impeding additional financing. To determine whether or not a savings will be effected, consideration shall be given to the estimated or known interest payable to the fixed maturities of the refunding bonds, the interest payable on the bonds to be refunded, the costs of issuance of the refunding bonds, including any sale discount, the redemption premiums, if any, to be paid, and the probable earned income from the investment of the refunding bond proceeds pending redemption of the bonds to be refunded.
(b) The provisions of subsection (a) requiring a savings to be effected do not apply to the issuance of bonds to refund previously issued refunding bonds, if the statute under which the refunding bonds are issued expressly exempts such an issue from this savings requirement.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.2; P.L.23-1984, SEC.1.

IC 5-1-5-3
Exchange for outstanding bonds
Sec. 3. Any bonds issued for refunding purposes may be delivered in exchange for the outstanding bonds being refunded or may be sold in the manner hereinafter provided.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-4
Refunding procedure
Sec. 4. (a) Bonds may be refunded under this chapter when the holders thereof voluntarily surrender them for exchange or payment, or, if they mature, or are subject to redemption prior to maturity within twenty (20) years from the date of the refunding bonds. In any advance refunding plan under this chapter the governing body shall provide in the ordinance authorizing the issuance of the advance refunding bonds for the redemption of the bonds to be refunded on any redemption date prior to maturity or at maturity.
(b) The ordinance authorizing the issuance of advance refunding bonds pursuant to this chapter may provide for a maximum interest rate, payable annually or at shorter intervals, and shall provide for the maturities at such time or times as may be determined by the ordinance. The bonds may be made redeemable before maturity at the option of the issuing body at such times and with such premiums,

and under such terms and conditions as may be fixed in the ordinance.
(c) The principal and interest of the bonds may be made payable in any lawful medium. The ordinance shall determine the form of the bonds, including the interest coupons if any to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest thereof, which may be at any bank or trust company within or without the state.
(d) Subject to registration provisions, all such bonds shall have all the qualities and the incidents of negotiable instruments under the negotiable instruments law of the state. The bonds shall be exempt from all taxation, state, county, and municipal, as provided in IC 6-8-5. Provision may be made for the registration of any of the bonds in the name of the owner as to principal alone, or as to both principal and interest, but fully registered bonds shall be made convertible to coupon bonds at the option of the registered owner. The bonds shall be executed in the same manner as other bonds issued by the issuing body are executed.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by P.L.23-1984, SEC.2.

IC 5-1-5-5
Principal amount; reserves to secure bonds
Sec. 5. Refunding bonds may be issued in a principal amount in excess of the principal amount of the bonds to be refunded. The principal amount of the refunding bonds may be less than or the same as the principal amount of the bonds being refunded so long as provision is duly and sufficiently made for the retirement or redemption of such bonds to be refunded. Any reserves held to secure the bonds to be refunded may be applied at the time the bonds to be refunded are paid to the redemption or retirement of such bonds, or if other available funds are sufficient and are used to retire and redeem such bonds, such reserves may be pledged as security for the refunding bonds.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-6
Proceeds of refunding bonds; disposition
Sec. 6. The proceeds of the refunding bonds issued pursuant to this chapter shall be placed in escrow and applied, with any other available funds, to the payment on the date selected for redemption of the principal, accrued interest and any redemption premiums of the bonds being refunded, and, if so provided or permitted in the ordinance authorizing the issuance of such refunding bonds or in the trust indenture securing the same, may also be applied to the payment of any interest on such refunding bonds, and any costs of refunding. Pending such application, such escrowed proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by the United

States of America, which shall mature, or which shall be subject to redemption by the holder thereof at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. In lieu of such investments, all or part of such proceeds may be placed in interest bearing time certificates of deposits with such eligible financial institutions in the state of Indiana as the governing body shall determine or other similar arrangements may be made with such eligible financial institutions with regard thereto which will assure that such proceeds, together with the interest accruing thereon, will be available when required for the purposes intended, provided that prior written approval of the Director of the Department of Financial Institutions shall be required whenever such time certificates of deposits or other similar arrangements shall be secured to the full amount thereof by direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America of the type permitted for direct investment of the escrow fund. All interest or other income earned on such investments shall first be used to pay the interest on the refunding bonds as it becomes due. Any excess shall become a part of and held in the escrow fund. Any balance remaining in the escrow fund after redemption of all the bonds being refunded shall be deposited in the sinking fund after redemption of all the bonds being refunded shall be deposited in the sinking fund established for the payment of the principal and interest on the refunding bonds.
(Formerly: Acts 1973, P.L.28, SEC.1; Acts 1974, P.L.12, SEC.1.)

IC 5-1-5-7
Safekeeping and application of bond proceeds
Sec. 7. The governing body may contract with respect to the safekeeping and application of the advance refunding bond proceeds and other funds included therewith and the income therefrom. The governing body may provide in the refunding plan that until such moneys are required to redeem or retire revenue bonds to be refunded, the refunding bond proceeds and other available funds, and the income therefrom shall be used to pay and secure the payment of the principal of and interest on the advance refunding bonds. The governing body may additionally pledge for the payment of such refunding bonds any revenues which might legally be pledged for the payment of revenue bonds of the issuer of the type being refunded. Provisions must be made by the governing body for moneys sufficient in amount to accomplish the refunding as scheduled.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-8
Trust indenture to secure bonds
Sec. 8. (a) The governing body may secure the bonds by a trust indenture by and between the issuing body and a corporate trustee, which may be any trust company or bank having the powers of a trust

company within or outside of the state of Indiana, and may convey or mortgage property to the same extent as is authorized by statutes applicable to:
(1) the bonds being refunded; or
(2) the bonds that the bonds being refunded had previously refunded.
(b) The ordinance authorizing the bonds and fixing the details thereof may provide that the trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper, not in violation of law, including covenants setting forth the duties of the issuing body.
(c) The trust indenture may set forth the rights and remedies of the bondholders or trustee, restricting the individual right of action of bondholders as is customary in trust indenture securing bonds and debentures of corporations. Except as is in this chapter otherwise provided, the governing body may provide by ordinance or in the trust indenture for any other terms or conditions pertaining to the refunding bonds as is authorized by statutes applicable to:
(1) the bonds being refunded; or
(2) the bonds that the bonds being refunded had previously refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.3.

IC 5-1-5-9
Payment of bonds; sources of revenue
Sec. 9. When an issuing body has irrevocably set aside for and pledged to the payment of revenue bonds to be refunded, advance refunding bond proceeds and other moneys in amounts which together with known earned income from the investment thereof are sufficient in amount to pay the principal of and interest and any redemption premiums on such revenue bonds as the same become due and to accomplish the refunding as scheduled, the governing body may provide that the advance refunding revenue bonds shall be payable from any source which, either at the time of the issuance of the advance refunding bonds or the revenue bonds to be refunded, might legally be or have been pledged for the payment of the revenue bonds refunded to the extent it may legally do so, notwithstanding the pledge of such revenues for the payment of the outstanding revenue bonds being refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-10
Irrevocable pledge to general obligation bond; effect
Sec. 10. When funds and investments and the known earned income therefrom in amounts sufficient to pay the principal of and interest and any premium on bonds to be refunded as they become due at their respective maturities or at the date fixed for redemption have been irrevocably pledged to the bonds to be refunded, such bonds shall not constitute an indebtedness of the issuing body within

the meaning of any constitutional or statutory debt limitation.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by P.L.44-1987, SEC.1.

IC 5-1-5-11
Issuance; separate or in combination
Sec. 11. Bonds for refunding and bonds for any other purpose or purposes authorized may be issued separately or issued in combination in one (1) or more series or issues by the same issuer.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-12
Law governing issuance
Sec. 12. Except as specifically provided in this chapter, refunding bonds issued under this chapter shall be issued in accordance with the provisions of law applicable, either at the time of the issuance of the refunding bonds or at the time of issuance of the bonds to be refunded, to:
(1) the type of bonds being refunded; or
(2) the type of bonds that the bonds being refunded had previously refunded.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1982, P.L.28, SEC.4.

IC 5-1-5-13
Sale of bonds
Sec. 13. Refunding bonds issued under the provisions of this chapter may be sold in such manner and upon such terms and conditions as the issuer of such refunding bonds shall deem to be in the best interests of the issuing body, notwithstanding the provisions of IC 4-1-5, nor the provisions of IC 5-1-11, nor the provisions of any other law to the contrary. However, if such refunding bonds are sold to any person, limited liability company, firm, or corporation that has been rendering financial advisory services to the issuing body in connection with the proceedings and necessary fiscal arrangements related to such refunding bonds, then and in that event the issuing body shall not pay to such purchaser of the refunding bonds any fee or compensation for services rendered or as reimbursement for expenses incurred in connection therewith.
(Formerly: Acts 1973, P.L.28, SEC.1.) As amended by Acts 1981, P.L.11, SEC.15; P.L.8-1993, SEC.45.

IC 5-1-5-14
Cumulative effect of chapter
Sec. 14. The authority of an issuing body to issue refunding bonds pursuant to this chapter is additional to any existing authority to issue such bonds and nothing in this chapter shall prevent the issuance of such bonds pursuant to any other law, and this chapter shall not be construed to amend any existing law authorizing the issuance of refunding bonds by an issuing body. (Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-15
Lease modifications
Sec. 15. In connection with the issuance of refunding bonds, an issuing body and the lessee, or lessees, of any building, or buildings, financed from the proceeds of the bonds being refunded may enter into an amendment to the lease modifying or amending the provisions of such lease in any one (1) or more of the following respects:
(a) to provide for a reduction in the amount of lease rental payable by the lessee, or lessees, to be effective upon the redemption of the bonds being refunded; or the happening of the events set forth in section 9 of this chapter if permitted by law and the covenants on the bonds to be refunded;
(b) to provide for extensions or reductions of the times set forth in the lease before the options of the lessee or lessees to purchase may be exercised to such times as may be agreed upon between the issuing body and the lessee or lessees;
(c) to provide that the lease rental payable by the lessee or lessees, after the redemption of all the bonds being refunded may be payable to the trustee under a trust indenture securing such refunding bonds.
The refunding herein authorized shall in no way affect the obligation of the lessee or lessees to pay the lease rental under the lease of the building or buildings, except to the extent such lease rental may be reduced by any amendment as hereinbefore authorized.
(Formerly: Acts 1973, P.L.28, SEC.1.)

IC 5-1-5-16
Advance refunding bonds; issuance
Sec. 16. Notwithstanding any other law, advance refunding bonds may be issued by an issuing body without obtaining the approval of the utility regulatory commission whether such advance refunding bonds are issued under this chapter or any other law.
As added by P.L.44-1987, SEC.2. Amended by P.L.23-1988, SEC.3.



CHAPTER 6. REVENUE BOND REFINANCING

IC 5-1-6-1
Short title
Sec. 1. This chapter may be cited as "The Revenue Bond Refinancing Law of 1937."
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-2
Definitions
Sec. 2. The following terms wherever used or referred to in this chapter shall have the following meanings, unless a different meaning appears from the context:
(a) The term "issuing body" shall mean counties, cities, towns, townships, school cities, school towns, school townships, districts, political or civil subdivisions, or other public corporate bodies of this state.
(b) The term "governing body" shall mean the council, commission, board, or other body, officer, or officers which constitutes the governing body of an issuing body.
(c) The term "law" shall mean any law, act, or statute, general, special, or local, of this state.
(d) The term "enterprise" shall mean any work or works, undertaking, utility, or project which the issuing body is authorized to construct and from which the municipality derives revenues for the refinancing, or the refinancing and improving of which enterprise, refunding bonds are issued under this chapter, and such enterprise shall include all improvements, betterments, extensions and replacements thereto, and all appurtenances, facilities, lands, rights in land, water rights, franchises, and structures in connection therewith or incidental thereto.
(e) The term "federal agency" shall include the United States of America, the President of the United States of America, or any agency, instrumentality or corporation of the United States of America, designated or created by or pursuant to any act or acts or joint resolution or joint resolutions of the Congress of the United States of America, or which may be owned or controlled, directly or indirectly, by the United States of America.
(f) The term "improving" shall mean reconstructing, replacing, extending, repairing, bettering, equipping, developing, embellishing or improving or any one (1) or more or all of the foregoing.
(g) The term "refunding bonds" shall mean notes, bonds, or other obligations of an issuing body issued pursuant to this chapter, or pursuant to any other law, as supplemented by, or in conjunction with this chapter.
(h) The term "refinancing" shall mean funding, refunding, paying, or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any notes, bonds, or other obligations issued to finance or to aid in financing the

acquisition, construction or improving of an enterprise and payable solely from all or any part of the revenues thereof, including interest thereon in arrears or about to become due, whether or not represented by coupons or interest certificates.
(i) The term "revenues" shall mean all fees, tolls, rates, rentals and charges to be levied and collected in connection with and all other income and receipts of whatever kind or character derived by the issuing body from the operation of any enterprise or arising from any enterprise.
(j) The term "holder of bonds" or "bondholders" or any similar term shall mean any person who shall be the bearer of any outstanding refunding bond or refunding bonds registered to bearer or not registered, or the registered owner of any such outstanding bond or bonds which shall at the time be registered other than to bearer.
(k) Words importing the singular number shall include the plural number in each case and vice versa, and words importing persons shall include firms, limited liability companies, and corporations.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.8-1993, SEC.46.

IC 5-1-6-3
Issuance of refunding bonds to refinance and improve enterprise
Sec. 3. Any issuing body shall have power and is hereby authorized to refinance, or to refinance and improve, any enterprise, and for such purpose or purposes to borrow money and issue refunding bonds from time to time.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-4
Authorization by ordinance or resolution; municipally owned public utility; any enterprise
Sec. 4. (a) The refunding bonds shall be authorized by ordinance or resolution of the governing body. Such ordinance or resolution may be adopted at a regular or special meeting, and at the same meeting at which they are introduced in the manner now provided by law.
(b) Whenever refunding bonds are to be authorized and issued under this chapter for the purpose of refinancing and improving any municipally owned public utility (other than a sewage treatment works or a municipally owned public utility originally constructed pursuant to IC 8-1-2) the issuing body desiring to issue such refunding bonds shall file its petition in the office of the utility regulatory commission setting forth the facts showing the necessity for refinancing and improving such municipally owned utility and praying for the approval thereof by said commission. The petitioner shall give notice of the filing of such petition and hearing thereon to the citizens and taxpayers of said issuing body by publication once each week for two (2) weeks prior to such hearing in a newspaper published in such issuing body, or in case no newspaper is there

published, then in a newspaper published in the county in which such issuing body is situated, and if there be no newspaper published in such county, notice shall be posted for fifteen (15) days in three (3) public places therein. On the hearing of such petition, if it appears that a necessity exists for the relief prayed for, the utility regulatory commission shall approve the issuance of the refunding bonds, either as prayed for or with such modifications or on such conditions as may be deemed just and proper. Such approval shall contain a certification that the income and revenues of said utility, in addition to providing for operation and maintenance, and depreciation, are sufficient to pay the principal and interest of said bonds, together with a margin of ten percent (10%) in excess thereof. All such bonds so issued under the order of such commission shall be incontestable except for fraud, forgery, or violation of constitutional limitations. If on such hearing it shall appear that such relief should not be granted, the utility regulatory commission shall so declare and such bonds shall not be issued; however, in case any petition for the approval of the issuance of such bonds has been denied by the commission, the governing body affected by such denial may within ten (10) days from the date of such denial, file a petition with the commission praying for submission of the question of whether such bonds shall be issued, to the legal voters of such issuing body affected thereby. If such commission be satisfied that said last mentioned petition is in due form, it shall grant the prayer thereof within ten (10) days from the filing of such petition and order such election at a time to be fixed in such order. The county auditor shall give notice for such election and all proceedings for the holding of such election shall be governed by the law regulating general elections in such issuing body. The county auditor shall certify the result of such election to the utility regulatory commission, and if such result be in favor of the issuance of such bonds, said commission within ten (10) days after the filing of such certificate of result shall enter an order approving the issuance of said bonds. All cost and expenses for the holding of such election shall be paid by the issuing body proposing to issue such bonds.
(c) Whenever refunding bonds are to be authorized and issued, under this chapter, for the purpose of refinancing any enterprise, or for the purpose of refinancing and improving any enterprise except those mentioned in subsection (b), no proceedings or procedure of any character whatever, other than the adoption of the ordinance or resolution authorizing the issuance of such refunding bonds, shall be required for the issuance of such refunding bonds by the issuing body.
(d) Notwithstanding subsection (b) or any other law, refunding bonds may be issued under this chapter by an issuing body without approval of the utility regulatory commission if the governing body of the issuing body finds that the refunding will either provide a savings to the issuing body or will not, by itself, result in a rate increase.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.44-1987,

SEC.3; P.L.23-1988, SEC.4.

IC 5-1-6-5
Terms and covenants of refunding bonds; negotiability
Sec. 5. The refunding bonds may be issued in one (1) or more series, may bear such date or dates, may mature at such time or times not exceeding forty (40) years from their respective dates, may bear interest at any rate, payable annually or at shorter intervals, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without a premium, may be declared or become due before the maturity date, may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by ordinance or resolution of the governing body. Notwithstanding the form or tenor, and in the absence of an express recital on the face thereof that the bond is nonnegotiable, all refunding bonds shall at all times be, and shall be treated as, and have all the qualities and incidents of negotiable instruments for all purposes.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-6
Validity of authorization; issuance and obligations; recitals in bond
Sec. 6. Refunding bonds bearing the signatures of officers of the issuing body in office on the date of the signing shall be valid and binding obligations of the issuing body for all purposes, notwithstanding that before the delivery thereof any or all of the persons whose signatures appear thereon shall have ceased to be officers of the issuing body, the same as if such persons had continued to be officers of the issuing body until after delivery. The validity of the authorization and issuance of the refunding bonds shall not be dependent on or affected in any way by proceedings taken for the improving of any enterprise for the refinancing and improving of which the refunding bonds are to be issued, or by contracts made in connection with the improving of any such enterprise. Any resolution or ordinance authorizing refunding bonds may provide that any such refunding bond may contain a recital that such refunding bond is issued pursuant to this chapter, and any refunding bond containing such recital under authority of any such resolution shall be conclusively deemed to be valid and to have been issued in conformity with the provisions of this chapter.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-7
Sale and exchange of refunding bonds
Sec. 7. (a) The refunding bonds may be sold or exchanged in

installments at different times, or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of refunding bonds may be exchanged in part or sold in part in installments at different times or at one (1) time. The refunding bonds may be sold or exchanged at any time, on, before, or after the maturity of any of the outstanding notes, bonds, or other obligations to be refinanced thereby.
(b) If the governing body determines to exchange any refunding bonds, such refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding notes, bonds or other obligations of the issuing body issued to finance or to aid in financing the acquisition, the construction, the improving, the refinancing, or the improving and refinancing, of an enterprise. The refunding bonds may be exchanged for a like or greater principal amount of such notes, bonds or other obligations of the issuing body, except that the principal amount of the refunding bonds may exceed the principal amount of such outstanding notes, bonds, or other obligations to the extent necessary or advisable, in the discretion of the governing body, to fund interest in arrears or about to become due. The holder or holders of such outstanding notes, bonds, or other obligations need not pay accrued interest on the refunding bonds to be delivered in exchange therefor if and to the extent that interest is due or accrued and unpaid on such outstanding notes, bonds, or other obligations to be surrendered.
(c) If the governing body determines to sell any refunding bonds, such refunding bonds shall be sold at not less than par at public sale in such manner and upon such terms as the governing body shall deem best for the interests of the issuing body.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-8
Lien on revenues of enterprise to secure bonds; additional security; priority; restrictions
Sec. 8. (a) The refunding bonds shall be special obligations of the issuing body and shall be payable from and secured by a lien upon the revenues of the enterprise, as shall be more fully described in the ordinance or resolution of the governing body authorizing the issuance of the refunding bonds, and, subject to the constitution and to the prior or superior rights of any person, any issuing body shall have power by ordinance or resolution of its governing body to pledge and assign for the security of the refunding bonds all or any part of the gross or the net revenues of such enterprise.
(b) As additional security for any issue of refunding bonds hereunder, or any part thereof, any issuing body shall have power, and is hereby authorized, by ordinance or resolution of its governing body to confer upon the holders of the refunding bonds all rights, powers and remedies which said holders would be entitled to if they were the owners and had possession of the notes, bonds or other obligations for the refinancing of which such refunding bonds shall have been issued including, but not limited to, the preservation of the

lien of such notes, bonds or other obligations without extinguishment, impairment or diminution thereof. In the event any issuing body exercises the power conferred by this subsection:
(1) each refunding bond shall contain a recital to the effect that the holder thereof has been granted the additional security provided by this subsection; and
(2) each note, bond or other obligation of the issuing body to be refinanced by any such refunding bonds, shall be kept intact and shall not be cancelled or destroyed until the refunding bonds, and interest thereon, have been finally paid and discharged but shall be stamped with a legend to the effect that such note, bond, or other obligation has been refunded pursuant to this chapter.
(c) All refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number, date of bonds, of sale, of execution or of delivery, by a lien upon the revenues of the enterprise in accordance with the provisions of this section and the ordinance or resolution authorizing the issuance of such refunding bonds.
(d) Nothing in this section or in any other section of this chapter shall be deemed in any way to alter the terms of any agreements made with the holders of any outstanding notes, bonds, or other obligations of the issuing body or to authorize the issuing body to alter the terms of any such agreements, or to impair, or to authorize the issuing body to impair the rights and remedies of any creditors of the issuing body.
(e) Nothing in this section or any other section of this chapter shall be deemed in any way to authorize any issuing body to do anything in any manner or for any purpose which would result in the creation or incurring of a debt or indebtedness or the issuance of any instrument which would constitute a bond or debt within the meaning of any provision, limitation, or restriction of the constitution relating to the creation or incurring of a debt or indebtedness or the issuance of an instrument constituting a bond or debt.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-9
Liability of issuing body
Sec. 9. (a) No recourse shall be had for the payment of the refunding bonds, or interest thereon, or any part thereof, against the general fund of any issuing body, nor shall the credit or taxing power of any issuing body be deemed to be pledged thereto.
(b) The refunding bonds, and interest thereon, shall not be a debt of the issuing body, nor a charge, lien, or encumbrance, legal or equitable, upon any property of the issuing body, or upon any income, receipts, or revenues of the issuing body other than such of the revenues of the enterprise as shall have been pledged to the payment thereof, and every refunding bond shall recite in substance that said bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the issuing body is

under no obligation to pay the same, except from said revenues.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-10
Exemption from taxation; exception
Sec. 10. The refunding bonds and the income therefrom shall be exempt from taxation, except the financial institutions tax and inheritance, estate and transfer taxes.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.21-1990, SEC.4.

IC 5-1-6-11
Fiscal agent
Sec. 11. Any issuing body shall have power in connection with the issuance of refunding bonds to appoint a fiscal agent, to provide for the powers, duties and functions and compensations of such fiscal agent, to limit the liabilities of such fiscal agent, to prescribe a method for the resignation, removal, merger or consolidation of such fiscal agent and the appointment of a successor fiscal agent and the transfer of rights and properties to such successor fiscal agent.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-12
Duties of issuing body and others to secure payment of bonds and interest
Sec. 12. (a) In order that the payment of the refunding bonds, and interest thereon, shall be adequately secured, any issuing body issuing refunding bonds pursuant to this chapter and the proper officers, agents and employees thereof, are hereby directed, and it shall be the mandatory duty of such issuing body and such officers, agents and employees under this chapter, and it shall further be of the essence of the contract of such issuing body with the bondholders, at all times:
(1) to pay or cause to be paid punctually the principal of every refunding bond, and the interest thereon, on the date or dates and at the place or places and in the manner and out of the funds mentioned in such refunding bonds and in the coupons thereto appertaining and in accordance with the resolution authorizing their issuance;
(2) to operate the enterprise in an efficient and economical manner and to establish, levy, maintain, and collect such fees, tolls, rentals, rates and other charges in connection therewith as may be necessary or proper, which said fees, tolls, rates, rentals, and other charges shall be at least sufficient after making due and reasonable allowances for contingencies and for a margin of error in the estimates:
(i) to pay all current expenses of operation, maintenance and repair of such enterprise;
(ii) to pay the interest on and principal of the refunding bonds as the same shall become due and payable;             (iii) to comply in all respects with the terms of the ordinance or resolution authorizing the issuance of refunding bonds or any other contract or agreement with the holders of the refunding bonds; and
(iv) to meet any other obligations of the issuing body which are charges, liens, or encumbrances upon the revenues of such enterprise;
provided, however, that nothing in this section shall be construed as curtailing any authority of the utility regulatory commission to approve rates or charges;
(3) to operate, maintain, preserve, and keep, or cause to be operated, maintained, preserved, and kept, the enterprise and every part and parcel thereof, in good repair, working order and condition;
(4) to preserve and protect the security of the refunding bonds and the rights of the holders thereof, and to warrant and defend such rights against all claims and demands of all persons whomsoever;
(5) to pay and discharge, or cause to be paid or discharged any and all lawful claims for labor, materials, and supplies, which, if unpaid, might by law become a lien or charge upon the revenues or any part thereof, prior or superior to the lien of the refunding bonds, or which might impair the security of the refunding bonds, to the end that the priority and security of the refunding bonds shall be fully preserved and protected;
(6) to hold in trust the revenues pledged to the payment of the refunding bonds for the benefit of the holders of the refunding bonds and to apply such revenues only as provided by the resolution or resolutions authorizing the issuance of the refunding bonds or, if such resolution or resolutions shall thereafter be modified in the manner provided therein or herein, only as provided in such resolution or resolutions as modified; and
(7) to keep proper books of record and accounts of the enterprise (separate from all other records and accounts) in which complete and correct entries shall be made of all transactions relating to the enterprise or any part thereof, and which, together with all other books and papers of the issuing body, shall at all times be subject to the inspection of the holder or holders of not less than ten percent (10%) of the refunding bonds then outstanding or his or their representatives duly authorized in writing.
(b) None of the foregoing duties shall be construed to require the expenditure in any manner or for any purpose by the issuing body of any funds other than revenues received or receivable from the enterprise.
As added by Acts 1980, P.L.8, SEC.10. Amended by P.L.23-1988, SEC.5.

IC 5-1-6-13 Additional powers of governing body; restrictions
Sec. 13. (a) The governing body shall have power, in addition to the other powers conferred by this chapter, to insert provisions in any ordinance or resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds, as to:
(1) limitations on the purpose to which the proceeds of sale of any issue of refunding bonds, or any notes, bonds, or other obligations then or thereafter to be issued to finance the improving of the enterprise, may be applied;
(2) limitations on the issuance of additional refunding bonds, or additional notes, bonds, or other obligations to finance the improving of the enterprise, and on the lien thereof;
(3) limitations on the right of the issuing body or its governing body to restrict and regulate the use of the enterprise;
(4) the amount and kind of insurance to be maintained on the enterprise, and the use and disposition of insurance monies;
(5) pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;
(6) covenanting against pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;
(7) events of default and terms and conditions upon which any or all of the refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;
(8) the rights, liabilities, powers, and duties arising upon the breach by it of any covenants, conditions or obligations;
(9) the vesting in a trust or trustees the right to enforce any covenants made to secure, to pay, or in relation to the refunding bonds, as to the powers and duties of such trustee or trustees, and the limitation of liabilities thereof, and as to the terms and conditions upon which the holders of the refunding bonds or any proportion or percentage of them may enforce any covenants made under this chapter or duties imposed hereby;
(10) a procedure by which the terms of any resolution or ordinance authorizing refunding bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated as to the amount of refunding bonds, the holders of which must consent thereto, and the manner in which such consent may be given;
(11) the execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the issuing body and the officers, agents, and employees thereof;
(12) refraining from pledging or in any manner whatever claiming or taking the benefit or advantage of any stay or extension law whenever enacted, which may affect the duties or

covenants of the issuing body in relation to the refunding bonds, or the performance thereof, or the lien of such refunding bonds;
(13) the purchase out of any funds available therefor, including but not limited to the proceeds of refunding bonds, of any outstanding notes, bonds, or obligations, including but not limited to refunding bonds, and the price or prices at which and the manner in which such purchases may be made; and
(14) any other acts and things as may be necessary or convenient or desirable in order to secure the refunding bonds, or as may tend to make the refunding bonds more marketable.
(b) Nothing in this section shall be construed to authorize any issuing body to make any covenants, to perform any act or to do anything which shall require the expenditure in any manner or for any purpose by the issuing body of any funds other than revenues received or receivable from the enterprise.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-14
Default in payment of principal or interest of bonds; receiver; rights and powers; subsequent defaults; supervision of courts
Sec. 14. (a) In the event that the issuing body shall default in the payment of the principal or interest on any of the refunding bonds after the same shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty (30) days, or in the event that the issuing body or the governing body or officers, agents, or employees thereof shall fail or refuse to comply with the provisions of this chapter or shall default in any agreement made with the holders of the refunding bonds, any holder or holders of refunding bonds, or trustee therefor, shall have the right to apply in an appropriate judicial proceeding in the circuit or superior court of the county in which the issuing body or the greater territorial portion thereof is situated, or in which the enterprise is located, or any court of competent jurisdiction, for the appointment of a receiver of the enterprise, whether or not all refunding bonds have been declared due and payable and whether or not such holder or holders, or trustee therefor, is seeking or has sought to enforce any other right, or exercise any remedy in connection with such refunding bonds. Upon such application the circuit or superior court may appoint, and if the application is made by the holders of twenty-five percent (25%) in principal amount of such refunding bonds then outstanding, or any trustee for holders of such refunding bonds in such principal amount, shall appoint a receiver of the enterprise.
(b) The receiver so appointed shall forthwith, directly or by his agents and attorneys, enter into and upon and take possession of the enterprise and each and every part thereof and may exclude the issuing body, its governing body, officers, agents, and employees and all persons claiming under them wholly therefrom and shall have, hold, use, operate, manage, and control the same and each and every part thereof, and, in the name of the issuing body or otherwise, as the receiver may deem best, and shall exercise all rights and powers of

the issuing body with respect to the enterprise as the issuing body itself might do. Such receiver shall maintain, restore, insure and keep insured, the enterprise, and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient and shall establish, levy, maintain and collect such fees, tolls, rentals, and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable, and shall collect and receive all revenues and shall deposit the same in a separate account and apply such revenues so collected and received in such manner as the court shall direct.
(c) Whenever all that is due upon the refunding bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien, or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein, and all defaults shall have been cured and made good, the court may in its discretion, and after such notice and hearing as it deems reasonable and proper, direct the receiver to surrender possession of the enterprise to the issuing body, the same right of the holders of the refunding bonds to secure the appointment of a receiver to exist upon any subsequent default as hereinabove provided.
(d) Such receiver shall in the performance of the powers hereinabove conferred upon him, act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-15
Remedy; nature
Sec. 15. (a) Subject to any contractual limitations binding upon the holders of any issue of refunding bonds, or trustee therefor, including but not limited to the restrictions of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of refunding bonds, or trustee therefor, shall have the right and power, for the equal benefit and protection of all holders of refunding bonds similarly situated:
(1) by mandamus or other suit, action or proceeding at law or in equity to enforce his rights against the issuing body and its governing body and any of its officers, agents and employees and to require and compel such issuing body or such governing body or any such officers, agents, or employees to perform and carry out its and their duties and obligations under this chapter and its and their covenants and agreements with bondholders;
(2) by action or suit in equity to require the issuing body and the governing body thereof to account as if they were the trustee of

an express trust;
(3) by action or suit in equity to enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; and
(4) to bring suit upon the refunding bonds.
(b) No remedy conferred by this chapter upon any holder of refunding bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each such remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. No waiver of any default or breach of duty or contract, whether by any holder of refunding bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default or acquiescence therein. Every substantive right and every remedy, conferred upon the holders of refunding bonds, may be enforced and exercised from time to time and as often as may be deemed expedient. In case any suit, action, or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the refunding bonds, or any trustee therefor, then and in every such case the issuing body and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken.
As added by Acts 1980, P.L.8, SEC.10.

IC 5-1-6-16
Powers conferred by chapter
Sec. 16. This chapter constitutes full and complete authority for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, approvals, orders, acts or things by any governing body, or any board, officer, commission, department, agency, or instrumentality of the state or any issuing body shall be required to issue any refunding bonds or to do any act or perform any thing under this chapter, except as may be prescribed in this chapter. The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law. This chapter is remedial in nature and shall be liberally construed.
As added by Acts 1980, P.L.8, SEC.10.



CHAPTER 7. REDEMPTION BONDS OF COUNTIES AND TOWNSHIPS

IC 5-1-7-1
Contract with bond owner to pay matured bond by issuing redemption bond
Sec. 1. Whenever the bond fund of any county or of any township in this state is, for any reason, insufficient to pay the bonds of such county or township or any of them, at the date of the maturity thereof, together with the interest which shall have accrued thereon, the board of commissioners of such county is hereby authorized to represent and as representing the taxing district liable for the payment of any such bond to enter into a contract with the owner of any such bond to pay such matured bond by the issuance of a redemption bond, in the same amount and at any rate of interest and to pay such redemption bond and the accrued interest thereon, in not more than ten (10) annual installments, in the manner and subject to the conditions prescribed in this chapter.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-2
Partial payments of principal with interest accrued; form of contract; cancellation of matured bond
Sec. 2. The contract entered into by the board of commissioners of any county and any such bondholder shall be signed by the parties to such contract, shall be attested on behalf of the county by the county auditor, and shall stipulate and agree that the board of commissioners of the county will pay all interest on such matured bond to the date of the maturity thereof, and that a new bond (referred to in this chapter as a redemption bond) in the same amount as the matured bond, will be issued to pay and retire such matured bond, and that such redemption bond will be and continue to be a valid and binding obligation of the county and that during the period fixed in the contract not exceeding ten (10) years the board of commissioners will pay annually to the owner of such redemption bond, one-tenth (1/10) of the principal amount of such redemption bond and, in addition thereto, will pay semiannually all interest which shall have accrued thereon to the date when such payment is to be made. The date on which such partial payments of the principal of such bond will be made shall be fixed and prescribed in such contract and may be on June 1 or December 1 of the year next succeeding the year in which such contract is executed and signed and June 1 or December 1 of each and every year thereafter until paid. The interest accrued on such bond shall be paid semiannually on June 1 and December 1, beginning on the same date as the first partial payment on such bond. The board of commissioners shall further agree to levy a tax on the taxable property of such county in an amount sufficient to make the payments on such redemption bonds as they fall due, together with all interest which shall have accrued thereon. Any bondholder who elects to avail himself or

herself of the provisions of this chapter shall agree that in consideration of the privilege hereby afforded the bondholder will not maintain or attempt to maintain a suit for the collection or the enforcement of the lien of any such bond, other than in accordance with the remedies afforded by the provisions of this chapter. The form of the contract herein contemplated shall be prescribed by the state board of accounts with the approval of the attorney general. At the time when the contract is executed and the redemption bond is issued, the matured bond shall be surrendered to the county auditor and shall be canceled by writing across the face of the matured bond the words "Canceled by issuing to ______ a redemption bond in the same principal sum as this bond, due and payable on the ______ day of ______, 20____.".
As added by Acts 1980, P.L.8, SEC.12. Amended by P.L.2-2005, SEC.11.

IC 5-1-7-3
Execution of contract; procedure
Sec. 3. All contracts so entered into shall be executed in duplicate and one (1) copy thereof shall be kept by the county auditor and one (1) copy shall be delivered to the owner of such bond. At the time of the execution of such contract, the county auditor shall register all such matured bonds as may be presented for redemption, and all such redemption bonds which are issued to redeem such matured bonds and which are merged in any contract entered into in accordance with the provisions of this chapter, in a record kept in the county auditor's office for that purpose, showing the name and address of the owner of the matured and redemption bond, the amount thereof, the rate of interest, the number of the bond or other identification mark and the amount of the annual payment, including both the partial payment on the principal sum of the redemption bond and the interest which will fall due and be payable on each of the ten (10) dates, respectively, when the county has obligated itself to make such payment, and appropriate entries shall be made in such record as the payments on such redemption bond, principal and interest, are made.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-4
Calculation of tax levy necessary to make payments on principal and interest on redemption bonds; submission to county council
Sec. 4. At the time when the annual estimates are made for the county budget, the county auditor shall calculate the amount of the tax levy which will be necessary to make the payments on the principal and interest on such redemption bonds during the ensuing fiscal year of the county and shall submit his calculation, together with a detailed statement of all bonds outstanding and payable under the provisions of this chapter, to the county council at its annual meeting, and the county council shall levy the amount found to be necessary to make such payments as they fall due during the ensuing fiscal year. As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-5
"Bond owner" or "bondholder" defined
Sec. 5. The term "bond owner" or "bondholder" shall be construed to mean the person who owns the bond at the time of the execution of such contract and the provisions of such contract shall inure to and be binding upon any subsequent grantee, executor, administrator, heir, devisee, trustee, receiver or assign of such matured and/or redemption bond owner or bondholder.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-6
Validity or priority of lien of bond against taxable property
Sec. 6. Neither the provisions of this chapter nor any contract executed under this chapter shall release, waive, or destroy the validity or priority of any lien of any such bond against the taxable property of such county or any taxing district coterminous with such county, or any taxing district coterminous with any civil township of such county.
As added by Acts 1980, P.L.8, SEC.12.

IC 5-1-7-7
"Bond" and "bond fund" defined
Sec. 7. The term "bond" as used in this chapter shall mean and include any bond issued by and which is an obligation of the county in its civil capacity; and any so-called county unit road bond which has been issued by the board of commissioners and is an obligation of the taxing district which is coterminous with the county; and any so-called gravel road bond which has been issued by the board of commissioners and is an obligation of the taxing district which is coterminous with any civil township. The term "bond fund" means any fund from which any of such bonds so issued or the interest thereon is paid.
As added by Acts 1980, P.L.8, SEC.12.



CHAPTER 8. JUDGMENT FUNDING BONDS OF COUNTIES

IC 5-1-8-1
Issuance and sale of judgment funding bonds; purpose; authority; restrictions
Sec. 1. The county council may, in its discretion, authorize the issuance and sale of judgment funding bonds of the county for the purpose of procuring funds to pay any judgment taken against the county. Such bonds shall be authorized, issued and sold pursuant to statutes governing the issuance of refunding bonds of the county, and the amount thereof shall not exceed the face of the judgment or judgments being funded, plus the accrued interest thereon, together with the costs taxed by the court.
As added by Acts 1980, P.L.8, SEC.14.



CHAPTER 9. REFUNDING BONDS OF CITIES AND TOWNS

IC 5-1-9-1
Issuance; purpose; restrictions
Sec. 1. Any city or town whose indebtedness is evidenced by bonds, notes, judgments, or other obligations issued, rendered, or negotiated by the city or town, may, for the purpose of funding or refunding the indebtedness, or any part thereof, reducing the rate of interest thereon, extending the time of payment and cancelling so much thereof as may be or become due, by the vote of two-thirds (2/3) of the members of the fiscal body of the city or town, issue its bonds, for an amount not exceeding in the aggregate the whole amount of the indebtedness of the city or town.
As added by Acts 1980, P.L.8, SEC.15. Amended by P.L.8-1989, SEC.16.



CHAPTER 10. FUNDING AND REFUNDING BONDS OF TOWNSHIPS

IC 5-1-10-1
Issuance; purpose; restrictions
Sec. 1. Any civil or school township in the state whose indebtedness is evidenced by bonds, notes, judgments, or other obligations issued or negotiated by such township, or rendered against such township, may for the purpose of funding or refunding such indebtedness, or any part thereof, reducing the rate of interest thereon, extending the time of payment and canceling so much thereof as may be or become due, by the vote of two-thirds (2/3) of the members of the township board, and with the approval of the township trustee, issue its bonds, with interest coupons attached, for an amount not exceeding in the aggregate the whole amount of the indebtedness of such township.
As added by Acts 1980, P.L.8, SEC.17. Amended by P.L.8-1987, SEC.6.



CHAPTER 11. PROCEDURES FOR SELLING BONDS

IC 5-1-11-1
Public sale; "bonds" defined; sale to federal government
Sec. 1. (a) Except as otherwise provided in this chapter or in the statute authorizing their issuance, all bonds issued by or in the name of counties, townships, cities, towns, school corporations, and special taxing districts, agencies or instrumentalities thereof, or by entities required to sell bonds pursuant to IC 5-1-11, whether the same be general obligations or issued in anticipation of the collection of special taxes or be payable out of revenues, shall be sold at public sale.
(b) The word "bonds" as used in this chapter means any obligations issued by or in the name of any of the political subdivisions or bodies referred to in subsection (a), except obligations payable in the year in which they are issued, obligations issued in anticipation of the collection of delinquent taxes, and obligations issued in anticipation of the collection of frozen bank deposits.
(c) Notwithstanding any of the provisions of subsection (a) or any of the provisions of section 2 of this chapter, any bonds may be sold to the federal government or any agency thereof, at private sale and without a public offering.
As added by Acts 1980, P.L.8, SEC.19. Amended by P.L.44-1983, SEC.3; P.L.23-1984, SEC.3.

IC 5-1-11-2
Publication of notice of sale; publication of notice of intent to sell
Sec. 2. (a) Notice of sale of bonds required to be sold at public sale under section 1 of this chapter shall be published in accordance with the provisions of this chapter and either IC 5-3-1 or subsection (b).
(b) If a political subdivision or body referred to in section 1 of this chapter determines to sell bonds under this subsection, notice of intent to sell such bonds shall be published once each week for two (2) weeks in accordance with IC 5-3-1-4 and in a newspaper of general circulation published in the state capital. The notice must state that any person interested in submitting a bid for the bonds may furnish in writing to the official of the political subdivision or body responsible for their sale, at the address set forth in the notice, the person's name, address, and telephone number. The person may also furnish a telex number. The notice of intent to sell bonds must state:
(1) the amount of the bonds to be offered;
(2) the denominations;
(3) the dates of maturity;
(4) the maximum rate or rates of interest;
(5) the place of sale; and
(6) the time within which the name, address, and telephone number must be furnished, which must not be less than seven

(7) days after the last publication of the notice of intent to sell.
The official of the political subdivision or body responsible for the bond sale shall notify each person so registered of the date and time bids will be received not less than twenty-four (24) hours before the date and time of sale. The notification shall be made by telephone at the number furnished by the person, and also by telex if the person furnishes a telex number. Bids may not be received more than ninety (90) days after the first publication of the notice of intent to sell.
(c) This chapter does not prevent the sale of bonds under the provisions of any statute inconsistent with this chapter so long as the procedures required for the sale in that statute are complied with, but if notice of that sale must be published, the notice shall be published in accordance with IC 5-3-1.
As added by Acts 1980, P.L.8, SEC.19. Amended by Acts 1981, P.L.45, SEC.4; P.L.44-1983, SEC.4; P.L.23-1984, SEC.4.

IC 5-1-11-3
Maximum interest rate to be fixed; notice of intent to sell; bidding awards; continuation of sale; price of bonds; action to contest validity
Sec. 3. (a) In authorizing and advertising such bonds for sale only a maximum interest rate shall be fixed, not exceeding the maximum rate provided for in the governing statute or bond ordinance or resolution of the issuing political subdivision or body. Bidders for such bonds shall be required to bid on the interest rate or rates which the bonds shall bear.
(b) The notice of intent to sell the bonds required under section 2 of this chapter must:
(1) specify the principal amount of bonds maturing on each maturity date or mandatory sinking fund redemption date; or
(2) state that the principal maturity schedule or mandatory sinking fund redemption schedule will be provided at least twenty-four (24) hours before the scheduled time of sale upon request by bidders.
(c) The bonds shall be awarded to the bidder offering the lowest interest cost to be determined by computing the total interest on all bonds from the date thereof to the date of maturity and deducting therefrom the premium bid, if any, or adding thereto the amount of any discount, if any. If no acceptable bid is received at the time fixed for sale of the bonds, then the sale may be continued from day to day for a period not to exceed thirty (30) days without readvertising. During the continuation of the sale, no bid shall be accepted which offers an interest cost which is equal to or higher than the best bid received at the time fixed for the sale in the bond sale notice. The acceptability of a bid is within the sole discretion of the political subdivision or body referred to in section 1(a) that is issuing the bonds.
(d) Any bonds sold at public sale under this chapter may be sold, notwithstanding the provisions of any other law, at a price or prices determined by the officer or body authorized by law to issue or sell

bonds, but not for less than ninety-seven percent (97%) of their par value.
(e) An action to contest the validity of any bonds sold under this chapter may not be brought after the fifteenth day following the first publication of notice of the sale of the bonds. An action to contest the validity of any bond sale under this chapter may not be brought after the fifth day following the bond sale.
As added by Acts 1980, P.L.8, SEC.19. Amended by P.L.44-1983, SEC.5; P.L.23-1984, SEC.5; P.L.35-1990, SEC.1.

IC 5-1-11-4
Prohibitions; advantage in bidding; payment before delivery; technical services
Sec. 4. (a) It shall be unlawful for any officer or body authorized by law to issue or sell bonds to enter into a contract or agreement prior to the award of such bonds with any person, limited liability company, firm, or corporation, directly or indirectly interested in bidding on or purchasing such bonds, for the furnishing of legal, engineering, or other technical services, or for the furnishing of printed bond forms or any other contract or agreement which will give to any person, firm, limited liability company, or corporation an advantage in bidding on or purchasing such bonds or controlling the sale thereof. Any funds expended on account of any such contract or agreement shall be chargeable to the officer or officers authorizing or making such expenditure.
(b) It shall be unlawful for any officer or body authorized to issue or sell bonds to require the successful bidder therefor to pay for such bonds prior to the time that such bonds are delivered, or prior to the time that the successful bidder shall have had reasonable opportunity to examine such bonds and the proceedings had relative to the authorization, issuance and sale of the same. Nothing in this chapter, however, shall prevent any county, township, city, town, school corporation or special taxing district from employing or contracting for legal, engineering or other technical services, prior to the sale of any such bonds, provided that such services are not to be supplied by or through a person, firm, limited liability company, or corporation directly or indirectly interested in bidding on or purchasing such bonds.
As added by Acts 1980, P.L.8, SEC.19. Amended by P.L.8-1993, SEC.47.

IC 5-1-11-5
Transcript of proceedings relative to issuance of bonds to be furnished to purchaser
Sec. 5. Whenever any bonds are sold, there shall be furnished to the purchaser thereof a transcript of the proceedings had and actions taken relative to the authorization, issuance, and sale of such bonds, certified by the person or persons charged with recording the minutes or keeping the records of the body or bodies having to do with the authorization and issuance of such bonds. In cases where such

transcripts relate to the issuance of general obligation bonds, or bonds payable in anticipation of the collection of special taxes, such transcripts shall also have attached thereto the certificate of the proper officers showing the assessed valuation of taxable property in and outstanding indebtedness of the issuing unit and other pertinent details bearing on the validity of said bonds. Such transcripts and the certificates attached thereto shall import verity and shall be accepted in evidence in any legal proceedings relating to or affecting said bonds.
As added by Acts 1980, P.L.8, SEC.19.

IC 5-1-11-6
Other statutory authorization to issue and exchange bonds for refunding or redeeming outstanding bonds
Sec. 6. (a) In cases where other statutes authorize the issuance and exchange of new bonds for the purpose of refunding or redeeming outstanding bonds for the payment of which no funds are available, it shall be the duty of the officers charged with issuance and exchange of such new bonds to cause the same to be offered at public sale as provided in this chapter.
(b) In cases where it is necessary to provide for the refunding of bonds or interest coupons maturing at various times over a period not exceeding six (6) months, the bodies and officials charged with the duty of issuing and selling such refunding bonds may, for the purpose of reducing the cost of issuance thereof, issue and sell one (1) issue of bonds in an amount sufficient to provide for the refunding of all of the bonds and interest coupons required to be refunded during said six (6) months period.
As added by Acts 1980, P.L.8, SEC.19.

IC 5-1-11-7
Restrictions on powers
Sec. 7. Nothing in this chapter contained shall be so construed as to enlarge the powers of counties, townships, cities, towns, school corporations, and special taxing districts, or agencies or instrumentalities thereof to issue bonds.
As added by Acts 1980, P.L.8, SEC.19.



CHAPTER 12. PAYMENT OF BOND PREMIUMS

IC 5-1-12-1
"Municipal corporation" defined
Sec. 1. The term "municipal corporation" means a county, township, city, town, or school corporation.
As added by Acts 1980, P.L.8, SEC.21.

IC 5-1-12-2
Premiums on bid prices to constitute part of fund to retire bond and pay interest thereon
Sec. 2. Whenever any bonds are sold by any municipal corporation and when the successful bidder agrees to pay and does pay any premium as a part of the bid price of such bonds, any and all premiums so received shall be paid into and shall constitute a part of the fund which is created to retire such bonds and to pay the interest thereon.
As added by Acts 1980, P.L.8, SEC.21.



CHAPTER 13. DISPOSITION OF SURPLUS BOND PROCEEDS

IC 5-1-13-1
"Bonds"; "political subdivision"
Sec. 1. As used in this chapter:
"Bonds" has the same definition that the term is given in IC 5-1-11-1.
"Political subdivision" has the same definition that the term is given in IC 36-1-2-13.
As added by Acts 1980, P.L.8, SEC.23. Amended by P.L.24-1984, SEC.1.

IC 5-1-13-2
Transfer of surplus proceeds to fund pledged to payment of principal and interest on bonds or use for purpose or project for which bonds could have been issued
Sec. 2. (a) Notwithstanding any other law, whenever:
(1) bonds are issued by any political subdivision in the state of Indiana for any lawful purpose or project;
(2) the purpose or project for which the bonds were issued has been accomplished or abandoned; and
(3) a surplus remains from the proceeds of the bonds or investment earnings derived from the proceeds of those bonds;
the political subdivision may use the surplus only in the manner prescribed by subsection (b) or (c).
(b) The legislative body of any such political subdivision may by an order, ordinance, or resolution entered of record direct the disbursing officer of such political subdivision to transfer the surplus bond proceeds or investment earnings to the fund of the political subdivision pledged to the payment of principal and interest on those bonds, and upon such order, ordinance, or resolution being made, the disbursing officer shall make such transfer. Thereafter such funds transferred shall be used for the payment of the bonds to which the surplus bond proceeds or investment earnings are attributable or interest due for such bonds.
(c) Surplus bond proceeds or investment earnings may be used by a political subdivision for the same purpose or type of project for which the bonds were originally issued, if:
(1) the fiscal officer of the political subdivision certifies before or at the time of that use that the surplus was not anticipated at the time of issuance of the bonds; and
(2) the board or legislative body responsible for issuing the bonds takes action approving the use of surplus bond proceeds or investment earnings for the same purpose or type of project for which the bonds were originally issued.
As added by Acts 1980, P.L.8, SEC.23. Amended by P.L.24-1984, SEC.2; P.L.37-1988, SEC.1; P.L.2-1989, SEC.3.

IC 5-1-13-3 Income from investment of proceeds of sale of bonds; application
Sec. 3. Notwithstanding any other law, income from the investment of proceeds of the sale of bonds issued by any political subdivision that are payable from property taxes shall be applied to the improvement or the public purpose for which the bonds were issued or shall be used to pay interest on the bonds and in no event may such income be used for any other purpose except as provided in section 2 of this chapter.
As added by P.L.24-1984, SEC.3.



CHAPTER 14. MISCELLANEOUS PROVISIONS

IC 5-1-14-1
Bonds, notes, or warrants not subject to maximum interest rate limitations
Sec. 1. (a) Any bonds, notes, or warrants, whether payable from property taxes, revenues, or any other source, are not subject to the maximum interest rate limitations contained in any law enacted before December 31, 1982, if they are issued by or in the name of any entity named in IC 5-1-1-1.
(b) After July 1, 1979, any bond, coupon, certificate of indebtedness, or installment payment payable by a city, town, or property holder for public improvements under the Barrett Law is not subject to any maximum interest rate limitation. This subsection does not apply to interest rates or penalties on delinquencies provided under the Barrett Law.
(c) This section does not limit an interest rate review conducted by the department of local government finance under IC 6-1.1-20-7.
As added by Acts 1980, P.L.8, SEC.25. Amended by P.L.44-1983, SEC.6; P.L.90-2002, SEC.12.

IC 5-1-14-1.2
Issuer defined
Sec. 1.2. As used in this chapter, "issuer" means any issuer of obligations that is referred to in IC 5-1-1-1(b).
As added by P.L.37-1988, SEC.2.

IC 5-1-14-1.5
Obligations defined
Sec. 1.5. As used in this chapter, "obligations" has the meaning set forth in IC 5-1-3-1(b).
As added by P.L.37-1988, SEC.3.

IC 5-1-14-2
Provisions for payment of bonds, notes, or warrants before maturity date
Sec. 2. Any bonds, notes, or warrants, whether payable from property taxes, revenues, or any other source, issued by an entity enumerated in section 1(a) of this chapter may provide that the bonds, notes, or warrants may be payable before maturity from available funds and with such premiums as are set forth in the bonds, notes, or warrants. In addition, the bonds, notes, or warrants may provide that they may be registered as to principal or interest, or both, at the option of the holder, and upon such terms and conditions as are set forth in the bonds, notes, or warrants.
As added by Acts 1980, P.L.8, SEC.25.

IC 5-1-14-3
Maintenance of federal tax exclusion from gross income for

interest on bonds
Sec. 3. Notwithstanding any other law, any issuer may take any reasonable and necessary action to establish or maintain the exclusion from gross income for interest on obligations of the issuer under federal law. These actions may include, without limitation:
(1) filing information reports with the federal government;
(2) rebating money derived from bond proceeds or money treated as bond proceeds under federal law, or earnings thereon, to the federal government;
(3) restricting the yield on money or earnings described in subdivision (2) to the yield on bonds of the issuer;
(4) investing money or earnings described in subdivision (2) in obligations of issuers that bear interest that is excludable from gross income under federal law;
(5) issuing obligations in an amount sufficient to serve the public purpose of the financing without considering earnings thereon;
(6) qualifying obligations under any volume cap or electing any carryforward of unused volume cap;
(7) designating, through its legislative body or any board responsible for issuing obligations as long as the obligations are executed by the executive of the issuer, obligations to qualify for any exemption from the loss of any deduction for interest incurred by any financial institution to carry tax exempt obligations or for any exemption from federal arbitrage rebate requirements; and
(8) complying with limitations imposed by federal law on the issuance of tax exempt bonds under IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, or IC 36-7-15.3, including, without limitation:
(A) designation of redevelopment project areas by a legislative body (as defined in IC 36-1-2-9) having jurisdiction over the area;
(B) considering any factors required by federal law in determining whether an area meets the criteria for designation as a redevelopment project area; and
(C) limiting the use of property in a redevelopment project area.
As added by P.L.27-1986, SEC.1. Amended by P.L.37-1988, SEC.4; P.L.2-1989, SEC.4; P.L.185-2005, SEC.1.

IC 5-1-14-4
Pledge made by issuer binding; lien
Sec. 4. (a) Notwithstanding any other law, a pledge of revenues or other money, or property made by any issuer is binding from the time the pledge is made. Revenues or other money, or property pledged and thereafter received by the issuer are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the issuer, regardless of whether the parties have notice of any lien. No resolution, ordinance, indenture,

or any other instrument by which a pledge is created needs to be filed or recorded except in the records of the issuer.
(b) Notwithstanding any other law, an issuer may pledge any revenues or other money or pledge or mortgage property to pay debt service on or secure any obligations or any lease rental or contractual payments, if:
(1) the issuer has the necessary statutory authority to issue obligations, pay lease rentals, or make contractual payments for any project or purpose for which the pledge or mortgage is made;
(2) the revenues, money, or property is legally available, under federal, state, and local laws, to pay or secure debt service, lease rentals, or contractual payments; and
(3) the pledge or mortgage does not purport to create an obligation in violation of any statutory or constitutional limitation to which the issuer is subject.
As added by P.L.27-1986, SEC.2. Amended by P.L.37-1988, SEC.5.

IC 5-1-14-5
Bond anticipation notes; issuance
Sec. 5. Notwithstanding any other law, any city, town, county, school corporation, or regional district organized under IC 13-26 or IC 13-3-2 (before its repeal) that has complied with all statutory requirements for the issuance of its bonds, other than IC 5-1-11 or any public sale statute, may, in lieu of issuing bonds at that time and without the need for complying with any other law applicable to the issuance of bonds, notes, or other evidences of indebtedness, issue its notes in anticipation of the issuance of bonds to a financial institution. However, if the amount of the notes is at least one million dollars ($1,000,000), the notes may be issued to any purchaser. The bond anticipation notes may be issued on terms set forth in a resolution or ordinance authorizing their issuance and in any amount equal to or less than the amount of bonds authorized to be issued. The city, town, county, school corporation, or district may renew or extend the bond anticipation notes from time to time on terms agreed to with the financial institution or other purchaser. The amount of the accrued interest on the date of renewal or extension of the bond anticipation notes may be paid or added to the principal amount of the bond anticipation notes being renewed or extended as long as the aggregate principal amount of bond anticipation notes outstanding at any time does not exceed the maximum principal amount permitted by this section. The bond anticipation notes, including any renewals or extensions, must mature in the amounts and at the times (not exceeding five (5) years from the date of the original issuance of the bond anticipation notes) agreed to by the city, town, county, school corporation, or district and the financial institution or other purchaser. The bond anticipation notes must be finally paid, and interest on the bond anticipation notes may be finally paid, with the proceeds of the bonds issued by the city, town, county, school corporation, or district. In connection with the issuance of bonds,

part or all of the proceeds of which will be used to retire the bond anticipation notes, it is not necessary for the city, town, county, school corporation, or district to repeat the procedures for the issuance of bonds, as the procedures followed before the issuance of the bond anticipation notes are for all purposes sufficient to authorize the issuance of the bonds.
As added by P.L.44-1987, SEC.4. Amended by P.L.2-1989, SEC.5; P.L.35-1990, SEC.2; P.L.1-1996, SEC.34.

IC 5-1-14-6
Use of proceeds for costs of issuance of obligation, funding debt services reserves, or payment of interest; reimbursements
Sec. 6. (a) Notwithstanding any other law, an issuer may use proceeds of its obligations to pay the reasonable cost of issuance of the obligations or to fund reasonably required debt service reserves to secure the payment of the obligations.
(b) Notwithstanding any other law, an issuer may use proceeds of the issuer's obligations to pay interest on the obligations for:
(1) a period not to exceed two (2) years from the date of issuance of the obligations; or
(2) any longer period that is permitted by any other statute.
(c) Notwithstanding any other law, an issuer may reimburse itself for preliminary costs incurred in financing any project or purpose from proceeds of the obligations when issued.
As added by P.L.37-1988, SEC.6. Amended by P.L.35-1990, SEC.3; P.L.24-1995, SEC.22.

IC 5-1-14-7
Application of section; stadium; lease rental tax
Sec. 7. (a) This section applies to:
(1) each county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000); and
(2) each second class city located in such a county.
(b) As used in this section, "stadium" means a structure used for athletic, recreational, cultural, and community events.
(c) Notwithstanding any other law, a stadium constitutes a:
(1) government building under IC 36-9-13;
(2) structure under IC 36-1-10;
(3) park purpose under IC 36-10-1;
(4) park improvement under IC 36-10-4; and
(5) redevelopment project or purpose under IC 36-7-14.
(d) Notwithstanding any other law, a legislative body of a city may levy a tax in the park district established under IC 36-10-4 to pay lease rentals to a lessor of a stadium under IC 36-1-10 or IC 36-9-13.
As added by P.L.38-1988, SEC.1. Amended by P.L.12-1992, SEC.14; P.L.170-2002, SEC.12.

IC 5-1-14-8 Money withheld by auditor as not creating debt for constitutional purposes
Sec. 8. If a statute provides that amounts due under a loan to a political subdivision (as defined in IC 36-1-2) or a local public improvement bond bank shall or may be withheld by the auditor of state from other money payable to the political subdivision or bond bank upon failure to make repayment of the loan, the requirement or permission to withhold amounts due under the loan does not create a debt of the political subdivision for purposes of the Constitution of the State of Indiana.
As added by P.L.2-1989, SEC.6.

IC 5-1-14-9
Rights of owners of obligations not to be impaired
Sec. 9. (a) The general assembly covenants that it will not adopt, amend, or repeal a statute in a way that impairs the rights and remedies of the owners of obligations, until the obligations, interest on the obligations, interest on an unpaid installment of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of the owners are fully paid and discharged.
(b) An agency (as defined in IC 4-22-2-3) may not adopt, amend, or repeal a rule under IC 4-22-2 in a way that impairs the rights and remedies of the owners of obligations, until the obligations, interest on the obligations, interest on an unpaid installment of interest, and all costs and expenses in connection with an action or proceedings by or on behalf of the owners are fully paid and discharged.
As added by P.L.2-1989, SEC.7.

IC 5-1-14-10
Maximum term or repayment period of obligations; continuation of payments
Sec. 10. (a) If an issuer has issued obligations under a statute that establishes a maximum term or repayment period for the obligations, notwithstanding that statute, the issuer may continue to make payments of principal, interest, or both, on the obligations after the expiration of the term or period if principal or interest owed to owners of the obligations remains unpaid.
(b) This section does not authorize the use of revenues or funds to make payments of principal and interest other than those revenues or funds that were pledged for the payments before the expiration of the term or period.
As added by P.L.2-1989, SEC.8.

IC 5-1-14-11
Payment of fees and charges authorized
Sec. 11. If an issuer is authorized by statute to issue obligations and to make payments of principal and interest to owners of those obligations from any source, the issuer is authorized to pay fees and charges associated with the issuance of the obligations from that source, including the payment of fees and charges associated with

obtaining and enforcing credit enhancement for the obligations.
As added by P.L.2-1989, SEC.9.

IC 5-1-14-12
Refunding obligations
Sec. 12. Notwithstanding any other law, if an agency, an authority, a board, a department, or a commission of a unit (as defined in IC 36-1-2) is authorized to issue obligations in the name of the unit for any purpose for which any other agency, authority, board, department, or commission of the unit may issue its obligations, the agency, the authority, the board, the department, or the commission may issue obligations to refund obligations issued in the name of the unit by the other agency, authority, board, department, or commission of the unit.
As added by P.L.2-1989, SEC.10.

IC 5-1-14-12.5
Purchase and issuance of obligations on terms reasonable to issuer
Sec. 12.5. Notwithstanding any other law, an issuer may purchase any obligations on terms the issuer finds reasonable and may issue its obligations to effectuate that purpose on terms that the issuer finds reasonable.
As added by P.L.224-2003, SEC.265.

IC 5-1-14-13
Contesting validity of obligations
Sec. 13. The following provisions apply when an issuer negotiates a sale of obligations and a statute does not specify a time within which to contest the validity of the obligations or the sale of the obligations:
(1) No action to contest the validity of the obligations may be brought after the fifteenth day following the adoption of the resolution authorizing the sale of the obligations.
(2) No action to contest the validity of the sale of the obligations may be brought after the fifth day following the sale.
As added by P.L.2-1989, SEC.11.

IC 5-1-14-14
Loans, expenditures, and issuance of bonds for economic development
Sec. 14. (a) Notwithstanding any other law, a municipality may sell the municipality's interest in any notes payable to the municipality at a negotiated sale.
(b) A county or municipality may establish a revolving fund from grants, the revenue received by the county or municipality under IC 6-3.5-7, the proceeds of the sale of notes, or the proceeds of bonds issued under this section and IC 36-9-32. The county or municipality may loan the money in the revolving fund to any borrower if the county or municipal fiscal body finds that the loan will be used by

the borrower for one (1) or more of the following economic development purposes:
(1) Promoting significant opportunities for the gainful employment of the county's or municipality's residents.
(2) Attracting a major new business enterprise to the county or municipality.
(3) Retaining or expanding a significant business enterprise in the county or municipality.
(c) Activities that may be undertaken by the borrower in carrying out an economic development purpose include expenditures for any of the following:
(1) Acquisition of land.
(2) Acquisition of property interests.
(3) Site improvements.
(4) Infrastructure improvements.
(5) Buildings.
(6) Structures.
(7) Rehabilitation, renovation, or enlargement of buildings or structures.
(8) Machinery.
(9) Equipment.
(10) Furnishings.
(d) Local governmental entities may borrow under subsection (b) if the local governmental entity's jurisdiction includes the geographic area within the boundaries of the county or municipality that established the revolving fund. Notwithstanding any other law, the following provisions apply to the borrowing:
(1) The county or municipality that established the revolving fund and the local governmental entity borrower may each authorize the loan from the revolving fund and the issuance of notes evidencing the loan by resolution. In each case, the resolution shall be adopted by the body with control over fiscal matters.
(2) A resolution adopted under subdivision (1) must approve:
(A) the term of the loan;
(B) the interest rate;
(C) the form of the note or notes;
(D) the medium of payment;
(E) the place and manner of payment;
(F) the manner of execution of the note or notes;
(G) the terms of redemption;
(H) the funds or sources of funds from which the note or notes are payable, which may be any funds and sources of funds available to the borrower; and
(I) any other provisions not inconsistent with this section.
(3) The notes and the authorization, issuance, sale, and delivery of the notes are not subject to any general statute concerning obligations issued by the local governmental entity borrower. This section contains full and complete authority for the making of the loan, the authorization, issuance, sale, and delivery of the

notes, and the repayment of the loan by the borrower, and no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by any officer, department, agency, or instrument of the state or of any political subdivision is required to make the loan, issue the notes, or repay the loan except as prescribed in this section.
(4) The notes issued by a local governmental entity borrower are exempt from taxation for all purposes and are exempt from any security registration requirements provided for in Indiana statutes.
(5) Notes issued by a local governmental entity borrower under this section are obligations for all purposes of this chapter.
(e) A municipality may issue bonds under IC 36-9-32-7(b) through IC 36-9-32-7(j) for the economic development purposes listed in subsection (c) and may repay the indebtedness solely from revenues derived from the repayment of any notes, including notes evidencing loans made under subsection (b).
(f) To the extent a revolving fund under subsection (b) is funded from:
(1) revenues received by the county under IC 6-3.5-7; or
(2) repayments of principal and interest on loans from the revolving fund that were funded with revenues described in subdivision (1);
money in the revolving fund may at any time be transferred in whole or in part to the unit's economic development income tax fund, as determined by ordinance of the unit's fiscal body.
(g) The general assembly finds that counties and municipalities in Indiana have a need to foster economic development and industrial and commercial growth. The general assembly finds that it is necessary and proper to provide an alternative method for municipalities to foster the following:
(1) Economic development.
(2) Industrial and commercial growth.
(3) Employment opportunities.
(4) Diversification of industry and commerce.
It is declared that the fostering of economic development under this section for the benefit of the general public, including industrial and commercial enterprises, is a public purpose.
As added by P.L.35-1990, SEC.4. Amended by P.L.27-1995, SEC.5.



CHAPTER 15. FULLY REGISTERED AND BOOK ENTRY OBLIGATIONS

IC 5-1-15-1
Application of chapter
Sec. 1. This chapter applies to any entities issuing bonds that are named in IC 5-1-1-1.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-2
Form of obligations; interchangeable nature
Sec. 2. Notwithstanding any other provision of law, bonds, notes, evidences of indebtedness, or other written obligations may be issued in fully registered or book entry form, and may be interchangeable in any manner provided for by the issuing entity.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-3
Delivery; registrar or paying agent; deposit; certificates
Sec. 3. (a) Bonds, notes, evidences of indebtedness, or other written obligations issued in book entry form shall:
(1) not be delivered to the owners thereof; and
(2) have a registrar or paying agent that may be:
(A) the issuing entity;
(B) a bank or trust company; or
(C) a securities depository corporation.
(b) In connection with issuance in book entry form, the following may be done:
(1) A written instrument may be deposited with the registrar or paying agent.
(2) Participation certificates or certificates of beneficial interest may be issued to the owner by the issuing entity, registrar, or paying agent.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-4
Employment of bank or trust company
Sec. 4. The entity may employ any bank or trust company as paying agent or registrar, co-registrar, or depository institution. The bank or trust company need not be a depository bank under IC 5-13, and need not be located within the state of Indiana.
As added by P.L.44-1983, SEC.7. Amended by P.L.3-1990, SEC.19.

IC 5-1-15-5
Confidentiality of books and records
Sec. 5. Notwithstanding any other provision of law, registers or registration books or transfer records for bonds, notes, evidences of indebtedness, or other written obligations of any entity are not public records, but are only for the use of the entity, any trustee, fiduciary, paying agent, registrar, co-registrar, or transfer agent. A trust

department of a bank having possession of these records shall not disclose them to a bond department, commercial department, subsidiary of the bank, or a subsidiary of the parent corporation of the bank.
As added by P.L.44-1983, SEC.7.

IC 5-1-15-6
Register
Sec. 6. Registrars of bond issues shall keep a register of ownership of bonds.
As added by P.L.44-1983, SEC.7.



CHAPTER 16. INDIANA HEALTH AND EDUCATIONAL FACILITY FINANCING AUTHORITY

IC 5-1-16-1
Definitions
Sec. 1. As used in this chapter:
"Authority" refers to the Indiana health and educational facility financing authority.
"Bonds" includes bonds, refunding bonds, notes, interim certificates, bond anticipation notes, and other evidences of indebtedness of the authority, issued under this chapter.
"Building" or "buildings" or similar words mean any building or part of a building or addition to a building for health care purposes. The term includes the site for the building (if a site is to be acquired), equipment, heating facilities, sewage disposal facilities, landscaping, walks, drives, parking facilities, and other structures, facilities, appurtenances, materials, and supplies that may be considered necessary to render a building suitable for use and occupancy for health care purposes.
"Cost" includes the following:
(1) The cost and the incidental and related costs of the acquisition, repair, restoration, reconditioning, refinancing, or installation of health facility property.
(2) The cost of any property interest in health facility property, including an option to purchase a leasehold interest.
(3) The cost of constructing health facility property, or an addition to health facility property, acquiring health facility property, or remodeling health facility property.
(4) The cost of architectural, engineering, legal, trustee, underwriting, and related services; the cost of the preparation of plans, specifications, studies, surveys, and estimates of cost and of revenue; and all other expenses necessary or incident to planning, providing, or determining the need for or the feasibility and practicability of health facility property.
(5) The cost of financing charges, including premiums or prepayment penalties and interest accrued during the construction of health facility property or before the acquisition and installation or refinancing of such health facility property for up to two (2) years after such construction, acquisition, and installation or refinancing and startup costs related to health facility property for up to two (2) years after such construction, acquisition, and installation or refinancing.
(6) The costs paid or incurred in connection with the financing of health facility property, including out-of-pocket expenses, the cost of any policy of insurance; the cost of printing, engraving, and reproduction services; and the cost of the initial or acceptance fee of any trustee or paying agent.
(7) The costs of the authority, incurred in connection with providing health facility property, including reasonable sums to

reimburse the authority for time spent by its agents or employees in providing and financing health facility property.
(8) The cost paid or incurred for the administration of any program for the purchase or lease of or the making of loans for health facility property, by the authority and any program for the sale or lease of or making of loans for health facility property to any participating provider.
"County" means any county in the state that owns and operates a county hospital.
"Health facility property" means any tangible or intangible property or asset owned or used by a participating provider and which:
(1) is determined by the authority to be necessary or helpful, directly or indirectly, to provide:
(A) health care;
(B) medical research;
(C) training or teaching of health care personnel;
(D) habilitation, rehabilitation, or therapeutic services; or
(E) any related supporting services;
regardless of whether such property is in existence at the time of, or is to be provided after the making of, such finding;
(2) is a residential facility for:
(A) the physically, mentally, or emotionally disabled;
(B) the physically or mentally ill; or
(C) the elderly; or
(3) is a licensed child caring institution providing residential care described in IC 12-7-2-29(1) or corresponding provisions of the laws of the state in which the property is located.
"Health facility" means any facility or building that is:
(1) owned or used by a participating provider;
(2) located:
(A) in Indiana; or
(B) outside Indiana, if the participating provider that operates the facility or building, or an affiliate of the participating provider, also operates a substantial health facility or facilities, as determined by the authority, in Indiana; and
(3) utilized, directly or indirectly:
(A) in:
(i) health care;
(ii) habilitation, rehabilitation, or therapeutic services;
(iii) medical research;
(iv) the training or teaching of health care personnel; or
(v) any related supporting services;
(B) to provide a residential facility for:
(i) the physically, mentally, or emotionally disabled;
(ii) the physically or mentally ill; or
(iii) the elderly; or
(C) as a child caring institution and provides residential care described in IC 12-7-2-29(1) or corresponding provisions of

the laws of the state in which the facility or building is located.
"Net revenues" means the revenues of a hospital remaining after provision for proper and reasonable expenses of operation, repair, replacement, and maintenance of the hospital.
"Participating provider" means a person, corporation, municipal corporation, political subdivision, or other entity, public or private, which:
(1) is located in Indiana or outside Indiana;
(2) contracts with the authority for the financing or refinancing of, or the lease or other acquisition of, health facility property that is located:
(A) in Indiana; or
(B) outside Indiana, if the financing, refinancing, lease, or other acquisition also includes a substantial component, as determined by the authority, for the benefit of a health facility or facilities located in Indiana;
(3) is:
(A) licensed under IC 12-25, IC 16-21, IC 16-28, or corresponding laws of the state in which the property is located;
(B) a regional blood center;
(C) a community mental health center or community mental retardation and other developmental disabilities center (as defined in IC 12-7-2-38 and IC 12-7-2-39 or corresponding provisions of laws of the state in which the property is located);
(D) an entity that:
(i) contracts with the division of disability and rehabilitative services or the division of mental health and addiction to provide the program described in IC 12-11-1.1-1(e) or IC 12-22-2; or
(ii) provides a similar program under the laws of the state in which the entity is located;
(E) a vocational rehabilitation center established under IC 12-12-1-4.1(a)(1) or corresponding provisions of the laws of the state in which the property is located;
(F) the owner or operator of a facility that is utilized, directly or indirectly, to provide health care, habilitation, rehabilitation, therapeutic services, medical research, the training or teaching of health care personnel, or any related supporting services, or of a residential facility for the physically, mentally, or emotionally disabled, physically or mentally ill, or the elderly;
(G) a licensed child caring institution providing residential care described in IC 12-7-2-29(1) or corresponding provisions of the laws of the state in which the property is located;
(H) an integrated health care system between or among providers, a health care purchasing alliance, a health insurer

or third party administrator that is a participant in an integrated health care system, a health maintenance or preferred provider organization, or a foundation that supports a health care provider; or
(I) an individual, a business entity, or a governmental entity that owns an equity or membership interest in any of the organizations described in clauses (A) through (H); and
(4) in the case of a person, corporation, municipal corporation, political subdivision, or other entity located outside Indiana, is owned or controlled by, under common control with, affiliated with, or part of an obligated group that includes an entity that provides one (1) or more of the following services or facilities in Indiana:
(A) A facility that provides:
(i) health care;
(ii) habilitation, rehabilitation, or therapeutic services;
(iii) medical research;
(iv) training or teaching of health care personnel; or
(v) any related supporting services.
(B) A residential facility for:
(i) the physically, mentally, or emotionally disabled;
(ii) the physically or mentally ill; or
(iii) the elderly.
(C) A child caring institution providing residential care described in IC 12-7-2-29(1).
"Regional blood center" means a nonprofit corporation or corporation created under 36 U.S.C. 1 that:
(1) is:
(A) accredited by the American Association of Blood Banks; or
(B) registered or licensed by the Food and Drug Administration of the Department of Health and Human Services; and
(2) owns and operates a health facility that is primarily engaged in:
(A) drawing, testing, processing, and storing human blood and providing blood units or components to hospitals; or
(B) harvesting, testing, typing, processing, and storing human body tissue and providing this tissue to hospitals.
As added by P.L.45-1983, SEC.1. Amended by P.L.41-1985, SEC.1; P.L.28-1986, SEC.1; P.L.45-1987, SEC.1; P.L.39-1988, SEC.1; P.L.11-1990, SEC.104; P.L.2-1992, SEC.44; P.L.27-1992, SEC.1; P.L.2-1993, SEC.40; P.L.43-1993, SEC.1; P.L.56-1995, SEC.1; P.L.272-1999, SEC.3; P.L.5-2001, SEC.1; P.L.215-2001, SEC.7; P.L.64-2002, SEC.1; P.L.235-2005, SEC.62; P.L.141-2006, SEC.7.



CHAPTER 17. INDIANA STADIUM AND CONVENTION BUILDING AUTHORITY

IC 5-1-17-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana stadium and convention building authority created by this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-3
"Bonds"
Sec. 3. As used in this chapter, "bonds" means bonds, notes, commercial paper, or other evidences of indebtedness. The term includes obligations (as defined in IC 8-9.5-9-3) and swap agreements (as defined in IC 8-9.5-9-4).
As added by P.L.214-2005, SEC.6.

IC 5-1-17-4
"Capital improvement board"
Sec. 4. As used in this chapter, "capital improvement board" refers to a capital improvement board of managers created by IC 36-10-8 or IC 36-10-9.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-5
"State agency"
Sec. 5. As used in this chapter, "state agency" has the meaning set forth in IC 4-13.5-1-1.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-6
Establishment
Sec. 6. An Indiana stadium and convention building authority is created in Indiana as a separate body corporate and politic as an instrumentality of the state to acquire, construct, equip, own, lease, and finance facilities for lease to or for the benefit of a capital improvement board.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-7
Membership
Sec. 7. (a) The board is composed of the following seven (7) members, who must be residents of Indiana:
(1) Four (4) members appointed by the governor. The president

pro tempore of the senate and the speaker of the house of representatives may each make one (1) recommendation to the governor concerning the appointment of a member under this subdivision.
(2) Two (2) members appointed by the executive of a county having a consolidated city.
(3) One (1) member appointed by the governor, who has been nominated by the county fiscal body of a county that is contiguous to a county having a consolidated city, determined as follows:
(A) The member nominated for the initial term shall be nominated by the contiguous county that has the largest population of all the contiguous counties that have adopted an ordinance to impose a food and beverage tax under IC 6-9-35.
(B) The member nominated for each successive term shall be nominated by the contiguous county that:
(i) contributed the most revenues from the tax imposed by IC 6-9-35 to the capital improvement board of managers created by IC 36-10-9-3 in the immediately previous calendar year; and
(ii) has not previously made a nomination to the governor or, if all the contributing counties have previously made such a nomination, is the one whose then most recent nomination occurred before those of all the other contributing counties.
(b) A member appointed under subsection (a)(1) through (a)(2) is entitled to serve a three (3) year term. A member appointed under subsection (a)(3) is entitled to serve a one (1) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the board, the governor shall fill the vacancy by appointing a new member for the remainder of the vacated term. If the vacated member was appointed under subsection (a)(2) or (a)(3), the governor shall appoint a new member who has been nominated by the person or body who made the nomination of the vacated member.
(d) A member may be removed for cause by the appointing authority.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the board.
(f) The governor shall nominate an executive director for the authority, subject to the veto authority of the executive of a county having a consolidated city.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-8
Meetings; officers; quorum
Sec. 8. (a) The board shall hold an initial organizational meeting

on or before June 30, 2005. Immediately after January 15 of each year, the board shall hold its annual organizational meeting.
(b) The governor shall appoint a member of the board to serve as chair of the board.
(c) The board shall elect one (1) of the members vice chair and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The board may elect an assistant secretary-treasurer.
(d) Special meetings may be called by the chair of the board or any three (3) members of the board.
(e) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-9
Bylaws; rules; code of ethics
Sec. 9. (a) The board may adopt the bylaws and rules it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
(b) The board shall, without complying with IC 4-22-2, adopt the code of ethics in executive order 05-12 for its members and employees.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-9.5
Personal liability of members or employees
Sec. 9.5. The:
(1) members of the authority;
(2) officers and employees of the authority; and
(3) executive director;
executing bonds, leases, obligations, or other agreements under this chapter are not subject to personal liability or accountability by reason of any act authorized by this chapter.
As added by P.L.120-2006, SEC.1.

IC 5-1-17-10
Purpose
Sec. 10. The authority is organized for the following purposes:
(1) Acquiring, financing, constructing, and leasing land and capital improvements to or for the benefit of a capital improvement board.
(2) Financing and constructing additional improvements to capital improvements owned by the authority and leasing them to or for the benefit of a capital improvement board.
(3) Acquiring land or all or a portion of one (1) or more capital improvements from a capital improvement board by purchase or lease and leasing the land or these capital improvements back to the capital improvement board, with any additional

improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more capital improvements from a capital improvement board by purchase or lease to fund or refund indebtedness incurred on account of those capital improvements to enable the capital improvement board to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the capital improvement board considers to be unduly burdensome.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-11
Powers
Sec. 11. (a) The authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip land and capital improvements;
(2) lease the land or those capital improvements to a capital improvement board;
(3) sue, be sued, plead, and be impleaded;
(4) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with capital improvements;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) after giving notice, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a capital improvement;
(7) design, order, contract for, and construct, reconstruct, and renovate any capital improvements or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees;
(9) make and enter into all contracts and agreements, including agreements to arbitrate, that are necessary or incidental to the performance of its duties and the execution of its powers under this chapter;
(10) acquire in the name of the authority by the exercise of the right of condemnation, in the manner provided in subsection (c), public or private lands, or rights in lands, rights-of-way, property, rights, easements, and interests, as it considers necessary for carrying out this chapter; and
(11) take any other action necessary to implement its purposes as set forth in section 10 of this chapter.
(b) The authority is subject to the provisions of 25 IAC 5 concerning equal opportunities for minority business enterprises and women's business enterprises to participate in procurement and contracting processes. In addition, the authority shall set a goal for participation by minority business enterprises of fifteen percent (15%) and women's business enterprises of five percent (5%), consistent with the goals of delivering the project on time and within

the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services. In fulfilling the goal, the authority shall take into account historical precedents in the same market.
(c) If the authority is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes of this chapter, the authority may proceed to procure the condemnation of the property under IC 32-24-1. The authority may not institute a proceeding until the authority has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the authority of the property involved; and
(3) sets out any other facts that the authority considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition and shall be referred to the attorney general for action, in the name of the authority, in the circuit or superior court of the county in which the real property is located.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-12
Bonds; refunding; leases; property
Sec. 12. (a) Bonds issued under IC 36-10-8 or IC 36-10-9 or prior law may be refunded as provided in this section.
(b) A capital improvement board may:
(1) lease all or a portion of land or a capital improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the capital improvement board, conditioned upon the authority assuming bonds issued under IC 36-10-8 or IC 36-10-9 or prior law and issuing its bonds to refund those bonds; and
(2) sell all or a portion of land or a capital improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the land or capital improvement or improvements from the authority.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-13
Lease; findings; term; conditions
Sec. 13. (a) Before a lease may be entered into by a capital improvement board under this chapter, the capital improvement board must find that the lease rental provided for is fair and reasonable.
(b) A lease or sublease of land or capital improvements from the authority, or from a state agency under section 26 of this chapter, to a capital improvement board:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rentals for a newly constructed capital improvement or for improvements to an

existing capital improvement until the capital improvement or improvements thereto have been completed and are ready for occupancy;
(3) may contain provisions:
(A) allowing the capital improvement board to continue to operate an existing capital improvement until completion of the improvements, reconstruction, or renovation of that capital improvement or any other capital improvement; and
(B) requiring payment of lease rentals for land, for an existing capital improvement being used, reconstructed, or renovated, or for any other existing capital improvement;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the capital improvement board to purchase the capital improvement upon the terms stated in the lease:
(A) during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the capital improvement, including indebtedness incurred for the refunding of that indebtedness; or
(B) for one dollar ($1) after the term of the lease, if all indebtedness incurred on account of the capital improvement, including indebtedness incurred for the refunding of that indebtedness, is no longer outstanding;
(6) may be entered into before acquisition or construction of a capital improvement;
(7) may provide that the capital improvement board shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority;
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(D) pay a deposit or series of deposits to the authority from any funds legally available to the capital improvement board before the commencement of the lease to secure the performance of the capital improvement board's obligations under the lease;
(8) subject to IC 36-10-8-13 and IC 36-10-9-11, may provide that the lease rental payments by the capital improvement board shall be made from:
(A) proceeds of one (1) or more of the excise taxes as defined in IC 36-10-8 or IC 36-10-9;
(B) proceeds of the county supplemental auto rental excise tax imposed under IC 6-6-9.7;
(C) that part of the proceeds of the county food and beverage tax imposed under IC 6-9-35, which the capital improvement board or its designee receives pursuant thereto;
(D) revenue captured under IC 36-7-31;
(E) net revenues of the capital improvement;             (F) any other funds available to the capital improvement board; or
(G) any combination of the sources described in clauses (A) through (F);
(9) subject to subdivision (10), must provide that the capital improvement board is solely responsible for the operation and maintenance of the capital improvement upon completion of construction, including the negotiation and maintenance of agreements with tenants or users of the capital improvement;
(10) must provide that, during the term of the lease, the authority retains the right to approve any lease agreements and amendments to any lease agreements between the capital improvement board and any National Football League franchised professional football team that will use the capital improvement;
(11) must provide that:
(A) subject to the terms of the lease, the capital improvement board will retain all revenues from operation of the capital improvement; and
(B) the authority has no responsibility to fund the ongoing maintenance and operations of the capital improvement; and
(12) with respect to a capital improvement that is subject to the county admissions tax imposed by IC 6-9-13, must provide that upon request of the authority the capital improvement board will impose a fee:
(A) not to exceed three dollars ($3), as determined by the authority, for each admission to a professional sporting event described in IC 6-9-13-1; and
(B) not to exceed one dollar ($1), as determined by the authority, for each admission to any other event described in IC 6-9-13-1;
and, so long as there are any current or future obligations owed by the capital improvement board to the authority or any state agency pursuant to a lease or other agreement entered into between the capital improvement board and the authority or any state agency under section 26 of this chapter, the capital improvement board or its designee shall deposit the revenues received from the fee imposed under this subdivision in a special fund, which may be used only for the payment of the obligations described in this subdivision.
(c) A capital improvement board may designate the authority as its agent to receive on behalf of the capital improvement board any of the revenues identified in subsection (b)(8).
(d) All information prepared by the capital improvement board or a political subdivision served by the capital improvement board with respect to a capital improvement proposed to be financed under this chapter, including a construction budget and timeline, must be provided to the budget director. Any information described in this subsection that was prepared before May 15, 2005, must be provided to the budget director not later than May 15, 2005. As added by P.L.214-2005, SEC.6.

IC 5-1-17-14
Complete authority
Sec. 14. This chapter contains full and complete authority for leases between the authority and a capital improvement board. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the capital improvement board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-15
Capital improvement plans and specifications; approval
Sec. 15. If the lease provides for a capital improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-16
Agreements; common wall; easements; licenses
Sec. 16. The authority and a capital improvement board may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the capital improvement is located.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-17
Capital improvement; land; sale; lease
Sec. 17. (a) A capital improvement board may lease for a nominal lease rental, or sell to the authority, one (1) or more capital improvements or portions thereof or land upon which a capital improvement is located or is to be constructed.
(b) Any lease of all or a portion of a capital improvement by a capital improvement board to the authority must be for a term equal to the term of the lease of that capital improvement back to the capital improvement board.
(c) A capital improvement board may sell property to the authority.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-18
Bond issues
Sec. 18. (a) Subject to subsection (h), the authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring real or personal property, including existing

capital improvements;
(2) constructing, improving, reconstructing, or renovating one (1) or more capital improvements; or
(3) funding or refunding bonds issued under IC 36-10-8 or IC 36-10-9 or prior law.
(b) The bonds are payable from the lease rentals from the lease of the capital improvements for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within forty (40) years.
(f) The board shall sell the bonds at public or private sale upon the terms determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied to the payment of the cost of the acquisition or construction, or both, of capital improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the facility and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the capital improvement suitable for use and operations;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (if any) for, and interest on, the bonds being refunded or refinanced.
(h) The authority may not issue bonds under this chapter unless the authority first finds that the following conditions are met:
(1) Each contract or subcontract for the construction of a facility and all buildings, facilities, structures, and improvements related to that facility to be financed in whole or in part through the issuance of the bonds:
(A) requires payment of the common construction wage required by IC 5-16-7; and
(B) requires the contractor or subcontractor to enter into a project labor agreement as a condition of being awarded and performing work on the contract.
(2) The capital improvement board and the authority have

entered into a written agreement concerning the terms of the financing of the facility. This agreement must include the following provisions:
(A) Notwithstanding any other law, if the capital improvement board selected a construction manager and an architect for a facility before May 15, 2005, the authority will contract with that construction manager and architect and use plans as developed by that construction manager and architect. In addition, any other agreements entered into by the capital improvement board or a political subdivision served by the capital improvement board with respect to the design and construction of the facility will be reviewed by a selection committee consisting of:
(i) two (2) of the members appointed to the board of directors of the authority under section 7(a)(1) of this chapter, as designated by the governor;
(ii) the two (2) members appointed to the board of directors of the authority under section 7(a)(2) of this chapter; and
(iii) the executive director of the authority.
The selection committee is not bound by any prior commitments of the capital improvement board or the political subdivision, other than the general project design, and will approve all contracts necessary for the design and construction of the facility.
(B) If before May 15, 2005, the capital improvement board acquired any land, plans, or other information necessary for the facility and the board had budgeted for these items, the capital improvement board will transfer the land, plans, or other information useful to the authority for a price not to exceed the lesser of:
(i) the actual cost to the capital improvement board; or
(ii) three million five hundred thousand dollars ($3,500,000).
(C) The capital improvement board agrees to take any legal action that the authority considers necessary to facilitate the financing of the facility, including entering into agreements during the design and construction of the facility or a sublease of a capital improvement to any state agency that is then leased by the authority to any state agency under section 26 of this chapter.
(D) The capital improvement board is prohibited from taking any other action with respect to the financing of the facility without the prior approval of the authority. The authority is not bound by the terms of any agreement entered into by the capital improvement board with respect to the financing of the facility without the prior approval of the authority.
(E) As the project financier, the Indiana finance authority (or its successor agency) and the public finance director will be responsible for selecting all investment bankers, bond

counsel, trustees, and financial advisors.
(F) The capital improvement board agrees to deliver to the authority the one hundred million dollars ($100,000,000) that is owed to the capital improvement board, the consolidated city, or the county having a consolidated city pursuant to an agreement between the National Football League franchised professional football team and the capital improvement board, the consolidated city, or the county. This amount shall be applied to the cost of construction for the stadium part of the facility. This amount does not have to be delivered until a lease is entered into for the stadium between the authority and the capital improvement board.
(G) The authority agrees to consult with the staff of the capital improvement board on an as needed basis during the design and construction of the facility, and the capital improvement board agrees to make its staff available for this purpose.
(H) The authority, the county, the consolidated city, the capital improvement board and the National Football League franchised professional football team must commit to using their best efforts to assist and cooperate with one another to design and construct the facility on time and on budget.
(3) The capital improvement board and the National Football League franchised professional football team have entered into a lease for the stadium part of the facility that has been approved by the authority and has a term of at least thirty (30) years.
As added by P.L.214-2005, SEC.6. Amended by P.L.1-2006, SEC.87.

IC 5-1-17-18.5
Negotiating with a single bidder for a project
Sec. 18.5. (a) This section applies to bids received with respect to a capital improvement under this chapter:
(1) that is constructed by, for, or on behalf of the authority; and
(2) for which only one (1) bid was received from a responsible bidder.
(b) The board may attempt to negotiate a more advantageous proposal and contract with the bidder if the board determines that rebidding:
(1) is not practicable or advantageous; or
(2) would adversely affect the construction schedule or budget of the project.
(c) The board shall prepare a bid file containing the following information:
(1) A copy of all documents that are included as part of the invitation for bids.
(2) A list of all persons to whom copies of the invitation for bids were given, including the following information:
(A) The name and address of each person who received an invitation for bids.             (B) The name of each bidder who responded and the dollar amount of the bid.
(C) A summary of the bid received.
(3) The basis on which the bid was accepted.
(4) Documentation of the board's negotiating process with the bidder. The documentation must include the following:
(A) A log of the dates and times of each meeting with the bidder.
(B) A description of the nature of all communications with the bidder.
(C) A copy of all written communications, including electronic communications, with the bidder.
(5) The entire contents of the contract file except for proprietary information included with the bid, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the invitation for bids.
As added by P.L.120-2006, SEC.2.

IC 5-1-17-19
Bonds; complete authority
Sec. 19. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-20
Bonds; legal investments
Sec. 20. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-21
Bonds; security
Sec. 21. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased capital improvements, but may not mortgage land or

capital improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this section is valid and binding from the time that the pledge or assignment is made, against all persons whether or not they have notice of the lien. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties by filing the trust indenture in the records of the board.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-22
Bond issue for leased property purchase
Sec. 22. If a capital improvement board exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-23
Tax exemption
Sec. 23. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-24
Bonds; contesting validity
Sec. 24. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.214-2005, SEC.6.
IC 5-1-17-25
Bonds; maximum amount; conditions
Sec. 25. The authority shall not issue bonds in a principal amount exceeding five hundred million dollars ($500,000,000) to finance any capital improvement in a county having a consolidated first class city unless:
(1) on or before June 30, 2005, the county fiscal body:
(A) increases the rate of the tax authorized by IC 6-6-9.7 by the maximum amount authorized by IC 6-6-9.7-7(c);
(B) increases the rate of the tax authorized by IC 6-9-8 by the maximum amount authorized by IC 6-9-8-3(d);
(C) increases the rate of tax authorized by IC 6-9-12 by the maximum amount authorized by IC 6-9-12-5(b); and
(D) increases the rate of the tax authorized by IC 6-9-13 by the maximum amount authorized by IC 6-9-13-2(b); and
(2) on or before October 1, 2005, the budget director makes a determination under IC 36-7-31-14.1 to increase the amount of money captured in a tax area established under IC 36-7-31 by up to eleven million dollars ($11,000,000) per year, commencing July 1, 2007.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-26
Leases between authority and state agency
Sec. 26. (a) Notwithstanding any other law, any capital improvement that may be leased by the authority to a capital improvement board under this chapter may also be leased by the authority to any state agency to accomplish the purposes of this chapter. Any lease between the authority and a state agency under this chapter:
(1) must set forth the terms and conditions of the use and occupancy under the lease;
(2) must set forth the amounts agreed to be paid at stated intervals for the use and occupancy under the lease;
(3) must provide that the state agency is not obligated to continue to pay for the use and occupancy under the lease but is instead required to vacate the facility if it is shown that the terms and conditions of the use and occupancy and the amount to be paid for the use and occupancy are unjust and unreasonable considering the value of the services and facilities thereby afforded;
(4) must provide that the state agency is required to vacate the facility if funds have not been appropriated or are not available to pay any sum agreed to be paid for use and occupancy when due;
(5) may provide for such costs as maintenance, operations, taxes, and insurance to be paid by the state agency;
(6) may contain an option to renew the lease;
(7) may contain an option to purchase the facility for an amount equal to the amount required to pay the principal and interest of

indebtedness of the authority incurred on account of the facility and expenses of the authority attributable to the facility;
(8) may provide for payment of sums for use and occupancy of an existing capital improvement being used by the state agency, but may not provide for payment of sums for use and occupancy of a new capital improvement until the construction of the capital improvement or portion thereof has been completed and the new capital improvement or a portion thereof is available for use and occupancy by the state agency; and
(9) may contain any other provisions agreeable to the authority and the state agency.
(b) Any state agency that leases a capital improvement from the authority under this chapter may sublease the capital improvement to a capital improvement board under the terms and conditions set forth in section 13(a) of this chapter, section 13(b)(1) through 13(b)(4) of this chapter, section 13(b)(6) through 13(b)(8) of this chapter, and section 13(c) of this chapter.
(c) Notwithstanding any other law, in anticipation of the construction of any capital improvement and the lease of that capital improvement by the authority to a state agency, the authority may acquire an existing facility owned by the state agency and then lease the facility to the state agency. A lease made under this subsection shall describe the capital improvement to be constructed and may provide for the payment of rent by the state agency for the use of the existing facility. If such rent is to be paid pursuant to the lease, the lease shall provide that upon completion of the construction of the capital improvement, the capital improvement shall be substituted for the existing facility under the lease. The rent required to be paid by the state agency pursuant to the lease shall not constitute a debt of the state for purposes of the Constitution of the State of Indiana. A lease entered into under this subsection is subject to the same requirements for a lease entered into under subsection (a) with respect to both the existing facility and the capital improvement anticipated to be constructed.
(d) This chapter contains full and complete authority for leases between the authority and a state agency and subleases between a state agency and a capital improvement board. No laws, procedures, proceedings, publications, notices, consents, approvals, orders, or acts by the board, the governing body of any state agency or the capital improvement board or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any such lease or sublease, except as prescribed in this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-27
Real property conveyance without bid or advertisement
Sec. 27. In order to enable the authority to lease a capital improvement or existing facility to a state agency under section 26 of this chapter, the governor may convey, transfer, or sell, with or

without consideration, real property (including the buildings, structures, and improvements), title to which is held in the name of the state, to the authority, without being required to advertise or solicit bids or proposals, in order to accomplish the governmental purposes of this chapter.
As added by P.L.214-2005, SEC.6.

IC 5-1-17-28
Lease payments from taxes; budget director designee
Sec. 28. If the authority enters into a lease with a capital improvement board under section 13 of this chapter or a state agency under section 26 of this chapter, which then enters into a sublease with a capital improvement board under section 26(b) of this chapter, and the rental payments owed by the capital improvement board to the authority under the lease or to the state agency under the sublease are payable from the taxes described in section 25 of this chapter or from the taxes authorized under IC 6-9-35, the budget director may choose the designee of the capital improvement board, which shall receive and deposit the revenues derived from such taxes. The designee shall hold the revenues on behalf of the capital improvement board pursuant to an agreement between the authority and the capital improvement board or between a state agency and the capital improvement board. The agreement shall provide for the application of the revenues in a manner that does not adversely affect the validity of the lease or the sublease, as applicable.
As added by P.L.214-2005, SEC.6.



CHAPTER 18. REPORTS CONCERNING BONDS AND LEASES OF POLITICAL SUBDIVISIONS

IC 5-1-18-1
"Bonds"
Sec. 1. As used in this chapter,"bonds" means any bonds, notes, or other evidences of indebtedness, including guaranteed energy savings contracts and advances from the common school fund, whether payable from property taxes, other taxes, revenues, or any other source. However, the term does not include notes, warrants, or other evidences of indebtedness made in anticipation of and to be paid from current revenues of a political subdivision actually levied and in the course of collection for the fiscal year in which the notes, warrants, or other evidences of indebtedness are issued.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the department of local government finance.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-3
"Lease"
Sec. 3. As used in this chapter, "lease" means a lease of real property that is entered into by a political subdivision for a term of at least twelve (12) months, whether payable from property taxes, other taxes, revenues, or any other source.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-4
"Lease rentals"
Sec. 4. As used in this chapter, "lease rentals" means the payments required under a lease.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-5
"Political subdivision"
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-6
Information report for bonds and leases
Sec. 6. A political subdivision that issues bonds or enters into a lease after December 31, 2005, shall supply the department with information concerning the bond issue or lease within twenty (20) days after the issuance of the bonds or execution of the lease.
As added by P.L.199-2005, SEC.2.
IC 5-1-18-7
Bond report requirements; uniformity; electronic submission
Sec. 7. (a) Except as provided by subsection (b), the bond issue information required by section 6 of this chapter must be submitted on a form prescribed by the department and must include:
(1) the par value of the bond issue;
(2) a schedule of maturities and interest rates;
(3) the purposes of the bond issue;
(4) the itemized costs of issuance information, including fees for bond counsel, other legal counsel, underwriters, and financial advisors;
(5) the type of bonds that are issued; and
(6) other information as required by the department.
A copy of the official statement and bond covenants, if any, must be supplied with this information.
(b) The department may establish a procedure that permits a political subdivision or a person acting on behalf of a political subdivision to transfer all or part of the information described in subsection (a) to the department in a uniform format through a secure connection over the Internet or through other electronic means.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-8
Lease report requirements; uniformity; electronic submission
Sec. 8. (a) Except as provided by subsection (b), the lease information required by section 6 of this chapter must be submitted on a form prescribed by the department and must include:
(1) the term of the lease;
(2) the annual and total amount of lease rental payments due under the lease;
(3) the purposes of the lease;
(4) the itemized costs incurred by the political subdivision with respect to the preparation and execution of the lease, including fees for legal counsel and other professional advisors;
(5) if all or part of the lease rental payments are used by the lessor as debt service payments for bonds issued for the acquisition, construction, renovation, improvement, expansion, or use of a building, structure, or other public improvement for the political subdivision:
(A) the name of the lessor;
(B) the par value of the bond issue; and
(C) the purposes of the bond issue; and
(6) other information as required by the department.
(b) The department may establish a procedure that permits a political subdivision or a person acting on behalf of a political subdivision to transfer all or part of the information described in subsection (a) to the department in a uniform format through the Internet or other electronic means, as determined by the department.
As added by P.L.199-2005, SEC.2.
IC 5-1-18-9
Bonds or leases outstanding; annual summary report
Sec. 9. Each political subdivision that has any outstanding bonds or leases shall submit a report to the department before March 1 of 2006 and each year thereafter that includes a summary of all the outstanding bonds of the political subdivision as of January 1 of that year. The report must:
(1) distinguish the outstanding bond issues and leases on the basis of the type of bond or lease, as determined by the department;
(2) include a comparison of the political subdivision's outstanding indebtedness compared to any applicable statutory or constitutional limitations on indebtedness;
(3) include other information as required by the department; and
(4) be submitted on a form prescribed by the department or through the Internet or other electronic means, as determined by the department.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-10
Compiled reports; electronic data base; Internet publication
Sec. 10. The department shall:
(1) compile an electronic data base that includes the information submitted under this chapter; and
(2) after December 31, 2006, post the information submitted under this chapter on the Internet at least annually.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-11
Information submitted; public record
Sec. 11. Information submitted to the department under this chapter is a public record that may be inspected and copied under IC 5-14-3.
As added by P.L.199-2005, SEC.2.

IC 5-1-18-12
Rulemaking power
Sec. 12. The department may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.199-2005, SEC.2.






ARTICLE 1.4. LOCAL PUBLIC IMPROVEMENT BOND BANKS

CHAPTER 1. DEFINITIONS

IC 5-1.4-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-2
"Bank" defined
Sec. 2. "Bank" refers to the local public improvement bond bank established under IC 5-1.4-2-1.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-3
"Board" defined
Sec. 3. "Board" refers to the board of directors established under IC 5-1.4-2-2.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-4
"Bond" defined
Sec. 4. "Bond" refers to a bond of the bank issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-5
"City" defined
Sec. 5. "City" refers to:
(1) a consolidated city;
(2) a city of the second class; or
(3) a city having a population of more than four thousand six hundred fifty (4,650) but less than five thousand (5,000).
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.1; P.L.255-1997(ss), SEC.1; P.L.170-2002, SEC.13.

IC 5-1.4-1-6
"County" defined
Sec. 6. "County" refers to the county in which the bank is located.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-7
"Financial institution" defined
Sec. 7. "Financial institution" means a financial institution as defined in IC 28-1-1-3. As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-8
"Holder" defined
Sec. 8. "Holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-9
"Note" defined
Sec. 9. "Note" refers to a note of the bank issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-10
"Qualified entity" defined
Sec. 10. "Qualified entity" means the following:
(1) A city.
(2) A county.
(3) A special taxing district located wholly within a county.
(4) Any entity whose tax levies are subject to review and modification by a city-county legislative body under IC 36-3-6-9.
(5) A political subdivision (as defined in IC 36-1-2-13) that is located wholly within a county:
(A) that has a population of:
(i) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(ii) more than two hundred thousand (200,000) but less than three hundred thousand (300,000); or
(B) containing a city that:
(i) is described in section 5(3) of this chapter; and
(ii) has a public improvement bond bank under this article.
(6) A charter school established under IC 20-24 that is sponsored by the executive of a consolidated city.
(7) Any authority created under IC 36 that leases land or facilities to any qualified entity listed in subdivisions (1) through (6).
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.2; P.L.46-1987, SEC.1; P.L.12-1992, SEC.15; P.L.255-1997(ss), SEC.2; P.L.127-2002, SEC.1 and P.L.179-2002, SEC.1; P.L.1-2005, SEC.71.

IC 5-1.4-1-11
"Reserve fund" defined
Sec. 11. "Reserve fund" refers to the reserve fund established under IC 5-1.4-5-1. As added by P.L.42-1985, SEC.1.

IC 5-1.4-1-12
"Security" defined
Sec. 12. "Security" means a bond, note, or evidence of indebtedness issued by a qualified entity and payable from taxes, revenues, rates, charges, assessments, proceeds of funding or refunding bonds or notes, or any combination of the foregoing.
As added by P.L.42-1985, SEC.1.



CHAPTER 2. ESTABLISHMENT AND ORGANIZATION

IC 5-1.4-2-1
Local public improvement bond bank; establishment; nature; purpose
Sec. 1. (a) In a city there is established a local public improvement bond bank, to be known as "The ____________ (name of city) __________ Local Public Improvement Bond Bank", for:
(1) the public purposes set out in this article; and
(2) in the case of a city described in IC 5-1.4-1-5(3), the additional public purposes of:
(A) developing infrastructure;
(B) promoting education and tourism; and
(C) assisting economic development.
(b) The bank is a body corporate and politic separate from the city in its corporate capacity.
(c) The purpose of the bank is to buy and sell securities of qualified entities.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.3; P.L.11-1987, SEC.9; P.L.255-1997(ss), SEC.3.

IC 5-1.4-2-1.5
Public purpose
Sec. 1.5. The general assembly finds that the establishment of a local public improvement bond bank in a city described in IC 5-1.4-1-5(3):
(1) is necessary as a result of:
(A) unique sources of revenues available to the city in relation to its budget;
(B) extraordinary needs for infrastructure improvements in the city and in the county in which the city is located;
(C) unprecedented opportunities for economic development, including tourism development; and
(D) unique demands for education and workforce development, including facilities for providing education and training;
(2) will afford the city the necessary flexibility to address the extraordinary demands and opportunities in a manner that will best serve the interests of the city and the state; and
(3) constitutes an important public purpose and will protect and improve the health, safety, and welfare of the people of the city and the state.
As added by P.L.255-1997(ss), SEC.4.

IC 5-1.4-2-2
Board of directors; establishment; membership; appointment; vacancy
Sec. 2. (a) There is established a board of directors to govern the bank. The powers of the bank are vested in this board.     (b) The board is composed of five (5) directors appointed by the mayor of the city.
(c) Each of the five (5) directors appointed by the mayor:
(1) must be a resident of the county;
(2) serves for a term of three (3) years and until a successor is appointed and qualified;
(3) is eligible for reappointment;
(4) shall serve without compensation, but is entitled to reimbursement for traveling expenses and other expenses, actually incurred in connection with the director's duties;
(5) may be removed for cause by the mayor; and
(6) may not be an officer or employee of:
(A) the city;
(B) the county; or
(C) any qualified entity.
(d) Any vacancy on the board, other than by expiration of term, shall be filled by appointment of the mayor for the unexpired term only.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-3
Duties of board
Sec. 3. The board shall do the following:
(1) Elect from its membership a chairman and a vice chairman.
(2) Appoint and fix the duties and compensation of an executive director, who shall serve as both secretary and treasurer. The executive director may be the fiscal officer of the city, in which case the executive director will receive no compensation for services performed as the executive director.
(3) Establish and maintain the office of the bank in the city.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-4
Quorum
Sec. 4. Three (3) directors constitute a quorum at any meeting of the board.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-5
Action by affirmative vote of three directors; effect of vacancy
Sec. 5. Action may be taken by the board at a meeting by the affirmative vote of at least three (3) directors. A vacancy on the board does not impair the right of a quorum of directors to exercise the powers and perform the duties of the board.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-6
Surety bonds; issuer; cost
Sec. 6. (a) Each director and the executive director must execute a surety bond in an amount specified by the legislative body of the

city. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of director and executive director, respectively. In lieu of these surety bonds, the bank may execute a blanket surety bond covering each director, the executive director, and any officers or employees of the bank.
(b) The surety bonds required by this section must be issued by a surety company authorized to transact business in Indiana.
(c) The cost of the surety bonds required by this section shall be paid by the bank.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.4.

IC 5-1.4-2-7
Disclosure of interest in contract; abstention; validity of contract
Sec. 7. (a) Notwithstanding any other law to the contrary, a director does not violate any law, civil or criminal, if the director:
(1) has, or to the director's knowledge may have or may later acquire, a direct or indirect pecuniary interest in a contract with the bank; or
(2) is an officer, member, manager, director, or employee of, or has an ownership interest in, any firm, limited liability company, or corporation that is or may be a party to the contract;
if the director discloses in writing to the bank the nature and extent of the interest as soon as the director has knowledge of the interest and abstains from discussion, deliberation, action, and voting with respect to the contract.
(b) Notwithstanding any provision of this article or any other law, a contract or transaction is not void or voidable because of the existence of an interest described in subsection (a), if the provisions of subsection (a) have been satisfied.
As added by P.L.42-1985, SEC.1. Amended by P.L.8-1993, SEC.50.

IC 5-1.4-2-8
Liability of director or issuer of bonds or notes
Sec. 8. Neither a director nor a person executing bonds or notes issued under this article is liable personally on the bonds or notes.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-2-9
Executive director; duties
Sec. 9. (a) The executive director appointed under section 3 of this chapter shall, in addition to other duties fixed by the directors:
(1) administer, manage, and direct the employees of the bank;
(2) approve all amounts for salaries, allowable expenses of the bank or of any employee or consultant of the bank, and expenses incidental to the operation of the bank; and
(3) attend the meetings of the board, keep a record of the proceedings of the board, and maintain all books, documents, and papers filed with the bank, the minutes of the board, and the bank's official seal.     (b) The executive director may:
(1) cause copies to be made of all minutes and other records and documents of the bank; and
(2) give certificates under seal of the bank to the effect that those copies are true copies, and all persons dealing with the bank may rely upon those certificates.
As added by P.L.42-1985, SEC.1.



CHAPTER 3. POWERS AND DUTIES

IC 5-1.4-3-1
Powers
Sec. 1. The bank is granted all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes, including the following:
(1) Have a perpetual existence as a body politic and corporate and an independent instrumentality, but not a city or county agency, exercising essential public functions.
(2) Sue and be sued.
(3) Adopt and alter an official seal.
(4) Make and enforce bylaws and rules for the conduct of its business and for the use of its services and facilities.
(5) Acquire, hold, use, and dispose of its income, revenues, funds, and money.
(6) Acquire, rent, lease, hold, use, and dispose of other personal property for its purposes.
(7) Make contracts and incur liabilities, borrow money, issue its negotiable bonds or notes, subject to provisions for registration of negotiable bonds and notes, and provide for and secure their payment and provide for the rights of their holders, and purchase, hold, and dispose of any of its bonds or notes.
(8) Fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities.
(9) Accept gifts or grants of property, funds, money, materials, labor, supplies, or services from the United States, the state, any governmental unit, or any person, carry out the terms or provisions of or make agreements with respect to the gifts or grants, and do all things necessary, useful, desirable, or convenient in connection with procuring, accepting, or disposing of the gifts or grants.
(10) Do anything authorized by this article, through its officers, agents, or employees or by contracts with a person.
(11) Procure insurance against any losses in connection with its property, operations, or assets in amounts and from insurers as it considers desirable.
(12) Cooperate with and exchange services, personnel, and information with any federal, state, or local government agency.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.5.

IC 5-1.4-3-2
Additional powers
Sec. 2. The bank may:
(1) make, enter into, and enforce all contracts necessary, convenient, or desirable for the purposes of the bank or pertaining to:
(A) a purchase or sale of securities or other investments; or
(B) the performance of its duties and execution of any of its

powers under this article;
(2) purchase or hold securities at prices and in a manner the bank considers advisable and sell securities acquired or held by it at prices without relation to cost and in a manner the bank considers advisable;
(3) prescribe the form of application or procedure required of a qualified entity for a purchase of its securities, fix the terms and conditions of the purchase, and enter into agreements with qualified entities with respect to purchases;
(4) render services to a qualified entity in connection with a public or private sale of its securities, including advisory and other services, and charge for services rendered;
(5) charge for its costs and services in review or consideration of a proposed purchase by the bank of securities, whether the securities are purchased;
(6) fix and establish terms and provisions with respect to:
(A) a purchase of securities by the bank, including date and maturities of the securities;
(B) redemption or payment before maturity; and
(C) any other matters that in connection with the purchase are necessary, desirable, or advisable in the judgment of the bank;
(7) to the extent permitted under its contracts with the holders of bonds or notes of the bank, consent to modification of the rate of interest, time for payment of any installment of principal or interest, security, or any other term of a bond or note, contract, or agreement of any kind to which the bank is a party; and
(8) appoint and employ general or special counsel, accountants, financial advisors or experts, and all such other or different officers, agents, and employees as it requires and determine their qualifications, duties, and compensation, all in order to effectuate the purposes of this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-3-3
Investments
Sec. 3. Money not being used to purchase securities may be invested as provided in a resolution, agreement, or trust agreement of the bank.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.6.

IC 5-1.4-3-4
Prohibited acts
Sec. 4. The bank may not:
(1) purchase securities other than from a qualified entity or other than for investment under section 3 of this chapter;
(2) deal in securities within the meaning of or subject to any securities law, securities exchange law, or securities dealers law of the United States, of the state, or of any other state or

jurisdiction, domestic or foreign, except as authorized in this article;
(3) emit bills of credit, accept deposits of money for time or demand deposit, administer trusts, engage in any form or manner, or in the conduct of, any private or commercial banking business, or act as a savings bank, savings association, or any other kind of financial institution;
(4) engage in any form of private or commercial banking business; or
(5) purchase securities from a qualified entity located in a county other than the county in which the bank is located.
As added by P.L.42-1985, SEC.1. Amended by P.L.79-1998, SEC.5.

IC 5-1.4-3-5
Audit of books and accounts; annual report to mayor
Sec. 5. (a) The bank shall have an audit of its books and accounts made at least once each year by either the state board of accounts or by an auditor or auditing firm to be appointed by the board upon review of the firm's proposal by the state board of accounts. The cost of the audit shall be considered an expense of the bank, and a copy of the audit shall be made available to the public.
(b) The bank shall submit a report of its activities for each fiscal year to the mayor not more than forty-five (45) days after the end of each fiscal year. Each report shall set forth a complete operating and financial statement covering its operations during that fiscal year.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.7.

IC 5-1.4-3-6
Annual budget; amendment
Sec. 6. The board shall adopt an annual budget on either a calendar or fiscal year basis. The annual budget may be amended from time to time during the year.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.8.

IC 5-1.4-3-7
Expenses
Sec. 7. All expenses incurred in carrying out this article are payable solely from revenues of the bank or funds appropriated under this chapter, and nothing in this article authorizes the bank to incur an indebtedness or liability on behalf of or payable by the city or county.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.9.

IC 5-1.4-3-8
Open meetings; records
Sec. 8. All meetings of the bank shall be open to the public in accordance with and subject to IC 5-14-1.5. All records of the bank shall be subject to the requirements of IC 5-14-3.
As added by P.L.42-1985, SEC.1.



CHAPTER 4. ISSUANCE OF OBLIGATIONS

IC 5-1.4-4-1
Bonds or notes; purposes; general obligation of bank; additional security
Sec. 1. (a) The bank may issue its bonds or notes in principal amounts that it considers necessary to provide funds for any purposes under this article, including:
(1) the purchase of securities;
(2) the payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds or notes issued by it whether the bonds or notes or interest to be paid, funded, or refunded have or have not become due; and
(3) the establishment or increase of reserves to secure or to pay bonds or notes or interest on bonds or notes and all other costs or expenses of the bank incident to and necessary or convenient to carry out its corporate purposes and powers.
(b) Except as otherwise provided in this article or by the board, every issue of bonds or notes shall be general obligations of the bank payable out of the revenues or funds of the bank, subject only to agreements with the holders of a particular series of bonds or notes pledging a particular revenue or fund. Bonds or notes may be additionally secured by a pledge of a grant or contributions from the United States, the state, a qualified entity, or a person or a pledge of income or revenues, funds, or money of the bank from any source.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.10.

IC 5-1.4-4-2
Nature of bonds or notes; state pledge and agreement
Sec. 2. (a) A bond or note of the bank:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of any qualified entity;
(2) is payable solely from the money pledged or available for its payment under this article, unless funded or refunded by bonds or notes of the bank; and
(3) must contain on its face a statement that the bank is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of any qualified entity is not pledged to the payment of the bond or note.
(b) The state pledges to and agrees with the holders of the bonds or notes issued under this article that the state will not:
(1) limit or restrict the rights vested in the bank to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes and interest on unpaid installments of interest and all costs and

expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.11.

IC 5-1.4-4-3
Negotiability of bonds and notes
Sec. 3. The bonds and notes of the bank are negotiable instruments for all purposes of the Uniform Commercial Code (IC 26-1), subject only to the provisions of the bonds and notes for registration.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-4
Authorization; issuance in series; requirements; consent of city or state agency
Sec. 4. (a) Bonds or notes of the bank must be authorized by resolution of the board, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) bear interest at the rate or rates of interest or within a maximum rate or specify the method by which the interest rate or rates may be determined;
(4) be in the denomination;
(5) be in the form;
(6) carry the conversion or registration privileges;
(7) have the rank or priority;
(8) be executed in the manner;
(9) be payable from the sources in the medium of payment at the place inside or outside the state; and
(10) be subject to the terms of redemption;
as the resolution of the board or the trust agreement securing the bonds or notes provides.
(b) Bonds or notes may be issued under this article without obtaining the consent of any agency of the state or city and without any other proceeding or condition other than the proceedings or conditions specified in this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-5
Resolution authorizing issuance; adoption; action to set aside resolution
Sec. 5. Upon the adoption of a resolution authorizing the issuance of bonds or notes, any action or proceeding in any court to set aside the resolution authorizing the issuance of bonds or notes of the bank under this article or to obtain any relief upon the ground that the resolution is invalid must be filed within fifteen (15) days following the adoption of the resolution. After the expiration of this fifteen (15) day period, no right of action shall be asserted nor shall the validity of the resolution or any of its provisions be open to question in any

court or agency upon any grounds whatsoever.
As added by P.L.42-1985, SEC.1. Amended by P.L.2-1989, SEC.12.

IC 5-1.4-4-6
Public or private sale; notice
Sec. 6. Bonds or notes of the bank may be sold at public or private sale at the price the board determines. If bonds or notes of the bank are to be sold at public sale, the bank shall follow IC 5-1-11 and shall publish notice of the sale as required by IC 5-3-1 for the sale of bonds or notes of the city.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.12.

IC 5-1.4-4-7
Issuance of notes; payment of principal or interest
Sec. 7. The bank may from time to time issue its notes under this article and pay and retire the principal of the notes or pay the interest due thereon or fund or refund the notes from proceeds of bonds or of other notes or from other funds or money of the bank available for that purpose in accordance with a contract between the bank and the holders of the notes.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-8
Trust agreement as security; provisions of trust agreement or resolution; expenses
Sec. 8. (a) Any bonds or notes issued under this chapter may be secured by the board by a trust agreement by and between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to subsections (a), (b), and (c), any trust agreement or resolution may contain other provisions that the board considers reasonable and proper for the security of the holders of any bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-4-9
Purchase of bonds or notes of bank; disposition      Sec. 9. The bank may purchase bonds or notes of the bank out of its funds or money available for the purchase of its own bonds and notes. The bank may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with holders of its bonds or notes. Unless cancelled, bonds or notes so held shall be deemed to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be deemed to be extinguished.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.13.

IC 5-1.4-4-10
Purchase of securities; documentation
Sec. 10. All securities purchased, held, or owned by the bank, upon delivery to the bank, must be accompanied by all documentation required by the board.
As added by P.L.42-1985, SEC.1.



CHAPTER 5. RESERVE FUND

IC 5-1.4-5-1
Establishment and maintenance of reserve fund; application of funds; required debt service reserve; excess money
Sec. 1. (a) The board may establish and maintain a reserve fund for each issue of bonds or notes in which there shall be deposited or transferred:
(1) all proceeds of bonds or notes required to be deposited in the fund by terms of a contract between the bank and its holders or a resolution of the bank with respect to the proceeds of bonds or notes;
(2) all other money appropriated to the reserve fund; and
(3) any other money or funds of the bank that it decides to deposit in the fund.
(b) Subject to subsection (c) and section 4(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds or notes of the bank as the interest and principal become due and payable and for the retirement of bonds or notes. The money may not be withdrawn if a withdrawal would reduce the amount in the reserve fund to an amount less than the required debt service reserve, except for payment of interest then due and payable on bonds or notes and the principal of bonds or notes then maturing and payable, whether by reason of maturity or mandatory redemption, for which payments other money of the bank is not then available. As used in this subsection, "required debt service reserve" means, as of the date of computation, the amount required to be on deposit in the reserve fund as provided by resolution or trust agreement of the bank. As used in this subsection, "interest" includes any payments so designated in any contract or agreement between the bank and, or for the benefit of, any holder.
(c) Money in any reserve fund in excess of the required debt service reserve as defined in subsection (b), whether by reason of investment or otherwise, may be withdrawn at any time by the bank and transferred to another fund or account of the bank, subject to the provisions of any agreement with the holders of any bonds or notes.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.14.

IC 5-1.4-5-2
Investment of funds
Sec. 2. Money in any reserve fund may be invested in the manner provided by IC 5-1.4-3-3.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.15.

IC 5-1.4-5-3
Valuation of investments
Sec. 3. For purposes of valuation, investments in the reserve fund shall be valued at par or, if purchased at less than par, at cost unless

otherwise provided by resolution or trust agreement of the bank. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-5-4
Required debt service reserve; appropriation to assure maintenance; application of funds; excess money
Sec. 4. (a) In order to assure the maintenance of the required debt service reserve in any reserve fund, the legislative body of the city may annually appropriate to the bank for deposit in one (1) or more of the funds the sum, certified by the chairman of the board to the legislative body, that is necessary to restore one (1) or more of the funds to an amount equal to the required debt service reserve. The chairman annually, before December 1, shall make and deliver to the legislative body a certificate stating the sum required to restore the funds to that amount. Nothing in this subsection creates a debt or liability of the city to make any appropriation.
(b) All amounts received on account of money appropriated by the legislative body of the city to any reserve fund shall be held and applied in accordance with section 1(b) of this chapter. However, at the end of each fiscal year, if the amount in any reserve fund exceeds the required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the reserve fund that exceeds the expenses of the bank for that fiscal year may be transferred to the general fund of the city.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.16.

IC 5-1.4-5-5
Combining reserve funds
Sec. 5. Subject to the provisions of any agreement with its holders, the bank may combine the reserve fund established for each issue of bonds or notes into one (1) or more reserve funds.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.17.



CHAPTER 6. OTHER FUNDS AND ACCOUNTS

IC 5-1.4-6-1
General fund; establishment; use; creation of subaccounts or special accounts
Sec. 1. (a) The bank shall establish and maintain a fund called the general fund into which there shall be deposited all money received by the bank, unless otherwise provided by resolution or trust agreement of the bank, and any money that the bank shall transfer to the fund from any reserve fund under IC 5-1.4-5-1(c). Money in the general fund shall be used for operating expenses of the bank and, subject to any contract between the bank and its holders, may be:
(1) used to pay principal of or interest on bonds or notes of the bank to prevent a default;
(2) transferred to any reserve fund to prevent a default or to make up any deficiency in that reserve fund;
(3) used to purchase securities; and
(4) used to purchase or redeem the bank's bonds or notes.
(b) No amount shall be paid or expended out of the general fund, or from any account therein established by the bank for the purpose of paying operating expenses, for the payment of operating expenses of the bank in any year in excess of the amount provided for operating expenses in the annual budget then in effect for that year or any amendment thereof in effect at the time of the payment or expenditure.
(c) The bank is authorized and empowered to create and establish in the general fund accounts, subaccounts, or special accounts that in the opinion of the board are necessary, desirable, or convenient for the purposes of the bank under this chapter.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.18.

IC 5-1.4-6-2
Additional reserves; other funds or accounts
Sec. 2. The board may establish additional reserves or other funds or accounts as may be necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with the provisions of any of its agreements or resolutions.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-6-3
Money or investments held for payment of bonds or notes; application
Sec. 3. Unless the resolution or trust agreement authorizing the bonds or notes provides otherwise, money or investments in a fund or account of the bank established or held for the payment of bonds or notes shall be applied to the payment or retirement of the bonds or notes, and to no other purpose.
As added by P.L.42-1985, SEC.1.



CHAPTER 7. DEFAULT OF THE BANK

IC 5-1.4-7-1
Achievement of purpose of article without jeopardizing holders of bonds or notes
Sec. 1. In order to:
(1) carry out its purpose under this article by purchasing securities of qualified entities and by receipt of its income from service charges and from payments of interest on and the maturing principal of securities purchased and held by it; and
(2) produce revenues or income to the bank sufficient at all times to meet its costs and expenses of operation under this article and to pay the principal of and interest on its outstanding bonds and notes when due;
the bank must at all times, and to the greatest extent possible, plan to issue its bonds and notes and purchase securities of qualified entities so that the purpose is achieved without in any way jeopardizing any rights of the holders of bonds or notes of the bank or adversely affecting other matters under this article.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.19.

IC 5-1.4-7-2
Default; appointment of trustee to represent holders of bonds or notes
Sec. 2. If the bank:
(1) defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption; or
(2) fails or refuses to comply with this article or defaults in an agreement made with the holders of an issue of notes or bonds;
and there is no trustee under a trust agreement, then the holders of twenty-five percent (25%) in the aggregate principal amount of the outstanding notes or bonds of that issue, by instrument filed in the office of the clerk of the county and executed in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those notes or bonds for the purposes provided in this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-7-3
Trustee; duties; powers; venue; notice
Sec. 3. (a) A trustee appointed under section 2 of this chapter shall, in the trustee's name, upon written request of the holders of twenty-five percent (25%) in principal amount of the outstanding notes or bonds:
(1) by civil action enforce all rights of the holders, including the right to require the bank to:
(A) collect rates, charges, and other fees and to collect interest and principal payments on securities held by it adequate to carry out an agreement as to, or pledge of, the

rates, charges, and other fees and of the interest and principal payments; and
(B) carry out any other agreements with the holders of the notes or bonds and to perform its duties under this article;
(2) bring a civil action upon the notes or bonds;
(3) by civil action require the bank to account as if it were the trustee of an express trust for the holders of the notes or bonds;
(4) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds; and
(5) declare all the notes or bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five percent (25%) of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences.
(b) The trustee also has all the powers necessary for the exercise of functions specifically set out or incident to the general representation of holders in the enforcement and protection of their rights.
(c) The venue of any suit, action, or proceeding brought by the trustee on behalf of the holders shall be laid in the county in which the bank is located.
(d) Before declaring the principal of notes or bonds due and payable, the trustee must first give not less than thirty (30) days notice in writing to the chairman of the board and the board's attorney.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.20.



CHAPTER 8. PURCHASE OF SECURITIES OF QUALIFIED ENTITIES

IC 5-1.4-8-1
Purchase of securities offered by qualified entity; private sale; issuance of bonds or notes for purpose of purchase
Sec. 1. The bank, to carry out the purposes and policies of this article, may purchase securities offered by a qualified entity. Notwithstanding any law to the contrary, a qualified entity may sell its securities to the bank at a negotiated, private sale. The bank, for this purpose, may issue its bonds and notes payable solely from the revenues or funds available to the bank for such payment and may otherwise assist qualified entities as provided in this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-2
Securities to be purchased and held in name of bank; required documentation
Sec. 2. (a) All securities at any time purchased, held, or owned by the bank shall at all times be purchased and held in the name of the bank.
(b) All securities at any time purchased by the bank, upon delivery to the bank, shall be accompanied by all documentation required by the board. The documentation must include an approving opinion of recognized bond counsel, certification and guarantee of signatures, and certification as to no litigation pending as of the date of delivery of the securities challenging the validity or issuance of the securities.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-3
Contracts with bank for purchase of securities; terms and conditions; fees and charges; denomination; prices; private sale
Sec. 3. Every qualified entity is authorized and empowered to contract with the bank with respect to the purchase of its securities, and the contracts shall contain the terms and conditions of the purchase and may be in any form agreed to by the bank and the qualified entity, including a customary form of bond ordinance or resolution. Every qualified entity is authorized and empowered to pay fees and charges required to be paid to the bank for its services. Notwithstanding any statute applicable to or constituting any limitation on the sale of bonds or notes, any qualified entity may sell its securities to the bank, without limitation as to denomination, at a private sale at such price or prices as may be determined by the bank and the qualified entity.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-4
Agreement with bank; waiver of statutory defenses to nonpayment; rights and remedies of bank
Sec. 4. Upon the sale and delivery by a qualified entity of any

securities to the bank, the qualified entity shall be deemed to have agreed that upon its failure to pay interest or principal on the securities owned or held by the bank when payable, all statutory defenses to nonpayment are waived. Upon nonpayment and demand on the qualified entity for payment, if the securities are payable from property taxes and funds are not available in the treasury of the qualified entity to make payment, an action in mandamus for the levy of a tax to pay the interest and principal on the securities shall lie, and the bank shall be constituted a holder or owner of the securities as being in default. The bank may thereupon avail itself of all remedies, rights, and provisions of law applicable in the circumstances, and the failure to exercise or exert any rights or remedies within a time or period provided by law may not be raised as a defense by the qualified entity. The bank may carry out this section and exercise all the rights, remedies, and provisions of law provided or referred to in this section.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-8-5
Bond anticipation notes of qualified entities; purchase by bank; renewal or extension; maturity; terms and conditions
Sec. 5. (a) Notwithstanding any law applicable to a qualified entity concerning the issuance of bonds, a qualified entity that has complied with all statutory requirements for the issuance of its bonds may (in lieu of issuing bonds at that time and without complying with any other law applicable to the issuance of bonds, notes, or other evidences of indebtedness) issue to the bank the qualified entity's notes in anticipation of the issuance of bonds, and the bank may purchase these bond anticipation notes. The bond anticipation notes may be issued on terms set forth in a resolution authorizing their issuance and in any amount equal to or less than the amount of bonds authorized to be issued.
(b) The qualified entity may renew or extend the bond anticipation notes from time to time on terms agreed to with the bank, and the bank may purchase these renewals or extensions. The amount of the accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended so long as the aggregate principal amount of bond anticipation notes outstanding at any time does not exceed the maximum principal amount permitted by this section.
(c) The bond anticipation notes of the qualified entity, including any renewals or extensions, must mature in the amounts and at the times (not exceeding five (5) years from the date of the original issuance of the bond anticipation notes) as are agreed to by the qualified entity and the bank. The bond anticipation notes shall be, and interest thereon may be, finally paid with the proceeds of the bonds issued by the qualified entity. In connection with the issuance of bonds part or all of the proceeds of which shall be used to retire the bond anticipation notes, the qualified entity is not required to repeat the procedures for the issuance of bonds because the

procedures followed before the issuance of the bond anticipation notes are for all purposes sufficient to authorize the issuance of such bonds.
(d) In connection with the purchase of bond anticipation notes, the bank may by agreement with the qualified entity impose any terms, conditions, and limitations as in its opinion are proper for the security of the bank and the holders of its bonds or notes. If the qualified entity fails to comply with the agreement or to issue its bonds to retire its bond anticipation notes, the bank may enforce all rights and remedies provided in the agreement or at law, including an action in mandamus to compel the issuance of bonds by the qualified entity.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.21.

IC 5-1.4-8-6
Notes of qualified entities; purchase by bank; renewal or extension; maturity; compliance with other laws; terms and conditions
Sec. 6. (a) Notwithstanding any other law applicable to a qualified entity as to borrowing money, a qualified entity may issue and sell its notes to the bank, and the bank may purchase these notes. The notes must be issued pursuant to a resolution of the qualified entity, and the proceeds must be applied to costs for which the qualified entity may issue bonds.
(b) The qualified entity may renew or extend the notes from time to time on terms agreed to with the bank, and the bank may purchase these renewals or extensions. The amount of accrued interest on the date of renewal or extension may be paid or added to the principal amount of the note being renewed or extended.
(c) The notes of the qualified entity, including any renewals or extensions, must mature in the amounts and at the times (not exceeding two (2) years from the date of original issuance) as are agreed to by the qualified entity and the bank. However, the legislative body of the city in the case of a qualified entity defined in IC 5-1.4-1-10(1) through (3) or the governing body of the qualified entity in the case of a qualified entity defined in IC 5-1.4-1-10(4) through (6), by resolution, may authorize an extension of the maturity beyond two (2) years for an additional period of no more than three (3) years. Any such extension may be authorized in the resolution originally authorizing issuance of the notes. The notes of the qualified entity and accrued interest thereon shall be paid with proceeds from the issuance of its bonds, when and if the bonds are issued, or other money available to the qualified entity, which money the qualified entity may pledge to the payment of its notes.
(d) Compliance with this section constitutes full authority for a qualified entity to issue its notes and sell them to the bank, and the qualified entity is not required to comply with any other law applicable to the authorization, approval, issuance, and sale of bonds, notes, or other evidences of indebtedness. However, if the qualified entity decides to issue bonds, neither the provisions of this section nor the actual issuance by a qualified entity of its notes shall relieve

the qualified entity of completing the requirements for the issuance of its bonds all or part of the proceeds of which will be used to retire the notes.
(e) In connection with the purchase of notes, the bank may by agreement with the qualified entity impose any terms, conditions, and limitations as in its opinion are proper for the security of the bank and the holders of its bonds or notes. If the qualified entity fails to comply with the agreement or to retire its notes, the bank may enforce all rights and remedies provided in the agreement or at law.
As added by P.L.42-1985, SEC.1. Amended by P.L.29-1986, SEC.22; P.L.46-1987, SEC.2.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 5-1.4-9-1
Limitation of actions
Sec. 1. (a) No action to contest the validity of any bonds or notes of the bank may be brought after the fifteenth day following the adoption of the resolution authorizing the sale of the bonds or notes. No action to contest the validity of any bond sale under this chapter may be brought after the fifth day following the bond sale.
(b) If an action challenging the bonds or notes of the bank is not brought within the time prescribed by subsection (a), all bonds or notes of the bank shall be conclusively presumed to be fully authorized and issued under the laws of Indiana, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the bank.
(c) Insofar as this article is inconsistent with the provisions of any other law, general, special, or local, this article shall be controlling.
As added by P.L.42-1985, SEC.1. Amended by P.L.2-1989, SEC.13.

IC 5-1.4-9-2
Bank property exempt from levy and sale; judgment against bank not charge or lien on property; rights of holders of bonds or notes
Sec. 2. All property of the bank is exempt from levy and sale by virtue of an execution and no execution or other judicial process may issue against the property. A judgment against the bank may not be a charge or lien upon its property. However, nothing in this section applies to or limits the rights of the holder of bonds or notes to pursue a remedy for the enforcement of a pledge or lien given by the bank on its revenues or other money.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-3
Pledge of revenues or money
Sec. 3. A pledge of revenues or other money made by the bank is binding from the time the pledge is made. Revenues or other money pledged and thereafter received by the bank are immediately subject to the lien of the pledge without any further act, and the lien of a pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the bank, regardless of whether the parties have notice of the lien. Neither the resolution nor any other instrument by which a pledge is created needs to be filed or recorded except in the records of the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-4
Insurance or guaranty for payment
Sec. 4. The bank may obtain from a department or agency of the United States or a nongovernmental insurer available insurance or guaranty for the payment or repayment of interest or principal, or

both, or any part of interest or principal, on bonds or notes issued by the bank or on securities purchased or held by the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-5
Authority to receive appropriations or grants from federal government; disposition
Sec. 5. The chairman of the board of the bank is authorized to receive from the United States or any department or agency thereof any amount of money as and when appropriated, allocated, granted, turned over, or in any way provided for the purposes of the bank or this article. Those amounts shall, unless otherwise directed by the federal authority, be credited to and deposited in the general fund and be available to the bank.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-6
Undertaking by financial institution to keep and pay over funds deposited with it
Sec. 6. (a) A financial institution may give to the bank a good and sufficient undertaking, with such sureties as are approved by the bank, to the effect that the financial institution shall faithfully keep and pay over to the order of or upon the warrant of the bank or its authorized agent all those funds deposited with it by the bank and agreed interest, at such times or upon such demands as may be agreed with the bank. However, in lieu of these sureties, the financial institution may deposit with the bank or its authorized agent or a trustee for the holders of bonds, as collateral, those securities as the board may approve.
(b) The deposits of the bank may be evidenced by an agreement in the form and upon the terms and conditions that may be agreed upon by the bank and the financial institution.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-7
Agreements with financial institutions; care and custody of securities or other investments
Sec. 7. The board may enter into agreements or contracts with a financial institution inside or outside the state as may be necessary, desirable, or convenient in the opinion of the board for rendering services in connection with the care, custody, or safekeeping of securities or other investments held or owned by the bank, for rendering services in connection with the payment or collection of amounts payable as to principal or interest, and for rendering services in connection with the delivery to the bank of securities or other investments purchased by it or sold by it and to pay the cost of those services. The board may also, in connection with any of the services to be rendered by a financial institution as to the custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements

in such form and amount as, in the opinion of the board, is necessary or desirable.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-8
Financial institutions and fiduciaries; investment in bonds or notes
Sec. 8. Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this article.
As added by P.L.42-1985, SEC.1.

IC 5-1.4-9-9
Nature of bank property; bonds and notes; exemption from taxation
Sec. 9. All property of the bank is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state. All bonds or notes issued under this article are issued by a body corporate and public of this state, but not a state, city, or county agency, and for an essential public and governmental purpose. The bonds and notes, the interest thereon, the proceeds received by a holder from the sale of the bonds or notes to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds shall be exempt from taxation in the state for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.42-1985, SEC.1. Amended by P.L.21-1990, SEC.5; P.L.254-1997(ss), SEC.5.

IC 5-1.4-9-10
Officers and departments of state; rendering of services to bank; costs and expenses
Sec. 10. All officers, departments, boards, agencies, divisions, and commissions of the city shall render services to the bank that are within the area of their respective governmental functions and that may be requested by the board and must comply promptly with any reasonable request by the board relating to the making of a study or review as to desirability, need, cost, expense, or financial feasibility with respect to a public project, purpose, or improvement, or the financial or fiscal responsibility or ability of a qualified entity making application for the purchase by the bank of securities to be issued by that qualified entity. The cost and expense of a service requested by the board, at the request of the officer, department, board, agency, division, or commission rendering the service, shall be paid by the bank.
As added by P.L.42-1985, SEC.1.
IC 5-1.4-9-11
Dissolution of bank; assets and property of bank
Sec. 11. Upon the dissolution of the bank, all interest in the assets and property of the bank reverts to the city.
As added by P.L.42-1985, SEC.1.






ARTICLE 1.5. INDIANA BOND BANK

CHAPTER 1. DEFINITIONS

IC 5-1.5-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-2
"Bank"
Sec. 2. "Bank" refers to the Indiana bond bank established under IC 5-1.5-2-1.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-3
"Board"
Sec. 3. "Board" refers to the board of directors established under IC 5-1.5-2-2.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-4
"Bond"
Sec. 4. "Bond" means a bond of the bank issued under this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-5
"Financial institution"
Sec. 5. "Financial institution" means a financial institution as defined in IC 28-1-1.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-6
"Holder"
Sec. 6. "Holder" means a person who is:
(1) the bearer of any outstanding bond or note registered to bearer or not registered; or
(2) the registered owner of any outstanding bond or note that is registered other than to bearer.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-1-7
"Note"
Sec. 7. "Note" refers to a note of the bank issued under this article.
As added by P.L.25-1984, SEC.1.
IC 5-1.5-1-8
"Qualified entity"
Sec. 8. "Qualified entity" means:
(1) a political subdivision (as defined in IC 36-1-2-13);
(2) a state educational institution (as defined in IC 20-12-0.5-1(b));
(3) a leasing body (as defined in IC 5-1-1-1(a));
(4) a not-for-profit utility (as defined in IC 8-1-2-125);
(5) any rural electric membership corporation organized under IC 8-1-13;
(6) any corporation that was organized in 1963 under Acts 1935, c. 157 and that engages in the generation and transmission of electric energy;
(7) any telephone cooperative corporation formed under IC 8-1-17;
(8) any commission, authority, or authorized body of any qualified entity;
(9) any organization, association, or trust with members, participants, or beneficiaries that are all individually qualified entities;
(10) any commission, authority, or instrumentality of the state;
(11) any other participant (as defined in IC 13-11-2-151.1);
(12) a charter school established under IC 20-5.5 that is not a qualified entity under IC 5-1.4-1-10; or
(13) a volunteer fire department (as defined in IC 36-8-12-2).
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.1; P.L.46-1987, SEC.3; P.L.48-1989, SEC.1; P.L.37-1991, SEC.1; P.L.132-1999, SEC.1; P.L.179-2002, SEC.2; P.L.50-2003, SEC.1.

IC 5-1.5-1-9
"Reserve fund"
Sec. 9. "Reserve fund" means a reserve fund established under IC 5-1.5-5-1.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.2.

IC 5-1.5-1-10
"Security"
Sec. 10. "Security" means:
(1) a bond, note, or evidence of indebtedness issued by a qualified entity;
(2) a lease or certificate or other evidence of participation in the lessor's interest in and rights under a lease with a qualified entity;
(3) an obligation of a qualified entity under an agreement between the qualified entity and the bank; or
(4) an agreement executed by a qualified entity under IC 20-49-4.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.3; P.L.30-1986, SEC.1; P.L.46-1987, SEC.4; P.L.28-1992, SEC.1; P.L.2-2006, SEC.9.



CHAPTER 2. ESTABLISHMENT AND ORGANIZATION

IC 5-1.5-2-1
Indiana bond bank; establishment; nature; purpose
Sec. 1. There is established the Indiana bond bank, a separate body corporate and politic, constituting an instrumentality of the state for the public purposes set out in this article, but not a state agency. The bank is separate from the state in its corporate and sovereign capacity. The purpose of the bank as described in IC 5-1.5-4 is to buy and sell securities and to make loans to qualified entities.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.4.

IC 5-1.5-2-2
Board of directors; establishment; powers; membership; appointment; vacancy
Sec. 2. (a) There is established a board of directors to govern the bank. The powers of the bank are vested in this board.
(b) The board is composed of:
(1) the treasurer of state, who shall be the chairman ex officio;
(2) the public finance director appointed under IC 4-4-11-9, who shall be the director ex officio; and
(3) five (5) directors appointed by the governor.
(c) Each of the five (5) directors appointed by the governor:
(1) must be a resident of Indiana;
(2) must have substantial expertise in the buying, selling, and trading of municipal securities, in municipal administration or in public facilities management;
(3) serves for a term of three (3) years and until his successor is appointed and qualified;
(4) is eligible for reappointment;
(5) is entitled to receive the same minimum salary per diem as is provided in IC 4-10-11-2.1(b) while performing the director's duties. Such a director is also entitled to the same reimbursement for traveling expenses and other expenses, actually incurred in connection with the director's duties as is provided in the state travel policies and procedures, established by the department of administration and approved by the budget agency; and
(6) may be removed by the governor for cause.
(d) Any vacancy on the board, other than by expiration of term, shall be filled by appointment of the governor for the unexpired term only.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.5; P.L.235-2005, SEC.75.

IC 5-1.5-2-2.5
Board meetings where four members or more are physically present; physically absent member participating through accepted

means of communication
Sec. 2.5. (a) This section applies to a meeting of the board at which at least four (4) members of the board are physically present at the place where the meeting is conducted.
(b) A member of the board may participate in a meeting of the board by using a means of communication that permits:
(1) all other members participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting.
(d) The memoranda of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting by using a means of communication described in subsection (b); and
(3) was absent.
As added by P.L.38-1988, SEC.2.

IC 5-1.5-2-3
Duties of board
Sec. 3. The board shall:
(1) elect one (1) of its members vice chairman;
(2) appoint and fix the duties and compensation of an executive director, who shall serve as both secretary and treasurer; and
(3) establish and maintain the office of the bank in Indianapolis.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-2-4
Quorum
Sec. 4. Four (4) directors constitute a quorum at any meeting of the board.
As added by P.L.25-1984, SEC.1. Amended by P.L.38-1988, SEC.3.

IC 5-1.5-2-5
Action by affirmative vote of three directors; effect of vacancy
Sec. 5. Action may be taken by the board at a meeting by the affirmative vote of at least four (4) directors. A vacancy on the board does not impair the right of a quorum of directors to exercise the powers and perform the duties of the board.
As added by P.L.25-1984, SEC.1. Amended by P.L.38-1988, SEC.4.

IC 5-1.5-2-6
Surety bonds; issuer; cost
Sec. 6. (a) Each director and the executive director must execute a surety bond in an amount specified by the treasurer of state. Each surety bond shall be conditioned upon the faithful performance of the duties of the office of director and executive director, respectively.

In lieu of these surety bonds, the bank may execute a blanket surety bond covering each director, the executive director, and any officers or employees of the bank.
(b) The surety bonds required by this section must be issued by a surety company authorized to transact business in Indiana.
(c) The cost of the surety bonds required by this section shall be paid by the bank.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.5.

IC 5-1.5-2-7
Disclosure of interest in contracts; abstention with respect to contract; validity of contract
Sec. 7. (a) Notwithstanding any other law to the contrary, a director does not violate any law, civil or criminal, if he:
(1) has, or to his knowledge, may have or may later acquire a direct or indirect pecuniary interest in a contract with the bank; or
(2) is an officer, member, manager, director, or employee of or has an ownership interest in any firm, limited liability company, or corporation that is or may be a party to the contract;
if he discloses in writing to the bank the nature and extent of his interest as soon as he has knowledge of the interest and abstains from discussion, deliberation, action, and voting with respect to the contract.
(b) Notwithstanding any provision of this article or any other law, a contract or transaction shall not be void or voidable because of the existence of an interest described in subsection (a), if the provisions of subsection (a) have been satisfied.
As added by P.L.25-1984, SEC.1. Amended by P.L.8-1993, SEC.51.

IC 5-1.5-2-8
Liability on bonds or notes
Sec. 8. Neither a director nor a person executing bonds or notes issued under this article is liable personally on the bonds or notes.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-2-9
Executive director; duties
Sec. 9. The executive director appointed under section 2 of this chapter shall, in addition to other duties fixed by the directors, administer, manage, and direct the employees of the bank. The executive director shall approve all amounts for salaries, allowable expenses of the bank or of any employee or consultant of the bank, and expenses incidental to the operation of the bank. The executive director shall attend the meetings of the board, keep a record of the proceedings of the board, and maintain all books, documents, and papers filed with the bank, the minutes of the board, and the bank's official seal. The executive director may cause copies to be made of all minutes and other records and documents of the bank and may give certificates under seal of the bank to the effect that those copies

are true copies, and all persons dealing with the bank may rely upon those certificates.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-2-10
Code of ethics
Sec. 10. (a) The bank shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.5.



CHAPTER 3. POWERS AND DUTIES

IC 5-1.5-3-1
Powers
Sec. 1. The bank is granted all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes, including, but not limited to, the following:
(1) Have a perpetual existence as a body politic and corporate, and an independent instrumentality, but not a state agency, exercising essential public functions.
(2) Sue and be sued.
(3) Adopt and alter an official seal.
(4) Make and enforce bylaws and rules for the conduct of its business and for the use of its services and facilities, which bylaws and rules may be adopted by the bank without complying with IC 4-22-2.
(5) Acquire, hold, use, and dispose of its income, revenues, funds, and money.
(6) Acquire, rent, lease, hold, use, and dispose of property for its purposes.
(7) Make contracts and incur liabilities, borrow money, issue its negotiable bonds or notes, subject to provisions for registration of negotiable bonds and notes, and provide for and secure their payment and provide for the rights of their holders, and purchase and hold and dispose of any of its bonds or notes.
(8) Fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities.
(9) Accept gifts or grants of property, funds, money, materials, labor, supplies, or services from the United States, any governmental unit, or any person, carry out the terms or provisions or make agreements with respect to the gifts or grants, and do all things necessary, useful, desirable, or convenient in connection with procuring, accepting, or disposing of the gifts or grants.
(10) Do anything authorized by this article, through its officers, agents, or employees or by contracts with a person.
(11) Procure insurance against any losses in connection with its property, operations, or assets in amounts and from insurers as it considers desirable.
(12) Cooperate with and exchange services, personnel, and information with any federal, state, or local government agency.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.6; P.L.46-1987, SEC.6.

IC 5-1.5-3-2
Duties
Sec. 2. The bank may:
(1) make, enter into, and enforce all contracts necessary, convenient, or desirable for the purposes of the bank or

pertaining to:
(A) a loan to or a lease or an agreement with a qualified entity;
(B) a purchase, acquisition, or sale of securities or other investments; or
(C) the performance of its duties and execution of any of its powers under this article;
(2) purchase, acquire, or hold securities or other investments for the bank's own account or for a qualified entity at prices and in a manner the bank considers advisable, and sell or otherwise dispose of those securities or investments at prices without relation to cost and in a manner the bank considers advisable;
(3) prescribe the form of application or procedure required of a qualified entity for a loan or purchase of its securities, fix the terms and conditions of the loan or purchase, and enter into agreements with qualified entities with respect to loans or purchases;
(4) render services to a qualified entity in connection with a public or private sale of its securities, including advisory and other services, and charge for services rendered;
(5) charge for its costs and services in review or consideration of a proposed loan to a qualified entity or purchase by the bank of securities, whether the loan is made or the securities purchased;
(6) fix and establish terms and provisions with respect to:
(A) a purchase of securities by the bank, including date and maturities of the securities;
(B) redemption or payment before maturity; and
(C) any other matters that in connection with the purchase are necessary, desirable, or advisable in the judgment of the bank;
(7) to the extent permitted under its contracts with the holders of bonds or notes of the bank, consent to modification of the rate of interest, time, and payment of installment of principal or interest, security, or any other term of a bond or note, contract, or agreement of any kind to which the bank is a party;
(8) appoint and employ general or special counsel, accountants, financial advisors or experts, and all such other or different officers, agents, and employees as it requires and determine their qualifications, duties, and compensation, all in order to effectuate the purposes of this article;
(9) in connection with the purchase of any securities, consider the need, desirability, or eligibility of the securities, the ability of the qualified entity to secure financing from other sources and the costs thereof, and the particular public improvement or purpose to be financed or refinanced with the proceeds of the securities to be purchased by the bank; and
(10) acquire, hold, and lease or sell property to a qualified entity. The lease or sale under this subdivision may be made under a financing lease, lease with option to purchase,

conditional sales contract, or any other form of agreement, upon the terms and conditions that the board considers advisable in order to promote the purpose of this article.
The bank shall not be considered to have engaged in any acts prohibited by this chapter in performing any duty or exercising any power described in this section.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.7; P.L.46-1987, SEC.7; P.L.29-1992, SEC.1.

IC 5-1.5-3-3
Investments
Sec. 3. Money not being used to purchase securities may be temporarily invested and reinvested pending the disbursements of that money as provided in a resolution of the bank or in a trust agreement entered into by the bank under IC 5-1.5-4-8.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.8.

IC 5-1.5-3-4
Prohibited acts
Sec. 4. The bank may not:
(1) lend money other than to a qualified entity;
(2) purchase securities other than:
(A) a security to which a qualified entity is a party as issuer, borrower, or lessee; or
(B) an investment under section 3 of this chapter;
(3) deal in securities within the meaning of or subject to any securities law, securities exchange law, or securities dealers law of the United States of America or of the state or of any other state or jurisdiction, domestic or foreign, except as authorized in this article;
(4) emit bills of credit, or accept deposits of money for time or demand deposit, or administer trusts, or engage in any form or manner, or in the conduct of, any private or commercial banking business, or act as a savings bank or savings association, or any other kind of financial institution; or
(5) engage in any form of private or commercial banking business.
As added by P.L.25-1984, SEC.1. Amended by P.L.46-1987, SEC.8; P.L.79-1998, SEC.6.

IC 5-1.5-3-5
Audit of books and accounts; costs; copy; annual report to governor
Sec. 5. (a) The bank shall have an audit of its books and accounts made at least once in each year by a certified public accounting firm or the state board of accounts. If the audit is to be conducted by a certified public accounting firm, the firm may not be selected without a review of the firm's proposal and approval of the firm by the state board of accounts. The cost of the audit shall be considered an expense of the bank, and a copy of the audit shall be made available

to the public.
(b) The bank shall submit a report of its activities for each fiscal year to the governor before November 1 of the calendar year in which the bank's fiscal year ends. Each report shall set forth a complete operating and financial statement covering its operations during that fiscal year.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.9; P.L.46-1987, SEC.9.

IC 5-1.5-3-6
Annual budget
Sec. 6. The board shall adopt, on either a calendar or fiscal year basis, an annual budget, which may be amended from time to time during the year.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.10.

IC 5-1.5-3-7
Expenses
Sec. 7. All expenses incurred in carrying out this article are payable solely from revenues of the bank or funds appropriated under this article and nothing in this article authorizes the bank to incur an indebtedness or liability on behalf of or payable by the state.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.11.

IC 5-1.5-3-8
Public meetings; records
Sec. 8. All meetings of the bank shall be open to the public in accordance with and subject to the limitations of IC 5-14-1.5. All records of the bank shall be subject to the requirements of IC 5-14-3.
As added by P.L.25-1984, SEC.1.



CHAPTER 4. ISSUANCE OF OBLIGATIONS

IC 5-1.5-4-1 Version a
Purposes; bonds to be general obligations of bank payable out of revenues or funds of bank; limitation on amount outstanding; exception to limitation
Note: This version of section amended by P.L.192-2006, SEC.1. See also following version of this section amended by P.L.2-2006, SEC.10.
Sec. 1. (a) The bank may issue its bonds or notes in principal amounts that it considers necessary to provide funds for any purposes under this article, including:
(1) the purchase or acquisition of securities;
(2) the making of loans to or agreements with qualified entities through the purchase of securities;
(3) the payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds or notes issued by it whether the bonds or notes or interest to be paid, funded, or refunded have or have not become due;
(4) the establishment or increase of reserves to secure or to pay bonds or notes or interest on bonds or notes and all other costs or expenses of the bank incident to and necessary or convenient to carry out its corporate purposes and powers; and
(5) the acquisition of school buses to be leased or sold to school corporations (as defined in IC 36-1-2-17).
(b) Except as otherwise provided in this article or by the board, every issue of bonds or notes shall be general obligations of the bank payable out of the revenues or funds of the bank, subject only to agreements with the holders of a particular series of bonds or notes pledging a particular revenue or fund. Bonds or notes may be additionally secured by a pledge of a grant or contributions from the United States, a qualified entity, or a person or a pledge of income or revenues, funds, or money of the bank from any source.
(c) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except:
(1) bonds or notes issued to fund or refund bonds or notes; and
(2) bonds or notes issued for the purpose of purchasing an agreement executed by a qualified entity under IC 21-1-5;
may not exceed one billion dollars ($1,000,000,000) for qualified entities described in IC 5-1.5-1-8(1) through IC 5-1.5-1-8(4) and IC 5-1.5-1-8(8) through IC 5-1.5-1-8(11).
(d) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except bonds or notes issued to fund or refund bonds or notes, may not exceed two hundred million dollars ($200,000,000) for qualified entities described in IC 5-1.5-1-8(5) through IC 5-1.5-1-8(6).
(e) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except bonds or notes issued to fund or refund bonds or notes, may not exceed

thirty million dollars ($30,000,000) for qualified entities described in IC 5-1.5-1-8(7).
(f) The limitations contained in subsections (c), (d), and (e) do not apply to bonds, notes, or other obligations of the bank if:
(1) the bonds, notes, or other obligations are not secured by a reserve fund under IC 5-1.5-5; or
(2) funds and investments, and the anticipated earned interest on those funds and investments, are irrevocably set aside in amounts sufficient to pay the principal, interest, and premium on the bonds, notes, or obligations at their respective maturities or on the date or dates fixed for redemption.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.12; P.L.30-1986, SEC.2; P.L.46-1987, SEC.10; P.L.37-1991, SEC.2; P.L.29-1992, SEC.2; P.L.28-1992, SEC.2; P.L.1-1993, SEC.22; P.L.132-1999, SEC.2; P.L.192-2006, SEC.1.

IC 5-1.5-4-1 Version b
Purposes; bonds to be general obligations of bank payable out of revenues or funds of bank; limitation on amount outstanding; exception to limitation
Note: This version of section amended by P.L.2-2006, SEC.10. See also preceding version of this section amended by P.L.192-2006, SEC.1.
Sec. 1. (a) The bank may issue its bonds or notes in principal amounts that it considers necessary to provide funds for any purposes under this article, including:
(1) the purchase or acquisition of securities;
(2) the making of loans to or agreements with qualified entities through the purchase of securities;
(3) the payment, funding, or refunding of the principal of, or interest or redemption premiums on, bonds or notes issued by it whether the bonds or notes or interest to be paid, funded, or refunded have or have not become due; and
(4) the establishment or increase of reserves to secure or to pay bonds or notes or interest on bonds or notes and all other costs or expenses of the bank incident to and necessary or convenient to carry out its corporate purposes and powers.
(b) Except as otherwise provided in this article or by the board, every issue of bonds or notes shall be general obligations of the bank payable out of the revenues or funds of the bank, subject only to agreements with the holders of a particular series of bonds or notes pledging a particular revenue or fund. Bonds or notes may be additionally secured by a pledge of a grant or contributions from the United States, a qualified entity, or a person or a pledge of income or revenues, funds, or money of the bank from any source.
(c) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except:
(1) bonds or notes issued to fund or refund bonds or notes; and
(2) bonds or notes issued for the purpose of purchasing an agreement executed by a qualified entity under IC 20-49-4; may not exceed one billion dollars ($1,000,000,000) for qualified entities described in IC 5-1.5-1-8(1) through IC 5-1.5-1-8(4) and IC 5-1.5-1-8(8) through IC 5-1.5-1-8(11).
(d) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except bonds or notes issued to fund or refund bonds or notes, may not exceed two hundred million dollars ($200,000,000) for qualified entities described in IC 5-1.5-1-8(5) through IC 5-1.5-1-8(6).
(e) Notwithstanding subsections (a) and (b), the total amount of bank bonds and notes outstanding at any one (1) time, except bonds or notes issued to fund or refund bonds or notes, may not exceed thirty million dollars ($30,000,000) for qualified entities described in IC 5-1.5-1-8(7).
(f) The limitations contained in subsections (c), (d), and (e) do not apply to bonds, notes, or other obligations of the bank if:
(1) the bonds, notes, or other obligations are not secured by a reserve fund under IC 5-1.5-5; or
(2) funds and investments, and the anticipated earned interest on those funds and investments, are irrevocably set aside in amounts sufficient to pay the principal, interest, and premium on the bonds, notes, or obligations at their respective maturities or on the date or dates fixed for redemption.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.12; P.L.30-1986, SEC.2; P.L.46-1987, SEC.10; P.L.37-1991, SEC.2; P.L.29-1992, SEC.2; P.L.28-1992, SEC.2; P.L.1-1993, SEC.22; P.L.132-1999, SEC.2; P.L.2-2006, SEC.10.

IC 5-1.5-4-2
Nature of bond or note; state pledge and agreement
Sec. 2. (a) A bond or note of the bank:
(1) is not a debt, liability, loan of the credit, or pledge of the faith and credit of the state or of any qualified entity;
(2) is payable solely from the money pledged or available for its payment under this article, unless funded or refunded by bonds or notes of the bank; and
(3) must contain on its face a statement that the bank is obligated to pay principal and interest, and redemption premiums if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond or note.
(b) The state pledges to and agrees with the holders of the bonds or notes issued under this article that the state will not:
(1) limit or restrict the rights vested in the bank to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged. As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.13; P.L.46-1987, SEC.11.

IC 5-1.5-4-3
Negotiability of bonds and notes
Sec. 3. The bonds and notes of the bank are negotiable instruments for all purposes of the Uniform Commercial Code, IC 26-1, subject only to the provisions of the bonds and notes for registration.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-4
Issuance; resolution; consent, proceedings, or conditions; rates of interest; redemption; prior approval
Sec. 4. (a) Bonds or notes of the bank must be authorized by resolution of the board, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the board or the trust agreement securing the bonds or notes provides.
(b) Except as provided in subsection (e), bonds or notes may be issued under this article without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this article.
(c) The rate or rates of interest on the bonds or notes may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds or notes. Bonds or notes bearing a variable rate of interest may be converted to bonds or notes bearing a fixed rate or rates of interest, and bonds or notes bearing a fixed rate or rates of interest may be converted to bonds or notes bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds or notes are issued. The interest on bonds or notes may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(d) The bonds or notes may be made subject, at the option of the holders, to mandatory redemption by the bank at the times and under the circumstances set forth in the authorizing resolution.
(e) The bank may not issue bonds for qualified entities described

in IC 5-1.5-1-8(5) through IC 5-1.5-1-8(7) or IC 5-1.5-1-8(11) that are subject to the volume cap (as defined in IC 4-4-11.5-14) without obtaining the prior approval of the Indiana finance authority.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.14; P.L.46-1987, SEC.12; P.L.37-1991, SEC.3; P.L.10-1996, SEC.16; P.L.132-1999, SEC.3; P.L.235-2005, SEC.76.

IC 5-1.5-4-5
Resolution authorizing issuance; adoption; publication of notice; action to set aside resolution
Sec. 5. (a) Upon the adoption of a resolution authorizing the issuance of bonds or notes, the bank may publish notice of the adoption once each week for two (2) weeks in two (2) newspapers published and of general circulation in the city of Indianapolis.
(b) If notice is published as provided in subsection (a), any action or proceeding in any court to set aside the resolution authorizing the issuance of bonds or notes of the bank under this article or to obtain any relief upon the ground that the resolution is invalid must be filed within thirty (30) days following the first publication of notice of the adoption of the resolution. After the expiration of this thirty (30) day period, no right of action shall be asserted nor shall the validity of the resolution or any of its provisions be open to question in any court or agency upon any grounds whatsoever.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-6
Public or private sale; notice
Sec. 6. Bonds or notes of the bank may be sold at public or private sale at the price the board determines. If bonds or notes of the bank are to be sold at public sale, the bank shall follow the provisions of IC 5-1-11 and shall publish notice of the sale in accordance with IC 5-3-1-2 in two (2) newspapers published and of general circulation in the city of Indianapolis.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.15.

IC 5-1.5-4-7
Issuance of notes; payment of principal or interest thereon; funding or refunding
Sec. 7. The bank may from time to time issue its notes under this article and pay and retire the principal of the notes or pay the interest due thereon or fund or refund the notes from proceeds of bonds or of other notes, or from other funds or money of the bank available for that purpose in accordance with a contract between the bank and the holders of the notes.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-8
Trust agreement or resolution; provisions; expenses
Sec. 8. (a) In the discretion of the board, any bonds or notes issued under this chapter may be secured by a trust agreement by and

between the board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(d) In addition to the provisions of subsections (a), (b), and (c), any trust agreement or resolution may contain such other provisions as the board may deem reasonable and proper for the security of the holders of any bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the board.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-4-9
Purchase of bonds or notes of bank; disposition; bonds or notes held considered held for resale or transfer
Sec. 9. The bank may purchase bonds or notes of the bank out of its funds or money available for the purchase of its own bonds and notes. The bank may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with holders of its bonds or notes. Unless cancelled, bonds or notes so held shall be deemed to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be deemed to be extinguished.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.16.

IC 5-1.5-4-10
Purchase of securities; documentation
Sec. 10. Subject to IC 5-1.5-8-2, all securities purchased, held, or owned by the bank, upon delivery to the bank, must be accompanied by all documentation required by the board.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.17.



CHAPTER 5. RESERVE FUND

IC 5-1.5-5-1
Establishment; application of funds; required debt service reserve; excess money
Sec. 1. (a) The board may establish and maintain a reserve fund for each issue of bonds or notes in which there shall be deposited or transferred:
(1) all money appropriated by the general assembly for the purpose of the fund in accordance with section 4(a) of this chapter;
(2) all proceeds of bonds or notes required to be deposited in the fund by terms of a contract between the bank and its holders or a resolution of the bank with respect to the proceeds of bonds or notes;
(3) all other money appropriated by the general assembly to a reserve fund; and
(4) any other money or funds of the bank that it decides to deposit in the fund.
(b) Subject to section 4(b) of this chapter, money in any reserve fund shall be held and applied solely to the payment of the interest on and principal of bonds or notes of the bank as the interest and principal become due and payable and for the retirement of bonds or notes. The money may not be withdrawn if a withdrawal would reduce the amount in the reserve fund to an amount less than the required debt service reserve, except for payment of interest then due and payable on bonds or notes and the principal of bonds or notes then maturing and payable, whether by reason of maturity or mandatory redemption, for which payments other money of the bank is not then available. As used in this chapter, "required debt service reserve" means, as of the date of computation, the amount required to be on deposit in the reserve fund as provided by resolution or trust agreement of the bank.
(c) Money in any reserve fund in excess of the required debt service reserve, whether by reason of investment or otherwise, may be withdrawn at any time by the bank and transferred to another fund or account of the bank, subject to the provisions of any agreement with the holders of any bonds or notes.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.18; P.L.46-1987, SEC.13.

IC 5-1.5-5-2
Investment of funds
Sec. 2. Money in any reserve fund may be invested in the manner provided in IC 5-1.5-3-3.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.19.

IC 5-1.5-5-3
Valuation of investments      Sec. 3. For purposes of valuation, investments in the reserve fund shall be valued at par, or if purchased at less than par, at cost unless otherwise provided by resolution or trust agreement of the bank. Valuation on a particular date shall include the amount of interest then earned or accrued to that date on the money or investments in the reserve fund.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.20.

IC 5-1.5-5-4
Required debt service reserve; resolution concerning appropriations; excess funds; budget committee review
Sec. 4. (a) Except as provided in subsection (c), and in order to assure the maintenance of the required debt service reserve in any reserve fund, a resolution authorizing the bank to issue bonds or notes may include a provision stating that:
(1) the general assembly may annually appropriate to the bank for deposit in one (1) or more of the funds the sum, certified by the chairman of the board to the general assembly, that is necessary to restore one (1) or more of the funds to an amount equal to the required debt service reserve; and
(2) the chairman annually, before December 1, shall make and deliver to the general assembly a certificate stating the sum required to restore the funds to that amount.
Nothing in this subsection creates a debt or liability of the state to make any appropriation.
(b) All amounts received on account of money appropriated by the state to any reserve fund shall be held and applied in accordance with section 1(b) of this chapter. However, at the end of each fiscal year, if the amount in any reserve fund exceeds the required debt service reserve, any amount representing earnings or income received on account of any money appropriated to the reserve fund that exceeds the expenses of the bank for that fiscal year may be transferred to the general fund of the state.
(c) Notwithstanding any other law, and except as provided by subsection (d), after June 30, 2005, the:
(1) issuance by the bank of any indebtedness that incorporates the provisions set forth in subsection (a) or otherwise establishes a procedure for the bank or a person acting on behalf of the bank to certify to the general assembly the amount needed to restore a reserve fund or another fund to required levels; or
(2) execution by the bank of any other agreement that creates a moral obligation of the state to pay all or part of any indebtedness issued by the bank;
is subject to review by the budget committee and approval by the budget director.
(d) If the budget committee does not conduct a review of a proposed transaction under subsection (c) within twenty-one (21) days after a request by the bank, the review is considered to have been conducted. If the budget director does not approve or

disapprove a proposed transaction under subsection (c) within twenty-one (21) days after a request by the bank, the transaction is considered to have been approved.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.21; P.L.235-2005, SEC.77.

IC 5-1.5-5-5
Combining reserve funds
Sec. 5. Subject to the provisions of any agreement with its holders, the bank may combine a reserve fund established for an issue of bonds or notes into one (1) or more reserve funds.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.22.

IC 5-1.5-5-6
Certain qualified entities; debt service reserve appropriations not available
Sec. 6. The provisions of section 4(a) of this chapter are not available to any bonds or notes issued by the bank to purchase securities of, or fund loans to, any qualified entity described in IC 5-1.5-1-8(5) or IC 5-1.5-1-8(6).
As added by P.L.37-1991, SEC.4.



CHAPTER 6. OTHER FUNDS AND ACCOUNTS

IC 5-1.5-6-1
General fund; establishment; use; creation of subaccounts or special accounts
Sec. 1. (a) The bank shall establish and maintain a fund called the general fund into which there shall be deposited all money received by the bank and any money that the bank shall transfer to the fund from any reserve fund under IC 5-1.5-5-1(c). Money in the general fund shall be used for operating expenses of the bank and, subject to any contract between the bank and its holders, may be:
(1) used to pay principal of or interest on bonds or notes of the bank to prevent a default;
(2) transferred to any reserve fund to prevent a default or to make up any deficiency in that reserve fund;
(3) used to purchase securities; and
(4) used to purchase or redeem the bank's bonds or notes.
(b) No amount shall be paid or expended out of the general fund, or from any account therein established by the bank for the purpose of paying operating expenses, for the payment of operating expenses of the bank in any year in excess of the amount provided for operating expenses in the annual budget then in effect for that year or any amendment thereof in effect at the time of the payment or expenditure.
(c) The bank is authorized and empowered to create and establish in the general fund accounts, subaccounts, or special accounts that in the opinion of the board are necessary, desirable, or convenient for the purposes of the bank under this chapter.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.23.

IC 5-1.5-6-2
Additional reserves; other funds or accounts
Sec. 2. The board may establish additional reserves or other funds or accounts as may be in its discretion necessary, desirable, or convenient to further the accomplishment of its purposes or to comply with the provisions of any of its agreements or resolutions.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-6-3
Money or investments in fund or account established for specific purpose; application
Sec. 3. Unless the resolution or trust agreement authorizing the bonds or notes provides otherwise, money or investments in a fund or account of the bank established or held for the payment of bonds or notes shall be applied to the payment or retirement of the bonds or notes, and to no other purpose.
As added by P.L.25-1984, SEC.1.



CHAPTER 6.5. CAPITAL FUNDS

IC 5-1.5-6.5-1
Capital principal fund and capital interest fund; programs for qualified entities
Sec. 1. (a) The bank shall establish and maintain:
(1) a capital principal fund, to be funded from appropriations made to the fund by the general assembly and any other money that the bank transfers to the fund; and
(2) a capital interest fund, to be funded from investment earnings on the capital principal fund.
(b) The bank may use the funds only for programs for qualified entities issuing securities for any of the following purposes:
(1) Sewage works.
(2) Waterworks.
(3) Parking facilities.
(4) Redevelopment projects financed with allocated property tax proceeds under IC 36-7-14-39 or IC 36-7-15.1-26.
As added by P.L.38-1988, SEC.5.

IC 5-1.5-6.5-2
Investments; credit of earnings
Sec. 2. Money in the funds may be invested in the manner provided in IC 5-1.5-3-3. However, all earnings on the funds shall be credited to the capital interest fund.
As added by P.L.38-1988, SEC.5.

IC 5-1.5-6.5-3
Capital principal fund; debt service; agreement; recovery
Sec. 3. (a) The capital principal fund may be used only to guarantee payment of debt service on:
(1) securities issued by a qualified entity for a purpose specified in section 1(b) of this chapter; or
(2) bonds or notes issued to purchase securities issued for a purpose specified in section 1(b) of this chapter.
(b) The bank and the qualified entity must enter into an agreement before a guarantee under subsection (a)(1) is effective. This agreement may contain any provisions the bank considers appropriate and may specify which funds held by a state agency are subject to recovery under subsection (c).
(c) If debt service on securities of a qualified entity is paid by the bank to a qualified entity or owners of its securities under a guarantee under subsection (a)(1), the amount paid from the capital principal fund may be recovered from funds held by a state agency or department that are payable to the qualified entity as set forth in subsection (b).
As added by P.L.38-1988, SEC.5.

IC 5-1.5-6.5-4 Required debt service reserves; budget committee review
Sec. 4. (a) Except as provided in subsection (d), whenever a reserve fund for an issue of bonds or notes issued to purchase securities specified in section 1(b) of this chapter does not contain the required debt service reserve (as defined in IC 5-1.5-5-1(b)), the chairman of the board shall immediately:
(1) transfer to the reserve fund the amount needed to restore the required debt service reserve first from the capital interest fund and, to the extent necessary, from the capital principal fund; and
(2) certify the amounts transferred to the general assembly.
(b) The general assembly may appropriate to the bank for deposit in the capital principal fund the amount transferred from the fund to restore required debt service reserves. Nothing in this subsection creates a debt or a liability of the state to make any appropriation.
(c) Appropriations made to the capital principal fund do not revert to the state general fund at the end of any fiscal year.
(d) Notwithstanding any other law, and except as provided by subsection (e), after June 30, 2005, the:
(1) issuance by the bank of any indebtedness that incorporates the provisions set forth in subsection (a) or otherwise establishes a procedure for the bank or a person acting on behalf of the bank to certify to the general assembly the amount needed to restore a reserve fund or another fund to required levels; or
(2) execution by the bank of any other agreement that creates a moral obligation of the state to pay all or part of any indebtedness issued by the bank;
is subject to review by the budget committee and approval by the budget director.
(e) If the budget committee does not conduct a review of a proposed transaction under subsection (d) within twenty-one (21) days after a request by the bank, the review is considered to have been conducted. If the budget director does not approve or disapprove a proposed transaction under subsection (d) within twenty-one (21) days after a request by the bank, the transaction is considered to have been approved.
As added by P.L.38-1988, SEC.5. Amended by P.L.235-2005, SEC.78.

IC 5-1.5-6.5-5
Capital interest fund; purposes for use
Sec. 5. With respect to the programs specified in section 1(b) of this chapter, the capital interest fund may be used for the following purposes in addition to the purpose specified in section 4 of this chapter:
(1) To guarantee payment of debt service on bonds or notes.
(2) To pay premiums for bond insurance or debt service reserve insurance for bonds or notes.
(3) To pay credit enhancement, liquidity support, remarketing, or conversion fees for bonds or notes.         (4) To pay other costs of issuance of a bank transaction.
As added by P.L.38-1988, SEC.5.



CHAPTER 7. DEFAULT BY THE BOND BANK

IC 5-1.5-7-1
Achievement of purpose of article
Sec. 1. In order to:
(1) carry out its purpose under this article of making loans to qualified entities by purchase of the securities and by receipt of its income from service charges and from payments of interest on and the maturing principal of securities purchased and held by it; and
(2) produce revenues or income to the bank sufficient at all times to meet its costs and expenses of operation under this article and to pay the principal of and interest on its outstanding bonds and notes when due;
the bank must at all times, and to the greatest extent possible, plan to issue its bonds and notes and lend money to qualified entities so that the purpose is achieved without in any way jeopardizing any rights of the holders of bonds or notes of the bank or adversely affecting other matters under this article.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.24.

IC 5-1.5-7-2
Default; appointment of trustee to represent holders of notes or bonds
Sec. 2. If the bank:
(1) defaults in the payment of principal or interest on an issue of notes or bonds after they become due, whether at maturity or upon call for redemption, and the default continues for thirty (30) days; or
(2) fails or refuses to comply with this article or defaults in an agreement made with the holders of an issue of notes or bonds;
and there is no trustee under a trust agreement, then the holders of twenty-five percent (25%) in the aggregate principal amount of the outstanding notes or bonds of that issue, by instrument filed in the office of the clerk of Marion County and executed in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of those notes or bonds for the purposes provided in this article.
As added by P.L.25-1984, SEC.1.

IC 5-1.5-7-3
Trustees; duties; powers; venue; notice
Sec. 3. (a) A trustee appointed under section 2 of this chapter shall, in his name, upon written request of the holders of twenty-five percent (25%) in principal amount of the outstanding notes or bonds:
(1) by civil action enforce all rights of the holders, including the right to require the bank to:
(A) collect rates, charges, and other fees and to collect interest and principal payments on securities held by it

adequate to carry out an agreement as to, or pledge of, the rates, charges, and other fees and of the interest and principal payments; and
(B) carry out any other agreements with the holders of the notes or bonds and to perform its duties under this article;
(2) bring a civil action upon the notes or bonds;
(3) by civil action require the bank to account as if it were the trustee of an express trust for the holders of the notes or bonds;
(4) by civil action enjoin anything that may be unlawful or in violation of the rights of the holders of the notes or bonds; and
(5) declare all the notes or bonds due and payable, and if all defaults are made good, then with the consent of the holders of twenty-five percent (25%) of the principal amount of the outstanding notes or bonds, annul the declaration and its consequences.
(b) The trustee also has all the powers necessary for the exercise of functions specifically set out or incident to the general representation of holders in the enforcement and protection of their rights.
(c) The venue of any suit, action, or proceeding brought by the trustee on behalf of the holders shall be laid in Marion County, Indiana.
(d) Before declaring the principal of notes or bonds due and payable, the trustee must first give not less than thirty (30) days notice in writing to the chairman of the board and the attorney general.
As added by P.L.25-1984, SEC.1. Amended by P.L.43-1985, SEC.25.



CHAPTER 8. LOANS TO QUALIFIED ENTITIES

IC 5-1.5-8-1
Purchase of securities offered by qualified entity; private sale; issuance of bonds and notes for purpose of purchase
Sec. 1. The bank, to carry out the purposes and policies of this article, may purchase securities of the qualified entity. Notwithstanding any law to the contrary, a qualified entity may sell its securities to the bank at a negotiated, private sale. The bank, for this purpose, may issue its bonds and notes payable solely from the revenues or funds available to the bank for such payment and may otherwise assist qualified entities as provided in this article.
As added by P.L.25-1984, SEC.1. Amended by P.L.28-1992, SEC.3.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 5-1.5-9-1
Limitation of actions
Sec. 1. (a) No action to contest the validity of any bonds or notes of the bank to be sold at public sale may be brought after the fifteenth day following the first publication of notice of the sale of the bonds or notes. No action to contest the validity of any bond sale under this chapter may be brought after the fifth day following the bond sale.
(b) If bonds or notes are sold at private sale, the bank may publish notice of the execution of the contract of sale of the bonds or notes one (1) time in two (2) newspapers published and of general circulation in the city of Indianapolis. If notice is published as permitted in this subsection, no action to contest the validity of such bonds or notes sold at private sale may be brought after the fifteenth day following the publication of notice of the execution of the contract of sale pertaining to the bonds or notes.
(c) If an action challenging the bonds or notes of the bank is not brought within the time prescribed by subsection (a) or (b), whichever is applicable, all bonds or notes of the bank shall be conclusively presumed to be fully authorized and issued under the laws of the state, and a person or a qualified entity is estopped from questioning their authorization, sale, issuance, execution, or delivery by the bank.
(d) Insofar as the provisions of this article are inconsistent with the provisions of any other law, general, special, or local, the provisions of this article shall be controlling.
As added by P.L.25-1984, SEC.1.






ARTICLE 2. LAW ENFORCEMENT

CHAPTER 1. MANDATORY TRAINING FOR LAW ENFORCEMENT OFFICERS

IC 5-2-1-1
Establishment; purposes
Sec. 1. (a) In order to ensure the public safety and general welfare of the people of the state of Indiana and to promote equity for all segments of society, a program of mandatory training for law enforcement officers is established.
(b) This chapter shall be interpreted to achieve said purposes through the establishment of minimum standards in law enforcement training.
(c) It is the intent of this chapter to encourage all law enforcement officers, departments, and agencies within this state to adopt standards which are higher than the minimum standards implemented under this chapter and such minimum standards shall in no way be deemed sufficient or adequate in those cases where higher standards have been adopted or proposed.
(d) The chief executive officer of a law enforcement department or agency in Indiana shall use all reasonable means to ensure that the law enforcement officers within the department or agency comply with this chapter. The chief executive officer shall submit to the executive director of the board, not later than March 31 of each year, a written report detailing the basic and inservice training status of each law enforcement officer on the payroll of the department or agency. The report must also include similarly detailed information pertaining to the training status of each police reserve officer.
(Formerly: Acts 1967, c.209, s.1.) As amended by P.L.16-1984, SEC.2; P.L.30-1992, SEC.1; P.L.52-2005, SEC.1.



CHAPTER 2. LAW ENFORCEMENT ACADEMY BUILDING COMMISSION

IC 5-2-2-1
Creation; powers
Sec. 1. There is hereby created as a public body corporate and politic a Law Enforcement Academy Building Commission. Said commission shall have power to sue and be sued, plead and be impleaded, adopt and have a corporate seal, make rules and by-laws for the management and regulation of its affairs, and to do all things necessary or convenient to carry out the powers given in this chapter.
(Formerly: Acts 1971, P.L.43, SEC.1.)



CHAPTER 3. REPEALED



CHAPTER 4. CRIMINAL INTELLIGENCE INFORMATION

IC 5-2-4-1
Definitions
Sec. 1. As used in this chapter, unless the context otherwise requires:
(1) "Criminal history information" means information collected by criminal justice agencies or individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, informations, or other formal criminal charges, and any disposition arising therefrom, sentencing, correctional supervision, and release.
(2) "Criminal intelligence information" means information on identifiable individuals compiled in an effort to anticipate, prevent or monitor possible criminal activity, including terrorist activity. "Criminal intelligence information" does not include criminal investigative information which is information on identifiable individuals compiled in the course of the investigation of specific criminal acts.
(3) "Criminal justice agency" means any agency or department of any level of government which performs as its principal function the apprehension, prosecution, adjudication, incarceration, rehabilitation of criminal offenders, or location of parents with child support obligations under 42 U.S.C. 653. The term includes:
(A) a nongovernmental entity that performs as its principal function the:
(i) apprehension, prosecution, adjudication, incarceration, or rehabilitation of criminal offenders; or
(ii) location of parents with child support obligations under 42 U.S.C. 653;
under a contract with an agency or department of any level of government;
(B) the department of homeland security; and
(C) the Indiana intelligence fusion center established by IC 10-19-10-1.
As added by Acts 1977, P.L.50, SEC.1. Amended by P.L.45-1993, SEC.1; P.L.56-1998, SEC.1; P.L.101-2006, SEC.2.

IC 5-2-4-2
Files restricted
Sec. 2. Criminal intelligence information shall not be placed in a criminal history file, nor shall a criminal history file indicate or suggest that a criminal intelligence file exists on the individual to whom the information relates. Criminal history information may, however, be included in criminal intelligence files.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-3 Criminal activity; relevancy; restriction
Sec. 3. Criminal intelligence information concerning a particular individual shall be collected and maintained by a state or local criminal justice agency only if grounds exist connecting the individual with known or suspected criminal activity and if the information is relevant to that activity.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-4
Retention; destruction
Sec. 4. Criminal intelligence information shall be reviewed by the chief executive officer of the criminal justice agency at regular intervals to determine whether the grounds for retaining the information still exist and if not, it shall be destroyed.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-5
Political, religious, or social views; associations or activities restricted
Sec. 5. No criminal justice agency shall collect or maintain information about the political, religious or social views, associations or activities of any individual, group, association, corporation, limited liability company, business, or partnership unless such information directly relates to an investigation of past or threatened criminal acts or activities and there are reasonable grounds to suspect the subject of the information is or may be involved in criminal acts or activities.
As added by Acts 1977, P.L.50, SEC.1. Amended by P.L.8-1993, SEC.52.

IC 5-2-4-6
Confidentiality
Sec. 6. Criminal intelligence information is hereby declared confidential and may be disseminated only to another criminal justice agency, and only if the agency making the dissemination is satisfied that the need to know and intended uses of the information are reasonable and that the confidentiality of the information will be maintained.
As added by Acts 1977, P.L.50, SEC.1.

IC 5-2-4-7
Unlawful release; offense
Sec. 7. A person who knowingly releases criminal intelligence information to an agency or person other than a criminal justice agency commits a Class A misdemeanor.
As added by Acts 1977, P.L.50, SEC.1. Amended by Acts 1978, P.L.2, SEC.503.



CHAPTER 5. REPEALED



CHAPTER 5.1. REPEALED



CHAPTER 6. INDIANA CRIMINAL JUSTICE INSTITUTE

IC 5-2-6-1
Definitions
Sec. 1. As used in this chapter:
"Criminal justice" includes activities concerning:
(1) the prevention or reduction of criminal offenses;
(2) the enforcement of criminal law;
(3) the apprehension, prosecution, and defense of persons accused of crimes;
(4) the disposition of convicted persons, including corrections, rehabilitation, probation, and parole; and
(5) the participation of members of the community in corrections.
"Entitlement jurisdictions" include the state and certain local governmental units as defined in Section 402(a) of the Omnibus Act.
"Institute" means the Indiana criminal justice institute.
"Juvenile justice" includes activities concerning:
(1) the prevention or reduction of juvenile delinquency;
(2) the apprehension and adjudication of juvenile offenders;
(3) the disposition of juvenile offenders including protective techniques and practices;
(4) the prevention of child abuse and neglect; and
(5) the discovery, protection, and disposition of children in need of services.
"Juvenile Justice Act" means the Juvenile Justice and Delinquency Prevention Act of 1974 and any amendments made to that act.
"Local governmental entities" include:
(1) trial courts; and
(2) political subdivisions (as defined in IC 36-1-2-13).
"Omnibus Act" means the Omnibus Crime Control and Safe Streets Act of 1968 and any amendments made to that act.
"Trustees" refers to the board of trustees of the institute.
As added by P.L.46-1983, SEC.1. Amended by P.L.116-2002, SEC.3; P.L.140-2006, SEC.1 and P.L.173-2006, SEC.1.



CHAPTER 6.1. COMPENSATION FOR VICTIMS OF VIOLENT CRIMES

IC 5-2-6.1-0.5
"Bodily injury"
Sec. 0.5. As used in section 7 of this chapter, "bodily injury" means:
(1) an impairment of a physical condition;
(2) a visible injury;
(3) physical pain; or
(4) emotional trauma that stems directly from the impairment of a physical condition, a visible injury, or physical pain.
As added by P.L.121-2006, SEC.1.



CHAPTER 6.3. BROADCAST OR PUBLICATION OF CRIME STORIES OF ACCUSED OR CONVICTED FELONS

IC 5-2-6.3-1
Division
Sec. 1. As used in this chapter, "division" refers to the victim services division of the Indiana criminal justice institute.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-2
Responsible party
Sec. 2. As used in this chapter, "responsible party" means an individual who has been formally charged with or convicted of a felony.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-3
Payment of proceeds to division; notice to victims and escrow of money
Sec. 3. (a) If:
(1) a responsible party derives income or other proceeds directly or indirectly from a felony of which the responsible party has been accused or convicted:
(A) the responsible party; or
(B) any other person that possesses or controls the income or proceeds;
shall transfer ninety percent (90%) of the income or proceeds to the division; and
(2) a person contracts with a responsible party after August 31, 1982, for:
(A) the publication of;
(B) the broadcasting of; or
(C) a speaking engagement in which the responsible party speaks about;
the responsible party's thoughts, feelings, opinions, or emotions regarding a felony of which the responsible party has been accused or convicted, the person shall submit a copy of the contract to the division and shall pay to the division ninety percent (90%) of the money that would otherwise, by terms of the contract, be owed to the responsible party.
(b) The division shall do the following:
(1) Notify:
(A) all victims of the felony for which the responsible party has been accused or convicted; or
(B) if a victim is deceased, the victim's heirs;
that the responsible party has entered into a contract described in subsection (a).
(2) Deposit the money under subsection (a) in a separate interest bearing escrow account.         (3) Only make distributions from the account in accordance with this chapter.
As added by P.L.47-1993, SEC.3. Amended by P.L.60-1995, SEC.1.

IC 5-2-6.3-4
Distribution of escrowed money to indigent responsible parties
Sec. 4. (a) The responsible party may petition the court before which the responsible party is to be tried or in which the responsible party has been convicted for an order requiring the division to distribute money from the escrow account to the responsible party in an amount up to the total in the escrow account at the time the petition is filed.
(b) The court shall make an order under subsection (a) only upon a showing that:
(1) without use of the money held in the escrow account, the responsible party would be indigent; and
(2) the money will be used for the exclusive purpose of retaining legal counsel or for investigation during any stage of the felony proceedings against the responsible party, including the appeals process.
(c) Upon receipt of a court order issued under this section, the division shall distribute the required amount from the money in the escrow account.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-5
Distribution of escrowed money to victims and victims' heirs receiving damage awards
Sec. 5. (a) Subject to subsection (b), if the victim or the victim's heirs receive a damage award as a result of a civil action arising from the felonious act that has been charged, the person awarded the damages may petition the court for an order requiring the division to distribute money to the person from the escrow account.
(b) The court may make an order under subsection (a) only for an amount equal to the amount by which the damage award exceeds the value of the defendant's assets that are in the defendant's possession and that can be taken by the plaintiff to satisfy the damage award.
As added by P.L.47-1993, SEC.3.

IC 5-2-6.3-6
Distribution of escrowed money to incarceration expenses and violent crime victims compensation fund
Sec. 6. (a) Subject to subsection (c), if:
(1) the responsible party has been found to be:
(A) guilty;
(B) guilty but mentally ill; or
(C) not responsible by reason of insanity;
for the act of which the party has been accused; and
(2) the responsible party has exhausted all appeals or if the time for appeals has expired; the division may distribute all money remaining in the escrow account under subsection (b) after the money has been distributed to a victim or the victim's heirs under section 5 of this chapter.
(b) The division shall distribute money remaining in the escrow account in the following priority:
(1) The money shall be distributed to the state or local governmental entity that has incurred or will incur the greatest expense to incarcerate the responsible party in an amount equal to:
(A) the amount of money the entity spent to incarcerate the responsible party; or
(B) the estimated amount of money the entity will spend to incarcerate the responsible party.
(2) If there is any money remaining after the distribution under subdivision (1), the money shall be distributed to any other state or local governmental entity that incurred expenses to incarcerate the responsible party in an amount equal to the amount of money the entity spent to incarcerate the responsible party.
(3) If there is any money remaining after the distribution under subdivision (2), the money shall be distributed to the violent crime victims compensation fund established by IC 5-2-6.1-40.
To receive money distributed under this subsection, a state or local governmental entity must petition the court before which the responsible party is to be tried or in which the responsible party has been convicted for an order requiring the division to distribute money to the entity from the escrow account.
(c) The division may not make the payment under this section unless at least two (2) years have elapsed from the time the responsible party committed the act for which the responsible party has been charged. The division may not make the payment while a civil action arising from the felony is pending.
As added by P.L.47-1993, SEC.3. Amended by P.L.60-1995, SEC.2.

IC 5-2-6.3-7
Distribution of escrowed money to responsible parties not convicted of felonies
Sec. 7. (a) Except as provided in subsection (b), if:
(1) a responsible party is found to be not guilty or has had the case against the responsible party dismissed; and
(2) if all periods for appeal by the state have expired;
the division shall distribute all money remaining in the escrow account to the responsible party.
(b) If a responsible party is found to lack the competency necessary to stand trial, the division shall distribute all money remaining in the escrow account to the responsible party if:
(1) the responsible party does not become competent to stand trial within five (5) years after the money is first placed in the escrow account; and
(2) a civil action arising from the felony of which the

responsible party is accused is not pending.
As added by P.L.47-1993, SEC.3.



CHAPTER 7. FILING OF FINGERPRINT SAMPLES

IC 5-2-7-1
Fingerprint samples; when necessary; failure to file
Sec. 1. (a) For each person arrested and charged by information or indictment with a reportable offense (as defined in IC 10-13-3-18) there shall be filed with the court having jurisdiction over the case:
(1) a fingerprint sample taken from the arrested person; and
(2) an affidavit, attached to or as an integral part of the fingerprint sample, from an employee of the law enforcement agency effecting the arrest that identifies the sample as taken from the arrested person.
(b) The failure to file a fingerprint sample or an affidavit under subsection (a) is not a ground for the dismissal of a criminal action or the continuance of a criminal action.
As added by P.L.35-1986, SEC.1. Amended by P.L.156-2003, SEC.3.

IC 5-2-7-2
Contents
Sec. 2. A fingerprint sample filed under this chapter must contain an imprint of the defendant's right index finger, or a full set of the defendant's fingerprints.
As added by P.L.35-1986, SEC.1.

IC 5-2-7-3
Affidavit
Sec. 3. An affidavit filed under this chapter must:
(1) be sworn to and signed by the individual who obtained the fingerprint sample; and
(2) contain the following information identifying the defendant:
(A) On one (1) line, the defendant's last name, first name, and middle name.
(B) Any aliases the defendant may use or by which the defendant may be known.
(C) The defendant's date of birth.
(D) The date of defendant's arrest.
(E) The defendant's sex, race, height, weight, eye color, and hair color.
(F) The nature and cause number of the charge filed against the defendant.
As added by P.L.35-1986, SEC.1.



CHAPTER 8. COUNTY AND LOCAL LAW ENFORCEMENT CONTINUING EDUCATION

IC 5-2-8-1
County law enforcement continuing education program
Sec. 1. (a) As used in this section:
(1) "Abuse" means:
(A) conduct that causes bodily injury (as defined in IC 35-41-1-4) or damage to property; or
(B) a threat of conduct that would cause bodily injury (as defined in IC 35-41-1-4) or damage to property.
(2) "County law enforcement agency" includes university police officers appointed under IC 20-12-3.5.
(b) There is established in each county a county law enforcement continuing education program. The program is funded by amounts appropriated under IC 33-37-8-6.
(c) A county law enforcement agency receiving amounts based upon claims for law enforcement continuing education funds under IC 33-37-8-4 or IC 33-37-8-6 shall deposit each fee collected into the county law enforcement continuing education fund.
(d) Distribution of money in the county law enforcement continuing education fund shall be made to a county law enforcement agency without the necessity of first obtaining an appropriation from the county fiscal body.
(e) Money in excess of one hundred dollars ($100) that is unencumbered and remains in a county law enforcement continuing education fund for at least one (1) entire calendar year from the date of its deposit shall, at the end of a county's fiscal year, be deposited by the county auditor in the law enforcement training fund established under IC 5-2-1-13(b).
(f) To make a claim under IC 33-37-8-6 a law enforcement agency shall submit to the fiscal body a verified statement of cause numbers for fees collected that are attributable to the law enforcement efforts of that agency.
(g) A law enforcement agency shall submit a claim for fees under this section in the same county fiscal year in which the fees are collected under IC 33-37-4.
(h) A county law enforcement agency program shall provide to each law enforcement officer employed by the county and may provide to each law enforcement officer employed by a city or town law enforcement agency within the county continuing education concerning the following:
(1) Duties of a law enforcement officer in enforcing restraining orders, protective orders, temporary injunctions, and permanent injunctions involving abuse.
(2) Guidelines for making felony and misdemeanor arrests in cases involving abuse.
(3) Techniques for handling incidents of abuse that:
(A) minimize the likelihood of injury to the law enforcement

officer; and
(B) promote the safety of a victim.
(4) Information about the nature and extent of abuse.
(5) Information about the legal rights of and remedies available to victims of abuse.
(6) How to document and collect evidence in an abuse case.
(7) The legal consequences of abuse.
(8) The impact on children of law enforcement intervention in abuse cases.
(9) Services and facilities available to victims of abuse and abusers.
(10) Verification of restraining orders, protective orders, temporary injunctions, and permanent injunctions.
(11) Policies concerning arrest or release of suspects in abuse cases.
(12) Emergency assistance to victims of abuse and criminal justice options for victims of abuse.
(13) Landlord-tenant concerns in abuse cases.
(14) The taking of an abused child into protective custody.
(15) Assessment of a situation in which a child may be seriously endangered if the child is left in the child's home.
(16) Assessment of a situation involving an endangered adult (as defined in IC 12-10-3-2).
(17) Response to a sudden, unexpected infant death.
(i) A county law enforcement agency may enter into an agreement with other law enforcement agencies to provide the continuing education required by this section and section 2(f) of this chapter.
As added by P.L.31-1986, SEC.2. Amended by P.L.305-1987, SEC.5; P.L.40-1988, SEC.1; P.L.52-1989, SEC.1; P.L.26-1990, SEC.3; P.L.2-1992, SEC.49; P.L.22-1994, SEC.1; P.L.1-1998, SEC.63; P.L.20-2001, SEC.1; P.L.1-2003, SEC.13; P.L.98-2004, SEC.50.



CHAPTER 9. PROTECTIVE ORDER DEPOSITORIES

IC 5-2-9-1
"Law enforcement agency" defined
Sec. 1. As used in this chapter, "law enforcement agency" means the department or agency of a city or town whose principal function is the apprehension of criminal offenders.
As added by P.L.53-1989, SEC.1.



CHAPTER 10. STATE DRUG FREE COMMUNITIES FUND

IC 5-2-10-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the state drug free communities fund established by this chapter.
As added by P.L.12-1990, SEC.2.

IC 5-2-10-2
Purpose; composition of fund
Sec. 2. The state drug free communities fund is established to promote comprehensive alcohol and drug abuse prevention initiatives by supplementing state and federal funding for the coordination and provision of treatment, education, prevention, and criminal justice efforts. The fund consists of amounts deposited:
(1) under IC 33-37-9-4; and
(2) from any other public or private source.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.1; P.L.98-2004, SEC.55.

IC 5-2-10-3
Administration of fund; costs
Sec. 3. The treasurer of state shall administer the fund. Costs of administering the fund shall be paid from money in the fund.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.2.

IC 5-2-10-4
Investment of fund
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.12-1990, SEC.2.

IC 5-2-10-5
Surplus funds
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.12-1990, SEC.2.

IC 5-2-10-6
Applications for grants; comprehensive drug free communities plan
Sec. 6. A person, an organization, an entity, a political subdivision, or an agency may receive a grant from the fund for services or activities included in a comprehensive drug free communities plan approved by the commission established under IC 5-2-6-16 by applying to the criminal justice institute.
As added by P.L.12-1990, SEC.2. Amended by P.L.39-1991, SEC.2.
IC 5-2-10-7
Coordination with other funding
Sec. 7. A drug free communities plan submitted under section 6 of this chapter must show how proposed services will be coordinated with, and not supplant, local, state, or federal funding.
As added by P.L.12-1990, SEC.2. Amended by P.L.50-1993, SEC.3.

IC 5-2-10-8
Approval of application; disbursements
Sec. 8. If the commission established under IC 5-2-6-16 approves an application submitted to the criminal justice institute under section 6 of this chapter, the treasurer of state shall disburse from the fund to the applicant the amount of the grant specified by the commission and certified to the treasurer of state by the criminal justice institute.
As added by P.L.12-1990, SEC.2. Amended by P.L.39-1991, SEC.3.



CHAPTER 10.1. INDIANA SAFE SCHOOLS FUND

IC 5-2-10.1-0.3
"Commission" defined
Sec. 0.3. As used in this chapter, "commission" refers to a county school safety commission established under section 10 of this chapter.
As added by P.L.273-1999, SEC.217.

IC 5-2-10.1-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the Indiana safe schools fund established by this chapter.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-1.5
"Institute" defined
Sec. 1.5. As used in this chapter, "institute" refers to the Indiana criminal justice institute established under IC 5-2-6.
As added by P.L.273-1999, SEC.218.

IC 5-2-10.1-1.7
"Safety plan" defined
Sec. 1.7. As used in this chapter, "safety plan" refers to any school safety plan required by the Indiana state board of education.
As added by P.L.273-1999, SEC.219.

IC 5-2-10.1-2
Purpose and composition of fund; grant priorities and amounts
Sec. 2. (a) The Indiana safe schools fund is established to do the following:
(1) Promote school safety through the:
(A) purchase of equipment for the detection of firearms and other weapons;
(B) use of dogs trained to detect firearms, drugs, explosives, and illegal substances; and
(C) purchase of other equipment and materials used to enhance the safety of schools.
(2) Combat truancy.
(3) Provide matching grants to schools for school safe haven programs.
(4) Provide grants for school safety and safety plans.
(5) Provide educational outreach and training to school personnel concerning:
(A) the identification of;
(B) the prevention of; and
(C) intervention in;
bullying.
(b) The fund consists of amounts deposited:         (1) under IC 33-37-9-4; and
(2) from any other public or private source.
(c) The institute shall determine grant recipients from the fund with a priority on awarding grants in the following order:
(1) A grant for a safety plan.
(2) A safe haven grant requested under section 10 of this chapter.
(3) A safe haven grant requested under section 7 of this chapter.
(d) Upon recommendation of the council, the institute shall establish a method for determining the maximum amount a grant recipient may receive under this section.
As added by P.L.61-1995, SEC.1. Amended by P.L.260-1997(ss), SEC.44; P.L.273-1999, SEC.220; P.L.98-2004, SEC.56; P.L.106-2005, SEC.1.

IC 5-2-10.1-3
Administration of fund; costs
Sec. 3. The institute established by IC 5-2-6 shall administer the fund. Costs of administering the fund shall be paid from money in the fund.
As added by P.L.61-1995, SEC.1. Amended by P.L.273-1999, SEC.221.

IC 5-2-10.1-4
Investment of money
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-5
Surplus money
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.61-1995, SEC.1.

IC 5-2-10.1-6
Application for grants; safety plan
Sec. 6. (a) A school corporation may receive a grant from the fund for programs, equipment, services, or activities included in a safety plan submitted with the application for funds to the institute.
(b) A safety plan submitted under this section must include provisions for zero (0) tolerance for alcohol, tobacco, drugs, and weapons on school property. If the institute approves the safety plan and application, the treasurer of state shall disburse from the fund to the applicant the amount of the grant certified to the treasurer of state by the institute.
As added by P.L.61-1995, SEC.1. Amended by P.L.273-1999, SEC.222.
IC 5-2-10.1-7
School safe haven programs
Sec. 7. (a) As used in this section, "program" refers to a school safe haven program.
(b) A school corporation may apply to the institute for a grant for matching funds under this chapter to establish and operate a school safe haven program.
(c) A program must include at least the following components:
(1) The school must be open to students of the school before and after normal operating hours, preferably from 7 a.m. to 9 p.m., on days determined by the school corporation.
(2) The program must operate according to a plan to do the following in the school:
(A) Reduce alcohol, tobacco, and drug abuse.
(B) Reduce violent behavior.
(C) Promote educational progress.
(d) The institute shall adopt rules to administer the program, including rules concerning evaluations by school corporations on the use and impact of grant money received through the program.
As added by P.L.260-1997(ss), SEC.45. Amended by P.L.273-1999, SEC.223.

IC 5-2-10.1-9
School safety specialists; duties
Sec. 9. (a) Each school corporation shall designate an individual to serve as the school safety specialist for the school corporation.
(b) The school safety specialist shall be chosen by the superintendent of the school corporation with the approval of the governing body.
(c) The school safety specialist shall perform the following duties:
(1) Serve on the county school safety commission, if a county school safety commission is established under section 10 of this chapter.
(2) Participate each year in a number of days of school safety training that the council determines.
(3) With the assistance of the county school safety commission, if a county school safety commission is established under section 10 of this chapter, develop a safety plan for each school in the school corporation.
(4) Coordinate the safety plans of each school in the school corporation as required under rules adopted by the Indiana state board of education.
(5) Act as a resource for other individuals in the school corporation on issues related to school discipline, safety, and security.
As added by P.L.273-1999, SEC.224.

IC 5-2-10.1-10
County school safety commissions; members; duties
Sec. 10. (a) A county may establish a county school safety

commission.
(b) The members of the commission are as follows:
(1) The school safety specialist for each school corporation located in whole or in part in the county.
(2) The judge of the court having juvenile jurisdiction in the county or the judge's designee.
(3) The sheriff of the county or the sheriff's designee.
(4) The chief officer of every other law enforcement agency in the county, or the chief officer's designee.
(5) A representative of the juvenile probation system, appointed by the judge described under subdivision (2).
(6) Representatives of community agencies that work with children within the county.
(7) A representative of the Indiana state police district that serves the county.
(8) A representative of the Prosecuting Attorneys Council of Indiana who specializes in the prosecution of juveniles.
(9) Other appropriate individuals selected by the commission.
(c) If a commission is established, the school safety specialist of the school corporation having the largest ADM (as defined in IC 20-18-2-2) in the county shall convene the initial meeting of the commission.
(d) The members shall annually elect a chairperson.
(e) A commission shall perform the following duties:
(1) Perform a cumulative analysis of school safety needs within the county.
(2) Coordinate and make recommendations for the following:
(A) Prevention of juvenile offenses and improving the reporting of juvenile offenses within the schools.
(B) Proposals for identifying and assessing children who are at high risk of becoming juvenile offenders.
(C) Methods to meet the educational needs of children who have been detained as juvenile offenders.
(D) Methods to improve communications among agencies that work with children.
(E) Methods to improve security and emergency preparedness.
(F) Additional equipment or personnel that are necessary to carry out safety plans.
(G) Any other topic the commission considers necessary to improve school safety within the school corporations within the commission's jurisdiction.
(3) Provide assistance to the school safety specialists on the commission in developing and requesting grants for safety plans.
(4) Provide assistance to the school safety specialists on the commission and the participating school corporations in developing and requesting grants for school safe haven programs under section 7 of this chapter.
(5) Assist each participating school corporation in carrying out

the school corporation's safety plans.
(f) The affirmative votes of a majority of the voting members of the commission are required for the commission to take action on a measure.
As added by P.L.273-1999, SEC.225. Amended by P.L.2-2006, SEC.11.

IC 5-2-10.1-11
School safety specialist training and certification program
Sec. 11. (a) The school safety specialist training and certification program is established.
(b) The school safety specialist training program shall provide:
(1) annual training sessions, which may be conducted through distance learning or at regional centers; and
(2) information concerning best practices and available resources;
for school safety specialists and county school safety commissions.
(c) The department of education shall do the following:
(1) Assemble an advisory group of school safety specialists from around the state to make recommendations concerning the curriculum and standards for school safety specialist training.
(2) Develop an appropriate curriculum and the standards for the school safety specialist training and certification program. The department of education may consult with national school safety experts in developing the curriculum and standards. The curriculum developed under this subdivision must include training in identifying, preventing, and intervening in bullying.
(3) Administer the school safety specialist training program and notify the institute of candidates for certification who have successfully completed the training program.
(d) The institute shall do the following:
(1) Establish a school safety specialist certificate.
(2) Review the qualifications of each candidate for certification named by the department of education.
(3) Present a certificate to each school safety specialist that the institute determines to be eligible for certification.
As added by P.L.273-1999, SEC.226. Amended by P.L.106-2005, SEC.2.

IC 5-2-10.1-12
Safe school committees; school plans
Sec. 12. (a) Each school within a school corporation shall establish a safe school committee. The committee may be a subcommittee of the committee that develops the strategic and continuous school improvement and achievement plan under IC 20-31-5.
(b) The department of education and the school corporation's school safety specialist shall provide materials to assist a safe school committee in developing a plan for the school that addresses the following issues:         (1) Unsafe conditions, crime prevention, school violence, bullying, and other issues that prevent the maintenance of a safe school.
(2) Professional development needs for faculty and staff to implement methods that decrease problems identified under subdivision (1).
(3) Methods to encourage:
(A) involvement by the community and students;
(B) development of relationships between students and school faculty and staff; and
(C) use of problem solving teams.
As added by P.L.106-2005, SEC.3. Amended by P.L.1-2006, SEC.90.



CHAPTER 10.5. REPEALED



CHAPTER 11. COUNTY DRUG FREE COMMUNITY FUND

IC 5-2-11-0.5
"Criminal justice services and activities" defined
Sec. 0.5. As used in this chapter, "criminal justice services and activities" means programs that assist:
(1) law enforcement agencies;
(2) courts;
(3) correctional facilities;
(4) programs that offer probation services; and
(5) community corrections programs;
with individuals who have alcohol or drug addictions and who are suspected of having committed a felony or misdemeanor, have been charged with a felony or misdemeanor, or have been convicted of a felony or misdemeanor.
As added by P.L.44-2006, SEC.4.

IC 5-2-11-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to a county drug free community fund established by this chapter.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-1.3
"Intervention" defined
Sec. 1.3. As used in this chapter, "intervention" means:
(1) activities performed to identify persons in need of addiction treatment services; and
(2) referring persons to or enrolling persons in addiction treatment programs.
As added by P.L.62-1995, SEC.1.

IC 5-2-11-1.6
"Local coordinating council" defined
Sec. 1.6. As used in this chapter, "local coordinating council" means a countywide citizen body approved and appointed by the commission for a drug free Indiana to plan, monitor, and evaluate comprehensive local alcohol and drug abuse plans.
As added by P.L.44-2006, SEC.5.

IC 5-2-11-1.8
"Prevention" defined
Sec. 1.8. As used in this chapter, "prevention" means the anticipatory process that prepares and supports an individual and programs with the creation and reinforcement of healthy behaviors and lifestyles.
As added by P.L.44-2006, SEC.6.

IC 5-2-11-1.9 "Prevention initiative" defined
Sec. 1.9. As used in this chapter, "prevention initiative" means a program that is designed to decrease alcohol or drug use.
As added by P.L.44-2006, SEC.7.

IC 5-2-11-2
Purpose; composition
Sec. 2. A county drug free community fund is established in each county to promote comprehensive local alcohol and drug abuse prevention initiatives by supplementing local funding for treatment, education, and criminal justice efforts. The fund consists of amounts deposited under IC 33-37-7-2(c) and IC 33-37-7-8(e).
As added by P.L.12-1990, SEC.3. Amended by P.L.98-2004, SEC.57; P.L.1-2006, SEC.91.

IC 5-2-11-3
Administration of fund
Sec. 3. The county auditor shall administer the fund. Expenditures from the fund shall be made in accordance with appropriations made under section 5 of this chapter.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-4
Surplus funds
Sec. 4. Money in the fund at the end of a fiscal year does not revert to any other fund.
As added by P.L.12-1990, SEC.3.

IC 5-2-11-5
"Commission" defined; allocation of funds; approval of plan by commission
Sec. 5. (a) As used in this section, "commission" means the commission for a drug free Indiana established by IC 5-2-6-16.
(b) Subject to subsections (c) and (d), a county fiscal body shall annually appropriate from the fund amounts allocated by the county legislative body for the use of persons, organizations, agencies, and political subdivisions to carry out recommended actions contained in a comprehensive drug free communities plan submitted by the local coordinating council and approved by the commission as follows:
(1) For persons, organizations, agencies, and political subdivisions to provide prevention and education services, at least twenty-five percent (25%) of the money in the fund.
(2) For persons, organizations, agencies, and political subdivisions to provide intervention and treatment services, at least twenty-five percent (25%) of the money in the fund.
(3) For persons, organizations, agencies, and political subdivisions to provide criminal justice services and activities, at least twenty-five percent (25%) of the money in the fund.
(4) A county fiscal body shall annually appropriate the remaining money in the fund allocated by the county legislative

body to be used by persons, organizations, agencies, and political subdivisions to provide services and activities under subdivisions (1) through (3).
(c) In the comprehensive drug free communities plan, the local coordinating council shall determine the amount of funds the county fiscal body shall appropriate to implement the objectives approved in the comprehensive drug free communities plan.
(d) If the comprehensive drug free communities plan is not approved by the commission, the county fiscal body may not appropriate any funds at the request of the local coordinating council or any other local entity.
(e) If funds are allocated by a county legislative body under subsection (b) and the commission has not approved the comprehensive drug free communities plan for the county, the commission may:
(1) approve and appoint a new local coordinating council for the county;
(2) freeze funds allocated by the county legislative body; or
(3) reevaluate the comprehensive drug free communities plan.
As added by P.L.12-1990, SEC.3. Amended by P.L.50-1993, SEC.4; P.L.62-1995, SEC.2; P.L.44-2006, SEC.8.

IC 5-2-11-6
Prohibited uses
Sec. 6. The fund may not be used to replace other funding for alcohol and drug abuse services provided to the county.
As added by P.L.12-1990, SEC.3.



CHAPTER 12. REPEALED



CHAPTER 13. LAW ENFORCEMENT ASSISTANCE FUND

IC 5-2-13-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" means a state or local law enforcement agency.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the law enforcement assistance fund established by section 4 of this chapter.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-3
"Officer" defined
Sec. 3. As used in this chapter, "officer" means a state or local law enforcement officer.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-4
Establishment of fund
Sec. 4. The law enforcement assistance fund is established to provide money to agencies to increase the number of officers on patrol in the community. The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Any other public or private source.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-5
Administration of fund
Sec. 5. The Indiana criminal justice institute established under IC 5-2-6 shall administer the fund. Costs of administering the fund:
(1) shall be paid from money in the fund; and
(2) may not exceed fifty thousand dollars ($50,000) during any year.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-6
Investment of money in fund
Sec. 6. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-7
No reversion to state general fund
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-8
Grants; application; amount; purpose
Sec. 8. (a) An agency may apply to the criminal justice institute to receive grants from the fund under this chapter.
(b) The criminal justice institute shall approve or deny a grant application submitted under this chapter.
(c) An agency may receive a grant in the amount of one hundred thousand dollars ($100,000) to train, equip, and pay the first three (3) years' salary for one (1) officer. An agency may receive a grant for an amount of up to one hundred thousand dollars ($100,000) to purchase equipment or hire and train persons to permit the agency to increase by one (1) the number of officers on patrol in the community. An agency may receive more than one (1) grant under this chapter.
(d) A grant awarded under this chapter must be used to supplement funds available to an agency, and an agency may not use a grant to replace funds that the agency would normally spend for training, personnel, equipment, and other agency expenses.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-9
Grants; restrictions
Sec. 9. (a) Except as provided in subsection (b), an agency may not receive grants under this chapter if the grant or grants allow the agency an increase of more than five percent (5%) over the total number of officers employed by the agency or on patrol in the community on the date that the agency submits its first application for a grant.
(b) An agency that employs less than thirty (30) officers on the date the agency submits its first application for a grant may receive a grant under this chapter only to hire one (1) new officer.
As added by P.L.260-1997(ss), SEC.46.

IC 5-2-13-10
Rules
Sec. 10. The board of trustees of the criminal justice institute shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.260-1997(ss), SEC.46.



CHAPTER 14. METHAMPHETAMINE ABUSE TASK FORCE



CHAPTER 15. METHAMPHETAMINE LAB REPORTING

IC 5-2-15-1
"Law enforcement agency"
Sec. 1. As used in this chapter, "law enforcement agency" has the meaning set forth in IC 10-11-8-2.
As added by P.L.192-2005, SEC.3.

IC 5-2-15-2
"Methamphetamine laboratory"
Sec. 2. As used in this chapter, "methamphetamine laboratory" means a location or facility that:
(1) is being used;
(2) was intended to be used; or
(3) has been used;
to produce methamphetamine.
As added by P.L.192-2005, SEC.3.

IC 5-2-15-3
Reporting of methamphetamine laboratory by law enforcement agency
Sec. 3. A law enforcement agency that terminates the operation of a methamphetamine laboratory shall report the existence and location of the methamphetamine laboratory to:
(1) the state police department;
(2) the local fire department that serves the area in which the methamphetamine laboratory is located; and
(3) the county health department or, if applicable, multiple county health department of the county in which the methamphetamine laboratory is located;
on a form and in the manner prescribed by guidelines adopted by the superintendent of the state police department under IC 10-11-2-31.
As added by P.L.192-2005, SEC.3.

IC 5-2-15-4 Version a
Law enforcement agency to report child under 14 found at methamphetamine lab
Note: This version of section amended by P.L.145-2006, SEC.10. See also following version of this section amended by P.L.151-2006, SEC.2.
Sec. 4. A law enforcement agency that discovers a child less than fourteen (14) years of age at a methamphetamine laboratory shall notify the department of child services.
As added by P.L.192-2005, SEC.3. Amended by P.L.145-2006, SEC.10.

IC 5-2-15-4 Version b
Reporting of children under 18 found at sites used to manufacture controlled substances      Note: This version of section amended by P.L.151-2006, SEC.2. See also preceding version of this section amended by P.L.145-2006, SEC.10.
Sec. 4. A law enforcement agency that discovers a child less than eighteen (18) years of age at a site used for the illegal manufacture of a controlled substance (as defined in IC 35-48-1-9) shall notify the department of child services.
As added by P.L.192-2005, SEC.3. Amended by P.L.151-2006, SEC.2.



CHAPTER 16. METHAMPHETAMINE ABUSE REPORTING

IC 5-2-16-1
"Law enforcement agency"
Sec. 1. As used in this chapter, "law enforcement agency" has the meaning set forth in IC 10-11-8-2.
As added by P.L.151-2006, SEC.3.

IC 5-2-16-2
"Methamphetamine abuse"
Sec. 2. As used in this chapter, "methamphetamine abuse" means the:
(1) use;
(2) sale;
(3) manufacture;
(4) transport; or
(5) delivery;
of methamphetamine or of a methamphetamine precursor, if the precursor is being used, sold, manufactured, transported, or delivered to facilitate the manufacture of methamphetamine.
As added by P.L.151-2006, SEC.3.

IC 5-2-16-3
Reporting of methamphetamine abuse
Sec. 3. A law enforcement agency that discovers evidence of methamphetamine abuse shall report the methamphetamine abuse to the criminal justice institute on a form and in the manner prescribed by guidelines adopted by the criminal justice institute under IC 5-2-6-18.
As added by P.L.151-2006, SEC.3.






ARTICLE 3. PUBLICATION OF NOTICES

CHAPTER 1. PUBLICATION PROCEDURES

IC 5-3-1-0.4
"Newspaper" defined
Sec. 0.4. As used in this chapter, "newspaper" refers to a newspaper:
(1) that:
(A) is a daily, weekly, semiweekly, or triweekly newspaper of general circulation;
(B) has been published for at least three (3) consecutive years in the same city or town;
(C) has been entered, authorized, and accepted by the United States Postal Service for at least three (3) consecutive years as mailable matter of the periodicals class; and
(D) has at least fifty percent (50%) of all copies circulated paid for by subscribers or other purchasers at a rate that is not nominal; or
(2) that:
(A) is a daily, weekly, semiweekly, or triweekly newspaper of general circulation;
(B) has been entered, authorized, and accepted by the United States Postal Service as mailable matter of the periodicals class;
(C) has at least fifty percent (50%) of all copies circulated paid for by subscribers or other purchasers at a rate that is not nominal; and
(D) meets the greater of the following conditions:
(i) The newspaper's paid circulation during the preceding year is equal to at least fifty percent (50%) of the paid circulation for the largest newspaper with a periodicals class permit located in the county in which the newspaper is published, based on the average paid or requested circulation for the preceding twelve (12) months reported in the newspaper's United States Postal Service Statement of Ownership published by the newspaper in October of each year or based on the newspaper's initial application for a permit from the United States Postal Service.
(ii) The newspaper has an average daily paid circulation of one thousand five hundred (1,500) based on the average paid or requested circulation for the preceding twelve (12) months reported in the newspaper's United States Postal Service Statement of Ownership published by the newspaper in October of each year or based on the newspaper's initial application for a permit from the United States Postal Service. As added by P.L.64-1995, SEC.1. Amended by P.L.38-1997, SEC.1; P.L.169-2006, SEC.1.



CHAPTER 2. NEWSPAPERS QUALIFIED TO PUBLISH LEGAL NOTICES

IC 5-3-2-1 Repealed
(Repealed by Acts 1982, P.L.33, SEC.50.)



CHAPTER 3. PUBLICATION OF LEGAL NOTICES IN TRADE JOURNALS AND MAGAZINES

IC 5-3-3-1
Circulation requirements
Sec. 1. In all cases in which the law now or hereafter provides for the publication of a legal notice or notices pertaining to public works projects in any newspaper, it shall hereafter be legal for the governmental agency or official required by law to provide for and effect publication of such legal notice or notices required by law to be published, also to make publication of such notice or notices, not to exceed three times within any continuous period of twenty one (21) days, and to incur the cost thereof at charges regularly made for the publication of classified advertising, in any highway or construction trade journal or magazine published not less often than biweekly, and having general state-wide circulation within not less than three-fourths (3/4) of the counties of the state, whenever in the judgment of such agency or official state-wide publicity for the subject matter of such notice or notices is deemed to be to the possible advantage of the affected state or local governmental agency in the more economical or efficient procurement or performance of the property, supplies, work, service or other public project which is the subject matter of such notice or notices; provided, expressly, that such authority shall be discretionary and not required or mandatory upon any governmental agency or official.
(Formerly: Acts 1973, P.L.32, SEC.1.)

IC 5-3-3-2
Supplemental effect of law
Sec. 2. This chapter shall not be deemed to alter, amend or repeal any other law of the state of Indiana but shall be supplemental and in addition to any other law now in force providing for the publication of legal notices in a newspaper of general circulation.
(Formerly: Acts 1973, P.L.32, SEC.1.)



CHAPTER 4. PUBLICATION OF NOTICES CONTAINING LEGAL DESCRIPTIONS

IC 5-3-4-1
Application
Sec. 1. This chapter applies to a notice published by a governmental body that contains or is required by law to contain the legal description of real property.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-2
"Governmental body" defined
Sec. 2. As used in this chapter, "governmental body" means any of the following:
(1) A state agency (as defined in IC 4-13-1-1).
(2) The legislative department of state government.
(3) The judicial department of state government.
(4) A political subdivision (as defined in IC 36-1-2-13).
(5) A state educational institution (as defined in IC 20-12-0.5-1).
(6) An instrumentality of the state that performs essential governmental functions.
(7) The state lottery commission created by IC 4-30-3-1.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-3
Street address or other common description statement
Sec. 3. A notice must contain a statement, for informational purposes only, of the location of each property by:
(1) street address if any; or
(2) other common description of the real property other than the legal description.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-4
Order of descriptions
Sec. 4. The statement required by section 3 of this chapter must precede the legal description in the notice.
As added by P.L.31-1992, SEC.1.

IC 5-3-4-5
Misstatement in common description; effect
Sec. 5. A misstatement in the statement required by section 3 of this chapter does not invalidate an otherwise valid notice.
As added by P.L.31-1992, SEC.1.






ARTICLE 4. OFFICERS' BONDS AND OATHS

CHAPTER 1. FILING, RECORDING, AND TERMS OF BONDS AND OATHS

IC 5-4-1-1
Oaths; officers and deputies; prosecuting attorneys and deputies
Sec. 1. (a) Except as provided in subsection (c), every officer and every deputy, before entering on the officer's or deputy's official duties, shall take an oath to support the Constitution of the United States and the Constitution of the State of Indiana, and that the officer or deputy will faithfully discharge the duties of such office.
(b) A prosecuting attorney and a deputy prosecuting attorney shall take the oath required under subsection (a) before taking office.
(c) This subsection applies to a deputy of a political subdivision. An individual appointed as a deputy is considered an employee of the political subdivision performing ministerial functions on behalf of an officer and is not required to take the oath prescribed by subsection (a). However, if a chief deputy assumes the duties of an office during a vacancy under IC 3-13-11-12, the chief deputy must take the oath required under subsection (a) before entering on the official duties of the office.
(Formerly: Acts 1852, 1RS, c.13, s.1.) As amended by P.L.49-1989, SEC.2; P.L.176-1999, SEC.119.



CHAPTER 2. REPEALED



CHAPTER 3. ACKNOWLEDGMENT OF BONDS

IC 5-4-3-1
Certification of acknowledgment
Sec. 1. (a) An official bond of any state, county, township, or other public officer may not be approved until the execution is acknowledged by the principal and sureties before some officer authorized to take the acknowledgment of deeds. The officer taking the acknowledgment shall certify the act on the bond.
(b) In the case of a surety company, the official bonds of the county treasurer and the city controller acting as city treasurer in a second class city shall be signed and acknowledged by the appropriate officers of the company in the presence of a notary public or other officer authorized to take acknowledgments. Otherwise, the official bonds of those officers shall be signed and acknowledged by the officers and their sureties in the presence of at least a majority of the board of county commissioners in the case of the county treasurer and of a majority of the common council of the city in the case of the city controller acting as city treasurer of a second class city.
(Formerly: Acts 1865(ss), c.76, s.1.) As amended by Acts 1980, P.L.8, SEC.37.

IC 5-4-3-2
Defenses
Sec. 2. The sureties in any official bond, taken and acknowledged as contemplated in the foregoing section, shall, as between such sureties and the state, be deemed and taken to be principals; and it shall not be competent for any surety in such bond to set up, as a defense to an action brought for a breach of the condition thereof, any matter which would not be available as a defense to the principal in such bond.
(Formerly: Acts 1865(ss), c.76, s.2.)



CHAPTER 4. INSUFFICIENCY, RELEASE, AND LIABILITY OF SURETIES

IC 5-4-4-1
Officers ceasing to do business; insufficient sureties; proceedings against officer
Sec. 1. Whenever the clerk of the circuit court with jurisdiction in the county where an officer resides determines or a voter eligible to vote for an officer files an affidavit with the clerk stating that:
(1) the sureties for the official bond of an officer have ceased to do business in Indiana;
(2) the security for an official bond of an officer has become insufficient; or
(3) the penalty has become inadequate to secure the faithful performance of the duties of an officer's office by the diminution of the penalty by suit, an increase of liabilities from the enactment of statutes after the commencement of an officer's term, or other sufficient cause;
the clerk shall issue a writ to the sheriff commanding the officer to appear before the judge of the circuit court with jurisdiction in the county in which the officer resides ten (10) days after the service of process and answer the complaint. The summons shall be served, return made, and fees charged as in the case of other summons.
(Formerly: Acts 1852, 1RS, c.12, s.1.) As amended by P.L.1-1990, SEC.52.



CHAPTER 5. BONDS OBTAINED FROM SURETY COMPANIES

IC 5-4-5-1
Who must furnish bond
Sec. 1. Every public official elected or appointed to any public office, employment or position of trust, and officer of the Indiana national guard, who is required to execute and furnish a bond or other like obligation may procure such bond or other like obligation from a surety company or surety companies authorized by law to transact business in this state and competent to execute and furnish a bond or other like obligation of the character required.
(Formerly: Acts 1925, c.30, s.1; Acts 1931, c.27, s.1.) As amended by Acts 1981, P.L.47, SEC.5.

IC 5-4-5-2
Cost of bond; source of payment
Sec. 2. The cost of any such bond or other like obligation so procured, if furnished by a state officer or employee, shall be paid out of the general fund of the state treasury; if furnished by an officer or employee of any state institution, such cost shall be paid out of the maintenance fund of such institution; if furnished by a county, city, town, or township officer or employee, such cost shall be paid out of the general fund of the county, city, town, or township in and for which such officer or employee shall have been or shall be elected or appointed, as the case may be; if furnished by any officer or employee of any school corporation, such cost shall be paid out of the special school fund of the school corporation in and for which such officer or employee shall have been or shall be elected or appointed; and if furnished by any officer or employee of any municipal corporation or political subdivision of the state, other than those designated in this section, such cost shall be paid out of the operating or maintenance fund of such corporation or political subdivision in or for which such officer or employee is acting.
(Formerly: Acts 1925, c.30, s.2.) As amended by P.L.25-1986, SEC.15.

IC 5-4-5-3
Cost of bond; method of payment
Sec. 3. The cost of any such surety bond or other like obligation so required, as hereinbefore provided, shall be paid in the same manner as office expenses, and the proper fiduciary officer of the state or of any such municipal corporation or institution is hereby authorized and directed, upon the presentation of a voucher therefor, to issue his warrant, without an appropriation having been previously made therefor, in such amount as may be necessary to pay for the cost of such bond or obligation.
(Formerly: Acts 1925, c.30, s.3.)

IC 5-4-5-4 Bonds executed before passage of act
Sec. 4. In the event that any surety bond shall have been procured and executed, prior to February 28, 1925, by any officer whose term of office will extend beyond February 28, 1925, any deferred payments on any such bond which may fall due on or after January 1, 1926, shall be paid, as provided in this chapter, out of the funds of the state or of the municipal corporation or political subdivision or institution in and for which such public official is acting.
(Formerly: Acts 1925, c.30, s.4.) As amended by P.L.25-1986, SEC.16.

IC 5-4-5-5
Blanket bonds; crime policies; faithful performance of duty of state employee or instrumentality
Sec. 5. (a) This section applies notwithstanding any other statute.
(b) Whenever the state or an instrumentality of the state pays for a bond or crime insurance policy endorsed to cover the faithful performance of duty of an employee of the state or an instrumentality of the state (including a public official or deputy), the bond or crime insurance policy must, when feasible, cover all of the employees in:
(1) an individual state agency or instrumentality; or
(2) two (2) or more state agencies or instrumentalities specified in the blanket bond or crime insurance policy.
The Indiana department of administration may require two (2) or more state agencies to obtain a joint blanket bond or crime insurance policy endorsed to include faithful performance.
(c) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.14-1986, SEC.10. Amended by P.L.49-1995, SEC.5.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. OFFICERS' DEPUTIES

CHAPTER 1. APPOINTMENT OF DEPUTIES

IC 5-6-1-1
Officers authorized to appoint deputies; bonds
Sec. 1. (a) The secretary of state, the auditor of state, the treasurer of state, the sheriff of the supreme court, and every clerk of the circuit court may appoint deputies, when necessary or when required, if provision shall have been made for paying such deputies for their services from the funds of the state or of the county or from fees received for their services.
(b) Any such officer may require any deputy so appointed to give bond, in such amount as may be prescribed by law or as may be fixed by such officer, conditioned for the proper and faithful discharge of all official duties as such deputy, and for the safe accounting of all funds received by the deputy or entrusted to the deputy's care, control, or management.
(Formerly: Acts 1852, 1RS, c.28, s.1; Acts 1855, c.41, s.1; Acts 1925, c.164, s.1; Acts 1959, c.314, s.1.) As amended by Acts 1981, P.L.11, SEC.17; P.L.14-2004, SEC.181.

IC 5-6-1-2
Oaths; duties
Sec. 2. (a) Subsection (b) does not apply to the deputy of a circuit court clerk.
(b) Deputies shall take the oath required of their principals.
(c) A deputy may perform all the official duties of the deputy's principal, being subject to the same regulations and penalties.
(Formerly: Acts 1852, 1RS, c.28, s.2.) As amended by P.L.176-1999, SEC.123; P.L.26-2000, SEC.33.

IC 5-6-1-3
Responsibility of principals for official acts of deputies
Sec. 3. Such principals shall be responsible for all the official acts of their deputies.
(Formerly: Acts 1852, 1RS, c.28, s.3.)



CHAPTER 2. DEPUTIES FOR OFFICERS IN MILITARY SERVICE

IC 5-6-2-1
Who may appoint deputies
Sec. 1. All persons holding civil offices under the laws of this state, except judges, notaries public, and the officers that the Constitution of the State of Indiana expressly requires personally to perform the duties of their respective offices, who enter the volunteer or militia forces called into service under the authority of the United States, or of this state, may appoint deputies who, during a service related absence of their principals, may perform all the duties appertaining by law to the office.
(Formerly: Acts 1861(ss), c.26, s.1.) As amended by P.L.1-1990, SEC.55.

IC 5-6-2-2
Principal not considered to have vacated office
Sec. 2. When under existing laws the duties of any office may be performed by deputy, the person holding such office shall not be deemed to have vacated the same by entering into the service named in the preceding section, but the duties of such office may be performed by deputy as if the principal had not entered into the military service.
(Formerly: Acts 1861(ss), c.26, s.2.)

IC 5-6-2-3
Oaths; bond
Sec. 3. Such deputies by this chapter authorized to be appointed shall take the oath required of their principals and be subject to the same rules and penalties and shall each file an official bond in the same manner and in the same penalty required by law of their principals.
(Formerly: Acts 1861(ss), c.26, s.3.) As amended by P.L.25-1986, SEC.17.



CHAPTER 3. REPEALED



CHAPTER 4. DEPUTIES OF LOCAL OFFICERS

IC 5-6-4-1
Applicability of chapter
Sec. 1. This chapter applies to a deputy of an officer of a political subdivision or a judicial circuit.
As added by P.L.176-1999, SEC.124.

IC 5-6-4-2
Applicability of definitions
Sec. 2. The definitions in IC 36-1-2 apply throughout this chapter.
As added by P.L.176-1999, SEC.124.

IC 5-6-4-3
State constitutional considerations
Sec. 3. For purposes of Article 2, Section 9 of the Constitution of the State of Indiana, the position of appointed deputy of an officer of a political subdivision or a judicial circuit is not a lucrative office.
As added by P.L.176-1999, SEC.124.






ARTICLE 7. OFFICERS' FEES AND SALARIES

CHAPTER 1. STATE OFFICERS' FEES AND SALARIES

IC 5-7-1-1
Fees authorized
Sec. 1.The secretary of state, provided that no fees shall be charged against the United States, or this, or any other state, or any county of this state, nor against any officer of either of them, for any attestation, certificate or paper required by them for official use, shall be authorized to charge and collect on behalf of the state of Indiana a fee to be paid by the parties requiring the service, for all copying of records, papers and documents not otherwise provided for, ten cents ($0.10) per page.
(Formerly: Acts 1895, c.145, s.3.) As amended by Acts 1978, P.L.12, SEC.7; P.L.34-1997, SEC.2.



CHAPTER 2. FEES CHARGED ILLEGALLY

IC 5-7-2-1
Illegally taxed fees
Sec. 1. It shall be unlawful for any officer in this state, under color of his office, to tax, or permit to be taxed in his office, any fee or sum of money that is not legally allowable under the statute or statutes of the state.
(Formerly: Acts 1883, c.42, s.1.)

IC 5-7-2-2
Fees must be specified
Sec. 2. No county or township officer in this state shall, under color of the officer's office, charge, tax up, or receive, or permit to be taxed up or received, in relation to any service in or about the officer's office, any fee or sum of money except such fee or sum of money as is plainly specified in IC 33-37 and IC 36-2 without resort to implication.
(Formerly: Acts 1883, c.42, s.2.) As amended by P.L.25-1986, SEC.20; P.L.5-1988, SEC.31; P.L.98-2004, SEC.59.

IC 5-7-2-3
Laws specifying fees; construction
Sec. 3. Whenever IC 33-37 or IC 36-2 specifies a fee or sum of money as compensation for any service, duty, or thing, the same shall be construed to be in full therefor, and it shall be unlawful to charge, tax up, or receive any further or additional sum under color of any claim or construction of law.
(Formerly: Acts 1883, c.42, s.3.) As amended by P.L.25-1986, SEC.21; P.L.5-1988, SEC.32; P.L.98-2004, SEC.60.

IC 5-7-2-4
Fees for services not actually rendered
Sec. 4. It shall be unlawful to charge, tax up or receive, or permit to be charged, taxed up or received, under claim or color of office or official right, any fee or sum of money for or on account of services that were not actually executed and rendered.
(Formerly: Acts 1883, c.42, s.4.)

IC 5-7-2-5
Services existing only by legal fiction
Sec. 5. No officer of this state, county, township, or other officer, shall ever tax up, charge, receive or suffer to be taxed up, or received in such office, under color of such office, any fee or sum or money for services contemplated to exist only by legal fiction.
(Formerly: Acts 1883, c.42, s.5.)

IC 5-7-2-6
Cumulative and superadditional fees      Sec. 6. It shall be unlawful to tax up, charge, or receive fees or sums of money in county, township, or other public offices in this state, under color of office, as if the sums and fees allowed and fixed by IC 33-37 and IC 36-2 are cumulative and superadditional.
(Formerly: Acts 1883, c.42, s.6.) As amended by P.L.25-1986, SEC.22; P.L.5-1988, SEC.33; P.L.98-2004, SEC.61.

IC 5-7-2-7
Nonstatutory allowances; circuit court clerks; per diem
Sec. 7. It shall be unlawful for any board of commissioners to allow any county, township or other public officer, any sum of money out of a county treasury except when the statutes confer the clear and unequivocal authority to do so: Provided, That the clerk of the circuit court shall receive for attendance upon the circuit court the same per diem as is allowed for attendance upon criminal and superior courts.
(Formerly: Acts 1883, c.42, s.7.)

IC 5-7-2-8
Violations; civil actions
Sec. 8. If any county, township, or other public officer of the state shall violate or disregard this chapter or any part thereof and shall thereby obtain any fee or sum of money denied him by this chapter or any part of this chapter, the person or persons from whom he received such money shall have the right of civil action in any of the courts of the county for the recovery of such money, and shall, in connection therewith, recover the sum of not less than ten dollars ($10) damages and not more than thirty dollars ($30) damages, but such suit shall be preceded by demand.
(Formerly: Acts 1883, c.42, s.8.) As amended by P.L.25-1986, SEC.23.



CHAPTER 3. ADVANCE PAYMENT OF SALARIES PROHIBITED

IC 5-7-3-1
Advance payments prohibited
Sec. 1. (a) Public officers may not draw or receive their salaries in advance.
(b) This section does not prohibit a payment under IC 36-4-8-9.
(Formerly: Acts 1863, c.36, s.1.) As amended by P.L.37-1986, SEC.1.



CHAPTER 4. SALARY DISCONTINUED WHILE OFFICER INCARCERATED

IC 5-7-4-1
Elected officials; salary while incarcerated
Sec. 1. Any elected official of any county, city, town, township or the state shall not be entitled to receive payment of any salary or fees, as fixed by law, covering the period during which such elected official is incarcerated in any penal institution as the result of a sentence by any court upon conviction of any crime, except such pay or fees as may have been earned prior to his or her incarceration. Any public official charged with the duty of paying the salaries and fees of any elected official of any county, city, town, township or the state is prohibited from paying any salary and fees to such elected official while such elected official is incarcerated in any penal institution, excepting such pay or fees as may have been earned prior to his or her incarceration.
(Formerly: Acts 1951, c.56, s.1.)



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED






ARTICLE 8. OFFICERS' IMPEACHMENT, REMOVAL, RESIGNATION, AND DISQUALIFICATION

CHAPTER 1. IMPEACHMENT AND REMOVAL FROM OFFICE

IC 5-8-1-1
Officers; judges; prosecuting attorney; liability to impeachment
Sec. 1. (a) Under Article 6, Sections 7 and 8 of the Constitution of the State of Indiana, all state officers other than justices of the supreme court or judges of the court of appeals of Indiana or the Indiana tax court, all other judges, prosecuting attorneys, and all county, city, town, and township officers are liable to impeachment for any misdemeanor in office.
(b) A justice of the supreme court or a judge of the court of appeals of Indiana or of the Indiana tax court is subject to removal from office under Article 7, Section 11 of the Constitution of the State of Indiana.
(Formerly: Acts 1897, c.182, s.1.) As amended by P.L.3-1993, SEC.241.



CHAPTER 2. REMOVAL FROM OFFICE FOR INTOXICATION

IC 5-8-2-1
Voluntary intoxication during business hours
Sec. 1. Any person holding any office under the constitution or laws of this state who shall voluntarily become intoxicated within the business hours of the office, or is in the habit of becoming intoxicated by the use of intoxicating liquors, shall be removed from office under IC 34-17.
(Formerly: Acts 1875, c.58, s.1.) As amended by P.L.3-1993, SEC.244; P.L.1-1998, SEC.68.



CHAPTER 3. DISQUALIFICATION BY VIOLATION OF FEDERAL LAW

IC 5-8-3-1
Draft dodging; sedition
Sec. 1. A person may not hold an office within Indiana, either by election or appointment, if the person has been convicted of:
(1) evading the Selective Service Act (50 App. U.S.C. 451-473);
(2) engaging in conspiracy or an attempt to defraud the government of the United States;
(3) seditious utterances in violation of the laws of the United States; or
(4) any other crime against the laws of the United States where the sentence imposed exceeded six (6) months.
(Formerly: Acts 1921, c.83, s.1.) As amended by P.L.3-1987, SEC.498; P.L.10-1988, SEC.216.

IC 5-8-3-2
Appointment or election void
Sec. 2. Any appointment or election of any person lacking the qualification described in section 1 of this chapter is absolutely void and the person shall be removed from office under IC 34-17.
(Formerly: Acts 1921, c.83, s.2.) As amended by P.L.25-1986, SEC.25; P.L.3-1993, SEC.245; P.L.1-1998, SEC.69.



CHAPTER 3.5. NOTICE OF RESIGNATION

IC 5-8-3.5-1
Notices of resignation and vacancy
Sec. 1. (a) An officer who wants to resign shall give written notice of the officer's resignation as follows:
(1) The governor and lieutenant governor shall notify the principal clerk of the house of representatives and the principal secretary of the senate to act in accordance with Article 5, Section 10 of the Constitution of the State of Indiana. The clerk and the secretary shall file a copy of the notice with the office of the secretary of state.
(2) A member of the general assembly shall notify the following, whichever applies:
(A) A member of the senate shall notify the president pro tempore of the senate.
(B) A member of the house of representatives shall notify the speaker of the house of representatives.
(3) The following officers commissioned by the governor under IC 4-3-1-5 shall notify the governor:
(A) An elector or alternate elector for President and Vice President of the United States.
(B) The secretary of state, auditor of state, treasurer of state, superintendent of public instruction, or attorney general.
(C) An officer elected by the general assembly, the senate, or the house of representatives.
(D) A justice of the Indiana supreme court, judge of the Indiana court of appeals, or judge of the Indiana tax court.
(E) A judge of a circuit, city, county, probate, superior, town, or township small claims court.
(F) A prosecuting attorney.
(G) A circuit court clerk.
(H) A county auditor, county recorder, county treasurer, county sheriff, county coroner, or county surveyor.
(4) An officer of a political subdivision (as defined by IC 36-1-2-13) other than an officer listed in subdivision (3) shall notify the circuit court clerk of the county containing the largest percentage of population of the political subdivision.
(5) An officer not listed in subdivisions (1) through (4) shall notify the person or entity from whom the officer received the officer's appointment.
(b) A person or an entity that receives notice of a resignation and does not have the power to fill the vacancy created by the resignation shall, not later than seventy-two (72) hours after receipt of the notice of resignation, give notice of the vacancy to the person or entity that has the power to:
(1) fill the vacancy; or
(2) call a caucus for the purpose of filling the vacancy.
As added by Acts 1980, P.L.8, SEC.39. Amended by P.L.49-1983,

SEC.1; P.L.6-1983, SEC.17; P.L.5-1986, SEC.12; P.L.1-1991, SEC.31; P.L.10-1992, SEC.27; P.L.3-1993, SEC.246; P.L.3-1997, SEC.419; P.L.26-2000, SEC.34; P.L.14-2004, SEC.182.



CHAPTER 4. RESIGNATIONS

IC 5-8-4-1
No right to withdrawal without consent
Sec. 1. Whenever any officer, servant or employee of the state of Indiana, or of any board, bureau, commission, department, division, instrumentality or agency thereof, or of any city, town, county, township, or school corporation, or of any board, bureau, commission, department, division, instrumentality or agency of any city, town, county, township, or school corporation, shall submit in writing his or her resignation, whether to take effect at once, when accepted, or at some future fixed date, with the proper officer, person or persons or authority of government to receive such resignation, the person so submitting such written resignation shall have no right to withdraw, rescind, annul or amend such resignation without the consent of the officer, person or persons or authority of government having power by law to fill such vacancy.
(Formerly: Acts 1945, c.119, s.1.)



CHAPTER 5. NOTICE OF A TOWN COUNCIL VACANCY

IC 5-8-5-1
Applicability
Sec. 1. This chapter applies when a vacancy must be filled under:
(1) IC 3-13-9; or
(2) IC 3-13-11;
due to a reason set forth in IC 36-5-2-6.5(3).
As added by P.L.174-2002, SEC.4. Amended by P.L.1-2003, SEC.16; P.L.119-2005, SEC.26.

IC 5-8-5-2
"Member" defined
Sec. 2. As used in this chapter, "member" refers to a town council member.
As added by P.L.174-2002, SEC.4.

IC 5-8-5-3
Public meeting to determine vacancy on town council
Sec. 3. (a) The town council may hold a public meeting to determine whether a circumstance has occurred under IC 36-5-2-6.5(3) that results in a vacancy on the town council. The town council may set a meeting for making the determination on its own motion, or a person may petition the town council to set a meeting to make the determination. The town council may grant or deny a petition for a meeting.
(b) If a person files a petition with the council, the petition must state the basis for the person's claim that a circumstance has occurred under IC 36-5-2-6.5(3).
As added by P.L.174-2002, SEC.4. Amended by P.L.1-2003, SEC.17; P.L.119-2005, SEC.27.

IC 5-8-5-4
Declaring vacancy on town council; notice of vacancy
Sec. 4. (a) If the town council is reasonably satisfied that any circumstance has occurred under IC 36-5-2-6.5(3), the council may, by an affirmative vote of a majority of the members appointed to the body, vote to declare a vacancy in the town council membership. The member who is alleged to have vacated the member's seat may participate in the meeting as a member, but may not vote on the issue.
(b) If the member who is the subject of the petition or motion does not attend the meeting at which the town council makes the determination that a vacancy exists, the town council shall mail notice of its determination to the member.
(c) If the town council determines that a vacancy exists, the town clerk-treasurer shall give the circuit court clerk notice of the determination not later than five (5) days after the date of the town council's determination. The circuit court clerk shall give notice to

the county chairman if a caucus is required under IC 3-13-11 to fill the vacancy.
As added by P.L.174-2002, SEC.4. Amended by P.L.1-2003, SEC.18; P.L.119-2005, SEC.28.

IC 5-8-5-5
Right of vacating town council member to file action
Sec. 5. The member whose seat is vacated may file an action under IC 34-17-1 with the circuit court of the county where the town is located.
As added by P.L.174-2002, SEC.4.



CHAPTER 6. NOTICE OF DEATH OF AN OFFICEHOLDER

IC 5-8-6-1
Applicability
Sec. 1. This chapter applies when a vacancy must be filled under:
(1) IC 3-13-4;
(2) IC 3-13-5;
(3) IC 3-13-6;
(4) IC 3-13-7;
(5) IC 3-13-8;
(6) IC 3-13-9;
(7) IC 3-13-10;
(8) IC 3-13-11; or
(9) IC 20;
due to the death of an officeholder.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-2
"Officeholder"
Sec. 2. As used in this chapter, "officeholder" refers to a person who holds a state office, legislative office, local office, or school board office (as those terms are defined in IC 3-5-2).
As added by P.L.119-2005, SEC.29.

IC 5-8-6-3
Certification of officeholder's death
Sec. 3. (a) A person who knows of the death of an officeholder may certify the death to the following:
(1) The governor, in the case of the death of any of the following:
(A) An individual who holds a state office (as defined in IC 3-5-2-48).
(B) An individual who is a judge of a circuit, superior, probate, county, or city court.
(2) The secretary of state, in the case of the death of an individual who holds a legislative office (as defined in IC-3-5-2-28).
(3) The circuit court clerk of the county in which the officeholder resided, in the case of the death of an officeholder of a county, city, town, township, or school corporation not covered under subdivision (1).
(b) A person who certifies the death of an officeholder shall:
(1) state the information that causes the person to believe the officeholder has died; and
(2) certify, under the penalties for perjury, that to the best of the person's knowledge and belief, the information stated is true.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-4 Vacancies filled by governor
Sec. 4. When the governor:
(1) obtains information concerning the death of an individual who:
(A) holds a state office (as defined in IC 3-5-2-48); or
(B) is a judge of a circuit, superior, probate, county, or city court; and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the governor shall fill the vacancy as provided by law.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-5
Secretary of state's notice
Sec. 5. (a) When the secretary of state:
(1) obtains information concerning the death of an individual who holds a legislative office (as defined in IC 3-5-2-28); and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the secretary of state shall give notice of the death to the state chairman of the political party that elected or selected the deceased individual.
(b) The secretary of state shall give the notice required by subsection (a) not later than seventy-two (72) hours after the requirements of subsection (a)(1) and (a)(2) are satisfied.
As added by P.L.119-2005, SEC.29.

IC 5-8-6-6
Circuit court clerk's notice
Sec. 6. (a) When a circuit court clerk:
(1) obtains information concerning the death of an officeholder of a county, city, town, township, or school corporation not subject to section 4 of this chapter; and
(2) is reasonably satisfied that the information described in subdivision (1) is true;
the circuit court clerk shall give notice of the death to the person described in subsection (b).
(b) The circuit court clerk shall give the notice required by subsection (a) to:
(1) the person who must give notice of any meeting or caucus required to fill the vacancy caused by the death; or
(2) if a meeting or caucus is not required to fill the vacancy, the person who has the power to fill the vacancy.
(c) The circuit court clerk shall give the notice required by subsection (a) not later than seventy-two (72) hours after the requirements of subsection (a)(1) and (a)(2) are satisfied.
As added by P.L.119-2005, SEC.29.






ARTICLE 9. LEAVES OF ABSENCE AND APPOINTMENT PREFERENCES FOR MILITARY SERVICE

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. PREFERENCE FOR APPOINTMENT OF VETERANS

IC 5-9-3-1
Civil offices
Sec. 1. Persons honorably discharged from the military or naval service of the United States, by reason of disability resulting from wounds or sickness incurred in the line of duty, shall be preferred for appointment to civil offices, provided they are found to possess the capacity necessary for the proper discharge of such offices.
(Formerly: Acts 1919, c.65, s.1.)

IC 5-9-3-2
Preference points
Sec. 2. Political subdivisions of the state of Indiana shall allow preference points to eligible armed forces veterans who are being examined for full time employment. Preference points awarded to such veterans on each such examination shall be ten percent (10%) of the total number of points which may be obtained thereon.
To be eligible to receive preference points, under this chapter, a person must have: (a) served on active duty in the armed forces of the United States for at least one hundred eighty-one (181) days, and
(b) received an honorable discharge.
The provisions of this chapter are in lieu of any policy of a political subdivision allowing employment preference for veterans in effect before July 1, 1975.
(Formerly: Acts 1975, P.L.38, SEC.1.)



CHAPTER 4. LEAVES OF ABSENCE FOR MILITARY SERVICE

IC 5-9-4-1
Applicability of chapter
Sec. 1. (a) This chapter applies to a person who:
(1) holds a state, legislative, local, or school board office (all as defined in IC 3-5-2);
(2) is called into active duty in the:
(A) armed forces of the United States; or
(B) the national guard; and
(3) may not appoint a deputy under IC 5-6-2.
(b) This chapter may not be applied in violation of Article 2, Section 9 of the Constitution of the State of Indiana.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-2
"Active duty"
Sec. 2. As used in this chapter, "active duty" means full-time service in:
(1) the armed forces of the United States; or
(2) the national guard;
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-3
"Armed forces of the United States"
Sec. 3. As used in this chapter, "armed forces of the United States" means the active or reserve components of:
(1) the army;
(2) the navy;
(3) the air force;
(4) the coast guard;
(5) the marine corps; or
(6) the merchant marine.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-4
"National guard"
Sec. 4. As used in this chapter, "national guard" means:
(1) the Indiana army national guard; or
(2) the Indiana air national guard.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-5
"Officeholder"
Sec. 5. As used in this chapter, "officeholder" refers to a person who holds a state, legislative, local, or school board office (all as defined in IC 3-5-2). As added by P.L.79-2004, SEC.1.

IC 5-9-4-6
Officeholder's leave of absence for active duty
Sec. 6. (a) An officeholder who:
(1) is called into active duty in the:
(A) armed forces of the United States; or
(B) national guard; and
(2) as a result of the action described in subdivision (1), is unable to perform the duties of the officeholder's office;
is entitled to a leave of absence from the officeholder's office for the period of the active duty.
(b) An officeholder has not vacated the officeholder's office by taking a leave of absence described in subsection (a).
As added by P.L.79-2004, SEC.1.

IC 5-9-4-7
Written notice of leave; person receiving notice; contents of notice
Sec. 7. (a) Except as provided in subsection (b) or (c), an officeholder who elects to take the leave of absence described in section 6 of this chapter shall give written notice that the officeholder is taking a leave of absence for military service to the person or entity designated in IC 5-8-3.5-1 to receive a resignation for the office the officeholder holds.
(b) An officeholder who is:
(1) a justice of the supreme court, a judge of the court of appeals, or a judge of the tax court; or
(2) a judge of a circuit, city, county, probate, or superior court;
shall give the written notice required by subsection (a) to the clerk of the supreme court.
(c) An officeholder who holds a school board office shall give the written notice required by subsection (a) to the person or entity designated in IC 20-25-3, IC 20-25-4, IC 20-25-5, IC 20-23-12, IC 20-23-14, IC 20-23-15, IC 20-23-4, or IC 20-26 to receive a resignation for the office the officeholder holds.
(d) The written notice required by subsection (a) must state that the officeholder is taking a leave of absence because the officeholder:
(1) has been called for active duty in:
(A) the armed forces of the United States; or
(B) the national guard; and
(2) will be temporarily unable to perform the duties of the officeholder's office.
As added by P.L.79-2004, SEC.1. Amended by P.L.1-2005, SEC.74.

IC 5-9-4-8
Temporary appointment during officeholder's leave; method and term of appointment; rights, duties, and compensation of appointee
Sec. 8. (a) Except as provided in subsection (b), during the officeholder's leave of absence the officeholder's office must be filled

by a temporary appointment made under:
(1) IC 3-13-4;
(2) IC 3-13-5;
(3) IC 3-13-6;
(4) IC 3-13-7;
(5) IC 3-13-8;
(6) IC 3-13-9;
(7) IC 3-13-10;
(8) IC 3-13-11;
(9) IC 20-23-4;
(10) IC 20-26;
(11) IC 20-23-12;
(12) IC 20-23-14;
(13) IC 20-23-15;
(14) IC 20-25-3;
(15) IC 20-25-4; or
(16) IC 20-25-5;
in the same manner as a vacancy created by a resignation is filled.
(b) For an officeholder who:
(1) is:
(A) a justice of the supreme court, a judge of the court of appeals, or a judge of the tax court; or
(B) a judge of a circuit, city, county, probate, or superior court; and
(2) is taking a leave of absence under this chapter;
the supreme court shall appoint a judge pro tempore to fill the officeholder's office in accordance with the court's rules and procedures.
(c) The person selected or appointed under subsection (a) or (b) serves until the earlier of:
(1) the date the officeholder's leave of absence ends as provided in section 10 of this chapter; or
(2) the officeholder's term of office expires.
(d) The person selected or appointed to an office under subsection (a) or (b):
(1) assumes all the rights and duties of; and
(2) is entitled to the compensation established for;
the office for the period of the temporary appointment.
As added by P.L.79-2004, SEC.1. Amended by P.L.1-2005, SEC.75.

IC 5-9-4-9
Notice to person or entity making the appointment
Sec. 9. (a) Whenever the person or entity that receives the written notice under section 7(a) or 7(c) of this chapter has the power to fill a vacancy created by a resignation from the office the officeholder holds, the person or entity shall make the temporary appointment needed during the officeholder's leave of absence.
(b) Whenever the person or entity that receives the written notice under section 7(a) or 7(c) of this chapter does not have the power to fill a vacancy created by a resignation from the office the

officeholder holds, the person or entity shall, not later than seventy-two (72) hours after receipt of the officeholder's notice, give written notice of the need for a temporary appointment during the officeholder's leave of absence to the person or entity who has the power to:
(1) fill a vacancy; or
(2) call a caucus under IC 3-13-11 for the purpose of filling a vacancy;
created by a resignation from the office the officeholder holds.
(c) Whenever the clerk of the supreme court receives the written notice under section 7(b) of this chapter, the clerk shall give notice of the officeholder's leave of absence to the supreme court in accordance with the court's rules and procedures.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-10
Term of leave; officeholder's notice of return; resumption of duties
Sec. 10. (a) A leave of absence under this chapter begins on the date the officeholder enters active duty and ends on the earliest of:
(1) the date of the officeholder's death;
(2) the thirtieth day after the date of the discharge or release of the officeholder from active duty; or
(3) the date the officeholder provides the written notice required by subsection (b).
(b) An officeholder returning from a leave of absence under this chapter shall give written notice that the officeholder's leave of absence has ended to the person or entity to which the officeholder provided notice under section 7 of this chapter.
(c) The person or entity that receives the written notice under subsection (b) shall, not later than seventy-two (72) hours after receipt of the officeholder's notice, give written notice that the officeholder's leave of absence has ended to:
(1) the person temporarily appointed to the officeholder's office; and
(2) any person or entity that received the written notice of the leave of absence under section 9(b) of this chapter.
(d) On the date an officeholder's leave of absence ends, as determined under subsection (a), the officeholder shall resume the duties of the officeholder's office for the remainder of the term for which the officeholder was elected.
As added by P.L.79-2004, SEC.1. Amended by P.L.2-2005, SEC.14.

IC 5-9-4-11
Expiration of officeholder's term during leave; reelection
Sec. 11. (a) In the event that the officeholder's term of office expires during the officeholder's leave of absence, the office shall be filled as required by law.
(b) Except as provided by a federal law or regulation, an officeholder who is on a leave of absence under this chapter is entitled to become a candidate for and be elected to the office from

which the officeholder has taken a leave of absence.
As added by P.L.79-2004, SEC.1.

IC 5-9-4-12
Construction with federal law
Sec. 12. This chapter may not be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of:
(1) the armed forces of the United States; or
(2) the national guard;
under federal law.
As added by P.L.79-2004, SEC.1.






ARTICLE 10. PUBLIC EMPLOYEE BENEFITS

CHAPTER 0.5. LIMITATIONS ON PUBLIC RETIREMENT FUND INVESTMENTS

IC 5-10-0.5-1
Limitations on public retirement fund investments
Sec. 1. (a) The prohibitions of Article 11, Section 12 of the Constitution of the State of Indiana do not apply to:
(1) the public employees' retirement fund (IC 5-10.3);
(2) the Indiana state teachers' retirement fund (IC 5-10.4);
(3) the Indiana state police pre-1987 benefit system (IC 10-12-3);
(4) the Indiana state police 1987 benefit system (IC 10-12-4); or
(5) any other public employee retirement fund administered by the board of trustees of the Indiana public employees' retirement fund.
(b) Investments of the funds listed in subsection (a) are subject to the following limitations and regulations:
(1) Investments of the public employees' retirement fund and any other public employee retirement fund administered by the board of trustees of the Indiana public employees' retirement fund are subject to IC 5-10.3-5-3, including P.L.37-1996.
(2) Investments of the Indiana state teachers' retirement fund are subject to IC 5-10.4-3-10.
(3) Investments of the Indiana state police benefit system are subject to IC 10-12-2-2.
As added by P.L.39-1997, SEC.1. Amended by P.L.2-2003, SEC.21; P.L.2-2006, SEC.12.



CHAPTER 1. REPEALED



CHAPTER 1.1. PUBLIC EMPLOYEES DEFERRED COMPENSATION PLANS

IC 5-10-1.1-1
Nonqualified deferred compensation plans; employee savings plans
Sec. 1. The state and any political subdivision (as defined by IC 36-1-2-13) may:
(1) agree with any employee to reduce and defer any portion of such employee's compensation which under federal law may be deferred under a nonqualified deferred compensation plan and subsequently contract for, purchase, or otherwise procure insurance and investment products appropriate for a nonqualified deferred compensation plan (all referred to in this chapter as "funding"), for the purpose of funding a deferred compensation plan for such employee;
(2) if the political subdivision is a school corporation, establish an employee savings plan that is a defined contribution plan qualified under Section 401(a) or 403(b) of the Internal Revenue Code, and contribute amounts to the plan on behalf of eligible employees to be credited and allocated to an account for each employee; and
(3) contribute amounts before January 1, 1995, and continue or begin to contribute amounts after January 1, 1995, to a nonqualified deferred compensation plan on behalf of eligible employees, subject to any limits and provisions under Section 457 of the Internal Revenue Code.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1980, P.L.27, SEC.1; P.L.42-1988, SEC.1; P.L.66-1995, SEC.1; P.L.65-1995, SEC.1; P.L.15-1998, SEC.1; P.L.68-2001, SEC.1.

IC 5-10-1.1-1.5
Defined contribution plan
Sec. 1.5. (a) The state, through the budget agency, may adopt a defined contribution plan, under Section 401(a) of the Internal Revenue Code, for the purpose of matching all or a specified portion of state employees' contributions to the state employees' deferred compensation plan and for any additional purposes established by statute.
(b) The deferred compensation committee shall be the trustee of a plan established under subsection (a) as described in section 4 of this chapter. A plan established under subsection (a) shall be administered by the auditor of state as described in section 5 of this chapter.
(c) The deferred compensation committee may approve funding offerings for a plan established under subsection (a), which may be the same as offerings for the state employees' deferred compensation plan. All funds in each plan shall be separately accounted for but may be commingled for investment purposes.
(d) Contributions to a plan established under subsection (a) are limited to the amount of biennial appropriations the budget agency

determines are available for any such purposes. The deferred compensation committee may use funds available under the plan to hire or contract with qualified attorneys, financial advisers, or other professional or administrative persons that the committee believes are necessary or useful in the administration of the plan.
(e) A plan established under subsection (a) must include appropriate provisions concerning the plan's day to day operation and any other provisions that are appropriate. Notwithstanding IC 22-2-6-2, the plan may also include provisions for the use of automated voice response units and telephonic communications, online activities, and other technology for participant elections, directions, and services if the technology has sufficient capacity to record and store the elections and directions.
(f) The state is obligated at any particular time only for the current market value of the funding previously made to a plan established under subsection (a).
(g) The state board of finance shall extend the plan established under subsection (a) to any political subdivision that also elects to use the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter.
As added by P.L.195-1999, SEC.7 and P.L.273-1999, SEC.231. Amended by P.L.184-2001, SEC.2; P.L.220-2005, SEC.1.

IC 5-10-1.1-2
Employee defined
Sec. 2. As used in this chapter, "employee" means any person, including a person elected, appointed or under contract, receiving compensation from the state or any political subdivision as described in section 1 of this chapter.
(Formerly: Acts 1975, P.L.42, SEC.1.)

IC 5-10-1.1-3
Effective and operative dates
Sec. 3. A deferred compensation plan established under this chapter exists and serves in addition to other retirement, pension and benefit systems established by the state, or political subdivision, and may not effect a reduction of any retirement, pension or other benefit provided by applicable law. Any compensation deferred under such a plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by any employee.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.1.

IC 5-10-1.1-4
Deferred compensation committee; state employees' deferred compensation plan
Sec. 4. (a) The deferred compensation committee is established. The committee consists of five (5) persons appointed by the state board of finance as follows:         (1) Each member of the state board of finance shall appoint one (1) member to the committee.
(2) The remaining two (2) members:
(A) must be participants in the state employees' deferred compensation plan;
(B) may not be employees of the members of the state board of finance;
(C) must be from different political parties; and
(D) may not serve for more than two (2) consecutive three (3) year terms.
(b) The deferred compensation committee may annually elect a chairperson and a secretary.
(c) The deferred compensation committee may approve proposed investment products for the state employees' deferred compensation plan.
(d) All amounts deferred under the state employees' deferred compensation plan must be put into a trust for the exclusive benefit of plan participants, as required by Section 457(g) of the Internal Revenue Code. The deferred compensation committee is the trustee of the trust.
(e) The plan shall include appropriate provisions pertaining to its day to day operation providing for methods of electing to defer income, methods of changing the amount of income to be deferred, and such other provisions as may be appropriate. Notwithstanding IC 22-2-6-2, the plan may also include provisions for the use of automated voice response units and telephonic communications, on-line activities, and other technology for participant elections, directions, and services if the technology has sufficient capacity to record and store the elections and directions.
(f) The plan shall provide for the preparation and distribution, from time to time to all eligible employees, of pamphlets describing the plan and outlining the opportunities available to employees under the plan.
(g) The state board of finance shall extend the plan to any political subdivision which elects to utilize the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter.
(h) At least annually, the deferred compensation committee shall report to the state board of finance on the status of the state employees' deferred compensation plan, including any changes to the plan.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.2; Acts 1980, P.L.27, SEC.2; P.L.15-1998, SEC.2; P.L.184-2001, SEC.3; P.L.220-2005, SEC.2.

IC 5-10-1.1-5
State employees' deferred compensation plan; contracts; funding, selection by bidding; review
Sec. 5. (a) The auditor of state shall provide for the administration of the state employees' deferred compensation plan. The auditor of

state may, at the auditor of state's option, enter into a contract or contracts with an individual or individuals, incorporated or unincorporated organizations or associations, the state of Indiana, units of local government, agencies of the state or units of local government, or a group of such persons acting in concert, for the provision of all or part of the services involved in the administration of the plan. Participation in the plan shall be by a specific written agreement between each employee and the state which agreement shall provide for the deferral of such amount of compensation as requested by the employee. With each deferral of compensation, the employee shall receive a memorandum of the amount by which the employee's gross compensation is reduced by reason of the deferment of compensation, which amount shall not be included as a part of the employee's taxable compensation as to that period.
(b) The funding utilized under the state employees' deferred compensation plan shall have been reviewed and selected by the deferred compensation committee based on a competitive bidding process as established by such specifications deemed appropriate by the deferred compensation committee. Nothing in this section shall be construed as requiring a limitation on the number and variety of funding contracts which may be selected as a result of this bidding process.
(c) In no case shall funding of the state employees' deferred compensation plan be made except through persons or companies authorized and duly licensed by this state and applicable federal regulatory agencies to offer such funding programs.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.3; Acts 1980, P.L.27, SEC.3; P.L.15-1998, SEC.3.

IC 5-10-1.1-6
Obligations of state or political subdivision
Sec. 6. The state or political subdivision under a deferred compensation plan shall be obligated at any point in time solely for the then current market value of the funding theretofore made.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by P.L.15-1998, SEC.4.

IC 5-10-1.1-7
Participation by political subdivisions
Sec. 7. (a) Any political subdivision (as defined in IC 36-1-2-13) may establish for its employees a deferred compensation plan. The plan shall be selected by the governing body of the political subdivision, which in the case of a unit subject to IC 36-1-3 shall be done by ordinance. Participation shall be by written agreement between each employee and the governing body of the political subdivision, which agreement provides for the deferral of compensation and subsequent administration of such funds.
(b) For funding such agreements, the governing body of the political subdivision may:
(1) designate one (1) of its agencies or departments to establish

and administer such plans and choose such funding as deemed appropriate by the agency or department, which may include more than one (1) funding product;
(2) extend the state employees' deferred compensation plan to employees of the political subdivision, subject to the terms and conditions of the state employees' deferred compensation plan as it is established from time to time; or
(3) offer both a plan described in subdivision (1) and the plan described in subdivision (2).
(c) This section does not limit the power or authority of any political subdivision to establish and administer other plans deemed appropriate by the governing bodies of such subdivisions, including plans established under section 1(2) of this chapter.
(Formerly: Acts 1975, P.L.42, SEC.1.) As amended by Acts 1977, P.L.51, SEC.4; Acts 1980, P.L.27, SEC.4; P.L.42-1988, SEC.2; P.L.15-1998, SEC.5; P.L.220-2005, SEC.3; P.L.1-2006, SEC.93.

IC 5-10-1.1-7.3
Matching funds
Sec. 7.3. (a) Any political subdivision (as defined in IC 36-1-2-13) that elects to use the state employees' deferred compensation plan for its employees as authorized in section 7(b)(2) or 7(b)(3) of this chapter also may elect to participate in the state's defined contribution plan established by section 1.5 of this chapter for the purpose of matching all or a specified portion of the political subdivision's employees' contributions to the deferred compensation plan.
(b) Participation in the state's defined contribution plan described in subsection (a) shall be authorized by the governing body of the political subdivision, which in the case of a unit subject to IC 36-1-3 shall be done by ordinance.
(c) Contributions by a political subdivision to the state's defined contribution plan described in subsection (a) for the purpose of matching all or a specified portion of employee contributions are limited to the amount of appropriations made each year for that purpose.
(d) The political subdivision is obligated at any particular time only for the current market value of the funding previously made to the state's defined contribution plan described in subsection (a).
(e) This section does not limit the power or authority of any political subdivision to establish and administer any other plans considered appropriate by the governing body of the political subdivision, including plans established under section 1(2) of this chapter.
As added by P.L.184-2001, SEC.4. Amended by P.L.220-2005, SEC.4.

IC 5-10-1.1-7.5
Unused excess accrued leave
Sec. 7.5. (a) As used in this section, "state agency" means the

following:
(1) An authority, a board, a branch, a commission, a committee, a department, a division, or other instrumentality of state government.
(2) A separate corporate body politic that adopts the plan described in subsection (b).
(3) State elected officials and their office staff.
(4) The legislative services agency.
(5) Legislative staff eligible to participate in the state employees' deferred compensation plan established by section 1 of this chapter.
However, the term does not include a state educational institution (as defined in IC 20-12-0.5-1) or a political subdivision.
(b) The deferred compensation committee shall adopt provisions in a defined contribution plan, under Sections 401(a) and 414(d) of the Internal Revenue Code, for the purpose of converting unused excess accrued leave to a monetary contribution for employees of a state agency. These provisions may be part of the plan and trust established under section 1.5(a) of this chapter.
(c) The deferred compensation committee is the trustee of the plan described in subsection (b). The plan must be a qualified plan, as determined by the Internal Revenue Service.
(d) The state personnel department shall adopt rules under IC 4-22-2 that it considers appropriate or necessary to implement this section. The rules adopted by the state personnel department under this section must:
(1) be consistent with the plan described in subsection (b);
(2) include provisions concerning:
(A) the type and amount of leave that may be converted to a monetary contribution;
(B) the conversion formula for valuing any leave that is converted;
(C) the manner of employee selection of leave conversion; and
(D) the vesting schedule for any leave that is converted; and
(3) apply to all state agencies.
(e) The rules adopted by the state personnel department under subsection (d) specifying the conversion formula must provide for a conversion rate under which the amount contributed on behalf of a participating employee for a day of leave that is converted under this section is equal to at least sixty percent (60%) of the employee's daily pay as of the date the leave is converted.
(f) The deferred compensation committee may adopt the following:
(1) Plan provisions governing:
(A) the investment of accounts in the plan; and
(B) the accounting for converted leave.
(2) Any other plan provisions that are necessary or appropriate for operation of the plan.
(g) The plan described in subsection (b) may be implemented only

if the deferred compensation committee has received from the Internal Revenue Service any rulings or determination letters that the committee considers necessary or appropriate.
(h) To the extent allowed by:
(1) the Internal Revenue Code; and
(2) rules adopted by:
(A) the state personnel department under this section; and
(B) the board of trustees of the public employees' retirement fund under IC 5-10.3-8-14;
an employee of a state agency may convert unused excess accrued leave to a monetary contribution under this section and under IC 5-10.3-8-14.
As added by P.L.184-2001, SEC.5. Amended by P.L.220-2005, SEC.5.

IC 5-10-1.1-8
Supplemental effect of chapter
Sec. 8. This chapter shall be supplemental and in addition to all other laws. The powers and duties herein given to the state and its political subdivisions shall be in addition to those given by any other law and shall not be subject to the limitations set out therein.
(Formerly: Acts 1975, P.L.42, SEC.1.)

IC 5-10-1.1-9
Amounts to be held for exclusive benefit of participants and beneficiaries
Sec. 9. All amounts held under any deferred compensation plan established under this chapter must be held for the exclusive benefit of participants of the plan and their beneficiaries, as required by Section 457(g) of the Internal Revenue Code.
As added by P.L.15-1998, SEC.6.



CHAPTER 1.5. RETIREMENT PLAN REPORTING

IC 5-10-1.5-1
Report for actuarial valuation
Sec. 1. Each retirement plan for employees of the state or of a political subdivision shall report annually on September 1 to the public employees' retirement fund the information from the preceding fiscal year necessary for the actuary of the fund to perform an actuarial valuation of each plan. Where the director and actuary of the fund consider it appropriate, the actuary may combine one (1) retirement plan with another or with the public employees' retirement fund for the purposes of the actuarial valuation. The retirement plans covered by this chapter are the following:
(1) The state excise police, gaming agent, and conservation enforcement officers' retirement plan established under IC 5-10-5.5.
(2) The "trust fund" and "pension trust" of the state police department established under IC 10-12-2.
(3) Each of the police pension funds established or covered under IC 19-1-18, IC 19-1-30, IC 19-1-25-4, or IC 36-8.
(4) Each of the firemen's pension funds established or covered under IC 19-1-37, IC 18-1-12, IC 19-1-44, or IC 36-8.
(5) Each of the retirement funds for utility employees authorized under IC 19-3-22 or IC 36-9 or established under IC 19-3-31.
(6) Each county police force pension trust and trust fund authorized under IC 17-3-14 or IC 36-8.
(7) The Indiana judges' retirement fund established under IC 33-38-6.
(8) Each retirement program adopted by a board of a local health department as authorized under IC 16-1-4-25 (before its repeal) or IC 16-20-1-3.
(9) Each retirement benefit program of a joint city-county health department under IC 16-1-7-16 (before its repeal).
(10) Each pension and retirement plan adopted by the board of trustees or governing body of a county hospital as authorized under IC 16-12.1-3-8 (before its repeal) or IC 16-22-3-11.
(11) Each pension or retirement plan and program for hospital personnel in certain city hospitals as authorized under IC 16-12.2-5 (before its repeal) or IC 16-23-1.
(12) Each retirement program of the health and hospital corporation of a county as authorized under IC 16-12-21-27 (before its repeal) or IC 16-22-8-34.
(13) Each pension plan provided by a city, town, or county housing authority as authorized under IC 36-7.
(14) Each pension and retirement program adopted by a public transportation corporation as authorized under IC 36-9.
(15) Each system of pensions and retirement benefits of a regional transportation authority as authorized or required by

IC 36-9.
(16) Each employee pension plan adopted by the board of an airport authority under IC 8-22-3.
(17) The pension benefit paid for the national guard by the state as established under IC 10-16-7.
(18) The pension fund allowed employees of the Wabash Valley interstate commission as authorized under IC 13-5-1-3.
(19) Each system of pensions and retirement provided by a unit under IC 36-1-3.
As added by Acts 1977, P.L.52, SEC.1. Amended by Acts 1981, P.L.11, SEC.18; P.L.40-1989, SEC.3; P.L.5-1990, SEC.3; P.L.2-1993, SEC.43; P.L.2-2003, SEC.22; P.L.98-2004, SEC.63; P.L.170-2005, SEC.9.

IC 5-10-1.5-2
Uniform forms and procedures; record-keeping system; expenses
Sec. 2. The director of the public employees' retirement fund shall establish uniform forms and procedures to implement this chapter and shall maintain a record-keeping system for this information. The expenses incurred by the public employees' retirement fund in administering this chapter shall be charged against the state's account in the retirement allowance account in the fund.
As added by Acts 1977, P.L.52, SEC.1. Amended by P.L.5-1990, SEC.4.



CHAPTER 1.7. RETIREMENT PLAN INVESTMENTS

IC 5-10-1.7-1
Retirement plans covered
Sec. 1. (a) The retirement plans covered by this chapter are:
(1) The state excise police, gaming agent, and conservation officers' retirement plan, established under IC 5-10-5.5.
(2) The public employees' retirement fund, established under IC 5-10.3-2.
(3) The trust fund and pension trust of the department of state police, established under IC 10-12-2.
(4) The Indiana state teachers' retirement fund, established under IC 5-10.4-2.
(5) The Indiana judges' retirement fund, established under IC 33-38-6.
(6) The police officers' and firefighters' pension and disability fund established under IC 36-8-8-4.
(b) As used in this chapter, "board" means the board of trustees of a retirement plan covered by this chapter.
As added by Acts 1982, P.L.35, SEC.1. Amended by P.L.19-1986, SEC.5; P.L.2-2003, SEC.23; P.L.98-2004, SEC.64; P.L.170-2005, SEC.10; P.L.2-2006, SEC.13.

IC 5-10-1.7-2
Housing and community development authority mortgage-backed bonds or notes
Sec. 2. In addition to any other investment power given to a board, a board may invest as much of its trust funds as are not required for current disbursements in mortgage-backed bonds or notes issued by the Indiana housing and community development authority under IC 5-20-1.
As added by Acts 1982, P.L.35, SEC.1. Amended by P.L.41-1983, SEC.2; P.L.1-2006, SEC.94 and P.L.181-2006, SEC.16.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.5. EXCISE POLICE AND CONSERVATION ENFORCEMENT OFFICERS' RETIREMENT PLAN

IC 5-10-5.5-1
Definitions
Sec. 1. As used in this chapter and unless the context clearly denotes otherwise:
(a) "Department" means the Indiana department of natural resources.
(b) "Commission" means the alcohol and tobacco commission.
(c) "Officer" means any Indiana state excise police officer, any Indiana state conservation enforcement officer, or any gaming agent.
(d) "Participant" means any officer who has elected to participate in the retirement plan created by this chapter.
(e) "Salary" means the total compensation, exclusive of expense allowances, paid to any officer by the department or the commission, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
(f) "Average annual salary" means the average annual salary of an officer during the five (5) years of highest annual salary in the ten (10) years immediately preceding an officer's retirement date, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
(g) "Public employees' retirement act" means IC 5-10.3.
(h) "Public employees' retirement fund" means the public employees' retirement fund created by IC 5-10.3-2.
(i) "Interest" means the same rate of interest as is specified under the public employees' retirement law.
(j) "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
(k) Other words and phrases when used in this chapter shall, for the purposes of this chapter, have the meanings respectively ascribed to them as set forth in IC 5-10.3-1.
(Formerly: Acts 1972, P.L.1, SEC.1.) As amended by P.L.25-1986, SEC.27; P.L.5-1992, SEC.3; P.L.4-1992, SEC.5; P.L.204-2001, SEC.10; P.L.170-2005, SEC.11.



CHAPTER 6. VACATIONS AND OTHER BENEFITS FOR CERTAIN PUBLIC EMPLOYEES

IC 5-10-6-1
Vacation pay and paid holidays; sick leave
Sec. 1. (a) Retroactive to January 1, 1969, employees of the state who are compensated for their services on an hourly basis may be granted a vacation with pay and paid holidays by executive order of the governor.
(b) Employees of the political subdivisions of the state may be granted a vacation with pay, sick leave, paid holidays, and other similar benefits by ordinance of the legislative body of a county, city, town, township, or controlling board of a municipally owned utility, board of directors or regents of a cemetery, or board of trustees of any library district.
(c) Payment of vacation benefits so granted may be made in advance of any vacation taken by such an employee.
(Formerly: Acts 1961, c.237, s.1; Acts 1963, c.355, s.1; Acts 1965, c.166, s.1; Acts 1969, c.89, s.1; Acts 1975, P.L.43, SEC.1.) As amended by P.L.8-1987, SEC.8; P.L.8-1989, SEC.18.



CHAPTER 7. EMPLOYEE INTERCHANGE PROGRAMS

IC 5-10-7-1
Intergovernmental cooperation
Sec. 1. The State of Indiana recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this state and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation.
(Formerly: Acts 1969, c.384, s.1.)

IC 5-10-7-2
Definitions
Sec. 2. For the purposes of this chapter:
(a) "Sending agency" means any department or agency of the federal government or a state or local government which sends any employee thereof to another government agency under this chapter.
(b) "Receiving agency" means any department or agency of the federal government or a state or local government which receives an employee of another government agency under this chapter.
(Formerly: Acts 1969, c.384, s.2.) As amended by P.L.25-1986, SEC.30.

IC 5-10-7-3
Participating entities; periods of individual assignment
Sec. 3. (a) Any department, agency, or instrumentality of the state, county, city, municipality, land-grant college, or college or university operated by the state or any local government may participate in a program of interchange of employees with departments, agencies, or instrumentalities of the federal government, another state or locality, or other agencies, municipalities, or instrumentalities of this state as a sending and/or receiving agency.
(b) The period of individual assignment or detail under an interchange program shall not exceed two (2) years. However, the sending agency may extend the period of assignment for not more than two (2) additional years. Details relating to any matter covered in this chapter may be the subject of an agreement between the sending and receiving agencies.
(Formerly: Acts 1969, c.384, s.3.) As amended by P.L.25-1986, SEC.31.

IC 5-10-7-4
Status of employees
Sec. 4. (a) Employees of a sending agency participating in an exchange of personnel as authorized in section 3 of this chapter may be considered during such participation to be:
(1) on detail to regular work assignments of the sending agency; or
(2) in a status of leave of absence from their positions in the

sending agency.
(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.
(c) Employees who are in a leave of absence status as provided in this section shall be carried on leave without pay; provided, that they may be granted annual leave or other time off with pay to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits, and obligations as employees generally who are in such leave status but notwithstanding any other provision of law such employees may be entitled to credit the period of such assignment toward benefits as employees of the sending agency.
(d) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange or sustained in performance of duties in connection therewith shall be treated for the purposes of the sending agency's employee compensation program as an employee, as defined in such statute, who has sustained such injury in the performance of such duty, but shall not receive benefits under that statute for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.
(Formerly: Acts 1969, c.384, s.4.) As amended by P.L.25-1986, SEC.32.

IC 5-10-7-5
Sending agencies; travel expenses; per diem allowance
Sec. 5. A sending agency in this state may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. If the assignment or detail will be for a period of time exceeding eight (8) months, travel expenses may include expenses of transportation of immediate family, household goods and personal effects to and from the location of the receiving agency. If the period of assignment is less than eight (8) months, the sending agency may pay a per diem allowance to the employee on assignment or detail.
(Formerly: Acts 1969, c.384, s.5.)

IC 5-10-7-6
Receiving agencies; compensation; status of employees
Sec. 6. (a) When any unit of government of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may:         (1) be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or without compensation; or
(2) be considered to be on detail to the receiving agency.
(b) Appointments of persons so assigned may be made without regard to the statutes or rules governing the selection of employees of the receiving agency.
(c) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection (d), nor shall they be paid a salary or wage by the receiving agency during the period of their detail, except in special cases upon written permission by the state board of accounts such employee or employees shall be paid fully by special appropriation approved by the county council and the department of local government finance. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.
(d) Any employee of a sending agency assigned in this state who suffers disability or death as a result of personal injury arising out of and in the course of such assignment or sustained in the performance of duties in connection therewith shall be treated for the purpose of receiving agency's employee compensation program as an employee, as defined in such statute, who has sustained such injury in the performance of such duty, but shall not receive benefits under that statute for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.
(Formerly: Acts 1969, c.384, s.6.) As amended by P.L.25-1986, SEC.33; P.L.90-2002, SEC.15.

IC 5-10-7-7
Receiving agencies; travel expenses
Sec. 7. A receiving agency in this state may, in accordance with the travel rules of such agency, pay travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency.
(Formerly: Acts 1969, c.384, s.7.) As amended by P.L.25-1986, SEC.34.

IC 5-10-7-8
Department of administration; implementation of chapter
Sec. 8. The department of administration shall explore means of implementing this chapter and assist departments, agencies, and instrumentalities of the state and its political subdivisions in participating in employee interchange programs.
(Formerly: Acts 1969, c.384, s.8.) As amended by P.L.25-1986, SEC.35.



CHAPTER 8. GROUP INSURANCE FOR PUBLIC EMPLOYEES

IC 5-10-8-1
Definitions
Sec. 1. The following definitions apply in this chapter:
(1) "Employee" means:
(A) an elected or appointed officer or official, or a full-time employee;
(B) if the individual is employed by a school corporation, a full-time or part-time employee;
(C) for a local unit public employer, a full-time or part-time employee or a person who provides personal services to the unit under contract during the contract period; or
(D) a senior judge appointed under IC 33-24-3-7;
whose services have continued without interruption at least thirty (30) days.
(2) "Group insurance" means any of the kinds of insurance fulfilling the definitions and requirements of group insurance contained in IC 27-1.
(3) "Insurance" means insurance upon or in relation to human life in all its forms, including life insurance, health insurance, disability insurance, accident insurance, hospitalization insurance, surgery insurance, medical insurance, and supplemental medical insurance.
(4) "Local unit" includes a city, town, county, township, public library, or school corporation.
(5) "New traditional plan" means a self-insurance program established under section 7(b) of this chapter to provide health care coverage.
(6) "Public employer" means the state or a local unit, including any board, commission, department, division, authority, institution, establishment, facility, or governmental unit under the supervision of either, having a payroll in relation to persons it immediately employs, even if it is not a separate taxing unit. With respect to the legislative branch of government, "public employer" or "employer" refers to the following:
(A) The president pro tempore of the senate, with respect to former members or employees of the senate.
(B) The speaker of the house, with respect to former members or employees of the house of representatives.
(C) The legislative council, with respect to former employees of the legislative services agency.
(7) "Public employer" does not include a state educational institution (as defined under IC 20-12-0.5-1).
(8) "Retired employee" means:
(A) in the case of a public employer that participates in the public employees' retirement fund, a former employee who qualifies for a benefit under IC 5-10.3-8 or IC 5-10.2-4;
(B) in the case of a public employer that participates in the

teachers' retirement fund under IC 5-10.4, a former employee who qualifies for a benefit under IC 5-10.4-5; and
(C) in the case of any other public employer, a former employee who meets the requirements established by the public employer for participation in a group insurance plan for retired employees.
(9) "Retirement date" means the date that the employee has chosen to receive retirement benefits from the employees' retirement fund.
As added by Acts 1980, P.L.8, SEC.41. Amended by P.L.39-1986, SEC.1; P.L.56-1989, SEC.1; P.L.39-1990, SEC.1; P.L.40-1990, SEC.1; P.L.233-1999, SEC.1; P.L.50-2000, SEC.1; P.L.13-2001, SEC.7; P.L.98-2004, SEC.65; P.L.2-2006, SEC.14.



CHAPTER 8.1. STATE EMPLOYEE HEALTH BENEFITS; PROVIDER PAYMENT

IC 5-10-8.1-1
"Administrator" defined
Sec. 1. As used in this chapter, "administrator" means:
(1) the state personnel department;
(2) an entity with which the state contracts to administer health coverage under IC 5-10-8-7(b); or
(3) a prepaid health care delivery plan with which the state contracts under IC 5-10-8-7(c).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-2
"Clean claim" defined
Sec. 2. As used in this chapter, "clean claim" means a claim submitted by a provider for payment under a health benefit plan that has no defect, impropriety, or particular circumstance requiring special treatment preventing payment.
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-3
"Covered individual" defined
Sec. 3. As used in this chapter, "covered individual" means an individual who is:
(1) covered under a self-insurance program established under IC 5-10-8-7(b) to provide group health coverage; or
(2) entitled to services under a contract for health services entered into or renewed under IC 5-10-8-7(c).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-4
"Health benefit plan" defined
Sec. 4. As used in this chapter, "health benefit plan" means a self-insurance program established to provide group health coverage as described in IC 5-10-8-7(b), or a contract for health services as described in IC 5-10-8-7(c).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-5
"Provider" defined
Sec. 5. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-6
Notice of deficiencies in claims
Sec. 6. (a) The administrator shall pay or deny each clean claim in accordance with section 7 of this chapter.
(b) An administrator shall notify a provider of any deficiencies in

a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of an administrator to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.1. Amended by P.L.137-2002, SEC.1.

IC 5-10-8.1-7
Payment or denial of claims; interest
Sec. 7. (a) The administrator shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, not more than thirty (30) days after the date the claim is received by the administrator.
(2) If the claim is filed on paper, not more than forty-five (45) days after the date the claim is received by the administrator.
(b) If:
(1) the administrator fails to pay or deny a clean claim in the time required under subsection (a); and
(2) the administrator subsequently pays the claim;
the administrator shall pay the provider that submitted the claim interest on the health benefit plan allowable amount of the claim paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), the administrator shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.1.

IC 5-10-8.1-8
Permitted forms
Sec. 8. A provider shall submit only the following forms for payment by an administrator:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.1.



CHAPTER 9. DEPOSITS ON BEHALF OF LOCAL EMPLOYEES

IC 5-10-9-1
"Municipal corporation" defined
Sec. 1. As used in this chapter:
"Municipal corporation" means county, city, town, township, school corporation, library district, fire protection district, public transportation corporation, local hospital authority or corporation, local airport authority district, special service district, or other separate local governmental entity that may sue and be sued. The term does not include special taxing district.
As added by Acts 1980, P.L.8, SEC.43.

IC 5-10-9-2
Deposits
Sec. 2. An employee of a municipal corporation may make a written request that any compensation due him from the municipal corporation be deposited to his account in a bank or trust company. Upon receipt of request, the officer responsible for making the disbursements may:
(1) draw a check in favor of the bank or trust company set forth in the request for the credit of the employee; or
(2) in the event more than one (1) employee of the same municipal corporation designates the same bank or trust company, draw a single check in favor of the bank or trust company for the total amount due the employees and transmit the check to the bank or trust company identifying each employee and the amount to be deposited in each employee's account.
As added by Acts 1980, P.L.8, SEC.43.

IC 5-10-9-3
Payments
Sec. 3. Payment by a municipal corporation of a check properly endorsed and drawn in accordance with this chapter constitutes full payment for the amount due the employee.
As added by Acts 1980, P.L.8, SEC.43.



CHAPTER 10. SPECIAL DEATH BENEFIT FUND

IC 5-10-10-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.44-1988, SEC.1.

IC 5-10-10-1.5 Version a
"Correctional officer" defined
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 1.5. As used in this chapter, "correctional officer" includes:
(1) a county jail officer under IC 11-12-4-4;
(2) a person who has received a correctional officer training certificate under IC 11-8-2-8;
(3) a prison matron or an assistant prison matron under IC 36-8-10-5; and
(4) any other person whose duties include the daily or ongoing supervision and care of persons who are lawfully detained (as defined in IC 35-41-1-18) in a facility operated by the state or a political subdivision of the state.
As added by P.L.42-1991, SEC.1.

IC 5-10-10-1.5 Version b
"Correctional officer" defined
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 1.5. As used in this chapter, "correctional officer" includes:
(1) a county jail officer under IC 11-12-4-4;
(2) a person who has received a correctional officer training certificate under IC 11-8-2-8;
(3) a prison matron or an assistant prison matron under IC 36-8-10-5;
(4) any other person whose duties include the daily or ongoing supervision and care of persons who are lawfully detained (as defined in IC 35-41-1-18) in a facility operated by the state or a political subdivision of the state; and
(5) a hazardous duty employee of the department of correction who:
(A) works within a prison or juvenile facility; or
(B) performs parole or emergency response operations and functions.
As added by P.L.42-1991, SEC.1. Amended by P.L.8-2006, SEC.1.

IC 5-10-10-2
"Dies in the line of duty" defined
Sec. 2. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness

resulting from any action that the public safety officer, in the public safety officer's capacity as a public safety officer, is obligated or authorized by rule, regulation, condition of employment or service, or law to perform in the course of controlling or reducing crime or enforcing the criminal law. For purposes of a public safety officer who is an employee (as defined in IC 5-10-13-2), the term includes a death presumed incurred in the line of duty under IC 5-10-13.
As added by P.L.44-1988, SEC.1. Amended by P.L.52-1993, SEC.1; P.L.185-2002, SEC.2.

IC 5-10-10-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the special death benefit fund.
As added by P.L.44-1988, SEC.1.

IC 5-10-10-4 Version a
"Public safety officer" defined
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 4. As used in this chapter, "public safety officer" means any of the following:
(1) A state police officer.
(2) A county sheriff.
(3) A county police officer.
(4) A correctional officer.
(5) An excise police officer.
(6) A county police reserve officer.
(7) A city police reserve officer.
(8) A conservation enforcement officer.
(9) A town marshal.
(10) A deputy town marshal.
(11) A probation officer.
(12) A state university, college, or junior college police officer appointed under IC 20-12-3.5.
(13) A police officer whose employer purchases coverage under section 4.5 of this chapter.
(14) An emergency medical services provider (as defined in IC 16-41-10-1) who is:
(A) employed by a political subdivision (as defined in IC 36-1-2-13); and
(B) not eligible for a special death benefit under IC 36-8-6-20, IC 36-8-7-26, IC 36-8-7.5-22, or IC 36-8-8-20.
(15) A firefighter who is employed by the fire department of a state university.
(16) A firefighter whose employer purchases coverage under section 4.5 of this chapter.
(17) A member of a consolidated law enforcement department established under IC 36-3-1-5.1.
(18) A gaming agent of the Indiana gaming commission. As added by P.L.44-1988, SEC.1. Amended by P.L.42-1991, SEC.2; P.L.52-1993, SEC.2; P.L.66-2000, SEC.1; P.L.246-2001, SEC.1; P.L.56-2003, SEC.1; P.L.10-2005, SEC.1; P.L.227-2005, SEC.3; P.L.170-2005, SEC.16; P.L.1-2006, SEC.96.

IC 5-10-10-4 Version b
"Public safety officer" defined
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 4. As used in this chapter, "public safety officer" means any of the following:
(1) A state police officer.
(2) A county sheriff.
(3) A county police officer.
(4) A correctional officer.
(5) An excise police officer.
(6) A county police reserve officer.
(7) A city police reserve officer.
(8) A conservation enforcement officer.
(9) A town marshal.
(10) A deputy town marshal.
(11) A probation officer.
(12) A state university, college, or junior college police officer appointed under IC 20-12-3.5.
(13) A police officer whose employer purchases coverage under section 4.5 of this chapter.
(14) An emergency medical services provider (as defined in IC 16-41-10-1) who is:
(A) employed by a political subdivision (as defined in IC 36-1-2-13); and
(B) not eligible for a special death benefit under IC 36-8-6-20, IC 36-8-7-26, IC 36-8-7.5-22, or IC 36-8-8-20.
(15) A firefighter who is employed by the fire department of a state university.
(16) A firefighter whose employer purchases coverage under section 4.5 of this chapter.
(17) A member of a consolidated law enforcement department established under IC 36-3-1-5.1.
(18) A gaming agent of the Indiana gaming commission.
(19) A person who is:
(A) employed by a political subdivision (as defined in IC 36-1-2-13); and
(B) appointed as a special deputy under IC 36-8-10-10.6.
As added by P.L.44-1988, SEC.1. Amended by P.L.42-1991, SEC.2; P.L.52-1993, SEC.2; P.L.66-2000, SEC.1; P.L.246-2001, SEC.1; P.L.56-2003, SEC.1; P.L.10-2005, SEC.1; P.L.227-2005, SEC.3; P.L.170-2005, SEC.16; P.L.1-2006, SEC.96; P.L.43-2006, SEC.1.

IC 5-10-10-4.5
Special death benefits coverage purchased for eligible officers      Sec. 4.5. (a) As used in this section, "eligible officer" means a police officer or firefighter whose employer purchases coverage under this section.
(b) As used in this section, "employer" means:
(1) with respect to a police officer:
(A) a university, college, or junior college, other than a state university, state college, or state junior college, that appoints a police officer under IC 20-12-3.5; or
(B) an operator that employs the police officer under IC 8-22-3-34(b); or
(2) with respect to a firefighter:
(A) a university, other than a state university, located in Indiana that:
(i) maintains a fire department;
(ii) employs firefighters for the fire department; and
(iii) is accredited by the North Central Association; or
(B) an operator that enters into an operating agreement under IC 5-23 for the operation of a public use airport that:
(i) maintains a fire department; and
(ii) employs firefighters for the fire department.
(c) If an employer purchases coverage for an eligible officer, the eligible officer is eligible for a special death benefit from the fund in the same manner that any other public safety officer is eligible for a special death benefit from the fund. The cost of the coverage shall be one hundred dollars ($100) for each eligible officer annually. The cost of the coverage shall be paid to the board for deposit in the fund.
(d) If an employer elects to provide coverage under this section, the employer must purchase coverage for all eligible officers of the employer. The board shall allow an employer to purchase coverage by making quarterly payments on dates prescribed by the board.
As added by P.L.10-2005, SEC.2. Amended by P.L.43-2006, SEC.2.

IC 5-10-10-5
Establishment of fund; source of funding; administration; investments; reversion
Sec. 5. (a) The special death benefit fund is established for the purpose of paying lump sum death benefits under section 6 of this chapter. The fund consists of the fees remitted to the board under IC 35-33-8-3.2 and section 4.5 of this chapter. The fund shall be administered by the board. The expenses of administering the fund shall be paid from money in the fund.
(b) The board shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as the board's other funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.44-1988, SEC.1. Amended by P.L.1-1990, SEC.58; P.L.107-1998, SEC.1; P.L.10-2005, SEC.3; P.L.1-2006, SEC.97.
IC 5-10-10-6
Special death benefits; suspension of payment
Sec. 6. (a) Except as provided in subsection (b), a special death benefit of seventy-five thousand dollars ($75,000) for a public safety officer who dies in the line of duty before January 1, 1998, and one hundred fifty thousand dollars ($150,000) for a public safety officer who dies in the line of duty after December 31, 1997, shall be paid in a lump sum from the fund to the following relative of a public safety officer who dies in the line of duty:
(1) To the surviving spouse.
(2) If there is no surviving spouse, to the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, to the parent or parents in equal shares.
(b) If the fund would be reduced below two hundred fifty thousand dollars ($250,000) by payment in full of all claims that become final in any month, the board shall proceed as follows:
(1) The board shall suspend payment of the claims that become final during that month and the following two (2) months.
(2) At the end of the suspension period, the board shall pay all suspended claims. If the fund would be exhausted by payment in full of all suspended claims, the amount paid to each claimant shall be prorated.
As added by P.L.44-1988, SEC.1. Amended by P.L.42-1991, SEC.3; P.L.53-1993, SEC.1; P.L.49-1998, SEC.1.

IC 5-10-10-7
Other benefits; effect
Sec. 7. The special death benefit provided by this chapter is in addition to any other benefits provided by state or federal law.
As added by P.L.44-1988, SEC.1.



CHAPTER 11. STATE EMPLOYEES' DEATH BENEFIT

IC 5-10-11-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-2
"Dies in the line of duty" defined
Sec. 2. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from a state employee's performance of the duties of the employee's job.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-3
"State employee" defined
Sec. 3. As used in this chapter, "state employee" means an employee of a state agency, except a state educational institution (as defined under IC 20-12-0.5-1). "State employee" does not include a public safety officer who receives benefits under IC 5-10-10.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-4
Establishment of program and fund
Sec. 4. The state shall establish and operate a death benefit program for the payment of lump sum death benefits to the survivors of a state employee who dies in the line of duty. The state may provide these benefits by purchasing group life insurance or by establishing a program of self-insurance. If the state establishes a program of self-insurance, the state shall establish a fund to be managed by the board and funded by such contributions as considered necessary by the board. The board shall pay benefits out of the fund established by the state under this section.
As added by P.L.49-1989, SEC.7. Amended by P.L.25-1994, SEC.2.

IC 5-10-11-5
Lump sum payment
Sec. 5. The board shall pay a death benefit of fifty thousand dollars ($50,000) in a lump sum to the surviving spouse, or if there is no surviving spouse, to the surviving children (to be shared equally) of a state employee who dies in the line of duty.
As added by P.L.49-1989, SEC.7.

IC 5-10-11-6
Additional benefit
Sec. 6. The death benefit provided by this chapter is in addition to any other benefits provided by state or federal law. As added by P.L.49-1989, SEC.7.



CHAPTER 12. CAFETERIA PLAN BENEFITS FOR CERTAIN UNUSED VACATION, SICK, OR PERSONAL DAYS

IC 5-10-12-1
"Department" defined
Sec. 1. As used in this chapter, "department" means the state personnel department.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-2
"State agency" defined
Sec. 2. As used in this chapter, "state agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of state government, but does not include:
(1) a state educational institution (as defined in IC 20-12-0.5-1);
(2) a state elected official's office; and
(3) the legislative and judicial branches of state government.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-3
Eligibility
Sec. 3. (a) Subject to subsections (b) and (c), an employee who:
(1) has at least ten (10) years of creditable service with a state agency;
(2) retires after June 30, 2000; and
(3) has accrued and unused sick days, vacation days, or personal days on the employee's retirement date;
is entitled to have the amounts specified in section 5 of this chapter deposited by the state into a cafeteria plan under Section 125 of the Internal Revenue Code.
(b) The provisions of this chapter requiring the department to make deposits into a cafeteria plan on behalf of retired employees described in subsection (a) apply only if the department has received from the Internal Revenue Service any approvals or rulings that the department considers necessary or appropriate for the cafeteria plan.
(c) The provisions of this chapter requiring the department to make deposits into a cafeteria plan on behalf of retired employees described in subsection (a) do not apply if the plan described in IC 5-10-1.1-7.5(b) is implemented and the deferred compensation committee has received from the Internal Revenue Service any rulings or determination letters that the committee considers necessary or appropriate for the plan described in IC 5-10-1.1-7.5(b).
As added by P.L.195-1999, SEC.8. Amended by P.L.184-2001, SEC.7.

IC 5-10-12-4
Payments to plan
Sec. 4. (a) The department shall adopt rules under IC 4-22-2 that it considers necessary to make periodic payments to a cafeteria plan

under Section 125 of the Internal Revenue Code on behalf of retired employees described in section 3 of this chapter and to otherwise carry out this chapter.
(b) The rules adopted by the department may include provisions setting forth the following:
(1) The minimum or maximum total amount or annual amount that may be deposited by the state under this chapter on behalf of retired employees.
(2) The period of years of deposits.
(3) Payment provisions.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-5
Calculation of deposits
Sec. 5. The amount that shall be deposited on behalf of a participating retired employee may not exceed five thousand dollars ($5,000) and is based on:
(1) the hourly rate the employee was paid on the employee's retirement date; and
(2) the following provisions concerning the employee's accrued and unused vacation days, sick days, or personal days:
(A) An employee with at least ten (10) years of creditable service but less than fifteen (15) years of creditable service is entitled to an amount based on twenty percent (20%) of the employee's accrued days.
(B) An employee with at least fifteen (15) years of creditable service but less than twenty (20) years of creditable service is entitled to an amount based on thirty-five percent (35%) of the employee's accrued days.
(C) An employee with at least twenty (20) years of creditable service is entitled to an amount based on not more than fifty percent (50%) of the employee's accrued days.
As added by P.L.195-1999, SEC.8.

IC 5-10-12-6
Application procedure
Sec. 6. Within ninety (90) days after an employee's retirement date, an employee who wishes to participate in a cafeteria plan as provided under this chapter must file with the department a written application and any information required by the department.
As added by P.L.195-1999, SEC.8.



CHAPTER 13. EMERGENCY AND PUBLIC SAFETY EMPLOYEE DEATH AND DISABILITY PRESUMED INCURRED IN THE LINE OF DUTY

IC 5-10-13-1
"Exposure risk disease" defined
Sec. 1. As used in this chapter, "exposure risk disease" refers to:
(1) acquired immune deficiency syndrome (AIDS);
(2) anthrax;
(3) hepatitis;
(4) human immunodeficiency virus (HIV);
(5) meningococcal meningitis;
(6) smallpox; and
(7) tuberculosis.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-2
"Employee" defined
Sec. 2. As used in this chapter, "employee" means an individual who:
(1) is employed full time by the state or a political subdivision of the state as:
(A) a member of a fire department (as defined in IC 36-8-1-8);
(B) an emergency medical services provider (as defined in IC 16-41-10-1);
(C) a member of a police department (as defined in IC 36-8-1-9);
(D) a correctional officer (as defined in IC 5-10-10-1.5);
(E) a state police officer;
(F) a county police officer;
(G) a county sheriff;
(H) an excise police officer;
(I) a conservation enforcement officer;
(J) a town marshal;
(K) a deputy town marshal; or
(L) a member of a consolidated law enforcement department established under IC 36-3-1-5.1;
(2) in the course of the individual's employment is at high risk for occupational exposure to an exposure risk disease; and
(3) is not employed elsewhere in a similar capacity.
As added by P.L.185-2002, SEC.3. Amended by P.L.227-2005, SEC.4.

IC 5-10-13-3
"High risk for occupational exposure" defined
Sec. 3. As used in this chapter, "high risk for occupational exposure" means that risk is incurred by an individual in performing the basic duties of the individual's employment, including:
(1) providing emergency medical treatment in a nonhealth care

setting where there is a potential for transfer of body fluids between individuals;
(2) working at the scene of an accident, a fire, or other rescue or public safety operation or in an emergency rescue vehicle or public safety vehicle during which the individual has contact with body fluids, containers of body fluids, hypodermic needles, or other materials that have been exposed to body fluids;
(3) engaging in the pursuit, apprehension, and arrest of law violators or suspected law violators during which the individual may be exposed to body fluids; or
(4) maintaining custody and physical restraint of prisoners or inmates of a prison, a jail, or other criminal detention facility during which the individual may be exposed to body fluids.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-4
"Political subdivision" defined
Sec. 4. As used in this chapter, "political subdivision" has the meaning set forth in IC 6-3.5-2-1.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-5
Presumption that disability or death incurred in the line of duty
Sec. 5. (a) Except as provided in section 6 of this chapter, an employee who:
(1) is diagnosed with a health condition caused by an exposure risk disease that:
(A) requires medical treatment; and
(B) results in total or partial disability or death;
(2) by written affidavit has provided to the employee's employer a verification described in subsection (b), (c), (d), (e), or (f); and
(3) before the employee is diagnosed with a health condition caused by hepatitis or tuberculosis, tests negative for evidence of hepatitis or tuberculosis through medical testing;
is presumed to have a disability or death incurred in the line of duty.
(b) An employee who is diagnosed with a health condition caused by hepatitis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not:
(1) outside the scope of the employee's current employment, been exposed through transfer of body fluids to an individual known to have a medical condition caused by hepatitis;
(2) received blood products other than a transfusion received because of an injury to the employee that occurred in the scope of the employee's current employment;
(3) received blood products for the treatment of a coagulation

disorder since testing negative for hepatitis;
(4) engaged in sexual practices or other behavior identified as high risk by the Centers for Disease Control and Prevention or the Surgeon General of the United States;
(5) had sexual relations with another individual known to the employee to have engaged in sexual practices or other behavior described in subdivision (4); or
(6) used intravenous drugs that were not prescribed by a physician.
(c) An employee who is diagnosed with a health condition caused by meningococcal meningitis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee, in the ten (10) days immediately preceding the diagnosis, was not exposed to another individual known to:
(1) have meningococcal meningitis; or
(2) be an asymptomatic carrier of meningococcal meningitis;
outside the scope of the employee's current employment.
(d) An employee who is diagnosed with a health condition caused by tuberculosis and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not, outside the scope of the employee's current employment, been exposed to another individual known to have tuberculosis.
(e) An employee who is diagnosed with a health condition caused by AIDS or HIV and, if the health condition results in disability or death, wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not:
(1) outside the scope of the employee's current employment, been exposed through transfer of body fluids to an individual known to have a medical condition caused by AIDS or HIV;
(2) received blood products other than a transfusion received because of an injury to the employee that occurred in the scope of the employee's current employment;
(3) received blood products for the treatment of a coagulation disorder since testing negative for AIDS or HIV;
(4) engaged in sexual practices or other behavior identified as high risk by the Centers for Disease Control and Prevention or the Surgeon General of the United States;
(5) had sexual relations with another individual known to the employee to have engaged in sexual practices or other behavior described in subdivision (4); or
(6) used intravenous drugs that were not prescribed by a physician.
(f) An employee who is diagnosed with a health condition caused by smallpox and, if the health condition results in disability or death,

wishes to have a presumption of disability or death incurred in the line of duty apply to the employee shall, by written affidavit executed before death, provide verification that the employee has not, outside the scope of the employee's current employment, been exposed to another individual known to have smallpox.
(g) A presumption of disability or death incurred in the line of duty may be rebutted by competent evidence.
(h) A meeting or hearing held to rebut a presumption of disability or death incurred in the line of duty may be held as an executive session under IC 5-14-1.5-6.1(b)(1).
As added by P.L.185-2002, SEC.3.

IC 5-10-13-6
Exception to presumption for vaccine or prevention measure
Sec. 6. If a standard, medically recognized vaccine or other measure exists for the prevention of an exposure risk disease and the vaccine or other measure is medically indicated for an employee according to immunization policies established by the Advisory Committee on Immunization Practices of the United States Public Health Service, the following apply:
(1) If:
(A) the employee receives the vaccine or other measure as required by the employee's employer; or
(B) the employee's physician provides written notice to the employer that the vaccine or other measure would pose a significant risk to the employee's health;
and the employee meets the other requirements of this chapter, a presumption of disability or death incurred in the line of duty under this chapter applies to the employee.
(2) If:
(A) the employee does not receive the vaccine or other measure as required by the employee's employer; and
(B) the employee's physician has not provided written notice that the vaccine or other measure would pose a significant risk to the employee's health;
a presumption of disability or death incurred in the line of duty under this chapter does not apply to the employee.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-7
Employee report
Sec. 7. (a) An employee shall file a report with the employee's employer of each known or reasonably suspected exposure to an exposure risk disease in the scope of the employee's employment.
(b) The employer shall maintain a permanent record of a report filed by an employee under subsection (a).
As added by P.L.185-2002, SEC.3.

IC 5-10-13-8
Insurance coverage for disability or death presumed incurred in

the line of duty
Sec. 8. (a) The state or a political subdivision of the state may provide, in the life and disability insurance that covers employees of the state or political subdivision, accidental death coverage or double indemnity coverage for a health condition caused by a communicable disease that results in total or partial disability or death that is presumed to be a disability or death incurred in the line of duty under this chapter.
(b) This chapter does not require an insurer that issues a noncompulsory life insurance policy or a noncompulsory disability insurance policy to include in the policy coverage for a disability or death presumed incurred in the line of duty as described in this chapter.
As added by P.L.185-2002, SEC.3.

IC 5-10-13-9
Other requirements for disability benefits not affected
Sec. 9. This chapter does not affect the requirements for determining eligibility for disability benefits provided by the state or a political subdivision of the state except to the extent of determining whether an employee incurred a disability in the line of duty.
As added by P.L.185-2002, SEC.3.



CHAPTER 14. STATE POLICE OFFICER SURVIVOR HEALTH COVERAGE

IC 5-10-14-1
"Dies in the line of duty"
Sec. 1. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from an action that an employee, in the employee's capacity as an employee, is obligated or authorized to perform by rule, regulation, law, or condition of employment.
As added by P.L.24-2005, SEC.2.

IC 5-10-14-2
"Employee"
Sec. 2. As used in this chapter, "employee" means an individual who is employed full time by the state as a state police officer.
As added by P.L.24-2005, SEC.2.

IC 5-10-14-3
Health coverage for survivors of employees who die in line of duty
Sec. 3. (a) If the state police department offers health coverage for active employees, the state police department shall offer to provide and pay for health coverage under the health coverage plan provided for active employees for:
(1) the surviving spouse; and
(2) each natural child, stepchild, and adopted child;
of an employee who dies in the line of duty, regardless of whether the death occurs before July 1, 2005, or on or after July 1, 2005.
(b) The health coverage for a surviving natural child, stepchild, or adopted child provided under subsection (a) continues:
(1) until the child becomes eighteen (18) years of age;
(2) if the child is:
(A) enrolled in and regularly attending a secondary school; or
(B) a full-time student at an accredited college or university;
until the child becomes twenty-three (23) years of age; or
(3) if the child is physically or mentally disabled, until the end of the physical or mental disability;
whichever period is longest.
(c) If the state police department offers health coverage to active employees, the health coverage that the state police department provides to a surviving spouse or a natural child, a stepchild, or an adopted child under this section must be equal to that offered to active employees.
(d) The state police department's offer to provide and pay for health coverage under subsection (a) must remain open as long as the state police department continues to offer the health coverage for active employees, and:
(1) a surviving spouse is eligible for the health coverage under subsection (a); or         (2) a natural child, a stepchild, or an adopted child is eligible for the health coverage under subsections (a) and (b).
As added by P.L.24-2005, SEC.2.



CHAPTER 15. EMERGENCY AND PUBLIC SAFETY EMPLOYEE DISABILITY FROM CERTAIN CANCERS OR HEART OR LUNG DISEASE PRESUMED INCURRED IN THE LINE OF DUTY

IC 5-10-15-1
Application of chapter
Sec. 1. This chapter does not apply to an individual who, at any time during the individual's employment by the state or a political subdivision of the state as:
(1) a member of a fire department (as defined in IC 36-8-1-8);
(2) an emergency medical services provider (as defined in IC 16-41-10-1); or
(3) a member of a police department (as defined in IC 36-8-1-9);
uses tobacco products in any form in the last five (5) years.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-2
"At risk for occupational exposure"
Sec. 2. As used in this chapter, "at risk for occupational exposure" means that an individual incurs risk in performing the basic duties of the individual's employment, including:
(1) providing emergency medical treatment in a nonhealth care setting where there is a potential for contact with;
(2) working at the scene of an accident, a fire, or another rescue or public safety operation, or working in an emergency rescue vehicle or a public safety vehicle, during which the individual has contact with;
(3) engaging in the pursuit, apprehension, and arrest of law violators, during which the individual may be exposed to; or
(4) maintaining custody and physical restraint of prisoners or inmates of a prison, a jail, or another criminal detention facility, during which the individual may be exposed to;
a known carcinogen or a substance or condition that adversely affects an individual's cardiovascular or respiratory system.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-3
"Employee"
Sec. 3. As used in this chapter, "employee" means an individual who:
(1) is employed full time by the state or a political subdivision of the state as:
(A) a member of a fire department (as defined in IC 36-8-1-8);
(B) an emergency medical services provider (as defined in IC 16-41-10-1); or
(C) a member of a police department (as defined in IC 36-8-1-9);         (2) in the course of the individual's employment, is at risk for occupational exposure; and
(3) is not employed elsewhere by the state or a political subdivision of the state in a similar capacity.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-4
"Exposure related cancer"
Sec. 4. As used in this chapter, "exposure related cancer" refers to a cancer that is caused by a known carcinogen to which an individual is at risk for occupational exposure.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-5
"Exposure related heart or lung disease"
Sec. 5. As used in this chapter, "exposure related heart or lung disease" refers to a disease or impairment of the cardiovascular or respiratory system caused by a substance or condition to which an individual is at risk for occupational exposure.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-6
"Known carcinogen"
Sec. 6. As used in this chapter, "known carcinogen" refers to a substance or agent the exposure to which is recognized by:
(1) the International Agency for Research on Cancer; or
(2) the National Institute for Occupational Safety and Health;
as creating a high risk for the development of cancer.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-7
"Political subdivision"
Sec. 7. As used in this chapter, "political subdivision" has the meaning set forth in IC 6-3.5-2-1.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-8
"Substance or condition that adversely affects an individual's cardiovascular or respiratory system"
Sec. 8. As used in this chapter, "substance or condition that adversely affects an individual's cardiovascular or respiratory system" refers to a substance or condition the exposure to which is recognized by the National Institute for Occupational Safety and Health as creating a high risk for the development of heart or lung disease.
As added by P.L.62-2006, SEC.1.

IC 5-10-15-9
Presumption of disability in line of duty; rebutting of presumption
Sec. 9. (a) An employee or former employee who:         (1) is diagnosed with an exposure related cancer or exposure related heart or lung disease that:
(A) requires medical treatment; or
(B) results in total or partial disability; and
(2) at the time of the diagnosis:
(A) is actively employed; or
(B) has terminated employment not more than sixty (60) months earlier;
is presumed to have a disability incurred in the line of duty.
(b) The presumption described in subsection (a) may be rebutted by competent evidence.
(c) A meeting or hearing held to rebut the presumption described in subsection (a) may be held as an executive session under IC 5-14-1.5-6.1(b)(1).
As added by P.L.62-2006, SEC.1.

IC 5-10-15-10
Effect of chapter on determination of eligibility for disability benefits
Sec. 10. This chapter does not affect the requirements for determining eligibility for disability benefits provided by the state or a political subdivision of the state except to the extent of determining whether an employee incurred a disability in the line of duty.
As added by P.L.62-2006, SEC.1.






ARTICLE 10.1. SOCIAL SECURITY COVERAGE FOR PUBLIC EMPLOYEES

CHAPTER 1. DEFINITIONS

IC 5-10.1-1-1
"Employee"
Sec. 1. "Employee" as used in this article includes:
(1) an elected or appointed officer of the state and of a political subdivision;
(2) a senior judge appointed under IC 33-24-3-7; and
(3) a duly elected prosecuting attorney of a judicial circuit.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.40-1990, SEC.2; P.L.98-2004, SEC.66.

IC 5-10.1-1-2
"Employee tax" and "employee contribution"
Sec. 2. "Employee tax" and "employee contribution", as used in this article, means the tax imposed by section 3101 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.10.

IC 5-10.1-1-3
"Employer contribution" and "matching contribution"
Sec. 3. "Employer contribution" and "matching contribution", as used in this article, means the tax imposed by section 3111 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.11.

IC 5-10.1-1-4
"Federal Insurance Contributions Act"
Sec. 4. "Federal Insurance Contributions Act", as used in this article, means subchapters A and B of chapter 21 of the Internal Revenue Code.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.2-1987, SEC.12.

IC 5-10.1-1-5
"Federal administrator"
Sec. 5. Federal Administrator. "Federal administrator" as used in this article means the federal security administrator and includes the secretary of health, education, and welfare of the United States and any individual to whom the federal security administrator has delegated any of his functions under the Social Security Act with respect to coverage of employees of a state and its political subdivisions. As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-6
"Governing body"
Sec. 6. "Governing body" means the fiscal body of a county, city, town, or township, trustee, the township board, board of school commissioners, library board, or any board which by law is authorized to fix a rate of taxation on property of a political subdivision, or any other board which is empowered to administer the affairs of any department of, or associated with, a political subdivision, which department receives revenue independently of, or in addition to, funds obtained from taxation.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.8-1987, SEC.9; P.L.8-1989, SEC.19.

IC 5-10.1-1-7
"Political subdivision"
Sec. 7. Political Subdivision. "Political subdivision" as used in this article means a county, city, town, township, political body corporate, political entity, local housing authority, public school corporation, public library, public utility of a county, city, town, or township whether the public utility is operated by the city or town or under the terms of a trusteeship for the benefit of the city or town, and a department of, or associated with, a county, city, town, or township, which department receives revenue independently of, or in addition to, funds obtained through taxation. A state agency or a judicial circuit may not be construed as a political subdivision.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-8
"State agency"
Sec. 8. State Agency. "State agency" as used in this article means the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-9
"Social Security Act"
Sec. 9. Social Security Act. "Social Security Act" as used in this article means the act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 (42 U.S.C. 301), as amended, and any rules or regulations issued pursuant to it.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-10
"Agreement"
Sec. 10. Agreement. "Agreement" as used in this article means the federal-state agreement specified in chapter 2 of this article.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-1-11 Gender; number
Sec. 11. Gender; Number. (a) When a masculine pronoun is used in this article, it refers to the masculine, feminine, or neuter, as appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, as appropriate.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 2. THE FEDERAL-STATE AGREEMENT

IC 5-10.1-2-1
Intent
Sec. 1. Intent. The procedures of this article are established to provide the basic protection of the Social Security Act to public employees and their dependents and survivors on as broad a basis as is permitted by the Social Security Act.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-2
Authorization
Sec. 2. Authorization. The state agency with the approval of the governor may enter into a federal-state agreement with the federal administrator to extend the benefits of the Social Security Act to the employees of the state and its political subdivisions.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-3
Coverage
Sec. 3. Coverage. (a) The agreement must cover services which are performed by an employee for the state or political subdivision and which are covered by a plan which conforms to the agreement and has been approved by the state agency.
(b) The agreement may not cover services which are covered by the Social Security Act without an agreement or which may not be included in an agreement under the Social Security Act.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-4
Effective date
Sec. 4. Effective Date. The agreement or a modification to it must contain an effective date for the coverage of services. The effective date of the agreement may not be earlier than permitted by the Social Security Act or earlier than January 1 of the year in which the agreement is entered into.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-5
Payment to Secretary of Treasury
Sec. 5. Payment to the Secretary of Treasury. The state shall pay to the secretary of the treasury, as prescribed under the Social Security Act, contributions equal to the sum of taxes which would be imposed by the Federal Insurance Contributions Act if the act applied to services covered by the agreement.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-6
Permissible provisions      Sec. 6. Permissible Provisions. The agreement may contain such provisions concerning coverage, benefits, contributions, effective date, modification and termination of the agreement, administrative, and other appropriate matters as the state agency and federal administrator agree upon.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-7
Termination of coverage
Sec. 7. Termination of Coverage. Coverage by the Social Security Act may be terminated by sending a written notice of termination to the federal administrator. The termination is effective if:
(1) the notice is filed two (2) years before the time of termination; and
(2) the employees have been covered for five (5) years or more before the date on which the federal administrator receives the notice.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-2-8
Rules and regulations
Sec. 8. Rules and Regulations. The state agency may make and publish such rules and regulations as it finds appropriate for the implementation of this article.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 2.5. PUBLIC EMPLOYEE SICK PAY PLAN

IC 5-10.1-2.5-1
Definition
Sec. 1. As used in this chapter, "sick pay plan" means a plan that:
(1) provides for an employer to make payments in lieu of wages to employees on account of sickness or accident disability; and
(2) meets the requirements of 42 U.S.C. 409(b) or (d).
As added by Acts 1979, P.L.34, SEC.1.

IC 5-10.1-2.5-2
State employees; establishment; appropriations; authorization
Sec. 2. The governor may establish a sick pay plan for state employees. If the governor establishes a sick pay plan, the general assembly may make separate appropriations for the money needed to fund the payments required under the plan.
As added by Acts 1979, P.L.34, SEC.1.

IC 5-10.1-2.5-3
Political subdivision employees; establishment; appropriations
Sec. 3. Each political subdivision may establish a sick pay plan for the employees of the political subdivision. If a political subdivision establishes a sick pay plan, the governing body of the political subdivision may make separate appropriations for the money needed to fund the payments required under the plan.
As added by Acts 1979, P.L.34, SEC.1. Amended by Acts 1981, P.L.49, SEC.1; Acts 1982, P.L.37, SEC.1.



CHAPTER 3. COVERAGE OF EMPLOYEES OF POLITICAL SUBDIVISIONS

IC 5-10.1-3-1
Authorization
Sec. 1. Authorization. Each political subdivision without a retirement system for its employees may submit for approval by the state agency a plan for extending the Social Security Act to its employees.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-3-2
Approval of plan
Sec. 2. Approval of the Plan. The state agency shall approve the plan and any amendments if they conform to the agreement and the regulations of the state agency. The state agency may not finally disapprove a plan or terminate an approved plan without reasonable notice and opportunity for a hearing for the political subdivision.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-3-3
Required elements of plan
Sec. 3. Required Elements of the Plan. The plan must:
(1) be in conformity with the requirements of the Social Security Act and with the agreement;
(2) provide that all services covered by the federal-state agreement in employment for the political subdivision is covered by the plan, except that it may exclude services to which section 218(c)(3)(C) of the Social Security Act is applicable;
(3) specify the source from which the funds necessary to make the payments required of the political subdivision by this article are expected to be derived and contain reasonable assurance that the source will be adequate for that purpose;
(4) provide for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper administration of the plan;
(5) provide that the political subdivision shall:
(A) make such reports as the state agency requires; and
(B) comply with such provisions as the state agency or the federal administrator finds necessary to assure the correctness of the reports; and
(6) authorize the state agency to terminate the plan in its entirety if the state agency finds a failure to comply substantially with any provision of the plan. The termination takes effect at the expiration of such notice and on such conditions as are provided by the state agency, in accordance with the Social Security Act.
As added by Acts 1977, P.L.53, SEC.1.
IC 5-10.1-3-4
Ordinances
Sec. 4. Ordinances. (a) Employees of a political subdivision without a retirement system are entitled to coverage by the Social Security Act if:
(1) the governing body passes an ordinance or resolution which it submits to the state agency within ten (10) days after passage;
(2) the ordinance contains an effective date for coverage which must be January 1 of any year;
(3) the ordinance is approved by the state agency; and
(4) the political subdivision and the federal administrator approve an agreement for the political subdivision which conforms to the federal-state agreement submitted by the state agency.
(b) On approval, the state agency shall furnish to the governing body an estimate of the costs for the first year of coverage. After the first year, the state agency shall certify to the governing body before July 2 of each year the amount of estimated costs for the next calendar year which amount if it is to be raised by a general property tax levy shall be included in the appropriation ordinance as provided in law for raising taxes assessed against property.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-3-5
Participation in public employees' retirement fund
Sec. 5. Participation in the Public Employees' Retirement Fund. A political subdivision which is eligible to become a participant in the public employees' retirement fund may be covered by the Social Security Act by becoming a participant as specified in IC 5-10.3-6. If the political subdivision has a retirement system, it must follow the procedures specified in chapter 4 of this article.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 4. COVERAGE OF MEMBERS OF RETIREMENT SYSTEMS

IC 5-10.1-4-1
Referenda
Sec. 1. Referenda. The governor may conduct separate referenda for each of the following retirement systems to determine whether the positions covered by the systems will be included in the agreement:
(1) the Indiana state teachers' retirement fund;
(2) the public employees' retirement fund;
(3) each retirement system established by a state institution of higher education; and
(4) each other retirement system which is financially supported by a political subdivision if the board or governing body administering the retirement system requests a referendum.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-2
Procedure for referenda
Sec. 2. Procedure for Referenda. (a) Each referendum shall be conducted in compliance with section 218(d) of the Social Security Act.
(b) The governor may designate the board or governing body administering the affairs of each retirement system, or the board of trustees in the case of state institutions of higher education, as the agency to conduct the referendum for the system.
(c) Each board or governing body shall pay the expenses of the referendum for the system it administers, except that:
(1) the expenses of the referendum for a political subdivision participating in the public employees' retirement fund shall be paid by the political subdivision; and
(2) the expenses of the referendum for an institution of higher learning shall be paid by the institution.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-3
Referenda for public employees' retirement fund
Sec. 3. Referenda for Public Employees' Retirement Fund. (a) Separate referenda must be conducted for state employees and for employees of each participating political subdivision who are members of the public employees' retirement fund.
(b) Members of the public employees' retirement fund who are classified as federal employees by the secretary of agriculture of the United States and who participate in the federal civil service retirement system may not vote in any referendum.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-4
Effect of affirmative vote in referenda      Sec. 4. Effect of Affirmative Vote in Referenda. (a) If a majority of the employees in a retirement system vote in the affirmative in the referendum, the governor shall:
(1) certify to the secretary of health, education and welfare of the United States that the conditions prescribed by the Social Security Act have been met; and
(2) notify the state agency of the certification.
(b) The state agency shall then request a modification of the agreement by the federal administration to include service in positions covered by these retirement systems.
(c) The state agency, or the governing body for a political subdivision, may request that the modification not include the following positions covered by a retirement system:
(1) services of an emergency nature;
(2) elective positions;
(3) part-time positions;
(4) positions, the compensation for which is paid on a fee basis;
(5) agricultural labor; and
(6) service performed by a student, if the service would be excluded if done for a private employer.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-5
Effect of negative vote in referenda
Sec. 5. Effect of Negative Vote in Referenda. (a) If in a referendum the vote of the majority is negative, no member of the retirement system may be included in a modification of the agreement.
(b) A subsequent referendum may be conducted upon the request of the board or governing body. However, no subsequent referendum may be conducted until one (1) year after a prior referendum.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-4-6
Effective date of modification
Sec. 6. Effective Date of Modification. (a) The effective date of a modification of the agreement must be determined by resolution of the board of each of the following retirement systems:
(1) the public employees' retirement fund;
(2) the Indiana state teachers' retirement fund; and
(3) any retirement system established by a state institution of higher education.
For political subdivisions the governing body shall determine the effective date by resolution. The effective date may be made retroactive to the extent permitted by federal law.
(b) The effective date of a modification for employees of political subdivisions with retirement systems which are not covered by subsection (a) of this section may be January 1, 1955, or any subsequent January 1.
As added by Acts 1977, P.L.53, SEC.1.



CHAPTER 5. REPEALED



CHAPTER 6. CONTRIBUTIONS

IC 5-10.1-6-1
Employer contributions for state employees
Sec. 1. (a) The state shall pay the employer contributions for state employees.
(b) After June 30, 1987, a school corporation may transfer from its general fund, without an appropriation, to its employment tax fund an amount necessary to make the employer contributions. Notwithstanding IC 36-1-8-4, a school corporation is not required to reimburse its general fund due to any transfers under this subsection.
(c) If state employees receive compensation from federal funds, contributions shall be made from the federal funds equal to the matching contribution which would be due on the compensation.
As added by Acts 1977, P.L.53, SEC.1. Amended by P.L.57-1987, SEC.1; P.L.240-1991(ss2), SEC.45.



CHAPTER 7. CONSTRUCTION OF CODIFICATION

IC 5-10.1-7-1
Purpose
Sec. 1. Purpose of Codification. This article is intended to be a codification and restatement of applicable or corresponding provisions in prior law. A citation to prior law in the Indiana Code shall be construed as a citation to the appropriate provision of this article if the prior law is reenacted in the same or restated form by this article.
As added by Acts 1977, P.L.53, SEC.1.

IC 5-10.1-7-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.1.






ARTICLE 10.2. PUBLIC RETIREMENT AND DISABILITY BENEFITS

CHAPTER 1. DEFINITIONS

IC 5-10.2-1-1
"Board"
Sec. 1. Board. "Board" as used in this article means the board of trustees of the Indiana state teachers' retirement fund and the board of trustees of the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-2
"Fund"
Sec. 2. Fund. "Fund" as used in this article means the Indiana state teachers' retirement fund and the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-3
"Employer"
Sec. 3. (a) "Employer" as used in this article means the state for employees of the state and a political subdivision or school corporation for its employees.
(b) With regard to employer contributions, "employer" includes the state for members of the Indiana state teachers' retirement fund with respect to the pre-1996 account.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.54-1993, SEC.1.

IC 5-10.2-1-3.5
"Internal Revenue Code"
Sec. 3.5. As used in this article, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.55-1989, SEC.7.

IC 5-10.2-1-4
"Member"
Sec. 4. Member. "Member" as used in this article means a member of the Indiana state teachers' retirement fund or of the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-4.5
"1996 account"      Sec. 4.5. As used in this article, "1996 account" refers to the 1996 account established within the Indiana state teachers' retirement fund under IC 5-10.4-2-2.
As added by P.L.54-1993, SEC.2. Amended by P.L.2-2006, SEC.17.

IC 5-10.2-1-5
"Participating political subdivision"
Sec. 5. Participating Political Subdivision. "Participating political subdivision" as used in this article means a political subdivision which is participating in the public employees' retirement fund as specified in IC 5-10.3-6.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-5.5
"Pre-1996 account"
Sec. 5.5. As used in this article, "pre-1996 account" refers to the pre-1996 account established within the Indiana state teachers' retirement fund under IC 5-10.4-2-2.
As added by P.L.54-1993, SEC.3. Amended by P.L.2-2006, SEC.18.

IC 5-10.2-1-6
"Retirement fund law"
Sec. 6. Retirement Fund Law. "Retirement fund law" as used in this article means the statutes governing the Indiana state teachers' retirement fund and the statutes governing the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-6.5
"School corporation"
Sec. 6.5. As used in this article, "school corporation" has the meaning set forth in IC 5-10.4-1-13.
As added by P.L.54-1993, SEC.4. Amended by P.L.2-2006, SEC.19.

IC 5-10.2-1-7
"Social Security Act"
Sec. 7. Social Security Act. "Social Security Act" as used in this article means the act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 (42 U.S.C. 301), as amended, and any rules or regulations issued pursuant to it.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-8
"Vested status"
Sec. 8. (a) Except as provided in subsection (b), "vested status" as used in this article means the status of having ten (10) years of creditable service.
(b) In the case of a person who is an elected county official whose governing body has provided for the county official's participation in the public employees' retirement fund under IC 5-10.3-7-2(1),

"vested status" means the status of having:
(1) at least eight (8) years of creditable service as an elected county official in an office described in IC 5-10.2-4-1.7;
(2) been elected at least two (2) times if the person would have had at least eight (8) years of creditable service as an elected county official in an office described in IC 5-10.2-4-1.7 had the person's term of office not been shortened under a statute enacted under Article 6, Section 2(b) of the Constitution of the State of Indiana; or
(3) at least ten (10) years of creditable service as a member of the fund based on a combination of service as an elected county official and as a full-time employee in a covered position.
(c) In the case of a person whose term of office commences after the election on November 5, 2002, as Auditor of State, Secretary of State, or Treasurer of State, and who is prohibited by Article 6, Section 1 of the Constitution of the State of Indiana from serving in that office for more than eight (8) years during any period of twelve (12) years, that person shall be vested with at least eight (8) years of creditable service as a member of the fund.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.73-2002, SEC.1; P.L.88-2005, SEC.1.

IC 5-10.2-1-9
Gender; number
Sec. 9. Gender; Number. (a) When a masculine pronoun is used in this article, it refers to the masculine, feminine, or neuter, as appropriate.
(b) The singular form of any noun used in this article includes the plural, and the plural includes the singular, as appropriate.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-1-10
"Member's contribution"
Sec. 10. As used in this article, "member's contribution" includes contributions paid by:
(1) the employer for members of the public employees' retirement fund; or
(2) a school corporation, the state, or a state educational institution (as defined in IC 20-12-0.5-1) for members of the teachers' retirement fund.
As added by P.L.41-1983, SEC.4. Amended by P.L.35-1985, SEC.2.



CHAPTER 2. THE RETIREMENT FUNDS

IC 5-10.2-2-1
Scope; purpose
Sec. 1. Scope; Purpose. (a) This article applies to the Indiana state teachers' retirement fund and the public employees' retirement fund. Each retirement fund covered by this article is a separate retirement fund managed by its board under its retirement fund law. Each board shall make and publish regulations which are appropriate to the efficient administration of this article. The obligations of the state and political subdivisions for benefit payments are specified in each retirement fund law.
(b) Each fund is an independent body corporate and politic. A fund is not a department or agency of the state but is an independent instrumentality exercising essential government functions.
(c) For purposes of IC 34-13-2, IC 34-13-3, and IC 34-13-4, each board, each fund, and all employees of each board or fund are public employees (as defined in IC 34-6-2-38). All employees of each board or fund employed within a classification covered by a labor agreement to which the state is a party shall continue to remain subject to the terms and conditions of that agreement and any successor labor agreements entered into by the state.
(d) The benefits specified in this article and the benefits from the Social Security Act provide the retirement, disability, and survivor benefits for public employees and teachers. However, this article does not prohibit a political subdivision from establishing and providing before January 1, 1995, and continuing to provide after January 1, 1995, retirement, disability, and survivor benefits for the public employees of the political subdivision independent of this article if the political subdivision took action before January 1, 1995, and was not a participant in the public employees' retirement fund on January 1, 1995, under this article or IC 5-10.3.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.66-1995, SEC.2; P.L.65-1995, SEC.2; P.L.119-2000, SEC.2.



CHAPTER 3. CREDITABLE SERVICE; CONTRIBUTIONS; WITHDRAWALS; DEATH SETTLEMENTS

IC 5-10.2-3-1
Creditable service
Sec. 1. (a) Each member's creditable service, for the purpose of computing benefits under this article, consists of all service in a position covered by a retirement fund plus all other service for which the retirement fund law gives credit.
(b) No member may be required to pay any contributions for service before the member is covered by this article as a condition precedent to receiving benefits under this article. However, the member must furnish proof of the service to the board of the fund under which the member claims service.
(c) A member who has past service as an employee of the state or a participating political subdivision in a position which was not covered by the retirement fund is entitled to credit for this service if the position becomes covered before January 1, 1985, by the Indiana state teachers' retirement fund, the public employees' retirement fund, or the retirement fund for the state board of accounts and if the member submits proof of the service to the secretary of the fund in which the member claims service.
(d) A member who has past service in a position that was not covered by the retirement fund is entitled to credit for this service if the position becomes covered after December 31, 1984, by a fund while the member holds that position or another position with the same employer and if the member submits proof of the service to the director of the fund in which the member claims service.
(e) The proof required by this section must:
(1) be submitted in a form approved by the director;
(2) contain dates and nature of service and other information required by the director; and
(3) be certified by the governing body or its agent.
(f) A member who is a state employee is entitled to service credit for the time the member is receiving disability benefits under a disability plan established under IC 5-10-8-7.
(g) If a participant in the legislators' defined benefit plan does not become entitled to a benefit from that plan, the PERF board or the TRF board shall include the participant's service in the general assembly in the determination of eligibility for, and computation of, benefits under PERF or TRF at the time the participant would be eligible to receive benefits under PERF or TRF. After benefits commence under PERF or TRF with the general assembly service included, the participant's general assembly service may not be used for the computation of benefits under IC 2-3.5-4.
(h) A member may receive service credit for all or a part of the member's creditable service in another governmental retirement plan under IC 5-10.3-7-4.5 and IC 5-10.4-4-4. A member may not receive credit for service for which the member receives service credit in

another retirement plan maintained by a state, a political subdivision, or an instrumentality of the state for service that PERF or TRF would otherwise give credit.
(i) A member may use all or a part of the member's creditable service under PERF or TRF in another governmental retirement plan under the terms of the other plan. Creditable service used under the other governmental retirement plan may not be used in PERF or TRF.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.28-1984, SEC.1; P.L.5-1990, SEC.5; P.L.43-1991, SEC.1; P.L.22-1998, SEC.3; P.L.2-2006, SEC.23.



CHAPTER 4. RETIREMENT AND DISABILITY BENEFITS

IC 5-10.2-4-1
Eligibility for normal and early retirement
Sec. 1. (a) This subsection applies to:
(1) members of the public employees' retirement fund who retire before July 1, 1995; and
(2) members of the Indiana state teachers' retirement fund who retire before May 2, 1989.
A member who has reached age sixty-five (65) and has at least ten (10) years of creditable service is eligible for normal retirement.
(b) This subsection applies to members of the Indiana state teachers' retirement fund who retire after May 1, 1989, and to members of the public employees' retirement fund who retire after June 30, 1995, except as provided in section 1.7 of this chapter. A member is eligible for normal retirement if:
(1) the member is at least sixty-five (65) years of age and has at least ten (10) years of creditable service;
(2) the member is at least sixty (60) years of age and has at least fifteen (15) years of creditable service; or
(3) the member's age in years plus the member's years of service is at least eighty-five (85) and the member is at least fifty-five (55) years of age.
(c) A member who has reached age fifty (50) and has at least fifteen (15) years of creditable service is eligible for early retirement with a reduced pension.
(d) A member who is eligible for normal or early retirement is entitled to choose a retirement date on which the member's benefit begins if the following conditions are met:
(1) The application for retirement benefits and the choice of the date is filed on a form provided by the board.
(2) The date must be after the cessation of the member's service and be the first day of a month.
(3) The retirement date is not more than six (6) months before the date the application is received by the board. However, if the board determines that a member is incompetent to file for benefits and choose a retirement date, the retirement date may be any date that is the first of the month after the time the member became incompetent.
As added by Acts 1977, P.L.53, SEC.2. Amended by Acts 1980, P.L.28, SEC.5; P.L.48-1985, SEC.1; P.L.342-1989(ss), SEC.2; P.L.4-1990, SEC.7; P.L.10-1995, SEC.4; P.L.73-2002, SEC.2.



CHAPTER 5. RESTRICTED BENEFITS

IC 5-10.2-5-1
Transitional benefits, 1955
Sec. 1. (a) A member who was an employee of the state or political subdivision on April 1, 1955, and who was a member of the public employees' retirement fund or the Indiana state teachers' retirement fund, before April 1, 1955, is entitled to a normal retirement benefit which, when added to the primary social security benefit to which he may become entitled under the Social Security Act, is greater than or equal to the normal retirement benefit to which he would have been entitled under the retirement fund law in effect before April 1, 1955.
(b) This section does not abridge, diminish, or cancel any rights, privileges, or benefits provided to these members under laws in effect before April 1, 1955.
(c) If a member of the retirement fund of the state board of accounts:
(1) was a member of that fund on April 1, 1955; and
(2) dies, retires, or qualifies for disability retirement before April 2, 1970;
the member or his surviving spouse may choose to receive, instead of the benefits of this article, the annuity survivor or disability benefits under the retirement fund law in effect on March 31, 1955. The benefit paid shall be reduced by any payments under the federal Social Security Act. In addition, the member may receive any annuity payments provided by additional annuity contributions.
(d) If a member has earnings recorded under the Social Security Act from employment with more than one (1) employer, the amount of his primary social security benefit shall be computed by applying to his total primary social security benefit the percentage which his earnings recorded for service covered by IC 5-10.1 constitute of his total earnings recorded under the Social Security Act. The social security benefit determined is considered payable even if the member fails to apply for the benefit or loses all or part of it by delaying to apply for it or by engaging in covered employment or for any other reason.
(e) The benefit to which the member would have been entitled under the retirement fund law in effect before April 1, 1955, shall be computed either:
(1) on the assumption that contributions were made as required by the retirement fund law on and after the date the member became subject to the Social Security Act; or
(2) on the basis of his contributions actually made to the fund on and after April 1, 1955, and to the contribution fund established in IC 5-10.1 by January 1, 1987;
whichever of subdivision (1) or (2) is larger.
(f) The normal retirement benefit for retirement at any age under retirement fund laws in effect before April 1, 1955, and for

retirement on or after age sixty-five (65) under this article is the retirement benefit payable for life without special election. For retirement before age sixty-five (65) after April 1, 1955, it is the retirement benefit payable under the option which integrates with the social security benefit at the youngest age of eligibility for the social security benefit to provide a uniform total benefit.
(g) The employer responsible for the employer contribution for a member who is retiring shall make any contributions required to carry out this section.
As added by Acts 1977, P.L.53, SEC.2. Amended by P.L.57-1987, SEC.4.



CHAPTER 6. CONSTRUCTION OF CODIFICATION

IC 5-10.2-6-1
Purpose
Sec. 1. Purpose of Codification. This article is intended to be a codification and restatement of applicable or corresponding provisions in prior law. A citation to prior law in the Indiana Code shall be construed as a citation to the appropriate provision of this article if the prior law is reenacted in the same or restated form by this article.
As added by Acts 1977, P.L.53, SEC.2.

IC 5-10.2-6-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. VOLUNTARY SUPPLEMENTAL RETIREMENT PLAN

IC 5-10.2-8-1
"Plan" defined
Sec. 1. As used in this chapter, "plan" refers to a voluntary supplemental retirement plan established for a political subdivision under this chapter.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-2
Establishment
Sec. 2. Each board may elect to establish a voluntary supplemental retirement plan for political subdivisions. A plan established under this chapter shall be governed by Section 457 of the Internal Revenue Code. A plan established under this chapter shall be funded through employee salary deductions and may additionally have employer contributions, subject to the limits and provisions under Section 457 of the Internal Revenue Code.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-3
Prohibition against commingling of assets
Sec. 3. The board shall maintain a separate trust for the plan, and the assets shall not be part of, or commingled with, the assets of the other funds administered by the board.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-4
Supplemental nature of plan; reduction in other retirement or pension benefits prohibited
Sec. 4. A plan established under this chapter exists and serves in addition to other retirement, pension, and benefit systems established by a political subdivision and may not result in a reduction of any retirement, pension, or other benefit provided by applicable law. Any compensation deferred under the plan shall continue to be included as regular compensation for the purpose of computing the retirement and pension benefits earned by an employee.
As added by P.L.5-1997, SEC.3.

IC 5-10.2-8-5
Day-to-day operation
Sec. 5. A plan established under this chapter shall include appropriate provisions pertaining to the day-to-day operation of the plan, including methods to elect income deferrals, changes to elections, or other provisions that may be appropriate. The investment options shall be comparable to the alternative programs established under IC 5-10.2-2-3.
As added by P.L.5-1997, SEC.3.






ARTICLE 10.3. THE PUBLIC EMPLOYEES' RETIREMENT FUND

CHAPTER 1. DEFINITIONS

IC 5-10.3-1-1
"Board"
Sec. 1. Board. "Board" as used in this article means the board of trustees of the public employees' retirement fund.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 2. THE PUBLIC EMPLOYEES' RETIREMENT FUND

IC 5-10.3-2-1
Establishment and administration of fund
Sec. 1. Establishment of Fund and Board. (a) The public employees' retirement fund of Indiana, referred to as the fund, is established to pay benefits to officers and employees of the state and its political subdivisions after specified years of service and under other specified circumstances. The purpose of the fund is to promote economy and efficiency in the administration of state and local government by providing an orderly way for members to be retired without prejudice and without inflicting hardship on the retired member.
(b) The fund is a trust. The board of trustees of the public employees' retirement fund, referred to as the board, shall administer the fund and implement this article, without the supervision of the department of insurance.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-2-2
Interests in fund
Sec. 2. No individual, group of persons, or entity has a right to any specific security, property, or cash other than an undivided interest in the whole fund as specified in this article.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.28-1984, SEC.3.

IC 5-10.3-2-3
Legislative intent; public obligations
Sec. 3. The general assembly intends that, to the extent specified in this article, the payments to the fund by the state or the participating political subdivisions, the payment of all benefits, the payment of interest credits, and the payment of administration expenses are obligations of the state and the participating political subdivisions. However, this obligation is not a guarantee that the amount credited to a member in the annuity savings account will not vary in value as a result of the performance of the investment program selected by the member under IC 5-10.2-2, unless the member selected the guaranteed program, in which case the obligation is such a guarantee.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.35-1985, SEC.19.



CHAPTER 3. THE BOARD OF TRUSTEES

IC 5-10.3-3-1
Composition; appointment; vacancies
Sec. 1. (a) The board is composed of six (6) trustees.
(b) Five (5) of the trustees shall be appointed by the governor, as follows:
(1) One (1) must be a member of the fund with at least ten (10) years of creditable service.
(2) Not more than three (3) may be members of the same political party.
(3) One (1) must be:
(A) a:
(i) member of the fund or retired member of the fund; or
(ii) member of a collective bargaining unit of state employees represented by a labor organization; or
(B) an individual who is:
(i) an officer or a member of a local, a national, or an international labor union that represents state or university employees; and
(ii) an Indiana resident.
(c) The director of the budget agency or the director's designee is an ex officio voting member of the board. An individual appointed under this subsection to serve as the director's designee:
(1) is subject to the provisions of section 3 of this chapter; and
(2) serves as a permanent designee until replaced by the director.
(d) The governor shall fill by appointment vacancies on the board in the manner described in subsection (b).
(e) In making the appointments under subsection (b)(1) or (b)(2), the governor may consider whether at least one (1) trustee is a retired member of the fund under subsection (b)(3)(A)(i).
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.36-1996, SEC.1; P.L.246-2001, SEC.9; P.L.62-2005, SEC.4.

IC 5-10.3-3-2
Term of office
Sec. 2. Term of Office. Each trustee is entitled to serve a term of four (4) years beginning on July 1 following appointment and until his successor is qualified.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-3-3
Oath of office; qualification for membership
Sec. 3. Oath of Office; Qualification for Membership. Each trustee shall take an oath of office, which must be:
(1) subscribed to by the trustee making it;
(2) certified by the officer before whom it is taken; and
(3) filed with the secretary of state. A trustee is qualified for membership on the board when the oath is filed with the secretary of state.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-3-4
Compensation
Sec. 4. (a) Each trustee who is not a state officer or employee is entitled to receive reimbursement for necessary expenses actually incurred through service on the board.
(b) Each trustee who is a state officer or employee is entitled to reimbursement for necessary expenses actually incurred through service on the board.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.25-1994, SEC.6; P.L.62-2005, SEC.5.

IC 5-10.3-3-5
Meetings
Sec. 5. (a) The board shall hold an annual meeting each November and regular meetings at least quarterly in each year. Special meetings may be held as considered necessary by the board.
(b) Meetings may be held in the general office or in such other places in the state as are designated by the board.
(c) All meetings must be open to the public. The board shall keep a record of its proceedings.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.28-1984, SEC.4.

IC 5-10.3-3-6
Voting; quorum
Sec. 6. Four (4) trustees constitute a quorum for the transaction of business. Each trustee is entitled to one (1) vote on the board. A majority vote is sufficient for adoption of a resolution or other action at regular or special meetings.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.62-2005, SEC.6.

IC 5-10.3-3-7
Duties
Sec. 7. The board shall do all of the following:
(1) Appoint a director, subject to the approval of the governor.
(2) Appoint an actuary and employ or contract with employees, auditors, technical experts, legal counsel, and other service providers as it considers necessary to transact the business of the fund, without the approval of any state officer.
(3) Fix the compensation of persons:
(A) appointed or employed by the board; or
(B) who contract with the board.
(4) Establish a general office in Indianapolis for board meetings and for administrative personnel.
(5) Provide for the installation in the general office of a

complete system of books, accounts including reserve accounts, and records in order to give effect to all the requirements of this article and to assure the proper operation of the fund.
(6) Provide for a report at least annually, before June 1, to each member of the amount credited to him in the annuity savings account in each investment program under IC 5-10.2-2.
(7) With the advice of the actuary, adopt actuarial tables and compile data needed for actuarial studies which are necessary for the fund's operation.
(8) Act on applications for benefits and claims of error filed by members.
(9) Have the accounts of the fund audited annually by the state board of accounts.
(10) Publish for the members a synopsis of the fund's condition.
(11) Adopt a budget on a calendar year or fiscal year basis that is sufficient, as determined by the board, to perform the board's duties and, as appropriate and reasonable, draw upon fund assets to fund the budget.
(12) Expend money, including income from the fund's investments, for effectuating the fund's purposes.
(13) Establish personnel programs and policies for its employees.
(14) Submit a report of its activities each year to the governor, the pension management oversight commission, and the budget committee before November 1 of each year. The report under this subdivision must set forth a complete operating and financial statement covering its operations during the most recent fiscal year, including information on the following:
(A) Investment performance.
(B) Investment and administrative costs as a percentage of assets under management.
(C) Investment asset allocation strategy.
(D) Member services.
(E) Member communications.
(15) Establish a code of ethics or decide to be under the jurisdiction and rules adopted by the state ethics commission.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1979, P.L.17, SEC.6; P.L.35-1985, SEC.20; P.L.5-1990, SEC.7; P.L.119-2000, SEC.4.

IC 5-10.3-3-7.1
Annual analysis of fund
Sec. 7.1. The board shall annually analyze for internal control purposes the fund's;
(1) income and expenditures;
(2) actuarial condition;
(3) reserve accounts;
(4) investments; and
(5) such other data as necessary to interpret the fund's condition and the board's administration of the fund. As added by Acts 1979, P.L.17, SEC.7.

IC 5-10.3-3-8
Powers
Sec. 8. (a) The board may do any of the following:
(1) Establish and amend rules and regulations:
(A) for the administration and regulation of the fund and the board's affairs; and
(B) to effectuate the powers and purposes of the board;
without adopting a rule under IC 4-22-2.
(2) Make contracts and sue and be sued as the board of trustees of the public employees' retirement fund of Indiana.
(3) Delegate duties to its employees.
(4) Enter into agreements with one (1) or more insurance companies to provide life, hospitalization, surgical, medical, dental, vision, long term care, or supplemental Medicare insurance, utilizing individual or group insurance policies for retired members of the fund, and, upon authorization of the respective member, deduct premium payments for such policies from the members' retirement benefits and remit the payments to the insurance companies.
(5) Enter into agreements with one (1) or more insurance companies to provide annuities for retired members of the fund, and, upon a member's authorization, transfer the amount credited to the member in the annuity savings account to the insurance companies.
(6) For the 1977 police officers' and firefighters' pension and disability fund, deduct from benefits paid and remit to the appropriate entities amounts authorized by IC 36-8-8-17.2.
(7) Whenever the fund's membership is sufficiently large for actuarial valuation, establish an employer's contribution rate for all employers, including employers with special benefit provisions for certain employees.
(8) Amortize prior service liability over a period of forty (40) years or less.
(9) Recover payments made under false or fraudulent representation.
(10) Exercise all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes and to conduct its business.
(b) An agreement under subsection (a)(4) may be for a duration of three (3) years.
(c) This subsection does not apply to investments of the board. A contract under subsection (a)(2) may be for a term of not more than five (5) years, with an ability to renew thereafter.
(d) The board's powers and the fund's powers specified in this chapter shall be interpreted broadly to effectuate the purposes of this chapter and may not be construed as a limitation of powers.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1977(ss), P.L.1, SEC.2; P.L.35-1985, SEC.21; P.L.43-1991, SEC.4;

P.L.22-1998, SEC.7; P.L.119-2000, SEC.5; P.L.61-2002, SEC.7; P.L.183-2003, SEC.1.

IC 5-10.3-3-9
Director; duties
Sec. 9. (a) The director is the executive officer in charge of the administration of the fund's detailed affairs.
(b) The director shall:
(1) receipt for payments made to the fund and deposit them with the treasurer of state or a custodian for the fund's account;
(2) sign vouchers for the payment of money from the fund as authorized by the board;
(3) perform other duties assigned by the board; and
(4) execute a corporate surety bond in an amount specified by the board, the premium on the bond to be paid by the board.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.1; P.L.5-1990, SEC.8.

IC 5-10.3-3-10
Actuary; duties
Sec. 10. The Actuary. The actuary is the technical advisor on the operation of the fund. The actuary shall perform the duties specified in this article and in IC 5-10.2 and all other duties assigned by the board.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 4. STATE OFFICERS OF THE FUND

IC 5-10.3-4-1
Treasurer of state
Sec. 1. (a) The treasurer of state, ex officio, is the treasurer of the fund.
(b) The treasurer, except as specified in IC 5-10.3-5-4 and IC 5-10.3-5-5, shall:
(1) act as official custodian of the cash and securities of the fund;
(2) receive cash and receipts belonging to the fund, deposit these amounts in a special trust fund for the fund, and submit a monthly report of these transactions to the board;
(3) make payments on vouchers authorized by the board; and
(4) execute a corporate surety bond in an amount specified by the board, the reasonable charges for the bond to be paid by the board.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.2.

IC 5-10.3-4-2
Auditor of state
Sec. 2. The auditor of state shall draw warrants upon the treasurer of state in payment of properly prepared vouchers signed by:
(1) a trustee of the fund, except for the director of the budget agency or the director's designee;
(2) the director; or
(3) an assistant designated by the director;
as may be designated by the board.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.5-1990, SEC.9; P.L.62-2005, SEC.7.

IC 5-10.3-4-3
Attorney general
Sec. 3. The Attorney General. The attorney general of the state is the legal advisor of the board.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 5. ACCOUNTS; INVESTMENTS

IC 5-10.3-5-1
Accounts in fund
Sec. 1. Accounts in the Fund. The fund consists of separate annuity savings and retirement allowance accounts established and administered as specified in IC 5-10.2-2.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-5-2
Employer contributions; federal money
Sec. 2. Employer Contributions; Federal Moneys. (a) The state shall make contributions to the retirement allowance account as specified in IC 5-10.2-2. Participating political subdivisions shall make contributions as specified in chapter 6 of this article.
(b) If members receive compensation from federal funds, the board shall at the end of each fiscal year determine the employer's contribution, excluding administration expenses, to be paid from federal funds. The amount shall be determined by such method adopted by the board as results in an equitable sharing of the employer contribution by the federal government on account of members receiving compensation from federal funds.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-5-3
Investments of assets; management agreements; board exemptions on sale of surplus personal property or state property
Sec. 3. (a) The board shall invest its assets with the care, skill, prudence, and diligence that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character with like aims. The board shall also diversify such investments in accordance with prudent investment standards, subject to the limitations and restrictions set forth in IC 5-10.2-2-18.
(b) The board may invest up to five percent (5%) of the excess of its cash working balance in debentures of the corporation for innovation development subject to IC 30-4-3-3.
(c) The board is not subject to IC 4-13, IC 4-13.6, and IC 5-16 when managing real property as an investment. Any management agreements entered into by the board must ensure that the management agent acts in a prudent manner with regard to the purchase of goods and services. Contracts for the management of investment property shall be submitted to the governor, the attorney general, and the budget agency for approval. A contract for management of real property as an investment:
(1) may not exceed a four (4) year term and must be based upon guidelines established by the board;
(2) may provide that the property manager may collect rent and make disbursements for routine operating expenses such as

utilities, cleaning, maintenance, and minor tenant finish needs;
(3) must establish, consistent with the board's duty under IC 30-4-3-3(c), guidelines for the prudent management of expenditures related to routine operation and capital improvements; and
(4) may provide specific guidelines for the board to purchase new properties, contract for the construction or repair of properties, and lease or sell properties without individual transactions requiring the approval of the governor, the attorney general, the Indiana department of administration, and the budget agency. However, each individual contract involving the purchase or sale of real property is subject to review and approval by the attorney general at the specific request of the attorney general.
(d) Whenever the board takes bids in managing or selling real property, the board shall require a bid submitted by a trust (as defined in IC 30-4-1-1(a)) to identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.51-1983, SEC.1; P.L.46-1988, SEC.3; P.L.336-1989(ss), SEC.14; P.L.1-1991, SEC.34; P.L.37-1996, SEC.1; P.L.49-1997, SEC.26; P.L.224-2003, SEC.187.

IC 5-10.3-5-3.1
Board transactions subject to qualification requirements of Internal Revenue Code
Sec. 3.1. The board's transactions under section 3 of this chapter are subject to IC 5-10.2-2-1.5.
As added by P.L.55-1989, SEC.22.

IC 5-10.3-5-4
Investments
Sec. 4. (a) Securities shall be held for the fund by banks or trust companies under a custodial agreement. Income, interest, proceeds of sale, materials, redemptions, and all other receipts from securities and other investments which the board retains for the cash working balance shall be deposited with the treasurer of state.
(b) The board may contract with investment counsel, trust companies, or banks to assist the board in its investment program.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.4; P.L.55-1993, SEC.2; P.L.195-1999, SEC.19; P.L.1-2002, SEC.16.

IC 5-10.3-5-5
Custodians
Sec. 5. (a) The custodians must be banks or trust companies that are domiciled in the United States and approved by the Indiana department of financial institutions under IC 28-1-2-39 to:
(1) act in a fiduciary capacity; and         (2) manage custodial accounts;
in Indiana.
(b) The board is authorized to accept safekeeping receipts for securities held by the custodians. Each custodian must have a combined capital and surplus of at least ten million dollars ($10,000,000) according to the last published report of condition for the bank or trust company and have physical custody of such securities. The state board of accounts is authorized to rely on safekeeping receipts from the custodian. The custodian may be authorized by the agreement to:
(1) hold securities and other investments in the name of the fund, in the name of a nominee of the custodian, or in bearer form;
(2) collect and receive income, interest, proceeds of sale, maturities, redemptions, and all other receipts from the securities and other investments;
(3) deposit all the receipts collected and received under subdivision (2) in a custodian account or checking account as instructed by the board;
(4) reinvest the receipts collected and received under subdivision (2) as directed by the board;
(5) maintain accounting records and prepare reports which are required by the board and the state board of accounts; and
(6) perform other services for the board as are customary and appropriate for custodians.
(c) The custodian is responsible for all securities held in the name of its nominee for the fund.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.46-1988, SEC.5; P.L.25-1994, SEC.7; P.L.72-2003, SEC.1; P.L.97-2004, SEC.19.

IC 5-10.3-5-6
Termination of agreements
Sec. 6. Termination of Agreements and Contracts. The board may terminate contracts and custodial agreements with investment counsel, trust companies and banks and may recover securities and moneys held under the custodial agreements whenever the board considers these actions necessary to protect the fund.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-5-7
Actuarial reports; status of reserve account; charges against difference between reserves in account and accrued liability
Sec. 7. (a) After each fiscal year, the actuary shall report the status of the reserve account for persons receiving benefits from the fund. The report must contain a statement of the reserves in the account and the accrued liability for these persons.
(b) Taking into consideration the actuary's report, the board shall after June 30, 1985, charge the costs of postretirement benefit increases against any difference between the reserves in the account

and the accrued liability. However, the board may withhold from the difference, as a contingency reserve, an amount less than or equal to two percent (2%) of the reserve. If the amount of the difference is insufficient to meet the costs of the postretirement benefit increases, the excess shall be charged against each employer's account in the retirement allowance account on a prorata basis.
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1977(ss), P.L.2, SEC.3; P.L.50-1985, SEC.2.



CHAPTER 6. PARTICIPATION BY POLITICAL SUBDIVISIONS

IC 5-10.3-6-1
Admission to fund
Sec. 1. (a) By ordinance or resolution of the governing body specifying by departmental, occupational, or other definable classification the employees who will become members of the fund, a political subdivision may become a participant in the fund if the ordinance or resolution is filed with and approved by the board.
(b) A governing body may include in its ordinance or resolution adopted under subsection (a) a determination of the date from which prior service for its employees will be computed. Creditable service for these employees is determined under IC 5-10.3-7-7.5.
(c) The effective date of participation is the earlier of January 1 or July 1 after the date of approval. However, no retirement benefit may be paid until six (6) months after the effective date of participation.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.60-1987, SEC.1.



CHAPTER 7. MEMBERSHIP; CREDITABLE SERVICE; CONTRIBUTIONS; WITHDRAWAL

IC 5-10.3-7-1
Members of fund
Sec. 1. (a) This section does not apply to:
(1) members of the general assembly; or
(2) employees covered by section 3 of this chapter.
(b) An employee of the state or of a participating political subdivision who:
(1) became a full-time employee of the state or of a participating political subdivision in a covered position; and
(2) had not become a member of the fund;
before April 1, 1988, shall on April 1, 1988, become a member of the fund unless the employee is excluded from membership under section 2 of this chapter.
(c) Any individual who becomes a full-time employee of the state or of a participating political subdivision in a covered position after March 31, 1988, becomes a member of the fund on the date the individual's employment begins unless the individual is excluded from membership under section 2 of this chapter.
(d) For the purposes of this section, "employees of the state" includes:
(1) employees of the judicial circuits whose compensation is paid from state funds;
(2) elected and appointed state officers;
(3) prosecuting attorneys and deputy prosecuting attorneys of the judicial circuits, whose compensation is paid in whole or in part from state funds, including participants in the prosecuting attorneys retirement fund established under IC 33-39-7;
(4) employees in the classified service;
(5) employees of any state department, institution, board, commission, office, agency, court, or division of state government receiving state appropriations and having the authority to certify payrolls from appropriations or from a trust fund held by the treasurer of state or by any department;
(6) employees of any state agency which is a body politic and corporate;
(7) employees of the board of trustees of the public employees' retirement fund;
(8) persons who:
(A) are employed by the state;
(B) have been classified as federal employees by the Secretary of Agriculture of the United States; and
(C) are excluded from coverage as federal employees by the federal Social Security program under 42 U.S.C. 410;
(9) the directors and employees of county offices of family and children; and
(10) employees of the center for agricultural science and

heritage (the barn).
As added by Acts 1977, P.L.53, SEC.3. Amended by Acts 1978, P.L.24, SEC.4; Acts 1982, P.L.37, SEC.2; P.L.41-1983, SEC.7; P.L.31-1984, SEC.1; P.L.35-1985, SEC.23; P.L.16-1986, SEC.2; P.L.61-1987, SEC.1; P.L.46-1988, SEC.6; P.L.62-1989, SEC.1; P.L.4-1993, SEC.7; P.L.5-1993, SEC.18; P.L.98-2004, SEC.67; P.L.91-2004, SEC.1.



CHAPTER 8. BENEFITS

IC 5-10.3-8-1
Conditions and computation
Sec. 1. Retirement and Retirement Benefits. The conditions for a member's retirement and the computation of his retirement benefit are stated in IC 5-10.2-4.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 9. ADMINISTRATION OF OTHER RETIREMENT PLANS

IC 5-10.3-9-1
Petitions; requisites
Sec. 1. Petition for Administration. (a) The members of a retirement system, other than the Indiana state teachers' retirement fund, may petition the board to assume the administration of their retirement system if:
(1) the system was in existence on March 31, 1947; and
(2) the system is maintained by the state or a political subdivision.
(b) The petition must be signed by at least sixty percent (60%) of the members of the retirement system and must be approved by the employer of the members and the trustees or administrator of the system.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-2
Actuarial investigation; audit of accounts
Sec. 2. Actuarial Investigation and Audit of Accounts. After the board receives the petition:
(1) the actuary shall determine the actuarial soundness of the retirement system; and
(2) the state board of accounts shall audit the records and accounts of the retirement system.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-3
Administration by board
Sec. 3. Administration by the Board. After reviewing the actuarial investigation and audit, the board may choose to administer the plan as a trustee in compliance with the law which created the plan.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-4
Advisory board
Sec. 4. Advisory Board. The board of trustees or administrators of the retirement system shall act as advisors to the fund's director.
As added by Acts 1977, P.L.53, SEC.3. Amended by P.L.5-1990, SEC.11.

IC 5-10.3-9-5
Transfer of assets
Sec. 5. Transfer of Assets. (a) All of the retirement system's investments and cash shall be transferred to the joint control of the treasurer of the state and the board. The investments shall be commingled with those of the fund.
(b) The value of investments at time of transfer shall be determined by the board and the trustees or administrators of the

system. If a value is not agreed upon, then the investment shall be sold and the proceeds re-invested before transfer.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-6
Investments
Sec. 6. Investments. All investments made after the transfer shall be made by the board.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-7
Separate records
Sec. 7. Separate Records. The board shall keep separate detailed records of the general or annuitant's reserve of each retirement system which it administers.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-9-8
Limited liability
Sec. 8. Limited Liability. The liabilities of a retirement system which is administered by the board are not liabilities of the fund, except as provided for in the agreement between the retirement system and the board.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 10. CONSTRUCTION OF CODIFICATION

IC 5-10.3-10-1
Purpose
Sec. 1. Purpose of Codification. This article is intended to be a codification and restatement of applicable or corresponding provisions in prior law. A citation to prior law in the Indiana Code shall be construed as a citation to the appropriate provision of this article if the prior law is reenacted in the same or restated form by this article.
As added by Acts 1977, P.L.53, SEC.3.

IC 5-10.3-10-2
Headings
Sec. 2. Headings. The headings prefixed to sections of this article are included for organizational purposes and do not affect the meaning, application, or construction of the sections.
As added by Acts 1977, P.L.53, SEC.3.



CHAPTER 11. PENSION RELIEF FUND

IC 5-10.3-11-1
Creation; administration; revenues
Sec. 1. There is created within the public employees' retirement fund a separate account known as the pension relief fund. This fund is administered by the board of trustees of the public employees' retirement fund, referred to as the "state board" in this chapter. The pension relief fund consists of revenues received under IC 6-7-1-28.1(4), IC 7.1-4-12-1, any appropriations to the fund, and earnings on these revenues.
As added by Acts 1980, P.L.8, SEC.45. Amended by P.L.26-1996, SEC.3.

IC 5-10.3-11-2
Powers and duties of state board
Sec. 2. The state board shall:
(1) make payments from the pension relief fund;
(2) administer the pension relief fund in accordance with the powers and duties granted it in IC 5-10.3-3-7, IC 5-10.3-3-8, and IC 5-10.3-5-3 through IC 5-10.3-5-6; and
(3) provide by rule and regulation for the implementation of this chapter.
As added by Acts 1980, P.L.8, SEC.45.

IC 5-10.3-11-3
Payments to units of local government; restriction
Sec. 3. The pension relief fund may be used only for making payments to cities, counties, towns, and townships, referred to as "units of local government" in this chapter, having pension funds established under IC 18-1-12, IC 19-1-18, IC 19-1-24, IC 19-1-25-4, IC 19-1-30, IC 19-1-37, or IC 19-1-44. Payments received by the units may be used only for pension payments.
As added by Acts 1980, P.L.8, SEC.45.

IC 5-10.3-11-4
Distribution; formula
Sec. 4. (a) Monies from the pension relief fund shall be paid annually by the state board under the procedures specified in this section.
(b) Before April 1 of each year, each unit of local government must certify to the state board:
(1) the amount of payments made during the preceding year for benefits under its pension funds covered by this chapter, referred to in this section as "pension payments";
(2) the data determined necessary by the state board to perform an actuarial valuation of the unit's pension funds covered by this chapter; and
(3) the names required to prepare the list specified in subsection

(c).
A unit is ineligible to receive a distribution under this section if it does not supply before April 1 of each year (i) the complete information required by this subsection; or (ii) a substantial amount of the information required if it is accompanied by an affidavit of the chief executive officer of the unit detailing the steps which have been taken to obtain the information and the reasons the complete information has not been obtained. This subsection supersedes the reporting requirement of IC 5-10-1.5 as it applies to pension funds covered by this chapter.
(c) Before July 1 of each year, the state board shall prepare a list of all police officers and firefighters, active, retired, and deceased if their beneficiaries are eligible for benefits, who are members of a police or fire pension fund that was established before May 1, 1977. The list may not include police officers, firefighters, or their beneficiaries for whom no future benefits will be paid. The state board shall then compute the present value of the accrued liability to provide the pension and other benefits to each person on the list.
(d) Before July 1 of each year, the state board shall determine the total pension payments made by all units of local government for the preceding year and shall estimate the total pension payments to be made to all units in the calendar year in which the July 1 occurs and in the following calendar year.
(e) Each calendar year, the state board shall, with respect to the following calendar year, determine for each unit of local government an amount (Dy). The state board shall, in two (2) equal installments before July 1 and before October 2, distribute to each eligible unit of local government the amount (Dy) determined for the unit with respect to the following calendar year. The amount (Dy) shall be determined by the following STEPS:
STEP ONE. Subtract the total distribution made to units (Dy-1) in the preceding calendar year from the total pension payments made by units (Py-1) in the preceding calendar year.
STEP TWO. Multiply the STEP ONE difference by (1+k) as (k) is determined in STEP THREE.
STEP THREE. Determine the annual percentage increase (k) in the STEP ONE difference which will allow the present value of all future estimated distributions, as computed under STEP FOUR, from the pension relief fund to equal the "k portion" of the pension relief fund balance plus the present value of all future receipts to the "k portion" of the fund, but which will not allow the "k portion" of the pension relief fund balance to be negative. These present values shall be determined based on the current long term actuarial assumptions. The "k portion" of the pension relief fund balance is the total pension relief fund balance less the "m portion" of the fund. The percentage increase (k) shall be computed to the nearest one thousandth of one percent (.001%). All years, after the year 2000, in which the receipts to the fund plus the net pension payments by all the units equal or exceed the total pension payments shall be ignored for the purposes of these calculations.     STEP FOUR. Subtract the STEP TWO product from the estimated total pension payments to be made by all units (Py) in the calendar year for which the distribution is to be made.
STEP FIVE. Multiply the STEP FOUR difference by one-half (1/2) of the sum of two quotients, (1) the quotient of the unit's number of police officers and firefighters on December 31 of the year before the year of the distribution who are members of a pension fund established before May 1, 1977, who are retired, and who are deceased if their beneficiaries are eligible for benefits (unit) divided by the total number of these police officers and firefighters (total units) on December 31 of the year before the year of the distribution in all units plus (2) the quotient of the unit's pension payments (payments) divided by the total pension payments (total payments) by all units.
Expressed mathematically:
Dy = (Py - ((Py-1 - Dy-1) x (1 + k))) x 1/2
(unit/(total unit) + payment/(total payment)).
(f) If in any year the distribution made to a unit of local government is larger than the unit's pension payments to its retirees and their beneficiaries for that year, the excess may not be distributed to the unit but must be transferred to the 1977 police officers' and firefighters' pension and disability fund and the unit's contributions to that fund shall be reduced for that year by the amount of the transfer.
(g) If in any year after 2000, the STEP FOUR difference under subsection (e) is smaller than the revenue to the pension relief fund in that year, then the revenue plus interest plus the fund balance in that year shall be used in STEP FIVE of subsection (e) instead of the STEP FOUR difference.
(h) The state board shall have its actuary report annually on the appropriateness of the actuarial assumptions used in determining the distribution amount under subsection (e). At least every five (5) years, the state board shall have its actuary recompute the value of (k) under STEP TWO of subsection (e).
(i) Each calendar year the state board shall determine the amounts to be allocated to the "m portion" of the pension relief fund under the following STEPS, which shall be completed before July 1 of each year:
STEP ONE. The state board shall determine the following:
(1) "Excess earnings", which are the state board's projection of earnings for the calendar year from investments of the "k portion" of the fund that exceed the amount of earnings that would have been earned if the rate of earnings was the rate assumed by the actuary of the state board in his calculation of (k) under STEP THREE of subsection (e).
(2) "Prior deficit amount", which is:
(A) the amount of earnings that would have been earned under the rate assumed by the actuary of the state board in his calculation of (k) under STEP THREE of subsection (e); minus             (B) the amount of earnings received;
for a calendar year after 1981 in which (B) is less than (A).
STEP TWO. The state board shall distribute to the "m portion" the excess earnings less any prior deficit amounts.
(j) The "m portion" of the fund shall be any direct allocations plus:
(1) amounts allocated under subsection (i); and
(2) any earnings on the "m portion" less amounts previously distributed under subsection (l).
(k) The state board shall determine, based on actual experience and reasonable projections, the units eligible for distribution from the "m portion" of the pension relief fund according to the following STEPS:
STEP ONE. Determine the amount of pension payments to be paid by the unit in the calendar year, net of the amount of the distribution to be received by the unit under subsection (e) in that year, plus contributions to be made under IC 36-8-8 in that year.
STEP TWO. Divide the amount determined under STEP ONE by the amount of the maximum permissible ad valorem property tax levy for the unit as determined under IC 6-1.1-18.5 for the calendar year.
STEP THREE. If the quotient determined under STEP TWO is equal to or greater than one-tenth (0.1), the unit shall receive a distribution under subsection (l).
(l) For a calendar year, the state board shall, before July 1 of the year, distribute from the "m portion" of the pension relief fund to the extent there are assets in the "m portion" to each eligible unit an amount, not less than zero (0), determined according to the following STEPS:
STEP ONE. For the first of consecutive years that a unit is eligible to receive a distribution under this subsection, determine the amount of pension payments paid by the unit in the calendar year two (2) years preceding the calendar year net of the amount of distributions received by the unit under subsection (e) in the calendar year two (2) years preceding the calendar year.
STEP TWO. For the first of consecutive years that a unit is eligible to receive a distribution under this subsection, divide the amount determined under STEP ONE by the amount of the maximum permissible ad valorem property tax levy for the unit as determined under IC 6-1.1-18.5 for the calendar year two (2) years preceding the calendar year.
STEP THREE. For the first and all subsequent consecutive years that a unit is eligible to receive a distribution under this subsection, multiply the amount of the maximum permissible ad valorem property tax levy for the unit as determined under IC 6-1.1-18.5 for the calendar year by the quotient determined under STEP TWO.
STEP FOUR. Subtract the amount determined under STEP THREE from the amount of pension payments to be paid by the unit in the calendar year, net of distributions to be received under subsection (e) for the calendar year. As added by Acts 1980, P.L.8, SEC.45. Amended by Acts 1982, P.L.39, SEC.1; P.L.25-1994, SEC.8; P.L.26-1996, SEC.4; P.L.38-2001, SEC.1.

IC 5-10.3-11-4.5
Additional distributions
Sec. 4.5. In addition to the requirements of section 4 of this chapter, each year the state board shall distribute from the pension relief fund to each unit of local government, in two (2) equal installments on or before June 30 and on or before October 1, an amount determined under the following STEPS:
STEP ONE: For each surviving spouse in the unit who is a surviving spouse of a member of the 1925 fund, the 1937 fund, or the 1953 fund who dies after December 31, 1988, determine the greater of thirty percent (30%) of the monthly pay of a first class patrolman or firefighter or fifty-five percent (55%) of the monthly benefit the deceased member was receiving or was entitled to receive on the date of the member's death. However, if the deceased member was not entitled to a benefit because the member had not completed twenty (20) years of service, for the purposes of computing the amount under this STEP, the member's benefit is considered to be fifty percent (50%) of the monthly salary of a first class patrolman or first class firefighter.
STEP TWO: Subtract thirty percent (30%) of the salary of a first class patrolman or first class firefighter.
As added by P.L.47-1988, SEC.1. Amended by P.L.55-1989, SEC.24; P.L.1-1994, SEC.19; P.L.118-2000, SEC.3.

IC 5-10.3-11-4.7
Additional distributions to local governmental unit
Sec. 4.7. (a) In addition to the amounts distributed under sections 4 and 4.5 of this chapter, each year the state board shall distribute from the pension relief fund to each unit of local government an amount determined under the following STEPS:
STEP ONE: Determine the amount of the total pension payments to be made by the unit in the calendar year, as estimated by the state board under section 4 of this chapter.
STEP TWO: Determine the result of:
(A) the STEP ONE result; multiplied by
(B) fifty percent (50%).
STEP THREE: Determine the amount to be distributed in the current calendar year to the unit of local government under section 4 of this chapter.
STEP FOUR: Determine the greater of zero (0) or the result of:
(A) the STEP TWO result; minus
(B) the STEP THREE result.
(b) The state board shall make the distributions under subsection (a) in two (2) equal installments before July 1 and before October 2 of each year.     (c) This section expires January 1, 2009.
As added by P.L.38-2001, SEC.2. Amended by P.L.28-2006, SEC.1.

IC 5-10.3-11-5
Annual report
Sec. 5. At least annually the state board shall report in writing to each affected unit of local government the following information:
(1) The projected pension payments for the next twenty (20) years.
(2) The present value of the total future projected pension payments.
As added by Acts 1980, P.L.8, SEC.45. Amended by P.L.47-1985, SEC.7; P.L.26-1996, SEC.5.

IC 5-10.3-11-6
Separate accounts
Sec. 6. (a) The state board shall maintain separate accounts for each unit of local government for purposes of this section. The accounts:
(1) are separate and distinct accounts within the public employees' retirement fund and the pension relief fund; and
(2) are not part of the "k portion" or "m portion" of the pension relief fund.
(b) A unit of local government may do the following:
(1) Make deposits at any time to the separate account established for the unit under this section.
(2) Withdraw once each year from the unit's separate account all or a part of the balance in the account to pay pension benefits under IC 36-8-6, IC 36-8-7, or IC 36-8-7.5.
As added by P.L.38-2001, SEC.3.






ARTICLE 10.4. STATE TEACHERS' RETIREMENT FUND

CHAPTER 1. GENERAL PROVISIONS

IC 5-10.4-1-1
Purpose
Sec. 1. This article supplements IC 5-10.2 and may not be construed or administered to diminish or nullify the rights, privileges, and benefits conferred by IC 5-10.2, except for the granting and purchase of service credit under IC 21-6.1-4 (before its repeal) or IC 5-10.4-4.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-2
Application
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-3
"1996 account"
Sec. 3. "1996 account" refers to the 1996 account established within the fund under IC 5-10.4-2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-4
"Americans with Disabilities Act"
Sec. 4. "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-5
"Board"
Sec. 5. "Board" refers to the board of trustees of the Indiana state teachers' retirement fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-6
"Director"
Sec. 6. "Director" refers to the chief administrative officer of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-7
"Fund"
Sec. 7. "Fund" refers to the Indiana state teachers' retirement fund:         (1) established by; and
(2) operating under;
this article.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-8
"Governing body"
Sec. 8. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a board of school commissioners;
(3) a metropolitan board of education;
(4) a board of trustees; or
(5) another board or commission;
charged by law with the responsibility of administering the affairs of a school corporation.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-9
"Member"
Sec. 9. "Member" means a person qualifying for membership in the fund under IC 5-10.4-4-1.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-10
"Member's contribution"
Sec. 10. "Member's contributions" includes contributions paid by the employer of a member for the member to the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-11
"Military service"
Sec. 11. "Military service" means service in the military, naval, or air service of the United States armed forces.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-12
"Pre-1996 account"
Sec. 12. "Pre-1996 account" refers to the pre-1996 account established within the fund under IC 5-10.4-2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-13
"School corporation"
Sec. 13. "School corporation" means a public school corporation established by and under Indiana law. The term includes any:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;         (5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation; or
(9) community school corporation.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-14
"State superintendent"
Sec. 14. "State superintendent" refers to the state superintendent of public instruction.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-15
"Transfer"
Sec. 15. "Transfer" includes the acts of selling and assigning.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-1-16
"Trustee"
Sec. 16. "Trustee" means a member of the board of the fund.
As added by P.L.2-2006, SEC.28.



CHAPTER 2. FUND

IC 5-10.4-2-1
Establishment of fund
Sec. 1. (a) The Indiana state teachers' retirement fund is established to be used to pay benefits to teachers and to supervisors of teachers in the public schools after specified years of service and under other specified circumstances.
(b) The board is responsible for the control and management of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-2
Accounts
Sec. 2. (a) The board shall segregate the fund into the following accounts:
(1) The pre-1996 account.
(2) The 1996 account.
(b) The board shall segregate each of the accounts established under subsection (a) into the following subaccounts:
(1) The annuity savings account.
(2) The retirement allowance account.
(c) Except as provided in subsection (d), member contributions shall be credited to the annuity savings account within the pre-1996 account.
(d) Member contributions made after June 30, 1995, with respect to the following members shall be credited to the annuity savings account within the 1996 account:
(1) An individual who first became a member of the fund after June 30, 1995.
(2) A member who:
(A) before July 1, 1995, served in a position covered by the fund; and
(B) after June 30, 1995, and before July 1, 2005, was hired by another school corporation or institution covered by the fund or rehired by a prior employer.
(3) A member described in subdivision (2) who, after June 30, 2005, is hired by another school corporation or institution covered by the fund or rehired by a prior employer.
(e) Member contributions made to the pre-1996 account with respect to a member covered by subsection (d) shall be transferred to the annuity savings account within the 1996 account.
(f) Employer contributions made after June 30, 1995, with respect to members described in subsection (d) shall be credited to the retirement allowance account within the 1996 account. Employer contributions made after June 30, 1995, with respect to all other members shall be credited to the retirement allowance account within the pre-1996 account.
(g) The board shall administer these accounts and subaccounts as

specified in IC 5-10.2-2.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-3
Proration of expenses among accounts
Sec. 3. The board shall:
(1) prorate the expenses of administration of the fund and the bond of the director between the retirement allowance accounts; and
(2) pay the prorated expenses from those accounts.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-4
Required appropriation
Sec. 4. (a) The general assembly shall appropriate an amount from the state general fund that is sufficient to cover the state's actuarial liability for each member covered by the pre-1996 account and for each state employee covered by the 1996 account. The board may reduce this liability by the amount of interest earned on the deposits in the fund. This liability is determined by the actuarial investigation required by IC 5-10.2-2-9.
(b) The actuarial investigation and the board shall include in the determination of the liability, contribution rate, and appropriation the amount necessary to fully fund any past and estimated future cost of living increases for members of the pre-1996 account and the 1996 account, amortized over thirty (30) years. The actuary shall consult with the budget agency in making this determination.
(c) The board shall:
(1) prepare its budget based on this investigation and for other specified expenditures; and
(2) submit the budget to the governor or to another officer or committee authorized by law to recommend the necessary appropriation.
(d) Each school corporation shall contribute to the 1996 account as specified in IC 5-10.4-7.
(e) If members receive compensation from federal funds, the board shall determine the employer's contribution, excluding administrative expenses, at the end of each fiscal year, to be paid from federal funds. The amount shall be determined by a method adopted by the board that results in an equitable sharing of the employer contribution by the federal government on account of members receiving compensation from federal funds.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-5
Pension stabilization fund
Sec. 5. (a) The pension stabilization fund is established. The pension stabilization fund is a part of the pre-1996 account and shall be administered by the board in accordance with the powers and duties granted to the board by IC 5-10.4-3-6, IC 5-10.4-3-8, and

IC 5-10.4-3-10 through IC 5-10.4-3-14.
(b) The following shall be deposited in the pension stabilization fund:
(1) Amounts allocated to the pension stabilization fund under IC 4-30-16-3.
(2) A part of the employer reserve balance as determined by the budget director so that the employer reserve is sufficient for the cash flow needs.
(3) Other amounts appropriated to the pension stabilization fund by the general assembly.
(c) Payments from the pension stabilization fund must equal the pre-1996 account liabilities for the current fiscal year minus the prior year's state general fund payments for the pre-1996 account multiplied by the pension stabilization percentage set forth in subsection (d).
(d) The pension stabilization percentage is one hundred six percent (106%). The budget agency, after review by the budget committee and with the approval of the governor, may change the pension stabilization percentage so that the present value of future payments from the fund equal the fund's balance plus the present value of future receipts to the fund, but the payments may not allow the fund balance to be negative.
(e) Money in the pension stabilization fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-2-6
Allocation of interest income
Sec. 6. (a) The board shall do the following:
(1) Credit interest to the members' annuity savings accounts in the guaranteed fund and actual earnings to the alternative investment programs.
(2) After complying with subdivision (1), distribute an amount up to the interest credit rate, not to exceed any remaining earnings, to the reserve accounts.
(3) After complying with subdivisions (1) and (2), distribute any remaining undistributed income reserve as of the end of each fiscal year on a pro rata basis, based on fiscal year beginning balances, to all reserve accounts in the pre-1996 account, including the pension stabilization fund, and in the 1996 account.
(b) Income may not be distributed under subsection (a)(2) or (a)(3) to the following:
(1) Members' annuity savings accounts in the guaranteed fund or the alternative investment program.
(2) The annuity reserve for benefits-in-force.
As added by P.L.2-2006, SEC.28.



CHAPTER 3. BOARD

IC 5-10.4-3-1
Members
Sec. 1. (a) The board consists of six (6) trustees.
(b) Five (5) trustees shall be appointed by the governor. At least two (2) of the trustees appointed by the governor must be members of the fund. The governor shall make these appointments after June 30 and before July 16 of each year.
(c) The director of the budget agency or the director's designee is an ex officio voting member of the board. An individual appointed under this subsection to serve as the director of the budget agency's designee serves as a permanent designee until replaced by the director of the budget agency.
As added by P.L.2-2006, SEC.28.



CHAPTER 4. FUND MEMBERSHIP; EMPLOYEE CONTRIBUTIONS; CREDITABLE SERVICE; PURCHASE OF SERVICE; FUND WITHDRAWAL

IC 5-10.4-4-1
Membership
Sec. 1. (a) The members of the fund include:
(1) legally qualified and regularly employed teachers in the public schools;
(2) persons employed by a governing body, who were qualified before their election or appointment;
(3) legally qualified and regularly employed teachers at Ball State University, Indiana State University, University of Southern Indiana, and Vincennes University;
(4) legally qualified and regularly employed teachers in a state educational institution:
(A) that is supported wholly by public money; and
(B) whose teachers devote their entire time to teaching;
(5) legally qualified and regularly employed teachers in state benevolent, charitable, or correctional institutions;
(6) legally qualified and regularly employed teachers in an experimental school in a state university who teach elementary or high school students;
(7) as determined by the board, certain instructors serving in a university extension division not covered by a state retirement law;
(8) employees and officers of the department of education and of the fund who were qualified before their election or appointment;
(9) a person who:
(A) is employed as a nurse appointed under IC 20-34-3-6 by a school corporation located in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000); and
(B) participated in the fund before December 31, 1991, in the position described in clause (A); and
(10) persons who are employed by the fund.
(b) Teachers in any state institution who accept the benefits of a state supported retirement benefit system comparable to the fund's benefits may not come under the fund unless permitted by law or the rules of the board.
(c) The members of the fund do not include substitute teachers who have not obtained an associate degree or a baccalaureate degree.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-2
Creditable service
Sec. 2. (a) Creditable service is determined under IC 5-10.2-3-1 and this chapter.
(b) A member, whether or not the member is employed under a

contract, must serve at least:
(1) one hundred twenty (120) days in a year; or
(2) sixty (60) days in each of two (2) years;
to receive one (1) year of service credit in the fund.
(c) Except as otherwise specified, a member may not be granted more than one (1) year of credit for service in a calendar year or fiscal year.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-3
Creditable service earned under prior law
Sec. 3. (a) Except as provided in subsection (b), a member who served the public schools in a capacity that subsequently was designated by the state as a service for which a license is specified, is eligible to receive service credit for the total length of that service.
(b) A member whose service was recognized as creditable on March 11, 1953, may receive for prior uncredited years served in the same capacity service credit that is not more than the minimum number of years required for a retirement benefit.
(c) If a person presents a claim for prior service in the form established by the board, the board shall issue to the person a certificate of the amount of prior service allowed by the board.
(d) A member may waive the member's rights to prior service, only if the waiver is made at the time of transfer to the fund.
(e) A member shall retain all service credit earned under the law before July 1, 1975.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-4
Out-of-state service
Sec. 4. (a) As used in this section, "out-of-state service" means service in any state in a comparable position that would be creditable service if performed in Indiana. The term includes comparable service performed:
(1) on a United States military installation;
(2) in a federal prison; or
(3) at an educational facility operated or supervised by the Bureau of Indian Affairs.
(b) In computing the service credit for a member who began teaching in Indiana before July 1, 1981, and who has served as a public school teacher out of state, the board may include the greater of:
(1) eight (8) years of out-of-state service rendered before July 1, 1981; or
(2) one (1) year of out-of-state service rendered before July 1, 1981, for every four (4) years of in-state service.
(c) In addition, a member may purchase out-of-state service credit that has not been claimed under subsection (b) subject to the limitations of subsections (d) and (e) if the member satisfies the following requirements:         (1) The member has at least one (1) year of creditable service in the fund.
(2) Before the member retires, the member makes contributions to the fund that meet the following requirements:
(A) The contributions are equal to the product of the following:
(i) For service credit purchased before January 1, 1994, the member's salary when the member first became a member of the fund. For service credit purchased after December 31, 1993, the member's salary at the time the member actually makes a contribution for the service credit.
(ii) For service credit purchased before January 1, 1994, normal cost, as determined by the actuary of the fund. For purposes of this section, "normal cost" means the value of the annual amount required to fund the prospective benefits promised an employee for the work the employee has performed. For service credit purchased after December 31, 1993, a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased.
(iii) The number of years of out-of-state service the member intends to purchase.
(B) The contributions are for any accrued interest, at a rate determined by the actuary for the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(3) The member has received verification from the fund that the out-of-state service is, as of that date, valid.
(d) Out-of-state years that qualify a member for retirement in an out-of-state system or in a federal retirement system may not be granted under this section.
(e) After April 1, 1965, at least ten (10) years of in-state service is required before a member may claim any out-of-state service credits.
(f) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting a properly completed application for a refund to the fund.
(g) The following apply to the purchase of service credit under this section after July 1, 1998:
(1) The board may allow a member to make periodic payments

of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
(h) Contributions received after July 1, 1993, for the purchase of service credit under this section must be applied against the unfunded accrued liability of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-5
Private teaching service
Sec. 5. (a) As used in this section, "private teaching service" means service in Indiana as a teacher in a private school, kindergarten through postsecondary, that would be creditable service if performed in an accredited public school in Indiana.
(b) A member may purchase private teaching service credit subject to the following:
(1) The member must have at least one (1) year of credited service in the fund.
(2) The member must have at least ten (10) years of in-state credited service before the member may claim the service credit.
(3) Before the member retires, the member must make contributions to the fund:
(A) that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of private teaching service the member intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
(4) The fund must receive verification from the private school that the private teaching service occurred.
(c) Service for years of private teaching that qualify a member for retirement in an out-of-state system, a private retirement system, or a federal retirement system may not be granted under this section.     (d) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting to the fund a properly completed application for a refund.
(e) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-6
Substitute teaching service
Sec. 6. (a) As used in this section, "substitute teaching service" means service in Indiana as a substitute teacher that is not covered under section 1(c) of this chapter but is served by a person who has other service that is covered under section 1(a) of this chapter.
(b) A member may purchase substitute teaching service if:
(1) the member has at least one (1) year of creditable service in the fund;
(2) before the member retires, the member makes contributions to the fund:
(A) that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a percentage rate, as determined by the actuary of the fund, based on the age of the member at the time the member makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of substitute teaching service the member intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member; and         (3) the fund receives verification from the school corporation that the substitute teaching service occurred.
(c) Service for years of substitute teaching that qualify a member for retirement in an out-of-state system or in a federal retirement system may not be granted under this section.
(d) A member who:
(1) terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance; or
(2) receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act;
may withdraw the personal contributions made under the contributory plan plus accumulated interest after submitting to the fund a properly completed application for a refund.
(e) The following apply to the purchase of service credit under this section:
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-7
Leaves of absence
Sec. 7. (a) Except as provided in section 8 of this chapter, a member may be given credit for leaves of absence for study, professional improvement, and temporary disability if the leave credit does not exceed one-seventh (1/7) of the total years of service claimed for retirement (referred to as the one-seventh rule). A member granted a leave in these instances for exchange teaching and for other educational employment approved individually by the board is considered a teacher and is entitled to the benefits of the fund if for or during the leave the member pays into the fund the member's contributions. A leave for other educational employment is not subject to the one-seventh rule.
(b) In each case of a teacher requesting a leave of absence to work in a federally supported educational project, the board must determine that the project is educational in nature and serves state citizens who might otherwise be served by the public schools or public institutions of higher education. The board shall make this determination for a one (1) year period, which is later subject to review and reapproval.
(c) Subject to this chapter, leaves of absence specified in

IC 20-28-10-1, IC 20-28-10-2, IC 20-28-10-3, or IC 20-28-10-4 and adoption leave of not more than one (1) year must be credited to retirement.
(d) Notwithstanding any law, this section must be administered in a manner consistent with the federal Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act but is not entitled to receive credit for service for benefit purposes unless the leave is described in subsection (a), (b), or (c).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-8
Military service credit; teachers; college teacher education; employees at state institutions of higher learning
Sec. 8. (a) This subsection applies to a member who retires before July 1, 1980. A member who had completed four (4) years of approved college teacher education before voluntary or involuntary induction into the military services is entitled to credit for that service as if the member had begun teaching before the induction. A member who serves in military service is considered a teacher and is entitled to the benefits of the fund if before or during the leave of absence the member pays into the fund the member's contributions. Time served by a member in military service for the duration of the hostilities or for the length of active service in the hostilities and the necessary demobilization time after the hostilities is not subject to the one-seventh rule set forth in section 7 of this chapter.
(b) This subsection applies to a member who retires after June 30, 1980. A member who completed four (4) years of approved college teacher education before voluntary or involuntary induction into military service is entitled to credit for the member's active military service as if the member had begun teaching before the induction. A member who serves in military service is considered a teacher and is entitled to the benefits of the fund if the following conditions are met:
(1) The member has an honorable discharge.
(2) Except as provided in subsection (e), the member returns to active teaching service not later than eighteen (18) months after the completion of active military service.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in military service for the duration of the hostilities or for the length of active service in the hostilities and the necessary demobilization time after the hostilities is not subject to the one-seventh rule set forth in section 7 of this chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(c) This subsection applies to a member who retires after May 1, 1989. A member who had begun but had not completed four (4)

years of approved college teacher education before voluntary or involuntary induction into the military services is entitled to service credit in an amount equal to the duration of the member's active military service if the following conditions are met:
(1) The member has an honorable discharge.
(2) Except as provided in subsection (e), the member returns to a four (4) year approved college teacher training program not later than eighteen (18) months after the completion of active military service and subsequently completes that program.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in active military service for the length of active service in the hostilities and the necessary demobilization is not subject to the one-seventh rule set forth in section 7 of this chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(d) This subsection applies to a member who retires after May 1, 1991, and who is employed at a state institution of higher education. A member who had begun but had not completed baccalaureate or post-baccalaureate education before voluntary or involuntary induction into military service is entitled to the member's active military service credit for the member's active military service in an amount equal to the duration of the member's military service if the following conditions are met:
(1) The member received an honorable discharge.
(2) Except as provided in subsection (e), the member returns to baccalaureate or post-baccalaureate education not later than eighteen (18) months after completion of active military service and subsequently completes that education.
(3) The member has at least ten (10) years of in-state service credit.
The time served by a member in active military service for the length of active service in the hostilities and the necessary demobilization is not subject to the one-seventh rule set forth in section 7 of this chapter. However, not more than six (6) years of military service credit may be granted under this subsection.
(e) The board shall extend the eighteen (18) month deadline contained in subsection (b)(2), (c)(2), or (d)(2) if the board determines that an illness, an injury, or a disability related to the member's military service prevented the member from returning to active teaching service or to a teacher education program not later than eighteen (18) months after the member's discharge from military service. However, the board may not extend the deadline beyond thirty (30) months after the member's discharge.
(f) If a member retires and the board subsequently determines that the member is entitled to additional service credit due to the extension of a deadline under subsection (e), the board shall recompute the member's benefit. However, the additional service credit may be used only in the computation of benefits to be paid after the date of the board's determination, and the member is not

entitled to a recomputation of benefits received before the date of the board's determination.
(g) Notwithstanding any provision of this section, a member is entitled to military service credit and benefits in the amount and to the extent required by the federal Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.), including all later amendments.
(h) Subject to this section, an active member may purchase not more than two (2) years of service credit for the member's service on active duty in the armed services if the member meets the following conditions:
(1) The member has at least one (1) year of credited service in the fund.
(2) The member serves on active duty in the armed services of the United States for at least six (6) months.
(3) The member receives an honorable discharge from the armed services.
(4) Before the member retires, the member makes contributions to the fund as follows:
(A) Contributions that are equal to the product of:
(i) the member's salary at the time the member actually makes a contribution for the service credit;
(ii) a rate, determined by the actuary of the fund, that is based on the age of the member at the time the member actually makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; and
(iii) the number of years of service credit the member intends to purchase.
(B) Contributions for any accrued interest, at a rate determined by the actuary of the fund, for the period from the member's initial membership in the fund to the date payment is made by the member.
However, a member is entitled to purchase service credit under this subsection only to the extent that service credit is not granted for that time under another provision of this section. At least ten (10) years of service in Indiana is required before a member may receive a benefit based on service credits purchased under this section. A member who terminates employment before satisfying the eligibility requirements necessary to receive a monthly allowance or receives a monthly allowance for the same service from another tax supported public employee retirement plan other than under the federal Social Security Act may withdraw the purchase amount plus accumulated interest after submitting a properly completed application for a refund to the fund.
(i) The following apply to the purchase of service credit under subsection (h):
(1) The board may allow a member to make periodic payments of the contributions required for the purchase of the service

credit. The board shall determine the length of the period during which the payments must be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations under Section 415 of the Internal Revenue Code.
(3) A member may not claim the service credit for purposes of determining eligibility or computing benefits unless the member has made all payments required for the purchase of the service credit.
(j) This subsection applies to a member who retires after June 30, 2006. A member may not receive credit under this section for service for which the member receives service credit under the terms of a military or another governmental retirement plan.
As added by P.L.2-2006, SEC.28. Amended by P.L.119-2006, SEC.3.

IC 5-10.4-4-9
Computation of state liability
Sec. 9. The board shall determine the actuarial liability resulting from the years of service of the members in the fund and shall determine the state's share of the liability. The board shall distribute the payment of this liability over a period of years that will be equitable to the state and the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-10
Designation of beneficiary
Sec. 10. The director shall obtain a designation of beneficiary as soon as possible from each member.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-11
Member contributions to fund
Sec. 11. (a) Each member shall contribute to the fund three percent (3%) of the member's compensation as set forth in IC 5-10.2-3. However, the member's employer may pay the contribution on behalf of the member.
(b) If a member's employer elects to pay the members' contributions for its employees, the employer must initiate the payments as part of salary and fringe benefit adjustments provided to these employees.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-12
Cash rollover contributions
Sec. 12. (a) The fund may accept cash rollover contributions from a member who is making payments for additional service credits under this chapter if the following conditions are met:
(1) The rollover contribution must represent:
(A) all or a part of the member's interest in a retirement plan of a former employer that is qualified under Section 401(a)

of the Internal Revenue Code and that permits the interest to be transferred to the fund as a qualifying rollover contribution under the Internal Revenue Code;
(B) all or a part of the member's interest from an individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code;
(C) all or a part of the member's interest in:
(i) a qualified plan described in Section 403(a) of the Internal Revenue Code; or
(ii) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(D) all or a part of the member's interest in an eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(2) The amount of the rollover contributions may not exceed the amount of payment required to purchase the service credits under this chapter.
(3) The rollover contributions may contain only tax deferred contributions and earnings on the contributions and may not include any posttax contributions.
(4) The member must be otherwise eligible to purchase the service credit under this chapter.
(b) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of a member who is purchasing permissive service credit under this chapter, a trustee to trustee transfer from:
(1) an annuity contract or account described in Section 403(b) of the Internal Revenue Code; or
(2) an eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
(c) The fund, the board, and their respective members, officers, and employees do not have any responsibility or liability with respect to the federal and state income tax consequences of any transfer made to the fund under this section. The board may require, as a condition to the fund's acceptance of a rollover contribution:
(1) satisfactory evidence that the proposed transfer is a qualifying rollover contribution under the Internal Revenue Code; and
(2) reasonable releases or indemnifications from the member against any liabilities that may be connected with the transfer.
(d) Cash transferred to the fund as a rollover contribution shall be deposited in the retirement allowance account in the pre-1996 account or the 1996 account, whichever is appropriate.
(e) A member who terminates employment before satisfying the eligibility requirements necessary for a pension or disability benefit may withdraw the member's rollover contribution, plus accumulated interest, after submitting a properly completed application for a refund to the fund. However, the member must also apply for a

refund of the member's entire annuity savings account under IC 5-10.2-3 to be eligible for a refund of the member's rollover amount.
(f) Except as provided in this section, the fund shall not accept any other rollover contributions from a member.
(g) The board shall administer this section in accordance with the rollover provisions of the Internal Revenue Code and any applicable regulations.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-13
Withdrawal provisions
Sec. 13. A member who suspends membership is subject to the withdrawal provisions of IC 5-10.2-3.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-4-14
Service not related to governmental unit; contribution of employer share
Sec. 14. (a) After December 31, 1994, creditable service does not accrue under:
(1) this chapter;
(2) IC 5-10.2-3-1;
(3) IC 20-28-10-1;
(4) IC 20-28-10-2;
(5) IC 20-28-10-3; or
(6) any other law concerning the fund for leave for other educational employment;
unless the creditable service is directly related to a governmental unit under Section 414(d) of the Internal Revenue Code (as defined in IC 5-10.2-1-3.5).
(b) After June 30, 1995, for members receiving credit for leave for other educational employment under section 7 of this chapter or subsection (a), the board shall assess an actuarially determined employer share amount against the appropriate entity to be paid to the state general fund.
As added by P.L.2-2006, SEC.28.



CHAPTER 5. BENEFITS

IC 5-10.4-5-1
Disability benefit
Sec. 1. (a) A member who becomes disabled after June 30, 1984, may receive a benefit under this section and sections 2 through 4 of this chapter. If the member qualifies for disability retirement under IC 5-10.2-4-6, the member may choose to receive a benefit under IC 5-10.2-4-6 instead of under this section and sections 2 through 4 of this chapter.
(b) A member who:
(1) is an active teacher;
(2) has earned at least five (5) service credits; and
(3) suffers a temporary or permanent disability that continues for at least six (6) months;
may receive a classroom disability benefit for as long as the disability exists.
(c) Except as provided in subsection (d), a teacher must apply not later than one (1) year after the date of the disability to receive a classroom disability benefit under this chapter.
(d) The board may waive the requirement described in subsection (c) if the board finds extenuating circumstances that justifiably prevented the person from applying within the time required. The board shall adopt rules specifying the extenuating circumstances that must be shown before a waiver may be granted under this subsection.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-2
Calculation of disability benefit
Sec. 2. (a) The monthly classroom disability benefit paid under section 1 of this chapter is determined in STEP THREE of the following formula:
STEP ONE: Subtract five (5) from the total years of service credit earned by the member before the date of the member's disability.
STEP TWO: Multiply the remainder determined under STEP ONE by five dollars ($5).
STEP THREE: Add the STEP TWO result and one hundred twenty-five dollars ($125).
(b) A classroom disability benefit payment is charged against the retirement allowance account.
(c) Classroom disability benefits may not begin until ordered by the board after the member undergoes a medical examination by a physician selected by the board. If the medical examination conducted by a physician selected and paid by the board establishes to the board's satisfaction that the disability no longer exists, the member may not receive a classroom disability benefit.
(d) If a member on a classroom disability benefit refuses to submit at least annually to a medical examination by a physician selected by

the board, the board shall discontinue the member's benefits until the member withdraws the refusal. If the refusal continues for at least one (1) year, the member may forfeit the right to receive classroom disability benefits.
(e) To the extent required by the federal Americans with Disabilities Act, the transcripts, reports, records, and other material compiled to determine the existence of a disability shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
(f) This section shall be administered in a manner that is consistent with the federal Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-3
Deduction from death benefits
Sec. 3. (a) If a member dies while on a classroom disability benefit, the member's total classroom disability benefit payments are deducted from the funds that are paid to the member's estate or designated beneficiary.
(b) If a member stops receiving a classroom disability benefit, returns to teaching, and dies before retirement, the member's total classroom disability benefit payments are deducted from any death benefit payable to the member's estate or designated beneficiary.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-4
Election to terminate disability benefit at retirement age
Sec. 4. After reaching sixty-five (65) years of age or an earlier retirement date selected by the member, the member may request that the member's classroom disability benefit payments cease and the member's retirement benefits begin. A member's retirement benefits may not be reduced because the member received classroom disability benefits.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-5
Prohibition against mandatory retirement age
Sec. 5. The state or a school corporation may not enforce a mandatory retirement age against members employed in the public schools.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-6
Eligibility for retirement benefits
Sec. 6. A member is eligible for retirement benefits as specified in IC 5-10.2-4.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-7 Member-legislators
Sec. 7. (a) As used in this section, "member-legislator" means a member who has at least:
(1) twenty (20) years of service credit as a teacher; and
(2) ten (10) years of service in the general assembly.
(b) Notwithstanding IC 5-10.2-4-3 or IC 5-10.2-4-3.1, in computing the pension for a member-legislator, the average of the annual compensation is the sum of the salaries in any one (1) year for a member-legislator's:
(1) position covered by the fund; and
(2) service in the general assembly.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-8
Designation of retirement date
Sec. 8. (a) A member who:
(1) has ceased employment in the public schools; and
(2) is eligible for retirement benefits;
shall designate a retirement date as described in IC 5-10.2-4-1.
(b) A member who chooses to begin receiving retirement benefits at the time the member ceases employment is entitled to receive the proportionate amount of the member's monthly benefit for the month in which the cessation occurred.
(c) Annually the board may require a member to execute an affidavit stating the member's eligibility for a retirement benefit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-9
Schedule; initial pension benefit
Sec. 9. (a) The fund shall make a member's first pension benefit payment not more than ninety (90) days after the date the member completes and files an application for retirement benefits.
(b) After the first pension benefit payment, a person entitled to benefits shall receive a retirement benefit payment by the tenth day of each month.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-10
Cancellation of uncashed benefit check
Sec. 10. (a) If a benefit check issued by the fund is outstanding and unpaid for more than six (6) months after the date the check is issued, the benefit check is canceled.
(b) A benefit check canceled under subsection (a) may not be honored, cashed, or accepted for payment or deposit by an individual, a bank, a trust company, a savings association, or any other financial institution or person.
(c) The cancellation of a benefit check under this section does not discharge the fund's obligation to pay the benefit for which the canceled benefit check was issued.
As added by P.L.2-2006, SEC.28.
IC 5-10.4-5-11
Payment options
Sec. 11. A member may have the member's retirement benefits paid under the options specified in IC 5-10.2-4-7.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-12
Death before retirement; payment of benefits
Sec. 12. If a member dies before retirement, the member's benefits are paid as specified in IC 5-10.2-3-7.5, IC 5-10.2-3-7.6, and IC 5-10.2-3-8.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-13
Calculation of benefit; teaching after initial retirement
Sec. 13. (a) IC 5-10.2-4-8, IC 5-10.2-4-9, and IC 5-10.2-4-10 apply to the reemployment of a retired member.
(b) For a retired member who withdraws from retirement status, resumes teaching, and again retires, the board shall pay the member, after the member's second or subsequent retirement, a monthly retirement benefit at least equal to the highest amount the retired member has received as a retirement benefit.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-14
Benefits; exemption from legal process
Sec. 14. (a) The benefits payable from the fund are exempt from seizure or levy on attachment, supplemental process, and all other processes.
(b) A member's transfer of a benefit payment is void. However, a member may assign benefits for paying:
(1) premiums on a group, life, hospitalization, surgical, or medical insurance plan maintained in whole or in part by a state agency; and
(2) dues to any association that proves to the board's satisfaction that the association has as members at least twenty percent (20%) of the number of retired members of the fund.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-15
Termination of benefits; grounds
Sec. 15. (a) The board may stop a member's benefit if the member does any of the following while receiving the benefit:
(1) Fails to report for a required examination, unless excused by the board.
(2) Disobeys the requirements of the board regarding the examination.
(3) Refuses to repay an overpayment of benefits.
(b) The board also may stop a member's benefit if the board has reasonable cause to believe that:         (1) the member has died; or
(2) in the case of a member receiving disability benefits under IC 5-10.2-4-6 or classroom disability benefits under section 1 of this chapter, the member is no longer disabled.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-5-16
Retirement before July 1, 1975; limitations on reductions in benefits
Sec. 16. The computation of benefits described in section 2 of this chapter applies to benefits payable on and after July 1, 1975, and includes benefits payable to members who retired or whose employment was terminated before that date. However, a member's benefits may not be reduced below the amount paid to the member before July 1, 1975. The benefits for a member who retired before January 1, 1956, shall be computed by multiplying fifteen dollars ($15) by the member's years of service and then actuarially adjusting the product obtained to take into account a member's early retirement and the retirement option selected by a member using the factors in effect on July 1, 1975.
As added by P.L.2-2006, SEC.28.



CHAPTER 6. RESTRICTED BENEFITS

IC 5-10.4-6-1
Members retired on July 1, 1967; additional monthly benefit
Sec. 1. (a) In addition to any other benefit received from the fund, a person who, on July 1, 1967:
(1) received a retirement benefit from the fund; and
(2) did not receive a benefit under the federal Social Security Act;
shall receive thirty-five dollars ($35) per month.
(b) There is annually appropriated to the fund from money not otherwise appropriated in the state general fund an amount sufficient to pay the benefit described in subsection (a).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-2
Members retired under law enacted before January 1, 1949; increased benefit
Sec. 2. (a) After July 9, 1949, a member receiving a retirement benefit under Acts 1915, c.182, or any statute amendatory of or supplemental to it enacted before January 1, 1949, is eligible, subject to Acts 1949, c.130, s.2(j), to receive a retirement benefit approximately equal to the state's proportionate share of a retirement benefit provided by Acts 1949, c.130 for up to thirty (30) years of service. These members shall make written application for these benefits to the board at any time. Applications must be based on the service record established in the office of the fund on April 1, 1949. This retirement benefit must begin on the tenth of the month following acknowledgment of the application.
(b) The board shall establish, with the advice of the fund's actuary, a simplified table for computing the increases under this section for the years of service. The board may provide by resolution for participation by the members receiving benefits under this section in the additional annuity fund.
(c) Within a reasonable time, the board shall issue to each member of the fund a service certificate that includes the following:
(1) The member's name.
(2) The member's last known address.
(3) The member's account number.
(4) The law under which the member is participating in the fund.
(5) The contribution due from the member.
(6) A certification of the total years of creditable service that the member has as of a date fixed by the board.
(d) The service certificate described in subsection (c) is final and conclusive regarding service in the fund. However, a member may, not later than one (1) year from the issuance or notification of the certificate, request that the board modify the member's service certificate. As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-3
Members retired under law enacted before January 1, 1951; increased benefit
Sec. 3. (a) After July 9, 1951, a member receiving or entitled to receive a retirement benefit that accrued before July 11, 1951, under Acts 1915, c.182, or any statute amendatory of or supplemental to Acts 1915, c.182 enacted before January 1, 1951, is eligible to receive an increase in benefit. This benefit must be, when adjusted by the board to Acts 1951, c.142, s.2 (j), the equivalent of the retirement benefit for which the member would be eligible if the teacher had retired as a member of the fund under Acts 1951, c.142 with the beginning age, years of teaching and equivalent service, and payments made by the member at retirement.
(b) A member who has completed at least twenty (20) years of service is eligible to receive a retirement benefit from state sources of not less than four hundred twenty dollars ($420) a year.
(c) There is appropriated annually to the fund from the state general fund, in addition to other appropriations for the fund, an amount sufficient to pay the retirement benefits specified in this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-4
Minimum benefit after June 30, 1965; members with at least 30 years of creditable service; appropriation
Sec. 4. (a) Beginning July 1, 1965, a person who receives a retirement benefit shall receive from the fund an amount that when added to the person's pension benefit derived from state sources and the person's Social Security benefit earned as a teacher equals at least one hundred seventeen dollars and fifty cents ($117.50) per month for a person with thirty (30) years of creditable service. The amount of the benefit must be adjusted actuarially for more or fewer years of service.
(b) There is annually appropriated to the fund from money not otherwise appropriated in the state general fund an amount sufficient to pay the benefits described in this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-5
Supplemental minimum benefit; retirees at least 65 years of age
Sec. 5. (a) A retired member is entitled to a supplemental retirement benefit to be paid by the fund as long as the member meets the following conditions:
(1) The member currently receives an annuity, a pension, or other retirement benefit from the fund.
(2) The member is at least sixty-five (65) years of age.
(3) The amount of all annuities, pensions, and retirement benefits for which the member is eligible under the federal

Social Security Act is less than two hundred dollars ($200) per month.
(b) The amount of the supplemental retirement benefit to which a qualifying retired member is entitled each month is the difference between two hundred dollars ($200) and the total of all annuities, pensions, and retirement benefits that the member is eligible to receive under the federal Social Security Act.
(c) A retired member who:
(1) is not eligible for an annuity, a pension, or a retirement benefit under the federal Social Security Act; and
(2) qualifies under subsection (a);
is entitled to a supplemental retirement benefit of two hundred dollars ($200) per month.
(d) The general assembly shall biennially appropriate to the fund from money not otherwise appropriated in the state general fund the amount necessary to satisfy this section.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-6
Postretirement increase payable after June 30, 1978
Sec. 6. (a) In addition to the increase provided in IC 5-10.2-5-6, the monthly benefit payable after June 30, 1978, to a member, or a survivor or beneficiary of a member who retired or was disabled:
(1) before July 2, 1962, is increased by three percent (3%);
(2) after July 1, 1962, and before July 2, 1967, is increased by two percent (2%); and
(3) after July 1, 1967, and before July 2, 1972, is increased by one percent (1%).
(b) This section does not apply to benefits payable in a lump sum.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-7
Restriction on charging postretirement increase to annuity reserve
Sec. 7. The costs of postretirement increases for the following persons may not be charged against the retired teacher annuity reserve:
(1) A member of the fund who has received a lump sum payment under IC 5-10.2-4-2.
(2) Survivors and beneficiaries of a member described in subdivision (1).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-8
Postretirement increase payable after December 31, 2002
Sec. 8. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2002, to a member of the fund (or to a survivor or beneficiary of a member of the fund) who retired or was disabled:
(1) after July 1, 1995, and before July 2, 2000, shall be

increased by one percent (1%);
(2) after July 1, 1977, and before July 2, 1995, shall be increased by two percent (2%); and
(3) before July 2, 1977, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-9
Postretirement increase payable after December 31, 2003
Sec. 9. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2003, to a member of the fund (or to a survivor or beneficiary of a member of the fund) who retired or was disabled:
(1) after July 1, 1996, and before July 2, 2001, shall be increased by one percent (1%);
(2) after July 1, 1978, and before July 2, 1996, shall be increased by two percent (2%); and
(3) before July 2, 1978, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-6-10
Postretirement increase payable after December 31, 2004
Sec. 10. (a) The pension portion (plus postretirement increases to the pension portion) provided by employer contributions of the monthly benefit payable after December 31, 2004, to a member of the fund (or to a survivor or beneficiary of a member of the fund) who retired or was disabled:
(1) after July 1, 1996, and before July 2, 2002, shall be increased by one percent (1%);
(2) after July 1, 1978, and before July 2, 1996, shall be increased by two percent (2%); and
(3) before July 2, 1978, shall be increased by three percent (3%).
(b) The increases specified in this section:
(1) are based on the date of the member's latest retirement or disability;
(2) do not apply to benefits payable in a lump sum; and
(3) are in addition to any other increase provided by law. As added by P.L.2-2006, SEC.28.



CHAPTER 7. SCHOOL CORPORATION REPORTS AND ADMINISTRATION

IC 5-10.4-7-1
Notice to teachers of benefits; requirement to include benefits in contracts
Sec. 1. (a) The administrative officers of a school corporation or other institution covered by the fund shall:
(1) notify each person to be employed in a teaching position that the person's obligations under this article are a condition of employment; and
(2) make the obligations a part of the teacher's contract.
(b) Except in cases where the contribution is made on behalf of the member, a teacher's contract shall be construed to require the deduction of contributions to meet the teachers' contractual obligations to the fund and the state.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-2
Duty of teacher to complete record form
Sec. 2. A teacher new to the service, when the teacher first signs a contract, shall complete a record form prescribed by the board. The completed form shall be forwarded to the board.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-3
Requirement to deduct member contribution from salary; report to member
Sec. 3. (a) Unless the member's contribution is made on behalf of the member, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall:
(1) deduct from each member's salary the member's contribution for the fund; and
(2) issue to each member, on behalf of the board, a statement for each contribution deducted.
(b) The statement described in subsection (a)(2) is evidence that the member has credit from the fund for payment of the stated contribution.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-4
Officer's bond required to cover failure to deduct employee contribution
Sec. 4. (a) The treasurer of a school corporation, the township trustee, and the appropriate officer of any other institution covered by the fund is liable on the officer's official bond for failure to deduct, report, and pay the contributions to the board.
(b) The board, by an action in its name prosecuted by the attorney general, may recover the contributions. As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-5
Reports; new employee information
Sec. 5. (a) Not later than October 1 of each year, the administrative and executive officers of a school corporation or other institution covered by the fund shall report to the board, on forms furnished by the board, the following information:
(1) The members of the fund employed by the school corporation or other institution.
(2) The hire or rehire date of each member listed in subdivision (1).
(3) The retirement account number of each member listed in subdivision (1).
(b) The officers described in subsection (a) shall report periodically during the year as to the members of the fund employed after the reporting date so that contributions and other information may be verified.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-6
Reports; member contributions
Sec. 6. (a) As used in this section, "net contributions" means the gross amount of a member's contributions minus any refund paid or due a teacher.
(b) Not later than January 15, April 15, July 15, and October 15 of each year, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall make an employer report as provided in section 7 of this chapter, on a form furnished by the board, to the board accompanied by a warrant for payment of:
(1) the total net contributions to the fund made for or by the members in the preceding three (3) months; and
(2) the employer contributions as required by section 11 of this chapter.
(c) Amendatory reports to correct errors or omissions may be required and made.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-7
Reports; employment information
Sec. 7. (a) Not later than January 15, April 15, July 15, and October 15 of each year, the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund shall make a report to the board on a form furnished by the board and within the time set by the board. Amendatory reports to correct errors or omissions may be required and made.
(b) The report required by subsection (a) must include:
(1) the name of each member employed in the preceding

reporting period, except substitute teachers;
(2) the total salary and other compensation paid for personal services to each member in the reporting period;
(3) the sum of contributions made for or by each member;
(4) the sum of employer contributions made by the school corporation or other institution;
(5) the number of days each member received salary or other compensation for teaching services; and
(6) any other information that the board determines necessary for the effective management of the fund.
(c) As often as the board determines necessary, the board may review or cause to be reviewed the pertinent records of any public entity contributing to the fund under this article.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-8
Penalties; failure to make report
Sec. 8. If the treasurer of a school corporation, the township trustee, or the appropriate officer of any other institution covered by the fund fails to make the reports and payments as required in section 6 or 7 of this chapter, the following apply:
(1) The officer has an additional thirty (30) days to make the reports and payments without a penalty.
(2) If the reports and payments are not made within thirty (30) days after the deadlines required by section 6 or 7 of this chapter, the board may fine the school corporation, township, or institution that the officer serves one hundred dollars ($100) for each additional day that the reports and payments are late.
(3) If the officer is habitually late, as determined by the board, the school corporation, township, or institution that the officer serves is ineligible to receive any distribution of money from the state for school purposes until the reports and payments are received and approved by the board.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-9
Reimbursement of expenses of state superintendent related to enforcement of penalties
Sec. 9. Expenses of the state superintendent necessary in administering section 8 of this chapter must be paid from the funds of the board on a voucher approved by the director.
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-10
Separate accounts for each school corporation
Sec. 10. The board shall maintain separate accounts within the 1996 account for each school corporation. Credits and charges to these accounts must be made as prescribed in IC 5-10.2-2.
As added by P.L.2-2006, SEC.28.
IC 5-10.4-7-11
Employer contribution rate
Sec. 11. (a) Annually the board shall certify to each school corporation and each school corporation shall pay its employer contribution rate to the fund, computed as specified in IC 5-10.2-2 for the employer contribution for teachers covered by the 1996 account, including the school corporation's share of administration expenses for the 1996 account.
(b) The board shall determine the amount of unfunded accrued liability of the school corporations. The board shall determine the unfunded accrued liability by individual employers or by a group of employers. The school corporations shall pay the amount in a lump sum or amortize the amount over a period determined by the board.
(c) The payments by school corporations for the amounts described in subsections (a), (b), and (d) are allocated to the school corporations and not to the state.
(d) If a school corporation's account shows a deficit, the board may require the school corporation to make additional payments necessary to eliminate the deficit in addition to the employer contributions computed under subsections (a) and (b).
As added by P.L.2-2006, SEC.28.

IC 5-10.4-7-12
Recovery of amounts due from school corporation
Sec. 12. (a) If a school corporation fails to make the payments required by this chapter, the amount payable may be:
(1) withheld by the auditor of state from money payable to the school corporation and transferred to the fund; or
(2) recovered in a suit in the circuit or superior court of the county in which the school corporation is located.
(b) The suit described in subsection (a)(2) shall be:
(1) an action by the state on the relation of the board; and
(2) prosecuted by the attorney general.
As added by P.L.2-2006, SEC.28.






ARTICLE 11. ACCOUNTING FOR PUBLIC FUNDS

CHAPTER 1. STATE BOARD OF ACCOUNTS CREATED

IC 5-11-1-1
Establishment; members; appointment; qualifications; terms; tenure
Sec. 1. There is established a state board of accounts. The board consists of the state examiner and two (2) deputy examiners as provided in this section. The principal officer of the board is the state examiner, who shall be appointed by the governor and who shall hold office for a term of four (4) years from the date of appointment. The state examiner must be a certified public accountant with at least three (3) consecutive years of active experience as a field examiner with the state board of accounts that immediately precedes the appointment as state examiner. The governor shall also appoint two (2) deputy examiners, who must have the same qualifications as the state examiner, be of different political parties, and be subordinate to the state examiner. The deputy examiners shall be appointed for terms of four (4) years. The state examiner and the deputy examiners are subject to removal by the governor for incompetency or for misconduct of the office, after a hearing upon due notice and upon stated charges in writing. An appeal may be taken by the officer removed to the circuit or a superior court of Marion County.
(Formerly: Acts 1909, c.55, s.1; Acts 1915, c.72, s.1; Acts 1941, c.110, s.1; Acts 1943, c.236, s.1; Acts 1945, c.176, s.1.) As amended by Acts 1980, P.L.30, SEC.1; P.L.3-1986, SEC.7; P.L.39-1996, SEC.1; P.L.246-2005, SEC.53.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. PAYMENT OF STATE BOARD OF ACCOUNTS FOR INVESTIGATION OF PUBLIC ACCOUNTS

IC 5-11-4-1 Repealed
(Repealed by Acts 1980, P.L.30, SEC.19.)



CHAPTER 5. REPORTS OF EXAMINATIONS BY STATE BOARD OF ACCOUNTS; RECOVERY OF PUBLIC FUNDS

IC 5-11-5-1
Reports of examination; copies; disclosure of examination results prohibited
Sec. 1. (a) Whenever an examination is made under this article, a report of the examination shall be made. The report must include a list of findings and shall be signed and verified by the examiner making the examination. A finding that is critical of an examined entity must be based upon one (1) of the following:
(1) Failure of the entity to observe a uniform compliance guideline established under IC 5-11-1-24(a).
(2) Failure of the entity to comply with a specific law.
A report that includes a finding that is critical of an examined entity must designate the uniform compliance guideline or the specific law upon which the finding is based. The reports shall immediately be filed with the state examiner, and, after inspection of the report, the state examiner shall immediately file one (1) copy with the officer or person examined, one (1) copy with the auditing department of the municipality examined and reported upon, and one (1) copy in an electronic format under IC 5-14-6 of the reports of examination of state agencies, instrumentalities of the state, and federal funds administered by the state with the legislative services agency, as staff to the general assembly. Upon filing, the report becomes a part of the public records of the office of the state examiner, of the office or the person examined, of the auditing department of the municipality examined and reported upon, and of the legislative services agency, as staff to the general assembly. A report is open to public inspection at all reasonable times after it is filed. If an examination discloses malfeasance, misfeasance, or nonfeasance in office or of any officer or employee, a copy of the report, signed and verified, shall be placed by the state examiner with the attorney general. The attorney general shall diligently institute and prosecute civil proceedings against the delinquent officer, or upon the officer's official bond, or both, and against any other proper person that will secure to the state or to the proper municipality the recovery of any funds misappropriated, diverted, or unaccounted for.
(b) Before an examination report is signed, verified, and filed as required by subsection (a), the officer or the chief executive officer of the state office, municipality, or entity examined must have an opportunity to review the report and to file with the state examiner a written response to that report. If a written response is filed, it becomes a part of the examination report that is signed, verified, and filed as required by subsection (a).
(c) Except as required by subsection (b), it is unlawful for any deputy examiner, field examiner, or private examiner, before an examination report is made public as provided by this section, to make any disclosure of the result of any examination of any public

account, except to the state examiner or if directed to give publicity to the examination report by the state examiner or by any court. If an examination report shows or discloses the commission of a crime by any person, it is the duty of the state examiner to transmit and present the examination report to the grand jury of the county in which the crime was committed at its first session after the making of the examination report and at any subsequent sessions that may be required. The state examiner shall furnish to the grand jury all evidence at the state examiner's command necessary in the investigation and prosecution of the crime.
(Formerly: Acts 1917, c.115, s.1.) As amended by Acts 1980, P.L.30, SEC.16; P.L.3-1986, SEC.18; P.L.39-1996, SEC.5; P.L.28-2004, SEC.57.



CHAPTER 5.5. FALSE CLAIMS AND WHISTLEBLOWER PROTECTION

IC 5-11-5.5-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Claim" means a request or demand for money or property that is made to a contractor, grantee, or other recipient if the state:
(A) provides any part of the money or property that is requested or demanded; or
(B) will reimburse the contractor, grantee, or other recipient for any part of the money or property that is requested or demanded.
(2) "Documentary material" means:
(A) the original or a copy of a book, record, report, memorandum, paper, communication, tabulation, chart, or other document;
(B) a data compilation stored in or accessible through computer or other information retrieval systems, together with instructions and all other materials necessary to use or interpret the data compilations; and
(C) a product of discovery.
(3) "Investigation" means an inquiry conducted by an investigator to ascertain whether a person is or has been engaged in a violation of this chapter.
(4) "Person" includes a natural person, a corporation, a firm, an association, an organization, a partnership, a limited liability company, a business, or a trust.
(5) "Product of discovery" means the original or duplicate of:
(A) a deposition;
(B) an interrogatory;
(C) a document;
(D) a thing;
(E) a result of the inspection of land or other property; or
(F) an examination or admission;
that is obtained by any method of discovery in a judicial or an administrative proceeding of an adversarial nature. The term includes a digest, an analysis, a selection, a compilation, a derivation, an index, or another method of accessing an item listed in this subdivision.
(6) "State" means Indiana or any agency of state government. The term does not include a political subdivision.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-2
False claims; civil penalty; reduced penalty for certain disclosures
Sec. 2. (a) This section does not apply to a claim, record, or statement concerning income tax (IC 6-3).
(b) A person who knowingly or intentionally:         (1) presents a false claim to the state for payment or approval;
(2) makes or uses a false record or statement to obtain payment or approval of a false claim from the state;
(3) with intent to defraud the state, delivers less money or property to the state than the amount recorded on the certificate or receipt the person receives from the state;
(4) with intent to defraud the state, authorizes issuance of a receipt without knowing that the information on the receipt is true;
(5) receives public property as a pledge of an obligation on a debt from an employee who is not lawfully authorized to sell or pledge the property;
(6) makes or uses a false record or statement to avoid an obligation to pay or transmit property to the state;
(7) conspires with another person to perform an act described in subdivisions (1) through (6); or
(8) causes or induces another person to perform an act described in subdivisions (1) through (6);
is, except as provided in subsection (c), liable to the state for a civil penalty of at least five thousand dollars ($5,000) and for up to three (3) times the amount of damages sustained by the state. In addition, a person who violates this section is liable to the state for the costs of a civil action brought to recover a penalty or damages.
(c) If the factfinder determines that the person who violated this section:
(1) furnished state officials with all information known to the person about the violation not later than thirty (30) days after the date on which the person obtained the information;
(2) fully cooperated with the investigation of the violation; and
(3) did not have knowledge of the existence of an investigation, a criminal prosecution, a civil action, or an administrative action concerning the violation at the time the person provided information to state officials;
the person is liable for a penalty of not less than two (2) times the amount of damages that the state sustained because of the violation. A person who violates this section is also liable to the state for the costs of a civil action brought to recover a penalty or damages.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-3
Duties of inspector general and attorney general; concurrent jurisdiction to investigate; civil actions; when inspector general may bring a civil action; venue
Sec. 3. (a) The:
(1) attorney general; and
(2) inspector general;
have concurrent jurisdiction to investigate a violation of section 2 of this chapter.
(b) If the attorney general discovers a violation of section 2 of this chapter, the attorney general may bring a civil action under this

chapter against a person who may be liable for the violation.
(c) If the inspector general discovers a violation of section 2 of this chapter, the inspector general shall certify this finding to the attorney general. The attorney general may bring a civil action under this chapter against a person who may be liable for the violation.
(d) If the attorney general or the inspector general is served by a person who has filed a civil action under section 4 of this chapter, the attorney general has the authority to intervene in that action as set forth in section 4 of this chapter.
(e) If the attorney general:
(1) is disqualified from investigating a possible violation of section 2 of this chapter;
(2) is disqualified from bringing a civil action concerning a possible violation of section 2 of this chapter;
(3) is disqualified from intervening in a civil action brought under section 4 of this chapter concerning a possible violation of section 2 of this chapter;
(4) elects not to bring a civil action concerning a possible violation of section 2 of this chapter; or
(5) elects not to intervene under section 4 of this chapter;
the attorney general shall certify the attorney general's disqualification or election to the inspector general.
(f) If the attorney general has certified the attorney general's disqualification or election not to bring a civil action or intervene in a case under subsection (e), the inspector general has authority to:
(1) bring a civil action concerning a possible violation of section 2 of this chapter; or
(2) intervene in a case under section 4 of this chapter.
(g) The attorney general shall certify to the inspector general the attorney general's disqualification or election under subsection (e) in a timely fashion, and in any event not later than:
(1) sixty (60) days after being served, if the attorney general has been served by a person who has filed a civil action under section 4 of this chapter; or
(2) one hundred eighty (180) days before the expiration of the statute of limitations, if the attorney general has not been served by a person who has filed a civil action under section 4 of this chapter.
(h) A civil action brought under section 4 of this chapter may be filed in:
(1) a circuit or superior court in Marion county; or
(2) a circuit or superior court in the county in which a defendant or plaintiff resides.
(i) The state is not required to file a bond under this chapter.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-4
Civil action brought by person on behalf of state; dismissal; service on inspector general and attorney general; intervention by inspector general or attorney general; extension of time      Sec. 4. (a) A person may bring a civil action for a violation of section 2 of this chapter on behalf of the person and on behalf of the state. The action:
(1) must be brought in the name of the state; and
(2) may be filed in a circuit or superior court in:
(A) the county in which the person resides;
(B) the county in which a defendant resides; or
(C) Marion County.
(b) Except as provided in section 5 of this chapter, an action brought under this section may be dismissed only if:
(1) the attorney general or the inspector general, if applicable, files a written motion to dismiss explaining why dismissal is appropriate; and
(2) the court issues an order:
(A) granting the motion; and
(B) explaining the court's reasons for granting the motion.
(c) A person who brings an action under this section shall serve:
(1) a copy of the complaint; and
(2) a written disclosure that describes all relevant material evidence and information the person possesses;
on both the attorney general and the inspector general. The person shall file the complaint under seal, and the complaint shall remain under seal for at least one hundred twenty (120) days. The complaint shall not be served on the defendant until the court orders the complaint served on the defendant following the intervention or the election not to intervene of the attorney general or the inspector general. The state may elect to intervene and proceed with the action not later than one hundred twenty (120) days after it receives both the complaint and the written disclosure.
(d) For good cause shown, the attorney general or the inspector general may move the court to extend the time during which the complaint must remain under seal. A motion for extension may be supported by an affidavit or other evidence. The affidavit or other evidence may be submitted in camera.
(e) Before the expiration of the time during which the complaint is sealed, the attorney general or the inspector general may:
(1) intervene in the case and proceed with the action, in which case the attorney general or the inspector general shall conduct the action; or
(2) elect not to proceed with the action, in which case the person who initially filed the complaint may proceed with the action.
(f) The defendant in an action filed under this section is not required to answer the complaint until twenty-one (21) days after the complaint has been unsealed and served on the defendant.
(g) After a person has filed a complaint under this section, no person other than the attorney general or the inspector general may:
(1) intervene; or
(2) bring another action based on the same facts.
(h) If the person who initially filed the complaint:         (1) planned and initiated the violation of section 2 of this chapter; or
(2) has been convicted of a crime related to the person's violation of section 2 of this chapter;
upon motion of the attorney general or the inspector general, the court shall dismiss the person as a plaintiff.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-5
Responsibilities of inspector general or attorney general as intervenors in civil action; venue; complainant as party; dismissal; limitations on complainant's participation; alternative proceedings
Sec. 5. (a) If the attorney general or the inspector general intervenes in an action under section 4 of this chapter, the attorney general or the inspector general is responsible for prosecuting the action and is not bound by an act of the person who initially filed the complaint. The attorney general or the inspector general may move for a change of venue to Marion County if the attorney general or the inspector general files a motion for change of venue not later than ten (10) days after the attorney general or the inspector general intervenes. Except as provided in this section, the person who initially filed the complaint may continue as a party to the action.
(b) The attorney general or the inspector general may dismiss the action after:
(1) notifying the person who initially filed the complaint; and
(2) the court has conducted a hearing at which the person who initially filed the complaint was provided the opportunity to be heard on the motion.
(c) The attorney general or the inspector general may settle the action if a court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable in light of the circumstances. Upon a showing of good cause, the court may:
(1) conduct the settlement hearing in camera; or
(2) lift all or part of the seal to facilitate the investigative process or settlement.
The court may consider an objection to the settlement brought by the person who initially filed the complaint, but is not bound by this objection.
(d) Upon a showing by the attorney general, the inspector general, or the defendant that unrestricted participation by the person who initially filed the complaint:
(1) will interfere with the prosecution of the case by the attorney general or the inspector general; or
(2) will involve the presentation of repetitious or irrelevant evidence, or evidence introduced for purposes of harassment;
the court may impose reasonable limitations on the person's participation, including a limit on the number of witnesses that the person may call, a limit to the amount and type of evidence that the person may introduce, a limit to the length of testimony that the person's witness may present, and a limit to the person's

cross-examination of a witness.
(e) If the attorney general or the inspector general elects not to intervene in the action, the person who initially filed the complaint has the right to prosecute the action. Upon request, the attorney general or the inspector general shall be served with copies of all documents filed in the action and may obtain a copy of depositions and other transcripts at the state's expense.
(f) If the attorney general and the inspector general have elected not to intervene in an action in accordance with section 4 of this chapter, upon a showing of good cause, a court may permit either the attorney general or the inspector general to intervene at a later time. The attorney general may move to intervene at any time. If the attorney general has not moved to intervene, the inspector general may move to intervene by providing written notice to the attorney general of the inspector general's intent to intervene. If the attorney general does not move to intervene earlier than fifteen (15) days after receipt of the notice of intent to intervene, the inspector general may move to intervene. If the attorney general or the inspector general intervenes under this subsection, the attorney general or the inspector general is responsible for prosecuting the action as if the attorney general or the inspector general had intervened in accordance with section 4 of this chapter.
(g) If the attorney general or inspector general shows that a specific discovery action by the person who initially filed the complaint will interfere with the investigation or prosecution of a civil or criminal matter arising out of the same facts, the court may, following a hearing in camera, stay discovery for not more than sixty (60) days. After the court has granted a sixty (60) day stay, the court may extend the stay, following a hearing in camera, if it determines that the state has pursued the civil or criminal investigation with reasonable diligence and that a specific discovery action by the person who initially filed the complaint will interfere with the state's investigation or prosecution of the civil or criminal matter.
(h) A court may dismiss an action brought under this chapter to permit the attorney general or the inspector general to pursue its claim through an alternative proceeding, including an administrative proceeding or a proceeding brought in another jurisdiction. The person who initially filed the complaint has the same rights in the alternative proceedings as the person would have had in the original proceedings. A finding of fact or conclusion of law made in the alternative proceeding is binding on all parties to an action under this section once the determination made in the alternative proceeding is final under the rules, regulations, statutes, or law governing the alternative proceeding, or if the time for seeking an appeal or review of the determination made in the alternative proceeding has elapsed.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-6
Compensation to complainant; exceptions and modifications
Sec. 6. (a) The person who initially filed the complaint is entitled

to the following amounts if the state prevails in the action:
(1) Except as provided in subdivision (2), if the attorney general or the inspector general intervened in the action, the person is entitled to receive at least fifteen percent (15%) and not more than twenty-five percent (25%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(2) If the attorney general or the inspector general intervened in the action and the court finds that the evidence used to prosecute the action consisted primarily of specific information contained in:
(A) a transcript of a criminal, a civil, or an administrative hearing;
(B) a legislative, an administrative, or another public report, hearing, audit, or investigation; or
(C) a news media report;
the person is entitled to receive not more than ten percent (10%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(3) If the attorney general or the inspector general did not intervene in the action, the person is entitled to receive at least twenty-five percent (25%) and not more than thirty percent (30%) of the proceeds of the action or settlement, plus reasonable attorney's fees and an amount to cover the expenses and costs of bringing the action.
(4) If the person who initially filed the complaint:
(A) planned and initiated the violation of section 2 of this chapter; or
(B) has been convicted of a crime related to the person's violation of section 2 of this chapter;
the person is not entitled to an amount under this section.
After conducting a hearing at which the attorney general or the inspector general and the person who initially filed the complaint may be heard, the court shall determine the specific amount to be awarded under this section to the person who initially filed the complaint. The award of reasonable attorney's fees plus an amount to cover the expenses and costs of bringing the action is an additional cost assessed against the defendant and may not be paid from the proceeds of the civil action.
(b) If:
(1) the attorney general or the inspector general did not intervene in the action; and
(2) the defendant prevails;
the court may award the defendant reasonable attorney's fees plus an amount to cover the expenses and costs of defending the action, if the court finds that the action is frivolous.
(c) The state is not liable for the expenses, costs, or attorney's fees of a party to an action brought under this chapter.
As added by P.L.222-2005, SEC.23.
IC 5-11-5.5-7
Lack of jurisdiction over certain civil actions brought by individual
Sec. 7. (a) This section does not apply to an action brought by:
(1) the attorney general;
(2) the inspector general;
(3) a prosecuting attorney; or
(4) a state employee in the employee's official capacity.
(b) A court does not have jurisdiction over an action brought under section 4 of this chapter that is based on information discovered by a present or former state employee in the course of the employee's employment, unless:
(1) the employee, acting in good faith, has exhausted existing internal procedures for reporting and recovering the amount owed the state; and
(2) the state has failed to act on the information reported by the employee within a reasonable amount of time.
(c) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is brought by an incarcerated offender, including an offender incarcerated in another jurisdiction.
(d) A court does not have jurisdiction over an action brought under section 4 of this chapter against the state, a state officer, a judge (as defined in IC 33-23-11-7), a justice, a member of the general assembly, a state employee, or an employee of a political subdivision, if the action is based on information known to the state at the time the action was brought.
(e) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is based upon an act that is the subject of a civil suit, a criminal prosecution, or an administrative proceeding in which the state is a party.
(f) A court does not have jurisdiction over an action brought under section 4 of this chapter if the action is based upon information contained in:
(1) a transcript of a criminal, a civil, or an administrative hearing;
(2) a legislative, an administrative, or another public report, hearing, audit, or investigation; or
(3) a news media report;
unless the person bringing the action has direct and independent knowledge of the information that is the basis of the action, and the person bringing the action has voluntarily provided this information to the state.
As added by P.L.222-2005, SEC.23. Amended by P.L.1-2006, SEC.98.

IC 5-11-5.5-8
Relief for whistleblowers
Sec. 8. (a) An employee who has been discharged, demoted, suspended, threatened, harassed, or otherwise discriminated against in the terms and conditions of employment by the employee's

employer because the employee:
(1) objected to an act or omission described in section 2 of this chapter; or
(2) initiated, testified, assisted, or participated in an investigation, an action, or a hearing under this chapter;
is entitled to all relief necessary to make the employee whole.
(b) Relief under this section may include:
(1) reinstatement with the same seniority status the employee would have had but for the act described in subsection (a);
(2) two (2) times the amount of back pay owed the employee;
(3) interest on the back pay owed the employee; and
(4) compensation for any special damages sustained as a result of the act described in subsection (a), including costs and expenses of litigation and reasonable attorney's fees.
(c) An employee may bring an action for the relief provided in this section in any court with jurisdiction.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-9
Service of subpoena; statute of limitations; burden of proof; estoppel
Sec. 9. (a) A subpoena requiring the attendance of a witness at a trial or hearing conducted under this chapter may be served at any place in the state.
(b) A civil action under section 4 of this chapter is barred unless it is commenced:
(1) not later than six (6) years after the date on which the violation is committed; or
(2) not later than three (3) years after the date when facts material to the cause of action are discovered or reasonably should have been discovered by a state officer or employee who is responsible for addressing the false claim. However, an action is barred unless it is commenced not later than ten (10) years after the date on which the violation is committed.
(c) In a civil action brought under this chapter, the state is required to establish:
(1) the essential elements of the offense; and
(2) damages;
by a preponderance of the evidence.
(d) If a defendant has been convicted (including a plea of guilty or nolo contendere) of a crime involving fraud or a false statement, the defendant is estopped from denying the elements of the offense in a civil action brought under section 4 of this chapter that involves the same transaction as the criminal prosecution.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-10
Civil investigative demands; procedure
Sec. 10. (a) If the attorney general or the inspector general has reason to believe that a person may be in possession, custody, or

control of documentary material or information relevant to an investigation involving a false claim, the attorney general or the inspector general may, before commencing a civil proceeding under this chapter, issue and serve a civil investigative demand requiring the person to do one (1) or more of the following:
(1) Produce the documentary material for inspection and copying.
(2) Answer an interrogatory in writing concerning the documentary material or information.
(3) Give oral testimony concerning the documentary material or information.
(b) If a civil investigative demand is a specific demand for a product of discovery, the official issuing the civil investigative demand shall:
(1) serve a copy of the civil investigative demand on the person from whom the discovery was obtained; and
(2) notify the person to whom the civil investigative demand is issued of the date of service.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-11
Civil investigative demands; specificity and contents; time periods
Sec. 11. (a) A civil investigative demand issued under this chapter must describe the conduct constituting a violation involving a false claim that is under investigation and the statute or rule that has been violated.
(b) If a civil investigative demand is for the production of documentary material, the civil investigative demand must:
(1) describe each class of documentary material to be produced with sufficient specificity to permit the material to be fairly identified;
(2) prescribe a return date for each class of documentary material that provides a reasonable period of time to assemble and make the material available for inspection and copying; and
(3) identify the official to whom the material must be made available.
(c) If a civil investigative demand is for answers to written interrogatories, the civil investigative demand must:
(1) set forth with specificity the written interrogatories to be answered;
(2) prescribe the date by which answers to the written interrogatories must be submitted; and
(3) identify the official to whom the answers must be submitted.
(d) If a civil investigative demand requires oral testimony, the civil investigative demand must:
(1) prescribe a date, time, and place at which oral testimony will be given;
(2) identify the official who will conduct the examination and the custodian to whom the transcript of the examination will be submitted;         (3) specifically state that attendance and testimony are necessary to the conduct of the investigation;
(4) notify the person receiving the demand that the person has the right to be accompanied by an attorney and any other representative; and
(5) describe the general purpose for which the demand is being issued and the general nature of the testimony, including the primary areas of inquiry.
(e) A civil investigative demand that is a specific demand for a product of discovery may not be returned until at least twenty-one (21) days after a copy of the civil investigative demand has been served on the person from whom the discovery was obtained.
(f) The date prescribed for the giving of oral testimony under a civil investigative demand issued under this chapter must be a date that is not less than seven (7) days after the date on which the demand is received, unless the official issuing the demand determines that exceptional circumstances are present that require an earlier date.
(g) The official who issues a civil investigative demand may not issue more than one (1) civil investigative demand for oral testimony by the same person, unless:
(1) the person requests otherwise; or
(2) the official who issues a civil investigative demand, after conducting an investigation, notifies the person in writing that an additional civil investigative demand for oral testimony is necessary.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-12
Civil investigative demands; protections from disclosure; objections
Sec. 12. (a) A civil investigative demand issued under this chapter may not require the production of any documentary material, the submission of any answers to written interrogatories, or the giving of any oral testimony if the material, answers, or testimony would be protected from disclosure under the standards applicable:
(1) to a subpoena or subpoena duces tecum issued by a court to aid in a grand jury investigation; or
(2) to a discovery request under the rules of trial procedure;
to the extent that the application of these standards to a civil investigative demand is consistent with the purposes of this chapter.
(b) A civil investigative demand that is a specific demand for a product of discovery supersedes any contrary order, rule, or statutory provision, other than this section, that prevents or restricts disclosure of the product of discovery. Disclosure of a product of discovery under a specific demand does not constitute a waiver of a right or privilege that the person making the disclosure may be otherwise entitled to invoke to object to discovery of trial preparation materials.
As added by P.L.222-2005, SEC.23.
IC 5-11-5.5-13
Civil investigative demands; service
Sec. 13. (a) A civil investigative demand issued under this chapter may be served by an investigator or by any other person authorized to serve process.
(b) A civil investigative demand shall be served in accordance with the rules of trial procedure. A court having jurisdiction over a person not located in the state has the same authority to enforce compliance with this chapter as the court has over a person located in the state.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-14
Civil investigative demands; response
Sec. 14. (a) The production of documentary material in response to a civil investigative demand served under this chapter shall be made in accordance with Trial Rule 34.
(b) Each interrogatory in a civil investigative demand served under this chapter shall be answered in accordance with Trial Rule 33.
(c) The examination of a person under a civil investigative demand for oral testimony served under this chapter shall be conducted in accordance with Trial Rule 30.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-15
Civil investigative demands; possession of responses and transcripts; examination of responses
Sec. 15. (a) The official who issued the civil investigative demand is the custodian of the documentary material, answers to interrogatories, and transcripts of oral testimony received under this chapter.
(b) An investigator who receives documentary material, answers to interrogatories, or transcripts of oral testimony under this section shall transmit them to the official who issued the civil investigative demand. The official shall take physical possession of the material, answers, or transcripts and is responsible for the use made of them and for the return of documentary material.
(c) The official who issued the civil investigative demand may make copies of documentary material, answers to interrogatories, or transcripts of oral testimony as required for official use by the attorney general, the inspector general, or the state police. The material, answers, or transcripts may be used in connection with the taking of oral testimony under this chapter.
(d) Except as provided in subsection (e), documentary material, answers to interrogatories, or transcripts of oral testimony, while in the possession of the official who issued the civil investigative demand, may not be made available for examination to any person other than:
(1) the attorney general or designated personnel of the attorney

general's office;
(2) the inspector general or designated personnel of the inspector general's office; or
(3) an officer of the state police who has been authorized by the official who issued the civil investigative demand.
(e) The restricted availability of documentary material, answers to interrogatories, or transcripts of oral testimony does not apply:
(1) if the person who provided:
(A) the documentary material, answers to interrogatories, or oral testimony; or
(B) a product of discovery that includes documentary material, answers to interrogatories, or oral testimony;
consents to disclosure;
(2) to the general assembly or a committee or subcommittee of the general assembly; or
(3) to a state agency that requires the information to carry out its statutory responsibility.
Documentary material, answers to interrogatories, or transcripts of oral testimony requested by a state agency may be disclosed only under a court order finding that the state agency has a substantial need for the use of the information in carrying out its statutory responsibility.
(f) While in the possession of the official who issued the civil investigative demand, documentary material, answers to interrogatories, or transcripts of oral testimony shall be made available to the person, or to the representative of the person who produced the material, answered the interrogatories, or gave oral testimony. The official who issued the civil investigative demand may impose reasonable conditions upon the examination or use of the documentary material, answers to interrogatories, or transcripts of oral testimony.
(g) The official who issued the civil investigative demand and any attorney employed in the same office as the official who issued the civil investigative demand may use the documentary material, answers to interrogatories, or transcripts of oral testimony in connection with a proceeding before a grand jury, a court, or an agency. Upon the completion of the proceeding, the attorney shall return to the official who issued the civil investigative demand any documentary material, answers to interrogatories, or transcripts of oral testimony that are not under the control of the grand jury, court, or agency.
(h) Upon written request of a person who produced documentary material in response to a civil investigative demand, the official who issued the civil investigative demand shall return any documentary material in the official's possession to the person who produced documentary material, if:
(1) a proceeding before a grand jury, a court, or an agency involving the documentary material has been completed; or
(2) a proceeding before a grand jury, a court, or an agency involving the documentary material has not been commenced

within a reasonable time after the completion of the investigation.
The official who issued the civil investigative demand is not required to return documentary material that is in the custody of a grand jury, a court, or an agency.
As added by P.L.222-2005, SEC.23. Amended by P.L.1-2006, SEC.99.

IC 5-11-5.5-16
Civil investigative demands; sanctions for failure to comply; protective orders
Sec. 16. (a) A person who has failed to comply with a civil investigative demand is subject to sanctions under Trial Rule 37 to the same extent as a person who has failed to cooperate in discovery.
(b) A person who objects to a civil investigative demand issued under this chapter may seek a protective order in accordance with Trial Rule 26(C).
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-17
Civil investigative demands; confidentiality of responses
Sec. 17. Documentary material, answers to written interrogatories, or oral testimony provided in response to a civil investigative demand issued under this chapter are confidential.
As added by P.L.222-2005, SEC.23.

IC 5-11-5.5-18
Application of Indiana Rules of Trial Procedure
Sec. 18. Proceedings under this chapter are governed by the Indiana Rules of Trial Procedure, unless the Indiana Rules of Trial Procedure are inconsistent with this chapter.
As added by P.L.222-2005, SEC.23.



CHAPTER 6. ADDITIONAL POWERS OF STATE EXAMINER AND ATTORNEY GENERAL

IC 5-11-6-1
Taxpayer petition; examination of public contracts; prosecutions resulting therefrom
Sec. 1. (a) The state examiner, personally or through the deputy examiners, field examiners, or private examiners, upon the petition of twenty-five (25) interested taxpayers showing that effective local relief has not and cannot be obtained after due effort, shall make the inquiries, tests, examinations, and investigations that may be necessary to determine whether:
(1) any public contract has been regularly and lawfully executed and performed; or
(2) any public work, building, or structure has been or is being performed, built, or constructed in accordance with the terms and provisions of the contract, and in compliance with the plans and specifications, if any.
Upon a written petition of twenty-five (25) taxpayers the state examiner may also require all plans, specifications, and estimates to be submitted to the state examiner for corrections and approval before a contract is awarded.
(b) The state examiner, deputy examiner, and any field examiner, when engaged in making an inquiry, test, examination, or investigation under subsection (a), is entitled to examine and inspect any public records, documents, data, contracts, plans, and specifications contained or found in any public office or other place pertaining or relating to the public contract or public work, building, or structure. In addition, subpoenas may be issued to witnesses to appear before the examiner in person or to produce books and papers for inspection and examination. The state examiner, deputy, field, and private examiner may administer oaths and examine witnesses under oath either orally or by interrogatories on all matters under examination and investigation. Under order of the state examiner the examination may be transcribed, with the reasonable expense paid by the municipality in the same manner as the compensation of the field examiner is paid.
(c) The state examiner, the deputy examiner, and a field examiner may enforce attendance and answers to questions and interrogatories, as provided by law, with respect to examinations and investigations made by the state examiner, deputy examiner, field examiner, or private examiner of public offices.
(d) The state examiner, deputy examiner, any field examiner, and any private examiner, when making an examination or investigation under subsection (a), shall examine, inspect, and test the public works, buildings, or structures in the manner that the examiner sees fit to determine whether it is being performed, built, or constructed according to the contract and plans and specifications.
(e) The state examiner shall file a report covering any

examination or investigation that discloses:
(1) fraud, collusion, misconduct, or negligence in the letting or the execution of any public contract or in the performance of any of the terms and conditions of any public contract; or
(2) any failure to comply with the terms or conditions of any public contract in the construction of any public work, building, or structure or to perform, build, or construct it according to the plans and specifications, if any, provided in the contract;
that causes loss, injury, waste, or damage to the state, the municipality, taxing or assessment district, other public entity, or to its citizens, if it is enforceable by assessment or taxation.
(f) The report must be:
(1) made, signed, and verified in quadruplicate by the examiner making the examination; and
(2) filed promptly with the state examiner.
After inspection of the report, the state examiner shall file a copy of the report with the attorney general.
(g) The attorney general shall diligently institute and prosecute civil proceedings against any or all officers, individuals, and persons in the form and manner that the attorney general determines will secure a proper recovery to the state, municipality, taxing or assessment district, or other public entity injured, defrauded, or damaged by the matters in the report. These prosecutions may be made by the attorney general and the recovery may be had, either upon public official bonds, contractors' bonds, surety or other bonds, or upon individual liability, either upon contract or in tort, as the attorney general determines is wise. No action or recovery in any form or manner, or against any party or parties, precludes further or additional action or recovery in any other form or manner or against another party, either concurrently with or later found necessary, to secure complete recovery and restitution with respect to all matters exhibited, set out, or described in the report. The suits may be brought in the name of the state on the relation of the attorney general for the benefit of the state, or the municipality, taxing or assessment district, or other public entity that may be proper. The actions brought against any defendants may be joined, as to parties, form, and causes of action, in the manner that the attorney general decides.
(h) Any report described in this section or a copy duly certified by the state examiner shall be taken and received in any and all courts of this state as prima facie evidence of the facts stated and contained in the reports.
(i) If an examination, investigation, or test is made without a petition being first filed and the examination, investigation, or test shows that the terms of the contract are being complied with, then the expense of the examination, investigation, or test shall be paid by the state upon vouchers approved by the state examiner from funds available for contractual service of the state board of accounts. If such a report shows misfeasance, malfeasance, or nonfeasance in public office or shows that the terms of the plans and specifications

under which a contract has been awarded are not being complied with, it is unlawful to make the report public until the report has been certified to the attorney general.
(Formerly: Acts 1923, c.120, s.1.) As amended by P.L.3-1986, SEC.20.

IC 5-11-6-2
Reports of state examiner
Sec. 2. All the provisions of section 1 of this chapter relating to the powers and duties of the attorney general shall apply to all reports of the state examiner, as provided in section 1 of this chapter, whether such inquiries, tests, examination, or investigation and the reports made thereon shall have been made before or after March 7, 1923.
(Formerly: Acts 1923, c.120, s.2.) As amended by P.L.25-1986, SEC.40.

IC 5-11-6-3
Public wrongdoing; institution of civil proceeding
Sec. 3. If any examination or investigation made by the state examiner personally or through a deputy examiner, field examiner, or private examiner under of this chapter or of any other statute discloses:
(1) malfeasance, misfeasance, or nonfeasance in office, or of any officer or employee;
(2) that any public money has been:
(A) unlawfully expended, either by having been expended for a purpose not authorized by law in an amount exceeding that authorized by law, or by having been paid to a person not lawfully entitled to receive it; or
(B) obtained by fraud or in any unlawful manner; or
(3) that any money has been wrongfully withheld from the public treasury;
a duly verified copy of the report shall be submitted by the state examiner to the attorney general, who shall institute and prosecute civil proceedings as provided in section 1 of this chapter.
(Formerly: Acts 1923, c.120, s.3.) As amended by P.L.3-1986, SEC.21.

IC 5-11-6-4
Grand jury; certified copy of reports disclosing crimes or offenses; expenses of field examination
Sec. 4. (a) If a report is filed with the attorney general that discloses any offense, the state examiner shall present a certified copy of the report and competent testimony supporting the charges made in the report to the grand jury of the county in which the offense is alleged to have been committed at its first convenient session. The attorney general shall direct, supervise, and assist in the prosecution of the offense before the grand jury and in the courts.
(b) The per diem and actual expenses of all field or private

examiners required by the state examiner, the attorney general, or any prosecuting attorney to attend sessions of grand juries or trials in connection with the prosecution shall be paid by the state upon vouchers approved by the state examiner from funds available for office and traveling expenses for the state board of accounts.
(Formerly: Acts 1923, c.120, s.4.) As amended by Acts 1978, P.L.2, SEC.512; P.L.3-1986, SEC.22.

IC 5-11-6-5
Effect of chapter; municipality defined
Sec. 5. (a) The provisions of this chapter shall not be construed as repealing any laws in force on March 7, 1923, but shall be construed only as conferring additional duties and powers upon the state examiner, deputy examiners, field examiners, and the attorney general of the state and providing additional remedies as to the matters set forth in those laws, and all the remedies provided in this chapter shall be additional and concurrent and not exclusive.
(b) The term "municipality", as used in this chapter, shall be construed to extend to and include any county, township, city, town, school town, school township, school city, or board of park commissioners in this state.
(Formerly: Acts 1923, c.120, s.5.) As amended by P.L.25-1986, SEC.41.



CHAPTER 7. PLAINTIFF IN ACTION FOR RECOVERY OF PUBLIC FUNDS

IC 5-11-7-1
State as nominal party in action
Sec. 1. When, under the provisions of this article, any report or reports are certified to the attorney general by the state examiner of the state board of accounts charging any public official, any former public official, and/or any other person named in such report with having illegally received, and/or having illegally retained, and/or failed to account for and pay over any money so received, and/or having illegally expended public moneys or any moneys placed in custody of such public official or former public official by authority of law, and the attorney general brings an action for the recovery of such moneys, such action shall be brought in the name of the state of Indiana upon the relation of the attorney general as plaintiff.
(Formerly: Acts 1935, c.101, s.1.) As amended by P.L.25-1986, SEC.42.



CHAPTER 8. REPEALED



CHAPTER 9. CERTIFICATION OF ACCOUNTS AND VOUCHERS; FORMS

IC 5-11-9-1
State employees; accounts for personal services
Sec. 1. On and after July 1, 1947, all accounts or vouchers of any office, department, division, board, body, bureau, officer, or employee of the state for personal services shall be made in such form as may be prescribed by the state board of accounts.
(Formerly: Acts 1947, c.14, s.1.)

IC 5-11-9-2
Political subdivision employees; accounts for personal services
Sec. 2. On and after January 1, 1948, all accounts or vouchers of any political subdivision of the state for personal services of officers and employees shall be made in such form as may be prescribed by the state board of accounts.
(Formerly: Acts 1947, c.14, s.2.)

IC 5-11-9-3
Certification of vouchers and accounts
Sec. 3. Certification of said vouchers and accounts shall be made by the elected officer, head of the department, division, board, body, bureau, or political subdivision or by such authority or authorities in the office, department, division, board, body, bureau, or political subdivision as shall be designated by the elected officer, head of the department, division, board, body, bureau or political subdivision by rule or written direction filed with the officer authorized by law to audit such accounts and vouchers.
(Formerly: Acts 1947, c.14, s.3.)

IC 5-11-9-4
Forms; records
Sec. 4. (a) The state board of accounts is hereby authorized to prescribe the forms of accounts and vouchers provided for by sections 1 and 2 of this chapter.
(b) The state board of accounts shall require that records be maintained showing which hours were worked each day by officers and employees:
(1) covered by section 1 or 2 of this chapter; and
(2) employed by more than one (1) public agency or in more than one (1) position by the same public agency described in section 1 or 2 of this chapter.
(Formerly: Acts 1947, c.14, s.4.) As amended by P.L.52-1983, SEC.3; P.L.44-1986, SEC.1.



CHAPTER 10. CERTIFICATION OF CLAIMS; FORMS

IC 5-11-10-1
Exempt entities; disbursements for claims; certification; liability
Sec. 1. (a) This section applies to the state and its political subdivisions. However, this section does not apply to the following:
(1) The state universities.
(2) Ivy Tech Community College of Indiana.
(3) A municipality (as defined in IC 36-1-2-11).
(4) A county.
(5) An airport authority operating in a consolidated city.
(6) A capital improvements board of managers operating in a consolidated city.
(7) A board of directors of a public transportation corporation operating in a consolidated city.
(8) A municipal corporation organized under IC 16-22-8-6.
(9) A public library.
(10) A library services authority.
(11) A hospital organized under IC 16-22 or a hospital organized under IC 16-23.
(12) A school corporation (as defined in IC 36-1-2-17).
(13) A regional water or sewer district organized under IC 13-26 or under IC 13-3-2 (before its repeal).
(14) A municipally owned utility (as defined in IC 8-1-2-1).
(15) A board of an airport authority under IC 8-22-3.
(16) A conservancy district.
(17) A board of aviation commissioners under IC 8-22-2.
(18) A public transportation corporation under IC 36-9-4.
(19) A commuter transportation district under IC 8-5-15.
(20) A solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(21) A county building authority under IC 36-9-13.
(22) A soil and water conservation district established under IC 14-32.
(23) The northwestern Indiana regional planning commission established by IC 36-7-7.6-3.
(b) No warrant or check shall be drawn by a disbursing officer in payment of any claim unless the same has been fully itemized and its correctness properly certified to by the claimant or some authorized person in the claimant's behalf, and filed and allowed as provided by law.
(c) The certificate provided for in subsection (b) is not required for:
(1) claims rendered by a public utility for electric, gas, steam, water, or telephone services, the charges for which are regulated by a governmental body;
(2) a warrant issued by the auditor of state under IC 4-13-2-7(b);
(3) a check issued by a special disbursing officer under

IC 4-13-2-20(g); or
(4) a payment of fees under IC 36-7-11.2-49(b) or IC 36-7-11.3-43(b).
(d) The disbursing officer shall issue checks or warrants for all claims which meet all of the requirements of this section. The disbursing officer does not incur personal liability for disbursements:
(1) processed in accordance with this section; and
(2) for which funds are appropriated and available.
(e) The certificate provided for in subsection (b) must be in the following form:
I hereby certify that the foregoing account is just and correct, that the amount claimed is legally due, after allowing all just credits, and that no part of the same has been paid.
(Formerly: Acts 1953, c.155, s.1; Acts 1957, c.37, s.1; Acts 1971, P.L.49, SEC.1.) As amended by Acts 1977, P.L.54, SEC.1; Acts 1979, P.L.37, SEC.1; Acts 1981, P.L.52, SEC.1; P.L.53-1983, SEC.1; P.L.54-1983, SEC.1; P.L.48-1988, SEC.1; P.L.25-1988, SEC.3; P.L.29-1990, SEC.2; P.L.2-1993, SEC.45; P.L.5-1995, SEC.5; P.L.1-1995, SEC.42; P.L.71-1995, SEC.1; P.L.69-1995, SEC.2; P.L.40-1996, SEC.1; P.L.39-1996, SEC.6; P.L.45-1997, SEC.1; P.L.99-2003, SEC.1; P.L.127-2005, SEC.5; P.L.169-2006, SEC.3.

IC 5-11-10-1.6
Requirements for issuance of warrant or check by fiscal officer
Sec. 1.6. (a) As used in this section, "governmental entity" refers to any of the following:
(1) A municipality (as defined in IC 36-1-2-11).
(2) A school corporation (as defined in IC 36-1-2-17), including a school extracurricular account.
(3) A county.
(4) A regional water or sewer district organized under IC 13-26 or under IC 13-3-2 (before its repeal).
(5) A municipally owned utility that is subject to IC 8-1.5-3 or IC 8-1.5-4.
(6) A board of an airport authority under IC 8-22-3.
(7) A board of aviation commissioners under IC 8-22-2.
(8) A conservancy district.
(9) A public transportation corporation under IC 36-9-4.
(10) A commuter transportation district under IC 8-5-15.
(11) The state.
(12) A solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(13) A levee authority established under IC 14-27-6.
(14) A county building authority under IC 36-9-13.
(15) A soil and water conservation district established under IC 14-32.
(16) The northwestern Indiana regional planning commission established by IC 36-7-7.6-3.
(b) As used in this section, "claim" means a bill or an invoice submitted to a governmental entity for goods or services.     (c) The fiscal officer of a governmental entity may not draw a warrant or check for payment of a claim unless:
(1) there is a fully itemized invoice or bill for the claim;
(2) the invoice or bill is approved by the officer or person receiving the goods and services;
(3) the invoice or bill is filed with the governmental entity's fiscal officer;
(4) the fiscal officer audits and certifies before payment that the invoice or bill is true and correct; and
(5) payment of the claim is allowed by the governmental entity's legislative body or the board or official having jurisdiction over allowance of payment of the claim.
This subsection does not prohibit a school corporation, with prior approval of the board having jurisdiction over allowance of payment of the claim, from making payment in advance of receipt of services as allowed by guidelines developed under IC 20-20-13-10. This subsection does not prohibit a municipality from making meal expense advances to a municipal employee who will be traveling on official municipal business if the municipal fiscal body has adopted an ordinance allowing the advance payment, specifying the maximum amount that may be paid in advance, specifying the required invoices and other documentation that must be submitted by the municipal employee, and providing for reimbursement from the wages of the municipal employee if the municipal employee does not submit the required invoices and documentation.
(d) The fiscal officer of a governmental entity shall issue checks or warrants for claims by the governmental entity that meet all of the requirements of this section. The fiscal officer does not incur personal liability for disbursements:
(1) processed in accordance with this section; and
(2) for which funds are appropriated and available.
(e) The certification provided for in subsection (c)(4) must be on a form prescribed by the state board of accounts.
As added by P.L.71-1995, SEC.2. Amended by P.L.69-1995, SEC.3; P.L.14-1996, SEC.6; P.L.40-1996, SEC.2; P.L.39-1996, SEC.7; P.L.45-1997, SEC.2; P.L.49-1997, SEC.27; P.L.253-1997(ss), SEC.3; P.L.35-1999, SEC.1; P.L.68-2001, SEC.2; P.L.99-2003, SEC.2 and P.L.191-2003, SEC.2; P.L.1-2005, SEC.78; P.L.169-2006, SEC.4.

IC 5-11-10-2
Approval and allowance of claims; claim forms; publication of claims and allowances
Sec. 2. (a) Claims against a political subdivision of the state must be approved by the officer or person receiving the goods or services, be audited for correctness and approved by the disbursing officer of the political subdivision, and, where applicable, be allowed by the governing body having jurisdiction over allowance of such claims before they are paid. If the claim is against a governmental entity (as defined in section 1.6 of this chapter), the claim must be certified by

the fiscal officer.
(b) The state board of accounts shall prescribe a form which will permit claims from two (2) or more claimants to be listed on a single document and, when such list is signed by members of the governing body showing the claims and amounts allowed each claimant and the total claimed and allowed as listed on such document, it shall not be necessary for the members to sign each claim.
(c) Notwithstanding subsection (b), only:
(1) the chairperson of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal); or
(2) the chairperson's designee;
is required to sign the claim form described under this section.
(d) The form prescribed under this section shall be prepared by or filed with the disbursing officer of the political subdivision, together with:
(1) the supporting claims if payment is made under section 1 of this chapter; or
(2) the supporting invoices or bills if payment is made under section 1.6 of this chapter.
All such documents shall be carefully preserved by the disbursing officer as a part of the official records of the office.
(e) Where under any law it is provided that each claim be allowed over the signatures of members of a governing body, or a claim docket or accounts payable voucher register be prepared listing claims to be considered for allowance, the form and procedure prescribed in this section shall be in lieu of the provisions of the other law.
(f) Notwithstanding this section, the publication required by IC 36-2-6-3(b) must state each claim for which a separate warrant or check is to be issued by the disbursing officer except for claims for the following:
(1) Salaries fixed in a definite amount by ordinance or statute.
(2) Per diem of jurors.
(3) Salaries of officers of a court.
(Formerly: Acts 1953, c.155, s.2.) As amended by Acts 1978, P.L.25, SEC.1; Acts 1979, P.L.37, SEC.2; Acts 1982, P.L.33, SEC.4; P.L.33-1992, SEC.3; P.L.71-1995, SEC.3; P.L.64-1995, SEC.8; P.L.1-1996, SEC.37; P.L.14-1996, SEC.7; P.L.40-1996, SEC.3; P.L.39-1996, SEC.8.

IC 5-11-10-3
Violations; offense
Sec. 3. A person who knowingly violates section 1 of this chapter commits a Class D felony.
(Formerly: Acts 1953, c.155, s.3.) As amended by Acts 1978, P.L.2, SEC.513.



CHAPTER 10.5. DISPOSITION OF WARRANTS AND CHECKS

IC 5-11-10.5-1
"Political subdivision" defined
Sec. 1. As used in this chapter:
"Political subdivision" means county, township, city, town, school corporation, library district, fire protection district, public transportation corporation, local hospital authority or corporation, local airport authority district, special service district, special taxing district, or other separate local governmental entity that may sue and be sued.
As added by Acts 1980, P.L.8, SEC.47.



CHAPTER 11. INVESTIGATION OF COUNTY RECORDS

IC 5-11-11-1
Request; investigations
Sec. 1. Whenever the proper fiduciary officer of the government of any county requests the state board of accounts to correct the financial records of the county government by a showing that funds of the county have been taken or withdrawn by unlawful means and that remedies are exhausted, the state board of accounts shall investigate and determine the veracity of the showing and proceed with the correction of the records in the manner required by IC 5-13-13-8, IC 5-13-14-1, and IC 5-13-14-2 for lost funds of municipalities.
(Formerly: Acts 1961, c.104, s.1.) As amended by P.L.25-1986, SEC.43; P.L.3-1990, SEC.21.



CHAPTER 12. MODERNIZATION OF COUNTY RECORDS SYSTEMS

IC 5-11-12-1
Installation of modern tax accounting systems
Sec. 1. Anything in existing law pertaining to the mode and form of records and accounting system in the offices of the county treasurer and county auditor to the contrary notwithstanding, hereafter the several boards of county commissioners may provide for the installation of modern tax accounting systems in the offices of the treasurer and auditor of such counties by certifying a detailed description of the proposed installation and system and the records, books, ledgers and forms proposed to exemplify such systems and methods to the state board of accounts of the state of Indiana after approval by such board of county commissioners. The said state board of accounts shall examine the forms, systems, and methods so proposed and if approved, shall certify that fact to such board of county commissioners and thereupon such board of county commissioners shall be at liberty, if it find that the installation and adoption of such new system and the use of such new forms will be of benefit to the county and that such benefit will exceed or at least equal the cost thereof, to install, adopt and order the use of such new system, forms, ledgers, and methods; but no expenditure for forms or equipment shall be made nor any obligation incurred for that purpose until funds therefor have been appropriated by the county council as now provided by law. No such records, books, ledgers, forms, system or equipment shall be installed or purchased or leased until and unless the board of commissioners shall have invited and received bids thereon in the manner and subject to the provisions of law concerning the purchase of other county materials, supplies and equipment.
(Formerly: Acts 1937, c.203, s.1.)

IC 5-11-12-2
Change of county systems of accounting; necessity of approval
Sec. 2. A board of county commissioners may not change its tax accounting system, system of accounting and reporting, or use of forms, ledgers, or other records under this chapter without the approval of the state board of accounts.
(Formerly: Acts 1937, c.203, s.2.) As amended by P.L.3-1986, SEC.23.

IC 5-11-12-3
Approval and certification of systems; purpose of act
Sec. 3. The state board of accounts shall approve and certify only such systems and methods of accounts and records which are uniform as to the several counties having substantially similar accounting problems in reference to such offices and which will permit of the use of modern office equipment, provide for a progressive audit, insure a complete and accurate report of

government receipts and disbursements, detect error, make fraud difficult, save labor (clerical and other), trace wastes and compare efficiencies, and summarize results in such a manner that the most efficient management of government affairs will be clearly indicated, it being the declared purpose of this chapter to permit the modernization of such accounting system in keeping with the improvement of standards of business efficiency and competency and which will preserve and make as readily available to the public and officials the information required by law to be kept and preserved and made available in the offices affected.
(Formerly: Acts 1937, c.203, s.3.) As amended by P.L.25-1986, SEC.44.

IC 5-11-12-4
Preparation and maintenance of manually prepared ledgers and registers following implementation of automated accounting systems
Sec. 4. If a county implements, consistent with the provisions of this chapter, an automated accounting system that:
(1) is in place during at least one (1) state board of accounts audit; and
(2) is approved by the state board of accounts as a result of that audit;
the county treasurer is not required to prepare and maintain a manually prepared fund ledger and ledger of receipts or a manually prepared register of investments after the date of the approval of the automated accounting system by the state board of accounts.
As added by P.L.57-1993, SEC.1.



CHAPTER 13. EXECUTIVE OFFICERS' ANNUAL REPORT TO STATE BOARD OF ACCOUNTS

IC 5-11-13-1
Personnel report
Sec. 1. Every state, county, city, town, township, or school official, elective or appointive, who is the head of or in charge of any office, department, board, or commission of the state or of any county, city, town, or township, and every state, county, city, town, or township employee or agent who is the head of, or in charge of, or the executive officer of any department, bureau, board, or commission of the state, county, city, town, or township, and every executive officer by whatever title designated, who is in charge of any state educational institution or of any other state, county, or city institution, shall during the month of January of each year prepare, make, and sign a written or printed certified report, correctly and completely showing the names and business addresses of each and all officers, employees, and agents in their respective offices, departments, boards, commissions, and institutions, and the respective duties and compensation of each, and shall forthwith file said report in the office of the state examiner of the state board of accounts. However, no more than one (1) report covering the same officers, employees, and agents need be made from the state or any county, city, town, township, or school unit in any one year.
(Formerly: Acts 1943, c.100, s.1.) As amended by P.L.11-1987, SEC.10; P.L.169-2006, SEC.5.

IC 5-11-13-2
Filing reports; public record
Sec. 2. The state examiner shall accept all such reports for filing and keep the same as public records which shall be open to public inspection and examination at reasonable times.
(Formerly: Acts 1943, c.100, s.2.)

IC 5-11-13-3
Violations; offense; penalty
Sec. 3. A person who violates section 1 of this chapter commits a Class C infraction. If violated by an elected state officer, the officer is liable to impeachment, and if violated by any other person, the person is subject to removal for neglect of duty under the procedures described in IC 34-17.
(Formerly: Acts 1943, c.100, s.3.) As amended by Acts 1978, P.L.2, SEC.514; P.L.3-1993, SEC.247; P.L.1-1998, SEC.70.



CHAPTER 14. ANNUAL CONFERENCE OF LOCAL FISCAL OFFICERS

IC 5-11-14-1
Conferences; expense allowance
Sec. 1. (a) As used in this section, "official" includes the following:
(1) An elected official who is entitled to attend a conference under this section.
(2) An individual elected to an office who is entitled to attend a conference under this section.
(3) A deputy or an assistant to an elected official who is entitled to attend a conference under this section.
(b) The state board of accounts shall annually call a conference of each of the following:
(1) County auditors and auditors elect.
(2) County treasurers and treasurers elect.
(3) Circuit court clerks and circuit court clerks elect.
(c) Each of the conferences called under subsection (b):
(1) must be held at a time and place fixed by the state examiner;
(2) may be held statewide or by district; and
(3) may not continue for longer than three (3) days in any one (1) year.
(d) The following training must be provided at each conference called under subsection (b):
(1) The proper use of forms prescribed by the state board of accounts.
(2) The keeping of the records of the respective offices.
(3) At the conference for county treasurers and treasurers elect, investment training by the following:
(A) The treasurer of state.
(B) The board for depositories.
(C) Any other person the state examiner considers to be competent in providing investment training.
(4) Any other training that, in the judgment of the state examiner, will result in the better conduct of the public business.
(e) The state examiner may hold other conferences for:
(1) the officials described in subsection (b); or
(2) other county, city, or township officers;
whenever in the judgment of the state examiner conferences are necessary.
(f) Whenever a conference is called by the state board of accounts under this section, an elected official, at the direction of the state examiner, may require the attendance of:
(1) each of the elected official's appointed and acting chief deputies or chief assistants; and
(2) if the number of deputies or assistants employed:
(A) does not exceed three (3), one (1) of the elected official's appointed and acting deputies or assistants; or             (B) exceeds three (3), two (2) of the elected official's duly appointed and acting deputies or assistants.
(g) Each official representing a unit and attending any conference under this section shall be allowed the following:
(1) A sum for mileage at a rate determined by the fiscal body of the unit the official represents for each mile necessarily traveled in going to and returning from the conference by the most expeditious route. Regardless of the duration of the conference, only one (1) mileage reimbursement shall be allowed to the official furnishing the conveyance even if the official transports more than one (1) person.
(2) An allowance for lodging for each night preceding conference attendance in an amount equal to the single room rate. However, lodging expense, in the case of a one (1) day conference, shall only be allowed for persons who reside fifty (50) miles or farther from the conference location.
(3) Reimbursement of an official, in an amount determined by the fiscal body of the unit the official represents, for meals purchased while attending a conference called under this section.
(h) The state board of accounts shall certify the number of days of attendance and the mileage for each conference to each official attending any conference under this section.
(i) All payments of mileage and lodging shall be made by the proper disbursing officer in the manner provided by law on a duly verified claim or voucher to which shall be attached the certificate of the state board of accounts showing the number of days attended and the number of miles traveled. All payments shall be made from the general fund from any money not otherwise appropriated and without any previous appropriation being made therefor.
(j) A claim for reimbursement under this section may not be denied by the body responsible for the approval of claims if the claim complies with IC 5-11-10-1.6 and this section.
(Formerly: Acts 1943, c.116, s.1; Acts 1949, c.89, s.1; Acts 1967, c.67, s.1; Acts 1972, P.L.39, SEC.1; Acts 1975, P.L.15, SEC.5.) As amended by Acts 1977, P.L.55, SEC.1; Acts 1981, P.L.53, SEC.1; P.L.72-1995, SEC.1; P.L.10-1997, SEC.5; P.L.35-1999, SEC.3; P.L.98-2000, SEC.3; P.L.169-2006, SEC.6.

IC 5-11-14-2
Training institute for clerk-treasurers or city clerks
Sec. 2. The state board of accounts shall annually conduct a training institute for clerk-treasurers and may conduct a training institute for city clerks, either of the entire state or by districts. The provisions of IC 5-11-14, are applicable to any such training institute.
(Formerly: Acts 1971, P.L.50, SEC.1.) As amended by Acts 1977, P.L.55, SEC.2.



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. TRANSITIONAL PROVISIONS

IC 5-11-19-1
Transfers of powers, duties, liabilities, records, property, and employees; rules
Sec. 1. (a) All powers, duties, liabilities, records, property, and employees of the field examiners retirement board (referred to as FERF in this chapter) are transferred to the board of trustees of the public employees' retirement fund (referred to as PERF in this chapter) as the successor agency. The assets of FERF are transferred to PERF.
(b) Rules of the FERF board of trustees filed with the secretary of state before July 1, 1986, shall be treated after June 30, 1986, as though they had been adopted by the PERF board of trustees.
As added by P.L.35-1985, SEC.25.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. INVESTMENT OF PUBLIC FUNDS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. DEFINITIONS

IC 5-13-4-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.19-1987, SEC.6.



CHAPTER 5. GENERAL PROVISIONS

IC 5-13-5-1
Cashbook; duties of public officers; public inspection
Sec. 1. (a) Every public officer who receives or distributes public funds shall:
(1) keep a cashbook into which the public officer shall enter daily, by item, all receipts of public funds; and
(2) balance the cashbook daily to show funds on hand at the close of each day.
(b) The cashbook is a public record and is open to public inspection in accordance with IC 5-14-3.
As added by P.L.19-1987, SEC.7.

IC 5-13-5-2
Application of section to public funds other than state funds; warrants for payment of public funds; copy of warrant; disposition of warrant
Sec. 2. (a) This section applies to public funds other than state funds. In all political subdivisions where the fiscal officer and investing officer are two (2) separate individuals by law, all warrants for the payment of public funds shall be drawn by the proper public officer upon the proper treasurer. In all political subdivisions where the fiscal officer and investing officer are the same individual by law, all warrants shall be drawn by the fiscal officer directly against a depository. A copy of the warrant shall be attached to each warrant when drawn. The copy of the warrant shall be readily detachable and shall show the following information:
(1) The number of the warrant.
(2) The date and amount of the warrant.
(3) The name of the payee.
(4) The purpose of the warrant.
(5) The name and office of the drawer.
(6) The fund and the appropriation upon which the warrant is drawn.
(b) In all political subdivisions where the fiscal officer and investing officer are two (2) separate individuals by law, warrants shall be presented by the proper public officer to the proper treasurer, who shall detach and retain the copy of the warrant, countersign the original, and stamp upon the original the name of the depository by which it is payable. A warrant is effective only if it is stamped and countersigned as provided in this subsection. After countersignature and stamping, all warrants shall be returned to the proper public officer for distribution. The proper treasurer, when any warrant is presented for payment by any person other than a depository, may, for convenience of the persons presenting the warrant, pay the amount of the warrant to the holder, take an assignment by endorsement of the warrant, and deposit the warrant in the proper depository in lieu of the cash paid out to the holder of the warrant. As added by P.L.19-1987, SEC.7.

IC 5-13-5-3
Drawing warrant
Sec. 3. All warrants for the payment of public funds of the state shall be drawn by the auditor of state on the treasurer of state.
As added by P.L.19-1987, SEC.7.

IC 5-13-5-4
Signature of authorized public officers on check or negotiable order of withdrawal; purposes
Sec. 4. (a) All checks or negotiable orders of withdrawal drawn upon depositories shall be signed by public officers authorized to sign the check or negotiable order of withdrawal in the officer's official capacity. All funds paid out of the state treasury must be by check or negotiable order of withdrawal of the state treasurer upon the warrant of the auditor of state.
(b) A public officer may draw a check or negotiable order of withdrawal upon a depository only for the following purposes:
(1) The payment of a warrant drawn by the auditor of state.
(2) The payment of a warrant drawn by the fiscal officer of a political subdivision, where the fiscal officer and investing officer are two (2) separate individuals by law.
(3) The payment of a legal claim against a political subdivision where the fiscal officer and investing officer are the same individual by law.
(4) An investment authorized under this article.
(5) The transfer of funds between depositories.
As added by P.L.19-1987, SEC.7. Amended by P.L.18-1996, SEC.5.

IC 5-13-5-5
Transacting business with financial institution or public retirement fund through use of electronic funds transfer; ordinance or resolution
Sec. 5. (a) The fiscal body of any political subdivision may by ordinance or resolution authorize the proper legal officers of the political subdivision to transact the political subdivision's business with a financial institution or a retirement fund administered by the public employees' retirement fund through the use of electronic funds transfer.
(b) The ordinance or resolution must:
(1) specify the types of transactions that may be conducted by electronic funds transfer; and
(2) require the proper officers to maintain adequate documentation of the transactions so that they may be audited as provided by law.
As added by P.L.19-1987, SEC.7. Amended by P.L.61-2002, SEC.9.



CHAPTER 6. DEPOSIT OF PUBLIC FUNDS

IC 5-13-6-1
Procedure for deposit of public funds
Sec. 1. (a) All public funds paid into the treasury of the state or the treasuries of the respective political subdivisions shall be deposited not later than the business day following the receipt of funds on business days of the depository in one (1) or more depositories in the name of the state or political subdivision by the officer having control of the funds.
(b) Except as provided in subsection (d), all public funds collected by state officers, other than the treasurer of state, shall be deposited with the treasurer of state, or an approved depository selected by the treasurer of state not later than the business day following the receipt of the funds. The treasurer of state shall deposit daily on business days of the depository all public funds deposited with the treasurer of state. Deposits do not relieve any state officer from the duty of maintaining a cashbook under IC 5-13-5-1.
(c) Except as provided in subsection (d), all local officers, except township trustees, who collect public funds of their respective political subdivisions, shall deposit funds not later than the business day following the receipt of funds on business days of the depository in the depository or depositories selected by the several local boards of finance that have jurisdiction of the funds. The public funds collected by township trustees shall be deposited in the designated depository on or before the first and fifteenth day of each month. Public funds deposited under this subsection shall be deposited in the same form in which they were received.
(d) A city (other than a consolidated city) or a town shall deposit funds not later than the next business day following the receipt of the funds in depositories:
(1) selected by the city or town as provided in an ordinance adopted by the city or the town; and
(2) approved as depositories of state funds.
(e) All local investment officers shall reconcile at least monthly the balance of public funds, as disclosed by the records of the local officers, with the balance statements provided by the respective depositories.
(f) An office of:
(1) the department of natural resources; or
(2) the department of state revenue;
that is detached from the main office of the department is not required to deposit funds on the business day following receipt if the funds on hand do not exceed one hundred dollars ($100). However, the office must deposit the funds on hand not later than the business day following the day that the funds exceed one hundred dollars ($100).
As added by P.L.19-1987, SEC.8. Amended by P.L.45-1990, SEC.1; P.L.45-1991, SEC.1; P.L.18-1994, SEC.3; P.L.18-1996, SEC.6;

P.L.10-1997, SEC.7; P.L.35-1999, SEC.4.

IC 5-13-6-2
Fees collected for services rendered
Sec. 2. In all cases where law provides that any state officer collects any fee for any service rendered or examination made, and the fee collected is appropriated to pay the salary, per diem, or the expenses of any state officer for rendering the service or making the examination, the state officer shall deposit the fees, under section 1 of this chapter, and the salary, per diem, and expenses on account of the services shall be paid out of the state treasury upon an account filed and approved as provided by law. The salary, per diem, and expenses must not exceed the fees collected and paid into the state treasury unless otherwise provided by law.
As added by P.L.19-1987, SEC.8.

IC 5-13-6-3
Taxes collected by county treasurer; deposit; advance to political subdivisions; semiannual distribution
Sec. 3. (a) All taxes collected by the county treasurer shall be deposited as one (1) fund in the several depositories selected for the deposit of county funds and, except as provided in subsection (b), remain in the depositories until distributed at the following semiannual distribution made by the county auditor.
(b) Every county treasurer who, by virtue of the treasurer's office, is the collector of any taxes for any political subdivision wholly or partly within the county shall, not later than thirty (30) days after receipt of a written request for funds filed with the treasurer by a proper officer of any political subdivision within the county, advance to that political subdivision a portion of the taxes collected before the semiannual distribution. The amount advanced may not exceed the lesser of:
(1) ninety-five percent (95%) of the total amount collected at the time of the advance; or
(2) ninety-five percent (95%) of the amount to be distributed at the semiannual distribution.
(c) Every county treasurer shall, not later than thirty (30) days after receipt of a written request for funds filed with the treasurer by a proper officer of any political subdivision within the county, advance to that political subdivision a part of the distributions received under IC 6-1.1-21-10 from the property tax replacement fund for the political subdivision. The amount advanced may not exceed the lesser of:
(1) ninety-five percent (95%) of the amount distributed from the fund to the county treasurer for the political subdivision at the time of the advance; or
(2) ninety-five percent (95%) of the total amount to be distributed by the county treasurer to the political subdivision on the next scheduled distribution date.
(d) Upon notice from the county treasurer of the amount to be

advanced, the county auditor shall draw a warrant upon the county treasurer for the amount. The amount of the advance must be available immediately for the use of the political subdivision.
(e) At the semiannual distribution all the advances made to any political subdivision under subsection (b) or (c) shall be deducted from the total amount due any political subdivision as shown by the distribution.
As added by P.L.19-1987, SEC.8. Amended by P.L.245-2003, SEC.1.

IC 5-13-6-4
Support payments; clerk of circuit court may elect not to follow accounting and depository procedure prescribed; prenumbered receipts and support cashbook
Sec. 4. (a) Notwithstanding section 1 of this chapter, the clerk of a circuit court, in accounting for and disbursing support payments made through the clerk in accordance with IC 31-14-11-11 or IC 31-16-9 (or IC 31-1-11.5-13 or IC 31-6-6.1-16 before their repeal) may elect not to follow the accounting and depository procedures required by this chapter.
(b) If the clerk of a circuit court elects under subsection (a) not to follow the accounting and depository procedures required by this chapter, the clerk shall issue prenumbered receipts and keep a support cashbook for daily entry, by item, of all receipts and disbursements of support payments made through the clerk. The support receipts and cashbook are public records to be kept on forms prescribed by the state board of accounts, and shall be balanced daily.
As added by P.L.19-1987, SEC.8. Amended by P.L.65-1989, SEC.1; P.L.1-1997, SEC.35.



CHAPTER 7. LOCAL BOARDS OF FINANCE

IC 5-13-7-1
County board of finance; membership; duties
Sec. 1. Except as provided in section 2 of this chapter, the board of commissioners and the county treasurer in each county together constitute the county board of finance. The board has supervision of the revocation of public depositories for all public funds of the county.
As added by P.L.19-1987, SEC.9. Amended by P.L.46-1991, SEC.1; P.L.46-1997, SEC.1.



CHAPTER 8. DESIGNATION OF DEPOSITORIES

IC 5-13-8-1
Deposit of public funds; prerequisites
Sec. 1. (a) A political subdivision may deposit public funds in a financial institution only if the financial institution:
(1) is a depository eligible to receive state funds; and
(2) has a principal office or branch that qualifies under section 9 of this chapter to receive public funds of the political subdivision.
(b) The state board of finance shall make available information concerning financial institutions eligible to receive state funds as may be requested by a local board of finance. A local board of finance may rely on certificates described in IC 5-13-9.5-1(d) in determining to deposit public funds or reinvest public funds in the financial institution.
As added by P.L.19-1987, SEC.10. Amended by P.L.5-1988, SEC.37; P.L.66-1989, SEC.1; P.L.44-1990, SEC.2; P.L.2-1993, SEC.47; P.L.74-1995, SEC.2; P.L.18-1996, SEC.7; P.L.46-1997, SEC.5.



CHAPTER 9. DEPOSIT AND INVESTMENT POWERS

IC 5-13-9-1
Investment powers; funds that may be invested
Sec. 1. (a) Except as provided in subsection (b), in addition to any other statutory power to make investments, each county treasurer and each fiscal officer of any political subdivision other than a county, under the guidelines established, respectively, by the board of county commissioners of each county and the fiscal body of any other subdivision, and any other officer of a local government entity authorized by statute or court order to make investments, may invest any funds held by each in accordance with this chapter.
(b) The treasurer of state may invest funds under section 2.5 of this chapter.
(c) The funds that may be invested under this chapter include money raised by bonds issued for a future specific purpose, sinking funds, depreciation reserve funds, gift, bequest or endowment, and any other funds available for investment.
As added by P.L.19-1987, SEC.11. Amended by P.L.18-1996, SEC.11; P.L.134-1999, SEC.1; P.L.220-2003, SEC.1.



CHAPTER 9.1. REPEALED



CHAPTER 9.5. DESIGNATION OF STATE DEPOSITORIES

IC 5-13-9.5-1
Application by financial institution to be state depository; ineligibility; certificate
Sec. 1. (a) A financial institution may at any time file an application to become a depository and receive public funds of the state on deposit. Except as provided in IC 5-13-8-1 and IC 5-13-8-7, designation of a depository to receive public funds of the state qualifies a depository to receive public funds of a political subdivision. Applications for the state board of finance must be filed with the treasurer of state. The treasurer shall submit each application to the board.
(b) An application must:
(1) be made in writing on forms prescribed under section 8 of this chapter;
(2) contain terms and conditions as required and authorized by this chapter; and
(3) offer to:
(A) receive public funds of the state on deposit; and
(B) provide the security required by IC 5-13-13-7 for the safekeeping and prompt payment of the deposited funds.
(c) A financial institution is ineligible to become a depository and receive public funds of the state if the institution fails to maintain a capital ratio in excess of the minimum required by the governmental supervisory body of the institution. If the financial institution is already a depository, the institution may continue to hold the public funds until maturity to avoid the imposition of a penalty upon the depositor, although the financial institution may not accept the public funds for reinvestment and may not accept additional public funds. A determination of the ratio described in this subsection must be based on the institution's most recent periodic statement of condition filed with the institution's governmental supervisory body under the regulatory accounting principles as prescribed by the supervisory body.
(d) A financial institution shall furnish to the board a certificate executed by an officer of the institution signifying that the institution satisfies:
(1) the requirements of subsection (c); and
(2) the requirement in section 6(b) of this chapter that the sum of:
(A) the total principal amount of the depository's outstanding loans to Indiana residents; plus
(B) the total value of the depository's investments in Indiana residents;
is at least equal to the total amount of public funds of the state and political subdivisions of the state that are on deposit in the depository.
The board may rely on a certificate furnished under this subsection

in determining whether to deposit public funds or reinvest public funds in the institution.
As added by P.L.18-1996, SEC.22. Amended by P.L.46-1997, SEC.14.

IC 5-13-9.5-2
Consideration of applications
Sec. 2. The state board of finance shall consider all applications of financial institutions filed with the state board of finance.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-3
Designation of qualified financial institutions as depositories
Sec. 3. (a) The state board of finance shall designate as a depository for public funds of the state any financial institution qualified under section 1 of this chapter that:
(1) properly files an application to receive a deposit of public funds of the state and to provide the security required by IC 5-13-13-7; and
(2) is suitably located with reference to the convenience of the officers and state institutions using that financial institution.
(b) The state board of finance may invite and act upon applications and designate depositories at any time when additional depositories may be available or are required for the state or a political subdivision.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-4
Expiration of designation as depository
Sec. 4. When the state board of finance has designated a depository for public funds, the treasurer of state shall accept the application of the financial institution to act as a depository for public funds. A designation under this section expires only under the following conditions:
(1) The board of depositories revokes the status of the financial institution as a depository under section 6 of this chapter.
(2) The financial institution resigns as a depository under section 7 of this chapter.
(3) Another law terminates the depository status of the financial institution.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-5
Filing copy of institution's statement of condition
Sec. 5. A financial institution designated as a depository under this chapter shall, upon request of the treasurer of state, file a copy of the institution's most recent statement of condition.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-6 Revocation of commission of depository; causes
Sec. 6. (a) The board for depositories regarding depositories of public funds of the state may revoke the commission of any depository at any time for any cause considered sufficient by the board for depositories.
(b) The causes for which the board for depositories may revoke the commission of a depository under subsection (a) include the failure of the depository to conduct lending activities in Indiana to such an extent that, at the end of each quarter, pursuant to the depository's certification, the sum of:
(1) the total principal amount of the depository's outstanding loans to Indiana residents (as defined in IC 5-13-8-7); plus
(2) the total value of the depository's investments in Indiana residents (as defined in IC 5-13-8-7);
is at least equal to the total amount of public funds of the state and political subdivisions of the state that are on deposit in the depository.
(c) Upon revocation, the depository shall immediately render an accounting and make settlement for all public funds deposited with the depository.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-7
Resignation of depository
Sec. 7. Any depository designated under this chapter may resign as a depository and relinquish all public funds on deposit with the depository. The resignation is effective:
(1) thirty (30) days after written notice is given to the state board of finance; and
(2) after settlement with the state board of finance for all public funds on deposit with the depository.
As added by P.L.18-1996, SEC.22.

IC 5-13-9.5-8
Forms
Sec. 8. (a) The state board of accounts, with the approval of the attorney general, shall prepare and prescribe:
(1) a form of agreement to receive public funds on deposit that may be accepted and executed, as provided in this chapter; and
(2) any other forms necessary to carry out this chapter.
(b) These forms must be used by the state board of finance and depositories in the performance of the duties imposed upon the state board of finance by this chapter. All agreements and the rights of the parties must be subject to modification by any statute and by all rules adopted by the department of financial institutions concerning withdrawal of funds in times of emergency.
As added by P.L.18-1996, SEC.22.



CHAPTER 10. FUNDS INVESTED BY THE TREASURER OF STATE

IC 5-13-10-1
Excess funds; deposit in deposit accounts
Sec. 1. Upon determination by the treasurer of state that cash of the state on deposit is in excess of its anticipated daily cash requirements, the treasurer of state may deposit the excess funds in deposit accounts of designated depositories.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-2
Deposit accounts; interest rate requirement
Sec. 2. Deposit accounts must bear interest at rates of interest not less than the rates of interest paid from time to time by each financial institution to all its depositors making comparable investments.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-3
Deposit accounts; limitations on deposit; depository to file periodic statement of condition; increase of maximum percentage in depository on finding of excess cash
Sec. 3. The treasurer of state may not deposit aggregate funds in deposit accounts in any one (1) designated depository in an amount aggregating at any one (1) time more than fifty percent (50%) of the combined capital, surplus, and undivided profits of that depository as determined by its last published statement of condition filed with the treasurer of state. Each depository shall file with the treasurer of state each periodic statement of condition required to be filed by it with its governmental supervisory body. If the state board for depositories finds that excess cash of the state is substantially more than that which had been anticipated, it may increase that maximum percentage in any depository, and the treasurer of the state may invest the additional funds in deposit accounts distributed among the depositories substantially in proportion to their respective capital, surplus, and undivided profits.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-4
Publication of average daily balance of funds; audit of records
Sec. 4. Within thirty (30) days following the end of each semiannual fiscal period of the state, the treasurer of state shall publish, in two (2) newspapers of general circulation in Indiana, the average daily balance of the funds maintained by the treasurer in each of the depositories in the fiscal period listing separately funds in accounts subject to withdrawal on demand or by negotiable orders of withdrawal and funds evidenced by all other depository accounts. The accuracy of the computation of the balances shall be verified by the state board of accounts in the audit of the records of the treasurer of state. As added by P.L.19-1987, SEC.12.

IC 5-13-10-5
Interest to be receipted to general fund
Sec. 5. All interest derived from investments under this chapter shall be receipted to the general fund, except as otherwise provided by law.
As added by P.L.19-1987, SEC.12.

IC 5-13-10-6
Payment of interest accruing on state held school funds to school corporations
Sec. 6. All interest accrued or accruing on the sinking fund or any other fund held by the state for the benefit of common schools is set apart for distribution as other revenues are distributed for the support of the common schools.
As added by P.L.2-2006, SEC.29.



CHAPTER 10.5. STATE INVESTMENTS

IC 5-13-10.5-1
Applicability of chapter
Sec. 1. This chapter applies to the following funds:
(1) Funds raised by bonds issued for a future specific purpose.
(2) Sinking funds.
(3) Depreciation reserve funds.
(4) Gifts.
(5) Bequests or endowments.
(6) Any other funds available for investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-2
Authorization for investment and reinvestment of funds
Sec. 2. In addition to any other statutory power to make investments under any other law:
(1) the treasurer of state, under the guidelines established by the state board of finance; and
(2) any other public officer of the state authorized by statute or court order to make investments;
may invest or reinvest funds held by the treasurer of state or other public officer in any combination of the investments authorized under this chapter. In making the investment, the public official shall comply with the requirements in this chapter that apply to the investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-3
Final maturity; percentage of investments outstanding; investment advisers and money managers; investment of money from transportation corridor fund
Sec. 3. (a) Except as provided in subsection (b), investments under this chapter may be made only in securities having a stated final maturity of two (2) years or less from the date of purchase.
(b) The treasurer of state may make investments in securities having a final maturity or redemption date that is more than two (2) years and not more than five (5) years after the date of purchase or subscription. After an investment is made under this subsection, the total investments outstanding under this subsection may not exceed twenty-five percent (25%) of the total portfolio of funds invested by the treasurer of state. However, an investment that complies with this subsection when the investment is made remains legal even if a subsequent decrease in the total portfolio invested by the treasurer of state causes the percentage of investments outstanding under this subsection to exceed twenty-five percent (25%). The treasurer of state may contract with federally regulated investment advisers and other institutional money managers to make investments under this section. This subsection expires July 1, 2007.     (c) Unless prohibited under federal law, the treasurer of state shall invest under subsection (b) the funds of the transportation corridor fund established by IC 8-4.5-3-7. The treasurer of state may invest other funds held by the state in compliance with subsection (b). This subsection expires July 1, 2007.
As added by P.L.18-1996, SEC.23. Amended by P.L.46-1997, SEC.15; P.L.220-2003, SEC.3.

IC 5-13-10.5-4
Protection of interests of funds
Sec. 4. A public officer making an investment under this chapter may sell any securities acquired and may take any action necessary to protect the interests of the funds invested, including the exercise of exchange privileges that may be granted with respect to maturing securities if the new securities offered in exchange meet the requirements for initial investment.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-5
Legal custodian; safekeeping receipts
Sec. 5. (a) The treasurer of state is the legal custodian of securities under this chapter. The treasurer of state shall accept safekeeping receipts or other reporting for securities from:
(1) a duly designated depository as prescribed in this article; or
(2) a financial institution located either in or out of Indiana having physical custody of securities with a combined capital and surplus of at least ten million dollars ($10,000,000) according to the last statement of condition filed by the financial institution with its governmental supervisory body.
(b) The state board of accounts may rely on safekeeping receipts or other reporting from any depository or financial institution.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-6
Restrictions on public officers
Sec. 6. A public officer of the state may not do the following:
(1) Purchase securities on margin.
(2) Open a securities margin account for the investment of public funds.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-7
Investment in securities; cost in excess of par
Sec. 7. (a) A public officer of the state may invest or reinvest funds held by the officer and available for investment in securities that are:
(1) backed by the full faith and credit of the United States Treasury or fully guaranteed by the United States; and
(2) issued by any of the following:
(A) The United States Treasury.             (B) A federal agency.
(C) A federal instrumentality.
(D) A federal government sponsored enterprise.
(b) If an investment under subsection (a) is made at a cost in excess of the par value of the securities purchased, any premium paid for the securities shall be deducted from the first interest received and returned to the fund from which the investment was purchased, and only the net amount is considered interest income.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-8
Investment in deposit accounts
Sec. 8. (a) A public officer of the state may invest or reinvest funds held by the officer and available for investment in deposit accounts issued or offered by a designated depository. Investments under this subdivision by the treasurer of state are governed by IC 5-13-10.
(b) Investments in deposit accounts under subsection (a) must be in the amounts, and for the rates and terms, as are agreed upon from time to time by the officer making the investment and the designated depository.
(c) Investments made in accordance with subsection (a) and the interest earned or accrued on them are public funds and are covered by the insurance fund.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-9
Investment in repurchase or resale agreements; collateral
Sec. 9. (a) A public officer of the state may invest any funds held by the officer and available for investment into agreements, commonly known as repurchase or resale agreements with depositories designated by the state board of finance as depositories for state deposits, involving the purchase and guaranteed resale of any interest-bearing obligations that are:
(1) issued; or
(2) fully insured or guaranteed;
by the United States, any United States government agency, any instrumentality of the United States government, or any federal government sponsored enterprise. The amount of money in this type of agreement must be fully collateralized by interest-bearing obligations as determined by the current market value computed on the day on which a transaction is effective.
(b) The collateral for the type of agreement described in subsection (a) is not subject to the maturity limitation in section 3 of this chapter.
As added by P.L.18-1996, SEC.23. Amended by P.L.46-1997, SEC.16; P.L.134-2000, SEC.2.

IC 5-13-10.5-10
Investment in obligations issued; assumed or guaranteed by certain

banks or State of Israel
Sec. 10. A public officer of the state may invest or reinvest funds that are held by the public officer and available for investment in obligations issued, assumed, or guaranteed as to the payment of principal and interest by:
(1) the International Bank for Reconstruction and Redevelopment;
(2) the African Development Bank; or
(3) the State of Israel.
As added by P.L.18-1996, SEC.23. Amended by P.L.220-2003, SEC.4.

IC 5-13-10.5-11
Investment in other obligations
Sec. 11. The treasurer of state may invest or reinvest funds that are held by the treasurer and that are available for investment in obligations issued by any of the following:
(1) Agencies or instrumentalities of the United States government.
(2) Federal government sponsored enterprises.
(3) The Indiana bond bank, if the obligations are secured by tax anticipation time warrants or notes that:
(A) are issued by a political subdivision (as defined in IC 36-1-2-13); and
(B) have a maturity date not later than the end of the calendar year following the year of issuance.
As added by P.L.18-1996, SEC.23. Amended by P.L.1-2004, SEC.2 and P.L.23-2004, SEC.2.

IC 5-13-10.5-11.5
Treasurer of state may invest
Sec. 11.5. The treasurer of state may invest or reinvest funds that are held by the treasurer and that are available for investment in commercial paper rated in the highest rating category by one (1) nationally recognized rating service and with a stated final maturity of two hundred seventy (270) days or less from the date of purchase.
As added by P.L.220-2003, SEC.5.

IC 5-13-10.5-12
Investment in participations in loans
Sec. 12. (a) The treasurer of state may invest or reinvest any funds that are held by the treasurer and available for investment, in participations in loans. However, funds may be invested or reinvested in a participation in loans under this subsection only under the following conditions:
(1) The principal of the participation in loans must be guaranteed by an agency or instrumentality of the United States government.
(2) The participation in loans must be represented by a certificate issued by a bank that is:             (A) incorporated under the laws of Indiana, another state, or the United States; and
(B) insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
(b) Funds may be invested or reinvested in a participation in loans under subsection (a) even if the certificate representing the participation in loans is not insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-13
Lending securities
Sec. 13. The treasurer of state may lend any securities acquired under section 7 or 11 of this chapter. However, securities may be lent under this section only if the agreement under which the securities are lent is collateralized by:
(1) cash; or
(2) interest bearing obligations that are issued by, fully insured by, or guaranteed by the United States, an agency of the United States government, a federal instrumentality, or a federal government sponsored enterprise;
in excess of the total market value of the loaned securities.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-14
Designation of fund
Sec. 14. The board of trustees of a state university may designate the fund to which the interest of its investments shall be receipted.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-15
Public depository insurance assessment
Sec. 15. Any public depository insurance assessment paid by a depository on any deposit account of the state under IC 5-13-12-5 shall be deducted from the interest otherwise payable on that account.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-16
Interest from investments
Sec. 16. Interest from the investment of the public funds of the state may not be paid personally or for the benefit of any public officer.
As added by P.L.18-1996, SEC.23.

IC 5-13-10.5-17
Service charge
Sec. 17. Any public officer of the state that makes a deposit in any deposit or other account may be required to pay a service charge to the depository in which the funds are deposited, if the depository

requires all customers to pay the charge for providing that service. If the total service charge cannot be computed before the investment, the investing officer of the state shall estimate the service charge and adjust the interest rate based on this estimate. The service charge may be paid by direct charge to the deposit or other account or in any other manner mutually agreed upon by the investing officer and the depository.
As added by P.L.18-1996, SEC.23.



CHAPTER 11. INVESTMENT CASH MANAGEMENT SYSTEM

IC 5-13-11-1
Contract with depository
Sec. 1. The county board of finance for a county described in IC 5-13-7-1 or the fiscal body for any other political subdivision and the investing officer of a political subdivision may contract with a depository for the operation of an investment cash management system.
As added by P.L.19-1987, SEC.13. Amended by P.L.46-1991, SEC.2.

IC 5-13-11-2
Requirements of contract; awarding of contract
Sec. 2. (a) The contract must:
(1) be in writing;
(2) provide for the investment of funds by the depository with the approval of the investing officer;
(3) provide that the depository keep those records concerning the investment cash management system that the political subdivision would maintain for audits by the state board of accounts;
(4) provide that investments will be made in accordance with this article;
(5) not have a term of more than two (2) years; and
(6) be awarded under the bidding provisions of IC 5-22.
(b) If no designated depository whose principal office or branch is located within the political subdivision will provide an investment cash management service permitted in this chapter, then the contract for an investment cash management service must be awarded as provided in IC 5-13-8-9(c). If the investment cash management service contract is awarded to a financial institution whose principal office or branch is located outside the political subdivision, then the recipient of the contract does not constitute a designated depository of the political subdivision for purposes of investment under IC 5-13-9-3 unless it meets the limitations of IC 5-13-9-4 or IC 5-13-9-5, but does constitute a depository under this article for all other purposes.
As added by P.L.19-1987, SEC.13. Amended by P.L.49-1997, SEC.28.

IC 5-13-11-2.5
Contract renewal
Sec. 2.5. (a) A contract may be renewed under this chapter if the county board of finance for a county subject to IC 5-13-7-1 or the fiscal body of a political subdivision and the investing officer of the political subdivision agree with the depository to renew the contract under the same terms or better terms as the original contract.
(b) The term of a renewed contract may not be longer than the term of the original contract.     (c) A contract may be renewed any number of times.
As added by P.L.173-2003, SEC.3.

IC 5-13-11-3
Service charge
Sec. 3. The contract may provide for the depository to assess a service charge for its management of the investment cash management system. The service charge may be paid by direct charge to the deposit or other account or in any other manner mutually agreed upon by the investing officer and the depository.
As added by P.L.19-1987, SEC.13. Amended by P.L.66-1989, SEC.2.

IC 5-13-11-4
Monthly report of transactions
Sec. 4. The depository shall furnish the political subdivision with at least one (1) report each month of transactions concerning the investment cash management system.
As added by P.L.19-1987, SEC.13.

IC 5-13-11-5
Interest or accretion
Sec. 5. The depository shall credit any interest or other accretion from an investment to the investment account of the political subdivision. The interest or accretion becomes a part of the principal in that account.
As added by P.L.19-1987, SEC.13.



CHAPTER 12. BOARD FOR DEPOSITORIES

IC 5-13-12-1
Creation; purpose; public deposit insurance fund; tax exemption
Sec. 1. (a) There is created an independent body politic and corporate, constituting an instrumentality of the state for the public purposes set out in this chapter, to be known as the board for depositories. The board is separate from the state in its corporate and sovereign capacity. The purpose of the board is to insure the safekeeping and prompt payment of all public funds deposited in any depository, to the extent they are not covered by insurance of any federal deposit insurance agency, by maintaining and operating in its own name the public deposit insurance fund under this chapter.
(b) Every depository that has public funds shall pay into the public deposit insurance fund the assessments provided in this chapter and comply with all lawful requirements of the board for depositories. The public deposit insurance fund shall be maintained by the assessments payable by the depositories and by the collection of all claims created under IC 5-13-13 and by the receipt of all interest and other earnings of the insurance fund from any source.
(c) All property in the public deposit insurance fund, the interest or income derived from it or through its use, and all property otherwise held by the board for depositories under this chapter is exempt from all taxes imposed by the state or any political subdivision.
As added by P.L.19-1987, SEC.14.



CHAPTER 13. PAYMENTS FROM THE PUBLIC DEPOSIT INSURANCE FUND

IC 5-13-13-1
Closed depository; payments to public officers of public funds deposited; determination of sums; certification
Sec. 1. (a) Whenever any depository becomes a closed depository, the board shall, as soon as possible and upon the conditions prescribed in this section, make payment from the insurance fund to the proper public officers of all public funds that were deposited in the closed depository in the manner required by this article. These payments shall be made only to the extent the public funds are not covered by insurance of any federal deposit insurance agency.
(b) For the purpose of determining the sums to be paid on account of public funds in any closed depository, the department of financial institutions shall ascertain the amount of public funds on deposit in any closed depository as disclosed by the records, and certify the amounts to the attorney general, auditor of state, the several public officers who have public funds on deposit, and the board for depositories, which then constitutes a claim on the fund. The certification shall be made within twenty (20) days after its special representative has taken charge of the business and property of any closed depository, or the receiver of any national banking association or state chartered state banks within twenty (20) days after appointment.
(c) Within ten (10) days after the receipt of a certification under subsection (b), the several public officers who have public funds on deposit in the closed depository shall furnish to the attorney general and the auditor of state:
(1) verified statements of the amount of the public funds on deposit in the closed depository, as disclosed by their records;
(2) certified copies of the resolution or resolutions under which the deposits were made; and
(3) any other information requested by the attorney general and the auditor of state.
As added by P.L.19-1987, SEC.15. Amended by P.L.5-1988, SEC.38.

IC 5-13-13-2
Amount of public funds in closed depository; determination procedure
Sec. 2. (a) After the receipt of the certificate and statements required by section 1 of this chapter, the attorney general and the auditor of state shall ascertain and fix the amount of public funds in the closed depository deposited in the manner required by this article. The amount of public funds deposited contrary to the requirements of this article are not insured by this article.
(b) The attorney general and the auditor of state shall, within sixty (60) days after the receipt of the certificate and statements, send a copy of their decision by registered mail to the several public officers who have filed statements and to the department of financial

institutions, or to the receiver if the closed depository is a national banking association.
(c) The department of financial institutions or the receiver shall cause notice of the decision to be published by one (1) publication in a newspaper of general circulation in the county where the closed depository is situated. This notice must be under the heading "Notice to Depositors of ____________" (inserting the name of the closed depository). The costs of the publication shall be charged to the liquidation expense of the closed depository.
(d) Except as otherwise provided in this chapter, the decision of the attorney general and the auditor of state, if they agree, is final, and has the same force as a final judgment of a court. However, if any depositor of the closed depository, within ten (10) days after the publication of the notice required by this section, files objections to that decision in writing in any court competent to determine matters concerning the closed depository, the auditor of state shall withhold payment of the claim until the objections are determined by the court.
(e) If the attorney general and auditor of state do not send a copy of their decision to the department of financial institutions or to the receiver of the national banking association within the time required by this section, or if objections in writing are made as provided in this section, the department of financial institutions or any receiver or any treasurer or other person having funds on deposit in the closed depository may petition any court competent to hear and determine matters pertaining to the liquidation of the closed depository and to determine the amount of public funds deposited in the manner required by this chapter. The court shall, without delay, hear and determine the issues presented by the petition and enter judgment accordingly.
As added by P.L.19-1987, SEC.15. Amended by P.L.5-1988, SEC.39.

IC 5-13-13-3
Payment of amount determined; subrogation of board; distribution of assets of closed depository
Sec. 3. (a) Whenever the decision of the attorney general and auditor of state has become final, or whenever a court of competent jurisdiction as provided in section 2 of this chapter has determined the amount payable from the insurance fund on account of public funds deposited in the closed depository, the board for depositories shall, subject to IC 5-13-12-8(c), cause the amount to be paid to the treasurer or public officer out of the insurance fund.
(b) After payment is made under subsection (a), the board, on behalf of the public deposit insurance fund, is then subrogated to all of the right, title, and interest of the depositor of the public funds for the amount of the depository's claim against any federal deposit insurance agency and against the closed depository. The board is so subrogated to the extent that the insurance fund has paid the loss not reimbursed by the insurance. The board is entitled to share in the distribution of the assets of the closed depository on the basis ratably

with other depositories, but the insurance fund shall be paid in full before any distribution is made on account of public funds not insured under the terms of this chapter. The board shall pay any sum or sums received from any distribution into the insurance fund.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-4
Anticipatory warrants; issuance; obligation of board; amounts, form, and rate of interest
Sec. 4. (a) Whenever the assets in the insurance fund are not sufficient to pay the claims of any kind that have been finally determined and have become payable, the board for depositories shall issue anticipatory warrants for the purpose of raising money for the immediate payment of the claims. The warrants outstanding and unpaid must not at any time exceed the sum of one million five hundred thousand dollars ($1,500,000). Interest may be paid upon the warrants from the date the rate was established by the board for depositories. Interest is payable at the end of each year or for a shorter period as the warrants remain unpaid.
(b) The warrants are the obligation of the board for depositories payable out of the public deposit insurance fund only and do not constitute a debt, liability, or obligation of the state or a pledge of the faith and credit of the state. Each warrant must have printed on its face the words, "This warrant is an obligation of the board for depositories payable solely out of the public deposits insurance fund, and neither the faith and credit nor the taxing power of the state is pledged to the payment of the principal, the interest, or any other amount owed on the warrants.".
(c) Subject to the limitations in subsections (a) through (b), the warrants shall be issued in the individual and gross amounts and in the form and at the rate of interest approved by the board for depositories.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-5
Anticipatory warrants; sale; proceeds; application for allotment of definite amount; record
Sec. 5. (a) The secretary-investment manager on behalf of the board for depositories has the powers and duties set out in this section and section 6 of this chapter and shall sell all anticipatory warrants issued under this chapter at a price not less than par plus accrued interest. The proceeds of the sale of the warrants shall be paid into the insurance fund and shall be applied exclusively to the payment of the claims on account of which the warrants were issued.
(b) Any person may file an application with the secretary-investment manager for an allotment of a definite amount of the warrants. The secretary-investment manager shall then apportion to the several applicants an amount of warrants as the secretary-investment manager sees fit, but no allotments shall be made in an amount less than two thousand dollars ($2,000).     (c) The secretary-investment manager shall make and retain in the secretary-investment manager's office a complete record of all warrants sold to each purchaser and of the post office address of the purchaser. Purchasers of warrants may notify the secretary-investment manager of their post office addresses, or of any change in their addresses, and of the warrants owned or held by them, and the secretary-investment manager shall change the secretary-investment manager's sale record accordingly.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-6
Anticipatory warrants; payment; unpaid warrants
Sec. 6. (a) All anticipatory warrants and all interest or the warrants shall be payable by the secretary-investment manager solely from the money paid into the insurance fund and the money is, except for the payment of expenses incident to the operation of the insurance fund, exclusively and irrevocably pledged to the payment of all warrants in the consecutive order in which they were issued. The warrants, as to interest as well as principal, shall be paid out of the money in the insurance fund before the payment of any claims that may arise and be finally determined subsequent to the issue and sale of any warrants or series of warrants.
(b) When any warrant or series of warrants is outstanding and unpaid, the secretary-investment manager shall, when the secretary-investment manager has money in the insurance fund sufficient to pay a reasonable amount of the outstanding and unpaid warrants, notify the persons who, according to the secretary-investment manager's record, hold the warrants or warrants then payable. The secretary-investment manager shall mail each notice to the post office address of the person as shown by the records of sale. The notice must state that the warrant or warrants will be paid on presentation, and that interest will cease after the expiration of ten (10) days from the mailing of the notice. At the expiration of the ten (10) day period, interest ceases on the warrant or warrants.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-7
Shortage of assets in insurance fund; substitution of other security; pledge of other securities by depositories
Sec. 7. (a) At any time when the board for depositories determines that the assets of the insurance fund are insufficient to pay its liabilities, accrued or contingent, or determines that the assessments due or to become due will not be sufficient to maintain the insurance fund in a solvent condition and insure the safekeeping and prompt payment of public funds, the board may enter an order requiring all then constituted depositories to substitute other security to secure the safekeeping and prompt payment of public funds.
(b) The board may require all then constituted depositories to deliver and pledge to the proper local board of finance or to the state

board of finance, under the conditions for joint control of the collateral by the depositories as may be approved by the board for depositories, bonds or other obligations of like character as those in which the board is authorized to invest the excess funds of the insurance fund under IC 5-13-12-7(d). The market value of these securities, at the time of delivery, must equal the amount of public funds then on deposit with the respective depositories. The board may require depositories to pledge acceptable securities to such an extent that the market value of the pledge will at all times be substantially equal to the amount of public funds on deposit in the respective depositories.
(c) Whenever an order is in force and the amount of public funds on deposit is at least ten percent (10%) less than the market value of securities pledged to secure the payment, the depository may withdraw the excess amount of pledged collateral.
(d) Any order of the board for depositories applies equally to all depositories and becomes effective within the time fixed by the board. However, the time of effectiveness must not be earlier than thirty (30) days from the date of entry of the order by the board. The order continues in force until rescinded by the board. Upon the entry of any order by the board for depositories, all then constituted depositories shall comply with the order. Upon compliance, and full payment of all its liabilities by the insurance fund, depositories are not required to pay any further assessments for insurance under this chapter until the order requiring collateral has been revoked or rescinded and the collateral returned to the respective depositories.
As added by P.L.19-1987, SEC.15.

IC 5-13-13-8
Reopening or reorganization of closed depository
Sec. 8. (a) If in any closed depository there are public funds of the state or of any political subdivision, the treasurer of state may, with the consent of the state board of finance, if the public funds belong to the state, and the public officer who has charge of the public funds of any political subdivision, may, with the consent of the local board of finance of the political subdivision to which the public funds belong, join with other depositors of the closed depository in a plan for reopening or the reorganization of the closed depository.
(b) The treasurer of state may bind the state, or any proper local officer may bind the political subdivision, as the case may be, after being authorized, as provided in this chapter, in accordance with the terms of the plan for reopening or reorganization.
As added by P.L.19-1987, SEC.15. Amended by P.L.18-1996, SEC.27.



CHAPTER 14. MISCELLANEOUS PROVISIONS

IC 5-13-14-1
Loan for proper conduct of business of state or political subdivision; limitation; pledge of deposits in closed depository
Sec. 1. (a) If the state or any political subdivision has public funds on deposit in a closed depository, the state or political subdivision may borrow an amount of money necessary for the proper conduct of the business of the state or political subdivision.
(b) The amount of money borrowed under subsection (a) may not exceed the amount of money the state or political subdivision has on deposit and unpledged in the closed depository at the time the loan is made.
(c) For the purpose of securing the payment of a loan made under this section, the state or any political subdivision, through the treasurer of state, county treasurer, or fiscal officer of any political subdivision other than a county, may pledge any or all of the deposits in the closed depository.
As added by P.L.19-1987, SEC.16.

IC 5-13-14-2
No liability for public officer for loss of funds in closed depository
Sec. 2. A public officer is not liable for loss of public funds in any closed depository if the funds have been deposited in the manner required by this article.
As added by P.L.19-1987, SEC.16.

IC 5-13-14-3
Liability of public officer for failure to deposit, etc.; Class B felony; liability on bond
Sec. 3. A public officer who knowingly fails to deposit public funds, or knowingly deposits or draws any check or negotiable order of withdrawal against the funds except in the manner prescribed in this article, commits a Class B felony. The public officer also is liable upon the officer's official bond for any loss or damage that may accrue.
As added by P.L.19-1987, SEC.16.

IC 5-13-14-4
Failure to perform duty; Class B misdemeanor
Sec. 4. A public officer who knowingly fails to perform any duty imposed upon the officer by this article, other than a duty for which a penalty is imposed by section 3 of this chapter, commits a Class B misdemeanor.
As added by P.L.19-1987, SEC.16.






ARTICLE 14. PUBLIC RECORDS AND PUBLIC MEETINGS

CHAPTER 1. REPEALED



CHAPTER 1.5. PUBLIC MEETINGS (OPEN DOOR LAW)

IC 5-14-1.5-1
Purpose
Sec. 1. In enacting this chapter, the general assembly finds and declares that this state and its political subdivisions exist only to aid in the conduct of the business of the people of this state. It is the intent of this chapter that the official action of public agencies be conducted and taken openly, unless otherwise expressly provided by statute, in order that the people may be fully informed. The purposes of this chapter are remedial, and its provisions are to be liberally construed with the view of carrying out its policy.
As added by Acts 1977, P.L.57, SEC.1. Amended by P.L.67-1987, SEC.1.



CHAPTER 2. PUBLIC ACCESS TO CRIMINAL PROCEEDINGS

IC 5-14-2-1
Definitions
Sec. 1. As used in this chapter:
"Criminal action" means a prosecution initiated in the name of the state of Indiana against an accused alleging the commission of a felony or misdemeanor.
"Criminal proceedings" means court proceedings in a criminal action after the arrest of an accused and before any appeal is instituted; it does not include:
(1) the deliberations of juries;
(2) omnibus hearings except for those portions at which witnesses are sworn and testimony taken; or
(3) any proceeding in which rights of attendance by the general public are otherwise specifically governed by statute or rules of procedure.
"General public" means any individual, or group of individuals, but does not include the parties to the criminal action.
"Open to attendance" means that individuals have the right freely to attend and observe criminal proceedings.
"Rules of procedure" means rules adopted by the supreme court of Indiana.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-2
Open attendance
Sec. 2. Criminal proceedings are presumptively open to attendance by the general public.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-3
Exclusion of general public; opportunity to be heard
Sec. 3. No court may order the exclusion of the general public from any criminal proceeding, or part of a criminal proceeding, unless it first affords the parties and the general public a meaningful opportunity to be heard on the issue of any proposed exclusion.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-4
Hearing on exclusion motion or order
Sec. 4. Whenever any motion to exclude the general public from a criminal proceeding is filed with a court, or if a court proposes to issue such an exclusion order on its own, the court must set a hearing date on the motion or proposed order. The hearing date shall be set sufficiently in advance so that the parties and members of the general public can prepare their pleadings and evidence and file briefs on the motion or proposed order. The time for the hearing date shall not be extended, however, so that it imposes an unreasonable delay under

the circumstances of the case.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-5
Notice of hearing
Sec. 5. The court shall notify the parties of the hearing date and shall notify the general public by posting a copy of the hearing notice at a place within the confines of the court accessible to the general public.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-6
Hearing procedures
Sec. 6. (a) At the hearing, any party or member of the general public may object to any proposed exclusion. Any member of the general public has the right to be represented by counsel.
(b) If no objection is presented to the court, the court may rule upon the motion to exclude or issue its proposed exclusion order, without further proceedings.
(c) If an objection is presented to the court, then the party who filed the motion to exclude, or the court, if it proposed to issue an exclusion order on its own, has the burden of proving by clear and convincing evidence that:
(1) dissemination of information about the content of the criminal proceeding and about its record would create a serious and imminent danger to the defendant's rights;
(2) any prejudicial effect created by any such dissemination cannot be avoided by any reasonable alternative means; and
(3) there is a substantial probability that the exclusion will be effective in protecting against the perceived harm.
(d) If the court finds the burden of proof has not been met, it shall deny the motion to exclude or withdraw any proposed exclusion order.
(e) If the court finds the burden of proof has been met, it may grant the motion or issue the proposed order, but:
(1) any exclusion must extend no further than the circumstances reasonably require; and
(2) the exclusion must be temporary.
A complete record shall be kept and made available to the general public for public inspection at the earliest time consistent with trial fairness.
(f) All proceedings on a motion or a proposed court order to exclude the public must be recorded for subsequent review.
(g) The court must make, on the record, specific findings of fact and conclusions of law to support its ruling on any such motion or proposed order.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-7
Inherent power of court      Sec. 7. This chapter does not affect the inherent power of a court to make limited exclusions of witnesses, to relieve overcrowding, to protect the order and decorum of the courtroom, or to exclude those individuals whose presence constitutes a direct threat to the safety of the spectators, parties, or witnesses.
As added by Acts 1982, P.L.40, SEC.1.

IC 5-14-2-8
Original action to contest exclusion ruling of trial court
Sec. 8. (a) Any party or member of the general public aggrieved by the ruling of the court on the issue of exclusion of the general public from a criminal proceeding has the right to bring an original action before the supreme court of Indiana under the Rules of Procedure for Original Actions Including Writs of Mandate and Prohibition contesting the ruling.
(b) The general public has standing to bring an original action.
(c) Either the filing of a motion or a proposed court order to exclude the general public, or the presenting to the court of an objection to a motion to exclude, constitutes a showing that the duty to act has been presented or brought to the attention of the trial court.
(d) A trial court is without authority to act upon any exclusion motion or issue an exclusion order on its own unless:
(1) it complies with sections 3, 4, and 5 of this chapter; and
(2) its findings of fact and conclusions of law are supported by the record of the proceedings.
As added by Acts 1982, P.L.40, SEC.1.



CHAPTER 3. ACCESS TO PUBLIC RECORDS

IC 5-14-3-1
Public policy; construction; burden of proof for nondisclosure
Sec. 1. A fundamental philosophy of the American constitutional form of representative government is that government is the servant of the people and not their master. Accordingly, it is the public policy of the state that all persons are entitled to full and complete information regarding the affairs of government and the official acts of those who represent them as public officials and employees. Providing persons with the information is an essential function of a representative government and an integral part of the routine duties of public officials and employees, whose duty it is to provide the information. This chapter shall be liberally construed to implement this policy and place the burden of proof for the nondisclosure of a public record on the public agency that would deny access to the record and not on the person seeking to inspect and copy the record.
As added by P.L.19-1983, SEC.6. Amended by P.L.77-1995, SEC.1.



CHAPTER 4. PUBLIC ACCESS COUNSELOR

IC 5-14-4-1
"Counselor" defined
Sec. 1. As used in this chapter, "counselor" refers to the public access counselor appointed under section 6 of this chapter.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-2
"Office" defined
Sec. 2. As used in this chapter, "office" refers to the office of the public access counselor established under section 5 of this chapter.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-3
"Public access laws" defined
Sec. 3. As used in this chapter, "public access laws" refers to:
(1) IC 5-14-1.5;
(2) IC 5-14-3; or
(3) any other state statute or rule governing access to public meetings or public records.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-4
"Public agency" defined
Sec. 4. As used in this chapter, "public agency" has the meaning set forth in:
(1) IC 5-14-1.5-2 for purposes of matters concerning public meetings; and
(2) IC 5-14-3-2 for purposes of matters concerning public records.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-5
Establishment of office
Sec. 5. The office of the public access counselor is established. The office shall be administered by the public access counselor appointed under section 6 of this chapter.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-6
Appointment; term
Sec. 6. The governor shall appoint a public access counselor for a term of four (4) years at a salary to be fixed by the governor.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-7
Removal for cause
Sec. 7. The governor may remove the counselor for cause. As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-8
Vacancies in office
Sec. 8. If a vacancy occurs in the office, the governor shall appoint an individual to serve for the remainder of the counselor's unexpired term.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-9
Requirements for position
Sec. 9. (a) The counselor must be a practicing attorney.
(b) The counselor shall apply the counselor's full efforts to the duties of the office and may not be actively engaged in any other occupation, practice, profession, or business.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-10
Powers and duties
Sec. 10. The counselor has the following powers and duties:
(1) To establish and administer a program to train public officials and educate the public on the rights of the public and the responsibilities of public agencies under the public access laws. The counselor may contract with a person or a public or private entity to fulfill the counselor's responsibility under this subdivision.
(2) To conduct research.
(3) To prepare interpretive and educational materials and programs in cooperation with the office of the attorney general.
(4) To distribute to newly elected or appointed public officials the public access laws and educational materials concerning the public access laws.
(5) To respond to informal inquiries made by the public and public agencies by telephone, in writing, in person, by facsimile, or by electronic mail concerning the public access laws.
(6) To issue advisory opinions to interpret the public access laws upon the request of a person or a public agency. However, the counselor may not issue an advisory opinion concerning a specific matter with respect to which a lawsuit has been filed under IC 5-14-1.5 or IC 5-14-3.
(7) To make recommendations to the general assembly concerning ways to improve public access.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-11
Additional personnel
Sec. 11. The counselor may employ additional personnel necessary to carry out the functions of the office subject to the approval of the budget agency. As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.

IC 5-14-4-12
Annual report by counselor
Sec. 12. The counselor shall submit a report in an electronic format under IC 5-14-6 not later than June 30 of each year to the legislative services agency concerning the activities of the counselor for the previous year. The report must include the following information:
(1) The total number of inquiries and complaints received.
(2) The number of inquiries and complaints received each from the public, the media, and government agencies.
(3) The number of inquiries and complaints that were resolved.
(4) The number of complaints received about each of the following:
(A) State agencies.
(B) County agencies.
(C) City agencies.
(D) Town agencies.
(E) Township agencies.
(F) School corporations.
(G) Other local agencies.
(5) The number of complaints received concerning each of the following:
(A) Public records.
(B) Public meetings.
(6) The total number of written advisory opinions issued and pending.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4. Amended by P.L.28-2004, SEC.58.

IC 5-14-4-13
Statute of limitations
Sec. 13. An informal inquiry or other request for assistance under this chapter does not delay the running of a statute of limitation that applies to a lawsuit under IC 5-14-1.5 or IC 5-14-3 concerning the subject matter of the inquiry or other request.
As added by P.L.70-1999, SEC.4 and P.L.191-1999, SEC.4.



CHAPTER 5. FORMAL COMPLAINT PROCEDURE

IC 5-14-5-1
"Counselor" defined
Sec. 1. As used in this chapter, "counselor" refers to the public access counselor appointed under IC 5-14-4-6.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, a business, a corporation, an association, or an organization. The term does not include a public agency.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-3
"Public agency" defined
Sec. 3. As used in this chapter, "public agency" has the meaning set forth in:
(1) IC 5-14-1.5-2, for purposes of matters concerning public meetings; and
(2) IC 5-14-3-2, for purposes of matters concerning public records.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-4
Complaint not required to file action
Sec. 4. A person or a public agency is not required to file a complaint under this chapter before filing an action under IC 5-14-1.5 or IC 5-14-3.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-5
Cooperation from public agencies
Sec. 5. A public agency shall cooperate with the counselor in any investigation or proceeding under this chapter.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-6
Grounds for complaint
Sec. 6. A person or a public agency denied:
(1) the right to inspect or copy records under IC 5-14-3;
(2) the right to attend any public meeting of a public agency in violation of IC 5-14-1.5; or
(3) any other right conferred by IC 5-14-3 or IC 5-14-1.5 or any other state statute or rule governing access to public meetings or public records;
may file a formal complaint with the counselor under the procedure prescribed by this chapter or may make an informal inquiry under

IC 5-14-4-10(5).
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-7
Time for filing complaint
Sec. 7. (a) A person or a public agency that chooses to file a formal complaint with the counselor must file the complaint not later than thirty (30) days after:
(1) the denial; or
(2) the person filing the complaint receives notice in fact that a meeting was held by a public agency, if the meeting was conducted secretly or without notice.
(b) A complaint is considered filed on the date it is:
(1) received by the counselor; or
(2) postmarked, if received more than thirty (30) days after the date of the denial that is the subject of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-8
Complaint forwarded to public agency
Sec. 8. When the counselor receives a complaint under section 7 of this chapter, the counselor shall immediately forward a copy of the complaint to the public agency that is the subject of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-9
Advisory opinion
Sec. 9. Except as provided in section 10 of this chapter, the counselor shall issue an advisory opinion on the complaint not later than thirty (30) days after the complaint is filed.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-10
Priority of complaints
Sec. 10. (a) If the counselor determines that a complaint has priority, the counselor shall issue an advisory opinion on the complaint not later than seven (7) days after the complaint is filed.
(b) The counselor shall adopt rules under IC 4-22-2 establishing criteria for complaints that have priority.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-11
Form of complaint
Sec. 11. The public access counselor shall determine the form of a formal complaint filed under this chapter.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.

IC 5-14-5-12
Statute of limitations
Sec. 12. The filing of a formal complaint under this chapter does

not delay the running of a statute of limitation that applies to a lawsuit under IC 5-14-1.5 or IC 5-14-3 concerning the subject matter of the complaint.
As added by P.L.70-1999, SEC.5 and P.L.191-1999, SEC.5.



CHAPTER 6. ELECTRONIC TRANSMISSION OF REPORTS TO THE GENERAL ASSEMBLY

IC 5-14-6-1
"Public agency"
Sec. 1. As used in this chapter, "public agency" includes the following:
(1) The judicial branch of state government.
(2) A state agency (as defined in IC 4-13-1-1).
(3) A body corporate and politic created by statute.
(4) A state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.51-2003, SEC.1.

IC 5-14-6-2
"Report"
Sec. 2. As used in this chapter, "report" includes any annual or other report that a public agency:
(1) voluntarily; or
(2) under a statutory directive;
submits to the entire membership of the general assembly, the legislative services agency, or the legislative council. The term does not include any document prepared for or at the request of an individual member or committee of the general assembly.
As added by P.L.51-2003, SEC.1.

IC 5-14-6-3
Prohibition on paper reports to the general assembly; restriction on use of public funds for paper reports
Sec. 3. (a) A public agency may not submit a report to the general assembly, the legislative services agency, or the legislative council on paper.
(b) Notwithstanding any law, no funds appropriated to a public agency from the state treasury may be used to duplicate, print, distribute, or mail a report to the general assembly, the legislative services agency, or the legislative council in violation of this chapter.
As added by P.L.51-2003, SEC.1.

IC 5-14-6-4
Electronic format required; distribution of electronic information
Sec. 4. (a) A public agency shall submit all reports in an electronic format specified by the executive director of the legislative services agency. Unless otherwise specified in statute, the electronic copy shall be delivered to the executive director of the legislative services agency.
(b) An agency that submits a report under subsection (a) shall do the following:
(1) Post, or cause to be posted, a copy of the report on the Internet.         (2) Send a copy of the report to each member of the general assembly, using the member's senate or house of representatives electronic mail address.
(c) The legislative services agency shall periodically compile reports received under this chapter on a CD-ROM or other suitable storage medium and shall distribute copies of the CD-ROM or other medium to any member of the general assembly who requests a copy.
As added by P.L.51-2003, SEC.1.






ARTICLE 15. PRESERVATION OF PUBLIC RECORDS

CHAPTER 1. REPRODUCTION OF RECORDS

IC 5-15-1-1
Copies or reproductions; destruction of originals; evidentiary value of copies
Sec. 1. (a) Any officer, office, court, commission, board, institution, department, agent, or employee of the state, county, or any political subdivision being charged with the duty or authorized or required by law to record, preserve, keep, maintain, or file any record, document, plat, paper or instrument-in-writing, may, whenever any such officer, office, court, commission, board, institution, department, agent, or employee of the state, county, or any political subdivision shall deem it necessary, for the purpose of recording or copying same, preserving and protecting same, reducing space required for storage or filing of same, or any similar purpose, have or cause to have any or all such records recorded, copied, or reproduced by any photostatic, photographic, micrographic, electronic, or other process which correctly and accurately copies or reproduces, recreates, or forms a medium of copying or reproducing the original record, document, plat, paper, or instrument-in-writing. Any officer, office, court, commission, board, institution, department, agent, or employee of the state may have or cause to have records recorded, copied, or reproduced under this subsection by any optical imaging process that correctly and accurately copies or reproduces, recreates, or forms a medium of copying or reproducing the original record, document, plat, paper, or instrument-in-writing.
(b) The original filing record may be destroyed if:
(1) the record has been copied or is capable of being reproduced or recreated under subsection (a); and
(2) the commission on public records, as to state records, or the commission of public records of the respective county, as to records of counties and other local units of government, has decided to destroy the original record.
(c) Copies, recreations, or reproductions made under subsection (a):
(1) shall have the same force and effect at law as the original record destroyed under subsection (b); and
(2) shall be received as evidence in any court where the original record could have been so introduced;
if the recreations, copies, or reproductions are properly certified as to authenticity and accuracy by a duly constituted official custodian of such records.
(d) All micrographics processes done under this chapter shall

comply with the quality standards developed under IC 5-15-5.1-8.
(e) This section does not apply to the state court administration division of the supreme court.
(Formerly: Acts 1947, c.195, s.1.) As amended by Acts 1979, P.L.40, SEC.16; P.L.50-1991, SEC.2; P.L.79-1995, SEC.1.



CHAPTER 2. REINSTATEMENT OF DESTROYED RECORDS

IC 5-15-2-1
Judicial records; certified copies of lost or destroyed originals
Sec. 1. Whenever any record, bond, execution, order of sale or other writ, or the returns thereon, or any other paper or part thereof, in any judicial proceeding of any judicial court of this state, shall before or after March 9, 1881, be lost or destroyed, any party or person interested therein may, on application by complaint in writing and upon notice, as provided in section 3 of this chapter, in the court having jurisdiction over, or the custody or control thereof, and on showing to the satisfaction of such court, that the same has been lost or destroyed without fault or neglect of the party or person making such application, obtain an order from such court authorizing such defect to be supplied by a duly certified copy of the original, where the same can be obtained, which certified copy shall be entered of record in said court and shall thereafter have the same force and effect as the original would have had in all respects.
(Formerly: Acts 1881, c.30, s.1.) As amended by P.L.25-1986, SEC.82.

IC 5-15-2-2
Judicial records; loss or destruction of originals; certified copy unobtainable
Sec. 2. Whenever the loss or destruction of any such record, bond, execution, order of sale, or other writ, or the returns thereon, or any other paper or part thereof, shall before or after March 9, 1881, happen and such defect cannot be supplied as provided in section 1 of this chapter, any party or person interested therein may file his complaint in the court to which the same belonged or which has jurisdiction over or custody or control of the same, showing the loss or destruction thereof, and that a certified copy thereof cannot be obtained by the party or person making such application, and the substance of the same so lost or destroyed, and that such loss or destruction occurred without the fault or neglect of the party making such application, and that such loss or destruction, unless supplied, will or may result in damage to the person making such application; and thereupon the defendants named in such complaint shall be served with summons or notified by publication, as provided in section 3 of this chapter, and said cause shall stand for hearing by said court the same as other civil cases in said court.
(Formerly: Acts 1881, c.30, s.2.) As amended by P.L.25-1986, SEC.83.

IC 5-15-2-3
Notice of hearings
Sec. 3. The defendants, their legal representatives, or the necessary parties in all cases mentioned in the preceding sections, shall have ten (10) days' notice of the time set for the hearing thereof,

by summons issued by the clerk of such court; or if such defendants are nonresidents of the state of Indiana, or their residence be unknown, or the names of any necessary party defendants be unknown, such notice may be given by three (3) successive weeks' publication in some weekly newspaper of general circulation published in said county to be named by the person making the application, his agent or attorney; or if none be published in such county, then such notice shall be given by publication in the weekly newspaper published in this state nearest the county seat of such county, such published notice to be given by the clerk of such court on affidavit filed by plaintiff, his agent, attorney or some competent person; the last of which notices shall be published ten (10) days before the first day of the term of court in which said claim may be pending, or ten (10) days before a day in said term for which said cause may be set for hearing, which day shall be named in the summons or notice.
(Formerly: Acts 1881, c.30, s.3.)

IC 5-15-2-4
Resisting complaint; answer of nul-tiel record; admission of oral testimony; reinstatement
Sec. 4. Such defendants may resist such complaint by answer of nul-tiel record, and no other, as to the existence of the record, bond, execution, order of sale or other writ, or the returns thereon, or other paper sought to be reinstated; and upon the trial thereof, oral testimony shall be admitted, and strict proof of dates, sums and amounts, and actual entries and forms of record shall not be required on the trial of such issue; but the court shall, on such hearing, if the question is presented, determine, and in its record of reinstatement set forth, what satisfaction, in whole or in part, by payment or otherwise, has been made of any judgment or decree sought to be reinstated since the rendition thereof, and if, upon such hearing, such court shall be satisfied that the statements in such complaint are true, the court shall make an order reciting what was the substance and effect of such lost or destroyed record, bond, execution, order of sale or other writ, or the returns thereon, or other paper or part thereof, and what satisfaction, by payment or otherwise, in whole or in part, has been made of any judgment or decree so sought to be reinstated when that question is presented; which order shall be entered of record in said court and shall have the same force and effect that the original record would have had if the same had not been lost or destroyed, subject to any satisfaction found by the court.
(Formerly: Acts 1881, c.30, s.4.)

IC 5-15-2-5
Motion to set aside reinstatement
Sec. 5. In all cases where any record, bond, execution, order of sale or other writ, or the returns thereon, or any other paper, or part thereof mentioned in this chapter has been or may be lost or destroyed, in whole or in part, and has been reinstated without

appearance of or actual notice to the defendants in such proceeding of reinstatement, any such defendants may, at any time within two (2) years thereafter, unless he may be under disabilities, then within two (2) years after the removal of such disabilities, on affidavit of merits have the same set aside on motion in writing, of which motion the plaintiff or complainant shall have the same notice required to be given the defendants in section 3 of this chapter, and when such reinstatement shall be set aside the same proceedings shall be had thereon as if the defendant had appeared to the original complaint for reinstatement.
(Formerly: Acts 1881, c.30, s.5.) As amended by P.L.25-1986, SEC.84.

IC 5-15-2-6
Affidavit for reinstatement; stay of proceedings
Sec. 6. In all actions pending on March 9, 1881, or that may be commenced after March 9, 1881, in any court of record in this state, any party thereto may, on application to such court verified by affidavit, show that any record, bond, execution, order of sale, or other writ or the returns thereon, or any other paper of the record or files of any court in this state necessary to be used in evidence in such cause has been lost or destroyed, in whole or in part, without his fault or neglect, which affidavit shall show the competency and necessity of the same as evidence in the cause, and that the same has not been reinstated, and such court shall, unless the adverse party will admit on the trial the facts stated in such affidavit, stay all proceedings for a reasonable time, that said destroyed record, in whole or in part, may be reinstated, the court shall, upon cause shown, grant further and additional time for the reinstatement of such record; but the trial of such action shall not be delayed more than one (1) year for such reinstatement, and to expedite the reinstatement of the same the court may, on motion of either party, refer the question of such destruction and reinstatement, as shown in such affidavit, to a master commissioner to be appointed by the court to hear, examine, and take all the evidence and report fully all the facts in writing to the court, as provided for in this chapter.
(Formerly: Acts 1881, c.30, s.6.) As amended by P.L.25-1986, SEC.85.

IC 5-15-2-7
Reference of complaint to master commissioner; proceedings
Sec. 7. Whenever any complaint is filed in any court for the reinstatement of any record, bond, execution, order of sale or other writ, or the returns thereon, or any other paper or part thereof, as above provided, the court may, on its own motion, or upon application of either party, refer to a master commissioner for examination and hearing all the evidence, written and oral, in such case; and such master commissioner shall hear such evidence as in other cases, and shall make a full and complete report thereof to the court, and shall also report to the court, in form, such record, bond,

execution, order of sale or other writ, or the returns thereon, or any other paper or part thereof sought to be reinstated, and the court, if it finds the forms so reported to be substantially correct, as shown by the evidence reported, shall order the same reinstated accordingly; and when so entered of record by the court, it shall have the same force and effect as the original would have had if the same had not been lost or destroyed; or such court may, from the report of such master commissioner, find, determine and say what such original or part thereof was before its loss or destruction, and shall order the same reinstated; and when so reinstated, it shall have the same force and effect as the original would have had if the same had not been lost or destroyed. Which report of master commissioner, and the finding and judgment of the court thereon, shall be governed by the same practice as in other civil cases. Before such master commissioner shall proceed to hear and examine the evidence in any case referred to him, he shall give the parties thereto reasonable notice of the time and place of hearing the same. Said master commissioner shall have power to issue writs of subpoena, which writs and other notices shall be served by the sheriff, administer oaths, require the production of all writings, records, or parts of records, papers, memoranda or exhibits in any case referred to him; and he shall report to the court, for punishment for contempt, any person for failure to appear before him, on due and sufficient notice, to give testimony or to furnish any writing, record or part of record, paper, memorandum or exhibit that may be required in evidence in any case so referred. Such master commissioner shall be allowed by the court for his services, reasonable compensation, to be taxed and paid as the court may direct.
(Formerly: Acts 1881, c.30, s.7.)

IC 5-15-2-8
Title to real estate; quieting title by complaint
Sec. 8. Whenever any record of any court of this state, or any pleading or paper of the files of such court, any probated will or will filed for probate, or any execution or decretal order or other writ issued out of such court, or by the clerk thereof, has been lost or destroyed, in whole or in part, and such lost or destroyed record, paper, will, order or writ in any way forms a part of the evidence of any title to or interest in any real estate, either legal or equitable, any person holding such title to or interest in such real estate may, by complaint in the proper court of the county in which such real estate is situated, have his title to or interest in such real estate declared quieted and set at rest. All persons having or claiming any interest in such real estate shall be made defendants to such complaint and shall be served with notice as provided in section 3 of this chapter. The complaint shall specify the plaintiff's title to or interest in the real estate and shall state with reasonable certainty the record, paper, order, will or writ lost or destroyed and how the same constitutes a part of the evidence of his title to or interest in such real estate. Upon the trial of such cause, oral testimony shall be admitted of the loss or

destruction, and the contents of such records, papers, wills, orders, or writs so lost or destroyed; and such rule of evidence shall be applicable to every part of such records, papers, orders, wills, or writs, the issuing of such writs, and other process of such courts, and the returns thereon, notices by publication and the proof thereof.
(Formerly: Acts 1881, c.30, s.8.) As amended by P.L.25-1986, SEC.86.

IC 5-15-2-9
Probate records; reinstatement
Sec. 9. The judge of any court having probate jurisdiction, the records of which may before March 9, 1881, have been or may after March 9, 1881, be destroyed, in whole or in part, may proceed, upon his own motion or on complaint in writing by any interested party, to reinstate the records and proceedings of such court relating to decedents' estates, guardianships, records of wills, wills probated, and wills filed for probate in said court; and for the purpose of reinstating said records, wills, papers, or proceedings, or any part thereof, may, on his own motion or on written complaint filed by any interested party, issue citations and compel the attendance of all parties for that purpose; and may, in his discretion, refer such matter to a master commissioner, as provided for in section 7 of this chapter. All persons interested shall be notified as provided for in section 3 of this chapter, or in such manner and for such time as the court may direct, and oral testimony shall be admissible of the existence, contents, and destruction of such records, papers, and wills.
(Formerly: Acts 1881, c.30, s.9.) As amended by P.L.25-1986, SEC.87.

IC 5-15-2-10
Judicial records; special term to reinstate lost or destroyed records
Sec. 10. The judge of any court, the records or papers whereof have been or may be destroyed, in whole or in part, is hereby authorized to hold any special term or terms of said court, for such length of time and at such time or times as may to him, in his discretion seem proper for the purpose of reinstating records and papers of such court. And process may be made returnable at such special terms, and all proceedings had thereat in such cases, the same as at a regular term of said court.
(Formerly: Acts 1881, c.30, s.10.)



CHAPTER 3. TRANSCRIBING AND PRESERVING DAMAGED RECORDS

IC 5-15-3-1
Damage to judicial records; transcription order
Sec. 1. Whenever any civil order book, probate order book, judgment docket, entry docket or other record book in which are kept any of the records and proceedings of any circuit, superior or criminal court in this state have been or shall be damaged by fire or otherwise to the extent, that, in the opinion of the judge or such court, it is necessary in order to preserve and perpetuate the contents thereof, to transcribe the same into a new book, such judge shall make an order to be entered in the civil order book of such court ordering and directing the clerk of such court to transcribe the contents of such damaged book into a new book of like size and form, to be provided for that purpose by the county in which such court is held.
(Formerly: Acts 1893, c.19, s.1.)



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 5.1. STATE COMMISSION ON PUBLIC RECORDS

IC 5-15-5.1-1
Definitions
Sec. 1. As used in this chapter:
"Commission" means the commission on public records created by this chapter.
"Record" means all documentation of the informational, communicative or decisionmaking processes of state government, its agencies and subdivisions made or received by any agency of state government or its employees in connection with the transaction of public business or government functions, which documentation is created, received, retained, maintained, or filed by that agency or its successors as evidence of its activities or because of the informational value of the data in the documentation, and which is generated on:
(1) paper or paper substitutes;
(2) photographic or chemically based media;
(3) magnetic or machine readable media; or
(4) any other materials, regardless of form or characteristics.
"Nonrecord materials" means all identical copies of forms, records, reference books, and exhibit materials which are made, or acquired, and preserved solely for reference use, exhibition purposes, or publication and which are not included within the definition of record.
"Personal records" means:
(1) all documentary materials of a private or nonpublic character which do not relate to or have an effect upon the carrying out of the constitutional, statutory, or other official or ceremonial duties of a public official, including: diaries, journals, or other personal notes serving as the functional equivalent of a diary or journal which are not prepared or utilized for, or circulated or communicated in the course of, transacting government business; or
(2) materials relating to private political associations, and having no relation to or effect upon the carrying out of constitutional, statutory, or other official or ceremonial duties of a public official and are not deemed public records.
"Form" means every piece of paper, transparent plate, or film containing information, printed, generated, or reproduced by whatever means, with blank spaces left for the entry of additional information to be used in any transaction involving the state.
"Agency" means any state office, department, division, board, bureau, commission, authority, or other separate unit of state government established by the constitution, law, or by executive or legislative order.
"Public official" means an individual holding a state office created by the Constitution of Indiana, by act or resolution of the general assembly, or by the governor; all officers of the executive and

administrative branch of state government; and all other officers, heads, presidents, or chairmen of agencies of state government.
"Indiana state archives" means the program maintained by the commission for the preservation of those records and other government papers that have been determined by the commission to have sufficient permanent values to warrant their continued preservation by the state.
"Forms management" means the program maintained by the commission to provide continuity of forms design procedures from the form's origin up to its completion as a record by determining the form's size, style and size of type; format; type of construction; number of plies; quality, weight and type of paper and carbon; and by determining the use of the form for data entry as well as the distribution.
"Information management" means the program maintained by the commission for the application of management techniques to the purchase, creation, utilization, maintenance, retention, preservation, and disposal of forms and records undertaken to improve efficiency and reduce costs of recordkeeping; including management of filing and microfilming equipment and supplies, filing and information retrieval systems, files, correspondence, reports and forms management, historical documentation, micrographic retention programming, and critical records protection.
"Records center" means a program maintained by the commission primarily for the storage, processing, retrieving, servicing, and security of government records that must be retained for varying periods of time but should not be maintained in an agency's office equipment or space.
"Critical records" means records necessary to resume or continue governmental operations, the reestablishing of the legal and financial responsibilities of government in the state, or to protect and fulfill governmental obligations to the citizens of the state.
"Retention schedule" means a set of instructions prescribing how long, where, and in what form a record series shall be kept.
"Records series" means documents or records that are filed in a unified arrangement, and having similar physical characteristics or relating to a similar function or activity.
"Records coordinator" means a person designated by an agency to serve as an information liaison person between the agency and the commission.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.1-1999, SEC.7.

IC 5-15-5.1-2
Application of chapter
Sec. 2. (a) This chapter applies to records:
(1) open to the public and carrying no classification or restriction;
(2) required to be kept confidential by federal law, rule, or regulation;         (3) declared confidential by the general assembly; or
(4) declared confidential by a rule adopted under specific authority for confidential records granted to an agency by the general assembly.
(b) The provisions of this chapter do not apply to state-supported colleges and universities, but the commission may offer its services to them.
(c) The provisions of this chapter shall in no way restrict the powers and duties of the state board of accounts as prescribed by IC 5-11.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.8; P.L.36-1984, SEC.1.

IC 5-15-5.1-3
Creation of commission; administration of chapter; seal; offer of services
Sec. 3. There is created the commission on public records to administer this chapter for the administrative and executive branches of state government. The commission shall adopt a seal which shall be the seal of the state of Indiana. The commission shall offer its services to the legislative and judicial branches of state government.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-4
Director; qualifications; term; removal; staff; salaries
Sec. 4. (a) The governor shall appoint a director as the executive head of the commission. The director must be versed in the principles of information and forms management, archives, and the affairs and organization of state government. The director shall serve a term of four (4) years. However, the director may be removed for cause by the governor. It is the intent of the general assembly that the director be a person who is qualified by training and experience to administer the affairs of the commission and that the director's tenure of office is limited only by the director's ability and the proper performance of the director's duties.
(b) The director, subject to the approval of the governor and the budget agency, shall appoint such staff as necessary to implement this chapter.
(c) The salary of the director is subject to the approval of the governor and the budget agency. Salaries of the staff are subject to the approval of the state personnel department and the budget agency. The provisions of IC 4-15-2 apply to the staff of the commission.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.3-1989, SEC.28.

IC 5-15-5.1-5
Powers and duties of commission
Sec. 5. (a) Subject to approval by the oversight committee on public records created by section 18 of this chapter, the commission

shall do the following:
(1) Establish a forms management program for state government and approve the design, typography, format, logo, data sequence, form analysis, form number, and agency file specifications of each form.
(2) Establish a central state form numbering system and a central cross index filing system of all state forms, and standardize, consolidate, and eliminate, wherever possible, forms used by state government.
(3) Approve, provide, and in the manner prescribed by IC 5-22, purchase photo-ready copy for all forms.
(4) Establish a statewide records management program, prescribing the standards and procedures for record making and record keeping. However, the investigative and criminal history records of the state police department are exempted from this requirement.
(5) Coordinate utilization of all micrographics equipment in state government.
(6) Assist the Indiana department of administration in coordinating utilization of all duplicating and printing equipment in the executive and administrative branches.
(7) Advise the Indiana department of administration with respect to the purchase of all records storage equipment.
(8) Establish and operate a distribution center for the receipt, storage, and distribution of all material printed for an agency.
(9) Establish and operate a statewide archival program to be called the Indiana state archives for the permanent government records of the state, provide consultant services for archival programs, conduct surveys, and provide training for records coordinators.
(10) Establish and operate a statewide record preservation laboratory.
(11) Prepare, develop, and implement record retention schedules.
(12) Establish and operate a central records center to be called the Indiana state records center, which shall accept all records transferred to it, provide secure storage and reference service for the same, and submit written notice to the applicable agency of intended destruction of records in accordance with approved retention schedules.
(13) Demand, from any person or organization or body who has illegal possession of original state or local government records, those records, which shall be delivered to the commission.
(14) Have the authority to examine all forms and records housed or possessed by state agencies for the purpose of fulfilling the provisions of this chapter.
(15) In coordination with the office of technology established by IC 4-13.1-2-1, establish standards to ensure the preservation of adequate and permanent computerized and auxiliary automated information records of the agencies of state

government.
(16) Notwithstanding IC 5-14-3-8, establish a schedule of fees for services provided to patrons of the Indiana state archives. A copying fee established under this subdivision may exceed the copying fee set forth in IC 5-14-3-8(c).
(b) In implementing a forms management program, the commission shall follow procedures and forms prescribed by the federal government.
(c) Fees collected under subsection (a)(16) shall be deposited in the state archives preservation and reproduction account established by section 5.3 of this chapter.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.28-1983, SEC.52; P.L.58-1993, SEC.11; P.L.49-1997, SEC.29; P.L.177-2005, SEC.17.

IC 5-15-5.1-5.3
State archives preservation and reproduction account; establishment
Sec. 5.3. (a) The state archives preservation and reproduction account (referred to in this section as "the account") is established as an account within the state general fund. The account shall be administered by the commission. The money in the account does not revert to any other account within the state general fund at the end of a state fiscal year.
(b) The account consists of fees collected under section 5(a)(16) of this chapter.
(c) Money in the account is annually appropriated to the commission for use in the preservation and reproduction of public records in the Indiana state archives.
As added by P.L.58-1993, SEC.12.

IC 5-15-5.1-6
Designing, numbering, standardizing, consolidating, and eliminating forms; considerations by commission
Sec. 6. The commission shall design, redesign, number, standardize, consolidate, or eliminate when obsolete, all forms used by state government, apply the definition of record to any governmental materials so questioned, and determine the nature of nonrecord materials housed or maintained by an agency. In performing these functions, the commission shall consult with each affected agency and shall consider each agency's statutory responsibilities, its relationships with federal or other governmental agencies and the requirements of state law.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-6.5
Racial or ethnic identification information; multiracial classification
Sec. 6.5. (a) This section does not apply to a printed document that was printed and in stock before July 1, 1995.     (b) As used in this section, "multiracial" means having a biological parent who is of a different race from the other biological parent.
(c) All forms, questionnaires, and other printed or electronic documents:
(1) that are used by a public agency (as defined in IC 5-14-3-2) to request information on the racial or ethnic identification of a respondent; and
(2) that contain an enumeration of racial and ethnic classifications from which the respondent must select a classification;
must include among the choices the classification multiracial.
As added by P.L.80-1995, SEC.1.

IC 5-15-5.1-7
Archives; supervision; use of materials
Sec. 7. The commission shall make the archives of the state available for public use under supervised control at reasonable hours. However, the commission shall weigh the need for preservation from deterioration or mutilation of original records in establishing access use to such items. The commission shall furnish copies of archival materials upon request, unless confidential by law or restricted by promulgated rule, and payment of such fees as may be required.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-8
Central micrographics laboratory; microfilming standards
Sec. 8. The commission shall operate a central micrographics laboratory. The oversight committee in coordination with the supreme court shall promulgate regulations concerning quality standards for microfilming documents that shall allow documents meeting those standards to be admissible in court. Such microfilming standards shall be followed by all agencies of the administrative and executive branches of state government.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-9
Copies of records certified by commission; force and effect
Sec. 9. Copies of records transferred from the office of their origin to the custody of the commission, when certified by the director or his designee, under seal of the commission, shall have the same force and effect as if certified by the original custodian.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-10
Duties of agencies
Sec. 10. Each agency shall:
(1) Make and preserve records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency

to protect the legal and financial rights of the government and of persons directly affected by the agency's activities.
(2) Cooperate fully with the commission in implementing the provisions of this chapter.
(3) Establish and maintain an active and continuing program for the economical and efficient management of information and assist the commission in the conduct of information management surveys.
(4) Implement information management procedures and regulations issued by the commission.
(5) Submit to the oversight committee, a recommended retention schedule for each form and record series in its custody. However, retention schedules for forms and record series common to more than one (1) agency may be established by the oversight committee. Records may not be scheduled for retention any longer than is necessary to perform required functions. Records requiring retention for several years must be transferred to the records center.
(6) Establish necessary safeguards against the removal, alteration, or loss of records; safeguards shall include notification to all officials and employees of the agency that records in the custody of the agency may not be alienated or destroyed except in accordance with the provisions of this chapter.
(7) Designate an agency information coordinator, who shall assist the commission in the content requirements of the form design process and in the development of the agency's records retention schedules.
(8) Report to the commission before December 31 of each year those records which have been created or discontinued in the past year.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-11
Title to records
Sec. 11. Title to any record transferred to the Indiana state archives as authorized by this chapter shall be vested in the commission. However, title to any record deposited in the Indiana state records center shall remain with the agency transferring that record.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-12
Critical records program
Sec. 12. The commission shall establish and maintain a critical records program for the state of Indiana. It shall determine what records are essential to the continuity of state government operations and shall survey agency records to identify those records. The commission shall plan and implement a program for protection of critical records through dispersal, duplication, or secure vault storage

of those records.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-13
Confidential records; destruction
Sec. 13. Records designated as confidential by law shall be so treated by the commission in the maintenance, storage, transfer, or other disposition of those records. Confidential records scheduled for destruction shall be destroyed in such a manner that they cannot be read, interpreted, or reconstructed.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.9.

IC 5-15-5.1-14
Mutilation, sale, loan, or other disposition of records by public official or agency
Sec. 14. A public official or agency may not mutilate, destroy, sell, loan, or otherwise dispose of any government record, except under a record retention schedule or with the written consent of the commission.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-15
Delivery of records by public official to successor
Sec. 15. (a) A public official who has the custody of any records, excluding personal records, shall at the expiration of his term of office or appointment, deliver to his successor, or to the commission if there is no successor, all materials defined as records by this chapter.
(b) Upon the termination of a state agency whose functions have not been transferred to another agency, the records of the state agency shall be deposited with the commission. The commission shall determine which records are of sufficient legal, historical, administrative, research or fiscal value to warrant their continued preservation. Records that are determined to be of insufficient value to warrant continued preservation shall be disposed of or destroyed.
As added by Acts 1979, P.L.40, SEC.1.

IC 5-15-5.1-16
Transfer of records to state archives; agreements with legislature and supreme court
Sec. 16. (a) The commission may enter into agreements with the legislative branch of government for transfer of the permanent records of that body not having current administrative value to the Indiana state archives.
(b) The commission may enter into agreements with the Indiana supreme court and court of appeals and their clerk for transfer of the permanent records of those bodies not having current administrative value to the state archives.
As added by Acts 1979, P.L.40, SEC.1.
IC 5-15-5.1-17
Delivery of books, records, and documents to commission by state, county, or other officials; copies of documents, papers, and rules
Sec. 17. (a) A state, county, or other official may turn over to the commission, in accordance with the rules of the commission for permanent preservation, any official books, records, documents, original papers, newspaper files, or printed books or materials not in current use in his office.
(b) Subject to subsection (c), the commission may make a copy, by photography or in any other way, of any official book, record, document, original paper, newspaper, or printed book or material in any county, city, or other public office for preservation in the state archives. County, city, and other officials shall permit such copies to be made of the books, records, documents, and papers in their respective offices.
(c) The commission shall copy the official copy of the rules (including incorporated matters filed under IC 4-22-2-21) retained by the secretary of state under IC 4-5-1-2. Any duplicate original copy possessed by another agency is not a critical record and may not be copied. If the secretary of state prepares micrographic copies of these documents under IC 4-5-1-2 and the copies are in a form that meets the specifications of the commission, the commission shall arrange with the secretary of state to obtain the number of copies needed by the commission, rather than copying the documents as part of a separate program.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.31-1985, SEC.42; P.L.11-1996, SEC.3.

IC 5-15-5.1-18
Oversight committee; composition; secretary; compensation and expenses
Sec. 18. (a) The oversight committee on public records consists ex officio of:
(1) the governor or the governor's designee;
(2) the secretary of state or the secretary's designee;
(3) the state examiner of the state board of accounts or the state examiner's designee;
(4) the director of the state library;
(5) the director of the historical bureau;
(6) the director of the commission on public records;
(7) the commissioner of the department of administration or the commissioner's designee;
(8) the public access counselor; and
(9) the chief information officer of the office of technology appointed under IC 4-13.1-2-3 or the chief information officer's designee.
(b) The oversight committee also consists of two (2) lay members appointed by the governor for a term of four (4) years. One (1) lay member shall be a professional journalist or be a member of an association related to journalism.     (c) The oversight committee shall elect one (1) of its members to be chairman. The director of the commission on public records shall be the secretary of the committee. The ex officio members of the oversight committee shall serve without compensation and shall receive no reimbursement for any expense which they may incur. Each lay member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures, established by the department of administration and approved by the budget agency and each lay member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.114-2001, SEC.1; P.L.177-2005, SEC.18.

IC 5-15-5.1-19
Duties of oversight committee
Sec. 19. (a) It is the duty of the oversight committee to:
(1) function as the policy making body for the commission; and
(2) determine what records have no apparent official value but should be preserved for research or other purposes.
(b) The oversight committee shall maintain a master list of all record series that are classified as confidential by statute or rule.
(c) The oversight committee has final approval of all record retention schedules.
(d) The oversight committee has final approval of a fee schedule established by the commission under section 5(a)(16) of this chapter.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.10; P.L.58-1993, SEC.13.

IC 5-15-5.1-20
Establishment of standards by oversight committee; forms; records using archival quality paper; rules
Sec. 20. (a) the oversight committee shall:
(1) establish standards for safeguarding personal information systems that shall be followed by agencies maintaining such systems;
(2) approve the content of all forms that involve confidential records; and
(3) require use of archival quality paper for records that the commission determines should be preserved indefinitely.
(b) The oversight committee may adopt rules under IC 4-22-2 necessary for the performance of its duties, consistent with this chapter and other applicable Indiana laws.
As added by Acts 1979, P.L.40, SEC.1. Amended by P.L.19-1983, SEC.11; P.L.30-1989, SEC.3.



CHAPTER 6. LOCAL PUBLIC RECORDS COMMISSIONS

IC 5-15-6-1
County commissions of public records; creation; membership; meetings
Sec. 1. (a) A commission is hereby created in each county of the state which shall be known as the county commission of public records of ________________ county.
(b) The county commission shall consist, ex officio, of the judge of the circuit court, the president of the board of county commissioners, the county auditor, the clerk of the circuit court, the county recorder, the superintendent of schools of the school district in which the county seat is located and the city controller of the county seat city, and if there is no city controller, then the clerk-treasurer of the county seat city or town shall be a member of such commission.
(c) The commission shall elect one (1) of its members to be chairman and the clerk of the circuit court shall be secretary. The members of the county commission shall serve without compensation and shall receive no disbursement for any expense.
(d) The county commission shall meet at least one (1) time in each calendar year.
(Formerly: Acts 1939, c.91, s.1; Acts 1955, c.319, s.1; Acts 1969, c.141, s.1; Acts 1972, P.L.41, SEC.1.) As amended by P.L.50-1991, SEC.3.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED






ARTICLE 16. PUBLIC WORKS

CHAPTER 1. PUBLIC WORKS BY STATE AGENCIES

IC 5-16-1-1 Repealed
(Repealed by Acts 1981, P.L.57, SEC.45.)



CHAPTER 2. PUBLIC WORKS BIDS TO BE SUBMITTED AND OPENED AT PUBLIC MEETING

IC 5-16-2-1
Time for submitting bid; opening bids
Sec. 1. All state officers, administrative boards or agencies acting on behalf of the state or any state institution or state agency, authorized by law to let contracts for public work shall have no authority to require any bidder to submit his bid at any time earlier than the open meeting at which it is to be received. All such meetings for receiving bids shall be open to the public and all bidders shall be entitled to attend. Bids so received shall be opened publicly and read aloud at the time and place designated for the receipt thereof.
(Formerly: Acts 1913, c.228, s.1; Acts 1965, c.317, s.1.) As amended by Acts 1981, P.L.57, SEC.9.

IC 5-16-2-1.4
Rejection of bids submitted
Sec. 1.4. The political body or officer authorized to let contracts for public works or improvement may, in the reasonable exercise of discretion, reject all bids submitted.
As added by Acts 1977, P.L.59, SEC.1.

IC 5-16-2-1.5
Awarding contract; notice to proceed; time limits and failure to meet; elections of successful bidder
Sec. 1.5. (a) Within sixty (60) days from the date on which bids are opened as specified in section 1 of this chapter, the political body or officer authorized to let contracts for public work or improvement shall award that contract and shall provide the successful bidder with written notice to proceed. However, if general obligation bonds are to be sold to finance the construction which is the subject of the bid, ninety (90) days shall be allowed; if revenue bonds are to be issued and approval by the utility regulatory commission obtained, or if special taxing district general obligation or revenue bonds are to be issued and sold to finance the construction, one hundred fifty (150) days shall be allowed. A failure to award and execute the contract and to issue notice to proceed within the time required by this section entitles the successful bidder to either:
(1) reject the contract and withdraw his bid without prejudice; or
(2) grant an extension of time to effect award and execution of the contract and notice to proceed at an agreed later date.
(b) If the successful bidder elects to reject the contract and withdraw his bid, notice of that election must be given to the political body or the officer authorized to let the contract in writing within fifteen (15) days of the sixty (60) day expiration date or any extension thereof.
As added by Acts 1977, P.L.59, SEC.2. Amended by Acts 1979,

P.L.43, SEC.1; P.L.23-1988, SEC.7.

IC 5-16-2-2
Void contracts
Sec. 2. All contracts for public work by any of the political bodies or officers mentioned in this chapter which are not let in conformity with the provisions of this chapter shall be void.
(Formerly: Acts 1913, c.228, s.2.) As amended by Acts 1977, P.L.59, SEC.3.

IC 5-16-2-3
Supplemental effect of chapter
Sec. 3. This chapter shall be construed as supplemental to the laws in force on April 30, 1913, relating to the letting of contracts for public work and shall not repeal or amend any of such laws except such as are contrary to the provisions of this chapter.
(Formerly: Acts 1913, c.228, s.3.) As amended by P.L.25-1986, SEC.89.



CHAPTER 3. FILING BLUEPRINTS AND SPECIFICATIONS

IC 5-16-3-1
Blueprints and specifications; filing
Sec. 1. (a) A public official, board, commission, or other public agency having charge of the construction of a public building, an addition to the building or an alteration of the building shall file in the division of fire and building safety, within sixty (60) days after the completion of the building project, a complete set of blueprints and a complete set of bound specifications for the public building, addition, or alteration.
(b) Subsection (a) does not apply to buildings, additions, or alterations that are constructed at a cost of less than twenty-five thousand dollars ($25,000).
(Formerly: Acts 1951, c.185, s.1.) As amended by P.L.8-1984, SEC.7; P.L.52-1986, SEC.6; P.L.1-2006, SEC.103.



CHAPTER 4. REPEALED



CHAPTER 5. WITHHOLDING AND BOND TO SECURE PAYMENT OF SUBCONTRACTORS, LABOR, AND MATERIALMEN

IC 5-16-5-1
Withholding final payments; filing claims for payment; release of surety; definitions
Sec. 1. Except as hereinafter otherwise provided, when any public building or other public work or public improvement of any character whatsoever is being constructed, erected, altered or repaired under contract at the expense of the state or a commission created by law, it shall be the duty of any such board, commission, trustee, officer or agent acting on behalf of the state or commission created by law, to withhold final payment to the contractor until such contractor has paid to the subcontractor or subcontractors, materialmen for material furnished, labor employed in such construction or those furnishing any service in relation to or in connection with such construction, erection, alteration or repair, all bills due and owing the same; Provided, That there is a sufficient sum owing to the contractor to pay all such bills, and if there is not a sufficient sum owing to such contractor on such contract to pay all such bills, then the sum owing on such contract shall be prorated in payment of all such bills among the parties entitled thereto; Provided, That such subcontractor or subcontractors, materialmen, laborers or those furnishing service as herein provided shall file with any such board, commission, trustee, officer, or agent acting on behalf of such state or commission created by law, their claim within sixty (60) days from the last labor performed, last material furnished, or last service rendered by them, as provided in section 2 of this chapter. Where no dispute shall arise between any parties interested in such funds so withheld, the board, commission, trustee, officer or agent acting on behalf of said state or commission created by law, shall pay said claim or claims out of the funds due such contractor and take receipt therefor, which sum or sums shall be deducted from the contract price. Where there is a dispute between any of the parties claiming to be entitled to such funds so withheld, or any part thereof, sufficient funds shall be retained by such board, commission, trustee, officer or agent acting on behalf of said state or commission created by law until such dispute is settled and the correct amount is determined, when payment shall be made as aforesaid; Provided, however, That nothing in this chapter contained shall prevent or preclude a full, final, and complete settlement upon a contract with the contractor or contractors after thirty (30) days from the date of the completion and acceptance of the work as completed upon the furnishing of satisfactory evidence showing the payment in full of all subcontractors, materialmen, laborers or those furnishing services in the performance of said contract; Provided, further, That the surety of said contractor or contractors shall not be released until the expiration of one (1) year after the final settlement with said contractor or contractors. The terms "public building," "public work"

and "public improvement," or combinations thereof, as used in this chapter, shall be construed to include all buildings, work or improvements the cost of which is paid for by funds derived from taxation.
(Formerly: Acts 1911, c.173, s.1; Acts 1925, c.44, s.1; Acts 1931, c.168, s.1; Acts 1933, c.258, s.1.) As amended by Acts 1981, P.L.57, SEC.10.

IC 5-16-5-2
Contract provisions for payments; deposit of bonds; filing verified statements of amount due; suit against sureties
Sec. 2. (a) In all contracts awarded contractors for the construction, erection, alteration, or repair of a public building or other public work or improvement as provided in section 1 of this chapter, the contract must provide for the payment of subcontractors, labor, materialmen, and those performing service in connection with the construction, erection, alteration, or repair. The contract must provide for the payment of subcontractors by withholding by the board, commission, trustee, officer, or agent acting on behalf of the state or commission, funds sufficient from the contract price to pay the subcontractor, labor, materialmen, and those furnishing service in relation to or in connection with construction, erection, alteration, or repair. A bond shall be executed by the contractor to the state, approved by the board, commission, trustee, officer, or agent acting on behalf of the state or commission, in an amount equal to the total contract price. The bond shall be conditioned for payment by the contractor, the contractor's successors and assigns, and by the subcontractors, their successors and assigns, of all indebtedness, which may accrue to any person, firm, limited liability company, or corporation on account of any labor or service performed, materials furnished, or service rendered in the construction, erection, alteration, or repair of a building, work, or improvement, including all road, highway, street, alley, bridge, sewer, drain, or other public improvement. The bond by its terms shall be conditioned to directly inure to the benefit of subcontractors, laborers, materialmen, and those performing service who have furnished or supplied labor, material, or service for the construction of any public work or improvement.
(b) The bond required under subsection (a) shall be deposited with the board, commission, trustee, officer, or agent acting on behalf of the state or commission for the benefit of a person, firm, limited liability company, or corporation interested in and entitled to the bond. The bond shall be conditioned that:
(1) a change, modification, omission, or addition in and to the terms or conditions of the contract, plans, specifications, drawings, or profile; or
(2) any irregularity or defect in the contract or in the proceedings preliminary to the letting and awarding of the contract;
shall not affect or operate to release or discharge the surety.     (c) The provisions of this chapter shall become a part of the terms of a contract awarded under this chapter. A bond for a public work or improvement is subject to the provisions of this chapter.
(d) A person, firm, limited liability company, or corporation to whom money is due on account of having performed labor or having furnished material or service in the construction, erection, alteration, or repair of a building, work, or improvement under this chapter shall, within sixty (60) days after the completion of the labor or service or within sixty (60) days after the last item of material has been furnished, file with the board, commission, trustee, officer, clerk, or agent of the state or commission that entered into contract with the principal contractor for the public work or improvement duplicate verified statements of the amount due to the subcontractor. The board, commission, trustee, officer, authorized clerk, or agent of the state shall deliver to the surety or sureties on the bond one (1) of the duplicate statements. The failure to deliver a duplicate statement by a board, commission, trustee, officer, authorized clerk, or agent of the state does not affect or invalidate the rights of the person, firm, limited liability company, or corporation to whom money is due on account of having performed labor or service or having furnished material, nor does the failure to deliver a duplicate statement operate as a defense for the surety.
(e) No suit shall be brought against a surety or sureties on a bond under this section until the expiration of thirty (30) days after the filing of the verified duplicate statement. If the indebtedness is not paid in full at the expiration of thirty (30) days, the person, firm, limited liability company, or corporation may bring an action in a court of competent jurisdiction upon the bond. The action must be commenced within sixty (60) days from the date of the final completion and acceptance of the public building or public work, and unless commenced within sixty (60) days, action on the bond against the surety or sureties is barred.
(f) On state highway road and bridge contracts the provisions of the Indiana department of transportation law (IC 8-23-9) with respect to the bond shall govern.
(Formerly: Acts 1911, c.173, s.2; Acts 1925, c.44, s.2; Acts 1931, c.168, s.2; Acts 1933, c.258, s.2.) As amended by Acts 1980, P.L.74, SEC.11; Acts 1981, P.L.57, SEC.11; P.L.18-1990, SEC.13; P.L.8-1993, SEC.63.

IC 5-16-5-3
Conflicting laws
Sec. 3. This chapter shall not be construed as conflicting with any other laws for the protection of labor, subcontractors, or materialmen, but is supplemental to those laws.
(Formerly: Acts 1911, c.173, s.3.) As amended by P.L.25-1986, SEC.90.



CHAPTER 5.5. RETAINAGE, BONDS, AND PAYMENT OF CONTRACTORS AND SUBCONTRACTORS

IC 5-16-5.5-1
Definitions
Sec. 1. As used in this chapter:
"State agency" means the state of Indiana or any commission or agency created by law.
"Agent" shall include any board, commission, trustee, officer or agent which acts on behalf of a state agency.
"Public building", "public work" and "public improvement" or combinations thereof shall be construed to include all buildings, work or improvements the cost of which is paid for from public funds but shall not include highways, roads, streets, alleys, bridges and appurtenant structures situated on streets, alleys, railroad projects (as defined in IC 8-5-15-1) and dedicated highway rights-of-way.
"Substantial completion" shall be construed to mean the date when the construction of a structure or building is sufficiently completed, in accordance with the plans and specifications, as modified by any completed change orders agreed to by the parties, so that the state agency can occupy the structure or building for the use for which it was intended. Furthermore, the warranty period shall commence no later than the date of substantial completion.
"Contractor" shall mean any person, firm, limited liability company, or corporation who is party to a contract with a state agency to construct, erect, alter or repair any public building or is any way involved in public work or public improvement.
"Subcontractor" shall mean and include any person, firm, limited liability company, or corporation who is a party to a contract with the contractor and who furnishes and performs on-site labor on any public building, work or improvement. It also shall include materialmen who supply contractors or subcontractors as contained herein.
"Retainage" means any amount to be withheld from any payment to a contractor or subcontractor pursuant to the terms of a contract until the occurrence of a specified event.
"Escrowed principal" shall mean the value of all cash and securities or other property at the time placed in an escrow account.
"Escrowed income" shall mean the value of all property held in an escrow account over the escrowed principal in such account.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1977, P.L.60, SEC.1; Acts 1981, P.L.57, SEC.12; P.L.8-1993, SEC.64; P.L.160-2006, SEC.5.

IC 5-16-5.5-2
Contracts governed by this chapter
Sec. 2. To the extent that this chapter is applicable, all contracts between a contractor and a state agency concerning any public

building, work, or improvement entered into after May 1, 1972, and which contracts are in excess of one hundred thousand dollars ($100,000), are to be governed by the provisions of this chapter, as are the rights and duties among the parties to the contract and any subcontractors who do any work under the contract. All contracts governed by the provisions of this chapter shall include provisions for the retainage of portions of payments by a state agency to contractors, by contractors to subcontractors, and for the payment of subcontractors.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by P.L.25-1986, SEC.91.

IC 5-16-5.5-3
Retainage; escrow agreement
Sec. 3. Any state agency which enters into a contract for any public building, work or improvement, and any contractor subcontracting portions of such contract, which contracts contain provision for retainage shall include in their respective contracts a provision that at the time any retainage is withheld, the state agency and/or contractor shall place such retainage in an escrow account, with a bank, savings and loan institution, or the State of Indiana or an instrumentality thereof, as escrow agent selected by mutual agreement between the affected contract parties, pursuant to a written agreement among the bank or savings and loan institution, the state agency, and the contractor as appropriate. The escrow agreement shall provide as follows:
(a) The escrow agent shall promptly invest all escrowed principal in such obligations as shall be selected by the escrow agent in its discretion.
(b) The escrow agent shall hold the escrowed principal and income until receipt of notice from the state agency and the contractor, or the contractor and the subcontractor, specifying the portion or portions of the escrowed principal to be released from the escrow and the person or persons to whom such portion or portions are to be released. Upon receipt of such notice the escrow agent shall promptly remit the designated portion of escrowed principal and the same proportion of then escrowed income to such person or persons.
(c) The escrow agent shall be compensated for its services as the parties may agree on a commercially reasonable fee commensurate with fees then being charged for the handling of escrow accounts of like size and duration. The fee must be paid from the escrowed income of the escrow account.
(d) The agreement may include such other terms and conditions not inconsistent with the foregoing paragraphs (a), (b) and (c) including but not limited to provisions authorizing the escrow agent to commingle the escrowed funds with funds held pursuant to other escrow agreements and limiting the liability of the escrow agent.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1977, P.L.60, SEC.2.
IC 5-16-5.5-3.1
Escrow accounts; establishment and maintenance; fee; schedule
Sec. 3.1. The treasurer of state may charge a reasonable fee for services that the treasurer renders in connection with the establishment and administration of escrow accounts. If the treasurer charges such fee, the treasurer shall prepare a fee schedule and make it available to the contractor. Any fee must be paid by the contractor at the time the escrow account is established.
As added by P.L.69-1987, SEC.1.

IC 5-16-5.5-3.5
Retainage; options to determine amount
Sec. 3.5. (a) To determine the amount of retainage to be withheld, a state agency shall elect one (1) of the following options:
(1) withhold no more than ten percent (10%) of the dollar value of all work satisfactorily completed until the public work is fifty percent (50%) complete, and nothing further after that; or
(2) withhold no more than five percent (5%) of the dollar value of all work satisfactorily completed until the public work is substantially complete.
(b) If upon substantial completion of the work there are any remaining uncompleted minor items, an amount computed under section 6 of this chapter shall be withheld until those items are completed.
As added by Acts 1980, P.L.33, SEC.1.

IC 5-16-5.5-4
Performance bond; incremented bonding; release or discharge of surety
Sec. 4. At the time of entering into any contract covered by the provisions of this chapter, the contractor shall furnish a valid performance bond which is acceptable to the state agency involved in an amount equal to his total contract price. If it is acceptable to the state agency involved, this performance bond may provide for incremental bonding in the form of multiple or chronological bonds which, when taken as a whole, equal the total contract price. The surety on the bond shall not be released for a period of one (1) year after final settlement with the contractor. No change, modification, omission or addition in and to the terms or conditions of said contract, plans, specifications, drawings or profile or any irregularity or defect in said contract or in the proceedings preliminary to the letting and awarding thereof shall in any way affect or operate to release or discharge the surety.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by Acts 1978, P.L.15, SEC.3.

IC 5-16-5.5-5
Payment of subcontractor; certification of receipt
Sec. 5. Within ten (10) days of the receipt of any payment by the state agency or escrow agent, the contractor or escrow agent shall

pay all subcontractors with whom he has contracted their share of the payment the contractor received based upon the service performed by the subcontractor. The contractor shall furnish upon request a sworn statement or certification at the time of payment to him that the subcontractor has received his share of the previous payment to the contractor. The making of an incorrect certification may be considered a breach of contract by the state agency, and it may exercise all of its prerogatives set out in the contract in addition to the remedies for falsifying an affidavit. Such an action may also result in a suspension of prequalification with the certification board established under IC 4-13.6-3-3.
(Formerly: Acts 1972, P.L.44, SEC.1.) As amended by P.L.33-1983, SEC.16; P.L.24-1985, SEC.15.

IC 5-16-5.5-6
Payment of contractor; uncompleted minor items
Sec. 6. The contractor shall be paid in full including all escrowed principal and escrowed income by the state agency and escrow agent within sixty-one (61) days following the date of substantial completion, subject to IC 1971, 5-16-5. If at that time there are any remaining uncompleted minor items, an amount equal to two hundred percent (200%) of the value of each item as determined by the architect-engineer shall be withheld until said item or items are completed.
(Formerly: Acts 1972, P.L.44, SEC.1.)

IC 5-16-5.5-7
Suit against surety; time limitation
Sec. 7. All suits must be brought against a surety on a bond required by this chapter within one (1) year after the completion of the work or service in question.
(Formerly: Acts 1972, P.L.44, SEC.1.)

IC 5-16-5.5-8
Conflicting laws
Sec. 8. This chapter shall not be construed as conflicting with any other laws for the protection of labor, subcontractors or materialmen, but is supplemental thereto.
(Formerly: Acts 1972, P.L.44, SEC.1.)



CHAPTER 6. DISCRIMINATION BY CONTRACTORS AND SUBCONTRACTORS PROHIBITED

IC 5-16-6-1
Contract provisions; antidiscrimination clauses
Sec. 1. Every contract for or on behalf of the state of Indiana or any of the municipal corporations thereof, for the construction, alteration, or repair of any public building or public work in the state of Indiana shall contain provisions by which the contractor agrees:
(a) That in the hiring of employees for the performance of work under this contract or any subcontract hereunder, no contractor, or subcontractor, nor any person acting on behalf of such contractor or subcontractor, shall, by reason of race, religion, color, sex, national origin or ancestry, discriminate against any citizen of the state of Indiana who is qualified and available to perform the work to which the employment relates;
(b) That no contractor, subcontractor, nor any person on his behalf shall, in any manner, discriminate against or intimidate any employee hired for the performance of work under this contract on account of race, religion, color, sex, national origin or ancestry;
(c) That there may be deducted from the amount payable to the contractor by the state of Indiana or by any municipal corporation thereof, under this contract, a penalty of five dollars ($5.00) for each person for each calendar day during which such person was discriminated against or intimidated in violation of the provisions of the contract; and
(d) That this contract may be cancelled or terminated by the state of Indiana or by any municipal corporation thereof, and all money due or to become due hereunder may be forfeited, for a second or any subsequent violation of the terms or conditions of this section of the contract.
(Formerly: Acts 1933, c.270, s.1; Acts 1975, P.L.27, SEC.2.)



CHAPTER 6.5. MINORITY BUSINESS CERTIFICATION

IC 5-16-6.5-1
"Disadvantaged business enterprise" defined
Sec. 1. As used in this chapter, "disadvantaged business enterprise" means a minority business enterprise as defined in IC 4-13-16.5-1.
As added by P.L.70-1987, SEC.1.

IC 5-16-6.5-2
"Public agency" defined
Sec. 2. As used in this chapter, "public agency" includes the following:
(1) A political subdivision as defined in IC 36-1-2-13.
(2) A municipally owned utility.
(3) A lessor corporation leasing a school building to a school corporation under IC 20-47-2 or IC 20-47-3.
(4) A lessor corporation constructing a public facility to be leased to a political subdivision.
(5) A state agency.
(6) Any entity established by the general assembly as a body corporate and politic.
As added by P.L.70-1987, SEC.1. Amended by P.L.2-2006, SEC.30.

IC 5-16-6.5-3
"Women-owned business enterprise" defined
Sec. 3. As used in this chapter, "women-owned business enterprise" means a business that is at least fifty-one percent (51%) owned and controlled (as defined in IC 4-13-16.5-1) by a woman or women.
As added by P.L.70-1987, SEC.1.

IC 5-16-6.5-4
False representations by contractor to public agency; breach of contract
Sec. 4. A contractor who, knowingly or intentionally, falsely represents to a public agency that the contractor:
(1) is a disadvantaged business enterprise or a women-owned business enterprise; or
(2) will use the services or commodities of a disadvantaged business enterprise or a women-owned business enterprise;
is in breach of contract.
As added by P.L.70-1987, SEC.1.

IC 5-16-6.5-5
Penalties for breach of contract
Sec. 5. (a) If a breach of contract occurs under section 4 of this chapter, the public agency shall suspend all payments to the contractor under that contract unless it determines that the contractor

made a good faith effort to avoid the breach but was unable to do so.
(b) If the public agency determines that the contractor did not act to avoid the breach, it may:
(1) rescind the contract and recover all amounts paid under it if the breach occurs under section 4(1) of this chapter;
(2) recover all amounts paid to the contractor under the contract that were intended for expenditure with a disadvantaged business enterprise or a women owned business enterprise if the breach occurred under section 4(2) of this chapter; or
(3) employ any legal or administrative remedies that the agency prescribes by rule or in the contract.
As added by P.L.70-1987, SEC.1. Amended by P.L.71-1989, SEC.1.

IC 5-16-6.5-6
Bidding restrictions on contractors breaching contracts
Sec. 6. If a contractor commits a breach of contract under section 4 of this chapter, the contractor is prohibited from bidding on contracts awarded by any public agency for up to thirty-six (36) months. The public agency shall determine the period of time during which the contractor is prohibited from bidding on contracts under this section.
As added by P.L.70-1987, SEC.1. Amended by P.L.71-1989, SEC.2.



CHAPTER 7. WAGE SCALE OF CONTRACTORS' AND SUBCONTRACTORS' EMPLOYEES

IC 5-16-7-1
Common construction wage; committee to determine; classification; exemptions
Sec. 1. (a) Any firm, individual, partnership, limited liability company, or corporation that is awarded a contract by the state, a political subdivision, or a municipal corporation for the construction of a public work, and any subcontractor of the construction, shall pay for each class of work described in subsection (c)(1) on the project a scale of wages that may not be less than the common construction wage.
(b) For the purpose of ascertaining what the common construction wage is in the county, the awarding governmental agency, before advertising for the contract, shall set up a committee of five (5) persons as follows:
(1) One (1) person representing labor, to be named by the president of the state federation of labor.
(2) One (1) person representing industry, to be named by the awarding agency.
(3) A third member to be named by the governor.
(4) One (1) taxpayer who pays the tax that will be the funding source for the project and resides in the county where the project is located. The owner of the project shall make the appointment under this subdivision.
(5) One (1) taxpayer who pays the tax that will be the funding source for the project and resides in the county where the project is located. The legislative body (as defined in IC 36-1-2-9) for the county where the project is located shall make the appointment under this subdivision.
(c) As soon as appointed, the committee shall meet in the county where the project is located and determine in writing the following:
(1) A classification of the labor to be employed in the performance of the contract for the project, divided into the following three (3) classes:
(A) Skilled labor.
(B) Semiskilled labor.
(C) Unskilled labor.
(2) The wage per hour to be paid each of the classes.
The committee is not required to consider information not presented to the committee at the meeting. IC 5-14-1.5 (open door law) applies to a meeting of the committee.
(d) The rate of wages determined under subsection (c) shall not be less than the common construction wage for each of the three (3) classes of wages described in subsection (c) that are currently being paid in the county where the project is located.
(e) The provisions of this chapter shall not apply to contracts let by the Indiana department of transportation for the construction of

highways, streets, and bridges. IC 8-23-9 applies to state highway projects.
(f) A determination under subsection (c) shall be made and filed with the awarding agency at least two (2) weeks prior to the date fixed for the letting, and a copy of the determination shall be furnished upon request to any person desiring to bid on the contract. The schedule is open to the inspection of the public.
(g) If the committee appointed under subsection (b) fails to act and to file a determination under subsection (c) at or before the time required under subsection (f), the awarding agency shall make the determination, and its finding shall be final.
(h) It shall be a condition of a contract awarded under this chapter that the successful bidder and all subcontractors shall comply strictly with the determination made under this section.
(i) The provisions of this chapter do not apply to public projects in this state that would otherwise be subject to the provisions of this chapter that are to be paid for in whole or in part with funds granted by the federal government, unless the department of the federal government making the grant shall consent in writing that the provisions of this chapter are applicable to the project.
(j) Notwithstanding any other law, the provisions of this chapter apply to projects that will be:
(1) owned entirely; or
(2) leased with an option to purchase;
by the state or a political subdivision (as defined in IC 36-1-2-13).
(k) Notwithstanding any other law, this chapter does not apply to projects in which the actual construction costs less than one hundred fifty thousand dollars ($150,000).
(Formerly: Acts 1935, c.319, s.1.) As amended by Acts 1980, P.L.74, SEC.12; Acts 1981, P.L.41, SEC.3; P.L.18-1990, SEC.14; P.L.8-1993, SEC.65; P.L.25-1995, SEC.8; P.L.81-1995, SEC.1.

IC 5-16-7-2
Filing schedule of wages
Sec. 2. The state or any municipal corporation thereof letting any such contracts shall require any contractor or subcontractor performing such public work to file a schedule of the wages to be paid to such laborers, workmen, or mechanics thereon with the state or with such municipal corporation. Such schedule shall be filed before any work is performed on such contract or subcontract; provided, such scale shall not be less than the scale determined as provided in section 1 of this chapter; provided further, that nothing in this chapter provided shall prevent such contractor or subcontractor from paying a higher rate of wages than set out in the schedule of wages filed by him.
(Formerly: Acts 1935, c.319, s.2.) As amended by P.L.25-1986, SEC.92.

IC 5-16-7-3
Violations; penalties      Sec. 3. A contractor or subcontractor who knowingly fails to pay the rate of wages determined under this chapter commits a Class B misdemeanor. If the contractor or subcontractor has committed a prior offense under this section, the contract on which the instant offense occurred shall be forfeited and the contractor or subcontractor may not receive any further payment on the contract nor may the state or the municipal corporation making the contract make any further payments on the contract from any of the funds under its charge or control.
(Formerly: Acts 1935, c.319, s.3.) As amended by Acts 1978, P.L.2, SEC.519.

IC 5-16-7-4
Definitions
Sec. 4. The definitions in this section apply throughout this chapter:
(1) "Common construction wage" means a scale of wages for each class of work described in section 1(c)(1) of this chapter that is not less than the common construction wage of all construction wages being paid in the county where a project is located, as determined by the committee described in section 1(b) of this chapter after having considered:
(A) reports from the department of workforce development; and
(B) any other information submitted by any person to the committee established under section 1(b) of this chapter.
(2) "State of Indiana" includes any officer, board, commission, or other agency authorized by law to award contracts for the performance of public work on behalf of the state, excepting as otherwise provided in this chapter.
(3) "Municipal corporation" includes any county, city, town, or school corporation, as well as any officer, board, commission, or other agency authorized by law to award contracts for the performance of public work on behalf of any such municipal corporation. The term also includes a redevelopment commission established under IC 36-7-14-3.
(4) "Public work" includes any public building, highway, street, alley, bridge, sewer, drain, improvement, or any other work of any nature or character whatsoever which is paid for out of public funds, excepting as otherwise provided in this chapter.
(Formerly: Acts 1935, c.319, s.4.) As amended by P.L.25-1986, SEC.93; P.L.35-1990, SEC.6; P.L.25-1995, SEC.9; P.L.81-1995, SEC.2.

IC 5-16-7-5
Nonapplicability of chapter
Sec. 5. (a) This chapter does not apply to contractors or subcontractors performing public work for Purdue University on agricultural or forestry land owned or occupied by the university and used by it for educational or research purposes if the cost of the work

is estimated to be less than fifty thousand dollars ($50,000).
(b) Except as provided in IC 5-23, this chapter does not apply to a person that has entered into an operating agreement with the state, a municipal corporation, or another political subdivision for the management or operation of a public facility under IC 5-23.
As added by Acts 1977, P.L.250, SEC.6. Amended by P.L.82-1995, SEC.1; P.L.49-1997, SEC.30.



CHAPTER 8. STEEL PROCUREMENT FOR PUBLIC WORKS

IC 5-16-8-1
Definitions
Sec. 1. As used in this chapter:
"Person" means a natural person, corporation, limited liability company, partnership, or other business unit or association.
"Public agency" means:
(1) the state of Indiana, its departments, agencies, boards, commissions, and institutions; and
(2) county, city, townships, school or conservancy districts or other governmental units or districts;
that let public bids for construction or other public works under Indiana law.
"Steel products" means products rolled, formed, shaped, drawn, extruded, forged, cast, fabricated, or otherwise similarly processed, or processed by a combination of two (2) or more of such operations, from steel made in the United States by the open hearth, basic oxygen, electric furnace, Bessemer or other steel making process.
"United States" means the United States of America and includes all territory, continental or insular, subject to the jurisdiction of the United States.
As added by Acts 1978, P.L.27, SEC.1. Amended by P.L.8-1993, SEC.66.

IC 5-16-8-2
Public agency contract provisions; rules for determining reasonable pricing
Sec. 2. (a) Each public agency shall require that every contract for the construction, reconstruction, alteration, repair, improvement or maintenance of public works contain a provision that, if any steel products are to be used or supplied in the performance of the contract or subcontract, only steel products as defined by this chapter shall be used or supplied in the performance of the contract or any of the subcontracts unless the head of the public agency determines, in writing, that the cost of steel products is deemed to be unreasonable.
(b) The head of each public agency shall issue rules which provide that, for purposes of subsection (a) of this section, the bid or offered price of any steel products of domestic origin is not deemed to be unreasonable if it does not exceed the sum of:
(1) the bid or offered price of like steel products of foreign origin (including any applicable duty); plus
(2) a differential of fifteen percent (15%) of the bid or offered price of the steel products of foreign origin.
However, the fifteen percent (15%) differential provided by clause (2) may be increased to twenty-five percent (25%), if the head of the public agency determines that use of steel products of domestic origin would benefit the local or state economy through improved job security and employment opportunity. Whenever the head of a public

agency determines that the differential should be increased above fifteen percent (15%) for a particular project, the head of the agency shall file a report with the governor and the legislative services agency detailing the reasons for such determination and the probable impact on the economy of the use of domestic steel in the project. A report filed under this subsection with the legislative services agency must be in an electronic format under IC 5-14-6.
As added by Acts 1978, P.L.27, SEC.1. Amended by Acts 1981, P.L.59, SEC.1; P.L.28-2004, SEC.59.

IC 5-16-8-3
Payment contingent upon compliance; recovery of payments made upon noncomplying contracts
Sec. 3. A public agency may not authorize or make any payments to a person under a contract containing the provision required by section 2 of this chapter unless the public agency is satisfied that such person has fully complied with that provision. Payments made to a person by a public agency which should not have been made as a result of this section shall be recoverable directly from the contractor or subcontractor who did not comply with section 2 of this chapter by the attorney general upon suit filed in the circuit court of the county in which the contract was executed or performed.
As added by Acts 1978, P.L.27, SEC.1.

IC 5-16-8-4
Nonapplicability to steel products in insufficient supply
Sec. 4. The provisions of this chapter do not apply where the head of the public agency determines, in writing, that steel products are not produced in the United States in sufficient quantities to meet the requirements of the contract.
As added by Acts 1978, P.L.27, SEC.1.

IC 5-16-8-5
Purpose and construction of chapter
Sec. 5. This chapter is designed to promote the general welfare of the people of this state and is supplemental to all laws concerning public works and shall be liberally construed to fully effectuate its purposes.
As added by Acts 1978, P.L.27, SEC.1.



CHAPTER 9. PARKING FACILITIES FOR PERSONS WITH PHYSICAL DISABILITIES

IC 5-16-9-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Accessible parking space" refers to a parking space that conforms with the standards of section 4 of this chapter.
(c) "Motor vehicle" has the meaning set forth in IC 9-13-2-105.
(d) "Parking facility" means any facility or combination of facilities for motor vehicle parking which contains parking spaces for the public.
(e) "Person with a physical disability" means a person who has been issued a placard under IC 9-14-5 or a person with a disability registration plate for a motor vehicle by the bureau of motor vehicles under IC 9-18-22.
(f) "Public agency" means:
(1) the state of Indiana, its departments, agencies, boards, commissions, and institutions, including state educational institutions (as defined under IC 20-12-0.5-1); and
(2) a county, city, town, township, school or conservancy district, other governmental unit or district, or any department, board, or other subdivision of the unit of government.
As added by Acts 1979, P.L.44, SEC.1. Amended by P.L.58-1983, SEC.1; P.L.37-1984, SEC.1; P.L.71-1987, SEC.1; P.L.2-1991, SEC.30; P.L.23-1993, SEC.11; P.L.2-1995, SEC.16; P.L.42-1996, SEC.1.



CHAPTER 10. EMPLOYMENT OF CONSTRUCTION MANAGERS IN PUBLIC CONSTRUCTION PROJECTS

IC 5-16-10-1
Definitions
Sec. 1. As used in this chapter, the following terms have the following meanings:
(1) "Affiliate" means a parent, descendant, spouse, spouse of a descendant, brother, sister, spouse of a brother or sister, employee, director, officer, partner, limited liability company manager or member, joint venturer, a corporation subject to common control with the architect, engineer or construction manager, a shareholder or corporation who controls the architect, engineer or construction manager, or a corporation controlled by the architect, engineer, or construction manager.
(2) "Architect" means the person registered under IC 25-4-1.
(3) "Construction manager" means a person designated as a construction manager by contract who provides professional management services, which contribute to the control of time and the cost and quality of a public construction project, and who performs those services concurrent with architectural and engineering services rendered during the design and construction phases of a construction project.
(4) "Engineer" means the person registered under IC 25-31-1.
(5) "Person" means a natural person, a partnership, a limited liability company, or a corporation.
(6) "Public construction project" means the construction, remodeling, rehabilitation, or repair of any building or other facility of a unit of local government, whether the building or facility is owned by the unit or leased by the unit with an option to purchase under IC 36-1-10 or any other law. However, "public construction project" does not mean highway or bridge construction.
(7) "Unit of local government" includes any county, city, town, township, and any other political subdivision, commission, or agency created under law. However, the term does not include a school corporation or lessor corporation qualifying under IC 20-47-2 or IC 20-47-3.
As added by Acts 1981, P.L.60, SEC.1. Amended by Acts 1982, P.L.41, SEC.1; P.L.8-1993, SEC.67; P.L.25-1995, SEC.10; P.L.2-2006, SEC.31.

IC 5-16-10-2
Limitations on employment of construction managers; contracts with construction managers prohibited
Sec. 2. (a) A unit of local government may not employ the architect or engineer who provided design services on a public construction project or his affiliate, to be the construction manager on the project he designed.     (b) A unit of local government may not let a general contract, or any separate trade contract, to perform work on a public construction project to the construction manager of the project.
As added by Acts 1981, P.L.60, SEC.1.

IC 5-16-10-3
Performance of services constituting practice of architecture and engineering
Sec. 3. The limitations expressed in section 2 of this chapter should not be interpreted to permit any person who is not a registered architect under IC 25-4-1 or a registered engineer under IC 25-31-1 to do any act which constitutes the practice of architecture or engineering nor to prevent any unit of local government from employing any person who is a registered architect under IC 25-4-1 or a registered engineer under IC 25-31-1 to perform services which constitute the practice of architecture or engineering.
As added by Acts 1981, P.L.60, SEC.1.



CHAPTER 11. DISCLOSURE OF ECONOMIC INTERESTS BY CONSULTANTS IN PUBLIC PROJECTS

IC 5-16-11-1
"Clerk" defined
Sec. 1. As used in this chapter, "clerk" has the meaning set forth in IC 36-1-2-4.
As added by P.L.73-1989, SEC.1.



CHAPTER 11.1. PROCUREMENT OF SERVICES OF ARCHITECTS, ENGINEERS, AND LAND SURVEYORS

IC 5-16-11.1-1
"Firm" defined
Sec. 1. As used in this chapter, "firm" means an individual, partnership, limited liability company, corporation, association, joint venture, or any other form of unincorporated enterprise.
As added by P.L.24-1985, SEC.16. Amended by P.L.8-1993, SEC.68.

IC 5-16-11.1-2
"Professional services" defined
Sec. 2. As used in this chapter, "professional services" means those services that are:
(1) within the scope of practice specified by IC 25-4 for architecture, IC 25-31 for professional engineering, or IC 25-21.5 for land surveying; or
(2) performed by any licensed architect, professional engineer, or land surveyor in connection with his professional employment or practice.
As added by P.L.24-1985, SEC.16. Amended by P.L.23-1991, SEC.2.

IC 5-16-11.1-3
"Public agency" defined
Sec. 3. As used in this chapter, "public agency" includes a:
(1) political subdivision as defined in IC 36-1-2-13;
(2) municipally owned utility;
(3) lessor corporation leasing a school building to a school corporation under IC 20-47-2 or IC 20-47-3; or
(4) lessor corporation constructing a public facility to be leased to a political subdivision.
As added by P.L.24-1985, SEC.16. Amended by P.L.2-2006, SEC.32.

IC 5-16-11.1-4
Notice of requirement of professional services
Sec. 4. (a) When professional services are required for a project, a public agency may:
(1) publish notice in accordance with IC 5-3-1;
(2) provide for notice (other than notice in accordance with IC 5-3-1) as it determines is reasonably calculated to inform those performing professional services of a proposed project;
(3) provide for notice in accordance with both subdivisions (1) and (2); or
(4) determine not to provide any notice.
(b) If the public agency provides for notice under subsection (a)(1), (a)(2), or (a)(3), each notice must include:
(1) the location of the project;
(2) a general description of the project;
(3) the general criteria to be used in selecting professional

services firms for the project;
(4) the place where any additional project description or specifications are on file;
(5) the hours of business of the public agency; and
(6) the last date for accepting statements of qualifications from interested parties.
As added by P.L.24-1985, SEC.16. Amended by P.L.51-1988, SEC.1.

IC 5-16-11.1-5
Basis for contracts; compensation
Sec. 5. A public agency may make all contracts for professional services on the basis of competence and qualifications for the type of services to be performed and negotiate compensation that the public agency determines to be reasonable.
As added by P.L.24-1985, SEC.16.



CHAPTER 12.2. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 5-16-12.2-1
"Contracting agency"
Sec. 1. As used in this chapter, "contracting agency" refers to the agency, board, commission, officer, or trustee that enters into a public works contract covered by this article.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-2
"Energy efficient technology"
Sec. 2. As used in this chapter, "energy efficient technology" refers to any of the following:
(1) Geothermal heating and cooling.
(2) Geothermal hot water generation.
(3) Solar hot water generation.
(4) Photovoltaic power generation.
(5) Wind power generation.
(6) Combined heat and power.
(7) Heat recovery chillers.
(8) Condensing boilers and low temperature heat.
(9) Air to air energy recovery devices.
(10) Autoclaved aerated concrete.
(11) Automated meter readers.
(12) Any other energy technology that has long term environmental value, energy efficiency, and cost effectiveness.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-3
Contracting agency to consider energy efficient technologies
Sec. 3. The contracting agency shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-4
Use of energy efficient technologies
Sec. 4. To the extent technically and economically feasible, the contracting agency shall consider the use of energy efficient technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.2.

IC 5-16-12.2-5
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 5. The contracting agency shall keep a record of the following in the public works contract file:
(1) The contacts the contracting agency makes with persons that

provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project.
As added by P.L.159-2003, SEC.2.






ARTICLE 17. PUBLIC PURCHASES

CHAPTER 1. PURCHASES AND LEASES OF PERSONAL PROPERTY BY STATE AGENCIES

IC 5-17-1-1
Compliance with requirements of chapter; limits; exemptions
Sec. 1. (a) This chapter applies to leases of equipment whether or not title passes from the lessor to the lessee. The term "purchaser" as used in this chapter includes persons who make leases for equipment.
(b) Any person, officer, board, commissioner, department, commission, or purchasing agent (designated as purchaser in this chapter) duly authorized and empowered by law or delegated and entrusted with authority to make purchases of material or materials, equipment, goods, and supplies, except current utility bills, or leases of equipment, for any unit of the state shall comply with the requirements of this chapter whenever the total amount of any purchase exceeds ten thousand dollars ($10,000) or total annual rental payment under any lease exceeds five thousand dollars ($5,000).
(c) In all cases of purchase of materials and supplies where the total amount of any such purchase does not exceed the sum of ten thousand dollars ($10,000), and in all cases of the lease of equipment where the annual rental payment does not exceed five thousand dollars ($5,000), the purchaser or lessee may buy or lease in the open market without the giving of notice or the receiving of bids.
(d) All purchases of similar materials, equipment, goods, and supplies by any government unit from a person during a six (6) month period under subsection (c) may not exceed ten thousand dollars ($10,000), and the total annual rental payments to a person under all leases for equipment under subsection (c) may not exceed five thousand dollars ($5,000).
(e) Materials, equipment, goods, and supplies may be purchased, or such equipment may be leased, from the United States government or any agency, division, or instrumentality thereof, without the giving of notice or the receiving of bids.
(Formerly: Acts 1945, c.99, s.1; Acts 1953, c.32, s.1; Acts 1963, c.328, s.1; Acts 1969, c.483, s.1.) As amended by Acts 1977, P.L.61, SEC.1; Acts 1979, P.L.45, SEC.1; Acts 1981, P.L.57, SEC.13; P.L.53-1986, SEC.1.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. PROMPT PAYMENT

IC 5-17-5-1
Penalty for late payments of amounts due on public contracts
Sec. 1. (a) Except as provided in section 2 of this chapter, every state agency and political subdivision shall pay a late payment penalty at a rate of one percent (1%) per month on amounts due on written contracts for public works, personal services, goods and services, equipment, and travel whenever the state agency or political subdivision fails to make timely payment.
(b) Except as provided in subsection (c), for the purposes of this section, payment is timely if:
(1) a check or warrant is mailed or delivered on the date specified for the amount specified in the applicable contract documents, or, if no date is specified, within thirty-five (35) days of:
(A) receipt of goods and services; or
(B) receipt of a properly completed claim.
(2) for any amount required to be withheld under state or federal law, a check or warrant is mailed or delivered in the proper amount on the date the amount may be released under the applicable law.
(c) For the purposes of this section, payment by a political subdivision is timely if:
(1) a date for payment is not specified in an applicable contract;
(2) a claim:
(A) for payment for goods or services; and
(B) that must be approved by a local legislative body or board;
is submitted to the body or board; and
(3) the political subdivision pays the claim within thirty-five (35) days following the first regularly scheduled meeting of the body or board that is held at least ten (10) days after the body or board receives the claim.
As added by P.L.59-1983, SEC.1. Amended by P.L.52-1988, SEC.1; P.L.44-1996, SEC.1; P.L.260-1997(ss), SEC.47.

IC 5-17-5-2
Exemption; "good faith dispute" defined
Sec. 2. (a) Section 1 of this chapter does not apply to the following:
(1) Interagency or intergovernmental transactions.
(2) Amounts payable to employees or prospective employees of state agencies or political subdivisions as reimbursement for expenses.
(3) Claims subject to a good faith dispute, if before the date of timely payment notice of the dispute is:
(A) sent by certified mail;
(B) personally delivered; or             (C) sent in accordance with the procedure in the contract.
(4) Contracts entered into before September 1, 1983.
(5) Contracts related to highway or road construction, reconstruction, or maintenance, if:
(A) the Indiana department of transportation authorizes partial progress payments under IC 8-23-9-14; and
(B) each progress payment does not exceed five hundred dollars ($500).
(6) Claims, contracts, or projects that are to be paid for exclusively with federal funds.
(b) As used in subsection (a)(3), "good faith dispute" means:
(1) a contention by the state or political subdivision that goods delivered or services rendered were:
(A) of less quantity or quality than ordered or specified by contract;
(B) faulty; or
(C) installed improperly; or
(2) any other reason giving cause for the withholding of payment by the state or political subdivision until such dispute is settled.
As added by P.L.59-1983, SEC.1. Amended by P.L.52-1988, SEC.2; P.L.18-1990, SEC.17.

IC 5-17-5-3
Funds for late payment penalties; accrual of late payment penalty; defective claims
Sec. 3. (a) The auditor of state shall pay a late payment penalty on behalf of any state agency required to pay late payment penalties under this chapter. The auditor of state shall pay the penalties from funds designated for administrative costs of the agency receiving the public works, personal services, goods and services, equipment, or travel. The penalties may not be paid from other funds of the state.
(b) Any late payment penalty that remains unpaid at the end of any thirty (30) day period shall be added to the principal amount of the debt and, thereafter, penalties shall accrue on that amount.
(c) In instances where a claim is filled out incorrectly, or where there is any defect or impropriety in a claim submitted, the auditor of state, any division of the Indiana department of administration that accepts claims for payment, or a political subdivision, as appropriate, shall contact the vendor within ten (10) days. An error on the vendor's claim, if corrected within five (5) business days of being so contacted, may not result in the vendor being paid late.
As added by P.L.59-1983, SEC.1. Amended by P.L.44-1996, SEC.2.

IC 5-17-5-4
Late payment penalties to subcontractors; accrual of interest
Sec. 4. (a) This section applies to contractors receiving late payment penalties under section 1 of this chapter.
(b) A contractor who is unable to make timely payments to a subcontractor because of a state agency or political subdivision's

failure to make timely payments to the contractor shall pay interest to the subcontractor at the rate of one percent (1%) per month on the amount due the subcontractor after the contractor receives payment and any penalty paid under this chapter.
(c) Any interest that remains unpaid to the subcontractor at the end of any thirty (30) day period shall be added to the principal amount of the debt. After that time, interest accrues on the aggregate of the principal and unpaid interest.
As added by P.L.52-1988, SEC.3. Amended by P.L.44-1996, SEC.3.

IC 5-17-5-5
List of agencies paying late payment penalties
Sec. 5. (a) The auditor of state shall prepare a list that:
(1) identifies each state agency that has paid, or on whose behalf the auditor of state has paid, a late payment penalty under this chapter; and
(2) states the sum paid by the agency or by the auditor of state on behalf of the agency during the preceding year.
(b) The auditor of state shall submit the list prepared under subsection (a) to:
(1) the governor; and
(2) the budget agency;
before August 1 of each year.
As added by P.L.52-1988, SEC.4. Amended by P.L.44-1996, SEC.4.



CHAPTER 6. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. FEDERAL AID

CHAPTER 1. COOPERATION WITH FEDERAL GOVERNMENT TO RECEIVE BENEFITS

IC 5-19-1-1
Cooperation with federal government
Sec. 1. The state, or any political subdivision thereof, are each hereby authorized and empowered to the full extent authorized by the Constitution of Indiana and not prohibited by law, to accept the provisions of any law of the Congress of the United States of America, or any rule, regulation, order or finding made pursuant thereto, now or hereafter in force, which, upon acceptance, authorizes the state, or any political subdivision thereof, to cooperate with the federal government, or to receive benefits for itself or any of its citizens; and the state, or any political subdivision thereof, is hereby authorized and empowered to do any and all acts, and to make any rule, regulation, order, or finding, that may be necessary to cooperate with the federal government or to effectuate the purposes of any such federal law.
(Formerly: Acts 1947, c.178, s.1.)

IC 5-19-1-2
Acceptance by state
Sec. 2. The acceptance by the state shall be made by the officer, board, bureau, commission, department, or division having authority by law to do the acts to effectuate the purposes of any such federal law, by, and with the consent of the governor.
If there is no officer, board, bureau, commission, department or division having authority by law to do the acts to cooperate with the federal government or to effectuate the purposes of such federal law, and it is a matter which the state has power or authority to do, then the governor may designate or appoint an officer or agency to administer, cooperate with, and effectuate the purposes of such federal law, and such officers or agency so designated or appointed with the approval of the governor shall administer the same.
(Formerly: Acts 1947, c.178, s.2.)

IC 5-19-1-3
Acceptance by political subdivisions
Sec. 3. The acceptance by any political subdivision shall be made by the governing authority of such political subdivision by and with the consent of the appropriating authority of such political subdivision, if expenditures of any public funds of such political subdivision be required. No fund of any said political subdivision shall be expended without due appropriation as provided by law, but said political subdivision may make regular appropriations for the purposes authorized by this chapter or may make them as emergency

appropriations are made.
(Formerly: Acts 1947, c.178, s.3.) As amended by P.L.25-1986, SEC.101.

IC 5-19-1-3.5
Federal funds; appropriation
Sec. 3.5. If any federal funds be received by the state pursuant to the provisions of any such federal law, the same are hereby appropriated for the uses and purposes provided by said federal law, if such appropriation be required.
(Formerly: Acts 1972, P.L.8, SEC.1.)

IC 5-19-1-4
Definitions
Sec. 4. The following words and phrases, as used in this chapter, shall, for the purposes of this chapter, unless a different meaning appears from the context, have the following meanings:
(a) The singular shall include the plural and the plural shall include the singular as requisite.
(b) The term "state" shall mean and include the state of Indiana, the governor of the state of Indiana, any agency of the state of Indiana designated by the governor to receive federal aid, and any officer, board, bureau, commission, division, or department. The term "governor" shall mean the governor of the state of Indiana.
(c) The term "political subdivision" shall mean and include any county of Indiana, any civil township of Indiana, any civil incorporated city or town of Indiana, any school corporation of any township, city, or town of Indiana, or any other territorial subdivision of the state recognized or designated in any law, any public utility entity not privately owned, any public sewage disposal entity, any public flood control or levee district or entity, any public drainage district or entity, any public sanitary district or entity, and any public improvement district authority or entity authorized to levy taxes or assessments.
(Formerly: Acts 1947, c.178, s.5.) As amended by P.L.25-1986, SEC.102.



CHAPTER 1.5. GRANT ANTICIPATION NOTES

IC 5-19-1.5-1
Definitions
Sec. 1. As used in this chapter:
(a) The term "borrower" means any county, any incorporated city or town, any special taxing district, any regional sewer or water district, all other political units now existing or hereafter created, and any not-for-profit corporation eligible for federal or state grants.
(b) The term "governing body" means the legislative body of the borrower.
(c) The term "grant" means any moneys to be received from the United States government or any of its agencies, or the state of Indiana, or any of its agencies, intended to be used for the construction of facilities for any waterworks systems or facilities for sewage works system, or the construction or improvement of any other public works which the borrower may lawfully undertake as to which a grant has been made by the granting agency.
(d) The term "person" means any person, firm, corporation, limited liability company, governmental agency, or lending institution.
(e) The term "project" means the facilities, public works or undertaking for which the grant is made applicable.
As added by Acts 1981, P.L.61, SEC.1. Amended by P.L.8-1993, SEC.71.

IC 5-19-1.5-2
Authorization; terms
Sec. 2. Any borrower to which a grant has been allocated, pending the receipt thereof, but within the limitation set forth in this chapter, may borrow from any person and evidence the debt so incurred by a note, or a series of notes of equal or unequal amounts, executed by at least two (2) officers or one (1) officer and one (1) employee as authorized by the governing body of the borrower and containing such terms and provisions as may be prescribed by the governing body of the borrower. Any note shall mature not more than three (3) years from the date of issuance and may pledge for the payment of the principal and interest therefor, the proceeds of the grant and any revenue which may be derived from the facility being constructed or improved by the proceeds of the note or notes. However, no amounts may be borrowed in anticipation of a grant until a written contract is received from the grantor indicating that the grant is forthcoming.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-3
Maximum amounts; prepayment upon receipt of grants
Sec. 3. The maximum amount of any loan made pursuant to this chapter shall not exceed eighty percent (80%) of the estimated amount of the grant in anticipation of which the loan is made.

Further, the borrower shall make prepayments on the outstanding balance of its note, or retire one (1) or more of its series of outstanding notes, promptly upon partial receipt of grant funds so that the outstanding amount of any loan made pursuant to the provisions of this chapter shall not exceed the balance of the grant funds yet to be received.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-4
Sale
Sec. 4. The governing body may arrange the issuance and sale of grant anticipation notes either at a public or a private negotiated sale.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-5
Application of proceeds
Sec. 5. It shall be the duty of the governing body to apply the proceeds of any obligations issued pursuant to this chapter to those items of cost for which the grant has been allocated by the granting agencies, or as to revenue sharing funds, by the governing body. The purchaser of any obligations shall not be liable for the proper application of the proceeds, or to insure that the maximum amount of the loan stays within the maximum limits as grant funds are from time to time received by the borrower.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-6
Tax exemption
Sec. 6. All obligations issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by IC 6-8-5.
As added by Acts 1981, P.L.61, SEC.1.

IC 5-19-1.5-7
Indiana economic development corporation; authorization to make grant anticipation loans
Sec. 7. Notwithstanding anything to the contrary in IC 5-28-8, the Indiana economic development corporation may make grant anticipation loans as authorized by this chapter from the fund established by IC 5-28-8-5.
As added by Acts 1981, P.L.61, SEC.1. Amended by P.L.4-2005, SEC.30.

IC 5-19-1.5-8
Advertisements for bids; inclusion of notice of financing under chapter
Sec. 8. A borrower may not finance a project with loans authorized by this chapter unless that fact is included in all advertisements for bids for construction work on that project.
As added by Acts 1981, P.L.61, SEC.1.






ARTICLE 20. HOUSING

CHAPTER 1. INDIANA HOUSING AND COMMUNITY DEVELOPMENT AUTHORITY

IC 5-20-1-1
Legislative findings and declaration of public policy
Sec. 1. Legislative Findings and Declaration of Public Policy. It is hereby declared:
(1) that there exists in the state of Indiana a need for safe and sanitary residential housing within the financial means of low and moderate income persons and families, a need which unmet is a threat to the health, safety, morals and welfare of Indiana residents and which will require an excessive expenditure of public funds for the social problems thus created;
(2) that private enterprise and investment will more adequately be able to produce the needed construction of decent, safe and sanitary residential housing at prices or rentals which persons and families of low and moderate income can afford, or to achieve the urgently needed rehabilitation of much of the present low and moderate income housing; that it is imperative that the supply of residential housing for persons and families of low and moderate income displaced by public actions or natural disaster be increased; and that private enterprise and investment be encouraged to sponsor, build and rehabilitate residential housing for such persons and families;
(3) that the provision of decent, safe and sanitary housing for persons and families of low and moderate income who would otherwise be unable to obtain adequate housing at costs they could afford is a valid public purpose for which public money may be spent;
(4) that there exists a need in Indiana to stimulate the residential housing industry; that public employees have unmet needs with regard to residential housing; that state retirement plans need additional, safe avenues for investment; and that the provision of money for mortgage loans through the issuance of mortgage-backed bonds or notes will in part meet these needs; and
(5) that the necessity in the public interest and welfare for the provisions of this chapter is hereby declared a matter of legislative determination.
As added by Acts 1978, P.L.28, SEC.1. Amended by Acts 1982, P.L.35, SEC.2.

IC 5-20-1-2 Version a
Definitions
Note: This version of section effective until 7-1-2006. See also following versions of this section amended by P.L.145-2006, SEC.11,

effective 7-1-2006, and amended by P.L.181-2006, SEC.17, effective 7-1-2006.
Sec. 2. As used in this chapter:
"Assisted" means, with respect to a loan:
(1) the payment by the United States or any duly authorized agency of the United States of assistance payments, interest payments, or mortgage reduction payments with respect to such loan; or
(2) the provision of insurance, guaranty, security, collateral, subsidies, or other forms of assistance or aid acceptable to the authority for the making, holding, or selling of a loan from the United States, any duly authorized agency of the United States, or any entity or corporation acceptable to the authority, other than the sponsor.
"Authority" means the Indiana housing and community development authority created under this chapter.
"Bonds" or "notes" means the bonds or notes authorized to be issued by the authority under this chapter.
"Development costs" means the costs approved by the authority as appropriate expenditures and credits which may be incurred by sponsors, builders, and developers of residential housing prior to commitment and initial advance of the proceeds of a construction loan or of a mortgage, including but not limited to:
(1) payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the authority, payments for the purchase of such properties;
(2) legal, organizational, and marketing expenses, including payments of attorney's fees, project manager, clerical, and other incidental expenses;
(3) payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;
(4) expenses for surveys as to need and market analyses;
(5) necessary application and other fees;
(6) credits allowed by the authority to recognize the value of service provided at no cost by the sponsors, builders, or developers; and
(7) such other expenses as the authority deems appropriate for the purposes of this chapter.
"Governmental agency" means any department, division, public agency, political subdivision, or other public instrumentality of the state of Indiana, the federal government, any other state or public agency, or any two (2) or more thereof.
"Construction loan" means a loan to provide interim financing for the acquisition or construction of single family residential housing, including land development.
"Mortgage" or "mortgage loan" means a loan to provide permanent financing for:
(1) the rehabilitation, acquisition, or construction of single family residential housing, including land development; or         (2) the weatherization of single family residences.
"Mortgage lender" means a bank, trust company, savings bank, savings association, credit union, national banking association, federal savings association or federal credit union maintaining an office in this state, a public utility (as defined in IC 8-1-2-1), a gas utility system organized under IC 8-1-11.1, an insurance company authorized to do business in this state, or any mortgage banking firm or mortgagee authorized to do business in this state and approved by either the authority or the Department of Housing and Urban Development.
"Land development" means the process of acquiring land primarily for residential housing construction for persons and families of low and moderate income and making, installing, or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction.
"Obligations" means any bonds or notes authorized to be issued by the authority under this chapter.
"Persons and families of low and moderate income" means persons and families of insufficient personal or family income to afford adequate housing as determined by the standards established by the authority, and in determining such standards the authority shall take into account the following:
(1) The amount of total income of such persons and families available for housing needs.
(2) The size of the family.
(3) The cost and condition of housing facilities available in the different geographic areas of the state.
(4) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing sanitary, decent, and safe housing.
The standards shall, however, comply with the applicable limitations of section 4(b) of this chapter.
"Residential facility for children" means a facility:
(1) that provides residential services to individuals who are:
(A) under twenty-one (21) years of age; and
(B) adjudicated to be children in need of services under IC 31-34 (or IC 31-6-4 before its repeal) or delinquent children under IC 31-37 (or IC 31-6-4 before its repeal); and
(2) that is:
(A) a child caring institution that is or will be licensed under IC 12-17.4;
(B) a residential facility that is or will be licensed under IC 12-28-5; or
(C) a facility that is or will be certified by the division of mental health and addiction under IC 12-23.
"Residential facility for the developmentally disabled" means a

facility that is approved for use in a community residential program for the developmentally disabled under IC 12-11-1.1.
"Residential facility for the mentally ill" means a facility that is approved by the division of mental health and addiction for use in a community residential program for the mentally ill under IC 12-22-2-3(1), IC 12-22-2-3(2), IC 12-22-2-3(3), or IC 12-22-2-3(4).
"Residential housing" means a specific work or improvement undertaken primarily to provide single or multiple family housing for rental or sale to persons and families of low and moderate income, including the acquisition, construction, or rehabilitation of lands, buildings, and improvements to the housing, and such other nonhousing facilities as may be incidental or appurtenant to the housing.
"Sponsors", "builders", or "developers" means corporations, associations, partnerships, limited liability companies, or other entities and consumer housing cooperatives organized pursuant to law for the primary purpose of providing housing to low and moderate income persons and families.
"State" means the state of Indiana.
"Tenant programs and services" means services and activities for persons and families living in residential housing, including the following:
(1) Counseling on household management, housekeeping, budgeting, and money management.
(2) Child care and similar matters.
(3) Access to available community services related to job training and placement, education, health, welfare, and other community services.
(4) Guard and other matters related to the physical security of the housing residents.
(5) Effective management-tenant relations, including tenant participation in all aspects of housing administration, management, and maintenance.
(6) Physical improvements of the housing, including buildings, recreational and community facilities, safety measures, and removal of code violations.
(7) Advisory services for tenants in the creation of tenant organizations which will assume a meaningful and responsible role in the planning and carrying out of housing affairs.
(8) Procedures whereby tenants, either individually or in a group, may be given a hearing on questions relating to management policies and practices either in general or in relation to an individual or family.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.60-1983, SEC.1; P.L.39-1984, SEC.1; P.L.40-1984, SEC.1; P.L.28-1985, SEC.3; P.L.2-1992, SEC.54; P.L.81-1992, SEC.3; P.L.1-1993, SEC.26; P.L.8-1993, SEC.72; P.L.61-1993, SEC.1; P.L.62-1993, SEC.1; P.L.1-1994, SEC.22; P.L.1-1997, SEC.36; P.L.79-1998, SEC.10; P.L.272-1999, SEC.4; P.L.215-2001, SEC.8; P.L.1-2006,

SEC.105.

IC 5-20-1-2 Version b
Definitions
Note: This version of section amended by P.L.145-2006, SEC.11, effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006, and following version of this section amended by P.L.181-2006, SEC.17, effective 7-1-2006.
Sec. 2. As used in this chapter:
"Assisted" means, with respect to a loan:
(1) the payment by the United States or any duly authorized agency of the United States of assistance payments, interest payments, or mortgage reduction payments with respect to such loan; or
(2) the provision of insurance, guaranty, security, collateral, subsidies, or other forms of assistance or aid acceptable to the authority for the making, holding, or selling of a loan from the United States, any duly authorized agency of the United States, or any entity or corporation acceptable to the authority, other than the sponsor.
"Authority" means the Indiana housing and community development authority created under this chapter.
"Bonds" or "notes" means the bonds or notes authorized to be issued by the authority under this chapter.
"Development costs" means the costs approved by the authority as appropriate expenditures and credits which may be incurred by sponsors, builders, and developers of residential housing prior to commitment and initial advance of the proceeds of a construction loan or of a mortgage, including but not limited to:
(1) payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the authority, payments for the purchase of such properties;
(2) legal, organizational, and marketing expenses, including payments of attorney's fees, project manager, clerical, and other incidental expenses;
(3) payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;
(4) expenses for surveys as to need and market analyses;
(5) necessary application and other fees;
(6) credits allowed by the authority to recognize the value of service provided at no cost by the sponsors, builders, or developers; and
(7) such other expenses as the authority deems appropriate for the purposes of this chapter.
"Governmental agency" means any department, division, public agency, political subdivision, or other public instrumentality of the state of Indiana, the federal government, any other state or public agency, or any two (2) or more thereof.
"Construction loan" means a loan to provide interim financing for

the acquisition or construction of single family residential housing, including land development.
"Mortgage" or "mortgage loan" means a loan to provide permanent financing for:
(1) the rehabilitation, acquisition, or construction of single family residential housing, including land development; or
(2) the weatherization of single family residences.
"Mortgage lender" means a bank, trust company, savings bank, savings association, credit union, national banking association, federal savings association or federal credit union maintaining an office in this state, a public utility (as defined in IC 8-1-2-1), a gas utility system organized under IC 8-1-11.1, an insurance company authorized to do business in this state, or any mortgage banking firm or mortgagee authorized to do business in this state and approved by either the authority or the Department of Housing and Urban Development.
"Land development" means the process of acquiring land primarily for residential housing construction for persons and families of low and moderate income and making, installing, or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction.
"Obligations" means any bonds or notes authorized to be issued by the authority under this chapter.
"Persons and families of low and moderate income" means persons and families of insufficient personal or family income to afford adequate housing as determined by the standards established by the authority, and in determining such standards the authority shall take into account the following:
(1) The amount of total income of such persons and families available for housing needs.
(2) The size of the family.
(3) The cost and condition of housing facilities available in the different geographic areas of the state.
(4) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing sanitary, decent, and safe housing.
The standards shall, however, comply with the applicable limitations of section 4(b) of this chapter.
"Residential facility for children" means a facility:
(1) that provides residential services to individuals who are:
(A) under twenty-one (21) years of age; and
(B) adjudicated to be children in need of services under IC 31-34 (or IC 31-6-4 before its repeal) or delinquent children under IC 31-37 (or IC 31-6-4 before its repeal); and
(2) that is:
(A) a child caring institution that is or will be licensed under

IC 31-27;
(B) a residential facility that is or will be licensed under IC 12-28-5; or
(C) a facility that is or will be certified by the division of mental health and addiction under IC 12-23.
"Residential facility for the developmentally disabled" means a facility that is approved for use in a community residential program for the developmentally disabled under IC 12-11-1.1.
"Residential facility for the mentally ill" means a facility that is approved by the division of mental health and addiction for use in a community residential program for the mentally ill under IC 12-22-2-3(1), IC 12-22-2-3(2), IC 12-22-2-3(3), or IC 12-22-2-3(4).
"Residential housing" means a specific work or improvement undertaken primarily to provide single or multiple family housing for rental or sale to persons and families of low and moderate income, including the acquisition, construction, or rehabilitation of lands, buildings, and improvements to the housing, and such other nonhousing facilities as may be incidental or appurtenant to the housing.
"Sponsors", "builders", or "developers" means corporations, associations, partnerships, limited liability companies, or other entities and consumer housing cooperatives organized pursuant to law for the primary purpose of providing housing to low and moderate income persons and families.
"State" means the state of Indiana.
"Tenant programs and services" means services and activities for persons and families living in residential housing, including the following:
(1) Counseling on household management, housekeeping, budgeting, and money management.
(2) Child care and similar matters.
(3) Access to available community services related to job training and placement, education, health, welfare, and other community services.
(4) Guard and other matters related to the physical security of the housing residents.
(5) Effective management-tenant relations, including tenant participation in all aspects of housing administration, management, and maintenance.
(6) Physical improvements of the housing, including buildings, recreational and community facilities, safety measures, and removal of code violations.
(7) Advisory services for tenants in the creation of tenant organizations which will assume a meaningful and responsible role in the planning and carrying out of housing affairs.
(8) Procedures whereby tenants, either individually or in a group, may be given a hearing on questions relating to management policies and practices either in general or in relation to an individual or family. As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.60-1983, SEC.1; P.L.39-1984, SEC.1; P.L.40-1984, SEC.1; P.L.28-1985, SEC.3; P.L.2-1992, SEC.54; P.L.81-1992, SEC.3; P.L.1-1993, SEC.26; P.L.8-1993, SEC.72; P.L.61-1993, SEC.1; P.L.62-1993, SEC.1; P.L.1-1994, SEC.22; P.L.1-1997, SEC.36; P.L.79-1998, SEC.10; P.L.272-1999, SEC.4; P.L.215-2001, SEC.8; P.L.1-2006, SEC.105; P.L.145-2006, SEC.11.

IC 5-20-1-2 Version c
Definitions
Note: This version of section amended by P.L.181-2006, SEC.17, effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006, and preceding version of this section amended by P.L.145-2006, SEC.11, effective 7-1-2006.
Sec. 2. As used in this chapter:
"Assisted" means, with respect to a loan:
(1) the payment by the United States or any duly authorized agency of the United States of assistance payments, interest payments, or mortgage reduction payments with respect to such loan; or
(2) the provision of insurance, guaranty, security, collateral, subsidies, or other forms of assistance or aid acceptable to the authority for the making, holding, or selling of a loan from the United States, any duly authorized agency of the United States, or any entity or corporation acceptable to the authority, other than the sponsor.
"Authority" means the Indiana housing and community development authority created by section 3 of this chapter.
"Bonds" or "notes" means the bonds or notes authorized to be issued by the authority under this chapter.
"Development costs" means the costs approved by the authority as appropriate expenditures and credits which may be incurred by sponsors, builders, and developers of residential housing prior to commitment and initial advance of the proceeds of a construction loan or of a mortgage, including but not limited to:
(1) payments for options to purchase properties on the proposed residential housing site, deposits on contracts of purchase, or, with prior approval of the authority, payments for the purchase of such properties;
(2) legal, organizational, and marketing expenses, including payments of attorney's fees, project manager, clerical, and other incidental expenses;
(3) payment of fees for preliminary feasibility studies and advances for planning, engineering, and architectural work;
(4) expenses for surveys as to need and market analyses;
(5) necessary application and other fees;
(6) credits allowed by the authority to recognize the value of service provided at no cost by the sponsors, builders, or developers; and
(7) such other expenses as the authority deems appropriate for

the purposes of this chapter.
"Governmental agency" means any department, division, public agency, political subdivision, or other public instrumentality of the state of Indiana, the federal government, any other state or public agency, or any two (2) or more thereof.
"Construction loan" means a loan to provide interim financing for the acquisition or construction of single family residential housing, including land development.
"Mortgage" or "mortgage loan" means a loan to provide permanent financing for:
(1) the rehabilitation, acquisition, or construction of single family residential housing, including land development; or
(2) the weatherization of single family residences.
"Mortgage lender" means a bank, trust company, savings bank, savings association, credit union, national banking association, federal savings association or federal credit union maintaining an office in this state, a public utility (as defined in IC 8-1-2-1), a gas utility system organized under IC 8-1-11.1, an insurance company authorized to do business in this state, or any mortgage banking firm or mortgagee authorized to do business in this state and approved by either the authority or the Department of Housing and Urban Development.
"Land development" means the process of acquiring land primarily for residential housing construction for persons and families of low and moderate income and making, installing, or constructing nonresidential housing improvements, including water, sewer, and other utilities, roads, streets, curbs, gutters, sidewalks, storm drainage facilities, and other installations or works, whether on or off the site, which the authority deems necessary or desirable to prepare such land primarily for residential housing construction.
"Obligations" means any bonds or notes authorized to be issued by the authority under this chapter.
"Persons and families of low and moderate income" means persons and families of insufficient personal or family income to afford adequate housing as determined by the standards established by the authority, and in determining such standards the authority shall take into account the following:
(1) The amount of total income of such persons and families available for housing needs.
(2) The size of the family.
(3) The cost and condition of housing facilities available in the different geographic areas of the state.
(4) The ability of such persons and families to compete successfully in the private housing market and to pay the amounts at which private enterprise is providing sanitary, decent, and safe housing.
The standards shall, however, comply with the applicable limitations of section 4(b) of this chapter.
"Residential facility for children" means a facility:
(1) that provides residential services to individuals who are:             (A) under twenty-one (21) years of age; and
(B) adjudicated to be children in need of services under IC 31-34 (or IC 31-6-4 before its repeal) or delinquent children under IC 31-37 (or IC 31-6-4 before its repeal); and
(2) that is:
(A) a child caring institution that is or will be licensed under IC 12-17.4;
(B) a residential facility that is or will be licensed under IC 12-28-5; or
(C) a facility that is or will be certified by the division of mental health and addiction under IC 12-23.
"Residential facility for the developmentally disabled" means a facility that is approved for use in a community residential program for the developmentally disabled under IC 12-11-1.1.
"Residential facility for the mentally ill" means a facility that is approved by the division of mental health and addiction for use in a community residential program for the mentally ill under IC 12-22-2-3(1), IC 12-22-2-3(2), IC 12-22-2-3(3), or IC 12-22-2-3(4).
"Residential housing" means a specific work or improvement undertaken primarily to provide single or multiple family housing for rental or sale to persons and families of low and moderate income, including the acquisition, construction, or rehabilitation of lands, buildings, and improvements to the housing, and such other nonhousing facilities as may be incidental or appurtenant to the housing.
"Sponsors", "builders", or "developers" means corporations, associations, partnerships, limited liability companies, or other entities and consumer housing cooperatives organized pursuant to law for the primary purpose of providing housing to low and moderate income persons and families.
"State" means the state of Indiana.
"Tenant programs and services" means services and activities for persons and families living in residential housing, including the following:
(1) Counseling on household management, housekeeping, budgeting, and money management.
(2) Child care and similar matters.
(3) Access to available community services related to job training and placement, education, health, welfare, and other community services.
(4) Guard and other matters related to the physical security of the housing residents.
(5) Effective management-tenant relations, including tenant participation in all aspects of housing administration, management, and maintenance.
(6) Physical improvements of the housing, including buildings, recreational and community facilities, safety measures, and removal of code violations.
(7) Advisory services for tenants in the creation of tenant

organizations which will assume a meaningful and responsible role in the planning and carrying out of housing affairs.
(8) Procedures whereby tenants, either individually or in a group, may be given a hearing on questions relating to management policies and practices either in general or in relation to an individual or family.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.60-1983, SEC.1; P.L.39-1984, SEC.1; P.L.40-1984, SEC.1; P.L.28-1985, SEC.3; P.L.2-1992, SEC.54; P.L.81-1992, SEC.3; P.L.1-1993, SEC.26; P.L.8-1993, SEC.72; P.L.61-1993, SEC.1; P.L.62-1993, SEC.1; P.L.1-1994, SEC.22; P.L.1-1997, SEC.36; P.L.79-1998, SEC.10; P.L.272-1999, SEC.4; P.L.215-2001, SEC.8; P.L.1-2006, SEC.105; P.L.181-2006, SEC.17.

IC 5-20-1-3
Authority creation; membership; terms; expenses
Sec. 3. (a) There is created a public body corporate and politic of the state of Indiana to be known as the "Indiana housing and community development authority". The authority shall consist of the following seven (7) members:
(1) The lieutenant governor or the lieutenant governor's designee.
(2) The treasurer of state, or the treasurer of state's designee.
(3) The public finance director of the Indiana finance authority, or the public finance director's designee.
(4) Four (4) members appointed by the governor.
Not more than three (3) of the members of the authority appointed under subdivision (4) shall be members of the same political party. Members of the authority appointed by the governor shall serve for a term of four (4) years, except that all vacancies shall be filled for the unexpired term. However, any appointed member of the authority shall be removable at the pleasure of the governor, with or without cause. A member of the authority shall receive no compensation for the member's services but shall be entitled to reimbursement for the necessary expenses, including traveling expenses, incurred in the discharge of the member's duties. Each member shall hold office until the member's successor has been appointed and has qualified. A certificate of appointment or reappointment of any members shall be filed with the authority and this certificate shall be conclusive evidence of the due and proper appointments of the member.
(b) The powers of the authority shall be vested in the members thereof in office from time to time. A majority of the members of the authority shall constitute a quorum for the purposes of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number. Meetings of the members of the authority may be held anywhere within or outside the state.
(c) The governor shall appoint a chairman and vice-chairman from

the members of the authority. The governor shall appoint an executive director for the authority, who shall serve at the pleasure of the governor and receive compensation as fixed by the authority. The authority shall employ legal and technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. The authority may also engage independent legal counsel to assist it. The authority may delegate to one (1) or more of its agents or employees such powers or duties as it may deem proper.
(d) The authority may also contract with any entity, including the Indiana finance authority, to provide staff or services, including the functions of the executive director and employees of the authority, under such terms as the authority determines.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.235-2005, SEC.86.

IC 5-20-1-3.5
Surety bonds
Sec. 3.5. Before the issuance of any bonds under this chapter:
(1) the executive director of the authority;
(2) each member of the authority; and
(3) any other employee or agent of the authority authorized by resolution of the authority to handle funds or sign checks;
shall execute a surety bond in the penal sum of fifty thousand dollars ($50,000). If an individual described in subdivisions (1) through (3) is already covered by a bond required by state law, the individual need not obtain another bond if the bond required by state law is in at least the penal sum specified in this section and covers the individual's activities for the authority. In lieu of this bond, the chairman of the authority may execute a blanket surety bond covering each member, the executive director, and the employees or other officers of the authority. Each surety bond must be conditioned upon the faithful performance of the individual's duties, and shall be issued by a surety company authorized to transact business in Indiana as surety. At all times after the issuance of any surety bonds, these surety bonds shall be maintained in full force and effect. All costs of the surety bonds shall be borne by the authority.
As added by P.L.235-2005, SEC.87.

IC 5-20-1-4 Version a
Powers of the authority
Note: This version of section amended by P.L.145-2006, SEC.12. See also following version of this section amended by P.L.181-2006, SEC.18.
Sec. 4. (a) The authority has all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the power:
(1) to make or participate in the making of construction loans to sponsors of multiple family residential housing that is federally assisted or assisted by a government sponsored enterprise, such

as the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Agricultural Mortgage Corporation, the Federal Home Loan Bank, and other similar entities approved by the authority;
(2) to make or participate in the making of mortgage loans to sponsors of multiple family residential housing that is federally assisted or assisted by a government sponsored enterprise, such as the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Agricultural Mortgage Corporation, the Federal Home Loan Bank, and other similar entities approved by the authority;
(3) to purchase or participate in the purchase from mortgage lenders of mortgage loans made to persons of low and moderate income for residential housing;
(4) to make loans to mortgage lenders for the purpose of furnishing funds to such mortgage lenders to be used for making mortgage loans for persons and families of low and moderate income. However, the obligation to repay loans to mortgage lenders shall be general obligations of the respective mortgage lenders and shall bear such date or dates, shall mature at such time or times, shall be evidenced by such note, bond, or other certificate of indebtedness, shall be subject to prepayment, and shall contain such other provisions consistent with the purposes of this chapter as the authority shall by rule or resolution determine;
(5) to collect and pay reasonable fees and charges in connection with making, purchasing, and servicing of its loans, notes, bonds, commitments, and other evidences of indebtedness;
(6) to acquire real property, or any interest in real property, by conveyance, including purchase in lieu of foreclosure, or foreclosure, to own, manage, operate, hold, clear, improve, and rehabilitate such real property and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber such real property where such use of real property is necessary or appropriate to the purposes of the authority;
(7) to sell, at public or private sale, all or any part of any mortgage or other instrument or document securing a construction loan, a land development loan, a mortgage loan, or a loan of any type permitted by this chapter;
(8) to procure insurance against any loss in connection with its operations in such amounts and from such insurers as it may deem necessary or desirable;
(9) to consent, subject to the provisions of any contract with noteholders or bondholders which may then exist, whenever it deems it necessary or desirable in the fulfillment of its purposes to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any mortgage loan, mortgage loan commitment, construction loan, loan to lender, or contract or agreement of any kind to which the authority is a party;         (10) to enter into agreements or other transactions with any federal, state, or local governmental agency for the purpose of providing adequate living quarters for such persons and families in cities and counties where a need has been found for such housing;
(11) to include in any borrowing such amounts as may be deemed necessary by the authority to pay financing charges, interest on the obligations (for a period not exceeding the period of construction and a reasonable time thereafter or if the housing is completed, two (2) years from the date of issue of the obligations), consultant, advisory, and legal fees and such other expenses as are necessary or incident to such borrowing;
(12) to make and publish rules respecting its lending programs and such other rules as are necessary to effectuate the purposes of this chapter;
(13) to provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents and potential residents, including housing selection and purchase procedures, family budgeting, property use and maintenance, household management, and utilization of community resources;
(14) to promote research and development in scientific methods of constructing low cost residential housing of high durability;
(15) to encourage community organizations to participate in residential housing development;
(16) to make, execute, and effectuate any and all agreements or other documents with any governmental agency or any person, corporation, association, partnership, limited liability company, or other organization or entity necessary or convenient to accomplish the purposes of this chapter;
(17) to accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance and any other aid from any source whatsoever and to agree to, and to comply with, conditions attached thereto;
(18) to sue and be sued in its own name, plead and be impleaded;
(19) to maintain an office in the city of Indianapolis and at such other place or places as it may determine;
(20) to adopt an official seal and alter the same at pleasure;
(21) to adopt and from time to time amend and repeal bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies in connection with the performance of its functions and duties;
(22) to employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor;
(23) notwithstanding IC 5-13, but subject to the requirements of any trust agreement entered into by the authority, to invest:             (A) the authority's money, funds, and accounts;
(B) any money, funds, and accounts in the authority's custody; and
(C) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority;
(24) to make or participate in the making of construction loans, mortgage loans, or both, to individuals, partnerships, limited liability companies, corporations, and organizations for the construction of residential facilities for the developmentally disabled or for the mentally ill or for the acquisition or renovation, or both, of a facility to make it suitable for use as a new residential facility for the developmentally disabled or for the mentally ill;
(25) to make or participate in the making of construction and mortgage loans to individuals, partnerships, corporations, limited liability companies, and organizations for the construction, rehabilitation, or acquisition of residential facilities for children;
(26) to purchase or participate in the purchase of mortgage loans from:
(A) public utilities (as defined in IC 8-1-2-1); or
(B) municipally owned gas utility systems organized under IC 8-1.5;
if those mortgage loans were made for the purpose of insulating and otherwise weatherizing single family residences in order to conserve energy used to heat and cool those residences;
(27) to provide financial assistance to mutual housing associations (IC 5-20-3) in the form of grants, loans, or a combination of grants and loans for the development of housing for low and moderate income families;
(28) to service mortgage loans made or acquired by the authority and to impose and collect reasonable fees and charges in connection with such servicing; and
(29) subject to the authority's investment policy, to enter into swap agreements (as defined in IC 8-9.5-9-4) in accordance with IC 8-9.5-9-5 and IC 8-9.5-9-7.
The omission of a power from the list in this subsection does not imply that the authority lacks that power. The authority may exercise any power that is not listed in this subsection but is consistent with the powers listed in this subsection to the extent that the power is not expressly denied by the Constitution of the State of Indiana or by another statute.
(b) The authority shall structure and administer any program conducted under subsection (a)(3) or (a)(4) in order to assure that no mortgage loan shall knowingly be made to a person whose adjusted family income shall exceed one hundred twenty-five percent (125%) of the median income for the geographic area within which the person resides and at least forty percent (40%) of the mortgage loans so financed shall be for persons whose adjusted family income shall

be below eighty percent (80%) of the median income for such area.
(c) In addition to the powers set forth in subsection (a), the authority may, with the proceeds of bonds and notes sold to retirement plans covered by IC 5-10-1.7, structure and administer a program of purchasing or participating in the purchasing from mortgage lenders of mortgage loans made to qualified members of retirement plans and other individuals. The authority shall structure and administer any program conducted under this subsection to assure that:
(1) each mortgage loan is made as a first mortgage loan for real property:
(A) that is a single family dwelling, including a condominium or townhouse, located in Indiana;
(B) for a purchase price of not more than ninety-five thousand dollars ($95,000);
(C) to be used as the purchaser's principal residence; and
(D) for which the purchaser has made a down payment in an amount determined by the authority;
(2) no mortgage loan exceeds seventy-five thousand dollars ($75,000);
(3) any bonds or notes issued which are backed by mortgage loans purchased by the authority under this subsection shall be offered for sale to the retirement plans covered by IC 5-10-1.7; and
(4) qualified members of a retirement plan shall be given preference with respect to the mortgage loans that in the aggregate do not exceed the amount invested by their retirement plan in bonds and notes issued by the authority that are backed by mortgage loans purchased by the authority under this subsection.
(d) As used in this section, "a qualified member of a retirement plan" means an active or retired member:
(1) of a retirement plan covered by IC 5-10-1.7 that has invested in bonds and notes issued by the authority that are backed by mortgage loans purchased by the authority under subsection (c); and
(2) who for a minimum of two (2) years preceding the member's application for a mortgage loan has:
(A) been a full-time state employee, teacher, judge, police officer, or firefighter;
(B) been a full-time employee of a political subdivision participating in the public employees' retirement fund;
(C) been receiving retirement benefits from the retirement plan; or
(D) a combination of employment and receipt of retirement benefits equaling at least two (2) years.
(e) Beginning with the 1991 program year, the authority, when directed by the governor, shall administer:
(1) the rental rehabilitation program established by the Housing Assistance Act of 1937 (42 U.S.C. 1437o); and         (2) federal funds allocated to the rental rehabilitation program under the Housing Assistance Act of 1937 (42 U.S.C. 1437o).
(f) The authority may contract with the division of family resources and the department of commerce so that the authority may administer the program and funds described under subsection (e) for program years before 1991.
(g) Beginning May 15, 2005, the authority shall identify, promote, assist, and fund home ownership education programs conducted throughout Indiana by nonprofit counseling agencies certified by the authority using funds appropriated under section 27 of this chapter. The attorney general and the entities listed in IC 4-6-12-4(a)(1) through IC 4-6-12-4(a)(10) shall cooperate with the authority in implementing this subsection.
As added by Acts 1978, P.L.28, SEC.1. Amended by Acts 1982, P.L.35, SEC.3; P.L.60-1983, SEC.2; P.L.39-1984, SEC.2; P.L.3-1989, SEC.30; P.L.69-1989, SEC.2; P.L.14-1991, SEC.3; P.L.2-1992, SEC.55; P.L.8-1993, SEC.73; P.L.27-1993, SEC.16; P.L.1-1994, SEC.23; P.L.235-2005, SEC.88; P.L.145-2006, SEC.12.

IC 5-20-1-4 Version b
Powers of the authority
Note: This version of section amended by P.L.181-2006, SEC.18. See also preceding version of this section amended by P.L.145-2006, SEC.12.
Sec. 4. (a) The authority has all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including the power:
(1) to make or participate in the making of construction loans to sponsors of multiple family residential housing that is federally assisted or assisted by a government sponsored enterprise, such as the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Agricultural Mortgage Corporation, the Federal Home Loan Bank, and other similar entities approved by the authority;
(2) to make or participate in the making of mortgage loans to sponsors of multiple family residential housing that is federally assisted or assisted by a government sponsored enterprise, such as the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Agricultural Mortgage Corporation, the Federal Home Loan Bank, and other similar entities approved by the authority;
(3) to purchase or participate in the purchase from mortgage lenders of mortgage loans made to persons of low and moderate income for residential housing;
(4) to make loans to mortgage lenders for the purpose of furnishing funds to such mortgage lenders to be used for making mortgage loans for persons and families of low and moderate income. However, the obligation to repay loans to mortgage lenders shall be general obligations of the respective mortgage lenders and shall bear such date or dates, shall mature

at such time or times, shall be evidenced by such note, bond, or other certificate of indebtedness, shall be subject to prepayment, and shall contain such other provisions consistent with the purposes of this chapter as the authority shall by rule or resolution determine;
(5) to collect and pay reasonable fees and charges in connection with making, purchasing, and servicing of its loans, notes, bonds, commitments, and other evidences of indebtedness;
(6) to acquire real property, or any interest in real property, by conveyance, including purchase in lieu of foreclosure, or foreclosure, to own, manage, operate, hold, clear, improve, and rehabilitate such real property and sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber such real property where such use of real property is necessary or appropriate to the purposes of the authority;
(7) to sell, at public or private sale, all or any part of any mortgage or other instrument or document securing a construction loan, a land development loan, a mortgage loan, or a loan of any type permitted by this chapter;
(8) to procure insurance against any loss in connection with its operations in such amounts and from such insurers as it may deem necessary or desirable;
(9) to consent, subject to the provisions of any contract with noteholders or bondholders which may then exist, whenever it deems it necessary or desirable in the fulfillment of its purposes to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms of any mortgage loan, mortgage loan commitment, construction loan, loan to lender, or contract or agreement of any kind to which the authority is a party;
(10) to enter into agreements or other transactions with any federal, state, or local governmental agency for the purpose of providing adequate living quarters for such persons and families in cities and counties where a need has been found for such housing;
(11) to include in any borrowing such amounts as may be deemed necessary by the authority to pay financing charges, interest on the obligations (for a period not exceeding the period of construction and a reasonable time thereafter or if the housing is completed, two (2) years from the date of issue of the obligations), consultant, advisory, and legal fees and such other expenses as are necessary or incident to such borrowing;
(12) to make and publish rules respecting its lending programs and such other rules as are necessary to effectuate the purposes of this chapter;
(13) to provide technical and advisory services to sponsors, builders, and developers of residential housing and to residents and potential residents, including housing selection and purchase procedures, family budgeting, property use and maintenance, household management, and utilization of

community resources;
(14) to promote research and development in scientific methods of constructing low cost residential housing of high durability;
(15) to encourage community organizations to participate in residential housing development;
(16) to make, execute, and effectuate any and all agreements or other documents with any governmental agency or any person, corporation, association, partnership, limited liability company, or other organization or entity necessary or convenient to accomplish the purposes of this chapter;
(17) to accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance and any other aid from any source whatsoever and to agree to, and to comply with, conditions attached thereto;
(18) to sue and be sued in its own name, plead and be impleaded;
(19) to maintain an office in the city of Indianapolis and at such other place or places as it may determine;
(20) to adopt an official seal and alter the same at pleasure;
(21) to adopt and from time to time amend and repeal bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies in connection with the performance of its functions and duties;
(22) to employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers, and such other consultants and employees as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor;
(23) notwithstanding IC 5-13, but subject to the requirements of any trust agreement entered into by the authority, to invest:
(A) the authority's money, funds, and accounts;
(B) any money, funds, and accounts in the authority's custody; and
(C) proceeds of bonds or notes;
in the manner provided by an investment policy established by resolution of the authority;
(24) to make or participate in the making of construction loans, mortgage loans, or both, to individuals, partnerships, limited liability companies, corporations, and organizations for the construction of residential facilities for the developmentally disabled or for the mentally ill or for the acquisition or renovation, or both, of a facility to make it suitable for use as a new residential facility for the developmentally disabled or for the mentally ill;
(25) to make or participate in the making of construction and mortgage loans to individuals, partnerships, corporations, limited liability companies, and organizations for the construction, rehabilitation, or acquisition of residential facilities for children;
(26) to purchase or participate in the purchase of mortgage

loans from:
(A) public utilities (as defined in IC 8-1-2-1); or
(B) municipally owned gas utility systems organized under IC 8-1.5;
if those mortgage loans were made for the purpose of insulating and otherwise weatherizing single family residences in order to conserve energy used to heat and cool those residences;
(27) to provide financial assistance to mutual housing associations (IC 5-20-3) in the form of grants, loans, or a combination of grants and loans for the development of housing for low and moderate income families;
(28) to service mortgage loans made or acquired by the authority and to impose and collect reasonable fees and charges in connection with such servicing;
(29) subject to the authority's investment policy, to enter into swap agreements (as defined in IC 8-9.5-9-4) in accordance with IC 8-9.5-9-5 and IC 8-9.5-9-7;
(30) to promote and foster community revitalization through community services and real estate development;
(31) to coordinate and establish linkages between governmental and other social services programs to ensure the effective delivery of services to low income individuals;
(32) to cooperate with local housing officials and plan commissions in the development of projects that the officials or commissions have under consideration;
(33) to take actions necessary to implement its powers that the authority determines to be appropriate and necessary to ensure the availability of state or federal financial assistance; and
(34) to administer any program or money designated by the state or available from the federal government or other sources that is consistent with the authority's powers and duties.
The omission of a power from the list in this subsection does not imply that the authority lacks that power. The authority may exercise any power that is not listed in this subsection but is consistent with the powers listed in this subsection to the extent that the power is not expressly denied by the Constitution of the State of Indiana or by another statute.
(b) The authority shall structure and administer any program conducted under subsection (a)(3) or (a)(4) in order to assure that no mortgage loan shall knowingly be made to a person whose adjusted family income shall exceed one hundred twenty-five percent (125%) of the median income for the geographic area within which the person resides and at least forty percent (40%) of the mortgage loans so financed shall be for persons whose adjusted family income shall be below eighty percent (80%) of the median income for such area.
(c) In addition to the powers set forth in subsection (a), the authority may, with the proceeds of bonds and notes sold to retirement plans covered by IC 5-10-1.7, structure and administer a program of purchasing or participating in the purchasing from mortgage lenders of mortgage loans made to qualified members of

retirement plans and other individuals. The authority shall structure and administer any program conducted under this subsection to assure that:
(1) each mortgage loan is made as a first mortgage loan for real property:
(A) that is a single family dwelling, including a condominium or townhouse, located in Indiana;
(B) for a purchase price of not more than ninety-five thousand dollars ($95,000);
(C) to be used as the purchaser's principal residence; and
(D) for which the purchaser has made a down payment in an amount determined by the authority;
(2) no mortgage loan exceeds seventy-five thousand dollars ($75,000);
(3) any bonds or notes issued which are backed by mortgage loans purchased by the authority under this subsection shall be offered for sale to the retirement plans covered by IC 5-10-1.7; and
(4) qualified members of a retirement plan shall be given preference with respect to the mortgage loans that in the aggregate do not exceed the amount invested by their retirement plan in bonds and notes issued by the authority that are backed by mortgage loans purchased by the authority under this subsection.
(d) As used in this section, "a qualified member of a retirement plan" means an active or retired member:
(1) of a retirement plan covered by IC 5-10-1.7 that has invested in bonds and notes issued by the authority that are backed by mortgage loans purchased by the authority under subsection (c); and
(2) who for a minimum of two (2) years preceding the member's application for a mortgage loan has:
(A) been a full-time state employee, teacher, judge, police officer, or firefighter;
(B) been a full-time employee of a political subdivision participating in the public employees' retirement fund;
(C) been receiving retirement benefits from the retirement plan; or
(D) a combination of employment and receipt of retirement benefits equaling at least two (2) years.
(e) The authority, when directed by the governor, shall administer programs and funds under 42 U.S.C. 1437 et seq.
(f) The authority shall identify, promote, assist, and fund home ownership education programs conducted throughout Indiana by nonprofit counseling agencies certified by the authority using funds appropriated under section 27 of this chapter. The attorney general and the entities listed in IC 4-6-12-4(a)(1) through IC 4-6-12-4(a)(10) shall cooperate with the authority in implementing this subsection.
As added by Acts 1978, P.L.28, SEC.1. Amended by Acts 1982, P.L.35, SEC.3; P.L.60-1983, SEC.2; P.L.39-1984, SEC.2;

P.L.3-1989, SEC.30; P.L.69-1989, SEC.2; P.L.14-1991, SEC.3; P.L.2-1992, SEC.55; P.L.8-1993, SEC.73; P.L.27-1993, SEC.16; P.L.1-1994, SEC.23; P.L.235-2005, SEC.88; P.L.181-2006, SEC.18.

IC 5-20-1-4.1
Code of ethics
Sec. 4.1. (a) The authority shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.7.

IC 5-20-1-4.5
Housing for persons with a disability; allocation of federal low income housing credits
Sec. 4.5. (a) As used in this section, "person with a disability" means a person who, by reason of physical, mental, or emotional defect or infirmity, whether congenital or acquired by accident, injury, or disease, is totally or partially prevented from achieving the fullest attainable physical, social, economic, mental, and vocational participation in the normal process of living.
(b) As used in this section, "qualified building" means a building:
(1) that is used or will be used to provide residential housing for persons with disabilities; and
(2) for which a taxpayer is eligible to claim a low income housing credit under 26 U.S.C. 42.
(c) Subject to subsection (d), the authority shall allocate to qualified buildings at least ten percent (10%) of the total dollar amount of federal low income housing credits allocated to the authority under 26 U.S.C. 42. The authority shall allocate credits under this section based on the proportionate amount of a qualified building that is used to provide residential housing for persons with disabilities, as determined by the authority.
(d) The authority shall hold available the allocation made under subsection (c) for qualified buildings through October 31 of each calendar year. Beginning November 1 of each calendar year, any part of the allocation that remains unassigned shall be available for any appropriate use under 26 U.S.C. 42.
As added by P.L.74-1989, SEC.1. Amended by P.L.2-1993, SEC.52; P.L.23-1993, SEC.17; P.L.272-1999, SEC.5.

IC 5-20-1-5
Job and contract awarding preferences; persons and business concerns of assisted area; requirements
Sec. 5. (a) In the administration of the programs authorized by or

receiving benefits under sections 4(a)(2) of this chapter, the executive director of the authority shall require the sponsor, builder, or developer to certify and covenant:
(1) that to the extent feasible opportunities for training and employment arising in connection with the planning, construction, rehabilitation, and operation of housing assisted under such programs shall be given to persons of low or moderate income residing in the area of such housing; and
(2) that to the extent feasible contracts for work to be performed pursuant to such programs shall be awarded to business concerns, including but not limited to individuals or firms doing business in the fields of design, architecture, building construction, rehabilitation, maintenance or repair, located in, or owned in substantial part by persons of low or moderate income residing in the area of such housing.
(b) In the administration of rental residential housing assisted under this chapter, the authority shall require the sponsor, builder, or developer to certify or covenant that there is maximum feasible tenant participation and responsibility in tenant programs and services.
(c) The authority shall establish standards of performance for materials, methods and design which meet the minimum requirements of appropriate federal or state agencies.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.39-1984, SEC.3.

IC 5-20-1-6
Articles of incorporation of assisted entities; limit on return of investment of stockholders
Sec. 6. Requirements for Articles of Incorporation of Assisted Entities; Limit on Return of Investment of Stockholders. (a) The articles of incorporation, association, partnership or other governing documents of any sponsor, builder or developer assisted under this chapter shall contain, in addition to other requirements of law, statements:
(1) that the entity has been organized to provide housing facilities and such social, recreational, commercial and community facilities as may be incidental or appurtenant thereto for persons or families of low and moderate income;
(2) that the operations of the entity may be supervised by the authority and that the entity shall enter into such agreements with the authority as the authority from time to time requires, providing for regulation by the authority of the planning, development and management of any residential housing undertaken by the entity and their disposition of the property and franchises so long as the authority has a mortgage on the property; and
(3) that the authority shall have the power to appoint to the board of directors of the entity a number of new directors, which number shall be sufficient to constitute a majority of the

board, if the entity has received a loan or advance under this chapter and the authority determines that the loan or advance is in jeopardy of not being repaid, or that the residential housing for which the loan or advance was made is in jeopardy of not being constructed or rehabilitated.
(b) The articles of incorporation, association, partnership or other governing documents of any limited dividend corporation, association or entity of any sponsor, builder or developer assisted under this chapter shall provide, in addition to other requirements of law, that every stockholder or member shall be deemed to have agreed that he shall not receive from the corporation, association or entity in repayment of his investment any sums in excess of the face value of the investment attributable to his respective interest plus cumulative dividend or surplus cash payments at such rate as the authority deems to be reasonable and proper.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-7
State not liable for obligations of the Indiana housing and community development authority
Sec. 7. (a) Obligations issued under the provisions of this chapter do not constitute a debt, liability, or obligation of the state of Indiana or a pledge of the faith and credit of the state of Indiana, but shall be payable solely from the revenues or assets of the authority. Under any circumstances, general fund revenues of the state of Indiana may not be used to pay all or part of the obligations of the authority, and there is no moral obligation of the state of Indiana to pay all or part of the obligations of the authority. Each obligation issued under this chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the state of Indiana is pledged to the payment of the principal of or the interest on such obligation.
(b) Expenses incurred by the authority in carrying out the provisions of this chapter may be made payable from funds provided pursuant to this chapter, and no liability shall be incurred by the authority under this chapter beyond the extent to which moneys shall have been so provided.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.1-2006, SEC.106 and P.L.181-2006, SEC.19.

IC 5-20-1-8
Authorization to use revenue bond financing; governor approval required
Sec. 8. (a) Subject to the approval of the governor, the authority is hereby authorized to issue bonds or notes, or a combination thereof, to carry out and effectuate its purposes and powers. The principal of, and the interest on, such bonds or notes shall be payable solely from the funds provided for such payment in this chapter. The

authority may secure the repayment of such bonds and notes by the pledge of mortgages and notes of others, revenues derived from operations and loan repayments, the proceeds of its bonds, and any available revenues or assets of the authority. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the authority, at such price or prices and under such terms and conditions as may be determined by the authority. Any such bonds or notes shall bear interest at such rate or rates as may be determined by the authority. Notes shall mature at such time or times not exceeding ten (10) years from their date or dates, and bonds shall mature at such time or times not exceeding forty-five (45) years from their date or dates, as may be determined by the authority. The authority shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or outside the state. In case any officer whose signature, or a facsimile of whose signature, shall appear on any bonds or notes or coupons attached thereto shall cease to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The authority may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. The bonds or notes may be issued in coupon or registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. Upon the approval of a resolution of the authority authorizing the sale of its bonds or notes, such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the authority shall determine to be for the best interest of the authority and to best effectuate the purposes of this chapter.
(b) The proceeds of any bonds or notes shall be used solely for the purposes for which they are issued. The proceeds shall be disbursed in such manner and under such restrictions, if any, as the authority may provide in the resolution authorizing the issuance of such bonds or notes or in the trust agreement securing the same.
(c) Prior to the preparation of definitive bonds, the authority may, under like restrictions and subject to the approval of the governor, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The authority may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.
(d) The authority shall cooperate with and use the assistance of the Indiana finance authority established under IC 4-4-11 in the issuance of the bonds or notes. As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.235-2005, SEC.89.

IC 5-20-1-9
Trust agreements to secure authority obligations
Sec. 9. Trust Agreement to Secure Authority Obligations. In the discretion of the authority, any obligations issued under the provisions of this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside the state of Indiana. Such trust agreement or the resolution providing for the issuance of such obligations, whether or not secured, may pledge or assign all or any part of the revenues or assets of the authority, including, without limitation, mortgage loans, mortgage loan commitments, construction loans, loans to lenders, contracts, agreements and other security or investment obligations, the fees or charges made or received by the authority, the moneys received in payment of loans and interest thereon, and any other moneys received or to be received by the authority. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such obligations as may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the authority in relation to the purposes to which obligation proceeds may be applied, the disposition or pledging of the revenues or assets of the authority, the terms and conditions for the issuance of additional obligations, and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the state which may act as depository of the proceeds of obligations, revenues, or other money to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. Any such trust agreement or resolution may set forth the rights and remedies of the holders of any obligations and of the trustee, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the holders of any obligations. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on obligations, or from any other funds available to the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-10
Pledge of authority assets to obligations of the authority
Sec. 10. Pledge of Authority Assets to Obligations of the Authority. The pledge of any assets or revenues of the authority to the payment of the principal of, premium, if any, and interest on any obligations of the authority shall be valid and binding from the time

when the pledge is made, and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act. The lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-11
Receipts as trust funds; investment
Sec. 11. All Moneys Received Are Trust Funds and May Be Temporarily Invested. Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this chapter are trust funds to be held and applied solely as provided in this chapter. The resolution authorizing any obligations, or the trust agreement securing the same, may provide that any of such moneys may be temporarily invested pending the disbursement thereof, and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this chapter, subject to such regulations as this chapter and such resolution or trust agreement may provide.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-12
Enforcement of authority duties; rights of holders of authority obligations
Sec. 12. Holders of Authority Obligations Granted Legal Rights to Enforce Duties of the Authority. Any holder of obligations issued under the provisions of this chapter or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such obligations, except to the extent the rights given in this chapter may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the state, or granted in this chapter, or under such trust agreement or resolution, or under any other contract executed by the authority pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by the authority or by any officer thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-13
Declaration of negotiability of authority obligations
Sec. 13. Declaration of Negotiability of Obligations of the Authority. Notwithstanding any of the provisions of this chapter or any recitals in any obligations issued by the authority under the provisions of this chapter, all such obligations and interest coupons appertaining thereto are negotiable instruments under the laws of this

state, subject only to any applicable provisions for registration.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-14
Authority obligations as authorized investments
Sec. 14. Obligations of Authority Are Authorized Investments. Obligations issued under the provisions of this chapter are hereby made securities in which all public officers and public bodies of the state of Indiana and its political subdivisions, all insurance companies, trust companies, banking associations, savings and loan associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are securities which may properly and legally be deposited with and received by any state or municipal officer or any agency or political subdivision of the state for any purpose for which the deposit of bonds, notes or obligations of the state is authorized by law.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-15
Authorization for issuance of refunding obligations
Sec. 15. Authorization for Issuance of Refunding Obligations. (a) The authority is authorized to provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations, and for any corporate purpose of the authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.
(b) Refunding obligations may be sold or exchanged for outstanding obligations issued under this chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations (together with any other available funds) to the payment of the principal, accrued interest and any redemption premium on the obligations being refunded, or if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds shall be invested in: (1) direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America and agencies of the United States of America; or (2) general obligations of the state, which shall

mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-16
Capital reserve fund
Sec. 16. Capitol Reserve Fund. (a) The authority may created and establish one (1) or more special funds, herein referred to as capital reserve funds, to secure the notes and bonds. The authority shall pay into each such capital reserve fund: (1) any moneys appropriated and made available by the state for the purposes of such fund; (2) any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof; and (3) any other moneys which may be made available to the authority for the purpose of such fund from any other source or sources.
(b) All moneys held in any capital reserve fund, except as otherwise specifically provided, shall be used, as required, solely: (1) for the payment of the principal of bonds of the authority secured in whole or in part by such fund; (2) for payment of the sinking fund payments mentioned in this section with respect to such bonds; (3) for the purchase or redemption of such bonds; (4) for the payment of interest on such bonds; or (5) for the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity. However, if moneys in such fund at any time are less than the capital reserve fund requirement established for such fund as provided in this section, the authority shall not use such moneys for any optional purchase or optional redemption of such bonds. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent such transfer does not reduce the amount of such capital reserve fund below the capital reserve fund requirement for such fund.
(c) The authority shall not at any time issue bonds secured in whole or in part by a capital reserve fund, if, upon the issuance of such bonds, the amount in such capital reserve fund will be less than the capital reserve fund requirement of such fund, unless the authority, at the time of issuance of such bonds, deposits in such fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in such fund, will not be less than the capital reserve fund requirement for such fund. For purposes of this section, "capital reserve fund requirement" means, as of any particular date of computation, an amount of money, as provided in the resolutions of the authority authorizing the bonds with respect to which such fund is established, which amount shall not exceed the average of the annual debt service on the bonds of the authority for that calendar year and succeeding calendar years secured in whole or in part by such fund. The annual debt service for any calendar year is the amount of money equal to the aggregate of

(1) all interest payable during such calendar year on all bonds secured in whole or in part by such fund outstanding on the date of computation, plus (2) the principal amount of all such bonds outstanding on said date of computation which mature during such calendar year, plus (3) all amounts specified as payable during such calendar year as a sinking fund payment with respect to any of such bonds which mature after such calendar year. This calculation shall embody the assumption that such bonds will, after such date of computation, cease to be outstanding by reason, but only by reason, of (1) the payment of bonds when due, and (2) the payment when due of all such sinking fund payments payable at or after such date of computation. However, in computing the annual debt service for any calendar year, bonds deemed to have been paid in accordance with the defeasance provisions of the resolution of the authority authorizing the issuance thereof shall not be included in bonds outstanding on such date of computation.
(d) To assure the continued operation and solvency of the authority for the carrying out of the public purposes of this chapter, the authority shall accumulate in each capital reserve fund an amount equal to the capital reserve fund requirement for such fund.
(e) In computing the amount of any capital reserve fund for the purposes of this section, securities in which all or a portion of such capital reserve fund is invested shall be valued at par, or if purchased at less than par, at their cost to the authority.
(f) Notwithstanding subsections (a) through (f), the authority, subject to such agreements with noteholders or bondholders as may then exist, may elect not to secure any particular issue of its bonds with a capital reserve fund. Such election shall be made in the resolution authorizing such issue. In this event, subsections (b) and (c) shall not apply to the bonds of such issue in that they shall not be entitled to payment out of, or be eligible for purchase by, any such fund, nor shall they be taken into account in computing or applying any capital reserve fund requirement.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-17
State power to alter authority; pledge against impairment of authority contracts
Sec. 17. State Power to Alter Authority; Pledge Against Impairment of Authority Contracts. The state may at any time, or from time to time, alter or change the structure, organization programs, activities or powers of the authority and may, at its sole discretion, terminate the existence of the authority. However, the state pledges and agrees with the holders of any obligations issued pursuant to this chapter that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the right and remedy of the holders until the notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by

or on behalf of such holders are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-18
Annual report; annual audit
Sec. 18. The authority shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor, the budget committee, and the general assembly. An annual report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6. The report shall set forth a complete operating and financial statement of the authority during such year, and a copy of such report shall be available to inspection by the public at the Indianapolis office of the authority. The authority shall cause an audit of its books and accounts to be made at least once in each year by an independent certified public accountant and the cost thereof may be paid from any available money of the authority.
As added by Acts 1978, P.L.28, SEC.1. Amended by P.L.28-2004, SEC.60; P.L.235-2005, SEC.90.

IC 5-20-1-19
Limitation of liability; authority members or officers
Sec. 19. Limitation of Liability for Authority Members or Officers. No member or other officer of the authority shall be subject to any personal liability or accountability by reason of his execution of any obligations or the issuance thereof.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-20
Authority to accept and expend funds
Sec. 20. Authority to Accept and Expend Funds. The authority is authorized to accept and expend such moneys as may be received from any source, including income from the authority's operations, for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation, and the establishment of a reserve or contingency fund to be available for the payment of the principal of and the interest on any bonds or notes of the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-21
Tax exempt status
Sec. 21. Tax Exempt Status. The authority shall not be required to pay any taxes and assessments to the state, or any county, municipality or other governmental subdivision of the state, upon any of its property or upon its obligations or other evidences of indebtedness pursuant to the provisions of this chapter, or upon any moneys, funds, revenues or other income held or received by the

authority, and the notes and bonds of the authority and the income therefrom shall at all times be exempt from taxation imposed by the state, except for death and gift taxes and taxes on transfers. Real property owned by the authority shall be exempt from all property taxation and special assessments of the state or political subdivisions thereof, but the authority may agree to pay, in lieu of such taxes, such amounts as the authority finds consistent with the cost to the state or political subdivision of supplying municipal services for such real property and any housing development constructed thereon, which payments such bodies are authorized to accept.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-22
Disclosure of conflicts of interest
Sec. 22. Disclosure of Conflicts of Interest. If any member, officer or employee of the authority shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation interested directly or indirectly in any contract with the authority, including the making of any loan to any sponsor, builder or developer, such interest shall be disclosed to the authority and it shall be set forth in the minutes of the authority. The member, officer or employee having such interest shall not participate on behalf of the authority in the authorization of any such contract with the authority.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-23
Authority assets; disposition upon termination or dissolution
Sec. 23. Authority Assets; Disposition upon Termination or Dissolution. The authority shall fund its operating costs from the net revenues derived from the operation of the programs under section 4 of this chapter. No part of the revenues or assets of the authority shall inure to the benefit of or be distributable to its members or officers or other private persons. Any net earnings of the authority beyond that necessary for retirement of authority indebtedness or to implement the public purposes of this chapter shall inure to the benefit of the state. Upon termination or dissolution, all rights and properties of the authority shall pass to and be vested in the state, subject to the rights of lienholders and other creditors.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-24
Chapter as supplemental to other laws
Sec. 24. Provisions of this Chapter Deemed to Be Supplemental Powers to Other Laws. This chapter shall be deemed to provide an additional and alternative method for the performance of the activities authorized by this chapter, and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing. However, the issuance of bonds or notes under this chapter need not

comply with the requirements of any other law applicable to the issuance of bonds or notes.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-25
Liberal construction
Sec. 25. Liberal Construction. This chapter, being necessary for the prosperity of the state and its inhabitants, shall be liberally construed to effect its purposes.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-26
Chapter controlling
Sec. 26. Chapter Controlling. Insofar as the provisions of this chapter are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this chapter shall be controlling.
As added by Acts 1978, P.L.28, SEC.1.

IC 5-20-1-27
Home ownership education account established
Sec. 27. (a) The home ownership education account within the state general fund is established to support the home ownership education programs established under section 4(f) of this chapter. The account is administered by the authority.
(b) The home ownership education account consists of fees collected under IC 24-9-9.
(c) The expenses of administering the home ownership education account shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the home ownership education account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
As added by P.L.235-2005, SEC.91. Amended by P.L.181-2006, SEC.20.



CHAPTER 2. FINANCING OF HOUSING

IC 5-20-2-1
Legislative findings; declaration of purpose
Sec. 1. Legislative Findings and Declaration of Purpose. It is hereby found and declared that in this state there is a shortage of decent, safe and sanitary housing that most people can afford; that the shortage of such housing is a threat to the health, safety, morals and welfare of Indiana residents and is not transitory and self-curing; that the cost of financing such housing is a major and substantial factor affecting the supply and cost of decent, safe and sanitary housing built by private enterprise; that the purpose of this chapter is to provide a means of lowering the cost of financing ownership by Indiana residents of decent, safe and sanitary housing; that such financing of residential ownership will (a) provide for and promote the public health, safety, morals, and welfare, (b) stimulate construction of new housing and remodeling and improvement of existing housing, thereby relieving conditions of unemployment and encouraging the increase of industry and commercial activity and economic development so as to reduce the evils attendant upon unemployment, (c) assist low and moderate income people in acquiring and owning decent, safe and sanitary housing which they can afford, (d) promote the integration of families of varying economic means, and (e) preserve and increase the ad valorem property tax base in this state; that the foregoing are public purposes; and that the necessity for the provisions of this chapter is a matter of legislative determination.
As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-2
Definitions
Sec. 2. As used in this chapter, each of the following shall have the meaning indicated unless a different meaning clearly appears from the context:
(1) "Bonds" means the revenue bonds authorized to be issued under this chapter and includes notes and any and all other limited obligations of a county or municipality payable as provided in this chapter.
(2) "Executive officer" of a county, city, or town has the meaning set forth in IC 36-1-2-5.
(3) "Governing body" of a county, city, or town has the meaning set forth in IC 36-1-2-9.
(4) "Home" means real property and improvements thereon constructed for human habitation, located within the county or municipality, consisting of not more than four (4) units, and owned by one (1) mortgagor who occupies or intends to occupy one (1) of such units.
(5) "Home mortgage" means an interest bearing loan for not to exceed thirty (30) years to a mortgagor for the purpose of

purchasing or improving a home, evidenced by a promissory note and secured by a mortgage on this home, but shall not include a loan primarily for the purpose of refinancing an existing loan.
(6) "Lending institution" means any bank, trust company, savings bank, national banking association, savings association, mortgage banker, or other financing institution or governmental agency which customarily provides service or otherwise aids in the financing of mortgages on single family residential housing or multifamily residential housing, which institution, for a county, is located in that county, and for a municipality is located in the county in which the municipality is located, or any holding company for any of the foregoing.
(7) "Mortgagor" means an individual, or two (2) or more individuals acting together, who have received a home mortgage under this chapter.
(8) "Recording officer" means the clerk or clerk-treasurer of a county or municipality.
(9) "Municipality" means a city or town.
(10) "Authority" refers to the Indiana housing and community development authority created by IC 5-20-1-3.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.1; P.L.8-1989, SEC.23; P.L.79-1998, SEC.11; P.L.181-2006, SEC.21.

IC 5-20-2-3
Application
Sec. 3. Application. This chapter applies to counties, cities, towns, and consolidated cities.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.2.

IC 5-20-2-4
Income limits
Sec. 4. Income Limits. (a) The governing body shall establish by ordinance an aggregate acceptable income amount for the year immediately preceding the calendar year in which a mortgage is requested, for the mortgagor and all individuals, except minor children of the mortgagor, who intend to reside with the mortgagor in one (1) dwelling unit. The purpose of this aggregate acceptable income amount is to limit the assistance provided by this chapter to individuals of low and moderate income.
(b) The governing body may consider the following factors before it adopts the ordinance provided in subsection (a) of this section:
(1) the portion of total income of a person that is available to meet housing needs;
(2) the number of persons that may share a residential dwelling unit;
(3) the cost and condition of available housing; and
(4) the amount of income required to obtain and pay for decent,

safe, and sanitary housing in the regular private housing market.
(c) Mortgage loans under this chapter are limited to persons having adjusted gross income for Indiana individual income tax purposes of law and moderate income. However, at least ninety percent (90%) of the value of home mortgages made from any issue of bonds will be made with respect to mortgagors whose adjusted family income does not exceed one hundred percent (100%) of the median income of all families residing within the metropolitan area of the county or municipality as determined by the governing body. For the purpose of determining the income of a person who was not a resident of the state of Indiana for the prior taxable year, the person's adjusted gross income shall be computed as if he were a resident of the state of Indiana for the prior taxable year.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.3.

IC 5-20-2-5 Version a
Other limitations
Note: This version of section amended by P.L.1-2006, SEC.107. See also following version of this section amended by P.L.181-2006, SEC.22.
Sec. 5. (a) Bonds shall not be issued by a county, city, town, or consolidated city for home mortgages under this chapter if at the time of issuance and delivery there remains unexpended or uncommitted more than five percent (5%) of the net proceeds of a prior bond issued by that county, city, town, or consolidated city under this chapter.
(b) Bonds shall not be issued under this chapter for home mortgages in an amount in excess of twenty-five percent (25%) of the average annual amount of mortgage lending in the county or municipality in the most recent three (3) year period for which the governing body shall by ordinance determine from the Home Mortgage Disclosure Act, Public Law 94-200.
(c) No issue shall be approved by the Indiana housing and community development authority if the amount of the issue exceeds the total amount of bond issues permissible under this chapter in the calendar year during which the proposed bonds will be issued. The total amount of bonds permissible under this chapter in any calendar year shall be fifty dollars ($50) multiplied by the population of the state of Indiana as determined by the most recent federal decennial census.
(d) There is a five percent (5%) down payment requirement. An issue meets this requirement only if seventy-five percent (75%) or more of the owner-occupied financing provided by the issue is ninety-five percent (95%) financing. For purposes of this subsection, financing of a residence is ninety-five percent (95%) financing if such financing is ninety-five percent (95%) or more of the acquisition cost of such residence. A larger down payment is permitted in the case of alternative mortgage instruments as provided by law.     (e) No mortgage shall be made under this chapter the amount of which exceeds two and one-half (2 1/2) times the amount of the annual income of the prospective mortgagor. In addition, no financing shall be provided under this chapter to a prospective mortgagor who is already a mortgagor with respect to an existing mortgage financed under this chapter.
(f) The effective rate of interest on mortgages provided from a particular bond issue under this chapter may not exceed the yield on the issue by more than one (1) percentage point. For purposes of this subsection, the effective rate of mortgage interest and the bond yield shall be determined in accordance with reasonable procedures adopted by the Indiana housing and community development authority. However, the Indiana housing and community development authority may waive the restriction in this subsection if it determines that:
(1) waiver of the restriction with respect to a proposed issue is in the best interests of the citizens of the issuing jurisdiction and the state of Indiana; and
(2) the proposed issue is not marketable without waiver of the restriction.
(g) An issue meets the requirements of this section only if a preliminary official statement of such issue has been submitted to the Indiana housing and community development authority, and:
(1) such authority has, within thirty (30) days after the date of such submission, issued an opinion that such issue meets the requirements of this section and section 4 of this chapter; or
(2) thirty (30) days have elapsed since such submission and during this thirty (30) day period the authority has not issued an opinion that the issue does not meet the requirements of this section and section 4 of this chapter.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.4; P.L.1-2006, SEC.107.

IC 5-20-2-5 Version b
Other limitations
Note: This version of section amended by P.L.181-2006, SEC.22. See also preceding version of this section amended by P.L.1-2006, SEC.107.
Sec. 5. (a) Bonds shall not be issued by a county, city, town or consolidated city for home mortgages under this chapter if at the time of issuance and delivery there remains unexpended or uncommitted more than five percent (5%) of the net proceeds of a prior bond issued by that county, city, town or consolidated city under this chapter.
(b) Bonds shall not be issued under this chapter for home mortgages in an amount in excess of twenty-five percent (25%) of the average annual amount of mortgage lending in the county or municipality in the most recent three (3) year period for which the governing body shall by ordinance determine from the Home Mortgage Disclosure Act, Public Law 94-200.     (c) No issue shall be approved by the authority if the amount of the issue exceeds the total amount of bond issues permissible under this chapter in the calendar year during which the proposed bonds will be issued.
The total amount of bonds permissible under this chapter in any calendar year shall be fifty dollars ($50) multiplied by the population of the state of Indiana as determined by the most recent federal decennial census.
(d) There is a five percent (5%) down payment requirement. An issue meets this requirement only if seventy-five percent (75%) or more of the owner-occupied financing provided by the issue is ninety-five percent (95%) financing. For purposes of this subsection, financing of a residence is ninety-five percent (95%) financing if such financing is ninety-five percent (95%) or more of the acquisition cost of such residence.
A larger down payment is permitted in the case of alternative mortgage instruments as provided by law.
(e) No mortgage shall be made under this chapter the amount of which exceeds two and one-half (2 1/2) times the amount of the annual income of the prospective mortgagor. In addition, no financing shall be provided under this chapter to a prospective mortgagor who is already a mortgagor with respect to an existing mortgage financed under this chapter.
(f) The effective rate of interest on mortgages provided from a particular bond issue under this chapter may not exceed the yield on the issue by more than one (1) percentage point. For purposes of this subsection, the effective rate of mortgage interest and the bond yield shall be determined in accordance with reasonable procedures adopted by the authority. However, the authority may waive the restriction in this subsection if it determines that:
(1) waiver of the restriction with respect to a proposed issue is in the best interests of the citizens of the issuing jurisdiction and the state of Indiana; and
(2) the proposed issue is not marketable without waiver of the restriction.
(g) An issue meets the requirements of this section only if a preliminary official statement of such issue has been submitted to the authority, and:
(1) such authority has, within thirty (30) days after the date of such submission, issued an opinion that such issue meets the requirements of sections 4 and 5 of this chapter; or
(2) thirty (30) days have elapsed since such submission and during this thirty (30) day period the authority has not issued an opinion that the issue does not meet the requirements of sections 4 and 5 of this chapter.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.4; P.L.181-2006, SEC.22.

IC 5-20-2-6
Administration      Sec. 6. Administration. In cities, the mayor shall designate a trustee institution to administer the proceeds of bond issues under this chapter; in counties and towns, the designation shall be made by the governing body. All lending institutions may participate under this chapter. The proceeds of each bond issue shall be apportioned as provided in this section by the trustee institution among all lending institutions that choose to participate. Those institutions that choose to participate shall furnish the trustee with copies of their submission under the Home Mortgage Disclosure Act during the preceding three (3) years.
(1) For the most recent calendar year for which this information is available, the trustee institution shall compute the percentage that each participating lending institution's total amount of mortgages for homes located in the county bears to that same total amount for all participating lending institutions; this percentage figure is the participating lending institution's percentage share of the proceeds of bonds to be apportioned to it by the trustees institution.
(2) The participating institutions must certify to the trustee that the proceeds will be used as required by the chapter, and that the institution will attempt to maintain the same proportion of dollar volume of all mortgage loans within the county or municipality during the calendar year in which the proceeds are distributed as in the preceding year. The trustee institution may, in its discretion, reapportion any unused bond proceeds among the participating lending institutions either:
(A) six (6) months after funds are first apportioned to participating lending institutions for mortgage lending purposes; or
(B) after seventy-five percent (75%) of the bond proceeds designated for mortgage acquisition have been used.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.5.

IC 5-20-2-7
Powers
Sec. 7. Powers. A county or municipality to which this chapter applies has all powers necessary to accomplish the purposes of this chapter including, but not limited to, the power:
(1) to purchase, contract and enter into advance commitments to purchase, home mortgages owned by lending institutions at such prices and upon such other terms and conditions as shall be determined by the county or municipality, to make and execute contracts with one (1) or more lending institutions for the origination and servicing of home mortgages, and to pay the reasonable value of services rendered under those contracts;
(2) to make loans to lending institutions under terms and conditions which, in addition to other provisions as determined by the county or municipality, shall require the lending institutions to use substantially all of the net proceeds thereof,

directly or indirectly, for the making of home mortgages in an aggregate principal amount substantially equal to the amount of such net proceeds;
(3) to establish, by rules or regulations, in any ordinance relating to the issuance of bonds or in any financing documents relating to such issuance, such standards and requirements applicable to the purchase of home mortgages from or the making of loans to lending institutions as the county or municipality deems necessary or desirable, including but not limited to:
(A) the time within which lending institutions must make commitments and disbursements for home mortgages;
(B) the location and other characteristics of homes to be financed by home mortgages;
(C) the terms and conditions of home mortgages to be acquired;
(D) the amounts and types of insurance coverage required on homes, home mortgages and bonds;
(E) the representations and warranties of lending institutions confirming compliance with such standards and requirements;
(F) restrictions as to interest rates and other terms of home mortgages or the return realized therefrom by lending institutions;
(G) the type and amount of collateral security to be provided to assure repayment of any loans from the county or municipality and to assure repayment of bonds; and
(H) any other matters relating to the purchase of home mortgages or the making of loans to lending institutions as shall be deemed relevant by the county or municipality; however, no lending institution shall charge and retain an origination fee in excess of three percent (3%) of the principal amount of any such home mortgage;
(4) to require from each lending institution from which home mortgages are purchased or to which loans are made the submission, at the time of the purchase or loan, of evidence satisfactory to the county or municipality of the ability and intention of the lending institution to make home mortgages, and the submission, within the time specified by the county or municipality for making disbursements for home mortgages, of evidence satisfactory to the county or municipality of the making of home mortgages and of compliance with any standards and requirements established by the county or municipality;
(5) to issue bonds to defray, in whole or in part:
(A) the costs of purchasing, or funding the making of home mortgages;
(B) the costs of studies and surveys, insurance premiums, underwriting fees, legal, accounting, and marketing services incurred in connection with the issuance and sale of bonds, including bonds and interest reserve accounts and trustee, custodian and rating agency fees; and         (C) those other costs that are reasonably related to (A) and (B);
(6) to sell or otherwise dispose of any home mortgages, in whole or in part, or to loan sufficient funds to any person to defray, in whole or in part, the costs of purchasing home mortgages, so that the revenues and receipts to be derived with respect to the home mortgages, together with any insurance proceeds, reserve accounts and earnings thereon shall be designed to produce revenues and receipts at least sufficient to provide for the prompt payment at maturity of principal, interest and redemption premiums, if any, upon all bonds issued to finance these costs;
(7) to pledge any revenues and receipts to be received from any home mortgages or other sources provided in this chapter to the punctual payment of bonds authorized under this chapter, and the interest and redemption premiums, if any, thereon;
(8) to mortgage, pledge or grant security interests in any home mortgages, notes or other property in favor of the holder or holders of bonds issued therefor;
(9) to sell and convey any home mortgages for those prices and at those times that the governing body determines;
(10) to issue its bonds to refund in whole or in part at any time bonds previously issued under this chapter, including, without limitation, interest to maturity or earlier redemption date, redemption premiums and costs of the type enumerated in clause (5) of this section; and
(11) to make and execute contracts and other instruments necessary or convenient to the exercise of any of the powers granted in this chapter.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.6.

IC 5-20-2-8
Bonds
Sec. 8. (a) Bonds shall not be issued under this chapter unless these bonds are rated "A" or better by one (1) of the nationally recognized rating agencies or unless these bonds are sold in a transaction not involving any public offering within the meaning of Section 4(2) of the Securities Act of 1933, as amended, and rules and regulations thereunder.
(b) The exercise of any or all powers or the issue of bonds under this chapter shall be authorized by ordinance of the governing body. Notwithstanding any law to the contrary, this ordinance may be adopted at the same meeting at which it is introduced and it shall take effect immediately upon adoption. Any ordinance authorizing bonds shall be adopted only after the governing body has held a public hearing on the proposed financing after giving not less than five (5) days notice by publication in at least one (1) newspaper of general circulation in the county or municipality. This ordinance shall also set forth a legislative finding and declaration of the public purpose of the bond issue and that the ordinance is being enacted pursuant to

the powers granted by this chapter. No action to contest the validity of any bonds may commence more than thirty (30) days following the adoption of the ordinance approving the bonds. However, if authorized by ordinance, any officer of the county or municipality may bring an action under IC 34-13-5 or file a petition under IC 36-4-4-5 within this thirty (30) day period to determine the validity of any bonds or any agreements in connection with them. In this proceeding, no bond need be filed by the petitioner or plaintiff unless requested by the county or municipality, and any judgment shall be final unless appealed within thirty (30) days after entry of the judgment.
(c) The bonds shall bear interest at the rate or rates, may be payable at the times, may be in one (1) or more series, may bear the date or dates, may mature at the time or times not exceeding forty (40) years from their respective dates, may be payable in the medium of payment at the place or places, may carry the registration privileges, may be subject to the terms of redemption at the premiums, may be executed in the manner, may contain the terms, covenants, and conditions, may be in the form either coupon or registered, and may bear the name that the ordinance or trust indenture securing the bonds provides. The bonds may be sold at public or private sale in a manner and upon the terms provided in the ordinance. Pending the preparation of definitive bonds, interim receipts, or certificates in the form and with the provisions as provided in the ordinance may be issued to the purchaser of bonds sold pursuant to this chapter.
(d) The bonds and interim receipts or certificates are negotiable instruments under the laws of this state. Bonds and receipts and the authorization, issuance, sale, and delivery thereof are not subject to any general law concerning bonds of municipalities.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.7; P.L.3-1990, SEC.22; P.L.1-1998, SEC.76.

IC 5-20-2-9
Covenants in bonds
Sec. 9. Covenants in Bonds. (a) Any ordinance authorizing the issuance of bonds or related trust indenture may contain covenants as to:
(1) the use and disposition of the revenues and receipts from any home mortgages for which the bonds are to be issued, including the creation and maintenance of reserves;
(2) the insurance to be carried on any home, home mortgage, or bonds and the use and disposition of insurance moneys;
(3) the appointment of one (1) or more banks or trust companies within or outside the state of Indiana, having the necessary trust powers, as trustee or custodian for the benefit of the bondholders, paying agent or bond registrar;
(4) the investment of any funds held by this trustee or custodian;
(5) the maximum interest rate payable on any home mortgage;

and
(6) the terms and conditions upon which the holders of the bonds or any portion thereof, or any trustees therefor, are entitled to the appointment of a receiver by a court of competent jurisdiction, and these terms and conditions may provide that the receiver may enter and take possession of the home mortgages, or any part thereof, and maintain, sell or otherwise dispose of such mortgages, prescribe other payments and collect, receive and apply all income and revenues thereafter arising therefrom.
(b) Any ordinance authorizing the issuance of bonds or related trust indenture may provide that the principal of, premium, if any, and interest on any such bonds shall be secured by a mortgage, pledge, security interest, insurance agreement or indenture of trust covering such home mortgages for which the bonds are issued. Such mortgage, pledge, security interest, insurance agreement or indenture of trust may contain such covenants and agreements to safeguard the bonds as is provided for in the ordinance authorizing the bonds and shall be executed in the manner as may be provided for in the ordinance.
(c) The provisions of this chapter and any ordinance and any mortgage, pledge, security interest or indenture of trust shall constitute a contract with the holder of the bonds and continues in effect until the principal of, the interest on, and the redemption premiums, if any, on the bonds so issued have been fully paid or provision made therefor. The duties of this county or municipality and its governing body and officers under this chapter, any ordinance, and any mortgage, pledge, security interest or indenture of trust shall be enforceable as provided in it by any bondholder by mandamus, foreclosure, or other appropriate suit, action or proceeding in any court of competent jurisdiction. However, the ordinance or any mortgage, pledge, security interest or indenture of trust under which the bonds are issued may provide that all remedies and rights to enforcement may be vested in a trustee (with full power of appointment) for the benefit of all the bondholders which trustee shall be subject to the control of a specified number of holders or owners of any outstanding bonds.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.8.

IC 5-20-2-10
Signatures of officers on bonds; validity of bonds
Sec. 10. Signatures of Officers on Bonds.Validity of Bonds. The bonds and any coupons shall bear the manual or facsimile signatures of the executive officer and the recording officer of the county or municipality and any coupons shall bear the facsimile signature of one (1) or more of these officers. These signatures shall be the valid and binding signatures of these officers, notwithstanding that before delivery and payment, any or all of the individuals whose signatures appear have ceased to be officers of the county or municipality

issuing the bonds. The validity of the bonds is not dependent on nor affected by the validity or regularity of any proceedings relating to the home mortgages for which the bonds are issued. The ordinance authorizing the bonds may provide that the bonds shall contain a recital that they are issued pursuant to this chapter, which recital shall be conclusive evidence of their validity and of the regularity of their issuance.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.9.

IC 5-20-2-11
Lien of bonds
Sec. 11. Lien of Bonds. Bonds issued under this chapter and the interest on them may be secured by a pledge of or lien upon the revenues and receipts derived from or in connection with the home mortgages or from any notes or other obligations of lending institutions with respect to which the bonds have been issued. The governing body may provide in the ordinance authorizing the bonds for the issuance of additional bonds to be equally and ratably secured by a lien upon these revenues and receipts.
As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-12
Liability for bonds
Sec. 12. Liability for Bonds. All bonds issued under this chapter and the interest on them are limited obligations of the county or municipality payable solely from the revenues and receipts derived from or in connection with the home mortgages, from any notes or other obligations of lending institutions with respect to which these bonds are issued, or from the proceeds of these bonds or refunding bonds and the investment income from them. No holder of any bonds issued under this chapter has the right to compel any exercise of the taxing power of the county or municipality to pay the bonds or the interest or redemption premium, if any, thereon. The bonds are not an indebtedness of the county or municipality or a loan of its credit within the meaning of any constitutional or statutory limitation. Nor shall the bonds be construed to create any moral obligation on the part of the county or municipality with respect to their payment. It shall be plainly stated on the face of each bond that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the county or municipality or a loan of its credit within the meaning of any constitutional or statutory limitation.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.10.

IC 5-20-2-13
Exemption from contract and bidding requirements; real property bid submitted by trust
Sec. 13. (a) A requirement of competitive bidding or restriction imposed on the procedure for award of contracts for the sale or other

disposition of property of the county or municipality is not applicable to any action taken under this chapter.
(b) This subsection applies if a county or municipality sells or disposes of real property under this chapter by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.11; P.L.336-1989(ss), SEC.17.

IC 5-20-2-14
Tax exemption for bonds
Sec. 14. All bonds and interim receipts or certificates, proceeds received by a holder from the sale of them to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, proceeds received at maturity, and interest thereon, are exempt from taxation in the state of Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by Acts 1979, P.L.47, SEC.1. Amended by P.L.21-1990, SEC.8; P.L.254-1997(ss), SEC.7.

IC 5-20-2-15
Tax exemption
Sec. 15. Tax Exemption. All home mortgages and notes or other obligations of lending institutions executed pursuant to this chapter and the revenues and receipts derived by a county or municipality therefrom are exempt from all taxation in the state of Indiana.
As added by Acts 1979, P.L.47, SEC.1. Amended by Acts 1981, P.L.62, SEC.12.

IC 5-20-2-16
Securities exemption
Sec. 16. Securities Exemption. All bonds and interim receipts or certificates authorized pursuant to this chapter are exempt from the provisions of IC 23-2-1 or other securities registration laws.
As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-17
Antitrust exemption
Sec. 17. Antitrust Exemption. Transactions under this chapter are exempt from the provisions of IC 24-1 or any other antitrust law, present or future, of the state.
As added by Acts 1979, P.L.47, SEC.1.

IC 5-20-2-18
Powers conferred as additional and supplemental; limitations imposed; effect
Sec. 18. Powers Conferred as Additional and Supplemental;

Limitations Imposed-Effect. The powers conferred by this chapter are in addition and supplemental to, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law of this state. Mortgages may be acquired, purchased and financed, and bonds may be issued under this chapter, notwithstanding that any other law may provide for the acquisition, purchase and financing of like home mortgages, or the issuance of bonds for like purposes, and without regard to the requirements, restrictions, limitations or other provisions contained in any other law.
As added by Acts 1979, P.L.47, SEC.1.



CHAPTER 3. MUTUAL HOUSING ASSOCIATIONS

IC 5-20-3-1
"Families of low and moderate income" defined
Sec. 1. As used in this chapter, "families of low and moderate income" has the meaning set forth in IC 5-20-1-2.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-2
"Housing project" defined
Sec. 2. (a) As used in this chapter, "housing project" means any work or undertaking to provide decent, safe, and sanitary urban or rural dwellings, apartments, or other living accommodations for families of low and moderate income, including:
(1) buildings, land, equipment, facilities, and other real or personal property for necessary, convenient, or desirable appurtenances, streets, sewers, water service, parks, site preparation, gardening, administrative, community, recreational, commercial, or welfare purposes; and
(2) the acquisition and rehabilitation of existing dwelling units or structures to be used for moderate or low rental units.
(b) The term includes the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration, and repair of the improvements, and all other connected work. The term includes the reconstruction, rehabilitation, alteration, or major repair of existing buildings or improvements.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-3
"Mutual housing association" defined
Sec. 3. As used in this chapter, "mutual housing association" refers to a corporation established under section 4 of this chapter.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-4
Establishment of mutual housing association; articles of incorporation
Sec. 4. (a) A mutual housing association may be established as a nonprofit corporation incorporated under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 to prevent and eliminate neighborhood deterioration and to preserve neighborhood stability by:
(1) providing high quality, long term housing for families of low and moderate income; and
(2) affording community and residential involvement in the provision of that housing.
(b) The articles of incorporation of a mutual housing association must meet the requirements of the Indiana housing and community

development authority under IC 5-20-1-6 and must be approved by the authority.
(c) The articles of incorporation of a mutual housing association must include a provision that provides that if the mutual housing association dissolves, is involved in a bankruptcy proceeding, or otherwise disposes of its physical properties, the association may only transfer the assets to another entity that provides high quality long term housing for families of low and moderate income.
As added by P.L.69-1989, SEC.3. Amended by P.L.179-1991, SEC.8; P.L.1-1992, SEC.12; P.L.1-2006, SEC.108 and P.L.181-2006, SEC.23.

IC 5-20-3-5
Articles of incorporation of mutual housing association; purposes
Sec. 5. A mutual housing association must have as one (1) of its purposes in its articles of incorporation the construction, rehabilitation, development, ownership, or operation (including the management and maintenance of housing) of high quality long term housing for families of low and moderate income.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-6
Contracts for state financial assistance; mutual housing associations; grants and loans
Sec. 6. The Indiana housing and community development authority may enter into a contract with a mutual housing association to provide financial assistance for the construction, rehabilitation, ownership, or operation of housing for families of low and moderate income. State financial assistance may be in the form of grants, loans, or a combination of grants and loans and may be used for the acquisition or development of housing sites and for the costs incurred in the development of the housing. Grants may not exceed the development cost of the housing project.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.109 and P.L.181-2006, SEC.24.

IC 5-20-3-7
Contracts for state financial assistance; mutual housing associations; provisions
Sec. 7. A contract for state financial assistance with a mutual housing association under section 6 of this chapter must include (for each housing site) the following provisions:
(1) Each housing site must be managed in an efficient manner to permit the fixing of the rentals at the lowest possible rates consistent with providing decent, safe, and sanitary dwelling accommodations.
(2) A mutual housing association may not construct or operate a housing site for profit.
(3) Rental rates may not be fixed a level higher than necessary to produce revenue that, together with other revenue, will be

sufficient to pay, as it becomes due, the principal and interest on the loans made to the mutual housing authority, the maintenance and operating expenses of a housing project (including insurance and administrative costs), and an allowance for a reasonable return on equity capital contributed to a housing project through membership fees or nonstate grants. The rentals must be within the financial reach of families of low income. The return on equity capital must be used by the mutual housing association to develop additional dwelling units.
(4) The mutual housing association, subject to the approval of the Indiana housing and community development authority, shall fix the maximum income limits for the admission and continued occupancy of families in the housing. The association shall define the income of a family to provide the basis for determining eligibility for the admission, rent, and continued occupancy of families under the maximum income limits. In defining family income, the authority may provide for the exclusion of any part of the income of family members that the authority believes generally available to meet the cost of basic living needs of the family.
(5) The mutual housing association may not refuse to rent a dwelling accommodation to an otherwise qualified applicant because one (1) or more of the proposed occupants are children born out of wedlock.
(6) The mutual housing association shall provide each applicant for admission to the housing project a receipt stating the time and date of application and shall maintain a list of the applications that must be available for public inspection. The Indiana housing and community development authority shall adopt rules governing the form and procedure for maintaining the list.
(7) The mutual housing association may require the payment of a membership fee as a condition of eligibility of occupancy for a dwelling unit. The fee must be refunded to a resident member, with nominal interest, when the member vacates the dwelling unit.
(8) The Indiana housing and community development authority shall require and must approve an operation management plan for each housing project from the mutual housing association. The plan must provide for an income adequate to pay debt service, administrative costs (including a state service charge), operating costs, and adequate reserves for repairs, maintenance, replacements, and vacancy and collection losses. In addition, the mutual housing association shall adopt a plan for the administration of a housing project that must be approved by the tenants and the Indiana housing and community development authority. The association shall provide copies of the plan to each adult tenant and to the Indiana housing and community development authority.         (9) The Indiana housing and community development authority may inspect any housing during the period of the loan or, in the case of a grant, during the period when a housing project is used to house families of low and moderate income.
(10) The mutual housing association shall semiannually submit a report to the Indiana housing and community development authority with information on operating costs, tenant information, rentals, and any other information that the Indiana housing and community development authority requires by rule.
(11) The mutual housing association may request permission of the Indiana housing and community development authority to allow the continued occupancy of dwelling units by tenants whose annual income exceeds maximum limits or the rental of vacant units to tenants whose income exceeds maximum limits if the vacancies would result in the inability to pay debt service, administrative costs (including state service charges), operating costs, and reserve for repairs, maintenance, replacements, and collection costs. The continued occupancy or rental must be for a period of one (1) year, subject to subsequent one (1) year renewals. The mutual housing association may, subject to the approval of the Indiana housing and community development authority, fix rent at a higher level for tenants described in this subdivision.
(12) The difference between the increased rent and the normal rent described in subdivision (11) must be used by the mutual housing association to develop additional dwelling units or credited against the rent owed by another low or moderate income resident member of the association.
(13) The cost of options on housing sites, engineering and architectural services, and preliminary construction expenses may, subject to the approval of the Indiana housing and community development authority, be included as part of the cost of a project to be financed by a loan or grant.
(14) The mutual housing association may provide for variable rents based on family income.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.110 and P.L.181-2006, SEC.25.

IC 5-20-3-8
Service charges; mutual housing associations; loans and grants
Sec. 8. The Indiana housing and community development authority may assess a mutual housing association a service charge for each loan or grant provided to the association.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.111 and P.L.181-2006, SEC.26.

IC 5-20-3-9
Mutual housing association; resident requirements
Sec. 9. A resident of a mutual housing association:
(1) must participate in the ongoing operation and management

of the housing;
(2) must have a right to continue residing in the housing as long as the resident complies with the terms of the occupancy agreement; and
(3) may not possess an equity or ownership interest in the housing.
As added by P.L.69-1989, SEC.3.

IC 5-20-3-10
Rules
Sec. 10. The Indiana housing and community development authority shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.69-1989, SEC.3. Amended by P.L.1-2006, SEC.112 and P.L.181-2006, SEC.27.



CHAPTER 4. LOW INCOME HOUSING TRUST FUND

IC 5-20-4-1
"Advisory committee" defined
Sec. 1. As used in this chapter, "advisory committee" refers to the affordable housing and community development fund advisory committee established by section 15 of this chapter.
As added by P.L.69-1989, SEC.4. Amended by P.L.181-2006, SEC.28.



CHAPTER 5. INDIANA AFFORDABLE HOUSING FUND

IC 5-20-5-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" means the agency or other entity that administers the affordable housing program under this chapter.
As added by P.L.115-2000, SEC.1.






ARTICLE 21. INTELENET COMMISSION

CHAPTER 1. DEFINITIONS

IC 5-21-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.54-1986, SEC.1.



CHAPTER 2. ESTABLISHMENT OF THE COMMISSION; GENERAL ADMINISTRATION

IC 5-21-2-1
Intelenet commission; establishment
Sec. 1. The intelenet commission is established as a body corporate and politic.
As added by P.L.54-1986, SEC.1. Amended by P.L.11-1993, SEC.6.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED






ARTICLE 22. PUBLIC PURCHASING

CHAPTER 1. APPLICATION



CHAPTER 2. DEFINITIONS

IC 5-22-2-1
Applicability of definitions
Sec. 1. Except as otherwise provided, the definitions in this chapter apply throughout this article.
As added by P.L.49-1997, SEC.1. Amended by P.L.165-2005, SEC.2 and P.L.222-2005, SEC.25.



CHAPTER 3. GENERAL PROVISIONS

IC 5-22-3-1
Good faith requirement
Sec. 1. All parties involved in the negotiation, performance, or administration of contracts under this article shall act in good faith.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-2
Compliance with terms and conditions of gift
Sec. 2. Notwithstanding this article, a governmental body may comply with the terms and conditions of a gift if noncompliance with those terms and conditions would invalidate the gift.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-3
Rules; written policies
Sec. 3. (a) A governmental body may adopt rules to regulate purchases of the governmental body. A rule adopted under this subsection may:
(1) supplement this article; and
(2) not be inconsistent with this article.
(b) The purchasing agency of a governmental body may establish written policies for purchases made by the purchasing agency. The written policies may apply to all purchases generally or to a specific purchase as stated in the solicitation for the purchase. A written policy established under this subsection may:
(1) supplement this article or a rule adopted by the purchasing agency's governmental body; and
(2) not be inconsistent with this article or a rule adopted by the purchasing agency's governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-4
Electronic transmission of notice or other materials
Sec. 4. (a) Whenever this article requires that notice or other material be sent by mail, the material may be sent by electronic means as stated in any of the following:
(1) Rules adopted by the governmental body.
(2) Written policies of the purchasing agency.
(3) A solicitation.
(b) Rules, written policies, and solicitation statements described in subsection (a):
(1) are subject to this article; and
(2) must provide that the transmission of information is at least as efficient and secure as sending the material by mail.
(c) A governmental body may receive electronic offers if both of the following apply:
(1) The solicitation indicates the procedure for transmitting the

electronic offer to the governmental body.
(2) The governmental body receives the offer on a fax machine, by electronic mail, or by means of another electronic system that has a security feature that protects the content of an electronic offer with the same degree of protection as the content of an offer that is not transmitted by electronic means.
(d) A governmental body conducting a reverse auction must receive electronic offers for supplies through an Internet purchasing site.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.2; P.L.1-2003, SEC.19; P.L.93-2004, SEC.7.

IC 5-22-3-5
Offers submitted by trusts
Sec. 5. (a) This section applies whenever a trust submits an offer to a governmental body to do either of the following:
(1) Enter into a contract with the governmental body.
(2) Purchase surplus property from the governmental body under this article.
(b) As used in this section, "trust" has the meaning set forth in IC 30-4-1-1(a).
(c) An offer submitted by a trust must identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-6
Property interest in award of contract
Sec. 6. An offeror does not gain a property interest in the award of a contract by a governmental body unless:
(1) the offeror is awarded the contract; and
(2) the contract is completely executed.
As added by P.L.49-1997, SEC.1.

IC 5-22-3-7
Prospective contractors required to make certifications concerning deceptive acts and telephone privacy; sanctions
Sec. 7. (a) This section applies to every use of funds by a governmental body. However, this section does not apply to a contract in which one (1) party is a political subdivision, including a body corporate and politic created by or authorized by a political subdivision.
(b) A prospective contractor may not contract with a governmental body unless the prospective contractor includes the following certifications as terms of the contract with the governmental body:
(1) The contractor and any principals of the contractor certify that:
(A) the contractor, except for de minimis and nonsystematic

violations, has not violated the terms of:
(i) IC 24-4.7;
(ii) IC 24-5-12; or
(iii) IC 24-5-14;
in the previous three hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law; and
(B) the contractor will not violate the terms of IC 24-4.7 for the duration of the contract, even if IC 24-4.7 is preempted by federal law.
(2) The contractor and any principals of the contractor certify that an affiliate or principal of the contractor and any agent acting on behalf of the contractor or on behalf of an affiliate or principal of the contractor:
(A) except for de minimis and nonsystematic violations, has not violated the terms of IC 24-4.7 in the previous three hundred sixty-five (365) days, even if IC 24-4.7 is preempted by federal law; and
(B) will not violate the terms of IC 24-4.7 for the duration of the contract, even if IC 24-4.7 is preempted by federal law.
(c) If a certification in subsection (b) concerning compliance with IC 24-4.7, IC 24-5-12, or IC 24-5-14 is materially false or if the contractor, an affiliate or a principal of the contractor, or an agent acting on behalf of the contractor or an affiliate or a principal of the contractor violates the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law, the attorney general may bring a civil action in the circuit or superior court of Marion County to:
(1) void a contract under this section, subject to subsection (d); and
(2) obtain other proper relief.
However, a contractor is not liable under this section if the contractor or an affiliate of the contractor acquires another business entity that violated the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14 within the preceding three hundred sixty-five (365) days before the date of the acquisition if the acquired business entity ceases violating IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law, as of the date of the acquisition.
(d) If:
(1) the attorney general notifies the contractor, department of administration, and budget agency in writing of the intention of the attorney general to void a contract; and
(2) the attorney general does not receive a written objection from the department of administration or budget agency, sent to both the attorney general and the contractor, within thirty (30) days of the notice;
a contract between a contractor and a governmental body is voidable at the election of the attorney general in a civil action brought under subsection (c). If an objection of the department of administration or the budget agency is submitted under subdivision (2), the contract that is the subject of the objection is not voidable at the election of

the attorney general unless the objection is rescinded or withdrawn by the department of administration or the budget agency.
(e) If the attorney general establishes in a civil action that a contractor is knowingly, intentionally, or recklessly liable under subsection (c), the contractor is prohibited from entering into a contract with a governmental body for three hundred sixty-five (365) days after the date on which the contractor exhausts appellate remedies.
(f) In addition to any remedy obtained in a civil action brought under this section, the attorney general may obtain the following:
(1) All money the contractor obtained through each telephone call made in violation of the terms of IC 24-4.7, IC 24-5-12, or IC 24-5-14, even if IC 24-4.7 is preempted by federal law.
(2) The attorney general's reasonable expenses incurred in:
(A) investigation; and
(B) maintaining the civil action.
As added by P.L.165-2005, SEC.4 and P.L.222-2005, SEC.27.



CHAPTER 4. PURCHASING ORGANIZATIONS

IC 5-22-4-1
Purchasing agencies for agencies of executive branch
Sec. 1. (a) Except as provided in this chapter, the Indiana department of administration created by IC 4-13-1-2 is the purchasing agency for all agencies of the executive branch.
(b) Except as provided in this chapter, the individuals designated by the commissioner of the Indiana department of administration are the purchasing agents for all agencies of the executive branch.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-2
Purchasing agencies for Indiana department of transportation
Sec. 2. (a) Except as provided in subsection (c), the Indiana department of transportation is the purchasing agency for the Indiana department of transportation.
(b) Except as provided in subsection (c), the individuals designated by the commissioner of the Indiana department of transportation are the purchasing agents for the Indiana department of transportation.
(c) Notwithstanding subsections (a) and (b), the Indiana department of transportation may request the Indiana department of administration to make purchases for the Indiana department of transportation. If the Indiana department of transportation makes a request under this subsection, section 1 of this chapter applies to those purchases.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-3
Purchasing agencies for courts
Sec. 3. (a) Except as provided in subsections (c) and (d), a court in the judicial branch is the purchasing agency for that court.
(b) The individuals designated by a court are the purchasing agents for that court.
(c) Notwithstanding subsections (a) and (b), if a county has established a purchasing agency for the county, both of the following apply:
(1) The purchasing agency established by the county is the purchasing agency for a circuit, superior, or county court of the county.
(2) Section 5 of this chapter applies to the purchases of a circuit, superior, or county court of the county.
(d) Notwithstanding subsections (a) and (b), a court may request either of the following to be the purchasing agency for the court:
(1) A purchasing agency of the executive branch.
(2) A purchasing agency of a political subdivision.
If a court requests a purchasing agency described in this subsection to be the purchasing agency for the court, the section of this chapter

applicable to that purchasing agency applies to purchases made for the court.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-4
Purchasing agencies for house of representatives, senate, and agencies under jurisdiction of legislative council
Sec. 4. (a) Except as provided in subsection (e), the house of representatives is the purchasing agency for the house of representatives. The individuals designated by the speaker of the house of representatives are the purchasing agents for the house of representatives.
(b) Except as provided in subsection (e), the senate is the purchasing agency for the senate. The individuals designated by the president pro tempore of the senate are the purchasing agents for the senate.
(c) Except as provided in subsection (e), the legislative services agency is the purchasing agency for an agency under the jurisdiction of the legislative council. The individuals designated by the executive director of the legislative council are the purchasing agents for an agency under the jurisdiction of the legislative council.
(d) Except as provided in subsection (e), an agency of the legislative branch not described in subsections (a) through (c) is the purchasing agency for the agency. The individuals designated by the head of the agency are the purchasing agents for the agency.
(e) Notwithstanding subsections (a) through (d), an agency described in subsections (a) through (d) may request either of the following to be the purchasing agency for the agency making the request:
(1) Another agency described in this section.
(2) A purchasing agency of the executive branch.
If an agency makes a request under this subsection, the section of this chapter applicable to the purchasing agency to which the request was made applies to purchases made for the requesting agency.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-5
Purchasing agencies for political subdivision
Sec. 5. (a) The purchasing agency for a political subdivision is the person designated by law or by rule of the governmental body.
(b) The individuals designated by the purchasing agency are the purchasing agents for the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-6
Number of purchasing agents
Sec. 6. A purchasing agency may have more than one (1) purchasing agent.
As added by P.L.49-1997, SEC.1.
IC 5-22-4-7
Cooperative purchasing organizations
Sec. 7. (a) A governmental body may enter into an agreement with other governmental bodies under IC 36-1-7 to form a cooperative purchasing organization.
(b) This article applies to the purchases made by a cooperative purchasing organization.
(c) A cooperative purchasing organization is the purchasing agency for a governmental body with respect to the purchases made for the governmental body by the cooperative purchasing organization. An individual designated by the cooperative purchasing organization is a purchasing agent for the governmental body with respect to the purchases made for the governmental body by the cooperative purchasing organization.
As added by P.L.49-1997, SEC.1.

IC 5-22-4-8
Purchases by school; purchasing agents
Sec. 8. (a) As used in this section, "board" refers to either of the following:
(1) With respect to the Indiana School for the Blind and Visually Impaired, the board established by IC 20-21-3-1.
(2) With respect to the Indiana School for the Deaf, the board established by IC 20-22-3-1.
(b) As used in this section, "school" refers to either of the following:
(1) The Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1.
(2) The Indiana School for the Deaf established by IC 20-22-2-1.
(c) As used in this section, "superintendent" refers to the chief executive officer of the school.
(d) Except as provided in subsection (f), the school is the purchasing agency for the school.
(e) Except as provided in subsection (f), the superintendent is the purchasing agent for the school for purchases with a value of not more than twenty-five thousand dollars ($25,000).
(f) The Indiana department of administration and the board shall develop and implement a written policy for purchases by the school with a value of more than twenty-five thousand dollars ($25,000).
As added by P.L.69-1999, SEC.2. Amended by P.L.1-2005, SEC.83; P.L.218-2005, SEC.3.

IC 5-22-4-9
Department of child services as purchasing agent
Sec. 9. The department of child services is the purchasing agency for services procured by the department under IC 31-25-2-17.
As added by P.L.234-2005, SEC.2. Amended by P.L.145-2006, SEC.14.



CHAPTER 5. SPECIFICATIONS

IC 5-22-5-1
Rules; policies
Sec. 1. (a) A governmental body may adopt rules or establish policies for the preparation, maintenance, and content of specifications.
(b) Rules or policies may include a description of requirements for inspecting, testing, or preparing an item for delivery.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-2
Duties of purchasing agents
Sec. 2. A purchasing agent shall prepare, issue, revise, maintain, and monitor the use of specifications.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-3
Purposes of specifications
Sec. 3. A specification must do the following:
(1) Promote overall economy for the purposes intended.
(2) Encourage competition in satisfying the governmental body's needs.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-4
Indexed file of specifications
Sec. 4. The purchasing agency shall maintain an indexed file of specifications prepared by or under the authority of its purchasing agents.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-5
Request for specifications
Sec. 5. (a) The procedure described in this section may be used by a purchasing agent when both of the following are satisfied:
(1) The purchasing agent makes a written determination that the development of specifications by the governmental body is not feasible.
(2) The executive of the governmental body approves of the use of this section.
(b) The purchasing agent may issue a request for specifications that must include the following:
(1) The factors or criteria that will be used in evaluating the specifications.
(2) A statement concerning the relative importance of evaluation factors.
(3) A statement concerning whether discussions may be conducted with persons proposing specifications to clarify the

specification requirements.
(c) The purchasing agent shall give notice of the request for specifications under IC 5-3-1.
(d) As provided in the request for specifications, the purchasing agent may discuss proposed specifications with persons proposing specifications to clarify specification requirements.
(e) Persons proposing specifications must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposed specifications.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-6
Purchase of degradable and disposable plastic products
Sec. 6. (a) This section does not apply to a political subdivision.
(b) As used in this section, "biodegradation" means the conversion of all constituents of a plastic into miscellaneous component parts by the microbial action of fungi and bacteria upon natural materials such as cornstarch.
(c) As used in this section, "chemical degradation" means the conversion of all constituents of a plastic into miscellaneous component parts through the chemical reactions of additives such as auto-oxidants and the environment with the plastic.
(d) As used in this section, "degradable" means capable of being broken down by one (1) or more of the following degradation processes:
(1) Biodegradation.
(2) Photodegradation.
(3) Chemical degradation.
(e) As used in this section, "photodegradation" means the conversion of all constituents of a plastic product into miscellaneous component parts through the physical breakdown of the plastic product upon sufficient exposure to ultraviolet radiation.
(f) As used in this section, "plastic" includes a hybrid material containing plastic as a major component.
(g) As used in this section, "refuse bag" means a disposable plastic bag that is designed to hold garbage, grass clippings, fallen leaves, or other refuse. The term includes a disposable plastic bag that is designed to be placed inside and to catch the refuse deposited in a rigid refuse receptacle.
(h) When purchasing disposable plastic products, including refuse bags, a governmental body shall purchase disposable plastic products that are degradable if all the following apply:
(1) Degradable products are available at the time of the purchase.
(2) It is economically feasible to purchase degradable products.
(3) The purchase of degradable products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses.         (4) The degradable product to be purchased is economically and functionally the equivalent of disposable plastic products that:
(A) meet applicable specifications; and
(B) are not degradable.
(5) The degradable product to be purchased is, in the determination of the purchasing agent, a type of product for which the use of degradable materials is appropriate based upon:
(A) the functional use of the product; and
(B) whether the product will probably be recycled or disposed of in a final disposal facility.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-7
Purchase of recycled paper products
Sec. 7. (a) This section does not apply to a political subdivision.
(b) A governmental body purchasing paper products shall purchase recycled paper products if all of the following apply:
(1) Recycled paper products are available at the time of a purchase.
(2) It is economically feasible to purchase recycled paper products.
(3) The purchase of recycled paper products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses.
As added by P.L.49-1997, SEC.1.

IC 5-22-5-8
Purchases of gasohol and blended biodiesel fuel for vehicles
Sec. 8. (a) This section does not apply to a political subdivision.
(b) As used in this section, "blended biodiesel" has the meaning set forth in IC 6-3.1-27-2.
(c) As used in this section, "ethanol" means agriculturally derived ethyl alcohol.
(d) As used in this section, "gasohol" means gasoline that contains:
(1) at least ten percent (10%) ethanol; or
(2) ethyl tertiary butyl ether (ETBE) additives derived from ethanol.
(e) As used in this section, "gasoline fueled vehicle" refers to a vehicle that is capable of using gasoline to fuel its primary motor.
(f) As used in this section, "vehicle" includes the following:
(1) An automobile.
(2) A truck.
(3) A tractor.
(g) Except as provided by subsection (i), a governmental body shall whenever possible purchase gasohol to fuel the gasoline fueled vehicles owned or operated by the governmental body.     (h) Except as provided by subsection (i), a governmental body shall whenever possible purchase blended biodiesel fuel to fuel the diesel fueled vehicles owned or operated by the governmental body.
(i) The following vehicles are exempt from the requirements of subsections (g) and (h):
(1) A vehicle that is leased by the governmental body for thirty (30) days or less.
(2) A vehicle whose official operating manual, as issued by the manufacturer of the vehicle, contains a statement that the use of gasohol or blended biodiesel fuel will damage the engine of the vehicle.
(3) A vehicle that:
(A) is primarily powered by an electric motor; or
(B) can use only propane, compressed or liquified natural gas, or methanol as its fuel source.
As added by P.L.274-2001, SEC.1. Amended by P.L.6-2005, SEC.1.



CHAPTER 6. PURCHASE OF SERVICES

IC 5-22-6-1
Procedures
Sec. 1. The purchasing agency of a governmental body may purchase services using any procedure the governmental body or the purchasing agency of the governmental body considers appropriate.
As added by P.L.49-1997, SEC.1.

IC 5-22-6-2
Rules; policies
Sec. 2. (a) A governmental body may adopt rules governing the purchase of services for the governmental body.
(b) The purchasing agency of a governmental body may establish policies regarding the purchase of services for the governmental body.
As added by P.L.49-1997, SEC.1.



CHAPTER 6.5. CONTRACTS FOR COLLECTION SERVICES

IC 5-22-6.5-1
"Person" defined
Sec. 1. As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, the state, a unit of local government, an agency of the state or a unit of local government, or a group of such persons acting in concert.
As added by P.L.22-1997, SEC.9.

IC 5-22-6.5-2
"Service" defined
Sec. 2. As used in this chapter, "service" means an action or actions to be performed under authority of the state, a state agency, a body corporate and politic, a state university, a unit of local government, or an agency of a unit of local government permitted by law to be done by its chief officer or governing or legislative body for the convenience or necessity of its citizens, but not including any action that constitutes the exercise of its discretionary powers, an exercise of state sovereignty, or the taking of legislative, quasi-legislative, judicial, or quasi-judicial action.
As added by P.L.22-1997, SEC.9.

IC 5-22-6.5-3
Authorization
Sec. 3. (a) The state, a unit of local government, a state agency, an agency of a unit of local government, a body corporate and politic, or a state university may let a contract with a public or private person for the performance of any ministerial service that it must or may have done under its direction that is necessary or desirable in the public interest.
(b) Notwithstanding IC 4-6-2-6, the state, a state agency, a body corporate and politic, a state university, a unit of local government, or an agency of a unit of local government may:
(1) contract with a collection agency to collect any amount owed to the state, state agency, body corporate and politic, state university, or unit of local government; and
(2) authorize a collection agency in a contract for collection services to collect from the debtor a collection fee.
As added by P.L.22-1997, SEC.9.

IC 5-22-6.5-4
Procedure for awarding contract
Sec. 4. (a) The state, a state agency, and a governmental body described in IC 5-22-2-2(1) through IC 5-22-2-2(4) shall award a contract for collection services using any procedure authorized by statute.
(b) A unit of local government or an agency of a unit of local government may award a contract for collection services using any

procedure authorized by statute.
As added by P.L.22-1997, SEC.9.



CHAPTER 7. COMPETITIVE BIDDING

IC 5-22-7-1
Compliance with chapter required
Sec. 1. A purchasing agent shall follow the procedure described in this chapter in awarding a contract for supplies, unless another purchasing method is required or authorized by this article.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-2
Invitation for bids
Sec. 2. (a) A purchasing agent shall issue an invitation for bids.
(b) An invitation for bids must include the following:
(1) A purchase description.
(2) All contractual terms and conditions that apply to the purchase.
(3) A statement of the evaluation criteria that will be used, including any of the following:
(A) Inspection.
(B) Testing.
(C) Quality.
(D) Workmanship.
(E) Delivery.
(F) Suitability for a particular purpose.
(G) The requirement imposed under IC 5-22-3-5.
(4) The time and place for opening the bids.
(5) A statement concerning whether the bid must be accompanied by a certified check or other evidence of financial responsibility that may be imposed in accordance with rules or policies of the governmental body.
(6) A statement concerning the conditions under which a bid may be canceled or rejected in whole or in part as specified under IC 5-22-18-2.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-3
Objective measurement of evaluation criteria
Sec. 3. Evaluation criteria that will:
(1) affect the bid price; and
(2) be considered in the evaluation for an award;
must be objectively measurable.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-4
Criteria for bid evaluation
Sec. 4. Only criteria specified in the invitation for bids may be used in bid evaluation.
As added by P.L.49-1997, SEC.1.
IC 5-22-7-5
Notice of invitation for bids
Sec. 5. (a) The purchasing agency shall give notice of the invitation for bids in the manner required by IC 5-3-1.
(b) The purchasing agency for a state agency shall also provide electronic access to the notice through the computer gateway administered by the office of technology.
(c) The purchasing agency for a political subdivision may also provide electronic access to the notice through:
(1) the computer gateway administered by the office of technology; or
(2) any other electronic means available to the political subdivision.
As added by P.L.49-1997, SEC.1. Amended by P.L.251-1999, SEC.5; P.L.31-2002, SEC.3; P.L.93-2004, SEC.8; P.L.177-2005, SEC.22.

IC 5-22-7-6
Public opening of bids
Sec. 6. The purchasing agency shall open bids publicly in the presence of one (1) or more witnesses at the time and place designated in the invitation for bids.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-7
Bids; acceptance; evaluation
Sec. 7. Bids must be:
(1) unconditionally accepted without alteration or correction, except as provided in sections 11 through 13 of this chapter; and
(2) evaluated based on the requirements provided in the invitation for bids.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-8
Awarding of contract
Sec. 8. A contract must be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-9
Maintenance of information by purchasing agency
Sec. 9. (a) The purchasing agency shall maintain the following information:
(1) The name of each bidder.
(2) The amount of each bid.
(3) Other information required by this article and rules adopted under this article.
(b) The information described in subsection (a) is subject to public inspection after each contract award.
As added by P.L.49-1997, SEC.1.
IC 5-22-7-10
Rules; policies
Sec. 10. (a) The governmental body may adopt rules or establish policies to allow any of the following:
(1) Correction or withdrawal of inadvertently erroneous bids before or after award.
(2) Cancellation of awards or contracts based on a mistake described in subdivision (1).
(b) Except as provided in a rule or policy, a purchasing agency must make a written decision to:
(1) permit the correction or withdrawal of a bid; or
(2) cancel awards or contracts based on bid mistakes.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-11
Prohibited changes after bid opening
Sec. 11. A purchasing agency may not permit changes in:
(1) bid prices; or
(2) other provisions of bids prejudicial to the interest of the governmental body or fair competition;
after bid opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-12
Proposed additions to contract
Sec. 12. If a bidder inserts contract terms or bids on items not specified in the invitation for bids, the purchasing agent shall treat the additional material as a proposal for addition to the contract and may do any of the following:
(1) Declare the bidder nonresponsive.
(2) Permit the bidder to withdraw the proposed additions to the contract in order to meet the requirements and criteria provided in the invitation for bids.
(3) Accept any of the proposed additions to the contract, subject to section 13 of this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-7-13
Acceptance of proposed additions to contract; permitted changes to requirements of invitation for bids
Sec. 13. (a) The purchasing agent may not accept proposed additions to the contract that are prejudicial to the interest of the governmental body or fair competition.
(b) A decision of the purchasing agent to permit a change to the requirements of the invitation for bids must be supported by a written determination by the purchasing agency.
As added by P.L.49-1997, SEC.1.



CHAPTER 7.3. NEGOTIATED BIDDING

IC 5-22-7.3-1
Applicability
Sec. 1. (a) This chapter applies only to a purchasing agency in the executive branch.
(b) Subject to the policies of the purchasing agency, a purchasing agent may follow the procedure described in this chapter in awarding a contract for supplies instead of awarding a contract under IC 5-22-7.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-2
Invitations for bids; requirements
Sec. 2. (a) A purchasing agent may issue an invitation for bids.
(b) An invitation for bids must include the following:
(1) A purchase description.
(2) All contractual terms and conditions that apply to the purchase.
(3) A statement of which, if any, of the following will be used to evaluate bids:
(A) Inspection.
(B) Testing.
(C) Quality.
(D) Workmanship.
(E) Delivery.
(F) Suitability for a particular purpose.
(G) The requirement imposed under IC 5-22-3-5.
(H) Any other evaluation criteria stated in the invitation for bids.
(4) The procedure for opening the bids, including the date, time, and place for opening the bids.
(5) A statement concerning whether a bid must be accompanied by a certified check or other evidence of financial responsibility that may be required in accordance with policies of the purchasing agency.
(6) A statement concerning the conditions under which a bid may be canceled or rejected in whole or in part as specified under IC 5-22-18-2.
(7) A statement concerning whether, and the procedures under which, discussions may be conducted with bidders before a contract is awarded. The procedures for conducting discussions with bidders must be consistent with fair competition among all bidders.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-3
Evaluation criteria
Sec. 3. Evaluation criteria that will:         (1) affect the bid price; and
(2) be considered in the evaluation for an award;
must be objectively measurable.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-4
Criteria used in bid evaluation
Sec. 4. Only criteria specified in the invitation for bids may be used in bid evaluation.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-5
Invitation for bids; notice
Sec. 5. (a) The purchasing agency shall:
(1) give notice of the invitation for bids in the manner required by IC 5-3-1; and
(2) provide electronic access to the notice through the computer gateway administered by the office of technology.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-6
Bid opening; agency employee witnesses
Sec. 6. (a) An employee of the purchasing agency shall open bids in the presence of one (1) or more other employees of the purchasing agency according to the procedure stated in the invitation for bids as required by section 2(b)(4) of this chapter.
(b) Individuals other than employees of the purchasing agency may not be present at an opening of bids unless the bids are opened publicly.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-7
Bids; confidentiality during negotiation; evaluation
Sec. 7. Bids must be:
(1) opened so as to avoid disclosure of contents to competing bidders during the process of negotiation; and
(2) evaluated based on the requirements provided in the invitation for bids.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-8
Contract award
Sec. 8. A contract must be awarded with reasonable promptness by written notice to the lowest responsible and responsive bidder.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-9
Bid register requirements; public inspection of contract files; confidential proprietary information
Sec. 9. (a) The purchasing agency shall prepare a bid register.     (b) The bid register must contain the following:
(1) A copy of all documents that are included as part of the invitation for bids.
(2) A list of all persons to whom copies of the invitation for bids were given.
(3) A list of all bids received. The list of bids received must include the following information:
(A) The name and address of each bidder.
(B) The dollar amount of all bid prices received during the bidding process.
(C) The name of the successful bidder and the dollar amount of that bidder's bid.
(4) The basis on which the award was made.
(5) Documentation of the purchasing agency's negotiating process with bidders. The documentation must include the following:
(A) A log of the date and times of each meeting with a bidder. The log must include the identity of the bidder.
(B) A description of the nature of all communications with each bidder.
(C) Subject to subdivision (6), a copy of all written communications, including electronic communications, with each bidder.
(6) The entire contents of the contract file except for proprietary information included with a bid, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the invitation for bids.
(c) Except as provided in section 10 of this chapter, the bid register is subject to public inspection only after the contract award.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-10
Purchases over $200,000
Sec. 10. (a) This section applies only if the amount of the purchase is more than two hundred thousand dollars ($200,000).
(b) After the purchasing agency has completed any negotiations, the purchasing agency shall set a date, time, and place for publishing the bid register required by section 9 of this chapter. The date set under this subsection may not be less than seven (7) days before the purchasing agency notifies the successful bidder of the award of the contract.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-11
Erroneous bids
Sec. 11. (a) The purchasing agency may establish policies to allow any of the following:
(1) Correction or withdrawal of inadvertently erroneous bids before or after an award.         (2) Cancellation of awards or contracts based on a mistake described in subdivision (1).
(b) Except as provided in a rule or policy, a purchasing agency must make a written decision to:
(1) permit the correction or withdrawal of a bid; or
(2) cancel awards or contracts based on bid mistakes.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-12
Additional material in bid
Sec. 12. If a bidder inserts contract terms or bids on items not specified in the invitation for bids, the purchasing agent shall treat the additional material as a proposal for addition to the contract and may do any of the following:
(1) Declare the bidder nonresponsive.
(2) Permit the bidder to withdraw the proposed additions to the contract in order to meet the requirements and criteria provided in the invitation for bids.
(3) Accept any of the proposed additions to the contract, subject to section 13 of this chapter.
As added by P.L.160-2006, SEC.6.

IC 5-22-7.3-13
Acceptance of contract additions; written determination by agency required
Sec. 13. (a) The purchasing agent may not accept proposed additions to the contract that are prejudicial to the interest of the governmental body or fair competition.
(b) A decision of the purchasing agent to permit a change to the requirements of the invitation for bids must be supported by a written determination by the purchasing agency.
As added by P.L.160-2006, SEC.6.



CHAPTER 7.5. ONLINE REVERSE AUCTIONS

IC 5-22-7.5-1
Authorization for reverse auction
Sec. 1. (a) A purchasing agency may conduct a reverse auction for the purchase of supplies by using an Internet purchasing site to:
(1) issue an invitation for bids; and
(2) receive bids.
(b) Except as provided in this chapter, a purchasing agency and a bidder must comply with the requirements of this article when participating in a reverse auction.
As added by P.L.93-2004, SEC.9.



CHAPTER 8. SMALL PURCHASES

IC 5-22-8-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a purchase expected by the purchasing agent to be less than seventy-five thousand dollars ($75,000).
(b) Purchase requirements may not be artificially divided so as to constitute a small purchase under this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.1.

IC 5-22-8-2
Purchases below $25,000
Sec. 2. (a) This section applies only if the purchasing agent expects the purchase to be less than twenty-five thousand dollars ($25,000).
(b) A purchasing agent may make a purchase under small purchase policies established by the purchasing agency or under rules adopted by the governmental body.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.2.

IC 5-22-8-3
Purchases between $25,000 and $75,000
Sec. 3. (a) This section applies only if the purchasing agent expects the purchase to be:
(1) at least twenty-five thousand dollars ($25,000); and
(2) not more than seventy-five thousand dollars ($75,000).
(b) A purchasing agent may purchase supplies under this section by inviting quotes from at least three (3) persons known to deal in the lines or classes of supplies to be purchased.
(c) The purchasing agent shall mail an invitation to quote to the persons described in subsection (b) at least seven (7) days before the time fixed for receiving quotes.
(d) If the purchasing agent receives a satisfactory quote, the purchasing agent shall award a contract to the lowest responsible and responsive offeror for each line of class of supplies required.
(e) The purchasing agent may reject all quotes.
(f) If the purchasing agent does not receive a quote from a responsible and responsive offeror, the purchasing agent may purchase the supplies under IC 5-22-10-10.
As added by P.L.7-1998, SEC.3.



CHAPTER 9. REQUEST FOR PROPOSALS

IC 5-22-9-1
Use of request for proposals
Sec. 1. (a) When a purchasing agent makes a written determination that the use of competitive sealed bidding is either not practicable or not advantageous to the governmental body, the purchasing agent may award a contract using the procedure provided by this chapter instead of competitive sealed bidding under IC 5-22-7.
(b) This subsection applies only to a purchasing agent in the executive branch. Notwithstanding subsection (a), and subject to the policies of the purchasing agency, a purchasing agent may award a contract using the procedure provided by this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.160-2006, SEC.8.

IC 5-22-9-2
Request for proposals; contents
Sec. 2. The purchasing agent shall solicit proposals through a request for proposals, which must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement concerning the relative importance of price and the other evaluation factors.
(3) A statement concerning whether the proposal must be accompanied by a certified check or other evidence of financial responsibility, which may be imposed in accordance with rules of the governmental body.
(4) A statement concerning whether discussions may be conducted with responsible offerors, who submit proposals determined to be reasonably susceptible of being selected for award.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-3
Public notice of request for proposals
Sec. 3. (a) The purchasing agency shall give public notice of the request for proposals in the manner required by IC 5-3-1.
(b) The purchasing agency for a state agency shall also provide electronic access to the notice through the computer gateway administered by the office of technology.
(c) The purchasing agency for a political subdivision may also provide electronic access to the notice through the electronic gateway administered by the office of technology.
As added by P.L.49-1997, SEC.1. Amended by P.L.251-1999, SEC.6; P.L.31-2002, SEC.4; P.L.177-2005, SEC.23.

IC 5-22-9-4
Opening of proposals      Sec. 4. Proposals must be opened so as to avoid disclosure of contents to competing offerors during the process of negotiation.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-5
Register of proposals; contents
Sec. 5. (a) A register of proposals must be:
(1) prepared; and
(2) open for public inspection after contract award.
(b) The register of proposals must contain the following:
(1) A copy of the request for proposals.
(2) A list of all persons to whom copies of the request for proposals were given.
(3) A list of all proposals received, which must include all of the following:
(A) The names and addresses of all offerors.
(B) The dollar amount of each offer.
(C) The name of the successful offeror and the dollar amount of that offeror's offer.
(4) The basis on which the award was made.
(5) The entire contents of the contract file except for proprietary information included with an offer, such as trade secrets, manufacturing processes, and financial information that was not required to be made available for public inspection by the terms of the request for proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-6
Responsible offerors; discussions; final offers
Sec. 6. As provided in the request for proposals or under the rules or policies of the governmental body, discussions may be conducted with, and best and final offers obtained from, responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-7
Award
Sec. 7. (a) Award shall be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the governmental body, taking into consideration price and the other evaluation factors set forth in the request for proposals.
(b) If provided in the request for proposals, award may be made to more than one (1) offeror whose proposals are determined in writing to be advantageous to the governmental body, taking into consideration price and other evaluation factors set forth in the request for proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-8 Rules; policies
Sec. 8. The governmental body may provide by rule or policy that:
(1) it is either not practicable or not advantageous to the governmental body to purchase specified types of supplies by competitive sealed bidding; and
(2) receiving proposals is the preferred method for purchase of that type of supply.
As added by P.L.49-1997, SEC.1.

IC 5-22-9-9
Fair and equal treatment of offerors
Sec. 9. (a) Offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposals.
(b) Except as provided in subsection (c), in conducting discussions with an offeror, information derived from proposals submitted by competing offerors may not be disclosed.
(c) This subsection applies only to a purchasing agency in the executive branch. In conducting discussions with an offeror, information derived from proposals submitted by competing offerors may be used in discussion only if the identity of the offeror providing the information is not disclosed to others. The purchasing agency must provide equivalent information to all offerors with which the purchasing agency chooses to have discussions.
As added by P.L.49-1997, SEC.1. Amended by P.L.160-2006, SEC.9.

IC 5-22-9-10
Evaluation; factors and criteria
Sec. 10. The only factors or criteria that may be used in the evaluation of proposals are those specified in the request for proposals.
As added by P.L.49-1997, SEC.1.



CHAPTER 10. SPECIAL PURCHASING METHODS

IC 5-22-10-1
Purchase without soliciting bids or proposals
Sec. 1. Notwithstanding any other provision of this article, a purchasing agent may make a purchase under this chapter without soliciting bids or proposals.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-2
Competition
Sec. 2. A special purchase must be made with competition as is practicable under the circumstances.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-3
Contract files; record listing all contracts
Sec. 3. (a) A purchasing agent shall maintain the contract records for a special purchase in a separate file.
(b) A purchasing agent shall include in the contract file a written determination of the basis for:
(1) the special purchase; and
(2) the selection of a particular contractor.
(c) Notwithstanding any other law, a governmental body shall maintain a record listing all contracts made under this chapter for a minimum of five (5) years. The record must contain the following information:
(1) Each contractor's name.
(2) The amount and type of each contract.
(3) A description of the supplies purchased under each contract.
(d) The contract records for a special purchase are subject to annual audit by the state board of accounts.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-4
Emergency conditions
Sec. 4. (a) A purchasing agent may make a special purchase when there exists, under emergency conditions, a threat to public health, welfare, or safety.
(b) The counterterrorism and security council established by IC 10-19-8-1 may make a purchase under this section to preserve security or act in an emergency as determined by the governor.
As added by P.L.49-1997, SEC.1. Amended by P.L.123-2002, SEC.9; P.L.22-2005, SEC.3.

IC 5-22-10-5
Savings to governmental body
Sec. 5. A purchasing agent may make a special purchase when there exists a unique opportunity to obtain supplies or services at a

substantial savings to the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-6
Auctions
Sec. 6. A purchasing agent may make a special purchase at an auction.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-7
Data processing contract or license agreements
Sec. 7. A purchasing agent may make a special purchase of data processing contracts or license agreements for:
(1) software programs; or
(2) supplies or services, when only one (1) source meets the using agency's reasonable requirements.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-8
Compatibility of equipment, accessories, or replacement parts
Sec. 8. A purchasing agent may make a special purchase when:
(1) the compatibility of equipment, accessories, or replacement parts is a substantial consideration in the purchase; and
(2) only one (1) source meets the using agency's reasonable requirements.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-9
Purchasing method impairs functioning of agency
Sec. 9. A purchasing agent may make a special purchase when purchase of the required supplies or services under another purchasing method under this article would seriously impair the functioning of the using agency.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-10
No offer received under other purchasing method
Sec. 10. A purchasing agent may make a special purchase when the purchasing agency has solicited for a purchase under another purchasing method described in this article and has not received a responsive offer.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-11
Evaluation of supplies or system containing supplies
Sec. 11. A purchasing agent may make a special purchase for the evaluation of supplies or a system containing supplies for any of the following reasons:
(1) To obtain:
(A) functional information; or             (B) comparative data.
(2) For a purpose that in the judgment of the purchasing agent may advance the long term competitive position of the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-12
Governmental discount available
Sec. 12. A purchasing agent may make a special purchase when the market structure is based on price but the governmental body is able to receive a dollar or percentage discount of the established price.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-13
Single source for supply; award of contract
Sec. 13. Subject to sections 14 and 15, a purchasing agent may award a contract for a supply when there is only one (1) source for the supply and the purchasing agent determines in writing that there is only one (1) source for the supply.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-14
General Services Administration price
Sec. 14. A purchasing agent may make a purchase from a person when the purchasing agent determines in writing that:
(1) supplies can be purchased from the person or the person's authorized representative at prices equal to or less than the prices stipulated in current federal supply service schedules established by the federal General Services Administration; and
(2) it is advantageous to the governmental body's interest in efficiency and economy.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-15
Purchase from person who has contract with federal agency
Sec. 15. (a) A purchasing agent may purchase supplies if the purchase is made from a person who has a contract with a federal agency and the person's contract with the federal agency requires the person to make the supplies available to the state or political subdivisions.
(b) A purchasing agent for a political subdivision may purchase supplies if the purchase is made from a person who has a contract with a state agency and the person's contract with the state requires the person to make the supplies or services available to political subdivisions, as provided in IC 4-13-1.6 or IC 5-22-17-9.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-16
Acquisition of supplies through transfer from federal government      Sec. 16. (a) A purchasing agent may acquire supplies if the purchasing agent determines that the governmental body can obtain the transfer of the supplies from the federal government under IC 4-13-1.7 at a cost less than would be obtained from purchase of the supplies by soliciting for bids or proposals.
(b) A governmental body may not make a purchase under this section if title to the property will be transferred to the governmental body before a sufficient appropriation to pay the costs of the purchase is appropriated. However, if the supplies will be transferred to the governmental body upon conditional sale or under a lease, a lease with option to purchase, or a contract for the use of the supplies, the governmental body may make the purchase under this section if there are sufficient funds appropriated to pay the consideration required for one (1) year of the agreement.
(c) A purchasing agent who purchases or leases surplus federal materials shall, at the time of the purchase or lease, or immediately thereafter, give public notice in accordance with IC 5-3-1.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-17
Acquisition of supplies through acceptance of gift
Sec. 17. A purchasing agent may acquire supplies by accepting a gift for the purchasing agent's governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-10-18
Special purchase of copyrighted material
Sec. 18. A purchasing agent for a state purchasing agency may make a special purchase of copyrighted materials to be used, provided, or distributed by a state agency.
As added by P.L.22-1997, SEC.10.

IC 5-22-10-19
Purchase from public utility following independent appraisal
Sec. 19. A purchasing agent may make a special purchase from a public utility if the purchase or lease price is a negotiated price that considers the results of an independent appraisal that the purchasing agency obtains and an independent appraisal that the public utility obtains.
As added by P.L.7-1998, SEC.4.

IC 5-22-10-20
Purchase of petroleum products by aviation commissioners or airport authority
Sec. 20. (a) This section applies to the purchase of petroleum products by:
(1) a board of aviation commissioners under IC 8-22-2; or
(2) an airport authority under IC 8-22-3.
(b) A purchasing agent may make a special purchase of petroleum products if the petroleum products are for resale to the general

public.
As added by P.L.7-1998, SEC.5.



CHAPTER 11. PURCHASES FROM THE DEPARTMENT OF CORRECTION

IC 5-22-11-1
Requirement to purchase from the department of correction
Sec. 1. Subject to section 2 of this chapter, a governmental body shall purchase from the department of correction supplies and services produced or manufactured by the department under IC 11-10-6 as listed in the department's printed catalog unless the supplies and services cannot be furnished in a timely manner.
As added by P.L.49-1997, SEC.1.

IC 5-22-11-2
Specifications for supplies and services
Sec. 2. Supplies and services purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and
(2) be purchased at a fair market price.
As added by P.L.49-1997, SEC.1.

IC 5-22-11-3
Catalog
Sec. 3. The department of correction shall furnish each governmental body a catalog with the following information:
(1) Supplies and services available for sale.
(2) Prices of supplies and services available for sale.
As added by P.L.49-1997, SEC.1.



CHAPTER 12. PURCHASE OF REHABILITATION CENTER PRODUCTS

IC 5-22-12-1
Applicability of chapter
Sec. 1. This chapter applies only to the following governmental bodies:
(1) A state institution (as defined in IC 12-7-2-184).
(2) A penal facility operated by the department of correction.
(3) An institution operated by the state department of health under IC 16-19-6.
(4) A political subdivision.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-2
"Bureau" defined
Sec. 2. As used in this chapter, "bureau" refers to the rehabilitation services bureau of the division of disability and rehabilitative services established under IC 12-12-1-1.
As added by P.L.49-1997, SEC.1. Amended by P.L.141-2006, SEC.8.

IC 5-22-12-3
"Rehabilitation center" defined
Sec. 3. As used in this chapter, "rehabilitation center" refers to the rehabilitation center established under IC 12-12-3-1.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-4
Conditions for purchases
Sec. 4. A governmental body shall purchase articles produced by the rehabilitation center under the same conditions as articles produced by the department of correction under IC 5-22-11, unless similar articles are produced by the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-5
Catalog
Sec. 5. The bureau shall publish a catalog for the use of governmental bodies, showing the products and services available through the rehabilitation center.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-6
Purchase of articles listed in catalog
Sec. 6. (a) Whenever a governmental body needs an article listed in the catalog published under section 5 of this chapter, the governmental body:
(1) shall give the bureau a reasonable time to produce or supply the article; and
(2) except for an article produced by the department of

correction, may not elsewhere:
(A) contract for;
(B) purchase; or
(C) pay a bill for;
an article described in the catalog unless the article cannot be furnished by the bureau.
(b) A governmental body may contract elsewhere for purchase of an article described in the catalog if the bureau gives a written statement that the bureau cannot furnish the article.
As added by P.L.49-1997, SEC.1.

IC 5-22-12-7
Specifications for supplies
Sec. 7. Supplies purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and
(2) be purchased at a fair market price.
As added by P.L.49-1997, SEC.1.



CHAPTER 13. PURCHASES FROM QUALIFIED NONPROFIT AGENCIES FOR PERSONS WITH SEVERE DISABILITIES

IC 5-22-13-1
"Qualified agency" defined
Sec. 1. As used in this chapter, "qualified agency" refers to a nonprofit agency for persons with severe disabilities that meets all of the following conditions:
(1) The agency complies with Indiana laws governing private nonprofit organizations.
(2) The agency is certified by the Wage and Hour Division of the United States Department of Labor.
(3) The agency meets the standards adopted by the secretary of family and social services.
(4) The agency makes reports under IC 16-32-2-7.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-2
Conditions for purchases; political subdivisions
Sec. 2. (a) This section applies only to a governmental body that is a political subdivision.
(b) A governmental body may purchase supplies and services without advertising or calling for bids from a qualified agency under the same conditions as supplies produced by the department of correction are purchased under IC 5-22-11.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-3
Conditions for purchases; other governmental bodies
Sec. 3. (a) This section applies to a governmental body not covered by section 2 of this chapter.
(b) A governmental body shall purchase supplies and services without advertising or calling for bids from a qualified agency under the same conditions as supplies produced by the department of correction are purchased under IC 5-22-11.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-4
Apportionment of purchases
Sec. 4. A governmental body may apportion purchases of supplies and services under this chapter on an equitable basis among the interested qualified agencies.
As added by P.L.49-1997, SEC.1.

IC 5-22-13-5
Specifications for supplies and services
Sec. 5. Supplies and services purchased under this chapter must:
(1) meet the specifications and needs of the purchasing governmental body; and         (2) be purchased at a fair market price.
As added by P.L.49-1997, SEC.1.



CHAPTER 14. SMALL BUSINESS SET-ASIDE PURCHASES

IC 5-22-14-1
"Small business" defined
Sec. 1. As used in this chapter, "small business" means a business that:
(1) is independently owned and operated;
(2) is not dominant in its field of operation; and
(3) satisfies the criteria in the rules adopted under section 3 of this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-2
"Small business set-aside" defined
Sec. 2. As used in this chapter, "small business set-aside" means a purchase in which the solicitation states that offers will be accepted only by small businesses.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-3
Rules; businesses that are not small businesses
Sec. 3. (a) A governmental body may adopt rules to implement this chapter. The Indiana department of administration shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The rules adopted by a governmental body must establish criteria for determining qualifications as a small business. In establishing criteria, the rules may use any standards established for determination of small business status that are used by an agency of the federal government. A governmental body may also receive assistance from the Indiana economic development corporation to establish criteria or to implement the rules.
(c) The rules adopted by a governmental body may consider the number of employees employed by an offeror and the dollar volume of the offeror's business. The rules must provide that when computing the size of an offeror, the annual sales and receipts of the offeror and all of its affiliates must be included.
(d) The rules adopted by a governmental body must include the following criteria:
(1) A wholesale business is not a small business if its annual sales for its most recently completed fiscal year exceed four million dollars ($4,000,000).
(2) A construction business is not a small business if its average annual receipts for the preceding three (3) fiscal years exceed four million dollars ($4,000,000).
(3) A retail business or business selling services is not a small business if its annual sales and receipts exceed five hundred thousand dollars ($500,000).
(4) A manufacturing business is not a small business if it employs more than one hundred (100) persons.         (5) A business in any of the following sectors is not a small business if it employs more than one hundred (100) persons or if its annual sales exceed five million dollars ($5,000,000):
(A) Information technology.
(B) Life sciences.
(C) Transportation.
(D) Logistics.
As added by P.L.49-1997, SEC.1. Amended by P.L.4-2005, SEC.31; P.L.160-2006, SEC.10.

IC 5-22-14-4
Identification of supplies; designation as small business; notice
Sec. 4. (a) A governmental body that has adopted rules under this chapter may identify as a small business set-aside specific supplies for which purchase has been requested under this article.
(b) A small business designation must be made before the solicitation for the purchase is issued and the public notice of the purchase must state that the purchase is a small business set-aside.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-5
Reasonable expectation of two offers
Sec. 5. A governmental body may not designate a purchase as a small business set-aside unless there is a reasonable expectation that offers will be obtained from at least two (2) small businesses capable of furnishing the desired supplies or service at a fair and reasonable price.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-6
Solicitation confined to small businesses
Sec. 6. If a purchase is designated as a small business set-aside, the solicitation must be confined to small businesses.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-7
Award of contract
Sec. 7. A contract shall be awarded to the lowest responsible and responsive offeror among the small businesses in accordance with the rules of the governmental body.
As added by P.L.49-1997, SEC.1.

IC 5-22-14-8
Acceptance of offer resulting in unreasonable price
Sec. 8. If the purchasing agent determines that acceptance of the lowest responsible and responsive offer will result in the payment of an unreasonable price, the purchasing agent shall reject all offers and may withdraw designation of the purchase as a small business set-aside.
As added by P.L.49-1997, SEC.1.
IC 5-22-14-9
Assistance from Indiana economic development corporation
Sec. 9. The Indiana economic development corporation may assist a governmental body in doing any of the following:
(1) Compiling and maintaining a comprehensive list of small businesses.
(2) Assisting small businesses in complying with the procedures for bidding on governmental contracts.
(3) Examining requests from governmental bodies for the purchase of supplies to help determine which purchases are to be designated small business set-asides.
(4) Simplifying specifications and contract terms to increase the opportunities for small business participation in governmental contracts.
(5) Investigations by a governmental body to determine the responsibility of offerors on small business set-asides.
As added by P.L.49-1997, SEC.1. Amended by P.L.4-2005, SEC.32.

IC 5-22-14-10
Purchases subject to other provisions and rules; conflict of laws
Sec. 10. A purchase from a small business under this chapter is subject to:
(1) all other provisions of this article; and
(2) the rules of the governmental body.
If there is a conflict between the laws described in subdivisions (1) and (2) and this chapter, this chapter governs.
As added by P.L.49-1997, SEC.1.



CHAPTER 15. PURCHASING PREFERENCES

IC 5-22-15-1
Applicability of chapter
Sec. 1. (a) This chapter applies to a purchase of supplies under this article by any of the following:
(1) A governmental body.
(2) A state educational institution.
(3) An instrumentality of the state that performs essential governmental functions on either a statewide or local basis.
(4) The state lottery commission created by IC 4-30-3-1.
(b) This chapter applies to a purchase made under IC 5-17-1.
As added by P.L.49-1997, SEC.1.



CHAPTER 16. QUALIFICATIONS AND DUTIES OF OFFERORS AND PROSPECTIVE CONTRACTORS

IC 5-22-16-1
Responsibility of offeror; determination
Sec. 1. (a) If a purchasing agent determines that an offeror is not responsible, that determination must be made in writing by the purchasing agent.
(b) If an offeror fails to provide information required by the purchasing agent concerning a determination of whether the offeror is responsible, that offeror may not be considered responsible under this article.
(c) Information furnished by an offeror under this section shall not be disclosed outside the purchasing agency without the offeror's prior written consent.
(d) In determining whether an offeror is responsible, a purchasing agent may consider the following factors:
(1) The ability and capacity of the offeror to provide the supplies or service.
(2) The integrity, character, and reputation of the offeror.
(3) The competency and experience of the offeror.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-2
Responsiveness of offeror; determination
Sec. 2. In determining whether an offeror is responsive, a purchasing agent may consider the following factors:
(1) Whether the offeror has submitted an offer that conforms in all material respects to the specifications.
(2) Whether the offeror has submitted an offer that complies specifically with the solicitation and the instructions to offerors.
(3) Whether the offeror has complied with all applicable statutes, ordinances, resolutions, or rules pertaining to the award of a public contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-3
Prequalified contractors
Sec. 3. Prospective contractors may be prequalified for particular types of supplies. Solicitation mailing lists of potential contractors may include any or all of such prequalified persons.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-4
Registration with secretary of state; payment of gross retail tax; condition of doing business
Sec. 4. (a) An offeror that is a foreign corporation must be registered with the secretary of state to do business in Indiana in order to be considered responsible.     (b) This subsection applies to a purchase of supplies or services for a state agency under a contract entered into or purchase order sent to an offeror (in the absence of a contract) after June 30, 2003, including a purchase described in IC 5-22-8-2 or IC 5-22-8-3. A state agency may not purchase property or services from a person that is delinquent in the payment of amounts due from the person under IC 6-2.5 (gross retail and use tax) unless the person provides a statement from the department of state revenue that the person's delinquent tax liability:
(1) has been satisfied; or
(2) has been released under IC 6-8.1-8-2.
(c) The purchasing agent may award a contract to an offeror pending the offeror's registration with the secretary of state. If, in the judgment of the purchasing agent, the offeror has not registered within a reasonable period, the purchasing agent shall cancel the contract. An offeror has no cause of action based on the cancellation of a contract under this subsection.
As added by P.L.49-1997, SEC.1. Amended by P.L.254-2003, SEC.3; P.L.66-2004, SEC.5; P.L.246-2005, SEC.54.

IC 5-22-16-5
Evidence of financial responsibility
Sec. 5. (a) A purchasing agent may specify in a solicitation that an offeror must provide evidence of financial responsibility in order to be considered responsible. The evidence of financial responsibility may be a bond, certified check, or other evidence specified by the purchasing agent in the solicitation.
(b) An offeror must file evidence of financial responsibility in the amount, at the time, and as specified by the purchasing agent in the solicitation.
(c) If a bond or certified check is required as the evidence of financial responsibility, the amount of the bond or certified check may not be set at more than ten percent (10%) of the contract price. The bond, certified check, or other evidence of financial responsibility shall be made payable to the governmental body.
(d) This section does not preclude the use of a performance bond in addition to the bid bond, certified check, or other evidence of financial responsibility if the amount of the performance bond is stated in the solicitation.
(e) The check of an unsuccessful offeror shall be returned to the offeror by the purchasing agent upon selection of successful offerors. The check of a successful offeror shall be held until delivery or until completion of the contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-16-6
Noncollusion affirmation
Sec. 6. (a) An offeror must file with the purchasing agent an affirmation, made under the penalties for perjury, that states in substance the following:         (1) The offeror has not entered into a combination or an agreement:
(A) relative to the price to be offered by a person;
(B) to prevent a person from making an offer; or
(C) to induce a person to refrain from making an offer.
(2) The offeror's offer is made without reference to any other offer.
(b) The purchasing agent may require the affirmation to be made in the contract documents.
(c) The purchasing agent shall reject an offer that the purchasing agent finds to be collusive.
(d) If after the purchasing agent has awarded the contract, the purchasing agent discovers that the successful offeror's affirmation was false, the purchasing agent shall declare the contract forfeited and award a new contract.
(e) A person convicted of perjury for filing a false affirmation under this section may not be a party to a contract under this article for three (3) years following the date of conviction.
As added by P.L.49-1997, SEC.1.



CHAPTER 17. CONTRACTS

IC 5-22-17-1
Cost plus a percentage of cost contract
Sec. 1. A governmental body may not enter into a cost plus a percentage of cost contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-2
Cost reimbursement contract
Sec. 2. A governmental body may enter into a cost reimbursement contract if the purchasing agent determines in writing that the contract is likely to be less costly to the governmental body than any other contract type, or that it is impracticable to obtain the supplies required except under such a contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-3
Contracts for supplies; time periods
Sec. 3. (a) This section does not apply to a discounted contractual arrangement for services or supplies funded through a designated leasing entity.
(b) Subject to subsections (c) through (e) and section 5 of this chapter, a contract for supplies may be entered into for a period not to exceed four (4) years.
(c) County and municipal hospitals may contract for the purchase of supplies for more than one (1) year but not more than five (5) years if the supplies are purchased under IC 5-22-7.
(d) The contract must specify that payment and performance obligations are subject to the appropriation and availability of funds.
(e) A political subdivision must have available a sufficient appropriation balance or an approved additional appropriation before a purchasing agent may award a contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-4
Renewal of contracts
Sec. 4. (a) A contract that contains a provision for escalation of the price of the contract may be renewed under this section if the price escalation is computed using:
(1) a commonly accepted index named in the contract; or
(2) a formula set forth in the contract.
(b) Subject to section 5 of this chapter, with the agreement of the contractor and the purchasing agency, a contract may be renewed any number of times.
(c) The term of a renewed contract may not be longer than the term of the original contract.
As added by P.L.49-1997, SEC.1. Amended by P.L.153-1999, SEC.5.
IC 5-22-17-5
Funds not appropriated or not available; cancellation of contract
Sec. 5. (a) When the fiscal body of the governmental body makes a written determination that funds are not appropriated or otherwise available to support continuation of performance of a contract, the contract is considered canceled.
(b) A determination by the fiscal body that funds are not appropriated or otherwise available to support continuation of performance is final and conclusive.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-6
Early performance; completion after termination date
Sec. 6. (a) The purchasing agent may specify in a contract that early performance of the contract will result in increased compensation at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the purchasing agent.
(b) The purchasing agent may specify in a contract that completion of the contract after the termination date of the contract will result in a deduction from the compensation in the contract at either:
(1) a percentage of the contract amount; or
(2) a specific dollar amount;
determined by the purchasing agent.
(c) Notice of inclusion of contract provisions permitted under this section in a contract must be included in the solicitation.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-7
Contract for remediation of hazardous waste site
Sec. 7. (a) As used in this section, "release" means any discharging, disposing, dumping, emitting, emptying, escaping, injecting, leaching, leaking, pouring, pumping, or spilling into the environment. The term includes the abandonment or discarding of barrels, containers, or other closed receptacles containing any petroleum or hazardous substance.
(b) As used in this section, "remediation" means any of the following:
(1) Actions necessary to prevent, minimize, or mitigate damages to the public health or welfare or to the environment that may otherwise result from a release or threat of a release.
(2) Actions consistent with a permanent remedy taken instead of or in addition to removal actions in the event of a release of petroleum or a hazardous substance into the environment to eliminate the release of petroleum or hazardous substances so that the petroleum or hazardous substances do not migrate to cause substantial danger to present or future public health or welfare or the environment.         (3) The cleanup or removal of released petroleum or hazardous substances from the environment.
(c) Notwithstanding section 3 of this chapter, a contract for remediation of a hazardous waste site may be entered into for any period not to exceed ten (10) years. The other provisions of section 3 of this chapter apply to a contract for remediation of hazardous waste.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-8
Contract for supplies and services to implement EBT program
Sec. 8. (a) As used in this section, "division" refers to the division of family resources established by IC 12-13-1-1.
(b) As used in this section, "EBT program" refers to an electronic benefits transfer program.
(c) Notwithstanding section 3 of this chapter, the division may enter into a contract for supplies and services to implement an EBT program for an initial period not to exceed five (5) years. The division may renew the contract for any number of successive periods not to exceed two (2) years each.
As added by P.L.49-1997, SEC.1. Amended by P.L.145-2006, SEC.15.

IC 5-22-17-9
Extension of offers to political subdivisions
Sec. 9. A contract entered into by a state agency may require the contractor to offer to political subdivisions the services or supplies that are the subject of the contract under conditions specified in the contract.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-10
Contract for petroleum products
Sec. 10. (a) As used in this section, "petroleum products" includes the following:
(1) Gasoline.
(2) Fuel oils.
(3) Lubricants.
(4) Liquid asphalt.
(b) A purchasing agent may award a contract for petroleum products to:
(1) the lowest responsible and responsive offeror; or
(2) all responsible and responsive offerors.
(c) A contract entered into under this section may allow for the escalation or de-escalation of price.
(d) This subsection applies to a petroleum products contract that is awarded to all responsible and responsive offerors as provided in subsection (b). The purchasing agent must purchase the petroleum products from the lowest of the responsible and responsive bidders. The contract must provide that the bidder from whom petroleum

products are being purchased shall provide five (5) business days written notice of any change in price. Upon receipt of written notice, the purchasing agent shall request current price quotes in writing based upon terms and conditions of the original offer (as awarded) from all successful responsible and responsive offerors. The purchasing agent shall record the quotes in minutes or memoranda. The purchasing agent shall purchase the petroleum products from the lowest responsible and responsive offeror, taking into account the price change of the current supplier and the price quotes of the other responsible and responsive offerors.
As added by P.L.49-1997, SEC.1.

IC 5-22-17-11
Contract for sand, gravel, asphalt, paving materials, or crushed stone
Sec. 11. A county may award a sand, gravel, asphalt paving materials, or crushed stone contract to more than one (1) responsible and responsive offeror if both of the following apply:
(1) The specifications allow for offers to be based upon service to specific geographic areas.
(2) The contracts are awarded by geographic area.
The county is not required to describe the geographic areas in the specifications.
As added by P.L.7-1998, SEC.7.

IC 5-22-17-12
Separate contracts; awarding contract to an offeror other than the lowest offeror
Sec. 12. (a) A solicitation may provide that offers will be received and contracts will be awarded separately or for any combination of a line or a class of supplies or services contained in the solicitation.
(b) If the solicitation does not indicate how separate contracts might be awarded, the purchasing agent may award separate contracts to different offerors under this section only if the purchasing agent makes a written determination showing that the award of separate contracts is in the interest of efficiency or economy.
(c) If the purchasing agent awards a contract for a line or class of supplies or services, or any combination of lines or classes, to an offeror other than the lowest offeror, the purchasing agent must make a written determination stating the reasons for awarding a contract to that offeror.
As added by P.L.7-1998, SEC.8.

IC 5-22-17-13
Contracts for supplies or services for an unspecified number of items at a fixed price per unit
Sec. 13. A solicitation may provide that the purchasing agent will award a contract for supplies or services for an unspecified number of items at a fixed price per unit. Such a contract may include a

formula or a method for escalation of the unit price.
As added by P.L.7-1998, SEC.9.

IC 5-22-17-14
Contracts involving steel products
Sec. 14. A contract awarded under this article must include the requirements of IC 5-22-15-25(c) unless the head of the purchasing agency makes a determination under IC 5-22-15-25(d).
As added by P.L.194-2001, SEC.3.



CHAPTER 18. OTHER PROCEDURES GOVERNING PURCHASING

IC 5-22-18-1
Public notice
Sec. 1. (a) Whenever public notice is required by this article, notice shall be given by publication in the manner prescribed by IC 5-3-1.
(b) The purchasing agent may give notice other than as required in IC 5-3-1 that the purchasing agent considers will increase competition.
(c) The purchasing agent shall schedule all notices given under this section to provide a reasonable amount of time for preparation and submission of responses after notification. The period between:
(1) the last publication, mailing, or posting of notices required by this section; and
(2) the final date set for submitting offers;
must be at least seven (7) calendar days.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-2
Cancellation of solicitation; rejection of offer
Sec. 2. (a) When the purchasing agent determines it is in the best interests of the governmental body:
(1) a solicitation may be canceled; or
(2) offers may be rejected;
in whole or in part as specified in the solicitation.
(b) The reasons for a cancellation of a solicitation or rejection of offers must be made a part of the contract file.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-3
Offers opened after time stated in solicitation
Sec. 3. Notwithstanding any other law, offers may be opened after the time stated in the solicitation if both of the following apply:
(1) The governmental body makes a written determination that it is in the best interest of the governmental body to delay the opening.
(2) The day, time, and place of the rescheduled opening is announced at the day, time, and place of the originally scheduled opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-4
Contract and purchasing records; protection of documents
Sec. 4. (a) Except as provided in this section or by another law, contract and purchasing records are public records subject to public inspection under IC 5-14-3.
(b) A governmental body may establish policies or adopt rules for the protection of documents submitted to the governmental body in

response to a solicitation.
(c) Policies or rules may provide procedures for the following:
(1) Protection of offers before opening to prevent disclosure of contents.
(2) Afford unobstructed evaluation of offers and award of contracts by the purchasing agent after opening.
(3) Protection of offers from tampering before and after opening.
As added by P.L.49-1997, SEC.1.

IC 5-22-18-5
Purchase order or lease made public record by political subdivisions
Sec. 5. (a) This section applies only to a political subdivision.
(b) Within thirty (30) days after the acceptance of an offer, the purchasing agent shall deliver in person or by first class mail to the successful offeror the original of each purchase order or lease, retain a copy for the purchasing agent's records, and file a copy for public record and inspection as follows:
(1) When a purchase or lease is made for a county or municipality, the copy of the purchase order or lease must be filed with the fiscal officer of the unit.
(2) When a purchase or lease is made for a township, the copy of the purchase order or lease must be filed with the fiscal officer of the county.
(3) When a purchase or lease is made for a school corporation or a quasi-public corporation, the copy of the purchase order or lease must be filed with the records of the corporation.
As added by P.L.7-1998, SEC.10.



CHAPTER 19. DETERMINATIONS

IC 5-22-19-1
Determinations final and conclusive; judicial review
Sec. 1. The determinations required by this article are final and conclusive, and subject to judicial review under section 2 of this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-2
Petition for judicial review; filing; relief
Sec. 2. (a) A person aggrieved by a determination under this article may file a petition for judicial review of that determination in a court of appropriate jurisdiction.
(b) The court shall grant relief only if it determines that a person seeking judicial relief has been substantially prejudiced by a determination that is any of the following:
(1) Arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.
(2) Contrary to constitutional right, power, privilege, or immunity.
(3) In excess of statutory jurisdiction, authority, or limitations, or short of statutory right.
(4) Without observance of procedure required by law.
(5) Unsupported by substantial evidence.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-3
Burden of demonstrating invalidity
Sec. 3. The burden of demonstrating the invalidity of the determination is on the person asserting the invalidity.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-4
Setting aside determination; remanding case
Sec. 4. (a) If the court finds that a person has been substantially prejudiced by a determination, the court may set aside the determination. The court may remand the case to the governmental body for further proceedings and compel an action by the governmental body that has been unreasonably delayed or unlawfully withheld.
(b) A court may not award damages in an action under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-19-5
Standing
Sec. 5. An Indiana taxpayer has standing to:
(1) challenge a determination made under IC 5-22-15-25(d); and         (2) enforce a contract provision required by IC 5-22-17-14 if the contract is related to steel products (as defined in IC 5-22-15-25(a)) or supplies manufactured by steel products.
As added by P.L.194-2001, SEC.4.



CHAPTER 20. MODIFICATION AND TERMINATION OF CONTRACTS

IC 5-22-20-1
Policies or rules for inclusion of clauses or contract provisions
Sec. 1. A governmental body may establish policies or adopt rules permitting or requiring any of the following:
(1) The inclusion of clauses providing for adjustments in prices or time of performance.
(2) The inclusion of contract provisions dealing with either of the following:
(A) The unilateral right of the governmental body to order, in writing either of the following:
(i) Changes in the work within the scope of the contract.
(ii) Temporary stopping of the work or delaying performance.
(B) Variations occurring between estimated quantities of work in a contract and actual quantities.
As added by P.L.49-1997, SEC.1.

IC 5-22-20-2
Adjustments in price; computation
Sec. 2. Adjustments in price under clauses established under section 1 of this chapter must be computed in one (1) or more of the following ways:
(1) By agreement on a fixed price adjustment before the beginning of the pertinent performance or as soon after the beginning of the performance as practicable.
(2) By unit prices specified in the contract or subsequently agreed upon.
(3) By the costs attributable to the events or situations under such clauses with adjustment of profit or fee, all as specified in the contract or subsequently agreed upon.
(4) In such other manner as the contracting parties may mutually agree.
(5) In the absence of agreements by the parties, by a unilateral determination by the governmental body of the costs attributable to the events or situations under such clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable rules adopted by the governmental body.
As added by P.L.49-1997, SEC.1.



CHAPTER 21. DISPOSITION OF STATE SURPLUS PERSONAL PROPERTY

IC 5-22-21-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to personal property owned by a governmental body that is a state agency.
(b) This chapter does not apply to the following:
(1) The sale of timber by the department of natural resources under IC 14-23-4.
(2) The satisfaction of a lien or judgment by a state agency under court proceedings.
(3) The disposition of unclaimed property under IC 32-34-1.
As added by P.L.49-1997, SEC.1. Amended by P.L.2-2002, SEC.34.

IC 5-22-21-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the commissioner of the department.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of administration created by IC 4-13-1-2.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-4
"Surplus property" defined
Sec. 4. As used in this chapter, "surplus property" means property that is not usable by a state agency as determined under this chapter.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-5
Sales of property; requirements
Sec. 5. Subject to IC 8-23-7 and this chapter, all sales of property belonging to a state agency, other than property on which allowance is made on another purchase with the written approval of the commissioner, shall be:
(1) conducted by the commissioner;
(2) based on competitive bids; and
(3) made to the highest responsible bidder.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-6
Commissioner to adopt procedures
Sec. 6. The commissioner shall adopt a procedure requiring the following:
(1) Each state agency shall notify the department of surplus property.         (2) The department shall inspect the surplus property and determine if the property is usable by other state agencies.
(3) A state agency that requests the purchase of:
(A) new property; or
(B) material to be used for rehabilitation programs;
shall accept by transfer or purchase surplus property that is usable by a state agency instead of purchasing new property or materials.
(4) Property that is not usable by other state agencies may be:
(A) sold under section 7 or 7.5 of this chapter or IC 5-22-22;
(B) demolished, discarded, donated under section 7.6 of this chapter, or junked if the property has no market value; or
(C) disposed of if the property can be recycled in conjunction with a program administered by the department to promote recycling of property, the components of property, or the materials of property.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-7
Sales to political subdivisions
Sec. 7. Except as provided in section 7.5 of this chapter, surplus property available for sale may, under the policies prescribed by the budget agency, be offered for sale to political subdivisions. The policies of the budget agency must require that if the property is in the possession of the Indiana department of transportation and is to be offered to political subdivisions, the commissioner shall notify each supervisor of county highways appointed under IC 8-17-3-1 of the sale.
As added by P.L.49-1997, SEC.1. Amended by P.L.49-2002, SEC.1; P.L.246-2005, SEC.55.

IC 5-22-21-7.5
Surplus computer hardware; offer to educational entities
Sec. 7.5. (a) This section applies to surplus computer hardware that:
(1) is not usable by a state agency as determined under section 6 of this chapter; and
(2) has market value.
(b) As used in this section, "educational entity" refers to the following:
(1) A school corporation as defined in IC 36-1-2-17 or nonpublic schools as defined in IC 20-10.1-1-3 before July 1, 2005, or IC 20-18-2-12.
(2) The corporation for educational technology described in IC 20-10.1-25.1 before July 1, 2005, or IC 20-20-15.
(c) As used in this section, "market value" means the value of the property is more than the estimated costs of sale and transportation of the property.
(d) Surplus computer hardware available for sale may, under the policies prescribed by the budget agency, be offered to an

educational entity.
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.84; P.L.246-2005, SEC.56; P.L.246-2005, SEC.57; P.L.1-2006, SEC.124.

IC 5-22-21-7.6
Donation of surplus computer hardware to educational entities
Sec. 7.6. (a) This section applies to surplus computer hardware that is:
(1) not usable by a state agency as determined under section 6 of this chapter; and
(2) not sold to an educational entity or political subdivision after being offered for sale.
(b) The department may donate the surplus computer hardware to an educational entity or a school corporation (as defined by IC 36-1-2-17) or nonpublic schools (as defined in IC 20-18-2-12).
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.85.

IC 5-22-21-8
Sale when property not purchased by political subdivision
Sec. 8. If a political subdivision does not purchase surplus property under section 7 of this chapter, the surplus property shall be sold under IC 5-22-22.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-9
Sales made for cash only
Sec. 9. A sale of property under this chapter or under IC 5-22-22 must be made for cash.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-10
Proceeds of sales
Sec. 10. (a) The proceeds of a sale under this chapter or under IC 5-22-22 shall be deposited in the state treasury and credited to the fund from which the property was purchased.
(b) The proceeds are subject to allotment by the budget agency with the approval of the governor.
As added by P.L.49-1997, SEC.1.

IC 5-22-21-11
Persons prohibited from bidding
Sec. 11. The commissioner may prohibit any of the following from bidding on property sold under this chapter or IC 5-22-22 when a state employee has participated in the disposal process of the state agency that has possession of the property:
(1) The state employee.
(2) The spouse of the state employee.
(3) An unemancipated child of the state employee.
(4) An agent of any of the individuals described in subdivisions

(1) through (3).
As added by P.L.49-1997, SEC.1.



CHAPTER 22. DISPOSITION OF SURPLUS PERSONAL PROPERTY BY A GOVERNMENTAL BODY

IC 5-22-22-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to personal property owned by a governmental body.
(b) This chapter does not apply to dispositions of property described in any of the following:
(1) IC 5-22-21-1(b).
(2) IC 36-1-11-5.5.
(c) This chapter does not apply to any of the following:
(1) The disposal of property under an urban homesteading program under IC 36-7-17.
(2) The lease of school buildings under IC 20-47.
(3) The sale of land to a lessor in a lease-purchase contract under IC 36-1-10.
(4) The disposal of property by a redevelopment commission established under IC 36-7.
(5) The leasing of property by a board of aviation commissioners established under IC 8-22-2 or an airport authority established under IC 8-22-3.
(6) The disposal of a municipally owned utility under IC 8-1.5.
(7) The sale or lease of property by a unit (as defined in IC 36-1-2-23) to an Indiana nonprofit corporation organized for educational, literary, scientific, religious, or charitable purposes that is exempt from federal income taxation under Section 501 of the Internal Revenue Code or the sale or reletting of that property by the nonprofit corporation.
(8) The disposal of surplus property by a hospital established and operated under IC 16-22-1 through IC 16-22-5, IC 16-22-8, IC 16-23-1, or IC 16-24-1.
(9) The sale or lease of property acquired under IC 36-7-13 for industrial development.
(10) The sale, lease, or disposal of property by a local hospital authority under IC 5-1-4.
(11) The sale or other disposition of property by a county or municipality to finance housing under IC 5-20-2.
(12) The disposition of property by a soil and water conservation district under IC 14-32.
(13) The disposal of surplus property by the health and hospital corporation established and operated under IC 16-22-8.
(14) The disposal of personal property by a library board under IC 36-12-3-5(c).
(15) The sale or disposal of property by the historic preservation commission under IC 36-7-11.1.
(16) The disposal of an interest in property by a housing authority under IC 36-7-18.
(17) The disposal of property under IC 36-9-37-26.         (18) The disposal of property used for park purposes under IC 36-10-7-8.
(19) The disposal of textbooks that will no longer be used by school corporations under IC 20-26-12.
(20) The disposal of residential structures or improvements by a municipal corporation without consideration to:
(A) a governmental body; or
(B) a nonprofit corporation that is organized to expand the supply or sustain the existing supply of good quality, affordable housing for residents of Indiana having low or moderate incomes.
(21) The disposal of historic property without consideration to a nonprofit corporation whose charter or articles of incorporation allows the corporation to take action for the preservation of historic property. As used in this subdivision, "historic property" means property that is:
(A) listed on the National Register of Historic Places; or
(B) eligible for listing on the National Register of Historic Places, as determined by the division of historic preservation and archeology of the department of natural resources.
(22) The disposal of real property without consideration to:
(A) a governmental body; or
(B) a nonprofit corporation that exists for the primary purpose of enhancing the environment;
when the property is to be used for compliance with a permit or an order issued by a federal or state regulatory agency to mitigate an adverse environmental impact.
(23) The disposal of property to a person under an agreement between the person and a governmental body under IC 5-23.
As added by P.L.49-1997, SEC.1. Amended by P.L.1-2005, SEC.86; P.L.184-2005, SEC.3; P.L.2-2006, SEC.33.

IC 5-22-22-2
Applicability of laws regarding disposition of state surplus personal property
Sec. 2. If the property is owned by a state agency, IC 5-22-21, to the extent applicable, also applies to the disposition of the property.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-3
Sale by purchasing agent
Sec. 3. A purchasing agency may sell property that:
(1) has been left in the custody of an officer or employee of a governmental body and has remained unclaimed for more than one (1) year; or
(2) belongs to the governmental body but is no longer needed or is unfit for the purpose for which it was intended.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-4 Use of auctioneer
Sec. 4. (a) If the property to be sold is:
(1) one (1) item, with an estimated value of one thousand dollars ($1,000) or more; or
(2) more than one (1) item, with an estimated total value of five thousand dollars ($5,000) or more;
the purchasing agency may engage an auctioneer licensed under IC 25-6.1 to advertise the sale and conduct a public auction.
(b) The advertising by an auctioneer under this section must include a detailed description of the property to be sold.
(c) The purchasing agency shall pay an auctioneer who conducts a sale under this section from the gross proceeds of the sale received before other expenses and liens are paid.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-4.5
Internet sales; costs
Sec. 4.5. (a) The purchasing agency may sell surplus property using an Internet auction site that satisfies both of the following:
(1) The site is approved by the intelenet commission.
(2) The site is linked to the electronic gateway administered by the intelenet commission.
(b) The purchasing agency's posting of the sale on the Internet auction site must include a detailed description of the surplus property to be sold.
(c) The purchasing agency may pay the costs of conducting the auction on the Internet site as required by the person maintaining the auction site.
As added by P.L.31-2002, SEC.5.

IC 5-22-22-5
Public sale or sealed bids; advertisements
Sec. 5. (a) If:
(1) an auctioneer is not engaged under section 4 of this chapter; or
(2) the surplus property is not sold through an Internet auction site under section 4.5 of this chapter;
the purchasing agency shall sell the property at a public sale or by sealed bids delivered to the office of the purchasing agency before the date of sale.
(b) Advertisement of the sale shall be made in accordance with IC 5-3-1.
(c) All sales shall be made to the highest responsible bidder.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.6.

IC 5-22-22-6
Public or private sale or transfer without advertising
Sec. 6. If the property to be sold is:
(1) one (1) item, with an estimated value of less than one thousand dollars ($1,000); or         (2) more than one (1) item, with an estimated total value of less than five thousand dollars ($5,000);
the purchasing agency may sell the property at a public or private sale or transfer the property, without advertising.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-7
Sale or transfer of recyclable property
Sec. 7. If the property to be sold is material that:
(1) may be recycled; and
(2) has been collected in conjunction with a recycling program;
the purchasing agency may, without advertising, sell the property at a public or private sale or transfer the property.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-8
Worthless property
Sec. 8. (a) If the property is worthless, it may be demolished or junked.
(b) For purposes of this section and IC 5-22-21-6(4)(B), property may be considered worthless or of no market value if the value of the property is less than the estimated costs of the sale and transportation of the property.
As added by P.L.49-1997, SEC.1. Amended by P.L.7-1998, SEC.11.

IC 5-22-22-9
Disposal of law enforcement vehicles
Sec. 9. (a) If a purchasing agency disposes of a law enforcement vehicle that is a model year of 1994 or after and is painted in a color scheme of more than one (1) color by transferring the vehicle to:
(1) a person who will operate the vehicle on a public highway in Indiana, the person must repaint the vehicle in:
(A) a monochrome color scheme; or
(B) a color scheme that does not duplicate the color scheme of an Indiana law enforcement vehicle;
before the vehicle is operated on a public highway in Indiana;
(2) a person who will sell or otherwise transfer the vehicle to another person who will operate the vehicle on a public highway in Indiana, the person must repaint the vehicle in:
(A) a monochrome color scheme; or
(B) a color scheme that does not duplicate the color scheme of an Indiana law enforcement vehicle;
before the vehicle is sold or otherwise transferred to the other person to be operated on a public highway in Indiana;
(3) a person who will sell or otherwise transfer the vehicle to another person who will not operate the vehicle on a public highway in Indiana, the person is not required to repaint the vehicle before the vehicle is sold or otherwise transferred to the other person; or
(4) another governmental body, the governmental body is not

required to repaint the vehicle before the vehicle is operated on a public highway in Indiana.
(b) Before a purchasing agency disposes of a law enforcement vehicle that is painted in a color scheme of more than one (1) color, the purchasing agency must provide a copy of this subsection to the prospective purchaser of the vehicle.
(c) A person who violates this section commits a Class C infraction.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-10
Exchange of property between purchasing agency and governmental body
Sec. 10. (a) A purchasing agency may exchange property with another governmental body upon terms and conditions agreed upon by the governmental bodies as evidenced by adoption of a substantially identical resolution by each entity.
(b) A transfer under this section may be made for any amount of property or cash as agreed upon by the governmental bodies.
As added by P.L.49-1997, SEC.1.

IC 5-22-22-11
Notice of sale
Sec. 11. (a) Notice of a sale under this chapter must be given by publication of the time, place, and terms of the sale, as provided in IC 5-3-1 in the county where the property is located. The publication shall be made at least fifteen (15) days before the date of the sale.
(b) Notice under this section is required in addition to notice:
(1) given by an auctioneer under section 4 of this chapter; or
(2) provided by an Internet auction site under section 4.5 of this chapter.
As added by P.L.49-1997, SEC.1. Amended by P.L.31-2002, SEC.7.

IC 5-22-22-12
Transfer to volunteer fire department
Sec. 12. (a) This section applies to the following surplus property:
(1) Fire trucks.
(2) Emergency service vehicles.
(3) Firefighting or emergency services equipment.
(b) As used in this section, "volunteer fire department" has the meaning set forth in IC 36-8-12-2.
(c) Notwithstanding section 4, 4.5, or 5 of this chapter, a governmental body may transfer title of surplus property to a volunteer fire department for the volunteer fire department's use in providing fire protection or emergency services.
(d) A volunteer fire department located in the same county as the governmental body offering the surplus property for transfer has the right of first refusal for all surplus property offered. Surplus property that is refused by the volunteer fire departments located in the same county as the governmental body may be transferred to any volunteer

fire department in Indiana.
(e) A governmental body may transfer title of surplus property to a volunteer fire department under this section by:
(1) sale;
(2) gift; or
(3) another arrangement acceptable to the governmental body and the volunteer fire department.
As added by P.L.83-1998, SEC.1. Amended by P.L.1-1999, SEC.8; P.L.31-2002, SEC.8.



CHAPTER 23. TELEPHONE CALLING SYSTEMS FOR CONFINED OFFENDERS

IC 5-22-23-1
"Confined" defined
Sec. 1. For purposes of this chapter, "confined" has the meaning set forth in IC 11-8-1-6.
As added by P.L.65-2002, SEC.1.






ARTICLE 23. PUBLIC-PRIVATE AGREEMENTS

CHAPTER 1. APPLICATION AND CONSTRUCTION

IC 5-23-1-1
Applicability of article
Sec. 1. This article applies to the following:
(1) The state.
(2) A political subdivision in a county containing a consolidated city.
(3) A political subdivision in a county where:
(A) the legislative body of the political subdivision; or
(B) if the political subdivision does not have a legislative body, the fiscal body of the political subdivision;
adopts the provisions of this article by resolution or ordinance.
As added by P.L.49-1997, SEC.34.

IC 5-23-1-2
Liberal construction and supplemental nature of powers; conflict of laws
Sec. 2. The powers conferred by this article shall be liberally construed in order to accomplish their purposes and shall be in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this article, this article is controlling as to any public-private agreement entered into under this article.
As added by P.L.49-1997, SEC.34.

IC 5-23-1-3
Public-private agreement
Sec. 3. The state or a political subdivision may enter into a public-private agreement with an operator under the terms of this article.
As added by P.L.49-1997, SEC.34.



CHAPTER 2. DEFINITIONS

IC 5-23-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-2
"Board"
Sec. 2. "Board" refers to the agent, board, commission, officer, or trustee of a public agency having the power to award contracts on behalf of the public agency.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-3
"BOT agreement"
Sec. 3. "BOT agreement" means any agreement between a governmental body and an operator to construct, operate, and maintain a public facility and to transfer the public facility back to the governmental body at an established future date.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-4
"Construction"
Sec. 4. (a) "Construction" means the process of building, renovating, reconstructing, expanding, modernizing, or assembling a public work, including any material enhancements or upgrades to an existing public facility.
(b) The term does not include normal repair, operation, general maintenance, or preservation of a public work.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-5
"Cost"
Sec. 5. "Cost" means the cost of entering into any public-private agreement, including, without limitation, the following:
(1) The cost of acquisition and construction of any public facility or any modification, improvement, or extension of that facility.
(2) Any cost incident to the acquisition of any necessary property, easement, or right-of-way.
(3) Engineering or architectural fees, legal fees, and fiscal agents' and financial advisers' fees.
(4) Any cost incurred for preliminary planning to determine the economic or engineering feasibility of a proposed public-private agreement.
(5) Costs of economic investigations and studies, surveys, preparation of designs, plans, working drawings, specifications,

the inspection and supervision of the construction of any public facility, and any other cost incurred by the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-6
"Governmental body"
Sec. 6. "Governmental body" has the meaning set forth in IC 5-22-2-13.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-7
"Operating agreement"
Sec. 7. "Operating agreement" means an agreement between an operator and the governmental body for the operation, maintenance, repair, or management of a public facility.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-8
"Operator"
Sec. 8. "Operator" means a person who has entered into either an operating agreement or a BOT agreement with a governmental body to provide services to or on behalf of the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-9
"Original term"
Sec. 9. "Original term" means the initial term of a public-private agreement. The term includes all automatic renewals and automatic extensions of a public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-10
"Person"
Sec. 10. "Person" means an association, a corporation, a limited liability company, a fiduciary, an individual, a joint stock company, a joint venture, a partnership, a sole proprietorship, or any other private legal entity.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-11
"Public facility"
Sec. 11. "Public facility" means a facility located on, or to be located on, real property owned or leased by a governmental body and upon which a public service is or may be provided.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-12
"Public funds"
Sec. 12. "Public funds" has the meaning set forth in IC 5-22-2-23.
As added by P.L.49-1997, SEC.34.
IC 5-23-2-13
"Public-private agreement"
Sec. 13. "Public-private agreement" means a BOT agreement or an operating agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-14
"Public service"
Sec. 14. "Public service" means any service customarily provided by a governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-2-15
"Public work"
Sec. 15. "Public work" means any public building, highway, street, alley, bridge, sewer, drain, or any other public facility that is paid for out of public funds.
As added by P.L.49-1997, SEC.34.



CHAPTER 3. BOT AGREEMENTS

IC 5-23-3-1
Agreements between governmental body and operator
Sec. 1. A governmental body may enter into a BOT agreement with an operator for the acquisition, planning, design, development, reconstruction, repair, maintenance, or financing of any public facility on behalf of the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-3-2
Provisions
Sec. 2. BOT agreements may provide the following:
(1) The design, construction, operation, management, maintenance, or financing of the cost of a public facility shall be partially or entirely the responsibility of the operator.
(2) The governmental body shall lease the public facility and real property owned by the governmental body upon which the public facility is to be located to the operator for a predetermined period. The BOT agreement must provide for ownership of all improvements by the governmental body, unless the governmental body elects to provide for ownership of the public facility by the operator during the term of the BOT agreement. In this case, ownership reverts back to the governmental body upon the termination of the BOT agreement.
(3) The BOT agreement must identify which costs are to be the responsibility of the operator and which costs are to be the responsibility of the governmental body.
(4) The operator may be authorized to retain a mutually agreed upon percentage of the revenues received in the operation and management of the public facility, or the operator may be paid an amount established by the governmental body, which shall be applied as follows:
(A) Capital outlay costs for the public facility and public service plus interest and principal repayment for any debt incurred.
(B) Costs associated with the operation, management, and maintenance of the public facility.
(C) Payment to the governmental body for reimbursement of the costs of maintenance, law enforcement, and other services if the services are performed by the governmental body under the BOT agreement.
(D) An agreed upon return on investment to the operator.
(5) The operator may pay the governmental body either a lease payment or a percentage of gross revenue per month for the operator's operation and use of the public facility.
(6) The BOT agreement may require a performance bond and provide for the payment of contractors and subcontractors under IC 4-13.6-7, IC 5-16-5, or IC 36-1-12, whichever is applicable. As added by P.L.49-1997, SEC.34.

IC 5-23-3-3
Construction of public facility with public funds; common construction wage
Sec. 3. If a governmental body enters into a BOT agreement that involves the construction of a public facility with public funds under this section, the operator or any contractor or subcontractor engaged in the construction of that public facility shall pay the common construction wage as determined under IC 5-16-7.
As added by P.L.49-1997, SEC.34.

IC 5-23-3-4
Construction of public facility with public funds; applicable laws
Sec. 4. If a governmental body enters into a BOT agreement that involves the construction of a public facility with public funds under this section, the construction of that public facility is subject to IC 4-13.6, IC 5-16, or IC 36-1-12, whichever is applicable.
As added by P.L.49-1997, SEC.34.



CHAPTER 4. OPERATING AGREEMENTS

IC 5-23-4-1
Agreements between governmental body and operator
Sec. 1. A governmental body may enter into an operating agreement with an operator for the operation, maintenance, repair, management, or any combination of operation, maintenance, repair, or management of any public facility for any public service to be performed on behalf of the governmental body.
As added by P.L.49-1997, SEC.34.

IC 5-23-4-2
Construction of public facility with public funds; common construction wage
Sec. 2. If a governmental body enters into an operating agreement that involves the construction of a public facility with public funds under this section, the operator or any contractor or subcontractor engaged in the construction of that public facility shall pay the common construction wage as determined under IC 5-16-7.
As added by P.L.49-1997, SEC.34.



CHAPTER 5. SELECTION OF CONTRACTOR BY REQUEST FOR PROPOSALS

IC 5-23-5-1
Public-private agreement; request for proposals required
Sec. 1. Any public-private agreement contemplated by this chapter must require the governmental body to request proposals under this chapter before entering into the public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-2
Request for proposals; contents
Sec. 2. Proposals for public-private agreements shall be solicited through a request for proposals, which must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement concerning the relative importance of price and the other evaluation factors.
(3) A statement concerning whether the proposal must be accompanied by a certified check or other evidence of financial responsibility.
(4) A statement concerning whether discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-3
Request for proposals; notice
Sec. 3. Notice of the request for proposals shall be given by publication in accordance with IC 5-3-1.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-4
Discussions regarding solicitation requirements
Sec. 4. As provided in the request for proposals, discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-5
Fair and equal treatment of offerors
Sec. 5. Eligible offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revisions of proposals.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-6
Disclosure of contents of proposals      Sec. 6. The governmental body may refuse to disclose the contents of proposals during discussions with eligible offerors.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-7
Negotiation for best and final offers
Sec. 7. The governmental body shall negotiate the best and final offers of responsible offerors who submit proposals that are determined to be reasonably susceptible of being selected for a public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-8
Options upon receipt of best and final offer
Sec. 8. After the best and final offers from responsible offerors have been negotiated under section 7 of this chapter, the governmental body shall either make a recommendation to the board to award the public-private agreement to an offeror or offerors or shall terminate the request for proposal process.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-9
Public hearing on recommendation to award public-private agreement; notice
Sec. 9. If a recommendation to award the public-private agreement is made to the board, the board shall schedule a public hearing on the recommendation and publish notice of the hearing one (1) time in accordance with IC 5-3-1 at least seven (7) days before the hearing. The notice shall include the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A description of the public-private agreement to be awarded.
(4) The recommendation that has been made to award the public-private agreement to an identified offeror or offerors.
(5) The address and telephone number of the board.
(6) A statement indicating that the proposals and an explanation of the basis upon which the recommendation is being made are available for public inspection and copying at the principal office of the board during regular business hours.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-10
Proposals and explanation of recommendation; inspection and copying
Sec. 10. (a) The proposals and a written explanation of the basis upon which the recommendation is being made shall be delivered to the board and made available for inspection and copying in accordance with IC 5-14-3 at least seven (7) days before the hearing scheduled under section 9 of this chapter.
(b) At the hearing, the board shall allow the public to be heard on

the recommendation.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-11
Response to request for proposals
Sec. 11. After the procedures required in this chapter have been completed, the board shall make a determination as to the most appropriate response to the request for proposals and may award the public-private agreement to the successful offeror or offerors.
As added by P.L.49-1997, SEC.34.

IC 5-23-5-12
Termination of request for proposal process
Sec. 12. If the request for proposal process is terminated under section 8 of this chapter, all proposals may, at the option of the governmental body, be returned to the offerors, and the governmental body may refuse to disclose the contents of the offers.
As added by P.L.49-1997, SEC.34.



CHAPTER 6. CONTRACT TERMS AND CONDITIONS

IC 5-23-6-1
Original term in excess of five years
Sec. 1. (a) Under the provisions of this article, the governmental body may enter into a public-private agreement for an original term not to exceed five (5) years with board approval.
(b) Any public-private agreement with an original term in excess of five (5) years must be approved by the following:
(1) The board.
(2) If the state is a party to the agreement, the governor.
(3) If a political subdivision is a party to the agreement, by the fiscal body of the political subdivision.
As added by P.L.49-1997, SEC.34.

IC 5-23-6-2
Termination by board
Sec. 2. A public-private agreement may be terminated by the board in conformity with the terms of the public-private agreement.
As added by P.L.49-1997, SEC.34.

IC 5-23-6-3
Payments to parties upon termination
Sec. 3. The public-private agreement may provide for the payment of money to either party if the public-private agreement is terminated. The payments may be used in the form of liquidated damages to compensate the operator for demonstrated unamortized costs, to retire or refinance indebtedness created to improve or construct assets owned by the governmental body, or for any other purpose mutually agreeable to the operator and the governmental body.
As added by P.L.49-1997, SEC.34.



CHAPTER 7. RECORDS

IC 5-23-7-1
Records of operator in public-private agreement
Sec. 1. Records of an operator that is a party to a public-private agreement are subject to inspection and copying to the same extent the records would be subject to inspection and copying if the operator were a public agency under IC 5-14-3. This section is limited to records directly relating to the public-private agreements.
As added by P.L.49-1997, SEC.34.

IC 5-23-7-2
Inspection and copying
Sec. 2. Records that are provided by an operator to the governmental body that relate to compliance by the operator with the terms of a public-private agreement are subject to inspection and copying in accordance with IC 5-14-3.
As added by P.L.49-1997, SEC.34.






ARTICLE 24. ELECTRONIC DIGITAL SIGNATURE ACT

CHAPTER 1. APPLICABILITY

IC 5-24-1-1
Applicability of article
Sec. 1. This article applies to the state or a state agency.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-1-2
Exempt entities
Sec. 2. Unless the supervising body of the branch, institution, or office elects to have this article apply and records the election with the state board of accounts, this article does not apply to the following:
(1) The judicial branch.
(2) The legislative branch.
(3) A state educational institution (as defined in IC 20-12-0.5-1).
(4) The offices of the secretary of state, auditor, treasurer, attorney general, superintendent of public instruction, and the clerk of the supreme court.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-1-3
Election to be subject to article
Sec. 3. Each entity excluded by section 2 of this chapter may elect to be subject to this article by recording its written consent with the state board of accounts.
As added by P.L.253-1997(ss), SEC.40.



CHAPTER 2. DEFINITIONS

IC 5-24-2-1
"Digital signature"
Sec. 1. "Digital signature" means an electronic signature that transforms a message using an asymmetric cryptosystem such that a person having the initial message and the signer's public key can accurately determine whether:
(1) the transformation was created using the private key that corresponds to the signer's public key; and
(2) the initial message has been altered since the transformation was made.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-2
"Electronic signature"
Sec. 2. "Electronic signature" means an electronic identifier, created by computer, executed or adopted by the party using it with the intent to authenticate a writing.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-3
"Person"
Sec. 3. "Person" means an individual, a corporation, a partnership, an association, a limited liability company, or other legal entity.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-4
"State"
Sec. 4. "State" means the state of Indiana and includes a state agency.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-5
"State agency"
Sec. 5. "State agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-2-6
"Writing"
Sec. 6. "Writing" means the following:
(1) Handwriting.
(2) Printing.
(3) Typewriting.
(4) Information that is created or stored in any electronic medium and is retrievable in a perceivable form.
(5) All other methods and means of forming letters and characters upon paper or other materials.
As added by P.L.253-1997(ss), SEC.40.



CHAPTER 3. GENERAL PROVISIONS

IC 5-24-3-1
Effectiveness of digital signature
Sec. 1. A digital signature on a document received by or filed with the state shall be effective if it meets the following criteria:
(1) It is unique to the person using it.
(2) It is capable of verification.
(3) It is under the sole control of the person using it.
(4) It is linked to data in such a manner that if the data are changed, the digital signature is invalidated.
(5) It conforms to the rules adopted by the state board of accounts.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-3-2
Adoption of procedures to conduct digital signature transactions
Sec. 2. The state board of accounts shall implement and administer a method used by the state to conduct authenticated electronic transactions using digital signatures.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-3-3
Procedural standards
Sec. 3. The state board of accounts shall implement a method of conducting electronic transactions using digital signatures that:
(1) considers existing and potential technological advances and defects;
(2) is practical, reliable, and effective; and
(3) insures the security and integrity of electronic digital signatures.
As added by P.L.253-1997(ss), SEC.40.

IC 5-24-3-4
Rules
Sec. 4. The state board of accounts shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.253-1997(ss), SEC.40.






ARTICLE 25. INTERSTATE JOBS PROTECTION COMPACT

CHAPTER 1. DEFINITIONS

IC 5-25-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-2
"Commission"
Sec. 2. "Commission" means the interstate jobs protection commission.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-3
"Existing jobs"
Sec. 3. "Existing jobs" means employment by an individual, corporation, partnership, limited liability enterprise in any form, association, or business enterprise, for profit or nonprofit, that has a place of business within the state.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-4
"Party state"
Sec. 4. "Party state" means a state that has legally joined this agreement.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-5
"State"
Sec. 5. "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.50-1997, SEC.1.

IC 5-25-1-6
"Unnecessary relocation"
Sec. 6. "Unnecessary relocation" means the physical movement from one (1) place to another of the permanent place of business, employees, jobs, or buildings of a business, for the primary purpose of obtaining a special incentive given by any level of state or local government, as an enticement or condition for the particular movement.
As added by P.L.50-1997, SEC.1.



CHAPTER 2. COMPACT

IC 5-25-2-1
Entry into compact
Sec. 1. The interstate jobs protection compact is enacted into law and entered into with all other jurisdictions legally joining in the form as substantially follows in this article.
As added by P.L.50-1997, SEC.1.

IC 5-25-2-2
Legislative findings
Sec. 2. The party states find the following:
(1) The protection of existing jobs from unnecessary interstate relocation is vital to the economy and well being of every state.
(2) The effects of the unnecessary interstate relocation of jobs present special problems that can be properly approached only with due consideration for the rights and interests of the business, those involved with the business, and the public.
(3) Measures for the reduction of the adverse effects of unnecessary interstate job relocation may be costly, and the devising of means to deal with them are of both public and private concern.
(4) The states are in a position and have the responsibility to assure that the protection of jobs shall be conducted in accordance with regard to the principles of fiscal responsibility and with consideration for local conditions.
(5) There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations, and codes relating to job protection and to accomplish this by means that minimize the time between the development and the enactment of such laws, rules, regulations, and codes.
As added by P.L.50-1997, SEC.1.

IC 5-25-2-3
Purposes
Sec. 3. The following are the purposes of this article:
(1) Study and identify the issues and problems regarding unnecessary interstate relocation of existing jobs and develop recommendations to the issues and problems.
(2) Investigate and encourage, with due recognition of relevant regional, physical, and other differences, effective programs in each of the party states that will result in the protection of jobs from unnecessary interstate relocation.
(3) Assist in achieving and maintaining an efficient and productive business climate that protects existing jobs without preventing incentives for new business or for expansion of existing business.
(4) Provide the means for the encouragement and use of

research that will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in section 2 of this chapter.
As added by P.L.50-1997, SEC.1.



CHAPTER 3. THE COMMISSION

IC 5-25-3-1
Establishment; purpose
Sec. 1. (a) The interstate jobs protection commission is established.
(b) The purpose of the commission is to:
(1) carry out the purposes in IC 5-25-2;
(2) study the protection of existing jobs from unnecessary relocation;
(3) study and make recommendations to each party state regarding aspects of law or governmental administration dealing with matters within this article;
(4) gather and disseminate information to each party state relating to matters within this article;
(5) cooperate with the federal government and any public or private entities having interest in any subject coming within this article; and
(6) consult, upon the request of a party state, with the officials of such state in respect to any problem within this article.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-2
Commissioner; advisory body; alternates
Sec. 2. (a) The commission consists of one (1) commissioner from each party state, who shall be the governor of the party state.
(b) The commissioner from each state shall have the assistance of an advisory body, whose members shall be determined by each party state, to:
(1) consider problems relating to the scope of this article; and
(2) assist in discharging the commissioner's responsibilities on the commission.
(c) When a commissioner is unable to attend a meeting of the commission or perform any other function in connection with the business of the commission, the commissioner shall designate an alternate, from among the members of the advisory body required by this section, to represent and act for the commissioner. The designation of an alternate shall be communicated by the commissioner to the commission in such manner as its bylaws may provide.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-3
Voting; validity of actions; quorum
Sec. 3. (a) Each commissioner has one (1) vote.
(b) Actions of the commission requesting, accepting, or disposing of funds, services, or other property under:
(1) section 4 of this chapter;
(2) section 5(g) of this chapter; or         (3) section 5(h) of this chapter;
are valid only when taken at a meeting where a majority of the total number of votes on the commission is cast in favor of the action. All other actions are valid by a majority of those present and voting.
(c) A quorum of the commission consists of seventy-five percent (75%) of the entire commission.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-4
Powers and duties
Sec. 4. The commission may:
(1) establish and maintain facilities necessary for the transacting of its business; and
(2) acquire, hold, and convey real and personal property and any interest in real and personal property.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-5
Officers; executive director; bond; staff; retirement system; contracts; donations and grants; bylaws; reports
Sec. 5. (a) The commission shall elect annually, from its members, a chair, a vice chair, and a treasurer.
(b) The commission shall appoint an executive director and fix the executive director's duties and compensation. The executive director serves at the pleasure of the commission.
(c) The executive director, the treasurer, and other personnel as the commission designates shall be bonded. The commission shall determine the amounts of the bonds.
(d) The commission may employ staff as necessary for the purposes of the commission.
(e) Irrespective of the civil service, personnel, or other merit system laws of any of the party states, the executive director, with the approval of the commission, has the following powers over the employees of the commission as necessary for the performance of the commission's functions:
(1) Appoint, remove, or discharge.
(2) Direct the duties and hours of operation.
(3) Fix the compensation and benefits for personnel.
(f) The commission may establish and maintain, independently or in conjunction with a party state, a suitable retirement system for its employees. Employees of the commission are eligible for Social Security coverage in respect to old age and survivor's insurance if the commission takes the steps necessary under the laws of the United States to participate in a program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in additional programs of employee benefits as the commission considers appropriate.
(g) The commission may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association,

partnership, limited liability company, or corporation.
(h) The commission may accept donations and grants of money, equipment, supplies, materials, and service from:
(1) any state;
(2) the United States or any other governmental agency; or
(3) any person, firm, association, partnership, limited liability company, or corporation;
and may receive, use, and dispose of the same.
(i) Any donation, grant or other source of funds accepted by the commission under subsection (h), or any services borrowed under subsection (g), must be reported in the annual report of the commission. The report must include the nature, amount, disposal, and conditions of the donation, grant, or services borrowed and the identity of the donor or lender.
(j) The commission shall adopt bylaws for its business and has the power to amend and rescind the bylaws. The commission shall publish its bylaws in convenient form and shall file a copy of the bylaws and a copy of any amendment to the bylaws, with the appropriate agency or officer and with the advisory body under section 2(b) of this chapter in each of the party states.
(k) The commission shall make reports as follows:
(1) Report annually to the governor, the advisory body under section 2(b) of this chapter, and the legislature of each party state covering the activities of the commission for the preceding year and listing such recommendations as may have been made by the commission.
(2) At the request of a party state, the commission must make a report in addition to the annual report to the party state.
(3) Upon its own request, the commission may make additional reports to the party states.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-6
Establishment of advisory and regional committees
Sec. 6. The commission may establish such advisory, technical, and regional committees as the commission considers necessary.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-7
Committee membership
Sec. 7. The membership of a committee may include private persons and public officials.
As added by P.L.50-1997, SEC.1.

IC 5-25-3-8
Purpose of committees
Sec. 8. Committees may be formed to consider problems of special interest to party states or other matters of concern to the commission.
As added by P.L.50-1997, SEC.1.
IC 5-25-3-9
Budget; contents; apportionment of appropriations; restrictions on pledge of credit; accounts
Sec. 9. (a) The commission must submit to the governor or designated officer of each party state a budget of its estimated expenditures for the period required by the laws of that party state for presentation to the legislature.
(b) Each of the commission's budgets of estimated expenditures must contain:
(1) specific recommendations of the amount or amounts to be appropriated by each of the party states; and
(2) the source of information for each of the estimated expenditures and the request for appropriations.
(c) The total amount of appropriations requested under any budget must be apportioned among the party states in equal shares.
(d) The commission may not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under section 5(h) of this chapter, if the commission takes specific action setting aside the funds before incurring any obligation to be met. Except where the commission makes use of funds available to it under section 5(h) of this chapter, the commission may not incur any obligation before the allotment of funds by the party states.
(e) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant approved by the commission, and the report of the audit shall be included in and become part of the annual report of the commission.
(f) The accounts of the commission must be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.
(g) Nothing contained in this article may be construed to prevent the commission from complying with laws relating to audit or inspection of accounts by any government contributing to the support of the commission.
As added by P.L.50-1997, SEC.1.



CHAPTER 4. ENTRY INTO FORCE AND WITHDRAWAL

IC 5-25-4-1
Effective date of compact; withdrawal
Sec. 1. (a) This compact becomes effective in Indiana when enacted into law by Indiana and any three (3) of the following states:
(1) Alabama.
(2) Arkansas.
(3) Georgia.
(4) Illinois.
(5) Wisconsin.
(6) Iowa.
(7) Kansas.
(8) Kentucky.
(9) Michigan.
(10) Minnesota.
(11) Missouri.
(12) North Carolina.
(13) Ohio.
(14) Pennsylvania.
(15) South Carolina.
(16) Tennessee.
(17) Virginia.
(18) West Virginia.
(b) Except as provided in subsection (a), after the enactment into law of this compact by any four (4) states, this compact shall become effective to those four (4) states, and then to any other state upon enactment into law by that state.
(c) Any party state may withdraw from this article by enacting a statute repealing the same, but no such withdrawal shall take effect until one (1) year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state before the time of such withdrawal.
As added by P.L.50-1997, SEC.1.



CHAPTER 5. EFFECT ON OTHER LAWS, CONSTRUCTION, AND SEVERABILITY

IC 5-25-5-1
Liberal construction
Sec. 1. This article shall be liberally construed to effectuate the purposes of the article.
As added by P.L.50-1997, SEC.1.

IC 5-25-5-2
Severability of provisions
Sec. 2. The provisions of this article are severable and if any part of this article is declared to be contrary to the constitution of any party state or of the United States, or the applicability of this article to any government, agency, person, or circumstance is held invalid, the validity and applicability of the remainder of this article to any government, agency, person, or circumstance shall remain in effect.
As added by P.L.50-1997, SEC.1.

IC 5-25-5-3
Effect of article when contrary to constitution
Sec. 3. If this article is contrary to the constitution of any party state, the article shall remain in effect as to the remaining party states and in effect as to the party state affected as to all severable matters.
As added by P.L.50-1997, SEC.1.

IC 5-25-5-4
Effect of article on other laws
Sec. 4. This article does not limit, repeal, or supersede any other law of a party state.
As added by P.L.50-1997, SEC.1.






ARTICLE 26. PUBLIC SAFETY COMMUNICATIONS

CHAPTER 1. DEFINITIONS

IC 5-26-1-1
"Commission"
Sec. 1. As used in this article, "commission" refers to the integrated public safety commission established under IC 5-26-2-1.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-1.2
"Committee"
Sec. 1.2. As used in IC 5-26-6, "committee" refers to the state agency public safety committee established by IC 5-26-6-1.
As added by P.L.2-2003, SEC.25.

IC 5-26-1-1.4
"Communications division"
Sec. 1.4. As used in IC 5-26-6, "communications division" refers to the communications division of the state police department.
As added by P.L.2-2003, SEC.26.

IC 5-26-1-1.6
"Department"
Sec. 1.6. As used in IC 5-26-6, "department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.27.

IC 5-26-1-1.8
"FCC"
Sec. 1.8. As used in IC 5-26-6, "FCC" refers to the Federal Communications Commission.
As added by P.L.2-2003, SEC.28.

IC 5-26-1-2
"Fund"
Sec. 2. As used in this article, "fund" refers to the integrated public safety communications fund established under IC 5-26-4-1.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-3
"Member"
Sec. 3. As used in IC 5-26-2, "member" refers to a member of the integrated public safety commission.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.29.

IC 5-26-1-4
"Public safety agency"      Sec. 4. As used in this article, "public safety agency" means a federal, state, or local governmental entity eligible to hold an authorization in a public safety radio service as set forth in 47 CFR 90 et seq.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-4.3
"State public safety agency"
Sec. 4.3. As used in IC 5-26-6, "state public safety agency" means a state entity eligible to hold an authorization in a public safety radio service as set forth in 47 CFR 90 et seq.
As added by P.L.2-2003, SEC.30.

IC 5-26-1-4.6
"Superintendent"
Sec. 4.6. As used in IC 5-26-6, superintendent" refers to the superintendent of the state police department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.31.

IC 5-26-1-5
"System"
Sec. 5. As used in this article, "system" refers to the Indiana statewide wireless public safety voice and data communications system. The term does not include the enhanced emergency telephone system under IC 36-8-16-2.
As added by P.L.117-1999, SEC.1.

IC 5-26-1-6
"User agency"
Sec. 6. (a) Except as provided in subsection (b), as used in this article, "user agency" means a public safety agency or other entity that enters into an agreement with the commission to use the system.
(b) As used in IC 5-26-6, "user agency" means a state public safety agency that uses the system.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.32.



CHAPTER 2. INTEGRATED PUBLIC SAFETY COMMISSION

IC 5-26-2-1
Establishment of commission
Sec. 1. The integrated public safety commission is established for the purpose of promoting the efficient use of public safety agency resources through improved coordination and cooperation to enhance the safety of Indiana residents. As a first step in accomplishing this goal, the commission shall focus on establishing a statewide wireless voice and data communications system.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-2
Publication of policies in manual
Sec. 2. The commission shall publish its policies within a standardized operations procedures manual.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-3
Members
Sec. 3. (a) The commission is comprised of twelve (12) members as follows:
(1) A sheriff appointed by the governor.
(2) A chief of police appointed by the governor.
(3) A fire chief appointed by the governor.
(4) A head of an emergency medical services provider appointed by the governor.
(5) A mayor appointed by the governor.
(6) A county commissioner appointed by the governor.
(7) A representative of campus law enforcement appointed by the governor.
(8) A representative of the private sector appointed by the governor.
(9) The superintendent of the state police department, who represents the state agency public safety committee.
(10) The special agent in charge of the Indiana office of the Federal Bureau of Investigation or designee.
(11) An individual appointed by the speaker of the house of representatives.
(12) An individual appointed by the president pro tempore of the senate.
(b) Not more than four (4) members appointed under subsection (a)(1) through (a)(8) may be members of the same political party.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-4
Quorum; affirmative vote
Sec. 4. (a) Seven (7) members of the commission constitute a quorum.     (b) An affirmative vote of at least seven (7) members of the commission is required for the commission to take action.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-5
Powers of commission
Sec. 5. The commission's powers include the following:
(1) Planning for voluntary coordination of resources by public safety agencies.
(2) Developing coordinated, integrated responses to significant public safety events by those public safety agencies that choose to take part.
(3) Developing means of sharing information operationally and technologically to improve public safety.
(4) Contracting with consultants to assist in the planning and development under this article.
(5) Contracting with others to provide services under this article.
(6) Accepting gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other aid from any source and agreeing to and complying with conditions attached thereto as necessary or appropriate to the purposes of the commission.
(7) Acquiring real property, or any interest therein, by lease, conveyance (including purchase) instead of foreclosure, or foreclosure as necessary or appropriate to the purposes of the commission.
(8) Owning, managing, operating, holding, clearing, improving, and constructing facilities on real property as necessary or appropriate to the purposes of the commission.
(9) Selling, assigning, exchanging, transferring, conveying, leasing, mortgaging, or otherwise disposing of or encumbering real property, or interests therein or facilities thereon as necessary or appropriate to the purposes of the commission.
(10) Acquiring personal property by lease or conveyance as necessary or appropriate to the purposes of the commission.
(11) Selling, assigning, exchanging, transferring, conveying, leasing, mortgaging, or otherwise disposing of or encumbering personal property, or interests therein as necessary or appropriate to the purposes of the commission.
(12) The powers enumerated in IC 5-26-3-6.
(13) Any other power necessary, proper, or convenient to carry out this article.
As added by P.L.117-1999, SEC.1. Amended by P.L.123-2002, SEC.10.

IC 5-26-2-6
Chair and vice chair; staff
Sec. 6. (a) The governor shall select a chair and vice chair of the commission.     (b) The chair may appoint staff needed to carry out this chapter from the existing staff of participating agencies.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-7
Compensation and expenses of nonstate employee members
Sec. 7. Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-8
Expenses of state employee members
Sec. 8. Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-9
Per diem and expenses of legislative members
Sec. 9. The legislative members of the commission are entitled to receive the same per diem, mileage, and travel allowances paid to persons who serve as legislative members of interim study committees established by the legislative council.
As added by P.L.117-1999, SEC.1.

IC 5-26-2-10
Procurement procedures
Sec. 10. The commission is subject to the procurement procedures under IC 5-22.
As added by P.L.117-1999, SEC.1.



CHAPTER 3. INDIANA STATEWIDE WIRELESS PUBLIC SAFETY VOICE AND DATA COMMUNICATIONS SYSTEM

IC 5-26-3-1
Contract for establishment of system
Sec. 1. (a) The commission may contract for the establishment of a statewide wireless public safety voice and data communications system.
(b) The system must:
(1) be efficient;
(2) provide modern two (2) way voice or data communication to user agencies without a duplication of efforts; and
(3) allow user agencies with compatible equipment to communicate with one another, resulting in the efficient handling of emergencies and cooperation between agencies.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-2
User's agreement
Sec. 2. If a public safety agency or other entity decides to use the system, the agency or other entity must enter into a user's agreement with the commission.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-3
Supervision of system; use of facilities
Sec. 3. (a) The commission is responsible for the supervision of the statewide wireless public safety voice and data communications systems as follows:
(1) Maintenance of the main wide area transmitter sites and interconnection links of the system.
(2) Management of the system's Federal Communications Commission licensing.
(3) Frequency planning for the system.
(4) Management of the system.
(b) The Indiana statewide wireless public safety voice and data communications system may use the facilities of commercial mobile radio service providers (as defined in 47 USC 332). If the commission chooses to contract with one or more commercial mobile radio service providers to provide the system, the commission may delegate the responsibilities in subsection (a) to the commercial mobile radio service providers.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-4
Criteria for determining who may use system
Sec. 4. The commission shall develop criteria for determining whether a public safety agency or other entity may use the system. The commission may not prohibit a public safety agency from using

the public safety agency's own public safety voice and data communications system.
As added by P.L.117-1999, SEC.1.

IC 5-26-3-5
Approval for public safety agencies to join system
Sec. 5. (a) Except as provided in subsection (b), a public safety agency or other entity may join the system with the approval of the commission.
(b) A state public safety agency may join the system if the agency is approved by the state agency public safety committee under IC 5-26-6 and the commission.
As added by P.L.117-1999, SEC.1. Amended by P.L.2-2003, SEC.33.

IC 5-26-3-6
Powers of commission
Sec. 6. (a) In addition to the powers enumerated in IC 5-26-2-5, the commission has the following powers related to the system:
(1) Ensuring that federal and state communications requirements are followed.
(2) Providing system planning, including mutual aid planning and compatibility planning with other public safety agency communications systems.
(3) Creating a standard user agreement.
(4) Providing assistance to local public safety agencies in making equipment purchases.
(5) Assessing charges for using the system.
(6) Entering into and performing use and occupancy agreements concerning the system under IC 4-13.5.
(7) Exercising any power necessary to carry out this chapter.
(b) The Indiana statewide wireless public safety voice and data communications system may use the facilities of commercial mobile radio service providers (as defined in 47 USC 332). If the commission chooses to contract with one or more commercial mobile radio service providers to provide the system, the commission may delegate the responsibilities in subsection (a) to the commercial mobile radio service providers.
As added by P.L.117-1999, SEC.1. Amended by P.L.123-2002, SEC.11.

IC 5-26-3-7
Subcommittees
Sec. 7. The following subcommittees are created:
(1) A user's subcommittee.
(2) A technical subcommittee.
(3) A finance subcommittee.
(4) Any other subcommittee as determined by the commission.
As added by P.L.117-1999, SEC.1.



CHAPTER 4. INTEGRATED PUBLIC SAFETY COMMUNICATIONS FUND

IC 5-26-4-1
Establishment; contents; investment; reversion; transfer of money to other funds
Sec. 1. (a) The integrated public safety communications fund is established to be used only to carry out the purposes of this article. The fund shall be administered by the commission.
(b) The fund consists of:
(1) appropriations from the general assembly;
(2) gifts;
(3) federal grants;
(4) fees and contributions from user agencies that the commission considers necessary to maintain and operate the system; and
(5) money from any other source permitted by law.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) If federal funds are not sufficient to pay for the system, the commission shall transfer money from the fund to the communications system infrastructure fund established by IC 5-26-5-4 in amounts sufficient to pay rentals and other obligations under use and occupancy agreements or other contracts or leases relating to the financing of the system under IC 4-13.5.
As added by P.L.117-1999, SEC.1. Amended by P.L.123-2002, SEC.12.

IC 5-26-4-2
Appropriation of money in fund
Sec. 2. The money in the fund is annually appropriated as follows:
(1) To the commission, for its use, subject to the approval of the budget agency, in the acquisition, construction, equipping, operation, maintenance, and financing of the system and state user equipment for the system, including the payment of rentals and other obligations under use and occupancy agreements or other contracts or leases relating to the financing of the system under IC 4-13.5.
(2) To the state police department, such amounts as determined by the budget agency that are sufficient to enable the state police crime laboratory to address any backlog of cases to be processed by the laboratory. The appropriations under this subdivision are subject to the payment of rentals and other obligations under use and occupancy agreements or other contracts or leases relating to the financing of the system under IC 4-13.5. As added by P.L.123-2002, SEC.13.



CHAPTER 5. COMMUNICATIONS SYSTEM INFRASTRUCTURE FUND

IC 5-26-5-1
"Communications system infrastructure" defined
Sec. 1. As used in this chapter, "communications system infrastructure" means all or part of the infrastructure of the system described in IC 5-26-3, including:
(1) towers and the associated land, improvements, foundations, access roads and rights-of-way, structures, fencing, and equipment necessary, proper, or convenient to enable the tower to function as part of the system;
(2) the radio and network equipment necessary, proper, or convenient to transmit and receive voice and data communications; and
(3) any other necessary, proper, or convenient elements of the system.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-2
"Construction" defined
Sec. 2. As used in this chapter, "construction" means the erection, renovation, refurbishing, or alteration of all or any part of buildings, improvements, or other structures, including installation of fixtures or equipment, landscaping of grounds, site work, and providing for other ancillary facilities pertinent to the buildings or structures.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-3
"Infrastructure fund" defined
Sec. 3. As used in this chapter, "infrastructure fund" refers to the communications system infrastructure fund.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-4
Establishment of fund
Sec. 4. The communications system infrastructure fund is established for the purpose of providing communications system infrastructure. The infrastructure fund consists of distributions received under IC 5-26-4-1(e).
As added by P.L.123-2002, SEC.14.

IC 5-26-5-5
Administration and investment of fund
Sec. 5. The infrastructure fund shall be administered by the commission. The treasurer of state shall invest the money in the infrastructure fund not currently needed to meet the obligations of the infrastructure fund in the same manner as other public funds may be invested.
As added by P.L.123-2002, SEC.14.
IC 5-26-5-6
Nonreversion of money
Sec. 6. Money in the infrastructure fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-7
Use of money in fund; purposes
Sec. 7. The commission may use the money in the infrastructure fund only to pay the following:
(1) The cost of construction of communications system infrastructure.
(2) The cost of acquisition or leasing of all real or personal property required for the construction of communications system infrastructure.
(3) The cost of operation and maintenance of communications system infrastructure.
(4) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the commission for the construction of communications system infrastructure.
(5) Engineering and legal expenses, other professional services, and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(6) Payment of rentals and other obligations and performance of other obligations under use and occupancy agreements or other contracts or leases relating to the financing of communications system infrastructure under IC 4-13.5.
As added by P.L.123-2002, SEC.14.

IC 5-26-5-8
Priority of payment of obligations under use and occupancy agreements
Sec. 8. The commission shall pay its obligations under any use and occupancy agreement or any other contract or lease with the Indiana finance authority from money deposited in the infrastructure fund before making any other disbursement or expenditure of the money.
As added by P.L.123-2002, SEC.14. Amended by P.L.235-2005, SEC.92.

IC 5-26-5-9
Appropriation of money in fund; budget agency approval
Sec. 9. There is annually appropriated to the commission the money in the infrastructure fund for its use, subject to the approval of the budget agency, in carrying out the purposes described in section 7 of this chapter.
As added by P.L.123-2002, SEC.14.



CHAPTER 6. STATE AGENCY PUBLIC SAFETY COMMITTEE

IC 5-26-6-1
State agency public safety committee established
Sec. 1. The state agency public safety committee is established.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-2
State public safety agency required to join system
Sec. 2. A state public safety agency that has or wants to have a voice or data wireless communications network must join the system when technically and economically feasible.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-3
Responsibilities of communications division
Sec. 3. The communications division is responsible for the following with regard to state public safety agencies and state owned assets unless otherwise directed by the superintendent:
(1) Maintenance of the main wide area transmitter sites and interconnecting links.
(2) Management of FCC licensing.
(3) Frequency planning.
(4) Appropriate radio program software.
(5) Code plugs.
(6) System keys.
(7) Assignment and control of individual identification numbers and talkgroup numbers.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-4
Publication of committee policies
Sec. 4. The committee shall publish its policies within a standardized operations procedures manual approved by the superintendent.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-5
Criteria for system use
Sec. 5. The committee shall develop criteria for determining whether a state public safety agency may use the system.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-6
Committee members; vacancies; terms
Sec. 6. (a) The committee consists of ten (10) members appointed by the superintendent. Each of the following user agencies shall be represented by one (1) committee member:
(1) State police department.         (2) Indiana department of transportation.
(3) Department of homeland security.
(4) Department of natural resources.
(5) Alcohol and tobacco commission.
(6) Department of state revenue.
(7) Department of environmental management.
(8) Military department of the state of Indiana.
(9) Department of correction.
(10) Indiana department of administration.
(b) A director of an agency described in subsection (a)(2) through (a)(10) shall recommend a person to the superintendent to serve as a committee member.
(c) The superintendent shall fill any vacancies on the committee.
(d) A committee member serves until the earlier of the following:
(1) The member is removed by the superintendent.
(2) The date the member ceases to be employed by the agency the member represents on the committee.
As added by P.L.2-2003, SEC.34. Amended by P.L.1-2006, SEC.125.

IC 5-26-6-7
Quorum; requirements to take action
Sec. 7. (a) Six (6) members of the committee constitute a quorum.
(b) An affirmative vote of at least six (6) members of the committee is required for the committee to take action.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-8
Contracts for the committee
Sec. 8. The department may enter into and administer contracts for the committee.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-9
Powers of committee
Sec. 9. The committee's powers include the following:
(1) Ensuring that federal and state communications requirements are followed.
(2) Providing system planning, including mutual aid planning and compatibility planning in coordination with the integrated public safety commission established under IC 5-26-2-1.
(3) Subject to IC 5-26-3-5, determining whether a state public safety agency may become a system user.
(4) Providing assistance to local public safety agencies in making equipment purchases.
(5) Exercising any power necessary to carry out this chapter.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-10
Chairperson; vice chairperson
Sec. 10. A chairperson and vice chairperson of the committee

shall be selected by the superintendent.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-11
Restrictions on salary per diem and traveling expenses
Sec. 11. A member of the committee who is not a state employee is not entitled to:
(1) the minimum salary per diem provided by IC 4-10-11-2.1(b); and
(2) reimbursement for:
(A) traveling expenses as provided under IC 4-13-1-4; and
(B) other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2003, SEC.34.

IC 5-26-6-12
Reimbursement for traveling and other expenses
Sec. 12. A member of the committee who is a state employee is entitled to:
(1) reimbursement for traveling expenses as provided under IC 4-13-1-4; and
(2) other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-2003, SEC.34.






ARTICLE 26.5. ADDRESS CONFIDENTIALITY PROGRAM

CHAPTER 1. DEFINITIONS

IC 5-26.5-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-2
"Address"
Sec. 2. "Address" means:
(1) a residential street address;
(2) a school address; or
(3) a work address;
of an individual as specified on an individual's application to be a program participant.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-3
"Domestic violence"
Sec. 3. "Domestic violence" includes conduct that is an element of an offense under IC 35-42 or a threat to commit an act described in IC 35-42 by a person against a person who:
(1) is or was a spouse of;
(2) is or was living as if a spouse of;
(3) has a child in common with;
(4) is a minor subject to the control of; or
(5) is an incapacitated individual under the guardianship or otherwise subject to the control of;
the other person regardless of whether the act or threat has been reported to a law enforcement agency or results in a criminal prosecution.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-4
"Incapacitated individual"
Sec. 4. "Incapacitated individual" has the meaning set forth in IC 12-10-7-1.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-5
"Minor"
Sec. 5. "Minor" means a person who is less than eighteen (18) years of age.
As added by P.L.273-2001, SEC.3.
IC 5-26.5-1-6
"Program participant"
Sec. 6. "Program participant" refers to an individual certified as a program participant under IC 5-26.5-2-3.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.8.

IC 5-26.5-1-7
"Protective order"
Sec. 7. "Protective order" means any order issued by a court that prohibits a person from directly or indirectly contacting, harassing, disturbing, or approaching another person. The term includes an order (as defined in IC 5-2-9-2.1) and a protective order from a foreign jurisdiction.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-1-8
"Sexual assault"
Sec. 8. For purposes of IC 5-26.5-2-2, "sexual assault" means conduct that constitutes:
(1) a misdemeanor or felony under IC 35-42-4 (sex crimes) or IC 35-46-1-3 (incest);
(2) a misdemeanor or felony under the laws of:
(A) the United States;
(B) another state; or
(C) an Indian tribe;
that is substantially similar to an offense described in subdivision (1); or
(3) an attempt to engage in conduct described in subdivision (1) or (2);
regardless of whether the conduct results in criminal prosecution or whether the person who engages in the conduct is an adult.
As added by P.L.133-2002, SEC.9. Amended by P.L.1-2003, SEC.20.

IC 5-26.5-1-9
"Stalking"
Sec. 9. For purposes of IC 5-26.5-2-2, "stalking" means conduct that constitutes:
(1) a crime under IC 35-45-10-5 (stalking);
(2) a misdemeanor or felony under the laws of:
(A) the United States;
(B) another state; or
(C) an Indian tribe;
that is substantially similar to an offense described in subdivision (1); or
(3) an attempt to engage in conduct described in subdivision (1) or (2);
regardless of whether the conduct results in criminal prosecution or whether the person who engages in the conduct is an adult.
As added by P.L.133-2002, SEC.10. Amended by P.L.1-2003,

SEC.21.



CHAPTER 2. ADDRESS CONFIDENTIALITY PROGRAM

IC 5-26.5-2-1
Eligible applicants
Sec. 1. The following individuals may apply to the office of the attorney general to have an address designated by the office of the attorney general serve as the individual's address or as the address of a minor or an incapacitated individual:
(1) An individual who is at least eighteen (18) years of age.
(2) A parent or guardian acting on behalf of a minor.
(3) A guardian acting on behalf of an incapacitated individual.
(4) An emancipated minor.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.11.



CHAPTER 3. DUTIES OF THE OFFICE OF THE ATTORNEY GENERAL

IC 5-26.5-3-1
Adoption of rules
Sec. 1. The office of the attorney general may adopt rules to implement this article.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-2
Disclosure of confidential information
Sec. 2. The office of the attorney general may not disclose for public inspection or copying the name, address, telephone number, or any other identifying information relating to a program participant that is declared confidential under IC 5-26.5-2-3(b), as contained in a record created under this chapter, except as follows:
(1) When requested by a law enforcement agency, to the law enforcement agency.
(2) When directed by a court order, to a person identified in the order.
As added by P.L.273-2001, SEC.3. Amended by P.L.133-2002, SEC.17.

IC 5-26.5-3-3
Forwarding mail
Sec. 3. The office of the attorney general shall forward first class mail belonging to a program participant to the program participant.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-4
Designation of agencies providing counseling and shelter services
Sec. 4. The office of the attorney general shall designate:
(1) state and local agencies; and
(2) nonprofit agencies;
that provide counseling and shelter services to victims of domestic violence to assist persons in applying to be program participants.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-5
Assistance and counseling not considered legal advice
Sec. 5. Assistance and counseling provided by the office of the attorney general or its designees to applicants under this article may not be construed as legal advice.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-6
Address confidentiality fund
Sec. 6. (a) The office of the attorney general may accept grants and donations made to the office for the purposes of this article.
(b) The address confidentiality fund is established as a dedicated

fund to be administered by the office of the attorney general. The fund consists of money accepted by the office of the attorney general under subsection (a) and any appropriations made to the fund by the general assembly.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund. Money in the fund is continuously appropriated for the purposes of this article.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-3-7
Civil immunity for attorney general, agent, or employee
Sec. 7. The office of the attorney general and an agent or employee of the office of the attorney general are immune from civil liability for damages for conduct within the scope and arising out of the performance of the duties imposed under this article.
As added by P.L.133-2002, SEC.18.



CHAPTER 4. REVOCATION OF CERTIFICATION AS A PROGRAM PARTICIPANT

IC 5-26.5-4-1 Repealed
(Repealed by P.L.133-2002, SEC.69.)



CHAPTER 5. AGENCY USE OF DESIGNATED ADDRESS

IC 5-26.5-5-1
Responsibility for requesting use of designated address
Sec. 1. The program participant, and not the office of the attorney general, is responsible for requesting other persons to use the address designated by the office of the attorney general as the program participant's address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-2
Requesting use of designated address
Sec. 2. A program participant may request that any person, including a state or local agency, use the address designated by the office of the attorney general as the program participant's address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-3
Acceptance of designated address; use of confidential address
Sec. 3. (a) Whenever a state or local agency creates a new public record, the agency shall accept the address designated by the office of the attorney general as a program participant's substitute address unless the office of the attorney general determines that the agency is required by statute or administrative rule to use an address that would otherwise be confidential under this article.
(b) A state or local agency that uses a confidential address under subsection (a) may use the confidential address only for the purpose set out in the statute or administrative rule identified under subsection (a).
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-4
Use of designated address
Sec. 4. If:
(1) section 3 of this chapter does not apply; and
(2) federal law does not specifically require that the person use an address that otherwise would be confidential under this chapter;
the person that receives a request under section 2 of this chapter shall use the address designated by the office of the attorney general as the program participant's address.
As added by P.L.273-2001, SEC.3.

IC 5-26.5-5-5
Notice of termination
Sec. 5. A person who ceases to be a program participant is responsible for notifying persons who use the address designated by the office of the attorney general as the program participant's address that the designated address is no longer the person's address. As added by P.L.273-2001, SEC.3.






ARTICLE 27. ELECTRONIC PAYMENTS TO GOVERNMENTAL BODIES

CHAPTER 1. APPLICABILITY

IC 5-27-1-1
Transactions through computer gateway
Sec. 1. This article applies to a governmental body that conducts a transaction through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.114-2002, SEC.1. Amended by P.L.177-2005, SEC.24.



CHAPTER 2. DEFINITIONS

IC 5-27-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-2
"Contract"
Sec. 2. "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-3
"Electronic payment"
Sec. 3. "Electronic payment" means a payment by means of:
(1) a credit card;
(2) a debit card;
(3) a charge card;
(4) a stored value card;
(5) a bank card;
(6) an electronic check; or
(7) an electronic funds transfer, including but not limited to:
(A) Fed wire; and
(B) Automated Clearing House.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-4
"Governmental body"
Sec. 4. "Governmental body" means the state or a state agency.
As added by P.L.114-2002, SEC.1.

IC 5-27-2-5
"Provider company"
Sec. 5. "Provider company" means an individual, a corporation, a limited liability company, a partnership, a joint stock company, a business trust, a voting trust, a joint venture, an association, or a similar organization that provides a system allowing electronic payments.
As added by P.L.114-2002, SEC.1.



CHAPTER 3. ELECTRONIC PAYMENT

IC 5-27-3-1
Electronic payment
Sec. 1. A governmental body may accept electronic payment for a service, a tax, a license, a permit, a fee, information, or any other amount due the governmental body for a transaction conducted through the computer gateway administered by the office of technology established by IC 4-13.1-2-1.
As added by P.L.114-2002, SEC.1. Amended by P.L.177-2005, SEC.25.

IC 5-27-3-2
Governmental bodies; contracting with provider companies
Sec. 2. (a) A governmental body may enter into a contract with a provider company to enable the governmental body to accept an electronic payment.
(b) A governmental body must use the provider company provided or specified by the office of technology established by IC 4-13.1-2-1 to accept an electronic payment submitted to the governmental body as payment for a fee based service, license, or permit or for fee based information obtained through electronic access.
As added by P.L.114-2002, SEC.1. Amended by P.L.177-2005, SEC.26.

IC 5-27-3-3
Charges and fees
Sec. 3. (a) A governmental body may:
(1) if the governmental body obtains the consent of each governmental body that is directly affected by the transaction, recognize the net amount remitted by the provider company as payment in full of an amount due the governmental entity for a service, a tax, a license, a permit, a fee, information, or any other amount due the governmental body that was paid by an electronic payment; or
(2) collect a sum for the vendor transaction charge, discount fee, or any other charge from the person who makes an electronic payment.
A fee under subdivision (2) may be collected as an enhanced service fee by a governmental body. The fee is a permitted additional charge under IC 24-4.5-3-202.
(b) A governmental body may pay a service charge or fee in connection with its agreement with the provider company.
As added by P.L.114-2002, SEC.1.






ARTICLE 28. INDIANA ECONOMIC DEVELOPMENT CORPORATION

CHAPTER 1. PURPOSE

IC 5-28-1-1
Intent of general assembly
Sec. 1. (a) It is the intent of the general assembly to improve the quality of life for the citizens of Indiana by encouraging the:
(1) diversification of Indiana's economy and the orderly economic development and growth of Indiana;
(2) creation of new jobs;
(3) retention of existing jobs;
(4) growth and modernization of existing industry; and
(5) promotion of Indiana.
(b) The general assembly finds the following:
(1) Certain activities associated with the functions listed in subsection (a) may not work properly with the traditional responsibilities and activities of state agencies.
(2) The functions listed in subsection (a) can be achieved most efficiently by a body politic and corporate that:
(A) serves the interests of the state by carrying out the programs set forth in this article;
(B) is free from certain administrative restrictions that would hinder its performance; and
(C) possesses broad powers designed to maximize the state's economic development efforts.
(3) The corporation established by this article will:
(A) lead the state's economic development efforts;
(B) carry out the programs under this article, including the providing of grants and loans; and
(C) perform other essential public services for the state.
(4) In return for the corporation's economic development efforts to carry out the functions listed in subsection (a), the general assembly should appropriate state funds to the corporation.
As added by P.L.4-2005, SEC.34.



CHAPTER 2. DEFINITIONS

IC 5-28-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-2
"Board"
Sec. 2. "Board" refers to the board of the corporation established under IC 5-28-4.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-3
"Corporation"
Sec. 3. Except as otherwise provided, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-4
"Economic development"
Sec. 4. "Economic development" refers to the purposes described in IC 5-28-1-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-2-5
"Secretary of commerce"
Sec. 5. "Secretary of commerce" refers to the secretary of commerce appointed under IC 5-28-3-4(a).
As added by P.L.4-2005, SEC.34.



CHAPTER 3. INDIANA ECONOMIC DEVELOPMENT CORPORATION

IC 5-28-3-1
Corporation established
Sec. 1. The Indiana economic development corporation is established.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-2
Body corporate and politic; examination by state board of accounts
Sec. 2. (a) The corporation is a body politic and corporate, not a state agency but an independent instrumentality exercising essential public functions.
(b) The corporation and the corporation's funds, accounts, and financial affairs shall be examined biennially by the state board of accounts under IC 5-11.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-3
Corporation employees
Sec. 3. Employees of the corporation are not employees of the state.
As added by P.L.4-2005, SEC.34.

IC 5-28-3-4
Secretary of commerce; corporation president
Sec. 4. (a) The governor shall appoint the secretary of commerce, who shall serve at the pleasure of the governor. The secretary of commerce is the chief executive officer of the corporation.
(b) The governor shall appoint the president of the corporation, who shall serve at the pleasure of the governor. The president shall report to the secretary of commerce.
As added by P.L.4-2005, SEC.34.



CHAPTER 4. CORPORATION BOARD

IC 5-28-4-1
Corporation governed by board
Sec. 1. The corporation shall be governed by a board.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-2
Membership
Sec. 2. (a) The board is composed of the following twelve (12) members, none of whom may be members of the general assembly:
(1) The governor.
(2) Eleven (11) individuals appointed by the governor.
The individuals appointed under subdivision (2) must be employed in or retired from the private or nonprofit sector or academia.
(b) When making appointments under subsection (a)(2), the governor shall appoint the following:
(1) At least five (5) members belonging to the same political party as the governor.
(2) At least three (3) members who belong to a major political party (as defined in IC 3-5-2-30) other than the party of which the governor is a member.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-3
Term of office
Sec. 3. (a) The term of office of an appointed member of the board is four (4) years.
(b) Each member holds office for the term of appointment and continues to serve after expiration of the appointment until a successor is appointed and qualified. A member is eligible for reappointment.
(c) Members of the board appointed under section 2(a)(2) of this chapter serve at the pleasure of the governor.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-4
Chairperson
Sec. 4. The governor shall serve as chairperson of the board.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-5
Per diem and expenses
Sec. 5. The members of the board are entitled to a salary per diem for attending meetings equal to the per diem provided by law for members of the general assembly. The members of the board are also entitled to receive reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the members' duties as approved by the budget agency. As added by P.L.4-2005, SEC.34.

IC 5-28-4-6
Quorum; proxy vote prohibited
Sec. 6. Seven (7) members constitute a quorum for the transaction of business. The affirmative vote of at least seven (7) members is necessary for action to be taken by the board. Members may not vote by proxy.
As added by P.L.4-2005, SEC.34.

IC 5-28-4-7
Meetings
Sec. 7. Meetings of the board shall be held at the call of the chairperson or whenever any six (6) voting members request a meeting. The members shall meet at least once every three (3) months to attend to the business of the board.
As added by P.L.4-2005, SEC.34.



CHAPTER 5. GENERAL POWERS

IC 5-28-5-1
Economic development functions
Sec. 1. The corporation shall carry out the economic development functions of the state in conformity with the laws enacted by the general assembly.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-2
Grant of necessary and appropriate powers
Sec. 2. The corporation is granted all powers necessary or appropriate to carry out the corporation's public and corporate purposes under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-3
Employees and agents; contracts
Sec. 3. (a) Subject to approval by the budget agency, the corporation may, without the approval of the attorney general, employ legal counsel, technical experts, and other officers, agents, and employees, permanent or temporary, the corporation considers necessary to carry out the efficient operation of the corporation.
(b) Subject to approval by the budget agency, the corporation may enter into contracts without the approval of the attorney general.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-4
Terms of employment; retirement fund and employee benefits
Sec. 4. (a) The corporation shall determine qualifications, duties, compensation, and terms of service for persons employed by the corporation as employees or as independent contractors.
(b) The board may adopt a resolution providing that the corporation's employees who are eligible to participate in the public employees' retirement fund under the eligibility requirements set forth in IC 5-10.2 and IC 5-10.3 shall participate in the fund.
(c) The board may adopt a resolution to allow the corporation's employees to participate in group insurance and other benefit plans, including the state employees' deferred compensation plan, that are available to state employees.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-5
Ethics
Sec. 5. The board and the employees of the corporation are:
(1) under the jurisdiction of and rules adopted by the state ethics commission; and
(2) subject to ethics rules and requirements that apply to the executive branch of state government. However, the board may adopt additional ethics rules and requirements that are more stringent than those adopted by the state ethics commission.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-6
Advisory committee
Sec. 6. The board shall establish an advisory committee to advise the board and the corporation on issues determined by the board. The advisory committee must:
(1) have members that represent diverse geographic areas and economic sectors of Indiana; and
(2) include members or representatives of local economic development organizations.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-7
Contract, tort, and civil rights claims
Sec. 7. For purposes of IC 34-13-2, IC 34-13-3, and IC 34-13-4, the board and the employees of the corporation are public employees (as defined in IC 34-6-2-38).
As added by P.L.4-2005, SEC.34.

IC 5-28-5-8
Adoption of rules; emergency rules
Sec. 8. The corporation shall adopt rules under IC 4-22-2 to carry out its duties under this article. The board may also adopt emergency rules under IC 4-22-2-37.1 to carry out its duties under this article.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-9
Public meetings and public records laws
Sec. 9. Except as specifically provided by law, the corporation and the board are subject to IC 5-14-1.5 and IC 5-14-3.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-10
Reimbursement of employee expenses
Sec. 10. An employee of the corporation is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the employee's duties as approved by the budget agency.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-11
Request for appropriations
Sec. 11. The corporation may request appropriations from the general assembly to:
(1) carry out the corporation's duties under this article; and
(2) fund economic development and job creation programs. As added by P.L.4-2005, SEC.34.

IC 5-28-5-12
Promotion fund
Sec. 12. (a) The Indiana promotion fund is established within the state treasury.
(b) Except as provided in section 13 of this chapter, the corporation shall deposit the following in the fund:
(1) All funding received from the private sector under IC 5-28-6-1(6).
(2) All other gifts, donations, bequests, devises, and contributions received by the corporation.
(c) The corporation shall administer the fund. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Except as provided in the terms of a gift, a donation, a contribution, a bequest, a devise, or other private sector funding, money in the fund may be used at the discretion of the board to carry out in any manner the corporation's purposes under this article.
(f) Money in the fund may be transferred to any fund administered by the corporation.
(g) Money in the fund is continuously appropriated to the corporation for the purposes of this article.
As added by P.L.4-2005, SEC.34.

IC 5-28-5-13
Nonprofit subsidiary corporation
Sec. 13. (a) Notwithstanding section 12 of this chapter, the board may establish a nonprofit subsidiary corporation to solicit and accept private sector funding, gifts, donations, bequests, devises, and contributions.
(b) A subsidiary corporation established under this section:
(1) must use money received under subsection (a) to carry out in any manner the purposes and programs under this article;
(2) must report to the budget committee each year concerning:
(A) the use of money received under subsection (a); and
(B) the balances in any accounts or funds established by the subsidiary corporation; and
(3) may deposit money received under subsection (a) in an account or fund that is:
(A) administered by the subsidiary corporation; and
(B) not part of the state treasury.
(c) The state board of accounts shall annually audit a subsidiary corporation established under this section.
As added by P.L.4-2005, SEC.34.



CHAPTER 6. DUTIES

IC 5-28-6-1
Duties of the corporation
Sec. 1. The corporation shall do the following:
(1) Create and regularly update a strategic economic development plan.
(2) Establish strategic benchmarks and performance measures.
(3) Monitor and report on Indiana's economic performance.
(4) Market Indiana to businesses worldwide.
(5) Assist Indiana businesses that want to grow.
(6) Solicit funding from the private sector for selected initiatives.
(7) Provide for the orderly economic development and growth of Indiana.
(8) Establish and coordinate the operation of programs commonly available to all citizens of Indiana to implement a strategic plan for the state's economic development and enhance the general welfare.
(9) Evaluate and analyze the state's economy to determine the direction of future public and private actions, and report and make recommendations to the general assembly in an electronic format under IC 5-14-6 with respect to the state's economy.
As added by P.L.4-2005, SEC.34.

IC 5-28-6-2
Additional powers and duties of corporation
Sec. 2. (a) The corporation shall develop and promote programs designed to make the best use of Indiana resources to ensure a balanced economy and continuing economic growth for Indiana, and, for those purposes, may do the following:
(1) Cooperate with federal, state, and local governments and agencies in the coordination of programs to make the best use of Indiana resources.
(2) Receive and expend funds, grants, gifts, and contributions of money, property, labor, interest accrued from loans made by the corporation, and other things of value from public and private sources, including grants from agencies and instrumentalities of the state and the federal government. The corporation:
(A) may accept federal grants for providing planning assistance, making grants, or providing other services or functions necessary to political subdivisions, planning commissions, or other public or private organizations;
(B) shall administer these grants in accordance with the terms of the grants; and
(C) may contract with political subdivisions, planning commissions, or other public or private organizations to carry out the purposes for which the grants were made.         (3) Direct that assistance, information, and advice regarding the duties and functions of the corporation be given to the corporation by an officer, agent, or employee of the executive branch of the state. The head of any other state department or agency may assign one (1) or more of the department's or agency's employees to the corporation on a temporary basis or may direct a division or an agency under the department's or agency's supervision and control to make a special study or survey requested by the corporation.
(b) The corporation shall perform the following duties:
(1) Develop and implement industrial development programs to encourage expansion of existing industrial, commercial, and business facilities in Indiana and to encourage new industrial, commercial, and business locations in Indiana.
(2) Assist businesses and industries in acquiring, improving, and developing overseas markets and encourage international plant locations in Indiana. The corporation, with the approval of the governor, may establish foreign offices to assist in this function.
(3) Promote the growth of minority business enterprises by doing the following:
(A) Mobilizing and coordinating the activities, resources, and efforts of governmental and private agencies, businesses, trade associations, institutions, and individuals.
(B) Assisting minority businesses in obtaining governmental or commercial financing for expansion or establishment of new businesses or individual development projects.
(C) Aiding minority businesses in procuring contracts from governmental or private sources, or both.
(D) Providing technical, managerial, and counseling assistance to minority business enterprises.
(4) Assist the office of the lieutenant governor in:
(A) community economic development planning;
(B) implementation of programs designed to further community economic development; and
(C) the development and promotion of Indiana's tourist resources.
(5) Assist the secretary of agriculture and rural development in promoting and marketing of Indiana's agricultural products and provide assistance to the director of the department of agriculture.
(6) With the approval of the governor, implement federal programs delegated to the state to carry out the purposes of this article.
(7) Promote the growth of small businesses by doing the following:
(A) Assisting small businesses in obtaining and preparing the permits required to conduct business in Indiana.
(B) Serving as a liaison between small businesses and state agencies.             (C) Providing information concerning business assistance programs available through government agencies and private sources.
(8) Establish a public information page on its current Internet site on the world wide web. The page must provide the following:
(A) By program, cumulative information on the total amount of incentives awarded, the total number of companies that received the incentives and were assisted in a year, and the names and addresses of those companies.
(B) A mechanism on the page whereby the public may request further information online about specific programs or incentives awarded.
(C) A mechanism for the public to receive an electronic response.
(c) The corporation may do the following:
(1) Disseminate information concerning the industrial, commercial, governmental, educational, cultural, recreational, agricultural, and other advantages of Indiana.
(2) Plan, direct, and conduct research activities.
(3) Assist in community economic development planning and the implementation of programs designed to further community economic development.
As added by P.L.4-2005, SEC.34. Amended by P.L.83-2005, SEC.9; P.L.1-2006, SEC.126.

IC 5-28-6-3 Version a
Certification of facilities; biodiesel; ethanol; legislative intent related to use of women and minority business enterprises as vendors
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 3. (a) The general assembly declares that the opportunity for the participation of underutilized small businesses, especially women and minority business enterprises, in the biodiesel and ethanol production industries is essential if social and economic parity is to be obtained by women and minority business persons and if the economy of Indiana is to be stimulated as contemplated by this section, IC 6-3.1-27, and IC 6-3.1-28. A recipient of a credit under this chapter is encouraged to purchase goods and services from underutilized small businesses, especially women and minority business enterprises.
(b) The definitions in IC 6-3.1-27 and IC 6-3.1-28 apply throughout this section. A term used in this section that is defined in both IC 6-3.1-27 and IC 6-3.1-28 refers to the term as defined in:
(1) IC 6-3.1-27 whenever this section applies to the certification of a person for a credit under IC 6-3.1-27; and
(2) IC 6-3.1-28 whenever this section applies to the certification of a person for a credit under IC 6-3.1-28.
In addition, as used in this section, "person" refers to a taxpayer or

a pass through entity.
(c) As used in this section, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1).
(d) As used in this section, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
(e) As used in this section, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
(f) A person that:
(1) begins construction of a facility or an expansion of a facility for the production of biodiesel, blended biodiesel, or ethanol in Indiana after February 28, 2005; and
(2) wishes to claim a tax credit with respect to that facility or the expansion of a facility under any combination of IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-7;
must apply to the corporation for a determination of the person's eligibility for the tax credit.
(g) Subject to this section, the corporation shall issue to each qualifying applicant a certification that:
(1) certifies the person as eligible for the tax credits for which the person applied;
(2) identifies the facilities covered by the certification; and
(3) allocates to the person the lesser of:
(A) the maximum allowable credit for which the person is eligible under IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-11; or
(B) a credit equal to the level of production demonstrated as economically viable under the business plan submitted to the corporation by the person.
(h) To qualify for certification under subsection (g), a person must do the following:
(1) Submit an application for the credit on the forms and in the manner prescribed by the corporation for the credit that is the subject of the application.
(2) Demonstrate through a business plan and other information presented to the corporation that the level of production proposed by the person is feasible and economically viable. In making a determination under this subdivision, the corporation shall consider:
(A) whether the person is sufficiently capitalized to complete the project;
(B) the person's credit rating;
(C) whether the person has sufficient technical expertise to build and operate a facility; and
(D) other relevant financial information as determined by the corporation.
(i) The corporation shall record the time of filing of each application submitted under this section. The corporation shall grant certifications under this section to qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of

credit is fully allocated.
(j) The corporation may terminate a certification or reduce an allocation of a credit granted under this section only if the corporation determines, after a hearing, that the person granted the certification or allocation has failed to:
(1) substantially comply with the business plan that is the basis for the certification or allocation; or
(2) submit the information needed by the corporation to determine whether the person has substantially complied with the business plan that is the basis of the certification or allocation.
If an allocation of a credit is terminated or reduced, the unused credit becomes available for allocation to other qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of credit is fully allocated. The corporation may approve an amendment to a business plan or a transfer of a certificate of eligibility in conformity with the terms and conditions specified by the corporation in rules adopted by the corporation under IC 4-22-2.
(k) The corporation shall give the department of state revenue written notice of each action taken under this section.
As added by P.L.191-2005, SEC.1.

IC 5-28-6-3 Version b
Certification of facilities; biodiesel; ethanol; legislative intent related to use of women and minority business enterprises as vendors
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 3. (a) The general assembly declares that the opportunity for the participation of underutilized small businesses, especially women and minority business enterprises, in the biodiesel and ethanol production industries is essential if social and economic parity is to be obtained by women and minority business persons and if the economy of Indiana is to be stimulated as contemplated by this section, IC 6-3.1-27, and IC 6-3.1-28. A recipient of a credit under this chapter is encouraged to purchase goods and services from underutilized small businesses, especially women and minority business enterprises.
(b) The definitions in IC 6-3.1-27 and IC 6-3.1-28 apply throughout this section. A term used in this section that is defined in both IC 6-3.1-27 and IC 6-3.1-28 refers to the term as defined in:
(1) IC 6-3.1-27 whenever this section applies to the certification of a person for a credit under IC 6-3.1-27; and
(2) IC 6-3.1-28 whenever this section applies to the certification of a person for a credit under IC 6-3.1-28.
In addition, as used in this section, "person" refers to a taxpayer or a pass through entity.
(c) As used in this section, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1).     (d) As used in this section, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
(e) As used in this section, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
(f) A person that:
(1) begins construction of a facility or an expansion of a facility for the production of biodiesel, blended biodiesel, or ethanol in Indiana after February 28, 2005; and
(2) wishes to claim a tax credit with respect to that facility or the expansion of a facility under any combination of IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-7;
must apply to the corporation for a determination of the person's eligibility for the tax credit.
(g) Subject to this section, the corporation shall issue to each qualifying applicant a certification that:
(1) certifies the person as eligible for the tax credits for which the person applied;
(2) identifies the facilities covered by the certification; and
(3) allocates to the person a credit under IC 6-3.1-27-8, IC 6-3.1-27-9, or IC 6-3.1-28-11.
(h) To qualify for certification under subsection (g), a person must do the following:
(1) Submit an application for the credit on the forms and in the manner prescribed by the corporation for the credit that is the subject of the application.
(2) Demonstrate through a business plan and other information presented to the corporation that the level of production proposed by the person is feasible and economically viable. In making a determination under this subdivision, the corporation shall consider:
(A) whether the person is sufficiently capitalized to complete the project;
(B) the person's credit rating;
(C) whether the person has sufficient technical expertise to build and operate a facility; and
(D) other relevant financial information as determined by the corporation.
(i) The corporation shall record the time of filing of each application submitted under this section. The corporation shall grant certifications under this section to qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of credit is fully allocated.
(j) The corporation may terminate a certification or reduce an allocation of a credit granted under this section only if the corporation determines, after a hearing, that the person granted the certification or allocation has failed to:
(1) substantially comply with the business plan that is the basis for the certification or allocation; or
(2) submit the information needed by the corporation to

determine whether the person has substantially complied with the business plan that is the basis of the certification or allocation.
If an allocation of a credit is terminated or reduced, the unused credit becomes available for allocation to other qualifying applicants in the chronological order in which the applications for the same type of credit are filed until the maximum allowable credit for that type of credit is fully allocated. The corporation may approve an amendment to a business plan or a transfer of a certificate of eligibility in conformity with the terms and conditions specified by the corporation in rules adopted by the corporation under IC 4-22-2.
(k) The corporation shall give the department of state revenue written notice of each action taken under this section.
As added by P.L.191-2005, SEC.1. Amended by P.L.122-2006, SEC.1.



CHAPTER 7. TRAINING 2000 PROGRAM AND FUND

IC 5-28-7-1
"Business"
Sec. 1. As used in this chapter, "business" includes an entity that has the objective of supplying a service or an article of trade or commerce.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-2
Training program; policies; promotional materials; eligibility; continuing operations
Sec. 2. The corporation shall do the following:
(1) Establish policies to carry out a training assistance program, the purpose of which is to provide assistance to the following:
(A) New or expanding businesses, for the training of potential employees and the retraining and upgrading of the skills of potential employees.
(B) Businesses in Indiana, for the retraining and upgrading of employees' skills required to support new capital investment.
(C) Businesses in Indiana, for the development of basic workforce skills of employees, including the following:
(i) Literacy.
(ii) Communication skills.
(iii) Computational skills.
(iv) Other transferable workforce skills approved by the corporation.
(2) Provide promotional materials regarding the training program.
(3) Determine the eligibility of an industry for the training program.
(4) Require a commitment by a business receiving training assistance under this chapter to continue operations at a site on which the training assistance is used for at least five (5) years after the date the training assistance expires. If a business fails to comply with this commitment, the corporation shall require the business to repay the training assistance provided to the business under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-3
Policies and guidelines; services and materials; training plans; evaluation; other entities
Sec. 3. The corporation may do the following:
(1) Adopt policies and guidelines necessary to carry out this chapter.
(2) Accept money and other things of value from all sources to carry out the purposes of the training program.         (3) Provide services and materials in order to carry out the purposes of the training program.
(4) Develop or assist in the development of training plans.
(5) Evaluate the training program with respect to the program's impact on the improvement of workforce skills, job creation, and job retention.
(6) Involve other entities, by contract or otherwise, in carrying out the purposes of the training program.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-4
Participation of businesses
Sec. 4. Participation in the training program is limited to businesses that:
(1) meet the eligibility requirements of the corporation; and
(2) comply with this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-7-5
Training 2000 fund
Sec. 5. (a) The training 2000 fund is established within the state treasury to be used exclusively for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.4-2005, SEC.34.



CHAPTER 8. ECONOMIC DEVELOPMENT FUND

IC 5-28-8-1
"Federal agency"
Sec. 1. As used in this chapter, "federal agency" means the Economic Development Administration of the United States Department of Commerce.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-2
"Federal program"
Sec. 2. As used in this chapter, "federal program" means a federal loan or grant program that promotes economic development.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the economic development fund established by section 5 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-4
"Qualified entity"
Sec. 4. As used in this chapter, "qualified entity" means the state, a political subdivision of the state, an agency of the state or a political subdivision of the state, a nonprofit corporation, or the Indiana finance authority established under IC 4-4-10.9 and IC 4-4-11.
As added by P.L.4-2005, SEC.34. Amended by P.L.235-2005, SEC.93.

IC 5-28-8-5
Fund established; purpose
Sec. 5. (a) The economic development fund is established within the state treasury. The fund is a revolving fund to provide grants and loans for economic development activities in Indiana for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
As added by P.L.4-2005, SEC.34.
IC 5-28-8-6
Investment of fund by treasurer of state
Sec. 6. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(b) The treasurer of state shall also:
(1) receive cash receipts belonging to the fund, deposit these amounts in the fund, and submit a monthly report to the corporation of these transactions; and
(2) make payments on vouchers authorized by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-7
Drawing of warrants
Sec. 7. The auditor of state shall draw warrants on the treasurer of state in payment of properly prepared vouchers signed by the president of the corporation or the president's designee.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-8
Guidelines for receipt of grants and loans
Sec. 8. (a) The corporation shall receive grants allocated by a federal program for the purposes specified in section 9(c) of this chapter. Guidelines shall be prepared by the corporation enumerating the qualification procedures for receipt of grants and loans from the fund. These guidelines must be consistent with Indiana law and federal program requirements.
(b) The board, with the approval of the budget agency and the governor, shall allocate parts of the fund for the purposes specified in section 9(c) of this chapter. The corporation shall make allocations on the basis of the need of the qualified entity.
(c) The corporation shall keep complete sets of records showing all transactions by the fund in a manner that enables the corporation to prepare at the end of each fiscal year a complete report for the general assembly. The information in the report must be sufficient to permit a complete review and understanding of the operation and financial condition of the fund. The report must be submitted in electronic format under IC 5-14-6.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-9
Applications for grants; approved projects
Sec. 9. (a) If federal money will not be used in conjunction with fund money, a qualified entity that wants a grant from the fund must submit an application for the grant to the corporation. The corporation shall review the application and may approve the application if the activities for which the grant money is to be used are activities:
(1) that the qualified entity has statutory authority to perform;

and
(2) for which this chapter permits fund money to be used.
(b) When fund money is to be used to match federal money, a qualified entity that wants a grant must submit to the corporation an application for a grant under the federal program. The corporation shall review the application and shall submit the application to the federal agency if the corporation finds that the activities for which the grant money is to be used are activities:
(1) that the qualified entity has statutory authority to perform; and
(2) for which the federal program permits money to be used.
Before submitting an application to the federal agency, the corporation must also approve the completeness and technical accuracy of the qualified entity's application.
(c) Money from the fund and money from a federal program may be used for the following projects:
(1) Public works.
(2) Technical assistance.
(3) Economic adjustment assistance.
(4) Other economic development programs.
(d) If the qualified entity proposes to use its money for a loan program, the application from the qualified entity must contain the conditions under which loans will be made and the interest rate that will be charged.
As added by P.L.4-2005, SEC.34.

IC 5-28-8-10
Applications for loans; repayment
Sec. 10. (a) A qualified entity may apply to the corporation for a loan from the fund to be used for economic development programs.
(b) An amount loaned to a qualified entity is an obligation of the qualified entity and shall be repaid to the corporation within a time to be fixed by the corporation, not to exceed three (3) years.
(c) The corporation shall determine interest rates for the loans to be made under this section.
(d) Final disbursements of money under this section must be made with the approval of the state board of finance.
(e) If a qualified entity fails to make repayment of money loaned under this section, the amount payable may be:
(1) withheld by the auditor of state from money payable to the qualified entity and transferred to the fund; or
(2) recovered in an action by the state on relation of the corporation, prosecuted by the attorney general, in the circuit or superior court of the county in which the qualified entity is located.
As added by P.L.4-2005, SEC.34.



CHAPTER 9. INDUSTRIAL DEVELOPMENT PROGRAM AND FUND

IC 5-28-9-1
"Enterprise zone"
Sec. 1. As used in this chapter, "enterprise zone" means an enterprise zone created under IC 5-28-15 (or IC 4-4-6.1 before its repeal).
As added by P.L.4-2005, SEC.34.

IC 5-28-9-2
"Governing body"
Sec. 2. As used in this chapter, "governing body" means the legislative body of a city, town, or county, an economic development commission, or a board administering the affairs of a special taxing district.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-3
"Industrial development program"
Sec. 3. As used in this chapter, "industrial development program" means a program designed to aid the growth of industry in Indiana and includes the:
(1) construction of airports, airport facilities, and tourist attractions;
(2) construction, extension, or completion of sewerlines, waterlines, streets, sidewalks, bridges, roads, highways, public ways, and information and high technology infrastructure;
(3) leasing or purchase of property, both real and personal; and
(4) preparation of surveys, plans, and specifications for the construction of publicly owned and operated facilities, utilities, and services.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-4
"Information and high technology infrastructure"
Sec. 4. As used in this chapter, "information and high technology infrastructure" includes, but is not limited to, fiber optic cable and other infrastructure that supports high technology growth and the purchase and installation of fiber optic cable and other infrastructure.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-5
"Minority enterprise small business investment company"
Sec. 5. As used in this chapter, "minority enterprise small business investment company" means an investment company licensed under 15 U.S.C. 681(D).
As added by P.L.4-2005, SEC.34.

IC 5-28-9-6 "Qualified entity"
Sec. 6. As used in this chapter, "qualified entity" means a city, a town, a county, an economic development commission, or a special taxing district.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-7
"Small business investment company"
Sec. 7. As used in this chapter, "small business investment company" means an investment company licensed under 15 U.S.C. 691 et seq. or a successor statute.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-8
Findings
Sec. 8. The general assembly finds that:
(1) areas in Indiana have insufficient employment opportunities and insufficient diversification of industry;
(2) these conditions are harmful to the health, prosperity, economic stability, and general welfare of these areas and, if not remedied, will be detrimental to the development of these areas; and
(3) the use of money under this chapter and the fostering of industrial development programs serves a public purpose.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-9
Fund established; purpose; administration
Sec. 9. (a) The industrial development fund is established within the state treasury. Loans may be made to qualified entities, small business investment companies, and minority enterprise small business investment companies in accordance with this chapter and the policies and guidelines adopted under it.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation and the state board of finance shall jointly administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) The corporation, subject to the approval of the state board of finance, may adopt policies and guidelines for the proper administration of the fund and this chapter. The corporation may

employ personnel necessary to efficiently administer this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-10
Loans for approved programs; amount restriction; limitations
Sec. 10. (a) Two million dollars ($2,000,000) in the industrial development fund does not revert to the state general fund but constitutes a revolving fund to be used exclusively for the purpose of this chapter. The corporation, subject to the approval of the state board of finance, may order the auditor of state to make an approved loan from the revolving fund to a qualified entity (including the purchase of bonds of the qualified entity), a small business investment company, or a minority enterprise small business investment company.
(b) A qualified entity may borrow funds from the corporation under this chapter and shall use the loan proceeds to institute and administer an approved industrial development program. The combined amount of outstanding loans to any one (1) program may not exceed one million dollars ($1,000,000). However, the one million dollar ($1,000,000) restriction in this subsection does not apply to an approved industrial development program in an economic development district established by a qualified entity under IC 6-1.1-39. A loan made under this chapter to an economic development commission is not a loan to or an obligation of the qualified entity that formed the commission, if the repayment of the loan is limited to a specified revenue source under section 15 of this chapter.
(c) A small business investment company or a minority enterprise small business investment company may use the loan proceeds for any lawful purpose.
(d) Notwithstanding any other law (including IC 5-1-11), the loan to a qualified entity under this section may be directly negotiated with the corporation without public sale of bonds or other evidences of indebtedness of the qualified entity.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-11
Industrial development programs
Sec. 11. A qualified entity may institute and administer an industrial development program that is approved by ordinance or resolution adopted by the governing body of the qualified entity and approved by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-12
Loans to qualified entities; conditions
Sec. 12. (a) The state board of finance and the corporation shall authorize the making of a loan to a qualified entity under this chapter only when all the following conditions exist:
(1) An application for the loan has been submitted by the

qualified entity, in a verified petition, to the state board of finance and the corporation in the manner and form as the state board of finance and the corporation direct. The application must set forth all the following:
(A) The need for the program and the need for funds for instituting and administering the program.
(B) An engineering estimate of the cost of the proposed program acceptable to the state board of finance and the corporation.
(C) The amount of money needed.
(D) Other information that is requested by the state board of finance and the corporation.
(2) The proposed program has been approved by the state board of finance and the corporation, which they may do only if they have determined that the program is based on sound engineering principles and is in the interest of industrial development.
(3) The loan does not exceed one hundred percent (100%) of the cost to the qualified entity of an approved program, with the cost of the program to be based on an estimate made by a competent engineering authority and approved by the corporation.
(4) The qualified entity has agreed to furnish assurance, satisfactory to the state board of finance and the corporation, that the qualified entity will operate and maintain the program, after completion, in a satisfactory manner.
(b) The state board of finance and the corporation shall authorize a loan to a small business investment company or minority enterprise small business investment company under this chapter only if:
(1) the small business investment company or minority enterprise small business investment company has loaned to or invested in a business located in an enterprise zone for a purpose directly related to the enterprise zone an amount that is at least twice the amount of the requested loan; and
(2) the small business investment company or minority enterprise small business investment company has submitted an application, before the beginning of the phase out period of the enterprise zone, to the state board of finance and the corporation that shows the amount of the loan requested and other information that is requested by the state board of finance and the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-13
Participation in program or project by entity; share of cost
Sec. 13. (a) The qualified entity may provide labor, equipment, and materials from any source at its disposal for such a program, and participation in accomplishment of the project or projects may be:
(1) evaluated by the state board of finance and the corporation; and
(2) computed as a part or all of the share of cost that the

qualified entity is required to pay toward the total cost of the project or projects for which the loan is obtained.
(b) When participation as described in this section is authorized, the participation must be under direction of the governing body, and when cash amounts are included in the qualified entity's share of total cost, the cost amounts shall be provided in the usual and accepted manner for the financing of the affairs of the qualified entity. Costs of engineering and legal services to the borrower may be regarded as a part of the total cost of the project.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-14
Priority rating of applicant for loan
Sec. 14. (a) The state board of finance and the corporation shall determine and ascribe to an applicant for a loan a priority rating. The rating must be based primarily on the need of the qualified entity for a proposed program or on the need of the small business investment company or minority enterprise small business investment company for the loan as the need is related to the needs of other applicants for loans.
(b) The qualified entities, small business investment companies, or minority enterprise small business investment companies with the highest priority rating shall be given first consideration when loans are made under this chapter. The loans shall be made in descending order as shown by the priority ratings.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-15
Loans; restrictions; ordinance requirement
Sec. 15. (a) A loan made under this chapter is subject to the following restrictions:
(1) The repayment period may not exceed fifteen (15) years.
(2) The interest rate is to be set by the state board of finance at the time the loan is approved.
(3) Interest reverts to the industrial development fund established by this chapter.
(4) The loan must be repaid in installments, including interest on the unpaid balance, according to a repayment schedule approved by the state board of finance for that loan. However, on the approval of the state board of finance, the repayment of principal may be deferred for a period not to exceed two (2) years.
(5) Subject to subsection (b), the repayment of the loan may be limited to a specified revenue source of the qualified entity and, if limited, is not a general obligation of the unit and is payable solely from the specified revenue source.
(6) If the qualified entity levies a tax to repay the loan, the first installment of the loan is due from funds received from the first levy.
(7) If prepayment of the loan is made, a penalty may not be

charged.
(b) A qualified entity may borrow money under this chapter only under an ordinance adopted under IC 36-1-3-6 as follows:
(1) If the qualified entity is a city, town, or county, by the qualified entity.
(2) If the qualified entity is an economic development commission, by the city, town, or county that established the economic development commission.
(3) If the qualified entity is a special taxing district established by the city, town, or county, by the city, town, or county that established the special taxing district.
(4) If the qualified entity is a special taxing district that was not established by a city, town, or county, by the county in which the special taxing district is located.
If repayment of the loan is to be from a specified revenue source under subsection (a)(5), the ordinance must state the revenue source and must state that the qualified entity is not obligated to pay the principal or interest on the loan except from the specified revenue source. An ordinance may not provide for repayment from a specified revenue source if the repayment would impair the qualified entity's contract with an owner of outstanding obligations payable from the specified revenue source.
(c) Notwithstanding any other law, the qualified entity may enter into loans under this chapter without obtaining the approval of any other body.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-16
Revenue to pay annual loan installment and interest; levy of tax
Sec. 16. A qualified entity receiving a loan under this chapter may levy an annual tax on personal and real property located within the qualified entity's geographical limits for industrial development purposes, in addition to any other tax authorized by statute to be levied for such purposes, at a rate that will produce sufficient revenue to pay the annual installment and interest on a loan made under this chapter. The tax may be in addition to the maximum annual rates prescribed by IC 6-1.1-18, IC 6-1.1-18.5, IC 20-45-3, and other statutes.
As added by P.L.4-2005, SEC.34. Amended by P.L.2-2006, SEC.34.

IC 5-28-9-17
Failure to repay money lent; action to recover
Sec. 17. (a) If a qualified entity fails to make repayment of money lent under this chapter or is in any way indebted to the industrial development fund for any amounts incurred or accrued, the amount payable may be:
(1) withheld by the auditor of state, as set forth in the loan agreement with the qualified entity, from any money payable to the qualified entity and transferred to the fund; or
(2) recovered in an action by the state on relation of the

corporation, prosecuted by the attorney general, in the circuit or superior court of the county in which the qualified entity is located.
(b) If a small business investment company or a minority enterprise small business investment company fails to make repayment of money lent under this chapter or is in any way indebted to the industrial development fund for any amounts incurred or accrued, the amount payable may be recovered in an action by the state on relation of the company, prosecuted by the attorney general, in the circuit or superior court of the county in which the small business investment company or minority enterprise small business investment company is located.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-18
Appropriation
Sec. 18. There is appropriated annually to the corporation from the state general fund, from money not otherwise appropriated, an amount sufficient to administer this chapter, subject to the approval of the budget committee.
As added by P.L.4-2005, SEC.34.

IC 5-28-9-19
Sale of notes or other debt obligations by a county, city, or town; deposit and use of proceeds
Sec. 19. (a) The corporation, with the approval of the state board of finance, may sell to a person (including the board for depositories) the notes or other debt obligations issued by a county, city, or town under this chapter or IC 6-1.1-39 for any borrowing from the industrial development fund under this chapter.
(b) A sale by the corporation of a note or another debt obligation of a county, city, or town as authorized by subsection (a) shall be made:
(1) without recourse against the corporation, the state board of finance, or the industrial development fund; and
(2) on the other terms and conditions that the corporation, with the approval of the state board of finance, establishes.
(c) A purchaser of a note or another debt obligation succeeds to all the rights, entitlements, conditions, and limitations under the note or other debt obligation. However, section 17 of this chapter does not apply to a note or another debt obligation that has been sold under subsection (a).
(d) After a sale of a note or another debt obligation, the corporation, the state board of finance, and the industrial development fund have no right, title, or interest in or to the note or debt obligation.
(e) The proceeds from a sale of a note or another debt obligation shall be deposited in the industrial development fund to be used exclusively for the purpose of this chapter.
As added by P.L.4-2005, SEC.34.
IC 5-28-9-20
Loan with simultaneous or successive sale of note or other obligation; legal investments
Sec. 20. (a) For industrial development projects (as defined in IC 4-4-10.9-11(a)) that have a cost of the project (as defined in IC 4-4-10.9-5) greater than one hundred million dollars ($100,000,000), the corporation may coordinate a loan to a county, city, or town under this chapter that is to be funded under IC 6-1.1-39 with a simultaneous or successive sale of the note or other debt obligation issued or to be issued by the county, city, or town to evidence the borrowing under this chapter. For such a coordinated or simultaneous lending and sale, the sale proceeds may be applied to the funding of the loan to the county, city, or town.
(b) Notes or other debt obligations of a county, city, or town that may be sold by the corporation under this section or section 19 of this chapter are declared to be legal investments for:
(1) all insurance companies and associations and other persons carrying on an insurance business; and
(2) all banks, bankers, banking associations, trust companies, savings associations including savings and loan associations, building and loan associations, investment companies, and other persons carrying on a banking business.
These entities may invest their funds, including capital, in the notes or other debt obligations, notwithstanding any law to the contrary.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.127.



CHAPTER 10. TECHNOLOGY DEVELOPMENT GRANT FUND

IC 5-28-10-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the technology development grant fund established by section 7 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-2
"Political subdivision"
Sec. 2. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-3
"Redevelopment commission"
Sec. 3. As used in this chapter, "redevelopment commission" refers to a redevelopment commission established under IC 36-7-14-3 or a commission (as defined in IC 36-7-15.1-3) that establishes a technology park.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-4
"Targeted employment"
Sec. 4. As used in this chapter, "targeted employment" means employment in any of the following business activities:
(1) Advanced manufacturing, including the following:
(A) Automotive and electronics.
(B) Aerospace technology.
(C) Robotics.
(D) Engineering design technology.
(2) Life sciences, including the following:
(A) Orthopedics or medical devices.
(B) Biomedical research or development.
(C) Pharmaceutical manufacturing.
(D) Agribusiness.
(E) Nanotechnology or molecular manufacturing.
(3) Information technology, including the following:
(A) Informatics.
(B) Certified network administration.
(C) Software development.
(D) Fiber optics.
(4) Twenty-first century logistics, including the following:
(A) High technology distribution.
(B) Efficient and effective flow and storage of goods, services, or information.
(C) Intermodal ports.
As added by P.L.4-2005, SEC.34.
IC 5-28-10-5
"Technology park"
Sec. 5. As used in this chapter, "technology park" refers to a certified technology park established under IC 36-7-32.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-6
"Technology product"
Sec. 6. As used in this chapter, "technology product" means a product that involves high technology activity or otherwise involves targeted employment.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-7
Establishment and purpose of fund
Sec. 7. The technology development grant fund is established within the state treasury to provide the necessary money for grants to redevelopment commissions under this chapter and the administration of this program.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-8
Appropriations from general assembly
Sec. 8. The fund consists of appropriations from the general assembly.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-9
Administration of fund
Sec. 9. The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-10
Investment of money in fund
Sec. 10. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-11
Nonreversion
Sec. 11. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.4-2005, SEC.34.
IC 5-28-10-12
Establishment of grant application procedure
Sec. 12. The corporation shall establish a grant application procedure for redevelopment commissions.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-13
Qualification for grant
Sec. 13. To qualify for a grant under this chapter, a redevelopment commission must:
(1) submit an application in the form prescribed by the corporation;
(2) demonstrate that:
(A) the redevelopment commission has established a technology park; and
(B) the grant being applied for under this chapter will assist the redevelopment commission in accomplishing the goals of the technology park under IC 36-7-32; and
(3) provide other information required by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-14
Provision of grants
Sec. 14. The corporation shall provide grants on a competitive basis from the fund to businesses that apply for a grant under this chapter. The corporation may select and fund part or all of an application request that:
(1) is submitted during an application period; or
(2) was submitted in a prior application period but not fully funded in that application period.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-15
"Operating expenditures"; amount and use of grants
Sec. 15. (a) For purposes of this section, "operating expenditures" includes the following:
(1) Business plans.
(2) Marketing studies.
(3) Mentor identification.
(4) Securitization of capital.
(5) Legal services.
(6) Other necessary services.
(b) The total of all grants provided under this chapter for a technology park may not exceed the following:
(1) Two million dollars ($2,000,000) for the leasing, construction, or purchase of capital assets.
(2) Two million dollars ($2,000,000) for operating expenditures, and, subject to subsection (d), with not more than five hundred thousand dollars ($500,000) being distributed in any one (1) fiscal year.     (c) This subsection applies to a grant provided under subsection (b)(1) for the leasing of a capital asset. The grant may be applied only to lease payments made during:
(1) the fiscal year; or
(2) each of the three (3) fiscal years immediately following the fiscal year;
in which the grant is provided.
(d) The annual distribution of a grant under subsection (b)(2) may not exceed the following:
(1) Eighty percent (80%) of total operating expenditures in the fiscal year in which the grant is provided.
(2) Sixty percent (60%) of total operating expenditures in the fiscal year after the fiscal year in which the grant is provided.
(3) Forty percent (40%) of total operating expenditures in the second fiscal year after the fiscal year in which the grant is provided.
(4) Twenty percent (20%) of total operating expenditures in the third fiscal year after the fiscal year in which the grant is provided.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-16
Matching amounts for capital expenditure grants
Sec. 16. A capital expenditure grant under this chapter shall require that the lesser of:
(1) two million dollars ($2,000,000); or
(2) fifty percent (50%) of the total capital costs;
of the project being funded by the grant be matched from other sources.
As added by P.L.4-2005, SEC.34.

IC 5-28-10-17
Grants to political subdivisions
Sec. 17. The corporation may, under rules established by the department of local government finance and the procedures established by the corporation, award grants from the fund to one (1) or more political subdivisions to reimburse the political subdivisions for ad valorem property taxes allocated to an allocation area as a result of a resolution adopted under IC 36-7-32-15.
As added by P.L.4-2005, SEC.34.



CHAPTER 11. LOCAL ECONOMIC DEVELOPMENT ORGANIZATION GRANTS

IC 5-28-11-1
"Economically disadvantaged area"
Sec. 1. As used in this chapter, "economically disadvantaged area" has the meaning set forth in IC 6-3.1-9-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-2
"Local economic development organization"
Sec. 2. As used in this chapter, "local economic development organization" (referred to as "organization") includes the following:
(1) An urban enterprise association established under IC 5-28-15 (or IC 4-4-6.1 before its repeal).
(2) An economic development commission established under IC 36-7-12.
(3) A nonprofit corporation established under state law whose primary purpose is the promotion of industrial or business development in Indiana, the retention or expansion of Indiana businesses, or the development of entrepreneurial activities in Indiana.
(4) A regional planning commission established under IC 36-7-7.
(5) A nonprofit educational organization whose primary purpose is educating and developing local leadership for economic development initiatives.
(6) Other similar organizations whose purposes include economic development and that are approved by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the local economic development organization grant program established by section 4 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-4
Establishment and administration of program
Sec. 4. (a) The local economic development organization grant program is established.
(b) The program is administered by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-5
Appropriation does not expire
Sec. 5. An appropriation to the program does not expire or revert to the state general fund at the end of a state fiscal year. As added by P.L.4-2005, SEC.34.

IC 5-28-11-6
Grants; uses
Sec. 6. (a) The corporation may provide a grant under the program to an organization to assist in the operation of the organization, including any operations related to the provision of low income housing or the rehabilitation of low income housing. Not more than twenty-five percent (25%) of the grant amounts awarded under this chapter may be awarded for the provision or rehabilitation of low income housing. The grant may be used by the organization only to pay for the following expenses:
(1) Employee salaries.
(2) Office and other facilities.
(3) Professional services provided under contract to the organization.
(4) A strategic plan of economic development for any of the areas served by the organization.
(5) Other similar administrative expenses of the organization.
(6) Expenses related to the development of specialized training programs that benefit economic development initiatives.
(7) Expenses incurred in research and development projects related to economic development initiatives.
(b) A grant under this chapter may not be used by the organization to provide direct financial assistance to a business or specific development project.
(c) The corporation may award a grant under this chapter for the provision or rehabilitation of low income housing only upon the authorization of the office of the lieutenant governor. The office of the lieutenant governor is responsible for administering a grant under this chapter for the provision or rehabilitation of low income housing.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-7
Matching funds required
Sec. 7. (a) A grant under this chapter must be matched by funds raised by the organization from sources other than state funds. The amount of the grant must equal:
(1) one dollar ($1) for every two dollars ($2) raised by the organization, in the case of an organization that serves only one (1) county; or
(2) one dollar ($1) for every one dollar ($1) raised by the organization, in the case of an organization that serves at least two (2) counties.
(b) A grant under this chapter may not exceed:
(1) fifty thousand dollars ($50,000), in the case of a grant to an organization that serves only one (1) county; or
(2) seventy-five thousand dollars ($75,000), in the case of a grant to an organization that serves at least two (2) counties. As added by P.L.4-2005, SEC.34.

IC 5-28-11-8
Policies and guidelines; preferences
Sec. 8. (a) The corporation may adopt policies and guidelines governing application criteria and procedures for organizations applying for grants under this chapter.
(b) The corporation shall give preference in awarding grants to organizations from or serving economically disadvantaged areas.
As added by P.L.4-2005, SEC.34.

IC 5-28-11-9
Appropriations
Sec. 9. Money appropriated for the program may be used for the costs of administering this chapter.
As added by P.L.4-2005, SEC.34.



CHAPTER 12. STEEL INDUSTRY

IC 5-28-12-1
Examination of laws, problems, and matters relating to steel industry
Sec. 1. The corporation shall conduct an examination of:
(1) Indiana and federal statutes, rules, and regulations that either encourage or discourage production and consumption of Indiana steel;
(2) the problems currently faced by the Indiana steel industry, including foreign competition and the economic climate for the steel industry in Indiana; and
(3) any other matters considered relevant to the future of the steel industry in Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-12-2
Studies; annual report; meetings; assistance
Sec. 2. (a) The corporation shall conduct appropriate studies and present an annual report to the legislative council and a summary letter to the general assembly through the legislative council not later than December 1 each year. The report must address the following issues:
(1) Ways in which the use of Indiana steel can be expanded in Indiana and the world.
(2) Ways in which any additional problems included in the examination conducted under section 1 of this chapter may be remedied.
(3) The modification, if any, of state statutes or rules.
The report and the letter must be in an electronic format under IC 5-14-6.
(b) The corporation may request officials of governmental agencies in Indiana to attend its meetings and provide technical assistance and information as requested by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-12-3
Advising state and local government officials
Sec. 3. The corporation shall, upon request, advise state and local government officials on questions and matters affecting the steel industry.
As added by P.L.4-2005, SEC.34.

IC 5-28-12-4
Funding
Sec. 4. Funding for the corporation's activities shall be derived from funds appropriated to the corporation. Funds required for any third party studies approved by the corporation must come from contributions by the steel industry or other interested parties, as well

as those funds that may be made available to the corporation. However, it is anticipated that the combined existing technical resources of the various participating institutions, organizations, and agencies will satisfy the corporation's technical support requirements.
As added by P.L.4-2005, SEC.34.



CHAPTER 13. PERMIT ASSISTANCE CENTER

IC 5-28-13-1
"Center"
Sec. 1. As used in this chapter, "center" refers to the permit assistance center established by section 4 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-2
"Permit"
Sec. 2. As used in this chapter, "permit" means any state agency permit, license, certificate, approval, registration, or similar form of approval required by a statute or an administrative rule.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-3
"State agency"
Sec. 3. As used in this chapter, "state agency" has the meaning set forth in IC 4-13-1-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-4
Establishment of center; duties
Sec. 4. The permit assistance center is established within the corporation. The center has the following duties:
(1) Providing comprehensive information on permits required for business activities in Indiana and making this information available to any person.
(2) Assisting applicants in obtaining timely and efficient permit review and the resolution of issues arising from permit review.
(3) Encouraging the participation of federal and local government agencies in permit coordination.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-5
Information file on permit requirements
Sec. 5. The center shall establish an information file on all state agency permit requirements that affect business activities in Indiana. The center shall:
(1) develop methods for maintaining, updating, and providing ready access to the information file;
(2) use the information file to provide comprehensive information concerning permit requirements affecting business activities; and
(3) use the information file to provide the commission on public records with information that will enable the commission to consolidate, simplify, expedite, or otherwise improve permit procedures.
As added by P.L.4-2005, SEC.34.
IC 5-28-13-6
Publications; preparation and distribution
Sec. 6. The center may prepare and distribute publications and other materials that:
(1) serve the convenience of permit applicants; and
(2) explain permit requirements affecting business activities.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-7
Federal and local government permit agencies; use of center services; advice to applicants
Sec. 7. The center may encourage federal and local government permit agencies to use the services provided by the center to make information available to permit applicants. The center may advise permit applicants of federal and local permit requirements and may maintain an information file on permits for which the state has delegated issuance authority to local governmental agencies.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-8
Fees
Sec. 8. The center may not charge a fee for services provided under this chapter. However, this section does not relieve a permit applicant of any part of the fees or charges established by a state agency for the review and approval of permit applications.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-9
Authority of state agencies
Sec. 9. This chapter does not affect the authority of a state agency to approve or deny a permit in the manner provided by any other law.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-10
Assistance of state agencies
Sec. 10. Upon request of the center, each state agency shall provide the assistance and data necessary to enable the center to perform its duties under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-13-11
Policies and guidelines
Sec. 11. The corporation may adopt policies and guidelines to implement this chapter.
As added by P.L.4-2005, SEC.34.



CHAPTER 14. PROMOTION OF TRADE SHOWS

IC 5-28-14-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the trade promotion fund established by section 6 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-2
"Small business concern"
Sec. 2. As used in this chapter, "small business concern" means a small business concern as defined in 15 U.S.C. 632.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-3
"Trade mission"
Sec. 3. As used in this chapter, "trade mission" means a planned tour of business locations, all of which are:
(1) located in or outside the United States; and
(2) recommended by:
(A) the United States Department of Commerce Foreign Commercial Service;
(B) the United States Department of Agriculture Foreign Agriculture Service; or
(C) the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-4
"Trade show"
Sec. 4. As used in this chapter, "trade show" means an exhibition, an exposition, or a fair:
(1) located in or outside the United States; and
(2) recommended by:
(A) the United States Department of Commerce Foreign Commercial Service; or
(B) the United States Department of Agriculture Foreign Agriculture Service.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-5
Corporation's duties
Sec. 5. (a) The corporation shall promote the participation of small business concerns in trade shows and trade missions.
(b) Before promoting participation in trade shows and trade missions, the corporation must:
(1) conduct market research to determine the presence and extent of overseas markets for Indiana small business concerns; and
(2) determine the market areas offering Indiana small business

concerns the best export opportunities.
(c) In promoting participation in trade shows and trade missions, the corporation shall emphasize trade shows and trade missions considered to offer Indiana small business concerns the best export opportunities for products produced in Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-6
Trade promotion fund
Sec. 6. (a) The trade promotion fund is established within the state treasury as a dedicated fund. Money in the fund must be spent by the corporation exclusively for the purposes described in this chapter.
(b) The fund consists of appropriations from the general assembly.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-7
Reimbursement for booth rental fees
Sec. 7. The corporation may provide financial assistance to a small business concern by reimbursing the small business concern solely for booth rental fees related to its participation in a trade show or trade mission.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-8
Reimbursement limitations and amount
Sec. 8. (a) Reimbursement for booth rental fees incurred by a small business concern under section 7 of this chapter for participation in one (1) trade show or trade mission may not exceed the lesser of:
(1) five thousand dollars ($5,000); or
(2) the amount determined in subsection (b).
(b) The amount to be used in subsection (a)(2) is the amount determined under the following STEPS:
STEP ONE: Determine the total booth rental fees incurred by the small business concern under section 7 of this chapter.
STEP TWO: Subtract from the amount determined in STEP ONE any amounts received by the small business concern from a trade show promotion program or trade mission program, other than the program established by this chapter.
(c) The maximum financial assistance that may be provided to a

small business concern during a state fiscal year may not exceed ten thousand dollars ($10,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-14-9
Qualification for assistance
Sec. 9. To qualify for financial assistance under this chapter, a small business concern must:
(1) apply to the corporation for approval to participate in a trade show or trade mission in the form and by the time specified by the board;
(2) establish to the satisfaction of the corporation that participation in the trade show or trade mission will enhance the export opportunities of products produced in Indiana by the small business concern;
(3) maintain adequate records of the expenses incurred by the small business concern to participate in a trade show or trade mission;
(4) certify to the corporation the amount of financial assistance, if any, received by the small business concern from a trade show promotion program or trade mission program other than the program established by this chapter; and
(5) provide to the corporation, on request:
(A) the records of the expenses related to the small business concern's participation in a trade show or trade mission; and
(B) information regarding the effectiveness of the program established by this chapter in enhancing the export opportunities of the small business concern.
As added by P.L.4-2005, SEC.34.

IC 5-28-14-10
Policies and guidelines
Sec. 10. The corporation may adopt policies and guidelines to implement this chapter.
As added by P.L.4-2005, SEC.34.



CHAPTER 15. ENTERPRISE ZONES

IC 5-28-15-1
"High technology business operations"; "advanced computing"; "advanced materials"; "biotechnology"; "electronic device technology"; "environmental technology"; "medical device technology"
Sec. 1. (a) As used in this chapter, "high technology business operations" means the operations in Indiana of a business engaged in the following:
(1) Advanced computing.
(2) Creation of advanced materials.
(3) Biotechnology.
(4) Electronic device technology.
(5) Environmental technology.
(6) Medical device technology.
(b) For purposes of this section, "advanced computing" means technology used in the designing and developing of computing hardware and software, including innovations in designing the full range of hardware from hand held calculators to supercomputers and peripheral equipment.
(c) For purposes of this section, "advanced materials" means materials with engineered properties created through the development of specialized processing and synthesis technology, including ceramics, high value added metals, electronic materials, composites, polymers, and biomaterials.
(d) For purposes of this section, "biotechnology" means the continually expanding body of fundamental knowledge about the functioning of biological systems from the macro level to the molecular and subatomic levels, as well as novel products, services, technologies, and subtechnologies developed as a result of insights gained from research advances that add to that body of fundamental knowledge.
(e) For purposes of this section, "electronic device technology" means technology involving any of the following:
(1) Microelectronics.
(2) Semiconductors.
(3) Electronic equipment.
(4) Instrumentation.
(5) Radio frequency waves.
(6) Microwaves.
(7) Millimeter electronics.
(8) Optical and optic electrical devices.
(9) Data and digital communications.
(10) Imaging devices.
(f) For purposes of this section, "environmental technology" means any of the following:
(1) The assessment and prevention of threats or damage to human health or the environment.         (2) Environmental cleanup.
(3) The development of alternative energy sources.
(g) For purposes of this section, "medical device technology" means technology involving any medical equipment or product (other than a pharmaceutical product) that has therapeutic value or diagnostic value and is regulated by the federal Food and Drug Administration.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-2
"U.E.A."
Sec. 2. As used in this chapter, "U.E.A." refers to an urban enterprise association established under section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-3
"Zone business"
Sec. 3. As used in this chapter, "zone business" means an entity that accesses at least one (1) tax credit, deduction, or exemption incentive available under this chapter, IC 6-1.1-20.8, IC 6-1.1-45, IC 6-3-3-10, IC 6-3.1-7, or IC 6-3.1-10.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.7.

IC 5-28-15-4
Incentives not available to certain licensees; exceptions
Sec. 4. (a) Except as provided in subsection (b):
(1) a package liquor store that holds a liquor dealer's permit under IC 7.1-3-10; or
(2) any other entity that is required to operate under a license issued under IC 7.1;
is not eligible for incentives available to zone businesses.
(b) Subsection (a) does not apply to the recipient of an incentive if:
(1) the recipient entered into a written agreement concerning the incentive under IC 4-4-6.1-8 (transferred to section 17 of this chapter) before July 1, 1995;
(2) the recipient is described in:
(A) IC 7.1-3-3-1;
(B) IC 7.1-3-8-1;
(C) IC 7.1-3-13-1; or
(D) IC 7.1-5-7-11; or
(3) the recipient:
(A) holds a license under IC 7.1; and
(B) receives at least sixty percent (60%) of the recipient's annual revenue from retail food sales.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-5
Powers of board; assistance by zone businesses
Sec. 5. (a) The board has the following powers, in addition to

other powers that are contained in this chapter:
(1) To review and approve or reject all applicants for enterprise zone designation, according to the criteria for designation that this chapter provides.
(2) To waive or modify rules as provided in this chapter.
(3) To provide a procedure by which enterprise zones may be monitored and evaluated on an annual basis.
(4) To adopt rules for the disqualification of a zone business from eligibility for any or all incentives available to zone businesses, if that zone business does not do one (1) of the following:
(A) If all its incentives, as contained in the summary required under section 7 of this chapter, exceed one thousand dollars ($1,000) in any year, pay a registration fee to the board in an amount equal to one percent (1%) of all its incentives.
(B) Use all its incentives, except for the amount of the registration fee, for its property or employees in the zone.
(C) Remain open and operating as a zone business for twelve (12) months of the assessment year for which the incentive is claimed.
(5) To disqualify a zone business from eligibility for any or all incentives available to zone businesses in accordance with the procedures set forth in the board's rules.
(6) After a recommendation from a U.E.A., to modify an enterprise zone boundary if the board determines that the modification:
(A) is in the best interests of the zone; and
(B) meets the threshold criteria and factors set forth in section 9 of this chapter.
(7) To employ staff and contract for services.
(8) To receive funds from any source and expend the funds for the administration and promotion of the enterprise zone program.
(9) To make determinations under IC 6-3.1-11 concerning the designation of locations as industrial recovery sites and the availability of the credit provided by IC 6-1.1-20.7 to persons owning inventory located on an industrial recovery site.
(10) To make determinations under IC 6-1.1-20.7 and IC 6-3.1-11 concerning the disqualification of persons from claiming credits provided by those chapters in appropriate cases.
(11) To make determinations under IC 6-3.1-11.5 concerning the designation of locations as military base recovery sites and the availability of the credit provided by IC 6-3.1-11.5 to persons making qualified investments in military base recovery sites.
(12) To make determinations under IC 6-3.1-11.5 concerning the disqualification of persons from claiming the credit provided by IC 6-3.1-11.5 in appropriate cases.     (b) In addition to a registration fee paid under subsection (a)(4)(A), each zone business that receives an incentive described in section 3 of this chapter shall assist the zone U.E.A. in an amount determined by the legislative body of the municipality in which the zone is located. If a zone business does not assist a U.E.A., the legislative body of the municipality in which the zone is located may pass an ordinance disqualifying a zone business from eligibility for all credits or incentives available to zone businesses. If a legislative body disqualifies a zone business under this subsection, the legislative body shall notify the board, the department of local government finance, and the department of state revenue in writing not more than thirty (30) days after the passage of the ordinance disqualifying the zone business. Disqualification of a zone business under this section is effective beginning with the taxable year in which the ordinance disqualifying the zone business is adopted.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.8.

IC 5-28-15-6
Enterprise zone fund
Sec. 6. (a) The enterprise zone fund is established within the state treasury.
(b) The fund consists of:
(1) the revenue from the registration fee required under section 5 of this chapter; and
(2) appropriations from the general assembly.
(c) The corporation shall administer the fund. The fund may be used to:
(1) pay the expenses of administering the fund;
(2) pay nonrecurring administrative expenses of the enterprise zone program;
(3) provide grants to U.E.A.s for brownfield remediation in enterprise zones; and
(4) pay administrative expenses of urban enterprise associations.
However, money in the fund may not be expended unless it has been appropriated by the general assembly and allotted by the budget agency.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. The corporation shall develop appropriate applications and may develop grant allocation guidelines, without complying with IC 4-22-2, for awarding grants under this subsection. The grant allocation guidelines must take into consideration the competitive impact of brownfield redevelopment plans on existing zone businesses.
As added by P.L.4-2005, SEC.34. Amended by P.L.214-2005, SEC.9.
IC 5-28-15-7
Annual summary of tax credits and exemptions claimed and submission of payment; extension of time; waiver of incentives and other sanctions for noncompliance
Sec. 7. (a) Subject to subsections (c) and (d), a zone business that claims any of the incentives available to zone businesses shall, by letter postmarked before June 1 of each year:
(1) submit to the board and to the zone U.E.A., on a form prescribed by the board, a verified summary concerning the amount of tax credits and exemptions claimed by the business in the preceding year; and
(2) pay the amount specified in section 5(a)(4) of this chapter to the board.
(b) In order to determine the accuracy of the summary submitted under subsection (a), the board is entitled to obtain copies of a zone business's tax records directly from the department of state revenue, the department of local government finance, or a county official, notwithstanding any other law. A summary submitted to a board or zone U.E.A. or a record obtained by the board under this section is confidential. A board member, a U.E.A. member, or an agent of a board member or U.E.A. member who knowingly or intentionally discloses information that is confidential under this section commits a Class A misdemeanor.
(c) The board may grant one (1) extension of the time allowed to comply with subsection (a) under the provisions of this subsection. To qualify for an extension, a zone business must apply to the board by letter postmarked before June 1. The application must be in the form specified by the board. The extension may not exceed forty-five (45) days under rules adopted by the board under IC 4-22-2.
(d) If a zone business that did not comply with subsection (a) before June 1 and did not file for an extension under subsection (c) before June 1 complies with subsection (a) before July 16, the amount of the tax credit and exemption incentives for the preceding year that were otherwise available to the zone business because the business was a zone business are waived, unless the zone business pays to the board a penalty of fifteen percent (15%) of the amount of the tax credit and exemption incentives for the preceding year that were otherwise available to the zone business because the business was a zone business. A zone business that pays a penalty under this subsection for a year must pay the penalty to the board before July 16 of that year. The board shall deposit any penalty payments received under this subsection in the enterprise zone fund.
(e) This subsection is in addition to any other sanction imposed by subsection (d) or any other law. If a zone business fails to comply with subsection (a) before July 16 and does not pay any penalty required under subsection (d) by letter postmarked before July 16 of that year, the zone business is:
(1) denied all the tax credit and exemption incentives available to a zone business because the business was a zone business for that year; and         (2) disqualified from further participation in the enterprise zone program under this chapter until the zone business:
(A) petitions the board for readmission to the enterprise zone program under this chapter; and
(B) pays a civil penalty of one hundred dollars ($100).
As added by P.L.4-2005, SEC.34.

IC 5-28-15-8
Request for records; confidentiality of records
Sec. 8. (a) This section applies to records and other information, including records and information that are otherwise confidential, maintained by the following:
(1) The board.
(2) A U.E.A.
(3) The department of state revenue.
(4) The corporation.
(5) The department of local government finance.
(6) A county auditor.
(7) A township assessor.
(b) A person or an entity listed in subsection (a) may request a second person or entity described in subsection (a) to provide any records or other information maintained by the second person or entity that concern an individual or a business that is receiving a tax deduction, exemption, or credit related to an enterprise zone. Notwithstanding any other law, the person or entity to whom the request is made under this section must comply with the request. A person or entity receiving records or information under this section that are confidential must also keep the records or information confidential.
(c) A person or an entity that receives confidential records or information under this section and knowingly or intentionally discloses the records or information to an unauthorized person commits a Class A misdemeanor.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-9
Designation of enterprise zones; applications; evaluation criteria and factors
Sec. 9. (a) The board may designate up to ten (10) enterprise zones, in addition to any enterprise zones the federal government may designate in Indiana. The board may by seven (7) affirmative votes increase the number of enterprise zones above ten (10), but it may not add more than two (2) new zones each year (excluding any zone that may be added by the board in a municipality in which a previously designated zone has expired) and may not add any new zones after December 31, 2015. There may not be more than one (1) enterprise zone in any municipality.
(b) After approval by resolution of the legislative body, the executive of any municipality that is not an included town under IC 36-3-1-7 may submit one (1) application to the board to have one

(1) part of the municipality designated as an enterprise zone. If an application is denied, the executive may submit a new application. The board shall provide application procedures.
(c) The board shall evaluate an enterprise zone application if it finds that the following threshold criteria exist in a proposed zone:
(1) A poverty level in which twenty-five percent (25%) of the households in the zone are below the poverty level as established by the most recent United States census or an average rate of unemployment for the most recent eighteen (18) month period for which data is available that is at least one and one-half (1 1/2) times the average statewide rate of unemployment for the same eighteen (18) month period.
(2) A population of more than two thousand (2,000) but less than ten thousand five hundred (10,500).
(3) An area of more than three-fourths (3/4) of a square mile but less than four (4) square miles, with a continuous boundary (using natural, street, or highway barriers when possible) entirely within the applicant municipality. However, if the zone includes a parcel of property that:
(A) is owned by the municipality; and
(B) has an area of at least twenty-five (25) acres;
the area of the zone may be increased above the four (4) square mile limitation by an amount not to exceed the area of the municipally owned parcel.
(4) Property suitable for the development of a mix of commercial, industrial, and residential activities.
(5) The appointment of a U.E.A. that meets the requirements of section 13 of this chapter.
(6) A statement by the applicant indicating its willingness to provide certain specified economic development incentives.
(d) If an applicant has met the threshold criteria of subsection (c), the board shall evaluate the application, arrive at a decision based on the following factors, and either designate a zone or reject the application:
(1) Level of poverty, unemployment, and general distress of the area in comparison with other applicant and nonapplicant municipalities and the expression of need for an enterprise zone over and above the threshold criteria of subsection (c).
(2) Evidence of support for designation by residents, businesses, and private organizations in the proposed zone, and the demonstration of a willingness among those zone constituents to participate in zone area revitalization.
(3) Efforts by the applicant municipality to reduce the impediments to development in the zone area where necessary, including but not limited to the following:
(A) A procedure for streamlining local government regulations and permit procedures.
(B) Crime prevention activities involving zone residents.
(C) A plan for infrastructure improvements capable of supporting increased development activity.         (4) Significant efforts to encourage the reuse of existing zone structures in new development activities to preserve the existing character of the neighborhood, where appropriate.
(5) The proposed managerial structure of the zone and the capacity of the U.E.A. to carry out the goals and purposes of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-10
Expiration of enterprise zone; renewal
Sec. 10. (a) An enterprise zone expires ten (10) years after the day on which it is designated by the board. The two (2) year period immediately before the day on which the enterprise zone expires is the phaseout period. During the phaseout period, the board may review the success of the enterprise zone based on the following criteria and may, with the consent of the budget committee, renew the enterprise zone, including all provisions of this chapter, for five (5) years:
(1) Increases in capital investment in the zone.
(2) Retention of jobs and creation of jobs in the zone.
(3) Increases in employment opportunities for residents of the zone.
(b) If an enterprise zone is renewed under subsection (a), the two (2) year period immediately before the day on which the enterprise zone expires is another phaseout period. During the phaseout period, the board may review the success of the enterprise zone based on the criteria set forth in subsection (a) and, with the consent of the budget committee, may again renew the enterprise zone, including all provisions of this chapter, for a final period of five (5) years. The zone may not be renewed after the expiration of this final five (5) year period.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-11
Closed or inactive military base
Sec. 11. (a) Notwithstanding any other provision of this chapter, one (1) or more units (as defined in IC 36-1-2-23) may declare all or any part of a military base or another military installation that is inactive, closed, or scheduled for closure as an enterprise zone. The declaration shall be made by a resolution of the legislative body of the unit that contains the geographic area being declared an enterprise zone. The legislative body must include in the resolution that a U.E.A. is created or designate another entity to function as the U.E.A. under this chapter. The resolution must also be approved by the executive of the unit.
(b) If the resolution is approved, the executive shall file the resolution and the executive's approval with the board. If an entity other than a U.E.A. is designated to function as a U.E.A., the entity's acceptance must be filed with the board along with the resolution. The enterprise zone designation is effective on the first day of the

month following the day the resolution is filed with the board.
(c) Establishment of an enterprise zone under this section is not subject to the limit of two (2) new enterprise zones each year under section 9(a) of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-12
Enlargement of enterprise zone
Sec. 12. The board may not approve the enlargement of an enterprise zone's geographic boundaries unless the area to be enlarged meets the criteria of economic distress set forth in section 9(c)(1) of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-13
Urban enterprise associations; establishment
Sec. 13. (a) There is established in each applicant for designation as an enterprise zone and in each enterprise zone an urban enterprise association (U.E.A). The twelve (12) members of the U.E.A. shall be chosen as follows:
(1) The governor shall appoint the following:
(A) One (1) state legislator whose district includes all or part of the enterprise zone.
(B) One (1) representative of the corporation, who is not a voting member of the U.E.A.
(2) The executive of the municipality in which the zone is located shall appoint the following:
(A) One (1) representative of the plan commission having jurisdiction over the zone, if any exists.
(B) One (1) representative of the municipality's department that performs planning or economic development functions.
(C) Two (2) representatives of businesses located in the zone, one (1) of whom shall be from a manufacturing concern, if any exists in the zone.
(D) One (1) resident of the zone.
(E) One (1) representative of organized labor from the building trades that represent construction workers.
(3) The legislative body of the municipality in which the zone is located shall appoint, by majority vote, the following:
(A) One (1) member of the municipality's legislative body whose district includes all or part of the zone.
(B) One (1) representative of a business located in the zone.
(C) Two (2) residents of the zone, who must not be members of the same political party.
(b) Members of the U.E.A. serve four (4) year terms. The appointing authority shall fill any vacancy for the balance of the vacated term.
(c) Members may be dismissed only by the appointing authority and only for just cause.
(d) The members shall elect a chairperson, a vice chairperson, and

a secretary by majority vote. This election shall be held every two (2) years in the same month as the first meeting or whenever a vacancy occurs. The U.E.A. shall meet at least once every three (3) months. The secretary shall notify members of meetings at least two (2) weeks in advance of meetings. The secretary shall provide a list of members to each member and shall notify members of any changes in membership.
(e) If an applicant for designation as an enterprise zone does not receive that designation, the U.E.A. in that municipality is dissolved when the application is rejected.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-14
Powers and duties of association
Sec. 14. (a) A U.E.A. shall do the following:
(1) Coordinate zone development activities.
(2) Serve as a catalyst for zone development.
(3) Promote the zone to outside groups and individuals.
(4) Establish a formal line of communication with residents and businesses in the zone.
(5) Act as a liaison between residents, businesses, the municipality, and the board for any development activity that may affect the zone or zone residents.
(b) A U.E.A. may do the following:
(1) Initiate and coordinate any community development activities that aid in the employment of zone residents, improve the physical environment, or encourage the turnover or retention of capital in the zone. These additional activities include but are not limited to recommending to the municipality the manner and purpose of expenditure of funds generated under IC 36-7-14-39(g) or IC 36-7-15.1-26(g).
(2) Recommend that the board modify a zone boundary or disqualify a zone business from eligibility for one (1) or more benefits or incentives available to zone businesses.
(3) Incorporate as a nonprofit corporation. Such a corporation may continue after the expiration of the zone in accordance with the general principles established by this chapter. A U.E.A. that incorporates as a nonprofit corporation under this subdivision may purchase or receive real property from a redevelopment commission under IC 36-7-14-22.2 or IC 36-7-15.1-15.2.
(c) The U.E.A. may request, by majority vote, that the legislative body of the municipality in which the zone is located modify or waive any municipal ordinance or regulation that is in effect in the zone. The legislative body may, by ordinance, waive or modify the operation of the ordinance or regulation, if the ordinance or regulation does not affect health (including environmental health), safety, civil rights, or employment rights.
(d) The U.E.A. may request, by majority vote, that the board waive or modify any state rule that is in effect in the zone. The board

shall review the request and may approve, modify, or reject the request. Approval or modification by the board shall take place after review by the appropriate state agency. A modification may include but is not limited to establishing different compliance or reporting requirements, timetables, or exemptions in the zone for a business or an individual, to the extent that the modification does not adversely affect health (including environment health), safety, employment rights, or civil rights. An approval or a modification of a state rule by the board takes effect upon the approval of the governor. In no case are the provisions of IC 22-2-2 and IC 22-7-1-2 mitigated by this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-15
Eligibility of businesses relocating non-zone businesses; determination; hearing panel; order; criteria; exceptions; objections; final determination
Sec. 15. (a) Any business that substantially reduces or ceases an operation located in Indiana and outside an enterprise zone (referred to as a nonzone operation) in order to relocate in an Indiana enterprise zone is disqualified from benefits or incentives available to zone businesses. Determinations under this section shall be made by a hearing panel composed of the chairperson of the board or the chairperson's designee, the commissioner of the department of state revenue or the commissioner's designee, and the commissioner of the department of local government finance or the commissioner's designee. The panel, after an evidentiary hearing held subsequent to the relocation of the business, shall submit a recommended order to the board for its adoption. The recommended order shall be based on the following criteria and subsection (b):
(1) A site specific economic activity, including sales, leasing, service, manufacturing, production, storage of inventory, or any activity involving permanent full-time or part-time employees shall be considered a business operation.
(2) With respect to a nonzone operation, any of the following that occurs during the twelve (12) months before the completion of the physical relocation of all or part of the activity described in subdivision (1) from the nonzone operation to the enterprise zone as compared with the twelve (12) months before that twelve (12) months shall be considered a substantial reduction:
(A) A reduction in the average number of full-time or part-time employees of the lesser of:
(i) one hundred (100) employees; or
(ii) twenty-five percent (25%) of all employees.
(B) A twenty-five percent (25%) reduction in the average number of goods manufactured or produced.
(C) A twenty-five percent (25%) reduction in the average value of services provided.
(D) A ten percent (10%) reduction in the average value of stored inventory.             (E) A twenty-five percent (25%) reduction in the average amount of gross income.
(b) Notwithstanding subsection (a), a business that would otherwise be disqualified under subsection (a) is eligible for benefits and incentives available to zone businesses if each of the following conditions is met:
(1) The business relocates its nonzone operation for any of the following reasons:
(A) The lease on property necessary for the nonzone operation has been involuntarily lost through no fault of the business.
(B) The space available at the location of the nonzone operation cannot accommodate planned expansion needed by the business.
(C) The building for the nonzone operation has been certified as uninhabitable by a state or local building authority.
(D) The building for the nonzone operation has been totally destroyed through no fault of the business.
(E) The renovation and construction costs at the location of the nonzone operation are more than one and one-half (1 1/2) times the costs of purchase, renovation, and construction of a facility in the zone, as certified by three (3) independent estimates.
A business is eligible for benefits and incentives under clause (C) or (D) only if renovation and construction costs at the location of the nonzone operation are more than one and one-half (1 1/2) times the cost of purchase, renovation, and construction of a facility in the zone. These costs must be certified by three (3) independent estimates.
(2) The business has not terminated or reduced the pension or health insurance obligations payable to employees or former employees of the nonzone operation without the consent of the employees.
(c) The hearing panel shall cause to be delivered to the business and to any person who testified before the panel in favor of disqualification of the business a copy of the panel's recommended order. The business and these persons shall be considered parties for purposes of this section.
(d) A party who wishes to oppose the board's adoption of the recommended order of the hearing panel shall, not later than ten (10) days after the party's receipt of the recommended order, file written objections with the board. If the objections are filed, the board shall set the objections for oral argument and give notice to the parties. A party at its own expense may cause to be filed with the board a transcript of the oral testimony or any other part of the record of the proceedings. The oral argument shall be on the record filed with the board. The board may hear additional evidence or remand the action to the hearing panel with instructions appropriate to the expeditious and proper disposition of the action. The board may adopt the

recommendations of the hearing panel, may amend or modify the recommendations, or may make an order or determination as is proper on the record.
(e) If no objections are filed, the board may adopt the recommended order without oral argument. If the board does not adopt the proposed findings of fact and recommended order, the parties shall be notified and the action shall be set for oral argument as provided in subsection (d).
(f) The final determination made by the board shall be made by a majority of the quorum needed for board meetings.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-16
Job training; residents of enterprise zone
Sec. 16. Whenever federal or state money is available for job training purposes, considerations shall, to the extent possible, be given to training residents of enterprise zones in industry specific skills relevant to a resident's particular zone.
As added by P.L.4-2005, SEC.34.

IC 5-28-15-17
State pledge and agreement
Sec. 17. The state pledges to and agrees with the direct recipient of any enterprise zone incentive under this chapter that the state will not limit or alter the rights vested in the U.E.A. to fulfill the terms of any agreements it makes with those recipients or in any way impair the rights and remedies of those recipients until the terms of the incentive are fulfilled. The board may include this pledge and agreement of the state in any agreement it makes with the recipient.
As added by P.L.4-2005, SEC.34.



CHAPTER 16. INDIANA TWENTY-FIRST CENTURY RESEARCH AND TECHNOLOGY FUND

IC 5-28-16-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the Indiana twenty-first century research and technology fund established by section 2 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-16-2
Fund established; purposes; administration; budget agency review and approval of grants and loans
Sec. 2. (a) The Indiana twenty-first century research and technology fund is established within the state treasury to provide grants or loans to support proposals for economic development in one (1) or more of the following areas:
(1) To increase the capacity of Indiana institutions of higher education, Indiana businesses, and Indiana nonprofit corporations and organizations to compete successfully for federal or private research and development funding.
(2) To stimulate the transfer of research and technology into marketable products.
(3) To assist with diversifying Indiana's economy by focusing investment in biomedical research and biotechnology, information technology, and other high technology industry clusters requiring high skill, high wage employees.
(4) To encourage an environment of innovation and cooperation among universities and businesses to promote research activity.
(b) The fund consists of:
(1) appropriations from the general assembly;
(2) proceeds of bonds issued by the Indiana finance authority under IC 4-4-11.4 for deposit in the fund; and
(3) loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The budget agency shall review each recommendation. The budget agency, after review by the budget committee, may approve, deny, or modify grants and loans recommended by the board. Money in the fund may not be used to provide a recurring source of revenue for the normal operating expenditures of any project.
(f) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues

from these investments shall be deposited in the state general fund.
(g) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund to be used exclusively for the purposes of this chapter.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.128.

IC 5-28-16-3
Application for grant or loan from fund
Sec. 3. (a) An application requesting a grant or loan from the fund must be targeted to one (1) or more of the areas listed in section 2 of this chapter.
(b) A successful applicant for a grant or loan from the fund must meet the requirements of this section and be approved by the board. An application for a grant or loan from the fund must be made on an application form prescribed by the board. An applicant shall provide all information that the board finds necessary to make the determinations required by this chapter.
(c) All applications for a grant or loan from the fund must include the following:
(1) A fully elaborated technical research or business plan, whichever applies, that is appropriate for review by outside experts as provided in this chapter.
(2) A detailed financial analysis that includes the commitment of resources by other entities that will be involved in the project.
(3) A statement of the economic development potential of the project, such as:
(A) a statement of the way in which support from the fund will lead to significantly increased funding from federal or private sources and from private sector research partners; or
(B) a projection of the jobs to be created.
(4) The identity, qualifications, and obligations of the applicant.
(5) Any other information that the board considers appropriate.
An applicant for a grant or loan from the fund may request that certain information that is submitted by the applicant be kept confidential. The board shall make a determination of confidentiality as soon as is practicable. If the board determines that the information should not be kept confidential, the applicant may withdraw the application, and the board must return the information before making it part of any public record.
(d) An application for a grant or loan from the fund submitted by an academic researcher must be made through the office of the president of the researcher's academic institution with the express endorsement of the institution's president. An application for a grant or loan from the fund submitted by a private researcher must be made through the office of the highest ranking officer of the researcher's institution with the express endorsement of the institution. Any other application must be made through the office of the highest ranking officer of the entity submitting the application. In the case of an application for a grant or loan from the fund that is submitted jointly

by one (1) or more researchers or entities, the application must be endorsed by each institution or entity as required by this subsection.
As added by P.L.4-2005, SEC.34.

IC 5-28-16-4
Powers and duties of board
Sec. 4. (a) The board has the following powers:
(1) To accept, analyze, and approve applications under this chapter.
(2) To contract with experts for advice and counsel.
(3) To employ staff to assist in carrying out this chapter, including providing assistance to applicants who wish to apply for a grant or loan from the fund, analyzing proposals, working with experts engaged by the board, and preparing reports and recommendations for the board.
(4) To approve and recommend applications for grants or loans from the fund to the budget committee and budget agency.
(b) The board shall give priority to applications for grants or loans from the fund that:
(1) have the greatest economic development potential; and
(2) require the lowest ratio of money from the fund compared with the combined financial commitments of the applicant and those cooperating on the project.
(c) The board shall make final funding determinations for applications for grants or loans from the fund that will be submitted to the budget agency for review and approval. In making a determination on a proposal intended to obtain federal or private research funding, the board shall be advised by a peer review panel and shall consider the following factors in evaluating the proposal:
(1) The scientific merit of the proposal.
(2) The predicted future success of federal or private funding for the proposal.
(3) The ability of the researcher to attract merit based scientific funding of research.
(4) The extent to which the proposal evidences interdisciplinary or interinstitutional collaboration among two (2) or more Indiana institutions of higher education or private sector partners, as well as cost sharing and partnership support from the business community.
The purposes for which grants and loans may be made include erecting, constructing, reconstructing, extending, remodeling, improving, completing, equipping, and furnishing research and technology transfer facilities.
(d) The peer review panel shall be chosen by and report to the board. In determining the composition and duties of a peer review panel, the board shall consider the National Institutes of Health and the National Science Foundation peer review processes as models. The members of the panel must have extensive experience in federal research funding. A panel member may not have a relationship with any private entity or academic institution in Indiana that would

constitute a conflict of interest for the panel member.
(e) In making a determination on any other application for a grant or loan from the fund involving a proposal to transfer research results and technologies into marketable products or commercial ventures, the board shall consult with experts as necessary to analyze the likelihood of success of the proposal and the relative merit of the proposal.
(f) A grant or loan from the fund may not be approved or recommended to the budget agency by the board unless the grant or loan has received a positive recommendation from a peer review panel described in this section.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.129.

IC 5-28-16-5
Administrative expenses
Sec. 5. The board may use money in the fund to cover administrative expenses incurred in carrying out the requirements of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-16-6
Annual report
Sec. 6. The board shall submit an annual report to the legislative council before September 1. The report must be in an electronic format under IC 5-14-6 and must contain the following information concerning fund activity in the preceding state fiscal year:
(1) The name of each entity receiving a grant from the fund.
(2) The location of each entity sorted by:
(A) county, in the case of an entity located in Indiana; or
(B) state, in the case of an entity located outside Indiana.
(3) The amount of each grant awarded to each entity.
As added by P.L.4-2005, SEC.34.



CHAPTER 17. SMALL BUSINESS DEVELOPMENT

IC 5-28-17-1
Powers and duties of corporation
Sec. 1. (a) The corporation shall do the following to carry out this chapter:
(1) Contribute to the strengthening of the economy of Indiana by encouraging the organization and development of new business enterprises, including technologically oriented enterprises.
(2) Submit an annual report to the governor and to the general assembly not later than November 1 of each year. The annual report must:
(A) include detailed information on the structure, operation, and financial status of the corporation; and
(B) be in an electronic format under IC 5-14-6.
The board shall conduct an annual public hearing to receive comment from interested parties regarding the annual report, and notice of the hearing shall be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
(3) Approve and administer loans from the microenterprise partnership program fund established by IC 5-28-18.
(4) Conduct activities for nontraditional entrepreneurs under IC 5-28-18.
(5) Establish and administer the small and minority business financial assistance program under IC 5-28-20.
(6) Establish and administer the microenterprise partnership program under IC 5-28-19.
(b) The corporation may do the following to carry out this chapter:
(1) Receive money from any source, enter into contracts, and expend money for any activities appropriate to its purpose.
(2) Do all other things necessary or incidental to carrying out the corporation's functions under this chapter.
(3) Establish programs to identify entrepreneurs with marketable ideas and to support the organization and development of new business enterprises, including technologically oriented enterprises.
(4) Conduct conferences and seminars to provide entrepreneurs with access to individuals and organizations with specialized expertise.
(5) Establish a statewide network of public, private, and educational resources to assist the organization and development of new enterprises.
(6) Operate a small business assistance center to provide small businesses, including minority owned businesses and businesses owned by women, with access to managerial and technical expertise and to provide assistance in resolving problems encountered by small businesses.         (7) Cooperate with public and private entities, including the Indiana Small Business Development Center Network and the federal government marketing program, in exercising the powers listed in this subsection.
(8) Establish and administer the small and minority business financial assistance program under IC 5-28-20;
(9) Approve and administer loans from the microenterprise partnership program fund established by IC 5-28-18.
(10) Coordinate state funded programs that assist the organization and development of new enterprises.
As added by P.L.4-2005, SEC.34.

IC 5-28-17-2
Debts of small business development corporation
Sec. 2. Debts incurred by the small business development corporation under authority of IC 4-3-12 (before its repeal) do not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana statutes. The corporation may not incur debt under this chapter. However, the corporation shall assume the debt of the small business development corporation that is outstanding on the date the small business development corporation is abolished.
As added by P.L.4-2005, SEC.34.



CHAPTER 18. MICROENTERPRISE PARTNERSHIP PROGRAM FUND

IC 5-28-18-1
"Federal income poverty level"
Sec. 1. As used in this chapter, "federal income poverty level" means the nonfarm income official poverty line as determined annually by the federal Office of Management and Budget.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the microenterprise partnership program fund established by section 7 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-3
"Local board"
Sec. 3. As used in this chapter, "local board" means the:
(1) governing body of an eligible entity described in section 12 of this chapter; or
(2) board of directors of a corporation described in section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-4
"Local pool"
Sec. 4. As used in this chapter, "local pool" includes both a local investment pool established under section 12 of this chapter and a local opportunity pool established under section 13 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-5
"Nontraditional entrepreneur"
Sec. 5. As used in this chapter, "nontraditional entrepreneur" means a person who operates or seeks to establish a business in Indiana and who is described in one (1) or more of the following categories:
(1) Persons whose employment has been terminated or who have been laid off and who have limited opportunities for employment or reemployment in the same or a similar occupation in the area in which they reside.
(2) Persons who are employed but whose family income is not greater than one hundred twenty-five percent (125%) of the federal income poverty level for the same size family.
(3) Single parents whose family income is not greater than one hundred twenty-five percent (125%) of the federal income poverty level for the same size family.
(4) Minorities.         (5) Women.
(6) Persons who are at least sixty-five (65) years of age.
(7) Persons who are at least eighteen (18) years of age but less than twenty-four (24) years of age.
(8) Welfare recipients.
(9) Owners or operators of existing businesses with less than twenty-five (25) employees.
(10) Persons who by reason of physical or mental disability are unable to achieve full vocational participation.
(11) Members of family farms undergoing economic adjustment and seeking sources of income in addition to the farm.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-6
Findings of fact; state policy
Sec. 6. (a) The general assembly makes the following findings of fact:
(1) There exists in Indiana an inadequate amount of locally managed, pooled investment capital in the private sector available to invest in new and existing business ventures, including business ventures by nontraditional entrepreneurs.
(2) Investing capital and business management advice in new and existing business ventures, including business ventures by nontraditional entrepreneurs, will enhance economic development and create and retain employment in Indiana. This investment will enhance the health and general welfare of the people of Indiana, and it constitutes a public purpose.
(3) Nontraditional entrepreneurs have not engaged in entrepreneurship and self-employment to the extent found in the mainstream of Indiana's population. Realizing the potential of these nontraditional entrepreneurs will enhance Indiana's economic vitality.
(b) It is the policy of the state to promote economic development and entrepreneurial talent of Indiana's inhabitants by the creation of the microenterprise partnership program fund for the public purpose of promoting opportunities for gainful employment and business opportunities.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-7
Fund established; administration; investment; reversion; audit
Sec. 7. (a) The microenterprise partnership program fund is established within the state treasury. The fund is a revolving fund to:
(1) provide loans approved by the corporation under this chapter and IC 5-28-17;
(2) provide loans or loan guarantees under the small and minority business financial assistance program established by IC 5-28-20-9; and
(3) carry out the microenterprise partnership program under IC 5-28-19.     (b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter, IC 5-28-19, and IC 5-28-20.
(d) Earnings from loans made under this chapter shall be deposited in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) The fund is subject to an annual audit by the state board of accounts. The fund shall bear the full costs of the audit.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-8
Powers and duties of corporation
Sec. 8. (a) The corporation shall perform the following duties:
(1) Establish and implement the policies and procedures to be used by the corporation in the administration of the fund.
(2) Subject to section 10 of this chapter, establish criteria for awarding loans from the fund.
(3) Review and approve or disapprove applications for loans from the fund.
(4) Establish the terms of loans from the fund, which must include the conditions set forth in section 11 of this chapter.
(5) Award the loans approved under this chapter.
(6) Provide the staff and other resources necessary to implement this chapter.
(7) Prepare and distribute to appropriate entities throughout Indiana requests for proposals for the organization and operation of local pools.
(8) Conduct conferences and seminars concerning the fund.
(9) Submit a report concerning the fund to the general assembly before November 1 of each year. The report must include detailed information concerning the structure, operation, and financial condition of the fund. The report must be in an electronic format under IC 5-14-6.
(b) The corporation may enter into contracts necessary for the administration of this chapter, including contracts for servicing loans from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-9
Loan application; requirements
Sec. 9. A local board may apply for a loan from the fund. A local

board's application for a loan must include the following information:
(1) The total amount of the loan requested from the fund.
(2) The total amount of matching funds to be provided from the local pool operated by the local board and the sources of those matching funds.
(3) A detailed description of the local pool, including its investment criteria.
(4) The impact of the proposed loan on job production in the area served by the local pool.
(5) Any other information requested by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-10
Loan award criteria
Sec. 10. The corporation's criteria for awarding loans from the fund to a local board must include the following factors:
(1) The extent to which local financial institutions invest and participate in the local pool.
(2) The extent to which the local pool is used as a secondary source of financing that complements conventional financing provided by existing financial institutions.
(3) The local board's knowledge of successful business practices.
(4) The extent to which the local board will target the proceeds of the loan toward nontraditional entrepreneurs.
(5) The extent to which the local board intends to use the loan proceeds for investment in debt, equity, debt with equity attributes, or other forms of creative financing.
(6) The extent to which the local board's proposed program will encourage clustering of small business programs through proximity to small business incubators and other sources of small business assistance and technology transfer.
(7) Other criteria established by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-11
Loan conditions
Sec. 11. A loan from the fund to a local board is subject to the following conditions:
(1) The local board may use the loan from the fund only to make and service grants, equity investments, loans, and loan guarantees to persons who are establishing or operating businesses in Indiana. However, the local board may not spend any part of the loan from the fund to defray the expenses of servicing grants, loans, and loan guarantees unless that expenditure is specifically authorized in the loan agreement with the corporation.
(2) The term of the loan may not exceed twenty (20) years.
(3) The loan must require the local board to provide matching

funds in an amount determined by the corporation. However, the total of the loan plus the matching funds must be at least:
(A) one million dollars ($1,000,000) for a local investment pool established under section 12 of this chapter; or
(B) five hundred thousand dollars ($500,000) for a local opportunity pool established under section 13 of this chapter.
(4) The corporation may forgive or defer payment of all or part of the interest and principal on the loan.
(5) The loan agreement must require the local board, through its staff or consultants, to perform the following duties with respect to recipients of financial assistance from the local pool:
(A) Provide training in business and financial management techniques.
(B) Oversee the fiscal operations of the recipients of financial assistance for at least one (1) year following the receipt of that assistance.
(C) Provide fiscal management assistance to recipients of financial assistance when necessary for at least one (1) year following the receipt of the assistance, including assistance in the preparation and filing of federal and state tax returns.
(6) The local board must make a report concerning the local pool to the corporation before September 1 of each year. The report must include detailed information concerning the structure, operation, and financial condition of the local pool.
(7) Any other conditions that the corporation considers appropriate.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-12
"Eligible entity"; establishment of local investment pool; requirements of articles of incorporation or bylaws
Sec. 12. (a) As used in this section, "eligible entity" means any partnership, unincorporated association, corporation, or limited liability company, whether or not operated for profit, that is established for the purpose of establishing a local investment pool.
(b) A local investment pool may be established only by an eligible entity. A political subdivision may participate in the establishment of an eligible entity but may not be the sole member of the eligible entity.
(c) The articles of incorporation or bylaws of the eligible entity, as appropriate, must provide the following:
(1) The exclusive purpose of the eligible entity is to establish a local investment pool to:
(A) attract private equity investment to provide grants, equity investments, loans, and loan guarantees for the establishment or operation of businesses in Indiana; and
(B) provide a low to moderate rate of return to investors in the short term, with higher rates of return in the long term.
(2) The governing body of the eligible entity must include:             (A) persons who are qualified by professional background and business experience to make sound financial and investment decisions in the private sector; and
(B) representatives of nontraditional entrepreneurs.
(3) The eligible entity may receive funds from:
(A) equity investors;
(B) grants and loans from local units of government;
(C) grants and loans from the federal government;
(D) donations; and
(E) loans from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-18-13
Establishment of local opportunity pool; requirements of articles of incorporation or bylaws
Sec. 13. (a) A local opportunity pool may be established only by a nonprofit corporation or a for-profit corporation established for that purpose. A political subdivision may participate in the establishment of such a corporation but may not be the sole member of the corporation.
(b) The articles of incorporation or bylaws of a corporation described in subsection (a), as appropriate, must provide the following:
(1) The exclusive purpose of the corporation described in subsection (a) is to establish a local opportunity pool to:
(A) attract sources of funding other than private equity investment to provide grants, loans, and loan guarantees for the establishment or operation of nontraditional entrepreneurial endeavors in Indiana; and
(B) enter into financing agreements that seek the return of the principal amounts advanced by the pool, with the potential for a greater return.
(2) The board of directors of the corporation described in subsection (a) must include:
(A) persons who are actively engaged in Indiana in private enterprise, organized labor, or state or local governmental agencies and who are qualified by professional background and business experience to make sound financial and investment decisions in the private sector; and
(B) representatives of nontraditional entrepreneurs.
(3) The corporation described in subsection (a) may receive funds from:
(A) philanthropic foundations;
(B) grants and loans from local units of government;
(C) grants and loans from the federal government;
(D) donations;
(E) bequests; and
(F) loans from the fund.
As added by P.L.4-2005, SEC.34.
IC 5-28-18-14
Loans not lending of state credit
Sec. 14. The making of loans from the fund does not constitute the lending of credit by the state for purposes of any other statute or the Constitution of the State of Indiana.
As added by P.L.4-2005, SEC.34.



CHAPTER 19. MICROENTERPRISE PARTNERSHIP PROGRAM

IC 5-28-19-1
"Microenterprise"
Sec. 1. As used in this chapter, "microenterprise" means a business with fewer than five (5) employees. The term includes startup, home based, and self-employed businesses.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-2
"Microloan"
Sec. 2. As used in this chapter, "microloan" means a business loan of not more than twenty-five thousand dollars ($25,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-19-3
"Microloan delivery organization"
Sec. 3. As used in this chapter, "microloan delivery organization" means a community based or nonprofit program that:
(1) has developed a viable plan for providing training, access to financing, and technical assistance to microenterprises; and
(2) meets the criteria and qualifications set forth in this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-4
"Operating costs"
Sec. 4. As used in this chapter, "operating costs" refers to the costs associated with administering a loan or a loan guaranty, administering a revolving loan program, or providing for business training and technical assistance to a microloan recipient.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-5
"Program"
Sec. 5. As used in this chapter, "program" refers to the microenterprise partnership program established under section 6 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-6
Establishment of program; grant limit
Sec. 6. (a) The corporation shall establish the microenterprise partnership program to provide grants to microloan delivery organizations.
(b) A grant provided under subsection (a) may not exceed twenty-five thousand dollars ($25,000).
(c) A microloan delivery organization receiving a grant under this section must use the grant for the purposes set forth in this chapter.
As added by P.L.4-2005, SEC.34.
IC 5-28-19-7
Criteria for grants
Sec. 7. To establish the criteria for making a grant to a microloan delivery organization, the corporation shall consider the following:
(1) The microloan delivery organization's plan for providing business development services and microloans to microenterprises.
(2) The scope of services provided by the microloan delivery organization.
(3) The microloan delivery organization's plan for coordinating the services and loans provided under this chapter with those provided by commercial lending institutions.
(4) The geographic representation of all regions of the state, including both urban and rural communities and neighborhoods.
(5) The microloan delivery organization's emphasis on supporting female and minority entrepreneurs.
(6) The ability of the microloan delivery organization to provide business training and technical assistance to microenterprises.
(7) The ability of the microloan delivery organization to monitor and provide financial oversight of recipients of microloans.
(8) The sources and sufficiency of the microloan delivery organization's operating funds.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-8
Permitted uses of grants
Sec. 8. A grant received by a microloan delivery organization may be used for the following purposes:
(1) To satisfy matching fund requirements for federal or private grants.
(2) To establish a revolving loan fund from which the microloan delivery organization may make loans to microenterprises.
(3) To establish a guaranty fund from which the microloan delivery organization may guarantee loans made by commercial lending institutions to microenterprises.
(4) To pay the operating costs of the microloan delivery organization. However, not more than ten percent (10%) of a grant may be used for this purpose.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-9
Matching of appropriations
Sec. 9. Money appropriated to the program must be matched by at least an equal amount of money derived from any of the following nonstate sources:
(1) Private foundations.
(2) Federal sources.
(3) Local government sources.
(4) Quasi-governmental entities.         (5) Commercial lending institutions.
(6) Any other source whose funds do not include money appropriated by the general assembly.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-10
Disbursal of microloan money
Sec. 10. At least fifty percent (50%) of the microloan money disbursed by a microloan delivery organization must be disbursed in microloans that do not exceed ten thousand dollars ($10,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-19-11
Standards, procedures, and guidelines
Sec. 11. The corporation may prescribe standards, procedures, and other guidelines to implement this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-19-12
Use of microenterprise partnership program fund and other funds
Sec. 12. The corporation may use money in the microenterprise partnership program fund established by IC 5-28-18-7 or any other money available to the corporation to carry out this chapter.
As added by P.L.4-2005, SEC.34. Amended by P.L.1-2006, SEC.130.

IC 5-28-19-13
Reporting requirements
Sec. 13. Before August 1 of each year, the corporation shall submit to the budget committee a supplemental report on a longitudinal study:
(1) describing the economic development outcomes resulting from microloans made under this chapter; and
(2) evaluating the effectiveness of the microloan delivery organizations and the microloans made under this chapter in:
(A) expanding employment and self-employment opportunities in Indiana; and
(B) increasing the incomes of persons employed by microenterprises.
As added by P.L.4-2005, SEC.34.



CHAPTER 20. SMALL AND MINORITY BUSINESS FINANCIAL ASSISTANCE PROGRAM

IC 5-28-20-1
"Approved lender"
Sec. 1. As used in this chapter, "approved lender" means any:
(1) lending institution; or
(2) bank, trust company, building and loan association, or credit union;
that is approved by the corporation as a lender under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the microenterprise partnership program fund established by IC 5-28-18-7.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-3
"Loan"
Sec. 3. As used in this chapter, "loan" means a direct loan from the fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-4
"Minority business"
Sec. 4. As used in this chapter, "minority business" means an individual, a partnership, a corporation, a limited liability company, or a joint venture of any kind that is owned and controlled by one (1) or more persons who are:
(1) United States citizens; and
(2) members of a minority group.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-5
"Minority group"
Sec. 5. As used in this chapter, "minority group" means:
(1) blacks;
(2) American Indians;
(3) Hispanics;
(4) Asian Americans; and
(5) other similar racial minority groups.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-6
"Owned and controlled"
Sec. 6. As used in this chapter, "owned and controlled" means having:         (1) ownership of at least fifty-one percent (51%) of the enterprise, including corporate stock of a corporation;
(2) control over the management and being active in the day to day operations of the business; and
(3) an interest in the capital, assets, and profits and losses of the business proportionate to the percentage of ownership.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-7
"Program"
Sec. 7. As used in this chapter, "program" refers to the small and minority business financial assistance program established by section 9 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-8
"Small business"
Sec. 8. As used in this chapter, "small business" has the meaning set forth in IC 5-22-14-1. The term includes an independently owned and operated business that is operating under a franchise from another business.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-9
Program established; purpose
Sec. 9. The small and minority business financial assistance program is established to provide loans and loan guarantees under this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-10
Duties of corporation
Sec. 10. The corporation shall do the following:
(1) Establish and implement the policies and procedures to be used in the administration of this chapter.
(2) Enter into contracts and guarantee agreements, as necessary, with approved lenders, state governmental agencies, corporations, and United States governmental agencies, including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of borrowers.
(3) Establish criteria for awarding loans and loan guarantees from the fund, and require that any loan or loan guarantee under this chapter be disbursed and repaid in the manner that the corporation prescribes.
(4) Accept, use, and disburse federal funds made available to the corporation by the federal government for the purposes described in this section.
(5) Take, hold, and administer, on behalf of any loan program and for purposes of this chapter, property and money and the

interest and income derived from the property and money either absolutely or in trust.
(6) Accept gifts, grants, bequests, devises, and loans for purposes of this chapter.
(7) Adopt bylaws to implement this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-11
Obligation of program not a debt of state; loans from fund not lending of state credit
Sec. 11. (a) An obligation of the program for losses on loans resulting from death, default, bankruptcy, or total or permanent disability of borrowers is not a debt of the state but is payable solely from the fund.
(b) The making of loans from the fund does not constitute the lending of credit by the state for purposes of any other statute or the Constitution of the State of Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-12
Loans and loan guarantees; conditions
Sec. 12. From the fund, the corporation shall:
(1) guarantee loans made by approved lenders upon conditions prescribed under this chapter to small or minority businesses to assist them in the operation or expansion of their businesses; and
(2) make loans upon conditions prescribed under this chapter to small or minority businesses for the purpose of assisting them in the operation and expansion of their businesses.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-13
Loans; training requirements
Sec. 13. In making loans from the fund, the corporation shall require that the recipients of the loans receive training in business and financial management skills, including the preparation and filing of state and federal tax returns.
As added by P.L.4-2005, SEC.34.

IC 5-28-20-14
Training consultants; standards; duties
Sec. 14. (a) The training required by section 13 of this chapter may be provided by consultants or staff members of the corporation. The corporation shall establish standards for the training.
(b) The duties of the consultants or staff members are as follows:
(1) To provide training in business and financial management techniques to the recipients of loans under this chapter when directed by the corporation.
(2) To oversee the fiscal operations of recipients of loans under this chapter for at least one (1) year following the receipt of the

loan.
(3) To provide fiscal management assistance when necessary for at least one (1) year following the receipt of the loan, including assisting recipients in filing state and federal tax returns.
As added by P.L.4-2005, SEC.34.



CHAPTER 21. SMALL BUSINESS INCUBATOR PROGRAM

IC 5-28-21-1
"Economically disadvantaged area"
Sec. 1. As used in this chapter, "economically disadvantaged area" has the meaning set forth in IC 6-3.1-9-1.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the small business incubator fund established by section 6 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-3
"Incubator"
Sec. 3. As used in this chapter, "incubator" means a facility in which space may be leased by a tenant and in which management provides access to business development services for use by tenants.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-4
"Sponsor"
Sec. 4. As used in this chapter, "sponsor" means an organization that enters into a written agreement with the corporation to:
(1) establish, operate, and administer a small business incubator; or
(2) provide funding to an organization that operates a small business incubator.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-5
"Tenant"
Sec. 5. As used in this chapter, "tenant" means a sole proprietorship, partnership, limited liability company, or corporation operating a business and occupying space in an incubator.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-6
Establishment of fund; purpose; repayments of loans; nonreversion
Sec. 6. (a) The small business incubator fund is established within the state treasury. The fund is a revolving fund. The fund shall be used to provide grants, loans, and loan guarantees under this chapter.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.         (2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(e) Repayments of loans from the fund, including interest, shall be deposited in the fund.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-7
Application for grant, loan, or loan guarantee; requirements
Sec. 7. A political subdivision (as defined in IC 36-1-2-13), a nonprofit organization, or a for-profit organization may submit an application to the corporation to obtain a grant, loan, or loan guarantee to establish a small business incubator. The application must:
(1) describe the facility that is to be converted to an incubator;
(2) specify the cost of the conversion;
(3) demonstrate the ability of the applicant to directly provide or arrange for the provision of business development services (including financial consulting assistance, management and marketing assistance, and physical services) for tenants of the incubator;
(4) demonstrate a potential for sustained use of the incubator by eligible tenants through a market study or other means;
(5) demonstrate the ability of the applicant to operate the incubator in accordance with section 19 of this chapter;
(6) state that the applicant will not discriminate against an employee or applicant for employment on the basis of race, religion, color, national origin, sex, or age; and
(7) include any other information required by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-8
Award of grants, loans, and loan guarantees; criteria
Sec. 8. The corporation shall award grants, loans, and loan guarantees based on the following criteria:
(1) The ability of the applicant to comply with section 19 of this chapter.
(2) The economic impact of the incubator on the community.
(3) Conformance with any areawide and local economic development plans.
(4) The location of the incubator, in order to encourage geographic distribution of incubators throughout Indiana.
(5) Other criteria established by the corporation.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-9
Use of grants and loans
Sec. 9. Grants and loans awarded or guaranteed under this chapter may be used only for the following purposes, when necessary for the creation and operation of an incubator:
(1) The acquisition and leasing of land and existing buildings.
(2) The construction or rehabilitation of buildings or other facilities.
(3) The purchase of equipment and furnishings.
(4) The payment of operating expenses of the incubator during the first twenty-four (24) months of its operation.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-10
Grant amount limits
Sec. 10. A grant under this chapter may not exceed the lesser of:
(1) fifty percent (50%) of the total eligible project costs; or
(2) two hundred fifty thousand dollars ($250,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-11
Grant use limit
Sec. 11. An applicant for a grant may only use the grant in an economically disadvantaged area.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-12
Loan or loan guarantee amount limits
Sec. 12. A loan or loan guarantee under this chapter may not exceed the lesser of:
(1) fifty percent (50%) of the total eligible project costs; or
(2) five hundred thousand dollars ($500,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-13
Combined grant and loan or loan guarantee amount limits
Sec. 13. An applicant may apply for both a grant and a loan or loan guarantee, but the combined grant and loan or loan guarantee may not exceed five hundred thousand dollars ($500,000).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-14
Loan security
Sec. 14. (a) A loan under this chapter must be secured by liens on collateral at the highest level of priority that can accommodate the borrower's ability to raise sufficient debt and equity capital.
(b) A financial institution holding an obligation that is guaranteed under this chapter must adequately secure the obligation.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-15
Leased facilities; conditions
Sec. 15. A grant, loan, or loan guarantee for an incubator in a facility that is leased may be made only if the applicant intends to buy the facility. A loan or loan guarantee must be secured by a leasehold mortgage.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-16
Deferral of principal and interest
Sec. 16. The corporation may defer payment of interest and principal on a loan under this chapter for not more than two (2) years.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-17
Loan interest rate; determination
Sec. 17. In order to establish a rate of interest for a loan under this chapter, the corporation shall select a nationally recognized index of municipal bond averages and a date not less than one (1) month nor more than two (2) months before the granting of the loan. The rate of interest on the loan must be one percent (1%) less than the average published on the date closest to the selected date by the selected nationally recognized index, rounded to the next lowest whole percent. The corporation may determine that the rounding down should be to a fraction of a percent that is a multiple of either one-tenth of one percent (0.1%) or one-fourth of one percent (0.25%).
As added by P.L.4-2005, SEC.34.

IC 5-28-21-18
Loan or loan guarantee time limits
Sec. 18. A loan or loan guarantee under this chapter may not exceed the lesser of:
(1) ten (10) years; or
(2) the useful life of the property for which the loan is granted or guaranteed, as determined by the United States Department of the Treasury.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-19
Duties of sponsors or assistance recipients
Sec. 19. A sponsor or an organization receiving assistance through a sponsor has the following duties in establishing and operating a small business incubator with assistance under this chapter:
(1) Securing title to the facility or leasing the facility with the intent to secure title.
(2) Managing the physical development of the incubator facility, including the provision of common conference or meeting space.         (3) Furnishing and equipping the facility to provide business services to the tenants.
(4) Marketing the facility and securing eligible tenants.
(5) Providing or arranging for the provision of financial consulting, assistance in accessing private financial markets, and marketing and management assistance services for the tenants.
(6) Establishing rental and service fees.
(7) Encouraging the sharing of ideas among tenants and aiding the tenants in an innovative manner while they are within the incubator.
(8) Establishing policies for the:
(A) acceptance of tenants into the incubator; and
(B) termination of occupancy by tenants.
(9) Encouraging the establishment of small business incubators in economically disadvantaged areas. However, if the small business incubator secures only a loan or loan guarantee under this chapter, this subdivision does not limit the establishment of the small business incubator to economically disadvantaged areas.
(10) Establishing a local advisory committee to assist in the performance of the duties listed in this section. Advisory committee members must represent fields that can contribute to the sound operation of the incubator, such as accounting, finance, law, education, and small business. Advisory committee members may not vote on projects of sponsors or tenants with whom the member is financially affiliated.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-20
Duties of corporation
Sec. 20. The corporation has the following duties under this chapter:
(1) Making grants, loans, and loan guarantees to sponsors for small business incubators.
(2) Ensuring that sponsors receiving grants, loans, or loan guarantees meet the conditions of this chapter.
(3) Receiving and evaluating annual reports from sponsors. These reports must include a financial statement for the incubator, evidence that all the tenants in the incubator are eligible under the terms of this chapter, a list of tenants in the incubator, and any other information required by the corporation.
(4) Establishing policies to implement this chapter. These policies must include provisions permitting greater flexibility with respect to the establishment and operation of incubators in the areas described in section 19(9) of this chapter, including more flexible tenant policies.
As added by P.L.4-2005, SEC.34.
IC 5-28-21-21
Annual report
Sec. 21. Before July 2 each year, the corporation shall provide the legislative council and the governor with a report that includes the following information:
(1) The number of applications for incubators received by the corporation.
(2) The number of applications for incubators approved by the corporation.
(3) The number of incubators created under this chapter.
(4) The number of tenants occupying each incubator.
(5) The occupancy rate of each incubator.
(6) The number of jobs provided by each incubator and the tenants of each incubator.
(7) The number of firms still operating in Indiana after leaving incubators and the number of jobs provided by those firms. The corporation shall attempt to identify the reasons firms that were established in an incubator have moved to another state.
The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.4-2005, SEC.34.

IC 5-28-21-22
Advisory committees
Sec. 22. The corporation may establish one (1) or more advisory committees to assist the corporation in implementing this chapter. Advisory committee members may not be affiliated financially with a sponsor or tenant and must represent fields that can contribute to the sound operation of the incubator program (such as accounting, finance, law, education, and small business).
As added by P.L.4-2005, SEC.34.



CHAPTER 22. FILM INDUSTRY DEVELOPMENT

IC 5-28-22-1
Encouragement of filming in Indiana
Sec. 1. The corporation shall encourage the filming of:
(1) motion pictures at sites in Indiana; and
(2) television shows, commercials, and other audiovisual communications in Indiana.
As added by P.L.4-2005, SEC.34.

IC 5-28-22-2
Corporation duties
Sec. 2. (a) The corporation shall:
(1) establish a close working relationship with film industry representatives in the United States and abroad, if appropriate;
(2) coordinate locational activities in Indiana;
(3) provide liaison activities during actual film production;
(4) perform all appropriate research and background work related to the determination of film industry plans and requirements; and
(5) establish an aggressive promotional and informational effort designed to attract film producers to Indiana.
(b) The corporation and its staff members may work closely with other agencies of state government or with any other individual, institution, or group to accomplish the responsibilities enumerated in subsection (a).
As added by P.L.4-2005, SEC.34.



CHAPTER 23. BUSINESS MODERNIZATION AND TECHNOLOGY

IC 5-28-23-1
Powers and duties of corporation
Sec. 1. (a) The corporation shall do the following:
(1) Contribute to the strengthening of the economy of Indiana through the development of science and technology and to promote the modernization of Indiana businesses by supporting the transfer of science, technology, and quality improvement methods to the workplace.
(2) Submit an annual report to the governor and to the general assembly (in an electronic format under IC 5-14-6) that is due on the first day of November for each year and must include detailed information on the corporation's efforts to carry out this chapter. The corporation shall conduct an annual public hearing to receive comments from interested parties regarding the report, and notice of the hearing shall be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
(b) The corporation may do the following:
(1) Receive money from any source, borrow money, enter into contracts, and expend money for activities appropriate to its purpose under this chapter.
(2) Do things necessary or incidental to carrying out the functions listed in this chapter.
(3) Establish a statewide business modernization network to assist Indiana businesses in identifying ways to increase productivity and market competitiveness.
(4) Identify scientific and technological problems and opportunities related to the economy of Indiana and formulate proposals to overcome those problems or realize those opportunities.
(5) Identify specific areas in which scientific research and technological investigation will contribute to the improvement of productivity of Indiana manufacturers and farmers.
(6) Determine specific areas in which financial investment in scientific and technological research and development from private businesses located in Indiana could be improved or increased if state resources were made available to assist in financing activities.
(7) Assist in establishing cooperative associations of universities in Indiana and of private enterprises to coordinate research and development programs that will, consistent with the primary educational function of the universities, aid in the creation of new jobs in Indiana.
(8) Assist in financing the establishment and continued development of technology intensive businesses in Indiana.
(9) Advise universities of the research needs of Indiana businesses and improve the exchange of scientific and

technological information for the mutual benefit of universities and private businesses.
(10) Coordinate programs established by universities to provide Indiana businesses with scientific and technological information.
(11) Establish programs in scientific education that will support the accelerated development of technology intensive businesses in Indiana.
(12) Provide financial assistance through contracts, grants, and loans to programs of scientific and technological research and development.
(13) Determine how public universities can increase income derived from the sale or licensure of products or processes having commercial value that are developed as a result of university sponsored research programs.
As added by P.L.4-2005, SEC.34.

IC 5-28-23-2
Debts of business modernization and technology corporation
Sec. 2. Debts incurred by the business modernization and technology corporation under authority of IC 4-3-1 (before its repeal) do not represent or constitute a debt of the state within the meaning of the Constitution of the State of Indiana or Indiana statutes. The corporation may not incur debt under this chapter. However, the corporation shall assume the debt of the business modernization and technology corporation that is outstanding on the date the business modernization and technology corporation is abolished.
As added by P.L.4-2005, SEC.34.

IC 5-28-23-3
Consideration of projects
Sec. 3. The corporation shall consider projects involving the creation of the following:
(1) Markets for products made from recycled materials.
(2) New products made from recycled materials.
As added by P.L.4-2005, SEC.34.



CHAPTER 24. INVESTMENT INCENTIVE PROGRAM

IC 5-28-24-1
"Municipality"
Sec. 1. As used in this chapter, "municipality" means a city or town.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-2
Establishment by corporation; purpose
Sec. 2. The corporation shall establish policies to carry out an investment incentive program. The purpose of the program is to provide grants and loans to counties and municipalities that will, in turn, be loaned to certain new or expanding businesses for construction or for the purchase of real or personal property.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-3
Award of grants and loans to counties and municipalities; criteria
Sec. 3. (a) The corporation shall adopt policies and guidelines to establish the criteria for awarding grants and loans to counties and municipalities.
(b) The criteria for awarding the grants and loans must include the:
(1) economic need of the county or municipality;
(2) impact of the new or expanding business on employment and output in the county or municipality;
(3) importance of state participation to the investment decision;
(4) impact of state assistance to job production in the county or municipality; and
(5) extent of other public and private participation.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-4
Loans to businesses by counties and municipalities; criteria; approval of loans by corporation
Sec. 4. (a) The corporation shall establish criteria to guide counties and municipalities in making loans to businesses.
(b) The terms of the loans must include provisions stating that:
(1) loans shall be restricted to enterprises that create new and permanent jobs;
(2) loans may not exceed the greater of:
(A) ten percent (10%) of the total investment; or
(B) two hundred fifty thousand dollars ($250,000); and
(3) the principal and interest on the loan must be repaid to the county or municipality.
(c) All loans by a county or municipality under this chapter are subject to approval by the corporation.
As added by P.L.4-2005, SEC.34.
IC 5-28-24-5
Powers of corporation
Sec. 5. The corporation may:
(1) adopt policies and guidelines to carry out this chapter;
(2) accept money and other things of value from all sources;
(3) provide services and materials to carry out the purposes of the program;
(4) evaluate the program; and
(5) involve other entities, by contract or otherwise, in carrying out the purposes of the program.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-6
Use of repayment proceeds; corporation approval
Sec. 6. (a) The repayment proceeds of a loan made from a grant under this chapter shall be used by the county or municipality for any economic or community development activity, including:
(1) making loans to businesses; and
(2) the construction or reconstruction of any street, sewer, or other capital improvement that will promote economic development in the community or the repayment of bonds used to finance the construction or reconstruction.
(b) All uses of repaid loan proceeds by a county or municipality under this chapter are subject to approval by the corporation.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-7
Grants from state appropriated funds
Sec. 7. The corporation may not make a grant from state appropriated funds to a county or municipality under this chapter unless the county or municipality agrees to lend to the new or expanding business an amount greater than or equal to the state grant.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-8
Loan not general obligation of county or municipality; determination of reasonable assurance of repayment
Sec. 8. (a) A loan to a county or municipality made under this chapter is not a general obligation of the county or municipality and is payable solely from revenues derived from the new or expanding business.
(b) Before making a loan to a county or municipality, the corporation shall determine that there is reasonable assurance that the loan will be repaid. In making this determination, the corporation shall consider:
(1) the financial condition of the business;
(2) the financial feasibility of the expansion being undertaken by the business;
(3) the adequacy of collateral for the loan; and         (4) any other information that the corporation considers relevant to its determination.
As added by P.L.4-2005, SEC.34.

IC 5-28-24-9
Establishment and purpose of investment incentive fund; administration
Sec. 9. (a) The investment incentive fund is established within the state treasury to provide grants and loans to counties and municipalities.
(b) The fund consists of appropriations from the general assembly and loan repayments.
(c) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) Earnings from loans made under this chapter shall be deposited the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.



CHAPTER 25. INDUSTRIAL DEVELOPMENT GRANT FUND

IC 5-28-25-1
"Eligible entity"
Sec. 1. As used in this chapter, "eligible entity" means:
(1) a city;
(2) a town;
(3) a county;
(4) a special taxing district;
(5) an economic development commission established under IC 36-7-12;
(6) a nonprofit corporation;
(7) a corporation established under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 to distribute water for domestic and industrial use;
(8) a regional water, sewage, or solid waste district;
(9) a conservancy district that includes in its purpose the distribution of domestic water or the collection and treatment of waste; or
(10) the Indiana finance authority established under IC 4-4-11.
As added by P.L.4-2005, SEC.34. Amended by P.L.235-2005, SEC.94.

IC 5-28-25-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the industrial development grant fund established by section 4 of this chapter.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-3
"Industrial development program"
Sec. 3. As used in this chapter, "industrial development program" means a program designed to aid economic development in Indiana and includes:
(1) the construction of airports, airport facilities, and tourist attractions;
(2) the construction, extension, or completion of:
(A) sanitary sewerlines, storm sewers, and other related drainage facilities;
(B) waterlines;
(C) roads and streets;
(D) sidewalks;
(E) rail spurs and sidings; and
(F) information and high technology infrastructure (as defined in IC 5-28-9-4);
(3) the leasing, purchase, construction, repair, and rehabilitation of property, both real and personal; and
(4) the preparation of surveys, plans, and specifications for the construction of publicly owned and operated facilities, utilities,

and services.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-4
Fund established; powers of corporation; administration
Sec. 4. (a) The industrial development grant fund is established within the state treasury. Grants may be made from the fund to eligible entities in accordance with this chapter and the rules adopted under this chapter.
(b) The corporation may receive and accept, for purposes of the fund, grants, gifts, and contributions from public and private sources, including, on behalf of the state, grants from agencies and instrumentalities of the United States.
(c) The fund consists of appropriations from the general assembly.
(d) The corporation shall administer the fund. The following may be paid from money in the fund:
(1) Expenses of administering the fund.
(2) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
(f) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.4-2005, SEC.34.

IC 5-28-25-5
Grants; use of grants
Sec. 5. (a) The secretary of commerce, subject to the approval of the governor and budget director, may direct the auditor of state to make an approved grant from the fund to an eligible entity.
(b) The money granted must be used by the recipient to institute and administer an approved industrial development program.
As added by P.L.4-2005, SEC.34.



CHAPTER 26. GLOBAL COMMERCE CENTER PILOT PROGRAM

IC 5-28-26-1
"Base assessed value"
Sec. 1. As used in this chapter, "base assessed value" means:
(1) the net assessed value of all the taxable property located in a global commerce center as finally determined for the assessment date immediately preceding the effective date of the allocation provision of a resolution adopted under section 18 of this chapter; plus
(2) to the extent it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-2
"District"
Sec. 2. As used in this chapter, "district" means the Eastern Indiana Economic Development District.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-3
"High technology activity"
Sec. 3. As used in this chapter, "high technology activity" has the meaning set forth in IC 36-7-32-7.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-4
"Hub"
Sec. 4. As used in this chapter, "hub" means a regional economic development project that is:
(1) selected by a district for development as a global commerce center; and
(2) designated as a global commerce center under this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-5
"Income tax base period amount"
Sec. 5. As used in this chapter, "income tax base period amount" means the total amount of the following taxes paid by employees employed in the territory comprising a global commerce center with respect to wages and salary earned for work in the global commerce center for the state fiscal year that precedes the date on which the global commerce center was designated under section 12 of this chapter:
(1) The county adjusted gross income tax.
(2) The county option income tax.         (3) The county economic development income tax.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-6
"Income tax incremental amount"
Sec. 6. As used in this chapter, "income tax incremental amount" means the remainder of:
(1) the total amount of county adjusted gross income tax, county option income taxes, and county economic development income taxes paid by employees employed in the territory comprising the global commerce center with respect to wages and salary earned for work in the territory comprising the global commerce center for a particular state fiscal year; minus
(2) the income tax base period amount;
as determined by the department of state revenue.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-7
"Public facilities"
Sec. 7. As used in this chapter, "public facilities" includes a street, a road, a bridge, a storm water or sanitary sewer, a sewage treatment facility, a facility designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, a drainage system, a retention basin, a pretreatment facility, a waterway, a waterline, a water storage facility, a rail line, an electric, gas, telephone or other communications line or any other type of utility line or pipeline, or another similar or related structure or improvement, together with necessary easements for the structure or improvement. Except for rail lines, utility lines, or pipelines, the structures or improvements described in this section must be either owned or used by a public agency, functionally connected to similar or supporting facilities owned or used by a public agency, or designed and dedicated for use by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity. Any road, street, or bridge must be continuously open to public access. A public facility must be located on public property or in a public, utility, or transportation easement or right-of-way.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-8
"Spoke"
Sec. 8. As used in this chapter, "spoke" means an economic development project that is:
(1) located within the area served by a district;
(2) undertaken to support the activities of a hub; and
(3) treated as a global commerce center under this chapter upon the approval of the district board and fiscal body of the county in which the project is located.
As added by P.L.203-2005, SEC.2.
IC 5-28-26-9
"Tax increment revenues"
Sec. 9. As used in this chapter, "tax increment revenues" means the property taxes attributable to the assessed value of property located in a global commerce center in excess of the base assessed value.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-10
"Unit"
Sec. 10. As used in this chapter, "unit" means a county, city, or town.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-11
Powers of corporation
Sec. 11. The corporation may do the following:
(1) Designate a global commerce center pilot program under section 12 of this chapter.
(2) Establish a procedure by which the global commerce center pilot program may be monitored and evaluated on an annual basis.
(3) Promote the global commerce center pilot program.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-12
Designation of global commerce center
Sec. 12. (a) If a district applies to the corporation to have part of the area served by the district designated as a global commerce center, the corporation may approve the district's application if the corporation determines that the district's proposed global commerce center meets the following criteria:
(1) The proposed global commerce center is well suited for the development of a hub and its supporting spokes.
(2) The proposed global commerce center has the support of the surrounding community.
(3) The proposed global commerce center is well suited for the development of at least one (1) of the following:
(A) A high technology activity.
(B) Advanced manufacturing.
(C) Transportation, distribution, and logistics.
(D) Agribusiness.
(b) The corporation may adopt rules under IC 4-22-2 specifying application procedures.
(c) A global commerce center designated under this section must include a hub. The boundaries of the global commerce center are not required to be contiguous. Only one (1) global commerce center pilot program may be designated under this section.
As added by P.L.203-2005, SEC.2.
IC 5-28-26-13
Addition of spokes to global commerce center
Sec. 13. If a global commerce center is designated under section 12 of this chapter, an unlimited number of spokes may be added to the global commerce center at the discretion of the fiscal bodies of the counties served by the district and the district board.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-14
List of employers in global commerce center
Sec. 14. (a) After a global commerce center is designated under section 12 of this chapter, the district shall send to the department of state revenue:
(1) a certified copy of the designation of the global commerce center under section 12 of this chapter; and
(2) a complete list of the employers in the global commerce center and the street names and the range of street numbers of each street in the global commerce center.
The district shall update the list provided under subdivision (2) before July 1 of each year.
(b) Not later than sixty (60) days after receiving a copy of the designation of the global commerce center, the department of state revenue shall determine the gross retail base period amount and the income tax base period amount.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-15
Deadline for calculation of income tax incremental amount
Sec. 15. Before the first business day in October of each year, the department of state revenue shall calculate the income tax incremental amount and the gross retail incremental amount for the preceding state fiscal year for each global commerce center designated under this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-16
Establishment of incremental tax financing fund; deposits; distributions
Sec. 16. (a) The treasurer of state shall establish an incremental tax financing fund for each global commerce center designated under this chapter. The fund shall be administered by the treasurer of state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) The total amount of the following taxes paid by employees employed in the global commerce center with respect to wages earned for work in the global commerce center shall be deposited in the incremental tax financing fund established for a global commerce center until the amount deposited equals the income tax incremental amount:
(1) The county adjusted gross income tax.         (2) The county option income tax.
(3) The county economic development income tax.
(c) On or before the twentieth day of each month, all amounts held in the incremental tax financing fund established for a global commerce center shall be distributed to the district that administers the global commerce center for deposit in the regional economic development fund established under section 19 of this chapter.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-17
Allocation of tax increment revenues to district
Sec. 17. (a) A county fiscal body in which a hub or spoke is located may allocate three percent (3%) of the tax increment revenues attributable to the hub or spoke to the district if the county fiscal body adopts a resolution under subsection (b).
(b) The county fiscal body may adopt a resolution designating a hub or spoke as an allocation area for purposes of the allocation and distribution of the amount of property taxes described in subsection (a).
(c) After adoption of the resolution under subsection (b), the county fiscal body shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit that has authority to levy property taxes in the geographic area where the global commerce center is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the global commerce center, including the following:
(i) The estimated economic benefits and costs incurred by the global commerce center, as measured by increased employment and anticipated growth of real property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the global commerce center and must state that written remonstrances may be filed with the county fiscal body until the time designated for the hearing. The notice must also name the place, date, and time when the county fiscal body will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed allocation area and will determine the public utility and benefit of the proposed allocation area. The county fiscal body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. All persons affected in any manner by the hearing, including all taxpayers within the county, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the county fiscal body

affecting the allocation area if the county fiscal body gives the notice required by this section.
(d) At the hearing, which may be recessed and reconvened periodically, the county fiscal body shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the county fiscal body shall take final action in determining the public utility and benefit of the proposed allocation area confirming, modifying and confirming, or rescinding the resolution. The final action taken by the county fiscal body shall be recorded and is final and conclusive.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-18
Bonding to provide public facilities in global commerce center
Sec. 18. (a) A unit may issue bonds for the purpose of providing public facilities under this chapter.
(b) The bonds are payable from any funds available to the unit.
(c) The bonds shall be authorized by a resolution of the unit.
(d) The terms and form of the bonds shall be set out either in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds must mature within fifty (50) years.
(f) The unit shall sell the bonds at public or private sale upon terms determined by the district.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of providing public facilities within a global commerce center, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include the cost of:
(1) planning and development of the public facilities and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the public facilities suitable for use and operation;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the district, but not to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, for, and interest on, the bonds being refunded or refinanced.
(h) A unit that issues bonds under this section may enter an

interlocal agreement with any other unit located in the area served by the district in which the global commerce center is designated. A party to an agreement under this section may pledge any of its revenues, including taxes or allocated taxes under IC 36-7-14, to the bonds or lease rental obligations of another party to the agreement.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-19
Establishment of regional economic development fund; permitted uses
Sec. 19. (a) The district shall establish a regional economic development fund.
(b) The fund consists of:
(1) revenues received under section 16 of this chapter;
(2) property taxes allocated to the district under section 17 of this chapter; and
(3) any other funds made available to the district for the purposes of economic development within a global commerce center.
(c) Money in the fund may be used to:
(1) provide rent subsidies to businesses locating in the global commerce center; and
(2) maintain, improve, and expand economic development projects located in a global commerce center and the surrounding communities.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-20
Expiration of global commerce center designation
Sec. 20. A global commerce center expires fifteen (15) years after it is designated by the corporation.
As added by P.L.203-2005, SEC.2.

IC 5-28-26-21
Corporation discretion to revoke global commerce center designation
Sec. 21. (a) The corporation may revoke the corporation's designation of a global commerce center pilot program at the discretion of the corporation.
(b) Notwithstanding a revocation made under subsection (a), a debt or an obligation incurred during the period in which the global commerce center pilot program was in effect remains valid and payable.
As added by P.L.203-2005, SEC.2.



CHAPTER 27. SKILLS 2016 TRAINING FUND

IC 5-28-27-1
Expiration date
Sec. 1. This chapter expires December 31, 2008.
As added by P.L.202-2005, SEC.1.

IC 5-28-27-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the skills 2016 training fund established by section 3 of this chapter.
As added by P.L.202-2005, SEC.1.

IC 5-28-27-3
Establishment of fund; purposes; allocations; incumbent worker training grants; administration; investments
Sec. 3. (a) The skills 2016 training fund is established to do the following:
(1) Administer the costs of the skills 2016 training program established under IC 22-4-10.5.
(2) Undertake any program or activity that furthers the purposes of IC 22-4-10.5.
(3) Refund skills 2016 training assessments erroneously collected and deposited in the fund.
(b) The money in the fund shall be allocated as follows:
(1) An amount to be determined annually shall be set aside for the payment of refunds from the fund.
(2) The remainder of the money in the fund shall be allocated to employers or consortiums for incumbent worker training grants that enable workers to obtain recognizable credentials or certifications and transferable employment skills that improve employer competitiveness.
(c) Special consideration shall be given to the state educational institution established under IC 20-12-61 to be the provider of the training funded under this chapter whenever the state educational institution:
(1) meets the identified training needs of an employer or a consortium with an existing credentialing or certification program; and
(2) is the most cost effective provider.
(d) For the incumbent worker training grants described in subsection (b), the department of workforce development shall do the following:
(1) Provide grant applications to interested employers and consortiums.
(2) Accept completed applications for the grants.
(3) Obtain all information necessary or appropriate to determine whether an applicant qualifies for a grant, including information concerning:             (A) the applicant;
(B) the training to be offered;
(C) the training provider; and
(D) the workers to be trained.
(4) Prepare summaries or other reports to assist the secretary of commerce in reviewing the grant applications.
(e) The department of workforce development shall forward the grant applications and other information collected or received by the department under subsection (d) to the secretary of commerce who shall allocate the money in the fund in accordance with subsections (b) and (c), after considering the information provided by the department of workforce development.
(f) The corporation shall enter into an agreement with the department of workforce development for the department of workforce development to administer the fund using money appropriated from the fund.
(g) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(h) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(i) The fund consists of the following:
(1) Assessments deposited in the fund.
(2) Earnings acquired through the use of money belonging to the fund.
(3) Money deposited in the fund from any other source.
(4) Interest and penalties collected.
(j) Any balance in the fund does not lapse but is available continuously to the corporation for expenditures for the program established under IC 22-4-10.5 consistent with this chapter, after considering any information concerning an expenditure provided by the department of workforce development.
As added by P.L.202-2005, SEC.1.






ARTICLE 29. OFFICE OF TOURISM DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 5-29-1-1
Application
Sec. 1. The definitions set forth in this chapter apply throughout this article.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-2
"Agritourism"
Sec. 2. "Agritourism" means the act of visiting a working farm or any agricultural, horticultural, or agribusiness operation for purposes of enjoyment, education, or active involvement in the activities of the farm or operation.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-3
"Council"
Sec. 3. "Council" refers to the Indiana tourism council established by IC 5-29-4-1.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-4
"Director"
Sec. 4. "Director" refers to the director of the office of tourism development appointed under IC 5-29-2-2.
As added by P.L.229-2005, SEC.4.

IC 5-29-1-5
"Office"
Sec. 5. "Office" refers to the office of tourism development established by IC 5-29-2-1.
As added by P.L.229-2005, SEC.4.



CHAPTER 2. OFFICE OF TOURISM DEVELOPMENT

IC 5-29-2-1
Office established
Sec. 1. The office of tourism development is established.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-2
Lieutenant governor appoints director
Sec. 2. The lieutenant governor shall appoint the director of the office.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-3
Director
Sec. 3. (a) The director of the office serves at the pleasure of the lieutenant governor.
(b) The director is the executive and chief administrative officer of the office.
(c) The director is entitled to compensation in an amount to be fixed by the lieutenant governor with the approval of the budget agency.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-4
Director; employees
Sec. 4. The director may hire employees as necessary in the performance of the office's functions. Salaries of personnel shall be fixed by the director, with the approval of the lieutenant governor and the budget agency.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-5
Office; duties
Sec. 5. (a) The office may do the following:
(1) Cooperate with federal, state, and local governments and agencies in the coordination of programs to promote tourism.
(2) Receive and expend funds, grants, gifts, and contributions of money, property, labor, and other things of value from public and private sources, including grants from agencies and instrumentalities of the state and the federal government. The office:
(A) may accept federal grants for providing planning assistance, making grants, or providing other services or functions necessary to political subdivisions, planning commissions, or other public or private organizations;
(B) shall administer these grants in accordance with the terms of the grants; and
(C) may contract with political subdivisions, planning

commissions, or other public or private organizations to carry out the purposes for which the grants were made.
(3) Request assistance, information, and advice regarding the duties and functions of the office from an officer, agent, or employee of the state. The head of any other state department or agency may assign any of the department's or agency's employees to the office on a temporary basis, or may direct a division or agency under the department's or agency's supervision and control to make a special study or survey requested by the director.
(4) Disseminate information concerning and advertise or contract to advertise the cultural, recreational, quality of life, and tourism advantages of Indiana.
(5) Plan, direct, and conduct research activities.
(b) The office shall assist in the development and promotion of Indiana's tourist resources, facilities, attractions, and activities.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-6
Advisory committee
Sec. 6. The director may establish advisory committees to advise the office on issues determined by the director. If the director establishes an advisory committee under this section, the advisory committee must:
(1) have members that represent diverse geographic areas and economic sectors of Indiana; and
(2) include members or representatives of tourism organizations.
An advisory committee member is not entitled to salary or per diem.
As added by P.L.229-2005, SEC.4.

IC 5-29-2-7
Rules
Sec. 7. The director may adopt rules under IC 4-22-2 to carry out this article.
As added by P.L.229-2005, SEC.4.



CHAPTER 3. TOURISM INFORMATION AND PROMOTION FUND

IC 5-29-3-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the tourism information and promotion fund established by section 4 of this chapter.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-2
"Promotion"
Sec. 2. As used in this chapter, "promotion" includes the planning and conducting of information and advertising campaigns.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-3
"Tourism group"
Sec. 3. As used in this chapter, "tourism group" means a private nonprofit corporation established under Indiana law whose purposes include the promotion of tourist resources and facilities in Indiana.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-4
Fund established
Sec. 4. (a) The tourism information and promotion fund is established within the state treasury. The fund shall be used for the purposes of this chapter.
(b) The fund consists of appropriations from the general assembly and gifts, donations, bequests, devises, and contributions received by the office.
(c) The office shall administer the fund. The following may be paid from money in the fund:
(1) Grants.
(2) Expenses of administering the fund.
(3) Nonrecurring administrative expenses incurred to carry out the purposes of this chapter.
(d) The money in the fund at the end of a state fiscal year does not revert to the state general fund but remains in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-5
Grants
Sec. 5. The office may make grants from the fund to tourism groups for the promotion of tourist resources and facilities in Indiana. However, each grant must be matched by funds provided by

the applicant, and the office may not provide more than one-half (1/2) of the funds for a project. The matching funds required from the applicant may be provided by any source except other state funds.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-6
Grant guidelines
Sec. 6. (a) The office shall establish guidelines for the application and approval of grants.
(b) The office may seek the recommendations from the council when making a determination to approve or reject a grant application.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-7
Promotional material
Sec. 7. Promotional materials produced with the assistance of funds provided under this chapter must include the following statement: "Produced in cooperation with the Indiana Office of Tourism Development." Promotional materials must also include a statement provided by the office.
As added by P.L.229-2005, SEC.4.

IC 5-29-3-8
Rules
Sec. 8. The office may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.229-2005, SEC.4.



CHAPTER 4. INDIANA TOURISM COUNCIL

IC 5-29-4-1
Council established
Sec. 1. The Indiana tourism council is established.
As added by P.L.229-2005, SEC.4.

IC 5-29-4-2
Members
Sec. 2. The council consists of the following members:
(1) The lieutenant governor.
(2) Two (2) members of the senate, who may not be members of the same political party, appointed by the president pro tempore of the senate, for a term of one (1) year.
(3) Two (2) members of the house of representatives, who may not be members of the same political party, appointed by the speaker of the house of representatives, for a term of one (1) year.
(4) Six (6) regional tourism industry representatives, appointed by the respective tourism regions, for a term of one (1) year.
(5) Twelve (12) representatives of the private sector, appointed by the governor, for a term of two (2) years. One (1) representative must own or operate an agritourism business.
(6) The director.
(7) The commissioner of the Indiana department of transportation.
(8) The director of the department of natural resources.
(9) A member appointed by the Indiana Hotel and Lodging Association, for a term of one (1) year.
(10) A member appointed by the Restaurant and Hospitality Association of Indiana, for a term of one (1) year.
(11) A member appointed by the Association of Indiana Convention and Visitor Bureaus, for a term of one (1) year.
(12) A member appointed by the Council of Indiana Attractions, for a term of one (1) year.
(13) A member appointed by the Indiana Gaming Association, for a term of one (1) year.
(14) A member appointed by the Recreation Vehicle Indiana Council, for a term of one (1) year.
(15) A member appointed by the Indiana Bed and Breakfast Association, for a term of one (1) year.
(16) A member appointed by the Indiana State Festival Association, for a term of one (1) year.
As added by P.L.229-2005, SEC.4. Amended by P.L.144-2006, SEC.12.

IC 5-29-4-3
Procedures
Sec. 3. (a) Seventeen (17) members of the council constitute a

quorum.
(b) The affirmative votes of a majority of the members appointed to the council are required for the council to take action.
(c) The lieutenant governor shall serve as chairperson of the council.
(d) The council shall adopt written procedures to govern the transaction of business by the council.
(e) A member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also not entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.229-2005, SEC.4. Amended by P.L.144-2006, SEC.13.

IC 5-29-4-4
Duties
Sec. 4. (a) The council shall do the following:
(1) Assist in developing goals and objectives for the office.
(2) Analyze the results and effectiveness of grants made by the office.
(3) Build commitment and unity among tourism industry groups.
(4) Create a forum for sharing talent, resources, and ideas regarding tourism.
(5) Encourage public and private participation necessary for the promotion of tourism.
(6) Make recommendations to the office regarding matters involving tourism.
(7) Make recommendations concerning grants from the tourism information and promotion fund.
(8) Make budget recommendations to the lieutenant governor.
(b) The council may establish advisory groups to make recommendations to the office on tourism research, development, and marketing.
As added by P.L.229-2005, SEC.4.

IC 5-29-4-5
Funds
Sec. 5. The council may receive funds from any source and may expend funds for activities necessary, convenient, or expedient to carry out the council's purposes.
As added by P.L.229-2005, SEC.4.

IC 5-29-4-6
Office; administrative services to council
Sec. 6. The office shall provide administrative services to the council, as directed by the lieutenant governor.
As added by P.L.229-2005, SEC.4.
IC 5-29-4-7
Annual report
Sec. 7. The council shall submit an annual report to the governor and to the general assembly in an electronic format under IC 5-14-6 not later than November 1 each year.
As added by P.L.229-2005, SEC.4.






ARTICLE 30. DESIGN-BUILD PUBLIC WORKS PROJECTS

CHAPTER 1. DEFINITIONS

IC 5-30-1-1
Definitions; applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-2
"Construction services"
Sec. 2. "Construction services" means services provided under a design-build contract that are not design services.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-3
"Design-build contract"
Sec. 3. "Design-build contract" means a contract between a public agency and a design-builder to furnish:
(1) architectural, engineering, and related design services as required for a public project; and
(2) labor, materials, and other construction services for the same public project.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-4
"Design-builder"
Sec. 4. "Design-builder" means a person that furnishes the necessary design and construction services under a design-build contract, whether by itself or through contractual arrangements.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-5
"Design criteria developer"
Sec. 5. "Design criteria developer" means a person registered under IC 25-4 as an architect or IC 25-31 as a professional engineer who is responsible for preparing the design criteria package for the public agency for a design-build project.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-6
"Design criteria package"
Sec. 6. "Design criteria package" means a set of documents that provides sufficient information to permit an offeror to prepare a proposal in response to a public agency's request for proposals.
As added by P.L.74-2005, SEC.1.
IC 5-30-1-7
"Design services"
Sec. 7. "Design services" means services that are:
(1) within the scope of practice specified by IC 25-4 for architecture or IC 25-31 for professional engineering; or
(2) performed by a registered architect or professional engineer in connection with the architect's or engineer's professional employment or practice.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-8
"Offeror"
Sec. 8. "Offeror" means a person who submits a proposal in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-9
"Person"
Sec. 9. "Person" means an individual, a firm, a partnership, a limited liability company, a joint venture, an association, a corporation, or another legal entity.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-10
"Proposal"
Sec. 10. "Proposal" means an offer by a potential design-builder to enter into a design-build contract for a public project in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-1-11
"Public agency"
Sec. 11. (a) "Public agency" means:
(1) a state agency (as defined in IC 4-13-1-1);
(2) a state educational institution (as defined in IC 20-12-0.5-1);
(3) a unit (as defined in IC 36-1-2-23);
(4) a body corporate and politic created by state statute; or
(5) a school corporation (as defined in IC 20-26-2-4).
(b) The term does not include the Indiana department of transportation.
As added by P.L.74-2005, SEC.1. Amended by P.L.246-2005, SEC.58.

IC 5-30-1-12
"Public project"
Sec. 12. (a) "Public project" means the process of designing, constructing, reconstructing, altering, or renovating a public building, an airport facility, or another structure or improvement that is paid for out of:
(1) a public fund; or         (2) a special assessment.
(b) The term includes either of the following:
(1) A process described in subsection (a) relating to a building or structure leased by a public agency under a lease containing an option to purchase.
(2) A public improvement to real property owned by a public agency.
(c) The term does not include the process of designing, constructing, altering, or repairing a public highway (as defined in IC 9-25-2-4).
As added by P.L.74-2005, SEC.1.

IC 5-30-1-13
"Team"
Sec. 13. "Team" means a single entity that is responsible for a public project using the design-build contracting method. The entity may include:
(1) the design-builder; and
(2) a person who:
(A) subcontracts with the design-builder;
(B) is a partner of the design-builder;
(C) enters into a joint venture with the design-builder; and
(D) performs work under a design-build contract.
As added by P.L.74-2005, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 5-30-2-1
Validity of design-build contract
Sec. 1. A design-build contract awarded as provided in this chapter is valid and enforceable.
As added by P.L.74-2005, SEC.1.

IC 5-30-2-2
Adoption of resolution required
Sec. 2. Before entering into a design-build contract under this article for a public project, the governing body of a public agency must adopt a resolution authorizing the use of the design-build contracting method for the public project. The resolution must identify the members of the technical review committee appointed under IC 5-30-4. The governing body must adopt the resolution at a public meeting for which public notice has been provided.
As added by P.L.74-2005, SEC.1.



CHAPTER 3. DESIGN-BUILDER QUALIFICATIONS

IC 5-30-3-1
Design-builder qualifications
Sec. 1. At the time design services or construction services are to be provided under a design-build contract, a design-builder must:
(1) be;
(2) employ persons who are; or
(3) have as a member of the team a person who is;
licensed, registered, certified, or otherwise qualified to provide the design services and construction services required to complete the public project and do business in Indiana.
As added by P.L.74-2005, SEC.1.

IC 5-30-3-2
Subcontractor qualifications
Sec. 2. A design-builder may contract with the public agency to provide design services and construction services that the design-builder is not itself licensed, registered, or qualified to perform if the design-builder provides the services through subcontracts with persons who are licensed, registered, or qualified in accordance with this article.
As added by P.L.74-2005, SEC.1.

IC 5-30-3-3
No effect on liability
Sec. 3. This article does not limit or eliminate the responsibility or liability imposed by Indiana law on a person providing design services to the public agency or other third parties.
As added by P.L.74-2005, SEC.1.



CHAPTER 4. TECHNICAL REVIEW COMMITTEE

IC 5-30-4-1
Membership
Sec. 1. (a) Before entering into a design-build contract, a public agency must appoint a technical review committee of at least three (3) individuals.
(b) The members of the technical review committee must include the following:
(1) A representative of the public agency.
(2) At least two (2) of the following, but not more than one (1) under each clause:
(A) An architect registered under IC 25-4.
(B) A professional engineer registered under IC 25-31.
(C) A qualified contractor under IC 4-13.6.
(c) A member of the technical review committee who is an architect or a professional engineer may be:
(1) an employee of the public agency; or
(2) an outside consultant retained by the public agency for the specific purpose of evaluating proposals submitted under this article.
(d) The design criteria developer may serve as:
(1) a full member; or
(2) a nonvoting adviser;
of the committee.
As added by P.L.74-2005, SEC.1.

IC 5-30-4-2
Conflict of interest
Sec. 2. (a) A member of the technical review committee may not:
(1) submit a proposal for; or
(2) furnish design services or construction services under;
the design-build contract.
(b) The design-builder may not delegate or subcontract professional services or construction services under the design-build contract to a member of the technical review committee.
(c) Each member of the technical review committee must certify for each request for proposals that there is not a conflict of interest between the member and the design-builder responding to the request for proposals. If a conflict of interest exists, the member must be replaced before the review of any proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-4-3
Duties and responsibilities
Sec. 3. (a) The technical review committee shall do the following:
(1) Qualify potential design-builders as provided in IC 5-30-5.
(2) Rate and score qualitative proposals as provided in IC 5-30-6 and IC 5-30-7.     (b) The technical review committee may interview persons submitting proposals and conduct other business necessary to fulfill the purposes of this article.
As added by P.L.74-2005, SEC.1.

IC 5-30-4-4
Open meetings
Sec. 4. Except for interviews of persons submitting proposals, meetings of the technical review committee shall be open to the public and subject to IC 5-14-1.5.
As added by P.L.74-2005, SEC.1.



CHAPTER 5. REQUEST FOR QUALIFICATIONS

IC 5-30-5-1
Publication of notice
Sec. 1. When design-build contracting has been authorized under IC 5-30-2-2, a public agency shall publish a notice of a request for qualifications under IC 5-3-1. The notice must allow at least thirty (30) days for potential design-builders to respond to the request for qualifications.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-2
Notice contents
Sec. 2. A notice provided under section 1 of this chapter must provide the following information:
(1) An overview of the project and selection process including the following:
(A) A description of the project, including the:
(i) size and function of the facility that is the subject of the project;
(ii) approximate budget; and
(iii) anticipated schedule.
(B) A description of the selection process, including:
(i) the process for communications between the public agency and potential design-builders;
(ii) the schedule for the selection process;
(iii) the technical review committee procedure; and
(iv) a description of submission requirements.
(2) The general qualifications for prospective offerors, including:
(A) appropriate experience with similar projects;
(B) team experience with design-build;
(C) organizational resources and depth;
(D) licensing requirements;
(E) financial strength and bonding capacity;
(F) an offeror's history of contracting with or hiring minority business enterprises and women's business enterprises;
(G) litigation and disputes history; and
(H) experience in dealing with bonding authorities.
(3) The project specification qualifications for prospective offerors, including:
(A) team experience with the facility or building type that is the subject of the project;
(B) team performance record, including quality, schedule, and cost of each project;
(C) proposed team composition, including the team's past experience in working together;
(D) current capacity to manage the project;
(E) proposed key project personnel; and             (F) client references.
(4) A description of the qualifications statement evaluation process, which must include:
(A) an established rating system that complies with sections 4 and 5 of this chapter; and
(B) a briefing session or a formal question and answer process conducted with a potential offeror before submission of a proposal in response to a request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-3
Verified statement of qualifications
Sec. 3. (a) A potential design-builder responding to the request for qualifications under section 2 of this chapter must submit a verified statement of qualifications setting forth the qualifications of the potential design-builder and team members, if applicable, and provide the other information required by the request for qualifications.
(b) The verified statement of qualifications required under this section must include the following:
(1) A listing of all prime contractors and architectural and engineering firms that participate financially as part of the team.
(2) A statement that:
(A) the design-builder or the team members have completed or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity; and
(B) proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project.
(3) A statement that the design-builder or team members have the licenses, registrations, and credentials required to design and construct the project, including information on the revocation or suspension of a license, credential, or registration.
(4) A statement that the design-builder has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.
(5) The experience modifier rate, the United States Occupational Safety and Health Administration total recordable case incident rate (TCIR) and days away, restricted or transferred case incident rate (DART) for the design-builder and each design build team, and the average United States Occupational Safety and Health Administration TCIR and DART rates for the industrial classification of the design-builder and each design-build team.
(6) A statement that the design-builder or the employees of the team performing construction services, including the employees of all subcontractors, have completed or are enrolled in an apprenticeship program certified by the United States Department of Labor Bureau of Apprenticeship and Training.         (7) Information regarding any prior serious, repeat, willful, or criminal violation of the federal Occupational Safety and Health Act of 1970 and any equivalent violation under a state plan authorized under Section 18 of the federal act that has become a final order.
(8) Information concerning the debarment, disqualification, or removal of the design-builder or a team member from a federal, state, or local government public works project.
(9) Information concerning the bankruptcy or receivership of the design-builder or a team member.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-4
Rating system
Sec. 4. The technical review committee shall rate the potential design-builders responding to the request for qualifications based on the rating system described under section 2(4) of this chapter. The rating system shall include consideration of any of the following:
(1) The design-builder's experience.
(2) The design-builder's financial and bonding capacity.
(3) The design-builder's managerial resources and management plan.
(4) The design-builder's safety record.
(5) The design-builder's past performance and capacity to perform.
(6) The design-builder's ability to complete the work in a timely and satisfactory manner.
(7) Other selection criteria set forth or verified in the request for qualifications.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-5
Cost related or price related evaluation factors prohibited
Sec. 5. The technical review committee may not consider cost related or price related evaluation factors when rating the potential design-builders.
As added by P.L.74-2005, SEC.1.

IC 5-30-5-6
Selection of potential design-builders
Sec. 6. (a) The technical review committee shall select at least three (3) potential design-builders considered to be the most highly qualified to perform the required services based on the rankings of the potential design-builders. The technical review committee shall report the selection of qualified design-builders to the public agency.
(b) Notwithstanding subsection (a), if only two (2) potential design-builders respond to the request for qualifications, the technical review committee may report the two (2) potential design-builders to the public agency if the technical review committee finds that both potential design-builders are qualified to

perform the required services.
(c) If:
(1) only one (1) potential design-builder responds to the request for qualifications; or
(2) only one (1) of the potential design-builders responding to the request for qualifications is qualified to perform the required services;
the public agency may not use the design-build contracting method authorized under this chapter, unless the governing body of the public agency adopts a resolution expressly authorizing the public agency to send the one (1) potential designer-builder referred to in subdivision (1) or (2) a request for proposal under IC 5-30-6. The governing body must adopt the resolution at a public meeting for which public notice has been provided.
As added by P.L.74-2005, SEC.1.



CHAPTER 6. REQUEST FOR PROPOSALS

IC 5-30-6-1
Request for proposals; design criteria package
Sec. 1. The public agency shall issue a request for proposals to the potential design-builders selected under IC 5-30-5-6. Each request for proposals must contain a design criteria package.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-2
Design criteria developer; conflict of interest
Sec. 2. (a) The design criteria developer shall prepare the design criteria package.
(b) The design criteria developer may not submit a proposal or furnish design or construction services under the contract.
(c) The design-builder may not delegate or subcontract design services or construction services under the design-build contract to the design criteria developer.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-3
Design criteria package requirements
Sec. 3. (a) The public agency shall determine the scope and level of detail required for the design criteria package.
(b) The design criteria package must specify the design criteria necessary to describe the public project, which may include, as appropriate, the following:
(1) A legal description and survey of the site.
(2) Interior space requirements.
(3) Special material requirements.
(4) Material quality standards.
(5) Preliminary design criteria for the project.
(6) Special equipment requirements.
(7) Cost or budget estimates.
(8) Quality assurance and quality control requirements.
(9) Site development requirements.
(10) Compliance with applicable codes and ordinances.
(11) Permits and connections to utilities.
(12) Requirements for storm water and roads.
(13) Parking requirements.
(14) Soil borings and geotechnical information or performance specifications.
(15) Life cycle costing and energy consumption requirements.
(16) Performance specifications, including warranties.
(17) Project schedule.
(18) Any other applicable requirements.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-4 Request for proposals; additional requirements
Sec. 4. In addition to the design criteria package, a request for proposals must include the following:
(1) Instructions.
(2) Proposal forms and schedules.
(3) General and special conditions.
(4) The basis for evaluation of proposals, including a description of the selection criteria with the weight assigned to each criteria.
(5) A determination of the common construction wage made under IC 5-16-7.
(6) Any other instructions, documents, or information relevant to the public project that the public agency considers relevant.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-5
Qualitative proposal and price proposal required
Sec. 5. The request for proposals must include the requirement that a proposal be submitted in the following two (2) packages:
(1) A qualitative proposal.
(2) A price proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-6-6
Stipend to unsuccessful bidder
Sec. 6. The public agency may provide a stipend to a non-successful bidder to encourage competition under this article.
As added by P.L.74-2005, SEC.1.



CHAPTER 7. SELECTION AND AWARD

IC 5-30-7-1
Proposal requirements
Sec. 1. A proposal submitted in response to a request for proposals described in IC 5-30-6 must satisfy the following:
(1) The qualitative proposal and the price proposal must be submitted simultaneously in separately sealed and identified packages. The price proposal must remain sealed until opened in public under section 5 of this chapter.
(2) A proposal must identify each person with whom the offeror proposes to enter into subcontracts for primary design services and primary construction services, including any subcontractors, under the design-build contract. The public agency may determine requirements under this section.
(3) The price proposal must:
(A) contain one (1) lump sum cost of all design, construction engineering, inspection, and construction costs of the proposed project; or
(B) establish a maximum cost of the design-build contract that will not be exceeded if the proposal is accepted without change.
(4) The qualitative proposal must include all documents, information, and data requested in the request for proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-2
Submission of proposals to technical review committee
Sec. 2. (a) The public agency shall submit the qualitative proposals to the technical review committee.
(b) The public agency may require clarifications from an offeror to ensure conformance of proposals with the design criteria and administrative requirements.
(c) The technical review committee may not consider a proposal until the design criteria developer provides its professional opinion that the proposal conforms with the design criteria.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-3
Scoring of proposals
Sec. 3. (a) The technical review committee shall review the qualitative proposals and establish a score for each qualitative proposal based on the factors, weighting, and process identified in the request for proposals.
(b) The technical review committee shall give a written composite score for each qualitative proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-4 Opening of price proposals; notice
Sec. 4. The public agency shall notify all offerors of the date, time, and location of the public opening of the sealed price proposals at least seven (7) days before the opening date.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-5
Adjusted price
Sec. 5. The public agency shall publicly open the sealed price proposals and divide each offeror's price by the written composite score that the technical review committee has given to each qualitative proposal to obtain an adjusted price.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-6
Basis for accepting proposal
Sec. 6. The public agency shall accept the proposal that provides the public agency with the lowest adjusted price providing the best value to the taxpayer. The public agency is not required to accept the lowest price proposal.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-7
Rejection of proposals
Sec. 7. The public agency may reject any and all proposals, except for the purpose of evading the provisions and policies of this article. A public agency must make a rejection of proposals under this section in a written document that states the reasons for rejecting proposals.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-8
Negotiation of contract terms
Sec. 8. (a) The public agency may negotiate any contract term with the offeror selected under section 6 of this chapter, except for those terms identified in the request for proposals as nonnegotiable.
(b) If the public agency is unable to negotiate a contract with its first selection, the public agency may:
(1) terminate negotiations with that offeror; and
(2) negotiate with the next lowest adjusted price offeror.
A public agency shall continue in accordance with this procedure until a contract agreement is reached or the selection process is terminated.
As added by P.L.74-2005, SEC.1.

IC 5-30-7-9
Ownership of drawings, specifications, and information
Sec. 9. (a) Unless and until a proposal is accepted, the drawings, specifications, and other information in the proposal are the property of the offeror.     (b) After a proposal is accepted, ownership of the drawings, specifications, and information in the drawings and specifications shall be determined under Indiana law and the terms of the design-build contract.
As added by P.L.74-2005, SEC.1.



CHAPTER 8. MISCELLANEOUS PROVISIONS

IC 5-30-8-1
Changes in public project; validity of design-build contract
Sec. 1. A design-build contract may be conditional upon subsequent refinements in scope and price and may permit the public agency to make changes in the scope of the project without invalidating the design-build contract.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-2
Replacement of subcontractor for primary design services and construction services
Sec. 2. (a) A person identified under IC 5-30-7-1(2) as a person with whom the design-builder proposes to enter into subcontracts for primary design services and primary construction services under the design-build contract may not be replaced without the approval of the public agency and a written determination by the public agency that a legitimate reason exists for the replacement.
(b) If a design-builder violates subsection (a), the public agency may cancel the award of or may terminate a design-build contract.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-3
Adjustment of maximum cost by agreement
Sec. 3. After award under this article, the maximum cost established in the successful proposal may be adjusted by negotiated agreement between the public agency and the design-builder to reflect modifications in the proposed design-build project.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-4
Performance and payment bonds required
Sec. 4. (a) The public agency shall require the design-builder to furnish performance and payment bonds for the project.
(b) A performance or payment bond is not required for, and does not provide coverage for, the part of a design-build contract that includes design services only.
(c) Subsection (b) does not impair the ability of the public agency to seek recovery under the contract from the design-builder for errors, omissions, or defects in the design services.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-5
Certain acts by public agency prohibited
Sec. 5. A public agency may not, with respect to a public project covered by this article, require an offeror to:
(1) make application to;
(2) furnish financial data to; or         (3) obtain any of the surety bonds, or surety bond components of wrap-up insurance, that are specified in connection with a design-build contract or specified by any law from;
any particular insurance or surety company, agent, or broker.
As added by P.L.74-2005, SEC.1.

IC 5-30-8-6
Determination of common construction wage
Sec. 6. (a) A determination under IC 5-16-7-1(c) for a public project to be constructed under a design-build contract shall be made and filed with the public agency at least two (2) weeks before the date fixed for submission of the qualitative proposal and the price proposal under IC 5-30-6-5.
(b) If the committee appointed under IC 5-16-7-1(b) fails to act and to file a determination under IC 5-16-7-1(c) within the time required by this section, the public agency shall make the determination, and its finding shall be final.
(c) The time periods set forth in this section apply to any construction services provided for a public project to be constructed under a design-build contract, instead of the time periods set forth in IC 5-16-7-1(f) and IC 5-16-7-1(g).
As added by P.L.74-2005, SEC.1.









TITLE 6. TAXATION

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.1. PROPERTY TAXES

CHAPTER 1. GENERAL DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-1.1-1-1
Applicability
Sec. 1. The definitions and rules of construction contained in this chapter apply throughout this article unless the context clearly requires otherwise.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 2. IMPOSITION OF TAX

IC 6-1.1-2-1
Property subject to tax
Sec. 1. Except as otherwise provided by law, all tangible property which is within the jurisdiction of this state on the assessment date of a year is subject to assessment and taxation for that year.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 3. PROCEDURES FOR PERSONAL PROPERTY ASSESSMENT

IC 6-1.1-3-1
Residents and nonresidents; place of assessment; evidence of filing
Sec. 1. (a) Except as provided in subsection (c) and section 11 of this chapter, personal property which is owned by a person who is a resident of this state shall be assessed at the place where the owner resides on the assessment date of the year for which the assessment is made.
(b) Except as provided in subsection (c) and section 11 of this chapter, personal property which is owned by a person who is not a resident of this state shall be assessed at the place where the owner's principal office within this state is located on the assessment date of the year for which the assessment is made.
(c) Personal property shall be assessed at the place where it is situated on the assessment date of the year for which the assessment is made if the property is:
(1) regularly used or permanently located where it is situated; or
(2) owned by a nonresident who does not have a principal office within this state.
(d) If a personal property return is filed pursuant to subsection (c), the owner of the property shall provide, within forty-five (45) days after the filing deadline, a copy or other written evidence of the filing of the return to the assessor of the township in which the owner resides. If such evidence is not filed within forty-five (45) days after the filing deadline, the assessor of the township in which the owner resides shall determine if the owner filed a personal property return in the township where the property is situated. If such a return was filed, the property shall be assessed where it is situated. If such a return was not filed, the assessor of the township where the owner resides shall notify the assessor of the township where the property is situated, and the property shall be assessed where it is situated. This subsection does not apply to a taxpayer who:
(1) is required to file duplicate personal property returns under section 7(c) of this chapter and under regulations promulgated by the department of local government finance with respect to that section; or
(2) is required by the department of local government finance to file a summary of the taxpayer's business tangible personal property returns.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.48, SEC.1; Acts 1980, P.L.35, SEC.1; P.L.2-1998, SEC.14; P.L.90-2002, SEC.21; P.L.74-2003, SEC.1.



CHAPTER 4. PROCEDURES FOR REAL PROPERTY ASSESSMENT

IC 6-1.1-4-1
Place of assessment; person liable
Sec. 1. Real property shall be assessed at the place where it is situated, and it shall be assessed to the person liable for the taxes under IC 1971, 6-1.1-2-4.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 5. REAL PROPERTY ASSESSMENT RECORDS

IC 6-1.1-5-1
Plats
Sec. 1. Except as provided in section 9 of this chapter, the auditor, or, if authorized by county ordinance, the surveyor of each county shall maintain a plat of each civil township of the county the auditor or surveyor serves. The plats shall be divided in such a manner that they clearly exhibit the ownership and assessed value of each parcel of real property. The plats must be in the form and contain the information prescribed by the department of local government finance. The plats shall be kept current.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.76-1989, SEC.1; P.L.90-2002, SEC.46.



CHAPTER 5.5. SALES DISCLOSURE FORMS

IC 6-1.1-5.5-1
"Conveyance" defined
Sec. 1. As used in this chapter, "conveyance" means any transfer of a real property interest for valuable consideration except a transfer to a charity.
As added by P.L.63-1993, SEC.1.



CHAPTER 6. ASSESSMENT OF CERTAIN FOREST LANDS

IC 6-1.1-6-1
Classification
Sec. 1. For the purpose of property taxation, forest land and other land may be classified and assessed under this chapter if the land satisfies the conditions prescribed in this chapter for classification as native forest land, a forest plantation, or wildlands.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.66-2006, SEC.1.



CHAPTER 6.2. ASSESSMENT OF CERTAIN WINDBREAKS

IC 6-1.1-6.2-1
Windbreak defined
Sec. 1. As used in this chapter, "windbreak" refers to a field windbreak.
As added by P.L.58-1985, SEC.1.



CHAPTER 6.5. REPEALED



CHAPTER 6.7. ASSESSMENT OF FILTER STRIPS

IC 6-1.1-6.7-1
"Filter strip" defined
Sec. 1. As used in this chapter, "filter strip" refers to a strip or an area of vegetation for removing sediment, organic matter and other pollutants from runoff and wastewater.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-2
Classification of parcels for assessment as filter strips
Sec. 2. For the purpose of property taxation, certain parcels of land may be classified as filter strips and assessed as provided in this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-3
Requirements for classification as filter strip
Sec. 3. (a) A parcel of land may be classified as a filter strip if the parcel of land meets all of the following requirements:
(1) The parcel of land is adjacent to an:
(A) open water course such as a ditch, creek, or river; or
(B) open body of water such as a wetland or lake.
(2) The parcel of land is at least twenty (20) feet wide but not more than seventy-five (75) feet wide.
(3) The parcel of land does not contain a dwelling or other usable building.
(4) The parcel of land is not used for livestock grazing.
(5) No part of the parcel of land lies within a licensed shooting preserve.
(6) The landowner enters into an agreement with the:
(A) drainage board of jurisdiction along regulated drains; and
(B) county surveyor along nonregulated drains;
with concurrence of the local soil and water conservation district offices.
(b) A filter strip that exists on July 1, 1991, may qualify for classification if:
(1) the parcel meets the requirements of subsection (a); and
(2) the parcel is vegetated with a herbaceous vegetation that meets the seeding specifications of filter strips created after July 1, 1991, as determined by the county surveyor in concurrence with the local soil and water conservation district in which the parcel is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-4
Surveyor description of parcel; plats; photographs
Sec. 4. (a) A person who wishes to have a parcel of land classified

as a filter strip must have the parcel properly described by the county surveyor or a registered land surveyor. The parcel shall be identified by section, township, range, and county references. Plats of the parcel shall be prepared in ink and on the scale and in the number prescribed by the county surveyor.
(b) An aerial photograph may be used in order to obtain a description of the parcel. However, the description must be accurate and meet the requirements specified in subsection (a). If an aerial photograph is used, that fact shall be noted on the application referred to in section 6 of this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-5
Assessment of parcel; appeal
Sec. 5. (a) A person who wishes to have a parcel of land classified as a filter strip must have the land assessed by the county assessor of the county in which the land is located.
(b) If the assessment made by the county assessor is not satisfactory to the owner, the owner may appeal the assessment to the county property tax assessment board of appeals of the county in which the land proposed for classification is located. The decision of the board is final.
As added by P.L.55-1991, SEC.1. Amended by P.L.276-2001, SEC.1.

IC 6-1.1-6.7-6
Application; form and contents
Sec. 6. (a) A person who wishes to have a parcel of land classified as a filter strip must file an application with the county surveyor on the forms prescribed by the county surveyor. The application must include the following items:
(1) The plats referred to in section 4 of this chapter.
(2) The assessment required under section 5 of this chapter entered in ink by the county assessor.
(3) The signatures of the owner, the registered land surveyor (if a registered land surveyor is used), the county surveyor, and the county assessor.
(4) A letter of concurrence in the classification from the soil and water conservation district in which the land is located.
(b) If an error or omission affecting the eligibility of the application is discovered by the county surveyor or county assessor, the county surveyor or county assessor shall promptly notify the applicant of the deficiency and allow the applicant to amend the application.
As added by P.L.55-1991, SEC.1. Amended by P.L.53-1997, SEC.4.

IC 6-1.1-6.7-7
Approval of application; notice
Sec. 7. If in the opinion of the county surveyor an application filed under section 6 of this chapter and the land for which classification is requested comply with this chapter, the county surveyor shall

approve the application. In addition, the county surveyor shall notify the auditor and the recorder of the county in which the land is located that the application has been approved. The county surveyor shall return one (1) approved application form to the applicant.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-8
Recordation of approved application
Sec. 8. If an application filed under section 6 of this chapter is approved, the applicant shall record the approved application in the applicant's name. If the applicant is a partnership, a corporation, a limited liability company, or an association, the applicant shall record the approved application in the name of the partnership, corporation, limited liability company, or association. When an approved application is properly recorded, the county auditor shall enter the land for taxation at an assessed value determined under section 9 of this chapter.
As added by P.L.55-1991, SEC.1. Amended by P.L.8-1993, SEC.78.

IC 6-1.1-6.7-9
Assessment rate of filter strips; ditch assessments
Sec. 9. Land that is classified under this chapter as a filter strip shall be assessed at one dollar ($1) per acre for general property taxation purposes. However, ditch assessments on the classified land shall be paid.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-10
Mineral production on land classified as filter strip; assessment
Sec. 10. If any oil, gas, stone, coal, or other mineral is obtained from land that is classified as a filter strip, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-11
Management of filter strip land
Sec. 11. A person who owns or controls land that is classified as a filter strip must follow the minimum standards of filter strip management prescribed by the county surveyor with the concurrence of the soil and water conservation district in which the land is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-12
Signs
Sec. 12. The owner of a parcel of land that is classified as a filter strip is encouraged to mark the parcel with a minimum of four (4) signs. The owner shall place the signs on the boundaries of the parcel

at the points that are the most conspicuous to the public.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-13
Inspection of parcels
Sec. 13. At least once every two (2) years the county surveyor or a representative of the soil and water conservation district in which the land is located shall inspect each parcel of land that is classified as a filter strip. On each inspection trip, if possible, the inspector shall inspect the parcel with the owner and shall point out to the owner any needed improvement. In addition, the inspector shall give the owner a written report of the inspection and the inspector's recommendations. A permanent record of each inspection shall be maintained in the office of the county surveyor.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-14
Withdrawal of land from filter strip classification; owner request
Sec. 14. If the owner of land that is classified as a filter strip wishes to have the land withdrawn from the classification, the owner shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. The owner shall then file a withdrawal request in duplicate with the county surveyor on forms prescribed by the county surveyor. The county surveyor shall withdraw the land from the classification on receipt of the withdrawal forms.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-15
Withdrawal of land from filter strip classification; county surveyor findings
Sec. 15. The county surveyor shall withdraw land that is classified as a filter strip from the classification if the surveyor finds that this chapter is not being complied with and that the owner of the land refuses to make the changes necessary for compliance. If the county surveyor withdraws land under this section, the county surveyor shall have the county assessor of the county in which the land is situated assess the land. The county assessor shall make the assessment in the manner prescribed in section 5 of this chapter. In addition, the county surveyor shall immediately notify the owner that the land has been withdrawn from the classification.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-16
Assessment of land following withdrawal; appeal
Sec. 16. If an assessment made by a county assessor under section 14 or 15 of this chapter is not satisfactory to the owner, the owner may appeal the assessment in the manner prescribed in section 5 of this chapter. As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-17
Withdrawal of land by county surveyor; notice
Sec. 17. If land classified as a filter strip is withdrawn from the classification, the county surveyor shall immediately notify the recorder and the auditor of the county in which the land is situated that the land has been withdrawn. In addition, when land is withdrawn, the owner of the land shall make a notation of the withdrawal in the records of the county recorder.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-18
Payment upon withdrawal of land; lien
Sec. 18. (a) For purposes of this section, "initial classification assessment" means the assessment required under section 5 of this chapter, and "withdrawal assessment" means the assessment required under section 14 or 15 of this chapter.
(b) If land that is classified as a filter strip is withdrawn from the classification, the owner shall pay an amount equal to the lesser of:
(1) the sum of:
(A) the total property taxes that, if it were not for the classification, would have been assessed on the land during the lesser of the period of classification or the ten (10) year period immediately preceding the date on which the land is withdrawn from the classification; plus
(B) interest on the property taxes at the rate of ten percent (10%) per year; or
(2) the remainder of:
(A) the withdrawal assessment of the land; minus
(B) the sum of the initial classification assessment of the land and any increase in the initial classification of the land resulting from the subsequent construction of a ditch or levee.
(c) The liability imposed by this section is a lien upon the land withdrawn from the classification. When the amount is collected, the amount shall be paid into the county general fund. If the amount is not paid, the lien shall be treated in the same manner that delinquent taxes on real property are treated.
As added by P.L.55-1991, SEC.1. Amended by P.L.1-1992, SEC.14.

IC 6-1.1-6.7-19
Conveyance of filter strip land
Sec. 19. A conveyance of land that is classified as a filter strip does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-20
Expenses      Sec. 20. (a) The applicant shall pay the expense of the description required by section 4 of this chapter.
(b) The expense of an assessment that is required under this chapter shall be paid from the county general fund of the county in which the parcel is located. The county assessor is entitled to necessary expenses for services in making an assessment that is required under this chapter.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-21
Annual report
Sec. 21. The owner of a parcel of land that is classified as a filter strip shall file a report once each year with the county surveyor on forms prescribed by the county surveyor.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-22
Prohibited acts upon filter strip lands
Sec. 22. (a) A person may not do any of the following on land classified as a filter strip:
(1) Except as provided in subsection (b), cultivate or harvest crops.
(2) Erect a dwelling or other building.
(3) Graze a domestic animal or permit grazing by a domestic animal.
(4) Burn.
(5) Mow before July of any year after the first year in which the filter strip is established.
(6) Engage in any practice that permanently alters land or vegetation on the land.
(b) A person may up to three (3) times a year cut grass-legumes for hay on land classified as a filter strip. However, reseeding is required upon recommendation of the county surveyor with the concurrence of the local soil and water conservation district in which the filter strip is located.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-23
Reconstruction of drains; withdrawal assessment
Sec. 23. (a) A reconstruction of an existing drain requires reestablishment of the filter strip in the same dimensions as existed prior to reconstructing the drain.
(b) Filter strips impacted by construction or reconstruction of regulated drains are not subject to withdrawal assessment under section 14 or 15 of this chapter if the landowner reestablishes the existing filter strip boundaries along the new boundaries of the ditch.
(c) Failure to reestablish the filter strip will result in withdrawal from the program.
As added by P.L.55-1991, SEC.1.
IC 6-1.1-6.7-24
County drainage boards; establishment and vegetation of filter strips
Sec. 24. The county drainage board may allow the use of construction, reconstruction, or maintenance funds to provide for the establishment and vegetation of filter strips along regulated drains.
As added by P.L.55-1991, SEC.1.

IC 6-1.1-6.7-25
County surveyor advice and assistance for establishment and maintenance of filter strips
Sec. 25. The county surveyor, in cooperation with the county extension service and the soil and water conservation district in which the land is located, shall give advice and technical assistance to the landowner for the establishment and maintenance of filter strips.
As added by P.L.55-1991, SEC.1.



CHAPTER 6.8. ASSESSMENT OF CEMETERY LAND

IC 6-1.1-6.8-1
"Director" defined
Sec. 1. As used in this chapter, "director" refers to the director of the division of historic preservation and archeology of the department of natural resources.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-2
Classification as cemetery land
Sec. 2. For the purpose of property taxation, land on which a cemetery or burial ground (as defined by IC 14-21-1-3) is located may be classified and assessed under this chapter if the land satisfies the conditions prescribed in this chapter for classification as cemetery land.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-3
Registry of Indiana cemeteries and burial grounds
Sec. 3. Land may be classified as cemetery land if it is included in the registry of Indiana cemeteries and burial grounds established under IC 14-21-1-13.5.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-4
Buildings on property
Sec. 4. A parcel of land may not be classified as cemetery land if a dwelling or other building is situated on the parcel.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-5
Grazing land
Sec. 5. A parcel of land may not be classified as cemetery land if it is grazed by a domestic animal.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-6
Surveys
Sec. 6. (a) A person who wishes to have a parcel of land classified as cemetery land must have it surveyed by a registered land surveyor. The surveyor shall make the survey by metes and bounds and locate the parcel with reference to some established corner. In addition, the surveyor shall identify the parcel by section, township, range, and county references. The surveyor shall prepare plats of the parcel in ink, and shall prepare the plats on the scale, and in the number, prescribed by the director.
(b) The registered land surveyor may use an aerial photograph in order to obtain a description of the parcel. However, the surveyor's

description must be accurate and it must meet the requirements specified in subsection (a). If an aerial photograph is used, that fact shall be noted on the application referred to in section 8 of this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-7
Assessment by county assessor
Sec. 7. (a) A person who wishes to have a parcel of land classified as cemetery land must have the land assessed by the county assessor of the county in which the land is located.
(b) The county assessor shall assess the land at its fair market value, including any mineral, stone, oil, or gas value it has.
(c) If the assessment made by the county assessor is not satisfactory to the owner, the owner may appeal the assessment to a board consisting of the assessor, auditor, and treasurer of the county in which the land proposed for classification is located. The decision of the board is final.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-8
Application for assessment as cemetery land
Sec. 8. (a) A person who wishes to have a parcel of land classified as cemetery land must file an application in duplicate with the director on the forms prescribed by the director. The application must include the following items:
(1) The plats referred to in section 6 of this chapter.
(2) The assessment required under section 7 of this chapter entered in ink by the county assessor.
(3) The signature of the owner, the registered land surveyor, and the county assessor.
(b) If an error or omission affecting the eligibility of the application is discovered by the director or county assessor, the director or county assessor shall promptly notify the applicant of the deficiency and allow the applicant to amend the application.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-9
Approval of application
Sec. 9. If in the opinion of the director an application filed under section 8 of this chapter and the land to be classified comply with this chapter, the director shall approve the application. In addition, the director shall notify the auditor and the recorder of the county in which the land is located that the application has been approved, and shall return one (1) approved application form to the applicant.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-10
Recordation of approved application
Sec. 10. If an application filed under section 8 of this chapter is

approved, the applicant shall record the approved application in the applicant's name. If the applicant is a partnership, corporation, limited liability company, or association, the applicant shall record the approved application in the name of the partnership, corporation, limited liability company, or association. When an approved application is properly recorded, the county auditor shall enter the land for taxation at an assessed value determined under section 11 of this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-11
Assessment rate
Sec. 11. (a) Except as provided in subsection (b), land that is classified under this chapter as cemetery land shall be assessed at one dollar ($1) per acre for general property taxation purposes.
(b) A cemetery that is less than one (1) acre shall be assessed in the amount of one dollar ($1).
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-12
Mineral wealth
Sec. 12. If any oil, gas, stone, coal, or other mineral is obtained from land that is classified as cemetery land, the parcel shall immediately be assessed for the oil, gas, stone, coal, or other mineral wealth. The assessed value of the mineral wealth shall then be placed on the tax duplicate.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-13
Conveyance
Sec. 13. A conveyance of land that is classified as cemetery land does not release any person acquiring an interest in the land from any obligation or liability imposed under this chapter.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-14
Payment of expenses
Sec. 14. The expense of the survey required by section 6 of this chapter shall be paid by the applicant. The expense of an assessment that is required under this chapter shall be paid from the county general fund of the county in which the parcel is located.
As added by P.L.177-2001, SEC.1.

IC 6-1.1-6.8-15
Access to cemetery land
Sec. 15. The owner of land that is classified under this chapter as cemetery land must allow family members and descendants of persons buried in the cemetery to have at least one (1) day each year to gain access to and visit the cemetery. The date of the visit to the cemetery must be agreed upon between the owner and the family

members and descendants of persons buried in the cemetery.
As added by P.L.177-2001, SEC.1.



CHAPTER 7. TAXATION OF MOBILE HOMES

IC 6-1.1-7-1
Assessment and taxation; "mobile home" defined
Sec. 1. (a) Mobile homes which are located within this state on the assessment date of a year shall be assessed and taxed for that year in the manner provided in this chapter. If a provision of this chapter conflicts with another provision of this article, the provision of this chapter controls with respect to the assessment and taxation of mobile homes.
(b) For purposes of this chapter, "mobile home" means a dwelling which:
(1) is factory assembled;
(2) is transportable;
(3) is intended for year around occupancy;
(4) exceeds thirty-five (35) feet in length; and
(5) is designed either for transportation on its own chassis or placement on a temporary foundation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-2
Assessing mobile homes
Sec. 2. The department of local government finance may adopt rules in order to provide a method for assessing mobile homes. These rules must be consistent with this article, including the factors required under IC 6-1.1-31-7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.24-1986, SEC.10; P.L.6-1997, SEC.29; P.L.90-2002, SEC.55; P.L.1-2004, SEC.11 and P.L.23-2004, SEC.12.

IC 6-1.1-7-3
Placement of mobile home; reports
Sec. 3. A person who permits a mobile home to be placed on any land which he owns, possesses, or controls shall report that fact to the assessor of the township in which the land is located within ten (10) days after the mobile home is placed on the land. The ten (10) day period commences the day after the day that the mobile home is placed upon the land.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-4
Place of assessment
Sec. 4. (a) Except as provided in subsection (b) of this section, a mobile home which is located within this state on the assessment date of a year shall be assessed at the place where it is located.
(b) A mobile home which is located within this state on the assessment date of a year and which is owned by a person who is a resident of this state shall be assessed at the place where the owner resides on that assessment date unless:     (1) the place where the mobile home is located on the assessment date is different from the place where the owner resides on that date; and
(2) the mobile home is either regularly used or permanently situated at the place where it is located.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-5
Township assessor; duties
Sec. 5. A mobile home which is subject to taxation under this chapter shall be assessed by the assessor of the township within which the place of assessment is located. Each township assessor of a county shall certify the assessments of mobile homes to the county auditor in the same manner provided for the certification of personal property assessments. The township assessor shall make this certification on the forms prescribed by the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.56.

IC 6-1.1-7-6
Rate of tax; taxing district
Sec. 6. A tax is imposed upon each mobile home which is located within this state on the assessment date of a year. The rate of this tax for the year is the total rate used by the appropriate taxing district for tangible property taxes which are due that same year. The appropriate taxing district is the one in which the place of asssessment of the mobile home is located.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-7
Liability for tax; installment payments
Sec. 7. (a) The owner of a mobile home on the assessment date of a year is liable for the taxes imposed upon the mobile home for that year. Except as provided in subsection (b), the owner shall pay the taxes in two (2) equal, semi-annual installments. These semi-annual installments are due on May 10 and November 10 of the year of assessment.
(b) A county council may adopt an ordinance to require an owner to pay his property tax liability for his mobile home in one (1) installment, if the tax liability for a particular year is less than twenty-five dollars ($25). If the county council has adopted such an ordinance, then whenever a tax statement mailed under IC 6-1.1-22-8 shows that an owner's property tax liability for a particular year for a mobile home is less than twenty-five dollars ($25), the owner shall pay the entire tax liability for the mobile home for that year on May 10 of that year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1986, SEC.1.
IC 6-1.1-7-8
Receipt for payment
Sec. 8. When a person pays the taxes imposed upon a mobile home, the county treasurer shall give the person a receipt for the payment. The county treasurer shall prepare the receipt on the form prescribed by the state board of accounts.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-9
Late payment or nonpayment; penalties
Sec. 9. If a semi-annual installment of taxes imposed for a year upon a mobile home is not paid on or before the due date prescribed under section 7 of this chapter, the same penalties apply that are imposed under IC 1971, 6-1.1-37-10 for the late payment of property taxes. In addition, the mobile home and the personal property of a delinquent taxpayer shall be levied upon and sold in the same manner that a taxpayer's personal property is levied upon and sold under IC 1971, 6-1.1-23 for the non-payment of personal property taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-10
Movement of mobile home; transfer of title; permits
Sec. 10. (a) A mobile home may not be moved from one location to another unless the owner or the occupier obtains a permit to move the mobile home from the county treasurer.
(b) The bureau of motor vehicles may not transfer the title to a mobile home unless the owner obtains a permit to transfer the title from the county treasurer.
(c) A county treasurer shall issue a permit which is required to either move, or transfer the title to, a mobile home if the taxes due on the mobile home have been paid. The permit shall state the date it is issued.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-10.4
Sale of mobile home
Sec. 10.4. The owner of a mobile home who sells the mobile home to another person shall provide the purchaser with the permit required by section 10(b) of this chapter before the sale is consummated.
As added by Acts 1977, P.L.65, SEC.1.

IC 6-1.1-7-11
Movers of mobile homes; possession of permit
Sec. 11. (a) A person who is engaged to move a mobile home may not provide that service unless the owner or occupier presents him with a permit to move the mobile home and the permit is dated not more than one (1) month before the date of the proposed move. The mover shall retain possession of the permit while the mobile home is in transit.     (b) The mover shall return the permit to the owner or occupier of the mobile home when the move is completed.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-7-12
Violation of IC 6-1.1-7-11(a); offense
Sec. 12. A person who violates section 11(a) of this chapter commits a Class C infraction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.601.

IC 6-1.1-7-13
Violation of IC 6-1.1-7-3; offense
Sec. 13. A person who violates section 3 of this chapter commits a Class C infraction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.602.

IC 6-1.1-7-14
Violation of IC 6-1.1-7-10.4; offense
Sec. 14. A person who violates section 10.4 of this chapter commits a Class C infraction.
As added by Acts 1977, P.L.65, SEC.2. Amended by Acts 1978, P.L.2, SEC.603.



CHAPTER 8. TAXATION OF PUBLIC UTILITY COMPANIES

IC 6-1.1-8-1
Property owned or used by public utility company
Sec. 1. The property owned or used by a public utility company shall be taxed in the manner prescribed in this chapter. Property used by a public utility company consists of property which the company uses under an agreement whereby the company exercises the beneficial rights of ownership for the major part of a year. When reference is made in this chapter to the "property of" a public utility company or to the public utility "company's property", the reference includes the property owned or used by that company.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 8.2. CREDIT FOR RAILROAD CAR MAINTENANCE AND IMPROVEMENTS

IC 6-1.1-8.2-1
"Qualified expenditures" defined
Sec. 1. (a) As used in this chapter, "qualified expenditures" means expenditures made by a taxpayer during a particular calendar year on the maintenance or improvement in Indiana of railroad cars owned or used by the taxpayer.
(b) The term includes, but is not limited to, the following:
(1) Expenses for:
(A) labor;
(B) materials; or
(C) overhead;
that are incurred by a taxpayer in the maintenance or improvement of a railroad car owned or used by the taxpayer.
(2) Payments made by a taxpayer to others for the purpose of performing the maintenance or improvement of a railroad car.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-2
"Taxpayer" defined
Sec. 2. As used in this chapter, "taxpayer" means a railroad car company (as defined by IC 6-1.1-8-2).
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-3
"Tax liability" defined
Sec. 3. As used in this chapter, "tax liability" means a railroad car company's tax liability under IC 6-1.1-8-35. The term does not include interest or penalties.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-4
Entitlement to credit
Sec. 4. A taxpayer is entitled to a credit against the taxpayer's tax liability in an amount set forth in section 5 of this chapter.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-5
Determination of amount of credit
Sec. 5. (a) Subject to subsection (b), the amount of the credit that a taxpayer is entitled to under section 4 of this chapter for a particular calendar year is equal to the lesser of:
(1) twenty-five percent (25%) of the qualified expenditures made by the taxpayer in the calendar year immediately preceding the calendar year in which the tax liability is imposed; or
(2) the taxpayer's total tax liability for the calendar year.     (b) The total amount of credits provided under this chapter in a calendar year may not exceed two million eight hundred thousand dollars ($2,800,000). If the total amount of credits applied for in a calendar year exceeds the maximum provided under this subsection, each taxpayer's credit shall be reduced by an amount determined under the following STEPS:
STEP ONE: Divide the maximum amount of credits provided by this chapter for the year by the total amount of credits applied for under this chapter for the year.
STEP TWO: Multiply the STEP ONE result by the total amount of credits applied for by the taxpayer for the year.
As added by P.L.253-1999, SEC.2.

IC 6-1.1-8.2-6
Filing expenditure statement
Sec. 6. To obtain the credit provided by section 4 of this chapter for a particular calendar year, a taxpayer must file with the department of local government finance an accurate statement of the qualified expenditures that entitle the taxpayer to a credit. The statement must be filed:
(1) in the form prescribed by the department of local government finance; and
(2) with the statement required for the calendar year to which the credit applies under IC 6-1.1-8-19.
As added by P.L.253-1999, SEC.2. Amended by P.L.90-2002, SEC.88.



CHAPTER 8.5. ASSESSMENT OF INDUSTRIAL FACILITIES

IC 6-1.1-8.5-1
"Industrial company" defined
Sec. 1. As used in this chapter, "industrial company" means an owner or user of industrial property.
As added by P.L.151-2001, SEC.3.



CHAPTER 8.7. ASSESSMENT OF INDUSTRIAL FACILITIES

IC 6-1.1-8.7-1
"Industrial company" and "department" defined
Sec. 1. As used in this chapter:
(1) "industrial company" means an owner or user of industrial property; and
(2) "department" refers to the department of local government finance.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-2
"Industrial facility" defined
Sec. 2. As used in this chapter, "industrial facility" means a company's real property that:
(1) has been classified as industrial property under the rules of the department; and
(2) has a true tax value, as estimated by the department, of at least twenty-five million dollars ($25,000,000) in a county.
The term includes real property that is used under an agreement under which the user exercises the beneficial rights of ownership for the majority of a year. The term does not include real property assessed under IC 6-1.1-8.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-3
Petitions for assessments
Sec. 3. (a) Before January 1, 2003, two hundred fifty (250) or more owners of real property in a township may petition the department of local government finance to assess the real property of an industrial facility in the township for the 2004 assessment date.
(b) Before January 1 of each year that a general reassessment commences under IC 6-1.1-4-4, two hundred fifty (250) or more owners of real property in a township may petition the department of local government finance to assess the real property of an industrial facility in the township for that general reassessment.
(c) An industrial company may at any time petition the department of local government finance to assess an industrial facility owned or used by the company.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-4
Assessments by department of local government finance
Sec. 4. The department of local government finance may assess the real property of an industrial facility pursuant to a petition filed under section 3 of this chapter.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-5 Scheduling of assessments
Sec. 5. (a) If the department determines to assess an industrial facility pursuant to a petition filed under section 3(a) or 3(c) of this chapter, the department shall schedule the assessment not later than six (6) months after receiving the petition.
(b) If the department determines to assess an industrial facility pursuant to a petition filed under section 3(b) of this chapter, the department shall schedule the assessment not later than three (3) months after the assessment date for which the petition was filed.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-6
Support from county assessors
Sec. 6. The county assessor of the county in which the industrial facility is located shall provide support to the department's assessor during the course of the assessment of an industrial facility.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-7
Certification of values; appeal and review
Sec. 7. (a) When the department determines its final assessments of an industrial facility, the department shall certify the true tax values to the county assessor and the county auditor of the county in which the property is located. In addition, if an industrial company has appealed the department's final assessment of the industrial facility, the department shall notify the county auditor of the appeal.
(b) The county assessor shall review the certification of the department to determine if any of an industrial company's property has been omitted and notify the department of additions the county assessor finds are necessary. The department shall consider the county assessor's findings and make any additions to the certification the department finds are necessary. The county auditor shall enter for taxation the assessed valuation of an industrial facility that is certified by the department.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-8
Appeal of assessments
Sec. 8. (a) The industrial company that owns or uses the industrial facility assessed under this chapter, a taxpayer that petitioned for assessment of an industrial facility assessed under this chapter, or the county assessor of the county in which the industrial facility is located may appeal an assessment by the department made under this chapter to the department. An assessment made under this chapter that is not appealed under this section is a final unappealable order of the department.
(b) The department shall hold a hearing on the appeal and issue an order within one (1) year of the date the appeal is filed.
As added by P.L.198-2001, SEC.27.
IC 6-1.1-8.7-9
Adoption of rules
Sec. 9. The department shall adopt rules to provide just valuations of industrial facilities under this chapter.
As added by P.L.198-2001, SEC.27.

IC 6-1.1-8.7-10
Conflict of laws
Sec. 10. This chapter is designed to provide special rules for the assessment and taxation of certain industrial facilities. If a provision of this chapter conflicts with a provision of another chapter of this article, the provision of this chapter controls with respect to the assessment and taxation of an industrial facility.
As added by P.L.198-2001, SEC.27.



CHAPTER 9. ASSESSMENT OF OMITTED OR UNDERVALUED TANGIBLE PROPERTY

IC 6-1.1-9-1
Notice to taxpayers
Sec. 1. If a township assessor, county assessor, or county property tax assessment board of appeals believes that any taxable tangible property has been omitted from or undervalued on the assessment rolls or the tax duplicate for any year or years, the official or board shall give written notice under IC 6-1.1-3-20 or IC 6-1.1-4-22 of the assessment or increase in assessment. The notice shall contain a general description of the property and a statement describing the taxpayer's right to a preliminary conference and to a review with the county property tax assessment board of appeals under IC 6-1.1-15-1.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1993, SEC.7; P.L.6-1997, SEC.33; P.L.1-2004, SEC.12 and P.L.23-2004, SEC.13.



CHAPTER 10. EXEMPTIONS

IC 6-1.1-10-1
United States property
Sec. 1. (a) The property of the United States and its agencies and instrumentalities is exempt from property taxation to the extent that this state is prohibited by law from taxing it. However, any interest in tangible property of the United States shall be assessed and taxed to the extent this state is not prohibited from taxing it by the Constitution of the United States.
(b) If the United States provides for the payment of money in lieu of property taxes upon tangible property which is exempt from taxation, the payment shall be made to and settled by the department of local government finance. The department of local government finance may make appraisements, assessments, and agreements and may do all acts necessary to the ascertainment, settlement, and collection of such a payment. The department of local government finance may distribute amounts so received to the taxing units that would be entitled to the money if the payment were for taxes upon the property. However, if the payment is made by the United States for the rendition of a particular service, the department of local government finance shall distribute the payment to the taxing unit which rendered the service. Where payment is made for a service, the department of local government finance may not make a settlement with the United States without the prior approval of the taxing unit involved.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.99.



CHAPTER 10.1. HIGH IMPACT BUSINESS DESIGNATION

IC 6-1.1-10.1-1
Application
Sec. 1. (a) This chapter applies only to a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
(b) A county described in subsection (a) is presented with unique challenges due to:
(1) the presence of multiple business facilities of the high impact business within the corporate boundaries of the largest city in the county and in unincorporated areas of the county;
(2) the proportion of property taxes paid by the high impact business to all property taxes paid in the county;
(3) continued economic pressures on the high impact business to reduce its property taxes by relocating to another location outside Indiana;
(4) the desire of local elected officials to encourage the high impact business to retain manufacturing operations within the county; and
(5) the limited availability of other incentives to encourage the high impact business to retain manufacturing operations within the county.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-2
"Designating body" defined
Sec. 2. As used in this chapter, "designating body" means the commission established under section 6 of this chapter.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-3
"Designation application" defined
Sec. 3. As used in this chapter, "designation application" means an application that is filed with a designating body to assist the body in making a determination about whether a particular business should be designated as a high impact business.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-4
"High impact business" defined
Sec. 4. As used in this chapter, "high impact business" means a manufacturing business that has business locations:
(1) within the corporate boundaries of the largest city in the county; and
(2) in unincorporated areas in the county;
and that is designated a high impact business under section 7 of this chapter.
As added by P.L.146-2002, SEC.1.
IC 6-1.1-10.1-5
"Inventory" defined
Sec. 5. As used in this chapter "inventory" has the meaning set forth in IC 6-1.1-3-11.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-6
High impact business commission established; membership; jurisdiction
Sec. 6. (a) There is established a high impact business commission in the county for the purpose of considering and acting upon applications for designation as a high impact business.
(b) The commission consists of the membership of the fiscal bodies of the county and the largest city in the county.
(c) Members of the commission shall serve without compensation.
(d) The jurisdiction of the commission consists of the unincorporated areas of the county and the largest city in the county.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-7
Findings by high impact business commission; fees; authorization to designate one high impact business
Sec. 7. (a) A designating body may find that a business within its jurisdiction is a high impact business.
(b) The property tax credit provided by section 10 of this chapter is available only to a business that the designating body finds to be a high impact business.
(c) A designating body may impose a fee for filing a designation application for a person requesting the designation of a particular business as a high impact business. The fee may be sufficient to defray actual processing and administrative costs.
(d) If the proposed high impact business is also located in an allocation area (as defined in IC 36-7-14-39 or IC 36-7-15.1-26), an application for the property tax credit provided by this chapter may not be approved unless the commission that designated the allocation area adopts a resolution approving the application.
(e) The designating body may designate only one (1) business as a high impact business under this chapter.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-8
Designation of high impact business; maps; resolution; notice; public hearing; final determination
Sec. 8. (a) If a designating body finds that a business in its jurisdiction is a high impact business, it shall prepare a map and plat that identifies the business locations of the high impact business.
(b) After the preparation of the map described in subsection (a), the designating body shall pass a resolution declaring that a particular business is a high impact business. The resolution must contain the addresses of the business locations of the high impact

business and must be filed with the county assessor.
(c) After passage of a resolution under subsection (b), the designating body shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has authority to levy property taxes in the geographic area where the high impact business is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body under section 9 of this chapter before the hearing required by this section.
(3) Hold a public hearing on the issue of the designation of a particular business as a high impact business.
(d) The notice required under subsection (c) must state that a description of the designated high impact business is available and can be inspected in the county assessor's office. The notice must also set forth a date when the designating body will receive and hear all remonstrances and objections from interested persons at the public hearing required by subsection (c)(3). The designating body shall file the information required by subsection (c)(2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing.
(e) After considering the evidence, the designating body shall take final action determining whether the qualifications for the designation of a high impact business have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-9
Statement of benefits; form; findings
Sec. 9. (a) An applicant must provide a completed statement of benefits form to the designating body before the hearing required by section 8(c)(3) of this chapter. The department of local government finance shall prescribe a form for the statement of benefits. The statement of benefits must include the following information:
(1) A description of the proposed investment.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the applicant as a result of the investment and an estimate of the annual salaries of these individuals.
(3) An estimate of the value of the investment.
(4) A certification by the applicant to the commission that, subject to obtaining designation as a high impact business, the applicant intends to:
(A) make a minimum investment of fifty million dollars ($50,000,000) in new product development and

manufacturing capacity for products to be manufactured in the applicant's facilities located within the commission's jurisdiction; and
(B) retain an aggregate employment level of at least one thousand four hundred (1,400) full-time jobs in the applicant's facilities located within the commission's jurisdiction for at least twenty (20) years after the date of the designation of the applicant's business as a high impact business.
With the approval of the designating body, the statement of benefits may be incorporated in a designation application. Notwithstanding any other law, a statement of benefits is a public record that may be inspected and copied under IC 5-14-3-3.
(b) The designating body must review the statement of benefits required under subsection (a). The designating body shall determine whether a business should be designated as a high impact business and whether a property tax credit should be allowed under this chapter after making the following findings at a public hearing:
(1) Whether the estimate of the value of the investment is reasonable for projects of that nature.
(2) Whether:
(A) the employment of the estimated number of individuals; or
(B) the retention of the estimated number of employees;
can reasonably be expected to result from the proposed investment.
(3) Whether the annual salaries estimated for the individuals and employees referred to in subdivision (2) can reasonably be expected to result from the proposed investment.
(4) Whether any other benefits about which information was requested can reasonably be expected to result from the proposed investment.
(5) Whether the totality of benefits is sufficient to justify the property tax credit.
A designating body may not designate a high impact business or approve a property tax credit unless the findings required by this subsection are made in the affirmative.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-10
Annual property tax credit; amount; duration of credit
Sec. 10. (a) A high impact business is entitled to a credit against the business's property tax liability under IC 6-1.1-2 for a particular year following the designating body's adoption of a resolution taking final action under section 8 of this chapter. The amount of the credit equals the amount of the high impact business's property tax liability under IC 6-1.1-2 on inventory located in the county for the year in which the credit is sought.
(b) A certified copy of the resolution shall be sent to the county auditor, who shall grant the credit as provided in section 11 of this

chapter.
(c) A high impact business may not claim a credit under section 11 of this chapter for more than ten (10) years.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-11
Property tax credit application; required information; effect of a change in ownership of high impact business
Sec. 11. (a) A high impact business that desires to obtain the property tax credit provided by section 10 of this chapter must file a certified credit application, on forms prescribed by the department of local government finance, with the auditor of the county in which the inventory is located. The credit application must be filed on or before May 15 each year. If the high impact business obtains a filing extension under IC 6-1.1-3-7(b) for any year, the application for the year must be filed by the extended due date for that year.
(b) The property tax credit application required by this section must contain the following information:
(1) The name of the high impact business owning the inventory.
(2) A description of the inventory for which a property tax credit is claimed in sufficient detail to afford identification.
(3) The assessed value of the inventory subject to the property tax credit.
(4) Any other information considered necessary by the department of local government finance.
(c) On verification of the correctness of a property tax credit application by the assessors of the townships in which the inventory is located, the county auditor shall grant the property tax credit.
(d) The property tax credit and the period of the credit provided for inventory under section 10 of this chapter are not affected by a change in the ownership of the high impact business if the new owner of the high impact business owning the inventory:
(1) continues the business operation of the high impact business within the commission's jurisdiction and maintains employment levels within the commission's jurisdiction consistent with the certification and pledge required under section 9(a) of this chapter; and
(2) files an application in the manner provided by subsections (a) and (b).
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-12
Compliance with statement of benefits; hearing; consequences of noncompliance; appeal
Sec. 12. (a) At any time within twenty (20) years after the date that a business has been designated as a high impact business under section 8 of this chapter, the designating body may determine whether the high impact business owner has substantially complied with the statement of benefits approved under section 9 of this chapter. If the designating body determines that the high impact

business owner has not substantially complied with the statement of benefits and that the failure to substantially comply was not caused by factors beyond the control of the high impact business owner (such as declines in demand for the property owner's products or services), the designating body shall mail a written notice to the high impact business owner. The written notice must include the following provisions:
(1) An explanation of the reasons for the designating body's determination.
(2) The date, time, and place of a hearing to be conducted by the designating body for the purpose of further considering the high impact business owner's compliance with the statement of benefits. The date of the hearing must be not less than fifteen (15) and not more than thirty (30) days after the date on which the notice is mailed.
(b) On the date specified in the notice described in subsection (a)(2), the designating body shall conduct a hearing to further consider the high impact business owner's compliance with the statement of benefits. Based on the information presented at the hearing by the high impact business owner and other interested parties, the designating body shall again determine whether the high impact business owner has made reasonable efforts to substantially comply with the statement of benefits and whether any failure to substantially comply was caused by factors beyond the control of the high impact business owner. If the designating body determines that the high impact business owner has not made reasonable efforts to comply with the statement of benefits, the designating body shall adopt a resolution either:
(1) terminating the high impact business owner's property tax credit under section 10 of this chapter; or
(2) imposing a penalty under section 13 of this chapter if the failure to comply with the statement of benefits occurs more than ten (10) years after the first year in which the high impact business claimed a property tax credit under section 11 of this chapter.
(c) If the designating body adopts a resolution terminating the high impact business owner's property tax credit under this chapter:
(1) the credit does not apply to the next installment of property taxes owed by the high impact business owner or to any subsequent installment of property taxes;
(2) the high impact business owner shall pay the amount determined under section 14(e) of this chapter to the county treasurer; and
(3) the county treasurer shall distribute the money paid under this section in accordance with section 14(f) of this chapter.
(d) If the designating body adopts a resolution terminating a property tax credit under subsection (b), the designating body shall immediately mail a certified copy of the resolution to:
(1) the high impact business owner; and
(2) the county auditor. The county auditor shall remove the property tax credit from the tax duplicate and shall notify the county treasurer of the termination of the credit. If the designating body's resolution is adopted after the county treasurer has mailed the statement required by IC 6-1.1-22-8, the county treasurer shall immediately mail the high impact business owner a revised statement that reflects the termination of the property tax credit.
(e) A high impact business owner whose property tax credit under section 10 of this chapter is terminated by the designating body under this section may appeal the designating body's decision by filing a complaint in the office of the clerk of the circuit or superior court, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the high impact business owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or sustain the appeal. The judgment of the court is final unless an appeal is taken as in other civil actions.
(f) If an appeal under subsection (e) is pending, the taxes resulting from the termination of the property tax credit under this chapter and the payment required by this section are not due until after the appeal is finally adjudicated and the termination of the credit is finally determined.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-13
Penalty for noncompliance; amount; distribution of penalty among taxing units
Sec. 13. (a) If the fiscal body adopts a resolution under section 12 of this chapter imposing a penalty, the amount of the penalty is the amount determined under the following formula:
STEP ONE: Determine the total amount of property tax credits received by the high impact business owner under this chapter.
STEP TWO: Divide the STEP ONE result by ten (10).
STEP THREE: Determine the number of years that have elapsed since January 1 of the first year in which the high impact business owner received a property tax credit under section 10 of this chapter.
STEP FOUR: Subtract the STEP THREE result from twenty (20).
STEP FIVE: Multiply the STEP FOUR result by the STEP TWO result.
(b) The high impact business owner shall pay the amount determined under subsection (a) to the county treasurer. The county treasurer shall distribute money paid under this section on a pro rata basis to the general fund of each taxing unit that contains the inventory that was subject to the property tax credit. The amount to be distributed to the general fund of each taxing unit shall be determined by the county auditor according to the following formula:         STEP ONE: For each year that the property tax credit was in effect, determine the amount of property taxes that were paid by the high impact business owner to the taxing unit.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Divide the STEP TWO sum by the sum determined under STEP TWO of section 14(e) of this chapter.
STEP FOUR: Multiply the amount paid by the high impact business owner under section 14(e) of this chapter by the STEP THREE quotient.
As added by P.L.146-2002, SEC.1.

IC 6-1.1-10.1-14
Effect of a high impact business ceasing operations before January 1, 2024; resolution; findings; penalty; appeal; penalty distribution among taxing units
Sec. 14. (a) A high impact business owner that has received a property tax credit under section 10 of this chapter is subject to this section if the designating body adopts a resolution incorporating this section for the high impact business owner.
(b) If:
(1) the high impact business owner ceases operations before January 1, 2024, at a facility for which the property tax credit was granted under this chapter; and
(2) the designating body finds that the high impact business owner obtained a property tax credit under this chapter by intentionally providing false information concerning the high impact business owner's plans to continue operations at the facilities located within the commission's jurisdiction;
the high impact business owner shall pay the amount determined under subsection (e) to the county treasurer.
(c) A high impact business owner may appeal the designating body's decision under subsection (b) by filing a complaint in the office of the clerk of the circuit or superior court, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the high impact business owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined not more than thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or sustain the appeal. The judgment of the court is a final determination that may be appealed in the same manner as other civil actions.
(d) If an appeal under subsection (c) is pending, the payment required by this section is not due until after the appeal is finally adjudicated and the high impact business owner's liability for the payment is finally determined.
(e) The county auditor shall determine the amount to be paid by the high impact business owner according to the following formula:
STEP ONE: For each year that the property tax credit provided under section 10 of this chapter was in effect, determine the amount of property taxes that were paid by the high impact

business owner.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Multiply the sum determined under STEP TWO by one and one-tenth (1.1).
(f) The county treasurer shall distribute money paid under this section on a pro rata basis to the general fund of each taxing unit that contained the inventory that was subject to the property tax credit provided under section 10 of this chapter. The amount to be distributed to the general fund of each taxing unit shall be determined by the county auditor according to the following formula:
STEP ONE: For each year that the property tax credit provided under section 10 of this chapter was in effect, determine the amount of property taxes that were paid by the high impact business owner to the taxing unit.
STEP TWO: Determine the sum of the STEP ONE amounts.
STEP THREE: Divide the STEP TWO sum by the sum determined under STEP TWO of subsection (e).
STEP FOUR: Multiply the amount paid by the high impact business owner under subsection (e) by the STEP THREE quotient.
As added by P.L.146-2002, SEC.1.



CHAPTER 11. EXEMPTION PROCEDURES

IC 6-1.1-11-1
Waiver of exemption
Sec. 1. An exemption is a privilege which may be waived by a person who owns tangible property that would qualify for the exemption. If the owner does not comply with the statutory procedures for obtaining an exemption, he waives the exemption. If the exemption is waived, the property is subject to taxation.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-11-2
Applicability of chapter
Sec. 2. The procedures contained in this chapter are general. They apply unless other procedures for obtaining a specific exemption are provided by law.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-11-3
Exemption application; deadline; information included; assessment of property; claim on personal property return
Sec. 3. (a) Subject to subsections (e), (f), and (g), an owner of tangible property who wishes to obtain an exemption from property taxation shall file a certified application in duplicate with the county assessor of the county in which the property that is the subject of the exemption is located. The application must be filed annually before May 15 on forms prescribed by the department of local government finance. Except as provided in sections 1, 3.5, and 4 of this chapter, the application applies only for the taxes imposed for the year for which the application is filed.
(b) The authority for signing an exemption application may not be delegated by the owner of the property to any other person except by an executed power of attorney.
(c) An exemption application which is required under this chapter shall contain the following information:
(1) A description of the property claimed to be exempt in sufficient detail to afford identification.
(2) A statement showing the ownership, possession, and use of the property.
(3) The grounds for claiming the exemption.
(4) The full name and address of the applicant.
(5) For the year that ends on the assessment date of the property, identification of:
(A) each part of the property used or occupied; and
(B) each part of the property not used or occupied;
for one (1) or more exempt purposes under IC 6-1.1-10 during the time the property is used or occupied.
(6) Any additional information which the department of local government finance may require.     (d) A person who signs an exemption application shall attest in writing and under penalties of perjury that, to the best of the person's knowledge and belief, a predominant part of the property claimed to be exempt is not being used or occupied in connection with a trade or business that is not substantially related to the exercise or performance of the organization's exempt purpose.
(e) An owner must file with an application for exemption of real property under subsection (a) or section 5 of this chapter a copy of the township assessor's record kept under IC 6-1.1-4-25(a) that shows the calculation of the assessed value of the real property for the assessment date for which the exemption is claimed. Upon receipt of the exemption application, the county assessor shall examine that record and determine if the real property for which the exemption is claimed is properly assessed. If the county assessor determines that the real property is not properly assessed, the county assessor shall direct the township assessor of the township in which the real property is located to:
(1) properly assess the real property; and
(2) notify the county assessor and county auditor of the proper assessment.
(f) If the county assessor determines that the applicant has not filed with an application for exemption a copy of the record referred to in subsection (e), the county assessor shall notify the applicant in writing of that requirement. The applicant then has thirty (30) days after the date of the notice to comply with that requirement. The county property tax assessment board of appeals shall deny an application described in this subsection if the applicant does not comply with that requirement within the time permitted under this subsection.
(g) This subsection applies whenever a law requires an exemption to be claimed on or in an application accompanying a personal property tax return. The claim or application may be filed on or with a personal property tax return not more than thirty (30) days after the filing date for the personal property tax return, regardless of whether an extension of the filing date has been granted under IC 6-1.1-3-7.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.19; P.L.65-1983, SEC.2; P.L.6-1997, SEC.37; P.L.198-2001, SEC.32; P.L.178-2002, SEC.15; P.L.264-2003, SEC.4; P.L.154-2006, SEC.10.

IC 6-1.1-11-3.5
Not-for-profit corporation property; eligibility; application; review
Sec. 3.5. (a) A not-for-profit corporation that seeks an exemption provided by IC 6-1.1-10 for 2000 or for a year that follows 2000 by a multiple of two (2) years must file an application for the exemption in that year. However, if a not-for-profit corporation seeks an exemption provided by IC 6-1.1-10 for a year not specified in this subsection and the corporation did not receive the exemption for the preceding year, the corporation must file an application for the exemption in the year for which the exemption is sought. The

not-for-profit corporation must file each exemption application in the manner (other than the requirement for filing annually) prescribed in section 3 of this chapter.
(b) A not-for-profit corporation that receives an exemption provided under IC 6-1.1-10 for a particular year that remains eligible for the exemption for the following year is only required to file a statement to apply for the exemption in the years specified in subsection (a), if the use of the not-for-profit corporation's property remains unchanged.
(c) A not-for-profit corporation that receives an exemption provided under IC 6-1.1-10 for a particular year which becomes ineligible for the exemption for the following year shall notify the assessor of the county in which the tangible property for which it claims the exemption is located of its ineligibility on or before May 15 of the year for which it becomes ineligible. If a not-for-profit corporation that is receiving an exemption provided under IC 6-1.1-10 changes the use of its tangible property so that part or all of that property no longer qualifies for the exemption, the not-for-profit corporation shall notify the assessor of the county in which the tangible property for which it claims the exemption is located of its ineligibility on or before May 15 of the year for which it first becomes ineligible. The county assessor shall immediately notify the county auditor of the not-for-profit corporation's ineligibility or disqualification for the exemption. A not-for-profit corporation that fails to provide the notification required by this subsection is subject to the penalties set forth in IC 6-1.1-37-9.
(d) For each year that is not a year specified in subsection (a), the auditor of each county shall apply an exemption provided under IC 6-1.1-10 to the tangible property owned by a not-for-profit corporation that received the exemption in the preceding year unless the county property tax assessment board of appeals determines that the not-for-profit corporation is no longer eligible for the exemption.
(e) The department of local government finance may at any time review an exemption provided under this section and determine whether or not the not-for-profit corporation is eligible for the exemption.
As added by P.L.65-1983, SEC.3. Amended by P.L.81-1987, SEC.1; P.L.198-2001, SEC.33; P.L.264-2003, SEC.5.

IC 6-1.1-11-3.8
Notice to county assessor of lease of certain property; county assessor notice to department of local government finance; department rules
Sec. 3.8. (a) This section applies to real property that after December 31, 2003, is:
(1) exempt from property taxes:
(A) under an application filed under this chapter; or
(B) under:
(i) IC 6-1.1-10-2; or
(ii) IC 6-1.1-10-4; and         (2) leased to an entity other than:
(A) a nonprofit entity;
(B) a governmental entity; or
(C) an individual who leases a dwelling unit in:
(i) a public housing project;
(ii) a nursing facility referred to in IC 12-15-14;
(iii) an assisted living facility; or
(iv) an affordable housing development.
(b) After December 31, 2003, each lessor of real property shall notify the county assessor of the county in which the real property is located in writing of:
(1) the existence of the lease referred to in subsection (a)(2);
(2) the term of that lease; and
(3) the name and address of the lessee.
(c) Each county assessor shall annually notify the department of local government finance in writing of the information received by the county assessor under subsection (b).
(d) The department of local government finance shall adopt rules to:
(1) establish when the notices under subsections (b) and (c) must be given; and
(2) otherwise implement this section.
As added by P.L.264-2003, SEC.6.

IC 6-1.1-11-4
Application for exemption; when not required
Sec. 4. (a) The exemption application referred to in section 3 of this chapter is not required if the exempt property is owned by the United States, the state, an agency of this state, or a political subdivision (as defined in IC 36-1-2-13). However, this subsection applies only when the property is used, and in the case of real property occupied, by the owner.
(b) The exemption application referred to in section 3 of this chapter is not required if the exempt property is a cemetery:
(1) described by IC 6-1.1-2-7; or
(2) maintained by a township executive under IC 23-14-68.
(c) The exemption application referred to in section 3 of this chapter is not required if the exempt property is owned by the bureau of motor vehicles commission established under IC 9-15-1.
(d) The exemption application referred to in section 3 of this chapter is not required if:
(1) the exempt property is:
(A) tangible property used for religious purposes described in IC 6-1.1-10-21; or
(B) tangible property owned by a church or religious society used for educational purposes described in IC 6-1.1-10-16; and
(2) the exemption application referred to in section 3 of this chapter was filed properly at least once after the property was designated for a religious use as described in IC 6-1.1-10-21 or

an educational use as described in IC 6-1.1-10-16.
However, if title to any of the real property subject to the exemption changes or any of the tangible property subject to the exemption is used for a nonexempt purpose after the date of the last properly filed exemption application, this subsection does not apply.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.53-1988, SEC.2; P.L.1-1990, SEC.67; P.L.2-1991, SEC.36; P.L.6-1997, SEC.38; P.L.14-2000, SEC.15.

IC 6-1.1-11-5
County auditor notice to county assessor of previously exempt property; notice to property owner of requirement to file exemption application
Sec. 5. (a) Before May 16 of each even-numbered year, the county auditor shall provide to the county assessor a list by taxing district of property for which a tax exemption was in effect for the immediately preceding year. Before July 1 of each even-numbered year, the county assessor shall return the list to the county auditor with a notation of any action of the county property tax assessment board of appeals on that year's exemption of each listed property.
(b) The assessor of the county in which property is located shall, in each even-numbered year, mail a notice to the owner of the property if:
(1) the owner has not applied for a tax exemption for that year;
(2) a tax exemption for the property was in effect for the immediately preceding year; and
(3) the owner is required to file an application for the exemption for that year under section 3.5 of this chapter.
(c) The notice required by subsection (b) must:
(1) identify the property by key number, if any, and a street address, if any, or other common description of the property other than a legal description; and
(2) state that the property will be placed on the county tax duplicate unless the owner applies for an exemption within fifteen (15) days after the date the notice is mailed.
The county assessor shall mail any notice required by subsection (b) before June 16 of the year in which the exemption application should have been filed.
(d) A county assessor's failure to give the notice required by subsection (b) does not continue an exemption unless an exemption application is filed by the owner and approved by the county property tax assessment board of appeals on or before the first Monday in November of the year following the year in which the application should have been filed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.65-1983, SEC.4; P.L.73-1987, SEC.2; P.L.81-1987, SEC.2; P.L.6-1997, SEC.39; P.L.264-2003, SEC.7.

IC 6-1.1-11-6
Submission of tax exemption applications for examination      Sec. 6. Before the convening of the county property tax assessment board of appeals, the county assessor shall submit the exemption applications to the county property tax assessment board of appeals for examination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.40; P.L.264-2003, SEC.8.

IC 6-1.1-11-7
Notice of action by the county property tax assessment board of appeals; action by county assessor and county auditor; appeal
Sec. 7. (a) The county property tax assessment board of appeals, after careful examination, shall approve or disapprove each exemption application and shall note its action on the application.
(b) If the county property tax assessment board of appeals approves the exemption, in whole or part:
(1) the county assessor shall notify the county auditor of the approval; and
(2) the county auditor shall note the board's action on the tax duplicate.
The county auditor's notation is notice to the county treasurer that the exempt property shall not be taxed for the current year unless otherwise ordered by the department of local government finance.
(c) If the exemption application is disapproved by the county property tax assessment board of appeals, the county assessor shall notify the applicant by mail. Within thirty (30) days after the notice is mailed, the owner may, in the manner prescribed in IC 6-1.1-15-3, petition the Indiana board to review the county property tax assessment board of appeals' determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.41; P.L.90-2002, SEC.104; P.L.264-2003, SEC.9.

IC 6-1.1-11-8
Review of approved application by department of local government finance; department action, report, and rules
Sec. 8. (a) On or before August 1 of each year, the county auditor of each county shall forward to the department of local government finance the duplicate copies of all approved exemption applications.
(b) The department of local government finance shall review the approved applications forwarded under subsection (a). The department of local government finance may deny an exemption if the department determines that the property is not tax exempt under the laws of this state. However, before denying an exemption, the department of local government finance must give notice to the applicant, and the department must hold a hearing on the exemption application.
(c) With respect to the approved applications forwarded under subsection (a), the department shall annually report to the executive director of the legislative services agency:
(1) the number forwarded;
(2) the number subjected to field investigation by the

department; and
(3) the number denied by the department;
during the year ending on July 1 of the year. The department must submit the report under this subsection not later than August 1 of the year and in an electronic format under IC 5-14-6.
(d) The department shall adopt rules under IC 4-22-2 with respect to exempt real property to:
(1) provide just valuations; and
(2) ensure that assessments are:
(A) made; and
(B) recorded;
in accordance with law.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.105; P.L.264-2003, SEC.10; P.L.28-2004, SEC.62.

IC 6-1.1-11-9
Assessment method; exemption for public properties
Sec. 9. (a) Except as provided in subsection (b) of this section, all property otherwise subject to assessment under this article shall be assessed in the usual manner, whether or not it is exempt from taxation.
(b) No assessment shall be made of property which is owned by the government of the United States, this state, an agency of this state, or a political subdivision of this state if the property is used, and in the case of real property occupied, by the owner.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.20.

IC 6-1.1-11-10
No application fee permitted
Sec. 10. No fee may be charged by a county auditor or county assessor, or the county auditor's or county assessor's employees, for filing or preparing an exemption application.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.65-1983, SEC.5; P.L.178-2002, SEC.16; P.L.264-2003, SEC.11.



CHAPTER 12. ASSESSED VALUE DEDUCTIONS AND DEDUCTION PROCEDURES

IC 6-1.1-12-0.5
Basis for taxation after deduction
Sec. 0.5. For each year that a deduction from the assessed value of tangible property is allowed, the assessed value remaining after the deduction is the basis for taxation of the property.
As added by Acts 1979, P.L.52, SEC.1.



CHAPTER 12.1. DEDUCTION FOR REHABILITATION OR REDEVELOPMENT OF REAL PROPERTY IN ECONOMIC REVITALIZATION AREAS

IC 6-1.1-12.1-1
Definitions
Sec. 1. For purposes of this chapter:
(1) "Economic revitalization area" means an area which is within the corporate limits of a city, town, or county which has become undesirable for, or impossible of, normal development and occupancy because of a lack of development, cessation of growth, deterioration of improvements or character of occupancy, age, obsolescence, substandard buildings, or other factors which have impaired values or prevent a normal development of property or use of property. The term "economic revitalization area" also includes:
(A) any area where a facility or a group of facilities that are technologically, economically, or energy obsolete are located and where the obsolescence may lead to a decline in employment and tax revenues; and
(B) a residentially distressed area, except as otherwise provided in this chapter.
(2) "City" means any city in this state, and "town" means any town incorporated under IC 36-5-1.
(3) "New manufacturing equipment" means tangible personal property that a deduction applicant:
(A) installs after February 28, 1983, and on or before the approval deadline determined under section 9 of this chapter, in an area that is declared an economic revitalization area after February 28, 1983, in which a deduction for tangible personal property is allowed;
(B) uses in the direct production, manufacture, fabrication, assembly, extraction, mining, processing, refining, or finishing of other tangible personal property, including but not limited to use to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products;
(C) acquires in an arms length transaction from an entity that is not an affiliate of the deduction applicant for use as described in clause (B); and
(D) never used for any purpose in Indiana before the installation described in clause (A).
However, notwithstanding any other law, the term includes tangible personal property that is used to dispose of solid waste or hazardous waste by converting the solid waste or hazardous waste into energy or other useful products and was installed after March 1, 1993, and before March 2, 1996, even if the property was installed before the area where the property is located was designated as an economic revitalization area or the statement of benefits for the property was approved by the

designating body.
(4) "Property" means a building or structure, but does not include land.
(5) "Redevelopment" means the construction of new structures, in economic revitalization areas, either:
(A) on unimproved real estate; or
(B) on real estate upon which a prior existing structure is demolished to allow for a new construction.
(6) "Rehabilitation" means the remodeling, repair, or betterment of property in any manner or any enlargement or extension of property.
(7) "Designating body" means the following:
(A) For a county that does not contain a consolidated city, the fiscal body of the county, city, or town.
(B) For a county containing a consolidated city, the metropolitan development commission.
(8) "Deduction application" means:
(A) the application filed in accordance with section 5 of this chapter by a property owner who desires to obtain the deduction provided by section 3 of this chapter;
(B) the application filed in accordance with section 5.4 of this chapter by a person who desires to obtain the deduction provided by section 4.5 of this chapter; or
(C) the application filed in accordance with section 5.3 of this chapter by a property owner that desires to obtain the deduction provided by section 4.8 of this chapter.
(9) "Designation application" means an application that is filed with a designating body to assist that body in making a determination about whether a particular area should be designated as an economic revitalization area.
(10) "Hazardous waste" has the meaning set forth in IC 13-11-2-99(a). The term includes waste determined to be a hazardous waste under IC 13-22-2-3(b).
(11) "Solid waste" has the meaning set forth in IC 13-11-2-205(a). However, the term does not include dead animals or any animal solid or semisolid wastes.
(12) "New research and development equipment" means tangible personal property that:
(A) a deduction applicant installs after June 30, 2000, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of:
(i) laboratory equipment;
(ii) research and development equipment;
(iii) computers and computer software;
(iv) telecommunications equipment; or
(v) testing equipment;
(C) the deduction applicant uses in research and development activities devoted directly and exclusively to

experimental or laboratory research and development for new products, new uses of existing products, or improving or testing existing products;
(D) the deduction applicant acquires in an arms length transaction from an entity that is not an affiliate of the deduction applicant for purposes described in this subdivision; and
(E) the deduction applicant never used for any purpose in Indiana before the installation described in clause (A).
The term does not include equipment installed in facilities used for or in connection with efficiency surveys, management studies, consumer surveys, economic surveys, advertising or promotion, or research in connection with literacy, history, or similar projects.
(13) "New logistical distribution equipment" means tangible personal property that:
(A) a deduction applicant installs after June 30, 2004, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of:
(i) racking equipment;
(ii) scanning or coding equipment;
(iii) separators;
(iv) conveyors;
(v) fork lifts or lifting equipment (including "walk behinds");
(vi) transitional moving equipment;
(vii) packaging equipment;
(viii) sorting and picking equipment; or
(ix) software for technology used in logistical distribution;
(C) the deduction applicant acquires in an arms length transaction from an entity that is not an affiliate of the deduction applicant and uses for the storage or distribution of goods, services, or information; and
(D) the deduction applicant never used for any purpose in Indiana before the installation described in clause (A).
(14) "New information technology equipment" means tangible personal property that:
(A) a deduction applicant installs after June 30, 2004, and on or before the approval deadline determined under section 9 of this chapter, in an economic revitalization area in which a deduction for tangible personal property is allowed;
(B) consists of equipment, including software, used in the fields of:
(i) information processing;
(ii) office automation;
(iii) telecommunication facilities and networks;
(iv) informatics;
(v) network administration;                 (vi) software development; and
(vii) fiber optics;
(C) the deduction applicant acquires in an arms length transaction from an entity that is not an affiliate of the deduction applicant; and
(D) the deduction applicant never used for any purpose in Indiana before the installation described in clause (A).
(15) "Deduction applicant" means an owner of tangible personal property who makes a deduction application.
(16) "Affiliate" means an entity that effectively controls or is controlled by a deduction applicant or is associated with a deduction applicant under common ownership or control, whether by shareholdings or other means.
(17) "Eligible vacant building" means a building that:
(A) is zoned for commercial or industrial purposes; and
(B) is unoccupied for at least one (1) year before the owner of the building or a tenant of the owner occupies the building, as evidenced by a valid certificate of occupancy, paid utility receipts, executed lease agreements, or any other evidence of occupation that the department of local government finance requires.
As added by Acts 1977, P.L.69, SEC.1. Amended by Acts 1979, P.L.56, SEC.5; Acts 1980, P.L.42, SEC.1; Acts 1981, P.L.72, SEC.1; P.L.71-1983, SEC.1; P.L.56-1988, SEC.1; P.L.47-1990, SEC.2; P.L.42-1992, SEC.1; P.L.18-1992, SEC.21; P.L.25-1995, SEC.17; P.L.1-1996, SEC.39; P.L.4-2000, SEC.1; P.L.64-2004, SEC.4 and P.L.81-2004, SEC.48; P.L.216-2005, SEC.1; P.L.154-2006, SEC.24.



CHAPTER 12.2. DEDUCTION FOR AIRCRAFT

IC 6-1.1-12.2-1
Application of chapter
Sec. 1. This chapter applies only to the following:
(1) Aircraft that:
(A) have a seating capacity of not more than ninety (90) passengers;
(B) are used in the air transportation of passengers or passengers and property; and
(C) are owned or operated by a person who is:
(i) an air carrier certificated under Federal Air Regulation Part 121; or
(ii) a scheduled air taxi operator certified under Federal Air Regulation Part 135.
(2) Aircraft that:
(A) are used to transport only property, regardless of whether the aircraft is operated as a common carrier for compensation; and
(B) are owned or operated by a person who is:
(i) an air carrier certificated under Federal Air Regulation Part 121; or
(ii) a scheduled air taxi operator certified under Federal Air Regulation Part 135.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-2
"Abatement property"
Sec. 2. As used in this chapter "abatement property" refers to aircraft described in section 1 of this chapter.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-3
"Aircraft"
Sec. 3. As used in this chapter, "aircraft" has the meaning set forth in 49 U.S.C. 40102.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-4
"Air transportation"
Sec. 4. As used in this chapter, "air transportation" means transportation of passengers or property by aircraft as a common carrier for compensation.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-5
"Business entity"
Sec. 5. As used in this chapter, "business entity" refers to a corporation (as defined in IC 6-3-1-10) or partnership (as defined in

IC 6-3-1-19).
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-6
"Indiana corporate headquarters"
Sec. 6. As used in this chapter, "Indiana corporate headquarters" means a physical presence in Indiana of a domestic business entity that results in Indiana being the regular or principal place of business of its chief executive, operating, and financial officers.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-7
"Subsidiary"
Sec. 7. As used in this chapter, "subsidiary" means a business entity in which another business entity with an Indiana corporate headquarters has at least an eighty percent (80%) ownership interest.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-8
"Taxpayer"
Sec. 8. As used in this chapter, "taxpayer" means a business entity that:
(1) has an Indiana corporate headquarters; or
(2) is a subsidiary of a business entity with an Indiana corporate headquarters;
and that is liable under IC 6-1.1-2-4, as applied under IC 6-1.1-3 or IC 6-1.1-8, for ad valorem property taxes on abatement property.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-9
Deduction
Sec. 9. A taxpayer is entitled to a deduction from the assessed value of abatement property in each year in which the abatement property is subject to taxation for ad valorem property taxes.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-10
Deduction amount
Sec. 10. The amount of the deduction is equal to one hundred percent (100%) of the assessed value of the abatement property.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-11
Deduction includes property taxes
Sec. 11. The deduction includes ad valorem property taxes calculated using aircraft ground times.
As added by P.L.224-2003, SEC.180.

IC 6-1.1-12.2-12
Qualification for deduction      Sec. 12. To qualify for the deduction, the taxpayer must claim the deduction, in the manner prescribed by the department of local government finance, on the taxpayer's personal property tax return filed under IC 6-1.1-3 or IC 6-1.1-8 (or an amended return filed within the time allowed under this article) for the abated property to which the deduction applies.
As added by P.L.224-2003, SEC.180.



CHAPTER 12.3. INTRASTATE AIRCRAFT DEDUCTION

IC 6-1.1-12.3-1
Application
Sec. 1. This chapter applies only to the following:
(1) Aircraft that:
(A) have a seating capacity of not less than nine (9) passengers;
(B) are used in the air transportation of passengers or passengers and property; and
(C) are owned or operated by a person that is:
(i) an air carrier certified under Federal Aviation Regulation Part 121; or
(ii) a scheduled air taxi operator certified under Federal Aviation Regulation Part 135.
(2) Aircraft that:
(A) are used to transport only property, regardless of whether the aircraft is operated as a common carrier for compensation; and
(B) are owned or operated by a person that is:
(i) an air carrier certified under Federal Aviation Regulation Part 121; or
(ii) a scheduled air taxi operator certified under Federal Aviation Regulation Part 135.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-2
"Abatement property"
Sec. 2. As used in this chapter "abatement property" refers to aircraft described in section 1 of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-3
"Aircraft"
Sec. 3. As used in this chapter, "aircraft" has the meaning set forth in 49 U.S.C. 40102.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-4
"Air transportation"
Sec. 4. As used in this chapter, "air transportation" means transportation of passengers or property by aircraft as a common carrier for compensation.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-5
"Business entity"
Sec. 5. As used in this chapter, "business entity" refers to a corporation (as defined in IC 6-3-1-10) or partnership (as defined in

IC 6-3-1-19).
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-6
"Intrastate airline service"
Sec. 6. As used in this chapter, "intrastate airline service" means service provided in Indiana by an aircraft that is used during a service period in which ground time is determined for purposes of calculating ad valorem property taxes to fly:
(1) either directly:
(A) between:
(i) a qualifying medium hub airport; and
(ii) at least two (2) qualifying underserved airports; or
(B) between:
(i) two (2) qualifying commercial service airports, one (1) of which is not a qualifying underserved airport; or
(ii) a qualifying medium hub airport and a qualifying commercial service airport other than a qualifying underserved airport; and
(2) a route described in subdivision (1)(A) or (1)(B) at least five (5) times per week in each week during the service period immediately preceding an assessment date.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-7
"Qualifying commercial service airport"
Sec. 7. As used in this chapter, "qualifying commercial service airport" means a commercial service airport (as defined in 14 CFR 158.3, as effective January 1, 2003) that is located in Indiana.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-8
"Qualifying medium hub airport"
Sec. 8. As used in this chapter, "qualifying medium hub airport" means a medium hub airport (as defined in 14 CFR 398.2, as effective January 1, 2003) that is located in Indiana.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-9
"Qualifying underserved airport"
Sec. 9. As used in this chapter, "qualifying underserved airport" means a qualifying commercial service airport that serves a municipality that is not directly connected by an interstate highway with a municipality served by a qualifying medium hub airport.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-10
"Service period"
Sec. 10. As used in this chapter, "service period" means a period beginning March 1 in a year immediately preceding an assessment

date and ending on February 28 in the year containing an assessment date.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-11
"Taxpayer"
Sec. 11. As used in this chapter, "taxpayer" means a business entity that is liable under IC 6-1.1-2-4, as applied under IC 6-1.1-3 or IC 6-1.1-8, for ad valorem property taxes on abatement property.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-12
Deduction; service to underserved airports
Sec. 12. A taxpayer is entitled to a deduction from the assessed value of abatement property that is used to provide intrastate airline service between locations described in section 6(1)(A) of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-13
Deduction; service not involving underserved airports; limitations
Sec. 13. A taxpayer is entitled to a deduction from the assessed value of abatement property used to provide intrastate airline service between at least two (2) locations described in section 6(1)(B) of this chapter only if the same or another taxpayer provides intrastate airline service between locations described in section 6(1)(A) of this chapter during the same service period.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-14
Amount of deduction; ground time
Sec. 14. The deduction applies to ad valorem property taxes calculated using aircraft ground times. The amount of a deduction available under section 12 or 13 of this chapter is equal to the product of:
(1) one hundred percent (100%) of the assessed value of the abatement property; multiplied by
(2) with respect to the ground time determined for purposes of calculating ad valorem property taxes for the aircraft, the quotient of:
(A) the ground time that immediately precedes a flight to an Indiana destination; divided by
(B) the total ground time.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-15
Limitations; weekly service requirements; service to underserved airports
Sec. 15. (a) Any part of an ad valorem property tax assessment attributable to ground times during a week:         (1) in which the requirements of section 6(2) of this chapter are not met; and
(2) for which noncompliance is not waived under section 16 of this chapter;
may not be deducted under section 12 or 13 of this chapter.
(b) Any part of an ad valorem property tax assessment attributable to ground times during a week in which intrastate air service described in section 6(1)(A) of this chapter is not also available may not be deducted under section 13 of this chapter.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-16
Weekly service requirements; waiver
Sec. 16. Based on:
(1) extraordinary circumstances that prevent a taxpayer from using abatement property to meet the requirements under section 6(2) of this chapter; or
(2) the start-up of service after the beginning of a service period;
the airport operator of the airports (other than a qualifying medium hub airport) that were directly affected by reduced service may waive compliance with section 6(2) of this chapter during all or part of the period in which the circumstances preventing regular service occurred. A taxpayer shall be treated as in compliance with section 6(2) of this chapter to the extent that compliance with the provision is waived under this section.
As added by P.L.224-2003, SEC.279.

IC 6-1.1-12.3-17
Claiming deduction
Sec. 17. To qualify for the deduction, the taxpayer must claim the deduction, in the manner prescribed by the department of local government finance, on the taxpayer's personal property tax return filed under IC 6-1.1-3 or IC 6-1.1-8 (or an amended return filed within the time allowed under this article) for the abatement property to which the deduction applies.
As added by P.L.224-2003, SEC.279.



CHAPTER 12.4. INVESTMENT DEDUCTION

IC 6-1.1-12.4-1
"Official"
Sec. 1. For purposes of this chapter, "official" means:
(1) a county auditor;
(2) a county assessor; or
(3) a township assessor.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-2
Applicability of deduction entitlement; calculation of deduction amount; filing requirements; adjustments
Sec. 2. (a) For purposes of this section, an increase in the assessed value of real property is determined in the same manner that an increase in the assessed value of real property is determined for purposes of IC 6-1.1-12.1.
(b) This subsection applies only to a development, redevelopment, or rehabilitation that is first assessed after March 1, 2005, and before March 2, 2009. Except as provided in subsection (h) and sections 4, 5, and 8 of this chapter, an owner of real property that:
(1) develops, redevelops, or rehabilitates the real property; and
(2) creates or retains employment from the development, redevelopment, or rehabilitation;
is entitled to a deduction from the assessed value of the real property.
(c) The deduction under this section is first available in the year in which the increase in assessed value resulting from the development, redevelopment, or rehabilitation occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to real property located in a county for a particular year equals the lesser of:
(1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the development, rehabilitation, or redevelopment; multiplied by
(B) the percentage from the following table:
YEAR OF DEDUCTION     PERCENTAGE
1st    75%
2nd    50%
3rd    25%
(d) A property owner that qualifies for the deduction under this section must file a notice to claim the deduction in the manner prescribed by the department of local government finance under rules adopted by the department of local government finance under IC 4-22-2 to implement this chapter. The township assessor shall:
(1) inform the county auditor of the real property eligible for the deduction as contained in the notice filed by the taxpayer under this subsection; and
(2) inform the county auditor of the deduction amount.     (e) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(f) The amount of the deduction determined under subsection (c)(2) is adjusted to reflect the percentage increase or decrease in assessed valuation that results from:
(1) a general reassessment of real property under IC 6-1.1-4-4; or
(2) an annual adjustment under IC 6-1.1-4-4.5.
(g) If an appeal of an assessment is approved that results in a reduction of the assessed value of the real property, the amount of the deduction under this section is adjusted to reflect the percentage decrease that results from the appeal.
(h) The deduction under this section does not apply to a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-3 Version a
Eligibility; deduction amount; period of deduction; deduction claim; limitations
Note: This version of section amended by P.L.154-2006, SEC.37. See also following version of this section amended by P.L.169-2006, SEC.7.
Sec. 3. (a) For purposes of this section, an increase in the assessed value of personal property is determined in the same manner that an increase in the assessed value of new manufacturing equipment is determined for purposes of IC 6-1.1-12.1.
(b) This subsection applies only to personal property that the owner purchases after March 1, 2005, and before March 2, 2009. Except as provided in sections 4, 5, and 8 of this chapter, an owner that purchases personal property other than inventory (as defined in 50 IAC 4.2-5-1, as in effect on January 1, 2005) that:
(1) was never before used by its owner for any purpose in Indiana; and
(2) creates or retains employment;
is entitled to a deduction from the assessed value of the personal property.
(c) The deduction under this section is first available in the year in which the increase in assessed value resulting from the purchase of the personal property occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to personal property located in a county for a particular year equals the lesser of:
(1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the purchase of the personal property; multiplied by
(B) the percentage from the following table:     YEAR OF DEDUCTION     PERCENTAGE
1st    75%
2nd    50%
3rd    25%
(d) If an appeal of an assessment is approved that results in a reduction of the assessed value of the personal property, the amount of the deduction is adjusted to reflect the percentage decrease that results from the appeal.
(e) A property owner must claim the deduction under this section on the owner's annual personal property tax return. The township assessor shall:
(1) identify the personal property eligible for the deduction to the county auditor; and
(2) inform the county auditor of the deduction amount.
(f) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(g) The deduction under this section does not apply to personal property at a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8. Amended by P.L.154-2006, SEC.37.

IC 6-1.1-12.4-3 Version b
Applicability of personal property deduction entitlement; calculation of deduction amount; filing requirements
Note: This version of section amended by P.L.169-2006, SEC.7. See also preceding version of this section amended by P.L.154-2006, SEC.37.
Sec. 3. (a) For purposes of this section, an increase in the assessed value of personal property is determined in the same manner that an increase in the assessed value of new manufacturing equipment is determined for purposes of IC 6-1.1-12.1.
(b) This subsection applies only to personal property that the owner purchases after March 1, 2005, and before March 2, 2009. Except as provided in sections 4, 5, and 8 of this chapter, an owner that purchases personal property other than inventory (as defined in 50 IAC 4.2-5-1, as in effect on January 1, 2005) that:
(1) was never before used by its owner for any purpose in Indiana; and
(2) creates or retains employment;
is entitled to a deduction from the assessed value of the personal property.
(c) The deduction under this section is first available in the year in which the increase in assessed value resulting from the purchase of the personal property occurs and continues for the following two (2) years. The amount of the deduction that a property owner may receive with respect to personal property located in a county for a particular year equals the lesser of:         (1) two million dollars ($2,000,000); or
(2) the product of:
(A) the increase in assessed value resulting from the purchase of the personal property; multiplied by
(B) the percentage from the following table:
YEAR OF DEDUCTION     PERCENTAGE
1st    75%
2nd    50%
3rd    25%
(d) If an appeal of an assessment is approved that results in a reduction of the assessed value of the personal property, the amount of the deduction is adjusted to reflect the percentage decrease that results from the appeal.
(e) A property owner must claim the deduction under this section on the owner's annual personal property tax return. The township assessor shall:
(1) identify the personal property eligible for the deduction to the county auditor; and
(2) inform the county auditor of the deduction amount.
(f) The county auditor shall:
(1) make the deductions; and
(2) notify the county property tax assessment board of appeals of all deductions approved;
under this section.
(g) The deduction under this section does not apply to a facility listed in IC 6-1.1-12.1-3(e).
As added by P.L.193-2005, SEC.8. Amended by P.L.169-2006, SEC.7.

IC 6-1.1-12.4-4
Ineligibility of real and personal property located in allocation area
Sec. 4. A property owner may not receive a deduction under this chapter with respect to real property or personal property located in an allocation area (as defined in IC 6-1.1-21.2-3).
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-5
Additional deductions for property prohibited
Sec. 5. A property owner that qualifies for a deduction for a year under this chapter and another statute with respect to the same:
(1) real property development, redevelopment, or rehabilitation; or
(2) personal property purchase;
may not receive a deduction under both statutes for the development, redevelopment, rehabilitation, or purchase for that year.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-6
Official review of job creation and job retention criteria; notice of hearing      Sec. 6. An official may:
(1) review the creation or retention of employment from:
(A) the development, redevelopment, or rehabilitation of real property; or
(B) the purchase of personal property;
that qualifies a property owner for a deduction under this chapter;
(2) determine whether the creation or retention of employment described in subdivision (1) has occurred; and
(3) if the official determines under subdivision (2) that:
(A) the creation or retention of employment described in subdivision (1) has not occurred; and
(B) the failure to create or retain employment was not caused by factors beyond the control of the property owner (such as declines in demand for the property owner's products or services);
mail a written notice to the property owner of a hearing on the termination of the deduction under this chapter.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-7
Notice of hearing requirements
Sec. 7. The written notice under section 6(3) of this chapter must include the following:
(1) An explanation of the reasons for the determination that the creation or retention of employment described in section 6(1) of this chapter has not occurred.
(2) The date, time, and place of a hearing to be conducted:
(A) by the official; and
(B) not more than thirty (30) days after the date of the notice under section 6(3) of this chapter;
to further consider the property owner's creation or retention of employment as described in section 6(1) of this chapter.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-8
Hearing requirements; termination of deduction
Sec. 8. On the date specified in the notice described in section 6(3) of this chapter, the official shall conduct a hearing for the purpose of further considering the property owner's creation or retention of employment as described in section 6(1) of this chapter. Based on the information presented at the hearing by the property owner and other interested parties, the official shall determine whether the property owner has made reasonable efforts to create or retain employment as described in section 6(1) of this chapter and whether any failure to create or retain employment was caused by factors beyond the control of the property owner. If the official determines that the property owner has not made reasonable efforts to create or retain employment, the official shall determine that the property owner's deduction under this chapter is terminated. If the official terminates

the deduction, the deduction does not apply to:
(1) the next installment of property taxes owed by the property owner; or
(2) any subsequent installment of property taxes.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-9
Notice of termination
Sec. 9. If an official terminates a deduction under section 8 of this chapter:
(1) the official shall immediately mail a certified copy of the determination to:
(A) the property owner; and
(B) if the determination is made by the county assessor or the township assessor, the county auditor;
(2) the county auditor shall:
(A) remove the deduction from the tax duplicate; and
(B) notify the county treasurer of the termination of the deduction; and
(3) if the official's determination to terminate the deduction occurs after the county treasurer has mailed the statement required by IC 6-1.1-22-8, the county treasurer shall immediately mail the property owner a revised statement that reflects the termination of the deduction.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-10
Appeal of termination
Sec. 10. A property owner whose deduction is terminated under section 8 of this chapter may appeal the official's decision by filing a complaint in the office of the clerk of the circuit or superior court together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. The court shall:
(1) hear an appeal under this section promptly without a jury; and
(2) determine the appeal not later than thirty (30) days after the date of the filing of the appeal.
The judgment of the court is final and conclusive unless an appeal is taken as in other civil actions.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-11
Taxes not due while appeal pending
Sec. 11. If an appeal under section 10 of this chapter is pending, the taxes resulting from the termination of the deduction are not due until after the appeal is finally adjudicated and the termination of the deduction is finally determined.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-12 Change of ownership
Sec. 12. If ownership of the real property or new personal property changes, the deduction under this chapter continues to apply to the real property or personal property, and the amount of deduction is the product of:
(1) the percentage under section 2(c)(2)(B) or 3(c)(2)(B) of this chapter that would have applied if the ownership of the property had not changed; multiplied by
(2) the assessed value of the real property or personal property for the year the new owner qualifies for the deduction.
As added by P.L.193-2005, SEC.8.

IC 6-1.1-12.4-13
Department of local government finance rulemaking
Sec. 13. The department of local government finance shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.193-2005, SEC.8.



CHAPTER 13. REVIEW OF CURRENT ASSESSMENTS BY COUNTY PROPERTY TAX ASSESSMENT BOARD OF APPEALS

IC 6-1.1-13-1
Powers of board; notice of review
Sec. 1. The powers granted to each county property tax assessment board of appeals under this chapter apply only to the tangible property assessments made with respect to the last preceding assessment date. Before a county property tax assessment board of appeals changes any valuation or adds any tangible property and the value of it to a return or the assessment rolls under this chapter, the board shall give prior notice by mail to the taxpayer. The notice must state a time when and place where the taxpayer may appear before the board. The time stated in the notice must be at least ten (10) days after the date the notice is mailed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.60.



CHAPTER 14. REVIEW OF ASSESSMENTS BY THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.1-14-1 Repealed
(Repealed by P.L.37-1992, SEC.10.)



CHAPTER 15. PROCEDURES FOR REVIEW AND APPEAL OF ASSESSMENT AND CORRECTION OF ERRORS

IC 6-1.1-15-1
Review by county board; informal preliminary conference; hearing; notice to county auditor
Sec. 1. (a) A taxpayer may obtain a review by the county property tax assessment board of appeals of a county or township official's action with respect to the assessment of the taxpayer's tangible property if the official's action requires the giving of notice to the taxpayer. At the time that notice is given to the taxpayer, the taxpayer shall also be informed in writing of:
(1) the opportunity for review under this section, including an informal preliminary conference with the county or township official referred to in this subsection; and
(2) the procedures the taxpayer must follow in order to obtain review under this section.
(b) In order to appeal an assessment effective for the assessment date that applies to property taxes first due and payable in the current calendar year:
(1) the taxpayer must request in writing a preliminary conference with the county or township official referred to in subsection (a) not later than forty-five (45) days after notice of a change in the assessment for the current calendar year is given to the taxpayer; or
(2) if the current year is:
(A) before 2010 and a notice of a change in assessment is not given to the taxpayer, the taxpayer must request in writing a preliminary conference with the county or township official referred to in subsection (a) on or before May 10 of the year in which the assessment date occurs; and
(B) if the current calendar year is a calendar year after 2009, not later than forty-five (45) days after notice of the statement under IC 6-1.1-17-3.
The preliminary conference required under this subsection is a prerequisite to a review by the county property tax assessment board of appeals under subsection (i).
(c) A change in an assessment made as a result of an appeal filed:
(1) in the same year that notice of a change in the assessment is given to the taxpayer; and
(2) after the time prescribed in subsection (b);
becomes effective for the next assessment date.
(d) A taxpayer may appeal a current real property assessment in a year even if the taxpayer has not received a notice of assessment in the year. If an appeal is filed on or before May 10 of a year in which the taxpayer has not received notice of assessment, a change in the assessment resulting from the appeal is effective for the most recent assessment date. If the appeal is filed after May 10, the change becomes effective for the next assessment date.     (e) The written request for a preliminary conference that is required under subsection (b) must include the following information:
(1) The name of the taxpayer.
(2) The address and parcel or key number of the property.
(3) The address and telephone number of the taxpayer.
(f) The county or township official referred to in subsection (a) shall, not later than thirty (30) days after the receipt of a written request for a preliminary conference, attempt to hold a preliminary conference with the taxpayer to resolve as many issues as possible by:
(1) discussing the specifics of the taxpayer's reassessment;
(2) reviewing the taxpayer's property record card;
(3) explaining to the taxpayer how the reassessment was determined;
(4) providing to the taxpayer information about the statutes, rules, and guidelines that govern the determination of the reassessment;
(5) noting and considering objections of the taxpayer;
(6) considering all errors alleged by the taxpayer; and
(7) otherwise educating the taxpayer about:
(A) the taxpayer's reassessment;
(B) the reassessment process; and
(C) the reassessment appeal process.
Not later than ten (10) days after the conference, the county or township official referred to in subsection (a) shall forward to the county auditor and the county property tax assessment board of appeals the results of the conference on a form prescribed by the department of local government finance that must be completed and signed by the taxpayer and the official. The official and the taxpayer shall each retain a copy of the form for their records.
(g) The form submitted to the county property tax assessment board of appeals under subsection (f) must specify the following:
(1) The physical characteristics of the property in issue that bear on the assessment determination.
(2) All other facts relevant to the assessment determination.
(3) A list of the reasons the taxpayer believes that the assessment determination by the county or township official referred to in subsection (a) is incorrect.
(4) An indication of the agreement or disagreement by the official with each item listed under subdivision (3).
(5) The reasons the official believes that the assessment determination is correct.
(h) If after the conference there are no items listed on the form submitted to the county property tax assessment board of appeals under subsection (f) on which there is disagreement:
(1) the county or township official referred to in subsection (a) shall give notice to the taxpayer, the county property tax assessment board of appeals, and the county assessor of the assessment in the amount agreed to by the taxpayer and the

official; and
(2) the county property tax assessment board of appeals may reserve the right to change the assessment under IC 6-1.1-13.
(i) If after the conference there are items listed in the form submitted under subsection (f) on which there is disagreement, the county property tax assessment board of appeals shall hold a hearing. The taxpayer and county or township official whose original determination is under review are parties to the proceeding before the board of appeals. Except as provided in subsections (k) and (l), the hearing must be held not later than ninety (90) days after the official's receipt of the taxpayer's written request for a preliminary conference under subsection (b). The taxpayer may present the taxpayer's reasons for disagreement with the assessment. The county or township official referred to in subsection (a) must present the basis for the assessment decision on these items to the board of appeals at the hearing and the reasons the taxpayer's appeal should be denied on those items. The board of appeals shall have a written record of the hearing and prepare a written statement of findings and a decision on each item not later than sixty (60) days after the hearing, except as provided in subsections (k) and (l).
(j) If the township assessor does not attempt to hold a preliminary conference, the taxpayer may file a request in writing with the county assessor for a hearing before the property tax assessment board of appeals. If the board determines that the county or township official referred to in subsection (a) did not attempt to hold a preliminary conference, the board shall hold a hearing. The taxpayer and the county or township official whose original determination is under review are parties to the proceeding before the board of appeals. The hearing must be held not later than ninety (90) days after the receipt by the board of appeals of the taxpayer's hearing request under this subsection. The requirements of subsection (i) with respect to:
(1) participation in the hearing by the taxpayer and the township assessor or county assessor; and
(2) the procedures to be followed by the county board;
apply to a hearing held under this subsection.
(k) This subsection applies to a county having a population of more than three hundred thousand (300,000). In the case of a petition filed after December 31, 2000, the county property tax assessment board of appeals shall:
(1) hold its hearing not later than one hundred eighty (180) days instead of ninety (90) days after the filing of the petition; and
(2) have a written record of the hearing and prepare a written statement of findings and a decision on each item not later than one hundred twenty (120) days after the hearing.
(l) This subsection applies to a county having a population of three hundred thousand (300,000) or less. With respect to an appeal of a real property assessment that takes effect on the assessment date on which a general reassessment of real property takes effect under IC 6-1.1-4-4, the county property tax assessment board of appeals shall:         (1) hold its hearing not later than one hundred eighty (180) days instead of ninety (90) days after the filing of the petition; and
(2) have a written record of the hearing and prepare a written statement of findings and a decision on each item not later than one hundred twenty (120) days after the hearing.
(m) The county property tax assessment board of appeals:
(1) may not require a taxpayer to file documentary evidence or summaries of statements of testimonial evidence before the hearing required under subsection (i) or (j); and
(2) may amend the form submitted under subsection (f) if the board determines that the amendment is warranted.
(n) Upon receiving a request for a preliminary conference under subsection (b), the county or township official referred to in subsection (a) shall notify the county auditor in writing that the assessment is under appeal. With respect to an appeal of the assessment of real property or personal property filed after June 30, 2005, the notice must include the appellant's name and address, the assessed value of the appealed items for the assessment date immediately preceding the assessment date for which the appeal was filed, and the assessed value of the appealed items on the most recent assessment date. If the county auditor determines that the assessed value of the appealed items constitutes at least one percent (1%) of the total gross certified assessed value of a particular taxing unit for the assessment date immediately preceding the assessment date for which the appeal was filed, the county auditor shall send a copy of the notice to the affected taxing unit. Failure of the county auditor to send a copy of the notice to the affected taxing unit does not affect the validity of the appeal or delay the appeal.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.70, SEC.1; P.L.74-1987, SEC.10; P.L.41-1993, SEC.11; P.L.6-1997, SEC.71; P.L.198-2001, SEC.41; P.L.178-2002, SEC.18; P.L.1-2004, SEC.13 and P.L.23-2004, SEC.14; P.L.199-2005, SEC.6; P.L.162-2006, SEC.2.



CHAPTER 16. LIMITATIONS ON THE POWERS OF OFFICIALS AND BOARDS TO CHANGE PERSONAL PROPERTY ASSESSMENTS

IC 6-1.1-16-1
Notice; time requirements; appeal of preliminary determination
Sec. 1. (a) Except as provided in section 2 of this chapter, an assessing official, county assessor, or county property tax assessment board of appeals may not change the assessed value claimed by a taxpayer on a personal property return unless the assessing official, county assessor, or county property tax assessment board of appeals takes the action and gives the notice required by IC 6-1.1-3-20 within the following time periods:
(1) A township or county assessing official must make a change in the assessed value and give the notice of the change on or before the latter of:
(A) September 15 of the year for which the assessment is made; or
(B) four (4) months from the date the personal property return is filed if the return is filed after May 15 of the year for which the assessment is made.
(2) A county assessor or county property tax assessment board of appeals must make a change in the assessed value, including the final determination by the board of an assessment changed by a township or county assessing official, or county property tax assessment board of appeals, and give the notice of the change on or before the latter of:
(A) October 30 of the year for which the assessment is made; or
(B) five (5) months from the date the personal property return is filed if the return is filed after May 15 of the year for which the assessment is made.
(3) The department of local government finance must make a preliminary change in the assessed value and give the notice of the change on or before the latter of:
(A) October 1 of the year immediately following the year for which the assessment is made; or
(B) sixteen (16) months from the date the personal property return is filed if the return is filed after May 15 of the year for which the assessment is made.
(b) Except as provided in section 2 of this chapter, if an assessing official, a county assessor, or a county property tax assessment board of appeals fails to change an assessment and give notice of the change within the time prescribed by this section, the assessed value claimed by the taxpayer on the personal property return is final.
(c) This section does not limit the authority of a county auditor to correct errors in a tax duplicate under IC 6-1.1-15-12.
(d) This section does not apply if the taxpayer:
(1) fails to file a personal property return which substantially complies with the provisions of this article and the regulations

of the department of local government finance; or
(2) files a fraudulent personal property return with the intent to evade the payment of property taxes.
(e) A taxpayer may appeal a preliminary determination of the department of local government finance under subsection (a)(3) to the Indiana board. An appeal under this subdivision shall be conducted in the same manner as an appeal under IC 6-1.1-15-4 through IC 6-1.1-15-8. A preliminary determination that is not appealed under this subsection is a final unappealable order of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.4; P.L.6-1997, SEC.78; P.L.90-2002, SEC.144.

IC 6-1.1-16-2
Failure to meet notice and time requirements; petition for review
Sec. 2. (a) If a county property tax assessment board of appeals fails to change an assessed value claimed by a taxpayer on a personal property return and give notice of the change within the time prescribed in section 1(a)(2) of this chapter, the township assessor or the county assessor may file a petition for review of the assessment by the Indiana board. The township assessor or the county assessor must file the petition for review in the manner provided in IC 6-1.1-15-3(c). The time period for filing the petition begins to run on the last day that the county board is permitted to act on the assessment under section 1(a)(2) of this chapter as though the board acted and gave notice of its action on that day.
(b) Notwithstanding section 1(a)(3) of this chapter, the department of local government finance shall reassess tangible property when an appealed assessment of the property is remanded to the board under IC 6-1.1-15-8.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.79; P.L.90-2002, SEC.145.

IC 6-1.1-16-3
Special session of board of appeals; expenses
Sec. 3. (a) If a county property tax assessment board of appeals is unable to take action on an assessment within the time period prescribed in section 1(a)(2) of this chapter because the board is no longer in session, the board shall file with the department of local government finance a written petition requesting permission to conduct a special session for the purpose of reviewing the assessment within the required time period. If the department of local government finance approves the petition, it shall specify:
(1) the number of session days granted to the county property tax assessment board of appeals; and
(2) the termination date of the special session.
(b) The county auditor shall pay the expenses and per diem allowances resulting from the special session. The county auditor shall draw warrants for these items on county funds not otherwise appropriated, without further appropriations being required for the

disbursements.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.74-1987, SEC.16; P.L.6-1997, SEC.80; P.L.90-2002, SEC.146.

IC 6-1.1-16-4
Application of chapter; conflicting provisions
Sec. 4. The provisions of this chapter do not extend the period within which an assessment or change in an assessment may be made. If a shorter period for action and notice is provided elsewhere in this article, that provision controls. However, if any other conflict exists between the provisions of this chapter and the other provisions of this article, the provisions of this chapter control with respect to assessment adjustments.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 17. PROCEDURES FOR FIXING AND REVIEWING BUDGETS, TAX RATES, AND TAX LEVIES

IC 6-1.1-17-0.5
Exclusions from tax duplicate; county auditor reduction of assessed value
Sec. 0.5. (a) For purposes of this section, "assessed value" has the meaning set forth in IC 6-1.1-1-3(a).
(b) The county auditor may exclude and keep separate on the tax duplicate for taxes payable in a calendar year the assessed value of tangible property that meets the following conditions:
(1) The assessed value of the property is at least nine percent (9%) of the assessed value of all tangible property subject to taxation by a taxing unit.
(2) The property is or has been part of a bankruptcy estate that is subject to protection under the federal bankruptcy code.
(3) The owner of the property has discontinued all business operations on the property.
(4) There is a high probability that the taxpayer will not pay property taxes due on the property in the following year.
(c) This section does not limit, restrict, or reduce in any way the property tax liability on the property.
(d) For each taxing unit located in the county, the county auditor may reduce for a calendar year the taxing unit's assessed value that is certified to the department of local government finance under section 1 of this chapter and used to set tax rates for the taxing unit for taxes first due and payable in the immediately succeeding calendar year. The county auditor may reduce a taxing unit's assessed value under this subsection only to enable the taxing unit to absorb the effects of reduced property tax collections in the immediately succeeding calendar year that are expected to result from successful appeals of the assessed value of property located in the taxing unit. The county auditor shall keep separately on the tax duplicate the amount of any reductions made under this subsection. The maximum amount of the reduction authorized under this subsection is determined under subsection (e).
(e) The amount of the reduction in a taxing unit's assessed value for a calendar year under subsection (d) may not exceed the lesser of:
(1) two percent (2%) of the assessed value of tangible property subject to assessment in the taxing unit in that calendar year; or
(2) the total amount of reductions in the assessed value of tangible property subject to assessment in the taxing unit that:
(A) applied for the assessment date in the immediately preceding year; and
(B) resulted from successful appeals of the assessed value of the property.
(f) The amount of a reduction under subsection (d) may not be offered in a proceeding before the:
(1) county property tax assessment board of appeals;         (2) Indiana board; or
(3) Indiana tax court;
as evidence that a particular parcel has been improperly assessed.
As added by P.L.291-2001, SEC.206. Amended by P.L.154-2006, SEC.41.



CHAPTER 18. LIMITATIONS ON PROPERTY TAX RATES AND APPROPRIATIONS

IC 6-1.1-18-1
Budget, tax rate, and tax levy; exceeding amount published
Sec. 1. When fixing a budget, tax rate, and tax levy under IC 6-1.1-17-5, the officers of a political subdivision may not fix a budget or tax levy which exceeds the amount published by the political subdivision. The portion of a budget or tax levy which exceeds the published amount is void.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.33-1994, SEC.2.

IC 6-1.1-18-2
Maximum state tax rate
Sec. 2. The state may not impose a tax rate on tangible property in excess of thirty-three hundredths of one cent ($0.0033) on each one hundred dollars ($100) of assessed valuation. The state tax rate is not subject to review by county boards of tax adjustment or county auditors. This section does not apply to political subdivisions of the state.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.81.

IC 6-1.1-18-3
Maximum political subdivision tax rate
Sec. 3. (a) Except as provided in subsection (b), the sum of all tax rates for all political subdivisions imposed on tangible property within a political subdivision may not exceed:
(1) forty-one and sixty-seven hundredths cents ($0.4167) on each one hundred dollars ($100) of assessed valuation in territory outside the corporate limits of a city or town; or
(2) sixty-six and sixty-seven hundredths cents ($0.6667) on each one hundred dollars ($100) of assessed valuation in territory inside the corporate limits of a city or town.
(b) The proper officers of a political subdivision shall fix tax rates which are sufficient to provide funds for the purposes itemized in this subsection. The portion of a tax rate fixed by a political subdivision shall not be considered in computing the tax rate limits prescribed in subsection (a) if that portion is to be used for one (1) of the following purposes:
(1) To pay the principal or interest on a funding, refunding, or judgment funding obligation of the political subdivision.
(2) To pay the principal or interest on an outstanding obligation issued by the political subdivision if notice of the sale of the obligation was published before March 9, 1937.
(3) To pay the principal or interest upon:
(A) an obligation issued by the political subdivision to meet an emergency which results from a flood, fire, pestilence,

war, or any other major disaster; or
(B) a note issued under IC 36-2-6-18, IC 36-3-4-22, IC 36-4-6-20, or IC 36-5-2-11 to enable a city, town, or county to acquire necessary equipment or facilities for municipal or county government.
(4) To pay the principal or interest upon an obligation issued in the manner provided in IC 6-1.1-20-3 (before its repeal) or IC 6-1.1-20-3.1 through IC 6-1.1-20-3.2.
(5) To pay a judgment rendered against the political subdivision.
(6) To meet the requirements of the family and children's fund for child services (as defined in IC 12-19-7-1).
(7) To meet the requirements of the county hospital care for the indigent fund.
(8) To meet the requirements of the children's psychiatric residential treatment services fund for children's psychiatric residential treatment services (as defined in IC 12-19-7.5-1).
(c) Except as otherwise provided in IC 6-1.1-19, IC 6-1.1-18.5, IC 20-45, or IC 20-46, a county board of tax adjustment, a county auditor, or the department of local government finance may review the portion of a tax rate described in subsection (b) only to determine if it exceeds the portion actually needed to provide for one (1) of the purposes itemized in that subsection.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.10; P.L.16-1986, SEC.3; P.L.37-1988, SEC.7; P.L.36-1994, SEC.2; P.L.25-1995, SEC.27; P.L.273-1999, SEC.53; P.L.273-1999, SEC.54; P.L.90-2002, SEC.160; P.L.224-2003, SEC.84; P.L.2-2006, SEC.41.

IC 6-1.1-18-4
Appropriations not to exceed budget
Sec. 4. Except as otherwise provided in this chapter, the proper officers of a political subdivision shall appropriate funds in such a manner that the expenditures for a year do not exceed its budget for that year as finally determined under this article.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-5
Proposed additional appropriations; public hearing
Sec. 5. (a) If the proper officers of a political subdivision desire to appropriate more money for a particular year than the amount prescribed in the budget for that year as finally determined under this article, they shall give notice of their proposed additional appropriation. The notice shall state the time and place at which a public hearing will be held on the proposal. The notice shall be given once in accordance with IC 5-3-1-2(b).
(b) If the additional appropriation by the political subdivision is made from a fund that receives:
(1) distributions from the motor vehicle highway account established under IC 8-14-1-1 or the local road and street

account established under IC 8-14-2-4; or
(2) revenue from property taxes levied under IC 6-1.1;
the political subdivision must report the additional appropriation to the department of local government finance. If the additional appropriation is made from a fund described under this subsection, subsections (f), (g), (h), and (i) apply to the political subdivision.
(c) However, if the additional appropriation is not made from a fund described under subsection (b), subsections (f), (g), (h), and (i) do not apply to the political subdivision. Subsections (f), (g), (h), and (i) do not apply to an additional appropriation made from the cumulative bridge fund if the appropriation meets the requirements under IC 8-16-3-3(c).
(d) A political subdivision may make an additional appropriation without approval of the department of local government finance if the additional appropriation is made from a fund that is not described under subsection (b). However, the fiscal officer of the political subdivision shall report the additional appropriation to the department of local government finance.
(e) After the public hearing, the proper officers of the political subdivision shall file a certified copy of their final proposal and any other relevant information to the department of local government finance.
(f) When the department of local government finance receives a certified copy of a proposal for an additional appropriation under subsection (e), the department shall determine whether sufficient funds are available or will be available for the proposal. The determination shall be made in writing and sent to the political subdivision not more than fifteen (15) days after the department of local government finance receives the proposal.
(g) In making the determination under subsection (f), the department of local government finance shall limit the amount of the additional appropriation to revenues available, or to be made available, which have not been previously appropriated.
(h) If the department of local government finance disapproves an additional appropriation under subsection (f), the department shall specify the reason for its disapproval on the determination sent to the political subdivision.
(i) A political subdivision may request a reconsideration of a determination of the department of local government finance under this section by filing a written request for reconsideration. A request for reconsideration must:
(1) be filed with the department of local government finance within fifteen (15) days of the receipt of the determination by the political subdivision; and
(2) state with reasonable specificity the reason for the request.
The department of local government finance must act on a request for reconsideration within fifteen (15) days of receiving the request.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.46, SEC.2; P.L.69-1983, SEC.5; P.L.57-1991, SEC.1; P.L.17-1995, SEC.4; P.L.90-2002, SEC.161.
IC 6-1.1-18-6
Transfer of money from one budget classification to another
Sec. 6. (a) The proper officers of a political subdivision may transfer money from one major budget classification to another within a department or office if:
(1) they determine that the transfer is necessary;
(2) the transfer does not require the expenditure of more money than the total amount set out in the budget as finally determined under this article; and
(3) the transfer is made at a regular public meeting and by proper ordinance or resolution.
(b) A transfer may be made under this section without notice and without the approval of the department of local government finance.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1991, SEC.2; P.L.90-2002, SEC.162; P.L.173-2003, SEC.7 and P.L.256-2003, SEC.16.

IC 6-1.1-18-6.5
Volunteer firefighting purposes; expenditures
Sec. 6.5. Monies raised by taxes levied by a political subdivision and budgeted for volunteer firefighting contracts and purposes, if appropriated and spent by that political subdivision, shall be appropriated and spent for those purposes only.
As added by Acts 1979, P.L.58, SEC.1.

IC 6-1.1-18-7
Insurance funds; appropriations
Sec. 7. Notwithstanding the other provisions of this chapter, the fiscal officer of a political subdivision may appropriate funds received from an insurance company if:
(1) the funds are received as a result of damage to property of the political subdivision; and
(2) the funds are appropriated for the purpose of repairing or replacing the damaged property.
However, this section applies only if the funds are in fact expended to repair or replace the property within the twelve (12) month period after they are received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.173-2003, SEC.8.

IC 6-1.1-18-7.5
Appropriation of state and federal grant funds
Sec. 7.5. Notwithstanding any other law, the appropriating body of a political subdivision may appropriate any funds received as a grant from the state or the federal government without using the additional appropriation procedures under section 5 of this chapter, if the funds are provided or designated by the state or the federal government as a reimbursement of an expenditure made by the political subdivision.
As added by P.L.15-2005, SEC.1.
IC 6-1.1-18-8
Expenditure of state funds by political subdivisions; conditions
Sec. 8. (a) Except as provided in subsections (b) and (c) of this section, a political subdivision may not expend any funds which it has received from the state and which it is required to include in its budget estimate under IC 1971, 6-1.1-17-2 unless:
(1) the funds have been included in a budget estimate by the political subdivision; and
(2) the funds have been appropriated by the proper officers of the political subdivision in the amounts and for the specific purposes for which they may be used.
(b) The county council shall appropriate funds for the operation of the county highway department for the entire ensuing budget year for which annual appropriations are being made. The appropriation shall be for an amount which is not less than the greater of:
(1) seventy-five percent (75%) of the total estimated to be in the highway fund in the ensuing budget year; or
(2) ninety-nine percent (99%) of the total estimated to be in the highway fund in the ensuing budget year if the county commissioners file with the county council a four (4) year plan for the construction and improvement of county highways and a one (1) year plan for the maintenance and repair of the county highways.
(c) In the event of a casualty, accident, or extraordinary emergency, the proper officers of a political subdivision may use state funds to make an additional appropriation under section 5 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-9
Reappropriations from erroneous or excessive disbursements; refunds without appropriation
Sec. 9. Notwithstanding the other provisions of this chapter, the proper officer or officers of a political subdivision may:
(1) reappropriate money recovered from erroneous or excessive disbursements if the error and recovery are made within the current budget year; or
(2) refund, without appropriation, money erroneously received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.178-2002, SEC.26.

IC 6-1.1-18-10
Excessive appropriations; liability of officers; action for recovery
Sec. 10. (a) If the proper officers of a political subdivision make an appropriation for an item which exceeds the amount which they are permitted to appropriate under this chapter, they are guilty of malfeasance in office and are liable to the political subdivision in an amount equal to the sum of one hundred and twenty-five percent (125%) of the excess so appropriated and court cost.
(b) Upon the relation of a taxpayer who owns property which is subject to taxation by the political subdivision, the appropriate

prosecuting attorney shall initiate an action in the name of this state to recover the amount for which the proper officers of the political subdivision are liable under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-18-11
Conflicting provisions
Sec. 11. If there is a conflict between the provisions of this chapter and the provisions of IC 6-1.1-19, IC 6-1.1-18.5, IC 20-45, or IC 20-46, the provisions of IC 6-1.1-19, IC 6-1.1-18.5, IC 20-45, and IC 20-46 control with respect to the adoption of, review of, and limitations on budgets, tax rates, and tax levies.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.73-1983, SEC.11; P.L.2-2006, SEC.42.

IC 6-1.1-18-12
Adjustment of maximum tax rates after reassessment or annual adjustment
Sec. 12. (a) For purposes of this section, "maximum rate" refers to the maximum:
(1) property tax rate or rates; or
(2) special benefits tax rate or rates;
referred to in the statutes listed in subsection (d).
(b) The maximum rate for taxes first due and payable after 2003 is the maximum rate that would have been determined under subsection (e) for taxes first due and payable in 2003 if subsection (e) had applied for taxes first due and payable in 2003.
(c) The maximum rate must be adjusted:
(1) each time an annual adjustment of the assessed value of real property takes effect under IC 6-1.1-4-4.5; and
(2) each time a general reassessment of real property takes effect under IC 6-1.1-4-4.
(d) The statutes to which subsection (a) refers are:
(1) IC 8-10-5-17;
(2) IC 8-22-3-11;
(3) IC 8-22-3-25;
(4) IC 12-29-1-1;
(5) IC 12-29-1-2;
(6) IC 12-29-1-3;
(7) IC 12-29-3-6;
(8) IC 13-21-3-12;
(9) IC 13-21-3-15;
(10) IC 14-27-6-30;
(11) IC 14-33-7-3;
(12) IC 14-33-21-5;
(13) IC 15-1-6-2;
(14) IC 15-1-8-1;
(15) IC 15-1-8-2;
(16) IC 16-20-2-18;
(17) IC 16-20-4-27;         (18) IC 16-20-7-2;
(19) IC 16-22-14;
(20) IC 16-23-1-29;
(21) IC 16-23-3-6;
(22) IC 16-23-4-2;
(23) IC 16-23-5-6;
(24) IC 16-23-7-2;
(25) IC 16-23-8-2;
(26) IC 16-23-9-2;
(27) IC 16-41-15-5;
(28) IC 16-41-33-4;
(29) IC 20-46-2-3;
(30) IC 20-46-6-5;
(31) IC 20-49-2-10;
(32) IC 23-13-17-1;
(33) IC 23-14-66-2;
(34) IC 23-14-67-3;
(35) IC 36-7-13-4;
(36) IC 36-7-14-28;
(37) IC 36-7-15.1-16;
(38) IC 36-8-19-8.5;
(39) IC 36-9-6.1-2;
(40) IC 36-9-17.5-4;
(41) IC 36-9-27-73;
(42) IC 36-9-29-31;
(43) IC 36-9-29.1-15;
(44) IC 36-10-6-2;
(45) IC 36-10-7-7;
(46) IC 36-10-7-8;
(47) IC 36-10-7.5-19;
(48) IC 36-10-13-5;
(49) IC 36-10-13-7;
(50) IC 36-10-14-4;
(51) IC 36-12-7-7;
(52) IC 36-12-7-8;
(53) IC 36-12-12-10; and
(54) any statute enacted after December 31, 2003, that:
(A) establishes a maximum rate for any part of the:
(i) property taxes; or
(ii) special benefits taxes;
imposed by a political subdivision; and
(B) does not exempt the maximum rate from the adjustment under this section.
(e) The new maximum rate under a statute listed in subsection (d) is the tax rate determined under STEP SEVEN of the following STEPS:
STEP ONE: Determine the maximum rate for the political subdivision levying a property tax or special benefits tax under the statute for the year preceding the year in which the annual adjustment or general reassessment takes effect.         STEP TWO: Determine the actual percentage increase (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the year preceding the year the annual adjustment or general reassessment takes effect to the year that the annual adjustment or general reassessment takes effect.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first take effect.
STEP FOUR: Compute separately, for each of the calendar years determined in STEP THREE, the actual percentage increase (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value (before the adjustment, if any, under IC 6-1.1-4-4.5) of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(f) The department of local government finance shall compute the maximum rate allowed under subsection (e) and provide the rate to each political subdivision with authority to levy a tax under a statute listed in subsection (d).
As added by P.L.1-2004, SEC.20 and P.L.23-2004, SEC.21. Amended by P.L.78-2004, SEC.1; P.L.1-2005, SEC.87; P.L.2-2006, SEC.43; P.L.154-2006, SEC.45.

IC 6-1.1-18-13
School capital projects fund; adjustment for effects of reassessment
Sec. 13. (a) The maximum property tax rate levied under IC 20-46-6 by each school corporation for the school corporation's capital projects fund must be adjusted each time a general reassessment of property takes effect. The adjusted property tax rate becomes the new maximum property tax rate for the levy for property taxes first due and payable in each year:
(1) after the general reassessment for which the adjustment was made takes effect; and
(2) before the next general reassessment takes effect.
(b) The new maximum rate under this section is the tax rate determined under STEP SEVEN of the following formula:
STEP ONE: Determine the maximum rate for the school corporation for the year preceding the year in which the general reassessment takes effect.
STEP TWO: Determine the actual percentage increase (rounded

to the nearest one-hundredth percent (0.01%)) in the assessed value of the taxable property from the year preceding the year the general reassessment takes effect to the year that the general reassessment is effective.
STEP THREE: Determine the three (3) calendar years that immediately precede the ensuing calendar year and in which a statewide general reassessment of real property does not first become effective.
STEP FOUR: Compute separately, for each of the calendar years determined in STEP THREE, the actual percentage increase (rounded to the nearest one-hundredth percent (0.01%)) in the assessed value of the taxable property from the preceding year.
STEP FIVE: Divide the sum of the three (3) quotients computed in STEP FOUR by three (3).
STEP SIX: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP TWO percentage minus the STEP FIVE percentage.
STEP SEVEN: Determine the quotient of the STEP ONE tax rate divided by the sum of one (1) plus the STEP SIX percentage increase.
(c) The department of local government finance shall compute the maximum rate allowed under subsection (b) and provide the rate to each school corporation.
As added by P.L.2-2006, SEC.44.



CHAPTER 18.5. CIVIL GOVERNMENT PROPERTY TAX CONTROLS

IC 6-1.1-18.5-1
Definitions
Sec. 1. As used in this chapter:
"Ad valorem property tax levy for an ensuing calendar year" means the total property taxes imposed by a civil taxing unit for current property taxes collectible in that ensuing calendar year.
"Adopting county" means any county in which the county adjusted gross income tax is in effect.
"Civil taxing unit" means any taxing unit except a school corporation.
"Maximum permissible ad valorem property tax levy for the preceding calendar year" means the greater of:
(1) the remainder of:
(A) the civil taxing unit's maximum permissible ad valorem property tax levy for the calendar year immediately preceding the ensuing calendar year, as that levy was determined under section 3 of this chapter; minus
(B) one-half (1/2) of the remainder of:
(i) the civil taxing unit's maximum permissible ad valorem property tax levy referred to in clause (A); minus
(ii) the civil taxing unit's ad valorem property tax levy for the calendar year immediately preceding the ensuing calendar year referred to in subdivision (2); or
(2) the civil taxing unit's ad valorem property tax levy for the calendar year immediately preceding the ensuing calendar year, as that levy was determined by the department of local government finance in fixing the civil taxing unit's budget, levy, and rate for that preceding calendar year under IC 6-1.1-17, and after eliminating the effects of temporary excessive levy appeals and temporary adjustments made to the working maximum levy for the calendar year immediately preceding the ensuing calendar year, as determined by the department of local government finance.
"Taxable property" means all tangible property that is subject to the tax imposed by this article and is not exempt from the tax under IC 6-1.1-10 or any other law. For purposes of sections 2 and 3 of this chapter, the term "taxable property" is further defined in section 6 of this chapter.
"Unadjusted assessed value" means the assessed value of a civil taxing unit as determined by local assessing officials and the department of local government finance in a particular calendar year before the application of an annual adjustment under IC 6-1.1-4-4.5 for that particular calendar year or any calendar year since the last general reassessment preceding the particular calendar year.
As added by P.L.73-1983, SEC.1. Amended by P.L.198-2001, SEC.51; P.L.1-2004, SEC.21 and P.L.23-2004, SEC.22; P.L.154-2006, SEC.46.



CHAPTER 18.6. REPEALED



CHAPTER 19. PUBLIC SCHOOL CORPORATION PROPERTY TAX CONTROLS

IC 6-1.1-19-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Appeal" refers to an appeal taken to the department of local government finance by or in respect of a school corporation under any of the following:
(A) IC 6-1.1-17.
(B) This chapter.
(C) IC 20-45.
(D) IC 20-46.
(2) "Tax control board" means the school property tax control board established by section 4.1 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977(ss), P.L.3, SEC.1; Acts 1978, P.L.34, SEC.1; Acts 1979, P.L.208, SEC.7; P.L.20-1984, SEC.2; P.L.1-1991, SEC.39; P.L.1-1993, SEC.30; P.L.25-1995, SEC.33; P.L.2-1996, SEC.215; P.L.2-2006, SEC.46.



CHAPTER 20. PROCEDURES FOR ISSUANCE OF BONDS AND OTHER EVIDENCES OF INDEBTEDNESS BY POLITICAL SUBDIVISIONS

IC 6-1.1-20-1
"Bonds" defined
Sec. 1. For purposes of this chapter, the term "bonds" means any bonds or other evidences of indebtedness payable from property taxes for a controlled project, but does not include:
(1) notes representing loans under IC 36-2-6-18, IC 36-3-4-22, IC 36-4-6-20, or IC 36-5-2-11 which are payable within five (5) years after issuance;
(2) warrants representing temporary loans which are payable out of taxes levied and in the course of collection;
(3) a lease;
(4) obligations; or
(5) funding, refunding, or judgment funding bonds of political subdivisions.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.37-1988, SEC.8; P.L.25-1995, SEC.39.



CHAPTER 20.4. LOCAL HOMESTEAD CREDITS

IC 6-1.1-20.4-1
"Homestead"
Sec. 1. As used in this chapter, "homestead" has the meaning set forth in IC 6-1.1-20.9-1.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-2
"Property tax liability"
Sec. 2. As used in this chapter, "property tax liability" means liability for the tax imposed on property under this article determined after application of all credits and deductions under this article, except the credit under this chapter, but does not include any interest or penalty imposed under this article.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-3
"Revenue"
Sec. 3. As used in this chapter, "revenue" includes revenue received by a political subdivision under any law or from any person.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-4
Requirement for credit; adoption of ordinance or resolution
Sec. 4. (a) A political subdivision may adopt an ordinance or resolution each year to provide for the use of revenue for the purpose of providing a homestead credit the following year to homesteads. An ordinance must be adopted under this section before December 31 for credits to be provided in the following year. The ordinance applies only to the immediately following year.
(b) A homestead credit under this chapter is to be applied to the net property tax liability due on the homestead.
(c) A homestead credit under this chapter does not reduce the basis for determining the state property tax replacement credit under IC 6-1.1-21 or the state homestead credit under IC 6-1.1-20.9.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-5
Calculation of credit
Sec. 5. An ordinance or resolution adopted under this chapter must provide for a homestead credit that is either a uniform:
(1) percentage of the net property taxes due on the homestead after the application of all other deductions and credits; or
(2) dollar amount applicable to each homestead.
The ordinance or resolution must specify the percentage or the dollar amount.
As added by P.L.246-2005, SEC.61.
IC 6-1.1-20.4-6
Credit applicable only to homestead
Sec. 6. If the credit under this chapter is authorized for property taxes first due and payable in a calendar year, a person is entitled to a credit against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's homestead located in the county.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-7
Exemption from filing requirement
Sec. 7. A person is not required to file an application for the credit under this chapter. The county auditor shall:
(1) identify qualified homesteads in the political subdivision that are eligible for the credit under this chapter; and
(2) apply the credit under this chapter to property tax liability on the identified homestead.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-8
Adjustment of distributions to reflect credit
Sec. 8. If an ordinance or resolution is adopted under this chapter, the county auditor shall, for the calendar year in which a homestead credit is authorized under this chapter, account for the revenue used to provide the homestead credit in a manner so that no other political subdivision in the county suffers a revenue loss because of the allowance of the homestead credit.
As added by P.L.246-2005, SEC.61.

IC 6-1.1-20.4-9
Limitations on recovering lost revenue
Sec. 9. The application of the credit under this chapter results in a reduction of the property tax collections of the political subdivision which provided the credit. A political subdivision may not increase its property tax levy to make up for that reduction.
As added by P.L.246-2005, SEC.61.



CHAPTER 20.5. REPEALED



CHAPTER 20.6. CREDIT FOR EXCESSIVE RESIDENTIAL PROPERTY TAXES

IC 6-1.1-20.6-1
"Apartment complex"
Sec. 1. As used in this chapter, "apartment complex" means real property consisting of at least five (5) units that are regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more.
As added by P.L.246-2005, SEC.62.

IC 6-1.1-20.6-2
"Homestead"
Sec. 2. As used in this chapter, "homestead" has the meaning set forth in IC 6-1.1-20.9-1.
As added by P.L.246-2005, SEC.62.

IC 6-1.1-20.6-3
"Property tax liability"
Sec. 3. As used in this chapter, "property tax liability" means liability for the tax imposed on property under this article determined after application of all credits and deductions under this article, except the credit under this chapter, but does not include any interest or penalty imposed under this article.
As added by P.L.246-2005, SEC.62.

IC 6-1.1-20.6-4
"Qualified residential property"
Sec. 4. As used in this chapter, "qualified residential property" refers to any of the following that a county fiscal body specifically makes eligible for a credit under this chapter in an ordinance adopted under section 6 of this chapter and to all the following for purposes of section 6.5 of this chapter:
(1) An apartment complex.
(2) A homestead.
(3) Residential rental property.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.7.

IC 6-1.1-20.6-5
"Residential rental property"
Sec. 5. As used in this chapter, "residential rental property" means real property consisting of not more than (4) units that are regularly used to rent or otherwise furnish residential accommodations for periods of thirty (30) days or more.
As added by P.L.246-2005, SEC.62.

IC 6-1.1-20.6-6
Eligibility for credit before 2007 in Lake County and 2008 in other counties; adoption of ordinance; county fiscal body      Sec. 6. (a) This section applies only to property taxes first due and payable before:
(1) January 1, 2007, in Lake County; and
(2) January 1, 2008, in a county other than Lake County.
(b) A county fiscal body:
(1) may adopt an ordinance to authorize the application of the credit under this chapter for one (1) or more calendar years to qualified residential property in the county; and
(2) must adopt an ordinance under subdivision (1) before July 1 of a calendar year to authorize the credit under this chapter for property taxes first due and payable in the immediately succeeding calendar year.
(c) An ordinance adopted under this section must specify the categories of residential property listed in section 4 of this chapter that are eligible for the credit provided under this chapter.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.8.

IC 6-1.1-20.6-6.5
Eligibility for credit after 2006 in Lake County and 2007 in other counties
Sec. 6.5. (a) This subsection applies only to property taxes first due and payable after December 31, 2006, and before January 1, 2007, attributable to qualified residential property located in Lake County. A person is entitled to a credit each calendar year under section 7(a) of this chapter against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's qualified residential property. However, the county fiscal body may, by ordinance adopted before January 1, 2007, limit the application of the credit granted by this subsection to homesteads.
(b) This subsection applies only to property taxes first due and payable after December 31, 2007, and before January 1, 2010. A person is entitled to a credit each calendar year under section 7(a) of this chapter against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's qualified residential property.
(c) This subsection applies only to property taxes first due and payable after December 31, 2009. A person is entitled to a credit each calendar year under section 7(b) of this chapter against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's real property and personal property.
As added by P.L.162-2006, SEC.9.

IC 6-1.1-20.6-7
Calculation of credit
Sec. 7. (a) In the case of a credit authorized under section 6 of this chapter or provided by section 6.5(a) or 6.5(b) of this chapter for property taxes first due and payable in a calendar year:         (1) a person is entitled to a credit against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's qualified residential property located in the county; and
(2) the amount of the credit is the amount by which the person's property tax liability attributable to the person's qualified residential property for property taxes first due and payable in that calendar year exceeds two percent (2%) of the gross assessed value that is the basis for determination of property taxes on the qualified residential property for property taxes first due and payable in that calendar year.
(b) In the case of a credit provided by section 6.5(c) of this chapter for property taxes first due and payable in a calendar year:
(1) a person is entitled to a credit against the person's property tax liability for property taxes first due and payable in that calendar year attributable to the person's real property and personal property located in the county; and
(2) the amount of the credit is the amount by which the person's property tax liability attributable to the person's real property and personal property for property taxes first due and payable in that calendar year exceeds two percent (2%) of the gross assessed value that is the basis for determination of property taxes on the real property and personal property for property taxes first due and payable in that calendar year.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.10.

IC 6-1.1-20.6-8
Exemption from filing requirement
Sec. 8. A person is not required to file an application for the credit under this chapter. The county auditor shall:
(1) identify the property in the county eligible for the credit under this chapter; and
(2) apply the credit under this chapter to property tax liability on the identified property.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.11.

IC 6-1.1-20.6-9 Version a
Option to borrow money before 2007 to replace lost revenue
Note: This version of section amended by P.L.162-2006, SEC.12. See also following version of this section amended by P.L.2-2006, SEC.56.
Sec. 9. (a) This section applies only to credits under this chapter against property taxes first due and payable before January 1, 2007.
(b) The fiscal body of a county may adopt an ordinance to authorize the county fiscal officer to borrow money repayable over a term not to exceed five (5) years in an amount sufficient to compensate the political subdivisions located wholly or in part in the county for the reduction of property tax collections in a calendar year

that results from the application of the credit under this chapter for that calendar year.
(c) The county fiscal officer shall distribute in a calendar year to each political subdivision located wholly or in part in the county loan proceeds under subsection (b) for that calendar year in the amount by which the property tax collections of the political subdivision in that calendar year are reduced as a result of the application of the credit under this chapter for that calendar year.
(d) If the county fiscal officer distributes money to political subdivisions under subsection (c), the political subdivisions that receive the distributions shall repay the loan under subsection (b) over the term of the loan. Each political subdivision that receives a distribution under subsection (c):
(1) shall:
(A) appropriate for each year in which the loan is to be repaid an amount sufficient to pay the part of the principal and interest on the loan attributable to the distribution received by the political subdivision under subsection (c); and
(B) raise property tax revenue in each year in which the loan is to be repaid in the amount necessary to meet the appropriation under clause (A); and
(2) other than the county, shall transfer to the county fiscal officer money dedicated under this section to repayment of the loan in time to allow the county to meet the loan repayment schedule.
(e) Property taxes imposed under subsection (d)(1)(B) are subject to levy limitations under IC 6-1.1-18.5 or IC 6-1.1-19.
(f) The obligation to:
(1) repay; or
(2) contribute to the repayment of;
the loan under subsection (b) is not a basis for a political subdivision to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 6-1.1-19.
(g) The application of the credit under this chapter results in a reduction of the property tax collections of each political subdivision in which the credit is applied. A political subdivision may not increase its property tax levy to make up for that reduction.
(h) The county auditor shall in each calendar year notify each political subdivision in which the credit under this chapter is applied of the reduction referred to in subsection (b) for the political subdivision for that year.
As added by P.L.246-2005, SEC.62. Amended by P.L.162-2006, SEC.12.

IC 6-1.1-20.6-9 Version b
Option to borrow money to replace lost revenue
Note: This version of section amended by P.L.2-2006, SEC.56. See also preceding version of this section amended by P.L.162-2006, SEC.12.
Sec. 9. (a) The fiscal body of a county may adopt an ordinance to

authorize the county fiscal officer to borrow money repayable over a term not to exceed five (5) years in an amount sufficient to compensate the political subdivisions located wholly or in part in the county for the reduction of property tax collections in a calendar year that results from the application of the credit under this chapter for that calendar year.
(b) The county fiscal officer shall distribute in a calendar year to each political subdivision located wholly or in part in the county loan proceeds under subsection (a) for that calendar year in the amount by which the property tax collections of the political subdivision in that calendar year are reduced as a result of the application of the credit under this chapter for that calendar year.
(c) If the county fiscal officer distributes money to political subdivisions under subsection (b), the political subdivisions that receive the distributions shall repay the loan under subsection (a) over the term of the loan. Each political subdivision that receives a distribution under subsection (b):
(1) shall:
(A) appropriate for each year in which the loan is to be repaid an amount sufficient to pay the part of the principal and interest on the loan attributable to the distribution received by the political subdivision under subsection (b); and
(B) raise property tax revenue in each year in which the loan is to be repaid in the amount necessary to meet the appropriation under clause (A); and
(2) other than the county, shall transfer to the county fiscal officer money dedicated under this section to repayment of the loan in time to allow the county to meet the loan repayment schedule.
(d) Property taxes imposed under subsection (c)(1)(B) are subject to levy limitations under IC 6-1.1-18.5 or IC 20-45-3.
(e) The obligation to:
(1) repay; or
(2) contribute to the repayment of;
the loan under subsection (a) is not a basis for a political subdivision to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 20-45-6.
(f) The application of the credit under this chapter results in a reduction of the property tax collections of each political subdivision in which the credit is applied. A political subdivision may not increase its property tax levy to make up for that reduction.
As added by P.L.246-2005, SEC.62. Amended by P.L.2-2006, SEC.56.

IC 6-1.1-20.6-9.5
Effect of credit on revenues
Sec. 9.5. (a) This section applies only to credits under this chapter against property taxes first due and payable after December 31, 2006.
(b) The application of the credit under this chapter results in a reduction of the property tax collections of each political subdivision

in which the credit is applied. A political subdivision may not increase its property tax levy to make up for that reduction.
(c) The county auditor shall in each calendar year notify each political subdivision in which the credit under this chapter is applied of the reduction of property tax collections referred to in subsection (b) for the political subdivision for that year.
(d) A political subdivision may not borrow money to compensate the political subdivision or any other political subdivision for the reduction of property tax collections referred to in subsection (b).
As added by P.L.162-2006, SEC.13.



CHAPTER 20.7. CREDIT FOR INCREASES IN INVENTORY LOCATED ON INDUSTRIAL RECOVERY SITES

IC 6-1.1-20.7-1
"Board" defined
Sec. 1. As used in this chapter, "board" means the board of the Indiana economic development corporation created under IC 5-28-4.
As added by P.L.379-1987(ss), SEC.7. Amended by P.L.4-2005, SEC.37.

IC 6-1.1-20.7-2
"Executive" defined
Sec. 2. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-3
"Industrial recovery site" defined
Sec. 3. As used in this chapter, "industrial recovery site" means an industrial recovery site designated under IC 6-3.1-11.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-4
"Industrial recovery site inventory value" defined
Sec. 4. As used in this chapter, "industrial recovery site inventory value" means the greater of:
(1) zero (0); or
(2) the assessed value of the taxpayer's inventory located on an industrial recovery site on the assessment date minus the assessed value of the taxpayer's inventory located on the industrial recovery site on the predesignation assessment date.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-5
"Legislative body" defined
Sec. 5. As used in this chapter, "legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-6
"Municipality" defined
Sec. 6. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-7
"Predesignation assessment date" defined
Sec. 7. As used in this chapter, "predesignation assessment date" means the assessment date immediately preceding the date that the

board approves the industrial recovery site designation for a location under IC 6-3.1-11.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-8
"Property tax liability" defined
Sec. 8. As used in this chapter, "property tax liability" means any liability for the tax imposed on property under this article but does not include any interest or penalty imposed under this article.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-9
Property tax credit
Sec. 9. Subject to section 12 of this chapter, a person is entitled to a credit against the person's property tax liability first due and payable in a year in the amount of the person's property tax liability attributable to the person's industrial recovery site inventory value on the assessment date in the preceding year.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-10
Application to claim credit; filing
Sec. 10. A person desiring to claim the credit provided by section 9 of this chapter must file a certified application, on forms prescribed by the department of local government finance, with:
(1) the auditor of the county where the inventory with respect to which the credit is claimed was located on the assessment date; and
(2) the department of local government finance.
As added by P.L.379-1987(ss), SEC.7. Amended by P.L.90-2002, SEC.197.

IC 6-1.1-20.7-11
Administration of credit
Sec. 11. The provisions of IC 6-1.1-20.8-2 and IC 6-1.1-20.8-3 with respect to the enterprise zone inventory credit concerning:
(1) the time, place, and procedures for filing applications;
(2) notice and appeal procedures; and
(3) review procedures;
apply to the administration of the credit provided by this chapter.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-12
Required procedure to claim credit
Sec. 12. (a) The credit provided by this chapter is not available to a person unless approved under the procedure specified in this section.
(b) The executive of a municipality or a county may submit applications requesting that the credit provided by this chapter be made available to persons owning inventory on a specified industrial

recovery site. The application must be submitted to the following:
(1) In the case of an industrial recovery site located within a consolidated city, to the metropolitan development commission.
(2) In the case of an industrial recovery site located within a municipality that is not a consolidated city, to the legislative body of the municipality.
(3) In the case of an industrial recovery site located within a county but not within a municipality, to the legislative body of the county.
(c) The metropolitan development commission or the applicable legislative body shall either grant or deny the application. An application under this section may be considered and acted upon before the time that a particular location is approved by the board as an industrial recovery site. However, the credit provided by this chapter is not available until the time that the board approves the location as an industrial recovery site under IC 6-3.1-11 and enters a determination that, based on the factors listed in IC 6-3.1-11-19, the credit provided by this chapter is available to persons owning inventory on the industrial recovery site.
(d) The credit provided by this chapter is available against the property tax liability arising with respect to the first assessment date following the effective date of the board's approval of the industrial recovery site designation under IC 6-3.1-11 and with respect to the nine (9) succeeding assessment dates.
As added by P.L.379-1987(ss), SEC.7.

IC 6-1.1-20.7-13
Disqualification to claim credit due to substantial reduction or cessation of operations in Indiana; exception; limitations
Sec. 13. (a) Except as provided in subsection (b), a person is not entitled to claim the credit provided by this chapter to the extent that the person substantially reduces or ceases its operations in Indiana in order to relocate them within the industrial recovery site. A determination that a person is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations applies to credits that would otherwise reduce a person's property tax liability attributable to the assessment date in the year in which the substantial reduction or cessation occurs and to credits in all subsequent years. Notwithstanding section 11 of this chapter, determinations under this section shall be made by the board in accordance with IC 5-28-15-15.
(b) This section does not apply if the operations that are substantially reduced or ceased are in the same municipality as the industrial recovery site and the consent, by ordinance or resolution, of the legislative body of the municipality is secured. However, in that case the industrial recovery site inventory value on each of the assessment dates following the substantial reduction or cessation of operations shall be reduced by an amount equal to:
(1) in the case of a cessation of operations at a location within the municipality, the assessed value of the inventory at the

location on the assessment date before the cessation; or
(2) in the case of a substantial reduction of operations at a location within the municipality, the assessed value of the inventory at the location on the assessment date before the date that the substantial reduction began, minus:
(A) the assessed value of the inventory at the location on the current assessment date if the substantial reduction has not been completed as of that date; or
(B) the assessed value of the inventory at the location on the assessment date immediately preceding the date that the substantial reduction was completed.
The amount of the industrial recovery site inventory value as computed under this subsection may not be less than zero (0).
As added by P.L.379-1987(ss), SEC.7. Amended by P.L.4-2005, SEC.38.



CHAPTER 20.8. ENTERPRISE ZONE INVENTORY CREDIT

IC 6-1.1-20.8-1
Credit authorized
Sec. 1. (a) A person is entitled to a credit against the person's property tax liability under IC 6-1.1-2 for a particular year in the amount of the person's property tax liability under IC 6-1.1-2 on enterprise zone inventory for that year.
(b) As used in this section, "enterprise zone inventory" means inventory, as defined in IC 6-1.1-3-11, that is located within an enterprise zone created under IC 5-28-15 on the assessment date.
As added by P.L.23-1983, SEC.8. Amended by P.L.4-2005, SEC.39.



CHAPTER 20.9. HOMESTEAD CREDIT

IC 6-1.1-20.9-1
Definitions
Sec. 1. As used in this chapter:
(1) "Dwelling" means any of the following:
(A) Residential real property improvements which an individual uses as his residence, including a house or garage.
(B) A mobile home that is not assessed as real property that an individual uses as the individual's residence.
(C) A manufactured home that is not assessed as real property that an individual uses as the individual's residence.
(2) "Homestead" means an individual's principal place of residence which:
(A) is located in Indiana;
(B) the individual either owns or is buying under a contract, recorded in the county recorder's office, that provides that he is to pay the property taxes on the residence; and
(C) consists of a dwelling and the real estate, not exceeding one (1) acre, that immediately surrounds that dwelling.
As added by Acts 1979, P.L.60, SEC.1. Amended by P.L.1-1993, SEC.32; P.L.291-2001, SEC.144.

IC 6-1.1-20.9-2
Homestead credit; amount; eligibility
Sec. 2. (a) Except as otherwise provided in section 5 of this chapter, an individual who on March 1 of a particular year either owns or is buying a homestead under a contract that provides the individual is to pay the property taxes on the homestead is entitled each calendar year to a credit against the property taxes which the individual pays on the individual's homestead. However, only one (1) individual may receive a credit under this chapter for a particular homestead in a particular year.
(b) The amount of the credit to which the individual is entitled equals the product of:
(1) the percentage prescribed in subsection (d); multiplied by
(2) the amount of the individual's property tax liability, as that term is defined in IC 6-1.1-21-5, which is:
(A) attributable to the homestead during the particular calendar year; and
(B) determined after the application of the property tax replacement credit under IC 6-1.1-21.
(c) For purposes of determining that part of an individual's property tax liability that is attributable to the individual's homestead, all deductions from assessed valuation which the individual claims under IC 6-1.1-12 or IC 6-1.1-12.1 for property on which the individual's homestead is located must be applied first against the assessed value of the individual's homestead before those deductions are applied against any other property.     (d) The percentage of the credit referred to in subsection (b)(1) is as follows:
YEAR    PERCENTAGE
OF THE CREDIT
1996    8%
1997    6%
1998 through 2002    10%
2003 through 2005    20%
2006    28%
2007 and thereafter    20%
However, the property tax replacement fund board established under IC 6-1.1-21-10 shall increase the percentage of the credit provided in the schedule for any year if the budget agency determines that an increase is necessary to provide the minimum tax relief authorized under IC 6-1.1-21-2.5. If the board increases the percentage of the credit provided in the schedule for any year, the percentage of the credit for the immediately following year is the percentage provided in the schedule for that particular year, unless as provided in this subsection the board must increase the percentage of the credit provided in the schedule for that particular year. However, the percentage credit allowed in a particular county for a particular year shall be increased if on January 1 of a year an ordinance adopted by a county income tax council was in effect in the county which increased the homestead credit. The amount of the increase equals the amount designated in the ordinance.
(e) Before October 1 of each year, the assessor shall furnish to the county auditor the amount of the assessed valuation of each homestead for which a homestead credit has been properly filed under this chapter.
(f) The county auditor shall apply the credit equally to each installment of taxes that the individual pays for the property.
(g) Notwithstanding the provisions of this chapter, a taxpayer other than an individual is entitled to the credit provided by this chapter if:
(1) an individual uses the residence as the individual's principal place of residence;
(2) the residence is located in Indiana;
(3) the individual has a beneficial interest in the taxpayer;
(4) the taxpayer either owns the residence or is buying it under a contract, recorded in the county recorder's office, that provides that the individual is to pay the property taxes on the residence; and
(5) the residence consists of a single-family dwelling and the real estate, not exceeding one (1) acre, that immediately surrounds that dwelling.
As added by Acts 1979, P.L.60, SEC.1. Amended by P.L.44-1984, SEC.5; P.L.332-1989(ss), SEC.12; P.L.26-1996, SEC.6; P.L.57-1997, SEC.1; P.L.291-2001, SEC.125; P.L.192-2002(ss), SEC.38; P.L.246-2005, SEC.63; P.L.162-2006, SEC.14.
IC 6-1.1-20.9-3
Certified statement to claim credit; filing; notice of change of use; reapplication
Sec. 3. (a) An individual who desires to claim the credit provided by section 2 of this chapter must file a certified statement in duplicate, on forms prescribed by the department of local government finance, with the auditor of the county in which the homestead is located. The statement shall include the parcel number or key number of the real estate and the name of the city, town, or township in which the real estate is located. With respect to real property, the statement must be filed during the twelve (12) months before June 11 of the year prior to the first year for which the person wishes to obtain the credit for the homestead. With respect to a mobile home that is not assessed as real property or a manufactured home that is not assessed as real property, the statement must be filed during the twelve (12) months before March 2 of the first year for which the individual wishes to obtain the credit. The statement may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. The statement applies for that first year and any succeeding year for which the credit is allowed.
(b) The certified statement referred to in subsection (a) shall contain the name of any other county and township in which the individual owns or is buying real property.
(c) If an individual who is receiving the credit provided by this chapter changes the use of the individual's real property, so that part or all of that real property no longer qualifies for the homestead credit provided by this chapter, the individual must file a certified statement with the auditor of the county, notifying the auditor of the change of use within sixty (60) days after the date of that change. An individual who changes the use of the individual's real property and fails to file the statement required by this subsection is liable for the amount of the credit the individual was allowed under this chapter for that real property.
(d) An individual who receives the credit provided by section 2 of this chapter for property that is jointly held with another owner in a particular year and remains eligible for the credit in the following year is not required to file a statement to reapply for the credit following the removal of the joint owner if:
(1) the individual is the sole owner of the property following the death of the individual's spouse;
(2) the individual is the sole owner of the property following the death of a joint owner who was not the individual's spouse; or
(3) the individual is awarded sole ownership of property in a divorce decree.
As added by Acts 1979, P.L.60, SEC.1. Amended by P.L.73-1987, SEC.3; P.L.55-1988, SEC.9; P.L.125-1999, SEC.2; P.L.90-2002, SEC.198; P.L.177-2002, SEC.8; P.L.154-2006, SEC.50.

IC 6-1.1-20.9-4 Transmittal of credit statement to other county if individual owns or is buying in other county; return with notation to original county
Sec. 4. (a) The auditor of a county (referred to in this section as the "first county") with whom a credit statement is filed under section 3 of this chapter shall immediately prepare and transmit a copy of the statement to the auditor of any other county (referred to in this section as the "second county") if the individual who claims the credit owns or is buying real property located in the second county.
(b) The county auditor of the second county shall note on the copy of the statement whether or not the individual has claimed a credit for the current year under section 2 of this chapter for a homestead located in the second county. The auditor shall then return the copy to the auditor of the first county.
As added by Acts 1979, P.L.60, SEC.1.

IC 6-1.1-20.9-5
Alphabetical file of credit statements
Sec. 5. (a) Each year, the county auditor shall place the original copies of all credit statements filed under section 3 of this chapter in alphabetical order by townships. And, he shall, without regard to townships, place the duplicate copies for the entire county in alphabetical order.
(b) The auditor shall ascertain from the alphabetical files whether or not more than one (1) statement has been filed by the same individual.
(c) The county auditor may not grant an individual a credit under section 2 of this chapter if:
(1) the individual, for the same year, claims the credit on two (2) or more different statements; and
(2) the statements claim the credit for different property.
As added by Acts 1979, P.L.60, SEC.1.

IC 6-1.1-20.9-6
Certification of amount of assessed valuation qualifying for and amount of homestead credits
Sec. 6. Before April 1 of each year prior to the year in which the credit is allowed, the auditor of each county shall certify to the department of local government finance the amount of the assessed valuation which qualifies for the homestead credit. Before February 1 of each year, the auditor of each county shall certify to the department of local government finance the amount of homestead credits allowed in that county for that calendar year.
As added by Acts 1979, P.L.60, SEC.1. Amended by P.L.49-1996, SEC.5; P.L.90-2002, SEC.199.



CHAPTER 21. PROPERTY TAX REPLACEMENT FUND

IC 6-1.1-21-1
Creation
Sec. 1. There is hereby established a special fund to be known as the "property tax replacement fund".
All taxes or other moneys deposited in the property tax replacement fund, as provided by law, shall be held and distributed in accordance with the provisions of this chapter and all funds in the property tax replacement fund, remaining after any distribution provided for in this chapter, shall not revert to the general fund of the state but shall constitute a revolving fund for subsequent distribution for the purposes provided for in this chapter. Any amount earned on moneys deposited in the property tax replacement fund shall remain in and become part of the property tax replacement fund.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 21.2. TAX INCREMENT REPLACEMENT

IC 6-1.1-21.2-1
Application of chapter
Sec. 1. (a) This chapter applies to an allocation area established prior to January 1, 2003.
(b) This chapter does not apply to the portion of an allocation area described under subsection (a) that is expanded after December 31, 2002.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-2
Applicability of definitions in IC 36
Sec. 2. Except as otherwise provided, the definitions in IC 36 apply throughout this chapter.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-3
"Allocation area" defined
Sec. 3. As used in this chapter, "allocation area" refers to an area that is established under the authority of any of the following statutes and in which tax increment revenues are collected:
(1) IC 8-22-3.5.
(2) IC 36-7-14.
(3) IC 36-7-14.5.
(4) IC 36-7-15.1.
(5) IC 36-7-30.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-4
"Based assessed value" defined
Sec. 4. As used in this chapter, "base assessed value" means the base assessed value as that term is defined or used in:
(1) IC 8-22-3.5-9(a);
(2) IC 36-7-14-39(a);
(3) IC 36-7-14-39.3(c);
(4) IC 36-7-14.5-12.5;
(5) IC 36-7-15.1-26(a);
(6) IC 36-7-15.1-26.2(c);
(7) IC 36-7-15.1-35(a);
(8) IC 36-7-15.1-53;
(9) IC 36-7-15.1-55(c);
(10) IC 36-7-30-25(a)(2); or
(11) IC 36-7-30-26(c).
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.1-2003, SEC.27.

IC 6-1.1-21.2-5
"District" defined      Sec. 5. As used in this chapter, "district" refers to:
(1) an eligible entity, as defined in IC 8-22-3.5-2.5;
(2) a redevelopment district, for an allocation area established under:
(A) IC 36-7-14; or
(B) IC 36-7-15.1; or
(3) a special taxing district, as described in:
(A) IC 36-7-14.5-12.5(d); or
(B) IC 36-7-30-3(b).
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-6
"Governing body" defined
Sec. 6. As used in this chapter, "governing body" means the following:
(1) For an allocation area created under IC 8-22-3.5, the commission (as defined in IC 8-22-3.5-2).
(2) For an allocation area created under IC 36-7-14, the redevelopment commission.
(3) For an allocation area created under IC 36-7-14.5, the redevelopment authority.
(4) For an allocation area created under IC 36-7-15.1, the metropolitan development commission.
(5) For an allocation area created under IC 36-7-30, the military base reuse authority.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-7
"Property taxes" defined
Sec. 7. As used in this chapter, "property taxes" means:
(1) property taxes, as defined in:
(A) IC 36-7-14-39(a);
(B) IC 36-7-14-39.3(c);
(C) IC 36-7-15.1-26(a);
(D) IC 36-7-15.1-26.2(c);
(E) IC 36-7-15.1-53(a);
(F) IC 36-7-15.1-55(c);
(G) IC 36-7-30-25(a)(3); or
(H) IC 36-7-30-26(c); or
(2) for allocation areas created under IC 8-22-3.5, the taxes assessed on taxable tangible property in the allocation area.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-8
"Special fund" defined
Sec. 8. As used in this chapter, "special fund" means:
(1) the special funds referred to in IC 8-22-3.5-9(e);
(2) the allocation fund referred to in IC 36-7-14-39(b)(2);
(3) the allocation fund referred to in IC 36-7-14.5-12.5(d);
(4) the special fund referred to in IC 36-7-15.1-26(b)(2);         (5) the special fund referred to in IC 36-7-15.1-53(b)(2); or
(6) the allocation fund referred to in IC 36-7-30-25(b)(2).
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-9
"Tax increment replacement amount" defined
Sec. 9. As used in this chapter, "tax increment replacement amount" means the tax increment replacement amount determined under section 11 of this chapter.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-10
"Tax increment revenues" defined
Sec. 10. As used in this chapter, "tax increment revenues" means the property taxes attributable to the assessed value of property in excess of the base assessed value.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-11
Tax increment replacement amount; calculation
Sec. 11. (a) Not later than September 1 of a year in which a general reassessment does not become effective, the governing body shall estimate the tax increment replacement amount for each allocation area under the jurisdiction of the governing body for the next calendar year. In a year in which a general reassessment becomes effective, the department of local government finance may extend the deadline under this subsection by giving written notice to the governing body before the deadline.
(b) The tax increment replacement amount is the amount determined in STEP THREE of the following formula:
STEP ONE: The governing body shall estimate the amount of tax increment revenues it would receive in the next calendar year if the property tax replacement credits payable with respect to the general fund levies imposed by all school corporations with jurisdiction in the allocation area were determined under IC 6-1.1-21 as in effect on January 1, 2001.
STEP TWO: The governing body shall estimate the amount of tax increment revenues it will receive in the next calendar year after implementation of the increase in the property tax credits payable under IC 6-1.1-21, as amended by the general assembly in 2002, with respect to general fund levies imposed by all school corporations with jurisdiction in the allocation area.
STEP THREE: Subtract the STEP TWO amount from the STEP ONE amount.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.256-2003, SEC.25.

IC 6-1.1-21.2-12
Levy of tax; district
Sec. 12. (a) A tax is imposed each year on all taxable property in

the district in which the governing body exercises jurisdiction.
(b) Except as provided in subsections (c) and (d), the tax imposed under this section shall be automatically imposed at a rate sufficient to generate the tax increment replacement amount determined under section 11(b) of this chapter for that year.
(c) The legislative body of the unit that established the district may:
(1) reduce the amount of the tax to be levied under this section; or
(2) determine that no tax should be levied under this section.
(d) This subsection applies to a district in which the total assessed value of all allocation areas in the district is greater than ten percent (10%) of the total assessed value of the district. Except as provided in section 14(d) of this chapter, a tax levy imposed under this section may not exceed the lesser of:
(1) the tax increment replacement amount; or
(2) the amount that will result from the imposition of a rate for the tax levy that the department of local government finance estimates will cause the total tax rate in the district to be one hundred ten percent (110%) of the rate that would apply if the tax levy authorized by this chapter were not imposed for the year.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-13
Appeals
Sec. 13. (a) A district described in section 12(d) of this chapter may appeal to the department of local government finance for a distribution from the property tax replacement fund if the district has imposed the maximum tax levy permissible under section 12(d) of this chapter.
(b) The maximum amount of distribution under this section may not exceed the amount determined by subtracting the amount of the tax levied under section 12(d) of this chapter from the tax increment replacement amount determined under section 11(b) of this chapter.
(c) An appeal under this section must be filed before September 20 of a year.
As added by P.L.192-2002(ss), SEC.44.

IC 6-1.1-21.2-14
Department of local government finance action on appeal; deadline for action; effect of approval or denial by department
Sec. 14. (a) The department of local government finance shall approve an appeal filed under section 13 of this chapter if the department determines that:
(1) the governing body's estimate of the tax replacement amount under section 11 of this chapter is reasonable;
(2) a tax levy in excess of the amount determined under section 12(d) of this chapter would:
(A) create a significant financial hardship on taxpayers

residing in the district in which the governing body exercises jurisdiction;
(B) significantly reduce the benefits from the increase in the property tax credits payable under IC 6-1.1-21, as amended by the general assembly in 2002, with respect to general fund levies imposed by all school corporations with jurisdiction in the district; or
(C) have a disproportionate impact on small businesses or low income families or individuals; and
(3) the governing body has made reasonable efforts to limit its use of the special fund for the allocation area to appropriations for payments of:
(A) the principal and interest on loans or bonds;
(B) lease rentals on leases;
(C) amounts due on other contractual obligations; and
(D) additional credits described in IC 8-22-3.5-10(a), IC 36-7-14-39.5(c), IC 36-7-14.5-12.5(d)(5), IC 36-7-15.1-26.5(e), IC 36-7-15.1-35(d), or IC 36-7-30-25(b)(2)(E).
(b) In a year in which a general reassessment does not become effective, the department of local government finance shall make a final determination on an appeal filed under this section by December 1 of the year. In a year in which a general reassessment becomes effective, the department may extend the deadline under this subsection by giving written notice to the appellant before the deadline.
(c) If the department approves an appeal filed under this section, it shall order a distribution from the property tax replacement fund in the amount determined under section 13(b) of this chapter in the same manner as distributions are made under IC 6-1.1-21-4.
(d) If the department denies an appeal filed under section 13 of this chapter, or does not grant the maximum permissible distribution under section 13(b) of this chapter, the legislative body of the unit that established the district may increase the levy imposed under this chapter to an amount that, when combined with any distribution received under this chapter, does not exceed the tax increment replacement amount.
As added by P.L.192-2002(ss), SEC.44. Amended by P.L.256-2003, SEC.26.

IC 6-1.1-21.2-15
Certification of levy; deposit and distribution of revenues
Sec. 15. (a) A tax levied under this chapter shall be certified by the department of local government finance to the auditor of the county in which the district is located and shall be:
(1) estimated and entered upon the tax duplicates by the county auditor; and
(2) collected and enforced by the county treasurer;
in the same manner as state and county taxes are estimated, entered, collected, and enforced.     (b) As the tax is collected by the county treasurer, it shall be transferred to the governing body and accumulated and kept in the special fund for the allocation area.
(c) A tax levied under this chapter:
(1) is exempt from the levy limitations imposed under IC 6-1.1-18.5; and
(2) is not subject to IC 6-1.1-20.
(d) A tax levied under this chapter and the use of revenues from a tax levied under this chapter by a governing body do not create a constitutional or statutory debt, pledge, or obligation of the governing body, the district, or any unit.
As added by P.L.192-2002(ss), SEC.44.



CHAPTER 21.5. LOANS TO QUALIFIED TAXING UNITS

IC 6-1.1-21.5-1
"Qualified taxing unit" defined
Sec. 1. As used in this chapter, "qualified taxing unit" means each of the following:
(1) A city having a population of more than thirty-two thousand (32,000) but less than thirty-two thousand eight hundred (32,800).
(2) The sanitary district of a city described in subdivision (1).
(3) The library district of a city described in subdivision (1).
(4) The school corporation located in a city described in subdivision (1).
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.12-1992, SEC.23; P.L.170-2002, SEC.21.

IC 6-1.1-21.5-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the state board of finance.
As added by P.L.380-1987(ss), SEC.5.

IC 6-1.1-21.5-3
Loan application; prerequisites to grant of loan
Sec. 3. Before January 1, 2002, a qualified taxing unit may apply to the board for a loan from the counter-cyclical revenue and economic stabilization fund. The board may make a loan from the fund to the taxing unit if:
(1) a taxpayer with tangible property subject to taxation by the qualified taxing unit has filed a petition to reorganize under the federal bankruptcy code;
(2) the taxpayer has defaulted on one (1) of its property tax payments;
(3) the qualified taxing unit has experienced and will continue to experience a significant revenue shortfall as a result of the default; and
(4) the taxpayer is a steel manufacturer that owns at least eighteen percent (18%) of the assessed value within the taxing unit.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.207.

IC 6-1.1-21.5-4
Maximum amount of loan
Sec. 4. The maximum amount that the board may loan to a qualified taxing unit under this chapter is set forth in the following table:
MAXIMUM
TYPE OF TAXING UNIT     LOAN     City    $    5,500,000
Sanitary District    $    1,900,000
Library District    $    800,000
School Corporation    $    8,000,000
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.208.

IC 6-1.1-21.5-5
Terms of loan; interest; repayment; depository
Sec. 5. (a) The board shall determine the terms of a loan made under this chapter. However, interest may not be charged on the loan, and the loan must be repaid not later than ten (10) years after the date on which the loan was made.
(b) The loan shall be repaid only from property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5 or IC 20-45-3. The payment of any installment of principal constitutes a first charge against such property tax revenues as collected by the qualified taxing unit during the calendar year the installment is due and payable.
(c) The obligation to repay the loan is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 20-45-6.
(d) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
(e) This section may not be construed to prevent the qualified taxing unit from repaying a loan made under this chapter before the date specified in subsection (a) if a taxpayer described in section 3 of this chapter resumes paying property taxes to the qualified taxing unit.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.209; P.L.2-2006, SEC.59.

IC 6-1.1-21.5-6
Loan proceeds and delinquent tax payments; levy excess
Sec. 6. (a) The receipt by the qualified taxing unit of the loan proceeds is not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3. The receipt by the qualified taxing unit of any payment of delinquent tax owed by a taxpayer in bankruptcy is considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
(b) The loan proceeds and any payment of delinquent tax may be expended by the qualified taxing unit only to pay debts of the qualified taxing unit that have been incurred pursuant to duly adopted appropriations approved by the department of local

government finance for operating expenses.
(c) In the event the sum of the receipts of the qualified taxing unit that are attributable to:
(1) the loan proceeds; and
(2) the payment of property taxes owed by a taxpayer in a bankruptcy proceeding initially filed in 2000 and payable in 2001;
exceeds sixteen million dollars ($16,000,000), the excess as received during any calendar year or years shall be set aside and treated for the calendar year when received as a levy excess subject to IC 6-1.1-18.5-17 or IC 20-44-3. In calculating the payment of property taxes as provided in subdivision (2), the amount of property tax credit finally allowed under IC 6-1.1-21-5 in respect to such taxes is considered a payment of such property taxes.
(d) As used in this section, "delinquent tax" means any tax owed by a taxpayer in a bankruptcy proceeding initially filed in 2000 and that is not paid during the calendar year for which it was first due and payable.
As added by P.L.380-1987(ss), SEC.5. Amended by P.L.291-2001, SEC.210; P.L.90-2002, SEC.202; P.L.2-2006, SEC.60.



CHAPTER 21.6. DISTRIBUTIONS TO CERTAIN SCHOOL CORPORATIONS

IC 6-1.1-21.6-1
Recommendations for distributions
Sec. 1. Before January 1, 2002, a school corporation may apply to the school property tax control board for a recommendation concerning a distribution to the school corporation from the property tax replacement fund. The school property tax control board shall recommend a distribution from the fund to the school corporation if the board finds that the following conditions are met:
(1) At least two (2) installments of personal and real property taxes due on tangible property subject to taxation by the school corporation are delinquent.
(2) The assessed value of the tangible property described in subdivision (1) is at least nine percent (9%) of the assessed value of all tangible property subject to taxation by the school corporation.
(3) The school corporation has experienced and will continue to experience a significant revenue shortfall as a result of the default.
(4) The school corporation is presented with unique fiscal challenges to finance its operations due to the taxpayer's filing of a petition under the federal bankruptcy code.
As added by P.L.291-2001, SEC.238. Amended by P.L.1-2002, SEC.23.

IC 6-1.1-21.6-2
Approval, modification, or rejection of distributions
Sec. 2. If the school property tax control board recommends a distribution from the property tax replacement fund under section 1 of this chapter, the school property tax control board shall immediately forward a copy of its recommendation and findings to the department of local government finance. The department of local government finance shall review the recommendation and findings of the school property tax control board and may approve, modify and approve, or reject the recommendation of the school property tax control board. The department of local government finance may not approve a distribution from the property tax replacement fund that exceeds the amount of the school corporation's property tax shortfall attributable to the delinquent installment or installments of property taxes described in section 1 of this chapter, as determined by the department.
As added by P.L.291-2001, SEC.238. Amended by P.L.90-2002, SEC.203.

IC 6-1.1-21.6-3
Warrants; payments
Sec. 3. If the department of local government finance approves a distribution from the property tax replacement fund under section 2

of this chapter, the department shall immediately notify the auditor of state, who shall draw warrants for the distribution on the treasurer of state. A distribution made under this chapter is payable in two (2) equal installments. The first installment shall be paid in the first month following the approval of the distribution by the department of local government finance, and the second installment shall be paid in the second month following the approval of the distribution by the department.
As added by P.L.291-2001, SEC.238. Amended by P.L.90-2002, SEC.204.



CHAPTER 21.7. EMERGENCY PROPERTY TAX SHORTFALL LOANS

IC 6-1.1-21.7-1
"Base year" defined
Sec. 1. As used in this chapter, "base year" means the calendar year immediately before the calendar year in which an act of the United States Congress described in section 6(b)(1) of this chapter initially takes effect to reduce or eliminate the payment by a taxpayer of property taxes or payments in lieu of property taxes.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the state board of finance.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-3
"Current year" defined
Sec. 3. As used in this chapter, "current year" means the year for which a taxing unit seeks to obtain a loan under this chapter to replace revenue lost from a taxpayer.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-4
"Fund" defined
Sec. 4. As used in this chapter, "fund" does not include the general fund of a school corporation. The term includes the successor fund to a fund for which a taxing unit in the base year levies a property tax.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-5
"Taxpayer" defined
Sec. 5. As used in this chapter, "taxpayer" means a federal:
(1) agency;
(2) instrumentality; or
(3) government sponsored enterprise;
including the National Railroad Passenger Corporation established under 45 U.S.C. 541, Amtrak (49 U.S.C. 24301 et seq.), a rail carrier subsidiary of the National Railroad Passenger Corporation established under 45 U.S.C. 541 or Amtrak, a lessor or lessee of the National Railroad Passenger Corporation established under 45 U.S.C. 541 or Amtrak, or a rail carrier subsidiary of a lessor or lessee of the National Railroad Passenger Corporation established under 45 U.S.C. 541 or Amtrak that, with the consent of the United States Congress, pays property taxes in Indiana for at least one (1) year.
As added by P.L.58-1997, SEC.1.
IC 6-1.1-21.7-6
Application and qualifications for loan
Sec. 6. (a) A taxing unit may apply for a loan under this chapter.
(b) A taxing unit qualifies for a loan under this chapter for a fund if:
(1) the United States Congress limits or terminates its authorization for a taxing unit to impose a property tax on a taxpayer;
(2) the lost revenue for at least one (1) fund, as determined under section 10, STEP THREE of this chapter, is at least five percent (5%) of the property tax revenues for the fund that the taxing unit would have received in the current year if the United States Congress had not limited or terminated payments from the taxpayer to the taxing unit, as determined under section 10, STEP TWO of this chapter; and
(3) the taxing unit appeals to the department of local government finance for emergency financial relief under this chapter in the same manner as an appeal for emergency relief under IC 6-1.1-18.5-12 or IC 6-1.1-19-4.1.
The appeal required under subdivision (3) may be filed at any time.
(c) A taxing unit may receive a loan to replace lost revenue only for the first five (5) years in which the taxing unit loses revenue as a result of an act of the United States Congress described in subsection (b)(1).
As added by P.L.58-1997, SEC.1. Amended by P.L.2-1998, SEC.21; P.L.90-2002, SEC.205.

IC 6-1.1-21.7-7
Financial relief granted within 30 days after filing appeal; calculation of amounts
Sec. 7. (a) The department of local government finance shall grant emergency financial relief to a taxing unit that qualifies under section 6 of this chapter not more than thirty (30) days after the appeal is filed by the taxing unit. The department of local government finance shall compute the amount of the loan that a taxing unit is eligible to receive in a calendar year under this chapter. The amount of the loan is the lesser of the amount sought by the taxing unit or the maximum loan allowed under section 9 of this chapter. The department of local government finance shall include the amount of the approved loan for the initial year of the loan in the order granting emergency financial relief.
(b) Upon approval of emergency financial relief under this chapter, the department of local government finance shall transmit sufficient information to the board to consider the application of the taxing unit. During the term of the loan, the department of local government finance shall annually compute and transmit to the board the amount of loan proceeds for which the taxing unit is eligible in a calendar year after the initial year of the loan.
As added by P.L.58-1997, SEC.1. Amended by P.L.90-2002, SEC.206.
IC 6-1.1-21.7-8
Loan money distributed within 30 days after grant of loan; agreement between board and taxing unit; provisions
Sec. 8. The board shall make a loan from the counter-cyclical revenue and economic stabilization fund to the taxing unit in the amount specified in the order of the department of local government finance under section 7 of this chapter not more than thirty (30) days after the department notifies the board under section 7 of this chapter that the appeal for emergency relief has been granted. The board and the taxing unit shall enter into a written agreement governing the terms and conditions of the loan. The agreement must contain the following provisions:
(1) The taxing unit is obligated to pay an interest rate of five percent (5%) simple interest per year on the outstanding balance of the loan.
(2) The taxing unit is obligated to begin repaying the principal of the loan after January 1 in the sixth year after the year in which the loan is granted.
(3) The taxing unit shall repay the loan on the schedule agreed to between the board and the taxing unit with the last payment being made not later than December 1 in the tenth year after the year in which the loan is granted.
(4) In addition to any other remedy available to the board, the board is authorized to offset the amount of any delinquent payment on the loan from property tax replacement credit or homestead credit distributions otherwise due the taxing unit.
As added by P.L.58-1997, SEC.1. Amended by P.L.90-2002, SEC.207.

IC 6-1.1-21.7-9
Maximum amount of loan
Sec. 9. (a) The maximum loan that a taxing unit may receive for a calendar year is equal to the result determined in STEP THREE of the following formula:
STEP ONE: Determine under section 10 of this chapter the lost revenue in the calendar year for each fund described in section 6(b)(2) of this chapter.
STEP TWO: Determine the sum of the STEP ONE amounts for all funds described in section 6(b)(2) of this chapter.
STEP THREE: Multiply the STEP TWO result by a phase out factor based on the following table and the number of calendar years that have occurred after the calendar year in which an act of the United States Congress described in section 6(b)(1) of this chapter initially takes effect to reduce or eliminate the payment by a taxpayer of property taxes:
Elapsed Years    Phase Out Factor
0    1 .00
1     .80
2     .60
3     .40     4     .20
5 and thereafter    0 .00
Round the result to the nearest dollar ($1).
(b) The board may rely on the order of the department of local government finance under section 7 of this chapter to determine the:
(1) eligibility of a taxing unit for a loan under this chapter; and
(2) amount of a loan to grant to a taxing unit under this chapter.
As added by P.L.58-1997, SEC.1. Amended by P.L.90-2002, SEC.208.

IC 6-1.1-21.7-10
Lost revenue for fund
Sec. 10. The lost revenue for a fund is the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the property tax levy approved by the department of local government finance for the base year, as adjusted by the following:
(A) If the taxpayer made payments in lieu of taxes in the base year that were not included in the property tax levy for the base year, add the amount of the payments in lieu of taxes made by the taxpayer in the base year to the amount of the tax levy.
(B) If part of the taxpayer's property that was used in the base year to compute the taxpayer's payments to the taxing unit is not in the taxing unit or would not otherwise be the basis for taxpayer payments to the taxing unit in the current year, reduce the amount determined in this STEP to reflect the removal of the property.
(C) If the taxpayer's property used to compute the property taxes or payments in lieu of property taxes paid in the base year is depreciable property that would have had a lower assessed value in the current year, reduce the amount determined in this STEP to reflect the lower amount of property taxes or payments in lieu of property taxes that the taxpayer would have paid in the current year for the same property.
STEP TWO: Determine the current levy using the tax rate used for the base year as follows:
(A) Determine the assessed value of all taxable property on which property taxes will be collected:
(i) in the current year; and
(ii) for the smaller of the geographic area in which the taxing unit imposed property taxes for collection in the base year or the geographic area in which the taxing unit imposes property taxes in the current year.
If a general reassessment has become effective in a year after the base year, adjust the assessed value determined in this clause to neutralize the effects of reassessment.
(B) Multiply the assessed value determined for the current year under clause (A) by the tax rate for the fund in the base

year.
(C) Divide the result under clause (B) by one hundred (100).
(D) Subtract the amount of any:
(i) property tax payment; or
(ii) payment in lieu of property taxes;
made by the taxpayer to the fund for the current year that is not included in the amount determined under clause (C).
STEP THREE: Determine the greater of the following:
(A) Zero (0).
(B) The result of the STEP ONE amount minus the STEP TWO amount.
As added by P.L.58-1997, SEC.1. Amended by P.L.90-2002, SEC.209.

IC 6-1.1-21.7-11
Time of distribution of proceeds
Sec. 11. Loan proceeds shall be distributed to a taxing unit either on the same schedule as property tax replacement credits are distributed under IC 6-1.1-21 or another schedule to which both the board and the taxing unit agree.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-12
Uses of loan proceeds
Sec. 12. The loan proceeds shall be deposited in each fund that experiences lost revenue, as determined under section 10 of this chapter. The loan proceeds may be expended for any purpose for which other money in the fund in which it is deposited may be expended, including the payment of debts incurred in anticipation of the receipt of the loan proceeds.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-13
Proceeds treated as property taxes
Sec. 13. Loan proceeds received under this chapter shall be treated as property taxes receivable by the fund in which the loan proceeds are deposited for the purposes of receiving any excise tax, state distribution, or other distribution of tax revenues that is computed on the basis of the amount of the taxing unit's property tax levy, except property tax replacement and homestead credits.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-14
Proceeds not considered levy excess
Sec. 14. Loan proceeds received under this chapter may not be considered to be a levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
As added by P.L.58-1997, SEC.1. Amended by P.L.2-2006, SEC.61.

IC 6-1.1-21.7-15 Repayment of loan
Sec. 15. The proceeds of a loan under this chapter are repayable from the debt service fund of the taxing unit receiving the loan. A taxing unit may impose the ad valorem property tax levy necessary to repay a loan granted under this chapter.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-16
Appropriation of money for loans
Sec. 16. Beginning January 1, 1998, there is annually appropriated to the board from the counter-cyclical revenue and economic stabilization fund sufficient money to make the loans required by this chapter.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-17
Delinquency
Sec. 17. If a taxing unit is delinquent in repaying a loan granted under this chapter, the board may certify the amount of the delinquency to the auditor of state and the department of state revenue. Upon receiving a certification under this section, the auditor of state and the department of state revenue shall reimburse the board in the amount of the delinquency from property tax replacement credit or homestead credit distributions otherwise due the taxing unit. The auditor of state and the department of state revenue shall reduce the amount distributed for payment to the taxing unit by the amount paid to the board under this section.
As added by P.L.58-1997, SEC.1.

IC 6-1.1-21.7-18
Deposit of repaid loans
Sec. 18. Amounts repaid to the board under this chapter shall be deposited in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.58-1997, SEC.1.



CHAPTER 21.8. RAINY DAY FUND LOANS TO QUALIFIED TAXING UNITS

IC 6-1.1-21.8-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the state board of finance.
As added by P.L.157-2002, SEC.1.

IC 6-1.1-21.8-2
"Qualified taxing unit" defined
Sec. 2. As used in this chapter, "qualified taxing unit" means a taxing unit located in a county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
As added by P.L.157-2002, SEC.1.

IC 6-1.1-21.8-3
Loan application; prerequisites to grant of loan
Sec. 3. A qualified taxing unit may apply to the board for one (1) or more loans from the counter-cyclical revenue and economic stabilization fund. The board may make a loan from the fund to the qualified taxing unit if:
(1) a taxpayer with tangible property subject to taxation by the qualified taxing unit has filed a petition to reorganize under the federal bankruptcy code;
(2) the taxpayer has defaulted on one (1) or more of its property tax payments;
(3) the qualified taxing unit has experienced and will continue to experience a significant revenue shortfall as a result of the default; and
(4) the taxpayer is a steel manufacturer.
As added by P.L.157-2002, SEC.1.

IC 6-1.1-21.8-4
Loan terms; repayment schedule
Sec. 4. (a) The board shall determine the terms of a loan made under this chapter. However, the interest charged on the loan may not exceed the percent of increase in the United States Department of Labor Consumer Price Index for Urban Wage Earners and Clerical Workers during the most recent twelve (12) month period for which data is available as of the date that the unit applies for a loan under this chapter. In the case of a qualified taxing unit that is not a school corporation or a public library (as defined in IC 36-12-1-5), a loan must be repaid not later than ten (10) years after the date on which the loan was made. In the case of a qualified taxing unit that is a school corporation or a public library (as defined in IC 36-12-1-5), a loan must be repaid not later than eleven (11) years after the date on which the loan was made. A school corporation or a public library (as defined in IC 36-12-1-5) is not required to begin making

payments to repay a loan until after June 30, 2004. The total amount of all the loans made under this chapter may not exceed twenty-eight million dollars ($28,000,000). The board may disburse the proceeds of a loan in installments. However, not more than one-third (1/3) of the total amount to be loaned under this chapter may be disbursed at any particular time without the review of the budget committee and the approval of the budget agency.
(b) A loan made under this chapter shall be repaid only from:
(1) property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5 or IC 20-45-3.
(2) in the case of a school corporation, the school corporation's debt service fund; or
(3) any other source of revenues (other than property taxes) that is legally available to the qualified taxing unit.
The payment of any installment of principal constitutes a first charge against the property tax revenues described in subdivision (1) that are collected by the qualified taxing unit during the calendar year the installment is due and payable.
(c) The obligation to repay a loan made under this chapter is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 20-45-6.
(d) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
(e) This section does not prohibit a qualified taxing unit from repaying a loan made under this chapter before the date specified in subsection (a) if a taxpayer described in section 3 of this chapter resumes paying property taxes to the qualified taxing unit.
(f) Interest accrues on a loan made under this chapter until the date the board receives notice from the county auditor that the county has adopted at least one (1) of the following:
(1) The county adjusted gross income tax under IC 6-3.5-1.1.
(2) The county option income tax under IC 6-3.5-6.
(3) The county economic development income tax under IC 6-3.5-7.
Notwithstanding subsection (a), interest may not be charged on a loan made under this chapter if a tax described in this subsection is adopted before a qualified taxing unit applies for the loan.
As added by P.L.157-2002, SEC.1. Amended by P.L.267-2003, SEC.2; P.L.1-2005, SEC.93; P.L.228-2005, SEC.23 and P.L.246-2005, SEC.66; P.L.2-2006, SEC.62.

IC 6-1.1-21.8-5
Maximum loan amount for a particular qualified taxing unit
Sec. 5. The maximum amount that the board may loan to a qualified taxing unit is determined under STEP FOUR of the following formula:
STEP ONE: Determine the amount of the taxpayer's property taxes due and payable in November 2001 that are attributable

to the qualified taxing unit as determined by the department of local government finance.
STEP TWO: Multiply the STEP ONE amount by one and thirty-one thousandths (1.031).
STEP THREE: Multiply the STEP TWO product by two (2).
STEP FOUR: Add the STEP ONE amount to the STEP THREE product.
However, in the case of a qualified taxing unit that is a school corporation, the amount determined under STEP FOUR shall be reduced by the board to the extent that the school corporation receives relief in the form of adjustments to the school corporation's assessed valuation under IC 20-45-4-7 or IC 6-1.1-17-0.5.
As added by P.L.157-2002, SEC.1. Amended by P.L.2-2006, SEC.63.

IC 6-1.1-21.8-6
"Delinquent tax" defined; loan proceeds and delinquent tax payments; calculation of levy excess; expenditure of loan receipts
Sec. 6. (a) As used in this section, "delinquent tax" means any tax:
(1) owed by a taxpayer in a bankruptcy proceeding initially filed in 2001; and
(2) not paid during the calendar year in which it was first due and payable.
(b) Except as provided in subsection (d), the proceeds of a loan received by the qualified taxing unit under this chapter are not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3. The receipt by a qualified taxing unit of any payment of delinquent tax owed by a taxpayer in bankruptcy is considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 20-44-3.
(c) The proceeds of a loan made under this chapter must first be used to retire any outstanding loans made by the department of commerce (including any loans made by the department of commerce that are transferred to the Indiana economic development corporation) to cover a qualified taxing unit's revenue shortfall resulting from the taxpayer's default on property tax payments. Any remaining proceeds of a loan made under this chapter and any payment of delinquent taxes by the taxpayer may be expended by the qualified taxing unit only to pay obligations of the qualified taxing unit that have been incurred under appropriations for operating expenses made by the qualified taxing unit and approved by the department of local government finance.
(d) If the sum of the receipts of a qualified taxing unit that are attributable to:
(1) the loan proceeds; and
(2) the payment of property taxes owed by a taxpayer in a

bankruptcy proceeding and payable in November 2001, May 2002, or November 2002;
exceeds the sum of the taxpayer's property tax liability attributable to the qualified taxing unit for property taxes payable in November 2001, May 2002, and November 2002, the excess as received during any calendar year or years shall be set aside and treated for the calendar year when received as a levy excess subject to IC 6-1.1-18.5-17 or IC 20-44-3. In calculating the payment of property taxes as referred to in subdivision (2), the amount of property tax credit finally allowed under IC 6-1.1-21-5 in respect to those taxes is considered to be a payment of those property taxes.
As added by P.L.157-2002, SEC.1. Amended by P.L.4-2005, SEC.42; P.L.2-2006, SEC.64.



CHAPTER 21.9. RAINY DAY FUND LOANS FOR QUALIFIED TAXING UNITS

IC 6-1.1-21.9-1
Definitions
Sec. 1. (a) As used in this chapter, "board" refers to the state board of finance.
(b) As used in this chapter, "qualified taxing unit" means a taxing unit:
(1) in which a qualifying taxpayer has tangible property subject to taxation; and
(2) that has experienced or is expected to experience a significant revenue shortfall as a result of a default or an expected default described in subsection (c)(3).
(c) As used in this chapter, "qualifying taxpayer" means a taxpayer that:
(1) manufactures microelectronics as part of its business;
(2) has filed a petition to reorganize under the federal bankruptcy code; and
(3) has defaulted, or has notified the county fiscal body of the county in which the taxpayer is subject to property taxes that the taxpayer will default, on all or part of one (1) or more of its property tax payments.
As added by P.L.114-2006, SEC.3.

IC 6-1.1-21.9-2
Qualified taxing unit
Sec. 2. A qualified taxing unit may apply to the board for one (1) or more loans from the counter-cyclical revenue and economic stabilization fund.
As added by P.L.114-2006, SEC.3.

IC 6-1.1-21.9-3
Board determines terms of loan and disburses installments; loan repayment; no excessive levy; deposit of payments received
Sec. 3. (a) The board, not later than December 31, 2007, and after review by the budget committee, shall determine the terms of a loan made under this chapter, subject to the following:
(1) The board may not charge interest on the loan.
(2) The loan must be repaid not later than ten (10) years after the date on which the loan was made.
(3) The terms of the loan must allow for prepayment of the loan without penalty.
(4) The maximum amount of the loan that a qualifying taxing unit may receive with respect to a default described in section 1(c)(3) of this chapter on one (1) or more payments of property taxes first due and payable in a calendar year is the amount, as determined by the board, of revenue shortfall for the qualifying taxing unit that results from the default for that calendar year.
(5) The total amount of all loans under this chapter for all

calendar years may not exceed thirteen million dollars ($13,000,000).
(b) The board may disburse in installments the proceeds of a loan made under this chapter.
(c) A qualified taxing unit may repay a loan made under this chapter from any of the following:
(1) Property tax revenues of the qualified taxing unit that are subject to the levy limitations imposed by IC 6-1.1-18.5 or IC 6-1.1-19.
(2) Property tax revenues of the qualified taxing unit that are not subject to levy limitations as provided in IC 6-1.1-18.5-21 or IC 6-1.1-19-13.
(3) The qualified taxing unit's debt service fund.
(4) Any other source of revenues (other than property taxes) that is legally available to the qualified taxing unit.
The payment of any installment on a loan made under this chapter constitutes a first charge against the property tax revenues described in subdivision (1) or (2) that are collected by the qualified taxing unit during the calendar year the installment is due and payable.
(d) The obligation to repay a loan made under this chapter is not a basis for the qualified taxing unit to obtain an excessive tax levy under IC 6-1.1-18.5 or IC 6-1.1-19.
(e) Whenever the board receives a payment on a loan made under this chapter, the board shall deposit the amount paid in the counter-cyclical revenue and economic stabilization fund.
As added by P.L.114-2006, SEC.3.

IC 6-1.1-21.9-4
Effects on levy excess funds; effects of receipt of delinquent taxes
Sec. 4. (a) As used in this section, "delinquent tax" means any tax not paid during the calendar year in which the tax was first due and payable.
(b) Except as provided in subsection (c), the following are not considered to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess under IC 6-1.1-18.5-17 and IC 6-1.1-19-1.7:
(1) The proceeds of a loan received by the qualified taxing unit under this chapter.
(2) The receipt by a qualified taxing unit of any payment of delinquent tax owed by a qualified taxpayer.
(c) Delinquent tax owed by a qualified taxpayer received by a qualified taxing unit:
(1) must first be used toward the retirement of an outstanding loan made under this chapter; and
(2) is considered, only to the extent that the amount received exceeds the amount of the outstanding loan, to be part of the ad valorem property tax levy actually collected by the qualified taxing unit for taxes first due and payable during a particular calendar year for the purpose of calculating the levy excess

under IC 6-1.1-18.5-17 and IC 6-1.1-19-1.7.
(d) If a qualified taxpayer pays delinquent tax during the term of repayment of an outstanding loan made under this chapter, the remaining loan balance is repayable in equal installments over the remainder of the original term of repayment.
(e) Proceeds of a loan made under this chapter may be expended by a qualified taxing unit only to pay obligations of the qualified taxing unit that have been incurred under appropriations for operating expenses made by the qualified taxing unit and approved by the department of local government finance.
As added by P.L.114-2006, SEC.3.

IC 6-1.1-21.9-5
Loan is not bonded indebtedness
Sec. 5. A loan under this chapter is not bonded indebtedness for purposes of IC 6-1.1-18.5.
As added by P.L.114-2006, SEC.3.



CHAPTER 22. GENERAL PROCEDURES FOR PROPERTY TAX COLLECTION

IC 6-1.1-22-1
"Personal property" defined
Sec. 1. Except as otherwise provided by law, it is sufficient for purposes of assessment and taxation to describe personal property on all records and notices by using the words "personal property" to include all types of personal property assessed to a person under this article.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-2
Description of real property; sufficiency
Sec. 2. (a) Real property is sufficiently described for the purpose of listing, assessing, and collecting the taxes on it when it is described by:
(1) reference to the name of the subdivision and lot number, if the tract of land has been platted into lots or subdivided and a plat of the tract has been recorded in the office of the county recorder; or
(2) use of an abbreviated description which indicates its key number, if any, and the quarter section in which the land lies and the number of acres it contains if the land is unplatted.
(b) Real property is sufficiently described for the purpose of conveying title to it when it is sold for the nonpayment of taxes if it is described by:
(1) reference to the name of the subdivision and lot number if the tract of land has been platted into lots or subdivided and a plat of the tract has been recorded in the office of the county recorder;
(2) reference to its key number, if any, and the description, including the number of acres, contained in a deed, mortgage, will, or other public record of the county; or
(3) reference to a description prepared by the county surveyor under subsection (c) of this section.
(c) Whenever a sufficient description is not available for real property which is to be sold for nonpayment of taxes, the county surveyor, at the request of the county auditor, shall survey and plat the land and prepare a correct description of it. The county surveyor shall file a certified copy of the plat and the description with the county recorder, who shall record the instrument in the deed record. The county recorder shall not charge a fee for this service.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.1.

IC 6-1.1-22-3
Tax duplicate; contents; maintenance; delivery
Sec. 3. (a) Except as provided in subsection (b), the auditor of each county shall, before March 15 of each year, prepare a roll of

property taxes payable in that year for the county. This roll shall be known as the "tax duplicate" and shall show:
(1) the value of all the assessed property of the county;
(2) the person liable for the taxes on the assessed property; and
(3) any other information that the state board of accounts, with the advice and approval of the department of local government finance, may prescribe.
(b) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) before the county auditor completes preparation of the tax duplicate under subsection (a), the county auditor shall complete preparation of the tax duplicate when the appeal is resolved by the department of local government finance.
(c) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) after the county auditor completes preparation of the tax duplicate under subsection (a), the county auditor shall prepare a revised tax duplicate when the appeal is resolved by the department of local government finance that reflects the action of the department.
(d) The county auditor shall comply with the instructions issued by the state board of accounts for the preparation, preservation, alteration, and maintenance of the tax duplicate. The county auditor shall deliver a copy of the tax duplicate prepared under subsection (a) to the county treasurer when preparation of the tax duplicate is completed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.45-1990, SEC.2; P.L.49-1996, SEC.6; P.L.90-2002, SEC.210; P.L.67-2006, SEC.5.

IC 6-1.1-22-4
Notice of tax rate
Sec. 4. (a) Immediately upon the receipt of the tax duplicate, the county treasurer shall give notice of the rate of tax per one hunded dollars ($100) of assessed valuation to be collected in the county for each purpose and the total of the rates in each taxing district. This notice shall be published in the form prescribed by the department of local government finance three (3) times with each publication one (1) week apart.
(b) The notice required by this section shall be printed in two (2) newspapers which represent different political parties and which are published in the county. However, if two (2) newspapers which represent different political parties are not published in the county, the notice shall be printed in one (1) newspaper.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.211.

IC 6-1.1-22-5
Abstract of property; contents; procedures
Sec. 5. (a) Except as provided in subsections (b) and (c), on or before March 15 of each year, the county auditor shall prepare and

deliver to the auditor of state and the county treasurer a certified copy of an abstract of the property, assessments, taxes, deductions, and exemptions for taxes payable in that year in each taxing district of the county. The county auditor shall prepare the abstract in such a manner that the information concerning property tax deductions reflects the total amount of each type of deduction. The abstract shall also contain a statement of the taxes and penalties unpaid in each taxing unit at the time of the last settlement between the county auditor and county treasurer and the status of these delinquencies. The county auditor shall prepare the abstract on the form prescribed by the state board of accounts. The auditor of state, county auditor, and county treasurer shall each keep a copy of the abstract as a public record.
(b) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) before the county auditor prepares and delivers the certified copy of the abstract under subsection (a), the county auditor shall prepare and deliver the certified copy of the abstract when the appeal is resolved by the department of local government finance.
(c) If the county auditor receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) after the county auditor prepares and delivers the certified copy of the abstract under subsection (a), the county auditor shall prepare and deliver a certified copy of a revised abstract when the appeal is resolved by the department of local government finance that reflects the action of the department.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.67, SEC.3; P.L.45-1990, SEC.3; P.L.49-1996, SEC.7; P.L.67-2006, SEC.6.

IC 6-1.1-22-6
Register of taxes and special assessments
Sec. 6. The county treasurer shall keep a register of taxes and special assessments in the manner and on the form prescribed by the state board of accounts. He shall enter each payment of the taxes and special assessments in the register on the day the payment is received.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-6.5
Refusal of third party to pay upon proper presentment
Sec. 6.5. Notwithstanding IC 26-1-3.1-310, if a payment subject to this article is made by:
(1) check;
(2) bank draft;
(3) money order;
(4) bank card or credit card; or
(5) any other draft or financial instrument that is payable by a third party;
and the third party refuses to pay the amount of the payment to the

county treasurer after proper presentment, the county treasurer shall adjust the county treasurer's records to remove any credit made for the payment. If the financial instrument is subsequently honored, the county treasurer shall record the payment as being made on the date the financial instrument is honored. However, the county treasurer may deduct any costs described in section 12.1 of this chapter before crediting the payment.
As added by P.L.56-1996, SEC.1.

IC 6-1.1-22-7
Daily cash book
Sec. 7. The county treasurer shall keep a daily cash book on the form prescribed by the state board of accounts. He shall enter all funds received by him in the cash book on the day the funds are received. The county treasurer shall also record in the cash book all the deposits, withdrawals, and other entries required to be made in order to correctly reflect the financial condition of the funds for which the county treasurer is responsible.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-8 Version a
Statement of taxes and assessments issued by county treasurer; time of issuance; payments; additional information in statement; recovery of certain costs by counties
Note: This version of section amended by P.L.162-2006, SEC.15. See also following version of this section amended by P.L.169-2006, SEC.10, effective 1-1-2007.
Sec. 8. (a) The county treasurer shall either:
(1) mail to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records, or to the last known address of the most recent owner shown in the transfer book a statement of current and delinquent taxes and special assessments; or
(2) transmit by written, electronic, or other means to a mortgagee maintaining an escrow account for a person who is liable for any property taxes or special assessments, as shown on the tax duplicate or special assessment records a statement of current and delinquent taxes and special assessments.
(b) The county treasurer may include the following in the statement:
(1) An itemized listing for each property tax levy, including:
(A) the amount of the tax rate;
(B) the entity levying the tax owed; and
(C) the dollar amount of the tax owed.
(2) Information designed to inform the taxpayer or mortgagee clearly and accurately of the manner in which the taxes billed in the tax statement are to be used.
A form used and the method by which the statement and information, if any, are transmitted must be approved by the state board of

accounts. The county treasurer may mail or transmit the statement and information, if any, one (1) time each year at least fifteen (15) days before the date on which the first or only installment is due. Whenever a person's tax liability for a year is due in one (1) installment under IC 6-1.1-7-7 or section 9 of this chapter, a statement that is mailed must include the date on which the installment is due and denote the amount of money to be paid for the installment. Whenever a person's tax liability is due in two (2) installments, a statement that is mailed must contain the dates on which the first and second installments are due and denote the amount of money to be paid for each installment.
(c) All payments of property taxes and special assessments shall be made to the county treasurer. The county treasurer, when authorized by the board of county commissioners, may open temporary offices for the collection of taxes in cities and towns in the county other than the county seat.
(d) Before July 1, 2004, the department of local government finance shall designate five (5) counties to participate in a pilot program to implement the requirements of subsection (e). The department shall immediately notify the county treasurer, county auditor, and county assessor in writing of the designation under this subsection. The legislative body of a county not designated for participation in the pilot program may adopt an ordinance to implement the requirements of subsection (e). The legislative body shall submit a copy of the ordinance to the department of local government finance, which shall monitor the county's implementation of the requirements of subsection (e) as if the county were a participant in the pilot program. The requirements of subsection (e) apply:
(1) only in:
(A) a county designated to participate in a pilot program under this subsection, for property taxes first due and payable after December 31, 2004, and before January 1, 2008; or
(B) a county adopting an ordinance under this subsection, for property taxes first due and payable after December 31, 2003, or December 31, 2004 (as determined in the ordinance), and before January 1, 2008; and
(2) in all counties for taxes first due and payable after December 31, 2007.
(e) Subject to subsection (d), regardless of whether a county treasurer transmits a statement of current and delinquent taxes and special assessments to a person liable for the taxes under subsection (a)(1) or to a mortgagee under subsection (a)(2), the county treasurer shall mail the following information to the last known address of each person liable for the property taxes or special assessments or to the last known address of the most recent owner shown in the transfer book. The county treasurer shall mail the information not later than the date the county treasurer transmits a statement for the property under subsection (a)(1) or (a)(2). The county treasurer,

county auditor, and county assessor shall cooperate to generate the information to be included on the form. The information that must be provided is the following:
(1) A breakdown showing the total property tax and special assessment liability and the amount of the taxpayer's liability that will be distributed to each taxing unit in the county.
(2) A comparison showing any change in the assessed valuation for the property as compared to the previous year.
(3) A comparison showing any change in the property tax and special assessment liability for the property as compared to the previous year. The information required under this subdivision must identify:
(A) the amount of the taxpayer's liability distributable to each taxing unit in which the property is located in the current year and in the previous year; and
(B) the percentage change, if any, in the amount of the taxpayer's liability distributable to each taxing unit in which the property is located from the previous year to the current year.
(4) An explanation of the following:
(A) The homestead credit and all property tax deductions.
(B) The procedure and deadline for filing for the homestead credit and each deduction.
(C) The procedure that a taxpayer must follow to:
(i) appeal a current assessment; or
(ii) petition for the correction of an error related to the taxpayer's property tax and special assessment liability.
(D) The forms that must be filed for an appeal or a petition described in clause (C).
The department of local government finance shall provide the explanation required by this subdivision to each county treasurer.
(5) A checklist that shows:
(A) the homestead credit and all property tax deductions; and
(B) whether the homestead credit and each property tax deduction applies in the current statement for the property transmitted under subsection (a)(1) or (a)(2).
(f) The information required to be mailed under subsection (e) must be simply and clearly presented and understandable to the average individual.
(g) A county that incurs:
(1) initial computer programming costs directly related to implementation of the requirements of subsection (e); or
(2) printing costs directly related to mailing information under subsection (e);
shall submit an itemized statement of the costs to the department of local government finance for reimbursement from the state. The treasurer of state shall pay a claim approved by the department of local government finance and submitted under this section on a

warrant of the auditor of state. However, the treasurer of state may not pay any additional claims under this subsection after the total amount of claims paid reaches fifty thousand dollars ($50,000).
(h) This section expires January 1, 2008.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1976, P.L.14, SEC.1; P.L.57-1986, SEC.2; P.L.60-1991, SEC.1; P.L.6-1997, SEC.89; P.L.64-2004, SEC.13; P.L.162-2006, SEC.15.

IC 6-1.1-22-8 Version b
Statement of taxes and assessments issued by county treasurer; time of issuance; payments; additional information in statement; recovery of certain costs by counties
Note: This version of section amended by P.L.169-2006, SEC.10, effective 1-1-2007. See also preceding version of this section amended by P.L.162-2006, SEC.15.
Sec. 8. (a) The county treasurer shall either:
(1) mail to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records, or to the last known address of the most recent owner shown in the transfer book a statement of current and delinquent taxes and special assessments; or
(2) transmit by written, electronic, or other means to a mortgagee maintaining an escrow account for a person who is liable for any property taxes or special assessments, as shown on the tax duplicate or special assessment records a statement of current and delinquent taxes and special assessments.
(b) The county treasurer may include the following in the statement:
(1) An itemized listing for each property tax levy, including:
(A) the amount of the tax rate;
(B) the entity levying the tax owed;
(C) the dollar amount of the tax owed; and
(D) the dollar amount of each special assessment owed.
(2) Information designed to inform the taxpayer or mortgagee clearly and accurately of the manner in which the taxes billed in the tax statement are to be used.
A form used and the method by which the statement and information, if any, are transmitted must be approved by the state board of accounts. The county treasurer may mail or transmit the statement and information, if any, one (1) time each year at least fifteen (15) days before the date on which the first or only installment is due. Whenever a person's tax liability for a year is due in one (1) installment under IC 6-1.1-7-7 or section 9 of this chapter, a statement that is mailed must include the date on which the installment is due and denote the amount of money to be paid for the installment. Whenever a person's tax liability is due in two (2) installments, a statement that is mailed must contain the dates on which the first and second installments are due and denote the amount of money to be paid for each installment.     (c) All payments of property taxes and special assessments shall be made to the county treasurer. The county treasurer, when authorized by the board of county commissioners, may open temporary offices for the collection of taxes in cities and towns in the county other than the county seat.
(d) Before July 1, 2004, the department of local government finance shall designate five (5) counties to participate in a pilot program to implement the requirements of subsection (e). The department shall immediately notify the county treasurer, county auditor, and county assessor in writing of the designation under this subsection. The legislative body of a county not designated for participation in the pilot program may adopt an ordinance to implement the requirements of subsection (e). The legislative body shall submit a copy of the ordinance to the department of local government finance, which shall monitor the county's implementation of the requirements of subsection (e) as if the county were a participant in the pilot program. The requirements of subsection (e) apply:
(1) only in:
(A) a county designated to participate in a pilot program under this subsection, for property taxes first due and payable after December 31, 2004, and before January 1, 2008; or
(B) a county adopting an ordinance under this subsection, for property taxes first due and payable after December 31, 2003, or December 31, 2004 (as determined in the ordinance), and before January 1, 2008; and
(2) in all counties for taxes first due and payable after December 31, 2007.
(e) Subject to subsection (d), regardless of whether a county treasurer transmits a statement of current and delinquent taxes and special assessments to a person liable for the taxes under subsection (a)(1) or to a mortgagee under subsection (a)(2), the county treasurer shall mail the following information to the last known address of each person liable for the property taxes or special assessments or to the last known address of the most recent owner shown in the transfer book. The county treasurer shall mail the information not later than the date the county treasurer transmits a statement for the property under subsection (a)(1) or (a)(2). The county treasurer, county auditor, and county assessor shall cooperate to generate the information to be included on the form. The information that must be provided is the following:
(1) A breakdown showing the total property tax and special assessment liability and the amount of the taxpayer's liability that will be distributed to each taxing unit in the county.
(2) A comparison showing any change in the assessed valuation for the property as compared to the previous year.
(3) A comparison showing any change in the property tax and special assessment liability for the property as compared to the previous year. The information required under this subdivision

must identify:
(A) the amount of the taxpayer's liability distributable to each taxing unit in which the property is located in the current year and in the previous year; and
(B) the percentage change, if any, in the amount of the taxpayer's liability distributable to each taxing unit in which the property is located from the previous year to the current year.
(4) An explanation of the following:
(A) The homestead credit and all property tax deductions.
(B) The procedure and deadline for filing for the homestead credit and each deduction.
(C) The procedure that a taxpayer must follow to:
(i) appeal a current assessment; or
(ii) petition for the correction of an error related to the taxpayer's property tax and special assessment liability.
(D) The forms that must be filed for an appeal or a petition described in clause (C).
The department of local government finance shall provide the explanation required by this subdivision to each county treasurer.
(5) A checklist that shows:
(A) the homestead credit and all property tax deductions; and
(B) whether the homestead credit and each property tax deduction applies in the current statement for the property transmitted under subsection (a)(1) or (a)(2).
(f) The information required to be mailed under subsection (e) must be simply and clearly presented and understandable to the average individual.
(g) A county that incurs:
(1) initial computer programming costs directly related to implementation of the requirements of subsection (e); or
(2) printing costs directly related to mailing information under subsection (e);
shall submit an itemized statement of the costs to the department of local government finance for reimbursement from the state. The treasurer of state shall pay a claim approved by the department of local government finance and submitted under this section on a warrant of the auditor of state. However, the treasurer of state may not pay any additional claims under this subsection after the total amount of claims paid reaches fifty thousand dollars ($50,000).
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1976, P.L.14, SEC.1; P.L.57-1986, SEC.2; P.L.60-1991, SEC.1; P.L.6-1997, SEC.89; P.L.64-2004, SEC.13; P.L.169-2006, SEC.10.

IC 6-1.1-22-8.1
Statement of taxes and assessments issued by county treasurer; time of issuance; payments; additional information in statement
Sec. 8.1. (a) This section applies only to property taxes and

special assessments first due and payable after December 31, 2007.
(b) The county treasurer shall:
(1) mail to the last known address of each person liable for any property taxes or special assessment, as shown on the tax duplicate or special assessment records, or to the last known address of the most recent owner shown in the transfer book; and
(2) transmit by written, electronic, or other means to a mortgagee maintaining an escrow account for a person who is liable for any property taxes or special assessments, as shown on the tax duplicate or special assessment records;
a statement in the form required under subsection (c).
(c) The department of local government finance shall prescribe a form, subject to the approval of the state board of accounts, for the statement under subsection (b) that includes at least the following:
(1) A statement of the taxpayer's current and delinquent taxes and special assessments.
(2) A breakdown showing the total property tax and special assessment liability and the amount of the taxpayer's liability that will be distributed to each taxing unit in the county.
(3) An itemized listing for each property tax levy, including:
(A) the amount of the tax rate;
(B) the entity levying the tax owed; and
(C) the dollar amount of the tax owed.
(4) Information designed to show the manner in which the taxes and special assessments billed in the tax statement are to be used.
(5) A comparison showing any change in the assessed valuation for the property as compared to the previous year.
(6) A comparison showing any change in the property tax and special assessment liability for the property as compared to the previous year. The information required under this subdivision must identify:
(A) the amount of the taxpayer's liability distributable to each taxing unit in which the property is located in the current year and in the previous year; and
(B) the percentage change, if any, in the amount of the taxpayer's liability distributable to each taxing unit in which the property is located from the previous year to the current year.
(7) An explanation of the following:
(A) The homestead credit and all property tax deductions.
(B) The procedure and deadline for filing for the homestead credit and each deduction.
(C) The procedure that a taxpayer must follow to:
(i) appeal a current assessment; or
(ii) petition for the correction of an error related to the taxpayer's property tax and special assessment liability.
(D) The forms that must be filed for an appeal or a petition described in clause (C).         The department of local government finance shall provide the explanation required by this subdivision to each county treasurer.
(8) A checklist that shows:
(A) the homestead credit and all property tax deductions; and
(B) whether the homestead credit and each property tax deduction applies in the current statement for the property transmitted under subsection (b).
(d) The county treasurer may mail or transmit the statement one (1) time each year at least fifteen (15) days before the date on which the first or only installment is due. Whenever a person's tax liability for a year is due in one (1) installment under IC 6-1.1-7-7 or section 9 of this chapter, a statement that is mailed must include the date on which the installment is due and denote the amount of money to be paid for the installment. Whenever a person's tax liability is due in two (2) installments, a statement that is mailed must contain the dates on which the first and second installments are due and denote the amount of money to be paid for each installment.
(e) All payments of property taxes and special assessments shall be made to the county treasurer. The county treasurer, when authorized by the board of county commissioners, may open temporary offices for the collection of taxes in cities and towns in the county other than the county seat.
(f) The county treasurer, county auditor, and county assessor shall cooperate to generate the information to be included in the statement under subsection (c).
(g) The information to be included in the statement under subsection (c) must be simply and clearly presented and understandable to the average individual.
(h) After December 31, 2007, a reference in a law or rule to IC 6-1.1-22-8 shall be treated as a reference to this section.
As added by P.L.162-2006, SEC.16.

IC 6-1.1-22-8.2
Donations of taxpayers in county with consolidated city; ordinance
Sec. 8.2. (a) This section applies to a county containing a consolidated city.
(b) The legislative body of a county may adopt an ordinance:
(1) allowing a taxpayer to include a donation of money to the county with a payment under section 9 of this chapter;
(2) establishing a separate fund to receive donations under this section; and
(3) establishing a board of at least five (5) members to determine permissible expenditures by the county from the fund established under subdivision (2).
(c) If an ordinance is adopted under subsection (b), the treasurer of the adopting county shall transfer donations received under this section to the fund established under subsection (b)(2). Money in the fund at the end of a fiscal year does not revert to the county's general

fund.
As added by P.L.54-1990, SEC.1.

IC 6-1.1-22-8.3
Donation procedure notice
Sec. 8.3. If an ordinance is adopted under section 8.2 of this chapter, the treasurer of the adopting county shall include with each statement mailed under section 8 of this chapter a notice describing:
(1) the manner in which a taxpayer may donate money to the county under section 8.2 of this chapter; and
(2) the permissible expenditures of money donated under section 8.2 of this chapter.
As added by P.L.54-1990, SEC.2.

IC 6-1.1-22-8.5
Deductions; contents of tax statements; notice of ineligibility
Sec. 8.5. The county treasurer shall include on every statement mailed under section 8 of this chapter the following language: "If any circumstances have changed that would make you ineligible for a deduction that you have been allowed in the exemption block on this tax bill, you must notify the county auditor. If such a change in circumstances has occurred and you have not notified the county auditor, the deduction will be disallowed and you will be liable for taxes and penalties on the amount deducted.".
As added by Acts 1982, P.L.44, SEC.8.

IC 6-1.1-22-9
Tax installment due dates; exceptions; delinquent penalty; $5 minimum
Sec. 9. (a) Except as provided in subsections (b) and (c) the property taxes assessed for a year under this article are due in two (2) equal installments on May 10 and November 10 of the following year.
(b) Subsection (a) does not apply if any of the following apply to the property taxes assessed for the year under this article:
(1) Subsection (c).
(2) Subsection (d).
(3) IC 6-1.1-7-7.
(4) Section 9.5 of this chapter.
(c) A county council may adopt an ordinance to require a person to pay the person's property tax liability in one (1) installment, if the tax liability for a particular year is less than twenty-five dollars ($25). If the county council has adopted such an ordinance, then whenever a tax statement mailed under section 8 of this chapter shows that the person's property tax liability for a year is less than twenty-five dollars ($25) for the property covered by that statement, the tax liability for that year is due in one (1) installment on May 10 of that year.
(d) If the county treasurer receives a copy of an appeal petition under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) before the county

treasurer mails or transmits statements under section 8(a) of this chapter, the county auditor may:
(1) mail or transmit the statements without regard to the pendency of the appeal and, if the resolution of the appeal by the department of local government finance results in changes in levies, mail or transmit reconciling statements under subsection (e); or
(2) delay the mailing or transmission of statements under section 8(a) of this chapter so that:
(A) the due date of the first installment that would otherwise be due under subsection (a) is delayed by not more than sixty (60) days; and
(B) all statements reflect any changes in levies that result from the resolution of the appeal by the department of local government finance.
(e) A reconciling statement under subsection (d)(1) must indicate:
(1) the total amount due for the year;
(2) the total amount of the installments paid that did not reflect the resolution of the appeal under IC 6-1.1-18.5-12(g) or IC 6-1.1-19-2(g) by the department of local government finance;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), the adjusted amount that is payable by the taxpayer:
(A) as a final reconciliation of all amounts due for the year; and
(B) not later than:
(i) November 10; or
(ii) the date or dates established under section 9.5 of this chapter; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
(f) If property taxes are not paid on or before the due date, the penalties prescribed in IC 6-1.1-37-10 shall be added to the delinquent taxes.
(g) Notwithstanding any other law, a property tax liability of less than five dollars ($5) is increased to five dollars ($5). The difference between the actual liability and the five dollar ($5) amount that appears on the statement is a statement processing charge. The statement processing charge is considered a part of the tax liability.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.57-1986, SEC.3; P.L.61-1991, SEC.1; P.L.1-2004, SEC.35 and P.L.23-2004, SEC.38; P.L.67-2006, SEC.7.

IC 6-1.1-22-9.5 Version a
Alternative schedule of installment payments
Note: This version of section amended by P.L.67-2006, SEC.8. See also following version of this section amended by P.L.2-2006, SEC.65.     Sec. 9.5. (a) This section applies only to property taxes first due and payable in a year that begins after December 31, 2003:
(1) with respect to a homestead (as defined in IC 6-1.1-20.9-1); and
(2) that are not payable in one (1) installment under section 9(c) of this chapter.
(b) At any time before the mailing or transmission of tax statements for a year under section 8 of this chapter, a county may petition the department of local government finance to establish a schedule of installments for the payment of property taxes with respect to:
(1) real property that are based on the assessment of the property in the immediately preceding year; or
(2) a mobile home or manufactured home that is not assessed as real property that are based on the assessment of the property in the current year.
The county fiscal body (as defined in IC 36-1-2-6) must approve a petition under this subsection.
(c) The department of local government finance:
(1) may not establish a date for:
(A) an installment payment that is earlier than May 10 of the year in which the tax statement is mailed or transmitted;
(B) the first installment payment that is later than November 10 of the year in which the tax statement is mailed or transmitted; or
(C) the last installment payment that is later than May 10 of the year immediately following the year in which the tax statement is mailed or transmitted; and
(2) shall:
(A) prescribe the form of the petition under subsection (b);
(B) determine the information required on the form; and
(C) notify the county fiscal body, the county auditor, and the county treasurer of the department's determination on the petition not later than twenty (20) days after receiving the petition.
(d) Revenue from property taxes paid under this section in the year immediately following the year in which the tax statement is mailed or transmitted under section 8 of this chapter:
(1) is not considered in the determination of a levy excess under IC 6-1.1-18.5-17 or IC 6-1.1-19-1.7 for the year in which the property taxes are paid; and
(2) may be:
(A) used to repay temporary loans entered into by a political subdivision for; and
(B) expended for any other reason by a political subdivision in the year the revenue is received under an appropriation from;
the year in which the tax statement is mailed or transmitted under section 8 of this chapter.
As added by P.L.1-2004, SEC.36 and P.L.23-2004, SEC.39. Amended

by P.L.67-2006, SEC.8.

IC 6-1.1-22-9.5 Version b
Alternative schedule of installment payments
Note: This version of section amended by P.L.2-2006, SEC.65. See also preceding version of this section amended by P.L.67-2006, SEC.8.
Sec. 9.5. (a) This section applies only to property taxes first due and payable in a year that begins after December 31, 2003:
(1) with respect to a homestead (as defined in IC 6-1.1-20.9-1); and
(2) that are not payable in one (1) installment under section 9(b) of this chapter.
(b) At any time before the mailing or transmission of tax statements for a year under section 8 of this chapter, a county may petition the department of local government finance to establish a schedule of installments for the payment of property taxes with respect to:
(1) real property that are based on the assessment of the property in the immediately preceding year; or
(2) a mobile home or manufactured home that is not assessed as real property that are based on the assessment of the property in the current year.
The county fiscal body (as defined in IC 36-1-2-6), the county auditor, and the county treasurer must approve a petition under this subsection.
(c) The department of local government finance:
(1) may not establish a date for:
(A) an installment payment that is earlier than May 10 of the year in which the tax statement is mailed or transmitted;
(B) the first installment payment that is later than November 10 of the year in which the tax statement is mailed or transmitted; or
(C) the last installment payment that is later than May 10 of the year immediately following the year in which the tax statement is mailed or transmitted; and
(2) shall:
(A) prescribe the form of the petition under subsection (b);
(B) determine the information required on the form; and
(C) notify the county fiscal body, the county auditor, and the county treasurer of the department's determination on the petition not later than twenty (20) days after receiving the petition.
(d) Revenue from property taxes paid under this section in the year immediately following the year in which the tax statement is mailed or transmitted under section 8 of this chapter:
(1) is not considered in the determination of a levy excess under IC 6-1.1-18.5-17 or IC 20-44-3 for the year in which the property taxes are paid; and
(2) may be:             (A) used to repay temporary loans entered into by a political subdivision for; and
(B) expended for any other reason by a political subdivision in the year the revenue is received under an appropriation from;
the year in which the tax statement is mailed or transmitted under section 8 of this chapter.
As added by P.L.1-2004, SEC.36 and P.L.23-2004, SEC.39. Amended by P.L.2-2006, SEC.65.

IC 6-1.1-22-10
Liability for taxes; actions to collect
Sec. 10. (a) A person who is liable for property taxes under IC 6-1.1-2-4 is personally liable for the taxes and all penalties, cost, and collection expenses, including reasonable attorney's fees and court costs, resulting from late payment of the taxes.
(b) A person's liability under this section may be enforced by any legal remedy, including a civil lawsuit instituted by a county treasurer or a county executive to collect delinquent taxes. One (1) action may be initiated to collect all taxes, penalties, cost, and collection expenses levied against a person in the same county for one (1) or more years. However, an action may not be initiated to enforce the collection of taxes after ten (10) years from the first Monday in May of the year in which the taxes first became due. An action initiated within the ten (10) year period may be prosecuted to termination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.68-1993, SEC.1.

IC 6-1.1-22-11 Version a
Lienholders; payment of delinquent taxes; penalties and costs
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 11. A holder of a lien of record on any real property on which taxes are delinquent may pay the delinquent taxes, penalties, and cost. The amount so paid is an additional lien on the real property in favor of the lienholder and is collectible, with interest at six percent (6%) per annum from the time of payment, in the same manner as the original lien.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-22-11 Version b
Lienholders; payment of delinquent taxes; penalties and costs
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 11. A holder of a lien of record on any real property on which taxes are delinquent may pay the delinquent taxes, penalties, and cost. The amount so paid is an additional lien on the real property in favor of the lienholder and is collectible, with interest at ten percent (10%) per annum from the time of payment, in the same manner as

the original lien.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.169-2006, SEC.11.

IC 6-1.1-22-12
Receipt for payment of tax or special assessment
Sec. 12. (a) When a property owner pays the taxes or special assessments levied against any property, and a receipt is provided by the county treasurer, the receipt shall be on a form prescribed or approved by the state board of accounts. The receipt shall contain:
(1) the name of the person liable for the amount paid;
(2) the amount paid;
(3) the year for which the payment is made; and
(4) a description of the property which corresponds to the description used on the tax duplicate.
(b) If the county treasurer does not provide a receipt, the treasurer shall maintain records containing the date and amount paid per parcel or property description as used on the tax duplicate.
(c) Notwithstanding subsection (b), a taxpayer is entitled to a validated receipt upon request.
(d) When a person other than the property owner pays any property taxes or special assessment levied against the property, the county treasurer shall, if the payor requests, provide a receipt in a form prescribed or approved by the state board of accounts.
(e) If a receipt for the payment of property taxes or a special assessment is lost or destroyed, the entry in the register of taxes and special assessments or the entry on the tax duplicate may be presented as evidence of payment in lieu of the receipt.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1991, SEC.2; P.L.30-1994, SEC.2.

IC 6-1.1-22-12.1
Liability for costs of dishonored payment drafts
Sec. 12.1. If:
(1) a property owner or a person acting on behalf of a property owner tenders a draft to the county treasurer for the payment of the taxes or special assessments levied against any property; and
(2) the draft is dishonored upon presentation for payment;
any costs incurred by the county treasurer because of the dishonoring of the draft are a liability of the taxpayer, which may be entered on the tax duplicate for the property. If entered on the tax duplicate, the amount of the liability is subject to interest, penalty, and collection in the same manner as all other special assessments.
As added by P.L.57-1993, SEC.10.

IC 6-1.1-22-13
State liens; civil suits
Sec. 13. (a) The state acquires a lien on each tract of real property for all property taxes levied against the tract, including the land

under an improvement or appurtenance described in IC 6-1.1-2-4(b), and all subsequent penalties and cost resulting from the taxes. This lien attaches on the assessment date of the year for which the taxes are assessed. The lien is not affected by any sale or transfer of the tract, including the land under an improvement or appurtenance described in IC 6-1.1-2-4(b), including the sale, exchange, or lease of the tract under IC 36-1-11.
(b) The lien of the state for taxes, penalties, and cost continues for ten (10) years from May 10 of the year in which the taxes first become due. However, if any proceeding is instituted to enforce the lien within the ten (10) year period, the limitation is extended, if necessary, to permit the termination of the proceeding.
(c) The lien of the state inures to taxing units which impose the property taxes on which the lien is based, and the lien is superior to all other liens.
(d) A taxing unit described in subsection (c) may institute a civil suit against a person or an entity liable for delinquent property taxes. The taxing unit may, after obtaining a judgment, collect:
(1) delinquent real property taxes;
(2) penalties due to the delinquency; and
(3) costs and expenses incurred in collecting the delinquent property tax, including reasonable attorney's fees and court costs approved by a court with jurisdiction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1979, P.L.61, SEC.1; P.L.60-1988, SEC.2; P.L.68-1993, SEC.2; P.L.51-1997, SEC.6.

IC 6-1.1-22-13.5
Political subdivision liens; civil suits
Effective 1-1-2007.



CHAPTER 22.5. PROVISIONAL PROPERTY TAX STATEMENTS

IC 6-1.1-22.5-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department of local government finance.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-2
"Provisional statement" defined
Sec. 2. As used in this chapter, "provisional statement" refers to a provisional property tax statement required by section 6 of this chapter.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-3
"Property taxes" defined
Sec. 3. As used in this chapter, "property taxes" include special assessments.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-4
"Reconciling statement" defined
Sec. 4. As used in this chapter, "reconciling statement" refers to a reconciling property tax statement required by section 11 of this chapter.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-5
"Tax liability" defined
Sec. 5. As used in this chapter, "tax liability" includes liability for special assessments and refers to liability for property taxes after the application of all allowed deductions and credits.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-6
Use of provisional statement authorized; notice
Sec. 6. (a) Except as provided in subsection (c), with respect to property taxes payable under this article on assessments determined for the 2003 assessment date or the assessment date in any later year, the county treasurer may, except as provided by section 7 of this chapter, use a provisional statement under this chapter if the county auditor fails to deliver the abstract for that assessment date to the county treasurer under IC 6-1.1-22-5 before March 16 of the year following the assessment date.
(b) The county treasurer shall give notice of the provisional statement, including disclosure of the method that is to be used in determining the tax liability to be indicated on the provisional statement, by publication one (1) time:         (1) in the form prescribed by the department of local government finance; and
(2) in the manner described in IC 6-1.1-22-4(b).
The notice may be combined with the notice required under section 10 of this chapter.
(c) Subsection (a) does not apply if the county auditor fails to deliver the abstract as provided in IC 6-1.1-22-5(b).
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40. Amended by P.L.67-2006, SEC.9.

IC 6-1.1-22.5-7
Waiver of use of provisional statement
Sec. 7. (a) The county auditor of a county or fifty (50) property owners in the county may, not more than five (5) days after the publication of the notice required under section 6 of this chapter, request in writing that the department of local government finance waive the use of a provisional statement under this chapter as to that county for a particular assessment date.
(b) Upon receipt of a request under subsection (a), the department of local government finance shall give notice of a hearing concerning the request in the manner provided by IC 5-3-1. The notice must state:
(1) the date and time of the hearing;
(2) the location of the hearing, which must be in the county; and
(3) that the purpose of the hearing is to hear:
(A) the request of the county treasurer and county auditor to waive the requirements of this chapter; and
(B) taxpayers' comments regarding that request.
(c) After the hearing, the department of local government finance may waive the use of a provisional statement under this chapter for a particular assessment date as to the county making the request if the department finds that the petitioners have presented sufficient evidence to establish that although the abstract required by IC 6-1.1-22-5 was not delivered in a timely manner:
(1) the abstract;
(A) was delivered as of the date of the hearing; or
(B) will be delivered not later than a date specified by the county auditor and county treasurer; and
(2) sufficient time remains or will remain after the date or anticipated date of delivery of the abstract to:
(A) permit the timely preparation and delivery of property tax statements in the manner provided by IC 6-1.1-22; and
(B) render the use of a provisional statement under this chapter unnecessary.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-8 Version a
Form of provisional statement
Note: This version of section added by P.L.1-2004, SEC.37. See also following version of this section added by P.L.23-2004, SEC.40.     Sec. 8. A provisional statement must:
(1) be on a form approved by the state board of accounts;
(2) except as provided in emergency rules adopted under section 20 of this chapter, indicate tax liability in the amount of ninety percent (90%) of the tax liability that was payable in the same year as the assessment date for the property for which the provisional statement is issued;
(3) indicate:
(A) that the tax liability under the provisional statement is determined as described in subdivision (2); and
(B) that property taxes billed on the provisional statement:
(i) are due and payable in the same manner as property taxes billed on a tax statement under IC 6-1.1-22-8; and
(ii) will be credited against a reconciling statement;
(4) include the following statement:
"Under Indiana law, ________ County (insert county) has elected to send provisional statements because the county did not complete the abstract of the property, assessments, taxes, deductions, and exemptions for taxes payable in (insert year) in each taxing district before March 16, (insert year). The statement is due to be paid in installments on May 10 and November 10. The statement is based on ninety percent (90%) of your tax liability for taxes payable in (insert year), subject to adjustment for any new construction on your property. After the abstract of property is complete, you will receive a reconciling statement in the amount of your actual tax liability for taxes payable in (insert year), minus the amount you pay under this provisional statement.";
(5) indicate liability for:
(A) delinquent:
(i) taxes; and
(ii) special assessments;
(B) penalties; and
(C) interest;
is allowed to appear on the tax statement under IC 6-1.1-22-8 for the May installment of property taxes in the year in which the provisional tax statement is issued; and
(6) include any other information the county treasurer requires.
As added by P.L.1-2004, SEC.37.

IC 6-1.1-22.5-8 Version b
Form of provisional statement
Note: This version of section added by P.L.23-2004, SEC.40. See also preceding version of this section added by P.L.1-2004, SEC.37.
Sec. 8. A provisional statement must:
(1) be on a form approved by the state board of accounts;
(2) except as provided in emergency rules adopted under section 20 of this chapter, indicate tax liability in the amount of ninety percent (90%) of the tax liability that was payable in the same year as the assessment date for the property for which the

provisional statement is issued;
(3) indicate:
(A) that the tax liability under the provisional statement is determined as described in subdivision (2); and
(B) that property taxes billed on the provisional statement:
(i) are due and payable in the same manner as property taxes billed on a tax statement under IC 6-1.1-22-8; and
(ii) will be credited against a reconciling statement;
(4) include a statement in the following or a substantially similar form, as determined by the department of local government finance:
"Under Indiana law, ________ County (insert county) has elected to send provisional statements because the county did not complete the abstract of the property, assessments, taxes, deductions, and exemptions for taxes payable in (insert year) in each taxing district before March 16, (insert year). The statement is due to be paid in installments on May 10 and November 10. The statement is based on ninety percent (90%) of your tax liability for taxes payable in (insert year), subject to adjustment for any new construction on your property or any damage to your property. After the abstract of property is complete, you will receive a reconciling statement in the amount of your actual tax liability for taxes payable in (insert year), minus the amount you pay under this provisional statement.";
(5) indicate liability for:
(A) delinquent:
(i) taxes; and
(ii) special assessments;
(B) penalties; and
(C) interest;
is allowed to appear on the tax statement under IC 6-1.1-22-8 for the May installment of property taxes in the year in which the provisional tax statement is issued; and
(6) include any other information the county treasurer requires.
As added by P.L.23-2004, SEC.40.

IC 6-1.1-22.5-9
Installment due dates and amounts
Sec. 9. Except as provided in section 12 of this chapter, property taxes billed on a provisional statement are due in two (2) equal installments on May 10 and November 10 of the year following the assessment date covered by the provisional statement.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-10
Notice of tax rates for reconciling statement
Sec. 10. If a provisional statement is used, the county treasurer shall give notice of tax rates required under IC 6-1.1-22-4 for the reconciling statement. As added by P.L.1-2004, SEC.37; P.L.23-2004, SEC.40. Amended by P.L.2-2005, SEC.18.

IC 6-1.1-22.5-11
Mailing or transmission of reconciling statement
Sec. 11. As soon as possible after the receipt of the abstract referred to in section 6 of this chapter, the county treasurer shall:
(1) give the notice required by IC 6-1.1-22-4; and
(2) mail or transmit reconciling statements under section 12 of this chapter.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-12
Form of reconciling statement
Sec. 12. (a) Except as provided by subsection (c), each reconciling statement must indicate:
(1) the actual property tax liability under this article on the assessment determined for the assessment date for the property for which the reconciling statement is issued;
(2) the total amount paid under the provisional statement for the property for which the reconciling statement is issued;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), that the excess is payable by the taxpayer:
(A) as a final reconciliation of the tax liability; and
(B) not later than:
(i) thirty (30) days after the date of the reconciling statement; or
(ii) if the county treasurer requests in writing that the commissioner designate a later date, the date designated by the commissioner; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
(b) If, upon receipt of the abstract referred to in section 6 of this chapter, the county treasurer determines that it is possible to complete the:
(1) preparation; and
(2) mailing or transmittal;
of the reconciling statement at least thirty (30) days before the due date of the November installment specified in the provisional statement, the county treasurer may request in writing that the department of local government finance permit the county treasurer to issue a reconciling statement that adjusts the amount of the November installment that was specified in the provisional statement. If the department approves the county treasurer's request, the county treasurer shall prepare and mail or transmit the reconciling statement at least thirty (30) days before the due date of the November installment specified in the provisional statement.
(c) A reconciling statement prepared under subsection (b) must

indicate:
(1) the actual property tax liability under this article on the assessment determined for the assessment date for the property for which the reconciling statement is issued;
(2) the total amount of the May installment paid under the provisional statement for the property for which the reconciling statement is issued;
(3) if the amount under subdivision (1) exceeds the amount under subdivision (2), the adjusted amount of the November installment that is payable by the taxpayer:
(A) as a final reconciliation of the tax liability; and
(B) not later than:
(i) November 10; or
(ii) if the county treasurer requests in writing that the commissioner designate a later date, the date designated by the commissioner; and
(4) if the amount under subdivision (2) exceeds the amount under subdivision (1), that the taxpayer may claim a refund of the excess under IC 6-1.1-26.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-13
Payments to be made to county treasurer
Sec. 13. Taxpayers shall make all payments under this chapter to the county treasurer. The board of county commissioners may authorize the county treasurer to open temporary offices to receive payments under this chapter in municipalities in the county other than the county seat.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-14
Distribution of tax collections to taxing units
Sec. 14. Not later than fifty-one (51) days after the due date of a provisional or reconciling statement under this chapter, the county auditor shall:
(1) file with the auditor of state a report of settlement; and
(2) distribute tax collections to the appropriate taxing units.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-15
Interest on undistributed tax collections
Sec. 15. If a county auditor fails to make a distribution of tax collections under section 14 of this chapter, a taxing unit that was to receive a distribution may recover interest on the undistributed tax collections at the same rate and in the same manner that interest may be recovered under IC 6-1.1-27-1(b).
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-16
Applicability of review and appeal procedures to provisional and

reconciling statements
Sec. 16. IC 6-1.1-15:
(1) does not apply to a provisional statement; and
(2) applies to a reconciling statement.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-17
Applicability of penalties to provisional and reconciling statements
Sec. 17. IC 6-1.1-37-10 applies to:
(1) a provisional statement; and
(2) a reconciling statement;
in the same manner that IC 6-1.1-37-10 applies to an installment of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-18
Treatment of payments to determine delinquencies
Sec. 18. For purposes of IC 6-1.1-24-1(a)(1):
(1) the May installment on a provisional statement is considered to be the taxpayer's spring installment of property taxes;
(2) except as provided in subdivision (3), payment on a reconciling statement is considered to be due before the due date of the May installment of property taxes payable in the following year; and
(3) payment on a reconciling statement described in section 12(b) of this chapter is considered to be the taxpayer's fall installment of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-19
Supplementary effect of other provisions
Sec. 19. The other provisions of this article supplement the provisions of this chapter concerning the collection of property taxes.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.

IC 6-1.1-22.5-20
Adoption of emergency rules
Sec. 20. For purposes of a provisional statement under this chapter, the department of local government finance may adopt emergency rules under IC 4-22-2-37.1 to provide a methodology for a county treasurer to issue provisional statements with respect to real property, taking into account new construction of improvements placed on the real property, damage, and other losses related to the real property:
(1) after March 1 of the year preceding the assessment date to which the provisional statement applies; and
(2) before the assessment date to which the provisional statement applies.
As added by P.L.1-2004, SEC.37 and P.L.23-2004, SEC.40.



CHAPTER 23. PROVISIONS FOR COLLECTION OF DELINQUENT PERSONAL PROPERTY TAXES

IC 6-1.1-23-1
Written demand; service; content
Sec. 1. (a) Annually, after November 10th but before August 1st of the succeeding year, each county treasurer shall serve a written demand upon each county resident who is delinquent in the payment of personal property taxes. Annually, after May 10 but before October 31 of the same year, each county treasurer may serve a written demand upon a county resident who is delinquent in the payment of personal property taxes. The written demand may be served upon the taxpayer:
(1) by registered or certified mail;
(2) in person by the county treasurer or the county treasurer's agent; or
(3) by proof of certificate of mailing.
(b) The written demand required by this section shall contain:
(1) a statement that the taxpayer is delinquent in the payment of personal property taxes;
(2) the amount of the delinquent taxes;
(3) the penalties due on the delinquent taxes;
(4) the collection expenses which the taxpayer owes; and
(5) a statement that if the sum of the delinquent taxes, penalties, and collection expenses are not paid within thirty (30) days from the date the demand is made then:
(A) sufficient personal property of the taxpayer shall be sold to satisfy the total amount due plus the additional collection expenses incurred; or
(B) a judgment may be entered against the taxpayer in the circuit court of the county.
(c) Subsections (d) through (g) apply only to personal property that:
(1) is subject to a lien of a creditor imposed under an agreement entered into between the debtor and the creditor after June 30, 2005;
(2) comes into the possession of the creditor or the creditor's agent after May 10, 2006, to satisfy all or part of the debt arising from the agreement described in subdivision (1); and
(3) has an assessed value of at least three thousand two hundred dollars ($3,200).
(d) For the purpose of satisfying a creditor's lien on personal property, the creditor of a taxpayer that comes into possession of personal property on which the taxpayer is adjudicated delinquent in the payment of personal property taxes must pay in full to the county treasurer the amount of the delinquent personal property taxes determined under STEP SEVEN of the following formula from the proceeds of any transfer of the personal property made by the creditor or the creditor's agent before applying the proceeds to the

creditor's lien on the personal property:
STEP ONE: Determine the amount realized from any transfer of the personal property made by the creditor or the creditor's agent after the payment of the direct costs of the transfer.
STEP TWO: Determine the amount of the delinquent taxes, including penalties and interest accrued on the delinquent taxes as identified on the form described in subsection (f) by the county treasurer.
STEP THREE: Determine the amount of the total of the unpaid debt that is a lien on the transferred property that was perfected before the assessment date on which the delinquent taxes became a lien on the transferred property.
STEP FOUR: Determine the sum of the STEP TWO amount and the STEP THREE amount.
STEP FIVE: Determine the result of dividing the STEP TWO amount by the STEP FOUR amount.
STEP SIX: Multiply the STEP ONE amount by the STEP FIVE amount.
STEP SEVEN: Determine the lesser of the following:
(A) The STEP TWO amount.
(B) The STEP SIX amount.
(e) This subsection applies to transfers made by a creditor after May 10, 2006. As soon as practicable after a creditor comes into possession of the personal property described in subsection (c), the creditor shall request the form described in subsection (f) from the county treasurer. Before a creditor transfers personal property described in subsection (d) on which delinquent personal property taxes are owed, the creditor must obtain from the county treasurer a delinquent personal property tax form and file the delinquent personal property tax form with the county treasurer. The creditor shall provide the county treasurer with:
(1) the name and address of the debtor; and
(2) a specific description of the personal property described in subsection (d);
when requesting a delinquent personal property tax form.
(f) The delinquent personal property tax form must be in a form prescribed by the state board of accounts under IC 5-11 and must require the following information:
(1) The name and address of the debtor as identified by the creditor.
(2) A description of the personal property identified by the creditor and now in the creditor's possession.
(3) The assessed value of the personal property identified by the creditor and now in the creditor's possession, as determined under subsection (g).
(4) The amount of delinquent personal property taxes owed on the personal property identified by the creditor and now in the creditor's possession, as determined under subsection (g).
(5) A statement notifying the creditor that IC 6-1.1-23-1 requires that a creditor, upon the liquidation of personal

property for the satisfaction of the creditor's lien, must pay in full the amount of delinquent personal property taxes owed as determined under subsection (d) on the personal property in the amount identified on this form from the proceeds of the liquidation before the proceeds of the liquidation may be applied to the creditor's lien on the personal property.
(g) The county treasurer shall provide the delinquent personal property tax form described in subsection (f) to the creditor not later than fourteen (14) days after the date the creditor requests the delinquent personal property tax form. The county and township assessors shall assist the county treasurer in determining the appropriate assessed value of the personal property and the amount of delinquent personal property taxes owed on the personal property. Assistance provided by the county and township assessors must include providing the county treasurer with relevant personal property forms filed with the assessors and providing the county treasurer with any other assistance necessary to accomplish the purposes of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.71, SEC.1; P.L.38-1998, SEC.3; P.L.173-2003, SEC.9; P.L.214-2005, SEC.14.

IC 6-1.1-23-1.2
Documents to be signed; official documents
Sec. 1.2. (a) The following documents must be signed by the county treasurer or a designee of the county treasurer:
(1) A notice or demand issued under this chapter.
(2) Any other document issued under this chapter that requires an authorizing signature.
(b) A document signed under this section is an official document of the county treasurer.
As added by P.L.46-1991, SEC.3.

IC 6-1.1-23-1.5
Contracts; collection fees
Sec. 1.5. (a) A county treasurer may enter into a contract, subject to the approval of the county executive, for services that the county treasurer considers necessary for:
(1) the administration of this chapter; or
(2) the collection of delinquent personal property taxes.
(b) If delinquent personal property taxes are collected under a contract entered into under this section, the county treasurer may collect from the person owing the delinquent taxes a reasonable collection fee.
As added by P.L.46-1991, SEC.4. Amended by P.L.56-1996, SEC.2.

IC 6-1.1-23-2
Levy and sale of property for delinquent taxes
Sec. 2. (a) If a taxpayer does not pay the total amount due within thirty (30) days after the date a written demand is made under section

1 of this chapter, the county treasurer shall levy upon and sell personal property of the taxpayer which is of sufficient value to pay the delinquent taxes, penalties, and anticipated collection expenses.
(b) The county treasurer shall levy upon personal property by calling upon the delinquent taxpayer at his residence or place of business and making a list in duplicate of all of his personal property. The county treasurer shall retain one (1) copy of the list and deliver the other copy to the delinquent taxpayer. The county treasurer may require the delinquent taxpayer to give a list under oath of all the personal property owned by him, and the names of the owners of other personal property which is in the delinquent taxpayer's possession. If the delinquent taxpayer fails to provide the list, the county treasurer shall file a petition which states that fact in the circuit court of the county, and the circuit court shall order the delinquent taxpayer to provide the list.
(c) The county treasurer shall appraise the personal property included in a levy. The personal property included in a levy is subject to sale for the payment of the delinquent taxes, penalties, and collection expenses without further notice to the delinquent taxpayer.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-3
Levy procedure; taxpayer's bond
Sec. 3. (a) When a county treasurer levies upon personal property, he may:
(1) take immediate possession of the property and store it in a secure place; or
(2) leave the property in the custody of the delinquent taxpayer until the day of the sale.
(b) If the personal property is left in the custody of the delinquent taxpayer, he shall give the county treasurer a joint and several delivery bond, with a surety acceptable to the county treasurer. The bond must be payable to this state in an amount at least equal to the sum of the delinquent taxes, penalties, and anticipated collection expenses. The state may not initiate an action on the bond if:
(1) the personal property is delivered for sale at the time and place designated by the county treasurer; or
(2) the obligor, before the time of the sale, pays to the county treasurer the amount of the delinquent taxes, penalties, and collection expenses.
(c) The bond required by subsection (b) of this section shall be prepared in the following form:
We, A, as principal, and B, as surety, are jointly and severally bound unto the state of Indiana in the penal sum of ___________ (____) on the following condition:
Whereas, C, as treasurer of __________ County, has this day levied upon the following personal property, (here list such property), of the value of ____________ (____) to satisfy the delinquent taxes, penalties, and anticipated collection expenses for the year(s) ______ due from said A. Now if A shall deliver the said

personal property to C at _______ o'clock (A.M. or P.M.) of the ____ day of _________ 19 __, at the place designated by C to be sold to pay the delinquent taxes, penalties, and anticipated collection expenses, then this bond shall be void, else in full force.
Witness our hands and
seals    ____________________

IC 6-1.1-23-4
Notice of sale
Sec. 4. After a county treasurer levies upon a delinquent taxpayer's personal property, he shall give notice of the time and place of sale. The notice shall contain a list of the property to be sold. The county treasurer shall give this notice at least ten (10) days before the date of sale. The notice shall be given by publication one (1) time in the manner prescribed in IC 1971, 6-1.1-22-4(b) and by posting one (1) notice at a public place of posting in the county courthouse.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-5
Auction of property; record; proceeds of sale
Sec. 5. (a) If the delinquent taxes, penalties, and collection expenses are not paid before the time set for the sale, the county treasurer shall sell sufficient personal property of the taxpayer to pay the delinquent taxes, penalties, and collection expenses. The county treasurer shall, at the time and place designated in the notice, sell the personal property at public auction to the highest bidder. The county treasurer shall keep a record of all sales in the form prescribed by the state board of accounts. The proceeds of the sale shall be paid into the county treasury and applied as follows:
(1) first, to the collection expenses;
(2) second, to the payment of the delinquent taxes and penalties;
(3) third, to the payment of other tax delinquencies of the taxpayer in the order provided in subsection (b) of this section; and
(4) fourth, any balance remaining shall be paid to the delinquent taxpayer.
(b) Any surplus funds to be applied to the other delinquent taxes of a taxpayer under subsection (a)(3) of this section or under IC 1971, 6-1.1-24-7(a)(2) shall be applied as follows:
(1) first, to the payment of delinquent personal property taxes owed in the county by the taxpayer;
(2) second, to the payment of delinquent real property taxes owed in the county by the taxpayer; and
(3) third, to the payment of delinquent personal property taxes

owed by the taxpayer and certified from another county.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-6
Scope of levy and sale provisions; exemption of household goods
Sec. 6. (a) The scope of the levy and sale provisions of this chapter is not limited to a taxpayer's personal property which is subject to assessment and taxation under this article. Thus, except as provided in subsection (b) of this section, all of a taxpayer's personal property is subject to levy and sale under this chapter.
(b) The household goods of any person, not to exceed the value of six hundred dollars ($600), are exempt from levy and sale. The county treasurer shall determine the value of a person's household goods. If the taxpayer disputes the value, the county assessor shall view the property and fix the true cash value of it. The value so fixed is binding upon the county treasurer and the owner of the property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-7
Collection expenses; payment; fees; disposition
Sec. 7. (a) With respect to the collection of delinquent personal property taxes, the county treasurer shall charge the following collection expenses to each delinquent taxpayer:
(1) For making a demand by:
(A) registered or certified mail, eight dollars ($8); or
(B) any other manner permitted by section 1 of this chapter, five dollars ($5).
(2) For making a levy, ten dollars ($10).
(3) For selling personal property, ten percent (10%) of the sale price.
(4) For advertising a sale, the legal rates for advertising.
(5) For transfer and storage of personal property, the actual expense incurred.
(6) Other reasonable expenses of collection, including:
(A) title search expenses;
(B) uniform commercial code search expenses; and
(C) reasonable attorney's fees or court costs incurred:
(i) in the collection process;
(ii) due to a court order; or
(iii) due to an order of the treasurer;
under IC 6-1.1-23-10.
(b) The fees collected under this section are the property of the county and shall be deposited in the county general fund. The collection expenses incurred in connection with the levy upon and sale of personal property shall be paid from the county general fund without prior appropriation.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.72, SEC.1; Acts 1979, P.L.62, SEC.1; P.L.46-1991, SEC.5; P.L.68-1993, SEC.3; P.L.38-1998, SEC.4.
IC 6-1.1-23-8
Delinquent taxpayer about to remove property from county; levy and sale procedure
Sec. 8. When a county treasurer believes that a person who is liable for delinquent personal property taxes is about to take his property from the county without paying the taxes, the treasurer may, in the manner prescribed in this chapter, levy upon and sell sufficient personal property of that person to pay the delinquent taxes, penalties, and collection expenses. The county treasurer is not required to make the demand required by section 1 of this chapter before a levy and sale made under this section.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-9
Record of delinquencies
Sec. 9. (a) In the year immediately following the year in which personal property taxes become delinquent, each county treasurer shall prepare a record of the delinquencies for which written demand has been made under section 1 of this chapter and which remain unpaid for at least sixty (60) days after the demand is made.
(b) The county treasurer shall prepare the record required by this section in a form prescribed or approved by the state board of accounts. For each delinquent taxpayer, the record shall contain:
(1) the name of the taxpayer who is personally liable for the taxes as shown by the tax duplicate;
(2) the last known address of the taxpayer;
(3) the date when the last installment of taxes included in the record became delinquent; and
(4) the amount of all delinquent taxes, penalties, and collection expenses for which such a demand has been made and which remain unpaid.
(c) The county treasurer shall swear to the accuracy of the record before the clerk of the circuit court and shall file the record with the clerk. When the record is so filed, the amount of delinquent taxes, penalties, and collection expenses stated in the record constitute a debt of the named taxpayer. This debt in all respects has the same force and effect as a judgment. The judgment so entered shall be in favor of the county for the benefit of all taxing units having an interest in it. Beginning the day the record is filed, the delinquent taxpayer shall, instead of the penalties prescribed in IC 1971, 6-1.1-37-10, pay interest on the amount of the judgment at the same rate imposed on other judgments.
(d) On the date the county treasurer files the record in the office of the clerk of the circuit court, the county treasurer shall make an entry on the tax duplicate in a column headed "Certified to Clerk of Circuit Court."
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-23-10
Notice of judgment and execution; restraining orders; remedies;

attorney's fees
Sec. 10. (a) If a judgment entered under section 9 of this chapter is not paid, the county treasurer may notify the delinquent taxpayer by certified mail that a judgment has been entered against him and that the treasurer is going to file a praecipe for execution. If the judgment is not paid within ten (10) days after the date the notice is given, the county treasurer shall file the praecipe for execution. If this notice is not given, an execution upon the judgment is invalid.
(b) If a judgment has been entered against a taxpayer under section 9 of this chapter, the county treasurer may obtain a court order restraining the taxpayer from transacting business in the county. However, the restraining order may be dissolved if the court believes that dissolution of the restraining order will make collection of the judgment more likely.
(c) If a judgment against a taxpayer under section 9 of this chapter has not been satisfied within sixty (60) days after the judgment is entered, the county treasurer may do the following without judicial proceedings:
(1) Levy upon property of the taxpayer that is held by a financial institution. The county treasurer shall make a levy in the same manner as the department of state revenue under IC 6-8.1-8-8. A financial institution that receives a claim under this subdivision shall transfer to the county treasurer property of the taxpayer that is held by the financial institution. However, if the value of the taxpayer's property held by the financial institution is greater than the amount of the judgment, the financial institution shall transfer property of the taxpayer in an amount equal to the amount of the judgment.
(2) Garnish the accrued earnings and wages of the taxpayer by giving notice to the taxpayer's employer. An employer who receives a notice under this subdivision shall garnish the accrued earnings and wages of the taxpayer in an amount equal to the full amount subject to garnishment under IC 24-4.5-5-105. The employer:
(A) shall remit the amount garnished under this subdivision to the county treasurer; and
(B) is entitled to a fee equal to the amount of the fee that may be collected under IC 24-4.5-5-105(5) in a garnishment action. However, the taxpayer shall pay the entire fee collected under this clause.
(3) Withhold the amount of the judgment in full or in part from any payment that:
(A) is due to the taxpayer from the county; and
(B) requires the signature of the county treasurer.
(d) The treasurer of a county may use any combination of remedies provided under this section to collect the following:
(1) Delinquent taxes.
(2) Expenses incurred under IC 6-1.1-23-7(a)(1) through IC 6-1.1-23-7(a)(6).
(e) A county treasurer that incurs attorney's fee expenses for legal

services not related to formal judicial proceedings shall petition a circuit or superior court in the county for approval to pay the expenses. The court may conduct a hearing on the petition and may authorize the auditor of the county to issue a warrant for the amount of the reasonable expenses. The county treasurer shall pay the warrant without an appropriation for the disbursement.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.46-1991, SEC.6; P.L.44-1992, SEC.1; P.L.68-1993, SEC.4.

IC 6-1.1-23-11
Certificate of judgment to treasurers of other counties; indexing; execution; audits
Sec. 11. (a) The treasurer of a county in which a judgment is entered under section 9 of this chapter shall send a certificate of the judgment to the treasurer of another county and to the department of local government finance if the county treasurer determines that:
(1) the delinquent taxpayer does not have, in the county in which the judgment is entered, property of sufficient value to satisfy the judgment; and
(2) the delinquent taxpayer does have property in the other county.
(b) A county treasurer who receives a certificate of judgment shall have the judgment indexed in the judgment docket by the clerk of the circuit court of the county the treasurer serves. The county treasurer shall proceed to have execution issued upon the judgment in the same manner as if the judgment had been originally entered in the county he serves.
(c) The department of local government finance shall make periodic audits of the records of the county treasurers to insure compliance with the provisions of this section.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.212.

IC 6-1.1-23-12
Setting aside judgment; grounds
Sec. 12. (a) A judgment entered under section 9 or section 11 of this chapter may be set aside only for one (1) of the following reasons:
(1) The person against whom the judgment was entered was not liable for the delinquent taxes, penalties, and collection expenses for which the judgment was entered.
(2) The delinquent taxes, penalties, and collection expenses have been paid either in whole or in part.
(3) The required written demand was not given in the manner prescribed in section 1 of this chapter.
(4) The person against whom the judgment was entered is deceased, as evidenced by a certificate of death.
(5) The corporation against whom the judgment was entered has been formally dissolved or is no longer in business.
(6) The judgment is uncollectible as a result of bankruptcy.         (7) The county treasurer has exhausted all reasonable efforts to collect the delinquent taxes, penalties, and collection expenses for the period specified in IC 6-8.1-8-2(f) without success.
For purposes of subdivision (2), if only part of the items have been paid, the judgment may be set aside only in the amount of the payment.
(b) A judgment may be set aside under this section only under a finding entered of record by a court which has jurisdiction.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.56-1996, SEC.3.

IC 6-1.1-23-13
Satisfaction of judgments
Sec. 13. Payment of delinquent tax judgments and interest shall be made to the county treasurer. On a daily basis the county treasurer shall enter a satisfaction of all judgments paid in the delinquent tax judgment record maintained in the office of the clerk of the circuit court. The county treasurer shall apply the amount so paid to the delinquent taxes, penalties, and collection expenses for which the judgment was entered.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 24. SALE OF REAL PROPERTY WHEN TAXES OR SPECIAL ASSESSMENTS BECOME DELINQUENT

IC 6-1.1-24-1 Version a
Delinquent list
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.



CHAPTER 25. REDEMPTION OF AND TAX DEEDS FOR REAL PROPERTY SOLD FOR DELINQUENT TAXES AND SPECIAL ASSESSMENTS

IC 6-1.1-25-1
Time for redemption of property
Sec. 1. Any person may redeem the tract or real property:
(1) sold; or
(2) for which the certificate of sale is sold under IC 6-1.1-24;
under IC 6-1.1-24 at any time before the expiration of the period of redemption specified in section 4 of this chapter by paying to the county treasurer the amount required for redemption under section 2 of this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.60-1988, SEC.14; P.L.139-2001, SEC.10; P.L.170-2003, SEC.6.



CHAPTER 26. REFUNDS FOR ERRONEOUS OR EXCESSIVE TAX PAYMENTS

IC 6-1.1-26-1
Claim; filing; grounds
Sec. 1. A person, or his heirs, personal representative, or successors, may file a claim for the refund of all or a portion of a tax installment which he has paid. However, the claim must be:
(1) filed with the auditor of the county in which the taxes were originally paid;
(2) filed within three (3) years after the taxes were first due;
(3) filed on the form prescribed by the state board of accounts and approved by the department of local government finance; and
(4) based upon one (1) of the following grounds:
(A) Taxes on the same property have been assessed and paid more than once for the same year.
(B) The taxes, as a matter of law, were illegal.
(C) There was a mathematical error either in the computation of the assessment upon which the taxes were based or in the computation of the taxes.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.74-1987, SEC.17; P.L.90-2002, SEC.214.

IC 6-1.1-26-2
Review of claim by department of local government finance; department action; appeal
Sec. 2. (a) The county auditor shall forward a claim for refund filed under section 1 of this chapter to the department of local government finance for review by the department if:
(1) the claim is for the refund of taxes paid on an assessment made or determined by the state board of tax commissioners (before the board was abolished) or the department of local government finance; and
(2) the claim is based upon the grounds specified in section 1(4)(B) or 1(4)(C) of this chapter.
(b) The department of local government finance shall review each refund claim forwarded to it under this section. The department shall certify its approval or disapproval on the claim and shall return the claim to the county auditor.
(c) Before the department of local government finance disapproves a refund claim that is forwarded to it under this section, the department shall notify the claimant of its intention to disapprove the claim and of the time and place fixed for a hearing on the claim. The department shall hold the hearing within thirty (30) days after the date of the notice. The claimant has a right to be heard at the hearing. After the hearing, the department shall give the claimant notice of the department's final determination on the claim.
(d) If a person desires to initiate an appeal of the final determination of the department of local government finance to

disapprove a claim under subsection (c), the person shall file a petition for review with the appropriate county assessor not more than forty-five (45) days after the department gives the person notice of the final determination.
(e) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under subsection (d), the person must petition for judicial review under IC 4-21.5-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.4; P.L.198-2001, SEC.61; P.L.178-2002, SEC.33; P.L.256-2003, SEC.27.

IC 6-1.1-26-3
Review of claim by county officers; appeal to Indiana board
Sec. 3. (a) A refund claim which is filed under section 1 of this chapter and which is not subject to review by the department of local government finance under section 2 of this chapter shall be either approved or disapproved by the county auditor, the county treasurer, and the county assessor.
(b) If the claim for refund is disapproved by either the county auditor, the county treasurer, or the county assessor, the claimant may appeal that decision to the Indiana board. The claimant must initiate the appeal and the Indiana board shall hear the appeal in the same manner that assessment appeals are heard by the Indiana board.
(c) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under this section, the person must petition for judicial review under IC 4-21.5-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.5; P.L.198-2001, SEC.62.

IC 6-1.1-26-4
Final review by county commissioners; judicial review
Sec. 4. (a) A county auditor shall submit a refund claim filed under section 1 of this chapter to the county board of commissioners for final review after the appropriate county officials either approve or disapprove the claim and, if the claim is disapproved, an appeal to the Indiana board is not initiated under section 3 of this chapter.
(b) The county board of commissioners shall disallow a refund claim if it was disapproved by one (1) of the appropriate county officials and an appeal to the Indiana board was not initiated under section 3 of this chapter.
(c) Except as provided in subsection (b) of this section, the county board of commissioners may either allow or disallow a refund claim which is submitted to it for final review. If the county board disallows a claim, the claimant may appeal that decision to the Indiana board.
(d) The Indiana board shall hear an appeal under subsection (c) in

the same manner that assessment appeals are heard.
(e) If a person desires to initiate a proceeding for judicial review of the Indiana board's final determination under this section, the person must petition for judicial review under IC 4-21.5-5 not more than forty-five (45) days after the Indiana board gives the person notice of the final determination.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.6; P.L.198-2001, SEC.63.

IC 6-1.1-26-5
Payment of refunds
Sec. 5. (a) When a claim for refund filed under section 1 of this chapter is allowed either by the county board of commissioners, the department of local government finance, the Indiana board, or the Indiana tax court on appeal, the claimant is entitled to a refund. The amount of the refund shall equal the amount of the claim so allowed plus, with respect to claims for refund filed after December 31, 2001, interest at four percent (4%) from the date on which the taxes were paid or payable, whichever is later, to the date of the refund. The county auditor shall, without an appropriation being required, issue a warrant to the claimant payable from the county general fund for the amount due the claimant under this section.
(b) In the June or December settlement and apportionment of taxes, or both the June and December settlement and apportionment of taxes, immediately following a refund made under this section the county auditor shall deduct the amount refunded from the gross tax collections of the taxing units for which the refunded taxes were originally paid and shall pay the amount so deducted into the general fund of the county. However, the county auditor shall make the deductions and payments required by this subsection not later than the December settlement and apportionment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.43-1992, SEC.7; P.L.38-1998, SEC.5; P.L.198-2001, SEC.64; P.L.178-2002, SEC.34.

IC 6-1.1-26-6
Surplus tax fund; application of fund; schedule of excess payments; unclaimed excess payments
Sec. 6. (a) Notwithstanding the other provisions of this chapter, each county treasurer shall place the portion of a tax or special assessment payment which exceeds the amount actually due, as shown by the tax duplicate or special assessment records, in a special fund to be known as the "surplus tax fund". Amounts placed in the fund shall first be applied to the taxpayer's delinquent taxes in the manner provided in IC 6-1.1-23-5(b). The taxpayer may then file a verified claim for money remaining in the surplus tax fund. The county treasurer or county auditor shall require reasonable proof of payment by the person making the claim. If the claim is approved by the county auditor and the county treasurer, the county auditor shall issue a warrant to the taxpayer for the amount due the taxpayer.     (b) Not less frequently than at the time of each semiannual settlement, the county treasurer shall prepare duplicate schedules of all excess payments received. The schedules shall contain the name on the tax duplicate, the amount of excess paid, and the taxing district. The county treasurer shall deliver one (1) copy of the schedule to the county auditor. Within fifteen (15) days after receiving the schedule, the county auditor shall review the schedule, and if the county auditor concurs with the schedule, the county auditor shall notify the county treasurer that the notice required under subsection (d) may be sent. The county auditor shall preserve the schedule, and if a refund is subsequently made, he shall note on the schedule and notify the county treasurer of the date and amount of the refund. In addition, when money is transferred from the surplus tax fund to the county general fund under subsection (c), the county auditor shall note the date and amount of the transfer on the schedule.
(c) If an excess payment is not claimed within the three (3) year period after November 10 of the year in which the payment was made and the county treasurer has given the written notice required under subsection (d), the county auditor shall transfer the excess from the surplus tax fund into the general fund of the county. If the county treasurer has given written notice concerning the excess under subsection (d), the excess may not be refunded under subsection (a) after the expiration of that three (3) year time period.
(d) This subsection applies only if the amount of an excess payment is more than five dollars ($5) and exceeds the amount applied under subsection (a) to property taxes that are delinquent at the time that the excess payment is transferred to the surplus tax fund. Not later than forty-five (45) days after receiving the notification from the county auditor under subsection (b), the county treasurer shall give the taxpayer who made the excess payment written notice that the taxpayer may be entitled to a refund. The notice shall be mailed to the last known address of the taxpayer as listed on the tax duplicate or the most current record of the county treasurer. The notice must contain at least the following information:
(1) A statement that the taxpayer may be entitled to a refund because the taxpayer made an excess payment.
(2) The amount of the refund.
(3) Instructions on how to claim the refund.
(4) The date before which the refund must be claimed under subsection (c).
(5) An explanation that the amount of the refund will be reduced by any amount applied to property taxes that are delinquent.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.50-1990, SEC.14; P.L.44-1992, SEC.2; P.L.38-1998, SEC.6.



CHAPTER 27. SETTLEMENT FOR AMOUNTS COLLECTED BY COUNTY TREASURER

IC 6-1.1-27-1
Audit of monthly report; certificate of settlement; interest payment if tax money not distributed
Sec. 1. (a) On or before June 20th and December 20th of each year, the county auditor and the county treasurer shall meet in the office of the county auditor. Before each semi-annual meeting, the county auditor shall complete an audit of the county treasurer's monthly reports required under IC 36-2-10-16. In addition, the county auditor shall:
(1) prepare a certificate of settlement on the form prescribed by the state board of accounts; and
(2) deliver the certificate of settlement to the county treasurer at least two (2) days before each semi-annual meeting.
(b) If any county treasurer or auditor refuses, neglects, or fails to distribute tax money due to a tax unit on or before the fifty-first day immediately following each property tax due date under IC 6-1.1-22-9 or IC 6-1.1-37-10, whichever applies, the county treasurer and auditor shall pay to the taxing unit from the county general fund interest on the taxing unit's undistributed tax money if the county treasurer and auditor invest undistributed tax money in an interest bearing investment. The amount of interest to be paid equals the taxing unit's proportionate share of the actual amount of interest which is received from investments of the undistributed tax money from the fifty-second day immediately following the property tax due date under IC 6-1.1-22-9 or IC 6-1.1-37-10, whichever applies, to the date that the tax money is distributed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.46, SEC.1; Acts 1981, P.L.11, SEC.28; P.L.230-2003, SEC.1.

IC 6-1.1-27-2
Settlement of county treasurer with county auditor
Sec. 2. At each semi-annual meeting required under section 1 of this chapter, the county treasurer shall make a settlement with the county auditor for the amount of taxes and special assessments which the county treasurer has collected. At each semi-annual meeting, the county treasurer shall also certify to the county auditor, under oath and on the form prescribed by the state board of accounts, the correctness of:
(1) the credits for cash collected for each taxing unit appearing on the tax deplicate; and
(2) any other amounts collected by the county treasurer as required by law.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-3
Copies of certificate of settlement and statement of distribution;

payments to state treasurer
Sec. 3. Immediately after each semi-annual settlement, the county auditor shall send a copy of the certificate of settlement and a statement of the distribution of the taxes collected to the state auditor. On or before June 30th and December 31st of each year, the county treasurer shall pay to the state treasurer the money due the state as shown by the certificate of settlement.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-4
Liability of treasurer for failure to settle
Sec. 4. If a county treasurer fails to make a semi-annual settlement with the auditor of his county or to pay over the money due the county, the county auditor shall notify the county prosecuting attorney who shall bring a suit upon the bond of the county treasurer. The county treasurer and his sureties are liable in an amount equal to one hundred ten percent (110%) of the taxes and other charges for which the treasurer fails to make a settlement or pay over.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-5
Prosecuting attorney; duties
Sec. 5. (a) The state auditor shall notify the appropriate county prosecuting attorney if:
(1) the money due the state as shown by a certificate of settlement is not paid to the state treasurer by the time required under section 3 of this chapter; and
(2) the non-payment is caused by the failure of:
(i) the county auditor to prepare and deliver a certificate of settlement to the county treasurer;
(ii) the county treasurer to make payment; or
(iii) the county auditor to issue a warrant for the amount due the state.
(b) When a county prosecuting attorney receives the notice required by this section, he shall initiate a suit in the name of the state against the defaulting county auditor or treasurer. The defaulting party is liable in an amount equal to one hundred fifteen percent (115%) of the amount due the state.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-6
Overpayments or erroneous payments by county treasurer
Sec. 6. (a) If the board of county commissioners of a county determines that the county treasurer has paid, and accounted to the board for, more money than was due from him, the board shall direct the county auditor to credit the county treasurer with the sum improperly paid and shall order that the sum be repaid out of the county treasury. It is not necessary to appropriate the money to be refunded before it is paid.
(b) If improper or erroneous payments are made by a county

treasurer to the state treasurer, the board of county commissioners shall order the county auditor to certify to the state auditor a statement concerning the improper or erroneous payments. The state auditor shall audit the statement and shall allow the amount due as a claim against the treasurer of state. The state treasurer shall refund the amount due out of money not otherwise appropriated.
(c) A refund may not be made to a county treasurer under this section after the expiration of ten (10) years from the date when the amount was improperly or erroneously paid by him.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-7
Evidence in suit against county treasurer
Sec. 7. With respect to a suit brought against a county treasurer and his sureties under this chapter, the books and papers in the offices of the county treasurer and county auditor are admissible as evidence if they are proved by the oral testimony of the county auditor. In such a suit, a certified copy of the account current of a county treasurer on the books of the auditor of state is prima facie evidence.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-27-8
Failure of lessee or assignee to pay taxes on real or personal property
Sec. 8. If a lessee or an assignee of the lessee does not pay the taxes due on real or personal property as required by IC 6-1.1-10-37, and the lessor of the property is a taxing unit, then the county auditor shall deduct from the taxing unit's distribution of property tax revenue an amount equal to the unpaid taxes.
As added by P.L.59-1986, SEC.2.



CHAPTER 28. COUNTY PROPERTY TAX ASSESSMENT BOARD OF APPEALS

IC 6-1.1-28-1
Membership; qualifications; quorum; term
Sec. 1. (a) Each county shall have a county property tax assessment board of appeals composed of individuals who are at least eighteen (18) years of age and knowledgeable in the valuation of property. In addition to the county assessor, only one (1) other individual who is an officer or employee of a county or township may serve on the board of appeals in the county in which the individual is an officer or employee. Subject to subsections (d) and (e), the fiscal body of the county shall appoint two (2) individuals to the board. At least one (1) of the members appointed by the county fiscal body must be a certified level two assessor-appraiser. Subject to subsections (d) and (e), the board of commissioners of the county shall appoint two (2) freehold members so that not more than three (3) of the five (5) members may be of the same political party and so that at least three (3) of the five (5) members are residents of the county. At least one (1) of the members appointed by the board of county commissioners must be a certified level two assessor-appraiser. If the county assessor is a certified level two assessor-appraiser, the board of county commissioners may waive the requirement in this subsection that one (1) of the freehold members appointed by the board of county commissioners must be a certified level two assessor-appraiser. A person appointed to a property tax assessment board of appeals may serve on the property tax assessment board of appeals of another county at the same time. The members of the board shall elect a president. The employees of the county assessor shall provide administrative support to the property tax assessment board of appeals. The county assessor is a voting member of the property tax assessment board of appeals. The county assessor shall serve as secretary of the board. The secretary shall keep full and accurate minutes of the proceedings of the board. A majority of the board that includes at least one (1) certified level two assessor-appraiser constitutes a quorum for the transaction of business. Any question properly before the board may be decided by the agreement of a majority of the whole board.
(b) The county assessor, county fiscal body, and board of county commissioners may agree to waive the requirement in subsection (a) that not more than three (3) of the five (5) members of the county property tax assessment board of appeals may be of the same political party if it is necessary to waive the requirement due to the absence of certified level two Indiana assessor-appraisers:
(1) who are willing to serve on the board; and
(2) whose political party membership status would satisfy the requirement in subsection (c)(1).
(c) If the board of county commissioners is not able to identify at least two (2) prospective freehold members of the county property tax assessment board of appeals who are:         (1) residents of the county;
(2) certified level two Indiana assessor-appraisers; and
(3) willing to serve on the county property tax assessment board of appeals;
it is not necessary that at least three (3) of the five (5) members of the county property tax assessment board of appeals be residents of the county.
(d) Except as provided in subsection (e), the term of a member of the county property tax assessment board of appeals appointed under subsection (a):
(1) is one (1) year; and
(2) begins January 1.
(e) If:
(1) the term of a member of the county property tax assessment board of appeals appointed under subsection (a) expires;
(2) the member is not reappointed; and
(3) a successor is not appointed;
the term of the member continues until a successor is appointed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.7-1983, SEC.8; P.L.24-1986, SEC.21; P.L.6-1997, SEC.91; P.L.198-2001, SEC.65; P.L.178-2002, SEC.35; P.L.228-2005, SEC.24.



CHAPTER 29. COUNTY BOARD OF TAX ADJUSTMENT

IC 6-1.1-29-1
Membership
Sec. 1. Except as provided in section 9 of this chapter, each county shall have a county board of tax adjustment composed of seven (7) members. The members of the county board of tax adjustment shall be selected as follows:
(1) The county fiscal body shall appoint a member of the body to serve as a member of the county board of tax adjustment.
(2) Either the executive of the largest city in the county or a public official of any city in the county appointed by that executive shall serve as a member of the board. However, if there is no incorporated city in the county, the fiscal body of the largest incorporated town of the county shall appoint a member of the body to serve as a member of the county board of tax adjustment.
(3) The governing body of the school corporation, located entirely or partially within the county, which has the greatest taxable valuation of any school corporation of the county shall appoint a member of the governing body to serve as a member of the county board of tax adjustment.
(4) The remaining four (4) members of the county board of tax adjustment must be residents of the county and freeholders and shall be appointed by the board of commissioners of the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.7-1983, SEC.9; P.L.69-1985, SEC.1; P.L.8-1989, SEC.25; P.L.4-1991, SEC.135.

IC 6-1.1-29-2
Appointment of members; terms; political affiliation
Sec. 2. The seven (7) members of the county board of tax adjustment shall be appointed before April 15th of each year, and their appointments shall continue in effect until April 15th of the following year. The four (4) freehold members of the county board of tax adjustment may not be, or have been during the year preceding their appointment, an official or employee of a political subdivision. The four (4) freehold members shall be appointed in such a manner that no more than four (4) of the board members are members of the same political party.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-29-3
Vacancies
Sec. 3. If a vacancy occurs in the membership of the county board of tax adjustment, the vacancy shall be filled in the same manner provided for the original appointment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.1-1993, SEC.34.
IC 6-1.1-29-4
Meetings
Sec. 4. Each county board of tax adjustment, except the board for a consolidated city and county and for a county containing a second class city, shall hold its first meeting of each year on September 22 or on the first business day after September 22, if September 22 is not a business day. The board for a consolidated city and county and for a county containing a second class city shall hold its first meeting of each year on the first Wednesday following the adoption of city and county budget, tax rate, and tax levy ordinances. The board shall hold the first meeting at the office of the county auditor. At the first meeting of each year, the board shall elect a chairman and a vice-chairman. After the first meeting, the board shall continue to meet from day to day until its business is completed. However, the board must complete its duties on or before the date prescribed in IC 6-1.1-17-9(a). After the first meeting, the board may hold subsequent meetings at any convenient place.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1980, P.L.8, SEC.54; Acts 1980, P.L.47, SEC.1; P.L.44-1991, SEC.4; P.L.35-1994, SEC.3; P.L.50-2000, SEC.3.

IC 6-1.1-29-5
Clerk
Sec. 5. The county auditor shall serve as clerk of the county board of tax adjustment. The clerk shall keep a complete record of all the board's proceedings. The clerk may not vote on matters before the board.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-29-6
Compensation of freehold members
Sec. 6. The four (4) freehold members of the county board of tax adjustment shall receive compensation on a per diem basis for each day of actual service. The rate of this compensation is the same as the rate that the freehold members of the county property tax assessment board of appeals of that county receive. The county auditor shall keep an attendance record of each meeting of the county board of tax adjustment. At the close of each annual session, the county auditor shall certify to the county board of commissioners the number of days actually served by each freehold member. The county board of commissioners may not allow claims for service on the county board of tax adjustment for more days than the number of days certified by the county auditor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.98.

IC 6-1.1-29-7
Officials of political subdivisions required to appear and provide information
Sec. 7. A county board of tax adjustment may require an official

of a political subdivision of the county to appear before the board. In addition, the board may require such an official to provide the board with information which is related to the budget, tax rate, or tax levy of the political subdivision.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-29-8
Examiners; employment; expenses
Sec. 8. A county board of tax adjustment may employ an examiner of the state board of accounts to assist the county board with its duties. If the board desires to employ an examiner, it shall adopt a resolution which states the number of days that the examiner is to serve, when the county board files a copy of the resolution with the chief examiner of the state board of accounts, the state board of accounts shall assign an examiner to the county board of tax adjustment for the number of days stated in the resolution. When an examiner of the state board of accounts is employed by a county board of tax adjustment under this section, the county shall pay the expenses related to his services in the same manner that expenses are to be paid under IC 1971, 5-11-4-3.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-29-9
County board of tax adjustment; procedures for abolishing; effect
Sec. 9. (a) A county council may adopt an ordinance to abolish the county board of tax adjustment. This ordinance must be adopted by July 1 and may not be rescinded in the year it is adopted. Notwithstanding IC 6-1.1-17, IC 6-1.1-18, IC 20-45, IC 20-46, IC 12-19-7, IC 12-19-7.5, IC 36-8-6, IC 36-8-7, IC 36-8-7.5, IC 36-8-11, IC 36-9-3, IC 36-9-4, and IC 36-9-13, if such an ordinance is adopted, this section governs the treatment of tax rates, tax levies, and budgets that would otherwise be reviewed by a county board of tax adjustment under IC 6-1.1-17.
(b) The time requirements set forth in IC 6-1.1-17 govern all filings and notices.
(c) A tax rate, tax levy, or budget that otherwise would be reviewed by the county board of tax adjustment is considered and must be treated for all purposes as if the county board of tax adjustment approved the tax rate, tax levy, or budget. This includes the notice of tax rates that is required under IC 6-1.1-17-12.
As added by P.L.69-1985, SEC.2. Amended by P.L.2-1992, SEC.65; P.L.36-1994, SEC.11; P.L.273-1999, SEC.57; P.L.224-2003, SEC.89; P.L.2-2006, SEC.66.



CHAPTER 30. GENERAL PROVISIONS CONCERNING THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.1-30-1 Repealed
(Repealed by P.L.198-2001, SEC.122.)



CHAPTER 31. DEPARTMENT OF LOCAL GOVERNMENT FINANCE.ADOPTION OF RULES, FORMS, AND RETURNS

IC 6-1.1-31-1
Duties of department; rules
Sec. 1. (a) The department of local government finance shall do the following:
(1) Prescribe the property tax forms and returns which taxpayers are to complete and on which the taxpayers' assessments will be based.
(2) Prescribe the forms to be used to give taxpayers notice of assessment actions.
(3) Adopt rules concerning the assessment of tangible property.
(4) Develop specifications that prescribe state requirements for computer software and hardware to be used by counties for assessment purposes. The specifications developed under this subdivision apply only to computer software and hardware systems purchased for assessment purposes after July 1, 1993.
(5) Adopt rules establishing criteria for the revocation of a certification under IC 6-1.1-35.5-6.
(b) The department of local government finance may adopt rules that are related to property taxation or the duties or the procedures of the department.
(c) Rules of the state board of tax commissioners are for all purposes rules of the department of local government finance and the Indiana board until the department and the Indiana board adopt rules to repeal or supersede the rules of the state board of tax commissioners.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1993, SEC.23; P.L.198-2001, SEC.75.



CHAPTER 31.5. COMPUTER SPECIFICATIONS

IC 6-1.1-31.5-1
"Department" defined
Sec. 1. As used in this chapter "department" means the department of local government finance.
As added by P.L.6-1997, SEC.107. Amended by P.L.90-2002, SEC.227.



CHAPTER 31.7. PROFESSIONAL APPRAISERS AND PROFESSIONAL APPRAISAL FIRMS

IC 6-1.1-31.7-1
"Appraiser" defined
Sec. 1. As used in this chapter, "appraiser" refers to a professional appraiser or a professional appraisal firm that contracts with a township or county under IC 6-1.1-4.
As added by P.L.6-1997, SEC.108.

IC 6-1.1-31.7-2
"Department" defined
Sec. 2. As used in this chapter, "department" means the department of local government finance.
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.231.

IC 6-1.1-31.7-3
Rules
Sec. 3. (a) The department shall adopt rules under IC 4-22-2 for the certification and regulation of appraisers.
(b) The rules of the department shall provide for the following:
(1) Minimum appraiser qualifications.
(2) Minimum appraiser certification, training, and recertification requirements.
(3) Sanctions for noncompliance with assessing laws and the rules of the department, including laws and rules that set time requirements for the completion of assessments.
(4) Appraiser contract requirements.
(5) Other provisions necessary to carry out the administration of the property tax assessment laws.
(c) After December 31, 1998, a county or township may contract only with appraisers that are certified by the department under the rules described in subsection (a).
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.232.

IC 6-1.1-31.7-3.5
Limitation on appraiser or technical advisor serving as tax representative
Sec. 3.5. (a) Subject to subsection (b), an individual or a firm that is:
(1) an appraiser; or
(2) a technical advisor under IC 6-1.1-4;
in a county may not serve as a tax representative of any taxpayer with respect to property subject to property taxes in the county before the county property tax assessment board of appeals of that county or the Indiana board of tax review.
(b) Subsection (a) does not apply to tax representation in a county

with respect to an issue of a taxpayer if:
(1) the individual or firm representing the taxpayer is no longer under contract as an appraiser or a technical advisor in the county as described in subsection (a); and
(2) the individual or firm was not directly involved with the issue of the taxpayer while under contract.
As added by P.L.228-2005, SEC.28.

IC 6-1.1-31.7-4
Revocation of certification
Sec. 4. (a) The department may revoke a certification issued under the rules adopted under section 3 of this chapter for at least three (3) years if it determines:
(1) that information given by an appraiser applicant was false; or
(2) the appraiser fails to meet the minimum requirements of the department.
(b) If a certification is revoked, any Indiana contract that the appraiser has is void and the contractor may not receive any additional funds under the contract.
(c) An individual at least eighteen (18) years of age who resides in Indiana and any corporation that satisfies the requirements of this chapter and the rules of the department may be certified as an appraiser.
(d) A contract for an appraiser under this chapter must contain a provision specifying that the contract is void if the appraiser's certification is revoked.
(e) The department may not limit the number of appraisers certified by this chapter so long as the appraiser meets the specifications or standards of the department.
As added by P.L.6-1997, SEC.108. Amended by P.L.90-2002, SEC.233.



CHAPTER 32. REPEALED



CHAPTER 33. REPEALED



CHAPTER 33.5. DEPARTMENT OF LOCAL GOVERNMENT FINANCE DIVISION OF DATA ANALYSIS

IC 6-1.1-33.5-1
Establishment of division
Sec. 1. A division of the department of local government finance is established, to be known as the division of data analysis.
As added by P.L.198-2001, SEC.82.

IC 6-1.1-33.5-2
Electronic data base; software; data analysis; studies; reports
Sec. 2. The division of data analysis shall do the following:
(1) Compile an electronic data base that includes the following:
(A) The local government data base.
(B) Information on sales of real and personal property, including nonconfidential information from sales disclosure forms filed under IC 6-1.1-5.5.
(C) Personal property assessed values and data entries on personal property return forms.
(D) Real property assessed values and data entries on real property assessment records.
(E) Information on property tax exemptions, deductions, and credits.
(F) Any other data relevant to the accurate determination of real property and personal property tax assessments.
(2) Make available to each county and township software that permits the transfer of the data described in subdivision (1) to the division in a uniform format through a secure connection over the Internet.
(3) Analyze the data compiled under this section for the purpose of performing the functions under section 3 of this chapter.
(4) Conduct continuing studies of personal and real property tax deductions, abatements, and exemptions used throughout Indiana. The division of data analysis shall, before May 1 of each even-numbered year, report on the studies at a meeting of the budget committee and submit a report on the studies to the legislative services agency for distribution to the members of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.198-2001, SEC.82. Amended by P.L.28-2004, SEC.63; P.L.64-2004, SEC.14.

IC 6-1.1-33.5-3
Additional studies and reports
Sec. 3. The division of data analysis shall:
(1) conduct continuing studies in the areas in which the department of local government finance operates;
(2) make periodic field surveys and audits of:
(A) tax rolls;             (B) plat books;
(C) building permits;
(D) real estate transfers; and
(E) other data that may be useful in checking property valuations or taxpayer returns;
(3) make test checks of property valuations to serve as the bases for special reassessments under this article;
(4) conduct biennially a coefficient of dispersion study for each township and county in Indiana;
(5) conduct quadrennially a sales assessment ratio study for each township and county in Indiana;
(6) compute school assessment ratios under IC 6-1.1-34; and
(7) report annually to the executive director of the legislative services agency, in an electronic format under IC 5-14-6, the information obtained or determined under this section for use by the executive director and the general assembly, including:
(A) all information obtained by the division of data analysis from units of local government; and
(B) all information included in:
(i) the local government data base; and
(ii) any other data compiled by the division of data analysis.
As added by P.L.198-2001, SEC.82. Amended by P.L.192-2002(ss), SEC.45; P.L.256-2003, SEC.28; P.L.28-2004, SEC.64.

IC 6-1.1-33.5-4
Powers of division
Sec. 4. To perform its duties, the division of data analysis may do the following:
(1) Request access to any local or state official records.
(2) Secure information from the federal government or from public or private agencies.
(3) Inspect a person's books, records, or property.
(4) Conduct a review of either all or a random sampling of personal or real property assessments.
(5) Employ professional appraisal firms to assist in making test checks of property valuations.
(6) Recommend changes in property tax administration.
(7) Use any other device or technique to equalize tax burdens or to implement this chapter.
As added by P.L.198-2001, SEC.82.

IC 6-1.1-33.5-5
Confidentiality of information
Sec. 5. Information that has been provided to the legislative services agency or the division of data analysis by the federal government or by a public agency is subject to the provider's rules, if any, that concern the confidential nature of the information.
As added by P.L.198-2001, SEC.82.
IC 6-1.1-33.5-6
Review; special reassessments
Sec. 6. (a) With respect to any township or county for any year, the department of local government finance may initiate a review to determine whether to order a special reassessment under this chapter. The review may apply to real property or personal property, or both.
(b) If the department of local government finance determines under subsection (a) of this chapter to initiate a review with respect to the real property within a township or county, or a portion of the real property within a township or county, the division of data analysis of the department shall determine for the real property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the real property within the township or county; and
(2) the total assessed valuation that would result if the real property within the township or county were valued in the manner provided by law.
(c) If the department of local government finance determines under subsection (a) of this chapter to initiate a review with respect to personal property within a township or county, or a part of the personal property within a township or county, the division of data analysis of the department shall determine for the personal property under consideration and for the township or county the variance between:
(1) the total assessed valuation of the personal property within the township or county; and
(2) the total assessed valuation that would result if the personal property within the township or county were valued in the manner provided by law.
(d) The determination of the department of local government finance under section 2 or 3 of this chapter must be based on a statistically valid assessment ratio study.
(e) If a determination of the department of local government finance to order a special reassessment under this chapter is based on a coefficient of dispersion study, the department shall publish the coefficient of dispersion study for the township or county in accordance with IC 5-3-1-2(j).
(f) If:
(1) the variance determined under subsection (b) or (c) exceeds twenty percent (20%); and
(2) the department of local government finance determines after holding hearings on the matter that a special reassessment should be conducted;
the department shall contract for a special reassessment to be conducted to correct the valuation of the property.
(g) If the variance determined under subsection (b) or (c) is twenty percent (20%) or less, the department of local government finance shall determine whether to correct the valuation of the property under:
(1) IC 6-1.1-4-9 and IC 6-1.1-4-10; or         (2) IC 6-1.1-14.
(h) The department of local government finance shall give notice to a taxpayer, by individual notice or by publication at the discretion of the department, of a hearing concerning the department's intent to cause the assessment of the taxpayer's property to be adjusted under this section. The time fixed for the hearing must be at least ten (10) days after the day the notice is mailed or published. The department may conduct a single hearing under this section with respect to multiple properties. The notice must state:
(1) the time of the hearing;
(2) the location of the hearing; and
(3) that the purpose of the hearing is to hear taxpayers' comments and objections with respect to the department's intent to adjust the assessment of property under this chapter.
(i) If the department of local government finance determines after the hearing that the assessment of property should be adjusted under this chapter, the department shall:
(1) cause the assessment of the property to be adjusted;
(2) mail a certified notice of its final determination to the county auditor of the county in which the property is located; and
(3) notify the taxpayer as required under IC 6-1.1-14.
(j) A reassessment or adjustment may be made under this section only if the notice of the final determination is given to the taxpayer within the same period prescribed in IC 6-1.1-9-3 or IC 6-1.1-9-4.
(k) If the department of local government finance contracts for a special reassessment of property under this chapter, the department shall forward the bill for services of the reassessment contractor to the county auditor, and the county shall pay the bill from the county reassessment fund.
As added by P.L.198-2001, SEC.82.

IC 6-1.1-33.5-7
Expenditure reports by political subdivision; per capita information; Internet publication
Sec. 7. (a) Not later than May 1 of each calendar year, the division of data analysis shall:
(1) prepare a report that includes:
(A) each political subdivision's total amount of expenditures per person during the immediately preceding calendar year, based on the political subdivision's population determined by the most recent federal decennial census; and
(B) based on the information prepared for all political subdivisions under clause (A), the highest, lowest, median, and average amount of expenditures per person for each type of political subdivision throughout Indiana.
(2) post the report on the web site maintained by the department of local government finance; and
(3) file the report:
(A) with the governor; and             (B) in an electronic format under IC 5-14-6 with the general assembly.
The report must be presented in a format that is understandable to the average individual and that permits easy comparison of the information prepared for each political subdivision under subdivision (1)(A) to the statewide information prepared for that type of political subdivision under subdivision (1)(B).
(b) The department of local government finance shall organize the report under subsection (a) to present together the information derived from each type of political subdivision.
As added by P.L.199-2005, SEC.14.



CHAPTER 34. DETERMINATION OF SCHOOL ASSESSMENT RATIOS AND ADJUSTMENT FACTORS

IC 6-1.1-34-1
New assessment ratios
Sec. 1. Each year in which a general assessment of real property becomes effective, the department of local government finance shall compute a new assessment ratio for each school corporation and a new state average assessment ratio. In all other years, the department shall compute a new assessment ratio for a school corporation and a new state average assessment ratio if the department finds that there has been sufficient reassessment or adjustment of one (1) or more classes of property in the school district. When the department of local government finance computes a new assessment ratio for a school corporation, the department shall publish the new ratio.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.90-2002, SEC.237; P.L.246-2005, SEC.68.



CHAPTER 35. SUPERVISION OF ASSESSING OFFICIALS

IC 6-1.1-35-1
Duties of department of local government finance
Sec. 1. The department of local government finance shall:
(1) interpret the property tax laws of this state;
(2) instruct property tax officials about their taxation and assessment duties and ensure that the county assessors, township assessors, and assessing officials are in compliance with section 1.1 of this chapter;
(3) see that all property assessments are made in the manner provided by law; and
(4) develop and maintain a manual for all assessing officials and county assessors concerning:
(A) assessment duties and responsibilities of the various state and local officials;
(B) assessment procedures and time limits for the completion of assessment duties;
(C) changes in state assessment laws; and
(D) other matters relevant to the assessment duties of assessing officials, county assessors, and other county officials.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.110; P.L.90-2002, SEC.247.



CHAPTER 35.2. TRAINING OF ASSESSING OFFICIALS

IC 6-1.1-35.2-1
Provision of training; assessing officials
Sec. 1. The department of local government finance shall provide training to the members of the county property tax assessment boards of appeals, and the county and township assessors (referred to in this chapter as assessing officials) as provided in this chapter.
As added by P.L.24-1986, SEC.30. Amended by P.L.6-1997, SEC.115; P.L.90-2002, SEC.252; P.L.88-2005, SEC.13.

IC 6-1.1-35.2-2
Training sessions; per diem
Sec. 2. (a) In any year in which an assessing official or a county assessor takes office for the first time, the department of local government finance shall conduct training sessions determined under the rules adopted by the department under IC 4-22-2 for these new assessing officials and county assessors. These sessions must be held at the locations described in subsection (b).
(b) To ensure that all newly elected or appointed assessing officials and assessors have an opportunity to attend the training sessions required by this section, the department of local government finance shall conduct the training sessions at a minimum of four (4) separate regional locations. The department shall determine the locations of the training sessions, but:
(1) at least one (1) training session must be held in the northeastern part of Indiana;
(2) at least one (1) training session must be held in the northwestern part of Indiana;
(3) at least one (1) training session must be held in the southeastern part of Indiana; and
(4) at least one (1) training session must be held in the southwestern part of Indiana.
The four (4) regional training sessions may not be held in Indianapolis. However, the department of local government finance may, after the conclusion of the four (4) training sessions, provide additional training sessions at locations determined by the department.
(c) Any new assessing official or county assessor who attends:
(1) a required session during the official's or assessor's term of office; or
(2) training between the date the person is elected to office and January 1 of the year the person takes office for the first time;
is entitled to receive the per diem per session set by the department of local government finance by rule adopted under IC 4-22-2 and a mileage allowance from the county in which the official resides.
(d) A person is entitled to a mileage allowance under this section only for travel between the person's place of work and the training session nearest to the person's place of work. As added by P.L.24-1986, SEC.30. Amended by P.L.48-1990, SEC.2; P.L.41-1993, SEC.25; P.L.6-1997, SEC.116; P.L.198-2001, SEC.83; P.L.177-2002, SEC.9; P.L.256-2003, SEC.29.

IC 6-1.1-35.2-3
Continuing education sessions; per diem
Sec. 3. (a) Each year the department of local government finance shall conduct the continuing education sessions required in the rules adopted by the department for all assessing officials, county assessors, and all members of, and hearing officers for, the county property tax assessment board of appeals. These sessions must be conducted at the locations described in subsection (b).
(b) To ensure that all assessing officials, assessors, and members of county property tax assessment boards of appeals have an opportunity to attend the continuing education sessions required by this section, the department of local government finance shall conduct the continuing education sessions at a minimum of four (4) separate regional locations. The department shall determine the locations of the continuing education sessions, but:
(1) at least one (1) continuing education session must be held in the northeastern part of Indiana;
(2) at least one (1) continuing education session must be held in the northwestern part of Indiana;
(3) at least one (1) continuing education session must be held in the southeastern part of Indiana; and
(4) at least one (1) continuing education session must be held in the southwestern part of Indiana.
The four (4) regional continuing education sessions may not be held in Indianapolis. However, the department of local government finance may, after the conclusion of the four (4) continuing education sessions, provide additional continuing education sessions at locations determined by the department.
(c) Any assessing official, county assessor, or member of, and hearing officers for, the county property tax assessment board of appeals who attends required sessions is entitled to receive a mileage allowance and the per diem per session set by the department of local government finance by rule adopted under IC 4-22-2 from the county in which the official resides. A person is entitled to a mileage allowance under this section only for travel between the person's place of work and the training session nearest to the person's place of work.
As added by P.L.24-1986, SEC.30. Amended by P.L.48-1990, SEC.3; P.L.41-1993, SEC.26; P.L.6-1997, SEC.117; P.L.198-2001, SEC.84.

IC 6-1.1-35.2-4
Subordinate training
Sec. 4. The training programs prescribed by this chapter must be designed so that the attendees at a program are prepared to train their subordinates. In addition, the training programs must include:
(1) a course on basic assessment administration with an

examination; and
(2) the information necessary to obtain a level one certification under rules adopted by the department of local government finance.
As added by P.L.24-1986, SEC.30. Amended by P.L.198-2001, SEC.85.

IC 6-1.1-35.2-5
County payments for attendance
Sec. 5. A county that is required to make a payment to an assessing official, a county assessor, or member of, and hearing officers for, the county property tax assessment board of appeals under this chapter must make the payment regardless of an appropriation. The payment may be made from the county's cumulative reassessment fund.
As added by P.L.24-1986, SEC.30. Amended by P.L.41-1993, SEC.27; P.L.6-1997, SEC.118.



CHAPTER 35.5. ASSESSOR-APPRAISER EXAMINATION AND CERTIFICATION

IC 6-1.1-35.5-1
Conduct of program
Sec. 1. The department of local government finance shall conduct an assessor-appraiser examination and certification program. The department shall design and implement the program in a manner that maximizes the number of certified assessor-appraisers involved in the assessment process.
As added by Acts 1980, P.L.8, SEC.56. Amended by P.L.90-2002, SEC.253; P.L.1-2004, SEC.43 and P.L.23-2004, SEC.46.



CHAPTER 36. MISCELLANEOUS ASSESSMENT AND COLLECTION PROVISIONS

IC 6-1.1-36-1
Notice by mail
Sec. 1. If a notice is required to be given by mail under the general assessment provisions of this article, the day on which the notice is deposited in the United States mail is the day notice is given. The notice shall be given by first class mail.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.84-1989, SEC.1.

IC 6-1.1-36-1.5
When documents other than payments are considered filed
Sec. 1.5. (a) Subject to subsections (b) and (c), and except as provided in subsection (d), a document, including a form, a return, or a writing of any type, which must be filed by a due date under this article or IC 6-1.5, is considered to be filed by the due date if the document is:
(1) received on or before the due date by the appropriate recipient;
(2) deposited in United States first class mail:
(A) properly addressed to the appropriate recipient;
(B) with sufficient postage; and
(C) postmarked by the United States Postal Service as mailed on or before the due date;
(3) deposited with a nationally recognized express parcel carrier and is:
(A) properly addressed to the appropriate recipient; and
(B) verified by the express parcel carrier as:
(i) paid in full for final delivery; and
(ii) received by the express parcel carrier on or before the due date; or
(4) deposited to be mailed through United States registered mail, United States certified mail, or United States certificate of mailing:
(A) properly addressed to the appropriate recipient;
(B) with sufficient postage; and
(C) with a date of registration, certification, or certificate, as evidenced by any record authenticated by the United States Postal Service, on or before the due date.
For purposes of this subsection, "postmarked" does not mean the date printed by a postage meter that affixes postage to the envelope or package containing a payment.
(b) If a document is mailed through the United States mail and is physically received after the due date without a legible correct postmark, the person who mailed the document is considered to have filed the document on or before the due date if the person can show by reasonable evidence that the document was deposited in the United States mail on or before the due date.     (c) If a document is sent via the United States mail or a nationally recognized express parcel carrier but is not received by the designated recipient, the person who sent the document is considered to have filed the document on or before the due date if the person:
(1) can show by reasonable evidence that the document was deposited in the United States mail, or with the express parcel carrier, on or before the due date; and
(2) files a duplicate document within thirty (30) days after the date the person is notified that the document was not received.
(d) This section does not apply to a payment addressed in IC 6-1.1-37-10(f).
As added by P.L.154-2006, SEC.53.

IC 6-1.1-36-2
Legal services for township assessor
Sec. 2. If a township assessor needs legal services, he may use the attorney appointed by the trustee of the township, or the legal services may be provided by the county.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-3
Certain irregularities not to affect validity of assessment
Sec. 3. (a) A township assessor's assessment or a county assessor's assessment of property is valid even if:
(1) he does not complete, or notify the county auditor of, the assessment by the time prescribed under IC 6-1.1-3 or IC 6-1.1-4;
(2) there is an irregularity or informality in the manner in which he makes the assessment; or
(3) there is an irregularity or informality in the tax list.
An irregularity or informality in the assessment or the tax list may be corrected at any time.
(b) This section does not release a township assessor or county assessor from any duty to give notice or from any penalty imposed on him by law for his failure to make his return within the time period prescribed in IC 6-1.1-3 or IC 6-1.1-4.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.2, SEC.29; P.L.6-1997, SEC.124.

IC 6-1.1-36-4
Affidavits to compel production of books or records
Sec. 4. (a) An assessing official, a county assessor, a member of a county property tax assessment board of appeals, or a representative of the department of local government finance may file an affidavit with a circuit court of this state if:
(1) the official or board member or a representative of the official or board has requested that a person give information or produce books or records; and
(2) the person has not complied with the request.
The affidavit must state that the person has not complied with the

request.
(b) When an affidavit is filed under subsection (a), the circuit court shall issue a writ which directs the person to appear at the office of the official or board member and to give the requested information or produce the requested books or records. The appropriate county sheriff shall serve the writ. A person who disobeys the writ is guilty of contempt of court.
(c) If a writ is issued under this section, the cost incurred in filing the affidavit, in the issuance of the writ, and in the service of the writ shall be charged to the person against whom the writ is issued. If a writ is not issued, all costs shall be charged to the county in which the circuit court proceedings are held, and the board of commissioners of that county shall allow a claim for the costs.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.41-1993, SEC.29; P.L.6-1997, SEC.125; P.L.90-2002, SEC.259.

IC 6-1.1-36-5
Officials authorized to administer oath
Sec. 5. In order to discharge their official duties, the following officials may administer oaths and affirmations:
(1) Assessing officials.
(2) County assessors.
(3) County auditors.
(4) Members of a county property tax assessment board of appeals.
(5) Members of the Indiana board.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.6-1997, SEC.126; P.L.198-2001, SEC.90.

IC 6-1.1-36-6
Fiduciaries; filing personal property tax return
Sec. 6. If, subsequent to the assessment date in any year, a person receives possession or control of personal property in a fiduciary capacity, he shall ascertain whether a personal property return for that year has been filed. If a return is required but has not been filed, the fiduciary shall file the required return within sixty (60) days after the date on which he receives possession or control of the property.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-7
Real property taxes assessed against political subdivisions or state; cancellation; compromise; distribution of receipts
Sec. 7. (a) The department of local government finance may cancel any property taxes assessed against real property owned by a county, township, city, or town if a petition requesting that the department cancel the taxes is submitted by the auditor, assessor, and treasurer of the county in which the real property is located.
(b) The department of local government finance may cancel any property taxes assessed against real property owned by this state if a petition requesting that the department cancel the taxes is submitted

by:
(1) the governor; or
(2) the chief administrative officer of the state agency which supervises the real property.
However, if the petition is submitted by the chief administrative officer of a state agency, the governor must approve the petition.
(c) The department of local government finance may compromise the amount of property taxes, together with any interest or penalties on those taxes, assessed against the fixed or distributable property owned by a bankrupt railroad, which is under the jurisdiction of:
(1) a federal court under 11 U.S.C. 1163;
(2) Chapter X of the Acts of Congress Relating to Bankruptcy (11 U.S.C. 701-799); or
(3) a comparable bankruptcy law.
(d) After making a compromise under subsection (c) and after receiving payment of the compromised amount, the department of local government finance shall distribute to each county treasurer an amount equal to the product of:
(1) the compromised amount; multiplied by
(2) a fraction, the numerator of which is the total of the particular county's property tax levies against the railroad for the compromised years, and the denominator of which is the total of all property tax levies against the railroad for the compromised years.
(e) After making the distribution under subsection (d), the department of local government finance shall direct the auditors of each county to remove from the tax rolls the amount of all property taxes assessed against the bankrupt railroad for the compromised years.
(f) The county auditor of each county receiving money under subsection (d) shall allocate that money among the county's taxing districts. The auditor shall allocate to each taxing district an amount equal to the product of:
(1) the amount of money received by the county under subsection (d); multiplied by
(2) a fraction, the numerator of which is the total of the taxing district's property tax levies against the railroad for the compromised years, and the denominator of which is the total of all property tax levies against the railroad in that county for the compromised years.
(g) The money allocated to each taxing district shall be apportioned and distributed among the taxing units of that taxing district in the same manner and at the same time that property taxes are apportioned and distributed.
(h) The department of local government finance may, with the approval of the attorney general, compromise the amount of property taxes, together with any interest or penalties on those taxes, assessed against property owned by a person that has a case pending under state or federal bankruptcy law. Property taxes that are compromised under this section shall be distributed and allocated at the same time

and in the same manner as regularly collected property taxes. The department of local government finance may compromise property taxes under this subsection only if:
(1) a petition is filed with the department of local government finance that requests the compromise and that is signed and approved by the assessor, auditor, and treasurer of each county, and the assessor of each township, that is entitled to receive any part of the compromised taxes;
(2) the compromise significantly advances the time of payment of the taxes; and
(3) the compromise is in the best interest of the state and the taxing units that are entitled to receive any part of the compromised taxes.
(i) A taxing unit that receives funds under this section is not required to include the funds in its budget estimate for any budget year which begins after the budget year in which it receives the funds.
(j) A county treasurer, with the consent of the county auditor and the county assessor, may compromise the amount of property taxes, interest, or penalties owed in a county by an entity that has a case pending under Title 11 of the United States Code (Bankruptcy Code) by accepting a single payment that must be at least seventy-five percent (75%) of the total amount owed in the county.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1977, P.L.75, SEC.1; P.L.69-1983, SEC.9; P.L.5-1988, SEC.45; P.L.30-1994, SEC.6; P.L.90-2002, SEC.260.

IC 6-1.1-36-8
Free official service
Sec. 8. When an officer is required to perform a service under chapter 22, 23, 24, 25, 26, or 27 of this article and a fee is not provided for that service, the officer shall perform the service without charge.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-9
Failure to make official certificate or perform clerical duty within time required; effect
Sec. 9. An officer's failure to make an official certificate or to perform a clerical duty within the time required under chapter 22, 23, 24, 25, 26, or 27 of this article does not, except where otherwise expressly provided by law, affect the validity of an assessment, tax levy, or tax collection.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-36-10
Taxes uncollectible because of erroneous proceeding
Sec. 10. If the taxes for a year on any property which is subject to taxation under this article cannot be collected because of an erroneous proceeding, the amount of the taxes, together with any

penalties, interest, or costs carried forward on account of those taxes, shall be added to the amount to be collected the following year.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.33, SEC.5.

IC 6-1.1-36-11
Quitclaim deed from state
Sec. 11. The governor shall, in the name of this state and as governor, execute and deliver a quitclaim deed to the record owner of real property if:
(1) the record owner requests the deed;
(2) the auditor and the recorder of the county in which the real property is located each file with the governor a verified statement which contains:
(A) a complete legal description of the real property; and
(B) a declaration that the records in the auditor's and recorder's office indicate that the state does not claim an interest in the real property;
(3) the land office division of the department of administration files with the governor a verified statement which contains a declaration that the records in the office do not indicate that the state claims an interest in the real property; and
(4) the record owner pays:
(A) the department of administration consideration for the deed in the amount of one dollar ($1); and
(B) the necessary expenses incurred in preparing and executing the deed.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.3-1989, SEC.38.

IC 6-1.1-36-12
Contracts for discovery of omitted property; fund for additional receipts; use of fund
Sec. 12. (a) A board of county commissioners, a county assessor, or an elected township assessor may enter into a contract for the discovery of property that has been undervalued or omitted from assessment. The contract must prohibit payment to the contractor for discovery of undervaluation or omission with respect to a parcel or personal property return before all appeals of the assessment of the parcel or the assessment under the return have been finalized. The contract may require the contractor to:
(1) examine and verify the accuracy of personal property returns filed by taxpayers with a township assessor of a township in the county; and
(2) compare a return with the books of the taxpayer and with personal property owned, held, possessed, controlled, or occupied by the taxpayer.
(b) This subsection applies if funds are not appropriated for payment of services performed under a contract described in subsection (a). The county auditor may create a special nonreverting

fund in which the county treasurer shall deposit the amount of taxes, including penalties and interest, that result from additional assessments on undervalued or omitted property collected from all taxing jurisdictions in the county after deducting the amount of any property tax credits that reduce the owner's property tax liability for the undervalued or omitted property. The fund remains in existence during the term of the contract. Distributions shall be made from the fund without appropriation only for the following purposes:
(1) All contract fees and other costs related to the contract.
(2) After the payments required by subdivision (1) have been made and the contract has expired, the county auditor shall distribute all money remaining in the fund to the appropriate taxing units in the county using the property tax rates of each taxing unit in effect at the time of the distribution.
(c) A board of county commissioners, a county assessor, or an elected township assessor may not contract for services under subsection (a) on a percentage basis.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.178-2002, SEC.39; P.L.154-2006, SEC.54.

IC 6-1.1-36-13
List of lands and lots within limits of newly formed political subdivision
Sec. 13. When a political subdivision is formed, the auditor of the county in which the political subdivision is situated shall, at the written request of the legislative body of the political subdivision, prepare a list of all the lands and lots within the limits of the political subdivision and the county auditor shall deliver the list to the appropriate township assessor on or before the assessment date which immediately follows the date of incorporation. The county auditor shall use the records in the auditor's office in order to compile the list.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.8-1989, SEC.26; P.L.25-1995, SEC.54.

IC 6-1.1-36-14 Reserved

IC 6-1.1-36-15 Reserved

IC 6-1.1-36-16
Approval upon finding all property taxes paid; certificate of clearance; other evidence of payment
Sec. 16. (a) A court may allow or approve a final report or account of:
(1) a receiver;
(2) a trustee in dissolution;
(3) a trustee in bankruptcy;
(4) a commissioner appointed for the sale of real estate; or
(5) any other officer acting under the authority and supervision of a court; only if the account or final report shows and the court finds that all property taxes on real property have been paid or otherwise satisfied.
(b) A fiduciary described in subsection (a) shall provide proof to a court that all property taxes on real property for which the due date has passed as of the date that the account or report is approved have been paid or satisfied. The fiduciary shall request the county treasurer of the county where real property is located to issue a certificate of clearance certifying that all property taxes that are due and payable have been paid or satisfied. The certificate shall be issued by the county treasurer within three (3) business days after request on a form provided by the state board of accounts. When issued, the certificate is conclusive proof that property taxes are not due.
(c) If the county treasurer of the county where real property is located fails to issue a certificate of clearance under subsection (b) within thirty (30) days after request, a fiduciary may provide evidence to a court that demonstrates that property taxes on real property are not due. Upon approval by the court, the evidence is conclusive proof of payment or satisfaction of the tax imposed by this article.
(d) The state board of accounts shall provide forms to county treasurers, as needed, to carry out subsection (b).
As added by P.L.56-1996, SEC.9.



CHAPTER 37. MISCELLANEOUS PENALTY AND INTEREST PROVISIONS

IC 6-1.1-37-1
State or local government officers; failure to perform
Sec. 1. An officer of state or local government who recklessly violates or fails to perform a duty imposed on him under:
(1) IC 6-1.1-10-1(b);
(2) IC 6-1.1-12-6;
(3) IC 6-1.1-12-7;
(4) IC 6-1.1-12-8;
(5) IC 6-1.1-17-1;
(6) IC 6-1.1-17-3(a);
(7) IC 6-1.1-17-5(d)(1);
(8) IC 6-1.1-18-1;
(9) IC 6-1.1-18-5;
(10) IC 6-1.1-18-6;
(11) IC 6-1.1-20-5;
(12) IC 6-1.1-20-6;
(13) IC 6-1.1-20-7;
(14) IC 6-1.1-30-14; or
(15) IC 6-1.1-36-13;
commits a Class A misdemeanor. In addition, the officer is liable for the damages sustained by a person as a result of the officer's violation of the provision or the officer's failure to perform the duty.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.605; P.L.49-1996, SEC.8; P.L.198-2001, SEC.91.

IC 6-1.1-37-2
Assessment violations by public officials or employees
Sec. 2. A county or township official, member of a county or state board, or employee of such an official or board who:
(1) knowingly assesses any property at more or less than what he believes is the proper assessed value of the property;
(2) knowingly fails to perform any of the duties imposed on him under the general assessment provisions of this article; or
(3) recklessly violates any of the other general assessment provisions of this article;
commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.606; P.L.17-1984, SEC.3.

IC 6-1.1-37-3
False information in return or document; offense
Sec. 3. A person commits a Class D felony if:
(1) he makes and subscribes a property tax return, statement, or document (except a statement described in section 4 or 5 of this chapter) that he does not believe is correct in every material respect; and
(2) the return, statement, or document is certified to as to the

truth of the information appearing in it.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.607.

IC 6-1.1-37-4
False claim for veteran's property tax deduction
Sec. 4. A person who makes a false statement, with intent to obtain the property tax deduction provided in either IC 6-1.1-12-13 or IC 6-1.1-12-14, when he is not entitled to the deduction, commits a Class B misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.608.

IC 6-1.1-37-5
False statement concerning assessment of forest land
Sec. 5. A person who recklessly makes a false statement on a report or application described in IC 6-1.1-6 commits a Class B misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.609.

IC 6-1.1-37-6
Failure to comply with subpoena or give evidence; failure to file personal property return; failure to subscribe to oath or certificate; conversion of property for tax avoidance
Sec. 6. A person who:
(1) disobeys a subpoena, or a subpoena duces tecum, issued under the general assessment provisions of this article;
(2) refuses to give evidence when directed to do so by an individual or board authorized under the general assessment provisions of this article to require the evidence;
(3) fails to file a personal property return required under IC 6-1.1-3;
(4) fails to subscribe to an oath or certificate required under the general assessment provisions of this article; or
(5) temporarily converts property which is taxable under this article into property not taxable to evade the payment of taxes on the converted property;
commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1978, P.L.2, SEC.610.

IC 6-1.1-37-7
Personal property return; various violations and penalties
Sec. 7. (a) If a person fails to file a required personal property return on or before the due date, the county auditor shall add a penalty of twenty-five dollars ($25) to the person's next property tax installment. The county auditor shall also add an additional penalty to the taxes payable by the person if he fails to file the personal property return within thirty (30) days after the due date. The amount

of the additional penalty is twenty percent (20%) of the taxes finally determined to be due with respect to the personal property which should have been reported on the return.
(b) For purposes of this section, a personal property return is not due until the expiration of any extension period granted by the township assessor under IC 6-1.1-3-7(b).
(c) The penalties prescribed under this section do not apply to an individual or his dependents if he:
(1) is in the military or naval forces of the United States on the assessment date; and
(2) is covered by the federal Soldiers' and Sailors' Civil Relief Act.
(d) If a person subject to IC 6-1.1-3-7(d) fails to include on a personal property return the information, if any, that the department of local government finance requires under IC 6-1.1-3-9 or IC 6-1.1-5-13, the county auditor shall add a penalty to the property tax installment next due for the return. The amount of the penalty is twenty-five dollars ($25).
(e) If the total assessed value that a person reports on a personal property return is less than the total assessed value that the person is required by law to report and if the amount of the undervaluation exceeds five percent (5%) of the value that should have been reported on the return, then the county auditor shall add a penalty of twenty percent (20%) of the additional taxes finally determined to be due as a result of the undervaluation. The penalty shall be added to the property tax installment next due for the return on which the property was undervalued. If a person has complied with all of the requirements for claiming a deduction, an exemption, or an adjustment for abnormal obsolescence, then the increase in assessed value that results from a denial of the deduction, exemption, or adjustment for abnormal obsolescence is not considered to result from an undervaluation for purposes of this subsection.
(f) A penalty is due with an installment under subsection (a), (d), or (e) whether or not an appeal is filed under IC 6-1.1-15-5 with respect to the tax due on that installment.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.69-1983, SEC.10; P.L.71-1985, SEC.1; P.L.2-1998, SEC.22; P.L.90-2002, SEC.261.

IC 6-1.1-37-7.5
Failure to file personal property return
Sec. 7.5. A person who fails to provide, within forty-five (45) days after the filing deadline, evidence of the filing of a personal property return to the assessor of the township in which the owner resides, as required under IC 6-1.1-3-1(d), shall pay, to the township in which the owner resides, a penalty equal to ten percent (10%) of the tax liability.
As added by Acts 1979, P.L.48, SEC.9. Amended by Acts 1980, P.L.35, SEC.2.
IC 6-1.1-37-8
Vending machines without identification device
Sec. 8. A township assessor shall inform the county auditor of any vending machine which does not, as required under IC 1971, 6-1.1-3-8, have an identification device on its face. The county auditor shall then add a one dollar ($1.00) penalty to the next property tax installment of the person on whose premises the machine is located.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-37-9
Interest; tax payment deadlines in certain circumstances; penalty for failure to meet deadline
Sec. 9. (a) This section applies when:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were originally due;
(2) the assessment upon which a taxpayer has been paying taxes under IC 6-1.1-15-10(a)(1) or IC 6-1.1-15-10(a)(2) while a petition for review or a judicial proceeding has been pending is less than the assessment that results from the final determination of the petition for review or judicial proceeding; or
(3) the collection of certain ad valorem property taxes has been stayed under IC 4-21.5-5-9, and under the final determination of the petition for judicial review the taxpayer is liable for at least part of those taxes.
(b) Except as provided in subsections (c) and (g), a taxpayer shall pay interest on the taxes the taxpayer is required to pay as a result of an action or a determination described in subsection (a) at the rate of ten percent (10%) per year from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax installment may be charged under subsection (e) or (f);
whichever occurs first.
(c) Except as provided in subsection (g), a taxpayer shall pay interest on the taxes the taxpayer is ultimately required to pay in excess of the amount that the taxpayer is required to pay under IC 6-1.1-15-10(a)(1) while a petition for review or a judicial proceeding has been pending at the overpayment rate established under Section 6621(c)(1) of the Internal Revenue Code in effect on the original due date or dates for those taxes from the original due date or dates for those taxes to:
(1) the date of payment; or
(2) the date on which penalties for the late payment of a tax installment may be charged under subsection (e) or (f);
whichever occurs first.
(d) With respect to an action or determination described in subsection (a), the taxpayer shall pay the taxes resulting from that

action or determination and the interest prescribed under subsection (b) or (c) on or before:
(1) the next May 10; or
(2) the next November 10;
whichever occurs first.
(e) A taxpayer shall, to the extent that the penalty is not waived under section 10.5 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on the day after the date for payment prescribed in subsection (d) if:
(1) the taxpayer has not paid the amount of taxes resulting from the action or determination; and
(2) the taxpayer either:
(A) received notice of the taxes the taxpayer is required to pay as a result of the action or determination at least thirty (30) days before the date for payment; or
(B) voluntarily signed and filed an assessment return for the taxes.
(f) If subsection (e) does not apply, a taxpayer who has not paid the amount of taxes resulting from the action or determination shall, to the extent that the penalty is not waived under section 10.5 or 10.7 of this chapter, begin paying the penalty prescribed in section 10 of this chapter on:
(1) the next May 10 which follows the date for payment prescribed in subsection (d); or
(2) the next November 10 which follows the date for payment prescribed in subsection (d);
whichever occurs first.
(g) A taxpayer is not subject to the payment of interest on real property assessments under subsection (b) or (c) if:
(1) an assessment is made or increased after the date or dates on which the taxes for the year for which the assessment is made were due;
(2) the assessment or the assessment increase is made as the result of error or neglect by the assessor or by any other official involved with the assessment of property or the collection of property taxes; and
(3) the assessment:
(A) would have been made on the normal assessment date if the error or neglect had not occurred; or
(B) increase would have been included in the assessment on the normal annual assessment date if the error or neglect had not occurred.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by Acts 1981, P.L.76, SEC.1; P.L.63-1986, SEC.2; P.L.90-1987, SEC.1; P.L.198-2001, SEC.92; P.L.1-2004, SEC.45 and P.L.23-2004, SEC.48; P.L.67-2006, SEC.10.

IC 6-1.1-37-10 Version a
Late payment penalty; when payments considered to be made
Note: This version of section amended by P.L.154-2006, SEC.55.

See also following version of this section amended by P.L.67-2006, SEC.11, effective 1-1-2007.
Sec. 10. (a) Except as provided in section 10.5 of this chapter, if an installment of property taxes is not completely paid on or before the due date, a penalty equal to ten percent (10%) of the amount of delinquent taxes shall be added to the unpaid portion in the year of the initial delinquency.
(b) With respect to property taxes due in two (2) equal installments under IC 6-1.1-22-9(a), on the day immediately following the due dates in May and November of each year following the year of the initial delinquency, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added. With respect to property taxes due in installments under IC 6-1.1-22-9.5, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added on the day immediately following each date that succeeds the last installment due date by:
(1) six (6) months; or
(2) a multiple of six (6) months.
(c) The penalties under subsection (b) are imposed only on the principal amount of the delinquent taxes.
(d) If the department of local government finance determines that an emergency has occurred which precludes the mailing of the tax statement in any county at the time set forth in IC 6-1.1-22-8, the department shall establish by order a new date on which the installment of taxes in that county is due and no installment is delinquent if paid by the date so established.
(e) If any due date falls on a Saturday, a Sunday, a national legal holiday recognized by the federal government, or a statewide holiday, the act that must be performed by that date is timely if performed by the next succeeding day that is not a Saturday, a Sunday, or one (1) of those holidays.
(f) Subject to subsections (g) and (h), a payment to the county treasurer is considered to have been paid by the due date if the payment is:
(1) received on or before the due date by the county treasurer or a collecting agent appointed by the county treasurer;
(2) deposited in United States first class mail:
(A) properly addressed to the principal office of the county treasurer;
(B) with sufficient postage; and
(C) postmarked by the United States Postal Service as mailed on or before the due date;
(3) deposited with a nationally recognized express parcel carrier and is:
(A) properly addressed to the principal office of the county treasurer; and
(B) verified by the express parcel carrier as:
(i) paid in full for final delivery; and
(ii) received by the express parcel carrier on or before the due date;         (4) deposited to be mailed through United States registered mail, United States certified mail, or United States certificate of mailing:
(A) properly addressed to the principal office of the county treasurer;
(B) with sufficient postage; and
(C) with a date of registration, certification, or certificate, as evidenced by any record authenticated by the United States Postal Service, on or before the due date; or
(5) made by an electronic fund transfer and the taxpayer's bank account is charged on or before the due date.
For purposes of this subsection, "postmarked" does not mean the date printed by a postage meter that affixes postage to the envelope or package containing a payment.
(g) If a payment is mailed through the United States mail and is physically received after the due date without a legible correct postmark, the person who mailed the payment is considered to have made the payment on or before the due date if the person can show by reasonable evidence that the payment was deposited in the United States mail on or before the due date.
(h) If a payment is sent via the United states mail or a nationally recognized express parcel carrier but is not received by the designated recipient, the person who sent the payment is considered to have made the payment on or before the due date if the person:
(1) can show by reasonable evidence that the payment was deposited in the United States mail, or with the express parcel carrier, on or before the due date; and
(2) makes a duplicate payment within thirty (30) days after the date the person is notified that the payment was not received.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.55, SEC.1.) As amended by Acts 1978, P.L.35, SEC.1; Acts 1981, P.L.71, SEC.4; P.L.23-1984, SEC.9; P.L.88-1995, SEC.9; P.L.154-1999, SEC.1; P.L.90-2002, SEC.262; P.L.1-2004, SEC.46 and P.L.23-2004, SEC.49; P.L.154-2006, SEC.55.

IC 6-1.1-37-10 Version b
Delinquent tax penalties; reduced penalty if payment within 30 days
Note: This version of section amended by P.L.67-2006, SEC.11, effective 1-1-2007. See also preceding version of this section amended by P.L.154-2006, SEC.55.
Sec. 10. (a) Except as provided in sections 10.5 and 10.7 of this chapter, if an installment of property taxes is not completely paid on or before the due date, a penalty shall be added to the unpaid portion in the year of the initial delinquency. The penalty is equal to an amount determined as follows:
(1) If:
(A) an installment of property taxes is completely paid on or before the date thirty (30) days after the due date; and
(B) the taxpayer is not liable for delinquent property taxes

first due and payable in a previous year for the same parcel;
the amount of the penalty is equal to five percent (5%) of the amount of delinquent taxes.
(2) If subdivision (1) does not apply, the amount of the penalty is equal to ten percent (10%) of the amount of delinquent taxes.
(b) With respect to property taxes due in two (2) equal installments under IC 6-1.1-22-9(a), on the day immediately following the due dates in May and November of each year following the year of the initial delinquency, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added. With respect to property taxes due in installments under IC 6-1.1-22-9.5, an additional penalty equal to ten percent (10%) of any taxes remaining unpaid shall be added on the day immediately following each date that succeeds the last installment due date by:
(1) six (6) months; or
(2) a multiple of six (6) months.
(c) The penalties under subsection (b) are imposed only on the principal amount of the delinquent taxes.
(d) If the department of local government finance determines that an emergency has occurred which precludes the mailing of the tax statement in any county at the time set forth in IC 6-1.1-22-8, the department shall establish by order a new date on which the installment of taxes in that county is due and no installment is delinquent if paid by the date so established.
(e) If any due date falls on a Saturday, a Sunday, a national legal holiday recognized by the federal government, or a statewide holiday, the act that must be performed by that date is timely if performed by the next succeeding day that is not a Saturday, a Sunday, or one (1) of those holidays.
(f) A payment to the county treasurer is considered to have been paid by the due date if the payment is:
(1) received on or before the due date to the county treasurer or a collecting agent appointed by the county treasurer;
(2) deposited in the United States mail:
(A) properly addressed to the principal office of the county treasurer;
(B) with sufficient postage; and
(C) certified or postmarked by the United States Postal Service as mailed on or before the due date; or
(3) deposited with a nationally recognized express parcel carrier and is:
(A) properly addressed to the principal office of the county treasurer; and
(B) verified by the express parcel carrier as:
(i) paid in full for final delivery; and
(ii) received on or before the due date.
For purposes of this subsection, "postmarked" does not mean the date printed by a postage meter that affixes postage to the envelope or package containing a payment.
(Formerly: Acts 1975, P.L.47, SEC.1; Acts 1975, P.L.55, SEC.1.) As

amended by Acts 1978, P.L.35, SEC.1; Acts 1981, P.L.71, SEC.4; P.L.23-1984, SEC.9; P.L.88-1995, SEC.9; P.L.154-1999, SEC.1; P.L.90-2002, SEC.262; P.L.1-2004, SEC.46 and P.L.23-2004, SEC.49; P.L.67-2006, SEC.11.

IC 6-1.1-37-10.5
Waiver of interest payments
Sec. 10.5. (a) This section applies only to property taxes first due and payable in 2004 with respect to a homestead (as defined in IC 6-1.1-20.9-1).
(b) A county may petition the department of local government finance to waive all or part of the penalty imposed under section 10(a) of this chapter. The county fiscal body (as defined in IC 36-1-2-6), the county auditor, and the county treasurer must approve a petition under this subsection.
(c) The department of local government finance shall:
(1) prescribe the form of the petition under subsection (b);
(2) determine the information required on the form; and
(3) notify the county fiscal body, the county auditor, and the county treasurer of the department's determination on the petition not later than thirty (30) days after receipt of the petition.
As added by P.L.1-2004, SEC.47 and P.L.23-2004, SEC.50.

IC 6-1.1-37-10.7
Delinquent tax penalty waiver based on death in family; procedure; appeal
Sec. 10.7. (a) For purposes of this section, "immediate family member of the taxpayer" means an individual who:
(1) is the spouse, child, stepchild, parent, or stepparent of the taxpayer, including adoptive relationships; and
(2) resides in the taxpayer's home.
(b) The county treasurer shall do the following:
(1) Waive the penalty imposed under section 10(a) of this chapter if the taxpayer or the taxpayer's representative:
(A) petitions the county treasurer to waive the penalty not later than thirty (30) days after the due date of the installment subject to the penalty; and
(B) files with the petition written proof that during the seven (7) day period ending on the installment due date the taxpayer or an immediate family member of the taxpayer died.
(2) Give written notice to the taxpayer or the taxpayer's representative by mail of the treasurer's determination on the petition not later than thirty (30) days after the petition is filed with the treasurer.
(c) The department of local government finance shall prescribe:
(1) the form of the petition; and
(2) the type of written proof;
required under subsection (b).     (d) A taxpayer or a taxpayer's representative may appeal a determination of the county treasurer under subsection (b) to deny a penalty waiver by requesting in writing a preliminary conference with the treasurer not more than forty-five (45) days after the treasurer gives the taxpayer or the taxpayer's representative notice of the determination. An appeal initiated under this subsection is processed and determined in the same manner that an appeal is processed and determined under IC 6-1.1-15.
As added by P.L.67-2006, SEC.12.

IC 6-1.1-37-11
Interest on refunds or credits
Sec. 11. (a) If a taxpayer is entitled to a property tax refund or credit because an assessment is decreased, the taxpayer shall also be paid, or credited with, interest on the excess taxes that he paid at the rate of four percent (4%) per annum.
(b) For purposes of this section and except as provided in subsection (c), the interest shall be computed from the date on which the taxes were paid or due, whichever is later, to the date of the refund or credit.
(c) This subsection applies if a taxpayer who is entitled to a refund or credit does not make a written request for the refund or credit to the county auditor within forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board, or the tax court that entitles the taxpayer to the refund or credit. In the case of a taxpayer described in this subsection, the interest shall be computed from the date on which the taxes were paid or due to the date that is forty-five (45) days after the final determination of the county property tax assessment board of appeals, the state board of tax commissioners, the department of local government finance, the Indiana board of tax review, or the Indiana tax court. In any event, a property tax refund or credit must be issued not later than ninety (90) days after the request is received.
(Formerly: Acts 1975, P.L.47, SEC.1.) As amended by P.L.198-2001, SEC.93.

IC 6-1.1-37-12
Interest or penalties credited or charged to appropriate taxing units
Sec. 12. The amount of interest or penalty collected from, or credited or refunded to, a taxpayer under this chapter shall be credited or charged to the appropriate taxing units.
(Formerly: Acts 1975, P.L.47, SEC.1.)

IC 6-1.1-37-13
Prosecuting attorneys; enforcement
Sec. 13. Except as otherwise specifically provided by law, the prosecuting attorneys of this state shall enforce all the penalties and

forfeitures prescribed under this chapter.
(Formerly: Acts 1975, P.L.47, SEC.1.)



CHAPTER 38. REPEALED



CHAPTER 39. ECONOMIC DEVELOPMENT DISTRICTS

IC 6-1.1-39-1
Application of chapter
Sec. 1. (a) This chapter applies to all counties, cities, and towns (referred to in this chapter as units).
(b) Notwithstanding any other law, for economic development districts established after January 1, 1992, this chapter does not apply to fire protection districts established under IC 36-8-11.
As added by P.L.19-1985, SEC.5. Amended by P.L.1-1993, SEC.35.

IC 6-1.1-39-1.1
"Additional area" defined
Sec. 1.1. As used in this chapter, "additional area" means an area added to an economic development district under section 6 of this chapter.
As added by P.L.63-1991, SEC.1 and P.L.42-1992, SEC.6. Amended by P.L.1-1993, SEC.36.

IC 6-1.1-39-1.2
"Local public improvement" defined
Sec. 1.2. As used in this chapter, "local public improvement" means sewerlines, waterlines, streets, sidewalks, bridges, roads, highways, public ways, and any related public improvements.
As added by P.L.19-1988, SEC.5.

IC 6-1.1-39-1.5
"Industrial development program" defined
Sec. 1.5. As used in this chapter, "industrial development program" has the meaning set forth in IC 5-28-9-3.
As added by P.L.24-1987, SEC.11. Amended by P.L.4-2005, SEC.43.

IC 6-1.1-39-1.6
"Qualified industrial development project" defined
Sec. 1.6. As used in this chapter, "qualified industrial development project" means an industrial development project (as defined in IC 4-4-10.9-11(a)) that has a cost of the project (as defined in IC 4-4-10.9-5) greater than one hundred million dollars ($100,000,000).
As added by P.L.24-1987, SEC.12.

IC 6-1.1-39-2
Designation of unit area as district; adoption of declaratory ordinance
Sec. 2. (a) If the fiscal body of a unit finds that:
(1) in order to promote opportunities for the gainful employment of its citizens, the attraction of a new business enterprise to the unit, the retention or expansion of a business enterprise existing within the boundaries of the unit, or the

preservation or enhancement of the tax base of the unit, an area under the fiscal body's jurisdiction should be declared an economic development district;
(2) the public health and welfare of the unit will be benefited by designating the area as an economic development district; and
(3) there has been proposed a qualified industrial development project to be located in the economic development district, with the proposal supported by:
(A) financial and economic data; and
(B) preliminary commitments by business enterprises, associations, state or federal governmental units, or similar entities that evidence a reasonable likelihood that the proposed qualified industrial development project will be initiated and accomplished;
the fiscal body may on or before the adoption deadline determined under subsection (c), adopt an ordinance declaring the area to be an economic development district and declaring that the public health and welfare of the unit will be benefited by the designation.
(b) For the purpose of adopting an ordinance under subsection (a), it is sufficient to describe the boundaries of the area by its location in relation to public ways or streams or otherwise as determined by the fiscal body.
(c) The adoption deadline referred to in subsection (a) is determined in the following manner:
(1) The initial adoption deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial adoption deadline and subsequent adoption deadlines are automatically extended in increments of five (5) years, so that adoption deadlines subsequent to the initial adoption deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an adoption deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of adoption deadlines under subdivision (2); and
(B) specifically designates a particular date as the final adoption deadline.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.13; P.L.18-1992, SEC.23; P.L.25-1995, SEC.55; P.L.216-2005, SEC.5.

IC 6-1.1-39-2.5
Review of proposed project; preliminary certification
Sec. 2.5. (a) Within thirty (30) days after the adoption of the ordinance under section 2 of this chapter, the fiscal body shall file with the Indiana economic development corporation:
(1) a copy of the ordinance;
(2) a description of the proposed industrial development program and qualified industrial development project; and
(3) other additional data and information that will enable the corporation to determine preliminarily whether the unit may

qualify for a loan from the industrial development fund established under IC 5-28-9.
(b) The Indiana economic development corporation shall review the data and related information submitted under subsection (a) to determine preliminarily whether:
(1) the proposed project will qualify as a qualified industrial development project;
(2) there is a reasonable likelihood that the proposed qualified industrial development project will be initiated and accomplished; and
(3) there is a reasonable likelihood that an application by the unit under IC 5-28-9-12 for a loan from the industrial development fund to institute and administer the proposed industrial development program will be approved by the corporation and the state board of finance.
(c) If the Indiana economic development corporation preliminarily determines under subsection (b) that the proposed project does not or will not qualify as a qualified industrial development project or that there is not a reasonable likelihood that a loan from the industrial development fund will be approved under IC 5-28-9-12, the corporation shall certify this determination in writing to the fiscal body adopting the ordinance. Upon this certification, the ordinance proposing to establish the economic development district is void.
(d) If the Indiana economic development corporation preliminarily determines under subsection (b) that the proposed project qualifies or will qualify as a qualified industrial development project and that there is a reasonable likelihood that a loan from the industrial development fund will be approved under IC 5-28-9-12, the corporation shall certify this determination to the fiscal body adopting the ordinance proposing to establish the economic development district. Upon receipt of this certification, the fiscal body shall proceed to take final action with respect to the ordinance in accordance with section 3 of this chapter.
(e) A favorable preliminary certification under subsection (d) does not, however, represent or constitute a final determination by the Indiana economic development corporation and state board of finance as to whether the unit will obtain a loan from the industrial development fund in accordance with IC 5-28-9.
As added by P.L.24-1987, SEC.14. Amended by P.L.4-2005, SEC.44.

IC 6-1.1-39-3
Notice of adoption of ordinance; hearing; requisites; final action; appeal
Sec. 3. (a) The fiscal body shall publish notice of the adoption and substance of the ordinance in accordance with IC 5-3-1 after:
(1) the adoption of the ordinance under section 2 of this chapter; and
(2) the fiscal body receives preliminary certification from the Indiana economic development corporation under section 2.5 of this chapter that the proposed industrial development project

qualifies as a qualified industrial development project and that there is a reasonable likelihood that a loan from the industrial development fund will be approved under IC 5-28-9-12.
The notice must state the general boundaries of the area designated as an economic development district and must state that written remonstrances may be filed with the fiscal body until the time designated for the hearing. The notice must also name the place, date, and time when the fiscal body will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed economic development district designation and will determine the public utility and benefit of the proposed economic development district designation. All persons affected in any manner by the hearing, including all taxpayers of the economic development district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the fiscal body affecting the economic development district if the fiscal body gives the notice required by this section.
(b) A copy of the notice of the hearing shall be filed with the office of the unit's plan commission, board of zoning appeals, works board, park board, building commissioner, and any other departments, bodies, or officers of the unit having to do with unit planning, variances from zoning ordinances, land use, or the issuance of building permits.
(c) At the hearing, which may be recessed and reconvened from time to time, the fiscal body shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the fiscal body shall take final action determining the public utility and benefit of the proposed economic development district designation and confirming, modifying and confirming, or rescinding the ordinance. The final action taken by the fiscal body shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 4 of this chapter.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.15; P.L.4-2005, SEC.45.

IC 6-1.1-39-4
Appellate procedure; grounds; burden of proof
Sec. 4. (a) A person who filed a written remonstrance with the fiscal body under section 3 of this chapter and is aggrieved by the final action taken, may, within ten (10) days after that final action, file in the office of the clerk of the circuit or superior court of the county in which the action is taken a copy of the ordinance of the fiscal body and the person's remonstrance against that ordinance, together with the person's bond as provided by IC 34-13-5-7, if the appeal is determined against the person. The only ground of remonstrance that the court may hear is whether the proposed economic development district designation will be of public utility and benefit. The burden of proof is on the remonstrator.     (b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall decide the appeal based on the record and evidence before the fiscal body, not by trial de novo, and may confirm the final action of the fiscal body or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.19-1985, SEC.5. Amended by P.L.1-1998, SEC.77.

IC 6-1.1-39-5
Allocation and distribution of property taxes; assessed value of taxable property; rules; forms
Sec. 5. (a) A declaratory ordinance adopted under section 2 of this chapter and confirmed under section 3 of this chapter must include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. The allocation provision must apply to the entire economic development district. The allocation provisions must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the economic development district be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units. However, if the effective date of the allocation provision of a declaratory ordinance is after March 1, 1985, and before January 1, 1986, and if an improvement to property was partially completed on March 1, 1985, the unit may provide in the declaratory ordinance that the taxes attributable to the assessed value of the property as finally determined for March 1, 1984, shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) Except as otherwise provided in this section, part or all of the property tax proceeds in excess of those described in subdivision (1), as specified in the declaratory ordinance, shall be allocated to the unit for the economic development district and, when collected, paid into a special fund established by the unit for that economic development district that may be used only to pay the principal of and interest on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district. The amount not paid into the special fund shall be paid to the respective units in the

manner prescribed by subdivision (1).
(3) When the money in the fund is sufficient to pay all outstanding principal of and interest (to the earliest date on which the obligations can be redeemed) on obligations owed by the unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, that economic development district, money in the special fund in excess of that amount shall be paid to the respective taxing units in the manner prescribed by subdivision (1).
(b) Property tax proceeds allocable to the economic development district under subsection (a)(2) must, subject to subsection (a)(3), be irrevocably pledged by the unit for payment as set forth in subsection (a)(2).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the economic development district that is annexed by any taxing unit after the effective date of the allocation provision of the declaratory ordinance is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Notwithstanding any other law, each assessor shall, upon petition of the fiscal body, reassess the taxable property situated upon or in, or added to, the economic development district effective on the next assessment date after the petition.
(e) Notwithstanding any other law, the assessed value of all taxable property in the economic development district, for purposes of tax limitation, property tax replacement (except as provided in IC 6-1.1-21-3(c), IC 6-1.1-21-4(a)(3), and IC 6-1.1-21-5(c)), and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(f) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1.
(g) As used in this section, "property taxes" means:
(1) taxes imposed under this article on real property; and         (2) any part of the taxes imposed under this article on depreciable personal property that the unit has by ordinance allocated to the economic development district. However, the ordinance may not limit the allocation to taxes on depreciable personal property with any particular useful life or lives.
If a unit had, by ordinance adopted before May 8, 1987, allocated to an economic development district property taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the ordinance continues in effect until an ordinance is adopted by the unit under subdivision (2).
(h) As used in this section, "base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (f); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Subdivision (2) applies only to economic development districts established after June 30, 1997, and to additional areas established after June 30, 1997.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.16; P.L.86-1987, SEC.5; P.L.255-1997(ss), SEC.6; P.L.90-2002, SEC.272; P.L.4-2005, SEC.46; P.L.154-2006, SEC.56.

IC 6-1.1-39-6
Enlargement of districts; additional property tax credits
Sec. 6. (a) An economic development district may be enlarged by the fiscal body by following the same procedure for the creation of an economic development district specified in this chapter. Property taxes that are attributable to the additional area and allocable to the economic development district are not eligible for the property tax replacement credit provided by IC 6-1.1-21-5. However, subject to subsection (c) and except as provided in subsection (f), each taxpayer in an additional area is entitled to an additional credit for taxes (as defined in IC 6-1.1-21-2) that under IC 6-1.1-22-9 are due and payable in May and November of that year. Except as provided in subsection (f), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2). This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district in a county that contains all or part of the additional area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A) and IC 6-1.1-21-2(g)(2) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of the county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that

year as determined under IC 6-1.1-21-4 that is attributable to the taxing district; by
(B) the STEP ONE sum.
STEP THREE: Multiply:
(A) the STEP TWO quotient; times
(B) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district that would have been allocated to a special fund under section 5 of this chapter had the additional credit described in this section not been given.
The additional credit reduces the amount of proceeds allocated to the economic development district and paid into a special fund under section 5(a) of this chapter.
(b) If the additional credit under subsection (a) is not reduced under subsection (c) or (d), the credit for property tax replacement under IC 6-1.1-21-5 and the additional credit under subsection (a) shall be computed on an aggregate basis for all taxpayers in a taxing district that contains all or part of an additional area. The credit for property tax replacement under IC 6-1.1-21-5 and the additional credit under subsection (a) shall be combined on the tax statements sent to each taxpayer.
(c) The county fiscal body may, by ordinance, provide that the additional credit described in subsection (a):
(1) does not apply in a specified additional area; or
(2) is to be reduced by a uniform percentage for all taxpayers in a specified additional area.
(d) Whenever the county fiscal body determines that granting the full additional credit under subsection (a) would adversely affect the interests of the holders of bonds or other contractual obligations that are payable from allocated tax proceeds in that economic development district in a way that would create a reasonable expectation that those bonds or other contractual obligations would not be paid when due, the county fiscal body must adopt an ordinance under subsection (c) to deny the additional credit or reduce the additional credit to a level that creates a reasonable expectation that the bonds or other obligations will be paid when due. An ordinance adopted under subsection (c) denies or reduces the additional credit for taxes (as defined in IC 6-1.1-21-2) first due and payable in any year following the year in which the ordinance is adopted.
(e) An ordinance adopted under subsection (c) remains in effect until the ordinance is rescinded by the body that originally adopted the ordinance. However, an ordinance may not be rescinded if the rescission would adversely affect the interests of the holders of bonds or other obligations that are payable from allocated tax proceeds in that economic development district in a way that would create a reasonable expectation that the principal of or interest on the bonds or other obligations would not be paid when due. If an ordinance is rescinded and no other ordinance is adopted, the additional credit described in subsection (a) applies to taxes (as

defined in IC 6-1.1-21-2) first due and payable in each year following the year in which the resolution is rescinded.
(f) This subsection applies to an additional area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-20.9-1) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an additional area is entitled to an additional credit under subsection (a) for the taxes (as defined in IC 6-1.1-21-2) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2).
As added by P.L.19-1985, SEC.5. Amended by P.L.42-1992, SEC.7; P.L.192-2002(ss), SEC.46; P.L.1-2004, SEC.48 and P.L.23-2004, SEC.51.

IC 6-1.1-39-7
Allocation areas; declaration as part of district prohibited
Sec. 7. No area shall be declared part of an economic development district if it has already been declared an allocation area under IC 36-7-14 or IC 36-7-15.1.
As added by P.L.19-1985, SEC.5.

IC 6-1.1-39-8
Expiration of district designation
Sec. 8. If no loans have been made to a unit under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in an economic development district within two (2) years from the date of the ordinance confirming the establishment of that district, or if money in the special fund established by the unit for that district is sufficient to pay all principal of and interest on and the performance of all other obligations by a unit on all loans made under IC 4-4-8 (before its repeal) or IC 5-28-9 for the financing of industrial development programs in, or serving, an economic development district, then the economic development district designation expires.
As added by P.L.19-1985, SEC.5. Amended by P.L.24-1987, SEC.17; P.L.19-1988, SEC.6; P.L.4-2005, SEC.47.

IC 6-1.1-39-9
Industrial development program obligations; ordinance; proceeds of obligation
Sec. 9. (a) The fiscal body of a unit may by ordinance authorize the issuance of obligations to the department of commerce under IC 4-4-8 (before its repeal) or to the Indiana economic development corporation under IC 5-28-9 payable solely from taxes allocated under section 5 of this chapter. Any obligations issued and payable from taxes allocated under section 5 of this chapter are not general

obligations of the unit that established the economic development district under this chapter.
(b) The economic development district created by a unit under this chapter is a special taxing district authorized by the general assembly to enable the unit to provide special benefits to taxpayers in the economic development district by providing local public improvements that are of public use and benefit.
(c) The ordinance of a unit authorizing the issuance of obligations must contain a finding of the fiscal body that the proposed industrial development program:
(1) constitutes a local public improvement;
(2) provides special benefits to property owners in the district; and
(3) will be of public use and benefit.
(d) Proceeds of obligations issued under this section, IC 4-4-8 (before its repeal), and IC 5-28-9 may be used to pay for the following:
(1) The cost of local public improvements.
(2) Interest on the obligations for the period of construction of the local public improvements plus one (1) year after completion of construction.
(3) Reasonable debt service reserves.
(4) Costs of issuance of the obligations.
(5) Any other reasonable and necessary expenses related to issuance of the obligations.
(e) Notwithstanding any other law, IC 6-1.1-20 does not apply to obligations payable solely from tax proceeds allocated under section 5 of this chapter.
As added by P.L.19-1988, SEC.7. Amended by P.L.4-2005, SEC.48.



CHAPTER 40. MARITIME OPPORTUNITY DISTRICTS

IC 6-1.1-40-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana port commission established by IC 8-10-1.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-1.5
"Affiliate" defined
Sec. 1.5. As used in this chapter, "affiliate" means an entity that effectively controls or is controlled by an applicant for a deduction under this chapter or is associated with an applicant for a deduction under this chapter under common ownership or control, whether by shareholdings or other means.
As added by P.L.154-2006, SEC.57.

IC 6-1.1-40-2
"District" defined
Sec. 2. As used in this chapter, "district" means a geographic territory designated as a maritime opportunity district by the Indiana port commission under section 7 of this chapter.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-3
"Inventory" defined
Sec. 3. As used in this chapter, "inventory" means inventory, as defined in IC 6-1.1-3-11, that is located in a district on the assessment date.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-4
"New manufacturing equipment" defined
Sec. 4. As used in this chapter, "new manufacturing equipment" means any tangible personal property that an applicant for the deduction under section 11 of this chapter:
(1) installs in a district;
(2) uses in the direct production, manufacture, fabrication, assembly, extraction, mining, processing, refining, or finishing of other tangible personal property;
(3) acquires in an arms length transaction from an entity that is not an affiliate of the applicant for use as described in subdivision (2); and
(4) never used for any purpose in Indiana before the installation described in subdivision (1).
As added by P.L.62-1988, SEC.1. Amended by P.L.154-2006, SEC.58.

IC 6-1.1-40-5 "Redevelopment" defined
Sec. 5. As used in this chapter, "redevelopment" means the construction of new structures, in a district, either:
(1) on unimproved real estate; or
(2) on real estate upon which a prior existing structure is demolished to allow for a new construction.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-6
"Rehabilitation" defined
Sec. 6. As used in this chapter, "rehabilitation" means the remodeling, repair, or improvement of property in any manner or any enlargement or extension of property.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-7
Designation as district
Sec. 7. (a) The commission may find that a geographic territory is a maritime opportunity district if the commission determines that:
(1) the territory is located adjacent to a state owned port on state owned land;
(2) there will be redevelopment or rehabilitation of property within the territory;
(3) the redevelopment or rehabilitation will require a substantial investment relative to the size of the business making the investment;
(4) the business making an investment will be manufacturing goods;
(5) more than fifty percent (50%) of the goods manufactured are to be shipped through a port operated by the state and are destined for international markets;
(6) the business is making a long term commitment to the territory; and
(7) there will be an increase in the revenue of the port.
(b) To make such a finding, the commission shall use the procedures prescribed in section 8 of this chapter.
(c) The commission may adopt a resolution establishing general standards to be used, along with the requirements set forth in subsection (a). The standards must have a reasonable relationship to the development objectives of the district.
(d) If a person requests the designation of a territory as a district, the commission may charge an application fee sufficient to defray actual processing and administrative costs. In declaring a territory to be a district, the commission may limit the time period to a certain number of calendar years during which the district shall be so designated. To exercise one (1) or more of these powers, the commission must include this fact in the resolution passed under section 8 of this chapter.
(e) If the commission limits the time period during which a territory will be a district, it does not limit the length of time a

taxpayer is entitled to receive a deduction under section 10 of this chapter.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-8
Description of district; resolution; remonstrance; appeal
Sec. 8. (a) If the commission finds that a territory is a district, it shall either:
(1) prepare maps and plats that identify the district; or
(2) prepare a simplified description of the boundaries of the district by describing its location in relation to public ways, streams, or otherwise.
(b) After the compilation of the materials described in subsection (a), the commission shall pass a resolution declaring the territory a district. The resolution must contain a description of the affected district and be filed with the county assessor.
(c) After approval of a resolution under subsection (b), the commission shall publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1. The notice must state that a description of the affected territory is available and can be inspected in the county assessor's office. The notice must also name a date when the commission will receive and hear all remonstrances and objections from interested persons. After considering the evidence, the commission shall take final action determining whether the qualifications for a district have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final except that an appeal may be taken and heard as provided under subsections (d) and (e).
(d) A person who filed a written remonstrance with the commission under this section and who is aggrieved by the final action taken may, within ten (10) days after that final action, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the order of the commission and a remonstrance against that order, together with a bond conditioned to pay the costs of appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications of this chapter. The burden of proof is on the appellant.
(e) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the commission or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-9
Manufacturing equipment; statement of benefits; review; findings      Sec. 9. (a) Before a person acquires new manufacturing equipment for which the person wishes to claim a deduction under this chapter, the person must submit to the commission a statement of benefits, in a form prescribed by the department of local government finance. The statement of benefits must include the following information:
(1) A description of the new manufacturing equipment and inventory that the person proposes to acquire.
(2) An estimate of the number of individuals that will be employed or whose employment will be retained by the person as a result of the installation of the new manufacturing equipment and acquisition of inventory and an estimate of the annual salaries of these individuals.
(3) An estimate of the cost of the new manufacturing equipment and inventory.
(b) The statement of benefits may contain any other information required by the commission. If the person is requesting or will be requesting the designation of a district, the statement of benefits must be submitted at the same time as the request for designation is submitted.
(c) The commission shall review the statement of benefits if required under subsection (b). The commission shall make findings determining whether the estimate of:
(1) the number of individuals that will be employed or whose employment will be retained;
(2) the annual salaries of those individuals;
(3) the value of the new manufacturing equipment and inventory; and
(4) any other benefits about which the commission requires information;
are benefits that can be reasonably expected to result from the installation of the new manufacturing equipment and acquisition of inventory.
As added by P.L.62-1988, SEC.1. Amended by P.L.90-2002, SEC.273.

IC 6-1.1-40-10
Deduction for manufacturing equipment or inventory
Sec. 10. (a) Subject to subsection (e), an owner of new manufacturing equipment or inventory, or both, whose statement of benefits is approved is entitled to a deduction from the assessed value of that equipment and inventory for a period of ten (10) years. Except as provided in subsections (c) and (d), and subject to subsection (e), for the first five (5) years, the amount of the deduction for new manufacturing equipment that an owner is entitled to for a particular year equals the assessed value of the new manufacturing equipment. Subject to subsection (e), for the sixth through the tenth year, the amount of the deduction equals the product of:
(1) the assessed value of the new manufacturing equipment;

multiplied by
(2) the percentage prescribed in the following table:
YEAR OF DEDUCTION     PERCENTAGE
6th    100%
7th    95%
8th    80%
9th    65%
10th    50%
11th and thereafter    0%
(b) For the first year the amount of the deduction for inventory equals the assessed value of the inventory. For the next nine (9) years, the amount of the deduction equals:
(1) the assessed value of the inventory for that year; multiplied by
(2) the owner's export sales ratio for the previous year, as certified by the department of state revenue under IC 6-3-2-13.
(c) A deduction under this section is not allowed in the first year the deduction is claimed for new manufacturing equipment to the extent that it would cause the assessed value of all of the personal property of the owner in the taxing district in which the equipment is located to be less than the assessed value of all of the personal property of the owner in that taxing district in the immediately preceding year.
(d) If a deduction is not fully allowed under subsection (c) in the first year the deduction is claimed, then the percentages specified in subsection (a) apply in the subsequent years to the amount of deduction that was allowed in the first year.
(e) For purposes of subsection (a), the assessed value of new manufacturing equipment that is part of an owner's assessable depreciable personal property in a single taxing district subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 is the product of:
(1) the assessed value of the equipment determined without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9; multiplied by
(2) the quotient of:
(A) the amount of the valuation limitation determined under 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 for all of the owner's depreciable personal property in the taxing district; divided by
(B) the total true tax value of all of the owner's depreciable personal property in the taxing district that is subject to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9 determined:
(i) under the depreciation schedules in the rules of the department of local government finance before any adjustment for abnormal obsolescence; and
(ii) without regard to the valuation limitation in 50 IAC 4.2-4-9 or 50 IAC 5.1-6-9.
As added by P.L.62-1988, SEC.1. Amended by P.L.154-2006,

SEC.59.

IC 6-1.1-40-11
Application for deduction; review; change of ownership
Sec. 11. (a) A person that desires to obtain the deduction provided by section 10 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with:
(1) the auditor of the county in which the new manufacturing equipment and inventory is located; and
(2) the department of local government finance.
A person that timely files a personal property return under IC 6-1.1-3-7(a) for the year in which the new manufacturing equipment is installed or the inventory is subject to assessment must file the application between March 1 and May 15 of that year.
(b) The application required by this section must contain the following information:
(1) The name of the owner of the new manufacturing equipment and inventory.
(2) A description of the new manufacturing equipment and inventory.
(3) Proof of the date the new manufacturing equipment was installed.
(4) The amount of the deduction claimed for the first year of the deduction.
(c) A deduction application must be filed under this section in the year in which the new manufacturing equipment is installed or the inventory is subject to assessment and in each of the immediately succeeding nine (9) years.
(d) The department of local government finance shall review and verify the correctness of each application and shall notify the county auditor of the county in which the property is located that the application is approved or denied or that the amount of the deduction is altered. Upon notification of approval of the application or of alteration of the amount of the deduction, the county auditor shall make the deduction.
(e) If the ownership of new manufacturing equipment changes, the deduction provided under section 10 of this chapter continues to apply to that equipment if the new owner:
(1) continues to use the equipment in compliance with any standards established under section 7(c) of this chapter; and
(2) files the applications required by this section.
(f) The amount of the deduction is:
(1) the percentage under section 10 of this chapter that would have applied if the ownership of the property had not changed; multiplied by
(2) the assessed value of the equipment for the year the deduction is claimed by the new owner.
As added by P.L.62-1988, SEC.1. Amended by P.L.1-1993, SEC.37; P.L.198-2001, SEC.94.
IC 6-1.1-40-12
Additional application information; compliance with statement of benefits
Sec. 12. In addition to the requirements of section 11(b) of this chapter, an application for a deduction filed under section 11 of this chapter must contain any additional information required to show compliance with the statement of benefits approved under section 9 of this chapter.
As added by P.L.62-1988, SEC.1.

IC 6-1.1-40-13
Benefit performance waiver certificate
Sec. 13. Instead of the additional information required by section 12 of this chapter to show compliance with a statement of benefits approved under section 9 of this chapter, the property owner may substitute a benefit performance waiver certificate issued by the commission. The commission may issue a certificate if it finds that causes beyond the reasonable control of the property owner are preventing realization of the benefits identified in the statement of benefits and if it finds that the purposes of the chapter are served by allowing the deduction.
As added by P.L.62-1988, SEC.1.



CHAPTER 41. CUMULATIVE FUND TAX LEVY PROCEDURES

IC 6-1.1-41-1
Application of chapter
Sec. 1. This chapter applies to establishing and imposing a tax levy for cumulative funds under the following:
(1) IC 3-11-6.
(2) IC 8-10-5.
(3) IC 8-16-3.
(4) IC 8-16-3.1.
(5) IC 8-22-3.
(6) IC 14-27-6.
(7) IC 14-33-21.
(8) IC 16-22-4.
(9) IC 16-22-8.
(10) IC 36-8-14.
(11) IC 36-9-4.
(12) IC 36-9-14.
(13) IC 36-9-14.5.
(14) IC 36-9-15.
(15) IC 36-9-15.5.
(16) IC 36-9-16.
(17) IC 36-9-17.
(18) IC 36-9-17.5.
(19) IC 36-9-26.
(20) IC 36-9-27.
(21) IC 36-10-3.
(22) IC 36-10-4.
(23) IC 36-10-7.5.
(24) Any other statute that specifies that a property tax levy may be imposed under this chapter.
As added by P.L.17-1995, SEC.6. Amended by P.L.129-1999, SEC.1.

IC 6-1.1-41-2
Authorization of fund and tax levies
Sec. 2. (a) In addition to complying with the budget, tax rate, and tax levy requirements applicable to other tax levies, a political subdivision may:
(1) establish a cumulative fund and impose a property tax for the cumulative fund; or
(2) increase the tax rate for a cumulative fund;
only after the proposal is adopted and approved in compliance with this chapter.
(b) If an action described in this section is not adopted or approved in conformity with this chapter, the political subdivision may not levy a tax for the fund in the ensuing year.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-3 Notice of proposal; hearing
Sec. 3. (a) A political subdivision that decides to establish a fund under this chapter must:
(1) give notice of the proposal to the affected taxpayers; and
(2) hold a public hearing on the proposal;
before presenting the proposal to the department of local government finance for approval.
(b) Notice of the proposal and of the public hearing shall be given by publication in accordance with IC 5-3-1.
(c) For a cumulative fund authorized under IC 3-11-6 or IC 8-10-5-17, the political subdivision imposing a property tax levy shall post a notice of the proposal and the public hearing in three (3) public places in the political subdivision.
(d) A notice required by this section must describe the tax levy that will be imposed for the fund.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.274.

IC 6-1.1-41-4
Submission of proposal to department of local government finance
Sec. 4. A political subdivision that in any year adopts a proposal under this chapter must submit the proposal to the department of local government finance before August 2 of that year.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.275.

IC 6-1.1-41-5
Notice of submission
Sec. 5. The department of local government finance shall require that a notice of submission under section 3 of this chapter be given to the taxpayers of the county. The notice shall be published in one (1) publication and posted in the same manner as required by section 3 of this chapter.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.276.

IC 6-1.1-41-6
Objections to establishment of fund or increase in tax rate related to fund
Sec. 6. Not later than noon thirty (30) days after the publication of the notice required by section 3 of this chapter:
(1) at least ten (10) taxpayers in the taxing district, if the fund is authorized under IC 8-10-5-17, IC 8-16-3-1, IC 8-16-3.1-4, IC 14-27-6-48, IC 14-33-21-2, IC 36-8-14-2, IC 36-9-4-48, or IC 36-10-4-36;
(2) at least twenty (20) taxpayers in a county served by a hospital, if the fund is authorized under IC 16-22-4-1;
(3) at least thirty (30) taxpayers in a tax district, if the fund is authorized under IC 36-10-3-21 or IC 36-10-7.5-19;
(4) at least fifty (50) taxpayers in a municipality, if subdivision

(1), (2), (3), or (5) does not apply; or
(5) at least one hundred (100) taxpayers in the county, if the fund is authorized by IC 3-11-6;
may file a petition with the county auditor stating their objections to an action described in section 2 of this chapter. Upon the filing of the petition, the county auditor shall immediately certify the petition to the department of local government finance.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.277.

IC 6-1.1-41-7
Hearing on objections
Sec. 7. (a) The department of local government finance shall within a reasonable time fix a date for a hearing on a petition filed under section 6 of this chapter.
(b) For a cumulative fund authorized under IC 3-11-6 or IC 36-9-4-48, the hearing must be held in the county affected by the proposed action.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.278.

IC 6-1.1-41-8
Notice of hearing
Sec. 8. The department of local government finance shall give notice of the hearing required by section 7 of this chapter to:
(1) the county auditor; and
(2) the first ten (10) taxpayers whose names appear on the petition.
The notice must be given by letter signed by the commissioner or deputy commissioner of the department of local government finance and sent by mail with prepaid postage to the auditor and the taxpayers at their usual place of residence at least five (5) days before the date fixed for the hearing.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.279.

IC 6-1.1-41-9
Department of local government finance action on proposal; appeal
Sec. 9. (a) After a hearing upon a proposal, the department of local government finance shall certify approval, disapproval, or modification of the proposal to the county auditor.
(b) A:
(1) taxpayer who signed a petition filed under section 6 of this chapter; or
(2) political subdivision against which a petition under section 6 of this chapter is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45)

days after the department certifies its action under subsection (a).
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.280; P.L.256-2003, SEC.30.

IC 6-1.1-41-10
Imposition of tax levy to provide for fund
Sec. 10. To provide for a fund, a political subdivision may levy a tax on all taxable property within the jurisdiction authorized to establish the fund. The tax may not exceed the tax rate specified in the statute authorizing the fund.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-11
Reduction or rescission of annual levy
Sec. 11. If a political subdivision considers it advisable after the levy has been approved, the governing body imposing the levy for the political subdivision may reduce or rescind the annual levy.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-12
Petition for reduction or revision of fund levy
Sec. 12. At least:
(1) ten (10) taxpayers in the tax district, if the fund is authorized under IC 8-10-5-17, IC 8-16-3-1, IC 8-16-3.1-4, IC 14-27-6-48, IC 14-33-21-2, IC 16-22-4-3, IC 36-8-14-2, IC 36-9-4-48, or IC 36-10-4-36; or
(2) fifty (50) taxpayers in the area where a property tax for a fund is imposed, if subdivision (1) does not apply;
may file with the county auditor, by noon August 1 of a year, a petition for reduction or revision of the levy approved under this chapter. The petition must state the taxpayers' objections to the levy. The county auditor shall certify the petition to the department of local government finance, and the same procedure for notice and hearing must be followed that was required for the original levy. After a hearing on the petition, the department of local government finance may confirm, reduce, or rescind the levy. The department of local government finance's action is final and conclusive.
As added by P.L.17-1995, SEC.6. Amended by P.L.90-2002, SEC.281.

IC 6-1.1-41-13
Property tax levy
Sec. 13. After a political subdivision complies with this chapter, a property tax may be levied annually at the tax rate approved under this chapter without further action under this chapter. The tax levy must be advertised annually as other tax levies are advertised.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-14
Earmarking of levied tax funds; expenditures      Sec. 14. The tax collected for a fund must be held in the fund for which the tax was levied. The fund may not be expended for any purpose other than the purposes specified by statute authorizing the fund. Except to the extent that IC 8-16-3-3(c), IC 14-27-6-48(c), IC 36-9-14.5-8(c), IC 36-9-15.5-8(c), or another statute specifically provides a different procedure, expenditures may be made from the fund only after an appropriation has been made in the manner provided by law for making other appropriations.
As added by P.L.17-1995, SEC.6.

IC 6-1.1-41-15
Transfer of fund balance; revision
Sec. 15. If the political subdivision establishing a fund:
(1) decides that the purposes for which the fund was established have been accomplished or no longer exist; or
(2) rescinds the tax levy for the fund;
the governing body establishing the fund for the political subdivision may transfer the balance in the fund to the general fund of the political subdivision. The money in a fund does not otherwise revert to the general fund of a political subdivision at the end of the political subdivision's fiscal year.
As added by P.L.17-1995, SEC.6.



CHAPTER 42. BROWNFIELD REVITALIZATION ZONE TAX ABATEMENT

IC 6-1.1-42-1
"Brownfield" defined
Sec. 1. As used in this chapter, "brownfield" has the meaning set forth in IC 13-11-2-19.3.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-2
"Designating body" defined
Sec. 2. As used in this chapter, "designating body" means the following:
(1) For an area located in an unincorporated area in a county that does not contain a consolidated city, the county fiscal body.
(2) For an area located in a city or town in a county that does not contain a consolidated city, the city or town fiscal body.
(3) For an area located in a county containing a consolidated city, the metropolitan development commission.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-3
"Remediation" defined
Sec. 3. As used in this chapter, "remediation" has the meaning set forth in IC 13-11-2-186.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-4
"Zone" defined
Sec. 4. As used in this chapter, "zone" means a brownfield revitalization zone established under this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-5
Application for designation as brownfield revitalization zone
Sec. 5. (a) A person may apply to a designating body to designate an area as a brownfield revitalization zone.
(b) An application under this section must:
(1) be submitted to the designating body before the initiation of a voluntary remediation under IC 13-25-5;
(2) include sufficient information for the designating body to declare the area a zone; and
(3) be in the form prescribed by the department of local government finance.
As added by P.L.59-1997, SEC.1. Amended by P.L.90-2002, SEC.282.

IC 6-1.1-42-6
Statement of public benefits
Sec. 6. Not later than the date that the designating body adopts a

resolution under section 9 of this chapter, the applicant shall submit a statement of public benefits to the designating body. The statement of benefits must include the following information:
(1) A description of the proposed remediation and redevelopment.
(2) An estimate of the number of individuals who will be employed or whose employment will be retained by the person as a result of the remediation and redevelopment and an estimate of the annual salaries of these individuals.
(3) An estimate of the value of the remediation and redevelopment.
The statement of benefits may be incorporated in a designation application. A statement of benefits is a public record that may be inspected and copied under IC 5-14-3-3.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-7
Powers of designating body
Sec. 7. A designating body may, by resolution, do the following:
(1) Impose a fee for filing an application to designate an area as a zone or to approve a deduction. The fee may be sufficient to defray actual processing and administrative costs associated with the application.
(2) Establish general written standards for declaring an area as a zone. The written standards must be reasonably related to accomplishing the purposes of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.2.

IC 6-1.1-42-8
Duties of designating body
Sec. 8. If a designating body proposes to designate a zone, the designating body shall either:
(1) prepare maps and plats that identify the proposed brownfield revitalization zone; or
(2) prepare a simplified description of the boundaries of the brownfield revitalization zone by describing its location in relation to public ways, streams, or otherwise.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-9
Adoption of resolution
Sec. 9. After the submission of a statement of benefits under section 6 of this chapter and the compilation of the materials described in section 8 of this chapter, the designating body may adopt a resolution to declare the area a brownfield revitalization zone.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-10
Publication of notice      Sec. 10. A designating body that adopts a resolution under section 9 of this chapter, shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has authority to levy property taxes in the geographic area where the zone is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body under section 6 of this chapter.
The notice must state that a description of the affected area is available and can be inspected in the county assessor's office. The notice must also name a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.23; P.L.96-2000, SEC.2.

IC 6-1.1-42-11
Review of statement of benefits
Sec. 11. The designating body must review the statement of benefits required under section 6 of this chapter and conduct a public hearing on the creation of the zone.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-12
Designation of brownfield revitalization zone
Sec. 12. (a) The designating body shall determine whether an area should be designated a brownfield revitalization zone.
(b) A designating body may designate an area as a brownfield revitalization zone only if the following findings are made in the affirmative:
(1) The applicant:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(2) The area described in section 8 of this chapter qualifies as a brownfield, as determined under the written standards adopted by the department of environmental management.
(3) The area described in section 8 of this chapter is substantially under-utilized or nonproductive without

remediation.
(4) The applicant can successfully obtain a certificate of completion of a voluntary remediation for the area described in section 8 of this chapter under IC 13-25-5-16.
(5) The estimate of the value of the remediation and redevelopment is reasonable for projects of that nature.
(6) The estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(7) The estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(8) Any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed described remediation and redevelopment.
(9) The totality of benefits is sufficient to justify the establishment of a zone.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.3.

IC 6-1.1-42-13
Final action; expiration of designation of brownfield revitalization zone
Sec. 13. (a) After considering the evidence, the designating body shall take final action determining whether the qualifications for a brownfield revitalization zone have been met and confirming, modifying and confirming, or rescinding the resolution. This determination is final except that an appeal may be taken and heard as provided under sections 14 and 15 of this chapter.
(b) The designation of an area as a brownfield revitalization zone expires on the earliest of the following:
(1) The date that the designating body determines that the applicant has failed to comply with the statement of benefits under section 30 of this chapter.
(2) The date that the designating body determines that the applicant has failed to make reasonable progress towards the completion of the remediation. A designating body may not make a determination under this subdivision before a date that is at least two (2) years after the date an area is designated as a brownfield revitalization zone.
(3) December 31 of the last year that the applicant is eligible for a deduction granted under section 24 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-14
Appeals
Sec. 14. A person who filed a written remonstrance with the designating body before the adjournment of the public hearing required under section 11 of this chapter and who is aggrieved by the

final action taken may, within ten (10) days after that final action is taken under section 13 of this chapter, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the resolution adopted under section 9 of this chapter, any modifications made under section 13 of this chapter, and the person's remonstrance against the resolution, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications for granting an assessed valuation deduction for the property under this chapter. The burden of proof is on the appellant.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.4.

IC 6-1.1-42-15
Hearing of appeal
Sec. 15. An appeal under section 14 of this chapter shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the designating body or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-16
Procedures
Sec. 16. The procedures described in sections 17 through 26 of this chapter may be combined with the procedures required under sections 5 through 15 of this chapter to designate an area as a zone.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.24.

IC 6-1.1-42-17
Application for assessed valuation deduction
Sec. 17. (a) A person may apply for an assessed valuation deduction for:
(1) real property; and
(2) personal property, other than inventory (as defined in IC 6-1.1-3-11);
located in an area designated as a brownfield revitalization zone.
(b) An application for a deduction for an improvement to a brownfield revitalization zone or personal property located in a brownfield revitalization area must:
(1) be submitted to the designating body before the date that the improvement is initiated or, if the deduction is for personal property, the property is brought into the area;
(2) contain sufficient information for the designating body to approve the deduction; and
(3) be submitted in the form prescribed by the department of local government finance. As added by P.L.59-1997, SEC.1. Amended by P.L.90-2002, SEC.283.

IC 6-1.1-42-18
Statement of benefits for assessed valuation deduction
Sec. 18. (a) A person that applies for an assessed valuation deduction shall submit a statement of benefits for the deduction to the designating body before the date specified in section 17 of this chapter.
(b) The statement of benefits must:
(1) describe the property that is the subject of the application;
(2) estimate the value of the property that is the subject of the application; and
(3) contain the information required for a statement of benefits described in section 6 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-19
Resolution adopting deduction
Sec. 19. After the submission of a statement of benefits under section 18 of this chapter, the designating body may adopt a resolution to approve a deduction.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.25.

IC 6-1.1-42-20
Notice of resolution adoption; filing information with taxing unit
Sec. 20. A designating body that adopts a resolution under section 19 of this chapter shall do the following:
(1) Publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1.
(2) File the following information with each taxing unit that has authority to levy property taxes in the geographic area where the zone is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement containing substantially the same information as a statement of benefits filed with the designating body under section 18 of this chapter.
The notice must state that a description of the affected area is available and can be inspected in the county assessor's office. The notice must also name a date when the designating body will receive and hear all remonstrances and objections from interested persons. The designating body shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing.
As added by P.L.59-1997, SEC.1. Amended by P.L.253-1997(ss), SEC.5; P.L.2-1998, SEC.26; P.L.96-2000, SEC.3.

IC 6-1.1-42-21 Review of statement of benefits for assessed valuation deduction
Sec. 21. The designating body must review the statement of benefits required under section 18 of this chapter and conduct a public hearing on the proposed deduction.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-22
Approval of deduction
Sec. 22. (a) The designating body shall determine whether to approve a deduction.
(b) A designating body may not grant a deduction for a facility described in IC 6-1.1-12.1-3(e).
(c) A property owner may not receive a deduction under this chapter for repairs or improvements to real property if the owner receives a deduction under either IC 6-1.1-12.1, IC 6-1.1-12-18, IC 6-1.1-12-22, or IC 6-1.1-12-28.5 for the same property.
(d) A designating body may approve a deduction only if the following findings are made in the affirmative:
(1) The applicant:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(2) The proposed improvement or property will be located in a zone.
(3) The estimate of the value of the remediation and redevelopment is reasonable for projects of that nature.
(4) The estimate of the number of individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(5) The estimate of the annual salaries of those individuals who will be employed or whose employment will be retained can be reasonably expected to result from the proposed described remediation and redevelopment.
(6) Any other benefits about which information was requested are benefits that can be reasonably expected to result from the proposed described remediation and redevelopment.
(7) The totality of benefits is sufficient to justify the deduction.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.5.

IC 6-1.1-42-23
Limitation of property eligible for deductions
Sec. 23. With respect to property in a particular brownfield revitalization zone, the designating body may do the following:
(1) Limit the type of property that is eligible for a deduction within a brownfield revitalization zone to personal property or

real property.
(2) Limit the dollar amount of the individual or aggregate deductions that will be allowed with respect to personal property.
(3) Limit the dollar amount of the deduction that will be allowed with respect to real property.
(4) Impose reasonable conditions for allowing a deduction for tangible property under this chapter. The conditions must have a reasonable relationship to the development objectives of the area in which the designating body has jurisdiction.
To exercise one (1) or more of these powers a designating body must include this fact in the resolution creating the brownfield revitalization zone that is finally passed under section 13 of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.6.

IC 6-1.1-42-24
Final action; granting of deductions; expiration
Sec. 24. (a) After considering the evidence, the designating body shall take final action determining whether the qualifications for deduction have been met and confirming, modifying and confirming, or rescinding the resolution. For each deduction granted by the designating body, the designating body shall state in the resolution granting the deduction whether the deduction is for three (3) six (6), or ten (10) years. This determination is final except that an appeal may be taken and heard as provided under sections 25 and 26 of this chapter.
(b) A determination to grant a deduction under this chapter may be made:
(1) as part of the resolution adopted under section 13 of this chapter; or
(2) by resolution adopted within sixty (60) days after receiving a copy of a property owner's certified deduction application from the county auditor. A certified copy of the resolution shall be sent to the county auditor.
(c) The grant allowing a brownfield revitalization zone deduction expires on the earliest of the following:
(1) The date that the designating body determines that the applicant has failed to make reasonable progress towards the completion of the remediation. A designating body may not make a determination under this subdivision before a date that is at least two (2) years after the date an area is designated as a brownfield revitalization zone.
(2) December 31 of the last year of the deduction.
(3) The date the zone expires.
(4) The date that the designating body determines that the applicant has failed to comply with the statement of benefits under section 30 of this chapter.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.27.
IC 6-1.1-42-25
Appeal of grant of deduction
Sec. 25. A person who filed a written remonstrance with the designating body before the adjournment of the public hearing required in section 21 of this chapter and who is aggrieved by the final action taken may, within ten (10) days after that final action under section 24 of this chapter, initiate an appeal of that action by filing in the office of the clerk of the circuit or superior court a copy of the resolution adopted under section 9 of this chapter, any modifications made under section 24 of this chapter, and the person's remonstrance against the resolution, together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the person. The only ground of appeal that the court may hear is whether the proposed project will meet the qualifications for granting an assessed valuation deduction for the property under this chapter. The burden of proof is on the appellant.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.7.

IC 6-1.1-42-26
Hearing of appeal of grant of deduction
Sec. 26. An appeal under section 25 of this chapter shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal, and may confirm the final action of the designating body or sustain the appeal. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-27
Certified deduction application
Sec. 27. (a) A property owner who desires to obtain the deduction provided by section 24 of this chapter must file a certified deduction application, on forms prescribed by the department of local government finance, with the auditor of the county in which the property is located. Except as otherwise provided in subsection (b) or (e), the deduction application must be filed before May 10 of the year in which the addition to assessed valuation is made.
(b) If notice of the addition to assessed valuation or new assessment for any year is not given to the property owner before April 10 of that year, the deduction application required by this section may be filed not later than thirty (30) days after the date such a notice is mailed to the property owner at the address shown on the records of the township assessor.
(c) The certified deduction application required by this section must contain the following information:
(1) The name of each owner of the property.
(2) A certificate of completion of a voluntary remediation under IC 13-25-5-16.         (3) Proof that each owner who is applying for the deduction:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
(4) Proof that the deduction was approved by the appropriate designating body.
(5) A description of the property for which a deduction is claimed in sufficient detail to afford identification.
(6) The assessed value of the improvements before remediation and redevelopment.
(7) The increase in the assessed value of improvements resulting from remediation and redevelopment.
(8) The amount of the deduction claimed for the first year of the deduction.
(d) A certified deduction application filed under subsection (a) or (b) is applicable for the year in which the addition to assessed value or assessment of property is made and each subsequent year to which the deduction applies under the resolution adopted under section 24 of this chapter.
(e) A property owner who desires to obtain the deduction provided by section 24 of this chapter but who has failed to file a deduction application within the dates prescribed in subsection (a) or (b) may file a deduction application between March 1 and May 10 of a subsequent year which is applicable for the year filed and the subsequent years without any additional certified deduction application being filed for the amounts of the deduction which would be applicable to such years under this chapter if such a deduction application had been filed in accordance with subsection (a) or (b).
(f) On verification of the correctness of a certified deduction application by the assessor of the township in which the property is located, the county auditor shall, if the property is covered by a resolution adopted under section 24 of this chapter, make the appropriate deduction.
(g) The amount and period of the deduction provided for property by section 24 of this chapter are not affected by a change in the ownership of the property if the new owner of the property:
(1) is a person that:
(A) has never had an ownership interest in an entity that contributed; and
(B) has not contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management;
(2) continues to use the property in compliance with any standards established under sections 7 and 23 of this chapter;

and
(3) files an application in the manner provided by subsection (e).
(h) The township assessor shall include a notice of the deadlines for filing a deduction application under subsections (a) and (b) with each notice to a property owner of an addition to assessed value or of a new assessment.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.8; P.L.90-2002, SEC.284.

IC 6-1.1-42-28
Amount of deduction
Sec. 28. (a) Subject to this section, the amount of the deduction which the property owner is entitled to receive under this chapter for a particular year equals the product of:
(1) the increase in the assessed value resulting from the remediation and redevelopment in the zone or the location of personal property in the zone, or both; multiplied by
(2) the percentage determined under subsection (b).
(b) The percentage to be used in calculating the deduction under subsection (a) is as follows:
(1) For deductions allowed over a three (3) year period:
YEAR OF DEDUCTION     PERCENTAGE
1st    100%
2nd    66%
3rd    33%
(2) For deductions allowed over a six (6) year period:
YEAR OF DEDUCTION     PERCENTAGE
1st     100%
2nd     85%
3rd     66%
4th     50%
5th     34%
6th     17%
(3) For deductions allowed over a ten (10) year period:
YEAR OF DEDUCTION     PERCENTAGE
1st     100%
2nd     95%
3rd     80%
4th     65%
5th     50%
6th     40%
7th     30%
8th     20%
9th     10%
10th     5%
(c) The amount of the deduction determined under subsection (a) shall be adjusted in accordance with this subsection in the following circumstances:
(1) If a general reassessment of real property occurs within the

particular period of the deduction, the amount determined under subsection (a)(1) shall be adjusted to reflect the percentage increase or decrease in assessed valuation that resulted from the general reassessment.
(2) If an appeal of an assessment is approved that results in a reduction of the assessed value of the redeveloped or rehabilitated property, the amount of any deduction shall be adjusted to reflect the percentage decrease that resulted from the appeal.
(3) The amount of the deduction may not exceed the limitations imposed by the designating body under section 23 of this chapter.
(4) The amount of the deduction must be proportionally reduced by the proportionate ownership of the property by a person that:
(A) has an ownership interest in an entity that contributed; or
(B) has contributed;
a contaminant (as defined in IC 13-11-2-42) that is the subject of the voluntary remediation, as determined under the written standards adopted by the department of environmental management.
The department of local government finance shall adopt rules under IC 4-22-2 to implement this subsection.
As added by P.L.59-1997, SEC.1. Amended by P.L.119-1999, SEC.9; P.L.90-2002, SEC.285.

IC 6-1.1-42-29
Requirements for property owners filing deduction application
Sec. 29. A property owner who files a deduction application under section 27 of this chapter must provide the county auditor and the designating body with information showing the extent to which there has been compliance with the statement of benefits filed under sections 6 and 18 of this chapter.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-30
Substantial compliance with statement of benefits; notice; hearing; termination of deduction
Sec. 30. (a) Within forty-five (45) days after receipt of the information described in section 29 of this chapter, the designating body may determine whether the property owner has substantially complied with the statement of benefits filed under sections 6 and 18 of this chapter.
(b) If the designating body determines that the property owner has not substantially complied with the statement of benefits and that the failure to substantially comply was not caused by factors beyond the control of the property owner (such as declines in demand for the property owner's products or services), the designating body shall mail a written notice to the property owner. The written notice must include the following provisions:         (1) An explanation of the reasons for the designating body's determination.
(2) The date, time, and place of a hearing to be conducted by the designating body for the purpose of further considering the property owner's compliance with the statement of benefits. The date of the hearing may not be more than thirty (30) days after the date on which the notice is mailed.
If a notice mailed to a property owner concerns a statement of benefits approved for personal property under section 24 of this chapter, the designating body shall also mail a copy of the notice to the department of local government finance.
(c) On the date specified in the notice described in subsection (b)(2), the designating body shall conduct a hearing for the purpose of further considering the property owner's compliance with the statement of benefits. Based on the information presented at the hearing by the property owner and other interested parties, the designating body shall again determine whether the property owner has made reasonable efforts to substantially comply with the statement of benefits and whether any failure to substantially comply was caused by factors beyond the control of the property owner. If the designating body determines that the property owner has not made reasonable efforts to comply with the statement of benefits, the designating body shall adopt a resolution terminating the property owner's deduction under section 24 of this chapter. If the designating body adopts such a resolution, the deduction does not apply to the next installment of property taxes owed by the property owner or to any subsequent installment of property taxes.
(d) If the designating body adopts a resolution terminating a deduction under subsection (c), the designating body shall immediately mail a certified copy of the resolution to:
(1) the property owner;
(2) the county auditor; and
(3) the department of local government finance if the deduction was granted for personal property under section 24 of this chapter.
The county auditor shall remove the deduction from the tax duplicate and shall notify the county treasurer of the termination of the deduction. If the designating body's resolution is adopted after the county treasurer has mailed the statement required by IC 6-1.1-22-8, the county treasurer shall immediately mail the property owner a revised statement that reflects the termination of the deduction.
(e) A property owner whose deduction is terminated by the designating body under this section may appeal the designating body's decision by filing a complaint in the office of the clerk of the circuit or superior court together with a bond conditioned to pay the costs of the appeal if the appeal is determined against the property owner. An appeal under this subsection shall be promptly heard by the court without a jury and determined within thirty (30) days after the time of the filing of the appeal. The court shall hear evidence on the appeal and may confirm the action of the designating body or

sustain the appeal. The judgment of the court is final and conclusive unless an appeal is taken as in other civil actions.
(f) If an appeal under subsection (e) is pending, the taxes resulting from the termination of the deduction are not due until after the appeal is finally adjudicated and the termination of the deduction is finally determined.
As added by P.L.59-1997, SEC.1. Amended by P.L.253-1997(ss), SEC.6; P.L.2-1998, SEC.28; P.L.119-1999, SEC.10; P.L.90-2002, SEC.286.

IC 6-1.1-42-31
Public documents and records; confidential information
Sec. 31. (a) A statement of benefits submitted to a designating body under this chapter is a public document.
(b) The following information is a public record if filed under section 29 of this chapter:
(1) The name and address of the taxpayer.
(2) The location and description of the new manufacturing equipment for which the deduction was granted.
(3) Any information concerning the number of employees at the facility where the new manufacturing equipment is located, including estimated totals that were provided as part of the statement of benefits.
(4) Any information concerning the total of the salaries paid to those employees, including estimated totals that were provided as part of the statement of benefits.
(5) Any information concerning the amount of solid waste or hazardous waste converted into energy or other useful products by the new manufacturing equipment.
(6) Any information concerning the assessed value of the new manufacturing equipment, including estimates that were provided as part of the statement of benefits.
(c) The following information is confidential if filed under section 29 of this chapter.
(1) Any information concerning the specific salaries paid to individual employees by the owner of the new manufacturing equipment.
(2) Any information concerning the cost of the new manufacturing equipment.
As added by P.L.59-1997, SEC.1.

IC 6-1.1-42-32
Publication and filing of deduction information by auditor
Sec. 32. (a) Each calendar year, the county auditor shall publish the following in a newspaper of general interest and readership and not one of limited subject matter:
(1) A list of the approved deduction applications that were filed under this chapter during that year. The list must contain the following:
(A) The name and address of each person approved for or

receiving a deduction that was filed for during the year.
(B) The amount of each deduction that was filed for during the year.
(C) The years for which each deduction that was filed for during the year will be available.
(D) The total amount for all deductions that were filed for and granted during the year.
(2) The total amount of all deductions for real property that were in effect under section 24 of this chapter during the year.
(3) The total amount of all deductions for personal property that were in effect under section 24 of this chapter during the year.
(b) The county auditor shall file the information described in subsection (a)(2) and (a)(3) with the department of local government finance each calendar year.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.29; P.L.90-2002, SEC.287.

IC 6-1.1-42-33
Designating body not granted authority to exempt person from certain requirements; waiver of noncompliance
Sec. 33. (a) This section applies only to the following requirements under this chapter:
(1) Failure to provide the completed statement of benefits form to the designating body before the hearing required under this chapter.
(2) Failure to submit the completed statement of benefits form to the designating body before the initiation of the remediation and redevelopment or the location in the zone of the property for which the person desires to claim a deduction under this chapter.
(3) Failure to designate an area as a brownfield revitalization zone before the initiation of the rehabilitation and redevelopment for which the person desires to claim a deduction under this chapter.
(4) Failure to make the required findings of fact before designating an area as a brownfield revitalization zone or authorizing a deduction.
(b) This section does not grant a designating body the authority to exempt a person from filing a statement of benefits or exempt a designating body from making findings of fact.
(c) A designating body may by resolution waive noncompliance described under subsection (a) under the terms and conditions specified in the resolution.
As added by P.L.59-1997, SEC.1. Amended by P.L.2-1998, SEC.30.



CHAPTER 43. ECONOMIC DEVELOPMENT INCENTIVE ACCOUNTABILITY

IC 6-1.1-43-1
Application of chapter
Sec. 1. This chapter applies to the following economic development incentive programs:
(1) Grants and loans provided by the Indiana economic development corporation under IC 5-28 or the office of tourism development under IC 5-29.
(2) Incentives provided in an economic revitalization area under IC 6-1.1-12.1.
(3) Incentives provided under IC 6-3.1-13.
(4) Incentives provided in an airport development zone under IC 8-22-3.5-14.
As added by P.L.60-1997, SEC.1. Amended by P.L.4-2005, SEC.49; P.L.229-2005, SEC.5.

IC 6-1.1-43-2
"Economic development incentive" defined
Sec. 2. As used in this chapter, an "economic development incentive" refers to a tax credit, deduction, exemption, grant, or loan awarded under a program described in section 1 of this chapter.
As added by P.L.60-1997, SEC.1.

IC 6-1.1-43-3
Forfeiture of incentive
Sec. 3. If a recipient of an economic development incentive fails to comply with the wage and benefit levels that the recipient proposed or promised to obtain an economic development incentive, as determined by the entity awarding the economic development incentive, the recipient forfeits the economic development incentive as of the date of the determination.
As added by P.L.60-1997, SEC.1.

IC 6-1.1-43-4
Restoration of incentive
Sec. 4. If an economic development incentive is forfeited under section 3 of this chapter, the economic development incentive may not be restored to the recipient until the entity awarding the economic development incentive determines that the recipient is in compliance with the proposed or promised wage and benefit levels.
As added by P.L.60-1997, SEC.1.



CHAPTER 44. DEDUCTION FOR PURCHASES OF INVESTMENT PROPERTY BY MANUFACTURERS OF RECYCLED COMPONENTS

IC 6-1.1-44-1
"Coal combustion product"
Sec. 1. As used in this chapter, "coal combustion product" means the byproducts resulting from the combustion of coal in a facility located in Indiana, including a fluidized bed boiler. The term includes boiler slag, bottom ash, fly ash, and scrubber sludge.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-2
"Investment property"
Sec. 2. As used in this chapter, "investment property" means depreciable personal property that a manufacturer purchases and uses to manufacture recycled components.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-3
"Manufacturer"
Sec. 3. (a) As used in this chapter, "manufacturer" means a taxpayer that:
(1) obtains and uses coal combustion products for the manufacturing of recycled components; and
(2) is at least one (1) of the following:
(A) A new business.
(B) An existing business that, during the taxable year in which the taxpayer claims a deduction under this chapter, expands the business's manufacturing process to manufacture recycled components.
(C) An existing business that:
(i) manufactures recycled components; and
(ii) during the taxable year in which the taxpayer claims a deduction under this chapter, increases purchases of coal combustion products by the amount determined in subsection (b).
(b) To be within the definition set forth in subsection (a), a taxpayer described in subsection (a)(2)(C) must increase the taxpayer's purchases of coal combustion products by the amount determined in STEP THREE of the following STEPS:
STEP ONE: Determine the amount of the taxpayer's purchases of coal combustion products for each of the three (3) taxable years immediately preceding the taxable year in which the taxpayer claims a deduction under this chapter.
STEP TWO: Determine the largest amount determined under STEP ONE.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one-tenth (0.1). As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-4
"Recycled component"
Sec. 4. As used in this chapter, a unit of materials, goods, or other tangible personal property is a "recycled component" if coal combustion products constitute at least fifteen percent (15%) by weight of the substances of which the unit is composed. Recycled components include:
(1) aggregates;
(2) fillers;
(3) cementitious materials; or
(4) any combination of aggregates, filler, or cementitious materials;
that are used in the manufacture of masonry construction products (including portland cement based mortar), normal and lightweight concrete, blocks, bricks, pavers, pipes, prestressed concrete products, filter media, and other products approved by the Center for Coal Technology Research established under IC 4-4-30.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-5
Deduction for investment property; amount
Sec. 5. (a) A manufacturer is entitled to a deduction from the assessed valuation of the investment property in the first year that the investment property is subject to assessment under this article.
(b) The amount of a deduction described in subsection (a) equals the product of:
(1) the assessed value of the investment property; multiplied by
(2) fifteen hundredths (0.15).
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-6
Application for deduction
Sec. 6. (a) To obtain a deduction under this chapter, a manufacturer must file an application on forms prescribed by the department of local government finance with the auditor of the county in which the investment property is located. A person that timely files a personal property return under IC 6-1.1-3-7(a) for the year in which the investment property is installed must file the application between March 1 and May 15 of that year. A person that obtains a filing extension under IC 6-1.1-3-7(b) for the year in which the investment property is installed must file the application between March 1 and the extended due date for that year.
(b) The deduction application required by this section must contain the following information:
(1) The name of the owner of the investment property.
(2) A description of the investment property.
(3) Proof of purchase of the investment property and proof of the date the investment property was installed.         (4) The amount of the deduction claimed.
As added by P.L.215-2003, SEC.1.

IC 6-1.1-44-7
Conditions on obtaining deduction
Sec. 7. A taxpayer that obtains a credit under IC 6-3.1-25.2 may not obtain a deduction under this chapter in a taxable year.
As added by P.L.215-2003, SEC.1.



CHAPTER 45. ENTERPRISE ZONE INVESTMENT DEDUCTION

IC 6-1.1-45-1
Definition applicability
Sec. 1. The definitions in this chapter apply throughout this chapter.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-2
"Base year assessed value"
Sec. 2. "Base year assessed value" equals the total assessed value of the real and personal property assessed at an enterprise zone location on the assessment date in the calendar year immediately preceding the calendar year in which a taxpayer makes a qualified investment with respect to the enterprise zone location.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-3
"Corporation"
Sec. 3. "Corporation" refers to the Indiana economic development corporation established under IC 5-28-3-1.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-4
"Enterprise zone"
Sec. 4. "Enterprise zone" refers to an enterprise zone created under IC 5-28-15.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-5
"Enterprise zone location"
Sec. 5. "Enterprise zone location" means a lot, parcel, or tract of land located in an enterprise zone.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-6
"Enterprise zone property"
Sec. 6. "Enterprise zone property" refers to real and tangible personal property that is located within an enterprise zone on an assessment date.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-7
"Qualified investment"
Sec. 7. As used in this chapter, "qualified investment" means any of the following expenditures relating to an enterprise zone location on which a taxpayer's zone business is located:
(1) The purchase of a building.
(2) The purchase of new manufacturing or production

equipment.
(3) Costs associated with the repair, rehabilitation, or modernization of an existing building and related improvements.
(4) Onsite infrastructure improvements.
(5) The construction of a new building.
(6) Costs associated with retooling existing machinery.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-8
"Zone business"
Sec. 8. "Zone business" has the meaning set forth in IC 5-28-15-3.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-9
Eligibility for deduction; amount; conditions
Sec. 9. (a) Subject to subsection (c), a taxpayer that makes a qualified investment is entitled to a deduction from the assessed value of the taxpayer's enterprise zone property located at the enterprise zone location for which the taxpayer made the qualified investment. The amount of the deduction is equal to the remainder of:
(1) the total amount of the assessed value of the taxpayer's enterprise zone property assessed at the enterprise zone location on a particular assessment date; minus
(2) the total amount of the base year assessed value for the enterprise zone location.
(b) To receive the deduction allowed under subsection (a) for a particular year, a taxpayer must comply with the conditions set forth in this chapter.
(c) A taxpayer that makes a qualified investment in an enterprise zone established under IC 5-28-15-11 that is under the jurisdiction of a military base reuse authority board created under IC 36-7-14.5 or IC 36-7-30-3 is entitled to a deduction under this section only if the deduction is approved by the military base reuse authority board.
As added by P.L.214-2005, SEC.16. Amended by P.L.154-2006, SEC.60.

IC 6-1.1-45-10
Deduction application
Sec. 10. (a) A taxpayer that desires to claim the deduction provided by section 9 of this chapter for a particular year shall file a certified application, on forms prescribed by the department of local government finance, with the auditor of the county where the property for which the deduction is claimed was located on the assessment date. The application may be filed in person or by mail. If mailed, the mailing must be postmarked on or before the last day for filing. The application must be filed before May 10 of the assessment year to obtain the deduction.
(b) A taxpayer shall include on an application filed under this

section all information that the department of local government finance and the corporation require to determine eligibility for the deduction provided under this chapter.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-11
Eligibility; appeals
Sec. 11. (a) The county auditor shall determine the eligibility of each applicant under this chapter and shall notify the applicant of the determination before August 15 of the year in which the application is made.
(b) A person may appeal the determination of the county auditor under subsection (a) by filing a complaint in the office of the clerk of the circuit or superior court not later than forty-five (45) days after the county auditor gives the person notice of the determination.
As added by P.L.214-2005, SEC.16.

IC 6-1.1-45-12
Deduction limitation
Sec. 12. A taxpayer may not claim a deduction under this chapter for more than ten (10) years.
As added by P.L.214-2005, SEC.16.



CHAPTER 45.5. BROWNFIELD TAX REDUCTION OR WAIVER

IC 6-1.1-45.5-1
Definitions
Sec. 1. As used in this chapter:
(1) "board" refers to the county property tax assessment board of appeals;
(2) "brownfield" has the meaning set forth in IC 13-11-2-19.3;
(3) "contaminant" has the meaning set forth in IC 13-11-2-42;
(4) "delinquent tax liability" means:
(A) delinquent property taxes;
(B) delinquent special assessments;
(C) interest;
(D) penalties; and
(E) costs;
assessed against a brownfield and entered on the tax duplicate that a person seeks to have waived or reduced by filing a petition under section 2 of this chapter;
(5) "department" refers to the department of local government finance, unless the specific reference is to the department of environmental management; and
(6) "fiscal body" refers to the fiscal body of:
(A) the city if the brownfield is located in a city;
(B) the town if the brownfield is located in a town; or
(C) the county if the brownfield is not located in a city or town.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-2
Form and content of petition
Sec. 2. A person that owns or desires to own a brownfield may file a petition with the county auditor seeking a reduction or waiver of the delinquent tax liability. The petition must:
(1) be on a form:
(A) prescribed by the state board of accounts; and
(B) approved by the department;
(2) state:
(A) the amount of the delinquent tax liability; and
(B) when the delinquent tax liability arose;
(3) describe:
(A) the manner in which; and
(B) when;
the petitioner acquired or proposes to acquire the brownfield;
(4) describe the conditions existing on the brownfield that have prevented the sale or the transfer of title to the county;
(5) describe the plan of the petitioner for:
(A) addressing any contaminants on the brownfield; and
(B) the intended use of the brownfield;
(6) include the date by which the plan referred to in subdivision

(5) will be completed;
(7) include a statement from the department of environmental management that the property is a brownfield;
(8) state whether the petitioner:
(A) has had an ownership interest in an entity that contributed; or
(B) has contributed;
to the contaminant or contaminants on the brownfield;
(9) state whether any part of the delinquent tax liability can reasonably be collected from a person other than the petitioner;
(10) state that the petitioner seeks:
(A) a waiver of the delinquent tax liability; or
(B) a reduction of the delinquent tax liability in a specified amount; and
(11) be accompanied by a fee in an amount established by the county auditor for:
(A) completing a title search; and
(B) processing the petition.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-3
County auditor action on petition; correction of defects; forwarding
Sec. 3. On receipt of a petition under section 2 of this chapter, the county auditor shall determine whether the petition is complete. If the petition is not complete, the county auditor shall return the petition to the petitioner and describe the defects in the petition. The petitioner may correct the defects and file the completed petition with the county auditor. On receipt of a complete petition, the county auditor shall forward a copy of the complete petition to:
(1) the assessor of the township in which the brownfield is located;
(2) the owner, if different from the petitioner;
(3) all persons that have, as of the date of the filing of the petition, a substantial property interest of public record in the brownfield;
(4) the board;
(5) the fiscal body;
(6) the department of environmental management; and
(7) the department.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-4
County property tax assessment board of appeals hearing; notice
Sec. 4. On receipt of a complete petition as provided under sections 2 and 3 of this chapter, the board shall at its earliest opportunity conduct a public hearing on the petition. The board shall give notice of the date, time, and place fixed for the hearing:
(1) by mail to:
(A) the petitioner;             (B) the owner, if different from the petitioner;
(C) all persons that have, as of the date the petition was filed, a substantial interest of public record in the brownfield; and
(D) the assessor of the township in which the brownfield is located; and
(2) under IC 5-3-1.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-5
County property tax assessment board of appeals recommendation; notice; forwarding
Sec. 5. (a) Subject to section 8(g) of this chapter, the board may recommend that the department grant the petition or that the department approve a reduction of the delinquent tax liability in an amount less than the amount sought by the petitioner if the board determines that:
(1) the brownfield was acquired or is proposed to be acquired as a result of:
(A) sale or abandonment in a bankruptcy proceeding;
(B) foreclosure or a sheriff's sale;
(C) receivership; or
(D) purchase from a political subdivision;
(2) the plan referred to in section 2(5) of this chapter is in the best interest of the community;
(3) the waiver or reduction of the delinquent tax liability:
(A) is in the public interest; and
(B) will facilitate development or use of the brownfield;
(4) the petitioner:
(A) has not had an ownership interest in an entity that contributed; and
(B) has not contributed;
to the contaminant or contaminants on the brownfield;
(5) the department of environmental management has determined that the property is a brownfield;
(6) if the petitioner is the owner of the brownfield, the delinquent tax liability sought to be waived or reduced arose before the petitioner's acquisition of the brownfield; and
(7) no part of the delinquent tax liability can reasonably be collected from a person other than the owner of the brownfield.
(b) After the hearing and completion of any additional investigation of the brownfield or of the petitioner that the board considers necessary, the board shall:
(1) give notice, by mail, to the parties listed in section 4(1) of this chapter of the board's recommendation that:
(A) the fiscal body deny the petition; or
(B) the department:
(i) deny the petition;
(ii) waive the delinquent tax liability, subject to section 8(g) of this chapter; or                 (iii) reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter; and
(2) forward to the department and the fiscal body a copy of:
(A) the board's recommendation; and
(B) the documents submitted to or collected by the board at the public hearing or during the course of the board's investigation of the brownfield or of the petitioner.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-6
Review and recommendation by fiscal body; notice; forwarding
Sec. 6. (a) The fiscal body shall at a regularly scheduled meeting:
(1) review the petition and all other materials submitted by the board under section 5 of this chapter; and
(2) determine whether to:
(A) deny the petition;
(B) recommend that the department waive the delinquent tax liability, subject to section 8(g) of this chapter; or
(C) recommend that the department reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter.
The fiscal body may recommend a reduction of the delinquent tax liability in an amount that differs from the amount of reduction recommended by the board.
(b) The fiscal body shall:
(1) publish notice under IC 5-3-1 of its consideration of the petition under this section; and
(2) forward to the department written notice of its action under this section.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-7
Review and action by department of local government finance
Sec. 7. (a) On receipt by the department of a recommendation by the fiscal body to waive or reduce the delinquent tax liability, the department shall:
(1) review:
(A) the petition and all other materials submitted by the board; and
(B) the notice received from the fiscal body; and
(2) subject to subsection (b), determine whether to:
(A) deny the petition;
(B) waive the delinquent tax liability, subject to section 8(g) of this chapter; or
(C) reduce the delinquent tax liability by a specified amount, subject to section 8(g) of this chapter.
The department may reduce the delinquent tax liability in an amount that differs from the amount of reduction recommended by the board or the fiscal body.
(b) The department's determination to waive or reduce the

delinquent tax liability under subsection (a) is subject to the limitation in section 8(f)(2) of this chapter.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-8
Notice of action of department of local government finance; additional review by department; proof of ownership; county auditor review of plan completion
Sec. 8. (a) The department shall give notice of its determination under section 7 of this chapter and the right to seek an appeal of the determination by mail to:
(1) the petitioner;
(2) the owner, if different from the petitioner;
(3) all persons that have, as of the date the petition was filed under section 2 of this chapter, a substantial property interest of public record in the brownfield;
(4) the assessor of the township in which the brownfield is located;
(5) the board;
(6) the fiscal body; and
(7) the county auditor.
(b) A person aggrieved by a determination of the department under section 7 of this chapter may obtain an additional review by the department and a public hearing by filing a petition for review with the county auditor of the county in which the brownfield is located not more than thirty (30) days after the department gives notice of the determination under subsection (a). The county auditor shall transmit the petition to the department not more than ten (10) days after the petition is filed.
(c) On receipt by the department of a petition for review, the department shall set a date, time, and place for a hearing. At least ten (10) days before the date fixed for the hearing, the department shall give notice by mail of the date, time, and place fixed for the hearing to:
(1) the person that filed the appeal;
(2) the petitioner;
(3) the owner, if different from the petitioner;
(4) all persons that have, as of the date the petition is filed, a substantial interest of public record in the brownfield;
(5) the assessor of the township in which the brownfield is located;
(6) the board;
(7) the fiscal body; and
(8) the county auditor.
(d) After the hearing, the department shall give the parties listed in subsection (c) notice by mail of the final determination of the department. The department's final determination under this subsection is subject to the limitations in subsections (f)(2) and (g).
(e) The petitioner under section 2 of this chapter shall provide to the county auditor reasonable proof of ownership of the brownfield:         (1) if a petition is not filed under subsection (b), at least thirty (30) days but not more than one hundred twenty (120) days after notice is given under subsection (a); or
(2) after notice is given under subsection (d) but not more than ninety (90) days after notice is given under subsection (d).
(f) The county auditor:
(1) shall, subject to subsection (g), reduce or remove the delinquent tax liability on the tax duplicate in the amount stated in:
(A) if a petition is not filed under subsection (b), the determination of the department under section 7 of this chapter; or
(B) the final determination of the department under this section;
not more than thirty (30) days after receipt of the proof of ownership required in subsection (e); and
(2) may not reduce or remove any delinquent tax liability on the tax duplicate if the petitioner under section 2 of this chapter fails to provide proof of ownership as required in subsection (e).
(g) A reduction or removal of delinquent tax liability under subsection (f) applies until the county auditor makes a determination under this subsection. After the date referred to in section 2(6) of this chapter, the county auditor shall determine if the petitioner successfully completed the plan described in section 2(5) of this chapter by that date. If the county auditor determines that the petitioner completed the plan by that date, the reduction or removal of delinquent tax liability under subsection (f) becomes permanent. If the county auditor determines that the petitioner did not complete the plan by that date, the county auditor shall restore to the tax duplicate the delinquent taxes reduced or removed under subsection (f), along with interest in the amount that would have applied if the delinquent taxes had not been reduced or removed.
As added by P.L.208-2005, SEC.1.

IC 6-1.1-45.5-9
Appeal of action of department of local government finance
Sec. 9. As provided in IC 6-1.5-5-1, a petitioner under section 2 of this chapter may initiate an appeal of the department's final determination under section 8 of this chapter by filing a petition with the county assessor not more than forty-five (45) days after the department gives the petitioner notice of the final determination.
As added by P.L.208-2005, SEC.1.






ARTICLE 1.5. INDIANA BOARD OF TAX REVIEW

CHAPTER 1. DEFINITIONS

IC 6-1.5-1-1
Applicability of definitions
Sec. 1. The definitions in IC 6-1.1-1 apply throughout this article.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-1-2
"Major political party"
Sec. 2. "Major political party" has the meaning set forth in IC 3-5-2-30.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-1-3
"Indiana board"
Sec. 3. "Indiana board" refers to the Indiana board of tax review established under this article.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-1-4
"Small claim"
Sec. 4. "Small claim" means an appeal:
(1) under IC 6-1.5-4-1 of a determination of assessed valuation of tangible property by:
(A) an assessing official; or
(B) the county property tax assessment board of appeals;
that does not exceed one million dollars ($1,000,000); or
(2) under IC 6-1.5-5-1 of a final determination of assessed valuation of tangible property under:
(A) IC 6-1.1-8; or
(B) IC 6-1.1-16;
by the department of local government finance that does not exceed one million dollars ($1,000,000).
As added by P.L.245-2003, SEC.21.



CHAPTER 2. ESTABLISHMENT OF BOARD

IC 6-1.5-2-1
Establishment of board; members; terms; quorum
Sec. 1. (a) A state agency to be known as the Indiana board of tax review is established. The Indiana board is composed of three (3) lay members. The governor shall appoint the members of the Indiana board. The members of the Indiana board shall elect the chairperson of the board.
(b) Two (2) members of the Indiana board must be members of one (1) major political party, and one (1) member of the board must be a member of the other major political party.
(c) Except as provided in subsections (d) and (e), the term of office of an Indiana board member is four (4) years.
(d) The initial terms of office of the Indiana board are as follows:
(1) For one (1) board member, one (1) year.
(2) For one (1) board member, two (2) years.
(3) For one (1) board member, three (3) years.
(e) An Indiana board member appointed to fill a vacancy shall serve for the unexpired term of the member's predecessor.
(f) Any two (2) members of the Indiana board constitute a quorum for the transaction of business. Action may be taken by the Indiana board only upon the vote of a majority of the whole board.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-2
Surety bonds
Sec. 2. (a) Before performing any official duties, each lay member of the Indiana board shall execute:
(1) a surety bond in the amount of ten thousand dollars ($10,000), with a surety approved by the governor; and
(2) an oath of office.
(b) The surety bond shall be payable to the state and shall be conditioned on the faithful discharge of the Indiana board member's duties. The executed surety bond and oath of office shall be filed in the office of the secretary of state.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-3
Removal of members
Sec. 3. After a hearing on the matter, the governor may remove a member of the Indiana board for incompetency, neglect, or inefficiency.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-4
Meetings; supplies
Sec. 4. The Indiana board shall meet in continuous session throughout each calendar year in quarters provided by the state in the

city of Indianapolis. The state shall provide the Indiana board with the supplies and printing that the board needs to transact business.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-2-5
Record keeping
Sec. 5. The Indiana board shall keep a record of its proceedings and orders. The Indiana board's record is a public record. A copy of the appropriate portion of the record is sufficient evidence in all courts or proceedings to prove an action, a rule, or an order of the Indiana board if the copy is certified by a lay member of the board.
As added by P.L.198-2001, SEC.95.



CHAPTER 3. EMPLOYEES

IC 6-1.5-3-1
Hiring employees; compensation
Sec. 1. (a) To properly and efficiently perform its duties, the Indiana board may, subject to the limitations in subsection (c), hire employees under this section.
(b) Each member and each employee of the Indiana board shall receive:
(1) an annual salary to be fixed in the manner prescribed in IC 4-12-1-13; and
(2) the same mileage and travel allowances that other state employees receive.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-3-2
Delegation of powers
Sec. 2. The Indiana board may delegate to an employee the board's powers with respect to any duty of the board.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-3-3
Administrative law judges
Sec. 3. (a) The Indiana board may, by written order, appoint administrative law judges.
(b) An administrative law judge may conduct any hearing that the Indiana board is required by law to hold. In the written order by which the Indiana board appoints an administrative law judge, the board shall prescribe the duties of the position. The Indiana board may have different administrative law judges simultaneously conduct numerous hearings.
As added by P.L.198-2001, SEC.95.



CHAPTER 4. APPEALS OF DETERMINATIONS BY ASSESSING OFFICIALS

IC 6-1.5-4-1
Appeals subject to review by Indiana board
Sec. 1. (a) The Indiana board shall conduct an impartial review of all appeals concerning:
(1) the assessed valuation of tangible property;
(2) property tax deductions; or
(3) property tax exemptions;
that are made from a determination by an assessing official or a county property tax assessment board of appeals to the Indiana board under any law.
(b) Appeals described in this section shall be conducted under IC 6-1.1-15.
As added by P.L.198-2001, SEC.95. Amended by P.L.256-2003, SEC.31.

IC 6-1.5-4-2
Subpoenas; examination of witnesses; oaths
Sec. 2. In order to obtain information that is necessary to the Indiana board's conduct of a necessary or proper inquiry, the Indiana board or a board administrative law judge may:
(1) subpoena and examine witnesses;
(2) administer oaths; and
(3) subpoena and examine books or papers that are in the hands of any person.
As added by P.L.154-2006, SEC.61.



CHAPTER 5. APPEALS OF FINAL DETERMINATIONS BY THE DEPARTMENT OF LOCAL GOVERNMENT FINANCE

IC 6-1.5-5-1
Review of appeals; notice of final determination; procedures for initiation of appeal
Sec. 1. (a) The Indiana board shall conduct impartial review of all appeals of final determinations of the department of local government finance made under the following:
(1) IC 6-1.1-8.
(2) IC 6-1.1-14-11.
(3) IC 6-1.1-16.
(4) IC 6-1.1-26-2.
(5) IC 6-1.1-45-6.
(b) Each notice of final determination issued by the department of local government finance under a statute listed in subsection (a) must give the taxpayer notice of:
(1) the opportunity for review under this section; and
(2) the procedures the taxpayer must follow in order to obtain review under this section.
(c) Except as provided in subsection (e), in order to obtain a review by the Indiana board under this section, the taxpayer must file a petition for review with the appropriate county assessor not later than forty-five (45) days after the notice of the department of local government finance's action is given to the taxpayer.
(d) The county assessor shall transmit a petition for review under subsection (c) to the Indiana board not later than ten (10) days after the petition is filed.
(e) In order to obtain a review by the Indiana board of an appeal of a final determination of the department of local government finance under IC 6-1.1-8-30, the public utility company must follow the procedures in IC 6-1.1-8-30.
As added by P.L.198-2001, SEC.95. Amended by P.L.178-2002, SEC.40; P.L.1-2003, SEC.31; P.L.256-2003, SEC.32; P.L.245-2003, SEC.22; P.L.97-2004, SEC.24; P.L.208-2005, SEC.2.

IC 6-1.5-5-2
Hearings; resolution by Indiana board; notice; auditor duties
Sec. 2. (a) After receiving a petition for review that is filed under a statute listed in section 1(a) of this chapter, the Indiana board shall, at its earliest opportunity:
(1) conduct a hearing; or
(2) cause a hearing to be conducted by an administrative law judge.
The Indiana board may determine to conduct the hearing under subdivision (1) on its own motion or on request of a party to the appeal.
(b) In its resolution of a petition, the Indiana board may:
(1) assign:             (A) full;
(B) limited; or
(C) no;
evidentiary value to the assessed valuation of tangible property determined by stipulation submitted as evidence of a comparable sale; and
(2) correct any errors that may have been made, and adjust the assessment in accordance with the correction.
(c) The Indiana board shall give notice of the date fixed for the hearing by mail to:
(1) the taxpayer;
(2) the department of local government finance; and
(3) the appropriate:
(A) township assessor;
(B) county assessor; and
(C) county auditor.
(d) With respect to an appeal of the assessment of real property or personal property filed after June 30, 2005, the notices required under subsection (c) must include the following:
(1) The action of the department of local government finance with respect to the appealed items.
(2) A statement that a taxing unit receiving the notice from the county auditor under subsection (e) may:
(A) attend the hearing;
(B) offer testimony; and
(C) file an amicus curiae brief in the proceeding.
(e) If, after receiving notice of a hearing under subsection (c), the county auditor determines that the assessed value of the appealed items constitutes at least one percent (1%) of the total gross certified assessed value of a particular taxing unit for the assessment date immediately preceding the assessment date for which the appeal was filed, the county auditor shall send a copy of the notice to the affected taxing unit. A taxing unit that receives a notice from the county auditor under this subsection is not a party to the appeal. Failure of the county auditor to send a copy of the notice to the affected taxing unit does not affect the validity of the appeal or delay the appeal.
(f) The Indiana board shall give the notices required under subsection (c) at least thirty (30) days before the day fixed for the hearing.
As added by P.L.198-2001, SEC.95. Amended by P.L.245-2003, SEC.23; P.L.199-2005, SEC.15; P.L.154-2006, SEC.62.

IC 6-1.5-5-3
Forms
Sec. 3. The Indiana board shall prescribe a form for use in processing petitions for review of actions by the department of local government finance. The Indiana board shall issue instructions for completion of the form.
As added by P.L.198-2001, SEC.95.
IC 6-1.5-5-4
Findings of fact and conclusions of law; additional evidence or hearings; basis for final determinations
Sec. 4. (a) An administrative law judge who conducts a hearing shall submit a written report of findings of fact and conclusions of law to the Indiana board.
(b) After reviewing the report of the administrative law judge, the Indiana board may take additional evidence or hold additional hearings.
(c) The Indiana board may base its final determination on a stipulation between the respondent and the petitioner. If the final determination is based on a stipulated assessed valuation of tangible property, the Indiana board may order the placement of a notation on the permanent assessment record of the tangible property that the assessed valuation was determined by stipulation. The Indiana board may:
(1) order that a final determination under this subsection has no precedential value; or
(2) specify a limited precedential value of a final determination under this subsection.
(d) If the Indiana board does not issue its final determination under subsection (c), the Indiana board shall base its final determination on:
(1) the:
(A) report of the administrative law judge; or
(B) evidence received at a hearing conducted by the Indiana board;
(2) any additional evidence taken by the Indiana board; and
(3) any records that the Indiana board considers relevant.
As added by P.L.198-2001, SEC.95. Amended by P.L.245-2003, SEC.24.

IC 6-1.5-5-5
Notice by Indiana board; county auditor to give notice to taxing units
Sec. 5. After the hearing, the Indiana board shall give the petitioner, the township assessor, the county assessor, the county auditor, and the department of local government finance:
(1) notice, by mail, of its final determination, findings of fact, and conclusions of law; and
(2) notice of the procedures the petitioner or the department of local government finance must follow in order to obtain court review of the final determination of the Indiana board.
The county auditor shall provide copies of the documents described in subdivisions (1) and (2) to the taxing units entitled to notice under section 2(e) of this chapter.
As added by P.L.198-2001, SEC.95. Amended by P.L.199-2005, SEC.16; P.L.154-2006, SEC.63.

IC 6-1.5-5-6 Time limits for hearings and final determination; appeal options; when de novo review required
Sec. 6. (a) The Indiana board shall conduct a hearing or cause a hearing to be conducted within six (6) months after a petition in proper form is filed with the Indiana board, excluding any time due to a delay reasonably caused by the petitioner.
(b) The Indiana board shall make a final determination within the later of forty-five (45) days after the hearing or the date set in an extension order issued by the Indiana board. However, the Indiana board may not extend the final determination date by more than one hundred eighty (180) days.
(c) The failure of the Indiana board to conduct a hearing within the period prescribed in this section does not constitute notice to the person of an Indiana board final determination.
(d) If the Indiana board fails to make a final determination within the time allowed by this section after a hearing, the entity that initiated the petition may:
(1) take no action and wait for the Indiana board to make a final determination; or
(2) initiate a proceeding for judicial review by taking the action required by IC 6-1.1-15-5(b) at any time after the maximum time elapses.
(e) If:
(1) a judicial proceeding is initiated under subsection (d); and
(2) the Indiana board has not issued a determination;
the tax court shall determine the matter de novo.
As added by P.L.198-2001, SEC.95. Amended by P.L.154-2006, SEC.64.

IC 6-1.5-5-7
Judicial review of final determinations
Sec. 7. A final determination of the Indiana board is subject to judicial review under IC 6-1.1-15. The:
(1) local government official who made the original determination under judicial review; and
(2) department of local government finance;
are parties to a judicial review initiated under this section.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-8
Applicability of IC 6-1.1-15; substitution of department of local government finance
Sec. 8. (a) IC 6-1.1-15, as in effect before January 1, 2002, applies to an appeal of a final determination of the state board of tax commissioners issued before January 1, 2002.
(b) The department of local government finance is substituted for the state board of tax commissioners in an appeal described in subsection (a).
As added by P.L.198-2001, SEC.95.
IC 6-1.5-5-9
Subpoenas; oaths
Sec. 9. In order to obtain information that is necessary to the Indiana board's conduct of a necessary or proper inquiry, the Indiana board or a board administrative law judge may:
(1) subpoena and examine witnesses;
(2) administer oaths; and
(3) subpoena and examine books or papers that are in the hands of any person.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-5-10
Affidavits; writs directing appearance or production
Sec. 10. (a) The Indiana board may file an affidavit with a circuit court of this state if:
(1) the Indiana board has requested that a person give information or produce books or records; and
(2) the person has not complied with the request.
(b) An affidavit filed under subsection (a) must state that the person has not complied with the request of the Indiana board to give information or produce books or records.
(c) When an affidavit is filed under subsection (a), the circuit court shall issue a writ that directs the person to appear at the office of the Indiana board and to give the requested information or produce the requested books or records. The appropriate county sheriff shall serve the writ. Disobedience of the writ is punishable as a contempt of the court that issued the writ.
(d) If a writ is issued under this section, the cost incurred in filing the affidavit, in the issuance of the writ, and in the service of the writ shall be charged to the person against whom the writ is issued. If a writ is not issued, all costs shall be charged to the county in which the circuit court proceedings are held, and the board of commissioners of that county shall allow a claim for the costs.
As added by P.L.198-2001, SEC.95.



CHAPTER 6. ADOPTION OF RULES

IC 6-1.5-6-1
Adoption of rules
Sec. 1. (a) Subject to subsection (b), the Indiana board shall adopt rules under IC 4-22-2 to govern the practice of representatives in proceedings before the Indiana board under this article.
(b) Except as provided in subsection (c), a rule adopted under subsection (a) may not:
(1) restrict the ability of a representative to practice before the Indiana board based on the fact that the representative is not an attorney admitted to the Indiana bar; or
(2) restrict the admissibility of the written or oral testimony of a representative or other witness before the Indiana board based upon the manner in which the representative or other witness is compensated.
(c) A rule adopted under subsection (a) may require a representative in a proceeding before the Indiana board to be an attorney admitted to the Indiana bar if the matter under consideration in the proceeding is:
(1) an exemption for which an application is required under IC 6-1.1-11;
(2) a claim that taxes are illegal as a matter of law;
(3) a claim regarding the constitutionality of an assessment; or
(4) any other matter that requires representation that involves the practice of law.
(d) This subsection applies to a petition that is filed with the Indiana board before the adoption of a rule under subsection (a) that establishes new standards for:
(1) the presentation of evidence or testimony; or
(2) the practice of representatives.
The Indiana board may not dismiss the petition solely for failure to comply with the rule adopted under subsection (a) without providing the petitioner an opportunity to present evidence, testimony, or representation in compliance with the rule.
As added by P.L.198-2001, SEC.95.

IC 6-1.5-6-2
Indiana board rules
Sec. 2. (a) The Indiana board may adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to establish procedures for the conduct of proceedings before the Indiana board under this article, including procedures for:
(1) prehearing conferences;
(2) hearings;
(3) allowing the Indiana board, upon agreement of all parties to the proceeding, to determine that a petition does not require a hearing because it presents substantially the same issue that was decided in a prior Indiana board determination;         (4) voluntary arbitration;
(5) voluntary mediation;
(6) submission of an agreed record;
(7) upon agreement of all parties to the proceedings, joinder of petitions concerning the same or similar issues; and
(8) small claims.
(b) Rules under subsection (a)(8):
(1) may include rules that:
(A) prohibit discovery;
(B) restrict the length of a hearing; and
(C) establish when a hearing is not required; and
(2) must include rules that:
(A) permit a party to a proceeding subject to the Indiana board's procedures for small claims to elect that those procedures do not apply to the proceeding; and
(B) permit an agreement among all parties to a proceeding not subject to the Indiana board's procedures for small claims that those procedures apply to the proceeding.
As added by P.L.245-2003, SEC.25.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.3. UTILITY RECEIPTS TAX

CHAPTER 1. DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-2.3-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-2
"Affiliated group" defined
Sec. 2. "Affiliated group" means an affiliated group of corporations described in IC 6-2.3-6-5.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-3
"Department" defined
Sec. 3. "Department" means the department of state revenue.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-3.5
"Gross consideration" defined
Sec. 3.5. "Gross consideration" refers to anything of value, including cash or other tangible or intangible property, that a taxpayer pays in consideration for the retail purchase of utility services for consumption before deduction of any costs incurred in providing the utility services.
As added by P.L.162-2006, SEC.17.

IC 6-2.3-1-4
"Gross receipts" defined
Sec. 4. "Gross receipts" refers to anything of value, including cash or other tangible or intangible property, that a taxpayer receives in consideration for the retail sale of utility services for consumption before deducting any costs incurred in providing the utility services.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-5
"Hazardous waste" defined
Sec. 5. "Hazardous waste" has the meaning set forth in IC 13-11-2-99(a) and includes a waste determined to be a hazardous waste under IC 13-22-2-3(b).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-6
"Receives" defined
Sec. 6. "Receives", as applied to a taxpayer, means:         (1) the actual coming into possession of, or the crediting to, the taxpayer, of gross receipts; or
(2) the payment of a taxpayer's expenses, debts, or other obligations by a third party for the taxpayer's direct benefit.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-7
"Resource recovery system" defined
Sec. 7. "Resource recovery system" means tangible property directly used to dispose of solid waste or hazardous waste by converting it into energy or other useful products.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-8
"Solid waste" defined
Sec. 8. "Solid waste" has the meaning set forth in IC 13-11-2-205(a). The term does not include dead animals or any animal solid or semisolid wastes.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-9
"Taxable gross receipts" defined
Sec. 9. "Taxable gross receipts" means the remainder of:
(1) all gross receipts that are not exempt from tax under IC 6-2.3-4; less
(2) all deductions that are allowed under IC 6-2.3-5.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-10
"Taxable period" defined
Sec. 10. "Taxable period" means a calendar year, a fiscal year, any of the quarterly periods of either a calendar or fiscal year, or any other period specified by the department under this article.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-11
"Taxable year" defined
Sec. 11. "Taxable year" means the year that a taxpayer uses for purposes of filing the taxpayer's federal income tax return. If a taxpayer does not file a federal income tax return, the term means a calendar year.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-12
"Taxpayer" defined
Sec. 12. "Taxpayer" means any:
(1) assignee;
(2) receiver;
(3) commissioner;
(4) fiduciary;         (5) trustee;
(6) institution;
(7) consignee;
(8) firm;
(9) partnership;
(10) limited liability partnership;
(11) joint venture;
(12) pool;
(13) syndicate;
(14) bureau;
(15) association;
(16) cooperative association;
(17) corporation;
(18) political subdivision (as defined in IC 36-1-2-13) or the state of Indiana, to the extent engaged in private or proprietary activities or business;
(19) trust;
(20) limited liability company; or
(21) other group or combination acting as a unit;
regardless of whether the entity is exempt for state adjusted gross income tax purposes under IC 6-3 or for federal income tax purposes under the Internal Revenue Code.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.269-2003, SEC.1.

IC 6-2.3-1-13
"Telecommunication services" defined
Sec. 13. "Telecommunication services" means the transmission of messages or information by or using wire, cable, fiber optics, laser, microwave, radio, satellite, or similar facilities. The term does not include any of the following:
(1) Value added services in which computer processing applications are used to act on the form, content, code, or protocol of the information for purposes other than transmission.
(2) Value added services providing text, graphic, video, or audio program content for a purpose other than transmission.
(3) The transmission of video programming or other programming:
(A) provided by; or
(B) generally considered comparable to programming provided by;
a television broadcast station or a radio broadcast station, including cable TV, direct broadcast satellite (DBS/DISH), and digital television (DTV).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-1-14
"Utility service" defined
Sec. 14. "Utility service" means furnishing any of the following:         (1) Electrical energy.
(2) Natural gas, either mixed with another substance or pure, used for heat, light, cooling, or power.
(3) Water.
(4) Steam.
(5) Sewage (as defined in IC 13-11-2-200).
(6) Telecommunication services.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 2. IMPOSITION

IC 6-2.3-2-1
Utility receipts tax
Sec. 1. An income tax, known as the utility receipts tax, is imposed upon the receipt of:
(1) the entire taxable gross receipts of a taxpayer that is a resident or a domiciliary of Indiana; and
(2) the taxable gross receipts derived from activities or businesses or any other sources within Indiana by a taxpayer that is not a resident or a domiciliary of Indiana.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-2-2
Tax rate
Sec. 2. The receipt of taxable gross receipts from transactions is subject to a tax rate of one and four-tenths percent (1.4%).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-2-3
Owner liability for unpaid taxes
Sec. 3. A stockholder who receives a distribution of the assets of a corporation, a joint stock association, or other organization in which the stockholder holds stock is liable, to the extent of the assets the stockholder receives from the organization, for a certain percentage of the unpaid gross receipts taxes that the organization owes after dissolution. That percentage equals the percentage of the total outstanding stock of the organization held by the stockholder before dissolution.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-2-4
Entity liability of entities exempt for federal income taxation

IC 6-2.3-2-4 Sec. 4. Every S corporation or other entity exempt from federal income taxation under Section 1361 of the Internal Revenue Code, partnership, limited liability company, and limited liability partnership, is liable for the utility receipts tax. No utility receipts tax liability is imposed under this article on a partner's, member's, beneficiary's, or shareholder's distributive share of the entity's gross income.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 3. CLASSIFICATION OF RECEIPTS AS GROSS RECEIPTS

IC 6-2.3-3-1
Application of chapter
Sec. 1. Determinations concerning whether the receipts of a taxpayer are taxable gross receipts shall be made in conformity with this chapter.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-2
Effect; failure to separate nontaxable items on billings
Sec. 2. Notwithstanding any other provisions of this article, receipts that would otherwise not be taxable under this article are taxable gross receipts under this article to the extent that the amount of the nontaxable receipts are not separated from the taxable receipts on the records or returns of the taxpayer.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-3
Legal settlements; lost retail sales
Sec. 3. Gross receipts include the amount of any legal settlement or judgment received to compensate the taxpayer for lost retail sales of utility services.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-4
Collection of taxes
Sec. 4. (a) Gross receipts do not include collections by a taxpayer of a tax, fee, or surcharge imposed by a state, a political subdivision, or the United States if:
(1) the tax, fee, or surcharge is imposed solely on the sale at retail of utility services;
(2) the tax, fee, or surcharge is remitted to the appropriate taxing authority; and
(3) the taxpayer collects the tax, fee, or surcharge separately as an addition to the price of the utility service sold.
(b) Gross receipts do not include collections by a taxpayer of a tax, fee, or surcharge that is:
(1) approved by the Federal Communications Commission or the utility regulatory commission; and
(2) stated separately as an addition to the price of telecommunication services sold at retail.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-5
Wholesale sales to another generator or reseller; sale to hotels, marinas, campgrounds, or mobile home parks
Sec. 5. (a) Gross receipts do not include a wholesale sale to another generator or reseller of utility services.     (b) A sale is a retail sale if the taxpayer sells utility services to a buyer that subsequently makes a sale described in IC 6-2.3-4-5.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-6
Sale to bottler of water
Sec. 6. A sale shall be treated as a retail sale if the taxpayer sells water or gas to another individual or entity that bottles and resells the water or gas.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-7
Sale to member electric cooperatives
Sec. 7. Gross receipts do not include amounts received by a corporation or a division of a corporation owned, operated, or controlled by its member electric cooperatives as payment from the electric cooperatives for electrical energy to be resold to their member-owner consumers.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-8
Sale by joint agency to municipal utility
Sec. 8. Gross receipts do not include amounts received by a joint agency established under IC 8-1-2.2 that constitutes a payment by a municipality that is a member of the joint agency for electrical energy that will be sold by the municipality to retail customers.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-9
Refundable deposits of cash
Sec. 9. Gross receipts do not include a deposit of cash made with a taxpayer to the extent that the deposit is refundable.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-10
Installation, repair, maintenance, equipment, or leasing services
Sec. 10. Gross receipts include receipts received for installation, maintenance, repair, equipment, or leasing services provided to a commercial or domestic consumer that are directly related to the delivery of utility services to the commercial or domestic consumer or the removal of equipment from a commercial or domestic consumer upon the termination of service.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-3-11
Delivery of utility services through third party; delivery from out of state
Sec. 11. Subject to IC 6-2.3-2 and this chapter, gross receipts derived from activities or businesses or any other sources within Indiana include furnishing utility services to an end user in Indiana

for consumption in Indiana, regardless of whether the:
(1) utility services are delivered through the pipelines, transmission lines, or other property of another person;
(2) taxpayer providing the utility service is or is not a resident or a domiciliary of Indiana; or
(3) transaction is subject to a deduction under IC 6-2.3-5-5.
As added by P.L.162-2006, SEC.18.



CHAPTER 4. EXEMPTIONS

IC 6-2.3-4-1
Sales to United States government
Sec. 1. Gross receipts derived from sales to the United States government are exempt from the utility receipts tax to the extent the state is prohibited by the Constitution of the United States from taxing the gross receipts.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-2
Commerce between Indiana and another state or foreign government
Sec. 2. Gross receipts derived from business conducted in commerce between Indiana and either another state or territory or a foreign country are exempt from utility receipts tax to the extent the state is prohibited from taxing the gross receipts by the Constitution of the United States.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-3
Conservancy districts; regional water, sewage, or solid waste districts; nonprofit corporations; county solid waste management districts; county onsite waste management districts; political subdivisions
Sec. 3. Gross receipts received by:
(1) a conservancy district established under IC 14-33-20 or IC 13-3-4 (before its repeal);
(2) a regional water, sewage, or solid waste district established under IC 13-26 or IC 13-3-2 (before its repeal);
(3) a nonprofit corporation formed solely for the purpose of supplying water to the public;
(4) a county solid waste management district or a joint solid waste management district established under IC 13-21 or IC 13-9.5-2 (before its repeal);
(5) a nonprofit corporation formed for the purpose of providing a combination of:
(A) water; and
(B) sewer and sewage service;
to the public;
(6) a county onsite waste management district established under IC 36-11; or
(7) a political subdivision for sewer and sewage service;
are exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.275-2003, SEC.1.

IC 6-2.3-4-4
Occasional sales      Sec. 4. An occasional sale of utility services by a taxpayer that is not regularly engaged in the trade or business of selling utility services is exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-4-5
Hotels; motels; campgrounds; marinas; mobile home parks; inns; recreational vehicle parks
Sec. 5. (a) This section applies to the sale of utility services by the owner or operator of any of the following facilities:
(1) A commercial hotel, motel, inn, or campground.
(2) A park for mobile homes, manufactured homes, trailers, or recreational vehicles.
(3) Marinas.
(b) Gross receipts derived from the sale of utility services by an owner or operator described in subsection (a) to a user of a facility described in subsection (a) are exempt from the utility receipts tax.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 5. DEDUCTIONS

IC 6-2.3-5-1
Annual operating deduction
Sec. 1. (a) Each taxable year a taxpayer is entitled to deduct from the taxpayer's gross receipts an amount equal to the product of:
(1) one thousand dollars ($1,000); multiplied by
(2) a fraction.
The numerator of the fraction is the number of days in the taxpayer's taxable year for which the taxpayer is subject to the utility receipts tax, and the denominator of the fraction is the number of days in the taxpayer's taxable year.
(b) If a taxpayer files quarterly gross receipts tax returns the taxpayer may use a proportionate part of the deduction provided by subsection (a) for each return filed.
(c) A taxpayer is entitled to only one (1) deduction under this section each taxable year, regardless of the number of partners or participants in the organization.
(d) An affiliated group that files a consolidated return under IC 6-2.3-6-5 is entitled to only one (1) deduction under this section on that consolidated return.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-2
Bad debts
Sec. 2. Each taxable year, a taxpayer that reports the taxpayer's gross receipts on an accrual basis is entitled to deduct bad debts from the taxpayer's gross receipts in the same manner provided in IC 6-2.5-6-9.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-3
Resource recovery system
Sec. 3. (a) Except as provided in subsection (b), if:
(1) for federal income tax purposes a taxpayer is allowed a depreciation deduction for a particular taxable year with respect to a resource recovery system; and
(2) the resource recovery system processes solid waste or hazardous waste;
the taxpayer is entitled to a deduction from the taxpayer's gross receipts for that same taxable year. The amount of the deduction equals the total depreciation deductions that the taxpayer is allowed, with respect to the system, for that taxable year under Sections 167 and 179 of the Internal Revenue Code.
(b) A taxpayer is not entitled to the deduction provided by this section for a particular taxable year with respect to a resource recovery system that is directly used to dispose of hazardous waste if during that taxable year the taxpayer:
(1) is convicted of any violation under IC 13-7-13-3 (before its

repeal), IC 13-7-13-4 (before its repeal), or IC 13-30-6; or
(2) is subject to an order or consent decree based upon a violation of a federal or state rule, regulation, or statute governing the treatment, storage, or disposal of hazardous wastes that had a major or moderate potential for harm.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-4
Amount received for return of empty containers
Sec. 4. (a) Each taxable year a taxpayer is entitled to deduct from the taxpayer's gross receipts the amount paid by the taxpayer during that taxable year for the return of an empty container of the type customarily returned by the buyer of the contents for reuse as a container.
(b) If a taxpayer is required to file quarterly gross receipts tax returns, the taxpayer may claim the deduction provided by this section on those returns.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-5
Interstate mobile telecommunications
Sec. 5. A taxpayer is entitled to a deduction for gross receipts exempt from taxation under IC 6-8.1-15 and the Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-5-6
Bottled water or gas
Sec. 6. A taxpayer is entitled to a deduction for retail sales of bottled water or gas to the extent that the purchase of the water or gas was treated as a retail transaction under IC 6-2.3-3-6.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 5.5. UTILITY SERVICES USE TAX

IC 6-2.3-5.5-1
Imposition of tax
Sec. 1. An excise tax, known as the utility services use tax, is imposed on the retail consumption of utility services in Indiana that are billed after June 30, 2006.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-2
Calculation of tax on gross consideration
Sec. 2. The utility services use tax is measured by the gross consideration received by the seller from the sale of the commodities or services listed in IC 6-2.3-1-14(1) through IC 6-2.3-1-14(6).
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-3
Tax rate
Sec. 3. The utility services use tax is imposed at the same rate as the utility receipts tax under IC 6-2.3-2-2.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-4
Exemptions
Sec. 4. The retail consumption of utility services in Indiana is exempt from the utility services use tax if the:
(1) transaction is subject to utility receipts tax (including a public utility (as defined in IC 8-1-2-1) and the utility receipts tax is paid on the gross receipts from the utility services;
(2) gross receipts from the transaction are not taxable under IC 6-2.3-3 and the utility services are consumed for the purposes for which the gross receipts were excluded from taxation;
(3) utility services were acquired in a transaction that is wholly or partially exempt from the utility receipts tax under IC 6-2.3-4 and the utility services are consumed for the purpose for which the utility services were exempted; or
(4) utility services were acquired in a transaction that is wholly or partially subject to a deduction from the utility receipts tax under IC 6-2.3-5-6 and the utility services are consumed for the purpose for which the utility services deduction was given.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-5
Credits
Sec. 5. A person is entitled to a credit against the utility services use tax imposed on the retail consumption of utility services equal to the amount, if any, of utility services use tax paid to another state. Payment of a general sales tax, purchase tax, or use tax to another

state does not qualify for a credit under this section.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-6
Liability of user
Sec. 6. The person who consumes utility services is personally liable for the utility services use tax.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-7
Collection procedures
Sec. 7. The department shall establish procedures for the collection of the utility services use tax from users, including deposit and reporting requirements, deposit dates, and reporting dates. Failure to comply with the procedures is subject to the penalties in IC 6-8.1.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-8
Utility services sellers; voluntary registration and collection of tax
Sec. 8. Any seller of utility services may elect to register with the department to collect utility services use tax on behalf of persons liable for the utility services use tax imposed under this chapter. A seller must comply with the collection and reporting procedures specified by the department only if the seller enters into an agreement with the department under this section.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-9
Payment of tax
Sec. 9. (a) This subsection applies only to a person who receives utility services from a seller that enters into an agreement under section 8 of this chapter. The person liable for the utility services use tax shall pay the tax to the seller from whom the person purchased the utility services, and the seller shall collect the tax as an agent for the state, if the seller has departmental permission from the department to collect the tax.
(b) In all other cases, the person liable for the utility services use tax shall pay the utility services use tax directly to the department.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-10
Payment to utility services seller; required issuance of receipt
Sec. 10. When a seller collects the utility services use tax from a person, the seller shall, upon request, issue a receipt to that person for the utility services use tax collected.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-11
Receipt as evidence of payment      Sec. 11. If:
(1) the department assesses the utility services use tax against a person for the person's retail consumption of utility services; and
(2) the person has already paid the utility services use tax in relation to the utility services to a seller permitted to collect the utility services use tax under section 8 of this chapter;
the person may avoid paying the utility services use tax to the department if the person can produce a receipt or other written evidence showing that the person paid the utility services use tax to the seller.
As added by P.L.162-2006, SEC.19.

IC 6-2.3-5.5-12
Utility services seller; responsible office liability for payment of collected taxes to department
Sec. 12. (a) An individual who:
(1) is an employee, officer, or member of a corporation, partnership, or limited liability company that is a seller of utility services; and
(2) has a duty to remit utility services use tax to the department under an agreement entered into by the seller of utility services under section 8 of this chapter by virtue of the individual's responsibilities within the corporation, partnership, or limited liability company;
holds those taxes in trust for the state and is personally liable for the payment of those taxes, plus any penalties and interest attributable to those taxes, to the state.
(b) An individual described in subsection (a) who knowingly fails to collect or remit the specified taxes to the state commits a Class D felony.
As added by P.L.162-2006, SEC.19.



CHAPTER 6. RETURNS

IC 6-2.3-6-1
Returns; due date; estimated payments; electronic funds transfers; penalties
Sec. 1. (a) Except as provided in subsections (c) through (e), a taxpayer shall file utility receipts tax returns with, and pay the taxpayer's utility receipts tax liability to, the department by the due date of the estimated return. A taxpayer who uses a taxable year that ends on December 31 shall file the taxpayer's estimated utility receipts tax returns and pay the tax to the department on or before April 20, June 20, September 20, and December 20 of the taxable year. If a taxpayer uses a taxable year which does not end on December 31, the due dates for filing estimated utility receipts tax returns and paying the tax are on or before the twentieth day of the fourth, sixth, ninth, and twelfth months of the taxpayer's taxable year.
(b) With each return filed, with each payment by cashier's check, certified check, or money order delivered in person or by overnight courier, and with each electronic funds transfer made, a taxpayer shall pay to the department twenty-five percent (25%) of the estimated or the exact amount of utility receipts tax that is due.
(c) If a taxpayer's estimated annual utility receipts tax liability does not exceed one thousand dollars ($1,000), the taxpayer is not required to file an estimated utility receipts tax return.
(d) If the department determines that a taxpayer's:
(1) estimated quarterly utility receipts tax liability for the current year; or
(2) average estimated quarterly utility receipts tax liability for the preceding year;
exceeds ten thousand dollars ($10,000), the taxpayer shall pay the estimated utility receipts taxes due by electronic funds transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(e) If a taxpayer's utility receipts tax payment is made by electronic funds transfer, the taxpayer is not required to file an estimated utility receipts tax return.
(f) The penalty prescribed by IC 6-8.1-10-2.1(b) shall be assessed by the department on taxpayers failing to make payments as required in subsection (b) or (d). However, a penalty may not be assessed as to any estimated payments of utility receipts tax that equal or exceed:
(1) twenty percent (20%) of the final tax liability for the taxable year; or
(2) twenty-five percent (25%) of the final tax liability for the taxpayer's previous taxable year.
In addition, the penalty as to any underpayment of tax on an estimated return shall be assessed only on the difference between the actual amount paid by the taxpayer on the estimated return and

twenty-five percent (25%) of the taxpayers's final utility receipts tax liability for the taxable year.
As added by P.L.192-2002(ss), SEC.47. Amended by P.L.269-2003, SEC.2.

IC 6-2.3-6-2
Final return; due date; statements of no tax due
Sec. 2. (a) Every taxpayer who receives more than one thousand dollars ($1,000) in gross receipts during a particular taxable year shall file with the department an annual utility receipts tax return. At the time of filing an annual return, a taxpayer shall pay to the department an amount equal to the remainder of:
(1) the total utility receipts tax liability incurred by the taxpayer for that particular taxable year; minus
(2) the total amount of utility receipts taxes that was previously paid to the department for any quarter of that same taxable year.
(b) Except as provided in subsection (d), a taxpayer who uses a taxable year that ends on December 31 shall file the taxpayer's annual utility receipts tax return and pay the tax, if any, for that taxable year on or before April 15 of the immediately succeeding tax year.
(c) If a taxpayer uses a taxable year that does not end on December 31, the department shall prescribe the due dates for filing annual utility receipts tax returns and paying the tax.
(d) Any taxpayer who does not file an annual utility receipts tax return for a taxable year may be required to execute and file with the department a sworn statement that the taxpayer did not receive more than one thousand dollars ($1,000) of taxable gross receipts during that taxable year.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-3
Returns; limitation on required information; names on stock or securities that are a source of gross receipts
Sec. 3. Any forms prescribed by the department under IC 6-8.1-3-4 that concern the collection of the utility receipts tax may not require a taxpayer to show the corporate name or title of any stock or the name of the obligor of any other security from which the taxpayer derives gross receipts.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-4
Returns; required information; allocation of gross receipts among multiple locations
Sec. 4. The department may require a taxpayer who receives gross receipts at two (2) or more business locations within the state to file with each quarterly and annual utility receipts tax return an information return that shows the allocation of gross receipts to each business location at which the gross receipts were received.
As added by P.L.192-2002(ss), SEC.47.
IC 6-2.3-6-5
Affiliated groups; consolidated utility receipts tax returns; election
Sec. 5. (a) Corporations are affiliated if at least eighty percent (80%) of the voting stock of one (1) corporation (exclusive of directors' qualifying shares) is owned by the other corporation. Every corporation affiliated with another corporation is affiliated with every corporation that is affiliated with such other corporation. All corporations so affiliated constitute an affiliated group.
(b) Corporate members of an affiliated group that are incorporated in Indiana or are authorized to do business in Indiana may file a consolidated utility receipts tax return.
(c) Each corporate member of an affiliated group that files a consolidated utility receipts tax return is jointly and severally liable for the utility receipts tax imposed on the affiliated group and on each member of that group.
(d) An affiliated group must elect at the time it files its first annual return whether or not it will file a consolidated utility receipts tax return or whether each corporate member of the group will file a separate utility receipts tax return. After the taxpayer's election is made, the group must file utility receipts tax returns in the same manner as the group's first annual return is filed, unless the department allows the group to change the manner in which it files utility receipts tax returns.
(e) The first consolidated utility receipts tax return filed by an affiliated group may be filed by any member of the group incorporated in Indiana or authorized to do business in Indiana. Subsequent consolidated returns shall be filed by the member who filed the first consolidated return for the group, unless the department allows another member to file the group's consolidated returns.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-6
Returns; fiduciaries; receiver; trustee in dissoluton; trustee in bankruptcy; assignee; liability of distributee for unpaid taxes; nonresident returns
Sec. 6. (a) A receiver, a trustee in dissolution, a trustee in bankruptcy, or an assignee operating the property or business of a taxpayer shall file a utility receipts tax return for that taxpayer and pay any tax due on gross receipts reported in the return in the same manner that the taxpayer would be required to file a return and pay the tax under this chapter if the taxpayer had control of the business or property.
(b) Any fiduciary filing a return under subsection (a) shall report all previously unreported income derived from property or business controlled by the fiduciary.
(c) The utility receipts tax liability imposed upon any property held by a fiduciary described in subsection (a) is a lien upon the property from which the gross receipts were derived.
(d) If any utility receipts tax is due and unpaid after a fiduciary described in subsection (a) is discharged, each distributee is liable

for the utility receipts tax due in an amount equal to the quotient of:
(1) the distributee's share of the business or property sold; divided by
(2) the total distribution made by the fiduciary.
(e) Any resident of Indiana who is a fiduciary described in subsection (a), and who receives gross receipts for a distributee who is not an Indiana resident, must file a utility receipts tax return and pay the utility receipts tax due with that return before making a distribution to the distributee.
(f) Any taxpayer who is a resident of Indiana, and who receives gross receipts from a fiduciary described in subsection (a) who is not a resident of Indiana, shall file a return reporting the receipt of such gross receipts and shall pay any utility receipts tax due on such gross receipts, as though the gross receipts had been received directly by the taxpayer, unless the nonresident fiduciary has already paid the tax due on the gross receipts.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-6-7
Allowable methods of accounting
Sec. 7. A taxpayer shall use either the cash or accrual method of accounting for purposes of determining the taxpayer's utility receipts tax liability. If a taxpayer uses either the cash or accrual method of accounting for federal tax purposes, the taxpayer must also use that same method in determining the taxpayer's utility receipts tax liability. If a taxpayer does not use either the cash or accrual method of accounting for federal tax purposes, the taxpayer shall use the cash method in determining the taxpayer's utility receipts tax liability.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 7. PENALTIES

IC 6-2.3-7-1
Failure to keep records; failure to permit examination of records
Sec. 1. (a) A taxpayer who fails to keep records of the taxpayer's gross receipts and any other records that may be necessary to determine the amount of utility receipts tax the taxpayer owes for a period of three (3) years, as required by IC 6-8.1-5-4, commits a Class C infraction.
(b) A taxpayer who fails to permit records described in subsection (a) to be examined at any time by the department in accordance with IC 6-8.1-5-4 commits a Class C infraction.
(c) A taxpayer who knowingly fails to produce or permit the department to examine records described in subsection (a) or (b) commits a Class B misdemeanor.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-7-2
Fraud; tax evasion; false entry; duplicate records
Sec. 2. (a) A taxpayer or any officer, employee, or partner of a taxpayer who makes a false entry in the taxpayer's records with the intent to defraud the state or evade payment of the utility receipts tax commits a Class D felony.
(b) A taxpayer or any officer, employee, or partner of a taxpayer who keeps more than one (1) set of records for the taxpayer with the intent to defraud the state or evade the payment of the utility receipts tax commits a Class D felony.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-7-3
Fraud; failure to file return; false return
Sec. 3. A person who fails to file a return required by this article or who enters false information in such a return with the intent to defraud the state commits a Class B misdemeanor.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-7-4
Failure to permit inspection or appraisal of property; failure to offer testimony; failure to produce record
Sec. 4. A taxpayer who knowingly fails to permit the department to inspect or appraise any property, or who knowingly fails to offer testimony or to produce any record as required in this article, commits a Class B misdemeanor.
As added by P.L.192-2002(ss), SEC.47.



CHAPTER 8. MISCELLANEOUS

IC 6-2.3-8-1
Deposit; state general fund
Sec. 1. On or before the fifth day of each month, the total amount of utility receipts tax revenues received by the department in the immediately preceding month shall be deposited in the state general fund.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-8-2
Tax supplemental to other taxes
Sec. 2. Except as otherwise specifically provided in this article, the tax imposed by this article is in addition to all other licenses and taxes imposed by law as a condition precedent to engaging in any business, privilege, occupation, or activity that is taxable under such other license or tax.
As added by P.L.192-2002(ss), SEC.47.

IC 6-2.3-8-3
Limitation on courts; approval of final report of receiver, trustee, or commissioner; failure to pay tax; preferred claim
Sec. 3. (a) No court may allow or approve any final report or account of a receiver, trustee in dissolution, trustee in bankruptcy, commissioner appointed for the sale of real estate, or any other officer acting under the authority and supervision of a court, unless the account or final report shows, and the court finds, that all utility receipts tax due has been paid, and that all utility receipts tax that may become due is secured by bond, deposit, or otherwise.
(b) A fiduciary described in subsection (a) shall provide proof to a court that all utility receipts tax has been paid, and that any required security has been provided. The fiduciary shall request the department to issue a certificate of clearance certifying that all utility receipts tax which is due and payable has been paid and that any required security has been provided. The certificate shall be issued by the department within thirty (30) days after request. When issued, the certificate is conclusive proof that no utility receipts tax is due and that any required security has been provided.
(c) If the department fails to issue a certificate of clearance under subsection (b) within thirty (30) days after request, a fiduciary may provide evidence to a court that demonstrates that no utility receipts tax is due and that any required security has been provided. Upon approval by the court, such evidence is conclusive proof of payment of the tax imposed by this article.
(d) Any utility receipts tax liability owed by a fiduciary is a preferred claim and has priority over all other claims except claims for judicial costs and costs of administration.
As added by P.L.192-2002(ss), SEC.47.






ARTICLE 2.5. STATE GROSS RETAIL AND USE TAXES

CHAPTER 1. DEFINITIONS

IC 6-2.5-1-1
"Unitary transaction"
Sec. 1. (a) Except as provided in subsection (b), "unitary transaction" includes all items of personal property and services which are furnished under a single order or agreement and for which a total combined charge or price is calculated.
(b) "Unitary transaction" as it applies to the furnishing of public utility commodities or services means the public utility commodities and services which are invoiced in a single bill or statement for payment by the consumer.
As added by Acts 1980, P.L.52, SEC.1.



CHAPTER 2. STATE GROSS RETAIL TAX

IC 6-2.5-2-1
Imposition; liability; payment; collection
Sec. 1. (a) An excise tax, known as the state gross retail tax, is imposed on retail transactions made in Indiana.
(b) The person who acquires property in a retail transaction is liable for the tax on the transaction and, except as otherwise provided in this chapter, shall pay the tax to the retail merchant as a separate added amount to the consideration in the transaction. The retail merchant shall collect the tax as agent for the state.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-2-2
Tax rates
Sec. 2. (a) The state gross retail tax is measured by the gross retail income received by a retail merchant in a retail unitary transaction and is imposed at the following rates:
STATE     GROSS RETAIL INCOME
GROSS     FROM THE
RETAIL     RETAIL UNITARY
TAX     TRANSACTION
$    0         less than    $    0 .09
$    0.01     at least $ 0.09    but less than    $    0 .25
$    0.02     at least $ 0.25    but less than    $    0 .42
$    0.03     at least $ 0.42    but less than    $    0 .59
$    0.04     at least $ 0.59    but less than    $    0 .75
$    0.05     at least $ 0.75    but less than    $    0 .92
$    0.06     at least $ 0.92    but less than    $1.09
On a retail unitary transaction in which the gross retail income received by the retail merchant is one dollar and nine cents ($1.09) or more, the state gross retail tax is six percent (6%) of that gross retail income.
(b) If the tax, computed under subsection (a), results in a fraction of one-half cent ($0.005) or more, the amount of the tax shall be rounded to the next additional cent.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.2; P.L.192-2002(ss), SEC.49.



CHAPTER 3. USE TAX

IC 6-2.5-3-1
Definitions
Sec. 1. For purposes of this chapter:
(a) "Use" means the exercise of any right or power of ownership over tangible personal property.
(b) "Storage" means the keeping or retention of tangible personal property in Indiana for any purpose except the subsequent use of that property solely outside Indiana.
(c) "A retail merchant engaged in business in Indiana" includes any retail merchant who makes retail transactions in which a person acquires personal property or services for use, storage, or consumption in Indiana and who:
(1) maintains an office, place of distribution, sales location, sample location, warehouse, storage place, or other place of business which is located in Indiana and which the retail merchant maintains, occupies, or uses, either permanently or temporarily, either directly or indirectly, and either by the retail merchant or through a representative, agent, or subsidiary;
(2) maintains a representative, agent, salesman, canvasser, or solicitor who, while operating in Indiana under the authority of and on behalf of the retail merchant or a subsidiary of the retail merchant, sells, delivers, installs, repairs, assembles, sets up, accepts returns of, bills, invoices, or takes orders for sales of tangible personal property or services to be used, stored, or consumed in Indiana;
(3) is otherwise required to register as a retail merchant under IC 6-2.5-8-1; or
(4) may be required by the state to collect tax under this article to the extent allowed under the Constitution of the United States and federal law.
(d) Notwithstanding any other provision of this section, tangible or intangible property that is:
(1) owned or leased by a person that has contracted with a commercial printer for printing; and
(2) located at the premises of the commercial printer;
shall not be considered to be, or to create, an office, a place of distribution, a sales location, a sample location, a warehouse, a storage place, or other place of business maintained, occupied, or used in any way by the person. A commercial printer with which a person has contracted for printing shall not be considered to be in any way a representative, an agent, a salesman, a canvasser, or a solicitor for the person.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.70-1993, SEC.2; P.L.81-2004, SEC.3.

IC 6-2.5-3-2
Imposition      Sec. 2. (a) An excise tax, known as the use tax, is imposed on the storage, use, or consumption of tangible personal property in Indiana if the property was acquired in a retail transaction, regardless of the location of that transaction or of the retail merchant making that transaction.
(b) The use tax is also imposed on the storage, use, or consumption of a vehicle, an aircraft, or a watercraft, if the vehicle, aircraft, or watercraft:
(1) is acquired in a transaction that is an isolated or occasional sale; and
(2) is required to be titled, licensed, or registered by this state for use in Indiana.
(c) The use tax is imposed on the addition of tangible personal property to a structure or facility, if, after its addition, the property becomes part of the real estate on which the structure or facility is located. However, the use tax does not apply to additions of tangible personal property described in this subsection, if:
(1) the state gross retail or use tax has been previously imposed on the sale or use of that property; or
(2) the ultimate purchaser or recipient of that property would have been exempt from the state gross retail and use taxes if that purchaser or recipient had directly purchased the property from the supplier for addition to the structure or facility.
(d) The use tax is imposed on a person who:
(1) manufactures, fabricates, or assembles tangible personal property from materials either within or outside Indiana; and
(2) uses, stores, distributes, or consumes tangible personal property in Indiana.
(e) Notwithstanding any other provision of this section, the use tax is not imposed on the keeping, retaining, or exercising of any right or power over tangible personal property, if:
(1) the property is delivered into Indiana by or for the purchaser of the property;
(2) the property is delivered in Indiana for the sole purpose of being processed, printed, fabricated, or manufactured into, attached to, or incorporated into other tangible personal property; and
(3) the property is subsequently transported out of state for use solely outside Indiana.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.3; P.L.335-1989(ss), SEC.2; P.L.162-2006, SEC.20.

IC 6-2.5-3-3
Rates; certain transactions defined
Sec. 3. The use tax is measured by the gross retail income received in a retail unitary transaction and is imposed at the same rates as the state gross retail tax under IC 6-2.5-2-2. For purposes of this chapter, transactions described in IC 6-2.5-3-2(b) and (c) shall be treated as retail transactions within the meaning of IC 6-2.5-1-2.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981,

P.L.78, SEC.1.

IC 6-2.5-3-4
Exemptions
Sec. 4. (a) The storage, use, and consumption of tangible personal property in Indiana is exempt from the use tax if:
(1) the property was acquired in a retail transaction in Indiana and the state gross retail tax has been paid on the acquisition of that property; or
(2) the property was acquired in a transaction that is wholly or partially exempt from the state gross retail tax under any part of IC 6-2.5-5, except IC 6-2.5-5-24(b), and the property is being used, stored, or consumed for the purpose for which it was exempted.
(b) If a person issues a state gross retail or use tax exemption certificate for the acquisition of tangible personal property and subsequently uses, stores, or consumes that property for a nonexempt purpose, then the person shall pay the use tax.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-3-5
Credit for payment of other taxes
Sec. 5. A person is entitled to a credit against the use tax imposed on the use, storage, or consumption of a particular item of tangible personal property equal to the amount, if any, of sales tax, purchase tax, or use tax paid to another state, territory, or possession of the United States for the acquisition of that property.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.26-1985, SEC.4; P.L.335-1989(ss), SEC.3; P.L.81-2004, SEC.4.

IC 6-2.5-3-6
Liability; payment; collection; computation
Sec. 6. (a) For purposes of this section, "person" includes an individual who is personally liable for use tax under IC 6-2.5-9-3.
(b) The person who uses, stores, or consumes the tangible personal property acquired in a retail transaction is personally liable for the use tax.
(c) The person liable for the use tax shall pay the tax to the retail merchant from whom the person acquired the property, and the retail merchant shall collect the tax as an agent for the state, if the retail merchant is engaged in business in Indiana or if the retail merchant has departmental permission to collect the tax. In all other cases, the person shall pay the use tax to the department.
(d) Notwithstanding subsection (c), a person liable for the use tax imposed in respect to a vehicle, watercraft, or aircraft under section 2(b) of this chapter shall pay the tax:
(1) to the titling agency when the person applies for a title for the vehicle or the watercraft; or
(2) to the registering agency when the person registers the aircraft; unless the person presents proof to the agency that the use tax or state gross retail tax has already been paid with respect to the purchase of the vehicle, watercraft, or aircraft or proof that the taxes are inapplicable because of an exemption under this article.
(e) At the time a person pays the use tax for the purchase of a vehicle to a titling agency pursuant to subsection (d), the titling agency shall compute the tax due based on the presumption that the sale price was the average selling price for that vehicle, as determined under a used vehicle buying guide to be chosen by the titling agency. However, the titling agency shall compute the tax due based on the actual sale price of the vehicle if the buyer, at the time the buyer pays the tax to the titling agency, presents documentation to the titling agency sufficient to rebut the presumption set forth in this subsection and to establish the actual selling price of the vehicle.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1981, P.L.79, SEC.1; P.L.26-1985, SEC.5; P.L.335-1989(ss), SEC.4; P.L.18-1994, SEC.6; P.L.28-1997, SEC.8.

IC 6-2.5-3-7
Presumption of taxability; exemption certificate
Sec. 7. (a) A person who acquires tangible personal property from a retail merchant for delivery in Indiana is presumed to have acquired the property for storage, use, or consumption in Indiana, unless the person or the retail merchant can produce evidence to rebut that presumption.
(b) A retail merchant is not required to produce evidence of nontaxability under subsection (a) if the retail merchant receives from the person who acquired the property an exemption certificate which certifies, in the form prescribed by the department, that the acquisition is exempt from the use tax.
As added by Acts 1980, P.L.52, SEC.1.

IC 6-2.5-3-8
Receipt for payment; issuance; evidence of payment
Sec. 8. (a) When a retail merchant collects the use tax from a person, he shall, upon request, issue a receipt to that person for the use tax collected.
(b) If the department assesses the use tax against a person for the person's storage, use, or consumption of tangible personal property in Indiana, and if the person has already paid the use tax in relation to that property to a retail merchant who is registered under IC 6-2.5-6, to the department, or, in the case of a vehicle or aircraft, to the proper state agency, then the person may avoid paying the use tax to the department if he can produce a receipt or other written evidence showing that he has so made the use tax payment.
As added by Acts 1980, P.L.52, SEC.1.



CHAPTER 4. RETAIL TRANSACTIONS OF RETAIL MERCHANT

IC 6-2.5-4-1
Selling at retail
Sec. 1. (a) A person is a retail merchant making a retail transaction when he engages in selling at retail.
(b) A person is engaged in selling at retail when, in the ordinary course of his regularly conducted trade or business, he:
(1) acquires tangible personal property for the purpose of resale; and
(2) transfers that property to another person for consideration.
(c) For purposes of determining what constitutes selling at retail, it does not matter whether:
(1) the property is transferred in the same form as when it was acquired;
(2) the property is transferred alone or in conjunction with other property or services; or
(3) the property is transferred conditionally or otherwise.
(d) Notwithstanding subsection (b), a person is not selling at retail if he is making a wholesale sale as described in section 2 of this chapter.
(e) The gross retail income received from selling at retail is only taxable under this article to the extent that the income represents:
(1) the price of the property transferred, without the rendition of any service; and
(2) except as provided in subsection (g), any bona fide charges which are made for preparation, fabrication, alteration, modification, finishing, completion, delivery, or other service performed in respect to the property transferred before its transfer and which are separately stated on the transferor's records.
For purposes of this subsection, a transfer is considered to have occurred after delivery of the property to the purchaser.
(f) Notwithstanding subsection (e):
(1) in the case of retail sales of gasoline (as defined in IC 6-6-1.1-103) and special fuel (as defined in IC 6-6-2.5-22), the gross retail income received from selling at retail is the total sales price of the gasoline or special fuel minus the part of that price attributable to tax imposed under IC 6-6-1.1, IC 6-6-2.5, or Section 4041(a) or Section 4081 of the Internal Revenue Code; and
(2) in the case of retail sales of cigarettes (as defined in IC 6-7-1-2), the gross retail income received from selling at retail is the total sales price of the cigarettes including the tax imposed under IC 6-7-1.
(g) Gross retail income does not include income that represents charges for serving or delivering food and food ingredients furnished, prepared, or served for consumption at a location, or on equipment, provided by the retail merchant. However, the exclusion

under this subsection only applies if the charges for the serving or delivery are stated separately from the price of the food and food ingredients when the purchaser pays the charges.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1987, SEC.14; P.L.6-1987, SEC.5; P.L.277-1993(ss), SEC.40; P.L.257-2003, SEC.19; P.L.81-2004, SEC.5.



CHAPTER 5. EXEMPT TRANSACTIONS OF RETAIL MERCHANT

IC 6-2.5-5-1
Animals, feed, seed, and chemicals
Sec. 1. Transactions involving animals, feed, seed, plants, fertilizer, insecticides, fungicides, and other tangible personal property are exempt from the state gross retail tax if:
(1) the person acquiring the property acquires it for his direct use in the direct production of food and food ingredients or commodities for sale or for further use in the production of food and food ingredients or commodities for sale; and
(2) the person acquiring the property is occupationally engaged in the production of food and food ingredients or commodities which he sells for human or animal consumption or uses for further food and food ingredient or commodity production.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.257-2003, SEC.21.



CHAPTER 6. RETURNS, REMITTANCES, AND REFUNDS

IC 6-2.5-6-1
Returns; reporting period; electronic funds transfer
Sec. 1. (a) Except as otherwise provided in this section, each person liable for collecting the state gross retail or use tax shall file a return for each calendar month and pay the state gross retail and use taxes that the person collects during that month. A person shall file the person's return for a particular month with the department and make the person's tax payment for that month to the department not more than thirty (30) days after the end of that month, if that person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year did not exceed one thousand dollars ($1,000). If a person's average monthly liability for collections of state gross retail and use taxes under this section as determined by the department for the preceding calendar year exceeded one thousand dollars ($1,000), that person shall file the person's return for a particular month and make the person's tax payment for that month to the department not more than twenty (20) days after the end of that month.
(b) If a person files a combined sales and withholding tax report and either this section or IC 6-3-4-8.1 requires sales or withholding tax reports to be filed and remittances to be made within twenty (20) days after the end of each month, then the person shall file the combined report and remit the sales and withholding taxes due within twenty (20) days after the end of each month.
(c) Instead of the twelve (12) monthly reporting periods required by subsection (a), the department may permit a person to divide a year into a different number of reporting periods. The return and payment for each reporting period is due not more than twenty (20) days after the end of the period.
(d) Instead of the reporting periods required under subsection (a), the department may permit a retail merchant to report and pay the merchant's state gross retail and use taxes for a period covering:
(1) a calendar year, if the retail merchant's average monthly state gross retail and use tax liability in the previous calendar year does not exceed ten dollars ($10);
(2) a calendar half year, if the retail merchant's average monthly state gross retail and use tax liability in the previous calendar year does not exceed twenty-five dollars ($25); or
(3) a calendar quarter, if the retail merchant's average monthly state gross retail and use tax liability in the previous calendar year does not exceed seventy-five dollars ($75).
A retail merchant using a reporting period allowed under this subsection must file the merchant's return and pay the merchant's tax for a reporting period not later than the last day of the month immediately following the close of that reporting period.
(e) If a retail merchant reports the merchant's adjusted gross

income tax, or the tax the merchant pays in place of the adjusted gross income tax, over a fiscal year or fiscal quarter not corresponding to the calendar year or calendar quarter, the merchant may, without prior departmental approval, report and pay the merchant's state gross retail and use taxes over the merchant's fiscal period that corresponds to the calendar period the merchant is permitted to use under subsection (d). However, the department may, at any time, require the retail merchant to stop using the fiscal reporting period.
(f) If a retail merchant files a combined sales and withholding tax report, the reporting period for the combined report is the shortest period required under:
(1) this section;
(2) IC 6-3-4-8; or
(3) IC 6-3-4-8.1.
(g) If the department determines that a person's:
(1) estimated monthly gross retail and use tax liability for the current year; or
(2) average monthly gross retail and use tax liability for the preceding year;
exceeds ten thousand dollars ($10,000), the person shall pay the monthly gross retail and use taxes due by electronic funds transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(h) If a person's gross retail and use tax payment is made by electronic funds transfer, the taxpayer is not required to file a monthly gross retail and use tax return. However, the person shall file a quarterly gross retail and use tax return before the twentieth day after the end of each calendar quarter.
(i) A person:
(1) who has voluntarily registered as a seller under the Streamlined Sales and Use Tax Agreement;
(2) who is not a Model 1, Model 2, or Model 3 seller (as defined in the Streamlined Sales and Use Tax Agreement); and
(3) whose liability for collections of state gross retail and use taxes under this section for the preceding calendar year as determined by the department does not exceed one thousand dollars ($1,000);
is not required to file a monthly gross retail and use tax return.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1982, P.L.49, SEC.1; P.L.70-1986, SEC.1; P.L.92-1987, SEC.2; P.L.63-1988, SEC.3; P.L.28-1997, SEC.11; P.L.185-2001, SEC.2; P.L.177-2002, SEC.10; P.L.192-2002(ss), SEC.58; P.L.153-2006, SEC.5.



CHAPTER 7. COLLECTION AND REMITTANCE OF STATE GROSS RETAIL TAX ON MOTOR FUEL

IC 6-2.5-7-1 Version a
Definitions
Note: This version of section amended by P.L.122-2006, SEC.2. See also following version of this section amended by P.L.176-2006, SEC.1.
Sec. 1. (a) The definitions in this section apply throughout this chapter:
(b) "Kerosene" has the same meaning as the definition contained in IC 16-44-2-2.
(c) "Gasoline" has the same meaning as the definition contained in IC 6-6-1.1-103.
(d) "Special fuel" has the same meaning as the definition contained in IC 6-6-2.5-22.
(e) "E85" has the meaning set forth in IC 6-6-1.1-103.
(f) "Unit" means the unit of measure, such as a gallon or a liter, by which gasoline or special fuel is sold.
(g) "Metered pump" means a stationary pump which is capable of metering the amount of gasoline or special fuel dispensed from it and which is capable of simultaneously calculating and displaying the price of the gasoline or special fuel dispensed.
(h) "Indiana gasoline tax" means the tax imposed under IC 6-6-1.1.
(i) "Indiana special fuel tax" means the tax imposed under IC 6-6-2.5.
(j) "Federal gasoline tax" means the excise tax imposed under Section 4081 of the Internal Revenue Code.
(k) "Federal special fuel tax" means the excise tax imposed under Section 4041 of the Internal Revenue Code.
(l) "Price per unit before the addition of state and federal taxes" means an amount which equals the remainder of:
(i) the total price per unit; minus
(ii) the state gross retail, Indiana gasoline or special fuel, and federal gasoline or special fuel taxes which are part of the total price per unit.
(m) "Total price per unit" means the price per unit at which gasoline or special fuel is actually sold, including the state gross retail, Indiana gasoline or special fuel, and federal gasoline or special fuel taxes which are part of the sales price.
(n) "Distributor" means a person who is the first purchaser of gasoline from a refiner, a terminal operator, or supplier, regardless of the location of the purchase.
(o) "Prepayment rate" means a rate per gallon of gasoline, rounded to the nearest one-tenth of one cent ($0.001), determined by the department by determining the product of:
(1) the statewide average retail price per gallon of gasoline, excluding the Indiana and federal gasoline taxes and the Indiana

gross retail tax; multiplied by
(2) the state gross retail tax rate; multiplied by
(3) ninety percent (90%).
(p) "Purchase or shipment" means a sale or delivery of gasoline, but does not include:
(1) an exchange transaction between refiners, terminal operators, or a refiner and terminal operator; or
(2) a delivery by pipeline, ship, or barge to a refiner or terminal operator.
(q) "Qualified distributor" means a distributor who:
(1) is a licensed distributor under IC 6-6-1.1; and
(2) holds an unrevoked permit issued under section 7 of this chapter.
(r) "Refiner" means a person who manufactures or produces gasoline by any process involving substantially more than the blending of gasoline.
(s) "Terminal operator" means a person that:
(1) stores gasoline in tanks and equipment used in receiving and storing gasoline from interstate or intrastate pipelines pending wholesale bulk reshipment; or
(2) stores gasoline at a boat terminal transfer that is a dock or tank, or equipment contiguous to a dock or tank, including equipment used in the unloading of gasoline from a ship or barge and used in transferring the gasoline to a tank pending wholesale bulk reshipment.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.1; P.L.94-1987, SEC.1; P.L.277-1993(ss), SEC.41; P.L.222-1999, SEC.1; P.L.122-2006, SEC.2.

IC 6-2.5-7-1 Version b
Definitions
Note: This version of section amended by P.L.176-2006, SEC.1. See also preceding version of this section amended by P.L.122-2006, SEC.2.
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Kerosene" has the same meaning as the definition contained in IC 16-44-2-2.
(c) "Gasoline" has the same meaning as the definition contained in IC 6-6-1.1-103.
(d) "Special fuel" has the same meaning as the definition contained in IC 6-6-2.5-22.
(e) "Unit" means the unit of measure, such as a gallon or a liter, by which gasoline or special fuel is sold.
(f) "Metered pump" means a stationary pump which is capable of metering the amount of gasoline or special fuel dispensed from it and which is capable of simultaneously calculating and displaying the price of the gasoline or special fuel dispensed.
(g) "Indiana gasoline tax" means the tax imposed under IC 6-6-1.1.     (h) "Indiana special fuel tax" means the tax imposed under IC 6-6-2.5.
(i) "Federal gasoline tax" means the excise tax imposed under Section 4081 of the Internal Revenue Code.
(j) "Federal special fuel tax" means the excise tax imposed under Section 4041 of the Internal Revenue Code.
(k) "Price per unit before the addition of state and federal taxes" means an amount which equals the remainder of:
(1) the total price per unit; minus
(2) the state gross retail, Indiana gasoline or special fuel, and federal gasoline or special fuel taxes which are part of the total price per unit.
(l) "Total price per unit" means the price per unit at which gasoline or special fuel is actually sold, including the state gross retail, Indiana gasoline or special fuel, and federal gasoline or special fuel taxes which are part of the sales price.
(m) "Distributor" means a person who is the first purchaser of gasoline from a refiner, a terminal operator, or supplier, regardless of the location of the purchase.
(n) "Prepayment rate" means a rate per gallon of gasoline determined by the department under section 14 of this chapter for use in calculating prepayment amounts of gross retail tax under section 9 of this chapter.
(o) "Purchase or shipment" means a sale or delivery of gasoline, but does not include:
(1) an exchange transaction between refiners, terminal operators, or a refiner and terminal operator; or
(2) a delivery by pipeline, ship, or barge to a refiner or terminal operator.
(p) "Qualified distributor" means a distributor who:
(1) is a licensed distributor under IC 6-6-1.1; and
(2) holds an unrevoked permit issued under section 7 of this chapter.
(q) "Refiner" means a person who manufactures or produces gasoline by any process involving substantially more than the blending of gasoline.
(r) "Terminal operator" means a person that:
(1) stores gasoline in tanks and equipment used in receiving and storing gasoline from interstate or intrastate pipelines pending wholesale bulk reshipment; or
(2) stores gasoline at a boat terminal transfer that is a dock or tank, or equipment contiguous to a dock or tank, including equipment used in the unloading of gasoline from a ship or barge and used in transferring the gasoline to a tank pending wholesale bulk reshipment.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.1; P.L.94-1987, SEC.1; P.L.277-1993(ss), SEC.41; P.L.222-1999, SEC.1; P.L.176-2006, SEC.1.

IC 6-2.5-7-2 Display of price
Sec. 2. Except as provided in section 2.5 of this chapter, a retail merchant who uses a metered pump to dispense gasoline or special fuel shall display on the pump the total price per unit of the gasoline or special fuel. Subject to the provisions of section 2.5 of this chapter, a retail merchant may not advertise the gasoline or special fuel at a price that is different than the price that he is required to display on the metered pump.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.2.

IC 6-2.5-7-2.5
Pumps designated for trucks only; requirements
Sec. 2.5. (a) A retail merchant may designate any metered pumps at a business location that dispense special fuel as being "for trucks only". To do this, a retail merchant must place on the pump a sign that states that fuel dispensed from the metered pump may only be placed in the fuel supply tanks of a truck. A sign that reads "TRUCKS ONLY" is sufficient to meet the requirements of this subsection.
(b) A retail merchant may not dispense special fuel from a metered pump that is designated for trucks only into the supply tank of a vehicle that is not a truck.
(c) A retail merchant is not required to display the total price per unit of the special fuel on a metered pump if that particular metered pump is designated for trucks only.
(d) A retail merchant may advertise special fuel at a price that does not include gross retail taxes that may be due on the sale of the special fuel only if he maintains a metered pump that is designated for trucks only. If a retail merchant advertises special fuel at a price that does not include any gross retail taxes that may be due on the sale of the special fuel, the retail merchant must display in easily read lettering above or below the advertised price the words "EXEMPT TRUCKS ONLY".
As added by P.L.81-1983, SEC.3.

IC 6-2.5-7-3
Retail merchant; calculation of tax liability; metered pump sales; gasoline; kerosene; special fuels
Sec. 3. (a) With respect to the sale of gasoline which is dispensed from a metered pump, a retail merchant shall collect, for each unit of gasoline sold, state gross retail tax in an amount equal to the product, rounded to the nearest one-tenth of one cent ($0.001), of:
(1) the price per unit before the addition of state and federal taxes; multiplied by
(2) six percent (6%).
The retail merchant shall collect the state gross retail tax prescribed in this section even if the transaction is exempt from taxation under IC 6-2.5-5.
(b) With respect to the sale of special fuel or kerosene which is

dispensed from a metered pump, unless the purchaser provides an exemption certificate in accordance with IC 6-2.5-8-8, a retail merchant shall collect, for each unit of special fuel or kerosene sold, state gross retail tax in an amount equal to the product, rounded to the nearest one-tenth of one cent ($0.001), of:
(1) the price per unit before the addition of state and federal taxes; multiplied by
(2) six percent (6%).
Unless the exemption certificate is provided, the retail merchant shall collect the state gross retail tax prescribed in this section even if the transaction is exempt from taxation under IC 6-2.5-5.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.2-1982(ss), SEC.5; P.L.81-1983, SEC.4; P.L.80-1983, SEC.2; P.L.11-1984, SEC.2; P.L.222-1999, SEC.2; P.L.192-2002(ss), SEC.63.

IC 6-2.5-7-4
Exempt transactions; refunds; procedures
Sec. 4. (a) If a sale of gasoline or special fuel is exempt from the state gross retail tax, the person who pays the tax to the retail merchant may file a claim for refund with the department. The person must file the claim on the form, in the manner, and with the supporting documentation, prescribed by the department. If a person properly files a claim for refund, the department shall refund to him the state gross retail tax collected with respect to the exempt transaction.
(b) Notwithstanding the other provisions of this section, the department may prescribe simplified procedures to make adjustments for exempt transactions.
As added by Acts 1980, P.L.52, SEC.1. Amended by P.L.81-1983, SEC.5.

IC 6-2.5-7-5
Reports; reporting period; metered pump sales; remitted tax amount; deduction of prepayment amounts; deduction of E85 retail sales credit
Sec. 5. (a) Each retail merchant who dispenses gasoline or special fuel from a metered pump shall, in the manner prescribed in IC 6-2.5-6, report to the department the following information:
(1) The total number of gallons of gasoline sold from a metered pump during the period covered by the report.
(2) The total amount of money received from the sale of gasoline described in subdivision (1) during the period covered by the report.
(3) That portion of the amount described in subdivision (2) which represents state and federal taxes imposed under this article, IC 6-6-1.1, or Section 4081 of the Internal Revenue Code.
(4) The total number of gallons of special fuel sold from a metered pump during the period covered by the report.
(5) The total amount of money received from the sale of special

fuel during the period covered by the report.
(6) That portion of the amount described in subdivision (5) that represents state and federal taxes imposed under this article, IC 6-6-2.5, or Section 4041 of the Internal Revenue Code.
(7) The total number of gallons of E85 sold from a metered pump during the period covered by the report.
(b) Concurrently with filing the report, the retail merchant shall remit the state gross retail tax in an amount which equals five and sixty-six hundredths percent (5.66%) of the gross receipts, including state gross retail taxes but excluding Indiana and federal gasoline and special fuel taxes, received by the retail merchant from the sale of the gasoline and special fuel that is covered by the report and on which the retail merchant was required to collect state gross retail tax. The retail merchant shall remit that amount regardless of the amount of state gross retail tax which he has actually collected under this chapter. However, the retail merchant is entitled to deduct and retain the amounts prescribed in subsection (c), IC 6-2.5-6-10, and IC 6-2.5-6-11.
(c) A retail merchant is entitled to deduct from the amount of state gross retail tax required to be remitted under subsection (b) the amount determined under STEP THREE of the following formula:
STEP ONE: Determine:
(A) the sum of the prepayment amounts made during the period covered by the retail merchant's report; minus
(B) the sum of prepayment amounts collected by the retail merchant, in the merchant's capacity as a qualified distributor, during the period covered by the retail merchant's report.
STEP TWO: Subject to subsection (d), for reporting periods ending before July 1, 2008, determine the product of:
(A) ten cents ($0.10); multiplied by
(B) the number of gallons of E85 sold at retail by the retail merchant during the period covered by the retail merchant's report.
STEP THREE: Add the amounts determined under STEPS ONE and TWO.
For purposes of this section, a prepayment of the gross retail tax is presumed to occur on the date on which it is invoiced.
(d) The total amount of deductions allowed under subsection (c) STEP TWO may not exceed two million dollars ($2,000,000) for all retail merchants in all reporting periods. A retail merchant is not required to apply for an allocation of deductions under subsection (c) STEP TWO. If the department determines that the sum of:
(1) the deductions that would otherwise be reported under subsection (c) STEP TWO for a reporting period; plus
(2) the total amount of deductions granted under subsection (c) STEP TWO in all preceding reporting periods;
will exceed two million dollars ($2,000,000), the department shall publish in the Indiana Register a notice that the deduction program under subsection (c) STEP TWO is terminated after the date

specified in the notice and that no additional deductions will be granted for retail transactions occurring after the date specified in the notice.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.10, SEC.2; P.L.2-1982(ss), SEC.6; P.L.81-1983, SEC.6; P.L.80-1983, SEC.3; P.L.11-1984, SEC.3; P.L.94-1987, SEC.2; P.L.277-1993(ss), SEC.42; P.L.192-2002(ss), SEC.64; P.L.122-2006, SEC.3.

IC 6-2.5-7-6
Prepayment credit; claim for refund; transfers from general fund
Sec. 6. (a) If the deduction under section 5(c) of this chapter exceeds the amount of gross retail tax required to be remitted under section 5(b) of this chapter, the retail merchant is entitled to a credit. The credit shall be used as follows:
(1) First, the credit shall be applied against gross retail and use tax liability of the retail merchant that is required to be remitted under IC 6-2.5-6.
(2) Second, any amount remaining shall be applied against the gasoline tax liability of the retail merchant, as determined under IC 6-6-1.1, excluding any liability for gasoline delivered to a taxable marine facility.
A retail merchant may file a claim for a refund instead of taking a credit or for a refund of any excess tax payment remaining after the credits allowed by this section. In addition, a retail merchant may file a claim for a refund under section 12 of this chapter.
(b) A retail merchant that is entitled to a refund under this section must file a claim for the refund on the form approved by the department and must include any supporting documentation reasonably required by the department. If a retail merchant files a completed refund claim form that includes all supporting documentation, the excess tax payment that is not refunded within ninety (90) days accrues interest as provided in IC 6-8.1-9-2.
(c) Before the fifth day of each month, the department shall determine and notify the treasurer of state of the amount of credits applied during the preceding month against the gasoline tax under this section. The treasurer of state shall transfer from the general fund:
(1) to the highway, road, and street fund, twenty-five percent (25%) of the amount set forth in the department's notice; and
(2) to the motor fuel tax fund of the motor vehicle highway account, seventy-five percent (75%) of the amount set forth in the department's notice.
As added by P.L.94-1987, SEC.3.

IC 6-2.5-7-7
Distributor permit to collect prepayment from retail merchants
Sec. 7. (a) A distributor desiring to receive gasoline within Indiana without prepaying gross retail tax must hold an uncancelled permit issued by the department to collect prepayments of gross

retail tax from retail merchants.
(b) To obtain a permit, a distributor must file with the department a sworn application containing information that the department reasonably requires.
(c) The department may refuse to issue a permit to a distributor if:
(1) the application is filed by a distributor whose permit has previously been cancelled for cause;
(2) the application is not filed in good faith, as determined by the department; or
(3) the application is filed by some person as a subterfuge for the real person in interest whose permit has previously been cancelled for cause.
(d) A permit may not be issued unless the application is accompanied by an audited and current financial statement and a license fee of one hundred dollars ($100).
(e) A permit issued under this section is not assignable and is valid only for the distributor in whose name it is issued. If there is a change in name or ownership, the distributor must apply for a new permit.
(f) The department may revoke a distributor's permit for good cause.
(g) Before being denied a permit under subsection (c) or before having a permit revoked under subsection (f), a distributor is entitled to a hearing after five (5) days written notice. At the hearing the distributor may appear in person or by counsel and present testimony.
(h) The department shall keep a record of all qualified distributors.
As added by P.L.94-1987, SEC.4.

IC 6-2.5-7-8
Distributor permittees; bond; financial statements
Sec. 8. (a) The department may require a distributor to file, concurrently with the filing of an application for a permit, a bond:
(1) in an amount of not less than two thousand dollars ($2,000) nor more than a three (3) month prepayment tax liability for the distributor, as estimated by the department;
(2) in cash or with a surety company approved by the department;
(3) upon which the distributor is the principal obligor and the state is the obligee; and
(4) conditioned upon the prompt filing of true reports and payment of all prepayment of gross retail taxes collected by the distributor, together with any penalties and interest, and upon faithful compliance with this chapter.
The department shall determine the amount of the distributor's bond, if any.
(b) If after a hearing (after at least five (5) days written notice) the department determines that the amount of a distributor's bond is insufficient, the distributor shall upon written demand of the

department file a new bond.
(c) The department may require a distributor to file a new bond with a satisfactory surety in the same form and amount if:
(1) liability upon the old bond is discharged or reduced by judgment rendered, payment made, or otherwise; or
(2) in the opinion of the department any surety on the old bond becomes unsatisfactory.
(d) If a new bond obtained under subsection (b) or (c) is unsatisfactory, the department shall cancel the permit of the distributor. If the new bond is satisfactorily furnished, the department shall release in writing the surety on the old bond from any liability accruing after the effective date of the new bond.
(e) Sixty (60) days after making a written request for release to the department, the surety of a bond furnished by a distributor is released from any liability to the state accruing on the bond. The release does not affect any liability accruing before expiration of the sixty (60) day period. The department shall promptly notify the distributor furnishing the bond that the surety has requested release. Unless the distributor obtains a new bond that meets the requirements of this section and files the new bond with the department within the sixty (60) day period, the department shall cancel the distributor's permit.
(f) The department may require a distributor to furnish audited annual financial statements to determine if any change is required in the amount of the distributor's bond.
As added by P.L.94-1987, SEC.5. Amended by P.L.71-1993, SEC.11.

IC 6-2.5-7-9
Amount of prepayment
Sec. 9. (a) Except as provided in section 13 of this chapter, at the time of purchase or shipment of gasoline from a refiner or terminal operator, a distributor who is not a qualified distributor shall prepay to the refiner or terminal operator the state gross retail tax in an amount determined under subsection (d).
(b) At the time of purchase or shipment of gasoline from a qualified distributor, a retail merchant shall prepay to the qualified distributor the state gross retail tax in an amount determined under subsection (d).
(c) If gasoline is delivered to a retail outlet for resale and the gross retail tax in the amount determined under subsection (d) has not been prepaid on the gasoline, the refiner, terminal operator, or qualified distributor making the delivery shall prepay to the department the gross retail tax in an amount determined under subsection (d). A bulk plant is not considered to be a retail outlet.
(d) The amount of tax that must be prepaid under this section equals:
(1) the prepayment rate per gallon of gasoline; multiplied by
(2) the number of invoiced gallons purchased or shipped.
(e) A purchaser or receiver of gasoline that makes a prepayment under this chapter is not subject to any liability to the state for the

amount of the prepayment.
As added by P.L.94-1987, SEC.6.

IC 6-2.5-7-10
Remitting tax receipts; reports
Sec. 10. (a) Each refiner or terminal operator and each qualified distributor that has received a prepayment of the state gross retail tax under this chapter shall remit the tax received to the department semimonthly, according to the following schedule:
(1) On or before the tenth day of each month for prepayments received after the fifteenth day and before the end of the preceding month.
(2) On or before the twenty-fifth day of each month for prepayments received after the end of the preceding month and before the sixteenth day of the month in which the prepayments are made.
(b) Before the end of each month, each refiner or terminal operator and each qualified distributor shall file a report covering the prepaid taxes received and the gallons of gasoline sold or shipped during the preceding month. The report must include the following:
(1) The number of gallons of gasoline sold or shipped during the preceding month, identifying each purchaser or receiver as required by the department.
(2) The amount of tax prepaid by each purchaser or receiver.
(3) Any other information reasonably required by the department.
As added by P.L.94-1987, SEC.7.

IC 6-2.5-7-11
Reports of distributors
Sec. 11. Each distributor that prepays the state gross retail tax under this chapter shall file a monthly report with the department. The report shall be filed no later than the last day of the month following the month that the report covers. The report must include the following:
(1) The number of gallons of gasoline purchased or received by the distributor from each refiner, terminal operator, or another distributor.
(2) The amount of state gross retail tax prepaid to each refiner, terminal operator, or distributor.
(3) The number of gallons of gasoline sold to each distributor, retail merchant, exempt purchaser, or other person and the amount of state gross retail tax collected from each distributor, retail merchant, or other person identifying the location of each distributor, retail merchant, exempt purchaser, or other person, as required by the department.
(4) Any other information reasonably required by the department.
As added by P.L.94-1987, SEC.8.
IC 6-2.5-7-12
Exempt purchasers from distributor; report; refund
Sec. 12. (a) Except as provided in subsection (b), a distributor that prepays the state gross retail tax under this chapter shall separately state the amount of tax prepaid on the invoice the distributor issues to its purchaser or recipient. The purchaser or recipient shall pay to the distributor an amount equal to the prepaid tax.
(b) A distributor that:
(1) prepays the state gross retail tax under this chapter;
(2) is a retail merchant; and
(3) sells gasoline that is exempt from the gross retail tax, as evidenced by a purchaser's exemption certificate issued by the department;
may not require the exempt purchaser to pay the gross retail taxes prepaid in the gasoline sold to the exempt purchaser. A distributor that has prepaid gross retail taxes and has not been reimbursed because the gasoline is sold to an exempt purchaser may file a claim for a refund (in addition to any claim for a refund under section 6 of this chapter), if the amount of unreimbursed prepaid gross retail taxes exceeds five hundred dollars ($500). A claim for a refund must be on the form approved by the department and include all supporting documentation reasonably required by the department. If a distributor files a completed refund claim form that includes all supporting documentation, the department shall authorize the auditor of state to issue a warrant for the refund.
As added by P.L.94-1987, SEC.9.

IC 6-2.5-7-13
Foreign distributor or distribution; reports and payments
Sec. 13. (a) If a purchase or shipment of gasoline is made to a distributor (other than a qualified distributor) outside Indiana for shipment into and subsequent sale or use by the distributor within Indiana, the distributor shall make the prepayment required by section 9 of this chapter directly to the department. The distributor shall pay the tax and submit the report according to the schedule set forth in section 10 of this chapter.
(b) If a purchase or shipment is made within Indiana for shipment and subsequent sale outside Indiana, the purchase or shipment is exempt from the prepayment requirements of section 9 of this chapter.
As added by P.L.94-1987, SEC.10.

IC 6-2.5-7-14
Prepayment rate schedule
Sec. 14. (a) Before June 10 and December 10 of each year, the department shall determine and provide to:
(1) each refiner and terminal operator and each qualified distributor known to the department to be required to collect prepayments of the state gross retail tax under this chapter; and
(2) any other person that makes a request; a notice of the prepayment rate to be used during the following six (6) month period. The department shall also have the prepayment rate published in the June and December issues of the Indiana Register.
(b) In determining the prepayment rate under this section, the department shall use the most recent retail price of gasoline available to the department.
(c) The prepayment rate per gallon of gasoline determined by the department under this section is the amount per gallon of gasoline determined under STEP FOUR of the following formula:
STEP ONE: Determine the statewide average retail price per gallon of gasoline, excluding the Indiana and federal gasoline taxes and the Indiana gross retail tax.
STEP TWO: Determine the product of the following:
(A) The STEP ONE amount.
(B) The Indiana gross retail tax rate.
(C) Ninety percent (90%).
STEP THREE: Determine the lesser of:
(A) the STEP TWO result; or
(B) the product of:
(i) the prepayment rate in effect on the day immediately preceding the day on which the prepayment rate is redetermined under this section; multiplied by
(ii) one hundred twenty-five percent (125%).
STEP FOUR: Round the STEP THREE result to the nearest one-tenth of one cent ($0.001).
As added by P.L.94-1987, SEC.11. Amended by P.L.176-2006, SEC.2.

IC 6-2.5-7-15
Penalties
Sec. 15. (a) A refiner, terminal operator, or distributor (including a qualified distributor) that fails to remit the tax or file the returns or reports required by this chapter is subject to the penalties set forth in IC 6-8.1-10.
(b) A distributor that fails to file the reports required by section 11 of this chapter is subject to the penalties set forth in IC 6-8.1-10.
As added by P.L.94-1987, SEC.12.



CHAPTER 8. REGISTRATION

IC 6-2.5-8-1 Version a
Registered retail merchant's certificate
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.



CHAPTER 9. ENFORCEMENT AND PENALTIES

IC 6-2.5-9-1
Exemption certificates; unlawful issuance or acceptance; offenses
Sec. 1. (a) A person who issues an exemption certificate, with the intention of unlawfully avoiding the payment of the state gross retail or use tax, commits a Class B misdemeanor.
(b) A person who accepts an exemption certificate with the intention of helping the issuer unlawfully avoid paying the state gross retail or use tax, commits a Class B misdemeanor.
As added by Acts 1980, P.L.52, SEC.1.



CHAPTER 10. MISCELLANEOUS

IC 6-2.5-10-1
Collected revenue; distribution and use
Sec. 1. (a) The department shall account for all state gross retail and use taxes that it collects.
(b) The department shall deposit those collections in the following manner:
(1) Fifty percent (50%) of the collections shall be paid into the property tax replacement fund established under IC 6-1.1-21.
(2) Forty-nine and one hundred ninety-two thousandths percent (49.192%) of the collections shall be paid into the state general fund.
(3) Six hundred thirty-five thousandths of one percent (0.635%) of the collections shall be paid into the public mass transportation fund established by IC 8-23-3-8.
(4) Thirty-three thousandths of one percent (0.033%) of the collections shall be deposited into the industrial rail service fund established under IC 8-3-1.7-2.
(5) Fourteen-hundredths of one percent (0.14%) of the collections shall be deposited into the commuter rail service fund established under IC 8-3-1.5-20.5.
As added by Acts 1980, P.L.52, SEC.1. Amended by Acts 1980, P.L.10, SEC.3; Acts 1982, P.L.51, SEC.1; P.L.2-1982(ss), SEC.7; P.L.16-1984, SEC.3; P.L.95-1987, SEC.1; P.L.1-1993, SEC.38; P.L.253-1999, SEC.3; P.L.192-2002(ss), SEC.65.



CHAPTER 11. SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT



CHAPTER 12. TAXING SITUS OF NONMOBILE TELECOMMUNICATIONS SERVICE

IC 6-2.5-12-1
"Air to ground radio telephone service"
Sec. 1. As used in this chapter, "air to ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-2
"Call by call basis"
Sec. 2. As used in this chapter, "call by call basis" means any method of charging for telecommunications services by which the price is measured by individual calls.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-3
"Communications channel"
Sec. 3. As used in this chapter, "communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-4
"Customer"
Sec. 4. As used in this chapter, "customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this sentence only applies for the purpose of sourcing sales of telecommunications services under this chapter. The term does not include a reseller of telecommunications service or for mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-5
"Customer channel termination point"
Sec. 5. As used in this chapter, "customer channel termination point" means the location where the customer either inputs or receives the communications.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-6
"End user"
Sec. 6. As used in this chapter, "end user" means the person who

uses the telecommunications service. In the case of an entity, "end user" means the individual who uses the service on behalf of the entity.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-7
"Home service provider"
Sec. 7. As used in this chapter, "home service provider" means the facilities based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-8
"Mobile telecommunications service"
Sec. 8. As used in this chapter, "mobile telecommunications service" means commercial mobile radio service, as defined in 47 CFR 20.3 as in effect on June 1, 1999.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-9
"Place of primary use"
Sec. 9. As used in this chapter, "place of primary use" means the street address representative of where the customer's use of the telecommunications service primarily occurs, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-10
"Post paid calling service"
Sec. 10. As used in this chapter, "post paid calling service" means the telecommunications service obtained by making a payment on a call by call basis either through the use of a credit card or payment mechanism such as a bank card, travel card, credit card, or debit card, or by charge made to a telephone number that is not associated with the origination or termination of the telecommunications service. A post paid calling service includes a telecommunications service that would be a prepaid calling service except it is not exclusively a telecommunications service.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-11
"Prepaid calling service"
Sec. 11. As used in this chapter, "prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined

units or dollars of which the number declines with use in a known amount.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-12
"Private communications service"
Sec. 12. As used in this chapter, "private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which such channel or channels are connected, and includes switching capacity, extension lines, stations, and any other associated services that are provided in connection with the use of such channel or channels.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-13
"Service address"
Sec. 13. As used in this chapter, "service address" means the following:
(1) The location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid.
(2) If the location described in subdivision (1) is not known, the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.
(3) If neither of the locations described in subdivision (1) or (2) is known, the location of the customer's place of primary use.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-14
Sourcing of telecommunications service sold call by call
Sec. 14. Except for the telecommunications services listed in section 16 of this chapter, the sale of telecommunications service sold on a call by call basis shall be sourced to:
(1) each level of taxing jurisdiction where the call originates and terminates in that jurisdiction; or
(2) each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-15
Sourcing of telecommunications service sold on other basis
Sec. 15. Except for the telecommunications services listed in section 16 of this chapter, a sale of telecommunications services sold on a basis other than a call by call basis is sourced to the customer's

place of primary use.
As added by P.L.257-2003, SEC.31.

IC 6-2.5-12-16
Sourcing of particular types of telecommunications services
Sec. 16. The sale of the following telecommunications services shall be sourced to each level of taxing jurisdiction as follows:
(1) A sale of mobile telecommunications services, other than air to ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act and IC 6-8.1-15.
(2) A sale of post paid calling service is sourced to the origination point of the telecommunications signal as first identified by either:
(A) the seller's telecommunications system; or
(B) information received by the seller from its service provider, where the system used to transport such signals is not that of the seller.
(3) A sale of prepaid calling service is sourced in the following manner:
(A) When the service is received by the purchaser at a business location of the seller, the sale is sourced to that business location.
(B) When the service is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser (or the purchaser's donee, designated as such by the purchaser) occurs, including the location indicated by instructions for delivery to the purchaser (or donee), known to the seller.
(C) When clauses (A) and (B) do not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when use of this address does not constitute bad faith.
(D) When clauses (A) through (C) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith.
(E) When clauses (A) through (D) do not apply, including the circumstance in which the seller is without sufficient information to apply the previous clauses, the location will be determined by either:
(i) the address from which tangible personal property was shipped, from which any digital good or computer software delivered electronically was first available for transmission by the seller, or from which the service was provided (disregarding for these purposes any location that

merely provided the digital transfer of the product sold); or
(ii) in the case of a sale of mobile telecommunications service that is a prepaid telecommunications service, the location associated with the mobile telephone number.
(4) A sale of a private communications service is sourced as follows:
(A) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which such customer channel termination point is located.
(B) Service where all customer termination points are located entirely within one (1) jurisdiction or level of jurisdiction is sourced in such jurisdiction in which the customer channel termination points are located.
(C) Service for segments of a channel between two (2) customer channel termination points located in different jurisdictions and which segments of channel are separately charged is sourced fifty percent (50%) in each level of jurisdiction in which the customer channel termination points are located.
(D) Service for segments of a channel located in more than one (1) jurisdiction or level of jurisdiction and which segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in such jurisdiction by the total number of customer channel termination points.
As added by P.L.257-2003, SEC.31.



CHAPTER 13. GENERAL SOURCING RULES

IC 6-2.5-13-1
Sourcing of retail sales, leases, and rentals
Sec. 1. (a) As used in this section, the terms "receive" and "receipt" mean:
(1) taking possession of tangible personal property;
(2) making first use of services; or
(3) taking possession or making first use of digital goods;
whichever comes first. The terms "receive" and "receipt" do not include possession by a shipping company on behalf of the purchaser.
(b) This section:
(1) applies regardless of the characterization of a product as tangible personal property, a digital good, or a service;
(2) applies only to the determination of a seller's obligation to pay or collect and remit a sales or use tax with respect to the seller's retail sale of a product; and
(3) does not affect the obligation of a purchaser or lessee to remit tax on the use of the product to the taxing jurisdictions of that use.
(c) This section does not apply to sales or use taxes levied on the following:
(1) The retail sale or transfer of watercraft, modular homes, manufactured homes, or mobile homes. These items must be sourced according to the requirements of this article.
(2) The retail sale, excluding lease or rental, of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment, as defined in subsection (g). The retail sale of these items shall be sourced according to the requirements of this article, and the lease or rental of these items must be sourced according to subsection (f).
(3) Telecommunications services, as set forth in IC 6-2.5-12, shall be sourced in accordance with IC 6-2.5-12.
(d) The retail sale, excluding lease or rental, of a product shall be sourced as follows:
(1) When the product is received by the purchaser at a business location of the seller, the sale is sourced to that business location.
(2) When the product is not received by the purchaser at a business location of the seller, the sale is sourced to the location where receipt by the purchaser (or the purchaser's donee, designated as such by the purchaser) occurs, including the location indicated by instructions for delivery to the purchaser (or donee), known to the seller.
(3) When subdivisions (1) and (2) do not apply, the sale is sourced to the location indicated by an address for the purchaser that is available from the business records of the seller that are maintained in the ordinary course of the seller's business when

use of this address does not constitute bad faith.
(4) When subdivisions (1), (2), and (3) do not apply, the sale is sourced to the location indicated by an address for the purchaser obtained during the consummation of the sale, including the address of a purchaser's payment instrument, if no other address is available, when use of this address does not constitute bad faith.
(5) When none of the previous rules of subdivision (1), (2), (3), or (4) apply, including the circumstance in which the seller is without sufficient information to apply the previous rules, then the location will be determined by the address from which tangible personal property was shipped, from which the digital good or the computer software delivered electronically was first available for transmission by the seller, or from which the service was provided (disregarding for these purposes any location that merely provided the digital transfer of the product sold).
(e) The lease or rental of tangible personal property, other than property identified in subsection (f) or (g), shall be sourced as follows:
(1) For a lease or rental that requires recurring periodic payments, the first periodic payment is sourced the same as a retail sale in accordance with the provisions of subsection (d). Periodic payments made subsequent to the first payment are sourced to the primary property location for each period covered by the payment. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. The property location shall not be altered by intermittent use at different locations, such as use of business property that accompanies employees on business trips and service calls.
(2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (d).
This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or an accelerated basis, or on the acquisition of property for lease.
(f) The lease or rental of motor vehicles, trailers, semitrailers, or aircraft that do not qualify as transportation equipment, as defined in subsection (g), shall be sourced as follows:
(1) For a lease or rental that requires recurring periodic payments, each periodic payment is sourced to the primary property location. The primary property location shall be as indicated by an address for the property provided by the lessee that is available to the lessor from its records maintained in the ordinary course of business, when use of this address does not constitute bad faith. This location shall not be altered by intermittent use at different locations.         (2) For a lease or rental that does not require recurring periodic payments, the payment is sourced the same as a retail sale in accordance with the provisions of subsection (d).
This subsection does not affect the imposition or computation of sales or use tax on leases or rentals based on a lump sum or accelerated basis, or on the acquisition of property for lease.
(g) The retail sale, including lease or rental, of transportation equipment shall be sourced the same as a retail sale in accordance with the provisions of subsection (d), notwithstanding the exclusion of lease or rental in subsection (d). As used in this subsection, "transportation equipment" means any of the following:
(1) Locomotives and railcars that are used for the carriage of persons or property in interstate commerce.
(2) Trucks and truck-tractors with a gross vehicle weight rating (GVWR) of ten thousand one (10,001) pounds or greater, trailers, semitrailers, or passenger buses that are:
(A) registered through the International Registration Plan; and
(B) operated under authority of a carrier authorized and certificated by the U.S. Department of Transportation or another federal authority to engage in the carriage of persons or property in interstate commerce.
(3) Aircraft that are operated by air carriers authorized and certificated by the U.S. Department of Transportation or another federal or a foreign authority to engage in the carriage of persons or property in interstate or foreign commerce.
(4) Containers designed for use on and component parts attached or secured on the items set forth in subdivisions (1) through (3).
(h) This subsection applies to retail sales of floral products that occur before January 1, 2008. Notwithstanding subsection (d), a retail sale of floral products in which a florist or floral business:
(1) takes a floral order from a purchaser; and
(2) transmits the floral order by telegraph, telephone, or other means of communication to another florist or floral business for delivery;
is sourced to the location of the florist or floral business that originally takes the floral order from the purchaser.
As added by P.L.257-2003, SEC.32. Amended by P.L.153-2006, SEC.6.

IC 6-2.5-13-2
Sourcing of purchases among multiple points of use
Sec. 2. (a) Notwithstanding section 1 of this chapter, a business purchaser that:
(1) is not a holder of a direct pay permit; and
(2) knows at the time of its purchase of a digital good, computer software delivered electronically, or a service that the digital good, computer software delivered electronically, or service will be concurrently available for use in more than one (1)

jurisdiction;
shall deliver to the seller in conjunction with its purchase a form disclosing this fact ("multiple points of use" or "MPU" exemption form).
(b) Upon receipt of the MPU exemption form, the seller is relieved of all obligation to collect, pay, or remit the applicable tax and the purchaser shall be obligated to collect, pay, or remit the applicable tax on a direct pay basis.
(c) A purchaser delivering the MPU exemption form may use any reasonable, but consistent and uniform, method of apportionment that is supported by the purchaser's business records as they exist at the time of the consummation of the sale.
(d) The MPU exemption form remains in effect for all future sales by the seller to the purchaser (except as to the subsequent sale's specific apportionment that is governed by the principle of subsection (c) and the facts existing at the time of the sale) until it is revoked in writing.
(e) A holder of a direct pay permit shall not be required to deliver a MPU exemption form to the seller. A direct pay permit holder shall follow the provisions of subsection (c) in apportioning the tax due on a digital good or a service that will be concurrently available for use in more than one (1) jurisdiction.
As added by P.L.257-2003, SEC.32.

IC 6-2.5-13-3
Sourcing of purchases of direct mail
Sec. 3. (a) Notwithstanding section 1 of this chapter, a purchaser of direct mail that is not a holder of a direct pay permit shall provide to the seller in conjunction with the purchase either a direct mail form or information to show the jurisdictions to which the direct mail is delivered to recipients.
(b) Upon receipt of the direct mail form, the seller is relieved of all obligations to collect, pay, or remit the applicable tax and the purchaser is obligated to pay or remit the applicable tax on a direct pay basis. A direct mail form remains in effect for all future sales of direct mail by the seller to the purchaser until it is revoked in writing.
(c) Upon receipt of information from the purchaser showing the jurisdictions to which the direct mail is delivered to recipients, the seller shall collect the tax according to the delivery information provided by the purchaser. In the absence of bad faith, the seller is relieved of any further obligation to collect tax on any transaction where the seller has collected tax under the delivery information provided by the purchaser.
(d) If the purchaser of direct mail does not have a direct pay permit and does not provide the seller with either a direct mail form or delivery information, as required by subsection (a), the seller shall collect the tax according to section 1(d)(5) of this chapter. Nothing in this subsection limits a purchaser's obligation for sales or use tax to any state to which the direct mail is delivered.
(e) If a purchaser of direct mail provides the seller with

documentation of direct pay authority, the purchaser shall not be required to provide a direct mail form or delivery information to the seller.
As added by P.L.257-2003, SEC.32.






ARTICLE 3. OTHER STATE INCOME TAXES

CHAPTER 1. DEFINITIONS

IC 6-3-1-1
Short title
Sec. 1. IC 6-3-1 through IC 6-3-7 shall be known and may be cited as the Adjusted Gross Income Tax Act of 1963.
(Formerly: Acts 1963(ss), c.32, s.101.) As amended by P.L.2-1988, SEC.3.



CHAPTER 2. IMPOSITION OF TAX AND DEDUCTIONS

IC 6-3-2-1
Tax rate
Sec. 1. (a) Each taxable year, a tax at the rate of three and four-tenths percent (3.4%) of adjusted gross income is imposed upon the adjusted gross income of every resident person, and on that part of the adjusted gross income derived from sources within Indiana of every nonresident person.
(b) Except as provided in section 1.5 of this chapter, each taxable year, a tax at the rate of eight and five-tenths percent (8.5%) of adjusted gross income is imposed on that part of the adjusted gross income derived from sources within Indiana of every corporation.
(Formerly: Acts 1963(ss), c.32, s.201; Acts 1973, P.L.50, SEC.1.) As amended by Acts 1979, P.L.68, SEC.1; Acts 1981, P.L.77, SEC.8; P.L.2-1982(ss), SEC.8; P.L.47-1984, SEC.4; P.L.390-1987(ss), SEC.37; P.L.192-2002(ss), SEC.70; P.L.81-2004, SEC.20.



CHAPTER 2.5. REPEALED



CHAPTER 3. CREDITS

IC 6-3-3-1
Amounts deducted and withheld
Sec. 1. The amount deducted and withheld as tax under IC 6-3-4-8, IC 6-3-4-12, and IC 6-3-4-13 during any taxable year shall be allowed as a credit to the taxpayer against the tax imposed on him by IC 6-3-2.
(Formerly: Acts 1963(ss), c.32, s.301; Acts 1965, c.233, s.15.) As amended by P.L.2-1988, SEC.8.



CHAPTER 3.1. REPEALED



CHAPTER 3.2. REPEALED



CHAPTER 3.3. REPEALED



CHAPTER 3.4. REPEALED



CHAPTER 3.5. REPEALED



CHAPTER 3.6. REPEALED



CHAPTER 3.7. REPEALED



CHAPTER 3.8. REPEALED



CHAPTER 3.9. REPEALED



CHAPTER 4. RETURNS AND REMITTANCES

IC 6-3-4-1
Who must make returns
Sec. 1. Returns with respect to taxes imposed by this act shall be made by the following:
(1) Every resident individual having for the taxable year gross income in an amount greater than the modifications provided under IC 6-3-1-3.5(a)(3) and IC 6-3-1-3.5(a)(4).
(2) Every nonresident individual having for the taxable year any gross income from sources within the state of Indiana, except for a team member (as defined in IC 6-3-2-2.7) who is covered by a composite return filed under IC 6-3-2-2.7.
(3) Every corporation having for the taxable year any gross income from sources within the state of Indiana.
(4) Every resident estate having for the taxable year any gross income from sources within the state of Indiana.
(5) Every resident trust having for the taxable year any gross income from sources within the state of Indiana.
(6) Every nonresident estate having for the taxable year any gross income from sources within the state of Indiana.
(7) Every nonresident trust having for the taxable year any gross income from sources within the state of Indiana.
(Formerly: Acts 1963(ss), c.32, s.401; Acts 1965, c.233, s.16.) As amended by Acts 1981, P.L.25, SEC.7; P.L.63-1997, SEC.3.



CHAPTER 5. RECIPROCITY

IC 6-3-5-1
Nonresidents; Indiana income
Sec. 1. The tax imposed by IC 6-3-2 on the adjusted gross income derived from sources within the state of Indiana by persons who are nonresidents of this state, shall not be payable if the laws of the state or territory of residence of such persons, at the time such adjusted gross income was earned in this state, contained a reciprocal provision by which residents of this state were exempted from taxes imposed by such state on income earned in such state.
(Formerly: Acts 1963(ss), c.32, s.501.) As amended by P.L.2-1988, SEC.12.



CHAPTER 6. PENALTIES AND ADMINISTRATION

IC 6-3-6-1 Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)



CHAPTER 7. MISCELLANEOUS

IC 6-3-7-1 Repealed
(Repealed by P.L.192-2002(ss)



CHAPTER 8. REPEALED






ARTICLE 3.1. STATE TAX LIABILITY CREDITS

CHAPTER 1. DEFINITIONS; PRIORITY OF CREDITS

IC 6-3.1-1-1
Definitions; application
Sec. 1. Except as otherwise provided in this article, the definitions contained in IC 6-3-1 apply throughout this article.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-1-2
Order of application
Sec. 2. (a) The tax credits a taxpayer is entitled to shall be applied against the taxpayer's tax liabilities in the following order:
(1) First, credits which may not be refunded to a taxpayer nor carried over and applied against any tax liability for any succeeding taxable year.
(2) Second, credits which may not be refunded to a taxpayer, but which may be carried over and applied against any tax liability for any succeeding taxable year.
(3) Third, credits which will be refunded to a taxpayer to the extent the credit exceeds the tax liability it is to be applied against.
(b) Credits described in subsection (a)(2) shall be applied against a taxpayer's tax liabilities so that the credits which may be applied to the fewest succeeding taxable years are utilized first.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-1-3
Limitation on number of credits granted; election by taxpayer
Sec. 3. A taxpayer (as defined in the following laws), pass through entity (as defined in the following laws), or shareholder, partner, or member of a pass through entity may not be granted more than one (1) tax credit under the following laws for the same project:
(1) IC 6-3.1-10 (enterprise zone investment cost credit).
(2) IC 6-3.1-11 (industrial recovery tax credit).
(3) IC 6-3.1-11.5 (military base recovery tax credit).
(4) IC 6-3.1-11.6 (military base investment cost credit).
(5) IC 6-3.1-13.5 (capital investment tax credit).
(6) IC 6-3.1-19 (community revitalization enhancement district tax credit).
(7) IC 6-3.1-24 (venture capital investment tax credit).
(8) IC 6-3.1-26 (Hoosier business investment tax credit).
If a taxpayer, pass through entity, or shareholder, partner, or member of a pass through entity has been granted more than one (1) tax credit for the same project, the taxpayer, pass through entity, or shareholder, partner, or member of a pass through entity must elect to apply only one (1) of the tax credits in the manner and form

prescribed by the department.
As added by P.L.199-2005, SEC.17.



CHAPTER 2. TEACHER SUMMER EMPLOYMENT CREDITS

IC 6-3.1-2-1
Definitions
Sec. 1. As used in this chapter, the following terms have the following meanings:
(1) "Eligible teacher" means a teacher:
(A) certified in a shortage area by the department of education established by IC 20-19-3-1; and
(B) employed under contract during the regular school term by a school corporation in a shortage area.
(2) "Qualified position" means a position that:
(A) is relevant to the teacher's education in a shortage area; and
(B) has been approved by the Indiana state board of education under section 6 of this chapter.
(3) "Regular school term" means the period, other than the school summer recess, during which a teacher is required to perform duties assigned to the teacher under a teaching contract.
(4) "School corporation" means any corporation authorized by law to establish public schools and levy taxes for their maintenance.
(5) "Shortage area" means the subject areas of mathematics and science and any other subject area designated as a shortage area by the Indiana state board of education.
(6) "State income tax liability" means a taxpayer's total income tax liability incurred under IC 6-3 and IC 6-5.5, as computed after application of credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.51-1984, SEC.1. Amended by P.L.20-1984, SEC.5; P.L.46-1992, SEC.1; P.L.192-2002(ss), SEC.84; P.L.1-2005, SEC.94; P.L.246-2005, SEC.72.

IC 6-3.1-2-2
Credit for employment of eligible teacher
Sec. 2. Subject to the limitation established in sections 4 and 5 of this chapter, a taxpayer that employs an eligible teacher in a qualified position during a school summer recess is entitled to a tax credit against his state income tax liability as provided for under section 3 of this chapter.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-2-3
Amount of credit
Sec. 3. A taxpayer is entitled to a credit for a taxable year for each eligible teacher employed under section 2 of this chapter in an amount equal to the lesser of:
(1) two thousand five hundred dollars ($2,500); or         (2) fifty percent (50%) of the amount of compensation paid to the eligible teacher by the taxpayer during the taxable year.
However, the aggregate credits that a taxpayer may receive for a particular taxable year under this chapter may not exceed the taxpayer's state income tax liability for that taxable year.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-2-4
Disallowance of credit; employer's duty
Sec. 4. (a) The department shall disallow a credit provided under this chapter with respect to employment of an eligible teacher during a school summer recess if the teacher discontinues his teaching duties for the purpose of becoming employed by the taxpayer during the regular school term that immediately follows the recess. The taxpayer shall, within thirty (30) days after the eligible teacher had discontinued his teaching duties, notify the department of that fact and pay to the department the amount of the credit previously allowed.
(b) A taxpayer that fails to notify and pay the department as prescribed in subsection (a) is liable for interest and a penalty on the amount of the credit in the amounts established in IC 6-8.1-10-1 and IC 6-8.1-10-2.1.
As added by P.L.51-1984, SEC.1. Amended by P.L.1-1991, SEC.53.

IC 6-3.1-2-5
Application of credit against taxes owed; order
Sec. 5. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against the taxpayer's adjusted gross income tax liability for the taxable year.
(b) A taxpayer that is subject to the financial institutions tax may apply the credit provided by this chapter against the taxpayer's financial institutions tax liability for the taxable year.
As added by P.L.51-1984, SEC.1. Amended by P.L.347-1989(ss), SEC.10; P.L.192-2002(ss), SEC.85.

IC 6-3.1-2-6
Qualified position certificate; applications; determination of qualified position; issuance; maximum amount of credit; aggregate amount of credits
Sec. 6. (a) A taxpayer who seeks to obtain the credit provided by this chapter must file an application for a qualified position certificate for that year with the state board of education. The board shall prescribe the form and contents of the application.
(b) Upon receipt of an application filed under subsection (a), the state board of education shall determine whether the position in question is a qualified position. The board shall also determine the amount of compensation that the taxpayer intends to pay to the eligible teacher in the qualified position during the school summer recess, or the parts of the school summer recesses that fall within the taxable year with respect to which the taxpayer is applying for a

certificate. If the board approves the application, it shall issue a qualified position certificate to the taxpayer for the taxable year. The certificate shall indicate the maximum amount of credit to which the taxpayer is entitled for the taxable year under this chapter with respect to the eligible teacher. That amount is the lesser of:
(1) two thousand five hundred dollars ($2,500); or
(2) fifty percent (50%) of the amount of compensation that the taxpayer intends to pay to the eligible teacher in the qualified position during the school summer recess, or the parts of the school summer recesses that fall within the taxable year.
The taxpayer shall attach the certificate to the income tax return that is filed for the taxable year for which the credit is claimed.
(c) The state board of education shall record the time of filing of each application for a qualified position certificate, and shall approve the applications, if they otherwise qualify, in the chronological order in which they are filed. However, the board may not approve any application in a state fiscal year if the aggregate amount of allowable credits indicated on qualified position certificates issued in the fiscal year exceeds five hundred thousand dollars ($500,000).
As added by P.L.51-1984, SEC.1. Amended by P.L.20-1984, SEC.6.

IC 6-3.1-2-7
Rules; qualified positions
Sec. 7. Notwithstanding IC 6-8.1-3-3, the state board of education shall adopt rules under IC 4-22-2 for determining which positions are qualified positions.
As added by P.L.51-1984, SEC.1. Amended by P.L.20-1984, SEC.7.



CHAPTER 3. REPEALED



CHAPTER 4. RESEARCH EXPENSE CREDITS

IC 6-3.1-4-1
Definitions
Sec. 1. As used in this chapter:
"Base amount" means base amount (as defined in Section 41(c) of the Internal Revenue Code as in effect on January 1, 2001), modified by considering only Indiana qualified research expenses and gross receipts attributable to Indiana in the calculation of the taxpayer's:
(1) fixed base percentage; and
(2) average annual gross receipts.
"Indiana qualified research expense" means qualified research expense that is incurred for research conducted in Indiana.
"Qualified research expense" means qualified research expense (as defined in Section 41(b) of the Internal Revenue Code as in effect on January 1, 2001).
"Pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
"Research expense tax credit" means a credit provided under this chapter against any tax otherwise due and payable under IC 6-3.
"Taxpayer" means an individual, a corporation, a limited liability company, a limited liability partnership, a trust, or a partnership that has any tax liability under IC 6-3 (adjusted gross income tax).
As added by P.L.51-1984, SEC.1. Amended by P.L.57-1990, SEC.1; P.L.8-1993, SEC.85; P.L.8-1996, SEC.7; P.L.192-2002(ss), SEC.86; P.L.193-2005, SEC.12.

IC 6-3.1-4-2
Amount of credit; computation
Sec. 2. (a) A taxpayer who incurs Indiana qualified research expense in a particular taxable year is entitled to a research expense tax credit for the taxable year.
(b) For Indiana qualified research expense incurred before January 1, 2008, the amount of the research expense tax credit is equal to the product of ten percent (10%) multiplied by the remainder of:
(1) the taxpayer's Indiana qualified research expenses for the taxable year; minus
(2) the taxpayer's base amount.
(c) For Indiana qualified research expense incurred after December 31, 2007, the amount of the research expense tax credit is determined under STEP FOUR of the following formula:
STEP ONE: Subtract the taxpayer's base amount from the taxpayer's Indiana qualified research expense for the taxable

year.
STEP TWO: Multiply the lesser of:
(A) one million dollars ($1,000,000); or
(B) the STEP ONE remainder;
by fifteen percent (15%).
STEP THREE: If the STEP ONE remainder exceeds one million dollars ($1,000,000), multiply the amount of that excess by ten percent (10%).
STEP FOUR: Add the STEP TWO and STEP THREE products.
As added by P.L.51-1984, SEC.1. Amended by P.L.53-1984, SEC.1; P.L.57-1990, SEC.2; P.L.192-2002(ss), SEC.87; P.L.193-2005, SEC.13.

IC 6-3.1-4-2.5
Amount of credit; alternative computation
Sec 2.5. (a) The general assembly makes the following findings pertaining to this section:
(1) The aerospace industry is adversely affected by the calculation of qualified research expense credits under this chapter, based on the Internal Revenue Code's treatment of federal defense spending trends in the 1980s.
(2) This adverse impact creates a disincentive for making qualified research expenditures in Indiana.
(3) Manufacturers of aerospace and jet propulsion equipment have been a major in-state employer of science and engineering graduates from Indiana universities.
(4) The presence of a strong aerospace manufacturing base furthers the state's interest in maintaining the viability of a United States government military installation that is used for the design, construction, maintenance, and testing of electronic devices and ordnance.
(5) The creation of an alternative qualified research expense credit promotes vital state interests.
(b) This section applies only to a taxpayer that:
(1) is primarily engaged in the production of civil and military jet propulsion systems;
(2) is certified by the Indiana economic development corporation as an aerospace advanced manufacturer;
(3) is a United States Department of Defense contractor; and
(4) maintains one (1) or more manufacturing facilities in Indiana employing at least three thousand (3,000) employees in full-time employment positions that pay on average more than four hundred percent (400%) of the hourly minimum wage under IC 22-2-2-4 or its equivalent.
(c) A taxpayer that incurs Indiana qualified research expense in a particular taxable year may elect to calculate the research expense tax credit under this section instead of under section 2 of this chapter.
(d) An election under this section applies to the taxable year for which the election is made and all succeeding taxable years unless

the election is revoked with the consent of the department. An election must be made in the manner and on the form prescribed by the department.
(e) A credit may be authorized by the Indiana economic development corporation and, if authorized, shall be equal to a percentage determined by the Indiana economic development corporation, not to exceed ten percent (10%), multiplied by:
(1) the taxpayer's Indiana qualified research expenses for the taxable year; minus
(2) fifty percent (50%) of the taxpayer's average Indiana qualified research expenses for the three (3) taxable years preceding the taxable year for which the credit is being determined.
(f) The credit amount determined in subsection (e) applies to the taxable year for which the determination is made and all succeeding taxable years unless the determination is changed by the Indiana economic development corporation. The duration of a determination made by the Indiana economic development corporation under subsection (e) shall be specified by the Indiana economic development corporation at the time of the determination.
As added by P.L.197-2005, SEC.1.

IC 6-3.1-4-3
Unused credits carried forward
Sec. 3. (a) The amount of the credit provided by this chapter that a taxpayer uses during a particular taxable year may not exceed the sum of the taxes imposed by IC 6-3 for the taxable year after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter. If the credit provided by this chapter exceeds that sum for the taxable year for which the credit is first claimed, then the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year, it is to be reduced by the amount which was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for ten (10) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.51-1984, SEC.1. Amended by P.L.57-1990, SEC.3; P.L.192-2002(ss), SEC.88; P.L.193-2005, SEC.14.

IC 6-3.1-4-4
Application of Internal Revenue Code provisions
Sec. 4. The provisions of Section 41 of the Internal Revenue Code

as in effect on January 1, 2001, and the regulations promulgated in respect to those provisions and in effect on January 1, 2001, are applicable to the interpretation and administration by the department of the credit provided by this chapter, including the allocation and pass through of the credit to various taxpayers and the transitional rules for determination of the base period.
As added by P.L.51-1984, SEC.1. Amended by P.L.57-1990, SEC.4; P.L.192-2002(ss), SEC.89.

IC 6-3.1-4-5
Qualified research expenses; determination
Sec. 5. In prescribing standards for determining which qualified research expenses are considered Indiana qualified research expenses for purposes of computing the credit provided by this chapter, the department may consider:
(1) the place where the services are performed;
(2) the residence or business location of the person or persons performing the services;
(3) the place where qualified research supplies are consumed; and
(4) other factors that the department determines are relevant for the determination.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-4-6
Federal credit expiration date inapplicable
Sec. 6. Notwithstanding Section 41 of the Internal Revenue Code, the termination date in Section 41(h) of the Internal Revenue Code does not apply to a taxpayer who is eligible for the credit under this chapter for the taxable year in which the Indiana qualified research expense is incurred.
As added by P.L.51-1984, SEC.1. Amended by P.L.53-1984, SEC.2; P.L.57-1990, SEC.5; P.L.43-1992, SEC.10; P.L.76-1993, SEC.1; P.L.19-1994, SEC.9; P.L.8-1996, SEC.8; P.L.4-2000, SEC.13; P.L.192-2002(ss), SEC.90; P.L.224-2003, SEC.191; P.L.81-2004, SEC.12.

IC 6-3.1-4-7
Pass through entity; shareholder, partner, or member
Sec. 7. (a) If a pass through entity does not have state income tax liability against which the research expense tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a research expense tax credit equal to:
(1) the research expense tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a research expense tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this

chapter. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim a credit under this chapter for the same qualified research expenses.
As added by P.L.57-1990, SEC.6. Amended by P.L.193-2005, SEC.15.



CHAPTER 5. REPEALED



CHAPTER 6. PRISON INVESTMENT CREDITS

IC 6-3.1-6-1
Definitions
Sec. 1. For the purposes of this chapter:
"Agreement" means any agreement entered into with the commissioner of the department of correction under IC 11-10-7-2.
"Pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
"Qualified property" means any machinery, tools, equipment, building, structure, or other tangible property considered qualified property under Section 38 of the Internal Revenue Code that is used as an integral part of the operation contemplated by an agreement and that is installed, used, or operated exclusively on property managed by the department of correction.
"State income tax liability" means a taxpayer's total income tax liability incurred under IC 6-3, as computed after application of credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
"Taxpayer" means any person, corporation, limited liability company, partnership, or other entity that has state tax liability. The term includes a pass through entity.
"Wages paid" includes all earnings surrendered to the department of correction under IC 11-10-7-5.
As added by P.L.51-1984, SEC.1. Amended by P.L.129-2001, SEC.5; P.L.192-2002(ss), SEC.96; P.L.246-2005, SEC.73.



CHAPTER 7. ENTERPRISE ZONE LOAN INTEREST CREDIT

IC 6-3.1-7-1
Definitions
Sec. 1. As used in this chapter:
"Enterprise zone" means an enterprise zone created under IC 5-28-15.
"Pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
"Qualified loan" means a loan made to an entity that uses the loan proceeds for:
(1) a purpose that is directly related to a business located in an enterprise zone;
(2) an improvement that increases the assessed value of real property located in an enterprise zone; or
(3) rehabilitation, repair, or improvement of a residence.
"State tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
"Taxpayer" means any person, corporation, limited liability company, partnership, or other entity that has any state tax liability. The term includes a pass through entity.
As added by P.L.51-1984, SEC.1. Amended by P.L.9-1986, SEC.7; P.L.80-1989, SEC.8; P.L.347-1989(ss), SEC.15; P.L.8-1993, SEC.87; P.L.120-1999, SEC.4; P.L.192-2002(ss), SEC.97; P.L.4-2005, SEC.51.

IC 6-3.1-7-2
Eligible taxpayers; amount of credit; pass through entities
Sec. 2. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer:
(1) receives interest on a qualified loan in that taxable year;
(2) pays the registration fee charged to zone businesses under IC 5-28-15-5;
(3) provides the assistance to urban enterprise associations required from zone businesses under IC 5-28-15-5(b); and
(4) complies with any requirements adopted by the board of the Indiana economic development corporation under IC 5-28-15 for taxpayers claiming the credit under this chapter. However, if a taxpayer is located outside of an enterprise zone, subdivision (4) does not require the taxpayer to reinvest its incentives under this section within the enterprise zone, except as provided in subdivisions (2) and (3).
(b) The amount of the credit to which a taxpayer is entitled under this section is five percent (5%) multiplied by the amount of interest received by the taxpayer during the taxable year from qualified loans.
(c) If a pass through entity is entitled to a credit under subsection (a) but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, beneficiary, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, beneficiary, or member is entitled.
The credit provided under this subsection is in addition to a tax credit to which a shareholder, partner, beneficiary, or member of a pass through entity is entitled. However, a pass through entity and an individual who is a shareholder, partner, beneficiary, or member of a pass through entity may not claim more than one (1) credit for the qualified expenditure.
As added by P.L.51-1984, SEC.1. Amended by P.L.120-1999, SEC.5; P.L.73-2000, SEC.2; P.L.4-2005, SEC.52.

IC 6-3.1-7-3
Credit carryover
Sec. 3. (a) If the amount determined under section 2(b) of this chapter for a particular taxpayer and a particular taxable year exceeds the taxpayer's state tax liability for that taxable year, then the taxpayer may carry the excess over to the immediately succeeding taxable years. Except as provided in subsection (b), the credit carryover may not be used for any taxable year that begins more than ten (10) years after the date on which the qualified loan from which the credit results is made. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) Notwithstanding subsection (a), if a loan is a qualified loan as the result of the use of the loan proceeds in a particular enterprise zone, and if the phase-out period of that enterprise zone terminates in a taxable year that succeeds the last taxable year in which a taxpayer is entitled to use credit carryover that results from that loan under subsection (a), then the taxpayer may use the credit carryover for any taxable year up to and including the taxable year in which the phase-out period of the enterprise zone terminates.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-4 Credit; allocation to state tax liability
Sec. 4. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) First, against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Second, against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Third, against the taxpayer's financial institutions tax liability (IC 6-5.5) for the taxable year.
(b) If the tax paid by the taxpayer under a tax provision listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.51-1984, SEC.1. Amended by P.L.80-1989, SEC.9; P.L.192-2002(ss), SEC.98.

IC 6-3.1-7-5
Claiming of credit on annual state tax return
Sec. 5. To receive the credit provided by this chapter, a taxpayer must claim the credit on his annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether a loan is a qualified loan.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-6
Disallowance of credit
Sec. 6. (a) If the department determines that the proceeds from a loan are used for a purpose other than the purpose stated at the time a credit was claimed under this chapter for interest on that loan, and if that stated purpose caused the department to designate the loan as a qualified loan, then the department shall disallow the credit allowed under this chapter for interest on that loan.
(b) A taxpayer shall pay to the department the amount of any credit disallowed under this section.
As added by P.L.51-1984, SEC.1.

IC 6-3.1-7-7
Tax credit report
Sec. 7. The department shall annually compile and report to the Indiana economic development corporation the following information:
(1) The number of tax credits claimed under this chapter for returns processed during the preceding state fiscal year.
(2) The total amount of the claims for tax credits described in subdivision (1).
(3) For each enterprise zone, the number and amount of the

claims for tax credits described in subdivision (1) that are attributable to loans made to businesses located in the enterprise zone.
As added by P.L.214-2005, SEC.17.



CHAPTER 8. REPEALED



CHAPTER 9. NEIGHBORHOOD ASSISTANCE CREDITS

IC 6-3.1-9-1 Version a
Definitions
Note: This version of section amended by P.L.1-2006, SEC.140. See also following version of this section amended by P.L.181-2006, SEC.44.
Sec. 1. As used in this chapter:
"Business firm" means any business entity authorized to do business in the state of Indiana that has state tax liability.
"Community services" means any type of counseling and advice, emergency assistance, medical care, recreational facilities, housing facilities, or economic development assistance to individuals, groups, or neighborhood organizations in an economically disadvantaged area.
"Crime prevention" means any activity which aids in the reduction of crime in an economically disadvantaged area.
"Economically disadvantaged area" means an enterprise zone, or any area in Indiana that is certified as an economically disadvantaged area by the Indiana housing and community development authority after consultation with the community services agency. The certification shall be made on the basis of current indices of social and economic conditions, which shall include but not be limited to the median per capita income of the area in relation to the median per capita income of the state or standard metropolitan statistical area in which the area is located.
"Education" means any type of scholastic instruction or scholarship assistance to an individual who resides in an economically disadvantaged area that enables the individual to prepare for better life opportunities.
"Enterprise zone" means an enterprise zone created under IC 5-28-15.
"Job training" means any type of instruction to an individual who resides in an economically disadvantaged area that enables the individual to acquire vocational skills so that the individual can become employable or be able to seek a higher grade of employment.
"Neighborhood assistance" means either:
(1) furnishing financial assistance, labor, material, and technical advice to aid in the physical or economic improvement of any part or all of an economically disadvantaged area; or
(2) furnishing technical advice to promote higher employment in any neighborhood in Indiana.
"Neighborhood organization" means any organization, including but not limited to a nonprofit development corporation:
(1) performing community services in an economically disadvantaged area; and
(2) holding a ruling:
(A) from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt

from income taxation under the provisions of the Internal Revenue Code; and
(B) from the department of state revenue that the organization is exempt from income taxation under IC 6-2.5-5-21.
"Person" means any individual subject to Indiana gross or adjusted gross income tax.
"State fiscal year" means a twelve (12) month period beginning on July 1 and ending on June 30.
"State tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax); and
(2) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
"Tax credit" means a deduction from any tax otherwise due and payable under IC 6-3 or IC 6-5.5.
As added by P.L.51-1984, SEC.1. Amended by P.L.21-1990, SEC.12; P.L.25-1993, SEC.10; P.L.192-2002(ss), SEC.99; P.L.4-2005, SEC.53; P.L.235-2005, SEC.95; P.L.1-2006, SEC.140.

IC 6-3.1-9-1 Version b
Definitions
Note: This version of section amended by P.L.181-2006, SEC.44. See also preceding version of this section amended by P.L.1-2006, SEC.140.
Sec. 1. (a) As used in this chapter, "authority" means the Indiana housing and community development authority established by IC 5-20-1-3.
(b) As used in this chapter, "business firm" means any business entity authorized to do business in the state of Indiana that has state tax liability.
(c) As used in this chapter, "community services" means any type of:
(1) counseling and advice;
(2) emergency assistance;
(3) medical care;
(4) recreational facilities;
(5) housing facilities; or
(6) economic development assistance;
provided to individuals, economically disadvantaged households, groups, or neighborhood organizations in an economically disadvantaged area.
(d) As used in this chapter, "crime prevention" means any activity which aids in the reduction of crime in an economically disadvantaged area or an economically disadvantaged household.
(e) As used in this chapter, "economically disadvantaged area" means an enterprise zone, or any other federally or locally designated

economically disadvantaged area in Indiana. The certification shall be made on the basis of current indices of social and economic conditions, which shall include but not be limited to the median per capita income of the area in relation to the median per capita income of the state or standard metropolitan statistical area in which the area is located.
(f) As used in this chapter, "economically disadvantaged household" means a household with an annual income that is at or below eighty percent (80%) of the area median income or any other federally designated target population.
(g) As used in this chapter, "education" means any type of scholastic instruction or scholarship assistance to an individual who resides in an economically disadvantaged area that enables the individual to prepare for better life opportunities.
(h) As used in this chapter, "enterprise zone" means an enterprise zone created under IC 5-28-15.
(i) As used in this chapter, "job training" means any type of instruction to an individual who resides in:
(1) an economically disadvantaged area; or
(2) an economically disadvantaged household;
that enables the individual to acquire vocational skills so that the individual can become employable or be able to seek a higher grade of employment.
(j) As used in this chapter, "neighborhood assistance" means either:
(1) furnishing financial assistance, labor, material, and technical advice to aid in the physical or economic improvement of any part or all of an economically disadvantaged area; or
(2) furnishing technical advice to promote higher employment in any neighborhood in Indiana.
(k) As used in this chapter, "neighborhood organization" means any organization, including but not limited to a nonprofit development corporation doing both of the following:
(1) Performing community services:
(A) in an economically disadvantaged area; or
(B) for an economically disadvantaged household.
(2) Holding a ruling:
(A) from the Internal Revenue Service of the United States Department of the Treasury that the organization is exempt from income taxation under the provisions of the Internal Revenue Code; and
(B) from the department of state revenue that the organization is exempt from income taxation under IC 6-2.5-5-21.
(l) As used in this chapter, "person" means any individual subject to Indiana gross or adjusted gross income tax.
(m) As used in this chapter, "state fiscal year" means a twelve (12) month period beginning on July 1 and ending on June 30.
(n) As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:         (1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax); and
(2) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
(o) As used in this chapter, "tax credit" means a deduction from any tax otherwise due and payable under IC 6-3 or IC 6-5.5.
As added by P.L.51-1984, SEC.1. Amended by P.L.21-1990, SEC.12; P.L.25-1993, SEC.10; P.L.192-2002(ss), SEC.99; P.L.4-2005, SEC.53; P.L.235-2005, SEC.95; P.L.181-2006, SEC.44.

IC 6-3.1-9-2 Version a
Eligible persons; proposals; approval
Note: This version of section amended by P.L.1-2006, SEC.141. See also following version of this section amended by P.L.181-2006, SEC.45.
Sec. 2. (a) A business firm or a person who contributes to a neighborhood organization or who engages in the activities of providing neighborhood assistance, job training, or education for individuals not employed by the business firm or person, or for community services or crime prevention in an economically disadvantaged area shall receive a tax credit as provided in section 3 of this chapter if the Indiana housing and community development authority approves the proposal of the business firm or person, setting forth the program to be conducted, the area selected, the estimated amount to be invested in the program, and the plans for implementing the program.
(b) The Indiana housing and community development authority, after consultation with the community services agency and the commissioner of revenue, may adopt rules for the approval or disapproval of these proposals.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.54; P.L.235-2005, SEC.96; P.L.1-2006, SEC.141.

IC 6-3.1-9-2 Version b
Eligible persons; proposals; approval
Note: This version of section amended by P.L.181-2006, SEC.45. See also preceding version of this section amended by P.L.1-2006, SEC.141.
Sec. 2. (a) A business firm or a person who contributes to a neighborhood organization that engages in the activities of providing neighborhood assistance, job training or education for individuals not employed by the business firm or person, or for community services or crime prevention in an economically disadvantaged area shall receive a tax credit as provided in section 3 of this chapter if the authority approves the proposal of the business firm or person, setting forth the program to be conducted, the area selected, the estimated amount to be invested in the program, and the plans for implementing the program.     (b) The authority, after consultation with the community services agency and the commissioner of revenue, may adopt rules for the approval or disapproval of these proposals.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.54; P.L.235-2005, SEC.96; P.L.181-2006, SEC.45.

IC 6-3.1-9-3
Amount of credit; application; pass through entities; shareholders or partners of firms without tax liability
Sec. 3. (a) Subject to the limitations provided in subsection (b) and sections 4, 5, and 6 of this chapter, the department shall grant a tax credit against any state tax liability due equal to fifty percent (50%) of the amount invested by a business firm or person in a program the proposal for which was approved under section 2 of this chapter.
(b) The credit provided by this chapter shall only be applied against any state tax liability owed by the taxpayer after the application of any credits, which under IC 6-3.1-1-2 must be applied before the credit provided by this chapter. In addition, the tax credit which a taxpayer receives under this chapter may not exceed twenty-five thousand dollars ($25,000) for any taxable year of the taxpayer.
(c) If a business firm that is:
(1) exempt from adjusted gross income tax (IC 6-3-1 through IC 6-3-7) under IC 6-3-2-2.8(2); or
(2) a partnership;
does not have any tax liability against which the credit provided by this section may be applied, a shareholder or a partner of the business firm is entitled to a credit against the shareholder's or the partner's liability under the adjusted gross income tax.
(d) The amount of the credit provided by this section is equal to:
(1) the tax credit determined for the business firm for the taxable year under subsection (a); multiplied by
(2) the percentage of the business firm's distributive income to which the shareholder or the partner is entitled.
The credit provided by this section is in addition to any credit to which a shareholder or partner is otherwise entitled under this chapter. However, a business firm and a shareholder or partner of that business firm may not claim a credit under this chapter for the same investment.
As added by P.L.51-1984, SEC.1. Amended by P.L.25-1993, SEC.11; P.L.1-1994, SEC.29; P.L.192-2002(ss), SEC.100.

IC 6-3.1-9-4 Version a
Application for credit; form; contents; priority; notification of credit allowable; filing of statement; disallowance
Note: This version of section amended by P.L.1-2006, SEC.142. See also following version of this section amended by P.L.181-2006, SEC.46.
Sec. 4. (a) Any business firm or person which desires to claim a

tax credit as provided in this chapter shall file with the department, in the form that the department may prescribe, an application stating the amount of the contribution or investment which it proposes to make which would qualify for a tax credit, and the amount sought to be claimed as a credit. The application shall include a certificate evidencing approval of the contribution or program by the Indiana housing and community development authority.
(b) The Indiana housing and community development authority shall give priority in issuing certificates to applicants whose contributions or programs directly benefit enterprise zones.
(c) The department shall promptly notify an applicant whether, or the extent to which, the tax credit is allowable in the state fiscal year in which the application is filed, as provided in section 5 of this chapter. If the credit is allowable in that state fiscal year, the applicant shall within thirty (30) days after receipt of the notice file with the department of state revenue a statement, in the form and accompanied by the proof of payment as the department may prescribe, setting forth that the amount to be claimed as a credit under this chapter has been paid to an organization for an approved program or purpose, or permanently set aside in a special account to be used solely for an approved program or purpose.
(d) The department may disallow any credit claimed under this chapter for which the statement or proof of payment is not filed within the thirty (30) day period.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.55; P.L.235-2005, SEC.97; P.L.1-2006, SEC.142.

IC 6-3.1-9-4 Version b
Application for credit; form; contents; priority; notification of credit allowable; filing of statement; disallowance
Note: This version of section amended by P.L.181-2006, SEC.46. See also preceding version of this section amended by P.L.1-2006, SEC.142.
Sec. 4. (a) Any business firm or person which desires to claim a tax credit as provided in this chapter shall file with the department, in the form that the department may prescribe, an application stating the amount of the contribution or investment which it proposes to make which would qualify for a tax credit, and the amount sought to be claimed as a credit. The application shall include a certificate evidencing approval of the contribution or program by the authority.
(b) The authority shall give priority in issuing certificates to applicants whose contributions or programs directly benefit enterprise zones.
(c) The department shall promptly notify an applicant whether, or the extent to which, the tax credit is allowable in the state fiscal year in which the application is filed, as provided in section 5 of this chapter. If the credit is allowable in that state fiscal year, the applicant shall within thirty (30) days after receipt of the notice file with the department of state revenue a statement, in the form and accompanied by the proof of payment as the department may

prescribe, setting forth that the amount to be claimed as a credit under this chapter has been paid to an organization for an approved program or purpose, or permanently set aside in a special account to be used solely for an approved program or purpose.
(d) The department may disallow any credit claimed under this chapter for which the statement or proof of payment is not filed within the thirty (30) day period.
As added by P.L.51-1984, SEC.1. Amended by P.L.4-2005, SEC.55; P.L.235-2005, SEC.97; P.L.181-2006, SEC.46.

IC 6-3.1-9-5
Limitation on tax credits; approval of applications; failure to file statement of proof of payment
Sec. 5. (a) The amount of tax credits allowed under this chapter may not exceed two million five hundred thousand dollars ($2,500,000) in the state fiscal year beginning July 1, 1997, and ending June 30, 1998, and each state fiscal year thereafter.
(b) The department shall record the time of filing of each application for allowance of a credit required under section 4 of this chapter and shall approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year.
(c) When the total credits approved under this section equal the maximum amount allowable in any state fiscal year, no application thereafter filed for that same fiscal year shall be approved. However, if any applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 4 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.51-1984, SEC.1. Amended by P.L.95-1995, SEC.1; P.L.64-1997, SEC.1.

IC 6-3.1-9-6
Allowable years of credit
Sec. 6. A tax credit shall be allowable under this chapter only for the taxable year of the taxpayer in which the contribution qualifying for the credit is paid or permanently set aside in a special account for the approved program or purpose.
As added by P.L.51-1984, SEC.1.



CHAPTER 10. ENTERPRISE ZONE INVESTMENT COST CREDIT

IC 6-3.1-10-1
"Enterprise zone" defined
Sec. 1. As used in this chapter, "enterprise zone" means an enterprise zone created under IC 5-28-15.
As added by P.L.9-1986, SEC.8. Amended by P.L.4-2005, SEC.56.

IC 6-3.1-10-1.7
"Pass through entity" defined
Sec. 1.7. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.57-1996, SEC.1.

IC 6-3.1-10-2
"Qualified investment" defined
Sec. 2. As used in this chapter, "qualified investment" means the purchase of an ownership interest in a business located in an enterprise zone if the purchase is approved by the Indiana economic development corporation under section 8 of this chapter.
As added by P.L.9-1986, SEC.8. Amended by P.L.379-1987(ss), SEC.8; P.L.4-2005, SEC.57.

IC 6-3.1-10-2.5
"SIC Manual" defined
Sec. 2.5. As used in this chapter, "SIC Manual" refers to the current edition of the Standard Industrial Classification Manual of the United States Office of Management and Budget.
As added by P.L.379-1987(ss), SEC.9. Amended by P.L.24-1995, SEC.23.

IC 6-3.1-10-3
"State tax liability" defined
Sec. 3. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-4
"Taxpayer" defined
Sec. 4. (a) As used in this chapter, "taxpayer" means any individual that has any state tax liability.
(b) Notwithstanding subsection (a), for a credit for a qualified

investment in a business located in an enterprise zone in a county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000), "taxpayer" includes a pass through entity.
As added by P.L.9-1986, SEC.8. Amended by P.L.24-1995, SEC.24; P.L.57-1996, SEC.2; P.L.170-2002, SEC.23.

IC 6-3.1-10-5
"Transfer ownership" defined
Sec. 5. As used in this chapter, "transfer ownership" means to purchase existing investment in a business, including real property, improvements to real property, or equipment.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-6
Credit for qualified investment; amount
Sec. 6. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is the percentage determined under section 8 of this chapter multiplied by the price of the qualified investment made by the taxpayer during the taxable year.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-6.5
Pass through entity; credit
Sec. 6.5. (a) If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
As added by P.L.57-1996, SEC.3.

IC 6-3.1-10-7
Carryover of excess credit
Sec. 7. (a) If the amount determined under section 6(b) of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit

carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.9-1986, SEC.8.

IC 6-3.1-10-8
Qualifying for credit; request for determination; findings; certification of credit percentage; application of credit on transfer of ownership
Sec. 8. (a) To be entitled to a credit, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether a purchase of an ownership interest in a business located in an enterprise zone is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before a purchase is made.
(b) The Indiana economic development corporation shall find that a purchase is a qualified investment if:
(1) the business is viable;
(2) the business has not been disqualified from enterprise zone incentives or benefits under IC 5-28-15;
(3) the taxpayer has a legitimate purpose for purchase of the ownership interest;
(4) the purchase would not be made unless a credit is allowed under this chapter; and
(5) the purchase is critical to the commencement, enhancement, or expansion of business operations in the zone and will not merely transfer ownership, and the purchase proceeds will be used only in business operations in the enterprise zone.
The Indiana economic development corporation may delay making a finding under this subsection if, at the time the request is filed under subsection (a), an urban enterprise zone association has made a recommendation that the business be disqualified from enterprise zone incentives or benefits under IC 5-28-15 and the board of the Indiana economic development corporation has not acted on that request. The delay by the Indiana economic development corporation may not last for more than sixty (60) days.
(c) If the Indiana economic development corporation finds that a purchase is a qualified investment, the department shall certify the percentage credit to be allowed under this chapter based upon the following:
(1) A percentage credit of ten percent (10%) may be allowed based upon the need of the business for equity financing, as demonstrated by the inability of the business to obtain debt financing.
(2) A percentage credit of two percent (2%) may be allowed for business operations in the retail, professional, or warehouse/distribution codes of the SIC Manual.
(3) A percentage credit of five percent (5%) may be allowed for

business operations in the manufacturing codes of the SIC Manual.
(4) A percentage credit of five percent (5%) may be allowed for high technology business operations (as defined in IC 5-28-15-1).
(5) A percentage credit may be allowed for jobs created during the twelve (12) month period following the purchase of an ownership interest in the zone business, as determined under the following table:
JOBS CREATED    PERCENTAGE
Less than 11 jobs    1%
11 to 25 jobs    2%
26 to 40 jobs    3%
41 to 75 jobs    4%
More than 75 jobs    5%
(6) A percentage credit of five percent (5%) may be allowed if fifty percent (50%) or more of the jobs created in the twelve (12) month period following the purchase of an ownership interest in the zone business will be reserved for zone residents.
(7) A percentage credit may be allowed for investments made in real or depreciable personal property, as determined under the following table:
AMOUNT OF INVESTMENT    PERCENTAGE
Less than $25,001    1%
$25,001 to $50,000    2%
$50,001 to $100,000    3%
$100,001 to $200,000    4%
More than $200,000    5%
The total percentage credit may not exceed thirty percent (30%).
(d) If all or a part of a purchaser's intent is to transfer ownership, the tax credit shall be applied only to that part of the investment that relates directly to the enhancement or expansion of business operations at the zone location.
As added by P.L.9-1986, SEC.8. Amended by P.L.379-1987(ss), SEC.10; P.L.289-2001, SEC.13; P.L.4-2005, SEC.58.

IC 6-3.1-10-9
Claiming credit
Sec. 9. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the percentage credit by the Indiana economic development corporation and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment cost is a qualified investment cost.
As added by P.L.9-1986, SEC.8. Amended by P.L.4-2005, SEC.59.



CHAPTER 11. INDUSTRIAL RECOVERY TAX CREDIT

IC 6-3.1-11-1
"Applicable percentage" defined
Sec. 1. As used in this chapter, "applicable percentage" means the percentage determined as follows:
(1) If a plant that is located on an industrial recovery site was placed in service at least twenty (20) years ago but less than thirty (30) years ago, the applicable percentage is fifteen percent (15%).
(2) If a plant that is located on an industrial recovery site was placed in service at least thirty (30) years ago but less than forty (40) years ago, the applicable percentage is twenty percent (20%).
(3) If a plant that is located on an industrial recovery site was placed in service at least forty (40) years ago, the applicable percentage is twenty-five percent (25%).
The time that has expired since a plant was placed in service shall be determined as of the date that an application is filed with the board for designation of the location as an industrial recovery site under this chapter.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-2
"Board" defined
Sec. 2. As used in this chapter, "board" means the board of the Indiana economic development corporation created under IC 5-28-4.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.4-2005, SEC.60.

IC 6-3.1-11-3
"Executive" defined
Sec. 3. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-4
"Floor space" defined
Sec. 4. As used in this chapter, "floor space" means the usable interior floor space of a building.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-5
"Industrial recovery site" defined
Sec. 5. As used in this chapter, "industrial recovery site" means an industrial recovery site designated under this chapter.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-6 "Legislative body" defined
Sec. 6. As used in this chapter, "legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-7
"Municipality" defined
Sec. 7. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-8
"Placed in service" defined
Sec. 8. As used in this chapter, "placed in service" means that property is placed in a condition or state of readiness and availability for a specifically assigned function. In the case of a plant comprised of a complex of buildings, the entire plant shall be considered to have been placed in service as of the date that a building was placed in service if the building has floor space that, when aggregated with the floor space of all buildings in the complex placed in service on earlier dates, exceeds fifty percent (50%) of the total floor space of all buildings in the complex.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-9
"Plant" defined
Sec. 9. As used in this chapter, "plant" means a building or complex of buildings used, or designed and constructed for use, in production, manufacturing, fabrication, assembly, processing, refining, finishing, or warehousing of tangible personal property, whether the tangible personal property is or was for sale to third parties or for use by the owner in the owner's business.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-10
"Qualified investment" defined
Sec. 10. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures for rehabilitation of property located within an industrial recovery site under a plan contained in an application approved by the board under section 18 of this chapter. An expenditure for purposes or by persons not covered by such a plan may not be a qualified investment.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-11
"Rehabilitation" defined
Sec. 11. As used in this chapter, "rehabilitation" means the remodeling, repair, or betterment of real property in any manner or any enlargement or extension of real property.
As added by P.L.379-1987(ss), SEC.11.
IC 6-3.1-11-12
"State tax liability" defined
Sec. 12. As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.80-1989, SEC.10; P.L.347-1989(ss), SEC.16; P.L.192-2002(ss), SEC.101.

IC 6-3.1-11-13
"Taxpayer" defined
Sec. 13. As used in this chapter, "taxpayer" means any person, corporation, limited liability company, partnership, or other entity that has any state tax liability and that is the owner or developer of an industrial recovery site. The term includes a lessee that is assigned some part of a credit under section 16(c) of this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.8-1993, SEC.89; P.L.8-1996, SEC.9.

IC 6-3.1-11-14
"Vacant" defined
Sec. 14. As used in this chapter, "vacant" means with respect to a plant that at least seventy-five percent (75%) of the plant placed in service is not used to carry on production, manufacturing, assembly, processing, refining, finishing, or warehousing of tangible personal property.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-15
"Vacant industrial facility" defined
Sec. 15. As used in this chapter, "vacant industrial facility" means a tract of land on which there is located a plant that:
(1) has at least two hundred fifty thousand (250,000) square feet of floor space;
(2) was placed in service at least twenty (20) years ago; and
(3) has been vacant for two (2) or more years, unless the tract and the plant are owned by a municipality or a county, in which case the two (2) year requirement does not apply.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.26-2004, SEC.1.

IC 6-3.1-11-16
Credit for qualified investment; computation of amount; assignment of credit
Sec. 16. (a) Subject to section 21 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a

taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by the applicable percentage.
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of the industrial recovery site. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department of revenue. The taxpayer shall not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.8-1996, SEC.10.

IC 6-3.1-11-17
Carryover of excess credit; carryback or refund of unused credit barred
Sec. 17. (a) If the amount determined under section 16(b) of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-18
Designation of vacant industrial facility as an industrial recovery site; application; requisites; procedures
Sec. 18. (a) After approval by ordinance or resolution of the legislative body, the executive of any municipality may submit an application to the board requesting that a vacant industrial facility within the municipality be designated as an industrial recovery site. After approval by resolution of the legislative body, the executive of any county may submit an application to the board requesting that a vacant industrial facility within the county, but not within any municipality, be designated as an industrial recovery site. In addition to any other information required by the board, the application shall include a description of the plan proposed by the municipality or county for development and use of the vacant industrial facility.
(b) If the property described in the application submitted to the board meets the definition of a vacant industrial facility as of the date of filing of the application, the board shall:
(1) evaluate the application;
(2) arrive at a decision based on the factors set forth in section

19 of this chapter; and
(3) either designate the property as an industrial recovery site or reject the application.
(c) If the board determines that:
(1) a substantial reduction or cessation of operations at a facility in Indiana after January 1, 1987, has created a vacant industrial facility; and
(2) the operations formerly located at that facility have been relocated to a specific site or sites outside the United States;
the facility may be designated as an industrial recovery site only if it has been donated or sold to the municipality. Such a facility may be designated as an industrial recovery site whether it is owned by the municipality or by a taxpayer who acquired it from the municipality after the donation or sale.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-19
Evaluation of applications; factors considered
Sec. 19. The board shall consider the following factors in evaluating applications filed under this chapter:
(1) The level of distress in the surrounding community caused by the loss of jobs at the vacant industrial facility.
(2) The desirability of the intended use of the vacant industrial facility under the plan proposed by the municipality or county and the likelihood that the implementation of the plan will improve the economic and employment conditions in the surrounding community.
(3) Evidence of support for the designation by residents, businesses, and private organizations in the surrounding community.
(4) Evidence of a commitment by private or governmental entities to provide financial assistance in implementing the plan proposed by the municipality or county, including the application of IC 36-7-12, IC 36-7-13, IC 36-7-14, or IC 36-7-15.1 to assist in the financing of improvements or redevelopment activities benefiting the vacant industrial facility.
(5) Evidence of efforts by the municipality or county to implement the proposed plan without additional financial assistance from the state.
(6) Whether the industrial recovery site is within an economic revitalization area designated under IC 6-1.1-12.1.
(7) Whether action has been taken by the metropolitan development commission or the legislative body of the municipality or county having jurisdiction over the proposed industrial recovery site to make the property tax credit under IC 6-1.1-20.7 available to persons owning inventory located within the industrial recovery site and meeting the other conditions established by IC 6-1.1-20.7.
As added by P.L.379-1987(ss), SEC.11.
IC 6-3.1-11-20
Contingent conditions upon designation; revocation of approval for failure to comply
Sec. 20. The board may provide that the industrial recovery site designation is contingent on the development and use of the vacant industrial facility in substantial compliance with the plan described in the application submitted under section 18 of this chapter. The board may revoke its approval of an industrial recovery site designation for failure to comply with these conditions.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-21
Disqualification to claim credit due to substantial reduction or cessation of operations in Indiana; determination
Sec. 21. A taxpayer is not entitled to claim the credit provided by this chapter to the extent that it substantially reduces or ceases its operations in Indiana in order to relocate them within the industrial recovery site. A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations shall apply to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years. Determinations under this section shall be made by the board.
As added by P.L.379-1987(ss), SEC.11.

IC 6-3.1-11-22
Application of credit against taxes owed; order; computation
Sec. 22. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) Against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Against the taxpayer's financial institutions tax (IC 6-5.5) for the taxable year.
(b) Whenever the tax paid by the taxpayer under any of the tax provisions listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.379-1987(ss), SEC.11. Amended by P.L.80-1989, SEC.11; P.L.347-1989(ss), SEC.17; P.L.1-1990, SEC.79; P.L.192-2002(ss), SEC.102; P.L.1-2003, SEC.37.

IC 6-3.1-11-23
Claiming of credit on annual tax return; certification; required information
Sec. 23. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or

returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the board stating the percentage of credit allowable under this chapter and all other information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.379-1987(ss), SEC.11.



CHAPTER 11.5. MILITARY BASE RECOVERY TAX CREDIT

IC 6-3.1-11.5-1
"Applicable percentage" defined
Sec. 1. As used in this chapter, "applicable percentage" means the percentage determined as follows:
(1) If a building that is located on a military base recovery site was placed in service at least twenty (20) years ago but less than thirty (30) years ago, the applicable percentage is fifteen percent (15%).
(2) If a building that is located on a military base recovery site was placed in service at least thirty (30) years ago but less than forty (40) years ago, the applicable percentage is twenty percent (20%).
(3) If a building that is located on a military base recovery site was placed in service at least forty (40) years ago, the applicable percentage is twenty-five percent (25%).
The time that has expired since a building was placed in service shall be determined as of the date that an application is filed with the board for designation of the location as a military base recovery site under this chapter.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of the Indiana economic development corporation created under IC 5-28-4.
As added by P.L.125-1998, SEC.2. Amended by P.L.4-2005, SEC.61.

IC 6-3.1-11.5-3
"Executive" defined
Sec. 3. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-4
"Facility" defined
Sec. 4. As used in this chapter, "facility" means a building that:
(1) is used, or designed and constructed for use, for training, housing, supplying, military readiness or other military activities, or for the support of military activities, military personnel and their dependents, including retired or reserve military personnel; and
(2) has a minimum floor space of:
(A) twenty thousand (20,000) square feet, if the facility is located in an economic development area established under IC 36-7-14.5-12.5; or
(B) one hundred thousand (100,000) square feet, if the facility is located in a military base reuse area established

under IC 36-7-30.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-5
"Floor space" defined
Sec. 5. As used in this chapter, "floor space" means the usable interior floor space of a building.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-6
"Legislative body" defined
Sec. 6. As used in this chapter, "legislative body" has the meaning set forth in IC 36-1-2-9.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-7
"Military base recovery site" defined
Sec. 7. As used in this chapter, "military base recovery site" means a military base recovery site designated under this chapter.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-8
"Municipality" defined
Sec. 8. As used in this chapter, "municipality" has the meaning set forth in IC 36-1-2-11.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-8.5
"Pass through entity" defined
Sec. 8.5. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-9
"Placed in service" defined
Sec. 9. As used in this chapter, "placed in service" means that property is placed in a condition or state of readiness and availability for a specifically assigned function.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-10
"Qualified investment" defined
Sec. 10. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures after December 31, 1997, for rehabilitation of property located within a military base recovery site under a plan contained in an application approved by the board under

section 20 of this chapter. An expenditure for purposes or by persons not covered by such a plan is not a qualified investment.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-11
"Redevelopment authority" defined
Sec. 11. As used in this chapter, "redevelopment authority" means a redevelopment authority established under IC 36-7-14.5-12.5.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-12
"Rehabilitation" defined
Sec. 12. As used in this chapter, "rehabilitation" means the remodeling, repair, or betterment of real property in any manner or any enlargement or extension of real property.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-13
"Reuse authority" defined
Sec. 13. As used in this chapter, "reuse authority" refers to a military base reuse authority established under IC 36-7-30.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-14
"State tax liability" defined
Sec. 14. As used in this chapter, "state tax liability" means the taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.125-1998, SEC.2. Amended by P.L.192-2002(ss), SEC.103.

IC 6-3.1-11.5-15
"Taxpayer" defined
Sec. 15. As used in this chapter, "taxpayer" means an individual, corporation, limited liability company, partnership, or other entity that has any state tax liability and that is the owner or developer of a military base recovery site. The term includes a lessee that is assigned some part of a credit under section 18(c) of this chapter.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-16
"Vacant" defined
Sec. 16. As used in this chapter, "vacant" means, with respect to a building, that at least seventy-five percent (75%) of the building placed in service is not used for training, housing, supplying, military

readiness, or other military activities, or for the support of military activities, military personnel, and their dependents, including retired or reserve military personnel.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-17
"Vacant military base facility" defined
Sec. 17. As used in this chapter, "vacant military base facility" means a facility that:
(1) is located in:
(A) the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c)); or
(B) a military base reuse area established under IC 36-7-30;
(2) was placed in service at least twenty (20) years ago; and
(3) has been vacant for two (2) or more years.
However, subdivision (3) does not apply to a facility that is owned by a municipality, a county, a military base reuse authority, or a redevelopment authority.
As added by P.L.125-1998, SEC.2. Amended by P.L.190-2005, SEC.3.

IC 6-3.1-11.5-18
Entitlement to credit; amount; assignment
Sec. 18. (a) Subject to section 23 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by the applicable percentage.
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of the military base recovery site. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department of state revenue. The taxpayer shall not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-19
Credit carryover; carryback or refund unavailable
Sec. 19. (a) If the amount determined under section 18(b) of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the

carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-20
Application requesting designation as military base recovery site
Sec. 20. (a) After approval by ordinance or resolution of the legislative body, the executive of a municipality may submit an application to the board requesting that a vacant military base facility within the municipality be designated as a military base recovery site.
(b) After approval by resolution of the legislative body, the executive of a county may submit an application to the board requesting that a vacant military base facility within the county, but not within any municipality, be designated as a military base recovery site.
(c) In addition to any other information required by the board, an application submitted under this section must include:
(1) a description of the plan proposed for development and use of the vacant military base facility; and
(2) the maximum amount of qualified investment for which a credit will be available under this chapter.
(d) If the property described in the application submitted to the board meets the definition of a vacant military base facility as of the date of filing of the application, the board shall:
(1) evaluate the application;
(2) arrive at a decision based on the factors set forth in section 21 of this chapter; and
(3) either designate the property as a military base recovery site or reject the application.
(e) If the board determines that a substantial reduction or cessation of operations at a military base in Indiana after January 1, 1987, has created a vacant military base facility, the facility may be designated as a military base recovery site only if it has been donated or sold to a municipality, a county, a reuse authority, or a redevelopment authority. Such a facility may be designated as a military base recovery site, whether it is owned by the municipality, a county, a reuse authority, or a redevelopment authority or by a taxpayer who acquired it from the municipality, a county, a reuse authority, or a redevelopment authority after the donation or sale.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-21
Factors in evaluating applications
Sec. 21. The board shall consider the following factors in evaluating applications filed under this chapter:
(1) The level of distress in the surrounding community caused by the loss of jobs at the vacant military base facility.         (2) The desirability of the intended use of the vacant military base facility under the plan proposed for the development and use of the vacant military base facility and the likelihood that the implementation of the plan will improve the economic and employment conditions in the surrounding community.
(3) Evidence of support for the designation by residents, businesses, and private organizations in the surrounding community.
(4) Evidence of a commitment by private or governmental entities to provide financial assistance in implementing the plan for the development and use of the vacant military base facility, including the application of IC 36-7-12, IC 36-7-13, IC 36-7-14, IC 36-7-14.5, IC 36-7-15.1, or IC 36-7-30 to assist in the financing of improvements or redevelopment activities benefiting the vacant military base facility.
(5) Evidence of efforts to implement the proposed plan without additional financial assistance from the state.
(6) Whether the proposed military base recovery site is within an economic revitalization area designated under IC 6-1.1-12.1.
(7) Whether action has been taken by the legislative body of the municipality or county having jurisdiction over the proposed military base recovery site to establish an enterprise zone under IC 5-28-15-11.
As added by P.L.125-1998, SEC.2. Amended by P.L.4-2005, SEC.62.

IC 6-3.1-11.5-22
Designation may be made contingent on development and use in compliance with plan
Sec. 22. The board may provide that the military base recovery site designation is contingent on the development and use of the vacant military base facility in substantial compliance with the plan described in the application submitted under section 20 of this chapter. The board may revoke its approval of a military base recovery site designation for failure to comply with these conditions.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-23
Ineligibility for credit to extent of reduction or cessation of operations in Indiana
Sec. 23. A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer substantially reduces or ceases its operations in Indiana in order to relocate its operations within the military base recovery site. A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years. Determinations under this section shall be made by the board.
As added by P.L.125-1998, SEC.2.
IC 6-3.1-11.5-24
Priority of application of credit against other taxes owed
Sec. 24. (a) A credit to which a taxpayer is entitled under this chapter shall be applied against taxes owed by the taxpayer in the following order:
(1) Against the taxpayer's adjusted gross income tax liability (IC 6-3-1 through IC 6-3-7) for the taxable year.
(2) Against the taxpayer's insurance premiums tax liability (IC 27-1-18-2) for the taxable year.
(3) Against the taxpayer's financial institutions tax (IC 6-5.5) for the taxable year.
(b) Whenever the tax paid by the taxpayer under any of the tax provisions listed in subsection (a) is a credit against the liability or a deduction in determining the tax base under another Indiana tax provision, the credit or deduction shall be computed without regard to the credit to which a taxpayer is entitled under this chapter.
As added by P.L.125-1998, SEC.2. Amended by P.L.192-2002(ss), SEC.104.

IC 6-3.1-11.5-25
Method of claiming credit; submission of information
Sec. 25. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the board stating the percentage of credit allowable under this chapter and all other information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.125-1998, SEC.2.

IC 6-3.1-11.5-26
Pass through entities entitled to credit; use by shareholder,
partner, or member
Sec. 26. (a) If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a credit equal to:
(1) the credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributable income to which the individual is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment. As added by P.L.125-1998, SEC.2.



CHAPTER 11.6. MILITARY BASE INVESTMENT COST CREDIT

IC 6-3.1-11.6-1
"NAICS Manual"
Sec. 1. As used in this chapter, "NAICS Manual" refers to the current edition of the North American Industry Classification System Manual - United States published by the National Technical Information Service of the United States Department of Commerce.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-2
"Qualified area"
Sec. 2. As used in this chapter, "qualified area" means:
(1) a military base (as defined in IC 36-7-30-1(c));
(2) a military base reuse area established under IC 36-7-30;
(3) the part of an economic development area established under IC 36-7-14.5-12.5 that is or formerly was a military base (as defined in IC 36-7-30-1(c));
(4) a military base recovery site designated under IC 6-3.1-11.5; or
(5) a qualified military base enhancement area established under IC 36-7-34.
As added by P.L.81-2004, SEC.22. Amended by P.L.190-2005, SEC.4; P.L.203-2005, SEC.5.

IC 6-3.1-11.6-3
"Pass through entity"
Sec. 3. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-4
"Qualified investment"
Sec. 4. As used in this chapter, "qualified investment" means any of the following:
(1) The purchase of an ownership interest in a business that locates all or part of its operations in a qualified area during the taxable year, if the purchase is approved by the Indiana economic development corporation under section 12 of this chapter.
(2) Subject to section 13 of this chapter, an investment:
(A) that is made in a business that locates all or part of its operations in a qualified area during the taxable year;
(B) through which the taxpayer does not acquire an ownership interest in the business; and             (C) that is approved by the Indiana economic development corporation under section 12 of this chapter.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.63.

IC 6-3.1-11.6-5
"SIC Manual"
Sec. 5. As used in this chapter, "SIC Manual" refers to the current edition of the Standard Industrial Classification Manual of the United States Office of Management and Budget.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of the credits that, under IC 6-3.1-1-2, are to be applied before the credit provided by this chapter.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or pass through entity that has any state tax liability.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-8
"Transfer ownership"
Sec. 8. As used in this chapter, "transfer ownership" means to purchase existing investment in a business, including real property, improvements to real property, or equipment.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-9
Entitlement of credit
Sec. 9. (a) Subject to subsection (c), a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is the percentage determined under section 12 of this chapter multiplied by the amount of the qualified investment made by the taxpayer during the taxable year.
(c) This subsection applies to a taxpayer making a qualified investment in a business located in a qualified military base enhancement area established under IC 36-7-34-4(1). To qualify for a credit under this chapter, the taxpayer's qualified investment must be in a business that satisfies at least one (1) of the following criteria:
(1) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).         (2) The business is a United States Department of Defense contractor.
(3) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the United States Department of Defense.
(d) This subsection applies to a taxpayer making a qualified investment in a business located in a qualified military base enhancement area established under IC 36-7-34-4(2). To qualify for a credit under this chapter, the taxpayer's qualified investment must be in a business that satisfies at least one (1) of the following criteria:
(1) The business is a participant in the technology transfer program conducted by the qualified military base (as defined in IC 36-7-34-3).
(2) The business and the qualified military base have a mutually beneficial relationship evidenced by a memorandum of understanding between the business and the qualified military base (as defined in IC 36-7-34-3).
As added by P.L.81-2004, SEC.22. Amended by P.L.203-2005, SEC.6; P.L.180-2006, SEC.5.

IC 6-3.1-11.6-10
Credit for shareholder, partner, or member of pass through entity
Sec. 10. (a) If a pass through entity is entitled to a credit under section 9 of this chapter but does not have state tax liability against which the tax credit may be applied, an individual who is a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-11
Carryover of unused credit; carryback or refund disallowed
Sec. 11. (a) If the amount determined under section 9(b) of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for a subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of unused

credit.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-12
Amount of credit
Sec. 12. (a) To be entitled to a credit for a purchase described in section 4(1) of this chapter, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether a purchase of an ownership interest in a business located in a qualified area is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before a purchase is made.
(b) To be entitled to a credit for an investment described in section 4(2) of this chapter, a taxpayer must request the Indiana economic development corporation to determine:
(1) whether an investment in a business that locates in a qualified area during the taxable year is a qualified investment; and
(2) the percentage credit to be allowed.
The request must be made before an investment is made.
(c) The Indiana economic development corporation shall find that a purchase or other investment is a qualified investment if:
(1) the business is viable;
(2) the taxpayer has a legitimate purpose for purchase of the ownership interest or the investment;
(3) the purchase or investment would not be made unless a credit is allowed under this chapter; and
(4) the purchase or investment is critical to the commencement, enhancement, or expansion of business operations in the qualified area and:
(A) in the case of a purchase described in section 4(1) of this chapter, the purchase will not merely transfer ownership, and the purchase proceeds will be used only in business operations in the qualified area; and
(B) in the case of an investment described in section 4(2) of this chapter, the investment will not be made in a business that substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations within the qualified area, as described in section 13 of this chapter.
(d) If the Indiana economic development corporation finds that a purchase or other investment is a qualified investment, the corporation shall certify the percentage credit to be allowed under this chapter based upon the following:
(1) For a purchase described in section 4(1) of this chapter, a percentage credit of ten percent (10%) may be allowed based on the need of the business for equity financing, as demonstrated by the inability of the business to obtain debt financing.
(2) A percentage credit of two percent (2%) may be allowed for purchases of or investments in business operations in the retail, professional, or warehouse/distribution codes of the SIC

Manual (or corresponding sectors in the NAICS Manual).
(3) A percentage credit of five percent (5%) may be allowed for purchases of or investments in business operations in the manufacturing codes of the SIC Manual (or corresponding sectors in the NAICS Manual).
(4) A percentage credit of five percent (5%) may be allowed for purchases of or investments in high technology business operations (as defined in IC 5-28-15-1).
(5) A percentage credit may be allowed for jobs created during the twelve (12) month period following the purchase of an ownership interest in the business or other investment in the business, as determined under the following table:
JOBS CREATED    PERCENTAGE
Less than 11 jobs    1%
11 to 25 jobs    2%
26 to 40 jobs    3%
41 to 75 jobs    4%
More than 75 jobs    5%
(6) A percentage credit of five percent (5%) may be allowed if fifty percent (50%) or more of the jobs created in the twelve (12) month period following the purchase of an ownership interest in the business or other investment in the business will be reserved for residents in the qualified area.
(7) A percentage credit may be allowed for investments made in real or depreciable personal property, as determined under the following table:
AMOUNT OF INVESTMENT    PERCENTAGE
Less than $25,001    1%
$25,001 to $50,000    2%
$50,001 to $100,000    3%
$100,001 to $200,000    4%
More than $200,000    5%
The total percentage credit may not exceed thirty percent (30%).
(e) In the case of a purchase described in section 4(1) of this chapter, if all or a part of a purchaser's intent is to transfer ownership, the tax credit shall be applied only to that part of the purchase that relates directly to the enhancement or expansion of business operations in the qualified area.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.64.

IC 6-3.1-11.6-13
Credit disallowed for a business that reduces or ceases operations in Indiana to relcoate within a qualified area
Sec. 13. (a) This subsection applies to an investment described in section 4(2) of this chapter.
(b) A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer invests in a business that substantially reduces or ceases its operations at another location in Indiana in order to relocate its operations within the qualified area, unless:         (1) the business had existing operations in the qualified area; and
(2) the operations relocated to the qualified area are an expansion of the business's operations in the qualified area.
(c) A determination under subsection (b) that a taxpayer is not entitled to the credit provided by this chapter as a result of a business's substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year:
(1) in which the substantial reduction or cessation occurs; or
(2) in which the taxpayer proposes to make the investment in the business, if different than the taxable year described in subdivision (1).
Determinations under this section shall be made by the department of state revenue.
As added by P.L.81-2004, SEC.22.

IC 6-3.1-11.6-14
Procedures for claiming credit
Sec. 14. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certification of the percentage credit by the Indiana economic development corporation and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment is a qualified investment.
As added by P.L.81-2004, SEC.22. Amended by P.L.4-2005, SEC.65.



CHAPTER 12. REPEALED



CHAPTER 13. ECONOMIC DEVELOPMENT FOR A GROWING ECONOMY TAX CREDIT

IC 6-3.1-13-1 Repealed
(Repealed by P.L.4-2005, SEC.148.)



CHAPTER 13.5. CAPITAL INVESTMENT TAX CREDIT

IC 6-3.1-13.5-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" refers to the Indiana economic development corporation.
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.86.

IC 6-3.1-13.5-2
"Pass through entity" defined
Sec. 2. As used in this chapter, "pass through entity" means a:
(1) corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) partnership;
(3) trust;
(4) limited liability company; or
(5) limited liability partnership.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-3
"Qualified investment" defined
Sec. 3. As used in this chapter, "qualified investment" means the amount of the taxpayer's expenditures for:
(1) the purchase of new manufacturing or production equipment;
(2) the purchase of new computers and related equipment;
(3) costs associated with the modernization of existing manufacturing facilities;
(4) onsite infrastructure improvements;
(5) the construction of new manufacturing facilities;
(6) costs associated with retooling existing machinery and equipment; and
(7) costs associated with the construction of special purpose buildings and foundations for use in the computer, software, biological sciences, or telecommunications industry;
that are certified by the corporation under section 10 of this chapter as being eligible for the credit under this chapter, if the equipment, machinery, facilities improvements, facilities, buildings, or foundations are installed or used for a project having an estimated total cost of at least seventy-five million dollars ($75,000,000) and in a county having a population of more than forty-three thousand (43,000) but less than forty-five thousand (45,000).
As added by P.L.291-2001, SEC.177. Amended by P.L.170-2002, SEC.25; P.L.4-2005, SEC.87.

IC 6-3.1-13.5-4
"State tax liability" defined
Sec. 4. As used in this chapter, "state tax liability" means a

taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax); and
(3) IC 6-5.5 (the financial institutions tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.291-2001, SEC.177. Amended by P.L.192-2002(ss), SEC.106.

IC 6-3.1-13.5-5
"Taxpayer" defined
Sec. 5. As used in this chapter, "taxpayer" means a person, corporation, partnership, or other entity that has any state tax liability.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-6
Entitlement to credit; amount
Sec. 6. (a) Subject to the provisions of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by fourteen percent (14%).
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-7
Qualifications for credit
Sec. 7. A taxpayer may claim the credit under this chapter only if:
(1) the average wage paid by the taxpayer to its Indiana employees within the county in which the qualifying investment is made exceeds the average wage paid in that county; or
(2) the taxpayer certifies to the corporation and provides proof as determined by the corporation that, as a result of the qualifying investment, the average wage paid by the taxpayer to its Indiana employees within the county in which the qualifying investment is made will exceed the average wage paid in that county.
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.88.

IC 6-3.1-13.5-8
Credit for shareholder or partner of pass through entity
Sec. 8. (a) If a pass through entity does not have state income tax liability against which the tax credit provided by this chapter may be applied, a shareholder or partner of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by         (2) the percentage of the pass through entity's distributive income to which the shareholder or partner is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder or partner of a pass through entity is otherwise entitled under this chapter.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-9
Division of credit; carryover of excess credit
Sec. 9. (a) The total value of a tax credit under this chapter shall be divided equally over seven (7) years, beginning with the year in which the credit is granted. If the amount of credit provided under this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to not more than three (3) subsequent taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.291-2001, SEC.177.

IC 6-3.1-13.5-10
Requests for determinations; notice of intent to claim credit
Sec. 10. (a) To be entitled to a credit under this chapter, a taxpayer must request the corporation to determine whether an expenditure is a qualified investment.
(b) To make a request under subsection (a), a taxpayer must file with the corporation a notice of intent to claim the credit under this chapter. A taxpayer must file the notice with the corporation not later than February 15 of the calendar year following the calendar year in which the expenditure is made.
(c) After receiving a notice of intent to claim the credit, the corporation shall review the notice and determine whether the expenditure is a qualified investment and whether the taxpayer is entitled to claim the credit. The corporation shall, before April 1 of the calendar year in which the notice is received, send to the taxpayer and to the department of state revenue a letter:
(1) certifying that the taxpayer is entitled to claim the credit under this chapter for the expenditure; or
(2) stating the reason why the taxpayer is not entitled to claim the credit.
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.89.

IC 6-3.1-13.5-11
Claim for credit on tax return
Sec. 11. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue.

A taxpayer claiming a credit under this chapter shall submit to the department of state revenue a copy of the certification letter provided under section 10 of this chapter. The taxpayer shall submit to the department of state revenue all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.291-2001, SEC.177. Amended by P.L.1-2002, SEC.30.

IC 6-3.1-13.5-12
Installation or completion of capital improvement required; repayment of tax liability and interest
Sec. 12. (a) If a taxpayer receives a credit under this chapter, the equipment, machinery, facilities improvements, facilities, buildings, or foundations for which the credit was granted must be fully installed or completed not more than five (5) years after the corporation issues a letter under section 10 of this chapter certifying that the taxpayer is entitled to claim the credit.
(b) If a taxpayer receives a credit under this chapter and does not make the qualified investment (or a part of the qualified investment) for which the credit was granted within the time required by subsection (a), the corporation may require the taxpayer to repay the following:
(1) The additional amount of state tax liability that would have been paid by the taxpayer if the credit had not been granted for the qualified investment (or part of the qualified investment) that was not made by the taxpayer within the time required by subsection (a).
(2) Interest at a rate established under IC 6-8.1-10-1(c) on the additional amount of state tax liability referred to in subdivision (1).
As added by P.L.291-2001, SEC.177. Amended by P.L.4-2005, SEC.90.

IC 6-3.1-13.5-13
Adoption of rules
Sec. 13. The department and the department of state revenue shall adopt rules to carry out this chapter.
As added by P.L.291-2001, SEC.177.



CHAPTER 14. MATERNITY HOME TAX CREDIT

IC 6-3.1-14-1
Definitions
Sec. 1. (a) The definitions in IC 16-18-2-219, IC 16-18-2-220, IC 16-18-2-290, and IC 16-18-2-349 apply throughout this chapter.
(b) As used in this chapter, "department" refers to the state department of health.
As added by P.L.117-1990, SEC.2. Amended by P.L.2-1993, SEC.56.



CHAPTER 15. TAX CREDIT FOR COMPUTER EQUIPMENT DONATIONS

IC 6-3.1-15-1
"Buddy system project" defined
Sec. 1. As used in this chapter, "buddy system project" has the meaning set forth in IC 20-20-15-4(1)(A).
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.95.

IC 6-3.1-15-2
"Qualified computer equipment" defined
Sec. 2. As used in this chapter, "qualified computer equipment" means computer equipment, including hardware and software, specified by the state board under section 11 of this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-3
"Service center" defined
Sec. 3. As used in this chapter, "service center" means an educational service center established under IC 20-20-1.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.96.

IC 6-3.1-15-4
"State board" defined
Sec. 4. As used in this chapter, "state board" refers to the Indiana state board of education.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-5
"State tax liability" defined
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.70-1993, SEC.7; P.L.192-2002(ss), SEC.107.

IC 6-3.1-15-6
"Taxpayer" defined
Sec. 6. As used in this chapter, "taxpayer" means any person, corporation, limited liability company, partnership, or entity that has any state tax liability.
As added by P.L.43-1992, SEC.11. Amended by P.L.8-1993, SEC.90.

IC 6-3.1-15-7
Taxpayers entitled to credit      Sec. 7. A taxpayer that has donated during the taxable year qualified computer equipment to a service center is entitled to a tax credit as provided in section 8 of this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-8
Amount of credit
Sec. 8. The department shall grant a tax credit of one hundred dollars ($100) against the state tax liability of a taxpayer who qualifies for the tax credit under this chapter for each unit of qualified computer equipment that is donated under section 7 of this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.2.

IC 6-3.1-15-9
Applications for credit
Sec. 9. A taxpayer that desires to claim a tax credit under this chapter shall file with the department, in the form that the department prescribes, a tax credit application that includes a certification from:
(1) the applicant stating that the applicant is a taxpayer; and
(2) a service center, that is issued under section 11 of this chapter, stating that the applicant donated qualified computer equipment in accordance with this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-10
Minimum standards for equipment; certification
Sec. 10. The state board shall, in consultation with the corporation for educational technology if the corporation is established under IC 20-20-15-3, establish minimum standards for qualified computer equipment. Upon receipt of computer equipment, a service center shall promptly inspect the equipment. If the computer equipment meets the minimum standards established by the state board, the service center shall accept the computer equipment as qualified computer equipment and shall, subject to section 11(b) of this chapter, promptly send a certification to the computer equipment owner for the tax credit available under this chapter.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.97.

IC 6-3.1-15-11
Remittance of tax credits; defective equipment
Sec. 11. (a) Before September 1 of each year, the department shall send to the state board a statement of the aggregate tax credits approved by the department for the preceding state fiscal year, listing the amount of credits approved from each service center. Within thirty (30) days following receipt of the department's notice, the state board shall direct each service center to remit to the department the entire amount of credits specified in the department's notice and attributable to the service center. Each service center shall remit the payment required under this section to the department within thirty

(30) days after receipt of the state board notice.
(b) If a service center determines within thirty (30) days of receipt of a unit of computer equipment that the equipment is defective or otherwise fails to meet the minimum standards for qualified computer equipment, the service center may refuse to issue a tax credit certification under section 10 of this chapter. If the service center elects not to issue a tax credit certification for a particular unit of computer equipment, the service center shall promptly notify the donor of the equipment and allow the donor thirty (30) days to retrieve the equipment. Upon the expiration of the thirty (30) day period, the service center may retain the equipment for any purpose.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-12
Sale of equipment
Sec. 12. (a) A service center may sell qualified computer equipment received by taxpayers under this chapter only to the following:
(1) Public or private elementary or secondary schools.
(2) The parent or guardian of a student enrolled in grade 1 through 12 that is a participant in a buddy system project or enrolled in a school's computer education program.
(b) A service center may sell qualified computer equipment under this chapter to schools, parents, or guardians located outside the service center's normal service area, but not outside Indiana.
(c) Before a public or private elementary school may purchase qualified computer equipment from a service center, the school must submit a statement to the service center detailing the following:
(1) The school's computer education program or planned computer education program.
(2) The school's planned use of the qualified computer equipment, including the goals of the plan, the implementation of the plan, and the number of students that will be served with the qualified computer equipment.
(d) A school that purchases qualified computer equipment from a service center may sell the qualified computer equipment to a parent or guardian of a child who is enrolled in the school's computer education program, including a buddy system project.
(e) Before a parent or guardian of a student may purchase qualified computer equipment from a service center, the parent or guardian must present proof, in the form approved by the service center, that:
(1) the child of the parent or guardian is a participant in a buddy system project or enrolled in a school's computer education program; and
(2) the qualified computer equipment will be used by the child for an educational purpose.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.3.

IC 6-3.1-15-13 Price for resale of equipment
Sec. 13. A service center shall establish a price for the resale of qualified computer equipment that equals:
(1) the amount of the service center's payment to the department under section 11 of this chapter in the preceding year and as anticipated for the current year; and
(2) the service center's actual operating expenses in purchasing, inspecting, testing, refurbishing, and reselling qualified computer equipment under this chapter, including a reasonable allowance for operating overhead.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-1993, SEC.40; P.L.62-1997, SEC.4.

IC 6-3.1-15-14
Projections of anticipated demand for equipment; refusal to issue credit
Sec. 14. (a) Each service center shall develop a two (2) year projection of the anticipated demand for the purchase of qualified computer equipment. Each service center shall submit the service center's projection to the state board by January 10 of each calendar year.
(b) A service center may refuse to issue tax credit certification under section 10 of this chapter when the demand for qualified computer equipment, determined under subsection (a), is equal to or less than the anticipated supply of qualified computer equipment.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-15
Notification of schools
Sec. 15. Before July 1 of each year, the state department of education shall notify each school that complies with the minimum instructional days required by IC 20-30-2-3 for the preceding school year that the program created by this chapter exists, including how the school may participate in the program.
As added by P.L.43-1992, SEC.11. Amended by P.L.1-2005, SEC.98.

IC 6-3.1-15-16
Rules
Sec. 16. The state board shall adopt rules under IC 4-22-2 to implement this chapter, including rules that:
(1) assure equitable allocation and nondiscrimination in the distribution of qualified computer equipment to authorized purchasers under section 12(a) of this chapter;
(2) require inter-regional cooperation among the service centers in complying with this chapter; and
(3) provide for annual audits of the service centers by the state board to determine compliance with this chapter.
As added by P.L.43-1992, SEC.11.

IC 6-3.1-15-17 Annual reports
Sec. 17. The state board shall perform an annual review of the program implemented by this chapter and before September 1 of each year file an annual report with the budget committee for review by the budget committee and approval of the budget agency. The report must include the following:
(1) A listing of the schools that participated in the program including the school's location, whether the school is a private or public school, whether the school participates in a buddy system project, and a description of the demographics of the students of each school.
(2) The board's opinion regarding the success of the program.
(3) The amount of tax credits granted to donors.
As added by P.L.43-1992, SEC.11. Amended by P.L.62-1997, SEC.5.



CHAPTER 16. HISTORIC REHABILITATION CREDIT

IC 6-3.1-16-1
Definitions
Sec. 1. The definitions set forth in:
(1) IC 14-8-2 that apply to IC 14-21-1; and
(2) IC 14-21-1;
apply throughout this chapter.
As added by P.L.77-1993, SEC.1. Amended by P.L.1-1995, SEC.49.

IC 6-3.1-16-2
"Division"
Sec. 2. As used in this chapter, "division" means the division of historic preservation and archaeology of the department of natural resources.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-2.7
"Pass through entity"
Sec. 2.7. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.57-1996, SEC.4.

IC 6-3.1-16-3
"Preservation"
Sec. 3. (a) As used in this chapter, "preservation" means the application of measures to sustain the form, integrity, and material of:
(1) a building or structure; or
(2) the form and vegetative cover of property.
(b) The term includes stabilization work and the maintenance of historic building materials.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-4
"Qualified expenditures"
Sec. 4. (a) As used in this chapter, "qualified expenditures" means expenditures for preservation or rehabilitation that are chargeable to a capital account.
(b) The term does not include costs that are incurred to do the following:
(1) Acquire a property or an interest in a property.
(2) Pay taxes due on a property.
(3) Enlarge an existing structure.
(4) Pay realtor's fees associated with a structure or property.         (5) Pay paving and landscaping costs.
(6) Pay sales and marketing costs.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-5
"Rehabilitation"
Sec. 5. As used in this chapter, "rehabilitation" means the process of returning a property to a state of utility through repair or alteration that makes possible an efficient contemporary use while preserving the parts or features of the property that are significant to the historical, architectural, or archeological values of the property.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.77-1993, SEC.1. Amended by P.L.192-2002(ss), SEC.108.

IC 6-3.1-16-6.1
"Taxpayer"
Sec. 6.1. As used in this chapter, "taxpayer" means an individual, a corporation, an S corporation, a partnership, a limited liability company, a limited liability partnership, a nonprofit organization, or a joint venture.
As added by P.L.54-1997, SEC.2.

IC 6-3.1-16-7
Credit; amount; married couple filing separate returns
Sec. 7. (a) Subject to section 14 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability in the taxable year in which the taxpayer completes the preservation or rehabilitation of historic property and obtains the certifications required under section 8 of this chapter.
(b) The amount of the credit is equal to twenty percent (20%) of the qualified expenditures that:
(1) the taxpayer makes for the preservation or rehabilitation of historic property; and
(2) are approved by the division.
(c) In the case of a husband and wife who:
(1) own and rehabilitate a historic property jointly; and
(2) file separate tax returns;
the husband and wife may take the credit in equal shares or one (1) spouse may take the whole credit.
As added by P.L.77-1993, SEC.1.
IC 6-3.1-16-7.5
Credit; pass through entity
Sec. 7.5. (a) If a pass through entity is entitled to a credit under section 7 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) The credit provided under subsection (a) is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same qualified expenditure.
As added by P.L.57-1996, SEC.5. Amended by P.L.54-1997, SEC.3.

IC 6-3.1-16-8
Qualifying conditions
Sec. 8. A taxpayer qualifies for a credit under section 7 of this chapter if all of the following conditions are met:
(1) The historic property is:
(A) located in Indiana;
(B) at least fifty (50) years old; and
(C) except as provided in section 7(c) of this chapter, owned by the taxpayer.
(2) The division certifies that the historic property is listed in the register of Indiana historic sites and historic structures.
(3) The division certifies that the taxpayer submitted a proposed preservation or rehabilitation plan to the division that complies with the standards of the division.
(4) The division certifies that the preservation or rehabilitation work that is the subject of the credit substantially complies with the proposed plan referred to in subdivision (3).
(5) The preservation or rehabilitation work is completed in not more than:
(A) two (2) years; or
(B) five (5) years if the preservation or rehabilitation plan indicates that the preservation or rehabilitation is initially planned for completion in phases.
The time in which work must be completed begins when the physical work of construction or destruction in preparation for construction begins.
(6) The historic property is:
(A) actively used in a trade or business;
(B) held for the production of income; or
(C) held for the rental or other use in the ordinary course of the taxpayer's trade or business.
(7) The qualified expenditures for preservation or rehabilitation

of the historic property exceed ten thousand dollars ($10,000).
As added by P.L.77-1993, SEC.1. Amended by P.L.54-1997, SEC.4.

IC 6-3.1-16-9
Certifications; conditions; appeal
Sec. 9. (a) The division shall provide the certifications referred to in section 8(3) and 8(4) of this chapter if a taxpayer's proposed preservation or rehabilitation plan complies with the standards of the division and the taxpayer's preservation or rehabilitation work complies with the plan.
(b) The taxpayer may appeal a decision by the division under this chapter to the review board.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-10
Claim procedure
Sec. 10. To obtain a credit under this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certifications by the division required under section 8 of this chapter and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-11
Adjusted basis reduction
Sec. 11. For purposes of IC 6-3, the adjusted basis of:
(1) the structure, if the historic property is a structure; or
(2) the entire property, if the historic property is not a structure;
shall be reduced by the amount of a credit granted under this chapter.
As added by P.L.77-1993, SEC.1.

IC 6-3.1-16-12
Recapture
Sec. 12. (a) A credit claimed under this chapter shall be recaptured from the taxpayer if:
(1) the property is transferred less than five (5) years after completion of the certified preservation or rehabilitation work; or
(2) less than five (5) years after completion of the certified preservation or rehabilitation, additional modifications to the property are undertaken that do not meet the standards of the division.
(b) If the recapture of a credit is required under this section, an amount equal to the credit recaptured shall be added to the tax liability of the taxpayer for the taxable year during which the credit is recaptured.
As added by P.L.77-1993, SEC.1.
IC 6-3.1-16-13
Carryover; unused credit
Sec. 13. (a) If the credit provided by this chapter exceeds a taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for fifteen (15) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.77-1993, SEC.1. Amended by P.L.192-2002(ss), SEC.109.

IC 6-3.1-16-14
Annual limit
Sec. 14. The amount of tax credits allowed under this chapter may not exceed:
(1) seven hundred fifty thousand dollars ($750,000) in the state fiscal year beginning July 1, 1997, and the state fiscal year beginning July 1, 1998; and
(2) four hundred fifty thousand dollars ($450,000) in a state fiscal year that begins July 1, 1999, or thereafter.
As added by P.L.77-1993, SEC.1. Amended by P.L.54-1997, SEC.5.

IC 6-3.1-16-15
Rules
Sec. 15. The following may adopt rules under IC 4-22-2 to carry out this chapter:
(1) The department of state revenue.
(2) The division.
As added by P.L.77-1993, SEC.1.



CHAPTER 17. INDIANA RIVERBOAT BUILDING CREDIT

IC 6-3.1-17-1
"Qualified investment" defined
Sec. 1. As used in this chapter, "qualified investment" means costs incurred to build or refurbish a riverboat in Indiana that are approved by the Indiana economic development corporation under section 7 of this chapter.
As added by P.L.19-1994, SEC.10. Amended by P.L.4-2005, SEC.91.

IC 6-3.1-17-2
"Riverboat" defined
Sec. 2. As used in this chapter, "riverboat" has the meaning set forth in IC 4-33-2-17.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-3
"State tax liability" defined
Sec. 3. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 27-1-18-2 (the insurance premiums tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 6-2.5 (the state gross retail and use tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.19-1994, SEC.10. Amended by P.L.192-2002(ss), SEC.110.

IC 6-3.1-17-4
"Taxpayer" defined
Sec. 4. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-5
Entitlement to and amount of credit
Sec. 5. (a) A taxpayer is entitled to a credit against the taxpayer's state tax liability for a taxable year if the taxpayer makes a qualified investment in that taxable year.
(b) The amount of the credit to which a taxpayer is entitled is equal to fifteen percent (15%) multiplied by the qualified investment made by the taxpayer during the taxable year.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-6
Carryover of credit
Sec. 6. (a) If the amount determined under section 5(b) of this

chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.19-1994, SEC.10.

IC 6-3.1-17-7
Determination of qualified investment
Sec. 7. (a) To be entitled to a credit under this chapter, a taxpayer must request the Indiana economic development corporation to determine whether costs incurred to build or refurbish a riverboat are qualified investments.
(b) The request under subsection (a) must be made before the costs are incurred.
(c) The Indiana economic development corporation shall find that costs are a qualified investment to the extent that the costs result:
(1) from work performed in Indiana to build or refurbish a riverboat; and
(2) in taxable income to any other Indiana taxpayer;
as determined under the standards adopted by the Indiana economic development corporation.
As added by P.L.19-1994, SEC.10. Amended by P.L.4-2005, SEC.92.

IC 6-3.1-17-8
Claim for credit
Sec. 8. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department the certification of credit by the Indiana economic development corporation, proof of payment of the certified qualified investment, and all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an investment cost is a qualified investment cost.
As added by P.L.19-1994, SEC.10. Amended by P.L.4-2005, SEC.93.

IC 6-3.1-17-9
Aggregate monetary limitation on credits
Sec. 9. (a) The amount of tax credits allowed under this chapter may not exceed one million dollars ($1,000,000) in a state fiscal year.
(b) The department shall record the time of filing of each application for allowance of a credit under section 8 of this chapter and shall approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year.     (c) When the total credits approved under this section equal the maximum amount allowable in a state fiscal year, no application thereafter filed for that same fiscal year shall be approved. However, if an applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 8 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.19-1994, SEC.10.



CHAPTER 18. INDIVIDUAL DEVELOPMENT ACCOUNT TAX CREDIT

IC 6-3.1-18-1
"Community development corporation" defined
Sec. 1. As used in this chapter, "community development corporation" has the meaning set forth in IC 4-4-28-2.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to an individual development account fund established by a community development corporation under IC 4-4-28-13.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-3
"Individual development account" defined
Sec. 3. As used in this chapter, "individual development account" has the meaning set forth in IC 4-4-28-5.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-4
"Pass through entity" defined
Sec. 4. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-5
"State tax liability" defined
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax); and
(2) IC 6-5.5 (the financial institutions tax);
as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.15-1997, SEC.2. Amended by P.L.192-2002(ss), SEC.111.

IC 6-3.1-18-6
Credit; amount; calculation; application
Sec. 6. (a) Subject to the limitations provided in subsection (b) and sections 7, 8, 9, 10, and 11 of this chapter, the department shall grant a tax credit against any state tax liability due equal to fifty

percent (50%) of the amount contributed by a person or an individual to a fund if the contribution is not less than one hundred dollars ($100) and not more than fifty thousand dollars ($50,000).
(b) The credit provided by this chapter shall only be applied against any state tax liability owed by the taxpayer after the application of any credits that under IC 6-3.1-1-2 must be applied before the credit provided by this chapter.
As added by P.L.15-1997, SEC.2. Amended by P.L.4-1999, SEC.4; P.L.192-2002(ss), SEC.112.

IC 6-3.1-18-7
Application of tax credit to pass through entities; calculation
Sec. 7. If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-8
Credit supplement; other credits
Sec. 8. The credit provided under section 7 of this chapter is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under IC 6-3, this article, or IC 6-5.5. However, a pass through entity and a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same qualified expenditure.
As added by P.L.15-1997, SEC.2. Amended by P.L.1-2003, SEC.38; P.L.269-2003, SEC.10.

IC 6-3.1-18-9
Application for tax credit; proof of payment
Sec. 9. (a) A person that or an individual who desires to claim a tax credit as provided in this chapter shall file with the department, in the form approved by the department, an application stating the amount of the contribution that the person or individual proposes to make that would qualify for a tax credit and the amount sought to be claimed as a credit.
(b) The department shall promptly notify an applicant whether, or the extent to which, the tax credit is allowable in the state fiscal year in which the application is filed, as provided in section 6 of this chapter. If the credit is allowable in that state fiscal year, the applicant shall within thirty (30) days after receipt of the notice file with the department a statement, in the form and accompanied by the proof of payment as the department may prescribe, setting forth that the amount to be claimed as a credit under this chapter has been paid to a fund as provided in section 6 of this chapter.     (c) The department may disallow any credit claimed under this chapter for which the statement or proof of payment is not filed within the thirty (30) day period.
As added by P.L.15-1997, SEC.2.

IC 6-3.1-18-10
Amount of tax credits allowed
Sec. 10. (a) The amount of tax credits allowed under this chapter may not exceed two hundred thousand dollars ($200,000) in any state fiscal year.
(b) The department shall:
(1) record the time of filing of each application for allowance of a credit required under section 9 of this chapter; and
(2) approve the applications, if they otherwise qualify for a tax credit under this chapter, in the chronological order in which the applications are filed in the state fiscal year.
(c) When the total credits approved under this section equal the maximum amount allowable in any state fiscal year, an application filed after that time for the same fiscal year may not be approved. However, if an applicant for whom a credit has been approved fails to file the statement of proof of payment required under section 9 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to any subsequent applicant in the year. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.15-1997, SEC.2. Amended by P.L.289-2001, SEC.14.

IC 6-3.1-18-11
Tax credit available only in year paid
Sec. 11. A tax credit shall be allowable under this chapter only for the taxable year of the taxpayer in which the contribution qualifying for the credit is paid.
As added by P.L.15-1997, SEC.2.



CHAPTER 19. COMMUNITY REVITALIZATION ENHANCEMENT DISTRICT TAX CREDIT

IC 6-3.1-19-1
"State and local tax liability"
Sec. 1. As used in this chapter, "state and local tax liability" means a taxpayer's total tax liability incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-3.5-1.1 (county adjusted gross income tax);
(3) IC 6-3.5-6 (county option income tax);
(4) IC 6-3.5-7 (county economic development income tax);
(5) IC 6-5.5 (the financial institutions tax); and
(6) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.125-1998, SEC.3. Amended by P.L.192-2002(ss), SEC.113.

IC 6-3.1-19-1.5
"Pass through entity"
Sec. 1.5. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.224-2003, SEC.194.

IC 6-3.1-19-2
"Qualified investment"
Sec. 2. As used in this chapter, "qualified investment" means the amount of a taxpayer's expenditures that is:
(1) for redevelopment or rehabilitation of property located within a community revitalization enhancement district designated under IC 36-7-13;
(2) made under a plan adopted by an advisory commission on industrial development under IC 36-7-13; and
(3) approved by the Indiana economic development corporation before the expenditure is made.
As added by P.L.125-1998, SEC.3. Amended by P.L.4-2005, SEC.94.

IC 6-3.1-19-2.5
"Taxpayer"
Sec. 2.5. As used in this chapter, "taxpayer" means an individual or entity that has any state and local tax liability.
As added by P.L.224-2003, SEC.195.

IC 6-3.1-19-3 Entitlement to credit; amount; assignment
Sec. 3. (a) Subject to section 5 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state and local tax liability for a taxable year if the taxpayer makes a qualified investment in that year.
(b) The amount of the credit to which a taxpayer is entitled is the qualified investment made by the taxpayer during the taxable year multiplied by twenty-five percent (25%).
(c) A taxpayer may assign any part of the credit to which the taxpayer is entitled under this chapter to a lessee of property redeveloped or rehabilitated under section 2 of this chapter. A credit that is assigned under this subsection remains subject to this chapter.
(d) An assignment under subsection (c) must be in writing and both the taxpayer and the lessee must report the assignment on their state tax return for the year in which the assignment is made, in the manner prescribed by the department. The taxpayer may not receive value in connection with the assignment under subsection (c) that exceeds the value of the part of the credit assigned.
(e) If a pass through entity is entitled to a credit under this chapter but does not have state and local tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
The credit provided under this subsection is in addition to a tax credit to which a shareholder, partner, or member of a pass through entity is otherwise entitled under this chapter. However, a pass through entity and an individual who is a shareholder, partner, or member of the pass through entity may not claim more than one (1) credit for the same investment.
(f) A taxpayer that is otherwise entitled to a credit under this chapter for a taxable year may claim the credit regardless of whether any income tax incremental amount or gross retail incremental amount has been:
(1) deposited in the incremental tax financing fund established for the community revitalization enhancement district; or
(2) allocated to the district.
As added by P.L.125-1998, SEC.3. Amended by P.L.224-2003, SEC.196; P.L.81-2004, SEC.29 and P.L.90-2004, SEC.1.

IC 6-3.1-19-4
Credit carryover; carryback or refund unavailable
Sec. 4. If the amount of the credit determined under section 3 of this chapter for a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess over to the immediately following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter

for any subsequent taxable year. A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.125-1998, SEC.3.

IC 6-3.1-19-5
Ineligibility for credit to extent of reduction or cessation of operations in Indiana; eligibility determinations; criteria; appeals
Sec. 5. (a) A taxpayer is not entitled to claim the credit provided by this chapter to the extent that the taxpayer substantially reduces or ceases its operations in Indiana in order to relocate them within the district. Determinations under this section shall be made by the department. The department shall adopt a proposed order concerning a taxpayer's eligibility for the credit based on subsection (b) and the following criteria:
(1) A site-specific economic activity, including sales, leasing, service, manufacturing, production, storage of inventory, or any activity involving permanent full-time or part-time employees, shall be considered a business operation.
(2) With respect to an operation located outside the district (referred to in this section as a "nondistrict operation"), any of the following that occurs during the twelve (12) months before the completion of the physical relocation of all or part of the activity described in subdivision (1) from the nondistrict operation to the district as compared with the twelve (12) months before that twelve (12) months shall be considered a substantial reduction:
(A) A reduction in the average number of full-time or part-time employees of the lesser of one hundred (100) employees or twenty-five percent (25%) of all employees.
(B) A twenty-five percent (25%) reduction in the average number of goods manufactured or produced.
(C) A twenty-five percent (25%) reduction in the average value of services provided.
(D) A ten percent (10%) reduction in the average value of stored inventory.
(E) A twenty-five percent (25%) reduction in the average amount of gross income.
(b) Notwithstanding subsection (a), a taxpayer that would otherwise be disqualified under subsection (a) is eligible for the credit provided by this chapter if the taxpayer meets at least one (1) of the following conditions:
(1) The taxpayer relocates all or part of its nondistrict operation for any of the following reasons:
(A) The lease on property necessary for the nondistrict operation has been involuntarily lost through no fault of the taxpayer.
(B) The space available at the location of the nondistrict operation cannot accommodate planned expansion needed by the taxpayer.
(C) The building for the nondistrict operation has been

certified as uninhabitable by a state or local building authority.
(D) The building for the nondistrict operation has been totally destroyed through no fault of the taxpayer.
(E) The renovation and construction costs at the location of the nondistrict operation are more than one and one-half (1 1/2) times the costs of purchase, renovation, and construction of a facility in the district, as certified by three (3) independent estimates.
(F) The taxpayer had existing operations in the district and the nondistrict operations relocated to the district are an expansion of the taxpayer's operations in the district.
A taxpayer is eligible for benefits and incentives under clause (C) or (D) only if renovation and construction costs at the location of the nondistrict operation are more than one and one-half (1 1/2) times the cost of purchase, renovation, and construction of a facility in the district. These costs must be certified by three (3) independent estimates.
(2) The taxpayer has not terminated or reduced the pension or health insurance obligations payable to employees or former employees of the nondistrict operation without the consent of the employees.
(c) The department shall cause to be delivered to the taxpayer and to any person who testified before the department in favor of disqualification of the taxpayer a copy of the department's proposed order. The taxpayer and these persons shall be considered parties for purposes of this section.
(d) A party who wishes to appeal the proposed order of the department shall, within ten (10) days after the party's receipt of the proposed order, file written objections with the department. The department shall immediately forward copies of the objections to the director of the budget agency and the board of the Indiana economic development corporation. A hearing panel composed of the commissioner of the department or the commissioner's designee, the director of the budget agency or the director's designee, and the president of the Indiana economic development corporation or the president's designee shall set the objections for oral argument and give notice to the parties. A party at its own expense may cause to be filed with the hearing panel a transcript of the oral testimony or any other part of the record of the proceedings. The oral argument shall be on the record filed with the hearing panel. The hearing panel may hear additional evidence or remand the action to the department with instructions appropriate to the expeditious and proper disposition of the action. The hearing panel may adopt the proposed order of the department, may amend or modify the proposed order, or may make such order or determination as is proper on the record. The affirmative votes of at least two (2) members of the hearing panel are required for the hearing panel to take action on any measure. The taxpayer may appeal the decision of the hearing panel to the tax court in the same manner that a final determination of the department may

be appealed under IC 33-26.
(e) If no objections are filed, the department may adopt the proposed order without oral argument.
(f) A determination that a taxpayer is not entitled to the credit provided by this chapter as a result of a substantial reduction or cessation of operations applies to credits that would otherwise arise in the taxable year in which the substantial reduction or cessation occurs and in all subsequent years.
As added by P.L.125-1998, SEC.3. Amended by P.L.81-2004, SEC.30 and P.L.90-2004, SEC.2; P.L.4-2005, SEC.95.

IC 6-3.1-19-6
Method of claiming credit; submission of information
Sec. 6. To receive the credit provided by this section, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue all information that the department determines is necessary for the calculation of the credit provided by this chapter and for the determination of whether an expenditure was for a qualified investment.
As added by P.L.125-1998, SEC.3.



CHAPTER 20. INCOME TAX CREDIT FOR PROPERTY TAXES PAID ON HOMESTEADS

IC 6-3.1-20-1
"Earned income" defined
Sec. 1. As used in this chapter, "earned income" means the sum of the:
(1) wages, salaries, tips, and other employee compensation; and
(2) net earnings from self-employment (as computed under Section 32(c)(2) of the Internal Revenue Code);
of an individual taxpayer, and the individual's spouse, if the individual files a joint adjusted gross income tax return.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-2
"Homestead" defined
Sec. 2. As used in this chapter, "homestead" has the meaning set forth in IC 6-1.1-20.9-1.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-3
"State income tax liability" defined
Sec. 3. As used in this chapter, "state income tax liability" means an individual's adjusted gross income tax liability under IC 6-3.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-4
Entitlement to credit
Sec. 4. (a) Except as provided in subsection (b), an individual is entitled to a credit under this chapter if the:
(1) individual's earned income for the taxable year is less than eighteen thousand six hundred ($18,600); and
(2) the individual pays property taxes in the taxable year on a homestead that:
(A) the individual:
(i) owns; or
(ii) is buying under a contract that requires the individual to pay property taxes on the homestead, if the contract or a memorandum of the contract is recorded in the county recorder's office; and
(B) is located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) An individual is not entitled to a credit under this chapter for a taxable year for property taxes paid on the individual's homestead if the individual claims the deduction under IC 6-3-1-3.5(a)(17) for the homestead for that same taxable year.
As added by P.L.151-2001, SEC.5.
IC 6-3.1-20-5
Amount of credit
Sec. 5. (a) Each year, an individual described in section 4 of this chapter is entitled to a refundable credit against the individual's state income tax liability in the amount determined under this section.
(b) In the case of an individual with earned income of less than eighteen thousand dollars ($18,000) for the taxable year, the amount of the credit is equal to the lesser of:
(1) three hundred dollars ($300); or
(2) the amount of property taxes described in section 4(a)(2) of this chapter paid by the individual in the taxable year.
(c) In the case of an individual with earned income that is at least eighteen thousand dollars ($18,000) but less than eighteen thousand six hundred dollars ($18,600) for the taxable year, the amount of the credit is equal to the lesser of the following:
(1) An amount determined under the following STEPS:
STEP ONE: Determine the result of:
(i) eighteen thousand six hundred dollars ($18,600); minus
(ii) the individual's earned income for the taxable year.
STEP TWO: Determine the result of:
(i) the STEP ONE amount; multiplied by
(ii) five-tenths (0.5).
(2) The amount of property taxes described in section 4(a)(2) of this chapter paid by the individual in the taxable year.
(d) If the amount of the credit under this chapter exceeds the individual's state tax liability for the taxable year, the excess shall be refunded to the taxpayer.
As added by P.L.151-2001, SEC.5. Amended by P.L.1-2002, SEC.31.

IC 6-3.1-20-6
Filing with department required
Sec. 6. To obtain the credit provided by this chapter, an individual must file with the department information concerning the property taxes paid on the individual's homestead and any other information required by the department.
As added by P.L.151-2001, SEC.5.

IC 6-3.1-20-7
Amount of credits determined by department and deposited in state general fund
Sec. 7. (a) The department shall before July 1 of each year determine the amount of credits allowed under this chapter for taxable years ending before January 1 of the year.
(b) One-half (1/2) of the amount determined by the department under subsection (a) shall be:
(1) deducted during the year from the riverboat admissions tax revenue otherwise payable to the county under IC 4-33-12-6(d)(2); and
(2) paid instead to the state general fund.
(c) One-sixth (1/6) of the amount determined by the department

under subsection (a) shall be:
(1) deducted during the year from the riverboat admissions tax revenue otherwise payable under IC 4-33-12-6(d)(1) to each of the following:
(A) The largest city by population located in the county.
(B) The second largest city by population located in the county.
(C) The third largest city by population located in the county; and
(2) paid instead to the state general fund.
As added by P.L.151-2001, SEC.5. Amended by P.L.178-2002, SEC.51.



CHAPTER 21. EARNED INCOME TAX CREDIT

IC 6-3.1-21-1
Creation of credit
Sec. 1. This chapter creates the Indiana earned income tax credit.
As added by P.L.273-1999, SEC.227.



CHAPTER 22. RESIDENTIAL HISTORIC REHABILITATION CREDIT

IC 6-3.1-22-1
Applicability of definitions
Sec. 1. The definitions set forth in:
(1) IC 14-8-2 that apply to IC 14-21-1; and
(2) IC 14-21-1;
apply throughout this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-2
"Division" defined
Sec. 2. As used in this chapter, "division" means the division of historic preservation and archeology of the department of natural resources.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-3
"Preservation" defined
Sec. 3. (a) As used in this chapter, "preservation" means the application of measures to sustain the form, integrity, and material of:
(1) a building or structure; or
(2) the form and vegetative cover of property.
(b) The term includes stabilization work and the maintenance of historic building materials.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-4
"Qualified expenditures" defined
Sec. 4. (a) As used in this chapter, "qualified expenditures" means expenditures for preservation or rehabilitation of a structure that enables the structure to be principally used and occupied by the taxpayer as the taxpayer's residence.
(b) The term does not include costs that are incurred to do the following:
(1) Acquire a property or an interest in a property.
(2) Pay taxes due on a property.
(3) Enlarge an existing structure.
(4) Pay realtors' fees associated with a structure or property.
(5) Pay paving and landscaping costs.
(6) Pay sales and marketing costs.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-5
"Rehabilitation" defined
Sec. 5. As used in this chapter, "rehabilitation" means the process of returning a property to a state of utility through repair or alteration that makes possible an efficient contemporary residential use while

preserving the parts or features of the property that are significant to the historical, architectural, or archeological values of the property.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-6
"State tax liability" defined
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax) as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-7
"Taxpayer" defined
Sec. 7. As used in this chapter, "taxpayer" means:
(1) an individual filing a single return; or
(2) a married couple filing a joint return.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-8
Entitlement to credit
Sec. 8. (a) Subject to section 14 of this chapter, a taxpayer is entitled to a credit against the taxpayer's state tax liability in the taxable year in which the taxpayer completes the preservation or rehabilitation of historic property and obtains the certifications required under section 9 of this chapter.
(b) The amount of the credit is equal to twenty percent (20%) of the qualified expenditures that:
(1) the taxpayer makes for the preservation or rehabilitation of historic property; and
(2) are approved by the division.
(c) In the case of a husband and wife who:
(1) own and rehabilitate a historic property jointly; and
(2) file separate tax returns;
the husband and wife may take the credit in equal shares or one (1) spouse may take the whole credit.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-9
Conditions for credit qualification
Sec. 9. A taxpayer qualifies for a credit under section 8 of this chapter if all of the following conditions are met:
(1) The historic property is:
(A) located in Indiana;
(B) at least fifty (50) years old; and
(C) except as provided in section 8(c) of this chapter, owned by the taxpayer.
(2) The division certifies that the historic property is listed in the register of Indiana historic sites and historic structures.         (3) The division certifies that the taxpayer submitted a proposed preservation or rehabilitation plan to the division that complies with the standards of the division.
(4) The division certifies that the preservation or rehabilitation work that is the subject of the credit substantially complies with the proposed plan referred to in subdivision (3).
(5) The preservation or rehabilitation work is completed in not more than:
(A) two (2) years; or
(B) five (5) years if the preservation or rehabilitation plan indicates that the preservation or rehabilitation is initially planned for completion in phases.
The time in which work must be completed begins when the physical work of construction or destruction in preparation for construction begins.
(6) The historic property is principally used and occupied by the taxpayer as the taxpayer's residence.
(7) The qualified expenditures for preservation or rehabilitation of the historic property exceed ten thousand dollars ($10,000).
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-10
Certifications for rehabilitation work
Sec. 10. (a) The division shall provide the certifications referred to in section 9(3) and 9(4) of this chapter if a taxpayer's proposed preservation or rehabilitation plan complies with the standards of the division and the taxpayer's preservation or rehabilitation work complies with the plan.
(b) The taxpayer may appeal a decision by the division under this chapter to the review board.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-11
Credit claimed on tax return
Sec. 11. To obtain a credit under this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department of state revenue. The taxpayer shall submit to the department of state revenue the certifications by the division required under section 9 of this chapter and all information that the department of state revenue determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-12
Reduction of adjusted basis
Sec. 12. For purposes of IC 6-3, the adjusted basis of the structure shall be reduced by the amount of a credit granted under this chapter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-13 Recaptured credit
Sec. 13. (a) A credit claimed under this chapter shall be recaptured from the taxpayer if:
(1) the property is transferred less than five (5) years after completion of the certified preservation or rehabilitation work; or
(2) less than five (5) years after completion of the certified preservation or rehabilitation, additional modifications to the property are undertaken that do not meet the standards of the division.
(b) If the recapture of a credit is required under this section, an amount equal to the credit recaptured shall be added to the tax liability of the taxpayer for the taxable year during which the credit is recaptured.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-14
Credit exceeding tax liability
Sec. 14. (a) If the credit provided by this chapter exceeds a taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried over to succeeding taxable years and used as a credit against the tax otherwise due and payable by the taxpayer under IC 6-3 during those taxable years. Each time that the credit is carried over to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for fifteen (15) taxable years following the unused credit year.
(b) A credit earned by a taxpayer in a particular taxable year shall be applied against the taxpayer's tax liability for that taxable year before any credit carryover is applied against that liability under subsection (a).
(c) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-15
Maximum credit
Sec. 15. The amount of tax credits allowed under this chapter may not exceed two hundred fifty thousand dollars ($250,000) in a state fiscal year beginning July 1, 2001, or thereafter.
As added by P.L.129-2001, SEC.7.

IC 6-3.1-22-16
Adoption of rules
Sec. 16. The following may adopt rules under IC 4-22-2 to carry out this chapter:
(1) The department of state revenue.
(2) The division.
As added by P.L.129-2001, SEC.7.



CHAPTER 22.2. REREFINED LUBRICATION OIL FACILITY CREDIT

IC 6-3.1-22.2-1
"Pass through entity" defined
Sec. 1. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-2
"Rerefined lubrication oil" defined
Sec. 2. As used in this chapter, "rerefined lubrication oil" means base oil:
(1) manufactured from at least ninety-five percent (95%) used oil; and
(2) that is not more than two percent (2%) previously unused oil;
created by a refining process that effectively removes physical and chemical impurities and spent and unspent additives to the extent that the base oil is capable of meeting industry standards for engine oil (as defined by API 1509).
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-3
"State tax liability" defined
Sec. 3. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (the state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.291-2001, SEC.149. Amended by P.L.192-2002(ss), SEC.117.

IC 6-3.1-22.2-4
"Taxpayer" defined
Sec. 4. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-5
Entitlement to credit
Sec. 5. Subject to section 9 of this chapter, a person is entitled to

a credit against the person's state tax liability in a taxable year for a percentage of the ad valorem property taxes, excluding interest and penalties, paid by the taxpayer in the taxable year for the following:
(1) Real property on which a facility that processes rerefined lubrication oil is located.
(2) Personal property used in the processing of rerefined lubrication oil, including personal property used in the transportation of rerefined lubrication oil to and from the processing facility.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-6
Amount of credit
Sec. 6. (a) The amount of the credit to which a taxpayer is entitled under this chapter equals the product of:
(1) the percentage prescribed in subsection (b); multiplied by
(2) the amount of the ad valorem property taxes, excluding interest and penalties, paid by the taxpayer in the taxable year on the tangible property described in section 5 of this chapter.
(b) The percentage of the credit referred to in subsection (a)(1) is as follows:
YEAR    PERCENTAGE
OF THE CREDIT
2001    100%
2002    80%
2003    60%
2004    40%
2005    20%
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-7
Credit for shareholder, partner, or member of pass through entity
Sec. 7. If a pass through entity is entitled to a credit under section 5 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-8
Carryover of unused credit
Sec. 8. A taxpayer is entitled to carry forward, for a period not to exceed two (2) years, any unused credit under section 6 or 7 of this chapter.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-9 Requests for determinations
Sec. 9. To be entitled to a credit under this chapter, a taxpayer must request the department of commerce to determine if the taxpayer is entitled to the credit under this chapter. A taxpayer must make the request to the department of commerce in the manner and on forms prescribed by the department of commerce.
As added by P.L.291-2001, SEC.149.

IC 6-3.1-22.2-10
Expiration of chapter
Sec. 10. This chapter expires January 1, 2006.
As added by P.L.291-2001, SEC.149.



CHAPTER 23. VOLUNTARY REMEDIATION TAX CREDIT

IC 6-3.1-23-1
"Brownfield" defined
Sec. 1. As used in this chapter, "brownfield" has the meaning set forth in IC 13-11-2-19.3.
As added by P.L.109-2001, SEC.1.



CHAPTER 23.8. REPEALED



CHAPTER 24. VENTURE CAPITAL INVESTMENT TAX CREDIT

IC 6-3.1-24-1
"Pass through entity" defined
Sec. 1. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-2
"Qualified Indiana business" defined
Sec. 2. As used in this chapter, "qualified Indiana business" means an independently owned and operated business that is certified as a qualified Indiana business by the Indiana economic development corporation under section 7 of this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.4-2005, SEC.96.

IC 6-3.1-24-3
"Qualified investment capital" defined
Sec. 3. As used in this chapter, "qualified investment capital" means debt or equity capital that is provided to a qualified Indiana business after December 31, 2003. However, the term does not include debt that:
(1) is provided by a financial institution (as defined in IC 5-13-4-10) after May 15, 2005; and
(2) is secured by a valid mortgage, security agreement, or other agreement or document that establishes a collateral or security position for the financial institution that is senior to all collateral or security interests of other taxpayers that provide debt or equity capital to the qualified Indiana business.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.193-2005, SEC.16.

IC 6-3.1-24-4
"State tax liability" defined
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.192-2002(ss), SEC.119.
IC 6-3.1-24-5
"Taxpayer" defined
Sec. 5. As used in this chapter, "taxpayer" means an individual or entity, including a pass through entity, that has any state tax liability.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.1.

IC 6-3.1-24-6
Credit; eligibility
Sec. 6. A taxpayer that:
(1) provides qualified investment capital to a qualified Indiana business; and
(2) fulfills the requirements of the Indiana economic development corporation under section 12.5 of this chapter;
is entitled to a credit against the person's state tax liability in a taxable year equal to the amount specified in section 10 of this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.2; P.L.4-2005, SEC.97.

IC 6-3.1-24-7
Certification of qualified Indiana business; forms; fee
Sec. 7. (a) The Indiana economic development corporation shall certify that a business is a qualified Indiana business if the corporation determines that the business:
(1) has its headquarters in Indiana;
(2) is primarily focused on professional motor vehicle racing, commercialization of research and development, technology transfers, or the application of new technology, or is determined by the Indiana economic development corporation to have significant potential to:
(A) bring substantial capital into Indiana;
(B) create jobs;
(C) diversify the business base of Indiana; or
(D) significantly promote the purposes of this chapter in any other way;
(3) has had average annual revenues of less than ten million dollars ($10,000,000) in the two (2) years preceding the year in which the business received qualified investment capital from a taxpayer claiming a credit under this chapter;
(4) has:
(A) at least fifty percent (50%) of its employees residing in Indiana; or
(B) at least seventy-five percent (75%) of its assets located in Indiana; and
(5) is not engaged in a business involving:
(A) real estate;
(B) real estate development;
(C) insurance;
(D) professional services provided by an accountant, a

lawyer, or a physician;
(E) retail sales, except when the primary purpose of the business is the development or support of electronic commerce using the Internet; or
(F) oil and gas exploration.
(b) A business shall apply to be certified as a qualified Indiana business on a form prescribed by the Indiana economic development corporation.
(c) If a business is certified as a qualified Indiana business under this section, the Indiana economic development corporation shall provide a copy of the certification to the investors in the qualified Indiana business for inclusion in tax filings.
(d) The Indiana economic development corporation may impose an application fee of not more than two hundred dollars ($200).
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.3; P.L.4-2005, SEC.98; P.L.193-2005, SEC.17.

IC 6-3.1-24-8
Maximum allowable credit; notice to investors
Sec. 8. (a) A certification provided under section 7 of this chapter must include notice to the investors of the maximum amount of tax credits available under this chapter for the provision of qualified investment capital to the qualified Indiana business.
(b) The maximum amount of tax credits available under this chapter for the provision of qualified investment capital to a particular qualified Indiana business equals the lesser of:
(1) the total amount of qualified investment capital provided to the qualified Indiana business in the calendar year, multiplied by twenty percent (20%); or
(2) five hundred thousand dollars ($500,000).
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-9
Maximum annual statewide allowance for credits; treatment of credit carryovers; program expiration
Sec. 9. (a) The total amount of tax credits that may be allowed under this chapter in a particular calendar year for qualified investment capital provided during that calendar year may not exceed twelve million five hundred thousand dollars ($12,500,000). The Indiana economic development corporation may not certify a proposed investment plan under section 12.5 of this chapter if the proposed investment would result in the total amount of the tax credits certified for the calendar year exceeding twelve million five hundred thousand dollars ($12,500,000). An amount of an unused credit carried over by a taxpayer from a previous calendar year may not be considered in determining the amount of proposed investments that the Indiana economic development corporation may certify under this chapter.
(b) Notwithstanding the other provisions of this chapter, a taxpayer is not entitled to a credit for providing qualified investment

capital to a qualified Indiana business after December 31, 2008. However, this subsection may not be construed to prevent a taxpayer from carrying over to a taxable year beginning after December 31, 2008, an unused tax credit attributable to an investment occurring before January 1, 2009.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.4; P.L.4-2005, SEC.99; P.L.193-2005, SEC.18.

IC 6-3.1-24-10
Credit; calculation
Sec. 10. Subject to sections 8 and 13 of this chapter, the amount of the credit to which a taxpayer is entitled under section 6 this chapter equals the product of:
(1) twenty percent (20%); multiplied by
(2) the amount of the qualified investment capital provided to a qualified Indiana business by the taxpayer in the taxable year.
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-11
Pass through entity; eligibility of owners, shareholders, or members for credit
Sec. 11. If a pass through entity is entitled to a credit under section 6 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.192-2002(ss), SEC.119.

IC 6-3.1-24-12
Carryover; unused tax credit
Sec. 12. If the amount of the credit determined under section 10 of this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry the excess credit over for a period not to exceed the taxpayer's following five (5) taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year. A taxpayer is not entitled to a carryback or a refund of any unused credit amount.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.5; P.L.193-2005, SEC.19.

IC 6-3.1-24-12.5
Certification of investment plan; application; proof of investment within two years
Sec. 12.5. (a) A taxpayer wishing to obtain a credit under this chapter must apply to the Indiana economic development corporation

for a certification that the taxpayer's proposed investment plan would qualify for a credit under this chapter.
(b) The application required under subsection (a) must include:
(1) the name and address of the taxpayer;
(2) the name and address of each proposed recipient of the taxpayer's proposed investment;
(3) the amount of the proposed investment;
(4) a copy of the certification issued under section 7 of this chapter that the proposed recipient is a qualified Indiana business; and
(5) any other information required by the Indiana economic development corporation.
(c) If the Indiana economic development corporation determines that:
(1) the proposed investment would qualify the taxpayer for a credit under this chapter; and
(2) the amount of the proposed investment would not result in the total amount of tax credits certified for the calendar year exceeding twelve million five hundred thousand dollars ($12,500,000);
the corporation shall certify the taxpayer's proposed investment plan.
(d) To receive a credit under this chapter, the taxpayer must provide qualified investment capital to a qualified Indiana business according to the taxpayer's certified investment plan within two (2) years after the date on which the Indiana economic development corporation certifies the investment plan.
(e) Upon making the investment required under subsection (d), the taxpayer shall provide proof of the investment to the Indiana economic development corporation.
(f) Upon receiving proof of a taxpayer's investment under subsection (e), the Indiana economic development corporation shall issue the taxpayer a certificate indicating that the taxpayer has fulfilled the requirements of the corporation and that the taxpayer is entitled to a credit under this chapter.
(g) A taxpayer forfeits the right to a tax credit attributable to an investment certified under subsection (c) if the taxpayer fails to make the proposed investment within the period required under subsection (d).
As added by P.L.214-2003, SEC.6. Amended by P.L.4-2005, SEC.100; P.L.193-2005, SEC.20.

IC 6-3.1-24-13
Returns; submission of certificates from Indiana economic development corporation
Sec. 13. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department, along with the taxpayer's state tax return or returns, a copy of the certificate issued by the Indiana economic development corporation to the taxpayer under section 12.5(f) of this

chapter and all information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.192-2002(ss), SEC.119. Amended by P.L.214-2003, SEC.7; P.L.4-2005, SEC.101.



CHAPTER 25.2. COAL COMBUSTION PRODUCT TAX CREDIT

IC 6-3.1-25.2-1
"Coal combustion product"
Sec. 1. As used in this chapter, "coal combustion product" means the byproducts resulting from the combustion of coal in a facility located in Indiana, including a fluidized bed boiler. The term includes boiler slag, bottom ash, fly ash, and scrubber sludge.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-2
"Manufacturer"
Sec. 2. (a) As used in this chapter, "manufacturer" means a taxpayer that:
(1) obtains and uses coal combustion products for the manufacturing of recycled components; and
(2) is one (1) of the following:
(A) A new business.
(B) An existing business that, during a taxable year in which the taxpayer claims a credit under this chapter, begins manufacturing recycled components.
(C) An existing business that:
(i) manufactures recycled components; and
(ii) during a taxable year in which the taxpayer claims a credit under this chapter, increases acquisitions of coal combustion products by the amount determined in subsection (b).
(b) A manufacturer described in subsection (a)(2)(C) must increase the manufacturer's acquisitions of coal combustion products by the amount determined in STEP THREE of the following STEPS:
STEP ONE: Determine the total amount of coal combustion products obtained by the manufacturer for each of the three (3) taxable years immediately preceding the taxable year in which the manufacturer claims a credit under this chapter.
STEP TWO: Determine the largest amount determined under STEP ONE.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one-tenth (0.1).
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-3
"Recycled component"
Sec. 3. As used in this chapter, a unit of materials, goods, or other tangible personal property is a "recycled component" if coal combustion products constitute at least fifteen percent (15%) by weight of the substances of which the unit is composed. Recycled components include:
(1) aggregates;         (2) fillers;
(3) cementitious materials; or
(4) any combination of aggregates, filler, or cementitious materials;
that are used in the manufacture of masonry construction products (including portland cement based mortar), normal and lightweight concrete, blocks, bricks, pavers, pipes, prestressed concrete products, filter media, and other products approved by the Center for Coal Technology Research established under IC 4-4-30.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-4
"State tax liability"
Sec. 4. As used in this chapter, "state tax liability" means a taxpayer's total tax liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax), as computed after the application of all credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-5
Entitlement to credit; amount
Sec. 5. (a) A manufacturer is entitled to a credit against the manufacturer's state tax liability as follows:
(1) In the case of a manufacturer described under section 2(a)(2)(A) or 2(a)(2)(B) of this chapter, the amount of the credit is equal to:
(A) the number of tons of coal combustion products obtained and used by the manufacturer in the taxable year; multiplied by
(B) two dollars ($2).
(2) In the case of a manufacturer described under section 2(a)(2)(C) of this chapter, the amount of the credit is equal to:
(A) the difference between:
(i) the number of tons of coal combustion products obtained and used by the manufacturer in the taxable year; and
(ii) the amount determined in STEP TWO of section 2(b) of this chapter; multiplied by
(B) two dollars ($2).
(b) The total amount of credits allowed under this chapter may not exceed in the aggregate two million dollars ($2,000,000) for all taxpayers per state fiscal year.
(c) To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.
(d) The department shall record the time of filing of each return claiming a credit under this section and shall, except as provided in subsection (e), grant the credit to the taxpayer, if the taxpayer otherwise qualifies for a tax credit under this chapter, in the

chronological order in which the return is filed in the state fiscal year.
(e) If the total credits approved under this section equal the maximum amount allowable in the state fiscal year, a return claiming the credit filed later in that same state fiscal year may not be approved. However, if an applicant for which a credit has been approved fails to file the information required by section 9 of this chapter, an amount equal to the credit previously allowed or set aside for the applicant may be allowed to the next eligible applicant or applicants until the total amount has been allowed. In addition, the department may, if the applicant so requests, approve a credit application, in whole or in part, with respect to the next succeeding state fiscal year.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-6
Credit for shareholder, partner, or member of pass through entity
Sec. 6. (a) If a manufacturer that claims a credit under this chapter is a pass through entity (as defined in IC 6-3.1-11.5-8.5) that does not have state tax liability for a taxable year against which the credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a credit equal to:
(1) the credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
(b) If the amount determined under subsection (a) exceeds the state tax liability of the shareholder, partner, or member, the shareholder, partner, or member may not carry over the excess to following taxable years.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-7
Duration of credit
Sec. 7. A manufacturer with a facility located in Indiana may claim a credit under this chapter in each of ten (10) consecutive taxable years, beginning with the taxable year in which the manufacturer first claims the credit under this chapter.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-8
Carryover, carryback, or refund of unused credit disallowed
Sec. 8. (a) If the amount determined under section 5 of this chapter for a taxable year exceeds the manufacturer's state tax liability for the taxable year, the manufacturer may not carry over the excess to following taxable years.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.215-2003, SEC.2.
IC 6-3.1-25.2-9
Application for credit
Sec. 9. To obtain a credit under this chapter, the manufacturer must file with the department information that the department determines is necessary for the calculation of the credit provided under this chapter. The department shall keep a list that includes:
(1) the name of each manufacturer that receives a credit under this chapter and IC 6-1.1-44; and
(2) the amount of each credit for the manufacturer in the taxable year;
and provide the list annually to the Center for Coal Technology Research established under IC 4-4-30.
As added by P.L.215-2003, SEC.2.

IC 6-3.1-25.2-10
Conditions on obtaining credit
Sec. 10. A taxpayer that obtains a deduction under IC 6-1.1-44 may not obtain a credit under this chapter for the same taxable year.
As added by P.L.215-2003, SEC.2.



CHAPTER 26. HOOSIER BUSINESS INVESTMENT TAX CREDIT

IC 6-3.1-26-1
"Base state tax liability"
Sec. 1. As used in this chapter, "base state tax liability" means a taxpayer's state tax liability in the taxable year immediately preceding the taxable year in which a taxpayer makes a qualified investment.
As added by P.L.224-2003, SEC.197.



CHAPTER 27. BLENDED BIODIESEL TAX CREDITS

IC 6-3.1-27-1
"Biodiesel"
Sec. 1. As used in this chapter, "biodiesel" means a renewable, biodegradable, mono alkyl ester combustible liquid fuel derived from agricultural plant oils or animal fats that meets American Society for Testing and Materials specification D6751-03a Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels.
As added by P.L.224-2003, SEC.199. Amended by P.L.122-2006, SEC.4.



CHAPTER 28. ETHANOL PRODUCTION TAX CREDIT

IC 6-3.1-28-1
"Corporation"
Sec. 1. As used in this chapter, "corporation" refers to the Indiana economic development corporation created by IC 5-28-3-1.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.11.

IC 6-3.1-28-2
"Ethanol"
Sec. 2. As used in this chapter, "ethanol" means agriculturally derived ethyl alcohol.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-3
"Facility"
Sec. 3. As used in this chapter, "facility" refers to a facility for the production of ethanol that satisfies all the following:
(1) The facility is located in Indiana.
(2) The facility has a capacity to produce at least forty million (40,000,000) gallons of ethanol a year.
(3) The facility, after December 31, 2003, increased its ethanol production capacity by at least forty million (40,000,000) gallons a year.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-4
"Pass through entity"
Sec. 4. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-5
"State tax liability"
Sec. 5. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-2.5 (the state gross retail and use tax);
(2) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(3) IC 6-5.5 (the financial institutions tax); and
(4) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.224-2003, SEC.200.
IC 6-3.1-28-6
"Taxpayer"
Sec. 6. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-7
Ethanol production tax credit
Sec. 7. Subject to IC 6-3.1-27-9.5 and section 11 of this chapter, a taxpayer that has been certified by the corporation as eligible for a credit under this section and produces ethanol at a facility is entitled to a credit against the taxpayer's state tax liability equal to the product of:
(1) twelve and one-half cents ($.125); multiplied by
(2) the number of gallons of ethanol produced at the Indiana facility.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.12.

IC 6-3.1-28-8
Pass through entities
Sec. 8. If a pass through entity is entitled to a credit under this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-9
Carryover of excess tax credits
Sec. 9. (a) If the amount of the credit determined under this chapter for a taxpayer in a taxable year exceeds the taxpayer's state tax liability for that taxable year, the taxpayer may carry over the excess to the following taxable years. The amount of the credit carryover from a taxable year shall be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.
(b) A taxpayer is not entitled to a carryback or refund of any unused credit.
As added by P.L.224-2003, SEC.200.

IC 6-3.1-28-10
Claiming tax credits
Sec. 10. To receive the credit provided by this chapter, a taxpayer must do the following:
(1) Claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department.         (2) Provide a copy of the corporation's certificate finding:
(A) that the taxpayer; or
(B) if the taxpayer is a shareholder, partner, or member of a pass through entity, that the pass through entity;
is eligible for the credit under IC 5-28-6-3.
(3) Submit to the department proof of all information that the department determines is necessary for the calculation of the credit provided by this chapter.
The department may require a pass through entity to provide informational reports that the department determines necessary for the department to calculate the percentage of the credit provided by this chapter to which a shareholder, partner, or member of the pass through entity is entitled.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.13.

IC 6-3.1-28-11
Maximum amount of tax credits awarded
Sec. 11. The corporation shall determine the maximum amount of credits that a taxpayer (or if the person producing the ethanol is a pass through entity, the shareholders, partners, or members of the pass through entity) is eligible to receive under this section. The total amount of credits allowed a taxpayer (or, if the person producing the ethanol is a pass through entity, the shareholders, partners, or members of the pass through entity) under this chapter may not exceed a total of the following amounts for all taxable years:
(1) Two million dollars ($2,000,000) in the case of a taxpayer who produces at least forty million (40,000,000) but less than sixty million (60,000,000) gallons of ethanol in a taxable year.
(2) Three million dollars ($3,000,000) in the case of a taxpayer who produces at least sixty million (60,000,000) gallons of ethanol in a taxable year.
As added by P.L.224-2003, SEC.200. Amended by P.L.191-2005, SEC.14; P.L.122-2006, SEC.9.



CHAPTER 29. COAL GASIFICATION TECHNOLOGY INVESTMENT TAX CREDIT

IC 6-3.1-29-1
Legislative intent; use of women and minority businesses as vendors
Sec. 1. The general assembly declares that the opportunity for the participation of underutilized small businesses, especially women and minority business enterprises, in the coal gasification industry is essential if social and economic parity is to be obtained by women and minority business persons and if the economy of Indiana is to be stimulated as contemplated by this chapter. A recipient of a credit under this chapter is encouraged to purchase goods and services from underutilized small businesses, especially women and minority business enterprises.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-3
"Corporation"
Sec. 3. As used in this chapter, "corporation" refers to the Indiana economic development corporation established by IC 5-28-3-1.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-4.5
"Fluidized bed combustion technology"
Sec. 4.5. As used in this chapter, "fluidized bed combustion technology" means a technology that involves the combustion of fuel in connection with a bed of inert material, such as limestone or dolomite, which is held in a fluid like state by the means of air or other gasses being passed through the materials.
As added by P.L.122-2006, SEC.10.

IC 6-3.1-29-5
"Indiana coal"
Sec. 5. As used in this chapter, "Indiana coal" has the meaning set forth in IC 4-4-30-4.
As added by P.L.191-2005, SEC.15.
IC 6-3.1-29-6
"Integrated coal gasification powerplant"
Sec. 6. As used in this chapter, "integrated coal gasification powerplant" means a facility that satisfies all the following requirements:
(1) The facility is located in Indiana and is a newly constructed energy generating plant.
(2) The facility converts coal into synthesis gas that can be used as a fuel to generate energy.
(3) The facility uses the synthesis gas as a fuel to generate electric energy.
(4) The facility is dedicated primarily to serving Indiana retail electric utility consumers.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-7
"Minority"
Sec. 7. As used in this chapter, "minority" means a member of a minority group (as defined in IC 4-13-16.5-1.)
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-8
"Minority business enterprise"
Sec. 8. As used in this chapter, "minority business enterprise" has the meaning set forth in IC 4-13-16.5-1.
As added by P.L.191-2005, SEC.15. Amended by P.L.1-2006, SEC.144.

IC 6-3.1-29-9
"Pass through entity"
Sec. 9. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company;
(4) a limited liability partnership;
(5) a corporation organized under IC 8-1-13; or
(6) a corporation organized under IC 23-17-1 that is an electric cooperative and that has at least one (1) member that is a corporation organized under IC 8-1-13.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-10
"Qualified investment"
Sec. 10. As used in this chapter, "qualified investment" means a taxpayer's expenditures for:
(1) all real and tangible personal property incorporated in and used as part of an integrated coal gasification powerplant or a fluidized bed combustion technology; and
(2) transmission equipment and other real and personal property

located at the site of an integrated coal gasification powerplant or a fluidized bed combustion technology that is employed specifically to serve the integrated coal gasification powerplant or fluidized bed combustion technology.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.11.

IC 6-3.1-29-11
"State tax liability"
Sec. 11. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax);
(3) IC 27-1-18-2 (the insurance premiums tax); and
(4) IC 6-2.3 (the utility receipts tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-12
"Taxpayer"
Sec. 12. As used in this chapter, "taxpayer" means a person, a corporation, a partnership, or other entity that makes a qualified investment.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-13
"Women's business enterprise"
Sec. 13. As used in this section, "women's business enterprise" has the meaning set forth in IC 4-13-16.5-1.3.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-14
Credit
Sec. 14. (a) A taxpayer that:
(1) is awarded a tax credit under this chapter by the corporation; and
(2) complies with the conditions set forth in this chapter and the agreement entered into by the corporation and the taxpayer under this chapter;
is entitled to a credit against the taxpayer's state tax liability for a taxable year in which the taxpayer places into service an integrated coal gasification powerplant or a fluidized bed combustion technology and for the taxable years provided in section 16 of this chapter.
(b) A tax credit awarded under this chapter must be applied against the taxpayer's state tax liability in the following order:
(1) Against the taxpayer's liability incurred under IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax).         (2) Against the taxpayer's liability incurred under IC 6-5.5 (the financial institutions tax).
(3) Against the taxpayer's liability incurred under IC 27-1-18-2 (the insurance premiums tax).
(4) Against the taxpayer's liability incurred under IC 6-2.3 (the utility receipts tax).
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.12.

IC 6-3.1-29-15
Computation of credit amount
Sec. 15. (a) Subject to section 16 of this chapter, the amount of the credit to which a taxpayer is entitled for a qualified investment in an integrated coal gasification powerplant is equal to the sum of the following:
(1) Ten percent (10%) of the taxpayer's qualified investment for the first five hundred million dollars ($500,000,000) invested.
(2) Five percent (5%) of the amount of the taxpayer's qualified investment that exceeds five hundred million dollars ($500,000,000) only if the facility is dedicated primarily to serving Indiana retail electric utility consumers.
(b) Subject to section 16 of this chapter, the amount of the credit to which a taxpayer is entitled for a qualified investment in a fluidized bed combustion technology is equal to the sum of the following:
(1) Seven percent (7%) of the taxpayer's qualified investment for the first five hundred million dollars ($500,000,000) invested.
(2) Three percent (3%) of the amount of the taxpayer's qualified investment that exceeds five hundred million dollars ($500,000,000).
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.13.

IC 6-3.1-29-16
Limitations on use of credit
Sec. 16. (a) A credit awarded under section 15 of this chapter must be taken in ten (10) annual installments, beginning with the year in which the taxpayer places into service an integrated coal gasification powerplant or a fluidized bed combustion technology.
(b) Subject to section 20 of this chapter, the amount of an annual installment of the credit awarded under section 15 of this chapter is equal to the amount determined in the last of the following STEPS:
STEP ONE: Determine the lesser of:
(A) the credit amount determined under section 15 of this chapter, divided by ten (10); or
(B) the greater of:
(i) the taxpayer's total state tax liability for the taxable year, multiplied by twenty-five percent (25%); or
(ii) the taxpayer's liability for the utility receipts tax

imposed under IC 6-2.3 for the taxable year.
STEP TWO: Multiply the STEP ONE amount by the percentage of Indiana coal used in the taxpayer's integrated coal gasification powerplant or fluidized bed combustion technology in the taxable year for which the annual installment of the credit is allowed.
(c) If the credit allowed by this chapter is available to a member of an affiliated group of corporations filing a consolidated return under IC 6-2.3-6-5 or IC 6-3-4-14, the credit shall be applied against the state tax liability of the affiliated group.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.14.

IC 6-3.1-29-17
Preconstruction application for credit
Sec. 17. A person that proposes to place a new integrated coal gasification powerplant or fluidized bed combustion technology into service may apply to the corporation before the taxpayer makes the qualified investment to enter into an agreement for a tax credit under this chapter. The corporation shall prescribe the form of the application.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.15.

IC 6-3.1-29-18
Conditions for granting credit application
Sec. 18. After receipt of an application, the corporation may enter into an agreement with the applicant for a credit under this chapter if the corporation determines that the taxpayer's proposed investment satisfies the requirements of this chapter.
As added by P.L.191-2005, SEC.15.

IC 6-3.1-29-19
Terms of required agreement; certificate of compliance
Sec. 19. (a) The corporation shall enter into an agreement with an applicant that is awarded a credit under this chapter. The agreement must include all the following:
(1) A detailed description of the project that is the subject of the agreement.
(2) The first taxable year for which the credit may be claimed.
(3) The maximum tax credit amount that will be allowed for each taxable year.
(4) A requirement that the taxpayer shall maintain operations at the project location for at least ten (10) years during the term that the tax credit is available.
(5) If the facility is an integrated coal gasification powerplant, a requirement that the taxpayer shall pay an average wage to its employees at the integrated coal gasification powerplant, other than highly compensated employees, in each taxable year that a tax credit is available, that equals at least one hundred

twenty-five percent (125%) of the average county wage in the county in which the integrated coal gasification powerplant is located.
(6) For a project involving a qualified investment in a coal gasification powerplant, a requirement that the taxpayer will maintain at the location where the qualified investment is made, during the term of the tax credit, a total payroll that is at least equal to the payroll that existed on the date that the taxpayer placed the integrated coal gasification powerplant into service.
(7) A requirement that:
(A) one hundred percent (100%) of the coal used:
(i) at the integrated coal gasification powerplant, for a project involving a qualified investment in an integrated coal gasification powerplant; or
(ii) as fuel in a fluidized bed combustion unit, in a project involving a qualified investment in a fluidized bed combustion technology, if the unit is dedicated primarily to serving Indiana retail electric utility consumers;
must be Indiana coal; or
(B) seventy-five percent (75%) of the coal used as fuel in a fluidized bed combustion unit must be Indiana coal, in a project involving a qualified investment in a fluidized bed combustion technology, if the unit is not dedicated primarily to serving Indiana retail electric utility consumers.
(8) A requirement that the taxpayer obtain from the commission a determination under IC 8-1-8.5-2 that public convenience and necessity require, or will require:
(A) the construction of the taxpayer's integrated coal gasification powerplant, in the case of a project involving a qualified investment in an integrated coal gasification powerplant; or
(B) the installation of the taxpayer's fluidized bed combustion unit, in the case of a project involving a qualified investment in a fluidized bed combustion technology.
(b) A taxpayer must comply with the terms of the agreement described in subsection (a) to receive an annual installment of the tax credit awarded under this chapter. The corporation shall annually determine whether the taxpayer is in compliance with the agreement. If the corporation determines that the taxpayer is in compliance, the corporation shall issue a certificate of compliance to the taxpayer.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.16.

IC 6-3.1-29-20
Allocation of credit among shareholders, partners, and members
Sec. 20. (a) This section applies if a qualified investment is made by a pass through entity or by taxpayers who are co-owners of an integrated coal gasification powerplant or a fluidized bed combustion technology.     (b) If the credit allowed by this chapter for a taxable year is greater than the state tax liability of the pass through entity against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year in excess of the pass through entity's state tax liability for the taxable year; multiplied by
(2) in the case of a pass through entity described in:
(i) section 9(1), 9(2), 9(3), or 9(4) of this chapter, the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled; and
(ii) section 9(5) or 9(6) of this chapter, the relative percentage of the corporation's patronage dividends allocable to the member for the taxable year.
(c) If an integrated coal gasification powerplant or a fluidized bed combustion technology is co-owned by two (2) or more taxpayers, the amount of the credit that may be allowed to a co-owner in a taxable year is equal to:
(1) the tax credit determined under sections 15 and 16 of this chapter with respect to the total qualified investment in the integrated coal gasification powerplant or fluidized bed combustion technology; multiplied by
(2) the co-owner's percentage of ownership in the integrated coal gasification powerplant or fluidized bed combustion technology.
(d) The amount of an annual installment of the credit allowed to a shareholder, partner, or member of a pass through entity or a co-owner shall be determined under section 16 of this chapter modified as follows:
(1) Section 16(b) STEP ONE (A) of this chapter shall be based on the percentage of the credit allowed to the shareholder, partner, member, or co-owner under this section.
(2) Section 16(b) STEP ONE (B) of this chapter shall be based on the:
(A) state tax liability; or
(B) utilities receipts tax liability;
of the shareholder, partner, member, or co-owner.
As added by P.L.191-2005, SEC.15. Amended by P.L.122-2006, SEC.17.

IC 6-3.1-29-21
Claiming tax credit
Sec. 21. To receive the credit awarded by this chapter, a taxpayer must claim the credit on the taxpayer's annual state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department a copy of the commission's determination required under section 19 of this chapter, a copy of the taxpayer's certificate of compliance issued under section 19 of this chapter, and all information that the department determines is necessary for the calculation of the credit provided by this chapter. As added by P.L.191-2005, SEC.15.



CHAPTER 30. HEADQUARTERS RELOCATION TAX CREDIT

IC 6-3.1-30-1
"Corporate headquarters"
Sec. 1. As used in this chapter, "corporate headquarters" means the building or buildings where the principal offices of the principal executive officers of an eligible business are located.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-2
"Eligible business"
Sec. 2. As used in this chapter, "eligible business" means a business that:
(1) is engaged in either interstate or intrastate commerce;
(2) maintains a corporate headquarters at a location outside Indiana;
(3) has not previously maintained a corporate headquarters at a location in Indiana;
(4) had annual worldwide revenues of at least one hundred million dollars ($100,000,000) for the taxable year immediately preceding the business's application for a tax credit under section 12 of this chapter; and
(5) commits contractually to relocating its corporate headquarters to Indiana.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.8.

IC 6-3.1-30-3
"Pass through entity"
Sec. 3. As used in this chapter, "pass through entity" means:
(1) a corporation that is exempt from the adjusted gross income tax under IC 6-3-2-2.8(2);
(2) a partnership;
(3) a limited liability company; or
(4) a limited liability partnership.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-4
"Qualifying project"
Sec. 4. As used in this chapter, "qualifying project" means the relocation of the corporate headquarters of an eligible business from a location outside Indiana to a location in Indiana.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-5
"Relocation costs"
Sec. 5. As used in this chapter, "relocation costs" means the

reasonable and necessary expenses incurred by an eligible business for a qualifying project. The term includes:
(1) moving costs and related expenses;
(2) the purchase of new or replacement equipment;
(3) capital investment costs; and
(4) property assembly and development costs, including:
(A) the purchase, lease, or construction of buildings and land;
(B) infrastructure improvements; and
(C) site development costs.
The term does not include any costs that do not directly result from the relocation of the business to a location in Indiana.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-6
"State tax liability"
Sec. 6. As used in this chapter, "state tax liability" means a taxpayer's total tax liability that is incurred under:
(1) IC 6-3-1 through IC 6-3-7 (the adjusted gross income tax);
(2) IC 6-5.5 (the financial institutions tax); and
(3) IC 27-1-18-2 (the insurance premiums tax);
as computed after the application of the credits that under IC 6-3.1-1-2 are to be applied before the credit provided by this chapter.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-7
"Taxpayer"
Sec. 7. As used in this chapter, "taxpayer" means an individual or entity that has any state tax liability.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-8
Tax credit
Sec. 8. (a) A taxpayer that:
(1) is an eligible business;
(2) completes a qualifying project;
(3) incurs relocation costs; and
(4) employees at least seventy-five (75) employees in Indiana;
is entitled to a credit against the taxpayer's state tax liability for the taxable year in which the relocation costs are incurred. The credit allowed under this section is equal to the amount determined under section 9 of this chapter.
(b) For purposes of establishing the employment level required by subsection (a)(4), a taxpayer may include:
(1) individuals who:
(A) were employed in Indiana by the taxpayer before the taxpayer commenced a qualifying project; and
(B) remain employed in Indiana after the completion of the taxpayer's qualifying project; and         (2) individuals who:
(A) were not employed in Indiana by the taxpayer before the taxpayer commenced a qualifying project; and
(B) are employed in Indiana by the taxpayer as a result of the completion of the taxpayer's qualifying project.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.9.

IC 6-3.1-30-9
Determination of tax credit amount
Sec. 9. (a) Subject to subsection (b), the amount of the credit to which a taxpayer is entitled under section 8 of this chapter equals the product of:
(1) fifty percent (50%); multiplied by
(2) the amount of the taxpayer's relocation costs in the taxable year.
(b) The credit to which a taxpayer is entitled under section 8 of this chapter may not reduce the taxpayer's state tax liability below the amount of the taxpayer's state tax liability in the taxable year immediately preceding the taxable year in which the taxpayer first incurred relocation costs.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-10
Pass through entity; shareholder, partner, or member
Sec. 10. If a pass through entity is entitled to a credit under section 8 of this chapter but does not have state tax liability against which the tax credit may be applied, a shareholder, partner, or member of the pass through entity is entitled to a tax credit equal to:
(1) the tax credit determined for the pass through entity for the taxable year; multiplied by
(2) the percentage of the pass through entity's distributive income to which the shareholder, partner, or member is entitled.
As added by P.L.193-2005, SEC.21.

IC 6-3.1-30-11
Carryover; unused tax credit
Sec. 11. (a) If the credit provided by this chapter exceeds the taxpayer's state tax liability for the taxable year for which the credit is first claimed, the excess may be carried forward to succeeding taxable years and used as a credit against the taxpayer's state tax liability during those taxable years. Each time that the credit is carried forward to a succeeding taxable year, the credit is to be reduced by the amount that was used as a credit during the immediately preceding taxable year. The credit provided by this chapter may be carried forward and applied to succeeding taxable years for nine (9) taxable years following the unused credit year.
(b) A taxpayer is not entitled to any carryback or refund of any unused credit.
As added by P.L.193-2005, SEC.21.
IC 6-3.1-30-12
Claiming tax credit; returns; information required by department of state revenue
Sec. 12. To receive the credit provided by this chapter, a taxpayer must claim the credit on the taxpayer's state tax return or returns in the manner prescribed by the department. The taxpayer shall submit to the department:
(1) proof of the taxpayer's relocation costs;
(2) proof that the taxpayer is employing in Indiana the number of employees required by section 8 of this chapter; and
(3) all other information that the department determines is necessary for the calculation of the credit provided by this chapter.
As added by P.L.193-2005, SEC.21. Amended by P.L.137-2006, SEC.10.

IC 6-3.1-30-13
Determination of expenses resulting from relocation
Sec. 13. In determining whether an expense of the eligible business directly resulted from the relocation of the business, the department shall consider whether the expense would likely have been incurred by the eligible business if the business had not relocated from its original location.
As added by P.L.193-2005, SEC.21.






ARTICLE 3.5. LOCAL TAXATION

CHAPTER 1. REPEALED



CHAPTER 1.1. COUNTY ADJUSTED GROSS INCOME TAX

IC 6-3.5-1.1-1
Definitions
Sec. 1. As used in this chapter:
"Adjusted gross income" has the same definition that the term is given in IC 6-3-1-3.5(a), except that in the case of a county taxpayer who is not a resident of a county that has imposed the county adjusted gross income tax, the term includes only adjusted gross income derived from his principal place of business or employment.
"Civil taxing unit" means any entity having the power to impose ad valorem property taxes except a school corporation. The term does not include a solid waste management district that is not entitled to a distribution under section 1.3 of this chapter. However, in the case of a consolidated city, the term "civil taxing unit" includes the consolidated city and all special taxing districts, all special service districts, and all entities whose budgets and property tax levies are subject to review under IC 36-3-6-9.
"County council" includes the city-county council of a consolidated city.
"County taxpayer" as it relates to a county for a year means any individual:
(1) who resides in that county on the date specified in section 16 of this chapter; or
(2) who maintains his principal place of business or employment in that county on the date specified in section 16 of this chapter and who does not on that same date reside in another county in which the county adjusted gross income tax, the county option income tax, or the county economic development income tax is in effect.
"Department" refers to the Indiana department of state revenue.
"Nonresident county taxpayer" as it relates to a county for a year means any county taxpayer for that county for that year who is not a resident county taxpayer of that county for that year.
"Resident county taxpayer" as it relates to a county for a year means any county taxpayer who resides in that county on the date specified in section 16 of this chapter.
"School corporation" means any public school corporation established under Indiana law.
As added by P.L.73-1983, SEC.2. Amended by P.L.44-1984, SEC.12; P.L.22-1988, SEC.3; P.L.96-1995, SEC.1.



CHAPTER 2. EMPLOYMENT TAX

IC 6-3.5-2-1
Definitions
Sec. 1. As used in this chapter:
(1) "Agency" means a board, commission, division, bureau, committee, authority, military body, college, university, or other instrumentality.
(2) "Compensation" means gross income from services rendered as that term is defined by section 61(a) of the Internal Revenue Code.
(3) "Employee" means any individual permitted to work for remuneration by any employer, but excluding any individual performing:
(i) agricultural labor as that term is defined in IC 22-2-2-3(m);
(ii) domestic service solely on a daily basis in a private home;
(iii) newspaper carrier delivery or distribution service if the individual is under the age of eighteen (18) years; or
(iv) services in the employ of one's father, mother, son, daughter, or spouse.
(4) "Full time employee" means an employee who received compensation from employment of at least nine hundred dollars ($900) in any calendar quarter of a year from an employer who is subject to the tax imposed by this chapter; "full time employee" shall include a self-employed person who receives compensation from employment of at least nine hundred dollars ($900) in any calendar quarter of a year.
(5) "Employer" means any natural person, receiver, administrator, executor, trustee, trustee in bankruptcy, trust, estate, firm, partnership (general or limited), joint venture, company, limited liability company, or any form of unincorporated business, corporation (foreign or domestic, for profit or not-for-profit) who or which is doing business within the county.
(6) "Doing business within the county" means employing individuals to work in whole or in part, within the county and one (1) of the following:
(i) maintaining a fixed place of business in the county;
(ii) owning or leasing property within the county;
(iii) maintaining a stock of tangible personal property within the county;
(iv) employing or loaning capital or property within the county; or
(v) employing persons as employees or independent contractors, to solicit business within the county.
(7) "Person" includes a sole proprietorship, partnership, association, corporation, limited liability company, fiduciary, or individual.
(8) "Principally employed in the county" means an employee who devotes more than fifty percent (50%) of the time which he works for his employer to services which he performs in the taxing county.     (9) "Political subdivision" means a county, township, town, city, separate municipal corporation, special taxing district, or public school corporation.
(10) "County council" includes a city-county council of a consolidated city.
(Formerly: Acts 1975, P.L.62, SEC.1.) As amended by Acts 1981, P.L.11, SEC.32; P.L.2-1987, SEC.22; P.L.8-1993, SEC.91.

IC 6-3.5-2-2
Counties over 400,000 but less than 700,000; ordinance imposing tax; maximum rate
Sec. 2. Before July 1 of any year, the county council of a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) may adopt an ordinance to impose an employment tax on each employer and employee described in section 3 of this chapter. The county council may impose the employment tax at a rate not to exceed fifty cents ($0.50) per employee per month. Any tax so imposed shall be paid by the employer for each full-time employee and by each such employee at the same rate. A self-employed person shall be subject to tax only as an employee. No other county may adopt an ordinance to impose an employment tax under this chapter.
(Formerly: Acts 1975, P.L.62, SEC.1.) As amended by Acts 1979, P.L.74, SEC.1; P.L.12-1992, SEC.28.

IC 6-3.5-2-3
Employers and employees subject to tax
Sec. 3. If the county council adopts an ordinance to impose the employment tax, employers and employees are subject to the tax if:
(1) in the case of an employer, he employs at least one (1) full time employee who is principally employed in the county during any portion of a month after the date such ordinance is adopted; and
(2) in the case of an employee, he is principally employed in the county by an employer described in clause (1) of this section during any portion of a month after the date the ordinance is adopted.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-4
Persons exempt from tax
Sec. 4. The following persons are exempt from the employment tax:
(1) the United States;
(2) an agency of the United States;
(3) this state;
(4) an agency of this state;
(5) a political subdivision of this state; and
(6) a taxpayer described in IC 6-2.5-5-21(b)(1).
However, employees of such persons are not exempt from the employment tax.
(Formerly: Acts 1975, P.L.62, SEC.1.) As amended by Acts 1981,

P.L.77, SEC.16; P.L.192-2002(ss), SEC.120.

IC 6-3.5-2-5
Rescission of tax
Sec. 5. Before July 1 of any year, the county council may adopt an ordinance to rescind the employment tax. If the county council adopts such an ordinance, the tax does not apply after December 31 of the year the ordinance is adopted.
However, if the adoption of the employment tax is conditioned upon any other county adopting the tax, the county council may rescind the tax before it becomes effective if the other county does not adopt the tax.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-6
Increasing or decreasing tax
Sec. 6. Before July 1 of any year, the county council may adopt an ordinance to increase or decrease the employment tax rate. The new tax rate shall become effective on January 1 of the year immediately following the year in which the ordinance is adopted.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-7
Copies of ordinances
Sec. 7. If a county council adopts an ordinance to impose, rescind, or change the rate of the employment tax, the county council shall send a copy of the ordinance to the county auditor and to the county treasurer.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-8
Quarterly payments
Sec. 8. An employer described in section 3 of this chapter shall pay employment tax for each calendar quarter equal to the sum of the following:
(1) for each month during which the employer employed at least one (1) full time employee who was principally employed in the county during that month, the tax for such month equals the total number of full time employees principally employed within the county during that month multiplied by the current tax rate; and
(2) for each employee described in clause (1) of this section the employer is required to withhold the tax imposed on the employee for that month under this chapter. The employer shall withhold the tax from the employee, as an agent for the county. Notwithstanding the amount of employment tax collected from its employees, each employer is liable to the county for the tax imposed on its employees under this chapter. Every employer and every officer, employee or member of the employer who is responsible for withholding the taxes from employees is personally liable for the taxes. The taxes to be withheld by the employer constitute a trust fund in the hands of the

employer and are owned by the county.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-9
Filing returns; record keeping requirement
Sec. 9. Each employer described in section 3 of this chapter shall pay the total employment tax due for each calendar quarter to the county treasurer within thirty (30) days after the end of the quarter. Concurrently with the payment of the tax, the employer shall file an employment tax return with the county treasurer on a form prescribed by the state board of accounts. Each employer within the county shall maintain for a period of five (5) years adequate records to determine its tax liability for a calendar quarter. Upon request of the county treasurer, the Indiana department of revenue shall conduct an audit of an employer's employment tax records.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-10
County mass transportation fund; deposit of revenue
Sec. 10. The county treasurer shall deposit all employment tax revenues in a fund to be known as the "_________ county mass transportation fund". Money which is credited to a county's mass transportation fund may be used only to purchase, establish, operate, repair, or maintain a public mass transportation system. The county council may, in the manner provided by law, appropriate money from the fund to a public corporation which is authorized to purchase, establish, operate, repair, or maintain such a system if the system is located, either entirely or partially, within the county.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-11
Tokens for public passenger transportation
Sec. 11. The county council may establish a method of provide to each taxpayer at the time the employment tax is paid, tokens, coupons or indicia, equal to the tax paid, which are acceptable for passenger transportation on any transportation facility operated by or under contract with the county or public transportation authority.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-12
Estimated tax revenues
Sec. 12. On or before August 1st of each year, the auditor of a county which has adopted the employment tax shall provide the county council with an estimate of the employment tax revenues to be credited to the county mass transportation fund during the next calendar year. The county shall show the estimated employment tax revenues in its budget estimate for that calendar year.
(Formerly: Acts 1975, P.L.62, SEC.1.)

IC 6-3.5-2-13 Interest penalties
Sec. 13. If an employer fails to pay all or any part of the employment tax due for a calendar quarter within the time prescribed by section 9 of this chapter, he shall pay interest on the unpaid amount at the rate of twelve percent (12%) per year.
(Formerly: Acts 1975, P.L.62, SEC.1.)



CHAPTER 3. REPEALED



CHAPTER 4. COUNTY MOTOR VEHICLE EXCISE SURTAX

IC 6-3.5-4-1
Definitions
Sec. 1. As used in this chapter:
"Branch office" means a branch office of the bureau of motor vehicles.
"County council" includes the city-county council of a county that contains a consolidated city of the first class.
"Motor vehicle" means a vehicle which is subject to the annual license excise tax imposed under IC 6-6-5.
"Net annual license excise tax" means the tax due under IC 6-6-5 after the application of the adjustments and credits provided by that chapter.
"Surtax" means the annual license excise surtax imposed by a county council under this chapter.
As added by Acts 1980, P.L.10, SEC.4.



CHAPTER 5. COUNTY WHEEL TAX

IC 6-3.5-5-1
Definitions
Sec. 1. As used in this chapter:
"Branch office" means a branch office of the bureau of motor vehicles.
"Bus" has the meaning set forth in IC 9-13-2-17(a).
"County council" includes the city-county council of a county that contains a consolidated city of the first class.
"Political subdivision" has the meaning set forth in IC 34-6-2-110.
"Recreational vehicle" has the meaning set forth in IC 9-13-2-150.
"Semitrailer" has the meaning set forth in IC 9-13-2-164(a).
"State agency" has the meaning set forth in IC 34-4-16.5-2.
"Tractor" has the meaning set forth in IC 9-13-2-180.
"Trailer" has the meaning set forth in IC 9-13-2-184(a).
"Truck" has the meaning set forth in IC 9-13-2-188(a).
"Wheel tax" means the tax imposed under this chapter.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.3-1989, SEC.40; P.L.2-1991, SEC.38; P.L.1-1998, SEC.79.

IC 6-3.5-5-2
Imposition of tax; annual license excise tax; rate
Sec. 2. (a) The county council of any county may, subject to the limitation imposed by subsection (b), adopt an ordinance to impose an annual wheel tax on each vehicle which:
(1) is included in one (1) of the classes of vehicles listed in section 3 of this chapter;
(2) is not exempt from the wheel tax under section 4 of this chapter; and
(3) is registered in the county.
(b) The county council of a county may not adopt an ordinance to impose the wheel tax unless it concurrently adopts an ordinance under IC 6-3.5-4 to impose the annual license excise surtax.
(c) The county council may impose the wheel tax at a different rate for each of the classes of vehicles listed in section 3 of this chapter. In addition, the county council may establish different rates within the classes of buses, semitrailers, trailers, tractors, and trucks based on weight classifications of those vehicles that are established by the bureau of motor vehicles for use throughout Indiana. However, the wheel tax rate for a particular class or weight classification of vehicles may not be less than five dollars ($5) and may not exceed forty dollars ($40). The county council shall state the initial wheel tax rates in the ordinance that imposes the tax.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983, SEC.6.

IC 6-3.5-5-3
Vehicles subject to tax      Sec. 3. The wheel tax applies to the following classes of vehicles:
(1) buses;
(2) recreational vehicles;
(3) semitrailers;
(4) tractors;
(5) trailers; and
(6) trucks.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-4
Exempt vehicles
Sec. 4. A vehicle is exempt from the wheel tax imposed under this chapter if the vehicle is:
(1) owned by this state;
(2) owned by a state agency of this state;
(3) owned by a political subdivision of this state;
(4) subject to the annual license excise surtax imposed under IC 6-3.5-4; or
(5) a bus owned and operated by a religious or nonprofit youth organization and used to haul persons to religious services or for the benefit of their members.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-5
Registration of vehicles
Sec. 5. If a county council adopts an ordinance imposing the wheel tax after December 31 but before July 1 of the following year, a vehicle described in section 2(a) of this chapter is subject to the tax if it is registered in the county after December 31 of the year in which the ordinance is adopted. If a county council adopts an ordinance imposing the wheel tax after June 30 but before the following January 1, a vehicle described in section 2(a) of this chapter is subject to the tax if it is registered in the county after December 31 of the year following the year in which the ordinance is adopted. However, in the first year the tax is effective, the tax does not apply to the registration of a motor vehicle for the registration year that commenced in the calendar year preceding the year the tax is first effective.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983, SEC.7; P.L.43-1994, SEC.2.

IC 6-3.5-5-6
Rescission of wheel tax and annual license excise surtax
Sec. 6. (a) After January 1 but before July 1 of any year, the county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to rescind the wheel tax. If the county council adopts such an ordinance, the wheel tax does not apply to a vehicle registered after December 31 of the year the ordinance is adopted.
(b) The county council may not adopt an ordinance to rescind the wheel tax unless it concurrently adopts an ordinance under

IC 6-3.5-4 to rescind the annual license excise surtax. In addition, the county council may not adopt an ordinance to rescind the wheel tax if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1981, P.L.88, SEC.3.

IC 6-3.5-5-7
Increase or decrease of tax; rates
Sec. 7. (a) The county council may, subject to the limitations imposed by subsection (b), adopt an ordinance to increase or decrease the wheel tax rates. The new wheel tax rates must be within the range of rates prescribed by section 2 of this chapter. New rates that are established by an ordinance that is adopted after December 31 but before July 1 of the following year apply to vehicles registered after December 31 of the year in which the ordinance to change the rates is adopted. New rates that are established by an ordinance that is adopted after June 30 but before July 1 of the following year apply to motor vehicles registered after December 31 of the year following the year in which the ordinance is adopted.
(b) The county council may not adopt an ordinance to decrease the wheel tax rate under this section if any portion of a loan obtained by the county under IC 8-14-8 is unpaid, or if any bonds issued by the county under IC 8-14-9 are outstanding.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1981, P.L.88, SEC.4; P.L.85-1983, SEC.8.

IC 6-3.5-5-8
Adopted ordinance; transmittal of copy to commissioner of bureau of motor vehicles
Sec. 8. If a county council adopts an ordinance to impose, rescind, or change the rates of the wheel tax, the county council shall send a copy of the ordinance to the commissioner of the bureau of motor vehicles.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-8.5
Credit upon sale of vehicle
Sec. 8.5. (a) Every owner of a vehicle for which the wheel tax has been paid for the owner's registration year is entitled to a credit if during that registration year the owner sells the vehicle. The amount of the credit equals the wheel tax paid by the owner for the vehicle that was sold. The credit may only be applied by the owner against the wheel tax owed for a vehicle that is purchased during the same registration year.
(b) An owner of a vehicle is not entitled to a refund of any part of a credit that is not used under this section.
As added by P.L.86-1983, SEC.1.
IC 6-3.5-5-9
Registration of motor vehicle; wheel tax; amount; collection
Sec. 9. A person may not register a vehicle in a county which has adopted the wheel tax unless he pays the wheel tax due, if any, to the bureau of motor vehicles. The amount of the wheel tax due is based on the wheel tax rate, for that class of vehicle, in effect at the time of registration. The bureau of motor vehicles shall collect the wheel tax due, if any, at the time a motor vehicle is registered. However, the bureau may utilize its branch offices to collect the wheel tax.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-10
Collections by branch office; disposition
Sec. 10. The wheel tax collected by a branch office shall be deposited daily by the branch manager in a separate account in a depository designated by the state board of finance.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-11
Collections by branch office; remittance to county treasurer; report
Sec. 11. On or before the tenth day of the month following the month in which wheel tax is collected at a branch office, the branch office manager shall remit the wheel tax to the county treasurer of the county that imposed the wheel tax. Concurrently with the remittance, the branch office manager shall file a wheel tax collections report with the county treasurer and the county auditor. The branch manager shall prepare the report on forms prescribed by the state board of accounts.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-12
Collections by branch office; report to bureau of motor vehicles
Sec. 12. Each branch office manager shall report wheel tax collections, if any, to the bureau of motor vehicles at the same time that registration fees are reported.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-13
Collections by bureau of motor vehicles; remittance to county treasurer; report to county auditor
Sec. 13. If the wheel tax is collected directly by the bureau of motor vehicles, instead of at a branch office, the commissioner of the bureau shall:
(1) remit the wheel tax to, and file a wheel tax collections report with, the appropriate county treasurer; and
(2) file a wheel tax collections report with the county auditor;
in the same manner and at the same time that a branch office manager is required to remit and report under section 11 of this chapter. As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-14
Appropriation of money derived from wheel tax
Sec. 14. (a) In the case of a county that contains a consolidated city, the city-county council may appropriate money derived from the wheel tax to:
(1) the department of transportation established by IC 36-3-5-4 for use by the department under law; or
(2) an authority established under IC 36-7-23.
(b) The city-county council may not appropriate money derived from the wheel tax for any other purpose.
As added by Acts 1980, P.L.10, SEC.5. Amended by Acts 1982, P.L.33, SEC.8; P.L.346-1989(ss), SEC.1.

IC 6-3.5-5-15
Wheel tax fund; allocation; distribution; use
Sec. 15. (a) In the case of a county that does not contain a consolidated city, the county treasurer shall deposit the wheel tax revenues in a fund to be known as the "County Wheel Tax Fund".
(b) Before the twentieth day of each month, the county auditor shall allocate the money deposited in the county wheel tax fund during that month among the county and the cities and the towns in the county. The county auditor shall allocate the money to counties, cities, and towns under IC 8-14-2-4(c)(1) through IC 8-14-2-4(c)(3).
(c) Before the twenty-fifth day of each month, the county treasurer shall distribute to the county and the cities and towns in the county the money deposited in the county wheel tax fund during that month. The county treasurer shall base the distribution on allocations made by the county auditor for that month under subsection (b).
(d) A county, city, or town may only use the wheel tax revenues it receives under this section:
(1) to construct, reconstruct, repair, or maintain streets and roads under its jurisdiction; or
(2) as a contribution to an authority established under IC 36-7-23.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.85-1983, SEC.9; P.L.346-1989(ss), SEC.2.

IC 6-3.5-5-16
Estimate of revenues; distribution
Sec. 16. (a) On or before August 1 of each year, the auditor of a county that contains a consolidated city of the first class and that has adopted the wheel tax shall provide the county council with an estimate of the wheel tax revenues to be received by the county during the next calendar year. The county shall show the estimated wheel tax revenues in its budget estimate for the calendar year.
(b) On or before August 1 of each year, the auditor of a county that does not contain a consolidated city of the first class and that has adopted the wheel tax shall provide the county and each city and

town in the county with an estimate of the wheel tax revenues to be distributed to that unit during the next calendar year. The county, city, or town shall show the estimated wheel tax revenues in its budget estimate for the calendar year.
As added by Acts 1980, P.L.10, SEC.5.

IC 6-3.5-5-17
Service charge
Sec. 17. Each license branch shall collect the service charge prescribed under IC 9-29 for the wheel tax collected with respect to each vehicle registered by that branch.
As added by Acts 1980, P.L.10, SEC.5. Amended by P.L.42-1986, SEC.4; P.L.2-1991, SEC.39.

IC 6-3.5-5-18
Violations; offense
Sec. 18. (a) The owner of a vehicle who knowingly registers the vehicle without paying wheel tax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
(b) An employee of the bureau of motor vehicles, an employee of a branch office, or the manager of a branch office who recklessly issues a registration on any vehicle without collecting wheel tax imposed under this chapter with respect to that registration commits a Class B misdemeanor.
As added by Acts 1980, P.L.10, SEC.5.



CHAPTER 6. COUNTY OPTION INCOME TAX

IC 6-3.5-6-1
Definitions
Sec. 1. As used in this chapter:
"Adjusted gross income" has the same definition that the term is given in IC 6-3-1-3.5. However, in the case of a county taxpayer who is not treated as a resident county taxpayer of a county, the term includes only adjusted gross income derived from his principal place of business or employment.
"Civil taxing unit" means any entity, except a school corporation, that has the power to impose ad valorem property taxes. The term does not include a solid waste management district that is not entitled to a distribution under section 1.3 of this chapter. However, in the case of a county in which a consolidated city is located, the consolidated city, the county, all special taxing districts, special service districts, included towns (as defined in IC 36-3-1-7), and all other political subdivisions except townships, excluded cities (as defined in IC 36-3-1-7), and school corporations shall be deemed to comprise one (1) civil taxing unit whose fiscal body is the fiscal body of the consolidated city.
"County income tax council" means a council established by section 2 of this chapter.
"County taxpayer", as it relates to a particular county, means any individual:
(1) who resides in that county on the date specified in section 20 of this chapter; or
(2) who maintains his principal place of business or employment in that county on the date specified in section 20 of this chapter and who does not reside on that same date in another county in which the county option income tax, the county adjusted income tax, or the county economic development income tax is in effect.
"Department" refers to the Indiana department of state revenue.
"Fiscal body" has the same definition that the term is given in IC 36-1-2-6.
"Resident county taxpayer", as it relates to a particular county, means any county taxpayer who resides in that county on the date specified in section 20 of this chapter.
"School corporation" has the same definition that the term is given in IC 6-1.1-1-16.
As added by P.L.44-1984, SEC.14. Amended by P.L.23-1986, SEC.9; P.L.22-1988, SEC.4; P.L.96-1995, SEC.3.



CHAPTER 7. COUNTY ECONOMIC DEVELOPMENT INCOME TAX

IC 6-3.5-7-1
"Adjusted gross income" defined
Sec. 1. (a) Except as otherwise provided in this section, as used in this chapter, "adjusted gross income" has the meaning set forth in IC 6-3-1-3.5(a).
(b) In the case of a county taxpayer who is not a resident of a county that has imposed the county economic development income tax, the term "adjusted gross income" includes only adjusted gross income derived from the taxpayer's principal place of business or employment.
(c) In the case of a county taxpayer who is a resident of a county having a population of more than eighteen thousand three hundred (18,300) but less than nineteen thousand three hundred (19,300), the term "adjusted gross income" does not include adjusted gross income that is:
(1) earned in a county that is:
(A) located in another state; and
(B) adjacent to the county in which the taxpayer resides; and
(2) subject to an income tax imposed by a county, city, town, or other local governmental entity in the other state.
As added by P.L.380-1987(ss), SEC.6. Amended by P.L.66-1991, SEC.1; P.L.12-1992, SEC.29; P.L.170-2002, SEC.28.



CHAPTER 8. MUNICIPAL OPTION INCOME TAX

IC 6-3.5-8-1
"Adjusted gross income" defined
Sec. 1. As used in this chapter, "adjusted gross income" has the meaning set forth in IC 6-3-1-3.5. However, in the case of a municipal taxpayer who is not treated as a resident municipal taxpayer of a municipality, the term includes only adjusted gross income derived from the taxpayer's principal place of business or employment.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-3
"Fiscal body" defined
Sec. 3. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2-6.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-4
"Municipal option income tax" defined
Sec. 4. As used in this chapter, "municipal option income tax" refers to the tax authorized by this chapter.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-5
"Municipal taxpayer" defined
Sec. 5. As used in this chapter, "municipal taxpayer", as it relates to a particular municipality, means any individual:
(1) who resides in that municipality on the date specified in section 21 of this chapter; or
(2) who maintains the individual's principal place of business or employment in that municipality on the date specified in section 21 of this chapter and who does not reside on that same date in:
(A) a county in which the county option income tax, the county adjusted gross income tax, or the county economic development income tax is in effect; or
(B) a municipality in which the municipal option income tax is in effect.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-6
"Municipality" defined
Sec. 6. As used in this chapter, "municipality" has the meaning set

forth in IC 36-1-2-11.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-7
"Qualifying county" defined
Sec. 7. As used in this chapter, "qualifying county" means a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-8
"Resident municipal taxpayer" defined
Sec. 8. As used in this chapter, "resident municipal taxpayer", as it relates to a particular municipality, means any municipal taxpayer who resides in that municipality on the date specified in section 21 of this chapter.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-9
Imposition of tax by fiscal body of municipality
Sec. 9. (a) Except as provided in subsections (c) and (d) and in section 12(c) of this chapter, the fiscal body of a municipality located in a qualifying county may impose a municipal option income tax, which consists of a tax on the adjusted gross income of municipal taxpayers of the municipality. If the tax is imposed, the tax takes effect:
(1) September 1, 2001, if the fiscal body adopts an ordinance to impose the tax before July 1, 2001; or
(2) July 1 of the year that the ordinance imposing the tax is adopted, if the ordinance is adopted in 2002 or a later calendar year.
(b) A municipal fiscal body shall hold a public hearing on the proposed ordinance before adopting an ordinance under subsection (a). The municipal fiscal body shall give public notice of the public hearing under IC 5-3-1.
(c) A fiscal body may not impose a municipal option income tax under subsection (a) for a period in which the county adjusted gross income tax, the county option income tax, or the economic development income tax is in effect in the qualifying county in which the municipality is located.
(d) A fiscal body may not impose a municipal option income tax for a calendar year that begins after December 31, 2005.
As added by P.L.151-2001, SEC.6. Amended by P.L.1-2002, SEC.35.

IC 6-3.5-8-10
Tax rate
Sec. 10. (a) The maximum rate of the municipal option income tax imposed on a resident municipal taxpayer under this chapter is one percent (1%). The maximum rate of the municipal option income tax imposed on all other municipal taxpayers under this chapter is

one-half percent (0.5%).
(b) A municipal option income tax imposed under this chapter applies to resident municipal taxpayers and all other municipal taxpayers. The municipal option income tax rate in effect for the municipal taxpayers of a municipality who are not resident municipal taxpayers of that municipality is at all times one-half (1/2) of the tax rate imposed upon resident municipal taxpayers.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-11
Adoption of ordinance in order to impose tax
Sec. 11. (a) To impose a municipal option income tax to take effect September 1, 2001, the fiscal body of a municipality in a qualifying county must adopt an ordinance before July 1, 2001. The ordinance must substantially state the following:
"The ________ Fiscal Body imposes the municipal option income tax on the municipal taxpayers of ________ (insert name of municipality). The income tax is imposed at a rate of _____ percent (_____%) on the resident municipal taxpayers of the municipality and at a rate of ____ percent (_____%) on all other municipal taxpayers. The income tax takes effect September 1, 2001.".
(b) An ordinance adopted under subsection (a) takes effect September 1, 2001.
(c) To impose a municipal option income tax in 2002 or in a later year, the fiscal body of a municipality that does not adopt an ordinance under subsection (a) must, after February 15 but before May 1 of a year, adopt an ordinance. The ordinance must substantially state the following:
"The ________ Fiscal Body imposes the municipal option income tax on the municipal taxpayers of ________ (insert name of municipality). The income tax is imposed at a rate of _____ percent (_____%) on the resident municipal taxpayers of the municipality and at a rate of ____ percent (_____%) on all other municipal taxpayers. The income tax takes effect July 1 of this year.".
(d) An ordinance adopted under subsection (c) takes effect July 1 of the year the ordinance is adopted.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-12
Certification of municipality's budget; department of state revenue to determine amount of tax revenue collected
Sec. 12. (a) If the fiscal body of a municipality in a qualifying county adopts an ordinance under section 11(a) of this chapter, the department of local government finance may not certify a budget for the municipality under IC 6-1.1-17-16(f) for the 2002 calendar year that is greater than ninety-seven percent (97%) of the budget of the municipality certified by the department for the 2001 calendar year. The department of local government finance may not certify a budget

for the municipality under IC 6-1.1-17-16(f) for any later calendar year that is greater than ninety-seven percent (97%) of the budget of the municipality certified by the department for the calendar year that immediately precedes the later calendar year.
(b) If the fiscal body of a municipality in a qualifying county adopts an ordinance in a calendar year under section 11(c) of this chapter, the department of local government finance may not certify a budget for the municipality under IC 6-1.1-17-16(f) for the calendar year that immediately succeeds the calendar year in which the ordinance is adopted that is greater than ninety-seven percent (97%) of the budget of the municipality certified by the department for the calendar year in which the ordinance was adopted. The department of local government finance may not certify a budget for the municipality under IC 6-1.1-17-16(f) for any later calendar year that is greater than ninety-seven percent (97%) of the budget of the municipality certified by the department for the calendar year that immediately precedes the later calendar year.
(c) Before July 1 of 2002 and of each year thereafter, the department of local government finance shall review the budget approved for each municipality in a qualifying county in which a municipal option income tax is in effect to determine whether the restriction under subsection (a) or (b) has been applied. If the restriction has not been applied:
(1) the municipal option income tax is rescinded as of July 1 of the year in which the review was made;
(2) the municipality may not impose the municipal option income tax for any later year; and
(3) the municipality is:
(A) subject to subsection (d), if the municipality adopted the municipal option income tax in 2002; or
(B) subject to subsection (e), if the municipality adopted the municipal option income tax in a year that succeeds 2002.
(d) In May 2003, the department of state revenue shall determine for each municipality subject to this subsection the amount of tax revenue collected for the municipality after August 31, 2001, and before July 1, 2002. The department of state revenue shall immediately notify the municipality of the amount determined under this subsection. Not later than thirty (30) days after receiving notification from the department of state revenue, the municipality shall transfer the amount determined by the department under this subsection from the municipality's general fund to the county family and children's fund of the qualifying county in which the municipality is located.
(e) In May 2004, and in May of each year thereafter, the department of state revenue shall determine for each municipality subject to this subsection the amount of tax revenue collected for the municipality after June 30 of the calendar year that precedes by two (2) years the calendar year in which the determination is made and before July 1 of the year that immediately precedes the calendar year in which the determination is made. The department of state revenue

shall immediately notify the municipality of the amount determined under this subsection. Not later than thirty (30) days after receiving notification from the department of state revenue, the municipality shall transfer the amount determined by the department under this section from the municipality's general fund to the county family and children's fund of the qualifying county in which the municipality is located.
(f) If a municipality makes a transfer from its general fund to the county's family and children's fund as described in subsection (d) or (e), the department of local government finance shall reduce by the amount transferred the county's maximum family and children's fund levy under IC 6-1.1-18.6 for the calendar year that immediately succeeds the year in which the transfer is made.
(g) This subsection applies if the fiscal body of a municipality in a qualifying county adopts an ordinance under section 11 of this chapter to impose a municipal option income tax. The maximum permissible ad valorem property tax levy of the municipality is not subject to any increase under IC 6-1.1-18.5-3(a) or IC 6-1.1-18.5-3(b) for taxes payable in:
(1) the calendar year that immediately succeeds the calendar year in which the ordinance is adopted; and
(2) each succeeding calendar year in which the municipal option income tax remains in effect.
(h) This subsection applies if the fiscal body of a municipality in a qualifying county adopts an ordinance under section 14 of this chapter to rescind the municipal option income tax, or if the municipal option income tax in a municipality is rescinded by operation of law. For purposes of IC 6-1.1-18.5-3(a) STEP ONE or IC 6-1.1-18.5-3(b) STEP ONE, the preceding calendar year is considered to be the calendar year in which an ordinance was adopted under section 11 of this chapter to impose the municipal option income tax.
As added by P.L.151-2001, SEC.6. Amended by P.L.90-2002, SEC.301.

IC 6-3.5-8-13
Increase or decrease of rate
Sec. 13. (a) The fiscal body of a municipality may increase or decrease the rate of a municipal option income tax. To increase or decrease the rate, the fiscal body must, after January 1 but before May 1 of a year, adopt an ordinance. The ordinance must substantially state the following:
"The ________ Fiscal Body increases (or decreases) the rate of the municipal option income tax. The tax rate with respect to resident municipal taxpayers is increased (or decreased) from (insert current rate) to (insert proposed rate). The tax rate with respect to all other municipal taxpayers is increased (or decreased) from (insert current rate) to (insert proposed rate). This tax rate increase (or decrease) takes effect July 1 of this year.".     (b) A fiscal body shall hold a public hearing on the proposed ordinance before adopting an ordinance under subsection (a). The municipal fiscal body shall give public notice of the public hearing under IC 5-3-1.
(c) An ordinance adopted under this section takes effect July 1 of the year the ordinance is adopted.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-14
Expiration or rescission of tax
Sec. 14. (a) A municipal option income tax imposed by a fiscal body under this chapter remains in effect until the earlier of:
(1) the date the tax is rescinded; or
(2) December 31, 2005.
(b) A fiscal body may rescind the municipal option income tax by adopting an ordinance to rescind the tax after January 1 but before June 1 of a year.
(c) A fiscal body shall hold a public hearing on the proposed ordinance before adopting an ordinance under subsection (b). The municipal fiscal body shall give public notice of the public hearing under IC 5-3-1.
(d) An ordinance adopted under this section takes effect July 1 of the year the ordinance is adopted.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-15
Certified copies of ordinances sent to department
Sec. 15. Immediately upon adoption under this chapter of an ordinance to impose or rescind a municipal option income tax, or an ordinance to increase or decrease the rate of the tax, the legislative body of the municipality shall send a certified copy of the ordinance to the department by certified mail.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-16
Tax not in effect during entire taxable year
Sec. 16. If a municipal option income tax is not in effect during an individual taxpayer's entire taxable year, the amount of municipal option income tax that the taxpayer owes for that taxable year equals the product of:
(1) the amount of the municipal option income tax the taxpayer would owe if the tax had been imposed during the taxpayer's entire taxable year; multiplied by
(2) a fraction. The numerator equals the number of days during the taxpayer's taxable year that the municipal option income tax was in effect. The denominator equals the total number of days in the taxpayer's taxable year.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-17 Credit for elderly or totally disabled
Sec. 17. (a) If, for a particular taxable year, an individual taxpayer is allowed, or a municipal taxpayer and the municipal taxpayer's spouse who file a joint return are allowed, a credit for the elderly or the totally disabled under Section 22 of the Internal Revenue Code (as defined in IC 6-3-1-11), the municipal taxpayer is entitled or the municipal taxpayer and the municipal taxpayer's spouse are entitled to a credit against their municipal option income tax liability for that same taxable year. The amount of the credit equals the lesser of the following:
(1) The product of:
(A) the credit for the elderly or the totally disabled for the same taxable year; multiplied by
(B) a fraction. The numerator is the municipal option income tax rate imposed against the municipal taxpayer or the municipal taxpayer and the municipal taxpayer's spouse. The denominator is fifteen-hundredths (0.15).
(2) The amount of municipal option income tax imposed on the municipal taxpayer or the municipal taxpayer and the municipal taxpayer's spouse.
(b) If a municipal taxpayer and the municipal taxpayer's spouse file a joint return and are subject to different municipal option income tax rates for the same taxable year, they shall compute the credit under this section by using the formula provided in subsection (a), except that they shall use the average of the two (2) tax rates imposed against them as the numerator referred to in subsection (a)(1)(B).
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-18
Distribution to municipality
Sec. 18. (a) Revenue derived from the imposition of a municipal option income tax shall, in the manner prescribed by this section, be distributed to the municipality that imposed the tax. The amount that is to be distributed to a municipality during an ensuing calendar year equals the amount of municipal option income tax revenue that the department, after reviewing the recommendation of the budget agency, estimates will be received from that municipality during the twelve (12) month period beginning July 1 of the immediately preceding calendar year and ending June 30 of the ensuing calendar year.
(b) Before June 16 of each calendar year, the department, after reviewing the recommendation of the budget agency, shall estimate and certify to each adopting municipality and to the county auditor of the qualifying county the amount of municipal option income tax revenue that will be collected from that municipality during the twelve (12) month period beginning July 1 of that calendar year and ending June 30 of the immediately succeeding calendar year. The amount certified is the municipality's "certified distribution" for the immediately succeeding calendar year. The amount certified may be

adjusted under subsection (c) or (d).
(c) The department may certify to an adopting municipality an amount that is greater than the estimated twelve (12) month revenue collection if the department, after reviewing the recommendation of the budget agency, determines that there will be a greater amount of revenue available for distribution from the municipality's account established under section 19 of this chapter.
(d) The department may certify an amount less than the estimated twelve (12) month revenue collection if the department, after reviewing the recommendation of the budget agency, determines that a part of those collections needs to be distributed during the current calendar year so that the municipality will receive its full certified distribution for the current calendar year.
(e) One-twelfth (1/12) of each adopting municipality's certified distribution for a calendar year shall be distributed from its account established under section 19 of this chapter to the appropriate municipality on the first day of each month of that calendar year.
(f) All distributions from an account established under section 19 of this chapter shall be made by warrants issued by the auditor of state to the treasurer of state ordering the appropriate payments.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-19
Establishment of special account in state general fund
Sec. 19. (a) A special account within the state general fund shall be established for each municipality adopting a municipal option income tax. Revenue derived from the imposition of the municipal option income tax shall be deposited in that municipality's account in the state general fund.
(b) Income earned on money held in an account under subsection (a) becomes a part of that account.
(c) Revenue remaining in an account established under subsection (a) at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-20
Reduction of general fund property tax levy of municipality receiving distribution
Sec. 20. (a) The department of local government finance shall each year reduce the general fund property tax levy of a municipality receiving a distribution under this chapter in that year. The municipality's general fund property tax levy shall be reduced by the amount of the distribution received or to be received by the municipality during the year. The department of local government finance shall certify to the auditor of the qualifying county the property tax rate applicable to the municipality's general fund after the property tax reduction under this section.
(b) A municipality shall treat a distribution that the municipality receives or is to receive during a particular calendar year as a part of

the municipality's property tax levy for the general fund for that same calendar year for purposes of fixing the municipality's budget and for purposes of the property tax levy limits imposed by IC 6-1.1-18.5. However, the distributions shall not reduce the total county tax levy that is used to compute the state property tax replacement credit under IC 6-1.1-21. In addition, for purposes of computing and distributing any excise taxes or income taxes in which the distribution is based on property taxes, the distributions shall be treated as though they were property taxes that were due and payable during that same calendar year.
(c) A municipality may use distributions received under this chapter for any purpose for which the municipality may use property tax revenues.
As added by P.L.151-2001, SEC.6. Amended by P.L.90-2002, SEC.302.

IC 6-3.5-8-21
Determination of individual to be treated as resident municipal taxpayer
Sec. 21. (a) For purposes of this chapter, an individual shall be treated as a resident municipal taxpayer of the municipality in which the individual:
(1) maintains a residence, if the individual maintains only one (1) residence in Indiana;
(2) if subdivision (1) does not apply, registers to vote;
(3) if subdivision (1) or (2) does not apply, registers the individual's personal automobile; or
(4) if subdivision (1), (2), or (3) does not apply, spends the majority of the individual's time in Indiana during the taxable year in question.
(b) Whether an individual is a resident municipal taxpayer is determined on January 1 of the calendar year in which the individual's taxable year commences. If an individual changes the location of the individual's residence to another location in Indiana during a calendar year, the individual's liability for municipal option income tax is not affected.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-22
Applicability of adjusted gross income tax law
Sec. 22. (a) Except as otherwise provided in this chapter, all provisions of the adjusted gross income tax law (IC 6-3) concerning:
(1) definitions;
(2) declarations of estimated tax;
(3) filing of returns;
(4) remittances;
(5) incorporation of the provisions of the Internal Revenue Code;
(6) penalties and interest;
(7) exclusion of military pay credits for withholding; and         (8) exemptions and deductions;
apply to the imposition, collection, and administration of the municipal option income tax. The municipal option income tax is a listed tax and an income tax for purposes of IC 6-8.1.
(b) The provisions of IC 6-3-1-3.5(a)(5), IC 6-3-3-3, IC 6-3-3-5, and IC 6-3-5-1 do not apply to the municipal option income tax.
(c) Each employer shall report to the department the amount of withholdings attributable to each municipality. This report shall annually be submitted with the employer's withholding report.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-23
Department to submit report to municipality
Sec. 23. Before February 1 of each year, the department shall submit a report to each municipality indicating the balance at the end of the preceding year in the municipality's account established under section 19 of this chapter.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-24
Credit for income taxes imposed by other local governmental entities
Sec. 24. (a) Except as provided in subsection (b), if for a particular taxable year a municipal taxpayer is liable for an income tax imposed by a county, city, town, or other local governmental entity located outside of Indiana, that municipal taxpayer is entitled to a credit against the municipal option income tax liability for that same taxable year. The amount of the credit equals the amount of tax imposed by the other governmental entity on income derived from sources outside Indiana and subject to the municipal option income tax. However, the credit provided by this section may not reduce a municipal taxpayer's municipal option income tax liability to an amount that is less than what would have been owed if the income subject to taxation by the other governmental entity had been ignored.
(b) The credit provided by this section does not apply to a municipal taxpayer to the extent that the other governmental entity provides for a credit to the taxpayer for the amount of municipal option income taxes owed under this chapter.
(c) To claim the credit provided by this section, a municipal taxpayer must provide the department with satisfactory evidence that the taxpayer is entitled to the credit.
As added by P.L.151-2001, SEC.6.

IC 6-3.5-8-25
Determination of rate when taxpayer subject to different tax rates
Sec. 25. If for any taxable year a municipal taxpayer is subject to different tax rates for the municipal option income tax imposed by a municipality, the taxpayer's municipal option income tax rate for that municipality and that taxable year is the rate determined in the last

STEP of the following STEPS:
STEP ONE: Multiply the number of months in the taxpayer's taxable year that precede July 1 by the rate in effect before the rate change.
STEP TWO: Multiply the number of months in the taxpayer's taxable year that follow June 30 by the rate in effect after the rate change.
STEP THREE: Divide the sum of the amounts determined under STEPS ONE and TWO by twelve (12).
As added by P.L.151-2001, SEC.6.



CHAPTER 8.5. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. DEATH TAXES

CHAPTER 1. DEFINITIONS AND RULES OF CONSTRUCTION

IC 6-4.1-1-1
Application to article
Sec. 1. The definitions and rules of construction contained in this chapter apply throughout this article unless the context clearly requires otherwise.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 2. IMPOSITION OF THE INHERITANCE TAX

IC 6-4.1-2-1
Time of imposition; transfers subject to tax
Sec. 1. (a) An inheritance tax is imposed at the time of a decedent's death on certain property interest transfers made by him. The transfer of a property interest is subject to the tax if:
(1) the property transferred is described in:
(i) section 2 of this chapter if the property is transferred by a resident decedent; or
(ii) section 3 of this chapter if the property is transferred by a non-resident decedent;
(2) the transfer is described in section 4 of this chapter; and
(3) neither the transfer nor the property is exempt from the inheritance tax under IC 6-4.1-3.
(b) For purposes of this article, a transfer described in section 4 of this chapter is considered a transfer made by the deceased transferor regardless of when the transferee acquires the property interest.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-2-2
Property transfers of resident decedent
Sec. 2. (a) The inheritance tax applies to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located in this state;
(2) tangible personal property which does not have an actual situs outside this state; or
(3) intangible personal property regardless of where it is located.
(b) The inheritance tax does not apply to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located outside this state, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind; or
(2) real property located in this state, if:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under IC 6-4.1-2-4; and
(C) the decedent does not have a retained interest in the trust.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.78-1993, SEC.1.

IC 6-4.1-2-3
Property transfers of nonresident decedent
Sec. 3. The inheritance tax applies to a property interest transfer

made by a nonresident decedent if the interest transferred is in:
(1) real property located in this state, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind, unless:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under IC 6-4.1-2-4; and
(C) the decedent does not have a retained interest in the trust; or
(2) tangible personal property which has an actual situs in this state.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.2; P.L.78-1993, SEC.2.

IC 6-4.1-2-4
Transfers of interests in property; transfers in contemplation of death; transfers for consideration
Sec. 4. (a) The inheritance tax applies to transfers of property interests described in subsection (d) and to the following types of property interest transfers:
(1) transfers which are made under a deceased transferor's will or under the laws of intestate succession, as a result of the transferor's death;
(2) transfers which are made in contemplation of the transferor's death;
(3) transfers which are made in such a manner that they are intended to take effect in possession or enjoyment at or after the transferor's death;
(4) transfers which are made in payment of a claim against the transferor's estate if:
(A) the claim results from a contract or antenuptial agreement made by the transferor; and
(B) payment of the amount claimed is due at or after the transferor's death under the terms of the transferor's will or the contract;
(5) those jointly held property transfers described in section 5 of this chapter;
(6) those transfers which are made by a trust deed in the manner described in section 6 of this chapter; and
(7) those transfers which are made to an executor or trustee in the manner described in section 7 of this chapter.
(b) A transfer is presumed to have been made in contemplation of the transferor's death if it is made within one (1) year before the transferor's date of death. However, the presumption is rebuttable.
(c) If a transfer described in subsection (a)(1), (a)(2), (a)(3), or (a)(4) is made for valuable consideration, the value of the property so transferred equals the remainder of:
(1) the total value of the property transferred; minus         (2) the equivalent in money value of the consideration received by the transferor.
For purposes of this subsection, the term "consideration" does not include love or affection.
(d) If at the time of death a surviving spouse has been entitled to income from a property interest that was the subject of a previous transfer exempt from inheritance tax under IC 6-4.1-3-7(b) or IC 6-4.1-3-7 (c), then the value of the property interest at the time of death of the surviving spouse is subject to the inheritance tax as if it were a transfer of property owned by the surviving spouse. The value of a property interest subject to inheritance tax under this section includes the value of each gift of any part of the property interest made by the surviving spouse in contemplation of death.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1982, P.L.55, SEC.1; P.L.58-1990, SEC.1.

IC 6-4.1-2-5
Joint ownership with rights of survivorship
Sec. 5. If property is held by two (2) or more individuals jointly with rights of survivorship, the exercise of the rights of the surviving joint owner or owners to the immediate ownership or possession and enjoyment of the property upon the death of one (1) of the joint owners is a transfer to which the inheritance tax applies. The value of the property so transferred equals the remainder of (1) the total value of the jointly held property, minus (2) the value of that portion of the jointly held property which the surviving joint owner or owners prove belonged to him or them.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1982, P.L.56, SEC.1.

IC 6-4.1-2-6
Transfers by deed of trust with powers reserved in transferor
Sec. 6. If a transferor transfers property by a deed of trust in such a manner that he reserves to:
(1) himself any interest; or
(2) himself and others powers of revocation, alteration, or amendment which if exercised would cause the property to revert to the transferor;
then the inheritance tax imposed as a result of the transferor's death applies to the transfer. The value of the property so transferred equals the value of the property subject to the powers, and in respect to which the powers remain unexercised, at the time of the transferor's death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-2-7
Transfers to executor as trustee in lieu of fee
Sec. 7. If an individual transfers property to an executor or trustee in lieu of his fee, the inheritance tax applies to the transfer if the value of the property transferred exceeds the fee that would have

been due if the transfer had not been made. The value of the property so transferred equals the amount of the excess.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 3. INHERITANCE TAX EXEMPTIONS AND DEDUCTIONS

IC 6-4.1-3-1
Exempt transfers
Sec. 1. Each transfer described in section 2055(a) of the Internal Revenue Code is exempt from the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1976, P.L.19, SEC.1.



CHAPTER 4. FILING REQUIREMENTS

IC 6-4.1-4-0.5
Inheritance tax return not required; affidavits; liens
Sec. 0.5. (a) No inheritance tax return is required under this chapter unless the total fair market value of the property interests transferred by the decedent to a transferee under a taxable transfer or transfers exceeds the exemption provided to the transferee under IC 6-4.1-3-10 through IC 6-4.1-3-12. For purposes of this section, the fair market value of a property interest is its fair market value as of the appraisal date prescribed by IC 6-4.1-5-1.5.
(b) The department of state revenue shall prescribe the affidavit form that may be used to state that no inheritance tax is due after applying the exemptions under IC 6-4.1-3. The affidavit may be:
(1) recorded in the office of the county recorder if the affidavit concerns real property and includes the legal description of the real property in the decedent's estate; or
(2) submitted as required by IC 6-4.1-8-4 if the affidavit concerns personal property.
If consent by the department of state revenue or the appropriate county assessor is required under IC 6-4.1-8-4 for the transfer of personal property, the affidavit must be submitted with a request for a consent to transfer under IC 6-4.1-8-4.
(c) If consent by the department of state revenue or the appropriate county assessor is required under IC 6-4.1-8-4 before personal property may be transferred and the department of state revenue or the appropriate county assessor consents to a transfer of personal property under IC 6-4.1-8-4 after considering an affidavit described in subsection (b), the full value of the personal property may be transferred.
(d) The department of state revenue or the appropriate county assessor may rely upon an affidavit prescribed by the department of state revenue under subsection (b) to determine that a transfer will not jeopardize the collection of inheritance tax for purposes of IC 6-4.1-8-4(e).
(e) It is presumed that no inheritance tax is due and that no inheritance tax return is required if an affidavit described in subsection (b) was:
(1) properly executed; and
(2) recorded in the decedent's county of residence or submitted under IC 6-4.1-8-4.
(f) Except as provided in subsection (h), a lien attached under IC 6-4.1-8-1 to the real property owned by a decedent terminates when an affidavit described in subsection (b) is:
(1) properly executed; and
(2) recorded in the county in which the real property is located.
(g) Except as provided in subsection (h), a lien attached under IC 6-4.1-8-1 to personal property that is owned by the decedent terminates when:         (1) an affidavit described in subsection (b) is properly executed;
(2) the affidavit described in subsection (b) is submitted to the department of state revenue or the appropriate county assessor in conformity with IC 6-4.1-8-4; and
(3) the department of state revenue or the appropriate county assessor consents to the transfer.
However subdivision (3) does not apply if consent of the department of state revenue or the appropriate county assessor is not required under IC 6-4.1-8-4 before the property may be transferred.
(h) A lien terminated under subsection (f) or (g) is reattached to the property under IC 6-4.1-8-1 if the department of state revenue obtains an order that an inheritance tax is owed.
As added by Acts 1977(ss), P.L.6, SEC.4. Amended by Acts 1979, P.L.75, SEC.9; Acts 1980, P.L.57, SEC.8; P.L.87-1983, SEC.4; P.L.252-2001, SEC.1.

IC 6-4.1-4-1
Inheritance tax return; filing time; contents
Sec. 1. (a) Except as otherwise provided in section 0.5 of this chapter or in IC 6-4.1-5-8, the personal representative of a resident decedent's estate or the trustee or transferee of property transferred by the decedent shall file an inheritance tax return with the appropriate probate court within nine (9) months after the date of the decedent's death. The person filing the return shall file it under oath on the forms prescribed by the department of state revenue. The return shall:
(1) contain a statement of all property interests transferred by the decedent under taxable transfers;
(2) indicate the fair market value, as of the appraisal date prescribed by IC 6-4.1-5-1.5, of each property interest included in the statement;
(3) contain an itemized list of all inheritance tax deductions claimed with respect to property interests included in the statement;
(4) contain a list which indicates the name and address of each transferee of the property interests included in the statement and which indicates the total value of the property interests transferred to each transferee; and
(5) contain the name and address of the attorney for the personal representative or for the person filing the return.
(b) If the decedent died testate, the person filing the return shall attach a copy of the decedent's will to the return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.5; Acts 1980, P.L.57, SEC.9; P.L.67-1988, SEC.1; P.L.252-2001, SEC.2.

IC 6-4.1-4-2
Extension of filing time; subsequent extensions
Sec. 2. (a) If the Internal Revenue Service allows an extension on a federal estate tax return, the corresponding due date for the Indiana

inheritance tax return is automatically extended for the same period as the federal extension.
(b) If the appropriate probate court finds that because of an unavoidable delay an inheritance tax return cannot be filed within nine (9) months after the date of decedent's death, the court may extend the period for filing the return. After the expiration of the first extension period, the court may grant a subsequent extension if the person seeking the extension files a written motion which states the reason for the delay in filing the return.
(c) For purposes of sections 3 and 6 of this chapter, an inheritance tax return is not due until the last day of any extension period or periods granted under this section.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.3; P.L.238-2005, SEC.2.

IC 6-4.1-4-3
Failure to file; court ordered appearance upon request of interested parties
Sec. 3. The appropriate probate court shall order a person who fails to file an inheritance tax return on or before the date the return is due to appear before the court to state why the return has not been filed if an interested party files a motion asking the court to take that action. In addition, the court may on its own motion order the person to enter such an appearance.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-4
Court order; appearance upon request of interested parties
Sec. 4. The appropriate probate court may order a personal representative of a resident decedent's estate to file an inheritance tax return on or before a date fixed by the court if the personal representative appears before the court in response to an order issued by the court under section 3 of this chapter.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-5
Removal of personal representative; grounds
Sec. 5. The appropriate probate court may order the removal of the personal representative of a resident decedent's estate and appoint a successor to take the removed personal representative's place if:
(1) the personal representative fails to appear before the court in response to an order issued by it under section 3 of this chapter; or
(2) the personal representative fails to file an inheritance tax return on or before the date fixed by the court under section 4 of this chapter.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-6
Penalties for failure to file return; waiver      Sec. 6. (a) Except as provided in subsection (b) of this section, the appropriate probate court shall charge a person who fails to file an inheritance tax return on or before the due date a penalty in an amount which equals:
(1) fifty cents ($0.50) per day for each day that the return is delinquent; or
(2) fifty dollars ($50);
whichever is less. The court shall include the penalty in the inheritance tax decree which it issues with respect to the decedent's estate. The person to whom the penalty is charged shall pay it to the treasurer of the county in which the resident decedent was domiciled at the time of the resident decedent's death.
(b) The appropriate probate court may waive the penalty otherwise required under subsection (a) of this section if the court finds that the person had a justifiable excuse for not filing the return on or before the due date.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.86-1995, SEC.6.

IC 6-4.1-4-7
Nonresident decedent; inheritance tax return
Sec. 7. (a) Except as otherwise provided in section 0.5 of this chapter, the personal representative of a nonresident decedent's estate or the trustee or transferee of property transferred by the decedent shall file an inheritance tax return with the department of state revenue within nine (9) months after the date of the decedent's death. The person filing the return shall file it under oath on the forms prescribed by the department of state revenue. The return shall:
(1) contain a statement of all property interests transferred by the decedent under taxable transfers;
(2) indicate the fair market value, as of the appraisal date prescribed by IC 6-4.1-5-1.5, of each property interest included in the statement;
(3) contain an itemized list of all inheritance tax deductions claimed with respect to property interests included in the statement;
(4) contain a list which indicates the name and address of each transferee of the property interests included in the statement and which indicates the total value of the property interests transferred to each transferee; and
(5) contain the name and address of the attorney for the personal representative or for the person filing the return.
(b) If the decedent died testate, the person filing the return shall attach a copy of the decedent's will to the return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.6; Acts 1980, P.L.57, SEC.10; P.L.67-1988, SEC.2; P.L.252-2001, SEC.4.

IC 6-4.1-4-8
Federal estate tax return; filing with state      Sec. 8. If a federal estate tax return is filed for a decedent's estate and if a tax is imposed under this article as a result of the decedent's death, the personal representative of the decedent's estate or the trustee or transferee of property transferred by the decedent shall:
(1) concurrently with the filing of the federal estate tax return file a signed copy of that return with the department of state revenue; and
(2) file a copy of the final determination of federal estate tax, whether issued by the internal revenue service or a federal court, with the department of state revenue within thirty (30) days after it is received.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-4-9
Filing fee prohibited
Sec. 9. A person may not be required to pay a fee to file an inheritance tax return.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.11.



CHAPTER 5. DETERMINATION OF INHERITANCE TAX

IC 6-4.1-5-1
Tax rates; transfers to Classes A, B, and C transferees
Sec. 1. (a) For purposes of this section, the net taxable value of property interests transferred by a decedent to a particular transferee equals the remainder of:
(1) the total fair market value of the property interests transferred by the decedent to the transferee under a taxable transfer or transfers; minus
(2) the total amount of exemptions and deductions provided under sections 9.1 through 15 of IC 6-4.1-3 with respect to the property interests so transferred.
(b) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class A transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED    INHERITANCE TAX
$25,000 or less .......    1% of net taxable value
over $25,000 but not
over $50,000 .......    $250, plus 2% of net
taxable value over $25,000
over $50,000 but not
over $200,000 ......    $750, plus 3% of net taxable
value over $50,000
over $200,000 but not
over $300,000 ......    $5,250, plus 4% of net
taxable value over $200,000
over $300,000 but not
over $500,000 ......    $9,250, plus 5% of net
taxable value over $300,000
over $500,000 but not
over $700,000 ......    $19,250, plus 6% of net
taxable value over $500,000
over $700,000 but not
over $1,000,000 ....    $31,250, plus 7% of net
taxable value over $700,000
over $1,000,000 but not
over $1,500,000 ....    $52,250, plus 8% of net
taxable value over $1,000,000
over $1,500,000 .......    $92,250, plus 10% of net
taxable value over $1,500,000
(c) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class B transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED    INHERITANCE TAX     $100,000 or less ......    7% of net taxable value
over $100,000 but not
over $500,000 ......    $7,000, plus 10% of net
taxable value over $100,000
over $500,000 but not
over $1,000,000 ....    $47,000, plus 12% of net
taxable value over $500,000
over $1,000,000 .......    $107,000, plus 15% of net
taxable value over $1,000,000
(d) The inheritance tax imposed on a decedent's transfer of property interests to a particular Class C transferee is prescribed in the following table:
NET TAXABLE VALUE OF
PROPERTY INTERESTS
TRANSFERRED    INHERITANCE TAX
$100,000 or less ......    10% of net taxable value
over $100,000 but not
over $1,000,000 ....    $10,000, plus 15% of net
taxable value over $100,000
over $1,000,000 .......    $145,000, plus 20% of net
taxable value over $1,000,000
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.7; Acts 1979, P.L.75, SEC.10; Acts 1980, P.L.57, SEC.12; P.L.87-1983, SEC.5.



CHAPTER 6. SPECIAL PROCEDURES FOR APPRAISING AND TAXING CERTAIN PROPERTY INTERESTS

IC 6-4.1-6-1
Mortality standards and actuarial tables; valuation of future interests
Sec. 1. (a) For purposes of this article, county inheritance tax appraisers and the department of state revenue shall, if possible, appraise each future, contingent, defeasible, or life interest in property and each annuity by using the rules, methods, standards of mortality, and actuarial tables used by the Internal Revenue Service on October 1, 1988, for federal estate tax purposes.
(b) Except as otherwise provided in this chapter, the value of a future interest in specific property equals the remainder of:
(1) the total value of the property; minus
(2) the value of all other interests in the property.
(c) Unless otherwise provided by the transferor, the inheritance tax imposed on the transfer of each of the interests is payable from the property in which the interests exist.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.95-1989, SEC.1.

IC 6-4.1-6-2
Property interests that may be divested
Sec. 2. County inheritance tax appraisers and the department of state revenue shall appraise a property interest which may be divested because of an act or omission of the transferee as if there were no possibility of divestment.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-3
Agreements with department for computing taxes
Sec. 3. (a) The department of state revenue and a taxpayer may enter into an agreement under which the department will compute the inheritance tax due with respect to a taxable transfer if:
(1) it is impossible to compute the present value of the property interest transferred; or
(2) the tax imposed on the transfer cannot be computed because a contingency makes it impossible to determine who will take the property.
The personal representative of an estate or the trustee of a trust may, without court authorization, enter into such an agreement with the department on behalf of the estate or trust.
(b) When the department of state revenue enters into an agreement with a taxpayer under this section, the tax computed by the department is payable from the property interest transferred.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-4 Manner of property distribution; circumstances where court determination required; finality
Sec. 4. For purposes of determining the inheritance tax imposed on a decedent's transfer of specific property, the appropriate probate court shall, so far as possible, determine the manner in which the property will probably be distributed if:
(1) a contingency makes it impossible to determine each transferee's exact interest in the property; and
(2) the department of state revenue and the taxpayer fail, within a reasonable time, to enter into an agreement under section 3 of this chapter.
Unless the court's determination is appealed, it is final and binding on all parties.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-5
Appraisal of limited, contingent, dependent, or determinable interests
Sec. 5. If a probate court files an application with the department of state revenue asking the department to appraise a property interest which is limited, contingent, dependent, or determinable upon a life in being, including but not limited to a life or remainder interest, the department shall, if possible, appraise the property interest. The department shall base its appraisal on the facts stated by the court in the application, and the department shall certify its appraisal in duplicate to the court. The department's certification is competent evidence that the appraisal is correct.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-6-6
Contingent or defeasible future interests; appraisal
Sec. 6. (a) If proceedings have not been instituted under this chapter to determine the inheritance tax imposed on the decedent's transfer of a contingent or defeasible future interest in property or if the tax imposed on such a transfer is postponed under subsection (b) of this section, the county inheritance tax appraiser or the department of state revenue shall, notwithstanding the provisions of IC 6-4.1-5, appraise the property interest at its fair market value when the transferee of the interest obtains the beneficial enjoyment or possession of the property.
(b) The inheritance tax imposed on the decedent's transfer of a contingent or defeasible interest in property accrues and is due when the transferee of the interest obtains the beneficial enjoyment or possession of the property if the fair market value of the property interest as of the appraisal date prescribed by IC 6-4.1-5-1.5 cannot otherwise be ascertained under this chapter.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.18.



CHAPTER 7. REVIEW OF INHERITANCE TAX APPRAISALS AND TAX DETERMINATIONS

IC 6-4.1-7-1
Rehearing
Sec. 1. A person who is dissatisfied with an inheritance tax determination made by a probate court with respect to a resident decedent's estate may obtain a rehearing on the determination. To obtain the rehearing, the person must file a petition for rehearing with the probate court within one hundred twenty (120) days after the determination is made. In the petition, the person must state the grounds for the rehearing. The probate court shall base the rehearing on evidence presented at the original hearing plus any additional evidence which the court elects to hear.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.48-1992, SEC.1.

IC 6-4.1-7-2
Reappraisal; petition; time of filing
Sec. 2. A person who is dissatisfied with an appraisal approved by a probate court with respect to a resident decedent's estate may obtain a reappraisal of the property interest involved. To obtain the reappraisal, the person must file a petition for reappraisal with the probate court within one (1) year after the court enters an order determining the inheritance tax due as a result of the decedent's death. However, if the original appraisal is fraudulently or erroneously made, the person may file the reappraisal petition within two (2) years after the court enters the order.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-7-3
Appointment of reappraiser; powers; compensation
Sec. 3. When a reappraisal petition is filed under section 2 of this chapter, the probate court may appoint a competent person to reappraise the property interests transferred by the resident decedent under taxable transfers. An appraiser appointed by the court under this section has the same powers and duties, including the duty to give notice of the appraisal and the duty to make an appraisal report to the court, as the county inheritance tax appraiser. The appointed appraiser is entitled to receive an amount fixed by the court and approved by the department of revenue as compensation for his services. After the probate court certifies to the county treasurer the amount of compensation due the appointed appraiser, the county treasurer shall pay the appraiser from county funds not otherwise appropriated.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-7-4
Report or reappraisal; redetermination of taxes; filing of

redetermination
Sec. 4. (a) After the appraiser, if any, appointed under section 3 of this chapter files his appraisal report, the probate court shall redetermine the inheritance tax due with respect to the property interests transferred by the resident decedent. In making the redetermination, the court shall follow the same procedures it is required to follow under IC 6-4.1-5-9, IC 6-4.1-5-10, and IC 6-4.1-5-11 when making an original inheritance tax determination.
(b) The probate court's redetermination of the inheritance tax due supersedes the court's original determination. The court shall file a copy of the redetermination with the clerk of the court.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.1-1991, SEC.54.

IC 6-4.1-7-5
Non-resident decedent's property; appeal of department determination; procedures
Sec. 5. (a) A person who is dissatisfied with an inheritance tax determination or an appraisal made by the department of state revenue with respect to property interests transferred by a non-resident decedent may appeal the department's decision to:
(1) the probate court of the county, if any, in which administration of the decedent's estate is pending; or
(2) the probate court of any county in which any of the decedent's property was located at the time of his death, if no administration of the decedent's estate is pending in Indiana.
(b) To initiate the appeal, the person must:
(1) file a complaint within ninety (90) days after the date that the department mails the notice required by IC 6-4.1-5-16; and
(2) pay, or give security to pay, the court cost resulting from the appeal and the inheritance tax to be fixed by the court.
(c) When an appeal is initiated under this section, the court may decide all questions concerning the fair market value of property interests transferred by the decedent or concerning the inheritance tax due as a result of the decedent's death.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.19.

IC 6-4.1-7-6
Probate court determination of tax due as provisional estimate; redetermination resulting from federal estate tax valuation
Sec. 6. (a) The department of state revenue may accept a probate court's determination of the inheritance tax due as a result of a decedent's death as a provisional estimate of the inheritance tax imposed.
(b) If the final determination of federal estate tax shows a change in the fair market value of the assets of a decedent's estate or a change in deductions, the department of state revenue may petition or cause other persons to petition the probate court which has jurisdiction for a redetermination of the inheritance tax imposed as

a result of the decedent's death. The petition must be filed within sixty (60) days after a copy of the final determination of federal estate tax is filed with the department as required by IC 6-4.1-4-8. An inheritance tax redetermination which is made under this section is limited to modifications based on either a change in the fair market value of the assets of the decedent's estate or a change in deductions.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.11; P.L.48-1992, SEC.2.

IC 6-4.1-7-7
Redetermination of inheritance tax; appeal
Sec. 7. A probate court's redetermination of inheritance tax under this chapter may be appealed to the tax court in accordance with the rules of appellate procedure.
As added by P.L.59-1990, SEC.1.



CHAPTER 8. INHERITANCE TAX LIEN AND LIMITATIONS ON THE TRANSFER OF DECEDENT'S PROPERTY

IC 6-4.1-8-1
Attachment and termination of lien; persons liable for inheritance tax
Sec. 1. The inheritance tax imposed as a result of a decedent's death is a lien on the property transferred by the decedent. Except as otherwise provided in IC 6-4.1-6-6(b), the inheritance tax accrues and the lien attaches at the time of the decedent's death. The lien terminates when the inheritance tax is paid, when IC 6-4.1-4-0.5 provides for the termination of the lien, or five (5) years after the date of the decedent's death, whichever occurs first. In addition to the lien, the transferee of the property and any personal representative or trustee who has possession of or control over the property are personally liable for the inheritance tax.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.5.



CHAPTER 9. GENERAL INHERITANCE TAX COLLECTION PROVISIONS

IC 6-4.1-9-1
Due date for taxes; interest on delinquent portion; unavoidable delays
Sec. 1. (a) Except as otherwise provided in IC 6-4.1-6-6(b), the inheritance tax imposed as a result of a decedent's death is due twelve (12) months after the person's date of death. If a person liable for payment of inheritance tax does not pay the tax on or before the due date, the person shall, except as provided in subsection (b) of this section, pay interest on the delinquent portion of the tax at the rate of ten percent (10%) per year from the date of the decedent's death to the date payment is made.
(b) If an unavoidable delay, such as necessary litigation, prevents a determination of the amount of inheritance tax due, the appropriate probate court, in the case of a resident decedent, or the department of state revenue, in the case of a non-resident decedent, may reduce the rate of interest imposed under this section, for the time period beginning on the date of the decedent's death and ending when the cause of delay is removed, to six percent (6%) per year.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.6.



CHAPTER 10. REFUND OF INHERITANCE TAX ERRONEOUSLY OR ILLEGALLY COLLECTED

IC 6-4.1-10-1
Refund for illegally or erroneously collected tax; time for filing
Sec. 1. (a) A person may file with the department of state revenue a claim for the refund of inheritance or Indiana estate tax which has been erroneously or illegally collected. Except as provided in section 2 of this chapter, the person must file the claim within three (3) years after the tax is paid or within one (1) year after the tax is finally determined, whichever is later.
(b) The amount of the refund that a person is entitled to receive under this chapter equals the amount of the erroneously or illegally collected tax, plus interest at the rate of six percent (6%) per annum computed from the date the tax was paid to the date it is refunded.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.25.

IC 6-4.1-10-2
Time limits for filing for property interests under IC 6-4.1-6
Sec. 2. The time limits prescribed in section 1 of this chapter for filing a refund claim do not apply if the claim is for the refund of inheritance tax which has been determined in the manner provided in IC 6-4.1-6.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-10-3
Orders for refund; funds from which payable; credit
Sec. 3. (a) The department of state revenue shall review each claim for refund and shall enter an order either approving, partially approving, or disapproving the refund. If the department either approves or partially approves a claim for refund, the department shall send a copy of the order to:
(1) the treasurer of the county that collected the tax, if the refund applies to inheritance tax collected as a result of a resident decedent's death; and
(2) the treasurer of state.
The treasurer of state shall pay the refund from money which is under his control and which has not otherwise been appropriated. The treasurer of state shall receive a credit for the county portion of the amount so refunded, and the county treasurer of the county owing the credit shall account for the credit on the county's inheritance tax report for the quarter in which the refund is paid.
(b) Within five (5) days after entering an order with respect to a claim for refund filed under section 1 of this chapter, the department shall send a copy of the order to the person who filed the claim.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.26; P.L.98-2000, SEC.5.
IC 6-4.1-10-4
Appeal of refund order; complaint; jurisdiction
Sec. 4. (a) A person who files a claim for the refund of inheritance or Indiana estate tax may appeal any refund order which the department of state revenue enters with respect to his claim. To initiate the appeal, the person must, within ninety (90) days after the department enters the order, file a complaint in which the department is named as the defendant.
(b) The court which has jurisdiction over an appeal initiated under this section is:
(1) the probate court of the county in which administration of the estate is pending, if the appeal involves either a resident or a nonresident decedent's estate and administration of the estate is pending;
(2) the probate court of the county in which the decedent was domiciled at the time of his death, if the appeal involves a resident decedent's estate and no administration of the estate is pending in Indiana; or
(3) the probate court of any county in which any of the decedent's property was located at the time of his death, if the appeal involves a nonresident decedent's estate and no administration of the estate is pending in Indiana.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.27.

IC 6-4.1-10-5
Probate court determination; appeal
Sec. 5. When an appeal is initiated under section 4 of this chapter, the probate court shall determine the amount of any tax refund due. Either party may appeal the probate court's decision to the tax court in accordance with the rules of appellate procedure.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1980, P.L.57, SEC.28; P.L.59-1990, SEC.2.

IC 6-4.1-10-6
Annual appropriation to pay refund
Sec. 6. Amounts sufficient to pay the refunds provided for under this chapter are annually appropriated.
As added by Acts 1976, P.L.18, SEC.1.



CHAPTER 11. INDIANA ESTATE TAX

IC 6-4.1-11-1
Imposition of estate tax
Sec. 1. A tax to be known as the "Indiana estate tax" is imposed upon a resident or nonresident decedent's estate.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.58-1990, SEC.2.

IC 6-4.1-11-2
Computation for residents and nonresidents; determination of value of Indiana gross estate
Sec. 2. (a) The Indiana estate tax is the amount determined in STEP FOUR of the following formula:
STEP ONE: Divide:
(A) the value of the decedent's Indiana gross estate; by
(B) the value of the decedent's total gross estate for federal estate tax purposes.
STEP TWO: Multiply:
(A) the quotient determined under STEP ONE; by
(B) the federal state death tax credit allowable against the decedent's federal estate tax.
The product is the Indiana portion of the federal state death tax credit.
STEP THREE: Subtract:
(A) the amount of all Indiana inheritance taxes actually paid as a result of the decedent's death; from
(B) the product determined under STEP TWO.
STEP FOUR: Determine the greater of the following:
(A) The remainder determined under STEP THREE.
(B) Zero (0).
(b) For purposes of this section, the value of a nonresident decedent's Indiana gross estate equals the total fair market value on the appraisal date of tangible personal property and real estate which had an actual situs in Indiana at the time of the decedent's death and which is included in the decedent's gross estate for federal estate tax purposes under Sections 2031 through 2044 of the Internal Revenue Code.
(c) For purposes of this section, the value of a resident decedent's Indiana gross estate equals the total fair market value on the appraisal date of personal property and real estate that had an actual situs in Indiana at the time of the decedent's death and all intangible personal property wherever located that is included in the decedent's gross estate for federal estate tax purposes.
(d) For purposes of this section, the value of a resident or nonresident decedent's total gross estate for federal estate tax purposes equals the total fair market value on the appraisal date of the property included in the decedent's gross estate for federal estate tax purposes under Sections 2031 through 2044 of the Internal

Revenue Code.
(e) For purposes of determining the value of a decedent's Indiana gross estate and the decedent's total gross estate, the appraisal date for each property interest is the date on which the property interest is valued for federal estate tax purposes.
(f) The estate tax does not apply to a property interest transfer made by a resident decedent if the interest transferred is in:
(1) real property located outside Indiana, regardless of whether the property is held in a trust or whether the trustee is required to distribute the property in-kind; or
(2) real property located in Indiana, if:
(A) the real property was transferred to an irrevocable trust during the decedent's lifetime;
(B) the transfer to the trust was not made in contemplation of the transferor's death, as determined under IC 6-4.1-2-4; and
(C) the decedent does not have a retained interest in the trust.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1979, P.L.75, SEC.13; P.L.58-1990, SEC.3; P.L.78-1993, SEC.3.

IC 6-4.1-11-3
Accrual of tax; time for payment
Sec. 3. (a) The Indiana estate tax accrues at the time of the decedent's death. Except as provided in subsection (b) of this section, the Indiana estate tax is due twelve (12) months after the date of the decedent's death.
(b) Any Indiana estate tax that results from a final change in the amount of federal estate tax is due:
(1) eighteen (18) months after the date of the decedent's death; or
(2) one (1) month after final notice of the federal estate tax due is given to the person liable for the tax;
whichever is later.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.252-2001, SEC.8.

IC 6-4.1-11-4
Late payments; interest
Sec. 4. If Indiana estate tax is not paid on or before the due date, the person liable for the tax shall pay interest on the delinquent portion of the tax from the due date until it is paid at the rate of six percent (6%) per year.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-11-5
Indiana estate tax as credit against inheritance tax
Sec. 5. A person is entitled to claim the amount of Indiana estate tax paid under this chapter as a credit against inheritance tax imposed under this article if:         (1) the inheritance tax is imposed after the Indiana estate tax is paid; and
(2) both taxes are imposed as a result of the same decedent's death.
As added by Acts 1976, P.L.18, SEC.1.

IC 6-4.1-11-6
Collection of tax; remittance; deposit; distribution to counties
Sec. 6. (a) The department of state revenue shall collect the Indiana estate tax and the interest charges imposed under this chapter. The department shall remit the money which it collects under this chapter to the state treasurer, and the state treasurer shall deposit the money in the state general fund.
(b) Before August 15 of each year, the treasurer of state shall distribute to each county the amount determined under subsection (c) for the county. There is appropriated from the state general fund the amount necessary to make the distributions under this section.
(c) The department of state revenue shall determine the inheritance tax replacement amount for each county, using the following formula:
STEP ONE: Determine the amount of inheritance tax revenue retained by each county in each state fiscal year beginning with the state fiscal year that began July 1, 1990, and ending with the state fiscal year that ends June 30, 1997.
STEP TWO: Determine the average annual amount of inheritance tax revenue retained by each county using five (5) of the seven (7) state fiscal years described in STEP ONE after excluding the two (2) years in which each county retained its highest and lowest totals of inheritance tax revenue.
STEP THREE: Determine the remainder of the STEP TWO amount minus the amount of inheritance taxes retained by the county during the immediately preceding state fiscal year.
As added by Acts 1976, P.L.18, SEC.1. Amended by P.L.254-1997(ss), SEC.11.

IC 6-4.1-11-7
Estate tax owing; final determination; appeal
Sec. 7. A probate court's final determination concerning the amount of Indiana estate tax owing under this chapter may be appealed to the tax court in accordance with the rules of appellate procedure.
As added by P.L.59-1990, SEC.3.



CHAPTER 11.5. INDIANA GENERATION-SKIPPING TRANSFER TAX

IC 6-4.1-11.5-1
"Federal generation-skipping transfer tax"
Sec. 1. As used in this chapter, "federal generation-skipping transfer tax" means the tax imposed by Chapter 13 of Subtitle B of the Internal Revenue Code.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-2
"Federal generation-skipping transfer tax credit"
Sec. 2. As used in this chapter, "federal generation-skipping transfer tax credit" means the maximum allowable federal generation-skipping transfer tax credit under Section 2604 of the Internal Revenue Code for state generation-skipping transfer taxes.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-3
"Generation-skipping transfer"
Sec. 3. As used in this chapter, "generation-skipping transfer" includes every transfer subject to the tax imposed under Chapter 13 of Subtitle B of the Internal Revenue Code if:
(1) the original transferor is a resident of Indiana on the date of the original transfer; or
(2) the transferor is not a resident of Indiana and the transferred property is:
(A) real property located in Indiana; or
(B) tangible personal property that is legally located in Indiana.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-4
"Original transferor"
Sec. 4. As used in this chapter, "original transferor" means a donor, grantor, testator, or trustor who by gift, grant, will, or trust makes a transfer of real or personal property that results in the imposition of the federal generation-skipping transfer tax under the Internal Revenue Code.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-5
"Transfer tax"
Sec. 5. As used in this chapter, "transfer tax" means the Indiana generation-skipping transfer tax imposed under section 7 of this chapter.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-6
"Transferred property"      Sec. 6. As used in this chapter, "transferred property" means real or personal property, whether located in Indiana or in another jurisdiction, the transfer of which gives rise to federal generation-skipping transfer tax.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-7
Generation-skipping transfer tax
Sec. 7. The Indiana generation-skipping transfer tax is imposed upon every generation-skipping transfer.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-8
Amount of transfer tax
Sec. 8. (a) The transfer tax is the amount determined in the following formula:
STEP ONE: Divide:
(A) the value of the transferred property that is legally located in Indiana; by
(B) the total value of the transferred property.
STEP TWO: Multiply:
(A) the quotient determined under STEP ONE; by
(B) the federal generation-skipping transfer tax credit.
STEP THREE: Determine the remainder of:
(A) the federal generation-skipping transfer tax credit; minus
(B) the generation-skipping transfer taxes paid to states other than Indiana.
STEP FOUR: Determine the greater of:
(A) the STEP TWO amount; or
(B) the STEP THREE amount.
(b) For purposes of this section, the value of the transferred property equals the final value of the property determined for federal generation-skipping transfer tax purposes.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-9
Due date of transfer tax
Sec. 9. The transfer tax is due twelve (12) months after the date of death of the person whose death resulted in the generation-skipping transfer.
As added by P.L.67-1991, SEC.1. Amended by P.L.252-2001, SEC.9.

IC 6-4.1-11.5-10
Payment of transfer tax
Sec. 10. The transfer tax shall be paid to the department of state revenue.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-11
Federal generation-skipping transfer tax credit; contents of filing      Sec. 11. A person who is required to file a return reporting a generation-skipping transfer that reflects a federal generation-skipping transfer tax credit under federal statutes and regulations shall, on or before the date specified in section 9 of this chapter, file the following with the department of state revenue:
(1) A copy of the federal return.
(2) A schedule indicating:
(A) the value of the transferred property legally located in Indiana; and
(B) the results of the formula set forth in section 8 of this chapter.
As added by P.L.67-1991, SEC.1.

IC 6-4.1-11.5-12
Delinquent tax payment; interest
Sec. 12. If the transfer tax is not paid on or before the due date set under section 9 of this chapter, the person who is required to pay the tax shall pay, in addition to the tax, interest on the delinquent portion of the tax at the rate of six percent (6%) per year. Interest under this section shall be charged from the due date of the tax until the date the tax is paid.
As added by P.L.67-1991, SEC.1.



CHAPTER 12. GENERAL ADMINISTRATIVE PROVISIONS

IC 6-4.1-12-1
Jurisdiction of probate court to determine inheritance tax
Sec. 1. The probate court of the county:
(1) in which a resident decedent was domiciled at the time of the decedent's death; or
(2) in which the resident decedent's estate is being administered, if different from the county described in subdivision (1);
has jurisdiction to determine the inheritance tax imposed as a result of the resident decedent's death and to hear all matters related to the tax determination. However, if two (2) or more courts in a county have probate jurisdiction, the first court acquiring jurisdiction under this article acquires exclusive jurisdiction over the inheritance tax determination.
As added by Acts 1976, P.L.18, SEC.1. Amended by Acts 1977(ss), P.L.6, SEC.11; P.L.86-1995, SEC.9.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. TAXATION OF FINANCIAL INSTITUTIONS

CHAPTER 1. DEFINITIONS

IC 6-5.5-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-2
"Adjusted gross income" defined
Sec. 2. (a) Except as provided in subsections (b) through (d), "adjusted gross income" means taxable income as defined in Section 63 of the Internal Revenue Code, adjusted as follows:
(1) Add the following amounts:
(A) An amount equal to a deduction allowed or allowable under Section 166, Section 585, or Section 593 of the Internal Revenue Code.
(B) An amount equal to a deduction allowed or allowable under Section 170 of the Internal Revenue Code.
(C) An amount equal to a deduction or deductions allowed or allowable under Section 63 of the Internal Revenue Code for taxes based on or measured by income and levied at the state level by a state of the United States or levied at the local level by any subdivision of a state of the United States.
(D) The amount of interest excluded under Section 103 of the Internal Revenue Code or under any other federal law, minus the associated expenses disallowed in the computation of taxable income under Section 265 of the Internal Revenue Code.
(E) An amount equal to the deduction allowed under Section 172 or 1212 of the Internal Revenue Code for net operating losses or net capital losses.
(F) For a taxpayer that is not a large bank (as defined in Section 585(c)(2) of the Internal Revenue Code), an amount equal to the recovery of a debt, or part of a debt, that becomes worthless to the extent a deduction was allowed from gross income in a prior taxable year under Section 166(a) of the Internal Revenue Code.
(G) Add the amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue

Code to apply bonus depreciation to the property in the year that it was placed in service.
(H) Add the amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(I) Add an amount equal to the amount that a taxpayer claimed as a deduction for domestic production activities for the taxable year under Section 199 of the Internal Revenue Code for federal income tax purposes.
(2) Subtract the following amounts:
(A) Income that the United States Constitution or any statute of the United States prohibits from being used to measure the tax imposed by this chapter.
(B) Income that is derived from sources outside the United States, as defined by the Internal Revenue Code.
(C) An amount equal to a debt or part of a debt that becomes worthless, as permitted under Section 166(a) of the Internal Revenue Code.
(D) An amount equal to any bad debt reserves that are included in federal income because of accounting method changes required by Section 585(c)(3)(A) or Section 593 of the Internal Revenue Code.
(E) The amount necessary to make the adjusted gross income of any taxpayer that owns property for which bonus depreciation was allowed in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election not been made under Section 168(k) of the Internal Revenue Code to apply bonus depreciation.
(F) The amount necessary to make the adjusted gross income of any taxpayer that placed Section 179 property (as defined in Section 179 of the Internal Revenue Code) in service in the current taxable year or in an earlier taxable year equal to the amount of adjusted gross income that would have been computed had an election for federal income tax purposes not been made for the year in which the property was placed in service to take deductions under Section 179 of the Internal Revenue Code in a total amount exceeding twenty-five thousand dollars ($25,000).
(b) In the case of a credit union, "adjusted gross income" for a taxable year means the total transfers to undivided earnings minus dividends for that taxable year after statutory reserves are set aside under IC 28-7-1-24.     (c) In the case of an investment company, "adjusted gross income" means the company's federal taxable income multiplied by the quotient of:
(1) the aggregate of the gross payments collected by the company during the taxable year from old and new business upon investment contracts issued by the company and held by residents of Indiana; divided by
(2) the total amount of gross payments collected during the taxable year by the company from the business upon investment contracts issued by the company and held by persons residing within Indiana and elsewhere.
(d) As used in subsection (c), "investment company" means a person, copartnership, association, limited liability company, or corporation, whether domestic or foreign, that:
(1) is registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.); and
(2) solicits or receives a payment to be made to itself and issues in exchange for the payment:
(A) a so-called bond;
(B) a share;
(C) a coupon;
(D) a certificate of membership;
(E) an agreement;
(F) a pretended agreement; or
(G) other evidences of obligation;
entitling the holder to anything of value at some future date, if the gross payments received by the company during the taxable year on outstanding investment contracts, plus interest and dividends earned on those contracts (by prorating the interest and dividends earned on investment contracts by the same proportion that certificate reserves (as defined by the Investment Company Act of 1940) is to the company's total assets) is at least fifty percent (50%) of the company's gross payments upon investment contracts plus gross income from all other sources except dividends from subsidiaries for the taxable year. The term "investment contract" means an instrument listed in clauses (A) through (G).
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.15; P.L.68-1991, SEC.1; P.L.8-1993, SEC.94; P.L.28-1997, SEC.20; P.L.119-1998, SEC.13; P.L.273-1999, SEC.52; P.L.105-2003, SEC.4; P.L.246-2005, SEC.75.

IC 6-5.5-1-3
"Business of a financial institution" defined
Sec. 3. "Business of a financial institution" has the meaning set forth in section 17(d) of this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-4
"Commercial domicile" defined      Sec. 4. "Commercial domicile" means:
(1) for a regulated financial corporation:
(A) the taxing jurisdiction under the laws of which it is organized; or
(B) if it is organized under the laws of the United States, the place designated as its principal office with the regulatory authority;
(2) if it is a foreign bank, the state where it has established a federal agency or federal branch under Section 4 of the International Banking Act of 1978 (12 U.S.C. 3102) or if it transacts business in more than one (1) state, its home state as provided in Section 5(c) of the International Banking Act of 1978 (12 U.S.C. 3103(c)); or
(3) for all other entities, the principal place from which the trade or business of the entity is directed or managed.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-5
"Compensation" defined
Sec. 5. "Compensation" means wages, salaries, commissions, and any other form of remuneration paid to employees for personal services.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-6
"Corporation" defined
Sec. 6. "Corporation" means an entity that is:
(1) a corporation (as defined in Internal Revenue Code Section 7701(a)(3)) for federal income tax purposes, including an entity taxed as a corporation under the Internal Revenue Code; and
(2) organized under the laws of the United States, this state, any other taxing jurisdiction, or a foreign government.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.16.

IC 6-5.5-1-7
"Department" defined
Sec. 7. "Department" refers to the department of state revenue.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-8
"Employee" defined
Sec. 8. "Employee" has the same meaning as it has for purposes of federal income tax withholding under Sections 3401 through 3404 of the Internal Revenue Code.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-9
"Foreign bank" defined
Sec. 9. "Foreign bank" means an entity organized under the laws

of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands that engages in the business of a financial institution or a subsidiary or affiliate organized under those laws of such an entity. The term includes foreign commercial banks, foreign merchant banks, and other foreign institutions that engage in banking activities that are usually in connection with the business of a financial institution in the countries where the foreign institutions are organized or operating.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-10
"Gross income" defined
Sec. 10. "Gross income" means gross income (as defined in Section 61 of the Internal Revenue Code) for federal income tax purposes.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-11
"Internal Revenue Code" defined
Sec. 11. "Internal Revenue Code" has the meaning set forth in IC 6-3-1-11.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-12
"Nonresident taxpayer" defined
Sec. 12. "Nonresident taxpayer" means a taxpayer that:
(1) is transacting business within Indiana, as provided in IC 6-5.5-3; and
(2) has its commercial domicile outside Indiana.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.2.

IC 6-5.5-1-13
"Resident taxpayer" defined
Sec. 13. "Resident taxpayer" means a taxpayer that:
(1) is transacting business within Indiana, as provided in IC 6-5.5-3; and
(2) has its commercial domicile in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-14
"Subsidiary" defined
Sec. 14. "Subsidiary" means:
(1) a corporation fifty percent (50%) or more of whose voting stock; or
(2) an entity other than a corporation that is taxed as a corporation under the Internal Revenue Code and fifty percent (50%) of whose net worth;
is owned by another legal entity.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990,

SEC.17.

IC 6-5.5-1-15
"Taxable year" defined
Sec. 15. "Taxable year", with respect to a taxpayer, means the taxable year of the taxpayer as shown on the taxpayer's return required to be filed under the Internal Revenue Code. If a taxpayer does not file a return under the Internal Revenue Code, the taxpayer's taxable year is the calendar year.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-16
"Taxing jurisdiction" defined
Sec. 16. "Taxing jurisdiction" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-1-17
"Taxpayer" defined
Sec. 17. (a) "Taxpayer" means a corporation that is transacting the business of a financial institution in Indiana, including any of the following:
(1) A holding company.
(2) A regulated financial corporation.
(3) A subsidiary of a holding company or regulated financial corporation.
(4) Any other corporation organized under the laws of the United States, this state, another taxing jurisdiction, or a foreign government that is carrying on the business of a financial institution.
(b) As used in this section, "holding company" means a corporation registered under the Bank Holding Company Act of 1956 (12 U.S.C. 1841 through 1849), as in effect on December 31, 1990, or registered as a savings and loan holding company other than a diversified savings and loan holding company (as defined in Section 10(a)(F) of the Home Owners' Loan Act of 1933 (12 U.S.C. 1467a(1)(F)), as in effect on December 31, 1990).
(c) As used in this section, "regulated financial corporation" means:
(1) an institution, the deposits, shares, or accounts of which are insured under the Federal Deposit Insurance Act (12 U.S.C. 1811 through 1833e), as in effect on December 31, 1990;
(2) an institution that is a member of a Federal Home Loan Bank;
(3) any other bank or thrift institution incorporated or organized under the laws of a state that is engaged in the business of receiving deposits;
(4) a credit union incorporated and organized under the laws of this state;         (5) a production credit association organized under 12 U.S.C. 2071, as in effect on December 31, 1990;
(6) a corporation organized under 12 U.S.C. 611 through 631 (an Edge Act corporation), as in effect on December 31, 1990;
(7) a federal or state agency or branch of a foreign bank (as defined in 12 U.S.C. 3101, as in effect on December 31, 1990); or
(8) a trust company formed under IC 28-12.
(d) For purposes of this section and when used in this article, "business of a financial institution" means the following:
(1) For a holding company, a regulated financial corporation, or a subsidiary of either, the activities that each is authorized to perform under federal or state law, including the activities authorized by regulation or order of the Federal Reserve Board for such a subsidiary under Section 4(c)(8) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(c)(8)), as in effect on December 31, 1990.
(2) For any other corporation described in subsection (a)(4), all of the corporation's business activities if eighty percent (80%) or more of the corporation's gross income, excluding extraordinary income, is derived from one (1) or more of the following activities:
(A) Making, acquiring, selling, or servicing loans or extensions of credit. For the purpose of this subdivision, loans and extensions of credit include:
(i) secured or unsecured consumer loans;
(ii) installment obligations;
(iii) mortgage or other secured loans on real estate or tangible personal property;
(iv) credit card loans;
(v) secured and unsecured commercial loans of any type;
(vi) letters of credit and acceptance of drafts;
(vii) loans arising in factoring; and
(viii) any other transactions with a comparable economic effect.
(B) Leasing or acting as an agent, broker, or advisor in connection with leasing real and personal property that is the economic equivalent of the extension of credit if the transaction is not treated as a lease for federal income tax purposes.
(C) Operating a credit card, debit card, charge card, or similar business.
As used in this subdivision, "gross income" includes income from interest, fees, penalties, a market discount or other type of discount, rental income, the gain on a sale of intangible or other property evidencing a loan or extension of credit, and dividends or other income received as a means of furthering the activities set out in this subdivision.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.18; P.L.8-1991, SEC.4; P.L.68-1991, SEC.3; P.L.1-1992,

SEC.18; P.L.119-1998, SEC.14.

IC 6-5.5-1-18
"Unitary business" defined
Sec. 18. (a) "Unitary business" means business activities or operations that are of mutual benefit, dependent upon, or contributory to one another, individually or as a group, in transacting the business of a financial institution. The term may be applied within a single legal entity or between multiple entities and without regard to whether each entity is a corporation, a partnership, a limited liability company, or a trust, provided that each member is either a holding company, a regulated financial corporation, a subsidiary of either, a corporation that conducts the business of a financial institution under IC 6-5.5-1-17(d)(2), or any other entity, regardless of its form, that conducts activities that would constitute the business of a financial institution under IC 6-5.5-1-17(d)(2) if the activities were conducted by a corporation. The term "unitary group" includes those entities that are engaged in a unitary business transacted wholly or partially within Indiana. However, the term does not include an entity that does not transact business in Indiana.
(b) Unity is presumed whenever there is unity of ownership, operation, and use evidenced by centralized management or executive force, centralized purchasing, advertising, accounting, or other controlled interaction among entities that are members of the unitary group, as described in subsection (a). However, the absence of these centralized activities does not necessarily evidence a nonunitary business.
(c) Unity of ownership, when a corporation is involved, does not exist unless that corporation is a member of a group of two (2) or more business entities and more than fifty percent (50%) of the voting stock of each member of the group is directly or indirectly owned by:
(1) a common owner or common owners, either corporate or noncorporate; or
(2) one (1) or more of the member corporations of the group.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.19; P.L.8-1993, SEC.95; P.L.129-2001, SEC.8.

IC 6-5.5-1-19
"Partnership" defined
Sec. 19. "Partnership" means an association of two (2) or more entities formed to conduct a business, including but not limited to;
(1) a limited partnership, a syndicate, a group, a pool, a joint venture, or an incorporated association; or
(2) a similar entity if the income for federal income tax purposes is taxed to the equity participants in that business, however characterized.
As added by P.L.21-1990, SEC.20.

IC 6-5.5-1-20 "Bonus depreciation" defined
Sec. 20. As used in this article, "bonus depreciation" means an amount equal to that part of any depreciation allowance allowed in computing the taxpayer's federal taxable income that is attributable to the additional first-year special depreciation allowance (bonus depreciation) for qualified property allowed under Section 168(k) of the Internal Revenue Code, including the special depreciation allowance for 50-percent bonus depreciation property.
As added by P.L.105-2003, SEC.5. Amended by P.L.246-2005, SEC.76.



CHAPTER 2. IMPOSITION OF TAX

IC 6-5.5-2-1
Computation of franchise tax
Sec. 1. (a) There is imposed on each taxpayer a franchise tax measured by the taxpayer's apportioned income for the privilege of exercising its franchise or the corporate privilege of transacting the business of a financial institution in Indiana. The amount of the tax for a taxable year shall be determined by multiplying eight and one-half percent (8.5%) times the remainder of:
(1) the taxpayer's apportioned income; minus
(2) the taxpayer's deductible Indiana net operating losses as determined under this section; minus
(3) the taxpayer's net capital losses minus the taxpayer's net capital gains computed under the Internal Revenue Code for each taxable year or part of a taxable year beginning after December 31, 1989, multiplied by the apportionment percentage applicable to the taxpayer under IC 6-5.5-2 for the taxable year of the loss.
A net capital loss for a taxable year is a net capital loss carryover to each of the five (5) taxable years that follow the taxable year in which the loss occurred.
(b) The amount of net operating losses deductible under subsection (a) is an amount equal to the net operating losses computed under the Internal Revenue Code, adjusted for the items set forth in IC 6-5.5-1-2, that are:
(1) incurred in each taxable year, or part of a year, beginning after December 31, 1989; and
(2) attributable to Indiana.
(c) The following apply to determining the amount of net operating losses that may be deducted under subsection (a):
(1) The amount of net operating losses that is attributable to Indiana is the taxpayer's total net operating losses under the Internal Revenue Code for the taxable year of the loss, adjusted for the items set forth in IC 6-5.5-1-2, multiplied by the apportionment percentage applicable to the taxpayer under IC 6-5.5-2 for the taxable year of the loss.
(2) A net operating loss for any taxable year is a net operating loss carryover to each of the fifteen (15) taxable years that follow the taxable year in which the loss occurred.
(d) The following provisions apply to a combined return computing the tax on the basis of the income of the unitary group when the return is filed for more than one (1) taxpayer member of the unitary group for any taxable year:
(1) Any net capital loss or net operating loss attributable to Indiana in the combined return shall be prorated between each taxpayer member of the unitary group by the quotient of:
(A) the receipts of that taxpayer member attributable to Indiana under section 4 of this chapter; divided by             (B) the receipts of all taxpayer members of the unitary group attributable to Indiana.
(2) The net capital loss or net operating loss for that year, if any, to be carried forward to any subsequent year shall be limited to the capital gains or apportioned income for the subsequent year of that taxpayer, determined by the same receipts formula set out in subdivision (1).
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.21; P.L.68-1991, SEC.4; P.L.1-1992, SEC.19; P.L.6-2000, SEC.1.



CHAPTER 3. BUSINESS TRANSACTION RULES

IC 6-5.5-3-1
Transacting business within state
Sec. 1. For the purposes of this article, a taxpayer is transacting business within Indiana in a taxable year only if the taxpayer:
(1) maintains an office in Indiana;
(2) has an employee, representative, or independent contractor conducting business in Indiana;
(3) regularly sells products or services of any kind or nature to customers in Indiana that receive the product or service in Indiana;
(4) regularly solicits business from potential customers in Indiana;
(5) regularly performs services outside Indiana that are consumed within Indiana;
(6) regularly engages in transactions with customers in Indiana that involve intangible property, including loans, but not property described in section 8(5) of this chapter, and result in receipts flowing to the taxpayer from within Indiana;
(7) owns or leases tangible personal or real property located in Indiana; or
(8) regularly solicits and receives deposits from customers in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-2
Maintains office
Sec. 2. For purposes of this chapter, a taxpayer is considered to maintain an office wherever the taxpayer has established a regular, continuous, and fixed place of business.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-3
Conducting business
Sec. 3. An employee, representative, or independent contractor is considered to be conducting business in Indiana if:
(1) the employee, representative, or independent contractor is regularly engaged in the business of the taxpayer in Indiana;
(2) the office from which the employee's, representative's, or independent contractor's activities are directed or controlled is located in Indiana and a majority of the employee's, representative's, or independent contractor's service is not performed in any other taxing jurisdiction; or
(3) a contribution to the Indiana employment security fund is required under IC 22-4-2 with respect to compensation paid to the employee.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.27.
IC 6-5.5-3-4
Regularly solicit business; presumption
Sec. 4. A person is presumed, subject to rebuttal, to regularly solicit business within Indiana if:
(1) the person conducts activities described in section 1(3), 1(5), and 1(6) of this chapter with twenty (20) or more customers within Indiana during the taxable year; or
(2) the sum of the person's assets, including the assets arising from loan transactions, and the absolute value of the person's deposits attributable to Indiana equal at least five million dollars ($5,000,000).
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.28; P.L.68-1991, SEC.10.

IC 6-5.5-3-5
Tangible assets, intangible assets, and deposits attributable to state
Sec. 5. For purposes of this chapter, tangible assets are attributable to this state if they are located in Indiana. Intangible assets are attributable to this state if the income earned on those assets is attributable to this state under this article. Deposits are attributed to this state if they are deposits made by this state or residents, political subdivisions, or agencies and instrumentalities of this state regardless of whether the deposits are accepted or maintained by the taxpayer at locations within Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-6
Tangible property; located in state
Sec. 6. Except as otherwise provided in section 7 of this chapter, tangible property, including leased property, is considered to be located in Indiana if the property is physically situated in Indiana.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-3-7
Moving property; located in state
Sec. 7. For purposes of this article, tangible personal property that is characteristically moving property, such as motor vehicles, rolling stock, aircraft, vessels, and mobile equipment, is considered to be located in Indiana if:
(1) the operation of the property is entirely in Indiana; or
(2) the operation of the property is not entirely in Indiana and:
(A) the operation outside Indiana is occasional and incidental to the operation in Indiana;
(B) the principal base of operations from which the property is sent out is in Indiana; or
(C) Indiana is the commercial domicile of the lessee or other user of the property and there is no principal base of operations.
As added by P.L.347-1989(ss), SEC.1.
IC 6-5.5-3-8
Events not considered transacting business in state
Sec. 8. Notwithstanding any other provision of this chapter, a taxpayer, except for a trust company formed under IC 28-1-4, is not considered to be transacting business in Indiana if the only activities of the taxpayer in Indiana are or are in connection with any of the following:
(1) Maintaining or defending an action or suit.
(2) Filing, modifying, renewing, extending, or transferring a mortgage, deed of trust, or security interest.
(3) Acquiring, foreclosing, or otherwise conveying property in Indiana as a result of a default under the terms of a mortgage, deed of trust, or other security instrument relating to the property.
(4) Selling tangible personal property, if taxation under this article is precluded by 15 U.S.C. 381 through 384.
(5) Owning an interest in the following types of property, including those activities within Indiana that are reasonably required to evaluate and complete the acquisition or disposition of the property, the servicing of the property or the income from the property, the collection of income from the property, or the acquisition or liquidation of collateral relating to the property:
(A) An interest in a real estate mortgage investment conduit, a real estate investment trust, or a regulated investment company (as those terms are defined in the Internal Revenue Code).
(B) An interest in a loan backed security representing ownership or participation in a pool of promissory notes or certificates of interest that provide for payments in relation to payments or reasonable projections of payments on the notes or certificates.
(C) An interest in a loan or other asset from which the interest is attributed in IC 6-5.5-4-4, IC 6-5.5-4-5, and IC 6-5.5-4-6 and in which the payment obligations were solicited and entered into by a person that is independent and not acting on behalf of the owner.
(D) An interest in the right to service or collect income from a loan or other asset from which interest on the loan or other asset is attributed in IC 6-5.5-4-4, IC 6-5.5-4-5, and IC 6-5.5-4-6 and in which the payment obligations were solicited and entered into by a person that is independent and not acting on behalf of the owner.
(E) An amount held in an escrow or a trust account with respect to property described in this subdivision.
(6) Acting:
(A) as an executor of an estate;
(B) as a trustee of a benefit plan;
(C) as a trustee of an employees' pension, profit sharing, or other retirement plan;
(D) as a trustee of a testamentary or inter vivos trust or

corporate indenture; or
(E) in any other fiduciary capacity, including holding title to real property in Indiana.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.11.



CHAPTER 4. RULES FOR ATTRIBUTING RECEIPTS

IC 6-5.5-4-1
Application of chapter
Sec. 1. This chapter applies to all taxpayers.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.6-2000, SEC.4.



CHAPTER 5. ALTERNATIVE CALCULATIONS; COMBINED RETURNS

IC 6-5.5-5-1
Members of unitary business; combined returns; fair representation of taxpayer income within state; reapportionment
Sec. 1. (a) Except as provided in this section, a unitary group consisting of at least two (2) taxpayers shall file a combined return covering all the operations of the unitary business and including all of the members of the unitary business. However, only one (1) combined return needs to be filed, as provided in IC 6-5.5-6-1.
(b) If the department or taxpayer determines that the result of applying this section or article do not fairly represent the taxpayer's income within Indiana or the taxpayer's income within Indiana may be more fairly represented by a separate return, the taxpayer may petition for and the department may allow, or the department may require, in respect to all or a part of the taxpayer's business activity any of the following:
(1) Separate accounting.
(2) The filing of a separate return for the taxpayer.
(3) A reallocation of tax items between a taxpayer and a member of the taxpayer's unitary group.
(c) Income apportioned under this article must reflect a change in adjusted gross income that is required to comply with a department order under this section.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.30; P.L.68-1991, SEC.13.

IC 6-5.5-5-2
Members of unitary group; combined returns
Sec. 2. A combined return must include the adjusted gross income of all members of the unitary group, even if some of the members would not otherwise be subject to taxation under this article. The department may require a member of a unitary group to provide any information that is needed by the department to determine the unitary group's apportioned income under this article. However, income of corporations or other entities organized in foreign countries, except a foreign bank (or its subsidiary) that transacts business in the United States, shall not be included in the combined return. In addition, the taxpayer shall eliminate, in calculating adjusted gross income, all income and deductions from transactions between entities that are included in the unitary group.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.31.

IC 6-5.5-5-3
Information or records required
Sec. 3. The department may require and the taxpayer shall furnish information or records that the department determines to be necessary for it to make the determination required under this article.

The department may require this information to be included in the taxpayer's return.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 6. RETURNS

IC 6-5.5-6-1
Annual returns required
Sec. 1. Annual returns with respect to the tax imposed by this article shall be made by every taxpayer:
(1) having for the taxable year adjusted gross income or apportioned income subject to taxation under this article; or
(2) that would have had adjusted gross income or apportioned income subject to taxation under this article, but had a loss for that taxable year.
However, taxpayer members of a unitary group are required to file only one (1) return covering all members of the unitary group. The taxpayer member that files the return may be designated by the members of the unitary group pursuant to consents executed by each member. Each taxpayer member of a unitary group is jointly and severally liable for the tax liability of all members of the unitary group.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.14.

IC 6-5.5-6-2
Time for filing returns; extensions
Sec. 2. Annual returns required by this chapter shall be filed with the department on or before the fifteenth day of the fourth month following the close of the taxpayer's taxable year. However, if a taxpayer receives an extension of time from the United States Internal Revenue Service for the filing of its federal income tax return for a taxable year, the department shall grant a similar extension of time to the taxpayer for the filing of a return required by this chapter for that taxable year. In addition, the department may grant an additional reasonable extension of time for filing a return required by this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-3
Quarterly estimated tax; annual tax liability exceeding $1,000; quarterly payments by taxpayers whose quarterly payments exceed $10,000
Sec. 3. (a) Each taxpayer subject to taxation under this article shall report and pay quarterly an estimated tax equal to twenty-five percent (25%) of the taxpayer's total estimated tax liability imposed by this article for the taxable year. A taxpayer that uses a taxable year that ends on December 31 shall file the taxpayer's estimated quarterly financial institutions tax return and pay the tax to the department on or before April 20, June 20, September 20, and December 20 of the taxable year, without assessment or notice and demand from the department. If a taxpayer uses a taxable year that does not end on December 31, the due dates for filing the estimated

quarterly financial institutions tax return and paying the tax are on or before the twentieth day of the fourth, sixth, ninth, and twelfth months of the taxpayer's taxable year. The department shall prescribe the manner and furnish the forms for reporting and payment.
(b) Subsection (a) is applicable only to taxpayers having a tax liability imposed under this article that exceeds one thousand dollars ($1,000) for the taxable year.
(c) If the department determines that a taxpayer's:
(1) estimated quarterly financial institutions tax liability for the current year; or
(2) average quarterly financial institutions tax payment for the preceding year;
exceeds ten thousand dollars ($10,000), the taxpayer shall pay the quarterly financial institutions taxes due by electronic fund transfer (as defined in IC 4-8.1-2-7) or by delivering in person or by overnight courier a payment by cashier's check, certified check, or money order to the department. The transfer or payment shall be made on or before the date the tax is due.
(d) If a taxpayer's financial institutions tax payment is made by electronic fund transfer, the taxpayer is not required to file a quarterly financial institutions tax return.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.68-1991, SEC.15; P.L.28-1997, SEC.21; P.L.129-2001, SEC.9.

IC 6-5.5-6-4
Payment of tax
Sec. 4. When a taxpayer is required to file a tax return under this chapter, the taxpayer shall, without assessment or notice and demand from the department, pay the tax to the department at the time fixed for filing the return without regard to an extension of time for filing the return. In making an annual return and paying the tax due for a taxable year, a taxpayer is entitled to take a credit for any tax previously paid by it for the taxable year under this chapter.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-5
Certified copy of return
Sec. 5. A taxpayer shall furnish to the department at the department's request a true and correct copy of any tax return that the taxpayer has filed with the United States Internal Revenue Service. The copy shall be certified by the taxpayer under penalties of perjury.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-6
Alteration or modification of return; notice; form; time; penalty
Sec. 6. (a) Each taxpayer shall notify the department in writing of any alteration or modification of a federal income tax return filed with the United States Internal Revenue Service for a taxable year that begins after December 31, 1988, including any modification or

alteration in the amount of tax, regardless of whether the modification or assessment results from an assessment.
(b) The taxpayer shall file the notice in the form required by the department within one hundred twenty (120) days after the alteration or modification is made by the taxpayer or finally determined, whichever occurs first.
(c) The taxpayer shall pay an additional tax or penalty due under this article upon notice or demand from the department.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-7
Forms; certification of truth of information
Sec. 7. A return required by this chapter and other information that is reasonably requested by the department must be on the forms that are prescribed by the department. The taxpayer or other person, corporation, or entity, when required by the department, shall certify under penalties of perjury to the truth of all information on the return or other document.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-8
Transfer of property; liability for tax
Sec. 8. In the case of a transferee of the property of a transferor, liability for an accrued tax liability of the transferor is transferred to the transferee as provided in Section 6901 of the Internal Revenue Code.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-6-9
Preservation of records; examination
Sec. 9. A taxpayer subject to taxation under this article shall keep and preserve records of the taxpayer's adjusted gross income and other books or accounts necessary to determine the amount of tax for which the taxpayer is liable under this article. Those records, books, and accounts shall be kept open for examination at any time by the department or its authorized agents.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 7. PENALTIES

IC 6-5.5-7-1
Failure to make payment; underpayments
Sec. 1. (a) The penalty prescribed by IC 6-8.1-10-2.1(b) shall be assessed by the department on a taxpayer who fails to make payments as required in IC 6-5.5-6. However, no penalty shall be assessed for a quarterly payment if the payment equals or exceeds:
(1) twenty percent (20%) of the final tax liability for the taxable year; or
(2) twenty-five percent (25%) of the final tax liability for the taxpayer's previous taxable year.
(b) The penalty for an underpayment of tax on a quarterly return shall only be assessed on the difference between the actual amount paid by the taxpayer on the quarterly return and the lesser of:
(1) twenty percent (20%) of the taxpayer's final tax liability for the taxable year; or
(2) twenty-five percent (25%) of the taxpayer's final tax liability for the taxpayer's previous taxable year.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.1-1991, SEC.55.

IC 6-5.5-7-2
Violation of article; violation of preparing or filing return
Sec. 2. A taxpayer who:
(1) violates IC 6-5.5; or
(2) fails to comply with the request of the department made under IC 6-5.5-6;
commits a Class C infraction.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-3
False entries in books; multiple books; failure to make return; false returns
Sec. 3. A taxpayer who:
(1) makes false entries in the taxpayer's books;
(2) keeps more than one (1) set of books;
(3) fails to make a return required to be made under this chapter; or
(4) makes a false return or false statement in a return;
with intent to defraud the state or to evade the payment of a tax imposed under this article commits a Class D felony.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-4
Failure to permit examination of books, records, or property; refusal to testify or produce records
Sec. 4. A person who knowingly:
(1) fails to permit the examination of any book, paper, account,

record, or other data by the department or its authorized agents;
(2) fails to permit the inspection or appraisal of any property by the department or its authorized agents; or
(3) refuses to offer testimony or produce a record;
required under this article commits a Class D felony.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-7-5
Concurrent jurisdiction of attorney general
Sec. 5. The attorney general has concurrent jurisdiction with prosecuting attorneys in instituting and prosecuting actions under sections 2 through 4 of this chapter.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 8. FINANCIAL INSTITUTIONS TAX FUND

IC 6-5.5-8-1
Establishment; purpose; investment of money in fund; reversion of funds
Sec. 1. (a) The financial institutions tax fund is established for the purpose of making distributions to counties and for providing revenue for state appropriations. The fund shall be administered by the treasurer of state.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.347-1989(ss), SEC.1.



CHAPTER 9. MISCELLANEOUS

IC 6-5.5-9-1
Rules
Sec. 1. The department shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-9-2
Other provisions applicable to IC 6-5.5
Sec. 2. For purposes of administration and enforcement the provisions of IC 6-8.1 that are applicable to a listed tax and an income tax apply to the tax imposed by this article.
As added by P.L.347-1989(ss), SEC.1.

IC 6-5.5-9-3
Effect of tax under IC 6-5.5 held inapplicable or invalid
Sec. 3. If the tax imposed by this article is held inapplicable or invalid with respect to a taxpayer, then notwithstanding the statute of limitations set forth in IC 6-8.1-5-2(a), the taxpayer is liable for the taxes imposed for the taxable periods with respect to which the tax under this article is held inapplicable or invalid.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.34; P.L.192-2002(ss), SEC.130; P.L.1-2003, SEC.48.

IC 6-5.5-9-4
Exemption from income taxes
Sec. 4. (a) A taxpayer who is subject to taxation under this article for a taxable year or part of a taxable year is not, for that taxable year or part of a taxable year, subject to the income taxes imposed by IC 6-3.
(b) The exemption provided for the taxes listed in subsection (a) does not apply to a taxpayer to the extent the taxpayer is acting in a fiduciary capacity.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.35; P.L.1-1991, SEC.56; P.L.192-2002(ss), SEC.131.

IC 6-5.5-9-5
Depositor or owner of capital stock, share accounts, certificates of indebtedness, or investment in taxpayer with principal offices in state; tax liability
Sec. 5. A depositor or owner of capital stock, capital shares, share accounts, certificates of indebtedness or investment, or comparable investment or interest in a taxpayer with its principal offices in Indiana is not liable for taxation under this article with respect to that interest.
As added by P.L.347-1989(ss), SEC.1. Amended by P.L.21-1990, SEC.36.






ARTICLE 6. MOTOR FUEL AND VEHICLE EXCISE TAXES

CHAPTER 1. REPEALED



CHAPTER 1.1. GASOLINE TAX

IC 6-6-1.1-101
Short title
Sec. 101. This chapter shall be known and may be cited as the "Gasoline Tax Law."
As added by Acts 1979, P.L.79, SEC.1. Amended by Acts 1980, P.L.51, SEC.4.



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.1. SPECIAL FUEL TAX

IC 6-6-2.1-101 Repealed
(Repealed by P.L.277-1993(ss)



CHAPTER 2.5. SPECIAL FUEL TAX

IC 6-6-2.5-1
"Alternative fuel" defined
Sec. 1. As used in this chapter, "alternative fuel" means a liquefied petroleum gas, compressed natural gas product, or a combination of liquefied petroleum gas and a compressed natural gas product, not including a biodiesel fuel or biodiesel blend, used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. The term includes all forms of fuel commonly or commercially known or sold as butane, propane, or compressed natural gas.
As added by P.L.277-1993(ss), SEC.44. Amended by P.L.122-2006, SEC.19.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.1. MOTOR CARRIER FUEL TAX

IC 6-6-4.1-1
Definitions
Sec. 1. As used in this chapter:
(a) "Carrier" means a person who operates or causes to be operated a commercial motor vehicle on any highway in Indiana.
(b) "Commercial motor vehicle" means a vehicle which is listed in section 2(a) of this chapter and which is not excluded from the application of this chapter under section 2(b) of this chapter.
(c) "Commissioner" means the commissioner of the Indiana department of state revenue.
(d) "Declared gross weight" means the weight at which a motor vehicle is registered with:
(1) the bureau of motor vehicles; or
(2) a state other than Indiana.
(e) "Department" means the Indiana department of state revenue.
(f) "Highway" means the entire width between the boundary lines of every publicly maintained way that is open in any part to the use of the public for purposes of vehicular travel.
(g) "Motor fuel" means gasoline (as defined in IC 6-6-1.1), special fuel (as defined in IC 6-6-2.5), and alternative fuel (as defined in IC 6-6-2.5).
(h) "Quarter" means calendar quarter.
(i) "Motor vehicle" has the meaning set forth in IC 6-6-1.1-103.
(j) "Recreational vehicle" means motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure. A vehicle is not a recreational vehicle if the vehicle is used in connection with a business.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.73-1986, SEC.16; P.L.96-1989, SEC.8; P.L.60-1990, SEC.3; P.L.277-1993(ss), SEC.45.

IC 6-6-4.1-2
Applicability of chapter
Sec. 2. (a) Except as provided in subsection (b), this chapter applies to each:
(1) passenger vehicle that has seats for more than nine (9) passengers in addition to the driver;
(2) road tractor;
(3) tractor truck;
(4) truck having more than two (2) axles;
(5) truck having a gross weight or a declared gross weight greater than twenty-six thousand (26,000) pounds; and
(6) vehicle used in combination if the gross weight or the declared gross weight of the combination is greater than twenty-six thousand (26,000) pounds;
that is propelled by motor fuel.
(b) This chapter does not apply to:         (1) a vehicle operated by:
(A) this state;
(B) a political subdivision (as defined in IC 36-1-2-13);
(C) the United States; or
(D) an agency of states and the United States, or of two (2) or more states, in which this state participates;
(2) a school bus (as defined by the laws of a state) operated by, for, or on behalf of a:
(A) state;
(B) political subdivision (as defined in IC 36-1-2-13) of a state; or
(C) private or privately operated school;
(3) a vehicle used in casual or charter bus operations;
(4) trucks, trailers, or semitrailers and tractors that are qualified to be registered and used as farm trucks, farm trailers, or farm semitrailers and tractors and that are registered as such by the bureau of motor vehicles under IC 9-18 or under a similar law of another state;
(5) an intercity bus (as defined in IC 9-13-2-83);
(6) a vehicle described in subsection (a)(2) through (a)(6) when the vehicle is displaying a dealer registration plate; or
(7) a recreational vehicle.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.89-1983, SEC.1; P.L.77-1985, SEC.26; P.L.97-1987, SEC.37; P.L.8-1988, SEC.3; P.L.96-1989, SEC.9; P.L.60-1990, SEC.4; P.L.2-1991, SEC.42.

IC 6-6-4.1-3
Leased motor vehicles
Sec. 3. (a) Except as otherwise provided in this section, every commercial motor vehicle leased to a carrier is subject to this chapter to the same extent and in the same manner as commercial motor vehicles owned by the carrier.
(b) Except as provided in subsection (f), the department may consider a lessor of commercial motor vehicles to be a carrier with respect to the operation of the vehicles it leases to others if the lessor:
(1) supplies or pays for the motor fuel consumed by the vehicles; or
(2) makes rental or other charges calculated to include the cost of the motor fuel consumed by the vehicles.
(c) The department shall provide, by rules adopted under IC 4-22-2, for the presentation by a lessor to other carriers and to the public of evidence and identification of carrier status determined under this section.
(d) Any commercial motor vehicles leased from a lessor who is considered a carrier under subsection (b) may be excluded from the lessee's reports and liabilities under this chapter.
(e) This section governs the primary liability under this chapter of lessors and lessees of commercial motor vehicles. If a lessor or lessee

who is primarily liable fails, in whole or in part, to discharge the lessor's or lessee's liability, the lessor or lessee and the other lessor or lessee who is a party to the lease transaction are responsible for compliance with this chapter and are jointly and severally liable for payment of the tax. However, the aggregate taxes collected by the department may not exceed the amount of tax that would have resulted from the operation of the leased vehicle by the owner, plus any applicable costs and penalties.
(f) This subsection does not apply if the motor vehicle is leased to the same person under two (2) or more consecutive leases. If a motor vehicle is leased for less than thirty (30) days, the holder of an annual permit issued under section 12 of this chapter for the motor vehicle is liable for the motor carrier fuel tax.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.96-1989, SEC.10.

IC 6-6-4.1-4
Imposition of tax; rates; computation of amount of fuel consumed in Indiana
Sec. 4. (a) A tax is imposed on the consumption of motor fuel by a carrier in its operations on highways in Indiana. The rate of this tax is the same rate per gallon as the rate per gallon at which special fuel is taxed under IC 6-6-2.5. The tax shall be paid quarterly by the carrier to the department on or before the last day of the month immediately following the quarter.
(b) The amount of motor fuel consumed by a carrier in its operations on highways in Indiana is the total amount of motor fuel consumed in its entire operations within and without Indiana, multiplied by a fraction. The numerator of the fraction is the total number of miles traveled on highways in Indiana, and the denominator of the fraction is the total number of miles traveled within and without Indiana.
(c) The amount of tax that a carrier shall pay for a particular quarter under this section equals the product of the tax rate in effect for that quarter, multiplied by the amount of motor fuel consumed by the carrier in its operation on highways in Indiana and upon which the carrier has not paid tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(d) Subject to section 4.8 of this chapter, a carrier is entitled to a proportional use credit against the tax imposed under this section for that portion of motor fuel used to propel equipment mounted on a motor vehicle having a common reservoir for locomotion on the highway and the operation of the equipment, as determined by rule of the commissioner. An application for a proportional use credit under this subsection shall be filed on a quarterly basis on a form prescribed by the department.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.90-1983, SEC.1; P.L.77-1985, SEC.27; P.L.59-1985, SEC.16; P.L.97-1987, SEC.38; P.L.69-1991, SEC.12; P.L.277-1993(ss), SEC.46; P.L.85-1995, SEC.31; P.L.222-1999, SEC.3.
IC 6-6-4.1-4.5
Surtax on motor fuel consumed by carrier in Indiana highway operations
Sec. 4.5. (a) A surcharge tax is imposed on the consumption of motor fuel by a carrier in its operations on highways in Indiana. The rate of this surcharge tax is eleven cents ($0.11) per gallon. The tax shall be paid quarterly by the carrier to the department on or before the last day of the month immediately following the quarter.
(b) The amount of motor fuel consumed by a carrier in its operations on highways in Indiana is the total amount of motor fuel consumed in its entire operations within and without Indiana, multiplied by a fraction. The numerator of the fraction is the total number of miles traveled on highways in Indiana, and the denominator of the fraction is the total number of miles traveled within and without Indiana.
(c) The amount of tax that a carrier shall pay for a particular quarter under this section equals the product of the tax rate in effect for that quarter, multiplied by the amount of motor fuel consumed by the carrier in its operation on highways in Indiana.
(d) Subject to section 4.8 of this chapter, a carrier is entitled to a proportional use credit against the tax imposed under this section for that portion of motor fuel used to propel equipment mounted on a motor vehicle having a common reservoir for locomotion on the highway and the operation of this equipment as determined by rule of the commissioner. An application for a proportional use credit under this subsection shall be filed on a quarterly basis on a form prescribed by the department.
As added by P.L.59-1985, SEC.17. Amended by P.L.8-1988, SEC.4; P.L.69-1991, SEC.13; P.L.85-1995, SEC.32; P.L.222-1999, SEC.4.

IC 6-6-4.1-4.7
Certification for proportional use credit
Sec. 4.7. (a) This section applies only to a claim for a proportional use credit under section 4(d) or 4.5(d) of this chapter for taxes first due and payable after July 31, 1999.
(b) A carrier must be certified by the department in order to qualify for a proportional use credit under section 4(d) or 4.5(d) of this chapter.
(c) A carrier must apply to the department for certification before April 1 of the first calendar year for which the proportional use credit will be claimed. An application for certification must be in writing upon forms prescribed by the department and must be signed and verified by the carrier. The department must include on all application forms suitable spaces for a listing of the following:
(1) The carrier's federal Social Security number or federal tax identification number.
(2) The address of the carrier's principal place of business.
(3) A description of each of the carrier's vehicles that has a common fuel supply reservoir for both locomotion on a public highway and a commercial purpose.         (4) The vehicle identification number for each vehicle described in subdivision (3).
(d) The department may certify that a carrier is qualified to claim a proportional use credit under section 4(d) or 4.5(d) of this chapter only upon payment by the carrier to the department of a one (1) time fee of seven dollars ($7). The carrier must pay the fee at the time the application for certification is submitted to the department. The department shall deposit the fee in the motor carrier regulation fund established by IC 8-2.1-23-1.
(e) A carrier must notify the department, on forms prescribed by the department, of any change of address by the carrier. The carrier must provide the notice not more than ten (10) days after the change of address. The department may revoke or suspend the certification of a carrier that fails to comply with this subsection.
(f) All certificates issued under this section are personal and may not be transferred.
(g) The department may require a carrier that has been issued a certificate under this section to submit additional information from time to time at reasonable intervals, as determined by the department.
(h) The department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.222-1999, SEC.5.

IC 6-6-4.1-4.8
Claim for proportional use credit
Sec. 4.8. (a) This section applies only to a claim for a proportional use credit under section 4(d) or 4.5(d) of this chapter for taxes first due and payable after July 31, 1999.
(b) In order to obtain a proportional use credit against taxes imposed under section 4 or 4.5 of this chapter, a carrier must file a claim with the department. The claim must be submitted on a form prescribed by the department and must be filed with the quarterly return for the taxable period for which the proportional use credit is claimed. A carrier is not entitled to a proportional use credit under section 4(d) or 4.5(d) of this chapter unless the carrier:
(1) has paid in full the taxes to which the credit applies; and
(2) has filed a claim for the credit on or before the due date of the corresponding quarterly return for the taxable period for which the proportional use credit is claimed.
A credit approved under this section shall, subject to this section, be refunded to the carrier without interest.
(c) The department shall determine the aggregate amount of proportional use credits claimed under section 4(d) or 4.5(d) of this chapter for each quarter. The department may approve the full amount of a proportional use credit claimed by a carrier if the aggregate amount of proportional use credits claimed for the quarter and for the fiscal year do not exceed the limits set forth in subsection (d). If the aggregate amount of proportional use credits claimed in a quarter exceeds the limits set forth in subsection (d), the department shall pay the claims for that quarter on a pro rata basis.     (d) The department may not approve more than three million five hundred thousand dollars ($3,500,000) of proportional use credits under this section in a state fiscal year. In addition, the amount of proportional use credits the department may approve under this section for a quarter may not exceed the following:
(1) For the quarter ending September 30 of a year, an amount equal to one million three hundred seventy-five thousand dollars ($1,375,000).
(2) For the quarter ending December 31 of a year, an amount equal to:
(A) six hundred twenty-five thousand dollars ($625,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
(3) For the quarter ending March 31 of a year, an amount equal to:
(A) six hundred twenty-five thousand dollars ($625,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
(4) For the quarter ending June 30 of a year, an amount equal to:
(A) eight hundred seventy-five thousand dollars ($875,000); plus
(B) the greater of zero (0) or the result of:
(i) the limit determined for the previous quarter under this subsection; minus
(ii) the aggregate amount of claims approved for the previous quarter.
As added by P.L.222-1999, SEC.6. Amended by P.L.176-2006, SEC.5.

IC 6-6-4.1-5
Disposition of tax revenue
Sec. 5. (a) The department shall deposit revenue collected under sections 4 and 12 of this chapter in the state highway fund (IC 8-23-9-54).
(b) The department shall deposit revenue collected under section 4.5 of this chapter as follows:
(1) Forty-five and one-half percent (45.5%) in the state highway fund (IC 8-23-9-54).
(2) Forty-five and one-half percent (45.5%) in the motor vehicle highway account (IC 8-14-1).
(3) Nine percent (9%) in the motor carrier regulation fund

administered by the department.
(c) The department shall deposit revenue collected under section 13 of this chapter as follows:
(1) Thirty-five percent (35%) in the motor vehicle highway account (IC 8-14-1).
(2) Sixty-five percent (65%) in the state highway fund (IC 8-23-9-54).
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.59-1985, SEC.18; P.L.8-1988, SEC.5; P.L.18-1990, SEC.23.

IC 6-6-4.1-6
Credits against tax
Sec. 6. (a) A carrier is entitled to a credit against the tax imposed under section 4 of this chapter if the carrier, or a lessor operating under the carrier's annual permit, has:
(1) paid the tax imposed under IC 6-6-1.1 or IC 6-6-2.5 on motor fuel purchased in Indiana;
(2) consumed the motor fuel outside Indiana; and
(3) paid a gasoline, special fuel, or road tax with respect to the fuel in one (1) or more other states or jurisdictions.
(b) The amount of credit for a quarter is equal to the tax paid under IC 6-6-1.1 and IC 6-6-2.5 on motor fuel that:
(1) was purchased in Indiana;
(2) was consumed outside Indiana; and
(3) with respect to which the carrier paid a gasoline, special fuel, or road tax to another state or jurisdiction.
(c) To qualify for the credit, the carrier shall submit any evidence required by the department of payment of the tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(d) A credit earned by a carrier in a particular quarter shall be applied against the carrier's tax liability under this chapter for that quarter before any credit carryover is applied against that liability under section 7 of this chapter.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.28; P.L.277-1993(ss), SEC.47.

IC 6-6-4.1-7
Computation of credits; refunds; interest
Sec. 7. (a) As used in this section, the credit of a carrier for any quarter is the amount by which the credit to which the carrier is entitled under section 6 of this chapter for that quarter exceeds the tax liability of the carrier under section 4 of this chapter for that quarter.
(b) The credit for any quarter shall be allowed as a credit against the tax for which the carrier would otherwise be liable in the quarter in which the credit accrued.
(c) A carrier is entitled to the refund of any credit not previously used to offset a tax liability or for any erroneously paid tax or penalty. To obtain the refund, the carrier shall submit to the department a properly completed application in accordance with

rules adopted by the department under IC 4-22-2. The application must be submitted within three (3) years after the end of:
(1) the quarter in which the credit accrued; or
(2) the calendar year that contains the taxable period in which the tax or penalty was erroneously paid.
Along with the application, the carrier shall submit any evidence required by the department and any reports required by the department under this chapter.
(d) The department shall pay interest on any part of a refund that is not made within ninety (90) days after the date on which all of the following have been completed:
(1) The filing of:
(A) the properly completed application for refund; or
(B) the quarterly return on which a refund is claimed.
(2) The submission of any evidence required by the department of payment of the tax imposed under IC 6-6-1.1 or IC 6-6-2.5.
(3) The submission of reports required by the department under this chapter.
(4) The furnishing of a surety bond, letter of credit, or cash deposit under section 8 of this chapter.
(e) The department shall pay interest at the rate established under IC 6-8.1-9 from the date of:
(1) the refund application;
(2) the due date of a timely filed quarterly return on which a refund is claimed; or
(3) the filing date of a quarterly return on which a refund is claimed, if the quarterly refund is filed after the due date of the quarterly return;
to a date determined by the department that does not precede the date on which the refund is made by more than thirty (30) days.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.29; P.L.97-1987, SEC.39; P.L.96-1989, SEC.11; P.L.69-1991, SEC.14; P.L.277-1993(ss), SEC.48.

IC 6-6-4.1-7.1
Class action for refund of tax; prerequisites
Sec. 7.1. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of any person who has not complied with the requirements of section 7 of this chapter before the certification of a class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in section 7 of this chapter based on the time the class member filed the required claim for refund with the department.
As added by P.L.60-1990, SEC.5. Amended by P.L.1-1991, SEC.66.

IC 6-6-4.1-8
Bond, letter of credit, or cash deposit; furnishing; release from liability; retaining cash deposit
Sec. 8. (a) A carrier shall, at the request of the department and for

cause, furnish a surety bond, letter of credit, or cash deposit to the department in order to ensure payment of the taxes imposed under this chapter and to permit the department to make a refund to the carrier under section 7 of this chapter. The bond, letter of credit, or cash deposit must be:
(1) in an amount of not less than two (2) times the amount of tax due or refund requested under this chapter for the reporting period applicable to the carrier, as determined by the department;
(2) payable to the state;
(3) conditioned that the carrier will pay all taxes for which the carrier is or becomes liable under this chapter from the date of the bond, letter of credit, or cash deposit to thirty (30) days after either the carrier, the surety, or the financial institution notifies the department that the bond, letter of credit, or cash deposit has been cancelled; and
(4) executed by a surety authorized under Indiana law in the case of a bond or by a financial institution approved by the commissioner in the case of a letter of credit.
(b) Sixty (60) days after making a written request for release to the commissioner, the surety of a bond furnished by a carrier is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period.
(c) One hundred eighty (180) days after making a written request for release to the commissioner, the financial institution issuing the letter of credit for a carrier is released from any liability accruing on the letter of credit.
(d) The commissioner shall promptly notify the carrier furnishing the bond or letter of credit that a release has been requested. Unless the carrier furnishes a new bond within the sixty (60) day period or a new letter of credit within the one hundred eighty (180) day period, the commissioner shall cancel the carrier's annual permit.
(e) Sixty (60) days after making a written request for release to the commissioner, the cash deposit provided by a carrier is cancelled as security for any obligation accruing after the expiration of the sixty (60) day period. However, the administrator may retain all or part of the cash deposit for up to three (3) years and one (1) day as security for any obligation accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the commissioner shall be released to the carrier. Before the expiration of the sixty (60) day period, the carrier must provide a bond or letter of credit or the commissioner shall cancel the carrier's annual permit.
(f) The department has cause for requiring security from a carrier under this section if:
(1) a carrier fails to file timely reports required by this chapter;
(2) a carrier fails to remit the tax imposed by this chapter; or
(3) an audit of a carrier's operations under this chapter causes the department to reasonably believe that tax collection or remittance required by this chapter is in jeopardy. As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.30; P.L.97-1987, SEC.40; P.L.60-1990, SEC.6.

IC 6-6-4.1-9
Presumption of consumption rate
Sec. 9. If there are no records showing the number of miles actually operated per gallon of motor fuel and if section 11(c) of this chapter is inapplicable, it is presumed for purposes of this chapter that one (1) gallon of motor fuel is consumed for every four (4) miles traveled.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-10
Quarterly reports; exemptions
Sec. 10. (a) Except as provided in section 13 of this chapter, each carrier subject to the tax imposed under this chapter shall submit to the department such quarterly reports of the operations of commercial motor vehicles giving rise to the carrier's tax liability as the department may require. The carrier shall submit each quarterly report required under this subsection on or before the last day of the month immediately following that quarter.
(b) Subject to the restrictions of this subsection and subsection (c), the department may, by rules adopted under IC 4-22-2, exempt any carrier from the quarterly reporting requirements of this section. The department may exempt only a carrier who submits an annual affidavit attesting that:
(1) all or substantially all of the mileage of the carrier in the previous calendar year was the result of operations in Indiana;
(2) all or substantially all of the motor fuel used in the operations of the carrier in the previous calendar year was purchased in Indiana; or
(3) the carrier is from a state that has a reciprocity agreement with the state of Indiana relating to motor fuel taxes.
(c) The department may exempt carriers under subsection (b) only if:
(1) granting exemptions will not adversely affect the enforcement of this chapter; and
(2) the carriers that apply for exemptions purchased an equitable amount of motor fuel in Indiana.
(d) Each carrier shall submit to the department any other reports required by the department.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-11
Pooled services; joint reports; calculation of tax; contents of reports
Sec. 11. (a) In lieu of filing individual reports under section 10 of this chapter, two (2) or more carriers regularly engaged in the transportation of passengers on through buses and through tickets in pooled service may make joint reports of their operations in Indiana.

The tax imposed by this chapter shall be calculated on the basis of the joint reports as though the carriers were a single carrier. The carriers making the reports are jointly and severally liable for the tax.
(b) Joint reports made under subsection (a) must show the total number of miles traveled in Indiana and the total number of gallons of motor fuel purchased in Indiana by the reporting carriers. Credits or refunds to which the carriers making a joint return are entitled are not allowed as credits or refunds to any other carrier. Carriers filing joint reports shall permit all carriers engaged in pooled operations with them in Indiana to join them in filing joint reports.
(c) For purposes of this chapter, there is a rebuttable presumption that the vehicles of carriers filing joint reports consumed one (1) gallon of motor fuel for every six (6) miles traveled.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-12
Annual permit, cab card, and emblem
Sec. 12. (a) Except as authorized under section 13 of this chapter, a carrier may operate a commercial motor vehicle upon the highways in Indiana only if the carrier has been issued an annual permit, cab card, and emblem under this section.
(b) The department shall issue:
(1) an annual permit; and
(2) a cab card and an emblem for each commercial motor vehicle that will be operated by the carrier upon the highways in Indiana;
to a carrier who applies for an annual permit and pays to the department an annual permit fee of twenty-five dollars ($25).
(c) The annual permit, cab card, and emblem are effective from January 1 of each year through December 31 of the same year. The department may extend the expiration date of the annual permit, cab card, and emblem for no more than sixty (60) days. The annual permit, each cab card, and each emblem issued to a carrier remain the property of this state and may be suspended or revoked by the department for any violation of this chapter or of the rules concerning this chapter adopted by the department under IC 4-22-2.
(d) As evidence of compliance with this section, and for the purpose of enforcement, a carrier shall display on each commercial motor vehicle an emblem when the vehicle is being operated by the carrier in Indiana. The carrier shall affix the emblem to the vehicle in the location designated by the department. The carrier shall display in each vehicle the cab card issued by the department. The carrier shall retain the original annual permit at the address shown on the annual permit. During the month of December, the carrier shall display the cab card and emblem that are valid through December 31 or a full year cab card and emblem issued to the carrier for the ensuing twelve (12) months. If the department grants an extension of the expiration date, the carrier shall continue to display the cab card and emblem upon which the extension was granted.
(e) If a commercial motor vehicle is operated by more than one (1)

carrier, as evidence of compliance with this section and for purposes of enforcement each carrier shall display in the commercial motor vehicle a reproduced copy of the carrier's annual permit when the vehicle is being operated by the carrier in Indiana.
(f) A person who fails to display an emblem required by this section on a commercial motor vehicle, does not have proof in the vehicle that the annual permit has been obtained, and operates that vehicle on an Indiana highway commits a Class C infraction. Each day of operation without an emblem constitutes a separate infraction. Notwithstanding IC 34-28-5-4, a judgment of not less than one hundred dollars ($100) shall be entered for each Class C infraction under this subsection.
(g) A person who displays an altered, false, or fictitious cab card required by this section in a commercial motor vehicle, does not have proof in the vehicle that the annual permit has been obtained, and operates that vehicle on an Indiana highway commits a Class C infraction. Each day of operation with an altered, false, or fictitious cab card constitutes a separate infraction.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.31; P.L.8-1988, SEC.6; P.L.60-1990, SEC.7; P.L.69-1991, SEC.15; P.L.1-1998, SEC.82.

IC 6-6-4.1-13
Special trip permits
Sec. 13. (a) A carrier may, in lieu of paying the tax imposed under this chapter that would otherwise result from the operation of a particular commercial motor vehicle, obtain from the department a trip permit authorizing the carrier to operate the commercial motor vehicle for a period of five (5) consecutive days. The department shall specify the beginning and ending days on the face of the permit. The fee for a trip permit for each commercial motor vehicle is fifty dollars ($50). The report otherwise required under section 10 of this chapter is not required with respect to a vehicle for which a trip permit has been issued under this subsection.
(b) The department may issue a temporary written authorization if unforeseen or uncertain circumstances require operations by a carrier of a commercial motor vehicle for which neither a trip permit described in subsection (a) nor an annual permit described in section 12 of this chapter has been obtained. A temporary authorization may be issued only if the department finds that undue hardship would result if operation under a temporary authorization were prohibited. A carrier who receives a temporary authorization shall:
(1) pay the trip permit fee at the time the temporary authorization is issued; or
(2) subsequently apply for and obtain an annual permit.
(c) A carrier may obtain an International Fuel Tax Agreement (IFTA) repair and maintenance permit to:
(1) travel from another state into Indiana to repair or maintain any of the carrier's motor vehicles, semitrailers (as defined in IC 9-13-2-164), or trailers (as defined in IC 9-13-2-184); and         (2) return to the same state after the repair or maintenance is completed.
The permit allows the travel described in this section. In addition to any other fee established in this chapter, and instead of paying the quarterly motor fuel tax imposed under this chapter, a carrier may pay an annual IFTA repair and maintenance fee of forty dollars ($40) and receive an IFTA annual repair and maintenance permit. The IFTA annual repair and maintenance permit and fee applies to all of the motor vehicles operated by a carrier. The IFTA annual repair and maintenance permit is not transferable to another carrier. A carrier may not carry cargo or passengers under the IFTA annual repair and maintenance permit. All fees collected under this subsection shall be deposited in the motor carrier regulation fund (IC 8-2.1-23). The report otherwise required under section 10 of this chapter is not required with respect to a motor vehicle that is operated under an IFTA annual repair and maintenance permit.
(d) A carrier may obtain an International Registration Plan (IRP) repair and maintenance permit to:
(1) travel from another state into Indiana to repair or maintain any of the carrier's motor vehicles, semitrailers (as defined in IC 9-13-2-164), or trailers (as defined in IC 9-13-2-184); and
(2) return to the same state after the repair or maintenance is completed.
The permit allows the travel described in this section. In addition to any other fee established in this chapter, and instead of paying apportioned or temporary IRP fees under IC 9-18-2 or IC 9-18-7, a carrier may pay an annual IRP repair and maintenance fee of forty dollars ($40) and receive an IRP annual repair and maintenance permit. The IRP annual repair and maintenance permit and fee applies to all of the motor vehicles operated by a carrier. The IRP annual repair and maintenance permit is not transferable to another carrier. A carrier may not carry cargo or passengers under the IRP annual repair and maintenance permit. All fees collected under this subsection shall be deposited in the motor carrier regulation fund (IC 8-2.1-23).
(e) A carrier may obtain a repair, maintenance, and relocation permit to:
(1) move a yard tractor from a terminal or loading or spotting facility to:
(A) a maintenance or repair facility; or
(B) another terminal or loading or spotting facility; and
(2) return the yard tractor to its place of origin.
The fee for the permit is forty dollars ($40). The permit is an annual permit and applies to all yard tractors operated by the carrier. The permit is not transferable to another carrier. A carrier may not carry cargo or transport or draw a semitrailer or other vehicle under the permit. A carrier may operate a yard tractor under the permit instead of paying the tax imposed under this chapter. A yard tractor that is being operated on a public highway under this subsection must display a license plate issued under IC 9-18-32. As used in this

section, "yard tractor" has the meaning set forth under IC 9-13-2-201.
(f) The department shall establish procedures, by rules adopted under IC 4-22-2, for:
(1) the issuance and use of trip permits, temporary authorizations, and repair and maintenance permits; and
(2) the display in commercial motor vehicles of evidence of compliance with this chapter.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.32; P.L.59-1985, SEC.19; P.L.46-1994, SEC.1; P.L.88-1998, SEC.1; P.L.150-2001, SEC.1.

IC 6-6-4.1-14
Reciprocity
Sec. 14. (a) The commissioner or, with the commissioner's approval, the reciprocity commission created by IC 9-28-4 may enter into and become a member of the International Fuel Tax Agreement or other reciprocal agreements with the appropriate official or officials from any other state or jurisdiction under which all or any part of the requirements of the Indiana Administrative Code are waived with respect to motor carriers that use in Indiana motor fuel upon which tax has been paid to the other state or jurisdiction. An agreement may be made under this subsection only with a state or jurisdiction that grants equivalent privileges with respect to motor fuel consumed in the other state or jurisdiction and on which a tax has been paid to this state.
(b) The commissioner or, with the commissioner's approval, the reciprocity commission created by IC 9-28-4 may enter into the International Registration Plan, the International Fuel Tax Agreement, or other reciprocal agreements with the appropriate official or officials of any other state or jurisdiction to exempt commercial motor vehicles licensed in the other state or jurisdiction from any of the requirements that would otherwise be imposed by this chapter, including the requirements for trip permits, temporary authorizations, repair and maintenance permits, and annual permits and the payment of fees for permits and authorizations. An agreement may be made under this subsection only with a state or jurisdiction that grants equivalent exemptions to motor vehicles licensed in Indiana.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.2-1991, SEC.43; P.L.46-1994, SEC.2; P.L.129-2001, SEC.11.

IC 6-6-4.1-14.5
Limitations
Sec. 14.5. (a) The International Fuel Tax Agreement and any other agreement authorized under IC 6-6, IC 6-8.1, or IC 9-28 shall be limited to the following matters:
(1) Determining the base state for users.
(2) Specifying records requirements for users.
(3) Specifying audit procedures.
(4) Exchanging information.         (5) Defining persons eligible for tax licensing.
(6) Defining qualified motor vehicles.
(7) Determining if bonding is required.
(8) Specifying reporting requirements and periods, including the following:
(A) Establishing uniform penalties and interest rates for late reporting.
(B) Determining methods for collecting and forwarding motor fuel taxes, special fuel taxes, and penalties to another state or jurisdiction.
(9) Any other provisions designed to facilitate the administration of the agreement.
(b) The International Fuel Tax Agreement and any other agreement authorized under IC 6-6, IC 6-8.1, or IC 9-28 do not limit the authority of the general assembly to do any of the following:
(1) Determine whether to impose a tax.
(2) Determine tax rates.
(3) Define tax exemptions or deductions.
(4) Determine what constitutes a taxable event that results in the imposition of a tax.
(5) Determine any other matters related to the powers described in subdivisions (1) through (4).
As added by P.L.129-2001, SEC.12.

IC 6-6-4.1-15
Enforcement
Sec. 15. The commissioner shall enforce this chapter. The state police department shall assist the commissioner in the enforcement of this chapter.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-16
Agreements for cooperative audit of reports and returns
Sec. 16. The department may enter into the International Fuel Tax Agreement or any other agreements for:
(1) furnishing information to and receiving information from other states, jurisdictions, or the International Fuel Tax Agreement clearinghouse, except as prohibited by IC 6-8.1-3-7; and
(2) the cooperative audit of the reports and returns of carriers with the appropriate authorities of any other state or jurisdiction that imposes a tax similar to the tax imposed under this chapter.
An officer or employee of another state or jurisdiction who audits reports and returns under an agreement made under this chapter or IC 6-8.1-3-12 is considered an authorized agent of this state for the purpose of the audit. A cooperative audit conducted under an agreement made under this section has the same effect as an audit conducted by the department.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.129-2001, SEC.13.
IC 6-6-4.1-17
Suspension or revocation of permit or temporary authorization; reinstatement
Sec. 17. If a carrier:
(1) fails to file a quarterly report required by this chapter;
(2) fails to pay the tax imposed under section 4 or section 4.5 of this chapter;
(3) files a report after the date established under this chapter; or
(4) with respect to a listed tax (as defined in IC 6-8.1-1-1), fails to file all tax returns or information reports or to pay all taxes, penalties, and interest;
the commissioner may suspend or revoke any annual permit, trip permit, temporary authorization, or repair and maintenance permit issued to the carrier. The commissioner may reinstate a permit or temporary authorization if a carrier files all required returns and reports and pays all outstanding liabilities.
As added by Acts 1982, P.L.59, SEC.1. Amended by P.L.77-1985, SEC.33; P.L.59-1985, SEC.20; P.L.46-1994, SEC.3.

IC 6-6-4.1-18
Violations; penalties
Sec. 18. (a) A person who knowingly makes a false statement or knowingly presents a fraudulent receipt for the sale of motor fuel for the purpose of:
(1) obtaining;
(2) attempting to obtain; or
(3) assisting any other person to obtain or attempt to obtain;
a credit, refund, or reduction of liability for the tax imposed under this chapter commits a Class C infraction.
(b) A carrier who knowingly violates this chapter, except for a violation covered by section 17 of this chapter, commits a Class C infraction.
As added by Acts 1982, P.L.59, SEC.1.

IC 6-6-4.1-19
Impoundment of commercial motor vehicle; release of cargo
Sec. 19. (a) The department or the state police department may impound a carrier's commercial motor vehicle if:
(1) the carrier has not obtained an annual permit, a trip permit, a temporary authorization, or a repair and maintenance permit (as required under sections 12 through 13 of this chapter) and the vehicle is operating on an Indiana highway;
(2) there is not an emblem displayed on the vehicle as required by section 12 of this chapter, the driver does not have proof in the vehicle that the annual permit has been obtained, and the vehicle is operating on an Indiana highway; or
(3) the cab card required under section 12 of this chapter is altered, false, or fictitious, the driver does not have proof in the vehicle that the annual permit has been obtained, and the vehicle is operating on an Indiana highway.     (b) To obtain possession of a vehicle impounded under this section, the carrier must first obtain:
(1) the annual permit, trip permit, temporary authorization, or repair and maintenance permit;
(2) a cab card; and
(3) an emblem for the vehicle;
as required by this chapter.
(c) Any cargo in an impounded vehicle shall be released, if the cargo is to be loaded into another commercial motor vehicle that is in compliance with this chapter.
As added by P.L.97-1987, SEC.41. Amended by P.L.8-1988, SEC.7; P.L.46-1994, SEC.4.

IC 6-6-4.1-20
Failure to keep books and records; penalty
Sec. 20. A person subject to the taxes imposed under sections 4 through 4.5 of this chapter who fails to keep the books and records as required by IC 6-8.1-5 is subject to the penalty imposed under IC 6-8.1-10-4.
As added by P.L.97-1987, SEC.42.

IC 6-6-4.1-21
Failure to file report; civil penalty
Sec. 21. A person subject to the taxes imposed under sections 4 through 4.5 of this chapter who fails to file a quarterly report as required by section 10 of this chapter shall pay a civil penalty of three hundred dollars ($300) for each report that is not filed.
As added by P.L.97-1987, SEC.43.

IC 6-6-4.1-22
Interest on nonpayment
Sec. 22. (a) If a person:
(1) fails to file a return for taxes due under this chapter;
(2) fails to pay the full amount of tax shown on the person's return by the due date for the return or the payment; or
(3) incurs a deficiency upon a determination by the department;
the person is subject to interest on the nonpayment.
(b) The interest for a failure described in subsection (a) is the rate of interest calculated under the interest provisions of the International Fuel Tax Agreement entered into by the department under IC 6-8.1-3-14.
As added by P.L.60-1990, SEC.8. Amended by P.L.129-2001, SEC.14.

IC 6-6-4.1-23
Penalty
Sec. 23. (a) If a person:
(1) fails to file a return for the tax due under this chapter on or by the due date for the return;
(2) fails to pay the full amount of tax shown on the person's

return on or by the due date for the payment; or
(3) incurs, upon examination by the department, a deficiency that is due to negligence;
the person is subject to a penalty.
(b) The penalty for a failure described in subsection (a) is the penalty calculated under the penalty provisions of the International Fuel Tax Agreement entered into by the department under IC 6-8.1-3-14.
As added by P.L.60-1990, SEC.9. Amended by P.L.1-1991, SEC.67; P.L.129-2001, SEC.15.

IC 6-6-4.1-24
Proposed assessment; protest; hearing
Sec. 24. (a) If the department believes that a person has not reported the proper amount of tax due, the department shall make a proposed assessment of the amount of the unpaid tax on the basis of the best information available to the department. The amount of the assessment is:
(1) considered a tax payment not made by the due date;
(2) subject to sections 22 and 23 of this chapter; and
(3) subject to IC 6-8.1-10 concerning the imposition of penalties and interest.
(b) The department shall issue notice and prescribe a period for payment and protest under the provisions of the International Fuel Tax Agreement entered into by the department pursuant to IC 6-8.1-3-14. The notice of proposed assessment is prima facie evidence that the department's claim for the unpaid tax is valid. The burden of proving that the proposed assessment is wrong rests with the person against whom the proposed assessment is made. If the person files a protest and requires a hearing on the protest, the department shall set the hearing at the department's earliest convenient time and shall notify the person by United States mail of the time, date, and location of the hearing. The department may hold the hearing at the location of the department's choice in Indiana.
As added by P.L.60-1990, SEC.10. Amended by P.L.129-2001, SEC.16.

IC 6-6-4.1-25
Registration or licensure of vehicle required to obtain annual motor carrier fuel tax permit or license; proof of issuance of permit or license
Sec. 25. This section applies whenever the owner is required by law to obtain an annual motor carrier fuel tax permit or a license under the International Fuel Tax Agreement under IC 6-8.1-3-14 from the department. The bureau of motor vehicles may not register or license a motor bus, truck, tractor, trailer, or semitrailer used or intended to be used by the owner for transportation of property until the owner furnishes the bureau of motor vehicles with reasonable proof that the owner has a permit or license issued by the department.
As added by P.L.69-1991, SEC.16. Amended by P.L.129-2001,

SEC.17.

IC 6-6-4.1-26
Issuance of excess size or weight permit; proof of registration under this chapter or International Fuel Tax Agreement
Sec. 26. A special permit may not be issued under IC 9-20-6 to a carrier that is required to be registered under this chapter or under the International Fuel Tax Agreement under IC 6-8.1-3-14 until the carrier furnishes reasonable proof of registration:
(1) under this chapter or under the International Fuel Tax Agreement under IC 6-8.1-3-14; and
(2) under IC 9-18-2, if applicable.
As added by P.L.69-1991, SEC.17. Amended by P.L.1-1992, SEC.21; P.L.129-2001, SEC.18.

IC 6-6-4.1-27
Information sharing; confidential information
Sec. 27. (a) Notwithstanding IC 6-8.1-7 and IC 9-14-3-1, the department, the bureau of motor vehicles, and the Indiana department of transportation shall share the information regarding motor carriers and motor vehicles that is reasonably necessary for the effective administration and enforcement of IC 6-6-4.1, IC 8-2.1, and IC 9.
(b) For purposes of this section, the department may not divulge information:
(1) regarding the motor carrier fuel taxes paid by specific motor carriers; or
(2) contained on quarterly tax reports of specific motor carriers.
The department may provide statistical information that does not identify the amount of tax paid by a specific carrier.
As added by P.L.69-1991, SEC.18. Amended by P.L.1-1992, SEC.22.



CHAPTER 5. MOTOR VEHICLE EXCISE TAX

IC 6-6-5-1
Definitions
Sec. 1. (a) As used in this chapter, "vehicle" means a vehicle subject to annual registration as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state.
(b) As used in this chapter, "mobile home" means a nonself-propelled vehicle designed for occupancy as a dwelling or sleeping place.
(c) As used in this chapter, "bureau" means the bureau of motor vehicles.
(d) As used in this chapter, "license branch" means a branch office of the bureau authorized to register motor vehicles pursuant to the laws of the state.
(e) As used in this chapter, "owner" means the person in whose name the vehicle or trailer is registered (as defined in IC 9-13-2).
(f) As used in this chapter, "motor home" means a self-propelled vehicle having been designed and built as an integral part thereof having living and sleeping quarters, including that which is commonly referred to as a recreational vehicle.
(g) As used in this chapter, "last preceding annual excise tax liability" means either:
(1) the amount of excise tax liability to which the vehicle was subject on the owner's last preceding regular annual registration date; or
(2) the amount of excise tax liability to which a vehicle that was registered after the owner's last preceding annual registration date would have been subject if it had been registered on that date.
(h) As used in this chapter, "trailer" means a device having a gross vehicle weight equal to or less than three thousand (3,000) pounds that is pulled behind a vehicle and that is subject to annual registration as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state. The term includes any utility, boat, or other two (2) wheeled trailer.
(i) This chapter does not apply to the following:
(1) Vehicles owned, or leased and operated, by the United States, the state, or political subdivisions of the state.
(2) Mobile homes and motor homes.
(3) Vehicles assessed under IC 6-1.1-8.
(4) Vehicles subject to registration as trucks under the motor vehicle registration laws of the state, except trucks having a declared gross weight not exceeding eleven thousand (11,000) pounds, trailers, semitrailers, tractors, and buses.
(5) Vehicles owned, or leased and operated, by an institution of higher education (as defined in IC 6-3-3-5(d)).
(6) Vehicles owned, or leased and operated, by a volunteer fire

department (as defined in IC 36-8-12-2).
(7) Vehicles owned, or leased and operated, by a volunteer emergency ambulance service that:
(A) meets the requirements of IC 16-31; and
(B) has only members that serve for no compensation or a nominal annual compensation of not more than three thousand five hundred dollars ($3,500).
(8) Vehicles that are exempt from the payment of registration fees under IC 9-18-3-1.
(9) Farm wagons.
(Formerly: Acts 1969, c.423, s.1; Acts 1971, P.L.73, SEC.1; Acts 1973, P.L.54, SEC.1; Acts 1975, P.L.67, SEC.1.) As amended by Acts 1978, P.L.48, SEC.1; Acts 1981, P.L.94, SEC.1; P.L.98-1987, SEC.1; P.L.99-1987, SEC.1; P.L.98-1989, SEC.5; P.L.2-1991, SEC.44; P.L.2-1993, SEC.59; P.L.1-1999, SEC.16.



CHAPTER 5.5. COMMERCIAL VEHICLE EXCISE TAX

IC 6-6-5.5-1
Definitions
Sec. 1. (a) Unless defined in this section, terms used in this chapter have the meaning set forth in the International Registration Plan or in IC 6-6-5 (motor vehicle excise tax). Definitions set forth in the International Registration Plan, as applicable, prevail unless given a different meaning in this section or in rules adopted under authority of this chapter. The definitions in this section apply throughout this chapter.
(b) As used in this chapter, "base revenue" means the minimum amount of commercial vehicle excise tax revenue that a taxing unit will receive in a year.
(c) As used in this chapter, "commercial vehicle" means any of the following:
(1) An Indiana-based vehicle subject to apportioned registration under the International Registration Plan.
(2) A vehicle subject to apportioned registration under the International Registration Plan and based and titled in a state other than Indiana subject to the conditions of the International Registration Plan.
(3) A truck, tractor, trailer, semitrailer, or truck-tractor subject to registration under IC 9-18.
(d) As used in this chapter, "declared gross weight" means the weight at which a vehicle is registered with:
(1) the bureau; or
(2) the International Registration Plan.
(e) As used in this chapter, "department" means the department of state revenue.
(f) As used in this chapter, "fleet" means one (1) or more apportionable vehicles.
(g) As used in this chapter, "gross weight" means the total weight of a vehicle or combination of vehicles without load, plus the weight of any load on the vehicle or combination of vehicles.
(h) As used in this chapter, "Indiana-based" means a vehicle or fleet of vehicles that is base-registered in Indiana under the terms of the International Registration Plan.
(i) As used in this chapter, "in-state miles" means the total number of miles operated by a commercial vehicle or fleet of commercial vehicles in Indiana during the preceding year.
(j) As used in this chapter, "motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
(k) As used in this chapter, "owner" means the person in whose name the commercial vehicle is registered under IC 9-18 or the International Registration Plan.
(l) As used in this chapter, "preceding year" means a period of twelve (12) consecutive months fixed by the department which shall be within the eighteen (18) months immediately preceding the

commencement of the registration year for which proportional registration is sought.
(m) As used in this chapter, "semitrailer" has the meaning set forth in IC 9-13-2-164(a).
(n) As used in this chapter, "tractor" has the meaning set forth in IC 9-13-2-180.
(o) As used in this chapter, "trailer" has the meaning set forth in IC 9-13-2-184(a).
(p) As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
(q) As used in this chapter, "truck-tractor" has the meaning set forth in IC 9-13-2-189(a).
(r) As used in this chapter, "vehicle" means a motor vehicle, trailer, or semitrailer subject to registration under IC 9-18 as a condition of its operation on the public highways pursuant to the motor vehicle registration laws of the state.
As added by P.L.181-1999, SEC.2.



CHAPTER 6. COMMERCIAL VESSEL TONNAGE TAX

IC 6-6-6-1
"Commercial vessel" defined
Sec. 1. For purposes of this chapter, the term "commercial vessel" means a watercraft which is engaged in commerce.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-2
Taxable vessel; rate
Sec. 2. Each year a commercial vessel is subject to the tonnage tax imposed under this chapter if the vessel is, under the navigation laws of the United States, registered at an Indiana port on May 1st of that year. The amount of tonnage tax due for the year on the vessel is three cents ($ .03) per net ton.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-3
Return; filing
Sec. 3. On or before July 1st of each year, the following persons shall file a tonnage tax return with the state auditor:
(1) each navigation company incorporated under the laws of this state; and
(2) each person who, on May 1st of that year, owned a commercial vessel which was, under the navigation laws of the United States, registered at an Indiana port on May 1st of that year.
The tonnage tax return for a year shall contain the name of each commercial vessel owned on May 1st of that year by the person filing the return. The return shall also contain the tonnage and port of registration, as of May 1st of that year, of each vessel listed on the return.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-4
Certified copy of registration certificate required
Sec. 4. When he files his first tonnage tax return, a commercial vessel owner shall include with the return a certified copy of the most recent registration certificate for each vessel which he owns and which is registered at an Indiana port. The vessel owner shall include with each subsequent return a certified copy of any registration certificate issued to him for such a vessel after the date on which he filed his immediately preceding tonnage tax return.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-5
Liability for tax; payment date
Sec. 5. The owner of a commercial vessel is liable for the tonnage tax imposed on it. Each year a commercial vessel owner shall, when he files his tonnage tax return, pay the state the total amount of

tonnage taxes which he owes for that year. Thus, the owner shall pay the tonnage taxes due for a year on or before July 1st of that year. The state treasurer shall issue a receipt to the owner for the tonnage taxes paid.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-6
Department of local government finance; powers and duties
Sec. 6. For purposes of this chapter, the department of local government finance:
(1) shall prescribe or promulgate the tonnage tax return and any other forms required in order to carry out this chapter;
(2) shall interpret this chapter and instruct a taxing official about the official's duties under it when requested to do so by the official or by a person affected by this chapter;
(3) shall see that the taxes imposed by this chapter are collected;
(4) shall see that the penalties prescribed under this chapter are enforced; and
(5) may exercise those same powers to subpoena and examine records and witnesses which the board has under IC 6-1.1-30-13.
(Formerly: Acts 1975, P.L.47, SEC.3.) As amended by Acts 1977, P.L.2, SEC.33; P.L.90-2002, SEC.307.

IC 6-6-6-7
Tax in lieu of property taxes
Sec. 7. The tonnage tax imposed on commercial vessels under this chapter is imposed in lieu of property taxes. Thus, commercial vessels which are taxed under this chapter may not be assessed or taxed under IC 1971, 6-1.1.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-8
Navigation companies; failure to file return; actions against
Sec. 8. If a navigation company incorporated under the laws of this state has not filed a required tonnage tax return and paid the tonnage tax within thirty (30) days after the July 1st due date, the state auditor shall report that fact to the attorney general. The attorney general shall then proceed to institute an action against the company for the sequestration of its property, the forfeiture of its charter, and its final dissolution. When the attorney general initiates an action under this section, the company may be required to pay the state, in addition to the delinquent tonnage taxes, a penalty of five hundred dollars ($500).
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-9
Navigation companies; false returns; penalty
Sec. 9. If a navigation company files a false tonnage tax return,

the company shall pay the state a penalty of one thousand dollars ($1,000). The attorney general shall initiate an action in the name of the state to recover this penalty.
(Formerly: Acts 1975, P.L.47, SEC.3.)

IC 6-6-6-10
Violations by state or local officers; offense
Sec. 10. An officer of state or local government who knowingly violates this chapter, or knowingly fails to perform a duty imposed on him under this chapter, commits a Class A misdemeanor.
(Formerly: Acts 1975, P.L.47, SEC.3.) As amended by Acts 1978, P.L.2, SEC.642.



CHAPTER 6.5. AIRCRAFT LICENSE EXCISE TAX

IC 6-6-6.5-1
Definitions
Sec. 1. As used in this chapter, unless the context clearly indicates otherwise:
(a) "Aircraft" means a device which is designed to provide air transportation for one (1) or more individuals or for cargo.
(b) "State" means the state of Indiana.
(c) "Department" refers to the department of state revenue.
(d) "Person" includes an individual, a partnership, a firm, a corporation, a limited liability company, an association, a trust, or an estate, or a legal representative of such.
(e) "Owner" means a person who holds or is required to obtain a certificate of registration from the Federal Aviation Administration for a specific aircraft. In the event an aircraft is the subject of an agreement for the conditional sale or lease with the right of purchase upon the performance of the conditions stated in the agreement and with an immediate right of possession of the aircraft vested in the conditional vendee or lessee, or in the event the mortgagor of an aircraft is entitled to possession, then the conditional vendee or lessee or mortgagor shall be deemed to be the owner for purposes of this chapter.
(f) "Dealer" means a person who has an established place of business in this state, is required to obtain a certificate under IC 6-2.5-8-1 or IC 6-2.5-8-3 and is engaged in the business of manufacturing, buying, selling, or exchanging new or used aircraft.
(g) "Maximum landing weight" means the maximum weight of the aircraft, accessories, fuel, pilot, passengers, and cargo that is permitted on landing under the best conditions, as determined for an aircraft by the appropriate federal agency or the certified allowable gross weight published by the manufacturer of the aircraft.
(h) "Resident" means an individual or a fiduciary who resides or is domiciled within Indiana or any corporation or business association which maintains a fixed and established place of business within Indiana for a period of more than sixty (60) days in any one (1) year.
(i) "Taxable aircraft" means an aircraft required to be registered with the department by this chapter.
(j) "Regular annual registration date" means the last day of February of each year.
(k) "Taxing district" means a geographic area within which property is taxed by the same taxing units and at the same total rate.
(l) "Taxing unit" means an entity which has the power to impose ad valorem property taxes.
(m) "Base" means the location or place where the aircraft is normally hangared, tied down, housed, parked, or kept, when not in use.
(n) "Homebuilt aircraft" means an aircraft constructed primarily

by an individual for personal use. The term homebuilt aircraft does not include an aircraft constructed primarily by a for-profit aircraft manufacturing business.
(o) "Pressurized aircraft" means an aircraft equipped with a system designed to control the atmospheric pressure in the crew or passenger cabins.
(p) "Establishing a base" means renting or leasing a hangar or tie down for a particular aircraft for at least thirty-one (31) days.
(q) "Inventory aircraft" means an aircraft held for resale by a registered Indiana dealer.
(Formerly: Acts 1975, P.L.68, SEC.1.) As amended by Acts 1977, P.L.87, SEC.1; Acts 1980, P.L.74, SEC.18; P.L.93-1983, SEC.1; P.L.18-1990, SEC.24; P.L.8-1993, SEC.100; P.L.18-1994, SEC.38; P.L.65-1997, SEC.4; P.L.97-1998, SEC.1.



CHAPTER 6.6. HAZARDOUS WASTE DISPOSAL TAX

IC 6-6-6.6-1
Definitions
Sec. 1. For the purposes of this chapter:
"Department" means the department of state revenue.
"Disposal" means all forms of disposal in or on the land, including underground injection.
"Disposal facility" means a site where hazardous wastes are disposed of in or on the land, including a site associated with, within, or adjacent to facilities generating the waste.
"Hazardous substance" has the meaning set forth in IC 13-11-2-98.
"Hazardous waste" has the meaning set forth in IC 13-11-2-99(a) and includes any waste that:
(1) meets the definition in IC 13-11-2-99(a);
(2) is determined to be hazardous under the criteria developed under IC 13-22-2-3(a); or
(3) is included on the list compiled and maintained by the solid waste management board under IC 13-22-2-3(b).
"Remedial action" has the meaning set forth in IC 13-11-2-185.
"Removal" has the meaning set forth in IC 13-11-2-187.
"Taxable hazardous waste" means:
(1) any waste determined to be a hazardous waste under IC 13-22-2-3 and not excluded under IC 13-22-2-3(b) or IC 13-22-2-3(d); and
(2) wastes that are disposed of by underground injection that would constitute hazardous wastes under IC 13-22-2-3 if they were not included in discharges that are subject to permits under Section 402 of the Federal Water Pollution Control Act Amendments of 1972 (33 U.S.C. 1342).
Taxable hazardous waste does not include natural agricultural waste.
"Ton" means a short ton.
As added by Acts 1981, P.L.95, SEC.1. Amended by P.L.54-1984, SEC.1; P.L.78-1985, SEC.1; P.L.19-1986, SEC.15; P.L.1-1996, SEC.52.

IC 6-6-6.6-2
Imposition of tax; disposal of taxable hazardous waste in facilities; quarterly returns; listed tax
Sec. 2. (a) A tax is imposed on the disposal of taxable hazardous waste in a disposal facility in Indiana. Except as provided in subsection (b) the amount of tax for each ton of taxable hazardous waste that is disposed of in a disposal facility is $11.50 per ton. If a taxable hazardous waste is mixed with or dissolved or suspended in water or another liquid at the time of its disposal, the entire mixture, solution, or suspension disposed of is taxable hazardous waste for purposes of assessing the tax. However, the maximum liability of a taxpayer for the disposal of taxable hazardous wastes by

underground injection during a calendar year shall be twenty-five thousand dollars ($25,000). The operator of the disposal facility in which taxable hazardous waste is disposed of shall be liable for the tax imposed by this chapter. The tax imposed by this chapter does not apply to the treatment or storage of taxable hazardous waste in a disposal facility.
(b) The amount of tax for each ton of taxable hazardous waste that is generated outside of Indiana and disposed of in a disposal facility in Indiana is the greater of:
(1) the amount of tax prescribed by subsection (a); or
(2) the amount of the tax or fee imposed on out-of-state hazardous waste by the state from which the taxable hazardous waste originated.
(c) The tax imposed under this section shall be based on the total tonnage of taxable hazardous waste disposed of at a disposal facility.
(d) A person subject to the levy imposed by this section shall pay the tax quarterly and file quarterly returns with the department in the manner and at the times prescribed by the department.
(e) The tax established by this chapter is a listed tax under IC 6-8.1.
As added by Acts 1981, P.L.95, SEC.1. Amended by P.L.94-1983, SEC.1; P.L.54-1984, SEC.2; P.L.78-1985, SEC.2; P.L.102-1987, SEC.1; P.L.28-1997, SEC.23.

IC 6-6-6.6-3
Disposition of revenue; revenue paid to county; use; administration
Sec. 3. (a) Seventy-five percent (75%) of the revenue produced by the levy imposed under section 2 of this chapter shall be deposited in the hazardous substances response trust fund established by IC 13-25-4-1 and twenty-five percent (25%) of the revenue shall be paid over to the county in which the disposal facility is located.
(b) Except as provided in subsection (e), the revenue paid over to the county under subsection (a) shall be deposited in a separate fund established by the county for the purposes of the following:
(1) Establishing monitoring wells on land near the site of the disposal facility.
(2) Analyzing samples from the monitoring wells established under subdivision (1).
(3) Conducting other types of testing and surveillance for hazardous waste contamination of land near the disposal facility.
(4) Providing training for county and local public health and public safety officers in the proper procedures for dealing with emergencies involving hazardous substances or hazardous waste.
(5) Providing special clothing and equipment needed by county and local public health and public safety officers for dealing with emergencies involving hazardous substances or hazardous waste.
(6) Funding research on alternatives to land disposal as a means

of eliminating hazardous waste.
(7) Paying the cost of hazardous waste, hazardous substance, or solid waste removal and remedial action at a site located within the county.
(8) Meeting the county's requirements under IC 13-21 for the planning and implementation of a solid waste management district plan.
(9) Paying the costs associated with the construction or rehabilitation of a facility used for training described in subdivision (4).
(10) Paying the costs associated with any other project that has identifiable environmental benefits.
(c) The county fund established under subsection (b) shall be administered by the county treasurer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the county general fund.
(d) No money in the county fund established under subsection (b) shall be used for activities authorized in subsection (b)(8) or (b)(9) until the purposes listed in subsection (b)(1) through (b)(7) have been fulfilled.
(e) Subsections (b)(9) and (b)(10) of this section do not apply to a county having a population of more than 300,000 but less than 400,000.
As added by Acts 1981, P.L.95, SEC.1. Amended by P.L.54-1984, SEC.3; P.L.78-1985, SEC.3; P.L.69-1988, SEC.1; P.L.25-1991, SEC.5; P.L.1-1996, SEC.53; P.L.101-2001, SEC.1.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. AUTO RENTAL EXCISE TAX

IC 6-6-9-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-2
"Gross retail income" defined
Sec. 2. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5, except that the term does not include taxes imposed under IC 6-2.5.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-3
"Passenger motor vehicle" defined
Sec. 3. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123(a).
As added by P.L.19-1986, SEC.18. Amended by P.L.2-1991, SEC.47.

IC 6-6-9-4
"Person" defined
Sec. 4. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-5
"Retail merchant" defined
Sec. 5. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-6
"Truck" defined
Sec. 6. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.19-1986, SEC.18. Amended by P.L.2-1991, SEC.48.

IC 6-6-9-7
Imposition of tax; amount
Sec. 7. (a) An excise tax, known as the auto rental excise tax, is imposed upon the rental of passenger motor vehicles and trucks in Indiana for periods of less than thirty (30) days.
(b) The auto rental excise tax imposed upon the rental of a passenger motor vehicle or truck equals four percent (4%) of the gross retail income received by the retail merchant for the rental.
As added by P.L.19-1986, SEC.18.
IC 6-6-9-8
Exemption of certain trucks
Sec. 8. (a) The rental of a truck is exempt from the auto rental excise tax if the declared gross weight of the truck being rented exceeds eleven thousand (11,000) pounds.
(b) The rental of a passenger motor vehicle or truck by a funeral director licensed under IC 25-15 is exempt from the auto rental excise tax if the rental is part of the services provided by the director for a funeral.
As added by P.L.19-1986, SEC.18. Amended by P.L.24-1986, SEC.32.

IC 6-6-9-9
Liability for tax
Sec. 9. The person who rents a passenger motor vehicle or truck is liable for the auto rental excise tax. The person shall pay the tax to the retail merchant as a separate amount added to the consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-10
Manner of imposition, payment, and collection; filing of returns
Sec. 10. (a) Except as otherwise provided in this section, the auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the auto rental excise tax shall indicate in the return:
(1) all locations in Indiana where the retail merchant collected auto rental excise taxes; and
(2) the amount of auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the auto rental excise tax may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.19-1986, SEC.18.

IC 6-6-9-11
Revenues; deposit; auto rental excise tax account; distribution of funds to county treasurers; distribution among taxing units of counties; warrants
Sec. 11. (a) All revenues collected from the auto rental excise tax shall be deposited in a special account of the state general fund called the auto rental excise tax account.
(b) On or before May 20 and November 20 of each year, all amounts held in the auto rental excise tax account shall be distributed to the county treasurers of Indiana.
(c) The amount to be distributed to a county treasurer equals that

part of the total auto rental excise taxes being distributed that were initially imposed and collected from within that treasurer's county. The department shall notify each county auditor of the amount of taxes to be distributed to the county treasurer. At the same time each distribution is made to a county treasurer, the department shall certify to the county auditor each taxing district within the county where auto rental excise taxes were collected and the amount of the county distribution that was collected with respect to each taxing district.
(d) The county treasurer shall deposit auto rental excise tax collections into a separate account for settlement at the same time as property taxes are accounted for and settled in June and December of each year.
(e) The county auditor shall apportion and the county treasurer shall distribute the auto rental excise taxes among the taxing units of the county in the same manner that property taxes are apportioned and distributed with respect to property located in the taxing district where the auto rental excise tax was initially imposed and collected. The auto rental excise taxes distributed to a taxing unit shall be allocated among the taxing unit's funds in the same proportions that the taxing unit's property tax collections are allocated among those funds.
(f) Taxing units of a county may request and receive advances of auto rental excise tax revenues in the manner provided under IC 5-13-6-3.
(g) All distributions from the auto rental excise tax account shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the appropriate county treasurer.
As added by P.L.19-1986, SEC.18. Amended by P.L.19-1987, SEC.19.



CHAPTER 9.5. VANDERBURGH COUNTY SUPPLEMENTAL AUTO RENTAL EXCISE TAX

IC 6-6-9.5-1
Application of chapter
Sec. 1. This chapter applies to Vanderburgh County.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-3
"Gross retail income"
Sec. 3. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-4
"Passenger motor vehicle"
Sec. 4. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123(a).
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-5
"Person"
Sec. 5. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-6
"Retail merchant"
Sec. 6. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-7
Imposition of tax; ordinance; rate; notices
Sec. 7. (a) The legislative body of the most populous city in the county may adopt an ordinance to impose an excise tax, known as the county supplemental auto rental excise tax, upon the rental of passenger motor vehicles in the county for periods of less than thirty (30) days. The ordinance must specify that the tax expires December 31, 2036.
(b) The county supplemental auto rental excise tax that may be imposed upon the rental of a passenger motor vehicle is two percent (2%) of the gross retail income received by the retail merchant for

the rental.
(c) If the city legislative body adopts an ordinance under subsection (a), the city legislative body shall immediately send a certified copy of the ordinance to the commissioner of the department.
(d) If the city legislative body adopts an ordinance under subsection (a) before June 1 of a year, the county supplemental auto rental excise tax applies to auto rentals after June 30 of the year in which the ordinance is adopted. If the city legislative body adopts an ordinance under subsection (a) on or after June 1 of a year, the county supplemental auto rental excise tax applies to auto rentals after the last day of the month in which the ordinance is adopted.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-8
Exemptions
Sec. 8. (a) The rental of a passenger motor vehicle by a funeral director licensed under IC 25-15 is exempt from the county supplemental auto rental excise tax if the rental is part of the services provided by the funeral director for a funeral.
(b) The temporary rental of a passenger motor vehicle is exempt from the county supplemental auto rental excise tax if the rental is:
(1) made or reimbursed under a contract or agreement:
(A) between a provider and a person;
(B) given for consideration over and above the lease or purchase price of a motor vehicle; and
(C) that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear;
(2) made or reimbursed under a contract for mechanical breakdown insurance;
(3) made or reimbursed under a contract for automobile collision insurance or automobile comprehensive insurance that covers the temporary lease of a vehicle to a person after the person's vehicle is damaged or destroyed in a collision; or
(4) otherwise provided to a person as a replacement vehicle:
(A) while the person's vehicle is repaired or serviced due to a defect in materials or skill of work, normal wear and tear, or other damage; or
(B) until the person permanently replaces a vehicle that has been destroyed.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-9
Liability for tax; collection
Sec. 9. A person that rents a passenger motor vehicle is liable for the county supplemental auto rental excise tax. The person shall pay the tax to the retail merchant as a separate amount added to the

consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-10
Imposition; payment; collection; returns
Sec. 10. (a) Except as otherwise provided in this section, the county supplemental auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the county supplemental auto rental excise tax shall indicate in the return:
(1) all locations in the county where the retail merchant collected county supplemental auto rental excise taxes; and
(2) the amount of county supplemental auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the county supplemental auto rental excise tax may be:
(1) a separate return;
(2) combined with the return filed for the payment of the auto rental excise tax under IC 6-6-9; or
(3) combined with the return filed for the payment of the state gross retail tax;
as prescribed by the department.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-11
Distribution
Sec. 11. The amounts received from the tax imposed under this chapter shall be paid monthly by the treasurer of state to the fiscal officer of the most populous city in the county upon warrants issued by the auditor of state.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-12
Supplemental auto rental excise tax fund; uses
Sec. 12. (a) If a tax is imposed under section 7 of this chapter, the fiscal officer of the most populous city in the county shall establish a supplemental auto rental excise tax fund.
(b) The city fiscal officer shall deposit in the supplemental auto rental excise tax fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the supplemental auto rental excise tax fund becomes a part of the fund.
(d) Money in the supplemental auto rental excise tax fund shall be used by the city legislative body for capital improvements in the city that promote conventions, tourism, or recreation.
As added by P.L.214-2005, SEC.22.

IC 6-6-9.5-13
Expiration      Sec. 13. This chapter expires January 1, 2036.
As added by P.L.214-2005, SEC.22.



CHAPTER 9.7. MARION COUNTY SUPPLEMENTAL AUTO RENTAL EXCISE TAX

IC 6-6-9.7-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-2
"Gross retail income" defined
Sec. 2. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1-5, except that the term does not include taxes imposed under IC 6-2.5.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-3
"Passenger motor vehicle" defined
Sec. 3. As used in this chapter, "passenger motor vehicle" has the meaning set forth in IC 9-13-2-123(a).
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-4
"Person" defined
Sec. 4. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1-3.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-5
"Retail merchant" defined
Sec. 5. As used in this chapter, "retail merchant" has the meaning set forth in IC 6-2.5-1-8.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-6
"Truck" defined
Sec. 6. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-7
Imposition of tax; amount; notice to department of state revenue; effective dates
Sec. 7. (a) The city-county council of a county that contains a consolidated city may adopt an ordinance to impose an excise tax, known as the county supplemental auto rental excise tax, upon the rental of passenger motor vehicles and trucks in the county for periods of less than thirty (30) days. The ordinance must specify that the tax expires December 31, 2027.     (b) Except as provided in subsection (c), the county supplemental auto rental excise tax that may be imposed upon the rental of a passenger motor vehicle or truck equals two percent (2%) of the gross retail income received by the retail merchant for the rental.
(c) On or before June 30, 2005, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the tax imposed under subsection (a) from two percent (2%) to four percent (4%). The ordinance must specify that:
(1) if on December 31, 2027, there are obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the original two percent (2%) rate imposed under subsection (a) continues to be levied after its original expiration date set forth in subsection (a) and through December 31, 2040; and
(2) the additional rate authorized under this subsection expires on:
(A) January 1, 2041;
(B) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under IC 5-1-17-26; or
(C) October 1, 2005, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under a lease or a sublease of an existing capital improvement entered into under IC 5-1-17, unless waived by the budget director.
(d) The amount collected from that portion of county supplemental auto rental excise tax imposed under:
(1) subsection (b) and collected after December 31, 2027; and
(2) under subsection (c);
shall, in the manner provided by section 11 of this chapter, be distributed to the capital improvement board of managers operating in a consolidated city or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
(e) If a city-county council adopts an ordinance under subsection (a) or (c), the city-county council shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(f) If a city-county council adopts an ordinance under subsection

(a) or (c) prior to June 1, the county supplemental auto rental excise tax applies to auto rentals after June 30 of the year in which the ordinance is adopted. If the city-county council adopts an ordinance under subsection (a) or (c) on or after June 1, the county supplemental auto rental excise tax applies to auto rentals after the last day of the month in which the ordinance is adopted.
As added by P.L.256-1997(ss), SEC.1. Amended by P.L.214-2005, SEC.23.

IC 6-6-9.7-8
Exemptions
Sec. 8. (a) The rental of a truck is exempt from the county supplemental auto rental excise tax if the declared gross weight of the rented truck exceeds eleven thousand (11,000) pounds.
(b) The rental of a passenger motor vehicle or truck by a funeral director licensed under IC 25-15 is exempt from the county supplemental auto rental excise tax if the rental is part of the services provided by the director for a funeral.
(c) The temporary rental of a passenger motor vehicle or truck is exempt from the county supplemental auto rental excise tax if the rental is:
(1) made or reimbursed under a contract or agreement between a provider and person given for consideration over and above the lease or purchase price of a motor vehicle that undertakes to perform or provide repair or replacement service, or indemnification for that service, for the operational or structural failure of a motor vehicle due to a defect in materials or skill of work or normal wear and tear;
(2) made or reimbursed under a contract for mechanical breakdown insurance;
(3) made or reimbursed under a contract for automobile collision insurance or automobile comprehensive insurance that covers the temporary lease of a vehicle to the person after the person's vehicle is damaged or destroyed in a collision; or
(4) otherwise provided to a person as a replacement vehicle:
(A) while the person's vehicle is repaired or serviced due to a defect in materials or skill of work, normal wear and tear, or other damage; or
(B) until the person permanently replaces a vehicle that has been destroyed.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-9
Liability for tax
Sec. 9. The person that rents a passenger motor vehicle or truck is liable for the county supplemental auto rental excise tax. The person shall pay the tax to the retail merchant as a separate amount added to the consideration for the rental. The retail merchant shall collect the tax as an agent for the state.
As added by P.L.256-1997(ss), SEC.1.
IC 6-6-9.7-10
Manner of imposition, payment, and collection; filing of returns
Sec. 10. (a) Except as otherwise provided in this section, the county supplemental auto rental excise tax shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(b) Each retail merchant filing a return for the auto rental excise tax shall indicate in the return:
(1) all locations in the county containing a consolidated city where the retail merchant collected county supplemental auto rental excise taxes; and
(2) the amount of auto rental excise taxes collected at each location.
(c) The return to be filed for the payment of the county supplemental auto rental excise tax may be a separate return, combined with the return filed for the payment of the auto rental excise tax under IC 6-6-9, or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-11
Auto rental excise tax account; distributions
Sec. 11. (a) All revenues collected from the county supplemental auto rental excise tax shall be deposited in a special account of the state general fund called the county supplemental auto rental excise tax account.
(b) On or before the twentieth day of each month, all amounts held in the county supplemental auto rental excise tax account shall be distributed to the capital improvement board of managers operating in a consolidated city.
(c) The amount to be distributed to the capital improvement board of managers operating in a consolidated city equals the total county supplemental auto rental excise taxes that were initially imposed and collected from within the county in which the consolidated city is located. The department shall notify the county auditor of the amount of taxes to be distributed to the board.
(d) All distributions from the county supplemental auto rental excise tax account shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the capital improvement board of managers operating in a consolidated city.
As added by P.L.256-1997(ss), SEC.1.

IC 6-6-9.7-12
Expiration
Sec. 12. This chapter expires January 1, 2041.
As added by P.L.256-1997(ss), SEC.1. Amended by P.L.214-2005, SEC.24.



CHAPTER 10. LOCAL EMERGENCY PLANNING AND RIGHT TO KNOW FUND

IC 6-6-10-1
"SARA" defined
Sec. 1. As used in this chapter, "SARA" refers to the Superfund Amendments and Reauthorization Act of 1986 (P.L.99-499).
As added by P.L.70-1988, SEC.1.

IC 6-6-10-2
"Emergency and hazardous chemical inventory form" defined
Sec. 2. As used in this chapter, "emergency and hazardous chemical inventory form" has the meaning set forth in 42 U.S.C. 11022.
As added by P.L.70-1988, SEC.1.

IC 6-6-10-2.2
"Emergency response commission" defined
Sec. 2.2. As used in this chapter, "emergency response commission" refers to the state emergency response commission appointed by the governor in compliance with 42 U.S.C. 11001(a).
As added by P.L.61-1990, SEC.1.

IC 6-6-10-3
"Facility" defined
Sec. 3. As used in this chapter, "facility" has the meaning set forth in 42 U.S.C. 11049(4).
As added by P.L.70-1988, SEC.1.

IC 6-6-10-4
"Hazardous chemical" defined
Sec. 4. As used in this chapter, "hazardous chemical" has the meaning set forth in 42 U.S.C. 11022(c).
As added by P.L.70-1988, SEC.1.

IC 6-6-10-4.2
"Local emergency planning committee" defined
Sec. 4.2. As used in this chapter, "local emergency planning committee" refers to a local emergency planning committee of a county appointed by the emergency response commission in compliance with 42 U.S.C. 11001(a).
As added by P.L.61-1990, SEC.2.

IC 6-6-10-5
Establishment of fund
Sec. 5. The local emergency planning and right to know fund is established for the purpose of providing each county with funds to help implement Title III of SARA (42 U.S.C. 11001 et seq.). The department of state revenue shall administer the fund. The fund consists of:         (1) revenue produced by the fee imposed under section 6 of this chapter; and
(2) accrued interest and other investment earnings of the fund.
As added by P.L.70-1988, SEC.1.

IC 6-6-10-6
Fees
Sec. 6. (a) Each year a fee is imposed on a facility that must submit an emergency and hazardous chemical inventory form. The amount of the fee is as follows:
(1) For a facility in which at least one million (1,000,000) pounds of any hazardous chemical was present at one (1) time during the year preceding the year in which the fee is imposed, a fee of two hundred dollars ($200).
(2) For a facility in which, in the year preceding the year in which the fee is imposed, one (1) or more hazardous chemicals were present in amounts exceeding the threshold quantities established under 42 U.S.C. 11022(b), but the total amount of any hazardous chemical present did not at any one (1) time equal or exceed one million (1,000,000) pounds, a fee of one hundred dollars ($100).
(3) For a facility that contains underground storage tanks (as defined in IC 13-11-2-241) and was subject to the reporting requirement in 42 U.S.C. 6991a(a), but in which, in the year preceding the year in which the fee is imposed, no hazardous chemicals were present in amounts exceeding the threshold quantities established under 42 U.S.C. 11022(b), (other than substances stored in underground storage tanks that must be reported under 42 U.S.C. 6991a(a)), a fee of fifty dollars ($50).
(b) A facility subject to the fee imposed by this section shall file annual returns with the department of state revenue in a manner and at a time provided by the department of state revenue.
As added by P.L.70-1988, SEC.1. Amended by P.L.61-1990, SEC.3; P.L.1-1996, SEC.54.

IC 6-6-10-7
Distribution, purpose, and administration of fund
Sec. 7. (a) Before July 1 of each year, the department of state revenue shall distribute the money in the emergency planning and right to know fund as follows:
(1) Ten percent (10%) allocated to the emergency response commission and administered by the department of homeland security to be used to enhance communication among local emergency planning committees and between local emergency planning committees and the emergency response commission in order to strengthen joint hazardous material incident response capabilities. Money received as an allocation under this subdivision does not revert to the state general fund at the end of a state fiscal year.
(2) The distribution to the hazardous substance response fund

established by IC 13-25-4-1 that is authorized for the year by the general assembly.
(3) A distribution of the remaining money as follows:
(A) To each county, two thousand five hundred dollars ($2,500).
(B) To each county, an additional distribution in an amount determined in STEP TWO of the following formula:
STEP ONE: Divide the amount available for distribution by the number of annual returns filed under section 6(b) of this chapter in the calendar year preceding the distribution.
STEP TWO: Multiply the quotient determined in STEP ONE by the number of facilities located in each county.
The department of state revenue may make a distribution to a county under this subdivision only after receiving notice from the emergency response commission that the local emergency planning committee for the county has met the requirements of IC 13-25-1-6(b).
(b) The revenue distributed to the county under this section shall be deposited in a separate fund established by the county for the purpose of:
(1) preparing and updating a comprehensive emergency response plan required under 42 U.S.C. 11003 for the county or emergency planning district;
(2) establishing and implementing procedures for receiving and processing requests from the public for information about hazardous chemicals under Title III of SARA (42 U.S.C. 11001 et seq.);
(3) training for emergency response planning, information management, and hazardous materials incident response;
(4) equipping a hazardous materials response team that provides at least a district wide emergency planning response if the equipment purchased is consistent with current training levels of the response team members;
(5) purchasing communication equipment for a local emergency planning committee's administrative use;
(6) paying an optional stipend to local emergency planning committee members who attend regularly scheduled meetings at which a quorum is present in an amount:
(A) determined by a majority of the local emergency planning committee membership; and
(B) that is not more than twenty dollars ($20) per member per meeting; and
(7) paying for Title III risk communication, chemical accident related, and accident prevention projects submitted to and approved by the Indiana emergency response commission.
However, revenue distributed to a county under this section may be used for the purpose set forth in subdivisions (3) through (7) only if the local emergency planning committee appointed for the county has prepared and submitted to the emergency response commission an emergency plan that meets the requirements of 42 U.S.C. 11003(a)

and has received approval for the training programs from the emergency response commission.
(c) The fund established under subsection (b) shall be administered by the county executive. The expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of the fiscal year remains in the fund and does not revert to any other fund.
(d) Money shall be appropriated by a county fiscal body (as defined in IC 36-1-2-6) from a fund established under subsection (b) upon the receipt by the county fiscal body of the local emergency planning committee's spending plan. The spending plan must:
(1) have been approved by a majority of the members of the local emergency planning committee; and
(2) conform with the provisions of this chapter.
The county fiscal body may not appropriate money from the fund established under subsection (b) for any person or purpose other than the local emergency planning committee.
(e) All equipment, apparatus, and supplies purchased with money from a fund established under subsection (b) remains under the direction and control of the local emergency planning committee.
As added by P.L.70-1988, SEC.1. Amended by P.L.61-1990, SEC.4; P.L.101-1995, SEC.1; P.L.1-1996, SEC.55; P.L.63-1996, SEC.1; P.L.66-1997, SEC.1; P.L.1-2006, SEC.146.

IC 6-6-10-8
Local emergency planning committees; reports
Sec. 8. Each year, a local emergency planning committee shall submit to the emergency response commission a report that describes the expenditures of the local emergency planning committee in the preceding year that were paid for with money distributed under section 7 of this chapter.
As added by P.L.61-1990, SEC.5. Amended by P.L.101-1995, SEC.2.

IC 6-6-10-9
Commission's right to withhold funds
Sec. 9. The emergency response commission may withhold a local emergency planning committee's funding for failure to provide annually to the commission one (1) of the following:
(1) The report required under section 8 of this chapter.
(2) Proof of published legal notice required under SARA.
(3) An updated version of the local emergency planning committee's emergency preparedness plan as required under SARA.
(4) A copy of the current bylaws of the local emergency planning committee as required by SARA.
(5) Evidence of an exercise of the response plan required under SARA.         (6) A roster of the current membership of the local emergency planning committee as required under IC 13-25-1-6(b)(2).
(7) Minutes of the local emergency planning committee meetings conducted at least two (2) times, on separate days, every six (6) months as required under IC 13-25-1-6(b)(3).
As added by P.L.101-1995, SEC.3. Amended by P.L.1-1996, SEC.56; P.L.92-2001, SEC.1.



CHAPTER 11. BOAT EXCISE TAX

IC 6-6-11-1
"Boat" defined
Sec. 1. As used in this chapter, "boat" means any device in which a person may be transported upon water and includes every motorboat, sailboat, pontoon boat, rowboat, skiff, dinghy, or canoe, regardless of size.
As added by P.L.98-1989, SEC.1.






ARTICLE 7. TOBACCO TAXES

CHAPTER 1. CIGARETTE TAX

IC 6-7-1-1
Purpose; liability for tax; separation of price and tax
Sec. 1. It is the intent and purpose of this chapter to levy a tax on all cigarettes sold, used, consumed, handled, or distributed within this state, and to collect the tax from the person who first sells, uses, consumes, handles, or distributes the cigarettes. It is further the intent and purpose of this chapter that whenever any cigarettes are given for advertising or any purpose whatsoever, they shall be taxed in the same manner as if they were sold, used, consumed, handled, or distributed in this state. Notwithstanding any other provisions contained in this chapter, the liability for the excise taxes imposed by this chapter shall be conclusively presumed to be on the retail purchaser or ultimate consumer, precollected for convenience and facility only. When such taxes are paid by any other person, such payment shall be considered as an advance payment and shall be added to the price of the cigarettes and recovered from the ultimate consumer or user. Distributors, wholesalers, or retailers may state the amount of the tax separately from the price of such cigarettes on all price display signs, sales or delivery slips, bills, and statements which advertise or indicate the price of such cigarettes.
(Formerly: Acts 1947, c.222, s.1; Acts 1963(ss), c.37, s.1.) As amended by P.L.2-1988, SEC.20.



CHAPTER 2. TOBACCO PRODUCTS TAX

IC 6-7-2-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the department of state revenue and includes its employees and agents.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-2
"Distributor" defined
Sec. 2. As used in this chapter, "distributor" means a person who:
(1) manufactures, sells, barters, exchanges, or distributes tobacco products in Indiana to retail dealers for the purpose of resale;
(2) purchases tobacco products directly from a manufacturer of tobacco products; or
(3) purchases for resale tobacco products from a wholesaler, jobber, or distributor outside of Indiana who is not a distributor holding a license issued under this chapter.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-3
"Person" defined
Sec. 3. As used in this chapter, "person" has the meaning set forth in IC 6-7-1-4.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-4
"Retail dealer" defined
Sec. 4. As used in this chapter, "retail dealer" means a person engaged in the business of selling tobacco products to ultimate consumers.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-5
"Tobacco product" defined
Sec. 5. As used in this chapter, "tobacco product" means:
(1) any product made from tobacco, other than a cigarette (as defined in IC 6-7-1-2), that is made for smoking, chewing, or both; or
(2) snuff.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-6
"Wholesale price" defined
Sec. 6. As used in this chapter, "wholesale price" means the price at which the manufacturer of the tobacco products sells tobacco products to distributors, excluding any discount or other reduction.
As added by P.L.96-1987, SEC.7.
IC 6-7-2-7
Tax on distribution of tobacco products; rate; time of imposition
Sec. 7. A tax is imposed on the distribution of tobacco products in Indiana at the rate of eighteen percent (18%) of the wholesale price of the tobacco products. The distributor of the tobacco products is liable for the tax. The tax is imposed at the time the distributor:
(1) brings or causes tobacco products to be brought into Indiana for distribution;
(2) manufactures tobacco products in Indiana for distribution; or
(3) transports tobacco products to retail dealers in Indiana for resale by those retail dealers.
As added by P.L.96-1987, SEC.7. Amended by P.L.192-2002(ss), SEC.138.

IC 6-7-2-8
Distributor's license
Sec. 8. (a) A distributor must obtain a license under this section before it distributes tobacco products in Indiana. The department shall issue licenses to applicants that qualify under this section. A license issued under this section is valid for one (1) year unless revoked or suspended by the department and is not transferable.
(b) An applicant for a license under this section must submit proof to the department of the appointment of an agent for service of process in Indiana if the applicant is:
(1) an individual whose principal place of residence is outside Indiana; or
(2) a person, other than an individual, that has its principal place of business outside Indiana.
(c) To obtain or renew a license under this section, a person must:
(1) submit, for each location where it intends to distribute tobacco products, an application that includes all information required by the department;
(2) pay a fee of twenty-five dollars ($25) at the time of application; and
(3) at the time of application, post a bond, issued by a surety company approved by the department, in an amount not less than one thousand dollars ($1,000) and conditioned on the applicant's compliance with this chapter.
(d) If business is transacted at two (2) or more places by one (1) distributor, a separate license must be obtained for each place of business.
(e) Each license must be numbered, show the name and address of the distributor, and be posted in a conspicuous place at the place of business for which it is issued.
(f) If the department determines that a bond provided by a licensee is inadequate, the department may require a new bond in the amount necessary to fully protect the state.
As added by P.L.96-1987, SEC.7.
IC 6-7-2-9
Change of location; license reissuance
Sec. 9. A distributor that changes its place of business shall return its license, and the department shall issue, free of charge, a new license for the new place of business.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-10
Surrender of license; refund
Sec. 10. A license issued under this chapter may be surrendered to the department at any time before its expiration, and the department shall refund an amount of money that bears the same proportion to the fee originally paid as the unexpired period of the permit bears to one (1) year. No refund may be allowed if a license is suspended or revoked, and no refund may be made that is:
(1) greater than seventy-five dollars ($75); or
(2) less than twenty-five dollars ($25).
As added by P.L.96-1987, SEC.7.

IC 6-7-2-11
Revocation or suspension of license
Sec. 11. The department:
(1) may revoke or suspend a license issued under this chapter for any violation of this chapter or IC 6-7-1-18 by the licensee; and
(2) may not issue a license under this chapter to an applicant within six (6) months after the revocation of that applicant's license.
As added by P.L.96-1987, SEC.7. Amended by P.L.252-2003, SEC.3.

IC 6-7-2-12
Filing of return; payment of tax
Sec. 12. (a) Before the fifteenth day of each month, each distributor liable for the tax imposed by this chapter shall:
(1) file a return with the department that includes all information required by the department including, but not limited to:
(A) name of distributor;
(B) address of distributor;
(C) license number of distributor;
(D) invoice date;
(E) invoice number;
(F) name and address of person from whom tobacco products were purchased or name and address of person to whom tobacco products were sold; and
(G) wholesale price; and
(2) pay the tax for which it is liable under this chapter for the preceding month minus the amount specified in section 13 of this chapter.
As added by P.L.96-1987, SEC.7.
IC 6-7-2-13
Collection allowance
Sec. 13. A distributor that files a complete return and pays the tax due within the time specified in section 12 of this chapter is entitled to deduct and retain from the tax a collection allowance of six-thousandths (0.006) of the amount due. If a distributor files an incomplete report, the department may reduce the collection allowance by an amount that does not exceed the lesser of:
(1) ten percent (10%) of the collection allowance; or
(2) fifty dollars ($50).
As added by P.L.96-1987, SEC.7. Amended by P.L.192-2002(ss), SEC.139.

IC 6-7-2-14
Credit or refund of taxes
Sec. 14. The department shall credit or refund to a distributor the tax paid under this chapter on tobacco products that are:
(1) shipped outside Indiana;
(2) returned to the manufacturer; or
(3) destroyed by the distributor in the presence of an employee or agent of the department.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-15
Registration of manufacturer, importer, broker, or shipper distributing to distributor
Sec. 15. Every manufacturer, importer, broker, or shipper of tobacco products must register with the department before it sells or otherwise distributes tobacco products to distributors.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-16
Manufacturer, importer, broker, or shipper; proof of distributions
Sec. 16. Every manufacturer, importer, broker, or shipper of tobacco products that sells or otherwise distributes tobacco products to distributors shall, before the fifteenth day of each month, submit proof to the department of all of its sales or other distributions to distributors in the preceding month.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-17
Deposit of revenues
Sec. 17. The department shall deposit all revenue collected under this chapter as provided in IC 6-7-1-28.1.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-18
Distribution without a license; offense
Sec. 18. A person who distributes tobacco products without a license issued under this chapter commits a Class B misdemeanor. As added by P.L.96-1987, SEC.7.

IC 6-7-2-19
Manufacturer noncompliance; offense
Sec. 19. A manufacturer of tobacco products who does not comply with the requirements of section 15 or 16 of this chapter commits a Class B misdemeanor.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-20
Record keeping violations
Sec. 20. A distributor who does not comply with the requirements of IC 6-8.1-5-4 commits a Class B misdemeanor.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-21
Distributor offenses
Sec. 21. A distributor who knowingly:
(1) acts as a distributor without a license;
(2) makes a false statement in a report under this chapter; or
(3) does not pay the tax for which the distributor is liable under this chapter;
commits a Class B misdemeanor. However, the offense is a Class D felony if it is committed with intent to evade the tax imposed by this chapter or to defraud the state.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-22
Listed tax
Sec. 22. The tax imposed under this chapter is a listed tax for purposes of IC 6-8.1.
As added by P.L.96-1987, SEC.7.

IC 6-7-2-23
Federal sales; exemption
Sec. 23. The sale of tobacco products to the United States or an agency or instrumentality thereof is exempt from the tobacco products tax.
As added by P.L.96-1987, SEC.7.



CHAPTER 3. CONTROLLED SUBSTANCE EXCISE TAX

IC 6-7-3-1
"Controlled substance" defined
Sec. 1. As used in this chapter, "controlled substance" has the meaning set forth in IC 35-48-1-9.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-2
"Delivery" defined
Sec. 2. As used in this chapter, "delivery" has the meaning set forth in IC 35-48-1-11.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-4
"Manufacture" defined
Sec. 4. As used in this chapter, "manufacture" has the meaning set forth in IC 35-48-1-18.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-4.1
"Marijuana" defined
Sec. 4.1. As used in this chapter, "marijuana" has the meaning set forth in IC 35-48-1-19.
As added by P.L.65-1996, SEC.1.

IC 6-7-3-5
Imposition of tax; exemption
Sec. 5. The controlled substance excise tax is imposed on controlled substances that are:
(1) delivered;
(2) possessed; or
(3) manufactured;
in Indiana in violation of IC 35-48-4 or 21 U.S.C. 841 through 21 U.S.C. 852. The tax does not apply to a controlled substance that is distributed, manufactured, or dispensed by a person registered under IC 35-48-3.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-6
Amount of tax; determination by gram weight; substance in possession
Sec. 6. (a) The amount of the controlled substance excise tax is

determined by:
(1) the weight of the controlled substance; or
(2) the pill, capsule, hit, rock, or dosage when a controlled substance is delivered, possessed, or manufactured in that form.
(b) The amount of controlled substance excise tax is as follows:
(1) On each gram of a schedule I, II, or III controlled substance, except marijuana, forty dollars ($40) for each gram and a proportionate amount for each fraction of a gram.
(2) On each gram of marijuana, three dollars and fifty cents ($3.50) for each gram and a proportionate amount for each fraction of a gram.
(3) On each pill, capsule, hit, rock, or dosage of a schedule I, II, or III controlled substance, forty dollars ($40).
(4) On each gram of a schedule IV controlled substance, twenty dollars ($20) for each gram and a proportionate amount for each fraction of a gram.
(5) On each pill, capsule, hit, rock, or dosage of a schedule IV controlled substance, twenty dollars ($20).
(6) On each gram of a schedule V controlled substance, ten dollars ($10) for each gram and a proportionate amount for each fraction of a gram.
(7) On each pill, capsule, hit, rock, or dosage of a schedule V controlled substance, ten dollars ($10).
(c) A gram of a controlled substance is measured by the weight of the substance in possession whether pure, impure, or diluted. A quantity of a controlled substance is diluted if the substance consists of a detectable quantity of pure controlled substance and any excipient, fillers, or waste.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.2.

IC 6-7-3-7
Delivery of substance to law enforcement officer; tax liability
Sec. 7. A person who delivers a controlled substance to a law enforcement officer is not relieved of the duty to pay taxes under this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-8
Payment of tax due on violation of state or federal laws; nondisclosure of identity of taxpayer
Sec. 8. The tax imposed under this chapter is due when the person receives delivery of, takes possession of, or manufactures a controlled substance in violation of IC 35-48-4 or 21 U.S.C. 841 through 21 U.S.C. 852. A person may not be required to reveal the person's identity at the time the tax is paid.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-9
Payment of tax not conferring criminal immunity; use of confidential information      Sec. 9. The payment of the tax under this chapter does not make the buyer immune from criminal prosecution. However, confidential information acquired by the department may not be used to initiate or facilitate prosecution for an offense other than an offense based on a violation of this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-10
Issuance of evidence of payment; statement; term of validity; possession of taxpayer
Sec. 10. (a) The department shall issue evidence of payment of the tax to the person paying the tax. The evidence of payment must include a statement stating the following:
"THIS EVIDENCE OF PAYMENT DOES NOT LEGALIZE THE DELIVERY, SALE, POSSESSION, OR MANUFACTURE OF A CONTROLLED SUBSTANCE. THE UNAUTHORIZED DELIVERY, SALE, POSSESSION, OR MANUFACTURE OF A CONTROLLED SUBSTANCE IS A CRIME.".
(b) The evidence of payment is valid for thirty (30) days after the payment is received by the department. A person who receives delivery of, takes possession of, or manufactures a controlled substance must also have a valid evidence of payment in the person's possession.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.3.

IC 6-7-3-11
Prohibited acts; failure or refusal to pay tax
Sec. 11. A person may not deliver, possess, or manufacture a controlled substance subject to the tax under this chapter unless the tax has been paid. A person who fails or refuses to pay the tax imposed by this chapter is subject to a penalty of one hundred percent (100%) of the tax in addition to the tax.
As added by P.L.50-1992, SEC.1. Amended by P.L.65-1996, SEC.4.

IC 6-7-3-12
Rules for enforcement of chapter; tax refund provisions
Sec. 12. The department may adopt rules under IC 4-22-2 necessary to enforce this chapter, including rules relating to the refunding of taxes paid under this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-13
Jeopardy assessment; duties of department
Sec. 13. An assessment for the tax due under this chapter is considered a jeopardy assessment. The department shall demand immediate payment and take action to collect the tax due as provided by IC 6-8.1-5-3.
As added by P.L.50-1992, SEC.1.
IC 6-7-3-14
Jeopardy assessments; secondary lien to seizure and forfeiture provisions
Sec. 14. All jeopardy assessments issued for nonpayment of tax shall be considered a secondary lien to the seizure and forfeiture provisions of IC 16-42-20, IC 34-24-1, IC 34-24-2, and any federal law.
As added by P.L.50-1992, SEC.1. Amended by P.L.2-1993, SEC.60; P.L.1-1998, SEC.83; P.L.1-1999, SEC.17.

IC 6-7-3-15
Controlled substance tax fund; establishment; administration; expenses; interest; reversion to general fund; annual appropriation
Sec. 15. (a) The controlled substance tax fund is established to receive all the revenue collected by the department under this chapter.
(b) The fund shall be administered by the treasurer of state. Any expenses incurred in administering the fund shall be paid from the fund. Any interest earned on money in the fund shall be credited to the fund.
(c) Any revenue remaining in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) Money in the fund is annually appropriated to cover the department's administrative and enforcement expenses under this chapter and to make the distributions required by this chapter.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-16
Controlled substance tax fund; awards and distributions; prohibited uses; transfers to state drug free communities fund; collections from assessments
Sec. 16. (a) The department may award up to ten percent (10%) of the total amount collected from an assessment under this chapter to any person who provides information leading to the collection of a tax liability imposed under this chapter. An award made under this subsection must be made before any other distributions under this section.
(b) Whenever a law enforcement agency provides information leading to the collection of a tax liability imposed under this chapter, the department shall award thirty percent (30%) of the total amount collected from an assessment to the law enforcement agency that provided the information that resulted in the assessment. The law enforcement agency shall use the money the agency receives under this chapter to conduct criminal investigations. A law enforcement agency may not receive an award under more than one (1) subsection.
(c) The department shall award ten percent (10%) of the amount deposited in the fund during each month to the law enforcement training board to train law enforcement personnel.
(d) The department may use twenty percent (20%) of the amount

deposited in the fund during a state fiscal year to pay the costs of administration and enforcement of this chapter.
(e) Awards may not be made under this chapter to the following:
(1) A law enforcement officer.
(2) An employee of the department.
(3) An employee of the Internal Revenue Service.
(4) An employee of the federal Drug Enforcement Agency.
(f) All the money deposited in the fund that is not needed for awards or to cover the costs of administration under this chapter shall be transferred to the state drug free communities fund established under IC 5-2-10.
(g) An award made under subsection (a) or (b) shall be made on the basis of collections from each individual assessment that resulted from information supplied to the department by a person or law enforcement agency.
(h) Money shall be considered collected under this section only after all protest periods have expired or all appeals have been adjudicated.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-17
Controlled substances tax fund; monthly distributions and transfers; certification to state auditor; warrants
Sec. 17. (a) All distributions and transfers from the controlled substance tax fund shall be paid monthly by the fifteenth of the month following the month of collection.
(b) The department shall certify to the auditor of state the amount to be distributed to each law enforcement agency that is entitled to receive an award under section 16 of this chapter. The treasurer of state shall make the distributions upon warrants issued by the auditor of state.
As added by P.L.50-1992, SEC.1.

IC 6-7-3-18
Failure to pay as evidence in criminal sentencing order
Sec. 18. When sentencing a defendant following a prosecution for delivery, possession, or manufacture of a controlled substance in violation of IC 35-48-4, the court may consider evidence of the accused's failure to pay the excise tax required by this chapter. If the court finds that the defendant failed to pay the excise tax, the court may order the department to commence collection proceedings for the tax and any penalties, as part of the court's sentencing order.
As added by P.L.65-1996, SEC.5.

IC 6-7-3-19
Conditions on commencement of collection proceedings
Sec. 19. The department may not commence collection proceedings under this chapter unless the department:
(1) is ordered to do so by a court in the court's sentencing order under section 18 of this chapter; or         (2) is notified in writing by the prosecuting attorney of the jurisdiction where the offense occurred that the prosecuting attorney does not intend to pursue criminal charges of delivery, possession, or manufacture of the controlled substance that may be subject to the tax required by this chapter.
As added by P.L.65-1996, SEC.6.

IC 6-7-3-20
Tax in addition to criminal penalties and forfeitures
Sec. 20. The excise taxes required by this chapter are intended to be in addition to any criminal penalties under IC 35-48-4 and forfeitures under IC 16-42-20, IC 34-24-1, or IC 34-24-2 (or IC 34-4-30.1 or IC 34-4-30.5 before their repeal).
As added by P.L.65-1996, SEC.7. Amended by P.L.1-1998, SEC.84.






ARTICLE 8. MISCELLANEOUS

CHAPTER 1. PETROLEUM SEVERANCE TAX

IC 6-8-1-1
"Person" defined
Sec. 1. As used in this chapter, "person" means any individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, firm, partnership, joint venture, pool, syndicate, association, corporation, limited liability company, estate, trust, or any other group or combination acting as a unit.
(Formerly: Acts 1947, c.278, s.1.) As amended by P.L.2-1988, SEC.33; P.L.109-1988, SEC.5; P.L.8-1993, SEC.102.



CHAPTER 2. REPEALED



CHAPTER 3. DEPARTMENT OF STATE REVENUE.POWERS AND DUTIES

IC 6-8-3-1 Repealed
(Repealed by Acts 1980, P.L.61, SEC.15.)



CHAPTER 4. REPEALED



CHAPTER 5. EXEMPTION OF PROCEEDS AND INTEREST ON MUNICIPAL BONDS FROM ALL TAXES

IC 6-8-5-1
Qualifying bonds, notes, warrants, or other evidences of indebtedness; application; financial institution franchise tax
Sec. 1. (a) All bonds issued after March 11, 1959, or notes, warrants, or other evidences of indebtedness issued in the state of Indiana by or in the name of any county, township, city, incorporated town, school corporation, state educational institution or state supported institution of higher learning, or any other political, municipal, public or quasi-public corporation or body, or in the name of any special assessment or taxing district or in the name of any authorized body of any such corporation or district, the interest thereon, the proceeds received by a holder from the sale of such obligations to the extent of the holder's cost of acquisition, or proceeds received upon redemption prior to maturity, or proceeds received at maturity, and the receipt of such interest and proceeds, shall be exempt from taxation in the state of Indiana for all purposes except a state inheritance tax imposed under IC 6-4.1.
(b) All bonds issued after March 11, 1933, and before March 12, 1959, by any municipality in this state under the provisions of any statute whereby the terms thereof provide for the payment of such bonds out of the funds derived from the revenues of any municipally owned utility or which are to be paid by pledging the physical property of any such municipally owned utility, or any bonds issued pledging both the physical property and the revenues of such utility, or any bonds issued for additions to or improvements to be made to such municipally owned utility, or any bonds issued by any municipality to be paid out of taxes levied by such municipality for the acquiring, purchase, construction, or the reconstruction of a utility, or any part thereof, shall be exempt from taxation for all purposes except a state inheritance tax imposed under IC 6-4.1.
(c) This section does not apply to measuring the franchise tax imposed on the privilege of transacting the business of a financial institution in Indiana under IC 6-5.5.
(d) No other statute exempting interest paid on debt obligations of:
(1) a state or local public entity, including an agency, a government corporation, or an authority; or
(2) a corporation or other entity leasing real or personal property to an entity described in subdivision (1);
applies to measuring of the franchise tax imposed on financial institutions under IC 6-5.5.
(Formerly: Acts 1959, c.154, s.1.) As amended by Acts 1980, P.L.8, SEC.58; P.L.80-1985, SEC.1; P.L.21-1990, SEC.37; P.L.68-1991, SEC.17; P.L.254-1997(ss), SEC.12.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. RECIPROCAL FULL FAITH AND CREDIT TAXATION ACT

IC 6-8-8-1
Suits to enforce tax liability; "taxes" defined
Sec. 1. (a) Any state of the United States of America or any political subdivision thereof shall have the right to sue in the courts of Indiana to recover any tax which may be owing to it when the same right is accorded to the state of Indiana and its political subdivisions by such state, whether such right is granted by statutory authority or as a matter of comity.
(b) The courts of this state shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends like comity in respect of the liability for taxes lawfully imposed by the laws of this state. The officials of such other state are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state to the effect that such officials have the authority to collect the taxes so to be collected by such action shall be conclusive proof of that authority.
(c) The term "taxes" as used in this chapter shall include:
(1) any and all tax assessments lawfully made, whether they be based upon a return or other disclosure of the taxpayer, or upon the information and belief of the taxing authority, or otherwise;
(2) license fees;
(3) any and all penalties lawfully imposed pursuant to a taxing statute;
(4) interest charges lawfully added to the tax liability which constitutes the subject of the action; and
(5) costs resulting from suits or processes in connection therewith.
(d) The attorney general of this state is empowered to bring action in the courts of other states to collect taxes legally due this state.
(e) Whenever a cause of action has accrued under or by virtue of the laws of any other state or territory, such cause of action may be brought in any of the courts of this state, by the person or persons entitled to the proceeds of such cause of action. Provided, however, that such person or persons shall be authorized to bring such action by the laws of the state or territory where the cause of action accrued.
(Formerly: Acts 1951, c.180, s.1.) As amended by P.L.2-1988, SEC.38.

IC 6-8-8-2
Short title
Sec. 2. This chapter shall be known as The Reciprocal Full Faith and Credit Taxation Act.
(Formerly: Acts 1951, c.180, s.2.) As amended by P.L.2-1988, SEC.39.

IC 6-8-8-3 Conflicting laws
Sec. 3. All laws in conflict with or in limitation of this chapter are superseded by this chapter.
(Formerly: Acts 1951, c.180, s.3.) As amended by P.L.2-1988, SEC.40.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. EMPLOYEE MEDICAL CARE SAVINGS ACCOUNT PLANS

IC 6-8-11-1
"Deductible" defined
Sec. 1. As used in this chapter, "deductible" means the total deductible for an employee and all dependents of the employee for a calendar year.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-2
"Dependent" defined
Sec. 2. As used in this chapter, "dependent" means any of the following:
(1) The spouse of an employee.
(2) An employee's child who is one (1) of the following:
(A) Less than nineteen (19) years of age.
(B) Less than twenty-three (23) years of age and enrolled as a full-time student at an accredited college or university.
(C) Legally entitled to the provision by the employee of proper or necessary subsistence, education, medical care, or other care necessary for the child's health, guidance, or well-being, and not otherwise emancipated, self-supporting, married, or a member of the armed forces of the United States.
(D) Mentally or physically incapacitated to the extent that the child is not self-sufficient.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-3
"Eligible medical expense" defined
Sec. 3. As used in this chapter, "eligible medical expense" means an expense paid for medical care (as defined in Section 213(d) of the Internal Revenue Code).
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-4
"Employee" defined
Sec. 4. As used in this chapter, "employee" means the individual:
(1) for whose benefit; or
(2) for the benefit of whose dependents;
a medical care savings account is established.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-5
"Higher deductible" defined
Sec. 5. (a) As used in this chapter, for calendar year 1996, "higher deductible" means a deductible of:
(1) not less than one thousand dollars ($1,000); and
(2) not more than five thousand dollars ($5,000).     (b) For calendar years after 1996, the term means a deductible of:
(1) not less than the figure set forth in subsection (a)(1), adjusted under subsection (c); and
(2) not more than the figure set forth in subsection (a)(2), adjusted under subsection (c).
(c) The adjustments referred to in subsections (b)(1) and (b)(2):
(1) may reflect increases in the general level of prices since 1995; and
(2) must be based on:
(A) the Consumer Price Index updated monthly by the Bureau of Labor Statistics of the United States Department of Labor; or
(B) other figures issued by the government of the United States to indicate increases in the general level of prices in the United States.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-6
"Medical care savings account" or "account" defined
Sec. 6. As used in this chapter, "medical care savings account" or "account" means an account established in Indiana under a medical care savings account program to pay the eligible medical expenses of an employee and dependents of the employee.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-7
"Medical care savings account program" defined
Sec. 7. A "medical care savings account program" means a program established under this chapter to pay the eligible medical expenses of employees and dependents of employees through medical care savings accounts.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-8
"Qualified higher deductible health plan" defined
Sec. 8. As used in this chapter, "qualified higher deductible health plan" means a health coverage policy, certificate, or contract that:
(1) provides for the payment of eligible medical expenses that exceed a higher deductible;
(2) is purchased by an employer for the benefit of employees and dependents of employees; and
(3) is part of a medical care savings account program established under this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-9
Powers and duties of employer
Sec. 9. (a) Except as otherwise provided by statute, contract, or a collective bargaining agreement, an employer may establish a medical care savings account program for the employer's employees.     (b) An employer that establishes a medical care savings account program under this chapter shall, before making any contributions to medical care savings accounts under the program, inform all employees in writing of the federal tax status of contributions made under this chapter.
(c) Except as provided in sections 17 and 23 of this chapter, the:
(1) principal contributed by an employer to a medical care savings account;
(2) interest earned on money on deposit in a medical care savings account; and
(3) money:
(A) paid out of a medical care savings account for eligible medical expenses; or
(B) used to reimburse an employee for eligible medical expenses;
are exempt from taxation as income of the employee under IC 6-3-2-18.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-10
Requirements
Sec. 10. (a) A medical care savings account program established by an employer under this chapter must include all of the following:
(1) The purchase by the employer of a qualified higher deductible health plan for the benefit of one (1) or more employees and dependents of the employees.
(2) The contribution by the employer, and the deposit into the medical care savings account established on behalf of each employee, of all or part of the difference between:
(A) the cost to the employer of purchasing a qualified higher deductible health plan for the benefit of the employee; and
(B) the cost previously incurred by the employer to pay the eligible medical expenses of the employee through a health coverage policy, certificate, or contract.
(3) The designation of an account administrator to administer the medical care savings accounts of employees.
(b) Notwithstanding subsection (a)(2), if an employer, before establishing a medical care savings account program under this chapter, did not pay the eligible medical expenses of the employer's employees through a health coverage policy, certificate, or contract, the employer may contribute all or part of the deductible of the qualified higher deductible health plan purchased by the employer to establish the medical care savings account program.
(c) The contribution under subsection (b) must not exceed the following:
(1) For 1996, five thousand dollars ($5,000).
(2) For calendar years after 1996, the figure set forth in subdivision (1), adjusted under subsection (d).
(d) The adjustments referred to in subsection (c):
(1) may reflect increases in the general level of prices since

1995; and
(2) must be based on:
(A) the Consumer Price Index updated monthly by the Bureau of Labor Statistics of the United States Department of Labor; or
(B) other figures issued by the government of the United States to indicate increases in the general level of prices in the United States.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.66-1996, SEC.1.

IC 6-8-11-11
Contributions by employee
Sec. 11. (a) A medical care savings account program established by an employer under this chapter may allow an employee to contribute money to the medical care savings account established for the employee. However, an employee may not contribute an amount larger than necessary to make the balance in the account equal the deductible.
(b) Notwithstanding sections 17 and 23 of this chapter, if an employee contributes money to an account under this section:
(1) the money may be withdrawn from the account by the employee at any time and for any purpose without a penalty;
(2) the withdrawal of the money by the employee is not income to the employee that is subject to taxation under IC 6-3-1 through IC 6-3-7; and
(3) income earned on the money while it is in the account is not income to the employee that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-12
Authorized account administrators
Sec. 12. The following may be an account administrator under this chapter:
(1) A federal or state chartered:
(A) bank;
(B) savings association;
(C) savings bank; or
(D) credit union.
(2) A trust company authorized to act as a fiduciary.
(3) An insurance company or a health maintenance organization authorized to do business in Indiana under IC 27.
(4) A broker-dealer, an agent, or an investment advisor registered under IC 23-2-1.
(5) A person that is licensed as an administrator under IC 27-1-25.
(6) An employee welfare benefit plan that is governed by the federal Employee Retirement Income Security Act, 29 U.S.C. 1001 et seq.         (7) An employer that participates in the medical care savings account program.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.79-1998, SEC.14; P.L.160-2003, SEC.1.

IC 6-8-11-13
Use of funds
Sec. 13. An account administrator shall use the funds held in a medical care savings account exclusively for the purpose of paying the eligible medical expenses of the employee or the employee's dependents.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-14
Prohibited use of funds
Sec. 14. (a) Funds held in a medical care savings account shall not be used to cover medical expenses of the employee or the employee's dependents that are otherwise covered.
(b) Medical expenses that are "otherwise covered" for the purposes of this section include expenses covered by:
(1) an automobile insurance policy;
(2) a workers' compensation insurance policy or self-insured plan; or
(3) another health coverage policy, certificate, or contract.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-15
Reimbursement
Sec. 15. If an employee submits documentation to the account administrator concerning eligible medical expenses that the employee has incurred and paid for medical care for the employee or a dependent of the employee, the account administrator shall reimburse the employee from the employee's account for the eligible medical expenses paid by the employee.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-16
Advancement of money
Sec. 16. An employer that makes contributions to a medical care savings account program on a periodic installment basis may advance to an employee, interest free, an amount necessary to cover unpaid eligible medical expenses that exceed the amount in the employee's medical care savings account if the employee agrees to repay the advance:
(1) from future installments; or
(2) when the employee ceases to be an employee of the employer.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-17 Withdrawal of money for other purposes
Sec. 17. (a) An employee may, under this section, withdraw money from the employee's medical care savings account for a purpose other than the purposes set forth in section 13 of this chapter.
(b) Except as provided in section 11(b) of this chapter, if an employee withdraws money from the employee's medical care savings account on the last business day of the account administrator's business year for a purpose not set forth in section 13 of this chapter:
(1) the money withdrawn is income to the individual that is subject to taxation under IC 6-3-2-18(e); but
(2) the withdrawal does not:
(A) subject the employee to a penalty; or
(B) make the interest earned on the account during the tax year taxable as income of the employee.
(c) Except as provided in section 11(b) of this chapter, if an employee withdraws money for a purpose not set forth in section 13 of this chapter at any time other than the last business day of the account administrator's business year, all of the following apply:
(1) The amount of the withdrawal is income to the individual that is subject to taxation under IC 6-3-2-18(e).
(2) The administrator shall withhold and, on behalf of the employee, pay a penalty to the department of state revenue equal to ten percent (10%) of the amount of the withdrawal.
(3) All interest earned on the balance in the account during the tax year in which a withdrawal under this subsection is made is income to the individual that is subject to taxation under IC 6-3-2-18(f).
(d) Money paid to the department of state revenue as a penalty under this section shall be deposited in the local health maintenance fund established by IC 16-46-10-1.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-18
Written notice required
Sec. 18. (a) For the purposes of section 17(b) of this chapter, an account administrator that begins to administer a medical care savings account shall, in writing, notify the employee for whose benefit the account was established of the date of the last business day of the administrator's business year.
(b) The notice required by this section must be given not more than thirty (30) days after the account administrator begins to administer the medical care savings account.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-19
Money exempt from execution
Sec. 19. Money in a medical care savings account established under this chapter is exempt from execution under IC 34-55-10-2. As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2. Amended by P.L.1-1998, SEC.85.

IC 6-8-11-20
Distribution upon death of employee with no covered dependents
Sec. 20. (a) This section applies only to an employee who has no dependents who are covered under the medical care savings account established for the benefit of the employee.
(b) Upon the death of the employee for whose benefit a medical care savings account was established, the account administrator shall distribute the principal and accumulated interest of the account to the estate of the employee by mailing a check to the personal representative of the employee (as defined in IC 29-1-1-3).
(c) The distribution of the balance in a medical care savings account under this section is not income to the individual or to the estate of the individual that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-21
Transfer of account
Sec. 21. If an individual:
(1) who was employed by an employer that participated in a medical care savings account program; and
(2) whose employment was terminated;
becomes employed with a different employer that participates in a medical care savings account program, the individual may transfer the medical care savings account that was established for the individual's benefit by the former employer to the account administrator of the new employer.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-22
Termination of employment
Sec. 22. If the employment of an individual by an employer that participates in a medical care savings account program is terminated, the money in the individual's medical care savings account may continue to be used for the benefit of the individual and the individual's dependents and remains exempt from taxation as provided under this chapter if, not more than sixty (60) days after the individual's final day of employment:
(1) the individual transfers the individual's medical care savings account to a new account administrator; or
(2) the individual requests in writing that the former employer's account administrator remain the administrator of the individual's account, and the account administrator agrees to retain the account.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-23 Procedures for payment upon termination
Sec. 23. (a) This section applies when the employment of an individual by an employer that participates in a medical care savings account program is terminated.
(b) If the former employer is not informed, within ninety (90) days after the former employee's final day of employment, of the name and address of an account administrator to which the former employer is transferring the former employee's medical care savings account under section 21 of this chapter, the former employer shall pay the money in the former employee's medical care savings account to the former employee under subsection (d).
(c) If:
(1) the former employee, under section 22(2) of this chapter, requests in writing that the former employer's account administrator remain the administrator of the individual's medical care savings account; and
(2) the account administrator does not agree to retain the account;
the former employer shall, within ninety (90) days after the former employee's final day of employment, pay the money in the former employee's medical care savings account to the former employee under subsection (d).
(d) An employer that is required under this section to pay the money in a former employee's medical care savings account to the former employee shall mail to the former employee, at the former employee's last known address, a check for the balance in the account on the ninety-first day after the employee's final day of employment.
(e) Except as provided in section 11(b) of this chapter, money that is paid to a former employee under subsection (d):
(1) is subject to taxation under IC 6-3-1 through IC 6-3-7 as income of the individual; but
(2) is not subject to the penalty referred to in section 17(c)(2) of this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-24
Distribution upon death of employee with dependents
Sec. 24. (a) This section applies if an individual:
(1) whose employer participates in a medical care savings account program; and
(2) who has one (1) or more dependents who are covered under the account established for the benefit of the individual;
dies.
(b) After the death of an individual described in subsection (a), the money in the individual's medical care savings account may continue to be used for the benefit of the individual's dependents and remains exempt from taxation as provided under this chapter if, not more than sixty (60) days after the individual's death:
(1) the individual's medical care savings account is transferred to a new account administrator; or         (2) the dependents of the individual request in writing that the account administrator of the late individual's employer remain the administrator of the account, and the account administrator agrees to retain the account.
(c) If the former employer of an individual described in subsection (a) is not informed, within ninety (90) days after the individual's death, of the name and address of an account administrator to which the medical care savings account has been transferred under subsection (b)(1), the former employer shall pay the money in the medical care savings account to the estate of the individual under subsection (e).
(d) If:
(1) the dependents of an individual described in subsection (a), under subsection (b)(2), request in writing that the former employer's account administrator remain the administrator of the individual's medical care savings account; and
(2) the account administrator does not agree to retain the account;
the former employer shall, within ninety (90) days after the individual's death, pay the money in the individual's medical care savings account to the estate of the individual under subsection (e).
(e) Under the circumstances described in subsection (c) or (d), the account administrator shall distribute the principal and accumulated interest in the account to the estate of the individual by mailing a check to the personal representative of the individual (as defined in IC 29-1-1-3).
(f) The distribution of the balance in a medical care savings account under subsection (e) is not income to the individual or to the estate of the individual that is subject to taxation under IC 6-3-1 through IC 6-3-7.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.

IC 6-8-11-25
Rules
Sec. 25. (a) The insurance commissioner appointed under IC 27-1-1-2 and the department of state revenue may adopt rules under IC 4-22-2 necessary to implement this chapter.
(b) The rules adopted under this section must include a procedure for the adjustment of figures required by sections 5 and 10 of this chapter.
As added by P.L.92-1995, SEC.2 and P.L.93-1995, SEC.2.






ARTICLE 8.1. DEPARTMENT OF STATE REVENUE; TAX ADMINISTRATION

CHAPTER 1. DEFINITIONS AND APPLICABILITY

IC 6-8.1-1-1
"Listed taxes"; "taxes"
Sec. 1. "Listed taxes" or "taxes" includes only the pari-mutuel taxes (IC 4-31-9-3 through IC 4-31-9-5); the river boat admissions tax (IC 4-33-12); the river boat wagering tax (IC 4-33-13); the gross income tax (IC 6-2.1) (repealed); the utility receipts and utility services use taxes (IC 6-2.3); the state gross retail and use taxes (IC 6-2.5); the adjusted gross income tax (IC 6-3); the supplemental net income tax (IC 6-3-8) (repealed); the county adjusted gross income tax (IC 6-3.5-1.1); the county option income tax (IC 6-3.5-6); the county economic development income tax (IC 6-3.5-7); the municipal option income tax (IC 6-3.5-8); the auto rental excise tax (IC 6-6-9); the financial institutions tax (IC 6-5.5); the gasoline tax (IC 6-6-1.1); the alternative fuel permit fee (IC 6-6-2.1); the special fuel tax (IC 6-6-2.5); the motor carrier fuel tax (IC 6-6-4.1); a motor fuel tax collected under a reciprocal agreement under IC 6-8.1-3; the motor vehicle excise tax (IC 6-6-5); the commercial vehicle excise tax (IC 6-6-5.5); the hazardous waste disposal tax (IC 6-6-6.6); the cigarette tax (IC 6-7-1); the beer excise tax (IC 7.1-4-2); the liquor excise tax (IC 7.1-4-3); the wine excise tax (IC 7.1-4-4); the hard cider excise tax (IC 7.1-4-4.5); the malt excise tax (IC 7.1-4-5); the petroleum severance tax (IC 6-8-1); the various innkeeper's taxes (IC 6-9); the various food and beverage taxes (IC 6-9); the county admissions tax (IC 6-9-13 and IC 6-9-28); the oil inspection fee (IC 16-44-2); the emergency and hazardous chemical inventory form fee (IC 6-6-10); the penalties assessed for oversize vehicles (IC 9-20-3 and IC 9-30); the fees and penalties assessed for overweight vehicles (IC 9-20-4 and IC 9-30); the underground storage tank fee (IC 13-23); the solid waste management fee (IC 13-20-22); and any other tax or fee that the department is required to collect or administer.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1981, P.L.99, SEC.3; Acts 1981, P.L.77, SEC.19; Acts 1982, P.L.59, SEC.4; P.L.73-1983, SEC.14; P.L.88-1983, SEC.9; P.L.54-1984, SEC.4; P.L.44-1984, SEC.15; P.L.79-1985, SEC.3; P.L.19-1986, SEC.20; P.L.104-1987, SEC.1; P.L.103-1987, SEC.1; P.L.6-1987, SEC.9; P.L.80-1989, SEC.12; P.L.341-1989(ss), SEC.10; P.L.335-1989(ss), SEC.17; P.L.60-1990, SEC.11; P.L.69-1991, SEC.19; P.L.50-1992, SEC.2; P.L.2-1993, SEC.61; P.L.71-1993, SEC.15; P.L.277-1993(ss), SEC.49; P.L.277-1993(ss), SEC.129; P.L.1-1994, SEC.30; P.L.19-1994, SEC.12; P.L.2-1995, SEC.35; P.L.1-1996, SEC.57; P.L.65-1996, SEC.8; P.L.61-1996, SEC.7; P.L.119-1998, SEC.15; P.L.181-1999, SEC.3; P.L.151-2001, SEC.7;

P.L.192-2002(ss), SEC.140; P.L.214-2005, SEC.25; P.L.162-2006, SEC.35.



CHAPTER 2. DEPARTMENT ORGANIZATION

IC 6-8.1-2-1
Establishment
Sec. 1. The department of state revenue is established as an agency of the state of Indiana for the purpose of administering, collecting, and enforcing the taxes placed under its authority.
As added by Acts 1980, P.L.61, SEC.1.



CHAPTER 3. DUTIES, POWERS, AND RESPONSIBILITIES

IC 6-8.1-3-1
Tax administration, collection, and enforcement; motor vehicle excise tax; commercial vehicle excise taxes
Sec. 1. (a) The department has the primary responsibility for the administration, collection, and enforcement of the listed taxes. In carrying out that responsibility, the department may exercise all the powers conferred on it under this article in respect to any of those taxes.
(b) In the case of the motor vehicle excise tax, the department has the responsibility to act only in the investigation, assessment, collection, and enforcement of the tax in instances of delinquency or evasion. Primary responsibility for the administration and collection of the tax remains with the agencies named in IC 6-6-5.
(c) In the case of commercial vehicle excise taxes that are payable to the bureau of motor vehicles and are not subject to apportionment under the International Registration Plan, the department has the responsibility to act only in the investigation, assessment, collection, and enforcement of the tax in instances of delinquency or evasion. Primary responsibility for the administration and collection of the tax remains with the bureau of motor vehicles.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.335-1989(ss), SEC.18; P.L.24-1992, SEC.57; P.L.181-1999, SEC.4; P.L.91-2006, SEC.9.



CHAPTER 4. DIVISIONS OF THE DEPARTMENT

IC 6-8.1-4-1
Establishment of division; division of audit; duties
Sec. 1. (a) The commissioner may establish within the department various divisions to assist in the administration and collection of the listed taxes.
(b) Subject to the discretion of the commissioner as set forth in subsection (c), the commissioner shall establish within the department a division of audit, which shall:
(1) upon the commissioner's request, conduct studies of the department's operations and recommend whatever changes seem advisable;
(2) annually audit a statistical sampling of the returns filed for the listed taxes that are not administered by the special tax division;
(3) review such federal tax returns and other data as may be helpful in performing the audit function;
(4) furnish the commissioner, at the commissioner's request, with information showing the treatment that the Indiana tax statutes are given by the taxpayers and by the taxing officials and with other requested information; and
(5) conduct audits requested by the commissioner or the commissioner's designee.
(c) Notwithstanding the requirements set forth in this chapter regarding the establishment and duties of divisions within the department, if the commissioner finds that a transfer of duties or functions will increase the efficiency of the department, the commissioner may transfer any duties or functions from one (1) division to another division within the department.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.72-1988, SEC.1; P.L.27-1992, SEC.3.



CHAPTER 5. ASSESSMENT OF TAXES

IC 6-8.1-5-1 Version a
Proposed assessment; notice; protest; hearing; letter of findings; rehearing; appeal; demand for payment
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.



CHAPTER 6. FILING AND DUE DATES

IC 6-8.1-6-1
Extension; payments; statement of reasons; additional extensions; federal extensions; interest on unpaid taxes
Sec. 1. (a) If a person responsible for filing a tax return is unable to file the return by the appropriate due date, he may petition the department, before that due date, for a filing extension. The person must include with the petition a payment of at least ninety percent (90%) of the tax that is reasonably expected to be due on the due date. When the department receives the petition and the payment, the department shall grant the person a sixty (60) day extension.
(b) If a person responsible for filing a tax return has received an extension of the due date and is still unable to file the return by the extended due date, he may petition the department for another extension. The person must include in the petition a statement of the reasons for his inability to file the return by the due date. If the department finds that the person's petition is proper and that the person has good cause for requesting the extension, the department may extend the person's due date for any period that the department deems reasonable under the circumstances. The department may allow additional, successive extensions if the person properly petitions for the extension before the end of his current extension period.
(c) If the Internal Revenue Service allows a person an extension on his federal income tax return, the corresponding due dates for the person's Indiana income tax returns are automatically extended for the same period as the federal extension, plus thirty (30) days. However, the person must pay at least ninety percent (90%) of the Indiana income tax that is reasonably expected to be due on the original due date by that due date, or he may be subject to the penalties imposed for failure to pay the tax.
(d) Any tax that remains unpaid during an extension period accrues interest at a rate established under IC 6-8.1-10-1 from the original due date, but that tax will not accrue any late payment penalties until the extension period has ended.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.48-1994, SEC.1.



CHAPTER 7. CONFIDENTIALITY

IC 6-8.1-7-1 Version a
Confidentiality of tax information; court orders; persons eligible to receive tax information
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 1. (a) This subsection does not apply to the disclosure of information concerning a conviction on a tax evasion charge. Unless in accordance with a judicial order or as otherwise provided in this chapter, the department, its employees, former employees, counsel, agents, or any other person may not divulge the amount of tax paid by any taxpayer, terms of a settlement agreement executed between a taxpayer and the department, investigation records, investigation reports, or any other information disclosed by the reports filed under the provisions of the law relating to any of the listed taxes, including required information derived from a federal return, except to:
(1) members and employees of the department;
(2) the governor;
(3) the attorney general or any other legal representative of the state in any action in respect to the amount of tax due under the provisions of the law relating to any of the listed taxes; or
(4) any authorized officers of the United States;
when it is agreed that the information is to be confidential and to be used solely for official purposes.
(b) The information described in subsection (a) may be revealed upon the receipt of a certified request of any designated officer of the state tax department of any other state, district, territory, or possession of the United States when:
(1) the state, district, territory, or possession permits the exchange of like information with the taxing officials of the state; and
(2) it is agreed that the information is to be confidential and to be used solely for tax collection purposes.
(c) The information described in subsection (a) relating to a person on public welfare or a person who has made application for public welfare may be revealed to the director of the division of family resources, and to any county director of family and children located in Indiana, upon receipt of a written request from either director for the information. The information shall be treated as confidential by the directors. In addition, the information described in subsection (a) relating to a person who has been designated as an absent parent by the state Title IV-D agency shall be made available to the state Title IV-D agency upon request. The information shall be subject to the information safeguarding provisions of the state and federal Title IV-D programs.
(d) The name, address, Social Security number, and place of employment relating to any individual who is delinquent in paying educational loans owed to an institution of higher education may be

revealed to that institution if it provides proof to the department that the individual is delinquent in paying for educational loans. This information shall be provided free of charge to approved institutions of higher learning (as defined by IC 20-12-21-3(2)). The department shall establish fees that all other institutions must pay to the department to obtain information under this subsection. However, these fees may not exceed the department's administrative costs in providing the information to the institution.
(e) The information described in subsection (a) relating to reports submitted under IC 6-6-1.1-502 concerning the number of gallons of gasoline sold by a distributor, and IC 6-6-2.5 concerning the number of gallons of special fuel sold by a supplier and the number of gallons of special fuel exported by a licensed exporter or imported by a licensed transporter may be released by the commissioner upon receipt of a written request for the information.
(f) The information described in subsection (a) may be revealed upon the receipt of a written request from the administrative head of a state agency of Indiana when:
(1) the state agency shows an official need for the information; and
(2) the administrative head of the state agency agrees that any information released will be kept confidential and will be used solely for official purposes.
(g) The name and address of retail merchants, including township, as specified in IC 6-2.5-8-1(h) may be released solely for tax collection purposes to township assessors.
(h) The department shall notify the appropriate innkeepers' tax board, bureau, or commission that a taxpayer is delinquent in remitting innkeepers' taxes under IC 6-9.
(i) All information relating to the delinquency or evasion of the motor vehicle excise tax may be disclosed to the bureau of motor vehicles in Indiana and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.
(j) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable to the bureau of motor vehicles in Indiana may be disclosed to the bureau and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(k) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable under the International Registration Plan may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(l) This section does not apply to:
(1) the beer excise tax (IC 7.1-4-2);
(2) the liquor excise tax (IC 7.1-4-3);
(3) the wine excise tax (IC 7.1-4-4);
(4) the hard cider excise tax (IC 7.1-4-4.5);         (5) the malt excise tax (IC 7.1-4-5);
(6) the motor vehicle excise tax (IC 6-6-5);
(7) the commercial vehicle excise tax (IC 6-6-5.5); and
(8) the fees under IC 13-23.
(m) The name and business address of retail merchants within each county that sell tobacco products may be released to the division of mental health and addiction and the alcohol and tobacco commission solely for the purpose of the list prepared under IC 6-2.5-6-14.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.95-1983, SEC.1; P.L.42-1984, SEC.5; P.L.57-1985, SEC.3; P.L.6-1987, SEC.12; P.L.65-1988, SEC.2; P.L.335-1989(ss), SEC.21; P.L.2-1992, SEC.72; P.L.4-1993, SEC.11; P.L.5-1993, SEC.23; P.L.71-1993, SEC.20; P.L.277-1993(ss), SEC.52; P.L.1-1994, SEC.31; P.L.85-1995, SEC.33; P.L.67-1996, SEC.1; P.L.119-1998, SEC.18; P.L.181-1999, SEC.7; P.L.177-1999, SEC.2; P.L.215-2001, SEC.12; P.L.204-2001, SEC.14; P.L.254-2003, SEC.12; P.L.145-2006, SEC.19.

IC 6-8.1-7-1 Version b
Confidentiality of tax information; court orders; persons eligible to receive tax information
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 1. (a) This subsection does not apply to the disclosure of information concerning a conviction on a tax evasion charge. Unless in accordance with a judicial order or as otherwise provided in this chapter, the department, its employees, former employees, counsel, agents, or any other person may not divulge the amount of tax paid by any taxpayer, terms of a settlement agreement executed between a taxpayer and the department, investigation records, investigation reports, or any other information disclosed by the reports filed under the provisions of the law relating to any of the listed taxes, including required information derived from a federal return, except to:
(1) members and employees of the department;
(2) the governor;
(3) the attorney general or any other legal representative of the state in any action in respect to the amount of tax due under the provisions of the law relating to any of the listed taxes; or
(4) any authorized officers of the United States;
when it is agreed that the information is to be confidential and to be used solely for official purposes.
(b) The information described in subsection (a) may be revealed upon the receipt of a certified request of any designated officer of the state tax department of any other state, district, territory, or possession of the United States when:
(1) the state, district, territory, or possession permits the exchange of like information with the taxing officials of the state; and
(2) it is agreed that the information is to be confidential and to

be used solely for tax collection purposes.
(c) The information described in subsection (a) relating to a person on public welfare or a person who has made application for public welfare may be revealed to the director of the division of family resources, and to any director of a county office of family and children located in Indiana, upon receipt of a written request from either director for the information. The information shall be treated as confidential by the directors. In addition, the information described in subsection (a) relating to a person who has been designated as an absent parent by the state Title IV-D agency shall be made available to the state Title IV-D agency upon request. The information shall be subject to the information safeguarding provisions of the state and federal Title IV-D programs.
(d) The name, address, Social Security number, and place of employment relating to any individual who is delinquent in paying educational loans owed to an institution of higher education may be revealed to that institution if it provides proof to the department that the individual is delinquent in paying for educational loans. This information shall be provided free of charge to approved institutions of higher learning (as defined by IC 20-12-21-3(2)). The department shall establish fees that all other institutions must pay to the department to obtain information under this subsection. However, these fees may not exceed the department's administrative costs in providing the information to the institution.
(e) The information described in subsection (a) relating to reports submitted under IC 6-6-1.1-502 concerning the number of gallons of gasoline sold by a distributor, and IC 6-6-2.5 concerning the number of gallons of special fuel sold by a supplier and the number of gallons of special fuel exported by a licensed exporter or imported by a licensed transporter may be released by the commissioner upon receipt of a written request for the information.
(f) The information described in subsection (a) may be revealed upon the receipt of a written request from the administrative head of a state agency of Indiana when:
(1) the state agency shows an official need for the information; and
(2) the administrative head of the state agency agrees that any information released will be kept confidential and will be used solely for official purposes.
(g) The name and address of retail merchants, including township, as specified in IC 6-2.5-8-1(j) may be released solely for tax collection purposes to township assessors.
(h) The department shall notify the appropriate innkeepers' tax board, bureau, or commission that a taxpayer is delinquent in remitting innkeepers' taxes under IC 6-9.
(i) All information relating to the delinquency or evasion of the motor vehicle excise tax may be disclosed to the bureau of motor vehicles in Indiana and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.     (j) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable to the bureau of motor vehicles in Indiana may be disclosed to the bureau and may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(k) All information relating to the delinquency or evasion of commercial vehicle excise taxes payable under the International Registration Plan may be disclosed to another state, if the information is disclosed for the purpose of the enforcement and collection of the taxes imposed by IC 6-6-5.5.
(l) This section does not apply to:
(1) the beer excise tax (IC 7.1-4-2);
(2) the liquor excise tax (IC 7.1-4-3);
(3) the wine excise tax (IC 7.1-4-4);
(4) the hard cider excise tax (IC 7.1-4-4.5);
(5) the malt excise tax (IC 7.1-4-5);
(6) the motor vehicle excise tax (IC 6-6-5);
(7) the commercial vehicle excise tax (IC 6-6-5.5); and
(8) the fees under IC 13-23.
(m) The name and business address of retail merchants within each county that sell tobacco products may be released to the division of mental health and addiction and the alcohol and tobacco commission solely for the purpose of the list prepared under IC 6-2.5-6-14.2.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.95-1983, SEC.1; P.L.42-1984, SEC.5; P.L.57-1985, SEC.3; P.L.6-1987, SEC.12; P.L.65-1988, SEC.2; P.L.335-1989(ss), SEC.21; P.L.2-1992, SEC.72; P.L.4-1993, SEC.11; P.L.5-1993, SEC.23; P.L.71-1993, SEC.20; P.L.277-1993(ss), SEC.52; P.L.1-1994, SEC.31; P.L.85-1995, SEC.33; P.L.67-1996, SEC.1; P.L.119-1998, SEC.18; P.L.181-1999, SEC.7; P.L.177-1999, SEC.2; P.L.215-2001, SEC.12; P.L.204-2001, SEC.14; P.L.254-2003, SEC.12; P.L.145-2006, SEC.19; P.L.111-2006, SEC.5.

IC 6-8.1-7-2
Statistical studies derived from tax returns; disclosure of results; information as to individuals filing returns
Sec. 2. (a) The department may compile statistical studies from information derived from state tax returns and may disclose the results of those studies. In addition, the department may disclose statistical information from the state tax returns to the governor, the general assembly, or another state agency, for the purpose of allowing those governmental entities to conduct their own statistical studies.
(b) Notwithstanding subsection (a), the department may not disclose the results of any study and may not disclose any statistical information if, as a result of that disclosure:
(1) the identity of a taxpayer who filed a return would be disclosed;         (2) the identity of a taxpayer could reasonably be associated with any of the information which was derived from his return for use in a statistical study; or
(3) the ability of the department to obtain information from federal tax returns would, in the department's judgment, be jeopardized in any manner.
(c) Subject to the rules and regulations of the department, a person may request information as to whether an individual filed an income tax return pursuant to the Indiana income tax laws for a particular taxable year. However, the department may not disclose that information with respect to any taxable year until the close of the calendar year following the year in which the return should have been filed. As soon as practicable after the close of that calendar year, the department shall inform the person making the request whether the return was filed.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-7-3
Violation; offense
Sec. 3. A person who violates the provisions of this chapter commits a Class C misdemeanor. In addition, if the person is an officer or employee of the state, he shall be immediately dismissed from his office or employment.
As added by Acts 1980, P.L.61, SEC.1.



CHAPTER 8. COLLECTION

IC 6-8.1-8-1
Form of payment; receipt
Sec. 1. (a) A person may make a tax payment:
(1) in cash;
(2) by bank draft;
(3) by check;
(4) by cashier's check;
(5) by money order;
(6) by credit card, debit card, charge card, or similar method; or
(7) if approved by the department, by an electronic fund transfer (as defined in IC 4-8.1-2-7).
However, if a tax liability payment is made by bank draft, check, cashier's check, or money order, the liability is not finally discharged and the person has not paid the tax until the draft, check, or money order has been honored by the institution on which it is drawn. If the payment is made by credit card, debit card, charge card, or similar method, the liability is not finally discharged and the person has not paid the tax until the department receives payment or credit from the institution responsible for making the payment or credit. The department may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the department or charged directly to the department's account, the department or credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the department by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(b) The department shall issue a receipt for a tax payment that is made with currency.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.92-1987, SEC.10; P.L.71-1993, SEC.21; P.L.18-1994, SEC.41.

IC 6-8.1-8-1.5
Partial payment of tax
Sec. 1.5. Whenever a taxpayer makes a partial payment on the taxpayer's tax liability, the department shall apply the partial payment in the following order:
(1) To any penalty owed by the taxpayer.
(2) To any interest owed by the taxpayer.
(3) To the tax liability of the taxpayer.
As added by P.L.26-1985, SEC.15.

IC 6-8.1-8-2 Version a Judgments arising from liens
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 2. (a) Except as provided in IC 6-8.1-5-3, the department must issue a demand notice for the payment of a tax and any interest or penalties accrued on the tax, if a person files a tax return without including full payment of the tax or if the department, after ruling on a protest, finds that a person owes the tax before the department issues a tax warrant. The demand notice must state the following:
(1) That the person has ten (10) days from the date the department mails the notice to either pay the amount demanded or show reasonable cause for not paying the amount demanded.
(2) The statutory authority of the department for the issuance of a tax warrant.
(3) The earliest date on which a tax warrant may be filed and recorded.
(4) The remedies available to the taxpayer to prevent the filing and recording of the judgment.
If the department files a tax warrant in more than one (1) county, the department is not required to issue more than one (1) demand notice.
(b) If the person does not pay the amount demanded or show reasonable cause for not paying the amount demanded within the ten (10) day period, the department may issue a tax warrant for the amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable. When the department issues a tax warrant, a collection fee of ten percent (10%) of the unpaid tax is added to the total amount due.
(c) When the department issues a tax warrant, it may not file the warrant with the circuit court clerk of any county in which the person owns property until at least twenty (20) days after the date the demand notice was mailed to the taxpayer. The department may also send the warrant to the sheriff of any county in which the person owns property and direct the sheriff to file the warrant with the circuit court clerk:
(1) at least twenty (20) days after the date the demand notice was mailed to the taxpayer; and
(2) no later than five (5) days after the date the department issues the warrant.
(d) When the circuit court clerk receives a tax warrant from the department or the sheriff, the clerk shall record the warrant by making an entry in the judgment debtor's column of the judgment record, listing the following:
(1) The name of the person owing the tax.
(2) The amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable.
(3) The date the warrant was filed with the clerk.
(e) When the entry is made, the total amount of the tax warrant becomes a judgment against the person owing the tax. The judgment

creates a lien in favor of the state that attaches to all the person's interest in any:
(1) chose in action in the county; and
(2) real or personal property in the county;
excepting only negotiable instruments not yet due.
(f) A judgment obtained under this section is valid for ten (10) years from the date the judgment is filed. The department may renew the judgment for additional ten (10) year periods by filing an alias tax warrant with the circuit court clerk of the county in which the judgment previously existed.
(g) A judgment arising from a tax warrant in a county may be released by:
(1) the department or by the county sheriff after the judgment, including all accrued interest to the date of payment, has been fully satisfied; or
(2) the department if the department determines that the tax assessment or the issuance of the tax warrant was in error.
(h) If the department determines that the filing of a tax warrant was in error, the department shall mail a release of the judgment to the taxpayer and the circuit court clerk of each county where the warrant was filed. The department shall mail the release as soon as possible but no later than seven (7) days after:
(1) the determination by the department that the filing of the warrant was in error; and
(2) the receipt of information by the department that the judgment has been recorded under subsection (d).
(i) If the department determines that a judgment described in subsection (h) is obstructing a lawful transaction, the department shall mail a release of the judgment to the taxpayer and the circuit court clerk of each county where the judgment was filed immediately upon making the determination.
(j) A release issued under subsection (h) or (i) must state that the filing of the tax warrant was in error. Upon the request of the taxpayer, the department shall mail a copy of a release issued under subsection (h) or (i) to each major credit reporting company located in each county where the judgment was filed.
(k) The commissioner shall notify each state agency or officer supplied with a tax warrant list of the issuance of a release under subsection (h) or (i).
(l) If the sheriff collects the full amount of a tax warrant, the sheriff shall disburse the money collected in the manner provided in section 3(c) of this chapter and then release the judgment. If a judgment has been partially or fully satisfied by a person's surety, the surety becomes subrogated to the department's rights under the judgment and the sheriff may not release the judgment until the surety's rights under the judgment have been satisfied by the person. If a sheriff releases a judgment:
(1) before the judgment is fully satisfied;
(2) before the sheriff has properly disbursed the amount collected; or         (3) after the sheriff has returned the tax warrant to the department;
the sheriff commits a Class B misdemeanor and is personally liable for the part of the judgment not remitted to the department.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.29; P.L.71-1993, SEC.22; P.L.18-1994, SEC.42; P.L.129-2001, SEC.22.

IC 6-8.1-8-2 Version b
Judgments arising from liens
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 2. (a) Except as provided in IC 6-8.1-5-3, the department must issue a demand notice for the payment of a tax and any interest or penalties accrued on the tax, if a person files a tax return without including full payment of the tax or if the department, after ruling on a protest, finds that a person owes the tax before the department issues a tax warrant. The demand notice must state the following:
(1) That the person has ten (10) days from the date the department mails the notice to either pay the amount demanded or show reasonable cause for not paying the amount demanded.
(2) The statutory authority of the department for the issuance of a tax warrant.
(3) The earliest date on which a tax warrant may be filed and recorded.
(4) The statutory authority for the department to levy against a person's property that is held by a financial institution.
(5) The remedies available to the taxpayer to prevent the filing and recording of the judgment.
If the department files a tax warrant in more than one (1) county, the department is not required to issue more than one (1) demand notice.
(b) If the person does not pay the amount demanded or show reasonable cause for not paying the amount demanded within the ten (10) day period, the department may issue a tax warrant for the amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable.
When the department issues a tax warrant, a collection fee of ten percent (10%) of the unpaid tax is added to the total amount due.
(c) When the department issues a tax warrant, it may not file the warrant with the circuit court clerk of any county in which the person owns property until at least twenty (20) days after the date the demand notice was mailed to the taxpayer. The department may also send the warrant to the sheriff of any county in which the person owns property and direct the sheriff to file the warrant with the circuit court clerk:
(1) at least twenty (20) days after the date the demand notice was mailed to the taxpayer; and
(2) no later than five (5) days after the date the department issues the warrant.     (d) When the circuit court clerk receives a tax warrant from the department or the sheriff, the clerk shall record the warrant by making an entry in the judgment debtor's column of the judgment record, listing the following:
(1) The name of the person owing the tax.
(2) The amount of the tax, interest, penalties, collection fee, sheriff's costs, clerk's costs, and fees established under section 4(b) of this chapter when applicable.
(3) The date the warrant was filed with the clerk.
(e) When the entry is made, the total amount of the tax warrant becomes a judgment against the person owing the tax. The judgment creates a lien in favor of the state that attaches to all the person's interest in any:
(1) chose in action in the county; and
(2) real or personal property in the county;
excepting only negotiable instruments not yet due.
(f) A judgment obtained under this section is valid for ten (10) years from the date the judgment is filed. The department may renew the judgment for additional ten (10) year periods by filing an alias tax warrant with the circuit court clerk of the county in which the judgment previously existed.
(g) A judgment arising from a tax warrant in a county may be released by the department:
(1) after the judgment, including all accrued interest to the date of payment, has been fully satisfied; or
(2) if the department determines that the tax assessment or the issuance of the tax warrant was in error.
(h) If the department determines that the filing of a tax warrant was in error, the department shall mail a release of the judgment to the taxpayer and the circuit court clerk of each county where the warrant was filed. The department shall mail the release as soon as possible but no later than seven (7) days after:
(1) the determination by the department that the filing of the warrant was in error; and
(2) the receipt of information by the department that the judgment has been recorded under subsection (d).
(i) If the department determines that a judgment described in subsection (h) is obstructing a lawful transaction, the department shall mail a release of the judgment to the taxpayer and the circuit court clerk of each county where the judgment was filed immediately upon making the determination.
(j) A release issued under subsection (h) or (i) must state that the filing of the tax warrant was in error. Upon the request of the taxpayer, the department shall mail a copy of a release issued under subsection (h) or (i) to each major credit reporting company located in each county where the judgment was filed.
(k) The commissioner shall notify each state agency or officer supplied with a tax warrant list of the issuance of a release under subsection (h) or (i).
(l) If the sheriff collects the full amount of a tax warrant, the

sheriff shall disburse the money collected in the manner provided in section 3(c) of this chapter. If a judgment has been partially or fully satisfied by a person's surety, the surety becomes subrogated to the department's rights under the judgment. If a sheriff releases a judgment:
(1) before the judgment is fully satisfied;
(2) before the sheriff has properly disbursed the amount collected; or
(3) after the sheriff has returned the tax warrant to the department;
the sheriff commits a Class B misdemeanor and is personally liable for the part of the judgment not remitted to the department.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.29; P.L.71-1993, SEC.22; P.L.18-1994, SEC.42; P.L.129-2001, SEC.22; P.L.111-2006, SEC.6.

IC 6-8.1-8-3 Version a
Judgments arising from tax warrants; collection
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 3. (a) The county sheriff of a county shall attempt to levy on and collect a judgment arising from a tax warrant in that county for a period of one hundred twenty (120) days from the date the judgment lien is entered, unless the sheriff is relieved of that duty at an earlier time by the department. The sheriff's authority to collect the warrant exists only while the sheriff holds the tax warrant, and if the sheriff surrenders the warrant to the department for any reason the sheriff's authority to collect that tax warrant ceases. During the period that the sheriff has the duty to collect a tax warrant, the sheriff shall collect from the person owing the tax, an amount equal to the amount of the judgment lien plus the accrued interest to the date of the payment. Subject to subsection (b), the sheriff shall make the collection by garnisheeing the person's wages and by levying on and selling any interest in property or rights in any chose in action that the person has in the county. The Indiana laws which provide relief for debtors by exempting certain property from levy by creditors do not apply to levy and sale proceedings for judgments arising from tax warrants.
(b) A sheriff shall sell property to satisfy a tax warrant in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer to sell and sale. A sheriff may engage an auctioneer to advertise a sale and to conduct a public auction, unless the person being levied files an objection with the clerk of the circuit or superior court having the tax warrant within five (5) days of the day that the sheriff informs the person of the person's right to object. The advertising conducted by the auctioneer is in addition to any other notice required by law, and shall include a detailed description of the property to be sold. When an auctioneer is engaged under this subsection and the auctioneer files a verified claim with the clerk of the circuit or superior court

with whom the tax warrant is filed, the sheriff may pay the reasonable fee and reasonable expenses of the auctioneer from the gross proceeds of the sale before other expenses and the judgment arising from the tax warrant are paid. As used in this section, "auctioneer" means an auctioneer licensed under IC 25-6.1.
(c) The sheriff shall deposit all amounts that the sheriff collects under this section, including partial payments, into a special trust account for judgments collected that arose from tax warrants. On or before the fifth day of each month the sheriff shall disburse the money in the tax warrant judgment lien trust account in the following order:
(1) The sheriff shall pay the department the part of the collections that represents taxes, interest, and penalties.
(2) The sheriff shall pay the county treasurer and the clerk of the circuit or superior court the part of the collections that represents their assessed costs.
(3) Except as provided in subdivision (4), the sheriff shall keep the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
(4) If the sheriff has entered a salary contract under IC 36-2-13-2.5, the sheriff shall deposit in the county general fund the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
The department shall establish the procedure for the disbursement of partial payments so that the intent of this section is carried out.
(d) After the period described in subsection (a) has passed, the sheriff shall return the tax warrant to the department. However, if at the end of this period the sheriff is in the process of collecting the judgment arising from a tax warrant in periodic payments of sufficient size that the judgment will be fully paid within one (1) year after the date the judgment was filed, the sheriff may keep the tax warrant and continue collections. When the tax warrant is returned, the department may exercise its collection powers alone, or it may allow the sheriff to continue collections in conjunction with the department. If the department and the sheriff engage in simultaneous collection efforts, the sheriff may retain for disbursement under subsection (c) only the part of the ten percent (10%) collection fee that is applicable to the part of the collections for which the sheriff is responsible. The department shall retain the rest of the collection fee.
(e) Notwithstanding any other provision of this chapter, the department may order a sheriff to return a tax warrant at any time, if the department feels that action is necessary to protect the interests of the state.
(f) This subsection applies only to the sheriff of a county having a consolidated city or a second class city. In such a county, the ten percent (10%) collection fee added under section 2(b) of this chapter shall be divided as follows:
(1) The sheriff may retain for disbursement under subsection (c) forty thousand dollars ($40,000), plus one-fifth (1/5) of any fees

exceeding that forty thousand dollar ($40,000) amount.
(2) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the sheriff's department's pension trust fund.
(3) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the county general fund.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1982, P.L.65, SEC.1; P.L.32-1983, SEC.3; P.L.46-1991, SEC.8; P.L.1-1993, SEC.44; P.L.83-1993, SEC.1; P.L.1-1994, SEC.32; P.L.129-2001, SEC.23.

IC 6-8.1-8-3 Version b
Judgments arising from tax warrants; collection
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 3. (a) The county sheriff of a county shall attempt to levy on and collect a judgment arising from a tax warrant in that county for a period of one hundred twenty (120) days from the date the judgment lien is entered, unless the sheriff is relieved of that duty at an earlier time by the department. The sheriff's authority to collect the warrant exists only while the sheriff holds the tax warrant, and if the sheriff surrenders the warrant to the department for any reason the sheriff's authority to collect that tax warrant ceases. During the period that the sheriff has the duty to collect a tax warrant, the sheriff shall collect from the person owing the tax, an amount equal to the amount of the judgment lien plus the accrued interest to the date of the payment. Subject to subsection (b), the sheriff shall make the collection by garnisheeing the person's wages and by levying on and selling any interest in property or rights in any chose in action that the person has in the county. The Indiana laws which provide relief for debtors by exempting certain property from levy by creditors do not apply to levy and sale proceedings for judgments arising from tax warrants.
(b) A sheriff shall sell property to satisfy a tax warrant in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer to sell and sale. A sheriff may engage an auctioneer to advertise a sale and to conduct a public auction, unless the person being levied files an objection with the clerk of the circuit or superior court having the tax warrant within five (5) days of the day that the sheriff informs the person of the person's right to object. The advertising conducted by the auctioneer is in addition to any other notice required by law, and shall include a detailed description of the property to be sold. When an auctioneer is engaged under this subsection and the auctioneer files a verified claim with the clerk of the circuit or superior court with whom the tax warrant is filed, the sheriff may pay the reasonable fee and reasonable expenses of the auctioneer from the gross proceeds of the sale before other expenses and the judgment arising from the tax warrant are paid. As used in this section,

"auctioneer" means an auctioneer licensed under IC 25-6.1.
(c) The sheriff shall deposit all amounts that the sheriff collects under this section, including partial payments, into a special trust account for judgments collected that arose from tax warrants. On or before the fifth day of each month the sheriff shall disburse the money in the tax warrant judgment lien trust account in the following order:
(1) The sheriff shall pay the department the part of the collections that represents taxes, interest, and penalties.
(2) The sheriff shall pay the county treasurer and the clerk of the circuit or superior court the part of the collections that represents their assessed costs.
(3) Except as provided in subdivision (4), the sheriff shall keep the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
(4) If the sheriff has entered a salary contract under IC 36-2-13-2.5, the sheriff shall deposit in the county general fund the part of the collections that represents the ten percent (10%) collection fee added under section 2(b) of this chapter.
The department shall establish the procedure for the disbursement of partial payments so that the intent of this section is carried out.
(d) After the period described in subsection (a) has passed, the sheriff shall return the tax warrant to the department. However, if the department determines that:
(1) at the end of this period the sheriff is in the process of collecting the judgment arising from a tax warrant in periodic payments of sufficient size that the judgment will be fully paid within one (1) year after the date the judgment was filed; and
(2) the sheriff's electronic data base regarding tax warrants is compatible with the department's data base;
the sheriff may keep the tax warrant and continue collections.
(e) Notwithstanding any other provision of this chapter, the department may order a sheriff to return a tax warrant at any time, if the department feels that action is necessary to protect the interests of the state.
(f) This subsection applies only to the sheriff of a county having a consolidated city or a second class city. In such a county, the ten percent (10%) collection fee added under section 2(b) of this chapter shall be divided as follows:
(1) The sheriff may retain for disbursement under subsection (c) forty thousand dollars ($40,000), plus one-fifth (1/5) of any fees exceeding that forty thousand dollar ($40,000) amount.
(2) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the sheriff's department's pension trust fund.
(3) Two-fifths (2/5) of any fees exceeding that forty thousand dollar ($40,000) amount shall be deposited in the county general fund.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1982, P.L.65, SEC.1; P.L.32-1983, SEC.3; P.L.46-1991, SEC.8;

P.L.1-1993, SEC.44; P.L.83-1993, SEC.1; P.L.1-1994, SEC.32; P.L.129-2001, SEC.23; P.L.111-2006, SEC.7.

IC 6-8.1-8-4
Judgment arising from tax warrant; collection by department; special counsel
Sec. 4. (a) When the department collects a judgment arising from a tax warrant, it may proceed in the same manner that any debt due the state is collected, except as provided in this chapter. The department may employ special counsel or contract with a collection agency for the collection of a delinquent tax plus interest, penalties, collection fees, sheriff's costs, clerk's costs, and reasonable fees established under subsection (b) if:
(1) an unsatisfied warrant has been issued by the department; or
(2) the department received a tax payment by check or other instrument drawn upon a financial institution, and the check or other instrument was not honored by that institution.
(b) The commissioner and the budget agency shall set the fee that the special counsel or collection agency will receive and payment of the fee shall be made after a claim for that fee has been approved by the department.
(c) The fees become due and owing by the taxpayer upon the filing of an amended warrant with the circuit court clerk adding the fee authorized by subsection (b) to the amount of the judgment lien under section 2 of this chapter.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.332-1989(ss), SEC.30; P.L.71-1993, SEC.23; P.L.129-2001, SEC.24.

IC 6-8.1-8-5
Restraining order
Sec. 5. At any time after a judgment arising from a tax warrant has been recorded, the department may obtain a court order restraining the person owing the tax from conducting business in Indiana. The restraining order is valid as long as the judgment remains in effect, but the department may have the order dissolved if it feels that by dissolving the order the judgment will be easier to collect.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.129-2001, SEC.25.

IC 6-8.1-8-6
Receivership; court order; appeal
Sec. 6. (a) If a person does not pay a tax payment within sixty (60) days of the date that the particular payment is due, the department may have a receiver appointed by the circuit or superior court of the county in which the taxpayer resides or is domiciled. Upon motion by the department for a receiver, the court shall appoint a receiver if the court finds that one of the listed taxes is due and has not been paid within sixty (60) days of its due date. A receiver appointed under this section may, in place of the taxpayer:         (1) bring and defend any action;
(2) take possession of all property;
(3) receive all funds;
(4) collect any debts owed to the taxpayer; and
(5) perform all other functions and duties prescribed for receivers under Indiana law or under special authority granted by the court.
(b) Within ten (10) days after the court order granting or refusing a receiver's appointment, either party may appeal the order to the tax court. However, if the taxpayer makes the appeal, he must furnish bond in an amount sufficient to cover the payment of any costs or damages resulting from the appeal and to cover the amount of the bond the receiver would be required to file. As long as the appeal is in process, the receiver's powers are suspended.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.291-1985, SEC.11.

IC 6-8.1-8-7
Remedies cumulative
Sec. 7. The remedies for tax collection provided to the department under this chapter are cumulative and the selection or use of one (1) of the remedies does not preclude the subsequent or corresponding use of one (1) or more of the other remedies.
As added by Acts 1980, P.L.61, SEC.1.

IC 6-8.1-8-8
Uncollected tax warrants; action by department
Sec. 8. After a tax warrant becomes a judgment under section 2 of this chapter or a tax warrant is returned uncollected to the department under section 3 of this chapter, the department may take any of the following actions without judicial proceedings:
(1) The department may levy upon the property of the taxpayer that is held by a financial institution by sending a claim to the financial institution. Upon receipt of a claim under this subdivision, the financial institution shall surrender to the department the taxpayer's property. If the taxpayer's property exceeds the amount owed to the state by the taxpayer, the financial institution shall surrender the taxpayer's property in an amount equal to the amount owed. After receiving the department's notice of levy, the financial institution is required to place a sixty (60) day hold on or restriction on the withdrawal of funds the taxpayer has on deposit or subsequently deposits, in an amount not to exceed the amount owed.
(2) The department may garnish the accrued earnings and wages of a taxpayer by sending a notice to the taxpayer's employer. Upon receipt of a notice under this subdivision, an employer shall garnish the accrued earnings and wages of the taxpayer in an amount equal to the full amount that is subject to garnishment under IC 24-4.5-5. The amount garnished shall be remitted to the department. The employer is entitled to a fee in

an amount equal to the fee allowed under IC 24-4.5-5-105(5). However, the fee shall be borne entirely by the taxpayer.
(3) The department may levy upon and sell property and may:
(A) take immediate possession of the property and store it in a secure place; or
(B) leave the property in the custody of the taxpayer;
until the day of the sale. The department shall provide notice of the sale in one (1) newspaper, as provided in IC 5-3-1-2. If the property is left in the custody of the taxpayer, the department may require the taxpayer to provide a joint and several delivery bond, in an amount and with a surety acceptable to the department. At any time before the sale, any owner or part owner of the property may redeem the property from the judgment by paying the department the amount of the judgment. The proceeds of the sale shall be applied first to the collection expenses and second to the payment of the delinquent taxes and penalties. Any balance remaining shall be paid to the taxpayer.
As added by P.L.23-1986, SEC.14. Amended by P.L.53-1987, SEC.2; P.L.3-1990, SEC.26; P.L.71-1993, SEC.24; P.L.129-2001, SEC.26.

IC 6-8.1-8-8.5
Enforceability of judgment arising from tax warrant
Sec. 8.5. (a) For purposes of this chapter, a judgment arising from a tax warrant is enforceable in the same manner as any judgment issued by a court of general jurisdiction.
(b) The department may initiate proceedings supplementary to execution in any court of general jurisdiction in a county in which a judgment arising from a tax warrant has been recorded.
(c) Proceedings supplementary to execution on a judgment arising from a tax warrant must be initiated and maintained under the applicable rules of the selected court and under the provisions of IC 34-55-8 that do not conflict with this chapter.
As added by P.L.129-2001, SEC.27.

IC 6-8.1-8-9
Levy release or tax warrant surrender; grounds
Sec. 9. (a) This section does not apply to a jeopardy tax warrant issued under IC 6-8.1-5-3.
(b) The department shall release a levy on property or request the sheriff to surrender a tax warrant to the department if:
(1) the expense of the sale process exceeds the liability for which the levy is made;
(2) the proceeds of the sale would not reduce the tax liability by the lesser of:
(A) ten percent (10%) of the liability; or
(B) one thousand dollars ($1,000); or
(3) the advocate, appointed under IC 6-8.1-11-3, orders:
(A) the release of the levy; or
(B) the return of the tax warrant by the sheriff;
upon submitting a written finding to the commissioner that the levy

threatens the health or welfare of the taxpayer or the taxpayer's spouse, family, or dependents.
As added by P.L.332-1989(ss), SEC.31.

IC 6-8.1-8-10
Bank charges incurred through erroneous levy; reimbursement
Sec. 10. (a) As used in this section, "bank charges" includes:
(1) a financial institution's customary charge for complying with an instruction in a levy; and
(2) reasonable charges for overdrafts that are a direct consequence of the erroneous levy;
that are paid by the taxpayer and not waived or reimbursed by the financial institution.
(b) A taxpayer may file a claim for reimbursement with the department for bank charges incurred by the taxpayer as a result of an erroneous levy under this chapter.
As added by P.L.332-1989(ss), SEC.32.

IC 6-8.1-8-11
Filing claim for reimbursement
Sec. 11. A claimant for reimbursement under section 10 of this chapter must file a claim:
(1) with the department;
(2) on a form prescribed by the department; and
(3) not later than ninety (90) days after the date of the levy.
As added by P.L.332-1989(ss), SEC.33.

IC 6-8.1-8-12
Claim approval
Sec. 12. (a) The department shall approve a claim filed under section 11 of this chapter if the department determines that:
(1) the erroneous levy was caused by an error by the department;
(2) before the levy was issued:
(A) the taxpayer responded to communications by the department; and
(B) the taxpayer provided the department with the information and documentation requested by the department.
(b) The department shall waive the requirement set forth in subsection (a)(2) if the department determines the taxpayer had reasonable cause for a failure to comply with the requirement.
As added by P.L.332-1989(ss), SEC.34.

IC 6-8.1-8-13
Response to claim; denial; notice
Sec. 13. The department shall respond to a claim filed under section 11 of this chapter no later than thirty (30) days after the claim was filed. If the department denies the claim, the department shall notify the taxpayer in writing of the reasons for the denial of the claim. As added by P.L.332-1989(ss), SEC.35.

IC 6-8.1-8-14
Determination of uncollectible liability; effect on lien
Effective 1-1-2007.



CHAPTER 9. REFUNDS

IC 6-8.1-9-1
Filing of claim; time limitation; considerations and hearing; decision; appeal
Sec. 1. (a) If a person has paid more tax than the person determines is legally due for a particular taxable period, the person may file a claim for a refund with the department. Except as provided in subsections (f) and (g), in order to obtain the refund, the person must file the claim with the department within three (3) years after the latter of the following:
(1) The due date of the return.
(2) The date of payment.
For purposes of this section, the due date for a return filed for the state gross retail or use tax, the gasoline tax, the special fuel tax, the motor carrier fuel tax, the oil inspection fee, or the petroleum severance tax is the end of the calendar year which contains the taxable period for which the return is filed. The claim must set forth the amount of the refund to which the person is entitled and the reasons that the person is entitled to the refund.
(b) When the department receives a claim for refund, the department shall consider the claim for refund and may hold a hearing on the claim for refund to obtain and consider additional evidence. After considering the claim and all evidence relevant to the claim, the department shall issue a decision on the claim, stating the part, if any, of the refund allowed and containing a statement of the reasons for any part of the refund that is denied. The department shall mail a copy of the decision to the person who filed the claim. If the department allows the full amount of the refund claim, a warrant for the payment of the claim is sufficient notice of the decision.
(c) If the person disagrees with any part of the department's decision, the person may appeal the decision, regardless of whether or not he protested the tax payment or whether or not the person has accepted a refund. The person must file the appeal with the tax court. The tax court does not have jurisdiction to hear a refund appeal suit, if:
(1) the appeal is filed more than three (3) years after the date the claim for refund was filed with the department;
(2) the appeal is filed more than ninety (90) days after the date the department mails the decision of denial to the person; or
(3) the appeal is filed both before the decision is issued and before the one hundred eighty-first day after the date the person files the claim for refund with the department.
(d) The tax court shall hear the appeal de novo and without a jury, and after the hearing may order or deny any part of the appealed refund. The court may assess the court costs in any manner that it feels is equitable. The court may enjoin the collection of any of the listed taxes under IC 33-26-6-2. The court may also allow a refund

of taxes, interest, and penalties that have been paid to and collected by the department.
(e) With respect to the motor vehicle excise tax, this section applies only to penalties and interest paid on assessments of the motor vehicle excise tax. Any other overpayment of the motor vehicle excise tax is subject to IC 6-6-5.
(f) If a taxpayer's federal income tax liability for a taxable year is modified by the Internal Revenue Service, and the modification would result in a reduction of the tax legally due, the due date by which the taxpayer must file a claim for refund with the department is the later of:
(1) the date determined under subsection (a); or
(2) the date that is six (6) months after the date on which the taxpayer is notified of the modification by the Internal Revenue Service.
(g) If an agreement to extend the assessment time period is entered into under IC 6-8.1-5-2(f), the period during which a person may file a claim for a refund under subsection (a) is extended to the same date to which the assessment time period is extended.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.291-1985, SEC.12; P.L.335-1989(ss), SEC.22; P.L.71-1993, SEC.25; P.L.119-1998, SEC.19; P.L.98-2004, SEC.74; P.L.2-2005, SEC.22.

IC 6-8.1-9-1.2
Filing fee refund
Sec. 1.2. Notwithstanding section 1(d) of this chapter, if a taxpayer prevails in a complaint that is placed on the small claims docket under IC 33-26-5, the tax court shall order the refund of the taxpayer's filing fee under IC 33-26-9-1 from the state general fund.
As added by P.L.100-1989, SEC.1. Amended by P.L.98-2004, SEC.75.

IC 6-8.1-9-2 Version a
Excess tax payments; procedure for credit or refund
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 2. (a) If the department finds that a person has paid more tax for a taxable year than is legally due, the department shall apply the amount of the excess against any amount of that same tax that is assessed and is currently due. The department may then apply any remaining excess against any of the listed taxes that have been assessed against the person and that are currently due. If any excess remains after the department has applied the overpayment against the person's tax liabilities, the department shall either refund the amount to the person or, at the person's request, credit the amount to the person's future tax liabilities.
(b) If a court determines that a person has paid more tax for a taxable year than is legally due, the department shall refund the excess amount to the person.
(c) An excess tax payment that is not refunded or credited against

a current or future tax liability within ninety (90) days after the date the refund claim is filed, the date the tax payment was due, or the date the tax was paid, whichever is latest, accrues interest from the date the tax payment was due or the date the tax was paid, whichever is later at the rate established under IC 6-8.1-10-1 until a date, determined by the department, that does not precede by more than thirty (30) days, the date on which the refund or credit is made.
(d) As used in subsection (c), "refund claim" includes an amended return that indicates an overpayment of tax.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.6-1987, SEC.13; P.L.92-1987, SEC.11; P.L.48-1994, SEC.2; P.L.28-1997, SEC.27.

IC 6-8.1-9-2 Version b
Excess tax payments; procedure for credit or refund
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 2. (a) If the department finds that a person has paid more tax for a taxable year than is legally due, the department shall apply the amount of the excess against any amount of that same tax that is assessed and is currently due. The department may then apply any remaining excess against any of the listed taxes that have been assessed against the person and that are currently due. If any excess remains after the department has applied the overpayment against the person's tax liabilities, the department shall either refund the amount to the person or, at the person's request, credit the amount to the person's future tax liabilities.
(b) If a court determines that a person has paid more tax for a taxable year than is legally due, the department shall refund the excess amount to the person.
(c) An excess tax payment that is not refunded or credited against a current or future tax liability within ninety (90) days after the date the refund claim is filed, the date the tax payment was due, or the date the tax was paid, whichever is latest, accrues interest from the date the refund claim is filed at the rate established under IC 6-8.1-10-1 until a date, determined by the department, that does not precede by more than thirty (30) days, the date on which the refund or credit is made.
(d) As used in subsection (c), "refund claim" includes an amended return that indicates an overpayment of tax.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.6-1987, SEC.13; P.L.92-1987, SEC.11; P.L.48-1994, SEC.2; P.L.28-1997, SEC.27; P.L.111-2006, SEC.10.

IC 6-8.1-9-3 Version a
Gasoline, fuel, and motor vehicle excise taxes; inapplicability
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 3. This chapter does not apply to refund claims made for gasoline taxes under IC 6-6-1.1, special fuel taxes under IC 6-6-2.5,

or motor carrier fuel taxes under IC 6-6-4.1-7, or the motor vehicle excise tax (excluding interest and penalties) under IC 6-6-5.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1981, P.L.93, SEC.10; Acts 1982, P.L.59, SEC.5; P.L.335-1989(ss), SEC.23; P.L.277-1993(ss), SEC.53.

IC 6-8.1-9-3 Version b
Gasoline, special fuel, and motor vehicle excise taxes; inapplicability
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 3. This chapter does not apply to refund claims made for gasoline taxes under IC 6-6-1.1, special fuel taxes under IC 6-6-2.5, or the motor vehicle excise tax (excluding interest and penalties) under IC 6-6-5.
As added by Acts 1980, P.L.61, SEC.1. Amended by Acts 1981, P.L.93, SEC.10; Acts 1982, P.L.59, SEC.5; P.L.335-1989(ss), SEC.23; P.L.277-1993(ss), SEC.53; P.L.111-2006, SEC.11.

IC 6-8.1-9-4
Designation of all or part of refund to be paid to nongame fund
Sec. 4. (a) Every individual (other than a nonresident) who files an individual income tax return and who is entitled to a refund from the Indiana department of revenue because of the overpayment of income tax for a taxable year may designate on his annual state income tax return that either a specific amount or all of the refund to which he is entitled shall be paid over to the nongame fund. In the event that the individual designates that a certain amount shall be paid over to the nongame fund and the refund to which he is entitled is less than the amount designated, such designation shall mean that all of the refund to which he is entitled shall be paid over to the nongame fund.
(b) Every husband and wife (other than nonresidents) who file a joint income tax return and who are entitled to a refund from the Indiana department of revenue because of the overpayment of income tax for a taxable year may designate on their annual state income tax return that either a specific amount or all of the refund to which they are entitled shall be paid over to the nongame fund. In the event that the husband and wife designate that a certain amount shall be paid over to the nongame fund and the refund to which they are entitled is less than the amount designated, such designation shall mean that all of the refund to which they are entitled shall be paid over to the nongame fund.
(c) The instructions for the preparation of individual income tax returns shall contain a description of the purposes of the nongame and endangered species program which is written in cooperation with the department of natural resources.
As added by Acts 1982, P.L.66, SEC.1.

IC 6-8.1-9-5 Reserved
IC 6-8.1-9-6 Reserved

IC 6-8.1-9-7
Class actions; requisites; time limits
Sec. 7. A class action for the refund of a tax subject to this chapter may not be maintained in any court, including the Indiana tax court, on behalf of any person who has not complied with the requirements of section 1(a) of this chapter before the certification of the class. A refund of taxes to a member of a class in a class action is subject to the time limits set forth in section 1(a) of this chapter based on the time the class member filed the required claim for refund with the department.
As added by P.L.91-1989, SEC.2.

IC 6-8.1-9-8 Reserved

IC 6-8.1-9-9 Reserved

IC 6-8.1-9-10 Reserved

IC 6-8.1-9-11 Reserved

IC 6-8.1-9-12 Reserved

IC 6-8.1-9-13 Reserved

IC 6-8.1-9-14
Department centralized debt collection program for state agencies; fee for service; procedures; commissioner report
Sec. 14. (a) The department shall establish, administer, and make available a centralized debt collection program for use by state agencies to collect delinquent accounts, charges, fees, loans, taxes, or other indebtedness owed to or being collected by state agencies. The department's collection facilities shall be available for use by other state agencies only when resources are available to the department.
(b) The commissioner shall prescribe the appropriate form and manner in which collection information is to be submitted to the department.
(c) The debt must be delinquent and not subject to litigation, claim, appeal, or review under the appropriate remedies of a state agency.
(d) The department has the authority to collect for the state or claimant agency (as defined in IC 6-8.1-9.5-1) delinquent accounts, charges, fees, loans, taxes, or other indebtedness due the state or claimant agency that has a formal agreement with the department for central debt collection.
(e) The formal agreement must provide that the information provided to the department be sufficient to establish the obligation in court and to render the agreement as a legal judgment on behalf of

the state. After transferring a file for collection to the department for collection, the claimant agency shall terminate all collection procedures and be available to provide assistance to the department. Upon receipt of a file for collection, the department shall comply with all applicable state and federal laws governing collection of the debt.
(f) The department may use a claimant agency's statutory authority to collect the claimant agency's delinquent accounts, charges, fees, loans, taxes, or other indebtedness owed to the claimant agency.
(g) The department's right to credit against taxes due may not be impaired by any right granted the department or other state agency under this section.
(h) The department of state revenue may charge the claimant agency a fee not to exceed fifteen percent (15%) of any funds the department collects for a claimant agency. Notwithstanding any law concerning delinquent accounts, charges, fees, loans, taxes, or other indebtedness, the fifteen percent (15%) fee shall be added to the amount due to the state or claimant agency when the collection is made.
(i) Fees collected under subsection (h) shall be retained by the department after the debt is collected for the claimant agency and are appropriated to the department for use by the department in administering this section.
(j) The department shall transfer any funds collected from a debtor to the claimant agency within thirty (30) days after the end of the month in which the funds were collected.
(k) When a claimant agency requests collection by the department, the claimant agency shall provide the department with:
(1) the full name;
(2) the Social Security number or federal identification number, or both;
(3) the last known mailing address; and
(4) additional information that the department may request;
concerning the debtor.
(l) The department shall establish a minimum amount that the department will attempt to collect for the claimant agency.
(m) The commissioner shall report, not later than March 1 for the previous calendar year, to the governor, the budget director, and the legislative council concerning the implementation of the centralized debt collection program, the number of debts, the dollar amounts of debts collected, and an estimate of the future costs and benefits that may be associated with the collection program. A report to the legislative council under this subsection must be in an electronic format under IC 5-14-6.
As added by P.L.178-2002, SEC.73. Amended by P.L.28-2004, SEC.67.



CHAPTER 9.5. SET OFF OF REFUNDS

IC 6-8.1-9.5-1
Definitions
Sec. 1. For purposes of this chapter:
"Claimant agency" means any state department, institution, commission, committee, board, division, bureau, authority, officer, official, or clerk of a circuit court.
"Debtor" means any person or legal entity that is delinquent in paying a debt to a claimant agency that has not been adjudicated, satisfied by court order, set aside by court order, or discharged in bankruptcy.
"Debt" means any liquidated amount owed and due to a Title IV-D agency of another state, or to any claimant agency which has accrued through contract, subrogation, assignment for purposes of collection, tort, operation of law, or any other legal theory, regardless of whether there is an outstanding judgment for that sum.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.53-1985, SEC.3; P.L.277-2003, SEC.1.

IC 6-8.1-9.5-2
Debt owed to claimant agency; agency's entitlement to debtor's refund
Sec. 2. If a debtor owes a claimant agency a certified delinquent debt that agency is entitled to have the department set off the tax refund against the delinquent debt.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-3
Application by agency
Sec. 3. (a) To obtain a set off by the department, a claimant agency must file an application for the set off with the department before November 30 of the year preceding the calendar year in which a tax refund is payable by the department. The department shall prescribe the form of and the contents of the application.
(b) An application filed pursuant to this section is effective only for the purpose of set off of tax refunds that are payable in the calendar year that succeeds the calendar year in which an application is filed.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-4
Determination of entitlement to refund; notification of claimant agency
Sec. 4. After the department receives an application for a set off pursuant to section 3 of this chapter, the department shall determine whether the debtor is entitled to a tax refund. If the department determines the debtor is entitled to a tax refund, it shall notify the claimant agency of this fact. As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-5
Notice by claimant agency of intent to have refund set off
Sec. 5. After a claimant agency receives notice that a debtor is entitled to a tax refund from the department, the claimant agency must within fifteen (15) days of the receipt of the notice of a tax refund send written notice to the debtor and the department of its intent to have the tax refund set off. This notice must clearly set forth the basis for the claim to the debt and set off.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-6
Contest of agency's claim; notice
Sec. 6. A debtor who receives written notice pursuant to section 5 of this chapter is entitled to contest the claimant agency's right to the debt and set off at a hearing only if the debtor within thirty (30) days of his receipt of notice mails to the claimant agency written notice that he intends to contest the claimant agency's right to the debt.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-7
Hearing on contested claim
Sec. 7. If a claimant agency receives written notice that a debtor intends to contest its claim to a debt and set off, the claimant agency shall hold a hearing under IC 4-21.5-3.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.7-1987, SEC.7.

IC 6-8.1-9.5-8
Certification of debt; payment to agency
Sec. 8. After a final determination of the validity of a debt due a claimant agency pursuant to sections 6 and 7 of this chapter, the claimant agency shall certify to the department the amount owed by the debtor to the claimant agency that is subject to set off. Upon receipt of certification of a debt the department shall set off the appropriate amount and pay it to the appropriate claimant agency.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-9
Notice to debtor of action taken; accounting
Sec. 9. If the department sets off a debtor's tax refund pursuant to this chapter, it shall serve the debtor written notice of the action and an accounting of the action taken on any refund.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-10
Collection fee
Sec. 10. The department of revenue may charge the claimant

agency a fee of fifteen percent (15%) of any funds it sets off under this chapter as a collection fee for its services. The department must bill the claimant agency in order to collect this fee.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.53-1985, SEC.4.

IC 6-8.1-9.5-11
Combined returns
Sec. 11. If set off is sought pursuant to the provisions of this chapter against the combined refund of taxpayers who have previously filed a combined return, the entire refund is subject to set off unless there is a timely defense raised by a co-refundee who is not a debtor as defined in this chapter. If a timely defense is raised that the refund is based on a combined application of a debtor and a nondebtor, then set off shall only be effected against the debtor's share of the refund.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-12
Multiple claims; priority
Sec. 12. Priority in multiple claims to refunds allowed to be set off under this chapter shall be in the order in time which a claimant agency has filed a written notice with the department of its intention to effect collection through set off under this chapter.
As added by Acts 1981, P.L.97, SEC.1.

IC 6-8.1-9.5-13
Disclosure of information and records; taxpayers; child support obligations
Sec. 13. (a) Notwithstanding IC 6-8.1-7 or any other provision of law prohibiting disclosure of a taxpayer's records or information, all information exchanged among the department, the claimant agency, and the debtor necessary to accomplish the purpose of this chapter is lawful.
(b) Whenever the child support bureau of the department of child services seeks to enforce a child support obligation through a setoff against a debtor's tax refund, the department shall make the following information available to that agency and to any other state's Title IV-D agency that is enforcing the child support order against the debtor:
(1) The debtor's Social Security account number (or numbers, if the debtor has more than one (1) number).
(2) The debtor's home address.
As added by Acts 1981, P.L.97, SEC.1. Amended by P.L.53-1985, SEC.5; P.L.2-1992, SEC.73; P.L.145-2006, SEC.20.



CHAPTER 10. PENALTIES AND INTEREST

IC 6-8.1-10-1
Liability for interest
Sec. 1. (a) If a person fails to file a return for any of the listed taxes, fails to pay the full amount of tax shown on the person's return by the due date for the return or the payment, or incurs a deficiency upon a determination by the department, the person is subject to interest on the nonpayment.
(b) The interest for a failure described in subsection (a) is the adjusted rate established by the commissioner under subsection (c), from the due date for payment. The interest applies to:
(1) the full amount of the unpaid tax due if the person failed to file the return;
(2) the amount of the tax that is not paid, if the person filed the return but failed to pay the full amount of tax shown on the return; or
(3) the amount of the deficiency.
(c) The commissioner shall establish an adjusted rate of interest for a failure described in subsection (a) and for an excess tax payment on or before November 1 of each year. For purposes of subsection (b), the adjusted rate of interest shall be the percentage rounded to the nearest whole number that equals two (2) percentage points above the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report. For purposes of IC 6-8.1-9-2(c), the adjusted rate of interest for an excess tax payment is the percentage rounded to the nearest whole number that equals the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report. The adjusted rates of interest established under this subsection shall take effect on January 1 of the immediately succeeding year.
(d) For purposes of this section, the filing of a substantially blank or unsigned return does not constitute a return.
(e) Except as provided by IC 6-8.1-3-17(c) and IC 6-8.1-5-2, the department may not waive the interest imposed under this section.
(f) Subsections (a) through (c) do not apply to a motor carrier fuel tax return.
As added by Acts 1980, P.L.61, SEC.1. Amended by P.L.60-1990, SEC.13; P.L.48-1994, SEC.3; P.L.2-1995, SEC.36; P.L.2-2005, SEC.23; P.L.236-2005, SEC.2; P.L.1-2006, SEC.147.



CHAPTER 11. TRANSITION

IC 6-8.1-11-1 Repealed
(Repealed by P.L.332-1989(ss)



CHAPTER 12. TAXPAYER EDUCATION AND INFORMATION PROGRAM

IC 6-8.1-12-1
Development and implementation of program
Sec. 1. The department shall develop and implement a taxpayer education and information program.
As added by P.L.332-1989(ss), SEC.38.



CHAPTER 13. RESERVED



CHAPTER 14. ANNUAL PUBLIC HEARING AND DEPARTMENT REPORT

IC 6-8.1-14-1
Annual public hearing
Sec. 1. The department shall conduct a public hearing no later than July 1 of each year. The commissioner and the department employee responsible for the administration of each division established under IC 6-8.1-4 shall preside over the hearing.
As added by P.L.332-1989(ss), SEC.39.

IC 6-8.1-14-2
Taxpayer input
Sec. 2. The department shall accept proposals from taxpayers at the hearing for changes in statutes and rules to better implement the findings set forth in IC 6-8.1-11-1.
As added by P.L.332-1989(ss), SEC.39.

IC 6-8.1-14-3
Annual report
Sec. 3. The department shall submit a report to the governor and legislative council no later than October 1 of each year. A report submitted under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.332-1989(ss), SEC.39. Amended by P.L.28-2004, SEC.68.

IC 6-8.1-14-4
Contents of report
Sec. 4. The report prepared under section 3 of this chapter must include the following:
(1) Areas of recurring taxpayer noncompliance.
(2) A statistical study under IC 6-8.1-7-2 from the department audit process, including the following:
(A) The statute or rule violated by the taxpayers.
(B) The amount of tax involved.
(C) The industry or business of the taxpayers.
(D) The number of years in the audit period.
(E) The use of professional tax preparation assistance by the taxpayers.
(F) The filing of appropriate tax returns by the taxpayers.
(3) Recommendations for improving taxpayer compliance and department administration by the following:
(A) The adoption of new or amended statutes and rules.
(B) Improvements in the training of department employees.
(C) Improvements in taxpayer communication and education.
(D) Increases in the enforcement capability of the department.
(4) The certification required under IC 6-8.1-3-2.6. As added by P.L.332-1989(ss), SEC.39.



CHAPTER 15. TAXING SITUS OF MOBILE TELECOMMUNICATIONS SERVICE

IC 6-8.1-15-1
"Charges for mobile telecommunications service" defined
Sec. 1. As used in this chapter, "charges for mobile telecommunications service" means any charge for or associated with the provision of commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999, or any charge for or associated with a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer's home service provider regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-2
"Customer" defined
Sec. 2. (a) As used in this chapter, except as provided in subsection (b), "customer" means:
(1) the person or entity that contracts with the home service provider for mobile telecommunications service; or
(2) if the end user of mobile telecommunications service is not the contracting party, the end user of the mobile telecommunications service, but this subdivision applies only for the purpose of determining the place of primary use.
(b) The term "customer" does not include:
(1) a reseller of mobile telecommunications service; or
(2) a serving carrier under an arrangement to serve the customer outside the home service provider's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-3
"Designated data base provider" defined
Sec. 3. As used in this chapter, "designated data base provider" means a corporation, an association, or other entity representing the state and political subdivisions of the state that is responsible for providing an electronic data base under section 15 of this chapter and approved by the department.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-4
"Enhanced ZIP code" defined
Sec. 4. As used in this chapter, "enhanced ZIP code" means a United States postal ZIP code of nine (9) or more digits.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-5
"Home service provider" defined
Sec. 5. As used in this chapter, "home service provider" means the

facilities based carrier or reseller with which the customer contracts for the provision of mobile telecommunications service.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-6
"Licensed service area" defined
Sec. 6. As used in this chapter, "licensed service area" means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-7
"Mobile telecommunications service" defined
Sec. 7. As used in this chapter, "mobile telecommunications service" means commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations as in effect on June 1, 1999.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-8
"Place of primary use" defined
Sec. 8. As used in this chapter, "place of primary use" means the street address representative of where the customer's use of the mobile telecommunications service primarily occurs, which must be:
(1) the residential street address or the primary business street address of the customer; and
(2) within the licensed service area of the home service provider.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-9
"Prepaid telephone calling service" defined
Sec. 9. As used in this chapter, "prepaid telephone calling service" means the right to purchase exclusively telecommunications service that must be paid for in advance that enables the origination of calls using an access number or authorization code, or both, whether manually or electronically dialed, if the remaining amount of units of service that has been prepaid is known by the provider of the prepaid service on a continuous basis.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-10
"Reseller" defined
Sec. 10. As used in this chapter, "reseller" means a provider who purchases telecommunications service from another telecommunications service provider and then resells, uses as a component part of, or integrates the purchased service into a mobile telecommunications service. The term does not include a serving carrier with which a home service provider arranges for the service

to its customers outside the home service provider's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-11
"Serving carrier" defined
Sec. 11. As used in this chapter, "serving carrier" means a facilities based carrier providing mobile telecommunications service to a customer outside a home service provider's or reseller's licensed service area.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-12
Legislative findings of fact
Sec. 12. The general assembly finds that:
(1) the United States Congress has enacted the Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.) for the purpose of establishing uniform nationwide sourcing rules for state and local taxation of mobile telecommunications service;
(2) the federal Mobile Telecommunications Sourcing Act provides that taxes on mobile telecommunications service shall be paid to the jurisdiction where the customer's primary use of the service occurs, irrespective of where the mobile telecommunications service originates, terminates, or passes through; and
(3) it is desirable to implement the federal Mobile Telecommunications Sourcing Act in Indiana.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-13
Application of chapter
Sec. 13. (a) Except as provided by section 20 of this chapter, this chapter applies to:
(1) the gross retail tax imposed on mobile telecommunications service under IC 6-2.5-4-6;
(2) the monthly emergency wireless enhanced 911 fee imposed on mobile telecommunications service under IC 36-8-16.5; and
(3) any other tax, charge, or fee levied by the state or a taxing jurisdiction within Indiana as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunications service, regardless of whether the tax, charge, or fee is imposed on the vendor or customer of the service and regardless of the terminology used to describe the tax, charge, or fee;
on bills for mobile telecommunications service issued to customers after July 31, 2002.
(b) This chapter does not apply to:
(1) any tax, charge, or fee levied upon or measured by the net income, capital stock, net worth, or property value of the provider of mobile telecommunications service;         (2) any tax, charge, or fee that is applied to an equitably apportioned amount that is not determined on a transactional basis;
(3) any tax, charge, or fee that:
(A) represents compensation for a mobile telecommunications service provider's use of public rights-of-way or other public property; and
(B) is not levied by the taxing jurisdiction as a fixed charge for each customer or measured by gross amounts charged to customers for mobile telecommunication service;
(4) any generally applicable business and occupation tax that is imposed by the state, is applied to gross receipts or gross proceeds, is the legal liability of the home service provider, and that statutorily allows the home service provider to elect to use the sourcing method required in this section; or
(5) the determination of the taxing situs of:
(A) prepaid telephone calling service; or
(B) air-ground radiotelephone service as defined in Section 22.99 of Title 47 of the Code of Federal Regulations as in effect June 1, 1999.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-14
Sourcing of telecommunications service
Sec. 14. (a) Notwithstanding any other law, mobile telecommunications service provided in a taxing jurisdiction to a customer, the charges for which are billed by or for the customer's home service provider, are considered to be provided by the customer's home service provider.
(b) All charges for mobile telecommunications service that are considered to be provided by the customer's home service provider under this chapter are authorized to be subjected to tax, charge, or fee by the taxing jurisdictions whose territorial limits encompass the customer's place of primary use, regardless of where the mobile telecommunication service originates, terminates, or passes through.
(c) This chapter does not:
(1) authorize a taxing jurisdiction to impose a tax, charge, or fee that the jurisdiction is not otherwise authorized to impose; or
(2) modify, impair, supersede, or authorize the modification, impairment, or supersession of the law of any taxing jurisdiction pertaining to taxation except as expressly provided by this chapter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-15
Electronic data base
Sec. 15. (a) The department may provide an electronic data base to a home service provider or, if the department does not provide an electronic data base to home service providers, the designated data base provider may provide an electronic data base to a home service

provider. The department or the designated data base provider shall provide the data base in a format that complies with the requirements of the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
(b) The department or designated data base provider shall provide notice of the availability of the then current electronic data base and any subsequent revisions of the data base by publication in the manner normally employed for the publication of informational tax, charge, or fee notices to taxpayers in Indiana.
(c) A home service provider using the data contained in an electronic data base described in this section shall be held harmless from any tax, charge, or fee liability that otherwise would be due solely as a result of any error or omission in the data base. The home service provider shall reflect changes made to the data base during a calendar quarter not later than thirty (30) days after the end of the calendar quarter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-16
Use of enhanced ZIP codes
Sec. 16. (a) If an electronic data base is not provided under section 15 of this chapter, a home service provider shall be held harmless from any tax, charge, or fee liability in Indiana that otherwise would be due solely as a result of an assignment of a street address to an incorrect taxing jurisdiction if, subject to section 18 of this chapter, the home service provider employs an enhanced ZIP code to assign each street address to a specific taxing jurisdiction for each level of taxing jurisdiction and exercises due diligence at each level of taxing jurisdiction to ensure that each street address is assigned to the correct taxing jurisdiction. If an enhanced ZIP code overlaps boundaries of taxing jurisdictions of the same level, the home service provider must designate one (1) specific jurisdiction within the enhanced ZIP code for use in taxing the activity for that enhanced ZIP code for each level of taxing jurisdiction. Any enhanced ZIP code assignment changed in accordance with section 18 of this chapter is considered to be in compliance with this section.
(b) For purposes of this section, there is a rebuttable presumption that a home service provider has exercised due diligence if the home service provider demonstrates that it has:
(1) expended reasonable resources to implement and maintain an appropriately detailed electronic data base of street address assignments to taxing jurisdictions;
(2) implemented and maintained reasonable internal controls to promptly correct misassignments of street addresses to taxing jurisdictions; and
(3) used all reasonably obtainable and usable data pertaining to municipal annexation, incorporations, reorganizations, and any other changes in jurisdictional boundaries that materially affect the accuracy of the data base.
(c) This section applies to a home service provider that is in

compliance with the requirements of this section until the later of:
(1) eighteen (18) months after the nationwide standard numeric code described in the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.) has been approved by the Federation of Tax Administrators and the Multistate Tax Commission; or
(2) six (6) months after the department or a designated data base provider provides a data base as described in section 15 of this chapter.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-17
Reliance on address supplied by customer
Sec. 17. (a) A home service provider is responsible for obtaining and maintaining the customer's place of primary use. Subject to section 18 of this chapter, a home service provider may rely on the applicable residential or business street address supplied by the home service provider's customer and is not liable for any additional taxes, charges, or fees based on a different determination of the place of primary use for taxes, charges, or fees that are customarily passed on to the customer as a separate itemized charge if the reliance on information provided by its customer is in good faith.
(b) Except as provided in section 18 of this chapter, a home service provider may treat the address used by the home service provider for tax purposes for any customer under a service contract or agreement in effect on or before July 28, 2002, as that customer's place of primary use for the remaining term of the service contract or agreement, excluding any extension or renewal of the service contract or agreement, for purposes of determining the taxing jurisdictions to which taxes, charges, or fees on charges for mobile telecommunications service are remitted.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-18
Correction of erroneous data by department
Sec. 18. (a) The department may determine that the address used for purposes of determining the taxing jurisdictions to which taxes, charges, or fees for mobile telecommunications service are remitted does not meet the definition of "place of primary use" in this chapter and give binding notice to the home service provider to change the place of primary use on a prospective basis from the date of notice of determination. Before the department gives a notice of determination, the customer must be given an opportunity to demonstrate in accordance with department rules and administrative procedures that the address is the customer's place of primary use.
(b) The department may determine that the assignment of a taxing jurisdiction by a home service provider under section 16 of this chapter does not reflect the correct taxing jurisdiction and give binding notice to the home service provider to change the assignment on a prospective basis from the date of notice of determination. The

home service provider must be given an opportunity to demonstrate in accordance with department rules and administrative procedures that the assignment reflects the correct taxing jurisdiction.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-19
Identification of nontaxable services
Sec. 19. If charges for nontaxable mobile telecommunications service are aggregated with and not separately stated from charges that are subject to taxation, the charges for nontaxable mobile telecommunications service are subject to taxation unless the home service provider can reasonably identify charges not subject to the tax, charge, or fee from its books and records that are kept in the regular course of business.
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-20
Application of chapter if federal law invalidated
Sec. 20. Notwithstanding any other provision of this chapter, this chapter does not apply to any tax, charge, or fee levied by the state or a taxing jurisdiction within Indiana beginning on the date of entry of a final judgment on the merits by a court that:
(1) is based on federal law;
(2) is no longer subject to appeal; and
(3) substantially limits or impairs the essential elements of the federal Mobile Telecommunications Sourcing Act (4 U.S.C. 116 et seq.).
As added by P.L.104-2002, SEC.2.

IC 6-8.1-15-21
Customer remedies
Sec. 21. (a) If a customer believes that an amount of tax, charge, or fee or an assignment of place of primary use or taxing jurisdiction included on a bill under this chapter is erroneous, the customer shall notify the home service provider in writing. The customer shall include in the written notification the street address for the customer's place of primary use, the account name and number for which the customer seeks a correction, a description of the error asserted by the customer, and any other information that the home service provider reasonably requires to process the request.
(b) Within sixty (60) days after receiving a notice under this section, the home service provider shall review its records to determine the customer's taxing jurisdiction. If the review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is in error, the home service provider shall correct the error and refund or credit the amount of tax, charge, or fee erroneously collected from the customer for a period of up to two (2) years. If the review shows that the amount of tax, charge, or fee or assignment of place of primary use or taxing jurisdiction is correct, the home service provider shall provide a written explanation

to the customer.
(c) The procedures set forth in this section are the first course of remedy available to a customer seeking correction of assignment of place of primary use or taxing jurisdiction, or a refund of or other compensation for taxes, charges, or fees erroneously collected by the home service provider. No cause of action based upon a dispute arising from the collection of any such taxes, charges, or fees shall accrue until a customer has exhausted the remedies set forth in this section.
As added by P.L.104-2002, SEC.2.






ARTICLE 9. INNKEEPER'S TAXES; OTHER LOCAL TAXES

CHAPTER 1. ST. JOSEPH COUNTY INNKEEPER'S TAX

IC 6-9-1-1
"Board of managers" defined
Sec. 1. As used in this chapter, "board of managers" means the special funds board of managers created under section 2 of this chapter.
(Formerly: Acts 1972, P.L.58, SEC.1.) As amended by P.L.74-1988, SEC.1.



CHAPTER 2. LAKE COUNTY INNKEEPER'S TAX

IC 6-9-2-1
Tax on lodgings; rate; returns; disposition of revenue
Sec. 1. (a) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) that establishes a medical center development agency pursuant to IC 20-12-30.3 may levy each year a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations, in any hotel, motel, inn, tourist camp, tourist cabin or any other place in which rooms, lodgings, or accommodations are regularly furnished for a consideration.
(b) Such tax shall be at a rate of five percent (5%) on the gross retail income derived therefrom and shall be in addition to the state gross retail tax imposed on such persons by law.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected.
(d) All of the provisions of the state gross retail tax (IC 6-2.5) relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" shall have the same meaning in this section as they have in the state gross retail tax (IC 6-2.5). If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(e) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid by the end of the next succeeding month by the treasurer of state to the county treasurer upon warrants issued by the auditor of state. The county treasurer shall deposit the revenue received under this chapter as provided in section 2 of this chapter.
(Formerly: Acts 1972, P.L.58, SEC.2; Acts 1975, P.L.69, SEC.1.) As amended by Acts 1981, P.L.11, SEC.39; Acts 1982, P.L.67, SEC.1; P.L.96-1983, SEC.1; P.L.108-1987, SEC.1; P.L.12-1992, SEC.33; P.L.67-1997, SEC.2.



CHAPTER 2.5. VANDERBURGH COUNTY INNKEEPER'S TAX

IC 6-9-2.5-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.12-1992, SEC.34; P.L.170-2002, SEC.31.

IC 6-9-2.5-2
Convention and visitor commission; creation
Sec. 2. (a) There is created a seven (7) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in said county.
(b) The county council, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county. The county commissioners, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county. The mayor of a municipality in the county that has the largest population, as determined in the federal decennial census, shall appoint three (3) members of the commission. At least one (1) of the members appointed by the mayor must be engaged in the hotel or motel business in the county. Beginning with the next appointment available to the mayor after a riverboat (as defined in IC 4-33-2-17) initially begins operation from the county, at least one (1) of the members appointed by the mayor must represent the interests of riverboats in the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms. Members appointed by the county commissioners serve one (1) year terms. Members appointed by the mayor of the largest municipality in the county serve two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when such necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.97-1983, SEC.7; P.L.49-1994, SEC.4.

IC 6-9-2.5-3 Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations described in section 7 of this chapter;
(6) transfer money received under this chapter for the purposes specified in sections 7 and 7.5 of this chapter; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the commission shall constitute a quorum for the transaction of business and the concurrence of a majority of those present shall be necessary to authorize any action.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.5.

IC 6-9-2.5-4
Expenses of commission; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission shall annually prepare a budget. The budget for expenditures under section 7 of this chapter must take into consideration the recommendations made by a nonprofit corporation qualifying under section 7 of this chapter. The commission shall submit the budget to the county council for its review and approval. No expenditure shall be made unless:
(1) it is pursuant to an appropriation made by the county council in the manner provided by law; and
(2) if the expenditure is payable from the tourism capital improvement fund, the specific project for which the expenditure will be made has been:
(A) recommended to the county council by the commission; and
(B) approved by the county council.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.6.

IC 6-9-2.5-5
Report by not-for-profit corporations receiving funds required
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1976, P.L.22, SEC.1.
IC 6-9-2.5-6
Tax on lodgings authorized; rate; collection
Sec. 6. (a) The county council may levy tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin located in a county described in section 1 of this chapter. Such tax shall not exceed the rate of six percent (6%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on such persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1976, P.L.22, SEC.1. Amended by Acts 1979, P.L.82, SEC.2; P.L.97-1983, SEC.8; P.L.108-1987, SEC.3; P.L.49-1994, SEC.7; P.L.67-1997, SEC.3; P.L.178-2002, SEC.74.

IC 6-9-2.5-7
Convention and visitor promotion fund
Sec. 7. (a) The county treasurer shall establish a convention and visitor promotion fund.
(b) The county treasurer shall deposit in the convention and visitor promotion fund the amount of money received under section

6 of this chapter that is generated by a two and one-half percent (2.5%) rate.
(c) Money in this fund shall be expended only as provided in this chapter.
(d) The commission may transfer money in the convention and visitor promotion fund to any Indiana nonprofit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events. The commission may transfer money under this section only after approving the transfer. Transfers shall be made quarterly or less frequently under this section.
As added by Acts 1976, P.L.22, SEC.1. Amended by P.L.49-1994, SEC.8; P.L.208-1999, SEC.1; P.L.178-2002, SEC.75; P.L.168-2005, SEC.8.

IC 6-9-2.5-7.5
Tourism capital improvement fund
Sec. 7.5. (a) The county treasurer shall establish a tourism capital improvement fund.
(b) The county treasurer shall deposit money in the tourism capital improvement fund as follows:
(1) Before January 1, 2000, if the rate set under section 6 of this chapter is greater than two percent (2%), the county treasurer shall deposit in the tourism capital improvement fund an amount equal to the money received under section 6 of this chapter minus the amount generated by a two percent (2%) rate.
(2) After December 31, 1999, and before January 1, 2003, the county treasurer shall deposit in the tourism capital improvement fund the amount of money received under section 6 of this chapter that is generated by a one percent (1%) rate.
(3) After December 31, 2002, and before January 1, 2010, the county treasurer shall deposit in the tourism capital improvement fund the amount of money received under section 6 of this chapter that is generated by a one and one-half percent (1.5%) rate.
(4) After December 31, 2009, the county treasurer shall deposit in the tourism capital improvement fund the amount of money received under section 6 of this chapter that is generated by a two and one-half percent (2.5%) rate.
(c) The commission may transfer money in the tourism capital improvement fund to:
(1) the county government, a city government, or a separate body corporate and politic in a county described in section 1 of this chapter; or
(2) any Indiana nonprofit corporation;
for the purpose of making capital improvements in the county that promote conventions, tourism, or recreation. The commission may transfer money under this section only after approving the transfer. Transfers shall be made quarterly or less frequently under this section. As added by P.L.49-1994, SEC.9. Amended by P.L.208-1999, SEC.2; P.L.178-2002, SEC.76; P.L.168-2005, SEC.9.

IC 6-9-2.5-7.7
Convention center operating fund
Sec. 7.7. (a) The county treasurer shall establish a convention center operating fund.
(b) Before January 1, 2010, the county treasurer shall deposit in the convention center operating fund the amount of money received under section 6 of this chapter that is generated by a two percent (2%) rate. Money in the fund must be expended for the operating expenses of a convention center.
(c) After December 31, 2009, the county treasurer shall deposit in the convention center operating fund the amount of money received under section 6 of this chapter that is generated by a one percent (1%) rate. Money in the fund must be expended for the operating expenses of a convention center with the unused balance transferred on January 1 of each year to the tourism capital improvement fund.
As added by P.L.208-1999, SEC.3. Amended by P.L.168-2005, SEC.10.

IC 6-9-2.5-8
Unauthorized transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of funds to any person not qualified under this chapter for such a transfer; or
(2) approves a transfer for a purpose not permitted under this chapter;
commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter and knowingly uses those funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1976, P.L.22, SEC.1. Amended by Acts 1978, P.L.2, SEC.653.

IC 6-9-2.5-9
Buildings for public use
Sec. 9. (a) This section applies to any building:
(1) constructed or remodeled with money from:
(A) the tourism capital improvement fund; or
(B) the convention and visitor promotion fund; and
(2) used by the county convention and visitor commission.
(b) A structure must be open for use by the members of the public for public or private events, including catered events, under uniform and nondiscriminatory policies established by the commission.
As added by P.L.208-1999, SEC.4.



CHAPTER 3. FLOYD/CLARK COUNTY INNKEEPER'S TAX

IC 6-9-3-1
Special funds board of managers; creation; members; appointment; terms
Sec. 1. (a) This chapter applies to each of two (2) adjacent counties when:
(1) one (1) of the counties has a population of more than seventy thousand (70,000) but less than seventy-one thousand (71,000); and
(2) the other county has a population of more than ninety thousand (90,000) but less than one hundred thousand (100,000).
(b) In these counties, there is created a special funds board of managers. As used in this chapter, the term "board of managers" means a special funds board of managers.
(c) The board of managers is composed of thirteen (13) members as follows:
(1) Four (4) members appointed by the executive of the second class city having the largest population, including at least one (1) member who is engaged in the lodging business.
(2) Three (3) members appointed by the executive of the third class city having the largest population, including at least one (1) member who is engaged in the lodging business or the restaurant business.
(3) Two (2) members appointed by the legislative body of the town having the largest population.
(4) One (1) member appointed by the executive of the county with the smaller population.
(5) Three (3) members appointed by the executive of the county with the larger population, including at least one (1) member who is engaged in the lodging business.
(d) The terms of office for the members of the board of managers are for two (2) years and end as follows:
(1) For each of the following members, the term of office ends on January 15 of each odd-numbered year:
(A) The member appointed by the less populated county's executive.
(B) One (1) member appointed by the more populated county's executive.
(C) One (1) member appointed by each of the city executives referred to in this section.
(2) For all other members, the terms of office end on January 15 of each even-numbered year.
(e) At the end of the term of a member of the board of managers, the person or body making the original appointment may reappoint a person whose term has expired or appoint a new member for a two (2) year term. If a vacancy occurs in the board of managers during a term, a successor for the vacancy shall be appointed by the person or

body making the original appointment, and the successor shall serve for the remainder of the vacated term.
(f) A member of the board of managers may be removed for cause by the person or body making the original appointment.
(g) No more than two (2) members of the board of managers appointed by the executive of the third class city may be of the same political party. The two (2) members of the board of managers appointed by the town legislative body may not be of the same political party. No more than three (3) members of the board of managers appointed by the executive of the second class city having the largest population may be of the same political party.
(h) Each member of the board of managers, before entering upon the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment, which shall be promptly filed with the clerk of the circuit court of the member's county of residence.
(i) A person may not be appointed as a member who has not been a resident of one (1) of the two (2) counties for a period of two (2) years immediately preceding the person's appointment.
(j) A member may receive no salary but is entitled to reimbursement for any expenses necessarily incurred in the performance of the member's duties.
As added by Acts 1976, P.L.23, SEC.1. Amended by Acts 1977, P.L.92, SEC.1; Acts 1982, P.L.1, SEC.9; P.L.55-1984, SEC.1; P.L.81-1985, SEC.1; P.L.8-1989, SEC.32; P.L.101-1989, SEC.1; P.L.1-1990, SEC.86; P.L.12-1992, SEC.35; P.L.170-2002, SEC.32.



CHAPTER 4. MONROE COUNTY INNKEEPER'S TAX

IC 6-9-4-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred twenty thousand (120,000) but less than one hundred thirty thousand (130,000).
As added by Acts 1977, P.L.92, SEC.3. Amended by Acts 1982, P.L.1, SEC.10; P.L.12-1992, SEC.36; P.L.170-2002, SEC.33.



CHAPTER 5. REPEALED



CHAPTER 6. LAPORTE COUNTY INNKEEPER'S TAX

IC 6-9-6-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
As added by Acts 1978, P.L.49, SEC.1. Amended by Acts 1982, P.L.1, SEC.12; P.L.12-1992, SEC.38; P.L.170-2002, SEC.35.

IC 6-9-6-2
Special funds board of managers; creation
Sec. 2. (a) There is created a nine (9) member special funds board of managers (referred to as the "board of managers" in this chapter) whose purpose is to promote the development and growth of the convention and visitor industry in the county.
(b) The mayor of the second class city shall appoint three (3) individuals to serve as members of the board of managers. One (1) of those appointees shall be a representative of the city's business community, and no more than two (2) of those appointees may be members of the same political party. The mayor of the third class city shall appoint three (3) individuals to serve as members of the board of managers. One (1) of those appointees shall be a representative of the city's business community, and no more than two (2) of the appointees may be members of the same political party. The county commissioners shall appoint three (3) individuals to serve as members of the board of managers. No more than two (2) of the appointees may be members of the same political party. All individuals appointed to the board of managers must have been residents of the county for at least two (2) years immediately prior to their appointment.
(c) All terms of membership begin on January 15 and continue for two (2) years until a successor is appointed. A member whose term expires may be reappointed to serve another term. If a vacancy occurs in the board of managers, the original appointing officer or authority shall appoint a replacement to serve the remainder of the two (2) year term.
(d) A member of the board of managers may be removed for cause by the appointing officer or authority.
(e) Each member of the board of managers shall, before beginning the duties of the office, take an oath of office to be endorsed upon the member's certificate of appointment, which certificate shall be filed with the clerk of the circuit court of the county.
(f) Members of the board of managers may not receive a salary, but are entitled to reimbursement for expenses necessarily incurred in the performance of their duties.
As added by Acts 1978, P.L.49, SEC.1. Amended by P.L.109-1987, SEC.1.
IC 6-9-6-3
Meetings; officers; rules; quorum
Sec. 3. Promptly after the fifteenth day of January of each year, the board of managers shall hold a meeting for the purpose of organization. They shall choose one (1) of their members president, another vice-president, another secretary and another treasurer, which officers shall perform the duties pertaining to those offices. The officers shall serve from the date of their election until their successors are elected and qualified. The members may adopt such bylaws, rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and the property entrusted to their care. A majority of the board of managers constitutes a quorum, and the concurrence of a majority of the board of managers is necessary to authorize any action.
As added by Acts of 1978, P.L.49, SEC.1.

IC 6-9-6-4
Funds; deposit; audit
Sec. 4. All funds coming into possession of the board of managers shall be deposited, held, secured, invested, and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board of managers are subject to audit and supervision by the state board of accounts.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-5
Powers of board
Sec. 5. The board of managers may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the board of managers deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under clause (6) of this section;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established in section 7 of this chapter, to any Indiana not-for-profit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-6 Tax on lodgings; collection
Sec. 6. (a) In any county to which this chapter applies, there is levied a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any commercial hotel, motel, boat motel, inn, tourist camp, or tourist cabin, except state camping facilities, located in the county. The tax shall be imposed at a rate of five percent (5%) on the gross income derived from lodging income only and shall be in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, the terms "person" and "gross income" have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(d) If the tax is paid to the department of state revenue, all amounts received by the state department of revenue from the tax during a month shall be paid to the county treasurer on or before the last day of the next succeeding month. All amounts received from the tax shall be paid by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1978, P.L.49, SEC.1. Amended by Acts 1979, P.L.82, SEC.6; Acts 1982, P.L.1, SEC.13; P.L.56-1984, SEC.1; P.L.108-1987, SEC.7; P.L.67-1997, SEC.7.

IC 6-9-6-7
Convention, tourism, and recreation fund
Sec. 7. The tax revenues received by the county treasurer as provided in section 6 of this chapter shall be deposited in the convention, tourism and recreation fund, which fund may be used by the board of managers to finance, construct, equip, operate, promote and maintain any capital improvement in the nature of a convention

and exhibition center, or any tourism or recreational program, to renovate, equip, operate and maintain any existing structure which may be used as a convention and exhibition center, or to make transfers described in clause (6) of section 5 of this chapter. No funds may be allocated to maintain recreational facilities in either the city of the second class or the city of the third class in the county if those facilities were in existence on January 1, 1979.
As added by Acts 1978, P.L.49, SEC.1.

IC 6-9-6-8
Transfer and use of funds restricted; offense
Sec. 8. Any person or officer or employee of a corporation, who receives a transfer of funds under this chapter, and who uses the funds for any purpose other than a proposal approved by the commission commits a Class D felony.
As added by Acts 1978, P.L.49, SEC.1.



CHAPTER 7. TIPPECANOE COUNTY INNKEEPER'S TAX

IC 6-9-7-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
As added by Acts 1978, P.L.50, SEC.1. Amended by Acts 1982, P.L.1, SEC.14; P.L.12-1992, SEC.39; P.L.170-2002, SEC.36.

IC 6-9-7-2
Convention and visitor commission; creation
Sec. 2. (a) There is created a ten (10) member convention and visitor commission (referred to as the "commission" in this chapter) whose purpose is to promote the development and growth of the convention and visitor industry in the county.
(b) The county council shall, by majority vote, appoint three (3) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county, at least one (1) of whom must be a representative of the travel or visitor industry in the county, and at least one (1) of whom must be a member of the county council. The county commissioners shall, by majority vote, appoint three (3) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business in the county, at least one (1) of whom must be a county commissioner, and at least one (1) of whom must be a representative of the county's business community which representative may be an executive officer of the chamber of commerce of the county's largest city. The members appointed by the council and the commissioners shall, by a majority vote, appoint one (1) member of the commission from the Purdue conferences department. The executive of the city with the greatest population in the county shall appoint two (2) members of the commission, one (1) who must be a representative of the economic development community and one (1) who must be a representative of the travel or visitor industry in the county. The executive of the city with the second greatest population in the county shall appoint one (1) member of the commission, who must be a representative of the travel or visitor industry.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms, and members appointed by the county commissioners or by the other members of the commission serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary.

However, commission members shall receive reimbursement for necessary expenses, but only when those necessary expenses are incurred in the performance of their respective duties. In addition, commission members may receive a maximum of thirty-five dollars ($35) per diem expenses for attendance at the official commission meetings.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.85-1993, SEC.1.

IC 6-9-7-3
Powers and duties of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements, including contracts and agreements not to exceed ten (10) years;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by any nonprofit corporations or political subdivisions;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from any available funds pursuant to section 7(b)(2) or 7(c)(1) of this chapter for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any entity that receives funds under this chapter.
(b) A majority of the commission constitutes a quorum for the transaction of business, and the concurrence of a majority of those present is necessary to authorize any action. However, the commission shall not transact any business without first giving written notice to the director of the county parks and recreation board at least forty-eight (48) hours in advance of the convening of a meeting at which business is to be transacted.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.1; P.L.85-1993, SEC.2.

IC 6-9-7-4
Expenses of commission; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund established in section 7 of this chapter. The commission shall annually prepare a budget and submit it to the county council for its review and approval. No expenditure under this chapter may be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.2.
IC 6-9-7-5
Report by entity receiving funds
Sec. 5. Any entity that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986, SEC.3.

IC 6-9-7-6
Tax on lodgings authorized; collection
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any commercial hotel, motel, inn, university memorial union, university residence hall, tourist camp, or tourist cabin located in a county described in section 1 of this chapter. The county treasurer shall allocate and distribute the tax revenues as provided in sections 7 and 9 of this chapter.
(b) The tax may not exceed the rate of six percent (6%) on the gross retail income derived from lodging income only and shall be in addition to the state gross retail tax imposed under IC 6-2.5.
(c) The tax does not apply to gross retail income received in a transaction in which:
(1) a student rents lodgings in a university residence hall while that student participates in a course of study for which the student receives college credit from a state university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid quarterly by the treasurer of state to the county treasurer upon

warrants issued by the auditor of state.
As added by Acts 1978, P.L.50, SEC.1. Amended by Acts 1979, P.L.82, SEC.7; P.L.97-1983, SEC.4; P.L.74-1986, SEC.4; P.L.108-1987, SEC.8; P.L.85-1993, SEC.3; P.L.67-1997, SEC.8; P.L.214-2005, SEC.26.

IC 6-9-7-7
Innkeeper's tax fund; expenditures
Sec. 7. (a) The county treasurer shall establish an innkeeper's tax fund. The treasurer shall deposit in that fund all money received under section 6 of this chapter that is attributable to an innkeeper's tax rate that is not more than five percent (5%).
(b) Money in the innkeeper's tax fund shall be expended in the following order:
(1) Through July 1999, not more than the revenue needed to service bonds issued under IC 36-10-3-40 through IC 36-10-3-45 and outstanding on January 1, 1993, may be used to service bonds. The county auditor shall make a semiannual distribution, at the same time property tax revenue is distributed, to a park and recreation district that has issued bonds payable from a county innkeeper's tax. Each semiannual distribution must be equal to one-half (1/2) of the annual principal and interest obligations on the bonds. Money received by a park and recreation district under this subdivision shall be deposited in a special fund to be used to service the bonds. During August 1999 the money that had been set aside to cover bond payments that remains after the bonds have been retired plus sixty percent (60%) of the tax revenue during August 1999 through December 1999 shall be distributed to the county treasurer to be used by the county park board, subject to appropriation by the county fiscal body.
(2) To the commission for its general use in paying operating expenses and to carry out the purposes set forth in section 3(a)(6) of this chapter. However, the amount that may be distributed under this subdivision during any particular year may not exceed the proceeds derived from an innkeeper's tax of two percent (2%) through December 1999 and fifty percent (50%) of the tax revenue beginning January 2000 and continuing through December 2014.
(3) For the period beginning July 1, 2002, through December 2014, fifty percent (50%) of the revenue to the county treasurer to be credited by the treasurer to a special account. The county treasurer shall distribute money in the special account as follows:
(A) Seventy-five percent (75%) of the money in the special account shall be distributed to the department of natural resources for the development of projects in the state park on the county's largest river, including its tributaries.
(B) Twenty-five percent (25%) of the money in the special account shall be distributed to a community development

corporation that serves a metropolitan area in the county that includes:
(i) a city having a population of more than fifty-five thousand (55,000) but less than fifty-nine thousand (59,000); and
(ii) a city having a population of more than twenty-eight thousand seven hundred (28,700) but less than twenty-nine thousand (29,000);
for the community development corporation's use in tourism, recreation, and economic development activities. For the period beginning July 1, 2002, and continuing through December 2012, the community development corporation shall provide not less than forty percent (40%) of the money received from the special account under this clause as a grant to a nonprofit corporation that leases land in the state park described in this subdivision for the nonprofit corporation's use in noncapital projects in the state park.
Money in the special account may not be used for any other purpose. The money credited to the account that has not been used as specified in this subdivision by January 1, 2015, shall be transferred to the commission to be used to make grants as provided in subsection (c)(2).
(c) Money in the innkeeper's tax fund subject to appropriation by the county council shall be allocated and distributed after December 2014 as follows:
(1) Fifty percent (50%) of the revenue to the commission for the commission's general use in paying operating expenses and to carry out the purposes set forth in section 3(a)(6) of this chapter.
(2) The remainder to the commission to be used solely to make grants for the development of recreation and tourism projects. The commission shall establish and make public the criteria that will be used in analyzing and awarding grants. At least ten percent (10%) but not more than fifteen percent (15%) of the grants may be awarded for noncapital projects. Grants may be made only to the following entities upon application by the executive of the entity:
(A) The county for deposit in a special account.
(B) The most populated city in the county for deposit in a special account.
(C) The second most populated city in the county for deposit in a special account.
(D) The Tippecanoe County Wabash River parkway commission, but only so long as the interlocal agreement among the political subdivisions listed in clauses (A) through (C) is in effect. Money received by the parkway commission shall be segregated in a special account.
(d) Money credited to special accounts under subsection (c)(2) shall be used only for recreation or tourism projects, or both.
As added by Acts 1978, P.L.50, SEC.1. Amended by P.L.74-1986,

SEC.5; P.L.85-1993, SEC.4; P.L.178-2002, SEC.77; P.L.214-2005, SEC.27; P.L.167-2006, SEC.1.

IC 6-9-7-8
Transfer and use of funds restricted; offenses
Sec. 8. (a) Any member of the commission who approves the transfer of funds to any person or corporation not qualified under this chapter for that transfer, or who approves a transfer for a purpose not permitted under this chapter commits a Class D felony.
(b) Any person or officer or employee of a corporation, who receives a transfer of funds under this chapter, and who uses those funds for any purpose other than a proposal approved by the commission commits a Class D felony.
As added by Acts 1978, P.L.50, SEC.1.

IC 6-9-7-9
Supplemental innkeeper's tax fund; uses
Sec. 9. (a) If the county fiscal body adopts an ordinance to increase the county's innkeeper's tax rate to a rate that exceeds five percent (5%), the county treasurer shall establish a supplemental innkeeper's tax fund. The treasurer shall deposit in the fund all money received under section 6 of this chapter that is attributable to an innkeeper's tax rate that exceeds five percent (5%).
(b) Money in the fund may be used for any purpose that in the discretion of the county fiscal body promotes economic development in the county.
As added by P.L.214-2005, SEC.28.



CHAPTER 8. MARION COUNTY INNKEEPER'S TAX

IC 6-9-8-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated first class city.
As added by Acts 1980, P.L.8, SEC.60.

IC 6-9-8-2
Tax levy on business of renting or furnishing lodgings
Sec. 2. (a) Each year a tax shall be levied on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any lodgings in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which lodgings are regularly furnished for a consideration.
(b) This tax shall be in addition to the state gross retail tax and use tax imposed on such persons by IC 6-2.5. The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5.
(d) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(e) If the tax is paid to the department of state revenue, the amounts received from this tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.19-1986, SEC.23; P.L.108-1987, SEC.9; P.L.86-1993, SEC.1; P.L.67-1997, SEC.9.

IC 6-9-8-3
Tax rate; increases; use of money generated by increase      Sec. 3. (a) The tax imposed by section 2 of this chapter shall be at the rate of:
(1) before January 1, 2028, five percent (5%) on the gross income derived from lodging income only, plus an additional one percent (1%) if the fiscal body adopts an ordinance under subsection (b), plus an additional three percent (3%) if the fiscal body adopts an ordinance under subsection (d);
(2) after December 31, 2027, and before January 1, 2041, five percent (5%), plus an additional one percent (1%) if the fiscal body adopts an ordinance under subsection (b), plus an additional three percent (3%) if the fiscal body adopts an ordinance under subsection (d); and
(3) after December 31, 2040, five percent (5%).
(b) In any year subsequent to the initial year in which a tax is imposed under section 2 of this chapter, the fiscal body may, by ordinance adopted by at least two-thirds (2/3) of the members elected to the fiscal body, increase the tax imposed by section 2 of this chapter from five percent (5%) to six percent (6%). The ordinance must specify that the increase in the tax authorized under this subsection expires January 1, 2028.
(c) The amount collected from an increase adopted under subsection (b) shall be transferred to the capital improvement board of managers established by IC 36-10-9-3. The board shall deposit the revenues received under this subsection in a special fund. Money in the special fund may be used only for the payment of obligations incurred to expand a convention center, including:
(1) principal and interest on bonds issued to finance or refinance the expansion of a convention center; and
(2) lease agreements entered into to expand a convention center.
(d) On or before June 30, 2005, the fiscal body may, by ordinance adopted by a majority of the members elected to the fiscal body, increase the tax imposed by section 2 of this chapter by an additional three percent (3%) to a total rate of eight percent (8%) (or nine percent (9%) if the fiscal body has adopted an ordinance under subsection (b) and that rate remains in effect). The ordinance must specify that the increase in the tax authorized under this subsection expires on:
(1) January 1, 2041;
(2) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the authority created by IC 5-1-17 or to any state agency under IC 5-1-17-26; or
(3) October 1, 2005, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under a lease or a sublease of an existing capital improvement entered into under IC 5-1-17, unless waived by the budget director.
If the fiscal body adopts an ordinance under this subsection, it shall immediately send a certified copy of the ordinance to the

commissioner of the department of state revenue, and the increase in the tax imposed under this chapter applies to transactions that occur after June 30, 2005.
(e) The amount collected from an increase adopted under:
(1) subsection (b) and collected after December 31, 2027; and
(2) subsection (d);
shall be transferred to the capital improvement board of managers established by IC 36-10-9-3 or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency pursuant to IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.86-1993, SEC.2; P.L.256-1997(ss), SEC.2; P.L.214-2005, SEC.29.

IC 6-9-8-4
Exceptions
Sec. 4. The tax imposed by section 2 of this chapter does not apply to the renting or furnishing of lodgings to a person for a period of thirty (30) days or more.
As added by Acts 1980, P.L.8, SEC.60. Amended by P.L.86-1993, SEC.3.



CHAPTER 9. ALLEN COUNTY INNKEEPER'S TAX

IC 6-9-9-1
Application of chapter to certain counties
Sec. 1. This chapter applies to a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
As added by Acts 1980, P.L.8, SEC.62. Amended by Acts 1982, P.L.1, SEC.15; P.L.12-1992, SEC.40.

IC 6-9-9-2
Tax levy on business of renting or furnishing lodgings
Sec. 2. (a) Each year a tax shall be levied on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any lodgings in any hotel, motel, inn, tourist camp, tourist cabin, or any other place in which lodgings are regularly furnished for a consideration.
(b) This tax shall be in addition to the state gross retail tax and use tax imposed on such persons by IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross income" shall have the same meaning in this section as they have in IC 6-2.5.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1980, P.L.8, SEC.62. Amended by P.L.19-1986, SEC.24; P.L.108-1987, SEC.10; P.L.86-1993, SEC.4; P.L.67-1997, SEC.10.

IC 6-9-9-3 Tax rate; funding of convention and visitors bureau
Sec. 3. (a) The tax imposed by section 2 of this chapter shall be at the rate of six percent (6%) on the gross income derived from lodging income only.
(b) At least one-sixth (1/6) of the tax proceeds paid to the capital improvement board of managers under this chapter must be used to provide grants to the convention and visitor bureau in the county to be used solely for the purpose of the development and promotion of the tourism and convention industry within the county.
(c) The capital improvement board of managers may establish budgetary requirements for the convention and visitors bureau. If the convention and visitors bureau fails to conform, the board may elect to suspend funding until the bureau complies.
As added by Acts 1980, P.L.8, SEC.62. Amended by Acts 1980, P.L.63, SEC.1; P.L.86-1993, SEC.5; P.L.49-1994, SEC.10.

IC 6-9-9-4
Exceptions
Sec. 4. The tax imposed by section 2 of this chapter does not apply to the renting or furnishing of lodgings to a person for a period of thirty (30) days or more.
As added by Acts 1980, P.L.8, SEC.62. Amended by P.L.86-1993, SEC.6.



CHAPTER 10. WAYNE COUNTY INNKEEPER'S TAX

IC 6-9-10-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than seventy-one thousand (71,000) but less than seventy-one thousand four hundred (71,400).
As added by Acts 1980, P.L.64, SEC.1. Amended by Acts 1982, P.L.1, SEC.16; P.L.12-1992, SEC.41; P.L.170-2002, SEC.37.



CHAPTER 10.5. WHITE COUNTY INNKEEPER'S TAX

IC 6-9-10.5-1
Applicability of chapter
Sec. 1. This chapter applies to a county having a population of more than twenty-five thousand (25,000) but less than twenty-five thousand five hundred (25,500).
As added by P.L.68-1997, SEC.1. Amended by P.L.170-2002, SEC.38.

IC 6-9-10.5-2
"Executive" defined
Sec. 2. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-3
"Fiscal body" defined
Sec. 3. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-4
"Gross retail income" defined
Sec. 4. As used in this chapter, "gross retail income" has the meaning set forth in IC 6-2.5-1.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-5
"Person" defined
Sec. 5. As used in this chapter, "person" has the meaning set forth in IC 6-2.5-1.
As added by P.L.68-1997, SEC.1.

IC 6-9-10.5-6
Tax on lodging authorized; collection
Sec. 6. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) inn;
(4) tourist cabin; or
(5) campground space;
located in the county.
(b) The tax may not exceed the rate of three percent (3%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.     (c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(e) If the tax is paid to the department of state revenue, the taxes the department of state revenue receives under this section during a month shall be paid, by the end of the next succeeding month, to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.68-1997, SEC.1. Amended by P.L.67-1997, SEC.12.

IC 6-9-10.5-7
Lake enhancement fund
Sec. 7. (a) If a tax is levied under section 6 of this chapter, the county treasurer shall establish a lake enhancement fund. The county treasurer shall deposit in this fund all amounts received under section 6 of this chapter.
(b) Money in this fund may be expended only to enhance lakes located in the county, including silt trap maintenance.
As added by P.L.68-1997, SEC.1.



CHAPTER 11. VIGO COUNTY INNKEEPER'S TAX

IC 6-9-11-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000).
As added by Acts 1980, P.L.65, SEC.1. Amended by Acts 1982, P.L.1, SEC.17; P.L.12-1992, SEC.42; P.L.170-2002, SEC.39.



CHAPTER 12. MARION COUNTY FOOD AND BEVERAGE TAX

IC 6-9-12-1
Definitions
Sec. 1. As used in this chapter:
"Beverage" includes, but is not limited to, any alcoholic beverage.
"Food" includes, but is not limited to, any food product.
"Gross retail income" has the same meaning as the definition of that term contained in IC 6-2.5-1-5.
"Person" has the same meaning as the definition of that term contained in IC 6-2.5-1-3.
"Retail merchant" has the same meaning as the definition of that term contained in IC 6-2.5-1-8.
As added by Acts 1981, P.L.99, SEC.1.



CHAPTER 13. MARION COUNTY ADMISSIONS TAX

IC 6-9-13-1
Imposition of tax by ordinance; exceptions; dates effective
Sec. 1. (a) Except as provided in subsection (b), the city-county council of a county that contains a consolidated first class city may adopt an ordinance to impose an excise tax, known as the county admissions tax, for the privilege of attending, before January 1, 2041, any event and, after December 31, 2040, any professional sporting event:
(1) held in a facility financed in whole or in part by:
(A) bonds or notes issued under IC 18-4-17 (before its repeal on September 1, 1981), IC 36-10-9, or IC 36-10-9.1; or
(B) a lease or other agreement under IC 5-1-17; and
(2) to which tickets are offered for sale to the public by:
(A) the box office of the facility; or
(B) an authorized agent of the facility.
(b) The excise tax imposed under subsection (a) does not apply to the following:
(1) An event sponsored by an educational institution or an association representing an educational institution.
(2) An event sponsored by a religious organization.
(3) An event sponsored by an organization that is considered a charitable organization by the Internal Revenue Service for federal tax purposes.
(4) An event sponsored by a political organization.
(c) If a city-county council adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(d) If a city-county council adopts an ordinance under subsection (a) or section 2 of this chapter prior to June 1, the county admissions tax applies to admission charges collected after June 30 of the year in which the ordinance is adopted. If the city-county council adopts an ordinance under subsection (a) or section 2 of this chapter on or after June 1, the county admissions tax applies to admission charges collected after the last day of the month in which the ordinance is adopted.
As added by Acts 1981, P.L.99, SEC.2. Amended by P.L.3-1990, SEC.28; P.L.256-1997(ss), SEC.3; P.L.46-1998, SEC.6; P.L.214-2005, SEC.32.

IC 6-9-13-2
Rate of tax; allocation and distribution
Sec. 2. (a) Except as provided in subsection (b), the county admissions tax equals five percent (5%) of the price for admission to any event described in section 1 of this chapter.
(b) On or before June 30, 2005, the city-county council may, by ordinance adopted by a majority of the members elected to the city-county council, increase the county admissions tax from five

percent (5%) to six percent (6%) of the price for admission to any event described in section 1 of this chapter.
(c) The amount collected from that portion of the county admissions tax imposed under:
(1) subsection (a) and collected after December 31, 2027; and
(2) subsection (b);
shall be distributed to the capital improvement board of managers or its designee. So long as there are any current or future obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency pursuant to a lease or other agreement entered into between the capital improvement board of managers and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board of managers or its designee shall deposit the revenues received from that portion of the county admissions tax imposed under subsection (b) in a special fund, which may be used only for the payment of the obligations described in this subsection.
As added by Acts 1981, P.L.99, SEC.2. Amended by P.L.256-1997(ss), SEC.4; P.L.214-2005, SEC.33.

IC 6-9-13-3
Liability; collection
Sec. 3. (a) Each person who pays a price for admission to any event described in section 1(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission shall also collect the county admissions tax imposed with respect to the price for admission. The person shall collect the tax at the same time the price for admission is paid, regardless of whether the price paid is for a single admission, for season tickets, or for any other admission arrangement. In addition, the person shall collect the tax as an agent of the state and the county in which the facility described in section 1 of this chapter is located.
As added by Acts 1981, P.L.99, SEC.2. Amended by P.L.256-1997(ss), SEC.5.

IC 6-9-13-4
Remittance of tax revenues; reporting periods; returns
Sec. 4. A person who collects any county admission tax under section 3 of this chapter shall remit the tax collections to the department of state revenue. The person shall remit those revenues collected during a particular month before the fifteenth day of the following month. At the time the tax revenues are remitted, the person shall file a county admissions tax return on the form prescribed by the department of state revenue.
As added by Acts 1981, P.L.99, SEC.2.

IC 6-9-13-5
Payment to capital improvement board of county      Sec. 5. The amounts received from the county admissions tax shall be paid monthly by the treasurer of the state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by Acts 1981, P.L.99, SEC.2.



CHAPTER 14. BROWN COUNTY INNKEEPER'S TAX

IC 6-9-14-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than fourteen thousand nine hundred (14,900) but less than sixteen thousand (16,000).
As added by Acts 1981, P.L.100, SEC.1. Amended by Acts 1982, P.L.1, SEC.18; P.L.12-1992, SEC.43; P.L.170-2002, SEC.40.

IC 6-9-14-2
Convention and visitors commission
Sec. 2. (a) A county that imposes a tax pursuant to section 6 of this chapter shall create a five (5) member convention and visitors commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of conventions and visitation in the county.
(b) If a convention and visitors commission is created for a county, the county council, by majority vote, shall appoint three (3) members of the commission, at least two (2) of whom must be engaged in the hotel or motel business in the county. The county commissioners, by majority vote, shall appoint two (2) members of the commission, at least one (1) of whom must be engaged in the hotel or motel business within the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county council serve two (2) year terms, and members appointed by the county commissioners serve one (1) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.3.

IC 6-9-14-3
Powers
Sec. 3. The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its

business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund required by section 7 of this chapter, to any not-for-profit corporation, for the purpose of promotion and encouragement in the county of convention and visitation development; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
A majority of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of the commission shall be necessary to authorize any action.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.4.

IC 6-9-14-4
Payment of expenses; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund required by section 7 of this chapter. The commission shall annually prepare a budget taking into consideration the recommendations made by a not-for-profit corporation qualifying under section 3 of this chapter and shall submit it to the county council for its review and approval. No expenditure shall be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1981, P.L.100, SEC.1.

IC 6-9-14-5
Report by recipient of funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1981, P.L.100, SEC.1.

IC 6-9-14-6
Tax on lodging income
Sec. 6. (a) The county council may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any hotel, motel, inn, conference center, retreat center, or tourist cabin located in the county. However, the county council may not levy the tax on a person for engaging in the business of providing campsites within a state or federal park or forest. The tax may be imposed at any rate up to and including five percent (5%). The tax shall be imposed on the gross retail income derived from lodging income only and shall be in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and

that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" shall have the same meaning in this section as they have in IC 6-2.5. If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.108-1987, SEC.13; P.L.62-1990, SEC.5; P.L.85-1995, SEC.35; P.L.67-1997, SEC.14.

IC 6-9-14-7
Convention and visitors fund
Sec. 7. The county treasurer shall establish a convention and visitors fund. He shall deposit in the fund the money he receives under section 6 of this chapter. Money in the fund may be expended only as provided in this chapter.
As added by Acts 1981, P.L.100, SEC.1. Amended by P.L.62-1990, SEC.6.

IC 6-9-14-8
Transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1981, P.L.100, SEC.1.



CHAPTER 15. JEFFERSON COUNTY INNKEEPER'S TAX

IC 6-9-15-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than thirty-one thousand (31,000) but less than thirty-two thousand (32,000).
As added by Acts 1981, P.L.101, SEC.1. Amended by Acts 1982, P.L.1, SEC.19; P.L.12-1992, SEC.44; P.L.170-2002, SEC.41.

IC 6-9-15-2
Board of managers
Sec. 2. (a) There is created a seven (7) member board of managers (referred to as the "board" in this chapter) whose purpose is to promote the development and growth of the convention activity, tourism and industry in the county.
(b) The board of county commissioners, by majority vote, shall appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be a county commissioner in the county, and one (1) of whom must be a member of a chamber of commerce in the county. The city council of the county's largest city according to the last preceding United States decennial census shall, by majority vote, appoint three (3) members of the board, one (1) of whom must be engaged in the lodging industry in the county, one (1) of whom must be engaged in the travel industry in the county, and one (1) of whom must be a member of the common council of the county's largest city. The mayor of the city having the largest population in the county according to the last preceding United States decennial census shall appoint one (1) member who must be a member of the county's business community.
(c) All terms of office begin on January 1 and end on December 31. Members of the board appointed by the county commissioners serve one (1) year terms, and the other members of the board serve two (2) year terms. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A board member may be removed for cause by his appointing authority.
(e) Members of the board may not receive a salary or reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each board member, before entering his duties, shall take an oath of office in the usual form, to be indorsed upon his certificate of appointment, which shall be promptly filed with the clerk of the circuit court of his county of residence.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-3 Meetings; organization; rules and regulations; quorum; vote necessary
Sec. 3. After the first day of January each year, the board shall meet for the purpose of organization. They shall elect one (1) of their members to serve as president, another to serve as vice president, another to serve as secretary, and another to serve as treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. The members shall be authorized to adopt such bylaws and rules and regulations as they deem necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and the property entrusted to their care. A majority of the members of the board constitutes a quorum, and the concurrence of a majority of the members of the board is necessary to authorize any action.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-4
Disposition of funds
Sec. 4. All funds coming into possession of the board shall be deposited, held, secured or invested, and paid in accordance with the general laws of the state relating to the handling of public funds. The handling and expenditure of funds coming into possession of the board is subject to audit and supervision by the state board of accounts.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-5
Powers of board
Sec. 5. The board may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions which the board deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes; and
(5) receive and approve, alter, or reject requests and proposals for funding by organizations.
As added by Acts 1981, P.L.101, SEC.1.

IC 6-9-15-6
Tax on lodging income
Sec. 6. (a) The county council may impose a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodging, or accommodations in any hotel, motel, inn, tourist camp, or tourist cabin located in the county. However, the tax may not be imposed on the renting or furnishing of:         (1) campsites at a state or federal park or forest;
(2) rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more; or
(3) any room, lodging, or accommodations in a university or college residence hall to a student participating in a course of study for which the student receives college credit from a college or university located in the county.
(b) The tax shall be imposed at the rate of four percent (4%) on the gross income derived from lodging income only. The county council may increase the tax rate to five percent (5%). The tax is in addition to the state gross retail tax imposed on such persons by IC 6-2.5.
(c) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent such provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" have the same meaning in this section as they have in IC 6-2.5, except that "person" does not include state supported educational institutions.
(e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax, as the department of state revenue may by rule determine.
(f) If the tax is paid to the department of state revenue, the amounts received from such tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1981, P.L.101, SEC.1. Amended by P.L.110-1987, SEC.2; P.L.108-1987, SEC.14; P.L.67-1997, SEC.15.

IC 6-9-15-7
Convention and tourism fund
Sec. 7. The county treasurer shall establish a convention and tourism fund, and shall deposit in the fund all money he receives under section 6 of this chapter. Money in the fund shall be expended by the board to develop and promote the convention and tourism industry.
As added by Acts 1981, P.L.101, SEC.1.
IC 6-9-15-8
Transfer and use of funds; offenses
Sec. 8. (a) A person who approves the transfer of funds to any person not qualified under this chapter for that transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter and knowingly uses the funds for any purpose other than a proposal approved by the board commits a Class D felony.
As added by Acts 1981, P.L.101, SEC.1.



CHAPTER 16. HOWARD COUNTY INNKEEPER'S TAX

IC 6-9-16-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than eighty thousand (80,000) but less than ninety thousand (90,000).
As added by Acts 1981, P.L.102, SEC.1. Amended by Acts 1982, P.L.1, SEC.20; P.L.12-1992, SEC.45; P.L.170-2002, SEC.42.

IC 6-9-16-2
Convention and visitor commission
Sec. 2. (a) There is created a seven (7) member convention and visitor commission (referred to as the "commission" in this chapter), whose purpose it is to promote the development and growth of the convention and visitor industry in the county.
(b) The county commissioners, by majority vote, shall appoint four (4) members of the commission. The county commissioners shall appoint one (1) member who is engaged in the hotel or motel business in the county, one (1) member who is engaged in the restaurant business in the county, one (1) member who is engaged in the hospitality and visitor industry in the county, and one (1) member at large. The mayor of the municipality with the largest population in the county shall appoint three (3) members of the commission, one (1) of whom is engaged in the hotel, motel, or restaurant business in the county, one (1) of whom is engaged in the hospitality and visitor industry in the county, and one (1) of whom is engaged in business or industry within the county.
(c) All terms of office begin on January 1 and end on December 31. Members of the commission appointed by the county commissioners serve terms of two (2) years, and members appointed by the mayor of the largest municipality in the county serve terms of one (1) year. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, a qualified person shall be appointed by the original appointing authority to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by his appointing authority.
(e) Members of the commission may not receive a salary. However, commission members shall receive reimbursement for necessary expenses, but only when the necessary expenses are incurred in the performance of their respective duties.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.69-1997, SEC.1.

IC 6-9-16-3
Powers of commission
Sec. 3. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any

public or private source, under terms and conditions which the commission deems necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules and regulations necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under clause (6) of this section;
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund required by section 7 of this chapter, to any Indiana nonprofit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events, including any related activity authorized by ordinance adopted by the county legislative body, such as the acquisition, construction, improvement, maintenance, financing, or refinancing of land, facilities, capital improvements, or equipment for conventions, trade shows, visitors, or special events; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the members of the commission shall constitute a quorum for the transaction of business, and the concurrence of a majority of the members of the commission shall be necessary to authorize any action.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.69-1997, SEC.2.

IC 6-9-16-4
Expenses; payment; budget; expenditures
Sec. 4. All expenses of the commission shall be paid from the fund required by section 7 of this chapter. The commission shall annually prepare a budget taking into consideration the recommendations made by a not-for-profit corporation qualifying under section 3 of this chapter and shall submit it to the county council for its review and approval. No expenditure shall be made unless it is pursuant to an appropriation made by the county council in the manner provided by law.
As added by Acts 1981, P.L.102, SEC.1.

IC 6-9-16-5
Report by recipients of funds
Sec. 5. Any not-for-profit corporation that receives funds under this chapter shall make a financial or other report upon request of the commission.
As added by Acts 1981, P.L.102, SEC.1.

IC 6-9-16-6
Tax on lodging income
Sec. 6. (a) The county council may levy a tax on every person

engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings or accommodations in any commercial hotel, motel, inn, tourist camp, or tourist cabin, except state camping facilities, located in the county. The tax may be imposed only on the gross retail income derived from lodging income at any rate not to exceed:
(1) five percent (5%) before January 1, 2014; and
(2) four percent (4%) after December 31, 2013.
The tax must be calculated in addition to the state gross retail tax imposed on those persons by IC 6-2.5.
(b) The county fiscal body may adopt an ordinance to require that the tax must be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected pursuant to IC 6-2.5.
(c) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration apply to the imposition and administration of the tax imposed under this section, except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically and not in limitation of the foregoing sentence, the terms "person" and "gross retail income" have the same meaning in this section as they have in IC 6-2.5, except that "person" shall not include state supported educational institutions. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule or regulation, determine.
(d) If the tax is paid to the department of state revenue, the amounts received from the tax shall be paid quarterly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
(e) The tax imposed under subsection (a) does not apply to the renting or furnishing of rooms, lodgings, or accommodations to a person for a period of thirty (30) days or more.
As added by Acts 1981, P.L.102, SEC.1. Amended by P.L.108-1987, SEC.15; P.L.69-1997, SEC.3; P.L.67-1997, SEC.16; P.L.253-1997(ss), SEC.7; P.L.167-2006, SEC.2.

IC 6-9-16-7
Convention and visitor promotion fund
Sec. 7. The county treasurer shall establish a convention and visitor promotion fund. He shall deposit in the fund all money he receives under section 6 of this chapter. Money in the fund may be expended only as provided in this chapter.
As added by Acts 1981, P.L.102, SEC.1.
IC 6-9-16-8
Transfer and use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly approves the transfer of funds to any person not qualified under this chapter for such a transfer, or approves a transfer for a purpose not permitted under this chapter, commits a Class D felony.
(b) A person who receives a transfer of funds under this chapter, and knowingly uses the funds for any purpose other than a proposal approved by the commission, commits a Class D felony.
As added by Acts 1981, P.L.102, SEC.1.



CHAPTER 17. MADISON COUNTY INNKEEPER'S TAX

IC 6-9-17-1
Applicability of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000).
As added by Acts 1982, P.L.68, SEC.1. Amended by P.L.12-1992, SEC.46; P.L.170-2002, SEC.43.

IC 6-9-17-2
Definitions
Sec. 2. As used in this chapter:
"Executive" and "fiscal body" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-3
Tax on lodgings; levy; exemptions; rate; payment; administration
Sec. 3. (a) The county fiscal body may pass an ordinance to levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a person rents a campsite at a state or federal park or forest;
(2) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(3) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax shall be levied at the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The tax shall be reported on forms approved by the county treasurer and shall be paid monthly to the county treasurer not more than ten (10) days after the end of the month in which the tax is collected. The provisions of IC 6-2.5 relating to rights, duties,

liabilities, procedures, penalties, exemptions, and definitions apply to the imposition of the tax imposed by this section. The county treasurer is responsible for administration of the tax. All provisions of IC 6-8.1 apply to the county treasurer with respect to the tax imposed by this section in the same manner that they apply to the department of state revenue with respect to listed taxes under IC 6-8.1-1-1.
As added by Acts 1982, P.L.68, SEC.1. Amended by P.L.75-1986, SEC.1; P.L.76-1988, SEC.1; P.L.67-1997, SEC.17.

IC 6-9-17-4
Convention and visitor promotion fund
Sec. 4. When the tax is levied under section 3 of this chapter, the county treasurer shall establish a convention and visitor promotion fund. He shall deposit in this fund all amounts he receives under that section. Money in this fund may be expended only to promote and encourage conventions and visitors within the county.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-5
Visitor and convention commission; purpose; commission members, terms, removal, compensation, and oaths of office; meetings; officers; quorum; majority concurrence
Sec. 5. (a) When the tax is levied under section 3 of this chapter, there is created a seven (7) member visitor and convention commission (referred to as the commission in this chapter) to promote the development and growth of the convention and visitor industry in the county.
(b) The executive of the city with the largest population in the county shall appoint five (5) members of the commission as follows:
(1) Two (2) members must be engaged in the lodging business in the county.
(2) Two (2) members must be engaged in business in the county.
(3) One (1) member must be engaged in the travel business in the county.
(c) The county fiscal body shall appoint two (2) members of the commission. Each member must be engaged in business in the county.
(d) All terms of office of commission members begin on January 1. Members of the commission serve terms of two (2) years. A member whose term expires may be reappointed to serve another term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote to serve for the remainder of the term.
(e) A member of the commission may be removed for cause by his appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for

necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before taking office, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by Acts 1982, P.L.68, SEC.1. Amended by P.L.75-1986, SEC.2.

IC 6-9-17-6
Powers of commission
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4 of this chapter, to any Indiana not-for-profit corporation for the purpose of promotion and encouragement in the county of conventions, trade shows, visitors, or special events in the county;
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) A majority of the commission constitutes a quorum for the transaction of business, and the concurrence of a majority of the commission is necessary to authorize any action.
(c) All expenses of the commission shall be paid from the fund established under section 4 of this chapter.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-7
Deposit and payment of funds; audits
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and

expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.68, SEC.1.

IC 6-9-17-8
Violations
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by Acts 1982, P.L.68, SEC.1.



CHAPTER 18. UNIFORM COUNTY INNKEEPER'S TAX

IC 6-9-18-1
Application of chapter
Sec. 1. This chapter applies to any county that is not required to impose an innkeeper's tax under any other chapter of this article. However, a county that imposes an innkeeper's tax under this chapter may not also impose an innkeeper's tax under another chapter.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.55-1984, SEC.5; P.L.74-1986, SEC.6; P.L.32-1986, SEC.3.

IC 6-9-18-2
Definitions
Sec. 2. As used in this chapter:
"Executive" and "fiscal body" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by Acts 1982, P.L.1, SEC.21.

IC 6-9-18-3
Tax on lodging income
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not

more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.108-1987, SEC.16; P.L.67-1997, SEC.18.

IC 6-9-18-4
Convention, visitor, and tourism promotion fund
Sec. 4. (a) If a tax is levied under section 3 of this chapter, the county treasurer shall establish a convention, visitor, and tourism promotion fund. He shall deposit in this fund all amounts he receives under that section.
(b) In a county in which a commission has been established under section 5 of this chapter, the county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the commission's treasurer if the commission submits a written request for the transfer.
(c) Money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended only to promote and encourage conventions, visitors, and tourism within the county. Expenditures under this subsection may include, but are not limited to, expenditures for advertising, promotional activities, trade shows, special events, and recreation.
(d) If before July 1, 1997, a county issues a bond with a pledge of revenues from the tax imposed under section 3 of this chapter, the county shall continue to expend money from the fund for that purpose until the bond is paid.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.97-1983, SEC.1; P.L.55-1984, SEC.6; P.L.67-1997, SEC.19; P.L.46-1998, SEC.7.

IC 6-9-18-5
Commission for promotion of convention, visitor, and tourism industry; creation; membership; organization      Sec. 5. (a) If a tax is levied under section 3 of this chapter, the county executive shall create a commission to promote the development and growth of the convention visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. No more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) This subsection applies to a county in which a tax imposed under this chapter becomes effective after December 31, 1989. If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by his appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering his duties, shall take an oath of office in the usual form, to be endorsed upon his certificate of appointment and promptly filed with the clerk of the

circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.97-1983, SEC.2; P.L.62-1990, SEC.7; P.L.67-1997, SEC.20.

IC 6-9-18-6
Powers of commission; expenditures
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana not-for-profit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6) and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by Acts 1982, P.L.1, SEC.21. Amended by P.L.55-1984, SEC.7; P.L.67-1997, SEC.21.

IC 6-9-18-7
Disposition of funds; audit
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with

statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.1, SEC.21.

IC 6-9-18-8
Unauthorized transfer or use of funds; offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by Acts 1982, P.L.1, SEC.21.



CHAPTER 19. ELKHART COUNTY INNKEEPER'S TAX

IC 6-9-19-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000).
As added by P.L.97-1983, SEC.3. Amended by P.L.12-1992, SEC.47; P.L.170-2002, SEC.44.

IC 6-9-19-2
Definitions
Sec. 2. As used in this chapter:
"Fiscal body" and "executive" have the same meanings that are prescribed by IC 36-1-2.
"Gross retail income" and "person" have the same meanings that are prescribed by IC 6-2.5-1.
As added by P.L.97-1983, SEC.3. Amended by P.L.73-1999, SEC.1.

IC 6-9-19-3
Tax; authorization; exemptions; rate; payment and collection
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) inn; or
(4) tourist cabin;
that has thirty (30) or more rooms for rent and is located in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a student rents lodgings in a college or university residence hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state

gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the taxes the department of state revenue receives under this section during a month shall be paid, by the end of the next succeeding month, to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.97-1983, SEC.3. Amended by P.L.108-1987, SEC.17; P.L.62-1990, SEC.8; P.L.67-1997, SEC.22.

IC 6-9-19-4
Convention and visitor promotion fund
Sec. 4. If a tax is levied under section 3 of this chapter, the county treasurer shall establish a convention and visitor promotion fund. He shall deposit in this fund all amounts he receives under that section. Money in this fund may be expended only to promote and solicit conventions, trade shows, and visitors within the county. Money in this fund shall not be expended, directly or indirectly, for any type of capital improvement nor to finance any type of tourist attraction.
As added by P.L.97-1983, SEC.3.

IC 6-9-19-5
Commission for promotion of convention and visitor industry; creation; organization
Sec. 5. (a) If a tax is levied under section 3 of this chapter, the county executive shall create a commission to promote the development and growth of the convention and visitor industry in the county.
(b) The commission consists of seven (7) members. The county executive shall appoint all members to the commission. Four (4) members must be actively engaged in the management of a hotel or motel in the county. The remainder of the commission members must be members, officers, or directors of a chamber of commerce within the county or of other Indiana not-for-profit corporations organized to promote and solicit conventions, trade shows, or visitors in the county.
(c) All terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the county executive shall appoint a qualified person, as provided in

subsection (b), to serve for the remainder of the term.
(d) A member of the commission may be removed for cause by the county executive.
(e) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(f) Each commission member, before entering his duties, shall take an oath of office in the usual form, to be endorsed upon his certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(g) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.97-1983, SEC.3. Amended by P.L.73-1999, SEC.2.

IC 6-9-19-6
Commission; powers; payment of expenses
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or more frequently, from the fund established under section 4 of this chapter to any Indiana not-for-profit corporation to promote and solicit conventions, trade shows, or visitors in the county; and
(7) require financial or other reports for any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4 of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6), and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.97-1983, SEC.3. Amended by P.L.62-1990, SEC.9.
IC 6-9-19-7
Commission; handling and expenditure of money
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.97-1983, SEC.3.

IC 6-9-19-8
Offenses
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.97-1983, SEC.3.



CHAPTER 20. VANDERBURGH COUNTY FOOD AND BEVERAGE TAX

IC 6-9-20-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
As added by P.L.83-1985, SEC.1. Amended by P.L.12-1992, SEC.48; P.L.170-2002, SEC.45.



CHAPTER 21. DELAWARE COUNTY FOOD AND BEVERAGE TAX

IC 6-9-21-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred eighteen thousand (118,000) but less than one hundred twenty thousand (120,000).
As added by P.L.76-1986, SEC.1. Amended by P.L.12-1992, SEC.49; P.L.170-2002, SEC.46.

IC 6-9-21-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-3
Adoption of ordinance
Sec. 3. (a) The fiscal body of the county may adopt an ordinance to impose an excise tax, known as the county food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the county food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-4
Taxable transactions; exceptions
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart

3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The county food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.76-1986, SEC.1. Amended by P.L.257-2003, SEC.35.

IC 6-9-21-5
Tax rate; gross retail income
Sec. 5. The county food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-6
Imposition, payment, and collection of tax; filing of return
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-7
Civic center authority; appointment of members; party affiliation; residency; term; vacancy; vote
Sec. 7. (a) If a tax is levied under section 3 of this chapter, the county fiscal body shall establish a civic center authority, composed of nine (9) members. The nine (9) members shall be appointed as follows:
(1) Four (4) members appointed by the executive of the largest municipality in the county.
(2) Three (3) members appointed by the county executive body.
(3) Two (2) members appointed by the county fiscal body.
(b) No more than five (5) members of the civic center authority may be affiliated with the same political party. All members must reside in the county.
(c) The term of appointment on the authority is two (2) years.

However, when the initial appointments are made, each appointing authority shall appoint one (1) member for a one (1) year term and the remaining members for two (2) year terms. Subsequent appointments shall be for two (2) years. A vacancy on the authority shall be filled for the unexpired term by the authority that made the prior appointment.
(d) The affirmative vote of at least five (5) members of the authority is required for the authority to take an action.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-8
Payment of tax receipts to civic center authority
Sec. 8. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the civic center authority established in the county upon warrants issued by the auditor of state.
As added by P.L.76-1986, SEC.1.

IC 6-9-21-9
Food and beverage tax receipts fund
Sec. 9. (a) If a tax is imposed under section 3 of this chapter, the civic center authority shall establish a food and beverage tax receipts fund.
(b) The authority shall deposit in this fund all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
(d) Money in this fund shall be used by the authority solely to finance, construct, improve, equip, operate, maintain, and promote the use of a civic center or to renovate, equip, operate, maintain, and promote the use of any existing structure that may be used as a civic center. The civic center authority is authorized to enter into lease or contractual arrangements, or both, with governmental, not-for-profit, or other private entities for the purpose of operating, maintaining, and promoting the use of a civic center.
As added by P.L.76-1986, SEC.1.



CHAPTER 22. REPEALED



CHAPTER 23. ALLEN COUNTY FOOD AND BEVERAGE TAX

IC 6-9-23-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
As added by P.L.77-1986, SEC.1. Amended by P.L.12-1992, SEC.50.



CHAPTER 24. NASHVILLE FOOD AND BEVERAGE TAX

IC 6-9-24-1
Application of chapter
Sec. 1. This chapter applies to a municipality (as defined in IC 36-1-2-11) located in a county having a population of more than fourteen thousand nine hundred (14,900) but less than sixteen thousand (16,000).
As added by P.L.111-1987, SEC.1. Amended by P.L.12-1992, SEC.51; P.L.170-2002, SEC.47.

IC 6-9-24-2
Definitions
Sec. 2. The definitions in IC 6-9-12-1 apply throughout this chapter.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-3
Ordinance imposing tax
Sec. 3. (a) The fiscal body of the municipality may adopt an ordinance to impose an excise tax, known as the municipal food and beverage tax, on those transactions described in section 4 of this chapter.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a fiscal body adopts an ordinance under subsection (a), the municipal food and beverage tax applies to transactions that occur after the last day of the month that succeeds the month in which the ordinance was adopted.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-4
Taxable transactions; exemption
Sec. 4. (a) Except as provided in subsection (c), a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the municipality in which the tax is imposed; and
(3) by a retail merchant for consideration.
(b) Transactions described in subsection (a)(1) include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods

requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
(c) The municipal food and beverage tax does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.111-1987, SEC.1. Amended by P.L.257-2003, SEC.37.

IC 6-9-24-5
Rate of tax
Sec. 5. The municipal food and beverage tax imposed on a food or beverage transaction described in section 4 of this chapter equals one percent (1%) of the gross retail income received by the merchant from the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-6
Collection of tax; returns
Sec. 6. The tax that may be imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-7
Payment of receipts to municipality
Sec. 7. The amounts received from the taxes imposed under this chapter shall be paid monthly by the treasurer of state to the municipality upon warrants issued by the auditor of state.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-8
Food and beverage tax receipts fund
Sec. 8. (a) If a tax is imposed under section 3 of this chapter, the fiscal body of the municipality shall establish a food and beverage tax receipts fund.
(b) The fiscal officer of the municipality shall deposit in this fund

all amounts received under this chapter.
(c) Any money earned from the investment of money in the fund becomes a part of the fund.
(d) Money in this fund shall be used by the municipality solely to finance, construct, improve, equip, operate, and maintain public parking and public restroom facilities or to renovate, equip, operate, and maintain any structure that may be used as a public parking or public restroom facility. The municipality may enter into lease or contractual arrangements, or both, with governmental, not-for-profit, or other private entities to operate and maintain these facilities.
As added by P.L.111-1987, SEC.1.

IC 6-9-24-9
Termination dates
Sec. 9. (a) If the tax is imposed by a municipality under this chapter, the tax terminates January 1, 2012.
(b) This chapter expires July 1, 2012.
As added by P.L.111-1987, SEC.1. Amended by P.L.184-2006, SEC.9.



CHAPTER 25. HENRY COUNTY FOOD AND BEVERAGE TAX

IC 6-9-25-1
Application of chapter
Sec. 1. (a) This chapter applies to a county having a population of more than forty-seven thousand (47,000) but less than fifty thousand (50,000).
(b) The county described in subsection (a) is unique because:
(1) governmental entities and nonprofit organizations in the county have successfully undertaken cooperative efforts to promote tourism and economic development; and
(2) several unique tourist attractions are located in the county, including:
(A) the Indiana basketball hall of fame;
(B) the Wilbur Wright birthplace memorial; and
(C) a historic gymnasium.
(c) The presence of these unique attractions in the county has:
(1) increased the number of visitors to the county;
(2) generated increased sales at restaurants and other retail establishments selling food in the county; and
(3) placed increased demands on all local governments for services needed to support tourism and economic development in the county.
(d) The use of food and beverage tax revenues arising in part from the presence of the attractions identified in subsection (b)(2) to support tourism and economic development in the county permits governmental units in the county to diversify the revenue sources for which local government improvements and services are funded.
As added by P.L.380-1987(ss), SEC.7. Amended by P.L.12-1992, SEC.52; P.L.158-2005, SEC.1.



CHAPTER 26. MADISON COUNTY FOOD AND BEVERAGE TAX

IC 6-9-26-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000).
As added by P.L.74-1988, SEC.2. Amended by P.L.12-1992, SEC.53; P.L.170-2002, SEC.49.



CHAPTER 27. MISCELLANEOUS LOCAL FOOD AND BEVERAGE TAXES

IC 6-9-27-1
Application
Sec. 1. This chapter applies to the following:
(1) A town:
(A) located in a county having a population of more than sixty-five thousand (65,000) but less than seventy thousand (70,000); and
(B) having a population of more than nine thousand (9,000).
(2) A town:
(A) located in a county having a population of more than thirty-four thousand nine hundred (34,900) but less than thirty-four thousand nine hundred fifty (34,950); and
(B) having a population of less than one thousand (1,000).
(3) A town:
(A) located in a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000); and
(B) having a population of more than fifteen thousand (15,000).
(4) A town:
(A) located in a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000); and
(B) having a population of more than ten thousand (10,000) but less than fifteen thousand (15,000).
(5) A town:
(A) located in a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000); and
(B) having a population of more than five thousand (5,000) but less than six thousand three hundred (6,300).
(6) A city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.35-1990, SEC.24. Amended by P.L.12-1992, SEC.54; P.L.103-1995, SEC.1; P.L.170-2002, SEC.51; P.L.214-2005, SEC.34.



CHAPTER 28. HENDRICKS COUNTY ADMISSIONS TAX

IC 6-9-28-1
Applicability of chapter
Sec. 1. This chapter applies only to a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000).
As added by P.L.19-1994, SEC.13. Amended by P.L.170-2002, SEC.52.

IC 6-9-28-2
Ordinance imposing tax
Sec. 2. (a) After January 1 but before June 1 of a year, the county fiscal body may adopt an ordinance to impose an excise tax, known as the county admissions tax, for the privilege of attending an amusement park.
(b) If a fiscal body adopts an ordinance under subsection (a), it shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(c) If a county fiscal body adopts an ordinance under subsection (a), the county admissions tax applies to admission charges collected after June 30 of the year in which the ordinance is adopted.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-3
Amount of tax
Sec. 3. The county admissions tax equals one dollar ($1) on the price of each admission to a facility described in section 2(a) of this chapter.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-4
Liability; collection
Sec. 4. (a) Each person who pays a price for admission to a facility described in section 2(a) of this chapter is liable for the tax imposed under this chapter.
(b) The person who collects the price for admission shall also collect the county admissions tax imposed with respect to the price for admission. The person shall collect the tax at the same time the price for admission is paid, regardless of whether the price paid is for a single admission, for season tickets, or for any other admission arrangement. In addition, the person shall collect the tax as an agent of the state and the county in which the facility described in section 2(a) of this chapter is located.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-5
Remittance; return
Sec. 5. A person who collects a county admissions tax under

section 4 of this chapter shall remit the tax collections to the department of state revenue. The person shall remit those revenues collected during a particular month before the fifteenth day of the following month. At the time the tax revenues are remitted, the person shall file a county admissions tax return on the form prescribed by the department of state revenue.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-6
Payment to county by warrant
Sec. 6. The amounts received from the county admissions tax shall be paid monthly by the treasurer of the state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.19-1994, SEC.13.

IC 6-9-28-7
County admissions tax fund; establishment; deposit and use of money
Sec. 7. (a) If a tax is imposed under this chapter, the county legislative body shall establish a county admissions tax fund.
(b) The county treasurer shall deposit money received under section 6 of this chapter in the county admissions tax fund.
(c) Money earned from the investment of money in the admissions tax fund becomes a part of the fund.
(d) Money in the county admissions tax fund may be used by the county only for the following:
(1) Providing financial assistance, including grants, loans, and guarantees, for private enterprise to complete economic development projects in the county.
(2) Retiring bonds issued under Indiana law.
(3) Paying lease rentals under Indiana law.
(4) Paying the operating expenses of a governmental entity that plans or implements economic development projects.
As added by P.L.19-1994, SEC.13. Amended by P.L.28-1997, SEC.28.



CHAPTER 29. INNKEEPER'S TAX ADMINISTRATION

IC 6-9-29-1
Application of chapter
Sec. 1. This chapter applies to all counties imposing an innkeeper's tax under this article.
As added by P.L.85-1995, SEC.38.

IC 6-9-29-1.5
Effective date of ordinance to be specified; certified copy of ordinance
Sec. 1.5. (a) Unless otherwise provided in this article, a county fiscal body that adopts an ordinance to impose, rescind, or increase or decrease the rate of a county innkeeper's tax must specify the effective date of the ordinance to provide that the ordinance takes effect:
(1) at least thirty (30) days after the adoption of the ordinance; and
(2) on the first day of a month.
(b) If a county fiscal body adopts an ordinance described in subsection (a), it must immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
As added by P.L.119-1998, SEC.20.

IC 6-9-29-2
Liability; penalty for failure to remit tax
Sec. 2. An individual who:
(1) is an individual taxpayer or an employee, an officer, or a member of a corporate or partnership taxpayer; and
(2) has a duty to remit innkeeper's taxes to the department of state revenue or a political subdivision;
holds those innkeeper's taxes in trust for the state or political subdivision and is personally liable for the payment of the innkeeper's taxes, plus any penalties and interest attributable to the innkeeper's taxes, to the state or political subdivision. An individual who knowingly fails to collect or remit the innkeeper's taxes to the state or political subdivision commits a Class D felony.
As added by P.L.85-1995, SEC.38.

IC 6-9-29-3
Rights and powers of county treasurer
Sec. 3. If an ordinance has been adopted requiring the payment of the innkeeper's tax to the county treasurer instead of the department of state revenue, the county treasurer has the same rights and powers with respect to collecting the county innkeeper's tax as the department of state revenue.
As added by P.L.85-1995, SEC.38.

IC 6-9-29-4 Summary data to be provided by department of state revenue
Sec. 4. Upon a request by a county auditor or treasurer, the department of state revenue shall provide summary data regarding innkeeper's tax collections for the county. This data may not include any confidential information. The department shall provide the summary data within ten (10) business days after the request is made.
As added by P.L.85-1995, SEC.38.



CHAPTER 30. RESERVED



CHAPTER 31. CAPITAL IMPROVEMENT BOARD REVENUE REPLACEMENT SUPPLEMENTAL TAX

IC 6-9-31-1
Applicability of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by P.L.256-1997(ss), SEC.6.

IC 6-9-31-2
Adoption of ordinances to impose supplemental tax; imposition, payment, and collection of tax
Sec. 2. (a) After January 1, but before June 1, the city-county council may adopt an ordinance to impose a supplemental tax, known as the capital improvement board revenue replacement supplemental tax, only for the purpose of replacing revenue lost as a result of the withdrawal by the consolidated city or the capital improvement board from a contract providing another entity with the right to name a facility owned by the capital improvement board under IC 36-10-9, the county convention and recreational facilities authority under IC 36-10-9.1, or the consolidated city, in response to the entity displacing at least:
(1) four hundred (400) jobs in the consolidated city; or
(2) one thousand (1,000) jobs within the state;
to another country, if the city-county council determines the revenue must be replaced.
(b) The city-county council may adopt an ordinance to impose a supplemental tax on any one (1) or all of the following:
(1) the innkeeper's tax under IC 6-9-8;
(2) the admissions tax under IC 6-9-13; and
(3) the supplemental auto rental excise tax under IC 6-6-9.7.
(c) The revenue replacement supplemental tax is in addition to the state gross retail tax and use tax imposed by IC 6-2.5. The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(d) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, and administration shall be applicable to the imposition and administration of the tax imposed by this section except to the extent these provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. Specifically, and not in limitation of the preceding sentence, "person" and "gross income" have the same meaning in this section as the terms have in IC 6-2.5.     (e) If the tax is paid to the department of state revenue, the returns to be filed for the payment of the tax under this section may be either by separate return or combined with the return filed for the payment of the state gross retail tax as the department of state revenue may determine by rule.
(f) If the tax is paid to the department of state revenue, the amounts received from this tax shall be paid monthly by the treasurer of state to the treasurer of the capital improvement board of managers of the county upon warrants issued by the auditor of state.
As added by P.L.256-1997(ss), SEC.6.

IC 6-9-31-3
Rate of tax
Sec. 3. The tax imposed by section 2 of this chapter must be at a rate of not more than one percent (1%) on any one (1) or combination of the following:
(1) The gross income derived from lodging income subject to the innkeeper's tax under IC 6-9-8.
(2) The admission price paid for admissions that are subject to the admissions tax under IC 6-9-13.
(3) The gross retail income received by the merchant for a rental that is subject to the supplemental auto rental excise tax under IC 6-6-9.7.
As added by P.L.256-1997(ss), SEC.6.



CHAPTER 32. JACKSON COUNTY INNKEEPER'S TAX

IC 6-9-32-1
Applicability of chapter
Sec. 1. (a) This chapter applies to a county having a population of more than forty-one thousand (41,000) but less than forty-three thousand (43,000) that had adopted an innkeeper's tax under IC 6-9-18 before July 1, 1999.
(b) The:
(1) convention, visitor, and tourism promotion fund;
(2) convention and visitor commission;
(3) innkeeper's tax rate; and
(4) tax collection procedures;
established under IC 6-9-18 before July 1, 1999, remain in effect and govern the county's innkeeper's tax until amended under this chapter.
(c) A member of the convention and visitor commission established under IC 6-9-18 before July 1, 1999, shall serve a full term of office. If a vacancy occurs, the appointing authority shall appoint a qualified replacement as provided under this chapter. The appointing authority shall make other subsequent appointments to the commission as provided under this chapter.
As added by P.L.3-1999, SEC.1. Amended by P.L.170-2002, SEC.53.

IC 6-9-32-2
Definitions
Sec. 2. As used in this chapter:
(1) "executive" and "fiscal body" have the meanings set forth in IC 36-1-2; and
(2) "gross retail income" and "person" have the meanings set forth in IC 6-2.5-1.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-3
Levy of tax
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn; or
(5) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of five percent (5%) on the gross retail income derived from lodging income only and is in

addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.3-1999, SEC.1. Amended by P.L.14-2000, SEC.22.

IC 6-9-32-4
Convention, visitor, and tourism promotion fund
Sec. 4. (a) The county treasurer shall establish a convention, visitor, and tourism promotion fund. The treasurer shall deposit in this fund all amounts the treasurer receives under section 3 of this chapter.
(b) The county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the treasurer of the commission established under section 5 of this chapter if the commission submits a written request for the transfer.
(c) Money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended:
(1) to promote and encourage conventions, visitors, and tourism within the county; and
(2) to promote and encourage industrial and economic development within the county. However, the county may not expend more than twenty-five percent (25%) of the revenues from the tax imposed under section 3 of this chapter to promote and encourage industrial and economic development.
Expenditures under subdivision (1) may include, but are not limited to, expenditures for advertising, promotional activities, trade shows, special events, and recreation.     (d) If before July 1, 1997, the county issued a bond with a pledge of revenues from the tax imposed under IC 6-9-18-3, the county shall continue to expend money from the fund for that purpose until the bond is paid.
As added by P.L.3-1999, SEC.1. Amended by P.L.14-2000, SEC.23.

IC 6-9-32-5
Commission to promote county convention, visitor, and tourism industry
Sec. 5. (a) The county executive shall create a commission to promote the development and growth of the convention, visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. No more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by the member's appointing authority.     (f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-6
Powers and duties of commission
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana not-for-profit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6), and submit it to the county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.3-1999, SEC.1.
IC 6-9-32-7
Handling and expenditure of commission money
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.3-1999, SEC.1.

IC 6-9-32-8
Unlawful transfers of money
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.3-1999, SEC.1.



CHAPTER 33. ALLEN COUNTY SUPPLEMENTAL FOOD AND BEVERAGE TAX

IC 6-9-33-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
As added by P.L.8-2000, SEC.3.



CHAPTER 34. ENTERTAINMENT FACILITY ADMISSIONS TAX

IC 6-9-34-1
Ordinance imposing tax; exemptions
Sec. 1. (a) Except as provided in subsection (b), after June 30 of a year but before January 1 of the following year, the fiscal body of a city may adopt an ordinance to impose an excise tax, known as the entertainment facility admissions tax, for the privilege of attending any event:
(1) held in a privately owned outdoor entertainment facility that:
(A) has a minimum capacity of at least ten thousand (10,000) patrons; and
(B) is located in a geographic area that has been annexed by the city before the adoption of the ordinance; and
(2) to which tickets are offered for sale to the public by:
(A) the box office of the facility; or
(B) an authorized agent of the facility.
(b) The excise tax imposed under subsection (a) does not apply to the following:
(1) An event sponsored by an educational institution or an association representing an educational institution.
(2) An event sponsored by a religious organization.
(3) An event sponsored by an organization that is considered a charitable organization by the Internal Revenue Service for federal tax purposes.
(4) An event sponsored by a political organization.
(5) An event for which tickets are sold on a per-vehicle or similar basis and not on a per-person basis.
(c) If the fiscal body adopts an ordinance under subsection (a), the tax applies to an event ticket purchased after:
(1) December 31 of the calendar year in which the ordinance is adopted; or
(2) a later date that is set forth in the ordinance.
The tax terminates and may not be collected for events that occur after the city has satisfied any outstanding obligations described in section 5(c)(2) of this chapter.
As added by P.L.254-2003, SEC.13.



CHAPTER 35. STADIUM AND CONVENTION BUILDING FOOD AND BEVERAGE TAX FUNDING

IC 6-9-35-1
Application of chapter
Sec. 1. This chapter applies to Boone, Johnson, Hamilton, Hancock, Hendricks, Morgan, and Shelby counties (referred to as counties in this chapter) and to the cities or towns of Carmel, Fishers, Greenfield, Lebanon, Noblesville, Westfield, and Zionsville that are located in those counties (referred to as municipalities in this chapter).
As added by P.L.214-2005, SEC.44.



CHAPTER 36. LAKE COUNTY AND PORTER COUNTY FOOD AND BEVERAGE TAX

IC 6-9-36-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
As added by P.L.214-2005, SEC.45.

IC 6-9-36-2
Application of definitions
Sec. 2. The definitions in IC 6-9-12-1 and IC 36-1-2 apply throughout this chapter.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-3
Imposition of tax; rescission of tax; ordinances; transmission of ordinance to state
Sec. 3. (a) The fiscal body of a county described in section 1 of this chapter may adopt an ordinance to impose an excise tax, known as the food and beverage tax, on those transactions described in sections 4 and 5 of this chapter that occur anywhere within the county.
(b) The following apply if the fiscal body of the county imposes a tax under this chapter:
(1) The rate of the tax equals one percent (1%) of the gross retail income on the transaction. For purposes of this chapter, the gross retail income received by the retail merchant from such a transaction does not include the amount of tax imposed on the transaction under IC 6-2.5 or this chapter.
(2) The fiscal body shall immediately send a certified copy of the ordinance to the commissioner of the department of state revenue.
(3) The tax applies to transactions that occur after the last day of the month that follows the month in which the ordinance was adopted.
(4) The fiscal body may adopt an ordinance to rescind the tax. The rescission of the tax takes effect after the last day of the month that follows the month in which the ordinance to rescind the tax is adopted. However, the fiscal body may not rescind the tax if there are bonds outstanding or leases or other obligations for which the tax has been pledged under IC 36-7.5.
As added by P.L.214-2005, SEC.45.
IC 6-9-36-4
Transactions taxed
Sec. 4. Except as provided in section 6 of this chapter, a tax imposed under section 3 of this chapter applies to any transaction in which food or beverage is furnished, prepared, or served:
(1) for consumption at a location, or on equipment, provided by a retail merchant;
(2) in the county or political subdivision, or both, in which the tax is imposed; and
(3) by a retail merchant for consideration.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-5
Transactions taxed
Sec. 5. Transactions described in section 4(1) of this chapter include transactions in which food or beverage is:
(1) served by a retail merchant off the merchant's premises;
(2) food sold in a heated state or heated by a retail merchant;
(3) two (2) or more food ingredients mixed or combined by a retail merchant for sale as a single item (other than food that is only cut, repackaged, or pasteurized by the seller, and eggs, fish, meat, poultry, and foods containing these raw animal foods requiring cooking by the consumer as recommended by the federal Food and Drug Administration in chapter 3, subpart 3-401.11 of its Food Code so as to prevent food borne illnesses); or
(4) food sold with eating utensils provided by a retail merchant, including plates, knives, forks, spoons, glasses, cups, napkins, or straws (for purposes of this subdivision, a plate does not include a container or packaging used to transport the food).
As added by P.L.214-2005, SEC.45.

IC 6-9-36-6
Transactions exempt
Sec. 6. The food and beverage tax under this chapter does not apply to the furnishing, preparing, or serving of any food or beverage in a transaction that is exempt, or to the extent exempt, from the state gross retail tax imposed by IC 6-2.5.
As added by P.L.214-2005, SEC.45.

IC 6-9-36-7
Collection and payment; returns
Sec. 7. The tax imposed under this chapter shall be imposed, paid, and collected in the same manner that the state gross retail tax is imposed, paid, and collected under IC 6-2.5. However, the return to be filed for the payment of the taxes may be made on separate returns or may be combined with the return filed for the payment of the state gross retail tax, as prescribed by the department of state revenue.
As added by P.L.214-2005, SEC.45.
IC 6-9-36-8
Distribution of revenue
Sec. 8. (a) The entire amount received from the taxes imposed by a county under this chapter shall be paid monthly by the treasurer of state to the treasurer of the northwest Indiana regional development authority established by IC 36-7.5-2-1.
(b) The taxes paid to the treasurer of the development authority under this section shall be deposited in the development authority fund established under IC 36-7.5-4-1.
As added by P.L.214-2005, SEC.45.



CHAPTER 37. HENDRICKS COUNTY INNKEEPER'S TAX

IC 6-9-37-1
Application of chapter; transition of fund, commission, and rate
Sec. 1. (a) This chapter applies to a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000) that had adopted an innkeeper's tax under IC 6-9-18 before July 1, 2005.
(b) The:
(1) convention, visitor, and tourism promotion fund;
(2) convention and visitor commission;
(3) innkeeper's tax rate; and
(4) tax collection procedures;
established under IC 6-9-18 before July 1, 2005, remain in effect and govern the county's innkeeper's tax until amended under this chapter.
(c) A member of the convention and visitor commission established under IC 6-9-18 before July 1, 2005, shall serve a full term of office. If a vacancy occurs, the appointing authority shall appoint a qualified replacement as provided in this chapter. The appointing authority shall make other subsequent appointments to the commission as provided in this chapter.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-2
Definitions
Sec. 2. As used in this chapter:
(1) "executive" and "fiscal body" have the meanings set forth in IC 36-1-2; and
(2) "gross retail income" and "person" have the meanings set forth in IC 6-2.5-1.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-3
Imposition
Sec. 3. (a) The fiscal body of a county may levy a tax on every person engaged in the business of renting or furnishing, for periods of less than thirty (30) days, any room or rooms, lodgings, or accommodations in any:
(1) hotel;
(2) motel;
(3) boat motel;
(4) inn;
(5) college or university memorial union;
(6) college or university residence hall or dormitory; or
(7) tourist cabin;
located in the county.
(b) The tax does not apply to gross income received in a transaction in which:
(1) a student rents lodgings in a college or university residence

hall while that student participates in a course of study for which the student receives college credit from a college or university located in the county; or
(2) a person rents a room, lodging, or accommodations for a period of thirty (30) days or more.
(c) The tax may not exceed the rate of eight percent (8%) on the gross retail income derived from lodging income only and is in addition to the state gross retail tax imposed under IC 6-2.5.
(d) The county fiscal body may adopt an ordinance to require that the tax be reported on forms approved by the county treasurer and that the tax shall be paid monthly to the county treasurer. If such an ordinance is adopted, the tax shall be paid to the county treasurer not more than twenty (20) days after the end of the month the tax is collected. If such an ordinance is not adopted, the tax shall be imposed, paid, and collected in exactly the same manner as the state gross retail tax is imposed, paid, and collected under IC 6-2.5.
(e) All of the provisions of IC 6-2.5 relating to rights, duties, liabilities, procedures, penalties, definitions, exemptions, and administration are applicable to the imposition and administration of the tax imposed under this section except to the extent those provisions are in conflict or inconsistent with the specific provisions of this chapter or the requirements of the county treasurer. If the tax is paid to the department of state revenue, the return to be filed for the payment of the tax under this section may be either a separate return or may be combined with the return filed for the payment of the state gross retail tax as the department of state revenue may, by rule, determine.
(f) If the tax is paid to the department of state revenue, the amounts received from the tax imposed under this section shall be paid monthly by the treasurer of state to the county treasurer upon warrants issued by the auditor of state.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-4
Convention, visitor, and tourism promotion fund; uses
Sec. 4. (a) The county treasurer shall establish a convention, visitor, and tourism promotion fund. The treasurer shall deposit in this fund all amounts the treasurer receives under this chapter.
(b) The county auditor shall issue a warrant directing the county treasurer to transfer money from the convention, visitor, and tourism promotion fund to the treasurer of the commission established under section 5 of this chapter if the commission submits a written request for the transfer.
(c) Subject to subsection (e), money in a convention, visitor, and tourism promotion fund, or money transferred from such a fund under subsection (b), may be expended:
(1) to promote and encourage conventions, visitors, and tourism within the county; and
(2) for the development of a county park, a county fairground, or a county promotion. Expenditures under subdivision (1) may include, but are not limited to, expenditures for advertising, promotional activities, trade shows, special events, and recreation.
(d) If before July 1, 1997, the county issued a bond with a pledge of revenues from the tax imposed under IC 6-9-18-3, the county shall continue to expend money from the fund for that purpose until the bond is paid.
(e) Tax revenues attributable to a tax rate that exceeds five percent (5%) must be divided equally between the expenditures authorized under subsection (c)(1) and (c)(2).
As added by P.L.214-2005, SEC.46.

IC 6-9-37-5
Commission; membership; officers
Sec. 5. (a) The county executive shall create a commission to promote the development and growth of the convention, visitor, and tourism industry in the county. If two (2) or more adjoining counties desire to establish a joint commission, the counties shall enter into an agreement under IC 36-1-7.
(b) The county executive shall determine the number of members, which must be an odd number, to be appointed to the commission. A simple majority of the members must be:
(1) engaged in a convention, visitor, or tourism business; or
(2) involved in or promoting conventions, visitors, or tourism.
If available and willing to serve, at least two (2) of the members must be engaged in the business of renting or furnishing rooms, lodging, or accommodations (as described in section 3 of this chapter). Not more than one (1) member may be affiliated with the same business entity. Not more than a simple majority of the members may be affiliated with the same political party. Each member must reside in the county. The county executive shall also determine who will make the appointments to the commission, except that the executive of the largest municipality in the county shall appoint a number of the members of the commission, which number shall be in the same ratio to the total size of the commission (rounded off to the nearest whole number) that the population of the largest municipality bears to the total population of the county.
(c) If a municipality other than the largest municipality in the county collects fifty percent (50%) or more of the tax revenue collected under this chapter during the three (3) month period following imposition of the tax, the executive of the municipality shall appoint the same number of members to the commission that the executive of the largest municipality in the county appoints under subsection (b).
(d) Except as provided in subsection (c), all terms of office of commission members begin on January 1. Initial appointments must be for staggered terms, with subsequent appointments for two (2) year terms. A member whose term expires may be reappointed to serve another term. If a vacancy occurs, the appointing authority shall appoint a qualified person to serve for the remainder of the

term. If an initial appointment is not made by February 1 or a vacancy is not filled within thirty (30) days, the commission shall appoint a member by majority vote.
(e) A member of the commission may be removed for cause by the member's appointing authority.
(f) Members of the commission may not receive a salary. However, commission members are entitled to reimbursement for necessary expenses incurred in the performance of their respective duties.
(g) Each commission member, before entering the member's duties, shall take an oath of office in the usual form, to be endorsed upon the member's certificate of appointment and promptly filed with the clerk of the circuit court of the county.
(h) The commission shall meet after January 1 each year for the purpose of organization. It shall elect one (1) of its members president, another vice president, another secretary, and another treasurer. The members elected to those offices shall perform the duties pertaining to the offices. The first officers chosen shall serve from the date of their election until their successors are elected and qualified. A majority of the commission constitutes a quorum, and the concurrence of a majority of the commission is necessary to authorize any action.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-6
Commission powers
Sec. 6. (a) The commission may:
(1) accept and use gifts, grants, and contributions from any public or private source, under terms and conditions that the commission considers necessary and desirable;
(2) sue and be sued;
(3) enter into contracts and agreements;
(4) make rules necessary for the conduct of its business and the accomplishment of its purposes;
(5) receive and approve, alter, or reject requests and proposals for funding by corporations qualified under subdivision (6);
(6) after its approval of a proposal, transfer money, quarterly or less frequently, from the fund established under section 4(a) of this chapter, or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter, to any Indiana nonprofit corporation to promote and encourage conventions, visitors, or tourism in the county; and
(7) require financial or other reports from any corporation that receives funds under this chapter.
(b) All expenses of the commission shall be paid from the fund established under section 4(a) of this chapter or from money transferred from that fund to the commission's treasurer under section 4(b) of this chapter. The commission shall annually prepare a budget, taking into consideration the recommendations made by a corporation qualified under subsection (a)(6), and submit it to the

county fiscal body for its review and approval. An expenditure may not be made under this chapter unless it is in accordance with an appropriation made by the county fiscal body in the manner provided by law.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-7
Revenue deposits; audits
Sec. 7. All money coming into possession of the commission shall be deposited, held, secured, invested, and paid in accordance with statutes relating to the handling of public funds. The handling and expenditure of money coming into possession of the commission is subject to audit and supervision by the state board of accounts.
As added by P.L.214-2005, SEC.46.

IC 6-9-37-8
Revenue transfers; prohibitions; penalty
Sec. 8. (a) A member of the commission who knowingly:
(1) approves the transfer of money to any person or corporation not qualified under law for that transfer; or
(2) approves a transfer for a purpose not permitted under law;
commits a Class D felony.
(b) A person who receives a transfer of money under this chapter and knowingly uses that money for any purpose not permitted under this chapter commits a Class D felony.
As added by P.L.214-2005, SEC.46.



CHAPTER 38. FOOD AND BEVERAGE TAXES IN WAYNE COUNTY

IC 6-9-38-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than seventy-one thousand (71,000) but less than seventy-one thousand four hundred (71,400).
As added by P.L.214-2005, SEC.47.



CHAPTER 39. COUNTY OPTION DOG TAX

IC 6-9-39-1
"Animal care facility"
Sec. 1. As used in this chapter, "animal care facility" includes an animal control center, an animal shelter, a humane society, or another animal impounding facility that has as its purpose the humane treatment of animals.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-2
"Taxable dog"
Sec. 2. As used in this chapter, "taxable dog" means a dog at least six (6) months of age.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-3
Imposition of tax; adoption of ordinance by county fiscal body; tax rate
Sec. 3. (a) The fiscal body of a county may adopt an ordinance to impose a tax on a person who harbors or keeps a taxable dog in or near the person's premises in the county, regardless of who owns the taxable dog. A person who harbors or keeps a taxable dog in the county is liable for the tax.
(b) A tax imposed under this section may not exceed five dollars ($5) per year for each taxable dog.
(c) The maximum amount of county option dog tax per year that may be imposed by an ordinance adopted under this section for taxable dogs kept in a kennel for breeding, boarding, training, or sale is an amount equal to the lesser of:
(1) the county option dog tax liability calculated without regard to this subsection for taxable dogs kept in the kennel for breeding, boarding, training, or sale; or
(2) for a kennel in which:
(A) more than six (6) taxable dogs are kept for breeding, boarding, training, or sale, fifty dollars ($50); or
(B) not more than six (6) taxable dogs are kept for breeding, boarding, training, or sale, thirty dollars ($30).
As added by P.L.162-2006, SEC.36.

IC 6-9-39-4
Repeal of tax; procedure
Sec. 4. If an ordinance adopted under section 3 of this chapter is in effect in a county, the fiscal body of the county may rescind the ordinance imposing the county option dog tax.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-5
Collection; designation of collection method by ordinance      Sec. 5. (a) The fiscal body of a county may collect a county option dog tax imposed under section 3 of this chapter by any combination of the following methods:
(1) By designating one (1) or more persons in the county to collect the tax.
(2) By requiring a person who harbors or keeps a taxable dog to submit a complete and accurate county option dog tax return.
(3) By a method other than a method described in subdivision (1) or (2) as determined by the fiscal body of the county.
(b) A designee under subsection (a)(1) may retain a fee from the tax collected for each taxable dog in an amount determined by the fiscal body not to exceed seventy-five cents ($0.75). A designee shall remit the balance of the money collected to the county treasurer by the tenth day of each month.
(c) If a fiscal body chooses to collect a county option dog tax imposed under section 3 of this chapter by requiring the submission of a county option dog tax return under subsection (a), the county treasurer may include a county option dog tax return form with every property tax statement that is mailed to a person under IC 6-1.1-22-8(a)(1).
(d) The department of local government finance shall prescribe a county option dog tax return form that a county may use for the reporting of county option dog tax liability.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-6
County option dog tax fund; canine research and education account
Sec. 6. (a) If a county fiscal body adopts an ordinance under section 3 of this chapter, the county treasurer shall establish a county option dog tax fund.
(b) At the time a county option dog tax fund is established under subsection (a), the county treasurer shall establish a canine research and education account within the county option dog tax fund established under subsection (a).
(c) Interest and investment income derived from money in a county option dog tax fund becomes part of the county option dog tax fund.
(d) Money in a county's county option dog tax fund at the end of a calendar year does not revert to the county's general fund.
As added by P.L.162-2006, SEC.36.

IC 6-9-39-7
Deposit of tax collections in fund; use of tax revenues
Sec. 7. (a) A county treasurer that receives county option dog tax revenue under section 5 of this chapter shall deposit the money in the county option dog tax fund according to the following allocation:
(1) Twenty percent (20%) for the canine research and education account established under section 6(b) of this chapter.
(2) Eighty percent (80%) for the uses designated by the fiscal

body of the county under subsection (c).
(b) If an ordinance adopted under section 3 of this chapter is in effect in a county, the county auditor and the county treasurer shall include the county option dog tax revenue received by the county treasurer in the settlement procedures described in IC 6-1.1-27. Amounts accumulated in the county canine research and education account shall be paid to the state treasurer in accordance with the procedure described under IC 6-1.1-27-3.
(c) The fiscal body of a county that imposes a tax under this chapter may appropriate money in the county option dog tax fund, other than money allocated to the canine research and education account established under section 6(b) of this chapter, for any of the following purposes:
(1) The use of animal care facilities.
(2) Animal control, including dead animal disposal.
(3) Reimbursement to farmers for livestock kills.
(4) Reimbursement to people who have undergone rabies post exposure prophylaxis.
(d) The fiscal body of a county that imposes a tax under this chapter may establish requirements according to which individuals or entities are eligible to receive distributions of money appropriated for a purpose described in subsection (c).
As added by P.L.162-2006, SEC.36.

IC 6-9-39-8
Distribution of tax revenues to the state; appropriation to Purdue University School of Veterinary Science and Medicine
Sec. 8. (a) A special canine research and education account within the state general fund shall be established. Any payments issued to the state under section 7(b) of this chapter shall be deposited in the canine research and education account in the state general fund.
(b) Any income earned on money held in the canine research and education account established under subsection (a) becomes a part of that account.
(c) Any revenue remaining in the canine research and education account established under subsection (a) at the end of a fiscal year does not revert to the state general fund.
(d) There is annually appropriated to the Purdue University School of Veterinary Science and Medicine from the canine research and education account established under subsection (a) an amount equal to the sum of money deposited in the canine research and education account during the state fiscal year for its use in conducting canine disease research and education.
(e) On or about August 1 of each year, if there is a positive amount in the canine research and education account established under subsection (a), the auditor of state shall issue a warrant to the Purdue University School of Veterinary Science and Medicine for an amount equal to the amount of money accumulated in the canine research and education account.
As added by P.L.162-2006, SEC.36.
IC 6-9-39-9
Limitation of powers of counties and municipalities; dog licensing fees
Sec. 9. After July 1, 2006, a county or a municipality (as defined in IC 36-1-2-11) of the county may not adopt an ordinance implementing a licensing system for dogs unless the county option dog tax under this chapter is in effect in the county.
As added by P.L.162-2006, SEC.36.









TITLE 7.1. ALCOHOL AND TOBACCO

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 1. GENERAL PURPOSES OF TITLE

IC 7.1-1-1-1
General purposes
Sec. 1. The following are the general purposes of this title:
(1) To protect the economic welfare, health, peace, and morals of the people of this state.
(2) To regulate and limit the manufacture, sale, possession, and use of alcohol and alcoholic beverages.
(3) To regulate the sale, possession, and distribution of tobacco products.
(4) To provide for the raising of revenue.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.1.



CHAPTER 2. CONSTRUCTION AND SCOPE OF TITLE

IC 7.1-1-2-1
Construction
Sec. 1. Construction. This title is an exercise of the police powers of the state. The classifications and differentiations made in this title are real and are actually and substantially related to the accomplishment of the purposes of this title. The provisions of this title shall be liberally construed so as to effectuate the purposes of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 3. DEFINITIONS OF GENERAL APPLICABILITY

IC 7.1-1-3-1
Generally
Sec. 1. Generally. The definitions contained in this chapter shall be applied throughout this title unless the context clearly requires otherwise.
(Formerly: Acts 1973, P.L.55, SEC.1.)






ARTICLE 2. ALCOHOL AND TOBACCO COMMISSION AND ADMINISTRATION

CHAPTER 1. GENERAL PROVISIONS

IC 7.1-2-1-1
Commission created
Sec. 1. There is hereby created as a part of state government, a commission to be known as the alcohol and tobacco commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.18.

IC 7.1-2-1-2
Composition
Sec. 2. Composition. The commission shall be composed of four (4) members who are not officials of the state in any other capacity and who are qualified for their positions in accordance with the provisions of IC 1971, 7.1-2-1-4.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-3
Appointments and terms
Sec. 3. Appointments and Terms. Members of the commission shall be appointed by the governor and a commissioner shall be eligible for reappointment. No more than two (2) commissioners shall belong to the same political party. A commissioner shall be appointed for a term of four (4) years, but shall serve that term at the pleasure of the governor.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-4
Qualifications of commissioners
Sec. 4. Qualifications of Commissioners. To be eligible for appointment as a commissioner, a person shall possess the following qualifications:
(a) He shall be thirty-one (31) years of age or older;
(b) He shall have a good moral character; and,
(c) He shall have been a resident of the state for at least ten (10) years immediately preceding his appointment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-5
Chairman and chairman pro tempore
Sec. 5. Chairman and Chairman Pro Tempore. The governor shall appoint one (1) of the members to serve as chairman of the commission. The governor also shall appoint one (1) of the members to serve as chairman pro tempore in the absence of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-1-6
Vacancies
Sec. 6. Vacancies. A member appointed to fill a vacancy in the membership of the commission shall serve only for the unexpired portion of the original, vacated term. In all other respects, an appointment to fill a vacancy shall be made in the same manner that an original appointment is made.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-7
Compensation
Sec. 7. Compensation. As compensation for services, each commissioner shall receive an annual salary to be fixed in the same manner that the salaries of other state officials are fixed. In addition to the annual salary, a commissioner shall be reimbursed for traveling and other expenses necessarily incurred while away from his office carrying out his duties as a member of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-8
Bond and oath of office
Sec. 8. Bond and Oath of Office. Each commissioner shall execute a surety bond in the amount of ten thousand dollars ($10,000), with surety approved by the governor, and an oath of office, both of which shall be filed in the office of the secretary of state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-9
Surety bonds
Sec. 9. Surety Bonds. The required surety bond executed and filed on behalf of a commissioner, an enforcement officer, or the prosecutor shall be made payable to the State of Indiana and conditioned upon the faithful discharge of the bonded party's respective duties.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-10
Meetings and adjournments
Sec. 10. Meetings and Adjournments. The commission shall hold regular meetings on the first and third Tuesday of each month. The commission may hold special meetings whenever the commission deems it necessary. The procedure for the calling of a special meeting shall be provided in the rules of the commission. The commission shall have the power to adjourn, from time to time, both regular and special meetings. In no event, however, shall the adjournment be later than the next regular meeting date.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-1-11 Quorum and voting
Sec. 11. (a) Three (3) members of the commission constitute a quorum for the transaction of business.
(b) Each commissioner has one (1) vote.
(c) Action of the commission may be taken only upon the affirmative votes of at least two (2) commissioners. If a vote of the commission is a tie, the position for which the chairman voted shall be treated as the position adopted by the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.19.

IC 7.1-2-1-12
Restriction on solicitation or acceptance of political contributions
Sec. 12. A commissioner may not solicit or accept a political contribution from any person or entity that has a permit or has applied for a permit issued by the commission. However, the right of a commissioner to vote as the commissioner chooses and to express the commissioner's opinions on political subjects and candidates may not be impaired.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.62-1998, SEC.1.

IC 7.1-2-1-13
Limitation of liability
Sec. 13. Limitation of Liability. A member of the commission shall not be personally liable for liability to a person because of the negligence, act, or omission of an enforcement officer.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 2. OFFICERS AND EMPLOYEES

IC 7.1-2-2-1
Office of prosecutor created
Sec. 1. Office of Prosecutor Created. There is hereby created within the commission a division to be known as the "Office of the Prosecutor."
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-2
Qualifications and appointment
Sec. 2. The prosecutor shall be appointed by the governor for a term of four (4) years to be served at the pleasure of the governor. The prosecutor shall be a resident of the state and a practicing member of the Indiana bar.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.1.

IC 7.1-2-2-3
Bond and oath of office
Sec. 3. Bond and Oath of Office. The prosecutor shall execute a surety bond in the amount of five thousand dollars ($5,000), with surety approved by the governor, and an oath of office, both of which shall be filed in the office of the secretary of state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-4
Compensation
Sec. 4. Compensation. As compensation for services, the prosecutor shall receive an annual salary to be fixed in the same manner that the salaries of other state officials are fixed. In addition to the annual salary, the prosecutor shall be reimbursed for traveling and other expenses necessarily incurred while away from his office carrying out his duties as prosecutor.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-5
Prosecutor; powers and duties
Sec. 5. Prosecutor: Powers and Duties. The prosecutor shall have the following powers and duties:
(a) To prosecute before the commission all violations of laws pertaining to alcohol, alcoholic beverages, and tobacco, including violations pertaining to tobacco vending machines;
(b) To prosecute before the commission all violations of the rules and regulations of the commission;
(c) To assist the prosecuting attorneys of the various judicial circuits in the investigation and prosecution of violations of laws pertaining to alcohol, alcoholic beverages, and tobacco, including violations pertaining to tobacco vending machines, and to represent

the state in these matters;
(d) To appear before grand juries to assist in their investigations into matters pertaining to alcohol, alcoholic beverages, and tobacco, including matters pertaining to tobacco vending machines;
(e) To establish a seal of his office;
(f) To administer oaths and to do all other acts authorized by law for notaries public; and,
(g) To employ, with the consent of the commission and at salaries fixed by the commission in their budget, the clerical staff required by him to effectively discharge his duties.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.6.

IC 7.1-2-2-6
Office space and expenses
Sec. 6. Office Space and Expenses. The commission shall provide the prosecutor with appropriate office space and all necessary office supplies and services. All claims for salaries and necessary expenses of the office of the prosecutor shall be allowed and approved by the commission and shall be paid from the enforcement and administration fund of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-7
Executive secretary
Sec. 7. Executive Secretary. The commission, with the consent of the governor, shall employ an executive secretary to aid the commission in the efficient administration of its powers and duties.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-8
Enforcement officer; appointments
Sec. 8. (a) The commission may employ qualified individuals to serve as enforcement officers of the commission.
(b) Enforcement officers shall be employed so that not more than one-half (1/2) the number of enforcement officers are members of the same political party.
(c) The superintendent of the enforcement officers must have had at least ten (10) years experience as an active law enforcement officer, at least five (5) years of which must have been in a management capacity.
(d) The commission shall issue to an enforcement officer a certificate of employment under the seal of the commission. The courts of this state shall take judicial notice of a certificate of employment.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.20.

IC 7.1-2-2-9
Enforcement officer; powers and duties      Sec. 9. (a) An enforcement officer is vested with full police powers and duties to enforce:
(1) the provisions of this title;
(2) any other law of this state relating to alcohol or alcoholic beverages; and
(3) tobacco laws, including tobacco vending machines.
(b) An enforcement officer may issue a summons for infraction or misdemeanor violations if the defendant promises to appear by signing the summons. A defendant who fails to appear is subject to the penalties provided by IC 35-44-3-6.5. Upon failure to appear, the court shall issue a warrant for the arrest of the defendant.
(c) In addition to the authority of an enforcement officer under subsection (a), an enforcement officer may act as an officer for the arrest of offenders against the laws of this state if the enforcement officer reasonably believes that a crime is or is about to be committed or attempted in the enforcement officer's presence.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.1; P.L.84-1985, SEC.1; P.L.256-1996, SEC.1; P.L.177-1999, SEC.4.

IC 7.1-2-2-10
Enforcement officer; bond and oath of office
Sec. 10. Enforcement Officers: Bond and Oath of Office. Each enforcement officer shall execute a surety bond in the amount of one thousand dollars ($1,000), with surety approved by the commission, and an oath of office, both of which shall be filed with the executive secretary of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-2-11
Enforcement officer; worker's compensation and occupational disease
Sec. 11. (a) The injury to, the injury to the health of, or the death of, an enforcement officer shall be compensable under the appropriate provisions of IC 22-3-2 through IC 22-3-7 if the injury, injury to the health, or death, arises out of, and in the course of, the performance of the officer's duties as an enforcement officer.
(b) For the purposes of subsection (a), and of IC 22-3-2 through IC 22-3-7, an enforcement officer shall be conclusively presumed to have accepted the compensation provisions provided in them.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.28-1988, SEC.3.

IC 7.1-2-2-11.5
Retired law enforcement officer; retention of service weapon; badge and identification card
Sec. 11.5. An eligible enforcement officer who retires with at least twenty (20) years of service as an enforcement officer may retain the officer's service weapon. The officer is entitled to receive, in recognition of the officer's service to the commission and to the

public, a badge that indicates that the officer is retired. The commission shall issue the officer who is retiring an identification card stating the officer's name and rank, signifying that the officer is retired, and noting the officer's authority to retain the service weapon.
As added by P.L.1-1992, SEC.27.

IC 7.1-2-2-12
Employees; discharge of non-probationary enforcement officer
Sec. 12. (a) The commission shall have the power to employ and remove at will all necessary clerks, stenographers, bookkeepers, auditors, accountants, assistants of any nature, and other employees, and to fix their duties, authorities, and, with proper approval, their compensation.
(b) The superintendent of the enforcement officers may discharge a non-probationary enforcement officer for just cause. The commission shall adopt rules to establish a procedure for the adjudication of the propriety of the discharge of a non-probationary enforcement officer.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.347-1995, SEC.1.

IC 7.1-2-2-13
Enforcement officers; salaries
Sec. 13. (a) The alcohol and tobacco commission shall categorize salaries of enforcement officers within each rank based upon the rank held and the number of years of service in the commission through the tenth year. The salary ranges that the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the commission; and
(2) the highest salary in the rank paid to a person with at least ten (10) years of service in the commission.
(b) For purposes of creating the salary matrix prescribed by this section, the alcohol and tobacco commission may not approve salary ranges for any rank that are less than the salary ranges effective for that rank on January 1, 1995.
(c) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
(d) The money needed to fund the salaries resulting from the matrix prescribed by this section shall come from the state general fund.
(e) The salary matrix prescribed by this section must have parity with the salary matrix prescribed by the natural resources commission under IC 14-9-8 for conservation officers of the department of natural resources. The budget agency shall approve a salary matrix that meets the parity requirement of this subsection.
As added by P.L.1-1999, SEC.19. Amended by P.L.204-2001, SEC.21.



CHAPTER 3. POWERS AND DUTIES

IC 7.1-2-3-1
Duties of chairman
Sec. 1. Duties of Chairman. The chairman shall be the presiding officer at the meetings of the commission. The chairman, together with the executive secretary, shall prepare, certify and authenticate all proceedings, minutes, records, rules and regulations of the commission. The chairman also shall perform all other duties as imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 4. LOCAL BOARDS

IC 7.1-2-4-1
Local boards created
Sec. 1. Local Boards Created. There is hereby created in each county a local board to be known as the "Alcoholic Beverage Board of __________ County."
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 5. REMEDIES: SEARCHES, SEIZURES, PROPERTY RIGHTS, EVIDENCE, AND JUDICIAL SALES

IC 7.1-2-5-1
Issuance of warrant
Sec. 1. A judge of any court may issue a warrant to search a house or other place for alcohol, an alcoholic liquid or substance, a still, a distilling apparatus, or another article that is being possessed, kept, sold, bartered, given away, used, or transported in violation of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.1-1990, SEC.87.



CHAPTER 6. REMEDIES: PUBLIC NUISANCES

IC 7.1-2-6-1
Public nuisance; places
Sec. 1. (a) The following are declared to be a public nuisance:
(1) A room, a house, a building, a boat, a structure, an automobile, other vehicle, or place of any kind where at least one (1) of the following occurs:
(A) An alcoholic beverage of any type is sold, possessed, manufactured, bartered, or given away in violation of law or a rule of the commission.
(B) A person is permitted to resort for the purpose of drinking an alcoholic beverage of any type in violation of law.
(2) A place where alcoholic beverages are kept for sale, barter, or gift in violation of law or in violation of a rule of the commission, and all alcoholic beverages and all other property kept in and used in maintaining a place.
(3) The business property of a person who knowingly or intentionally sells, possesses, manufactures, barters, or gives away alcoholic beverages in violation of law or a rule of the commission.
(b) The plaintiff in an action to abate a public nuisance under subsection (a)(3) must prove that the owner of the business had actual knowledge of the actions alleged to constitute a nuisance.
(c) In determining whether the owner of a business should be held liable for failing to abate a public nuisance under subsection (a)(3), the court shall consider the efforts the owner of the business took to abate the public nuisance, including whether the police department that serves the business owner's property had been notified by the business owner or the owner's employee of the actions alleged to constitute the public nuisance.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.52-1994, SEC.1.

IC 7.1-2-6-2
Public nuisance; acts
Sec. 2. Public Nuisance: Acts. An act or practice, or manner of conducting a business by a permittee contrary to a provision of this title or to a rule or regulation of the commission, or by a person not a permittee contrary to a provision of this title, shall also constitute a public nuisance if done, carried on, or permitted to take place in a building or upon a premises in or on which an alcoholic beverage is possessed, kept, stored, or consumed, or upon a vehicle, or conveyance in or on which an alcoholic beverage is being kept, stored, consumed, conveyed, transported, or imported into this state contrary to this title, or contary to a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-6-3
Public nuisance; untaxed liquor
Sec. 3. Public Nuisance: Untaxed Liquor. A malt article, liquid, alcoholic beverage, or container of a substance or beverage in respect to which an excise tax or license fee is imposed under this title and upon which the tax or fee has not been paid, the receptacle in which it is contained and the premises where it is kept or hidden shall constitute a public nuisance.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.5.)

IC 7.1-2-6-4
Abatement of public nuisance
Sec. 4. Abatement of Public Nuisance. The commission, the chairman, the attorney general, a prosecuting attorney, a permittee authorized to sell alcoholic beverages within the county in which a common nuisance exists, kept, or maintained, or a number of permittees authorized to sell alcoholic beverages within the county or elsewhere within the state, or a taxpayer of the county, may maintain an action in the name of the state to abate and perpetually enjoin a public nuisance, or to abate, or enjoin, or both, a practice, or conduct of a person, whether a permittee or not, in violation of this title or a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-5
Available remedies
Sec. 5. Available Remedies. The plaintiff in an action to abate a public nuisance shall not be required to give bond in the action. A temporary restraining order, a preliminary injunction, a permanent injunction, and other appropriate relief may be granted in this action as is allowed by the Indiana Rules of Civil Procedure.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-6
Evidence of federal tax payment
Sec. 6. Evidence of Federal Tax Payment. The payment of a federal government special tax by a person, or the possession by him of a stamp or receipt issued to him by the federal government, either as a retail dealer, or as a wholesale dealer in alcoholic beverages, or the possession by him, or the posting by him upon the premises of a stamp, certificate, permit or license issued under the authority of the United States authorizing him to deal in alcoholic beverages shall be prima facie evidence that the named person is engaged in possessing, selling, transporting, giving away or furnishing alcoholic beverages on the covered premises. This section shall apply in a criminal prosecution under this title or in an action to abate or enjoin a public nuisance or unlawful practice or a practice prohibited by a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-2-6-7
Order of court
Sec. 7. Order of Court. The court shall order upon final judgment against the defendant that the room, house, building, structure, boat or place of any kind shall be closed for a period of one (1) year. However, the court may order in the alternative that the premises be closed for only a part of the one (1) year period or until the owner, lessee, tenant, or occupant of the premises gives bond with sufficient surety to be approved by the court making the order, in a penal sum of not less than one thousand dollars ($1,000), payable to the State of Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-8
Conditions of bond
Sec. 8. Conditions of Bond. The bond required by IC 1971, 7.1-2-6-7, shall be conditioned that an alcoholic beverage will not thereafter be manufactured, possessed, sold, bartered, given away, furnished, or otherwise disposed of in or on the public nuisance, or kept in or on it with the intent to sell, barter, give away, or otherwise dispose of it contrary to law or to a rule or regulation of the commission. The bond shall be conditioned also that the unlawful conduct or practice, or conduct of another person, whether a permittee or not, the violation of this title or of a rule or regulation of the commission, will not be permitted on or in the premises. The bond shall be conditioned further that the defendant will pay all fines, costs, and damages against him for the violation of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-9
Recovery on bond
Sec. 9. Recovery on Bond. The whole amount of the bond filed under this chapter may be recovered as a penalty if a condition of the bond is violated. The penalty recovered shall be for the use of the city or town, or if outside the limits of a city or town, then to the county, in which the premises are situated.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-10
Abatement upon conviction
Sec. 10. Abatement Upon Conviction. A person may file a complaint with the circuit or criminal court of the county in which the offense was committed in a case in which a person has been convicted of a violation of this title, to abate as a public nuisance the real estate or other property involved in the commission of the offense or to enjoin the unlawful conduct or practice on or in the premises. In an abatement action under this section, a certified copy of the record of conviction shall be admissible in evidence and prima facie evidence that the room, house, building, boat, structure, automobile, or other vehicle, or place of any kind set forth and

described in the complaint is a public nuisance.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-11
Injunction pending trial
Sec. 11. Injunction Pending Trial. An action seeking relief through an injunction or abatement may be begun, carried on and concluded prior to or during the pending of the criminal prosecution of a defendant arising from or in connection with, or on, or at the room, house, building, boat, structure, automobile, or other vehicle, or place of any kind set out and described in the complaint for the action seeking relief through an injunction or abatement.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-12
Action by commission
Sec. 12. Action by Commission. The commission may enforce a provision of this title or a rule or regulation of the commission against a permittee either by way of seeking a writ of mandate mandating the defendant to comply with a rule or regulation of the commission or by an action for an injunction enjoining a permittee from violating a rule or regulation of the commission whether the conduct of the defendant does or does not constitute a public nuisance within the meaning of this title. A temporary restraining order, preliminary injunction, and a permanent injunction may be granted in such an action without a bond being filed by the plaintiff.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-13
Action by commission; representation
Sec. 13. Action by Commission: Representation. An action authorized by IC 1971, 7.1-2-6-12, shall be brought in the name of the State of Indiana on the relation of the commission. The commission may be represented by an attorney selected by it, or by the attorney general, or by a deputy or assistant attorney general assigned by the attorney general for the purpose of instituting or conducting the action, or by both.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-6-14
Remedies cumulative
Sec. 14. Remedies Cumulative. The remedies authorized by IC 1971, 7.1-2-5, and by this chapter are cumulative and in no sense shall one (1) of the remedies exclude another. The remedies provided in this article shall not limit or remove the power of the commission to revoke a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7. PREVENTION OF DISCRIMINATION AGAINST INDIANA PRODUCTS

IC 7.1-2-7-1
Power of commission
Sec. 1. Power of Commission. The commission shall have the duty to make and enter orders with respect to alcoholic beverages manufactured, processed, or transported from, outside this state and imported into this state as will most effectively produce the discontinuance of discrimination by another state, territory, district, political subdivision, municipality, or person against alcoholic beverages produced in Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-2
Investigations
Sec. 2. Investigations. The commission, from time to time, either on its own initiative or on complaint of a resident of this state, shall make, or cause to be made, investigations of the laws, rules, regulations, ordinances and practices of the several states, territories, districts, political subdivisions and municipalities of the United States outside the State of Indiana, relating to alcoholic beverages manufactured or processed in or exported from, this state. The purpose of these investigations shall be to determine whether these laws, rules, regulations, ordinances and practices unfairly or unreasonably discriminate against alcoholic beverages manufactured or processed in or exported from this state, or in favor of a person outside this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-3
Entrance of orders
Sec. 3. Entrance of Orders. If, upon investigation, the commission finds that discrimination does exist, it shall make and enter one (1) of the following orders: (a) prohibiting the importation, transportation, purchase, receipt, sale, delivery, distribution, or possession into or within this state, of alcoholic beverages, or one (1) or more classes of them, manufactured or processed in or by, or exported from, the place or person outside this state, as in its opinion will produce most effectively the discontinuance of the discrimination; or,
(b) providing for a levy, assessment, collection and imposition of additional taxes, licenses, fees and restrictions upon or in connection with the privilege of importing, transporting, purchasing, receiving, selling, delivering, distributing or possessing, into or within this state, of alcoholic beverages, or one (1) or more classes of them, which are manufactured or processed in or by, or imported, transported or received from, a place or person outside this state, as in its opinion will produce most effectively the discontinuance of the discrimination. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-4
Scope of orders
Sec. 4. Scope of Orders. The commission, in making an order under IC 1971, 7.1-2-7-3, shall not be limited to the products of the particular state, territory, district, political subdivision, municipality or person in which or in whose favor the discrimination is found to exist. The commission may include in its order the alcoholic beverages, or a class of them, manufactured or processed in or by, or imported, transported, or received from any other place or person outside this state, as in its opinion will produce most effectively the discontinuance of the discrimination.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-5
Hearing of aggrieved party
Sec. 5. Hearing of Aggrieved Party. A resident of this state who is aggrieved by an order of the commission entered under this chapter, may file, within thirty (30) days after the entrance of the order, his written complaint with the commission asking that the order be vacated or modified on the ground that it is unreasonable, insufficient, or unlawful. The petitioner shall set out in his complaint the facts and reasons on which his claim is based. The complaint shall be set for hearing before the commission not less than thirty (30), nor more than sixty (60), days after it is filed.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-6
When order becomes final
Sec. 6. When Order Becomes Final. An order of the commission entered under this chapter shall become final and shall not thereafter be open to attack for any purpose if a complaint is not filed pursuant to IC 1971, 7.1-2-7-5, within thirty (30) days after the entrance of the order.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-7
Conduct of hearing; appearance by corporation
Sec. 7. (a) The commission shall have the power to make and establish rules for the admission of evidence and the conduct of the hearing, as in its opinion will serve best the purpose of the hearing. The attorney general of the state shall appear at the hearing and represent the commission in the defense of its order.
(b) A corporation that is a party in any proceeding before the commission may elect to appear either by counsel or by the personal appearance of any of its corporate officers.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.78-1986, SEC.2.
IC 7.1-2-7-8
Findings
Sec. 8. Findings. The commission, at the conclusion of the hearing and within ten (10) days after it, shall make and enter its findings and decision vacating, modifying, or affirming its order. These findings and decision shall be final and conclusive as to all matters contained in them. The order of the commission shall be and remain in full force unless the commission, for good reason and by appropriate entry, rescinds it, or suspends its effective date.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-7-9
Reciprocity agreements
Sec. 9. Reciprocity Agreements. The commission may enter into a reciprocity agreement with another state, territory, district, political subdivision, or municipality outside this state, regarding the importation, exportation, transportation, sale, purchase, receipt, delivery, distribution or possession of alcoholic beverages. The reciprocity agreement may be made for the purpose of promoting the economic welfare of the citizens of, and of industry and labor in, this state, and for the purpose of preventing or discouraging discrimination against alcoholic beverages manufactured or processed in, or exported from, this state. The agreement may provide also for the remission of any additional taxes or fees levied pursuant to an order made and entered under the authority of this chapter. However, the commission shall not have the authority to enter into an agreement which will in any manner violate, change or modify a law of this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 8. JURISDICTION AND MISCELLANEOUS JUDICIAL PROCEEDINGS

IC 7.1-2-8-1
Jurisdiction; general rule
Sec. 1. Jurisdiction: General Rule. An action brought against the commission, or against the chairman as the chairman, shall be brought in the circuit or superior court of Marion County unless otherwise specifically provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-8-2
Jurisdiction restricted
Sec. 2. Jurisdiction Restricted. Except as otherwise provided in this title, a person shall not bring an action against the State of Indiana, the commission, the chairman, or the chairman pro tempore, based upon a claim arising from the collection of money received by the state in connection with the administration or enforcement of a provision of this title. The consent of the State of Indiana is hereby expressly withdrawn and denied in such an action and no court shall have jurisdiction in such an action.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-8-3
Declaratory judgment
Sec. 3. Declaratory Judgment. The commission shall have the authority also to initiate, in the name of the State of Indiana on the relation of the commission, an action to obtain a declaratory judgment as to the meaning, application, or constitutionality of a provision of this title or of a rule or regulation of the commission or an order of the commission. The action shall be brought in any court having civil jurisdiction within Marion County against a permittee or other person. The proceedings shall conform to the Indiana Rules of Civil Procedure concerning declaratory judgments.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-2-8-4
Judicial notice
Sec. 4. Judicial Notice. A court shall take judicial notice of the signature of the chairman and of the seal of the commission. A court shall take judicial notice, also, of a document, paper, record, or instrument, or copy of these, duly authenticated, as prescribed in the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)






ARTICLE 3. PERMITS

CHAPTER 1. GENERAL PROVISIONS

IC 7.1-3-1-1
Issuance of permits authorized
Sec. 1. Issuance of Permits Authorized. The commission may issue only the types of permits authorized by this article subject to the applicable provisions of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 1.5. CERTIFICATION OF ALCOHOL SERVER TRAINING PROGRAMS

IC 7.1-3-1.5-1
"Alcohol server"
Sec. 1. As used in this chapter, "alcohol server" means the following:
(1) A person who works on the licensed premises of a retailer permittee as a:
(A) manager;
(B) bartender; or
(C) waiter or a waitress.
(2) A person who works on the licensed premises of a dealer permittee as a:
(A) manager; or
(B) sales clerk.
As added by P.L.161-2005, SEC.1.



CHAPTER 2. BREWERS' PERMITS

IC 7.1-3-2-1
Application
Sec. 1. Application. The commission may issue a brewer's permit to a person who desires to commercially manufacture beer.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-2
Persons eligible for permits
Sec. 2. (a) Except as provided in subsection (b), the commission may issue a brewer's permit only to:
(1) an individual;
(2) a partnership, all the partners of which are bona fide residents of Indiana;
(3) a limited liability company, all the members of which are bona fide residents of Indiana; or
(4) a corporation organized and existing under the laws of Indiana and having authority under its charter to manufacture or sell beer.
(b) The commission may issue a brewer's permit to a brewer for a brewery that manufactures not more than twenty thousand (20,000) barrels of beer in a calendar year to:
(1) an individual;
(2) a partnership organized and existing under the laws of Indiana;
(3) a limited liability company organized and existing under the laws of Indiana; or
(4) a corporation organized and existing under the laws of Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.51-1994, SEC.3; P.L.72-2004, SEC.5.

IC 7.1-3-2-3
Preference for existing permittees
Sec. 3. Preference for Existing Permittees. A holder of a brewer's permit shall be entitled to preference in the issuance of a brewer's permit over a new applicant for that permit and the existing permittee shall not be refused the permit except for good cause after hearing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-4
Out-of-state brewer; qualifications
Sec. 4. A brewer or other person located outside Indiana who is desirous of selling beer or flavored malt beverage to an Indiana permittee for importation into and resale in Indiana, in order to qualify under this title, shall file with the commission a surety bond in a penal sum equal to its average monthly excise tax liability for the previous year, payable to the state of Indiana and conditioned on the

principal's faithful performance and discharge in its agreement with the commission as provided in section 5 of this chapter. The bond and agreement, unless suspended or revoked, shall be renewable annually.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.2; P.L.72-1996, SEC.2.

IC 7.1-3-2-5
Out-of-state brewer; agreement
Sec. 5. There shall accompany the bond required by section 4 of this chapter an agreement by the applicant to:
(1) pay to the state the taxes and fees levied by the state for which the applicant is liable on beer shipped or transported into Indiana;
(2) furnish reports required by the commission of the sales of beer and flavored malt beverage by the principal to an Indiana permittee; and
(3) consent to an examination of the principal's records pertaining to sales to an Indiana permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.58-1984, SEC.3; P.L.72-1996, SEC.3.

IC 7.1-3-2-6
Cessation of manufacturing; revocation of permit
Sec. 6. Cessation of Manufacturing: Revocation of Permit. The commission may revoke the permit of a brewer if the brewer does not, in good faith, begin to manufacture beer within six (6) months after the issuance of the permit, or if he suspends manufacturing of beer for six (6) consecutive months, without the consent and approval of the commission. The revocation shall be affected in accordance with the rules and regulations of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-7
Scope of permit
Sec. 7. The holder of a brewer's permit or an out-of-state brewer holding either a primary source of supply permit or an out-of-state brewer's permit may do the following:
(1) Manufacture beer.
(2) Place beer in containers or bottles.
(3) Transport beer.
(4) Sell and deliver beer to a person holding a beer wholesaler's permit issued under IC 7.1-3-3.
(5) If the brewer's brewery manufactures not more than twenty thousand (20,000) barrels of beer in a calendar year, do the following:
(A) Sell and deliver beer to a person holding a retailer or a dealer permit under this title.
(B) Be the proprietor of a restaurant.
(C) Hold a beer retailer's permit, a wine retailer's permit, or

a liquor retailer's permit for a restaurant established under clause (B).
(D) Transfer beer directly from the brewery to the restaurant by means of:
(i) bulk containers; or
(ii) a continuous flow system.
(E) Install a window between the brewery and an adjacent restaurant that allows the public and the permittee to view both premises.
(F) Install a doorway or other opening between the brewery and an adjacent restaurant that provides the public and the permittee with access to both premises.
(G) Sell the brewery's beer by the glass for consumption on the premises. Brewers permitted to sell beer by the glass under this clause must furnish the minimum food requirements prescribed by the commission.
(6) If the brewer's brewery manufactures more than twenty thousand (20,000) barrels of beer in a calendar year, own a portion of the corporate stock of another brewery that:
(A) is located in the same county as the brewer's brewery;
(B) manufactures less than twenty thousand (20,000) barrels of beer in a calendar year; and
(C) is the proprietor of a restaurant that operates under subdivision (5).
(7) Sell and deliver beer to a consumer at the plant of the brewer or at the residence of the consumer. The delivery to a consumer shall be made only in a quantity at any one (1) time of not more than one-half (1/2) barrel, but the beer may be contained in bottles or other permissible containers.
(8) Provide complimentary samples of beer that are:
(A) produced by the brewer; and
(B) offered to consumers for consumption on the brewer's premises.
(9) Own a portion of the corporate stock of a sports corporation that:
(A) manages a minor league baseball stadium located in the same county as the brewer's brewery; and
(B) holds a beer retailer's permit, a wine retailer's permit, or a liquor retailer's permit for a restaurant located in that stadium.
(10) For beer described in IC 7.1-1-2-3(a)(4):
(A) may allow transportation to and consumption of the beer on the licensed premises; and
(B) may not sell, offer to sell, or allow sale of the beer on the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.52-1992, SEC.3; P.L.88-1993, SEC.1; P.L.15-1994, SEC.3; P.L.107-1995, SEC.1; P.L.177-1999, SEC.6; P.L.72-2004, SEC.6.

IC 7.1-3-2-8 Transportation of beer
Sec. 8. Transportation of Beer. The transportation of beer to a county within this state shall be only in barrel or keg containers, or in bottles, or in other containers permissible under the rules and regulations of the commission. A brewer may ship beer to points outside this state in any convenient container.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-2-9
Out-of-state brewer; use of beer wholesalers
Sec. 9. An out-of-state brewer holding either a primary source of supply permit or an out-of-state brewer's permit may:
(1) appoint a beer wholesaler to perform the services described in IC 7.1-3-3-5(f)(1) through IC 7.1-3-3-5(f)(2); and
(2) provide a fee to a beer wholesaler who performs the services described in IC 7.1-3-3-5(f)(1) through IC 7.1-3-3-5(f)(2).
As added by P.L.72-1997, SEC.1.



CHAPTER 3. BEER WHOLESALERS' PERMITS

IC 7.1-3-3-1
Application
Sec. 1. Application. The commission may issue a beer wholesaler's permit to a person who desires to sell beer at wholesale and who meets the qualifications required by this title. The commission may require additional proof, by affidavit or otherwise, that an applicant possesses any or all of the required qualifications.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-2
Necessary investment
Sec. 2. Necessary Investment. An applicant for a beer wholesaler's permit shall have available for investment, capital, in cash or property, necessary and useful in his business, exclusively as a beer wholesaler, of at least fifteen thousand dollars ($15,000), exclusive of motor vehicles. If his application is granted, the investment shall actually be made and proof of it submitted to the commission before the applicant shall engage in business as a beer wholesaler. The provisions of this section shall not apply to a permittee who held a valid beer wholesaler's permit as of April 2, 1965.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-3
Building requirements
Sec. 3. Building Requirements. The building to be occupied by a beer wholesaler shall be owned or leased by him, or storage space in it shall be leased to him. If the building or storage space is held by lease, the lease shall be for the full term of the permit, and no other person, or stockholder of a corporation, interested in the manufacture of, or in the sale at retail of, alcoholic beverages shall own the building or have any interest in it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-4
Premises described in application
Sec. 4. (a) The premises to be used as a warehouse by an applicant shall be described in the application for the permit. The commission shall not issue a beer wholesaler's permit to an applicant for any other warehouse or premises than that described in the application. The commission shall issue only one (1) beer wholesaler's permit to an applicant, but a permittee may be permitted to transfer his warehouse to another location within the county, upon application to, and approval of, the commission.
(b) As used in this subsection, "immediate relative" means the father, the mother, a brother, a sister, a son, or a daughter of a wholesaler permittee. Notwithstanding subsection (a), the commission, upon the death or legally adjudged mental

incapacitation of a wholesaler permittee, may allow the transfer of the wholesaler permit only to an immediate relative of the wholesaler permittee who concurrently holds a majority share in a valid wholesaler permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.205-1999, SEC.13.

IC 7.1-3-3-5
Scope of permit
Sec. 5. (a) The holder of a beer wholesaler's permit may purchase and import from the primary source of supply, possess, and sell at wholesale, beer and flavored malt beverages manufactured within or without this state.
(b) A beer wholesaler permittee may possess, transport, sell, and deliver beer to:
(1) another beer wholesaler authorized by the brewer to sell the brand purchased;
(2) a consumer; or
(3) a holder of a beer retailer's permit, beer dealer's permit, temporary beer permit, dining car permit, boat permit, airplane permit, or supplemental caterer's permit;
located within this state. The sale, transportation, and delivery of beer shall be made only from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery.
(c) Delivery of beer to a consumer shall be made in barrels only with the exception of the beer wholesaler's bona fide regular employees, who may purchase beer from the wholesaler in bottles, cans, or any other type of permissible containers in an amount not to exceed forty-eight (48) pints at any one (1) time.
(d) The importation, transportation, possession, sale, and delivery of beer shall be subject to the rules of the commission and subject to the same restrictions provided in this title for a person holding a brewer's permit.
(e) The holder of a beer wholesaler's permit may purchase, import, possess, transport, sell, and deliver any commodity listed in IC 7.1-3-10-5, unless prohibited by this title. However, a beer wholesaler may deliver flavored malt beverages only to the holder of one (1) of the following permits:
(1) A beer wholesaler or wine wholesaler permit, if the wholesaler is authorized by the primary source of supply to sell the brand of flavored malt beverage purchased.
(2) A wine retailer's permit, wine dealer's permit, temporary wine permit, dining car wine permit, boat permit, airplane permit, or supplemental caterer's permit.
(f) A beer wholesaler may:
(1) store beer for an out-of-state brewer described in IC 7.1-3-2-9 and deliver the stored beer to another beer wholesaler that the out-of-state brewer authorizes to sell the beer;
(2) perform all necessary accounting and auditing functions

associated with the services described in subdivision (1); and
(3) receive a fee from an out-of-state brewer for the services described in subdivisions (1) through (2).
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.3; Acts 1974, P.L.25, SEC.2.) As amended by Acts 1978, P.L.52, SEC.1; P.L.57-1984, SEC.6; P.L.78-1986, SEC.3; P.L.72-1996, SEC.4; P.L.72-1997, SEC.2; P.L.224-2005, SEC.5.

IC 7.1-3-3-6
Renewals
Sec. 6. Renewals. A permittee who holds a beer wholesaler's permit and who desires that it be renewed shall file an application for renewal with the commission not less than thirty (30) days prior to the expiration of the existing permit. The application shall be made in the same manner that an application for an original permit is made.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-7
Action of commission on renewals
Sec. 7. Action of Commission on Renewals. The commission shall notify the applicant in writing of its determination to grant or deny the renewal of a beer wholesaler's permit not more than ten (10) days after the filing of the application. The notice may be given by personal service upon the applicant or by registered mail, addressed to applicant at the address shown in the application for renewal. The registration and deposit of the notice, properly addressed, in the post office within the ten (10) day period shall be sufficient when the notice is given by registered mail.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-8
Notice of renewal
Sec. 8. Notice of Renewal. The determination shall be final and conclusive if the notice advises the applicant that his beer wholesaler's permit will be renewed at the expiration of the existing permit term. Prior to the expiration of the existing permit term, the commission shall issue a renewal beer wholesaler's permit to the applicant for the ensuing year. The failure on the part of the commission to issue the renewal permit prior to the expiration of the existing permit shall not deprive the applicant of the right to continue in operation pending its issuance.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-9
Demand for public hearing
Sec. 9. Demand for Public Hearing. The commission shall state in the notice to the applicant the reasons for the denial of the renewal of his beer wholesaler's permit if they decide not to renew the permit. The commission shall grant a public hearing to the applicant on the matter if, within five (5) days after receipt by the applicant of the

notice of denial, he files with the commission a written demand for a public hearing. The hearing shall be held either in the offices of the commission or in the county seat of the county in which the applicant's place of business is located after ten (10) days' notice to the applicant of the time and place of the hearing.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-10
Conduct of hearing
Sec. 10. Conduct of Hearing. The hearing on the denial of the renewal shall be conducted by a member of the commission or by a special examiner designated by it for this purpose. A deputy attorney general of the state shall represent the State of Indiana at the hearing and he shall present the written and oral evidence in support of the reasons given in the notice of the denial of the renewal of the beer wholesaler's permit. The applicant, in person or by counsel, shall present his evidence in support of his right to the renewal and in rebuttal of the evidence presented by the state. The burden shall be upon the state to establish the existence and sufficiency of the reasons for the denial of the renewal of the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-11
Findings and conclusions; action of commission
Sec. 11. Findings and Conclusions: Action of Commission. The person who conducted the hearing shall make a report of the recommended findings of fact and conclusions to the commission following the hearing. The commission, upon receipt of the report, by a majority vote of its membership, shall make findings of fact and state its conclusions affirming or reversing the proposed denial of renewal. The commission shall enter its order accordingly and that order shall be final and conclusive except as otherwise provided in this title. The commission shall serve the applicant, personally or by registered mail, with a copy of the findings of fact, conclusions, and order.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-12
Petition for review
Sec. 12. Petition for Review. The applicant, if the order of the commission affirms the denial of the renewal of his permit, may file, within ten (10) days following its receipt by him, an action to review the findings, conclusions and order in the Superior Court of Marion County, or in the circuit or superior court of the county in which the applicant has his licensed premises, to set aside and enjoin the enforcement of the order of denial on the grounds that it is unlawful, unreasonable, or insufficient, or that it was obtained by wrongful, fraudulent or other unlawful methods.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-3-3-13
Contents of petition
Sec. 13. Contents of Petition. The petition for review shall be verified by the applicant, or by someone in his behalf having knowledge of the matters stated in the petition, and may include a prayer that a temporary restraining order be issued against the commission, temporarily restraining it from enforcing its order denying the renewal. The temporary restraining order, if issued, shall be issued in accordance with the procedures provided in the Indiana Rules of Civil Procedure.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-14
Ad interim operations
Sec. 14. Ad Interim Operations. The denial of the renewal of the permit shall not become effective until ten (10) days following the receipt by the applicant of a copy of the findings of fact, conclusions, and order of the commission affirming the denial if notice of denial of renewal has been given and a public hearing has been demanded as provided in this chapter. The enforcement of the commission's order of denial of renewal shall be suspended pending the expiration or dissolution of the temporary restraining order if one has been sought and issued as provided in this chapter. During the period that the order of denial is ineffective or suspended, the applicant shall be fully authorized and entitled to operate as a beer wholesaler to the same extent and effect as though a renewal permit had been issued concurrently with the expiration of his previous permit, and without being liable, criminally or civilly, on the ground of operating his beer wholesaler's business without a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-15
Trial
Sec. 15. Trial. The court shall give preference to the action for review in order that, consistent with justice, the matters in issue may be determined speedily. A change of venue from the county shall not be granted in an action for review, but either party may apply for and secure a change of judge under the Indiana Rules of Civil Procedure. The trial of the action shall be by the court without the intervention of a jury.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-16
Costs
Sec. 16. Costs. The commission, in the event the denial of renewal becomes final as a result of a failure to bring an action for review, or as a result of the final judgment of the court in which the action was brought, shall deduct from the annual license fee accompanying the application the amount of court costs taxed against the applicant and shall pay it to the clerk of the court. The commission shall apply the

balance of the annual license fee to the payment of a license fee for the period of the beer wholesaler's continued operation computed at the rate of two dollars and seventy-five cents ($2.75) per day for the number of calendar days, including Sundays and holidays, elapsed during the period of continued operation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-17
Cancellation of franchise agreement
Sec. 17. Cancellation of Franchise Agreement. The circuit or superior court of the county in which the licensed premises of a beer wholesaler are located shall have jurisdiction to enjoin the cancellation or termination of a franchise or agreement between a beer wholesaler and a brewer in violation of IC 1971, 7.1-5-5-9. The action may be brought by a beer wholesaler or brewer who is or might be adversely affected by the cancellation or termination. The court, in granting an injunction under this section, shall provide that the brewer shall not supply the customers or territory of the beer wholesaler through servicing the customers or territory through another beer wholesaler or by any other means while the injunction is in effect. An injunction issued under this section shall require the posting of proper bond against damages for an injunction improvidently granted and a showing that the danger of irrevocable loss or damage is immediate. The beer wholesaler shall continue to service the accounts of the brewer in good faith during the term of the injunction.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-18
Certain transactions void
Sec. 18. Certain Transactions Void. The transfer, sale, acquisition, assignment, control of, or beneficial interest, direct or indirect, in or to a beer wholesaler's permit, or in its business, or in its corporate stock, by a brewer contrary to the provisions of IC 1971, 7.1-5-9-2, or the transfer, assignment upon the capital stock book, or other corporate record, of a corporation holding a beer wholesaler's permit, of the capital stock, or a part of it, is wholly void and not capable of validation.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-3-19
Permits prohibited to persons holding wine wholesaler's permit and liquor wholesaler's permit
Sec. 19. The commission may not issue a beer wholesaler's permit to a person who holds a wine wholesaler's permit and a liquor wholesaler's permit.
As added by P.L.72-1996, SEC.5.



CHAPTER 4. BEER RETAILERS' PERMITS

IC 7.1-3-4-1
Application
Sec. 1. Application. The commission may issue a beer retailer's permit to a person who desires to sell beer to customers for consumption on the licensed premises and who meets the qualifications provided by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 5. BEER DEALERS' PERMITS

IC 7.1-3-5-1
Application
Sec. 1. Application. The commission may issue a beer dealer's permit to a person who desires to sell beer to customers for consumption only off the licensed premises and who meets the qualifications provided by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-5-2
Applicants eligible for permits; renewal of permits
Sec. 2. (a) The commission may issue a beer dealer's permit only to an applicant who is the proprietor of a drug store, grocery store, or package liquor store.
(b) The commission may issue a beer dealer's permit to an applicant that is a foreign corporation if:
(1) the applicant is duly admitted to do business in Indiana;
(2) the sale of beer is within the applicant's corporate powers; and
(3) the applicant is otherwise qualified under this title.
(c) The commission shall not issue a beer dealer's permit to a person who is disqualified under the special disqualifications. However, the special disqualification listed in IC 7.1-3-4-2(a)(13) shall not apply to an applicant for a beer dealer's permit.
(d) Notwithstanding subsection (a), the commission may renew a beer dealer's permit for an applicant who:
(1) held a permit before July 1, 1997; and
(2) is the proprietor of a confectionery or a store that:
(A) is not a drug store, grocery store, or package liquor store;
(B) is in good repute; and
(C) in the judgment of the commission, deals in merchandise that is not incompatible with the sale of beer.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.74-1997, SEC.1; P.L.41-2002, SEC.1.

IC 7.1-3-5-3
Scope of permit
Sec. 3. (a) The holder of a beer dealer's permit shall be entitled to purchase beer for sale under the permit only from a permittee entitled to sell to a beer dealer under this title.
(b) A beer dealer shall be entitled to possess beer and sell it at retail to a customer in permissible containers only.
(c) A beer dealer may not sell beer by the drink nor for consumption on the licensed premises nor shall a beer dealer allow it to be consumed on the licensed premises.
(d) Except as provided in subsection (e), a beer dealer shall be entitled to sell beer to a customer and deliver it in permissible

containers to the customer on the licensed premises, or to the customer's residence or office. A beer dealer shall not be entitled to sell and deliver beer on the street or at the curb outside the licensed premises, nor shall a beer dealer be entitled to sell beer at a place other than the licensed premises. A beer dealer shall not be entitled to sell beer and deliver beer for carry-out, or for delivery to a customer's residence or office, in a quantity that exceeds eight hundred sixty-four (864) ounces in a single transaction. However, notwithstanding IC 7.1-5-10-11, a beer dealer who is licensed pursuant to IC 7.1-3-10-4 shall be entitled to sell and deliver warm or cold beer for carry-out, or for delivery to a customer's residence, office, or a designated location in barrels or other commercial containers that do not exceed two thousand sixteen (2,016) ounces per container. This delivery may only be performed by the permit holder or an employee who holds an employee permit. The permit holder shall maintain a written record of each delivery for at least one (1) year that shows the customer's name, location of delivery, and quantity sold.
(e) Unless a beer dealer is a grocery store or drug store, a beer dealer may not sell or deliver alcoholic beverages or any other item through a window in the licensed premises to a patron who is outside the licensed premises. A beer dealer that is a grocery store or drug store may sell any item except alcoholic beverages through a window in the licensed premises to a patron who is outside the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.3; P.L.65-1990, SEC.1; P.L.106-1995, SEC.7; P.L.204-2001, SEC.27.



CHAPTER 6. TEMPORARY, DINING CAR, AND BOAT BEER PERMITS

IC 7.1-3-6-1
Temporary beer permits
Sec. 1. Subject to sections 3.5 and 3.6 of this chapter, the commission may issue a temporary beer permit without publication of notice or investigation before a local board to a qualified person as provided in this chapter. In all other respects, a temporary beer permit shall be issued, revoked, and governed by the restrictions and limitations made in a provisional order or rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.73-1996, SEC.1.

IC 7.1-3-6-2
Persons eligible for permits
Sec. 2. Persons Eligible for Permits. The commission may issue a temporary beer permit to a person who is qualified to hold a beer retailer's permit and who has such other qualifications as the commission may prescribe by a provisional order until it adopts a rule or regulation on the matter. However, the special disqualifications listed in IC 1971, 7.1-3-4-2(c), (h), and (m), and the residency requirements provided in IC 1971, 7.1-3-21-3, shall not apply to an applicant for a temporary beer permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-3
Reasons for permit
Sec. 3. The commission may issue a temporary beer permit only to:
(1) enable a fair, athletic event, barbecue, picnic, wedding reception, convention, exhibition, spectacle or contest to be publicly held and carried on; or
(2) accommodate the institutional activities of an association, society, charitable or benevolent organization, or a branch of one (1) of these, or both.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.250-2003, SEC.9.

IC 7.1-3-6-3.5
Temporary beer permit; cities of 150,000 to 500,000; conditions; approval of mayor
Sec. 3.5. (a) This section applies to a temporary beer permit for the sale of beer within a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000).
(b) The commission may not issue a temporary beer permit to a person unless:
(1) the person meets all requirements for a temporary beer

permit under this chapter; and
(2) the mayor of the city in which the beer will be sold approves the issuance of the temporary beer permit.
(c) If a person asks the mayor to approve the issuance of a temporary beer permit, the mayor shall notify the commission of the mayor's decision to approve or disapprove the permit not later than fourteen (14) days after the person's request for approval.
(d) If the mayor does not approve or disapprove the request within the time required by subsection (c), the commission shall consider the request to be approved by the mayor.
As added by P.L.52-1992, SEC.4.

IC 7.1-3-6-3.6
Temporary beer permits; town parks
Sec. 3.6. (a) This section applies to a temporary beer permit for the sale of beer in a town park in a town having a population of less than ten thousand (10,000).
(b) The commission may not issue a temporary beer permit to a person unless:
(1) the person meets all of the requirements for a temporary beer permit under this chapter; and
(2) the town council:
(A) holds a public hearing on the request for a permit; and
(B) approves the issuance of the temporary beer permit.
(c) If a person asks a town council to approve the issuance of a temporary beer permit, the town clerk-treasurer shall notify the commission of the town council's decision to approve or disapprove the permit not later than thirty (30) days after the person's request for approval.
(d) If a person who applies for a temporary beer permit from the commission demonstrates to the satisfaction of the commission that no action was taken on the person's request by the town council under subsection (c), the commission shall consider the request to be approved by the town council.
As added by P.L.73-1996, SEC.2.

IC 7.1-3-6-4
Term of permit
Sec. 4. Term of Permit. The commission may issue a temporary beer permit for a term, to and including, fifteen (15) days from its issuance. However, if an emergency exists, in the judgment of the commission, a temporary beer permit may be renewed for a period not to exceed fifteen (15) additional days.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-5
Scope of permit
Sec. 5. Scope of Permit. The holder of a temporary beer permit shall be entitled to purchase and receive beer on any day of the year, only from a person who holds a brewer's permit, a beer wholesaler's

permit, or a beer dealer's permit at their respective places of business. A lawful supplier may sell and deliver beer to a temporary beer permit holder on any day of the year at his place of business. The holder of a temporary beer permit shall be entitled to sell beer only for consumption on the licensed premises, and shall be subject to the same restrictions as apply to the sale of beer by the holder of a beer retailer's permit. A temporary beer permittee shall not be entitled to sell at wholesale or for carry-out from the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-6
Dining car beer permits
Sec. 6. Dining Car Beer Permits. The commission may issue a dining car beer permit to a corporation that owns or operates a railroad as a public carrier. The commission also may issue a dining car permit to a person who owns, operates, or leases cars which are operated as part of a railroad train. A dining car beer permit may be issued without publication of notice or investigation before a local board but the issuance shall conform to any rules or regulations made by the commission. Dining car beer permits shall be issued at the rate of one (1) permit for a unit to consist of not more than five (5) dining and buffet cars.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-7
Scope of permit
Sec. 7. Scope of Permit. The holder of a dining car beer permit shall be entitled to bring into Indiana, for the purpose of service within its dining and buffet cars, sufficient beer for the accommodation of passengers riding on the train, when served by the drink only and to be consumed upon the premises, for the entire trip being made by the cars.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-8
Display of permit
Sec. 8. Display of Permit. The original dining car beer permit shall be kept displayed at the main Indiana office of the person to whom it was issued. A certificate of an officer or agent of the permittee stating that a dining car beer permit is in full force and effect for the car, or words to that effect, shall be kept displayed in each licensed dining and buffet car.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-9
Renewals
Sec. 9. Renewals. The holder of a dining car beer permit need not renew his permit annually. However, in order to keep the permit in force, the permittee must pay the annual license fee to the chairman on the anniversary date of the issuance of the original permit. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-10
Excise tax
Sec. 10. The holder of a dining car beer permit shall pay to the department the beer excise tax on the beer or flavored malt beverage withdrawn for sale within Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.6.) As amended by P.L.72-1996, SEC.6.

IC 7.1-3-6-11
Shipments by carrier
Sec. 11. Shipments by Carrier. Nothing contained in a dining car beer permit or the privileges accorded under it shall effect the provisions of this title in regard to the shipment of alcoholic beverages by a carrier for either a consignor, or a consignee, or both.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-12
Boat beer permits; application
Sec. 12. Boat Beer Permits: Application. The commission may issue a boat beer permit to the proprietor of a boat engaged in regular passenger service and which makes regular runs in seasonable weather between established termini.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-13
Prerequisites
Sec. 13. Prerequisites. The commission shall follow all the procedures for publication of notice and investigation before a local board as provided in IC 1971, 7.1-3-19, before it issues a boat beer permit. However, the publication and investigation shall be made in any county in this state where the particular boat usually docks.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-14
Scope of permit
Sec. 14. The holder of a boat beer permit may purchase beer, possess it, and sell it at retail for consumption only in the dining room of the boat described in the application. The permit holder may sell beer only in the course of a run and only one (1) hour before the boat embarks on the run.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.77-1988, SEC.2.

IC 7.1-3-6-15
Temporary boat beer permits
Sec. 15. Temporary Boat Beer Permits. The commission may issue a temporary boat beer permit to the proprietor of a boat under the same terms and conditions as are provided for the issuance of a

temporary beer permit. A temporary boat beer permit shall be applicable to the dining room of the boat only and may be issued only for an excursion voyage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-6-16
Race track beer retailer permit
Sec. 16. (a) The commission may issue a beer retailer permit, either inside or outside corporate limits, to the proprietor of a race track that:
(1) meets the specifications of rules adopted by the commission; and
(2) is sanctioned by a nationally chartered and recognized racing organization.
(b) The scope of a permit issued under this section, including the times during which beer may be sold, shall be set by rules adopted by the commission.
(c) A permit issued under this section is exempt from IC 7.1-3-21-1 and IC 7.1-3-22-3. The permit is not transferable for ownership or location.
As added by P.L.106-1995, SEC.8.



CHAPTER 6.5. TRACKING OF BEER KEGS



CHAPTER 7. DISTILLERS' AND RECTIFIERS' PERMITS

IC 7.1-3-7-1
Application
Sec. 1. Application. The commission may issue a distiller's permit to a person who desires to commercially manufacture liquor. The commission also may issue a rectifier's permit to a person who desires to rectify liquor.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7.5. FARM WINERY BRANDY DISTILLER'S PERMITS

IC 7.1-3-7.5-1
"Brandy" defined
Sec. 1. As used in this chapter, "brandy" has the meaning set forth in IC 7.1-3-13-3.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-2
Issuance of permit to farm winery permit holder
Sec. 2. The commission may issue a farm winery brandy distiller's permit to a person who holds a farm winery permit under IC 7.1-3-12 and who desires to commercially manufacture brandy.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-3
Permitted activities
Sec. 3. (a) The holder of a farm winery brandy distiller's permit may do the following:
(1) Manufacture brandy.
(2) Rectify brandy.
(3) Bottle brandy.
(4) Use brandy that it has manufactured for the purpose of producing fortified wine.
(5) Sell, transport, and deliver brandy that it has manufactured to other wineries.
(6) Sell at retail on the permitted premises to consumers by the glass or by the bottle, or both, brandy that it has manufactured.
(b) Upon the approval of the commission, a holder of a farm winery brandy distiller's permit under this chapter may conduct business at not more than three (3) additional locations that are separate from the farm winery brandy distillery. At the additional locations, the holder of the permit may conduct any business that is authorized at the first location, except for the manufacturing or bottling of brandy.
As added by P.L.235-2001, SEC.1. Amended by P.L.165-2006, SEC.20.

IC 7.1-3-7.5-4
Quantity produced
Sec. 4. Except as provided in section 5 of this chapter, the holder of a farm winery brandy distiller's permit may produce not more than ten thousand (10,000) gallons of brandy in a calendar year.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-5
Brandy sold through wholesaler not counted toward gallonage limit
Sec. 5. Brandy produced by the holder of a farm winery brandy

distiller's permit that is sold through a wholesaler licensed under IC 7.1-3-8 is not counted toward the gallonage limit established in section 4 of this chapter.
As added by P.L.235-2001, SEC.1.

IC 7.1-3-7.5-6
License fee
Sec. 6. The holder of a farm winery brandy distiller's permit must pay the appropriate annual license fee to the commission on the anniversary of the date of the issuance of the original permit to keep a brandy distiller's permit in force.
As added by P.L.235-2001, SEC.1.



CHAPTER 8. LIQUOR WHOLESALERS' PERMITS

IC 7.1-3-8-1
Application
Sec. 1. Application. The commission may issue a liquor wholesaler's permit to a person who desires to sell liquor at wholesale.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-8-2
Premises described in application
Sec. 2. Premises Described in Application. The premises to be used by an applicant for a liquor wholesaler's permit shall be described in the application for the permit and in the permit if it is issued. A liquor wholesaler shall not be entitled to keep or store liquor at a place other than the premises described in the application and the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-8-3
Scope of permit
Sec. 3. (a) The holder of a liquor wholesaler's permit shall be entitled to sell liquor at wholesale.
(b) A liquor wholesaler shall be entitled to purchase liquor within this state from a person who holds a distiller's permit, a rectifier's permit, or a liquor wholesaler's permit. A liquor wholesaler also may purchase liquor outside this state from the primary source of supply and, from that source, may transport and import liquor into this state.
(c) A liquor wholesaler may sell, transport, and deliver liquor only to a person who, under this title, holds a:
(1) liquor retailer's permit;
(2) supplemental caterer's permit;
(3) liquor dealer's permit; or
(4) liquor wholesaler's permit.
The sale, transportation, and delivery of liquor shall be made only from inventory that has been located on the wholesaler's premises before the time of invoicing and delivery, and only in permissible containers and is subject to the rules of the commission fixing the quantity which may be sold or delivered at any one (1) time.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.4; Acts 1974, P.L.25, SEC.3.) As amended by P.L.57-1984, SEC.7; P.L.224-2005, SEC.6.



CHAPTER 9. LIQUOR RETAILERS' PERMITS

IC 7.1-3-9-1
Application
Sec. 1. Application. The commission may issue a liquor retailer's permit to a person who desires to sell liquor to customers for consumption on the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 9.5. SUPPLEMENTAL CATERERS' PERMITS

IC 7.1-3-9.5-1
Application
Sec. 1. Application. The commission may issue a supplemental caterer's permit only to a person who is, and continues to be, the holder of a three-way permit and who desires to sell, on a temporary basis only, alcoholic beverages for on premise consumption at locations other than his licensed premises.
(Formerly: Acts 1974, P.L.25, SEC.1.)

IC 7.1-3-9.5-2
Notices
Sec. 2. (a) The holder of a supplemental caterer's permit shall notify the commission in writing fifteen (15) days in advance of each function that the permittee intends to cater with alcoholic beverages. The commission may waive the fifteen (15) day notice period required under this subsection, but may not waive the requirement for filing notice.
(b) The notice shall include the following:
(1) The date, time, and location of the function to be catered.
(2) If the function is open to the public, located in a county having a population of less than one hundred fifty thousand (150,000), and located in a different county from the county where the permittee holds the three-way permit required under section 1 of this chapter, the signature of the following official on a document stating the official's approval of the catering of alcoholic beverages at the proposed date, time, and location:
(A) The president of the town council, if the location is in a town.
(B) The mayor, if the location is in a city.
(C) The president of the board of county commissioners, if the location is in unincorporated territory.
(c) If a permittee complies with all notice requirements of subsection (b), the commission in its absolute discretion has the authority, any other provision of this title to the contrary notwithstanding, to approve the proposed date and location of the function to be catered.
(d) The commission need not notify the permittee if the commission approved the proposed date and location, and the permittee may proceed as stated in the permittee's notice to the commission. The commission shall notify the permittee by certified United States mail, in advance of the function, if the commission does not approve the proposed date or location.
(e) A permittee whose proposed date or location has been disapproved by the commission still may cater the function on that date and at that location, but the permittee may not cater alcoholic beverages at that function on that date and at that location.
(Formerly: Acts 1974, P.L.25, SEC.1.) As amended by P.L.51-1994,

SEC.4.

IC 7.1-3-9.5-3
Scope of permit
Sec. 3. Scope of Permit. The holder of a supplemental caterer's permit is entitled to purchase alcoholic beverages only from a permittee entitled to sell to him under this title. The holder of a supplemental caterer's permit is entitled to sell alcoholic beverages only for on premise consumption at those locations approved by the commission and at times lawful under his retailers' permits. The holder of a supplemental caterer's permit is not entitled to sell alcoholic beverages at wholesale, nor for carry-out or at-home delivery.
(Formerly: Acts 1974, P.L.25, SEC.1.)

IC 7.1-3-9.5-4
Nature of permit
Sec. 4. Nature of Permit. A supplemental caterer's permit, for the purposes of this title, shall be considered a separate and distinct type of retailer's permit. It shall not affect the rights, privileges, and restrictions applicable to any other type of retailer's permit. The rights, privileges, and restrictions provided in this title for a supplemental caterer's permit apply only to this type of permit.
(Formerly: Acts 1974, P.L.25, SEC.1.)



CHAPTER 10. LIQUOR DEALERS' PERMITS

IC 7.1-3-10-1
Application
Sec. 1. Application. The commission may issue a liquor dealer's permit to a person who desires to sell liquor to customers for consumption off the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 11. DINING CAR, AIRPLANE, AND BOAT LIQUOR PERMITS

IC 7.1-3-11-1
Dining car liquor permits
Sec. 1. Dining Car Liquor Permits. The commission may issue a dining car liquor permit to a corporation that is entitled to obtain a dining car beer permit under this title. The commission shall issue a dining car liquor permit in the same manner that a dining car beer permit is issued under this title. The commission shall not issue a dining car liquor permit to a corporation unless the corporation also is the holder of a dining car beer permit and a dining car wine permit. However, applications for each of the three (3) types of permits may be made at the same time.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 12. VINTNERS' AND FARM WINERY PERMITS

IC 7.1-3-12-1
Application
Sec. 1. Application. The commission may issue a vintner's permit to a person who desires to commercially manufacture wine.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 13. WINE WHOLESALERS' AND BOTTLERS' PERMITS

IC 7.1-3-13-1
Wine wholesalers' permit; issuance
Sec. 1. (a) The commission may issue a wine wholesaler's permit to sell wine, or wine and brandy, at wholesale to a person who:
(1) notwithstanding IC 7.1-5-9-4, holds a beer wholesaler's permit;
(2) holds a liquor wholesaler's permit; or
(3) does not hold an alcoholic beverage wholesaler's permit, but meets the qualifications to hold either a beer or a liquor wholesaler's permit.
(b) The holder of a wine wholesaler's permit under subsection (a)(1) or (a)(2):
(1) is considered the same as a person who holds a wine wholesaler's permit under subsection (a)(3) for purposes of conducting activities and operations under the wine wholesaler's permit; and
(2) may operate the beer or liquor wholesale business independently of the wine wholesale business.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.101-1983, SEC.1; P.L.112-1987, SEC.7.



CHAPTER 14. WINE RETAILERS' PERMITS

IC 7.1-3-14-1
Application
Sec. 1. Application. The commission may issue a wine retailer's permit to a person who desires to sell wine or flavored malt beverages for consumption on the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-1996, SEC.10.

IC 7.1-3-14-2
Prerequisites
Sec. 2. Prerequisites. The commission may issue or refuse a wine retailer's permit, in its discretion, with or without requiring an investigation before a local board. However, publication of notice need not be given if the commission does require an investigation before a local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-14-3
Persons eligible for permits
Sec. 3. Persons Eligible for Permits. The commission may issue a wine retailer's permit only to the following:
(a) A person who is not the holder of, nor an applicant for, any other permit and who is not disqualified under the special disqualifications and who operates a restaurant patronized by customers who are likely to consume table wine with their meals;
(b) A person who is the holder of a beer retailer's permit; or,
(c) A person who is the holder of a liquor retailer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-14-4
Scope of permit
Sec. 4. (a) The holder of a wine retailer's permit is entitled to purchase wine only from a permittee entitled to sell to the wine retailer under this title. A wine retailer is entitled to possess wine and sell it at retail to a customer for consumption on the licensed premises. A wine retailer is also entitled to sell wine to a customer and deliver it in permissible containers to the customer on the licensed premises or to the customer's house.
(b) A wine retailer is not entitled to sell wine at wholesale. A wine retailer is not entitled to sell and deliver wine on the street or at the curb outside the licensed premises, nor is the wine retailer entitled to sell wine at a place other than the licensed premises. However, a wine retailer may offer food service (excluding alcoholic beverages) to a patron who is outside the licensed premises by transacting business through a window in the licensed premises.
(c) A wine retailer is entitled to sell and deliver wine for carry out, or for at-home delivery. As added by P.L.112-1987, SEC.8.

IC 7.1-3-14-5
Limitation of sales; fees; clubs; discrimination
Sec. 5. (a) Notwithstanding any other law, a wine retailer may limit sales to the following:
(1) Persons that the retailer selects to have access to the retailer's facilities and services in return for payment of an annual fee to the retailer.
(2) Guests of a person described in subdivision (1).
(b) A wine retailer may call the annual fee described in subsection (a) a membership fee.
(c) A wine retailer may call the retailer's premises a club. However, the premises is not a club within the meaning of IC 7.1-3-20-1.
(d) This section does not allow a wine retailer to discriminate among persons on the basis of race, sex, age, or religion when selecting persons to have access to the retailer's facilities and services.
As added by P.L.73-1991, SEC.3.

IC 7.1-3-14-6
Issuance to proprietor of race track having beer retailer permit
Sec. 6. (a) The commission may issue a wine retailer permit, either inside or outside corporate limits, to a person who holds a beer retailer permit under IC 7.1-3-6-16 and who is the proprietor of a race track that:
(1) meets the specifications of rules adopted by the commission; and
(2) is sanctioned by a nationally chartered and recognized racing organization.
(b) The scope of a permit issued under this section, including the times during which beer may be sold, shall be set by rules adopted by the commission.
(c) A permit issued under this section is exempt from IC 7.1-3-21-1 and IC 7.1-3-22-3. The permit is not transferable for ownership or location.
As added by P.L.106-1995, SEC.10.

IC 7.1-3-14-7
Wine sampling
Sec. 7. (a) A wine retailer may allow customers to sample wines.
(b) Sampling is permitted:
(1) only on the wine retailer's permit premises; and
(2) only during the permittee's regular business hours.
(c) A wine retailer may not charge for the samples provided to the customers.
(d) Sample size may not exceed one (1) ounce.
As added by P.L.12-1999, SEC.3.



CHAPTER 15. WINE DEALERS' PERMITS

IC 7.1-3-15-1
Application
Sec. 1. Application. The commission may issue a wine dealer's permit to a person who desires to sell wine or flavored malt beverages for consumption off the licensed premises.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-1996, SEC.11.

IC 7.1-3-15-2
Persons eligible for permits
Sec. 2. Persons Eligible for Permits. The commission may issue a wine dealer's permit only to the following:
(a) A person who is the holder of a beer dealer's permit; or,
(b) A person who is the holder of a liquor dealer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-15-3
Scope of permit
Sec. 3. (a) The holder of a wine dealer's permit shall be entitled to purchase wine only from a permittee who is authorized to sell to a wine dealer under this title. A wine dealer shall be entitled to sell wine for consumption off the licensed premises only and not by the drink.
(b) A wine dealer shall be entitled to sell wine in permissible containers in a quantity of not more than three (3) standard cases, as determined under the rules of the commission, in a single transaction. However, a wine dealer who is licensed under IC 7.1-3-10-4 may possess wine and sell it at retail in its original package to a customer only for consumption off the licensed premises.
(c) Unless a wine dealer is a grocery store or drug store, a wine dealer may not sell or deliver alcoholic beverages or any other item through a window in the licensed premises to a patron who is outside the licensed premises. A wine dealer that is a grocery store or drug store may sell any item except alcoholic beverages through a window in the licensed premises to a person who is outside the licensed premises.
(d) However, a wine dealer who is licensed under IC 7.1-3-10-4 may deliver wine only in permissible containers to a customer's residence, office, or designated location. This delivery may only be performed by the permit holder or an employee who holds an employee permit. The permit holder shall maintain a written record of each delivery for at least one (1) year that shows the customer's name, location of delivery, and quantity sold.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.65-1990, SEC.3; P.L.106-1995, SEC.11; P.L.204-2001, SEC.29; P.L.41-2002, SEC.4.



CHAPTER 16. DINING CAR, BOAT, AND TEMPORARY WINE PERMITS

IC 7.1-3-16-1
Dining car wine permits
Sec. 1. Dining Car Wine Permits. The commission may issue a dining car wine permit to a person who is the holder of, or who is capable of receiving, a dining car beer permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-2
Display of permit
Sec. 2. Display of Permit. The original dining car wine permit shall be kept displayed at the main Indiana office of the permittee. A certificate of an officer or agent of the permittee stating that a dining car wine permit is in full force and effect for the car, or words to that effect, shall be kept displayed in each licensed dining and buffet car.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-3
Boat wine permits
Sec. 3. Boat Wine Permits. The commission may issue a boat wine permit to a person who is the proprietor of a boat and who also is, and continues to be, the holder of a boat beer permit. The commission may issue a boat wine permit without publication of notice or having an investigation before a local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-4
Scope of permit
Sec. 4. Scope of Permit. The holder of a boat wine permit shall enjoy the same privileges and be subject to the same conditions, restrictions, and limitations in regard to wine under his permit as is provided in the case of the holder of boat beer permit in regard to beer under his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-16-5
Temporary wine permits
Sec. 5. Subject to section 5.5 of this chapter, the commission may issue a temporary wine permit without publication of notice or investigation before a local board to a qualified person as provided in this chapter. In all other respects, a temporary wine permit shall be issued, revoked, and governed by the restrictions and limitations made in a provisional order or rule or regulation of the commission.
(Formerly: Acts 1973, P.L.59, SEC.1.) As amended by P.L.73-1996, SEC.3.

IC 7.1-3-16-5.5
Temporary wine permits; town parks      Sec. 5.5. (a) This section applies to a temporary wine permit for the sale of wine in a town park in a town having a population of less than ten thousand (10,000).
(b) The commission may not issue a temporary wine permit to a person unless:
(1) the person meets all of the requirements for a temporary wine permit under this chapter; and
(2) the town council:
(A) holds a public hearing on the request for a permit; and
(B) approves the issuance of the temporary wine permit.
(c) If a person asks a town council to approve the issuance of a temporary wine permit, the town clerk-treasurer shall notify the commission of the town council's decision to approve or disapprove the permit not later than thirty (30) days after the person's request for approval.
(d) If a person who applies for a temporary wine permit from the commission demonstrates to the satisfaction of the commission that no action was taken on the person's request by the town council under subsection (c), the commission shall consider the request to be approved by the town council.
As added by P.L.73-1996, SEC.4.

IC 7.1-3-16-6
Persons eligible for permits
Sec. 6. Persons Eligible for Permits. The commission may issue a temporary wine permit to a person who is qualified to hold a beer retailer's permit and who has such other qualifications as the commission may prescribe by a provisional order until it adopts a rule or regulation on the matter. However, the special disqualifications listed in IC 1971, 7.1-3-4-2(c), (h), and (m), and the residency requirements provided in IC 1971, 7.1-3-21-3, shall not apply to an applicant for a temporary wine permit.
(Formerly: Acts 1973, P.L.59, SEC.2.)

IC 7.1-3-16-7
Reasons for permits
Sec. 7. Reasons for Permits. The commission may issue a temporary wine permit only to (a) Enable a fair, festival, athletic event, barbecue, picnic, convention, exhibition, spectacle, or contest, to be publicly held and carried on; or
(b) Accommodate the institutional activities of an association, society, charitable or benevolent organization, or a branch of one (1) of these, or both.
(Formerly: Acts 1973, P.L.59, SEC.3.)

IC 7.1-3-16-8
Term of permit
Sec. 8. Term of Permit. The commission may issue a temporary wine permit for a term, to and including, fifteen (15) days from its issuance. However, if an emergency exists, in the judgment of the

commission, a temporary wine permit may be renewed for a period not to exceed fifteen (15) additional days.
(Formerly: Acts 1973, P.L.59, SEC.4.)

IC 7.1-3-16-9
Scope of permit
Sec. 9. Scope of Permit. The holder of a temporary wine permit shall be entitled to purchase and receive wine on any day of the year, only from a lawful supplier under this title at his place of business. A lawful supplier may sell and deliver wine to a temporary wine permit holder on any day of the year at his place of business. The holder of a temporary wine permit shall be entitled to sell wine only for consumption on the licensed premises, and shall be subject to the same restrictions as apply to the sale of beer by the holder of a temporary beer permit. A temporary wine permittee shall not be entitled to sell at wholsale nor for carry-out from the licensed premises.
(Formerly: Acts 1973, P.L.59, SEC.5.)



CHAPTER 16.5. REPEALED



CHAPTER 17. REPEALED



CHAPTER 17.5. EXCURSION AND ADJACENT LANDSITE PERMIT

IC 7.1-3-17.5-1
Issuance of permit
Sec. 1. (a) The commission may issue an excursion and adjacent landsite permit to a person who has been issued a riverboat owner's license under IC 4-33-6 or an operating agent (as defined in IC 4-33-2-14.5) to sell alcoholic beverages for on-premises consumption only. The permit may be a single permit even though more than one (1) area constitutes the licensed premises of the permit.
(b) A permit issued under this chapter may be used:
(1) on the riverboat; and
(2) in a restaurant owned by the person who has been issued a riverboat owner's license or an operating agent contract (as defined in IC 4-33-2-14.6) if the restaurant is located on property adjacent to the property used by the riverboat for docking purposes.
As added by P.L.15-1994, SEC.4. Amended by P.L.92-2003, SEC.61.

IC 7.1-3-17.5-2
Quota provisions inapplicable
Sec. 2. The commission shall issue an excursion and adjacent landsite permit without regard to the quota provisions of IC 7.1-3-22.
As added by P.L.15-1994, SEC.4.

IC 7.1-3-17.5-3
Fee limitations inapplicable
Sec. 3. An excursion adjacent landsite permit is not subject to the fee limitations otherwise set forth in IC 7.1.
As added by P.L.15-1994, SEC.4.

IC 7.1-3-17.5-4
Adoption of emergency rules
Sec. 4. The commission may adopt emergency rules under IC 4-22-2-37.1 concerning the following for an excursion and adjacent landsite permit:
(1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration.
(5) Revocation and suspension.
As added by P.L.15-1994, SEC.4.

IC 7.1-3-17.5-5
Excursion permits and adjacent landsite permits
Sec. 5. The commission may adopt rules under IC 4-22-2 concerning the following for an excursion permit and an adjacent landsite permit:         (1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration.
(5) Revocation and suspension.
As added by P.L.28-1996, SEC.2.

IC 7.1-3-17.5-6
Excursion and landsite permit; providing alcoholic beverages to guests free of charge
Sec. 6. Notwithstanding IC 7.1-5-5-7, the holder of an excursion and adjacent landsite permit may, subject to the approval of the commission, provide alcoholic beverages to guests without charge at an event on the licensed premises if all the following requirements are met:
(1) The event is attended by not more than six hundred fifty (650) guests.
(2) The event is not more than six (6) hours in duration.
(3) Each alcoholic beverage dispensed to a guest:
(A) is entered into a cash register that records and itemizes on the cash register tape each alcoholic beverage dispensed; and
(B) is entered into a cash register as a sale and at the same price that is charged to the general public.
(4) At the conclusion of the event, all alcoholic beverages recorded on the cash register tape are paid by the holder of the excursion and adjacent landsite permit.
(5) All records of the alcoholic beverage sales, including the cash register tape, shall be maintained by the holder of the excursion and adjacent landsite permit for not less than two (2) years.
(6) The holder of the excursion and adjacent landsite permit complies with the rules of the commission.
As added by P.L.250-2003, SEC.10. Amended by P.L.72-2004, SEC.10.



CHAPTER 17.7. HORSE TRACK AND SATELLITE FACILITY PERMITS

IC 7.1-3-17.7-1
Issuance of permit
Sec. 1. (a) The commission may issue a horse track permit to a person who has been issued a recognized meeting permit under IC 4-31-5 to sell alcoholic beverages for on-premises consumption only. The permit may be a single permit even though more than one (1) area constitutes the licensed premises of the permit.
(b) The commission may issue a satellite facility permit to a person who has been issued a satellite facility license under IC 4-31-5.5 to sell alcoholic beverages for on-premises consumption only.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-2
Quota provisions inapplicable
Sec. 2. The commission shall issue a horse track permit or a satellite facility permit without regard to the quota provisions of IC 7.1-3-22.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-3
Fee limitations inapplicable
Sec. 3. A horse track permit or a satellite facility permit is not subject to the fee limitations otherwise set forth in IC 7.1.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-4
IC 7.1-3-21-1 inapplicable
Sec. 4. A horse track permit or a satellite facility permit is not subject to the provisions of IC 7.1-3-21-1.
As added by P.L.15-1994, SEC.5.

IC 7.1-3-17.7-5
Adoption of administrative rules
Sec. 5. The commission may adopt rules under IC 4-22-2 concerning the following for a horse track permit or a satellite facility permit:
(1) Issuance.
(2) Scope.
(3) Permit fee.
(4) Expiration.
(5) Revocation and suspension.
As added by P.L.15-1994, SEC.5. Amended by P.L.106-1995, SEC.12.



CHAPTER 18. CARRIERS', SALESMEN'S, AND EMPLOYEES' PERMITS

IC 7.1-3-18-1
Carriers' alcoholic permits
Sec. 1. Carriers' Alcoholic Permits: Application and Issuance. The commission may issue a carrier's alcoholic permit to a person who is a carrier upon a showing of the reliability and responsibility of the carrier and the propriety of issuing the permit. The commission may issue a carrier's alcoholic permit without publication of notice and investigation by a local board.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 18.5. TOBACCO SALES CERTIFICATE

IC 7.1-3-18.5-1
Tobacco sales certificate required
Sec. 1. (a) A person may not sell or otherwise distribute in exchange for consideration a tobacco product at retail without a valid tobacco sales certificate issued by the commission.
(b) A certificate may be issued only to a person who owns or operates at least one (1) of the following:
(1) A premises consisting of a permanent building or structure where the tobacco product is sold or distributed.
(2) A premises upon which a cigarette vending machine (as defined by IC 35-43-4-7) is located.
As added by P.L.250-2003, SEC.11.

IC 7.1-3-18.5-2
Information required; fees; certificate for each location
Sec. 2. (a) A person who desires a certificate must provide the following to the commission:
(1) The applicant's name and mailing address and the address of the premises for which the certificate is being issued.
(2) A fee of two hundred dollars ($200).
(b) A separate certificate is required for each location where the tobacco products are sold or distributed.
(c) The fees collected under this section shall be deposited in the enforcement and administration fund under IC 7.1-4-10.
As added by P.L.250-2003, SEC.11. Amended by P.L.224-2005, SEC.10.

IC 7.1-3-18.5-3
Contents of certificate; term of certificate; nontransferable
Sec. 3. (a) A certificate issued by the commission under this chapter must contain the following information:
(1) The certificate number.
(2) The certificate holder's name.
(3) The permanent location of the business or vending machine for which the certificate is issued.
(4) The expiration date of the certificate.
(b) A certificate is:
(1) valid for three (3) years after the date of issuance, unless the commission suspends the certificate; and
(2) nontransferable.
As added by P.L.250-2003, SEC.11. Amended by P.L.224-2005, SEC.11.

IC 7.1-3-18.5-4
Adoption of rules
Sec. 4. The commission may adopt rules under IC 4-22-2 to establish procedures for the issuance, renewal, and reinstatement of

a certificate.
As added by P.L.250-2003, SEC.11.

IC 7.1-3-18.5-5
Certificate suspension; notice and hearing
Sec. 5. (a) Subject to subsection (b), the commission may suspend the certificate of a person who fails to pay a civil penalty imposed for violating IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, or IC 35-46-1-11.7.
(b) Before enforcing the imposition of a civil penalty or suspending a certificate under this chapter, the commission shall provide written notice of the alleged violation to the certificate holder and conduct a hearing. The commission shall provide written notice of the civil penalty or suspension to the certificate holder.
As added by P.L.250-2003, SEC.11.

IC 7.1-3-18.5-6
Reinstatement or renewal; failure to pay civil penalty; Class B infraction
Sec. 6. (a) If a certificate has:
(1) expired; or
(2) been suspended;
the commission may not reinstate or renew the certificate until all civil penalties imposed against the certificate holder for violating IC 35-46-1-10, IC 35-46-1-10.2, IC 35-46-1-11.5, or IC 35-46-1-11.7 have been paid.
(b) The failure to pay a civil penalty described in subsection (a) is a Class B infraction.
(c) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
As added by P.L.250-2003, SEC.11.

IC 7.1-3-18.5-7
Tobacco sales without certificate; Class A infraction
Sec. 7. (a) A person who is required to have a certificate under this chapter and who sells or distributes tobacco products without a valid certificate commits a Class A infraction. Each violation of this section constitutes a separate offense.
(b) Notwithstanding IC 34-28-5-5(c), civil penalties collected under this section must be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established under IC 7.1-6-2-6.
As added by P.L.250-2003, SECTION 11. Amended by P.L.252-2003, SEC.4.



CHAPTER 19. PROCEDURES FOR ISSUANCE AND RENEWAL OF RETAILERS' AND DEALERS' PERMITS

IC 7.1-3-19-1
Permits issued in discretion of commission
Sec. 1. Permits Issued in Discretion of Commission. The commission in its absolute discretion shall issue, suspend, or revoke, except as otherwise provided in this title, a retailer's or dealer's permit of any type.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-2
Jurisdiction restricted
Sec. 2. Jurisdiction Restricted. Except as otherwise provided in this title, no court shall have jurisdiction of an action to compel the issuance of a retailer's or dealer's permit of any type, or to revoke, annul, suspend, or enjoin an action, ruling, finding, or order of the commission suspending or revoking one (1) of these permits, and the consent of the State of Indiana is hereby expressly withdrawn and denied in such an action.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-3
Prerequisites
Sec. 3. Prerequisites. The commission, unless otherwise provided in this title, shall not grant an application and issue a retailer's or dealer's permit of any type until the publication of notice, the investigation before the local board, and the other proceedings required by this chapter have been completed.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-4
Time and place for investigation
Sec. 4. Time and Place for Investigation. The commission shall fix the time and place for investigating, before the appropriate local board, the fitness of the applicant, and the propriety of granting his application for the particular retailer's or dealer's permit involved. The investigation shall be held within the county in which the premises, described in the application, are situated and it shall be open to the public. The commission also shall notify the clerk of the circuit court of the appropriate county, from whom the applicant, and all others who inquire, shall be entitled to ascertain the time and place of the investigation before the local board. The clerk of the circuit court shall provide immediately to the county treasurer a copy of the time and place of investigations before the local board.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.106-1995, SEC.13.

IC 7.1-3-19-5 Publication of notice and investigation
Sec. 5. The commission shall cause one (1) notice of the pending investigation to be published in a newspaper in accordance with the provisions of IC 7.1-3-1-18. The publication of the notice shall be at least thirty (30) days before the investigation.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.224-2005, SEC.12.

IC 7.1-3-19-6
Combined publication of notices
Sec. 6. Combined Publication of Notices. The commission may combine in one (1) publication, notices of any number of applications by the same or different applicants if the combined publication contains the required information with respect to each application respectively and if the publication complies with all other requirements of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-7
Contents of notice
Sec. 7. Contents of Notice. The notice shall advise the public of the name of the applicant, the type of permit applied for, the location of the premises as set forth in the application, and the time and place when and where the application will come up for investigation before the local board. The notice also shall advise that the local board will, at the time and place designated, investigate the application and receive information concerning the fitness of the applicant, and the propriety of issuing the permit applied for, at the named premises, to the applicant.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-8
Testimony
Sec. 8. Testimony. In the discretion of the designated member of the local board, sworn oral testimony may be heard, and affidavits or duly certified documents may be received. The local board also may utilize any and all sources of unsworn information.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-9
Questionnaires
Sec. 9. Questionnaires. Each member of the local board, at the conclusion of the investigation, shall answer in writing the questions contained in the questionnaire submitted by the commission in relation to the investigation. Each member of the local board shall sign the questionnaire in duplicate. Both copies of the questionnaire shall be given to the designated member who shall deliver them to the commission for its use in acting upon the application. The commission also may order that further investigations on an application be made before the local board. (Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-9.5
Renewals
Sec. 9.5. (a) The commission shall provide procedures and forms to allow an applicant for the renewal of a retailer's or dealer's permit to file a simplified application.
(b) An applicant for renewal does not have to be present during the local board proceedings on the renewal unless notified by the commission or the local board. However, a local board may not take any action to deny the renewal of a retailer's or dealer's permit unless the applicant has been notified and given an opportunity to be present at an investigation before the local board.
(c) For the purpose of implementing this section, the commissioner may prorate permits of persons holding more than one (1) retailer's or dealer's permit so that those permits terminate at one (1) time and the renewed permits of that person shall have the same termination date.
(d) In a county containing a consolidated city, the renewal of a retailer's or dealer's permit is subject to this section and IC 7.1-3-1-5.6.
As added by Acts 1977, P.L.94, SEC.1. Amended by P.L.16-1983, SEC.4; P.L.52-1994, SEC.5.

IC 7.1-3-19-10
Commission's action
Sec. 10. Commission's Action. The commission may investigate in any manner it deems best to enable it to act upon the application in a particular case. The commission may grant or refuse the application accordingly as it deems the public interest will be served best. The action of the commission on the application for a retailer's or dealer's permit of any type shall be final.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-11
Review of recommendations; findings of fact
Sec. 11. (a) The commission shall follow the recommendation of a majority of the members of a local board to grant or deny an application for a retailer's or dealer's permit of any type, unless, after the commission's review of that recommendation, the commission determines that to follow the recommendation would be:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law;
(2) contrary to a constitutional right, power, privilege, or immunity;
(3) in excess of, or contrary to, statutory jurisdiction, authority, limitations or rights;
(4) without observance of procedure required by law; or
(5) unsupported by substantial evidence.
Such review shall be de novo.     (b) If the commission determines not to follow the recommendation of a local board, after the commission's review of that recommendation according to the standards set forth in subsection (a), the commission shall make written findings of fact on each material issue on which the commission's determination is based.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.64-1990, SEC.3.

IC 7.1-3-19-12
Return of fee
Sec. 12. Return of Fee. The chairman shall deduct the sum of twenty-five dollars ($25) from the license fee paid by the applicant for each application considered, but if the applications are combined in one (1) application, the chairman shall deduct the sum of thirty-five dollars ($35) from the license fee, and return the balance of the fee to the applicant if the commission refuses to grant the application. The amount deducted from the fee shall be the property of the state and shall be disposed of as provided in article 4 of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-13
New permits in residential districts; duty of commission
Sec. 13. New Permits in Residential Districts: Duty of Commission. The commission shall have the duty in considering an application for a new retailer's permit of any type, or a new liquor dealer's permit, to determine whether the business to be conducted by the applicant pursuant to the proposed permit will be located within a residential district, and if so, whether the conduct of the business pursuant to the proposed permit will unreasonably impair and interfere with the peace, comfort, or enjoyment of life and property of the occupants of the residential district, or any of them. The commission shall deny the application if it finds in the affirmative on both questions.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-14
New permits in residential districts; notice
Sec. 14. New Permits in Residential Districts: Notice. The commission shall have the duty in making the determinations provided in IC 1971, 7.1-3-19-13, to publish notice that an application for a permit is pending and that a public hearing will be held on the application at a time and place to be stated in the notice. The notice shall state that at the hearing, residents of the residential district may appear and be heard in favor of, or in opposition to, the granting of the permit and may, if they desire to, present a verified written remonstrance against the granting of the permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)
IC 7.1-3-19-15
New permits in residential districts; hearing
Sec. 15. New Permits in Residential Districts: Hearing. The commission shall consider the matters which may be brought out at the hearing and the sentiments of the residents in making the determinations required by IC 1971, 7.1-3-19-13. Further, if at the hearing, there is presented to the commission a verified written remonstrance bearing the signatures of at least fifty-one percent (51%) of the registered voters of the residential district, the commission shall be bound to find in the affirmative and to deny the application.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-19-16
New permits in residential districts; exceptions
Sec. 16. New Permits in Residential Districts: Exceptions. The provisions of IC 7.1-3-19-13, 7.1-3-19-14, and 7.1-3-19-15, do not apply to the renewal of existing retailer's permits, nor to the renewal of existing liquor dealer's permits, nor to a nationally chartered veteran's organization which has occupied the same premises for ten (10) years prior to making application for a club permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1979, P.L.83, SEC.5.



CHAPTER 20. CLUBS, RESTAURANTS, AND HOTELS

IC 7.1-3-20-1
Clubs; general requirements
Sec. 1. Clubs: General Requirements. In order to be considered a "club" within the meaning of this title and to be eligible to receive an appropriate club permit under this title, an association or corporation shall meet the following requirements:
(a) It shall have been organized in good faith under authority of law;
(b) It shall have been in active, continuous existence for at least three (3) years prior to the date the application for the permit is filed;
(c) It shall have maintained, in good faith, a membership roll for the three (3) year period;
(d) It shall have a paid-up membership of more than fifty (50) members at the time the application is filed;
(e) It shall be the owner, lessee, or occupant of an establishment operated solely for objects of a national, social, patriotic, political, or athletic nature, or the like;
(f) It shall not be operated for pecuniary gain;
(g) The property and the advantages of the organization shall belong to its members; and,
(h) It shall maintain an establishment provided with special space and accomodations where, in consideration of payment, food, with or without lodging, is habitually served.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 21. RESTRICTIONS ON ISSUANCE OF PERMITS

IC 7.1-3-21-1
Premises outside corporate limits
Sec. 1. Premises Outside Corporate Limits. The commission shall not issue a permit in respect to premises situated outside the corporate limits of an incorporated city or town except as otherwise specifically provided in this article.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 22. QUOTAS ON ISSUANCE OF PERMITS

IC 7.1-3-22-1
Brewers' permits limited
Sec. 1. (a) This section applies to a brewer that manufactures more than twenty thousand (20,000) barrels of beer in a calendar year.
(b) The commission may issue and have outstanding only one (1) brewer's permit for each unit of population of this state of one hundred and seventy-five thousand (175,000) or major fraction thereof. The commission, however, shall not issue more than four (4) brewer's permits in the same congressional district.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.88-1993, SEC.3.

IC 7.1-3-22-2
Beer wholesalers' permits limited
Sec. 2. Beer Wholesalers' Permits Limited. The commission may issue only one (1) beer wholesaler's permit in each county in this state. The commission may issue additional beer wholesaler's permits on the basis of one (1) additional permit for each thirty-five thousand (35,000) unit of population, or fraction thereof, in a county whose population exceeds thirty-five thousand (35,000). This section shall not affect the right of renewal, or successive renewals, of a permit in a county in which the quota is now exceeded.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-3
Retailers' permits limited
Sec. 3. (a) The commission may grant only one (1) three-way permit, one (1) two-way permit, and one (1) one-way permit in an incorporated city or town or in an unincorporated town for each one thousand five hundred (1,500) persons, or fraction thereof, residing within the incorporated city or town or the unincorporated town. The commission shall include liquor retailer permits issued to clubs, but not those issued to fraternal clubs, in its quota computation when it is considering an application for a new liquor retailer's permit.
(b) This subsection applies when a city or town annexes into the city or town unincorporated territory where a retailer's permit has been granted before the annexation. The commission may only reclassify a retailer's permit for a premises in the former unincorporated territory as a permit for a premises in an incorporated city or town if the permittee has actually conducted a business of selling alcoholic beverages to customers for consumption on the licensed premises for two (2) consecutive years. The period of two (2) consecutive years may begin to run either before or after the annexation occurs. However, the following apply when a person applies for a retailer's permit after notice of an annexation hearing is made under IC 36-4-3-2.1 and before the annexation occurs:         (1) The commission may grant the permit.
(2) The commission may not reclassify the permit as a permit for a premises in an incorporated city or town.
(3) The permit may be transferred to another person.
(4) The permit may not be transferred to another location.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.245-2001, SEC.1.

IC 7.1-3-22-4
Dealers' permits limited
Sec. 4. Dealers' Permits Limited. The commission may grant only one (1) beer dealer's permit and one (1) liquor dealer's permit in an incorporated city, town, or unincorporated town for each one thousand five hundred (1,500) persons, or fraction thereof, within the incorporated city, town, or unincorporated town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-5
Package liquor store dealer's permit; renewal
Sec. 5. (a) The commission may issue only one (1) package liquor store dealer's permit in an incorporated city or town for each eight thousand (8,000) persons, or fraction thereof, within the incorporated city or town.
(b) Notwithstanding subsection (a), the commission may renew a package liquor store dealer's permit for an applicant who:
(1) held a permit before July 1, 1997; and
(2) does not qualify for a permit under the quota requirements of subsection (a).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.74-1997, SEC.2.

IC 7.1-3-22-6
Hotels excluded from quota
Sec. 6. Hotels Excluded from Quota. A three-way permit, heretofore or hereafter, issued to a permittee whose licensed premises consist of a hotel and which premises are located within an incorporated city or town, shall not be included in the quota of three-way permits that may be issued lawfully to premises located within one (1) incorporated city, town, or unincorporated town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-7
Existing permits unaffected
Sec. 7. Existing Permits Unaffected. The provisions of IC 1971, 7.1-3-22-3.7.1-3-22-5, shall apply only to applications for new permits and they shall not affect existing permits and transfers of them, whether from person to person or location to location, nor shall they effect any of the limitations, rights and privileges reserved to package liquor store dealers, or special types or kinds of retailer's permits, nor the restrictions on the issuance of permits to premises

situated outside an incorporated city or town.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-22-8
Quota determination; restrictions; permissible geographic location
Sec. 8. In making quota determinations under this article, the population of a consolidated city is the population of its fire special service district, except to the extent that the case of Indiana Alcoholic Beverage Commission v. Baker (1972), 153 Ind.App. 118, 286 N.E.2d 174, has determined otherwise. However, the number of liquor dealer's permits issued to proprietors of package liquor stores located in the fire special service district may not exceed the number issued as of January 1, 1977. For purposes of this article relating to the permissible geographic location of package liquor store dealer permit holders, the area of a consolidated city is the area of the entire county.
As added by Acts 1980, P.L.8, SEC.66.

IC 7.1-3-22-9
Bidding for permits; fees; rules
Sec. 9. (a) This section applies to any permit that is subject to the quota provisions of this chapter unless that permit is obtained by sale, assignment, or transfer under IC 7.1-3-24.
(b) Whenever a permit to which this chapter applies becomes available, the commission shall offer an opportunity to bid for that permit to all persons who are qualified to receive that permit and who have indicated a desire to obtain that permit. The commission shall receive bids at an auction that it conducts. The highest bidder at the commission's auction who is qualified to receive the permit in all respects (including a determination by the local board that the person is of good moral character and good repute in the community in which that person resides) is entitled to receive the permit. This bidder shall pay the amount of the bid at the time the permit is issued as a special fee for initial issuance of the permit.
(c) The special fee for initial issuance of a permit that is prescribed by this section is in addition to any other fees imposed by this title.
(d) All fee revenues collected under this section are subject to IC 7.1-4-7-4.
(e) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.32-1988, SEC.2.

IC 7.1-3-22-10
City or town purchasing permit issued in excess of quota; return and retirement of permit
Sec. 10. (a) This section applies to a permit subject to a quota under this article that:
(1) exceeds the permissible number of permits under the quota; and         (2) is eligible for renewal by law despite the permit exceeding the quota.
(b) A city or town may purchase a permit described in subsection (a) from the permit holder. The purchase price must be agreed to by:
(1) the permit holder; and
(2) the executive (as defined in IC 36-1-2-5) of the respective city or town, with the approval of the legislative body (as defined in IC 36-1-2-9) of the respective city or town.
(c) The executive of a city or town that purchases a permit under subsection (b) shall return the permit to the commission.
(d) The commission shall retire a permit received under subsection (c) and may not issue to another person a permit received under subsection (c).
As added by P.L.66-1998, SEC.1.



CHAPTER 23. DENIAL, SUSPENSION, AND REVOCATION OF PERMITS

IC 7.1-3-23-1
No right to compel issuance
Sec. 1. No Right to Compel Issuance. An applicant for a permit of any type authorized by this title shall have no right to compel the issuance of a permit to him unless otherwise provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 24. TRANSFER OF PERMITS; DECEASED OR BANKRUPT PERMITTEES

IC 7.1-3-24-1
General rule
Sec. 1. General Rule. The holder of a permit of any type may not sell, assign or transfer that permit to another person except as expressly authorized by this title. The holder of a permit of any type may not transfer that permit from one (1) location to another unless authorized in special instances to be fixed by rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-2
Ordinary transfers authorized
Sec. 2. Ordinary Transfers Authorized. The transfer of a permit from one (1) holder to another holder, or from one (1) location to another location, may be made if the permit has at least three (3) months of unexpired term remaining.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-3
Ordinary transfers; restrictions
Sec. 3. A transfer authorized by section 2 of this chapter is subject to the following restrictions:
(1) It shall be made upon the terms and under the rules and regulations that the commission may prescribe.
(2) The application for the transfer shall conform in respect to notice and publication and investigation before the local board as in the case of an original application for a permit.
(3) It shall be subject to the advance payment of the advance cost fee under IC 7.1-4-4.1-6.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.41.

IC 7.1-3-24-4
Posting of bond
Sec. 4. Posting of Bond. The chairman shall require bond to be furnished in the case of the sale, assignment, or transfer of a permit if bond is required to be furnished in the case of an original application for that particular type of permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-5
Deceased permittee
Sec. 5. Deceased Permittee. A duly appointed and qualified administrator or executor of the estate of a deceased permittee, may, with the approval of the court, continue the business conducted by the deceased permittee under the permit held by him if the administrator or executor, either himself or by an agent, also to be

approved by the court, applies for and obtains the written consent of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-6
Qualifications of successors
Sec. 6. Qualifications of Successors. The administrator or executor, or agent, must have the same qualifications to hold the permit of the deceased permittee that this title otherwise requires of an applicant for that particular type of permit. That the administrator, executor, or agent has these qualifications shall be established by a finding of the court having jurisdiction and a copy of these findings shall accompany the application for the written consent of the chairman.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-7
Surviving spouse or heir
Sec. 7. Surviving Spouse or Heir. The surviving spouse or heir of a deceased permittee may be permitted to continue the business conducted by the deceased permittee, without probate proceedings, if the consent of the department of local government finance is procured, and if the court having probate jurisdiction shall find that the surviving spouse or heir of the deceased permittee possesses the qualifications required of an applicant for that particular type of permit. A surviving spouse or heir who desires to carry on the business of the deceased permittee, as authorized by this section, must apply for and receive the written consent of the chairman. A copy of the court's findings on the qualifications of the applicant must accompany the application for written consent.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.90-2002, SEC.308.

IC 7.1-3-24-8
Bankrupt permittee
Sec. 8. Bankrupt Permittee. A receiver or trustee in bankruptcy of the business or property of a permittee, acting under the jurisdiction of a court of record of this state, or a United States court, may continue the business conducted by the permittee, with the approval of the court having jurisdiction, by applying for and receiving the written consent of the chairman and if he is otherwise duly qualified to hold the permit as if he were himself applying for it. The qualifications of the applicant may be established by a finding of the court having jurisdiction. A copy of the court's findings on the qualifications shall accompany the application for written consent.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-9
No local board proceedings in certain cases
Sec. 9. No Local Board Proceedings in Certain Cases. A

proceeding before the local board, an advertisement, or a hearing shall not be necessary in a transfer authorized by IC 1971, 7.1-3-24-5, 7.1-3-24-7, or 7.1-3-24-8.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-10
Reissuance of permits
Sec. 10. Reissuance of Permits. A permit held by a deceased or bankrupt permittee may be reissued as other permits are authorized in this title to be reissued if the permit is not transferred by sale or otherwise with the consent of the chairman before its expiration. The reissuance shall be made only upon the approval of the court having jurisdiction of the trust of the applicant if the reissuance is to be made to an administrator, executor, or his agent, or a receiver or trustee in bankruptcy. A sale or assignment of the permit shall first be approved by the court, and only to a person qualified to hold it under this title. Before the transfer shall legally entitle the purchaser or assignee to operate under it, the applicant must show the chairman that he is duly competent and qualified, the same as though he were the original applicant for it. If the applicant is duly competent and qualified the chairman may approve the sale or transfer and the commission may issue a permit to the purchaser or assignee. The commission shall not reissue a permit to any premises other than those to which the permit was applicable when held by the decedent or bankrupt.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-3-24-11
Surrender of permits
Sec. 11. The administrator or executor of the estate of a deceased permittee may surrender the permit to the commission and it shall be canceled. No part of the fee for the permit shall be refunded.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.42.

IC 7.1-3-24-12
Permittee of mentally incompetent
Sec. 12. The provisions of this chapter relating to the sale or transfer of a permit belonging to a deceased permittee apply in the case of the appointment of a guardian for a mentally incompetent person. A permit belonging to a mentally incompetent person may be disposed of and transferred in the same manner and to the same extent as that provided in the case of a deceased permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.33-1989, SEC.6.



CHAPTER 25. PRODUCT TRANSFER BETWEEN WHOLESALERS

IC 7.1-3-25-1
"Existing wholesaler"
Sec. 1. As used in this chapter, "existing wholesaler" means a beer wholesaler who distributes a product at the time a successor primary source of supply acquires rights to a product under section 5 of this chapter.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-2
"Product"
Sec. 2. As used in this chapter, "product" means an existing brand of:
(1) beer (as defined in IC 7.1-1-3-6); or
(2) flavored malt beverage (as defined in IC 7.1-1-3-16.7).
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-3
"Successor"
Sec. 3. As used in this chapter, "successor" means a primary source of supply that acquires rights to a product under section 5 of this chapter.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-4
"Successor's designee"
Sec. 4. As used in this chapter, "successor's designee" means one (1) or more beer wholesalers designated by a successor to replace the existing wholesaler, for all or part of the existing wholesaler's territory, in the distribution of the existing product.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-5
Successor requirements
Sec. 5. A successor:
(1) who acquires the rights to manufacture or distribute an existing product; and
(2) who:
(A) does not reappoint the existing wholesaler to distribute the product;
(B) reduces the existing wholesaler's territory for the product; or
(C) offers to compensate the existing wholesaler in an amount less than the fair market value determined under section 7 of this chapter;
must comply with this chapter. A successor's designee must also comply with this chapter.
As added by P.L.224-2005, SEC.19.
IC 7.1-3-25-6
Notice to wholesaler of change in territory
Sec. 6. The successor shall notify the existing wholesaler of the successor's intent not to appoint the existing wholesaler for all or a part of the existing wholesaler's territory for the product. The successor shall mail the notice by certified mail, return receipt requested, to the existing wholesaler. The successor shall include in the notice the names, addresses, and telephone numbers of the successor's designees.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-7
Determination of fair market value of wholesaler's distribution rights
Sec. 7. A successor's designee shall negotiate with the existing wholesaler to determine the fair market value of the existing wholesaler's right:
(1) to distribute the product in the existing wholesaler's territory immediately before the successor acquired rights to the product under section 5 of this chapter; and
(2) as determined in an arms length transaction entered into without duress or threat of termination of the initial wholesaler's right described in subdivision (1).
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-8
Territory continues until compensation received
Sec. 8. The existing wholesaler shall continue to distribute the product until payment of the compensation agreed to under section 7 of this chapter or awarded under section 11 of this chapter is received.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-9
Arbitration
Sec. 9. (a) The successor's designee and the existing wholesaler shall negotiate in good faith. If the parties fail to reach an agreement not later than thirty (30) days after the existing wholesaler receives the notice under section 6 of this chapter, the successor's designee or the existing wholesaler may send a written notice to the:
(1) other party; and
(2) American Arbitration Association or its successor in interest;
declaring the party's intention to proceed with final and binding arbitration administered by the American Arbitration Association under the American Arbitration Association's Commercial Arbitration Rules.
(b) Notice of intent to arbitrate shall be sent, as provided in subsection (a), not later than thirty-five (35) days after the existing wholesaler receives notice under section 6 of this chapter. The

arbitration proceedings shall conclude not later than forty-five (45) days after the date the notice of intent to arbitrate is mailed to a party.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-10
Location of arbitration proceedings; general provisions
Sec. 10. (a) The arbitration shall be conducted in the city within Indiana that:
(1) is closest to the existing wholesaler; and
(2) has a population of more than fifty thousand (50,000).
(b) The arbitration shall be conducted before one (1) impartial arbitrator to be selected by the American Arbitration Association. The arbitration shall be conducted in accordance with the rules and procedures of the American Arbitration Association.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-11
Monetary award only
Sec. 11. The arbitrator's award must be monetary only and may not enjoin or compel conduct. The arbitration is instead of all other remedies and procedures.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-12
Arbitration costs; decision of arbitrator binding
Sec. 12. (a) The cost of the arbitrator and any other direct costs of the arbitration shall be equally divided by the parties engaged in the arbitration. All other costs shall be paid by the party incurring them.
(b) The arbitrator shall render a decision not later than thirty (30) days after the conclusion of the arbitration unless this time period is extended by mutual agreement of the parties or by the arbitrator. The decision of the arbitration is final and binding on the parties. Under no circumstances may the parties appeal the decision of the arbitrator.
(c) A party who fails to participate in the arbitration hearings waives all rights the party would have had in the arbitration and is considered to have consented to the determination of the arbitrator.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-13
Failure to receive compensation
Sec. 13. If the existing wholesaler does not receive payment of the compensation under section 7 or 11 of this chapter not later than thirty (30) days after the date of the settlement or arbitration award:
(1) the existing wholesaler shall remain the distributor of the product in the existing wholesaler's territory to at least the same extent that the existing wholesaler distributed the product immediately before the successor acquired rights to the product; and         (2) the existing wholesaler is not entitled to the settlement or arbitration award.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-14
Good faith settlements not prohibited
Sec. 14. Nothing in this chapter shall be construed to limit or prohibit good faith settlements voluntarily entered into by the parties.
As added by P.L.224-2005, SEC.19.

IC 7.1-3-25-15
Not applicable to wholesaler's breach of distribution agreement
Sec. 15. Nothing in this chapter shall be construed to give the existing wholesaler or a successor wholesaler any right to compensation if the existing wholesaler or successor wholesaler is terminated by the primary source of supply or predecessor source supplier either for failure to comply with any provision in the agreement to distribute the product or in accordance with IC 7.1-5-5-9.
As added by P.L.224-2005, SEC.19.



CHAPTER 26. DIRECT WINE SELLER'S PERMIT

IC 7.1-3-26-1
Applicability
Sec. 1. This chapter does not apply to the serving or selling of:
(1) wine in accordance with IC 7.1-3-12; or
(2) brandy in accordance with IC 7.1-3-7.5.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-2
"Applicant"
Sec. 2. As used in this chapter, "applicant" means a person that applies to the commission for a direct wine seller's permit.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-3
"Consumer"
Sec. 3. As used in this chapter, "consumer" means an individual with an Indiana address who purchases wine from a seller.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-4
"Seller"
Sec. 4. As used in this chapter, "seller" means the holder of a direct wine seller's permit issued under this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-5
Direct wine seller permit required for direct sales to consumers
Sec. 5. A person located within Indiana or outside Indiana that wants to sell and ship wine directly to a consumer must be the holder of a direct wine seller's permit and comply with this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-6
Consumer qualifications
Sec. 6. A seller may sell and ship wine directly only to a consumer who meets all of the following requirements:
(1) The consumer is at least twenty-one (21) years of age.
(2) The consumer has an Indiana address.
(3) The consumer intends to use wine purchased under this chapter for personal use only and not for resale or other commercial purposes.
(4) Except as provided in subdivision (5), the consumer has provided to the seller in one (1) initial face-to-face transaction at the seller's place of business appearing on the seller's application for a direct wine seller's permit or any locations authorized by IC 7.1-3-12-5 all the following:
(A) Name, telephone number, Indiana address, or consumer's

Indiana business address.
(B) Proof of age by a state issued driver's license or state issued identification card showing the consumer to be at least twenty-one (21) years of age.
(C) A verified statement, made under penalties for perjury, that the consumer satisfies the requirements of subdivisions (1) through (3).
(5) If:
(A) before April 1, 2006, the consumer has engaged in a transaction with a seller in which the seller sold wine to the consumer and, after April 1, 2006, but before December 31, 2006, the consumer provides the seller with a verified statement, made under penalties for perjury, that the consumer is at least twenty-one (21) years of age; and
(B) the seller provides the name and Indiana address of the consumer to the commission before January 15, 2007;
the seller may sell directly to the consumer in accordance with this chapter.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-7
Qualifications of applicant for direct wine seller permit
Sec. 7. (a) The commission may issue a direct wine seller's permit to an applicant who meets all of the following requirements:
(1) The applicant is domiciled and has its principal place of business in the United States.
(2) The applicant is engaged in the manufacture of wine.
(3) The applicant holds and acts within the scope of authority of an alcoholic beverage license or permit to manufacture wine that is required:
(A) in Indiana or the state where the applicant is domiciled; and
(B) by the Tax and Trade Bureau of the United States Department of the Treasury.
(4) The applicant qualifies with the secretary of state to do business in Indiana and consents to the personal jurisdiction of the commission and the courts of Indiana.
(5) The applicant files a surety bond with the commission in accordance with IC 7.1-3-1, or deposits cash in an escrow account with the commission, in the amount required of an applicant for a vintner's permit under IC 7.1-3-1-7.
(6) The applicant:
(A) does not hold a permit or license to wholesale alcoholic beverages issued by any authority; and
(B) is not owned in whole or in part or controlled by a person who holds a permit or license to wholesale alcoholic beverages.
(7) The applicant sells not more than five hundred thousand (500,000) gallons of wine per year in Indiana, excluding wine shipped to an out-of-state address.         (8) The applicant has not distributed wine through a wine wholesaler in Indiana within the one hundred twenty (120) days immediately preceding the applicant's initial application for a direct wine seller's permit or the applicant has operated as a farm winery under IC 7.1-3-12.
(9) The applicant is not the parent, subsidiary, or affiliate of another entity manufacturing any alcoholic beverage.
(10) The applicant completes documentation regarding the applicant's application required by the commission.
(b) The commission may issue a direct wine seller's permit to an applicant who:
(1) meets the requirements under subsection (a); and
(2) holds a permit issued under this title that allows the sale of an alcoholic beverage at retail.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-8
Permit expiration, renewal, and fee
Sec. 8. (a) The term of a direct wine seller's permit begins:
(1) the date approved by the commission for an initial application; and
(2) on July 1 to renew a permit;
and expires on June 30 of the following year. A direct wine seller's permit may be renewed in accordance with rules adopted by the commission.
(b) The annual direct wine seller's permit fee is one hundred dollars ($100).
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-9
Direct wine seller; authorized activities
Sec. 9. A direct wine seller's permit entitles a seller to sell and ship wine to a consumer by receiving and filling orders that the consumer transmits by electronic or other means if all of the following conditions are satisfied before the sale or by the times set forth as follows:
(1) The consumer provides the direct wine seller with the following:
(A) The verification required by section 6(4) of this chapter in an initial face-to-face transaction.
(B) Notwithstanding clause (A), if the consumer provided the information specified in section 6(5)(A) of this chapter after April 1, 2006, but before December 31, 2006, and the seller provides the name and Indiana address of the consumer under section 6(5)(B) of this chapter to the commission before January 15, 2007, the consumer is not required to comply with section 6(4) of this chapter.
(2) The direct wine seller meets the following requirements:
(A) Maintains for two (2) years all records of wine sales made under this chapter. If the records are requested by the

commission, a direct wine seller shall:
(i) make the records available to the commission during the direct wine seller's regular business hours; or
(ii) at the direction of the commission, deliver copies to the commission.
(B) Stamps, prints, or labels on the outside of the shipping container the following: "CONTAINS WINE. SIGNATURE OF PERSON AGE 21 OR OLDER REQUIRED FOR DELIVERY.".
(C) Causes the wine to be delivered by the holder of a valid carrier's alcoholic beverage permit under IC 7.1-3-18.
(D) Directs the carrier to verify that the individual personally receiving the wine shipment is at least twenty-one (21) years of age.
(E) Does not ship to any consumer more than two hundred sixteen (216) liters of wine in any calendar year.
(F) Remits to the department of state revenue monthly all Indiana excise, sales, and use taxes on the shipments made into Indiana by the direct wine seller during the previous month.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-10
Direct sales of brandy prohibited
Sec. 10. It is unlawful for the holder of a farm winery brandy distiller's permit to ship or cause to be shipped brandy produced under this title to a consumer.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-11
Consumer information
Sec. 11. A consumer shall provide a direct wine seller with information the direct wine seller reasonably requires, including the consumer's name, Indiana address, telephone number, and other information required by the commission.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-12
Annual limit on seller's direct wine sales in Indiana
Sec. 12. During a permit year, a direct wine seller may not direct ship in Indiana more than twenty-seven thousand (27,000) liters of wine.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-13
Delivery to consumer or individual at least 21 years of age
Sec. 13. A wine shipment purchased under this chapter must be delivered to:
(1) the consumer, who shall take personal delivery of the shipment at the:             (A) consumer's residence;
(B) consumer's business address;
(C) carrier's business address; or
(D) address displayed on the shipping container; or
(2) an individual who is at least twenty-one (21) years of age, who shall take personal delivery of the shipment at the:
(A) consumer's residence;
(B) consumer's business address;
(C) carrier's business address; or
(D) address designated by the consumer and displayed on the shipping container.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-14
Annual limit on wine received by a consumer
Sec. 14. A consumer may not receive more than two hundred sixteen (216) liters of wine in total from one (1) or more direct wine sellers in a calendar year.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-15
Violations; penalties
Sec. 15. (a) Except as provided in subsections (b) and (c), a seller who violates this chapter commits a Class A infraction.
(b) Except as provided in subsection (d), a seller who:
(1) knowingly or intentionally violates this chapter; and
(2) has one (1) prior unrelated conviction or judgment for an infraction under this section for an act or omission that occurred not more than ten (10) years before the act or omission that is the basis for the most recent conviction or judgment for an infraction;
commits a Class A misdemeanor.
(c) Except as provided in subsection (d), a seller who:
(1) knowingly or intentionally violates this chapter; and
(2) has at least two (2) prior unrelated convictions or judgments for infractions under this section for acts or omissions that occurred not more than ten (10) years before the act or omission that is the basis for the most recent conviction or judgment for an infraction;
commits a Class D felony.
(d) A person who violates section 6(5) of this chapter commits a Class A infraction. The commission may consider an infraction committed under this subsection in its determination of whether to renew a seller's permit.
As added by P.L.165-2006, SEC.34.

IC 7.1-3-26-16
Direct wine sellers; defense
Sec. 16. If a direct wine seller is charged under section 15 of this chapter with selling to a consumer who does not meet the

requirements of section 6 of this chapter, it is a defense to the charge if the direct wine seller obtained from the consumer the verified statement required under section 6(4)(C) and 6(5)(A) of this chapter and produces a copy of the verified statement.
As added by P.L.165-2006, SEC.34.






ARTICLE 4. REVENUE AND TAXES

CHAPTER 1. REPEALED



CHAPTER 2. BEER EXCISE TAX

IC 7.1-4-2-1
Rate of tax
Sec. 1. An excise tax, referred to as the beer excise tax, at the rate of eleven and one-half cents ($.115) a gallon is imposed upon the sale of beer or flavored malt beverage within Indiana.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.8.) As amended by Acts 1981, P.L.103, SEC.1; P.L.72-1996, SEC.15.



CHAPTER 3. LIQUOR EXCISE TAX

IC 7.1-4-3-1
Rate of tax
Sec. 1. Rate of Tax. An excise tax at the rate of two dollars and sixty-eight cents ($2.68) a gallon is imposed upon the sale, gift, or the withdrawal for sale or gift, of liquor and wine that contains twenty-one percent (21%), or more, of absolute alcohol reckoned by volume.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.11.) As amended by Acts 1977(ss), P.L.9, SEC.5; Acts 1981, P.L.103, SEC.2.



CHAPTER 4. WINE EXCISE TAX

IC 7.1-4-4-1
Rate of tax
Sec. 1. An excise tax at the rate of forty-seven cents ($0.47) a gallon is imposed upon the manufacture and sale or gift, or withdrawal for sale or gift, of wine, except hard cider, within this state.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.13; Acts 1975, P.L.73, SEC.1.) As amended by Acts 1981, P.L.103, SEC.3; P.L.104-1987, SEC.2; P.L.119-1998, SEC.23.



CHAPTER 4.1. PERMIT FEES

IC 7.1-4-4.1-1
Registration of primary source of supply
Sec. 1. The alcohol and tobacco commission shall issue an annual registration of a primary source of supply (as defined in IC 7.1-1-3-32.5) without charge.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-2
Supplemental caterer's permit fee
Sec. 2. The fee for a supplemental caterer's permit is one hundred fifty dollars ($150) per year.
As added by P.L.204-2001, SEC.43. Amended by P.L.250-2003, SEC.13.

IC 7.1-4-4.1-3
Employee's permit fee
Sec. 3. The following biennial license fee is imposed for an employee's permit:
(1) Fifteen dollars ($15) if the permit is used only to perform volunteer service that benefits a nonprofit organization.
(2) Thirty dollars ($30) if subdivision (1) does not apply.
The term of a biennial employee's license is two (2) years.
As added by P.L.204-2001, SEC.43. Amended by P.L.250-2003, SEC.14; P.L.224-2005, SEC.20.

IC 7.1-4-4.1-4
Salesman's license fee
Sec. 4. A biennial license fee of twenty dollars ($20) is imposed for a salesman's license. The term of a biennial salesman's license is two (2) years.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-5
Temporary permit fees
Sec. 5. (a) This section applies to the following permits:
(1) Temporary beer permit.
(2) Temporary wine permit.
(b) A license fee for a temporary permit is the greater of the following:
(1) Two dollars ($2) per day of operation.
(2) The amount per day set by the commission under subsection (c).
(c) Subject to any rates or schedules adopted by the commission, the commission may set a higher daily rate for a temporary beer permit under subsection (b)(2) if, in the judgment of the commission, the number of persons likely to be accommodated, or any other facts bearing on the value of the permit warrant the increase. However, the

fee may not exceed one thousand dollars ($1,000) per day.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-6
Advance cost fee for transfers of permits
Sec. 6. The advance cost fee for the transfer of an alcoholic beverage permit from:
(1) one (1) holder to another holder; or
(2) one (1) location to another location;
is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-7
Letter of extension fees
Sec. 7. The fee for:
(1) a letter of extension; and
(2) each renewal of a letter of extension;
is fifty dollars ($50) if the need for the letter of extension, or renewal, is occasioned by the act or omission of the permittee. The commission shall waive the fee for a letter of extension, and a renewal, if the need for the letter of extension, or renewal, is occasioned by the act or omission of the commission, a local board, or a third party unrelated to the permittee involved and not employed by the permittee or under the control of the permittee.
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-8
Carrier's alcoholic permit fee
Sec. 8. The annual license fee for a carrier's alcoholic permit is five dollars ($5).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-9
Biennial permits; annual permit fees
Sec. 9. (a) This section applies to the following biennial permits:
(1) Beer retailer's permit.
(2) Liquor retailer's permit.
(3) Wine retailer's permit.
(4) One-way permit.
(5) Two-way permit.
(6) Three-way permit.
(7) Airplane beer permit.
(8) Airplane liquor permit.
(9) Airplane wine permit.
(10) Boat beer permit.
(11) Boat liquor permit.
(12) Boat wine permit.
(13) Dining car beer permit.
(14) Dining car liquor permit.
(15) Dining car wine permit.         (16) Hotel seasonal permit.
(b) The commission shall charge a single fee for the issuance of any combination of retailer's permits issued for the same location or conveyance.
(c) An annual permit fee in the following amount is imposed on a retailer:
(1) Five hundred dollars ($500), if the retailer serves only beer or only wine.
(2) Seven hundred fifty dollars ($750), if the retailer serves both beer and wine but no liquor.
(3) One thousand dollars ($1,000), if the retailer serves beer, wine, and liquor.
As added by P.L.204-2001, SEC.43. Amended by P.L.224-2005, SEC.21.

IC 7.1-4-4.1-10
Fraternal club permit fees
Sec. 10. The maximum fee that may be imposed for the issuance of annual permits for a fraternal club is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-11
Airplane, boat, or dining car permit fees
Sec. 11. The maximum fee that may be imposed for the issuance of annual permits for an airplane, a boat, or a dining car is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-12
Dealer's permit fees
Sec. 12. (a) This section applies to the following biennial permits:
(1) Beer dealer's permit.
(2) Liquor dealer's permit.
(3) Malt dealer's permit.
(4) Wine dealer's permit.
(b) The commission shall charge a single fee for the issuance of any combination of dealers' permits issued for the same location. The fee is equal to the sum of the amount determined under subsection (c).
(c) An annual permit fee in the following amount is imposed on a dealer:
(1) Five hundred dollars ($500), if the dealer sells only beer, only liquor, or only wine.
(2) Seven hundred fifty dollars ($750), if the dealer sells:
(A) both beer and wine but no liquor;
(B) both wine and liquor but no beer; or
(C) both beer and liquor but no wine.
(3) One thousand dollars ($1,000), if the dealer sells beer, wine, and liquor. As added by P.L.204-2001, SEC.43. Amended by P.L.224-2005, SEC.22.

IC 7.1-4-4.1-13
Wholesaler's permit fees
Sec. 13. (a) This section applies to the following permits:
(1) Beer wholesaler's permit.
(2) Malt wholesaler's permit.
(3) Liquor wholesaler's permit.
(4) Wine wholesaler's permit.
(b) Except as provided in subsection (c), a permit fee of two thousand dollars ($2,000) is annually imposed for the issuance of each of the permits described in subsection (a).
(c) A permit fee of one hundred dollars ($100) is annually imposed for the issuance of a wine wholesaler's permit to a permit applicant who:
(1) has never previously held a wine wholesaler's permit and anticipates selling less than twelve thousand (12,000) gallons of wine and brandy in a year; or
(2) previously held a wine wholesaler's permit and certifies to the commission that the permit applicant sold less than twelve thousand (12,000) gallons of wine and brandy in the previous year.
As added by P.L.204-2001, SEC.43. Amended by P.L.165-2006, SEC.35.

IC 7.1-4-4.1-14
Manufacturer's permit fees
Sec. 14. (a) This section applies to the following permits:
(1) Brewer's permit for the manufacture of more than twenty thousand (20,000) barrels of beer in a calendar year.
(2) Distiller's permit.
(3) Malt manufacturer's permit.
(4) Rectifier's permit.
(5) Vintner's permit.
(6) Wine bottler's permit.
(b) A permit fee of two thousand dollars ($2,000) is annually imposed for the issuance of each permit described in subsection (a).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-15
Farm winery permit fee
Sec. 15. The annual fee for a farm winery permit is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-16
Brewer's permit fee
Sec. 16. The annual fee for a brewer's permit for the manufacture of not more than twenty thousand (20,000) barrels of beer in a

calendar year is five hundred dollars ($500).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-17
Farm winery brandy distiller's permit fee
Sec. 17. The annual license fee for a farm winery brandy distiller's permit is two hundred fifty dollars ($250).
As added by P.L.204-2001, SEC.43.

IC 7.1-4-4.1-18
Duplicate or reissued permit fee
Sec. 18. The fee for a duplicate or reissued permit of any type is ten dollars ($10). The fees collected under this section shall be deposited in the enforcement and administration fund under IC 7.1-4-10.
As added by P.L.250-2003, SEC.15.



CHAPTER 4.5. HARD CIDER EXCISE TAX

IC 7.1-4-4.5-1
Rate of tax
Sec. 1. An excise tax at the rate of eleven and one-half cents ($0.115) a gallon is imposed upon the manufacture and sale or gift, or withdrawal for sale or gift, of hard cider within Indiana.
As added by P.L.119-1998, SEC.24.

IC 7.1-4-4.5-2
Applicability of tax
Sec. 2. The hard cider excise tax applies only to hard cider. An alcoholic beverage that is subject to the hard cider excise tax is not subject to the liquor excise tax or the wine excise tax.
As added by P.L.119-1998, SEC.24.

IC 7.1-4-4.5-3
Persons liable for tax
Sec. 3. The hard cider excise tax shall be paid by the holder of a vintner's permit, a farm winery permit, a wine wholesaler's permit, a beer wholesaler's permit, a dining car wine permit, or a boat wine permit on the hard cider to which the tax is applicable and that is manufactured or imported by the person into this state. However, an item may only be taxed once for hard cider excise tax purposes.
As added by P.L.119-1998, SEC.24. Amended by P.L.201-1999, SEC.11; P.L.204-2001, SEC.44.

IC 7.1-4-4.5-4
Gauging alcoholic beverages
Sec. 4. The commission and the department may adopt rules and maintain gauges in a winery, farm winery, or a wholesaler's premises for the proper gauging of the alcoholic beverages to which the hard cider excise tax is applicable and the assessment of that tax.
As added by P.L.119-1998, SEC.24. Amended by P.L.201-1999, SEC.12.

IC 7.1-4-4.5-5
Necessity of invoice; contents
Sec. 5. (a) All sales of hard cider made by a primary source of supply to a wine wholesaler must at the time of the sale be accompanied by an invoice that shows the following:
(1) The name and address of seller and purchaser.
(2) The date of disposition.
(3) The name or names of each brand sold.
(4) The number of packages, if any.
(5) The number of cases by size of bottle.
(6) The quantity of each kind of alcoholic beverage sold.
(b) The primary source of supply shall send a copy of the invoice to the department of revenue and the commission at the time of the

sale.
As added by P.L.119-1998, SEC.24.



CHAPTER 5. MALT EXCISE TAX

IC 7.1-4-5-1
Rate of tax
Sec. 1. Rate of Tax. An excise tax at the rate of five cents (5¢) a gallon, or fraction of a gallon, is imposed upon the sale, gift, exchange, or barter of liquid malt or wort.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-5-2
Persons liable for tax
Sec. 2. Persons Liable for Tax. The malt excise tax shall be levied against a permittee who holds a malt manufacturer's permit, a malt wholesaler's permit, or a malt dealer's permit. However, the same article shall be taxed only once for malt excise tax purposes.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.16.)

IC 7.1-4-5-3
Transactions exempt from tax
Sec. 3. Transactions Exempt from Tax. The malt excise tax shall not apply to the sale of liquid malt or wort when it is to be used for medicinal, laboratory, bakery, or confectionery purposes, or for use in malted milk, nor shall the tax apply to these products which are manufactured to be exported and sold outside this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 6. ADMINISTRATION AND ENFORCEMENT OF ALCOHOLIC BEVERAGE LAWS

IC 7.1-4-6-1
Powers of commission and department
Sec. 1. The chairman and the department shall have the power to examine the books, papers, records, and premises of a manufacturer, wholesaler, retailer, dealer, or direct wine seller's permit holder under this title for the purpose of determining whether the excise taxes imposed by this title have been paid fully and whether the provisions of the title are being complied with.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.17.) As amended by P.L.165-2006, SEC.36.

IC 7.1-4-6-2
Penalties for noncompliance
Sec. 2. (a) The presence on the premises of, or the possession by, a person of alcoholic beverages or other articles subject to excise taxes or other fees, and upon which the taxes and fees have not been paid shall impose upon the possessor, or the owner, or person in control, of the premises, the duty to pay all the taxes and fees due and unpaid, even though the presence or the possession is unlawful under this title. In addition, penalties for unpaid fees shall be assessed as follows:
(1) In the case of fraud the department shall assess and collect a penalty in an amount equal to the unpaid fees.
(2) In the case of mistake, inadvertence, or negligence, not amounting to fraud, the department shall assess and collect a penalty in an amount equal to ten percent (10%) of the unpaid fees.
(b) With regard to unpaid taxes described under subsection (a), penalties shall be assessed under IC 6-8.1.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.18.) As amended by Acts 1977, P.L.96, SEC.1; P.L.6-1987, SEC.16; P.L.103-1987, SEC.2; P.L.104-1987, SEC.3.

IC 7.1-4-6-2.1
Rules and regulations to enforce noncompliance penalties
Sec. 2.1. (a) The department shall adopt rules under IC 4-22-2 to govern the assessment and collection of penalties provided in section 2 of this chapter.
(b) The commission may adopt rules under IC 4-22-2 to coordinate compliance with the laws, rules, and administrative policies governing the assessment and collection of sales taxes.
As added by Acts 1977, P.L.96, SEC.2. Amended by P.L.204-2001, SEC.45.

IC 7.1-4-6-3
Collection of excise taxes      Sec. 3. Collection of Excise Taxes. The department shall collect the excise taxes imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.19.)

IC 7.1-4-6-3.5
Filing of returns
Sec. 3.5. Filing of Returns. A person who is liable for the payment of an excise tax levied by this title shall file a monthly return with the department on or before the twentieth day of the month following the month in which the liability for the tax accrues by reason of the manufacture, sale, gift, or the withdrawal for sale or gift, of alcoholic beverages within this state. Payment of the excise tax due shall accompany the return.
(Formerly: Acts 1973, P.L.56, SEC.20.)

IC 7.1-4-6-3.6
Rules and regulations
Sec. 3.6. Rules and Regulations. The department, in consultation with the commission, shall have the power to promulgate rules and regulations governing the use of a unified system of reporting alcoholic beverage excise tax liability and the form of the returns.
(Formerly: Acts 1973, P.L.56, SEC.21.)

IC 7.1-4-6-4
Discount for timely payment
Sec. 4. Discount for Timely Payment. The department shall allow a taxpayer a discount of one and one-half percent (1 1/2%) of the amount of excise taxes otherwise due for the accurate reporting and timely remitting of the excise taxes imposed by this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.22.)

IC 7.1-4-6-5
When sale is made
Sec. 5. When Sale is Made. For alcoholic beverage excise tax purposes, a sale shall not be deemed to have been made until the goods leave the custody of the seller.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-6
Floor stock tax not imposed
Sec. 6. Floor Stock Tax Not Imposed. The provisions of this article shall not be construed as imposing a floor stock tax on the goods held by a permittee of any type under this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-7
Appropriation for administration
Sec. 7. Appropriation for Administration. There shall be an annual appropriation, from the sum of money allocated to the general fund by this title, of a sum of money necessary for the purpose of carrying

out the provisions of this title. The claims for operating expenses incurred under the provisions of this title shall be filed with and paid by the state auditor. Equipment shall be purchased only upon a requisition approved by the department of administration.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-6-8
Duty of attorney general and local prosecutor
Sec. 8. Duty of Attorney General and Local Prosecutor. If a person who holds a permit under this title fails to account for, or pay over to the chairman or the department, or both, an annual license fee, or excise tax, or other levy imposed by this title, or defaults in a condition of his bond, or if a person, licensed under this title or not, fails or refuses to pay to the chairman or the department an obligation, liability, forfeiture, or penalty imposed upon him by this title, the chairman or the department shall report that fact to the attorney general of Indiana who shall immediately institute the necessary action for the recovery of the sum due the state by reason of this title. The state shall be entitled to all liens and remedies allowed by law for the collection of the sum due the state. It is the duty of the prosecuting attorney of the proper county to assist the attorney general in these matters whenever the attorney general requests his assistance.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.23.)



CHAPTER 7. GENERAL FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-7-1
Collection of annual license fees
Sec. 1. The chairman shall collect the required annual license fee paid in connection with the issuance of a brewer's permit, a beer wholesaler's permit, a temporary beer permit, a dining car permit of any type, a boat permit of any type, a distiller's permit, a rectifier's permit, a liquor wholesaler's permit, a vintner's permit, a farm winery permit, a farm winery brandy distiller's permit, a wine wholesaler's permit, a wine bottler's permit, a temporary wine permit, a direct wine seller's permit, a salesman's permit, and a carrier's alcoholic permit.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.59, SEC.8.) As amended by Acts 1978, P.L.51, SEC.6; P.L.201-1999, SEC.13; P.L.235-2001, SEC.4; P.L.165-2006, SEC.37.

IC 7.1-4-7-2
Collection of deductions and transfer fees
Sec. 2. Collection of Deductions and Transfer Fees. The chairman shall collect the authorized deduction retained by the state when an application for a permit, of a type listed in IC 1971, 7.1-4-7-1, is denied. The chairman also shall collect the prescribed cost fee paid in connection with the transfer of a permit of a type listed in IC 1971, 7.1-4-7-1.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-3
Miscellaneous collections
Sec. 3. Miscellaneous Collections. The chairman shall collect all other assessments not specifically included in this chapter and not otherwise disposed of by a provision of this title. The chairman or the department shall collect the penalty for the nonpayment of taxes imposed by this title, and a forfeiture not in the nature of a fine or penalty belonging to the common school fund, and the proceeds of a sale or judgment made under or in the enforcement of this title.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.24.)

IC 7.1-4-7-4
Fees deposited in enforcement and administration fund and state general fund
Sec. 4. (a) Except as provided in subsection (b), the chairman and the department shall deposit the money collected under sections 1, 2, and 3 of this chapter daily with the treasurer of state, and not later than the fifth day of the following month shall cover:
(1) thirty-four percent (34%) of the money collected under section 1 of this chapter into the enforcement and administration fund established under IC 7.1-4-10-1; and
(2) sixty-six percent (66%) of the money collected under

section 1 of this chapter and money collected under sections 2 and 3 of this chapter into the state general fund for state general fund purposes.
(b) The chairman and the department shall deposit all money collected under IC 7.1-2-5-3, IC 7.1-2-5-8, IC 7.1-3-17.5, IC 7.1-3-17.7, IC 7.1-3-22-9, and IC 7.1-4-4.1-5 daily with the treasurer of state, and not later than the fifth day of the following month shall cover the money into the enforcement and administration fund established under IC 7.1-4-10-1.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.25.) As amended by P.L.32-1988, SEC.4; P.L.106-1995, SEC.16; P.L.204-2001, SEC.46; P.L.224-2005, SEC.23.

IC 7.1-4-7-5
Deposit of excise taxes in general fund
Sec. 5. The department shall deposit:
(1) four cents ($0.04) of the beer excise tax rate collected on each gallon of beer or flavored malt beverage;
(2) one dollar ($1) of the liquor excise tax rate collected on each gallon of liquor;
(3) twenty cents ($0.20) of the wine excise tax rate collected on each gallon of wine;
(4) the entire amount of malt excise tax collected; and
(5) the entire amount of hard cider excise tax collected;
daily with the treasurer of state and not later than the fifth day of the following month shall cover them into the general fund of the state for distribution as provided in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.26.) As amended by P.L.102-1989, SEC.4; P.L.72-1996, SEC.18; P.L.119-1998, SEC.25.

IC 7.1-4-7-6
Distribution of excise revenue to general fund
Sec. 6. Distribution of Excise Revenue to General Fund. The treasurer of the state shall set aside for general fund purposes, fifty percent (50%) of the gross amount of the revenue deposited in the general fund in accordance with the provisions of IC 1971, 7.1-4-7-5.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-7
Distribution of excise revenue to cities and towns
Sec. 7. Distribution of Excise Revenue to Cities and Towns. The treasurer of the state shall set aside for allocation to the cities and towns of this state, fifty percent (50%) of the gross amount of the revenue deposited in the general fund in accordance with the provisions of IC 1971, 7.1-4-7-5.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-8
Basis of allocation to cities and towns      Sec. 8. Basis of Allocation to Cities and Towns. The sum set aside in accordance with the provisions of IC 1971, 7.1-4-7-7, shall be allocated to a city or town upon the basis that the population of that city or town bears to the total population of all cities and towns of this state.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-7-9
Time of distribution
Sec. 9. Time of Distribution. The auditor of the state shall, on the first day of April of each year and quarterly thereafter, distribute the funds set aside in accordance with the provisions of IC 1971, 7.1-4-7-7, or the portion of them as reported to him, to the general fund of the treasury of the city or town on the basis provided for in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 8. POSTWAR CONSTRUCTION FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-8-1
Deposit of excise taxes in fund
Sec. 1. The department shall:
(1) deposit daily with the treasurer of state:
(A) four and three-fourths cents (4 3/4¢) of the beer excise tax rate collected on each gallon of beer or flavored malt beverage;
(B) one dollar and seventeen cents ($1.17) of the liquor excise tax rate collected on each gallon of liquor; and
(C) sixteen cents (16¢) of the wine excise tax rate collected on each gallon of wine; and
(2) not later than the fifth day of the following month, transfer the deposits under subdivision (1) into the postwar construction fund.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.27.) As amended by P.L.72-1996, SEC.19.

IC 7.1-4-8-2
Use of funds
Sec. 2. Use of Funds. The monies deposited in the postwar construction fund shall be used for construction by the state for the use of penal, benevolent, charitable and educational institutions of the state.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 9. EXCISE FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-9-1
Collection of annual license fees
Sec. 1. The chairman shall collect the required annual license fee paid in connection with the issuance of a beer retailer's permit, a beer dealer's permit, a liquor retailer's permit, a supplemental caterer's permit, a liquor dealer's permit, a wine retailer's permit, and a wine dealer's permit.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.60, SEC.7; Acts 1974, P.L.25, SEC.6.) As amended by P.L.224-2005, SEC.24.



CHAPTER 10. ENFORCEMENT AND ADMINISTRATION FUND COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-10-1
Deposit of excise taxes in fund
Sec. 1. The department shall deposit three-fourths cents (3/4¢) of the beer excise tax rate collected on each gallon of beer or flavored malt beverage, eleven cents (11¢) of the liquor excise tax rate collected on each gallon of liquor, and four cents (4¢) of the wine excise tax rate collected on each gallon of wine, daily with the treasurer of the state, and not later than the fifth day of the following month shall cover them into the "Enforcement and Administration Fund".
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.28.) As amended by P.L.72-1996, SEC.20.

IC 7.1-4-10-2
Use of funds
Sec. 2. Use of Funds. The monies in the enforcement and administration fund shall be used and disbursed solely for the enforcement and administration of this title, and for no other purpose. Any unexpended balance remaining in the fund at the end of a fiscal year shall not lapse but shall remain exclusively appropriated and available only for the purpose of the enforcement and administration of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-4-10-3
Deposit of fines in fund
Sec. 3. Deposit of Fines in Fund. The chairman shall deposit the monies realized from fines imposed pursuant to the provisions of IC 1971, 7.1-3-23-2, in its enforcement and administration fund to be used for the purposes provided in this chapter.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 11. MISCELLANEOUS COLLECTIONS AND DISTRIBUTIONS

IC 7.1-4-11-1
Enforcement officer's retirement fund
Sec. 1. The sums realized from the collection of the biennial license fees imposed by IC 7.1-4-4.1-3 shall be paid first, and are hereby appropriated, to the state excise police retirement fund. The board of trustees of the public employees' retirement fund shall determine the amount to be appropriated. The amount to be appropriated shall be sufficient, when added to the funds already held by the retirement fund, for the payment of benefits to enforcement officers to pay the aggregate liability of the retirement fund for the payment of benefits and administration costs to the end of the fiscal year. The appropriation of funds shall be credited to the state excise police retirement fund in equal installments at the end of each month during each fiscal year.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.204-2001, SEC.47.



CHAPTER 12. COLLECTIONS AND DISTRIBUTIONS FOR THE PENSION RELIEF FUND

IC 7.1-4-12-1
Monthly deposits
Sec. 1. (a) The department shall deposit thirty-four cents ($.34) of the liquor excise tax rate collected on each gallon of liquor, daily with the treasurer of state, and not later than the fifth day of the following month shall cover them into the pension relief fund established under IC 5-10.3-11.
(b) Moneys deposited in the pension relief fund under this chapter may be used for all the purposes permitted by IC 5-10.3-11.
As added by Acts 1977(ss), P.L.9, SEC.6. Amended by Acts 1981, P.L.11, SEC.40.



CHAPTER 13. WINE GRAPE MARKET DEVELOPMENT

IC 7.1-4-13-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the wine grape market development council created by this chapter.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-2
"Director" defined
Sec. 2. As used in this chapter, "director" refers to the dean of agriculture of Purdue University or the dean's designee.
As added by P.L.102-1989, SEC.6. Amended by P.L.40-1993, SEC.2.

IC 7.1-4-13-3
Establishment and administration
Sec. 3. The director shall establish and administer a wine grape market development program.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-4
Activities
Sec. 4. the wine grape market development program may include any of the following activities:
(1) Market development and research programs.
(2) Market promotion, education, and public relations programs.
(3) Market information services.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-5
Contracts authorized
Sec. 5. The director may contract with a qualified organization, agency, or individual to perform any of the activities listed in section 4 of this chapter.
As added by P.L.102-1989, SEC.6. Amended by P.L.1-1990, SEC.89.

IC 7.1-4-13-6
Price regulation prohibited
Sec. 6. The director may not regulate the price of wine grapes or any wine grape product under this chapter.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-7
Wine grape market development fund
Sec. 7. (a) the wine grape market development fund is created.
(b) The wine grape market development fund may not be used for political or legislative activity of any kind.
(c) The fund shall be administered by the council and used for the purpose of this chapter. The expenses of administering the fund shall

be paid from money in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-8
Wine grape market development council; creation; membership
Sec. 8. (a) The wine grape market development council is created.
(b) The council shall have an odd number of members, but not less than seven (7) nor more than fifteen (15) members. The following are the members of the council:
(1) The director or the director's designee.
(2) The chairman of the horticulture department at Purdue University or chairman's designee.
(3) The chairman of the food science department at Purdue University or the chairman's designee.
(4) Other members that the director shall appoint.
(c) A majority of the members of the council must be wine grape growers or processors of wine grape products.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-9
Bylaws of council
Sec. 9. The council shall adopt bylaws governing the terms of office, filling unexpired terms, expenses, quorum, duties, and other administrative matters. The bylaws may be amended by a two-thirds (2/3) vote of the members present, if a quorum is present.
As added by P.L.102-1989, SEC.6. Amended by P.L.1-1990, SEC.90.

IC 7.1-4-13-10
Duties of council
Sec. 10. The council shall do the following:
(1) Elect a chairman and any other officers.
(2) Recommend expenditures from the wine grape market development fund for the administration of the wine grape market development program and for the administration of this chapter.
(3) Perform any other necessary duties.
As added by P.L.102-1989, SEC.6.

IC 7.1-4-13-11
Advice, recommendations, and assistance of council
Sec. 11. The director shall consider the advice, recommendations, and assistance of the council for the expenditure of funds for the wine grape market development program and for the administration of this chapter.
As added by P.L.102-1989, SEC.6.






ARTICLE 5. CRIMES AND INFRACTIONS

CHAPTER 1. GENERAL PROVISIONS; PUBLIC INTOXICATION

IC 7.1-5-1-1
Prohibition against commercial purposes
Sec. 1. Prohibition Against Commercial Purposes. It is unlawful for a person to manufacture for sale, bottle, sell, barter, import, transport, deliver, furnish, or possess, alcohol or alcoholic beverages, malt, malt syrup, malt extract, liquid malt or wort, for commercial purposes except as authorized in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 2. ADVERTISING

IC 7.1-5-2-1 Repealed
(Repealed by P.L.58-1984, SEC.6.)



CHAPTER 3. CONTAINERS

IC 7.1-5-3-1
Beer must be bottled at brewery
Sec. 1. Beer Must Be Bottled At Brewery. It is unlawful to sell beer in this state at retail in a bottle, can, or other container, unless the bottle, can, or other container was packaged and sealed by the brewer at his bottling house contiguous or adjacent to the brewery in which the beer was produced.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 4. UNPAID TAXES; COUNTERFEIT PERMITS

IC 7.1-5-4-1
Possession of untaxed beverages prohibited
Sec. 1. Possession of Untaxed Beverages Prohibited. It is a Class C misdemeanor for a person to sell, barter, give away, or possess, an alcoholic beverage, knowing that all taxes due the state on it are not paid.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.30.) As amended by Acts 1978, P.L.2, SEC.708.



CHAPTER 5. MISCELLANEOUS CRIMES

IC 7.1-5-5-1
Issuance of permit; illegal influence prohibited
Sec. 1. Issuance of Permits: Illegal Influence Prohibited. It is unlawful for a permittee, or an applicant for a permit, to solicit or accept the assistance of an officer or employee of the state, or of one (1) of its political subdivisions or municipal corporations, or of the United States, or of a political party or political committee, in obtaining the issuance or renewal of a permit or in preventing the suspension or revocation of a permit. This section shall have no application to an officer or employee of the commission nor to a member of a local board. This section does not prohibit the employment of an attorney, regardless of political affiliations, by a permittee or applicant, in obtaining the issuance or renewal of a permit or in preventing the suspension or revocation of a permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 6. PERMITS

IC 7.1-5-6-1
Making alcoholic beverages without permit prohibited
Sec. 1. Making Alcoholic Beverages Without Permit Prohibited. It is a Class C misdemeanor for a person to knowingly own, have in his possession or under his control, or use a still or distilling apparatus for the manufacture of liquor, except as otherwise provided in this title. It also is a Class C misdemeanor for a person to knowingly own, have in his possession or under his control, or use brewing or wine-making appratus, for the manufacture for commercial purposes of beer or wine, except as otherwise provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.709.

IC 7.1-5-6-2
Acting as salesman without permit prohibited
Sec. 2. Acting As Salesman Without Permit Prohibited. It is unlawful for a person to act as a salesman, regardless of whether the sale is to be made by a seller within this state, to a buyer within or without this state, or by a seller outside this state for delivery to a buyer within this state, or whether the sale otherwise may be legal or illegal, unless that person has applied for and been issued a salesman's permit. It also is unlawful for a buyer in this state to give an order, bargain, contract or agreement to a salesman who does not have a salesman's permit. This section shall not apply to a permittee of any type, his agents, or employees working or acting on the licensed premises of the permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-6-3
Acting without permit; defenses
Sec. 3. (a) It is unlawful for a person to act as a clerk in a package liquor store, or as a bartender, waiter, waitress, or manager for a retailer permittee unless that person has applied for and been issued the appropriate permit. This section does not apply to dining car or boat employees or to a person described in IC 7.1-3-18-9(d).
(b) It is a defense to a charge under this section if, within thirty (30) days after being cited by the commission, the person who was cited produces evidence that the appropriate permit was issued by the commission on the date of the citation.
(c) It is a defense to a charge under this section for a new applicant for a permit if, within thirty (30) days after being cited by the commission, the new applicant who was cited produces a receipt for a cashier's check or money order showing that an application for the appropriate permit was applied for on the date of the citation.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.5; P.L.77-1988, SEC.5; P.L.102-1989, SEC.7.
IC 7.1-5-6-4
Falsification of record prohibited
Sec. 4. Falsification of Record Prohibited. It is unlawful for a person to falsify, or cause to be falsified, an entry, statement, account, recital, or computation, or an application for a permit, or an instrument, or paper required to be filed in connection with the application, or in connection with the revocation, or proposed revocation, or a permit. It is unlawful, also, for a person to enter, or cause to be entered, a false entry, statement, account, recital, computation, or representation of a fact in a book, document, account, order, paper, or statement required to be kept or filed, or made or furnished to the commission under the provisions of this title or a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 7. MINORS

IC 7.1-5-7-1
False statements of age
Sec. 1. (a) It is a Class C infraction for a minor to make a false statement of the minor's age or to present or offer false or fraudulent evidence of majority or identity to a permittee for the purpose of ordering, purchasing, attempting to purchase, or otherwise procuring or attempting to procure an alcoholic beverage.
(b) In addition to the penalty under subsection (a), a minor who:
(1) uses a false or altered driver's license or the driver's license of another person as evidence of majority under this section; or
(2) is convicted of purchasing or procuring an alcoholic beverage with or without using a false or altered driver's license;
shall have the minor's driver's license suspended for up to one (1) year in accordance with IC 9-24-18-8 and IC 9-30-4-9.
(c) Upon entering a judgment for the infraction under this section, the court shall forward a copy of the judgment to the bureau of motor vehicles for the purpose of complying with subsection (b).
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1982, P.L.69, SEC.11; P.L.102-1983, SEC.1; P.L.77-1988, SEC.6; P.L.67-1990, SEC.1; P.L.1-1993, SEC.45.



CHAPTER 8. MISCELLANEOUS PROHIBITED ACTIVITIES

IC 7.1-5-8-1
Hindering enforcement of title prohibited
Sec. 1. It is a Class C misdemeanor for a person to recklessly hinder, obstruct, interfere with, or prevent the observance or enforcement of any of the following:
(1) A provision of this title.
(2) A rule or regulation of the commission adopted in the administration of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.711; P.L.204-2001, SEC.54.



CHAPTER 9. MISCELLANEOUS PROHIBITED INTERESTS

IC 7.1-5-9-1
Commission; prohibited interest
Sec. 1. Commission: Prohibited Interests. It is unlawful for a commissioner, an officer or employee of the commission, or a member of a local board, to have an interest, either proprietory or by means of a loan, mortgage, or lien, or in any other manner, or to own stock in a corporation which has an interest, in the premises where alcoholic beverages are manufactured or sold, or in a business wholly or partially devoted to the manufacture, sale, transportation or storage of alcoholic beverages. The prohibition contained in this section shall not apply to an expert or professional employee employed by the commission only for a special undertaking. A person who violates a provision of this section also shall be dismissed as provided in this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)



CHAPTER 10. UNLAWFUL SALES

IC 7.1-5-10-1
Times when sales unlawful
Sec. 1. (a) Except as provided in subsection (d), it is unlawful to sell alcoholic beverages at the following times:
(1) At a time other than that made lawful by the provisions of IC 7.1-3-1-14.
(2) On Christmas Day and until 7:00 o'clock in the morning, prevailing local time, the following day.
(3) On primary election day, and general election day, from 3:00 o'clock in the morning, prevailing local time, until the voting polls are closed in the evening on these days.
(4) During a special election under IC 3-10-8-9 (within the precincts where the special election is being conducted), from 3:00 o'clock in the morning until the voting polls are closed in the evening on these days.
(b) During the time when the sale of alcoholic beverages is unlawful, no alcoholic beverages shall be sold, dispensed, given away, or otherwise disposed of on the licensed premises and the licensed premises shall remain closed to the extent that the nature of the business carried on the premises, as at a hotel or restaurant, permits.
(c) It is unlawful to sell alcoholic beverages on New Years Day for off-premises consumption.
(d) It is lawful for the holder of a valid beer, wine, or liquor wholesaler's permit to sell to the holder of a valid retailer's or dealer's permit at any time.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.51, SEC.7; P.L.3-1997, SEC.423; P.L.205-1999, SEC.18.

IC 7.1-5-10-2
Unauthorized sales prohibited
Sec. 2. Unauthorized Sales Prohibited. It is unlawful for a permittee to recklessly sell, keep for sale, barter, furnish, or give away an alcoholic beverage which he is not entitled to sell, keep for sale, barter, furnish, or give away under his permit.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.715.

IC 7.1-5-10-3
Unauthorized dealings prohibited
Sec. 3. Unauthorized Dealings Prohibited. It is unlawful for a person who is not a permittee to recklessly give away or furnish, to a person other than a guest or a member of his family, or to recklessly sell, barter, or exchange, an alcoholic beverage unless he is expressly authorized to do so by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.716.
IC 7.1-5-10-4
Sale of untaxed alcoholic beverages prohibited
Sec. 4. Sale of Untaxed Alcoholic Beverages Prohibited. It is unlawful for a person to recklessly sell, give, withdraw for sale or gift, offer for sale, display, barter, exchange, purchase, receive, possess, transport, or store an alcoholic beverage upon which the appropriate excise tax and applicable license fee have not been paid.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.35.) As amended by Acts 1978, P.L.2, SEC.717.

IC 7.1-5-10-5
Sale without permit prohibited
Sec. 5. Sale Without Permit Prohibited. It is unlawful for a person, except as otherwise permitted by this title, to purchase, receive, manufacture, import, or transport, or cause to be imported or transported from another state, territory, or country, into this state, or transport, ship, barter, give away, exchange, furnish, or otherwise handle, or dispose of an alcoholic beverage, or to possess an alcoholic beverage for purpose of sale. It is unlawful, also, for a person knowingly to receive or acquire an alcoholic beverage from a person who does not hold, unrevoked, the appropriate permit under this title to sell, deliver, furnish, or give the alcoholic beverage to him.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-6
Sale of adulterated or misbranded beverage prohibited
Sec. 6. Sale of Adulterated or Misbranded Beverage Prohibited. It is unlawful for a person to sell, offer or expose for sale, or have in his possession with intent to sell, an alcoholic beverage that is adulterated or misbranded. It is unlawful, also, for a person to alter or change a brand, label, mark, design, device, or inscription that has reference to the kind, brand, age, quality, quantity, or other description of the alcoholic beverage contents of a bottle or container. The possession of an adulterated or misbranded alcoholic beverage by a permittee, or other person engaged in the manufacture or traffic in alcoholic beverages, is prima facie evidence of knowledge of the misbranding or adulteration and of an intent to violate a provision of this section. The possession by a permittee, or other person engaged in the alcoholic beverage traffic, of a bottle or container used, or intended to be used, for containing an alcoholic beverage on which a label, brand, mark, design, or device has been altered or changed is prima facie evidence of an intent to violate a provision of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-7
Purchase from non-permittee prohibited
Sec. 7. Purchase from Non-Permittee Prohibited. It is a Class C infraction for a person knowingly to purchase, or to agree to

purchase, an alcoholic beverage from a person who does not at the time of the purchase hold a permit authorizing the seller to sell, or agree to sell, the alcoholic beverage to the purchaser.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.718.

IC 7.1-5-10-8
Solicitation of certain orders prohibited
Sec. 8. Solicitation of Certain Orders Prohibited. It is unlawful for a person to solicit or receive, or to allow his employee to solicit or receive, an order for an alcoholic beverage from another person in violation of a provision of this title. It is unlawful, also, for a person to give information of how an alcoholic beverage may be obtained in violation of a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-9
Alcoholic content regulation
Sec. 9. Alcoholic Content Regulation. It is unlawful, except as otherwise authorized in this title, for a person to sell, give away, barter, furnish, or exchange, or to possess or keep for a prohibited purpose, alcohol as a beverage, or a beverage or liquid likely to be used or intended to be used as a beverage, which has a content of alcohol that is higher than is permitted by the rules and regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-10
Huckstering prohibited
Sec. 10. Huckstering Prohibited. It is a Class C misdemeanor for a permittee to recklessly deliver an alcoholic beverage to a consumer without an order for it, or to recklessly huckster or peddle an alcoholic beverage to a person who is not a permittee.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.719.

IC 7.1-5-10-11
Sale of cold beer prohibited
Sec. 11. Sale of Cold Beer Prohibited. It is unlawful for the holder of a beer dealer's permit to offer or display for sale, or sell, barter, exchange or give away a bottle, can, container, or package of beer that was iced or cooled by the permittee before or at the time of the sale, exchange, or gift.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-12
Credit sales prohibited
Sec. 12. Credit Sales Prohibited. It is unlawful for a permittee to sell, offer to sell, purchase or receive, an alcoholic beverage for anything other than cash. A permittee who extends credit in violation

of this section shall have no right of action on the claim. This section shall not prohibit a permittee from crediting to a purchaser the actual price charged for a package or an original container returned by the original purchaser as a credit on a sale. This section shall not prohibit a permittee from refunding to a purchaser the amount paid by the purchaser for a container, or as a deposit on a container, if it is returned to the permittee. This section shall not prohibit a manufacturer from extending usual and customary credit for alcoholic beverages sold to a customer who maintains a place of business outside this state when the alcoholic beverages are actually shipped to a point outside this state. This section shall not prohibit a distiller or a liquor or wine wholesaler from extending credit on liquor, flavored malt beverages, and wine sold to a permittee for a period of fifteen (15) days from the date of invoice, date of invoice included. However, if the fifteen (15) day period passes without payment in full, the wholesaler shall sell to that permittee on a cash on delivery basis only.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.72-1996, SEC.23.

IC 7.1-5-10-13
Cashing of certain checks prohibited
Sec. 13. A permittee who holds a permit to sell at retail shall not cash a check issued by the county office of family and children or by a charitable organization if any part of the proceeds of the check are to be used to purchase an alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.16-1986, SEC.5; P.L.4-1993, SEC.12; P.L.5-1993, SEC.24.

IC 7.1-5-10-14
Sales to habitual drunkards prohibited
Sec. 14. Sales to Habitual Drunkards Prohibited. It is unlawful for a permittee to sell, barter, exchange, give, provide, or furnish an alcoholic beverage to a person whom he knows to be a habitual drunkard.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.720.

IC 7.1-5-10-15
Sale to intoxicated person prohibited
Sec. 15. (a) It is unlawful for a person to sell, barter, deliver, or give away an alcoholic beverage to another person who is in a state of intoxication if the person knows that the other person is intoxicated.
(b) In any civil proceeding in which damages are sought from a permittee or a permittee's agent for the refusal to serve a person an alcoholic beverage, it is a complete defense if the permittee or agent reasonably believed that the person was intoxicated or was otherwise not entitled to be served an alcoholic beverage.
(c) After charges have been filed against a person for a violation

of subsection (a), the prosecuting attorney shall notify the commission of the charges filed.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.721; P.L.86-1985, SEC.1; P.L.125-2000, SEC.4.

IC 7.1-5-10-15.5
Person furnishing alcoholic beverage; civil liability for damages; "furnish" defined
Sec. 15.5. (a) As used in this section, "furnish" includes barter, deliver, sell, exchange, provide, or give away.
(b) A person who furnishes an alcoholic beverage to a person is not liable in a civil action for damages caused by the impairment or intoxication of the person who was furnished the alcoholic beverage unless:
(1) the person furnishing the alcoholic beverage had actual knowledge that the person to whom the alcoholic beverage was furnished was visibly intoxicated at the time the alcoholic beverage was furnished; and
(2) the intoxication of the person to whom the alcoholic beverage was furnished was a proximate cause of the death, injury, or damage alleged in the complaint.
(c) If a person who is at least twenty-one (21) years of age suffers injury or death proximately caused by the person's voluntary intoxication, the:
(1) person;
(2) person's dependents;
(3) person's personal representative; or
(4) person's heirs;
may not assert a claim for damages for personal injury or death against a person who furnished an alcoholic beverage that contributed to the person's intoxication, unless subsections (b)(1) and (b)(2) apply.
As added by P.L.80-1986, SEC.1. Amended by P.L.76-1996, SEC.1.

IC 7.1-5-10-16
Sale to inmate prohibited
Sec. 16. Sale to Inmate Prohibited. It is a Class C infraction for a person to furnish an alcoholic beverage to a person confined in a penal facility. It is unlawful, also, for a person who has charge of a penal facility to knowingly permit a prisoner confined within his jurisdiction to receive an alcoholic beverage unless it has been prescribed by a physician as medicine for the prisoner.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.722.

IC 7.1-5-10-17
Sales at fair grounds prohibited
Sec. 17. Sales at Fair Grounds Prohibited. It is unlawful to sell or dispense an alcoholic beverage on the Indiana State Fair Grounds during the period of the Indiana state fair. (Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.723.

IC 7.1-5-10-18
Taking beverage from train prohibited
Sec. 18. Taking Beverage from Train Prohibited. It is unlawful for the holder of a dining car permit to sell an alcoholic beverage to a person for the purpose of its being carried off the train. It also is unlawful for a person to carry an alcoholic beverage off a train that was purchased on it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-19
Taking beverage from boat prohibited
Sec. 19. Taking Beverage from Boat Prohibited. It is unlawful for the holder of a boat permit to sell an alcoholic beverage to a person for the purpose of its being carried off the boat. It also is unlawful for a person to carry an alcoholic beverage off a boat that was purchased on it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-10-20
Unlawful acts by retailers
Sec. 20. (a) It is unlawful for a holder of a retailer's permit to do any of the following:
(1) Sell alcoholic beverages during a portion of the day at a price that is reduced from the usual, customary, or established price that the permittee charges during the remainder of that day.
(2) Furnish two (2) or more servings of an alcoholic beverage upon the placing of an order for one (1) serving to one (1) person for that person's personal consumption.
(3) Charge a single price for the required purchase of two (2) or more servings of an alcoholic beverage.
(b) Subsection (a) applies to private clubs but does not apply to private functions that are not open to the public.
(c) Notwithstanding subsection (a)(1), it is lawful for a holder of a retailer's permit to sell alcoholic beverages during a portion of the day at a price that is increased from the usual, customary, or established price that the permittee charges during the remainder of that day as long as the price increase is charged when the permittee provides paid live entertainment not incidental to the services customarily provided.
(d) Notwithstanding subsection (a), section 12 of this chapter, and IC 7.1-5-5-7, it is lawful for a hotel, in an area of the hotel in which alcoholic beverages are not sold, to make available to its registered guests and their guests alcoholic beverages at no additional charge beyond what is to be paid by the registered guests as the room rate.
As added by P.L.86-1985, SEC.2. Amended by P.L.79-1986, SEC.5.
IC 7.1-5-10-21
Visiting or maintaining place unlawfully selling alcoholic beverages; violation
Sec. 21. (a) A person who knowingly or intentionally visits a building, structure, vehicle, or other place when it is being used by any person to buy an alcoholic beverage (if the sale is in violation of section 5 of this chapter) commits visiting a common nuisance, a Class B misdemeanor.
(b) A person who knowingly or intentionally maintains a building, structure, vehicle, or other place that is used for the sale of alcoholic beverages (if the sale is in violation of section 5 of this chapter) commits maintaining a common nuisance, a Class D felony.
As added by P.L.176-1986, SEC.3.

IC 7.1-5-10-22
Unlawful sale of flavored malt beverage
Sec. 22. It is unlawful for a retailer or dealer to sell a flavored malt beverage except under the same conditions that a retailer or dealer is permitted to sell beer or other alcoholic beverages obtained by the fermentation of an infusion or decoction of barley malt or other cereal and hops in water.
As added by P.L.72-1996, SEC.24.



CHAPTER 11. UNLAWFUL TRANSPORTATION

IC 7.1-5-11-1
Importation limited
Sec. 1. Importation Limited. It is unlawful for a person to import liquor into this state unless he is specifically authorized to do so by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-1.5
Shipments of alcoholic beverages to residents not having valid wholesaler permits
Sec. 1.5. (a) Except as provided in IC 7.1-3-26, it is unlawful for a person in the business of selling alcoholic beverages in Indiana or outside Indiana to ship or cause to be shipped an alcoholic beverage directly to a person in Indiana who does not hold a valid wholesaler permit under this title. This includes the ordering and selling of alcoholic beverages over a computer network (as defined by IC 35-43-2-3(a)).
(b) Upon a determination by the commission that a person has violated subsection (a), a wholesaler may not accept a shipment of alcoholic beverages from the person for a period of up to one (1) year as determined by the commission.
(c) The commission shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.121-1998, SEC.2. Amended by P.L.165-2006, SEC.38.

IC 7.1-5-11-2
Transportation limited
Sec. 2. Transportation Limited. It is unlawful for a carrier who is required to obtain a carrier's alcoholic permit by IC 1971, 7.1-3-18, to transport alcoholic beverages over or along a public highway within this state unless he has applied for, and been issued, a carrier's alcoholic permit.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-3
Transportation in non-registered vehicles prohibited
Sec. 3. Transportation in Non-Registered Vehicles Prohibited. It is unlawful for the holder of a carrier's alcoholic permit to import or transport alcoholic beverages in a vehicle that has not been registered with the commission as required by this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-4
Deliveries limited
Sec. 4. Deliveries Limited. It is unlawful for an officer, agent, or employee of a railroad company, express company, or other common

carrier to recklessly deliver:
(1) an alcoholic beverage to a person other than the person to whom it is consigned;
(2) it without a written order by the consignee; or
(3) it to a person when the alcoholic beverage has been consigned to a fictitious person or a person under a fictitious name.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.724.

IC 7.1-5-11-5
Transportation of untaxed beverage prohibited
Sec. 5. Transportation of Untaxed Beverage Prohibited. It is a Class D felony for a person to transport an alcoholic beverage on a public highway, knowing that any of the taxes due the state on it are not paid. This section does not apply to a permittee, or a duly licensed carrier for a permittee, who is lawfully entitled to hold or possess an alcoholic beverage without the payment of the excise tax on it prior to the time that it is withdrawn for sale.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by Acts 1978, P.L.2, SEC.725; P.L.1-1999, SEC.20.

IC 7.1-5-11-6
Devious transportation prohibited
Sec. 6. Devious Transportation Prohibited. It is unlawful for a person to use or employ, or agree to use or employ, a method of transportation, or device, or fictitious name, or fictitious routing, or to enter into a scheme or method of transportation, or to resort to a trick or device, with the intent to evade, avoid, or defeat the collection of a tax imposed by this title, or to evade or prevent the enforcement of a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-7
False shipments prohibited
Sec. 7. False Shipments Prohibited. It is unlawful for a consignee to accept or receive a package that contains an alcoholic beverage upon which appears a statement, label, address, superscription, shipping direction, legend, or design which is known to him to be false or misleading. It is unlawful, also, for a carrier, or other person, to consign, ship, transport, or deliver a package that contains an alcoholic beverage knowing a statement label, address, superscription, shipping direction, legend, or design on it to be false or misleading.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-8
Delivery to non-consignee prohibited
Sec. 8. Delivery to Non-Consignee Prohibited. It is unlawful for a person to present, or tender for transportation, to a carrier or a

person acting or assuming to act for a carrier, an alcoholic beverage for delivery to a person other than the consignee designated by the person offering the alcoholic beverage for shipment, or for the purpose of effecting a delivery of the alcoholic beverage to a person not permitted to receive it as consignee under the provisions of this title, or of a rule and regulation of the commission, or to a person not the bona fide consignee of the shipment.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-9
Violation of transportation contract prohibited
Sec. 9. Violation of Transportation Contract Prohibited. It is unlawful for a carrier or a person acting or assuming to act for a carrier, to deliver an alcoholic beverage in this state to a person, or at a place, other than the person, or place, or both, designated in the bill of lading or transportation contract. It is unlawful, also, for a person to accept for transportation a shipment containing an alcoholic beverage, knowing that the shipment is intended for a person not permitted to receive it under the provisions of this title, or of a rule or regulation of the commission.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-10
Transportation of liquor limited
Sec. 10. Transportation of Liquor Limited. It is unlawful for a person to transport liquor or cause it to be transported, upon a public highway into this state from another state, territory, or country, or to transport or cause it to be transported along or over a public highway in this state, unless there is displayed on the outside of the package, in plain view, a mark or label of identification as the commission, by rule or regulation, may require.
(Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.56, SEC.36.)

IC 7.1-5-11-11
Bill of lading required
Sec. 11. Bill of Lading Required. It is unlawful for a person to transport into this state upon a public highway of this state, an alcoholic beverage from another state, territory or country, unless the person accompanying, or in charge of the shipment, shall have present and available for exhibition a bill of lading, or other evidence of ownership or shipment as the commission, by rule or regulation, may require. It is unlawful, also, for a person to refuse to exhibit, or permit to be read or examined, the bill of lading or other evidence of ownership or shipment upon a lawful demand of the chairman, or of a police officer of the state, or of a governmental subdivision of it.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-12
Use of highway for evasion prohibited
Sec. 12. Use of Highway for Evasion Prohibited. It is unlawful for

a person to use or employ a public highway in this state for the purpose of evading a provision of this title.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-13
Keeping of record required
Sec. 13. Keeping of Record Required. A railroad company, an express company, and a common carrier shall keep in the office at which delivery of an alcoholic beverage to a consignee is made, a separate record in which shall be entered the information required by this title for the shipment of an alcoholic beverage. This record shall be open to the inspection of the chairman. It is unlawful for an agent, officer, or employee of a railroad company, express company, or common carrier to violate a provision of this section.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-14
False statement prohibited
Sec. 14. False Statement Prohibited. It is unlawful for a person to make a false statement to a railroad, express, or transportation company for the purpose of obtaining an alcoholic beverage. It is unlawful, also, for a person to make a false statement to a person engaged in the business of transporting goods, wares, and merchandise for the purpose of obtaining the shipment, transportation, or delivery of an alcoholic beverage.
(Formerly: Acts 1973, P.L.55, SEC.1.)

IC 7.1-5-11-15
Transportation of unowned goods limited
Sec. 15. It is unlawful for a person to import or transport an alcoholic beverage that is not at that time the absolute property of an authorized permittee under this title. This section shall not apply to the shipment of an alcoholic beverage from another state in continuous transit through this state into another state unless the shipment is intended to evade a provision of this title. This section shall not prohibit a person, other than permittee, from bringing into this state a quantity of:
(1) wine not exceeding eighteen (18) liters; or
(2) liquor not exceeding one (1) quart;
if the person is a traveler in the ordinary course of travel and if it is not intended for sale to another person.
(Formerly: Acts 1973, P.L.55, SEC.1.) As amended by P.L.165-2006, SEC.39.

IC 7.1-5-11-16
Transportation on Sunday prohibited
Sec. 16. Transportation on Sunday Prohibited. It is a Class C misdemeanor for a person to deliver or transport an alcoholic beverage to the holder of a retailer's or dealer's permit of any type, except a temporary beer or wine permit, on Sunday. (Formerly: Acts 1973, P.L.55, SEC.1; Acts 1973, P.L.59, SEC.9.) As amended by Acts 1978, P.L.2, SEC.726.






ARTICLE 6. YOUTH TOBACCO SALES AND ENFORCEMENT

CHAPTER 1. DEFINITIONS

IC 7.1-6-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-1-2
"Person"
Sec. 2. "Person" has the meaning set forth in IC 35-41-1-22.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-1-3
"Tobacco product"
Sec. 3. "Tobacco product" means a product that contains tobacco and is intended for human consumption.
As added by P.L.256-1996, SEC.2.



CHAPTER 2. YOUTH TOBACCO LAW ENFORCEMENT AUTHORITY

IC 7.1-6-2-1
Enforcement
Sec. 1. The commission, an Indiana law enforcement agency, the office of the sheriff of a county, or an organized police department of a municipal corporation may enforce this article to the extent necessary to ensure the state's compliance with:
(1) Section 1926 of the Public Health Service Act (42 U.S.C. 300x-26); and
(2) implementing regulations promulgated by the United States Department of Health and Human Services.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-2
Unannounced inspections
Sec. 2. The division of mental health and addiction established under IC 12-21 shall coordinate the conduct of random unannounced inspections at locations where tobacco products are sold or distributed to ensure compliance with this article. Only the commission, an Indiana law enforcement agency, the office of the sheriff of a county, or an organized police department of a municipal corporation may conduct the random unannounced inspections. These entities may use retired or off-duty law enforcement officers to conduct inspections under this section.
As added by P.L.256-1996, SEC.2. Amended by P.L.215-2001, SEC.13.

IC 7.1-6-2-3
Sale of cigarettes without health warning prohibited
Sec. 3. (a) It is unlawful for a person to sell cigarettes other than in an unopened package originating with the manufacturer that bears the health warning required by federal law.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-4
Participation by minor in enforcement action
Sec. 4. (a) An enforcement officer vested with full police powers and duties may engage a person less than eighteen (18) years of age as part of an enforcement action under this article if the initial or contemporaneous receipt or purchase of a tobacco product by a person less than eighteen (18) years of age occurs under the direction of an enforcement officer vested with full police powers and duties and is part of the enforcement action.
(b) An enforcement officer vested with full police powers and duties shall not:
(1) recruit or attempt to recruit a person less than eighteen (18)

years of age to participate in an enforcement action under subsection (a) at the scene of a violation of section 2 of this chapter; or
(2) allow a person less than eighteen (18) years of age to purchase or receive a tobacco product as part of an enforcement action under subsection (a) without the written permission of the person's parents or legal guardians.
As added by P.L.256-1996, SEC.2.

IC 7.1-6-2-5
Annual report
Sec. 5. The division of mental health and addiction established under IC 12-21 shall annually prepare for submission to the Secretary of the United States Department of Health and Human Services the report required by Section 1926 of the Public Health Service Act (42 U.S.C. 300x-26) and implementing regulations promulgated under that act.
As added by P.L.256-1996, SEC.2. Amended by P.L.215-2001, SEC.14.

IC 7.1-6-2-6
Youth tobacco education and enforcement fund
Sec. 6. (a) The Richard D. Doyle youth tobacco education and enforcement fund is established. The fund shall be administered by the commission.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) Money in the fund shall be used for the following purposes:
(1) For youth smoking prevention education. The commission may contract with the state department of health or the office of the secretary of family and social services for youth smoking prevention education programs.
(2) For education and training of retailers who sell tobacco products. The commission may contract with education and training programs of the office of the secretary of family and social services, the division of mental health and addiction, enforcement officers, or a program approved by the commission.
(3) For the commission, for enforcement of youth tobacco laws.
As added by P.L.177-1999, SEC.9. Amended by P.L.204-2001, SEC.57; P.L.215-2001, SEC.15; P.L.1-2002, SEC.36; P.L.252-2003, SEC.5.

IC 7.1-6-2-7
Reserved
IC 7.1-6-2-8
Payment of civil penalties; late penalties; interest
Sec. 8. (a) This section applies whenever a civil penalty payable to the Richard D. Doyle youth tobacco education and enforcement fund is imposed.
(b) The person liable for the civil penalty shall pay the full amount of the civil penalty to the commission within thirty (30) days after final judgment.
(c) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for a late penalty equal to the greater of the following:
(1) Twenty-five percent (25%) of the amount of the civil penalty imposed under IC 35-46-1.
(2) The lesser of the following:
(A) Twenty-five dollars ($25) multiplied by the number of days that have elapsed after the date that the civil penalty was imposed by a court.
(B) Five thousand dollars ($5,000).
(d) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for interest on the unpaid amount of the:
(1) civil penalty imposed by a court; and
(2) late penalty imposed under this section.
The interest rate is the adjusted rate of interest as determined under IC 6-8.1-10-1 payable from the date that payment of the amount was due.
(e) A person who fails to pay a civil penalty within the time specified in subsection (b) is liable for the reasonable documented out-of-pocket expenses incurred in pursuing collection efforts.
(f) The commission shall collect the following:
(1) Civil penalties imposed by a court.
(2) Late penalties imposed under this section.
(3) Interest imposed under this section.
(4) Reasonable documented out-of-pocket expenses incurred in pursuing collection efforts.
(g) Late penalties and interest imposed under this section shall be deposited in the Richard D. Doyle youth tobacco education and enforcement fund established by section 6 of this chapter.
As added by P.L.204-2001, SEC.58. Amended by P.L.252-2003, SEC.6.









TITLE 8. UTILITIES AND TRANSPORTATION

ARTICLE 1. UTILITIES GENERALLY

CHAPTER 1. UTILITY REGULATORY COMMISSION

IC 8-1-1-1
"Commission" defined
Sec. 1. As used in this article, "commission" refers to the Indiana utility regulatory commission.
(Formerly: Acts 1941, c.101, s.1.) As amended by P.L.59-1984, SEC.1; P.L.23-1988, SEC.12.



CHAPTER 1.1. OFFICE OF THE UTILITY CONSUMER COUNSELOR

IC 8-1-1.1-1
Definitions
Sec. 1. As used in this chapter:
"Council" means the advisory council to the office of utility consumer counselor created under section 7 of this chapter.
"Counselor" means the consumer counselor established under section 2 of this chapter.
"Deputy consumer counselor" means the deputy consumer counselor for Washington affairs that may be established under section 9.1 of this chapter.
"Utility" means any public utility, municipally owned utility or subscriber owned utility under the jurisdiction of the commission.
As added by Acts 1981, P.L.104, SEC.3. Amended by P.L.43-1983, SEC.6; P.L.23-1988, SEC.18; P.L.1-1990, SEC.91.



CHAPTER 1.5. UTILITY REGULATORY COMMISSION NOMINATING COMMITTEE

IC 8-1-1.5-1
Purpose; intent
Sec. 1. The purpose and intent of this chapter is to provide for the establishment, operation, and organization of a nominating committee to submit to the governor nominations of candidates to fill vacancies on the commission.
As added by P.L.43-1983, SEC.8. Amended by P.L.23-1988, SEC.19.

IC 8-1-1.5-2
Definitions
Sec. 2. As used in this chapter:
"Nominating committee" or "committee" means the nominating committee established by section 3 of this chapter.
"Vacancy" means an opening on the membership of the commission or nominating committee which occurs by reason of death, retirement, resignation, removal, expiration of term without reappointment.
As added by P.L.43-1983, SEC.8. Amended by P.L.23-1988, SEC.20.

IC 8-1-1.5-3
Establishment; members; terms; vacancies; notice
Sec. 3. (a) There is established a nominating committee for the purpose of submitting to the governor nominations of candidates to fill vacancies on the commission. The committee consists of seven (7) members, not more than four (4) of whom shall belong to the same political party and none of whom may be a member of the general assembly.
(b) The governor shall appoint three (3) members of the nominating committee and designate one (1) as chairman. The speaker of the house of representatives, the president pro tempore of the senate, the minority leader of the senate, and the minority leader of the house of representatives shall each appoint one (1) member of the nominating committee. Each appointment shall be certified to the secretary of state within ten (10) days of the appointment.
(c) Each member of the nominating committee shall be appointed for a term of four (4) years.
(d) Whenever a vacancy occurs on the nominating committee, the chairman of the committee shall promptly notify the official who appointed the member whose position is vacant. That official shall appoint a new member within sixty (60) days after receiving notice of the vacancy. The term of the member so appointed shall be for the unexpired term of the member whose vacancy he has filled. An appointment to fill a vacancy shall be certified to the secretary of state within ten (10) days of the appointment.
(e) After the names of members appointed to the nominating committee have been certified to the secretary of state, the secretary

of state shall, by regular mail, notify the members of the committee of their appointment.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.1.

IC 8-1-1.5-4
Term of office; reappointment
Sec. 4. A member of the nominating committee serves until his successor is appointed. No committee member is eligible for successive reappointment, unless he has been appointed to fill a vacancy on the committee for less than three (3) years in which case he is eligible, upon the expiration of that term, for a succeeding term.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-5
Vacancy on public service commission; notice; meeting; nomination of candidates; appointment
Sec. 5. (a) When a vacancy occurs on the commission, the governor shall promptly notify the chairman of the nominating committee of the vacancy. The chairman shall call a meeting of the committee within ten (10) days after the notice. The nominating committee shall submit its nominations of three (3) candidates for each vacancy and certify them to the governor no later than forty (40) days from the time the vacancy occurs. When it is known that a vacancy will occur at a definite future date, but the vacancy has not yet occurred, the governor shall notify the nominating committee immediately thereof, and the committee may, within sixty (60) days of the notice of the vacancy, make its nominations and submit to the governor the names of three (3) persons nominated for the forthcoming vacancy.
(b) The governor may appoint to the commission one (1) of the three (3) persons nominated by the nominating committee for a vacancy, or the governor may reject all of such nominees. If the governor rejects all of such nominees, he shall so notify the chairman of the nominating committee, and the committee shall certify the nominations of three (3) additional candidates to the governor not later than forty (40) days after receipt of such notice. The governor shall fill the vacancy on the commission from one (1) of such additional nominees.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-6
Candidates; evaluation; list of nominees for commission vacancy; number
Sec. 6. (a) It is the intent of this chapter that the nominating committee shall submit to the governor, from among those names the committee considers for a vacancy on the commission, the names of only the three (3) most highly qualified candidates. In determining which candidates are most highly qualified, each committee member shall evaluate each candidate on the following considerations:
(1) Education and academic honors and awards achieved.         (2) Professional experience and reputation.
(3) Financial interests, including any such interest which might conflict with the performance of commission responsibilities.
(4) Activities in public service.
(5) Any other pertinent information which the committee believes is important in selecting the most highly qualified individuals for commission membership.
(b) The nominating committee shall not make an investigation to determine these considerations until the individual states in writing that he desires to be appointed to fill an existing or forthcoming commission vacancy.
(c) The nominating committee shall submit with the list of three (3) nominees to the governor their written evaluation of each such nominee, based on those considerations stated in subsection (a) of this section. The list of names submitted to the governor may be publicly disclosed by the committee. The evaluations of candidates whose names have been submitted to the governor shall remain confidential.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-7
Meetings; rules
Sec. 7. (a) The nominating committee shall meet from time to time as may be necessary to discharge its responsibilities under this chapter. Meetings of the committee shall be called by its chairman, or in the event of his failure to call a meeting when a meeting may be necessary, upon the call of any four (4) members of the committee. The chairman, whenever he deems a meeting necessary or upon the request of any four (4) members of the committee for a meeting, shall give each member of the committee at least five (5) days written notice by mail of the time and place of every meeting, unless the committee at its previous meeting designated the time and place of its next meeting.
(b) Meetings of the nominating committee are to be held at such a place in Indiana as the chairman of the committee may arrange.
(c) The nominating committee shall act only at a meeting and may act only on the concurrence of a majority of its members attending a meeting. Four (4) members shall constitute a quorum. The committee has the power to adopt rules under IC 4-22-2 for the conduct of its proceedings and the discharge of its duties. These rules shall include procedures by which eligible candidates for a vacancy on the commission may submit their names to the nominating committee.
As added by P.L.43-1983, SEC.8.

IC 8-1-1.5-8
Death or withdrawal of nominee; renomination of replacement
Sec. 8. (a) If any nominee dies or requests in writing that his name be withdrawn, the nominating committee shall nominate another person to replace him from the list of candidates previously

considered for that vacancy.
(b) Whenever there are existing at the same time two (2) or more vacancies, the committee shall submit to the governor a single list of the names of those persons nominated for the vacancies. The number of names that the nominating committee shall include on the list equals three (3) times the number of vacancies. The rights provided and duties assigned to the governor and the nominating committee by section 5(b) of this chapter also apply to a list of names submitted by the nominating committee to the governor under this subsection.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.2.

IC 8-1-1.5-9
Investigators and experts; aid of governor's staff; appropriation
Sec. 9. (a) The nominating committee shall have the authority to employ investigators and such experts as the committee in its discretion determines to be necessary to carry out its functions and purposes.
(b) The office and staff of the governor shall also serve the nominating committee in performing its functions under this chapter.
(c) There is annually appropriated to the nominating committee the sum of five thousand dollars ($5,000) from the state general fund for the purpose of defraying any and all expenses which may be incurred in the administration of this chapter.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.3.

IC 8-1-1.5-10
Compensation; expenses
Sec. 10. Each member of the nominating committee is entitled to receive the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing his duties. Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with his duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.43-1983, SEC.8. Amended by P.L.87-1985, SEC.4.



CHAPTER 2. UTILITY REGULATION

IC 8-1-2-1
Definitions
Sec. 1. (a) Except as provided in section 1.1 of this chapter, "public utility", as used in this chapter, means every corporation, company, partnership, limited liability company, individual, association of individuals, their lessees, trustees, or receivers appointed by a court, that may own, operate, manage, or control any plant or equipment within the state for the:
(1) conveyance of telegraph or telephone messages;
(2) production, transmission, delivery, or furnishing of heat, light, water, or power; or
(3) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste.
The term does not include a municipality that may acquire, own, or operate any of the foregoing facilities.
(b) "Municipal council", as used in this chapter, means the legislative body of any town or city in Indiana wherein the property of the public utility or any part thereof is located.
(c) "Municipality", as used in this chapter, means any city or town of Indiana.
(d) "Rate", as used in this chapter, means every individual or joint rate, fare, toll, charge, rental, or other compensation of any utility or any two (2) or more such individual or joint rates, fares, tolls, charges, rentals, or other compensation of any utility or any schedule or tariff thereof, but nothing in this subsection shall give the commission any control, jurisdiction, or authority over the rate charged by a municipally owned utility except as in this chapter expressly provided.
(e) "Service" is used in this chapter in its broadest and most inclusive sense and includes not only the use or accommodation afforded consumers or patrons but also any product or commodity furnished by any public or other utility and the plant, equipment, apparatus, appliances, property, and facility employed by any public or other utility in performing any service or in furnishing any product or commodity and devoted to the purposes in which such public or other utility is engaged and to the use and accommodation of the public.
(f) "Commission", as used in this chapter, means the commission created by IC 8-1-1-2.
(g) "Utility", as used in this chapter, means every plant or equipment within the state used for:
(1) the conveyance of telegraph and telephone messages;
(2) the production, transmission, delivery, or furnishing of heat, light, water, or power, either directly or indirectly to the public; or
(3) collection, treatment, purification, and disposal in a sanitary

manner of liquid and solid waste, sewage, night soil, and industrial waste.
The term does not include a municipality that may acquire, own, or operate facilities for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste. A warehouse owned or operated by any person, firm, limited liability company, or corporation engaged in the business of operating a warehouse business for the storage of used household goods is not a public utility within the meaning of this chapter.
(h) "Municipally owned utility", as used in this chapter, includes every utility owned or operated by a municipality.
(i) "Indeterminate permit", as used in this chapter, means every grant, directly or indirectly from the state, to any corporation, company, partnership, limited liability company, individual, association of individuals, their lessees, trustees, or receivers appointed by a court, of power, right, or privilege to own, operate, manage, or control any plant or equipment, or any part of a plant or equipment, within this state, for the:
(1) production, transmission, delivery, or furnishing of heat, light, water, or power, either directly or indirectly to or for the public;
(2) collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste; or
(3) furnishing of facilities for the transmission of intelligence by electricity between points within this state;
which shall continue in force until such time as the municipality shall exercise its right to purchase, condemn, or otherwise acquire the property of such public utility, as provided in this chapter, or until it shall be otherwise terminated according to law.
(Formerly: Acts 1913, c.76, s.1a; Acts 1955, c.37, s.1; Acts 1957, c.313, s.1.) As amended by P.L.59-1984, SEC.8; P.L.384-1987(ss), SEC.5; P.L.8-1989, SEC.38; P.L.8-1993, SEC.105; P.L.91-1995, SEC.2; P.L.27-2006, SEC.3.



CHAPTER 2.1. REPEALED



CHAPTER 2.2. MUNICIPAL ELECTRIC UTILITY PROGRAMS

IC 8-1-2.2-1
Findings and purpose
Sec. 1. Municipalities owning facilities for the distribution of electric power and energy are required by law to provide, and serve a public purpose by providing, customers with an adequate, a reliable, and an economical supply of electric power and energy. Individually, such municipalities or joint agencies are not financially capable of providing the planning, financing, locating, and building of needed new facilities for generation and transmission or operating or managing these facilities. Therefore, the general assembly finds it necessary and proper to provide a method for certain of those municipalities to jointly finance, develop, own, manage, and operate, either by themselves or with public utilities, electric generation and transmission facilities appropriate to the present and projected electric energy needs of such municipalities and to the changes in the electric utility industry affecting these municipalities or joint agencies.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.54-1992, SEC.1; P.L.81-1997, SEC.1.

IC 8-1-2.2-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Bonds" means electric utility revenue bonds, notes, and other evidences of indebtedness of a municipality or a joint agency issued under the provisions of this chapter.
(c) "Cost" or "cost of a project" means but may not be limited to the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment, extension, decommissioning, or disposal of any project or part thereof, including:
(1) the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto;
(2) the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications thereof;
(3) administrative, legal, engineering, and inspection expenses;
(4) financing fees, expenses, and costs;
(5) working capital;
(6) initial fuel costs;
(7) interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing municipality or joint agency;
(8) establishment of reserves for the payment of debt service, for renewals and replacements, for working capital, for operating expenses, and for any other purposes deemed reasonable and proper; and         (9) all other expenditures of the issuing municipality or joint agency incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment, extension, decommissioning, or disposal of any project and the placing of the same in operation.
(d) "Governing body" means the legislative body of a city or town or commissioners of a joint agency.
(e) "Joint agency" means an agency created by two (2) or more municipalities pursuant to section 8 of this chapter.
(f) "Municipality" means a city or town in the state or any board, agency, or commission thereof owning and operating on January 1, 1980, an electric utility which furnishes retail electric service to the public.
(g) "Project" means any plant, works, system, or facilities, and other real and personal property of any nature whatsoever necessary or convenient in the generation, transmission, transformation, purchase, sale, exchange, or interchange of electric power and energy or steam, or the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing, or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water, by any means whatsoever or any interest therein or any rights to the use, output, or capacity thereof. A transmission contract entered into under section 9(a)(14) of this chapter is not a project.
(h) "Public utility" means any corporation, company, limited liability company, partnership, or other form of legal entity, individual, association of individuals, or public agency organized under the laws of Indiana or another state of the United States authorized to own, operate, or control any plant or equipment for the generation, transmission, or distribution of electric power and energy and to sell electric power and energy to:
(1) the public;
(2) public or municipally owned utilities (as defined in IC 8-1-2); or
(3) cooperatives.
(i) "State" means the state of Indiana.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.23-1988, SEC.29; P.L.82-1988, SEC.1; P.L.8-1989, SEC.39; P.L.179-1991, SEC.12; P.L.1-1992, SEC.29; P.L.54-1992, SEC.2; P.L.1-1993, SEC.48; P.L.81-1997, SEC.2.

IC 8-1-2.2-3
Authorization to cooperate
Sec. 3. Authorization to Cooperate. (a) In addition and supplemental to the powers otherwise conferred on municipalities by law, and in order to accomplish the purposes of this chapter, a municipality may plan, finance, develop, construct, reconstruct, acquire, improve, enlarge, own, operate and maintain an undivided interest as a tenant in common in a project jointly with one (1) or more municipalities, joint agencies or public utilities, and may plan

and enter into contracts in this connection with them, not inconsistent with the provisions of this chapter.
(b) Prior to acquiring any undivided interest, the governing body shall determine the present and future needs of the municipality for power and energy based upon engineering studies and reports, and may not acquire an undivided interest as a tenant in common in a project in excess of that amount of capacity and the energy required to provide for its projected needs for power and energy for such reasonable period of time as shall be determined by the governing body and approved by the commission in a proceeding pursuant to section 19 of this chapter.
(c) The future power requirements of a municipality shall be evaluated by the governing body in accordance with the following:
(1) the economies and efficiencies to be achieved in constructing large scale facilities for the generation and transmission of electric power and energy;
(2) the municipality's needs for reserve and peaking capacity and obligations reasonably related to its needs for power and energy under pooling and reserve sharing agreements to which it is or may become a party;
(3) the estimated useful life of the project; and
(4) the estimated time for planning, development, acquisition or construction of the project and the time required in advance to obtain, acquire or construct additional power supply.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-4
Joint ownership of project
Sec. 4. (a) Each municipality, joint agency, or public utility shall own an undivided interest in any project in proportion to the amount of the money furnished or the value of property or other consideration supplied by it for the planning, development, acquisition, or construction of the project and shall be entitled to a percentage share of the project net output and capacity equal to the undivided interest. This section does not preclude a joint owner of a project from agreeing to take and pay for the project net output in a percentage share that differs from its undivided interest.
(b) Each municipality, joint agency, and public utility participating in a project shall be severally liable for its own acts and may not be held, jointly or severally liable for the acts, omissions, or obligations of others. However, nothing shall preclude each municipality, joint agency and public utility participating in a project from being severally liable for acts performed by any project manager, construction agent, or operating agent for such project. Except as otherwise provided in this chapter, no money or property or other consideration supplied by any municipality, joint agency, or public utility may be credited or otherwise applied to the account of any other municipality, joint agency, or public utility, nor shall the undivided share of any municipality, joint agency, or public utility in a project be charged directly or indirectly with any debt or obligation

of any other municipality, joint agency, or public utility, or be subject to any lien as a result thereof. The acquisition of a project may include, but is not limited to, the purchase or lease of an existing and completed project or the purchase of a project under construction or the purchase of a project to be constructed. A municipality or joint agency participating in the joint planning, financing, construction, reconstruction, acquisition, improvement, enlargement, ownership, operation, or maintenance of any project under this chapter may furnish money derived solely from the proceeds of bonds or from the ownership and operation of its electric system, or both, and provide property, both real and personal, services, and other considerations.
(c) Any contract entered into by municipalities under this chapter with respect to joint ownership in a project shall contain terms, conditions, and provisions, not inconsistent with the provisions of this section. Any contract shall be ratified by resolution of the governing body of each municipality and recorded in its minutes. Any contract shall include the following:
(1) The purpose or purposes of the contract.
(2) The duration of the contract.
(3) The manner of appointing or employing personnel necessary in connection with the project.
(4) The method of financing the project including the apportionment of costs and revenues.
(5) Provisions specifying the ownership interests of the parties in property used or useful in connection with the project, and the procedures for the disposition of such property when the contract expires, is terminated, or when the project, for any reason, is abandoned, decommissioned, or dismantled.
(6) Provisions relating to alienation and prohibiting partition of a municipality's undivided interest in a project, which provisions shall not be subject to any provision of law restricting convenants against alienation or partition.
(7) Provisions for the construction of a project, which may include the determination that a municipality, joint agency, or public utility may construct the project as agent for all the parties.
(8) Provisions for the operation and maintenance of a project, which may include the determination that a municipality, joint agency, or public utility may operate and maintain the project as agent for all the parties.
(9) Provisions for the creation of a committee of representatives of the municipalities, joint agencies and public utilities jointly participating with such powers of supervision of the construction and operation of the project as the contract may provide, which are not inconsistent with the provisions of this chapter.
(10) Provisions that if one (1) or more of the municipalities, joint agencies, or public utilities default in the performance or discharge of its obligations with respect to the project, the other party or parties may assume, pro rata, or otherwise, the

obligations of the defaulting party or parties and may succeed to the rights and interests of the defaulting party or parties as may be agreed upon in the contract.
(11) Methods for amending the contract.
(12) Methods for terminating the contract.
(13) Any other necessary or proper matter.
(d) For the purpose of paying its respective share of the cost of a project or projects, a municipality or joint agency may issue its bonds as provided in this chapter, and, notwithstanding the provisions of any other law to the contrary, may pledge to the payment of the principal, premium, if any, and interest on such bonds, the revenues, or any portion of revenues, derived or to be derived from the ownership and operation of its system or facilities for the generation, transmission, or distribution of electric power or energy or its interest in any joint project or projects, or a combination of such revenues. All bonds issued under the provisions of this chapter shall be authorized and issued by the governing body. Upon the request of the issuing municipality or joint agency the commission shall approve at one (1) time sufficient bonds to be issued to finance the issuer's share of the cost of a project even though such bonds are to be issued in series from time to time and even though the exact amount of such costs have not been finally determined and such approval may be of an indeterminate amount.
(e) Municipalities and joint agencies may jointly or severally own, operate and maintain projects with any public utility. Any municipality or joint agency shall have for such purposes all powers conferred upon them by the provisions of this chapter including the power to issue revenue bonds pursuant to the provisions of this chapter to finance its share of the cost of any such project. The definitions and all other terms and provisions of this chapter shall be construed so as to include such undivided ownership interest in order to fully effectuate the power and authority conferred by the foregoing provisions of this section.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.2.

IC 8-1-2.2-5
Sale of capacity or output by a municipality
Sec. 5. Sale of Capacity or Output by a Municipality. Whenever a municipality has capacity or output derived from its ownership share of a project or otherwise in excess of its current needs or which cannot be economically utilized immediately, it may sell or exchange the excess capacity or output, by agreement, to any municipality owning electric distribution facilities in this state, to any joint agency, or to any public utility. Sales of excess capacity or output of a project to public utilities shall not be made in such amounts, for such periods of time, and under such conditions as will cause the interest on bonds issued to finance the cost of a project to become taxable by the federal government.
As added by Acts 1980, P.L.68, SEC.1.
IC 8-1-2.2-6
Licenses and approvals
Sec. 6. Licenses and Approvals. Municipalities and joint agencies proposing to jointly plan, finance, develop, and operate a project are authorized to jointly or separately apply to any agency of the state or federal government for licenses, permits, certificates, or approvals.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-7
Authority to contract for energy exchange
Sec. 7. Authority to Contract for Energy Exchange. Municipalities participating in a project or projects are hereby authorized to enter into contracts for the exchange, interchange, wheeling, pooling, and transmission of electric power and energy produced by the project or projects with any municipality, joint agency, or public utility.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-8
Joint agency
Sec. 8. (a) The governing bodies of two (2) or more municipalities may, by resolution or ordinance, determine that it is in their best interests to create a joint agency, for the purpose of undertaking the planning, financing, ownership, and operation of a project or projects to supply electric power and energy for their present or future needs. Any joint agency created under this chapter shall be a body corporate and politic and a political subdivision of the state, and in exercising its powers under this chapter, it shall be deemed to be exercising a part of the sovereign powers of the state. The activities of the joint agency in carrying out the purposes of this chapter shall constitute state action.
(b) In determining whether or not the creation of a joint agency is in their best interests, the governing bodies shall consider the following:
(1) Whether cost reduction, efficiencies, or other advantages may be realized by creating a joint agency.
(2) Whether better financial market acceptance may result if a joint agency is responsible for issuing all of the bonds for the project or projects in a timely and orderly manner and with uniform credit ratings as opposed to multiple municipalities making separate issues of bonds.
If each governing body determines that it is in the best interests of the municipality to create a joint agency, each governing body shall adopt a mutually acceptable resolution or ordinance so finding (which need not prescribe in detail the basis for the determination), which shall set forth the names of the municipalities proposed to be members of the joint agency and shall authorize any two (2) or more of such municipalities to enter into a contract for the creation of the joint agency. After the execution of the contract, each municipality shall cause notice of the execution of the contract to be given to the presiding officer of the governing body of the municipality. The

governing body shall thereupon appoint in writing one (1) commissioner of the joint agency.
(c) The appointed commissioners shall convene and issue a statement containing:
(1) a brief description of the resolution creating the joint agency;
(2) the name of the agency;
(3) the participating municipalities; and
(4) the names and addresses of the appointed commissioners.
The commissioners shall file copies of the statement with the commission, the secretary of state, and with the recorder of each county in which the member municipal utilities provide service.
(d) The joint agency shall consist of a board of commissioners. The governing body of each municipality shall appoint one (1) commissioner who may be an officer or employee of the municipality or a member or employee of the board described in IC 8-1.5-3-3(a). The appointment of a commissioner shall be made by resolution or ordinance. Each commissioner shall have not less than one (1) vote and may have such number of additional votes as a majority of the members of the joint agency shall determine. Each commissioner shall serve at the pleasure of the governing body by which he was appointed. Each appointed commissioner before entering upon his duties shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of the oath shall be filed with the governing body of the appointing municipality and entered in its minutes.
(e) The board of commissioners of the joint agency shall annually elect, from among its membership, a chairman and a vice chairman. It shall also annually elect another person or persons, who may be commissioners, as treasurer and secretary. It may also annually elect, if desired, one (1) or more assistant secretaries. The office of treasurer may be held by the secretary or an assistant secretary. The board of commissioners may also appoint additional officers. The secretary or assistant secretary of the joint agency shall keep a record of its proceedings and the secretary shall be the custodian of all records, books, documents, and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal. Either the secretary or an assistant secretary of the joint agency may cause copies to be made of all minutes and other records and documents of the joint agency and may give certificates under the official seal of the joint agency to the effect that such copies are true copies, and all persons dealing with the joint agency may rely upon such certificates.
(f) A majority of the commissioners of a joint agency constitute a quorum. A vacancy in the board of commissioners of the joint agency shall not impair the right of a quorum to exercise all the rights and perform all the duties of the joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting, and each

resolution takes effect immediately and need not be published or posted. A contract that is approved by a resolution of the board of commissioners may provide that an action may be taken under a delegation provision in the contract if the action taken is consistent with prudent utility practice. A majority of the votes which the convened commissioners are entitled to cast shall be sufficient to take any action or to pass any resolution, so long as the convened commissioners are entitled to cast a majority of the total number of votes held by the full board.
(g) Except as provided in this subsection, no commissioner of a joint agency may receive from the joint agency any compensation for the performance of his duties under this chapter. However, each commissioner may be paid his necessary expenses incurred while engaged in the performance of his duties. In addition, a municipality may pay the commissioner it appoints up to fifteen dollars ($15) per day for each day or fraction of a day the commissioner is engaged in the performance of duties under this chapter, but only if the commissioner is not a person holding a lucrative office.
(h) The board of commissioners of the joint agency may create an executive committee of the board of commissioners. The board may provide for the composition of the executive committee. The executive committee shall have and shall exercise such of the powers and authority of the board of commissioners during the intervals between the board's meetings as shall be prescribed in the bylaws of the joint agency. The terms of office of the members of the executive committee and the method of filling vacancies therein shall be fixed by the bylaws of the joint agency.
(i) Additional municipalities may join a joint agency upon such terms and conditions as shall be provided in the contract for the creation of the joint agency.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.90-1985, SEC.1; P.L.82-1988, SEC.3; P.L.81-1997, SEC.3.

IC 8-1-2.2-9
General powers of joint agencies
Sec. 9. (a) Each joint agency shall have all of the rights and powers necessary or convenient to carry out the purposes and provisions of this chapter, including but not limited to the following:
(1) To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations, and policies in connection with the performance of its functions and duties.
(2) To adopt an official seal and alter the same at pleasure.
(3) To maintain an office at such place or places as it may determine.
(4) To sue and be sued in its own name and to plead and be impleaded.
(5) To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.         (6) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof.
(7) To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein.
(8) To pledge or assign any money, rents, charges, or other revenues and proceeds derived by the joint agency from the sales of bonds or property and insurance or condemnation proceeds and any contracts or other rights of the joint agency.
(9) To issue bonds of the joint agency for the purpose of paying all or any part of the costs of any of the projects or purposes authorized by this chapter.
(10) To study, plan, finance, construct, reconstruct, acquire, improve, enlarge, better, own, operate, and maintain individually or jointly with one (1) or more other joint agencies, municipalities or public utilities one (1) or more projects and to pay all or any part of the costs thereof from the proceeds of bonds of the joint agency or from any other funds available to the joint agency.
(11) To generate, produce, transmit, deliver, exchange, purchase, or sell for resale only, electric power or energy or steam, and transmission and related services and to enter into contracts for any or all such purposes.
(12) To fix, charge and collect rents, rates, fees and charges for electric power or energy and other services, facilities, and commodities sold, furnished or supplied by it.
(13) To negotiate and enter into contracts with each of its member municipalities whereby each municipality may purchase power and energy and related services from the joint agency derived from any project or projects or without designation as to source and pursuant to which contracts each municipality shall agree to make payments from the revenues of its electric system adequate:
(A) to pay when due (whether at maturity, upon acceleration, or by sinking fund requirements) the principal, premium, if any, and interest on all bonds issued by the joint agency to finance any service provided to such member municipality, and to establish reserves therefor; and
(B) to pay the necessary expenses of the joint agency (including, without limitation, all amounts required to be collected pursuant to the trust agreement or resolution providing for the issuance of bonds) and to establish reserves therefor.
(14) To make and execute contracts and other instruments necessary or convenient for the operation, maintenance, and management of a regional transmission system, including transmission facilities owned by a municipality or a joint agency. Such a contract may not be for a term that is more than

fifty (50) years. Such a contract may not make the state, a political subdivision, or a municipality a shareholder in a public utility. Such a contract may delegate responsibilities if the delegation and action taken are consistent with prudent utility practice.
(15) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations, limited liability companies, and others.
(16) To employ engineers, attorneys, financial advisors, and such other consultants, agents, and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.
(17) To do all acts and things necessary, convenient, or desirable to carry out the purposes of, and to exercise the powers granted to, the joint agency herein.
(b) No joint agency may finance a project or projects, in whole or in part, without first obtaining the approval of the commission as provided in section 19 of this chapter.
(c) No joint agency may construct any transmission line without first obtaining the approval of the commission as provided in section 19 of this chapter.
(d) A determination by the joint agency approved by the commission shall be conclusive unless a party to the proceeding aggrieved by the determination of the commission shall file notice of appeal pursuant to IC 8-1-3.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.4; P.L.8-1993, SEC.116; P.L.81-1997, SEC.4.

IC 8-1-2.2-10
Contracts with municipality
Sec. 10. Contracts with Municipality. (a) Any municipality which is a member of a joint agency may contract to purchase power and energy and related services from the joint agency derived from any project or projects or without designation as to source and pursuant to which contracts such municipality shall agree to make payments to the joint agency from the revenues of its electric system adequate:
(1) to pay when due (whether at maturity, upon acceleration, or by sinking fund requirements) the principal, premium, if any, and interest on all bonds issued by the joint agency to finance any service provided to such member municipality, and to establish reserves therefor; and
(2) to pay the necessary expenses of the joint agency (including, without limitation, all amounts required to be collected pursuant to the trust agreement or resolution providing for the issuance of bonds) and to establish reserves therefor.
Since the creation of a joint agency is an alternative method whereby a municipality may obtain the benefits of a joint project or projects,

any contract may provide: (A) that the contracting municipality shall be obligated to make the payments required by the contract whether or not a project is completed, operable or operating and notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for; and (B) that the payments under the contract may not be subject to any reduction whether by offset or otherwise, and may not be conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. Any contract may also provide that if one (1) or more of the municipalities should default in the performance or discharge of its obligations under its contract, the other contracting municipalities shall assume, pro rata, or otherwise, the obligations of the defaulting municipality or municipalities and may succeed to the rights and interests of the defaulting municipality or municipalities as may be agreed upon in the contract. Any such contract may also provide for requirements, purchases or exclusive dealing arrangements if the joint agency determines that such provisions are necessary to obtain financing on favorable terms.
(b) Notwithstanding the provisions of any other law to the contrary, any contract with respect to the sale or purchase of power and energy, transmission and related services, from a joint agency may extend for a period not exceeding fifty (50) years from the date service is estimated to be first rendered under the contract; and the execution and effectiveness of the contract may not be subject to any authorizations or approvals by the state or any agency, commission or instrumentality or political subdivision thereof except as specifically required and provided in this chapter, nor shall it be subject to any publication requirements.
(c) Payments by a municipality under any contract with a joint agency shall be payable solely from the revenues derived from the ownership and operation of the electric system of that municipality and may be treated as an expense of the operation and maintenance thereof if the contract so provides, and any obligation under that contract may not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipality or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities, sold, furnished or supplied through its electric system in an amount sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues. In any proceeding before the commission for the approval of rates set by a municipality subject to its jurisdiction, the commission shall make specific findings of the revenue requirements referred to in the prior sentence and shall provide rates sufficient for such requirements.     (d) Any member of a joint agency may furnish the joint agency with money derived solely from the ownership and operation of its electric system or facilities and provide the joint agency with personnel, equipment and property, both real and personal. Any municipality may also provide any services to a joint agency.
(e) Any member of a joint agency may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or facilities to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall repay such advances or contributions from proceeds of bonds, or from any other funds of the joint agency, together with interest thereon as may be agreed upon by the member and the joint agency.
(f) In the exercise of the powers enumerated in this chapter, including without limitation, the execution of contracts as provided in this section, a municipality and a joint agency shall be deemed to be exercising a part of the sovereign powers of the state and shall be exempt from any and all laws, rules and regulations prohibiting, limiting or conditioning anticompetitive conduct.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-11
Issuance of bonds
Sec. 11. Issuance of Bonds. (a) Each municipality or joint agency is hereby authorized to issue at one (1) time, or from time to time, its bonds for the purpose of paying all or any part of the cost of any of the purposes authorized by this chapter including, without limitation, the funding or refunding of the principal, interest or other obligation on any bonds issued by the municipality or joint agency whether or not such bonds to be funded or refunded have or have not become due, the establishment or increase of reserves to secure or to pay such bonds, the provision of working capital and the payment of all other costs or expenses incident to and necessary or convenient to carry out the purposes and powers authorized by this chapter. The principal of, premium, if any, and the interest on these bonds shall be payable solely from the revenues and other available funds of the issuer pledged or specified for their payment in accordance with this chapter. The bonds of each issue shall bear interest at a rate or rates determined by the issuer and shall not be subject to any other law of this state limiting the same. The bonds of each issue shall be dated and shall mature in amounts and at a time or times, not exceeding fifty (50) years from their respective date or dates, as may be determined by the governing body of the issuer. The bonds of each issue may be made redeemable before maturity at a price or prices, and under terms and conditions, as may be fixed by the governing body of the issuer prior to issuance of the bonds. The governing body of the issuer shall determine the form and manner of execution of the bonds, including any interest coupons to be attached, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the state, provided that at

least one (1) place of payment is within the state. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or coupons shall cease to hold that office before the delivery of his bond, that signature or facsimile shall nevertheless be valid and sufficient for all purposes as if he had remained in office until delivery. The governing body of the issuer may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the governing body of the issuer may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The bonds of each issue, issued by a joint agency, shall be sold either by public or negotiated sale at such price as may be determined by the joint agency.
(b) The proceeds of the bonds of each issue shall be used solely for the purposes for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the governing body of the issuer may provide in the resolution authorizing the issuance of those bonds or in any trust agreement securing the bonds. The municipality or joint agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds have been executed and are available for delivery. The municipality or joint agency may also provide for replacement of any bonds which have become mutilated, destroyed, or lost.
(c) Except as provided in section 19 of this chapter, bonds may be issued under the provisions of this chapter without obtaining the consent of the state or of any political subdivision, or of any agency, commission or instrumentality of either of them, and without any other approvals, proceedings or the happening of any conditions or things other than those approvals, proceedings, conditions or things specifically required by this chapter, and provisions of the resolution authorizing the issuance of the bonds or the trust agreement securing them.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-12
Trust agreement or resolution on bondholders' rights
Sec. 12. Trust Agreement, or Resolution, on Rights of Bondholders. In the discretion of the governing body of the issuer, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the issuer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the state. That trust agreement, or the resolution providing for the issuance of bonds, may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action

by bondholders. The trust agreement or the resolution providing for the issuance of bonds may contain covenants including, but not limited to, the following:
(1) the pledge of all or any part of the revenues derived or to be derived from the project or projects to be financed by the bonds or from the electric system or facilities of a municipality or joint agency, or in the case of a joint agency from the revenues received from the municipalities;
(2) the rents, rates, fees and charges to be established, maintained and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the municipality or joint agency;
(3) the setting aside of reserves and the investment, regulation and disposition of reserves;
(4) the custody, collection, securing, investment, and payment of any moneys held for the payment of bonds;
(5) limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied;
(6) limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds;
(7) the procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent to an amendment, and the manner in which consent may be given;
(8) events of default and the rights and liabilities arising upon default, the terms and conditions upon which bonds issued under this chapter shall become or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;
(9) the preparation and maintenance of a budget;
(10) the retention or employment of consulting engineers, independent auditors, and other technical consultants;
(11) limitations on or the prohibition of free service to any person, firm, limited liability company, or corporation, public or private;
(12) the acquisition and disposal of property, provided that no project or part thereof may be mortgaged by such trust agreement or resolution;
(13) provisions for insurance and for accounting reports and for their inspection and audit; and
(14) the continuing operation and maintenance of the project.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.8-1993, SEC.117.

IC 8-1-2.2-13
Revenues
Sec. 13. Revenues. (a) A municipality or joint agency may fix, charge and collect rents, rates, fees and charges for electric power

and energy and other services, facilities and commodities sold, furnished or supplied through the facilities of its electric system or its interests in any project. For so long as any bonds of a municipality or joint agency issued under this chapter are outstanding and unpaid, the rents, fees and charges shall be so fixed as to provide revenues sufficient to pay (1) all costs of and charges and expenses in connection with the proper operation and maintenance of the municipality's or joint agency's electric system, (2) its interest in any project, (3) all necessary repairs, replacements or renewals thereof, (4) when due (whether at maturity, upon acceleration, or by sinking fund requirements), the principal, premium, if any, and interest on all bonds payable from said revenues, (5) to create and maintain reserves as may be required by any resolution or trust agreement authorizing and securing bonds, (6) when due (whether at maturity, upon acceleration, or by sinking fund requirements), the principal, premium, if any, and interest on all general obligation bonds heretofore or hereafter issued to finance additions, and improvements to its electric system, (7) any and all amounts which the municipality may be obligated to pay from these revenues by law or contract, and (8) any additional amounts which must be realized in order to meet the requirements of any rate covenant imposed by any resolution or trust agreement authorizing and securing bonds.
(b) Any pledge made by a municipality or joint agency pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the municipality or joint agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality or joint agency without regard to whether such parties have notice thereof. The resolution or trust agreement or any financing statement, continuation statement or other instrument by which a pledge is created need not be filed or recorded in any manner.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-14
Trust funds
Sec. 14. Trust Funds. Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be considered trust funds to be held and applied solely as provided in this chapter. The resolution authorizing the bonds of any issue, or the trust agreement securing such bonds, may provide that any of those moneys may be temporarily invested and reinvested pending the disbursements of those moneys in securities and other investments as shall be provided in the resolution or trust agreement, and shall also provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act

as trustee of those moneys and shall hold and apply them as directed, subject to such regulation as this chapter and the resolution or trust agreement may provide.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-15
Remedies
Sec. 15. Remedies. Any holder of bonds issued under the provisions of this chapter or any of the bond coupons, and the trustee under any trust agreements, except to the extent that his rights are restricted by the trust agreement or the resolution authorizing the issuance of the bonds, may, (a) either at law or in equity, by suit, action, or other proceeding, protect and enforce any and all rights under the laws of the state or, to the extent permitted by law, under the trust agreement or resolution authorizing the issuance of the bonds or under any agreement or other contract executed by the municipality or joint agency pursuant to this chapter, and (b) may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by any municipality or joint agency or by any officer of any municipality or joint agency, including the fixing, charging, and collecting of rents, rates, fees, and charges.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-16
Bond eligibility for investment
Sec. 16. Bond Eligibility for Investment. Bonds issued by a municipality or joint agency under the provisions of this chapter are hereby made securities in which all public officers and agencies of the state, all insurance companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These bonds are hereby made securities which may properly and legally be deposited with and received by any officer or agency of the state for any purpose for which the deposit of bonds or obligations of the state is now or may hereafter be authorized by law.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-17
Agreement of state with bondholders
Sec. 17. Agreement of the State. The state hereby covenants and agrees with the holders of any bonds that so long as any bonds of a municipality or joint agency issued under this chapter are outstanding and unpaid, the state will not limit or alter the rights vested in such municipality or joint agency to acquire, construct, reconstruct, improve, enlarge, extend, own, operate and maintain its electric system or any project or interest in any project, or to establish, maintain, revise, charge, and collect the rents, rates, fees and charges referred to in this chapter and to fulfill the terms of any

agreements made with the holders of the bonds or in any way impair the rights and remedies of the bondholders, until the bonds, together with interest thereon, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid, met and discharged.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-18
Limited liability on bonds
Sec. 18. Limited Liability. (a) The bonds issued under the authority of this chapter by a municipality shall not be general obligations of the municipality issuing them. The principal of, premium, if any, and interest on the bonds shall not be payable from the general funds of the municipality, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of a municipality or of the state are, or may be, pledged for the payment of the principal of, premium, if any, or interest on the bonds, and no holder of the bonds shall have the right to compel the exercise of the taxing power by the state or a municipality or the forfeiture of any of its property in connection with any default. Every bond shall recite in substance that the principal of, premium, if any, and interest on the bond is payable solely from the revenues and other funds pledged to its payment and that the municipality is not obligated to pay the principal, premium, if any, or interest except from such revenues and other funds.
(b) The bonds issued under the authority of this chapter by a joint agency shall constitute obligations of the joint agency issuing them and neither the state nor any political subdivision thereof, other than the joint agency, shall be obligated to pay the principal of, premium, if any, or interest on the bonds and neither the faith and credit nor the taxing power of the state or any such political subdivision thereof or of any such municipality shall be pledged to the payment of the principal of, premium, if any, or interest on the bonds.
(c) Payments made under a transmission contract under section 9(a)(14) of this chapter must be paid solely from revenues of the joint agency entering into the contract. The obligation to make these payments does not constitute an indebtedness, or lend the credit of the state, a political subdivision, or a municipality to a public utility.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.81-1997, SEC.5.

IC 8-1-2.2-19
Approval of commission
Sec. 19. (a) Prior to the acquisition or the commencement of construction of any project to be financed by the issuance of bonds under this chapter, the municipality or municipalities or joint agency

shall file a verified petition with the commission for approval of the project, for approval of participation of the municipality or municipalities or joint agency in the project, and for approval of any bonds to be issued under this chapter. If the commission shall determine:
(1) that the participation of the municipality or municipalities or joint agency in the project is economically and technically feasible;
(2) that the project will be integrated with existing or planned transmission line facilities in the state in a manner that will avoid economic and physical duplication of existing or planned transmission line facilities;
(3) that the municipality or municipalities or joint agency own or have access to the transmission facilities to transmit such power and energy from the project to the municipality or municipalities or joint agency;
(4) that for a project involving a coal-consuming facility, the facility utilizes Indiana coal or is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
(5) that for a project involving the acquisition or participation in the ownership of an electric generating facility located outside Indiana, the municipality, municipalities, or joint agency has been unable to acquire or participate in the ownership of a comparable generating facility in Indiana at a comparable cost and unable to purchase sufficient amounts of electricity in Indiana at a comparable cost giving due consideration to all factors, including but not limited to the length and terms of available purchases and the expected useful life of the facility;
(6) that for a project involving the acquisition or participation in the ownership of an electric generating facility located outside Indiana, acquisition of or participation in the ownership of the facility provides the municipality, municipalities, or joint agency with greater economic benefits than either:
(A) the acquisition or participation in the ownership of a comparable generating facility in Indiana available for ownership; or
(B) the purchase of sufficient amounts of electricity in Indiana at a comparable cost giving due consideration to all factors, including but not limited to the length and terms of available purchases and the expected useful life of the facility; and
(7) that the determinations of the governing body or bodies with respect to the items listed in section 3(c) or 8(b) of this chapter have been or should be approved;
then the commission shall issue an order approving the project and the participation of the municipality or municipalities or joint agency in the project and the issuance of bonds by the municipality or municipalities or by the joint agency. For the purpose of enabling it

to determine whether it should issue such an order, the commission shall make such inquiry or investigation, hold such hearings, and examine such witnesses, books, papers, documents, or contracts as it may deem of importance in enabling it to reach a determination. The determinations required by this subsection are in addition to the requirements of IC 8-1-8.5-4 and IC 8-1-8.5-5.
(b) A joint agency is not a public utility (as defined in IC 8-1-2). However, with respect to proceedings initiated by a joint agency under this section, the commission is given jurisdiction to proceed in the same manner and with like power as is provided by IC 8-1-2 in the case of public utilities (as defined in IC 8-1-2).
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.82-1988, SEC.5; P.L.54-1992, SEC.3; P.L.81-1997, SEC.6.

IC 8-1-2.2-20
Acquisition and construction contracts
Sec. 20. Acquisition and Construction Contracts. A municipality or joint agency may contract for the planning, acquisition, construction, reconstruction, operation, maintenance, repair, extension, and improvement of generation and transmission facilities within or without its corporate limits or those of its members, or may contract with other public or private entities to perform these functions, without advertising for bids or securing performance and payment bonds, except to the extent that its governing body determines that these actions are desirable in furtherance of the purposes of this chapter. Except as otherwise provided by this section, no contract shall be invalid or unenforceable by reason of nonperformance of the conditions required by any other law relating to public contracts.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-21
Tax exempt status
Sec. 21. Tax Exempt Status. Bonds, their transfer and the income therefrom (including any profit made on the sale thereof), shall at all times be free from taxation by the state or any political subdivision or any agency of either thereof, excepting inheritance or gift taxes.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-22
Payments in lieu of taxes
Sec. 22. Payments in Lieu of Taxes. That part of a project owned by a municipality or municipalities or joint agency shall be exempt from property taxes. However, each municipality participating in a project or joint agency owning all or any part of a project shall, in lieu of property taxes, pay to any governmental unit authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were otherwise subject to valuation and assessment. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes

on other property. Payments in lieu of taxes made under this section shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.
Except as expressly provided in this section with respect to jointly owned projects, no other property of a municipality used or useful in the generation, transmission and distribution of electric power and energy shall be subject to payments in lieu of taxes.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-23
Personnel
Sec. 23. Personnel. Personnel employed or appointed by a municipality or joint agency to work on a project shall have the same authority, rights, privileges and immunities which officers, agents and employees of municipalities enjoy, when they are acting within the scope of their authority or in the course of their employment.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-24
Dissolution of joint agencies
Sec. 24. Dissolution of Joint Agencies. Whenever the board of commissioners of a joint agency and the governing bodies of its member municipalities by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint agency have been fully paid or satisfied or provision for the payment thereof has been made in accordance with the terms of the resolution or trust agreement securing the same, the board of commissioners and governing boards may declare the joint agency to be dissolved. On the effective date of the resolution or ordinance, the title to all funds and other property owned by the joint agency at the time of the dissolution shall vest in the member municipalities of the joint agency as provided in this chapter and the bylaws of the joint agency.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-25
Annual reports
Sec. 25. Annual Reports. The municipal utilities or joint agencies possessing ownership interests in a project shall, following the closing of each fiscal year, submit a consolidated or combined annual report of their activities (including the activities of any joint agency) with respect to such project for the preceding year to the respective governing bodies of such municipalities and to the commission. Each report shall set forth in a form prescribed by the commission a complete operating and financial statement covering the operations of the project during the year. The municipalities or joint agencies possessing ownership interests in a project shall cause an audit of the books of record and accounts relating to such project (including any joint agency) to be made at least once in each year by a certified

public accountant or accountants and the cost of the audit may be treated as a cost of construction of the project, or otherwise as part of the expenses of the administration of the project covered by such audit.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-26
Government grants and loans
Sec. 26. Government Grants and Loans. The governing body of any municipality or the joint agency is hereby authorized to make application and to enter into contracts for and to accept grants-in-aid and loans from the federal and state governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility, or participating in any research or development program, or performing any function which such municipality or joint agency may be authorized by general or local law to provide or perform.
In order to exercise the authority granted by this section, the governing board of any municipality or joint agency may:
(1) enter into and carry out contracts with the state or federal government or any agency or institution thereof under which such government, agency or institution grants financial or other assistance to the municipality or joint agency;
(2) accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;
(3) agree to and comply with any reasonable conditions which are imposed upon such grants or loans; and
(4) make expenditures from any funds so granted.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-27
Eminent domain
Sec. 27. (a) Municipalities participating in a project and joint agencies have the power of eminent domain to the extent and in the same manner and under the same laws as municipalities or public utilities under IC 32-24-1 or IC 8-1-8. However, a municipality or joint agency exercising the power of eminent domain for a purpose authorized by this chapter may not condemn an existing facility used for the generation, transmission, or distribution of electric power and energy.
(b) The commission may order that:
(1) the lines and rights-of-way of any public utility or subscriber owned utility, or municipality or municipalities participating in a joint project or joint agency may be crossed by any municipality participating in a joint project or joint agency; or
(2) the lines of any municipalities participating in a joint project or joint agency may be crossed by any public utility or subscriber owned utility.
As added by Acts 1980, P.L.68, SEC.1. Amended by P.L.2-2002,

SEC.35.

IC 8-1-2.2-28
Liability of officers
Sec. 28. Liability of Officers. No officer of any municipality or joint agency or person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability or accountability by reason of his carrying out any of the powers expressly or impliedly given in this chapter.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-29
Construction with other laws
Sec. 29. Other Statutes. This chapter shall be considered to provide a complete method for the performance of things so authorized, and shall be considered and construed to be supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing. However, insofar as the provisions of this chapter are inconsistent with the provisions of any other general, special or local law, the provisions of this chapter shall be controlling. Nothing in this chapter may be construed to authorize the issuance of bonds for the purpose of financing facilities to be owned by any private corporation and the issuance of bonds to finance an interest in any project undertaken jointly with a private corporation shall not be construed to be the issuance of bonds for the purpose of financing facilities to be owned by any private corporation.
As added by Acts 1980, P.L.68, SEC.1.

IC 8-1-2.2-30
Severability
Sec. 30. Severability of Invalid Provisions. Any provisions of this chapter which may be determined by competent authority to be prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such prohibition or unenforceability without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction.
As added by Acts 1980, P.L.68, SEC.1.



CHAPTER 2.3. ELECTRICITY SUPPLIERS' SERVICE AREA ASSIGNMENTS

IC 8-1-2.3-1
Legislative findings and declaration of policy
Sec. 1. Legislative Findings and Declaration of Policy. It is declared to be in the public interest that, in order to encourage the orderly development of coordinated statewide electric service at retail, to eliminate or avoid unnecessary duplication of electric utility facilities, to prevent the waste of material and resources, and to promote economical, efficient, and adequate electric service to the public, the currently unincorporated areas of Indiana shall be divided into designated geographic areas within which an assigned electricity supplier has the sole right to furnish retail electric service to customers.
As added by Acts 1980, P.L.69, SEC.1.

IC 8-1-2.3-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Electricity supplier" means a public utility, a local district rural electric membership corporation, or a municipally owned electric utility which furnishes retail electric service to the public.
(c) "Retail electric service" means electric service furnished to a customer for ultimate consumption, but does not include wholesale electric service furnished by an electricity supplier to another electricity supplier for resale.
(d) "Existing electric distribution line" means an electric conductor which on January 1, 1979, was being used for the distribution or delivery of retail electric service.
(e) "Assigned service area" means the designated geographic area within the boundaries of which an electricity supplier is authorized to furnish all retail electric service, as provided in this chapter.
(f) "Municipality" means a city or town.
(g) "Existing municipal limits" means the corporate boundaries of any municipality as such boundaries existed on January 1, 1979.
As added by Acts 1980, P.L.69, SEC.1. Amended by P.L.23-1988, SEC.30.

IC 8-1-2.3-3
Assigned service areas
Sec. 3. Assigned Service Areas. (a) Unless otherwise agreed upon between adjacent electricity suppliers, all areas inside existing municipal limits are hereby assigned to the electricity supplier serving a plurality of the electric meters within the municipality on January 1, 1979.
(b) Where two (2) or more electricity suppliers are rendering retail electric service within existing municipal limits, those suppliers shall take one (1) or more of the following actions to assure that only one

(1) electricity supplier shall serve within the existing municipal limits:
(1) The electricity supplier serving a plurality of electric meters within the municipality on January 1, 1979, may purchase the electric utility property of any other electricity supplier which is devoted to retail electric service and is located within the existing municipal limits, at its then reproduction cost new depreciated value plus severance damages.
(2) At the option of the electricity supplier serving a plurality of electric meters within the municipality on January 1, 1979, and subject to commission approval, the electricity suppliers may exchange all or part of the electric utility property located outside of the existing municipal limits for the electric utility property located within the existing municipal limits.
(3) If the affected electricity suppliers do not agree upon a purchase or exchange of the electric utility property before September 1, 1980, the commission shall determine the appropriate purchase price for the electric utility property according to subsection (b)(1) of this section.
(c) On or before July 1, 1981, each electricity supplier in each county shall exchange with all other electricity suppliers in the county a map or maps showing all of its existing electric distribution lines in the county which are relevant to the assignment of service areas outside existing municipal limits and any other information it considers useful in determining the boundaries of an assigned service area.
(d) Until otherwise agreed upon between electricity suppliers or ordered by the commission under section 3(g) of this chapter, the boundaries of the assigned service area for each adjacent electricity supplier outside existing municipal limits shall be set as a line equidistant from its existing electric distribution lines and the nearest existing electric distribution lines of any other electricity supplier; the resulting assigned service area outside existing municipal limits of an electricity supplier will be that area which is closer to the existing electric distribution lines of a supplier than to the existing electric distribution lines of any other electricity supplier.
(e) Each electricity supplier shall negotiate with all adjacent electricity suppliers as soon as practicable in an effort to agree on the boundaries of the service areas to be assigned.
(f) Maps depicting the boundaries of such proposed service area assignments shall be prepared by each electricity supplier for each county in which the electricity supplier provides electric retail service, and shall be filed, together with a petition requesting approval and assignment of such service areas with the commission on or before July 1, 1982, or on such other date as the commission may determine, but in any event on or before March 1, 1983. Thereafter, the commission shall hold a public hearing regarding the proposed service areas, after publication of notice of the hearing at least ten (10) days before the hearing in the county or counties in which such proposed service areas are located. If the commission

finds that the proposed service areas comply with this chapter, it shall issue an order within twelve (12) months of the filing of the petition and related maps, approving and assigning the service areas as designated on the prepared maps.
(g) If two (2) or more adjacent electricity suppliers cannot agree upon the boundary line or lines between their respective proposed service areas on or before July 1, 1982, or such other date as the commission may determine, but in any event on or before March 1, 1983, the commission on its own motion or upon petition of one (1) of the electricity suppliers shall hold a public hearing regarding the location of the boundary line or lines, after publication of notice of the hearing at least ten (10) days before the hearing in the county or counties in which the boundary line or lines are located. The commission shall determine the boundary line or lines based as nearly as practicable upon a line equidistant between the existing electric distribution lines of the adjacent electricity suppliers, consistent with good utility practice and public convenience and necessity. The commission shall issue an order determining the boundary line or lines and assigning the service areas, and shall direct the parties to file with the commission maps showing such assigned service areas. If the commission determines that the maps comply with its order, it shall issue a supplemental order approving the assigned service areas as designated on the maps.
(h) Once established according to this section, the boundaries of assigned service areas may not be changed except as provided in section 6 of this chapter.
As added by Acts 1980, P.L.69, SEC.1. Amended by Acts 1982, P.L.71, SEC.1.

IC 8-1-2.3-4
Service area rights
Sec. 4. Service Area Rights. (a) As long as an electricity supplier continues to provide adequate retail service, it shall have the sole right to furnish retail electric service to each present and future consumer within the boundaries of its assigned service area and no other electricity supplier shall render or extend retail electric service within its assigned service area unless the electricity supplier with the sole right consents thereto in writing and the commission approves. This subsection does not prevent the commission from exercising its authority under IC 8-1-2-69.
(b) If an electricity supplier unlawfully renders or extends retail electric service within the assigned service area of another electricity supplier, the electricity supplier which has the sole right to furnish retail electric service in that assigned service area may bring an action in the circuit or superior court of the county where such assigned service area is located to enjoin the other electricity supplier from rendering or extending such unlawful retail electric service.
If a violation is proved, the violator shall pay to the aggrieved electricity supplier the gross revenues derived by the violator from the sale of electric service within the assigned service area of the

aggrieved electricity supplier, all witness fees, court costs and reasonable attorneys' fees incurred in any litigation brought to enforce this section. Payment of damages, fees and costs does not entitle a violator to furnish retail electric service in such assigned service area. All such actions or proceedings must be brought within three (3) years after the violation occurs.
As added by Acts 1980, P.L.69, SEC.1.

IC 8-1-2.3-5
Effect of incorporation, annexation, consolidation, or merger
Sec. 5. Effect of Incorporation, Annexation, Consolidation or Merger. After January 1, 1979, the inclusion by incorporation, annexation, consolidation, or merger of any part of the assigned service area of an electricity supplier does not impair or affect the rights of an electricity supplier to continue to solely furnish and extend retail electric service throughout any part of its assigned service area, except as provided in section 6 of this chapter.
As added by Acts 1980, P.L.69, SEC.1.

IC 8-1-2.3-6
Change of service area boundaries
Sec. 6. The boundaries of the assigned service areas of electricity suppliers may not be changed except under any one (1) of the following circumstances:
(1) If a municipality which owns and operates an electric utility system furnishing retail electric service to the public annexes an area beyond the assigned service area of its municipally owned electric utility, the municipally owned electric utility may petition the commission to change the assigned service area of the municipally owned electric utility to include the annexed area, according to the following procedures:
(A) The municipally owned electric utility shall file its petition with the commission not later than sixty (60) days after the annexation becomes effective. The petition must include a certified copy of the annexation ordinance, which serves as conclusive evidence that the area has been lawfully annexed and is part of the municipality. After the filing of a petition under this subdivision, the commission shall promptly enter an order changing the assigned service area facet maps of the municipally owned electric utility and incumbent electricity suppliers to include the annexed area within the assigned service area of the municipally owned electric utility and giving the right to serve and immediate possession to the municipally owned electric utility. The commission order is enforceable in court pending an appeal of that order. An appellant from a court order enforcing a commission order under this subdivision is not entitled to a stay of the court order pending appeal. However, this subdivision does not apply to incorporations, consolidations, mergers, or annexations that are under IC 36-4-3-4(a)(3),

IC 36-4-3-4(b), IC 36-4-3-4(h), or IC 36-4-3-4.1 or that are not contiguous under IC 36-4-3-13(b) or IC 36-4-3-13(c).
(B) Not later than thirty (30) days after filing a petition under this subdivision, the municipally owned electric utility shall determine for each affected incumbent electricity supplier and pay to that supplier an amount not less than the value of all the electric utility property of the incumbent electricity supplier that is devoted to furnishing retail electric service within the additional assigned service area at its then reproduction cost new depreciated value. In addition, the municipally owned electric utility shall pay the incumbent electricity supplier severance damages in an amount equal to:
(i) the value of the incumbent electricity supplier's distribution and substation facilities dedicated to and located within the annexed area or relocated by reason of the annexation or an amount equal to two and one-half (2 1/2) times the incumbent electricity supplier's gross revenues from electricity sales in the annexed area during the twelve (12) month period immediately preceding the date the annexation ordinance became effective, whichever is greater; plus
(ii) if additional permanent service locations or service accounts are established in the annexed area during the five (5) year period beginning on the effective date of the annexation ordinance, one-tenth of one cent ($0.001) for each kilowatt hour of electricity sold to each of those permanent service locations or service accounts for sales that occur during a five (5) year period beginning on the date each service location or service account is established, up to a maximum of one hundred seventy thousand (170,000) kilowatt hours per service account or service location for each monthly billing period.
However, the municipally owned electric utility is not required to pay severance damages under item (ii) if, at the time each annual payment otherwise would accrue, it is purchasing all of its requirements for electric power and energy, except for generation directly provided by the municipally owned electric utility or by a customer, from the incumbent electricity supplier. Severance damages must be paid not later than thirty (30) days after the end of each calendar year in which severance damages have accrued. The municipally owned electric utility and incumbent electricity suppliers shall cooperate to calculate the amount of any severance damages and shall furnish to each other all information and records reasonably necessary for the determination and verification of severance damages. If the municipally owned electric utility and incumbent electricity suppliers cannot agree on the amount of severance damages the municipally owned electric utility is to pay, the

commission shall determine the amount and order payment in accordance with this clause. Not later than twenty (20) days after making a payment, the municipally owned electric utility shall certify to the commission and to any affected incumbent electricity supplier that it has paid the amounts required under this clause.
(C) If the municipally owned electric utility fails to make a payment under clause (B), an affected incumbent electricity supplier may, not later than sixty (60) days after the payment is due and after giving the municipally owned electric utility reasonable notice of and an opportunity to cure the defect, file with the commission a petition alleging that a payment due under clause (B) has not been made. If the commission finds after notice and hearing that any payments owed to the incumbent electricity supplier have not been timely and fully paid, the commission shall order the municipally owned electric utility to pay:
(i) the delinquent payments by a date determined by the commission;
(ii) accrued interest at the rate set forth in IC 24-4.6-1-102; and
(iii) the incumbent electricity supplier's costs of filing and prosecuting a petition under this clause.
If the commission finds against the incumbent electricity supplier, it shall order the incumbent electricity supplier to pay the costs incurred by the municipally owned electric utility in defending against the incumbent electricity supplier's petition.
(D) A certified copy of a final commission order that:
(i) determines and orders the payment of severance damages under clause (B); or
(ii) orders the payment of delinquent payments, interest, and costs under clause (C);
may be filed with the clerk of the circuit or superior court of any county in which part or all of the annexed area is located. A commission order that is filed in a court under this clause may be enforced and executed in the same manner as if it were a final judgment of that court.
(2) Upon mutual agreement of the affected electricity suppliers and approval of the commission. If notice of a verified request for a change of boundary lines by mutual agreement under this subdivision is published in a newspaper of general circulation in every county in which the boundary lines are located and an affected electricity customer does not request a hearing within twenty (20) days of the last date of publication, the commission may approve the change without a hearing. The commission shall approve a boundary line change under this subdivision unless the commission finds, after a public hearing, that the change would cause:
(A) duplication of electric utility facilities;             (B) waste of materials or resources; or
(C) uneconomic, inefficient, or inadequate electric service to the public.
(3) In the case where a landowner owns a single tract of land that is intersected by the boundary lines of two (2) or more assigned service areas, and retail electric service can best be supplied by only one (1) electricity supplier, or in the case where a customer or customers are housed in a single structure or constitute a single governmental, industrial, or institutional operation, and the electricity suppliers involved are unable to agree which shall furnish the electric service, any of the electricity suppliers may submit the matter to the commission for its determination based upon public convenience and necessity. If, after notice and hearing, the commission determines that one (1) or more electricity suppliers are to supply the required retail electric service and the boundaries of an assigned service area are to be changed, the assigned service area maps of the electricity suppliers shall be changed to reflect the new boundaries.
As added by Acts 1980, P.L.69, SEC.1. Amended by P.L.91-1985, SEC.1; P.L.19-1986, SEC.27; P.L.79-1996, SEC.1; P.L.255-1997(ss), SEC.7; P.L.217-1999, SEC.1; P.L.56-2002, SEC.1.



CHAPTER 2.4. ALTERNATE ENERGY PRODUCTION, COGENERATION, AND SMALL HYDRO FACILITIES

IC 8-1-2.4-1
Development of alternate energy production facilities; policy
Sec. 1. It is the policy of this state to encourage the development of alternate energy production facilities, cogeneration facilities, and small hydro facilities in order to conserve our finite and expensive energy resources and to provide for their most efficient utilization.
As added by Acts 1982, P.L.72, SEC.1.

IC 8-1-2.4-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Alternate energy production facility" means:
(1) a solar, wind turbine, waste management, resource recovery, refuse-derived fuel, or wood burning facility;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(c) "Cogeneration facility" means:
(1) a facility that:
(A) simultaneously generates electricity and useful thermal energy; and
(B) meets the energy efficiency standards established for cogeneration facilities by the Federal Energy Regulatory Commission under 16 U.S.C. 824a-3;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(d) "Electric utility" means any public utility or municipally owned utility that owns, operates, or manages any electric plant.
(e) "Small hydro facility" means:
(1) a hydroelectric facility at a dam;
(2) any land, system, building, or improvement that is located at the project site and is necessary or convenient to the construction, completion, or operation of the facility; and
(3) the transmission or distribution facilities necessary to conduct the energy produced by the facility to users located at or near the project site.
(f) "Steam utility" means any public utility or municipally owned utility that owns, operates, or manages a steam plant. As added by Acts 1982, P.L.72, SEC.1. Amended by P.L.23-1988, SEC.31.

IC 8-1-2.4-3
Participation of utilities; encouragement
Sec. 3. The commission shall encourage the participation of utilities in alternate energy production facilities, cogeneration facilities, and small hydro facilities.
As added by Acts 1982, P.L.72, SEC.1.

IC 8-1-2.4-4
Contracts by electric and steam utilities required
Sec. 4. (a) Subject to section 5 of this chapter, the commission shall require electric utilities and steam utilities to enter into long term contracts to:
(1) purchase or wheel electricity or useful thermal energy from alternate energy production facilities, cogeneration facilities, or small hydro facilities located in the utility's service territory, under the terms and conditions that the commission finds:
(A) are just and economically reasonable to the corporation's ratepayers;
(B) are nondiscriminatory to alternate energy producers, cogenerators, and small hydro producers; and
(C) will further the policy stated in section 1 of this chapter; and
(2) provide for the availability of supplemental or backup power to alternate energy production facilities, cogeneration facilities, or small hydro facilities, on a nondiscriminatory basis and at just and reasonable rates.
(b) Upon application by the owner or operator of any alternate energy production facility, cogeneration facility, or small hydro facility, or any interested party, the commission shall establish for the affected utility just and economically reasonable rates for electricity purchased under subsection (a)(1). The rates shall be established at levels sufficient to stimulate the development of alternate energy production, cogeneration, and small hydro facilities in Indiana, and to encourage the continuation of existing capacity from those facilities.
(c) The commission shall base the rates for new facilities or new capacity from existing facilities on the following factors:
(1) The estimated capital cost of the next generating plant, including related transmission facilities, to be placed in service by the utility.
(2) The term of the contract between the utility and the seller.
(3) A levelized annual carrying charge based upon the term of the contract and determined in a manner consistent with both the methods and the current interest or return requirements associated with the utility's new construction program.
(4) The utility's annual energy costs, including current fuel costs, related operation and maintenance costs, and any other

energy-related costs considered appropriate by the commission.
Until July 1, 1986, the rate for a new facility may not exceed eight cents ($.08) per kilowatt hour.
(d) The commission shall base the rates for existing facilities on the factors listed in subsection (c). However, the commission shall also consider the original cost less depreciation of existing facilities and may establish a rate for existing facilities that is less than the rate established for new facilities.
(e) In the case of a utility that purchases all or substantially all of its electricity requirements, the rates established under this section must be equal to the current cost to the utility of similar types and quantities of electrical service.
(f) In lieu of the other procedures provided by this section, a utility and an owner or operator of an alternate energy production facility, cogeneration facility, or small hydro facility may enter into a long term contract in accordance with subsection (a) and may agree to rates for purchase and sale transactions. A contract entered into under this subsection must be filed with the commission in the manner provided by IC 8-1-2-42.
(g) This section does not require an electric utility or steam utility to construct any additional facilities unless those facilities are paid for by the owner or operator of the affected alternate energy production facility, cogeneration facility, or small hydro facility.
As added by Acts 1982, P.L.72, SEC.1.

IC 8-1-2.4-5
Utilities excepted; grounds
Sec. 5. (a) The commission may not require an electric utility or steam utility to purchase or wheel electricity or useful thermal energy from an alternate energy production facility or cogeneration facility unless the facility:
(1) has an electric generating capacity of not more than eighty (80) megawatts;
(2) produces electricity, gas, or useful thermal energy for industrial, commercial, or residential purposes; and
(3) is owned or operated by an individual, firm, copartnership, corporation, company, association, joint stock association, city, town, or county that:
(A) is not primarily engaged in the business of producing or selling electricity, gas, or useful thermal energy other than electricity, gas, or useful thermal energy sold solely from alternate energy production facilities, cogeneration facilities, or small hydro facilities; and
(B) does not sell electricity, gas, or useful thermal energy to residential users other than the tenants or the owner or operator of the facility.
(b) The commission may not require an electric utility or steam utility to purchase or wheel electricity or useful thermal energy from a small hydro facility unless the facility has an electric generating capacity of not more than eighty (80) megawatts. As added by Acts 1982, P.L.72, SEC.1.



CHAPTER 2.5. ALTERNATIVE UTILITY REGULATION

IC 8-1-2.5-1
Legislative findings
Sec.1. The Indiana general assembly hereby declares the following:
(1) That the provision of safe, adequate, efficient, and economical retail energy services is a continuing goal of the commission in the exercise of its jurisdiction.
(2) That competition is increasing in the provision of energy services in Indiana and the United States.
(3) That traditional commission regulatory policies and practices, and certain existing statutes are not adequately designed to deal with an increasingly competitive environment for energy services and that alternatives to traditional regulatory policies and practices may be less costly.
(4) That an environment in which Indiana consumers will have available state-of-the-art energy services at economical and reasonable costs will be furthered by flexibility in the regulation of energy services.
(5) That flexibility in the regulation of energy services providers is essential to the well-being of the state, its economy, and its citizens.
(6) That the public interest requires the commission to be authorized to issue orders and to formulate and adopt rules and policies that will permit the commission in the exercise of its expertise to flexibly regulate and control the provision of energy services to the public in an increasingly competitive environment, giving due regard to the interests of consumers and the public, and to the continued availability of safe, adequate, efficient, and economical energy service.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-2
"Energy utility" defined
Sec. 2. As used in this chapter, "energy utility" means a public utility or a municipally owned utility within the meaning of IC 8-1-2-1, or a local district corporation or a general district corporation within the meaning of IC 8-1-13-23, engaged in the production, transmission, delivery, or furnishing of heat, light, or power.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-3
"Retail energy service" defined
Sec. 3. As used in this chapter, "retail energy service" means energy service furnished by an energy utility to a customer for ultimate consumption, including energy service by a general district corporation to a local district corporation within the meaning of

IC 8-1-13-23. The term does not include wholesale energy service furnished by an energy utility for resale (other than energy service by a general district corporation to a local district corporation) to another energy utility, a cooperatively owned electric utility, or a municipally owned electric utility.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-4
Petition from energy utility requesting relief
Sec. 4. Section 5 or 6, or both, of this chapter do not apply to an energy utility unless the energy utility voluntarily submits a verified petition to the commission stating the energy utility's election to become subject to such section or sections. A request for relief by an energy utility under section 5 of this chapter shall be limited to jurisdiction over the energy utility or its retail energy services, including rates, charges, or both. A request for relief by an energy utility under section 6 of this chapter shall be limited to approval of its energy services or the establishment of its rates and charges, or both.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-5
Commission's order declining jurisdiction
Sec. 5. (a) Notwithstanding any other law or rule adopted by the commission, except those cited, or rules adopted that pertain to those cited, in section 11 of this chapter, on the request of an energy utility electing to become subject to this section, the commission may enter an order, after notice and hearing, that the public interest requires the commission to commence an orderly process to decline to exercise, in whole or in part, its jurisdiction over either the energy utility or the retail energy service of the energy utility, or both.
(b) In determining whether the public interest will be served, the commission shall consider the following:
(1) Whether technological or operating conditions, competitive forces, or the extent of regulation by other state or federal regulatory bodies render the exercise, in whole or in part, of jurisdiction by the commission unnecessary or wasteful.
(2) Whether the commission's declining to exercise, in whole or in part, its jurisdiction will be beneficial for the energy utility, the energy utility's customers, or the state.
(3) Whether the commission's declining to exercise, in whole or in part, its jurisdiction will promote energy utility efficiency.
(4) Whether the exercise of commission jurisdiction inhibits an energy utility from competing with other providers of functionally similar energy services or equipment.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-6
Powers of commission in approving rates and services; alternative regulatory plan      Sec. 6. (a) Notwithstanding any other law or rule adopted by the commission, except those cited, or rules adopted that pertain to those cited, in section 11 of this chapter, in approving retail energy services or establishing just and reasonable rates and charges, or both for an energy utility electing to become subject to this section, the commission may do the following:
(1) Adopt alternative regulatory practices, procedures, and mechanisms, and establish rates and charges that:
(A) are in the public interest as determined by consideration of the factors described in section 5 of this chapter; and
(B) enhance or maintain the value of the energy utility's retail energy services or property;
including practices, procedures, and mechanisms focusing on the price, quality, reliability, and efficiency of the service provided by the energy utility.
(2) Establish rates and charges based on market or average prices, price caps, index based prices, and prices that:
(A) use performance based rewards or penalties, either related to or unrelated to the energy utility's return or property; and
(B) are designed to promote efficiency in the rendering of retail energy services.
(b) This section:
(1) does not give a party to a collective bargaining agreement any greater rights under the collective bargaining agreement than the party had before January 1, 1995;
(2) does not give the commission the authority to order a party to a collective bargaining agreement to cancel, terminate, amend or otherwise modify the collective bargaining agreement; and
(3) may not be implemented by the commission in a way that would give a party to a collective bargaining agreement any greater rights under the collective bargaining agreement than the party had before January 1, 1995.
(c) An energy utility electing to become subject to this section shall file with the commission an alternative regulatory plan proposing how the commission will approve retail energy services or just and reasonable rates and charges for the energy utility's retail energy service.
(d) The energy utility shall publish a notice of the filing of a petition under this section in a newspaper of general circulation published in any county in which the energy utility provides retail energy service.
(e) After notice and hearing, the commission may approve, reject, or modify the energy utility's proposed plan if the commission finds that such action is consistent with the public interest. However, the commission may not order that material modifications changing the nature, scope or duration of the plan take effect without the agreement of the energy utility. The energy utility shall have twenty (20) days after the date of a commission order modifying the energy

utility's proposed plan within which to, in writing, accept or reject the commission's order.
(f) An energy utility may withdraw a plan proposed under this section without prejudice before the commission's approval of the plan, or the energy utility may timely reject a commission order modifying its proposed plan under this section without prejudice. However, the energy utility may not file a petition for comparable relief under this section for a period of twelve (12) months after the date of the energy utility's withdrawal of its proposed plan or the date of the energy utility's rejection of the commission's order, whichever is applicable.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-7
Termination of plan; exercise of jurisdiction over energy utility
Sec. 7. The commission may:
(1) on its own motion;
(2) at the request of the utility consumer counselor;
(3) at the request of the affected energy utility; or
(4) at the request of any class satisfying the standing requirements of IC 8-1-2-54;
enter an order notifying an energy utility subject to an alternative regulatory plan or over which jurisdiction was either limited or not exercised under this chapter that the commission will proceed to terminate the plan, or any part thereof, or exercise jurisdiction over the energy utility or its retail energy service to the extent the public interest requires, unless a formal request for a hearing is filed by the energy utility with the commission not more than fifteen (15) days after the date of the order. In the event that such a formal request is timely filed, the commission shall hold a hearing concerning such matters and issue its order thereon based upon the evidence introduced at the hearing. However, if the commission has declined jurisdiction in whole or in part or approved an alternative regulatory plan under this chapter for a fixed term of years, such jurisdiction may be reimposed or the plan, or any part of the plan, may be terminated before expiration of the term only if material and irreparable harm to the energy utility, the energy utility's customers, the state, or the safety of the energy utility's workforce has been established.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-8
Commencement of proceedings
Sec. 8. A proceeding before the commission under section 5 or 6, or both, of this chapter may be commenced only by an energy utility that elects to become subject to the applicable section.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-9
Regulatory flexibility committee      Sec. 9. (a) A regulatory flexibility committee established under IC 8-1-2.6-4 to monitor changes in the telephone industry shall also serve to monitor changes and competition in the energy utility industry.
(b) The commission shall before August 15 of each year prepare for presentation to the regulatory flexibility committee an analysis of the effects of competition or changes in the energy utility industry on service and on the pricing of all energy utility services under the jurisdiction of the commission.
(c) In addition to reviewing the commission report prepared under subsection (b), the regulatory flexibility committee shall also issue a report and recommendations to the legislative council before November 1 of each year that are based on a review of the following issues:
(1) The effects of competition or changes in the energy utility industry and the impact of the competition or changes on the residential rates.
(2) The status of modernization of the energy utility facilities in Indiana and the incentives required to further enhance this infrastructure.
(3) The effects on economic development of this modernization.
(4) The traditional method of regulating energy utilities and the method's effectiveness.
(5) The economic and social effectiveness of traditional energy utility service pricing.
(6) The effects of legislation enacted by the United States Congress.
(7) All other energy utility issues the committee considers appropriate; however, it is not the intent of this section to provide for the review of the statutes cited in section 11 of this chapter.
The report and recommendations issued under this subsection to the legislative council must be in an electronic format under IC 5-14-6.
(d) This section:
(1) does not give a party to a collective bargaining agreement any greater rights under the agreement than the party had before January 1, 1995;
(2) does not give the committee the authority to order a party to a collective bargaining agreement to cancel, terminate, amend or otherwise modify the collective bargaining agreement; and
(3) may not be implemented by the committee in a way that would give a party to a collective bargaining agreement any greater rights under the agreement than the party had before January 1, 1995.
(e) The regulatory flexibility committee shall meet on the call of the co-chairs to study energy utility issues described in subsection (c). The committee shall, with the approval of the commission, retain independent consultants the committee considers appropriate to assist the committee in the review and study. The expenses for the consultants shall be paid with funds from the public utility fees

assessed under IC 8-1-6.
(f) The legislative services agency shall provide staff support to the committee.
(g) Each member of the committee is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative members of interim study committees established by the legislative council.
As added by P.L.108-1995, SEC.3. Amended by P.L.78-1997, SEC.2; P.L.28-2004, SEC.70.

IC 8-1-2.5-10
Implementation of chapter
Sec. 10. The commission may also adopt rules under IC 4-22-2 to implement this chapter, but the absence of such rules does not affect the commission's authority under this chapter.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-11
Limitations on chapter's applicability
Sec. 11. Nothing in this chapter affects the continuing applicability of IC 8-1-2-87, IC 8-1-2-87.5, IC 8-1-2.3, or IC 8-1-3.
As added by P.L.108-1995, SEC.3.

IC 8-1-2.5-12
Wages of independent contractor
Sec. 12. For purposes of IC 8-1-2.5, wages paid to an independent contractor of an energy utility for construction or maintenance performed for an energy utility shall not be found to be excessive merely because the wages are those normally paid for work of the same type and quality in the labor market in which the work for the energy utility is being performed.
As added by P.L.108-1995, SEC.3.



CHAPTER 2.6. COMPETITION IN THE PROVISION OF TELEPHONE SERVICES

IC 8-1-2.6-0.1
"Basic telecommunications service"
Sec. 0.1. (a) As used in this chapter, "basic telecommunications service" means stand alone telephone exchange service (as defined in 47 U.S.C. 153(47)) that:
(1) is provided to a residential customer through the customer's primary line; and
(2) is:
(A) the sole service purchased by the customer;
(B) not part of a package of services, a promotion, or a contract; or
(C) not otherwise offered at a discounted price.
(b) The term includes, at a minimum, the following:
(1) Voice grade access to the public switched telephone network with minimum bandwidth of three hundred (300) to three thousand (3,000) hertz.
(2) Dual tone multifrequency signaling and single party service.
(3) Access to:
(A) emergency services, including access to 911 and enhanced 911 if provided by the local government having jurisdiction in the service area;
(B) operator services;
(C) local directory assistance;
(D) telephone relay services; and
(E) interexchange service.
(4) Toll limitation services for qualifying low income customers.
(c) The term does not include a functionally equivalent service provided by a person or an entity described in IC 8-1-2-1.1.
As added by P.L.27-2006, SEC.6.



CHAPTER 2.7. LOCAL WATER CORPORATIONS; INDIANA UTILITY REGULATORY COMMISSION JURISDICTION

IC 8-1-2.7-1 Repealed
(Repealed by P.L.82-1997, SEC.19 and P.L.80-1997, SEC.24.)



CHAPTER 2.8. DUAL PARTY RELAY SERVICES FOR HEARING IMPAIRED AND SPEECH IMPAIRED PERSONS

IC 8-1-2.8-1
"ADA" defined
Sec. 1. As used in this chapter, "ADA" refers to the federal Americans with Disabilities Act of 1990 (47 U.S.C. 225).
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-3
"Dual party relay services" defined
Sec. 3. (a) As used in this chapter, "dual party relay services" means telecommunications transmission services that provide the ability for a person who has a hearing impairment or speech impairment to engage in communication with a hearing person in a manner that is functionally equivalent to the ability of an individual who does not have a hearing impairment or speech impairment to communicate using voice communication services.
(b) The term includes services that enable two-way communication between a person who uses a telecommunications device for the deaf or other nonvoice terminal and a person who does not use such a device.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.28.

IC 8-1-2.8-4
"FCC" defined
Sec. 4. As used in this chapter, "FCC" refers to the Federal Communications Commission.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-5
"Hearing impaired or speech impaired person" defined
Sec. 5. As used in this chapter, "hearing impaired or speech impaired person" means a person who is so certified by a licensed physician, an otolaryngologist, a speech language pathologist, an audiologist, or a qualified state agency.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-6
"Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired" defined
Sec. 6. As used in this chapter, "Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired" or "InTRAC"

means a corporation formed under IC 23-7-1.1 that meets the requirements of section 18 of this chapter.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-7
"Local exchange access service" defined
Sec. 7. As used in this chapter, "local exchange access service" means telephone exchange access lines or channels that provide local access to the local telecommunications network to effect the transfer of information.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-8
"Local exchange company" defined
Sec. 8. As used in this chapter, "local exchange company" or "LEC" refers to any communications service provider (as defined in IC 8-1-2.6-13(b)) that:
(1) has a certificate of territorial authority on file with the commission; and
(2) is required to provide dual party relay services to hearing impaired and speech impaired persons under federal law.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.29.

IC 8-1-2.8-9
"Telephone company" defined
Sec. 9. As used in this chapter, "telephone company" means:
(1) any natural person, firm, association, corporation, or partnership, owning, leasing, or operating any lines, facilities, or systems used in the furnishing of telephone service; and
(2) any common carrier or carrier as those terms are defined in Title IV of the ADA.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-10
Findings and declarations
Sec. 10. The general assembly finds and declares the following:
(1) That it is in the public interest of the state to promptly provide hearing impaired or speech impaired persons with access to telecommunications services that are functionally equivalent to those provided to hearing persons.
(2) That Title IV of the ADA mandates that each telephone company providing telephone service within the state must provide dual party relay services on or before July 26, 1993, to hearing impaired and speech impaired persons within the territorial area or areas it serves in a manner that meets or exceeds the requirements of regulations prescribed by the FCC.
(3) That the most efficient, cost effective, and fair method for LECs to provide dual party relay services to hearing impaired and speech impaired persons and to comply with the federal mandate without the use of tax revenues is the establishment of

the Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired under this chapter.
(4) That the provision of dual party relay services to hearing impaired and speech impaired persons can be enhanced by providing in appropriate circumstances in the sole discretion of the InTRAC telecommunications devices that facilitate access to the dual party relay services.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.1; P.L.27-2006, SEC.30.

IC 8-1-2.8-11
Residential and business lines; surcharge
Sec. 11. Beginning on June 1, 1991, the commission shall require each LEC to impose a monthly surcharge in the amount of five cents ($0.05) on each residential and business line (or line equivalent) of its customers to fund and recover costs for developing and providing dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC providing telecommunications devices to hearing impaired and speech impaired persons.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.2.

IC 8-1-2.8-12
Adjustment of surcharge
Sec. 12. (a) The InTRAC may periodically apply to the commission for an adjustment in the amount of the monthly surcharge that a LEC must impose on its customers under this chapter. Before applying to the commission for such an adjustment, the InTRAC must do the following:
(1) Employ an independent accounting firm to review its surcharge determinations and to review and audit those accounts of the InTRAC and its members relevant to the surcharge.
(2) File with the commission in connection with its application a copy of the report prepared by the accounting firm under subdivision (1).
(b) When the InTRAC applies for an adjustment under this section, the commission may perform audits and tests to verify the calculation of the adjustment. However, the sole purpose of audits and tests by the commission must be to assure that the revenue produced by the surcharge is sufficient to cover the costs incurred by the InTRAC in providing services that meet the requirements imposed on telephone companies by the ADA. The costs incurred by the InTRAC include the following:
(1) Costs for the development, continued operation and improvement of dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC providing telecommunications devices to hearing impaired and speech impaired persons.
(2) The administrative costs of the InTRAC.         (3) The amount of reasonable reserves necessary to meet future costs.
(4) The amounts paid by the InTRAC to each LEC to compensate the LEC for collection, inquiry, and other administrative services it provides for the surcharges.
(5) The amounts paid by the InTRAC to each LEC to compensate the LEC for the necessary costs incurred by the LEC in facilitating inter-connection with and effecting use of the dual party relay service for their respective customers.
(c) It is the intent and purpose of this section that the InTRAC shall have available to it at all times sufficient funding to develop, provide for, and maintain dual party relay services that meet or exceed the requirements imposed by the ADA.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.3.

IC 8-1-2.8-13
Approval of surcharge adjustment
Sec. 13. Unless the commission disapproves an application by the InTRAC for a surcharge adjustment within ninety (90) days of the application, the commission shall approve the adjustment, and the LEC may charge and collect an adjusted surcharge. However, the commission may not approve an adjustment that results in a monthly surcharge that exceeds forty cents ($0.40) per residential or business line (or line equivalent).
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-14
Monthly bill; collection of surcharge
Sec. 14. A surcharge shall be collected on the regular monthly bill that a LEC sends to each of its customers. The surcharge may be separately identified on customers' bills as a special surcharge for the provision of services, including telecommunications devices as provided in section 10(4) of this chapter, to hearing impaired and speech impaired persons.
As added by P.L.75-1991, SEC.1. Amended by P.L.1-1992, SEC.30; P.L.80-1996, SEC.4.

IC 8-1-2.8-15
Accounting and recovery of costs
Sec. 15. All costs incurred by a LEC as a result of its compliance with the ADA requirements to provide services to hearing impaired and speech impaired persons shall be accounted for separately and recovered as required by the ADA and the FCC.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-16
Exemption from taxes and fees
Sec. 16. The amount of money collected by a LEC in surcharges under this chapter is exempt from all state income taxes and all fees imposed under IC 8-1-6. As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-17
Payments of surcharge
Sec. 17. A LEC that collects a surcharge under this chapter shall pay the amount collected for the surcharge on the terms and in the manner determined under section 21(2) of this chapter to a not-for-profit corporation formed under IC 23-7-1.1 and named "The Indiana Telephone Relay Access Corporation For the Hearing and Speech Impaired". However, no payments under this section may be made to the InTRAC until the following occur:
(1) The InTRAC files with the commission the following:
(A) A certificate of existence issued by the secretary of state that certifies that the InTRAC is in existence under Indiana law.
(B) A certificate in which two (2) authorized officers of the InTRAC certify that the corporation meets the requirements of section 18 of this chapter.
(C) A document executed by an authorized officer of the InTRAC in which the InTRAC agrees to meet the requirements of sections 18 and 21 of this chapter.
(2) Copies of the certificates described in subdivision (1)(A) and (1)(B) have been delivered to each LEC that collects the surcharge required by this chapter.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-18
Articles of incorporation
Sec. 18. The articles of incorporation of the InTRAC must provide the following:
(1) The name of the corporation shall be "Indiana Telephone Relay Access Corporation for the Hearing and Speech Impaired".
(2) The sole purpose for which the InTRAC shall be organized and operated is to provide at the lowest cost reasonably possible:
(A) on behalf of LECs and the citizens of Indiana; and
(B) in conjunction with LECs;
adequate and dependable dual party relay services that may include in appropriate circumstances in the sole discretion of the InTRAC telecommunications devices to hearing impaired and speech impaired persons within the territorial area in Indiana that LECs serve in a manner that meets or exceeds the requirements of regulations prescribed by the FCC.
(3) The InTRAC must have authority to perform any lawful act that is necessary, convenient, or expedient to accomplish the purpose for which the InTRAC is formed.
(4) No part of the net earnings of the InTRAC may inure to the benefit of any member, director, or officer of the InTRAC, nor shall any member of the InTRAC receive any earnings from the

corporation except as follows:
(A) A member may be an independent contractor, a supplier, a vendor, or an authorized agent of the InTRAC and may receive fair and reasonable compensation for the member's provision of goods or services.
(B) An officer may receive reasonable compensation for services that the officer performs in the officer's capacity as an officer of the InTRAC.
(C) A director may be reimbursed for expenses incurred by the director in the performance of the director's duties.
(5) The InTRAC may not:
(A) make an advancement for services to be performed in the future; or
(B) make a loan of money or property to any director or officer of the corporation.
(6) No member, director, or officer of the InTRAC or any private individual may share in the distribution of any of the assets of the InTRAC upon its dissolution.
(7) If there is a dissolution of the InTRAC, any of the assets of the InTRAC available for distribution shall be distributed to a charity:
(A) selected by the board of directors of the InTRAC; and
(B) having a purpose that includes providing services to hearing impaired and speech impaired persons.
(8) The InTRAC shall have one (1) class of members consisting of those communications service providers that are designated as authorized LECs by the commission.
(9) Each member of the InTRAC shall serve as a member for as long as the commission finds that the member is a LEC. A member's:
(A) right to vote at meetings of the members of the InTRAC; and
(B) right, title, and interest in or to the corporation;
cease on the termination of a member's membership.
(10) Each member present in person or by proxy at a meeting of the members of the InTRAC may cast one (1) vote upon each question voted upon at:
(A) all meetings of the members; and
(B) in any election of a director of the InTRAC.
(11) The board of directors of the InTRAC consists of seven (7) directors selected as follows:
(A) Six (6) directors elected by the members of the InTRAC.
(B) The director of the state office of deaf and hearing impaired services.
(12) The business, property, and affairs of the InTRAC are managed and controlled by the board of directors of the InTRAC.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.5; P.L.27-2006, SEC.31.
IC 8-1-2.8-19
Articles of incorporation; additional provisions
Sec. 19. The articles of incorporation of the InTRAC may contain provisions in addition to those specified in section 18 of this chapter that:
(1) the members of the InTRAC provide in accordance with IC 23-7-1.1; and
(2) do not violate the provisions required under section 18 of this chapter.
As added by P.L.75-1991, SEC.1.

IC 8-1-2.8-20
Actions in pursuit of purposes
Sec. 20. (a) In pursuit of its purpose, the InTRAC may do the following:
(1) Perform audits and tests of the accounts of a LEC to verify the amounts described in section 12 of this chapter.
(2) Provide by contract dual party relay services to communications service providers operating outside Indiana if the effect of the contract:
(A) is to decrease the amount of surcharges imposed on the customers of members of the InTRAC; and
(B) does not sacrifice the quality of service that InTRAC provides for those customers in the absence of a contract.
(b) The actions described in subsection (a) are examples and are not intended to limit in any way the scope or types of actions that the InTRAC may take in pursuit of its purposes.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.32.

IC 8-1-2.8-21
Duties of InTRAC
Sec. 21. The InTRAC shall do the following:
(1) Establish, implement, and administer, in whole or in part, a statewide dual party relay service system. Any contract for the supply or operation of a dual party relay service system or for the supply of telecommunications devices shall be provided through a competitively selected vendor.
(2) Determine the terms and manner in which each LEC shall pay to the InTRAC the surcharge required under this chapter.
(3) Annually review the costs it incurred during prior periods, make reasonable projections of anticipated funding requirements for future periods, and file a report of the results of the review and projections with the commission by May 1 of each year.
(4) Annually employ an independent accounting firm to prepare audited financial statements for the end of each fiscal year of the InTRAC to consist of:
(A) a balance sheet;
(B) a statement of income; and
(C) a statement of cash flow;         and file a copy of these financial statements with the commission before May 2 of each year.
(5) Enter into contracts with any LEC to provide dual party relay services for the LEC, upon request by the LEC. However, the InTRAC:
(A) shall require reasonable compensation from the LEC for the provision of these services;
(B) is not required to contract with its members; and
(C) shall provide dual party relay services to InTRAC members for communications service originating with the members' Indiana customers for no consideration other than the payment to the InTRAC of the surcharges collected by the member under this chapter.
(6) Send to each of its members and file with the governor and the general assembly before May 2 of each year an annual report that contains the following:
(A) A description of the InTRAC's activities for the previous fiscal year.
(B) A description and evaluation of the dual party relay services that the InTRAC provides.
(C) A report of the volume of services the InTRAC provided during the previous fiscal year.
(D) A copy of the financial statements that subdivision (4) requires.
A report filed under this subdivision with the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.6; P.L.28-2004, SEC.72; P.L.27-2006, SEC.33.

IC 8-1-2.8-22
Use of InTRAC services by nonmembers
Sec. 22. If:
(1) a communications service provider that is not a member of InTRAC originates, carries, or terminates, in whole or in part, any telecommunication message that uses the InTRAC's dual party relay services; and
(2) refuses to:
(A) enter into a contract with the InTRAC as provided in section 21(5) of this chapter; or
(B) pay any sums due under such a contract;
the InTRAC may apply to the commission for an order requiring just and reasonable payments or the payments that are due under the contract. The InTRAC may enforce this order in the courts of the state.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.34.

IC 8-1-2.8-23
Exemption of InTRAC from commission jurisdiction; affiliated interests
Sec. 23. (a) If the InTRAC meets the requirements of sections 18

and 21 of this chapter, the InTRAC:
(1) is not a public utility;
(2) is not a telephone company or a communications service provider; and
(3) is free from the jurisdiction and oversight of the commission except as specifically provided in this chapter.
(b) The InTRAC is not an affiliated interest (as defined in IC 8-1-2-49). An officer, a director, or a member of the InTRAC may not be construed to be an affiliated interest solely because that person or entity is an officer, a director, or a member of the InTRAC.
As added by P.L.75-1991, SEC.1. Amended by P.L.27-2006, SEC.35.

IC 8-1-2.8-24
Charitable purposes; exemptions
Sec. 24. If the InTRAC meets the requirements of sections 18 and 21 of this chapter, the InTRAC:
(1) for purposes of all taxes imposed by the state or any county or municipality in Indiana is an organization that is organized and operated exclusively for charitable purposes; and
(2) qualifies for all exemptions applicable to those organizations, including but not limited to those exemptions set forth in IC 6-2.5-5-21(b)(1)(B) and IC 6-1.1-10-16.
As added by P.L.75-1991, SEC.1. Amended by P.L.192-2002(ss), SEC.144.

IC 8-1-2.8-25
Immunity from civil liability
Sec. 25. The following are not liable in any civil action for any injuries or loss to persons or property incurred by any person as a result of any act or omission of any person or entity listed in subdivisions (1) through (3) in connection with the development, adoption, implementation, maintenance, or operation of any system that provides dual party relay services or telecommunications devices, except for injuries or losses incurred as a result of willful or wanton misconduct:
(1) The InTRAC.
(2) A LEC providing dual party relay services.
(3) An employee, a director, an officer, or an agent of an entity listed in subdivision (1) or (2).
As added by P.L.75-1991, SEC.1. Amended by P.L.80-1996, SEC.7; P.L.27-2006, SEC.36.



CHAPTER 2.9. TELEPHONE CALLER IDENTIFICATION SERVICES

IC 8-1-2.9-0.5
"Telecommunications service provider" defined
Sec. 0.5. As used in this chapter, "telecommunications service provider" means a person that offers telecommunications service (as defined in 47 U.S.C. 153(46)).
As added by P.L.27-2006, SEC.37.

IC 8-1-2.9-1
"Caller ID service" defined
Sec. 1. As used in this chapter, "caller ID service" means an optional service provided by a telecommunications service provider that permits a telecommunications service customer equipped with a display device to view the telephone number from which a call is being placed before answering the call.
As added by P.L.55-1992, SEC.2. Amended by P.L.27-2006, SEC.38.

IC 8-1-2.9-2
Approval of petitions for services; blocking; rates and charges
Sec. 2. (a) The commission shall approve any petition by a telecommunications service provider for commission approval of caller ID service. The commission may not require that caller ID service be provided with blocking, except that the commission may approve either per-call or per-line blocking for law enforcement and crisis intervention agencies that are certified by the commission.
(b) Rates and charges for caller ID services are not subject to commission approval under this section.
As added by P.L.55-1992, SEC.2. Amended by P.L.27-2006, SEC.39.



CHAPTER 3. JUDICIAL REVIEW OF UTILITY REGULATORY COMMISSION DECISIONS

IC 8-1-3-1
Appeals; time limitations; assignments of error
Sec. 1. Any person, firm, association, corporation, limited liability company, city, town, or public utility adversely affected by any final decision, ruling, or order of the commission may, within thirty (30) days from the date of entry of such decision, ruling, or order, appeal to the court of appeals of Indiana for errors of law under the same terms and conditions as govern appeals in ordinary civil actions, except as otherwise provided in this chapter and with the right in the losing party or parties in the court of appeals to apply to the supreme court for a petition to transfer the cause to said supreme court as in other cases. An assignment of errors that the decision, ruling, or order of the commission is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the decision, ruling, or order, and the sufficiency of the evidence to sustain the finding of facts upon which it was rendered.
(Formerly: Acts 1957, c.189, s.1.) As amended by P.L.23-1988, SEC.34; P.L.8-1993, SEC.118.



CHAPTER 4. PUBLIC UTILITY SECURITIES

IC 8-1-4-1
Maturity dates
Sec. 1. It shall be unlawful for the commission to approve the issue of any stock, certificates of stock, bonds, notes maturing more than twelve (12) months after the date thereof, or other evidence of indebtedness, by any public utility except for cash or other property actually received or to be received therefor by such utility, when the total amount of such issue, together with the outstanding stock, bonds, notes maturing more than twelve (12) months from the date thereof, or other evidence of indebtedness of such public utility, is in excess of the fair value of the property of such public utility, including any acquisitions, construction, extensions, additions, and betterments to such property to be financed in whole or in part by such issue or the proceeds thereof, as found by the commission. Provided, however, that any public utility corporation may issue as may any corporation organized for profit under the laws of the state of Indiana, its stock, certificates of stock, bonds, notes maturing more than twelve (12) months from the date thereof, or other evidence of indebtedness, in an amount not in excess of the value of the property of such public utility, including acquisitions, construction, extensions, additions and betterments to such property to be evidenced in whole or in part by such issues or the proceeds thereof, as found by the commission, subject, however, to the approval of such commission as to the character of such issues and the relation in amount to each other of bonds and stock.
(Formerly: Acts 1923, c.65, s.1.) As amended by P.L.23-1988, SEC.36.



CHAPTER 5. EXECUTION AND FILING OF MORTGAGES BY UTILITIES

IC 8-1-5-1
Lien of mortgage
Sec. 1. (a) Notwithstanding any other statute or rule of law of the state, any mortgage executed and recorded by a public utility, as defined in IC 8-1-2-1, or by any corporation or other business entity engaged in the railroad business or the transmission of oil, gas, or petroleum products by pipeline, in the manner provided for the execution and recording of mortgages upon real estate:
(1) may include all or any part of the property of the mortgagor, real, personal, or mixed, chattels real and fixtures; and
(2) shall, upon its recordation, constitute a valid and perfected lien upon all and every part of the property of the mortgagor described in the mortgage and situated in any county in this state where the mortgage is or shall be recorded in the manner provided for recording real estate mortgages. Neither the mortgage nor any statement respecting the mortgage or any of the property described in the mortgage need be otherwise filed or refiled in order to perfect or continue perfection of the lien created by the mortgage.
(b) The term "mortgage", as used in this chapter, includes deeds of trust and any and all documents creating an interest in property to secure the payment of bonds, notes, debentures, and like securities, and any instrument executed to supplement any mortgage.
(c) If it is executed and recorded as provided in this section and by its terms covers some or all of the after-acquired property of the mortgagor, the mortgage constitutes a valid and perfected lien upon the interest of the mortgagor in the after-acquired property from the date the mortgagor acquires an interest in the property.
(d) Notwithstanding the date of the mortgage's execution or recordation, if collateral covered by IC 26-1-9.1 was or is perfected in compliance with the recordation requirements contained in this section, the recordation was or is equivalent to the highest form of filing or perfection under IC 26-1-9.1.
(Formerly: Acts 1965, c.9, s.1.) As amended by P.L.59-1984, SEC.52; P.L.93-1985, SEC.1; P.L.120-1987, SEC.1; P.L.57-2000, SEC.3.



CHAPTER 5.5. DRINKING WATER QUALITY TESTS

IC 8-1-5.5-1
Transfer of authority to supply piped drinking water to person other than city or town; time of test; rules
Sec. 1. Within thirty (30) days before the date that the authority to supply piped drinking water is transferred from a city or town to a person other than a city or town, the state department of health shall conduct a test to determine the quality of the drinking water supplied by the city or town. The state department of health shall adopt rules under IC 4-22-2 concerning the test that is required under this section.
As added by Acts 1981, P.L.105, SEC.1. Amended by P.L.2-1992, SEC.79.

IC 8-1-5.5-2
Minimum quality of water
Sec. 2. After August 31, 1981, if the authority to supply piped drinking water is transferred from a city or town to a person other than a city or town, the piped drinking water must, at the time of transfer, be at least equal in quality to the water tested under section 1 of this chapter which was supplied by the city or town. A person shall comply with this section within ten (10) days of the date on which it is found by the state department of health that the person supplies drinking water that does not comply with this section.
As added by Acts 1981, P.L.105, SEC.1. Amended by P.L.2-1992, SEC.80.

IC 8-1-5.5-3
Maintenance of quality
Sec. 3. A person, other than a city or town, to whom the authority to supply piped drinking water is transferred from a city or town, shall maintain, to the extent practicable and reasonable, the quality of water required at the time of transfer of such authority, under section 2 of this chapter.
As added by Acts 1981, P.L.105, SEC.1.

IC 8-1-5.5-4
Violations
Sec. 4. A person who supplies drinking water that does not comply with section 2 of this chapter commits a Class B infraction for each day he is in violation.
As added by Acts 1981, P.L.105, SEC.1.



CHAPTER 6. PUBLIC UTILITY FEES

IC 8-1-6-1
Public policy; computation; disposition
Sec. 1. (a) It is declared to be the public policy of this state that in order to maintain and foster the effective regulation of the public utilities, in the interests of the people of the state of Indiana and the public utilities as well, the public utilities subject to regulation and which enjoy the privilege of operating as public utilities in this state shall bear the expense of administering the provisions of IC 8-1-1 and IC 8-1-2 by means of a public utility fee on such privilege measured by the annual gross revenue of such public utilities in the manner provided in this chapter. That expense shall be determined by totaling the budgets, approved by the general assembly in its appropriation act for the years to be billed, of the commission and the utility consumer counselor, including expert witness fees. The sum of two hundred fifty thousand dollars ($250,000) shall be added to that total for the use of the commission and the utility consumer counselor as a contingency fund, with expenditures from that fund subject to prior approval of the governor and state budget agency. The proceeds from the public utility fee shall be paid to the commission and deposited in the public utility fund which is hereby created in the state treasury. If the reports required to be submitted to the commission under section 5 of this chapter reveal that the amounts to be collected for the fiscal year from the public utilities, when added together, plus the unexpended balance of the public utility fund account at the end of the fiscal year will exceed the total of the expenses plus the contingency fund, the commission shall compute the amount of each public utility's proportionate share of the excess sum. The commission shall, as promptly as possible, notify each public utility of the amount of its proportionate share of such excess and that amount shall be deducted from the subsequent payment of any fees imposed on such utility under section 4 of this chapter.
(b) If the sum of the actual expenditures of the commission and the utility consumer counselor are less than the appropriations therefor by the general assembly, the difference between the actual expenditures and the appropriations shall be subject to the credit provision provided in this section and each utility's proportionate share of that difference shall be deducted from the subsequent payment of any fee imposed on that utility under section 4 of this chapter.
(Formerly: Acts 1969, c.360, s.1; Acts 1974, P.L.28, SEC.1; Acts 1975, P.L.77, SEC.1.) As amended by Acts 1977, P.L.101, SEC.1; P.L.23-1988, SEC.37.

IC 8-1-6-2
Public utility fund account; disposition of fees
Sec. 2. (a) All fees herein prescribed shall be paid into the

treasury of the state of Indiana through the secretary of the commission and quietused into an account to be known as the commission public utility fund account. This account shall be used for enforcing the provisions of IC 8-1-1 and IC 8-1-2 and shall be utilized only for the purpose of funding the expenses of the commission and the consumer counselor in amounts not in excess of their respective appropriations by the general assembly, plus the contingency fund. All appropriations under this chapter paid out of the commission public utility fund account shall be subject to the prior approval of the general assembly, the governor, and the state budget agency.
(b) Fees collected from municipalities under IC 8-1-2-85 shall also be deposited in the commission public utility fund account, as if they were fees collected from public utilities under this chapter.
(Formerly: Acts 1969, c.360, s.2; Acts 1975, P.L.77, SEC.2.) As amended by Acts 1977, P.L.101, SEC.2; Acts 1982, P.L.74, SEC.3; P.L.23-1988, SEC.38.

IC 8-1-6-3
"Public utility" and "gross revenue" defined
Sec. 3. The term "public utility", as used in this chapter, shall mean and embrace every corporation, company, cooperative organization of any kind, individual, association of individuals, their lessees, trustees, or receivers appointed by any court whatsoever that on or after March 15, 1969, may own, operate, manage, or control any plant or equipment within the state for the conveyance of telegraph or telephone messages, or for the production, transmission, delivery, or furnishing of heat, light, water, or power, or for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid waste, sewage, night soil, and industrial waste, for service directly or indirectly to the public, but said term shall not include a municipality that may after March 14, 1969, acquire, own, or operate any of the foregoing facilities.
The term "gross revenue", as used in this chapter, shall include all intrastate operating revenue received by a public utility for the conveyance of telegraph or telephone messages or for the production, transmission, delivery, or furnishing of heat, light, water, or power, or for the collection, treatment, purification, or disposal in any sanitary manner of liquid or solid waste, sewage, night soil, and industrial waste for service directly or indirectly to the public. Provided, however, that such term shall not include revenue derived by a public utility in the sale of public utility services, products, or commodities to another public or municipal utility for resale by the latter.
(Formerly: Acts 1969, c.360, s.3.) As amended by P.L.59-1984, SEC.53.

IC 8-1-6-4
Imposition
Sec. 4. A public utility fee is imposed upon each public utility

subject to the provisions of this chapter equal to .0015 of its gross revenue for the preceding calendar year. The commission may not bill or collect a public utility fee that is fifty dollars ($50) or less under this calculation.
(Formerly: Acts 1969, c.360, s.4.) As amended by Acts 1977, P.L.101, SEC.3; P.L.159-1999, SEC.19.

IC 8-1-6-5
Report of annual gross revenue
Sec. 5. On or before May 1 of each year, public utilities subject to the provisions of this chapter shall file with the commission a report of their annual gross revenue for the preceding calendar year and a statement of the amount of public utility fee due on the basis of said report. Forms for said report or returns shall be devised and supplied by the commission.
(Formerly: Acts 1969, c.360, s.5.) As amended by Acts 1979, P.L.84, SEC.5.

IC 8-1-6-6
Audit of returns
Sec. 6. All returns submitted to the commission by a public utility as provided by this chapter shall be sworn to by an appropriate officer of the public utility. The commission may audit each such return submitted and may take such measures as are necessary to ascertain the correctness of the returns submitted. The commission is hereby vested with the power to direct the filing of any return required by this chapter.
(Formerly: Acts 1969, c.360, s.6.) As amended by P.L.59-1984, SEC.54.

IC 8-1-6-7
Quarterly payment
Sec. 7. One quarter (1/4) of the annual fee imposed under section 4 of this chapter shall be paid to the commission on or before the first day of July of the year in which the fee is imposed and one quarter (1/4) on the first day of each of the months of October, January, and April following immediately thereafter; or the entire amount of such fee may, at the election of the utility, be paid in full on or before July 1 of such year.
(Formerly: Acts 1969, c.360, s.7.) As amended by P.L.59-1984, SEC.55.

IC 8-1-6-8
Delinquent fees; penalty
Sec. 8. Each installment or required payment of the fee imposed by section 4 of this chapter becomes delinquent at midnight of the last day for payment thereof as provided in section 7 of this chapter. If a public utility has failed to pay, or has underpaid, the proper amount of any quarterly installment or payment, it shall pay a penalty to the commission of one percent (1%) of the amount so due on any

quarterly installment or payment for each month or fraction thereof that such amount is unpaid. The commission may enforce the collection of any delinquent installment or payment, or portion thereof by legal action or in any other manner by which the collection of debts due the state of Indiana may be enforced under the laws of this state.
(Formerly: Acts 1969, c.360, s.8.) As amended by P.L.59-1984, SEC.56.

IC 8-1-6-9
Deposit with treasurer of state
Sec. 9. All sums collected by the commission under the provisions of this chapter shall be paid not less than fifteen (15) days after receipt of the same, accompanied by a detailed statement thereof to the treasurer of the state of Indiana and deposited into the public utility fund.
(Formerly: Acts 1969, c.360, s.9.) As amended by P.L.59-1984, SEC.57.



CHAPTER 7. SURRENDER OF UTILITY FRANCHISE

IC 8-1-7-1
Indeterminate permit replacing franchise
Sec. 1. Any public utility operating under a license, permit, or franchise existing on May 31, 1921, from any county, city, or town within the state of Indiana shall, upon filing, at any time prior to July 1, 1923, with the auditor or clerk of any such county, city, or town which granted such license, permit, or franchise, and with the commission, a written declaration, legally executed, that it surrenders such license, permit, or franchise, receive by operation of the law, in lieu thereof, an indeterminate permit as provided in IC 8-1-2, and such public utility shall hold such permit under all the terms, conditions, and limitations of IC 8-1-2 as fully and completely as if the same had been done prior to July 1, 1915.
(Formerly: Acts 1921, c.93, s.1.) As amended by P.L.59-1984, SEC.58; P.L.23-1988, SEC.39.



CHAPTER 8. CONDEMNATION BY UTILITIES

IC 8-1-8-1
Limitations on power
Sec. 1. (a) A public utility, except in cities of the third class, engaged in the production, transmission, delivery, or furnishing of heat, light, water, or power or for the collection, treatment, purification, and disposal in a sanitary manner of liquid and solid sewage or furnishing facilities for transmission of intelligence by electricity to towns and cities and to the public in general or for the furnishing of elevator or warehouse service, either directly or indirectly, to or for the public, for the purpose of enabling it to perform its functions, may appropriate and condemn lands of individuals and private corporations, or any easement in any lands, necessary to the carrying out of its objects, whether the same be for its building, structures, dams, line of poles, wires, mains, conduits, and pipelines, or right-of-way to accommodate railway siding or switch tracks connecting its plant or plants with the tracks of any common carrier, overflowage by backwater from its dams, waste, or sluiceways.
(b) However, within the limits of any incorporated town or city, the authority to appropriate does not:
(1) extend to lands situated in any city block in which more than fifty percent (50%) of the frontage is devoted to residence purposes;
(2) extend to common carriers engaged in the transportation of freight or passengers; or
(3) give to any public utility any right or authority to:
(A) appropriate any land or easement within the corporate limits of any city for overflowage by backwater from any dam;
(B) appropriate or acquire any dam, race, or sluiceway existing on May 31, 1921, or any interest in either, except to use water for condensation purposes;
(C) appropriate or acquire any pipeline laid or contained within the limits of private property; or
(D) authorize any corporation developing hydroelectric power to unreasonably interfere with or disturb the natural flow of the stream from which power may be derived. Lands or easements in lands acquired by appropriation and condemnation shall be held and enjoyed by the company for those purposes as though the land or easement had been acquired by purchase.
(c) The appropriation and condemnation of lands and easements in lands authorized by this section must be done under the terms and conditions and in the manner prescribed by IC 32-24-1.
(Formerly: Acts 1921, c.98, s.1; Acts 1961, c.195, s.1.) As amended by P.L.59-1984, SEC.59; P.L.2-2002, SEC.36.



CHAPTER 8.1. ELECTRIC AND MAGNETIC FIELDS

IC 8-1-8.1-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana utility regulatory commission established by IC 8-1-1-2.
As added by P.L.94-1993, SEC.1.

IC 8-1-8.1-2
Determination of necessity for rules
Sec. 2. The commission shall determine, based on the preponderance of evidence in the scientific literature, whether rules are necessary to protect the public health from electric and magnetic fields.
As added by P.L.94-1993, SEC.1.

IC 8-1-8.1-3
Promulgation of protective rules
Sec. 3. If the commission determines under section 2 of this chapter that rules are necessary, the commission shall by rule adopted under IC 4-22-2 establish requirements that reasonably protect the public health from electric and magnetic fields.
As added by P.L.94-1993, SEC.1.



CHAPTER 8.3. PUBLIC UTILITY EMPLOYEES; UTILITY SERVICE INTERRUPTION EMERGENCIES



CHAPTER 8.5. UTILITY POWERPLANT CONSTRUCTION

IC 8-1-8.5-1
Definitions
Sec. 1. (a) As used in this chapter, "public utility" means a:
(1) public, municipally owned, or cooperatively owned utility; or
(2) joint agency created under IC 8-1-2.2.
(b) As used in this chapter, "public utility service" means the service rendered by a public utility.
As added by P.L.43-1983, SEC.12. Amended by P.L.23-1988, SEC.40; P.L.54-1992, SEC.4.

IC 8-1-8.5-2
Necessity for certification
Sec. 2. Except as provided in section 7 of this chapter, a public utility may not begin the construction, purchase, or lease of any steam, water, or other facility for the generation of electricity to be directly or indirectly used for the furnishing of public utility service, even though the facility is for furnishing the service already being rendered, without first obtaining from the commission a certificate that public convenience and necessity requires, or will require, such construction, purchase, or lease.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.6; P.L.11-1987, SEC.14.

IC 8-1-8.5-3
Analysis of needs; plans; hearings; report
Sec. 3. (a) The commission shall develop, publicize, and keep current an analysis of the long-range needs for expansion of facilities for the generation of electricity.
(b) This analysis must include an estimate of:
(1) the probable future growth of the use of electricity;
(2) the probable needed generating reserves;
(3) in the judgment of the commission, the optimal extent, size, mix, and general location of generating plants;
(4) in the judgment of the commission, the optimal arrangements for statewide or regional pooling of power and arrangements with other utilities and energy suppliers to achieve maximum efficiencies for the benefit of the people of Indiana; and
(5) the comparative costs of meeting future growth by other means of providing reliable, efficient, and economic electric service, including purchase of power, joint ownership of facilities, refurbishment of existing facilities, conservation, load management, and cogeneration.
(c) The commission shall consider the analysis in acting upon any petition by any utility for construction.
(d) In developing the analysis, the commission:         (1) shall confer and consult with:
(A) the public utilities in Indiana;
(B) the utility commissions or comparable agencies of neighboring states;
(C) the Federal Energy Regulatory Commission; and
(D) other agencies having relevant information; and
(2) may participate as it considers useful in any joint boards investigating generating plant sites or the probable needs for future generating facilities.
(e) In addition to such reports as public utilities may be required by statute or rule of the commission to file with the commission, a utility may submit to the commission its utility specific proposals as to the future needs for electricity to serve the people of the state or the area served by the utility.
(f) Insofar as practicable, each utility, the utility consumer counselor, and any intervenor may attend or be represented at any formal conference conducted by the commission in developing a plan for the future requirements of electricity for Indiana or this region.
(g) In the course of making the analysis and developing the plan required by this section, the commission shall conduct one (1) or more public hearings.
(h) Each year, the commission shall submit to the governor and to the appropriate committees of the general assembly a report of its analysis and plan, the progress to date in carrying out such plan, and the program of the commission for the ensuing year in connection with such plan.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.7; P.L.53-1992, SEC.2.

IC 8-1-8.5-3.5
Forecasting group
Sec. 3.5. (a) To arrive at estimates of the probable future growth of the use of electricity required by section 3(b)(1) of this chapter, the commission shall establish a permanent forecasting group to be located at a state supported college or university within Indiana. The commission shall financially support the group, which shall consist of a director and such staff as mutually agreed upon by the commission and college or university, from funds appropriated to the commission.
(b) The forecasting group shall develop and keep current a methodology for forecasting the probable future growth of the use of electricity within Indiana and within this region of the nation. To do this, the group shall solicit the input of residential, commercial, and industrial consumers and the electric industry.
(c) The commission shall use the methodology that the forecasting group devises as the commission's primary methodology in developing and keeping current the commission's:
(1) analysis of the long range needs for expansion of facilities for the generation of electricity required by section 3(a) of this chapter; and         (2) plan for meeting the future requirements of electricity required by sections 3(e), 3(f), and 3(g) of this chapter.
As added by P.L.88-1985, SEC.8. Amended by P.L.53-1992, SEC.3.

IC 8-1-8.5-4
Consideration of petition
Sec. 4. In acting upon any petition for the construction, purchase, or lease of any facility for the generation of electricity, the commission shall take into account:
(1) the applicant's current and potential arrangement with other electric utilities for:
(A) the interchange of power;
(B) the pooling of facilities;
(C) the purchase of power; and
(D) joint ownership of facilities; and
(2) other methods for providing reliable, efficient, and economical electric service, including the refurbishment of existing facilities, conservation, load management, cogeneration and renewable energy sources.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.9.

IC 8-1-8.5-5
Estimate of costs; hearing on application; granting certificate; findings; force and effect of certificate; approval or disapproval of utility specific proposals
Sec. 5. (a) As a condition for receiving the certificate required under section 2 of this chapter, the applicant shall file an estimate of construction, purchase, or lease costs in such detail as the commission may require.
(b) The commission shall hold a public hearing on each such application. A certificate shall be granted only if the commission has:
(1) made a finding as to the best estimate of construction, purchase, or lease costs based on the evidence of record;
(2) made a finding that either:
(A) the construction, purchase, or lease will be consistent with the commission's plan (or such part of the plan as may then be developed, if any) for expansion of electric generating capacity; or
(B) the construction, purchase, or lease is consistent with a utility specific proposal submitted under section 3(e) of this chapter and approved under subsection (d). However, if the commission has developed, in whole or in part, a plan for the expansion of electric generating capacity and the applicant has filed and the commission has approved under subsection (d) a utility specific proposal submitted under section 3(e) of this chapter, the commission shall make a finding under this clause that the construction, purchase, or lease is consistent with the commission's plan, to the extent developed, and that the construction, purchase, or lease is consistent with the applicant's plan under section 3(e) of this chapter, to the

extent the plan was approved by the commission;
(3) made a finding that the public convenience and necessity require or will require the construction, purchase, or lease of the facility; and
(4) made a finding that the facility, if it is a coal-consuming facility, utilizes Indiana coal or is justified, because of economic considerations or governmental requirements, in using non-Indiana coal.
(c) If:
(1) the commission grants a certificate under this chapter based upon a finding under subsection (b)(2) that the construction, purchase, or lease of a generating facility is consistent with the commission's plan for the expansion of electric generating capacity; and
(2) a court finally determines that the commission plan is invalid;
the certificate shall remain in full force and effect if the certificate was also based upon a finding under subsection (b)(2) that the construction, purchase, or lease of the facility was consistent with a utility specific plan submitted under section 3(e) of this chapter and approved under subsection (d).
(d) The commission shall consider and approve, in whole or in part, or disapprove a utility specific proposal or an amendment thereto jointly with an application for a certificate under this chapter. However, such an approval or disapproval shall be solely for the purpose of acting upon the pending certificate for the construction, purchase, or lease of a facility for the generation of electricity.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.10; P.L.53-1992, SEC.4.

IC 8-1-8.5-5.5
Review of continuing need; modification or revocation of certificate
Sec. 5.5. When, in the opinion of the commission, changes in the estimate of the probable future growth of the use of electricity so indicate, the commission shall commence a review of any certificate granted under this chapter to determine whether the public convenience and necessity continues to require the facility under construction. If the commission finds that completion of the facility under construction is no longer in the public interest, the commission may modify or revoke the certificate.
As added by P.L.88-1985, SEC.11. Amended by P.L.53-1992, SEC.5.

IC 8-1-8.5-6
Review of construction; force and effect of certificate approved under review; election to defer review
Sec. 6. (a) In addition to the review of the continuing need for the facility under construction prescribed in section 5.5 of this chapter, the commission shall, at the request of the public utility, maintain an ongoing review of such construction as it proceeds. The applicant

shall submit each year during construction, or at such other periods as the commission and the public utility mutually agree, a progress report and any revisions in the cost estimates for the construction.
(b) If the commission approves the construction and the cost of the portion of the facility under review, the certificate shall remain in full force and effect.
(c) If the commission disapproves of all or part of the construction or cost of the portion of the facility under review, the commission may modify or revoke the certificate.
(d) Alternatively, the public utility may elect to forego commission review under subsection (a) and defer the review of the construction and cost until completion or cancellation of the facility.
As added by P.L.43-1983, SEC.12. Amended by P.L.88-1985, SEC.12; P.L.53-1992, SEC.6.

IC 8-1-8.5-6.5
Rates; recovery of costs
Sec. 6.5. Absent fraud, concealment, or gross mismanagement, a utility shall recover through rates the actual costs the utility has incurred in reliance on a certificate issued under this chapter, and as modified under sections 5.5 and 6 of this chapter as follows:
(1) If a facility has been found to be completed and the facility's construction has been subject to ongoing review under section 6(a) of this chapter, the costs of construction approved by the commission during the ongoing review shall be included in the utility's rate base without further commission review.
(2) If a facility has been found to be completed and the facility's construction is subject to subsequent review under section 6(d) of this chapter, the costs of construction that do not exceed the estimate found under section 5(b)(1) of this chapter shall be included in the utility's rate base, except for costs that are shown to result from inadequate quality controls. However, inclusion of costs in excess of the estimate found by the commission under section 5(b)(1) of this chapter in the utility's rate base is not permitted unless shown by the utility in construction of that facility to be necessary and prudent.
(3) If a facility has been canceled as a result of the modification or revocation of the certificate under section 5.5 or 6 of this chapter and the facility's construction has been subject to ongoing review under section 6(a) of this chapter (including reviews after cancellation), the costs of construction approved by the commission during the review shall be recovered by the utility by inclusion in rates and amortization over a reasonable time to be determined by the commission. The utility shall be permitted to earn a return, computed using the utility's authorized rate of return, on the unamortized balance.
(4) If a facility has been canceled as a result of the modification or revocation of the certificate under section 5.5 or 6 of this chapter and the facility's construction is subject to subsequent review under section 6(d) of this chapter, the costs of

construction incurred before cancellation that were included in the estimate found under section 5(b)(1) of this chapter and that have not been shown to result from inadequate quality controls shall be recovered by the utility by inclusion in rates and amortization over a reasonable time to be determined by the commission. The utility shall be permitted to earn a return, computed using the utility's authorized rate of return, on the unamortized balance. However, costs that were not included in the estimate found by the commission under section 5(b)(1) of this chapter may not be included in rates unless shown by the utility in construction of that facility to be necessary and prudent.
As added by P.L.53-1992, SEC.7.

IC 8-1-8.5-7
Certification requirements; exemptions; report
Sec. 7. The certification requirements of this chapter do not apply to persons who:
(1) construct an electric generating facility primarily for that person's own use and not for the primary purpose of producing electricity, heat, or steam for sale to or for the public for compensation;
(2) construct an alternate energy production facility, cogeneration facility, or a small hydro facility that complies with the limitations set forth in IC 8-1-2.4-5; or
(3) are a municipal utility and install an electric generating facility that has a capacity of ten thousand (10,000) kilowatts or less.
However, those persons shall, nevertheless, be required to report to the commission the proposed construction of such a facility before beginning construction of the facility.
As added by P.L.43-1983, SEC.12.

IC 8-1-8.5-8
Construction of chapter; valuation of property
Sec. 8. Except as otherwise provided in this chapter, nothing in this chapter limits the commission's responsibility regarding valuation of utility property under IC 8-1-2-6.
As added by P.L.5-1988, SEC.47. Amended by P.L.53-1992, SEC.8.



CHAPTER 8.6. REPEALED



CHAPTER 8.7. CLEAN COAL TECHNOLOGY

IC 8-1-8.7-1
"Clean coal technology"
Sec. 1. As used in this chapter, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used in a new or existing electric generating facility and directly or indirectly reduces airborne emissions of sulfur or nitrogen based pollutants associated with the combustion or use of coal; and
(2) that either:
(A) is not in general commercial use at the same or greater scale in new or existing facilities in the United States as of January 1, 1989; or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such funding on or after January 1, 1989.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-2
"Public utility"
Sec. 2. As used in this chapter, "public utility" means a public or municipally owned utility.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-3
Certificate of public convenience and necessity; use of clean coal technology
Sec. 3. (a) Except as provided in subsection (c), a public utility may not use clean coal technology at a new or existing electric generating facility without first applying for and obtaining from the commission a certificate that states that public convenience and necessity will be served by the use of clean coal technology.
(b) The commission shall issue a certificate of public convenience and necessity under subsection (a) if the commission finds that a clean coal technology project offers substantial potential of reducing sulfur or nitrogen based pollutants in a more efficient manner than conventional technologies in general use as of January 1, 1989. For purposes of this chapter, a project that the United States Department of Energy has selected for funding under its Innovative Clean Coal Technology program and is finally approved for funding after December 31, 1988, is not considered a conventional technology in general use as of January 1, 1989. When determining whether to grant a certificate under this section, the commission shall examine the following factors:
(1) The costs for constructing, implementing, and using clean coal technology compared to the costs for conventional emission reduction facilities.         (2) Whether a clean coal technology project will also extend the useful life of an existing electric generating facility and the value of that extension.
(3) The potential reduction of sulfur and nitrogen based pollutants achieved by the proposed clean coal technology system.
(4) The reduction of sulfur nitrogen based pollutants that can be achieved by conventional pollution control equipment.
(5) Federal sulfur and nitrogen based pollutant emission standards.
(6) The likelihood of success of the proposed project.
(7) The cost and feasibility of the retirement of an existing electric generating facility.
(8) The dispatching priority for the facility utilizing clean coal technology, considering direct fuel costs, revenues and expenses of the utility, and environmental factors associated with byproducts resulting from the utilization of the clean coal technology.
(9) Any other factors the commission considers relevant, including whether the construction, implementation, and use of clean coal technology is in the public's interest.
(c) A public utility is not required to obtain a certificate under this chapter for a clean coal technology project that constitutes a research and development project that may be expensed under IC 8-1-2-6.1.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-4
Hearings and requisite findings; estimated costs; use of Indiana coal
Sec. 4. (a) As a condition for receiving the certificate required under section 3 of this chapter, an applicant must file an estimate of the cost of constructing, implementing, and using clean coal technology and supportive technical information in as much detail as the commission requires.
(b) The commission shall hold a public hearing on each application. A certificate shall be granted only if the commission has:
(1) made a finding that the public convenience and necessity will be served by the construction, implementation, and use of clean coal technology;
(2) approved the estimated costs;
(3) made a finding that the facility where the clean coal technology is employed:
(A) utilizes and will continue to utilize Indiana coal as its primary fuel source; or
(B) is justified, because of economic considerations or governmental requirements, in utilizing non-Indiana coal;
after the technology is in place; and
(4) made a finding on each of the factors described in section 3(b) of this chapter, including the dispatching priority of the facility to the utility. As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-5
Modification or revocation of certificate
Sec. 5. When, in the opinion of the commission, changes in the estimate of the cost or the need for clean coal technology occur, the commission shall immediately commence a review of the certificate granted under this chapter to determine if public convenience and necessity will be served by the implementation of the technology. If the commission finds that implementation of the technology will not serve the public convenience and necessity, the commission may modify or revoke the certificate.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-6
Cancellation of clean coal technology implementation; recovery of expenditures
Sec. 6. If a public utility cancels the implementation of the technology as a result of the modification or revocation of a certificate by the commission under section 5 of this chapter, the public utility may recover the amount of its investment in the technology, along with a reasonable return on the unamortized balance. The utility may not recover on amounts expended in excess of the cost estimates approved by the commission under section 4 of this chapter unless the utility can prove to the commission that those expenditures were necessary and prudent. The recovery must be made over a reasonable period of time through rates charged by the public utility. A recovery may not be made if there was fraud, concealment, or gross mismanagement on the part of the public utility.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-7
Ongoing review of construction and costs
Sec. 7. (a) This section does not apply if the utility elects the review described in section 8 of this chapter.
(b) In addition to the review of the continuing need for the clean coal technology system under construction prescribed in section 5 of this chapter, the commission shall at the request of the public utility maintain an ongoing review of that construction as the construction proceeds. The applicant shall submit each year during construction, or at other times as the commission and the public utility mutually agree, a progress report and any revisions in the cost estimates for the construction. The commission must hold a public hearing before it may approve or deny a proposed increase in the cost estimates for the implementation, construction, or use of clean coal technology.
(c) If the commission approves the construction and the cost of the part of the clean coal technology system under review, the approval forecloses subsequent challenges to the inclusion of that part of the clean coal technology system in the public utility's rate

base on the basis of excessive cost, inadequate quality control, or inability to employ the technology.
(d) If the commission disapproves of all or part of the construction or cost of the part of the clean coal technology system under review, the commission may modify or revoke the certificate. If the public utility cancels construction of the clean coal technology system as a result of the modification or revocation of the certificate, the utility may recover over a reasonable period of time through rates, absent fraud, concealment, or gross mismanagement, the amount of its investment in the clean coal technology system along with a reasonable return on the unamortized balance to the extent the construction and the cost were approved previously by the commission.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-8
Review of completed construction; costs exceeding estimated and approved costs
Sec. 8. A public utility may elect to forgo any commission review of the construction and cost until completion of the clean coal technology system. If the commission has annually approved the continuing need for the project under section 5 of this chapter, and to the extent the public utility seeks to add to the rate base an amount that does not exceed that filed under section 4(a) of this chapter, the inclusion of that amount may be challenged only on the basis of inadequate quality controls. However, inclusion of costs in excess of those approved by the commission under section 4(b)(2) of this chapter is not permitted unless the public utility shows those costs to be necessary and prudent.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-9
Dispatching priority
Sec. 9. After the commission has made a finding under section 4(b)(4) of this chapter as to the dispatching priority of a facility utilizing clean coal technology, the utility receiving the certificate under this chapter may dispatch the facility for which the certificate is issued in accordance with such finding, and such dispatch shall not be considered to be in conflict with the provisions of IC 8-1-2-42.
As added by P.L.105-1989, SEC.4.

IC 8-1-8.7-10
Construction of electric generating facilities; additional certification; joint applications
Sec. 10. (a) This chapter does not relieve a public utility of the duty to obtain a certificate under IC 8-1-8.5 if the utility is proposing the use of clean coal technology as a part of the construction of an electric generating facility.
(b) A public utility seeking a certificate under IC 8-1-8.5 and this chapter for one (1) project may file a joint application for both

certificates. If a joint application is filed, the commission shall jointly consider both certificates.
As added by P.L.105-1989, SEC.4.



CHAPTER 8.8. UTILITY GENERATION AND CLEAN COAL TECHNOLOGY

IC 8-1-8.8-1
Legislative findings and declaration of purpose
Sec. 1. (a) The general assembly makes the following findings:
(1) Growth of Indiana's population and economic base has created a need for new energy generating facilities in Indiana.
(2) The development of a robust and diverse portfolio of energy generating capacity, including the use of renewable energy resources, is needed if Indiana is to continue to be successful in attracting new businesses and jobs.
(3) Indiana has considerable natural resources that are currently underutilized and could support development of new energy generating facilities at an affordable price.
(4) Certain regions of the state, such as southern Indiana, could benefit greatly from new employment opportunities created by development of new energy generating facilities utilizing the plentiful supply of coal from the geological formation known as the Illinois basin.
(5) Technology can be deployed that allows high sulfur coal from the geological formation known as the Illinois Basin to be burned efficiently while meeting strict state and federal air quality limitations. Specifically, the state should encourage the use of advanced clean coal technology, such as coal gasification.
(6) It is in the public interest for the state to encourage the construction of new energy generating facilities that increase the in-state capacity to provide for current and anticipated energy demand at a competitive price.
(b) The purpose of this chapter is to enhance Indiana's energy security and reliability by ensuring all of the following:
(1) Indiana's energy generating capacity continues to be adequate to provide for Indiana's current and future energy needs, including the support of the state's economic development efforts.
(2) The vast and underutilized coal resources of the Illinois Basin are used as a fuel source for new energy generating facilities.
(3) The electric transmission system within Indiana is upgraded to distribute additional amounts of electricity more efficiently.
(4) Jobs are created as new energy generating facilities are built in regions throughout Indiana.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-2
"Clean coal and energy projects" defined
Sec. 2. As used in this chapter, "clean coal and energy projects" means any of the following:
(1) Any of the following projects:             (A) Projects at new energy generating facilities that employ the use of clean coal technology and that are fueled primarily by coal or gases, derived from coal from the geological formation known as the Illinois Basin.
(B) Projects to provide advanced technologies that reduce regulated air emissions from existing energy generating plants that are fueled primarily by coal or gases from coal from the geologic formation known as the Illinois Basin, such as flue gas desulfurization and selective catalytic reduction equipment.
(C) Projects to provide electric transmission facilities to serve a new energy generating facility.
(2) Projects to develop alternative energy sources, including renewable energy projects.
(3) The purchase of fuels produced by a coal gasification facility.
(4) Projects described in subdivisions (1) through (3) that use coal bed methane.
As added by P.L.159-2002, SEC.6. Amended by P.L.174-2005, SEC.2.

IC 8-1-8.8-3
"Clean coal technology" defined
Sec. 3. As used in this chapter, "clean coal technology" means a technology (including precombustion treatment of coal):
(1) that is used in a new or existing energy generating facility and directly or indirectly reduces airborne emissions of sulfur, mercury, or nitrogen oxides or other regulated air emissions associated with the combustion or use of coal; and
(2) that either:
(A) was not in general commercial use at the same or greater scale in new or existing facilities in the United States at the time of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549); or
(B) has been selected by the United States Department of Energy for funding under its Innovative Clean Coal Technology program and is finally approved for such funding on or after the date of enactment of the federal Clean Air Act Amendments of 1990 (P.L.101-549).
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-4
"Coal gasification facility" defined
Sec. 4. As used in this chapter, "coal gasification facility" means a facility in Indiana that uses a manufacturing process that converts coal into a clean gas that can be used as a fuel to generate energy.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-5
"Costs associated with qualified utility system property" defined      Sec. 5. As used in this chapter, "costs associated with qualified utility system property" means capital, operation, maintenance, depreciation, tax costs, and financing costs of or for qualified utility system property.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-6
"Eligible business" defined
Sec. 6. As used in this chapter, "eligible business" means an energy utility (as defined in IC 8-1-2.5-2) that:
(1) proposes to construct or repower a new energy generating facility;
(2) proposes to construct or repower a project described in section 2(1) or 2(2) of this chapter;
(3) undertakes a project to develop alternative energy sources, including renewable energy projects; or
(4) purchases fuels produced by a coal gasification facility.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-7
"Group" defined
Sec. 7. As used in this chapter, "group" refers to the forecasting group established by IC 8-1-8.5-3.5.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-8
"New energy generating facility" defined
Sec. 8. (a) As used in this chapter, "new energy generating facility" refers to a facility that satisfies all of the following:
(1) The facility is fueled primarily by coal or gases from coal from the geologic formation known as the Illinois Basin.
(2) The facility is a:
(A) newly constructed or newly repowered energy generation plant; or
(B) newly constructed generation capacity expansion at an existing facility;
dedicated primarily to serving Indiana retail customers.
(3) The repowering, construction, or expansion of the facility was begun by an Indiana utility after July 1, 2002.
(4) Except for a facility that is a clean coal and energy project under section 2(2) of this chapter, the facility has an aggregate rated electric generating capacity of at least one hundred (100) megawatts for all units at one (1) site or a generating capacity of at least four hundred thousand (400,000) pounds per hour of steam.
(b) The term includes the transmission lines and associated equipment employed specifically to serve a new energy generating facility.
As added by P.L.159-2002, SEC.6.
IC 8-1-8.8-9
"Qualified utility system property" defined
Sec. 9. As used in this chapter, "qualified utility system property" means any new energy generating facility used, or to be used, in whole or in part, on a utility system to provide retail energy service (as defined in IC 8-1-2.5-3) regardless of whether that service is provided under IC 8-1-2.5 or another provision of this article.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-10
"Renewable energy resources" defined
Sec. 10. (a) As used in this chapter, "renewable energy resources" means alternative sources of renewable energy, including the following:
(1) Energy from wind.
(2) Solar energy.
(3) Photovoltaic cells and panels.
(4) Dedicated crops grown for energy production.
(5) Organic waste biomass.
(6) Hydropower from existing dams.
(7) Fuel cells.
(8) Energy from waste to energy facilities producing steam not used for the production of electricity.
(b) Except for energy described in subsection (a)(8), the term does not include energy from the incinerations, burning, or heating of any of the following:
(1) Waste wood.
(2) Tires.
(3) General household, institutional, commercial, industrial lunchroom, office, or landscape waste.
(4) Construction or demolition debris.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-11
Incentives for clean coal and energy projects; application to commission; commission's time for determining eligibility
Sec. 11. (a) The commission shall encourage clean coal and energy projects by creating the following financial incentives for clean coal and energy projects, if the projects are found to be reasonable and necessary:
(1) The timely recovery of costs incurred during construction and operation of projects described in section 2(1) or 2(2) of this chapter.
(2) The authorization of up to three (3) percentage points on the return on shareholder equity that would otherwise be allowed to be earned on projects described in subdivision (1).
(3) Financial incentives for the purchase of fuels produced by a coal gasification facility, including cost recovery and the incentive available under subdivision (2).
(4) Financial incentives for projects to develop alternative

energy sources, including renewable energy projects.
(5) Other financial incentives the commission considers appropriate.
(b) An eligible business must file an application to the commission for approval of a clean coal and energy project under this section. This chapter does not relieve an eligible business of the duty to obtain any certificate required under IC 8-1-8.5 or IC 8-1-8.7. An eligible business seeking a certificate under IC 8-1-8.5 or IC 8-1-8.7 and this chapter for one (1) project may file a single application for all necessary certificates. If a single application is filed, the commission shall consider all necessary certificates at the same time.
(c) The commission shall promptly review an application filed under this section for completeness. The commission may request additional information the commission considers necessary to aid in its review.
(d) The commission shall, after notice and hearing, issue a determination of a project's eligibility for the financial incentives described in subsection (a) not later than one hundred twenty (120) days after the date of the application, unless the commission finds that the applicant has not cooperated fully in the proceeding.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-12
Recovery of costs; rate adjustment mechanisms
Sec. 12. (a) The commission shall provide financial incentives to eligible businesses for new energy generating facilities in the form of timely recovery of the costs incurred in connection with the construction, repowering, expansion, operation, or maintenance of the facilities.
(b) An eligible business seeking authority to timely recover the costs described in subsection (a) must apply to the commission for approval of a rate adjustment mechanism in the manner determined by the commission.
(c) An application must include the following:
(1) A schedule for the completion of construction, repowering, or expansion of the new energy generating facility for which rate relief is sought.
(2) Copies of the most recent integrated resource plan filed with the commission.
(3) The amount of capital investment by the eligible business in the new energy generating facility.
(4) Other information the commission considers necessary.
(d) The commission shall allow an eligible business to recover the costs associated with qualified utility system property if the eligible business provides substantial documentation that the expected costs associated with qualified utility system property and the schedule for incurring those costs are reasonable and necessary.
(e) The commission shall allow an eligible business to recover the costs associated with the purchase of fuels produced by a coal

gasification facility if the eligible business provides substantial documentation that the costs associated with the purchase are reasonable and necessary.
(f) A retail rate adjustment mechanism proposed by an eligible business under this section may be based on actual or forecasted data. If forecast data is used, the retail rate adjustment mechanism must contain a reconciliation mechanism to correct for any variance between the forecasted costs and the actual costs.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-13
Monthly report to lieutenant governor required
Sec. 13. An eligible business shall file a monthly report with the lieutenant governor stating the following information:
(1) The amount of Illinois Basin coal, if any, purchased during the previous month for use in a new energy generating facility.
(2) The amount of any fuel produced by a coal gasification facility and purchased by the eligible business during the previous month.
(3) Any other information the lieutenant governor may reasonably require.
As added by P.L.159-2002, SEC.6. Amended by P.L.1-2006, SEC.151.

IC 8-1-8.8-14
Annual study of using renewable energy resources
Sec. 14. The group shall conduct an annual study on the use, availability, and economics of using renewable energy resources in Indiana. Each year, the group shall submit a report on the study to the commission for inclusion in the commission's annual report to the regulatory flexibility committee described in IC 8-1-2.5-9 and IC 8-1-2.6-4. The report must include suggestions from the group to encourage the development and use of renewable energy resources and technologies appropriate for use in Indiana.
As added by P.L.159-2002, SEC.6.

IC 8-1-8.8-15
Commission's power to review approved projects
Sec. 15. The commission may review any project approved under this chapter to determine that the project continues to comply with the commission's order initially approving incentives under this chapter. The commission may revoke any incentive approved in the order if the commission finds that the project no longer complies with the provisions of the order concerning the incentive.
As added by P.L.159-2002, SEC.6.



CHAPTER 9. RELOCATION OF UTILITIES IN HIGHWAY RIGHTS-OF-WAY

IC 8-1-9-1
Public policy
Sec. 1. Recognizing that (a) part of the national system of interstate and defense highways located in Indiana are used by persons residing throughout Indiana and the United States for intrastate and interstate travel; (b) the cost of relocation of utility facilities necessitated by construction, reconstruction, change or modification of said highways is presently subject to being borne by utility rate payers only; and (c) existing federal legislation makes available a substantial portion of the funds with which said highways will be constructed, reconstructed, changed or modified, it is hereby declared that it is inequitable for rate payers of utilities to bear the cost of relocation of utility facilities necessitated by said highway construction, reconstruction, change or modification and that such cost of relocation of utility facilities should constitute a cost of construction of all of said highway projects in Indiana.
(Formerly: Acts 1961, c.112, s.1.)

IC 8-1-9-2
Definitions
Sec. 2. When used in this chapter, the term:
(a) "Utility" shall include all privately, municipally, publicly, or cooperatively owned systems for supplying communications, power, light, heat, electricity, gas, water, pipeline, sewer, sewage disposal, drain, or like service, directly or indirectly, to the public.
(b) "Cost of relocation" shall include the entire amount paid by a utility properly attributable to such relocation, after deducting therefrom any increase in the value of the new facility and any salvage value derived from the old facility.
(c) "Highway" when used in this chapter shall mean only those routes which are included within the national system of interstate and defense highways.
(Formerly: Acts 1961, c.112, s.2.) As amended by P.L.59-1984, SEC.62.

IC 8-1-9-3
Audits
Sec. 3. The cost of relocation of a utility facility is a cost of highway construction and shall be paid by the state in the same manner other costs of construction of the highway are paid. All relevant books, records, and accounts of any public utility to which a payment for a relocation has been made by the state shall be audited by the Indiana department of transportation auditor and the utility, following the audit, shall refund any portion of the payment the state determines was not properly compensable.
(Formerly: Acts 1961, c.112, s.3; Acts 1965, c.321, s.1.) As amended by Acts 1980, P.L.74, SEC.34; P.L.18-1990, SEC.25.
IC 8-1-9-4
New location; right to operate
Sec. 4. In the case of any such relocation of facilities, the utility owning or operating the same, its successors, or assigns, may maintain and operate such facilities, with the necessary appurtenances in the new location or new locations, for as long a period, and upon the same terms and conditions, as it had the right to maintain and operate such facilities in their former location or locations.
(Formerly: Acts 1961, c.112, s.4.)

IC 8-1-9-5
Certain projects; payment of initial cost
Sec. 5. Notwithstanding any other provisions of this chapter, the Indiana department of transportation may pay the initial cost of relocating a utility facility if all of the following conditions have been met:
(1) The utility facility is owned by a political subdivision of this state.
(2) The removal of the utility facility is incurred as the result of a federally funded highway or railroad-highway improvement project.
(3) The relocation qualifies for initial cost of construction with state funds as a part of the federal-aid project cost.
(4) A federal-aid project agreement is entered into with the Federal Highway Administration.
(5) The department has been assured reimbursement for all costs by the Federal Highway Administration, the political subdivision, or both.
As added by Acts 1982, P.L.73, SEC.1. Amended by P.L.18-1990, SEC.26.



CHAPTER 10. PUBLIC UTILITY ACCOUNTING PRACTICES

IC 8-1-10-1
Payments unlawful
Sec. 1. Whenever an order has been lawfully made upon any public utility by the commission under the provisions of IC 8-1-2 or by the state department of health under the provisions of IC 16-41-24, it shall be unlawful for such public utility, or any officer thereof, to pay any funds from its treasury to any other public utility for the purpose of concealing its income or assets or otherwise diverting the funds from their proper uses.
(Formerly: Acts 1915, c.57, s.1.) As amended by P.L.59-1984, SEC.63; P.L.23-1988, SEC.41; P.L.2-1992, SEC.81; P.L.2-1993, SEC.62.

IC 8-1-10-2
Fines and penalties
Sec. 2. Any person, firm, limited liability company, or corporation violating any provision of section 1 of this chapter shall become liable to a penalty of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) for each offense, to be recovered in an action in the proper circuit or superior court, by the state of Indiana on the relation of the attorney general or any prosecuting attorney, and such penalty, when recovered, shall be paid into the state treasury, for the use of the state.
(Formerly: Acts 1915, c.57, s.2.) As amended by P.L.59-1984, SEC.64; P.L.8-1993, SEC.121.



CHAPTER 11. REPEALED



CHAPTER 11.1. DEPARTMENT OF PUBLIC UTILITIES OF CONSOLIDATED CITY

IC 8-1-11.1-1
Creation; board of trustees; directors; membership; appointment; qualifications; tenure; proceedings
Sec. 1. (a) In addition to the other executive departments of a consolidated city, there is hereby created in any such city a department of public utilities, which shall have as its head and be under the general supervision and control of a board of seven (7) members, to be known as the "Board of Directors for Utilities," to be appointed annually by the board herein provided for and designated as the "Board of Trustees for Utilities."
(b) Said board of trustees for utilities shall consist of five (5) members.
(c) All such trustees and all successors thereof shall hold over after the expiration of their terms until their respective successors have been duly appointed and have qualified.
(d) At the expiration of the respective terms of each of the members of the board of trustees, the said board of trustees shall nominate the successors thereof to membership on such board, each of which nominees shall be appointed by the mayor of the consolidated city within ten (10) days after receiving such nominations, and such succeeding members shall serve for a term of four (4) years. In the event any person who has been appointed at any time as a member of such board of trustees shall fail to qualify within ten (10) days after the mailing to him of notice of his appointment; or if any member after qualifying shall die, resign, vacate such office by becoming a nonresident of such city, or be removed as hereinafter provided; new members of such board of trustees shall be chosen to fill such vacancy in the same manner as is provided for the member as to whom such vacancy occurs, and the member so chosen shall serve for the remainder of the term for which the member whose place is so filled was appointed.
(e) No person shall be appointed as trustee who is less than thirty-five (35) years of age, and who has not been a resident of such city for at least five (5) years immediately preceding his appointment. If any such trustee shall cease to be a legal resident of said city his membership on said board shall thereby terminate and become vacant.
(f) Each member of such board of trustees for utilities, before entering upon his duties, shall take and subscribe an oath of office in the usual form, to be indorsed upon the certificate of his appointment, which shall be promptly filed with the clerk of the city-county council.
(g) A majority of all the members of said board of trustees for utilities shall be necessary to constitute a quorum.
(h) Said board of trustees shall elect one (1) member thereof as president, one (1) as vice-president, and one (1) as secretary, who shall serve from the date of their election until one (1) year from the

first day of January next following their election and until their successors are elected and have qualified.
(i) Said board of trustees shall keep a record of their proceedings. The expense of the meetings and proceedings of said board and of keeping a record thereof and the salary of the members thereof shall be paid upon a written request of the presiding officer and secretary thereof by the board of directors for utilities out of the funds belonging to said utility district. Each member of said board of trustees for utilities shall receive as compensation for his services as such a salary in the sum of fifty dollars ($50) per year.
(j) The board of trustees for utilities shall meet annually on the first Monday of December of each year, at the principal office of said department of public utilities, for the purpose of transacting any business pertaining to their duties, and for the purposes of electing officers of such board of trustees and of selecting and appointing members of the board of directors for utilities, who shall serve for one (1) year from the first day of January following and until their successors are appointed and qualified.
(k) All persons so selected and appointed as such directors and all the successors thereof appointed at any time shall be chosen by a majority vote of all the members of said board of trustees. Said board of trustees shall have power to remove summarily and at any time any director and in such event, or if a vacancy occurs in said board of directors from any cause, said board of trustees shall appoint a successor in like manner who shall serve for the balance of the term for which the member whose place is so filled was appointed.
(l) No person shall be appointed a member of said board of directors for utilities unless he is a bona fide resident of said city and has been such for five (5) years immediately preceding such appointment, and is at least thirty-five (35) years of age. If any such director shall cease to be a legal resident of said city during the term for which he was appointed, his membership on such board shall thereby terminate and become vacant.
(m) Each member of said board of directors for utilities before entering upon his duties shall take and subscribe an oath, to be indorsed upon the certificate of his appointment, which shall be promptly filed with the clerk of the city-county council.
(n) Each of said members of said board of directors, before entering upon his duties, shall execute a bond payable to the state of Indiana, with surety to be approved by the mayor of said city, in the penal sum of fifteen thousand dollars ($15,000), conditioned upon the faithful performance of the duties of his office and the accounting for all moneys and property that may come into his hands or under his control. The cost of all such bonds shall be paid by the department of public utilities of said city.
(o) Any trustee may be removed from office for neglect of duty, incompetency, disability to perform his duties, or other good cause, by an order and judgment of the circuit or superior court of the county in which such city is located, in the following manner, to wit: An original complaint may be filed by either the mayor, or by a

majority of the city-county council against any such trustee setting forth the charges preferred, and the cause shall be placed on the advanced calendar and be tried as other civil causes are tried, by the court, without the intervention of a jury. If such charges be sustained, the court shall declare such office vacant. The judgment of said court shall be final and no appeal shall lie therefrom by any party.
(p) Said board of trustees shall have power to adopt rules, regulations and by-laws for their own governance, and may meet regularly or specially as often as necessary to transact any business or duties imposed upon them under this chapter or any other statute.
(q) In the event such city shall acquire in any manner herein provided more than one (1) such public utility and the property thereof, said board of trustees may add to such board of directors from time to time one (1) or more additional members, increasing such board to not exceed a total of eleven (11) members; which members shall be appointed and shall serve under all the provisions herein governing the appointment, terms and duties of such board of directors for utilities.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-2
Board of directors; appointment of officers; compensation; meetings; employee bonds
Sec. 2. (a) The members of such board of directors for utilities shall hold a meeting on the second Monday of January of each year for the purpose of organization and to elect officers for the ensuing year. They shall choose one (1) of their members president, another vice-president, another secretary, and another treasurer, who shall perform the duties usually pertaining to those offices. Such officers so chosen shall serve from the date of their election until their successors are duly elected and qualified.
(b) The members of such board of directors for utilities shall each be paid a salary for their services as such directors at the rate of six hundred dollars ($600) per annum during the period of service. A majority of the members of said board of directors shall constitute a quorum, and the concurrence of a majority of such membership shall be necessary to any action of such board. Such board of directors shall hold an annual meeting on the second Monday of January of each year, at the general offices of such board, and such other regular meetings at such times as it may determine, and upon such notice as it may fix, by rule or regulation. It shall be authorized to make such by-laws and regulations as it may deem necessary for the safe, economical and efficient management and protection of the properties entrusted to its care. Such board of directors shall require any officer or employee having custody of funds to give bond in such reasonable amount as the board may prescribe, the expense of which bonds shall be paid by the department of public utilities of such city.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-3 Board of directors; powers and duties
Sec. 3. (a) The board of directors for utilities shall have, within and outside such city as provided in this chapter, the exclusive government, management, regulation, and control of all public utilities consisting of any waterworks, gasworks, electric light works, heating and power plants of any kind or character, telephone and other systems of communication, and local transportation systems of any kind operated upon, above, or below any street or territory within the city, or outside the city within the limits authorized by law, and all property held by and relating or belonging thereto. Any of which public utilities any such city may acquire or construct for the service of the public as consumers, users, or patrons, and including any public utility and all property which such city may hold as trustee for the benefit of the inhabitants of such city. Such board of directors may furnish and sell service and products of and make all necessary construction, reconstruction, repairs, renewals, enlargements, extensions, or additions to any such plant or property of any such public utility so owned or at any time so held in trust, which in the judgment of the board of directors is desirable or necessary for the proper conduct of such business and the proper serving of the inhabitants of the city and adjacent, contiguous, or suburban communities or territory within the county wherein such city is situated and served, or reasonably capable of being served, in any manner by or with respect to any such utility.
(b) The board of directors may lease any such utility property for a term not exceeding thirty-five (35) years to any person, partnership, limited liability company, or corporation, and without the approval of the commission, such lease to be upon such terms and conditions as the board may deem to be to the best interest of such city and the city's inhabitants. No such lease shall be valid or effective until it has been approved by the board of trustees and duly ratified and approved by an ordinance of the city. The board and the city-county legislative body must each vote such approval by a two-thirds (2/3) vote of their total membership. In any such lease an option may be given to such lessee to extend the same for a period not to exceed ten (10) additional years.
(c) In connection with the duties devolving upon such board of directors in the government, management, regulation, control, and operation of all such utilities, it may act as follows:
(1) To condemn, appropriate, lease, rent, purchase, and hold any real estate, rights-of-way, materials, or personal property within such city or within five (5) miles of the corporate limits of the city needed for the proper giving of service by any such utility to the inhabitants of the city and the community contiguous thereto and served from any such utility plant.
(2) To design, order, contract for, and construct any and all necessary or desirable extensions of or additions to any utility plant and property owned or so held in trust by the city, and to enter into all necessary contracts with reference thereto, and with reference to the purchase of materials and supplies needed

for the operation of any such plant or plants, in accordance with such rules as may be adopted by such board of directors, and without the necessity of advertising for bids, or without such other restrictions as are imposed by any law of Indiana with reference to the letting of contracts for work, material, or supplies by municipal bodies or other governmental agencies.
(3) To sell any products or byproducts, and enter into executory contracts for the sale, to anyone whatsoever and without any restriction concerning the taking of bids therefor or otherwise.
(4) To operate any such plant or plants, to receive and collect all money due on account of such operation or otherwise relating to such plant or plants or business and in connection therewith to employ such managers, superintendents, assistant managers, assistant superintendents, engineers, attorneys, auditors, clerks, foremen, and other employees necessary for the proper carrying on and operation of any such utility plant or plants and the business and to fix the compensation of all such employees. No contract of employment shall be made for a longer fixed period than four (4) years. However, a contract of employment may be extended or renewed from time to time thereafter. The directors may elect from their membership an executive committee consisting of not more than three (3), who may be assigned to the supervision of any one (1) or more of such utilities and who shall, in the intervals between the meetings of the directors, exercise all the powers and duties of the directors, all of their acts to be subject, however, to the approval of the directors, and to fix any such additional compensation to the members of the executive committee, in addition to their salaries as directors, as shall be reasonable. The additional compensation shall be fixed by a resolution of the directors entered of record at the time of the appointment of the executive committee. Whenever any such city shall acquire, hold, own, or so hold in trust for the city's inhabitants more than one (1) such public utility and the property of the city, such board of directors shall have power to select additional executive committees from their membership in the same manner and with the same power as the executive committee first selected, which committee may be assigned by such board to any such utilities deemed necessary. In the selection of employees, other than managers, superintendents, assistant managers, assistant superintendents, engineers, attorneys, and auditors, the board of directors shall provide for a merit system of employment to be determined by competitive examination, except as to unskilled and common laborers, in which political, religious, or other personal affiliations may not be considered. In selecting managers the directors shall consider character, training, and general expert and executive fitness and experience for the position in the particular utility to which such manager is to be assigned, as the necessary requirements for appointment.         (5) To rent such offices and other real estate and property for the conduct of the business of such utility or utilities as may be deemed needful and enter into contracts with reference to the rental and use of the offices, real estate, and property. No such contract shall be made for a longer period than ten (10) years.
(6) In the event there be an open mortgage upon any utility property acquired by any such city, either in absolute ownership or in trust, by the terms of which mortgage additional bonds may be taken down from the trustee under such mortgage to meet in whole or in part the cost of extensions and improvements to the mortgaged property, the board of directors may perform all things necessary in order to secure the benefit of such mortgage provisions and to enable the escrow bonds held by the trustee under any such mortgage to be taken down and sold in order to defray the cost of any extensions and betterments to such property and to sell any such bonds so taken down for the purpose of assisting in defraying the costs of any such extensions or betterments to such property.
(7) To take over, adopt, and assume the performance of the provisions of any lease under which any utility property may be held at the time of the acquisition of any utility by any such city, either in absolute ownership or in trust and to take any and all steps necessary to perform and fulfill the terms of any such lease, and to obtain and preserve the benefits from the lease. In the event there be any outstanding open mortgage upon the property covered by such lease so taken over under the provisions of which bonds may be withdrawn from the trustee under such mortgage for the purpose of paying all or part of the cost of additions to the property covered by such mortgage, to do all things necessary in order to secure the benefit of such mortgage provisions and to enable the escrow bonds held by the trustee under any such mortgage to be taken down and sold in order to defray the cost of any extensions and betterments to such leased property and to sell any such bonds so taken down for the purpose of assisting in defraying the costs of any such extensions or betterments to such leased property.
(8) To preserve the corporate organization of any company engaged in the mining of coal, or any other commercial or manufacturing business, the stock of which may be owned by any utility whose property and assets may be taken over by any such city, either in absolute ownership or in trust and in connection with the taking of the property by the city to cause the stock of any such company to be issued in the name of the board of directors for utilities except as to qualifying shares for directors and to cause such qualifying shares to be issued in the names of such individuals as the board of directors may name and to vote any such stock for the election of directors, who may be members of such board of trustees for utilities. However, no member of such board of directors shall receive any compensation, directly or indirectly, as a director, officer,

or employee of any such company, other than the compensation provided in this chapter as a member of the board of directors for utilities. Through the control thus given of any company, the board of directors for utilities shall be authorized to do all things necessary to cause any such coal mining company or other company efficiently to carry on its operations and to conduct its business in the same manner as if its stocks were owned by private individuals.
(9) To adopt rules for service and rates for service in connection with the furnishing of any public utility service by the city to consumers, users, or patrons. However, any such rules and rates for service shall be in effect only after the rules and rates have been filed with and approved by the commission and such approval shall be granted by the commission only after notice of hearing and hearing as provided by IC 8-1-1 and IC 8-1-2, and only after determining compliance of the rates of service with IC 8-1.5-3-8 and IC 8-1.5-3-10 and only after determining compliance of the rules of service with IC 8-1-1 and IC 8-1-2, along with the rules and standards of service for municipal utilities of Indiana approved by the commission.
(10) To take over all contracts and rights of any kind or character, and to fulfill and perform all obligations relating to the property and business of any utility company whose property may be taken over by any such city, either in absolute ownership or in trust.
(11) To make all rules and bylaws customary in private corporations for their own conduct of business and necessary for the proper government and supervision of the utilities under their control. Any such rules and bylaws shall be subject to the approval of the board of trustees.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.23-1988, SEC.42; P.L.3-1989, SEC.57; P.L.8-1993, SEC.122.

IC 8-1-11.1-3.1
Board of directors; certain powers and duties pertaining to municipally owned utilities
Sec. 3.1. In addition to the other powers specified by this chapter and notwithstanding IC 8-1.5-3-1, the board of directors for utilities has all rights and powers conferred on a municipally owned utility by IC 8-1.5-3-4(b), IC 8-1.5-3-6, and IC 8-1.5-3-7. Furthermore, the board of directors for utilities shall operate as both the board and the municipal legislative body for the purposes of IC 8-1.5-3-8.
As added by Acts 1982, P.L.74, SEC.4.

IC 8-1-11.1-3.5
Retirement, survivor, or other benefits; increase
Sec. 3.5. (a) Every person who is receiving retirement benefits, survivor benefits or other benefits from any fund or funds established by, or under the authority of, the board of directors for utilities of the department of public utilities may have such retirement benefits,

survivor benefits or any other benefits increased by an amount not to exceed two dollars ($2) per month for each year of active service prior to retirement. Such increase may be made if the board of directors for utilities of the department of public utilities shall by resolution so provide which said board of directors is hereby given power to do.
(b) Any person who is receiving a retirement, survivor or other benefit which commenced prior to January 1, 1976, shall receive such increased retirement benefits, survivor benefits or other benefits as long as he or she shall live.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-4
Directors or trustees; adverse interest in contracts
Sec. 4. No contract shall be made for the purchase or sale of any materials or supplies on behalf of said board of directors for utilities with any trustee or director, and no trustee nor director shall have any pecuniary interest in any such contract.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-5
Actions to protect rights of cities
Sec. 5. The board of directors for utilities in every such city may, in the name of the city, bring any such action which it deems proper in order to protect the property rights of said city with reference to any such utility property so under the control of such board, or to secure the more effective carrying out of the purposes of this chapter with reference to the erection, maintenance and operation of any such utility property or properties.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-6
Utility districts; creation
Sec. 6. All of the territory included within the corporate limits of any said city shall become and constitute a utility district for the purpose of providing for the furnishing of utility service in such lines of utility operation as may be taken over or owned by said city, and thereafter said utility district shall be deemed duly created and established under and pursuant to the provisions of this chapter.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-7
Expenses; procedure for payment
Sec. 7. All preliminary expenses actually incurred by such board of directors in providing necessary records, the employment of clerks, engineers, attorneys and other employees, the making of surveys, and all other expenses of whatsoever nature necessary to be paid prior to the actual taking over and operation of any utility plant and the collection of revenues therefrom, shall be met and paid in the following manner: Said board of directors for utilities shall from time

to time certify such items of expense to the controller of such city, directing him to pay the several amounts thereof, and thereupon said controller shall at once draw his warrant or warrants upon the county treasurer, which warrant or warrants shall be paid out of the general funds of such city not theretofore appropriated, without a special appropriation being made therefor by the city-county council; or in case there are no such general funds of said city not otherwise appropriated, the city controller shall recommend to the city-county council the temporary transfer of other funds of such city as is necessary to meet such items of expense, or the making of a temporary loan for such purpose, and such council shall thereupon at once make such transfer of funds or authorize such temporary loan in the same manner that other temporary loans are made by such city: Provided, however, That the fund or funds of such city from which such payments are made shall be fully reimbursed and repaid with six percent (6%) interest by such board of directors for utilities out of the first receipts from the operation of any such utility by said board which are not needed to defray current operating expenses and the expenses of imperative betterments.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-8
Bonds authorized; purposes; terms; sale procedures; disposition of proceeds; mortgage bonds; temporary loans; execution
Sec. 8. (a) For the purpose of raising money to pay for the acquisition of any utility property which said city shall have the right to and shall determine to acquire, or which any such city may take over as trustee for the inhabitants thereof, including any money required to be paid for the purpose of redeeming or extinguishing the capital stock of any utility whose property may be so taken over and for the purpose of paying any outstanding obligations of any utility company subject to which the property of any such utility may be taken over by any such city, or held by it in trust for the inhabitants thereof; or for the purpose of making necessary betterments, improvements, extensions or additions to any utility property owned, or so held in trust, by said city, the board of directors for utilities shall cause to be issued in the name of the said city the bonds of said utility district not to exceed in amount the total cost of any such utility so purchased, or so held in trust, and for the outstanding obligations of any utility subject to which the property is to be taken over and which it is desired to pay off and discharge and/or of any such additions, betterments, improvements, extensions or additions to any utility owned, or so held in trust, and including all expenses necessarily incurred in connection with the acquisition of any such property, the paying off of any such indebtedness or the making of any such improvements, extensions or additions thereto. Such bonds shall be issued in any denominations not more than one thousand dollars ($1,000) each, and shall be payable at such period not longer than thirty (30) years after date, and in such series or series as such board of directors may by resolution determine. Said bonds shall be

negotiable as inland bills of exchange, and shall bear interest at any rate, payable semiannually. On adopting a resolution ordering said bonds, said board of directors shall certify a copy of the same to the city controller of said city, who shall thereupon prepare said bonds and the same shall be executed by the mayor of said city and attested by the city controller. Such bonds shall be exempt from taxation for any and all purposes. All of said bonds so issued by the board of directors shall be sold by the city controller to the highest bidder therefor, but in no event for less than par, after giving notice of sale of such bonds by publication in accordance with IC 5-3-1. Any bonds issued pursuant to the provisions of this chapter, whether bonds of said utility district, or mortgage bonds, certificates of indebtedness, or other obligations, as hereinafter provided for in this chapter, shall be valid and binding without obtaining the approval of the commission or the department of local government finance of the state of Indiana. It shall be unlawful for said board of directors for utilities to cause to be issued under this chapter any bonds of said utility district payable by special taxation when the total issue for that purpose, including the bonds already issued and outstanding and those proposed to be issued, is in excess of two percent (2%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15, and all bonds or obligations issued in violation of this provision shall be void. Said bonds shall not in any respect be a corporate obligation or indebtedness of said city, but shall be and constitute an indebtedness of said utility district as a special taxing district, and said bonds and interest thereon shall be payable out of a special tax levy upon all of the property of said utility district, or from surplus earnings as in this chapter provided; and said bonds shall recite such terms upon their face, together with the purpose for which they are issued. No suit to question the validity of said bonds so issued for said utility district or to prevent their issue and sale shall be instituted after the date set for the sale of said bonds, and all said bonds from and after said date shall be incontestable for any cause whatsoever.
(b) In event any such city shall, pursuant to any contract right so to do, determine to take over the property and business of any utility company by the payment to it of the amount necessary to pay off the stock of such company, the proceeds of any such utility district bonds issued and sold as herein provided may, so far as is necessary, be paid over to any such utility company at the time of the conveyance, transfer, or taking over of its property, for the purpose of enabling such company to discharge its obligations to its stockholders in accordance with the provisions of any such contract.
(c) In addition to the authority granted to issue utility district bonds the board of directors of any such utility district for the purpose of providing necessary funds with which to pay the cost of acquiring any utility property, or paying off any existing indebtedness of or upon any utility property, so acquired, or to pay the expenses of operation of any such utility property, including the cost of any betterments or extensions, may make temporary loans in

the form of certificates of indebtedness, which shall be a charge solely against either the particular utility property or against the earnings thereof, or both, on behalf of which the same is borrowed; or said board of directors may authorize the issuance of mortgage bonds secured by a mortgage upon the property or upon the earnings, or both, of the particular utility for whose benefit such moneys are borrowed; and any such certificates of indebtedness and mortgages shall constitute charges as may be indicated aforesaid by the directors when authorizing the same and shall contain such terms and provisions and shall be sold at such price and shall bear such rate of interest as such board of directors may approve.
(d) Such mortgage indebtedness shall not constitute a general obligation of such city, or of such utility district, but the holders thereof shall be entitled to look solely to the mortgaged property and the revenues derived from the operation thereof for the repayment of such indebtedness.
(e) All such certificates of indebtedness and mortgage bonds shall be signed by the mayor of such city and attested by the city controller, and shall on their face show the purpose for which they are issued and the character of the obligation created thereby. All such certificates of indebtedness and mortgage bonds, or either thereof, shall be exempt from all taxation.
As added by Acts 1981, P.L.11, SEC.43. Amended by Acts 1981, P.L.45, SEC.6; P.L.23-1988, SEC.43; P.L.6-1997, SEC.130; P.L.90-2002, SEC.310.

IC 8-1-11.1-9
Disposition of bond revenues
Sec. 9. All proceeds from the sale of said bonds under and pursuant to section 8 of this chapter shall be kept as a separate and specific fund to pay the cost of the acquisition of any utility property which said city shall have the right to and shall determine to acquire or the payment of obligations of any such utility subject to which its property is purchased, or the cost of making necessary betterments, improvements, extensions or additions to any utility property owned by said city, as hereinabove provided, and no part of the same shall be used for any other purpose whatsoever. Such funds shall be deposited at interest with the depository or depositories of other public funds of such city, and all interest collected therefrom shall belong to such fund. Any surplus of funds remaining out of the proceeds of said bonds after all of said costs and expenses are fully paid shall be paid into and become a part of the utility district bond fund as hereinbefore referred to.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-10
Tax levy to pay for bonds; utility district bond fund
Sec. 10. For the purpose of raising money to pay all bonds issued as provided in section 8 of this chapter, and the interest thereon, to the extent that moneys are not available therefor in the judgment of

the board of directors for utilities from the operations of said utility plant or plants so owned by said city, the board of directors for utilities, as an official board of said utility district, is hereby empowered to levy, and shall levy each year, a special tax upon all the property of said utility district in such manner as to meet and pay the principal of said bonds as they severally mature, together with all accruing interest thereon. Said board of directors shall cause said tax so levied each year to be certified to the city controller of said city and the auditor of the county in which said utility district is located, on or before the first day of October of each year. Such tax so levied and certified shall be estimated and entered upon the tax duplicate by the auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected and enforced; and as such tax is so collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the "Utility District Bond Fund," and shall be applied to the payment of the aforesaid utility district bonds and interest as they severally mature, and for no other purpose whatsoever: Provided, That all accumulations of said fund prior to their use for the payment of such bonds and interest shall be deposited, at interest, with the depository or depositories of other public funds in such city, and all interest collected thereon shall belong to such fund.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-11
Surplus earnings; disposition
Sec. 11. Within sixty (60) days after the end of each calendar year, if there be at any time any bonds outstanding issued on account of said utility district, payable in whole or in part through a tax levy against the property in said utility district, said board of directors for utilities shall cause any surplus earnings arising from the operation of any such utility property, which are not pledged to secure the payment of any obligation of, or on account of said utility district, and which are not, in the opinion of such board of directors, necessary to provide against possible unfavorable results from operation, or to provide for contemplated betterments, extensions, improvements, or additions, to be paid over to the county treasurer and to be added to and become a part of said utility district bond fund, and to be used for the same purposes and in the same manner as funds derived from levy of taxes, as in this chapter hereinbefore provided. In event there are no such utility district bonds at the time outstanding, any such surplus operating revenues not needed for the purposes aforesaid shall be paid over to and become a part of the general funds of such city.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-12
Expenditures of current income; vouchers
Sec. 12. The current receipts and all other moneys derived from the operation of any such utility property shall be expended by said

board of directors upon vouchers in a form to be determined by them, and any such funds shall be deposited in such bank or banks as may be determined by said board to the credit of said board of directors for utilities, and any interest earned on any such deposits shall be added to the principal thereof. No appropriation in any form shall be necessary for the expenditure of any of such current income or for the expenditure of the proceeds of any sale of bonds, or of any other obligations, as hereinbefore authorized, but all funds arising under the provisions hereof shall be deemed appropriated for the respective purposes herein named and shall be under the control of the board of directors for utilities as herein provided, and said board of directors shall have full, complete and exclusive authority to expend such funds for the purposes herein provided.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-13
Separate books of account for separate utilities
Sec. 13. In event more than one (1) utility property is operated by said board of directors, separate books of account and records shall be kept for each utility, and the funds of each shall be kept segregated.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-14
Quarterly accounting and report to city controller
Sec. 14. The board of directors for utilities shall make quarterly accounting and reports to the city controller of such city, of all funds received and expended by it, and not less than sixty (60) days after the end of each calendar year the city controller shall make publication in not less than two (2) newspapers of general circulation printed and published within said city of the material facts as set forth in the report of said board of directors for the preceding calendar year.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-15
Board of directors free from control of department of local government finance
Sec. 15. This chapter being necessary for and intended to secure efficient and economical management and operation of utility properties in any consolidated city taking advantage of the provisions hereof, the said board of directors shall have full power to transact all the business pertaining to said management and operation of each and all such utilities, including the issuance of bonds, mortgages, and other forms of indebtedness, free from all control and supervision of the department of local government finance of Indiana. This chapter shall be liberally construed to effectuate the purpose hereof, and if any one (1) or more sections, clauses, phrases, or parts thereof, of this chapter shall be held invalid, the remaining sections, clauses, phrases, or parts thereof, shall not be affected thereby, and the

legislature declares that it would have enacted all other parts of said chapter even if any or all of the aforesaid portions thereof had not been included therein.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.90-2002, SEC.311.

IC 8-1-11.1-16
Budgets; nonapplication of chapters; fixing and review of budgets, tax rates, and levies; limitations on property tax rates or appropriations
Sec. 16. The provisions of IC 6-1.1-17 and IC 6-1.1-18 shall not apply to the board of directors created by this chapter, but such board of directors shall annually, on or before the thirty-first day of December, furnish to the city controller an estimate of the moneys to be expended by them for the succeeding calendar year.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-17
Examination and audit of books and accounts
Sec. 17. The books, accounts, records and transactions of said utility district and of the board of directors thereof shall be subject to examination, audit and supervision by the state board of accounts to the same extent as the books, accounts, records and transactions of other municipal governments or officers or departments of municipal governments are subject thereto.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-18
Application of chapter to currently held or acquired utilities
Sec. 18. Whenever in any sections of this chapter any provisions are made applying or relating to any public utility or utility property owned, held, or acquired by said city, all such provisions shall apply and relate also to any public utility and utility property which said city may hold, possess, be entitled to, or in any manner acquire in trust for the use and benefit of the inhabitants thereof.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-19
"Revenue obligations" defined
Sec. 19. As used in this chapter, "revenue obligations" shall mean any obligations, including bonds, notes, temporary, interim or permanent certificates of indebtedness, debentures or other obligations payable out of the income and revenues derived from utility property.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-20
Revenue obligations; issuance; authorized purposes
Sec. 20. The board of directors for utilities may issue revenue obligations for any one or more of the following purposes:         (1) For the purpose of obtaining funds with which to pay for the acquisition of any utility property which any such city shall have acquired or shall have the right to and shall determine to acquire, or which any such city may have taken over as trustee for the inhabitants thereof, including any money required to be paid for the purpose of redeeming or extinguishing the capital stock of any utility whose property has been or may be so taken over and for the purpose of paying any outstanding obligations of any utility subject to which the property is or may be held in trust for the inhabitants thereof, or for the purpose of making necessary betterments, improvements, extensions or additions to any utility property owned or held in trust by any such city, including all costs necessarily incurred in connection with the acquisition of any such property or taking it over in trust or the paying off of any such indebtedness or the making of any such betterments, improvements, extensions, or additions thereto.
(2) For the purpose of reimbursing the department of public utilities, or its board of directors for utilities for funds borrowed, expended or advanced for interim financing of the cost of any utility property, or any betterments, improvements, extensions or additions thereto.
(3) Subject to covenants and agreements with the holders of outstanding obligations, for the purpose of funding or refunding revenue obligations. If the board of directors for utilities determines that it would be advantageous to the department of public utilities to exchange funding or refunding obligations for the revenue obligations being funded or refunded, such exchange may be made, provided the actual interest cost is not increased.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-21
Security for revenue obligations; issuance of additional obligations authorized
Sec. 21. Such revenue obligations shall be secured by a pledge of the unobligated income and revenues of any one (1) or more of the utility properties of the department of public utilities. In addition, the board of directors for utilities may in its discretion secure the payment of such revenue obligations by a mortgage upon the property of the particular utility for whose benefit the proceeds of the revenue obligations are to be used. In authorizing the issuance of such obligations for any particular property or properties, the board of directors for utilities of the department of public utilities may limit the amount of such obligations that may be issued as a first lien and charge against such property or properties and the income and revenues therefrom, or such board of directors for utilities may authorize the issuance from time to time thereafter of additional obligations secured by the same pledge or lien to provide funds for the completion of the property, properties, betterments, improvements, extensions or additions thereto, on account of which

the original obligations were issued, or to provide funds to pay the cost of additional utility properties, betterments, improvements, extensions or additions thereto, or for both such purposes. Such additional obligations shall be issued on such terms and conditions as such board may determine, and may be secured equally and ratably, without preference, priority or distinction, with the original issue of obligations or may be made junior thereto.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-22
Resolution authorizing revenue obligations; trust indenture; terms of obligations
Sec. 22. (a) Such revenue obligations shall be authorized by resolution adopted by the board of directors for utilities and the terms, conditions and form thereof shall be set out in such resolution or in a form of trust indenture between the corporation and a designated corporate trustee, or both.
(b) Such revenue obligations shall bear interest, not to exceed a maximum rate to be determined by the board of directors for utilities, payable annually or at shorter intervals and shall mature at such time or times as may be determined in such resolution or indenture. The obligations may be made redeemable before maturity at the option of the board of directors for utilities under such terms and conditions as may be fixed by the resolution or indenture.
(c) The principal and interest of the revenue obligations may be made payable in any lawful medium. The resolution or indenture shall determine the form of obligations, including the interest coupons if any to be attached thereto, and shall fix the denomination or denominations of the obligations and the place or places of payment of the principal and interest thereof, which may be at any bank or trust company within or without the state.
(d) Provision may be made for the registration of any of the obligations in the name of the owner as to principal alone, or as to both principal and interest, but fully registered obligations shall be made convertible to coupon obligations at the option of the registered owner. The obligations including interest shall be exempt from all taxation: state, county and municipal.
(e) Such resolution or the indenture may also include provisions for protecting and enforcing the rights and remedies of the holders of the obligations being issued and covenants setting forth the duties of the department of public utilities and its officers in relation to the acquisition, construction, operation and maintenance of and insurance to be carried on the property or properties on account of which the obligations are being issued, and, to the fullest extent permitted by law, the maintenance of rates and charges to be collected on account hereof; also, provisions for the custody, safeguarding and application of all moneys and the rights and remedies of the trustee and the holders of the obligations being issued, and for the issuance of additional parity obligations or junior lien obligations secured by a pledge of the revenues or by a pledge

or mortgage of the revenues and property described in said resolution or indenture; also, such other terms, conditions, limitations and covenants as the board of directors for utilities shall deem proper. Such obligations and any interest coupons appertaining thereto shall be negotiable instruments within the meaning and for all purposes under the laws of this state, subject only to the provisions for registration of the obligations.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-23
Temporary loans authorized
Sec. 23. For the purpose of providing necessary funds with which to pay the cost of acquiring any utility property, or paying off any indebtedness of or upon any utility property, so acquired, or to pay for interim costs of construction prior to long term financing, including the costs of any betterments, improvements, additions or extensions, or to pay the expenses of operation of any such utility property the board of directors for utilities may also make temporary loans, which shall mature within one (1) year from date of issuance, in the form of certificates of indebtedness, which shall be a charge solely against the income and revenue of the utility, or upon the proceeds of revenue obligations to be issued, or any combination thereof.
As added by Acts 1981, P.L.11, SEC.43.

IC 8-1-11.1-24
Revenue obligations; approval or validation; facsimile signatures; sale; actions to contest validity; certificates of indebtedness; execution
Sec. 24. (a) All such revenue obligations shall be valid without the necessity of any approval of or ratification by either the commission or the department of local government finance. The board of directors for utilities, upon adopting a resolution authorizing such revenue obligations, shall certify a copy thereof to the city controller of such city who shall thereupon prepare said revenue obligations, and the same shall be issued in the name of the city and shall be executed by the mayor of said city and attested by the city controller and the clerk of the city-county council. Facsimile signatures may be used in executing such revenue obligations, provided that one or more of the signatures on the revenue obligations shall be manually signed, except that all signatures on interest coupons may be facsimile signatures.
(b) Certificates of indebtedness issued under section 23 of this chapter shall be executed solely by the president of the board of directors without the execution of the mayor. The signature of the president must be attested by the secretary of the board.
(c) Such revenue obligations shall be sold by the city controller of said city subject to the requirements of IC 5-1-11; provided, that any revenue obligations maturing within one (1) year of date of issuance need not be sold at public sale but may be sold in such manner as the

board of directors for utilities may determine; and, provided further, that any revenue obligations may be offered for sale and sold to the United States or to any corporation owned or controlled by the United States without notice by publication. No suit to question the validity of any revenue obligations so issued or to prevent their issuance or sale shall be instituted after the date fixed for the sale of such revenue obligations and all such revenue obligations from and after such date shall be incontestable, except for fraud, forgery, or violation of constitutional provisions.
As added by Acts 1981, P.L.11, SEC.43. Amended by P.L.23-1988, SEC.44; P.L.90-2002, SEC.312.

IC 8-1-11.1-25
Revenue obligations; eligible investments; deposit of securities
Sec. 25. Any revenue obligations issued pursuant to the provisions of this chapter shall be eligible investments for the funds of any kind or character of every financial institution, insurance company or private trust, and such obligations shall be eligible for deposit by any financial institution, insurance company or trustee under any law of this state providing for the deposit of securities or funds.
As added by Acts 1981, P.L.11, SEC.43.



CHAPTER 11.2. PURCHASE OF PUBLIC UTILITY PROPERTY BY CONSOLIDATED CITY

IC 8-1-11.2-1
Power to purchase; ordinance requirement; price; revenue bonds
Sec. 1. Any consolidated city shall have the power to purchase the whole or any part of the property of a public utility, when but only when its city-county council by an ordinance signed and approved by the mayor, and its board of trustees for utilities of its department of public utilities by a resolution, have each determined and declared it expedient so to do; which officials are hereby duly empowered so to do; in which event such city may acquire such property, notwithstanding a portion of it may be located anywhere outside of the corporate limits of such city, for the price and upon the terms and conditions stated in such ordinance and resolution, but not otherwise. The power hereby conferred shall include the power to purchase the capital stock of the corporation owning such property, or sufficient of such stock to enable such city to cause the liquidation of such corporation, payment of its debts, and vesting of title to its remaining property in such city; and in the event of purchase of such stock, such city, by its board of directors for utilities of its department of public utilities, is empowered to vote such stock so as to cause the liquidation of such corporation, the payment of its debts, and the vesting of title to its remaining property in the city. Funds with which to pay such purchase-price may be obtained from the sale of revenue bonds issued and sold under the authority of IC 8-1-11.1 or under any other statute relevant thereto.
As added by Acts 1981, P.L.11, SEC.44.

IC 8-1-11.2-2
Control and operation of acquired utility
Sec. 2. When any consolidated city shall have thus acquired utility property, the control and operation of such utility property shall be in the board of directors for utilities of the department of public utilities of such city under IC 8-1-11.1 or under any other statutes relating to such matters; subject, however, to all valid terms and conditions upon which such utility property shall have been so purchased.
As added by Acts 1981, P.L.11, SEC.44.

IC 8-1-11.2-3
Utility service furnished city; payment
Sec. 3. Such city shall not be obligated to pay for any utility service furnished it by the operation of utility property acquired under this chapter except according to and by virtue of such agreement, if any, as may be made therefor between the board of directors for utilities of the department of public utilities of such city, on the one part, and said city by its mayor, city controller, and board of public works, on the other part. As added by Acts 1981, P.L.11, SEC.44.



CHAPTER 12. UTILITY SERVICE TO CERTAIN HOSPITALS

IC 8-1-12-1
Consent of commission
Sec. 1. Any public utility operating in any city or town, and any city or town in this state which owns or operates or which may hereafter own or operate any public utility, is hereby authorized, with the consent of the commission, to furnish utility service, free of charge, to any hospital located within such city or town or immediately adjacent thereto which accepts and cares for charity patients.
(Formerly: Acts 1929, c.87, s.1.) As amended by P.L.23-1988, SEC.45.



CHAPTER 13. RURAL ELECTRIC MEMBERSHIP CORPORATION ACT

IC 8-1-13-1
Short title
Sec. 1. This chapter may be known and referred to as the "rural electric membership corporation act".
(Formerly: Acts 1935, c.175, s.1.) As amended by P.L.59-1984, SEC.65.



CHAPTER 14. ELECTRIC TRANSMISSION LINES OVER RAILROADS

IC 8-1-14-1
Plans and specifications
Sec. 1. The commission is hereby authorized and empowered to regulate the crossings of steam, street and interurban railroad tracks by electric power transmission and distribution wires, and every such crossing shall conform to the orders and specifications of said commission. The commission may examine existing crossings and require their alteration to conform to its specifications, provided that in no event shall it be lawful to maintain such wires less than twenty-two (22) feet above the top of the rails of any such railroad tracks.
(Formerly: Acts 1923, c.69, s.1.) As amended by P.L.23-1988, SEC.55.



CHAPTER 15. WATER UTILITIES.VACATION OR RELOCATION OF ROADS

IC 8-1-15-1
Petition for vacation
Sec. 1. Any corporation organized under the laws of the state of Indiana and authorized by its articles of incorporation to furnish water to any town or city or the inhabitants thereof, through or adjoining whose land any highway has heretofore been located and established, which desires to vacate or to relocate such highway or a portion thereof, may file with the circuit or a superior court in the county in which such lands or the major part thereof are located, its petition setting forth the following:
(a) The name of the petitioner.
(b) A distinct description of the highway or part thereof which petitioner seeks to be vacated or relocated and in case of relocation, a distinct description of the proposed new route, which may be over existing highways or right-of-way.
(c) A statement that petitioner has determined that such vacation or relocation is reasonably necessary or desirable in connection with petitioner's construction or maintenance of an impounding water reservoir.
(d) A statement that said vacation or relocation of said highway or portion thereof will not increase by more than four (4) miles the distance necessary for anyone to travel over highways which are or will be substantially similar to that proposed to be vacated or relocated.
(e) In case of vacation, the names and addresses of owners of the abutting land affected by the vacation proceedings.
(Formerly: Acts 1959, c.196, s.1.)

IC 8-1-15-2
Hearing on petition
Sec. 2. Upon the filing of the petition described in section 1 of this chapter, the court shall set a time for hearing not less than fourteen (14) days nor more than twenty-one (21) days thereafter and notice shall be given of the filing of said petition and the time set for hearing thereof by publication for two (2) full weeks in some newspaper, daily or daily except Sunday, of general circulation in each county wherein any portion of said highway is located. The notice shall be directed to the inhabitants of said county or counties and shall set forth a description of the highway or portion thereof which petitioner seeks to be vacated or relocated and in case of relocation, a distinct description of the proposed new route shall be given. A copy of the notice shall be personally served on the board of commissioners of each county in which said highway or any portion thereof is located in the same manner as a summons is served in civil cases. In case of vacation, the clerk of the court shall also send a copy of the published notice by registered mail to each of the owners of the abutting land affected by the vacation proceedings as

set out in the petition, provided that the attorney of record who files said vacation proceedings shall deliver to said clerk sufficient postage and copies of the published notice to cover the mailing to such abutting owners.
(Formerly: Acts 1959, c.196, s.2.) As amended by P.L.59-1984, SEC.72.

IC 8-1-15-3
Aggrieved persons; filing written remonstrance
Sec. 3. Any person feeling himself aggrieved by the proposed vacation or relocation may file a written remonstrance with the court at any time prior to the time set forth for hearing upon any one or more of the following grounds and no other to wit:
(a) That the highway or portion thereof proposed to be vacated or relocated is necessary to the growth of the county or counties in which it is located.
(b) That the proposed vacation or relocation will leave the real estate of the remonstrant without means of ingress or egress by a public highway.
(c) That such vacation or relocation will deny the public access to some public building, church or school or public grounds.
(d) That the material allegations of the petition or any of them are not true.
(Formerly: Acts 1959, c.196, s.3.)

IC 8-1-15-4
Order granting or denying petition
Sec. 4. If no such remonstrance shall be filed in writing with the court before the time set for hearing, the court shall grant the prayer of the petition. If remonstrance thereto be made, the court shall set the time for hearing and trial by the court and if the facts alleged in said petition are found true and the facts in said remonstrance are found not true the court shall overrule the remonstrance and grant the prayer of the petition. In either case, all costs of the proceedings shall be paid by the petitioner.
(Formerly: Acts 1959, c.196, s.4.)



CHAPTER 16. REPEALED



CHAPTER 17. TELEPHONES.RURAL TELEPHONE COOPERATIVE ACT

IC 8-1-17-1
Short title
Sec. 1. This chapter may be known and referred to as the "Rural Telephone Cooperative Act".
(Formerly: Acts 1951, c.193, s.1.) As amended by P.L.59-1984, SEC.73.



CHAPTER 18. SMALL TELEPHONE COMPANIES.MORTGAGES

IC 8-1-18-1
Authority to encumber
Sec. 1. Any telephone company that does not have more than five thousand (5,000) subscribers and operating within the state of Indiana, may, upon the authorization of its board of directors and without the approval of its shareholders, execute and deliver a mortgage or mortgages, a deed or deeds of trust, pledge or encumber any or all of the property, assets, rights, privileges, licenses, franchises and permits of such telephone company, whether acquired or to be acquired and wherever situated, as well as the revenues therefrom, all upon such terms and conditions as the board of directors shall determine, to secure an indebtedness of such telephone company to the United States of America or any agency or instrumentality thereof: Provided, however, That a notice of the intention to execute such mortgage shall be given by the telephone company in two (2) newspapers of general circulation in the county in which the principal office of such company is located, and if there be only one (1) newspaper published in such county, publication in one (1) newspaper will be sufficient.
(Formerly: Acts 1955, c.193, s.1.)



CHAPTER 19. TELEPHONE COMPANIES.RECEIVERSHIP

IC 8-1-19-1
Public policy
Sec. 1. Whereas the telephone system of this country is a nationwide interconnected and interrelated system, no part of which may be suspended without seriously and adversely affecting the whole, and whereas the continuous operation of such communications system is essential to the operation of the economic life of the country and is necessary to prevent extreme hardship, now, therefore, it is legislatively determined that the remedy of suspension or revocation of the permit of a telephone company for violation of law or the rules or orders of lawful authority is wholly inadequate and that additional remedy therefor is necessary and proper and that the intrinsic nature of the telephone business justifies such additional remedy for such industry.
(Formerly: Acts 1947, c.270, s.1.)

IC 8-1-19-2
Verified showing; hearing; order for receivership
Sec. 2. If any telephone company shall violate any provision of law, or any rule or order of the commission or of any other lawful authority or shall fail to perform any duty imposed upon it by law or by any such rule or order, then, and in that event, in addition to all other remedies provided by law, the commission may, in a proper case, file a verified showing in any circuit court in this state wherein is located the main or principal office or place of business of any telephone company, that such telephone company has failed, neglected, or refused to comply with such provision of law or with an order or requirement of said commission or other lawful authority and that the users of the telephone service furnished by such telephone company, or the public, will be damaged or injured by the continued noncompliance with such law, order or requirement, and that it would be to the interest of the public, that on ten (10) days notice to such telephone company the court should appoint a receiver to operate said telephone company and to render such service or to comply with such law, order, or requirement of the said commission or other lawful authority. Such court may, upon such showing, appoint a receiver for such purpose who shall thereupon qualify as other receivers are qualified and shall thereupon have and exercise the same rights and be subject to the same duties and obligations as now provided by law for public utilities. Such receivership shall be continued, until it is found by the court that said telephone company will, in all reasonable probability, comply in the future with all rules and orders applicable thereto. Such finding shall be entered only after hearing upon notice to the commission. In construing and enforcing the provisions of this section, the act, omission, or failure of any officer, agent, or other person acting for or employed by any public utility acting within the scope of his employment shall in

every case be deemed to be the act, omission, or failure of such public utility.
(Formerly: Acts 1947, c.270, s.2.) As amended by P.L.23-1988, SEC.57.



CHAPTER 19.5. TELEPHONE 211 DIALING CODE SERVICES FOR ACCESSING HUMAN SERVICES INFORMATION

IC 8-1-19.5-1
"211"
Sec. 1. As used in this chapter, "211" means the abbreviated dialing code designated by the Federal Communications Commission for telephone service providing access to human services information and referrals.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-2
"211 service area"
Sec. 2. As used in this chapter, "211 service area" means a geographic area in Indiana that is designated by the commission as an area within which a recognized 211 service provider is authorized to provide 211 services.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-3
"211 services"
Sec. 3. As used in this chapter, "211 services" means information and referral services provided through the use of 211 and intended to promote and provide access to human services.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-4
"Account"
Sec. 4. As used in this chapter, "account" refers to the 211 services account established by section 11 of this chapter.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-5
"Commission"
Sec. 5. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-6
"Human services"
Sec. 6. As used in this chapter, "human services" means services provided by government or nonprofit organizations to ensure the health and well-being of Indiana citizens. The term includes services designed to provide relief or assistance after a natural or nonnatural disaster.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-7
"Person"      Sec. 7. As used in this chapter, "person" means an individual, a firm, a partnership, a corporation, or a limited liability company.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-8
"Recognized 211 service provider"
Sec. 8. As used in this chapter, "recognized 211 service provider" means an organization recognized by the commission as an appropriate administrator and authorized user of the 211 dialing code in a 211 service area.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-9
State policy encouraging use of 211; human services agencies to consult 211 service provider before establishing hotline; disseminating 211 information
Sec. 9. (a) It is the policy of the state to encourage the orderly and efficient use of 211 to:
(1) provide access to human services; and
(2) collect needed information about human services and the delivery of human services in Indiana.
(b) A state agency or department that provides human services may not establish a public telephone line or hotline to provide information or referrals unless the agency or department first:
(1) consults with the recognized 211 service provider in the area to be served by the telephone line or hotline about using 211 to provide access to the information or referrals; and
(2) notifies the commission of the consultation described in subdivision (1).
(c) A person may not disseminate information to the public about the availability of 211 or 211 services in an area of Indiana except in accordance with:
(1) a rule adopted by the commission under IC 4-22-2; or
(2) an order issued by the commission in a specific proceeding.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-10
211 service provider's immunity from civil liability; exception for willful or wanton misconduct
Sec. 10. A recognized 211 service provider and its employees, directors, officers, and agents are not liable to any person in a civil action for injuries or loss to persons or property as a result of an act or omission of the recognized 211 service provider, or its employees, directors, officers, or agents, in connection with:
(1) developing, adopting, implementing, maintaining, or operating a 211 system;
(2) making 211 available for use by the public; or
(3) providing 211 services;
except for injuries or loss resulting from the willful or wanton misconduct of the 211 service provider or its employees, directors,

officers, or agents.
As added by P.L.60-2004, SEC.1.

IC 8-1-19.5-11
211 services account; establishment; administration by commission; annual plan for expenditures; permissible expenditures
Sec. 11. (a) The 211 services account is established in the state general fund to make 211 services available throughout Indiana. The account shall be administered by the commission.
(b) The account consists of the following:
(1) Money appropriated to the account by the general assembly.
(2) Funds received from the federal government for the support of 211 services in Indiana.
(3) Investment earnings, including interest, on money in the account.
(4) Money from any other source, including gifts and grants.
(c) Money in the account is continuously appropriated for the purposes of this section.
(d) The commission shall annually prepare a plan for the expenditure of the money in the account. The plan must be reviewed by the state budget committee before the commission may make expenditures from the fund.
(e) Money in the account may be spent for the following purposes:
(1) The creation of a structure for a statewide 211 resources data base that:
(A) meets the Alliance for Information Referral Systems standards for information and referral systems data bases; and
(B) is integrated with a local resources data base maintained by a recognized 211 service provider.
Permissible expenditures under this subdivision include expenditures for planning, training, accreditation, and system evaluation.
(2) The development and implementation of a statewide 211 resources data base described in subdivision (1). Permissible expenditures under this subdivision include expenditures for planning, training, accreditation, and system evaluation.
(3) Collecting, organizing, and maintaining information from state agencies, departments, and programs that provide human services, for access by a recognized 211 service provider.
(4) Providing grants to a recognized 211 service provider for any of the following purposes:
(A) The design, development, and implementation of 211 services in a recognized 211 service provider's 211 service area. Funds provided under this subdivision may be used for planning, public awareness, training, accreditation, and evaluation.
(B) The provision of 211 services on an ongoing basis after

the design, development, and implementation of 211 services in a recognized 211 service provider's 211 service area.
(C) The provision of 211 services on a twenty-four (24) hour per day, seven (7) day per week basis.
(f) The expenses of administering the account shall be paid from money in the account.
(g) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested.
(h) Money that is in the account under subsection (b)(2) through (b)(4) at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.60-2004, SEC.1. Amended by P.L.2-2005, SEC.24.

IC 8-1-19.5-12
Annual report from commission to general assembly
Sec. 12. (a) The commission shall, after June 30 and before November 1 of each year, report to the general assembly on the following:
(1) The total amount of money deposited in the account during the most recent state fiscal year.
(2) The amount of funds, if any, received from the federal government during the most recent state fiscal year for the support of 211 services in Indiana. The information provided under this subdivision must include the amount of any matching funds, broken down by source, contributed by any source to secure the federal funds.
(3) The amount of money, if any, disbursed from the account for the following:
(A) The creation of a structure for a statewide 211 resources data base described in section 11(e)(1) of this chapter.
(B) The development and implementation of a statewide 211 resources data base described in section 11(e)(1) of this chapter.
(C) Collecting, organizing, and maintaining information from state agencies, departments, and programs that provide human services, for access by a recognized 211 service provider.
The information provided under this subdivision must identify any recognized 211 service provider or other organization that received funds for the purposes set forth in this subdivision.
(4) The amount of money, if any, disbursed from the account as grants to a recognized 211 service provider for any of the purposes described in section 11(e)(4) of this chapter. The information provided under this subdivision must identify the recognized 211 service provider that received the grant and the amount and purpose of the grant received.
(5) The expenses incurred by the commission in complying with this chapter during the most recent state fiscal year.
(6) The projected budget required by the commission to comply

with this chapter during the current state fiscal year.
(b) The report required under this section must be in an electronic format under IC 5-14-6.
As added by P.L.60-2004, SEC.1. Amended by P.L.2-2005, SEC.25.

IC 8-1-19.5-13
Authority to adopt rules
Sec. 13. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.60-2004, SEC.1.



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 22.5. GAS PIPELINE SAFETY

IC 8-1-22.5-1
Definitions
Sec. 1. As used in this chapter, unless otherwise provided:
(a) The term "gas" means natural gas, flammable gas, or gas which is toxic or corrosive.
(b) The term "transportation" means:
(1) the gathering, transmission, or distribution of gas, hazardous liquids, or carbon dioxide fluid by pipeline; or
(2) the storage of gas, hazardous liquids, or carbon dioxide fluids.
The term does not include the gathering of gas in those rural locations which lie outside the limits of any incorporated or unincorporated city, town, village, or any other designated residential or commercial area such as a subdivision, a business or shopping center, a community development, or any similar populated area which the commission may define as a nonrural area.
(c) The term "pipeline" means all parts of those physical facilities through which gas, hazardous liquids, or carbon dioxide fluid moves in transportation, including pipe, valves, and other appurtenances attached to pipe, compressor units, metering stations, regulator stations, delivery stations, holders, and fabricated assemblies, but excluding motor vehicles of all kinds and pipelines serving not less than ten (10) customers with petroleum gas from a common source.
(d) The term "pipeline facilities" means and includes, without limitation, new and existing pipelines, rights-of-way and any equipment, facility, or building used in:
(1) transportation; or
(2) the treatment of gas, hazardous liquids, or carbon dioxide fluid during the course of transportation.
The term excludes motor vehicles of all kinds and pipelines serving not less than ten (10) customers with petroleum gas from a common source.
(e) The term "person" means any individual, firm, joint venture, partnership, corporation, limited liability company, association, municipality, cooperative association, or joint stock association, and includes any trustee, receiver, assignee, or personal representative thereof.
(f) The term "municipality" means a city, county, or any political subdivision of the state.
(g) The term "division" means the pipeline safety division to be established under this chapter.
(h) The term "maximum allowable operating pressure" means the maximum pressure at which a pipeline or a segment of a pipeline may be operated.
(i) The term "hazardous liquid" means petroleum, petroleum products, or anhydrous ammonia.
(j) The term "carbon dioxide fluid" means a fluid consisting of

more than ninety percent (90%) carbon dioxide molecules compressed to a supercritical state.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.23-1988, SEC.58; P.L.8-1993, SEC.128; P.L.118-2006, SEC.1.

IC 8-1-22.5-2
Establishment of pipeline safety division of Indiana utility regulatory commission; subjects regulated
Sec. 2. There is hereby established within the Commission a Pipeline Safety Division. The Division shall be charged with the regulation of:
(1) transportation; and
(2) related pipeline facilities and their operations;
in order to promote the public safety.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.118-2006, SEC.2.

IC 8-1-22.5-3
Directors; personnel
Sec. 3. The Division shall be administered by a Director who shall be employed by, and shall be responsible to, the Commission and, who shall meet the job and personnel requirements of the State Department of Administration. The Director shall, with the approval of the Commission, employ a staff of competent full-time employees with professional and technical qualifications and ability. The Director, with approval of the Commission, may engage the services of qualified consultants as he deems appropriate.
(Formerly: Acts 1971, P.L.84, SEC.1.)

IC 8-1-22.5-4
Powers and duties
Sec. 4. The division, acting through the commission, shall:
(1) Administer and require compliance with federal safety standards applicable to transportation and related pipeline facilities established under the Natural Gas Pipeline Safety Act of 1968 and the Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. 60101 et seq.), and otherwise administer this chapter in such manner as may be required in order to maintain and continue in effect certification of the commission under 49 U.S.C. 60105.
(2) Establish, by rules and regulations of the commission, minimum state safety standards for transportation and related pipeline facilities. Such standards shall not be less stringent than the federal safety standards established under 49 U.S.C. 60101 et seq. and shall apply to the design, installation, inspection (including the taking possession of pipe and pipeline components), testing, construction, extension, operation, replacement, and maintenance of such pipeline facilities. Such new standards affecting the design, installation, construction, initial inspection, and initial testing shall not be applicable to

pipeline facilities in existence prior to the date such standards are established. In establishing such standards, the following shall be considered:
(A) relevant available pipeline safety data;
(B) whether such standards are appropriate for the particular type of pipeline transportation;
(C) the reasonableness of any proposed standards;
(D) the extent to which such standards will contribute to public safety; and
(E) federal safety standards established under 49 U.S.C. 60101 et seq.
(3) Whenever a particular pipeline facility is found to be hazardous to human life or property, require, through the issuance of a hazardous condition order, the person who owns, operates, or leases such pipeline facility to take such action necessary to remove such hazards. Except in cases where immediate or extreme emergency is found to exist, such order shall not be issued until such person is afforded an opportunity to present the person's views and any facts bearing on the situation. In any event, unless such order is issued after notice and hearing, the person to whom such order is directed shall be entitled to prompt notice and hearing on the question as to whether such order shall be continued in effect.
(4) Review all incidents reported within the state involving accidents resulting in personal injury requiring hospitalization, death, or property damage in excess of fifty thousand dollars ($50,000), when the same is accompanied by an explosion, misapplication, and/or escapement of gas, hazardous liquid, or carbon dioxide fluid. Copies of any official report of the division shall be available for distribution to all interested persons, for the purpose of promoting pipeline safety.
(5) Keep itself informed as to research and development regarding pipeline safety.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.88; P.L.118-2006, SEC.3.

IC 8-1-22.5-5
Waiver of standards
Sec. 5. Upon application by any person who engages in transportation or who owns, operates, or leases pipeline facilities, the commission may, after notice and opportunity for public hearing, and under such terms and conditions and to such extent as the commission deems appropriate, issue an order waiving in whole or in part compliance with any standard or standards established under this chapter, if the commission determines that such waiver of compliance with such standard or standards is not inconsistent with pipeline safety. The commission shall state in such order its reasons for any such waiver and shall otherwise comply with the provisions of 49 U.S.C. 60101 et seq. with regard to such waiver.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.118-2006,

SEC.4.

IC 8-1-22.5-6
Inspection of facilities; plans for inspection and maintenance; records; entry upon property
Sec. 6. Any person who engages in transportation or who owns, operates, or leases pipeline facilities shall:
(a) Comply with this chapter and all safety standards established pursuant to this chapter.
(b) Inspect such pipeline facilities and report the findings to the division as prescribed by standards established pursuant to this chapter.
(c) File with the division a plan for operation and maintenance of such pipeline facilities owned, operated, or leased by such person, and any change in such plan, as prescribed by rules established pursuant to this chapter. Such plan shall be subject to approval by the division, and if at any time such plan is determined by the division to be inadequate to achieve safe operation, upon recommendation by the director, the commission shall, after notice and opportunity for public hearing, order the plan revised. Any plan required under this chapter shall be practicable and designed to meet the need for pipeline safety.
(d) Establish and maintain such records, make such reports, and provide such information as the division, acting through the commission, may reasonably require to enable it to determine whether such person has acted or is acting in compliance with this chapter and the standards established under this chapter.
Each person upon request of an authorized representative of the division shall permit such representative access and entry for the purpose of inspection of such pipeline facilities, and inspection of books, papers, records, and documents (including the right to copy the same) as is reasonably necessary in order to determine whether such person has acted or is acting in compliance with this chapter and the standards established pursuant to this chapter.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.89; P.L.118-2006, SEC.5.

IC 8-1-22.5-6.1
Exception of report from disclosure
Sec. 6.1. (a) If the commission or division determines that a report or part of a report filed under this chapter is confidential under IC 5-14-3-4(a), the report or part of the report shall be excepted from disclosure under IC 5-14-3-3 as provided in IC 5-14-3-4(a).
(b) If the commission or division determines under IC 5-14-3-4(b)(19) that the disclosure of a report or part of a report filed under this chapter has a reasonable likelihood of threatening public safety by exposing a vulnerability to terrorist attack, the commission or division may except the report or part of the report from disclosure under IC 5-14-3-3 as provided in IC 5-14-3-4(b). As added by P.L.118-2006, SEC.6.

IC 8-1-22.5-7
Civil penalties, hearings, and assessments
Sec. 7. (a) A person who is engaged in transportation or owns, operates, or leases pipeline facilities who violates any provision of this chapter or any regulations issued pursuant to this chapter, is subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation for each day that the violation persists. However, the maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations.
(b) The commission may, after notice and opportunity for public hearing, impose a civil penalty not to exceed the amount specified in subsection (a) against a person who violates this chapter or any rules issued pursuant to this chapter, and may compromise and collect the penalties which are payable to the state as otherwise provided by law. However, a penalty may not be assessed or collected for any violation for which the person has been found liable under 49 U.S.C. 60101 et seq.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.69-1990, SEC.1; P.L.118-2006, SEC.7.

IC 8-1-22.5-8
Appeals, commission decision, ruling, or order
Sec. 8. Any person adversely affected by any final decision, ruling, or order of the commission pursuant to this chapter may appeal such decision, ruling, or order. Any such appeal shall be taken in the manner provided for appeals from any final decision, ruling, or order of the commission as provided in IC 8-1-3.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.90.

IC 8-1-22.5-9
Rules; procedure for adoption
Sec. 9. All rules, including any safety standards, adopted by the commission under this chapter shall be adopted in accordance with the provisions of IC 4-22-2.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.59-1984, SEC.91.

IC 8-1-22.5-10
Notices and hearings
Sec. 10. Whenever in this chapter it is provided that the Commission shall take any action or issue any order "upon notice and after opportunity for public hearing" such notice shall be given as provided in IC 1971, 8-1-1-8 and such hearing shall be held and conducted in the manner as prescribed by IC 1971, 8-1-2-54 through 8-1-2-72.
(Formerly: Acts 1971, P.L.84, SEC.1.)
IC 8-1-22.5-11
Tort liability
Sec. 11. Nothing in this chapter shall affect the common law or statutory tort liability of any person.
(Formerly: Acts 1971, P.L.84, SEC.1.)

IC 8-1-22.5-12
Action for violations
Sec. 12. The court of appeals or such other court as may be empowered by law (or by rules of the supreme court) has jurisdiction to enjoin preliminarily or permanently any violation of this chapter, or any standards established pursuant to this chapter, determined by a final order issued by the commission, after notice and opportunity for public hearing as provided in this chapter. Such action may be brought by the attorney general in the name of the state upon certification by the commission of the complete record of such proceedings.
(Formerly: Acts 1971, P.L.84, SEC.1.) As amended by P.L.3-1989, SEC.58.



CHAPTER 23. GAS PIPELINES.COUNTY ROADS

IC 8-1-23-1
Roadway obstructions or interruptions; detours
Sec. 1. Whenever, in the opinion of any board of county commissioners, the use of any public county highway or highways shall be or will become impracticable or unsafe because of obstructions or interruptions resulting from erosion, changes in natural or artificial drains, or any other cause of any kind or nature whatsoever, the said board of county commissioners of the county wherein such highway or highways is located, or the boards of county commissioners of adjoining counties acting together, if the obstructed or interrupted part thereof is located upon a county line or extends from one county to another, shall have the power to close said highway or highways, or the necessary parts thereof, and divert traffic therefrom by suitable detours, if in their judgment such detours are necessary, until such time as the conditions causing such obstruction or interruption no longer exists and the continued use of said highway or highways become practicable and safe.
(Formerly: Acts 1947, c.151, s.1.)

IC 8-1-23-2
Permits; temporary highway obstruction
Sec. 2. If any person shall desire to temporarily obstruct a county highway which obstruction may result in damage to the highway or temporary blocking of traffic over the highway, such person shall first obtain permission, in writing, which writing shall be entered of record, from the board of county commissioners of the county wherein such highway or highways is located, or the boards of county commissioners of adjoining counties acting together, if the obstructed or interrupted part thereof is located upon a county line or extends from one county to another.
Before such permission may be granted by any board of county commissioners, such person shall first file with each board of county commissioners from which permission is requested, a surety bond, in a sum to be fixed by and to the approval of such board of county commissioners, payable to the county, conditioned either upon the payment of any damages which such county or road may sustain or upon the proper restoration of such highway, as such county commissioners may direct.
(Formerly: Acts 1947, c.151, s.2.)

IC 8-1-23-3
Construction contracts
Sec. 3. If any person shall desire to lay a pipe line, conduit or private drain, across or along any county highway of this state, such person shall first enter into a contract with the board of county commissioners in each county wherein it is desired to locate such pipe line, conduit or drain, which contract will obligate the owner

thereof to restore the county highway to its original condition after the laying thereof and to reimburse the county for the use of such highway. In addition such person shall file with the board of county commissioners a surety bond, payable to the county, in a sum to be set by and to the approval of the board of county commissioners, conditioned upon the performance of such contract. No such contract shall give any person a permanent right or easement to use any county highway but such contract may give the right to use such highway so long as such pipe line, conduit or drain, does not interfere with the alteration, use, abandonment or public enjoyment of such county highway.
(Formerly: Acts 1947, c.151, s.3.)

IC 8-1-23-4
"Person" defined
Sec. 4. The word person as used herein shall include a public utility, partnership, limited liability company, firm, association, or corporation.
(Formerly: Acts 1947, c.151, s.4.) As amended by P.L.8-1993, SEC.129.

IC 8-1-23-5
Violations
Sec. 5. A person who installs a pipeline, conduit, or private drain, across or along any county highway, or blocks or damages any county highway without complying with this chapter, commits a Class B infraction.
(Formerly: Acts 1947, c.151, s.5.) As amended by Acts 1978, P.L.2, SEC.809.



CHAPTER 24. GAS PIPELINE SECURITIES

IC 8-1-24-1
Approval of commission not required for certain transactions
Sec. 1. Notwithstanding any other statute or rule of law of the state, any corporation or other business entity engaged in the transmission of gas by pipeline, which is subject to the supervision, control, or jurisdiction of the federal government or any agency, board or commission thereof with respect to construction of additional facilities, shall not be required to obtain the leave, approval, or consent of the commission for the issuance of any of its stocks, certificates of stock, bonds, notes, or other evidences of indebtedness nor shall any such corporation or other business entity be required to obtain the approval of the commission in order to sell, assign, transfer, lease, or encumber its franchise, works, or system to any other person, partnership, limited liability company, or corporation.
(Formerly: Acts 1973, P.L.64, SEC.1.) As amended by P.L.23-1988, SEC.59; P.L.8-1993, SEC.130.

IC 8-1-24-2
Exemption from IC 8-1-1 and IC 8-1-2
Sec. 2. Any corporation or other business entity engaged in the transmission of gas by pipeline, and which is subject to the supervision, control, or jurisdiction of the federal government, or any agency, board, or commission thereof with respect to construction of additional facilities, shall be exempt from and after July 26, 1973, from all provisions of IC 8-1-1 and IC 8-1-2 with respect to the issuance of its stocks, certificates of stock, bonds, notes, or other evidences of indebtedness and with respect to the sale, assignment, transfer, lease, or encumbrance of its franchise, works, or system.
(Formerly: Acts 1973, P.L.64, SEC.1.) As amended by P.L.59-1984, SEC.92; P.L.23-1988, SEC.60.



CHAPTER 25. REPEALED



CHAPTER 26. DAMAGE TO UNDERGROUND FACILITIES

IC 8-1-26-1
Application of chapter
Sec. 1. (a) Except as provided by this section, this chapter does not apply to the following:
(1) Excavation using only nonpowered hand tools.
(2) Excavation using only animals.
(3) Tilling of soil for agricultural purposes, such as plowing, planting, and combining.
(4) Surface coal mining and reclamation operations conducted under a permit issued by the natural resources commission under IC 14-34.
(5) Railroad right-of-way maintenance or operations.
(b) This chapter does apply to blasting, setting drainage tile, subsoiling, and other subsurface activities.
(c) Sections 16, 19, 20, and 22 of this chapter apply to the construction and installation of railroad signal facilities and drainage facilities at public grade crossings.
As added by P.L.69-1990, SEC.2. Amended by P.L.1-1995, SEC.55.

IC 8-1-26-2
"Approximate location" defined
Sec. 2. As used in this chapter, "approximate location" means a strip of land at least four (4) feet wide but not wider than the width of the underground facility plus two (2) feet on either side of the outer limits of the physical plant.
As added by P.L.69-1990, SEC.2. Amended by P.L.54-1994, SEC.1.

IC 8-1-26-3
"Association" defined
Sec. 3. As used in this chapter, "association" means an organization formed in Indiana to provide for mutual receipt of notice of excavation or demolition for the organization's member operators that have underground facilities in Indiana.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-4
"Damage" defined
Sec. 4. As used in this chapter, "damage" means:
(1) the substantial weakening of structural or lateral support of an underground facility;
(2) the penetration or destruction of a protective coating, a housing, or another protective device of an underground facility;
(3) the partial or complete severance of an underground facility; or
(4) rendering any underground facility inaccessible.
As added by P.L.69-1990, SEC.2.
IC 8-1-26-5
"Demolish" defined
Sec. 5. As used in this chapter, "demolish" means an operation in which a structure or mass of material is wrecked, raised, rendered, moved, or removed by means of tools, equipment, or discharge of explosives.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-6
"Excavate" defined
Sec. 6. As used in this chapter, "excavate" means an operation for the movement, placement, or removal of earth, rock, or other materials in or on the ground by use of mechanized equipment or by discharge of explosives, including augering, backfilling, digging, ditching, drilling, grading, plowing in, pulling in, ripping, scraping, trenching, and tunneling.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-7
"Facility" defined
Sec. 7. As used in this chapter, "facility" means a line or system used for producing, storing, conveying, transmitting, or distributing communication, information, electricity, gas, petroleum, petroleum products, hazardous liquids, water, steam, or sewerage.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-8
"Imminent danger to life, health, property, or loss of service" defined
Sec. 8. As used in this chapter, "imminent danger to life, health, property, or loss of service" means there is a substantial likelihood that loss of life, health, property, or service will result before the procedures under sections 16 and 18 of this chapter can be completed.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-9
"Mechanized equipment" defined
Sec. 9. As used in this chapter, "mechanized equipment" means equipment operated by means of mechanical power, including trenchers, bulldozers, power shovels, augers, backhoes, scrapers, drills, cable and pipe plows, hydroexcavators, and other equipment that may cause damage to underground facilities.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-10
"Operator" defined
Sec. 10. As used in this chapter, "operator" means a person who owns or operates an underground facility.
As added by P.L.69-1990, SEC.2.
IC 8-1-26-11
"Person" defined
Sec. 11. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, or other entity organized under the laws of any state. The term includes state, local, and federal agencies.
As added by P.L.69-1990, SEC.2. Amended by P.L.8-1993, SEC.131.

IC 8-1-26-12
"Working day" defined
Sec. 12. As used in this chapter, "working day" means every day except Saturday, Sunday, and state and national legal holidays.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-13
Permit authorizing excavation or demolition; compliance with chapter
Sec. 13. A permit issued in accordance with a law authorizing excavation or demolition operations does not relieve a person from the responsibility of complying with this chapter.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-14
Excavation or demolition of structure served by underground facility; location of affected structures
Sec. 14. Except as provided in section 19 of this chapter, a person may not excavate real property or demolish a structure that is served or was previously served by an underground facility without first ascertaining in the manner prescribed by sections 16 and 18 of this chapter the location of all underground facilities in the area affected by the proposed excavation or demolition.
As added by P.L.69-1990, SEC.2.

IC 8-1-26-15
Recording location of underground facilities; updating information; fees
Sec. 15. (a) This section applies to recordings made with a county recorder before September 1, 2004.
(b) Except as provided in subsection (e), an operator that has underground facilities located in Indiana shall record with the county recorder of each county in which the facilities are located a list containing the name of each township in the county in which the operator has underground facilities, including those facilities that have been abandoned in place by the operator but not yet physically removed. The list must include the name of the operator and the name, title, address, and telephone number of the operator's representative designated to receive the written or telephonic notice of intent required by section 16 of this chapter.
(c) An operator shall record any changes in the information contained in the list recorded under subsection (b) with the county

recorder of the county in which these facilities are located within thirty (30) calendar days of the change. The document reflecting the changes shall be cross-referenced to the original list recorded under subsection (b).
(d) The county recorder shall charge a fee in accordance with IC 36-2-7-10.
(e) An association meeting the requirements of section 17 of this chapter shall be responsible for providing the information required in subsections (b) and (c) for the association's members and shall be responsible for paying the fee contained in subsection (d) for the association's members.
As added by P.L.69-1990, SEC.2. Amended by P.L.114-2003, SEC.1.

IC 8-1-26-15.5
Duty of association to record location of facilities after August 31, 2004
Sec. 15.5. (a) Except as provided in subsection (b), after August 31, 2004, the association described in section 17(c) of this chapter is responsible for:
(1) providing the information; and
(2) paying the fee;
required under section 15 of this chapter for each of the association's members.
(b) The association described in section 17(c) of this chapter is not required to provide information or pay a new fee under this section for a member:
(1) that has provided the information and paid the fee required under section 15 of this chapter before September 1, 2004; or
(2) on whose behalf the association has provided the information and paid the fee required under section 15 of this chapter before September 1, 2004;
unless the association receives notice from the member of a change in the information recorded before September 1, 2004, under section 15 of this chapter.
As added by P.L.114-2003, SEC.2.

IC 8-1-26-16
Notice to excavate or demolish; association to receive notice after August 31, 2004
Sec. 16. (a) Except as provided in section 19 of this chapter, before commencing an excavation or demolition operation described in section 14 of this chapter each person responsible for the excavation or demolition must serve written or telephonic notice to excavate or demolish. The notice must be received at least two (2) full working days but not more than twenty (20) calendar days before the commencement of the work. However, a person responsible for excavation or demolition may commence work before the elapse of two (2) full working days if all affected operators have notified the person that the location of all the affected operators' facilities have been marked or that the affected operators have no facilities in the

location of the proposed excavation or demolition.
(b) For a notice served under this section before September 1, 2004, the notice must be served on each operator, or each operator's association, who has recorded a list required by section 15 of this chapter indicating that the operator has underground facilities located in the proposed area of excavation or demolition.
(c) After August 31, 2004, a notice under this section must be served on the association described in section 17(c) of this chapter. A county recorder who receives an inquiry from a person seeking to provide notice of an excavation or a demolition under this section shall refer the person to the association described in section 17(c) of this chapter. After receiving a notice under this section, the association shall:
(1) determine whether one (1) or more of the association's members have underground facilities located in the proposed area of excavation or demolition, based on recordings made under section 15 or 15.5 of this chapter; and
(2) provide notice of the proposed excavation or demolition to any member identified under subdivision (1) as having underground facilities located in the proposed area of excavation or demolition.
(d) A person responsible for demolition must give an operator a reasonable amount of time, as mutually determined by the operator, the person responsible for demolition, and the project owner, to remove or protect the operator's facilities before demolition of the structure is commenced.
(e) The written or telephonic notice required by subsection (a) must contain the following information:
(1) The name, address, and telephone number of the person serving the notice, and, if different, the person responsible for the excavation or demolition.
(2) The starting date, anticipated duration, and type of excavation or demolition operation to be conducted.
(3) The location of the proposed excavation or demolition.
(4) Whether or not explosives or blasting are to be used.
(5) The approximate depth of excavation.
(f) If the notice required by this section is by telephone, the operator or association shall maintain an adequate record of the notice for three (3) years to document compliance with this chapter. A copy of the record shall be furnished to the person giving notice to excavate or demolish upon written request. For a notice given by telephone after August 31, 2004, the association described in section 17(c) of this chapter is responsible for maintaining the record of notice required by this subsection.
As added by P.L.69-1990, SEC.2. Amended by P.L.54-1994, SEC.2; P.L.114-2003, SEC.3.

IC 8-1-26-17
Association to record facilities and receive notice of demolition or excavation; board of directors; mandatory participation after

August 31, 2004
Sec. 17. (a) Before September 1, 2004, operators, in any combination or group, may form and operate an association in Indiana to record for the association's members the information required by section 15 of this chapter and to provide for mutual receipt of notice of excavation or demolition operations under section 16 of this chapter. An association may provide the service on behalf of operators having underground facilities in Indiana and shall record with the county recorder of the county in which those facilities are located the following information:
(1) The telephone number and address of the association.
(2) A description of the geographical area served by the association.
(3) A list of the names and addresses of each operator receiving the service from the association.
(b) An association formed under this section must have the capability to serve any operator located in Indiana. Associations that qualify under this section include, without limitation, the "One Call" system that is managed by the Indiana Underground Plant Protection Service.
(c) After August 31, 2004, an operator that has underground facilities located in Indiana must be a member of the Indiana Underground Plant Protection Service or its successor organization if the articles of incorporation or the bylaws of the Indiana Underground Plant Protection Service or its successor organization do the following:
(1) Provide that the board of directors of the Indiana Underground Plant Protection Service or its successor organization is composed of:
(A) five (5) members representing electric utilities other than municipal electric utilities, including corporations organized or operating under IC 8-1-13 or corporations organized under IC 23-17, some of whose members are local district corporations (as described in IC 8-1-13-23);
(B) five (5) members representing investor owned gas utilities, including pipelines;
(C) five (5) members representing telecommunications providers, at least one (1) of whom is a provider of cable television service;
(D) five (5) members representing water or sewer utilities other than municipal water or sewer utilities; and
(E) five (5) members representing political subdivisions, including municipal utilities, which must include the political subdivision that owns the largest waterworks utility in Indiana.
(2) Require the affirmative vote of at least sixty percent (60%) of each category of members in subdivision (1) to approve an increase, a decrease, or any other adjustment to the membership dues, rates, tariffs, locate fees, or any other charges imposed by the Indiana Underground Plant Protection Service or its

successor organization.
(d) The association identified in subsection (c) shall provide the services described in subsection (a) by:
(1) recording for the association's members the information required by section 15.5 of this chapter; and
(2) providing for mutual receipt of notice of excavation or demolition operations under section 16 of this chapter.
(e) The association identified in subsection (c) shall:
(1) annually update the association's grid map data, including street addresses; and
(2) make reasonable efforts to reduce incorrect locate requests issued to the association's members.
As added by P.L.69-1990, SEC.2. Amended by P.L.114-2003, SEC.4.

IC 8-1-26-18
Information required of operators and associations in receipt of notice of intent
Sec. 18. (a) Each operator or association notified under section 16 of this chapter shall, in two (2) full working days of receiving the notice of intent provided in section 16 of this chapter (unless a shorter period is provided by agreement between the person responsible for the excavation or demolition and the operator), supply to the person responsible for the excavation or demolition the following information, using maps when appropriate:
(1) The approximate location and description of all the operator's underground facilities that may be damaged as a result of the excavation or demolition.
(2) The location and description of all facility markers indicating the approximate location of the underground facilities.
(3) Any other information that would assist that person in locating and avoiding damage to the underground facilities, including providing adequate temporary markings indicating the approximate location of the underground facility and locations where permanent facility markers do not exist.
(b) Facility locate markings must consist of paint, flags, or stakes or any combination that mark the approximate location of the underground facilities.
(c) Color coding of facility locate markings indicating the type of underground facility must conform to the following color coding:
Facility and Type of Product    Specific Group
Identifying Color
(1)    Electric power distribution
and transmission



CHAPTER 27. ENVIRONMENTAL COMPLIANCE PLANS

IC 8-1-27-1
"Clean Air Act" defined
Sec. 1. As used in this chapter, "Clean Air Act" refers to the federal Clean Air Act (42 U.S.C. 7401 et seq.) and regulations adopted under the federal Clean Air Act.
As added by P.L.76-1991, SEC.1.



CHAPTER 28. WATER UTILITY ENVIRONMENTAL COMPLIANCE PLANS

IC 8-1-28-1
"Clean Water Act" defined
Sec. 1. As used in this chapter, "Clean Water Act" refers to the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and regulations adopted under the Federal Water Pollution Control Act.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-2
"Environmental compliance plan" defined
Sec. 2. As used in this chapter, "environmental compliance plan" means a plan developed by a public utility to comply in whole or in part with the requirements of the Safe Drinking Water Act or the Clean Water Act.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-3
"Public utility" defined
Sec. 3. As used in this chapter, "public utility" means a public utility, a municipally owned utility, or a cooperatively owned utility.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-4
"Safe Drinking Water Act" defined
Sec. 4. As used in this chapter, "Safe Drinking Water Act" refers to the federal Safe Drinking Water Act (Public Health Service Act, 42 U.S.C. 300f et seq.) and regulations adopted under the Safe Drinking Water Act.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-5
Submission of plan to commission; required information
Sec. 5. (a) A public utility that is subject to provisions of the Safe Drinking Water Act or Clean Water Act may voluntarily submit an environmental compliance plan that sets forth the manner in which the public utility intends to comply with requirements of the Safe Drinking Water Act or the Clean Water Act to the commission for the commission's review and approval under this chapter.
(b) An environmental compliance plan described in subsection (a) must include any information that the commission may require. The commission shall require a plan described in subsection (a) to include at least the following information:
(1) A description of the requirements of the Safe Drinking Water Act or Clean Water Act applicable to the operations of the public utility.
(2) A description of the measures the public utility proposes to implement to comply with the requirements.
(3) The schedule under which the public utility proposes to

implement the measures.
(4) An estimate of the cost of implementing each of the measures proposed by the public utility.
(5) An analysis of the comparative estimated costs of meeting the applicable requirements of the Safe Drinking Water Act or Clean Water Act through the measures proposed by the public utility and other alternative compliance measures considered by the public utility.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-6
Public hearing on plan; notice
Sec. 6. The commission shall hold a public hearing for each environmental compliance plan submitted by a public utility under this chapter. The public utility shall publish a notice of the filing of its petition for approval of an environmental compliance plan in one (1) newspaper of general circulation published in each county in which the utility renders service. The provisions of IC 8-1-2-62 through IC 8-1-2-67 shall apply to a public hearing under this section.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-7
Order approving plan; conditions
Sec. 7. The commission shall issue an order approving an environmental compliance plan if the commission:
(1) finds that the environmental compliance plan:
(A) is reasonably designed to meet or exceed applicable requirements of the Safe Drinking Water Act or Clean Water Act;
(B) constitutes a reasonable and least cost strategy consistent with providing reliable, efficient, and economical water service; and
(C) is in the public interest; and
(2) approves the cost and schedule estimate for developing and implementing the environmental compliance plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-8
Rejection of plan; modified plan; withdrawal of plan without prejudice
Sec. 8. (a) If the commission finds that an environmental compliance plan submitted by a public utility does not satisfy the requirements of section 7 of this chapter, the commission may reject the plan.
(b) If the public utility's environmental compliance plan is rejected by the commission, the public utility may voluntarily submit to the commission a modified plan intended to satisfy the requirements of section 7 of this chapter.
(c) A modified plan submitted under subsection (b) shall be

considered by the commission under sections 6 and 7 of this chapter.
(d) A public utility may withdraw a proposed environmental compliance plan without prejudice.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-9
Submission of plan to government environmental agency; conflicts
Sec. 9. A public utility shall submit its environmental compliance plan or modified environmental compliance plan to any applicable state government environmental agency on or before the date that the public utility submits the plan to the commission under this chapter. If there is a conflict between the commission and a federal or state government environmental agency concerning the necessary components of a public utility's environmental compliance plan or modified environmental compliance plan, the determination by the government environmental agency shall control.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-10
Modification of previously approved plan; review by commission
Sec. 10. If a public utility:
(1) chooses to; or
(2) because of action by a federal or state government environmental agency, is required to;
modify a portion of an environmental compliance plan that has previously been approved by the commission in order to comply with the requirements of the Safe Drinking Water Act or Clean Water Act, the public utility shall submit a modified environmental compliance plan to the commission for the commission's review. The conflict provisions of section 9 of this chapter apply to a modified environmental compliance plan submitted under this section.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-11
Recovery of costs by public utility for capital projects or implemented plan
Sec. 11. (a) If the commission issues an order approving an environmental compliance plan submitted by a public utility under this chapter, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to do the following:
(1) If a public utility is allowed by law to earn a return on the public utility's investment, the public utility may add to the fair value of the public utility's property the fair value of a completed capital project, or part of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan approved

by the commission;
up to the amount approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable.
(2) The public utility may recover the costs and expense incurred by the public utility in the development and implementation of the approved environmental compliance plan, up to the amount approved under section 7(2) or 12 of this chapter, whichever is applicable.
(b) The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-12
Revised cost and schedule estimate for developing and implementing plan; submission to commission
Sec. 12. (a) If a public utility makes a substantial change in a cost and schedule estimate for developing and implementing an environmental compliance plan or a modified environmental compliance plan after the estimate has been approved by the commission under this chapter, the public utility shall file with the commission for the commission's review and approval the revised cost and schedule estimate.
(b) To the extent the commission approves a revised cost and schedule estimate, the estimate shall be the approved cost and schedule estimate for the plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-13
Utility's recovery of expenditures as result of plan modification
Sec. 13. If the commission issues an order under section 7 or 15 of this chapter that approves modifications to a public utility's environmental compliance plan, the commission shall, absent fraud, concealment, gross mismanagement, or inadequate quality control, allow the public utility to recover under section 11 of this chapter, to the extent permitted under section 11 of this chapter, the following:
(1) The public utility's expenditures made under the environmental compliance plan before the date the commission issued the order approving the modified environmental compliance plan.
(2) The public utility's expenditures made under the modified environmental compliance plan after the date the commission issued the order approving the modified environmental compliance plan.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-14
Recovery of costs incurred by utility in implementing measure set forth in plan but disapproved by commission upon review      Sec. 14. If a public utility cancels the implementation of a measure set forth in an environmental compliance plan as a result of an order issued by the commission under section 15 or 16 of this chapter that withdraws the commission's approval of the inclusion of the measure in the environmental compliance plan, the public utility may, absent fraud, concealment, or gross mismanagement, recover:
(1) over a reasonable time; and
(2) through the rates of the public utility;
the costs incurred by the public utility in implementing the measure and a reasonable return on the unamortized balance, to the extent the implementation and the costs were approved previously by the commission. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) of this chapter unless the commission finds that the additional costs were necessary and prudent.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-15
Review of plan by commission; withdrawal of approval or modification of plan
Sec. 15. (a) If the commission, after an investigation commenced upon its own initiative or upon a petition of a class of persons satisfying the standing requirements of IC 8-1-2-54 (including the office of the utility consumer counselor), finds that substantial changes:
(1) in the need for or estimated cost of an approved environmental compliance plan have occurred; or
(2) in the estimated cost of alternative compliance measures have occurred;
the commission may commence a review of the approval of the environmental compliance plan.
(b) If the commission finds that all or part of an environmental compliance plan no longer meets the requirements of section 7 of this chapter, the commission may, consistent with sections 7 and 9 of this chapter, issue an order:
(1) withdrawing the commission's approval of all or part of the environmental compliance plan, whichever is applicable; or
(2) approving modifications to the environmental compliance plan.
(c) If the commission approves modifications to an environmental compliance plan under subsection (b), the modified environmental compliance plan shall constitute the public utility's approved environmental compliance plan for purposes of this chapter.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-16
Ongoing review of cost and implementation of plan; progress report; recovery of costs; final approval by commission
Sec. 16. (a) In addition to the review of the continued appropriateness of an environmental compliance plan under section

15 of this chapter, the commission shall, at the request of a public utility, conduct an ongoing review of the cost and implementation of the public utility's approved environmental compliance plan. The public utility shall submit to the commission:
(1) each year; or
(2) at other times the commission and the public utility agree on;
a progress report that includes any information the commission may require.
(b) If the commission approves the cost and implementation of the part of the environmental compliance plan under review, then, absent fraud, concealment, or gross mismanagement, the approval forecloses subsequent challenges to:
(1) the recovery in rates of those costs; and
(2) if the public utility is allowed by law to earn a return on the public utility's investment, the addition to the fair value of the public utility's property of the fair value of a completed capital project, or portion of a capital project, that:
(A) is constructed and consists of:
(i) new systems, equipment, or facilities; or
(ii) modifications to existing systems, equipment, or facilities; and
(B) is part of the environmental compliance plan implementation approved by the commission;
up to the amount approved under section 7(2) or 12 of this chapter, whichever is applicable. The public utility may not recover costs in excess of the cost estimate approved by the commission under section 7(2) or 12 of this chapter, whichever is applicable, unless the commission finds that the additional costs were necessary and prudent.
(c) If the commission does not issue an order disapproving all or part of the implementation of the part of the environmental compliance plan under review within six (6) months of the commencement of the action seeking the commission's approval, the commission shall be considered to have approved all of the implementation of that part of the environmental compliance plan unless the commission issues an order extending the time for such review.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-17
Disapproval or approval of all or part of plan; effect
Sec. 17. If the commission disapproves all or part of the implementation of the part of the environmental compliance plan under review:
(1) the commission may, consistent with section 9 of this chapter, issue an order withdrawing the commission approval of all or part of the environmental compliance plan; and
(2) the public utility may voluntarily submit a modified environmental compliance plan to the commission for the

commission's approval under this chapter.
If the commission issues an order approving all or part of the modified environmental compliance plan, the environmental compliance plan constitutes the public utility's approved environmental compliance plan to the extent of the approval for purposes of this chapter.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-18
General rate proceedings; consideration of change in risk to utility following approval of plan
Sec. 18. In a general rate proceeding following the issuance of an order by the commission approving an environmental compliance plan under this chapter, the commission shall, in reviewing and authorizing the public utility's return, give due consideration to any change in risk to the public utility as a result of the commission's approval of the environmental compliance plan and include in the order issued with respect to the general rate proceeding a finding on the change.
As added by P.L.76-1991, SEC.2.

IC 8-1-28-19
Voluntary nature of chapter procedure
Sec. 19. (a) Use of the procedure in this chapter is voluntary to a public utility. The failure of a public utility to use the approval provisions of this chapter may not create a presumption of imprudence or nonrecovery in rates for environmental compliance plan costs.
(b) This chapter does not require a public utility to utilize this chapter to recover a cost or expense otherwise recoverable in the public utility's rates. A higher standard for the recovery of such costs or for determining the appropriateness of an environmental compliance plan may not be imposed because of a public utility's election not to use the provisions of this chapter.
(c) An order of the commission approving an environmental compliance plan under this chapter may not limit or define the measures that may be proposed in a compliance plan submitted by another public utility or approved by the commission.
As added by P.L.76-1991, SEC.2.



CHAPTER 29. TELECOMMUNICATIONS CUSTOMERS

IC 8-1-29-1
"Customer" defined
Sec. 1. As used in this chapter, "customer" means a person to whom telecommunications services are provided.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-1.3
"Letter of agency" defined
Sec. 1.3. As used in this chapter, "letter of agency" means a written statement that a customer signs that authorizes a change to that customer's primary interexchange carrier or primary local exchange carrier.
As added by P.L.135-1999, SEC.1.

IC 8-1-29-1.5
"Preferred carrier change order" defined
Sec. 1.5. As used in this chapter, "preferred carrier change order" means a request to change a customer's telecommunications provider.
As added by P.L.135-1999, SEC.2.

IC 8-1-29-2
"Telecommunications" defined
Sec. 2. As used in this chapter, "telecommunications" means the electronic transmission, between or among points specified by the user, of information of the user's choosing, without change in the form or content of the information sent and received. The term does not include commercial mobile radio service (as defined in 47 U.S.C. 332).
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.3.

IC 8-1-29-3
"Telecommunications provider" defined
Sec. 3. As used in this chapter, "telecommunications provider" means a person that provides telecommunications service.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-4
"Telecommunications service" defined
Sec. 4. As used in this chapter, "telecommunications service" means making telecommunications available to the public for a fee.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-5
Unauthorized switching of providers or billing for services
Sec. 5. A customer of a telecommunications provider may not be:
(1) switched to another telecommunications provider unless the customer authorizes the switch; or         (2) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
As added by P.L.92-1998, SEC.2.

IC 8-1-29-5.5
Confirmation of preferred carrier change order required
Sec. 5.5. A telecommunications provider may not submit a preferred carrier change order unless the order has first been confirmed in accordance with one (1) of the following procedures:
(1) The telecommunications provider has obtained the customer's written authorization through a letter of agency.
(2) The telecommunications provider has obtained the customer's electronic authorization:
(A) to submit a preferred carrier change order; and
(B) placed from a telephone number on which the telecommunications service is to be changed.
A call to the telecommunications provider under this subdivision must connect the customer to a voice response unit or a similar mechanism that records the required information regarding the preferred carrier change, including automatically recording the automatic number identification.
(3) An appropriately qualified and independent third party has obtained the customer's oral authorization to submit the preferred carrier change order. Such an authorization must confirm and include appropriate verification of the customer's identity.
(4) Any other procedure approved by the commission.
As added by P.L.135-1999, SEC.4.

IC 8-1-29-6
Adoption of rules
Sec. 6. The commission shall adopt rules under IC 4-22-2 to implement IC 8-1-29-5.5. The commission's rules shall ensure that a customer of a telecommunications provider is not:
(1) switched to another telecommunications provider without the customer's authorization; or
(2) billed for additional services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
The rules adopted under this section must be consistent with rules adopted by the Federal Communications Commission concerning verification procedures for the switching of a customer's telecommunications provider.
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.5.

IC 8-1-29-7
Complaints; hearings
Sec. 7. A complaint may be filed with the commission by any of the following:         (1) A customer of a telecommunications provider who has been:
(A) switched by one (1) telecommunications provider to another telecommunications provider without the customer's authorization; or
(B) billed for services by a telecommunications provider that without the customer's authorization added the services to the customer's service order.
(2) A telecommunications provider that has been removed as a customer's telecommunications provider without the customer's authorization.
(3) The commission on its own motion.
(4) The office of the utility consumer counselor.
A hearing held on a complaint filed under this section must be consistent with IC 8-1-1-8.
As added by P.L.92-1998, SEC.2. Amended by P.L.135-1999, SEC.6.

IC 8-1-29-7.5
Civil penalties
Sec. 7.5. (a) If after notice and hearing the commission finds that a telecommunications provider has violated:
(1) section 5 of this chapter; or
(2) rules adopted under section 6 of this chapter;
the commission may impose a civil penalty of not more than two thousand five hundred dollars ($2,500) for each offense.
(b) The secretary of the commission shall deposit civil penalties collected under subsection (a) in the state general fund.
As added by P.L.65-1999, SEC.1.

IC 8-1-29-8
Referral of violations to attorney general as deceptive acts
Sec. 8. The commission may refer a violation of section 5 of this chapter or rules adopted under section 6 of this chapter to the attorney general as a deceptive act. If a violation of section 5 of this chapter or rules adopted under section 6 of this chapter is referred to the attorney general as a deceptive act, the person who commits the violation commits a deceptive act that is actionable by the attorney general and the customer and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.92-1998, SEC.2.



CHAPTER 29.5. ENFORCEMENT REMEDIES FOR PROHIBITED ACTIONS BY TELECOMMUNICATIONS SERVICE PROVIDERS AND VIDEO SERVICE PROVIDERS

IC 8-1-29.5-1
Application of chapter
Sec. 1. This chapter applies to a provider and a certificate holder.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-2
Application of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 8-1-2.6 apply throughout this chapter.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-3
"Certificate holder"
Sec. 3. As used in this chapter, "certificate holder" refers to a person holding a certificate of franchise authority issued under IC 8-1-34-17.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-4
"Commission"
Sec. 4. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-5
"Customer"
Sec. 5. As used in this chapter, "customer", with respect to a provider, refers to either of the following:
(1) A residential customer.
(2) A business customer.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-6
Service complaints; investigation by commission; enforcement remedies; civil penalties; enforcement by attorney general; right to appeal
Sec. 6. (a) If:
(1) ten (10) or more customers of a provider or a certificate holder;
(2) the utility consumer counselor; or
(3) any class satisfying the standing requirements of IC 8-1-2-54;
files a verified complaint with the commission alleging that a service over which the commission has jurisdiction that is provided by a provider or a certificate holder is unsafe, unjustly discriminatory, or inadequate, or that any service cannot be obtained, the commission

may investigate the complaint as the commission considers appropriate. The commission shall conduct an investigation under this section on an expedited basis.
(b) If, after notice and an opportunity for hearing, the commission determines from an investigation conducted under subsection (a) that a service over which the commission has jurisdiction that is provided by a provider or a certificate holder is unsafe, unjustly discriminatory, or inadequate, or that any service cannot be obtained, the commission may do any of the following:
(1) Issue an order directing the provider or the certificate holder to cease and desist from any action resulting in unsafe, unjustly discriminatory, or inadequate service.
(2) Mandate corrective action.
(3) Revoke or modify the terms of:
(A) an indeterminate permit;
(B) a certificate of territorial authority;
(C) a certificate of franchise authority issued under IC 8-1-34; or
(D) another license or authorization;
issued to the provider or the certificate holder by the commission.
(4) Impose a civil penalty of not more than ten thousand dollars ($10,000) per offense, if the offense involves any of the following:
(A) A willful disregard, as evidenced by a continuing pattern of conduct, by the provider or the certificate holder of its obligation to remedy the offense after the provider or the certificate holder becomes aware of the offense.
(B) Repeated errors in bills issued to one (1) or more customer classes, if the errors:
(i) represent intentional misconduct or an act of fraud by the provider or the certificate holder or by any officer, accountant, or agent of the provider or the certificate holder; or
(ii) demonstrate, by a continuing pattern of conduct, a willful disregard by the provider or the certificate holder of its obligation to remedy the errors after the provider or the certificate holder becomes aware of the errors.
Subject to section 7(a)(1) of this chapter, for purposes of this subdivision, a single act, omission, occurrence, or event that results in multiple complaints being filed under subsection (a) constitutes a single offense and is not subject to more than one (1) civil penalty. The commission may not consider each day that a particular act, omission, occurrence, or event continues to be a separate offense.
(c) A matter resolved through voluntary mediation is not subject to any of the remedies allowed under subsection (b).
(d) A provider or a certificate holder may not be subject to both:
(1) a civil penalty or order of the commission under this section; and         (2) a penalty or remedy agreed to in a commission approved settlement agreement;
for the same offense. If the commission has approved a settlement agreement under IC 8-1-2.6 that includes penalties or remedies for noncompliance with specific provisions of the settlement agreement, the penalties or remedies provided in this section do not apply to those instances of noncompliance during the life of the settlement agreement.
(e) The attorney general may bring an action in the name of the state to enforce any action taken by the commission under subsection (b), including the collection of an unpaid civil penalty imposed by the commission.
(f) The following are subject to appeal by a provider under IC 8-1-3:
(1) A determination by the commission under this section that a service is unsafe, unjustly discriminatory, or inadequate, or that a service cannot be obtained.
(2) The appropriateness of any action taken by the commission under subsection (b)(1) through (b)(3).
(3) The appropriateness of:
(A) the imposition of a civil penalty by the commission under subsection (b)(4); or
(B) the amount of the penalty imposed.
Upon the motion of a provider or a certificate holder, the commission shall stay the effect or enforceability of an order or penalty under this section pending an appeal, subject to the provider or the certificate holder posting a bond that complies with Rule 18 of the Indiana Rules of Appellate Procedure.
As added by P.L.27-2006, SEC.53.

IC 8-1-29.5-7
Factors commission may consider in imposing civil penalty; waiver of civil penalty; use of civil penalties collected
Sec. 7. (a) In imposing a civil penalty under section 6(b)(4) of this chapter, the commission may consider the following factors:
(1) The duration and gravity of the offense, including the number of customers affected.
(2) Economic benefits accrued by the provider or certificate holder as a result of the offense.
(3) The amount of a civil penalty that will deter future offenses by the provider or certificate holder.
(4) The market share of the provider or certificate holder in the affected service areas.
(5) Good faith of the provider or certificate holder in attempting to remedy the offense after receiving notification of the offense.
(b) If the commission waives a civil penalty for any offense described in section 6(b)(4) of this chapter, the commission must make a written finding as to why it is waiving the civil penalty. The commission may waive a civil penalty under section 6(b)(4) of this chapter if the commission finds that the offense is the result of any

of the following:
(1) Technological infeasibility.
(2) An act of God.
(3) A defect in, or prohibited use of, customer provided equipment.
(4) A negligent act of a customer.
(5) An emergency situation.
(6) Unavoidable casualty.
(c) The secretary of the commission shall direct a civil penalty imposed and collected under section 6(b)(4) of this chapter as follows:
(1) A civil penalty imposed for an offense that directly affects retail customers must be refunded directly to the customers of the provider or certificate holder in the form of credits on customer bills.
(2) A civil penalty imposed for an offense not described in subdivision (1) must be deposited into an account designated by the Indiana finance authority for use by the authority in making loans or grants to broadband developers and operators under the Indiana broadband development program established by IC 8-1-33-15.
As added by P.L.27-2006, SEC.53.



CHAPTER 30. OPERATION OF CERTAIN WATER AND SEWER UTILITIES

IC 8-1-30-1
Applicability of definitions
Sec. 1. The definitions in IC 8-1-2-1 apply throughout this chapter.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-2
"Utility company" defined
Sec. 2. As used in this chapter, "utility company" refers to either of the following:
(1) A public utility that provides water or sewer service.
(2) A regional sewer and water district.
The term does not include a municipally owned utility.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-3
Commission review of operations
Sec. 3. (a) The commission may review any of the following or any combination of the following aspects of a utility company's operations:
(1) Technical, financial, and managerial capacity.
(2) Physical condition and capacity of the utility company's plant.
(3) Compliance with Indiana or federal law or the commission's orders.
(4) Provision of service to customers.
(b) The commission may conduct a review under this section upon its own motion, a request of the office of the utility consumer counselor, or upon the filing of a complaint by a customer of the utility company. The commission's order for review must state facts to justify a review by the commission.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-4
Findings of violations
Sec. 4. The commission may issue orders under section 5 of this chapter if the commission finds either of the following:
(1) The utility company has continued violations of:
(A) law regulating the utility company after the commission has ordered compliance; or
(B) commission orders.
(2) The commission finds after a review conducted under section 3 of this chapter that the utility company has severe deficiencies that the utility company has failed to remedy.
As added by P.L.145-1999, SEC.7.

IC 8-1-30-5 Issuance of orders to provide for acquisition or appointment of receivers
Sec. 5. (a) As used in this section, "subject utility company" refers to a utility company that is the subject of a finding by the commission under section 4 of this chapter.
(b) If the commission makes a finding under section 4 of this chapter, the commission may, after notice and hearing, make appropriate orders to do any of the following:
(1) Provide for the acquisition of the subject utility company by another utility company, a municipally owned utility, or by another person that has the ability to operate the subject utility company:
(A) in compliance with law and the commission's orders; and
(B) to remedy any deficiencies found by the commission.
(2) Provide for the appointment of a receiver to operate the subject public utility:
(A) in compliance with law and the commission's orders; and
(B) to remedy any deficiencies found by the commission.
(c) Before making an order under subsection (b), the commission shall give notice of the hearing to the following:
(1) The subject utility company.
(2) Other utility companies in Indiana.
(3) Appropriate public agencies and political subdivisions, including all municipalities, located in the subject utility company's service territory.
(d) An order under subsection (b)(1) must provide:
(1) that the person acquiring the subject utility company must pay the fair market value of the subject utility company at the time of acquisition; and
(2) the specific accounting methods and appraisal procedures and terms by which the fair market value of the subject utility company is to be determined.
(e) An order under subsection (b)(1) may provide cost recovery mechanisms for costs associated with improvements to the acquired system that are immediate and necessary to remedy deficiencies, including any of the following:
(1) A mechanism for expediting any adjustments to the rate base and rates of the person acquiring the subject utility company.
(2) Surcharges on customers of the acquired utility company system to pay for extraordinary costs.
(3) A plan for deferring certain improvement costs and recovering costs in phases.
(4) A plan for equalizing rates of the subject utility company with the rates of the person acquiring the subject utility company, if necessary.
(5) Other incentives to the person acquiring the subject utility company, including adjustments to the allowed rate of return.
(f) If the commission makes an order under subsection (b)(2), the attorney general shall file an action in a court with jurisdiction on

behalf of the commission for the appointment of a receiver under IC 32-30-5. The receiver appointed by the court:
(1) has the same rights and duties under Indiana law as a utility company providing water or sewer service; and
(2) shall continue to operate the subject utility company until the court finds that the subject utility company:
(A) has the ability to comply and will comply with Indiana law and the commission's orders relating to the operation of the utility company; and
(B) has the ability to operate without any of the deficiencies found by the commission.
As added by P.L.145-1999, SEC.7. Amended by P.L.2-2002, SEC.37.

IC 8-1-30-6
Municipal requirement to sell utility property
Sec. 6. A municipality or other governmental unit may not require a utility company that provides water or sewer service to sell property used in the provision of such service to the municipality or governmental unit under IC 8-1-2-92, IC 8-1-2-93, or otherwise, unless the procedures and requirements of this chapter have been complied with and satisfied.
As added by P.L.145-1999, SEC.7.



CHAPTER 31. DISTRIBUTION SYSTEM IMPROVEMENT CHARGES

IC 8-1-31-1
Applicability of definitions
Sec. 1. The definitions in IC 8-1-2-1 apply throughout this chapter.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-2
"DSIC" defined
Sec. 2. As used in this chapter, "DSIC" refers to distribution system improvement charge.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-3
"DSIC costs" defined
Sec. 3. As used in this chapter, "DSIC costs" means depreciation expenses and pretax return associated with eligible distribution system improvements.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-4
"DSIC revenues" defined
Sec. 4. As used in this chapter, "DSIC revenues" means revenues produced through a DSIC exclusive of revenues from all other rates and charges.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-5
"Eligible distribution system improvements" defined
Sec. 5. As used in this chapter, "eligible distribution system improvements" means new used and useful water utility plant projects that:
(1) do not increase revenues by connecting the distribution         system to new customers;
(2) are in service; and
(3) were not included in the public utility's rate base in its most recent general rate case.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-6
"Pretax return" defined
Sec. 6. As used in this chapter, "pretax return" means the revenues necessary to:
(1) produce net operating income equal to the public utility's weighted cost of capital multiplied by the net original cost of eligible distribution system improvements; and
(2) pay state and federal income taxes applicable to such income. As added by P.L.94-2000, SEC.1.

IC 8-1-31-7
"Public utility" defined
Sec. 7. As used in this chapter, "public utility" means a:
(1) public utility (as defined in IC 8-1-2-1(a)); or
(2) municipally owned utility (as defined in IC 8-1-2-1(h)).
As added by P.L.94-2000, SEC.1.

IC 8-1-31-8
Utility's filing of rate schedules
Sec. 8. (a) Except as provided in subsection (d), a public utility providing water service may file with the commission rate schedules establishing a DSIC that will allow the automatic adjustment of the public utility's basic rates and charges to provide for recovery of DSIC costs.
(b) The public utility shall serve the office of the utility consumer counselor a copy of its filing at the time of its filing with the commission.
(c) Publication of notice of the filing is not required.
(d) A public utility may not file a petition under this section in the same calendar year in which the public utility has filed a request for a general increase in the basic rates and charges of the public utility.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-9
Hearing and order
Sec. 9. (a) When a petition is filed under section 8 of this chapter, the commission shall conduct a hearing.
(b) The office of the utility consumer counselor may examine information of the public utility to confirm that the system improvements are in accordance with section 5 of this chapter, to confirm proper calculation of the proposed charge, and submit a report to the commission not later than thirty (30) days after the petition is filed.
(c) The commission shall hold the hearing and issue its order not later than sixty (60) days after the petition is filed.
(d) If the commission finds that a DSIC petition complies with the requirements of this chapter, the commission shall enter an order approving the petition.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-10
Petition for change in DSIC
Sec. 10. (a) Except as provided in subsection (b), a public utility may, but is not required to, file a petition for a change in its DSIC not more often than one (1) time every twelve (12) months.
(b) Except as provided in section 15 of this chapter, a public utility may not file a petition for a change in its DSIC in the same calendar year in which the public utility has filed a request for a

general increase in the basic rates and charges of the public utility.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-11
Pretax return factors
Sec. 11. In determining an appropriate pretax return, the commission may consider the following factors:
(1) The current state and federal income tax rates.
(2) The public utility's actual regulatory capital structure.
(3) The actual cost rates for the public utility's long term debt and preferred stock.
(4) The public utility's cost of common equity.
(5) Other components that the commission considers appropriate.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-12
Cost of common equity
Sec. 12. The cost of common equity to be used in the calculation of the charge shall be the most recent determination by the commission in a general rate proceeding of the public utility. If the commission finds that the last such determination is no longer representative of current conditions, the commission may make a new determination of the common equity cost rate for use in determining the charge, after notice and hearing. The most recent prior determination shall be used pending any redetermination.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-13
DSIC approval not permitted with certain revenues
Sec. 13. The commission may not approve a DSIC to the extent it would produce total DSIC revenues exceeding five percent (5%) of the public utility's base revenue level approved by the commission in the public utility's most recent general rate proceeding.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-14
DSIC calculation
Sec. 14. The DSIC may be calculated based on a reasonable estimate of sales in the period in which the charge will be in effect. At the end of each twelve (12) month period the charge is in effect, and using procedures approved by the commission, the public utility shall reconcile the difference between DSIC revenues and DSIC costs during that period and recover or refund the difference, as appropriate, through adjustment of the charge.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-15
Utility filing revised rate schedules
Sec. 15. A public utility that has implemented a DSIC under this

chapter shall file revised rate schedules resetting the charge if new basic rates and charges become effective for the public utility following a commission order authorizing a general increase in rates and charges that includes in the utility's rate base eligible distribution system improvements reflected in the DSIC.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-16
DSIC filing not general increase in basic rates and charges
Sec. 16. For purposes of IC 8-1-2-42(a), the filing of a DSIC and a change in a DSIC is not a general increase in basic rates and charges.
As added by P.L.94-2000, SEC.1.

IC 8-1-31-17
Adoption of other procedures
Sec. 17. The commission may adopt by rule under IC 4-22-2 or by order other procedures not inconsistent with this chapter that the commission finds reasonable or necessary to administer a DSIC.
As added by P.L.94-2000, SEC.1.



CHAPTER 32. WATER WELLS

IC 8-1-32-1
Applicability of chapter
Sec. 1. This chapter applies only to a subject area located entirely or partially within:
(1) a city; or
(2) a county having a consolidated city.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-2
Applicability of definitions
Sec. 2. The definitions in IC 8-1-2-1 apply throughout this chapter.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-3
"Health agency" defined
Sec. 3. As used in this chapter, "health agency" refers to either of the following:
(1) The state department of health.
(2) A local health department (as defined in IC 16-18-2-211).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-4
"Project" defined
Sec. 4. As used in this chapter, "project" refers to the extension of water utility service to a subject area.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-5
"Subject area" defined
Sec. 5. As used in this chapter, "subject area" refers to an area described in section 6 of this chapter.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-6
Contaminants in private water wells; estimate of cost of extending water utility service
Sec. 6. (a) Notwithstanding IC 8-1-2-103(a), if a health agency determines that an area located within a city or within a county having a consolidated city:
(1) is served by private water wells;
(2) suffers from a health hazard due to the presence of at least one (1) contaminant; and
(3) incorporates at least a portion of at least one (1) census track or block having a median household income of less than two hundred percent (200%) of the most recently determined federal income poverty level; the health agency may direct the nearest public utility that is authorized to provide water utility service within the municipality to prepare and provide to the commission an estimate of the cost of extending water utility service to the subject area and request the commission to approve the project.
(b) The costs estimated under subsection (a) may include the following:
(1) Installing the mains and connecting service lines on properties within the subject area.
(2) Abandoning and plugging existing wells in accordance with IC 25-39-2-14 and rules adopted under IC 25-39 on properties within the subject area.
(3) Restoration of areas disturbed by the project.
(4) Other reasonable costs of extending water utility service to the subject area.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-7
Public utility ordered to extend water utility service; rate adjustment
Sec. 7. If the commission approves the project, the commission shall, at the request of the health agency, direct the local public utility to undertake and complete the project. The commission shall enter such an order only if both of the following apply:
(1) The commission's order authorizes an increase in the local public utility's water rates in an amount sufficient to cover the local public utility's depreciation expense related to its investment in the project and provide the local public utility an after-tax return on the undepreciated portion of the project at a rate not less than the rate of return allowed the local public utility on its rate base in its most recent general rate order as:
(A) set out in the order; or
(B) stipulated by the local public utility and the office of the utility consumer counselor.
(2) The rate adjustment associated with the project will not increase the local public utility's rates by more than one percent (1%).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-8
Rate adjustment in amended rate schedule
Sec. 8. A rate adjustment authorized under section 7 of this chapter must be reflected in an amended rate schedule filed with the commission not later than thirty (30) days after the commission enters the order, effective upon completion of the project.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-9
Rate adjustment not general increase in basic rates and charges; subject to further adjustment      Sec. 9. A rate adjustment authorized under section 7 of this chapter:
(1) is not considered as a general increase in the local public utility's basic rates and charges for purposes of IC 8-1-2-42(a); and
(2) may be further adjusted by the commission to reflect actual project costs upon petition by the local public utility or the office of the utility consumer counselor.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-10
Property owners required to abandon and plug wells
Sec. 10. If the commission orders a project under this chapter, the health agency shall require owners of properties in the subject area to connect those properties to a project main and to abandon and plug their existing wells in accordance with IC 25-39-2-14 and rules adopted under IC 25-39.
As added by P.L.94-2000, SEC.2.

IC 8-1-32-11
Maintenance responsibilities
Sec. 11. (a) Upon completion of a project, the local public utility shall be responsible for operating and maintaining;
(1) the mains installed; and
(2) any portion of the connecting service lines that are located in a public right-of-way.
(b) Upon completion of a project, each property owner shall be responsible for maintaining, repairing, and replacing, if necessary, the portion of the service line on the property served that is not required to be serviced by the local public utility under subsection (a).
As added by P.L.94-2000, SEC.2.

IC 8-1-32-12
Commission's jurisdiction not reduced or superseded
Sec. 12. This chapter does not reduce or supersede the commission's jurisdiction under IC 8-1-2-86 and IC 8-1-2-86.5.
As added by P.L.94-2000, SEC.2.



CHAPTER 32.4. TELECOMMUNICATIONS PROVIDERS OF LAST RESORT

IC 8-1-32.4-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in IC 8-1-2.6 apply throughout this chapter.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-2
"Approved alternative technology"
Sec. 2. As used in this chapter, "approved alternative technology" refers to any technology that:
(1) offers service and functionality comparable to that provided through an exiting provider's facilities, as determined by the commission;
(2) may include a technology that does not require the use of any public right-of-way; and
(3) is approved by the commission for deployment in a particular service area.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-3
"Basic telecommunications service"
Sec. 3. As used in this chapter, "basic telecommunications service" has the meaning set forth in IC 8-1-2.6-0.1.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-4
"Exiting provider"
Sec. 4. As used in this chapter, "exiting provider" means a provider that:
(1) holds a certificate of territorial authority issued by the commission;
(2) is the predominant local exchange carrier in a defined geographic area and provides telecommunications service using the provider's own facilities; and
(3) ceases operation in all or part of the service area covered by the certificate of territorial authority.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-5
"Facilities based local exchange carrier"
Sec. 5. As used in this chapter, "facilities based local exchange carrier" means a local exchange carrier that provides local exchange service:
(1) exclusively over facilities owned or leased by the carrier; or
(2) predominantly over facilities owned or leased by the carrier, in combination with the resale of the telecommunications service (as defined in 47 U.S.C. 153(46)) of another carrier. As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-6
"Incumbent local exchange carrier"
Sec. 6. As used in this chapter, "incumbent local exchange carrier" has the meaning set forth in 47 U.S.C. 251(h).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-7
"Local exchange carrier"
Sec. 7. As used in this chapter, "local exchange carrier" has the meaning set forth in 47 U.S.C. 153(26).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-8
"Local exchange service"
Sec. 8. As used in this chapter, "local exchange service" means the provision of telephone exchange service (as defined in 47 U.S.C. 153(47)) or exchange access (as defined in 47 U.S.C. 153(16)).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-9
"Provider of last resort"
Sec. 9. As used in this chapter, "provider of last resort" means a provider that:
(1) holds a certificate of territorial authority issued by the commission; and
(2) is required to offer local exchange service throughout a defined geographic area.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-10
"Successor provider"
Sec. 10. As used in this chapter, "successor provider" means a provider that:
(1) holds a certificate of territorial authority issued by the commission; and
(2) is, or is designated to become, the provider of last resort for a defined geographic area previously served by an exiting provider.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-11
Obligations of incumbent local exchange carrier as provider of last resort; satisfaction of obligations using any available technology
Sec. 11. Except as provided in:
(1) IC 8-1-32.6-8;
(2) section 13 of this chapter; or
(3) section 16 of this chapter;
an incumbent local exchange carrier has the obligations of the

provider of last resort. An incumbent local exchange carrier may meet the carrier's obligations under this section using any available technology.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-12
Exiting provider; advance notice required; liability for charges owed to other providers
Sec. 12. (a) This section applies to a provider that holds a certificate of territorial authority to provide local exchange service in Indiana. If a provider:
(1) decides to cease serving all or part of the provider's defined service area; or
(2) plans to file for bankruptcy;
the provider shall provide at least sixty (60) days advance notice to the commission and each affected customer and wholesale provider.
(b) A notice described in subsection (a) must:
(1) be submitted in the form and manner prescribed by the commission; and
(2) include at least one (1) toll free customer service telephone number maintained by the provider to facilitate the continuation of service and the transition of customers to other providers.
(c) The exiting provider is liable for all charges owed to other providers and is responsible for any provider change charges.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-13
Relief from provider of last resort obligations; installation of facilities by another provider
Sec. 13. (a) If the holder of a certificate of territorial authority to provide local exchange service installs facilities to provide telecommunications service, including local exchange service, in a defined geographic area and:
(1) the holder is not the designated provider of last resort for the area; and
(2) the designated provider of last resort for the area has not installed facilities to serve customers in the area;
the designated provider of last resort may petition the commission for an order relieving the designated provider of its obligations as the provider of last resort in the area.
(b) The commission shall relieve the petitioning provider from its obligations as the provider of last resort for the area described in subsection (a) and shall designate the holder making the installation under subsection (a) as the provider of last resort for the area if the commission determines that:
(1) the petitioning provider does not have facilities in place to provide local exchange service to all customers in the area; and
(2) the holder making the installation under subsection (a) has installed facilities adequate to provide local exchange service throughout the area. The commission shall make the determinations required by this subsection not later than sixty (60) days after the date the petition is filed with the commission under subsection (a).
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-14
Notice of exiting provider; commission's appointment of successor provider; temporary exemption from certain requirements; state universal service fund support; transfer of customers
Sec. 14. (a) Except as provided in IC 8-1-32.6-8 or section 16 of this chapter, if:
(1) the commission receives notice of an exiting provider's decision to cease operation in all or part of the service area covered by the provider's certificate of territorial authority; and
(2) there is not another provider that:
(A) holds a certificate of territorial authority in the area; and
(B) has facilities sufficient to provide basic telecommunications service in the area;
the commission shall conduct a formal proceeding to determine the successor provider for the area.
(b) After determining the successor provider for the affected area under subsection (a), the commission shall, if applicable, allow the following with respect to the successor provider:
(1) A reasonable time, determined by the commission and in accordance with industry practices, in which to:
(A) modify, construct, or obtain the facilities; or
(B) deploy an approved alternative technology;
necessary to serve the customers of the exiting provider.
(2) A temporary exemption from any lawful obligation to unbundle the successor provider's network elements. The exemption under this subdivision shall continue for a period determined by the commission to be reasonably necessary to allow the successor provider to:
(A) modify, construct, or obtain the facilities; or
(B) deploy an alternative technology;
that will allow the successor provider to serve the customers of the exiting provider.
(3) A temporary exemption from any lawful obligation to provide telecommunications service for resale within the affected area. The exemption under this subdivision shall continue for a period determined by the commission to be reasonably necessary to allow the successor provider to:
(A) modify, construct, or obtain the facilities; or
(B) deploy an alternative technology;
that will allow the successor provider to serve the customers of the exiting provider.
(c) The successor provider is entitled to obtain funding from a state universal service fund to support the provider's assumption of obligations as the provider of last resort for the area. This section does not prohibit a provider from voluntarily:         (1) serving customers in the affected area; or
(2) purchasing the facilities of the exiting provider.
(d) A customer within the defined geographic area to be served by the successor provider is considered to have applied for basic telecommunications service from the successor provider on the effective date of the commission's designation of the successor provider. Each right, privilege, and obligation applicable to customers of the successor provider applies to a customer transferred to the successor provider under this section. A customer transferred to the successor provider under this section is subject to the successor provider's terms of service as specified in an applicable tariff or contract. This section does not prohibit a customer from seeking, at any time, service from a provider other than the successor provider.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-15
Provider's cessation of local exchange service or abandonment of facilities; commission's declaration of emergency; designation of successor provider
Sec. 15. (a) The commission may, on its own motion or on the petition of an interested party, institute an expedited proceeding under this section if the commission determines that:
(1) a facilities based local exchange carrier has a certificate of territorial authority to provide local exchange service in a defined geographic area;
(2) there is not another provider that:
(A) holds a certificate of territorial authority in the area; and
(B) has facilities sufficient to provide local exchange service in the area; and
(3) the facilities based local exchange carrier has:
(A) ceased providing local exchange service to the customers in the area; or
(B) abandoned the operation of the carrier's facilities in the area that are used to provide local exchange service.
(b) In a proceeding under this section, the commission may declare in accordance with IC 8-1-2-113 that an emergency exists and issue any order necessary to protect the health, safety, and welfare of affected customers and to expedite the restoration or continuation of local exchange service to the affected customers. An order issued under this subsection may:
(1) provide for the temporary operation of the facilities based local exchange carrier's facilities by any provider, including a provider that has not been issued a certificate of territorial authority by the commission;
(2) authorize one (1) or more third parties to enter the premises of any abandoned facilities; or
(3) grant temporary waivers from quality of service requirements for any provider:
(A) providing service under subdivision (1); or             (B) designated as a successor provider by the commission under subsection (c).
(c) Except as provided in IC 8-1-32.6-8 or section 16 of this chapter, the commission may act under section 14 of this chapter to designate a successor provider in any proceeding under this section.
As added by P.L.27-2006, SEC.54.

IC 8-1-32.4-16
Exclusive service arrangements; relief from provider of last resort obligations
Sec. 16. (a) If a provider, other than the incumbent local exchange carrier, operates under an arrangement by which the provider is the exclusive provider of basic telecommunications service in a particular geographic area, building, or group of residences and businesses, the incumbent local exchange carrier is relieved of any provider of last resort obligations that the incumbent local exchange carrier would ordinarily have with respect to the particular geographic area, building, or group of residences and buildings.
(b) If:
(1) a provider with an exclusive service arrangement described in subsection (a) decides to cease operations in all or part of the particular geographic area, building, or group of residences and buildings that the provider serves under the arrangement; and
(2) the incumbent local exchange carrier:
(A) has insufficient facilities to serve the affected customers of the exiting provider; and
(B) elects to purchase the facilities of the exiting provider;
the incumbent local exchange carrier has twelve (12) months to make any modifications necessary to the purchased facilities to allow the incumbent local exchange carrier to serve the affected customers of the exiting provider. The incumbent local exchange carrier may apply to the commission for an extension of the period allowed under this subsection, and the commission shall grant the extension upon good cause shown by the incumbent local exchange carrier.
(c) If:
(1) a provider with an exclusive service arrangement described in subsection (a) decides to cease operations in all or part of the particular geographic area, building, or group of residences and buildings that the provider serves under the arrangement; and
(2) the incumbent local exchange carrier:
(A) has insufficient facilities to serve the affected customers of the exiting provider; and
(B) elects not to purchase the facilities of the exiting provider;
the incumbent local exchange carrier has twelve (12) months to deploy an approved alternative technology necessary to allow the incumbent local exchange carrier to serve the affected customers of the exiting provider. The incumbent local exchange carrier may apply to the commission for an extension of the period allowed under this subsection, and the commission shall grant the extension upon

good cause shown by the incumbent local exchange carrier.
As added by P.L.27-2006, SEC.54.



CHAPTER 32.5. CERTIFICATES OF TERRITORIAL AUTHORITY FOR COMMUNICATIONS SERVICE PROVIDERS

IC 8-1-32.5-1
Application of chapter
Sec. 1. This chapter applies to a communications service provider that seeks to offer communications service to Indiana customers after June 30, 2009.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-3
"Communications service"
Sec. 3. (a) As used in this chapter, "communications service" refers to any of the following:
(1) Telecommunications service (as defined in 47 U.S.C. 153(46)).
(2) Information service (as defined in 47 U.S.C. 153(20)).
(b) The term includes:
(1) video service (as defined in IC 8-1-34-14);
(2) broadband service;
(3) advanced services (as defined in 47 CFR 51.5); and
(4) Internet Protocol enabled services;
however classified by the Federal Communications Commission.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-4
"Communications service provider"
Sec. 4. As used in this chapter, "communications service provider" means a person or an entity that offers communications service to customers in Indiana, without regard to the technology or medium used by the person or entity to provide the communications service. The term includes a provider of commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-5
"Facilities based local exchange carrier"
Sec. 5. As used in this chapter, "facilities based local exchange carrier" means a local exchange carrier (as defined in 47 U.S.C. 153(26)) that provides telephone exchange service (as defined in 47 U.S.C. 153(47)) or exchange access (as defined in 47 U.S.C. 153(16)):
(1) exclusively over facilities owned or leased by the carrier; or         (2) predominantly over facilities owned or leased by the carrier, in combination with the resale of the telecommunications service (as defined in 47 U.S.C. 153(46)) of another carrier.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-6
Certificate of territorial authority; application; required documents; certificates issued before July 1, 2009; confidential information
Sec. 6. (a) Except as provided in subsection (c), before a communications service provider may offer communications service to customers in Indiana, the communications service provider must apply to the commission for a certificate of territorial authority. A communications service provider that seeks a certificate under this chapter shall submit an application on a form prescribed by the commission. The form prescribed by the commission must require the communications service provider to report the following information:
(1) The provider's legal name and any name under which the provider does or will do business in Indiana, as authorized by the secretary of state.
(2) The provider's address and telephone number, along with contact information for the person responsible for ongoing communications with the commission.
(3) The legal name, address, and telephone number of the provider's parent company, if any.
(4) A description of each service area in Indiana in which the provider proposes to offer communications service.
(5) For each service area identified under subdivision (4), a description of each type of communications service that the provider proposes to offer in the service area.
(6) For each communications service identified under subdivision (5), whether the communications service will be offered to residential customers or business customers, or both.
(7) The expected date of deployment for each communications service identified under subdivision (5) in each service area identified in subdivision (4).
(8) A list of other states in which the provider offers communications service, including the type of communications service offered.
(9) Any other information the commission considers necessary to:
(A) monitor the type and availability of communications service provided to Indiana customers; and
(B) prepare the commission's annual report to the regulatory flexibility committee under IC 8-1-2.6-4.
The commission may charge a fee for filing an application under this section. Any fee charged by the commission under this subsection may not exceed the commission's actual costs to process and review the application under section 8 of this chapter.     (b) A communications service provider shall also submit, along with the application required by subsection (a), the following documents:
(1) A certification from the secretary of state authorizing the provider to do business in Indiana.
(2) Information demonstrating the provider's financial, managerial, and technical ability to provide each communications service identified in the provider's application under subsection (a)(5) in each service area identified under subsection (a)(4).
(3) A statement, signed under penalty of perjury by an officer or another person authorized to bind the provider, that affirms the following:
(A) That the provider has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering communications service in Indiana.
(B) That the provider agrees to comply with any customer notification requirements imposed by the commission under section 11(c) of this chapter.
(C) That the provider agrees to update the information provided in the application submitted under subsection (a) on a regular basis, as may be required by the commission under section 12 of this chapter.
(D) That the provider agrees to notify the commission when the provider commences offering communications service in each service area identified in the provider's application under subsection (a)(4).
(E) That the provider agrees to pay any lawful rate or charge for switched and special access services, as required under any:
(i) applicable interconnection agreement; or
(ii) lawful tariff or order approved or issued by a regulatory body having jurisdiction.
(F) That the provider agrees to report, at the times required by the commission, any information required by the commission under IC 8-1-2.6-13(d)(9).
(c) If:
(1) a communications service provider has been issued a:
(A) certificate of territorial authority; or
(B) certificate of public convenience and necessity;
by the commission before July 1, 2009; and
(2) the certificate described in subdivision (1) is in effect on July 1, 2009;
the communications service provider is not required to submit an application under this section for as long as the certificate described in subdivision (1) remains in effect. For purposes of this subsection, if a corporation organized under IC 8-1-13 (or a corporation organized under IC 23-17-1 that is an electric cooperative and that has at least one (1) member that is a corporation organized under

IC 8-1-13) holds a certificate of public convenience and necessity issued by the commission before, on, or after July 1, 2009, that certificate may serve as the certificate required under this chapter with respect to any communications service offered by the corporation, subject to the commission's right to require the corporation to provide any information that an applicant is otherwise required to submit under subsection (a) or that a holder is required to report under IC 8-1-2.6-13(d)(9).
(d) This section does not empower the commission to require an applicant for a certificate under this chapter to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this subsection.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-7
Duplicate copies of application and documents
Sec. 7. A communications service provider shall submit duplicate copies of the application and documents required by section 6 of this chapter to the commission. The commission shall prescribe the number of copies to be submitted by a communications service provider under this section.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-8
Commission's review of application and documents; issuance of certificate; request for additional information
Sec. 8. Not later than thirty (30) days after receiving the application and documents required by section 6 of this chapter, the commission shall review the application and documents for accuracy and completeness. If the commission determines that the application and documents are accurate, complete, and properly verified, the commission shall issue a certificate of territorial authority recognizing the communications service provider's authority to provide each communications service identified in the application. If the commission determines that the application and documents are inaccurate or incomplete, or are not properly verified, the commission shall return the application and documents to the provider with a brief statement of any additional information required. Not later than thirty (30) days after receipt of the request for additional information, the provider may:
(1) provide the information requested;
(2) appeal the decision of the commission under IC 8-1-3; or
(3) decide to file another application at a later date, without prejudice.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-9
Request for hearing; limited issues; representation by counsel not

required
Sec. 9. (a) A hearing is not required in connection with the issuance of a certificate under this chapter. However, the commission shall conduct a hearing, subject to the requirements for hearings under IC 8-1-2 for public utilities, upon the request of any of the following:
(1) The communications service provider submitting the application.
(2) Any facilities based local exchange carrier offering service in a service area identified in the provider's application under section 6(a)(4) of this chapter.
(3) The office of utility consumer counselor created by IC 8-1-1.1-2.
(4) The commission, on its own motion.
(b) A hearing conducted under this section shall be limited to consideration of one (1) or more of the following issues:
(1) Whether the application and documents submitted under section 6 of this chapter are accurate, complete, and properly verified.
(2) The communications service provider's financial, managerial, and technical ability to provide the communications service for which it seeks a certificate under this chapter.
(c) The commission may not require a:
(1) communications service provider; or
(2) facilities based local exchange carrier offering service in a service area identified in the provider's application under section 6(a)(4) of this chapter;
to be represented by counsel at a hearing under this section.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-10
Sale, assignment, lease, or transfer of certificate; encumbrance of certificate
Sec. 10. Subject to any notice requirements adopted by the commission under section 12 of this chapter, a certificate issued under this chapter may be:
(1) sold, assigned, leased, or transferred by the holder to any communications service provider to which a certificate of territorial authority may be lawfully issued under this chapter; or
(2) included in the property and rights encumbered under any indenture of mortgage or deed of trust of the holder.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-11
Tariff not required; customer notification requirements
Sec. 11. (a) The commission may not require a communications service provider to file a tariff in connection with, or as a condition of receiving, a certificate of territorial authority under this chapter.
(b) This subsection does not apply to a provider of commercial

mobile service (as defined in 47 U.S.C. 332). The commission may require, in connection with the issuance of a certificate under this chapter, the communications service provider to provide advance notice to the provider's Indiana customers if the provider will do any of the following:
(1) Increase the rates and charges for any communications service that the provider offers in any of the provider's service areas in Indiana.
(2) Offer new communications service in any of the provider's service areas in Indiana.
(3) Cease to offer any communications service that the provider offers in any of the provider's service areas in Indiana.
The commission shall prescribe any customer notification requirements under this subsection in a rule of general application adopted under IC 4-22-2.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-12
Notice of change
Sec. 12. In connection with, or as a condition of receiving, a certificate of territorial authority under this chapter, the commission may require a communications service provider to notify the commission, after the issuance of a certificate, of any of the following changes involving the provider or the certificate issued:
(1) Any transaction involving a change in the ownership, operation, control, or corporate organization of the provider, including a merger, acquisition, or reorganization.
(2) A change in the provider's legal name or the adoption of, or change to, an assumed business name. The provider shall submit to the commission a certified copy of the:
(A) amended certificate of authority; or
(B) certificate of assumed business name;
issued by the secretary of state to reflect the change.
(3) A change in the provider's principal business address or in the name of the person authorized to receive notice on behalf of the provider.
(4) Any sale, assignment, lease, or transfer of the certificate to another communications service provider, as allowed by section 10 of this chapter. The provider shall identify the other communications service provider to which the sale, assignment, lease, or transfer is made.
(5) The relinquishment of any certificate issued under this chapter. The provider shall identify:
(A) any other certificate of territorial authority issued under this chapter that will be retained by the provider;
(B) the number of Indiana customers in the service area covered by the certificate being relinquished; and
(C) the method by which the provider's customers were or will be notified of the relinquishment, if required in a rule adopted by the commission under section 11(c) of this

chapter.
(6) This subdivision does not apply to a provider of commercial mobile service (as defined in 47 U.S.C. 332). A change in the communications service provided in one (1) or more of service areas identified in the provider's application under section 6(a)(4) of this chapter. However, if new services will be provided in one (1) or more of the service areas, the commission may require the provider to submit a new application under section 6 of this chapter with respect to those services.
(7) A change in one (1) or more of the service areas identified in the provider's application under section 6(a)(4) of this chapter that would increase or decrease the territory within the service area.
The commission shall prescribe the time in which a provider must report changes under this section. The commission may prescribe a form for the reporting of changes under this section.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-13
Record of certificates issued; public access
Sec. 13. The commission shall maintain a record of all certificates of territorial authority issued under this chapter. The record must include all application forms, notices of change under section 12 of this chapter, and other documents filed with the commission under this chapter. The record must be made available:
(1) for public inspection and copying in the office of the commission during regular business hours under IC 5-14-3; and
(2) electronically through the computer gateway administered by the office of technology established by IC 4-13.1-2-1;
to the extent the information in the record is not exempt from public disclosure under IC 5-14-3-4(a).
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-14
Exemption from local franchises and fees
Sec. 14. A communications service provider that holds a certificate issued under this chapter is exempt from local franchises and related fees to the same extent as a communications service provider that holds a certificate of territorial authority or an indeterminate permit issued under IC 8-1-2 before July 1, 2009.
As added by P.L.27-2006, SEC.55.

IC 8-1-32.5-15
Commission's authority to adopt rules
Sec. 15. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.27-2006, SEC.55.



CHAPTER 32.6. ACCESS TO REAL PROPERTY BY COMMUNICATIONS SERVICE PROVIDERS

IC 8-1-32.6-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-2
"Communications service"
Sec. 2. (a) As used in this chapter, "communications service" refers to any of the following:
(1) Telecommunications service (as defined in 47 U.S.C. 153(46)).
(2) Information service (as defined in 47 U.S.C. 153(20)).
(b) The term includes:
(1) video service (as defined in IC 8-1-34-14);
(2) broadband service;
(3) advanced services (as defined in 47 CFR 51.5); and
(4) Internet Protocol enabled services;
however classified by the Federal Communications Commission.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-3
"Communications service provider"
Sec. 3. As used in this chapter, "communications service provider" means a person or an entity, or an affiliate (as defined in IC 8-1-34-1) of a person or an entity, that offers communications service to customers in Indiana, without regard to the technology or medium used by the person or entity to provide the communications service. The term includes a provider of commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-4
"Multitenant real estate"
Sec. 4. As used in this chapter, "multitenant real estate" means any:
(1) geographic area;
(2) building; or
(3) group of buildings;
containing more than one (1) unit for business purposes. The term includes office buildings and office parks. The term does not include apartment buildings, condominiums, or subdivisions.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-5
"Person"      Sec. 5. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, or a governmental entity.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-6
"Provider of last resort"
Sec. 6. As used in this chapter, "provider of last resort" has the meaning set forth in IC 8-1-32.4-9.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-7
Prohibited contracts, agreements, and arrangements; complaint; commission investigation; civil penalty; enforcement by attorney general; right to appeal
Sec. 7. (a) After March 27, 2006, a communications service provider shall not enter into any contract, agreement, or other arrangement that does any of the following:
(1) Requires any person to restrict or limit:
(A) the ability of another communications service provider to obtain easements or rights-of-way for the installation of facilities or equipment used to provide communications service to Indiana customers; or
(B) access to real property by another communications service provider.
(2) Offers or grants incentives or rewards to an owner of real property if the incentives or rewards are contingent upon the property owner's agreement to restrict or limit:
(A) the ability of another communications service provider to obtain easements or rights-of-way for the installation of facilities or equipment used to provide communications service on the property; or
(B) access to the owner's real property by another communications service provider.
A contract, an agreement, or any other arrangement that violates this section is void if the contract, agreement, or arrangement is entered into after March 27, 2006. However, a contract, an agreement, or any other arrangement that otherwise violates this section remains in effect until such time as it would normally terminate or expire if the contract, agreement, or arrangement is entered into before March 28, 2006.
(b) This section does not prohibit a communications service provider and a subscriber from entering into any lawful contract, agreement, or other arrangement concerning the communications service offered by the communications service provider to the subscriber.
(c) Upon:
(1) a complaint filed by:
(A) another communications service provider;
(B) a subscriber or potential subscriber of communications

service;
(C) the utility consumer counselor; or
(D) any class satisfying the standing requirements of IC 8-1-2-54; or
(2) the commission's own motion;
the commission may investigate whether a communications service provider has violated this section. If, after notice and an opportunity for hearing, the commission determines that the communications service provider has violated this section, the commission may issue an order imposing a civil penalty of not more than five hundred dollars ($500) for each violation. For purposes of this subsection, each day that a contract, an agreement, or an arrangement prohibited by this section remains in effect constitutes a separate violation.
(d) The attorney general may bring an action in the name of the state to enforce an order of the commission under subsection (c), including the collection of an unpaid civil penalty imposed by the commission.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
(f) A determination by the commission under this section is subject to appeal under IC 8-1-3.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-8
Exclusive service arrangements; relief from provider of last resort obligations; voluntary provision of services
Sec. 8. (a) Notwithstanding IC 8-1-32.4-14, the commission may not require a communications service provider, including a provider of last resort, to provide any communications service to the occupants of multitenant real estate if the owner, operator, or developer of the multitenant real estate does any of the following to the benefit of another communications service provider:
(1) Permits only one (1) communications service provider to install the provider's facilities or equipment during the construction or development phase of the multitenant real estate.
(2) Accepts or agrees to accept incentives or rewards that:
(A) are offered by a communications service provider to the owner, operator, developer, or occupants of the multitenant real estate; and
(B) are contingent upon the provision of communications service by that provider to the occupants of the multitenant real estate, to the exclusion of any services provided by other communications service providers.
(3) Collects from the occupants of the multitenant real estate any charges for the provision of communications service to the occupants, including charges collected through rent, fees, or dues.
(4) Enters into an agreement with a communications service provider that is prohibited by section 7 of this chapter.     (b) This subsection applies to a communications service provider that is relieved under subsection (a) of an obligation to provide communications service to the occupants of multitenant real estate. This section does not prohibit the communications service provider from voluntarily offering service to the occupants of the multitenant real estate. However, the commission shall not exercise jurisdiction over the terms, conditions, rates, or availability of any communications service voluntarily offered by a communications service provider under this subsection.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-9
Owners, operators, and developers of multitenant real estate; prohibited acts; reasonable conditions on access; right of action
Sec. 9. (a) Except as provided in subsection (b), the owner, operator, or developer of multitenant real estate located in a service area in which one (1) or more communications service providers are authorized to provide communications service may not do any of the following:
(1) Prevent a communications service provider from installing on the premises communications service equipment that an occupant requests.
(2) Interfere with a communications service provider's installation on the premises of communications service equipment that an occupant requests.
(3) Discriminate against a communications service provider or impose unduly burdensome conditions on the terms, conditions, and compensation for a communications service provider's installation of communications service equipment on the premises.
(4) Demand or accept an unreasonable payment from:
(A) an occupant; or
(B) a communications service provider;
in exchange for allowing the communications service provider access to the premises.
(5) Discriminate against or in favor of an occupant in any manner, including charging higher or lower rental charges to the occupant, because of the communications service provider from which the occupant receives communications service.
(b) This section does not prohibit the owner, operator, or developer of multitenant real estate from doing any of the following:
(1) Imposing a condition on a communications service provider that is reasonably necessary to protect:
(A) the safety, security, appearance, or condition of the property; or
(B) the safety and convenience of other persons.
(2) Imposing a reasonable limitation on the hours during which a communications service provider may have access to the premises to install communications service equipment.
(3) Imposing a reasonable limitation on the number of

communications service providers that have access to the premises, if the owner, operator, or developer can demonstrate a space constraint that requires the limitation.
(4) Requiring a communications service provider to agree to indemnify the owner, operator, or developer for damage caused by installing, operating, or removing communications service equipment on or from the premises.
(5) Requiring an occupant or a communications service provider to bear the entire cost of installing, operating, or removing communications service equipment.
(6) Requiring a communications service provider to pay compensation for access to or use of the premises, as long as the compensation is:
(A) reasonable; and
(B) nondiscriminatory;
among communications service providers.
(c) For purposes of this subsection, an "affected person" includes the following:
(1) An occupant that is a current or potential subscriber of communications service on the premises of multitenant real estate.
(2) A unit in which multitenant real estate is located, acting on behalf of:
(A) a person described in subdivision (1); or
(B) other similarly situated persons.
(3) A communications service provider.
An affected person that alleges a violation of this section by the owner, operator, or developer of multitenant real estate may seek equitable or compensatory relief in a court having jurisdiction. The party prevailing in any action filed under this section is entitled to recover the costs of the action, including reasonable attorney's fees as determined by the court.
As added by P.L.27-2006, SEC.56.

IC 8-1-32.6-10
Commission's authority to adopt rules
Sec. 10. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.27-2006, SEC.56.



CHAPTER 33. INDIANA BROADBAND DEVELOPMENT PROGRAM

IC 8-1-33-1
Declaration of purpose
Sec. 1. (a) The general assembly finds that certain areas of Indiana are not being adequately served with broadband services.
(b) The general assembly declares that it is a valid public purpose for the Indiana finance authority to issue bonds and notes, and loan the proceeds of those bonds and notes to the program, so that the authority may provide for financing or refinancing to broadband developers and broadband operators serving underserved areas.
As added by P.L.235-2005, SEC.105.



CHAPTER 34. VIDEO SERVICE FRANCHISES

IC 8-1-34-1
"Affiliate"
Sec. 1. As used in this chapter, "affiliate" has the meaning set forth in IC 23-1-43-1. The term includes a parent company or a subsidiary.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-2
"Certificate"
Sec. 2. As used in this chapter, "certificate" refers to a certificate of franchise authority issued by the commission under section 17 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-3
"Commission"
Sec. 3. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-4
"Franchise"
Sec. 4. As used in this chapter, "franchise" means an initial authorization, or a renewal of an authorization, that:
(1) is issued by the commission under this chapter after June 30, 2006; and
(2) authorizes the construction or operation of a video service system in a designated service area in Indiana.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-5
"Gross revenue"
Sec. 5. As used in this chapter, "gross revenue" means all consideration of any kind or nature, including cash, credits, property, and in kind contributions:
(1) received by a holder from the operation of a video service system in a particular unit in Indiana; and
(2) calculated by the holder under section 23 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-6
"Holder"
Sec. 6. As used in this chapter, "holder" refers to a person that holds a certificate issued by the commission under this chapter after June 30, 2006.
As added by P.L.27-2006, SEC.58.
IC 8-1-34-7
"Incumbent provider"
Sec. 7. As used in this chapter, "incumbent provider" means the provider serving the largest number of video service subscribers in a particular local franchise service area on July 1, 2006.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-8
"Local franchise"
Sec. 8. As used in this chapter, "local franchise" means an initial authorization, or a renewal of an authorization, that:
(1) is issued by a unit before July 1, 2006; and
(2) authorizes the construction or operation of a video service system in a designated service area in the unit.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-9
"Other programming service"
Sec. 9. As used in this chapter, "other programming service" refers to information that a provider makes available to all subscribers generally.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-10
"Person"
Sec. 10. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, or another entity organized under the laws of any state.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-11
"Provider"
Sec. 11. As used in this chapter, "provider" refers to a multichannel video programming distributor (as defined in 47 U.S.C. 522(13)).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-12
"Unit"
Sec. 12. As used in this chapter, "unit" has the meaning set forth in IC 36-1-2-23.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-13
"Video programming"
Sec. 13. As used in this chapter, "video programming" has the meaning set forth in 47 U.S.C. 522(20).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-14 "Video service"
Sec. 14. (a) As used in this chapter, "video service" means:
(1) the transmission to subscribers of video programming and other programming service:
(A) through facilities located at least in part in a public right-of-way; and
(B) without regard to the technology used to deliver the video programming or other programming service; and
(2) any subscriber interaction required for the selection or use of the video programming or other programming service.
(b) The term does not include commercial mobile service (as defined in 47 U.S.C. 332).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-15
"Video service system"
Sec. 15. (a) As used in this chapter, "video service system" means a system, consisting of a set of transmission paths and associated signal generation, reception, and control equipment, that is designed to provide video service directly to subscribers within a community. The term includes the:
(1) optical spectrum wavelengths;
(2) bandwidth; or
(3) other current or future technological capacity;
used to provide the video service.
(b) The term does not include a system that transmits video service to subscribers without using any public right-of-way.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-16 Version a
Commission as sole franchising authority; application; confidential information; filing fee
Note: This version of section effective until 3-24-2006. See also following version of this section, effective 3-24-2006.
Sec. 16. (a) Except as provided in section 21 of this chapter, after June 30, 2006:
(1) the commission is the sole franchising authority (as defined in 47 U.S.C. 522(10)) for the provision of video service in Indiana; and
(2) a unit may not:
(A) require a provider to obtain a separate franchise; or
(B) impose any fee, gross receipt tax, licensing requirement, rate regulation, or build-out requirement on a provider;
except as authorized by this chapter.
(b) Except as provided in section 21 of this chapter, a person who seeks to provide video service in Indiana after June 30, 2006, shall file with the commission an application for a franchise. The application shall be made on a form prescribed by the commission and must include the following:
(1) A sworn affidavit, signed by an officer or another person

authorized to bind the applicant, that affirms the following:
(A) That the applicant has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering video service in Indiana.
(B) That the applicant agrees to comply with all federal and state statutes, rules, and regulations applicable to the operation of the applicant's video service system.
(C) That the applicant agrees to:
(i) comply with any local ordinance or regulation governing the use of public rights-of-way in the delivery of video service; and
(ii) recognize the police powers of a unit to enforce the ordinance or regulation.
(D) If the applicant will terminate an existing local franchise under section 21 of this chapter, that the applicant agrees to perform any obligations owed to any private person under the terminated franchise until such time as the local franchise would otherwise terminate or expire, as required by section 22 of this chapter.
(2) The applicant's legal name and any name under which the applicant does or will do business in Indiana, as authorized by the secretary of state.
(3) The address and telephone number of the applicant's principal place of business, along with contact information for the person responsible for ongoing communications with the commission.
(4) The names and titles of the applicant's principal officers.
(5) The legal name, address, and telephone number of the applicant's parent company, if any.
(6) A description of each service area in Indiana to be served by the applicant. A service area described under this subdivision may include an unincorporated area in Indiana.
(7) The expected date for the deployment of video service in each of the areas identified in subdivision (6).
(8) A list of other states in which the applicant provides video service.
(9) If the applicant will terminate an existing local franchise under section 21(b) of this chapter, a copy of the written notice sent to the municipality under section 21(c) of this chapter.
(10) Any other information the commission considers necessary to:
(A) monitor the provision of video service to Indiana customers; and
(B) prepare the commission's annual report to the regulatory flexibility committee under IC 8-1-2.6-4.
This subsection does not empower the commission to require an applicant to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to

avoid disclosure of confidential information supplied under this subsection.
(c) The commission may charge a fee for filing an application under this section. Any fee charged by the commission under this subsection may not exceed the commission's actual costs to process and review the application under section 17 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-16 Version b
Commission as sole franchising authority; application; confidential information; filing fee
Note: This version of section effective 3-24-2006. See also preceding version of this section, effective until 3-24-2006.
Sec. 16. (a) Except as provided in section 21 of this chapter, after June 30, 2006:
(1) the commission is the sole franchising authority (as defined in 47 U.S.C. 522(10)) for the provision of video service in Indiana; and
(2) a unit may not:
(A) require a provider to obtain a separate franchise; or
(B) impose any fee, gross receipt tax, licensing requirement, rate regulation, or build-out requirement on a provider;
except as authorized by this chapter.
(b) Except as provided in section 21 of this chapter, a person who seeks to provide video service in Indiana after June 30, 2006, shall file with the commission an application for a franchise. The application shall be made on a form prescribed by the commission and must include the following:
(1) A sworn affidavit, signed by an officer or another person authorized to bind the applicant, that affirms the following:
(A) That the applicant has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering video service in Indiana.
(B) That the applicant agrees to comply with all federal and state statutes, rules, and regulations applicable to the operation of the applicant's video service system.
(C) That the applicant agrees to:
(i) comply with any local ordinance or regulation governing the use of public rights-of-way in the delivery of video service; and
(ii) recognize the police powers of a unit to enforce the ordinance or regulation.
(D) If the applicant will terminate an existing local franchise under section 21 of this chapter, that the applicant agrees to perform any obligations owed to any private person, as required by section 22 of this chapter.
(2) The applicant's legal name and any name under which the applicant does or will do business in Indiana, as authorized by the secretary of state.         (3) The address and telephone number of the applicant's principal place of business, along with contact information for the person responsible for ongoing communications with the commission.
(4) The names and titles of the applicant's principal officers.
(5) The legal name, address, and telephone number of the applicant's parent company, if any.
(6) A description of each service area in Indiana to be served by the applicant. A service area described under this subdivision may include an unincorporated area in Indiana.
(7) The expected date for the deployment of video service in each of the areas identified in subdivision (6).
(8) A list of other states in which the applicant provides video service.
(9) If the applicant will terminate an existing local franchise under section 21(b) of this chapter, a copy of the written notice sent to the municipality under section 21(c) of this chapter.
(10) Any other information the commission considers necessary to:
(A) monitor the provision of video service to Indiana customers; and
(B) prepare the commission's annual report to the regulatory flexibility committee under IC 8-1-2.6-4.
This subsection does not empower the commission to require an applicant to disclose confidential and proprietary business plans and other confidential information without adequate protection of the information. The commission shall exercise all necessary caution to avoid disclosure of confidential information supplied under this subsection.
(c) The commission may charge a fee for filing an application under this section. Any fee charged by the commission under this subsection may not exceed the commission's actual costs to process and review the application under section 17 of this chapter.
As added by P.L.27-2006, SEC.58. Amended by P.L.183-2006, SEC.1.

IC 8-1-34-17
Issuance of certificate; build-out requirements prohibited; settlement agreements approved before July 29, 2004; use of rights-of-way
Sec. 17. (a) Not later than fifteen (15) business days after the commission receives an application under section 16 of this chapter, the commission shall determine whether the application is complete and properly verified. If the commission determines that the application is incomplete or is not properly verified, the commission shall notify the applicant of the deficiency and allow the applicant to resubmit the application after correcting the deficiency. If the commission determines that the application is complete and properly verified, the commission shall issue the applicant a certificate of franchise authority. A certificate issued under this section must

contain:
(1) a grant of authority to provide the video service requested in the application;
(2) a grant of authority to use and occupy public rights-of-way in the delivery of the video service, subject to:
(A) state and local laws and regulations governing the use and occupancy of public rights-of-way; and
(B) the police powers of local units to enforce local ordinances and regulations governing the use and occupancy of public rights-of-way; and
(3) a statement that the authority granted under subdivisions (1) and (2) is subject to the holder's lawful provision and operation of the video service.
(b) Except as provided in subsection (c) and section 28 of this chapter, the commission may not require a provider to:
(1) satisfy any build-out requirements;
(2) deploy, or make investments in, any infrastructure, facilities, or equipment; or
(3) pay an application fee, a document fee, a state franchise fee, a service charge, or any fee other than the franchise fee paid to a local unit under section 24 of this chapter;
as a condition of receiving or holding a certificate under this chapter.
(c) This section does not limit the commission's right to enforce any obligation described in subsection (b) that a provider is subject to under the terms of a settlement agreement approved by the commission before July 29, 2004.
(d) The general assembly, a state agency, or a unit may not adopt a law, rule, ordinance, or regulation governing the use and occupancy of public rights-of-way that:
(1) discriminates against any provider, or is unduly burdensome with respect to any provider, based on the particular facilities or technology used by the provider to deliver video service; or
(2) allows a video service system owned or operated by a unit to use or occupy public rights-of-way on terms or conditions more favorable or less burdensome than those that apply to other providers.
A law, a rule, an ordinance, or a regulation that violates this subsection is void.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-18
Transfer of certificate
Sec. 18. Subject to the notice requirements under section 20 of this chapter, a certificate issued under this chapter may be transferred to any successor in interest of the holder to which the certificate is originally granted.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-19
Termination of certificate by holder      Sec. 19. A certificate issued under this chapter may be terminated by the holder by submitting notice to the commission under section 20 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-20
Notice of change; notice of intent to provide service; customer notification requirements
Sec. 20. (a) In connection with, or as a condition of receiving, a certificate under this chapter, the commission shall require a holder to notify the commission, after the issuance of a certificate, of any of the following changes involving the holder or the certificate issued:
(1) Any transaction involving a change in the ownership, operation, control, or corporate organization of the holder, including a merger, an acquisition, or a reorganization.
(2) A change in the holder's legal name or the adoption of, or change to, an assumed business name. The holder shall submit to the commission a certified copy of the:
(A) amended certificate of authority; or
(B) certificate of assumed business name;
issued by the secretary of state to reflect the change.
(3) A change in the holder's principal business address or in the name of the person authorized to receive notice on behalf of the holder.
(4) Any transfer of the certificate to a successor in interest of the holder allowed by section 18 of this chapter. The holder shall identify the successor in interest to which the transfer is made.
(5) The termination of any certificate issued under this chapter, as allowed by section 19 of this chapter. The holder shall identify:
(A) any other certificate issued under this chapter that will be retained by the holder;
(B) the number of Indiana customers in the service area covered by the certificate being terminated; and
(C) the method by which the holder's customers were notified of the termination, if required by the commission under subsection (c).
(6) A change in the video programming or other programming service provided in one (1) or more of the services areas identified under section 16(b)(6) of this chapter in the holder's most recent application for a certificate under this chapter.
(7) A change in one (1) or more of the service areas identified under section 16(b)(6) of this chapter that would increase or decrease the territory within the service area. The holder shall describe the new boundaries of the affected service areas after the proposed change is made.
The commission shall prescribe the time in which a holder must report changes under this section. The commission may prescribe a form for the reporting of changes under this section.     (b) In connection with, or as a condition of, receiving a certificate under this chapter, the commission shall require a holder to notify a unit:
(1) in which the holder does not already provide video service under:
(A) a local franchise issued by the unit before July 1, 2006; or
(B) another certificate issued under this chapter after June 30, 2006; and
(2) that is included in the holder's service area under the certificate being issued;
that the holder intends to provide video service in the unit's jurisdiction. The holder shall give the notice required under this subdivision not later than ten (10) days before the holder begins providing video service in the unit's jurisdiction.
(c) In connection with the issuance of a certificate under this chapter, the commission may require a holder to provide advance notice to the holder's Indiana customers if the holder will do any of the following:
(1) Change the rates and charges for video service that the holder offers in any of its service areas in Indiana.
(2) Cease to offer video service, or any specific video programming or other programming service, that the holder offers in any of the holder's service areas in Indiana.
The commission shall prescribe any customer notification requirements under this subsection in a rule of general application adopted under IC 4-22-2.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-21
Election to operate under local franchise; termination of local franchise; notice; outstanding and prepaid franchise fees
Sec. 21. (a) For purposes of this section, a provider is considered to be a holder of a local franchise on June 30, 2006, if:
(1) the provider; or
(2) any affiliate or successor entity of the provider;
holds a local franchise to provide video service in a unit on June 30, 2006.
(b) After June 30, 2006, a provider that is the holder of a local franchise on June 30, 2006, regardless of whether the provider is the incumbent provider in the local franchise service area, may elect to:
(1) continue providing video service under the local franchise until the local franchise expires; or
(2) subject to section 22 of this chapter, terminate the local franchise and apply to the commission for a certificate under this chapter.
(c) A provider that elects to terminate a local franchise under subsection (b) must provide written notice of the provider's election to:
(1) the commission; and         (2) the affected unit;
not later than November 1, 2006. The local franchise is terminated on the date the commission issues a certificate to the provider under this chapter.
(d) Not later than ninety (90) days after a local franchise is terminated under subsection (c), the provider that terminated the local franchise shall remit to the affected unit any accrued but unpaid franchise fees due under the local franchise. If the provider has credit remaining from any prepaid franchise fees, the provider may deduct the amount of the credit from any future fees or taxes owed to the affected unit.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-22 Version a
Terminated local franchise; rights, duties, and obligations owed to private persons; obligations based on gross income; right of action; "private person" defined
Note: This version of section effective until 3-24-2006. See also following version of this section, effective 3-24-2006.
Sec. 22. (a) A provider that elects to terminate a local franchise under section 21 of this chapter remains subject to the contractual rights, duties, and obligations incurred by the provider under the terms and conditions of the terminated local franchise that are owed to any private person, including a subscriber.
(b) The obligations that a provider owes to a private person under subsection (a) include any obligations based on the gross income received by the provider:
(1) after the provider becomes a holder of a certificate under this chapter; and
(2) for video service provided in the service area covered by the terminated local franchise;
if, under the terms of the terminated local franchise, the obligations would have been based on the gross income received by the provider for video service provided in the service area covered by the terminated local franchise.
(c) All liens, security interests, royalties, and other contracts, rights, and interests arising out of the terminated local franchise and owed to a private person, shall:
(1) continue in full force and effect without the need for renewal, extension, or continuance;
(2) be paid or performed by the provider after becoming a holder of a certificate under this chapter; and
(3) apply as though the gross revenue of the provider continued to be generated under the terminated local franchise with respect to any revenue generated in the service area covered by the terminated local franchise.
(d) The commission shall condition the issuance or renewal of a certificate under this chapter on a provider's payment and performance of the rights, duties, and obligations described in this section until the time the terminated local franchise would ordinarily

terminate or expire if the provider had not made the election under section 21 of this chapter. In applying for an initial certificate or a renewal certificate under this chapter, a provider shall agree to pay or perform the obligations described in this section, as required by section 16(b)(1)(D) of this chapter.
(e) A private person that claims to be:
(1) owed any rights, duties, or obligations by a holder under this section; and
(2) aggrieved by a holder's alleged violation of this section;
may bring an action in a court with jurisdiction to enforce the rights, duties, or obligations claimed to be owed to the person.
(f) As used in this section, "private person" does not include:
(1) the unit that issued the terminated local franchise;
(2) a political subdivision (as defined in IC 36-1-2-13) not described in subdivision (1); or
(3) any official, agent, or employee of:
(A) the unit that issued the terminated local franchise; or
(B) a political subdivision described in subdivision (2);
in the individual's official capacity.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-22 Version b
Terminated local franchise; rights, duties, and obligations owed to private persons; right of action; "private person"
Note: This version of section effective 3-24-2006. See also preceding version of this section, effective until 3-24-2006.
Sec. 22. (a) A provider that elects to terminate a local franchise under section 21 of this chapter remains subject to the contractual rights, duties, and obligations incurred by the provider that are owed to any private person.
(b) All liens, security interests, royalties, and other contracts, rights, and interests owed to a private person, shall:
(1) continue in full force and effect without the need for renewal, extension, or continuance; and
(2) be paid or performed by the provider after becoming a holder of a certificate under this chapter.
(c) The commission shall condition the issuance or renewal of a certificate under this chapter on a provider's payment and performance of the rights, duties, and obligations described in this section. In applying for an initial certificate or a renewal certificate under this chapter, a provider shall agree to pay or perform the obligations described in this section, as required by section 16(b)(1)(D) of this chapter.
(d) A private person that claims to be:
(1) owed any rights, duties, or obligations by a holder under this section; and
(2) aggrieved by a holder's alleged violation of this section;
may bring an action in a court with jurisdiction to enforce the rights, duties, or obligations claimed to be owed to the person.
(e) As used in this section, "private person" does not include:         (1) the unit that issued the terminated local franchise;
(2) a political subdivision (as defined in IC 36-1-2-13) not described in subdivision (1); or
(3) any official, agent, or employee of:
(A) the unit that issued the terminated local franchise; or
(B) a political subdivision described in subdivision (2);
in the individual's official capacity.
As added by P.L.27-2006, SEC.58. Amended by P.L.183-2006, SEC.2.

IC 8-1-34-23
Gross revenue; determination under existing local franchise; determination when no local franchise exists; unincorporated areas; annexed territory
Sec. 23. (a) Except as provided in subsection (b), the holder of a certificate under this chapter shall, at the end of each calendar quarter, determine under subsections (c) and (d) the gross revenue received during that quarter from the holder's provision of video service in each unit included in the holder's service area under the certificate.
(b) This subsection applies to a holder or other provider providing video service in a unit in which a provider of video service is required on June 30, 2006, to pay a franchise fee based on a percentage of gross revenues. The holder's or provider's gross revenue shall be determined as follows:
(1) If only one (1) local franchise is in effect on June 30, 2006, the holder or provider shall determine gross revenue as the term is defined in the local franchise in effect on June 30, 2006.
(2) If:
(A) more than one (1) local franchise is in effect on June 30, 2006; and
(B) the holder or provider is subject to a local franchise in the unit on June 30, 2006;
the holder or provider shall determine gross revenue as the term is defined in the local franchise to which the holder or provider is subject on June 30, 2006.
(3) If:
(A) more than one (1) local franchise is in effect on June 30, 2006; and
(B) the holder is not subject to a local franchise in the unit on June 30, 2006;
the holder shall determine gross revenue as the term is defined in the local franchise in effect on June 30, 2006, that is most favorable to the unit.
(c) This subsection does not apply to a holder that is required to determine gross revenue under subsection (b). The holder shall include the following in determining the gross revenue received during the quarter with respect to a particular unit:
(1) Fees and charges charged to subscribers for video service provided by the holder. Fees and charges under this subdivision

include the following:
(A) Recurring monthly charges for video service.
(B) Event based charges for video service, including pay per view and video on demand charges.
(C) Charges for the rental of set top boxes and other equipment.
(D) Service charges related to the provision of video service, including activation, installation, repair, and maintenance charges.
(E) Administrative charges related to the provision of video service, including service order and service termination charges.
(2) Revenue received by an affiliate of the holder from the affiliate's provision of video service, to the extent that treating the revenue as revenue of the affiliate, instead of revenue of the holder, would have the effect of evading the payment of fees that would otherwise be paid to the unit. However, revenue of an affiliate may not be considered revenue of the holder if the revenue is otherwise subject to fees to be paid to the unit.
(d) This subsection does not apply to a holder that is required to determine gross revenue under subsection (b). The holder shall not include the following in determining the gross revenue received during the quarter with respect to a particular unit:
(1) Revenue not actually received, regardless of whether it is billed. Revenue described in this subdivision includes bad debt.
(2) Revenue received by an affiliate or any other person in exchange for supplying goods and services used by the holder to provide video service under the holder's certificate.
(3) Refunds, rebates, or discounts made to subscribers, advertisers, the unit, or other providers leasing access to the holder's facilities.
(4) Revenue from providing service other than video service, including revenue from providing:
(A) telecommunications service (as defined in 47 U.S.C. 153(46));
(B) information service (as defined in 47 U.S.C. 153(20)), other than video service; or
(C) any other service not classified as cable service or video programming by the Federal Communications Commission.
(5) Any fee imposed on the holder under this chapter that is passed through to and paid by subscribers, including the franchise fee:
(A) imposed under section 24 of this chapter for the quarter immediately preceding the quarter for which gross revenue is being computed; and
(B) passed through to and paid by subscribers during the quarter for which gross revenue is being computed.
(6) Revenue from the sale of video service for resale in which the purchaser collects a franchise fee under:
(A) this chapter; or             (B) a local franchise agreement in effect on July 1, 2006;
from the purchaser's customers. This subdivision does not limit the authority of a unit, or the commission on behalf of a unit, to impose a tax, fee, or other assessment upon the purchaser under 42 U.S.C. 542(h).
(7) Any tax of general applicability:
(A) imposed on the holder or on subscribers by a federal, state, or local governmental entity; and
(B) required to be collected by the holder and remitted to the taxing entity;
including the state gross retail and use taxes (IC 6-2.5) and the utility receipts tax (IC 6-2.3).
(8) Any forgone revenue from providing free or reduced cost cable video service to any person, including:
(A) employees of the holder;
(B) the unit; or
(C) public institutions, public schools, or other governmental entities, as required or permitted by this chapter or by federal law.
However, any revenue that the holder chooses to forgo in exchange for goods or services through a trade or barter arrangement shall be included in gross revenue.
(9) Revenue from the sale of:
(A) capital assets; or
(B) surplus equipment that is not used by the purchaser to receive video service from the holder.
(10) Reimbursements that:
(A) are made by programmers to the holder for marketing costs incurred by the holder for the introduction of new programming; and
(B) exceed the actual costs incurred by the holder.
(11) Late payment fees collected from customers.
(12) Charges, other than those described in subsection (b)(1), that are aggregated or bundled with charges described in subsection (b)(1) on a customer's bill, if the holder can reasonably identify the charges on the books and records by the holder in the regular course of business.
(e) If, under the terms of the holder's certificate, the holder provides video service to any unincorporated area in Indiana, the holder shall calculate the holder's gross income received from each unincorporated area served in accordance with:
(1) subsection (b); or
(2) subsections (c) and (d);
whichever is applicable.
(f) If a unit served by the holder under a certificate annexes any territory after the certificate is issued or renewed under this chapter, the holder shall:
(1) include in the calculation of gross revenue for the annexing unit any revenue generated by the holder from providing video service to the annexed territory; and         (2) subtract from the calculation of gross revenue for any unit or unincorporated area:
(A) of which the annexed territory was formerly a part; and
(B) served by the holder before the effective date of the annexation;
the amount of gross revenue determined under subdivision (1);
beginning with the calculation of gross revenue for the calendar quarter in which the annexation becomes effective. The holder shall notify the commission of the new boundaries of the affected service areas as required under section 20(a)(7) of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-24
Franchise fee; percentage of gross revenue; unincorporated areas; disputes over gross revenue calculation; pass through to subscribers; billing itemization; fee under local franchise
Sec. 24. (a) Subject to subsection (e), not later than forty-five (45) days after the end of each calendar quarter, the holder shall pay to each unit included in the holder's service area under a certificate issued under this chapter a franchise fee equal to:
(1) the amount of gross revenue received from providing video service in the unit during the most recent calendar quarter, as determined under section 23 of this chapter; multiplied by
(2) a percentage equal to one (1) of the following:
(A) If a local franchise has never been in effect in the unit before July 1, 2006, five percent (5%).
(B) If no local franchise is in effect in the unit on July 1, 2006, but one (1) or more local franchises have been in effect in the unit before July 1, 2006, the percentage of gross revenue paid by the holder of the most recent local franchise in effect in the unit, unless the unit elects to impose a different percentage, which may not exceed five percent (5%).
(C) If there is one (1) local franchise in effect in the unit on July 1, 2006, the percentage of gross revenue paid by the holder of that local franchise as a franchise fee to the unit, unless the unit elects to impose a different percentage, which may not exceed five percent (5%). Upon the expiration of a local franchise described in this clause, the percentage shall be determined by the unit but may not exceed five percent (5%).
(D) If there is more than one (1) local franchise in effect with respect to the unit on July 1, 2006, a percentage determined by the unit, which may not exceed the greater of:
(i) five percent (5%); or
(ii) the percentage paid by a holder of any local franchise in effect in the unit on July 1, 2006.
(b) If the holder provides video service to an unincorporated area in Indiana, as described in section 23(e) of this chapter, the holder shall:         (1) calculate the franchise fee with respect to the unincorporated area in accordance with subsection (a); and
(2) remit the franchise fee to the county in which the unincorporated area is located.
If an unincorporated area served by the provider is located in one (1) or more contiguous counties, the provider shall remit part of the franchise fee calculated under subdivision (1) to each county having territory in the unincorporated area served. The part of the franchise fee remitted to a county must bear the same proportion to the total franchise fee for the area, as calculated under subdivision (1), that the number of subscribers in the county bears to the total number of subscribers in the unincorporated area served.
(c) With each payment of a franchise fee to a unit under this section, the holder shall include a statement explaining the basis for the calculation of the franchise fee. A unit may review the books and records of:
(1) the holder; or
(2) an affiliate of the holder, if appropriate;
to the extent necessary to ensure the holder's compliance with section 23 of this chapter in calculating the gross revenue upon which the remitted franchise fee is based. Each party shall bear the party's own costs of an examination under this subsection. If the holder and the unit cannot agree on the amount of gross revenue on which the franchise fee should be based, either party may petition the commission to determine the amount of gross revenue on which the franchise fee should be based. A determination of the commission under this subsection is final, subject to the right of direct appeal by either party.
(d) A franchise fee owed by a holder to a unit under this section may be passed through to, and collected from, the holder's subscribers in the unit. To the extent allowed under 43 U.S.C. 542(c), the holder may identify as a separate line item on each regular bill issued to a subscriber:
(1) the amount of the total bill assessed as a franchise fee under this section; and
(2) the identity of the unit to which the franchise fee is paid.
(e) A holder that elects under section 21(b)(1) of this chapter to continue providing video service under a local franchise is not required to pay the franchise fee prescribed under this section, but shall pay any franchise fee imposed under the terms of the local franchise.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-25
PEG channel capacity, facilities, and financial support; unit with existing requirements
Sec. 25. (a) This section applies in a unit that:
(1) is included in the service area of a holder of a certificate issued under this chapter; and
(2) requires a provider described in section 21(a) of this chapter

to provide PEG channel capacity, facilities, or financial support under a local franchise issued to the provider by the unit before July 1, 2006, regardless of whether the provider elects to:
(A) continue the local franchise under section 21(b)(1) of this chapter; or
(B) terminate the local franchise under section 21(b)(2) of this chapter and continue providing video service in the unit under a certificate issued under this chapter.
(b) As used in this section, "PEG channel" refers to a channel made available by a provider on the provider's video service system for public, educational, and governmental programming.
(c) The holder of a certificate under this chapter shall provide in the unit at least the number of PEG channels that the provider described in section 21(a) of this chapter is required to provide in the unit under the terms of the local franchise described in subsection (a)(2).
(d) If the local franchise described in subsection (a)(2) requires the provider described in section 21(a) of this chapter to provide financial support for public, educational, or governmental programming in the unit, the holder of a certificate under this chapter shall pay the unit the same cash payments on a per subscriber basis that the provider described in section 21(a) of this chapter is required to pay the unit under the terms of the local franchise. The holder shall remit payments under this subsection to the unit on a quarterly basis, along with the franchise fee paid to the unit under section 24 of this chapter. For each calendar quarter, the holder shall remit to the unit an amount equal to:
(1) the cash payment for the quarter due from the provider described in section 21(a) of this chapter; multiplied by
(2) a fraction, the numerator of which equals the number of subscribers served by the holder in the unit, and the denominator of which equals the total number of subscribers served by all providers in the unit.
(e) Any payments remitted to a unit under subsection (d):
(1) are made:
(A) for the purposes set forth in 47 U.S.C. 531; and
(B) under the unit's authority under 47 U.S.C. 541(a)(4)(B); and
(2) may not be credited against the franchise fee payable to the unit under section 24 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-26
PEG channel capacity, facilities, and financial support; units or areas without existing requirements; authority of commission to require
Sec. 26. (a) This section applies in a unit or an unincorporated area of Indiana that:
(1) is included in the service area of a holder of a certificate issued under this chapter; and         (2) does not require a provider described in section 21(a) of this chapter to provide PEG channel capacity, facilities, or financial support under a local franchise issued before July 1, 2006.
(b) As used in this section, "PEG channel" has the meaning set forth in section 25(b) of this chapter.
(c) As a condition of issuing or renewing a certificate to a holder under this chapter, and upon:
(1) the petition of a unit or an unincorporated area included in the holder's service area under the certificate; or
(2) the commission's own motion;
the commission may require the holder to provide PEG channel capacity, facilities, or financial support to one (1) or more units or unincorporated areas in the holder's service area under the certificate.
(d) As allowed by 47 U.S.C. 531, the commission may do the following in exercising its authority under this section:
(1) Adopt rules and procedures for the designation or use of PEG channel capacity in each unit or unincorporated area in which the requirements apply.
(2) Enforce any requirement concerning the provision or use of PEG channel capacity. The commission's enforcement authority under this subdivision includes the authority to enforce any provision that:
(A) is proposed by the holder and incorporated in the holder's certificate; and
(B) concerns services, facilities, or equipment related to PEG channel capacity;
regardless of whether the provision is required in rules or procedures adopted by the commission under subdivision (1).
(3) If PEG channel capacity is designated under the certificate, prescribe rules and procedures:
(A) under which the holder is permitted to use the designated channel capacity to provide other services, if the channel capacity is not being used in the unit or unincorporated area for the designated purposes; and
(B) that set forth the conditions under which the holder must cease any use permitted under clause (A).
As added by P.L.27-2006, SEC.58.

IC 8-1-34-26.5
Additional PEG channel capacity
Sec. 26.5. (a) This section applies in a unit:
(1) that is included in the service area of a holder of a certificate issued under this chapter; and
(2) in which a provider is required to provide PEG channel capacity:
(A) under a local franchise issued to the provider by the unit before July 1, 2006; or
(B) by the commission under section 26 of this chapter.
(b) As used in this section, "PEG channel" has the meaning set forth in section 25(b) of this chapter.     (c) As a condition of issuing or renewing a certificate to a holder under this chapter, and upon:
(1) the petition of the unit; or
(2) the commission's own motion;
the commission may require the holder to provide the unit with PEG channel capacity that is in addition to the channel capacity required to be provided in the unit under the existing local franchise or under an order of the commission under section 26 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-27
Operation of PEG channel; compatibility with provider's system; interconnection of systems; enforcement authority of courts
Sec. 27. (a) The operation of a PEG channel provided under section 25, 26, or 26.5 of this chapter is the responsibility of the unit or unincorporated area that receives the benefit of the channel, and the holder or other provider is responsible only for the transmission of the channel.
(b) A unit or an unincorporated area that receives the benefit of a PEG channel provided under section 25, 26, or 26.5 of this chapter shall ensure that all transmissions, content, and programming that are transmitted over a channel or other facility of the provider are submitted to the provider in a manner or form that:
(1) is capable of being accepted and transmitted by the provider over the provider's video service system;
(2) does not require additional alteration or change in the content by the provider; and
(3) is compatible with the technology or protocol used by the provider to deliver video service.
(c) If it is technically feasible to do so, the holder of a certificate under this section and a provider described in section 21(a) of this chapter may cooperate to interconnect their systems to provide PEG channel capacity required under section 25, 26, or 26.5 of this chapter. Interconnection under this section may be accomplished by direct cable, microwave link, satellite, or other reasonable method of connection. The parties shall negotiate the terms of the interconnection in good faith, and a provider described in section 21(a) of this chapter may not withhold interconnection of PEG channel capacity.
(d) A court with jurisdiction has exclusive authority to enforce any requirement under:
(1) this section; or
(2) section 25, 26, or 26.5 of this chapter.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-28
Discrimination based on income prohibited; use of alternative technology; petition for equitable relief; order by commission; right to appeal
Sec. 28. (a) This section applies to the following:         (1) A provider that holds a certificate issued by the commission under this chapter.
(2) A provider that provides video service under a local franchise, as permitted under section 21(b)(1) of this chapter.
(b) Subject to section 17(b) of this chapter, a provider may not deny access to video service to any group of potential residential subscribers based on the income level of the residents in the local area in which the group resides. However, a provider:
(1) shall have a reasonable time to become capable of providing video service to all households within a service area included in the provider's franchise; and
(2) may satisfy the requirements of this subsection through the use of an alternative technology that:
(A) offers content, service, and functionality comparable to that provided through the provider's video service system, as determined by the commission; and
(B) may include a technology that does not require the use of any public right-of-way.
(c) For purposes of this subsection, an "affected person" includes the following:
(1) A potential subscriber of video service from a provider.
(2) A local unit in which a person described in subdivision (1) resides, acting on behalf of the person or other similarly situated persons.
An affected person that alleges a violation of subsection (b) by a provider may petition the commission for equitable relief. Not later than forty-five (45) days after receiving a petition under this subsection, the commission shall, after notice and an opportunity for hearing, make a determination as to whether a violation of subsection (b) has occurred.
(d) If, after holding any hearing requested in the matter, the commission determines that no violation of subsection (b) has occurred, the commission's decision is final, subject to the petitioner's right to appeal the decision in a court having jurisdiction. If the commission determines that a violation of subsection (b) has occurred, the commission may issue an order requiring the provider to offer video service to those persons to whom access to the provider's video service has been denied. An order of the commission under this subsection must specify the following:
(1) A date by which the provider must offer video service to those persons to whom access has been denied as a result of the provider's violation. In specifying a date under this subdivision, the commission shall allow the provider a reasonable time to become capable of providing the required video service to the affected households.
(2) Any alternative technology described in subsection (b)(2) that the commission approves for use by the provider in making video service available to the affected households.
Except as provided in subsection (e), an order of the commission under this subsection is final.     (e) A provider may appeal:
(1) a determination by the commission under subsection (d) that a violation of subsection (b) has occurred; or
(2) any findings or requirements of the order issued in connection with the commission's finding of a violation;
in a court having jurisdiction.
As added by P.L.27-2006, SEC.58.

IC 8-1-34-29
Institutional network capacity; video service to public buildings; provision under terms of local franchise; continuation of services after December 31, 2008, or expiration of franchise; apportionment of costs
Sec. 29. (a) This section applies to a provider that holds a local franchise to provide video service in a unit at any time before July 1, 2009, regardless of whether:
(1) the provider elects:
(A) under section 21(b)(1) of this chapter, to continue providing video service under the local franchise; or
(B) under section 21(b)(2) of this chapter, to terminate the local franchise and provide video service in the unit under a certificate issued under this chapter;
if the local franchise is in effect on June 30, 2009; or
(2) the provider will provide video service in the unit under a certificate issued under this chapter, if the local franchise expires before July 1, 2009.
(b) As used in this section, "local franchise" refers to:
(1) the existing local franchise, if subsection (a)(1)(A) applies;
(2) the terminated local franchise, if subsection (a)(1)(B) applies; or
(3) the most recent local franchise held by the provider in the unit, if subsection (a)(2) applies.
(c) A holder to which this section applies shall continue to provide the following services under the terms of the local franchise until January 1, 2009, or until the local franchise will expire or would have expired, whichever is later:
(1) Institutional network capacity, however defined or referenced in the local franchise, but generally including private line data network capacity for use by the unit for noncommercial purposes. Institutional network capacity provided under this subdivision shall continue to be provided at the same capacity as required under the terms of the local franchise.
(2) Video service to community public buildings, such as municipal buildings and public schools, however defined or referenced in the local franchise, but generally including cable drop connections to the buildings and a particular tier of video service provided to the buildings. Video service provided under this subdivision shall continue to be provided to the same extent as required under the terms of the local franchise. Beginning January 1, 2009, or upon the date on which the local franchise will expire or would have expired, whichever is later, a provider that provides services under this subsection shall continue to provide the services under this subsection if the unit requests that the services continue after December 31, 2008, or after the date the local franchise will expire or would have expired, whichever is later.
(d) This subsection applies to services described in subsection (c) that are provided after December 31, 2008, or after the date the local franchise will expire or would have expired, whichever is later. The incremental costs of the services shall be apportioned among all holders of a franchise to provide video service within the unit. The amount of the incremental costs borne by a particular holder is equal to the total cost of providing the services multiplied by a fraction calculated as follows:
(1) The numerator of the fraction equals the number of subscribers to whom the holder provides video service in the unit.
(2) The denominator of the fraction equals the total number of subscribers to whom all holders provide video service in the unit.
As added by P.L.27-2006, SEC.58.



CHAPTER 36. INDIANA LIFELINE ASSISTANCE PROGRAM

IC 8-1-36-1
Application of chapter
Sec. 1. This chapter applies to an eligible telecommunications carrier that offers basic telecommunications service in one (1) or more exchange areas in Indiana.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-2
Application of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 8-1-2.6 apply throughout this chapter.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-3
"Commission"
Sec. 3. As used in this chapter, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-4
"Eligible telecommunications carrier"
Sec. 4. As used in this chapter, "eligible telecommunications carrier" refers to a local exchange carrier that is designated as an eligible telecommunications carrier by the commission under 47 CFR 54.201.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-5
"Federal Lifeline program"
Sec. 5. As used in this chapter, "federal Lifeline program" refers to the retail local service offering:
(1) available only to qualifying low-income consumers (as defined in 47 CFR 54.400(a));
(2) for which qualifying low-income consumers pay reduced charges as a result of the application of the Lifeline support amount described in 47 CFR 54.403; and
(3) that includes the services and functionalities set forth in 47 CFR 54.101(a)(1) through 47 CFR 54.101(a)(9);
as described in 47 CFR 54.401.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-6
"Participant"
Sec. 6. As used in this chapter, "participant" refers to an eligible customer who applies for and receives assistance through the program.
As added by P.L.27-2006, SEC.59.
IC 8-1-36-7
"Program"
Sec. 7. As used in this chapter, "program" refers to the Indiana Lifeline assistance program established by the commission under section 8 of this chapter.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-8
Rules to establish program; funding mechanisms; reduced rates for basic telecommunications service
Sec. 8. (a) Not later than July 1, 2008, the commission shall adopt rules under IC 4-22-2 to establish the Indiana Lifeline assistance program. The program shall offer reduced charges for basic telecommunications service to eligible customers. The rules adopted by the commission under this section must do the following:
(1) Require an eligible telecommunications carrier to offer toll limitation (as defined in 47 CFR 54.400(d)) to an eligible customer who applies for assistance under the program. The rules must specify that an eligible telecommunications carrier may not charge a participant an administrative charge or any other additional amount for toll limitation.
(2) Allow an eligible telecommunications carrier to block a participant's access to interexchange service, except for access to toll free numbers, if the participant owes an outstanding amount for basic telecommunications service. The rules must require an eligible telecommunications carrier to remove the block without additional cost to the participant upon payment of the outstanding amount.
(3) Prohibit an eligible telecommunications carrier from discontinuing basic telecommunications service to a participant because of nonpayment by the participant of charges for other services billed by the eligible telecommunications carrier, including interexchange service.
(b) Funding for the following costs of the program shall be determined by the commission, after notice and hearing, in a manner based on and consistent with comparable federal funding mechanisms for the federal Lifeline program:
(1) The costs of reimbursing eligible telecommunications carriers for lost revenues associated with providing reduced charges for basic telecommunications service to participants.
(2) Reasonable expenses incurred by the commission and eligible telecommunications carriers to:
(A) administer the program; and
(B) publicize the availability of the program in a manner reasonably designed to reach eligible customers.
(c) The rules adopted by the commission under IC 4-22-2 to establish the program must:
(1) take effect not later than July 1, 2009; and
(2) be consistent with this chapter.
Upon the effective date of the rules adopted by the commission under

this section, an eligible telecommunications carrier shall offer basic telecommunications service to an eligible customer at the reduced rates established under the rules.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-9
Eligibility for reduced rates under program
Sec. 9. A customer is eligible to receive reduced rates for basic telecommunications service under the program if:
(1) the customer's income (as defined in 47 CFR 54.400(f)) does not exceed one hundred fifty percent (150%) of the federal poverty guidelines; or
(2) any person in the customer's household receives or has a child who receives any of the following:
(A) Medicaid.
(B) Food stamps.
(C) Supplemental Security Income.
(D) Federal public housing assistance.
(E) Home energy assistance under a program administered by the division of family resources under IC 12-14-11.
(F) Assistance under the federal Temporary Assistance to Needy Families (TANF) program (45 CFR 260 et seq.).
(G) Free lunches under the national school lunch program.
As added by P.L.27-2006, SEC.59.

IC 8-1-36-10
Tier Three federal Lifeline support
Sec. 10. An eligible telecommunications carrier may seek Tier Three federal Lifeline support under 47 CFR 54.403(a)(3) in connection with support provided by the eligible telecommunications carrier under this chapter.
As added by P.L.27-2006, SEC.59.






ARTICLE 1.5. MUNICIPAL UTILITIES

CHAPTER 1. DEFINITIONS

IC 8-1.5-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-2
"Acquisition"
Sec. 2. "Acquisition" includes the following methods of obtaining property:
(1) Purchases.
(2) Condemnation.
(3) Leases.
(4) Exchanges.
(5) Acceptance of gifts.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-3
"Commission"
Sec. 3. "Commission" refers to the utility regulatory commission.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.23-1988, SEC.61.

IC 8-1.5-1-4
"Disposition"
Sec. 4. "Disposition" includes the sale, lease, exchange, or other transfer of property.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-5
"Executive"
Sec. 5. "Executive" means:
(1) mayor, for a city; or
(2) president of the town council, for a town.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1989, SEC.40.

IC 8-1.5-1-6
"Fiscal officer"
Sec. 6. "Fiscal officer" means:
(1) controller, for a second class city;
(2) clerk-treasurer, for a third class city; or
(3) clerk-treasurer, for a town.
As added by Acts 1982, P.L.74, SEC.1.
IC 8-1.5-1-7
"Legislative body"
Sec. 7. "Legislative body" means:
(1) common council, for a city; or
(2) town council, for a town.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1989, SEC.41.

IC 8-1.5-1-8
"Municipality"
Sec. 8. "Municipality" means city or town.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-1-9
"Person"
Sec. 9. "Person" means individual, firm, corporation, partnership, limited liability company, trustee, lessee, or receiver.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.8-1993, SEC.132.

IC 8-1.5-1-10
"Utility"; "municipally owned utility"; "public utility"
Sec. 10. "Utility", "municipally owned utility", and "public utility" have the meanings set forth in IC 8-1-2-1.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 2. TRANSFER, ACQUISITION, AND IMPROVEMENT OF UTILITIES BY MUNICIPALITIES

IC 8-1.5-2-1
Application of chapter; exception
Sec. 1. This chapter applies to all municipalities except consolidated cities.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-2
Application of chapter; additional exceptions
Sec. 2. (a) This chapter does not apply to utilities governed by IC 8-1-13 or IC 8-1-2 except for a municipally owned utility.
(b) The law relating to acquisition of electric utility property and to electricity suppliers' service area assignments shall be governed by IC 8-1-2.3 and IC 8-1-2-95.1, and nothing in this chapter modifies or abridges those provisions.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-3
Disposition, construction, and acquisition of utilities; lease and operation of waterworks facilities
Sec. 3. (a) Subject to restrictions imposed by a bond ordinance, resolution, indenture, contract under IC 8-1-2.2, or similar instrument binding upon it, a municipality may sell or otherwise dispose of any of its municipally owned utilities under this chapter.
(b) A municipality may own, lease, acquire, or construct a utility within the corporate boundaries of the municipality, and within a radius of six (6) miles from those boundaries or any place within the county in which the municipality is located, under this chapter without the consent of any agency other than the municipal legislative body. Waterworks facilities may be leased from a public utility and operated in conjunction with its municipal waterworks, whether or not the leased facilities are located within the corporate boundaries of the municipality, if the area served by the leased facilities outside those boundaries is contiguous to, or within one (1) mile of, those boundaries. For purposes of IC 36-4-3, a municipality that leases and operates waterworks serving such an area is considered to be furnishing water service to the area.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-4
Sale of nonsurplus property; ordinance or resolution providing for appraisal
Sec. 4. Whenever the municipal legislative body determines to sell or otherwise dispose of nonsurplus municipally owned utility property, it shall by ordinance or resolution, by a two-thirds (2/3) vote, provide for:
(1) the appointment of:             (A) one (1) disinterested freeholder residing in the municipality; and
(B) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana;
(2) the appraisal of the property; and
(3) the time that the appraisal is due.
One (1) of the appraisers appointed under subdivision (1)(B) must reside not more than fifty (50) miles from the property.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.113-2006, SEC.2.

IC 8-1.5-2-5
Sale of nonsurplus property; appraisal; notice and hearing; submission to voters
Sec. 5. (a) Each appraiser appointed as provided by section 4 of this chapter must:
(1) by education and experience, have such expert and technical knowledge and qualifications as to make a proper appraisal and valuation of the property of the type and nature involved in the sale;
(2) be a disinterested person; and
(3) not be a resident or taxpayer of the municipality.
(b) The appraisers shall:
(1) be sworn to make a just and true valuation of the property; and
(2) return their appraisal, in writing, to the municipal legislative body within the time fixed by the resolution appointing them.
(c) If all three (3) appraisers cannot agree as to the appraised value, the appraisal, when signed by two (2) of the appraisers, constitutes a good and valid appraisal.
(d) Not later than fifteen (15) days after the return of the appraisal by the appraisers to the legislative body, the notice of a hearing on an ordinance providing for sale or disposition of the property and the total valuation of the property as fixed by the appraisement shall be published in the manner prescribed by IC 5-3-1.
(e) The hearing on the ordinance providing for sale or disposition may not be held for thirty (30) days after notice is given as required by subsection (d).
(f) If, within this thirty (30) day period, at least the number of the registered voters of the municipality required under IC 3-8-6-3 for a petition to place a candidate on the ballot sign and present a petition to the legislative body opposing the sale, the legislative body shall submit the question as to whether the sale shall be made to the voters of the municipality at a special or general election. In submitting the public question to the voters, the legislative body shall certify the question to the county election board of the county containing the greatest percentage of population of the municipality under IC 3-10-9-3. The county election board shall adopt a resolution setting forth the text of the public question and shall submit the

question as to whether the sale shall be made to the voters of the municipality at a special or general election on a date specified by the municipal legislative body.
(g) If a majority of the voters voting on the question vote for the sale, the legislative body shall proceed to sell the property as provided in the ordinance.
(h) If a majority of the voters voting on the question vote against the sale, the sale may not be made.
(i) If, after the expiration of thirty (30) days as provided in subsection (e), a petition is not filed, the municipal legislative body shall proceed to sell the property as provided in the ordinance.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.12-1995, SEC.99; P.L.3-1997, SEC.425; P.L.2-1998, SEC.34.

IC 8-1.5-2-6
Sale of nonsurplus property; ordinance; terms; bid submitted by trust
Sec. 6. (a) After the hearing required by section 5 of this chapter and before any election that may be required by that section, the municipal legislative body may adopt an ordinance providing for:
(1) the sale or disposition of the municipally owned utility property;
(2) the manner of the sale;
(3) the price, terms, and conditions of the sale, which must be consistent with any contractual obligations previously incurred under IC 8-1-2.2; and
(4) the officer or officers who are to execute the proper documents conveying title on behalf of the municipality.
(b) The property may not be sold for less than its full appraised value, as set forth in the appraisal, less the amount of any bonds, liens, or other indebtedness due upon the property, and only in accordance with contractual obligations incurred under IC 8-1-2.2. The indebtedness shall either:
(1) be paid in accordance with the terms and conditions of the instruments governing the indebtedness before the sale; or
(2) be assumed and paid by the purchaser as part of the purchase price of the property.
(c) This subsection applies if a municipal legislative body adopts an ordinance for the sale or disposition of municipally owned utility real property by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(d) The proceeds of any sale under this chapter shall be paid into the treasury of the municipality making the sale and become part of the general fund.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.104-1983, SEC.1; P.L.336-1989(ss), SEC.18.

IC 8-1.5-2-7 Public convenience and necessity; declaratory resolution
Sec. 7. (a) A certificate of public convenience and necessity is not required as a condition precedent to the owning, leasing, acquisition, construction, or operation of a utility by a municipality, even if there is a public utility engaged in a similar service. The acquisition of electric utility property and assignment of a municipal electric utility's service area are, however, subject to the provisions of IC 8-1-2.3 and IC 8-1-2-95.1.
(b) A municipality that wants to own and operate a utility where there is a public utility engaged in a similar service:
(1) under a franchise granted by the municipality; or
(2) under an indeterminate permit as defined in IC 8-1-2-1;
may, after a hearing as provided by section 10 of this chapter and an election as provided by section 16 of this chapter, declare by ordinance that public convenience and necessity require the establishment of a municipally owned utility.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-8
Preliminary expenses; appropriation
Sec. 8. Before a municipal legislative body:
(1) proposes to construct or acquire a utility; and
(2) makes a determination as to public convenience and necessity;
it may appropriate out of its general fund an amount not exceeding five percent (5%) of the total estimated cost of constructing or acquiring the utility, as necessary to pay the expenses of a preliminary investigation, surveys, plans, specifications, and appraisals, including engineering and legal expenses in constructing or acquiring the utility. Any action by the municipal legislative body in making an appropriation is final and not subject to review by the department of local government finance.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.90-2002, SEC.313.

IC 8-1.5-2-9
Appropriation for preliminary expenses; repayment
Sec. 9. If the municipal legislative body proceeds to construct or acquire the utility, there must be included in the total amount of money to be raised by the issuance of bonds in connection with the construction or acquisition of the utility the amount of the expenditures that will be repaid to the general fund of the municipality from the money derived from the issuance and sale of the bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-10
Ordinance declaring public convenience and necessity; notice and hearing
Sec. 10. (a) Before a municipal legislative body adopts an

ordinance declaring that public convenience and necessity require the construction or acquisition of a utility as provided by section 7 of this chapter, each public utility furnishing a similar utility service in the municipality, or in the contiguous territory in which the municipality proposes to operate, shall be given ten (10) days notice by the legislative body of the time and place where the hearing will be held. At the hearing, the public utility is entitled to be heard in person or by counsel in opposition to the proposed action.
(b) Notice must be served by delivering a copy to an officer or manager of the public utility in the municipality, if possible, or to an officer of the public utility elsewhere in Indiana.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-11
Ordinance for construction or acquisition; judicial review
Sec. 11. (a) If the municipal legislative body adopts an ordinance for the construction or acquisition of a utility, not more than thirty (30) days after the adoption of the ordinance a public utility engaged in rendering the same kind of utility service in the municipality, or in the contiguous area in which the municipality proposes to operate, may bring an action against the municipality in the circuit court or superior court of the county in which the municipality is located for the purpose of securing a judicial review and determination of the question of public convenience and necessity.
(b) Pending such a determination, further action may not be taken by the municipality for the construction or acquisition of the utility.
(c) The cause shall be heard without delay and determined by the court without a jury, and at the hearing, either party may introduce evidence.
(d) The cause may be appealed to the court of appeals following determination.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-12
Sale of heat, light, water, or power to municipality
Sec. 12. (a) Upon the approval by resolution of the municipal legislative body, a municipally owned utility may sell or furnish heat, light, water, or power to the municipality to be used exclusively for the furnishing of utility service to the municipality for its own municipal purposes.
(b) This section is not intended to permit the sale or furnishing of power to the municipality where the sale would affect the obligation of any contract or franchise.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-13
Contracts for acquisition, construction, or replacement of public utility property; authorizing ordinance
Sec. 13. A contract made by the municipal legislative body for the acquisition, construction, extension, or replacement of the property

of a public utility must be authorized by ordinance. The ordinance must provide for the principal and interest of bonds issued for the payment of the cost of the acquisition, construction, extension, or replacement to be paid exclusively from the income and revenue of the property acquired with the proceeds of the bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-14
Costs of construction or acquisition; security for payment
Sec. 14. A municipality that constructs or acquires a utility may, through its municipal legislative body, provide for and secure the payment of the cost of constructing, acquiring, extending, or improving the utility by assigning or otherwise pledging the property acquired, together with the net earnings or profits derived or to be derived from the operation of the utility or utilities. Contracts, warrants, debentures, or pledges of future revenues entered into by a municipally owned utility are not an indebtedness of the municipality within the meaning of any constitutional debt limitation.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-15
Condemnation; authorization
Sec. 15. (a) If the municipality and the owners of a public utility are unable to agree upon a price to be paid for the property of the public utility, the municipality may:
(1) by ordinance declare that a public necessity exists for the condemnation of the utility property; and
(2) bring an action in the circuit or superior court of the county where the municipality is located against the utility for the condemnation of the property.
(b) An ordinance adopted under subsection (a) is final.
(c) For the purpose of acquiring the property of a public utility, the municipality:
(1) may exercise the power of eminent domain in accordance with IC 32-24; and
(2) is required only to establish the necessity of taking as this chapter requires.
(d) The provisions of this section do not apply to the acquisition of electric utility property or the assignment of service areas covered by IC 8-1-2.3 and IC 8-1-2-95.1.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.2-2002, SEC.38.

IC 8-1.5-2-16
Adoption of ordinance for construction, acquisition, or condemnation; restriction; submission to voters
Sec. 16. (a) A municipal legislative body may not adopt an ordinance:
(1) under section 7 of this chapter for the purpose of constructing or acquiring a utility, if a utility of the same

character is already operating in the municipality; or
(2) under section 15 of this chapter for the purpose of condemning the property of a public utility;
without first submitting the question of the construction, acquisition, or condemnation to the voters of the municipality at a special or general election.
(b) In submitting the question to the voters of the municipality under section 16 of this chapter, the municipal legislative body shall certify the question under IC 3-10-9-3 to the county election board of the county containing the greatest percentage of population of the municipality. The county election board shall adopt a resolution setting forth the text of the public question and shall conduct an election on the question at a date specified by the municipal legislative body.
(c) If a majority of the voters voting on the question vote for the proposal, the municipal legislative body may adopt the ordinance.
(d) If a majority of the voters voting on the question vote against the proposal, the municipal legislative body may not adopt the ordinance, and an election may not be held for the same purpose for a period of two (2) years from the date of the original election.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.3-1997, SEC.426; P.L.2-1998, SEC.35.

IC 8-1.5-2-17
Acquisition of property rights inside or outside boundaries; utility lines; protection of services from injury or pollution; attachments from abuse, destruction, or waste
Sec. 17. (a) A municipality, by exercising the power of eminent domain in accordance with IC 32-24 or other applicable law, may acquire property rights inside or outside its corporate boundaries as necessary for the business of a municipally owned utility.
(b) The municipal legislative body may provide for utility lines to be laid through the municipality as the municipally owned utility requires. The municipality may use any property or property rights necessary for constructing, acquiring, operating, or protecting from injury or pollution the municipally owned utility services.
(c) For the purpose of preserving and protecting from injury or pollution the municipal water services, the municipality may exercise its powers in areas within twenty-five (25) miles outside its corporate boundaries.
(d) All attachments made to the utility fixtures, whether intended for public or private use, are subject to the supervision and rules of the utility for protection against abuse or destruction or the inordinate use or waste of utility services.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.2-2002, SEC.39.

IC 8-1.5-2-18
Bonds; payable out of special account; issuance
Sec. 18. (a) To provide money to pay for the construction or

acquisition of a utility under this chapter, or its extension, improvement, or replacement in whole or in part, or its repair, the municipal legislative body may issue and sell bonds bearing interest at any rate, executed and payable at times not to exceed forty (40) years from the date of issuance, and at places as the legislative body determines. The bonds and interest on them are payable only out of a special account, and the bonds do not constitute an indebtedness of the municipality within the meaning of the constitutional limitations.
(b) Each bond must state plainly upon its face:
(1) that it is payable only from a special account;
(2) the account and the ordinance creating it; and
(3) that it does not constitute an indebtedness of the municipality within the meaning of any constitutional debt limitation.
(c) The bonds shall be sold in accordance with IC 5-1-11.
(d) This section provides an alternative method of financing for all municipalities, notwithstanding any other law.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-19
Bonds, notes, or other obligations; issuance; approval by commission
Sec. 19. (a) A municipality may not issue bonds, notes, or other obligations under this chapter without the approval of the commission, except as authorized by IC 8-1-2.2-11.
(b) If the evidence presented to the commission establishes that the rates and charges proposed by the municipally owned utility will provide sufficient funds for the operation, maintenance, and depreciation of the utility, and to pay the principal and interest of the proposed bond issue, together with a surplus or margin of at least ten percent (10%) in excess, the commission shall so certify in its order approving the issuance of bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-19.5
Purchase of equipment requiring lead time before availability; approval of contracts
Sec. 19.5. If a municipality desires to purchase and install equipment for its utility which requires more than three (3) months lead time for the supplier to make such equipment and installation available, the legislative body may, by ordinance, approve a contract therefor even though it does not have sufficient funds appropriated or on hand to pay for such purchase if the utility:
(1) has annual net operating revenues for the immediately preceding calendar year sufficient to permit the municipality:
(A) to pay the principal of and interest on an issue of its utility revenue bonds in the principal amount necessary to fund such purchase (including engineering costs, legal costs, and costs of bond issuance associated therewith); and
(B) a margin of safety which it deems necessary to market

such bonds on acceptable terms;
(2) has received approval from the commission to issue bonds, notes, or other obligations sufficient to fund such purchase; or
(3) has received approval from the commission to raise its rates and charges in an amount sufficient to permit the issuance of said bonds.
As added by P.L.105-1983, SEC.1.

IC 8-1.5-2-20
Bonds; payment from revenues not derived from particular utility; restriction
Sec. 20. Except as provided by section 22 of this chapter, the municipal legislative body may not adopt an ordinance, or enter into or ratify a contract, for the payment, directly or indirectly, of a bond or bonds by revenues derived by the municipality from the levy of taxes, from the issuance of any bonds other than from the issuance of bonds specifically authorized by this chapter or by a refunding statute, or from any source except the revenues derived from that particular utility.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-21
Bonds payable out of special account; purchase by municipality
Sec. 21. A municipality may invest its own money in the bonds issued under section 18 of this chapter.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-22
General obligation bonds; authorization; limitation
Sec. 22. (a) If the municipal legislative body decides that it is impracticable to raise the entire amount necessary to construct or acquire the utility solely by the issuance and sale of revenue bonds, the legislative body may, by ordinance, provide that a part of the amount may be raised by the issuance and sale of bonds pledging the general credit of the municipality.
(b) The bonds shall be issued in accordance with IC 6-1.1-20. The bonds may not exceed one-third (1/3) of the total cost of the utility. This limitation does not apply to a utility to be owned and operated by a municipality exclusively for the purpose of furnishing utility service to the municipality for its own municipal purposes.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-23
General obligation bonds; terms; sale
Sec. 23. If general obligation bonds are issued, they:
(1) may be issued in any denomination;
(2) are payable at a time not to exceed forty (40) years from issuance;
(3) may bear interest at any rate payable semiannually; and
(4) shall be sold for not less than par value and accrued interest; as provided by ordinance. The bonds shall be sold in accordance with IC 5-1-11.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-24
Revenue bonds; money set aside for payment of interest and principal
Sec. 24. (a) The board of a municipally owned utility, as defined by IC 8-1.5-3-2, shall, at least semiannually, set aside from the net earnings a sufficient amount to pay the interest and principal, as they become due, on revenue bonds issued in payment for the utility or for its improvement. This money may not be used for any other purpose.
(b) The commission shall approve the amount set aside for the payment of the interest and principal when the commission approves the rates and charges of the municipality.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-25
Special utility account; establishment by municipality; use
Sec. 25. (a) The municipal legislative body, after providing for the:
(1) payment of operation and maintenance expenses of the utility;
(2) payment of the interest and principal on revenue bonds and creation of reserves for them;
(3) payment of the interest and principal on general obligation bonds and creation of reserves for them; and
(4) payment of assessed taxes;
shall set aside a sufficient remainder of the earnings into a separate and special account to be identified as the special utility account, to be used and applied in the extension, replacement in whole or in part, repair, and operation and maintenance of the utility.
(b) The remaining earnings may be applied to:
(1) the general fund of the municipality in accordance with IC 8-1.5-3-11, outstanding bond ordinances, and contract provisions under IC 8-1-2.2;
(2) the payment of the interest on a loan made for utility construction; or
(3) the creation of a sinking fund for the liquidation of the debt;
as the legislative body determines.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-26
Tax levy for payment of bonds
Sec. 26. (a) To pay the principal and interest on bonds issued for the construction, acquisition, extension, or improvement of a municipally owned utility, the municipal legislative body may levy an annual tax of sufficient amount on all taxable property of the municipality.
(b) If the legislative body:         (1) has contracted with a person for supplying utility services or has agreed to lease or purchase utility services; and
(2) has, in the contract, agreed to pay a stated rental, a stipulated purchase price, or other compensation to the person, or has issued bonds to pay for stock in the company or to purchase the plant;
it may levy an annual tax for payment of the rent or other consideration or purchase price to be paid for utility services, or for the purchase price of a plant, and to pay the principal and interest on the bonds.
(c) The tax under this section shall be levied and collected as other municipal taxes are levied and collected, and the proceeds shall be used only for the purpose for which the tax was levied.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-27
Lease of waterworks facilities; term; option to purchase or renew; transfer of property to municipality
Sec. 27. (a) A municipality may lease waterworks facilities from a not-for-profit corporation, a public utility, a county, or a municipality. The term of the lease may not exceed fifty (50) years. The lease must provide that the municipality has an option to:
(1) renew the lease for a further term on like conditions; and
(2) purchase the waterworks facilities covered by the lease contract with the terms and conditions of the purchase specified in the lease.
(b) If the option to purchase the waterworks facilities covered by the lease is exercised, the municipality, for the purpose of procuring money to pay the purchase price, may issue and sell revenue bonds under other laws governing the issuance and sale of waterworks revenue bonds for additions and extensions to municipal waterworks.
(c) If the municipality has not exercised an option to purchase the property covered by the lease at the expiration of the lease, and upon the full discharge and performance by the municipality of its obligations under the lease contract, the property covered by the lease thereupon becomes the absolute property of the municipality, and the lessor shall execute proper instruments conveying to the municipality good and merchantable title thereto.
(d) A waterworks facility leased under this section is subject to IC 5-16-7.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.35-1990, SEC.26.

IC 8-1.5-2-28
Lease of waterworks facilities; payment of operating expenses; sufficiency of rates and charges
Sec. 28. (a) A waterworks lease may provide that as a part of the lease rental for the waterworks facilities the lessee agrees to:
(1) pay all property taxes and assessments levied against or on account of the leased facilities;         (2) maintain insurance on the leased facilities for the benefit of the lessor; and
(3) assume all responsibilities for the operation, maintenance, repair, alterations, and additions of the leased facilities.
(b) All of the expenses incurred under subsection (a) and the lease rental are payable solely from the revenues derived from water rates and charges to be collected by the lessee from property and users in the area served by the leased facilities.
(c) The lessee may establish, fix, bill, and collect rates and charges with respect to the property and users in the area served by the leased facilities that are sufficient:
(1) to pay the costs of operation, maintenance, repair, alterations, depreciation, and additions of the leased facilities; and
(2) to pay the lease rental as it becomes due.
Rates and charges too low to meet these requirements are unlawful. These rates and charges are subject to approval in accordance with IC 8-1.5-3-8.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-29
Lease of waterworks facilities, notice, and hearing
Sec. 29. (a) When the municipality and the lessor have agreed upon the terms and conditions of any waterworks lease proposed to be entered into under this chapter and before the final execution of the lease, a notice shall be given by publication in accordance with IC 5-3-1 to all persons interested, of a hearing to be held before the municipal legislative body, which hearing must be on a day not earlier than twenty (20) days after publication of the notice.
(b) The notice must:
(1) name the day, place, and hour of the hearing; and
(2) set forth a brief summary of the principal terms agreed upon, including:
(A) the name of the lessor;
(B) the character of the property to be leased;
(C) the lease rental to be paid; and
(D) the number of years the lease is to be in effect.
(c) The proposed lease must be available for inspection by the public during the twenty (20) day period and at the hearing.
(d) All persons interested are entitled to be heard, at the time fixed, upon the necessity for the execution of the lease and whether the rental to be paid to the proposed lessor is a fair and reasonable rental for the waterworks facilities. The hearing may be adjourned to a later date or dates.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.35-1990, SEC.27.

IC 8-1.5-2-30
Lease of waterworks facilities; execution; limitation of actions
Sec. 30. (a) After the hearing under section 29 of this chapter, the

municipal legislative body may:
(1) authorize the execution of the waterworks lease as originally agreed upon; or
(2) make modifications as may be agreed upon with the proposed lessor;
but the lease rental as set out in the published notice may not be increased without a new notice and hearing.
(b) If the execution of the lease as originally agreed upon, or as modified by agreement, is authorized by the legislative body, a notice of the signing of the contract of lease shall be given by publication in accordance with IC 5-3-1.
(c) An action to:
(1) contest the validity of the lease; or
(2) enjoin the performance of any of the terms and conditions of the lease;
must be brought not later than thirty (30) days after publication of the notice of execution of the lease.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-31
Leased waterworks facilities; tax exemptions
Sec. 31. All waterworks facilities leased by a lessor contracting with a municipality under this chapter are exempt from all state, county, and other taxes. However, the rental paid to a lessor under the terms of such a lease is subject to all applicable taxes.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-2-32
Leased waterworks facilities; applicable statutes
Sec. 32. As to waterworks facilities leased and acquired under this chapter, it is not necessary to comply with any other statutes concerning the leasing and acquisition of waterworks facilities by municipalities except as specifically required by this chapter.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 3. OPERATION OF MUNICIPALLY OWNED UTILITIES GENERALLY

IC 8-1.5-3-1
Application of chapter
Sec. 1. This chapter applies to all municipalities, except consolidated cities, that own or operate utilities.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 3.5. WATER BILL ADJUSTMENTS FOR UNDETECTED LEAKS

IC 8-1.5-3.5-1
"Unusually large bill"
Sec. 1. As used in this chapter, "unusually large bill" means a residential water bill that reflects monthly water usage, in whatever units measured, that is at least two (2) times the customer's average monthly usage at the premises.
As added by P.L.53-2004, SEC.1. Amended by P.L.2-2005, SEC.26.

IC 8-1.5-3.5-2
"Utility"
Sec. 2. As used in this chapter, "utility" refers to a water utility owned or operated by a municipality.
As added by P.L.53-2004, SEC.1. Amended by P.L.2-2005, SEC.27.

IC 8-1.5-3.5-3
Utility's discretion to adjust unusually large bill when excess usage caused by undetectable damage to equipment
Sec. 3. Notwithstanding IC 8-1-2-103(a), a utility may adjust an unusually large bill if the excess usage reflected in the bill is caused by physical damage to any facility or equipment supplying water to the premises and the damage:
(1) is not visible or detectable on the customer's premises except upon excavation or some other disturbance of the property; and
(2) is not the result of an act of the customer, or of any agent or contractor hired by the customer.
As added by P.L.53-2004, SEC.1.

IC 8-1.5-3.5-4
Adjustments to be in accordance with policies adopted by utility
Sec. 4. A utility that elects to adjust unusually large bills must do so in accordance with policies adopted by the utility. The utility's policies must specify the procedures by which a customer may request an adjustment and prove the damage described in section 3 of this chapter.
As added by P.L.53-2004, SEC.1.



CHAPTER 4. DEPARTMENT OF WATERWORKS IN CERTAIN MUNICIPALITIES

IC 8-1.5-4-1
Application of chapter
Sec. 1. This chapter applies to all municipalities that:
(1) own or operate waterworks; and
(2) adopt the provisions of this chapter by ordinance.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-1.5
Certain municipalities operating a waterworks through a department before January 1, 1982
Sec. 1.5. (a) A municipality having and operating a waterworks through a department of waterworks before January 1, 1982, under IC 19-3-15 (before its repeal on January 1, 1983) or under IC 19-3-27 (before its repeal on January 1, 1983) shall be deemed to have established a department of waterworks, as authorized by section 2 of this chapter, having the same number of board members as the board operating before January 1, 1982, and having the same powers, obligations, and duties as would be the case if the legislative body of the municipality had adopted an ordinance doing so before January 1, 1983, in accordance with Acts 1982, P.L.74, SECTION 5(b).
(b) Except as provided in subsection (c), the board of directors of the department of waterworks shall operate as both the board and the municipal legislative body for the purposes of IC 8-1.5-3-4 and IC 8-1.5-3-8.
(c) This subsection applies to water utilities that have been removed from the jurisdiction of the Indiana utility regulatory commission under IC 8-1.5-3-9.1 after June 30, 1991. The board of directors of the department of waterworks shall operate as the board for the purposes of IC 8-1.5-3-4 and IC 8-1.5-3-8.
As added by P.L.105-1983, SEC.3. Amended by P.L.16-1984, SEC.7; P.L.3-1990, SEC.29; P.L.56-1992, SEC.1.

IC 8-1.5-4-2
Department of waterworks; establishment; board of directors
Sec. 2. (a) If the legislative body of a municipality, by ordinance, adopts the provisions of this chapter, there is established a department of waterworks to be controlled by a board of directors (referred to as "the board" in this chapter). The board consists of either three (3) or five (5) directors, as determined by ordinance, who shall be appointed by the municipal executive.
(b) In case there are three (3) directors, not more than two (2) may be of the same political party. In case there are five (5) directors, not more than three (3) may be of the same political party.
(c) The terms of directors shall be prescribed by ordinance, but initial terms must be prescribed so that the directors' terms will be staggered. Each director shall give a bond, which shall be fixed by the municipal fiscal officer and is subject to his approval.     (d) The executive may remove a director at any time when, in his judgment, it is for the best interest of the department.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-3
Special taxing district
Sec. 3. The department of waterworks has jurisdiction over a special taxing district (referred to as "the waterworks district" in this chapter) that consists of:
(1) in the case of a second class city located in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000), all the territory within that county; or
(2) in the case of any other municipality, all the territory within the corporate boundaries of the municipality, or the territory served by the waterworks if larger or smaller than the corporate boundaries.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.12-1992, SEC.59; P.L.170-2002, SEC.60.

IC 8-1.5-4-4
Board; powers and duties
Sec. 4. The board has the powers and duties prescribed by IC 8-1.5-3-4. In addition, the board:
(1) may hold hearings following public notice;
(2) may make findings and determinations;
(3) may design, order, contract for or construct pumping plants or stations, filtration plants, reservoirs, water mains, hydrants, and other equipment, structures, and appurtenances and rebuild, equip, improve, extend, and repair plants, equipment, and structures;
(4) may build or have built all roads, levees, walls, or other structures that may be necessary or desirable in connection with waterworks;
(5) make all necessary or desirable improvements of the grounds and premises under its control;
(6) may issue and sell bonds for the construction, alteration, addition, or extension to the waterworks, in the manner prescribed by law, including the provisions of IC 8-1.5-2; and
(7) shall furnish an adequate supply of water to consumers within the waterworks district.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-5
Water filtration and service facilities; acquisition, construction, and operation; financing methods
Sec. 5. The acquisition, construction, installation, operation, and maintenance of facilities and land for water filtration and water service may be financed through proceeds from tax levies, proceeds of special taxing district bonds of the waterworks district, service

rates, revenue bonds, or any other available funds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-6
Authority to set aside revenues for operation and maintenance, a depreciation account, and payment of bonds
Sec. 6. The board may fix and set aside:
(1) the proportion of the revenues of the waterworks department necessary for reasonable and proper operation and maintenance;
(2) the proportion of the revenues for a proper and adequate depreciation account; and
(3) the fixed proportion of the revenues to be applied to the payment of the principal and interest of the authorized bonds.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-7
Revenues set aside for operation and maintenance
Sec. 7. (a) In fixing the proportion of the revenues of the waterworks department required for operation and maintenance, the board shall consider the cost of the operation and maintenance of the waterworks, and may not set aside into the special fund a greater amount of the revenues and proceeds than, in its judgment, is required for the operation and maintenance.
(b) If a surplus is accumulated in the operating and maintenance fund, and that surplus is equal to the cost of maintaining and operating the waterworks system during the remainder of the current calendar, operating, or fiscal year and during the next calendar, operating, or fiscal year, any excess over that surplus may be transferred by the board to either the depreciation account, to be used for any improvements, extensions, or additions to the waterworks, or to the bond and interest redemption account.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-8
Revenues set aside for payment of bonds
Sec. 8. (a) The fixed proportion set aside for the payment of the principal and interest of the authorized bonds shall, from month to month, as accrued and received, be set apart and paid into a special account identified as "the bond and interest redemption account".
(b) In fixing and determining the amount that is to be set aside for the payment of the principal and interest of the authorized bonds, the board may provide that the amount to be set aside and paid into the bond and interest redemption account for any year or years should not exceed a fixed sum, which must be at least sufficient to provide for the payment of the interest and principal of the bonds maturing and becoming payable in each year, together with a surplus or margin of ten percent (10%) in excess.
(c) If a surplus created in the bond and interest redemption account exceeds the interest and principal of any bonds becoming payable during the current calendar, operating, or fiscal year and

during the next calendar, operating, and fiscal year, the board may transfer any excess over the surplus to either the operation and maintenance account, or the depreciation account, as the board may designate.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-9
Revenues set aside for depreciation account
Sec. 9. (a) The proportion set aside to the depreciation account shall be expended in making good depreciation in the waterworks or in new construction, extensions, or additions to the property of the waterworks.
(b) Any accumulations in the depreciation account may be invested by the board, and if invested, the income from the investment shall be carried in the depreciation account. The board may invest the funds in accordance with IC 5-13-9.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.19-1987, SEC.21.

IC 8-1.5-4-10
Secured debt or charge
Sec. 10. (a) The board may authorize and set apart bonds equal to the amount of any secured debt or charge subject to which a waterworks may be purchased or acquired in any proceeding, and shall set aside for interest and sinking fund from the income and revenue of the waterworks a sum sufficient to comply with the requirements of the instrument creating the lien or securing the charge.
(b) If the instrument does not make any provision, the board shall set aside into the secured-debt account from month to month for interest on the secured debt or charge an amount sufficient to provide for the payment of the interest on the secured debt or charge, and at the option of the board either an annual amount sufficient to retire the secured debt or charge at maturity or bonds issued under this chapter equal to the secured debt or charge. Any surplus after satisfying the secured debt or charge may be transferred to the bond and interest redemption account.
(c) Waterworks bonds set aside for a debt may, from time to time, be issued in an amount sufficient with the amount then in the sinking fund to pay and retire the debt or any part thereof. The bonds may not be issued at less than par value in exchange for, or satisfaction of, the secured debt or charge, or may be sold in the manner provided by this chapter, and the proceeds applied in payment of the same at maturity or before maturity by agreement with the holder. A municipality acquiring a waterworks does not assume any liability for the payment of a secured debt or charge, other than the obligation to apply the revenues in the manner prescribed in the ordinance.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-11 Bonds and interest issued against special redemption fund
Sec. 11. (a) The bonds and the interest issued against the special redemption fund:
(1) are a valid claim of the holders only against that fund and the fixed proportion or amount of the revenues pledged to that fund; and
(2) are exempt from taxation in Indiana as provided by IC 6-8-5.
(b) The bonds may be issued either as registered bonds or as coupon bonds payable to bearer. Coupons and bearer bonds may be registered as to principal in the holder's name on the books of the municipality, registration being noted on the bond by the municipal clerk or other designated officer, after which no transfer is valid unless made on the books of the municipality by the registered holder and similarly noted on the bonds. Any bond so registered as to principal may be discharged from registration by being transferred to bearer, after which it is transferable by delivery but may be again registered as to principal as before. The registration of the bonds as to the principal does not restrain the negotiability of the coupons by delivery, but the coupons may be surrendered and the interest made payable only to the registered holder of the bonds. If the coupons are surrendered, the surrender and cancellation shall be noted on the bond, and interest on the bond is then payable to the registered holder on order in cash or at his option by check or draft payable at the place or one (1) of the places where the coupons were payable.
(c) Bonds shall be sold in accordance with IC 5-1-11.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-12
Bonds; additional issue or issues for extension, addition, or improvement
Sec. 12. A board acquiring waterworks and paying for them and for extensions and betterments authorized at the time of acquisition may provide for the extension, addition, or improvement of the waterworks by an additional issue or issues of bonds. A board may issue new bonds in the manner provided in this chapter and secured in the same manner, to provide funds for the payment of the principal and interest of any bonds then outstanding.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-13
Bonds; application of proceeds; default
Sec. 13. (a) All money received from bonds issued under this chapter shall be applied solely to the acquisition of the waterworks and the cost of the issuance of the bonds.
(b) Any holder of the bonds or of any of the coupons attached to them may, by action or other proceeding, compel performance of all duties required by this chapter of the board issuing the bonds or of any officer of the board, including the making and collecting of reasonable and sufficient rates lawfully established for service rendered by the waterworks, the segregation of the income and

revenues of the utility, and the application of the respective funds created under this chapter.
(c) If there is any default in the payment of the principal or interest of any of the bonds, a court having jurisdiction of the action may:
(1) appoint an administrator or receiver to administer the waterworks on behalf of the municipality and the bondholders, with power to:
(A) charge and collect rates lawfully established sufficient to provide for the payment of the operating expenses and also to pay any bonds or obligations outstanding against the waterworks; and
(B) apply the income and revenues in conformity with this chapter and the ordinance; or
(2) declare the whole amount of the bonds due and payable and direct the sale of the waterworks.
Under a sale ordered as provided by subdivision (2), the purchaser is vested with an indeterminate permit as defined in IC 8-1-2-1 to maintain and operate the waterworks to supply water to the municipality and its citizens.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-14
Services rendered to municipality; payment
Sec. 14. (a) This subsection applies to a municipality that is not subject to IC 8-1-2-103(c) or has not adopted an ordinance to become subject to IC 8-1-2-103(d). The reasonable cost and value of any service rendered to the municipality by the waterworks by furnishing water for public purposes or by maintaining hydrants and other facilities for fire protection shall be:
(1) charged against the municipality; and
(2) paid for in monthly installments as the service accrues out of the current revenues of the municipality, collected or in process of collection, and the tax levy of the municipality made by it to raise money to meet its necessary current expenses.
(b) This subsection applies to a municipality that is subject to IC 8-1-2-103(c), that has adopted an ordinance to become subject to IC 8-1-2-103(d), or that has adopted a plan described in IC 8-1-2-103(d) as prescribed in IC 8-1-2-103(e). The reasonable cost and value of any service rendered to the municipality by the waterworks by furnishing water for public purposes shall be:
(1) charged against the municipality; and
(2) paid for in monthly installments as the service accrues out of the current revenues of the municipality, collected or in process of collection, and the tax levy of the municipality made by it to raise money to meet its necessary current expenses.
Except as provided in subsection (d), the cost and value of maintaining hydrants and other facilities for fire protection shall be excluded from the charges against the municipality and shall be recovered from the other customers of the waterworks beginning on

January 1, 1994, in a municipality subject to IC 8-1-2-103(c) and beginning on a date provided in the ordinance for a municipality that adopts an ordinance under IC 8-1-2-103(d). The change in the recovery of current revenue authorized by this section shall be reflected in a schedule of new rates to be filed with the commission at least thirty (30) days before the time the schedule of new rates is to take effect.
(c) The compensation for the service provided to the municipality shall, in the manner prescribed by this chapter, be paid into the separate and special fund created by setting aside the income and revenues of the waterworks and is subject to apportionment to the operating, maintenance, depreciation, and bond and interest redemption accounts.
(d) This subsection applies to a city having a population of more than forty-six thousand five hundred (46,500) but less than fifty thousand (50,000). The cost and value of maintaining hydrants and other facilities for fire protection may be recovered from customers of the waterworks residing:
(1) in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000); and
(2) in a township having a population of more than seven thousand five hundred (7,500) but less than nine thousand (9,000) located in a county having a population of more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000);
beginning on a date determined by the city. The city shall file a new schedule of rates with the commission as set forth in subsection (b), but is not subject to commission approval of the rates.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.93-1993, SEC.2; P.L.80-1997, SEC.18; P.L.133-1998, SEC.1; P.L.170-2002, SEC.61.

IC 8-1.5-4-15
Construction, extension, or improvement; procedure
Sec. 15. (a) If, upon investigation, the board finds:
(1) that the waterworks, plant, system, or equipment is insufficient to furnish the necessary supply of water to properly protect the public health and welfare and safeguard the property within the waterworks district; or
(2) that it is necessary to rebuild, repair, extend, and improve the waterworks, plant, systems, and equipment and to acquire lands, construct, erect, or acquire other plants, reservoirs, systems, and other structures and equipment appurtenant to them;
the board shall prepare maps, plans, specifications, and drawings with full details and descriptions for the proposed work, together with an estimate of the cost. The board shall also prepare a description of all property rights necessary to be acquired in connection with the proposed work and the manner in which the

rights are to be acquired, whether by purchase or appropriation, along with a description of any other lands that may be injuriously affected, together with the estimated cost.
(b) The board shall then adopt a resolution:
(1) declaring that it is necessary for the protection of the public health and welfare of the inhabitants of the waterworks district and the safeguarding of the property within the district;
(2) declaring that it is of public utility and benefit;
(3) appropriating the property described in the resolution;
(4) stating the maximum proposed cost of any land to be purchased; and
(5) adopting plans, maps, specifications, drawings, details, descriptions, and estimates.
(c) If the resolution is adopted, the board shall publish a notice in accordance with IC 5-3-1 of the adoption, the resolution, and the fact that plans, specifications, and estimates have been prepared and can be inspected. The notice must also name a date, not less than ten (10) days after the date of the last publication, when the board will receive or hear remonstrances from the persons interested in, or affected by, the resolution, and when it will determine their public utility and benefit. Notice shall be mailed to the owners of all lands appropriated by the resolution. If a landowner is a nonresident and his place of residence is known, a notice shall be mailed to the nonresident owner. If the nonresident owner's residence is unknown to the board, then he is considered notified of the pendency of the proceedings by the publication of notice.
(d) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased or to be purchased, or to be appropriated or damaged, to give a description of the entire tract, whether it is one (1) or more lots or parcels and whether it is owned by one (1) or more persons.
(e) All persons affected by the proceedings, including all taxpayers in the waterworks district, are considered to be notified of the proceedings and all subsequent acts, hearings, adjournments, and orders of the board by the original publication of notice.
(f) The board may, before adoption of the resolution, obtain from the owners of the land an option for its purchase or may enter into a contract for its purchase after an appraisal by two (2) qualified land surveyors. Such an option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-16
Lands, rights-of-way, or other property; ownership in name of municipality; remonstrances
Sec. 16. (a) All lands, rights-of-way, or other property, when acquired, either by purchase or appropriation, shall be taken and held in the name of the municipality.
(b) At the time fixed for the hearing or before the hearing, the

following persons may file a written remonstrance with the board:
(1) The owner of land, rights-of-way, or other property to be appropriated under the resolution.
(2) A person injuriously affected by the appropriation.
(3) A person owning real or personal property within the waterworks district.
(c) The board shall hear all persons interested in the proceedings, hear all the remonstrances that have been filed, and take final action on the resolution. The final action shall be recorded.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-17
Appeals
Sec. 17. (a) A person who has remonstrated in writing and is aggrieved by the decision of the board may, within thirty (30) days, take an appeal to the circuit or superior court of the county in which the waterworks district is located.
(b) A remonstrator desiring to appeal from the action of the board shall, within thirty (30) days after the final action of the board, file in the office of the clerk of the circuit or superior court a copy of the order of the board and the remonstrance, together with a bond conditioned to pay the costs of the appeal, should the appeal be determined against him.
(c) The court may hear the appeal only if the question is whether the board acted arbitrarily or capriciously in adopting the resolution.
(d) The cause shall be tried to the court without a jury.
(e) All remonstrances upon which appeals are taken may be consolidated and heard as one (1) claim for relief by the court.
As added by Acts 1982, P.L.74, SEC.1.

IC 8-1.5-4-18
Special taxing district bonds of the waterworks district; issuance
Sec. 18. (a) To procure money to pay for the required property and the erection and construction of the proposed work, and in anticipation of the collection of the special benefit tax, the board may issue, in the name of the municipality, the special taxing district bonds of the waterworks district. The bonds may exceed the total cost of the work and property to be acquired as provided for in the resolution, including:
(1) all expenses necessarily incurred for supervision and inspection during the period of construction; and
(2) expenses actually incurred preliminary to the acquiring of the necessary property and the construction of the work, including the cost of records, engineering expenses, publication of notices, salaries, and other expenses incurred, before and in connection with the acquiring of the property, the letting of the contract, and the sale of bonds.
(b) After adopting a resolution authorizing the bonds, the board shall certify a copy of the resolution to the municipal fiscal officer, who shall then prepare the bonds. The bonds shall be executed by the

municipal executive and attested by the fiscal officer. The bonds are exempt from taxation as provided by IC 6-8-5. All bonds issued by the board shall be sold by the fiscal officer under IC 5-1-11.
(c) The board may not issue bonds of the waterworks district, payable by special taxation, when the total of the outstanding bonds of the district, including the bonds already issued and to be issued, exceeds eight percent (8%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15.
(d) The bonds are not a corporate obligation or indebtedness of the municipality, but are an indebtedness of the waterworks district. The bonds and interest are payable out of a special benefit tax levied upon all of the property of the waterworks district, or by any other means including revenues, cash on hand, and cash in depreciation or reserve accounts.
(e) The bonds must recite the terms upon their face, together with the purpose for which they are issued. An action to question the validity of the bonds issued for the waterworks district or to prevent their issuance may not be brought after the date fixed for the sale of the bonds.
As added by Acts 1982, P.L.74, SEC.1. Amended by P.L.6-1997, SEC.131.

IC 8-1.5-4-19
Tax levy
Sec. 19. (a) To raise the necessary revenues to pay for the bonds issued, and interest on the bonds, the board:
(1) may levy a special benefit tax upon all the property of the waterworks district in the amount necessary to meet and pay the principal of the bonds as they severally mature, together with all accruing interest; and
(2) shall certify the tax levied each year to the fiscal officers of the municipality and of the county in which the waterworks district is located, at the same time the levy of the municipality is certified.
The tax levied and certified shall be estimated and entered upon the tax duplicate and shall be collected and enforced in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) In fixing the amount of the necessary levy, the board:
(1) shall consider the amount of revenues derived by the board from the operation of the waterworks plant and system under its jurisdiction above the amount of revenues required to pay the cost of operation and maintenance of the waterworks plant and system; and
(2) may, in lieu of making the levy in this section, set aside, by resolution, a specific amount of the surplus revenues to be collected before maturity of the principal and interest of the bonds payable in the following calendar year.
(c) The special tax shall be accumulated and kept in a separate fund to be known as the "waterworks district bond fund", and applied

to the payment of the district bonds and interest as they severally mature and are payable. All accumulations in the fund before their use for the payment of bonds and interest shall be deposited at interest with the depository of other public funds of the municipality, and all interest collected belongs to that fund.
(d) If the board adopts the resolution, the board may not use any part of the amount set aside out of its net revenues for any purpose other than the monthly payment of the bonds and interest to the sinking fund. Any amount of net revenues derived from the operation of the waterworks plant and system under the jurisdiction of the board, not required for the payment of the principal and interest on the outstanding waterworks district bonds, shall be paid over to the municipality and deposited in the sinking fund established for the purpose of redeeming and retiring outstanding bonds that the municipality may have issued for the benefit of its waterworks plant. This section does not relieve the municipality from the obligation to pay outstanding bonds according to their terms and conditions.
As added by Acts 1982, P.L.74, SEC.1.



CHAPTER 5. DEPARTMENT OF STORM WATER MANAGEMENT

IC 8-1.5-5-1
Application of chapter
Sec. 1. This chapter applies to each:
(1) municipality; and
(2) county that:
(A) does not have a consolidated city; and
(B) receives notification from the department of environmental management that the county will be subject to storm water regulation under 327 IAC 15-13;
that adopts the provisions of this chapter by ordinance.
As added by P.L.125-1987, SEC.1. Amended by P.L.282-2003, SEC.2.






ARTICLE 2. REGULATION OF CARRIERS GENERALLY

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. FRAUDULENT BILLS OF LADING

IC 8-2-3-1
Fraudulent bills of lading; offense
Sec. 1. A person who, with intent to defraud:
(1) falsely makes, alters, forges, counterfeits, prints, or photographs any bill of lading purporting to represent goods received for shipment intrastate in Indiana;
(2) utters or publishes as true and genuine any such falsely made, altered, forged, counterfeited, printed, or photographed bill of lading; or
(3) issues, negotiates, or transfers for value a bill which contains a false statement as to the receipt of the goods, or as to any other matter;
commits a Class D felony.
(Formerly: Acts 1943, c.53, s.41.) As amended by Acts 1978, P.L.2, SEC.810.



CHAPTER 4. FATAL ACCIDENTS INVOLVING COMMON CARRIERS

IC 8-2-4-1
Leaving scene of accident
Sec. 1. When any person shall have come to his death by violence or casualty caused by a collision with a train, car or other conveyance of any common carrier, it shall be lawful for such train, car or conveyance to proceed on its journey before the arrival of the coroner and the holding of an inquest, if the body of such person be left in charge of a member of the crew of such train, car or other conveyance, or of some other agent of such common carrier.
(Formerly: Acts 1939, c.29, s.1.)



CHAPTER 5. REPEALED



CHAPTER 6. DISPOSITION BY COMMON CARRIER OF UNCLAIMED PROPERTY

IC 8-2-6-1
Time for sale
Sec. 1. When any freight or any baggage of passengers has been conveyed by a common carrier to any point in this state and shall remain unclaimed for the space of three (3) months at the place to which it is consigned or checked, and the owner, whether known or unknown, fails, within that time, to claim such freight or baggage, and to pay the proper charges, if any there be against it, then it shall be lawful for such common carrier to sell such freight or baggage at public auction, offering each box, bale, trunk, valise or other article separately as consigned or checked.
(Formerly: Acts 1865(ss), c.97, s.1.)

IC 8-2-6-2
Notice of sale; sale; proceeds; disposition
Sec. 2. Sixty (60) days' notice of the time and place of sale and a descriptive list of the articles to be sold, with the names, numbers, or other marks found thereon, shall be posted up in three (3) public places of the county where the sale is to be made and one (1) on the door of the depot or warehouse, if any, where the goods are; and shall also give notice in at least one (1) paper in the county for sixty (60) days before sale; and, out of the proceeds of such sale, the carrier shall pay the proper charges on such freight or baggage, including costs for storage for the previous three (3) months, and hold the overplus, if any, subject to the order of the owner, at any time with five (5) years, on proof of ownership, made by the affidavit of the claimant or his duly authorized agent or attorney. Also, after five (5) years, all sums of money remaining unclaimed to be paid into the county treasury, to be placed to the account of common schools.
(Formerly: Acts 1865(ss), c.97, s.2.)

IC 8-2-6-3
Records; inspection
Sec. 3. The carrier shall keep a copy of the notice, a copy of the sale-bill, and the expenses thereof proportioned to each article sold, and also the oath of the claimant of the residue of the proceeds as aforesaid; and shall furnish an inspection of the same, and, if required, copies thereof, to any one, on payment of the proper charges therefor.
(Formerly: Acts 1865(ss), c.97, s.3.)

IC 8-2-6-4
Perishable property or live stock
Sec. 4. If any perishable property or live stock shall be so conveyed, either as freight or baggage as aforesaid, and remain unclaimed until in danger of great depreciation, or such live stock be

falling away because the carrier has not facilities to feed and water the same, then the carrier may, after the expiration of five (5) days from the time said property is conveyed to the place to which it is consigned or checked, sell, at private sale or auction, without giving the sixty (60) days notice, for the best price it will bring, and apply the proceeds as aforesaid.
(Formerly: Acts 1865(ss), c.97, s.4.) As amended by P.L.5-1988, SEC.49.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. FERRIES . LICENSING BY COUNTIES

IC 8-2-15-1
License; application; duration
Sec. 1. No person, company or corporation shall be permitted to keep, have or maintain any public ferry across any stream running through or bounding on any county in this state, to and from any points without the limits of this state, without first having obtained a license from the board of commissioners of the proper county for that purpose. Such license shall continue in force for five (5) years, and application therefor must be in writing.
(Formerly: Acts 1881(ss), c.52, s.1; Acts 1911, c.126, s.1.)

IC 8-2-15-2
License; publication of intention to establish
Sec. 2. The board shall not grant a license to the applicant unless he shall produce satisfactory evidence to the court that he has set up in the township where the ferry is proposed to be kept and maintained written or printed notices in three (3) public places of his intention to apply to such board for a license to keep a ferry: Provided, There be a newspaper of general circulation published in the township where such ferry is to be kept, such notice may be given by publishing same in such newspaper not less than ten (10) days before the meeting of said board of commissioners.
(Formerly: Acts 1881(ss), c.52, s.2; Acts 1911, c.126, s.2.)

IC 8-2-15-3
License; fee; operating interstate ferry
Sec. 3. The board, upon being satisfied that the notice hereby required has been given and that a ferry is needed at such place and that the applicant is a suitable person, may grant to the applicant a license to keep and maintain the same for the term of five (5) years, on his paying to the county treasurer of the proper county as a license fee a sum to be fixed by the board, not less than two dollars ($2.00), nor more than fifty dollars ($50.00) per year, and said license fee may be paid in full for the five (5) years in advance or yearly in advance as said board may direct and order.
(Formerly: Acts 1881(ss), c.52, s.3; Acts 1911, c.126, s.3.)

IC 8-2-15-4
Recognizance; licensee
Sec. 4. Before such license shall be granted, the applicant shall produce the county treasurer's receipt for the sum so fixed, and shall also enter into a recognizance to the state of Indiana, in a penal sum to be fixed by such board, not less than one hundred dollars ($100) nor more than five hundred dollars ($500), with at least one (1) sufficient freehold surety, conditioned faithfully to keep and maintain such ferry with good and sufficient boats for the safe conveyance of persons and property, a sufficient number of hands to

work and manage such boats, together with sufficient implements and appliances for such ferry, during the several hours in each day, and at such rates of ferriage as the board granting the license shall from time to time order and direct, which recognizance shall be kept on file with the county auditor.
(Formerly: Acts 1881(ss), c.52, s.4.)

IC 8-2-15-5
Mutual rights; landowners on both sides of stream
Sec. 5. The person owning or possessing lands on both sides of any stream where a ferry is proposed to be established shall have the exclusive right of a license for a ferry at such place; and when the opposite banks are owned by different persons, the right to the ferry shall be mutual; but if the owner does not apply, the board shall grant a license to any person applying for the same; except where either of the landings is not on a public highway, the consent of the owner of the ground shall first be had in writing.
(Formerly: Acts 1881(ss), c.52, s.5.)

IC 8-2-15-6
Temporary permit to operate during high water
Sec. 6. Nothing herein contained shall be so construed as to prevent any person from ferrying passengers across a small stream in high water; and the board may authorize the auditor to give any person a permit for such purpose, when, in its opinion, the stream is too small to justify the expense of a license; any when any person applies for a renewal of his license at the same place where he kept and maintained a ferry during the preceding year, upon payment of the license fee and filing of a new recognizance, executed and conditioned as above provided, the license may be granted or renewed without notice or formal application in writing.
(Formerly: Acts 1881(ss), c.52, s.6.)

IC 8-2-15-7
License; recordation fee
Sec. 7. The auditor shall record each license; and for the issuing of a license, he shall receive from the applicant a fee of fifty cents (50 cents).
(Formerly: Acts 1881(ss), c.52, s.7.)

IC 8-2-15-8
Number of boats; hours for operation
Sec. 8. Each licensed ferry-keeper shall constantly keep a sufficient number of boats, if more than one (1) be required by the board of commissioners, and give due attendance to the transportation of all persons, with their property, who shall apply for the same, between daylight in the morning and dark in the evening, and at any hour of the night, if required, except in cases of evident danger, to all other persons requiring the same, on their tendering double the rate of ferriage allowed to be taken in the daytime; and

such board may require such ferry-keepers to keep such ferry open till midnight.
(Formerly: Acts 1881(ss), c.52, s.8.)

IC 8-2-15-9
Banks of river or creek
Sec. 9. All persons, companies, or corporations keeping, having, or maintaining any public ferries across any stream to and from any point in Indiana shall cause the banks of the river or creek to be dug sufficiently low and kept in good passable order for the passage of persons, horses, and wagons and other vehicles.
(Formerly: Acts 1881(ss), c.52, s.9.) As amended by P.L.4-2006, SEC.1.

IC 8-2-15-10
Rates and charges; appeal
Sec. 10. The rates of ferriage shall be fixed by the board of county commissioners at the time of licensing the ferry, and from time to time thereafter, as they shall think proper; and it shall be the duty of the auditor to furnish every applicant, on taking out a license to keep a ferry, with a list of the rates of ferriage, which list the ferry-keeper shall put up either at the door of his ferryhouse, or on his boats, or on some conspicuous place convenient to the ferry: Provided, That if any person be aggrieved by the establishing of such rates, he shall have the right to appeal to the circuit court of the proper county upon filing a bond within thirty (30) days (of) the fixing of the same by such board, payable to the state of Indiana, with security to be approved by the county auditor, and conditioned for the due prosecution of such appeal and the payment of all costs if judgment be rendered against such appellant, and the county auditor shall cause such bond, with a certified copy of the proceedings of said board and all of the original papers of the same, to be filed in the office of the clerk of the circuit court within twenty (20) days thereafter, and such cause shall be docketed for the ensuing term, and further proceedings had and judgment rendered therein as in other cases of appeal. And upon such appeal, the circuit court shall have the power to review such rates of ferriage and fix the same as may be just and proper.
(Formerly: Acts 1881(ss), c.52, s.10; Acts 1897, c.73, s.1.)

IC 8-2-15-11
Discontinuance
Sec. 11. If any ferry shall not be furnished with the necessary boats and ferrymen within six (6) months after the establishment thereof, or if the proprietor shall willfully neglect to attend to the same, or shall fail to comply with any of the requirements of the proper board of commissioners, such board, on complaint to them, shall cause the proprietor of such ferry to be summoned to show cause, at the next meeting of the board, why such ferry shall not be discontinued; and such board shall vacate such ferry or dismiss such

complaint, according to the testimony adduced, and may award costs against the complainant, if such complaint is dismissed, or against the proprietor, if the ferry be vacated.
(Formerly: Acts 1881(ss), c.52, s.11.)

IC 8-2-15-12
Landings; obstruction
Sec. 12. It shall not be lawful to obstruct, by steamboats, keelboats, flatboats, or otherwise, the landings of ferries established under this chapter, but such ferries shall be entitled to the exclusive use of the whole width of the routes leading thereto for all appropriate purposes.
(Formerly: Acts 1881(ss), c.52, s.12.) As amended by P.L.59-1984, SEC.112.

IC 8-2-15-13
Operation without license or authorization
Sec. 13. (a) A person who keeps, maintains, works, or runs a ferry without being licensed or authorized according to this chapter commits a Class C infraction.
(b) Each day of violation of subsection (a) of this section constitutes a separate offense.
(Formerly: Acts 1881(ss), c.52, s.13.) As amended by Acts 1978, P.L.2, SEC.815.

IC 8-2-15-14
Violation of conditions of license
Sec. 14. A person licensed under this chapter who does any act in violation of the conditions of his license commits a Class C infraction.
(Formerly: Acts 1881(ss), c.52, s.14.) As amended by Acts 1978, P.L.2, SEC.816.



CHAPTER 16. FERRIES.STATE PURCHASE OF DISPLACED FERRIES

IC 8-2-16-1
Valuation of property
Sec. 1. (a) Within one (1) year after the opening for public use of any interstate bridge, the construction of which is authorized by any law of the state, regardless of the state agency, commission, or administrative body authorized to make such construction, the state agency, commission or administrative body so authorized to construct, operate, and maintain any interstate bridge shall purchase the ferry, equipment, real estate or interests therein, franchises, rights, and privileges used in connection with the operation of any ferry which has been in continuous operation for at least fifteen (15) years prior thereto and which is located within ten (10) miles of the site of the bridge, and pay the owner therefor a fair cash value. If the agency, commission, or administrative body and the owner of the ferry shall be unable to agree upon a fair cash value, the valuation of the property shall be determined in the manner provided by law for the condemnation of property for appropriate county purposes by counties. In the event the owner of the ferry shall not agree to the establishment of the valuation according to the foregoing method, then the agency, commission, or administrative body shall not be required to purchase the assets from the owner of the ferry.
(b) In the event that any agency, commission, or administrative body shall purchase any ferry, equipment, or real estate or interests therein, they shall forthwith proceed to have appraised and to sell the ferry, equipment, and real estate or rights. After the appraisal and proposed sale of the property, it shall be first offered for sale for a period of not less than ninety (90) days to the local, county, or municipal unit of government in which the ferry, equipment, and real estate or rights therein are situated.
(Formerly: Acts 1961, c.334, s.1.) As amended by Acts 1978, P.L.56, SEC.1; P.L.18-1990, SEC.29.

IC 8-2-16-2
"Interstate bridge" defined
Sec. 2. For the purposes of this chapter the term "interstate bridge," means any bridge across a navigable stream one terminus of which is located in the state of Indiana and the other terminus which is located in a neighboring state other than the state of Illinois.
(Formerly: Acts 1961, c.334, s.2.) As amended by Acts 1978, P.L.56, SEC.2.

IC 8-2-16-3
Scope of law
Sec. 3. The provisions of this chapter shall apply to any bridge or bridges constructed by or paid for by, in whole or in part, any agency, commission or administrative body of the state of Indiana acting alone or in conjunction with any agency, commission or

administrative body of any other state or with any agency, commission or administrative body of the Federal Government.
(Formerly: Acts 1961, c.334, s.3.) As amended by Acts 1978, P.L.56, SEC.3.



CHAPTER 17. FERRIES.LICENSING BY CITIES

IC 8-2-17-1
Application; duration
Sec. 1. No person, company, or corporation shall be permitted to keep, have or maintain any public ferry across any lake, river, or stream running through or bounding any city or town in this state, from the city or town to any points without the limits of this state, without first having obtained a license from the legislative body of the proper city or town for that purpose. The license shall continue in force for five (5) years and application therefor must be in writing.
(Formerly: Acts 1921, c.137, s.1; Acts 1959, c.235, s.1.) As amended by P.L.8-1989, SEC.42.

IC 8-2-17-2
Notice of intent to establish; publication
Sec. 2. The legislative body shall not grant a license to the applicant until satisfactory evidence is produced showing that the application has been on file in the office of the city or town clerk for not less than fourteen (14) days and that notice of the filing of the application has been posted for at least two (2) weeks at the door of the city hall of any city or at some public place in any town and published once each week for two (2) consecutive weeks in a newspaper of general circulation in the city or town. Where there is no newspaper, notice by posting is sufficient notice.
(Formerly: Acts 1921, c.137, s.2; Acts 1959, c.235, s.2.) As amended by P.L.8-1989, SEC.43.

IC 8-2-17-3
Fee
Sec. 3. The legislative body upon being satisfied that the notice required under section 2 of this chapter has been given, and that a ferry is needed at the place, and that the applicant is a suitable person, may grant to the applicant a license to keep and maintain the same for the term of five (5) years on the applicant's paying as a license fee a sum to be fixed by the legislative body, not less than ten dollars ($10) nor more than fifty dollars ($50) per year, payable annually in advance. The payment of such license fee shall not release such person from payment of any lawful charge for wharfage.
(Formerly: Acts 1921, c.137, s.3; Acts 1959, c.235, s.3.) As amended by Acts 1981, P.L.11, SEC.47; P.L.8-1989, SEC.44.

IC 8-2-17-4
Recognizance by licensee
Sec. 4. Before the license is granted, the applicant shall enter into a recognizance to the city or town, in a penal sum to be fixed by the legislative body, not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000), with sufficient surety, conditioned faithfully to keep, maintain, and operate the ferry with

good and sufficient boats and landing places for the safe conveyance of persons and property, a sufficient number of hands to work and manage the boats, together with sufficient implements and appliances for the ferry, in compliance with the rules for operation, on the schedule fixed by the legislative body and at rates of ferriage that the legislative body shall from time to time fix. The bond shall be kept on file with the city or town clerk.
(Formerly: Acts 1921, c.137, s.4; Acts 1959, c.235, s.4.) As amended by P.L.8-1989, SEC.45.

IC 8-2-17-5
Rates and schedules; appeals
Sec. 5. The rates of ferriage, reasonable rules for operation, and the schedule upon which the ferry shall be operated shall be fixed by the legislative body at the time of licensing the ferry, and from time to time thereafter as the body shall think proper. A list of rates, rules, and schedules shall be posted at one (1) or more conspicuous places on each ferryboat and at the place of landing. If the ferrykeeper, or any user of the ferry, is aggrieved by the establishing of the rates, rules, or schedules, the ferrykeeper or user shall have the right to appeal to the circuit court of the proper county upon filing a bond, within thirty (30) days after the fixing of the rates, payable to the state, with security to be approved by the court, and conditioned for the due prosecution of the appeal, and the payment of all costs if judgment is rendered against the appellant. Upon appeal, the circuit court shall have the power to review the rates of ferriage, rules, or schedules and fix the rates, rules, or schedules as may be just and proper.
(Formerly: Acts 1921, c.137, s.5; Acts 1959, c.235, s.5.) As amended by P.L.8-1989, SEC.46.

IC 8-2-17-6
Vacation of ferry; appeals
Sec. 6. If any ferry is not faithfully maintained and operated according to the terms of the recognizance provided for in section 4 of this chapter, the legislative body on complaint to them shall cause the proprietor of the ferry to be summoned before the legislative body to show cause why the ferry shall not be discontinued. The legislative body shall vacate the ferry or dismiss the complaint, according to the testimony, and may award costs against the complainant if such complaint is dismissed, or against the proprietor if the ferry be vacated. The vacation of the ferry shall not prevent the city or town, or any interested person, from recovering damages for any breach of the bond provided for in section 4 of this chapter. The ferrykeeper or any user of the ferry shall have the right to appeal from the decision of the legislative body to the circuit court of the proper county upon filing therein a bond, within thirty (30) days thereafter, payable to the state, with security to be approved by the court, and conditioned for the due prosecution of the appeal, and the payment of all costs if judgment be rendered against the appellant.

Upon appeal, the circuit court shall have the power to try the question of whether cause for the discontinuance of the ferry has been established.
(Formerly: Acts 1921, c.137, s.6; Acts 1959, c.235, s.6.) As amended by P.L.59-1984, SEC.113; P.L.8-1989, SEC.47.

IC 8-2-17-7
Violation of conditions of license
Sec. 7. A person licensed to keep and maintain a ferry under this chapter who does any act in violation of the conditions of his license commits a Class C infraction.
(Formerly: Acts 1921, c.137, s.7; Acts 1959, c.235, s.7.) As amended by Acts 1978, P.L.2, SEC.817.

IC 8-2-17-8
Operation without license or authorization
Sec. 8. A person who keeps, maintains, or runs a ferry without being licensed or authorized according to this chapter commits a Class C infraction.
(Formerly: Acts 1921, c.137, s.8.) As amended by Acts 1978, P.L.2, SEC.818.



CHAPTER 18. INTRASTATE RAILROAD FREIGHT RATES

IC 8-2-18-1
Statements to patrons; offenses; civil damages
Sec. 1. (a) Every common carrier doing intrastate business within Indiana shall, within a reasonable time, give a written statement of the rate applicable to a described shipment between stated points in Indiana under the schedules or tariffs of the carrier, upon written request by a person who is a bona fide prospective shipper or receiver of freight, or who has a bona fide interest therein, made upon a general or local freight or station agent of the carrier.
(b) If a carrier refuses or omits to give a statement under subsection (a) within a reasonable time, or misstates in writing the applicable rate, and the person, firm, limited liability company, or corporation making the request suffers harm in consequence of the refusal, omission, or misstatement of the rate, either through making the shipment over a line or route for which the proper rate is higher than the rate over another available line or route or through entering into a sale, purchase, or contract by which the person, firm, limited liability company, or corporation is or becomes obligated to make or receive a shipment of freight, the carrier is liable to a penalty of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250), which accrues to the state.
(c) The fine under subsection (b) may be recovered, together with reasonable attorney's fees, in a civil action by the Indiana department of transportation.
(d) In addition to being liable to the Indiana department of transportation, a carrier is liable to the person, firm, limited liability company, or corporation injured for the amount of the injury, together with six percent (6%) interest from the date of the injury and reasonable attorney's fees.
(e) Liability under this section is not discharged by the carrier unless the discharge is approved by the Indiana department of transportation as being free from any attempt or purpose to evade a law of this state.
(f) If during the course of any action upon the liability to the person injured it appears to the satisfaction of the court or jury trying the cause that the parties have combined or agreed to obtain or allow any undue advantage or rebate or preference to the injured person, upon a finding to that effect, the cause shall be dismissed and the dismissal and finding reported by the court to the Indiana department of transportation and to the proper prosecuting attorney having jurisdiction.
(Formerly: Acts 1911, c.184, s.1.) As amended by P.L.59-1984, SEC.114; P.L.384-1987(ss), SEC.9; P.L.18-1990, SEC.30; P.L.8-1993, SEC.133.

IC 8-2-18-2
Appeals      Sec. 2. Such dismissal shall be taken and deemed a final judgment, and appeal may be taken therefrom or from any other judgment in any such cause the same as in other civil cases.
(Formerly: Acts 1911, c.184, s.2.)

IC 8-2-18-3
Penalties or forfeitures; double jeopardy
Sec. 3. No carrier making any settlement or payment upon the approval of the said commission or pursuant to a judgment or order of court under this chapter shall be liable for any penalty or forfeiture or subject to any prosecution under any other law of this state on account of the said payment or settlement.
(Formerly: Acts 1911, c.184, s.3.) As amended by P.L.59-1984, SEC.115.

IC 8-2-18-4
Submission of information
Sec. 4. The Indiana department of transportation may require from a person, firm, limited liability company, or corporation any information necessary to the determination of whether the department shall give its approval to a claim under this chapter. If a request for information is refused by the injured person, the department may decline the claim, and the claim shall not be sued upon thereafter. If the information is refused, a request for information evaded, or the search for information by the department be made difficult by the carrier, the department shall endorse the fact on the claim and the endorsement shall support any action as if approved by the department.
(Formerly: Acts 1911, c.184, s.4.) As amended by P.L.384-1987(ss), SEC.10; P.L.18-1990, SEC.31; P.L.8-1993, SEC.134.



CHAPTER 19. SUSPENSION OF CERTAIN RAILROAD FREIGHT RATES

IC 8-2-19-1
Suspension pending transportation department determination
Sec. 1. (a) Whenever there is filed with the Indiana department of transportation a schedule stating a new individual or joint rate or charge, a new individual or joint classification, or a new individual or joint regulation or practice affecting a rate or charge, the department has the authority, either upon complaint or upon its own initiative without complaint, at once, if it so orders, without answer or other formal pleadings by the interested carrier or carriers, upon reasonable notice, to hold a hearing concerning the propriety of the rate, charge, classification, regulation, or practice.
(b) Pending a hearing and the decision, the Indiana department of transportation, upon filing with the schedule and delivering to the carrier or carriers a statement in writing of its reason may suspend the operation of the schedule and defer the use of the rates, charge, classification, regulation, or practice, for a period not longer than one hundred and twenty (120) days beyond the time when the rate, charge, classification, regulation, or practice would otherwise go into effect.
(c) After full hearing, whether completed before or after the rate, charge, classification, regulation, or practice goes into effect, the Indiana department of transportation may make an order as would be proper in a proceeding initiated after it had become effective.
(d) If a hearing cannot be concluded within the period of suspension, the Indiana department of transportation may extend the time of suspension for a period not exceeding thirty (30) days, and if the proceeding has not been concluded and an order made at the expiration of thirty (30) days, the proposed change of rate, charge, classification, regulation, or practice shall go into effect at the end of the period.
(e) At a hearing involving a rate sought to be increased, the burden of proof to show that the increased rate or proposed increased rate is just and reasonable is upon the common carrier. The Indiana department of transportation shall give to the hearing and decision of such questions preference over all other questions pending before it and decide the same as speedily as possible.
(Formerly: Acts 1911, c.186, s.1; Acts 1929, c.143, s.1.) As amended by P.L.59-1984, SEC.116; P.L.89-1985, SEC.10; P.L.18-1990, SEC.32.



CHAPTER 20. RAILROAD FREIGHT RATE COMPLIANCE

IC 8-2-20-1
Charging rate different from quoted rate
Sec. 1. The various railroad corporations doing business within the state of Indiana shall not, at any time, increase or advance their rates of freight, or charge for the transportation thereof from one (1) point to another a sum greater than the rate of freight or charge for transportation asked or charged by said railroad corporations at the time such freight is offered or tendered to said railroad corporations for transportation, and all statutes in effect on March 16, 1867, conflicting with the provisions of this chapter are hereby repealed.
(Formerly: Acts 1867, c.81, s.1.) As amended by P.L.59-1984, SEC.117.



CHAPTER 21. RAILROAD FREIGHT RATES.LIMITATION OF ACTIONS

IC 8-2-21-1
Limitation of actions
Sec. 1. (a) All actions at law by carriers for recovery of their charges or any part thereof must begin within three (3) years from the time the cause of action accrues and not after.
(b) For recovery of overcharges, actions at law must begin, or complaint must be filed with the Indiana department of transportation, against carriers subject to this chapter within three (3) years from the time the cause of action accrues and not after, subject to subsection (c), except that if claim for the overcharge is presented in writing to the carrier within the three (3) year period of limitation, the period shall be extended to include six (6) months from the time notice in writing is given by the carrier to the claimant of disallowance of the claim or any part or parts thereof specified in the notice.
(c) If on or before the expiration of the three (3) year period of limitation in subsection (a) or (b), a carrier subject to this chapter begins action under subsection (a) for recovery of charges in respect of the same transportation service, or without beginning action, collects charges in respect of that service, the period of limitation shall be extended to include ninety (90) days from the time such action is begun or charges are collected by the carrier.
(d) The cause of action in respect of a shipment of property for the purposes of this section accrues upon delivery or tender of delivery thereof by the carrier and not after.
(e) The term "overcharges", as used in this section, means charges for the transportation services in excess of those applicable thereto under the tariffs lawfully on file with the Indiana department of transportation.
(Formerly: Acts 1941, c.151, s.1; Acts 1961, c.110, s.1.) As amended by P.L.59-1984, SEC.118; P.L.89-1985, SEC.11; P.L.18-1990, SEC.33.



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. REPEALED



CHAPTER 30. REPEALED



CHAPTER 31. REPEALED



CHAPTER 32. REPEALED






ARTICLE 2.1. MOTOR CARRIER REGULATION

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. DEFINITIONS

IC 8-2.1-17-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.99-1989, SEC.8.



CHAPTER 18. REPEALED



CHAPTER 18.5. CHARGES BY MOTOR CARRIERS THAT NO LONGER PROVIDE SERVICE IN INDIANA OR HAVE FILED BANKRUPTCY PETITION

IC 8-2.1-18.5-1
Application of chapter
Sec. 1. This chapter applies to a motor carrier if the motor carrier:
(1) shipped goods intrastate within Indiana under a tariff or permit issued by a governmental body that is or was authorized by a statute to regulate the shipment; and
(2) is no longer providing service within Indiana or has filed a petition for bankruptcy.
As added by P.L.111-1995, SEC.1.

IC 8-2.1-18.5-2
Additional charges for transportation service previously provided
Sec. 2. A motor carrier or a party representing a motor carrier may not add to a charge or attempt to add to a charge for a transportation service previously provided, the difference between:
(1) an applicable rate, fare, or charge that was lawfully in effect under a tariff filed for the motor carrier and applicable to the transportation service on the date the transportation service was provided; and
(2) the rate, fare, or charge paid for the transportation service;
if payment for the transportation service was received by the motor carrier or its representative at least ninety (90) days before the motor carrier's attempt to add to the rate, fare, or charge.
As added by P.L.111-1995, SEC.1.



CHAPTER 19. FOR-HIRE VEHICLE REGISTRATION

IC 8-2.1-19-1
Instrument required
Sec. 1. The bureau of motor vehicles may not register or license a motor bus, truck, tractor, trailer, or semitrailer used or intended to be used for hire by the owner whenever the law requires the owner to obtain a permit or certificate of convenience and necessity from the department until the department furnishes the bureau of motor vehicles with an instrument.
As added by P.L.99-1989, SEC.10.

IC 8-2.1-19-2
Contents of instrument
Sec. 2. The instrument must certify that the owner of such motor bus, truck, tractor, trailer, or semitrailer has complied with the law and the rules of the department concerning permits and certificates of convenience and necessity and the use of motor vehicles.
As added by P.L.99-1989, SEC.10.



CHAPTER 20. INTERSTATE MOTOR CARRIERS

IC 8-2.1-20-1 Repealed
(Repealed by P.L.110-1995, SEC.35.)



CHAPTER 21. INTERSTATE EXPRESS COMPANIES

IC 8-2.1-21-1
"Express company" defined
Sec. 1. As used in this chapter, "express company" means a copartnership, corporation, association or joint-stock company that for compensation regularly engages in the business of carrying or transporting gold or silver coin or paper currency, over or upon any of the railroads, rivers, canals or other thoroughfares in Indiana, to any point in Indiana, or from any point in Indiana.
As added by P.L.99-1989, SEC.12.

IC 8-2.1-21-2
Express company as common carrier
Sec. 2. In the application of a statute that concerns common carriers, an express company shall be treated as a common carrier.
As added by P.L.99-1989, SEC.12.

IC 8-2.1-21-3
Amount of coin or currency; record books
Sec. 3. An express company shall, when any gold or silver coin or paper currency is presented for transportation at any agency or office of such company within Indiana be required to ascertain, by actual count, the amount of such gold or silver coin or paper currency received or accepted at such agency or office for transportation, and the amount so received or accepted shall be duly entered of record upon a book to be provided and kept by such express company, which record book shall also give the name of the person or persons from whom such gold or silver coin or paper currency was received, the kind and amount of each, and the day and date upon which the same was delivered and accepted for transportation, and to whom and what point the same is to be delivered.
As added by P.L.99-1989, SEC.12.

IC 8-2.1-21-4
Way-bill or receipt
Sec. 4. Upon the acceptance of any gold or silver coin or paper currency, an express company shall, by themselves or through their lawful agent, execute to the consignor of any gold or silver coin or paper currency so delivered for transportation a way-bill or receipt for such currency, which way-bill or receipt shall specify the exact amount of such gold or silver coin or paper currency, from whom received, to whom and what point the express company agrees to deliver the currency and the day and date that the same was consigned and accepted for transportation.
As added by P.L.99-1989, SEC.12.

IC 8-2.1-21-5
Suit upon way-bill or receipt      Sec. 5. The consignor named in the receipt or way-bill, as provided for in section 4 of this chapter and the consignor's heirs, assigns, or legal representatives may, where the express company has failed, within a reasonable time, to deliver such gold or silver coin or paper currency to the point of destination, as shown in such way-bill or receipt, or refuses to account to the consignor for the full amount of such gold or silver coin or paper currency, institute suit upon the way-bill or receipt, in an Indiana court having competent jurisdiction, for the full amount of the gold or silver coin or paper currency named in such way-bill or receipt. However, the way-bill or receipt is sufficient evidence to establish the claim or demand for the amount named in the way-bill or receipt.
As added by P.L.99-1989, SEC.12.



CHAPTER 22. TRANSPORTATION OF PASSENGERS AND HOUSEHOLD GOODS

IC 8-2.1-22-1
Application
Sec. 1. Except as provided in section 2.1 of this chapter, this chapter applies to the regulation of the following persons:
(1) A common carrier that professes to the general public to engage in the transportation by motor vehicle of passengers for compensation.
(2) A contract carrier that engages in transportation by motor vehicle of passengers, for compensation (other than transportation provided by a common carrier described in subdivision (1)) under continuing contracts with one (1) person or a limited number of persons for:
(A) the furnishing of transportation services through the dedication of motor vehicles for a continuing period of time to the exclusive use of each person served; or
(B) the furnishing of transportation services designed to meet the distinct need of each individual customer.
(3) A broker of transportation services provided by a motor carrier described in subdivision (1) or (2).
(4) A common carrier that professes to the general public to engage in the transportation of household goods.
(5) A contract carrier that engages in transportation of household goods for compensation under continuing contracts with at least one (1) person for:
(A) the furnishing of transportation services through the dedication of motor vehicles for a continuing period for the exclusive use of each person served; or
(B) the furnishing of transportation services designed to meet the needs of each customer.
As added by P.L.99-1989, SEC.13. Amended by P.L.1-1991, SEC.76; P.L.110-1995, SEC.10.



CHAPTER 23. MOTOR CARRIER REGULATION FUND

IC 8-2.1-23-1
Establishment; purpose
Sec. 1. The motor carrier regulation fund is established for the purpose of funding:
(1) the administration and enforcement of this article; and
(2) the administration and enforcement of IC 6-6-4.1 and IC 6-8.1-4-4.
As added by P.L.99-1989, SEC.14. Amended by P.L.73-1990, SEC.1; P.L.277-1993(ss), SEC.54; P.L.119-1998, SEC.26.

IC 8-2.1-23-2
Deposit of fees
Sec. 2. The treasurer of state shall deposit fees collected under this article, IC 9-20-18-14.5, and IC 9-29-6-1.5 in the motor carrier regulation fund.
As added by P.L.99-1989, SEC.14. Amended by P.L.129-2001, SEC.28.

IC 8-2.1-23-3
Investments
Sec. 3. The treasurer of state shall invest the money in the motor carrier regulation fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.99-1989, SEC.14.

IC 8-2.1-23-4
Money not to revert to state general fund; transfer of excess to motor vehicle highway account
Sec. 4. Money in the motor carrier regulation fund does not revert to the state general fund. However, if the amount of money in the fund at the end of a fiscal year exceeds five hundred thousand dollars ($500,000), the treasurer of state shall transfer the excess from the fund to the motor vehicle highway account established in IC 8-14-1.
As added by P.L.99-1989, SEC.14.



CHAPTER 24. INTRASTATE MOTOR CARRIER SAFETY AND INSURANCE CERTIFICATION

IC 8-2.1-24-1
Applicability of chapter
Sec. 1. This chapter applies to the certification of a motor carrier providing intrastate transportation by motor vehicle of property for compensation.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-2
Compliance with federal motor carrier safety regulations; application
Sec. 2. Section 18 of this chapter applies to the regulation of the following persons:
(1) A motor carrier described in section 1 of this chapter.
(2) A private carrier of property.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-3
Exemptions
Sec. 3. Except as provided in section 18 of this chapter, this chapter does not apply to the following:
(1) Motor vehicles used exclusively for carrying United States mail.
(2) Motor vehicles while being used or operated under the control, direction, and supervision of:
(A) the United States government, the state, or a political subdivision; or
(B) the board of trustees of a state institution.
(3) Motor vehicles while transporting supplies, livestock feed ingredients, fertilizer, or fertilizing materials that are in transit to or from farms.
(4) Motor vehicles:
(A) controlled and operated by a farmer when used in the transportation of the farmer's agricultural commodities and products of those commodities or in the transportation of supplies to the farm;
(B) controlled and operated by a nonprofit agricultural cooperative association (or by a federation of agricultural cooperative associations if the federation does not possess greater powers or purposes than the cooperative associations);
(C) used in carrying property consisting of livestock or agricultural commodities (not including manufactured products) if the motor vehicles are not used in carrying:
(i) other property;
(ii) agricultural commodities; or
(iii) passengers;             for compensation; or
(D) used in carrying livestock feed or feed ingredients, if those products are transported to a site of agricultural productions or to a business enterprise engaged in the sale of agricultural goods to a person engaged in agricultural production.
This chapter shall not be construed to apply to motor vehicles owned, leased, controlled, or operated by a nonprofit cooperative association, either incorporated or unincorporated, that was in existence on July 6, 1961.
(5) The casual, occasional, or reciprocal transportation of household effects or furniture for compensation, not including the transportation for hire of new household effects or furniture to or from a factory, warehouse, or store, by a person who does not otherwise engage in the type of transportation for compensation or who is not required by this chapter to hold a certificate or permit to engage in the transportation or operation for hire who does not profess to engage in the business of transporting household effects or furniture for hire.
(6) Motor vehicles, commonly known as armored cars, used exclusively to transport, under written bilateral contract, coin, currency, bullion, securities, precious metals, jewelry, precious stones, money, legal tender, stocks and bonds, negotiable and nonnegotiable instruments and securities, postage and revenue stamps, and other valuable documents and rare objects.
(7) Trucks with a declared gross weight of not more than forty-eight thousand (48,000) pounds, transporting nonliquid bulk or bag fertilizers.
(8) Motor vehicles while being used to transport chemicals that are used to melt ice and packed snow on roads and streets if the chemicals are owned by and being delivered to the state or a political subdivision for use on roads and streets.
(9) Trucks with a declared gross weight of not more than forty-six thousand (46,000) pounds transporting aggregate materials (mineral or rock fragments) in bulk when the person providing the transportation owns or leases not more than one (1) truck for those purposes.
(10) Motor vehicles used for the transportation of household goods.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-4
Powers of department
Sec. 4. The department may:
(1) certify a motor carrier providing transportation of property for compensation; and
(2) regulate and supervise safety, insurance, methods, and hours of operation of a motor carrier providing transportation of property.
As added by P.L.110-1995, SEC.29.
IC 8-2.1-24-5
Inspection of records; examination of officers, agents, and employees; adoption of motor vehicle inspection rules
Sec. 5. The department may require the filing of annual and other reports and the submission of all records and information necessary to aid the department in the exercise of the powers granted by this chapter. The department, a member of the department, or an authorized representative of the department, may:
(1) upon demand, inspect the books, accounts, papers, records, memoranda, equipment, and premises of a motor carrier;
(2) examine, under oath, any officer, agent, or employee of a motor carrier in relation to the motor carrier's business affairs; and
(3) prescribe rules for inspection of motor vehicles used by the motor carrier.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-6
Investigation
Sec. 6. Upon complaint in writing filed with the department or upon the department's own initiative without complaint, the department may investigate whether a person subject to this chapter has failed to comply with this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-7
Duty of department to compel compliance
Sec. 7. If the department, after notice and hearing, finds, in an investigation, that a person has failed to comply with this chapter, the department shall issue an appropriate order to compel compliance.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-8
Compulsory process; swearing of witnesses; record of testimony; administrative order
Sec. 8. The department, a member of the department, or an authorized representative of the department, may:
(1) compel the attendance of witnesses;
(2) swear witnesses;
(3) take testimony under oath; and
(4) make a record of testimony.
After a record is made under the direction of the department, an administrative law judge, or an authorized representative of the department, the department may make an appropriate order upon the record.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-9
Hearing; report of findings of fact and decision; exceptions
Sec. 9. (a) The department may hear all petitions or motions filed

with the department. The hearings may be conducted by the department, a member of the department, or an administrative law judge. The hearings shall be conducted in accordance with rules adopted by the department under IC 4-22-2.
(b) An administrative law judge shall promptly report to the department the facts established by evidence and submit a suggested order, showing the findings and a decision to the department.
(c) An order recommended by an administrative law judge may not be held for less than ten (10) days during which an interested party may file a written exception. If an exception is not filed, the finding of facts and decision in form of the order suggested by the administrative law judge shall be the order of the department, unless the department directs otherwise.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-10
Reconsideration or rehearing
Sec. 10. (a) After a decision, an order, or a requirement has been made by the department in a proceeding under this chapter, a party may apply to the department for reconsideration or rehearing of a matter determined in the proceeding. The department may grant the reconsideration or rehearing if sufficient reason is found.
(b) Applications for reconsideration or rehearing shall be governed by rules adopted by the department under IC 4-22-2. If after reconsideration or rehearing it appears that the original decision, order, or requirement is unjust or unwarranted, the department may change or modify the decision, order, or requirement.
(c) A decision, an order, or a requirement made after reconsideration or rehearing is subject to the same provisions as the original decision, order, or requirement.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-11
Agreements with federal or state agencies for supervision of transportation of property
Sec. 11. The department may, upon recommendation of the attorney general, and subject to the approval of the governor, enter into an agreement or understanding with the Interstate Commerce Commission, any other appropriate agency of the federal government, another Indiana department or agency, or an agency of another state for the purpose of more effective supervision of safety and responsible transportation of property, intrastate.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-12
Rules affecting motor carriers
Sec. 12. The department may by rules adopted under IC 4-22-2 adopt orders, standards, or regulations of the Interstate Commerce Commission, any other appropriate agency of the federal

government, or another state as the orders, standards, or regulations affect motor carriers, whether or not specifically referred to under this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-13
Uniform procedures and forms
Sec. 13. The department may cooperate with other state agencies in adopting combined uniform procedures and forms.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-14
Powers of department; employment of administrative law judges and other necessary employees
Sec. 14. The department may perform all reasonably necessary actions to carry out this chapter, including the power, subject to:
(1) the approval of the state personnel department and the budget agency; and
(2) IC 4-21.5;
to employ and fix the compensation of administrative law judges, investigators, clerks, and other employees as necessary or advisable for the effective administration of this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-15
Acknowledgment by department required for operation; term of acknowledgment
Sec. 15. A motor carrier may not operate a motor vehicle in the transportation of property, upon a public highway in intrastate commerce until the motor carrier has:
(1) submitted forms approved by the department to be a properly certified motor carrier; and
(2) been issued an acknowledgment by the department.
An acknowledgment issued under subdivision (2) remains in effect until December 31 of the year in which the acknowledgment is issued.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-16
Renewal procedure; term of renewal certification
Sec. 16. The annual renewal by motor carriers under this chapter is performed in the following manner:
(1) An application for renewal must be submitted on a form prescribed by the department.
(2) An application for renewal may be received by the department at any time after September 30 of the year preceding the year of certification and must be received before November 30 of the year preceding the certification year.
(3) A certification expires December 31 of each year. The department may extend the term of a certification for cause. As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-17
Surety bond, insurance, or other security required
Sec. 17. (a) A person may not operate a motor vehicle for the transportation of property upon a public highway, and a motor carrier may not be certified, unless the motor carrier complies with the rules adopted by the department governing the filing and approval of surety bonds, policies of insurance, qualifications of a self-insurer, or other securities or agreements.
(b) A surety bond, policy of insurance, self-insurance, or security or other agreement approved under this section must be of a reasonable amount and conditioned to pay, within the amount of the surety bond, policy of insurance, self-insurance, or security or other agreement, a final judgment recovered against the motor carrier for bodily injuries to or the death of any person resulting from the negligent operation, maintenance, or use of the motor carrier's registered motor vehicle, or for loss or damage to property of others.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-18
Compliance with federal motor carrier safety regulations
Sec. 18. (a) 49 CFR Parts 382 through 387, 390 through 393, and 395 through 398 is incorporated into Indiana law by reference, and, except as provided in subsections (d), (e), (f), and (g), must be complied with by an interstate and intrastate motor carrier of persons or property throughout Indiana. Intrastate motor carriers subject to compliance reviews under 49 CFR 385 shall be selected according to criteria determined by the superintendent which must include but is not limited to factors such as previous history of violations found in roadside compliance checks and other recorded violations. However, the provisions of 49 CFR 395 that regulate the hours of service of drivers, including requirements for the maintenance of logs, do not apply to a driver of a truck that is registered by the bureau of motor vehicles and used as a farm truck under IC 9-18, or a vehicle operated in intrastate construction or construction related service, or the restoration of public utility services interrupted by an emergency. Except as provided in subsection (i), intrastate motor carriers not operating under authority issued by the United States Department of Transportation shall comply with the requirements of 49 CFR 390.21(b)(3) by registering with the department of state revenue as an intrastate motor carrier and displaying the certification number issued by the department of state revenue preceded by the letters "IN". Except as provided in subsection (i), all other requirements of 49 CFR 390.21 apply equally to interstate and intrastate motor carriers.
(b) 49 CFR 107 subpart (F) and subpart (G), 171 through 173, 177 through 178, and 180, is incorporated into Indiana law by reference, and every:
(1) private carrier;         (2) common carrier;
(3) contract carrier;
(4) motor carrier of property, intrastate;
(5) hazardous material shipper; and
(6) carrier otherwise exempt under section 3 of this chapter;
must comply with the federal regulations incorporated under this subsection, whether engaged in interstate or intrastate commerce.
(c) Notwithstanding subsection (b), nonspecification bulk and nonbulk packaging, including cargo tank motor vehicles, may be used only if all the following conditions exist:
(1) The maximum capacity of the vehicle is less than three thousand five hundred (3,500) gallons.
(2) The shipment of goods is limited to intrastate commerce.
(3) The vehicle is used only for the purpose of transporting fuel oil, kerosene, diesel fuel, gasoline, gasohol, or any combination of these substances.
All additional federal standards for the safe transportation of hazardous materials apply until July 1, 2000. After June 30, 2000, the maintenance, inspection, and marking requirements of 49 CFR 173.8 and Part 180 are applicable. In accordance with federal hazardous materials regulations, new or additional nonspecification cargo tank motor vehicles may not be placed in service under this subsection after June 30, 1998.
(d) For the purpose of enforcing this section, only:
(1) a state police officer or state police motor carrier inspector who:
(A) has successfully completed a course of instruction approved by the Federal Highway Administration; and
(B) maintains an acceptable competency level as established by the state police department; or
(2) an employee of a law enforcement agency who:
(A) before January 1, 1991, has successfully completed a course of instruction approved by the Federal Highway Administration; and
(B) maintains an acceptable competency level as established by the state police department;
on the enforcement of 49 CFR, may, upon demand, inspect the books, accounts, papers, records, memoranda, equipment, and premises of any carrier, including a carrier exempt under section 3 of this chapter.
(e) A person hired before September 1, 1985, who operates a motor vehicle intrastate incidentally to the person's normal employment duties and who is not employed as a chauffeur (as defined in IC 9-13-2-21(a)) is exempt from 49 CFR 391 as incorporated by this section.
(f) Notwithstanding any provision of 49 CFR 391 to the contrary, a person at least eighteen (18) years of age and less than twenty-one (21) years of age may be employed as a driver to operate a commercial motor vehicle intrastate. However, a person employed under this subsection is not exempt from any other provision of 49

CFR 391.
(g) Notwithstanding subsection (a) or (b), the following provisions of 49 CFR do not apply to private carriers of property operated only in intrastate commerce or any carriers of property operated only in intrastate commerce whether or not the carrier vehicle is of a class that requires a commercial driver's license:
(1) Subpart 391.41(b)(3) as it applies to physical qualifications of a driver who has been diagnosed as an insulin dependent diabetic, if the driver has applied for and been granted an intrastate medical waiver by the bureau of motor vehicles pursuant to this subsection. The same standards and the following procedures shall apply for this waiver whether or not the driver is required to hold a commercial driver's license. An application for the waiver shall be submitted by the driver and completed and signed by a certified endocrinologist or the driver's treating physician attesting that the driver:
(A) is not otherwise physically disqualified under Subpart 391.41 to operate a motor vehicle, whether or not any additional disqualifying condition results from the diabetic condition, and is not likely to suffer any diminution in driving ability due to the driver's diabetic condition;
(B) is free of severe hypoglycemia or hypoglycemia unawareness and has had less than one (1) documented, symptomatic hypoglycemic reaction per month;
(C) has demonstrated the ability and willingness to properly monitor and manage the driver's diabetic condition;
(D) has agreed to and, to the endocrinologist's or treating physician's knowledge, has carried a source of rapidly absorbable glucose at all times while driving a motor vehicle, has self monitored blood glucose levels one (1) hour before driving and at least once every four (4) hours while driving or on duty before driving using a portable glucose monitoring device equipped with a computerized memory; and
(E) has submitted the blood glucose logs from the monitoring device to the endocrinologist or treating physician at the time of the annual medical examination.
A copy of the blood glucose logs shall be filed along with the annual statement from the endocrinologist or treating physician with the bureau of motor vehicles for review by the driver licensing medical advisory board established under IC 9-14-4. A copy of the annual statement shall also be provided to the driver's employer for retention in the driver's qualification file, and a copy shall be retained and held by the driver while driving for presentation to an authorized federal, state, or local law enforcement official. Notwithstanding the requirements of this clause, the endocrinologist, the treating physician, the advisory board of the bureau of motor vehicles, or the bureau of motor vehicles may, where medical indications warrant, establish a short

period for the medical examinations required under this clause.
(2) Subpart 396.9 as it applies to inspection of vehicles carrying or loaded with a perishable product. However, this exemption does not prohibit a law enforcement officer from stopping these vehicles for an obvious violation that poses an imminent threat of an accident or incident. The exemption is not intended to include refrigerated vehicles loaded with perishables when the refrigeration unit is working.
(3) Subpart 396.11 as it applies to driver vehicle inspection reports.
(4) Subpart 396.13 as it applies to driver inspection.
(h) For purposes of 49 CFR 395.1(l), "planting and harvesting season" refers to the period between January 1 and December 31 of each year. The intrastate commerce exception set forth in 49 CFR 395.1(l), as it applies to the transportation of agricultural commodities and farm supplies, is restricted to single vehicles and cargo tank motor vehicles with a capacity of not more than five thousand four hundred (5,400) gallons.
(i) The requirements of 49 CFR 390.21 do not apply to an intrastate carrier or a guest operator not engaged in interstate commerce and operating a motor vehicle as a farm vehicle in connection with agricultural pursuits usual and normal to the user's farming operation or for personal purposes unless the vehicle is operated either part time or incidentally in the conduct of a commercial enterprise.
(j) The superintendent of state police may adopt rules under IC 4-22-2 governing the parts and subparts of 49 CFR incorporated by reference under this section.
As added by P.L.110-1995, SEC.29. Amended by P.L.61-1996, SEC.10; P.L.84-1997, SEC.1; P.L.85-1997, SEC.1; P.L.98-1999, SEC.1; P.L.92-2000, SEC.1; P.L.75-2003, SEC.1; P.L.219-2003, SEC.1; P.L.208-2003, SEC.2; P.L.210-2005, SEC.4.

IC 8-2.1-24-19
Service of process on nonresident motor carrier
Sec. 19. (a) A nonresident motor carrier must file and keep on file with the department a designation in writing of the name and post office address of a citizen and resident of Indiana upon whom service of notices or orders may be made, and upon whom process issued by or under the authority of a court having jurisdiction of the subject matter may be served. Service of process in a proceeding under this chapter may be made upon the motor carrier by personal service, upon the citizen designated by the motor carrier, or by registered mail addressed to the motor carrier or designee at the last address shown by the records of the department.
(b) In default of a designation under this section, in case of vacancy, or if for any other reason the motor carrier may not be served with process, service of the notice or order may be made by serving two (2) copies of the notice or order upon the department.

When service is made upon the department under this subsection, the department shall promptly mail one (1) copy of the notice or order served to the motor carrier by registered mail at the last address shown by the records of the department.
(c) When notice is given by mail under this section, the date of mailing shall be considered as the time when notice is served.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-20
Single state registration system
Sec. 20. Before a motor carrier engaged in the transportation of property for compensation may operate a motor vehicle upon a public highway providing intrastate transportation, the motor carrier must be properly registered as required under the single state registration system in accordance with rules adopted by the department under IC 4-22-2. This section does not apply to a person exclusively engaged in the private transportation of nonhazardous property.
As added by P.L.110-1995, SEC.29. Amended by P.L.176-2006, SEC.10.

IC 8-2.1-24-21
Display of identification on or in vehicle
Sec. 21. A motor carrier shall display identification in the method required by the department on or in each motor vehicle the motor carrier operates.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-22
Augmenting, interchanging, or leasing equipment; lease of equipment and driver to shipper by noncarrier lessor
Sec. 22. (a) A motor carrier augmenting equipment, interchanging equipment, or leasing equipment, with or without drivers, shall comply with the rules of the department governing lease and interchange of vehicles.
(b) If a lessor who is not a motor carrier leases both equipment and driver to a shipper, the arrangement is presumed to result in private carriage by the shipper, subject to the conditions of this subsection. A lease agreement under this subsection must:
(1) be reduced to writing;
(2) be for a term of at least thirty (30) days;
(3) provide that the leased equipment is exclusively committed to the lessee's use for the term of the lease;
(4) provide that during the term of the lease, the lessee accepts, possesses, and exercises exclusive dominion and control over the leased equipment and assumes complete responsibility for the operation of the equipment;
(5) require that the lessee maintain public liability insurance and accept responsibility to the public for any injury caused in the course of performing the transportation service conducted

by the lessee with the equipment during the term of the lease; and
(6) require that the lessee display appropriate identification on all equipment leased by it, showing operation by the lessee during the performance of the transportation.
(c) A presumption under subsection (b) may be rebutted if actual operations under the lease agreement weaken the control and responsibility required of a shipper when conducting transportation operations with equipment and drivers leased from a single source.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-23
"Bill of lading" defined; documentation to be presented upon request
Sec. 23. (a) As used in this section, "bill of lading" means a document evidencing the receipt of goods for shipment that is issued by a person who is engaged in the business of transporting or forwarding goods.
(b) A motor carrier or a person who operates a motor vehicle for a motor carrier shall present, at the request of the state police department or an authorized representative of the department, the following:
(1) Documentation that identifies the shipper or the motor carrier.
(2) A bill of lading or similar document that:
(A) identifies the origin and destination of the shipment;
(B) describes the goods being transported;
(C) states the name and address of the consignor and the consignee; and
(D) states the date when the goods were shipped.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-24
Violation
Sec. 24. A person who violates this chapter commits a Class B infraction.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-25
Impoundment of vehicles and cargo; release
Sec. 25. (a) The department or the state police department may impound a motor vehicle operated for hire if:
(1) the motor carrier of property has not obtained the required certification from the department; and
(2) the vehicle is being operated on an Indiana highway.
(b) To obtain possession of a motor vehicle impounded under subsection (a), the motor carrier that operates the motor vehicle must either:
(1) obtain the required certification from the department; or
(2) remove from the vehicle all cargo for which the required

certification has not been obtained.
(c) If the motor carrier that operates a motor vehicle impounded under subsection (a) is not the owner of the vehicle, the department or the state police department shall release the motor vehicle to the owner unless the owner was aware that the motor vehicle was being operated without the required certification.
(d) Cargo held in a motor vehicle impounded under subsection (a) must be released if the cargo is loaded into a motor vehicle operated in compliance with this chapter.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-26
Civil penalty
Sec. 26. (a) A person who violates this chapter is subject to a civil penalty of one hundred dollars ($100) for the first violation and one thousand dollars ($1,000) for each subsequent violation.
(b) Civil penalties described in subsection (a) may be assessed only after an administrative hearing under IC 6-8.1-5-1 has been conducted at which the person has an opportunity to present information as to why a civil penalty should not be assessed.
(c) Money collected by the department under subsection (b) shall be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-27
Inspections
Sec. 27. Inspections to determine and enforce violations under this chapter may be conducted by the state police department, agents of the department, Indiana state police motor carrier inspectors, and any other eligible law enforcement officer through the procedures established by the department. Agents of the department have the same power and authority under this section as is provided to authorized personnel under IC 16-44-2-11 and IC 16-44-2-12.
As added by P.L.110-1995, SEC.29.

IC 8-2.1-24-28
Denial of registration or titling; revocation and confiscation of registrations, license plates, or cab cards
Sec. 28. (a) Pursuant to an operations out of service order issued by the United States Department of Transportation or the Federal Highway Administration affecting a motor carrier operating in Indiana, the department of state revenue or the state police department may revoke and confiscate any registrations, license plates, or cab cards issued under IC 9-18.
(b) The department of state revenue may not register or title a motor carrier:
(1) if the motor carrier fails to comply with federal regulations under 49 CFR 386;
(2) under an operations out of service order issued by a federal

agency; or
(3) if the motor carrier's ability to operate has been terminated or denied by a federal agency.
As added by P.L.98-1999, SEC.2. Amended by P.L.176-2006, SEC.11.



CHAPTER 25. INSPECTION OF COMMERCIAL BUSES USED IN ORGANIZATIONAL ACTIVITIES

IC 8-2.1-25-1
"Motor bus" defined
Sec. 1. As used in this chapter, "motor bus" means any motor vehicle:
(1) weighing more than eleven thousand (11,000) pounds; and
(2) being operated in furtherance of a commercial enterprise.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-2
"Motor carrier" defined
Sec. 2. As used in this chapter, "motor carrier" has the meaning set forth in IC 8-2.1-17-10.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-3
"Organization" defined
Sec. 3. As used in this chapter, "organization" means an entity that is not an individual. The term includes a public or private school, a business firm or corporation, a labor organization, a religious organization, a political club, or any other type of association or group of individuals.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-4
"Organizational activity" defined
Sec. 4. As used in this chapter, "organizational activity" means any activity:
(1) that is sponsored, controlled, or supervised by an Indiana public or private organization; and
(2) to, for, or from which a motor carrier will provide transportation to the organization but not to the general public.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-5
Operation of motor bus; prohibitions
Sec. 5. A motor carrier may not operate or permit the operation of a motor bus to transport a person to or from an organizational activity for compensation unless the motor bus has been inspected and meets the safety standards of this chapter within the twelve (12) months preceding the date of the organizational activity.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-6
Inspections and safety standards; impoundment of motor bus; notice to contractor
Sec. 6. (a) A motor bus has not been inspected and does not meet

the safety standards of this chapter unless the motor carrier certifies to the state police department that the motor bus has:
(1) been inspected by:
(A) an employee of the motor carrier;
(B) an employee of the department;
(C) an employee of a certified third party inspector; or
(D) another individual;
who meets the requirements of 49 CFR 396.19, is certified by the Commercial Vehicle Safety Alliance, or is certified as a commercial motor vehicle technician by Automotive Service Excellence; and
(2) met the inspection requirements of the federal motor carrier safety regulations and this chapter.
(b) If the department determines that a motor carrier is not capable of carrying out an inspection under subsection (a), the state police department may:
(1) inspect a motor bus of the motor carrier; or
(2) request a compliance review of the safety management of the motor carrier by the Federal Highway Administration, if the carrier is an interstate carrier, or the motor carrier division of the state police department, if the carrier is an intrastate carrier.
(c) Before a motor bus that has been out of service due to safety violations may return to service, the state police department may require a motor carrier to present the bus for inspection if the safety violations were so severe as to call into question the maintenance capability of the carrier. Upon notification by the carrier to the state police department that the motor bus is ready to return to service, the state police department may inspect the bus not more than two (2) business days following the notification by the carrier. If the state police department does not inspect the bus within two (2) business days following the notification by the carrier, the carrier must have the bus inspected by:
(1) an employee of the motor carrier;
(2) an employee of the department;
(3) an employee of a certified third party inspector; or
(4) another individual;
who meets the requirements of 49 CFR 396.19, is certified by the Commercial Vehicle Safety Alliance, or is certified as a commercial motor vehicle technician by Automotive Service Excellence.
(d) If a motor bus is found in operation without correction of the safety violations that caused it to be placed out of service, the state police department shall immediately impound the bus and the state police department may request a compliance review of the safety management of the motor carrier by the Federal Highway Administration, if the carrier is an interstate carrier, or the motor carrier division of the state police department, if the carrier is an intrastate carrier.
(e) A motor carrier must notify a contractor for the use of a motor bus for an organizational activity of the following:
(1) That the carrier will provide a motor bus that has been

inspected and meets federal safety inspection standards.
(2) The method by which the motor bus was inspected, whether the method was self-inspection, state police department inspection, or third-party inspection.
(3) That the contractor may call a toll free number to notify the Indiana state police if the contractor has concerns about operational safety problems during the trip or has reason to believe that the motor bus is being operated in need of repair in violation of federal motor safety regulations.
(f) The department must establish or maintain a toll free number that a contractor described under subsection (e) may call to notify the state police department about concerns regarding motor bus safety.
As added by P.L.86-1997, SEC.1. Amended by P.L.94-1998, SEC.1.

IC 8-2.1-25-7
Violations
Sec. 7. A motor carrier or bus driver who knowingly or intentionally operates or permits to be operated a motor bus in violation of this chapter commits a Class B misdemeanor.
As added by P.L.86-1997, SEC.1.

IC 8-2.1-25-8
Adoption of rules
Sec. 8. The state police department may adopt rules under IC 4-22-2 to establish a certification program for third party inspection of motor buses.
As added by P.L.94-1998, SEC.2.



CHAPTER 26. INVALIDITY OF INDEMNITY AGREEMENTS IN MOTOR CARRIER TRANSPORTATION CONTRACTS






ARTICLE 3. RAILROADS GENERALLY

CHAPTER 1. RAILROAD REGULATION.DEPARTMENT OF TRANSPORTATION

IC 8-3-1-1
Rates and charges; services to public; facilities and equipment; crossings; connecting tracks
Sec. 1. (a) The Indiana department of transportation (referred to as "the department" in this chapter) has the duty, as provided in this chapter:
(1) to supervise all railroad freight and passenger tariffs, and to adopt all necessary rules to govern car distribution and delivery, train service and accommodations, and demurrage rules and charges, and for car service, or the transfer and switching of cars from one (1) railroad to another at junction points, or where entering the same city or town, and to supervise charges therefor;
(2) to require and supervise the location and construction of sidings and connections between railroads;
(3) to supervise the crossing of the tracks and sidetracks of railroads by other railroads in process of construction or extension, and to prescribe the terms and conditions and manner in which the crossings shall be made, and the character thereof, whether at grade or over or under grade, and the authority vested on April 15, 1905, in the auditor of state under state statutes with reference to the crossings of railroads by other railroads, or by railroads operated by electricity, and the installation and maintenance of interlocking appliances at the crossings;
(4) to supervise and regulate private car line service and private tracks where the tracks are operated in connection with any railroad in this state or share in the rates or earnings of any common carrier subject to the provisions of this chapter;
(5) to correct abuses and prevent unjust discrimination and extortion in the rates of freight and passenger tariffs on the different railroads; and
(6) to enforce the same by proceedings for the enforcement of penalties provided by law through courts of competent jurisdiction.
The classification of freight adopted by the railroads shall be uniform and shall apply to and be the same for all railroads subject to the provisions of this chapter.
(b) The department has the duty, as provided in this chapter, upon the failure of the railroad companies so to do, to fix and establish for all or any connecting lines of railroads in this state reasonable joint rates of freight, transfer, and switching charges for the various classes of freight and cars that may pass over two (2) or more lines of the railroads.     (c) If any two (2) or more connecting railroad companies shall fail to agree upon a fair and just division of the charges arising from the transportation of freights, passengers, or cars over their lines, the department shall, as provided in this chapter, fix the pro rata part of the charges to be received by each of said connecting lines.
(d) As provided in this chapter, the department has the duty to:
(1) alter, change, amend, or abolish any classification or rates established by any railroad company or companies whenever found to be unjust, unreasonable, or discriminative;
(2) to make and substitute for the unjust, unreasonable, or discriminative rates or classifications amended, altered, or new classifications or rates, which shall be put into effect by the railroad company or companies; and
(3) in case any carrier fails to have any rate or schedule of rates to any point on its line or on any connecting line in this state, the department, as provided in this chapter, may make and order a rate or schedule of rates, which shall be published and put into effect by the carrier or carriers.
(e) The department may adopt and enforce the rules and modes of procedure it considers proper to hear and determine complaints and for the conduct of all investigations held by it or its appointees and to regulate the conduct of the department's inspectors and appointees.
(f) The department:
(1) shall enforce, as provided in this chapter, reasonable and just rates of charges for each railroad company subject to this chapter for the use or transportation of loaded or empty cars on its road; and
(2) may enforce, for each railroad or for all railroads alike, reasonable rates for storing and handling of freight, and for the use of cars not loaded or unloaded within forty-eight (48) hours after notice of arrival and placement for service, not to include Sundays or legal holidays.
(g) The department shall enforce reasonable rates as provided in this chapter for the transportation of passengers over each or all of the railroads subject in this chapter, which rates shall not exceed the rates fixed by law. The department may enforce reasonable rates, tolls, or charges for all other services performed by any railroad subject to this chapter.
(h) Under this section, the power of the department extends to any case where any person, firm, corporation, limited liability company, or association, or any mercantile, agricultural, or manufacturing society, or any body politic or municipal organization, complains of anything done or omitted to be done by any common carrier subject to this chapter, and applies to the department by petition, which shall briefly state the facts. A statement of the charges thus made shall be forwarded by the department to the common carrier, who shall be called upon to satisfy the complaint or to answer the complaint in writing, within a reasonable time specified by the department. If the carrier does not satisfy the complaint within the time specified, or there appears to be any reasonable ground for investigating the

complaint, the department shall investigate the matters complained of, and no complaint shall, at any time, be dismissed because of the absence of direct damage to the complainant. The department may, after the investigation, make the corrections, alterations, changes, or new rules or rates as may be necessary to prevent injustice or discrimination to the party complaining or to any other person, firm, limited liability company, or corporation. When any rate, charge, classification, or rule is made, changed, modified, or added to by the department, such order shall operate for the benefit of all persons or corporations situated similarly with the complaining party.
(i) Every such carrier shall annually, before April 1, file with the department, under the signature and oath of the department's principal accounting officer, a detailed report, in the form prescribed by the department, of all the carrier's financial and business operations in Indiana for the year ending on the preceding December 31. The report shall embrace the other information and facts as shall be prescribed by the Interstate Commerce Commission for reports of interstate carriers thereto, and the reports shall be in the form prescribed, insofar as the same is applicable. Any carrier failing to make the report for thirty (30) days after the same is due, unless the time therefor is extended by the department, shall forfeit and pay to the state the sum of one hundred dollars ($100) for each day of the default, to be collected as provided in this chapter.
(j) All carriers subject to this chapter and operating railroads shall afford reasonable and proper facilities for the interchange of traffic between the carriers' respective lines at junction points, and for there receiving, forwarding, and delivering passengers and property, and each carrier shall transfer, deliver, and accept, without delay or discrimination, and promptly forward, all freight or cars, loaded or empty, and all or any passengers there tendered by the connecting lines and destined to any point on the carrier's line or any connecting line. The department may not, by virtue of any provision in this chapter compel any railway company to carry any freight prohibited by any municipal ordinance or contract.
(k) Every carrier engaged in handling freight in carload lots may be required, upon application therefor by the party having use for the same, to construct upon the carrier's property and properly connect with the carrier's line, when the same can be done with safety, and is reasonably necessary, all siding, switch, spur, or turnout tracks, necessary to accommodate the business of any elevator, mill, factory, or other industrial enterprise that is on or after April 9, 1907, constructed abutting the carrier's line, and where there is no space for the proprietor thereof to construct the same on the proprietor's property. Title to any siding shall remain in the carrier, which may remove the same whenever it becomes necessary so to do to accommodate the public interests, upon payment of the value of the material in the track, if the cost of original construction shall have been paid by the industry, and providing that the track may be used by the carrier in performing switching service to any industry located beyond the elevator, mill, factory, or other industrial enterprise. In

case the carrier and the proprietor cannot agree upon the terms for constructing and maintaining the facilities, the department, upon application, shall prescribe the terms upon which the same shall be constructed and maintained. Every carrier shall, upon request and upon the payment of reasonable compensation therefor, construct a switch connection from the carrier's line to and connecting with any lateral or branch line of railroad, or any private or industrial switch, which shall be constructed adjacent to the carrier's line and property in this state, whenever the connection is reasonably practicable and can be put in with safety, and a reasonable necessity therefor exists. In case of a disagreement thereon, the department, upon application, shall determine the compensation for making the connection and maintaining same.
(l) All carriers handling freight in carload lots, at all points in this state where they connect with, or cross, at, over, or under grade, the line or lines of any one (1) or more carriers engaged in like business, shall construct and maintain proper interchange tracks and switches at all such points so that carload traffic may be conveniently interchanged between the carriers at the points, and, for the purpose of enabling the carriers to comply with this requirement, they are empowered to jointly purchase and own, or appropriate, under state statutes concerning the exercise of the powers of eminent domain, any additional lands or property necessary to enable them to comply with this requirement. Upon a sufficient showing, the department may relieve the carrier from the operation of this provision until the time as the necessity therefor shall arise. In case the connecting carriers cannot agree as to the division of the expense of making and maintaining the facilities and tracks, the department, upon application therefor, shall determine the same.
(m) Every connecting carrier shall, upon the order of the department, made upon complaint filed and after a hearing is had, as provided in this chapter, received from the carrier's connecting lines, at junction points all carload shipments tendered by the connecting line, and, upon payment of reasonable transfer or switching charges therefor, transport the car over the carrier's tracks and deliver the same to the consignee on the consignee's private track connected with the tracks. Every connecting carrier, at junction or terminal points, upon like complaint, proceedings, and order of the department, as provided in this subsection, shall accept from any other connecting carrier any empty car there tendered, and, upon payment of a reasonable switching charge therefor, shall transport such empty car to any industry or private track connected with the carrier's line at such junction or terminal point for loading, and return the same, when loaded, to the line making the delivery. Any carrier is not required to perform switching services in any case where the carrier can transport the freight to destination and point of delivery with reasonable dispatch and at the same rate as the line offering the car, and shall, at the time offer the car and be prepared to perform the services. Every carrier subject to this chapter who shall receive a car or cars belonging to another carrier at a terminal or junction point

shall, upon the demand of the owner of the car or cars, promptly return the same, loaded or empty, to the terminal or junction point by the most direct available route, and any court of competent jurisdiction shall, upon proper application, have full power and authority to enforce this requirement.
(n) All railroad companies doing business in this state shall, upon the demand of any person or persons interested, establish reasonable joint rates for the transportation of freight between points upon respective lines within this state, and shall receive and transport freight and cars over the route or routes as the shipper may direct. Carload lots shall be transferred without unloading into other cars, unless unloading into other cars shall be done without charge therefor to the shipper or receiver of the carload lots, and unless the transfer be made without unreasonable delay. Less than carload lots shall be transferred into the connecting railway's cars at cost, which shall be included in and made a part of the joint rate adopted by the railroad companies, or established as provided in this chapter.
(o) No carrier shall construct a line of railroad across another line of railroad in this state without the approval of the department, nor until an application therefor and an instrument of appropriation to acquire the rights has been filed with the department and notice given to the connecting lines and a hearing thereon had. The department may, in any proceedings, determine in what manner and at what point the crossing shall be made, and whether the crossing shall be at grade, or over or under grade. When the department determines the place and manner of crossing, it shall determine the damages, if any, which the junior line shall pay to the senior line or lines for the privilege of crossing. The department, by the department's order, shall determine and define the manner in which the crossing shall be made, and thereafter maintained, and the manner in which the expense thereof shall be apportioned between the connecting lines, and, in what manner, the work shall be performed, and by whom and within what time, and other matters as may be necessary to fully determine the controversy between the parties. The junior line, upon the payment or tender of the damages awarded, may proceed with the construction of the crossing, in accordance with the order of the department. In case any crossing shall be on a street in any city or incorporated town in this state, then the order of the department concerning the same shall not become operative until the legislative body of the city or town shall consent thereto by resolution.
(p) Any carrier which shall be dissatisfied with the damages awarded by the department may commence in any circuit or superior court of the county where a crossing is located, an action against the other connecting line or lines at the point, for the purpose of having damages reassessed by the court in accordance with state statutes concerning the exercise of the powers and privileges of eminent domain, and, in the court, the only question triable shall be the amount of damages properly chargeable against the crossing line on account of the crossing being made and constructed in the manner fixed and upon the terms prescribed by the department therefor, and

to be maintained in the manner and upon the terms prescribed by the department. Any interurban railroad company may cross with the interurban railroad company's feed and transmission wires over or under the right-of-way, tracks, wires, and railroad of any steam interurban railroad company, and the wires and other appliances of any telegraph, telephone, electric light, power, or other company maintaining wires, after an application therefor and an instrument of appropriation to acquire the right has been filed with the department and at least ten (10) days notice thereof given to the company whose property is to be crossed and a hearing had thereon. The department may determine in what manner the crossing shall be made at any point other than upon streets and highways and, as to crossings of streets and highways, the applicable law shall control the rights of the parties. The department, by the department's order, shall determine and define the manner in which the crossings shall be made and thereafter maintained, and the manner in which the expense thereof shall be apportioned between the crossing companies, and in what manner the work shall be performed and by whom and within what time, and other matters as may be necessary to fully determine the controversy between the parties. The department may determine the amount of damages, if any, allowed to the company whose property is to be crossed at any point other than upon streets or highways by feed or transmission wires, and any party dissatisfied with any award of damages may appeal therefrom to the circuit court of the proper county upon the question of damages only. Upon the payment or tender of damages, if any, allowed by the department, the company desiring to cross may proceed with the construction of the company's feed or transmission wires over or under the right-of-way, tracks, wires, railroad, and other appliances of any of the companies.
(q) In addition to the authority conferred on April 9, 1907, upon the department to order the installation and maintenance of interlocking devices and appliances at railroad crossings in this state, the department may order any carriers subject to this chapter whose railroad lines cross each other at grade, or to order any carrier subject to the provisions of this chapter whose line of railroad crosses any stream in this state by a swing or draw bridge, to install, maintain, or operate, at the crossing, or at the bridge, an approved interlocking and derailing device, or to make connecting or other changes in any existing device. Notice shall be given the carriers, as in other proceedings before the department, and plans submitted and approved by the department, and the department shall determine, when necessary, or when the carriers fail to agree, the division of expense for the construction, maintenance, and operation of the interlocker, and may assign to one (1) of the connecting lines the construction, maintenance, and operation thereof. Every carrier which shall fail to install such interlocker or make such changes within the time fixed by the department shall forfeit and pay to the state the sum of one hundred dollars ($100) for each week that the failure shall be continued. The carrier or carriers shall not be

requested to install a device in any city or incorporated town in this state until the city or town legislative body shall approve the same, by resolution, duly entered of record. This subsection does not apply to any interurban railroad crossing, any railroad, interurban railroad, any street, highway, or private right-of-way in any city or town in this state.
(r) The department, whenever it determines that life and property will be best secured thereby, shall order the operation of any interlocking device in use in this state to be discontinued until the same shall be put in the condition required by the department. The operation of a device by a carrier, after the same has been forbidden by the department, is unlawful.
(s) The department may, on the application of any railroad corporation, authorize the corporation to use any safeguard or device, approved by the department, in place of any safeguard or device required by this chapter. The same penalties for neglect or refusal to install or use the same shall be incurred and imposed as for a failure to install or use the safeguard or device required by this chapter, in lieu of which the same is to be used.
(t) Every railroad shall, when within the railroad's power to do, and upon reasonable notice, furnish suitable cars to any and all persons who may apply therefor, for the transportation of any and all kinds of freight in carload lots. In case of insufficiency of cars at any time to meet all requirements, cars as are available shall be distributed among the several applicants therefor in proportion to the applicant's respective immediate requirements, without discrimination between shippers or competitive or noncompetitive places; however, preference may be given to shipments of livestock and perishable property.
(Formerly: Acts 1905, c.53, s.3; Acts 1907, c.241, s.3; Acts 1913, c.268, s.1; Acts 1917, c.48, s.1.) As amended by P.L.62-1984, SEC.1; P.L.384-1987(ss), SEC.11; P.L.8-1989, SEC.48; P.L.18-1990, SEC.34; P.L.8-1993, SEC.136.



CHAPTER 1.5. STATE RAIL PRESERVATION LAW

IC 8-3-1.5-1
Definitions
Sec. 1. As used in this chapter:
(a) "Agent for the State" means the department as agent for the state as that term is used in the Regional Rail Reorganization Act of 1973.
(b) "Department" refers to the Indiana department of transportation established under IC 8-23-2-1.
(c) "Includes" and variants of it, should be read as if the phrase "but is not limited to" was also set forth.
(d) "Person" means individuals, corporations, partnerships, or foreign and domestic associations, including railroads.
(e) "Rail properties" means assets or rights, owned, leased, or otherwise controlled by a railroad or other persons which are used, or useful, in rail transportation service; however, the term rail properties does not include any properties owned, leased or otherwise controlled by a railroad not in reorganization unless it consents to such property's inclusion in the particular transaction.
(f) "Rail service" means both freight and passenger service.
(Formerly: Acts 1975, P.L.79, SEC.1.) As amended by Acts 1980, P.L.74, SEC.40; P.L.18-1990, SEC.36.



CHAPTER 1.7. INDUSTRIAL RAIL SERVICE FUND

IC 8-3-1.7-1
"Railroad" defined
Sec. 1. Except as provided in section 2(a)(6) of this chapter, for purposes of this chapter, the term "railroad" does not include a Class I or a Class II railroad as established by the Interstate Commerce Commission, or wholly owned subsidiaries of those railroads. A railroad or railroad company includes a port authority that exercises its right to operate as a railroad under IC 8-10-5-8.1.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.87-1997, SEC.1.

IC 8-3-1.7-2
Creation of fund; use
Sec. 2. (a) There is created a fund known as the industrial rail service fund. The fund shall consist of money distributed to the fund by IC 6-2.5-10-1 and IC 8-3-1.5-20. Amounts held in the fund may only be used to do the following:
(1) Provide loans to railroads that will be used to purchase or rehabilitate real or personal property that will be used by the railroad in providing railroad transportation services.
(2) Pay operating expenses of the Indiana department of transportation, subject to appropriation by the general assembly.
(3) Provide fifty thousand dollars ($50,000) annually to the Indiana department of transportation for rail planning activities. Money distributed under this subdivision does not revert back to the state general fund at the end of a state fiscal year.
(4) Provide money for the high speed rail development fund under IC 8-23-25.
(5) Provide grants to a railroad owned or operated by a port authority established under IC 8-10-5.
(6) Make grants to a Class II or a Class III railroad for the rehabilitation of railroad infrastructure or railroad construction.
(b) A grant made under subsection (a)(5) may not exceed twenty percent (20%) of the gross sales and use tax receipts deposited in the fund under IC 6-2.5-10-1 during the fiscal year preceding the fiscal year in which the grant is made.
(c) A grant program under subsection (a)(6) must:
(1) provide a grant to a recipient of not more than seventy-five percent (75%) of the cost of the project; and
(2) require a grant recipient to pay for not more than twenty-five percent (25%) of the cost of a project.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.96-1985, SEC.1; P.L.95-1987, SEC.4; P.L.84-1988, SEC.2; P.L.18-1990, SEC.37; P.L.83-1991, SEC.1; P.L.100-1993, SEC.1; P.L.87-1997, SEC.2; P.L.121-2001, SEC.1.

IC 8-3-1.7-3 Control of fund; responsibility for administration
Sec. 3. The administrative control of the industrial rail service fund and the responsibility for the administration of this chapter are vested in the Indiana department of transportation.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.3; P.L.18-1990, SEC.38.

IC 8-3-1.7-4
Application; approval; criteria; service of loan
Sec. 4. Any railroad may apply for a loan from the industrial rail service fund for the purpose of providing railroad transportation service in Indiana. The application shall be submitted to the Indiana department of transportation. The department shall make the final decision as to whether or not to approve an application. In determining if a loan should be made to a railroad, the department shall consider the following criteria:
(1) The importance of the railroad transportation services that the loan would affect, in the broad perspective of Indiana's overall transportation network.
(2) The impact of a decision to not provide a loan on economic activity and employment in Indiana.
(3) The long term viability of the proposed project as demonstrated by the following:
(A) The long term prospect for the affected industries.
(B) The soundness of the proposed business plan including an analysis of the economic impact of the proposed fee structure on affected rail users.
(C) The management of the proposed rail line.
(D) The active involvement of affected rail users in the development of the proposed business plan.
Once an application is approved, the auditor of state shall service the loan.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.4; P.L.18-1990, SEC.39.

IC 8-3-1.7-5
Terms and interest rates for loans
Sec. 5. The Indiana department of transportation shall set the terms and interest rates for loans made from the industrial rail service fund.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.5; P.L.18-1990, SEC.40.

IC 8-3-1.7-6
Redeposit of repayments; investments by department of transportation
Sec. 6. (a) Money held in the industrial rail service fund does not revert to the general fund at the end of a state fiscal year. Money loaned from the fund shall, when repaid, be redeposited in the industrial rail service fund.     (b) The Indiana department of transportation may invest money in the industrial rail service fund in the manner provided by law for investing money in the state general fund.
As added by Acts 1982, P.L.51, SEC.2. Amended by P.L.84-1988, SEC.6; P.L.18-1990, SEC.41.



CHAPTER 2. OPERATION OF FREIGHT RAILROADS

IC 8-3-2-1
Freight carriers; law governing
Sec. 1. The provisions of the chapter shall apply to all such corporations, foreign or domestic, and to the receivers and lessees thereof as shall be engaged in the business of a common carrier of freight in carload lots or less, for hire, on railroads between points within this state. The provisions of this chapter shall also apply to all carriers engaged in the performance of transfer or switching service on and over any terminal, transfer, belt, or switching railroad in this state; provided, that the provisions of this chapter shall not be so applied as to regulate or control interstate commerce, or to in any manner affect or regulate the charges imposed therefor. It is further provided that the provisions of this chapter shall not apply to any carrier or carriers within this state whose income from freight business does not equal thirty-three and one-third percent (33 1/3%) of their gross revenue.
(Formerly: Acts 1907, c.231, s.1.) As amended by P.L.62-1984, SEC.13.



CHAPTER 3. RAILROAD OPERATION OF MOTOR CARRIERS

IC 8-3-3-1
Freight and passenger service
Sec. 1. The corporate power of street and interurban railroad corporations and steam railroad corporations, organized under the laws of this state, is hereby extended and shall be construed to include the power to acquire, own and operate motor vehicles along and over the streets and highways of the state for the transportation for hire of passengers and freight, either directly or through a subsidiary company or companies, subject to all provisions of law concerning permits, licenses and regulation of such form of transportation for motor vehicles.
(Formerly: Acts 1925, c.122, s.1.)



CHAPTER 4. REPEALED



CHAPTER 5. RAILROAD.APPLICATION OF EMINENT DOMAIN

IC 8-3-5-1
Purposes authorized by charter
Sec. 1. Any railroad company organized under Indiana statutes but not under IC 8-4-1, may adopt the provisions of that chapter for condemning real estate; provided, that nothing in this section contained shall be deemed or held to authorize such corporations to condemn for any purpose or to any extent not authorized by its charter, but such company adopting the provisions of that chapter shall not condemn more, or for any purpose than as authorized by its charter; neither shall such corporation be deemed to have surrendered or abandoned its charter by condemning real estate as authorized in this section.
(Formerly: Acts 1889, c.194, s.1.) As amended by P.L.62-1984, SEC.27.



CHAPTER 6. REPEALED



CHAPTER 7. RAILROAD RIGHTS-OF-WAY.WEED CONTROL

IC 8-3-7-1
Time for cutting
Sec. 1. All railroad corporations doing business in this state shall, between July 1 and August 20 in each year, destroy detrimental plants (as defined in IC 15-3-4-1), noxious weeds, and rank vegetation growing on lands occupied by them.
(Formerly: Acts 1889, c.82, s.1.) As amended by P.L.191-1987, SEC.9.

IC 8-3-7-2
Violation; penalty; action to recover
Sec. 2. In case any railroad company shall refuse or neglect to comply with the requirements specified in section 1 of this chapter, such company shall be liable in a penalty of twenty-five dollars ($25), to be prosecuted for in an action of debt by any person feeling himself aggrieved. Said suit may be brought before any court in the county, who shall require of the complainant surety to pay costs in case he fails to maintain his action. Summons may be served on any agent or officer of the company.
(Formerly: Acts 1889, c.82, s.2.) As amended by P.L.62-1984, SEC.28.



CHAPTER 8. RAILROAD RIGHTS-OF-WAY.RECORDING DEEDS

IC 8-3-8-1
Time for recordation
Sec. 1. Any railroad corporations, lessee or assignee or receiver, or other person or corporation, running, controlling or operating, or that may hereafter construct, build, run, control or operate, any railroad into or through this state, shall, within forty-five (45) days from the date of execution of any conveyance, lease, release or other contract affecting the right of way of any railroad hereafter constructed, record, or cause to be recorded, in the proper records in the recorder's office of the county wherein the lands are situate so conveyed, leased, released or constructed.
(Formerly: Acts 1893, c.152, s.1.)

IC 8-3-8-2
Necessity for recordation
Sec. 2. Every such conveyance, lease, release, or other contract affecting any right of way of any railroad not so recorded in forty-five (45) days, as provided for in section 1 of this chapter, shall be void as against any subsequent purchaser, lessee, or mortgagee in good faith and for a valuable consideration.
(Formerly: Acts 1893, c.152, s.2.) As amended by P.L.62-1984, SEC.29.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. RAIL BRANCH LINES

IC 8-3-13-1
Authority to build and operate
Sec. 1. Any railroad company organized under the laws of this state is hereby authorized to build and operate, in addition to the main line authorized by its charter or articles of association, branch railroads from any point or points on its main line, to or through any adjacent mineral lands, containing coal, iron or building stone, not, however, exceeding in distance fifty (50) miles from the nearest point on said main line: Provided, however, That no railroad company shall build any such branch railroad if the owners of one-third its stock object thereto.
(Formerly: Acts 1865(ss), c.22, s.1; Acts 1869(ss), c.47, s.1; Acts 1889, c.63, s.1.)

IC 8-3-13-2
Construction and maintenance; charter powers
Sec. 2. The powers of the charter of any railroad company constructing such branch in relation to the entering upon and taking possession of and acquiring title to any ground and materials necessary in the construction and maintenance of such road, shall be, and the same are hereby, extended to the construction and maintenance of any such branch road.
(Formerly: Acts 1865(ss), c.22, s.2.)



CHAPTER 14. ALTERING ROUTES OF RAILROADS

IC 8-3-14-1
Abandonment or relocation; damages
Sec. 1. If, at any time after the location of the line of any railroad chartered by this state, and the filing of the map thereof, it shall appear to the directors of such company that the line thereof is necessarily dangerous, inconvenient, or expensive to operate, by reason of unavoidable causes, grades, or serious errors in location, such directors may make local alteration of the line, and cause a new map to be filed in the office where the map showing the first location is filed, and may thereupon take possession of the lands embraced in such new location which may be necessary for the construction and maintenance of such road on such altered line, either by agreement of the owner or by such proceedings as are authorized by the charter of such company, and may use such new line in place of the one for which it is substituted; but nothing in this chapter shall be so construed as to confer upon such railroad company any power to locate its road on any route which would not have been authorized by its charter; and nothing in this chapter contained shall authorize such company to make a location of its track within any city without the consent of the common council of such city, nor to change its road so as to avoid any point named in its charter. And any change so made by any railroad company shall subject said railroad company to the payment of all damages that may be sustained by any person, persons, or corporation on account of such change; provided, that if any railroad company change or relocate any part of its track for a distance of one (1) mile or more, thereby abandoning any part of its track or road as previously located, constructed, and operated, for a distance of one (1) mile or more, such railroad company shall, previous to such change, relocation, or abandoning, pay to the owner or owners of any real estate lying upon, along or near the route or line of said road from which such track is proposed to be taken all damages which may accrue to such owner or owners on account of such removal; such damages shall be assessed in the same manner as lands taken for railroad purposes in pursuance of the statute in force on April 23, 1903, in this state; and said damages, when so assessed, shall be paid to the owner or owners of said lands, or paid into the office of the clerk of the county in which said lands are located, for the use of said owner or owners, previous to the relocation or abandonment of said track; provided, further, that in all cases where any railroad company has made, before or after April 23, 1903, any such alterations as are provided for in this chapter, the board of county commissioners of the county in which such alterations are made may locate a public highway on the old line or route of such railroad for which such new line is substituted by the same proceedings and on the same terms as public highways are on or after April 23, 1903, located.
(Formerly: Acts 1865(ss), c.23, s.1; Acts 1903, c.121, s.1; Acts 1907,

c.211, s.1.) As amended by P.L.62-1984, SEC.30.



CHAPTER 15. PUBLIC USE OF RAILROAD LAND

IC 8-3-15-1
Railroad right retained
Sec. 1. The use by the public (of the) right of way or depot grounds of any railroad in this state by riding, driving or walking thereon, shall not ripen into a right to continue to do so even though it has been so used for a period of twenty (20) years or more; nor shall such use be evidence of a grant to do so except where such use is made across such ground to connect a street or highway on each side thereof, and except where a court of competent jurisdiction has adjudged the existence of a street or highway.
(Formerly: Acts 1899, c.209, s.1.)



CHAPTER 16. REPEALED



CHAPTER 17. RAILROAD POLICE

IC 8-3-17-1
Appointment, qualifications, and terms
Sec. 1. Upon the application in writing of a company owning, leasing, using, or operating a railroad in Indiana accompanied by the statements of three (3) reputable Indiana citizens testifying to the moral character of the applicant, the Indiana department of transportation shall appoint and commission persons the company designates and the department finds to be suitable and qualified persons, to act as policemen for the company, upon the premises of the company, or elsewhere within Indiana, when engaged in the discharge of their duties as policemen for that company. Every policeman appointed shall be known as a railroad policeman and shall be a person of good moral character. The policeman shall be commissioned so long as the policeman is employed by the company on whose application the policeman was appointed, unless the policeman's commission is sooner revoked by the Indiana department of transportation for good cause shown, or by the company on whose application the railroad policeman was appointed, as provided in section 8 of this chapter.
(Formerly: Acts 1927, c.18, s.1; Acts 1975, P.L.80, SEC.1.) As amended by P.L.384-1987(ss), SEC.42; P.L.18-1990, SEC.50.



CHAPTER 18. CONDUCTOR'S POLICE POWER

IC 8-3-18-1
Authority
Sec. 1. The conductors of all trains carrying passengers within this state shall be invested with police powers while on duty on their respective trains.
(Formerly: Acts 1875, c.84, s.1.)

IC 8-3-18-2
Ejection of passengers; refund of fare
Sec. 2. When any passenger shall be guilty of disorderly conduct, or use any obscene language, or play any games of cards or chance for money upon any passenger trains, the conductor of such train is hereby authorized to stop his train at any place where such offense has been committed, and eject such passenger from the train, using only such force as may be necessary to accomplish such removal, and may command the assistance of the employees of the railroad company to assist in such removal; but, before doing so, he shall tender to such passenger such proportion of the fare he has paid as the distance he then is from the place to which he has paid his fare bears to the whole distance for which he has paid his fare.
(Formerly: Acts 1875, c.84, s.2.)

IC 8-3-18-3
Arrest of passenger; delivery before court; affidavit
Sec. 3. When any passenger commits a crime upon any passenger train, the conductor of the train may arrest the passenger and take him before a court in the county in which the crime is committed, and file an affidavit charging him with the crime.
(Formerly: Acts 1875, c.84, s.3.) As amended by Acts 1978, P.L.2, SEC.823.



CHAPTER 19. INTERSTATE HIGH SPEED RAIL COMPACT

IC 8-3-19-1
Ratification; text of compact
Sec. 1. The "Interstate High Speed Intercity Rail Passenger Network Compact" is hereby ratified, enacted into law and entered into by the state of Indiana with all other states legally joining therein in the form substantially as follows:
INTERSTATE HIGH SPEED INTERCITY



CHAPTER 20. ORDINANCE REGULATING TRAIN SPEED

IC 8-3-20-1
Application
Sec. 1. This chapter applies to all local ordinances that regulate the speed of railroad trains.
As added by P.L.63-1984, SEC.3.

IC 8-3-20-2
Effective date of ordinances
Sec. 2. Notwithstanding any other law, a speed limit ordinance does not take effect until the expiration of thirty (30) days after a copy of the ordinance is received by the general manager or the division superintendent of each affected railroad company.
As added by P.L.63-1984, SEC.3.

IC 8-3-20-3
Petition for reasonableness of speed limit; determination; effective date of ordinance
Sec. 3. Before the expiration of the thirty (30) day period specified in section 2 of this chapter, the railroad company may petition the utility regulatory commission for a determination of the reasonableness of the speed limit. In such a case, the commission must make a determination of the reasonableness of the ordinance. If the commission finds the ordinance is reasonable, the ordinance takes effect on a date set by the commission. If the commission takes no action on the petition, the ordinance takes effect one hundred and twenty (120) days after the commission receives the railroad's petition. The ordinance does not take effect if the commission finds the ordinance is not reasonable.
As added by P.L.63-1984, SEC.3. Amended by P.L.23-1988, SEC.81.



CHAPTER 21. INTERSTATE RAIL PASSENGER NETWORK COMPACT

IC 8-3-21-1
Ratification
Sec. 1. The interstate rail passenger network compact is ratified, enacted, and entered into by the state of Indiana with all other states joining the compact in the form substantially as this chapter.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-2
Policy and purpose
Sec. 2. It is the policy of the states party to this compact to cooperate and share the administrative and financial responsibilities concerning the operation of an interstate rail passenger network system connecting major cities in Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida. The participating states agree that a rail passenger system would provide a beneficial service and would be enhanced if operated across state lines.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-3
Rail passenger network financial and economic impact study
Sec. 3. (a) The states of Illinois, Indiana, Kentucky, Tennessee, Georgia, and Florida (referred to in this chapter as "participating states") agree, upon adoption of this compact by the respective states, to jointly conduct and participate in a rail passenger network financial and economic impact study. The study must do the following:
(1) Carry forward research previously performed by the national railroad passenger corporation (Amtrak) (report issued December 1990) and the Evansville Amtrak task force (report issued November 1990) that evaluated the "western route" (Chicago-Evansville-Nashville-Chattanooga-Macon-Waycross- Jacksonville) for purposes of evaluating a representative service schedule, train running times, and associated costs.
(2) Include consideration of the following:
(A) The purchase of railroad equipment by a participating state and the lease of the railroad equipment to Amtrak.
(B) The recommendation that a member of the council serve on the Amtrak board of directors.
(C) The periodic review of projected passenger traffic estimates on the western route.
(D) Any other matter related to the financial and economic impact of a rail passenger network along the western route.
(b) Information and data collected during the study under subsection (a) that is requested by a participating state or a consulting firm representing a participating state or the compact may be made available to the state or firm. However, the information may not include matters not of public record or of a nature considered to

be privileged and confidential unless the state providing the information agrees to waive the confidentiality.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-4
Mutual assistance
Sec. 4. The participating states agree to do the following:
(1) Make available to each other and to a consulting firm representing a participating state or the compact assistance that is available, including personnel, equipment, office space, machinery, computers, engineering, and technical advice and services.
(2) Provide financial assistance for the implementation of the feasibility study that is available.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-5
Interstate rail passenger advisory council
Sec. 5. The interstate rail passenger advisory council (referred to in this compact as the "council") is created. The membership of the council consists of three (3) individuals from each participating state. The governor, president pro tempore of the senate, and speaker of the house of representatives shall each appoint one (1) member of the council.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-6
Duties of council
Sec. 6. The council shall do the following:
(1) Meet within thirty (30) days after ratification of this agreement by at least two (2) participating states.
(2) Establish rules for the conduct of the council's business, including the payment of the reasonable and necessary travel expenses of council members.
(3) Coordinate all aspects of the rail passenger financial and economic impact study under section 3 of this chapter.
(4) Contract with persons, including institutions of higher education, for performance of any part of the study under section 3 of this chapter.
(5) Upon approval of the study, determine the proportionate share that each state will contribute toward the implementation and management of the proposed restoration of the interstate rail passenger system along the western route.
(6) Make recommendations to each participating state legislature concerning the results of the study required by this chapter.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-7
Effective date      Sec. 7. This compact becomes effective upon the adoption of the compact into law by at least two (2) of the participating states. Thereafter, the compact becomes effective for another participating state upon the enactment of the compact by the state.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-8
Withdrawal from compact
Sec. 8. This compact continues in force with respect to a participating state and remains binding upon the state until six (6) months after the state has given notice to each other participating state of the repeal of this chapter. The withdrawal may not be construed to relieve a participating state from an obligation incurred before the end of the state's participation in the compact.
As added by P.L.58-1992, SEC.1.

IC 8-3-21-9
Construction and severability
Sec. 9. (a) This compact shall be liberally construed to effectuate the compact's purposes.
(b) The provisions of this compact are severable. If:
(1) a phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of a participating state or of the United States; or
(2) the applicability of this compact to a government, an agency, a person, or a circumstance is held invalid;
the validity of the remainder of this compact and the compact's applicability to any government, agency, person, or circumstance is not affected.
(c) If this compact is held contrary to the constitution of a participating state, the compact remains in effect for the remaining participating states and in effect for the state affected for all severable matters.
As added by P.L.58-1992, SEC.1.



CHAPTER 22. MIDWEST INTERSTATE PASSENGER RAIL COMPACT






ARTICLE 4. ORGANIZATION AND OPERATION OF RAILROADS

CHAPTER 1. INCORPORATION OF RAILROAD COMPANIES

IC 8-4-1-1
Incorporation; capitalization; articles of association; election of directors
Sec. 1. (a) A railroad may incorporate under any of the following:
(1) This chapter.
(2) The Indiana Business Corporation Law (IC 23-1).
(3) Any other applicable statute.
(b) Any number of persons, not less than fifteen (15), being subscribers to the stock of any contemplated railroad may be formed into a corporation for the purpose of constructing, owning, and maintaining such railroad by complying with the following requirements:
(1) Whenever stock to the amount (measured by the consideration to be received therefor) of at least fifty thousand dollars ($50,000), or one thousand dollars ($1,000) for each and every mile of the proposed road, shall have been subscribed, the subscribers to such stock shall elect directors for such company from their own number and shall severally subscribe articles of association in which shall be set forth the following:
(A) The name of the corporation.
(B) The total number of shares into which its authorized capital stock is to be divided.
(C) Whether all or part of said shares are to have a par value and if so, the number and par value of such shares.
(D) Whether all or part of said shares are to be without par value and if so, the number of such shares.
(E) The consideration for which the company may issue and sell its shares without par value or authorization to the board of directors to fix such consideration from time to time.
(F) If said shares are to be divided into classes or kinds, the designations of the different classes, the number and par value, if any, of the shares of each class, and a statement of the relative rights, preferences, limitations, restrictions, and voting rights of each class.
(G) The number of directors and their names to manage the affairs of the company.
(H) The names of the place from which and the place to which the proposed road is to be constructed and each county into which or through which it is intended to pass.
(I) Its length as near as may be.
(2) Each subscriber to such articles of association shall state his place of residence and the number and class (if there be more

than one (1) class) of shares taken by him in such company.
(Formerly: Acts 1852, 1RS, c.83, s.1; Acts 1933, c.101, s.7.) As amended by P.L.75-1990, SEC.1.



CHAPTER 2. AMENDING ARTICLES OF INCORPORATION IN RAILROAD COMPANIES

IC 8-4-2-1
Special meeting of shareholders
Sec. 1. Whenever the board of directors of any railroad company (including any union railway corporation) organized on or after March 2, 1933, under the laws of this state or of this state and any other state or states desires to amend its charter, articles of association, articles of incorporation, or articles of consolidation, in any one (1) of the following respects, namely:
(a) to increase or decrease its capital stock;
(b) to change the number of shares of its capital stock;
(c) to increase or decrease the par value of the shares of its capital stock;
(d) to provide for shares with par value, or shares without par value, or both, with such designations, relative rights, preferences, qualifications, limitations, restrictions, voting rights, values and interests of the shares of each class as said board may specify;
(e) to provide the consideration for which the company may issue and sell its shares without par value, or to authorize the board of directors to fix such consideration from time to time;
(f) to change the shares of any class into the same or a different number of shares of any other class or classes, including a change of shares with par value into shares without par value or a change of shares without par value into shares with par value;
(g) to classify or reclassify the shares of its capital stock;
(h) to extend its corporate existence, including a term which shall extend for perpetuity;
(i) in the case of any such company which is no longer engaged in the conduct of the railroad business or in transportation by railroad, but which is engaged in leasing the railroad owned by it to a lessee which maintains and operates the same, to provide for:
(1) elimination of its powers further to construct, maintain or operate a railroad, engage in the conduct of the railroad business, and engage in transportation by railroad; and
(2) continuation of any charter powers it may, have or purport to have on March 9, 1939:
(A) first, to own a railroad for the purpose of leasing the same for a term of any duration to a lessee who or which is empowered further to construct, maintain or operate a railroad, engage in the conduct of the railroad business, or engage in transportation by railroad; and
(B) second, to acquire, own, lease, manage, operate, mortgage, and sell other real and personal property, and to operate and maintain a public stockyard, as the same is defined in 7 U.S.C. 103;         provided that no lease to which such company is a party on March 9, 1939, shall be invalid in whole or in part because of the term of its duration and that no amendment to such charter, articles of association, articles of incorporation, or articles of consolidation can be made which will impair the validity of any such lease; or
(j) to make any other amendment, without limitation, so long as the charter, articles of association, articles of incorporation, or articles of consolidation of such company, as amended, have been authorized by IC 8-4-1 as an original charter, articles of association, articles of incorporation, or articles of consolidation;
said board may call a special meeting of the stockholders of said company for the purpose of submitting to a vote of such stockholders the question of the approval of such amendment or may direct that such question be submitted to the stockholders at a regular annual meeting.
(Formerly: Acts 1933, c.101, s.1; Acts 1939, c.65, s.1.) As amended by P.L.62-1984, SEC.44; P.L.17-1985, SEC.6.

IC 8-4-2-2
Special annual meeting of shareholders; publication or delivery of notice
Sec. 2. The special or annual meeting of the stockholders at which the question of the approval of such amendment is to be submitted shall be called by delivering personally, or depositing in the post-office stamped and addressed to each stockholder at such address as appears upon the records of the company, at least ten (10) days before the time fixed for such meeting, a notice, stating the time, place and object of such meeting.
(Formerly: Acts 1933, c.101, s.2; Acts 1939, c.65, s.2.)

IC 8-4-2-3
Special annual meeting of stockholders; voting
Sec. 3. At any such meeting stockholders may vote in person or by proxy, each stockholder being entitled to one (1) vote for each share of stock held by him, and votes representing at least a majority (or such greater proportion as the articles of association or consolidation may require) of all the outstanding stock of each class shall be necessary for the approval of any such change.
(Formerly: Acts 1933, c.101, s.3.)

IC 8-4-2-4
Special annual meeting of stockholders; voting; certificate of amendment; filing
Sec. 4. If at such special or annual meeting of the stockholders, said amendments, or any of them, be submitted to a vote, and if it shall appear that votes representing a majority (or such greater proportion as said articles may require) of all the outstanding stock of each class of said company are cast in favor of the approval of

said amendments or any of them, as submitted by the directors or as altered by the stockholders' meeting, a certificate setting forth such amendments as adopted and the approval thereof, verified by the affidavit of the president or vice-president and under the corporate seal of said company shall be filed in the office of the secretary of state, and thereupon the amendment or amendments so approved at such meeting of the stockholders shall be, and are hereby declared, accomplished, and the articles of association or consolidation of said company shall be deemed to be amended in accordance with said vote of the stockholders.
(Formerly: Acts 1933, c.101, s.4; Acts 1939, c.65, s.3.)

IC 8-4-2-5
Defending shareholders; payment; resubmission of proposed amendment
Sec. 5. (a) If any shareholder of any such corporation who did not vote in favor of such amendment at the meeting at which the amendment was adopted by the shareholders of such corporation, shall, at any time within thirty (30) days after such adoption of the amendment by such shareholders, object thereto in writing and demand payment of the value of his shares, the corporation shall, in the event that the amendment shall be made effective, and in the event that the amendment is of such a nature that its adoption without his consent and without giving him a remedy would unconstitutionally deprive him of rights, pay to such shareholder, upon surrender of his certificates therefor, the value of such shares on March 9, 1939, which shall be the date the certificate required in section 4 of this chapter, shall be filed in the office of the secretary of state. If before April 9, 1939, the value of such shares is agreed upon between the shareholder and the corporation, as the case may be, payment therefor shall be made before June 8, 1939. If, before April 9, 1939, the corporation and the shareholder do not so agree, either such corporation or the shareholder may, before June 8, 1939, petition the circuit or superior court of the county in which the principal office of the corporation is located, to appraise the value of such shares; and payment of the appraised value thereof shall be made within sixty (60) days after the entry of the judgment or order finding such appraised value. The practice, procedure, and judgment in the circuit or superior court upon such petition shall be the same, so far as practicable, as that under the eminent domain statutes in this state.
(b) Upon March 9, 1939, any shareholder who has made such objection and demand shall cease to be a shareholder and shall have no rights with respect to such shares except the right to receive payment therefor. Every shareholder who did not vote in favor of such amendment and who does not object in writing and demand payment of the value of his shares at the time and in the manner aforesaid, shall be conclusively presumed to have assented to such amendment, if he does not within six (6) months thereafter, in a court of competent jurisdiction, question such action.     (c) After April 8, 1939, the board of directors of the railroad company may, in its discretion, resubmit the amendment, or any other amendment, to a meeting of the stockholders of said company, in the same manner as is provided in sections 1 and 2 of this chapter, before filing in the office of the secretary of state the certificate provided in section 4 of this chapter, and shall file such certificate only upon receiving again the affirmative vote required in section 4 of this chapter.
(Formerly: Acts 1933, c.101, s.4a; Acts 1939, c.65, s.4.) As amended by P.L.62-1984, SEC.45.

IC 8-4-2-6
Stock without par value; payment in full
Sec. 6. Any such company authorized by its articles of association or consolidation to have shares of capital stock without par value, may from time to time, issue and sell or otherwise dispose of any such shares for such consideration as may be provided for in said articles, or as may be fixed by the board of directors, pursuant to authority conferred by said articles. When the consideration for which any such shares was authorized to be issued shall have been received by the company, such share shall be deemed to be fully paid and nonassessable.
(Formerly: Acts 1933, c.101, s.5.)



CHAPTER 3. SIZE OF BOARD OF DIRECTORS

IC 8-4-3-1
Election
Sec. 1. The stockholders of any railroad company incorporated in this state before May 6, 1853, or that may be incorporated after May 6, 1853, may, by the vote of a majority in interest of the stockholders of such company, at any annual or other meeting thereof, determine that the directors of said company shall consist of any number not less than five (5) nor more than thirteen (13), who shall be chosen from any of the stockholders; and thereafter such company may elect from any of its stockholders the number of directors it has fixed and determined upon, in the same manner and with the same effect as if this section was contained in the original statute incorporating such company.
(Formerly: Acts 1852, 1RS, c.85, s.2.) As amended by P.L.62-1984, SEC.46.



CHAPTER 4. TERM OF OFFICE OF DIRECTORS

IC 8-4-4-1
Term of office; termination at election
Sec. 1. It shall be lawful for the board of directors of any railway company whose road passes through this state into adjoining states, by lot or otherwise, to so classify the members thereof, that one-fourth (1/4) (as near as may be) shall terminate their official terms as directors at the first annual election thereafter, and one-fourth (1/4) at each subsequent election; and after being thus classified, the stock and bondholders shall elect only the number of the board of directors necessary to fill the vacancies created by the expiration of the period of services fixed as aforesaid.
(Formerly: Acts 1869(ss), c.50, s.1.)



CHAPTER 5. CONSOLIDATION OF RAILROAD COMPANIES

IC 8-4-5-1
Common name; adoption
Sec. 1. Whenever two (2) or more railroad companies have heretofore become associated, or shall hereafter become associated, in jointly making or running their roads under any contracts formed or to be formed by such companies, and desire to assume one (1) common name, it shall and may be lawful for such companies, by resolution of their respective boards of directors, entered upon their records, to adopt such name as shall be agreed upon.
(Formerly: Acts 1853, c.84, s.1.)

IC 8-4-5-2
Common name; powers and duties; construction and maintenance
Sec. 2. It shall be the duty of said companies, upon the adoption of such common name, to cause a copy of the resolution of such boards to be recorded in the recorder's offices of the different counties through which the road of said companies may run or be located; and thereafter, during the term of such association, such companies may have and use a common seal, contract and be contracted with, sue and be sued by such adopted name, in any and all matters relating to such union road; and shall have full power, by such association, to locate, construct, keep up, change, repair, and operate such union road as, by their respective charters and amendments to such charters, they are allowed to do; provided, however, that nothing in this chapter contained shall be construed to abridge such companies of any of the powers and franchises belonging to them by their respective incorporation statutes and amendments to such statutes; and, provided, further, that nothing contained in this chapter shall be construed to prevent said companies from suing and being sued in their original corporate names, for all rights accrued and for all liabilities incurred before the adoption of such common name.
(Formerly: Acts 1853, c.84, s.2.) As amended by P.L.62-1984, SEC.47.



CHAPTER 6. CHANGING NAMES OF RAILROADS

IC 8-4-6-1
Resolution
Sec. 1. Railroad companies desiring so to do may change their name by resolution of their boards of directors duly entered upon their records, and, in so doing, may adopt such name as may be agreed upon by the board.
(Formerly: Acts 1853, c.83, s.1.) As amended by P.L.3-1989, SEC.62.

IC 8-4-6-2
Resolution; recordation and publication
Sec. 2. It shall be the duty of said board to cause a copy of the resolutions changing the name of their road as above provided, to be recorded in the office of the recorder of the several counties through which the road may run, and also to give notice thereof by publication in some newspaper of general circulation in this state.
(Formerly: Acts 1853, c.83, s.2.)

IC 8-4-6-3
Survival of actions and proceedings
Sec. 3. The change of name as provided in this chapter shall not be construed to deprive any company of any of the powers and franchises granted to it by the original incorporation statute or amendments thereto; nor shall anything in this chapter be so construed as to prevent any company changing its name from suing or being sued in its original name for all rights and liabilities which may have accrued previous to changing its name.
(Formerly: Acts 1853, c.83, s.3.) As amended by P.L.62-1984, SEC.48.



CHAPTER 7. INCORPORATION OF UNION RAILWAY COMPANIES

IC 8-4-7-1
Authority for formation
Sec. 1. Where two (2) or more railroad companies own or operate railroads extending into, through or near the same city or town, such companies, or any two (2) or more of them, may form a union railway corporation, according to the provisions hereinafter contained.
(Formerly: Acts 1885, c.20, s.1.)

IC 8-4-7-2
Capitalization; certificate of incorporation
Sec. 2. The railroad companies uniting in the formation of such corporation are designated as proprietary companies, and shall make a certificate of incorporation, in which they shall specify the name of the company to be incorporated thereunder, the amount of the capital stock of such company, the number and the par value of the shares into which it shall be divided, the aggregate amount of the par value of the shares of each proprietary company, the county or counties in which said union railway shall be situated, with the name of the town or city within or near which said union railway is to be constructed.
(Formerly: Acts 1885, c.20, s.2.)

IC 8-4-7-3
Certificate of incorporation; powers and duties
Sec. 3. Such certificate of incorporation shall be signed by the president or vice president and attested by the secretary of each of said proprietary companies, and shall be sealed with its corporate seal, and shall be acknowledged by the respective companies by their said officers, before some person authorized to take and certify the acknowledgments of conveyances of real estate, and shall be filed and recorded in the recorder's office of the county or counties in which said union railway company may be situated; and upon the filing of such certificate as aforesaid, the union company so formed shall be a corporation of this state, with all the powers incident thereto, and such other powers as are conferred by this chapter.
(Formerly: Acts 1885, c.20, s.3.) As amended by P.L.62-1984, SEC.49.

IC 8-4-7-4
Directors; numbers; acquisition of property
Sec. 4. The board of directors of any such union company shall consist of not less than one (1) representative for each of the proprietary companies to be selected by the respective companies which they are to represent: Provided, That the board may increase the number of directors by fixing the additional equal number of representatives to be selected for each proprietary company, and any successor in interest to one or more original proprietary companies

shall be entitled to select the number of representatives so provided for each such company. And such board of directors shall have power to construct, maintain and operate such union railroad, to regulate the use of its depots, stations, structures, appliances and facilities, and to regulate the time and manner in which engines, cars and other rolling stock shall pass or be hauled over its tracks, and the tolls, charges or compensation to be paid therefor.
(Formerly: Acts 1885, c.20, s.4; Acts 1959, c.28, s.1.)

IC 8-4-7-5
Stock certificates; proprietary companies
Sec. 5. The interest of each proprietary company in the union company in its capital stock and in its property and effects of every kind shall be deemed an appurtenance to the railroad of such proprietary company, and shall not be transferable or alienable otherwise than with and as a part of the railroad of such proprietary company. The union company shall issue to each proprietary company a certificate or certificates setting forth the interest or stock of such proprietary company in such union company, but such certificate shall express upon its face that it is not transferable, except as appurtenant to the railroad of such proprietary company.
(Formerly: Acts 1885, c.20, s.5.)

IC 8-4-7-6
Belt railroad; operation
Sec. 6. Any such union railway company may, as owner or lessee thereof, operate any belt railroad extending around, or partly around, the town or city in or near which such union railway may be situated, the track of which belt road connects with the track of said union railway company, or with the track of any of its proprietary companies, to the end that such town or city may be relieved, as far as practicable, of the passage through it of through freight cars and through freight trains.
(Formerly: Acts 1885, c.20, s.6.)

IC 8-4-7-7
Acquisition of property; eminent domain
Sec. 7. Any such union railway company may erect, construct, rebuild and replace, in connection with its tracks, union depots, car sheds and such other structures and appliances as the company may deem necessary to facilitate the transaction of its business, and the business of its proprietary companies and of other railroad companies whose tracks may connect therewith, and which may acquire from such union railway company the right to use said union tracks and their appliances. And such union company shall also have power to locate, construct, rebuild, keep up, change and repair such union railroad and its tracks, side-tracks, switches, depots, sheds and other structures and appliances, and to take conveyances and releases in fee simple or otherwise of rights of way and of such real estate as it may deem necessary for the purposes aforesaid, and may condemn,

in fee simple or otherwise, so much real estate and such rights of way as it may deem necessary for the purposes aforesaid, or any of them; also, to construct, own, maintain and operate union passenger stations, local freight stations, transfer and connecting tracks, between the property of such union company and property and tracks of other railroad companies.
(Formerly: Acts 1885, c.20, s.7.)

IC 8-4-7-8
Eminent domain; application of law
Sec. 8. The condemnations authorized in section 7 of this chapter may be made according to:
(1) the provisions of the charter of any or either of the proprietary companies;
(2) the general railroad law of Indiana in effect at the time that provides for the condemnation of real estate for railroad purposes; or
(3) IC 32-24-1.
(Formerly: Acts 1885, c.20, s.8.) As amended by P.L.62-1984, SEC.50; P.L.2-2002, SEC.41.

IC 8-4-7-9
Financing of operation; loans and bond issues
Sec. 9. Any such union railway company shall have power to borrow money for the purpose of raising means to carry out the powers conferred by this chapter, and may issue coupon or other bonds payable to bearer, bearing interest not exceeding the highest contract rate of interest which may be allowable in this state at the time, such interest to be payable semiannually, and such company may also mortgage its franchises, property, and revenues of every kind then owned or subsequently to be acquired to secure the payment of such loan and interest or of such bonds and interest.
(Formerly: Acts 1885, c.20, s.9.) As amended by P.L.62-1984, SEC.51.

IC 8-4-7-10
Vacation of street or alley
Sec. 10. (a) If any union railway company in carrying out the powers granted by this chapter considers it necessary that any part of a street, avenue, or alley in a town or city in which the union railway is situated should be vacated, it is lawful for the executive and legislative body of the town, or the legislative body of the city, as the case may be, to vacate any part of any street, avenue, or alley of the town or city for the purposes of this chapter.
(b) As a basis of the vacation, the union railway company shall present to and file with the proper municipal body or bodies of the town or city its petition, setting forth a description of the part of the street, avenue, or alley proposed to be vacated, and the purpose for which the ground is proposed to be used. There must be appended to the petition, as a part of the basis of the vacation, the written consent

to the granting of the prayer of such petition of the owners in fee simple of more than one-half (1/2) of the real estate fronting on both sides of the street or alley, which, or part of which, is proposed to be vacated, estimated by the frontage in feet upon the street or alley, commencing at a line drawn across the street or alley equidistant from the termini of that portion of the street or alley proposed to be vacated, and extending along the street or alley from the line one thousand five hundred (1,500) feet in each direction, unless the street, avenue, or alley is not continuous in either direction from the line one thousand five hundred (1,500) feet, in which case, the consent of owners shall only be required for the distance that it is continuous.
(c) Before granting the prayer of the petition, the municipal body or bodies shall ascertain and determine that the consent of the owners of the requisite number of front feet has been obtained and the finding shall be made a matter of record, and is conclusive of the facts so found in all collateral proceedings.
(d) Before the petition is presented, twenty (20) days notice shall be given by the union railway company, by publication, by three (3) insertions in two (2) newspapers of general circulation printed and published in the town or city in which the union railway may be situated, setting forth that on a day, to be therein named, or at the next meeting thereafter of the municipal body or bodies, a petition for the vacation of the portion of the street or alley in question, describing it, will be presented to the municipal body or bodies for action.
(Formerly: Acts 1885, c.20, s.10.) As amended by P.L.62-1984, SEC.52; P.L.8-1989, SEC.50.

IC 8-4-7-11
Joint use of facilities and equipment
Sec. 11. Any such union railway company may, by agreement in writing with any railroad company not being one of said proprietary companies, and owning or operating a railroad which extends to, into, through or near the town or city in or near which such union railroad is or may be situated, admit said last-mentioned railroad company to such use of the tracks, side-tracks, switches, depots, depot grounds, yards, sheds and other structures or railroad facilities and appliances (including the use of its belt railroad and belt railroad facilities, if any) during such time, on such terms and conditions, and for such compensation or rent as may be agreed upon. The right of any associate company to continue in the use and enjoyment of the property and facilities of the union company may be made to depend upon the faithful performance of such terms and conditions by such associate company as may be inserted in said agreement. The companies which may be so admitted are herein designated as associate companies: Provided, That no such associate company shall be admitted to the use of the property and facilities of such union railway company except upon the unanimous vote of the directors of such union company. (Formerly: Acts 1885, c.20, s.11.)

IC 8-4-7-12
Directors, officers, and employees
Sec. 12. The board of directors of any such union railway company shall annually elect a president, a vice-president, a secretary and a treasurer, who shall serve for one (1) year, and until their successors are elected. Any general officer of either of the proprietary companies shall be eligible as president. The vice-president, secretary and treasurer need not necessarily be an officer of one of said proprietary companies.
(Formerly: Acts 1885, c.20, s.12.)

IC 8-4-7-13
Board of managers; associate companies
Sec. 13. It shall be competent for the board of directors of such union railway company to organize a board of managers, to consist of a representative from each proprietary company, as well as a representative from each associate company previously admitted, such representatives to be selected by the respective companies which they are to represent, and the president of the union railway company shall be ex officio president of such board. As associate companies are from time to time admitted to the use of the union railway property and facilities, as aforesaid, they shall each become entitled to have a representative on said board of managers; but after such board of managers shall have been organized, other associate companies shall only be admitted as aforesaid with the unanimous consent of all the members of such board of managers.
(Formerly: Acts 1885, c.20, s.13.)

IC 8-4-7-14
Associate companies; board of managers; delegation of powers and duties
Sec. 14. It shall be competent for the board of directors of such union railway company, in the agreement by which any associate company or companies may be admitted as aforesaid, to delegate to such board of managers such and so much of the authority, power and jurisdiction of such board of directors as may be agreed upon, subject, however, to the rights of the proprietary companies and of the union railway company as defined in the agreements under which associate companies may have been or may be admitted; subject to these rights, the powers so delegated to said board of managers shall be exercised by said board of managers, and shall continue so long as the said associate companies, or any or either of them, shall continue to be entitled to use the property and facilities of such union railway company.
(Formerly: Acts 1885, c.20, s.14.)

IC 8-4-7-15
Contracts; tort liability      Sec. 15. Every such union railway company shall be primarily liable to the public and to third persons on its contracts and for its torts, but it shall be competent, as between themselves, for such proprietary companies, such associate companies, and said union railway company, to agree among themselves that the ultimate liability for damages for any class of injuries to persons or property shall fall upon one (1) or more of said companies, and such agreement as to such ultimate liability may be enforced as between the companies parties to such agreement: Provided, however, That nothing herein contained shall prevent any person suing for an injury to persons or property from joining as defendants any or all of said companies if the facts would have justified such joinder if this section had never been passed.
(Formerly: Acts 1885, c.20, s.15.)

IC 8-4-7-16
Acceptance of provisions of chapter; certificate; filing
Sec. 16. Any union railway company organized prior to March 2, 1885, under the provisions of Acts 1852, 1RS, c.84 may adopt the provisions of this chapter by filing a written statement setting forth its acceptance of the provisions of this chapter, which written statement shall be signed by the president and attested by the secretary of each proprietary company, under its corporate seal, and shall be acknowledged by the parties thereto before some officer authorized to take acknowledgments of conveyances of real estate, which writing shall be filed and recorded in the office of the recorder of the county or counties in which such union railway may be situated, and, from time of such filing, such union railway company shall be deemed a corporation of the state of Indiana, and shall have all the powers and be subject to all the provisions of this chapter.
(Formerly: Acts 1885, c.20, s.16.) As amended by P.L.62-1984, SEC.53.

IC 8-4-7-17
Filing of certificate of acceptance of provisions of chapter; conclusiveness upon associate companies
Sec. 17. Whenever, prior to March 2, 1885, any union railway company shall have been incorporated, and the proprietary companies of such union railway company shall have, by agreement in writing with any other railroad company, such as is designated in this chapter as an associate company, admitted such associate company to the use of the property and facilities of such union company, then, upon the filing of the certificate of acceptance contemplated by section 16 of this chapter, such agreement between such proprietary companies and such associate company shall have the same force and effect and be as valid and binding as if the same had been made after March 2, 1885, and the terms of such agreement, including the provision for such a board of managers as is contemplated by this chapter, the delegation of powers to such board, and the right of such associate company to representation on

such board, shall be observed and enforced as may have been provided for in said agreement.
(Formerly: Acts 1885, c.20, s.17.) As amended by P.L.62-1984, SEC.54.

IC 8-4-7-18
Mechanic's liens; joint liability of proprietary companies
Sec. 18. The proprietary companies shall be jointly liable for all debts due for labor done for such union railway company on its tracks, depots and other property that shall not be paid by such union railway company, but such liability shall not be enforceable against the said proprietary companies until the remedy against such union company shall have been exhausted, unless it is shown that said union company is insolvent.
(Formerly: Acts 1885, c.20, s.18.)

IC 8-4-7-19
Facilities and connections; joint use by proprietary companies
Sec. 19. Any such union railway company may make running arrangements with any of its proprietary companies, or with any of its associate companies, whereby such union railway company shall acquire the right to use the roads and tracks of such proprietary companies, or of said associate companies, so as to afford connecting facilities between the tracks of such union company and any belt railroad contemplated by this chapter.
(Formerly: Acts 1885, c.20, s.19.) As amended by P.L.62-1984, SEC.55.



CHAPTER 8. BRANCH RAILROADS

IC 8-4-8-1
Authority to operate; stocks and bonds
Sec. 1. It shall be lawful for any railroad company in this state, organized under the general or special laws of this state, to make branches or extensions of its railroad to the boundary-line of any county in which such railroad may have a terminus, such boundary-line being also a boundary-line of the state, and such railroad company shall have all the powers, rights and privileges in relation to such branches of extensions as it has or may have in relation to its original road, under the law by which it was organized, and in conformity to the law of its organization, with power to said company to subscribe and take stock in any railroad bridge company on the route of said road, or at the terminus of said railroad, for the use and benefit of said road: Provided, That any such bridge at the terminus of such road shall be so constructed as to admit the passage of vehicles, foot passengers, and for general purposes: And, provided also, That where the terminus of such road is, or shall be, at or near the state-line, and the board of directors of such railroad company shall, by resolution, declare that it is desirable for such railroad company to acquire terminal property, or terminal rights and facilities, to enable it to operate through or into any city in another state and adjoining the terminus of such company, such railroad company shall have power, by its board of directors, to take stock in any terminal company organized under the laws of any adjoining state for the purpose of acquiring and constructing terminal property and terminal facilities, and to guarantee the bonds thereof. The amount of such stock investments and of the bonds guaranteed shall be determined by such board of directors.
(Formerly: Acts 1863, c.4, s.1; Acts 1911, c.59, s.1.)



CHAPTER 9. REPEALED



CHAPTER 10. LATERAL RAILROADS

IC 8-4-10-1
Authority to construct and operate; eminent domain
Sec. 1. (a) The owner or owners or their lessees of lands, mills, blast-furnaces, quarries, iron ore, coal mines, or other minerals, or other real estate or any company of persons who desire to construct a lateral railroad, not exceeding ten (10) miles in length, may locate and construct the lateral railroad to any other railroad, canal, or slack-water navigation on, over, through, or under any intervening lands. Their engineers, agents, artists, and assistants may enter upon any intervening lands, doing no unnecessary damage, and survey, mark, and lay out a route for the proposed lateral railroad.
(b) A person described in subsection (a) may present a petition to the circuit court of the county in which the intervening lands are situated that sets forth the beginning, course, distance, and termination of the proposed lateral railroad, together with a map or profile of the route, indicating the excavations and embankments on the route, and designating, particularly, the name or names of the owner, owners, occupant or occupants, and agent or agents of such intervening lands, with a particular description of the same. The petition must be filed in the court.
(c) After the petition is filed, the court shall appoint:
(1) one (1) disinterested freeholder of the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana as viewers. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land.
(d) After five (5) days notice, to be given by the applicant to each of the owners, occupants, or agents of the intervening lands, of the time and place, and after being duly sworn to discharge their duties fairly and honorably as viewers, the viewers shall view the proposed route as marked and laid out for the railroad. They, or a majority of them, shall assess the damages, if any, that may be sustained by the owners, separately, of the intervening lands by reason of the location, construction, and use of the proposed lateral railroad, and report the assessment in writing to the clerk of the court immediately after the assessments are made. The report shall be filed in the office of the clerk of the court.
(e) If a party does not reject the report within twenty (20) days after the filing of the report, by writing on the report "not accepted" and signing the report, the report shall be confirmed by the court. If any party rejects the report, the report shall stand for trial.
(f) At trial, the general denial to the petition and report shall be taken as filed, and all matters of defense and reply may be given in evidence under the general denial. The party rejecting the report has the affirmative of the issues. The viewers or jury trying the cause shall, in assessing damages, take into consideration the advantages that may be derived by the owner or owners of the lands passed on,

over, through, or under by the proposed lateral road by its location and construction.
(g) Upon the filing of the report by the viewers in the court, the damages assessed by them shall be paid to the clerk, to be tendered to the party in whose favor the damages are awarded or assessed.
(h) After payment or tender is made under this section, the person, persons, or company of persons, and their lessees described in subsection (a), may hold and take possession of the interests in the intervening lands or materials appropriated, and the privileges of using any materials on the roadway within fifty (50) feet on each side of the center of the roadway for the use described in subsection (a).
(i) The costs of the assessments by the viewers and the costs in case of trial shall be paid as in other cases.
(Formerly: Acts 1869(ss), c.46, s.1.) As amended by P.L.1-1990, SEC.118; P.L.113-2006, SEC.4.

IC 8-4-10-2
Width of road; route restriction
Sec. 2. Such proposed lateral railroad shall not exceed one hundred (100) feet in width, except where excavations, embankments, or other necessity require it; nor shall the same pass through any burial ground, place of public worship, or any public building or dwelling-house without the consent of the owner.
(Formerly: Acts 1869(ss), c.46, s.2.)

IC 8-4-10-3
Adjoining lands; entry to secure materials
Sec. 3. It shall be lawful for any such person or persons, or company of persons, their agents or employees, desiring to construct such lateral railroad, to enter upon any land near or adjoining thereto, to search for stone, wood, gravel or other materials to be used in the construction thereof; but no stone, gravel, wood or other materials shall be taken from any land, for said purpose, until the rate of compensation therefor shall be ascertained and tendered to the owner thereof; but if the parties can not agree thereon, each party shall choose a disinterested and reputable freeholder of the neighborhood who, if they can not agree, shall choose an umpire of like qualifications who shall, under oath or affirmation, fairly and impartially estimate the same; and such award shall be final and conclusive.the amount of which said award shall be paid or tendered to the person or persons entitled thereto, if within the state or known.
(Formerly: Acts 1869(ss), c.46, s.3.)

IC 8-4-10-4
Connections with other roads
Sec. 4. It shall be lawful for any such person or persons or company of persons to connect such lateral railroad with any railroad or railroads incorporated or to be incorporated in this state, and also with any highway or public improvement; provided, that if the parties interested can not agree upon the mode, manner, or point of

connection with such railroad or railroads, the same shall be determined in the same manner as the compensation for materials prescribed in section 3 of this chapter.
(Formerly: Acts 1869(ss), c.46, s.4.) As amended by P.L.62-1984, SEC.56.

IC 8-4-10-5
Sheriff as owner; nonresident, incompetent, or unknown party
Sec. 5. If any of the owners of any intervening lands aforesaid shall be unknown, nonresident, or incompetent to act, then the occupant of such lands or the agent of such owner shall be deemed and taken to be the owner of such lands; and in case where such owner or agent is unknown and such lands are unoccupied, then, in all such cases, the sheriff of such county shall be deemed the owner of such lands for all the purposes contemplated in this chapter, and shall be paid two dollars ($2) per day for every day's service in and about such matter.
(Formerly: Acts 1869(ss), c.46, s.5.) As amended by P.L.62-1984, SEC.57.

IC 8-4-10-6
Certificate of organization and route description; general powers and duties
Sec. 6. Such person or persons or company of persons, who shall determine to construct such lateral railroad, shall make out, under oath a certificate of the name or names of such person or persons, or company of persons, setting out the beginning, termination, and length of said proposed lateral railroad, and file the same in the recorder's office in the county or counties in which said road is located; and shall have the power and capacity to contract and be contracted with, to sue and to be sued, and generally to exercise such powers and perform such acts and duties as may be necessary and proper to carry out the purposes contemplated by this chapter; and in cases of sale or assignment, the purchasers, assignees, or lessees thereof shall file the same in such recorder's office; and such certificate of organization, sale, or assignment shall be, by the recorder, recorded in the proper record of his office; and for all services aforesaid, such recorder shall be entitled to receive fifteen cents ($.15) for each one hundred (100) words.
(Formerly: Acts 1869(ss), c.46, s.6.) As amended by P.L.62-1984, SEC.58.

IC 8-4-10-7
Viewers; fee
Sec. 7. The viewers mentioned in this chapter shall each receive two dollars ($2) per day for their services, to be paid by said petitioners.
(Formerly: Acts 1869(ss), c.46, s.7.) As amended by P.L.62-1984, SEC.59.
IC 8-4-10-8
Construction across highways or roads; prohibition
Sec. 8. It shall be lawful for any such person or persons, or company, or owner, or owners, or their lessees as referred to in IC 1971, 8-4-10-1 to construct such lateral railroad across public highways or roads. This chapter is to apply to all such lateral railroads and highway or road crossings presently planned, under construction, previously constructed, or to be constructed in the future. Said person, or persons, or company, or owner, or owners, or their lessees, shall comply with all laws or regulations of the State of Indiana, or any agency thereof, concerning the location, construction, or maintenance of such railroads or crossings of public highways or roads.
(Formerly: Acts 1974, P.L.29, SEC.1.) As amended by P.L.112-1995, SEC.1.



CHAPTER 11. EXTENSION OF RAILROAD FRANCHISE

IC 8-4-11-1
Authority to construct and operate
Sec. 1. Any railroad company organized under any general law of this state is hereby empowered to extend its road, from time to time, beyond either terminus fixed in its articles of association, and to construct, or cause to be constructed, to own and operate such extension or extensions, in the same manner, and to the same extent, as if such extension or extensions had been included between the termini named in its original articles of association: Provided, however, That before any such extension or extensions are commenced, the same shall be authorized by resolutions adopted by the holders of a majority, in value, of the capital stock of the company proposing to extend its road, and such resolutions shall specify the point from and the point to which such extension is to be made, and the township or townships and county or counties into or through which the same is to be constructed; and a copy of such resolution, signed by the president and attested by the secretary of said company, under its corporate seal, shall be filed in the office of the secretary of state of this state.
(Formerly: Acts 1879, c.28, s.1.)

IC 8-4-11-2
Eminent domain
Sec. 2. Any railroad company extending its line under the provisions of this chapter may acquire right of way and other property, by condemnation or otherwise, in the same manner and with the same effect as if such extension had been included within the original articles of association of such company.
(Formerly: Acts 1879, c.28, s.2.) As amended by P.L.62-1984, SEC.60.



CHAPTER 12. ABANDONMENT OF CERTAIN RAILROADS

IC 8-4-12-1
Forfeiture of rights, privileges, and franchises
Sec. 1. Any railroad company organized under a special charter, or under the general law of the state for the construction of railroads, whose lines are wholly within this state or partly within this state and partly in another state, which shall fail to keep up the directory of their road and expend at least the sum of fifty thousand dollars ($50,000) upon the line of their road in this state, within any period of two (2) years from March 11, 1867; or where any railroad company, so organized as aforesaid, shall have located before March 11, 1867, the line of her road in this state, and have afterwards adopted another and different line and route thereof in this state, then, in either of the above cases, such railroad company shall be taken and held to have abandoned such road, or so much of the line thereof in this state as has been abandoned by so selecting and adopting another and different line; and such company is hereby declared to have forfeited all her rights, privileges, and franchises in such road or part thereof.
(Formerly: Acts 1867, c.80, s.1; Acts 1877, c.68, s.1.) As amended by P.L.62-1984, SEC.61.

IC 8-4-12-2
Takeover of derelict company by new company; appraisement
Sec. 2. Any company that is or that may be organized under the general laws of this state providing for the incorporation of railroad companies may complete any such abandoned road or part thereof, and shall, for such purpose, be invested with all the rights, privileges, interests, rights of way, franchises, properties, and immunities of such derelict railroad company, and shall proceed to construct the same, as is hereafter provided. However, before any such new company shall succeed to said rights, privileges, interests, rights of way, franchises, properties and immunities, and before it shall proceed to complete such road or part of such road, the value of the same shall be ascertained by:
(1) one (1) disinterested freeholder in any county through which the line of the road may run; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana, one (1) of whom shall be selected by said new company, and one (1) by the old company, or the assignee or purchaser of the franchises thereof, and the other by the auditor of such county. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the property. The freeholder and the two (2) appraisers appointed under subdivisions (1) and (2) shall constitute a board of appraisers; and in the event that the said old company, or the assignee or purchaser of the franchises thereof, shall fail or refuse, upon request, to name such appraiser, then the appraiser shall be named by the said auditor. Such board of

appraisers shall take an oath to faithfully discharge their duties, and make a true and impartial appraisement of such rights, privileges, interests, rights of way, franchises, properties and immunities. Such board shall report their appraisement to said auditor, and, upon the payment of the same by such new company to the treasurer of such county, it shall succeed to and be invested as aforesaid. Nothing in this chapter shall authorize or permit any railroad company which has constructed and is operating its road to change its line of road from that now used and occupied so as to avoid any point named in their charter or articles of association.
(Formerly: Acts 1867, c.80, s.2; Acts 1877, c.68, s.2; Acts 1975, P.L.76, SEC.3.) As amended by P.L.113-2006, SEC.5.

IC 8-4-12-3
Payment of appraised value; disposition
Sec. 3. The money so paid, as is provided in section 2 of this chapter, shall be held by such treasurer in trust for the payment, firstly, of the debts of such old company; and, secondly, the balance, if any, shall be equitably distributed among the stockholders thereof.
(Formerly: Acts 1867, c.80, s.3.) As amended by P.L.62-1984, SEC.62.

IC 8-4-12-4
Fees of appraisers
Sec. 4. The said appraisers shall receive for their service, five dollars ($5.00) per day for the time by them employed, to be paid by said treasurer out of the amount of said assessment.
(Formerly: Acts 1867, c.80, s.4.)

IC 8-4-12-5
Evidence of abandonment
Sec. 5. Any such railroad company whose road is incomplete who shall fail to complete the same, or who shall fail to expend at least twenty-five thousand dollars ($25,000) towards the completion thereof in each year, shall be taken and held to come within the purview of this chapter.
(Formerly: Acts 1867, c.80, s.5.) As amended by P.L.62-1984, SEC.63.

IC 8-4-12-6
Annual financial statement and report; filing
Sec. 6. All railroad companies in this state, or whose roads run into this state, shall, on the fifteenth day of January of each year, file with the auditor of state a statement in writing, verified by the affidavit of the treasurer of such company, showing the gross receipts of such company; the amount paid to each officer, the gross amount paid to other employees; the amount paid for rolling-stock; the amount paid for the actual construction of such road; itemizing the amount paid for earthwork, bridges, iron, ties, culverts and all other items of such construction; and also the amount of the capital stock

of such company, the assets thereof, and the rate of dividends to the stockholders, and also any and all other expenses of such company.
(Formerly: Acts 1867, c.80, s.6.)

IC 8-4-12-7
Completion of road by transferee company
Sec. 7. Whenever any railroad company, coming within the provision of this chapter, shall sell or transfer their property, rights, or franchises to any other railroad company, it shall be the duty of such last named railroad company to complete the road so transferred to them, and put the same in complete running order, within three (3) years after the time of such transfer; and upon failure so to do, it shall be taken and held to have abandoned and forfeited the same, and any company organized, as provided in this chapter, shall succeed to and be invested with the same, as is herein provided; provided, however, that nothing in this chapter contained shall be regarded as a recognition of the right of two (2) or more railroad companies to consolidate by voluntary agreement.
(Formerly: Acts 1867, c.80, s.7.) As amended by P.L.62-1984, SEC.64.



CHAPTER 13. VOLUNTARY DISSOLUTION OF RAILROAD COMPANIES

IC 8-4-13-1
Authority for dissolution
Sec. 1. Any corporation organized before or after May 22, 1933, under Indiana statutes for the purpose of construction, owning, maintaining, and/or operating a railroad, other than a street railroad or an interurban railroad, may voluntarily dissolve under and pursuant to the provisions of this chapter.
(Formerly: Acts 1933, c.107, s.1.) As amended by P.L.62-1984, SEC.65.

IC 8-4-13-2
Consent of shareholders; certificate of dissolution
Sec. 2. If the holders of record of all the outstanding shares of the capital stock of a corporation organized under the laws of this state for the purpose of constructing, owning, maintaining and/or operating a railroad other than a street railroad or an interurban railroad, consent, or have heretofore consented, in writing to its dissolution or if at a special meeting of which notice has been given to, or waived by, all the shareholders of every class, whether or not entitled to vote, a resolution is adopted, or has heretofore been adopted, by the votes cast in person or proxy by the holders of record of shares entitling them to exercise two-thirds (2/3) of the voting power, or such other proportion as the articles of incorporation or by-laws may require, declaring that it is desirable to wind-up and dissolve such corporation, the president or a vice-president and the secretary or an assistant secretary shall file in the office of the secretary of state a certificate verified by their oath, stating:
1. The name of the corporation.
2. The place where its principal office is located.
3. The names and post-office addresses of its directors and officers, and, if any post-office address be in a city, the street and number or any other particular description thereof, if known.
4. That it elects to wind-up and dissolve.
5. That (if) they have been authorized to execute and file such certificate by a resolution adopted as above provided or that they have been so authorized by the written consent of the holders of record of all the outstanding shares of the corporation.
(Formerly: Acts 1933, c.107, s.2.)

IC 8-4-13-3
Filing certificate; entry by secretary of state
Sec. 3. Upon the filing of any such certificate together with an affidavit of one (1) of the principal officers of said corporation containing a statement that said corporation has lawfully disposed of all of its property and that all debts, obligations and liabilities of the corporation have been paid, or discharged, or that adequate provision has been made therefor, including all taxes accrued up to the date of

such filing, the corporation shall be dissolved, and the secretary of state shall make an appropriate entry or record accordingly.
(Formerly: Acts 1933, c.107, s.3; Acts 1945, c.121, s.1.)

IC 8-4-13-4
Notice; publication
Sec. 4. The directors of such dissolved corporation shall forthwith cause a notice of such dissolution to be published once a week on the same day of each week for two (2) successive weeks in a newspaper published in and of general circulation in the county in which the principal office of the corporation is located.
(Formerly: Acts 1933, c.107, s.4.)



CHAPTER 14. REORGANIZATION OF RAILROADS AFTER SALE

IC 8-4-14-1
Authority for reorganization
Sec. 1. (a) In case of the sale of any railroad and its property, under or by the authority of any competent court or courts (part of which railroad may be situate within the state of Indiana and part situate in an adjoining state, and embraced in the mortgage or mortgages or deed or deeds of trust), it may be sold at one (1) time and place, as an entirety, at such point on the line of said railroad, either within or without the state, and upon such notice, as the court or courts ordering such sale may direct.
(b) In case of the reorganization of any railroad and its property under or by the authority of any competent court or courts of the United States in a proceeding for the reorganization of a railroad pursuant to Regional Rail Reorganization Act (11 U.S.C. 101(33), 1163, and 1166 et seq.), the corporation to which all or any part of said railroad and its property may be transferred by or pursuant to an appropriate order or decree of said court or courts may be a corporation organized under this chapter and having all of the powers, rights, privileges, immunities, and franchises provided in this chapter.
(c) This chapter is hereby declared to apply to and embrace any and all sales or purchases of railroads, their franchises, rights, and privileges, under judicial degrees, or judgments of any of the courts of the state of Indiana, or of the United States, at any time, whether said sale under such decrees or judgments, may have occurred before or after March 6, 1945.
(Formerly: Acts 1945, c.202, s.1.) As amended by P.L.62-1984, SEC.66.



CHAPTER 15. REPEALED



CHAPTER 16. CONSOLIDATION OF CERTAIN RAILROADS

IC 8-4-16-1
Authority for operation
Sec. 1. Any railroad or other company organized under the laws of this state, or of this state and any other state or states, and owning or operating, or authorized by its charter to construct or acquire, a railroad, bridge or tunnel, either wholly within or partly within and partly without this state, may consolidate its capital stock, franchises and property with the capital stock, franchises and property of any other railroad, tunnel or bridge company or companies organized under the laws of this state, or of this state and any other state or states, or of any other state or states, or may merge or be merged into any such other company, whenever the two (2) or more railroads of the companies so to be consolidated or merged, their tunnels, bridges or branches or any part thereof, or the lines or routes of their roads if not constructed, shall or may connect either directly or over the intervening line or lines of any one (1) or more railroad companies, and any such consolidated or surviving company may thereafter construct or finish the construction of such line of railroad if not previously constructed, and may operate the same, subject to all the provisions of law applicable to such railroad company.
(Formerly: Acts 1937, c.59, s.1; Acts 1955, c.342, s.1.)



CHAPTER 17. SERVICE OF PROCESS ON RAILROADS

IC 8-4-17-1
Authority for appointment
Sec. 1. Every railroad corporation incorporated under IC 8-4-1 and every railroad corporation owning any railroad or the franchises thereof created under any law of this state, and the vendee, lessee, or other party owning, running, controlling, or operating any railroad into or through this state, shall file, on July 1 of each year, the name and address of a resident agent with the Indiana department of transportation. Service of process on the resident agent shall be deemed notice to the railroad company.
(Formerly: Acts 1877(ss), c.31, s.1; Acts 1975, P.L.81, SEC.1.) As amended by P.L.384-1987(ss), SEC.47; P.L.18-1990, SEC.55.



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. CONTRACTS BETWEEN CONNECTING RAILROADS

IC 8-4-20-1
Transportation of freight and passengers
Sec. 1. All railroad companies now organized or that may be hereafter organized under the laws of this state, having connecting roads, may enter into contracts by their respective boards of directors by which the locomotives and trains of one (1) railroad company, for the transportation of freight and passengers, may be run and operated over and upon the track and road of another railroad company, upon such terms as the said companies may agree upon.
(Formerly: Acts 1873, c.77, s.1.)

IC 8-4-20-2
Ratification
Sec. 2. All contracts heretofore made in good faith between railroad companies organized under the laws of this state, acting by their respective boards of directors, by which the locomotives and trains of one (1) railroad company, for the transportation of freight and passengers, are to be run and operated over the track and road of another railroad company, are hereby ratified and made legal.
(Formerly: Acts 1873, c.77, s.2.)

IC 8-4-20-3
Operation upon tracks of another company; tort liability
Sec. 3. Every railroad company that shall run and operate its locomotives and trains upon the track and road of another railroad company shall be liable to third persons for all damages occasioned by such locomotives and trains, in the same manner and to the same extent as though the track and road upon which such locomotives and trains were run and operated belonged to the company owning and operating the same.
(Formerly: Acts 1873, c.77, s.3.)



CHAPTER 21. STOCKHOLDER'S RIGHTS IN SALE OR LEASE

IC 8-4-21-1
Consent of stockholders
Sec. 1. No such sale and purchase or lease shall be perfected until a meeting of the stockholders of each of the companies has been called for that purpose as hereinbefore provided, and the holders of at least two-thirds (2/3) of stock of each company in person or by proxy, at such meeting, assent thereto.
(Formerly: Acts 1913, c.169, s.2.)

IC 8-4-21-2
Dissenting shareholders; arbitration of claims
Sec. 2. A stockholder who, at such meeting, votes against such sale and then, within ten (10) days thereafter, signifies, in writing, to the purchasing company that he desires to dispose of his stock in the selling company shall be entitled to receive from such purchasing company the average market value of his stock for the six (6) months next preceding the day of the meeting of the selling company at which the sale is approved, on the surrender of his stock. If the purchasing company and the stockholder can not agree as to the value of the stock, the parties may submit the question to arbitration, to be conducted in accordance with the provision of law regulating arbitration, so far as applicable, by three (3) disinterested persons, to be appointed upon the motion of either of the parties by the judge of the circuit court of the county in which the owner of the stock resides, or in case he is nonresident of the state or of any county through or into which the road passes, then any county in which the road so sold passes.
(Formerly: Acts 1913, c.169, s.3.)

IC 8-4-21-3
Dissenting shareholders; arbitration of claims; deposit of award with court
Sec. 3. If such stockholder refuses for a period of ten (10) days after request therefor to submit the question to arbitration, then, upon the application of a director of either the purchasing or selling company, the proper judge shall appoint the arbitrators, who shall proceed and ascertain the value of the stock as if the question had been submitted by consent of both parties. If the party owning the stock refuses to receive the amount awarded, the company may deposit it with the clerk of the circuit court of the county in which the arbitration is held, which deposit shall operate as if payment was made to the owner of the stock. If the owner of the stock shall accept the award of the arbitrators, he shall surrender his stock certificates.
(Formerly: Acts 1913, c.169, s.4.)

IC 8-4-21-4
Notice of intention to arbitrate      Sec. 4. In all cases of arbitration under sections 2 and 3 of this chapter, the party desiring such arbitration shall give the opposite party at least ten (10) days notice of his intention to apply to the judge for the appointment of arbitrators, which notice shall be served in the manner provided for the service of a summons, and must specify the time and place of hearing of the application. In cases of nonresidents, the notice shall be by publication for three (3) consecutive weeks in some newspaper printed in the county where the application is made.
(Formerly: Acts 1913, c.169, s.5.) As amended by P.L.62-1984, SEC.73.

IC 8-4-21-5
Approval by department
Sec. 5. A purchase or lease made under this chapter is not valid until it is approved by the Indiana department of transportation.
(Formerly: Acts 1913, c.169, s.6.) As amended by P.L.384-1987(ss), SEC.48; P.L.18-1990, SEC.56.



CHAPTER 22. STOCKHOLDER APPROVAL OF LEASE OR PURCHASE

IC 8-4-22-1
Approval of lease or purchase required
Sec. 1. Any railroad company organized under the laws of Indiana, or created by consolidation of a company or companies organized under the laws of Indiana, and a company or companies organized under the laws of another state or states may lease or purchase, in whole or in part, the connecting or continuous and noncompeting line of any railroad in any other state, together with all its rights, powers, privileges, franchises, and immunities. However, a sale or lease may not be made under this chapter without the approval of:
(1) the stockholders owning not less than two-thirds (2/3) of the outstanding capital stock of each of the companies that are parties to such lease or sale; and
(2) the Indiana department of transportation.
(Formerly: Acts 1921, c.126, s.1.) As amended by P.L.384-1987(ss), SEC.49; P.L.18-1990, SEC.57.



CHAPTER 23. REPEALED



CHAPTER 24. PURCHASE AND SALE OF DEFUNCT RAILROADS

IC 8-4-24-1
Certificate of sale; public lease; sale notice
Sec. 1. (a) In case a majority in interest of the creditors of a railroad company and the majority in interest of the stockholders of such company agree upon a plan for the readjustment or capitalization of the debt and stock thereof, thereupon an agreement as aforesaid, either before or after a sale of such railroad under judicial proceedings, and a purchase at such sale by trustees on behalf of the parties to such agreement, all the franchises and powers, including the franchises to act as a corporation conferred by the charter of such railroad company, pass by such sale and vest in the trustees, together with the railroad and all the other property embraced in the sale. In case any railroad situate wholly or partly within Indiana, or any part thereof situate within Indiana, shall, in pursuance of such agreement, be sold by virtue of any mortgage or mortgages or deed or deeds of trust, either by foreclosure or other proceedings in law or equity, or pursuant to any power in such mortgage or mortgages or deed or deeds of trust contained, or by the joint exercise of those authorities, as provided in this section, the purchaser or purchasers of the same, or their survivor or survivors, or the associates of a purchaser or survivor, may form a corporation, by filing in the office of the secretary of state a certificate, under the signature of the purchasers, survivors, and associates specifying the name of such corporation, the number of directors, the names of the first directors and the period of their service (not exceeding one (1) year), the amount of the original capital, and the number of shares into which such capital is to be divided.
(b) The persons signing the certificate, and their successors, shall be a body politic and corporate, by the name therein specified. A copy of such certificate, attested by the signature of the secretary of state or the secretary's deputy, shall, in all courts and places, be evidence of the due organization and existence of the corporation and of the facts in the certificate stated. No sale under this chapter shall be valid unless notice thereof, stating time and place of sale, shall have been published in some newspaper of general circulation in the city of New York, and also by publishing the notice in at least one (1) newspaper of general circulation published in each county in Indiana through which the railroad may run, not less than thirty (30) nor more than sixty (60) days, at the discretion of the court ordering the sale, immediately preceding the sale.
(Formerly: Acts 1861, c.78, s.1.) As amended by P.L.62-1984, SEC.74; P.L.1-1989, SEC.17.



CHAPTER 25. UNDERWRITING BONDS OF FOREIGN RAILROADS

IC 8-4-25-1
Authority to underwrite
Sec. 1. The board of directors of any railway company organized under and pursuant to the laws of the state of Indiana whose line of railway extends across the state in either direction, may, upon the petition of the holders of a majority of the stock of such railway company, direct the execution by such railway company of an indorsement guaranteeing the payment of the principal and interest of the bonds of any railway company organized under or pursuant to the laws of any adjoining state the construction of whose line or lines of railway would be beneficial to the business or traffic of the railway so indorsing or guaranteeing such bonds.
(Formerly: Acts 1883, c.127, s.1.)

IC 8-4-25-2
Petition
Sec. 2. The petition of the stockholders specified in section 1 of this chapter shall state the facts relied on to show the benefits accruing to the company indorsing or guaranteeing the bonds above mentioned.
(Formerly: Acts 1883, c.127, s.2.) As amended by P.L.62-1984, SEC.80.

IC 8-4-25-3
Limitation on amount
Sec. 3. No railway company shall, under the provisions of this chapter, indorse or guarantee the bonds of any such railway company or companies as is above mentioned to an amount exceeding one-half (1/2) of the par value of the stock of the railway company so indorsing or guaranteeing as authorized under this chapter.
(Formerly: Acts 1883, c.127, s.3.) As amended by P.L.62-1984, SEC.81.



CHAPTER 26. SETTLEMENT OF RAILROAD MORTGAGES

IC 8-4-26-1
Notice; procedure
Sec. 1. If any railroad company has heretofore executed, or may hereafter execute, any mortgage upon the whole or any portion of their road, it shall be lawful for such company, with the consent of persons owning a majority of the capital stock of such company, to settle and compromise with such mortgagees, and release and convey to such mortgagees or creditors for whose benefit such mortgage is or may be held such part of the road mortgaged, and upon such terms as may be agreed upon; and thereafter such vendees, by such name as they may assume, shall possess, own, and enjoy all the rights, privileges and immunities of said company over the part of the road so conveyed; and no act or omission of the company making the conveyance shall work a forfeiture of their franchises over that part of the road so conveyed. And such vendees, by the name by them assumed, shall be a body corporate and politic, with the rights, privileges, franchises and immunities as aforesaid, and may issue stock not exceeding twenty thousand dollars ($20,000) per mile, and sell the same, and issue certificates therefor, which shall be assignable upon such terms as they may prescribe; and if from any cause there shall be any failure of the title to any right of way, or when the title thereto has not been acquired, upon which any railroad of this state is now constructed, it shall be lawful for the company owning the road, or for the party owning such lands upon which any part of the road is constructed, to apply to the proper court for the writ of assessment or damages, and have the damages which the owner of said property has sustained or may sustain by reason of the taking, use and occupancy thereof by the company for the construction and maintenance of said road; and upon assessment and payment by the company of the damages which may be assessed or awarded, the title to such property shall vest absolutely in the company for the purposes of said railroad; and the business of no road actually constructed shall be obstructed by reason of any such defect of title to any part of the property upon which it may be built, unless there shall be default in the payment of money awarded after the verdict shall have been rendered and judgment thereon; but every company, having actually constructed and having in operation said road shall be entitled to maintain the same and avail itself of the privilege of this section, whenever, from any cause, its right of way for the track occupied is not perfect and absolute: Provided, That no such compromise or conveyance shall be made until thirty (30) days' notice has been given of the intention so to do, by publication in some newspaper published in this state in the county in which the principal office of such company is kept.
(Formerly: Acts 1855, c.81, s.1.)



CHAPTER 27. DISPOSITION OF FORECLOSED FOREIGN RAILROAD PROPERTY

IC 8-4-27-1
Authority for purchase
Sec. 1. Whenever any railroad, situated partly in this state and partly in an adjoining state, shall be owned by a corporation formed by the consolidation of a railroad corporation or corporations of this state with a railroad corporation or corporations of such adjoining state, and which consolidated corporation shall have its principal office and the greater part of its railroad in such other state, shall be sold under a decree or decrees of foreclosure or sale of any court of competent jurisdiction, any lines of such railroad situated in the state of Indiana may be purchased, together with the connecting lines or a connecting line in such adjoining state, by any corporation organized under the laws of such adjoining state, and authorized and empowered by the laws of such adjoining state to purchase, own, operate and maintain any railroad sold or transferred under such decree of foreclosure or sale.
(Formerly: Acts 1921, c.11, s.1.)

IC 8-4-27-2
Acquiring corporation; certificate of articles of incorporation; filing; powers and duties
Sec. 2. In case the whole or any part of any railroad situate within this state (a part of which is situate in another state) shall become vested in a corporation of such other state, and such corporation shall also acquire a part of such railroad situate in such other state, the said corporation may exercise and enjoy, within this state, for the purposes of such railroad and its business, all the powers, rights, privileges, immunities, and franchises of a railroad corporation organized under the statutes of this state; provided, that such corporation shall have filed, in the office of the secretary of state of this state, a copy of its certificate of articles of incorporation, certified by the secretary of state of such other state; and provided, further, that the corporation which acquires any such railroad shall hold and operate the part thereof so acquired in this state, and shall exercise the powers, rights, privileges, immunities, and franchises hereby conferred, subject to all the rights, powers, privileges, duties, and obligations prescribed by the general laws of this state, for the regulation, government, taxation, or control of railroad companies organized under the laws of this state; and provided, further, that this chapter shall not be construed as authorizing any railroad company to purchase any parallel and competing line of railroad in this state.
(Formerly: Acts 1921, c.11, s.2.) As amended by P.L.62-1984, SEC.82.



CHAPTER 28. REPEALED



CHAPTER 29. AWARDS AGAINST RAILROAD CARRIERS

IC 8-4-29-1
Complaint or petition; order of commission
Sec. 1. If, after hearing on a complaint or petition filed with the Indiana department of transportation, the department determines that a party complainant is entitled to an award of damages for the violation of the laws of this state prescribing the duties and powers of the department, the department shall make an order directing the carrier to pay to the complainant the sum to which the complainant is entitled, on or before a day named, and stating the sum. No order shall be made if the carrier has made reparation to the complainant for the injury alleged to have been done. In connection with damages or reparation sought for the assessment and collection by a railroad of unreasonable or otherwise improper charges for the transportation of property within Indiana, if the facts material to the question are set forth in written verified statements by the parties involved and the facts are not in controversy, the department, after investigation and in its discretion, may waive hearing and dispose of the case by order, as provided in this chapter.
(Formerly: Acts 1913, c.273, s.1; Acts 1955, c.176, s.1.) As amended by P.L.384-1987(ss), SEC.50; P.L.18-1990, SEC.58.

IC 8-4-29-2
Action against carrier
Sec. 2. If a carrier does not comply with an order for the payment of money within the time limit in an order, the complainant (or a person for whose benefit the order was made) may file, in the circuit or superior court of a county into or through which the road of the carrier runs, a complaint setting forth briefly the causes for which the complainant claims damages and the order of the Indiana department of transportation in the premises. Such suit shall proceed in all respects like other civil suits for damages, except that, on the trial of the suit, the findings and order of the department shall be prima facie evidence of the facts therein stated, and the complainant, if the complainant prevails, shall be allowed a reasonable attorney's fee, collected as a part of the cost of the suit. No proof of the findings and order of the department shall be required unless the allegations in the complaint concerning the same are specially denied by a pleading under oath.
(Formerly: Acts 1913, c.273, s.2.) As amended by P.L.384-1987(ss), SEC.51; P.L.18-1990, SEC.59.

IC 8-4-29-3
Limitation of actions
Sec. 3. All complaints for the recovery of damages shall be filed with the Indiana department of transportation within two (2) years from the time the cause of action accrues. A complaint for the enforcement of an order for the payment of money shall be filed in

court within one (1) year from the date of the order.
(Formerly: Acts 1913, c.273, s.3.) As amended by P.L.384-1987(ss), SEC.52; P.L.18-1990, SEC.60.

IC 8-4-29-4
Joinder of parties; service of process
Sec. 4. (a) In suits filed under this chapter, all parties in whose favor the Indiana department of transportation may have made an award for damages by a single order may be joined as plaintiffs, and all the carriers that are parties to the order awarding damages may be joined as defendants. The suit may be maintained by joint plaintiffs against joint defendants in a county where one (1) of the joint plaintiffs could maintain a suit against one (1) of the joint defendants. Service of process against one (1) of the joint defendants as may not be found in the county where the suit is brought may be made in any other county of the state as provided by law.
(b) In case of a joint suit, the recovery, if any, may be by judgment in favor of one (1) or more of the plaintiffs against one (1) or more of the defendants found to be liable to the plaintiff or plaintiffs.
(Formerly: Acts 1913, c.273, s.4.) As amended by P.L.384-1987(ss), SEC.53; P.L.18-1990, SEC.61.

IC 8-4-29-5
Cumulative effect of chapter
Sec. 5. The provisions of this chapter are cumulative to all other rights and remedies of the parties and all other powers of the Indiana department of transportation.
(Formerly: Acts 1913, c.273, s.5.) As amended by P.L.62-1984, SEC.83; P.L.384-1987(ss), SEC.54; P.L.18-1990, SEC.62.



CHAPTER 30. REPEALED



CHAPTER 31. RAILROAD'S LIABILITY FOR FIRE DAMAGE

IC 8-4-31-1
Insurance; actions against railroads
Sec. 1. Each railroad corporation owning or operating a railroad in this state shall be responsible in damage to every person or corporations whose property may be injured or destroyed by fire communicated directly or indirectly by locomotive engines in use upon the railroad owned or operated by such railroad corporations, and each such railroad corporation shall have an insurable interest in the property upon the route of the railroad owned or operated by it, and may procure insurance thereon in its own behalf for its protection against such damages; Provided, In all actions instituted under this chapter, the burden of proving the defense of contributory negligence shall be upon the defendant; Such defense may be provided without special plea; Provided, That this chapter shall not be construed to prevent or affect in any wise fire clauses which may be inserted in contracts between railroad companies and other parties relative to the construction of and operation over private sidetracks; Provided further, That the liability imposed herein shall also include reimbursement to volunteer fire departments for fighting fires caused by any railroad corporation.
(Formerly: Acts 1911, c.107, s.1; Acts 1972, P.L.62, SEC.1.)

IC 8-4-31-2
"Railroad corporations" defined
Sec. 2. The term "railroad corporations" contained in this chapter shall be deemed and taken to mean all corporations, companies, and individuals which on or after April 21, 1911, own or operate any railroad within this state.
(Formerly: Acts 1911, c.107, s.2.) As amended by P.L.62-1984, SEC.84.



CHAPTER 32. RAILROAD'S LIABILITY FOR LIVESTOCK

IC 8-4-32-1
Scope of liability; evidence as to name of railroad
Sec. 1. Any railroad corporation, lessee, assignee, receiver, and other person or corporation, running, controlling, or operating any railroad into or through this state, shall be liable, jointly or severally, for stock killed or injured by the locomotives, cars, or other carriages run on such road, in the name in which the road was run or operated at the time, to the extent and according to the provisions of this chapter; and the bills of lading usually issued at any railroad station in the county in which such stock was killed or injured shall be prima facie evidence as to the character or name in which said railroad was owned, held, controlled, or operated.
(Formerly: Acts 1863, c.25, s.1; Acts 1877(ss), c.30, s.1.) As amended by P.L.62-1984, SEC.85.



CHAPTER 33. FENCING RAILROADS

IC 8-4-33-1
Time for construction; areas to be enclosed
Sec. 1. Any railroad corporation, lessee, or assignee or receiver, or other person or corporation, running, controlling, or operating, or that may after July 18, 1885, construct, build, run, control, or operate, any railroad into or through this state, shall, not later than July 18, 1886, and within twelve (12) months from the date of the construction and completion of any part of a line of road constructed after July 18, 1885, erect, build, construct, and thereafter maintain fences, which may be constructed of barbed wire, on both sides of such railroad throughout the entire length completed within the state of Indiana, sufficient and suitable to turn and prevent cattle, horses, mules, sheep, hogs, or other stock from getting on such road, except at the crossings of public roads and highways, and within such portions of cities and incorporated towns and villages as are on or after July 18, 1885, laid out and platted into lots and blocks, and shall also, in like manner and within the time herein before prescribed, construct, where the same has not already been done, and thereafter maintain, at all public road and highway crossings, existing on July 18, 1885, or established after July 18, 1885, barriers and cattle guards suitable and sufficient to prevent cattle, horses, sheep, hogs, and other stock from getting on such railroad; provided, however, when such fences and cattle guards are not made as herein provided, or when such fence or cattle guards are not kept in repair, such railroad corporation, or persons operating the same, shall be liable for all damages which may be done by the agents, employees, engineers, or cars of such corporation or person operating the same, to any such cattle, horses, sheep, hogs, or other stock thereon; provided, however, that such railroad corporation or other person operating the same shall not be required to fence such railroad track through unimproved and uninclosed lands, and the provisions of this chapter shall not apply to such parts and portions of any such railroad which runs through unimproved and uninclosed lands, but when such lands become improved and inclosed on three (3) sides, the same shall apply, and such railroad corporation or person operating the same shall be required to fence the same under the provisions of this chapter within six (6) months from the date of such inclosure.
(Formerly: Acts 1885(ss), c.91, s.1.) As amended by P.L.62-1984, SEC.89.

IC 8-4-33-2
Failure of railroad to construct; construction by abutting landowner; compelling payment by railroad
Sec. 2. If such railroad corporation, lessee, assignee, receiver or other person or corporation aforesaid neglect or refuse to construct such fence, barriers or cattle-guards as provided in the preceding section, the owner of any lands abutting on the land or right of way

of said railroad shall have the right (after giving thirty (30) days' notice in writing of his intention so to do, to be served upon the nearest freight receiving and shipping agent employed by the company or person controlling and operating said railroad), to enter upon the land, right of way and track of said railroad, and may build, erect and construct such fences, barriers and cattle-guards as therein provided for, so far as the lands of such landowner abuts on the land and right of way of such railroad, and when he has completed the same, he may present for payment to the agent of such corporation or person controlling and operating such road at the nearest shipping station to the tract of land so fenced, an itemized statement, verified by the affidavit of such person, or his agent, of the expenses thereof, including material and labor, and if such corporation or person so operating said road neglects or refuses for sixty (60) days to pay said account, such landowner may recover, in any court of competent jurisdiction, the reasonable value of such fence, barrier and cattle-guards from said corporation or person operating the same, together with reasonable attorney's fees: Provided, however, If such railroad corporation or other person operating the same, so liable for the value of such fence, cattle-guards and barriers, shall, within said sixty (60) days, make a tender of a sum of money to such person in satisfaction of such claim or liability against such corporation or person, and such person to whom such tender is made shall refuse to accept the same in satisfaction of such claim, and shall sue for the recovery of the value of such fence, barriers and cattle-guards, and shall not recover more than the amount so tendered, he shall not in such action recover attorney's fees.
(Formerly: Acts 1885(ss), c.91, s.2.)

IC 8-4-33-3
Maintenance and repair
Sec. 3. When such fence, barrier and cattle-guards are completed, such railroad corporation, lessee, assignee, receiver or other person or corporation operating and controlling the same shall keep the same in good repair and sufficient to answer the purposes for which constructed, and if any such corporation, lessee, assignee, receiver or other person or corporation shall permit any part of the fence, barrier or cattle-guards to get out of repair so that it will not turn cattle, horses, mules, sheep, hogs or other stock, the owner of the land abutting upon the land or right of way of such railroad may notify the agent, in writing, for receiving and shipping freight at the station nearest the tract of land so owned by such person, that a portion of the fence is out of repair, stating where the same is out of repair, and the probable cost of making such repair, and if such railroad corporation, lessee, assignee, receiver or other person or corporation shall fail, for thirty (30) days, to make or commence such repairs, such abutting landowner shall have the right to enter upon the land, right of way and railroad track, and make such repairs, and shall furnish a sworn itemized account of the cost of such repairs, including the material necessarily used and the labor, to the agent

aforesaid, and if such bill is not paid within sixty (60) days from the time the same was so furnished to such agent, the said party so making such repairs may recover the reasonable value of such repairs so made from such railroad corporation, lessee, assignee, receiver, or other person or corporation so controlling and operating the same, together with reasonable attorney's fees: Provided, That in case the said railroad corporation or person operating the same, liable for such repairs, shall, within said sixty (60) days, tender to such person so making such repairs a sum of money in satisfaction of such repairs made by him, and such person shall refuse to accept the same, and shall sue for the recovery of the value of such repairs, and shall not recover more than was so tendered, he shall not recover attorney's fees in such suit.
(Formerly: Acts 1885(ss), c.91, s.3.)

IC 8-4-33-4
Liability for stock killed or injured
Sec. 4. Nothing in this chapter contained shall in any manner affect or change the liability of railroad corporations, or of the assignees, lessees, or receivers of such corporations, for stock killed or injured upon their railroads; but such liability shall exist and be governed as if this chapter had never been enacted.
(Formerly: Acts 1885(ss), c.91, s.4.) As amended by P.L.62-1984, SEC.90.

IC 8-4-33-5
Farm crossings; constructing gates and bars
Sec. 5. All gates and bars at farm crossings, shall, in the absence of a contract or agreement to the contrary, be constructed and maintained and kept closed by the owner of such farm crossing.
(Formerly: Acts 1885(ss), c.91, s.5.)



CHAPTER 34. REPEALED



CHAPTER 35. REPEALED






ARTICLE 4.5. TRANSPORTATION CORRIDOR PLANNING

CHAPTER 1. DEFINITIONS

IC 8-4.5-1-1
Applicability of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.40-1995, SEC.3.



CHAPTER 2. TRANSPORTATION CORRIDOR PLANNING BOARD

IC 8-4.5-2-1
Establishment
Sec. 1. The transportation corridor planning board is established.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-2
Members
Sec. 2. (a) The board consists of the following members:
(1) The commissioner or the commissioner's designee.
(2) The director or the director's designee.
(3) An individual representing agriculture appointed by the governor.
(4) An individual representing the railroad industry appointed by the governor.
(5) An individual representing persons interested in the preservation of railroad corridors for recreational and other uses appointed by the governor.
(6) An individual representing local government appointed by the governor.
(7) An individual representing the utility industry appointed by the governor.
(8) Two (2) individuals appointed by the governor, one (1) of whom must be a property owner.
(9) The secretary of commerce or the secretary's designee.
(b) In appointing members of the board, the governor shall appoint members so that not more than five (5) members of the board belong to the same political party.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.3; P.L.4-2005, SEC.115.

IC 8-4.5-2-3
Limitation on term of membership
Sec. 3. (a) This section applies only to a member of the board under section 2(a)(1) or 2(a)(2) of this chapter.
(b) An individual serves as a member of the board as long as the member holds the office described in section 2(a)(1) or 2(a)(2) of this chapter.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-4
Term of office for members appointed by governor
Sec. 4. (a) This section applies only to a member of the board appointed by the governor under section 2(a)(3) through 2(a)(8) of this chapter.
(b) The term of an individual serving on the board begins on the later of the following:
(1) The day the term of the member whom the individual is

appointed to succeed expires. If the individual does not succeed a member, the member's term begins as provided in subdivision (2).
(2) The day the individual is appointed.
(c) The term of a member expires July 1 of the fourth year after the member's term begins.
(d) The governor may reappoint a member for more than one (1) term. A member reappointed by the governor is the member's own successor for purposes of subsection (b).
(e) The governor shall appoint an individual to fill a vacancy in the office of a member.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-5
Presiding officer
Sec. 5. (a) Except as provided under subsection (b), the commissioner is the presiding officer of the board.
(b) If the commissioner designates an individual to serve in the commissioner's place under section 2(a)(1) of this chapter, that individual serves as presiding officer of the board.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-6
Quorum
Sec. 6. Five (5) members of the board constitute a quorum.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-7
Voting
Sec. 7. The affirmative vote of five (5) members of the board is required for the board to take any action.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-8
Compensation and reimbursement
Sec. 8. (a) A member who is not a state employee is entitled to both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) A member who is a state employee is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-9
Expenses
Sec. 9. Expenses of the board must be paid from appropriations made to the Indiana department of transportation.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-2-10
Support staff
Sec. 10. Staff of the Indiana department of transportation shall serve as staff for the board.
As added by P.L.40-1995, SEC.3.



CHAPTER 3. TRANSPORTATION CORRIDOR USE MASTER PLAN

IC 8-4.5-3-1
Duties of departments
Sec. 1. (a) The departments annually shall do the following:
(1) Prepare a list of existing rights-of-way that might be abandoned during the following year. The list shall be submitted to the board for review.
(2) Set priorities for potential future uses of rights-of-way consistent with the Indiana department of transportation's comprehensive transportation plan and the department of natural resources trail system plan.
(3) Contact each railroad owner that holds an interest in a corridor in Indiana to assess the status and any issues concerning corridors that may be abandoned.
(b) The Indiana department of transportation annually, in consultation with affected state and local agencies, shall prepare a list of corridors for preservation.
As added by P.L.40-1995, SEC.3. Amended by P.L.59-2005, SEC.1.

IC 8-4.5-3-2
Duties of board
Sec. 2. (a) The board shall do the following:
(1) Review the list prepared under section 1(1) of this chapter.
(2) Approve or disapprove the priorities set under section 1(2) of this chapter.
(3) Review criteria for project selection under the program.
(4) Review procedures for public participation under the program.
(b) If the board disapproves the priorities set under section 1(2) of this chapter, the departments shall revise the priorities as directed by the board.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-3-3
Updated list of priorities
Sec. 3. (a) The departments annually shall update the list prepared under section 1(1) of this chapter and the priorities set under section 1(2) of this chapter based on the following:
(1) Annual system diagram map and supplemental information submitted to the Interstate Commerce Commission and state agencies identifying potential abandonment applications.
(2) Changes in local agency interest.
(3) Availability of funds.
(4) Possible future uses for rail, transit, highway, bicycle, pedestrian, utility, communication, or recreation corridors.
(b) The updated list and priorities are subject to review and approval by the board under section 2 of this chapter.
As added by P.L.40-1995, SEC.3.
IC 8-4.5-3-4
Petition regarding corridor identified for preservation
Sec. 4. Subject to approval by the board, the Indiana department of transportation shall file a petition with the United States Surface Transportation Board for public use conditions on a corridor that has been identified for preservation under this chapter.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.4.

IC 8-4.5-3-5
Petition regarding corridor not identified for preservation
Sec. 5. The Indiana department of transportation, in cooperation with any of the following, may file a petition with the United States Surface Transportation Board for public use conditions on any corridor not described in section 4 of this chapter and for which a petition has been filed:
(1) The department of natural resources.
(2) Local government agencies.
(3) Statewide utility associations.
(4) Nonprofit special interest groups.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.5.

IC 8-4.5-3-6
Reports
Sec. 6. Subject to approval by the board, the departments annually shall assemble a written report containing the following information:
(1) A description of the rights-of-way that have been abandoned during the previous year. This description is not required to include the legal description of any of the rights-of-way.
(2) Any property that has been purchased under the program.
(3) Sources of funds for the program.
(4) Other information that the board or the departments consider relevant.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-3-7
Transportation corridor fund
Sec. 7. (a) The transportation corridor fund is established to provide money for the purposes of this article. The fund shall be administered by the Indiana department of transportation.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of the following:
(1) All federal money received by the state that may be used for the purposes of this article and that is allocated by the Indiana department of transportation.
(2) Revenue derived from recreational trails under IC 8-4.5-6.
(3) Contributions made for the purposes of this article.
(4) Appropriations made by the general assembly.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest earned from

these investments shall be credited to the fund.
(d) Except for money appropriated from the state general fund, money in the fund at the end of a state fiscal year does not revert to the state general fund. Unexpended appropriations from the state general fund revert to the state general fund at the end of a state fiscal year.
(e) Money in the fund is appropriated for the purposes of this article.
As added by P.L.40-1995, SEC.3.



CHAPTER 4. ACQUISITION OF ABANDONED RIGHTS-OF-WAY BY THE STATE

IC 8-4.5-4-1
Acquisition of railroad's interest
Sec. 1. The Indiana department of transportation shall determine whether the state should acquire a railroad's interest in a corridor that is proposed to be abandoned.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.6; P.L.59-2005, SEC.2.



CHAPTER 5. RECREATIONAL TRAILS PROGRAM

IC 8-4.5-5-1
Purpose and administration
Sec. 1. (a) The recreational trails program is established.
(b) The purpose of the program is to provide funding and other support for the acquisition, construction, or improvement of recreational trails open for public use or trails that will be dedicated to public use upon completion.
(c) The department of natural resources shall administer the program.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-2
Grant eligibility
Sec. 2. (a) The following are eligible to receive a grant under this chapter:
(1) A state agency.
(2) A political subdivision.
(3) A nonprofit organization.
(b) The following may not receive a grant under this chapter:
(1) A private trail project.
(2) A project for a private purpose.
(3) A private business.
(4) A developer.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-3
Duties of applicant
Sec. 3. (a) An applicant shall complete and submit an application as prescribed by the department of natural resources.
(b) An applicant may submit more than one (1) application in a state fiscal year.
(c) Two (2) or more eligible applicants may submit a joint application. A joint application must designate a lead applicant to serve as the principal contact with the department of natural resources.
(d) The department of natural resources may not consider an application under this chapter until the department determines that the requirements for approval of a recreational trail under IC 8-4.5-6 have been satisfied.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-4
Application
Sec. 4. (a) An application must contain the following information:
(1) The information required by IC 8-4.5-6-3.
(2) The applicant's name, mailing address, and telephone number.         (3) The name, mailing address, and telephone number of an individual who will serve as liaison with the department of natural resources.
(4) A time schedule for the total trail project with the applicant's written assurance of project completion as scheduled.
(5) An adequate justification for the project based on the project eligibility criteria in section 5 of this chapter and the evaluation criteria in section 11 of this chapter.
(6) A written assurance from the applicant that the total trail used to justify the project will be adequately maintained and made available for the intended public use for at least twenty (20) years after completion of the project, except as approved by the board.
(7) The amount of the grant requested from the fund. The application may offer a matching fund contribution larger than is required.
(8) A certified copy of the following:
(A) If the entire project will be located within a municipality, an ordinance adopted by the legislative body of the municipality under IC 8-4.5-6-4 that includes a consent to approval of the grant application.
(B) If clause (A) does not apply, an ordinance adopted by the legislative body of each county in which any part of the project will be located under IC 8-4.5-6-4 that includes a consent to approval of the grant application.
(b) An application that is considered but not funded in a fiscal year may be resubmitted for consideration in the next fiscal year.
(c) An applicant may submit a request for a time schedule adjustment. A time schedule adjustment may be approved by the department of natural resources if the project involves unusually complex studies, extensive real estate negotiations, extensive analyses for environmental clearances, complex planning for associated developments, or other compelling reasons.
(d) An applicant may withdraw an application at any time.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-5
Eligibility criteria
Sec. 5. A proposed project must meet all of the following eligibility criteria:
(1) The project must be part of a local, an areawide, a regional, or a statewide plan.
(2) The trail route must be designed in a reasonably safe manner and to allow enjoyment of scenic views or points of historical interest. The route may use:
(A) existing roads, streets, or parkways if the normal flow of motor vehicle traffic will not be hindered;
(B) abandoned railroad corridors;
(C) water corridors, such as river levees and canal tow-paths;
(D) utility corridors; or             (E) new rights-of-way, if necessary.
(3) The project must include a contribution of at least twenty percent (20%) matching funds. Matching funds must be from sources other than the program. Matching funds may not include other grants from state agencies or the provision of in kind services. The value of donated real property may be used to satisfy the matching fund requirement if both of the following apply:
(A) The real property is donated after the board's funding commitment.
(B) The value is based on a real estate appraisal acceptable to the department of natural resources. The appraisal is subject to review and approval by the department of natural resources after a funding commitment has been made.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-6
Permitted costs
Sec. 6. The following costs may be paid from a grant made under this chapter:
(1) Real property acquisition costs, including appraisal costs and negotiation costs.
(2) Trail surfacing, resurfacing, rehabilitation, modernization, upgrading, and reconstruction, including pavement repairs and overlays and shoulder widening and stabilization.
(3) Initial trail construction, including grading, drainage, paving, and erosion control.
(4) Bridge and culvert repair, modernization, replacement, or initial construction.
(5) Roadway intersection and interchange improvements, including warranted traffic signals that are an integral part of the project.
(6) Construction or improvement of rest areas, information centers, waysides, permanent interpretive displays, lighting, and restrooms, including the costs of utility connections that are an integral part of the project.
(7) Design engineering and construction inspection costs directly associated with the project.
(8) Storm drainage and storm sewer costs to the extent needed for draining the trail.
(9) Utility relocation costs necessary for trail construction or improvement if the utility is not located on a public road.
(10) Trail signs, fencing, landscaping, parking areas, and walkways.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-7
Prohibited costs
Sec. 7. The following costs may not be paid from a grant made under this chapter:         (1) Any cost incurred before approval by the board of funding for a project.
(2) Routine maintenance of a trail, bridge, culvert, fence, or sign.
(3) Winter maintenance of a trail or bridge, including snow plowing, sanding, or salting.
(4) Overhead and operating costs associated with a project, such as auditing, legal, and administrative costs.
(5) Expenses associated with the preparation and submission of a project application.
(6) Predesign engineering and planning expenses.
(7) Utility costs other than those described in section 6 of this chapter.
(8) Pavement markings, traffic signs, safety appurtenances, or lighting, except as an integral part of a trail project.
(9) Purchase of office furnishings or equipment, construction equipment, or personal property.
(10) Sanitary sewers or water mains, except as necessary for restroom construction.
(11) General government expenses and expenses associated with the provision of any public service that are not otherwise eligible for project funding.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-8
Waiver of specified costs
Sec. 8. (a) Notwithstanding section 7 of this chapter, the board may grant a waiver from section 7 of this chapter for specified costs.
(b) An applicant must make a written request for a waiver under this section.
(c) If the board grants a waiver, the applicant may make the specified expenditure. Approval of a waiver does not imply or guarantee that a subsequent application will be approved.
(d) Unless an applicant requests an advance waiver and the request is approved before an expenditure, any costs incurred before a waiver is granted may not be reimbursed from a grant under this chapter.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-9
Waiver for acquisition of real property
Sec. 9. (a) Notwithstanding section 7(1) of this chapter, if there is extreme urgency involving real property acquisition, the board may grant an applicant's request for a waiver to acquire the real property immediately.
(b) A request for a waiver under subsection (a) must be in writing and include all of the following:
(1) Justification for the urgency of the acquisition.
(2) A description of the real property to be acquired.
(3) A county map showing the location of the real property to

be acquired.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-10
Request for preconstruction costs
Sec. 10. (a) The board may grant an applicant's request for preconstruction project planning design and development costs.
(b) A request submitted under subsection (a) must be in writing.
(c) The board may not grant a request under subsection (a) if the total design and development expenditure exceeds fifteen percent (15%) of the total construction costs for the project.
(d) The board shall require adequate documentation of eligible costs before approving reimbursement under this section.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-11
Review and evaluation of applications
Sec. 11. (a) The board:
(1) shall review each application;
(2) may verify the contents of an application; and
(3) may visit the trail site that is the subject of an application.
(b) The board shall evaluate each complete application on the basis of the following criteria:
(1) Whether the predicted use of the trail justifies the construction and maintenance costs.
(2) Need, in terms of the population to be served and existing trails in the area.
(3) Compatibility with local, areawide, regional, or statewide plans.
(4) The acceptability of the proposed trail to property owners.
(5) The general acceptability of the proposed trail to the community at large.
(6) Benefits of multiple uses and recreational opportunities.
(7) Quality of the site.
(8) Economic benefits to the local area.
(9) Accessibility for persons with disabilities.
(10) Interference with any existing public utility use.
(11) Other criteria set by the board.
(c) The board shall determine the applicants to whom grants will be awarded.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.14.

IC 8-4.5-5-12
Funding commitments
Sec. 12. The board is solely responsible for all funding commitments and shall determine which projects are funded, subject to availability of money in the fund.
As added by P.L.40-1995, SEC.3.
IC 8-4.5-5-13
Funding by board
Sec. 13. (a) The board may approve, modify, or deny an application for funds.
(b) The board may fund all or part of a project.
(c) The board may condition funding upon the applicant's adherence to a time schedule or to fulfillment of an agreement.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-14
Unexpended funds
Sec. 14. The board is not required to commit all funds available during a fiscal year. The board may reserve unexpended or repaid money for the next programming cycle or for anticipated present or future project needs or for other contingencies.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-15
Limitations on reimbursement
Sec. 15. Project costs that exceed the amount granted by the board may not be reimbursed from the fund or the state general fund. Reimbursement of project costs is limited to the percentage match approved by the board and actual eligible project costs incurred.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-16
Project agreement
Sec. 16. (a) After the board has approved funding for a project, the department of natural resources and the applicant must execute a project agreement.
(b) Except as provided in subsection (d), the agreement shall specify the responsibilities for project planning, design, real property acquisition, contracting, construction and materials inspection, and documentation and the criteria for each.
(c) The agreement shall specify the overall funding level approved and contain an estimated budget for eligible work items.
(d) The agreement shall specify that the department of natural resources shall assume control of the trail if the project fails because the applicant breaches the agreement.
(e) An entity having jurisdiction over a road shall administer a project located on a road. The entity by agreement may delegate part or all of this responsibility.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-17
Reimbursement of actual project costs
Sec. 17. (a) Actual eligible project costs incurred as specified in the agreement, not to exceed the amounts authorized by the project agreement, must be reimbursed.
(b) Project expenditures incurred after the board has made a

funding commitment but before execution of the agreement may be reimbursed if prior written authorization is obtained from the department of natural resources and a project agreement is subsequently executed. However, reimbursement may not be paid until the project agreement has been executed.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-18
Real property acquisitions
Sec. 18. (a) Real property may be acquired by lease, by easement, or in fee simple.
(b) If real property is acquired in fee simple, title must be taken in the name of the state.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-19
Audits
Sec. 19. The department of natural resources may audit all project costs incurred for compliance with the agreement, including costs that are part of the matching contribution.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-20
Revocation or repayment of funds
Sec. 20. The board may revoke funding commitments or seek repayment of funds loaned or granted, or take both actions, if any of the following are true:
(1) The terms of the project agreement have not been fulfilled.
(2) The department of natural resources finds that the application contained inaccuracies, omissions, errors, or misrepresentations.
(3) The time schedule for project completion was misrepresented or has not been maintained.
(4) The authority fails to comply with section 4(a)(7) of this chapter.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-5-21
Abandoned projects
Sec. 21. (a) If a project is completed and later abandoned, the department shall inform the board as soon as is reasonably possible.
(b) After the board receives notification under subsection (a), the board shall consider all possible uses by the state, including continued abandonment of the corridor.
As added by P.L.40-1995, SEC.3.



CHAPTER 6. LOCAL PARTICIPATION IN ESTABLISHMENT OF RECREATIONAL TRAILS

IC 8-4.5-6-1
Authorization
Sec. 1. (a) Subject to this chapter, a corridor may be used for a recreational trail.
(b) A recreational trail may not be authorized under this chapter to be used by motorized vehicles except for the following:
(1) Vehicles used to maintain or provide security for the trail.
(2) Vehicles used by persons with disabilities.
(c) A recreational trail may be authorized under this chapter on any part of a corridor that has rail traffic with the consent of the rail traffic operator and owner after consideration of appropriate and safe design and operation.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.15.

IC 8-4.5-6-2
Places to file
Sec. 2. Before a corridor in any part of a county may be converted for use as a recreational trail, a responsible party must file the information required by section 3 of this chapter with the following:
(1) The department of natural resources.
(2) If any part of the recreational trail is intended to be located in a municipality, with the executive of the municipality.
(3) If any part of the recreational trail is intended to be located on property not within a municipality, with the county executive of any county in which the recreational trail is intended to be located.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.16.

IC 8-4.5-6-3
Information to be filed
Sec. 3. A responsible party must file the following information under section 2 of this chapter:
(1) A description and map of the proposed recreational trail. The information filed under this subdivision must identify the following:
(A) The properties for which the responsible party has secured the legal right to use as a recreational trail.
(B) The properties for which the responsible party has not, at the time of the filing, secured the legal right to use as a recreational trail.
(2) The name and address of the responsible party. If the responsible party is not an individual, the following information about the responsible party must also be included:
(A) If the responsible party is a governmental entity, the

following:
(i) The name and address of the individual or body responsible for the administration of the governmental entity.
(ii) The name, address, and head of any agency of the governmental entity that will be responsible for the operation of the recreational trail.
(B) If the responsible party is a corporation of any kind, the officers of the corporation and the address at which legal documents for the corporation may be served.
(C) If the responsible party is a partnership of any kind, the names and addresses of all of the partners.
(D) If the responsible party is any other kind of entity, the name and address of each individual who satisfies the following:
(i) The individual belongs to or is affiliated with the entity.
(ii) The individual has some responsibility for the organization or governance of the entity.
(3) A project concept statement for the recreational trail, including a location map, cross-section, and sketch of the project, detailed enough to generate project cost estimates. The proposed project is not required to be designed before filing, but the concept must be reasonable from a transportation engineering standpoint and detailed enough to generate project cost estimates.
(4) An environmental impact statement, if required by law.
(5) An itemized cost estimate for the total project showing for each item the cost and funding source.
(6) Expenses, including personnel costs, costs of goods and services, contractual services, equipment, utilities, travel, and taxes. The information provided under this subdivision must specifically show expenses for:
(A) trail security;
(B) fencing;
(C) maintenance; and
(D) drainage.
(7) A trail operation agreement under which the responsible party agrees to operate the recreational trail. The trail operation agreement must provide that the responsible party shall grant easements to persons who own adjacent property on both sides of the recreational trail permitting those persons to cross the trail in a reasonable fashion given the use of the adjacent property. The following may require inclusion of other provisions in the trail operation agreement considered advisable:
(A) The department of natural resources.
(B) The executive of a county if an ordinance of the legislative body of the county is required to authorize the recreational trail under this chapter.
(C) The executive of a municipality if an ordinance of the

legislative body of the municipality is required to authorize the recreational trail under this chapter.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.17.

IC 8-4.5-6-4
Ordinances for authorization and regulation
Sec. 4. (a) After the responsible party completes the filings required by section 3 of this chapter:
(1) if the entire recreational trail is intended to be located within a municipality, the legislative body of the municipality may adopt an ordinance authorizing the recreational trail within the municipality; or
(2) if subdivision (1) does not apply, the legislative body of each county in which the recreational trail is intended to be located may adopt an ordinance authorizing the recreational trail within the county.
(b) A recreational trail is not authorized until both of the following occur:
(1) One (1) of the following applies:
(A) If the entire recreational trail is intended to be located in a municipality, the legislative body of the municipality adopts an ordinance under subsection (a)(1).
(B) If clause (A) does not apply, the legislative body of each county in which the recreational trail will be located adopts an ordinance under subsection (a)(2).
(2) The department of natural resources approves establishment of the recreational trail.
(c) The legislative body of a municipality or a county may adopt ordinances to regulate the use or operation of the recreational trail.
(d) The department of natural resources may do the following:
(1) Amend the approval given under subsection (b) to regulate the use or operation of the recreational trail.
(2) Authorize a county or a municipality to repeal an ordinance adopted under subsection (b) to revoke authorization of the recreational trail if the responsible party substantially breaches the trail operation agreement.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-6-5
Liability for injury
Sec. 5. (a) A property owner has no duty of care to any person who is using a recreational trail.
(b) This section does not relieve a property owner from liability for injury that is a direct result of the property owner's:
(1) own use of a recreational trail; or
(2) gross negligence or willful or wanton misconduct.
As added by P.L.40-1995, SEC.3.

IC 8-4.5-6-6 Erection of fence
Sec. 6. At the request of a property owner, the responsible party (including a governmental entity), at the responsible party's expense, shall do the following:
(1) If the responsible party is not a governmental entity, either:
(A) post a bond in an amount sufficient to satisfy the responsible party's obligation to erect the fences requested under this section; or
(B) establish an escrow account with a financial institution or a person selected by mutual agreement with a property owner that contains sufficient money to erect the fences requested under this section.
The terms of the escrow agreement described in clause (B) must require that the money in the account be dedicated to the provision of the fences requested under this section with the surplus to be returned to the responsible party. The responsible party may post a single bond or establish a single escrow account to provide fences for more than one (1) property owner.
(2) Erect and maintain fencing between the recreational trail and the property owner's property. The fencing must be in accordance with current fencing standards of the Indiana department of transportation for urban or rural settings, as appropriate to the location of the recreational trail.
As added by P.L.40-1995, SEC.3. Amended by P.L.158-1999, SEC.18.

IC 8-4.5-6-7
Determination by governmental entity
Sec. 7. A governmental entity shall determine that the requirements for approval of a recreational trail under this chapter have been satisfied before the governmental entity may do either of the following:
(1) Participate in the operation of a recreational trail.
(2) Spend or grant money under its control for a recreational trail.
As added by P.L.40-1995, SEC.3.






ARTICLE 5. COMMUTER RAILWAYS

CHAPTER 1. INTERURBAN RAILROADS

IC 8-5-1-1
Powers and duties; enumeration
Sec. 1. Any street railroad company organized before or after March 11, 1901, under Indiana statutes and desiring to construct or acquire, or having before March 11, 1901, constructed or acquired, any street railroad, interurban street railroad, or suburban street railroad, shall, in addition to the rights, privileges, and powers given and granted by statute before March 11, 1901, to street railroad companies, possess the general powers and be subject to the liabilities and restrictions expressed in the special powers following:
First, to cause such examination and surveys for the proposed railroad to be made as may be necessary to the selection of the most advantageous route for the railroad, and, for such purposes, by their officers, agents, and servants, to enter upon the lands or waters of any person, but subject to responsibility for all damages which they shall do thereto.
Second, to receive, hold, and take such voluntary grants and donations of real estate and other personal property as shall be made to it to aid in the construction, maintenance, and accommodation of such railroad; but the real estate thus received by voluntary grants shall be held and used for the purpose of such grants only.
Third, to purchase, or by voluntary grants and donations, or by the special proceedings provided in this chapter, receive, acquire, and take, and by its officers, engineers, surveyors, and agents enter upon, take possession of, hold, and use, all such lands and real estate and other property as may be necessary for the construction, maintenance, and operation of its railroads, railroad stations, depots, powerhouses, shops, carbarns, offices, lines for transmission of electricity for heat, light, and power for such companies or the public, which transmission lines may be on the line of said railroad or elsewhere, as such company may desire, and other accommodations necessary to accomplish the objects for which the corporation is created, but not until the compensation to be made therefor, as agreed upon by the parties or ascertained as provided in this chapter, shall have been paid to the owner or owners thereof or deposited as in this chapter directed, unless the consent of such owner be given to enter into possession.
Fourth, to lay out its road or any part thereof, not exceeding four (4) rods wide, and to construct, maintain, and operate the same, and for the purpose of cuttings, embankments, and procuring stone and gravel, it may take as much more lands,

which lands if taken for stone or gravel may be adjacent to the line of said road or elsewhere, in the manner provided in this chapter, as its directors may deem necessary for the proper construction and security of the road.
Fifth, to construct its road across any stream of water, watercourse, road, highway, railroad, or canal, so as not to interfere with the free use of the same, which the route of its road shall intersect, in such manner as to afford security for life and property, and, with the consent of the authorities of the proper county, town, or city, on any street, road, or highway, but the corporation shall restore the stream or watercourse, street, road, or highway to its former state, or in a sufficient manner not to unnecessarily impair its usefulness or injure its franchises. And in case such street railroad company shall cross the tracks of any other street railroad company or any railroad company, if the two (2) corporations can not agree upon the amount of compensation to be made therefor, the same shall be ascertained and determined by commissioners to be appointed as is provided in this chapter in respect to the taking of lands; provided, however, that such rights as street railroad companies may have under statutes existing on March 11, 1901, without agreement with the company to be crossed, and without resorting to the special proceedings prescribed in this chapter, to construct, maintain, and operate their street railroads, interurban street railroads, or suburban street railroads across any railroad or street railroad on any street, road, or highway on which such street railroad companies may be legally authorized to operate, shall not be diminished or impaired by anything in this chapter contained.
Sixth, to maintain and operate, and to that end to construct, purchase, lease, or otherwise acquire, and own or control, street railroad, interurban street railroad, or suburban street railroad lines and systems, constructed or in process of construction, or any part or parts thereof, and property appertaining thereto or to be used in connection therewith, in, through, between and connecting the towns and cities, or any of them, named in its articles of association, or those of its constituent companies, or which lines and systems, or part or parts thereof, connect, or will connect, with its lines and system of street railroad interurban street railroad or suburban street railroad, and to take, transport, carry, and convey passengers and property on its said railroad lines and systems by such force as it is permitted to use for such purpose, and to receive tolls and compensation therefor.
Seventh, to erect and maintain all necessary and convenient buildings, stations, depots, fixtures, and machinery for the accommodation and use of its business, and to obtain and hold the lands necessary therefor.
Eighth, to regulate the time and manner in which passengers and property shall be transported, and the tolls and

compensation to be paid therefor; provided, however, that nothing contained in this chapter shall take away from the towns and cities the power to regulate and fix the tolls and compensation for such transportation within such cities and towns, as a condition to the grant of the right to operate therein; and nothing in this chapter shall be construed to give any street railroad company the right to construct or operate a railroad in any city or town without first getting the consent of the proper authorities of the city or town to such construction and operation.
Ninth, if, at any time after the location or construction, in whole or in part, of such street railroad, interurban street railroad, or suburban street railroad, it shall appear to a majority of the directors of such company that the line of such railroad is unnecessarily dangerous, inconvenient, or expensive to operate by reason of grades, curves, or other physical conditions affecting the construction, maintenance, or operation of such road, or that, for any other reason, the location of such street railroad, interurban street railroad, or suburban street railroad should be changed, it may make alterations in its line and route, and for that purpose may enter upon, take, and hold the real estate necessary therefor in the manner and by the special proceedings prescribed in this chapter.
Tenth, to make such changes in the grade or the line of highways as it may be directed or permitted to make by the proper county commissioners, with the view to the safety or the convenience of the public, or the better alignment or construction of such railroad, and to take by the special proceedings described in this chapter such lands as may be necessary for such changes.
(Formerly: Acts 1901, c.207, s.1; Acts 1903, c.36, s.1.) As amended by P.L.62-1984, SEC.91.

IC 8-5-1-2
Crossings; construction
Sec. 2. Where it becomes necessary for the track or trolley-wires of one (1) street railroad company to cross the track or trolley-wires of another street railroad company or the track of any railroad company the company owning the road last constructed at such crossing shall, unless otherwise agreed to between such companies, be at the exclusive expense of constructing such crossing in a manner to be convenient and safe for both companies.
(Formerly: Acts 1901, c.207, s.2.)

IC 8-5-1-3
Crossings; maintenance
Sec. 3. Whenever such railroad crossing is constructed in the manner provided for in the preceding section, it shall be the duty of each company respectively to maintain and keep in repair its own track, so as at all times to provide a ready, safe and convenient

crossing for all locomotives, trains or cars passing on either road at such point.
(Formerly: Acts 1901, c.207, s.3.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. COMMUTER TRANSPORTATION DISTRICTS

IC 8-5-15-1
Definitions
Sec. 1. As used in this chapter:
"Board" means the board of trustees of the commuter transportation district.
"Commuter transportation system" means any rail common carrier of passengers for hire, the line, route, road, or right-of-way of which crosses one (1) or more county boundaries and one (1) or more boundaries of the state and serves residents in more than one (1) county. This system is limited to commuter passenger railroads.
"Cost" as applied to a railroad or railroad project includes:
(1) the cost of construction;
(2) the cost of acquisition of personal property, capital stock, land, rights-of-way, property rights, easements, and interests;
(3) the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved;
(4) the cost of relocating public roads and land, or of easements;
(5) the cost of all machinery and equipment, financing charges, interest before and during construction and for not exceeding two (2) years after the estimated date of completion of construction;
(6) the cost of engineering and legal expenses, plans, specifications, surveys, estimates of cost, traffic, and revenues, other expenses necessary or incident to determining the feasibility or practicability of constructing or acquiring any such project;
(7) administrative expense; and
(8) such other expenses as may be necessary or incident to the construction or acquisition, of the project, the financing of the construction or acquisition, and the placing of the project in operation.
"District" means a commuter transportation district established under this chapter.
"Passenger" means a frequent user of the commuter transportation system who can demonstrate an interest and familiarity with the commuter transportation system.
"Project" or "railroad project" includes any facilities, adjuncts, and appurtenances necessary to operate a railroad, such as lines, routes, roads, rights-of-way, easements, licenses, permits, tangible personal property, and real property. It also includes all or a majority of the outstanding capital stock of a corporation that operates a railroad.
"Revenues" means all fees, tolls, rentals, gifts, grants, money, and all other funds coming into the possession or under the control of the board by virtue of this chapter, but does not include real property or personal property other than money, nor the proceeds from the sale

of bonds issued under this chapter.
As added by Acts 1980, P.L.8, SEC.68. Amended by P.L.64-1984, SEC.1; P.L.3-1989, SEC.63; P.L.295-2001, SEC.1.






ARTICLE 6. RAILROAD CROSSINGS

CHAPTER 1. HIGHWAY CROSSINGS

IC 8-6-1-1
Investigations; numbering of crossings
Sec. 1. The Indiana department of transportation (referred to as "the department" in this chapter) shall carefully investigate and examine all the highway crossings of railroads in this state and to make or cause to be made files and numbers of the highway crossings, so that the crossings may be known and designated by mileposts or otherwise, and referred to and considered, from time to time, as may be necessary to carry out this chapter.
(Formerly: Acts 1913, c.182, s.1.) As amended by P.L.62-1984, SEC.93; P.L.384-1987(ss), SEC.56; P.L.18-1990, SEC.70.



CHAPTER 2. REPEALED



CHAPTER 2.1. RAILROAD GRADE CROSSING SEPARATIONS

IC 8-6-2.1-1
Separation or alteration of grade levels of public highway
Sec. 1. The board of public works or board of public works and safety, referred to in this chapter as the board, of a city may, by resolution, require the separation or alteration of the grade levels of any public highway in the city and of any railroad crossing the public highway, either by carrying the public highway under or over the railroad, or by carrying the railroad under or over the public highway, or by any combination of these means.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-2
Agreements for removal of railroad facilities; relocation and reconstruction of facilities
Sec. 2. The board may enter into an agreement or agreements with any railroad company for the removal of any track, roadbed, yard, station or other railroad facilities, and provide for the relocation and reconstruction of those facilities or any part of them if the board determines it necessary in connection with an improvement to provide for the abandonment for railroad purposes of any right-of-way, land or other property owned and used or occupied for railroad purposes by any railroad company.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-3
State highway commission powers
Sec. 3. (a) The Indiana state highway commission shall participate in the proceedings and in the cost of any improvements made pursuant to the proceedings provided for by this chapter if any improvements involve a highway which is part of the state highway system or a street or highway selected by the Indiana state highway commission as a route of a highway in the state highway system.
(b) If the Indiana state highway commission participates in any proceedings as set out in this chapter and in the cost of improvements made pursuant to the proceedings, the county in which the city is located shall also participate in the proceedings and in the cost of any improvements that are made pursuant to the proceedings.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-4
Preparation of maps and plans
Sec. 4. (a) Whenever the board of any city determines that public necessity and convenience require the separation or alteration of the grade of any highway and any railroad at their intersection in the city, it shall order the preparation of general maps, and plans and specifications comprehending all work and changes necessary or incidental to the improvement, including the opening, widening,

change, vacation, elevation, depression or reconstruction of any highway, and the elevation, depression, removal, relocation, construction or reconstruction of the track, roadbed, yards, station, or other facilities of any railroad, and also a description of all lands, rights-of-way and other property necessary to be acquired in connection with the improvement, and the manner in which they are to be acquired, whether by purchase or by appropriation, together with an estimate of the total cost to be incurred in connection with the improvement, as the total cost is defined by this chapter.
(b) If the maps, plans and specifications provide for the abandonment for railroad purposes of any right-of-way, land or other property owned or used or occupied for railroad purposes by any railroad company, and the removal of any track, roadbed, yard, station or other facilities, requires the relocation and reconstruction of the facilities, or any part of them, the board, prior to the adoption of the resolution for the improvement, shall enter into an agreement or agreements with the railroad company affected, for adjustment of the costs and losses occasioned by the removal, relocation and reconstruction, and the value of all the property abandoned for railroad purposes and reclaimed for other uses, the apportionment of the adjusted costs, losses and values between the railroads affected and the city, and other matters necessarily related.
(c) Cost adjustments required by this chapter are governed by IC 8-6-3, the provisions of which are incorporated in this chapter by reference.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-5
Parties to agreements; submission of specifications, maps, and plans; approval
Sec. 5. (a) If the Indiana state highway commission and the county in which the city is located participate in the proceedings, the Indiana state highway commission and the county shall become parties to the agreement, and the agreement or agreements shall be included in and be a part of the resolution for the improvement and shall be subject to the final confirmation, or modification and confirmation, or rescission of the resolution, but no modification of the agreement or agreements shall be effective without the written consent of the railroad company affected; and the consent shall be filed with the board.
(b) The maps, plans and specifications shall be submitted by the engineer selected by the board to the Indiana state highway commission and to the board of commissioners of the county in which the city is located, and if the maps, plans and specifications meet the approval of the Indiana state highway commission and the board of commissioners, the approval shall be endorsed in writing on the documents.
(c) No further proceedings may be had pursuant to this chapter until the general maps, plans and specifications have been approved by the Indiana state highway commission and the board of

commissioners of the county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-6
Filing of maps, plans, and specifications; resolution; inspection
Sec. 6. (a) After the general maps, plans and specifications are approved by the Indiana state highway commission and the board of commissioners of the county, they shall be filed with the board by the engineer. The board shall then adopt a resolution ordering the separation or alteration of grades or relocation and reconstruction of the facilities, or any part of them, as provided for in the maps, plans, specifications and agreements and ordering the acquisition of the property described within, and adopting all maps, plans, specifications, agreements, descriptions and the estimate of cost, allocating the portions of work to be done by the various parties, prescribing the time within which the several portions of the work shall be done, and declaring that the improvement provided for will be of public necessity and convenience.
(b) The resolution, including all maps, plans, specifications, agreements, descriptions and estimate, shall be open to inspection at the office of the board by all persons interested in or affected by them.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-7
Acquisition of property; cost agreements
Sec. 7. (a) For the purposes of this chapter, the board may acquire, or order to be acquired, lands, rights-of-way and other property within the city and within five (5) miles outside the corporate limits of the city. All lands, rights-of-way and other property necessary to be acquired in connection with the improvement may be acquired by the board in the name of the city, or the board may, in the resolution, order and require the railroad to acquire any portion of the same as will permanently be occupied or used by the railroad. In the latter event, the railroad shall acquire the lands, rights-of-way, or other property specified in the resolution, either by purchase or by appropriation in the manner prescribed by statute.
(b) If the work and changes provided for in the maps, plans and specifications adopted in the resolution affects the tracks or other facilities of more than one (1) railroad company, the railroad companies affected may, prior to the final confirmation of the resolution, file with the board their written agreement allocating between the companies the cost to be borne by each of them respectively.
(c) If the railroad companies fail to enter into a cost agreement, the board shall incorporate in the resolution, before final confirmation, a provision fixing the relative amount of costs to be borne as between the railroad companies.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-8
Clearance and grade
Sec. 8. Where the highway is carried over the railroad, or where one (1) railroad is carried over another railroad, the clearance from the top of the railroad track to the bottom of the superstructure over the track must be at least twenty-two (22) feet. The plans for the improvement shall not require a permanent grade of any main line railroad track to exceed three-tenths of one percent (.3%) unless a greater grade is agreed upon by the railroad company affected.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-9
Notice of adoption of resolution or alteration of grade; remonstrances
Sec. 9. (a) Upon the adoption of the resolution for separation or alteration of grades, the board shall cause notice of the adoption and intention, and of the fact that the maps, plans, specifications, agreements and estimates have been prepared and can be inspected, to be published in accordance with IC 5-3-1. The notice shall name a day not less than twenty (20) days after the date of the last publication on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings, and when it will determine the public necessity and convenience of the project.
(b) A like notice shall be sent by mail to the owners of all lands to be appropriated under and by the resolution, and in case any landowner is a nonresident and his place of residence is known, a like notice shall be mailed to him, but in event the nonresident owner's residence is unknown by the board, then he is considered to have been notified of the pendency of the proceedings by the publication of notice. A like notice shall also be served on a resident agent or officer of any railroad company or street railway company whose tracks are affected by the proceeding, but failure to serve the notice shall not invalidate the jurisdiction of the board in the premises.
(c) If the Indiana state highway commission and the county in which the city is located participate in the proceedings, then a like notice shall be served upon the state highway commission and upon the board of commissioners of the county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-10
Parties aggrieved
Sec. 10. All persons affected in any manner by the proceedings, including all owners of real or personal property in the city, are considered to be notified of the pendency of the proceedings, and of all subsequent acts, hearings, adjournments, resolutions and orders of the board, by the original notice by publication. In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is sufficient to describe the property to be purchased or appropriated by giving a description of the entire track

by metes and bounds, whether the track is composed of one (1) or more lots or parcels, and whether owned by one (1) or more persons.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-11
Options to purchase land; appraisals
Sec. 11. (a) When the land or any part of it is to be acquired by purchase, the resolution shall also state the maximum proposed cost, and the board may at any time prior to the adoption of the resolution obtain from the owner or owners of the land an option for its purchase, or the board may enter into a contract for the purchase of the land upon the terms and conditions the board considers best. The option or contract is subject to final confirmation or rescission of the resolution, and subject further to the condition that the land be paid for only out of the special fund resulting from the sale of grade separation district bonds and the collection of benefit assessments, or out of funds coming to the city from equitable settlements between the parties. If the board desires to acquire any lots or parcels of land by purchase, it shall appoint:
(1) one (1) freeholder residing in the city, or in the county in which the city is located; and
(2) two (2) appraisers licensed under IC 25-34.1;
who are residents of Indiana, who are not interested in any land to be acquired or in land which may incur local benefits under such resolution, to appraise the value of the land. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the property. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. The appraisers shall then proceed to view the land and consider and determine its true market value at that time.
(b) The appraisers shall submit a written report of their appraisement to the board and the report shall be filed with and become a part of the record of the proceeding. The board may not exercise any option on the land or enter into a contract to purchase the land at a higher price than the value named in the report.
As added by Acts 1980, P.L.8, SEC.70. Amended by P.L.113-2006, SEC.6.

IC 8-6-2.1-12
Title to acquired property
Sec. 12. The title to any lands, rights-of-way or other property acquired under and pursuant to the resolution, whether by purchase or by appropriation, shall not vest in the city until they are paid for out of the special fund created by the sale of bonds and from benefit assessments, or out of funds coming to the city from equitable settlements between the parties. No indebtedness or obligation of any kind may be incurred by the city in its corporate capacity on account of the acquiring of any lands, rights-of-way or other property.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-13
Remonstrances; appeals
Sec. 13. (a) At the time fixed for the hearing, or at any time prior to that, any owner of land, right-of-way or other property to be appropriated under the resolution, and any railroad company or companies, any street railway company, and any person owning real or personal property situated within the city, may file a written remonstrance with the board.
(b) At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and consider all remonstrances that have been filed, and after considering them, the board shall take final action and determine the public necessity and convenience of the proposed improvement, and confirm, or modify and confirm, or rescind the resolution. The final action shall be duly entered of record, and is conclusive upon all persons, except as provided in sections 4 through 8 of this chapter. Any person who has remonstrated in writing and who is aggrieved by the decision of the board may take an appeal to the circuit court in the county in which the city is located.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-14
Filing of order and bond; hearing
Sec. 14. Within twenty (20) days after the final action of the board, the remonstrator may file in the office of the clerk of the circuit court a copy of the order of the board, not including, unless he so desires, the maps, plans and specifications, and his remonstrance to them, together with his bond conditioned to pay the cost of the appeal if it is determined against him. All appeals shall be consolidated and heard as one (1) cause of action by the court, and the burden of proof is upon the remonstrators. The cause shall be tried and determined summarily by the court without the intervention of a jury, as other civil causes, and shall be given precedence over other matters pending in the court. Upon the trial of the cause, the court shall hear evidence upon the remonstrances and shall confirm the final action of the board on the resolution, or sustain the remonstrance or remonstrances to them, and the court may remand the resolution for further proceedings. If the resolution is confirmed the judgment of the court is conclusive upon all parties, and no appeal lies from the judgment.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-15
Agreements concerning planning and completion of work projects
Sec. 15. The city, by its board of public works or board of public works and safety, the Indiana state highway commission, the county in which the city is located, by its board of commissioners, and the railroad company or companies whose track or tracks the improvement authorized in this chapter concern, may enter into a written agreement as to the plan of proceeding with the work, the

allocation of the portions to be done by the respective parties, the division of cost between railroads, the amount of work to be done annually, the time within which the entire work is to be completed, the method and times of making equitable settlements of the cost between the parties, and any other matters tending to expedite the efficient and economical completion of the improvement. The agreement, however, may not have the effect of increasing the total cost of the improvement above the estimate. The agreement shall be filed with the board and considered a part of the resolution and constitutes the basis of all proceedings on the matters embraced in the agreement.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-16
Costs to be borne by parties in interest
Sec. 16. (a) The total cost of the improvement to be borne by all the parties in interest includes the following:
(1) The cost of constructing the grade elimination structure and the cost of raising or lowering the grade, or other alteration of any public highway, the construction or reconstruction of the pavement, including sidewalks and curbs, and the alteration, relocation and construction of drains or sewers required by the improvement.
(2) The cost of elevation, depression, alteration, removal, relocation, construction and reconstruction of any railroad track or tracks and other facilities within or without the city.
(3) The cost of any land, right-of-way, or other property required for the improvement.
(4) The amount of damages, if any, recoverable under law by any person due to the improvement.
(5) The compensation for services of the special engineer and additional engineering force, and of special counsel, if any, employed by the board, all of whom the board may employ.
(6) The cost of supervision and inspection, the giving of notices, and all other expense necessarily incurred by the board in connection with the proceedings and improvement.
(b) The total cost to be borne by all the parties in interest does not include the expense of opening new or additional highways, or the expense of establishing additional lanes of traffic to any highways, or the expense of providing rights-of-way or other facilities which represent an enlargement of or betterments to the facilities of any railroad affected by the improvement.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-17
Agreements fixing cost of improvements borne by parties in interest
Sec. 17. (a) The total cost of the improvement shall be borne by all of the parties in interest, in accordance with a written agreement or written agreements to be entered into by all the parties, fixing the

portion of the total cost to be borne by each party subject, however, to the cost formula requirements set forth in section 4 of this chapter. The total cost shall be divided among and paid by the parties in accordance with the agreement or agreements. The portion of the total cost to be borne by the city does not constitute an indebtedness or obligation of the city in its corporate capacity, but shall be payable only out of special taxes and benefit assessments as provided by this chapter.
(b) The Indiana state highway commission, any city affected by this chapter and the county in which the city is located, may each respectively enter into a written agreement or written agreements.
(c) The agreement or agreements shall be executed on behalf of the Indiana state highway commission by the members of it and shall be binding upon the Indiana state highway commission. The agreement or agreements shall be executed on behalf of the city by the board and shall be binding on the city. The agreement or agreements shall be executed on behalf of the county by the board of county commissioners and shall be binding on the county.
(d) To the extent that funds of any federal agency may be available to the Indiana state highway commission for use in paying any portion of the total cost which may be chargeable to or assumed by the Indiana state highway commission, the Indiana state highway commission may use the federal funds, if permitted by applicable federal laws, for the payment of the cost or any portion of it, or for the payment of all or any portion of either the city's or county's share of the cost; or the Indiana state highway commission may use the federal funds for any combination of these purposes. The board may apply for, accept, and use grants, loans or other financial assistance from any municipal, county, state, or federal government agency. To the extent any funds of any federal agency may be available to the city or the county for use in paying the costs, the city and county may use the federal funds, if permitted by applicable federal laws, for the payment of any portion of the cost which is chargeable to or assumed by the city and county.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-18
Contracts; bidding; validity of proceedings and orders of board and contract
Sec. 18. Any portion or portions of the work of improvement under the resolution which is allotted to the city shall be done by contract or contracts, and all contracts shall be let under statutes governing the letting of contracts by the city. In event of the execution of a contract for the work, the validity of the contract may not subsequently be questioned by any person, except in a suit to enjoin the performance of the contract instituted within ten (10) days after its execution. All proceedings and orders of the board preliminary and prior to the contract, and the contract, are considered valid, conclusive and binding upon all persons and are not subject to attack for any cause after the ten (10) day period after its execution

has expired.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-19
Warrants
Sec. 19. Any part of the city's portion of the total cost of the improvement which is necessary for the city to pay prior to the collection of benefit assessments under this chapter and prior to the issue and sale of bonds under this chapter, shall be paid as follows: the board shall, from time to time, certify the items of expense to the controller or clerk-treasurer, directing him to pay those amounts, and the controller or clerk-treasurer shall draw his warrant or warrants, and the warrant or warrants shall be paid out of the general fund of the city without appropriation being made by the common council; or, in case there is no money in the general fund of the city not otherwise appropriated, the city controller or clerk-treasurer shall recommend to the common council the temporary transfer from other funds of the city a sufficient amount to meet the items of expense, or the making of a temporary loan for this purpose, and the common council shall at once make the transfer of funds, or authorize the temporary loan in the same manner that other temporary loans are made by the city. The fund or funds of the city from which the payments are made shall be fully reimbursed and repaid by the board out of the special fund created by the sale of bonds and from benefit assessments or out of funds coming to the city from equitable settlements between the parties. The board may cause the amount for the temporary advancements on work to be provided for in the budget and tax levy of the city for the year when the funds are anticipated to be needed.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-20
Accounting of improvement costs and disbursements; payments and adjustments
Sec. 20. (a) The board, through its engineer, shall keep an account of the total cost of the improvement, of all disbursements made during the course of the work, and of all equitable settlements between the parties contributing to the cost; but the total cost may not exceed the estimate adopted in the resolution.
(b) From time to time during the progress of the work, and upon completion of the improvement, the board shall make and adjust equitable settlements and payments between the parties contributing to the cost of the improvement so that the total cost of the improvement is apportioned between the parties as determined by the board consistent with this chapter.
(c) The equitable settlements and payments shall be made by the board, either on its own initiative or on petition of any railroad company charged with the work or any part of the work, or on petition of either the Indiana state highway commission or of the county in which the city is located, if the Indiana state highway

commission and the county participate in the cost of the improvement.
(d) Any adjustment or adjustments are binding on all of the parties unless any aggrieved party, within sixty (60) days after the entry of an order of equitable settlement made by the board, files his complaint to review the adjustment in the circuit court of the county in which the city is located. The decree of the court is final. The railroad company or companies, shall, upon the adjustment or decree, pay their portions of the cost as directed. The Indiana state highway commission shall, upon the adjustment or decree, pay its portion of the costs as directed, and the payment shall be made out of the funds of the commission or funds appropriated for the use of the commission. The county council of the county in which the city is located shall provide sufficient funds to pay the county's share of the cost of the improvement, either by appropriating the necessary amount of money from available funds on hand, or by the sale of bonds. Upon each adjustment or decree, the county in which the city is located shall pay the county's portion of the cost as directed by the adjustment or decree out of the funds provided by the county council. Upon each adjustment or decree, the city controller or clerk-treasurer shall draw his warrant or warrants in payment of the city's portion of the cost.
(e) All warrants may be drawn only against the special fund arising from the special tax and special assessments provided for in this chapter and from equitable settlements.
(f) The board may adopt supplemental resolutions and enter orders from time to time as necessary to carry out the purpose of the resolution.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-21
Special tax; taxing district
Sec. 21. (a) Upon final action of the board or circuit court, confirming the resolution, all territory lying within the corporate limits of the city shall become a special taxing district for grade separation and railroad relocation and reconstruction purposes, and all property, real and personal, located within the territorial limits of the district shall be subject to a special tax for the purpose of providing funds to pay the city's portion of the total cost of the improvement.
(b) The special tax shall constitute the amount of benefits resulting to all of the property from the proceedings, and shall be levied in the manner provided for by this chapter. If the board determines that any lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned for railroad use or from which railroad facilities are to be removed, will incur a particular benefit by reason of their proximity in addition to the benefits received by them in common with all other property

located in the district, those lots and parcels of land which lie within the corporate limits of the city shall be subject to a special assessment for the benefits.
(c) The special assessment shall be determined in accordance with this chapter, but the total amount of the additional benefits assessed shall not in any case exceed forty percent (40%) of the city's share of the total cost of the improvement; and the total amount of the additional benefits assessed and finally confirmed or adjudged against lots and parcels of land exclusive of improvements lying within two thousand (2,000) feet shall be deducted from the city's share of the total cost and the balance of the city's share of the total cost, is the amount of the benefits resulting to all property in the special taxing district, and the special tax shall be levied only for this balance. Any lot or parcel of land owned and used or occupied for railroad purposes at the time of the adoption of any resolution by any railroad company whose tracks are affected by the resolution, or any lot or parcel of land devoted to railroad purposes in connection with and because of the improvement, is not subject to any special assessment for the particular benefits.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-22
Roll of owners of property sought to be taken
Sec. 22. When the resolution is finally confirmed by the board, the board shall require the preparation of a roll of all the owners or holders of property sought to be taken, or who have incurred damages, and also of all of the owners or holders of lots or parcels of land lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed, which will incur a particular benefit, as provided in section 21 of this chapter, from the grade separation or alteration and railroad relocation as provided for in the resolution. In addition to the list of names, the roll should show with reasonable certainty a description of the property to be appropriated, or affected either injuriously or beneficially, belonging to that person, and no greater certainty in names and description is necessary to the validity of any award or assessment than is required in the assessment of taxes.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-23
Determination of damages; publication of notice of land appropriated, character of improvement, and preliminary awards; remonstrances; irregularities in proceedings
Sec. 23. (a) Upon the completion of the roll, the board shall consider, determine and award the amount of damages sustained by the owners of the several parcels of land required to be appropriated, if any, as provided for in the resolution, or which will incur damages, and, then the board shall consider, determine and assess the amount

of particular benefits which will accrue to the several lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed, as provided for in the resolution, by reason of their proximity, in addition to the benefits received by the lots or parcels of land in common with all property, real and personal, located in the district. The total amount of the particular benefits assessed against the lots and parcels of land, exclusive of improvements, located within the two thousand (2,000) feet, may not in any case exceed forty percent (40%) of the city's share of the total cost of the grade separation improvement.
(b) When the roll is completed, the board shall publish, in accordance with IC 5-3-1, a notice describing the location of the land appropriated and the general character of the improvement, and stating whether assessments have been made against lands within the two thousand (2,000) foot distance. The notice shall also state that the assessment roll, with the names of the owners in favor of whom damages have been awarded and against whom assessments have been made, and descriptions of property affected, with the amounts of preliminary awards or assessments as to each piece or parcel of property affected, is on file and can be seen in the office of the board. The board shall also send by United States mail a notice to the place of residence, if known, of persons owning lands to be taken, or incurring damages, or against which special assessments have been made, showing each item of the determination as to those persons. In case any person affected is a nonresident, or his residence is unknown, he is considered to have been notified by the publication. The notices shall name a day not earlier than ten (10) days after the last date of publication, or after the date of mailing, as above provided, on which the board will receive and hear remonstrances from persons with regard to the amount of their respective awards or assessments. Persons not included in the roll of awards or damages and claiming to be entitled to the same are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the board and by the publication required by this section.
(c) If there are defects or irregularities of any kind in the proceedings with respect to one (1) or more interested persons, they do not affect the proceedings, except so far as they may affect the interest or property of the person or persons, and do not avail any other person. In case of any defect, supplementary proceedings of the same general character as those otherwise prescribed by this chapter may be instituted in order to correct the defect.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-24
Interests of mentally incompetent persons or infants; guardianship
Sec. 24. If any person having an interest in land affected by the

proceedings is mentally incompetent or under the age of eighteen (18) years, the board shall certify that fact to its attorney. The attorney shall apply to the proper court and secure the appointment of a guardian for the person under eighteen (18) years of age or mentally incompetent person. The board shall give notice to the guardian, who shall appear and protect the interest of the protected person. If the person under eighteen (18) years of age or mentally incompetent person already has a guardian, the notice shall be served upon the guardian. The requisites of notice to the guardian shall be the same as for other notices.
As added by Acts 1980, P.L.8, SEC.70. Amended by P.L.33-1989, SEC.8.

IC 8-6-2.1-25
Appearance by remonstrators; appeals
Sec. 25. Any person notified or considered to be notified under this chapter may appear before the board on the day fixed for hearing the remonstrances with regard to awards and assessments, and remonstrate in writing against them. All persons appearing before the board having an interest in the proceedings shall be given a hearing. After the remonstrances have been received and the hearings had, the board shall either sustain or modify, by increasing or decreasing, the awards or assessments. Any person remonstrating in writing who is aggrieved by the decision of the board may, within ten (10) days after the decision is made, take an appeal to the circuit court of the county in which the city is located. The appeal affects only the amount of the assessment or award of the person appealing.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-26
Procedure on appeal
Sec. 26. (a) The appeal shall be taken by filing an original complaint in the circuit court of the county in which the city is located against the board within the time named, setting forth the action of the board in respect to the assessment or award, and stating the facts relied upon as showing an error of the board. The court shall rehear the matter of the assessment or award de novo, and confirm, lower or increase the amount. The cause shall be summarily tried by the court without the intervention of a jury, as in other civil cases. A change of venue from the county may not be taken.
(b) All remonstrances upon which an appeal is taken may be consolidated and heard as one (1) cause of action, and all the appeals shall be heard and determined by the court within thirty (30) days after the time of filing of the appeal. If the court reduces the amount of benefit assessed against the land of the property owner by ten percent (10%) or more of the assessment by the board, or increases the amount of the damages awarded in his favor by ten percent (10%) or more of the amount awarded by the board, the plaintiff in the appeal shall recover costs, otherwise not.
(c) The amount of the judgment in the court shall be final, and no

appeal may be taken. However, any party in interest may take an appeal from the judgment to the supreme court of Indiana, upon the sole ground that the property in question has or has not incurred damages recoverable under law.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-27
Assessment liens; payment; tax exemption
Sec. 27. (a) The assessment roll, upon final confirmation by the board, shall be delivered to the controller or clerk-treasurer, and from that time the respective amounts of benefits assessed shall severally be liens, superior to all other liens except taxes, against the respective lots or parcels of land upon which they are assessed. The duties of the controller or clerk-treasurer are those prescribed by statute in cities with regard to assessments for street improvements.
(b) The assessments of benefits are due and payable to the controller or clerk-treasurer from the time of the delivery of the assessment roll to him. If not paid within thirty (30) days, the board's attorney shall proceed to foreclose the liens in a court as mortgages are foreclosed with similar rights of redemption, and have them sold to pay the assessments. The board shall recover costs with reasonable attorney's fees and interest at the rate of six percent (6%) per annum.
(c) In all cases where the party against whom the assessment is made is a resident of the city, a notice of the assessment and demand for payment shall be delivered to him personally or mailed to his last usual place of residence. All persons assessed for local benefits may, within thirty (30) days after the confirmation of the assessments, avail themselves of the right to pay the assessment installments in the same manner as provided for the payment of assessments for street improvements in cities, except that the board may provide that the installments may be extended over a period of twenty (20) years, which privilege shall also be stated in the notice.
(d) Statutes relating to the payment of street improvement assessments by installments, the issuance of bonds and coupons to anticipate assessments, and the rights of bondholders and landowners, when not inconsistent with this chapter, shall apply and be extended to assessments made under this chapter. When assessment bonds are issued, the city controller or clerk-treasurer shall sell the bonds promptly in the same manner and upon the same notice conditions as grade separation district bonds are authorized to be sold as provided in section 29 of this chapter, and the proceeds shall be kept in a separate fund as provided for in section 30 of this chapter. The assessment bonds shall be exempt from taxation for all purposes. All interest and penalties on delinquencies shall go into the special fund.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-28
Payment of damages
Sec. 28. (a) The board, upon the completion of the award of

damages, if any, or upon the determination of the appeals taken, shall make out certificates for the proper amounts and in favor of the proper persons. Presentation of the certificates to the city controller or clerk-treasurer of the city entitles those persons to a warrant drawn on the city treasury. The controller or clerk-treasurer shall pay the persons named the amounts due them respectively, as shown by the certificates, out of the separate and specific funds derived from the sale of bonds and from benefit assessments provided for in section 30 of this chapter, or out of funds coming from equitable settlements between the parties, and these payments may not be made from any other source or funds.
(b) The certificates or vouchers shall, whenever practical, be tendered actually to the person entitled to them, but where this is impractical, they shall be kept for the persons in the office of the board, and the making and filing of the certificates, in all cases, is considered to be valid tender to the person entitled to them at the time or as soon as there are sufficient funds to pay them. They shall be delivered to the person on request. In case of dispute or doubt as to which of various persons the money shall be paid, the board shall make out the certificates in favor of the attorney appointed by the board for the use of the persons entitled to them, and the attorney shall draw the money and pay it into court, requiring the various claimants to interplead and have their respective rights determined.
(c) If an injunction is obtained because damages have not been paid or tendered, the board shall tender the amount of damages with interest from the time of the entry of the property, if any has been made, and all accrued costs. If there are sufficient funds to pay the certificate, the injunction shall be removed. The pendency of an appeal to the circuit court of a county does not affect the validity of a tender made under this section, but the board may proceed with its appropriation of the property in question.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-29
Bonds
Sec. 29. (a) In order to raise money to pay the city's portion of the total cost of an improvement and in anticipation of the special benefit tax to be levied, the board shall issue, in the name of the city, at one (1) time, or from time to time as the proceeds are needed, the bonds of the grade separation or railroad relocation and reconstruction district not to exceed in aggregate amount the balance of the city's portion of the total cost after deducting from the city's portion the total amount of benefits, if any, which have been assessed by the board and finally confirmed or adjudged against lots and parcels of land exclusive of improvements lying within two thousand (2,000) feet of any grade crossing eliminated or altered by the improvement, or within two thousand (2,000) feet of any lands or rights-of-way abandoned in whole or in part for railroad use or from which railroad facilities are to be removed.
(b) The bonds may be issued in any denomination not exceeding

one thousand dollars ($1,000) each in not less than forty (40) nor more than sixty (60) equal series, as the board determines, and shall be payable one (1) series each six (6) months beginning on the first day of July of the first year following the date of their issue. If the bond issue is ordered in any calendar year after the date of the annual tax levy, then the first series shall mature on the first day of July of the second year and the balance of the bonds at the designated regular intervals. The bonds shall be negotiable as inland bills of exchange and shall bear interest payable on the first days of January and July of each year, the first interest to be payable on the first maturity date of the bonds.
(c) Upon adoption of a resolution ordering bonds, the board shall certify a copy of the resolution to the controller or clerk-treasurer of the city in which the grade separation district is located; that officer shall prepare the bonds, and the mayor of the city shall execute the bonds and the city controller or clerk-treasurer shall attest the execution. The bonds shall be exempt from taxation for all purposes. All bonds issued by the board shall be sold by the city controller or clerk-treasurer to the highest bidder, but not at less than par and accrued interest to date of delivery, after giving notice of sale of the bonds by publication in accordance with IC 5-3-1. The publication shall be made not less than fifteen (15) days prior to the date fixed for the sale of the bonds.
(d) The bonds are not a corporate obligation or indebtedness of the city, but constitute an indebtedness of the district as a special taxing district, and the bonds and interest shall be payable only out of a special tax levied upon all property of the special taxing district, as in this chapter provided, and the bonds shall recite the terms upon their face, together with the purposes for which they are issued.
(e) No suit to question the validity of the bonds issued for the special taxing district, or to prevent their issue, may be maintained after the date set for the sale of the bonds, and all bonds after that date are incontestable for any cause.
As added by Acts 1980, P.L.8, SEC.70. Amended by Acts 1980, P.L.73, SEC.1.

IC 8-6-2.1-30
Proceeds from sale of bonds
Sec. 30. All proceeds from the sale of bonds issued under section 29 of this chapter, together with all money collected from benefit assessments, or from the sale of assessment bonds, shall be kept as a separate and specific fund, entitled grade separation or railroad relocation and reconstruction fund, to pay the city's portion of the total cost of the grade separation improvement, and no part of the fund may be used for any other purpose. The fund shall be deposited with the depository or depositories of other public funds of the city. Any surplus remaining in the fund, after all the city's portion of the total cost is fully paid, shall be paid into and become a part of the grade separation or railroad relocation and reconstruction bond fund as referred to in section 31 of this chapter. As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-31
Special tax levy
Sec. 31. (a) In order to raise money to pay all bonds issued under section 29 of this chapter, including interest, the common council of the city shall levy each year a special tax upon all of the taxable property, both real and personal, located within the territorial limits of the special taxing district, in such manner as to pay the principal of the bonds as they severally mature, together with all accruing interest.
(b) The tax levied shall be collected by the county treasurer in the same manner as other taxes are collected. As the tax is distributed to the controller or clerk-treasurer it shall be deposited in a separate fund, to be known as the grade separation or railroad relocation and reconstruction bond fund, and shall be applied to the payment of the special taxing district bonds and interest as they severally mature, and to no other purposes. All accumulation of the fund prior to its use for the payment of the bonds and interest shall be deposited in the depository or depositories of other public funds in the city.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-32
Payment for lands acquired by purchase, contract, or eminent domain; title to lands
Sec. 32. If the lands acquired for the improvement or any part of it are secured by purchase or contract, the payment shall be made according to the terms of the contract. If lands are taken by condemnation, the amount of damages assessed shall be paid or tendered within ninety (90) days after the final determination of the condemnation proceedings, or as soon thereafter as the funds arising from the bonds and the assessment of benefits are available. The title to the lands, or that portion paid for or otherwise acquired for these purposes, then vests in the city.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-33
Filing of description of acquired lands
Sec. 33. Within sixty (60) days after any land or right in it is paid for and acquired under this chapter, the board shall file and have recorded in the recorder's office in the county in which the land is situated a description of it sufficiently accurate for its identification, with a statement of the purpose for which it is acquired or taken. The description shall be signed by a majority of the board. The board may transfer to any railroad company or companies any property acquired in connection with the improvement, but intended for the permanent occupation or use of the railroad or railroads, after proper adjustment in the equitable settlements between the parties.
As added by Acts 1980, P.L.8, SEC.70.
IC 8-6-2.1-34
Limitations upon expenditures and appropriations
Sec. 34. No part of any of the funds raised by the city or received by the city under this chapter may be expended, except upon warrants drawn by the city controller or clerk-treasurer upon vouchers of the board. No appropriation in any form is necessary, but all funds arising under this chapter are appropriated to the respective purposes named in this chapter, and are under the control of the board, and the board may expend the funds for the purposes stated in this chapter.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-35
Application of IC 8-6-3 to maintenance costs
Sec. 35. Maintenance costs requirements are governed, to the extent applicable, by IC 8-6-3.
As added by Acts 1980, P.L.8, SEC.70.

IC 8-6-2.1-36
Jurisdiction and authority of board of each city
Sec. 36. (a) The jurisdiction and authority of the board of each city are complete in relation to all matters provided for in this chapter, except in the levying of taxes. In carrying out this chapter it is not necessary to comply with any other statute, except as specifically provided.
(b) If no procedure is provided for by this chapter for doing anything authorized or contemplated by it, the procedure provided by other statutes in similar cases may be followed.
As added by Acts 1980, P.L.8, SEC.70.



CHAPTER 3. DIVISION OF COSTS OF IMPROVEMENTS TO RAILROAD GRADE SEPARATIONS

IC 8-6-3-1
Percentage allocation; railroads and public entities
Sec. 1. (a) Whenever the separation of grades at the intersection of a railroad or railroads (as defined in IC 8-3-1-2) and a public street or highway is constructed, the railroad or railroads shall pay five (5) percent of the cost of the grade separation as provided in this chapter.
(b) This chapter shall apply to an existing crossing, a new crossing, or the reconstruction of an existing grade separation.
(c) If more than one (1) railroad (as defined in IC 8-3-1-2) is involved in a separation, the railroads involved shall divide the amount to be paid by the railroads by agreement between the railroads. If the railroads fail to agree, the circuit court of the county in which the crossing is located shall have jurisdiction, upon the application of a party, to determine the division of the amount to be paid by the railroads. The decision of the court is final, unless one (1) or more parties deeming themselves aggrieved by the decision of the court shall appeal therefrom to the court of appeals of Indiana within thirty (30) days, or within additional time not exceeding ninety (90) days, as may be granted by the circuit court. The appeal shall be taken in substantially the same manner as an appeal in a civil case from the circuit court.
(d) If a grade separation shall involve a state highway that is a part of the state highway system of Indiana, or a street or highway selected by the Indiana department of transportation as a route of a highway in the state highway system, the state, out of the funds of the Indiana department of transportation or funds appropriated for the use of the Indiana department of transportation, shall pay ninety-five percent (95%) of the cost of the grade separation.
(e) Before the Indiana department of transportation shall proceed with a grade separation within a city or town, the Indiana department of transportation shall first obtain the consent of the city, by a resolution adopted by the board or officials of the city having jurisdiction over improvement of the streets of the city, and any material modification of the plans upon which the consent was granted shall first be approved by the city by a similar resolution.
(f) If such grade separation is on a highway or street not a part of the highways under the jurisdiction of the Indiana department of transportation, or a part of a route selected by it, but is within any city or town of the state, the city or town shall pay one-half (1/2) of ninety-five percent (95%) of the total of such cost and the county in which the crossing is located shall be liable for and pay one-half (1/2) of the ninety-five percent (95%).
(g) If a grade separation that involves a state highway that is a part of the state highway system of Indiana, or a street or highway selected by the Indiana department of transportation as a route of a highway in the state highway system, necessitates the grade

separation on other highways or streets, not a part of the highways under the jurisdiction of the Indiana department of transportation but within any city of the state of Indiana, then of the total cost of the grade separation on a highway or street not under the jurisdiction of the Indiana department of transportation but necessitated by the grade separation involving a highway or street which is a part of the state highway system, the city shall pay one-fourth (1/4) of ninety-five percent (95%) and the county in which the crossing is located shall be liable for and pay one-fourth (1/4) of the ninety-five percent (95%) of the total of the costs and the state out of the funds of the Indiana department of transportation or funds appropriated for the use of the Indiana department of transportation, shall be liable for and pay one-half (1/2) of the remaining portion.
(h) If a crossing is not within any city or town and does not involve a highway under the jurisdiction of the Indiana department of transportation, then the county in which the crossing is located shall pay the ninety-five percent (95%) of the total cost which is not paid by the railroad or railroads.
(i) The division of the cost of grade separation applies when the grade separation replaces and eliminates an existing grade crossing at which active warning devices are in place or ordered to be installed by a state regulatory agency, but when the grade separation does not replace nor eliminate an existing grade crossing the state, county or municipality, as the case may be, shall bear and pay one hundred percent (100%) of the cost of the grade separation.
(j) In estimating and computing the cost of the grade separation, there shall be considered as a part of costs all expenses reasonably necessary for preliminary engineering, rights-of-way and all work required to comply with the plans and specifications for the work, including all changes in the highway and the grade thereof and the approaches to the grade separation, as well as all changes in the roadbed, grade, rails, ties, bridges, buildings, and other structural changes in a railroad as may be necessary to effect the grade separation and to restore the railroad facilities aforesaid to substantially the same condition as before the separation.
(k) The required railroad share of the cost shall be based on the costs for preliminary engineering, right-of-way, and construction within the limits described below:
(1) Where a grade crossing is eliminated by grade separation, the structure and approaches for the number of lanes on the existing highway and in accordance with the current design standards of the governmental entity having jurisdiction over the highway involved.
(2) Where another facility, such as a highway or waterway, requiring a bridge structure is located within the limits of a grade separation project, the estimated cost of a theoretical structure and approaches as described under subdivision (1) to eliminate the railroad-highway grade crossing without considering the presence of the waterway or other highway.
(3) Where a grade crossing is eliminated by railroad or highway

relocation, the actual cost of the relocation project, or the estimated cost of a structure and approaches as described under subdivision (1), whichever is less.
(l) If the Indiana department of transportation or any city, town, or county is unable to reach an agreement with a railroad company after determining that construction or reconstruction of a grade separation, which replaces or eliminates the need for a grade crossing, is necessary to protect travelers on the roads and streets of the state, the appropriate unit or combination of units of government shall give a written notice of its intention to proceed with the construction or reconstruction of a grade separation to the superintendent or regional engineer of the railroad company. The notice of intention shall be made by the adoption of a resolution stating the need for the grade separation. If, after thirty (30) days, the railroad has not agreed to a division of inspections, plans and specifications, the number and type of jobs to be completed by each agency, a division of costs, and other necessary conditions, the Indiana department of transportation, city, town, or county may proceed with the grade separation exercising any and all of its powers to construct or reconstruct a bridge and, notwithstanding other provisions of this chapter, may pay for up to one hundred percent (100%) of the cost of the project. If the railroad is unable, for good cause, to pay the share of the cost required by this section, the city, town, or county may certify the amount owed by the railroad to the county auditor who shall prepare a special tax duplicate to be collected and settled for by the county treasurer in the same manner and at the same time as property taxes are collected except that such tax assessment shall not authorize a payment or credit from the property tax replacement fund created by IC 6-1.1-21. However, before the Indiana department of transportation, city, town, or county undertakes to do the work themselves they shall notify an agent of the railroad as to the time and place of the work.
(Formerly: Acts 1939, c.41, s.1; Acts 1975, P.L.82, SEC.1.) As amended by Acts 1976, P.L.27, SEC.1; Acts 1980, P.L.74, SEC.63; P.L.18-1990, SEC.71.

IC 8-6-3-2
Application of other laws; maintenance after construction
Sec. 2. (a) This chapter shall not authorize the separation of grade crossings of railroads and highways where not authorized by other laws, but shall be considered as supplemental to other laws, and all division of costs as provided for in this chapter, and all provisions for the payment and collection of such costs and expenses and other provisions of other laws relating to the subject matter shall continue in effect, except as inconsistent with this chapter.
(b) Provided, however, that any such railroad or railroads shall be authorized to make all changes in the roadbed, grade, rails, ties, bridges, buildings, and other structural changes as may be necessary to effect such grade separation, and to restore such railroad facilities aforesaid to substantially the same condition as before said

separation and the costs and expenses incurred by said railroad or railroads, and in excess of the amount, if any, to be borne by the railroad or railroads, as in this chapter provided, shall be paid by the state, county, or municipality, as the case may be, to such railroad or railroads making such changes.
(c) After the construction of any such grade separation, the public authority or municipality having jurisdiction over such street or highway shall maintain the street or highway, and structures supporting it, and the drainage thereof, where the street or highway is carried over the railroad or railroads, and the railroad or railroad companies shall maintain its or their railway tracks, and where the street or highway is carried under any such railroad or railroads, then the public authority or municipality having jurisdiction over such street or highway, shall maintain the street or highway, and the drainage thereof, and the railroad or railroads shall maintain its or their roadbed and tracks and structures supporting the same.
(Formerly: Acts 1939, c.41, s.2.) As amended by P.L.62-1984, SEC.99.

IC 8-6-3-3
Order or consent by department
Sec. 3. Notwithstanding any other provisions of this chapter or existing laws in regard to which this chapter is supplemental, the Indiana department of transportation shall not be chargeable with any costs or expenses contemplated by this chapter unless the Indiana department of transportation shall either order or consent to a proposed grade separation or elevation contemplated by this chapter.
(Formerly: Acts 1939, c.41, s.3.) As amended by Acts 1980, P.L.74, SEC.64; P.L.18-1990, SEC.72.

IC 8-6-3-4
Railroad relocation projects; allocation of cost; local government powers
Sec. 4. (a) Where a grade separation results from a railroad relocation project funded in substantial part by the federal government, the shares of the cost of the grade separation shall be allocated among all the participating governmental units and affected railroads as they may agree.
(b) A county, city, or town, in connection with any railroad relocation project funded in substantial part by the federal government, may:
(1) purchase, lease, or sell real or personal property;
(2) design and construct any pedestrian, motor vehicle, or railroad transportation facilities;
(3) enter into any contracts with federal, state, or local governmental agencies or the owner or operator of any railroad transportation system;
(4) convey by deed or lease, pursuant to written agreement, any pedestrian, motor vehicle, or railroad transportation facilities for any federal, state, or local governmental agency or the

owner or operator of any railroad transportation system;
(5) issue any bonds, notes, or warrants for financing its share of the cost of the project; and
(6) perform all incidental and necessary acts in connection with the railroad relocation project.
(c) A city or town may exercise powers granted by this section within four (4) miles outside its corporate boundaries.
As added by P.L.65-1984, SEC.1.



CHAPTER 4. SIGNALS AT RAILROAD GRADE CROSSINGS

IC 8-6-4-1
Bell and whistle required equipment; duty to sound
Sec. 1. (a) A railroad company operating in this state shall equip every locomotive engine with a whistle and a bell, maintained in good working order, such as are used by other railroad companies. Except when approaching a crossing to which an ordinance adopted under subsection (c) applies, the engineer or other person in charge of or operating an engine upon the line of a railroad shall, when the engine approaches the crossing of a turnpike, public highway, or street in this state, beginning not less than one-fourth (1/4) mile from the crossings:
(1) sound the whistle on the engine distinctly not less than four (4) times, which sounding shall be prolonged or repeated until the crossing is reached; and
(2) ring the bell attached to the engine continuously from the time of sounding the whistle until the engine has fully passed the crossing.
(b) It is unlawful for an engineer or other person in charge of a locomotive to move the locomotive, or allow it to be moved, over or across a turnpike, public highway, or street crossing if the whistle and bell are not in good working order. It is unlawful for a railroad company to order or permit a locomotive to be moved over or across a turnpike, public highway, or street crossing if the whistle and bell are not in good working order. When a whistle or bell is not in good working order, the locomotive must stop before each crossing and proceed only after manual protection is provided at the crossing by a member of the crew unless manual protection is known to be provided.
(c) A city, town, or county may adopt an ordinance to regulate the sounding of a whistle or the ringing of a bell under subsection (a) in the city, the town, or the county. However, an ordinance may not prohibit the sounding of a whistle or the ringing of a bell at a crossing that does not have an automatic train activated warning signal as set forth in IC 8-6-7.7-2. An ordinance adopted after June 30, 2003, that prohibits the sounding of a whistle or the ringing of a bell at a crossing must require that signs be posted at the crossing to warn the public that trains do not sound whistles or ring bells at that crossing. Before an ordinance adopted under this subsection goes into effect, the city, town, or county must receive the written permission of the department to regulate the sounding or the ringing. The department shall grant permission only if the department determines, based upon a study conducted by the department, that the ordinance, as applied to the rail corridor identified in the ordinance, increases the overall safety of the corridor for the public. Notwithstanding anything to the contrary in this subsection, the department shall grant permission to a city or a town to regulate the sounding of a whistle or the ringing of a bell if the city or town had

an ordinance regulating the sounding of a whistle or the ringing of a bell that was approved and in effect on January 1, 1991, if the city or town amended or repealed the ordinance, and if the city or town adopts a subsequent ordinance on the same subject. In making its determination during the course of the study, the department shall consider:
(1) school bus routes;
(2) emergency service routes;
(3) hazardous materials routes;
(4) pedestrian traffic;
(5) trespassers;
(6) recreational facilities;
(7) trails; and
(8) measures to increase safety in the corridor, including:
(A) four (4) quadrant gates;
(B) median barriers;
(C) crossing closures;
(D) law enforcement programs; and
(E) public education.
The study by the department required under this subsection must be completed not later than one hundred twenty (120) days after the department receives notice of the passage of the ordinance from the city, town, or county.
(d) Notwithstanding a contrary provision in an ordinance adopted under subsection (c), an engineer or other person who is operating an engine shall sound the engine's whistle if, in the determination of the engineer or other person who is operating the engine, an apparent emergency exists.
(e) A railroad company and the employees of the railroad company are immune from criminal or civil liability for injury or property damage that results from an accident that occurs at a crossing to which an ordinance described in subsection (c) applies if the injury or property damage was proximately caused solely by the railroad company and the employees failing to sound a whistle.
(f) The Indiana department of transportation shall review crossing safety at each crossing to which an ordinance adopted under subsection (c) applies not less than one (1) time in a five (5) year period.
(g) The Indiana department of transportation may not revoke the permission granted under subsection (c) for an ordinance.
(h) The Indiana department of transportation may create pilot railroad crossing safety projects to improve railroad crossing safety.
(Formerly: Acts 1879(ss), c.77, s.1; Acts 1881(ss), c.85, s.1; Acts 1943, c.208, s.1; Acts 1972, P.L.63, SEC.1.) As amended by P.L.62-1984, SEC.100; P.L.384-1987(ss), SEC.63; P.L.18-1990, SEC.73; P.L.59-1992, SEC.1; P.L.101-1993, SEC.1; P.L.199-1999, SEC.1; P.L.137-2003, SEC.1.



CHAPTER 5. FLAGMEN AT RAILROAD GRADE CROSSINGS

IC 8-6-5-1
Duty to employ; hours for duty
Sec. 1. All railroads owned or operated in the state having more than two (2) tracks across any public highway or road, and used for switching purposes exclusively or regularly, or if only one (1) track and used for switching purposes, said railroad corporation shall, upon the order of the county commissioners in which said railroad is located, place a flagman at said crossing and maintain the same at their expense from six o'clock a.m. to eight o'clock p.m. of each day and every day, or so long as said commissioners deem it necessary.
(Formerly: Acts 1891, c.150, s.1.)

IC 8-6-5-2
Failure to employ; forfeiture
Sec. 2. Should said railroad corporation neglect or refuse to comply with said order, they shall forfeit and pay to the state of Indiana not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).
(Formerly: Acts 1891, c.150, s.2.)



CHAPTER 6. TRAFFIC PROTECTION AT RAILROAD GRADE CROSSINGS

IC 8-6-6-1
Specifications and requirements; violations
Sec. 1. It is a Class C infraction for a person, or the lessee or receiver of any person, who owns or operates any line of steam or interurban railroad to run trains without installing and maintaining, at each grade crossing of its railroad with any public highway, railroad crossing signs (crossbucks) and number of tracks signs if required, placed at right angles with the highway, where possible. The construction of the signs and warning notice must be in conformance with the manual on uniform traffic control devices adopted under IC 9-21-2-1.
(Formerly: Acts 1911, c.224, s.1; Acts 1913, c.242, s.1.) As amended by Acts 1978, P.L.2, SEC.824; Acts 1982, P.L.76, SEC.1; P.L.2-1991, SEC.58.



CHAPTER 7. EXTRA HAZARDOUS GRADE CROSSINGS

IC 8-6-7-1
Petition for installation; hearings
Sec. 1. The Indiana department of transportation shall, upon proper petition by:
(1) five (5) or more citizens of this state; or
(2) a board of county commissioners;
conduct a hearing to declare as dangerous or extra hazardous any grade crossing in this state that the department finds to be of such a character as that the safety of the users of the highway requires the installation of automatic train-activated warning signals or other crossing safety devices. The petition, hearing, and all proceedings must conform with IC 4-21.5.
(Formerly: Acts 1931, c.89, s.1; Acts 1933, c.61, s.1; Acts 1935, c.234, s.1; Acts 1965, c.200, s.1.) As amended by P.L.384-1987(ss), SEC.64; P.L.18-1990, SEC.74.



CHAPTER 7.5. BLOCKING RAILROAD GRADE CROSSINGS

IC 8-6-7.5-1
Time limit
Sec. 1. It shall be unlawful for a railroad corporation to permit any train, railroad car or engine to obstruct public travel at a railroad-highway grade crossing for a period in excess of ten (10) minutes, except where such train, railroad car or engine cannot be moved by reason of circumstances over which the railroad corporation has no control.
(Formerly: Acts 1972, P.L.63, SEC.4.)

IC 8-6-7.5-2
Successive train movements
Sec. 2. It shall be unlawful for a railroad corporation to permit successive train movements to obstruct vehicular traffic at a railroad-highway grade crossing until all vehicular traffic previously delayed by such train movements has been cleared or a period of five (5) minutes has elapsed between train movements.
(Formerly: Acts 1972, P.L.63, SEC.4.)

IC 8-6-7.5-3
Violations
Sec. 3. A railroad corporation, conductor, or engineer who violates this chapter commits a Class C infraction. However, no conductor or engineer acting under the rules or orders of the railroad corporation or its supervisory personnel may be prosecuted for such a violation.
(Formerly: Acts 1972, P.L.63, SEC.4.) As amended by Acts 1978, P.L.2, SEC.825.



CHAPTER 7.6. UNOBSTRUCTED VIEW AT CROSSINGS

IC 8-6-7.6-1
Distance of unobstructed view; exemptions
Sec. 1. (a) Except as provided in subsection (b) or in a rule adopted by the Indiana department of transportation, each railroad in the State of Indiana shall maintain each public crossing under its control in such a manner that the operator of any licensed motor vehicle has an unobstructed view for fifteen hundred (1500) feet in both directions along the railroad right-of-way subject only to terrain elevations or depressions, track curvature, or permanent improvements. However, the Indiana department of transportation may adopt rules under IC 4-22-2 to adjust the distance of the unobstructed view requirement under this subsection based on variances in train speeds, number of tracks, angles of highway and rail crossing intersections, elevations, and other factors consistent with accepted engineering practices.
(b) A public crossing equipped with a train activated crossing gate is exempt from the requirements of subsection (a), if the railroad maintains an unobstructed view for at least two hundred fifty (250) feet in both directions along the railroad right-of-way.
(Formerly: Acts 1972, P.L.64, SEC.1.) As amended by P.L.103-2001, SEC.1.

IC 8-6-7.6-2
Violations; penalty; action to recover; venue
Sec. 2. A railroad that violates the provisions of this chapter shall be held liable therefor to the State of Indiana in a penalty of one hundred dollars ($100) a day for each day the violation continues subject to a maximum fine of five thousand dollars ($5,000), to be recovered in a civil action at the suit of said state, in the circuit or superior court of any county wherein such crossing may be located.
(Formerly: Acts 1972, P.L.64, SEC.1.) As amended by P.L.103-2001, SEC.2.



CHAPTER 7.7. RAILROAD GRADE CROSSINGS FUND

IC 8-6-7.7-1
"Grade crossing" defined
Sec. 1. The term "grade crossing" as used in this chapter means a crossing of any railroad and any public highway, street or roadway, at grade.
(Formerly: Acts 1973, P.L.66, SEC.1.)



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPAIR OF RAILROAD GRADE CROSSINGS BY LOCAL GOVERNMENT

IC 8-6-12-1
Suit to collect municipal expenses; collection by special tax duplicate
Sec. 1. (a) Each railroad company whose road or tracks lie in any public street, road, or alley in any city, town, or county shall properly grade, plank, gravel, or asphalt the road and tracks in accordance with the grade and surfacing material of the public street, road, or alley in such a manner as to afford security for life and property of persons and vehicles using the public streets, roads, or alleys.
(b) If a railroad company fails to comply with the provisions of this section, the city, town, or county in which the public street, road, or alley is located may, after thirty (30) days written notice to the superintendent or regional engineer of railroad company, do the work and either:
(1) recover the amount of the cost thereof from the railroad company by suit filed in any court of competent jurisdiction, in which case the city, town or county may collect reasonable attorney fees; or
(2) certify the amount owed to the county auditor who shall prepare a special tax duplicate to be collected and settled for by the county treasurer in the same manner and at the same time as property taxes are collected;
provided, that before the municipal corporation, city, town, or county shall undertake to do the work themselves they shall notify an agent of the railroad as to the time and place.
(Formerly: Acts 1969, c.174, s.1.) As amended by P.L.62-1984, SEC.103.

IC 8-6-12-2
Improvement order; repair of street occupied by rails of railroad or street railroad; failure to comply; assessment of costs; collection
Sec. 2. The board of public works or board of public works and safety of a city or town legislative body may issue a written improvement order requiring that any railroad, interurban, or interurban street railroad undertake to repair or improve that portion of the street occupied by its track, including the space between the rails, the space between the tracks if there is more than one (1) track, and the space to the end of its ties in width on the outside of said rails. The written improvement order shall be given by the board or body to the railroad, interurban, or interurban street railroad company and must allow the railroad company thirty (30) days in which to commence the repairs or improvement. If the railroad company fails to commence the work within the thirty (30) day period, then the board or body may have the repairs or improvements made and shall assess the cost against the railroad company, to be collected in the same manner as assessments for other public

improvements are collected. The board or body may certify the amount owed to the clerk of the circuit court, where the amount certified shall be entered by the clerk upon the judgment docket in the clerk's office, whereupon it has the same force as a judgment pronounced in the circuit court of the county and is subject to execution in the same manner as any other judgment for money.
As added by Acts 1981, P.L.11, SEC.49. Amended by P.L.8-1989, SEC.51.



CHAPTER 13. REPEALED



CHAPTER 14. FARM CROSSINGS OF RAILROAD TRACKS

IC 8-6-14-1
Authority for establishment; plans and specifications
Sec. 1. Owners of tracts of land separated by the right of way of a railway company, or owner of a tract or tracts of land separated by the right of way of a railway company from a public highway or road, lying and situated immediately contiguous to and adjoining said right of way, may, if such right of way has been or shall hereafter be acquired by condemnation and appropriation, or by purchase or donation, construct and maintain wagon and driveways over and across such right of way leading from one of such tracts to another on the opposite side of such right of way, or leading from such tract or tracts of land on one (1) side to the highway on the other side of the right of way, at any point most convenient to such owner. For this purpose, such owner may enter upon such right of way and construct such embankment, or make such excavation, on one (1) or both sides of the track of such railway as may be necessary to establish easy grades from one (1) tract of land to the opposite tract or highway, and may spike planks on the ties of such railway on the line of such way for the space of the width of such way, of such thickness as not to be elevated above the top of the rails of such railway, and may also bridge the gutters at the sides of such railway track in such manner as not to obstruct the flow of water therein: Provided, The railroad company shall make the crossing.
(Formerly: Acts 1885(ss), c.44, s.1; Acts 1899, c.212, s.1.)

IC 8-6-14-2
Fences; gates
Sec. 2. When such railroad is fenced on one (1) or both sides at the point where such way is constructed, such owner shall erect and maintain substantial gates in the line of such fence or fences across such way, and keep the same securely locked when not in use by himself or employees.
(Formerly: Acts 1885(ss), c.44, s.2.)

IC 8-6-14-3
Killing or injuring livestock
Sec. 3. If animals are killed or injured on the track of such railroad by the cars or locomotives thereof, the company owning or operating such railroad, shall not be liable to pay damages therefor if such animal entered upon the track of such railroad through such gates, unless it shall be proved that such killing or injury was caused by the negligence of the servants of the company owning or operating such railroad.
(Formerly: Acts 1885(ss), c.44, s.3.)



CHAPTER 15. ABANDONED AND UNUSED CROSSINGS

IC 8-6-15-1
Requests to determine abandoned or unused crossings
Sec. 1. The department shall determine whether a railroad grade crossing is abandoned or unused after receiving a request for the determination from:
(1) the railroad; or
(2) the state highway district or local road authority that has jurisdiction over the roadway.
As added by P.L.87-2003, SEC.1.

IC 8-6-15-2
Designation of abandoned or unused crossings
Sec. 2. The department shall designate an abandoned or unused railroad grade crossing as abandoned or unused.
As added by P.L.87-2003, SEC.1. Amended by P.L.97-2004, SEC.35.

IC 8-6-15-3
Marking of designated crossings
Sec. 3. An abandoned or unused railroad grade crossing designated under section 2 of this chapter must be marked with signs reading "tracks out of service". The signs must:
(1) be posted and maintained by the department or the local road authority having jurisdiction over the roadway; and
(2) be in conformance with the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways as adopted under IC 9-21-2-1.
As added by P.L.87-2003, SEC.1.

IC 8-6-15-4
Notice of intent to resume operations; marking
Sec. 4. (a) The railroad shall provide the department and the local road authority having jurisdiction over a roadway with written notice at least thirty (30) days prior to resuming operation over an abandoned or unused railroad crossing. The notice must include a request that the signs posted under section 3 of this chapter be removed from the crossing.
(b) After removal of the signs under subsection (a), the railroad shall mark the railroad grade crossing for six (6) months with signs reading "train traffic resumed -- tracks in service".
As added by P.L.87-2003, SEC.1.






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. RAILROAD EQUIPMENT

CHAPTER 1. GENERAL PROVISIONS

IC 8-8-1-1
Power driving wheel brakes; connections
Sec. 1. It shall be unlawful for any common carrier engaged in moving traffic by railroad between points within this state to use on its line any locomotive in moving such traffic not equipped with power driving wheel brakes and appliances for operating the train brake system, or to run any train in such traffic that has not seventy-five (75) per cent of the cars in such train equipped with power or train brakes, and having the brakes used and operated by the engineer of the locomotive drawing such train, and all power brake cars in such train shall be associated together and have their brakes used and operated: Provided, That this section shall not apply to the handling of trains or cars in yard service, or to a local train while engaged in performing switching service.
(Formerly: Acts 1907, c.118, s.1.)

IC 8-8-1-2
Automatic couplers
Sec. 2. It shall be unlawful for any such common carrier to haul, or permit to be hauled, or used, on its line, any locomotive, car, tender or similar vehicle used in moving state traffic not equipped with couplers coupling automatically by impact, and which can be uncoupled without the necessity of persons going between the ends of the cars.
(Formerly: Acts 1907, c.118, s.2; Acts 1975, P.L.76, SEC.4.)

IC 8-8-1-3
Grab-irons or handholds
Sec. 3. It shall be unlawful for any such common carrier to haul, or permit to be hauled, or used, on its line, any locomotive, car, tender, or similar vehicle used in moving of state traffic not provided with secure grab-irons or handholds in the sides or ends thereof.
(Formerly: Acts 1907, c.118, s.3.)

IC 8-8-1-4
Draw bars; standard height
Sec. 4. It shall be unlawful for any such common carrier to use any locomotive, tender, car or similar vehicle used in the movement of state traffic, that is not provided with draw bars of standard height; to wit, standard gauge cars thirty-four and one-half (34 1/2) inches; narrow gauge cars twenty-six (26) inches; measured perpendicularly from the level of the tops of the rails to the centers of the draw bars; the maximum variation from such standard heights between draw bars of empty and loaded cars shall be three (3) inches. (Formerly: Acts 1907, c.118, s.4.)

IC 8-8-1-5
Application of law
Sec. 5. The provisions of sections 1, 2, and 4 of this chapter shall also apply to locomotives, cars, and trains used in passenger traffic between points within this state, in so far as the same are applicable to the vehicles used in passenger train traffic; provided, that none of the provisions of sections 1, 2, 3, and 4 of this chapter shall apply to any street railroad, interurban, or suburban street railroad.
(Formerly: Acts 1907, c.118, s.5.) As amended by P.L.62-1984, SEC.104.

IC 8-8-1-6
Interurban railways; track motorcars; brakes; hand brakes
Sec. 6. It shall be unlawful for any common carrier in this state operating an interurban railway by electric power to operate or run upon any railroad in this state any motorcar used in regular interurban passenger traffic which is not equipped with an approved power air brake, in good condition, and subject to the control, and operation of the motorman in charge of such car, and of sufficient capacity to control the speed of the car. It shall also be unlawful for any common carrier, operating a steam or electric railway, and engaged in moving traffic between points in this state, to operate or run upon any railroad in this state any freight or passenger train which is not equipped, as to, at least, as to a steam railroad seventy-five percent (75%), and as to an interurban street railroad fifty percent (50%) of the cars in said train, with an approved system of hand brakes in addition to the power or train brakes required by section 1 of this chapter, which hand brakes shall be kept at all times in proper working condition and of sufficient capacity to control the speed of such train. Provided, that the hand brakes upon every passenger coach, both steam and electric, shall be so constructed that they can be operated in connection with the air or power brakes upon such coach; provided, however, that whenever such power air brakes become disabled from any cause while such car is in service on any such railroad, then, if such car is equipped with a hand brake sufficient therefor, it may complete its run; and, provided further, that this chapter shall not make it unlawful to run such disabled car to the most convenient repair shop upon the road upon which it is then being operated; provided, that this chapter shall not apply to city street railway cars, or cars engaged in suburban traffic.
(Formerly: Acts 1907, c.118, s.6; Acts 1911, c.169, s.1.) As amended by P.L.62-1984, SEC.105.

IC 8-8-1-7
Brakes; minimum percentage of cars in trains
Sec. 7. The Indiana department of transportation may, after full hearing and for good cause shown, increase the minimum percentage of cars in any train required to be operated by power or train brakes.

A failure to comply with a requirement of the department is subject to a like penalty as a failure to comply with any requirement of this chapter. The department may grant to any common carrier subject to this chapter, upon full hearing and for good cause shown, a reasonable extension of time in which to comply with this chapter. The extension or extensions may not exceed eighteen (18) months.
(Formerly: Acts 1907, c.118, s.7.) As amended by P.L.62-1984, SEC.106; P.L.384-1987(ss), SEC.70; P.L.18-1990, SEC.80.

IC 8-8-1-8
Improperly equipped cars; refusal to accept from connecting lines
Sec. 8. Any such common carrier may refuse to receive from its connecting lines, or from any shipper, any car not equipped in accordance with the provisions of this chapter.
(Formerly: Acts 1907, c.118, s.8.) As amended by P.L.62-1984, SEC.107.

IC 8-8-1-9
Inspection
Sec. 9. The Indiana department of transportation shall enforce this chapter. The department may, with the consent and approval of the governor, appoint and pay an inspector, or inspectors, to assist in so doing and in collecting the necessary information required for that purpose. The department may adopt rules, not inconsistent with this chapter, to control the conduct of its inspectors and such carriers in reference to this chapter and such inspection. All carriers subject to this chapter shall provide free transportation in Indiana for the inspectors employed by the department, to be used only while traveling on the business of the department.
(Formerly: Acts 1907, c.118, s.9.) As amended by P.L.62-1984, SEC.108; P.L.384-1987(ss), SEC.71; P.L.18-1990, SEC.81.

IC 8-8-1-10
Violation; penalty; action to recover; exceptions
Sec. 10. Every common carrier, or the receiver thereof, using or permitting to be used or hauled on its line a locomotive, tender, car, or similar vehicle or train in violation of the provisions of this chapter is liable to a penalty of one hundred dollars ($100) for each violation, to be recovered in a suit or suits to be brought by and in the name of the Indiana department of transportation in a circuit or superior court of this state having jurisdiction over the offending carrier. This chapter does not apply to locomotives, tenders, cars, or trains exclusively used in the movement of logs when the height of the draw bars on the locomotives, tenders, and cars does not exceed twenty-five (25) inches or to locomotives, tenders, cars, similar vehicles, or trains while any are in actual use in interstate commerce.
(Formerly: Acts 1907, c.118, s.10.) As amended by P.L.62-1984, SEC.109; P.L.384-1987(ss), SEC.72; P.L.18-1990, SEC.82.

IC 8-8-1-11 Bridges; vertical clearances
Sec. 11. (a) It is unlawful for a railroad carrier in Indiana that operates freight trains over its lines in the state to maintain over or across its line in this state an overhead bridge, viaduct, or other structure, the lowest point of which is less than twenty-one (21) feet above the level of the top of the rails in the track of the carrier, without obtaining the permission of the Indiana department of transportation so to do.
(b) It is unlawful for a party, person, association, limited liability company, or municipal or private corporation to construct or maintain, across the track of a steam railroad carrier an overhead bridge, viaduct, or other structure the lowest point of which is less than twenty-one (21) feet above the level of the top of the rails in the track without obtaining the permission of the Indiana department of transportation to do so. This section does not apply to bridges or viaducts within the limits of a city or incorporated town in the state. This chapter does not modify the statutes concerning the location of wires across railroads, street railroads, interurban, or suburban railroads. No new structure or new railway bridge shall be built in which the lowest point is less than twenty-two (22) feet above the level of the top of the rails in the track of the carrier, without obtaining permission of the Indiana department of transportation so to do.
(Formerly: Acts 1907, c.118, s.11; Acts 1911, c.123, s.1; Acts 1949, c.107, s.1; Acts 1951, c.23, s.1.) As amended by P.L.62-1984, SEC.110; P.L.384-1987(ss), SEC.73; P.L.18-1990, SEC.83; P.L.8-1993, SEC.141.

IC 8-8-1-12
Bridges and other structures; lateral clearance
Sec. 12. (a) It is unlawful for a railroad carrier in this state engaged in operating a line of standard gauge railroad, or a person or persons, association, municipal, or private corporation, to build or maintain a structure or alter or rebuild a structure or railway bridge along the line of the railroad in Indiana, in which that part of the structure or bridge nearest to the track is less than seven (7) feet from the center of the track, without first obtaining permission of the Indiana department of transportation so to do.
(b) No new structure or new railway bridge shall be built in which that part of the structure or bridge nearest to the track is less than eight (8) feet from the center of the track without first obtaining permission from the Indiana department of transportation. However:
(1) the clearance referred to in this section does not apply to signal fixtures governing train operations within interlocking limits; and
(2) the term "structures" as used in this section does not include parallel or adjacent tracks, railroad crossings, crossovers, turn-outs, or switches.
(Formerly: Acts 1907, c.118, s.12; Acts 1911, c.169, s.2; Acts 1949, c.45, s.1.) As amended by P.L.62-1984, SEC.111; P.L.384-1987(ss),

SEC.74; P.L.18-1990, SEC.84.

IC 8-8-1-13
Violation of IC 8-8-1-12; penalty
Sec. 13. A person who violates section 12 of this chapter, after receiving sixty (60) days notice from the Indiana department of transportation that a provision of that section is being violated, is subject to a penalty of five hundred dollars ($500) for each violation to be recovered in an action to be brought by and in the name of the department on behalf of the state in any circuit or superior court having jurisdiction.
(Formerly: Acts 1907, c.118, s.13; Acts 1911, c.169, s.3.) As amended by Acts 1978, P.L.2, SEC.826; P.L.384-1987(ss), SEC.75; P.L.18-1990, SEC.85.

IC 8-8-1-14
Employees; death or personal injury; assumption of risk; contributory negligence
Sec. 14. Any employee of any such common carrier who may be killed or injured by any locomotive, tender, car, similar vehicle, or train in use contrary to the provisions of this chapter, or who shall be killed or injured on account of any of the structures forbidden in sections 11 and 12 of this chapter, shall not be deemed thereby to have assumed the risk thereby occasioned, although continuing in the employment of such carrier after the unlawful use of such locomotive, tender, car, similar vehicle, or train, or the maintenance of such unlawful structures named in sections 11 and 12 of this chapter had been brought to his knowledge, nor shall any such employee be held as having contributed to his injury in any case where the carrier shall have violated any of the provisions of this chapter when such violation contributed to the death or injury of any such employee.
(Formerly: Acts 1907, c.118, s.14.) As amended by P.L.62-1984, SEC.112.



CHAPTER 2. REPEALED



CHAPTER 3. RAILROAD LOCOMOTIVES

IC 8-8-3-1
Construction; unobstructed view between fireman and engineer
Sec. 1. In addition to the powers granted the Indiana department of transportation in other statutes, the department shall investigate whether or not locomotive engines are constructed and built so that the engineer and fireman employed and working thereon and operating the locomotive engine are, at all times when operating the locomotive engine, in plain view and sight of each other and so situated and located in the performance of their duties that when so at work, engaged in operating and running the locomotive engines, there are no walls, partitions, machinery, parts, or appliances of the engine or other obstructions to prevent the fireman and engineer from readily, quickly, and easily seeing and communicating with each other.
(Formerly: Acts 1913, c.291, s.1.) As amended by P.L.62-1984, SEC.115; P.L.384-1987(ss), SEC.76; P.L.18-1990, SEC.86.

IC 8-8-3-2
Enforcement orders
Sec. 2. If, after investigation, it is found that the engines are not constructed and operated as set out in section 1 of this chapter, the Indiana department of transportation may make and enforce against the railroad companies an order or orders as necessary to require the equipment of the locomotive engines to comply with section 1 of this chapter.
(Formerly: Acts 1913, c.291, s.2.) As amended by P.L.62-1984, SEC.116; P.L.384-1987(ss), SEC.77; P.L.18-1990, SEC.87.

IC 8-8-3-3
Front cab windows; unobstructed view; switch engines; unobstructed view
Sec. 3. The Indiana department of transportation may require locomotive engines to be so constructed that the engineer and fireman's view ahead from the front cab windows is clear and unobstructed by any part of the engine, equipment, or appliances used or operated, and constructed that the cab deck shall be of the same height, and shall give the fireman and engineer operating the locomotive engine an even surface to stand and work upon, and constructed that the switch engines have the tank and tender built so that the engineer and fireman operating and controlling the locomotive engine can have a clear view along the track, both front and rear, without the view being obstructed by part of the engine, tank, or tender.
(Formerly: Acts 1913, c.291, s.3.) As amended by P.L.384-1987(ss), SEC.78; P.L.18-1990, SEC.88.

IC 8-8-3-4 Rebuilding or reconstruction
Sec. 4. Whenever a locomotive engine is sent to the shops of the railroad company operating the locomotive engine to be rebuilt or reconstructed, the locomotive engine shall be rebuilt or reconstructed so as to comply with this chapter. The Indiana department of transportation may exempt a company from complying with this chapter.
(Formerly: Acts 1913, c.291, s.4.) As amended by P.L.62-1984, SEC.117; P.L.384-1987(ss), SEC.79; P.L.18-1990, SEC.89.

IC 8-8-3-5
Violations
Sec. 5. A person who violates an order of the Indiana department of transportation made under this chapter commits a Class C infraction.
(Formerly: Acts 1913, c.291, s.5.) As amended by Acts 1978, P.L.2, SEC.827; P.L.384-1987(ss), SEC.80; P.L.18-1990, SEC.90.



CHAPTER 4. STORM WINDOWS ON LOCOMOTIVES

IC 8-8-4-1
Unobstructed view; violation
Sec. 1. It is a Class C infraction for a person owning or operating locomotive road engines to fail to provide and equip the locomotive road engines with storm-windows in both front windows in the cabs of the engines. The storm-windows shall be so equipped and adjusted as to permit persons in charge to have an unobstructed view through them, when open, under all climatic conditions and to prevent the view being obstructed by rain, snow, or ice adhering thereto.
(Formerly: Acts 1911, c.80, s.1.) As amended by Acts 1978, P.L.2, SEC.828.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. CABOOSE CARS

IC 8-8-7-1
Scope of law
Sec. 1. The provisions of this chapter apply to any corporation or to any person or persons while engaged as common carriers in the transportation by railroad of passengers or property within this state to which the regulative power of this state extends.
(Formerly: Acts 1911, c.60, s.1.) As amended by P.L.384-1987(ss), SEC.81.

IC 8-8-7-2
Plans and specifications; equipment
Sec. 2. From and after June 1, 1914, it shall be unlawful, except as otherwise provided in this chapter, for any such common carrier by railroad to use on its line any caboose car, or other car used for like purposes, unless such caboose or other car shall be at least twenty-four (24) feet in length exclusive of the platform and equipped with two (2) four-wheel trucks and said caboose car or other car shall be of constructive strength equal to that of sixty thousand (60,000) pounds capacity freight cars, and shall be provided with a door in each end thereof and an outside platform across each end of said car. Each platform shall not be less than twenty-four (24) inches in width and shall be equipped with proper guard rails and with grab-irons and steps for the safety of persons getting on and off said car. Said steps shall be equipped with a suitable rod, board, or other guard at each end and at the back thereof properly designed to prevent slipping from said step. Said caboose shall have necessary cupola or bay window, closets, and windows.
(Formerly: Acts 1911, c.60, s.2; Acts 1939, c.129, s.1.) As amended by P.L.62-1984, SEC.119.

IC 8-8-7-3
Repairs; return to service
Sec. 3. Whenever any such caboose cars or other cars in use on April 21, 1911, by such common carriers as provided by section 1 of this chapter shall, after April 21, 1911, be brought into any shop for general repairs, it shall be unlawful to again put the same into the service of such common carrier within this state unless it be equipped as provided in section 2 of this chapter.
(Formerly: Acts 1911, c.60, s.3.) As amended by P.L.62-1984, SEC.120.

IC 8-8-7-4
Operations excepted from law
Sec. 4. This chapter does not apply to the use of caboose cars operated in yards and in transfer service. In case of unusual and unforeseen demands of traffic, caboose cars not constructed in compliance with this chapter may be used temporarily, provided that

the railroad company desiring to use the caboose cars apply to and obtain an order from the Indiana department of transportation granting the privilege to temporarily use the same.
(Formerly: Acts 1911, c.60, s.4.) As amended by P.L.62-1984, SEC.121; P.L.384-1987(ss), SEC.82; P.L.18-1990, SEC.91.

IC 8-8-7-5
Maximum height
Sec. 5. The Indiana department of transportation may limit or prescribe the maximum height of a caboose to be used upon any railroad operating in or through the state, and the department may grant to a common carrier, upon full hearing and for good cause shown, a reasonable extension of time in which to comply with this chapter. An extension may not exceed a period of one (1) year from the time for compliance with this chapter.
(Formerly: Acts 1911, c.60, s.5.) As amended by P.L.62-1984, SEC.122; P.L.384-1987(ss), SEC.83; P.L.18-1990, SEC.92.

IC 8-8-7-6
Violations
Sec. 6. A common carrier that violates this chapter commits a Class C infraction.
(Formerly: Acts 1911, c.60, s.6.) As amended by Acts 1978, P.L.2, SEC.829.

IC 8-8-7-7
Investigation, safety, and efficiency factors
Sec. 7. The Indiana department of transportation shall investigate the conditions and efficiency of cabooses in use on the railroads in this state, and, if found upon investigation, that it is impossible for a railroad company to comply with sections 2 through 6 of this chapter, the department may grant to the company the right to construct a caboose which, in their judgment, will be safe and convenient for the employees and traveling public. The department may not grant the permission of any railroad company for constructing a caboose that has less than two (2) four-wheel trucks.
(Formerly: Acts 1911, c.60, s.7.) As amended by P.L.384-1987(ss), SEC.84; P.L.18-1990, SEC.93.



CHAPTER 8. RAILROAD TRACK MOTOR CARS

IC 8-8-8-1
Headlights and red rear electric lights; violation; offense
Sec. 1. A person operating or controlling any railroad shall equip each of its track motor cars used, during the period from thirty (30) minutes before sunset to thirty (30) minutes after sunrise, with an electric head-light of such construction and with sufficient candlepower to render plainly visible, at a distance of not less than three hundred (300) feet in advance of the track motor car, any track obstruction, landmark, warning sign, or grade crossing, and also shall equip each track motor car with a red rear electric light of such construction and with sufficient candlepower as to be plainly visible at a distance of three hundred (300) feet. It is a Class C infraction for such a person to operate or use any track motor car from thirty (30) minutes before sunset to thirty (30) minutes after sunrise if it is not equipped with lights of the candlepower, construction, and utility described in this section. Each day of operation or use in violation of this section constitutes a separate offense.
(Formerly: Acts 1955, c.141, s.1.) As amended by Acts 1978, P.L.2, SEC.830.



CHAPTER 9. TRACK MOTOR CAR'S WINDSHIELDS

IC 8-8-9-1
Equipment; requirements; violation
Sec. 1. A person operating or controlling any railroad shall equip each of its track motor cars with:
(1) a windshield and a device for cleaning rain, snow, and other moisture from the windshield, which device shall be maintained in good order and so constructed as to be controlled or operated by the operator of the track motor car; and
(2) a canopy or top of such construction as to adequately protect the occupants from the rain, snow, or other inclement weather.
It is a Class C infraction for such a person to operate or use any track motor car not equipped with a windshield and canopy or top as required in this section. Each day of operation or use in violation of this section constitutes a separate offense.
(Formerly: Acts 1959, c.35, s.1.) As amended by Acts 1978, P.L.2, SEC.831.



CHAPTER 10. RAILROAD SWITCH LIGHTS

IC 8-8-10-1
Light or reflectorized target required
Sec. 1. Every railroad operating wholly or partly in Indiana must place and maintain a signal light or a reflectorized switch target upon each switch and each derail switch which is connected with the main track of the railroad. The signal light or the reflectorized switch target must indicate the position of the switch and be clearly visible at all times. Every switch position indicator must indicate safety when the switch is set to the main track and must indicate danger when the switch is not set to the main track.
(Formerly: Acts 1901, c.99, s.1.) As amended by Acts 1977, P.L.106, SEC.2.



CHAPTER 11. REPEALED






ARTICLE 9. RAILROAD LABOR

CHAPTER 1. RAILROAD EMPLOYEE RULES

IC 8-9-1-1
Publication and distribution; violation
Sec. 1. (a) A person operating trains by steam power on railroads shall:
(1) publish printed rules for the control and operation of those trains;
(2) deliver copies of the rules to all persons engaged in the operation of those trains;
(3) file a copy of the rules with the Indiana department of transportation;
(4) instruct employees in the application of those rules; and
(5) examine employees about the rules at least once each six (6) months after employment until the service has continued for eighteen (18) months and at least once every two (2) years thereafter.
(b) A person who fails to comply with this section commits a Class C infraction.
(Formerly: Acts 1907, c.272, s.1; Acts 1933, c.209, s.1.) As amended by Acts 1978, P.L.2, SEC.832; P.L.384-1987(ss), SEC.87; P.L.18-1990, SEC.96.



CHAPTER 2. RAILROAD FULL CREW LAW

IC 8-9-2-1
Definitions
Sec. 1. When used in this chapter and for the purpose of this chapter:
(a) The term "carrier" means a common carrier by railroad, and any receiver or any other individual or body, judicial or otherwise, when in possession of the business of a carrier or carriers covered by this chapter, excluding street, suburban and interurban electric railways, unless operated as a part of a general railroad system of transportation, and excluding common carriers by railroad whose main line track is twenty-five (25) miles or less in length.
(b) The term "locomotive" means any self-propelled unit operated by any form of energy or power, whether produced thereon or furnished from any outside source, and adapted for use in moving cars upon rails or for the transportation of passengers and/or freight or property, except locomotive cranes, pile-drivers, weed-burners, and other self-propelled engines or machines not used for the transportation of passengers and/or freight or property for hire.
(c) The term "light engine" means any locomotive operated without cars and not transporting passengers, freight or property.
(d) The term "passenger train" means any self-propelled unit while transporting passengers or any locomotive with one (1) or more cars constructed for the purpose of transporting passengers, baggage, mail, express or combination of either or any.
(e) The term "freight train" means any train composed of one (1) or more locomotives with one (1) or more cars or other vehicles constructed for the purpose of transporting freight or other property not specifically referred to in the above definition of a passenger train.
(f) The term "engineer" means a person who operates a locomotive and performs related work.
(g) The term "fireman" means a person who fires a locomotive and/or assists an engineer in the performance of his duties as such.
(h) The term "conductor" means a person having charge of the operation of a train en route, at stations and between stations, and who performs related work.
(i) The term "flagman" means a person whose duties are to furnish flag protection to the train to which he is assigned as prescribed by the rules of the carrier.
(j) The term "brakeman" means a person who assists a conductor in the operation and protection of a train, and who performs related work.
(k) The term "yard conductor" or "foreman" means a person whose duties are to supervise and assist in the work of switching and yard work train service, including supervision of the breaking up and the making up of trains, and to perform related work.
(l) The term "yard brakeman" or "helper" means a person whose

duties are to couple, uncouple, and ride cars in connection with the breaking up and making up of trains; to handle switches; and to perform related work in connection with yard switching service.
(m) The term "main track" means any continuous track over which trains operate through and between stations.
(n) The term "competent employee" means:
(1) One who is able to read and understand the time tables of the carrier by whom he is employed, and to read ordinary hand writing in the English language, and who is able to speak, hear and understand the English language, and to see, distinguish and understand the signals required by the book of rules of the carrier governing the operation of the locomotives and trains of such carrier. When defective sight can be remedied by the use of glasses or other means, such defective sight shall not thereby render an employee incompetent under this chapter.
(2) As applied to an engineer, one who, in addition to being possessed of the qualifications prescribed in clause (1) of this subdivision, shall have passed the regular examination prescribed by the carrier concerning rules and regulations governing the position of an engineer.
(3) As applied to a conductor, one who, in addition to being possessed of the qualifications prescribed in clause (1) of this subdivision, shall have passed the regular examination prescribed by the carrier concerning rules and regulations governing conductors.
(4) As applied to a flagman, one who, in addition to being possessed of the qualifications prescribed in clause (1) of this subdivision, shall have had at least six (6) month's experience in train service and shall have passed the regular examination prescribed by the carrier concerning the rules and regulations governing brakemen.
(5) As applied to a fireman, a brakeman, or a yard brakeman or helper, one who, in addition to being possessed of the qualifications prescribed in clause (1) of this subdivision, shall have passed the regular examination prescribed by the carrier concerning the rules and regulations governing firemen, brakemen, or yard brakemen or helpers.
(6) As applied to a yard conductor or foreman, one who, in addition to being possessed of the qualifications prescribed in clause (1) of this subdivision, shall have passed a regular examination prescribed by the carrier concerning rules and regulations governing yard conductors or foremen.
(Formerly: Acts 1937, c.58, s.1.) As amended by Acts 1978, P.L.57, SEC.1.

IC 8-9-2-2
Full crew law; passenger trains
Sec. 2. It shall be unlawful for any carrier to operate, or permit to be operated, any passenger train consisting of less than five (5) cars, unless such trains shall be manned by a crew of competent

employees, which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) conductor, and one (1) flagman, except that any passenger train propelled by a gasoline or gas-electric locomotive consisting of three (3) or less cars including the locomotive, shall be manned by a crew of competent employees, which crew shall consist of not less than one (1) engineer, one (1) conductor and one (1) flagman. When any passenger train consists of five (5) cars or more, any one (1) or more of which carries passengers, or consisting of ten (10) or more cars none of which is carrying passengers, such passenger train shall be manned by one (1) brakeman, in addition to the crew prescribed for a passenger train of less than five (5) cars. No member of the crew shall be permitted or required to perform the duties of a baggage-man and/or express messenger.
(Formerly: Acts 1937, c.58, s.2.)

IC 8-9-2-3
Full crew law; freight train of less than 70 cars
Sec. 3. It shall be unlawful for any carrier to operate, or permit to be operated, any freight train consisting of less than seventy (70) cars, without a crew of competent employees which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) conductor, one (1) flagman, and one (1) brakeman.
(Formerly: Acts 1937, c.58, s.3.)

IC 8-9-2-4
Full crew law; freight train of 70 cars or more
Sec. 4. It shall be unlawful for any carrier to operate, or permit to be operated, any freight train consisting of seventy (70) cars or more, without a crew of competent employees, which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) conductor, one (1) flagman, and two (2) brakemen.
(Formerly: Acts 1937, c.58, s.4.)

IC 8-9-2-5
Full crew law; general application
Sec. 5. It shall be unlawful for any carrier to operate, or permit to be operated, any other train not specifically referred to hereinbefore, without a crew of competent employees, which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) conductor, one (1) flagman and one (1) brakeman.
(Formerly: Acts 1937, c.58, s.5.)

IC 8-9-2-6
Full crew law; locomotive handling or switching cars
Sec. 6. It shall be unlawful for any carrier to use, operate or permit any locomotive to be used or operated in any railroad yard, or on any railroad track, to handle or switch cars, or to transfer cars from one railroad to another, or from one railroad yard to another railroad yard, unless each and every locomotive, while handling or

switching cars shall be manned by a crew of competent employees, which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) yard conductor or foreman, and two (2) yard brakemen or helpers. No such employee shall be detailed to more than one (1) locomotive at the same time, or be assigned to any other service unless his place is filled by another competent employee, or the locomotive laid up during the period such employees are otherwise used, except that in case of the sudden disability of a member of such crew through sickness, accident, or death, the carrier shall have three (3) hours to replace such member, during which time such locomotive may be operated by a less number of employees than is provided herein.
(Formerly: Acts 1937, c.58, s.6.)

IC 8-9-2-7
Full crew law; single locomotive
Sec. 7. It shall be unlawful for any carrier to operate or permit to be operated, on its main track, any single locomotive, unless such locomotive is manned by a crew of competent employees, which crew shall consist of not less than one (1) engineer, one (1) fireman, one (1) conductor or flagman: Provided, however, That where two (2) or more locomotives are operated under their own power on any main track, and coupled together, there shall be provided a crew of competent employees consisting of not less than one (1) engineer, and one (1) fireman, for each locomotive, and, in addition thereto, one (1) conductor or flagman.
(Formerly: Acts 1937, c.58, s.7.)

IC 8-9-2-8
Full crew law; self-propelled crane, pile-driver, weed-burner, or other self-propelled engine or machine
Sec. 8. It shall be unlawful for any carrier to operate as a locomotive or permit to be operated as a locomotive, on its main track, in the state of Indiana, any self-propelled crane, pile-driver, weed-burner, or other self-propelled engine or machine not used for the transportation of passengers and/or freight or property for hire, which has sufficient power to draw or propel itself and one (1) or more standard railroad cars, unless such engine or machine shall be manned by a crew of competent employees consisting of not less than one (1) engineer, one (1) conductor and one (1) flagman.
(Formerly: Acts 1937, c.58, s.8.)

IC 8-9-2-9
Full crew law; disability of crew member between terminals
Sec. 9. In case of disability of a member of a crew between terminals, the carrier shall have the right to operate the locomotive or train with a less number of employees than is provided in this chapter until such locomotive or train arrives at the next terminal, or other intermediate place on the road, where employees of the same class as the disabled employee are available, when such carrier shall

fill the vacancy on such crew. This chapter shall not apply to relief or wrecking trains where sufficient employees are not available.
(Formerly: Acts 1937, c.58, s.9.) As amended by P.L.62-1984, SEC.126.

IC 8-9-2-10
Enforcement duties of department
Sec. 10. (a) The Indiana department of transportation shall enforce this chapter. However, the department shall not enforce this chapter with reference to the number of crew members as provided in sections 3 through 8 of this chapter when trains, locomotives, or other equipment are operated in Indiana with a crew complement as provided for in collective bargaining agreements between the carriers and labor organization, if it determines, after notice and hearing, that such crew complement as provided for in such collective bargaining agreement is adequate for safety of operation, and that the carrier or carriers involved shall comply with sections 3 through 8 of this chapter in effect on July 28, 1972, to the extent necessary to provide continued employment at the governing terminal for employees with a seniority date on or before July 28, 1972, and who may be affected by this section and for whom no other employment is available in freight train or switching service.
(b) Nothing in this section shall serve to reduce or regulate the exercise of seniority, vacation rights, or other fringe benefits under agreements in existence before July 28, 1972.
(c) This section is applicable on all carriers subject to this chapter, except those carriers which have collectively bargained crew consist agreements for the protection of employees who may be affected by this section, in which event the provisions of those collectively bargained agreements shall be applied as interpreted and understood to those employees, and such provisions remain in effect until the protected employees have retired, resigned, or have been dismissed for cause or otherwise removed from an individual carrier's active working list by natural attrition. Affected employees include those on furlough or leave of absence on July 28, 1972.
(Formerly: Acts 1937, c.58, s.10; Acts 1972, P.L.65, SEC.1.) As amended by P.L.62-1984, SEC.127; P.L.384-1987(ss), SEC.89; P.L.18-1990, SEC.98.

IC 8-9-2-11
Violation; penalty; action to recover; venue
Sec. 11. Any carrier operating in Indiana who willfully violates this chapter is liable to the state for a penalty of not less than one hundred dollars ($100) nor more than five hundred dollars ($500) for each violation. The penalty shall be recovered and suits therefor brought by the attorney general, or under the attorney general's direction, in the name of the state on relation of the Indiana department of transportation in the circuit or superior court of a county through which the railroad may be run or operated.
(Formerly: Acts 1937, c.58, s.11.) As amended by P.L.62-1984,

SEC.128; P.L.384-1987(ss), SEC.90; P.L.18-1990, SEC.99.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. RAILROAD CONDUCTOR'S AND ENGINEER'S QUALIFICATIONS

IC 8-9-5-1
Engineers; violation; exception
Sec. 1. A person who operates a locomotive engine, upon any railroad in Indiana more than twenty-five (25) miles in length, without having worked or served for the preceding six (6) months as a fireman or engineer on a locomotive engine, commits a Class C infraction. Each day he so operates such an engine constitutes a separate offense. A person who for part of the six (6) months has worked or served as a fireman on a locomotive engine and for the remainder of the period has worked or served as an engineer on such a locomotive engine is considered to have the qualifications required by this chapter to operate a locomotive engine.
(Formerly: Acts 1913, c.43, s.1; Acts 1974, P.L.30, SEC.1.) As amended by Acts 1978, P.L.2, SEC.836.



CHAPTER 6. SUBSTITUTING FOR RAILROAD OPERATING EMPLOYEES

IC 8-9-6-1
Violation; injury or sickness exception
Sec. 1. It is a Class C infraction for a railroad company to allow any person to fill the position of an engineer, fireman, conductor, baggagemaster, brakeman, or flagman unless regularly employed as such. This section does not prevent any railroad company using any person in case of injury or sickness occurring between terminals to any engineer, fireman, conductor, baggagemaster, brakeman, or flagman.
(Formerly: Acts 1913, c.232, s.1.) As amended by Acts 1978, P.L.2, SEC.837.



CHAPTER 7. PILOT ENGINEERS ON DETOURED TRAINS

IC 8-9-7-1
Duty to provide pilot engineer, conductor, or motorman
Sec. 1. In all cases which may arise from and after March 6, 1913, where it shall be necessary or convenient for any person, firm, or corporation, or the lessee or receiver of any person, firm, or corporation, owning, or operating any line or lines of steam or interurban railroad in this state to detour any train or trains or car or cars owned or operated by them from their own track or tracks to the track or tracks of any other person, firm, or corporation, or the lessee or receiver of any person, firm, or corporation, owning or operating any similar line or lines of steam or interurban railroad in this state, and to obtain and procure the temporary use of the track or tracks, such person, firm, or corporation, or the lessee or receiver of any such person, firm, or corporation shall be required to secure and provide a pilot engineer, conductor, or motorman or other person of equal responsibility who is familiar with the road or roads over which it is necessary or convenient to run such train or trains or car or cars to reach the point or points which constitute the destination of such train or trains or car or cars, or the point at which such road or roads communicate or connect with such other road or roads over which it is likewise necessary or convenient to run such train or trains or car or cars, or the point or points at which such or any such road or roads communicate or connect with the road or roads from which such train or trains or car or cars were originally detoured. And the person, firm, or corporation, or the lessee or receiver of any person, firm, or corporation owning such railroad or railroads over which it is necessary or convenient for such train or trains or car or cars to pass, as provided in this chapter, shall provide and place at the disposal of such person, firm, or corporation, or the lessee or receiver of any person, firm, or corporation, a capable pilot engineer or engineers, or motorman, conductor, or other person of equal responsibility who is or are familiar with any or all of the road or roads over which it is necessary or convenient for such train or trains or car or cars to pass to reach their destination.
(Formerly: Acts 1913, c.100, s.1.) As amended by P.L.62-1984, SEC.134.

IC 8-9-7-2
Violation; penalty
Sec. 2. Any person, firm, or corporation, or lessee or receiver of any person, firm, or corporation, owning or operating any line or lines of steam railroad in this state who shall violate any of the provisions of this chapter by failing or refusing to provide such pilot engineer or other person as provided in section 1 of this chapter shall forfeit and pay to the state of Indiana the sum of fifty dollars ($50) for each and every offense, and each and every day that the violation of any of the provisions of this chapter shall continue shall be

deemed to constitute a separate and distinct offense.
(Formerly: Acts 1913, c.100, s.2.) As amended by P.L.62-1984, SEC.135.



CHAPTER 8. RAILROAD FLAGMAN'S QUALIFICATIONS

IC 8-9-8-1
Passing examination of flagging rules; violation
Sec. 1. It is a Class C infraction for a steam railroad company to permit any foreman or person having charge of sectionmen employed for the purpose of building, constructing, and repairing railroad tracks to operate with the sectionmen outside of yard limits without the foreman or person having two (2) persons in the section who are capable of passing the examination of flagging rules of the company.
(Formerly: Acts 1911, c.233, s.1; Acts 1975, P.L.34, SEC.5.) As amended by Acts 1977, P.L.2, SEC.42; Acts 1978, P.L.2, SEC.838.



CHAPTER 9. PLACEMENT OF LOCOMOTIVES WITHIN TRAINS

IC 8-9-9-1
Unlawful acts; exceptions
Sec. 1. On and after March 8, 1913, it shall be unlawful for any person, firm, or corporation, or lessee or receiver of any person, firm, or corporation, owning or operating any line or lines of steam railroad in this state to place, attach, couple, or otherwise connect any car or cars between any two (2) or more locomotive engines in such manner that one (1) or more such locomotive engines shall precede, and one (1) or more such locomotive engines shall succeed, such car or cars, and, in such case, and in such cases only, when such locomotive engines, having such car or cars placed, attached, coupled, or otherwise connected between them shall be used or employed, or shall be intended to be used or employed to haul, push, draw, switch, shunt, or otherwise move or transport such car or cars over or along the track or tracks of such railroad or railroads, or any part or parts thereof lying within this state. And it shall likewise be unlawful to haul, push, draw, switch, shunt, or otherwise move or transport such car or cars when placed, attached, coupled, or otherwise connected between such locomotive engines in the manner described in this section, over or along any sidetrack, spur, turn-out, or switch located in any yard or yards or elsewhere when used, owned, operated, or leased by any such railroad or railroads, and in any and all other cases when the hauling, pushing, drawing, switching, shunting, or otherwise moving or transporting such car or cars when placed, attached, coupled, or otherwise connected between such locomotive engines in the manner described in this section would imperil or endanger the life or lives of any person or persons engaged or employed on or in such car or cars and engines, or who have a lawful right to be or ride therein or thereon; provided, that none of the provisions of the section shall be construed to apply to cases where it is necessary or imperative to use or employ a switch or other engine to assist in starting or overcoming the inertia of a standing train, or in pushing or moving such train over steep or heavy grades, or around sharp curves, for short distances, and when it is customary to detach such engine or engines when the bend of such curve shall have been passed, or when the summit of such grade or acclivity shall have been reached.
(Formerly: Acts 1913, c.130, s.1.) As amended by P.L.62-1984, SEC.136.

IC 8-9-9-2
Violation; forfeiture
Sec. 2. Any person, firm, or corporation, or lessee or receiver of any person, firm, or corporation owning or operating any line or lines of steam railroad in this state who shall violate any of the provisions of this chapter shall forfeit and pay to the state of Indiana the sum of five hundred dollars ($500) for each and every offense, and each and

every day that the violation of any of the provisions of this chapter shall continue shall be deemed to constitute a separate and distinct offense.
(Formerly: Acts 1913, c.130, s.2.) As amended by P.L.62-1984, SEC.137.



CHAPTER 10. RAILROAD EMPLOYEE SANITARY FACILITIES

IC 8-9-10-1
Duty to provide
Sec. 1. Every railroad company within the state of Indiana shall provide and adequately maintain a heated room or rooms at all terminals and headquarters in the operation of said railroad company, for the use of its employees, containing adequate wash basins, shower-baths, inside toilets, and sufficient lockers for checking employees' clothing. In addition to the foregoing, every railroad shall maintain at all permanent assembly points a supply of drinking water dispensed in a sanitary manner. A permanent assembly point under this chapter is a location where a minimum of six (6) maintenance of way employees meet for a period of not less than six (6) months of each year.
(Formerly: Acts 1965, c.154, s.1.) As amended by P.L.62-1984, SEC.138.

IC 8-9-10-2
Hearings; investigations; mandamus; preference to cases
Sec. 2. (a) Whenever the Indiana department of transportation secures reliable information, receives a complaint, or, because of reports made by the department's inspectors, has reason to believe that a railroad company in this state does not provide and adequately maintain the sanitary facilities provided for in this chapter, the department shall make an investigation as necessary. The department shall conduct a hearing at which both the railroad company and the employees affected will be given a full opportunity to present evidence as to the necessity and reasonableness of the proposed changes or improvements.
(b) When the investigation required under subsection (a) is made, the Indiana department of transportation shall report to the manager or superintendent of the railroad company. In the report and recommendations, the department shall make an accurate statement of the time the examination was made, of the exact location, character, and extent of defects or omissions, if any have been found, and shall recommend reasonable changes and improvements, additions, buildings, and accommodations, as are, in the opinion of the department, necessary to remedy the faults, neglect, requirements, or defects. The recommendations must set out specifically a reasonable time within which such improvements or changes or additions shall be made by the railroad company.
(c) If the recommendations under subsection (b) are not carried out within the time specified, then the Indiana department of transportation may commence proceedings by mandamus or other remedy in a circuit or superior court having jurisdiction to enforce compliance with its order. All courts having jurisdiction in these cases shall give preference to the cases and shall hear and determine the case speedily to the end that the employees' interests and the

public interests may not suffer.
(Formerly: Acts 1965, c.154, s.2.) As amended by P.L.62-1984, SEC.139; P.L.384-1987(ss), SEC.93; P.L.18-1990, SEC.102.



CHAPTER 11. CONTRACT CARRIERS TRANSPORTING RAILROAD EMPLOYEES



CHAPTER 12. RAILROAD EMPLOYEE COUNSELING AND ASSISTANCE






ARTICLE 9.5. TRANSPORTATION AGENCIES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. AUTOMATED TRANSIT DISTRICTS

IC 8-9.5-7-1
Creation by legislative body
Sec. 1. (a) A:
(1) consolidated city; or
(2) city having a population of more than one hundred five thousand (105,000) but less than one hundred twenty thousand (120,000);
may create, by an ordinance adopted by its legislative body, an automated transit district. The ordinance creating an automated transit district must specify the territory to be included initially in the district.
(b) An automated transit district may also be created by the procedures provided in sections 2 and 3 of this chapter.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.84-1988, SEC.7; P.L.12-1992, SEC.60; P.L.170-2002, SEC.62.

IC 8-9.5-7-1.1
Dissolution by ordinance or resolution; obligations of dissolved districts
Sec. 1.1. (a) An automated transit district may be dissolved by an ordinance adopted by the legislative body on a date that is at least three (3) years later than the date the ordinance was adopted.
(b) An automated transit district may dissolve itself by resolution on a date that is at least two (2) years later than the date of adoption of the resolution creating the district.
(c) A dissolution of a district under this section requires the city to assume the obligations incurred by the district.
As added by P.L.343-1989(ss), SEC.5.

IC 8-9.5-7-2
Association of landowners
Sec. 2. (a) Any number of persons, not less than fifteen (15), who are the owners of fifteen (15) separate parcels of real estate in the same city may associate themselves together by written articles of association signed and acknowledged by each person, specifying:
(1) the name of the association;
(2) the purposes of the association, which shall be limited to the accomplishment of automated transit objectives authorized under this chapter;
(3) the names and addresses of the initial members;
(4) the principal office of the association and the name of the agent for purpose of communications and service of process;
(5) the term of existence, which may be perpetual;
(6) the number of directors, which may not be less than three (3), nor more than eleven (11);
(7) the amount of membership fee, if any, and annual dues, if any;         (8) the area affected by any proposed automated transit system falling within the objects of the association; and
(9) such other provisions as the initial members may deem desirable, not inconsistent with the provisions of this chapter.
(b) A copy of the articles of association, signed and acknowledged by all of the initial members, shall be filed with the board of public works or board of transportation of the city in which the area affected is located, and another copy shall be recorded in the office of the recorder of the county within which such area is located.
(c) Such association shall be a not-for-profit body corporate and by its name shall have power to contract, hold, convey and transfer property, sue and be sued.
(d) Within ninety (90) days after the filing and recording of such articles of association, a meeting of all owners of real estate in the area described in the articles of association shall be held for the purpose of electing directors of the association. Notice of such meeting shall be mailed, first class postage prepaid, not less than twenty (20) days prior to the meeting to all owners of real estate in the area described in the articles of association. Such notice shall be sufficient if it sets forth the time and place of the meeting, the purpose of the meeting, and a general description of the nature and object of the association, together with the amount of the membership fee, if any, and the annual dues, if any. The notice shall also state that any owner of real estate may become a member and be eligible to vote in such meeting, either in person or by a duly authorized agent or attorney, upon the signing of a counterpart of the articles of association at any time prior to the commencement of the meeting and upon payment of the membership fee, if any, and the dues for the first year, if any. It shall be sufficient if the notice is addressed, and mailed, to all owners of real estate as their addresses appear upon the tax duplicates in the records of the county auditor.
(e) All directors elected shall be owners of real estate in the area affected and members of the association, and shall serve until the next annual meeting and until their successors are elected and qualified. The directors shall approve bylaws which may be amended from time to time and which may provide for officers of the association to be elected annually by the directors, and such other provisions as may be desirable for the conduct of the affairs of the association.
(f) The articles of association may be amended from time to time upon recommendations of the directors, and the approval of two-thirds (2/3) of all members of the association at a meeting called for the purpose. Any amended articles shall be signed and acknowledged by a majority of the directors. A copy of all amendments shall be filed with the board of public works or board of transportation and recorded in the office of the county recorder.
(g) At all times during regular business hours a counterpart of the articles of association, with all amendments, if any, shall be available at the office of the agent of the association for signature by any owner who may desire to become a member by signature of such

counterpart and the payment of the membership fee, if any, and the annual dues, if any.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-3
Establishment petition; notice; resolution
Sec. 3. (a) An association, or if an association has not been formed under section 2 of this chapter owners of twenty-five percent (25%) of the parcels of real estate in any proposed automated transit district, may file a petition with the board of public works or board of transportation. A petition of an association shall be signed by a majority of its directors. A petition shall be sufficient if it sets forth:
(1) the boundaries of the proposed automated transit district which shall include all property which petitioners believe will be specially benefited or damaged by the proposed automated transit system;
(2) the location and a general description of the proposed automated transit system;
(3) the estimated cost of the proposed automated transit system; and
(4) as a part of the petition, or as an exhibit thereto, the names and addresses of all owners within the boundaries of the proposed district, as the same appear upon the tax duplicates in the records of the auditor of the county.
(b) The board of public works or board of transportation, upon the filing of such petition, shall fix a date for a hearing on the establishment of the proposed district. The association or petitioners, as the case may be, shall cause a notice to be mailed, at least twenty-one (21) days prior to the date fixed for hearing, by United States mail, first class postage prepaid, to all owners of real estate within the proposed district. It shall be sufficient if the notices to the owners are addressed as the names and addresses appear upon the tax duplicates in the records of the county auditor. Also, the association or petitioners shall cause a notice of the hearing and the date, place and hour thereof, to be published in accordance with IC 5-3-1.
(c) The notice to be published and mailed shall also contain a general description of the contents of the petition, specifically setting forth the boundaries of the proposed district, and shall state that all of the property in the proposed district will be assessed benefits or damages under this chapter for the proposed automated transit system, and that at the hearing all owners of real estate within the proposed district, or their representatives, may be heard upon the question of the establishment of the district. Proof of service shall be made by affidavit of the person, or persons, causing such service to be made.
(d) On the date fixed for hearing the board of public works or board of transportation shall hear all owners in the proposed district, who appear and request to be heard, upon the question of the sufficiency of the petition and notice, whether the proposed automated transit system is of public utility and benefit, whether all

of the probable benefits of the proposed improvement will be equal to or exceed the estimated cost thereof, and whether the district contains all, or more or less than all, of the property specially benefited or damaged by the proposed system. After the hearing, which may be adjourned from time to time without further notice, the board of public works or board of transportation shall adopt a resolution containing the following determinations:
(1) Whether the petition is sufficient.
(2) Whether the required notice was given.
(3) Whether the proposed automated transit system is of public utility and benefit.
(4) Whether all of the probable benefits of the proposed system will equal or exceed the estimated cost thereof.
(5) Whether the proposed automated transit district contains all, or more, or less than all, of the property specially benefited or damaged by the proposed system.
(e) If the board of public works or board of transportation resolves affirmatively on the first four (4) questions and determines that the proposed district contains all of the property specially benefited or damaged, then it shall establish the district with the boundaries described in such petition. If it resolves negatively on any of the first four (4) questions, it may allow amendments, the issuance of additional notice, and hold such further proceedings as it deems proper, or the petition may be dismissed without prejudice to the right to file a new petition.
(f) In the event the board of public works or board of transportation determines that property not specially benefited or damaged has been included within boundaries described in the petition, then it shall redefine the boundaries of the district and in its resolution include only that property within the petition which is specially benefited or damaged and shall establish the district with the boundaries as redefined.
(g) In the event the board of public works or board of transportation determines that either:
(1) all of the property specially benefited or damaged has not been included within the boundaries described in the petition; or
(2) all of the property specially benefited or damaged has not been included within the boundaries described in the petition and some property has been included which is not specially benefited or damaged;
then in either event it shall fix a date for a further hearing. Notice shall be given of the further hearing, describing the proposed revised boundaries as provided in this section, except that notice by mail shall be given only to the owners in any area proposed to be added to the district which was not included in the initial petition. At such further hearing all owners of real estate or their representatives within the proposed district boundaries, as revised shall be entitled to be heard, and the board of public works or board of transportation shall then adopt its resolution on establishment of the automated

transit district.
(h) Any resolution entered establishing an automated transit district shall also recite that all property within the district will be subject to assessment of special benefits and damages in the manner provided in this chapter.
(i) The resolution shall be deemed notice to all owners who have appeared, or who have been notified of the proceedings, as provided in this section, that their property will be subject to an assessment of special benefits and damages as provided in this chapter and that no further notice of such assessments, or of the hearing thereon, shall be required except the notice by publication provided for in this chapter.
(j) The resolution of the board of public works or board of transportation that establishes the automated transit district must be approved by the legislative body of the city. Thereafter, the resolution shall be final and conclusive and no attack may be made challenging the resolution on the establishment of the automated transit district, the validity of the petition, the sufficiency of notice, the existence of the automated transit district, the public utility and benefit of the proposed automated transit system, that the benefits equal or exceed the estimated cost, the boundaries of the district, or any other matters before the board of public works or board of transportation, unless an appeal is taken as provided in this section.
(k) A copy of the resolution establishing an automated transit district, certified by the clerk, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the city is located.
(l) Any party aggrieved by a resolution made under the provisions of this section may appeal. Such appeal shall be taken as provided in IC 34-13-6. However, in the event that fifty-one percent (51%) of the owners of property located in such automated transit district remonstrate by petition to the board of public works or board of transportation, signatures on such petition shall be verified by the auditor of such county, and if found to be valid shall cause further actions on the establishment of an automated transit district to cease.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.1-1998, SEC.88.

IC 8-9.5-7-4
Commission; appointments; terms; salary; meetings; officers; quorum; record of proceedings; bylaws; powers
Sec. 4. (a) The district created under this chapter shall be governed by and under control of a commission having five (5) members, two (2) of whom shall be appointed by the executive of the city, two (2) of whom shall be appointed by the city legislative body, and one (1) of whom shall be the head of the city's department of public works or department of transportation. The term of office for a commission member for a district created by the legislative body is one (1) year after the member's appointment, except that the member shall serve until a successor has qualified for the office. Thereafter, the landowners, including corporate landowners, shall

elect five (5) members to succeed the original members of the commission under the bylaws of the commission for a term of one (1) year. Each member, otherwise qualified, is eligible for reappointment to successive terms.
(b) The commission members shall not receive a salary for serving but shall receive a per diem payment and expenses similar to those paid members of other special taxing district boards.
(c) The commission shall elect, at its first regular meeting and annually thereafter, one (1) of its members president, and another of its members vice president, who shall perform the duties of the president during the absence or disability of the president. Such commission shall have a suitable office where its maps, plans, documents, records and accounts shall be kept, subject to public inspection at all reasonable times.
(d) The commission shall by rule provide for regular meetings to be held not less than at semimonthly intervals throughout the year. The commission shall keep its meetings open to the public.
(e) The commission shall convene in a special meeting when such a meeting is called. The chairman or a majority of the members of the commission may call a special meeting. The commission shall establish a procedure for calling special meetings.
(f) Three (3) members of the commission constitute a quorum for a meeting. The commission may act officially by an affirmative vote of a majority of those present at the meeting at which the action is taken.
(g) The commission shall cause a written record of its proceedings to be kept which shall be available for public inspection in the office of the commission. The commission shall record in the record the aye and nay vote on the passage of each item of business.
(h) The commission shall adopt bylaws under which its meetings are to be held. The bylaws must provide that the vote of each member shall be in the same proportion that the assessed value of all of the members' land sites are to the assessed value of all the land sites within the district. The commission may suspend the bylaws by unanimous vote of the members of the commission who are present at the meeting. The commission shall not suspend the bylaws beyond the duration of the meeting at which the suspension of rules occurs.
(i) The commission may exercise the powers to supervise its internal affairs which are common to municipal legislative and administrative bodies.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.6.

IC 8-9.5-7-5
Ordinances; introduction of proposed draft; notice
Sec. 5. (a) A member of the commission may introduce a proposed draft of an ordinance at a meeting of the commission. A person who introduces a proposed draft of an ordinance shall provide at the time of introduction a written copy of the proposed draft. The commission shall assign to each proposed draft of an ordinance a

distinguishing number, and the date when introduced.
(b) Not more than seven (7) days after the introduction of a proposed draft of an ordinance nor less than seven (7) days before the final passage of a proposed draft of an ordinance, the commission shall publish a notice that the proposed ordinance is pending final action by the commission. The notice shall be published one (1) time in each of two (2) daily newspapers which have a general circulation in the jurisdiction of the commission.
(c) The commission shall include in the notice reference to the subject matter of the proposed ordinance and the time and place hearing will be held thereon and shall indicate that the proposed draft of an ordinance is available for public inspection at the office of the commission. The commission may include in one (1) notice a reference to the subject matter of each draft of an ordinance which is pending and for which notice has not been given.
(d) An ordinance shall not be invalid because the reference to the subject matter of the draft of an ordinance was inadequate if sufficient to advise the public of the general subject matter of the proposed ordinance.
(e) The commission shall not later than the date of notice of the introduction of a proposed ordinance place five (5) copies of the proposed draft on file in the office of the commission for public inspection.
(f) At a meeting for which notice has been given as required by this section, the commission may take final action on the proposed ordinance or may postpone final consideration thereof to a designated meeting in the future without giving additional notice.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-6
Adoption of ordinance; effective date
Sec. 6. (a) The commission may adopt a draft of an ordinance only at a meeting which is open to the public. Before adopting an ordinance, the commission shall give opportunity to any person present at the meeting to give testimony, evidence or argument for or against the proposed ordinance in person or by counsel, under such rules as to the number of persons who may be heard and time limits as may be adopted by the commission.
(b) When an ordinance is adopted, the commission shall at the same meeting designate the effective date of the ordinance. If the commission fails so to designate the effective date of the ordinance in the record of the proceedings of the commission, the ordinance shall be effective on the fourteenth day after its passage.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-7
Additional powers and duties
Sec. 7. In addition to the powers and duties conferred upon it elsewhere in this chapter, the commission shall have full power and authority to do all acts necessary or reasonably incident to carrying

out the purposes of this chapter including, but not in limitation thereof, the following:
(1) To sue and be sued collectively in the name of the "____________________ Automated Transit District".
(2) To adopt ordinances to protect all property owned, operated, or managed by the commission.
(3) To incur indebtedness in the name of the district in accordance with the provisions of this chapter.
(4) To adopt administrative procedures and regulations.
(5) To acquire property, real, personal or mixed by deed, purchase, lease, condemnation or otherwise and dispose of the same for automated transit purposes, and to receive gifts, donations, bequests and public trusts and to agree to conditions and terms accompanying the same and bind the district to carry them out.
(6) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(7) To accept assistance from state or federal agencies for the purposes of this chapter.
(8) To negotiate and execute contracts required to accomplish the purposes of this chapter.
(9) To enter into agreements with any other agency of the state or any of its political subdivisions or any private company for the rendition of any services, the rental or use of any equipment or facilities or the joint purchase and use of any equipment or facilities which are deemed proper by the contracting parties for use in the operation, maintenance or construction of an automated transit system.
(10) To purchase supplies, materials and equipment to carry out the duties and functions of the commission, in accordance with procedures adopted by the commission and in accordance with the general law of the state.
(11) To employ such personnel as may be necessary for the proper carrying out of the duties, functions and powers of the commission.
(12) To sell any surplus or unneeded property in accordance with such procedure as may be prescribed by the commission.
(13) To adopt administrative regulations to carry out its powers and duties, governing the duties of its officers, employees and personnel and the internal management of the affairs of the commission.
(14) To fix the salaries or compensation of the various officers and employees of such district except where a different provision is made by this chapter.
(15) To carry out the purposes and objects of the district.
(16) To acquire land, easements and rights-of-way, and to establish, construct, improve, equip, maintain, control, lease and regulate an automated transit system within the jurisdictional limits of the district.         (17) To acquire property within the jurisdiction of the district for the purpose of establishing parking facilities for the purpose of increasing the usefulness of the automated transit system and to charge a parking fee to be established by ordinance.
(18) To provide parking facilities and services related to the provision of automated transit.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.7.

IC 8-9.5-7-8
Actions by the commission; publication of regulations
Sec. 8. The commission may take any action which it deems proper to recover damages for the breach of any agreement, express or implied, relating to or growing out of the operation, control, leasing, management, or improvement of the property under its control, and for the penalties for the violation of any ordinances or of any of its regulations and for injury to the personal or real property under its control and to recover possession of any such property. All regulations which said commission shall at any time adopt under and in pursuance of the provisions of this chapter shall be published for at least ten (10) days in a newspaper of general circulation printed in such city.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-9
Eminent domain
Sec. 9. (a) The commission may exercise the power of eminent domain for the purpose of carrying out this chapter and to award damages to landowners for real estate and property rights appropriated and taken. If the commission cannot agree with the owners, lessees, or occupants of any real estate selected by the board for the purpose set forth in this chapter, the board may proceed to procure the condemnation of the property under IC 32-24.
(b) Relocation assistance under IC 8-23-17 shall be provided to any person displaced under this section.
(c) If the property over and across which the automated transit system must be constructed and operate is already in use or acquired for use for a public purpose, the public use or acquisition of the property shall not be a bar to the right of the commission to condemn the property for purposes of this chapter.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.18-1990, SEC.103; P.L.2-2002, SEC.43.

IC 8-9.5-7-10
Agreement with public transportation corporation
Sec. 10. In any district served by a public transportation corporation, created under IC 36-9-4, the commission may enter into an agreement with the corporation to operate and maintain the automated transmit system and to provide connecting service to, from, and between the areas served by the district and the

corporation for the purpose of providing improved public transportation facilities and service to the community.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-11
Treasurer; appointment; bond; term; powers and duties
Sec. 11. (a) The commission shall appoint a person to act as treasurer of the district; he shall give bond in such sum and with any condition prescribed by the commission and with surety to the approval of the commission. The treasurer shall be appointed to serve for a term of one (1) year unless sooner removed for cause. All money payable to the district shall be paid to the treasurer and he shall deposit the same under the provisions of the general laws of the state relating to the deposit of public funds by municipal corporations. He shall keep an accurate account of all appropriations made and all taxes levied by the district, of all money owing or due to the district and of all money received and disbursed. He shall preserve all vouchers for payments and disbursements made.
(b) The treasurer shall issue all warrants for the payment of money from the funds of the district, but no warrant shall be issued for the payment of any claim until such claim has been allowed in accordance with the procedure prescribed by the regulations of the commission. All warrants shall be countersigned by the president. Whenever the treasurer is called upon to issue any warrant, he shall have the power to require evidence that the amount claimed is justly due and in conformity with law and for that purpose may summon before him any officer, agent or employee of the district, or other person, and examine him on oath or affirmation relating thereto, which oath or affirmation the treasurer may administer.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-12
Report of accounts by treasurer
Sec. 12. The treasurer shall submit to the commission annually, and more often if required by the commission, a report of the accounts, exhibiting the revenues, receipts and disbursements and the sources from which the revenues and funds are derived and in what manner the same have been disbursed.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-13
Audit of records of account
Sec. 13. The treasurer shall annually, and more often if required by the commission, submit his records of account as treasurer of the district to such person or firm, being a certified public accountant or firm of certified public accountants, as designated or selected by the commission, for audit. Such person or firm shall prepare and submit a certified report of such records of accounts to the board exhibiting the revenues, receipts and disbursements and the sources from which the revenues and funds are derived and in what manner the same

have been disbursed.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-14
Annual budget
Sec. 14. The commission shall annually prepare a budget for the operation and capital expenditures of the district.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-15
Loans; warrants; advancements from within district
Sec. 15. (a) To facilitate the carrying out of the preliminary proceedings and provide funds for the payment of expenses prior to the issuance of bonds, the commission may by resolution authorize the making of loans. Such loans shall be evidenced by callable warrants payable out of the proceeds of bonds, when available. The same shall be sold at public sale pursuant to notice given in accordance with IC 5-3-1. Such warrants shall be sold to the bidder offering to purchase said warrants at the lowest actual interest cost to the district, and shall be executed in the name of the district by the president or vice president of the commission.
(b) Any city, town, township, or county, any part of the territory of which is included within said district, shall have authority to advance funds to the district upon being authorized so to do by its fiscal body. Such advancements may be made without appropriation, and warrants evidencing the same shall be issued by the district, bearing such rate of interest as shall be provided for in the resolution or other action authorizing the making of such advancements.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-16
Bonds
Sec. 16. (a) For the purpose of procuring funds to pay the cost of acquisition of property or the cost of construction or installation of an automated transit system, or both, and in anticipation of the receipt of revenues under sections 17 and 18 of this chapter, the commission may by resolution direct that bonds be issued in the name of the district. The amount of such bonds shall not exceed:
(1) the total cost of property to be acquired and the total amount of damages to be awarded on account of property injuriously affected but not acquired;
(2) the price of the automated transit system;
(3) an amount sufficient to pay the cost of supervision and inspection during the period of construction;
(4) all general, administrative, legal, engineering and incidental expense not otherwise provided for and incurred on account of or in connection with the establishment of the district, the administration of its affairs, the acquisition of property, and the construction of the automated transit system; and
(5) the expenses to be incurred in connection with the issuance

and sale of bonds.
Such bond issue shall also include an amount sufficient to pay any outstanding warrants issued for the purpose of obtaining funds with which to meet expenses prior to the issuance of bonds. Such bonds shall not, in any respect, be a corporate obligation or indebtedness of the city, the territory of which shall be included in whole or in part in said district, but shall be and constitute an indebtedness of the district, and shall be payable solely out of the funds of said district. The bonds shall recite such terms upon their face, together with the purpose for which they are issued.
(b) In the event the commission shall find it necessary to replace, enlarge or extend any part of the works, or construct additional works in conjunction with or separate and apart from the original works, in order to protect the district properly, and that the cost thereof will be in excess of the amount then available out of current maintenance and repair funds, the commission may issue bonds under the provisions of this section for that purpose.
(c) In the event the district shall be unable to pay any bonds or the interest thereon at the times fixed therefor, by reason of insufficiency of funds or other causes, refunding bonds may be issued and sold pursuant to the provisions of this section to obtain money for that purpose, and such refunding bonds shall be payable within such period, not exceeding ten (10) years, as the commission shall determine.
(d) All bonds issued hereunder, together with the interest thereon, shall be exempt from taxation. No suit to question the validity of any of the bonds issued under this chapter, or to prevent their issuance, shall be instituted after the time fixed in the bond sale notice for the receiving of bids thereon, and all of said bonds from and after said time shall be incontestable for any cause whatsoever.
(e) All proceeds from the sale of such bonds shall be kept by the county treasurer as a separate and specific fund designated as the "________ Automated Transit District Construction Fund." Out of said fund there shall be paid the cost of the automated transit system. No part of the same shall be used for any other purpose, and any surplus of funds remaining out of the proceeds of said bonds after all of said construction costs are paid shall become available for use by the board for expenses of maintaining the automated transit system.
As added by Acts 1982, P.L.77, SEC.1.

IC 8-9.5-7-17
Assessment of benefits and damages
Sec. 17. (a) This section provides for the assessment of benefits and damages to property within the automated transit district. For the purpose of providing all or part of the cost of payment of principal and interest on bonded indebtedness, and expenses of planning, construction, operation, maintenance, and repair of the automated transit system and related parking facilities and services after the completion of the same, including as a part of such cost the general expenses of the commission, the commission may make an annual

assessment of benefits and damages. The assessment shall be against the site value of the lands only.
(b) The commission shall annually prepare a schedule which describes each tract of land in the district that it determines to be benefited by the automated transit system, and states the percentage of the total benefit that is received by each tract of land. In order to prepare this schedule, the commission shall appoint three (3) disinterested persons, who are licensed real estate brokers or appraisers licensed under IC 25-34.1 who are residents of Indiana, as appraisers to make an examination of the property within the improvement district. One (1) of the persons appointed under this subsection must reside not more than fifty (50) miles from the property. Upon request from the appraisers, the commission may retain or employ qualified personnel to render any necessary technical or consulting assistance, and may supply the appraisers with any information available or obtainable which will assist in making the assessment. Upon such examination, such appraisers shall make an assessment of all special benefits and damages, if any, which will accrue from the construction and operation of the automated transit system, as to each parcel of real estate. All property within the district (or owned or operated by the district), except common green areas, shall be conclusively presumed to be benefited by the existence of the district to the extent determined under this section as its assessed benefit. A copy of the roll of all owners of real estate, signed by all three (3) appraisers, showing the assessment of benefits and damages, if any, shall be filed by the appraisers with the commission not less than thirty (30) days after their appointment, unless the commission shall extend the time.
(c) Promptly after the filing of an assessment, the commission shall cause a notice to be mailed, by United States mail, first class postage prepaid, to each owner of real estate to be assessed. The notices shall be deposited in the mail twenty-one (21) days before the hearing date, shall set forth the amount of the proposed assessment, shall state that the proposed assessments on each parcel of real estate in the district are on file and can be seen in the office of the commission, and shall set forth the date when the commission will, at its office, receive written remonstrances against the assessment on the parcel and hear all owners of real estate assessed who have filed written remonstrances prior to the date fixed for the hearing. It shall be sufficient if the notices to the owners are addressed as the names and addresses appear upon the tax duplicates in the records of the county auditor.
(d) At the time so fixed in such notice, the commission shall hear all owners of real estate assessed who have filed written remonstrances prior to the date of the hearing. The hearing may be continued from time to time as long as may be necessary to hear such owners.
(e) The commission shall complete such assessment roll by rendering its decision by increasing, or decreasing, or by confirming each assessment by setting opposite each name, parcel and

appraisers' assessment, the amount of the assessment as determined by the commission. If the total of the assessments exceeds the amount needed, the commission shall further make pro rata reduction in each assessment. The signing of such roll by a majority of the commission members, and the delivery thereof to the fiscal officer of the city shall constitute a final and conclusive determination of the benefits or damages, if any, assessed. However, any owner who had previously filed a written remonstrance as provided in this section with the board or any owner whose assessment was increased above the amount fixed by the appraisers, whether he filed such a written remonstrance or not, may appeal. Such appeal shall be taken as provided in IC 34-13-6, and shall proceed to trial, hearing, and final judgment in the manner and with the effect as provided in IC 34-13-6 as to all parties.
(f) If the final determination of the commission results in the total funds being inadequate to cover the cost of the improvement, the deficiency may be supplied by other sources as provided in this chapter.
(g) Each assessment shall be a lien on the real estate assessed, second only to taxes levied on such property.
(h) The commission shall annually transmit to the county auditor the schedule of assessment of benefits. The county auditor shall enter the assessment of benefits on the tax duplicates, and the county treasurer shall collect and enforce the amount of the assessed benefit in the same manner as property taxes are entered, collected, and enforced.
(i) The county treasurer charged with the duty of collecting such taxes shall, between the first and tenth days of each month, notify the commission of the amount of such special taxes collected during the preceding month, and upon the date of notification above referred to such county treasurer shall credit the amount so collected to a fund of such district to be designated as the "____________________ Automated Transit District Fund", and such fund shall be used and expended for no other purpose than as stated in this section. The commission shall have full, complete, and exclusive authority to expend for and on behalf of the district all sums of money thus realized. The commission may, by resolution, authorize and make temporary loans in anticipation of the collection of the special benefit taxes actually levied and in the course of collection under this section, which loans shall mature and be paid within the year in which made, and shall bear interest payable at the maturity of the loan. Such temporary loans shall be evidenced by warrants.
As added by Acts 1982, P.L.77, SEC.1. Amended by P.L.343-1989(ss), SEC.8; P.L.1-1998, SEC.89; P.L.113-2006, SEC.7.

IC 8-9.5-7-18
Formula for use of increased property tax revenues
Sec. 18. This section provides a formula for a portion of increased property tax revenues resulting from increases in assessed valuation

to be used for the automated transit district. For the first ten (10) complete calendar years after the establishment of an automated transit district, any property taxes levied on the property geographically within the automated transit district, by another political subdivision, shall be divided each year as follows:
(1) That portion of the taxes which are produced by the rate at which the tax is levied by or for each of the political subdivisions upon the total sum of the assessed value of the taxable property in the district, as that assessed value stands on the date of the establishment of the automated transit district, is allocated to the respective political subdivisions for their usual purposes.
(2) Twenty-five percent (25%) of that portion of the property taxes collected each year in excess of the amount referred to in subdivision (1) is allocated to the respective taxing agencies for their usual purposes in proportion to the tax rate of each taxing agency.
(3) Seventy-five percent (75%) of that portion of the property taxes collected each year in excess of the amount referred to in subdivision (1) is allocated to, and when collected shall be paid into a special fund of the automated transit district to pay the principal and the interest on loans, to repay money advanced to, or to repay indebtedness of the district. When such loans, advances, and indebtedness, if any, and the interest thereon has been paid in full, all money thereafter received from property taxes upon the taxable property in the district shall be paid solely into the funds of the respective political subdivisions.
(4) That portion of the taxes referred to in subdivision (3), and the special fund into which they shall be paid, may be irrevocably pledged by the automated transit district for the payment of the principal and interest on loans or for repayment of advances or indebtedness, of the district.
As added by Acts 1982, P.L.77, SEC.1.



CHAPTER 8. INDIANA FINANCE AUTHORITY: ADDITIONAL DUTIES

IC 8-9.5-8-1
Definitions
Sec. 1. As used in this chapter:
"Authority" refers to the Indiana finance authority established under IC 4-4-11.
"Department" refers to the Indiana department of transportation established under IC 8-23-2.
"Toll bridge" means a bridge with approaches, avenues of access, fills, causeways, and connecting bridges or ferries under IC 8-16-1.
"Toll road project" has the meaning specified in IC 8-15-2-4(4).
As added by P.L.109-1983, SEC.3. Amended by P.L.68-1988, SEC.5; P.L.18-1990, SEC.104; P.L.235-2005, SEC.106.



CHAPTER 9. POWERS AND DUTIES OF AUTHORITIES RELATED TO SWAP AGREEMENTS

IC 8-9.5-9-1
Construction and application of chapter
Sec. 1. This chapter applies notwithstanding any other law and shall be liberally construed.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" means:
(1) an authority or agency established under IC 8-1-2.2 or IC 8-9.5 through IC 8-23;
(2) when acting under an affected statute (as defined in IC 4-4-10.9-1.2), the Indiana finance authority established by IC 4-4-11;
(3) only in connection with a program established under IC 13-18-13 or IC 13-18-21, the bank established under IC 5-1.5;
(4) a fund or program established under IC 13-18-13 or IC 13-18-21;
(5) the Indiana health and educational facility financing authority established by IC 5-1-16;
(6) the Indiana housing and community development authority established by IC 5-20-1;
(7) the authority established under IC 4-4-11; or
(8) the authority established under IC 5-1-17.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.45; P.L.235-2005, SEC.108; P.L.214-2005, SEC.50; P.L.1-2006, SEC.153 and P.L.181-2006, SEC.49.

IC 8-9.5-9-3
"Obligations" defined
Sec. 3. As used in this chapter, "obligations" means bonds, loan contracts, notes, bond anticipation notes, commercial paper, leases, lease-purchases, installment purchases, certificates of participation in agreements or programs, other evidences of indebtedness, or other agreements or purchasing programs, whether or not the obligations have been issued or entered into.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.46.

IC 8-9.5-9-4
"Swap agreement" defined
Sec. 4. As used in this chapter, "swap agreement" refers to:
(1) an agreement (including terms and conditions incorporated by reference in the agreement) that is a rate swap agreement, basis swap, forward rate agreement, interest rate option, rate

cap agreement, rate floor agreement, rate collar agreement, or any other similar agreement (including any option to enter into any of the agreements described in this subdivision);
(2) any combination of the agreements described in subdivision (1); or
(3) a master agreement for an agreement or a combination of agreements described in subdivision (1) or (2), together with all supplements to the agreement.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-5
Powers and duties of authorities
Sec. 5. (a) Subject to subsections (b) through (d), an authority may enter into and modify, amend, or terminate one (1) or more swap agreements that the authority determines to be necessary or desirable in connection with or incidental to the issuance, carrying, or securing of obligations. Swap agreements entered into by an authority shall:
(1) contain the provisions (including payment, term, security, default, and remedy provisions); and
(2) be with the parties;
that the authority determines are necessary or desirable after due consideration is given to the creditworthiness of the parties.
(b) The authority may not:
(1) enter into any swap agreement under this section other than for the purpose of managing an interest rate or similar risk that arises in connection with or incidental to the issuance, carrying, or securing of obligations by the authority; or
(2) carry on a business of acting as a dealer in swap agreements.
(c) A swap agreement shall be considered as being entered into in connection with or incidental to the issuance, carrying, or securing of obligations if:
(1) the swap agreement is entered into not more than one hundred eighty (180) days after the issuance of the obligations and specifically indicates the agreement's relationship to the obligations;
(2) the authority designates the swap agreement as having a relationship to the obligations;
(3) the swap agreement amends, modifies, or reverses a swap agreement described in subdivision (1) or (2); or
(4) the terms of the swap agreement bear a reasonable relationship to the terms of the obligations.
(d) Payments to be made by the authority to any other party under a swap agreement may be payable from:
(1) the same source or sources of funds from which the obligations are, will be, or may be payable; or
(2) any other lawfully available source.
(e) This chapter does not create a debt or liability of the authority or the state for purposes of any constitutional or statutory limitation.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.47.
IC 8-9.5-9-6
Investment powers
Sec. 6. The provisions of this chapter shall not be construed as limiting or restricting the investment powers otherwise provided to the authority.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-7
Credit enhancement and liquidity agreements
Sec. 7. With regard to entering into any swap agreement, the authority may enter into credit enhancement or liquidity agreements with payment, security, default, remedy, and other terms and conditions as determined by the authority.
As added by P.L.55-1994, SEC.1.

IC 8-9.5-9-8
Payments under swap agreements
Sec. 8. (a) With respect to all leases and contracts entered into by the authority with the Indiana department of transportation, the Indiana department of administration, a fund or program established under IC 13-18-13 or IC 13-18-21, or any other entity to support obligations, the lease or contract may provide that payments under a swap agreement are treated as a debt service on the obligations or as additional rental or other payment due under the lease or contract as the authority may determine.
(b) The authority may determine that payments under a swap agreement may be integrated with payments on obligations for the purpose of meeting any statutory requirements related to the issuance of obligations.
As added by P.L.55-1994, SEC.1. Amended by P.L.273-1999, SEC.48.

IC 8-9.5-9-9
Enforcement of swap agreements
Sec. 9. (a) This section does not apply in cases of bad faith or actual knowledge to the contrary by a party.
(b) A party that enters into any swap agreement with an authority may rely on a representation by the authority that the authority is authorized or empowered to enter into the swap agreement, and notwithstanding the failure by the authority to comply with the provisions of this chapter, that party may enforce the swap agreement against the authority, subject to the terms of the swap agreement and subject to prior claims on sources from which the swap agreement may be payable.
As added by P.L.55-1994, SEC.1.






ARTICLE 10. PORTS

CHAPTER 1. INDIANA PORT COMMISSION.ORGANIZATION

IC 8-10-1-1
Construction of ports and economic development projects authorized
Sec. 1. In order to promote the agricultural, industrial and commercial development of the state, and to provide for the general welfare by the construction and operation, in cooperation with the federal government, or otherwise, of a modern port system with terminal facilities to accommodate water, rail, truck, air-borne, and other forms of transportation, the Indiana Port Commission is hereby authorized and empowered to construct, maintain and operate, in cooperation with the federal government, or otherwise, at such locations as shall be approved by the governor, projects, including without limitation public ports with terminal facilities and traffic exchange points throughout Indiana for all forms of transportation, giving particular attention to the benefits which may accrue to the state and its citizens from all forms of transportation, and to issue revenue bonds of the state payable solely from revenues, to pay the cost of such projects. The commission's powers are not limited to ports and may be exercised throughout Indiana for projects that enhance, foster, aid, provide, or promote economic development, public-private partnerships, and other industrial, commercial, business, and transportation purposes.
(Formerly: Acts 1961, c.11, s.1; Acts 1963, c.395, s.1; Acts 1965, c.224, s.1; Acts 1969, c.387, s.1; Acts 1971, P.L.88, SEC.1.) As amended by P.L.224-2003, SEC.201 and P.L.271-2003, SEC.1.



CHAPTER 2. INDIANA PORT COMMISSION.CANALS AND STORAGE FACILITIES

IC 8-10-2-1
Authority for construction or improvement; reimbursement for damages to public or private facilities
Sec. 1. In addition to the powers conferred upon the Indiana port commission by other provisions of this article, the commission, in order to promote the agricultural, industrial, and commercial development of the state or to provide for the general welfare, and in order to connect any port under its jurisdiction with any other waterway or as part of a plan to ultimately connect such port with any other waterway, shall have the power and is hereby authorized, in cooperation with the federal government or otherwise, to construct a new canal or canals or to improve any canal, river, or other waterway, or both, including but not limited to dredging and all other work required in the design and construction of shipping channels, canals, and turning basins in a manner to accommodate water-borne transportation and the construction of wharves, docks, piers, warehouses, and other facilities for the unloading of barges and other boats. In exercising the powers hereby granted, the commission shall have only such powers granted to it by this article in connection with a port project as may relate to the construction of a new canal or canals or the improvement of any canal, river, or other waterway, or both, and the term "port project", as used in this article, shall be deemed to include the construction of a new canal or canals or the improvement of any canal, river, or other waterway, or both, including but not limited to dredging and all other work required in the design and construction of wharves, docks, piers, warehouses, and other facilities for the unloading of barges and other boats; provided, however, that the commission shall make reimbursement for any actual damage to any public or private facilities, including but not limited to breakwaters, water intakes, wharfs, piers, boat docks, warehouses, and pipeline equipment resulting from such construction and other activities. Nothing in this section shall authorize the Indiana port commission to take, condemn, or disturb any property right or interest in property, existing on March 10, 1967, including permits and authorities to fill and reclaim submerged lands, or any facilities constituting all or part of any operating property or any private or public port.
(Formerly: Acts 1967, c.210, s.1.) As amended by P.L.66-1984, SEC.14.

IC 8-10-2-2
Manufacturing, processing, and recreational facilities; damages to public or private facilities; reimbursement
Sec. 2. (a) In addition to the powers conferred upon the Indiana port commission by other provisions of this article, the commission, whenever it finds that the economic welfare of the state would

thereby be benefited, by additional employment opportunities, or by additional diversification of industry within the state, or by increased income or prosperity to the state and its residents, or for any other reason, shall have the power to acquire, construct, maintain, repair, police, and lease to others such facilities for manufacturing, storage, or processing of goods, or for the carrying on of commercial, business, or recreational activities as the commission further finds will increase the traffic into or out of the project. Any such facilities and the site thereof shall not be exempt from property taxation, and the lessee in any lease thereof shall agree to pay all property taxes levied on such facilities and the site thereof.
(b) In exercising the powers granted in this section, the commission shall have all the powers granted to it by this article, in connection with a project, and the term "project", as used in IC 8-10-1, shall be deemed to include facilities, adjuncts, and appurtenances of the character referred to in this section.
(c) It is further declared that the acquisition, construction, maintenance, repair, policing of, and leasing to others of such facilities under the conditions set forth in this section is a public purpose.
(d) Nothing in this section shall authorize the Indiana port commission to take, condemn, or disturb any property right or interest in property, existing on March 10, 1967, including permits and authorities to fill and reclaim submerged lands, or any facilities constituting all or part of any operating property or any private or public port. The Indiana port commission shall make reimbursement for any actual damage to any public or private facilities, including but not limited to breakwaters, water intakes, wharves, piers, boat docks, warehouses, and pipeline equipment resulting from the exercise by it of any powers granted to it by this section.
(Formerly: Acts 1967, c.210, s.2.) As amended by P.L.66-1984, SEC.15; P.L.224-2003, SEC.225 and P.L.271-2003, SEC.25.

IC 8-10-2-3
Indiana port fund; management and disbursements
Sec. 3. Subject to the approval of the governor, the state budget agency, and the state budget committee, the Indiana port commission may, notwithstanding the provisions of IC 8-10-1-12, or the provisions of any other statute relating to or appropriating money to the Indiana port fund, expend moneys without further appropriation than the provisions of this chapter from the Indiana port fund for the operation and maintenance of a "port" or "port project" as those terms are defined in this article, and in connection with the issuance of bonds, may covenant to set aside and may set aside moneys from the Indiana port fund in a separate fund or account with a corporate trustee or otherwise to be applied on the cost of such operation and maintenance.
(Formerly: Acts 1967, c.210, s.3.) As amended by P.L.66-1984, SEC.16.



CHAPTER 3. INDIANA PORT COMMISSION.FOREIGN TRADE ZONE AND IN-TRANSIT STORAGE

IC 8-10-3-1
Authority for acquisition and operation of port facilities
Sec. 1. In addition to the powers conferred upon the Indiana port commission by other provisions of this article, the commission shall have the power whenever it finds it either desirable or necessary in order to increase the water borne traffic into or out of the port to acquire, lease, construct, maintain, repair, and police facilities, adjuncts, and appurtenances for use in the business of in transit processing, finishing, reduction, conversion, completion, packaging, bottling, transshipment or handling of commodities. In exercising the powers granted in this section, the commission shall have all the powers granted to it by this article in connection with a port project, and the term "port project", as used in this article, shall be deemed and construed to include facilities, adjuncts, and appurtenances of the character referred to in this section.
(Formerly: Acts 1965, c.237, s.1.) As amended by P.L.66-1984, SEC.17.

IC 8-10-3-2
Authority for establishment and operation of foreign-trade zones
Sec. 2. Such Indiana port commission, or a public or private agency or corporation of the state of Indiana designated by the Indiana port commission, is hereby authorized to make application to the board established by the act of Congress approved June 18, 1934 (48 Stat. 998-1003; 19 United States Code 81a-81u) (Public Law 397, 73rd Congress) entitled "an act to provide for the establishment, operation, and maintenance of foreign-trade zones in ports of entry of the United States to expedite and encourage foreign commerce and other purposes," and all acts amendatory thereto, for a grant to such Indiana port commission, or a public or private agency or corporation of the state of Indiana designated by the Indiana port commission, of the privilege of establishing, operating, and maintaining a foreign-trade zone at such places within the state of Indiana as such commission may determine, including lake ports, river ports, and elsewhere, pursuant to the provisions of such act, and if such application be granted to accept such grant and to establish, operate, and maintain such zone in accordance with law.
(Formerly: Acts 1965, c.237, s.2; Acts 1975, P.L.84, SEC.2.) As amended by Acts 1976, P.L.28, SEC.1.

IC 8-10-3-3
Eminent domain
Sec. 3. Such Indiana port commission in any appropriation of property, under the provisions of the appropriate eminent domain law, may take either a fee simple title in any property, or easement, or right-of-way, or riparian right, or any other estate therein as in any

particular instance as to any parcel of property may be deemed necessary by the commission.
(Formerly: Acts 1965, c.237, s.3.)



CHAPTER 4. INDIANA PORT COMMISSION.JURISDICTION AND BONDING POWERS

IC 8-10-4-1
"Self-liquidating or nonrecourse project"
Sec. 1. (a) As used in this chapter, "self-liquidating or nonrecourse project" means:
(1) a project for which a lease or leases have been executed providing for payment in an amount the commission determines to be sufficient to pay:
(A) the interest and principal of the bonds to be issued to finance the cost of the project; and
(B) all costs of maintenance, repair, and insurance of the project; or
(2) a project that is structured in such a manner that the commission determines there is no recourse against the state or the Indiana port commission.
(b) Other words and terms used in this chapter shall have the same meaning as in other provisions of this article, unless otherwise specifically provided.
(Formerly: Acts 1969, c.292, s.1.) As amended by P.L.66-1984, SEC.18; P.L.224-2003, SEC.226 and P.L.271-2003, SEC.26; P.L.232-2005, SEC.8.

IC 8-10-4-2
Revenue bonds; application of bidding and public works statutes; governor approval required
Sec. 2. (a) In addition to the powers conferred upon the Indiana port commission by other provisions of this article, and subject to subsection (b), the commission, in connection with any self-liquidating or nonrecourse project, shall have the following powers notwithstanding any other provision of this article to the contrary:
(1) The revenue bonds issued by the commission to finance the cost of such self-liquidating or nonrecourse project may be issued without regard to any maximum interest rate limitation in this article or any other law.
(2) The revenue bonds issued by the commission to finance the cost of such self-liquidating or nonrecourse project may be sold in such manner, either at public or private sale, as the commission may determine, and the provisions of IC 4-1-5 shall not be applicable to such sale.
(3) IC 4-13.6, IC 5-16-1, IC 5-16-2, IC 5-16-3, IC 5-16-5, IC 5-16-5.5, IC 5-16-6, IC 5-16-6.5, IC 5-16-8, IC 5-16-9, IC 5-16-10, IC 5-16-11, IC 5-16-11.1, IC 8-10-1-7(12), IC 8-10-1-29, and IC 36-1-12 do not apply to a self-liquidating or nonrecourse project.
(b) The issuance of revenue bonds by the commission under this chapter is subject to the approval of the governor. (Formerly: Acts 1969, c.292, s.2.) As amended by P.L.66-1984, SEC.19; P.L.224-2003, SEC.227 and P.L.271-2003, SEC.27; P.L.235-2005, SEC.112; P.L.232-2005, SEC.9; P.L.1-2006, SEC.154.

IC 8-10-4-3
Charges of lessees
Sec. 3. Any lease of a project may provide that the lessee, as its reasonable portion of the commission's administrative expense incurred during the term of the lease which the lessee is required to pay by IC 8-10-1-10, shall pay to the commission for the use of the harbor, the public docking facilities and public wharves and piers, all harbor, dockage, and wharfage charges established by the commission.
(Formerly: Acts 1969, c.292, s.3.) As amended by P.L.66-1984, SEC.20; P.L.224-2003, SEC.228 and P.L.271-2003, SEC.28.

IC 8-10-4-4
Valuation of land for project site
Sec. 4. The cost of any project may include, instead of the cost of the acquisition of the land constituting the site of such project, the value of such land as determined by the commission. The proceeds of any revenue bonds representing the value of such land shall be deposited in the Indiana port fund.
(Formerly: Acts 1969, c.292, s.4.) As amended by P.L.224-2003, SEC.229 and P.L.271-2003, SEC.29.

IC 8-10-4-5
Contracts for use of license, process, or device
Sec. 5. The commission may contract for the use of any license, process or device, whether patented or not, which the commission finds is necessary for the operation of any project, and may permit the use thereof by any lessee on such terms and conditions as the commission may determine. The cost of such license, process or device may be included as part of the cost of the project.
(Formerly: Acts 1969, c.292, s.5.) As amended by P.L.224-2003, SEC.230 and P.L.271-2003, SEC.30.

IC 8-10-4-6
Application of certain provisions
Sec. 6. The following provisions apply to this chapter:
(1) IC 8-10-1-4.
(2) IC 8-10-1-10.
(3) IC 8-10-1-13.
(4) IC 8-10-1-14.
(5) IC 8-10-1-15.
(6) IC 8-10-1-16.
(7) IC 8-10-1-19.
(8) IC 8-10-1-25.
(9) IC 8-10-1-27.         (10) IC 8-10-1-30.
As added by P.L.224-2003, SEC.231 and P.L.271-2003, SEC.31.



CHAPTER 5. CREATION OF PORT AUTHORITIES BY LOCAL GOVERNMENTS

IC 8-10-5-1
Definitions
Sec. 1. As used in this chapter:
(1) "Port authority" means a port authority created pursuant to authority of this chapter.
(2) The terms "port" or "harbor" may be used interchangeably and when used in this chapter shall mean any area used for servicing, storing, protecting, mooring, loading or unloading, or repairing any watercraft, on or adjacent to any body of water which may be wholly or partially within or wholly or partially adjacent to the state of Indiana. The terms include a breakwater area.
(3) The term "watercraft" shall mean any vessel, barge, boat, ship, tug, sailingcraft, skiff, raft, inboard or outboard propelled boat, or any contrivance known on March 13, 1959, or invented after March 13, 1959, used or designed for navigation of or use upon water, including a vessel permanently anchored in a port.
(4) "Publication" means publication once a week for two (2) consecutive weeks in a newspaper of general circulation in the city, county, or counties wherein such publication is required to be made.
(5) The term "governing body" shall mean the legislative authority of the governmental unit or units establishing or having established a port authority under the provisions of this chapter.
(Formerly: Acts 1959, c.343, s.1; Acts 1961, c.247, s.1.) As amended by P.L.66-1984, SEC.21; P.L.103-1993, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. WATERWAY MANAGEMENT DISTRICTS

IC 8-10-9-1
Application of chapter
Sec. 1. This chapter applies to a city having a population of more than thirty-two thousand (32,000) but less than thirty-two thousand eight hundred (32,800).
As added by P.L.56-1994, SEC.2. Amended by P.L.170-2002, SEC.65.

IC 8-10-9-2
Definitions
Sec. 2. (a) The definitions in this section apply throughout this chapter.
(b) "Confined disposal facility" means a structure, an enclosure, a receptacle, or a disposal area established:
(1) by an agency or instrumentality of the state or federal government; and
(2) for the purpose of storing, retaining, disposing of, isolating, or holding dredgings or excavated material from the banks or bottom of a waterway;
within a district created by this chapter.
(c) "District" means a waterway management district established under section 3 of this chapter.
(d) "Waterway" means a canal, river, channel, or stream that is navigable for a substantial portion of its length by boats, barges, ships, or other watercraft for both commercial and recreational purposes.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-3
Establishment of district; boundaries
Sec. 3. (a) There is established in each city to which this chapter applies a waterway management district.
(b) The district includes all territory, including both dry land and water, within a distance of one-half (1/2) mile on either side of the center line of any waterway within the city in which the district is established, excluding the land and water occupied by any marina owned by a unit of government located in the corridor (as defined in IC 14-13-3-2).
(c) The district boundary is formed by an imaginary line one-half (1/2) mile distant from the center line of a waterway in all directions. However, the boundary of the district does not extend beyond the boundaries of the city in which the district is located in those areas where the city boundary is located less than one-half (1/2) mile from the center line of a waterway.
As added by P.L.56-1994, SEC.2. Amended by P.L.1-1995, SEC.57.

IC 8-10-9-4 Powers and jurisdiction of district
Sec. 4. (a) The district is a body corporate and politic that may sue or be sued and plead and be impleaded. The district has the powers and jurisdiction provided in this chapter.
(b) The exercise by the district of the district's powers is an essential governmental function of the state and the city in which the district is located, but the district is not immune from liability.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-5
Purposes of district
Sec. 5. The district is established for the following purposes:
(1) To manage and supervise, in conjunction with other state and federal authorities, the industrial, commercial, and recreational development of the waterways in the city in which the district is formed.
(2) To assist other agencies of local, state, and federal governments to manage, maintain, and promote the use of the waterways in the city in which the district is formed.
(3) To foster use of the canal in an environmentally responsible manner.
(4) To provide for the orderly planning for waterways.
(5) To plan for, develop, and maintain roads, bridges, approaches, locks, gates, and other structures in connection with a waterway within the jurisdiction of the district consistent with the obligations and jurisdiction of other agencies of the federal or state government.
(6) It is the goal of the waterway projects and activities performed under this chapter to improve the commercial and recreational use of waterways in an environmentally sound manner, and to promote the economic development of the city in which the district is located.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-6
Board of directors; members
Sec. 6. (a) The district shall be governed by a board of directors consisting of seven (7) members, four (4) of whom are appointed by the executive of the city in which the district is formed, two (2) of whom are appointed by the governor, and one (1) of whom is appointed by the legislative body of the city in which the district is formed.
(b) Members of the board serve terms of three (3) years. A member's term may be extended by any partial term to which the member was appointed to fill a vacancy.
(c) Five (5) members of the board of directors must be qualified electors of the city in which the district is formed. Two (2) members need not be residents of the city in which the district is formed but shall be representatives of property owners of land that borders waterways within the district. One (1) of the two (2) members shall

be among the members appointed by the mayor, and one (1) shall be among the members appointed by the governor.
(d) The appointing authority shall fill all vacancies of members appointed by that authority.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-7
Board of directors; meetings; records; quorum
Sec. 7. (a) The board of directors shall meet in a public place within the city in which the district is formed after giving notice.
(b) The board shall annually elect one (1) of its members as president and another member as vice president. The board shall designate a secretary who need not be a member of the board.
(c) The board shall cause a detailed written record to be kept in the form of minutes of all of the board's meetings, and the board shall meet at least four (4) times annually.
(d) A majority of the board members actually serving constitutes a quorum for any purpose.
As added by P.L.56-1994, SEC.2.

IC 8-10-9-8
Board of directors; powers and duties
Sec. 8. The board of directors of a district has and may exercise the following powers and duties:
(1) To manage and supervise, to the extent permitted by the laws of the state or the United States, the development of waterways and of related roads, highways, bridges, locks, and structures within the jurisdiction of the district.
(2) To assist other agencies of state and local government having jurisdiction over the waterways within the district.
(3) To enter into contracts in furtherance of the district's purposes including, without limitation, the construction and maintenance of waterway related facilities, including wastewater pre-treatment plants, pumps, wells, locks, wharves, piers, bridges, roads, highways, confined disposal facilities, and similar structures.
(4) To employ a professional staff to assist the board in carrying out its duties and to engage consultants, attorneys, accountants, and other professional personnel who are necessary to carry out the duties of the board.
(5) To prepare a budget annually, and to appropriate funds for the discharge of the district's purposes and duties; provided that the district shall neither appropriate nor expend any funds to support the construction, operation, or maintenance of any casino gaming boat, dock, or related facility.
(6) To raise funds by the imposition of user fees for waterways and public facilities in the district's jurisdiction subject to the following:
(A) The fees shall not exceed one hundred thousand dollars ($100,000) per year for the state fiscal years beginning July

1, 1994, and July 1, 1995.
(B) The fees shall not exceed two hundred thousand dollars ($200,000) per year for the state fiscal year beginning July 1, 1996.
(C) The fees shall not exceed three hundred thousand dollars ($300,000) per year for the state fiscal year beginning July 1, 1997.
(D) The fees shall not exceed four hundred thousand dollars ($400,000) per year for the state fiscal year beginning July 1, 1998.
(E) The fees shall not exceed five hundred thousand dollars ($500,000) per year thereafter.
(F) The fees shall be deposited into a nonreverting fund to be expended by the district in the discharge of its functions.
These fees shall be imposed on all owners of property adjacent to waterways and users of waterways and may not exceed seventy-five thousand dollars ($75,000) per year for any single owner or user.
(7) To act as a local sponsoring agency under contract or memorandum of understanding with any private party or any agency of the state government or the government of the United States in furtherance of the purposes, powers, and duties of the district.
(8) To accept grants, transfers, payments, or other conveyances of money or property in the capacity of a trustee or fiduciary in a special nonreverting fund under terms agreeable by the district and by the person, entity, individual, or agency providing the money or property for the purpose of:
(A) managing funds for the cleanup, environmental remediation, and closure of any real property on or adjacent to the waterway within the district; or
(B) establishing waste water pre-treatment plants, pumps, related equipment, and other structures, equipment, and fixtures required to maintain a confined disposal facility or similar structure on or near any waterway within the jurisdiction of the district.
(9) To perform studies and establish plans for the use and development of waterways within the district's jurisdiction in an environmentally responsible manner.
(10) To acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(11) To hold, use, improve, maintain, operate, own, manage, or lease (as lessor or lessee) real or personal property, or any interest in that property.
(12) To act, when requested, as a coordinating agency for programs and activities of other public and private agencies that are related to its purposes.
As added by P.L.56-1994, SEC.2.






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. HIGHWAY FINANCES

CHAPTER 1. MOTOR VEHICLE HIGHWAY ACCOUNT ACT

IC 8-14-1-1
Definitions
Sec. 1. As used in this chapter:
(1) "Motor vehicle highway account" means the account of the general fund of the state known as the "motor vehicle highway account" to which is credited collections from motor vehicle registration fees, licenses, driver's and chauffeur's license fees, gasoline taxes, auto transfer fees, certificate of title fees, weight taxes or excise taxes and all other similar special taxes, duties or excises of all kinds on motor vehicles, trailers, motor vehicle fuel or motor vehicle owners or operators.
(2) The term "department" refers to the Indiana department of transportation.
(3) The term "highways" includes roadway, rights of way, bridges, drainage structures, signs, guard rails, protective structures in connection with highways, drains, culverts, and bridges and the substructure and superstructure of bridges and approaches thereto and streets and alleys of cities or towns.
(4) The term "construction" means the planning, supervising, inspecting, actual building, draining, and all expenses incidental to the construction of a highway.
(5) The term "reconstruction" means a widening or a rebuilding of the highway or any portion thereof.
(6) The term "maintenance" when used in reference to cities, towns and counties as applied to that part of the highway other than bridges, means the constant making of needed repairs, to preserve a smooth surfaced highway, adequately drained, marked and guarded by protective structures for public safety and, as to bridges, means the constant making of needed repairs to preserve a smooth surfaced highway thereon and the safety and preservation of the bridge and its approaches, together with the substructure and superstructure thereof; and such term also means and includes the acquisition and use, in any manner, of all needed equipment, fuel, materials and supplies essential and incident thereto.
(7) The term "vehicle registration" means the number of vehicles subject to registration under IC 9-18 which are registered thereunder, and, when used with respect to the state, shall mean the number of vehicles registered in the state and when used in respect to a county, city, or town shall mean the number of vehicles registered by owners resident in the county, city, or town.
(Formerly: Acts 1941, c.168, s.1.) As amended by Acts 1980, P.L.74,

SEC.213; P.L.18-1990, SEC.106; P.L.2-1991, SEC.59.



CHAPTER 1.5. REPEALED



CHAPTER 2. SPECIAL HIGHWAY USER TAX ACCOUNTS

IC 8-14-2-1
Definitions
Sec. 1. As used in this chapter:
(1) Primary highway system special account means the account of the state known as the "primary highway system special account" to which is credited monthly fifty-five percent (55%) of the money deposited in the highway, road, and street fund.
(2) Local road and street account means the account of the state known as the "local road and street account" to which is credited monthly forty-five percent (45%) of the money deposited in the highway, road and street fund.
(3) The term "department" refers to the Indiana department of transportation created under IC 8-23-2.
(4) The term "primary highways" shall mean that portion of the federal-aid highway system designated by the department and approved by the United States department of transportation as being the state "primary highway system".
(5) The term "construction" shall mean both construction and reconstruction to a degree that new, supplementary, or substantially improved traffic service is provided, and significant geometric or structural improvements are effected.
(6) "Arterial road system" shall mean the system of roads including bridges in each county of Indiana, under the jurisdiction of the board of county commissioners, or successor body, including a department of transportation of a consolidated city, designated as such by the board under IC 8-23-4-3, but not including local county roads.
(7) "Local county roads" shall mean all county roads and bridges which are not designated as being in the arterial road system.
(8) "Arterial street system" means the system of streets, including bridges in each city or town in Indiana, under the jurisdiction of municipal street authorities or successor bodies, including a department of transportation of a consolidated city, designated as such by the board under IC 8-23-4-4, but not including local streets.
(9) "Local streets" shall mean all city and town streets and bridges which are not designated as being in the arterial street system in each city or town.
(10) "Resurfacing" means the placement of additional pavement layers (including protective systems for bridge decks) over the existing (or restored or rehabilitated) roadway or bridge deck surface to provide additional strength or to improve serviceability for a substantial time period.
(11) "Restoration and rehabilitation" means work required to return the existing structure (roadway pavement or bridge deck) to a suitable condition for an additional stage of construction

(bridge deck protective system or resurfacing) or to a suitable condition to perform satisfactorily for a substantial time period.
(Formerly: Acts 1969, c.392, s.1; Acts 1971, P.L.98, SEC.1; Acts 1973, P.L.71, SEC.1.) As amended by Acts 1978, P.L.58, SEC.1; Acts 1980, P.L.74, SEC.217; Acts 1981, P.L.41, SEC.50; P.L.18-1990, SEC.109.



CHAPTER 3. APPROPRIATIONS TO INDIANA DEPARTMENT OF TRANSPORTATION

IC 8-14-3-1 Repealed
(Repealed by P.L.24-1985, SEC.25(a)



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. APPROPRIATION OF DEDICATED HIGHWAY FUNDS

IC 8-14-6-1
Budget estimates
Sec. 1. Where, by virtue of the provisions of any law of this state, any designated portion of the gasoline tax collected by the state shall have been distributed to the several cities of the state to be used for the maintenance and repair of the streets of such cities, such funds shall be under the exclusive control of the common council, and shall be used and expended by, the board of public works of any such city, or the common council thereof, acting as the board of public works. The maintenance and repair of streets, for which any such funds may be used and expended, shall be deemed to include any part of the cost of resurfacing, widening or reconstructing any street or any part thereof which any such city may be liable to pay pursuant to any law authorizing the improvement of streets; Provided, That any such funds so distributed hereafter shall be estimated and included in the published budgets of such municipalities in the year preceding such distribution.
(Formerly: Acts 1932(ss), c.35, s.1.)



CHAPTER 7. REPEALED



CHAPTER 8. DISTRESSED ROADS

IC 8-14-8-1
Purpose
Sec. 1. The intent of this chapter is to create a method of providing financial assistance to counties, cities, and towns (referred to as "units" in this chapter) which have serious road and street deficiencies. This chapter has the purpose of enhancing public safety and ensuring the free flow of commerce.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.114-1983, SEC.1.

IC 8-14-8-2
Distressed road fund; establishment
Sec. 2. There is established a distressed road fund which is to be administered by the Indiana department of transportation. The distressed road fund is a nonbudgetary, nonreverting fund.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.113.

IC 8-14-8-3
"Qualified county" defined
Sec. 3. For purposes of this chapter, "qualified county" means a county having a population of:
(1) more than fifty thousand (50,000) but less than fifty-five thousand (55,000);
(2) more than thirty-nine thousand six hundred (39,600) but less than forty thousand (40,000);
(3) more than thirty-two thousand (32,000) but less than thirty-three thousand (33,000);
(4) more than twenty-nine thousand (29,000) but less than thirty thousand (30,000);
(5) more than twenty-seven thousand (27,000) but less than twenty-seven thousand two hundred (27,200);
(6) more than eighteen thousand three hundred (18,300) but less than nineteen thousand three hundred (19,300);
(7) more than twenty thousand three hundred (20,300) but less than twenty thousand five hundred (20,500);
(8) more than twelve thousand (12,000) but less than thirteen thousand five hundred (13,500);
(9) more than ten thousand (10,000) but less than ten thousand seven hundred (10,700); or
(10) more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000).
As added by Acts 1981, P.L.88, SEC.12. Amended by Acts 1982, P.L.1, SEC.26; P.L.12-1992, SEC.64; P.L.170-2002, SEC.66.

IC 8-14-8-4
Loan; application; requisites      Sec. 4. (a) A qualified county which:
(1) has adopted the county motor vehicle excise surtax under IC 6-3.5-4 and the county wheel tax under IC 6-3.5-5;
(2) is imposing the county motor vehicle excise surtax at:
(A) the maximum allowable rate, if the qualified county sets a county motor vehicle excise surtax rate under IC 6-3.5-4-2(a)(1); or
(B) an amount of not less than twenty dollars ($20), if the qualified county sets the county motor vehicle excise surtax at a specific amount under IC 6-3.5-4-2(a)(2); and
(3) has not issued bonds under IC 8-14-9;
may apply to the Indiana department of transportation for a loan from the distressed road fund. At the time of the application, the county shall notify the department of local government finance that it has made the application.
(b) The application must include, at a minimum:
(1) a map depicting all roads and streets in the system of the applicant; and
(2) a copy of that county's proposed program of work covering the current and the immediately following calendar year.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.114; P.L.255-1996, SEC.6; P.L.90-2002, SEC.315.

IC 8-14-8-5
Loan; evaluation of needs; criteria
Sec. 5. (a) In evaluating each applicant's needs for a loan from the distressed road fund, the Indiana department of transportation shall use criteria that are consistent with good engineering practices. The criteria used must include, at a minimum:
(1) traffic counts and projected traffic;
(2) areas served;
(3) surface material and conditions;
(4) base material and depth;
(5) drainage, including culverts;
(6) width of roadway and right-of-way;
(7) soils upon which the road is placed;
(8) topography; and
(9) seasonal weather conditions and the effect on road repair and maintenance.
(b) In addition to the criteria listed in subsection (a), the department shall consider the minimum transportation needs of all areas regardless of population or vehicle registration, and the report filed with the department by the department of local government finance under section 6 of this chapter.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.115; P.L.90-2002, SEC.316.

IC 8-14-8-6
Report; availability and use of highway money
Sec. 6. Within thirty (30) days of the date of application for a loan

by a qualified county, the department of local government finance shall submit to the Indiana department of transportation a financial report which shall include the following:
(1) The amount of money available to the county for road construction and maintenance.
(2) An analysis of the use, during the five (5) years immediately preceding the date of the loan application, of all highway money the county has received.
(3) Any other information required by the Indiana department of transportation for the processing of loan applications.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.114-1983, SEC.2; P.L.18-1990, SEC.116; P.L.90-2002, SEC.317.

IC 8-14-8-7
Loan approval; agreement; terms; repayment
Sec. 7. (a) The Indiana department of transportation shall notify a qualified county that makes a loan application of the department's approval or disapproval of the application within sixty (60) days of the date of application. The decision made by the department to approve or disapprove a loan application is final.
(b) The Indiana department of transportation and each qualified county for which a loan has been approved under this chapter shall enter into a loan agreement which shall specify, as a minimum, the purposes for which the loan is to be used and the terms of repayment of the loan. The terms must be consistent with subsection (c).
(c) The maximum term of repayment of a loan made under this section is ten (10) years. A loan that is repaid within the term of repayment specified in the loan agreement is not subject to interest. If a loan is not fully repaid within the term of repayment, the balance that remains unpaid at the end of the term of repayment is subject to interest at the rate of twelve percent (12%) per year.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.114-1983, SEC.3; P.L.18-1990, SEC.117.

IC 8-14-8-8
Receipts from loan repayment; deposit in fund
Sec. 8. All amounts received by the Indiana department of transportation from a county as repayment of a loan made under this chapter, or as payment of interest on a loan made under this chapter, shall be deposited in the distressed road fund.
As added by Acts 1981, P.L.88, SEC.12. Amended by P.L.18-1990, SEC.118.

IC 8-14-8-9
Expenditures not subject to Geometric Design Guide for Local Roads and Streets
Sec. 9. Notwithstanding any other law, expenditure made from the distressed roads fund are not subject to the provisions of the Geometric Design Guide for Local Roads and Streets.
As added by Acts 1982, P.L.79, SEC.2.
IC 8-14-8-10
Loan; qualified county or unit eligible to receive distribution from motor vehicle highway account
Sec. 10. The Indiana department of transportation shall make loans from the distressed road fund:
(1) to any qualified county under the terms of this chapter; or
(2) to any unit eligible to receive a distribution from the motor vehicle highway account (IC 8-14-1) under terms of section 11 of this chapter.
As added by P.L.114-1983, SEC.4. Amended by P.L.18-1990, SEC.119.

IC 8-14-8-11
Loan; application; approval; interest; agreement between unit and department; restrictions on funds
Sec. 11. (a) A unit must make application for the loan to the Indiana department of transportation. The application must include, as a minimum:
(1) a map depicting all roads and streets in the system of the applicant; and
(2) a copy of that unit's proposed program of work covering the current and the immediately following calendar year.
(b) The Indiana department of transportation shall notify a unit that makes a loan application of the department's approval or disapproval of the application within sixty (60) days of the date of application. The decision made by the department to approve or disapprove is final.
(c) The loan is not subject to the payment of interest or penalty if repaid within two (2) years.
(d) The unit and the Indiana department of transportation shall enter into a written agreement stating the terms of the loan. The agreement must include a provision that the unit directs the auditor of state to withhold distributions from its allocations from the motor vehicle highway account if the loan is not repaid within two (2) years.
(e) Money from a loan made under this section may be used only for the purpose of matching federal aid highway funds.
As added by P.L.114-1983, SEC.5. Amended by P.L.18-1990, SEC.120.

IC 8-14-8-12
Use of funds for matching federal or local money
Sec. 12. Funds in the distressed road fund may be appropriated to the Indiana department of transportation to maintain a working balance in accounts established primarily to facilitate the matching of federal and local money for highway projects.
As added by P.L.113-1983, SEC.3. Amended by P.L.18-1990, SEC.121.



CHAPTER 9. LOCAL COUNTY ROAD AND BRIDGE BOARD

IC 8-14-9-1 Repealed
(Repealed by P.L.86-1988, SEC.227.)



CHAPTER 10. STATE HIGHWAY ROAD CONSTRUCTION AND IMPROVEMENT FUND

IC 8-14-10-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.68-1988, SEC.11. Amended by P.L.18-1990, SEC.122.

IC 8-14-10-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the state highway road construction and improvement fund.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-3
"Reconstruction" defined
Sec. 3. As used in this chapter, "reconstruction" includes the improvement, enlargement, or extension of a highway, but does not include maintenance or repairs.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-4
"State highway" defined
Sec. 4. As used in this chapter, "state highway" means any highway that is designated as part of the state highway system under IC 8-23-4. The term includes all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, buildings, and facilities that the department considers necessary for the operation of the highway, together with all property, rights, easements, and interests that are acquired by the department for the construction or reconstruction of the highway.
As added by P.L.68-1988, SEC.11. Amended by P.L.18-1990, SEC.123.

IC 8-14-10-5
Establishment of fund
Sec. 5. The state highway road construction and improvement fund is established for the purpose of constructing or reconstructing state highways. The fund consists of distributions received under IC 6-6-1.1-801.5.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-6
Administration of fund
Sec. 6. The fund shall be administered by the department. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as

other public funds may be invested.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-7
Reversion to state general fund
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.68-1988, SEC.11.

IC 8-14-10-8
Costs payable from fund
Sec. 8. The department may use the money in the fund only to pay the following costs:
(1) The cost of construction or reconstruction of a state highway.
(2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a state highway, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a state highway.
(4) Engineering and legal expenses, and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases securing bonds issued under IC 8-14.5-6.
As added by P.L.68-1988, SEC.11. Amended by P.L.246-2005, SEC.77.

IC 8-14-10-9
Crossroads 2000 fund
Sec. 9. (a) The crossroads 2000 fund is established for the purpose of constructing or reconstructing state highways. The crossroads 2000 fund consists of distributions received under IC 9-29-1-2, IC 9-29-15-1, IC 9-29-15-3, and IC 9-29-15-4.
(b) The crossroads 2000 fund shall be administered by the department. The treasurer of state shall invest the money in the crossroads 2000 fund not currently needed to meet the obligations of the crossroads 2000 fund in the same manner as other public funds may be invested.
(c) Money in the crossroads 2000 fund at the end of a state fiscal year does not revert to the state general fund.
(d) The department may use the money in the crossroads 2000 fund only to pay the following costs:
(1) The cost of construction or reconstruction of a state highway.         (2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a state highway, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a state highway.
(4) Engineering and legal expenses and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases securing bonds issued under IC 8-14.5-6.
As added by P.L.260-1997(ss), SEC.52. Amended by P.L.246-2005, SEC.78.

IC 8-14-10-10
Grant anticipation fund
Sec. 10. (a) The grant anticipation fund is established to construct and reconstruct state highways. The grant anticipation fund consists of distributions of federal highway revenues (as defined in IC 8-14.5-7-2) made under IC 8-23-3-11.
(b) The grant anticipation fund shall be administered by the department. The treasurer of state shall invest the money in the grant anticipation fund not currently needed to meet the obligations of the grant anticipation fund in the same manner as other public funds may be invested.
(c) Money in the grant anticipation fund at the end of a state fiscal year does not revert to the state general fund.
(d) The department may use the money in the grant anticipation fund only to pay the following costs:
(1) The cost of construction or reconstruction of a highway improvement project.
(2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the department for the construction or reconstruction of a highway improvement project, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the department for the construction or reconstruction of a highway improvement project.
(4) Engineering and legal expenses and the costs of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(5) Payment of rentals and performance of other obligations under contracts or leases relating to highway improvement projects securing grant anticipation revenue bonds or notes

issued under IC 8-14.5-7. However, amounts in the grant anticipation fund may not be pledged to such payments.
(e) A holder of grant anticipation revenue bonds or notes issued under IC 8-14.5-7 may not compel the payment of federal highway revenues to the department.
As added by P.L.246-2005, SEC.79.



CHAPTER 11. LOCAL BRIDGE GRANT FUND

IC 8-14-11-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the local bridge grant board established by section 9 of this chapter.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-2
"Construction" defined
Sec. 2. As used in this chapter, "construction" means the building of a local bridge to the extent that new, supplementary, or substantially improved traffic service is provided.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.117-1989, SEC.1. Amended by P.L.18-1990, SEC.124.

IC 8-14-11-4
"Executive" defined
Sec. 4. As used in this chapter, "executive" has the meaning set forth in IC 36-1-2-5.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the local bridge grant fund established by section 8 of this chapter.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-6
"Local bridge" defined
Sec. 6. As used in this chapter, "local bridge" means a structure that:
(1) is designed to carry vehicular traffic over or under an obstacle to the normal flow of traffic, including any grade separation, culvert, or approach to a bridge; and
(2) is located on a public road in a county highway system that is not part of the federally aided highway system.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-7
"Reconstruction" defined
Sec. 7. As used in this chapter, "reconstruction" includes the resurfacing and rebuilding of a local bridge to the extent that

significant structural improvements result.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-8
Establishment of fund; administration
Sec. 8. (a) The local bridge grant fund is established to:
(1) provide grants to counties for the construction and reconstruction of local bridges; and
(2) pay the costs of administering this chapter.
The fund shall be administered by the department.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-9
Board; establishment; members; tenure; compensation; quorum
Sec. 9. (a) The local bridge grant board is established to receive and review applications for grants under this chapter. The board consists of the following members:
(1) The director of the department, or the director's designee.
(2) Six (6) persons appointed by the governor, no more than three (3) of whom may be of the same political party, as follows:
(A) Two (2) members of a county executive.
(B) One (1) county highway engineer.
(C) One (1) mayor of a city.
(D) One (1) member of a town board of trustees.
(E) One (1) person with substantial experience or education in the design or construction of bridges.
A member appointed under clause (A), (B), (C), or (D) who ceases to hold the office described in that clause ceases to be a member of the board.
(b) The governor shall designate a member of the board to serve as chairman.
(c) Members of the board who are appointed by the governor serve for terms of four (4) years. The governor shall fill a vacancy on the board by appointing a new member to serve the remainder of the unexpired term.
(d) A member of the board, other than the director of the department, is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(e) Four (4) members of the board constitute a quorum. The

affirmative votes of four (4) members of the board are required for the board to take any action.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-10
Board support staff
Sec. 10. The department shall provide staff support to the board.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-11
Grant application evaluation criteria
Sec. 11. The board shall establish criteria to be used in evaluating applications for grants from the fund. These criteria:
(1) must be consistent with the purposes of the federal local bridge program (23 U.S.C. 144(n));
(2) must be based on good engineering practices; and
(3) must provide for an equitable distribution of grants to counties located throughout Indiana.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-12
Grant application; requirements
Sec. 12. (a) The executive of a county may apply to the board for a grant from the fund to be used to pay up to eighty percent (80%) of the cost of construction or reconstruction of one (1) or more local bridges. At the time of the application, the county executive shall notify the department of local government finance that the county has made the application.
(b) The application must include the following:
(1) A description of the construction or reconstruction projects for which the grant application is made.
(2) The estimated cost of the projects.
(3) The amount of funding the county will provide for the projects, which must be at least twenty percent (20%) of the estimated cost of the projects. This amount may include the value of labor and materials to be provided by the county.
(4) Any other information that the board or the department considers necessary.
As added by P.L.117-1989, SEC.1. Amended by P.L.90-2002, SEC.320.

IC 8-14-11-13
Grant application financial report
Sec. 13. Within thirty (30) days after a county applies for a grant under section 12 of this chapter, the department of local government finance shall submit to the department a financial report that includes the following information:
(1) The amount of money available to the county for the construction and reconstruction of local bridges.
(2) Any other information required by the board or the

department for the processing of grant applications.
As added by P.L.117-1989, SEC.1. Amended by P.L.90-2002, SEC.321.

IC 8-14-11-14
Evaluation of grant application; approval; notice
Sec. 14. The board shall use the criteria established under section 11 of this chapter and the report submitted under section 13 of this chapter to evaluate an application for a grant from the fund. The board shall notify a county that makes a grant application of the board's approval or disapproval of the application within sixty (60) days of the date of the application. The board's decision to approve or disapprove a grant application is final.
As added by P.L.117-1989, SEC.1.

IC 8-14-11-15
Agreement; terms
Sec. 15. The board and each county for which a grant has been approved under this chapter shall enter into an agreement specifying the purposes for which the grant may be used. The terms of the agreement must be consistent with the purposes of this chapter.
As added by P.L.117-1989, SEC.1.



CHAPTER 12. HISTORIC BRIDGE MAINTENANCE GRANT

IC 8-14-12-1
"Grant" defined
Sec. 1. As used in this chapter, "grant" refers to a historic bridge maintenance grant under this chapter.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-2
"Historic bridge" defined
Sec. 2. As used in this chapter, "historic bridge" means a bridge that meets the following requirements:
(1) Is listed on:
(A) the National Register of Historic Places; or
(B) the register of Indiana historic sites and historic structures established under IC 14-21-1.
(2) Is not a covered bridge receiving funding for maintenance under IC 8-14-1-10.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-3
Requests for grants
Sec. 3. Before June 1 of each year, the county executive of a county having a historic bridge located on the county's road system may request a grant.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-4
Amount of grants
Sec. 4. Subject to the amount appropriated by the general assembly for historic bridge maintenance grants and not to exceed one hundred thousand dollars ($100,000) per state fiscal year, the annual grant amount for a county is one thousand two hundred fifty dollars ($1,250) for each historic bridge located on the county's road system.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-5
Distributions
Sec. 5. Before September 1 of each year and subject to available funding, the auditor of state shall, by warrant drawn on the treasurer of state, distribute from the state general fund to each county the total amount to which the county is entitled for a grant under this chapter.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-6
Commingling and accumulating money
Sec. 6. A county executive may commingle and accumulate money received under this chapter with money received under

IC 8-14-1-10 for the maintenance of covered bridges.
As added by P.L.158-2001, SEC.1.

IC 8-14-12-7
Permitted uses
Sec. 7. A county executive shall use money received under this chapter only to maintain historic bridges or covered bridges in the county in a manner that the county executive determines.
As added by P.L.158-2001, SEC.1.



CHAPTER 14. MAJOR MOVES CONSTRUCTION FUND

IC 8-14-14-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the major moves construction fund established by section 5 of this chapter.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-4
"Transportation plan"
Sec. 4. As used in this chapter, "transportation plan" refers to the department's long range comprehensive transportation plan developed under IC 8-23-2-5.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-5
Establishment of fund; administration
Sec. 5. (a) The major moves construction fund is established for the purpose of:
(1) funding projects under IC 8-15.7 or IC 8-15-3;
(2) funding other projects in the department's transportation plan; and
(3) funding distributions under sections 6 and 7 of this chapter.
(b) The fund shall be administered by the department.
(c) Notwithstanding IC 5-13, the treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as money is invested by the public employees' retirement fund under IC 5-10.3-5. However, the treasurer of state may not invest the money in the fund in equity securities. The treasurer of state may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the fund and may pay the state expenses incurred under those contracts from the fund. Interest that accrues from these investments shall be deposited in the fund.
(d) The fund consists of the following:
(1) Distributions to the fund from the toll road fund under IC 8-15.5-11.         (2) Distributions to the fund from the next generation trust fund under IC 8-14-15.
(3) Appropriations to the fund.
(4) Gifts, grants, loans, bond proceeds, and other money received for deposit in the fund.
(5) Revenues arising from:
(A) a tollway under IC 8-15-3 or IC 8-23-7-22; or
(B) a toll road under IC 8-15-2 or IC 8-23-7-23;
that the department designates as part of, and deposits in, the fund.
(6) Payments made to the authority or the department from operators under IC 8-15.7.
(7) Interest, premiums, or other earnings on the fund.
(e) The fund is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the fund by the state board of finance, the budget agency, or any other state agency.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(g) Money in the fund must be appropriated by the general assembly to be available for expenditure.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-6
Distributions from the fund
Sec. 6. (a) If the authority enters into a public-private agreement concerning the Indiana Toll Road under IC 8-15.5, the auditor of state shall make the following distributions from the fund for the indicated purposes:
(1) One hundred fifty million dollars ($150,000,000) to the treasurer of state for deposit in the motor vehicle highway account established by IC 8-14-1. Notwithstanding IC 8-14-1, on or before October 15, 2006, and on or before October 15, 2007, the auditor of state shall distribute seventy-five million dollars ($75,000,000) of the money deposited in the motor vehicle highway account under this subdivision to each of the counties, cities, and towns eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1 and in the same proportion among the counties, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1. The auditor of state:
(A) shall make the distributions required by this subdivision separately from distributions required by IC 8-14-1; and
(B) may not combine the distributions required by this subdivision with distributions required by IC 8-14-1.
Money distributed under this subdivision may be used only for purposes that money distributed from the motor vehicle highway account may be expended under IC 8-14-1.
(2) The following amounts to the northwest Indiana regional development authority for deposit in the development authority

fund established under IC 36-7.5-4-1:
(A) Forty million dollars ($40,000,000) during the state fiscal year beginning July 1, 2006. During the state fiscal year beginning July 1, 2006, the regional development authority must pay at least twenty million dollars ($20,000,000) of the distribution received under this clause to an airport authority that is carrying out an airport expansion project described in IC 36-7.5-2-1(2).
(B) Eighty million dollars ($80,000,000) to be distributed in installments of ten million dollars ($10,000,000) during the state fiscal year beginning July 1, 2007, and each of the seven (7) state fiscal years thereafter.
However, no distributions may be made under clause (B) until the development authority's comprehensive strategic development plan prepared under IC 36-7.5-3-4 has been reviewed by the budget committee and approved by the director of the office of management and budget. In addition, no distributions may be made under clause (B) during the state fiscal years beginning July 1, 2009, July 1, 2011, and July 1, 2013, unless the budget committee has reviewed the status of the plan and any changes to the plan.
(3) The following amounts to each of the following counties on or before September 15, 2006, for deposit in local major moves construction funds under IC 8-14-16:
(A) Forty million dollars ($40,000,000) to each county described in IC 8-14-16-1(1) through IC 8-14-16-1(5). However, if a county described in IC 8-14-16-1(3) becomes a member of the northwest Indiana regional development authority, the distribution to that county is twenty-five million dollars ($25,000,000) instead of forty million dollars ($40,000,000).
(B) Twenty-five million dollars ($25,000,000) to each county described in IC 8-14-16-1(6).
(C) Fifteen million dollars ($15,000,000) to each county described in IC 8-14-16-1(7).
(4) One hundred seventy-nine million dollars ($179,000,000) during the state fiscal year beginning July 1, 2006, to the state highway fund for use by the department for preliminary engineering, purchase of rights-of-way, or construction of highways, roads, and bridges. After review by the budget committee, and subject to the approval of the governor, the budget agency may augment this distribution from balances available in the fund.
(5) An amount sufficient to provide for the payments owed by the authority as a result of a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles, or to establish or replenish the reserves therefore, to the administration account of the toll road fund. The budget agency shall determine the amount of the distributions required to be made by this subdivision for each

state fiscal year beginning with the state fiscal year ending June 30, 2007, and ending with the state fiscal year ending June 30, 2016.
(6) An amount sufficient to make any payments required by IC 5-10.3-6-8.9 as a result of a public-private agreement under IC 8-15.5.
(b) There is annually appropriated from the fund an amount sufficient to make any distributions required by subsection (a).
As added by P.L.47-2006, SEC.5.

IC 8-14-14-7
Additional distributions from the fund
Sec. 7. In addition to any distributions required by section 6 of this chapter, money in the fund may be used for any of the following purposes:
(1) The payment of any obligation incurred or amounts owed by the authority, the department, or an operator under IC 8-15-2, IC 8-15-3, IC 8-15.5, or IC 8-15.7 in connection with the execution and performance of a public-private agreement under IC 8-15.5 or IC 8-15.7, including establishing reserves.
(2) Lease payments to the authority, if money for those payments is specifically appropriated by the general assembly.
(3) Distributions to the treasurer of state for deposit in the state highway fund, for the funding of any project in the department's transportation plan.
As added by P.L.47-2006, SEC.5.

IC 8-14-14-8
Allocation of distributions for certain projects
Sec. 8. (a) The total amount of distributions from the fund for projects or purposes that benefit a county traversed by the Indiana Toll Road may not be less than thirty-four percent (34%) of:
(1) the money that is transferred to the fund from the toll road fund under IC 8-15.5-11; plus
(2) the amount initially set aside in the administration account of the toll road fund to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
(b) The budget agency shall determine the amount of distributions required by this section. In making the determination, the budget agency shall include the following amounts:
(1) Amounts distributed to counties traversed by the Indiana Toll Road under section 6(a)(1) of this chapter.
(2) Money distributed to the northwest Indiana regional development authority under this chapter.
(3) Money distributed under section 6(a)(3) of this chapter.
(4) Projects carried out by the department in counties traversed by the Indiana Toll Road and funded with money distributed under section 6(a)(4)of this chapter.         (5) The amount initially set aside in the administration account of the toll road fund to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
(6) Money transferred to the administration account of the toll road fund under section 6(a)(5) of this chapter.
(7) Payments to the public employees' retirement fund required by section 6(a)(6) of this chapter.
As added by P.L.47-2006, SEC.5.



CHAPTER 15. NEXT GENERATION TRUST FUND

IC 8-14-15-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-2
"Trust"
Sec. 2. As used in this chapter, "trust" refers to the next generation trust fund established under this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-3
"Trustee"
Sec. 3. As used in this chapter, "trustee" refers to the trustee of the trust designated under section 7 of this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-4
Establishment of trust
Sec. 4. (a) The authority shall establish a next generation trust fund to hold title to proceeds transferred to the trust under IC 8-15.5-11 to be used exclusively for the provision of highways, roads, and bridges for the benefit of the people of Indiana and the users of those facilities.
(b) The trust shall be established as a charitable trust, separate from the state, but for the benevolent public purpose provided in this section.
(c) The trust consists of the proceeds transferred to the trust under IC 8-15.5-11 and any income that accrues from the investment of these proceeds.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-5
Trust agreement
Sec. 5. The chairman of the authority shall enter into a trust agreement on behalf of the authority with the treasurer of state in conformity with IC 30-4-2-1. Any provision of the trust agreement entered into under this section that is inconsistent with the provisions or intent of this chapter is void and of no further force or effect.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-6
Irrevocable status of trust
Sec. 6. A trust established under this chapter must be an irrevocable trust and may not be revoked or terminated by the authority or any other person, nor may it be amended or altered by

the authority or any other person. However, the terms of the trust must provide that the trust terminates when no funds remain in the trust.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-7
Treasurer of state to act as trustee
Sec. 7. The treasurer of state shall act as the trustee of the trust.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-8
Duties of trustee
Sec. 8. (a) The trustee shall:
(1) administer and manage the trust;
(2) invest the money in the trust; and
(3) deposit in the trust any interest that accrues from the investment of these funds.
(b) Notwithstanding IC 5-13, the trustee shall invest the money in the trust not currently needed to meet the obligations of the trust in the same manner as money is invested by the public employees' retirement fund under IC 5-10.3-5. However, the trustee may not invest the money in the trust in equity securities. The trustee shall also comply with the prudent investor rule set forth in IC 30-4-3.5. The trustee may contract with investment management professionals, investment advisors, and legal counsel to assist in the investment of the trust and may pay the state expenses incurred under those contracts from the trust.
(c) IC 4-9.1-1-8 and IC 4-9.1-1-9 do not apply to a trust established under this chapter.
(d) Money in the trust at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-9
Application of trust code
Sec. 9. IC 30-4 (trust code) applies to a trust established under this chapter.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-10
Distributions from trust
Sec. 10. (a) The principal of the trust may not be diminished during the term of the trust.
(b) The income that accrues from investment of the trust shall be deposited in the trust.
(c) On March 15, 2011, March 15, 2016, and March 15 every five (5) years thereafter, the treasurer of state shall transfer all interest accruing to the trust to the major moves construction fund.
As added by P.L.47-2006, SEC.6.
IC 8-14-15-11
Access to annual report; petition for accounting
Sec. 11. The report required under IC 30-4-5-12 is a public record. The attorney general may petition for an accounting as permitted by IC 30-4-5-12.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-12
Petition for remedies
Sec. 12. (a) This section applies if a person does any of the following with respect to a trust created under this chapter:
(1) Commits a breach of the trust.
(2) Violates the mandate of the trust or trust agreement.
(3) Violates a duty imposed by this chapter, the trust agreement, or IC 30-4.
(b) The attorney general may petition a court to impose one (1) or more of the remedies described in IC 30-4-5.5-1.
As added by P.L.47-2006, SEC.6.

IC 8-14-15-13
Examination of records by state board of accounts
Sec. 13. Any records, files, or documents relating to the trust may be examined by the state board of accounts at a time selected by the state board of accounts. The trustee shall upon request of the state board of accounts:
(1) produce and submit any records, files, or documents related to the trust; and
(2) assist in every way the state board of accounts in its work in making an examination.
As added by P.L.47-2006, SEC.6.



CHAPTER 16. LOCAL MAJOR MOVES CONSTRUCTION FUNDS

IC 8-14-16-1
Application
Sec. 1. This chapter applies only to the following counties:
(1) A county having a population of more than thirty-three thousand two hundred (33,200) but less than thirty-three thousand six hundred (33,600).
(2) A county having a population of more than thirty-four thousand nine hundred (34,900) but less than thirty-four thousand nine hundred fifty (34,950).
(3) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
(4) A county having a population of more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000).
(5) A county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(6) A county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
(7) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.47-2006, SEC.7.

IC 8-14-16-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a local major moves construction fund established under section 4 of this chapter.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-3
Distributions by county auditor
Sec. 3. Money distributed to a county described in section 1 of this chapter from the major moves construction fund under IC 8-14-14-6(a)(3) shall be distributed by the county auditor among the county and each of the cities and towns in the county that is eligible to receive a distribution from the motor vehicle highway account under IC 8-14-1, in the same proportion among the county, cities, and towns as funds are distributed from the motor vehicle highway account under IC 8-14-1.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-4
Establishment of funds
Sec. 4. (a) Each county, city, or town that receives a distribution

under section 3 of this chapter shall establish a local major moves construction fund.
(b) The fund consists of money distributed to the county, city, or town from the major moves construction fund under section 3 of this chapter.
(c) The fiscal officer of the county, city, or town shall administer the fund.
(d) Subject to subsection (f), the fiscal body of the county, city, or town may appropriate money in the fund for a purpose described in section 5 of this chapter. The appropriations of money in the fund must be included as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
(e) Money remaining in the fund at the end of a particular calendar year remains in the fund and does not revert to any other fund.
(f) A county fiscal body must consult with the county executive before making an appropriation under this section.
As added by P.L.47-2006, SEC.7.

IC 8-14-16-5
Uses of money in fund
Sec. 5. Money in the fund may be expended only for the following purposes:
(1) Construction of highways, roads, and bridges.
(2) In a county that is a member of the northwest Indiana regional development authority, or in a city or town located in such a county, any purpose for which the regional development authority may make expenditures under IC 36-7.5.
(3) Providing funding for economic development projects (as defined in IC 6-3.5-7-13.1(c)(1) or IC 6-3.5-7-13.1(c)(2)(A) through IC 6-3.5-7-13.1(c)(2)(K)).
(4) Matching federal grants for a purpose described in this section.
(5) Providing funding for interlocal agreements under IC 36-1-7 for a purpose described in this section.
(6) Providing the county's or city's contribution to the northwest Indiana regional development authority, in the case of a county described in section 1(3) of this chapter or a city described in IC 36-7.5-2-3(e).
As added by P.L.47-2006, SEC.7.






ARTICLE 14.5. LEASE FINANCING FOR TRANSPORTATION SYSTEMS

CHAPTER 1. LEGISLATIVE FINDINGS OF FACT

IC 8-14.5-1-1
Findings of fact
Sec. 1. The general assembly makes the following findings of fact:
(1) That there exists in Indiana a need for construction, acquisition, reconstruction, improvement, and extension of transportation systems in order to provide for the public welfare and safety by providing safe, dependable, and reliable transportation systems for vehicular traffic.
(2) That the development and maintenance of Indiana's economy requires an adequate transportation system in order to provide for the public welfare and to facilitate the creation and maintenance of jobs, the increase and stabilization of the tax base, and the general economic welfare of the state and its citizens.
(3) That it is necessary to serve the public interest and to provide for the public welfare by adopting this article for the purposes described in this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-1-2
Supplemental and additional powers conferred by article
Sec. 2. This article provides an additional and alternative method for doing the things authorized by this article, and is supplemental and additional to powers conferred by other laws and not in derogation of any other powers.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-1-3
Liberal construction
Sec. 3. This article is necessary for the welfare of the state and its inhabitants and shall be liberally construed to effect the purposes of this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-1-4
Application of article to the authority
Sec. 4. This article:
(1) applies to the authority only when acting for the purposes set forth in this article; and
(2) does not apply to the authority when acting under any other statute for any other purpose.
As added by P.L.235-2005, SEC.113.



CHAPTER 2. DEFINITIONS

IC 8-14.5-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-2
Authority
Sec. 2. "Authority" refers to the Indiana finance authority established under IC 4-4-11.
As added by P.L.68-1988, SEC.12. Amended by P.L.235-2005, SEC.114.

IC 8-14.5-2-3
Bonds
Sec. 3. "Bonds" refers to bonds of the authority issued under IC 8-14.5-6 or IC 8-14.5-7.
As added by P.L.68-1988, SEC.12. Amended by P.L.246-2005, SEC.80.

IC 8-14.5-2-4
Capitalized interest
Sec. 4. "Capitalized interest" means interest cost on bonds or notes before and during the period of construction of the project for which the bonds or notes were issued, and for a period not to exceed one (1) year after completion of construction.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-5
Construction
Sec. 5. "Construction" means the construction, acquisition, reconstruction, improvement, and extension of a project.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-6
Costs
Sec. 6. "Costs" as applied to any project includes any item or cost of a capital nature incurred in the construction of a project, including:
(1) the cost of construction;
(2) the cost of acquisition of all land, rights-of-way, property, rights, easements, and any other legal or equitable interests acquired by the authority for the construction, including the cost of any relocations incident to the acquisition;
(3) the cost of demolishing or removing any buildings, structures, or improvements on property acquired by the authority including the cost of:             (A) acquiring any property to which the buildings, structures, or improvements may be moved; or
(B) acquiring any property which may be exchanged for property acquired by the authority;
(4) financing charges;
(5) costs of issuance of bonds or notes, including costs of credit enhancement, such as bond or note insurance;
(6) remarketing or conversion fees;
(7) bond or note discount;
(8) capitalized interest;
(9) the cost of funding any reserves to secure the payment of bonds or notes;
(10) engineering and legal expenses, costs of plans, specifications, surveys, estimates, and any necessary feasibility studies;
(11) other expenses necessary or incident to determining the feasibility or practicability of constructing any project;
(12) administrative expenses of the authority or the department relating to any project financed by bonds or notes;
(13) reimbursement of the department for:
(A) any cost, obligation, or expense incurred by the department relating to a project;
(B) advances relating to a project from the department to the authority for surveys, borings, preparation of plans and specifications, or engineering services; or
(C) any other cost of construction incurred by the department or paid from advances; and
(14) other expenses the authority finds necessary or incident to the construction of the project, the financing of the construction, and the placing of the project in operation.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-7
Department
Sec. 7. "Department" refers to the Indiana department of transportation established under IC 8-23-2.
As added by P.L.68-1988, SEC.12. Amended by P.L.18-1990, SEC.125.

IC 8-14.5-2-8
Notes
Sec. 8. "Notes" refers to notes of the authority issued under IC 8-14.5-6 or IC 8-14.5-7 and includes any evidences of indebtedness of the authority except bonds.
As added by P.L.68-1988, SEC.12. Amended by P.L.246-2005, SEC.81.

IC 8-14.5-2-9
Project
Sec. 9. "Project" means any:         (1) express highway;
(2) superhighway;
(3) state highway;
(4) public highway;
(5) road;
(6) street;
(7) motorway;
(8) bridge;
(9) tunnel;
(10) overpass;
(11) underpass;
(12) interchange;
(13) entrance;
(14) approach; or
(15) other public way;
that the authority considers necessary or desirable for the operation of transportation systems. "Project" includes all land, rights-of-way, property, rights, easements, materials, and legal or equitable interests that may be acquired by the authority for the construction of the project.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-10
Property owner
Sec. 10. "Property owner" means all individuals, copartnerships, associations, governmental units or entities, corporations, limited liability companies, or other legal entities having any title or interest in any land, rights-of-way, property, rights, easements, or legal or equitable interests that may be acquired by the authority.
As added by P.L.68-1988, SEC.12. Amended by P.L.8-1993, SEC.142.

IC 8-14.5-2-11
Public thoroughfares
Sec. 11. "Public thoroughfares" means any facilities for the movement of vehicular traffic owned by any governmental entity other than the state.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-12
Transportation systems
Sec. 12. "Transportation systems" means any facilities for the movement of vehicular traffic owned, leased, or operated by the state or the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-13
Weighted average life
Sec. 13. "Weighted average life" of an issue of bonds or notes means:         (1) the sum of the products of the face amount of each maturity and the number of years to maturity (determined separately for each maturity and by taking into account mandatory sinking fund redemptions); divided by
(2) the face amount of the entire issue of bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-2-14
Weighted average useful life
Sec. 14. "Weighted average useful life" of a project or projects means:
(1) the sum of the products of the cost of each asset comprising the project or projects and the useful life of the respective asset; divided by
(2) the total cost of all the assets comprising the project or projects.
For purposes of this computation, the useful life of land is fifty (50) years. The useful life of all other assets comprising the project shall be conclusively evidenced by a certificate of the department based on its experience in maintaining transportation systems. The weighted average useful life of any project shall be determined as of the later of the date on which the project is expected to be placed in service and the date on which the bonds or notes are issued.
As added by P.L.68-1988, SEC.12.



CHAPTER 3. GENERAL PROVISIONS

IC 8-14.5-3-1
Project and transportation system contracts
Sec. 1. The authority may contract with the department for construction, ownership, maintenance, and operation of projects and transportation systems.
As added by P.L.68-1988, SEC.12.



CHAPTER 4. CONTRACTS WITH THE DEPARTMENT

IC 8-14.5-4-1
Authorization of contracts
Sec. 1. The authority is responsible for the construction, leasing, and ownership of projects. With respect to each project, the authority and the department may enter into a contract for the purposes set forth in this chapter. If the authority and the department decide to enter into a contract under this chapter, the authority and the department may enter into a separate contract for each project or a master contract for several projects.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-4-2
Mandatory contract provisions
Sec. 2. A contract under this chapter must:
(1) provide for the construction and ownership of the project; and
(2) describe the project or projects, setting forth in general terms principal features such as geographic location, widths of rights-of-way, number of lanes in each direction, width of traffic lanes, widths of shoulders, location and nature of tunnels, overpasses, underpasses, interchanges, bridges, approaches, and connecting highways.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-4-3
Permissive contract provisions
Sec. 3. The contract may include the following:
(1) Provisions for payment by the authority to the department of all costs incurred by the department in the performance of the contracts, including all costs of construction, salaries, wages, and associated costs of department personnel attributable to performance of the contract.
(2) Other terms and conditions that the authority and the department consider appropriate.
As added by P.L.68-1988, SEC.12.



CHAPTER 5. LEASES WITH THE DEPARTMENT

IC 8-14.5-5-1
Authority and department powers
Sec. 1. (a) In addition to its other powers, the department may enter into a lease or leases with the authority under section 2 or 3 of this chapter for any or all of the purposes set forth in this article.
(b) The authority has all the powers necessary and incidental to carry out the terms and conditions of leases under this chapter.
(c) If the authority and the department decide to enter into a lease under this chapter, the authority and the department may enter into a separate lease for each project or may enter into one (1) or more master leases for several projects.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-5-2
Mandatory lease provisions
Sec. 2. (a) A lease entered into under this section must include the following:
(1) A statement that the term of the lease is for a period coextensive with the biennium used for state budgetary and appropriation purposes with a fractional period when the lease begins, if necessary.
(2) A statement that the term of the lease is extended from biennium to biennium, with the extensions not to exceed a lease term of twenty-five (25) years, unless either the authority or the department gives notice of nonextension at least six (6) months before the end of a biennium, in which event the lease expires at the end of the biennium in which the notice is given.
(3) A provision plainly stating that the lease does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation, and that lease rentals are payable by the department solely from biennial appropriations, for the actual use or availability for use of projects provided by the authority, with payment commencing no earlier than the time the use or availability commences.
(4) Provisions requiring the department to pay rent at times and in amounts sufficient to pay in full:
(A) the debt service payable under the terms of any bonds or notes issued by the authority and outstanding with respect to any project, including any required additions to reserves for the bonds or notes maintained by the authority; and
(B) additional rent as provided by the lease;
subject to appropriation of money to pay lease rentals.
(5) Provisions requiring the department to operate and maintain the project or projects during the term of the lease.
(6) A provision in each master lease for two (2) or more projects requiring that each project added to the master lease shall be covered by a supplemental lease describing the

particular project, stating the additional rental payable and providing that all lease covenants, including the obligation to pay the original and additional rent under any supplement, shall be unitary and include all projects covered, whether by the master lease or a supplemental lease.
(b) A lease entered into under this section may contain other terms and conditions that the authority and the department consider appropriate.
(c) The department shall request an appropriation for payment of lease rentals on any lease entered into under this section in writing at a time sufficiently in advance of the date for payment of the lease rentals so that an appropriation may be made in the normal state budgetary process.
(d) If the department fails at any time to pay to the authority when due any lease rentals on any lease under this section, the chairman of the authority shall immediately report the unpaid amount in writing to the governor and in an electronic format under IC 5-14-6 to the general assembly.
As added by P.L.68-1988, SEC.12. Amended by P.L.28-2004, SEC.73.

IC 8-14.5-5-3
Mandatory lease provisions
Sec. 3. (a) A lease entered into under this section must include the following:
(1) The term of the lease, which may not exceed weighted average useful life of the project or projects.
(2) A provision plainly stating that the lease does not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation, and that lease rentals are payable by the department solely for the annual use or availability for use of projects provided by the authority, with payment commencing no earlier than the time the use or availability commences.
(3) Provisions requiring the department to pay rent at times and in amounts sufficient to pay in full the following:
(A) The debt service payable under the terms of any bonds or notes issued by the authority and outstanding with respect to any project, including any required additions to reserves for the bonds or notes maintained by the authority.
(B) Additional rent as provided by the lease.
(4) Provisions requiring the department to operate and maintain the project or projects during the term of the lease.
(5) A provision in each master lease for two (2) or more projects requiring that each project added to the master lease shall be covered by a supplemental lease describing the particular project, stating the additional rental payable and providing that all lease covenants, including the obligation to pay the original and additional rent under any supplement, shall be unitary and include all projects covered, whether by the

master lease or a supplemental lease.
(b) A lease entered into under this section may contain other terms and conditions that the authority and the department consider appropriate.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-5-4
Sale or conveyance of transportation system
Sec. 4. The department may sell, transfer, or convey by any means any transportation system to the authority through negotiation of a lease. The department may lease any existing transportation system or property under its control to the authority for construction of a project, which project may be leased to the department.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-5-5
Payment from revenues; lease rentals; grant anticipation revenue bonds
Sec. 5. The department shall pay lease rentals for leases entered into under this chapter and securing bonds issued under IC 8-14.5-6 from revenues transferred to the state highway road construction and improvement fund or the crossroads 2000 fund before making any other disbursements from those funds. The department shall pay lease rentals for leases entered into under this chapter and for securing grant anticipation revenue bonds or notes issued under IC 8-14.5-7 from federal highway revenues (as defined in IC 8-14.5-7-2) transferred to the grant anticipation fund before making any other disbursements from the grant anticipation fund.
As added by P.L.68-1988, SEC.12. Amended by P.L.260-1997(ss), SEC.53; P.L.246-2005, SEC.82.



CHAPTER 6. ISSUANCE OF BONDS AND NOTES

IC 8-14.5-6-1
Bond and note authorization
Sec. 1. Except as provided in sections 2 and 5 of this chapter, the authority may, by resolution, issue and sell bonds or notes of the authority for the purpose of providing funds to carry out the provisions of this article with respect to the construction of a project or projects or the refunding of any bonds or notes, together with any reasonable costs associated with a refunding. However, the authority may not issue any bonds or notes for the construction of a project after July 1, 2007.
As added by P.L.68-1988, SEC.12. Amended by P.L.260-1997(ss), SEC.54.

IC 8-14.5-6-2
Approval; identification of funding objectives
Sec. 2. (a) Before the issuance of bonds or notes, the authority must receive the approval of:
(1) the commissioner of the Indiana department of transportation; and
(2) the budget agency.
(b) Before the issuance of bonds or notes, the department shall identify:
(1) the project or projects to be financed from the proceeds of the bonds or notes; or
(2) the project or projects proposed to be financed from the proceeds of the bonds or notes, the projected cost and useful life of which will form a basis upon which the authority may reasonably determine that the limitations in sections 3 and 5(b) of this chapter will be complied with if the proposed project or projects are financed from the bonds or notes.
As added by P.L.68-1988, SEC.12. Amended by P.L.112-1989, SEC.4; P.L.260-1997(ss), SEC.55.

IC 8-14.5-6-3
Weighted average useful life of project; term of bonds and interest
Sec. 3. (a) The construction of a project may not be financed under this article if at the time the lease with respect to the project is initially entered into the weighted average useful life of the project is less than five (5) years.
(b) For purposes of this section and section 5 of this chapter, a certificate of the department as to the weighted average useful life of the project is conclusive with respect to the matters contained in the certificate.
(c) If any bonds or notes bear interest at a variable or adjustable rate, lease rentals under any lease or leases attributable to debt service shall be fixed over the term of the lease or leases based on the fair and reasonable value of the project or projects leased. As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-4
Notice of bond issue; publication; time for contesting validity; subsequent leases
Sec. 4. (a) Before issuing a series of bonds or notes, the authority shall publish a notice of its determination to issue the bonds or notes. The notice shall be published one (1) time in two (2) newspapers published and of general circulation in the city of Indianapolis.
(b) No action to contest the validity of:
(1) any contract entered into by the department and the authority before the bonds or notes are issued;
(2) any lease entered into by the department and the authority before the bonds or notes are issued to secure a series of bonds or notes; or
(3) a series of bonds or notes issued by the authority;
may be brought after the fifteenth day following publication of the notice required by subsection (a).
(c) If a lease or contract is entered into under this chapter after bonds or notes relating to the lease or contract are issued, the authority may publish notice of execution of the lease or contract as set forth in subsection (a). No action to contest the validity of such a lease or contract may be brought after the fifteenth day following publication of the notice.
(d) If an action challenging a lease, contract, bonds, or notes is not brought within the time prescribed by this section, the lease, contract, bonds, or notes shall be conclusively presumed to be fully authorized and valid under the laws of the state and any person or entity is estopped from further questioning the authorization, validity, execution, delivery, or issuance of the contract, lease, bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-5
Bond and note provisions; weighted average life
Sec. 5. (a) The bonds or notes must indicate on their face:
(1) the maturity date or dates, as determined under subsection (b);
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable) or the manner in which the interest rate or rates will be determined if variable or adjustable rates are used;
(3) registration privileges and place of payment, including provisions for book entry obligations as set forth in IC 5-1-15;
(4) the conditions and terms under which the bonds or notes may be redeemed or prepaid before maturity; and
(5) their source of payment as set forth in section 10 of this chapter.
(b) The weighted average life of the bonds or notes may not exceed the sum of:
(1) the weighted average useful life of the project or projects to

be financed from the proceeds of the bonds or notes; plus
(2) the period of construction of the project or projects.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-6
Manual or facsimile signatures; seal
Sec. 6. The bonds or notes:
(1) shall be executed by the manual or facsimile signature of the chairman or vice chairman of the authority;
(2) shall be attested by the manual or facsimile signature of the secretary-treasurer or assistant secretary-treasurer of the authority;
(3) shall be imprinted or impressed with the seal of the authority by any means;
(4) may be authenticated by a trustee, registrar, or paying agent; and
(5) constitute valid and binding obligations of the authority, even if the chairman, vice chairman, secretary-treasurer, or assistant secretary-treasurer whose manual or facsimile signature appears on the bonds or notes no longer holds that office.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-7
Negotiable instrument nature of bonds or notes
Sec. 7. The bonds or notes, when issued, have all the qualities of negotiable instruments, subject to provisions for registration, under IC 26 and are incontestable in the hands of a bona fide purchaser or owner of the bonds or notes for value.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-8
Public or negotiated sale
Sec. 8. The bonds or notes may be sold by the authority at a public or a negotiated sale at a time or times determined by the authority and at a premium or discount as determined by the authority. In determining the amount of bonds or notes to be issued and sold, the authority may include the costs of construction or of refunding bonds or notes, including reasonable debt service reserves, and all other expenses necessary or incident to the construction of the project, a refunding, or the issuance of the bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-9
Appropriated purpose of proceeds; maturities
Sec. 9. The proceeds of the bonds or notes are appropriated for the purpose for which the bonds or notes may be issued and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the authority may provide in the resolution or trust agreement authorizing the issuance of the bonds or notes. The

maturities of the bonds or notes, the rights of the owners, and the rights, duties, and obligations of the authority are governed in all respects by this article and the resolution or trust agreement.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-10
Bonds or notes of authority not state indebtedness; funds from which payable
Sec. 10. The bonds or notes:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any; or
(C) investment earnings on proceeds of bonds or notes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-11
Enforcement of article and undertaking
Sec. 11. The provisions of this article and the covenants and undertakings of the authority as expressed in any proceedings preliminary to or in connection with the issuance of the bonds or notes may be enforced, subject to the provisions of any resolution or trust agreement, by a bond or note owner by action for injunction or mandamus against the authority or any officer, agent, or employee of the authority. However, no action for monetary judgment may be brought against the state for any violations of this article or for payment of the bonds or notes of the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-12
Tax exemption
Sec. 12. All bonds or notes issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose. The bonds and notes, the interest on the bonds and notes, the proceeds received by an owner from the sale of the bonds or notes to the extent of the owner's cost of acquisition, proceeds received upon redemption for maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.68-1988, SEC.12. Amended by P.L.21-1990, SEC.40; P.L.254-1997(ss), SEC.14.

IC 8-14.5-6-13
Bonds and notes as legal investment
Sec. 13. Notwithstanding any other law, all financial institutions,

investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this chapter.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-14
Security registration exemption
Sec. 14. Bonds or notes issued under this chapter are exempt from the registration requirements of IC 23-2-1 and any other state securities registration statutes.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-15
Pledges
Sec. 15. A pledge of lease rentals, proceeds of bonds or notes, investment earnings on those proceeds, or other money pledged by the authority is binding from the time the pledge is made. Lease rentals, proceeds of bonds or notes, investment earnings on those proceeds, or other money pledged by the authority and thereafter received by the authority or its trustee or fiduciary is immediately subject to the lien of the pledge without any further act, and the lien of the pledge is binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice of the lien. A resolution, trust agreement, or any other instrument by which a pledge is created is required to be filed or recorded only in the records of the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-16
Insurance or guaranty of payment
Sec. 16. The authority may obtain from a department or agency of the state or of the United States, or from a nongovernmental insurer, available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of interest or principal, or any debt service reserve funds, on bonds or notes issued by the authority, or on securities purchased or held by the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-17
Credit enhancement or liquidity support agreements
Sec. 17. The authority may enter into agreements with an entity to provide credit enhancement or liquidity support for any bonds or notes issued by the authority, or for any debt service reserves securing any bonds or notes, with terms that are reasonable and proper, in the discretion of the authority, and not in violation of law. The authority may execute and deliver notes to evidence its obligation to make payments under such an agreement, but these notes must conform to the provisions of this article in all respects. As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-18
Service agreements with financial institutions
Sec. 18. The authority may enter into agreements or contracts with any financial institution as may be necessary, desirable, or convenient in the opinion of the authority for rendering services in connection with:
(1) the care, custody, or safekeeping of securities or other investments held or owned by the authority;
(2) the payment or collection of amounts payable as to principal or interest; and
(3) the delivery to the authority of securities or other investments purchased or sold by it.
The authority may also, in connection with any of the services rendered by a financial institution as to custody and safekeeping of its securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements as, in the opinion of the authority, is necessary or desirable.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-19
Trust agreements or resolutions
Sec. 19. (a) In the discretion of the authority, any bonds and notes issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana. Such a trust agreement may also provide for a cotrustee, which may be any trust company or bank in Indiana or another state.
(b) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the owners of bonds or notes as may be reasonable and proper, in the discretion of the authority, and not in violation of law.
(c) The trust agreement or resolution may set forth the rights and remedies of the owners of any bonds or notes of the trustee and may restrict the individual right of action by the owners.
(d) Any trust agreement or resolution may contain other provisions that the authority considers reasonable and proper for the security of the owners of bonds or notes.
(e) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from money pledged or assigned to the payment of the principal of and interest on bonds or notes or from any other funds available to the authority.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-20
Authority purchase of its own bonds or notes
Sec. 20. The authority may purchase bonds or notes of the authority out of its funds or money available for the purchase of its

own bonds or notes. The authority may hold, cancel, or resell the bonds or notes subject to, and in accordance with, agreements with owners of its bonds or notes. Unless cancelled, bonds or notes so held shall be considered to be held for resale or transfer and the obligation evidenced by the bonds or notes shall not be considered to be extinguished.
As added by P.L.68-1988, SEC.12.

IC 8-14.5-6-21
Investment of authority funds
Sec. 21. Funds or money held by the authority under any trust agreement or resolution may be invested pending disbursement as provided in the trust agreement or the resolution. Such an investment is not restricted by or subject to the provisions of any other law.
As added by P.L.68-1988, SEC.12.



CHAPTER 7. GRANT ANTICIPATION REVENUE BONDS AND NOTES

IC 8-14.5-7-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority or its successor.
As added by P.L.246-2005, SEC.83. Amended by P.L.1-2006, SEC.155.

IC 8-14.5-7-2
"Federal highway revenues"
Sec. 2. As used in this chapter, "federal highway revenues" means:
(1) money and obligation authority apportioned or allocated, or anticipated to be apportioned or allocated in the current federal fiscal year or a future federal fiscal year, to Indiana by the United States Department of Transportation under 23 U.S.C., as amended, for use on a highway improvement project; or
(2) other federal money that may be used for a highway improvement project and is available or anticipated to be available in the current federal fiscal year or a future federal fiscal year.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-3
"Grant anticipation revenue bond"
Sec. 3. As used in this chapter, "grant anticipation revenue bond" or "grant anticipation revenue note" means a bond or note, respectively, secured by lease rentals relating to highway improvement projects and anticipated to be paid from federal highway revenues deposited in the grant anticipation fund.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-4
"Highway improvement project"
Sec. 4. As used in this chapter, "highway improvement project" means a highway project for which the department may use federal highway revenues.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-5
Issuance of grant anticipation revenue bonds or notes
Sec. 5. The authority may, by resolution, before July 1, 2009, issue grant anticipation revenue bonds or notes for any purpose that is authorized by IC 8-14.5-6 and for which the department may use federal highway revenues.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-6 Revenue declaration
Sec. 6. (a) Before grant anticipation revenue bonds or notes may be issued under this chapter, the department shall prepare a revenue declaration that includes the department's determination that the amount of federal highway revenues received by the state in a particular state fiscal year will exceed the amount specified in subsection (c)(2) by at least eighteen percent (18%). Grant anticipation revenue bonds or notes may not be issued under this chapter unless the department makes the determination required under this subsection.
(b) The revenue declaration prepared under this section must provide a specified amount or percentage of federal highway revenues received by the state during a state fiscal year to be deposited in the grant anticipation fund and the number of years the deposits shall be made. A revenue declaration prepared under this section is subject to approval of the budget agency and the authority.
(c) The total amount of lease rentals securing grant anticipation revenue bonds or notes issued under this chapter and scheduled to be paid during any state fiscal year, determined as of the date of issuance of each series of grant anticipation revenue bonds or notes, may not exceed an amount equal to twenty-five percent (25%) of the remainder of:
(1) the total amount of federal highway revenues apportioned or allocated to the department during the federal fiscal year immediately preceding the state fiscal year in which the series of bonds or notes is issued; minus
(2) seven hundred thirty-four million eight hundred fifty thousand three hundred ninety dollars ($734,850,390), which is the total amount of federal highway revenues apportioned or allocated to the department during the federal fiscal year beginning October 1, 2003, and ending September 30, 2004.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-7
Maximum term of bonds and notes
Sec. 7. The term of grant anticipation revenue bonds or notes may not exceed twelve (12) years.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-8
Application of other law
Sec. 8. All other provisions of IC 8-14.5-6 apply to the issuance of grant anticipation revenue bonds or notes under this chapter.
As added by P.L.246-2005, SEC.83.

IC 8-14.5-7-9
Indebtedness limited to authority
Sec. 9. Grant anticipation revenue bonds or notes:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the

meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any; or
(C) investment earnings on proceeds of bonds or notes, if any.
As added by P.L.246-2005, SEC.83.






ARTICLE 15. TOLL ROADS

CHAPTER 1. AUTHORIZATION TO PURCHASE TOLL ROAD BONDS

IC 8-15-1-1
Eligibility of bonds
Sec. 1. Every financial institution, insurance company and trust fund, in addition to the investments now authorized by law, is authorized to invest any of its funds of any kind or character in any toll road revenue bonds of the state issued by the Indiana department of transportation pursuant to IC 8-15-2, and such bonds are hereby declared eligible for deposit by any financial institution, insurance company, or trust fund under any law of this state providing for the deposit of securities or funds.
(Formerly: Acts 1953, c.131, s.1.) As amended by Acts 1980, P.L.74, SEC.221; P.L.18-1990, SEC.127.

IC 8-15-1-2
Definitions
Sec. 2. "Financial institutions" as used herein means and includes any bank or trust company, credit union, bank of discount and deposit, savings bank, loan and trust and safe deposit company, trust company, savings association, mortgage guaranty company, and small loan company organized under any law of the state of Indiana.
"Insurance company" as used herein means and includes any stock, mutual, reciprocal, assessment or fraternal benefit company or society writing any life, fire, livestock, casualty, health, hospital, accident or bonding insurance or reinsurance, which company or society is organized under the laws of the state of Indiana.
"Trust fund" as used herein shall be limited to private trust funds.
(Formerly: Acts 1953, c.131, s.2.) As amended by P.L.42-1993, SEC.8; P.L.79-1998, SEC.15.

IC 8-15-1-3
Construction of act
Sec. 3. This chapter shall be liberally construed to effectuate the purpose of permitting investment in any such toll road bonds of this state and shall be construed as giving additional power and authority to every financial institution, insurance company, and trust fund to make such investments and for such investments to be eligible for deposit under law of this state, restrictions in statutes to the contrary notwithstanding; provided, however, that nothing contained in this chapter shall be construed to change any limitations as to amounts which may be invested in obligations of any one obligor as may be imposed by laws regulating the investments of various financial institutions, insurance companies, and trust funds.
(Formerly: Acts 1953, c.131, s.3.) As amended by P.L.66-1984, SEC.56.



CHAPTER 2. OPERATION AND FINANCING OF TOLL ROADS

IC 8-15-2-1 Version a
Purpose; powers; applicability to the authority
Note: This version of section amended by P.L.47-2006, SEC.8. See also following version of this section amended by P.L.1-2006, SEC.156.



CHAPTER 3. TOLLWAYS

IC 8-15-3-1
"Cost" defined
Sec. 1. As used in this chapter, "cost" (as applied to a tollway or any part of a tollway) includes the following:
(1) The cost of construction, including bridges over or under other public roads and railroads.
(2) The cost of acquisition of all real property, rights-of-way, rights, easements, and interests acquired by the department for construction.
(3) The cost of demolishing or removing any building or structure on acquired real property, including the cost of acquiring any real property to which buildings or structures may be moved.
(4) The cost of diverting highways, interchanges of highways, and access roads to private property, including the cost of real property or easements.
(5) The cost of all machinery and equipment.
(6) The cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, and estimates of costs and revenues.
(7) Other expenses that are necessary or incidental to the construction, reconstruction, or conversion of the tollway and the placing of the tollway in operation.
(8) Administrative expenses.
(9) Any obligation or expense incurred by the department for surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction of a tollway under this chapter.
(10) The repayment of a grant from a federal agency that the department itself is authorized to repay under section 19 of this chapter in connection with a tollway.
(11) The cost of conversion of a state highway to a tollway under IC 8-23-7-22.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.135.

IC 8-15-3-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.136.

IC 8-15-3-2.5
"Operator" defined
Sec. 2.5. "Operator" refers to one (1) or more private individuals or entities that enter into a public-private agreement to do one (1) or

more of the following with respect to one (1) or more tollways:
(1) Planning.
(2) Design.
(3) Development.
(4) Construction.
(5) Reconstruction.
(6) Maintenance.
(7) Repair.
(8) Financing.
(9) Operation.
A public entity may provide services to an operator as a subcontractor or subconsultant without affecting the private status of the operator and the entity's or operator's ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.20.

IC 8-15-3-3
"Owner" defined
Sec. 3. As used in this chapter, "owner" includes any individual, partnership, association, limited liability company, or corporation having title or interest in any property right, easement, or interest acquired by this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.8-1993, SEC.146.

IC 8-15-3-3.5
"Public-private agreement" defined
Sec. 3.5. "Public-private agreement" has the meaning set forth in IC 8-15.7-2-15.
As added by P.L.47-2006, SEC.21.

IC 8-15-3-4
"Public road" defined
Sec. 4. As used in this chapter, "public road" includes any public highway, road, and street in the state (including any toll road or tollway), whether maintained by the state, a county, a city, a town, or any other political subdivision or body corporate and politic separate from the state but exercising powers constituting essential government functions.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-5
"Revenue" defined
Sec. 5. As used in this chapter, "revenue" means any toll, rental, gift, grant, appropriation, money, or other funds or property coming into the possession or under the control of the department under this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-6 "State highway" defined
Sec. 6. As used in this chapter, "state highway" means a public road for which the department is responsible under IC 8-23-2-4.1(4).
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.1-2002, SEC.37.

IC 8-15-3-7
"Tollway" defined
Sec. 7. As used in this chapter, "tollway" includes any combination or part of:
(1) an express highway, superhighway, bridge, tunnel, or motor way, including express lanes and managed lanes, constructed under this chapter or IC 8-15.7 or, subject to section 10 of this chapter, converted to a tollway under IC 8-23-7-22;
(2) any bridge, tunnel, overpass, underpass, interchange, structure, ramp, access road, service road, entrance plaza, approach, tollhouse, utility corridor, toll gantry, rest stop, service station, or administration, storage, or other buildings or facilities, including temporary facilities and buildings, facilities, and structures that will not be tolled, that the department considers appurtenant to or necessary or desirable for the financing, construction, operation, or maintenance of one (1) or more of the items described in subdivision (1); and
(3) any subsequent improvement, betterment, enlargement, extension, or reconstruction of one (1) or more items described in this section, including any nontolled part, that are separately designated by name or number.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.137; P.L.47-2006, SEC.22.

IC 8-15-3-8
"Transient lodging facility" defined
Sec. 8. As used in this chapter, "transient lodging facility" means accommodations for overnight or temporary habitation. The term includes a hotel, motel, motor court, lodge, or inn.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-9
Location of tollway; approval; powers of department
Sec. 9. (a) Subject to subsection (e), the governor must approve the location of any tollway.
(b) The department may, in any combination, plan, design, develop, construct, reconstruct, maintain, repair, police, finance, and operate tollways, public improvements, and arterial streets and roads at those locations that the governor approves.
(c) The department may, in any combination, plan, design, develop, construct, reconstruct, improve, finance, operate, repair, or maintain public improvements such as roads and streets, sewer lines, water lines, and other utilities if these improvements are:
(1) adjacent or appurtenant to a tollway; or         (2) necessary or desirable for the financing, construction, operation, or maintenance of a tollway.
(d) The department may, in any combination, plan, design, develop, construct, reconstruct, improve, maintain, repair, operate, or finance the construction or reconstruction of an arterial highway or an arterial street that:
(1) is adjacent to, appurtenant to, or interchanges with a tollway; or
(2) intersects with a road or street that interchanges with a tollway.
(e) Notwithstanding any other law, the governor, the department, or an operator may not carry out any of the following activities under this chapter unless the general assembly enacts a statute authorizing that activity:
(1) Approve the location of a tollway, other than Interstate Highway 69 between Interstate Highway 64 and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
(2) Carry out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(3) Impose tolls on motor vehicles for use of the part of an interstate highway that connects a consolidated city and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.23.

IC 8-15-3-10
Conversion of state highway to tollway
Sec. 10. The department (subject to complying with IC 8-23-7-22) may convert a state highway to a tollway.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.138.

IC 8-15-3-11
Rules; use of tollways and streets
Sec. 11. The department may establish rules for the use of tollways, public improvements, or arterial streets or roads.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-12
Fixing and collecting tolls
Sec. 12. The department may fix, revise, charge, collect, retain, and use tolls for transit over each tollway or part of a tollway. The tolls and the setting of toll rates are not subject to supervision or regulation by any other commission, board, bureau, or agency of the

state.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.139; P.L.47-2006, SEC.24.

IC 8-15-3-13
Acquisition of property
Sec. 13. The department may acquire in the name of the state, by purchase or otherwise, on the terms and conditions and in the manner that the department considers proper or by the exercise of the right of condemnation as prescribed by this chapter, that public or private property (including public parks, playgrounds, or reservations, including parts of them or rights in them, rights-of-way, property rights, easements, and interests) that the department considers necessary for carrying out this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-14
Sale, transfer, or conveyance of property
Sec. 14. The department may sell, transfer, and convey any real property, any interest in real property, or any part of real property (whether acquired by purchase, condemnation, or otherwise, and whether the land or interest had been public or private) when it is no longer needed for purposes of this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-15
Transfer or lease of property
Sec. 15. The department may transfer to the tollway or lease, license, or otherwise transfer to the authority or the operator of a tollway any real property or interest in real property acquired by it under section 13 or 31 of this chapter, IC 8-23-7, or otherwise that is necessary, desirable, or convenient for the financing, construction, maintenance, and operation of any tollway or part of a tollway, or as otherwise required under this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.140; P.L.47-2006, SEC.25.

IC 8-15-3-16
Ingress and egress points
Sec. 16. (a) Except as provided in subsection (b), the department may designate the locations and establish, limit, and control points of ingress and egress from each tollway as necessary or desirable to:
(1) ensure the proper operation and maintenance of the tollway;
(2) finance the tollway;
(3) prohibit entrance to the tollway from any point that is not designated as an entrance; and
(4) provide for and permit the interconnection of a tollway with a toll road that is leased or operated by the department.
(b) The department may not grant ingress to or egress from any tollway, service area, or toll collection area having direct access to

the tollway for the operation of transient lodging facilities, including the service areas on which are located service stations and restaurants and toll plazas and paved parts of the right-of-way.
(c) The department shall erect at all points of ingress and egress suitable signs facing traffic from each direction on the tollway. These signs must designate the number and other designations, if any, of all United States or state highways of ingress or egress, the names of all Indiana municipalities having a population of at least five thousand (5,000) within a distance of seventy-five (75) miles on the roads of ingress or egress, and the distance in miles to those designated municipalities.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.26.

IC 8-15-3-17
Contracts, leases, and other agreements
Sec. 17. The department may make and enter into all leases, licenses, conveyances, contracts, and agreements necessary or incidental to the performance of the department's duties and the execution of the department's powers under this chapter and IC 8-15.7.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.27.

IC 8-15-3-18
Employees, consultants, and contractors
Sec. 18. The department may employ consulting engineers, superintendents, managers, other engineers, construction experts, financial advisers, accounting experts, attorneys, and other consultants, contractors, employees, and agents necessary to carry out this chapter or IC 8-15.7, and fix their compensation.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.28.

IC 8-15-3-19
Grants; aid; contributions
Sec. 19. The department may receive and accept in any combination from any federal, state, or local agency, subject to IC 8-23-3, loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, and grants for or in aid of the planning, design, construction, financing, repair, rehabilitation, expansion, improvement, operation, or maintenance of all or part of any tollway, and receive and accept aid or contributions from any source of either money, property, labor, or other things of value, to be held, used, and applied only for the purposes for which those loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, grants, or contributions are made. The department may distribute any part of loan proceeds, proceeds from lines of credit, proceeds from credit guarantees, and grants received under this section to an operator as permitted by the terms of the loan, line of credit, credit

guarantee, or grant. The department, the authority, or an operator, as required by a public-private agreement, shall repay any loan, line of credit, credit guarantee, or grant from a federal, state, or local agency, if a repayment is necessary to free the department from restrictions that the department determines to be in the public interest to remove.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.29.

IC 8-15-3-20
Expenditures or loans for public improvements
Sec. 20. The department may establish fees, charges, terms, or conditions for any expenditures, loans, or other form of financial participation in connection with public improvements on arterial streets and roads that are financed with tollway funds.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-21
Acceptance of gifts, bequests, loans, or revenue sharing
Sec. 21. The department may accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, and any other financing and assistance from any source and agree to and comply with conditions attached to it. Subject to the conditions agreed to by the department, the department may distribute any gifts, devises, bequests, grants, loans, appropriations, revenue sharing, and any other financing and assistance received under this section to an operator, as set forth in a public-private agreement.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.30.

IC 8-15-3-22
Power of department
Sec. 22. (a) The department has any power with respect to tollways that it has in connection with state highways.
(b) The department may do all acts and things necessary or proper to carry out this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-23
Exercise of power; exemption from taxation or assessments
Sec. 23. (a) The exercise of the powers granted by this chapter to the department or the authority must be in all respects for:
(1) the benefit of the people of Indiana;
(2) the increase of the commerce and prosperity of Indiana; and
(3) the improvement of the health and living conditions of the people of Indiana.
(b) Since the operation and maintenance of a tollway by the department or the authority constitutes the performance of essential governmental functions, neither the department nor the authority is required to pay any taxes or assessments upon a tollway or any

property acquired or used by the department under this chapter or IC 8-15.7 or upon the income from a tollway.
(c) The operator under a public-private agreement is not required to pay taxes or assessments upon a tollway, any property or property interest acquired by the operator under a public-private agreement, or any possessory interest in the tollway or in property granted or created by the public-private agreement under this chapter or IC 8-15.7.
(d) An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in:
(1) a tollway; or
(2) property granted or created by the public-private agreement;
is entitled to the exemption from gross retail tax and use tax provided under IC 6-2.5-4-9(b) and IC 6-2.5-3-2(c), respectively, with respect to that tangible personal property.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.31.

IC 8-15-3-24
Tolls and charges; fixing and collecting; deposits
Sec. 24. (a) Except as provided in subsection (b), the department may:
(1) fix, revise, charge, and collect tolls, fees, or charges for:
(A) the use of a tollway or any part of a tollway, including the right-of-way adjoining the paved part of the tollway;
(B) placing on a tollway or part of a tollway telephone, telegraph, electric light, cable, communication, gas, water, sewer, or power lines;
(C) the initiation, administration, and maintenance of customer accounts, late payment procedures, credit card and other electronic transactions, and enforcement actions for collection of unpaid amounts; and
(D) equipment used by customers in connection with electronic tolling, including transponders;
(2) fix the terms, conditions, and rates of charge for use of a tollway; and
(3) retain and use tolls, fees, or charges collected in accordance with this article.
(b) A toll or charge may not be made by the department for the following:
(1) The operation of temporary lodging facilities located upon or adjacent to a tollway.
(2) Placing in, on, along, over, or under a tollway any telephone, telegraph, electric light, cable, communication, gas, water, sewer, or power lines, equipment, or facilities that are necessary to serve establishments located on the tollway or that are necessary to interconnect any public utility facilities on one (1) side of the tollway with those on the other side.
(c) The department may fix the tolls for a tollway by establishing

maximum amounts and may provide that tolls or any maximum tolls established, and any increases or decreases to those tolls or maximum tolls, may be based on the indices or methodologies that the department considers appropriate. The department may set an increased toll for any class of traffic for any lane or other part of a tollway if the department determines that an increased toll is necessary or appropriate for financing the tollway or to reduce traffic congestion, increase mobility, improve connectivity, promote fuel conservation, achieve operating efficiencies, or promote public safety. The department shall specify the times or conditions under which an increased toll will be imposed. A reduced rate of toll is not allowed within a class, except:
(1) through the use of commutation or other tickets or privileges based upon frequency or volume of use;
(2) as permitted under an electronic tolling program;
(3) as permitted under a managed lane program under section 27.5 of this chapter;
(4) as necessary, desirable, or appropriate for financing the tollway;
(5) on a part of a tollway designated by the department, in its discretion, as an area free of tolls;
(6) as determined appropriate by the department; or
(7) as permitted under a public-private agreement.
(d) A person that passes a toll gate or other area of a tollway where a toll, charge, or fee is due without paying that amount commits a Class C infraction.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.32.

IC 8-15-3-25
Preservation of contracts
Sec. 25. All contracts executed by the department shall be preserved in the principal office of the department.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-26
Rules; traffic control; property protection; law enforcement access
Sec. 26. (a) The department may adopt rules under IC 4-22-2 for the following:
(1) The control and regulation of traffic on a tollway.
(2) The protection and preservation of property under the department's or operator's jurisdiction and control.
(3) The maintenance and preservation of good order within the property under the department's or operator's control.
(b) Rules adopted under this chapter must provide that law enforcement officers be afforded ready access, while in the performance of their official duties, to all property under the department's jurisdiction without the payment of tolls.
(c) A person who violates a rule adopted under this section commits a Class C infraction. As added by P.L.386-1987(ss), SEC.13. Amended by P.L.47-2006, SEC.33.

IC 8-15-3-27
Adoption of rules; traffic controls
Sec. 27. Notwithstanding IC 9, the department may adopt rules under IC 4-22-2 for the following:
(1) Establishing weight and size limitations for vehicles using a tollway, subject to the following:
(A) The operator of any vehicle exceeding any of the maximum allowable dimensions or weights must apply to the department in writing for an application for a special hauling permit. The application must be received at least seven (7) days before the time of desired entry. A permit, if granted, shall be given to the applicant in duplicate, properly completed, and numbered. The driver of the vehicle must have a copy to present to the toll attendant on duty at the point of entry to the tollway.
(B) The department shall assess a fee for issuing a special hauling permit. In assessing the fee, the department shall take into consideration the following factors:
(i) The administrative cost of issuing the permit.
(ii) The potential damage the vehicle represents to the project.
(iii) The potential safety hazard the vehicle represents.
(2) Establishing the speed at which a vehicle may be driven on a tollway, including a minimum speed and a maximum speed not in excess of the maximum provided in IC 9 for the interstate defense network of dual highways.
(3) Designating one-way traffic lanes on a tollway.
(4) Determining the manner of operation of vehicles entering and leaving traffic lanes on a tollway.
(5) Determining the regulation of U-turns, of crossing or entering medians, of stopping, parking, or standing, and of passing vehicles on a tollway.
(6) Determining the establishment and enforcement of traffic control signs and signals for vehicles in traffic lanes, acceleration and deceleration lanes, toll plazas, and interchanges on a tollway.
(7) Determining the limitation of entry to and exit from a tollway to designated entrances and exits.
(8) Determining the limitation on use of a tollway by pedestrians and aircraft and by vehicles of a type specified in the rules.
(9) Regulating commercial activity on tollways, including the following:
(A) The offering or display of goods or services for sale.
(B) The posting, distributing, or displaying of signs, advertisements, or other printed or written material.
(C) The operation of a mobile or stationary public address

system.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.40-2000, SEC.1; P.L.23-2001, SEC.1.

IC 8-15-3-27.5
Rules restricting use of lanes
Sec. 27.5. (a) The rules adopted under section 26 or 27 of this chapter may include restrictions on the use of one (1) or more lanes on any part of a tollway as necessary, appropriate, or desirable for financing the tollway or to reduce congestion, increase mobility, promote fuel conservation, achieve operating efficiencies, or promote public safety. The restrictions may include limiting use of one (1) or more lanes to private vehicles, high occupancy vehicles, vehicles that participate in an electronic tolling program, trucks, commercial vehicles, special fuel vehicles, transit vehicles, or vehicles that pay a higher toll for exclusive use of a dedicated lane. The rules may require a person eligible to use a restricted lane to obtain the permit specified by the department or an operator, as permitted under a public-private agreement.
(b) The department may require that an electronic device or other identification device specified by the department or by an operator as permitted under a public-private agreement be maintained in a vehicle using a restricted lane on a tollway.
(c) The department may construct barriers or implement other design, construction, or operational features to implement a managed lane, express lane, or other program under this section.
As added by P.L.47-2006, SEC.34.

IC 8-15-3-27.7
Rules concerning electronic tolling
Sec. 27.7. (a) The rules adopted under section 26 or 27 of this chapter may establish an electronic tolling program. The rules must provide at least the following:
(1) A participant must enter into a written agreement containing the terms and conditions approved by the department.
(2) An agreement must require the participant to do the following:
(A) Establish the account specified by the department and maintain the balance of funds in the account specified by the department.
(B) Hold and use any device provided to register use of a tollway that is chargeable to the participant's account in the manner specified in the rules and participant's agreement.
(C) Pay the fees, charges, and tolls specified by the department or an operator, as permitted under a public-private agreement.
(D) Comply with any other necessary or appropriate terms and conditions specified by the department or an operator, as permitted under a public-private agreement.
(3) A method for resolving disputed charges with account

holders, including an agreement by the account holder to hold the department and its agents harmless for the payment of any unpaid financial obligation incurred by the account holder.
(4) The program will comply with all applicable federal and state laws, regulations, and rules regulating credit transactions between the entity holding the account and the account holder.
(5) Notice will be provided to the participant of all federal and state privacy, credit, and other laws, regulations, and policies applicable to an account and the program.
(b) The department may establish reasonable fees and charges to be charged to account holders and business entities participating in the electronic tolling program and to recover costs of administration, account initiation and maintenance, late payments, credit card and other electronic transactions, enforcement, and improvement of the program. The fees and charges shall be deposited in the appropriate special funds account for the tollways covered by the program, as specified by the department, or used, retained, or deposited as permitted under a public-private agreement.
(c) The identifying credit and tollway use information of an electronic tolling program participant may not be used by the department or an operator for commercial purposes not related to the tollway.
As added by P.L.47-2006, SEC.35.

IC 8-15-3-28
Violations of rule; size and weight violations
Sec. 28. (a) A person who violates a rule adopted under section 27 of this chapter commits a Class C infraction.
(b) A violation of a weight limitation established by rule under section 27 of this chapter is:
(1) a Class B infraction if the total of all excess weight under those limitations is more than five thousand (5,000) pounds but not more than ten thousand (10,000) pounds; or
(2) a Class A infraction if the total of all excess weight under those limitations is more than ten thousand (10,000) pounds.
(c) It is a defense to the charge of violating a weight limitation that the total of all excess weight under that limitation is less than one thousand (1,000) pounds.
(d) The court may suspend the registration of a vehicle that violates a size or weight limitation for a period of not more than ninety (90) days. Upon the conviction of a person for a violation of a weight or size limitation, the court may recommend suspension of a current chauffeur's license only if the violation is committed knowingly.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-29
Condition and repair of tollways
Sec. 29. Each tollway shall be maintained and kept in good condition and repair by the department. As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-30
Restoration or repair of damaged property
Sec. 30. All public and private property damaged or destroyed in carrying out this chapter shall be restored or repaired and placed in its original condition as nearly as practicable or adequate compensation made for it.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-31
Lease, grant, or conveyance of property by political subdivision or public agency
Sec. 31. Notwithstanding any other law, each county, city, town, township, and other political subdivision and public agency of the state may lease, lend, grant, or convey to the state at the request of the department, upon reasonable and fair terms and conditions, and without the necessity for an advertisement, order of court, or other formal action (other than the regular and formal action of the departments concerned), any real property for the purposes of this chapter.
As added by P.L.386-1987(ss), SEC.13.

IC 8-15-3-32
Conversion of tollways to state highways
Sec. 32. Subject to any public-private agreement that applies to a tollway, including terms applicable to the financing of the tollway, the department may, after issuing an order and after receiving the governor's approval, at any time determine that a tollway under its jurisdiction should become a part of the system of state highways free of tolls.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.141; P.L.47-2006, SEC.36.

IC 8-15-3-33
Studies of tollway; additional interchanges
Sec. 33. (a) The department may expend any funds available for the study of a tollway and may use the department's engineering and other resources, including consulting engineers and traffic engineers, to conduct this study.
(b) The department shall make studies of the feasibility of construction of additional interchanges along tollways near population and traffic generating centers. These studies shall be made by consulting engineers and traffic engineers who are retained by the department in connection with its other duties under this chapter.
As added by P.L.386-1987(ss), SEC.13. Amended by P.L.18-1990, SEC.142.

IC 8-15-3-34 Employment of police officers
Sec. 34. The department may arrange for the use and employment of police officers to police a tollway. The police officers employed under this section are vested with all necessary police powers to enforce state laws. A police officer employed under this section has the same powers within the property limits of a tollway as a law enforcement officer (as defined in IC 35-41-1-17) within the law enforcement officer's jurisdiction. A warrant of arrest issued by the proper authority of the state may be executed within the property limits of the tollway by a police officer employed by the department or an operator.
As added by P.L.47-2006, SEC.37.

IC 8-15-3-35
Exercise of certain powers by authority or operator
Sec. 35. (a) If a public-private agreement is entered into under IC 8-15.7 with respect to a project, the department may authorize:
(1) the authority to exercise all or a part of the powers of the department under this chapter necessary or desirable to accomplish the purposes of this chapter or IC 8-15.7; and
(2) the operator under the public-private agreement to exercise all or a part of the powers of the department under sections 9, 16, 29, and 30 of this chapter under the public-private agreement.
(b) The department may authorize the authority to exercise all or a part of the powers of the department under this chapter necessary or desirable to accomplish the purposes of this chapter.
As added by P.L.47-2006, SEC.38.






ARTICLE 15.5. PUBLIC-PRIVATE AGREEMENTS FOR TOLL ROAD PROJECTS

CHAPTER 1. GENERAL PROVISIONS

IC 8-15.5-1-1
Supplemental nature of powers conferred by article
Sec. 1. The powers conferred by this article are in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this article, this article is controlling as to any public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-1-2
Complete authority for public-private agreements; limitations
Sec. 2. (a) This article contains full and complete authority for public-private agreements between the authority and a private entity. Except as provided in this article, no law, procedure, proceeding, publication, notice, consent, approval, order, or act by the authority or any other officer, department, agency, or instrumentality of the state or any political subdivision is required for the authority to enter into a public-private agreement with a private entity under this article, or for a toll road project that is the subject of a public-private agreement to be constructed, acquired, maintained, repaired, operated, financed, transferred, or conveyed.
(b) Notwithstanding any other law, after August 1, 2006, neither the authority nor the department may:
(1) issue a request for proposals for; or
(2) enter into;
a public-private agreement under this article that would authorize an operator to impose tolls for the operation of motor vehicles on all or part of a project, unless the general assembly adopts a statute authorizing the imposition of tolls.
(c) Notwithstanding any other law, neither the authority nor an operator may carry out any of the following activities under this article unless the general assembly enacts a statute authorizing that activity:
(1) Carrying out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(2) Imposing tolls on motor vehicles for use of the part of an interstate highway that connects a consolidated city and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.47-2006, SEC.39.
IC 8-15.5-1-3
Findings by general assembly
Sec. 3. The general assembly finds and determines that:
(1) the state has limited resources to fund the maintenance and expansion of the state transportation system, including toll roads, and therefore alternative funding sources should be developed to supplement public revenue sources;
(2) the Indiana finance authority should be authorized to solicit, evaluate, negotiate, and administer agreements with the private sector for the purposes described in subdivision (1); and
(3) it is necessary to serve the public interest and to provide for the public welfare by adopting this article for the purposes described in this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 2. DEFINITIONS

IC 8-15.5-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-2
"Authority"
Sec. 2. "Authority" refers to the Indiana finance authority.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-3
"Department"
Sec. 3. "Department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-4
"Offeror"
Sec. 4. "Offeror" means a private entity that has submitted a proposal for a public-private agreement under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-5
"Operator"
Sec. 5. "Operator" means a private entity that has entered into a public-private agreement with the authority.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-6
"Private entity"
Sec. 6. "Private entity" means any individual, sole proprietorship, corporation, limited liability company, joint venture, general partnership, limited partnership, nonprofit entity, or other private legal entity. A public agency may provide services to a private entity without affecting the private status of the private entity and the ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-7
"Project" or "toll road project"
Sec. 7. "Project" or "toll road project" has the meaning set forth in IC 8-15-2-4(4).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-8
"Public-private agreement"      Sec. 8. "Public-private agreement" means an agreement under this article between a private entity and the authority under which the private entity, acting on behalf of the authority as lessee, licensee, or franchisee, will plan, design, acquire, construct, reconstruct, improve, extend, expand, lease, operate, repair, manage, maintain, or finance a toll road project.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-9
"Request for proposals"
Sec. 9. "Request for proposals" means all materials and documents prepared by or on behalf of the authority to solicit proposals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-2-10
"User fees"
Sec. 10. "User fees" means the rates, tolls, or fees imposed for the use of, or incidental to, all or any part of a toll road project under a public-private agreement.
As added by P.L.47-2006, SEC.39.



CHAPTER 3. AUTHORITY TO ENTER INTO PUBLIC-PRIVATE AGREEMENTS

IC 8-15.5-3-1
Power to enter into public-private agreement
Sec. 1. Subject to the other provisions of this article, the authority and a private entity may enter into a public-private agreement with respect to a toll road project. Subject to the requirements of this article, a public-private agreement may provide that the private entity is partially or entirely responsible for any combination of the following activities with respect to the project:
(1) Planning.
(2) Design.
(3) Acquisition.
(4) Construction.
(5) Reconstruction.
(6) Improvement.
(7) Extension or expansion.
(8) Operation.
(9) Repair.
(10) Management.
(11) Maintenance.
(12) Financing.
As added by P.L.47-2006, SEC.39.



CHAPTER 4. SELECTION OF OPERATOR BY REQUEST FOR PROPOSALS

IC 8-15.5-4-1
Request for proposals required
Sec. 1. Before entering into a public-private agreement under this article, the authority must issue a request for proposals as set forth in this chapter. A request for proposals for a toll road project may be issued by the authority in one (1) or more phases and may include a request for qualifications.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-2
Contents of request for proposals
Sec. 2. A request for proposals issued by the authority must include the following:
(1) The factors or criteria that will be used in evaluating the proposals.
(2) A statement that a proposal must be accompanied by evidence of financial responsibility as considered appropriate and satisfactory by the authority.
(3) A statement concerning whether discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
(4) A statement concerning any other information that the authority may consider in evaluating the proposals.
(5) A statement that, except as otherwise required by law or under order from a court with jurisdiction, the authority may not disclose the contents of proposals during:
(A) discussions; or
(B) negotiations;
with eligible offerors to other eligible offerors.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-3
Notice of request for proposals
Sec. 3. Notice of a request for proposals shall be given by publication in accordance with IC 5-3-1.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-4
Discussions with offerors
Sec. 4. As provided in a request for proposals, discussions may be conducted with the offerors for the purpose of clarification to assure full understanding of and responsiveness to the solicitation requirements.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-5 Fair and equal treatment of offerors
Sec. 5. Eligible offerors must be accorded fair and equal treatment with respect to any opportunity for discussion and revision of proposals.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-6
Access to contents of proposals
Sec. 6. (a) The authority may not disclose the contents of proposals during discussions or negotiations with eligible offerors.
(b) The authority may, in its discretion in accordance with IC 5-14-3, treat as confidential all records relating to discussions or negotiations between the authority and eligible offerors if those records are created while discussions or negotiations are in progress.
(c) Notwithstanding subsections (a) and (b), and with the exception of parts that are confidential under IC 5-14-3, the terms of the selected offer negotiated under this article shall be available for inspection and copying under IC 5-14-3 after negotiations with the offerors have been completed.
(d) When disclosing the terms of the selected offer under subsection (c), the authority shall certify that the information being disclosed accurately and completely represents the terms of the selected offer.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-7
Negotiations with offerors
Sec. 7. (a) The authority shall negotiate with one (1) or more responsible offerors who submit proposals that are determined to be reasonably capable of being selected for a public-private agreement and may seek to obtain a final offer from one (1) or more responsible offerors.
(b) In determining whether one (1) or more responsible offerors are reasonably capable of being selected for a public-private agreement, the authority must consider all the following:
(1) The responsible offeror's expertise, qualifications, competence, skills, and know-how to perform its obligations under the proposed public-private agreement in accordance with the public-private agreement.
(2) The financial strength of the responsible offeror, including its capitalization.
(3) The experience of the responsible offeror in operating toll roads and highways and other similar projects and the quality of the responsible offeror's past or present performance on other similar or equivalent projects.
(4) The integrity, background, and reputation of the responsible offeror, including the absence of criminal, civil, or regulatory claims or actions against the responsible offeror.
(c) The requirements set forth in subsection (b) also apply to the approval by the authority of any successor or replacement operator

under the public-private agreement after the execution of the public-private agreement under section 11 of this chapter.
(d) In making its determination under subsection (b) or (c), the authority shall consider the offeror or operator as well as any private entity that controls the actions of the offeror or operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-8
Preliminary selection of offeror or termination of process
Sec. 8. After the final offers from responsible offerors have been negotiated under section 7 of this chapter, the authority shall:
(1) make a preliminary selection of an offeror as the operator for the related toll road project, whose final offer is referred to in this article as the "selected offer"; or
(2) terminate the request for proposal process.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-9
Public hearing on preliminary selection
Sec. 9. If the authority makes a preliminary selection of an operator under section 8 of this chapter, the authority shall schedule a public hearing on the preliminary selection and publish notice of the hearing one (1) time in accordance with IC 5-3-1 at least seven (7) days before the hearing. The notice must include the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A description of the related toll road project and of the public-private agreement to be awarded.
(4) The identity of the offeror that has been preliminarily selected as the operator for the project.
(5) The address and telephone number of the authority.
(6) A statement indicating that, subject to section 6 of this chapter, and except for those portions that are confidential under IC 5-14-3, the selected offer and an explanation of the basis upon which the preliminary selection was made are available for public inspection and copying at the principal office of the authority during regular business hours.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-10
Access to selected offer
Sec. 10. (a) Subject to section 6 of this chapter, and except for those parts that are confidential under IC 5-14-3, the selected offer and a written explanation of the basis upon which the preliminary selection was made shall be made available for inspection and copying in accordance with IC 5-14-3 at least seven (7) days before the hearing scheduled under section 9 of this chapter.
(b) At the hearing, the authority shall allow the public to be heard on the preliminary selection.
As added by P.L.47-2006, SEC.39.
IC 8-15.5-4-11
Designation of operator; publication of notice; execution of public-private agreement
Sec. 11. (a) After the procedures required in this chapter have been completed, the authority shall make a determination as to whether the offeror that submitted the selected offer should be designated as the operator for the related toll road project and shall submit the authority's determination to the governor and the budget committee.
(b) After review of the authority's determination by the budget committee, the governor may accept or reject the determination of the authority. If the governor accepts the determination of the authority, the governor shall designate the offeror who submitted the selected offer as the operator for the related toll road project. The authority shall publish notice of the designation of the operator for the related toll road project one (1) time, in accordance with IC 5-3-1.
(c) After the designation of the operator for the related toll road project, the authority may execute the public-private agreement with that operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-12
Action to contest validity of public-private agreement
Sec. 12. Any action to contest the validity of a public-private agreement entered into under this chapter may not be brought after the fifteenth day following the publication of the notice of the designation of an operator under the public-private agreement as provided in section 11 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-4-13
Disclosure of contents of proposals
Sec. 13. The authority shall disclose the contents of all proposals, except the parts of the proposals that may be treated as confidential in accordance with IC 5-14-3, when either:
(1) the request for proposal process is terminated under section 8 of this chapter; or
(2) the public-private agreement has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted.
As added by P.L.47-2006, SEC.39.



CHAPTER 5. TERMS AND CONDITIONS OF PUBLIC-PRIVATE AGREEMENTS

IC 8-15.5-5-1
Public-private agreement by operator; approval by governor
Sec. 1. (a) Before developing or operating a toll road project, a private entity that has been selected as the operator of a toll road project under this article shall enter into a public-private agreement with the authority setting forth the rights and duties of the operator under this article.
(b) A public-private agreement entered into under this article must be approved by the governor before its execution.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-2
Required provisions of public-private agreement
Sec. 2. A public-private agreement entered into under this article must provide for the following:
(1) The original term of the public-private agreement, which may not exceed seventy-five (75) years.
(2) Provisions for a:
(A) lease, franchise, or license of the toll road project and the real property owned by the authority upon which the toll road project is located or is to be located; or
(B) management agreement or other contract to operate the toll road project and the real property owned by the authority upon which the toll road project is located or is to be located;
for a predetermined period. The public-private agreement must provide for ownership of all improvements and real property by the authority in the name of the state.
(3) Monitoring of the operator's maintenance practices by the authority and the taking of actions by the authority that it considers appropriate to ensure that the toll road project is properly maintained.
(4) The basis upon which user fees that may be collected by the operator, as determined under this article, are established.
(5) Compliance with applicable state and federal laws and local ordinances.
(6) Grounds for termination of the public-private agreement by the authority or the operator.
(7) The date of termination of the operator's authority and duties under this article.
(8) Procedures for amendment of the agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-3
Other permitted provisions of public-private agreement
Sec. 3. In addition to the requirements of section 2 of this chapter, a public-private agreement may include additional provisions

concerning the following:
(1) Review and approval by the authority of the operator's plans for the development and operation of the toll road project.
(2) Inspection by the authority of construction of or improvements to the toll road project.
(3) Maintenance by the operator of a policy or policies of public liability insurance (copies of which shall be filed with the authority, accompanied by proofs of coverage) or self-insurance, each in a form and amount satisfactory to the authority to insure coverage of tort liability to the public and employees and to enable the continued operation of the toll road project.
(4) Filing by the operator, on a periodic basis, of appropriate financial statements in a form acceptable to the authority.
(5) Filing by the operator, on a periodic basis, of appropriate traffic reports in a form acceptable to the authority.
(6) Payments to the operator. These payments may consist of one (1) or more of the following:
(A) The retention by the operator of the revenues collected by the operator in the operation and management of the toll road project.
(B) Payments made to the operator by the authority.
(C) Other sources of payment or revenue to the operator, if any.
(7) Financing obligations of the operator and the authority, including entering into agreements for the benefit of the financing parties.
(8) Apportionment of expenses between the operator and the authority.
(9) The rights and duties of the operator, the authority, and other state and local governmental entities with respect to use of the toll road project, including the state police department and other law enforcement and public safety agencies.
(10) Arbitration or other dispute resolution mechanisms or remedies for the settlement of claims and other disputes arising under the agreement.
(11) Payment of money to either party upon default or delay, or upon termination of the public-private agreement, with the payments to be used:
(A) in the form of liquidated damages to compensate the operator for demonstrated unamortized costs, lost profits, or other amounts as provided in the agreement;
(B) to retire or refinance indebtedness related to the toll road project or the public-private agreement; or
(C) for any other purpose mutually agreeable to the operator and the authority.
(12) Indemnification of the operator by the authority under conditions specified in the agreement.
(13) Assignment, subcontracting, or other delegation of responsibilities of the operator or the authority under the

agreement to third parties, including other private entities, the department, and other state agencies.
(14) Sale or lease to the operator of personal property related to the toll road project.
(15) Other lawful terms and conditions to which the operator and the authority mutually agree.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-4
Financing of obligations by operator; no state or local debt or pledge
Sec. 4. (a) The operator may finance its obligations with respect to the toll road project and the public-private agreement in the amounts and upon the terms and conditions determined by the operator.
(b) The operator may:
(1) issue debt, equity, or other securities or obligations;
(2) enter into sale and leaseback transactions; and
(3) secure any financing with a pledge of, security interest in, or lien on any user fees charged and collected for the use of the toll road project and any property interest of the operator in the toll road project.
However, any bonds, debt, other securities, or other financing issued for the purposes of this article shall not be considered to constitute a debt of the state or any political subdivision of the state or a pledge of the faith and credit of the state or any political subdivision.
(c) The operator may deposit the user fees charged and collected for the use of the toll road project in a separate account held by a trustee or escrow agent for the benefit of the secured parties of the operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-5
Public-private agreement with multiple entities
Sec. 5. Notwithstanding any contrary provision of this article, the authority may enter into a public-private agreement with multiple private entities if the authority determines in writing that it is in the public interest to do so.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-5-6
Exercise of powers delegated or assigned by authority
Sec. 6. The department or any other state agency may perform any duties and exercise any powers of the authority under this article or the public-private agreement that have been assigned, subcontracted, or delegated to it by the authority.
As added by P.L.47-2006, SEC.39.



CHAPTER 6. CONSTRUCTION AND OPERATING STANDARDS FOR TOLL ROAD PROJECTS

IC 8-15.5-6-1
Standards for plans and specifications
Sec. 1. The plans and specifications for each toll road project constructed under this article must comply with:
(1) the authority's standards for other projects of a similar nature, except as otherwise provided in the public-private agreement; and
(2) any other applicable state or federal standards.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-2
Compliance with certain laws not required
Sec. 2. Unless otherwise provided by federal law, the operator or any contractor or subcontractor of the operator engaged in the construction of a toll road project is not required to comply with IC 4-13.6 or IC 5-16 concerning state public works, IC 5-17 concerning purchases of materials and supplies, or other statutes concerning procedures for procurement of public works or personal property as a condition of being awarded and performing work on the project.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-3
Minority and women's business participation; Indiana businesses
Sec. 3. The operator or any contractor or subcontractor of the operator engaged in the construction of a toll road project is subject to:
(1) the provisions of 25 IAC 5 concerning equal opportunities for minority business enterprises and women's business enterprises to participate in procurement and contracting processes; and
(2) the provisions that may be established by the authority in a public-private agreement with respect to awarding contracts to Indiana businesses (as defined in IC 5-22-15-20.5).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-4
Toll road project subject to certain state highway standards
Sec. 4. Each toll road project constructed or operated under this article is considered to be part of the state highway system designated under IC 8-23-4-2 for purposes of identification, maintenance standards, and enforcement of traffic laws.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-6-5
Agreements for maintenance and other services      Sec. 5. An operator may enter into agreements for maintenance or other services under this article with the authority, the department, or other state agencies. The authority may:
(1) with the assistance of all applicable state agencies, establish a unified permitting and licensing process for the processing and issuance of all necessary permits and licenses for toll road projects under this article, including, but not limited to, all environmental permits and business and tax licenses; and
(2) provide other services for which the authority is reimbursed, including, but not limited to, preliminary planning, environmental certification (including the procurement of all necessary environmental permits), and preliminary design of toll road projects under this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 7. USER FEES

IC 8-15.5-7-1
Power of authority to fix user fees
Sec. 1. (a) Notwithstanding IC 8-9.5-8 and IC 8-15-2-14(j), the authority may fix and revise the amounts of user fees that an operator may charge and collect for the use of any part of a toll road project in accordance with the public-private agreement.
(b) In fixing the amounts referred to in subsection (a), the authority may:
(1) establish maximum amounts for the user fees; and
(2) provide for increases or decreases of the user fees or the maximum amounts established based upon the indices, methodologies, or other factors that the authority considers appropriate.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-2
Schedule of user fees
Sec. 2. A schedule of the current user fees shall be made available by the operator to any member of the public on request.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-3
User fees not subject to other regulation
Sec. 3. User fees established by the authority under this article are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state, or by any political subdivision.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-4
Criteria for establishment of user fees
Sec. 4. User fees established by the authority under section 1 of this chapter for the use of a toll road project must be nondiscriminatory and may:
(1) include different user fees based on categories such as vehicle class, vehicle size, vehicle axles, vehicle weight, volume, location, or traffic congestion or such other means or classification as the authority determines to be appropriate;
(2) vary by time of day or year; or
(3) be based on one (1) or more factors considered relevant by the authority, which may include any combination of:
(A) the costs of:
(i) operation;
(ii) maintenance; and
(iii) repair and rehabilitation;
(B) debt service payments on bonds or other obligations;
(C) adequacy of working capital;
(D) depreciation;             (E) payment of user fees, any state, federal, or local taxes, or payments in lieu of taxes; and
(F) the sufficiency of income to:
(i) maintain the toll road project in a sound physical and financial condition to render adequate and efficient service; and
(ii) induce an operator to enter into a public-private agreement.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-5
Collection of user fees by operator
Sec. 5. A public-private agreement may:
(1) grant an operator a license or franchise to charge and collect tolls for the use of the toll road project;
(2) authorize the operator to adjust the user fees charged and collected for the use of the toll road project, so long as the amounts charged and collected by the operator do not exceed the maximum amounts established by the authority under section 1 of this chapter;
(3) provide that any adjustment by the operator permitted under subdivision (2) may be based on such indices, methodologies, or other factors as described in the public-private agreement or as approved by the authority;
(4) authorize the operator to charge and collect user fees through manual and nonmanual methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, including rules adopted by the authority under IC 8-15-2-17.2(a)(10), global positioning systems and photo or video based toll collection or toll collection enforcement systems; and
(5) authorize the collection of user fees charges by a third party.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-6
Agreement concerning electronic toll collections on Indiana Toll Road
Sec. 6. (a) As used in this section, "Class 2 vehicle" means any vehicle with two (2) axles, including motorcycles.
(b) If the authority enters into a public-private agreement concerning the operation of the Indiana Toll Road, the authority shall enter into a written agreement with the operator concerning the implementation of electronic or nonmanual means of collecting user fees imposed on Class 2 vehicles.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-7
Collection of user fees after expiration of public-private agreement
Sec. 7. (a) After expiration of a public-private agreement, the

authority may:
(1) continue to charge user fees for the use of the toll road project; or
(2) delegate to a third party the authority to continue to collect the user fees.
(b) Revenues collected under this section must first be used for operations and maintenance of the toll road project. Any revenues determined by the authority to be excess must be paid to the authority for deposit in the toll road fund established by IC 8-15.5-11.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-7-8
Actions to contest validity of user fees
Sec. 8. Any action to contest the validity of user fees fixed under this chapter may not be brought after the fifteenth day following the effective date of a rule fixing the user fees adopted under IC 4-22-2-37.1(a)(30).
As added by P.L.47-2006, SEC.39.



CHAPTER 8. TAXATION OF OPERATORS

IC 8-15.5-8-1
Property tax exemption
Sec. 1. A toll road project and tangible personal property used exclusively in connection with a toll road project that are:
(1) owned by the authority and leased, franchised, licensed, or otherwise conveyed to an operator; or
(2) acquired, constructed, or otherwise provided by an operator in connection with the toll road project;
under the terms of a public-private agreement are considered to be public property devoted to an essential public and governmental function and purpose and the property, and an operator's leasehold estate, franchise, license, and other interests in the property, are exempt from all ad valorem property taxes and special assessments levied against property by the state or any political subdivision of the state.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-8-2
Taxation of income received by operator
Sec. 2. Income received by an operator under the terms of a public-private agreement is subject to taxation in the same manner as income received by other private entities.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-8-3
Sales tax on purchases by operator
Sec. 3. An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in the toll road project is not exempt from the application of the gross retail or use tax under IC 6-2.5 with respect to such a purchase.
As added by P.L.47-2006, SEC.39.



CHAPTER 9. RECORDS OF OPERATORS

IC 8-15.5-9-1
Access to records of operator
Sec. 1. Records that are provided by an operator to the authority that relate to compliance by an operator with the terms of a public-private agreement are subject to inspection and copying in accordance with IC 5-14-3.
As added by P.L.47-2006, SEC.39.



CHAPTER 10. ADDITIONAL POWERS OF THE AUTHORITY CONCERNING TOLL ROAD PROJECTS

IC 8-15.5-10-1
Cooperation by authority with other governmental entities
Sec. 1. The authority may exercise any powers provided under this article in participation or cooperation with the department or any other governmental entity and enter into any contracts to facilitate that participation or cooperation without compliance with any other statute.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-2
Contracts necessary for performance of authority's or other agency's duties
Sec. 2. (a) The authority may make and enter into all contracts and agreements necessary or incidental to the performance of the authority's duties and the execution of the authority's powers under this article. These contracts or agreements are not subject to any approvals other than the approval of the authority and may be for any term of years and contain any terms that are considered reasonable by the authority.
(b) The department and any other state agency may make and enter into all contracts and agreements necessary or incidental to the performance of the duties and the execution of the powers granted to the department or the state agency in accordance with this article or the public-private agreement. These contracts or agreements are not subject to any approvals other than the approval of the department or state agency and may be for any term of years and contain any terms that are considered reasonable by the department or the state agency.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-3
Payment of amounts owed from available funds; moral obligation
Sec. 3. (a) The authority may pay any amounts owed by the authority under a public-private agreement entered into under this article from any funds available to the authority under this article or any other statute.
(b) Subject to review by the budget committee established by IC 4-12-1-3 and approval by the budget director appointed under IC 4-12-1-3, a public-private agreement entered into under this article may:
(1) establish a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to pay any amounts owed by the authority under a public-private agreement; or
(2) otherwise create a moral obligation of the state to pay any amounts owed by the authority under the public-private agreement.     (c) The authority may issue bonds under IC 4-4-11 or IC 8-15-2 to provide funds for any amounts identified under this section without complying with IC 8-9.5-8-10.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-4
Delegation of certain powers to operator
Sec. 4. For purposes of this article, the authority may authorize an operator under a public-private agreement to perform any of its duties under IC 8-15-2-1, IC 8-15-2-6, IC 8-15-2-18, and IC 8-15-2-24.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-5
Exercise of powers under toll road statute and other laws
Sec. 5. The authority may exercise any of its powers under IC 8-15-2 or any other provision of the Indiana Code as necessary or desirable for the performance of the authority's duties and the execution of the authority's powers under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-6
Impairment of public-private agreement by authority prohibited
Sec. 6. The authority may not take any action under this chapter that would impair the public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-10-7
Agreement with state police concerning law enforcement
Sec. 7. (a) The authority shall enter into an agreement between and among the operator, the authority, and the state police department concerning the provision of law enforcement assistance with respect to a toll road project that is the subject of a public-private agreement under this article.
(b) The authority shall enter into arrangements with the state police department related to costs incurred in providing law enforcement assistance under this article.
(c) All law enforcement officers of the state and any political subdivision have the same powers and jurisdiction within the limits of a toll road project as they have in their respective areas of jurisdiction, including the roads and highways of the state. These law enforcement officers shall have access to a toll road project that is the subject of a public-private agreement to exercise their powers and jurisdiction.
As added by P.L.47-2006, SEC.39.



CHAPTER 11. TOLL ROAD FUND

IC 8-15.5-11-1
"Account"
Sec. 1. As used in this chapter, "account" refers to an account established within the fund.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the toll road fund established by section 3 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-3
Establishment of fund; administration; accounts; investment
Sec. 3. (a) The toll road fund is established to provide funds to:
(1) pay or defease certain bonds in the manner provided by this chapter;
(2) pay amounts owed by the authority in connection with the execution and performance of a public-private agreement under this article, including operating expenses of the authority; and
(3) make distributions to the next generation trust fund and the major moves construction fund.
(b) The authority shall hold, administer, and manage the fund.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The fund consists of the following:
(1) Money received from an operator under a public-private agreement.
(2) Appropriations, if any, made by the general assembly.
(3) Grants and gifts intended for deposit in the fund.
(4) Interest, premiums, gains, or other earnings on the fund.
(5) Amounts transferred to the fund under subsection (i).
(6) Amounts transferred to the fund under IC 8-14-14-6(a)(5)
(e) The authority shall establish the following separate accounts within the fund:
(1) The bond retirement account.
(2) The administration account.
(3) The eligible project account.
(f) Money in the fund shall be deposited, paid, and secured in the manner provided by IC 4-4-11-32. Notwithstanding IC 5-13, the authority shall invest the money in the fund that is not needed to meet the obligations of the fund in the manner provided by an investment policy established by resolution of the authority.
(g) The fund is not part of the state treasury and is considered a trust fund for purposes of IC 4-9.1-1-7. Money may not be transferred, assigned, or otherwise removed from the fund by the state board of finance, the budget agency, or any other state agency.     (h) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(i) As soon as practicable after a public-private agreement concerning the Indiana Toll Road has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted, the authority shall determine the total balance remaining in all toll road funds and accounts established under IC 8-15-2. Subject to any applicable trust indentures securing toll road bonds, the authority may retain from those funds and accounts the amounts necessary to pay outstanding obligations with respect to the operation of the Indiana Toll Road incurred before the effective date of the public-private agreement, and shall transfer all remaining balances in the toll road funds and accounts to the fund.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-4
Allocations to accounts and other funds
Sec. 4. (a) Before any allocations are made from the fund under this chapter, the authority shall determine:
(1) the extent to which outstanding bonds issued by the authority under IC 8-14.5-6 or IC 8-15-2 should be repaid, defeased, or otherwise retired;
(2) the total amount necessary to repay, defease, or otherwise retire the bonds selected by the authority for repayment, defeasance, or retirement; and
(3) the total amount necessary to pay the amounts owed by the authority related to the execution and performance of a public-private agreement under this article, including establishing reserves, plus the amount necessary to establish an escrow account to implement a written agreement entered into under IC 8-15.5-7-6 to fund reductions in, or refunds of, user fees imposed on Class 2 vehicles.
The authority shall make a separate determination of the amount described in subdivision (3) for each public-private agreement. The amount described in subdivision (3) is payable solely from money received by the authority under the public-private agreement for which the amounts owed were incurred, and are not payable from lease payments received under IC 8-9.5 or IC 8-14.5.
(b) Before making any allocations from the fund under subsection (c) or (d), the authority shall allocate the amount determined under subsection (a)(2) to the bond retirement account. Money in this account may be used only for the purpose described in section 3(a)(1) of this chapter.
(c) After making the allocation required by subsection (b) and before making the allocations required by subsection (d), the authority shall allocate the amount determined under subsection (a)(3) to the administration account. Money in this account may be used only for the purpose described in section 3(a)(2) of this chapter.
(d) After making the allocations required by subsections (b) and

(c), the remaining money received during each state fiscal year under a public-private agreement under this article shall be allocated to the eligible project account. Money in this account may be used only for the purposes described in section 3(a)(3) of this chapter. Within thirty (30) days after a public-private agreement concerning the Indiana Toll Road has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted, the authority shall transfer:
(1) five hundred million dollars ($500,000,000) of the money in the eligible project account to the next generation trust fund established under IC 8-14-15; and
(2) the remainder of the money in the eligible project account to the major moves construction fund.
In addition, any amounts transferred to the fund under section 3(i) of this chapter after the date described in this subsection shall be transferred to the major moves construction fund.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-5
Distributions from eligible project account
Sec. 5. The money allocated to the eligible project account must be used to make distributions to the next generation trust fund and the major moves construction fund, as provided by section 4 of this chapter.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-11-6
Expediting permits, licenses, and approvals
Sec. 6. The authority shall seek the cooperation of federal and local agencies to expedite all necessary federal and local permits, licenses, and approvals necessary for toll road projects under this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 12. PROHIBITED LOCAL ACTION

IC 8-15.5-12-1
Impairment of public-private agreement by political subdivision prohibited
Sec. 1. A political subdivision (as defined in IC 36-1-2-13) may not take any action that would have the effect of impairing a public-private agreement under this article.
As added by P.L.47-2006, SEC.39.



CHAPTER 13. PROHIBITED POLITICAL CONTRIBUTIONS

IC 8-15.5-13-1
Application of definitions
Sec. 1. The definitions in IC 3-5-2 apply to this chapter to the extent they do not conflict with the definitions in this article.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-2
"Candidate"
Sec. 2. As used in this chapter, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-3
"Committee"
Sec. 3. As used in this chapter, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of representatives of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-4
"Officer"
Sec. 4. As used in this chapter, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-5
Determination of interest in operator
Sec. 5. For purposes of this chapter, a person is considered to have an interest in an operator if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in an operator.
(2) The person is an officer of an operator.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in an operator.
(4) The person is a political action committee of an operator. As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-6
Certain contributions attributed to operator
Sec. 6. An operator is considered to have made a contribution if a contribution is made by a person who has an interest in the operator.
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-7
Prohibition of contributions to candidate or committee
Sec. 7. An operator or a person who has an interest in an operator may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the operator is a party to a public-private agreement entered into under this article.
(2) The three (3) years following the final expiration or termination of the public-private agreement described in subdivision (1).
As added by P.L.47-2006, SEC.39.

IC 8-15.5-13-8
Class D felony for violation
Sec. 8. A person who knowingly or intentionally violates this chapter commits a Class D felony.
As added by P.L.47-2006, SEC.39.






ARTICLE 15.7. PUBLIC-PRIVATE PARTNERSHIPS

CHAPTER 1. GENERAL PROVISIONS

IC 8-15.7-1-1
Findings by general assembly
Sec. 1. The general assembly finds the following:
(1) There is a public need for timely development and operation of transportation facilities in Indiana that address the needs identified by the department, through the department's transportation plan and otherwise, by accelerating project delivery, improving safety, reducing congestion, increasing mobility, improving connectivity, increasing capacity, enhancing economic efficiency, promoting economic development, or any combination of those methods.
(2) This public need may not be wholly satisfied by existing methods of procurement and project delivery in which transportation facilities are developed, financed, or operated.
(3) Authorizing private entities to do all or part of the development, planning, design, construction, maintenance, repair, rehabilitation, expansion, financing, and operation of one (1) or more transportation facilities may result in the availability of the transportation facilities to the public in a more timely, more efficient, or less costly fashion, thereby serving the public safety and welfare.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-2
Public purpose served by certain actions
Sec. 2. An action, other than an approval by the authority or the department under IC 8-15.7-4, serves the public purpose of this article if the action facilitates the timely development, planning, design, construction, maintenance, repair, rehabilitation, expansion, financing, or operation of a qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-3
Intent to encourage investment and grant flexibility
Sec. 3. It is the intent of this article to:
(1) encourage investment in Indiana by private entities that facilitates the development, planning, design, construction, maintenance, repair, rehabilitation, expansion, financing, and operation of transportation facilities; and
(2) grant public and private entities the greatest possible flexibility in contracting with each other for the provision of the public services that are the subject of this article.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-1-4
Liberal construction; control over inconsistent laws
Sec. 4. The powers conferred by this article shall be liberally construed in order to accomplish their purposes and are in addition and supplemental to the powers conferred by any other law. If any other law or rule is inconsistent with this article, this article is controlling as to any public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-5
Complete authority for public-private agreements; limitations
Sec. 5. (a) This article contains full and complete authority for agreements and leases with private entities to carry out the activities described in this article. Except as provided in this article, no procedure, proceeding, publication, notice, consent, approval, order, or act by the authority, the department, or any other state or local agency or official is required to enter into an agreement or lease, and no law to the contrary affects, limits, or diminishes the authority for agreements and leases with private entities, except as provided by this article.
(b) Notwithstanding any other law, the department, the authority, or an operator may not carry out any of the following activities under this article unless the general assembly enacts a statute authorizing that activity:
(1) Issuing a request for proposals for, or entering into, a public-private agreement concerning a project other than Interstate Highway 69 between Interstate Highway 465 and Interstate Highway 64.
(2) Carrying out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(3) Imposing user fees on motor vehicles for use of the part of an interstate highway that connects a consolidated city and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-1-6
Conformity with this article
Sec. 6. To the extent that this article permits or requires the authority, the department, or a private entity to carry out any law other than this article under a public-private agreement, the action shall be carried out in conformity with this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 2. DEFINITIONS

IC 8-15.7-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-2
"Affected jurisdiction"
Sec. 2. "Affected jurisdiction" means the following:
(1) Any county, city, or town in which all or a part of a qualifying project is located.
(2) Any other public entity directly affected by the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-3
"Authority" or "Indiana finance authority"
Sec. 3. "Authority" or "Indiana finance authority" refers to the Indiana finance authority established by IC 4-4-11-4.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-4
"Department"
Sec. 4. "Department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-5
"Develop" or "development"
Sec. 5. "Develop" or "development" means to do one (1) or more of the following:
(1) Plan.
(2) Design.
(3) Develop.
(4) Lease.
(5) Acquire.
(6) Install.
(7) Construct.
(8) Reconstruct.
(9) Rehabilitate.
(10) Extend.
(11) Expand.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-6
"Highway, street, or road"
Sec. 6. "Highway, street, or road" has the meaning set forth in

IC 8-23-1-23.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-7
"Law enforcement officer"
Sec. 7. "Law enforcement officer" has the meaning set forth in IC 35-41-1-17.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-8
"Maintenance"
Sec. 8. "Maintenance" includes ordinary maintenance, repair, rehabilitation, capital maintenance, maintenance replacement, and any other categories of maintenance that may be designated by the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-9
"Offeror"
Sec. 9. "Offeror" means a private entity that has submitted a qualification submittal or a proposal for a public-private agreement under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-10
"Operate" or "operation"
Sec. 10. "Operate" or "operation" means to do one (1) or more of the following:
(1) Maintain.
(2) Improve.
(3) Equip.
(4) Modify.
(5) Otherwise operate.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-11
"Operator"
Sec. 11. "Operator" means a private entity that has entered into a public-private agreement with the department to provide services to or on behalf of the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-12
"Political subdivision"
Sec. 12. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-13
"Private entity"      Sec. 13. "Private entity" means any combination of one (1) or more individuals, corporations, general partnerships, limited liability companies, limited partnerships, joint ventures, business trusts, nonprofit entities, or other business entities that are parties to a proposal for a qualifying project or a public-private agreement related to a qualifying project. A public agency may provide services to an operator as a subcontractor or subconsultant without affecting the private status of the private entity and the entity's or operator's ability to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-14
"Project"
Sec. 14. Subject to IC 8-15.7-1-5, "project" means all or part of the following:
(1) A limited access facility (as defined in IC 8-23-1-28).
(2) A tollway.
(3) Roads and bridges.
(4) All or part of a bridge, tunnel, overpass, underpass, interchange, structure, ramp, access road, service road, entrance plaza, approach, tollhouse, utility corridor, toll gantry, rest stop, service area, or administration, storage, or other building or facility, including temporary facilities and buildings or facilities and structures that will not be tolled, that the department determines is appurtenant, necessary, or desirable for the development, financing, or operation of the facilities described in subdivisions (1), (2), and (3).
(5) An improvement, betterment, enlargement, extension, or reconstruction of all or part of any of the facilities described in this section, including a nontolled part, that is separately designated by name or number.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-15
"Public-private agreement"
Sec. 15. "Public-private agreement" means the public-private agreement between the operator and the department that relates to any combination of the development, financing, or operation of a qualifying project and is entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-16
"Qualifying project"
Sec. 16. "Qualifying project" means one (1) or more projects developed, financed, or operated by an operator under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-17
"Request for proposals"
Sec. 17. "Request for proposals" means all materials and

documents prepared by or on behalf of the department to solicit proposals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-18
"Request for qualifications"
Sec. 18. "Request for qualifications" means all materials and documents prepared by or on behalf of the department to solicit qualification submittals from offerors to enter into a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-19
"Revenues"
Sec. 19. "Revenues" means all revenues, including any combination of:
(1) income;
(2) earnings and interest;
(3) user fees;
(4) lease payments;
(5) allocations;
(6) federal, state, and local appropriations, grants, loans, lines of credit, and credit guarantees;
(7) bond proceeds;
(8) equity investments; or
(9) other receipts;
arising out of or in connection with a qualifying project, including the development, financing, and operation of a qualifying project. The term includes money received as grants, loans, lines of credit, credit guarantees, or otherwise in aid of a qualifying project from the federal government, the state, a political subdivision, or any agency or instrumentality of the federal government, the state, or a political subdivision.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-20
"Tollway"
Sec. 20. "Tollway" has the meaning set forth in IC 8-15-3-7.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-21
"Transportation plan"
Sec. 21. "Transportation plan" has the meaning set forth in IC 8-23-1-41.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-2-22
"User fees"
Sec. 22. "User fees" means the rates, tolls, or fees imposed for use of, or incidental to, all or part of a qualifying project under a

public-private agreement.
As added by P.L.47-2006, SEC.40.



CHAPTER 3. FORMATION OF AN AGREEMENT

IC 8-15.7-3-1
Power to enter into public-private agreement
Sec. 1. Subject to IC 8-15.7-1-5, the department may exercise the powers granted by this article to carry out:
(1) the development;
(2) the financing;
(3) the operation; or
(4) any combination of the development, financing, and operation;
of all or part of one (1) or more projects through public-private agreements with one (1) or more private entities. The parties to a public-private agreement that relates to a tollway or a project that otherwise charges user fees may exercise any of the powers granted to the party under IC 8-15-3. The department may use the revenues arising out of one (1) project or public-private agreement for all or part of the development, financing, and operation of any part of one (1) or more other projects through public-private agreements with one (1) or more private entities or as otherwise considered appropriate by the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-2
Powers of operator; regulation of user fees
Sec. 2. An operator has:
(1) all powers allowed by law generally to a private entity having the same form of organization as the operator; and
(2) the power to develop, finance, and operate the qualifying project and impose user fees in connection with the use of the qualifying project.
Tolls or user fees may not be imposed by the operator except as set forth in a public-private agreement. User fees and the setting of user fee rates are not subject to supervision or regulation by any commission, board, bureau, or agency of the state or any municipality, other than the department to the extent set forth in the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-3
Acquisition of property interests for qualifying project
Sec. 3. The operator may own, lease, or acquire any property interest or other right to develop, finance, or operate the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-4
Establishment of user classifications and enforcement of rules by operator      Sec. 4. In operating the qualifying project, the operator may do the following:
(1) Make user classifications as permitted in the public-private agreement.
(2) As permitted in the public-private agreement or otherwise with the consent of the department, make and enforce reasonable rules to the same extent that the department may make and enforce rules with respect to a similar project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-3-5
Participation by small, minority, women's, disadvantaged, and Indiana businesses
Sec. 5. The department shall establish a program to facilitate participation in qualifying projects by:
(1) small businesses that qualify for a small business set-aside under IC 4-13.6-2-11;
(2) businesses certified under IC 4-13-16.5 as a minority business enterprise;
(3) businesses certified under IC 4-13-16.5 as a women's business enterprise;
(4) businesses treated as disadvantaged business enterprises under federal or state law; and
(5) businesses defined under IC 5-22-15-20.5 as Indiana businesses, to the extent permitted by applicable federal and state law and regulations.
As added by P.L.47-2006, SEC.40.



CHAPTER 4. PROCUREMENT PROCESS

IC 8-15.7-4-1
Request for proposals; preliminary feasibility study; public hearing
Sec. 1. (a) The department may request proposals from private entities for all or part of the development, financing, and operation of one (1) or more projects.
(b) If all or part of the project will consist of a tollway, the department shall take the following steps before the commencement of the procurement process under this chapter:
(1) The department shall cause to be prepared a preliminary feasibility study on that part of the project consisting of a tollway by a firm or firms internationally recognized in the preparation of studies or reports on the financial feasibility of proposed toll road projects. The preliminary feasibility study must be based upon a public-private financial and project delivery structure.
(2) After the completion of the preliminary feasibility study, the department shall schedule a public hearing on the proposed project and the preliminary feasibility study and publish notice of the hearing one (1) time in accordance with IC 5-3-1 at least seven (7) days before the hearing. The notice must include the following:
(A) The date, time, and place of the hearing.
(B) The subject matter of the hearing.
(C) A description of the proposed project, its location, the part of the project consisting of a tollway, and, consistent with the assessments reached in the preliminary feasibility study, the estimated total cost of the acquisition, construction, installation, equipping, and improving of the proposed project, as well as the part of the project consisting of a tollway.
(D) The address and telephone number of the department.
(3) At the hearing, the department shall allow the public to be heard on the proposed project and the preliminary feasibility study.
(4) After the public hearing described in subdivision (2), the department shall submit the preliminary feasibility study to the budget committee for its review before the commencement of the procurement process under this chapter.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-2
Competitive proposal procedure; request for qualifications; contents of request for proposals; public hearing
Sec. 2. (a) This section establishes the competitive proposal procedure that the department shall use to enter into a public-private agreement with an operator under this article.     (b) The department may pursue a competitive proposal procedure using a request for qualifications and a request for proposals process or proceed directly to a request for proposals.
(c) If the department elects to use a request for qualifications phase, it must provide a public notice of the request for qualifications, for the period considered appropriate by the department, before the date set for receipt of submittals in response to the solicitation. The department shall provide the notice by posting in a designated public area and publication in a newspaper of general circulation, in the manner provided by IC 5-3-1. In addition, submittals in response to the solicitation may be solicited directly from potential offerors.
(d) The department shall evaluate qualification submittals based on the requirements and evaluation criteria set forth in the request for qualifications.
(e) If the department has undertaken a request for qualifications phase resulting in one (1) or more prequalified or shortlisted offerors, the request for proposals shall be limited to those offerors that have been prequalified or shortlisted.
(f) If the department has not issued a request for qualifications and intends to use only a one (1) phase request for proposals procurement, the department must provide a public notice of the request for proposals for the period considered appropriate by the department, before the date set for receipt of proposals. The department shall provide the notice by posting in a designated public area and publication in a newspaper of general circulation, in the manner provided by IC 5-3-1. In addition, proposals may be solicited directly from potential offerors.
(g) The department shall submit a draft of the request for proposals to the budget committee for its review before the issuance by the department of the request for proposals to potential offerors. The request for proposals must:
(1) indicate in general terms the scope of work, goods, and services sought to be procured;
(2) contain or incorporate by reference the specifications and contractual terms and conditions applicable to the procurement and the qualifying project;
(3) specify the factors, criteria, and other information that will be used in evaluating the proposals;
(4) specify any requirements or goals for use of:
(A) minority business enterprises and women's business enterprises certified under IC 4-13-16.5;
(B) disadvantaged business enterprises under federal or state law;
(C) businesses defined under IC 5-22-15-20.5 as Indiana businesses, to the extent permitted by applicable federal and state law and regulations; and
(D) businesses that qualify for a small business set-aside under IC 4-13.6-2-11;
(5) if all or part of the project will consist of a tollway, require

any offeror to submit a proposal based upon that part of the project that will consist of a tollway, as set forth in the request for proposals, and permit any offeror to submit one (1) or more alternative proposals based upon the assumption that a different part or none of the project will consist of a tollway;
(6) contain or incorporate by reference the other applicable contractual terms and conditions; and
(7) contain or incorporate by reference any other provisions, materials, or documents that the department considers appropriate.
(h) The department shall determine the evaluation criteria that are appropriate for each project and shall set those criteria forth in the request for proposals. The department may use a selection process that results in selection of the proposal offering the best value to the public, a selection process that results in selection of the proposal offering the lowest price or cost or the highest payment to, or revenue sharing with, the department, or any other selection process that the department determines is in the best interests of the state and the public.
(i) The department shall evaluate proposals based on the requirements and evaluation criteria set forth in the request for proposals.
(j) The department may select one (1) or more offerors for negotiations based on the evaluation criteria set forth in the request for proposals. If the department believes that negotiations with the selected offeror or offerors are not likely to result in a public-private agreement, or, in the case of a best value selection process, no longer reflect the best value to the state and the public, the department may commence negotiations with other responsive offerors, if any, and may suspend, terminate, or continue negotiations with the original offeror or offerors. If negotiations are unsuccessful, the department shall terminate the procurement, may not award the public-private agreement, and may commence a new procurement for a public-private agreement. If the department determines that negotiations with an offeror have been successfully completed, the department shall, subject to the other requirements of this article, award the public-private agreement to the offeror.
(k) Before awarding a public-private agreement to an operator, the department shall schedule a public hearing on the proposed public-private agreement and publish notice of the hearing one (1) time in accordance with IC 5-3-1 at least seven (7) days before the hearing. The notice must include the following:
(1) The date, time, and place of the hearing.
(2) The subject matter of the hearing.
(3) A description of the agreement to be awarded.
(4) The recommendation that has been made to award the agreement to an identified offeror or offerors.
(5) The address and telephone number of the department.
(l) At the hearing, the department shall allow the public to be heard on the proposed public-private agreement.     (m) When the terms and conditions of multiple awards are specified in the request for proposals, awards may be made to more than one (1) offeror.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-3
Designation of operator; publication of notice; execution of public-private agreement; action to contest validity
Sec. 3. (a) After the procedures required in this chapter have been completed, the department shall make a determination as to whether the successful offeror should be designated as the operator for the project and shall submit its decision to the governor and the budget committee.
(b) After review of the department's determination by the budget committee, the governor may accept or reject the determination of the department. If the governor accepts the determination of the department, the governor shall designate the successful offeror as the operator for the project. The department shall publish notice of the designation of the operator one (1) time, in accordance with IC 5-3-1.
(c) After the designation of the successful offeror as the operator for the project, the department may execute the public-private agreement.
(d) An action to contest the validity of a public-private agreement entered into under this chapter may not be brought after the fifteenth day following the publication of the notice of the designation of the operator under the public-private agreement under subsection (b).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-4
Use of work product from unsuccessful proposal
Sec. 4. The department may pay a stipulated amount to an unsuccessful offeror that submits a responsive proposal in response to a request for proposals under this chapter, in exchange for the work product contained in that proposal. The use by the department of any design element contained in an unsuccessful proposal is at the sole risk and discretion of the department and does not confer liability on the recipient of the stipulated amount under this section. After payment of the stipulated amount:
(1) the department and the unsuccessful offeror jointly own the rights to, and may make use of any work product contained in, the proposal, including the technologies, techniques, methods, processes, ideas, and information contained in the proposal, project design, and project financial plan; and
(2) the use by the unsuccessful offeror of any part of the work product contained in the proposal is at the sole risk of the unsuccessful offeror and does not confer liability on the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-5 Power to withdraw or modify request, seek revised proposals, or decline to award a public-private agreement
Sec. 5. In addition to any other rights under this article, in connection with any procurement under this chapter, the department may:
(1) withdraw a request for qualifications or a request for proposals at any time and, in its discretion, publish a new request for qualifications or request for proposals;
(2) decline to award a public-private agreement for any reason;
(3) request clarifications to any qualification submittal or request for proposals or seek one (1) or more revised proposals or one (1) or more best and final offers;
(4) modify the terms, provisions, and conditions of a request for qualification, request for proposals, technical specifications, or form of public-private agreement during the pendency of a procurement; and
(5) interview offerors.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-4-6
Disclosure of contents of proposals
Sec. 6. (a) The department may not disclose the contents of proposals during discussions or negotiations with potential offerors.
(b) The department may, in its discretion in accordance with IC 5-14-3, treat as confidential all records relating to discussions or negotiations between the department and potential offerors if those records are created while discussions or negotiations are in progress.
(c) Notwithstanding subsections (a) and (b), and with the exception of portions that are confidential under IC 5-14-3, the terms of the selected offer negotiated under this article shall be available for inspection and copying under IC 5-14-3 after negotiations with the offerors have been completed.
(d) When disclosing the terms of the selected offer under subsection (c), the department shall certify that the information being disclosed accurately and completely represents the terms of the selected offer.
(e) The department shall disclose the contents of all proposals, except the parts of the proposals that may be treated as confidential in accordance with IC 5-14-3, when either:
(1) the request for proposal process is terminated under section 5 of this chapter; or
(2) the public-private agreement has been executed and the closing for each financing transaction required to provide funding to carry out the agreement has been conducted.
As added by P.L.47-2006, SEC.40.



CHAPTER 5. PUBLIC-PRIVATE AGREEMENTS

IC 8-15.7-5-1
Public-private agreement by operator; provisions of agreement
Sec. 1. (a) Before beginning:
(1) the development;
(2) the financing;
(3) the operation; or
(4) any combination of the development, financing, or operation;
of a qualifying project, the operator must enter into a public-private agreement with the department. Subject to the other provisions of this article, the department and a private entity may enter into a public-private agreement with respect to a project. Subject to the requirements of this article, a public-private agreement may provide that the private entity, acting on behalf of the department or the authority, is partially or entirely responsible for any combination of developing, financing, or operating the qualifying project.
(b) The public-private agreement may, as determined appropriate by the department for the particular qualifying project, provide for all or part of the following:
(1) Delivery of performance and payment bonds or other performance security determined suitable by the department, including letters of credit, United States bonds and notes, parent guaranties, and cash collateral, in connection with the development, financing, or operation of the qualifying project, in the forms and amounts set forth in the public-private agreement or otherwise determined as satisfactory by the department to protect the department and payment bond beneficiaries who have a direct contractual relationship with the operator or a subcontractor of the operator to supply labor or material. A payment or performance bond or alternative form of performance security required under a public-private agreement shall not be required for the part of a public-private agreement that includes only design, planning, or financing services, the performance of preliminary studies, or the acquisition of real property.
(2) Review of plans for any development or operation, or both, of the qualifying project by the department.
(3) Inspection of any construction of or improvements to the qualifying project by the department or another entity designated by the department or under the public-private agreement to ensure that the construction or improvements conform to the standards set forth in the public-private agreement or are otherwise acceptable to the department.
(4) Maintenance of:
(A) one (1) or more policies of public liability insurance (copies of which shall be filed with the department accompanied by proofs of coverage); or             (B) self-insurance;
each in the form and amount required by the public-private agreement or otherwise satisfactory to the department as reasonably sufficient to insure coverage of tort liability to the public and employees and to enable the continued operation of the qualifying project.
(5) If operations are included within the operator's obligations under the public-private agreement, monitoring of the maintenance practices of the operator by the department or another entity designated by the department or under the public-private agreement, and the taking of the actions that the department finds appropriate to ensure that the qualifying project is properly maintained.
(6) Reimbursement to be paid to the department as set forth in the public-private agreement for services provided by the department.
(7) Filing of appropriate financial statements and reports as set forth in the public-private agreement or as otherwise in a form acceptable to the department on a periodic basis.
(8) Compensation or payments to the operator, attorneys, bankers, financial advisors, or other professionals. Compensation or payments may include one (1) or more of the following:
(A) A development fee, payable on a lump sum basis, progress payment basis, time and materials basis, or any other basis considered appropriate by the department.
(B) An operations fee, payable on a lump sum basis, time and material basis, periodic basis, or any other basis considered appropriate by the department.
(C) All or part of the revenues, if any, arising out of operation of the qualifying project.
(D) A maximum rate of return on investment or return on equity or a combination of the two (2).
(E) In kind services, materials, property, equipment, or other items.
(F) Compensation in the event of any termination.
(G) A cash payment to pay part of the project cost.
(H) Other compensation set forth in the public-private agreement or otherwise considered appropriate by the department.
(9) Compensation or payments to the department, if any. Compensation or payments may include one (1) or more of the following:
(A) A concession payment, lease payment, or other fee, which may be payable in a lump sum, on a periodic basis, or on any other basis considered appropriate by the department.
(B) Sharing of revenues, if any, from the operation of the qualifying project.
(C) Payment for any services, materials, equipment, personnel, or other items provided by the department to the

operator under the public-private agreement or in connection with the qualifying project.
(D) Other compensation set forth in the public-private agreement or otherwise considered appropriate by the department.
(10) The date and terms of termination of the operator's authority and duties under this article, and circumstances under which the operator's authority and duties may be terminated before that date.
(11) Reversion of the qualifying project to the department at the termination or expiration of the public-private agreement.
(12) Rights and remedies of the department if the operator defaults or otherwise fails to comply with the terms of the public-private agreement.
(c) A public-private agreement may not provide that the state or the department is responsible for any debt incurred by an operator in connection with the delivery of a project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-2
User fees
Sec. 2. (a) The department may fix and revise the amounts of user fees that an operator may charge and collect for the use of any part of a qualifying project in accordance with the public-private agreement. In fixing these amounts, the department may:
(1) establish maximum amounts for the user fees; and
(2) provide for increases or decreases of the maximum amounts based upon the indices, methodologies, or other factors that the department considers appropriate.
(b) User fees established by the department for the use of a qualifying project must be nondiscriminatory and may:
(1) include different user fees based on categories such as vehicle class, vehicle size, vehicle axles, vehicle weight, volume, location, traffic congestion, or other means or classification that the department determines to be appropriate;
(2) vary by time of day or year; and
(3) be based on one (1) or more factors considered relevant by the department, which may include any combination of:
(A) lease payments;
(B) financing costs and charges;
(C) debt repayment, including principal and interest;
(D) costs of development;
(E) costs of operation;
(F) working capital;
(G) reserves;
(H) depreciation;
(I) compensation to the operator;
(J) compensation to the department; and
(K) other costs, expenses, and factors set forth in the public-private agreement or otherwise considered

appropriate by the department.
(c) A public-private agreement may:
(1) authorize the operator to adjust the user fees for the use of the qualifying project, so long as the amounts charged and collected by the operator do not exceed the maximum amounts established by the department under this chapter;
(2) provide that any adjustment by the operator permitted under subdivision (1) may be based on indices, methodologies, or other factors described in the public-private agreement or approved by the department;
(3) authorize the operator to charge and collect user fees through manual and nonmanual methods, including, but not limited to, automatic vehicle identification systems, electronic toll collection systems, and, to the extent permitted by law, including rules adopted by the department, global positioning systems and photo or video based toll collection enforcement systems; and
(4) authorize the collection of user fees by a third party.
(d) A schedule of the current user fees shall be made available by the operator to any member of the public on request. User fees and the setting of user fee rates are not subject to supervision or regulation by any other commission, board, bureau, or agency of the state or any municipality, except to the extent set forth in the public-private agreement.
(e) Any action to contest the validity of user fees fixed under this chapter may not be brought after the fifteenth day following the effective date of a rule fixing the user fees.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-3
Grants or loans for qualifying project
Sec. 3. In the public-private agreement, the department may agree to make grants or loans for the development or operation, or both, of the qualifying project from amounts received from the federal government, any agency or instrumentality of the federal government, or any state or local agency.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-4
Additional provisions of public-private agreement
Sec. 4. The public-private agreement must incorporate the duties of the operator under this article and may contain the other terms and conditions that the department determines serve the public purpose of this article. The public-private agreement may contain provisions under which the department or the authority agrees to provide notice of default and cure rights for the benefit of the operator and the persons or entities described in the public-private agreement that are providing financing for the qualifying project. The public-private agreement may contain any other lawful term or condition to which the operator and the department mutually agree, including provisions

regarding change orders, dispute resolution, required upgrades to the qualifying project, tolling policies, changes and modifications to the qualifying project, unavoidable delays, or provisions for a loan or grant of public funds for the development or operation, or both, of one (1) or more qualifying projects.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-5
Distribution of payments received by department under public-private agreement
Sec. 5. To the extent that the department receives any payment or compensation under the public-private agreement other than repayment of a loan or grant or reimbursement for services provided by the department to the operator, the payment or compensation shall be distributed at the direction of the department to the:
(1) major moves construction fund established under IC 8-14-14;
(2) department for deposit in the state highway fund established by IC 8-23-9-54; or
(3) operator or the authority for debt reduction.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-6
Takeover of qualifying project upon termination of public-private agreement
Sec. 6. (a) Upon the termination or expiration of the public-private agreement, including a termination for default, the department may take over the qualifying project and succeed to all of the right, title, and interest in the qualifying project. The department may agree to accept the qualifying project subject to any liens on revenues previously granted by the operator to any person providing financing for the qualifying project.
(b) If the department elects to take over a qualifying project, the department may do all or part of the following:
(1) Develop, finance, or operate the project.
(2) Impose, collect, retain, and use user fees, if any, for the project.
(c) The department may use any revenues collected under this section for any of the following purposes or any other authorized use under this article:
(1) Making payments to individuals or entities in connection with the financing of the qualifying project.
(2) Paying development costs of the project.
(3) Paying current operation costs of the project or facilities, including compensation to the department for the services of the department in operating the qualifying project.
(4) Paying the operator for any compensation or payment owing upon termination.
(d) The full faith and credit of the state or any political subdivision or the authority is not pledged to secure any financing of

the operator by the election to take over the qualifying project. Assumption of development or operation, or both, of the qualifying project does not obligate the state or any political subdivision or the authority to pay any obligation of the operator.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-7
Amendment of public-private agreement
Sec. 7. Any changes in the terms of the public-private agreement agreed to by the parties shall be added to the public-private agreement by written amendment.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-8
Public-private agreement with multiple entities
Sec. 8. Notwithstanding any other provision of this article, the department may enter into a public-private agreement with multiple private entities if the department determines in writing that it is in the public interest to do so.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-9
Public-private agreement for phases or segments of project
Sec. 9. The public-private agreement may provide for all or part of the development, financing, or operation of phases or segments of the qualifying project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-5-10
Memoranda of understanding for implementation of public-private agreement
Sec. 10. The department may enter into one (1) or more memoranda of understanding with respect to the implementation and administration of a public-private agreement. The memoranda may provide that the department has responsibility for, and shall administer and oversee certain aspects of the implementation of, the public-private agreement under this article, including:
(1) undertaking any oversight and monitoring of the operator as provided under the public-private agreement;
(2) reviewing plans for development and operation, as applicable, as provided under the public-private agreement;
(3) granting or denying all consents and approvals as provided under the public-private agreement, except for consents and approvals relating to financial matters that the department is not permitted to grant or deny under applicable law, in which case the authority shall execute the consents and approvals prepared by the department;
(4) receiving all development, operations, and financial reports prepared by the operator or others, as provided under the public-private agreement;         (5) preparing, negotiating, and executing any change orders and amendments to the public-private agreement;
(6) issuing other written correspondence and communications on behalf of the authority as provided under the public-private agreement;
(7) preparing and issuing noncompliance letters and reports, warning notices, and default letters to the operator as provided under the public-private agreement; and
(8) exercising rights and remedies for a breach or default by the operator as provided under the public-private agreement, except for rights and remedies relating to financial matters that the department is not permitted to exercise under applicable law, in which case the authority shall exercise the rights and remedies.
As added by P.L.47-2006, SEC.40.



CHAPTER 6. DEVELOPMENT AND OPERATIONS STANDARDS FOR PROJECTS

IC 8-15.7-6-1
Standards for plans and specifications
Sec. 1. The plans and specifications, if any, for each project developed under this article must comply with:
(1) the department's standards for other projects of a similar nature, except as otherwise provided in the public-private agreement; and
(2) any other applicable state or federal standards.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-6-2
Compliance with certain laws not required
Sec. 2. Unless otherwise provided by federal law, the operator or any contractor or subcontractor of the operator engaged in the construction of a project is not required to comply with IC 4-13.6 or IC 5-16 concerning state public works, IC 5-17 concerning purchases of materials and supplies, or other statutes concerning procedures for procurement of public works or personal property as a condition of being awarded and performing work on the project.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-6-3
Projects subject to certain state highway standards
Sec. 3. Each project constructed or operated under this article is considered to be part of the state highway system designated under IC 8-23-4-2 for purposes of identification, maintenance standards, and enforcement of traffic laws.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-6-4
Agreements for maintenance and other services
Sec. 4. An operator may enter into agreements for maintenance or other services under this article with the department and other local or state agencies. The department may:
(1) with the assistance of all applicable local and state agencies, establish a unified permitting and licensing process for the processing and issuance of all necessary permits and licenses for projects under this article, including, but not limited to, all environmental permits and business and tax licenses; and
(2) provide other services for which the department may be reimbursed, including, but not limited to, preliminary planning, environmental certification (including the procurement of all necessary environmental permits), right-of-way acquisition, utility relocations and adjustments, and preliminary design of projects under this article.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-6-5
Expediting permits, licenses, and approvals
Sec. 5. The department shall seek the cooperation of federal and local agencies to expedite all necessary federal and local permits, licenses, and approvals necessary for projects under this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 7. TAXATION OF OPERATORS

IC 8-15.7-7-1
Property tax exemption
Sec. 1. A project under this article and tangible personal property used exclusively in connection with a project that are:
(1) owned by the authority or the department and leased, licensed, financed, or otherwise conveyed to an operator; or
(2) acquired, constructed, or otherwise provided by an operator on behalf of the authority or the department;
under the terms of a public-private agreement are considered to be public property devoted to an essential public and governmental function and purpose. The property, and an operator's leasehold estate or interests in the property, are exempt from all ad valorem property taxes and special assessments levied against property by the state or any political subdivision of the state.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-7-2
Sales tax exemption for certain purchases
Sec. 2. An operator or any other person purchasing tangible personal property for incorporation into or improvement of a structure or facility constituting or becoming part of the land included in a project is entitled to the exemption from gross retail tax and use tax provided under IC 6-2.5-4-9(b) and IC 6-2.5-3-2(c), respectively, with respect to that tangible personal property.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-7-3
Taxation of income received by operator
Sec. 3. Income received by an operator under the terms of a public-private agreement is subject to taxation in the same manner as income received by other private entities.
As added by P.L.47-2006, SEC.40.



CHAPTER 8. FINANCIAL ARRANGEMENTS

IC 8-15.7-8-1
Acts by authority or department concerning federal, state, or local credit assistance
Sec. 1. The authority or the department may do any combination of applying for, executing, or endorsing applications submitted by private entities to obtain federal, state, or local credit assistance for qualifying projects developed, financed, or operated under this article, including grants, loans, lines of credit, and guarantees.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-2
Acts by authority or department concerning federal, state, or local assistance; contracts
Sec. 2. The authority or the department may take any action authorized by this article to obtain federal, state, or local assistance for a qualifying project that serves the public purpose of this article and may enter into any contracts required to receive the assistance.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-3
Grants or loans by authority or department from amounts received from governmental entities
Sec. 3. The authority or the department may agree to make grants or loans for any combination of the development, financing, or operation of a qualifying project from amounts received from the federal, state, or local government or any agency or instrumentality of the federal, state, or local government.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-4
Financing terms determined by public-private agreement
Sec. 4. The financing of a qualifying project may be in the amounts and upon the terms and conditions that are determined by the parties to the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-5
Powers of operator, authority, and department to finance qualifying project
Sec. 5. For the purpose of financing a qualifying project, the operator and the authority or the department may do the following:
(1) Propose to use all or part of the revenues available to them.
(2) Enter into grant agreements.
(3) Access any designated transportation trust funds.
(4) Access any other funds available to the authority or the department and the operator.
(5) Accept grants from the authority, the port commission, any

other state infrastructure bank, or any other agency or entity.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-6
Powers of authority to finance qualifying project
Sec. 6. (a) For the purpose of financing a qualifying project, the authority may enter into agreements, leases, or subleases with the department or an operator, or both, and do the following:
(1) Issue bonds, debt, or other obligations under IC 4-4-11, IC 8-15-2, or IC 8-15.7-9.
(2) Enter into loan agreements or other credit facilities.
(3) Secure any financing with a pledge of, security interest in, or lien on all or part of a property subject to the agreement, including all of the party's property interests in the qualifying project.
(4) Subject to review by the budget committee established in IC 4-12-1-3 and approval by the budget director appointed under IC 4-12-1-3:
(A) establish a procedure for the authority or a person acting on behalf of the authority to certify to the general assembly the amount needed to pay costs incurred under a public-private agreement; or
(B) otherwise create a moral obligation of the state to pay all or part of any costs incurred by the authority under a public-private agreement.
(b) The department and an operator may transfer any interest in property that the department or operator has to the authority to secure the financing.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-7
Use of public funds to finance qualifying project
Sec. 7. Public funds may be used for the purpose of financing a qualifying project and may be mixed and aggregated with funds provided by or on behalf of the operator or other private entities.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-8
Use of private activity bonds to finance qualifying project
Sec. 8. For the purpose of financing a qualifying project, the authority and the operator may apply for, obtain, issue, and use private activity bonds available under any federal law or program.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-8-9
Debt issued for qualifying project not a debt or pledge of the state or a political subdivision
Sec. 9. Any bonds, debt, other securities, or other financing issued for the purposes of this article shall not be considered to constitute a debt of the state or any political subdivision of the state or a pledge

of the faith and credit of the state or any political subdivision.
As added by P.L.47-2006, SEC.40.



CHAPTER 9. ISSUANCE OF DEBT BY AUTHORITY

IC 8-15.7-9-1
Issuance of bonds or notes
Sec. 1. (a) The authority may, by resolution, issue and sell bonds or notes of the authority for the purpose of providing funds to carry out the provisions of this article with respect to the development, financing, or operation of a project or projects or the refunding of any bonds or notes, together with any costs associated with a transaction.
(b) Bonds or notes issued under this chapter shall be issued in accordance with IC 8-14.5-6 except that the bonds or notes are not required to comply with IC 8-14.5-6-2, IC 8-14.5-6-3, or IC 8-14.5-6-5(b).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-9-2
Leases with the department or operator
Sec. 2. (a) The authority may enter into a lease with the department or the operator, or both, of a project or projects financed under this chapter. The department may lease a project financed under this chapter to the authority or an operator under a public-private agreement.
(b) A lease of a project to the department under this chapter must comply with IC 8-14.5-5 except that:
(1) the lease is not required to comply with IC 8-14.5-5-3(a)(1); and
(2) notwithstanding IC 8-14.5-5-2(a)(2), a lease under this chapter may be extended from biennium to biennium, with the extensions not to exceed a lease term of seventy-five (75) years unless the department gives notice of nonextension at least six (6) months before the end of the biennium, in which event the lease expires at the end of the biennium in which the notice is given.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-9-3
Sources for payment of lease rentals by department
Sec. 3. The department shall pay lease rentals for leases that the department has entered into under this chapter that secure bonds issued under this chapter from any legally available revenues, including:
(1) payments received from an operator;
(2) federal highway revenues, subject to the limitations in IC 8-14.5-7;
(3) distributions from the state highway fund; and
(4) other funds available to the department for such purpose.
As added by P.L.47-2006, SEC.40.
IC 8-15.7-9-4
Bonds or notes not a debt of the state
Sec. 4. The bonds or notes issued under this chapter:
(1) constitute the corporate obligations of the authority;
(2) do not constitute an indebtedness of the state within the meaning or application of any constitutional provision or limitation; and
(3) are payable solely as to both principal and interest from:
(A) the revenues from a lease to the department, if any;
(B) proceeds of bonds or notes, if any;
(C) investment earnings on proceeds of bonds or notes; or
(D) other funds available to the authority for such purpose.
As added by P.L.47-2006, SEC.40.



CHAPTER 10. ACQUISITION OF PROPERTY

IC 8-15.7-10-1
Dedication of public property for qualifying project
Sec. 1. (a) A public entity may dedicate any property interest that it has for public use as a qualifying project if the public entity finds that dedication of the property interest will serve the public purpose of this article. In connection with the dedication, a public entity may convey any property interest that the public entity has to the operator, subject to the:
(1) conditions imposed by general law governing conveyances; and
(2) provisions of this article;
for the consideration that the public entity considers appropriate.
(b) Consideration for a transfer under this section may include an agreement with the operator to develop, finance, or operate the qualifying project. The property interests that the public entity may convey to the operator in connection with a dedication under this section may include licenses, franchises, easements, or any other right or interest that the public entity considers appropriate.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-10-2
Leases, licenses, easements, and other grants
Sec. 2. The authority, the department, and an operator may enter into the leases, licenses, easements, and other grants of property interests that the department determines necessary to carry out this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 11. LAW ENFORCEMENT

IC 8-15.7-11-1
Jurisdiction of law enforcement officers
Sec. 1. All law enforcement officers of the state and of each affected jurisdiction have the same powers and jurisdiction within the limits of the qualifying project as they have in their respective areas of jurisdiction.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-11-2
Access to qualifying project by law enforcement officers
Sec. 2. Law enforcement officers shall have access to the qualifying project at any time for the purpose of exercising the law enforcement officer's powers and jurisdiction. This authority does not extend to the private offices, buildings, garages, and other improvements of the operator to any greater degree than the police power extends to any other private buildings and improvements.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-11-3
Application of traffic and motor vehicle laws
Sec. 3. (a) The traffic and motor vehicle laws of Indiana or, if applicable, any local jurisdiction apply to conduct on a qualifying project to the same extent as they apply to conduct on similar projects in Indiana or the local jurisdiction.
(b) Punishment for infractions and offenses shall be as prescribed by law for conduct occurring on similar projects in Indiana or the local jurisdiction.
As added by P.L.47-2006, SEC.40.



CHAPTER 12. RESOLUTION OF DISPUTES

IC 8-15.7-12-1
Jurisdiction of department to adjudicate certain matters
Sec. 1. The department has exclusive jurisdiction to adjudicate all matters specifically committed to the department's jurisdiction by this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-12-2
Expedited method for dispute resolution
Sec. 2. The department shall establish an expedited method for resolving disputes between the department and the parties to a public-private agreement and shall set forth that method in the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-12-3
Powers of department with respect to claims
Sec. 3. The department may pay, pursue, mediate, and settle any claim arising out of a public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-12-4
Arbitration or alternative dispute resolution
Sec. 4. A public-private agreement may permit a party to the agreement to submit any claim arising under the agreement to arbitration or alternative dispute resolution under IC 34-57.
As added by P.L.47-2006, SEC.40.



CHAPTER 13. TERM OF AGREEMENT; REVERSION OF PROPERTY TO STATE

IC 8-15.7-13-1
Maximum term of public-private agreement
Sec. 1. The term of a public-private agreement, including all extensions, may not exceed seventy-five (75) years. For purposes of measuring the term, the term begins on the date on which operations of a part of the qualifying project by the operator commences.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-13-2
Termination date
Sec. 2. The department shall terminate the operator's authority and duties under the public-private agreement on the date set forth in the public-private agreement.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-13-3
Reversion of qualifying project to department
Sec. 3. Upon termination of the public-private agreement, the authority and duties of the operator under this article cease, except for any duties and obligations that extend beyond the termination as set forth in the public-private agreement, and the qualifying project reverts to the department and shall be dedicated to the department for public use.
As added by P.L.47-2006, SEC.40.



CHAPTER 14. ADDITIONAL POWERS OF THE AUTHORITY AND THE DEPARTMENT WITH RESPECT TO QUALIFYING PROJECTS

IC 8-15.7-14-1
Cooperation by authority or department with other governmental entities
Sec. 1. The authority or the department may exercise any powers provided under this article in participation or cooperation with any governmental entity and enter into any contracts to facilitate that participation or cooperation without compliance with any other statute.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-2
Contracts necessary for performance of duties
Sec. 2. The authority or the department may make and enter into all contracts and agreements necessary or incidental to the performance of the authority's or department's duties and the execution of the authority's or department's powers under this article. These contracts or agreements are not subject to any approvals other than the approval of the authority or the department, as applicable, and may be for any term of years and contain any terms that are considered reasonable by the authority or the department.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-3
Payment of amounts owed from available funds
Sec. 3. The authority or the department may pay the costs incurred under a public-private agreement entered into under this article from any funds legally available to the authority or the department under this article or any other statute.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-4
Delegation of certain powers to operator
Sec. 4. For purposes of this article, the department may authorize an operator under a public-private agreement to perform any of its duties under IC 8-15-3-9, IC 8-15-3-16, IC 8-15-3-29, IC 8-15-3-30, and IC 8-15-3-33.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-5
Exercise of powers under tollway statute; delegation of powers to authority
Sec. 5. The department may exercise any of its powers under IC 8-15-3 as necessary or desirable for the performance of its duties and the execution of its powers under this article. In connection with or in anticipation of the exercise by the authority of any powers granted to the authority by this article, the department may authorize

the authority to exercise all or part of the powers of the department under this article as necessary or desirable to accomplish the purposes of this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-6
Impairment of public-private agreement prohibited
Sec. 6. The authority or the department may not take any action under this chapter that would impair the public-private agreement entered into under this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-14-7
Agreement with state police concerning law enforcement
Sec. 7. (a) The department shall enter into an agreement between and among the operator, the department, and the state police department concerning the provision of law enforcement assistance with respect to a qualifying project that is the subject of a public-private agreement under this article.
(b) The department may enter into arrangements with the state police department related to costs incurred in providing law enforcement assistance under this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 15. PROHIBITED LOCAL ACTION

IC 8-15.7-15-1
Impairment of public-private agreement by political subdivision prohibited
Sec. 1. A political subdivision (as defined in IC 36-1-2-13) may not take any action that would impair a public-private agreement under this article.
As added by P.L.47-2006, SEC.40.



CHAPTER 16. PROHIBITED POLITICAL CONTRIBUTIONS

IC 8-15.7-16-1
Application of definitions
Sec. 1. The definitions in IC 3-5-2 apply to this chapter to the extent they do not conflict with the definitions in this article.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-2
"Candidate"
Sec. 2. As used in this chapter, "candidate" refers to any of the following:
(1) A candidate for a state office.
(2) A candidate for a legislative office.
(3) A candidate for a local office.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-3
"Committee"
Sec. 3. As used in this chapter, "committee" refers to any of the following:
(1) A candidate's committee.
(2) A regular party committee.
(3) A committee organized by a legislative caucus of the house of representatives of the general assembly.
(4) A committee organized by a legislative caucus of the senate of the general assembly.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-4
"Officer"
Sec. 4. As used in this chapter, "officer" refers only to either of the following:
(1) An individual listed as an officer of a corporation in the corporation's most recent annual report.
(2) An individual who is a successor to an individual described in subdivision (1).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-5
Determination of interest in operator
Sec. 5. For purposes of this chapter, a person is considered to have an interest in an operator if the person satisfies any of the following:
(1) The person holds at least a one percent (1%) interest in an operator.
(2) The person is an officer of an operator.
(3) The person is an officer of a person that holds at least a one percent (1%) interest in an operator.
(4) The person is a political action committee of an operator. As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-6
Certain contributions attributed to operator
Sec. 6. An operator is considered to have made a contribution if a contribution is made by a person who has an interest in the operator.
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-7
Prohibition of contributions to candidate or committee
Sec. 7. An operator or a person who has an interest in an operator may not make a contribution to a candidate or a committee during the following periods:
(1) The term during which the operator is a party to a public-private agreement entered into under this article.
(2) The three (3) years following the final expiration or termination of the public-private agreement described in subdivision (1).
As added by P.L.47-2006, SEC.40.

IC 8-15.7-16-8
Class D felony for violation
Sec. 8. A person who knowingly or intentionally violates this chapter commits a Class D felony.
As added by P.L.47-2006, SEC.40.






ARTICLE 16. BRIDGES AND TUNNELS

CHAPTER 1. OPERATION AND FINANCING OF STATE BRIDGES TO ADJOINING STATES

IC 8-16-1-0.1
Definitions
Sec. 0.1. As used in this chapter:
"Authority" refers to the Indiana finance authority established under IC 4-4-11.
"Department" refers to the Indiana department of transportation.
As added by Acts 1980, P.L.74, SEC.259. Amended by P.L.109-1983, SEC.30; P.L.68-1988, SEC.15; P.L.18-1990, SEC.143; P.L.235-2005, SEC.117.



CHAPTER 2. INTERSTATE TOLL BRIDGES

IC 8-16-2-1
Authority to construct bridges
Sec. 1. The department is hereby authorized and empowered, in its discretion, to construct a highway bridge over and across any river or other stream forming the boundary-line between the state of Indiana and any state adjoining the state of Indiana, notwithstanding the waters of such rivers or streams may not at all times extend to or reach such boundary-line, whenever such bridge or any part thereof, including the approaches thereto as a part thereof, will be within the state of Indiana and will directly connect any state or interstate highway in existence or to be constructed within the state of Indiana with any interstate or other public highway in existence or to be constructed in such adjoining state, and although such river or stream may be located either partially or wholly within the territorial limits of such adjoining state; and that, in constructing and maintaining any such bridge, including the approaches thereto as a part thereof, and in providing the necessary personal and real property and easements in real property which may be required for the proper, effective and convenient location, construction and operation of any such bridge, the department is hereby authorized and empowered to use and expend so much of the funds provided, or to be provided, by law for its use as may be found by it to be reasonably necessary for such purposes.
(Formerly: Acts 1927, c.10, s.1.) As amended by Acts 1980, P.L.74, SEC.279.

IC 8-16-2-2
Federal consent to construct bridge
Sec. 2. Any such bridge may be so constructed across and over any such river or other stream at any point determined upon and designated by the department, but only with the consent and approval of and subject to the regulations of the proper authorities of the United States having jurisdiction in such matters, whenever such jurisdiction of the United States exists, and with the consent and approval of the proper authorities of such adjoining state or of the United States; and express authority is hereby conferred upon the department to build any necessary part of any such bridge, including the approaches thereto as a part thereof, within the territorial limits of any such adjoining state and for that purpose to utilize any location or right of way provided by such adjoining state, within its boundaries, if such location and right of way be so provided; and if the United States or such adjoining state, or any duly constituted agency of either, shall acquire the necessary personal and real property and easements in real property situate in such adjoining state and suitable for use in the proper, effective and convenient location, construction and operation of such bridge, then and in that event the department is hereby authorized and empowered to take

over and acquire, by contract or agreement, and make use of such personal and real property and easements in real property so situate in such adjoining state for the necessary purposes of the effective and convenient location, construction and operation of such bridge, and if unable to procure the necessary personal and real property and easements in real estate in such adjoining state by contract or agreement, after reasonable effort in that direction, then the department shall have the right and it is hereby authorized to take, in the name and on behalf of the state of Indiana, such proceedings for condemnation of such necessary personal and real property and easements in real property in such adjoining state as may be permitted or provided for by the laws of such adjoining state or by the laws of the United States.
(Formerly: Acts 1927, c.10, s.2.) As amended by Acts 1980, P.L.74, SEC.280.

IC 8-16-2-3
Authority to negotiate construction of bridges
Sec. 3. In addition to any and all other powers conferred upon it by this chapter, the department is hereby expressly authorized to negotiate with the proper authorities of any such adjoining state, and to contract for and procure the right to build, maintain and operate such bridge upon that part of any site which may be selected therefor and which shall lie within the boundaries of such adjoining state.
(Formerly: Acts 1927, c.10, s.3.) As amended by Acts 1980, P.L.74, SEC.281.

IC 8-16-2-4
Estimates of construction costs; issuance of bonds
Sec. 4. If the department shall, in its discretion, determine to construct any such bridge as in this chapter provided for, in accordance with the authority conferred by this chapter, the department shall ascertain and estimate, as nearly as is practicable, the probable cost of the location and construction of such bridge, including the approaches thereto as a part thereof, and including also in said estimated cost the cost of acquiring all necessary personal and real property and easements in real property, and shall certify the amount of such estimated cost, together with a copy of its order expressing its determination to construct such bridge, to the county auditor of that county in Indiana in which such bridge, or any part thereof, considering the approaches thereto as a part thereof, is located; and thereupon such county, by and through its board of county commissioners, by appropriate resolution and order, shall forthwith issue and execute the negotiable bonds of such county, with proper interest coupons attached thereto, in an amount equal to one-fourth of such estimated cost of the location and construction of such bridge: Provided, That no county shall issue its bonds under the provisions of, or for any of the purposes contemplated in, this chapter in any amount in excess of one percent (1%) of the adjusted value of the taxable property within such county as determined under

IC 36-1-15.
(Formerly: Acts 1927, c.10, s.4.) As amended by Acts 1980, P.L.74, SEC.282; P.L.6-1997, SEC.135.

IC 8-16-2-5
Issuance of bonds; redemption
Sec. 5. (a) Said bonds shall be issued in denominations of one thousand dollars ($1,000) each, except that one (1) bond may be for less than one thousand dollars ($1,000), and all shall be made payable to bearer at some designated bank in the state of Indiana and shall bear interest at any rate, payable semiannually. Said bonds shall be numbered in consecutive, numerical order and shall be so issued as to the maturity dates thereof that one-thirtieth part, as nearly as practicable, of all said bonds shall become due and be payable on the first day of December following the time allowed by law for the collection of the first tax levied for use in paying said bonds and the interest thereon, and a like amount of said bonds shall thereafter become due each year and on the same date each year until all become due and payable.
(b) Said bonds shall be issued and otherwise executed as the bonds of such county, shall be the bonds of and a direct obligation of such county, shall be signed by its board of county commissioners and sealed with the corporate seal of said county and attested by the county auditor of such county; but the lithograph signature of the auditor of such county shall be the only signature required upon the interest coupons attached to said bonds.
(c) Such bonds, or any part thereof, shall be subject to call and redemption by such county at any semiannual interest payment date after the expiration of five (5) years from the date of issue, and from time to time thereafter before maturity, at the par value thereof plus accrued interest, at the election of the board of county commissioners of such county.
(d) If said board of county commissioners shall determine to redeem any of said bonds prior to maturity, such bonds shall be redeemed in their numerical order and notice of such election to redeem prior to maturity shall be given by two (2) publications, one (1) each week and on the same day of each week, in two (2) newspapers of general circulation, printed in the English language and published, one (1) at the city of Indianapolis and the other at the county seat of the county by which said bonds were issued, which publications shall be completed at least ten (10) days prior to the interest paying date on which any of said bonds are called for redemption. Said notice shall state the number or numbers of the bonds so called for redemption prior to maturity and otherwise identify and make certain the bonds so to be redeemed, and the bonds so called for redemption shall be redeemed and paid by such county at the time and place designated in such notice.
(e) If the bonds so called for redemption are not surrendered or tendered by the holders thereof for redemption at the time and place designated in said notice, such bonds shall not thereafter bear any

interest, provided the county has on deposit at the time and place designated sufficient funds to redeem and pay such bonds, together with the accrued interest thereon.
(Formerly: Acts 1927, c.10, s.5.) As amended by Acts 1981, P.L.11, SEC.55.

IC 8-16-2-6
Bond sales
Sec. 6. When so executed, such bonds shall be sold as now provided by law for the sale of other county bonds, except that, in addition to any other notice required by law, such bonds shall be advertised in a public newspaper of general circulation published at the city of Indianapolis, Indiana; and the proceeds derived from the sale of such bonds shall be forthwith paid over by the county treasurer of such county to the treasurer of state of the state of Indiana, and shall become a part of the state highway funds of said state, to be used in the construction of such bridge and for no other purpose: Provided, That if the proceeds derived from the sale of such bonds shall amount to more than one-fourth of the actual cost of the construction of such bridge, the excess of such proceeds over and above one-fourth of the actual cost of the construction of such bridge shall, at the completion of such bridge, be repaid by the treasurer of state of the state of Indiana to such county and shall be used by such county in the payment of such bonds and the interest thereon and for no other purpose: Provided, further, That if, for any cause whatsoever, all or any part of said proceeds derived from the sale of any such bonds of such county shall not be actually used in the construction of such bridge, all of said proceeds not so used shall be repaid to such county and shall be used by it in the payment of such bonds and the interest thereon and for no other purpose; and if, at any time, the completion of any such bridge shall be abandoned, or shall be permanently or perpetually enjoined by decree of any court, from which no appeal is taken within the time of appeal allowed by law, and thereafter prosecuted with due diligence, or if the completion of such bridge be rendered impracticable by natural causes or otherwise, then in any such event all funds derived from the sale of county bonds hereunder and placed with the treasurer of state, as herein provided, to be used as a part of the state highway funds of the state in the construction of such bridge, and not so used, shall thereupon, together with any and all depository interest which shall have accrued on such fund while in the possession of the treasurer of state, be returned at once by the treasurer of state to the said county, and shall be used by it in payment of such bonds so issued by it as aforesaid and the interest thereon and for no other purpose.
(Formerly: Acts 1927, c.10, s.6.)

IC 8-16-2-7
Tax levy
Sec. 7. For the purpose of raising money to pay said bonds and interest thereon, as provided in this chapter, the proper officers of

every county issuing bonds under authority of this chapter shall, as soon as said bonds are sold and annually thereafter at the time the general tax levy is made, levy a tax, in addition to all other taxes authorized by law to be levied by such county, upon the property within said county subject to taxation, in such manner as to meet the principal and interest of said bonds as they become due, and such tax shall be levied and collected as other taxes are levied and collected, and shall be applied to the payment of such bonds and interest provided, that if any other funds provided by law for the payment of said bonds and interest shall come to the hands of the proper officer of said county and be available for payment on said bonds and interest, the tax in this section provided for may be abated to the extent only that such other funds provided by law may be actually available for payment of such bonds and interest at the time for making any such annual tax levy.
(Formerly: Acts 1927, c.10, s.7.) As amended by P.L.66-1984, SEC.60.

IC 8-16-2-8
Receipts from bond sale
Sec. 8. Upon receipt by the treasurer of state of the state of Indiana of the proceeds of the sale of any such county bonds as may be issued hereunder, such proceeds shall become a part of the state highway funds, subject only to the provisions and limitations as to repayment thereof in this chapter contained, and the department shall thereupon construct such bridge and the cost thereof shall be paid out of state highway funds.
(Formerly: Acts 1927, c.10, s.8.) As amended by Acts 1980, P.L.74, SEC.283.

IC 8-16-2-9
Bridge maintenance
Sec. 9. Such bridge shall be maintained by the department as other highway bridges are maintained by it, and the cost of such maintenance shall be paid out of the state highway funds, except as herein otherwise provided; but no part of the proceeds of the sale of bonds issued by any county hereunder shall ever be used for such maintenance.
(Formerly: Acts 1927, c.10, s.9.) As amended by Acts 1980, P.L.74, SEC.284.

IC 8-16-2-10
Dedication of bridges
Sec. 10. Any and every bridge which may be constructed under the provisions of this chapter shall be and hereby is dedicated as an instrument of interstate commerce for the equal use of all citizens of the United States and of any other persons who may be entitled to the use thereof.
(Formerly: Acts 1927, c.10, s.10.) As amended by P.L.66-1984, SEC.61.
IC 8-16-2-11
Tolls
Sec. 11. If and when authority so to do shall be granted and conferred by appropriate legislation by the Congress of the United States, the department shall charge toll, in accordance with the provisions of this chapter, for the use of any bridge constructed under the provisions of this chapter; and the department shall fix and establish the rates of toll to be paid for the use of such bridge, and for such purpose shall have authority to classify the users of such bridge into reasonable classes and to fix the rates of toll accordingly: Provided, however, That such right to charge toll, and also said rates of toll and the classification of the users of such bridge so fixed and established, shall be subject to the approval and control of the proper authorities of the United States, as provided by the acts of congress providing for the supervision or regulation of the taking of tolls over interstate bridges.
(Formerly: Acts 1927, c.10, s.11.) As amended by Acts 1980, P.L.74, SEC.285.

IC 8-16-2-12
Toll gates and toll collectors' houses; toll collector's bond
Sec. 12. The department shall erect upon, or adjacent to, any and every such bridge or its approaches, and within the territorial limits of the state of Indiana, all necessary and convenient toll-gates and toll-collectors' houses, and shall employ all necessary toll-collectors, who shall each, before entering upon the performance of his duties, execute his bond, payable to the state of Indiana, in the penal sum of one thousand dollars ($1,000), with surety to the approval of the department, and conditioned for the faithful performance of his duties as such toll-collector and that he will faithfully account for and pay over according to law all moneys that may come to his hands as such toll-collector. All tolls collected by said toll-collectors shall be deposited daily in some state depository designated by the department to the credit of the treasurer of state of the state of Indiana as a toll fund to be used and disbursed as provided for in this chapter.
(Formerly: Acts 1927, c.10, s.12.) As amended by Acts 1980, P.L.74, SEC.286.

IC 8-16-2-13
Toll collectors; employment and compensation
Sec. 13. Such toll-collectors shall be selected, employed and paid in the same manner as other employees of the department are selected, employed and paid: Provided, That they shall be paid only out of said toll fund and their wages shall not be a charge upon the general funds of the department. Said toll-collectors shall be subject to the complete control of the department and to such regulations as it may prescribe governing their duties.
(Formerly: Acts 1927, c.10, s.13.) As amended by Acts 1980, P.L.74, SEC.287.
IC 8-16-2-14
Powers of toll collector
Sec. 14. Every toll-collector shall, by virtue of his employment, and while in the discharge of his duties, have full and complete police power, and shall be authorized to make arrests without a warrant for any violation in Indiana of the criminal laws of the state of Indiana, occurring in his presence.
(Formerly: Acts 1927, c.10, s.14.)

IC 8-16-2-15
Failure to pay toll
Sec. 15. It is a Class C infraction for a person to pass by any toll-gate established by the department in accordance with this chapter without the payment of the proper toll as prescribed by the department. It is a Class C infraction for a toll-collector to knowingly permit any person to pass such a toll-gate without the payment of the toll.
(Formerly: Acts 1927, c.10, s.15.) As amended by Acts 1978, P.L.2, SEC.856; Acts 1980, P.L.74, SEC.288; Acts 1981, P.L.108, SEC.3.

IC 8-16-2-16
Rules and regulations; posting
Sec. 16. The department shall have the right to make all reasonable rules and regulations, subject to IC 8-9.5-2-6(7), governing the use of such bridge which are consistent with the provisions of this chapter and with the laws of the state of Indiana, and with the laws of such adjoining state, and with any laws or regulations of the United States, applicable to the use of such bridges. It shall be the duty of the department to cause to be placed in full view, in legible and large letters, upon or in each of the tollhouses established by it upon said bridge or its approaches, all such rules and regulations adopted by it in accordance with the provisions of this chapter, and also the toll rates adopted for the use of such bridge.
(Formerly: Acts 1927, c.10, s.16.) As amended by Acts 1980, P.L.74, SEC.289.

IC 8-16-2-17
Toll receipts
Sec. 17. The moneys derived from tolls taken for the use of such bridge shall be applied first to the payment of the expense of collecting such tolls. The net amount of such toll fund remaining after the payment of the expense of collecting such tolls shall be divided equally between the state of Indiana and the county in said state which has issued bonds in aid of the bridge from which the tolls were derived until each of said state and said county has received back an amount equal to the amount contributed by the county to the said bridge, together with interest thereon up to the time of repayment; and such net toll shall be used for no other purpose. Payment of such net toll shall be made semiannually, and it is hereby

made the duty of the officer having custody of such net tolls to pay to such county its share thereof, ascertained as aforesaid, and to the state of Indiana its share thereof, ascertained as aforesaid, and all amounts so paid to such county shall be used by such county, when so received, in payment of its said bonds and interest so long as any of said bonds and interest remain outstanding and unpaid. All depository interest accruing on such fund, shall be added to and shall constitute a part of such fund.
(Formerly: Acts 1927, c.10, s.17.)

IC 8-16-2-18
Retirement of tolls
Sec. 18. Whenever such county, either from moneys derived from net tolls as aforesaid or from moneys paid by an adjoining state, or from both of such sources, shall have been repaid an amount equal to the amount of money contributed by such county to said state highway funds in aid of the construction of such bridge, including principal and interest, and when the state highway fund, either from money derived from net tolls as aforesaid, or from money paid by an adjoining state, or from both sources, shall have been paid an amount equal to the amount contributed by such county in aid of the construction of such bridge, plus interest thereon to the time of such repayment, then the right to take tolls on such bridge shall immediately cease and such bridge shall thereupon be declared to be and shall be a free bridge for use in interstate commerce between the state of Indiana and such adjoining state. In no event, however, shall tolls be collected for a longer period of time than is permitted by any law of congress now in force or hereafter enacted regulating the collection of tolls on interstate bridges.
(Formerly: Acts 1927, c.10, s.18.)

IC 8-16-2-19
Contracts with adjoining states
Sec. 19. In the discharge of its duties under the provisions of this chapter, the department, as the agent and representative of the state of Indiana and in the name of the state of Indiana, is hereby authorized and empowered, both before and during the construction of any such bridge and after the completion thereof, to cooperate with and enter into a contract or contracts with such adjoining state, acting through any proper authorities or agents representing such adjoining state, to provide for the payment by such adjoining state of such part of the costs of the construction of such bridge, not exceeding one-half thereof, as may be agreed upon in such contract; and in such contract to also agree upon and determine the time and manner of the making by such adjoining state of such payment or payments and all other details in connection therewith: Provided, That any moneys paid to the state of Indiana by any such adjoining state as such adjoining state's agreed part of the cost of construction of any such bridge shall be applied by said state of Indiana to reimburse the state of Indiana and any county of the state of Indiana

that shall have issued its bonds under the provisions of this chapter to aid in the construction of such bridge up to the amount in each case which is equal to the amount provided by said county for such purpose, plus interest thereon up to the time of repayment thereof, so far as the money so provided was actually used in and about the construction of such bridge; and all moneys so received and applied to reimburse any such county as aforesaid shall be first applied by said county in payment of any of its said bonds issued as aforesaid under the provisions of this chapter and which are then still outstanding and unpaid, until such bonds and the interest accrued thereon shall be paid in full.
(Formerly: Acts 1927, c.10, s.19.) As amended by Acts 1980, P.L.74, SEC.290.

IC 8-16-2-20
Acknowledgment of contributions by other states
Sec. 20. Upon the payment by any such adjoining state of any part of the cost of the construction of such bridge, the department is hereby authorized and directed to issue, in the name of the state of Indiana, to such adjoining state, a proper certificate or instrument of transfer or acknowledgment evidencing the amount contributed by such adjoining state and transferring to it title to a corresponding interest in such bridge, and thereafter the title to such bridge shall be deemed to be vested jointly in the state of Indiana and the adjoining state so contributing to the cost of said bridge, and the interest of each thereof shall be deemed to be in proportion to the respective contributions so made by each one respectively.
(Formerly: Acts 1927, c.10, s.20.) As amended by Acts 1980, P.L.74, SEC.291.

IC 8-16-2-21
Maintenance contracts with other states
Sec. 21. The department is hereby expressly authorized and empowered to negotiate and contract with the proper authorities of such adjoining state in respect to the maintenance of any such bridge.
(Formerly: Acts 1927, c.10, s.21.) As amended by Acts 1980, P.L.74, SEC.292.

IC 8-16-2-22
Construction
Sec. 22. This chapter shall at all times be construed as supplemental to and in aid of all other statutes providing for the construction of highways and bridges.
(Formerly: Acts 1927, c.10, s.22.) As amended by P.L.66-1984, SEC.62.

IC 8-16-2-23
Appropriations and authorizations
Sec. 23. No appropriation of money or authorization of any bonds contemplated in this chapter by the county council shall be required. (Formerly: Acts 1927, c.10, s.23.) As amended by P.L.66-1984, SEC.63.

IC 8-16-2-24
Compliance with other laws
Sec. 24. Except as otherwise expressly provided in this chapter, any county shall have the right to proceed under this chapter without complying with any other existing statute in effect on May 16, 1927.
(Formerly: Acts 1927, c.10, s.24.) As amended by P.L.66-1984, SEC.64.

IC 8-16-2-25
Assumption of debts
Sec. 25. Nothing contained in this chapter shall be so construed as to authorize the state or the department to assume any debt or obligation of any county which may aid or assist in the construction of any bridge contemplated under this chapter.
(Formerly: Acts 1927, c.10, s.25.) As amended by Acts 1980, P.L.74, SEC.293.

IC 8-16-2-26
Amendment of chapter
Sec. 26. The general assembly hereby reserves the right to amend or modify this chapter at any time that such amendment or modification may be deemed just and proper.
(Formerly: Acts 1927, c.10, s.26.) As amended by P.L.66-1984, SEC.65.



CHAPTER 3. CUMULATIVE BRIDGE FUND

IC 8-16-3-0.5 Repealed
(Repealed by P.L.113-1989, SEC.11.)



CHAPTER 3.1. MAJOR BRIDGE FUND

IC 8-16-3.1-1
Definitions
Sec. 1. (a) As used in this chapter, "eligible county" means a county that has:
(1) a population of more than one hundred thousand (100,000) but less than seven hundred thousand (700,000); and
(2) a major obstruction between commercial or population centers which is capable of causing an economic hardship because of excess travel required to conduct a normal level of commerce between the two (2) centers.
A major obstruction which is a part of a county boundary or a state boundary does not qualify for the purpose of this chapter.
(b) As used in this chapter, "major bridge" means the following:
(1) A structure that is two hundred (200) or more feet in length and that is erected over a depression or an obstruction for the purpose of carrying motor vehicular traffic or other moving loads. However, the structure shall be one hundred (100) or more feet in length in a city having the following population:
(A) More than fifty-five thousand (55,000) but less than fifty-nine thousand (59,000).
(B) More than fifty-nine thousand (59,000) but less than fifty-nine thousand seven hundred (59,700).
(C) More than thirty-two thousand eight hundred (32,800) but less than thirty-three thousand (33,000).
(2) An underpass of any length that is designed to carry motor vehicle traffic or other moving loads.
(c) As used in this chapter, "major obstruction" means a physical barrier to the passage of motor vehicle traffic that inhibits the use of the customary highway construction techniques to bridge the barrier without use of a grade separation structure.
As added by Acts 1979, P.L.96, SEC.1. Amended by Acts 1982, P.L.1, SEC.28; P.L.86-1988, SEC.21; P.L.12-1992, SEC.65; P.L.61-1992, SEC.1; P.L.1-1993, SEC.50; P.L.170-2002, SEC.67.



CHAPTER 3.5. LEASING OF BRIDGES BY COUNTIES

IC 8-16-3.5-1
Contracts of lease; taxpayers' petitions
Sec. 1. (a) A county may lease a bridge and pay the lease rental from the cumulative bridge fund and levy under IC 8-16-3.
(b) A contract of lease may not be entered into unless there is first filed with the county executive a petition for a longer lease, signed by fifty (50) or more taxpaying citizens of the county, and the county executive has, after investigation, determined that a need exists for the bridge. The total annual dollar obligation under all contracts of lease for bridges made by a county may not exceed the county's estimated annual revenue from a cumulative bridge fund levy of twenty cents ($0.20) on each one hundred dollars ($100) on all taxable personal and real property within the county.
(Formerly: Acts 1975, P.L.92, SEC.2.) As amended by P.L.86-1988, SEC.23.



CHAPTER 4. REPEALED



CHAPTER 5. INTERSTATE BRIDGES CONSTRUCTED BY LOCAL UNITS

IC 8-16-5-1
Joint maintenance or construction with adjoining state
Sec. 1. Any county or municipality bordering on a stream which forms the boundary line between Indiana and any adjoining state, through its county executive may build and maintain a bridge across the river or stream, in cooperation with any contiguous governmental unit of the adjoining state. The contiguous unit must join in building and maintaining the bridge, and pay one-half (1/2) of the expense.
(Formerly: Acts 1920(2ss), c.25, s.1.) As amended by P.L.86-1988, SEC.34.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPAIR OR REPLACEMENT OF BRIDGES THROUGH PUBLIC SUBSCRIPTION IN CITIES OF GARY, HAMMOND, AND EAST CHICAGO; SUPPLEMENTAL PROCEDURE FOR REPAIR OF CERTAIN BRIDGES IN LAKE COUNTY

IC 8-16-8-1 Repealed
(Repealed by P.L.113-1989, SEC.11.)



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. COUNTY TUNNELS

IC 8-16-11-1
Authority to construct tunnels
Sec. 1. Whenever, in the judgment of the county executive, it is necessary to bridge any highway or public street across any navigable water, the county executive may construct a tunnel underneath the navigable water, on the public street or public highway instead of a bridge.
(Formerly: Acts 1911, c.256, s.1.) As amended by P.L.86-1988, SEC.63.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. BISTATE PURCHASE OF WABASH RIVER BRIDGE

IC 8-16-15-1
Authority
Sec. 1. Subject to the provisions of this chapter, the department is hereby authorized and empowered to enter into negotiations with the proper authority having control of the state highways of the state of Illinois, and with the owners of the bridge which spans the Wabash River and over which State Highway No. 66 passes from this state into the state of Illinois, for the purpose of acquiring the ownership of and title to such bridge, jointly, by the state of Illinois and the state of Indiana.
(Formerly: Acts 1937, c.160, s.1.) As amended by Acts 1980, P.L.74, SEC.294.

IC 8-16-15-2
Purchase price
Sec. 2. If the proper authorities of the state of Illinois are empowered by the laws of the state of Illinois to enter into such negotiations, and if the department and the authority having charge of the state highways of the state of Illinois can agree with the owners of such bridge on the purchase-price of such bridge, then and in that event the department is hereby authorized and empowered to acquire the ownership of and the title to such bridge, jointly, with the state of Illinois, to pay not to exceed fifty percent (50%) of the purchase-price agreed upon, out of any funds appropriated to the department which might otherwise be used for the construction of bridges, and to enter into such agreements with the proper authorities of the state of Illinois as may be fair and equitable for the repair, maintenance and upkeep of such bridge, and to expend such amounts of money as may be necessary to maintain such bridge.
(Formerly: Acts 1937, c.160, s.2.) As amended by Acts 1980, P.L.74, SEC.295.



CHAPTER 16. REPEALED






ARTICLE 17. COUNTY ROADS.ADMINISTRATION AND MAINTENANCE

CHAPTER 1. COUNTY UNIT LAW

IC 8-17-1-0.1
"Department" defined
Sec. 0.1. As used in this chapter, the term "department" refers to the Indiana department of transportation.
As added by Acts 1980, P.L.74, SEC.296. Amended by P.L.86-1988, SEC.65; P.L.18-1990, SEC.150.



CHAPTER 2. REPEALED



CHAPTER 3. ADMINISTRATION OF COUNTY HIGHWAY DEPARTMENTS

IC 8-17-3-1
Supervisor of county highways; duties; compensation; personal vehicle expenses; tools and equipment
Sec. 1. The county executive shall appoint a person as a supervisor of county highways. The county highway supervisor has general charge of the repair and maintenance of the county highways. The supervisor shall receive compensation for the services fixed by the county executive. The county executive shall pay the supervisor when a personal vehicle is used for necessary travel, a sum for mileage at a rate determined by the county fiscal body. The county executive shall provide all tools and equipment and the housing and repair of the tools and equipment.
(Formerly: Acts 1933, c.27, s.1; Acts 1945, c.165, s.1; Acts 1975, P.L.15, SEC.8.) As amended by P.L.86-1988, SEC.106; P.L.10-1997, SEC.14.



CHAPTER 4. REPEALED



CHAPTER 4.1. ACCOUNTING SYSTEM FOR LOCAL ROADS AND STREETS

IC 8-17-4.1-1
Application of chapter; governing body
Sec. 1. (a) This chapter applies to:
(1) all counties; and
(2) municipalities with a population of at least twenty thousand (20,000).
(b) As used in this chapter, "governing body" means the county executive, the city executive, or the town legislative body.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by Acts 1981, P.L.44, SEC.8; P.L.86-1988, SEC.115.

IC 8-17-4.1-2
Records
Sec. 2. The governing body of every county and municipality shall set up and maintain an adequate system of records as prescribed by the state board of accounts, for their departments having road and street responsibilities.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.116.

IC 8-17-4.1-3
Development of adequate system
Sec. 3. The state board of accounts shall develop systems of records for every county and municipality to maintain. The records shall be adequate (considering the anticipated number and type of transactions relating to roads and streets) to show the sources and amount of receipts and expenditures of the department, the purpose of the expenditures, and an accounting of all funds.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.117.

IC 8-17-4.1-4
Additional records
Sec. 4. The state board of accounts may require additional records to be kept by every county and municipality to adequately reflect the financial and material condition of the department.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.118.

IC 8-17-4.1-5
Annual operational report
Sec. 5. The governing body shall prepare by April 15 of each year an operational report for the prior calendar year of the department within the county or municipality that has road and street responsibilities.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.119; P.L.173-2003, SEC.10.
IC 8-17-4.1-6
Contents of report
Sec. 6. This report shall be prepared on forms prescribed by the state board of accounts and must disclose all information considered necessary by the state board of accounts to reflect the financial condition and operations of the department.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.120; P.L.173-2003, SEC.11.

IC 8-17-4.1-7
Filing report
Sec. 7. The annual operational report must be completed and a copy filed with the state board of accounts, the governing body, and the department by June 1 following the operational report year. The department shall make the report available to the public.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by Acts 1980, P.L.74, SEC.302; P.L.86-1988, SEC.121; P.L.173-2003, SEC.12.

IC 8-17-4.1-8
Certified list of complying counties and municipalities; withholding funds
Sec. 8. (a) On March 1 following the operational report year, the state board of accounts shall prepare a certified list of counties and municipalities that have complied with this chapter.
(b) The auditor shall withhold the distribution of motor vehicle highway account funds from any county or municipality not appearing on the state board of accounts certified list until its annual operational report is certified.
(Formerly: Acts 1971, P.L.103, SEC.1.) As amended by P.L.86-1988, SEC.122.

IC 8-17-4.1-9
Distribution to municipalities
Sec. 9. The record system provided herein shall be distributed with an explanation by the state board of accounts to the municipalities in adequate time for the municipalities to use the system to keep a record beginning with the 1972 calendar year.
(Formerly: Acts 1971, P.L.103, SEC.1.)



CHAPTER 5. COUNTY HIGHWAY ENGINEERS

IC 8-17-5-1
Authority to employ county highway engineer
Sec. 1. A county executive, or any two (2) or more counties acting under IC 36-1-7, may employ a full-time county highway engineer who is responsible for supervising the design, construction, planning, traffic, and other engineering functions of the county highway department under the direction of the county executive. The engineer shall prepare all required surveys, estimates, plans, and specifications.
(Formerly: Acts 1963, c.131, s.1.) As amended by Acts 1981, P.L.11, SEC.61; P.L.86-1988, SEC.123.



CHAPTER 6. REPEALED



CHAPTER 7. HIGHWAY EXTENSION AND RESEARCH PROGRAM

IC 8-17-7-1 Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)



CHAPTER 8. COUNTY ROAD NUMBERING SYSTEM

IC 8-17-8-1
Preparation of map; purchase and installation of signs
Sec. 1. (a) The plan commission having jurisdiction over the unincorporated area of the county, or if the unincorporated area of the county is not subject to the jurisdiction of a plan commission, the county executive, may authorize the preparation of maps depicting the county roads either by name or number.
(b) The county executive may authorize the purchase and installation of signs showing the number or name of the county road as depicted on the maps.
(Formerly: Acts 1953, c.28, s.1.) As amended by P.L.86-1988, SEC.135; P.L.119-1989, SEC.1.

IC 8-17-8-2
Preparation of map; compensation
Sec. 2. (a) The plan commission or county executive shall direct the county engineer or may request the county surveyor to prepare the maps. The county surveyor or the county engineer may be compensated in addition to the salary the surveyor or engineer receives for preparation of the maps, in an amount to be determined by the plan commission or the county executive, subject to the approval of the county fiscal body.
(b) All expenses incidental to the preparation of the maps, including the county surveyor's and county engineer's compensation, shall be paid out of the county general fund.
(Formerly: Acts 1953, c.28, s.2.) As amended by P.L.86-1988, SEC.136; P.L.3-1989, SEC.66; P.L.276-2001, SEC.3.

IC 8-17-8-3
Maps; sale and free distribution
Sec. 3. The maps shall be available to all units of government free of charge. The maps shall be available to the general public at a charge to be determined by the county plan commission or county executive. Money received from the sale of the maps shall be deposited in the county general fund.
(Formerly: Acts 1953, c.28, s.3.) As amended by P.L.86-1988, SEC.137; P.L.3-1989, SEC.67.



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED






ARTICLE 18. COUNTY ROADS.FINANCING AND BONDING

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. PAYMENT OF COUNTY HIGHWAY MAINTENANCE EXPENSES

IC 8-18-8-1 Repealed
(Repealed by Acts 1975, P.L.28, SEC.1.)



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. COUNTY TOLL ROAD AUTHORITIES

IC 8-18-20-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-2
Definitions
Sec. 2. The definitions in IC 36-1-2 apply throughout this chapter and IC 8-18-21.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-3
"Toll road" defined
Sec. 3. As used in this chapter and IC 8-18-21, "toll road" includes:
(1) the land required for a toll road right-of-way; and
(2) any highway constructed under this chapter, including all bridges, tunnels, interchanges, entrance plazas, approaches, tollhouses, and buildings required for administrative and maintenance purposes.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-4
Establishment; name; municipal corporation
Sec. 4. (a) A county may establish a separate municipal corporation to be known as the "______________ County Toll Road Authority" (including the name of the county seat and county) for the purposes of:
(1) acquiring land; and
(2) financing, constructing, reconstructing, and operating county toll roads.
(b) Any two (2) or more counties, acting under IC 36-1-7, may establish a municipal corporation under subsection (a).
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-5
Hearing on creation; notice by publication; resolution; filing; proof of establishment
Sec. 5. (a) Whenever the county auditor receives a notice that:
(1) is signed by the presiding officers of the county executive, the county fiscal body, and the municipal fiscal body of the county seat;
(2) states that those bodies have agreed to hold a public hearing on and consider the creation of a county toll road authority; and
(3) fixes a time and place for that hearing;
the auditor shall give notice by publication of the hearing. The notice shall be published in accordance with IC 5-3-1, and must state the

time, place, and purpose of the hearing.
(b) The members of the executive of the county and the fiscal bodies of the county and county seat shall meet at the time and place fixed in the notice. The presiding officers of each of the three (3) bodies shall elect one (1) of their number to preside as chairman at the hearing, another as vice chairman, and another as secretary.
(c) All interested citizens and taxpayers of the county may appear and are entitled to be heard at the hearing.
(d) The authority shall be established if, within sixty (60) days after the hearing, a concurrent resolution declaring a need for the authority is agreed upon and separately adopted by the county executive and county and municipal fiscal bodies.
(e) A copy of the concurrent resolution that is certified by affidavits of the county auditor and municipal clerk showing the date of adoption of the resolution by the three (3) bodies must be filed in the office of the recorder of the county for recording in the miscellaneous records. The certified and recorded copy of the resolution is admissible in evidence in any action or proceeding as proof of the establishment of the authority.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-6
Board of trustees; membership; notice of appointment; oath
Sec. 6. (a) Within sixty (60) days after the adoption of the concurrent resolution under section 5 of this chapter, a board of toll road authority trustees shall be appointed. The board consists of five (5) trustees who are appointed in the following manner and for the following initial terms:
(1) One (1) appointed by the municipal fiscal body of the county seat, for a term of one (1) year.
(2) One (1) appointed by the county fiscal body, for a term of two (2) years.
(3) One (1) appointed by the county executive, for a term of three (3) years.
(4) One (1) appointed by the municipal executive of the county seat, for a term of four (4) years.
(5) One (1) appointed by the county executive, for a term of four (4) years.
(b) A person may be appointed as a trustee only if the person:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county for five (5) years immediately preceding the appointment; and
(3) is not an officer or employee of an eligible entity.
(c) The names of all persons appointed under subsection (a) shall be transmitted in writing to the circuit court for the county at least ten (10) days before the end of the sixty (60) day period. The court shall mail a notice of appointment to each trustee immediately after the sixty (60) day period.
(d) Before taking office, each trustee shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon the

trustee's certificate of appointment. The certificate shall be promptly filed with the clerk of the circuit court.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-7
Expiration of trustee's term; successor
Sec. 7. (a) As the term of a trustee expires, a successor shall be appointed by the same appointing authority, for a term of four (4) years.
(b) A trustee holds over after the expiration of the trustee's term until a successor is appointed and qualified.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-8
Vacancies on board of trustees
Sec. 8. If a person appointed as a trustee:
(1) fails to qualify within ten (10) days after notice of the appointment is mailed to that person; or
(2) qualifies but then dies, resigns, vacates the office because that person is no longer a resident of the county, or is removed from office under section 18 of this chapter;
a new trustee shall be appointed by the same appointing authority for the remainder of the vacated term.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-9
First meeting of trustees; officers; appointment of board of directors
Sec. 9. (a) The first trustees of the toll road authority shall, within thirty (30) days after their appointment, meet at a time and place designated by the circuit court for the county for the purpose of electing officers. The trustees shall elect from among themselves a president, a vice president, and a secretary. Each of these officers shall serve from the date of election until the first Monday in January after election, and holds over until a successor is elected and qualified.
(b) At the meeting required by this section, the trustees shall appoint the first board of directors of the toll road authority, as prescribed by section 11 of this chapter.
(c) After appointing the first board of directors of the toll road authority, the trustees shall meet on the first Monday in January of each year for the purpose of:
(1) electing officers;
(2) appointing the directors of the toll road authority; and
(3) performing any other duties under this chapter.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-10
Board of trustees; procedural rules; record; regular and special meetings      Sec. 10. (a) The trustees may adopt rules and bylaws governing their procedure.
(b) The proceedings of the trustees shall be recorded in a book provided for that purpose.
(c) In addition to their meetings under section 9 of this chapter, the trustees may hold regular and special meetings as often as is necessary to perform their duties under this chapter.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-11
Board of directors; membership; appointments; oath
Sec. 11. (a) A county toll road authority is under the control of a board of directors. This board consists of five (5) directors, who shall be appointed by a majority vote of the toll road authority trustees. Each of the original directors shall serve from the date of the director's appointment until the first day of February in the second year after the director's appointment, and until a successor is appointed and has qualified.
(b) A person may be appointed as a director only if the person:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county five (5) years immediately preceding the person's appointment; and
(3) is not an officer or employee of an eligible entity.
(c) Before entering upon the director's duties, each director shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon the director's certificate of appointment. The certificate shall be promptly filed with the clerk of the circuit court.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-12
Expiration of director's term; successor
Sec. 12. As the term of a director expires, a successor shall be appointed by a majority vote of the trustees. The new director shall serve for one (1) year from the first day of February after the director's appointment, and until a successor is appointed and qualified.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-13
Vacancies on board of directors
Sec. 13. If a vacancy occurs on the board of directors, the trustees shall, by a majority vote, appoint a new director to serve the remainder of the term.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-14
First meeting of directors; officers
Sec. 14. (a) The first directors of a toll road authority shall, within thirty (30) days after their appointment, meet for the purpose of electing officers. They shall elect from among themselves a

president, a vice president, a secretary, and a treasurer. Each of these officers shall perform the duties usually pertaining to that office, and shall serve from the date of election until a successor is elected and qualified.
(b) After the meeting under subsection (a), the directors shall meet on the first Monday in February of each year for the purpose of electing officers.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-15
Regular and special meetings of directors
Sec. 15. In addition to their meetings under section 14 of this chapter, the directors may hold the regular and special meetings they consider necessary. The directors may fix the times of these meetings and the notices required for meetings by resolution or under their rules and bylaws.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-16
Rules of directors; quorum; majority vote
Sec. 16. (a) The directors may adopt the rules and bylaws they consider necessary for the proper conduct of their proceedings, the performance of their duties, and the safeguarding of the funds and property of the toll road authority.
(b) A majority of the directors constitutes a quorum, and the concurrence of a majority of the directors is necessary to authorize any action by the directors.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-17
Vacation of office by trustee or director
Sec. 17. A trustee or director who:
(1) ceases to be a resident of the county; or
(2) becomes an officer or employee of a unit that established the authority;
vacates office.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-18
Removal of trustee or director
Sec. 18. (a) A person seeking the removal of a trustee for:
(1) neglect of duty;
(2) incompetence;
(3) inability to perform the trustee's duties; or
(4) any other good cause;
may file a complaint in the circuit or superior court for the county in which the toll road authority is located. The complaint must set forth the charges preferred. The action shall be placed on the court's advanced calendar, and the court shall try the action in the same manner as other civil cases, without a jury. If the charges are

sustained, the court shall declare the trustee's office vacant.
(b) The trustees may summarily remove a director from office at any time.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-19
Salaries and expenses of trustees or directors
Sec. 19. A trustee or director is not entitled to a salary but is entitled to reimbursement for expenses necessarily incurred in the performance of duties.
As added by P.L.386-1987(ss), SEC.20.

IC 8-18-20-20
Pecuniary interest in transactions
Sec. 20. A trustee or director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any such transaction in which a trustee or director has a pecuniary interest is void.
As added by P.L.386-1987(ss), SEC.20.



CHAPTER 21. COUNTY TOLL ROAD FINANCING

IC 8-18-21-1
Application of chapter
Sec. 1. This chapter applies to all toll road authorities established under IC 8-18-20.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-2
Preliminary expenses; payment; charge against bonds
Sec. 2. All necessary preliminary expenses that must be paid by the board of directors of a toll road authority before the issuance and delivery of bonds or the negotiation of a loan under this chapter, including expenses incurred in:
(1) making surveys;
(2) estimating costs and receipts;
(3) employing engineers or other employees;
(4) giving notices; and
(5) taking options;
may be paid out of money provided by the county and county seat, or either of them, from money on hand or derived from taxes levied for that purpose. The fund or funds from which the payments are made shall be fully reimbursed by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made from those proceeds. The amount advanced to pay preliminary expenses under this section is a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until that amount has been repaid.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-3
Powers of board of directors
Sec. 3. Except as provided in section 4 of this chapter, the board of directors of a toll road authority, acting in the name of the authority, may:
(1) finance, construct, reconstruct, operate, maintain, and manage any toll road project acquired or financed under this chapter;
(2) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit court for the county in which the authority is located;
(3) condemn, appropriate, purchase, and hold any real or personal property needed or considered useful in connection with a toll road facility;
(4) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(5) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a toll road facility;         (6) collect all money that is due on account of the operation, maintenance, or management of, or otherwise related to, a toll road facility, and expend that money for proper purposes;
(7) employ the managers, superintendents, architects, engineers, attorneys, auditors, clerks, foremen, custodians, and other employees, necessary for the proper operation of a toll road facility and fix the compensation of those employees, but a contract of employment may not be made for a period of more than four (4) years although it may be extended or renewed from time to time;
(8) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(9) provide coverage for its employees under IC 22-3 and IC 22-4.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-4
Counties with consolidated cities; approval
Sec. 4. The toll road authority in a county having a consolidated city may not construct or finance unless that action is first approved by:
(1) the city-county legislative body; and
(2) the legislative body of the unit involved.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-5
Revenue bonds; issuance; source of payment
Sec. 5. (a) For the purpose of obtaining money to pay the cost of:
(1) constructing toll road facilities;
(2) acquiring land;
(3) repaying any advances for preliminary expenses made to the authority by an eligible entity; or
(4) refinancing any loan made under this chapter;
the board of directors of a toll road authority may issue revenue bonds of the authority.
(b) The bonds are payable solely from the income and revenues of the toll road facilities for which the bonds were issued.
As added by P.L.386-1987(ss), SEC.21. Amended by P.L.3-1990, SEC.32.

IC 8-18-21-6
Revenue bonds; resolution; interest; maturity
Sec. 6. The revenue bonds must be authorized by resolution of the board. The bonds:
(1) bear interest payable semiannually; and
(2) mature serially, either annually or semiannually, at times determined by the resolution authorizing the bonds.
As added by P.L.386-1987(ss), SEC.21.
IC 8-18-21-7
Revenue bonds; redemption before maturity; resolution; contents; negotiable instruments
Sec. 7. (a) The revenue bonds may, and all bonds maturing after ten (10) years from date of issuance shall, be made redeemable before maturity at the option of the board of directors of the toll road authority. Such a redemption must be at the par value of the bonds, together with the premiums and under the terms and conditions fixed by the resolution authorizing the issuance of the bonds.
(b) The principal of and interest on the bonds may be made payable in any lawful medium.
(c) The resolution authorizing the issuance of the bonds must:
(1) determine the form of the bonds, including the interest coupons to be attached to them;
(2) fix the denomination or denominations of the bonds; and
(3) fix the place or places of payment of the principal and interest of the bonds, which must be at a state or national bank or trust company within Indiana and may also be at one (1) or more state or national banks or trust companies outside Indiana.
(d) The bonds are negotiable instruments under IC 26-1.
(e) The resolution authorizing the issuance of the bonds may provide for the registration of any of the bonds in the name of the owner as to principal alone.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-8
Revenue bonds; execution; notice of sale; sale
Sec. 8. (a) The revenue bonds shall be executed by the president of the board of directors, the corporate seal of the authority shall be affixed to the bonds and attested by the secretary of the board, and the interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer of the board on them.
(b) Notice of the sale of the bonds shall be published in accordance with IC 5-3-1.
(c) The board of directors shall sell the bonds at public sale, for not less than their par value. The board shall award the bonds to the highest bidder, as determined by computing the total interest on the bonds from the date of sale to the dates of maturity and deducting from that amount the premium bid, if any. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. If the bonds are not sold on the date fixed for the sale, then the sale may be continued from day to day until a satisfactory bid has been received.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-9
Temporary bonds
Sec. 9. The board of directors may issue temporary bonds, with or without coupons. These bonds, which must be issued in the manner prescribed by this chapter, may be exchanged for the bonds that are

subsequently issued.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-10
Loans; resolutions; notice
Sec. 10. (a) In lieu of authorizing and selling bonds under this chapter, the board of directors of a toll road authority may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of obtaining the required money.
(b) The resolution authorizing the loan must set out:
(1) the total amount of the loan desired;
(2) the approximate dates on which money will be required, and the amounts of the money that will be required on those dates; and
(3) any terms, conditions, and restrictions concerning the proposed loan or the submission of proposals that the board considers advisable.
(c) Before the consideration of proposals for such a loan, a notice shall be published in accordance with IC 5-3-1. The notice must set out:
(1) the amount and purpose of the proposed loan;
(2) a brief summary of other provisions of the resolution; and
(3) the time and place where proposals will be considered.
(d) The board of directors may accept the proposal it considers most advantageous to the authority.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-11
Trust indentures
Sec. 11. (a) The board of directors of an authority may secure bonds issued or loans made under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) mortgage all or part of the toll road facility for which the bonds are issued or loan is made;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders or lenders, including covenants setting forth the duties of the authority and board concerning:
(A) the construction, operation, repair, maintenance, and insurance of the toll road facility; and
(B) the custody, safeguarding, and application of all money received or to be received by the authority on account of the toll road facility financed by the bonds or loan;
(3) set forth the rights and remedies of the bondholders or lenders and trustee; and
(4) restrict the individual right of action of bondholders or lenders.     (c) Except as otherwise provided in this chapter, the board of directors may, by resolution or in the trust indenture, specify:
(1) the officer, board, or depository to which the proceeds of the bonds or loan shall be paid; and
(2) the method of disbursing those proceeds.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-12
Proceeds of bonds or loans; application; lien
Sec. 12. (a) The proceeds of any bonds issued or loans made under this chapter shall first be applied to the reimbursement of all amounts advanced for preliminary expenses under this chapter. The proceeds shall then be applied solely to the payment of the costs for which the bonds are issued or the loan is negotiated, including incidental expenses and interest during construction.
(b) The bondholders, lenders, or trustees under this chapter have a lien upon the proceeds of the bonds or the loan until those proceeds are applied as prescribed by this section.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-13
Review of annual operating budget
Sec. 13. The annual operating budget of a toll road authority is subject to review by the county board of tax adjustment and then by the department of local government finance as in the case of other political subdivisions.
As added by P.L.386-1987(ss), SEC.21. Amended by P.L.90-2002, SEC.326.

IC 8-18-21-14
Tax exemption; property and revenue of authority
Sec. 14. All the property and revenues of a toll road authority are exempt from taxation for all purposes.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-15
Tax exemption; bonds and securities
Sec. 15. All the bonds and other securities issued by a toll road authority, including the interest on them, are exempt from taxation as provided in IC 6-8-5.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-16
Handling and expenditure of authority money; surety bonds
Sec. 16. (a) Except as otherwise provided in this chapter, all money coming into possession of the toll road authority shall be deposited, held, and secured in accordance with the general statutes concerning the handling of public funds. The handling and expenditure of money coming into possession of the authority is subject to audit and supervision by the state board of accounts.     (b) Any employee of the toll road authority authorized to receive, disburse, or in any other way handle money or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana. The bond must be in an amount determined by the board of directors of the authority and must be conditioned upon the faithful performance of the employee's duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bond shall be paid by the authority.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-17
Contracts subject to public works statutes
Sec. 17. All contracts let by a toll road authority for the construction and equipment of a toll road facility must be let in accordance with the general statutes concerning public works.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-18
Public records
Sec. 18. The records of a toll road authority are public records.
As added by P.L.386-1987(ss), SEC.21.

IC 8-18-21-19
Dissolution of authority
Sec. 19. (a) The county fiscal body and the municipal fiscal body of the county seat may by concurrent resolution dissolve a toll road authority. They may consider dissolving the toll road authority at any time, but they shall consider dissolving the toll road authority when they are presented with a petition signed by twenty percent (20%) of the registered voters residing in the county or thirty-five percent (35%) of the registered voters residing in the county seat.
(b) The concurrent resolution must provide a plan for paying any obligations, including bonds, of the toll road authority and for the disposition of the funds and property of the toll road authority.
As added by P.L.386-1987(ss), SEC.21.



CHAPTER 22. COUNTY ROAD AND BRIDGE BONDING

IC 8-18-22-1
Applicability of chapter
Sec. 1. This chapter applies to the issuance of bonds by counties for purposes authorized by IC 8-16-3, IC 8-16-3.1, IC 8-16-5, and IC 8-17 through IC 8-20. This chapter does not apply to bonds issued under IC 8-18-21.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-2
"Bonds" defined
Sec. 2. As used in this chapter, "bonds" has the meaning set forth in IC 36-1-2-2.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-3
Bond issues; purposes; notice and hearing; multiple projects funded by single issue
Sec. 3. (a) Upon request of the county executive, the county fiscal body may borrow money and issue bonds in the name of the county in principal amounts and maturities as the fiscal body determines necessary to provide sufficient funds for the purposes specified in IC 8-16 through IC 8-20, including:
(1) the payment of costs of the project for which bonds are authorized, costs of issuance, or related costs of financing;
(2) the payment of interest on the bonds;
(3) the establishment of reserves to secure the bonds; and
(4) all other expenditures of the county incident to, necessary, and convenient to carry out this chapter.
(b) Before bonds may be issued under this chapter, the county fiscal body shall give notice of a public hearing to disclose the purpose for which the bond issue is proposed, the amount of the proposed issue, and other pertinent data. The county fiscal body shall publish in accordance with IC 5-3-1 a notice of the time, place, and general purpose of the hearing.
(c) The costs of more than one (1) project may be included in one (1) issue of bonds.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-4
Ordinance authorizing bonds; method of sale; price
Sec. 4. (a) The bonds must be authorized by ordinance of the fiscal body. The ordinance must provide the following with respect to the bonds:
(1) The original date of the bonds.
(2) The time or times that the bonds mature. However, a bond may not mature more than thirty (30) years from the date it is issued.         (3) The maximum interest rate or rates, including variations of the rates.
(4) The denominations.
(5) The form, either coupon or registered.
(6) The registration privileges.
(7) The medium of payment and the place or places of payment.
(8) The terms of redemption, including redemption before maturity.
(b) Bonds issued under this chapter must be sold under IC 5-1-11, and at a price or prices determined by the county fiscal body in the ordinance.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-5
Optional provisions of ordinance
Sec. 5. An ordinance authorizing the issuance of bonds under this chapter or trust indenture under which the bonds are issued may contain the following provisions:
(1) Pledging revenues of the county to secure the payment of the bonds, subject to section 6 of this chapter and existing agreements with bondholders.
(2) Setting aside reserves or sinking funds and the regulation and disposition of these funds.
(3) Limitations on the purposes to which the proceeds from the sale of bonds may be applied.
(4) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds.
(5) The procedure, if any, by which the terms of a contract with bondholders may be amended or abrogated and the manner in which the consent to the amendment or abrogation may be given.
(6) Vesting in a trustee property, rights, powers, and trust as the county fiscal body determines, and limiting or abrogating the right of the bondholders to appoint a trustee or to limit the rights, powers, and duties of the trustee.
(7) Defining acts or omissions that will constitute a default and the obligations or duties of the county fiscal body to the bondholders and providing for the rights and remedies of the bondholders in the event of default. However, the rights and remedies must not be inconsistent with this chapter or other laws of this state.
(8) A covenant that the fiscal body will not repeal or adversely modify the taxes or sources of revenue that are pledged to secure the payment of the bonds.
(9) Any other matter that affects the security or protection of the bondholders.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-6 Pledge of revenues; covenants not to impair pledged taxes
Sec. 6. (a) Except as provided in subsection (b), the county fiscal body may pledge revenues for the payment of principal and interest on the bonds and for other purposes under the ordinance as provided by IC 5-1-14-4, including revenues from the following sources:
(1) The motor vehicle highway account.
(2) The local road and street account.
(3) The county motor vehicle excise surtax.
(4) The county wheel tax.
(5) The county adjusted gross income tax.
(6) The county option income tax.
(7) The economic development income tax.
(8) Assessments.
(9) Any other unappropriated or unencumbered money.
(b) The county fiscal body may not pledge to levy ad valorem property taxes for these purposes, except for revenues from the following:
(1) IC 8-16-3.
(2) IC 8-16-3.1.
(c) If the county fiscal body has pledged revenues from the county option income tax as set forth in subsection (a), the county income tax council (as defined in IC 6-3.5-6-1) may covenant that the council will not repeal or modify the tax in a manner that would adversely affect owners of outstanding bonds issued under this chapter. The county income tax council may make the covenant by adopting an ordinance using procedures described in IC 6-3.5-6.
(d) If the county fiscal body has pledged revenues from the economic development income tax as set forth in subsection (a), the county income tax council (if the council is the body that imposed the tax) may covenant that the council will not repeal or modify the tax in a manner that would adversely affect owners of outstanding bonds issued under this chapter. The county income tax council may make the covenant by adopting an ordinance using procedures described in IC 6-3.5-6.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-7
Trust indentures
Sec. 7. (a) The bonds may be secured by a trust indenture between the county and a bank having the power of a trust company or any trust company.
(b) The trust indenture may provide for:
(1) protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law;
(2) covenants setting forth the duties of the county fiscal body in relation to the exercise of its powers and the custody, safekeeping, and application of money related to the bond financing for which the trust indenture exists;
(3) the payment of the proceeds of the bonds and the revenue of

the trustee under the trust indenture; and
(4) the method of disbursement of the proceeds of the bonds and the revenue to the trustee, with safeguards and restrictions as the county fiscal body may determine.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-8
Execution and attestation of bonds
Sec. 8. Bonds issued by the county under this chapter must be executed by the manual or facsimile signatures of the executive and attested to by the county auditor.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-9
Use of bond proceeds
Sec. 9. Money received from the bonds issued under this chapter shall be applied solely to the purposes for which the bonds were issued, except as provided in IC 5-1-13 and IC 5-1-14.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-10
Bonds as negotiable instruments; registration
Sec. 10. The bonds are negotiable instruments, subject only to the provisions of the bonds relating to registration.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-11
Tax exemption
Sec. 11. Bonds issued under this chapter are exempt from taxation in Indiana under IC 6-8-5.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-12
Exemption from securities registration laws
Sec. 12. Bonds issued by the county under this chapter are exempt from registration and other requirements of IC 23 and any other securities registration laws.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-13
State covenant not to impair bondholder rights and remedies
Sec. 13. The general assembly pledges to and covenants with the owner of any bonds issued under this chapter that the general assembly will not limit or alter the ability of the county to fulfill the terms of the agreements or pledges made with bondholders or in any way impair the rights or remedies of the bondholders until the bonds and related obligations are fully met and discharged.
As added by P.L.113-1989, SEC.9.

IC 8-18-22-14 Certain statutory provisions inapplicable
Sec. 14. IC 6-1.1-20 does not apply to the issuance of bonds under this chapter.
As added by P.L.113-1989, SEC.9.






ARTICLE 19. COUNTY ROAD PETITIONS AND ASSESSMENTS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. PETITION FOR PUBLIC HIGHWAY IMPROVEMENT

IC 8-19-3-1
Plans and specifications for improvements
Sec. 1. Ten (10) or more resident freeholders may petition the county executive for assistance in grading any public highway connecting at either end with a county or state highway, connecting with any highway improved under this chapter, or connecting with the boundaries of any municipality. If the executive determines that it would be a public utility to grade and drain the highway, the executive shall order the engineer to survey the highway and prepare plans and specifications for its improvement. The plans and specifications must show:
(1) the profile, grade, and cross-section of the old and new roadway at least at each one hundred (100) feet, that the roadway shall be graded to a width of twenty (20) feet between the inside of ditches (except where physical conditions make that width impossible) and that the roadway shall have a cross-section crown of eight (8) inches, and a grade not to exceed six percent (6%);
(2) the design of any necessary supplemental road parts; and
(3) the method of grading and finishing the roadway.
(Formerly: Acts 1921, c.178, s.1.) As amended by P.L.66-1984, SEC.114; P.L.11-1987, SEC.15; P.L.86-1988, SEC.158.



CHAPTER 4. PETITION FOR UNIMPROVED PUBLIC HIGHWAY IMPROVEMENT

IC 8-19-4-1
Employment of engineer; plans and specifications
Sec. 1. One (1) or more taxpayers of any county, may petition the executive of the county for permission (at the petitioner's own expense) to improve, by grading, draining, and paving with road paving material, any unimproved public highway in the county. If the executive determines that it will be of public utility to the county to improve the highway, the executive shall employ a competent engineer, to be paid by the petitioner to survey and mark the boundaries of the highway, prepare plans, and specifications (in accordance with requirements of the county) for the improvement of the highway, and to file the survey, plans, and specifications with the executive for examination and approval.
(Formerly: Acts 1937, c.183, s.1.) As amended by P.L.86-1988, SEC.161.

IC 8-19-4-2
Approval and construction
Sec. 2. After approval, the petitioners, at their own expense and under the direction of the county highway supervisor, shall improve the highway according to the plans, specifications, and survey.
(Formerly: Acts 1937, c.183, s.2.) As amended by P.L.86-1988, SEC.162.

IC 8-19-4-3
Report of completion
Sec. 3. When the grading, draining, and paving is completed, the county highway supervisor shall report in writing to the county executive. The executive shall then accept the improved highway.
(Formerly: Acts 1937, c.183, s.3.) As amended by P.L.86-1988, SEC.163.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. PRIVATE ROAD WORK BY COUNTIES

IC 8-19-7-1
Request for equipment and employees; charges
Sec. 1. (a) Any resident taxpayer may petition the executive of the county where the taxpayer resides to use county highway equipment and employees for ditching, grading, or hauling gravel or stone or other services on the taxpayer's premises.
(b) The executive may order the county highway superintendent to do the work requested, if the county equipment is being used in the vicinity of the taxpayer's premises, and if the equipment is not needed for county business. The equipment may not be used for contractual work in any municipality or subdivision of the municipality.
(c) The county executive shall fix the charges for the work, which may not be less than the actual cost. The charge for hauling material may not be less than the actual cost per yard mile, or less than the private prevailing contract price in the community.
(Formerly: Acts 1943, c.96, s.1.) As amended by P.L.86-1988, SEC.164.

IC 8-19-7-2
Records
Sec. 2. The county highway supervisor shall keep a record of the services performed under section 1 of this chapter, and when the work is completed, the highway supervisor shall prepare an itemized statement of the work and the charges. The highway supervisor shall send one (1) copy to the petitioner, and one (1) copy to the county auditor. The county highway supervisor shall, at the regular monthly meeting of the executive, report work done during the month, and the charges made for the work. The county auditor shall bill the petitioners for the services, and shall credit the money collected to the county highway fund.
(Formerly: Acts 1943, c.96, s.2.) As amended by P.L.86-1988, SEC.165.

IC 8-19-7-3
Payment for work; collections
Sec. 3. If any petitioner fails to pay for any work, the charges shall be charged by the county auditor on the county tax duplicate against that person, and shall be collected in the same manner as taxes. Any amount collected by the county treasurer shall be turned over to the county auditor and credited to the county road fund under section 2 of this chapter.
(Formerly: Acts 1943, c.96, s.3.) As amended by P.L.86-1988, SEC.166.



CHAPTER 8. REPEALED






ARTICLE 20. COUNTY ROADS.LOCATION AND EMINENT DOMAIN

CHAPTER 1. LOCATION OR RELOCATION OF COUNTY ROADS

IC 8-20-1-1 Repealed
(Repealed by P.L.113-1989, SEC.11.)



CHAPTER 2. REPEALED



CHAPTER 3. EMINENT DOMAIN FOR COUNTY ROAD PROJECTS

IC 8-20-3-1
Authority
Sec. 1. A county executive may acquire the lands and rights necessary to widen, straighten, or change the route of any county highway. If the executive is unable to agree with the owner of the land or right on damages or the purchase price, the executive may exercise eminent domain to condemn the land or right necessary to carry out the provisions of this section.
(Formerly: Acts 1935, c.94, s.1.) As amended by P.L.66-1984, SEC.135; P.L.86-1988, SEC.218.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. LOCATION OF COUNTY HIGHWAYS OVER ROUTES OF ABANDONED STATE HIGHWAYS

IC 8-20-7-1
Authority to locate and establish highway over route of abandoned highway
Sec. 1. When a county highway has been taken over by the Indiana department of transportation and incorporated in the state highway system and is subsequently abandoned as a state highway, the executive of the county where the highway is located may establish a highway over the route of the abandoned highway. The right-of-way of the highway has the same boundaries as the boundaries of the highway when it was abandoned as a state highway. The executive may acquire the land necessary for the right-of-way by donation, purchase, or through the exercise of eminent domain. The executive may remove any obstructions placed on the highway since its abandonment.
(Formerly: Acts 1935, c.238, s.1.) As amended by Acts 1980, P.L.74, SEC.307; P.L.86-1988, SEC.219; P.L.18-1990, SEC.153.



CHAPTER 8. TEMPORARY CLOSING OF COUNTY ROADS

IC 8-20-8-1
Time limit; joint action; petition to relocate or permanently close road
Sec. 1. The county executive may temporarily close or relocate a road or a portion of a road that is part of that county's road system for a period not exceeding five (5) years. If the road is located on a county line or if parts of the road are located in more than one (1) county, the road may only be closed under this section by the joint action of the executives of all the counties. The order to temporarily close or relocate may be extended in increments of not more than two (2) years. If a road has been closed or relocated for three (3) or more years under this section, a person who filed the petition under section 2 of this chapter to temporarily close or relocate a road may file a second petition in accordance with this chapter to permanently close or relocate that same road.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.220.

IC 8-20-8-2
Petition to close road
Sec. 2. Any person controlling the use of land contiguous to a road may file a petition with the executive to close the road under this chapter.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.221.

IC 8-20-8-3
Requisites of petition
Sec. 3. A petition to temporarily or permanently close or relocate a road must include:
(1) the name and address of each petitioner;
(2) the name of the county and township where the road is located;
(3) an exact description of the portion of the road to be closed or relocated;
(4) the length of time the road is to be closed or relocated; and
(5) any detours or alternate routes needed to avoid an unreasonable interference with the flow of traffic on the county road system.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.222; P.L.3-1989, SEC.68.

IC 8-20-8-4
Findings and proceedings meriting temporary closure or relocation; permanent closure or relocation
Sec. 4. (a) The county executive may temporarily close or relocate the road in response to the petition if:         (1) the executive finds that closing or relocating the road is in the public interest and economic interest of the county;
(2) the executive finds that closing or relocating the road will not unreasonably interfere with the flow of traffic on the county road system;
(3) the petitioner has filed with the county executive a surety bond, in an amount fixed by the executive, payable to the county and conditioned on the payment of damages which the county may sustain or the restoration of the closed or relocated road;
(4) the plans for the restoration and reconstruction of the road (if the executive elects to have the closed or relocated road restored) are approved by the executive; and
(5) the executive and the petitioner sign a written document stating the terms of the agreement for temporarily closing or relocating the road.
(b) The county executive may permanently close or permanently relocate the road in response to the petition if:
(1) the executive finds that closing or relocating the road is in the public and economic interest of the county;
(2) the executive finds that closing or relocating the road will not unreasonably interfere with the flow of traffic on the county road system; and
(3) the executive and the petitioner sign a written document stating the terms of the agreement for permanently closing or relocating the road.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.223.

IC 8-20-8-5
Authority supplementary to vacation; powers of board
Sec. 5. The authority granted the board of commissioners under this chapter supplements and does not replace the authority the board may have under law to permanently vacate a road or street or to close a road or street for routine maintenance and repair.
As added by Acts 1979, P.L.97, SEC.1.

IC 8-20-8-6
Copy of petition to contiguous landowners
Sec. 6. The petitioner shall send a copy of the petition by certified mail to each owner of property contiguous to the road.
As added by Acts 1979, P.L.97, SEC.1. Amended by P.L.86-1988, SEC.224.

IC 8-20-8-7
Chapter not applicable to obstructions or closings before September 1, 1979
Sec. 7. This chapter does not apply to any temporary obstruction or closing of any county road by any board of commissioners before September 1, 1979. As added by Acts 1979, P.L.97, SEC.1.






ARTICLE 21. AERONAUTICS

CHAPTER 1. DEPARTMENT OF TRANSPORTATION; AVIATION LAW

IC 8-21-1-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this article.
(b) "Aeronautics" means:
(1) transportation by aircraft;
(2) the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes;
(3) the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, landing fields, or other air navigation facilities; and
(4) air instruction.
(c) "Aircraft" means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air.
(d) "Public aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision of a government, including the government of any state but not including any government owned aircraft engaged in carrying persons or property for commercial purposes.
(e) "Civil aircraft" means any aircraft other than a public aircraft.
(f) "Airport" means any location either on land or water which is used for the landing and taking off of aircraft.
(g) "Department" refers to the Indiana department of transportation.
(h) "Landing field" means any airport which provides neither facilities nor services other than an area designated for the landing and taking off of aircraft.
(i) "Air navigation facility" means any facility other than one owned or controlled by the federal government, used in, available for use in, or designed for use in aid of air navigation, including:
(1) airports;
(2) landing fields;
(3) any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience, to the safe taking-off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or landing field; and
(4) any combination of any or all of such facilities.
(j) "Air navigation" means the operation or navigation of aircraft in the air space over this state, or upon any airport or landing field within this state.     (k) "Operation of aircraft" or "operate aircraft" means the use of aircraft for the purpose of air navigation, and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control (in the capacity of owner, lessee, or otherwise) of the aircraft, is considered to be engaged in the operation of aircraft within the meaning of the Indiana statutes.
(l) "Airman" means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way and (excepting individuals employed outside the United States, any individual employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by the individual) any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances and any individual who serves in the capacity of aircraft dispatcher or air-traffic control-tower operator.
(m) "Air instruction" means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.
(n) "Air school" means any person engaged in giving, or offering to give, instruction in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, and advertising, representing, or professing to give or offer to give such instruction.
(o) "Aeronautics instructor" means an individual engaged in giving instruction, or offering to give instruction, in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling the individual's facilities an air school or anything equivalent thereto, and without employing or using other instructors.
(p) "Flying club" means any person other than an individual, which, neither for profit nor reward, owns, leases, or uses one (1) or more aircraft for the purpose of instruction or pleasure, or both.
(q) "Person" means any individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or body politic. The term includes any trustee, receiver, assignee, or other similar representative.
(r) "State airway" means a route in the navigable air space over and above the lands or water of Indiana designated by the department as a route suitable for air navigation.
(s) "Navigable air space" means air space above the minimum altitudes of flight prescribed by Indiana laws or by rules of the department consistent with Indiana laws.
(t) "Municipality" means any county, city, or town of Indiana and any other political subdivision, public corporation, authority, or district in Indiana which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and

other air navigation facilities.
(u) "Airport protection privileges" means easements through or other interests in air space over land or water, interests in airport hazards outside the boundaries of airports or landing fields, and other protection privileges, the acquisition or control of which is necessary to ensure safe approaches to the landing areas of the airports and landing fields and the safe and efficient operation of airports and landing fields.
(v) "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or landing field or is otherwise hazardous to such landing or taking off.
(w) "CAB-certificated air carrier" means an air carrier which is operating under a valid certificate of public convenience and necessity issued by the Civil Aeronautics Board under Public Law 85-726, Title VI, Aug. 23, 1958, 72 Stat. 754, 49 U.S.C. 1371 as amended.
(Formerly: Acts 1945, c.360, s.1; Acts 1963, c.229, s.1; Acts 1975, P.L.93, SEC.1.) As amended by Acts 1980, P.L.74, SEC.308; P.L.3-1989, SEC.69; P.L.18-1990, SEC.154; P.L.8-1993, SEC.147.



CHAPTER 2. AIRCRAFT STANDARDS AND LICENSING OF PILOTS

IC 8-21-2-1
"Aircraft" defined
Sec. 1. In this chapter, "aircraft" means any contrivance known or invented after May 21, 1929, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for such navigation but used primarily as safety equipment. "Operating aircraft" means performing the services of aircraft pilot.
(Formerly: Acts 1929, c.171, s.1.) As amended by P.L.66-1984, SEC.136.

IC 8-21-2-2
Standards
Sec. 2. Aircraft operating within this state shall conform with respect to design, construction and airworthiness to the standards prescribed by the United States government, with respect to navigation of aircraft subject to its jurisdiction, and it shall be unlawful for any person to navigate an aircraft within this state unless it is licensed and registered by the department of commerce of the United States in the manner prescribed by the lawful rules and regulations of the United States government, then in force.
(Formerly: Acts 1929, c.171, s.2.)

IC 8-21-2-3
Licensing
Sec. 3. A person engaging within this state in navigating the aircraft described in section 2 hereof in any form of navigation for which license to operate such aircraft would be required by the United States government shall have the qualifications necessary for obtaining and holding the class of license required by the United States government. It shall be unlawful for any person to engage in operating such aircraft within this state in any form of navigation unless he or she have such license.
(Formerly: Acts 1929, c.171, s.3.)

IC 8-21-2-4
Personal possession of license
Sec. 4. The certificate of the license herein required shall be kept in the personal possession of the licensee when he or she is operating aircraft within this state and must be presented for inspection upon the demand of any passenger, any peace officer of this state or any official, manager or person in charge of any airport or landing field in this state, upon which he or she shall land.
(Formerly: Acts 1929, c.171, s.4.)

IC 8-21-2-5
Violations
Sec. 5. A person who violates this chapter commits a Class B

misdemeanor.
(Formerly: Acts 1929, c.171, s.5.) As amended by Acts 1978, P.L.2, SEC.859.



CHAPTER 3. AIRCRAFT FINANCIAL RESPONSIBILITY ACT

IC 8-21-3-1
Definitions
Sec. 1. The following words and phrases when used in this chapter shall, for the purpose of this chapter, unless a different meaning appears from the context, have the following meanings:
(1) The singular shall include the plural; the masculine shall include the feminine and neuter, as requisite.
(2) "Aircraft" means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air.
(3) "Aircraft accident" means any mishap involving an aircraft resulting in injury or damage to such aircraft or to any person, property or thing.
(4) "Department" refers to the Indiana department of transportation; and "state" or "this state" means the state of Indiana.
(5) "Guest" means any person who rides in an aircraft for which no charge is made for such ride or flight.
(6) "Insured" means the person in whose name there is issued an aircraft liability policy (as defined in section 12 of this chapter) and any other person insured under the terms of such policy.
(7) "Judgment" means any judgment, except a judgment rendered against this state or any political subdivision thereof or any municipality therein, which shall have become final by expiration without appeal of the time within which appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States.
(8) "Operation of aircraft" or "operate aircraft" means the use of aircraft for the purpose of air navigation, and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control (in the capacity of owner, lessee, or otherwise) of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of the statutes of this state.
(9) "Operator" means any person who is in actual physical control of an aircraft.
(10) "Owner" means any person in whose name the aircraft is certificated, licensed, or registered by appropriate federal or state authority.
(11) "Passenger" means any person in, on or boarding an aircraft for the purpose of riding therein, or alighting therefrom, following a flight or attempted flight therein.
(12) "Person" means any individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or body politic; and includes any trustee,

receiver, assignee, or other similar representative thereof.
(13) "Policy" or "insurance policy" means an aircraft liability policy conforming to section 12 of this chapter.
(Formerly: Acts 1951, c.267, s.1; Acts 1953, c.85, s.1.) As amended by Acts 1980, P.L.74, SEC.316; P.L.18-1990, SEC.156; P.L.8-1993, SEC.148.

IC 8-21-3-2
Proof of financial responsibility
Sec. 2. The department may require proof of financial responsibility for a period of one (1) year in the manner provided for in this chapter.
(Formerly: Acts 1951, c.267, s.2.) As amended by Acts 1980, P.L.74, SEC.317.

IC 8-21-3-3
Report of accidents
Sec. 3. Any person who, while operating any aircraft, shall have been involved in any aircraft accident in this state resulting in bodily injury or death, or in damage to property of another in excess of one hundred dollars ($100) or the owner of such aircraft, shall within ten (10) days following such aircraft accident report the same to the department. Aircraft accident reports, as herein required, shall be submitted in such form as the department may prescribe.
(Formerly: Acts 1951, c.267, s.3; Acts 1953, c.85, s.2.) As amended by Acts 1980, P.L.74, SEC.318.

IC 8-21-3-4
Reports; security
Sec. 4. (a) The department may require, within not less than ten (10) days nor more than sixty (60) days after an aircraft accident from any person, who, while operating any aircraft shall have been involved in any aircraft accident resulting in bodily injury or death to any person other than a guest passenger of such aircraft or in damage to property of another, other than property owned, rented, occupied, or used by, or in the care, custody or control of the owner or operator or carried in or on the aircraft, in excess of one hundred dollars ($100), or, in the discretion of the department, the owner of such aircraft, or both, secured sufficient in the discretion of the department to indemnify the injured party against loss and guarantee the payment and satisfaction of any judgment or judgments for damages resulting from such accident as may be recovered against such owner or operator by or on behalf of the injured person or his legal representative, and in addition thereto, the department may require such operator, or in the department's discretion, the owner of such aircraft, or both, to file proof of financial responsibility for a period of one (1) year following the date of the accident: Provided, however, that if such owner operator shall satisfy the department that the liability, if any, for damages resulting from such accident is insured by an insurance policy or bond, the department shall not

require security from such owner operator.
(b) Such security, where ordered, shall be in such form and in such amount as the department may require, but in no case in excess of the amount of proof required by section 8 of this chapter. The department may modify the amount of security ordered in any case, if after further investigation it shall determine that the amount ordered is improper.
(Formerly: Acts 1951, c.267, s.4; Acts 1953, c.85, s.3.) As amended by Acts 1980, P.L.74, SEC.319.

IC 8-21-3-5
Injunction of operation of aircraft
Sec. 5. If the person required to furnish proof of financial responsibility in the future or if the person required to furnish financial security under this chapter, neglects or refuses to comply with such requirements, the department, the attorney general or the prosecuting attorney of the county in which such party resides, may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person neglecting or refusing to comply with the financial responsibility or security requirements of this chapter from engaging in the operation of any aircraft or causing to be operated any aircraft within this state until such person has complied with such requirements or until such person has, by final judicial determination, been proved not legally liable for, or has been released from all liability for damages resulting from such aircraft accident.
(Formerly: Acts 1951, c.267, s.5.) As amended by Acts 1980, P.L.74, SEC.320.

IC 8-21-3-6
Payment from security deposit; information regarding security
Sec. 6. (a) Security furnished in compliance with the requirements of this chapter shall be placed by the department in the custody of the treasurer of state and shall be applicable only to the payment of a judgment against the depositor for damages arising out of the accident in question in an action at law in a court of this state begun not later than one (1) year after the date of such accident or, upon assignment of the depositor. All such payments made out of the deposited security shall be made as follows:
(1) Payment shall first be made to each of the judgment creditors in the order of judgment entry and to each of the claimants who have agreed to settle their claims, whose damages were evaluated by the department, in an amount not greater than the amount fixed in their respective evaluations.
(2) Whenever the department shall be given evidence, satisfactory to it, that the amounts of all claims for damages against the depositor arising out of such accident are fixed, either by judgment or settlement agreement, payment shall be made out of any balance remaining after the first distribution to

each of those persons whose judgments or settlement amounts have not been fully paid but whose damages were evaluated by the department, in proportion to the amounts of their respective evaluations unless there is a sufficient amount to make payment in full.
(3) Any balance remaining after the first and second distributions are completed shall be paid to those judgment creditors and those claimants who have agreed to settle their claims but whose damages were not evaluated, in proportion to the amounts of their respective judgments or settlement amounts unless there is a sufficient amount to make payment in full.
Such deposit, or any balance thereof, shall be returned to the depositor or his personal representative whenever after the expiration of such year the department shall be given evidence, satisfactory to it, that there is no such judgment unsatisfied and that there is no pending action against the depositor for damages arising out of such accident.
(b) Neither the action taken by the department pursuant to this chapter, the findings, if any, of the department upon which such action is based, nor the security filed by the owner or operator as provided in this chapter shall be referred to in any way, nor be any evidence of the negligence or due care of either party at the trial of any action at law to recover damages.
(c) In lieu of deposit of security when required pursuant to this chapter the aircraft owner or operator may, if the person who has sustained bodily injury, including death, or damage to his property or his legal representative consents, effect and deliver a consent judgment or release for such amount and payable when and in such installments as the judgment creditor or claimant may agree to. In the event the judgment debtor fails to pay any installment as agreed, then upon notice of such default, the department, the attorney-general, or the prosecuting attorney may pursuant to section 5 of this chapter maintain an action to enjoin such person from engaging in the operation of any aircraft or causing to be operated any aircraft within this state until such judgment is appropriately satisfied as required herein.
(d) Information regarding security taken under this section shall be available to the person injured or the representative of any person killed and their duly authorized agents or attorney.
(Formerly: Acts 1951, c.267, s.6.) As amended by Acts 1980, P.L.74, SEC.321; P.L.1-1993, SEC.51.

IC 8-21-3-7
Nonresidents
Sec. 7. (a) The provisions of this chapter shall apply to any person who is not a resident of this state under the same circumstances as they would apply to a resident, and, in such event, such a nonresident shall not operate any aircraft in this state nor shall any aircraft owned by him be operated in this state, unless and until such nonresident, or

the owner of the aircraft, if another person, has complied with the requirements of this chapter with respect to security and proof of financial responsibility covering such aircraft.
(b) The operation by a nonresident, or by his duly authorized agent, of an aircraft in this state shall be deemed equivalent to an appointment by such nonresident of the secretary of state, or his successor in office, to be his true and lawful attorney upon whom may be served all lawful processes in any action or proceeding against him, growing out of any aircraft accident in which such nonresident may be involved while so operating or so permitting to be operated an aircraft in this state, and such operation shall be signification of his agreement that any such process against him, which is so served, shall be of the same legal force and validity as if served upon him personally. Such action may be filed in the county of the residence of the plaintiff or in the county where the accident occurred, at the election of the plaintiff, and service of such process shall be made by leaving a copy thereof, with a fee of two dollars ($2), for such defendant to be served, with the secretary of state, or in his office, and such service shall be sufficient service upon such nonresident, provided that notice of such service and a copy of the process are forthwith sent by registered mail to the defendant and the defendant's return receipt is appended to the original process and filed therewith in the court. In the event that the defendant refuses to accept or claim such registered mail, then such registered mail shall be returned by the secretary of state to the plaintiff or to his attorney, and the same shall be appended to the original process, together with an affidavit of the plaintiff or of his attorney or agent to the effect that such summons was delivered to the secretary of state, together with a fee of two dollars ($2), and was thereafter returned unclaimed by the postoffice department, and such affidavit, together with the returned affidavit including said summons, shall be considered sufficient service upon such nonresident defendant. The court in which the action is brought may order such continuances as may be reasonable to afford the defendant opportunity to defend the action.
(c) No insurance policy or bond shall be effective under section 4 of this chapter in the case of an aircraft owned or operated by a nonresident in this state at the time of the accident or at the effective date of the policy or bond, or the most recent renewal thereof, unless the insurance company or surety company, if not authorized to do business in this state, shall execute a power of attorney authorizing the secretary of state to accept service on its behalf of notice or process in any action upon such policy or bond arising out of such accident.
(Formerly: Acts 1951, c.267, s.7; Acts 1953, c.85, s.4.) As amended by P.L.66-1984, SEC.137.

IC 8-21-3-8
Proof of financial responsibility defined
Sec. 8. Proof of financial responsibility shall mean proof of ability to respond in damages for liability thereafter incurred, arising out of

the ownership, maintenance or use of an aircraft, in the amount of ten thousand dollars ($10,000) because of bodily injury to or death of any one (1) person, and, subject to said limit respecting one (1) person, in the amount of twenty thousand dollars ($20,000) because of bodily injury or death of two (2) or more persons in any one (1) accident, and in the amount of twenty thousand dollars ($20,000) because of injury to or destruction of property in any one (1) accident. Such proof in such amounts shall be furnished for each aircraft owned by such person and operated in this state.
(Formerly: Acts 1951, c.267, s.8.)

IC 8-21-3-9
Methods of proof
Sec. 9. Proof of financial responsibility when required under this chapter may be given by the following alternate methods, either by proof:
(1) that a policy or policies of aircraft liability insurance have been obtained and are in full force and effect;
(2) that a bond has been duly executed; or
(3) that deposit has been made of money or securities;
all as provided in this chapter.
(Formerly: Acts 1951, c.267, s.9.) As amended by P.L.66-1984, SEC.138.

IC 8-21-3-10
Filing of insurance certificates
Sec. 10. (a) Proof of financial responsibility may be made by filing with the department the written certificate or certificates of any insurance carrier certifying that it has issued to or for the benefit of the person furnishing such proof and named as the insured, an aircraft liability policy or policies meeting the requirements of this chapter, and such other information as the department may require.
(b) When the person required to give proof of financial responsibility, is not the owner of an aircraft, then an operator's policy of liability insurance as defined in this chapter shall be sufficient proof of financial responsibility.
(Formerly: Acts 1951, c.267, s.10.) As amended by Acts 1980, P.L.74, SEC.322.

IC 8-21-3-11
Default of foreign insurance carrier
Sec. 11. If any foreign insurance carrier which has furnished proof of financial responsibility defaults in any said undertakings or agreements, the department shall not thereafter accept any certificate of said carrier whether theretofore filed or thereafter tendered as proof of financial responsibility so long as such default continues.
(Formerly: Acts 1951, c.267, s.11.) As amended by Acts 1980, P.L.74, SEC.323.

IC 8-21-3-12 "Aircraft liability policy" defined
Sec. 12. An aircraft liability policy as said term is used in this chapter, shall mean an owner's policy of liability insurance or an operator's policy of liability insurance for which a certificate has been filed with the department by an insurance carrier authorized to do business in this state pursuant to the insurance laws of this state for the benefit of the person named therein as insured; which policy shall contain the terms, conditions and provisions required by the laws of this state and with sufficient liability coverage to meet the security and proof of financial responsibility requirements established within the purview of section 4 and pursuant to this chapter by the department as a result of an aircraft accident occurring within this state and shall be approved by the insurance commissioner of the state of Indiana.
(Formerly: Acts 1951, c.267, s.12; Acts 1953, c.85, s.5.) As amended by Acts 1980, P.L.74, SEC.324.

IC 8-21-3-13
Certificate of issuance of insurance policy
Sec. 13. An insurance carrier which has issued an aircraft liability policy or policies meeting the requirements of this chapter shall, upon request of the named insured, deliver to such insured for filing or at the request of such insured shall file direct with the department, an appropriate certificate showing that such policy or policies have been issued, which certificate shall meet the requirements of this chapter. The issuance of a certificate to serve as proof of financial responsibility under this chapter shall be conclusive evidence that every aircraft liability policy therein cited conforms to all the requirements of this chapter.
(Formerly: Acts 1951, c.267, s.13.) As amended by Acts 1980, P.L.74, SEC.325.

IC 8-21-3-14
Notice of cancellation
Sec. 14. When an insurance carrier has certified an aircraft liability policy under this chapter for the purpose of furnishing evidence of future financial responsibility, it shall give ten (10) days' written notice to the department before effecting a cancellation of such policy and the policy shall continue in full force and effect until the date of such cancellation specified in such notice or until its expiration.
(Formerly: Acts 1951, c.267, s.14.) As amended by Acts 1980, P.L.74, SEC.326.

IC 8-21-3-15
Bond giving proof of financial responsibility
Sec. 15. (a) A person required to give proof of financial responsibility may file with the department a bond meeting the requirements of this section. Such bond shall be executed by the person giving such proof and by a surety company duly authorized

to transact business in this state pursuant to the laws of this state.
(b) The department shall not accept any such bond unless it is conditioned for payments in amounts and under the same circumstances as would be required in an aircraft liability policy furnished by the person giving such proof under this chapter.
(c) No such bond shall be cancelled unless ten (10) days' prior written notice of cancellation is given the department but cancellation of such bond shall not prevent recovery thereon with respect to any right or cause of action arising prior to the date of cancellation.
(d) If a judgment is rendered against the principal of any such surety bond upon a liability covered by the conditions of such bond and such judgment is not satisfied within sixty (60) days after it becomes final, the department may require the judgment creditor to bring an action or actions, at his sole expense, against the company or person which executed such bond for the recovery of said judgment.
(Formerly: Acts 1951, c.267, s.15; Acts 1953, c.85, s.6.) As amended by Acts 1980, P.L.74, SEC.327.

IC 8-21-3-16
Deposit with treasurer giving proof of financial responsibility
Sec. 16. (a) A person may give proof of financial responsibility by delivering to the department a receipt of the treasurer of this state showing a deposit with said treasurer of an amount consistent with the provisions of section 8 of this chapter in cash or of securities such as may legally be purchased at savings banks or for trust funds of a market value in the full amount required.
(b) All moneys or securities so deposited shall be subject to execution to satisfy any judgment mentioned in this chapter or settlement agreed upon, but shall not otherwise be subject to attachment or execution.
(c) The state treasurer shall not accept any such deposit or issue a receipt therefor, and the department shall not accept such receipt, unless accompanied by evidence that there are no unsatisfied judgments of record against the depositor in the county where the depositor resides, for which he is not exempt.
(Formerly: Acts 1951, c.267, s.16.) As amended by Acts 1980, P.L.74, SEC.328.

IC 8-21-3-17
Substitution of proof of financial responsibility
Sec. 17. The department shall cancel any bond or return any certificate of insurance, or the department shall direct and the state treasurer shall return any money or securities, to the person entitled thereto, upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.
(Formerly: Acts 1951, c.267, s.17.) As amended by Acts 1980, P.L.74, SEC.329.
IC 8-21-3-18
Inadequate security; requiring alternative security
Sec. 18. Whenever any proof of financial responsibility filed by any person under this chapter no longer fulfills the purpose for which required, the department shall, for the purpose of this chapter, require other proof of financial responsibility as required by this chapter.
(Formerly: Acts 1951, c.267, s.18.) As amended by Acts 1980, P.L.74, SEC.330.

IC 8-21-3-19
Cancellation; waiver of proof of financial responsibility
Sec. 19. The department shall upon request cancel any bond or return any certificate of insurance, or the department shall direct and the state treasurer shall return to the person entitled thereto any money or securities, deposited pursuant to this chapter as proof of financial responsibility or waive the requirement of filing proof of financial responsibility when the purposes for the requiring of such proof have been satisfied.
(Formerly: Acts 1951, c.267, s.19.) As amended by Acts 1980, P.L.74, SEC.331.

IC 8-21-3-19.5
Aircraft rental; notice of insurance coverage
Sec. 19.5. (a) Each person offering an aircraft for rental shall, at the time the aircraft is rented, provide the renter of the aircraft with written notice of the nature and extent of any insurance covering the aircraft as specified in subsection (b).
(b) The form of the notice required by subsection (a) must be as follows:
NOTICE OF INSURANCE COVERAGE



CHAPTER 4. UNIFORM STATE LAW FOR AERONAUTICS

IC 8-21-4-1
Definitions
Sec. 1. In this chapter:
"Aircraft" includes balloon, airplane, hydroplane, and every other vehicle used for navigation through the air. A hydroplane, while at rest on water and while being operated on or immediately above water, shall be governed by the rules regarding water navigation. While being operated through the air otherwise than immediately above water, it shall be treated as an aircraft.
"Aeronaut" includes aviator, pilot, balloonist, and every other person having any part in the operation of aircraft while in flight.
"Passenger" includes any person riding in an aircraft but having no part in its operation.
(Formerly: Acts 1927, c.43, s.1.) As amended by P.L.66-1984, SEC.141.

IC 8-21-4-2
Sovereignty
Sec. 2. Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this state.
(Formerly: Acts 1927, c.43, s.2.)

IC 8-21-4-3
Ownership of air space
Sec. 3. The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in section 4 of this chapter.
(Formerly: Acts 1927, c.43, s.3.) As amended by P.L.66-1984, SEC.142.

IC 8-21-4-4
Use of air space; landing on private property
Sec. 4. Flight in aircraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous to persons or property lawfully on the land or water beneath. The landing of an aircraft on the lands or water of another, without his consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable, as provided in section 5.
(Formerly: Acts 1927, c.43, s.4.)
IC 8-21-4-5
Collisions; liability
Sec. 5. The liability of the owner of one aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damages caused by collision on land, or in the air, shall be determined by the rules of law applicable to torts on land.
(Formerly: Acts 1927, c.43, s.6.)

IC 8-21-4-6
Offenses, torts, and other wrongs; application of law
Sec. 6. All offenses, torts, and other wrongs committed by or against an aeronaut or passenger while in flight over Indiana shall be governed by Indiana laws; and the question whether damage occasioned by or to an aircraft while in flight over Indiana constitutes an offense, tort, or other wrong by or against the owner of the aircraft shall be determined by Indiana laws.
(Formerly: Acts 1927, c.43, s.7.) As amended by Acts 1978, P.L.2, SEC.861.

IC 8-21-4-7
Contracts entered while in flight
Sec. 7. All contractual and other legal regulations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.
(Formerly: Acts 1927, c.43, s.8.)

IC 8-21-4-8
Operation of aircraft while under influence of liquor or drugs; health disorder; dropping objects while in flight; offenses
Sec. 8. It is a Class B misdemeanor for a person to operate an aircraft while he is under the influence of intoxicating liquor or a controlled substance. It is a Class B misdemeanor for a person to operate an aircraft if he has been diagnosed by a physician as having an active case of epilepsy or similar disorders characterized by lapses of consciousness, or if he is under the influence of any drug or medicine for treatment of such a disorder which may bring about lapses of consciousness. It is a Class B misdemeanor for a person in an aircraft to drop anything from an aircraft in flight which may create any hazard to persons or property.
(Formerly: Acts 1927, c.43, s.9; Acts 1947, c.42, s.1; Acts 1951, c.39, s.1.) As amended by Acts 1978, P.L.2, SEC.862.

IC 8-21-4-9
Killing any birds or animals; offense
Sec. 9. A person who, while in flight in an aircraft, intentionally kills a bird or animal commits a Class B misdemeanor.
(Formerly: Acts 1927, c.43, s.10.) As amended by Acts 1978, P.L.2, SEC.863.

IC 8-21-4-10 Construction of chapter
Sec. 10. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of aeronautics.
(Formerly: Acts 1927, c.43, s.11.) As amended by P.L.66-1984, SEC.143.

IC 8-21-4-11
Title
Sec. 11. This chapter may be cited as the "Uniform State Law for Aeronautics".
(Formerly: Acts 1927, c.43, s.12.) As amended by P.L.66-1984, SEC.144.



CHAPTER 5. AIRCRAFT GUEST STATUTE

IC 8-21-5-1
Liability; guests defined
Sec. 1. (a) As used in this section, "child" or "stepchild" includes a child or stepchild of any age.
(b) The owner, operator, or person responsible for the operation of an aircraft is not liable for loss or damage arising from injuries to or the death of his:
(1) parent;
(2) spouse;
(3) child or stepchild;
(4) brother; or
(5) sister;
resulting from the operation of the aircraft while the parent, spouse, child or stepchild, brother, or sister was being transported without payment therefor in the aircraft, unless the injuries or death are caused by the wanton or willful misconduct of the operator, owner, or person responsible for the operation of the aircraft.
(Formerly: Acts 1951, c.192, s.1.) As amended by P.L.68-1984, SEC.1.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. FEDERAL AID FOR AIRPORTS

IC 8-21-8-1
Municipal projects
Sec. 1. (a) Definitions:
"Municipality" means any political subdivision, district, public corporation or authority in this state which is or may be authorized by law to acquire, establish, construct, maintain, improve or operate airports or other air navigation facilities.
"Public agency" and "sponsor" have the same meaning as set forth in the federal Airport and Airway Development Act of 1970 Pub.L. 91-258, as amended.
"Department" refers to the Indiana department of transportation.
(b) A municipality, whether acting alone, or jointly with another municipality, the state, or a public agency of another state, may not submit to the secretary of transportation of the United States a project application for an airport development grant under the Airport and Airway Development Act of 1970, as amended, unless the project and project application have been first approved by the department.
(c) Payment of federal participating funds for an airport development project in Indiana authorized under the Airport and Airway Development Act of 1970, as amended, shall be as follows:
(1) To the department when the state is a sponsor, or a joint sponsor with a municipality, of the project; or when the department has provided state funding for the project;
(2) To the municipality when the secretary of transportation of the United States and the municipality are sole funding sources for the project.
(d) When a municipality enters an agreement with the United States under the Airport and Airway Development Act of 1970, as amended, for an airport development project for which:
(1) the state is a joint sponsor; or
(2) the department has provided state financial assistance;
the municipality shall designate in the agreement that payment of federal participating funds be made to the department acting as its agent, and enter into an agreement with the department appointing it to receive all federal participating funds as agent for the municipality.
(e) A municipality may appoint the department to be its agent for the receipt of federal participating funds in an airport development project if the municipality is not otherwise required to do so.
(Formerly: Acts 1947, c.114, s.1; Acts 1975, P.L.95, SEC.1.) As amended by Acts 1980, P.L.74, SEC.341; P.L.18-1990, SEC.157.



CHAPTER 9. JURISDICTION OVER CERTAIN AIRPORT FACILITIES

IC 8-21-9-1 Repealed
(Repealed by Acts 1980, P.L.74, SEC.434.)



CHAPTER 10. REGULATION OF TALL STRUCTURES

IC 8-21-10-1
Purpose
Sec. 1. The safety, welfare, and protection of persons and property in the air and on the ground and of the maintenance of electronic communication within this state requires that the navigable airspace overlying the state and the approaches to and the air traffic pattern area of any public-use airport in the state be maintained in an unobstructed condition for the safe flight of aircraft and the comfort and safety of the citizens of this state. To that end, the location and height of structures and the use of land related to those structures and near public-use airports is regulated.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-2
Definitions
Sec. 2. As used in this chapter:
"Department" refers to the Indiana department of transportation.
"Noise sensitive purpose" means the use of a building or structure as a residence, school, church, child care facility, medical facility, retirement home, or nursing home.
"Permit" means a permit issued by the department under this chapter.
"Person" means any individual, firm, partnership, corporation, company, limited liability company, association, joint stock association, or body politic, including any trustee, receiver, assignee, or other similar representative.
"Public-use airport" means any area, site, or location, either on land, water, or upon any building, which is specifically adapted and maintained for the landing and taking off of aircraft, and utilized or to be utilized in the interest of the public for such purposes. The term does not include:
(1) any private use airport or landing field; or
(2) any military airport solely occupied by any federal branch of government using that airport for military air purposes.
"Structure" means any object constructed or installed by man including, but not limited to, cranes, buildings, towers, smokestacks, electronic transmission or receiving towers, buildings used for a noise sensitive purpose, and antennae and overhead transmission lines.
As added by P.L.117-1983, SEC.1. Amended by P.L.18-1990, SEC.164; P.L.8-1993, SEC.150; P.L.96-1998, SEC.1; P.L.54-2002, SEC.1.

IC 8-21-10-3
Permit requirements
Sec. 3. (a) Unless a permit has been issued by the department, a person may not erect, alter, or add to the height of any structure

which falls within any one (1) of the following categories:
(1) Any construction or alteration of more than two hundred (200) feet above ground level at its site.
(2) Any construction or alteration of greater height than an imaginary surface extending outward and upward at one (1) of the following slopes:
(A) One hundred (100) to one (1) for a horizontal distance of twenty thousand (20,000) feet from the nearest point of the nearest runway of any public-use airport with at least one (1) runway more than three thousand two hundred (3, 200) feet in actual length, excluding heliports.
(B) Fifty (50) to one (1) for a horizontal distance of ten thousand (10,000) feet from the nearest point of the nearest runway of any public-use airport with its longest runway no more than three thousand two hundred (3, 200) feet in actual length, excluding heliports.
(C) Twenty-five (25) to one (1) for a horizontal distance of five thousand (5,000) feet from the nearest point of the nearest landing and takeoff area of any public-use heliport.
(3) Any construction or alteration of traverse ways used, or to be used, for the passage of mobile objects if the standards set forth under subdivisions (1) and (2) would be exceeded, but only after the heights of these traverse ways are increased by:
(A) Seventeen (17) feet for an interstate highway where overcrossings are designed for a minimum of seventeen (17) feet vertical distance.
(B) Fifteen (15) feet for any other public roadway.
(C) Ten (10) feet or the height of the highest mobile object that would normally traverse the road, whichever is greater, for a private road.
(D) Twenty-three (23) feet for a railroad.
(E) For a waterway or any other traversed way not previously mentioned, an amount equal to the height of the highest mobile object that would normally traverse it.
(b) Unless:
(1) a permit for construction in a noise sensitive area has been approved by the department;
(2) the holder of a permit for construction in a noise sensitive area has filed a copy of the permit for construction in a noise sensitive area with the county recorder of the county in which the structure is located, as provided in subsection (d); and
(3) a certified copy of the recorded permit for construction in a noise sensitive area, with the recording data from the county recorder on the copy of the permit, has been received by the department;
a person may not erect a building used for a noise sensitive purpose within an area lying one thousand five hundred (1,500) feet on either side of the centerline and the extended centerline of a runway for a distance of one (1) nautical mile from the boundaries of any public use airport.     (c) A person applying for a permit under subsection (a) must provide notice, at the time of the filing of the application for a permit, to the owner of a public use airport located within a five (5) nautical mile radius surrounding the structure, regardless of county lines, if the structure that is the subject of the permit is:
(1) a new structure; or
(2) an existing structure to which additional height is added.
(d) A person applying for a permit for construction in a noise sensitive area under subsection (b) must provide notice, at the time of the filing of the application for a permit, to the owner of a public use airport if the public use airport is located within a distance of one (1) nautical mile from the boundary of the property that contains the building used for a noise sensitive purpose.
(e) Notice under subsections (c) and (d) must be sent by certified or registered mail, with return receipt requested, and must include the:
(1) name, telephone number, and a contact person for the:
(A) applicant;
(B) department; and
(C) plan commission that has jurisdiction over the site of the structure;
(2) location of the structure, including a legal description;
(3) height of the structure; and
(4) Federal Aviation Administration aeronautical study number assigned to the application, if applicable to the type of permit for which notice is required.
(f) The applicant for a permit under subsection (b) shall record each permit issued by the department in the office of the county recorder for the county where the structure is located, not later than five (5) business days after the department issues the permit. If a structure is located in more than one (1) county, the county that contains the majority of the structure is the county in which the permit must be filed.
(g) A permit issued under subsection (b) is valid only after the department receives a certified copy of the recorded permit with the recording data from the county recorder of the county in which the structure is located.
(h) A permit issued under subsection (b) must contain the following statement:
"The permittee acknowledges for itself, its heirs, its successors, and its assigns, that the real estate described in this permit experiences or may experience significant levels of aircraft operations, and that the permittee is erecting a building designed for noise sensitive use upon the real estate, with the full knowledge and acceptance of the aircraft operations as well as any effects resulting from the aircraft operations.".
(i) An applicant for a permit under subsection (a) must provide written evidence to the department that the structure being constructed does not violate section 7 of this chapter with regard to an existing public use airport, if a public use airport is located within

a five (5) nautical mile radius surrounding the structure that is the subject of the permit.
(j) Unless a denial of permit is issued by the department, a Determination of No Hazard to Air Navigation from the Federal Aviation Administration is a permit under this section, and a separate permit will not be issued by the department.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.2.

IC 8-21-10-3.1
Written authorization for installation or modification of structure within surface of public use airport; removal of structure
Sec. 3.1. (a) As used in this section, "structure" does not mean a tower that is principally used for the attachment of radio communications transmission or reception equipment if the tower and its location:
(1) comply with all Federal Aviation Administration regulations;
(2) comply with section 3 of this chapter; and
(3) are approved by the local zoning board.
(b) As used in this section, "surface" means an airport's primary or approach imaginary surface established by section 8 of this chapter.
(c) Before a person may:
(1) erect;
(2) install; or
(3) modify to add to the height of;
a structure within the surface of a public use airport, the person must obtain a written authorization from the public use airport owner or operator.
(d) The written authorization may contain terms and conditions to ensure aviation safety that are considered necessary by the owner or operator of the public use airport.
(e) A person who obtains written authorization shall strictly comply with any terms and conditions required by the written authorization.
(f) The public use airport owner or operator may require the immediate removal of a structure from a surface if:
(1) the person who obtains written authorization under subsection (c) violates any part of the written authorization; or
(2) the person erecting, installing, or modifying the structure fails to obtain written authorization under subsection (c) from the owner or operator of the public use airport.
(g) Removal of a structure for violation of this section may be immediate and does not require a hearing or notification of the department. The public use airport owner or operator may enlist the aid of law enforcement officers in effecting the removal of the structure.
As added by P.L.96-1998, SEC.2.

IC 8-21-10-4 Permit application; forms
Sec. 4. Application for a permit shall be made on forms prescribed and furnished by the department or by filing a copy of the Federal Aviation Administration's Form 7460-1, Notice of Proposed Construction or Alteration, with the department.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-5
Failure to file permit application; order to show cause
Sec. 5. In any instance where the department learns or has reasonable grounds to believe that any person is erecting or adding to a structure that would be subject to this chapter, but concerning which no application for a permit has been filed, the department may on its own motion issue an order to such person to appear before the department and show cause why an application for a permit to erect or add to the structure need not be obtained. A date for a hearing on the order shall be set out in such order.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-6
Investigation of permit application
Sec. 6. (a) Upon receiving an application for a permit, the department shall make such investigation as may be necessary to properly process the application under this chapter. The investigation shall be conducted so as to determine, in the opinion of the department, if the proposed structure erected in the proposed location would have a substantial adverse effect upon the safe and efficient use of the navigable airspace and would be a hazard to air navigation if constructed. The department may take into consideration findings and recommendations of other governmental agencies or interested persons concerning the proposed structure; however, such findings or recommendations are not binding on the department. Further, the requirements of this chapter do not supersede any other law.
(b) The department must consider an application for a permit for a period of sixty (60) days before making a final determination on the permit if:
(1) a public use airport is located within a five (5) nautical mile radius surrounding the structure, regardless of county lines; and
(2) the structure that is the subject of the permit is:
(1) a new structure; or
(2) an existing structure to which additional height is added.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.3.

IC 8-21-10-7
Obstruction standards
Sec. 7. (a) This section applies to:
(1) an existing public use airport; and
(2) a public use heliport.
(b) If any of the obstruction standards set forth in this subsection are exceeded, the proposed structure is presumed to have a

substantial adverse effect upon the safe and efficient use of the navigable airspace and would be a hazard to air navigation if constructed. Except as provided in section 9 of this chapter, the department shall not issue a permit for any proposed structure that would exceed any of the following obstruction standards:
(1) A height that is five hundred (500) feet above ground level at the site of the object anywhere in the state.
(2) A height that is two hundred (200) feet above ground level or above the established airport elevation, whichever is higher, within three (3) nautical miles of the established reference point of a public-use airport, excluding heliports, and that height increases in the proportion of one hundred (100) feet for each additional nautical mile of distance from the airport up to a maximum of five hundred (500) feet.
(3) A height within a terminal obstacle clearance area, including an initial approach segment, a departure area, and a circling approach area, as defined by federal law and regulations, which would result in the vertical distance between any point on the object and an established minimum instrument flight altitude within that area or segment to be less than the required obstacle clearance.
(4) A height within an enroute obstacle clearance area, as defined by federal law and regulations, including turn and termination areas of a federal airway or approved off-airway route that would increase the minimum obstacle clearance altitude.
(5) The surface of a takeoff and landing area of a public-use airport or heliport or any imaginary surface as established under section 8 of this chapter. However, no part of the takeoff or landing area itself will be considered to be an obstruction.
(c) Except for traverse ways on or near an airport with an operative ground traffic control service, furnished by an air traffic control tower or by the airport management and coordinated with the air traffic control service, the standards set forth above in subsection (b) apply to traverse ways used or to be used for the passage of mobile objects only after the heights of these traverse ways are increased by the following:
(1) Seventeen (17) feet for an interstate highway where overcrossings are designed for a minimum of seventeen (17) feet vertical distance.
(2) Fifteen (15) feet for any other public roadway.
(3) Ten (10) feet or the height of the highest mobile object that would normally traverse the road, whichever is greater, for a private road.
(4) Twenty-three (23) feet for a railroad.
(5) For a waterway or any other traverse way not covered by subdivisions (1) through (4), an amount equal to the height of the highest mobile object that would normally traverse it.
As added by P.L.117-1983, SEC.1. Amended by P.L.54-2002, SEC.4.
IC 8-21-10-8
Airport and heliport imaginary surfaces
Sec. 8. (a) The following airport imaginary surfaces are established with relation to any public-use airport and to each runway:
(1) Horizontal surface: a horizontal plane one hundred fifty (150) feet above the established airport elevation, the perimeter of which is constructed by swinging arcs of specified radii from the center of each end of the primary surface of each runway of each airport and connecting the adjacent arcs by lines tangent to those arcs. The radii of each arc is five thousand (5,000) feet for all runways designated as utility or visual, and ten thousand (10,000) feet for all other runways.
(2) Conical surface: a surface extending outward and upward from the periphery of the horizontal surface at a slope of twenty (20) to one (1) for a horizontal distance of four thousand (4,000) feet.
(3) Primary surface: a surface longitudinally centered on a runway. When the runway has a specially prepared hard surface, the primary surface extends two hundred (200) feet beyond each end of the runway, but when the runway has no specially prepared hard surface, the primary surface ends at each end of that runway. The width of a primary surface is the following:
(A) Two hundred fifty (250) feet for utility runways having only visual approaches.
(B) Five hundred (500) feet for utility runways having nonprecision instrument approaches.
(C) For other than utility runways, the width is the following:
(i) Five hundred (500) feet for visual runways having only visual approaches.
(ii) Five hundred (500) feet for nonprecision instrument runways having visibility minimums greater than three-fourths (3/4) of a statute mile.
(iii) One thousand (1,000) feet for a nonprecision instrument runway, having a nonprecision instrument approach with visibility minimums as low as three-fourths (3/4) of a statute mile, and for precision instrument runways.
(4) Approach surface: a surface longitudinally centered on the extended runway centerline and extending outward and upward from each end of the primary surface. An approach surface is applied to each end of each runway based upon the type of approach available or planned for that runway end. The following also applies to the approach surface:
(A) The inner edge of the approach surface is the same width as the primary surface and it expands uniformly to a width of the following:
(i) One thousand two hundred fifty (1,250) feet for that end of a utility runway with only visual approaches.             (ii) One thousand five hundred (1,500) feet for that end of a runway other than a utility runway with only visual approaches.
(iii) Two thousand (2,000) feet for that end of a utility runway with a nonprecision instrument approach.
(iv) Three thousand five hundred (3,500) feet for that end of a nonprecision instrument runway other than utility, having visibility minimums greater than three-fourths (3/4) of a statute mile.
(v) Four thousand (4,000) feet for that end of a nonprecision instrument runway, other than utility, having a nonprecision instrument approach with visibility minimums as low as three-fourths (3/4) of a statute mile.
(vi) Sixteen thousand (16,000) feet for precision instrument runways.
(B) The approach surface extends for a horizontal distance of the following:
(i) Five thousand (5,000) feet at a slope of twenty (20) to one (1) for all utility and visual runways.
(ii) Ten thousand (10,000) feet at a slope of thirty-four (34) to one (1) for all nonprecision instrument runways other than utility.
(iii) Ten thousand (10,000) feet at a slope of fifty (50) to one (1) with an additional forty thousand (40,000) feet at a slope of forty (40) to one (1) for all precision instrument runways.
(5) Transitional surfaces: these surfaces extend outward and upward at right angles to the runway centerline and the runway centerline extended at a slope of seven (7) to one (1) from the sides of the primary surface and from the sides of the approach surfaces. Transitional surfaces for those portions of the precision approach surface which project through and beyond the limits of the conical surface, extend a distance of five thousand (5,000) feet measured horizontally from the edge of the approach surface and at right angles to the runway centerline.
(b) As used in subsection (a) in establishing airport imaginary surfaces:
"Nonprecision instrument runway" means a runway having an existing instrument approach procedure utilizing air navigation facilities with only horizontal guidance, or area type navigation equipment, for which a straight-in nonprecision instrument approach procedure has been approved, or planned, and for which no precision approach facilities are planned, or indicated on a Federal Aviation Administration planning document.
"Precision instrument runway" means a runway having an existing instrument approach procedure utilizing an instrument landing system (ILS), microwave landing system (MLS), or a precision approach radar (PAR). It also means a runway for which a precision approach system is planned and is so indicated by a Federal Aviation Administration approved airport layout plan or other planning

document.
"Utility runway" means a runway that is constructed for and intended to be used by propeller driven aircraft of twelve thousand five hundred (12,500) pounds maximum gross weight or less.
"Visual runway" means a runway intended solely for the operation of aircraft using visual approach procedures, with no straight-in instrument approach procedure and no instrument designation indicated on a Federal Aviation Administration approved airport layout plan or any other planning document.
(c) The following heliport imaginary surfaces are established with relation to any public-use heliport:
(1) Heliport primary surface: the area of the primary surface coincides in size and shape with the designated takeoff and landing area of a heliport. This surface is a horizontal plane at the elevation of the established heliport elevation.
(2) Heliport approach surface: the approach surface begins at each end of the heliport primary surface with the same width as the primary surface, and extends outward and upward for a horizontal distance of four thousand (4,000) feet where its width is five hundred (500) feet. The slope of the approach surface is eight (8) to one (1) for civil heliports.
(3) Heliport transitional surfaces: these surfaces extend outward and upward from the lateral boundaries of the heliport primary surface and from the approach surfaces at a slope of two (2) to one (1) for a distance of two hundred fifty (250) feet measured horizontally from the centerline of the primary and approach surfaces.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-9
Waiver of strict compliance with obstruction standards
Sec. 9. The department may, in its discretion, waive strict compliance with the standards set forth in section 7 of this chapter based upon a clear and compelling showing by the applicant for a permit that:
(1) the proposed structure would be between five hundred (500) and one thousand (1,000) feet above ground level at its site and would not be located within two (2) statute miles of an interstate or major arterial highway, a major waterway, or a visual omni range (VOR) radial that supports a significant volume of visual flight rules (VFR) traffic;
(2) the proposed structure would be between five hundred (500) and one thousand (1,000) feet above ground level at its site and would not be located within two (2) statute miles of the centerline of any regularly used visual flight rules (VFR) transition route between an airport and any radio navigation aid or any other airport;
(3) the proposed structure would be located in an approved antenna farm or would be shielded by another structure; or
(4) the proposed structure would not affect a planned or existing

primary instrument approach to a runway at an existing or proposed public-use airport, and would not have a significant effect on visual flight rule (VFR) operations.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-10
Permits; specification of obstruction markings, lighting, and other identification
Sec. 10. Every permit granted by the department shall specify what, if any, obstruction markers, markings, lighting, or other identification shall be installed on or in the vicinity of the structure as a condition to receiving the permit. Any visual identification characteristics or lighting required by the department shall conform as much as practicable with the federal obstruction marking and lighting guidelines and standards.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-11
Determination not to issue permit; notification of applicant; hearing
Sec. 11. (a) If the department determines that a permit should not be issued under this chapter, the department shall notify the applicant in writing of its determination. The notification may be served by delivering it personally to the applicant or by sending it by certified mail to the applicant at the address specified in the application.
(b) The determination shall become final fifteen (15) days after notification is served unless the applicant, within such fifteen (15) day period, requests in writing that a hearing be held before the department with reference to the application. All such hearings shall be open to the public and shall be conducted under IC 4-21.5-3. At the hearing, the applicant has the burden to show cause why the department should have granted the permit to erect the proposed structure. Any interested person may appear and be heard either in person or by counsel at such hearings and may present such evidence and testimony as may be pertinent.
As added by P.L.117-1983, SEC.1. Amended by P.L.7-1987, SEC.14.

IC 8-21-10-12
Actions to prevent, restrain, correct, or abate violations
Sec. 12. In addition to any other remedy provided by law, the department may institute in any court of general jurisdiction, an action to prevent, restrain, correct, or abate any violation of this chapter or of any rules or orders the department issued or ordered under this chapter. The court may grant such relief, by way of injunction, which may be mandatory, or otherwise, as may be necessary under this chapter and the applicable rules or orders of the department issued under this chapter.
As added by P.L.117-1983, SEC.1.

IC 8-21-10-13 Application of chapter to existing structures
Sec. 13. This chapter does not apply to any structure that existed on April 1, 1957. Any permit that was issued by the department under IC 8-21-7 (before its repeal on September 1, 1983) shall be treated after August 31, 1983, as though it had been issued under this chapter.
As added by P.L.117-1983, SEC.1. Amended by P.L.3-1990, SEC.35.

IC 8-21-10-14
Application of chapter to existing structures
Sec. 14. Except for the requirements of section 3.1 of this chapter, this chapter does not apply in respect to the location, relocation, erection, construction, reconstruction, change, alteration, maintenance, removal, use, or enlargement of any existing structures, except radio and television towers.
As added by P.L.117-1983, SEC.1. Amended by P.L.96-1998, SEC.3.

IC 8-21-10-15
Violations; offense
Sec. 15. A person who violates or fails to comply with this chapter commits a Class A infraction. Each day that such a violation or failure continues constitutes a separate offense.
As added by P.L.117-1983, SEC.1.



CHAPTER 11. AIRPORT DEVELOPMENT PROGRAM

IC 8-21-11-1
"Airport" defined
Sec. 1. Notwithstanding IC 8-21-1-1, as used in this chapter, "airport" means a public use airport (as defined in 49 U.S.C. 47102).
As added by P.L.34-1990, SEC.2. Amended by P.L.1-1999, SEC.22.

IC 8-21-11-2
"Grant fund" defined
Sec. 2. As used in this chapter, "grant fund" refers to the airport development grant fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-3
"Loan fund" defined
Sec. 3. As used in this chapter, "loan fund" refers to the airport development revolving loan fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-4
Grant fund; revolving loan fund; administration
Sec. 4. (a) The airport development grant fund and the airport development revolving loan fund are established for the purposes of this chapter. The department shall administer the two (2) funds.
(b) The department shall pay the expenses of administering the funds.
(c) The treasurer of state shall invest the money in each fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund that earns the interest.
(d) Money in a fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-5
Program to foster airport development; components; rules
Sec. 5. (a) The department shall adopt rules under IC 4-22-2 to establish a program to foster airport development in Indiana with special emphasis on improvement of airports as an economic development tool. The program must include the following components:
(1) State grants to airports from the grant fund to match federal Aviation Trust Fund grants.
(2) State grants to airports from the grant fund for airport development projects for which federal grants are not available.
(3) Loans to airports from the loan fund for airport development projects.     (b) The rules must establish the following for both grants and loans:
(1) Standards of eligibility.
(2) The maximum amount of money for which any one (1) airport or airport development project is eligible.
(3) Application procedures.
(4) The local matching funds that are required.
(5) Other provisions to administer the grant and loan programs.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-6
Eligibility for grant or loan
Sec. 6. The following may apply to the department for a grant or a loan for an airport development project:
(1) An eligible entity that has established a board of aviation commissioners under IC 8-22-2.
(2) An airport authority established under IC 8-22-3.
(3) A public airport established under IC 20-12-50.
(4) Any airport that is eligible for an exemption under IC 6-1.1-10-15.
As added by P.L.34-1990, SEC.2. Amended by P.L.114-1995, SEC.1.

IC 8-21-11-7
Allocation of grant funds
Sec. 7. (a) The department shall determine the allocation of grant funds among eligible applicants. However, the total amount of grants under this chapter may not exceed the balance in the grant fund.
(b) The budget agency shall certify to the department, the auditor of state, and the treasurer of state that funds are available for a specific grant under subsection (a). Upon receipt of the certification from the budget agency, the funds shall be transmitted to the grant recipient.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-8
Allocation of loan funds; maximum amount
Sec. 8. (a) The department shall determine the allocation of loan funds among eligible applicants. However, the total amount of loans under this chapter may not exceed the balance in the loan fund.
(b) An application for a loan must comply with the following:
(1) Be accompanied by a request for the loan in the form of a resolution adopted by the applicant's fiscal body in the case of an eligible entity or the applicant's governing board in the case of an airport authority.
(2) Be accompanied by a plan for repayment that is determined by the department to be an adequate plan.
(3) Meet all requirements for a grant from the fund, but not be the recipient of such a grant.
(4) Meet all requirements that the department establishes.
As added by P.L.34-1990, SEC.2.
IC 8-21-11-9
Terms of loans
Sec. 9. The department shall determine the terms of each loan, which must include the following:
(1) The duration of the loan, which may not exceed twelve (12) years.
(2) The repayment schedule of the loan, which must provide that no payments are due during the first two (2) years of the loan.
(3) A variable rate of interest to be determined by the department and adjusted annually. The interest rate must be the greater of:
(A) five percent (5%); or
(B) two-thirds (2/3) of the interest rate for fifty-two (52) week United States Treasury bills on the anniversary date of the loan, but not to exceed ten percent (10%).
(4) The amount of the loan.
(5) Any other conditions specified by the department.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-10
Repayment of loans; source
Sec. 10. As set forth in IC 5-1-14, an applicant may use any source of revenue to repay a loan under this chapter. This section constitutes complete authority for an applicant to borrow from the loan fund.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-11
Default on loan repayments; withholding of state funds payable to recipient
Sec. 11. If a loan recipient fails to make any repayments of a loan, the auditor of state shall withhold the repayment amount from any other money payable by the state to the recipient. The amount withheld shall be transferred to the loan fund to the credit of the recipient.
As added by P.L.34-1990, SEC.2.

IC 8-21-11-12
Deposit of repayments
Sec. 12. The department shall deposit repayments of principal and interest on loans in the loan fund to increase the amount that is available for new loans.
As added by P.L.34-1990, SEC.2.



CHAPTER 12. AIRPORT FINANCING

IC 8-21-12-1
"Aircraft" defined
Sec. 1. As used in this chapter, "aircraft" means a vehicle used or designed for navigation or flight in the air.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-2
"Airport" defined
Sec. 2. As used in this chapter, "airport" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, and that also provides for the shelter, supply, or care of aircraft, or a place used for receiving or discharging passengers or cargo by air.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-3
"Authority" defined
Sec. 3. As used in this chapter, "authority" refers to the Indiana finance authority established under IC 4-4-11.
As added by P.L.28-1991, SEC.2. Amended by P.L.235-2005, SEC.119.

IC 8-21-12-4
"Aviation related property or facilities" defined
Sec. 4. (a) As used in this chapter, "aviation related property or facilities" means those properties or facilities that are utilized by a lessee, or a lessee's assigns, who provides services or accommodations:
(1) for scheduled or unscheduled air carriers and air taxis, and their passengers, air cargo operations, and related ground transportation facilities;
(2) for fixed based operations;
(3) for general aviation or military users; and
(4) as aviation maintenance and repair facilities.
(b) The term includes any property leased to the United States, or its agencies or instrumentalities, and any leased property identified as clear zones, aviation easements, or safety and transition areas, as defined by the Federal Aviation Administration.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-5
"District" defined
Sec. 5. As used in this chapter, "district" means an airport district

established under section 11(9) of this chapter.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-6
"Landing area" defined
Sec. 6. As used in this chapter, "landing area" is that part of an airport or landing field designated and used for the landing or taking off of aircraft.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-7
"Landing field" defined
Sec. 7. As used in this chapter, "landing field" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, but that provides no other facilities or services.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-8
"Loan contract" defined
Sec. 8. As used in this chapter, "loan contract" means a debt instrument other than a revenue bond, such as a note.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-9
"Local entity" defined
Sec. 9. As used in this chapter, "local entity" means a county, city, town, or other municipal corporation (as defined in IC 36-1-2-10).
As added by P.L.28-1991, SEC.2.

IC 8-21-12-10
"Person" defined
Sec. 10. As used in this chapter, "person" means:
(1) an individual, partnership, firm, company, limited liability company, corporation, association, trust, or estate; or
(2) the legal representative or agent of the individual or entity described in subdivision (1).
As added by P.L.28-1991, SEC.2. Amended by P.L.8-1993, SEC.151.

IC 8-21-12-10.5
Applicability to the authority
Sec. 10.5. This chapter:
(1) applies to the authority only when acting for the purposes set forth in this chapter; and
(2) does not apply to the authority when acting under any other statute for any other purpose. As added by P.L.235-2005, SEC.120.

IC 8-21-12-11
Purpose
Sec. 11. The authority may do all acts necessary or reasonably incident to carrying out the purposes of this chapter, including the following:
(1) To protect a district and all property owned or managed by the authority and, to carry out this subdivision, to employ special police or hire guards.
(2) To incur indebtedness in the name of the authority in accordance with this chapter.
(3) To adopt administrative procedures, rules, and regulations, including emergency rules under IC 4-22-2-37.1.
(4) To:
(A) acquire real, personal, or mixed property by deed, purchase, lease, condemnation, or otherwise and dispose of it for use, in connection with, or for administrative purposes of the airport;
(B) receive gifts, donations, bequests, and public trusts and to agree to conditions and terms accompanying them and to bind the authority to carry them out;
(C) receive and administer federal or state aid; and
(D) erect buildings or structures that may be needed to administer and carry out this chapter.
(5) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(6) To adopt a schedule of reasonable charges and to collect them from all users of facilities and services within the district.
(7) To purchase supplies, materials, equipment, and services to carry out the duties and functions of the authority, in accordance with procedures adopted by the authority.
(8) To employ personnel that are necessary to carry out the duties, functions, and powers of the authority.
(9) To:
(A) acquire, establish, construct, improve, equip, maintain, control, lease, and regulate airports, landing fields, and other air navigation facilities;
(B) acquire by lease (with or without the option to purchase) airports, landing fields, or navigation facilities, and any structures, equipment, or related improvements; and
(C) erect, install, construct, and maintain at the airport or airport's facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and the public.         The Indiana department of transportation must grant approval before land may be purchased or leased for the establishment of an airport or landing field and before an airport or landing field may be established and shall establish the boundaries of a district or districts from time to time.
(10) To fix and determine exclusively the uses to which the airport lands may be put. All uses must be necessary or desirable to the airport or the aviation industry and must be compatible with the uses of the surrounding lands as far as practicable.
(11) To employ or contract with an airport director, superintendents, managers, financial advisers, engineers, surveyors, bond counsel, disclosure counsel, and other attorneys, clerks, mechanics, laborers, and all employees the authority considers expedient, and to prescribe and assign the respective duties and authorities and to fix and regulate the compensation to be paid to the persons employed by the authority. Employees shall be selected irrespective of their political affiliations.
(12) To make all rules and regulations, consistent with laws regarding air commerce, for the management and control of airports, landing fields, air navigation facilities, and other property within a district or otherwise under the authority's control.
(13) To acquire by lease the use of an airport or landing field for aircraft pending the acquisition and improvement of an airport or landing field.
(14) To manage and operate airports, landing fields, and other air navigation facilities acquired or maintained by the authority; to lease all or part of an airport, landing field, or any buildings or other structures, and to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or a part of the airports, landing fields, or other air navigation facilities by aircraft landing there and for the maintenance or servicing of the aircraft; to construct public recreational facilities that will not interfere with air operational facilities; to fix, charge, and collect fees for public admissions and privileges; and to make contracts for the operation and management of the airports, landing fields, and other air navigation facilities; and to provide for the use, management, and operation of the air navigation facilities through lessees, its own employees, or otherwise. Contracts or leases for the maintenance, operation, or use of the airport or any part of it may be made for a term not exceeding forty (40) years, and may be extended for similar terms of years. If a person whose character, experience, and financial

responsibility has been determined satisfactory by the authority, offers to erect a permanent structure that facilitates and is consistent with the operation, use, and purpose of the airport on land owned or otherwise controlled by the authority, a lease may be entered into for a period not to exceed ninety-nine (99) years. The authority may not grant an exclusive right for the use of a landing area under the authority's jurisdiction. However, this does not prevent the making of leases in accordance with other provisions of this chapter. All contracts and leases are subject to restrictions and conditions that the authority prescribes. The authority may lease property and facilities for any commercial or industrial use the authority considers necessary and proper, including the use of providing airport motel facilities.
(15) To sell machinery, equipment, or material that is not required for aviation purposes. The proceeds shall be deposited with the authority or in accordance with an applicable trust agreement.
(16) To negotiate and execute contracts for sale or purchase, lease, personal services, materials, supplies, equipment, or any other transaction or business relative to an airport under the authority's control and operation in accordance with the terms and conditions the authority may determine.
(17) To vacate all or parts of roads, highways, streets, or alleys within a district.
(18) To approve any state, county, city, or other highway, road, street, or other public way, railroad, power line, or other right-of-way to be laid out or opened across an airport or in such proximity as to affect the safe operation of the airport.
(19) To construct drainage and sanitary sewers with connections and outlets as are necessary for the proper drainage and maintenance of an airport or landing field acquired or maintained under this chapter, including the necessary buildings and improvements and for the public use of them in the same manner that the authority may construct sewers and drains. However, with respect to the construction of drains and sanitary sewers beyond the boundaries of the airport or landing field, the authority may negotiate with the departments, bodies, and officers of a local entity to secure the proper orders and approvals; and to order a public utility or public service corporation or other person to remove or to install in underground conduits wires, cables, and power lines passing through or over the airport or landing field or along the borders or within a reasonable distance that may be determined to be necessary for the safety of operations, upon payment to the

utility or other person of due compensation for the expense of the removal or reinstallation. The authority must consent before any franchise may be granted by state authorities or local entities for the construction of or maintenance of railway, telephone, telegraph, electric power, pipe, or conduit line upon, over, or through a district or within a reasonable distance of the district that is necessary for the safety of operation. The authority must also consent before overhead electric power lines carrying a voltage of more than four thousand four hundred (4,400) volts and having poles, standards, or supports over thirty (30) feet in height within one-half (1/2) mile of a landing area acquired or maintained under this chapter may be installed.
(20) To contract with any other state agency or instrumentality or any political subdivision for the rendition of services, the rental or use of equipment or facilities, or the joint purchase and use of equipment or facilities that are necessary for the operation, maintenance, or construction of an airport operated under this chapter.
(21) To provide air transportation in furtherance of the duties and responsibilities of the authority.
(22) To promote or encourage aviation related trade or commerce at the airports that it operates.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-12
Recovery of damages
Sec. 12. The authority may take action to recover damages for the breach of an agreement, expressed or implied, relating to the operation, control, leasing, management, or improvement of the property under the authority's control, to impose the penalties for the violation of resolutions or of the authority's rules or regulations, and for injury to the personal or real property under the authority's control, and to recover possession of any such property.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-13
Zoning restrictions
Sec. 13. (a) To provide free air space for the safe descent and ascent of aircraft and for the proper and safe use of an airport or landing field acquired or maintained under this chapter, the authority may establish by resolution or resolutions a restricted zone or zones of a distance in any direction from the boundaries of the district so that no building or other structure is erected high enough to interfere with the descent of an aircraft at an approach angle necessary for

safety for the usual type of operation that is conducted at the airport or landing field.
(b) The authority may acquire by condemnation or purchase, upon the payment of due compensation, the right to prevent the erection of, and to require the removal of, all buildings, towers, poles, wires, cables, other structures, and trees within the zone that interfere with the gliding angle or as much of any structure or trees that interfere with the gliding angles. When a restricted zone or zones has been established, a permit issued by a department or office of a local entity or by any state or other authority for the erection of any structure extending into a zone is effective only if approved by the authority. Establishment of a restricted zone outside of a district, in connection with the condemnation of the rights in the land, constitutes condemnation and the perpetual annihilation of all rights of the owners of the property within the zone to erect or maintain any building or structure that will interfere with the gliding angle. This result may be accomplished by absolute condemnation of the land, with perpetual and irrevocable free license to use and occupy the land within the zone for all purposes except the erection of buildings or other structures above the height so prescribed.
(c) The part of a restricted zone that extends below fifty (50) feet measured vertically from the land may be established only by purchase or proceedings in eminent domain. That part of a restricted zone that is at least fifty (50) feet above the surface of the land is in effect immediately upon the adoption by the authority of zoning rules. However, the owners of land beneath a restricted zone have the right to recover damages that may be proven in an action brought for that purpose. In an action for damages, the owner has the burden of proving damage by reason of the establishment of the restricted zone.
(d) The zoning jurisdiction granted in this section is exclusive against jurisdiction granted by any other statute unless the other statute specifically provides otherwise. In case of conflict with any airport zoning or other regulations promulgated by a local entity, the zoning rules adopted under this section prevail.
(e) All zoning rules adopted under this chapter must be reasonable and may not impose a requirement or restriction that is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations to adopt, the authority shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable. However, this section does not apply to the location, relocation, erection, construction, change, alteration, maintenance, removal, use, or enlargement of any buildings or structures on lands owned by a

public utility or railroad.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-14
Eminent domain; public utility property
Sec. 14. (a) The authority may exercise the power of eminent domain to carry out this chapter and may award damages to landowners for real estate and property rights appropriated. If the authority cannot agree with the owners, lessees, or occupants of real estate selected by the authority for the purposes in this chapter, the authority may procure the condemnation of the property. The authority may proceed under IC 32-24-1. IC 32-24-1 applies to airports, landing fields, districts, and restricted zones adjoining them to the extent that IC 32-24-1 is not inconsistent with this chapter.
(b) If:
(1) it is necessary to establish and fix a restricted zone on and across land that:
(A) is already in use for another public purpose; or
(B) has been condemned or appropriated for a use authorized by statute; and
(2) the land is being used for that purpose by the corporation so appropriating it;
the public use or prior condemnation does not bar the right of the authority to condemn the use of ground for aviation purposes. Use by the authority does not permanently prevent the use of the land for the prior public use or by the corporation condemning or appropriating it.
(c) The authority may not take or disturb property or facilities belonging to a public utility or common carrier engaged in interstate commerce if the property or facilities are required for the proper and convenient operation of the utility or carrier, unless provision is made for the restoration, relocation, or duplication of the property or facilities elsewhere, at the sole cost of the authority.
As added by P.L.28-1991, SEC.2. Amended by P.L.2-2002, SEC.45.

IC 8-21-12-15
Finances of authority; bonds
Sec. 15. (a) The authority may:
(1) finance improvements related to an airport or aviation related property or facilities, including the acquisition of real estate;
(2) refund any bonds; or
(3) pay any loan contract;
by borrowing money and issuing revenue bonds from time to time under this section.     (b) The issuance of revenue bonds must be authorized by a resolution of the authority.
(c) The bonds or the trust agreement securing the bonds must indicate:
(1) the maturity date or dates;
(2) the interest rate or rates (whether fixed, variable, or a combination of fixed or variable) or the manner in which the interest rate or rates will be determined if a variable or an adjustable rate is used;
(3) the registration privileges and the place of payment;
(4) the conditions and terms under which the bonds may be redeemed or prepaid before maturity; and
(5) the source of payment.
(d) The bonds must be executed in the name of the authority by the chairman or vice chairman of the authority and attested by the secretary-treasurer, and interest coupons may be executed by placing on the interest coupons the facsimile signature of the chairman or vice chairman of the authority. The bonds are valid and binding obligations of the authority for all purposes, notwithstanding that before delivery of the bonds any of the persons whose signatures appear on the bonds have ceased to be officers of the authority, as if the persons had continued to be officers of the authority until after delivery. The validity of the authorization and issuance of the bonds is not dependent on or affected in any way by proceedings taken for the improvement for which the bonds are to be issued, or by contracts made in connection with the improvement. A resolution authorizing revenue bonds must provide that a revenue bond contain a recital that the bond is issued under this chapter, and a bond containing the recital under authority of a resolution is considered valid and issued in conformity with this chapter.
(e) At the discretion of the authority, the revenue bonds shall be sold either under the procedures for selling public bonds or at a negotiated sale with such terms as are consistent with the provisions of the resolution authorizing the sale. The resolution may delegate to the chairman or the secretary-treasurer the authority to conduct the sale. The bonds may be sold in installments at different times, or an entire issue or series may be sold or exchanged at one (1) time. Any issue or series of the bond may be sold in part or sold in part in installments at different times or at one (1) time.
(f) The bonds are special obligations of the authority and are payable solely from and secured by a lien upon the revenues of all or part of the facilities of the authority, as shall be more fully described in the resolution of the authority or trust agreement authorizing the issuance of the bonds, and, subject to the constitution and to the prior or superior rights of any person, the authority may by resolution

pledge and assign for the security of the bonds all or part of the gross or net revenues of the authority and the authority's facilities.
(g) The bonds and interest on the bonds are not a debt of the authority, nor a charge, a lien, or an encumbrance, legal or equitable, upon property of the authority, or upon income, receipts, or revenues of the authority other than those revenues of the facilities that have been pledged to the payment of the bonds. Every bond must recite in substance that the bond, including interest, is payable solely from the revenues pledged to the bond's payment, and that the authority is under no obligation to pay the bond, except from those revenues.
(h) The bonds, when issued, have all the qualities of negotiable instruments, subject to provisions for registration, under IC 26 and are incontestable in the hands of a bona fide purchaser or owner of the bonds for value.
(i) The proceeds of the bonds are appropriated for the purpose for which the bonds may be issued and the proceeds shall be deposited and disbursed in accordance with any provisions and restrictions that the authority may provide in the resolution or trust agreement authorizing the issuance of the bonds.
(j) All bonds issued under this article are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and governmental purpose. The bonds, the interest on the bonds, the proceeds received by an owner from the sale of the bonds to the extent of the owner's cost of acquisition, the proceeds received upon redemption before maturity, the proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
(k) Notwithstanding any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds issued under this chapter.
(l) Bonds issued under this chapter are exempt from the registration requirements of IC 23-2-1 and any other state securities registration statutes.
(m) The authority may obtain from a department or agency of the state or of the United States, or from a nongovernmental insurer, available insurance or guaranty for the payment or repayment of interest or principal, or both, or any part of the interest or principal, or any debt service reserve funds, on bonds issued by the authority, or on securities purchased or held by the authority.
(n) The authority may enter into agreements with an entity to provide credit enhancement or liquidity support for any bonds issued by the authority, or for any debt service reserves securing any bonds, with terms that are reasonable and proper, in the discretion of the

authority, and not in violation of law.
(o) The authority may enter into agreements or contracts with any financial institution as may be necessary, desirable, or convenient in the opinion of the authority for rendering services in connection with:
(1) the care, custody, or safekeeping of securities or other investments held or owned by the authority;
(2) the payment or collection of amounts payable as to principal or interest; and
(3) the delivery to the authority of securities or other investments purchased or sold by it.
The authority may also, in connection with any of the services rendered by a financial institution as to custody and safekeeping of the authority's securities or investments, require security in the form of collateral bonds, surety agreements, or security agreements as, in the opinion of the authority, is necessary or desirable.
(p) In the discretion of the authority, any bonds issued under this chapter may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana. Such a trust agreement may also provide for a cotrustee, which may be any trust company or bank in Indiana or another state.
(q) The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the owners of bonds as may be reasonable and proper, in the discretion of the authority, and not in violation of law.
(r) Any trust agreement or resolution may contain other provisions that the authority considers reasonable and proper for the security of the owners of bonds.
(s) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from money pledged or assigned to the payment of the principal of and interest on bonds or from any other funds available to the authority.
(t) Funds or money held by the authority under any trust agreement or resolution may be invested pending disbursement as provided in the trust agreement or the resolution. Such an investment is not restricted by or subject to the provisions of any other law.
(u) Refunding or refunding and improvement revenue bonds may be issued in accordance with the provisions for the refinancing or refinancing and improving of any of the facilities for which revenue bonds or a loan contract have been issued or made under this section or section 16 of this chapter.
(v) This section constitutes full authority for the issuance of revenue bonds. No procedure, proceedings, publications, notices,

consents, approvals, orders, acts, or things by the authority, by a board, an officer, a commission, a department, an agency, or an instrumentality of the state, or by an eligible entity is required to issue revenue bonds or to do any act or perform anything under this chapter, except as presented by this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this section do not affect the powers conferred in another section of this chapter or by any other statute.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-16
Loans to the authority
Sec. 16. The authority may negotiate terms and borrow money from any source under a loan contract, subject to the following requirements:
(1) The loan contract must be approved by resolution of the authority.
(2) The loan contract must provide for the repayment of the loan in not more than forty (40) years.
(3) The loan contract must state that the indebtedness is that of the authority, is payable solely from revenues of the authority that are derived from either airport operations or from revenue bonds, and may not be paid by a tax levied on property located within the state.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-17
Loan contracts; tax exemptions
Sec. 17. Any loan contract issued under this chapter is issued by a body corporate and politic of this state, but not a state agency, and for essential public and governmental purposes. A loan contract, the interest on it, the proceeds received by a holder from the sale of a loan contract to the extent of the holder's cost of acquisition, the proceeds received upon redemption before maturity, the proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-18
Officers and employees; bonds; surety
Sec. 18. The authority may require a bond from any of the officers or employees of the authority in an amount, upon terms and conditions, and with surety that the authority designates.
As added by P.L.28-1991, SEC.2.
IC 8-21-12-19
Airports and landing fields; establishment; tax exemption
Sec. 19. (a) The acquisition, establishment, construction, improvement, equipment, maintenance, control, and operation of airports and landing fields for aircraft under this chapter is a governmental function of general public necessity and benefit, and is for the use and general welfare of all the people of the state.
(b) Notwithstanding any other statute, the leasehold estate of any lessee created pursuant to a lease by the authority of the authority's aviation related property or facilities, together with any permanent structure erected on the property by the lessee is exempt from property taxation.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-20
Bonds; issuance by fiscal bodies of local entities
Sec. 20. Whenever the fiscal body of a local entity determines that the public interest of the local entity will be served by assisting the authority in executing the powers granted by this chapter, the local entity may furnish assistance by gift, or lease with or without rental, of real property, by donation, lease with or without rental, or loan, of personal property, and by the appropriation of money that may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purpose if the local entity was exercising the powers granted in the local entity's own behalf.
As added by P.L.28-1991, SEC.2.

IC 8-21-12-21
Airports and other navigation facilities; receipt of funds; grants
Sec. 21. (a) The authority may accept, receive, and receipt for federal, other public, or private money for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, other air navigation facilities, and sites for them, and comply with federal laws made for the expenditure of federal money upon airports and other air navigation facilities.
(b) Subject to IC 8-21-8, the authority has exclusive power to submit to the proper state and federal agencies applications for grants of funds for airport development and to make or execute representations, assurances, and contracts, to enter into covenants and agreements with a state or a federal agency relative to the development of an airport, and to comply with all federal and state laws pertaining to the acquisition, development, operation, and administration of airports and properties by the authority.
As added by P.L.28-1991, SEC.2.






ARTICLE 22. AIRPORTS

CHAPTER 1. DEFINITIONS

IC 8-22-1-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in this chapter apply throughout this article.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.115-1995, SEC.1.

IC 8-22-1-2
"Aircraft"
Sec. 2. "Aircraft" means a vehicle used or designed for navigation of or flight in the air.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-3
"Airport"
Sec. 3. "Airport" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, and that also provides for the shelter, supply, or care of aircraft, or a place used for receiving or discharging passengers or cargo by air.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-4
"Authority"
Sec. 4. "Authority" means an airport authority established under this article or that was established under IC 19-6-3.5, IC 19-6-2, or IC 19-6-3 (before their repeal on April 1, 1980).
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.3-1990, SEC.36.

IC 8-22-1-4.5
"Aviation related property or facilities"
Sec. 4.5. (a) "Aviation related property or facilities" means those properties or facilities that are utilized by a lessee, or a lessee's assigns, who provides services or accommodations:
(1) for scheduled or unscheduled air carriers and air taxis, and their passengers, air cargo operations, and related ground transportation facilities;
(2) for fixed based operations;
(3) for general aviation or military users; and
(4) as aviation maintenance and repair facilities.
(b) The term includes any property leased to the United States, or its agencies or instrumentalities, and any leased property identified as clear zones, avigation easements, safety and transition areas, as

defined by the Federal Aviation Administration.
As added by P.L.60-1988, SEC.19.

IC 8-22-1-4.6
"Aviation related purposes"
Sec. 4.6. "Aviation related purposes" refers to the purposes described in section 4.5 of this chapter.
As added by P.L.116-1995, SEC.1.

IC 8-22-1-5
"Board"
Sec. 5. "Board" means the board of an airport authority or a board of aviation commissioners.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-6
"Eligible entity"
Sec. 6. "Eligible entity" means a county, city, town, or other municipal corporation or district that may acquire, establish, construct, maintain, improve, and operate airports.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-7
"Executive"
Sec. 7. "Executive" means:
(1) board of commissioners, of a county not having a consolidated city;
(2) mayor of the consolidated city, of a county having a consolidated city;
(3) mayor, of a city;
(4) president of the town council, of a town; or
(5) chief executive officer, of any other political subdivision.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1989, SEC.55.

IC 8-22-1-8
"Fiscal body"
Sec. 8. "Fiscal body" means county council, city-county council of a consolidated city and county, common council of a city, town council of a town, or governing body of any other eligible entity.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1989, SEC.56.

IC 8-22-1-9
"Governmental unit"
Sec. 9. "Governmental unit" means a civil city or civil county located within the confines of a party state. The county, if the combining unit is a county, or if the combining unit is a city, the county in which the city is located, must have a common boundary with an adjoining party state. As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-10
"Landing area"
Sec. 10. "Landing area" is that part of an airport or landing field designated and used for the landing or taking off of aircraft.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-11
"Landing field"
Sec. 11. "Landing field" means a location on land or water or a building or other structure that is used for the landing and taking off of aircraft, but that provides no other facilities or services.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-11.5
"Loan contract"
Sec. 11.5. As used in this article, "loan contract" means a debt instrument other than a revenue or general obligation bond, such as a note.
As added by P.L.101-1987, SEC.2.

IC 8-22-1-12
"Ordinance"
Sec. 12. "Ordinance" means a legislative enactment that has general application within the district subject to the jurisdiction of an airport authority.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-13
"Party states"
Sec. 13. "Party states" means the state of Indiana and an adjoining state.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-1-14
"Person"
Sec. 14. "Person" means an individual, partnership, firm, company, limited liability company, corporation, association, trust, estate, or his or its legal representative or agent.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.8-1993, SEC.152.



CHAPTER 2. LOCAL BOARDS OF AVIATION COMMISSIONERS

IC 8-22-2-1
Department of aviation
Sec. 1. (a) Whenever the fiscal body of an eligible entity adopts an ordinance or a resolution in favor of the acquisition, improvement, operation, or maintenance of an airport or landing field for the entity under this chapter, and declaring a necessity for the airport or landing field, then on the effective date of the ordinance or resolution, there is established as an executive department of the entity a department of aviation, under the control of a board to be known as the board of aviation commissioners.
(b) The following apply to a board of aviation commissioners established under this chapter:
(1) Except as provided in subsections (e), (f), and (g), the board consists of four (4) members.
(2) Except as provided in subsection (e), the executive of the entity shall appoint the members of the board.
(3) Except as provided in subsections (f) and (g), not more than two (2) of the members of the board may be of the same political party.
(c) The fiscal body of the entity may provide a per diem for the members of the board in any amount not exceeding thirty-five dollars ($35) for each whole or part day a member is engaged in board activities. The members of the board shall also be paid their actual expenses, which may include the expenses of the members or employees of the board in attending meetings or conventions held to discuss aviation matters.
(d) Before beginning the duties of office, each board member shall take and subscribe the usual oath of office, to be endorsed upon the certificate of appointment, and shall cause that to be filed with the clerk or other officer performing duties similar to that of clerk in the entity. Any person who does not file the oath with the clerk or other officer performing duties similar to that of the clerk within thirty (30) days after the beginning of the term for which the person has been appointed, or at the date of the person's appointment, if appointed after the beginning of the term, is considered to have refused to serve and the office becomes vacant.
(e) Notwithstanding subsection (b), if a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000) has established a board, the county council and the mayors of the two (2) cities in the county having the largest populations may each appoint one (1) additional member to the board, thereby creating a board consisting of a total of seven (7) members. The three (3) additional members serve in the same manner, are accorded the same status, and perform the same duties as the four (4) initial board members, and serve terms of four (4) years. If either the county council or either of the two (2) mayors fails to make appointments to the board, that fact does not prejudice

appointments that may be made by the other appointing authority or authorities.
(f) This subsection applies to the following:
(1) A county having a population of more than ninety thousand (90,000) but less than one hundred thousand (100,000).
(2) A county having a population of more than thirty-six thousand (36,000) but less than thirty-six thousand seventy-five (36,075).
Notwithstanding subsection (b), if a county has established a board under this chapter, the county executive may add one (1) additional member to the board so that the board has a total of five (5) members. Not more than three (3) of the five (5) members of the board may be of the same political party. The one (1) additional member shall serve in the same manner, be accorded the same status, and perform the same duties as the four (4) initial members, and serve a four (4) year term.
(g) This subsection does not apply to a board subject to subsection (e) or (f). Notwithstanding subsection (b), the fiscal body of an eligible entity may adopt an ordinance or a resolution providing that the board consists of five (5) members. If the board consists of five (5) members, not more than three (3) members may be of the same political party.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.113, SEC.1; P.L.12-1992, SEC.66; P.L.58-1994, SEC.1; P.L.115-1995, SEC.2; P.L.116-1995, SEC.2; P.L.170-2002, SEC.68; P.L.134-2005, SEC.1.

IC 8-22-2-2
Members of board of aviation commissioners; qualifications; restrictions
Sec. 2. (a) This subsection applies only in counties that contain a consolidated city or at least one (1) second class city. To be eligible to be a member of the board of aviation commissioners, a person must:
(1) be at least eighteen (18) years of age;
(2) be a resident of the county in which the eligible entity is located;
(3) not be actively engaged or employed in commercial aeronautics;
(4) not hold any other governmental office (by appointment or election) that has statutory fiscal or management review of the board's actions; and
(5) not serve as a member of any other agency, board, commission, department, or other governmental entity that:
(A) is located within the jurisdiction of the department of aviation; and
(B) has statutory fiscal or management review of the board's actions.
(b) This subsection does not apply to a county if the county contains a consolidated city or a second class city. To be eligible to

be a member of the board of aviation commissioners, a person must:
(1) be at least eighteen (18) years of age;
(2) be a resident of the county in which the eligible entity is located; and
(3) not be actively engaged or employed in commercial aeronautics in a county that the board serves.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.129-1987, SEC.1; P.L.5-1988, SEC.53; P.L.134-2005, SEC.2.

IC 8-22-2-3
Terms of office of board members
Sec. 3. (a) The first members of the board hold office as follows:
(1) One (1) for the term of one (1) year.
(2) One (1) for the term of two (2) years.
(3) One (1) for the term of three (3) years.
(4) In the case of:
(A) a board initially established with four (4) members, one (1) for the term of four (4) years; or
(B) a board initially established with five (5) members, two (2) for the term of four (4) years.
The members serve under this subsection from twelve o'clock noon on the first Monday in January of the year of their appointment.
(b) On the expiration of the respective terms, the executive shall appoint a commissioner or commissioners to fill the vacancies caused by the expiration, and the commissioner or commissioners so appointed hold office for a term of four (4) years, and until their successors are appointed and qualified, and if a vacancy occurs in the board by resignation or otherwise, the executive shall appoint a commissioner for the remainder of the term. The executive of the eligible entity may, at any time, remove a commissioner from office, but only upon filing in writing with the clerk or other officer performing duties similar to that of clerk in entities having no clerk, the reasons for the removal.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.134-2005, SEC.3.

IC 8-22-2-4
Officers of board; office facilities; reports; expenditures; meetings
Sec. 4. The board shall choose, annually, at its first regular meeting in January, one (1) of its members president, and another of its members vice president to perform the duties of the president during the absence or disability of the president. The eligible entity shall provide a suitable office for the board in the entity, or, at the option of the board, at the airport, at the expense of the department of aviation, where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times. Before February 2 each year the board shall make a report to the executive of its proceedings with a full statement of its receipts and disbursements for the preceding year, including a report of the acquisition of air navigation facilities and of other property that has

come under the control of the board, improvements made, general character of the work of the board, and progress of aviation and air commerce under its control. Money received by the board shall be paid into the entity's treasury and credited to the department of aviation, and all expenditures relating to the property and business under the control of the department, except as otherwise provided, may be provided for by special levy of taxes under section 7 of this chapter, and shall be paid from the entity's treasury when ordered by the board. A majority of the members constitutes a quorum, and an action of the board must be taken by a majority of the members at a regular or duly called special meeting. In case of a tie vote on any question, the executive shall decide. The board shall fix a time for holding regular meetings. Regular or special meetings shall be held at the office of the board or at another public place in any county where the board owns or operates an airport. Special meetings of the board may be called at any time by its president, or by any two (2) of its members, upon a written request to the secretary. Whenever in the opinion of the president or of any two (2) members, a special meeting is necessary, he or they shall cause the secretary to notify the members by mailing written notice of the time of the meeting, at least one (1) day before the meeting. A member may waive notice in writing and the presence of a member at a special meeting is considered a waiver of notice.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.137-2000, SEC.1.

IC 8-22-2-5
Powers of board
Sec. 5. (a) The board may adopt and use a seal. Applications, assurances, contracts, and other instruments necessary in the board's performance of its duties and the exercise of its powers may be executed in its name or in the name of the eligible entity, as the case may be, by the president or vice president of the board and attested by its secretary or assistant secretary. However, the board may by resolution prescribe another method of execution.
(b) The board, on behalf of the eligible entity, exclusively has the following powers:
(1) To acquire, establish, construct, improve, equip, maintain, control, lease, and regulate municipal airports and landing fields and other air navigation facilities, for the use of airplanes and other aircraft, either inside or outside the corporate limits of the entity, subject to statutory limitations; to acquire by lease (with or without the option to purchase) airports, landing fields, air navigation facilities, and any other structures, equipment, and related improvements; and to erect, install, construct and maintain at those airports facilities for the servicing of aircraft and for the comfort and accommodation of air travelers and the public; and the fiscal body of the entity may by ordinance provide that any land suitable for these purposes that is owned by the entity shall be put under the control of the board of

aviation commissioners for aviation and public purposes. However, if at the time of the creation, appointment, and qualification of the board in an entity, the entity owns or controls an airport, landing field, or other air navigation facilities, then the exclusive control, management, and authority over the airport, landing field, or other air navigation facilities shall at once be transferred to the board without the adoption of an ordinance; and the department, board, officer, or officers of the entity, or other persons having possession or control, shall at once turn over and deliver to the board all personal property, records, books, plans, maps, and other papers and documents relating to the aviation business of the entity. The unexpended balance of any fund or funds appropriated by the entity for aviation purposes becomes a part of the aviation fund of the department of aviation. Before land may be purchased by an entity for the establishment of an airport or landing field or an airport or landing field may be established by an entity the action or acquisition of land must be granted by the aeronautics commission of Indiana.
(2) To elect a secretary from its membership or to employ a secretary, and to employ superintendents, managers, engineers, surveyors, attorneys, clerks, guards, mechanics, laborers, and all employees the board considers expedient, and to prescribe and assign their respective duties and authorities and to fix and regulate their compensation, in accordance with the appropriations made by the fiscal body of the entity. All employees shall be selected irrespective of their political affiliations.
(3) To make rules and regulations, consistent with law, for the management and control of its airports, landing fields, air navigation facilities, and other property under its control. The board may require a special detail of police or hire guards to execute the orders and enforce the rules and regulations.
(4) To acquire by lease the use of an airport or landing field for aircraft pending the acquisition and improvement of an airport or landing field. However, a lease must be approved by ordinance or resolution of the fiscal body of the entity before it takes effect.
(5) To manage and operate all airports, landing fields, and other air navigation facilities acquired or maintained by the entity; and to lease all or part of an airport, landing field, or any buildings or other structures to fix, charge, and collect rentals, tolls, fees, and charges to be paid for the use of the whole or a part of the airports, landing fields, or other air navigation facilities by aircraft landing there and for the servicing of the aircraft; to construct public recreational facilities that will not interfere with air operational facilities; to fix, charge, and collect fees for public admissions and privileges; to make contracts for the operation and management of the airports, landing fields, and other air navigation facilities; and to provide

for the use, management, and operation of the air navigation facilities through lessees, through its own employees, or otherwise. Contracts or leases for the maintenance, operation, or use of the airport or any part of it may be made for a term not exceeding fifteen (15) years, and may be extended for similar terms of years, except that any parcels of the land of the airport may be leased for any use connected with the operation and convenience of the airport for an initial term not exceeding forty (40) years, and may be extended for a period not to exceed ten (10) years. If a person whose character, experience, and financial responsibility has been determined satisfactory by the board offers to erect a permanent structure that facilitates and is consistent with the operation, use, and purpose of the airport, on land belonging to the airport. A lease may be entered into for a period not to exceed ninety-nine (99) years. However, the fiscal body must pass an ordinance authorizing the board to enter into such a lease. The board may not grant an exclusive right for the use of a landing area under its jurisdiction. However, this does not prevent the making of leases in accordance with other provisions of this chapter. All contracts and leases are subject to restrictions and conditions that the board prescribes.
(6) To sell machinery, equipment, or material under the control of the board belonging to the eligible entity that is not required for aviation purposes. The proceeds shall be deposited with the entity's treasurer or controller to the credit of the department of aviation.
(7) To negotiate and execute contracts of sale or purchase, lease, personal services, materials, supplies, equipment, or any other transaction or business relative to an airport under the board's control. However, whenever the board determines to sell part or all of aviation lands or improvements owned by the eligible entity, the sale must be in accordance with section 8 of this chapter.
(8) To vacate all or parts of roads, highways, streets, or alleys in land under control of the board in the manner provided by statute.
(9) To approve, together with the fiscal body of the entity, any state, county, city, or other highway, road, street, or other public way, railroad, power line, or other right of way that may be laid out or opened across an airport or in such proximity as to affect the safe operation of the airport.
(10) To construct drainage and sanitary sewers with connections and outlets as are necessary for the proper drainage and maintenance of an airport or landing field acquired or maintained under this chapter, including the necessary buildings and improvements and for the public use of them, in the same manner that the eligible entity may construct sewers and drains. However, with respect to the construction of drains and sanitary sewers beyond the boundaries of the airport or landing field, the

board shall proceed in the same manner as private owners of property and may institute proceedings and negotiate with the departments, bodies, and officers of the entity to secure the proper orders and approvals.
(11) To order a public utility or public service corporation or other person to remove or to install in underground conduits, wires, cables, and power lines passing through or over the airport or landing field or along the borders or within a reasonable distance that may be determined to be necessary for the safety of operations of the airport or landing field, upon payment to the utility or other person due compensation for the expense of the removal or reinstallation. The board must consent to any franchise granted by state or local authorities for the construction or maintenance of any railway, telephone, telegraph, electric power, pipe, or conduit line upon, over, or through land under the control of the board or within a reasonable distance of land that is necessary for the safety of operation. The board must also consent to the installation of overhead electric power lines carrying a voltage of over forty-four hundred (4,400) volts and having poles, standards, or supports over thirty (30) feet in height within one-half (1/2) mile of a landing area acquired or maintained under this chapter.
(12) To contract with any other state agency or instrumentality or any political subdivision for the rendition of services, the rental or use of equipment or facilities, or the joint purchase and use of equipment or facilities that are necessary for the operation, maintenance, or construction of an airport operated under this chapter.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1981, P.L.57, SEC.28; P.L.130-1987, SEC.1; P.L.29-1999, SEC.1.

IC 8-22-2-6
Contract procedures; emergencies
Sec. 6. For all contracts for improvements and purchases, other than those for professional services and those for the acquisition of land, structures, easements, and rights-of-way, IC 5-22 and IC 36-1-9.5 apply. In case of an emergency being declared by the board, the board may purchase necessary materials under IC 5-22-10 without advertising for bids.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.130-1987, SEC.2; P.L.85-1991, SEC.1; P.L.49-1997, SEC.35.

IC 8-22-2-7
Breach of agreements; rules and regulations; taxation; reports of estimated appropriations; reserve or depreciation account
Sec. 7. (a) The board may, in the name of the eligible entity, take action to recover damages for the breach of an agreement, express or implied, relating to the operation, control, leasing, management, or improvement of the property under its control, to impose the

penalties for the violation of ordinances of the entity or of its rules or regulations, and for injury to the personal or real property under its control, and to recover possession of any such property. All rules and regulations that the board adopts under this chapter shall be published in accordance with IC 5-3-1.
(b) In addition to other taxes of the eligible entity, a tax may be levied annually by the fiscal body for aviation purposes, and the entity's treasurer shall collect the taxes as other taxes are collected. When the taxes are collected they shall be deposited in the treasury of the entity in a separate fund known as the "aviation fund". Only one (1) tax levy for aviation purposes may be imposed upon the assessed property in a county, city, or town unless that unit approves by ordinance the levy of more than one (1) tax for aviation purposes. The fiscal body of the entity may appropriate and transfer to the aviation fund any sum or sums out of the general funds of the entity, in accordance with statutes providing for additional appropriations for the entities, and the fiscal body may borrow money and issue bonds of the entity for aviation purposes and shall turn the proceeds from the bonds into the aviation fund of the entity.
(c) The board of aviation commissioners shall prepare and file with the executive of the eligible entity annually, at the time the executive designates, a full and detailed estimate of the appropriations required during the ensuing year for the maintenance and operation of the airports and landing fields showing the number of employees, including manager and secretary, and the amount of salary and wages recommended for each. Expenditures for the maintenance and operation of the airports or landing fields are limited to the appropriations of money made in advance by the fiscal body upon furnished estimates. Purchases and expenditures shall be made and allowable claims shall be paid by the board in the same manner as provided for the allowance of other claims against the entity. The fiscal body of the entity may appropriate a sufficient amount for the help, supplies, and equipment necessary for the equipment and maintenance of the airports or landing fields. The fiscal body of the entity may appropriate a sufficient amount as a rotary fund to be used by the board for the purchase of fuels and lubricants to be sold to the general public in the operation of the airport. All funds received from the sale of fuels and lubricants purchased with funds from a rotary fund shall be turned over at least once a month to the treasurer of the entity to remain in the rotary fund to be checked against by the board as other appropriations are disbursed, for the sole purpose of purchasing fuels and lubricants for sale to the public in the operation of the airport. At the end of each fiscal year, the board shall make a detailed statement to the fiscal body showing the amount of money received and paid over to the treasurer to the credit of the rotary fund and also showing the amount of fuels and lubricants on hand. If at the end of a fiscal year the accumulated rotary fund plus value of inventory of fuels and lubricants on hand exceeds the total previous appropriation to the fund by twenty-five percent (25%), the excess shall be turned over

to the aviation fund. The board may incur obligations or liability of any sort on behalf of the entity only if it falls within the appropriation specifically made for that purpose. All money remaining in the treasury to the credit of the board at the end of the calendar year belongs to the general aviation fund to be used by the board for aviation purposes. All funds received by the board from whatever source, except funds received from the sale of fuels and lubricants purchased by funds from the rotary fund, shall be deposited in the treasury of the entity to the credit of the aviation fund.
(d) The board may create a reserve or depreciation account for the purpose of capital improvements or replacements out of operating profits from the operation of the airport.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.81-1996, SEC.10.

IC 8-22-2-8
Sale of aviation land or improvements; ordinances
Sec. 8. (a) If the board wishes to sell part or the whole of the aviation land or improvements owned by the eligible entity, it may prepare an ordinance authorizing the sale and submit it to the fiscal body of the entity. If the fiscal body passes the ordinance, the land or improvements shall be sold as other lands or improvements of the entity are sold, and the proceeds of the sale shall be deposited in the aviation fund of the entity.
(b) If the board negotiates an agreement to sell trees situated in woods or forest areas owned by the board, the trees are considered to be personal property of the board for severance or sale.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.98-2001, SEC.1.

IC 8-22-2-9
Establishment of restricted zones; approaches to airport; zoning jurisdiction
Sec. 9. (a) In order to provide free air space for the safe descent and ascent of aircraft and for the proper and safe use of an airport or landing field acquired or maintained under this chapter, the board may, subject to approval and adoption by the fiscal body of the eligible entity, establish and fix a restricted zone or zones for a distance in any direction from the boundaries of the airport or landing field so that no building or other structure is erected high enough to interfere with the descent of an aircraft at the gliding angle necessary for safety for the usual type of operation that is conducted at the airport or landing field. The board may, in the name of the entity, acquire by condemnation, upon the payment of due compensation as provided in this chapter, the right to prevent the erection of, and to require the removal of, all buildings, towers, poles, wires, cables, other structures, and trees within the zone or zones which interfere with the gliding angle or as much of any structure or trees that interferes with the gliding angle. When so

condemned a permit issued by a department or office of the entity or by any state or other authority for the erection of any structure inside the zone or zones is effective only if approved by the board.
(b) Establishment of a restricted zone or zones outside of an airport or landing field in connection with the condemnation of rights in the land constitutes condemnation and the perpetual annihilation of all rights of the owners of the property within the zone or zones to erect or maintain any building or structure that will interfere with the gliding angle. This result may also be accomplished by absolute condemnation of the land, with perpetual and irrevocable free license to use and occupy the land within the zone for all purposes except the erection of buildings or other structures above the height prescribed.
(c) The jurisdiction of each eligible entity is extended to the promulgation, administering, and enforcement of airport zoning regulations to protect the approaches of an airport that is owned by the entity but located wholly or partially outside the corporate limits of the entity. In case of conflict with any airport zoning or other regulations promulgated by an entity, the regulations adopted under this section prevail.
(d) The zoning jurisdiction granted in this section is exclusive against jurisdiction granted by any other statute unless any other statute specifically provides otherwise.
(e) All airport zoning regulations adopted under this chapter must be reasonable and may not impose a requirement or restriction that is not reasonably necessary to effectuate the purposes of this chapter. In determining what regulations to adopt, each eligible entity and joint airport zoning board shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain within the airport hazard area, the character of the neighborhood, and the uses to which the property to be zoned is put and adaptable.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-10
Eminent domain
Sec. 10. (a) The board of an eligible entity:
(1) may exercise the power of eminent domain for the purpose of carrying out this chapter;
(2) may award damages to landowners for real property rights appropriated; and
(3) if the board cannot agree with the owners, lessees, or occupants of real property selected by the board for the purposes in this chapter, may procure the condemnation of the property.
The board may proceed under IC 32-24-1. IC 32-24-1 applies to airports, landing fields, and restricted zones adjoining them to the extent that it is not inconsistent with this chapter.
(b) If the land on or across which it is necessary to establish and fix a restricted zone is already in use for another public purpose or

has been condemned or appropriated for a use authorized by statute, and is being used for that purpose by the corporation so appropriating it, the public use or prior condemnation does not bar the right of the board to condemn the use of the ground for aviation purposes. Use by the board does not permanently prevent the use of the land for the prior public use or by the corporation condemning or appropriating it.
(c) In a proceeding prosecuted by the board to condemn the use of land for purposes permitted by this chapter, the burden is upon the board to show that its use will not permanently or seriously interfere with the continued public use of the land or by the corporation condemning it, or its successors. However, in the proceeding, the board may require the removal or the burying beneath the surface of the ground of wires, cables, power lines, or other structures within a restricted zone established under this chapter. In a proceeding prosecuted by the board to condemn or appropriate land, the use of land, or rights in land for purposes permitted by this chapter;
(1) the board and all owners and holders of property or rights in property sought to be taken are governed by and have the same rights to procedure, notices, hearings, assessments, and payments of benefits and awards as are prescribed by statute for the appropriation and condemnation of real property; and
(2) the property owners have like powers and rights of remonstrance and of appeals to the circuit or superior court in the county in which the entity is located.
Appeals affect only the amount of the assessment of awards of the person appealing and must conform to all laws relating to appeals. The payment of all damages awarded for all lands, property, or rights in them appropriated under this chapter shall be paid entirely out of the funds under the control of the board.
(d) Notwithstanding this or any other statute or any charter, the eligible entity may take possession of the property to be acquired at any time after the filing of the petition describing the property in condemnation proceedings. It is not precluded from abandoning the condemnation of the property in any case where possession has not been taken. The board:
(1) may acquire and use any land reasonably necessary for the purposes of this chapter; and
(2) may not acquire or use land that is still being used and is necessary for the purposes for which it was previously condemned.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.2-2002, SEC.46.

IC 8-22-2-11
Recording land or rights acquired
Sec. 11. Within sixty (60) days after land or rights in land are acquired or taken under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated a description of the land sufficiently accurate for its

identification and a statement of the purpose for which it is required or taken, signed by a majority of the board.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-12
Airport and landing field operations considered public necessity and benefit; tax exemption of leasehold interests
Sec. 12. (a) The acquisition, establishment, construction, improvement, equipment, maintenance, control, and operation of municipal airports and landing fields for aircraft under this chapter is considered to be a governmental function of general public necessity and benefit and is for the use and general welfare of all the people of Indiana, including the people residing in the eligible entity.
(b) Notwithstanding any other statute, the leasehold estate of any lessee created pursuant to a lease by the board of its aviation related property or facilities, together with any permanent structure erected on the property by the lessee is exempt from property taxation.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.60-1988, SEC.20.

IC 8-22-2-13
Sale of minerals or mineral rights
Sec. 13. The board of an eligible entity may, upon resolution of the board, sell the minerals or mineral rights or royalties, or grant leases for the removal of a mineral in or under an airport or landing field owned by the entity. They shall be sold or leased in the same manner as land is sold or leased under this chapter, and the proceeds derived from these sources shall be deposited with the treasurer of the entity in the aviation fund of the entity and expended as provided by statute for the proceeds of the sale of aviation lands. However, no sale or lease for more than one (1) year may be made, except to the highest and best bidder, after notice of sale or lease has been given within the boundaries of the entity in accordance with IC 5-3-1, the last publication having been made at least one (1) week before the date of the sale or lease.
As added by Acts 1980, P.L.8, SEC.73. Amended by Acts 1980, P.L.78, SEC.1.

IC 8-22-2-14
Joint activities; joint board of aviation commissioners
Sec. 14. Eligible entities may jointly acquire, construct, develop, improve, equip, or extend airports or property to be used for aviation purposes and maintain, operate, manage, and control it and levy and collect taxes for this purpose. Two (2) or more entities may cooperate for this purpose by contributing to the total cost and sharing the benefits and bearing the obligations accruing from it on terms that they agree upon and evidence by contract. The joint activity is subject to the same provisions and requirements provided for such activity if carried on by any one (1) of the entities individually, except that the joint board of aviation commissioners

may be composed of more than four (4) but not more than seven (7) members and the maximum allowance may be increased correspondingly. In case of failure of agreement between two (2) or more entities upon petition filed by one (1) or more of the entities involved, the aeronautics commission of Indiana, after investigation and hearing, shall determine and prescribe reasonable and equitable participation including representation on the joint governing board and shall prescribe other rules and regulations as necessary.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-15
Assistance to other entities
Sec. 15. Whenever the fiscal body of an eligible entity determines that the public interest and the interest of the entity will be served by assisting another entity to exercise the powers granted by this chapter, the former entity may furnish assistance by gift, or lease with or without rental, of real property, by the donation, lease with or without rental, or loan, of personal property, and by the appropriation of monies that may be provided for by taxation or the issuance of bonds in the same manner as funds might be provided for the same purposes if the entity were exercising the powers granted in its own behalf.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-16
Transfer of funds to general fund of entity
Sec. 16. Whenever the board of an eligible entity accumulates funds that are derived from sources other than from the operation of the airport and that are not needed for the operation or maintenance of the airport, the board, upon a majority vote of its members, may without notice transfer all or part of the funds to the general fund of the entity if the funds were not derived from taxation. This section does not apply to funds derived from lands leased from the federal government.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-17
Federal, public, or private grants
Sec. 17. (a) An eligible entity acting by and through its board under IC 8-21-8 may accept, receive, and receipt for federal monies and other monies, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities, and sites for them, and comply with federal law and rules and regulations made under them for the expenditure of federal monies on airports and other air navigation facilities.
(b) Subject to IC 8-21-8, the board has exclusive power on behalf of the entity to submit to the proper state and federal agencies applications for grants of funds for airport development and to make or execute representations, assurances, and contracts and to enter into

agreements with state or federal agencies relative to the development of a municipal airport.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-18
Buildings and facilities; construction or improvements; income and revenues; bonds; surplus
Sec. 18. (a) Subject to the approval of the fiscal body of the eligible entity, the board may contract with any person for construction, extensions, additions, or improvements of an aircraft hangar or revenue producing building or facility located or to be located on the airport of the entity, the cost of which is to be paid in the manner authorized by this section.
(b) A contract made under this section must be authorized by ordinance providing that the principal and interest of bonds issued for the payment of the cost of the construction, extensions, additions, or improvements shall be paid exclusively from the revenues and receipts of the aircraft hangars or revenue producing buildings or facilities, unless otherwise provided by this section.
(c) The fiscal body must, by ordinance, set aside the income and revenues of the buildings or facilities into a separate fund, to be used in the maintenance and operation and in payment of the cost of the construction, extensions, additions, or improvements. The ordinance must fix:
(1) the proportion of the revenues of the buildings or facilities that is necessary for the reasonable and proper operation and maintenance of them; and
(2) the proportion of the revenues that are to be set aside and applied to the payment of the principal and interest of bonds.
The ordinance may provide for the proportion of the revenues that are to be set aside as an adequate depreciation account.
(d) Whenever the board determines that there exists a surplus in funds derived from the net operating receipts of a municipal airport, then the board may recommend to the fiscal body that a designated amount of the surplus fund be appropriated by special or general appropriation to the "aviation revenue bond account" for the relief of principal or interest of bonds issued under this section. However, this surplus in funds may not include monies raised by taxation.
(e) The fiscal body may issue and sell bonds to provide for the payment of costs of the following:
(1) Airport capital improvements, including the acquisition of real property.
(2) Construction or improvement of revenue producing buildings or facilities owned and operated by the eligible entity.
(3) Payment of any loan contract.
The fiscal body may issue and sell bonds bearing interest, payable annually or semiannually, executed in the manner and payable at the times not exceeding forty (40) years from the date of issue and at the places as the fiscal body of the entity determines, which bonds are payable only out of the "aviation revenue bond account" fund. The

bonds have in the hands of bona fide holders all the qualities of negotiable instruments under law.
(f) In case any of the officers whose signatures or countersignatures appear on the bonds or the coupons ceases to be the officer before the delivery of the bonds to the purchaser, the signature or countersignatures are nevertheless valid and sufficient for all purposes, the same as if he had remained in office until the delivery of the bonds. The bonds and their interest issued against an "aviation revenue bond account" fund and the fixed proportion or amount of the revenues pledged to the fund does not constitute an indebtedness of the entity under the Constitution of the State of Indiana.
(g) Each bond must state plainly upon its face that it is payable only from the special fund, naming the fund and the ordinance creating it, and that it does not constitute an indebtedness of the entity under the Constitution of the State of Indiana. The bonds may be issued either as registered bonds or as bonds payable to bearer. Coupons and bearer bonds may be registered as to principal in the holder's name on the books of the entity, the registration being noted on the bond by the clerk or other designated officer, after which no transfer is valid unless made on the books of the entity by the registered holder and similarly noted on the bonds. Bonds so registered as to principal may be discharged from the registration by being transferred to bearer, after which it is transferable by delivery but may be registered again as to principal. The registration of the bonds as to the principal does not restrain the negotiability of the coupon by delivery, but the coupons may be surrendered and the interest made payable only to the registered holder of the bonds. If the coupons are surrendered, the surrender and cancellation of them shall be noted on the bond and then interest on the bond is payable to the registered holder or order in cash or at his option by check or draft payable at the place or one (1) of the places where the coupons are payable.
(h) The bonds shall be sold in a manner and upon terms that the fiscal body considers in the best interest of the entity.
(i) All bonds issued by an eligible entity under this section are exempt from taxation for all purposes, except that the interest is subject to the adjusted gross income tax.
(j) In fixing the proportion of the revenues of the building or facility required for operation and maintenance, the fiscal body shall consider the cost of operation and maintenance of the building or facility and may not set aside into the special fund a greater amount or proportion of the revenues and proceeds than are required for the operation and maintenance. The sums set aside for operation and maintenance shall be used exclusively for that purpose, until the accumulation of a surplus results.
(k) The proportion set aside to the depreciation fund, if a depreciation account or fund is provided for under this section, shall be expended in remedying depreciation in the building or facility or in new construction, extensions, additions, or improvements to the

property. Accumulations of the depreciation fund may be invested, and the income from the investment goes into the depreciation fund. The fund, and the proceeds of it, may not be used for any other purpose.
(l) The fixed proportion that is set aside for the payment of the principal and interest of the bonds shall, from month to month, as it is accrued and received, be set apart and paid into a special account in the treasury of the eligible entity, to be identified "aviation revenue bond account," the title of the account to be specified by ordinance. In fixing the amount or proportion to be set aside for the payment of the principal and interest of the bonds, the fiscal body may provide that the amount to be set aside and paid into the aviation revenue bond account for any year or years may not exceed a fixed sum, which sum must be at least sufficient to provide for the payment of the interest and principal of the bonds maturing and becoming payable in each year, together with a surplus or margin of ten percent (10%).
(m) If a surplus is accumulated in the operating and maintenance fund that is equal to the cost of maintaining and operating the building or facility for the twelve (12) following calendar months, the excess over the surplus may be transferred by the fiscal body to either the depreciation account to be used for improvements, extensions, or additions to property or to the aviation revenue bond account fund, as the fiscal body designates.
(n) If a surplus is created in the aviation revenue bond account in excess of the interest and principal of bonds, plus ten percent (10%), becoming payable during the calendar, operating, or fiscal year then current, together with the amount of interest or principal of bonds becoming due and payable during the next calendar, operating, or fiscal year, the fiscal body may transfer the excess over the surplus to either the operating and maintenance account, or to the depreciation account, as the fiscal body designates.
(o) All money received from bonds issued under this section shall be applied solely for the purposes listed in subsection (e). There is created a statutory mortgage lien upon buildings or facilities for which bonds are issued in favor of the holders of the bonds and of the coupons of the bonds. The buildings or facilities so constructed, extended, or improved remain subject to the statutory mortgage lien until payment in full of the principal and interest of the bonds.
(p) A holder of the bonds or of the attached coupons may enforce the statutory mortgage lien conferred by this section, and may enforce performance of all duties required by this section of the eligible entity issuing the bond or of any officer of the entity, including:
(1) the making and collecting of reasonable and sufficient rates or rentals for the use or lease of the buildings or facilities, or part of them established for the rent, lease, or use of the buildings or facilities;
(2) the segregation of the revenues from the buildings or facilities; and         (3) the application of the respective funds created by this section.
(q) If there is a default in the payment of the principal or interest of any of the bonds, a court having jurisdiction of the action may appoint an administrator or receiver to administer, manage, or operate the buildings or facilities on behalf of the entity, and the bondholders, with power to:
(1) charge and collect rates or rentals for the use or lease of the buildings or facilities sufficient to provide for the payment of the operating expenses;
(2) pay any bonds or obligations outstanding against the buildings or facilities; and
(3) apply the income and revenues thereof in accord with this section and the ordinance.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.77-1990, SEC.1; P.L.192-2002(ss), SEC.146.

IC 8-22-2-18.5
Payment of costs of airport capital improvements; loans; requirements
Sec. 18.5. (a) The board may negotiate terms and borrow money from any source for the payment of the costs of airport capital improvements, including the acquisition of real property or construction or improvement of revenue producing buildings or facilities located on an airport and owned and operated by the eligible entity, subject to the following requirements:
(1) The loan contract must be approved by resolution of the board and the fiscal body of the eligible entity that established the board.
(2) The loan contract must provide for the repayment of the loan in not more than forty (40) years.
(3) The loan contract must state that the indebtedness is that of the board, is payable solely from revenues of the board that are derived from either airport operations or from revenue bonds, and may not be paid by a tax levied on property located within the district.
(4) The loan contract must be submitted to the department of local government finance, which may approve, disapprove, or reduce the amount of the proposed loan contract. The department of local government finance must make a decision on the loan contract within thirty (30) days after the contract is submitted for review. The action taken by the department of local government finance on the proposed loan contract is final.
(b) A loan contract issued under this chapter is issued for essential public and governmental purposes. A loan contract, the interest on the contract, the proceeds received by a holder from the sale of a loan contract to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation as provided in IC 6-8-5. As added by P.L.77-1990, SEC.2. Amended by P.L.90-2002, SEC.327.

IC 8-22-2-19
Validation of acts
Sec. 19. All acts of an eligible entity in establishing an airport or landing field, and all other acts in connection with them, taken by the entity under a prior statute, including all bonds issued, authorized, or sold under that statute or any other statute, the proceeds of which have been either used or designed for purposes stated in this chapter, and all acts of officials relating to any of the matters stated, are ratified as if authorized by statute.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-2-20
Violations; exception; offense
Sec. 20. A person who recklessly violates this chapter, except for section 18, commits a Class B misdemeanor.
As added by Acts 1980, P.L.8, SEC.73.



CHAPTER 3. LOCAL AIRPORT AUTHORITIES

IC 8-22-3-1
Establishment; jurisdiction; name
Sec. 1. Whenever the fiscal body of one (1) or more eligible entities, acting individually or jointly, adopts an ordinance or a resolution in favor of the establishment of an airport authority under this chapter, there is established an airport authority. The authority has jurisdiction over a district with boundaries coterminous with the jurisdictional boundaries of the entity or entities adopting the ordinance or resolution. The authority must have a name including the words "airport authority."
As added by Acts 1980, P.L.8, SEC.73.



CHAPTER 3.5. AIRPORT DEVELOPMENT ZONES

IC 8-22-3.5-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) Each county having a consolidated city.
(2) Each city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000).
(3) Each county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000).
(4) Each county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(5) Each county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(6) Each county having a population of more than one hundred eighteen thousand (118,000) but less than one hundred twenty thousand (120,000).
As added by P.L.86-1991, SEC.1. Amended by P.L.108-1993, SEC.2; P.L.115-1995, SEC.3; P.L.85-1996, SEC.1; P.L.91-1997, SEC.3; P.L.170-2002, SEC.71; P.L.124-2006, SEC.1.



CHAPTER 3.6. LEASES OF QUALIFIED AIRPORT DEVELOPMENT PROJECTS

IC 8-22-3.6-1
Definitions applicable to chapter
Sec. 1. The definitions in IC 8-22-3.5 apply throughout this chapter.
As added by P.L.108-1993, SEC.10.

IC 8-22-3.6-2
"Airport project" defined
Sec. 2. As used in this chapter, "airport project" means:
(1) any property or project that could be financed with the proceeds of bonds issued under IC 8-22-3; or
(2) any qualified airport development project.
As added by P.L.108-1993, SEC.10.

IC 8-22-3.6-3
Authority to enter lease; terms; public hearing and proceedings; funds for payment; actions to contest lease; options to buy
Sec. 3. (a) An authority that is located in a:
(1) city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000);
(2) county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000); or
(3) county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
may enter into a lease of an airport project with a lessor for a term not to exceed fifty (50) years and the lease may provide for payments to be made by the airport authority from property taxes levied under IC 8-22-3-17, taxes allocated under IC 8-22-3.5-9, any other revenues available to the airport authority, or any combination of these sources.
(b) A lease may provide that payments by the authority to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the authority or the eligible entity for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the authority only after a public hearing by the board at which all interested parties are provided the opportunity to be heard. After the public hearing, the board may adopt an ordinance authorizing the execution of the lease if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the authority and is in the best interest of the residents of the authority district.
(d) Upon execution of a lease providing for payments by the

authority in whole or in part from the levy of property taxes under IC 8-22-3-17, the board shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the authority district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be.
(e) Upon the filing of a petition under subsection (d), the county auditor shall immediately certify a copy of the petition, together with any other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for a hearing in the authority district, which must be not less than five (5) or more than thirty (30) days after the time is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the board, and to the first fifty (50) petitioners on the petition, by a letter signed by one (1) member of the state board of tax commissioners and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease, and as to whether the payments under it are fair and reasonable, is final.
(f) An authority entering into a lease payable from any sources permitted under this chapter may:
(1) pledge the revenue to make payments under the lease pursuant to IC 5-1-14-4; or
(2) establish a special fund to make the payments.
(g) Lease rentals may be limited to money in the special fund so that the obligations of the airport authority to make the lease rental payments are not considered debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(h) Except as provided in this section, no approvals of any governmental body or agency are required before the authority enters into a lease under this section.
(i) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the later of:
(1) the public hearing described in subsection (c); or
(2) the publication of the notice of the execution and approval of the lease described in subsection (d), if the lease is payable in whole or in part from tax levies.
However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government

finance, an action to contest the validity or enjoin the performance must be brought within thirty (30) days after the decision of the department of local government finance.
(j) If an authority exercises an option to buy an airport project from a lessor, the authority may subsequently sell the airport project, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the authority through auction, appraisal, or arms length negotiation. If the airport project is sold at auction, after appraisal, or through negotiation, the board shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days of the hearing.
As added by P.L.108-1993, SEC.10. Amended by P.L.115-1995, SEC.11; P.L.85-1996, SEC.7; P.L.90-2002, SEC.336; P.L.170-2002, SEC.72.

IC 8-22-3.6-4
Qualified lessors
Sec. 4. Any of the following persons may lease a project to an authority under this chapter:
(1) A not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An airport development authority established under IC 8-22-3.7.
As added by P.L.108-1993, SEC.10.



CHAPTER 3.7. AIRPORT DEVELOPMENT AUTHORITY

IC 8-22-3.7-1
"Airport project" defined
Sec. 1. As used in this chapter, "airport project" has the meaning set forth in IC 8-22-3.6-2.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-2
"Bonds" defined
Sec. 2. As used in this chapter, "bonds" means bonds, notes, or other evidences of indebtedness issued by the development authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-3
"Development authority" defined
Sec. 3. As used in this chapter, "development authority" refers to an airport development authority created by this chapter.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-4
"Development board" defined
Sec. 4. As used in this chapter, "development board" refers to the board of directors of a development authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-4.5
"Eligible entity" defined
Sec. 4.5. Notwithstanding IC 8-22-1-6, as used in this chapter, "eligible entity" means the following:
(1) A city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000).
(2) A county having a population of more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000).
(3) A county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
As added by P.L.108-1993, SEC.11. Amended by P.L.115-1995, SEC.12; P.L.85-1996, SEC.8; P.L.170-2002, SEC.73.

IC 8-22-3.7-5
Creation of authority
Sec. 5. A "__________ Airport Development Authority" (the blank to be filled in with the name of the eligible entity) may be created by an eligible entity as a separate body corporate and politic and as an instrumentality of the eligible entity to finance airport projects for lease to the authority in that eligible entity. A development authority may be created by ordinance of the legislative

body of the eligible entity.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-6
Development board; membership; term; removal; oath
Sec. 6. (a) The development board is composed of three (3) members, who must be residents of the eligible entity. The members of a development board for a development authority established by an eligible entity described in section 4.5(1) of this chapter are appointed by the executive of the eligible entity. The members of a development board for a development authority established by an eligible entity described in section 4.5(2) or 4.5(3) of this chapter are appointed as follows:
(1) One (1) member is appointed by the county executive.
(2) One (1) member is appointed by the executive of the city with the largest population in the county.
(3) One (1) member is appointed by the board of an airport authority that is located in the county.
(b) A member is entitled to serve a three (3) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the development board, the officer or entity that made the original appointment shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) A member may be removed for cause by the officer or entity that appointed the member.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the development board.
(f) A member may not receive a salary, and no profit or money of the development authority inures to the benefit of a member.
As added by P.L.108-1993, SEC.11. Amended by P.L.115-1995, SEC.13; P.L.85-1996, SEC.9.

IC 8-22-3.7-7
Meetings; quorum
Sec. 7. (a) Immediately after January 15 of each year, the development board shall hold an organizational meeting. It shall elect one (1) of the members of the development board president, another vice president, and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The development board may elect an assistant secretary-treasurer.
(b) Special meetings may be called by the president of the development board or any two (2) members of the development board.
(c) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.108-1993, SEC.11.
IC 8-22-3.7-8
Bylaws and rules
Sec. 8. The development board may adopt the bylaws and rules that it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-9
Purposes of authority
Sec. 9. The development authority is organized for the following purposes:
(1) Financing, constructing, and leasing airport projects to the authority.
(2) Financing and constructing additional improvements to airport projects owned by the development authority and leasing them to the authority.
(3) Acquiring all or a portion of one (1) or more airport projects from the authority by purchase or lease and leasing these airport projects back to the authority, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more airport projects from the authority by purchase or lease to fund or refund indebtedness incurred on account of those airport projects to enable the authority to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the authority considers to be unduly burdensome.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-10
Authorized activities of authority; dissolution
Sec. 10. (a) The development authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip airport projects;
(2) lease those airport projects to the authority;
(3) sue, be sued, plead, and be impleaded, but all actions against the development authority must be brought in the circuit or superior court of the county in which the development authority is located;
(4) lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with airport projects;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) with permission of the owner or occupant, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of an airport project;
(7) design, order, contract for, and construct, reconstruct, and renovate any airport projects or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other

employees necessary for construction of airport projects or improvements to them;
(9) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(10) take any other action necessary to implement its purposes as set forth in section 9 of this chapter.
(b) Whenever the development board determines that the purposes for which the development authority was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the development authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them, the development board may declare the development authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the development authority at the time of the dissolution vests in the authority. However, if the authority is not in existence, the title vests in the eligible entity.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-11
Refund of bonds; lease back
Sec. 11. (a) Bonds issued under IC 8-22-3 may be refunded as provided in this section.
(b) The authority may lease all or a portion of an airport project to the development authority, which may be at a nominal lease rental with a lease back to the authority, conditioned upon the development authority assuming bonds issued under IC 8-22-3 and issuing its bonds to refund those bonds.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-12
Reasonableness of leases; leases of airport projects from development authority
Sec. 12. (a) Before a lease may be entered into, the authority must find that the lease rental provided for is fair and reasonable.
(b) A lease of an airport project from the development authority to the authority:
(1) must comply with IC 8-22-3.6;
(2) may not require payment of lease rental for a newly constructed airport project or for improvements to an existing airport project except to the extent that the airport project or improvements to the project have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the authority to continue to operate an existing airport project until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing airport

project being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the authority to purchase the airport project upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the airport project, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of an airport project;
(7) may provide that the authority shall agree to:
(A) pay all taxes and assessments on the project;
(B) maintain insurance on the project for the benefit of the development authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the authority shall be made from any one (1) or more of the sources set forth in IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-13
Authority for leases between development authority and authority
Sec. 13. This chapter and IC 8-22-3.6 contain full and complete authority for leases between the development authority and the authority. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board, authority or the eligible entity or any other officer, department, agency, or instrumentality of the state or any political subdivision are required to enter into any lease, except as prescribed in this chapter and IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-14
Leases; authority approval of plans and specifications of project
Sec. 14. If the lease provides for an airport project or improvements to an airport project to be constructed by the development authority, the plans and specifications shall be submitted to and approved by the authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-15
Party walls; easements; licenses
Sec. 15. The development authority and the authority may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.108-1993, SEC.11.
IC 8-22-3.7-16
Sales or leases of projects to development authority
Sec. 16. (a) The authority may lease for a nominal lease rental or sell to the development authority one (1) or more airport projects or portions of airport projects or land upon which an airport project is located or is to be constructed.
(b) Any lease of all or a portion of an airport project by the authority to the development authority must be for a term equal to the term of the lease of that airport project back to the authority.
(c) The authority or the eligible entity may sell property to the development authority for the amount that the authority or the eligible entity determines to be in the best interest of the authority or the eligible entity, which amount may be paid from the proceeds of bonds of the development authority.
(d) The authority may sublease an airport project or portion of an airport project to any person or entity for a term not to exceed the term of the lease from the development authority, upon the terms and at the rental that the authority determines to be in the best interest of the authority.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-17
Bond issues
Sec. 17. (a) The development authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more airport projects; or
(3) funding or refunding bonds issued under this chapter or IC 8-22-3.
(b) The bonds are payable solely from the lease rentals from the lease of the airport project for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the development board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within fifty (50) years.
(f) The development board shall sell the bonds at public or private sale upon terms determined by the development board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of airport projects, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the airport project and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are

necessary or desirable to make the airport projects suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-18
Law governing issuance; bonds as legal investment
Sec. 18. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision are required to issue any bonds, except as prescribed in this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associates, credit unions, banks of discount and deposit, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-19
Trust indentures securing bonds
Sec. 19. (a) The development authority may secure bonds issued under this chapter by a trust indenture between the development authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased airport projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and the board;
(3) set forth the rights and remedies of bondholders and trustee; and         (4) restrict the individual right of action of bondholders.
However, the trust indenture may not mortgage airport projects.
(c) Any pledge or assignment made by the development authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-20
Bonds issued upon exercise of option to purchase
Sec. 20. If the authority exercises its option to purchase leased property, it may issue its bonds authorized by statute.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-21
Exemptions from taxation
Sec. 21. (a) All:
(1) property owned by the development authority;
(2) revenues of the development authority; and
(3) bonds issued by the development authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All securities issued under this chapter are exempt from the registration requirements of IC 23-2-1 and other securities registration statutes.
As added by P.L.108-1993, SEC.11. Amended by P.L.254-1997(ss), SEC.18.

IC 8-22-3.7-22
Actions to contest validity of bonds; conditions
Sec. 22. Any action to contest the validity of bonds to be issued under this chapter may not be brought after:
(1) fifteen (15) days following the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the time limitations set forth in IC 5-1-14-13.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-23
Impairment of bondholder rights
Sec. 23. The general assembly covenants that it will not:
(1) repeal or amend this chapter, IC 8-22-3.5, or IC 8-22-3.6 in a manner that would adversely affect owners of outstanding

bonds, or payment of any lease rentals, secured by the revenues pledged under this chapter, IC 8-22-3.5, or IC 8-22-3.6; or
(2) in any way impair the rights of owners of bonds of the development authority, or the owners of bonds secured by lease rentals, secured by a pledge of revenues under this chapter or IC 8-22-3.6.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-24
Financing powers as public purpose
Sec. 24. This provision of alternative financing power to eligible entities, development authorities, and authorities in order to finance airport projects is a public purpose.
As added by P.L.108-1993, SEC.11.

IC 8-22-3.7-25
Supplemental nature of chapter
Sec. 25. This chapter is supplemental to other statutes and does not supersede any other provisions of the Indiana Code.
As added by P.L.108-1993, SEC.11.



CHAPTER 4. JOINT STATE AIRPORT AUTHORITIES

IC 8-22-4-1
Creation of authority; members
Sec. 1. (a) Governmental units in each of two (2) party states may combine in the creation of an airport authority for the purpose of jointly supporting and operating an airport terminal and all attached properties. The governmental units are not limited as to number, character, or size, except that the airport authority must be composed of an equal number of members from each party state, designated or appointed by the legislative body of the participating governmental unit. The federal government may be represented by a nonvoting agent or representative if authorized by federal law.
(b) The airport authority is established when resolutions or ordinances containing identical agreement provisions are duly adopted by the legislative bodies of the governmental units to be combined into the airport authority. If passage is by resolution, it may be joint or several, but the resolution or ordinance of the combining governmental units must provide for the number of members, the residence requirements of the members, the length of term of the members, and the appointment of an additional member by the governor of each party state. If the member appointed by the governor is selected from the membership or staff of the aeronautics commission of the state, there is no limitation as to place of residence, and the length of tenure of office is at the pleasure of the governor.
(c) The respective members of the airport authority, except any member representing the federal government, are each entitled to one (1) vote. An action of the membership of the airport authority is official only if taken at a meeting in which a majority of the voting members from each party state are present and a majority of those from each state concur. An action that does not comply with these requirements may be ratified within thirty (30) days by the concurrence of a majority of the members of each party state. In the absence of a member, his vote may be cast by another representative or member of his state if the representative casting the vote has a written proxy in the proper form required by the airport authority.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-4-2
Powers and duties
Sec. 2. (a) The airport authority may sue and be sued, and shall adopt an official seal.
(b) The airport authority may appoint and remove or discharge personnel as may be necessary for the performance of the airport's functions irrespective of the civil service, personnel, or other merit system laws of either of the party states.
(c) The airport authority shall elect annually, from its membership, a chairman, a vice chairman, and a treasurer.     (d) The airport authority may establish and maintain or participate in programs of employee benefits as may be appropriate to afford employees of the airport authority terms and conditions of employment similar to those enjoyed by the employees of each of the party states.
(e) The airport authority may borrow, accept, or contract for the services of personnel from a state, the United States, or a subdivision or agency of either, from an interstate agency, or from any other institution or person.
(f) The airport authority may accept for its purposes and functions donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from a state, the United States, or a subdivision or agency of either, from an interstate agency, or from any other institution or person. The authority may receive, utilize and dispose of the property.
(g) The airport authority may establish and maintain facilities that may be necessary for the transaction of its business. The airport authority may acquire, hold, and convey real and personal property and any interest in it, and may enter into contracts for improvements upon real estate appurtenant to the airport, including farming, extracting minerals, subleasing, subdividing, promoting and developing of real estate that aids and encourages the development and service of the airport. The airport authority may engage contractors to provide airport services and shall carefully observe all appropriate federal or state regulations in the operation of the air facility.
(h) The airport authority may adopt official rules and regulations for the conduct of its business and may amend or rescind them when necessary.
(i) The airport authority shall annually make a report to the governor of each party state concerning the activities of the airport authority for the preceding year, embodying in the report recommendations that have been adopted by the airport authority. The copies of the report shall be submitted to the legislature or general assembly of each of the party states at any regular session. A copy submitted to the general assembly must be in an electronic format under IC 5-14-6. The airport authority may issue additional reports that are necessary.
As added by Acts 1980, P.L.8, SEC.73. Amended by P.L.28-2004, SEC.74.

IC 8-22-4-3
Funding; revenue bonds; loans; budget; expenses and costs; records
Sec. 3. (a) A party state is not obligated to appropriate funds of the state for the development, support, and maintenance of the airport authority. All revenue received from the air facility and the property, both real and personal, within the jurisdiction and control of the airport authority must be applied to the maintenance and development of the air facility. All limitations upon expenditures,

which may be an element of title to the real estate held by the airport authority, must be observed.
(b) Revenue bonds to be retired exclusively from income received from the operation of the air facility may be issued by the airport authority and in the name of the authority in accordance with the statutes of the state in which the air facility is located that prescribe the terms and conditions for the issuance of revenue bonds by airport authorities.
(c) The airport authority may secure loans from private financing and offer as collateral those assets, real, personal or mixed, in accordance with the statutes of the state in which the airport is located.
(d) Each year the airport authority shall prepare a budget of its estimated expenditures for the fiscal year beginning on January 1 of the succeeding year and shall before July 2 submit a copy of the report to the various combining governmental units. The estimated expenditures must be allocated and pro rated equally between the various combining governmental units and a statement of the allocated amount must be included in the copy of the budgetary report submitted to the combining governmental units. To provide funds to pay its share of the proposed expenditures, each combining governmental unit may annually levy a tax on property located within the governmental unit at a rate sufficient to raise funds to pay its pro rated share of estimated expenditures. The tax shall be levied and collected in the same manner as other property taxes are levied and collected by the governmental unit and in accordance with the statutes of the state in which the unit is located. The money raised by the tax levy shall be appropriated and distributed to the airport authority by the governmental unit. Funds so appropriated shall be used exclusively for the development and maintenance of the air facility.
(e) The airport authority may meet any of its obligations, in whole or in part, with funds made available to it under section 2 of this chapter. However, the airport authority must take specific action to set aside those funds before incurring an obligation to be met in whole or in part in this manner.
(f) The expenses and other costs for each member of the airport authority shall be met by the airport authority in accordance with the standards and procedures that it establishes under its bylaws, rules, and regulations.
(g) The airport authority shall keep accurate records of all receipts and disbursements. The receipts and disbursements of the airport authority are subject to an annual audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the airport authority shall be audited by a qualified public accountant and the report of the audit shall be incorporated into and become a part of the annual report of the airport authority.
(h) The accounts of the airport authority shall be kept open to inspection by the general public at any reasonable times.
As added by Acts 1980, P.L.8, SEC.73.
IC 8-22-4-4
Powers and functions
Sec. 4. The airport authority may:
(1) operate and conduct an airport;
(2) operate farming operations on real estate appurtenant to the airport;
(3) exercise the power of eminent domain in accordance with the statutes of the state in which the airport is located;
(4) maintain, operate, and extend water and sewer systems on the land appurtenant to the airport, and make and collect charges for services;
(5) construct and lease industrial and aviation buildings on the land appurtenant to the airport;
(6) lease land owned by a combining governmental unit suitable for an airport facility for a term of not less than ninety-nine (99) years;
(7) secure expert guidance on the development of an area air facility so that the interests of the area are best served and implement that development under the statutes of the party states;
(8) establish and fix by ordinance a restricted zone for distances in any direction from the boundaries of the airport facility that is necessary and practicable, regulating the height of structures to provide free air space for access by aircraft and for the safe use of the airport, all in accordance with the statutes of the party state in which the airport is located;
(9) accept, receive, and receipt for federal monies and other monies, public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports, other air navigation facilities, and sites for them;
(10) buy and sell machinery for aviation purposes; and negotiate and contract for personal services, materials and supplies; whenever personal property is to be purchased or sold, there must be due notice and competitive bidding as required by the statutes of the state in which the airport is located; and
(11) perform all functions and do all acts that are necessary to the total development of a commercial and industrial air facility, in accordance with the laws of the party states.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-4-5
Effectiveness of authority
Sec. 5. The authority to combine into an airport authority becomes effective at the time when reciprocal authorizing legislation is enacted by a party state authorizing governmental units in that state to combine with governmental units in Indiana in an airport authority.
As added by Acts 1980, P.L.8, SEC.73.
IC 8-22-4-6
Effect of chapter
Sec. 6. This chapter does not affect IC 8-22-5.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-4-7
Approval by other states
Sec. 7. Before commencement of proceedings for the acquisition and establishment of airports, landing fields, or other air navigation facilities, approval of the acquisition or establishment of the airports, landing fields or other air navigation facilities must be secured and granted by the respective aeronautics commissions of the party states.
As added by Acts 1980, P.L.8, SEC.73.



CHAPTER 5. LOCAL PARTICIPATION IN INTERSTATE AIRPORTS

IC 8-22-5-1
Interstate airport facilities; approval
Sec. 1. The governing body of a county, city, village, town, or other political subdivision of an adjoining state whose statutes permit may acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, landing fields, or other air navigation facilities in Indiana, subject to statutes, rules, and regulations of Indiana applicable to its political subdivisions in aeronautical projects, but subject to the laws of the adjoining state in matters relating to financing the projects. The aeronautics commission of Indiana must approve the acquisition and establishment of the airports, landing fields, or other air navigation facilities before commencement of proceedings for acquisition or establishment.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-5-2
Rights of political subdivisions of adjoining state
Sec. 2. The political subdivision of an adjoining state has all the rights, privileges, and duties of political subdivisions of Indiana, including the power of eminent domain, which must be exercised in accordance with Indiana law, as to property not devoted to public use, and the power jointly with political subdivisions of Indiana to acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, landing fields, or other air navigation facilities.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-5-3
Powers of political subdivisions of state in air navigation facilities of adjoining state
Sec. 3. The governing body of any political subdivision of Indiana may acquire, establish, construct, own, control, lease, equip, improve, maintain, and operate airports, landing fields, or other air navigation facilities in an adjoining state if the statutes of the adjoining state permit that action, subject to statutes, rules, and regulations of the adjoining state applicable to its own political subdivisions in aeronautical projects, but subject to Indiana law in matters relating to the financing of such projects. The aeronautics commission of Indiana must approve the acquisition and establishment of an airport or landing field in an adjoining state before the acquisition or establishment.
As added by Acts 1980, P.L.8, SEC.73.

IC 8-22-5-4
Reciprocity
Sec. 4. This chapter does not apply unless the statutes of the

adjoining state permit political subdivisions of Indiana to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and otherwise control airports, landing fields, or other air navigation facilities in that state, with all privileges, rights, and duties applicable to the political subdivisions of the adjoining state in aeronautical projects, including all tax privileges and immunities, the power of eminent domain as to property not devoted to public use, and the power jointly with political subdivisions of adjoining states to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, landing fields, or other air navigation facilities.
As added by Acts 1980, P.L.8, SEC.73.






ARTICLE 23. INDIANA DEPARTMENT OF TRANSPORTATION

CHAPTER 1. DEFINITIONS

IC 8-23-1-1
Application throughout article
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.112-1989, SEC.5.



CHAPTER 2. INDIANA DEPARTMENT OF TRANSPORTATION

IC 8-23-2-1
Establishment of department
Sec. 1. The Indiana department of transportation is established.
As added by P.L.112-1989, SEC.5.



CHAPTER 3. FEDERAL TRANSPORTATION FUNDS

IC 8-23-3-1
Application of chapter
Sec. 1. This chapter applies to the use of federal funds allocated to Indiana as follows:
(1) From the Highway Trust Fund (23 U.S.C.).
(2) From the Aviation Trust Fund (49 U.S.C.).
(3) Through the Urban Mass Transit Administration (49 U.S.C. 1601 et seq.).
(4) Other federal grants that have a transportation component.
As added by P.L.18-1990, SEC.212.



CHAPTER 4. GENERAL HIGHWAY, ROAD, AND STREET PROVISIONS

IC 8-23-4-1
Highway and street systems of state
Sec. 1. The highway and street system of Indiana consists of the following:
(1) The state highway system.
(2) A county arterial highway system in each county.
(3) A county local highway system in each county.
(4) A municipal arterial street system in each municipality.
(5) A municipal local street system in each municipality.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-2
State highway system; designation; composition; selection criteria; classification
Sec. 2. (a) The state highway system shall be designated by the department. The total extent of the state highway system may not exceed twelve thousand (12,000) miles. The state highway system consists of the principal arterial highways in Indiana and includes the following:
(1) A highway to the seat of government in each county.
(2) Connecting arteries and extensions through municipalities.
(b) In determining the highways or sections of highways that are a part of the state highway system, the department shall consider the following:
(1) The relative importance of each highway to county or municipal government.
(2) Existing business and land use.
(3) The development of natural resources, industry, and agriculture.
(4) The economic welfare of Indiana.
(5) The safety and convenience of highway users.
(6) The financial capacity of the state to reconstruct, construct, and maintain the highways selected to desirable standards.
(c) The state highway system shall be classified for purposes of management, establishment of standards, and priority for use of funds and resources. Classification of the system may conform to the department's designation of the state's federal aid system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-3
County arterial highway systems; selection criteria; addition, relocation, and deletion
Sec. 3. (a) The county arterial highway system shall be selected by the county executive in each county. The system shall be selected on the basis of the greatest general importance to the county, after an evaluation of each road in the county, including municipal connecting links and the state highway system. In selecting the

county system, the executive shall consider the following:
(1) The kind and amount of traffic on a highway.
(2) The length and condition of a highway.
(3) The mileage that can be effectively improved to specified standards with available funds.
(4) Any other applicable data.
The arterial highways selected by the executive under this section constitute the county arterial highway system of that county.
(b) The county executive may from time to time add, relocate, or delete highways from the county arterial highway system by following the procedure provided in subsection (a).
(c) If a highway or a segment of a highway is deleted from the county arterial highway system under subsection (b), the highway or segment may:
(1) become a part of the county local highway system;
(2) if located in a municipality, become a part of the system of major streets or local streets of the municipality, subject to agreement between the county executive and the highway authority of the municipality; or
(3) be abandoned.
(d) All roads under the jurisdiction of the county highway authorities of each county not included in a county arterial highway system constitute the county local highway system of that county.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-4
Municipal arterial street systems; selection criteria; addition, relocation, and deletion; municipal local highway systems
Sec. 4. (a) The agency responsible for highways in each municipality with a population of at least five thousand (5,000) shall select a system of arterial streets for the municipality. The system shall be selected on the basis of the greatest general importance to the municipality after an evaluation of each highway in the municipality. The system may not include highways that are part of the state highway system. The system of arterial streets must connect focal points of traffic interest, provide communication with other communities and outlying areas and provide for the continuity of the county arterial highway system into or through the municipality. The agency shall use engineering standards in selecting the streets.
(b) The agency responsible for highways in each municipality with a population of less than five thousand (5,000) may limit streets selected for the arterial street system to extensions of the county arterial street system or the municipal arterial street system of adjoining municipalities into or through the municipality.
(c) The system of arterial streets selected by an agency under subsection (a) or (b) constitutes the municipal arterial street system of that municipality.
(d) The agency responsible for highways in a municipality may from time to time add, relocate, or delete highways from the municipal arterial highway system by following the procedure

provided in subsection (a) or (b).
(e) If a highway or a segment of a highway is deleted from the municipal arterial highway system under subsection (d), it may:
(1) become a part of the municipal local highway system; or
(2) be abandoned.
(f) All roads under the jurisdiction of the agency responsible for the municipal highways of each municipality not included in a municipal arterial highway system constitute the municipal local highway systems of that municipality.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-5
Changes in highway and street systems
Sec. 5. A highway or street system established under this chapter may not be changed for two (2) years following establishment of the system. A system established under this chapter shall be reviewed at five (5) year intervals, or more frequently if considered desirable, and adjustments found necessary or desirable as a result of a change in conditions may be made.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-6
Highway and street system maps
Sec. 6. The commissioner shall at all times maintain maps of Indiana, which must show all the highways that constitute the state highway system, the arterial and local highway systems of each county, and the arterial and local street systems of each municipality.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-7
Cooperation of director with executives and municipalities
Sec. 7. The state aid director shall cooperate with the executives and municipalities to ensure coordination and continuity between all systems.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-8
Changes in location of state highways
Sec. 8. The department may change the location of a state highway for the following reasons:
(1) To reduce the length of the highway.
(2) To eliminate steep grades or sharp turns.
(3) To widen narrow parts.
(4) To promote public convenience and safety.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-9
Abandonment of rights-of-way; reversion or release; consideration
Sec. 9. (a) Whenever the department determines that a part of a right-of-way of a highway will not be needed for highway, street, or

road purposes, or to reach the premises of a person other than the owner of the original right-of-way, the commissioner may, by executive order, declare that part of the right-of-way to be no longer useful or necessary for a highway purpose.
(b) A part of a right-of-way subject to an order under subsection (a) ceases to be a public highway and reverts to the person lawfully entitled to the reversion.
(c) If the department acquired the right-of-way subject to an order under subsection (a) by purchase, the department shall demand a consideration in money for the release of the right-of-way, and the release becomes final only upon payment of the consideration. A payment under this subsection shall be credited to the account of the department and allocated to the fund out of which the right-of-way was purchased. The amount of consideration must be equal to the fair market value of the right-of-way as determined by appraisers employed by the department.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-10
Transfer of state highways to county and municipal systems
Sec. 10. Whenever the department determines that, because of the construction of a new state highway, the relocation of a state highway, or a change in general function or use, a part of the state highway system no longer meets the criteria established in section 2 of this chapter for a highway in the state system but that the highway continues to serve a useful purpose, that part of the system may be transferred to a county highway system or a municipal street system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-11
Transfer of county and municipal highways and streets to state system
Sec. 11. Whenever a county or municipality determines that, because of a change in general function or use, an arterial or local highway or street serves a state function, the highway or street may be transferred to the state system.
As added by P.L.18-1990, SEC.213.

IC 8-23-4-12
Transfer of roads and streets between systems; memorandums
Sec. 12. The transfer of roads or streets between systems requires a memorandum of agreement signed by both the transferring agency or unit of government and by the agency or unit of government assuming jurisdiction over the road. The memorandum must state the following:
(1) The purpose of the transfer.
(2) The effective date of the transfer.
(3) Any conditions agreed to by the signers.
As added by P.L.18-1990, SEC.213.



CHAPTER 5. STATE HIGHWAYS

IC 8-23-5-1
Encroachment on state highways; removal, prevention, and termination; notice; entry; costs; exceptions
Sec. 1. (a) The department may remove, prevent, or terminate an encroachment onto a state highway, right-of-way, or other department property, including drainage onto the highway, right-of-way, or other property.
(b) If the department determines that an encroachment exists, the department shall give notice by certified mail to the owner and the occupant of the property from which the encroachment has occurred and by posting a copy of the notice in a conspicuous place on the property. The notice must specify the encroachment and the period of time within which the encroachment must be removed, terminated, or prevented. The period of time specified in the notice may not be less than thirty (30) days.
(c) If the encroachment has not been removed, terminated, or prevented within the period of time specified in the notice under subsection (b), the department may enter the property from which the encroachment has occurred and take whatever action the department considers necessary to remove, terminate, or prevent the encroachment.
(d) The cost of the department's removal, termination, or prevention of an encroachment under subsection (c) shall be paid by the owner of the property from which the encroachment has occurred. The department shall bill the owner for the cost. If the bill remains unpaid for a period of thirty (30) days, the department shall file the bill with the clerk of the circuit court of the county in which the property is located. The clerk shall immediately enter the bill on the judgment docket against the owner of the property, and the bill is a lien against the property. The lien may be foreclosed in the same manner as other judgment liens, without relief from valuation or appraisement laws or right of redemption.
(e) Where an awning, canopy, marquee, advertising sign, or similar encroachment extending over a highway right-of-way was in place on August 12, 1963, and is supported entirely from outside the highway right-of-way, the encroachment may remain if the department determines that the encroachment will not impair the highway or interfere with the free and safe flow of traffic on the highway.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-2
Construction and reconstruction at railroad crossings; costs
Sec. 2. (a) If a highway or road is being constructed or reconstructed so that it crosses or intersects the existing tracks of a railroad at grade level at a point where no crossing previously existed, the department, county, city, or town under whose

jurisdiction the crossing lies shall pay the cost of the construction of the new crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(b) If the owner or lessee of a railroad is constructing or reconstructing railroad tracks so that the tracks cross or intersect a highway or road at grade level at a point where no railroad crossing previously existed, the owner or lessee of the railroad shall pay the cost of the construction of the new crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(c) If a highway or road crosses or intersects the tracks of a railroad at grade level and the highway or road is reconstructed to alter the existing crossing or intersection by a change of grade, widening or changing the type of pavement, or by changing the angle of the intersection, the department, county, city, or town under whose jurisdiction the crossing lies shall pay the cost of the reconstruction of the crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After reconstruction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(d) If the owner or lessee of a railroad reconstructs or alters the tracks of a railroad that crosses or intersects a highway or road at grade level so that it is necessary to reconstruct or alter the crossing or intersection, the owner or lessee of the railroad shall pay the cost of the reconstruction or altering of the crossing, the approaches to the crossing, and the cost of the necessary protective or crossing warning signals. After construction, the owner or lessee of the railroad shall maintain the crossing and protective or crossing warning signals and keep them in repair at the owner's or lessee's cost.
(e) Notwithstanding subsections (a) through (d), the department, a county, a city, or a town under whose jurisdiction a railroad crossing lies may provide highway or road surface maintenance at a railroad crossing if the department, county, city, or town requests and receives written approval from the railroad owner or lessee before commencing the highway or road surface maintenance. The cost of the maintenance may be wholly or partially borne by the department, county, city, or town upon agreement with the railroad.
(f) Any construction, reconstruction, or maintenance of highway or road surfaces provided for in this section may be paid for from funds obtained under 23 U.S.C. 130.
(g) A railroad whose tracks lie in any public highway or road shall properly grade, surface, and maintain the highway, road, and railroad tracks within the boundaries described in subsection (h):
(1) in accordance with the grade and surfacing material of the

highway or road; and
(2) in a manner as to afford security for life and property of persons and vehicles using the highway or road.
(h) The railroad is responsible for the repair and maintenance of the grade and surface occupied by the railroad tracks, including the space:
(1) between the rails of a railroad track;
(2) between the railroad tracks if there are at least two (2) railroad tracks; and
(3) that extends eighteen (18) inches in width on the outside of each rail of a railroad track.
As added by P.L.18-1990, SEC.214. Amended by P.L.183-2005, SEC.1.

IC 8-23-5-3
Construction of railroad viaducts
Sec. 3. (a) The department may construct a viaduct where a railroad yard and tracks adjacent to a railroad yard intersect the direct route of a through street in a city or town that directly connects with a state highway designated as a principal arterial highway if the owner of the railroad yard or tracks agrees to grant an easement to build a viaduct. The easement shall be granted without compensation or damages allowed to the owner of the railroad yard or tracks.
(b) A viaduct authorized under subsection (a) shall be constructed according to plans and specifications adopted by the department in the same manner as state highways are constructed. The department may contract with the owner of the railroad yard or tracks to have the viaduct built by the owner of the railroad yard or tracks.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-4
Improvement of certain connecting streets and roads
Sec. 4. Whenever:
(1) the department improves a state highway that is connected with a city street or road; and
(2) the state owns property in the city;
the department shall improve the part of the connecting street or road that runs through or abuts the state owned property to conform with the standards adopted for the construction and improvement of state highways.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-5
Construction of sidewalks
Sec. 5. The department may construct sidewalks on and along a highway in the state highway system outside the corporate limits of a city whenever the department considers that sidewalks are necessary for the protection and safety of pedestrians.
As added by P.L.18-1990, SEC.214.
IC 8-23-5-6
Maintenance of state institution roadways
Sec. 6. (a) The department shall maintain all highways and driveways located on the premises of institutions operated by the state, including the state fairgrounds upon a request for maintenance by the institution. The expense of maintaining a highway or driveway under this subsection shall be paid by the department, subject to the approval of the governor.
(b) The department shall:
(1) maintain public roads and parking areas constructed on properties of the department of natural resources; and
(2) construct new roads on properties owned by the department of natural resources:
(A) upon the request of the department of natural resources;
(B) subject to the approval of the engineers of the department of natural resources as to the design and location of the new roads to preserve scenic values; and
(C) subject to the approval of the governor.
As added by P.L.18-1990, SEC.214. Amended by P.L.110-1993, SEC.1.

IC 8-23-5-7
Construction and maintenance of roadside parks and connecting highways
Sec. 7. (a) As part of the state highway system, the department may lay out, construct, and maintain roadside parks and highways that connect a state highway with a state park, state forest reserve, state game preserve, or a state institution. A connecting highway constructed under this subsection shall be constructed in the same manner as a state highway.
(b) Before a roadside park or connecting highway described in subsection (a) may be constructed within the boundaries of a state institution, park, reserve or preserve, the board of trustees of the state institution, park, reserve, or preserve must adopt a resolution approving the construction.
(c) The department may cooperate with a county highway authority having jurisdiction over a county highway that connects a state park, state forest reserve, state game preserve, or state recreation area with a state highway. The department shall undertake construction and maintenance responsibilities under this subsection upon the request of the department of natural resources if the request is approved by the governor.
(d) Expenditures incurred by the department in carrying out this section shall be made from the motor vehicle highway account before distribution to local units of government. Before an expenditure may be made under this subsection, an appropriation authorizing the expenditure must be made.
As added by P.L.18-1990, SEC.214.

IC 8-23-5-8 Installation of vending machines in interstate highway rest areas
Sec. 8. (a) The department may install vending machines for items including food, drink, candy, and first aid kits in rest areas on the interstate highway system.
(b) The department shall report in an electronic format under IC 5-14-6 to the general assembly through the legislative council the results of the installation.
(c) Installation of the vending machines must conform with federal and Indiana law.
As added by P.L.18-1990, SEC.214. Amended by P.L.28-2004, SEC.75.



CHAPTER 6. STATE HIGHWAYS IN MUNICIPALITIES

IC 8-23-6-1
Selection of routes; maintenance; construction of drainage structures
Sec. 1. (a) The department shall select the route of highways in the system of highways under its control through cities and towns, and may change the routes as the department determines most convenient for public travel.
(b) Notwithstanding subsection (a) and in or near the city of Mishawaka, Indiana, the portion of Capital Avenue lying between:
(1) the most recently established US 20 bypass as of January 1, 1997; and
(2) the Indiana toll road;
is designated state route number three hundred thirty-one (331).
(c) The department, to the extent of the funds available for the purpose, shall maintain and, as it determines necessary and as the funds required are available, may construct and improve the roadway of the streets or a part of the streets to the width determined by the department. As part of the construction work, the department shall construct within the limits of a street the curbs and gutters, manholes, catch basins, and the necessary drainage structures and facilities.
(d) Notwithstanding subsection (c), funds for the construction or improvement of the road designated as state route three hundred thirty-one (331) under subsection (b), to the extent funds are available for the construction or improvement, shall first be exhausted from:
(1) revenue declared excess by the Indiana toll road;
(2) federal aid designated for the local metropolitan planning organization;
(3) city and county highway funds used for such purpose; and
(4) revenue generated from local incremental finance districts;
before any funds designated to the department are used for construction or improvement of state route three hundred thirty-one (331).
As added by P.L.18-1990, SEC.215. Amended by P.L.89-1997, SEC.2.

IC 8-23-6-2
Construction of outside drainage facilities and sidewalks
Sec. 2. If the construction of a street necessitates the construction of adequate connecting facilities outside the limits of the street to provide for drainage of the street, the necessary mains, laterals, and connections shall be provided for in the plans, included as part of the construction cost, and paid out of the department's appropriation. However, if the drainage facilities outside the street are to be used for a purpose or purposes in addition to that of draining the street, a proportionate share of the cost of construction shall be paid by the beneficiaries of the drainage other than the department in a ratio of

the amount of waste water attributable to the other users as compared with the total capacity of the drainage facilities. The department shall determine the ratio. The department need not proceed with construction until the time that an agreement with the municipality has been effected concerning the payment of costs for drainage use other than that which is required for state highway drainage. If the construction of a street in the state highway system within the boundaries of a city or town necessitates the construction of a bridge, overhead or subway structure, and sidewalks are required as a part of the structure, the sidewalks shall be provided for in the plans, included as part of the construction cost, and paid out of the department's funds.
As added by P.L.18-1990, SEC.215.

IC 8-23-6-3
Construction and maintenance of streets surrounding railway tracks, pipes and conduits, drainage facilities, and sidewalks; regulation of traffic
Sec. 3. (a) Whenever a street on the state highway system is located within the boundaries of a city or town and is occupied by the track or tracks of a street railway, interurban railway, or steam railroad, the department is not required to maintain, construct, or improve the part of the street between the track or tracks and for eighteen (18) inches on the outside of the outer rails. The department shall include as part of the construction cost and pay out of department funds any expenditures necessitated by the acquisition of sufficient rights-of-way to construct the street.
(b) If there are any tracks, pipes, or conduits in a street, the department may, after determining to construct or improve the street, require the owner to restore to good condition or renew the tracks, pipes, or conduits. The owner, within ninety (90) days after being notified to do so, shall restore or renew the tracks, pipes, or conduits. For tracks, the owner shall pave the part of the street between the rails of the tracks and eighteen (18) inches on the outside in conformity with plans approved by the department.
(c) If the construction work on tracks, pipes, or conduits involves work of a nature as to be impractical or impossible of performance as a separate unit, the department may by agreement with the owner perform the work for which the owner shall reimburse the department for the cost.
(d) Upon the completion of a street, the department shall maintain the roadway of the street, including the curbs and gutters, catch basins, and inlets within the limits of the street or highway that form integral parts of the street or highway. The city or town shall maintain the sidewalks, grass plats, and the connecting drainage facilities.
(e) Whenever the department has responsibility for maintenance of a street within a city or town, the department shall regulate traffic in accordance with IC 9-21 on the street and may remove any hazard to traffic. As added by P.L.18-1990, SEC.215. Amended by P.L.2-1991, SEC.64.

IC 8-23-6-4
Business routes; improvement and maintenance
Sec. 4. Whenever:
(1) the department designates a business route or a special route as an alternate to a state highway;
(2) the route is laid out through a city or town; and
(3) no other state highway is routed over the business or alternate route;
the city or town is responsible for any improvements to or maintenance of the street.
As added by P.L.18-1990, SEC.215.

IC 8-23-6-5
Construction, improvement, and maintenance by municipalities
Sec. 5. This chapter does not annul, limit, or abridge the right of a city or town, either at its own expense or at the expense of property owners subject to assessment, to improve the sidewalks and curbs along a street forming the route of a state highway, to construct sewers and drains, or to construct or maintain a part of the roadway of the street not improved or maintained by the department. The city or town shall provide adequate drainage for the street except as otherwise provided in this chapter. Except as expressly provided in this chapter and subject to IC 9-21, this chapter does not limit the right of a city or town to regulate traffic over a street over which a highway is routed or to relieve the city or town of liability now imposed by law. The cost of improvement, except as otherwise provided in this chapter, shall be paid for out of the funds appropriated to the department. Whenever a person, firm, limited liability company, or corporation, other than a municipal corporation, is required or obligated by a law, ordinance, or contract to keep in repair or to maintain or to construct a street, any part of a street, or any railroad, interurban railroad, or street railroad crossing, or any structure or bridge thereon, this chapter does not relieve the person, firm, limited liability company, or corporation or the receiver thereof from the duty, obligation, or contract.
As added by P.L.18-1990, SEC.215. Amended by P.L.2-1991, SEC.65; P.L.8-1993, SEC.153.

IC 8-23-6-6
Excavations, obstructions, and utility work; restrictions; violations
Sec. 6. (a) An opening may not be made in:
(1) a highway in the state highway system;
(2) the right-of-way of a state highway; or
(3) the roadway of a street of a city or town over which a state highway is routed and which the department is required to maintain;
and a structure or obstruction may not be placed in a highway or

roadway of a state highway without the consent of the department. A highway or roadway may not be dug up for laying or placing a pipe, sewer, pole, wire, conduit, track, or railway or for any other purpose, and trees may not be removed from the right-of-way of a state highway without the written permit of the department, and then only in accordance with the rules of the department. The work shall be done under the supervision and to the satisfaction of the department, and the entire expense of restoring the highway or street in as good condition as before shall be paid by the person to whom the permit is given.
(b) The department may require, before the granting of a permit, that a sufficient bond be given, or cash deposit made, to insure the restoration of the highway or street. In granting a permit, the department may designate the place in the street, highway, or right-of-way thereof where the pipe, sewer, pole, wire, conduit, track, railway, or other device or thing may be constructed.
(c) A person who violates this section commits a Class C infraction.
As added by P.L.18-1990, SEC.215.



CHAPTER 7. REAL PROPERTY TRANSACTIONS

IC 8-23-7-1
Application of chapter
Sec. 1. Except as otherwise provided in this chapter, IC 32-24-1 applies to real property transactions conducted by the department.
As added by P.L.18-1990, SEC.216. Amended by P.L.2-2002, SEC.48.

IC 8-23-7-2
Purposes for acquiring real property
Sec. 2. The department may acquire real property for any purpose necessary to carry out this article, including the following:
(1) To locate, relocate, construct, reconstruct, repair, or maintain a state highway, including area for:
(A) the placement of a utility facility within the right-of-way of the state highway system; or
(B) the relocation of a utility facility within the right-of-way of the state highway system due to interference with a highway improvement project.
(2) To widen or straighten a highway.
(3) To clear and remove obstructions to vision at crossings and curves.
(4) To construct weigh stations and rest areas.
(5) To provide scenic easements and other areas necessary to cooperate with the federal government or carry out a federal law.
(6) To facilitate long-range transportation planning.
As added by P.L.18-1990, SEC.216. Amended by P.L.35-2005, SEC.2.

IC 8-23-7-3
Railroad rights-of-way
Sec. 3. The department may transfer fee simple title or a lesser interest in property to a railroad for a right-of-way.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-4
Description of property to be acquired; preparation and filing
Sec. 4. If:
(1) the department determines the location of a state highway; and
(2) the location of the highway requires the department to acquire real property, easements in real property, or rights in real property;
the department may prepare a metes and bounds or other description of the property or rights to be acquired. The description shall be filed in the office of the recorder in the county in which the real property is located. As added by P.L.18-1990, SEC.216.

IC 8-23-7-5
Notice to owners; delivery
Sec. 5. The department shall give written notice to the owners of property described in section 4 of this chapter that the department intends to acquire the real property or rights for highway purposes. The notice may be served in person or sent by certified mail to the owners of the property at the address shown on the tax records of the county.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-6
Improvement and changes in use of property; restrictions
Sec. 6. An owner receiving notice under section 5 of this chapter may not erect improvements on the real property described, subdivide the property, or make any changes in the use of the property that would affect its use for highway purposes, unless the owner first notifies the department in writing of the intended use.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-7
Improvement and changes in use of property; time limit for state action
Sec. 7. Whenever the department receives notice under section 6 of this chapter, the department has ninety (90) days to purchase the real property affected or commence condemnation proceedings. If at the end of ninety (90) days the department has not entered into a contract for the purchase of the real property or commenced condemnation proceedings, the owner may proceed with the improvement, subdivision, or use if not otherwise prohibited by law.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-8
Variances and building permits; notice to department; hearing
Sec. 8. If the property described in section 4 of this chapter lies within a political subdivision that has an ordinance regulating property use or requiring a building permit, the owner of the property shall give written notice to the department of an application or petition for a variance or building permit. The owner shall give notice by sending a copy of the petition or application to the department by certified mail not later than ten (10) days before a hearing is held by local authorities on the petition or application. The department may remonstrate and be heard at a hearing concerning the property by an attorney or representative.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-9
Improvement and changes in use of property; loss of notice rights
Sec. 9. If the department has not acquired or commenced

condemnation proceedings to acquire the real property, rights, or easements described in section 4 of this chapter within three (3) years after filing the description with the county recorder, the department loses the right to receive notice of improvements, subdivisions, or changes on the property that the department acquired by filing a description under section 4 of this chapter.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-10
Publication of information concerning purchased property
Sec. 10. Whenever the department purchases real property by agreement with the owner of the real property as to purchase price, the department shall, in accordance with IC 5-3-1-2(i), publish a list of the following:
(1) The owners from whom the property was purchased.
(2) The number of acres in each property purchased.
(3) The purchase price of each property.
As added by P.L.18-1990, SEC.216. Amended by P.L.64-1995, SEC.9.

IC 8-23-7-11
Vouchers for payment; attaching grant or deed copies
Sec. 11. A copy of a grant or deed purchased by the department shall be attached to each voucher submitted for payment under this chapter. The auditor of state may not draw and pay the voucher unless the copy is attached.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-12
Vouchers for payment; certification; payment
Sec. 12. If condemnation proceedings have been instituted concerning real property, the department shall certify to the auditor of state that the voucher submitted is for escrow and is to be paid to the clerk of the circuit court. The voucher shall be in the amount determined and filed with the clerk of the circuit court. The payment shall be for the use and benefit of the owner of the property sought to be purchased.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-13
Sale of surplus property
Sec. 13. If the department determines that real property owned in fee simple by the department will not be needed for a purpose described in section 2 of this chapter, the commissioner may, with the approval of the budget agency, issue an order describing the surplus property and offering the surplus property for sale at or above its fair market value as determined by appraisers of the department. The department may combine or divide parcels of surplus property to facilitate the sale of the property.
As added by P.L.18-1990, SEC.216. Amended by P.L.246-2005,

SEC.86.

IC 8-23-7-14
Sale of surplus property separated from abutting parcel; offer to abutting property owner
Sec. 14. If a property found to be surplus under section 13 of this chapter abuts a parcel of land from which the surplus property was separated and acquired by the department, the surplus property must first be offered for sale to the owner of the abutting property. An offer under this section shall be made by certified mail to the last known address of the owner. If the owner accepts an offer under this section, the surplus property shall be conveyed to the owner by quitclaim deed upon payment to the department of not less than the fair market value of the property as determined by the appraisers of the department.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-15
Sale of surplus property separated from abutting parcel; procedure when abutting property owner fails to accept offer
Sec. 15. (a) If an owner offered surplus property under section 14 of this chapter fails to accept the offer within thirty (30) days, the department may furnish a certified copy of:
(1) the order issued under section 13 of this chapter; and
(2) the appraised value of the surplus property;
to the department of administration.
(b) The surplus property may be sold in the same manner as other real property belonging to the state is sold at no less than its appraised value. The proceeds of the sale shall be credited to the department. A sale under this section is subject to the approval of the governor.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-16
Sale of surplus property valued at $4,000 or less
Sec. 16. If the appraised value of real property determined to be surplus under section 13 of this chapter does not exceed four thousand dollars ($4,000), the department may sell the surplus property without advertising or competitive bids for not less than the full appraised value of the surplus property upon approval by the commissioner and the governor.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-17
Exchange of lands, rights, and easements; criteria
Sec. 17. Whenever the department determines that because of:
(1) a change in location of a state highway; or
(2) any other reason;
a parcel of real property owned by the department, or in which the department has rights or an easement, will not be needed, the

department may exchange the parcel of property, the rights in the property, or easement in the property for a parcel of property, rights in a property, or an easement in a property, which the department determines is needed.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-18
Exchange of lands, rights, and easements; valuation; payments for differences in value
Sec. 18. Before making an exchange under section 17 of this chapter, both parcels of real property shall be appraised. Any difference in value between the two parcels of property shall be paid or received by the department. A sum received under this section shall be deposited with the treasurer of state and credited to the state highway construction fund.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-19
Exchange of lands, rights, and easements; improvements
Sec. 19. (a) If an exchange under section 17 of this chapter includes improvements to be constructed on either parcel of real property, the department shall enter into an agreement with the owner of the parcel of property that the department will receive. An agreement under this section must include the following:
(1) The appraisal required under section 18 of this chapter must include the value of improvements constructed or to be constructed on the property.
(2) The construction contract for improvements under this section must be guaranteed by a construction or performance bond issued by a surety company approved by the department.
(3) The plans and specifications for improvements under this section must be certified by a licensed architect or engineer.
(b) The department must approve in writing the construction contract, bond, plans, and specifications for the improvements before entering into an exchange agreement under this section.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-20
Exchange of lands, rights, and easements; attaching construction contracts, bonds, or plans to exchange agreements
Sec. 20. The construction contract, bond, plans, and specifications required under section 19 of this chapter shall be attached to the exchange agreement for the parcels of property and incorporated by reference into the exchange agreement.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-21
Exchange of lands, rights, and easements; improvement completion requirement
Sec. 21. An exchange agreement under section 19 of this chapter

is not completed until the improvements specified in the agreement have been constructed in accordance with the plans and specifications approved by the department. The department may not pay or receive any difference in value between the real properties exchanged until the improvements are completed and approved.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-22
Change of state highway to tollway
Sec. 22. (a) Subject to subsection (b), the department may, after issuing an order and receiving the governor's approval, determine that a state highway should become a tollway. After the order becomes effective, the department shall maintain and operate the tollway and levy and collect tolls as provided in IC 8-15-3 or enter into a public-private agreement with an operator with respect to the tollway under IC 8-15.7. Before issuing an order under this section, the department shall submit to the governor a plan to bring the tollway to the current design standards of the department for new state highways within a specified period. The specified period may not exceed five (5) years.
(b) Notwithstanding any other law, the governor, the department, or an operator may not carry out any of the following activities under this section unless the general assembly enacts a statute authorizing that activity:
(1) Determine that a highway, other than Interstate Highway 69 between Interstate Highway 64 and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740), should become a tollway.
(2) Carry out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(3) Impose tolls on motor vehicles for use of the part of an interstate highway that connects a consolidated city and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.18-1990, SEC.216. Amended by P.L.47-2006, SEC.41.

IC 8-23-7-23
Change of state highway to toll road
Sec. 23. (a) Subject to subsection (c), the department may, after issuing an order and receiving the governor's approval, determine that a state highway should become a toll road. An order under this section does not become effective unless the authority adopts a resolution to accept the designated state highway, or part of the highway, as a toll road project under the conditions contained in the order. An order issued by the department under this section must set

forth the conditions upon which the transfer of the state highway, or part of the highway, to the authority must occur, including the following:
(1) The consideration, if any, to be paid by the authority to the department.
(2) A requirement that the authority:
(A) enter into a contract or lease with the department with respect to the toll road project under IC 8-9.5-8-7 or IC 8-9.5-8-8; or
(B) enter into a public-private agreement with an operator with respect to the toll road under IC 8-15.5.
(b) To complete a transfer under this section, the department must, with the governor's approval, execute a certificate describing the real and personal property constituting or to be transferred with the state highway that is to become a toll road project. Upon delivery of the certificate to the authority, the real and personal property described in the certificate is under the jurisdiction and control of the authority.
(c) Notwithstanding any other law, neither the authority nor an operator may carry out any of the following activities under this section unless the general assembly enacts a statute authorizing that activity:
(1) Carrying out construction for Interstate Highway 69 in a township having a population of more than seventy-five thousand (75,000) and less than ninety-three thousand five hundred (93,500).
(2) Imposing tolls on motor vehicles for use of the part of an interstate highway that connects a consolidated city and a city having a population of more than eleven thousand five hundred (11,500) but less than eleven thousand seven hundred forty (11,740).
As added by P.L.18-1990, SEC.216. Amended by P.L.47-2006, SEC.42.

IC 8-23-7-24
Designated parts of state highway allowed to be either tollway or toll road
Sec. 24. A designated part of a state highway may become a tollway under the jurisdiction of the department under section 22 of this chapter and another designated part of the same state highway may become a toll road project under the jurisdiction of the authority under section 23 of this chapter. If a tollway and a toll road are contiguous parts of the same state highway, the contract or lease entered into under section 23 of this chapter may provide for coordination in the operation and maintenance of the tollway and the toll road project, including joint toll collection facilities and agreement on an equitable division of tolls.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-25 Change of state highways to tollways and toll roads; effectiveness of orders
Sec. 25. An order issued under section 22 or 23 of this chapter does not become effective until:
(1) all conditions in the order are satisfied; and
(2) all conditions in an agreement relating to a state highway that is the subject of an order under section 22 or 23 of this chapter entered into by the Secretary, acting by and through the federal highway administrator, and the state, acting by and through the department or the authority, are satisfied or waived.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-26
Surveys and investigations; right of entry
Sec. 26. An authorized employee or representative of the department engaged in a survey or investigation authorized by the commissioner or the commissioner's designee may enter upon, over, or under any land or property within Indiana to conduct the survey or investigation by manual or mechanical means, which include the following:
(1) Inspecting.
(2) Measuring.
(3) Leveling.
(4) Boring.
(5) Trenching.
(6) Sample-taking.
(7) Archeological digging.
(8) Investigating soil and foundation.
(9) Transporting equipment.
(10) Any other work necessary to carry out the survey or investigation.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-27
Surveys and investigations; notification of occupants
Sec. 27. Before an authorized employee or representative of the department enters upon, over, or under any land or water under section 26 of this chapter, the occupant of the land or water shall be notified in writing by first class United States mail of the entry not later than five (5) days before the date of entry. The employee or representative of the department shall present written identification or authorization to the occupant of the land or water before entering the land or water.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-28
Surveys and investigations; compensation for damages
Sec. 28. If during an entry under section 26 of this chapter damage occurs to the land or water as a result of the entry or work performed during the entry, the department shall compensate the aggrieved

party. If the aggrieved party is not satisfied with the compensation determined by the department, the amount of damages shall be assessed by the county agricultural extension educator of the county in which the land or water is located and two (2) disinterested residents of the county, one (1) appointed by the aggrieved party and one (1) appointed by the department. A written report of the assessment of damages shall be mailed to the aggrieved party and the department by first class United States mail. If either the department or the aggrieved party is not satisfied with the assessment of damages, either or both may file a petition, not later than fifteen (15) days after receiving the report, in the circuit or superior court of the county in which the land or water is located.
As added by P.L.18-1990, SEC.216. Amended by P.L.40-1993, SEC.3.

IC 8-23-7-29
Priority of actions
Sec. 29. Court proceedings to acquire real property, rights, or easements under this chapter take precedence over all cases not involving the public interest in all courts.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-30
Municipal acquisition of rights-of-way
Sec. 30. The authority given the department under this chapter to acquire lands by purchase or by the exercise of the right of eminent domain may not be construed to prohibit a municipality from:
(1) acquiring at its own expense, either by grant, purchase, or condemnation, the necessary right-of-way required by the department for the maintenance, construction, or improvement of a street of the municipality as a part of a highway under the control of the department; or
(2) entering into an agreement to pay all or any part of the costs of the necessary right-of-way.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-31
Acquisition of property, rights, and easements; legal description; taxation
Sec. 31. (a) Whenever the department acquires real property, rights, or easements for the construction, repair, and maintenance of a state highway, a legal description of all rights-of-way and easements, including the area of the land acquired, shall be filed by the department in the office of the recorder in the county in which the real property is located. The description shall be recorded in the deed records of the county. No fee may be charged for filing and recording the description. The department shall also file the description with the county auditor.
(b) Real property and interests in real property acquired for permanent highway purposes are exempt from taxation from the date

of acquisition, provided that all taxes, interest, and penalties recorded on the property tax duplicates have been paid. Where real property or interests in real property are acquired after the assessment date of any year but before December 31, the taxes on the property in the ensuing year are not a lien on the property and shall be removed from the tax duplicates by the county auditor. A property owner who on or after March 1, 1965, conveyed real property or rights in real property to the department and who after July 8, 1965, is assessed taxes upon the property or rights conveyed and who pays the taxes by reason of the failure of the department to properly record the interest in the real property conveyed with the county auditor and recorder for tax purposes may recover the amount of the taxes from the department.
As added by P.L.18-1990, SEC.216.

IC 8-23-7-32
Preservation of abstracts of title, title insurance policies, and other title papers
Sec. 32. All abstracts of title, policies of title insurance, and other title papers shall be kept and preserved permanently by the department.
As added by P.L.18-1990, SEC.216.



CHAPTER 8. LIMITED ACCESS FACILITIES

IC 8-23-8-1
Planning, construction, maintenance, and regulation
Sec. 1. The department and the highway authorities of the counties and municipalities, acting alone or in cooperation with each other or any federal agency, or state or local agency of another state having authority to participate in the construction and maintenance of highways, may plan, designate, establish, regulate, vacate, alter, improve, maintain, and provide limited access facilities for public use on all or any part of a highway whenever the department or authority that has jurisdiction over the highway determines that traffic conditions, present or future, will justify the facilities. The department or a highway authority that has jurisdiction over a highway may regulate, restrict, or prohibit the use of limited access facilities on that highway by various classes of vehicles or traffic.
As added by P.L.18-1990, SEC.217. Amended by P.L.87-1991, SEC.2.

IC 8-23-8-1.3
Commerce corridors
Sec. 1.3. (a) The department shall do the following:
(1) Determine commerce corridors within Indiana.
(2) Determine the level of service of each commerce corridor.
(3) Establish procedures for maintaining the level of service in a commerce corridor.
(4) Adopt an improvement plan for each commerce corridor that does not meet its prescribed level of service.
(b) The department may determine the feasibility of using recycled materials in the improvement of commerce corridors.
(c) Determinations under this section shall be in conformance with any similar highway designation made by the federal highway administration.
As added by P.L.87-1991, SEC.3.

IC 8-23-8-2
Division into separate roadways
Sec. 2. The department and the highway authorities may divide a limited access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating the separate roadways by signs, markers, stripes, and other devices and indicate the proper lane for traffic by appropriate signs, markers, stripes, and other devices.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-3
Acquisition of property and property rights
Sec. 3. (a) The department or a highway authority may acquire private or public property and property rights for limited access

facilities and service roads, including rights of access, air, view, and light, by gift, devise, purchase, or condemnation for the laying out, widening, or improvement of highways and streets within their respective jurisdictions.
(b) In the acquisition of property or property rights for a limited access facility or a service road connected with a facility, the state, county, or municipality may acquire an entire lot, block, or tract of land, if the interests of the public will be best served, even though the entire lot, block, or tract is not immediately needed for the right-of-way.
(c) Court proceedings necessary to acquire property or property rights under this section take precedence over all other causes not involving the public interest in all courts.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-4
Designation; elimination of intersections
Sec. 4. (a) The department or the highway authority of a county or municipality may designate and establish limited access facilities as new and additional facilities or may designate and establish an existing street or highway as included within a limited access facility.
(b) The department, county, or municipality may provide for the elimination of intersections at grade of limited access facilities with existing state and county roads and municipal streets by:
(1) grade separation or service road; or
(2) closing off the roads and streets at the right-of-way boundary line of the limited access facility.
(c) After the establishment of a limited access facility, a highway or street that is not part of the facility may not intersect the facility at grade.
(d) A municipal street, a county or state highway, or other public way may not be opened into or connected with a limited access facility without the prior consent of the authority having jurisdiction over the facility. Consent under this subsection may be given only if the public interest is served.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-5
Bypass highways
Sec. 5. Whenever the department constructs a bypass highway around a municipality, the department shall designate the bypass highway as a limited access facility.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-6
Joint agreements; counties, municipalities, and federal government
Sec. 6. (a) The department may enter into agreements with a county, municipality, or the federal government concerning limited access facilities or other public ways under their jurisdiction under

this chapter or any other state or federal law authorizing cooperation to carry out this chapter.
(b) A county or municipality may enter into agreements with the federal government concerning limited access facilities or other public ways under its jurisdiction under this chapter or any other state or federal law authorizing cooperation to carry out this chapter.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-7
Local service roads; access roads to service facilities
Sec. 7. (a) The department, a county, or a municipality may plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service roads and streets, or designate as local service roads and streets existing roads or streets, and exercise jurisdiction over service roads under this chapter if the department, county, or municipality determines the service roads or streets are necessary or desirable. The local service roads or streets must be:
(1) of appropriate design; and
(2) separated from the limited access facility by all devices designated necessary or desirable by the proper authority.
(b) The department, to permit the establishment of adequate fuel or other service facilities by private owners or lessees for the users of a limited access facility, shall provide for access roads within the state's right-of-way of a limited access facility at points that will best serve the public interest.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-8
Ingress and egress to and from abutting lands
Sec. 8. A person is not entitled to ingress or egress to, from, or across limited access facilities to or from abutting lands, except at designated access points, as specified by rule.
As added by P.L.18-1990, SEC.217.

IC 8-23-8-9
Offenses
Sec. 9. (a) A person may not do any of the following upon a limited access facility:
(1) Drive a vehicle over, upon, or across a curb, central dividing section, or other separation or dividing line.
(2) Make a left turn or a semicircular or U-turn except through an opening provided for the purpose in the dividing curb, separation, section, or line.
(3) Drive a vehicle except in the proper lane provided for that purpose, in the proper direction, and to the right of the central dividing curb, separation, section, or line.
(4) Drive a vehicle into the facility from a local service road except through an opening provided for that purpose in the dividing curb, section, separation, or line that separates the local service road from the facility.     (b) A person who violates this section commits a Class C infraction.
As added by P.L.18-1990, SEC.217.



CHAPTER 9. STATE HIGHWAY CONTRACTS; GENERAL POWERS

IC 8-23-9-1
Opening of sealed bids
Sec. 1. On the date and at the time and place named in the notice, the commissioner shall receive all sealed proposals submitted and shall publicly open the bids. The bids may be opened at any other public place that the commissioner may designate on the day the bids are to be opened.
As added by P.L.18-1990, SEC.218.



CHAPTER 10. QUALIFICATIONS OF BIDDERS FOR CONTRACTS

IC 8-23-10-1
Qualified bidders required
Sec. 1. It is unlawful to award a contract to any person other than a bidder previously qualified in compliance with this chapter.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-2
Qualification applications; investigation; certificates of qualification; revocation of certificates
Sec. 2. (a) A bidder desiring to submit to the department a bid for the performance of a contract the department proposes to let must apply to the department for qualification and must use for that purpose the forms prescribed and furnished by the department. All applications must be verified by the applicant.
(b) The department shall act within thirty (30) days upon an application for qualification. Upon the receipt of an application for qualification, the department shall examine and may investigate the application and shall determine whether the applicant is competent and responsible and possesses the financial resources that satisfy this chapter.
(c) If the applicant is found to possess the qualifications prescribed by this chapter and by the rules adopted by the department, the department shall issue a certificate of qualification, which shall be valid for the period of one (1) year, or a shorter period of time that the department prescribes, unless revoked by the department for cause. The certificate of qualification must contain a statement fixing the aggregate amount of uncompleted work that the applicant will be permitted to have at any time under a contract with the department and may also, in the discretion of the department, contain a statement limiting a bidder to the submission of bids upon a certain class or classes of work. Subject to any restrictions as to amount or class of work, the certificate of qualification authorizes its holder to bid on all work on which bids are taken by the department during the period of time specified.
(d) A certificate of qualification may be revoked by the department only after notice to the qualified bidder and an opportunity to be heard. The notice must be in writing and must state the grounds of the proposed revocation.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-3
Financial statements of applicants
Sec. 3. (a) A bidder may not be given a certificate of qualification unless the bidder's financial statement and the investigation made by the department show that the bidder possesses net current assets sufficient in the judgment of the department to render it probable that the bidder can satisfactorily execute contracts and meet obligations

incurred. All applications for qualification must expressly authorize the department to obtain all information considered pertinent with respect to the financial worth and assets and liabilities of the applicant from banks or other financial institutions, surety companies, dealers in material, equipment, or supplies, or other persons having business transactions with an applicant and must expressly authorize all financial institutions or other persons to furnish information requested by the department.
(b) The financial statement furnished by an applicant for qualification of more than one million dollars ($1,000,000) must be prepared and attested as audited by an independent:
(1) certified public accountant registered and in good standing in any state; or
(2) public accountant registered and in good standing in Indiana.
(c) The financial statement furnished by an applicant for qualification of more than two hundred thousand dollars ($200,000) but not more than one million dollars ($1,000,000) must be prepared and attested as reviewed by an independent:
(1) certified public accountant registered and in good standing in any state; or
(2) public accountant registered and in good standing in Indiana.
(d) A qualification of two hundred thousand dollars ($200,000) or less may be granted by the department if the financial statement furnished by the applicant is certified as correct by an officer of the company. The department may require all qualified bidders to file financial statements from time to time at intervals it prescribes.
(e) This chapter shall be administered without reference to the residence of applicants, and its provisions and the rules of the department adopted under this chapter apply equally to residents and nonresidents of Indiana. This chapter does not apply to the purchase of material, equipment, and supplies or to the construction and maintenance of buildings.
(f) Notwithstanding IC 5-14-3-4(a)(5), a financial statement submitted to the department under this chapter is considered confidential financial information for the purposes of IC 5-14-3.
As added by P.L.18-1990, SEC.219. Amended by P.L.111-1993, SEC.1; P.L.119-1995, SEC.1.

IC 8-23-10-4
Subcontractors; qualification
Sec. 4. It is unlawful for a successful bidder to enter into a subcontract with any other person involving the performance of any part of any work upon which the bidder may be engaged for the department in an amount in excess of three hundred thousand dollars ($300,000) unless the subcontractor has been properly qualified under the terms of this chapter for the work sublet to the subcontractor. However, the department may reduce this amount based on the subcontractor's performance with the department and

others. The prequalification requirements of this section do not apply to the following:
(1) Professional services.
(2) Hauling materials or supplies to or from a job site.
As added by P.L.18-1990, SEC.219. Amended by P.L.92-2004, SEC.1.

IC 8-23-10-5
Notice of action on application; reapplication
Sec. 5. (a) All applicants for qualification shall be promptly notified by the department of its final action on their applications. An applicant aggrieved by the decision of the department may, within ten (10) days after receiving notification of the decision, request in writing a reconsideration of the application by the department, and may submit additional evidence bearing on qualifications. The department shall again consider the matter and may either adhere to or modify its previous decision. The department shall act upon any request for reconsideration within fifteen (15) days after the filing of the request and shall notify the applicant of the action taken.
(b) An applicant who has been refused qualification, or who is dissatisfied with the department's decision as to the aggregate amount of uncompleted work to be permitted under contract at any one time, or with any limitation as to the class or classes of work on which the bidder is authorized to bid, may at any time after the expiration of ninety (90) days from the date of the department's decision on the last application file a new application for qualification. The new application shall be promptly considered and acted upon by the department.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-6
Unqualified bidders; rejection of bids
Sec. 6. The department may not consider a bid filed with it by a person who has not been qualified under this chapter. Bids from unqualified bidders discovered by the department before the reading of the bids shall be returned without being read. If the department finds subsequent to the opening of bids that facts exist that would disqualify the lowest bidder, or that the bidder is not competent and responsible, the department shall reject the bid despite the fact of prior qualification of the bidder. It is unlawful to award a contract to a bidder not qualified to bid at the time fixed for receiving bids.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-7
Revenue department; access to names of bidders, contractors, and subcontractors; bidders on tax warrant list
Sec. 7. (a) The department may allow the department of state revenue access to the name of each person who is either:
(1) bidding on a contract to be awarded under this chapter; or
(2) a contractor or a subcontractor under this chapter.     (b) If the department is notified by the department of state revenue that a bidder is on the most recent tax warrant list, the department may not award a contract to that bidder until:
(1) the bidder provides to the department a statement from the department of state revenue that the bidder's delinquent tax liability has been satisfied; or
(2) the department receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) The department of state revenue may notify:
(1) the department; and
(2) the auditor of state;
that a contractor or subcontractor under this chapter is on the most recent tax warrant list, including the amount that the person owes in delinquent taxes. The auditor of state shall deduct from the contractor's or subcontractor's payment the amount owed in delinquent taxes. The auditor of state shall remit this amount to the department of state revenue and pay the remaining balance to the contractor or subcontractor.
As added by P.L.18-1990, SEC.219.

IC 8-23-10-8
False statements; penalty
Sec. 8. It is a Class C infraction for an applicant for qualification to knowingly make a false statement with respect to the applicant's financial worth in an application for qualification, financial statement, or other written instrument filed by the applicant with the department under this chapter or rules adopted under this chapter. A person who violates this section is disqualified from submitting bids on contracts advertised for letting by the department for a period of two (2) years following the date of conviction.
As added by P.L.18-1990, SEC.219.



CHAPTER 11. EMERGENCY REPAIRS WITHOUT BIDDING

IC 8-23-11-1
Requirements
Sec. 1. Whenever a bridge, culvert, roadway, or any other physical property of the state highway system has been damaged to the extent that it is not usable by the traveling public or is unsafe for use, and by order of the governor it is determined that an emergency exists, the department shall proceed with due diligence to reopen the highway to traffic and make it safe for the traveling public. For this purpose, the department may proceed without advertising for bids if:
(1) three (3) or more bids are invited from persons prequalified to perform the work required to be done; and
(2) the records of the department show the names of those persons invited to bid.
As added by P.L.18-1990, SEC.220.

IC 8-23-11-2
Bids in excess of engineer's estimate; minimum number of bids
Sec. 2. The department may proceed to award the contract to a low bidder on an emergency contract even though the bid is in excess of the engineer's estimate, but only if there are at least three (3) bids received, and the low bid does not exceed the engineer's estimate by more than ten percent (10%). If there is an operative bid below the engineer's estimate, this section does not necessitate a minimum number of bids to be received.
As added by P.L.18-1990, SEC.220.

IC 8-23-11-3
Bids from racial minority businesses
Sec. 3. The department shall make a concentrated effort to invite bids from racial minority businesses.
As added by P.L.18-1990, SEC.220.



CHAPTER 12. SUFFICIENCY RATING SYSTEM FOR PROGRAMS AND ANNUAL REPORTS

IC 8-23-12-1
"Sufficiency rating" defined
Sec. 1. As used in this chapter, "sufficiency rating" means any rating that assigns numerical values to each road section reflecting its relative adequacy based on an engineering appraisal of structural condition, safety, and traffic service and upon an economic appraisal of its actual or potential value to the total area served by the road including the effect of loss of traffic to and through the area resulting from deterioration or obsolescence of the road.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-2
Long-range construction program
Sec. 2. The department shall prepare, formally adopt, and publish a long-range program of its future activities with regard to the construction of highways under its jurisdiction. The sufficiency rating principle shall be applied, as far as it is practicable, in determining the projects to be included in the long-range construction program and may be applied by districts. The long-range program must contain an estimate of revenues that will become available during that period and a statement of intention with respect to the construction and other related work to be done.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-3
Reinspection of roads; additional information included in long-range program
Sec. 3. The department shall cause a periodic reinspection of the system of roads under its jurisdiction to be made in order to revise its estimates of future needs to conform to the actual physical and service condition of the highways and economic needs of the areas served by the highways from time to time. The long-range program, in addition to the engineering information required by this chapter, must contain other information that will enable the public to have the most complete understanding of the needs of the state highway system.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-4
Annual adoption of long range program; biennial work program
Sec. 4. The department shall annually adopt from its long range program and publish a biennial work program of construction to be accomplished within the following two (2) fiscal years. This biennial work program must consist of a list of projects listed in order of urgency. In case of emergencies and disasters resulting in the necessity for completely unforeseen demands for construction, or if

unforeseen difficulties arise in the acquisition of rights-of-way, materials, labor, or equipment necessary for proposed construction or the availability of funds, a deviation from the adopted biennial work program is permitted. The relative urgency of proposed construction shall be determined by a consideration of the physical condition, the safety and service characteristics of the highways under consideration, and the economic needs of the area served by the highways. In arriving at and making a determination, the department shall utilize all studies, data, and information made available to it from any appropriate source including economic data, relative to affected areas, from the Indiana economic development corporation.
As added by P.L.18-1990, SEC.221. Amended by P.L.4-2005, SEC.118.

IC 8-23-12-5
Reports; publication; contents
Sec. 5. The department shall prepare and publish and make public a report at the end of each fiscal year. The report must contain appropriate financial data concerning receipts and disbursements, the past year's accomplishments, the current highway improvement program, a proposed program of construction to be accomplished within the following two (2) fiscal years, and an appraisal of the state's highway needs and the relative urgency of these needs.
As added by P.L.18-1990, SEC.221.

IC 8-23-12-6
Supplements to reports
Sec. 6. Notwithstanding any other provisions of this chapter, the department shall annually prepare and publish a supplement to the report containing appropriate financial data and status of projects financed from the state's primary highway system fund.
As added by P.L.18-1990, SEC.221.



CHAPTER 13. ANNUAL INVENTORY OF EQUIPMENT

IC 8-23-13-1
Establishment and maintenance of records
Sec. 1. The department shall establish and maintain complete inventory records of all durable office equipment, highway construction and maintenance equipment, motor vehicles, and all other items of personal property except office supplies under its control other than property excluded by section 2 of this chapter. The inventory shall be kept on a basis that will show the disposition of all obsolete, discarded, or traded equipment and will show at all times the status of all personal property owned by the department.
As added by P.L.18-1990, SEC.222.

IC 8-23-13-2
Expended supplies
Sec. 2. Supplies that are expended at the same time they are used are excluded from the inventory requirements of this chapter. A record of the supplies that are expended at the same time they are purchased or used shall be maintained and a copy showing all purchases made during the previous three (3) months shall be furnished quarterly to the budget committee. Copies shall be kept and made available at all times to the general public at the office of the department.
As added by P.L.18-1990, SEC.222.



CHAPTER 14. RENTAL OF HIGHWAY EQUIPMENT

IC 8-23-14-1
Rates
Sec. 1. The department is prohibited from renting equipment for its use when the total cost of the proposed rental over the anticipated period of use of the equipment exceeds the original cost of the equipment to be rented. The rent to be paid by the department shall not exceed the figures listed in the most recent issue of "Compilation of Rental Rates for Construction Equipment" as prepared and distributed by the Associated Equipment Distributors. This section does not preclude the department from renting equipment fully operated or from agreeing to pay the operators of the equipment rented and agreeing to pay for the gasoline, fuel oil, or repairs during the rental period, in addition to the rent for the use of any equipment.
As added by P.L.18-1990, SEC.223.

IC 8-23-14-2
Emergency procedure
Sec. 2. In case of an emergency, if it is impossible for the department to procure the necessary equipment by rental under section 1 of this chapter, the department may rent equipment subject to the approval of the budget committee.
As added by P.L.18-1990, SEC.223.



CHAPTER 15. LOCAL ROAD AND STREET INVENTORY

IC 8-23-15-1
Mileage and use inventories
Sec. 1. The department shall periodically inventory the mileage and use of the local road systems under the jurisdiction of the counties and the street systems under the jurisdiction of municipalities.
As added by P.L.18-1990, SEC.224.

IC 8-23-15-2
Notice; confirmation of accuracy; appeals
Sec. 2. In undertaking the inventory under this chapter, the department shall give written notice to the county road supervisor and the county executive thirty (30) days before the inventory actually begins that an inventory is underway. The department shall confer with the local officials to confirm the accuracy of the inventory. If the county executive believes an error has been made, the executive may appeal to the commissioner for a review of the inventory results.
As added by P.L.18-1990, SEC.224.

IC 8-23-15-3
Roads included in inventories
Sec. 3. For the purpose of the inventory under this chapter, the department shall include in each county's total mileage those roads making up that county's southern and eastern boundaries. If a county is responsible for roads on a state line as the result of an interagency agreement, those roads shall be included in the inventory.
As added by P.L.18-1990, SEC.224.

IC 8-23-15-4
Use in annual certification of county road mileage
Sec. 4. The department shall use the inventory developed under this chapter in its annual certification of county road mileage.
As added by P.L.18-1990, SEC.224.



CHAPTER 16. LEGAL DEFENSE FOR EMPLOYEES

IC 8-23-16-1
"Member" defined
Sec. 1. As used in this chapter, "member" means all employees and appointees of the department.
As added by P.L.18-1990, SEC.225.

IC 8-23-16-2
Application of chapter
Sec. 2. Subject to IC 34-13-2, IC 34-13-3, and IC 34-13-4, this chapter applies when a member of the department is sued for civil damages and:
(1) the department administratively determines that the civil action arose out of an act performed within the scope of the duties of the member; and
(2) a lack of defense of the action by the state would prejudice the construction, maintenance, or administration of state highways.
As added by P.L.18-1990, SEC.225. Amended by P.L.1-1998, SEC.92.

IC 8-23-16-3
Duties of attorney general
Sec. 3. The attorney general shall:
(1) when the department submits the finding in writing to the attorney general; and
(2) if the attorney general finds the determination to be supported by substantial evidence;
defend the member in the action or authorize the department to hire private counsel to provide a defense.
As added by P.L.18-1990, SEC.225.

IC 8-23-16-4
Admission of administrative determinations as evidence
Sec. 4. The administrative determination by the department or the determination by the attorney general may not be admitted as evidence in the trial of a civil action for damages.
As added by P.L.18-1990, SEC.225.

IC 8-23-16-5
Right to select defense counsel; relieve from civil damages
Sec. 5. This chapter may not be construed to:
(1) deprive a member of the right to select defense counsel at the member's own expense; or
(2) relieve a member from responsibility in civil damages.
As added by P.L.18-1990, SEC.225.



CHAPTER 17. RELOCATION ASSISTANCE

IC 8-23-17-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" means a department, board, commission, office, or instrumentality of the state, including a state supported college or university, or of a political subdivision of the state.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-2
"Agency head" defined
Sec. 2. As used in this chapter, "agency head" means the governing body or principal executive officer of an agency, or a duly designated delegate of the governing body or principal executive officer.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-3
"Displaced person", "displaced", and "displacement" defined
Sec. 3. As used in this chapter, "displaced person" or "displaced" or "displacement" with reference to a person, means a person who moves from real property, or moves personal property from real property, because of the acquisition of the real property and the improvements located on the real property, or the partial acquisition of real property to the extent that continued use by the owner or occupant is rendered impossible or impracticable, or as the result of the written order of the acquiring agency to vacate the real property intended to be acquired by the agency, or as the result of an order issued by an agency engaged in code enforcement activities to vacate the real property. Solely for purposes of sections 13, 14, 18, 19, 20, 21, 22, 23, and 24 of this chapter, the terms also include a person who moves from real property as a result of the acquisition of, or written order of the acquiring agency to vacate, other real property on which the person conducts a business or farm operation. When two (2) or more individuals living together in a single family dwelling are displaced from the dwelling, they are regarded as one (1) displaced person for purposes of this chapter, except that each individual may receive a payment for actual moving expenses and losses under section 13 of this chapter.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-4
"Business" defined
Sec. 4. As used in this chapter, "business" means any lawful activity, excepting a farm operation, conducted primarily:
(1) for the purchase, sale, lease, and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;         (2) for the sale of services to the public;
(3) by a nonprofit organization; or
(4) solely for the purposes of section 13 of this chapter, for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not the display or displays are located on the premises on which any of the above activities are conducted.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-5
"Farm operation" defined
Sec. 5. As used in this chapter, "farm operation" means any activity conducted solely or primarily for the production of one (1) or more agricultural products or commodities, including timber, for sale or home use, and customarily producing products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-6
"Dwelling" defined
Sec. 6. As used in this chapter, "dwelling" means any room, suite of rooms, apartment, trailer, or house occupied or intended to be occupied as a personal residence by one (1) family or by one (1) or more individuals utilizing the same kitchen facilities. The term does not include a single sleeping room without kitchen facilities.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-7
"Adequate replacement dwelling" defined
Sec. 7. As used in this chapter, "adequate replacement dwelling" means a dwelling that is:
(1) at least comparable in essential accommodations and value to the dwelling acquired by the agency;
(2) a decent, safe, and sanitary dwelling meeting all minimum requirements of applicable building, housing, and fire prevention codes;
(3) located in an area not generally less desirable than the area in which the dwelling acquired by the agency is located, in regard to public utilities and public and commercial facilities;
(4) reasonably accessible to the principal place of employment of the head of the household;
(5) available for purchase or rental on the private market; and
(6) available for purchase or rental at a price or rent within the financial means of the displaced person. A dwelling available for purchase is considered to be within the financial means of a person only if, after taking into account that part of the acquisition cost paid to the displaced person plus any payment

made under section 16 or 17 of this chapter, a loan commitment may be obtained from a lending institution, with or without the aid of any federal or other program of loan insurance, in the principal amount equal to the balance of the purchase price of the replacement dwelling.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-8
"Gross monthly income" defined
Sec. 8. As used in this chapter, "gross monthly income" means the average of such income during the twelve (12) month period immediately preceding displacement and includes income from all sources whether or not such income is taxable under any state or federal law, and also includes any public assistance received under the following:
AFDC assistance.
AFDC burials.
AFDC IMPACT/J.O.B.S.
AFDC-UP assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance.
Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HIC).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).
Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification.
Any other law of this state administered by the division of

family resources or the department of child services.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-1992, SEC.82; P.L.145-2006, SEC.21.

IC 8-23-17-9
"Person" and "owner" defined
Sec. 9. As used in this chapter, "person" and "owner" include any individual, partnership, corporation, limited liability company, or association.
As added by P.L.18-1990, SEC.226. Amended by P.L.8-1993, SEC.163.

IC 8-23-17-10
"Owner" defined
Sec. 10. As used in this chapter, "owner" as applied to real property means the person or persons holding legal title to the property as shown by the records of the county recorder of the county in which the real property is situated, or the person or persons entitled as vendee under a land contract to receive conveyance of the legal title upon payment of a specified purchase price.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-11
"Code enforcement" defined
Sec. 11. As used in this chapter, "code enforcement" means any project or program for the elimination or prevention of the development or spread of deteriorated or deteriorating areas through a systematic inspection of buildings and structures in an area and the enforcement of codes or ordinances establishing standards for the condition and maintenance of dwellings, buildings, or premises as safe, sanitary, and fit for human habitation.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-12
Payments; applicable provisions
Sec. 12. The following provisions apply to payments by the department of transportation under this chapter:
(1) A payment by the department under section 13(3) or 14 of this chapter may not exceed the maximum allowances provided by federal law for persons displaced by federal programs or projects.
(2) A payment by the department under section 15 of this chapter must be in the amount of the allowance provided by federal law for persons displaced by federal programs or projects.
(3) In addition to payments otherwise authorized by this chapter, the department shall make a payment to or for a person who is displaced from a dwelling actually owned and occupied by the displaced person for not less than one hundred eighty (180) days before the initiation of negotiations for the

acquisition of the property. This payment may not exceed the maximum allowances provided by federal law for persons displaced by federal programs or projects and must include the following elements:
(A) The amount, if any, that when added to the compensation for the dwelling acquired by the department equals the reasonable cost of a comparable replacement dwelling that is a decent, safe, and sanitary dwelling adequate to accommodate the displaced person, reasonably accessible to public services and places of employment, and available on the private market.
(B) The amount, if any, that will compensate the displaced person for any increased interest costs that the person is required to pay for financing the acquisition of any comparable replacement dwelling. The amount shall be paid only if the dwelling acquired was encumbered by a bona fide mortgage that was a valid lien on the dwelling for not less than one hundred eighty (180) days before the initiation of negotiations for the acquisition of the dwelling. The amount must be equal to the excess in the aggregate interest and other debt service costs of that amount of the principal of the mortgage on the replacement dwelling that is equal to the unpaid balance of the mortgage on the acquired dwelling over the remaining term of the mortgage on the acquired dwelling, reduced to discounted present value.
(C) Reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.
The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a replacement dwelling, which is decent, safe, and sanitary, not later than the end of the one (1) year period beginning on the date on which the displaced person receives final payment of all costs of the acquired dwelling or moves from the acquired dwelling, whichever is later.
(4) In addition to payments otherwise authorized by this chapter, the department shall make a payment to or for any person displaced from any dwelling not eligible to receive a payment under subdivision (3) if the dwelling was actually and lawfully occupied by the displaced person for not less than ninety (90) days before the initiation of negotiations for acquisition of the dwelling. The payment must be either:
(A) the amount necessary to enable the displaced person to lease or rent for a period not to exceed four (4) years a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities, and reasonably accessible to the person's place of employment, but not to exceed the maximum amount

provided by federal law for persons displaced by federal programs or projects; or
(B) the amount necessary to enable the person to make a down payment (including incidental expenses described in subdivision (3)(C)) on the purchase of a decent, safe, and sanitary dwelling of standards adequate to accommodate the person in areas not generally less desirable in regard to public utilities and public and commercial facilities, in the amount and on the conditions provided by federal law for persons displaced by federal programs or projects.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-13
Compensation for expenses and losses
Sec. 13. Whenever the acquisition of real property for a project undertaken by an agency, or a program of code enforcement by an agency in the state, will result in the displacement of any person, the agency shall make a payment to a displaced person, upon proper application as approved by the agency head, for:
(1) actual reasonable expenses in moving the person, the person's family, business, farm operation, or personal property;
(2) actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate the property, as determined by the head of the agency; and
(3) except as provided in section 12(1) of this chapter, actual reasonable expenses in searching for a replacement business or farm, not to exceed a maximum of five hundred dollars ($500).
As added by P.L.18-1990, SEC.226.

IC 8-23-17-14
Moving expense and dislocation allowances
Sec. 14. A displaced person eligible for payments under section 13 of this chapter who is displaced from a dwelling and who elects to accept the payments authorized by this section in lieu of the payments authorized by section 13 may receive a moving expense allowance and a dislocation allowance determined according to a schedule established by the agency head. The schedule may establish a graduated scale of payments based upon size or kind of business or farm operation, size of dwelling, number of persons in family, or other appropriate factors. Except as provided in section 12(1) of this chapter, the payment shall not exceed a moving expense allowance of three hundred dollars ($300) and a dislocation allowance of two hundred dollars ($200).
As added by P.L.18-1990, SEC.226.

IC 8-23-17-15
Payment based on average annual net earnings
Sec. 15. (a) A displaced person eligible for payment under section

13 of this chapter who is displaced from a place of business or farm operation and elects to accept the payment authorized by this section in lieu of the payment authorized by section 13 of this chapter may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation. However, except as provided in section 12(2) of this chapter, the payment shall not be more than five thousand dollars ($5,000). In the case of a business, no payment shall be made under this section unless the agency head is satisfied that the business:
(1) cannot be relocated without a substantial loss of its existing patronage; and
(2) is not a part of a commercial enterprise having at least one (1) other establishment not being acquired by the agency and which is engaged in the same or similar business.
(b) For purposes of this section, "average annual net earnings" means one-half (1/2) of any net earnings of the business or farm operation, before federal, state, and local income taxes, during the two (2) taxable years immediately preceding the taxable year in which the business or farm operation moves from the real property acquired by the agency. The term includes any compensation paid by the business or farm operation to the owner, the owner's spouse, or dependents during the period.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-16
Allowance for lease or rental of adequate replacement dwelling
Sec. 16. Except as provided in section 12(3) and 12(4) of this chapter, and in addition to payments otherwise authorized by this chapter, the agency shall make a payment to or for the benefit of a displaced person from a dwelling actually and lawfully occupied by the displaced person for not less than ninety (90) days prior to commencement of code enforcement activities for, or the initiation of negotiations for acquisition of, the dwelling. The payment shall be an amount, not to exceed two thousand five hundred dollars ($2,500), necessary to enable the displaced person to lease or rent an adequate replacement dwelling for a period not to exceed two (2) years, less an amount equal to twenty percent (20%) of the gross monthly income of the displaced person averaged over the previous twelve (12) month period multiplied by twenty-four (24), determined at the time of displacement.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-17
Allowance for down payment and closing costs for purchase of adequate replacement dwelling
Sec. 17. (a) In lieu of the amount determined under section 16 of this chapter, the agency may make a payment to the displaced person in an amount necessary to enable the person to make a down payment on the purchase of an adequate replacement dwelling, not in excess of two thousand five hundred dollars ($2,500).     (b) In addition to any payment payable under subsection (a), the agency shall pay reasonable expenses incurred by the displaced person for evidence of title, recording fees, and other closing costs incidental to the purchase of the replacement dwelling, but not including prepaid expenses.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-18
Relocation advisory assistance program
Sec. 18. Whenever acquisition of, or code enforcement upon, real property by an agency will result in the displacement of a person, the agency shall provide a relocation assistance advisory program for displaced persons which shall offer the services described in section 20 of this chapter. If the agency determines that a person occupying property immediately adjacent to the real property acquired is caused substantial economic injury because of the acquisition, it may offer that person relocation advisory services under the program.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-19
Cooperation with other agencies
Sec. 19. An agency causing displacement of a person shall cooperate to the maximum feasible extent with federal, state, or local agencies administering programs that may be of assistance to displaced persons, in order to assure that displaced persons receive the maximum assistance available to them.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-20
Relocation assistance advisory programs; measures, facilities, and services
Sec. 20. Each relocation assistance advisory program required by section 18 of this chapter shall include measures, facilities, or services as may be necessary or appropriate in order to:
(1) determine the need, if any, of displaced persons for relocation assistance;
(2) provide current and continuing information on the availability, prices, and rentals, of comparable decent, safe, and sanitary sales and rental housing, and of comparable commercial properties and locations for displaced businesses;
(3) assure that, within a reasonable period of time prior to displacement, there will be available in areas not generally less desirable in regard to public utilities and public and commercial facilities and at rents or prices within the means of the families and individuals displaced, decent, safe, and sanitary dwellings, as defined by the agency head, equal in number to the number of and available to the displaced persons who require dwellings and reasonably accessible to their places of employment, except that the governor may establish by executive order situations when the assurances may be waived;         (4) assist a displaced person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;
(5) supply information concerning federal or state housing programs, disaster loan programs, and other federal or state programs offering assistance to displaced persons; and
(6) provide other advisory services to displaced persons in order to minimize hardships to the persons in adjusting to relocation.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-21
Coordination with government community actions
Sec. 21. Agencies shall coordinate relocation activities with project work and with other planned or proposed governmental actions in the community or nearby areas that may affect the carrying out of relocation assistance programs.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-22
Service contracts; use of other agencies
Sec. 22. (a) To prevent unnecessary expense and duplication of functions, and to promote uniform and effective administration of relocation assistance programs for displaced persons under this chapter, an agency required by this chapter to make relocation payments to displaced persons or to establish relocation assistance advisory programs may enter into contract with an individual, firm, limited liability company, or corporation for services in connection with the programs, or may carry out its functions under this chapter through any federal, state, or local governmental agency or instrumentality having an established organization for conducting relocation assistance programs. The contract may delegate authority to make a determination required to be made by the agency head with respect to eligibility for an amount of relocation assistance payments, availability of adequate replacement dwellings, or other matters required to be determined under this chapter, subject to review of determinations by the agency head and as provided in section 33 of this chapter.
(b) An agency acquiring property or displacing persons within a city or county that has established a governmental agency to provide relocation assistance to persons displaced from dwellings or businesses, whether or not the acquiring or enforcing agency is engaged in a program using federal financial assistance, may use the services and facilities of the county or city relocation agency in performing its obligations and in making the determinations required under this chapter to the maximum feasible extent permitted by applicable federal law or regulations.
As added by P.L.18-1990, SEC.226. Amended by P.L.8-1993, SEC.164.

IC 8-23-17-23 Rules and procedures; establishment
Sec. 23. Each agency head is authorized to establish rules and procedures as necessary to assure the following:
(1) The payments and assistance authorized by this chapter shall be administered in a manner that is fair and reasonable, as uniformly as practicable.
(2) A displaced person who makes application for a payment authorized for such person under this chapter shall be paid promptly after a move or, in hardship cases, be paid in advance.
(3) A person aggrieved by a determination as to eligibility for a payment authorized by this chapter or the amount of a payment, may have the application reviewed by the agency head.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-24
Rules and provisions; adoption by agency heads and governor
Sec. 24. Each agency head may adopt rules and procedures, consistent with this chapter, as necessary or appropriate to carry out its purposes. The governor may, with the approval of the attorney general, adopt uniform rules and procedures, including uniform schedules of payments under section 14 of this chapter and standards for the determination of payments under sections 16 and 17 of this chapter. The rules must be uniform and applicable to all agencies subject to this chapter. In adopting rules the governor, or the agency head if the governor has not adopted rules, shall consult with federal agencies administering relocation assistance programs under the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601-4655) to promote uniform and effective administration of relocation assistance and land acquisition by all governmental agencies acquiring property in Indiana.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-25
Policy guidelines
Sec. 25. All agencies shall, to the greatest extent practicable, be guided by the following policies:
(1) The agency shall make every reasonable effort to acquire expeditiously real property by negotiation.
(2) Real property shall be appraised before the initiation of negotiations, and the owner or a designated representative shall be given an opportunity to accompany the appraiser during the inspection of the property.
(3) Before the initiation of negotiations for real property, the agency concerned shall establish an amount that it believes to be just compensation and shall make a prompt offer to acquire the property for the full amount established. The amount may not be less than the agency's approved appraisal of the fair market value of the property. A decrease or increase in the fair market value of real property before the date of valuation

caused by the public improvement for which the property is acquired, or by the likelihood that the property would be acquired for the improvement, other than that due to physical deterioration within the reasonable control of the owner, will be disregarded in determining the compensation for the property. The agency concerned shall provide the owner of real property to be acquired with a written statement of, and summary of the basis for, the amount it established as just compensation. Where appropriate the just compensation for the real property acquired and for damages to remaining real property shall be separately stated.
(4) An owner is not required to surrender possession of real property before the agency concerned pays the agreed purchase price, or deposits with the court in eminent domain proceedings for the benefit of the owner, the amount of the award of the appraisers in the eminent domain proceeding for the property.
(5) The construction or development of a public improvement shall be so scheduled that, to the greatest extent practicable, a person lawfully occupying real property is not required to move from a dwelling (assuming an adequate replacement dwelling will be available) or to move a business or farm operation without at least ninety (90) days written notice from the agency concerned of the date by which the move is required.
(6) If the agency permits an owner or tenant to occupy the real property acquired on a rental basis for a short term or for a period subject to termination by the agency on short notice, the amount of rent required may not exceed the fair rental value of the property to a short-term occupier.
(7) The agency may not advance the time of condemnation, or defer negotiations or condemnation and the deposit of funds in court for the use of the owner, or take any other action coercive in nature, to compel an agreement on the price to be paid for the property.
(8) If any interest in real property is to be acquired by exercise of the power of eminent domain, the agency concerned shall institute formal condemnation proceedings. An agency may not intentionally make it necessary for an owner to institute legal proceedings to prove the fact of the taking of the owner's real property.
(9) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the agency concerned shall offer to acquire the entire property.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-26
Reimbursement of conveyance expenses, penalties, and real property taxes
Sec. 26. The acquiring agency, as soon as practicable after the date of payment of the purchase price or the date of deposit in court of funds to satisfy the award of compensation in eminent domain

proceedings to acquire real property, whichever is the earlier, shall reimburse the owner, to the extent the agency head deems fair and reasonable, for expenses the owner necessarily incurred for:
(1) recording fees, transfer taxes, and similar expenses incidental to conveying the real property to the agency;
(2) penalty costs for prepayment of any preexisting recorded mortgage entered into in good faith encumbering the real property; and
(3) the pro rata portion of real property taxes paid that are allocable to a period subsequent to the date of vesting title in the agency or the effective date of possession of the real property by the agency, whichever is the earlier.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-27
Awards for condemnation proceeding expenses
Sec. 27. (a) The court having jurisdiction of a proceeding instituted by an agency to acquire real property by eminent domain shall award the owner of a right, or title to, or interest in, the real property the sum that will in the opinion of the court reimburse the owner for reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the condemnation proceedings, if:
(1) the final judgment is that the agency cannot acquire the real property by eminent domain; or
(2) the proceeding is abandoned by the agency.
(b) An award made under subsection (a) shall be paid by the agency for whose benefit the eminent domain proceedings were instituted.
(c) The court rendering a judgment for the plaintiff in a proceeding brought under IC 32-24-1-16 or any other Indiana law providing for the institution of proceedings by the owner seeking just compensation for property taken for public use in awarding compensation for the taking of property by an agency, or the agency effecting a settlement of a proceeding, shall determine and award or allow to the plaintiff, as a part of the judgment or settlement a sum that will in the opinion of the court or the agency reimburse the plaintiff for reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of the proceeding.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-2002, SEC.49.

IC 8-23-17-28
Adequate replacement dwelling requirement
Sec. 28. A person is not required to move from the person's dwelling by an agency acquiring the dwelling or engaged in a code enforcement program unless the agency head has determined that an adequate replacement dwelling is available to the person.
As added by P.L.18-1990, SEC.226.
IC 8-23-17-29
Effect of chapter
Sec. 29. (a) Section 25 of this chapter does not create a legal right or liability and does not affect the validity of property acquisitions by purchase or condemnation.
(b) This chapter does not create an element of value or damages not in existence before April 16, 1971, in any proceedings brought under the power of eminent domain.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-30
Federal assistance; compliance with federal law
Sec. 30. An agency acquiring real property or engaging in code enforcement activities under a program under which federal financial assistance is or will be available to pay the cost of the program is authorized to enter into an agreement with the appropriate federal agency under which the agency agrees to provide relocation assistance services and payments as required or authorized under the Uniform Relocation Assistance and Land Acquisition Policies Act of 1970 (42 U.S.C. 4601-4655) and to use available federal funds. The agency using federal financial assistance may make contracts and expenditures, and act, make rules, orders, and findings as necessary to comply with the federal law and the related rules, regulations, and interpretations promulgated by the appropriate federal agencies.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-31
Federal assistance; noncompliance with chapter
Sec. 31. An agency acquiring real property or engaging in code enforcement activities with federal financial assistance or acquiring real property reasonably anticipating that federal funds might be used to reimburse the cost of construction or other activity for which the real property is acquired and that is subject to the requirements of the Federal Uniform Relocations Assistance and Real Property Acquisitions Policies Act of 1970 (42 U.S.C. 4601-4655) is not required to make relocation payments or provide relocation assistance programs under this chapter, or to comply with any procedures or rules under this chapter that are inconsistent with applicable federal law or regulations if the agency complies with all applicable federal law and regulations relating to relocation payments and assistance for persons displaced by the project.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-32
Tax exemptions; effect of payments on public assistance eligibility
Sec. 32. (a) All amounts paid to displaced persons under this chapter are exempt from taxation under IC 6-3.
(b) A payment received under this chapter is not considered as income for the purpose of determining the eligibility or extent of

eligibility of any person for public assistance under the following:
AFDC assistance.
AFDC burials.
AFDC IMPACT/J.O.B.S.
AFDC-UP assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance.
Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HIC).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).
Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification.
Any other Indiana law administered by the division of family resources or the department of child services.
As added by P.L.18-1990, SEC.226. Amended by P.L.2-1992, SEC.83; P.L.192-2002(ss), SEC.151; P.L.145-2006, SEC.22.

IC 8-23-17-33
Review of determination
Sec. 33. A person aggrieved by a determination made by an agency head under this chapter may have the determination reviewed by the governing body or principal executive officer of the agency. A final determination of the agency is subject to judicial review under IC 4-21.5-5.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-34 Waiver of eminent domain power; notice to property owner
Sec. 34. This chapter is not applicable to the purchase of a parcel of real property by an agency if the agency head gives notice in writing to the owner of the property not later than the date of its first offer to purchase the property that the agency will not exercise a right it may have to acquire the property through exercise of the power of eminent domain. Proceedings in eminent domain may not thereafter be instituted by the agency with respect to the real property unless the notice is expressly revoked in writing. If the notice is revoked, the provisions of this chapter are applicable as if the agency had not given notice under this section.
As added by P.L.18-1990, SEC.226.

IC 8-23-17-35
Financing of payments
Sec. 35. Funds appropriated or otherwise available to an agency for the acquisition of real property or an interest in real property or for the conduct of code enforcement programs shall also be available to carry out this chapter.
As added by P.L.18-1990, SEC.226.



CHAPTER 18. ACQUISITION OF PUBLIC PROPERTY FOR HIGHWAYS

IC 8-23-18-1
Authority for acquisition
Sec. 1. The authority given to the department to acquire the fee simple title to public or private real property, rights, or easements needed or reasonably necessary for a state highway includes the right to acquire real property or a right in, to, or over real property owned, held, or claimed by a city, town, township, county, school corporation or other municipal corporation, or political subdivision of the state, public corporation, instrumentality, or agency supported in whole or in part by taxation.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-2
Use of eminent domain
Sec. 2. Whenever the department is unable to agree with an owner of real property or a right described in section 1 of this chapter upon the damages sustained by the owner or upon the purchase price of the real property in fee or the right, interest, or easement sought to be acquired, the department may proceed in the name of the state in the exercise of the right of eminent domain to condemn and acquire the real property or right.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-3
Voluntary conveyances and grants by political entities
Sec. 3. Each city, town, township, county, school corporation and other political subdivision of the state, public corporation, instrumentality, or agency supported in whole or part by taxation may convey and grant to the state for the use and benefit of the department, by voluntary conveyance or grant, with or without consideration, any real property or rights in or to real property needed or reasonably necessary for a state highway.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-4
Tax delinquent lands; acquisition
Sec. 4. Whenever the real property or right in real property sought to be acquired by the department is real property, or a right or interest in real property that was acquired by the county, municipality, or political subdivision after the real property or right had been unsuccessfully offered for sale for delinquent taxes, and had been acquired by or for the county for the delinquent taxes under the law the purchase price or condemnation award paid by the department to the county, municipality, or political subdivision may not exceed the amount of the delinquent and general taxes due at the time it was acquired by the county, municipality, or political subdivision, excluding penalties and not including any current taxes

becoming due and payable in the year in which acquired by the state for highway use. A county shall convey and transfer real property, a right or interest in real property to the state for the use of the department for consideration whenever requested to do so by the department. The consideration paid by the department shall be distributed among the several subdivisions of government in the manner provided by IC 6-1.1, as other collections of delinquent taxes are distributed.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-5
Tax delinquent lands; acquisition after assertion of right of redemption
Sec. 5. If a right of redemption exists in the owner of a interest in real property described in section 4 of this chapter that is asserted in the time and manner allowed and permitted by law, it shall be treated as any other private interest in real property acquired for public use by the department. However, if the county or municipality has placed any improvements upon the real property after acquiring the real property, the department shall pay the reasonable value of the improvements. If the reasonable value of the improvements cannot be determined by agreement, the department may proceed in the name of the state in the exercise of the right of eminent domain to condemn and acquire the real property.
As added by P.L.18-1990, SEC.227.

IC 8-23-18-6
Validation grants and conveyances by political entities
Sec. 6. All grants and conveyances made before March 11, 1959, by a municipality or subdivision of government, public corporation, instrumentality, or agency supported in whole or in part by taxation are hereby declared to be valid and of full force and effect.
As added by P.L.18-1990, SEC.227.



CHAPTER 19. ADVANCE LAND ACQUISITION REVOLVING FUND

IC 8-23-19-1
Creation of fund
Sec. 1. There is created a revolving fund to be known as the highway rights-of-way and construction revolving fund. This revolving fund is created to comply with 23 U.S.C. 124.
As added by P.L.18-1990, SEC.228.

IC 8-23-19-2
Deposit of federal advances
Sec. 2. Advances made by the federal highway administration to this state to enable the department to make payments for acquisitions of rights-of-way and for construction as it progresses shall be deposited in the revolving fund by the state official authorized by Indiana law to receive federal-aid highway funds.
As added by P.L.18-1990, SEC.228.

IC 8-23-19-3
Disbursements
Sec. 3. Disbursements shall be made from this fund solely upon vouchers approved by the department for rights-of-way that have been or are being acquired and for construction that has been actually performed and approved by the Federal Highway Administration.
As added by P.L.18-1990, SEC.228.



CHAPTER 20. REGULATION OF BILLBOARDS AND JUNKYARDS

IC 8-23-20-1
Agreements with United States Secretary of Commerce
Sec. 1. (a) The department and the United States Secretary of Commerce shall enter into agreements under 23 U.S.C. concerning the regulation of billboards, signs, junkyards, and scrap metal processing areas in areas adjacent to the interstate and primary highway systems. The agreements must conform to the provisions of 23 U.S.C. to ensure that federal funds to Indiana are continued.
(b) An agreement between the state and the United States Secretary of Commerce entered into under 23 U.S.C. 131 must contain the definition of "unzoned commercial or industrial area" found in IC 8-23-1-43. If the state has received from the Secretary a formal notice of a proposed determination to withhold funds from the state because of an asserted unacceptability of the definition, the governor shall modify the definition. The modification may be made during a hearing on the notice held by the Secretary under 23 U.S.C. 131, or, if as a matter of law the Secretary decides to withhold funds prior to a hearing, the governor:
(1) may modify the definition before a hearing; and
(2) shall request a hearing under 23 U.S.C. 131.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-2
Form of agreements; negotiation
Sec. 2. The regulatory standards set forth in an agreement described in section 1(a) of this chapter must be consistent with customary use in Indiana. The agreement must be in a form that is in the best interests of the state and may be of a duration and subject to terms and provisions for modification that the governor considers advisable. In negotiating the agreement, the governor shall consider the following factors:
(1) The actual availability of federal funds.
(2) The imminence of a sanction against the state for a violation of 23 U.S.C. 131.
(3) The enactment of an amendment to 23 U.S.C. 131 or the regulations promulgated under 23 U.S.C. 131, or the possibility of an amendment.
(4) The scope of an agreement entered into by another state with the Secretary under 23 U.S.C. 131.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-3
Determination of legality of Secretary's actions
Sec. 3. The attorney general shall institute proceedings under 23 U.S.C. 131 to obtain a judicial determination of the legality of the determination of the United States Secretary of Commerce if the Secretary makes a final determination to:         (1) withhold funds from Indiana;
(2) fail to agree with Indiana as to the size, lighting, and spacing of signs; or
(3) fail to agree with Indiana as to unzoned commercial or industrial areas in which signs may be erected and maintained.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-4
Signs in adjacent areas; standards
Sec. 4. Signs located in an adjacent area must conform to the standards of size, lighting, and spacing set forth in rules adopted by the department under the provisions of an agreement under section 1 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-5
Signs in unzoned and zoned commercial and industrial areas
Sec. 5. Signs located in unzoned commercial or industrial areas and zoned commercial or industrial areas must conform to the standards of size, lighting, and spacing set forth in rules adopted by the department under the provisions of an agreement under section 1 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-6
Prohibited signs
Sec. 6. The following signs may not be erected or maintained in an adjacent area:
(1) Signs that are illegal under state statutes or rules.
(2) Signs not securely affixed to a substantial structure.
(3) Signs that attempt or appear to attempt to regulate, warn, or direct the movement of traffic or that interfere with, imitate, or resemble an official traffic sign, signal, or device.
(4) Signs erected or maintained upon trees, or painted or drawn upon rocks or other natural features.
(5) Signs that are not consistent with this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-7
Authorized signs
Sec. 7. The following signs may be erected outside of urban areas beyond six hundred and sixty (660) feet of the right-of-way visible from the traveled way of a highway on the interstate or primary system with the intent of a message being read from the traveled way:
(1) Directional or official signs and notices.
(2) Signs advertising the sale or lease of the property upon which the signs are located.
(3) Signs indicating the name of the business, activities, or profession conducted on the property, or identifying the goods

produced or sold, or services rendered on the property.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-8
Directional signs within 200 feet of right-of-way
Sec. 8. A person may not erect or maintain in the right-of-way of a highway in the state highway system, or within two hundred (200) feet of the right-of-way, a sign or device directing or indicating on what highway or route a person should travel to reach a designated place or highway without the written consent of the department. The department may remove a sign or device erected or maintained in violation of this section.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-9
Removal of previously existing nonconforming signs
Sec. 9. (a) A sign lawfully erected in an adjacent area that does not conform to this chapter after June 30, 1968, is not required to be removed until the end of the fifth year after the sign becomes nonconforming.
(b) A sign located beyond six hundred sixty (660) feet of the right-of-way, visible from the traveled way of a highway on the interstate or primary system, that was lawfully erected before July 1, 1976, and does not conform to this chapter is not required to be removed until the end of the fifth year after the sign becomes nonconforming.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-10
Acquisition of nonconforming signs
Sec. 10. The department may acquire and shall pay just compensation for the removal of signs that do not conform to this chapter. A removal by the department or sign owner under this chapter constitutes a taking, and the owner shall be compensated under IC 32-24-1. Compensation shall be paid for the following:
(1) The taking from the owner of a sign of all rights, titles, and interests in the sign, and of the owner's leasehold or other interest in the land.
(2) The taking from the owner of the real property on which the sign is located and of the right to erect and maintain signs on the real property.
As added by P.L.18-1990, SEC.229. Amended by P.L.2-2002, SEC.50.

IC 8-23-20-11
Payment of compensation
Sec. 11. Compensation under section 10 of this chapter shall be paid to a person entitled to compensation upon the presentation to the department of information that the department requires. The claim for compensation must be filed within one hundred eighty (180) days

after the removal is completed. The state's share of the compensation shall be paid from funds appropriated under this section.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-12
Compensation determination; civil actions
Sec. 12. If a claimant under section 11 of this chapter and the department do not reach agreement on the amount of compensation to be paid within one hundred twenty (120) days after the claim is filed, the claimant may file a civil action to have the compensation determined. An action under this section shall be filed in a court of general jurisdiction in either the county where the sign and real property are located or in the county in which the claimant resides. The county of residence of a corporation shall be determined under the applicable statutes. An action under this section shall be filed not later than one (1) year after the filing with the department of a claim for compensation under section 10 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-13
Enforcement of chapter
Sec. 13. (a) The department shall enforce this chapter.
(b) When the department is notified by a governmental agency of a possible violation of this chapter, the department shall determine whether a violation exists. Whenever the department determines a violation exists, the department shall enter a resolution setting out the nature, extent, and location of the violation and refer the resolution to the attorney general.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-14
Injunctions; criminal proceedings
Sec. 14. Whenever the attorney general receives a resolution under section 13 of this chapter, the attorney general shall commence an action in a court having jurisdiction to enjoin the violation of this chapter. The attorney general may also request the prosecuting attorney of the judicial circuit in which the violation has occurred to institute criminal proceedings against the persons responsible for violation of this chapter. The prosecuting attorney shall institute criminal proceedings if requested to do so by the attorney general.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-15
Zoning powers; limitations
Sec. 15. (a) Subsection (c) does not apply to signs erected before March 15, 1986.
(b) A board, commission, council, governmental body, or political subdivision that has the legal authority to zone land has authority to zone areas for commercial or industrial purposes. Except as provided in subsection (c), a zoning action taken by a body described in this

subsection may be taken under this chapter.
(c) A zoning action taken by a body described in subsection (a) will not be accepted under this chapter if the action is:
(1) not part of a comprehensive plan; and
(2) taken primarily to permit the erection of signs in an adjacent area that is outside an urban area and visible from the traveled way of a highway in the interstate or primary highway system.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-16
Removal, taking, and appropriation of signs; limitations
Sec. 16. (a) Subsection (b) does not apply to:
(1) actions taken by the department under this chapter; or
(2) the removal, taking, or appropriation of a sign, display, or device prohibited under section 6 of this chapter.
(b) Before an outdoor advertising sign, display, or device is removed, taken, or appropriated through the use of zoning or another power or authority of the state, a state agency, or political subdivision:
(1) the value of the sign, display, or device shall be determined by the taking authority without the use of an amortization schedule; and
(2) the owners of the sign, display, or device and of the real property upon which the sign, display, or device is situated must be paid full and just compensation for the taking.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-17
Location of junkyards and scrap metal processing facilities
Sec. 17. A person may not establish, operate, or maintain a junkyard or scrap metal processing facility that is within one thousand (1,000) feet of the nearest edge of a right-of-way of an interstate or primary highway, unless the junkyard or facility conforms to one (1) of the following conditions:
(1) It is screened by natural objects, plantings, fences, or other appropriate means so it is not visible from the main-traveled way of the system.
(2) It is located within an area that is zoned for industrial use.
(3) It is located within an unzoned industrial area.
(4) It is not visible from the main-traveled way.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-18
Screening of junkyards and scrap metal facilities
Sec. 18. The department shall, if feasible, place a screen on the highway right-of-way or an area acquired for the purpose between a highway and a junkyard or a scrap metal processing facility that is lawfully located within one thousand (1,000) feet of a highway in the interstate or primary system so that the junkyard or facility is not visible from the main-traveled way, unless the junkyard or facility is

located in an industrial area.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-19
Rules and regulations for screening and fencing
Sec. 19. The department shall adopt rules to govern the location, planting, construction, and maintenance of screens and fences required under this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-20
Acquisition of junkyard or scrap metal processing facility property; relocation and removal costs
Sec. 20. If the department determines that the topography of the land adjoining a highway in the interstate or primary system will not permit adequate screening of a junkyard or scrap metal processing facility, or that the screening of a junkyard or facility would not be economically feasible, the department may acquire the property on which the junkyard or facility stands by gift, purchase, exchange, or condemnation. The department may pay the costs of relocation, removal, or disposal of a junkyard or facility.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-21
Powers of political subdivisions
Sec. 21. A political subdivision may enact and enforce requirements for junkyards and scrap metal processing facilities that are in addition to the requirements of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-22
Violations; notice
Sec. 22. (a) A person who violates section 4, 5, or 6 of this chapter commits a Class C infraction. Whenever the department discovers or is given written notice of a violation by a responsible government agency, the department shall give thirty (30) days notice, by certified mail, to the owner of the property upon which the violation exists. If the owner fails to act within thirty (30) days, then each day of maintenance of the violation beginning on the thirty-first day constitutes a separate offense.
(b) A person who violates section 7 of this chapter commits a Class C infraction.
(c) A person who violates section 8 of this chapter commits a Class B misdemeanor. Whenever the department discovers or is given written notice of a violation by a responsible government agency, the department shall give thirty (30) days notice, by certified mail, to the owner of the property upon which the violation exists. If the owner fails to act within thirty (30) days, then each day of maintenance of the violation beginning on the thirty-first day constitutes a separate offense. As added by P.L.18-1990, SEC.229. Amended by P.L.1-1991, SEC.84.

IC 8-23-20-23
Federal aid; acceptance
Sec. 23. The department may accept an allotment of funds by the United States, or an agency of the United States, appropriated to carry out 23 U.S.C. 131. The department shall take any necessary action to obtain funds allotted under 23 U.S.C. 131 to receive reimbursement for the federal share of the just compensation paid to owners under sections 10 and 20 of this chapter.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-24
Federal aid; appropriation
Sec. 24. The department may not acquire a sign, the real property upon which the sign is situated, a junkyard, or a scrap metal processing facility unless:
(1) the acquisition costs are eligible for not less than seventy-five percent (75%) federal participation;
(2) there are sufficient funds appropriated and immediately available to Indiana; and
(3) the funds have been apportioned by the federal government and notice of the apportionment has been received by the state.
As added by P.L.18-1990, SEC.229.

IC 8-23-20-25
Advertising signs along federally regulated and interstate highways; permits; rules; registration of signs
Sec. 25. (a) The department shall institute a permit system to regulate the erection and maintenance of outdoor advertising signs along:
(1) the interstate and primary system, as defined in 23 U.S.C. 131(t) on June 1, 1991; and
(2) any other highways where control of outdoor advertising signs is required under 23 U.S.C. 131.
(b) Except as provided in subsections (c) and (g), a sign may not be erected, operated, used, or maintained in areas described in subsection (a) unless the owner of the sign has obtained a permit under this section.
(c) A permit is not required to erect, operate, use, or maintain the following signs:
(1) Directional or official signs and notices.
(2) Signs advertising the sale or lease of the property on which the sign is located.
(3) Signs that primarily indicate:
(A) the name of the business, activity, or profession conducted;
(B) the types of goods produced or sold; or
(C) the services rendered;         on the property on which the sign is located.
(d) Signs in existence on July 1, 1993, and subject to this section:
(1) must comply with the registration system described in subsection (h); and
(2) are subject to the permit requirement after the department has made the determination described in subsection (g).
(e) The department shall adopt rules under IC 4-22-2 to carry out this section. Rules adopted under this section may be no broader than necessary to implement 23 U.S.C. 131 and 23 CFR 750.
(f) In addition to the requirements of subsection (e), rules adopted under this section must provide the following:
(1) A list of all roadways subject to the permit requirement.
(2) A procedure to appeal adverse determinations of the department under IC 4-21.5, including provisions for judicial review under IC 4-21.5.
(3) A one-time fee of one hundred dollars ($100) per structure must accompany the permit application. A permit fee may not be charged to a sign that is subject to and complies with the registration system described in subsection (h).
(4) That a permit may not be issued for a sign erected in an adjacent area after January 1, 1968, unless:
(A) the sign is erected in an area described in section 5 of this chapter; or
(B) the permit is a conditional permit issued under subdivision (6).
(5) That a permit may not be issued for a sign erected after June 30, 1976, outside of urban areas, beyond six hundred sixty (660) feet of the right-of-way, visible from the traveled way, and erected with the purpose of a message being read from the traveled way, unless:
(A) the sign is erected in an area described in section 5 of this chapter; or
(B) the permit is a conditional permit issued under subdivision (6).
(6) For the issuance of a conditional permit for a nonconforming sign that has not been acquired under section 10 of this chapter. A conditional permit issued under this subdivision may be revoked if the department subsequently acquires the sign.
(7) That the department is granted the right to enter the real property on which a sign for which a permit under this section has been applied for or issued to perform reasonable examinations and surveys necessary to administer the permit system.
(8) The department may revoke any permit when it is found that the permittee has provided false or misleading information and that such a finding may be cause to subsequently refuse to issue a permit.
(9) Any other provisions necessary to:
(A) administer this section; or             (B) avoid sanctions under 23 U.S.C. 131.
(g) A sign that is subject to and complies with the registration system described in subsection (h) may not be declared unlawful until the later of the following:
(1) The department has made a determination of permit eligibility under this section.
(2) December 31, 1993.
(h) A separate application for registration must be submitted to the department for each structure defined in subsection (d) and must:
(1) be on a form furnished by the department;
(2) signed by the applicant or an individual authorized in writing to sign for the applicant;
(3) provide information concerning the size, shape, and nature of the advertising sign, display, or device;
(4) provide the sign's actual location with sufficient accuracy to enable the department to locate the sign; and
(5) include a one-time registration fee of twenty-five dollars ($25).
(i) A sign that is not registered before January 1, 1994, is a public nuisance subject to section 26 of this chapter.
(j) Each registrant shall fasten to each advertising sign or device a label or marker provided by the department that must be plainly visible from the traveled way.
As added by P.L.112-1993, SEC.1.

IC 8-23-20-26
Signs in violation of chapter; public nuisance; notice; remedies
Sec. 26. (a) A sign that is in violation of this chapter or rules adopted under this chapter is a public nuisance.
(b) If the department determines that a public nuisance exists, the department shall give notice under subsection (c) to:
(1) the owner of the property on which the public nuisance is located; and
(2) the owner of the public nuisance, if the owner of the public nuisance can be determined by reasonable inquiry.
(c) The department shall give notice of the determination under IC 4-21.5-3-6. The notice must include the following information:
(1) The name and address of the owner of the property or the owner of the sign.
(2) A description of the sign, including its location, that has been determined to be a public nuisance under this section.
(3) That the sign has been determined to be a public nuisance and the reasons for the determination.
(4) That the person receiving the notice has thirty (30) days after the date on which the notice was sent to:
(A) remove the sign from the property on which the sign is located; or
(B) file a petition for review under IC 4-21.5.
(5) That if after thirty (30) days the sign has not been removed or a petition for review has not been filed, the department will

remove the sign or cause the sign to be removed.
(6) That if the department removes the sign or causes the sign to be removed, the person receiving notice will be charged the cost of the removal of the sign, including all administrative costs, and a lien will be imposed on the property under subsection (e).
(7) Any other information the department determines to be necessary.
(d) To qualify for judicial review under IC 4-21.5-5 of a final agency action taken under this section, the person filing the petition for review must post a bond of five thousand dollars ($5,000) with the clerk of the court in which the petition for review is filed. If the court determines that the request for review was:
(1) frivolous;
(2) in bad faith; or
(3) taken for the primary purpose of delaying the removal of a sign that is in violation of this chapter;
the bond shall be forfeited to the state highway fund.
(e) If after:
(1) thirty (30) days following the date on which the notice was sent under subsection (c):
(A) a petition for review of the determination has not been filed; and
(B) the sign that is determined to be a public nuisance has not been removed; or
(2) a petition for review has been filed, a final determination that the sign is a public nuisance has been made, and the sign that is determined to be a public nuisance has not been removed;
the department shall enter the property and remove the public nuisance or cause the public nuisance to be removed. The department shall bill the owner of the property on which a sign that is determined to be a public nuisance is located for the cost of the removal. If the bill remains unpaid for at least thirty (30) days following the date on which the bill was issued, the department shall file the bill with the clerk of the circuit court of the county in which the property is located. The clerk shall immediately enter the bill on the judgment docket against the owner of the property as a lien against the property. The lien may be foreclosed in the same manner as other judgment liens, without relief from valuation or appraisement laws or right of redemption. Each owner of the property on which a sign that is determined to be a public nuisance is located is jointly and severally liable for the costs of the removal of the sign under this subsection.
(f) A lease or other contract for the display of a sign that is determined to be a public nuisance under this section is against public policy and may not be enforced. An owner from whom the costs of removing a sign that is determined to be a public nuisance are collected under subsection (e) is entitled to contribution from any other owners of the property. As added by P.L.112-1993, SEC.2.



CHAPTER 21. MAINTENANCE OF COUNTY ROADS USED AS STATE HIGHWAY DETOURS

IC 8-23-21-0.3
"Official detour route" defined
Sec. 0.3. As used in this chapter, "official detour route" means the path the department designates a motorist to use to reach a destination while a state highway, part of a state highway, or state highway bridge is closed to the public as a thoroughfare while under construction, while being repaired, or when closed for any other reason.
As added by P.L.120-1995, SEC.1.

IC 8-23-21-0.5
"Unofficial detour route" defined
Sec. 0.5. As used in this chapter, "unofficial detour route" means the path that the department in conjunction with local officials determines many motorists have taken or are likely to take in place of the official detour route because the path is or was:
(1) a shorter distance;
(2) a quicker trip;
(3) a simpler route to follow; or
(4) perceived as better by a motorist for any other reason the department recognizes in the department's rules;
than the official detour route or other means the department has prescribed for a motorist to reach a destination while a state highway, part of a state highway, or state highway bridge is closed to the public as a thoroughfare while under construction or while being repaired by the department.
As added by P.L.120-1995, SEC.2.

IC 8-23-21-1
Maintenance requirement
Sec. 1. Whenever it is necessary for the department to designate and use a county highway as an official detour route, the department shall keep the highway used as an official detour route in a reasonable state of repair at all times while the highway is being used as an official detour route.
As added by P.L.18-1990, SEC.230. Amended by P.L.120-1995, SEC.3.

IC 8-23-21-2
Maintenance of unofficial detour route
Sec. 2. (a) When a state highway that was temporarily closed is reopened to traffic as a public thoroughfare, the department shall place the official detour route in the condition agreed to in writing by the department and the county before the official detour route was designated by the department.
(b) When a state highway that was temporarily closed is reopened

to traffic as a public thoroughfare, the department shall restore the route that has been determined as an unofficial detour route to a condition that:
(1) is at least as good as the condition the unofficial detour route was in before it was determined by the department to be an unofficial detour route; or
(2) satisfies specifications of a written agreement between the department and the county in which the unofficial detour route is located.
(c) The department is required to restore only one (1) unofficial detour route for each official detour route under this section.
(d) Except as provided in section 4 of this chapter and if the establishment of run arounds is determined to be the most cost effective alternative of all available alternatives, the department shall establish run arounds instead of detours and may install temporary structures or other facilities to render the run arounds usable by persons traveling over the highway.
As added by P.L.18-1990, SEC.230. Amended by P.L.78-1990, SEC.1; P.L.120-1995, SEC.4.

IC 8-23-21-3
Reserved

IC 8-23-21-4
Designation of official detour route
Sec. 4. The department shall designate a county highway as the official detour route if:
(1) the executive of the county through which the county highway passes adopts a resolution consenting to the official detour route; and
(2) under rules adopted by the department, the department determines that it is not more expensive to designate a county highway as an official detour route than it is to provide other means for a motorist to reach a destination.
As added by P.L.120-1995, SEC.5.



CHAPTER 22. LIGHTING OF STATE HIGHWAYS

IC 8-23-22-1
Dangerous curves, intersections, and heavily traveled highway and bridge sections
Sec. 1. The department may illuminate dangerous curves and intersections and heavily traveled sections of the highways, including bridges, in the state highway system. The illumination shall be accomplished according to nationally recognized engineering standards.
As added by P.L.18-1990, SEC.231.

IC 8-23-22-2
Utility and installation costs
Sec. 2. The department shall enter into an agreement for the sharing of the utility costs of illumination with cities, towns, and counties when a highway is located in part within a city, town, or county before the installation of lights, except when the state elects to totally fund the illumination. The cost of the installation of lights may be paid by the state and cities, towns, and counties in accordance with the agreement entered into before installation.
As added by P.L.18-1990, SEC.231.

IC 8-23-22-3
Interstate and defense highway illumination costs after June 30, 1985
Sec. 3. Except as provided in an agreement entered into under section 2 of this chapter after June 30, 1985, the department shall pay all costs in connection with illumination of a state highway designated as a part of the national system of interstate and defense highways. The cost of illumination includes installation, repair, energy, and maintenance.
As added by P.L.18-1990, SEC.231.

IC 8-23-22-4
Interstate and defense highway illumination costs under agreements in effect on June 30, 1985
Sec. 4. The department shall assume the liability of the city, town, or county under an agreement in effect on June 30, 1985, between a city, town, or county and a utility to provide energy used after June 30, 1985, for illumination of a state highway designated as a part of the national system of interstate and defense highways.
As added by P.L.18-1990, SEC.231.



CHAPTER 23. MISCELLANEOUS PROVISIONS

IC 8-23-23-1
Rights-of-way and easements; description; recording
Sec. 1. Whenever a right-of-way or easement for a state, county, or municipal highway is acquired, an accurate description of all rights-of-way and easements shall be filed in the office of the recorder of the county in which the real property is located. The description shall be recorded in the deed records of the county. The county recorder may not charge a fee for filing and recording the description.
As added by P.L.18-1990, SEC.232.

IC 8-23-23-2
Crosswalk curb ramps
Sec. 2. (a) This section applies only to curbs that are constructed or reconstructed after June 30, 1978.
(b) All new construction or reconstruction of public roads or streets funded wholly or in part by funds of the state, a county, a city, or a town must include the installation of permanent curb ramps at crosswalks at all intersections where curbs and permanent sidewalks are constructed.
As added by P.L.18-1990, SEC.232.

IC 8-23-23-3
Inferior construction; permission by inspectors; offense
Sec. 3. An inspector who knowingly permits:
(1) construction of a highway contrary to the specifications;
(2) the use of inferior materials not provided for in the specifications; or
(3) the use of a lesser amount of materials than provided for in the specifications;
commits a Class D felony.
As added by P.L.18-1990, SEC.232.

IC 8-23-23-4
Hoosier High Point
Sec. 4. (a) The point of highest elevation in Indiana is designated as "Hoosier High Point."
(b) The department shall erect and maintain signs to inform persons using the state highway system of the:
(1) location of; and
(2) way to;
the point of highest elevation in Indiana. The commissioner shall determine the design, the number, and the location of the signs required by this subsection.
(c) The location of the point of highest elevation in Indiana shall be indicated on each state highway map prepared by the department.
As added by P.L.113-1993, SEC.1.



CHAPTER 24. TREE PLANTING

IC 8-23-24-1
Responsibility for planting trees
Sec. 1. When consistent with public safety, the department shall plant trees along the rights-of-way of highways, streets, and roads for which responsibility is assigned to the department.
As added by P.L.90-1991, SEC.1.

IC 8-23-24-2
Conformance with federal law
Sec. 2. Tree planting must be in conformance with federal law.
As added by P.L.90-1991, SEC.1.

IC 8-23-24-3
Supply, supervision, and management of trees
Sec. 3. The division of forestry of the department of natural resources shall supply the trees for use under this chapter, supervise the planting, and manage the trees with the same responsibility and authority as trees in a state forest.
As added by P.L.90-1991, SEC.1.



CHAPTER 25. HIGH SPEED RAIL DEVELOPMENT FUND

IC 8-23-25-1
Purpose
Sec. 1. The high speed rail development fund is established for the purpose of promoting and developing high speed rail travel in Indiana.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-2
Administration
Sec. 2. The department shall administer the fund.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-3
Investment of funds
Sec. 3. The treasurer of state may invest the money in the fund in the same manner as other public funds may be invested.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-4
Disbursements
Sec. 4. Money from the high speed rail development fund may be disbursed to the Interstate Rail Passenger Advisory Council under IC 8-3-19-2.
As added by P.L.83-1991, SEC.3.

IC 8-23-25-5
Reversion of funds
Sec. 5. Money in the fund at the end of a fiscal year does not revert to the state general fund or to the industrial rail service fund.
As added by P.L.83-1991, SEC.3.



CHAPTER 26. UTILITY RELOCATIONS

IC 8-23-26-1
Application of chapter
Sec. 1. (a) This chapter does not apply to a project let under IC 8-23-11.
(b) This chapter applies only to projects on the state highway system (as defined in IC 8-23-1-40).
As added by P.L.63-1992, SEC.4.

IC 8-23-26-2
Order for relocation
Sec. 2. If the department determines that the location of a utility's facilities will interfere with a planned highway or bridge construction or improvement project, the commissioner may order the utility to relocate the utility's facilities. An order issued under this section may not take effect less than six (6) months after the date the department requests, in writing, that the utility provide a facilities relocation plan.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-3
Notice of order to relocate
Sec. 3. The department shall give notice under IC 4-21.5-3-6 to the utility of the commissioner's order to relocate the utility's facilities.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-4
Appeal of order
Sec. 4. A utility that receives notice of an order under section 3 of this chapter may appeal the order under IC 4-21.5-3 for the following reasons:
(1) The utility disputes the necessity of the relocation.
(2) The utility determines that the utility cannot relocate the utility's facilities for any reason.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-5
Reimbursement of extraordinary costs of relocation
Sec. 5. The department may negotiate an agreement with a utility to reimburse the utility for extraordinary costs of facilities relocation caused by a highway or bridge construction or improvement project or a combination of highway or bridge construction or improvement projects.
As added by P.L.63-1992, SEC.4. Amended by P.L.80-2001, SEC.1.

IC 8-23-26-6
Reimbursements; approval of agreements      Sec. 6. The commissioner must approve an agreement negotiated under section 5 of this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-7
Reimbursement of costs of unnecessary relocation; conditions
Sec. 7. The department shall reimburse a utility for the costs of an unnecessary relocation of facilities if, after the completion of the relocation of the facilities:
(1) within two (2) years after the completion the department has not let a contract for the highway or bridge construction or improvement; or
(2) the department alters the department's plan of construction for the highway or bridge construction or improvement in a manner that would cause the utility to relocate the utility's facilities for the same highway or bridge construction or improvement project.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-8
Reimbursements for unnecessary relocation; limits; further conditions
Sec. 8. (a) The reimbursement paid under section 7 of this chapter is limited to the cost of relocation (as defined in IC 8-1-9-2) to the utility.
(b) The department may reimburse a utility for an unnecessary relocation under section 7 only if the relocation of the utility's facilities was specifically requested by the department.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-9
Reimbursement for unnecessary relocation; approval
Sec. 9. The commissioner must approve a reimbursement paid under section 7 of this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-10
Utility customer service facilities; responsibilities for relocation
Sec. 10. If a highway or bridge construction or improvement project requires the relocation of customer service facilities, the utility providing service to the customer is responsible for arranging the relocation of the utility's customer service facilities required to be relocated in accordance with this chapter.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-11
Acquisition of additional right-of-way and relocation of customer service facilities; responsibility for costs
Sec. 11. If a highway or bridge construction or improvement project requires the acquisition of additional right-of-way and the

relocation of customer service facilities that existed within the newly acquired right-of-way, the department is responsible for the cost of relocating those customer service facilities.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-12
Highway or bridge construction or improvement projects; relocation of customer service facilities
Sec. 12. The following apply to a highway or bridge construction or improvement project that requires the relocation of customer service facilities located in a highway, street, or road:
(1) If the utility does not own the customer service facilities, the department is responsible for the cost of the relocation of those facilities.
(2) If the utility owns the customer service facilities, the cost of relocation is the responsibility of the utility or the customer, as determined by the operating rules of the utility or by a contract between the utility and the customer.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-13
Facilities relocation plan; failure to relocate customer service facilities
Sec. 13. If a utility does not carry out the utility's responsibilities under section 10 of this chapter within six (6) months after the department has requested, in writing, a facilities relocation plan, the department may cause the relocation of the customer service facilities to occur.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-14
Relocation of customer service facilities; recovery of costs; reimbursements
Sec. 14. (a) If the department causes the relocation of customer service facilities under section 13 of this chapter, the department may recover the costs of the relocation from the utility.
(b) A utility shall reimburse the department for costs that are allowable under section 12(2) of this chapter and that the department determines are not extraordinary costs incurred under section 13 of this chapter upon the presentation of an invoice of the costs from the department.
As added by P.L.63-1992, SEC.4.

IC 8-23-26-15
National system of interstate highways; application; costs of future relocations and adjustments
Sec. 15. (a) This section does not apply to a relocation included in the national system of interstate highways if the placement of the facilities was made solely to cross the highway.
(b) Whenever a utility locates new facilities on a highway

included in the national system of interstate highways after June 30, 1991, the utility shall bear the cost of all future relocations and adjustments of the facilities caused by highway or bridge construction or improvements.
As added by P.L.63-1992, SEC.4.









TITLE 9. MOTOR VEHICLES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. APPLICATION

IC 9-13-1-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.2-1991, SEC.1.



CHAPTER 2. DEFINITIONS

IC 9-13-2-1
Abandoned vehicle
Sec. 1. "Abandoned vehicle" means the following:
(1) A vehicle located on public property illegally.
(2) A vehicle left on public property without being moved for three (3) days.
(3) A vehicle located on public property in such a manner as to constitute a hazard or obstruction to the movement of pedestrian or vehicular traffic on a public right-of-way.
(4) A vehicle that has remained on private property without the consent of the owner or person in control of that property for more than forty-eight (48) hours.
(5) A vehicle from which the engine, transmission, or differential has been removed or that is otherwise partially dismantled or inoperable and left on public property.
(6) A vehicle that has been removed by a towing service or public agency upon request of an officer enforcing a statute or an ordinance other than this chapter if the impounded vehicle is not claimed or redeemed by the owner or the owner's agent within twenty (20) days after the vehicle's removal.
(7) A vehicle that is at least three (3) model years old, is mechanically inoperable, and is left on private property continuously in a location visible from public property for more than twenty (20) days.
As added by P.L.2-1991, SEC.1. Amended by P.L.92-1997, SEC.1.






ARTICLE 14. BUREAU OF MOTOR VEHICLES

CHAPTER 1. CREATION AND ORGANIZATION OF BUREAU OF MOTOR VEHICLES

IC 9-14-1-1
Creation
Sec. 1. The bureau of motor vehicles is created.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-2
Commissioner; appointment; salary
Sec. 2. The governor shall appoint a commissioner to administer the bureau. The commissioner serves at the pleasure of the governor. Subject to IC 4-12-1-13, the governor shall fix the salary of the commissioner at the time of appointment.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-3
Seal of office
Sec. 3. The commissioner shall design and procure a seal of office for the bureau.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-4
Officers and employees; salaries
Sec. 4. The commissioner shall appoint and fix, subject to the approval of the governor, the salaries of the deputies, subordinate officers, clerks, and other employees necessary to carry out this title, IC 6-6-5, IC 6-6-5.5, and IC 6-6-11.
As added by P.L.2-1991, SEC.2. Amended by P.L.181-1999, SEC.9.

IC 9-14-1-5
Division of safety responsibility and driver improvement; creation; supervision
Sec. 5. The division of safety responsibility and driver improvement is created within the bureau. The commissioner shall supervise the division.
As added by P.L.2-1991, SEC.2.

IC 9-14-1-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.2.



CHAPTER 2. POWERS AND DUTIES OF BUREAU AND COMMISSIONER

IC 9-14-2-1
Administration; enforcement; organization; budget proposal
Sec. 1. The commissioner shall do the following:
(1) Administer and enforce:
(A) this title and other statutes concerning the bureau; and
(B) the policies and procedures of the bureau.
(2) Organize the bureau in the manner necessary to carry out the duties of the bureau.
(3) Submit budget proposals for the bureau to the budget director before September 1 of each year.
(4) Perform other duties as required by the bureau.
As added by P.L.2-1991, SEC.2. Amended by P.L.210-2005, SEC.15.

IC 9-14-2-2
Rules; adoption; enforcement
Sec. 2. The bureau may adopt and enforce rules under IC 4-22-2 that are necessary to carry out this title.
As added by P.L.2-1991, SEC.2.

IC 9-14-2-3
Permit and license examiners; appointment; written reports
Sec. 3. (a) The commissioner may appoint the individuals the commissioner considers necessary to examine applicants for permits or licenses under this title.
(b) An individual appointed by the commissioner under subsection (a) shall conduct examinations of applicants for permits or licenses under this title and shall submit a written report to the bureau after each examination. The written report must include examination findings and recommendations based upon those findings.
As added by P.L.2-1991, SEC.2.

IC 9-14-2-4
Forms
Sec. 4. The bureau shall prescribe and provide all forms necessary to carry out any laws administered and enforced by the bureau.
As added by P.L.2-1991, SEC.2.

IC 9-14-2-5
Notary public service
Sec. 5. The bureau shall provide notary public service for the convenience of members of the public when applying for a certificate of title, registration, or license.
As added by P.L.2-1991, SEC.2.

IC 9-14-2-6
Records; applications; permits and licenses      Sec. 6. The bureau shall do the following:
(1) File and index by name each application for a license or permit issued by the bureau under this title.
(2) Maintain suitable records of all licenses and permits issued by the commissioner under this title.
As added by P.L.2-1991, SEC.2.

IC 9-14-2-7
Violations
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.2.



CHAPTER 3. RECORDS

IC 9-14-3-0.3
"Digital signature" defined
Sec. 0.3. As used in this chapter, "digital signature" has the meaning set forth in IC 5-24-2-1.
As added by P.L.112-2001, SEC.1.

IC 9-14-3-0.5
"Electronic record" defined
Sec. 0.5. As used in this chapter, "electronic record" has the meaning set forth in IC 26-2-8-102(7).
As added by P.L.112-2001, SEC.2.

IC 9-14-3-0.8
"Electronic signature" defined
Sec. 0.8. As used in this chapter, "electronic signature" has the meaning set forth in IC 26-2-8-102(8).
As added by P.L.112-2001, SEC.3.

IC 9-14-3-1
Public inspection
Sec. 1. All records of the bureau, except:
(1) those declared by law to be confidential for the use of the bureau; or
(2) confidential voter registration information received or maintained under IC 3-7-14, IC 9-16-7, or IC 9-24-2.5;
shall be open to public inspection during office hours in accordance with IC 5-14.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.107.

IC 9-14-3-2
Information requests
Sec. 2. The bureau shall maintain records of all requests for information under sections 5, 6, and 10 of this chapter and of the bureau's disposition of those requests.
As added by P.L.2-1991, SEC.2.

IC 9-14-3-3
Destruction or disposal
Sec. 3. The bureau may destroy or otherwise dispose of under IC 5-15-5.1-14 any records of the bureau that have been maintained on file for two (2) years.
As added by P.L.2-1991, SEC.2. Amended by P.L.121-1995, SEC.1.

IC 9-14-3-4
Copies
Sec. 4. (a) The bureau shall prepare and deliver, upon request and payment of the fees prescribed in IC 9-29-2-1, a certified copy of any

record of the bureau that is not otherwise declared by law to be confidential.
(b) A certified copy of a record obtained under subsection (a) is admissible in a court proceeding as if the copy were the original.
(c) An electronic record of the bureau obtained from the bureau by digital signature that bears an electronic signature is admissible in a court proceeding as if the copy were the original.
As added by P.L.2-1991, SEC.2. Amended by P.L.112-2001, SEC.4.

IC 9-14-3-5
Title, registration, license, and permit information; disclosure; exceptions
Sec. 5. (a) Except as provided in subsection (b), (d), or (e), the bureau shall prepare and deliver information on titles, registrations, and licenses and permits upon the request of any person. All requests must be:
(1) submitted in writing; or
(2) made electronically through the computer gateway administered by the intelenet commission under IC 5-21;
to the bureau and, unless exempted under IC 9-29, must be accompanied by the payment of the fee prescribed in IC 9-29-2-2.
(b) The bureau shall not disclose:
(1) the Social Security number;
(2) the federal identification number;
(3) the driver's license number;
(4) the digital image of the driver's license applicant;
(5) a reproduction of the signature secured under IC 9-24-9-1 or IC 9-24-16-3; or
(6) medical or disability information;
of any person except as provided in subsection (c).
(c) The bureau may disclose any information listed in subsection (b):
(1) to a law enforcement officer;
(2) to an agent or a designee of the department of state revenue;
(3) for uses permitted under IC 9-14-3.5-10(1), IC 9-14-3.5-10(4), IC 9-14-3.5-10(6), and IC 9-14-3.5-10(9); or
(4) for voter registration and election purposes required under IC 3-7 or IC 9-24-2.5.
(d) As provided under 42 U.S.C. 1973gg-3(b), the commission may not disclose any information concerning the failure of an applicant for a motor vehicle driver's license to sign a voter registration application, except as authorized under IC 3-7-14.
(e) The commission may not disclose any information concerning the failure of an applicant for a title, registration, license, or permit (other than a motor vehicle license described under subsection (d)) to sign a voter registration application, except as authorized under IC 3-7-14.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.108; P.L.225-1999, SEC.1; P.L.34-2003, SEC.1; P.L.261-2003, SEC.9; P.L.14-2004, SEC.185; P.L.210-2005, SEC.16.
IC 9-14-3-6
Compilation of information for specific purposes; recalls; research and reporting; motor vehicle sales; selective service
Sec. 6. (a) Upon the submission to the bureau of a specific written request from an individual or organization for a compilation of specific information requested for the purposes described in subsection (c), the bureau may contract with the individual or organization to compile the requested information from the records of the bureau.
(b) The bureau may charge an amount agreeable to the parties, as described in IC 9-29-2-3.
(c) An individual or organization making a request under this section must certify one (1) of the following:
(1) That the information is required for the purposes of notifying vehicle owners of vehicle defects and recall for modifications, and that the individual or organization will use the information provided only for that purpose.
(2) That the information will be used only for research or statistical reporting purposes and that individual identities will be properly protected in the preparation of the research or reports and not ascertainable from the published reports or research results.
(3) That the information will be used for the purpose of documenting the sale of motor vehicles in Indiana.
(4) That the information will be used for purposes of the federal Selective Service System.
(5) That the information will be used solely for law enforcement purposes by police officers.
(d) The commission may not compile or release information concerning voter registration under this section.
(e) The bureau shall provide the requested information under this section in a format that is agreeable to the parties, including the following formats:
(1) Printed records.
(2) Microfiche.
(3) Computer disk.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.109; P.L.122-1995, SEC.1.

IC 9-14-3-7
Operating records; contents and admissibility
Sec. 7. (a) The bureau shall maintain an operating record for each person licensed by the bureau to drive a motor vehicle.
(b) An operating record must contain the following:
(1) A person's convictions for any of the following:
(A) A moving traffic violation.
(B) Operating a vehicle without financial responsibility in violation of IC 9-25.
(2) Any administrative penalty imposed by the bureau.
(3) If the driving privileges of a person have been suspended or

revoked by the bureau, an entry in the record stating that a notice of suspension or revocation was mailed by the bureau and the date of the mailing of the notice.
(4) Any suspensions, revocations, or reinstatements of a person's driving privileges, license, or permit.
(5) Any requirement that the person may operate only a motor vehicle equipped with an certified ignition interlock device.
(c) An entry in the operating record of a defendant stating that notice of suspension or revocation was mailed by the bureau to the defendant constitutes prima facie evidence that the notice was mailed to the defendant's address as shown in the official driving record.
(d) An operating record maintained under this section:
(1) is not admissible as evidence in any action for damages arising out of a motor vehicle accident; and
(2) may not include voter registration information.
As added by P.L.2-1991, SEC.2. Amended by P.L.12-1995, SEC.110; P.L.2-1996, SEC.220; P.L.112-2001, SEC.5; P.L.76-2004, SEC.1.

IC 9-14-3-8
Unlicensed drivers; driving record and license establishment
Sec. 8. (a) The bureau may establish a driving record for an Indiana resident who does not hold any type of valid driving license, as provided in IC 9-24-18-9.
(b) The bureau shall establish a driving record for an unlicensed driver when an abstract of court conviction is received by the bureau, as provided in IC 9-24-18-9.
(c) A driving record under this section may not include voter registration information.
As added by P.L.2-1991, SEC.2. Amended by P.L.1-1993, SEC.52; P.L.12-1995, SEC.111; P.L.2-2005, SEC.30.

IC 9-14-3-9
Confidential records; disclosure
Sec. 9. (a) If the governor, the superintendent of the state police department, or the highest officer located in Indiana of the Federal Bureau of Investigation, the United States Secret Service, or the United States Treasury Department certifies to the bureau that:
(1) an individual named in the certificate is an officer or employee of a state, county, or city department or bureau with police power;
(2) the nature of the individual's work or duties is of a secret or confidential nature; and
(3) in the course of the individual's work the individual uses the motor vehicle described in the certificate;
the bureau shall regard all of the bureau's records concerning the certificate of title or certificate of registration of the motor vehicle and the operating license of the individual described in the certificate as confidential.
(b) The bureau may disclose the records described in subsection (a) only upon one (1) of the following:         (1) An order of a court of competent jurisdiction made in a cause or matter pending before the court.
(2) The written request of the officer, employee, or a successor of the officer or employee making the certificate.
(3) A request of the governor.
As added by P.L.2-1991, SEC.2.

IC 9-14-3-10
International Registration Plan registrant list; disclosure
Sec. 10. (a) The department of state revenue shall adopt rules under IC 4-22-2 providing for the release of a list of registrants under the International Registration Plan.
(b) The list must be limited to the following:
(1) The name of the registrant.
(2) The complete address of the registrant.
(3) The number of Indiana miles, total miles, and number of each type of vehicle registered by the registrant.
(c) The list described in this section is not confidential.
(d) The department of state revenue may charge a fee for the list as provided in IC 9-29-2-5.
As added by P.L.2-1991, SEC.2. Amended by P.L.61-1996, SEC.13.

IC 9-14-3-11
Violations
Sec. 11. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.2.



CHAPTER 3.5. DISCLOSURE OF PERSONAL INFORMATION CONTAINED IN MOTOR VEHICLE RECORDS

IC 9-14-3.5-1
Purpose
Sec. 1. This chapter implements the federal Driver's Privacy Protection Act of 1994 (18 U.S.C. 2721 et seq.) to protect the interest of individuals in personal privacy by prohibiting the disclosure and use of personal information contained in motor vehicle records, except as authorized by an affected individual or by law. The prohibitions of this chapter are in addition to any other prohibitions, including those found in IC 9-14-3-6.
As added by P.L.89-1996, SEC.2.



CHAPTER 4. DRIVER LICENSING MEDICAL ADVISORY BOARD

IC 9-14-4-1
Creation
Sec. 1. The commissioner shall create a driver licensing medical advisory board.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.3.

IC 9-14-4-2
Members
Sec. 2. The board consists of five (5) members, of whom:
(1) two (2) members must have unlimited licenses to practice medicine in Indiana, including one (1) neurologist with expertise in epilepsy; and
(2) one (1) member must be licensed as an optometrist.
The board members serve at the pleasure of the commissioner.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.4.

IC 9-14-4-3
Travel expenses; per diem salaries
Sec. 3. A board member is entitled to be reimbursed for travel expenses necessarily incurred in the performance of the member's duties and is also entitled to receive a salary per diem as prescribed by the budget agency.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.5.

IC 9-14-4-4
Duties
Sec. 4. The board shall provide the commissioner and the office of traffic safety created by IC 9-27-2-2 with assistance in the administration of Indiana driver licensing laws, including:
(1) providing guidance to the commissioner in the area of licensing drivers with health or other problems that may adversely affect a driver's ability to operate a vehicle safely;
(2) recommending factors to be used in determining qualifications and ability for issuance and retention of a driver's license; and
(3) recommending and participating in the review of license suspension, restriction, or revocation appeal procedures, including reasonable investigation into the facts of the matter.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.6; P.L.210-2005, SEC.17.

IC 9-14-4-5
Requests for assistance
Sec. 5. The commissioner may request assistance from any of the board members at any time.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.7.
IC 9-14-4-6
Immunity from civil action
Sec. 6. A member of the board is exempt from a civil action arising or thought to arise from an action taken in good faith as a member of the board.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.8.

IC 9-14-4-7
Practice of medicine
Sec. 7. The evaluation of medical reports for the commissioner by a member of the board does not constitute the practice of medicine. This chapter does not authorize a person to engage in the practice of the healing arts or the practice of medicine as defined by law.
As added by P.L.2-1991, SEC.2. Amended by P.L.208-2003, SEC.9.



CHAPTER 5. PARKING PLACARDS FOR PERSONS WITH PHYSICAL DISABILITIES

IC 9-14-5-1
Qualification for issuance of placard
Sec. 1. The bureau shall issue a placard to the following:
(1) An individual of any age who:
(A) has a temporary or permanent physical disability that requires the use of a wheelchair, a walker, braces, or crutches;
(B) has temporarily or permanently lost the use of one (1) or both legs;
(C) is certified to be severely restricted in mobility, either temporarily or permanently, due to a pulmonary or cardiovascular disability, arthritic condition, or orthopedic or neurological impairment, by:
(i) a physician having an unlimited license to practice medicine;
(ii) a physician who is a commissioned medical officer of the armed forces of the United States or of the United States Public Health Service;
(iii) a physician who is a medical officer of the United States Department of Veterans Affairs;
(iv) a chiropractor licensed under IC 25-10-1; or
(v) a podiatrist licensed under IC 25-29-1; or
(D) is certified by an optometrist or ophthalmologist licensed to practice in Indiana to be blind or visually impaired.
(2) Any corporation, limited liability company, partnership, unincorporated association, and any legal successor of the corporation, limited liability company, partnership, or association, empowered by the state or a political subdivision to operate programs, including the provision of transportation, or facilities for persons with physical disabilities.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.21; P.L.8-1993, SEC.170.

IC 9-14-5-2
Physician certification form
Sec. 2. The certification made by a physician, an optometrist, or an ophthalmologist under section 1(1)(C) or 1(1)(D) of this chapter must be on a form prescribed by the state board of accounts and must state the expected duration of the condition that severely restricts the individual's mobility.
As added by P.L.22-1991, SEC.4.
IC 9-14-5-3
Contents of placard
Sec. 3. The placard required under section 1 of this chapter must contain the following:
(1) The words "Parking Permit for Persons with Physical Disabilities".
(2) An expiration date.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.22.

IC 9-14-5-4
Duration of placard; permanent and temporary disability
Sec. 4. (a) A placard issued under section 1(1) of this chapter expires on the recipient's fourth birthday that follows the date of the placard's issuance if the recipient's disability is permanent. If the disability is permanent, a new physician certification is not required upon expiration of the placard, only reapplication.
(b) If the recipient's disability is not permanent, a placard issued under section 1(1) of this chapter expires:
(1) six (6) months after the date of the placard's issuance; or
(2) on the date certified by a physician under section 1(1)(C) or 1(1)(D) of this chapter;
whichever occurs first.
As added by P.L.22-1991, SEC.4.

IC 9-14-5-5
Operators of programs and facilities for handicapped individuals; expiration of placard upon ceasing operations
Sec. 5. A placard issued under section 1(2) of this chapter expires on January 1 of the fourth year that follows the date of the placard's issuance. However, if the corporation, limited liability company, partnership, or unincorporated association ceases to operate programs or facilities for persons with physical disabilities before January 1 of the fourth year that follows the date of the placard's issuance, the placard expires on the date the operation of the programs or facilities for persons with physical disabilities ceases.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.23; P.L.8-1993, SEC.171.

IC 9-14-5-6
Placard recipients; instructions on law governing parking for persons with physical disabilities
Sec. 6. When issuing a placard under this chapter, the bureau shall provide the individual to whom a placard is issued instructions explaining the law governing parking for a person with a physical disability and explaining proper use of the placard.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.24.
IC 9-14-5-7
Display of placard; duplicate placards
Sec. 7. A placard issued under this chapter must be displayed on the dashboard of a motor vehicle that is parked in a parking space reserved for persons with physical disabilities under this chapter unless the motor vehicle bears a license plate for a person with a disability issued under IC 9-18-22, a disabled veteran's license plate issued under IC 9-18-18, or an equivalent parking permit issued under the laws of another state. If a placard is lost, stolen, damaged, or destroyed, the bureau shall provide a duplicate placard upon the application of the person who was issued the placard.
As added by P.L.22-1991, SEC.4. Amended by P.L.23-1993, SEC.25.

IC 9-14-5-8
Fees
Sec. 8. The bureau may establish by rule and charge a fee of not more than five dollars ($5) to cover the cost of issuing a placard under this chapter to a individual having a temporary disability. However, the bureau may not establish or charge a fee for issuing a placard under this chapter to an individual having a permanent disability.
As added by P.L.22-1991, SEC.4.

IC 9-14-5-9
False representation of qualification for receipt of placard; offense
Sec. 9. A person who knowingly and falsely represents the person as having the qualifications to obtain a placard issued under this chapter commits a Class C misdemeanor.
As added by P.L.22-1991, SEC.4.






ARTICLE 15. BUREAU OF MOTOR VEHICLES COMMISSION

CHAPTER 1. ESTABLISHMENT OF BUREAU OF MOTOR VEHICLES COMMISSION

IC 9-15-1-1
Creation; character
Sec. 1. The bureau of motor vehicles commission is established. The commission is a body corporate and politic, and though separate from the state, the exercise by the commission of the commission's powers constitutes an essential governmental function. The commission may sue and be sued and plead and be impleaded.
As added by P.L.2-1991, SEC.3.

IC 9-15-1-2
Membership
Sec. 2. The commission consists of the following five (5) individuals:
(1) Four (4) individuals, not more than two (2) of whom may be members of the same political party, who:
(A) shall be appointed by the governor;
(B) serve for terms of four (4) years;
(C) may not hold any other public office or serve as a state or local employee while serving as a commission member; and
(D) shall devote as much time as is needed to carry out their duties, but are not required to devote full time to their duties.
(2) The commissioner, who:
(A) shall serve as chairman of the commission; and
(B) is responsible for calling commission meetings.
As added by P.L.2-1991, SEC.3.

IC 9-15-1-3
Quorum
Sec. 3. Three (3) commission members constitute a quorum. The consent of three (3) commission members is required before any action may be taken.
As added by P.L.2-1991, SEC.3.

IC 9-15-1-4
Per diem salaries; expenses
Sec. 4. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). That member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of

administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1991, SEC.3.



CHAPTER 2. POWERS AND DUTIES OF COMMISSION

IC 9-15-2-1
Duties
Sec. 1. The commission shall do the following:
(1) Develop and continuously update the bureau's policies.
(2) Recommend to the governor legislation that is needed to implement the policies developed by the commission.
(3) Recommend to the bureau proposed rules that are needed to implement the policies developed by the commission and require those proposed rules to be adopted under IC 4-22-2.
(4) Review, revise, adopt, and submit to the budget agency budget proposals for the commission, the bureau, and the license branches operated under IC 9-16, including the budget required by IC 9-16-3-3.
(5) Establish the determination criteria and determine the number and location of license branches to be operated under IC 9-16. However, there must be at least one (1) full service license branch in each county.
(6) Establish and adopt minimum standards for the operation and maintenance of each full service license branch operated under IC 9-16.
(7) Before January 1, 1997, establish and adopt minimum standards for the operation and maintenance of each partial service contractor under IC 9-16. The standards must result in more convenience to the public by providing license branch services at as many walk-up locations as possible without increasing the costs of providing these services.
(8) Before March 1, 1997, establish and adopt minimum standards for providing license branch services using telephonic, facsimile, electronic, or computer means under IC 9-16.
(9) Administer the state license branch fund established under IC 9-29-14.
As added by P.L.2-1991, SEC.3. Amended by P.L.62-1996, SEC.3.

IC 9-15-2-2
Powers
Sec. 2. The commission may do the following:
(1) Procure insurance against any loss in connection with the commission's operations in the amount the commission considers necessary or desirable.
(2) Contract for the operation of full service license branches under IC 9-16-1-4 and partial services under IC 9-16-1-4.5.
(3) Take any other action necessary to achieve the commission's purpose.
As added by P.L.2-1991, SEC.3. Amended by P.L.62-1996, SEC.4.

IC 9-15-2-2.2 Code of ethics
Sec. 2.2. (a) The commission shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.11.



CHAPTER 3. AUDITS

IC 9-15-3-1
Annual audits
Sec. 1. The state board of accounts shall audit all accounts of the commission annually.
As added by P.L.2-1991, SEC.3.



CHAPTER 4. TORT CLAIM IMMUNITY

IC 9-15-4-1
Member and employee immunity; exception
Sec. 1. IC 34-13-3 applies to a claim or suit in tort against any of the following:
(1) A member of the commission.
(2) An employee of the commission who is employed at a license branch under IC 9-16, except for an employee employed at a license branch operated under a contract with the commission under IC 9-16-1-4.
As added by P.L.2-1991, SEC.3. Amended by P.L.1-1998, SEC.93.






ARTICLE 16. LICENSE BRANCHES

CHAPTER 1. OPERATION OF LICENSE BRANCHES

IC 9-16-1-1
"Qualified person" defined
Sec. 1. As used in this chapter, "qualified person" means any of the following:
(1) A motor club that is any of the following:
(A) A domestic corporation.
(B) A foreign corporation qualified to transact business in Indiana under IC 23-1 or IC 23-17.
(2) A financial institution (as defined in IC 28-1-1-3).
(3) A new motor vehicle dealer licensed under IC 9-23-2.
(4) Other persons, including persons licensed under IC 9-23-2 that are not covered by subdivision (3), that the commission determines can meet the standards adopted by the commission under IC 9-15-2-1(7) and the requirements for partial service contractors under section 4.5 of this chapter.
As added by P.L.2-1991, SEC.4. Amended by P.L.179-1991, SEC.15; P.L.62-1996, SEC.5.

IC 9-16-1-2
Commission responsibilities
Sec. 2. The commission shall operate or be responsible for the administration of all license branches in Indiana under this article.
As added by P.L.2-1991, SEC.4.

IC 9-16-1-2.5
Reduction in number of license branches
Sec. 2.5. The number of license branches may not be reduced in a county below the number in existence on January 1, 2001, unless the bureau holds a public hearing in the county and receives unlimited public testimony before the commissioner on the merits of closing the branch that the bureau proposes to close in the county.
As added by P.L.176-2001, SEC.2.

IC 9-16-1-3
License branch powers, duties, and functions
Sec. 3. (a) License branches have all the powers and duties assigned to license branches by statute and by the commissioner.
(b) The commissioner shall assign to license branches those functions that:
(1) the commission or the bureau is legally required or authorized to perform; and
(2) cannot be adequately performed by the commission or the bureau without assistance from the license branches.
As added by P.L.2-1991, SEC.4.
IC 9-16-1-4
Contracts for operation; requirements
Sec. 4. (a) The commission may contract with a qualified person for:
(1) the operation of a full service license branch under this section; or
(2) providing partial services under section 4.5 of this chapter.
(b) A contract for the operation of a full service license branch must include the following provisions:
(1) The contractor shall provide a full service license branch, including the following services:
(A) Vehicle titles.
(B) Vehicle registration.
(C) Driver's licenses.
(D) Voter registration as provided in IC 3-7.
(2) The contractor shall provide trained personnel to properly process branch transactions.
(3) The contractor shall do the following:
(A) Collect and transmit all bureau fees and taxes collected at the license branch.
(B) Deposit the taxes collected at the license branch with the county treasurer in the manner prescribed by IC 6-3.5 or IC 6-6-5.
(4) The contractor shall generate a transaction volume sufficient to justify the installation of bureau support systems.
(5) The contractor shall provide fidelity bond coverage in an amount prescribed by the commission.
(6) The contractor may operate the license branch within a facility used for other purposes.
(7) The contractor shall pay the cost of any post audits conducted by the commission or the state board of accounts on an actual cost basis.
(8) The commission shall provide support systems and driver's license examiners on the same basis as state operated branches.
(9) The commission shall provide the same equipment to contractors as is provided to state operated branches.
(10) The commission must approve each location and physical facility based upon criteria developed by the commission.
(11) The term of the contract must be for a fixed period.
(12) The contractor shall agree to provide voter registration services and to perform the same duties imposed on the commission under IC 3-7.
As added by P.L.2-1991, SEC.4. Amended by P.L.12-1995, SEC.112; P.L.62-1996, SEC.6.

IC 9-16-1-4.5
Contracts for provision of partial services
Sec. 4.5. (a) The commission may contract with a qualified person to provide partial services at a qualified person's location, including locations within a facility used for other purposes, such as electronic

titling and title application services and self-serve terminal access.
(b) A contract for providing motor vehicle registration and renewal services at a location must include the following provisions:
(1) The contractor must provide trained personnel to properly process motor vehicle registration and renewal transactions.
(2) The contractor shall do the following:
(A) Collect and transmit all bureau fees and taxes collected at the contract location.
(B) Deposit the taxes collected at the contract location with the county treasurer in the manner prescribed by IC 6-3.5 or IC 6-6-5.
(3) The contractor shall provide fidelity bond coverage in an amount prescribed by the commission.
(4) The contractor shall pay the cost of any post audits conducted by the commission or the state board of accounts on an actual cost basis.
(5) The commission must approve each location and physical facility used by a contractor.
(6) The term of the contract must be for a fixed period.
As added by P.L.62-1996, SEC.7. Amended by P.L.210-2005, SEC.18.

IC 9-16-1-5
Service charges; collection; deposit
Sec. 5. Each license branch, full service provider, or partial services provider shall collect the service charges prescribed by IC 9-29-3 and deposit the service charges in the state license branch fund established under IC 9-29-14.
As added by P.L.2-1991, SEC.4. Amended by P.L.210-2005, SEC.19.

IC 9-16-1-6
Violations
Sec. 6. A person who violates section 5 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-1-7
License branch hours on day before election day; election day; issuance of driver's licenses and state identification cards
Sec. 7. (a) This section does not apply to a license branch in a county if there are no precincts in the county in which an election is held on election day.
(b) On each general, municipal, primary, and special election day (as defined in IC 3-5-2-18), all license branches that provide state identification cards must remain open from 6:00 a.m., local time, to 6:00 p.m., local time, solely for the purpose of issuing driver's licenses and state identification cards under IC 9-24.
(c) On the day before each general, municipal, primary, and special election day (as defined in IC 3-5-2-18), all license branches that provide state identification cards must remain open from 8:30

a.m., local time, to 8:00 p.m., local time, solely for the purpose of issuing driver's licenses and state identification cards under IC 9-24.
(d) The commission shall:
(1) designate another day as time off; or
(2) authorize overtime pay;
for license branch personnel required to work on an election day.
As added by P.L.221-2005, SEC.142. Amended by P.L.156-2006, SEC.1.



CHAPTER 2. LEASING OR PURCHASING LICENSE BRANCH FACILITIES

IC 9-16-2-1
Procurement defined
Sec. 1. As used in this chapter, "procurement" means a purchase (as defined in IC 5-22-2-24).
As added by P.L.2-1991, SEC.4. Amended by P.L.49-1997, SEC.38.

IC 9-16-2-2
Office and storage space; parking facilities
Sec. 2. Subject to the approval of the commission, the bureau may request the necessary office space, storage space, and parking facilities for each license branch operated by the commission from the Indiana department of administration as provided in IC 4-20.5-5-5.
As added by P.L.2-1991, SEC.4. Amended by P.L.7-1993, SEC.11.

IC 9-16-2-3
Appraisal; supplies, fixtures, and equipment; real property; lease agreements and contracts
Sec. 3. The value of all:
(1) purchases of supplies, fixtures, and equipment;
(2) purchases of real property; and
(3) lease agreements and contracts;
shall be appraised by the Indiana department of administration or by an independent appraiser, at the discretion of the Indiana department of administration. The cost of a purchase, lease agreement, or contract may not exceed the appraised value.
As added by P.L.2-1991, SEC.4.

IC 9-16-2-4
Tax exempt property
Sec. 4. Property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
As added by P.L.2-1991, SEC.4.

IC 9-16-2-5
Procurement system
Sec. 5. (a) Notwithstanding IC 5-16, IC 5-17-1, and IC 5-22, the commission may develop a system of procurement that applies only to procurement of equipment, materials, and goods required for the operation of license branches.
(b) A system of procurement adopted under this section must provide that whenever:
(1) a contract is awarded by acceptance of bids, proposals, or quotations; and
(2) a trust (as defined in IC 30-4-1-1(a)) submits a bid, proposal,

or quotation;
the bid, proposal, or quotation must identify each beneficiary of the trust and each settlor empowered to revoke or modify the trust.
(c) This section does not apply to the purchasing, leasing, or disposal of real property.
As added by P.L.2-1991, SEC.4. Amended by P.L.49-1997, SEC.39.



CHAPTER 3. LICENSE BRANCH BUDGETS

IC 9-16-3-1
Preparation and submission
Sec. 1. The manager of each license branch that is staffed by commission employees shall prepare and submit a proposed operating budget for that license branch to the commissioner before August 1 of each year.
As added by P.L.2-1991, SEC.4.

IC 9-16-3-2
Statewide budget; service charge increase
Sec. 2. Based on the proposed budgets from each of the license branches, the commission shall develop a statewide license branch budget. If the commission determines that the total of:
(1) revenues from license branch operations; and
(2) appropriations received by the commission;
are insufficient to support license branch operations, the commission shall increase the branch service charges under IC 9-29-3.
As added by P.L.2-1991, SEC.4.

IC 9-16-3-3
Information required
Sec. 3. On or before September 1 of each even-numbered year, the commission shall submit to the budget agency a proposed budget. The commission shall include, at a minimum, the following information on a county by county basis:
(1) Total estimated revenue by source.
(2) Total estimated expenditures for salaries and fringe benefits.
(3) Total estimated expenditures for other personal services.
(4) Total estimated expenditures for nonpersonal services.
(5) Total estimated expenditures for contractual services.
(6) Total estimated expenditures for supplies and materials.
(7) All other estimated expenditures.
(8) The number of full-time and part-time employees.
(9) Other information the budget agency requires.
As added by P.L.2-1991, SEC.4.

IC 9-16-3-4
Budget committee review
Sec. 4. Before October 1 of each even-numbered year, the budget agency shall provide the information received under section 3 of this chapter to the budget committee for the committee's review.
As added by P.L.2-1991, SEC.4.



CHAPTER 4. COMMISSION LICENSE BRANCH PERSONNEL

IC 9-16-4-1
Personnel system
Sec. 1. The commission may develop a separate personnel system for employees of the commission who are assigned to be managers and employees of commission license branches. The system may establish the rights, privileges, powers, and duties of these employees, including a license branch pay scale and benefit package. If the commission does not develop and adopt a license branch personnel system, those employees are subject to the state personnel system under IC 4-15-1.8, except as provided in IC 9-16-1-7.
As added by P.L.2-1991, SEC.4. Amended by P.L.221-2005, SEC.143.

IC 9-16-4-2
Retirement program
Sec. 2. The commission may:
(1) develop a retirement program for managers and employees of commission license branches; or
(2) cause managers and employees of commission license branches to be members of the public employees' retirement fund (IC 5-10.3-7).
As added by P.L.2-1991, SEC.4.



CHAPTER 5. ANNUAL AUDITS

IC 9-16-5-1
Conduct; public records
Sec. 1. The state board of accounts shall conduct an annual audit of each account of each license branch operated under this article. An audit prepared under this section is a public record.
As added by P.L.2-1991, SEC.4.

IC 9-16-5-2
Completion and filing deadlines
Sec. 2. Each audit required by section 1 of this chapter must be:
(1) completed not more than ninety (90) days after commencement of the audit; and
(2) filed with the legislative services agency in an electronic format under IC 5-14-6 not more than thirty (30) days after completion of the audit.
As added by P.L.2-1991, SEC.4. Amended by P.L.28-2004, SEC.76.



CHAPTER 6. POLITICAL ACTIVITIES AND CONTRIBUTIONS

IC 9-16-6-1
Forced contributions
Sec. 1. Except as provided in section 2 of this chapter, an employee who is employed under this article may not be forced to contribute to a political party or participate in a political activity.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-2
Voluntary contributions and participation
Sec. 2. Section 1 of this chapter may not be interpreted to prohibit the voluntary contribution of an employee to a political party or prohibit the participation of an employee in a political activity unless the participation interferes with the employee's performance or responsibility of the employee's job.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-3
Use of license branch equipment and facilities prohibited; penalty
Sec. 3. (a) Equipment or facilities of a license branch operated under this article may not be used for political purposes.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-4
Paraphernalia, brochures, and displays in license branches prohibited; penalty
Sec. 4. A person who:
(1) collects;
(2) displays;
(3) distributes; or
(4) stores;
paraphernalia, brochures, or displays for a political party or organization in a license branch commits a Class C infraction.
As added by P.L.2-1991, SEC.4.

IC 9-16-6-5
Use of license branch equipment or facilities
Sec. 5. This chapter does not prohibit an employee from using the equipment or facilities of a license branch operated under this article or engaging in activity permitted or required under:
(1) IC 3-7;
(2) IC 9-16-7;
(3) IC 9-24-2.5; or
(4) the National Voter Registration Act of 1993 (42 U.S.C. 1973-gg).
As added by P.L.12-1995, SEC.113.



CHAPTER 7. VOTER REGISTRATION SERVICES AT LICENSE BRANCHES

IC 9-16-7-1
Applicability of chapter
Sec. 1. This chapter applies to a license branch that furnishes any services other than the issuance of a driver's license or identification card under IC 9-24.
As added by P.L.12-1995, SEC.114.

IC 9-16-7-2
Commission to offer voter registration services
Sec. 2. The commission shall offer voter registration services under this chapter, in addition to providing a voter registration application as a part of an application for a motor vehicle driver's license, permit, or identification card under IC 9-24-2.5 and 42 U.S.C. 1973gg-3.
As added by P.L.12-1995, SEC.114.

IC 9-16-7-3
Forms provided
Sec. 3. Each license branch shall provide copies of voter registration forms.
As added by P.L.12-1995, SEC.114.

IC 9-16-7-4
Prescribing and placement of forms
Sec. 4. The registration forms provided under section 3 of this chapter must be:
(1) prescribed by the Indiana election commission to permit the NVRA official to fulfill the NVRA official's reporting duties under 42 U.S.C. 1973gg-7(a)(3) and IC 3-7-11-2; and
(2) placed in an easily accessible location within the branch, so that members of the public may obtain the forms without further assistance from the commission.
As added by P.L.12-1995, SEC.114. Amended by P.L.2-1996, SEC.221.

IC 9-16-7-5
Notice regarding forms
Sec. 5. Each license branch shall post a notice in a prominent location easily visible to members of the public. The notice must state substantially the following:
"VOTER REGISTRATION FORMS






ARTICLE 17. CERTIFICATES OF TITLE

CHAPTER 1. APPLICATION

IC 9-17-1-1
Farm wagons; low speed vehicles; inapplicability
Sec. 1. This article does not apply to farm wagons or to a motor vehicle that was designed to have a maximum design speed of not more than twenty-five (25) miles per hour and that was built, constructed, modified, or assembled by a person other than the manufacturer.
As added by P.L.2-1991, SEC.5. Amended by P.L.21-2003, SEC.4.



CHAPTER 2. GENERAL PROCEDURES FOR OBTAINING CERTIFICATES OF TITLE

IC 9-17-2-1
Time period; vehicles requiring certificates; proof of residency
Sec. 1. (a) This section does not apply to an off-road vehicle that is at least five (5) model years old.
(b) Within sixty (60) days of becoming an Indiana resident, a person must obtain a certificate of title for all vehicles owned by the person that:
(1) are subject to the motor vehicle excise tax under IC 6-6-5; or
(2) are off-road vehicles;
and that will be operated in Indiana.
(c) Within sixty (60) days after becoming an Indiana resident, a person shall obtain a certificate of title for all commercial vehicles owned by the person that:
(1) are subject to the commercial vehicle excise tax under IC 6-6-5.5;
(2) are not subject to proportional registration under the International Registration Plan; and
(3) will be operated in Indiana.
(d) A person must produce evidence concerning the date on which the person became an Indiana resident.
As added by P.L.2-1991, SEC.5. Amended by P.L.181-1999, SEC.10; P.L.219-2005, SEC.4.

IC 9-17-2-1.5
Title for off-road vehicle; exception
Sec. 1.5. (a) This section does not apply to an off-road vehicle that is at least five (5) model years old.
(b) A person who purchases an off-road vehicle after December 31, 2005, must obtain a certificate of title for the off-road vehicle from the bureau.
As added by P.L.219-2005, SEC.5.

IC 9-17-2-2
Application; contents
Sec. 2. A person applying for a certificate of title for a vehicle must submit an application on a form furnished by the bureau that contains the following information:
(1) A full description of the vehicle.
(2) A statement of the person's title and of any lien or encumbrance on the vehicle.
(3) Other information the bureau requires.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-3
Oath and affirmation; signature
Sec. 3. (a) The form described under section 2 of this chapter

must include the following printed statement:
"I swear or affirm that the information I have entered on this form is correct. I understand that making a false statement on this form may constitute the crime of perjury.".
(b) The person applying for the certificate of title must sign the form directly below the printed statement.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-4
Certificates of title previously issued; manufacturer's certificate of origin
Sec. 4. If a certificate of title:
(1) has been previously issued for a vehicle in Indiana, an application for a certificate of title must be accompanied by the previously issued certificate of title, unless otherwise provided; or
(2) has not previously been issued for a vehicle in Indiana, an application for a certificate of title must be accompanied by a manufacturer's certificate of origin as provided in IC 9-17-8, unless otherwise provided.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-5
Out-of-state vehicles brought into Indiana; documents accompanying application
Sec. 5. If an application for a certificate of title is for a vehicle or off-road vehicle brought into Indiana from another state, the application must be accompanied by:
(1) the certificate of title issued for the vehicle or off-road vehicle by the other state if the other state has a certificate of title law;
(2) a sworn bill of sale or dealer's invoice fully describing the vehicle or off-road vehicle and the most recent registration receipt issued for the vehicle or off-road vehicle if the other state does not have a certificate of title law; or
(3) other information that the bureau requires, if the other state does not have a certificate of title or registration law that pertains to the vehicle or off-road vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.219-2005, SEC.6.

IC 9-17-2-6
Vehicles weighing 16,000 pounds or less; odometer reading; false information; bureau immunity
Sec. 6. (a) This section does not apply to a motor vehicle requiring a certificate of title under section 1(b)(2) or 1.5 of this chapter.
(b) A certificate of title issued for a vehicle that is required to be registered under this title at a declared gross weight of sixteen thousand (16,000) pounds or less must contain the odometer reading of the vehicle in miles or kilometers as of the date of sale or transfer

of the vehicle.
(c) A person may not knowingly furnish to the bureau odometer information that does not accurately indicate the total recorded miles or kilometers on the vehicle.
(d) The bureau and its license branches are not subject to a criminal or civil action by a person for an invalid odometer reading on a certificate of title.
As added by P.L.2-1991, SEC.5. Amended by P.L.95-1997, SEC.1; P.L.219-2005, SEC.7.

IC 9-17-2-7
Evidence of title; retention by bureau
Sec. 7. The bureau shall retain the evidence of title presented by a person upon which the Indiana certificate of title is issued.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-8
Review of application by bureau; reasonable diligence
Sec. 8. The bureau shall use reasonable diligence in determining if the facts stated in an application for a certificate of title are true.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-9
Registration; application; transfer of current registration
Sec. 9. (a) This section does not apply to a motor vehicle requiring a certificate of title under section 1(a)(2) or 1.5 of this chapter.
(b) A person applying for a certificate of title must:
(1) apply for registration of the vehicle described in the application for the certificate of title; or
(2) transfer the current registration of the vehicle owned or previously owned by the person.
As added by P.L.2-1991, SEC.5. Amended by P.L.219-2005, SEC.8.

IC 9-17-2-10
Issuance of certificate; conditions
Sec. 10. If the bureau is satisfied that the person applying for a certificate of title is the owner of the vehicle or is otherwise entitled to have the vehicle registered in the person's name, the bureau may issue a certificate of title for the vehicle.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-11
Delivery of certificate; lien or encumbrance
Sec. 11. (a) The bureau shall deliver a certificate of title to the person who owns the vehicle if no lien or encumbrance appears on the certificate of title.
(b) If a lien or an encumbrance appears on the vehicle, the bureau shall deliver the certificate of title to the person named to receive the certificate of title in the application for the certificate of title. As added by P.L.2-1991, SEC.5.

IC 9-17-2-12
Inspection of vehicle
Sec. 12. (a) As used in this section, "dealer" refers to a dealer that has:
(1) been in business for not less than five (5) years; and
(2) sold not less than one hundred fifty (150) motor vehicles during the preceding year.
(b) This section does not apply to the following:
(1) A new motor vehicle or recreational vehicle sold by a dealer licensed by the state.
(2) A motor vehicle or recreational vehicle transferred or assigned on a certificate of title issued by the bureau.
(3) A motor vehicle that is registered under the International Registration Plan.
(c) An application for a certificate of title for a motor vehicle or recreational vehicle may not be accepted by the bureau unless the motor vehicle or recreational vehicle has been inspected by one (1) of the following:
(1) An employee of a dealer designated by the bureau to perform an inspection.
(2) A military policeman assigned to a military post in Indiana.
(3) A police officer.
(4) A designated employee of the bureau.
(d) A person described in subsection (c) inspecting a motor vehicle, semitrailer, or recreational vehicle shall do the following:
(1) Make a record of inspection upon the application form prepared by the bureau.
(2) Verify the facts set out in the application.
As added by P.L.2-1991, SEC.5. Amended by P.L.81-1991, SEC.4; P.L.117-1993, SEC.1; P.L.113-1995, SEC.1; P.L.2-1996, SEC.222.

IC 9-17-2-13
Operation of motor vehicle; requirements; out-of-state vehicles; violation
Sec. 13. (a) Except as provided in subsection (b), a person may not operate or permit to be operated upon the highways a motor vehicle, semitrailer, or recreational vehicle under an Indiana registration number unless a certificate of title has been issued under this chapter for the motor vehicle, semitrailer, or recreational vehicle.
(b) A person may operate a motor vehicle, semitrailer, or recreational vehicle upon highways without an Indiana certificate of title if the motor vehicle, semitrailer, or recreational vehicle:
(1) is:
(A) fully titled and registered in another state; and
(B) operating under an Indiana trip permit or temporary registration; or
(2) is registered under apportioned registration of the International Registration Plan and based in a state other than

Indiana.
(c) A person who owns a motor vehicle, semitrailer, or recreational vehicle may declare Indiana as the person's base without obtaining an Indiana certificate of title if:
(1) the person's state of residence is not a member of the International Registration Plan; and
(2) the person presents satisfactory proof of ownership from the resident state.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-14
Violation of chapter; Class C infraction; Class B infraction
Sec. 14. (a) Except as provided in:
(1) subsection (b);
(2) section 15 of this chapter; and
(3) section 16 of this chapter;
a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 6 of this chapter commits a Class B infraction.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-15
Sale, purchase, or possession of certificate not issued by bureau; Class C infraction
Sec. 15. A person who knowingly sells, offers to sell, buys, possesses, or offers as genuine a certificate of title for a motor vehicle, semitrailer, or recreational vehicle that is required to be issued by the bureau and has not been issued by the:
(1) bureau under this article; or
(2) appropriate governmental authority of another state;
commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-16
Counterfeits and false reproductions; Class B misdemeanor; suspension of license
Sec. 16. (a) A person who counterfeits or falsely reproduces a certificate of title for a motor vehicle, semitrailer, or recreational vehicle with intent to:
(1) use the certificate of title; or
(2) permit another person to use the certificate of title;
commits a Class B misdemeanor.
(b) The bureau shall suspend the driver's license or permit of a person who uses or possesses a certificate of title described under subsection (a) for ninety (90) days. This mandatory suspension is in addition to sanctions provided in IC 9-30-4-9.
As added by P.L.2-1991, SEC.5.

IC 9-17-2-17
Off-road vehicle; registration required with department of natural

resources
Sec. 17. A certificate of title issued under this chapter does not relieve an owner of an off-road vehicle from any registration requirement for the off-road vehicle under IC 14-16-1.
As added by P.L.219-2005, SEC.9.



CHAPTER 3. EXPIRATION, REPLACEMENT, AND TRANSFER OF CERTIFICATES OF TITLE

IC 9-17-3-0.5
"Third party"
Sec. 0.5. As used in this chapter, "third party" means a person having possession of a certificate of title for a:
(1) motor vehicle;
(2) semitrailer; or
(3) recreational vehicle;
because the person has a lien or an encumbrance indicated on the certificate of title.
As added by P.L.268-2003, SEC.7.

IC 9-17-3-1
Validity of title; renewal
Sec. 1. (a) A certificate of title is valid for as long as the vehicle for which the certificate of title has been issued is owned or held by the person who originally held the certificate of title.
(b) A certificate of title does not have to be renewed except as otherwise provided.
As added by P.L.2-1991, SEC.5.

IC 9-17-3-2
Loss, mutilation, or destruction; application for duplicate; requirements
Sec. 2. (a) If a certificate of title:
(1) is lost;
(2) is mutilated;
(3) is destroyed; or
(4) becomes illegible;
the person who owns the vehicle or the legal representative or legal successor in interest of the person who owns the vehicle for which the certificate of title was issued, as shown by the records of the bureau, shall immediately apply for and may obtain a duplicate certificate of title.
(b) To obtain a duplicate certificate of title under subsection (a), a person must:
(1) furnish information satisfactory to the bureau concerning the loss, mutilation, destruction, or illegibility of the certificate of title; and
(2) pay the fee provided under IC 9-29.
(c) The word "duplicate" shall be printed or stamped in ink on the face of a certificate of title issued under this section.
(d) When a duplicate certificate of title is issued, the previous certificate of title becomes void.
As added by P.L.2-1991, SEC.5.

IC 9-17-3-3 Transfer of title; sale of vehicle without certificate of title; failure to deliver certificate of title
Sec. 3. (a) If a vehicle for which a certificate of title has been issued is sold or if the ownership of the vehicle is otherwise transferred, the person who holds the certificate of title must do the following:
(1) Endorse on the certificate of title an assignment of the certificate of title with warranty of title, in a form printed on the certificate of title, with a statement describing all liens or encumbrances on the vehicle.
(2) Except as provided in subdivisions (3) and (4), deliver the certificate of title to the purchaser or transferee at the time of the sale or delivery to the purchaser or transferee of the vehicle, if the purchaser or transferee has made all agreed upon initial payments for the vehicle, including delivery of a trade-in vehicle without hidden or undisclosed statutory liens.
(3) In the case of a sale or transfer between vehicle dealers licensed by this state or another state, deliver the certificate of title within twenty-one (21) days after the date of the sale or transfer.
(4) Deliver the certificate of title to the purchaser or transferee within twenty-one (21) days after the date of sale or transfer to the purchaser or transferee of the vehicle, if all of the following conditions exist:
(A) The seller or transferor is a vehicle dealer licensed by the state under IC 9-23.
(B) The vehicle dealer is not able to deliver the certificate of title at the time of sale or transfer.
(C) The vehicle dealer reasonably believes that it will be able to deliver the certificate of title, without a lien or an encumbrance on the certificate of title, within the twenty-one (21) day period.
(D) The vehicle dealer provides the purchaser or transferee with an affidavit under section 3.1 of this chapter.
(E) The purchaser or transferee has made all agreed upon initial payments for the vehicle, including delivery of a trade-in vehicle without hidden or undisclosed statutory liens.
(b) A licensed dealer may offer for sale a vehicle for which the dealer does not possess a certificate of title, if the dealer can comply with subsection (a)(3) or (a)(4) at the time of the sale.
(c) A vehicle dealer who fails to deliver a certificate of title within the time specified under this section is subject to the following civil penalties:
(1) One hundred dollars ($100) for the first violation.
(2) Two hundred fifty dollars ($250) for the second violation.
(3) Five hundred dollars ($500) for all subsequent violations.
Payment shall be made to the bureau and deposited in the state general fund. In addition, if a purchaser or transferee does not receive a valid certificate of title within the time specified by this

section, the purchaser or transferee shall have the right to return the vehicle to the vehicle dealer ten (10) days after giving the vehicle dealer written notice demanding delivery of a valid certificate of title and the dealer's failure to deliver a valid certificate of title within that ten (10) day period. Upon return of the vehicle to the dealer in the same or similar condition as delivered to the purchaser or transferee under this section, the vehicle dealer shall pay to the purchaser or transferee the purchase price plus sales taxes, finance expenses, insurance expenses, and any other amount paid to the dealer by the purchaser.
(d) For purposes of this subsection, "timely deliver", with respect to a third party, means to deliver to the purchaser or transferee with a postmark dated or hand delivered not more than ten (10) business days after there is no obligation secured by the vehicle. If the dealer's inability to timely deliver a valid certificate of title results from the acts or omissions of a third party who has failed to timely deliver a valid certificate of title to the dealer, the dealer is entitled to claim against the third party one hundred dollars ($100). If:
(1) the dealer's inability to timely deliver a valid certificate of title results from the acts or omissions of a third party who has failed to timely deliver the certificate of title in the third party's possession to the dealer; and
(2) the failure continues for ten (10) business days after the dealer gives the third party written notice of the failure;
the dealer is entitled to claim against the third party all damages sustained by the dealer in rescinding the dealer's sale with the purchaser or transferee, including the dealer's reasonable attorney's fees.
(e) If a vehicle for which a certificate of title has been issued by another state is sold or delivered, the person selling or delivering the vehicle must deliver to the purchaser or receiver of the vehicle a proper certificate of title with an assignment of the certificate of title in a form prescribed by the bureau.
(f) The original certificate of title and all assignments and subsequent reissues of the certificate of title shall be retained by the bureau and appropriately classified and indexed in the most convenient manner to trace title to the vehicle described in the certificate of title.
(g) A dealer shall make payment to a third party to satisfy any obligation secured by the vehicle within five (5) days after the date of sale.
As added by P.L.2-1991, SEC.5. Amended by P.L.60-1994, SEC.1; P.L.2-1995, SEC.42; P.L.59-1998, SEC.1; P.L.268-2003, SEC.8; P.L.97-2004, SEC.37.

IC 9-17-3-3.1
Affidavit of transferring vehicle dealer
Sec. 3.1. The affidavit required by IC 9-17-3-3(a)(4) shall be printed in the following form:
STATE OF INDIANA    )
) ss:
COUNTY OF ____________    )
I affirm under the penalties for perjury that all of the following are true:
(1) That I am a dealer licensed under IC 9-23-1.
(2) That I cannot deliver a valid certificate of title to the retail purchaser of the vehicle described in paragraph (3) at the time of sale of the vehicle to the retail purchaser. The identity of the previous seller or transferor is __________________________. Payoff of lien was made on (date)_______. I expect to deliver a valid and transferable certificate of title not later than (date)_______________ from the (State of)________ to the purchaser.
(3) That I will undertake reasonable commercial efforts to produce the valid certificate of title. The vehicle identification number is __________________.
Signed _______________________, Dealer
By_________________________________
Dated _____, ____
CUSTOMER ACKNOWLEDGES RECEIPT OF A COPY OF THIS AFFIDAVIT.
___________________________________
Customer Signature



CHAPTER 4. PRIVATE ASSEMBLY OF VEHICLES; ENGINE IDENTIFICATION NUMBERS

IC 9-17-4-0.3
"Assembled vehicle"
Sec. 0.3. As used in this chapter, "assembled vehicle" means:
(1) a motor vehicle, excluding a motorcycle, that has had the:
(A) frame;
(B) chassis;
(C) cab; or
(D) body;
replaced; or
(2) a motorcycle that has had the:
(A) frame; or
(B) engine;
replaced.
The term includes but is not limited to glider kits, fiberglass body kits, and vehicle reproductions or replicas and includes motor vehicles that have visible and original vehicle identification numbers.
As added by P.L.268-2003, SEC.10.



CHAPTER 5. LIENS

IC 9-17-5-1
Satisfaction or discharge of lien; delivery of certificate of title
Sec. 1. A person having possession of a certificate of title for a motor vehicle, semitrailer, or recreational vehicle because the person has a lien or an encumbrance on the motor vehicle, semitrailer, or recreational vehicle must deliver not more than ten (10) business days after receipt of the payment the satisfaction or discharge of the lien or encumbrance indicated upon the certificate of title to the person who:
(1) is listed on the certificate of title as owner of the motor vehicle, semitrailer, or recreational vehicle; or
(2) is acting as an agent of the owner and who holds power of attorney for the owner of the motor vehicle, semitrailer, or recreational vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.16.

IC 9-17-5-2
Lienholder; repossession of vehicle; application for certificate of title; procedure
Sec. 2. A person who holds a lien on a motor vehicle, semitrailer, or recreational vehicle who has repossessed the motor vehicle, semitrailer, or recreational vehicle and wants to obtain a certificate of title for the motor vehicle, semitrailer, or recreational vehicle in the person's name may obtain the certificate of title from the bureau if:
(1) the person from whom the motor vehicle, semitrailer, or recreational vehicle has been repossessed is shown by the records of the bureau to be the last registered owner of the motor vehicle, semitrailer, or recreational vehicle; and
(2) the person who holds the lien establishes to the satisfaction of the bureau that the person is entitled to the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-5-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.

IC 9-17-5-4
Security interest not created by rental agreement
Sec. 4. Notwithstanding any other law, a rental transaction agreement does not create a sale or security interest in a motor vehicle or trailer solely because the transaction agreement provides that the rental price may be adjusted upon the termination of the agreement based upon the amount received for the motor vehicle or trailer upon sale or other disposition. As added by P.L.123-1995, SEC.1.



CHAPTER 6. MANUFACTURED HOMES

IC 9-17-6-1
Certificate of title; requirement
Sec. 1. A person who owns a manufactured home shall obtain a certificate of title for the manufactured home under this chapter.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-2
Application; contents
Sec. 2. A person applying for a certificate of title under this chapter must submit an application on a form furnished by the bureau that contains the following information:
(1) A full description of the manufactured home.
(2) A statement of the person's title and of any lien or encumbrance upon the manufactured home.
(3) Any other information required by the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-3
Oath and affirmation; signature
Sec. 3. (a) The form described under section 2 of this chapter must include the following printed statement:
"I swear or affirm that the information I have entered on this form is correct. I understand that making a false statement on this form may constitute the crime of perjury.".
(b) The person applying for the certificate of title must sign the form directly below the printed statement.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-4
Certificate of title previously issued; manufacturer's certificate of origin; documents accompanying application
Sec. 4. If a certificate of title:
(1) has been previously issued for a manufactured home in Indiana, an application for a certificate of title must be accompanied by the certificate of title; or
(2) has not previously been issued for a manufactured home in Indiana, the application must be accompanied by a manufacturer's certificate of origin as provided in IC 9-17-8.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-5
Out of state homes brought into Indiana; documents accompanying application
Sec. 5. If the application for a certificate of title is for a manufactured home brought into Indiana from another state, the application must be accompanied by:
(1) the certificate of title issued for the manufactured home by

the other state if the other state has a certificate of title law; or
(2) a sworn bill of sale or dealer's invoice fully describing the manufactured home and the most recent registration receipt if the other state does not have a certificate of title law.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-6
Security interests; application of U.C.C. provisions
Sec. 6. Except as otherwise provided, IC 26-1-9.1 applies to a security interest in a manufactured home.
As added by P.L.2-1991, SEC.5. Amended by P.L.57-2000, SEC.4.

IC 9-17-6-7
Perfection of security interests
Sec. 7. A security agreement covering a security interest in a manufactured home that is not inventory held for sale may only be perfected by indicating the security interest on the certificate of title or duplicate certificate of title for the manufactured home issued by the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-8
Secured parties; application for certificate of title; notation of security interest
Sec. 8. (a) A secured party that:
(1) submits a properly completed application for a manufactured home certificate of title to the bureau; and
(2) pays the fee required by IC 9-29 for a certificate of title;
may have a notation of a security interest in the manufactured home made on the face of the certificate of title issued by the bureau.
(b) The bureau shall do the following:
(1) Enter the notation and the date of the notation on the certificate of title.
(2) Make a corresponding entry in the bureau's records.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-9
Discharge of security interests; note of discharge on certificate
Sec. 9. When a security interest indicated on a certificate of title to a manufactured home is discharged, the person who holds the security interest shall note the discharge of the security interest over the person's signature on the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-10
Evidence of title; retention by bureau
Sec. 10. The bureau shall retain the evidence of title presented by an applicant upon which the Indiana certificate of title is issued.
As added by P.L.2-1991, SEC.5.
IC 9-17-6-11
Review of application by bureau; reasonable diligence
Sec. 11. The bureau shall use reasonable diligence in determining if the facts stated in an application for a certificate of title are true.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-12
Issuance of certificate of title
Sec. 12. If the bureau is satisfied that the person applying for the certificate of title is the owner of the manufactured home or is otherwise entitled to have the manufactured home titled in the person's name, the bureau shall issue an appropriate certificate of title over the signature of the bureau and sealed with the seal of the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-13
Delivery of certificate of title to owner
Sec. 13. (a) If a lien or an encumbrance does not appear on the certificate of title, the bureau shall deliver a certificate of title to the person who owns the manufactured home.
(b) If a lien or an encumbrance appears on the certificate of title, the bureau shall deliver the certificate of title to the person named to receive the certificate of title in the application for the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-14
Validity of certificate; term
Sec. 14. A certificate of title is valid for the life of the manufactured home as long as the manufactured home is owned or held by the original holder of the certificate of title.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-15
Renewal of certificate
Sec. 15. A certificate of title described under this chapter does not have to be renewed except as otherwise provided.
As added by P.L.2-1991, SEC.5.

IC 9-17-6-15.1
Affidavit of transfer to real estate; application
Sec. 15.1. (a) A person who holds a certificate of title or a certificate of origin for a manufactured home that is attached to real estate by a permanent foundation may apply for an affidavit of transfer to real estate with the bureau.
(b) An application for an affidavit of transfer to real estate must contain the following:
(1) A full description of the manufactured home, including the legal description of the real estate to which the manufactured

home is attached.
(2) The:
(A) certificate of title for the manufactured home, including a notation of any lien or encumbrance on the manufactured home; or
(B) manufacturer's certificate of origin for the manufactured home, if a certificate of title has not been issued for the manufactured home, along with:
(i) an application for a certificate of title under section 2 of this chapter; and
(ii) any appropriate fee under IC 9-29-4 and any appropriate service charge under IC 9-29-3.
(3) An attestation by the owner of the manufactured home that the manufactured home has been permanently attached to the real estate upon which it is located.
(4) The following printed statement:
"I swear or affirm that the information that I have entered on this form is correct. I understand that making a false statement on this form may constitute the crime of perjury.".
(5) The signature of the person applying for the affidavit directly under the statement set forth in subdivision (4).
(6) Any other information required by the bureau.
(c) The bureau shall certify information regarding the title of the manufactured home on the affidavit of transfer to real estate.
As added by P.L.106-2003, SEC.2.

IC 9-17-6-15.3
Affidavit of transfer to real estate; recording
Sec. 15.3. Upon receipt from the person filing the affidavit of transfer to real estate with the accompanying certificate of title, the recorder of the county in which the manufactured home is located shall record the affidavit in the manner required by IC 36-2-11-8, provided that the auditor of the county has performed the endorsement required by IC 36-2-9-18.
As added by P.L.106-2003, SEC.3.

IC 9-17-6-15.5
Application of transfer to real estate; conversion of manufactured home to real estate
Sec. 15.5. The filing in the appropriate county recorder's office of the affidavit of transfer to real estate with the certificate of title is deemed a conversion of the manufactured home that is attached to real estate by a permanent foundation to an improvement upon the real estate upon which it is located.
As added by P.L.106-2003, SEC.4.

IC 9-17-6-16
Violation of chapter; Class C infraction
Sec. 16. A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.5.



CHAPTER 7. TRAILERS

IC 9-17-7-1
Certificate of title requirement; requirement
Sec. 1. Except as provided in section 2 of this chapter, an owner of a trailer used on highways must obtain a certificate of title for the trailer from the bureau.
As added by P.L.2-1991, SEC.5.

IC 9-17-7-2
Trailers exempted from certificate requirements
Sec. 2. An owner does not have to obtain a certificate of title for a trailer that:
(1) is subject to registration as a trailer that has a declared gross weight of not more than three thousand (3,000) pounds and is not a camping trailer; or
(2) is a camping trailer that has a declared gross weight of not more than three thousand (3,000) pounds and was manufactured before January 1, 1986;
until the trailer is transferred by the owner.
As added by P.L.2-1991, SEC.5.

IC 9-17-7-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.



CHAPTER 8. MANUFACTURERS, CONVERTER MANUFACTURERS, AND DEALERS; MANUFACTURERS' CERTIFICATES OF ORIGIN

IC 9-17-8-0.5
Application
Sec. 0.5. This chapter does not apply to an off-road vehicle.
As added by P.L.219-2005, SEC.10.

IC 9-17-8-1
Sale or transfer of motor vehicle to another person for display or resale; delivery of certificate of origin
Sec. 1. A manufacturer, converter manufacturer, dealer, or other person may not sell or otherwise dispose of a new motor vehicle to another person, to be used by the other person for purposes of display or resale, without delivering to the other person a manufacturer's certificate of origin under this chapter that indicates the assignments of the certificate of origin necessary to show the ownership of the title to a person who purchases the motor vehicle.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-2
Purchaser of new motor vehicle; receipt of certificate of origin
Sec. 2. A person may not purchase or acquire a new motor vehicle without obtaining from the seller of the motor vehicle a valid manufacturer's certificate of origin.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-3
Form of certificates
Sec. 3. (a) Except as provided in subsection (b), certificates of origin and assignments of certificates of origin must be in a form:
(1) prescribed by the bureau; or
(2) approved by the bureau.
(b) A manufacturer's certificate of origin for a low speed vehicle must indicate that the motor vehicle is a low speed vehicle.
As added by P.L.2-1991, SEC.5. Amended by P.L.21-2003, SEC.5.

IC 9-17-8-4
Manufacturers and dealers; required certificates
Sec. 4. A manufacturer, converter manufacturer, or dealer must have:
(1) a certificate of title;
(2) an assigned certificate of title;
(3) a manufacturer's certificate of origin; or
(4) an assigned manufacturer's certificate of origin;
for a motor vehicle, semitrailer, or recreational vehicle in the manufacturer's, converter manufacturer's, or dealer's possession.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.17.
IC 9-17-8-5
Dealer possession of motor vehicle without certificate of title; application; time limitation; delinquent title fee
Sec. 5. (a) If a dealer purchases or acquires ownership of a:
(1) motor vehicle;
(2) semitrailer; or
(3) recreational vehicle;
in a state that does not have a certificate of title law, the dealer shall apply for an Indiana certificate of title for the motor vehicle, semitrailer, or recreational vehicle not more than thirty-one (31) days from the date of purchase or the date ownership of the motor vehicle, semitrailer, or recreational vehicle was acquired.
(b) The bureau shall collect a delinquent title fee as provided in IC 9-29 if a dealer fails to apply for certificate of title for a motor vehicle, semitrailer, or recreational vehicle as described under subsection (a).
As added by P.L.2-1991, SEC.5.

IC 9-17-8-6
Forms for applications
Sec. 6. The bureau shall provide forms on which applications for certificates of title and assignments of certificates of title must be made under this chapter.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-7
Assigned certificates of title or certificates of origin; delivery
Sec. 7. A manufacturer, converter manufacturer, or dealer shall deliver an assigned certificate of title or certificate of origin to a person entitled to the certificate of title or certificate of origin.
As added by P.L.2-1991, SEC.5.

IC 9-17-8-8
Inspection of certificates and motor vehicles
Sec. 8. (a) Before obtaining a manufacturer's, converter manufacturer's, or dealer's license from the bureau, a person must agree to allow a police officer or an authorized representative of the bureau to inspect:
(1) certificates of origin, certificates of title, assignments of certificates of origin and certificates of title, or other proof of ownership as determined by the bureau; and
(2) motor vehicles, semitrailers, or recreational vehicles that are held for resale by the manufacturer, converter manufacturer, or dealer;
in the manufacturer's, converter manufacturer's, or dealer's place of business during reasonable business hours.
(b) A certificate of title, a certificate of origin, and any other proof of ownership described under subsection (a):
(1) must be readily available for inspection by or delivery to the proper persons; and         (2) may not be removed from Indiana.
As added by P.L.2-1991, SEC.5. Amended by P.L.268-2003, SEC.18.

IC 9-17-8-9
Violation of chapter; Class C infraction
Sec. 9. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.5.






ARTICLE 18. MOTOR VEHICLE REGISTRATION AND LICENSE PLATES

CHAPTER 1. APPLICATION

IC 9-18-1-1
Farm vehicles and new motor vehicles
Sec. 1. This article does not apply to the following:
(1) Farm wagons.
(2) Farm tractors.
(3) A new motor vehicle if the new motor vehicle is being operated in Indiana solely to remove it from an accident site to a storage location because:
(A) the new motor vehicle was being transported on a railroad car or semitrailer; and
(B) the railroad car or semitrailer was involved in an accident that required the unloading of the new motor vehicle to preserve or prevent further damage to it.
(4) An implement of agriculture designed to be operated primarily in a farm field or on farm premises.
(5) Off-road vehicles.
As added by P.L.2-1991, SEC.6. Amended by P.L.124-1995, SEC.1; P.L.210-2005, SEC.20; P.L.219-2005, SEC.11; P.L.1-2006, SEC.160.



CHAPTER 2. GENERAL PROCEDURES FOR REGISTERING MOTOR VEHICLES AND OBTAINING LICENSE PLATES

IC 9-18-2-1
Registration; state residents
Sec. 1. (a) Within sixty (60) days of becoming an Indiana resident, a person must register all motor vehicles owned by the person that:
(1) are subject to the motor vehicle excise tax under IC 6-6-5; and
(2) will be operated in Indiana.
(b) Within sixty (60) days after becoming an Indiana resident, a person must register all commercial vehicles owned by the person that:
(1) are subject to the commercial vehicle excise tax under IC 6-6-5.5;
(2) are not subject to proportional registration under the International Registration Plan; and
(3) will be operated in Indiana.
(c) A person must produce evidence concerning the date on which the person became an Indiana resident.
(d) Except as provided in subsection (e), an Indiana resident must register all motor vehicles operated in Indiana.
(e) An Indiana resident who has a legal residence in a state that is not contiguous to Indiana may operate a motor vehicle in Indiana for not more than sixty (60) days without registering the motor vehicle in Indiana.
(f) An Indiana resident who has registered a motor vehicle in Indiana in any previous registration year is not required to register the motor vehicle, is not required to pay motor vehicle excise tax under IC 6-6-5 or the commercial vehicle excise tax under IC 6-6-5.5 on the motor vehicle, and is exempt from property tax on the motor vehicle for any registration year in which:
(1) the Indiana resident is:
(A) an active member of the armed forces of the United States; and
(B) assigned to a duty station outside Indiana; and
(2) the motor vehicle is not operated inside or outside Indiana.
This subsection may not be construed as granting the bureau authority to require the registration of any vehicle that is not operated in Indiana.
(g) When an Indiana resident registers a motor vehicle in Indiana after the period of exemption described in subsection (f), the Indiana resident may submit an affidavit that:
(1) states facts demonstrating that the motor vehicle is a motor vehicle described in subsection (e); and
(2) is signed by the owner of the motor vehicle under penalties of perjury;
as sufficient proof that the owner of the motor vehicle is not required to register the motor vehicle during a registration year described in

subsection (f). The commission or bureau may not require the Indiana resident to pay any civil penalty or any reinstatement or other fee that is not also charged to other motor vehicles being registered in the same registration year.
As added by P.L.2-1991, SEC.6. Amended by P.L.90-1996, SEC.1; P.L.181-1999, SEC.11.



CHAPTER 3. MOTOR VEHICLES USED FOR OFFICIAL BUSINESS

IC 9-18-3-1
Registration fee exemption; vehicles exempted
Sec. 1. A vehicle that is owned or leased and used for official business by the following must be registered on a date selected by the bureau but is exempt from the payment of registration fees:
(1) The state.
(2) A municipal corporation (as defined in IC 36-1-2-10).
(3) A volunteer fire department (as defined in IC 36-8-12-2).
(4) A volunteer emergency ambulance service that:
(A) meets the requirements of IC 16-31; and
(B) has only members that serve for no compensation or a nominal annual compensation of not more than three thousand five hundred dollars ($3,500).
(5) A rehabilitation center funded under IC 12-12.
(6) A community action agency (IC 12-14-23).
(7) An area agency of aging and the aged (IC 12-10-1-6) and a county council on aging that is funded through an area agency.
(8) A community mental health center (IC 12-29-2).
As added by P.L.2-1991, SEC.6. Amended by P.L.2-1992, SEC.84; P.L.2-1993, SEC.65; P.L.119-1993, SEC.1; P.L.1-1999, SEC.25.

IC 9-18-3-2
License plate records
Sec. 2. The bureau shall retain a record of the license plates issued under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-3
United States government vehicles
Sec. 3. The bureau may issue a license plate under this chapter for a vehicle owned by the United States government.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-4
Permanent plates and registration cards
Sec. 4. (a) A vehicle that is owned by an entity that is exempt from the payment of registration fees under section 1 of this chapter may be assigned permanent license plates and accompanying permanent registration cards.
(b) The permanent license plates and permanent registration cards assigned under subsection (a) are in effect from the time the certificate of title for the vehicle is acquired by the person that owns the vehicle until the certificate of title is relinquished by the person, when the license plate removed is subject to reassignment or destruction by the person.
As added by P.L.2-1991, SEC.6.
IC 9-18-3-5
Confidential plates
Sec. 5. (a) A confidential license plate for investigative purposes may be issued to a state agency upon the annual consent of the bureau or the Indiana department of administration.
(b) Other investigative agencies may be issued confidential license plates for investigative purposes upon the annual consent of the superintendent of the state police.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-6
Permanent plates; police departments; department of natural resources
Sec. 6. The bureau may issue distinctive permanent plates under this chapter to each of the following:
(1) The state police department.
(2) The department of natural resources.
(3) County police departments.
(4) City police departments.
As added by P.L.2-1991, SEC.6.

IC 9-18-3-6.5
Employees of exempt agency; exemption during term of employment; notice of termination of employment
Sec. 6.5. (a) An employee of an agency that is exempt from the payment of registration fees under section 1(5) through 1(7) of this chapter is exempt from the payment of any fees for licensing under IC 9-24-6 while employed by the exempt agency if the director of the agency notifies the bureau in writing that the employee's duties include driving a commercial motor vehicle for the agency.
(b) The director of an agency that is exempt from the payment of registration fees under section 1(5) through 1(7) of this chapter shall notify the bureau if an individual who received a license without the payment of fees under subsection (a) ceases to be employed by the exempt agency.
(c) Not later than thirty (30) days following the day on which an individual ceases to be employed by an exempt agency, the individual must do the following:
(1) Renew the individual's license.
(2) Pay the appropriate fee for licensing under IC 9-24-6.
As added by P.L.96-1991, SEC.1.

IC 9-18-3-7
Violations
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 4. VEHICLE REGISTRATION BY MAIL

IC 9-18-4-1
Eligible vehicles
Sec. 1. The bureau may accept an application by mail for a license plate for a:
(1) motor vehicle;
(2) semitrailer; or
(3) recreational vehicle;
if the person applying for the license plate has been issued a certificate of title for the motor vehicle, semitrailer, or recreational vehicle, unless excepted under IC 9-17-2-13 or IC 9-18-2-18.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-2
Previous direct issuance required
Sec. 2. An application made by mail under section 1 of this chapter must be for a license plate previously issued directly from the bureau to the applicant.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-3
Place of mailing
Sec. 3. An application made under section 1 of this chapter must be mailed to:
(1) the preprinted return address contained on the registration application form provided by the bureau; or
(2) if registered under the International Registration Plan, to the department of state revenue under rules adopted under IC 4-22-2.
As added by P.L.2-1991, SEC.6. Amended by P.L.62-1996, SEC.10; P.L.61-1996, SEC.19.

IC 9-18-4-4
Change of registration; refunds, credits, and adjustments
Sec. 4. The bureau may establish administrative procedures to provide for:
(1) a refund;
(2) a credit; or
(3) an adjustment;
if a person who has registered a vehicle finds it necessary to change the vehicle registration from registration under any other law to registration under the International Registration Plan.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-5
Applications; swearing and notarizing; false statements
Sec. 5. (a) An application made through the United States mail is not required to be sworn to or notarized.     (b) A person applying for a license plate by mail may not make a false statement in the application for the license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-6
Postal service; agency
Sec. 6. In all proceedings under this chapter, the United States Postal Service is considered to be the agent of the applicant and not the agent of the:
(1) bureau; or
(2) commissioner.
As added by P.L.2-1991, SEC.6.

IC 9-18-4-7
Adoption of rules; forms
Sec. 7. (a) The bureau may:
(1) prescribe forms; and
(2) adopt rules;
to implement this chapter.
(b) A form prescribed under this section must include the information described in IC 9-18-2-16(b)(3).
As added by P.L.2-1991, SEC.6. Amended by P.L.126-1995, SEC.1; P.L.2-1996, SEC.223; P.L.96-1997, SEC.2; P.L.29-2000, SEC.1.

IC 9-18-4-8
Violations
Sec. 8. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.6.



CHAPTER 5. ARMED FORCES

IC 9-18-5-1
Application on behalf of titleholder
Sec. 1. A person:
(1) serving in the armed forces of the United States; and
(2) who holds an Indiana certificate of title for a vehicle that has not been registered in Indiana;
may extend authority by a letter to a resident of Indiana who is at least eighteen (18) years of age to apply for, on behalf of the holder of the certificate of title, a certificate of registration for the motor vehicle described in the certificate of title.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-2
Applications; statutes governing; signatures
Sec. 2. An application for registration under this chapter must be:
(1) made under the laws governing applications; and
(2) signed for, on behalf of the holder, by the person named in the letter.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-3
Signatures; determination of authenticity
Sec. 3. Upon receiving an application and a letter of authorization, the bureau shall determine if the signature on the letter is that of the person who holds the certificate of title for the motor vehicle by comparing the signature on the letter with the signature on the certificate of title.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-4
Certificates of registration; issuance
Sec. 4. When the bureau is satisfied that the signature on the letter is genuine, the bureau shall issue the certificate of registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-5
Fees
Sec. 5. The fees for and other conditions of registration under this chapter are the same as if the person who holds the certificate of title has been issued the certificate of registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-5-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 6. EXPIRATION, REPLACEMENT, AND TRANSFER OF REGISTRATIONS AND LICENSE PLATES

IC 9-18-6-1
Replacement plates; issuance
Sec. 1. A replacement semipermanent license plate may be issued by the bureau for any of the following reasons:
(1) The original semipermanent license plate has been in service for at least three (3) years.
(2) The original semipermanent license plate has been lost or stolen.
(3) The bureau determines that the reflective material required by IC 9-18-2-32 is no longer effective and the material's ineffectiveness is a safety hazard.
(4) A person registering a replacement vehicle requests a new license plate at the time of purchasing the replacement vehicle.
(5) A person who registered a vehicle no longer resides in the county in which the vehicle was originally registered.
As added by P.L.2-1991, SEC.6.

IC 9-18-6-2
Lost, mutilated, or destroyed plates; duplicates and replacements
Sec. 2. (a) Except as provided in subsections (b) and (e), if a license plate is:
(1) lost;
(2) mutilated; or
(3) destroyed;
the person in whose name the license plate was issued may obtain from the bureau a duplicate or a replacement license plate by filing with the bureau an application on a form provided by the bureau duly sworn to as provided in IC 9-18-2.
(b) If a license plate is lost, the bureau may not issue a duplicate or replacement license plate until the person in whose name the plate was issued has first notified:
(1) the Indiana law enforcement agency that has jurisdiction where the loss occurred; or
(2) the law enforcement agency that has jurisdiction over the address listed on the registration;
that the original license plate has been lost.
(c) A law enforcement agency to whom a loss is reported shall complete and present to the person reporting the loss a form provided by the bureau indicating that the loss has been reported.
(d) The person must present the form described under subsection (c) to the bureau before a replacement license plate may be obtained.
(e) If a license plate for a commercial vehicle is lost, mutilated, or destroyed, the person in whose name the plate was issued shall notify:
(1) the Indiana law enforcement agency that has jurisdiction where the loss occurred; and         (2) the bureau;
that the original license plate has been lost, mutilated, or destroyed. In order to receive a duplicate or a replacement license plate, the person in whose name the license plate was issued must complete and submit to the bureau an application and affidavit designed by the bureau.
(f) The bureau shall charge a fee for a duplicate or replacement license plate under subsections (b) and (e) as set forth in IC 9-29-5-17.
As added by P.L.2-1991, SEC.6. Amended by P.L.150-2001, SEC.6.

IC 9-18-6-3
Duplicate plates; certificates; display; identifying symbols
Sec. 3. (a) For a duplicate license plate, the bureau shall issue to the person applying for the license plate a certificate in the form of a sticker, including the registration number to be displayed on the motor vehicle, trailer, semitrailer, or recreational vehicle, until the bureau can obtain and deliver a duplicate license plate to the applicant.
(b) A duplicate license plate must be displayed in the same manner as the original license plate was displayed.
(c) A certificate issued under subsection (a):
(1) must be displayed on the windshield of a vehicle that has an enclosed driver's compartment; and
(2) in all other cases, shall be carried by the person operating the vehicle.
(d) The bureau shall issue an identifying symbol for replacement license plates marked "replacement license plate" that must be affixed to the license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-6-4
Transfers of ownership
Sec. 4. (a) If the ownership of a vehicle registered under this article is transferred, except a transfer from a manufacturer or dealer:
(1) the registration of the vehicle expires; and
(2) the person transferring the vehicle shall remove the license plates and certificate of registration from the vehicle.
(b) A person who transfers to another person the ownership of a registered vehicle owned by the person, upon the filing of an application for the transfer of the registration and the payment of a fee under IC 9-29-5-23, may have another vehicle registered in the person's name either individually or jointly with another for the remainder of the registration year if the vehicle to which the registration is transferred is:
(1) of the same type; and
(2) in the same fee class;
as the vehicle for which the registration was originally issued.
(c) If a vehicle to which the registration is transferred is in a higher fee class than the vehicle for which the registration was

originally issued, the person applying for the transfer shall pay, in addition to the transfer fee, the difference between the fee paid for the registration of the vehicle to which the registration is transferred.
(d) If a person who owns a vehicle wants to change the ownership of the vehicle by the addition of another person as owner, the person shall be issued a certificate of registration with the name of the other person included after the person who owns the vehicle has complied with IC 9-17.
(e) If at least one (1) person who is a joint owner transfers the person's ownership interest in a vehicle to at least one (1) remaining joint owner, the certification of registration shall be issued to the remaining joint owner or owners if the transferring owner or owners relinquish any interest in the use of the registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-6-5
Transfer of plates
Sec. 5. (a) Upon the disposition by sale or other means of a motor vehicle, trailer, semitrailer, recreational vehicle, or motor home currently registered in Indiana, the license plate from the disposed motor vehicle, trailer, semitrailer, recreational vehicle, or motor home may be:
(1) transferred by the person who is the current registrant to any other vehicle of the same type acquired by the person; and
(2) operated in Indiana for not more than thirty-one (31) days after the date the person acquires ownership of the vehicle.
(b) The person who is the registrant must have in the person's possession a:
(1) manufacturer's certificate of origin;
(2) duly assigned certificate of title; or
(3) notarized bill of sale;
indicating that the person is the owner of the vehicle to which the unexpired license plates are affixed.
As added by P.L.2-1991, SEC.6.

IC 9-18-6-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 7. TEMPORARY REGISTRATION AND TRIP PERMITS

IC 9-18-7-1
Temporary registration permits
Sec. 1. (a) A person may apply for and receive a temporary registration permit for a motor vehicle, semitrailer, trailer designed to be used with a semitrailer, or recreational vehicle.
(b) Except as provided in section 1.5 of this chapter, a temporary registration permit is valid for a period of thirty (30) days from the date of issuance and authorizes the use of the motor vehicle, semitrailer, trailer designed to be used with a semitrailer, or recreational vehicle on the highways if any of the following conditions exist:
(1) The person has purchased or otherwise obtained the vehicle in Indiana and will be titling or registering the vehicle in another state.
(2) The person is a resident of Indiana and is intending to move to another state and the current vehicle registration or temporary permit will expire before the person moves.
(3) The person is a resident of Indiana and the vehicle registration in another state has expired and the person has applied for an Indiana title for the vehicle.
(4) The person is a manufacturer of semitrailers or trailers designed to be used with a semitrailer that may be leased by the manufacturer to any person, including a motor carrier, for not more than the term of the special registration permit. This subdivision does not prohibit the transportation of property on a semitrailer or trailer operating under a temporary registration permit. A copy of the lease must accompany the semitrailer or trailer.
(5) The person owns and operates the vehicle and the person:
(A) does not operate the vehicle as a lessor; and
(B) moves the empty vehicle from one (1) lessee-carrier to another.
(c) The bureau shall prescribe the form of a temporary registration permit.
(d) A temporary registration permit shall be displayed on a vehicle in a manner determined by the bureau.
(e) The bureau may provide for the bulk issuance of temporary registration permits to manufacturers for the purpose of subsection (b)(4).
(f) Subject to IC 9-25-1-2, a temporary registration permit may be obtained under this section if the owner of the vehicle provides proof of financial responsibility in the amounts specified under IC 9-25 in a form required by the bureau.
As added by P.L.2-1991, SEC.6. Amended by P.L.61-1994, SEC.1; P.L.93-1997, SEC.4.

IC 9-18-7-1.5 Temporary registration permits; vehicles to be registered in foreign country
Sec. 1.5. (a) This section applies to a temporary registration permit obtained:
(1) for a vehicle that is manufactured in Indiana; and
(2) by an individual who:
(A) is a citizen of a foreign country; and
(B) purchases a vehicle described in subdivision (1) with the intention of registering the vehicle in the foreign country of which the individual is a citizen.
(b) A temporary registration permit issued under this section is valid for ninety (90) days from the date of issuance and authorizes the use of the vehicle on the highways.
(c) A temporary registration permit issued under this section shall be manufactured from the same material as a license plate issued under IC 9-18-2. The bureau shall prescribe the form of a temporary registration permit.
(d) A temporary registration permit shall be displayed on a vehicle in a manner determined by the bureau.
(e) Subject to IC 9-25-1-2, a temporary registration permit may be obtained under this section if the owner of the vehicle provides proof of financial responsibility in the amounts specified under IC 9-25 in a form required by the bureau.
As added by P.L.61-1994, SEC.2. Amended by P.L.93-1997, SEC.5.

IC 9-18-7-2
Trip permits
Sec. 2. (a) A trip permit may be issued for:
(1) a vehicle that could be operated in Indiana for a period of seventy-two (72) hours instead of full registration; and
(2) both interstate and intrastate travel.
(b) A trip permit may not be used to evade full registration.
(c) The department of state revenue or agents for the department of state revenue may issue trip permits under rules adopted under IC 4-22-2.
As added by P.L.2-1991, SEC.6. Amended by P.L.93-1997, SEC.6.

IC 9-18-7-3
International Registration Plan applicants; temporary registration authorizations
Sec. 3. (a) A document shall be issued to a person applying for registration under the International Registration Plan.
(b) The document described under subsection (a) serves as a temporary registration authorization pending issuance of a permanent registration plate and cab card.
(c) The document must be carried in the vehicle for which the document is issued.
(d) The department of state revenue shall issue the temporary registration authorization under rules adopted by the department of state revenue under IC 4-22-2. As added by P.L.2-1991, SEC.6. Amended by P.L.61-1996, SEC.20; P.L.93-1997, SEC.7.

IC 9-18-7-4
Delivery permits
Sec. 4. (a) An Indiana resident who owns a vehicle required to be registered under this title may, for the purpose of delivering or having delivered the vehicle to the residence or place of business of the resident, apply for and obtain a temporary permit that allows the person or the person's agent or employee to operate the vehicle upon the highways without obtaining a certificate of title or registration for the vehicle. The permit is valid for not more than ninety-six (96) hours.
(b) A person must do the following to obtain a permit under this section:
(1) Pay the required fee with the application.
(2) Provide proof of financial responsibility in the amounts specified under IC 9-25 in the form required by the bureau.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-2001, SEC.2.

IC 9-18-7-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.

IC 9-18-7-6
Hunter's permits
Sec. 6. (a) When a hunter's permit is applied for under this section, the department of state revenue shall issue a hunter's permit to a common carrier (as defined under IC 8-2.1-17-4) that contracts for common carrier services from an individual who owns and operates a motor vehicle subject to the International Registration Plan.
(b) If a motor vehicle under subsection (a) is registered in the name of the common carrier that contracts for services from the person who is the owner and operator of the motor vehicle, when the person no longer provides services to the common carrier, the common carrier shall transfer a hunter's permit issued to the common carrier under subsection (a) to the person upon the person's request. The common carrier may charge the person receiving the hunter's permit an amount that does not exceed the amount the common carrier paid for the hunter's permit under subsection (a).
(c) A hunter's permit transferred to a person under subsection (b) allows the person to move the motor vehicle under subsection (a) within Indiana for thirty (30) days to search for a new independent contract for services with a common carrier without first registering the motor vehicle.
(d) The department of state revenue shall adopt rules under IC 4-22-2 to implement this section. As added by P.L.93-1997, SEC.8.



CHAPTER 8. IDENTIFICATION NUMBERS

IC 9-18-8-1
Motor vehicle part defined
Sec. 1. As used in this chapter, "motor vehicle part" means:
(1) for a motorcycle:
(A) a frame; or
(B) an engine;
(2) for a passenger motor vehicle, a:
(A) frame;
(B) chassis; or
(C) body;
(3) for a truck or a tractor, a:
(A) frame;
(B) chassis;
(C) cab; or
(D) body; or
(4) for a trailer, semitrailer, or recreational vehicle, a:
(A) chassis; or
(B) body;
of the motor vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.19.

IC 9-18-8-2
Special identification numbers; vehicles without valid manufacturer's identification numbers
Sec. 2. A person who is the owner, custodian, or possessor of a motor vehicle that:
(1) was manufactured after December 31, 1954; and
(2) does not have a manufacturer's identification number installed on the motor vehicle or has an installed original manufacturer's identification number that is altered or defaced;
shall, not more than twenty (20) days after becoming the owner, custodian, or possessor of the motor vehicle, apply to the bureau on a form furnished by the bureau for permission to make or stamp on the motor vehicle a special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-3
Special identification number applications; contents
Sec. 3. An application for permission to make or stamp a special identification number on a motor vehicle must contain the following:
(1) A description of the motor vehicle, including the make, style, and year of model of the motor vehicle.
(2) A description of:
(A) the original manufacturer's identification number, if any part of the number remains, as is possible to give; or
(B) any distinguishing marks that may be on the engine or body of the motor vehicle.         (3) The name and address of the person applying for the special identification number.
(4) The date on which the person purchased or procured possession of the motor vehicle.
(5) The name and address of the person from whom the applicant purchased the motor vehicle.
(6) Any other information that the bureau requires.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-4
Special identification number applications; swearing to facts
Sec. 4. The description and facts in the application shall be sworn to by the person applying for the special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-5
Special identification number placement on vehicle
Sec. 5. (a) Upon receipt of an application, together with the fee specified under IC 9-29 for a special identification number, the bureau shall issue to the person who submitted the application written permission to make or stamp a special identification number in a place on the motor vehicle to be designated by the bureau.
(b) If the original identification number is on the vehicle or visible, the new special identification number must be affixed so as not to cover the original identification number.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.20.

IC 9-18-8-6
Special identification numbers; lawful identification numbers
Sec. 6. When a special identification number has been stamped or otherwise placed on the motor vehicle:
(1) the number becomes the lawful identification number of the motor vehicle for all purposes; and
(2) the person who owns the motor vehicle may sell and transfer the motor vehicle under the special identification number.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-7
Inspections; impoundment
Sec. 7. If a law enforcement officer is unable to determine the manufacturer's identification number or the special identification number by an external inspection of a vehicle, the law enforcement officer may impound the vehicle for up to forty-eight (48) hours for the purpose of determining the manufacturer's identification number or special identification number by an inspection of the internal or otherwise hidden identification numbers.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-8
Special identification number designation; manufacturer's

numbering
Sec. 8. (a) In designating a special identification number for a motor vehicle under this chapter, the bureau shall designate and number consecutively, beginning with the number one (1), preceded by the letters "MVIN", and followed by the letters "IND" in the order of the filing of application.
(b) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles of parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-9
Registration and titling of unnumbered vehicles prohibited; manufacturer's numbering
Sec. 9. (a) The bureau may not register a motor vehicle without an identification number or issue a certificate of title for the operation of a motor vehicle except as specified under this chapter.
(b) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles or parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.21.

IC 9-18-8-10
Special identification numbers; workmanship approval statements; manufacturer's numbering
Sec. 10. (a) Before issuing a certificate of title, the bureau shall require the person applying for the certificate of title to sign a statement that the special identification number assigned to be placed on the motor vehicle has been put on in a workmanlike manner.
(b) The statement described under subsection (a) shall be certified by:
(1) a chief of police;
(2) a sheriff; or
(3) another convenient peace officer;
that the chief of police, sheriff, or peace officer has inspected the motor vehicle and found the identification number to be attached to the motor vehicle as required by this chapter.
(c) This section does not prevent a manufacturer or a manufacturer's agent, other than a dealer, from doing the manufacturer's own numbering on motor vehicles or parts removed or changed and replacing the numbered parts.
As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.22.

IC 9-18-8-11
Ownership of vehicle in violation; infraction
Sec. 11. A person who owns or possesses a vehicle knowing the vehicle to be in violation of section 2, 3, or 4 of this chapter commits a Class D felony. As added by P.L.2-1991, SEC.6.

IC 9-18-8-12
Damaging, removing, covering, or altering of identification numbers; infraction
Sec. 12. A person who knowingly:
(1) damages;
(2) removes;
(3) covers; or
(4) alters;
an original or a special identification number commits a Class C felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-13
Sale of vehicle with destroyed, removed, altered, covered, or defaced identification number; infraction
Sec. 13. A person who knowingly sells or offers for sale a motor vehicle that has had the original or special identification number:
(1) destroyed;
(2) removed;
(3) altered;
(4) covered; or
(5) defaced;
commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-14
Sale of vehicle part with destroyed, removed, altered, covered, or defaced identification number; infraction
Sec. 14. A person who knowingly or intentionally sells or offers for sale a motor vehicle part that has had the identification number:
(1) destroyed;
(2) removed;
(3) altered;
(4) covered; or
(5) defaced;
commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-15
Possession of unattached plates or labels containing identification numbers; possession of plates or labels with altered, removed, or fraudulent identification numbers; infractions
Sec. 15. (a) Subsection (c) does not apply to a person who manufactures or installs a plate or label containing an identification number:
(1) in a program authorized by a manufacturer of motor vehicles or motor vehicle parts; or
(2) with permission granted by the bureau under this chapter.     (b) As used in this section, "identification number" means a set of numbers, letters, or numbers and letters that is assigned to a motor vehicle or motor vehicle part:
(1) by a manufacturer of motor vehicles or motor vehicle parts; or
(2) by a governmental entity in Indiana or another state to replace a destroyed, a removed, an altered, or a defaced set of numbers, letters, or numbers and letters assigned by a manufacturer of motor vehicles or motor vehicle parts.
(c) A person who knowingly or intentionally possesses a plate or label that:
(1) contains an identification number; and
(2) is not attached to the motor vehicle or motor vehicle part to which the identification number was assigned by a manufacturer of motor vehicles or motor vehicle parts or a governmental entity;
commits a Class D felony.
(d) A person who knowingly or intentionally possesses a plate or label on which an identification number has been altered or removed commits a Class D felony.
(e) A person who, with intent to defraud, possesses a plate or label containing a set of numbers, letters, or numbers and letters that purports to be an identification number commits a Class D felony.
As added by P.L.2-1991, SEC.6.

IC 9-18-8-16
Operation of vehicle with removed, defaced, destroyed, obliterated, or concealed identification number; infractions
Sec. 16. (a) A person who operates a motor vehicle on which the identification number has been removed, defaced, destroyed, obliterated, or concealed, when application has not been made to the bureau for permission to put on a new number, commits a Class C infraction.
(b) If a person who violates subsection (a) cannot, to the satisfaction of the court, establish the person's ownership of the motor vehicle, the motor vehicle shall be confiscated by the court and sold. The proceeds from the sale shall be used to pay the fine and costs of prosecution, and the balance, if any, shall be deposited in the motor vehicle highway account fund.
(c) If the fine and costs are not paid within thirty (30) days after judgment is rendered under this section, the court shall proceed to advertise and sell the motor vehicle in the manner provided by law for the sale of personal property under execution.
(d) If at any time the motor vehicle remains in the custody of the court or the court's officers under this section the owner appears and establishes the owner's title to the motor vehicle to the satisfaction of the court, the motor vehicle shall be returned to the owner. The owner shall then make application for and may obtain an identification number and a title as provided in IC 9-17-4. The owner may then use the motor vehicle upon proper registration. As added by P.L.2-1991, SEC.6. Amended by P.L.268-2003, SEC.23.



CHAPTER 9. TRAILERS

IC 9-18-9-1
Registration required
Sec. 1. A trailer used on the highways, including a pop-up camper trailer, must be registered with the bureau.
As added by P.L.2-1991, SEC.6. Amended by P.L.93-1997, SEC.9.



CHAPTER 10. SEMITRAILERS

IC 9-18-10-1
Registration required
Sec. 1. A semitrailer used on the highways must be registered with the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-10-2
Registration periods
Sec. 2. A person who owns a semitrailer required to be registered under this chapter may register the semitrailer:
(1) on an annual basis under IC 9-18-2-7;
(2) on a five (5) year basis as provided in section 3 of this chapter; or
(3) permanently under section 3 of this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.117-1993, SEC.2.

IC 9-18-10-3
Registration system; development and implementation
Sec. 3. The bureau shall adopt rules under IC 4-22-2 to develop and implement a system of:
(1) registration for semitrailers for a period of five (5) years; and
(2) permanent registration for semitrailers.
As added by P.L.2-1991, SEC.6. Amended by P.L.117-1993, SEC.3.

IC 9-18-10-4
License plates; transfer or replacement
Sec. 4. A five (5) year semitrailer license plate may be transferred or replaced.
As added by P.L.2-1991, SEC.6.

IC 9-18-10-5
Converted semitrailers; licensing
Sec. 5. A semitrailer converted to a full trailer through the use of a converter dolly shall be licensed as a semitrailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-10-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 11. INTERCITY BUSES

IC 9-18-11-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) The regulation of motor buses operated in interstate commerce under IC 8-2.1.
(2) Special and charter bus operations when the buses:
(A) are operating in interstate commerce; and
(B) have been granted reciprocity under reciprocal agreements entered into by Indiana and the state in which the buses are domiciled or based.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-2
Preceding year defined
Sec. 2. As used in this chapter, "preceding year" means a period of twelve (12) consecutive months fixed by the bureau that is within the sixteen (16) months immediately preceding the commencement of the registration year for which proportional registration is sought.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-3
Registration applications; contents
Sec. 3. A person engaged in operating at least one (1) fleet of intercity buses may, instead of registering the buses under any other law, register each fleet for operation in Indiana by filing an application with the bureau that contains the following information:
(1) The total number of miles operated in all states during the preceding year by the intercity buses in the fleet.
(2) The total number of miles operated in Indiana during the preceding year by the intercity buses in the fleet.
(3) A description and identification of each intercity bus in the fleet that is to be operated in Indiana during the registration year for which proportional fleet registration is requested.
(4) Any other information requested by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-4
Registration and licensing
Sec. 4. The bureau shall:
(1) register the intercity buses described and identified; and
(2) issue:
(A) a license plate;
(B) a distinctive sticker; or
(C) another suitable identification device;
for each bus described in the application;
upon payment of the appropriate fees for the application and for the license plates, stickers, or devices issued. As added by P.L.2-1991, SEC.6.

IC 9-18-11-5
Certificates of registration
Sec. 5. (a) A certificate of registration shall be issued for each proportionally registered intercity bus.
(b) A certificate of registration:
(1) must, in addition to the information required by IC 9-18-2-20, bear upon the certificate's face the number of the:
(A) license;
(B) sticker; or
(C) other device;
issued for a proportionally registered bus; and
(2) shall be carried in the intercity bus for which the card was issued at all times.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-6
Full registration; exception
Sec. 6. A fleet intercity bus registered and identified is considered to be fully registered in Indiana for any type of movement or operation, except in those instances in which a grant of authority is required for intrastate movement or operation.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-7
Out-of-state registration required
Sec. 7. Proportional registration of fleet intercity buses under this chapter is subject to the condition that each fleet intercity bus proportionally registered under this chapter is also proportionally or otherwise properly registered in at least one (1) other state during the period for which the intercity bus is proportionally registered in Indiana.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-8
Additional buses; registration formula
Sec. 8. A person who acquires ownership of an intercity bus after the commencement of the registration year and subsequently adds to a proportionally registered fleet shall be proportionally registered by applying the mileage percentage used in the original application for the fleet for the registration period to the regular registration fees due with respect to the intercity bus for the remainder of the registration year.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-9
Withdrawal of buses; notification; surrender of registration cards and identification devices
Sec. 9. (a) If an intercity bus is withdrawn from a proportionally

registered fleet during the period for which the bus is registered under this chapter, the person who owns the fleet shall notify the bureau on forms prescribed by the bureau.
(b) The bureau may require the person to surrender proportional registration cards and other identification devices that have been issued with respect to an intercity bus that the bureau considers advisable.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-10
Initial applications
Sec. 10. (a) The initial application for proportional registration of a fleet must state the mileage data with respect to the fleet for the preceding year in Indiana and other states.
(b) If operations were not conducted with a fleet during the preceding year, the application must contain a full statement of the proposed method of operation and estimates of annual mileage in Indiana and other states.
(c) The bureau may deny the application if the bureau is not satisfied with the correctness of the application.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-11
Records; preservation; audits
Sec. 11. (a) A person who owns an intercity bus whose application for proportional registration has been accepted shall preserve the records on which the application is based for a period of four (4) years following the year or period upon which the application is based.
(b) Upon request of the bureau, the person shall make the records available to the bureau at the bureau's office for audit as to accuracy of computations and payments or to pay the reasonable costs of an audit at the home office of the person by an appointed representative of the bureau.
(c) The bureau may make arrangements with agencies of other states administering motor vehicle registration laws for joint audits of any owner.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-12
Authority for registration
Sec. 12. This chapter constitutes complete authority for the registration of fleet buses upon a proportional registration basis without reference to or application of any other statutes, except as provided.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-13
Rules
Sec. 13. The bureau may adopt rules necessary to carry out the

administration and enforcement of this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-11-14
Buses operated in International Registration Plan states; registration
Sec. 14. Intercity buses, except charter buses, that operate in states that are members of the International Registration Plan are subject to registration under the plan.
As added by P.L.2-1991, SEC.6.



CHAPTER 12. ANTIQUE MOTOR VEHICLE REGISTRATION

IC 9-18-12-1
Annual registration; forms; certificates; authentic antique plate display
Sec. 1. (a) An antique motor vehicle must be registered annually.
(b) The bureau may adopt a:
(1) registration form; and
(2) certificate of registration;
to implement this chapter.
(c) After December 31, 2007, a person who:
(1) registers an antique motor vehicle under this chapter; and
(2) wishes to display on the antique motor vehicle an authentic license plate from the model year of the antique motor vehicle under section 2.5 of this chapter;
must pay the required fee under IC 9-29-5-32.5.
As added by P.L.2-1991, SEC.6. Amended by P.L.79-2006, SEC.4.

IC 9-18-12-2
License plates
Sec. 2. (a) Except as provided in section 2.5 of this chapter, the bureau shall issue one (1) license plate to the person who owns an antique motor vehicle that is registered under this chapter.
(b) Subject to subsection (c), a license plate for an antique motor vehicle shall be manufactured according to the bureau's specifications.
(c) A license plate issued under this chapter shall:
(1) contain:
(A) the registration number assigned to the registration certificate by the bureau; and
(B) the words "Historic Motor Vehicle, State of Indiana"; and
(2) indicate the year for which the antique motor vehicle has been registered.
(d) Instead of issuing a new license plate each time that an antique motor vehicle is registered, the bureau may issue to the person who owns the antique motor vehicle a tag or sticker that indicates the year for which the motor vehicle has been registered.
(e) A license plate issued under this chapter shall be securely attached to the rear of an antique motor vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.79-2006, SEC.5.

IC 9-18-12-2.5
Use of authentic antique license plates
Sec. 2.5. (a) After December 31, 2007, a person who registers an antique motor vehicle under this chapter may:
(1) furnish; and
(2) display on the antique motor vehicle;
an Indiana license plate from the model year of the antique motor

vehicle.
(b) A license plate furnished and displayed under this section must be an authentic license plate from the model year of the antique motor vehicle.
(c) Before a license plate is mounted on an antique motor vehicle under this section, the license plate must be inspected by the bureau to determine whether the license plate:
(1) complies with this section;
(2) is in suitable condition to be displayed; and
(3) bears a unique plate number at the time of the registration of the antique motor vehicle.
The bureau may prohibit the display of an authentic license plate under this section if the authentic license plate is not in conformance with this subsection.
(d) If an Indiana license plate from the model year of the antique motor vehicle is displayed on a motor vehicle registered as an antique motor vehicle under this chapter, the current certificate of registration of the antique motor vehicle shall be:
(1) kept at all times in the vehicle; and
(2) made available for inspection upon the demand of a law enforcement officer.
Notwithstanding IC 9-18-2-21, this subsection is not satisfied by keeping a reproduction of the certificate of registration in the vehicle or making a reproduction of the certificate of registration available for inspection.
(e) The fee to register and display an authentic license plate from the model year of an antique motor vehicle is as provided in IC 9-29-5-32.5.
As added by P.L.79-2006, SEC.6.

IC 9-18-12-3
Safety certificates
Sec. 3. (a) An application for the registration of an antique motor vehicle under this chapter must be accompanied by a certificate that indicates that the antique motor vehicle has:
(1) been inspected for general safety; and
(2) been found to be in a mechanical condition that the vehicle can be operated safely on the highways.
(b) The state police department shall make the inspection and issue the certificate under this section.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-4
Vehicles altered after registration; nonoriginal motor scooter equipment not required
Sec. 4. (a) If a person who registers an antique motor vehicle under this chapter makes substantial alterations or changes to the vehicle after the date of the antique motor vehicle's registration, the registrant shall have the vehicle reinspected by the state police department.     (b) If the antique motor vehicle is not found to be in a mechanical condition that guarantees the vehicle's safe operation upon the highways, the mechanical condition shall be reported to the bureau. The bureau shall do the following:
(1) Immediately cancel the registration of the antique motor vehicle.
(2) Notify the person who registered the antique motor vehicle of the cancellation.
(c) A motor scooter registered under this chapter is not required to have equipment that was not original on the motor scooter.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-5
Transfers of ownership
Sec. 5. (a) Upon the transfer of ownership of an antique motor vehicle registered under this chapter:
(1) the antique motor vehicle's registration is void; and
(2) the license plates shall be removed from the antique motor vehicle by the person who owns the antique motor vehicle.
(b) A person who is not the original registrant of an antique motor vehicle may not possess the license plates for the antique motor vehicle.
(c) A person who originally owns the license plates for an antique motor vehicle may, for the remainder of the year in which the ownership of the vehicle is transferred, register another antique motor vehicle under the same registration.
(d) Upon the transfer and sale of an antique motor vehicle registered under this chapter, the person who acquires ownership of the antique motor vehicle shall, not more than thirty-one (31) days after the date of acquiring ownership or before using the motor vehicle upon the highways, make an application with the bureau for registration of the antique motor vehicle under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-6
Property taxes
Sec. 6. An antique motor vehicle registered under this chapter is not subject to assessment and property taxation under IC 6-1.1, as provided by IC 6-1.1-2-7.
As added by P.L.2-1991, SEC.6.

IC 9-18-12-7
Violations
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 13. RECOVERY VEHICLE REGISTRATION

IC 9-18-13-1
License plates; design and issuance
Sec. 1. The bureau shall design and issue a license plate that will designate a registered vehicle as a recovery vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-2
Transport operator plates; display
Sec. 2. A vehicle registered as a recovery vehicle is not required to display a transport operator license plate on either:
(1) the recovery vehicle; or
(2) the vehicle being towed by the recovery vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-3
Registration; qualifications; highway operation
Sec. 3. (a) To qualify for registration as a recovery vehicle, a vehicle must be:
(1) capable of lifting and pulling a disabled, a wrecked, an abandoned, an improperly parked, or a burnt vehicle by attaching a pickup bar with an adequate chain or steel structured lifting apparatus to the vehicle in lift;
(2) equipped with a power driven winch;
(3) equipped with proper emergency lighting for the recovery vehicle and the vehicle in lift;
(4) capable of attaching safety chains on the vehicle in lift; and
(5) capable of traveling the highways safely at least at the minimum speed limit.
(b) A vehicle that meets the qualifications listed in subsection (a) must be registered as a recovery vehicle under this chapter to operate on a highway.
(c) A person may not operate a vehicle:
(1) that has the qualifications listed in subsection (a);
(2) that is not registered under this chapter as a recovery vehicle; and
(3) on a highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-4
Financial responsibility
Sec. 4. (a) A person who operates a recovery vehicle must meet the minimum standards for financial responsibility that are set forth in IC 9-25.
(b) A recovery vehicle may be registered only if proof of financial responsibility in amounts required under IC 9-25 is produced at the time of registration. The bureau shall retain a record of that proof in the bureau's files.     (c) The bureau may adopt rules under IC 4-22-2 to carry out this section.
(d) A person may not operate a recovery vehicle on a highway in violation of this section.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-5
Exemption of certain vehicles
Sec. 5. A truck registered as a vehicle having a declared gross weight greater than sixteen thousand (16,000) pounds, or a tractor having a declared gross weight greater than twenty thousand (20,000) pounds, that is owned by a person and used to lift or pull a vehicle or combination of vehicles is exempt from this chapter if the vehicle or combination of vehicles being pulled are:
(1) owned by the same person who owns or operates the truck or tractor used as the pulling vehicle;
(2) leased by the same person who owns or operates the truck or tractor used as the pulling vehicle; or
(3) owned or leased to a subsidiary or other related corporation of the person owning or operating the truck or tractor used as the pulling vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-6
International Registration Plan registration
Sec. 6. A recovery vehicle registered under this chapter may be registered under the International Registration Plan and be issued an apportioned license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-7
Operation of unqualified vehicle
Sec. 7. A person may not operate a vehicle:
(1) that is not qualified to register as a recovery vehicle under this chapter;
(2) for the purpose of lifting and pulling:
(A) a disabled;
(B) a wrecked;
(C) an abandoned;
(D) an improperly parked; or
(E) a burnt vehicle; and
(3) on a highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-8
Registration and highway operation violations; infraction; detention of vehicle
Sec. 8. (a) A person who violates section 3 of this chapter commits a Class C infraction.
(b) A vehicle that is:         (1) in violation of section 3 of this chapter; and
(2) used on a highway to tow a disabled or an improperly parked vehicle;
shall be detained by the law enforcement officer until the person who owns the recovery vehicle shows the law enforcement officer proof of proper registration.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-9
Financial responsibility violations; infraction
Sec. 9. A person who violates section 4 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.6.

IC 9-18-13-10
Operation of unqualified vehicle violations; infraction
Sec. 10. A person who violates section 7 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 14. MILITARY VEHICLE REGISTRATION

IC 9-18-14-1
Alternative registration
Sec. 1. A person who owns a military vehicle may register the military vehicle under this chapter instead of registering for a license plate issued for:
(1) a vehicle under IC 9-18-2; or
(2) an antique motor vehicle under IC 9-18-12.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-2
Permanent registration
Sec. 2. If a person who owns a military vehicle registers the military vehicle under this chapter, the registration of the military vehicle is for the life of the military vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-3
Registration number; no plate issued
Sec. 3. If a person who owns a military vehicle registers the military vehicle under this chapter the:
(1) bureau shall not issue a license plate for the military vehicle; and
(2) bureau shall authorize as a registration number the military vehicle identification number stenciled on the military vehicle in white or yellow letters and numbers in accordance with all pertinent military regulations.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-4
Registration form and certificates
Sec. 4. The bureau shall adopt a:
(1) registration form; and
(2) certificate of registration;
to implement this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-14-5
Rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 15. PERSONALIZED LICENSE PLATES

IC 9-18-15-1 Version a
Authorization
Note: This version of section amended by P.L.58-2006, SEC.2. See also following version of this section amended by P.L.68-2006, SEC.1.
Sec. 1. (a) A person who is the registered owner or lessee of a:
(1) passenger motor vehicle;
(2) motorcycle;
(3) recreational vehicle; or
(4) vehicle registered as a truck with a declared gross weight of not more than:
(A) eleven thousand (11,000) pounds;
(B) nine thousand (9,000) pounds; or
(C) seven thousand (7,000) pounds;
registered with the bureau or who makes an application for an original registration or renewal registration of a vehicle may apply to the bureau for a personalized license plate to be affixed to the vehicle for which registration is sought instead of the regular license plate.
(b) A person who:
(1) is the registered owner or lessee of a vehicle described in subsection (a); and
(2) is eligible to receive a license plate for the vehicle under:
(A) IC 9-18-17 (prisoner of war license plates);
(B) IC 9-18-18 (disabled veteran license plates);
(C) IC 9-18-19 (purple heart license plates);
(D) IC 9-18-20 (Indiana National Guard license plates);
(E) IC 9-18-21 (Indiana Guard Reserve license plates);
(F) IC 9-18-22 (license plates for persons with disabilities);
(G) IC 9-18-23 (amateur radio operator license plates);
(H) IC 9-18-24 (civic event license plates);
(I) IC 9-18-25 (special group recognition license plates);
(J) IC 9-18-29 (environmental license plates);
(K) IC 9-18-30 (kids first trust license plates);
(L) IC 9-18-31 (education license plates);
(M) IC 9-18-32.2 (drug free Indiana trust license plates);
(N) IC 9-18-33 (Indiana FFA trust license plates);
(O) IC 9-18-34 (Indiana firefighter license plates);
(P) IC 9-18-35 (Indiana food bank trust license plates);
(Q) IC 9-18-36 (Indiana girl scouts trust license plates);
(R) IC 9-18-37 (Indiana boy scouts trust license plates);
(S) IC 9-18-38 (Indiana retired armed forces member license plates);
(T) IC 9-18-39 (Indiana antique car museum trust license plates);
(U) IC 9-18-40 (D.A.R.E. Indiana trust license plates);
(V) IC 9-18-41 (Indiana arts trust license plates);
(W) IC 9-18-42 (Indiana health trust license plates);             (X) IC 9-18-43 (Indiana mental health trust license plates);
(Y) IC 9-18-44 (Indiana Native American Trust license plates);
(Z) IC 9-18-45.8 (Pearl Harbor survivor license plates);
(AA) IC 9-18-46.2 (Indiana state educational institution trust license plates);
(BB) IC 9-18-47 (Lewis and Clark bicentennial license plates);
(CC) IC 9-18-48 (Riley Children's Foundation license plates);
(DD) IC 9-18-49 (National Football League franchised professional football team license plates);
(EE) IC 9-18-50 (Hoosier veteran license plates); or
(FF) IC 9-18-51 (support our troops license plates);
may apply to the bureau for a personalized license plate to be affixed to the vehicle for which registration is sought instead of the regular special recognition license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.3; P.L.1-1999, SEC.26; P.L.222-1999, SEC.9; P.L.216-2003, SEC.4; P.L.54-2004, SEC.1; P.L.214-2005, SEC.55; P.L.58-2006, SEC.2.

IC 9-18-15-1 Version b
Authorization
Note: This version of section amended by P.L.68-2006, SEC.1. See also preceding version of this section amended by P.L.58-2006, SEC.2.
Sec. 1. (a) A person who is the registered owner or lessee of a:
(1) passenger motor vehicle;
(2) motorcycle;
(3) recreational vehicle; or
(4) vehicle registered as a truck with a declared gross weight of not more than:
(A) eleven thousand (11,000) pounds;
(B) nine thousand (9,000) pounds; or
(C) seven thousand (7,000) pounds;
registered with the bureau or who makes an application for an original registration or renewal registration of a vehicle may apply to the bureau for a personalized license plate to be affixed to the vehicle for which registration is sought instead of the regular license plate.
(b) A person who:
(1) is the registered owner or lessee of a vehicle described in subsection (a); and
(2) is eligible to receive a license plate for the vehicle under:
(A) IC 9-18-17 (prisoner of war license plates);
(B) IC 9-18-18 (disabled veteran license plates);
(C) IC 9-18-19 (Purple Heart license plates);
(D) IC 9-18-20 (Indiana National Guard license plates);
(E) IC 9-18-21 (Indiana Guard Reserve license plates);
(F) IC 9-18-22 (license plates for persons with disabilities);
(G) IC 9-18-23 (amateur radio operator license plates);             (H) IC 9-18-24 (civic event license plates);
(I) IC 9-18-24.5 (In God We Trust license plates);
(J) IC 9-18-25 (special group recognition license plates);
(K) IC 9-18-29 (environmental license plates);
(L) IC 9-18-30 (kids first trust license plates);
(M) IC 9-18-31 (education license plates);
(N) IC 9-18-32.2 (drug free Indiana trust license plates);
(O) IC 9-18-33 (Indiana FFA trust license plates);
(P) IC 9-18-34 (Indiana firefighter license plates);
(Q) IC 9-18-35 (Indiana food bank trust license plates);
(R) IC 9-18-36 (Indiana girl scouts trust license plates);
(S) IC 9-18-37 (Indiana boy scouts trust license plates);
(T) IC 9-18-38 (Indiana retired armed forces member license plates);
(U) IC 9-18-39 (Indiana antique car museum trust license plates);
(V) IC 9-18-40 (D.A.R.E. Indiana trust license plates);
(W) IC 9-18-41 (Indiana arts trust license plates);
(X) IC 9-18-42 (Indiana health trust license plates);
(Y) IC 9-18-43 (Indiana mental health trust license plates);
(Z) IC 9-18-44 (Indiana Native American trust license plates);
(AA) IC 9-18-45.8 (Pearl Harbor survivor license plates);
(BB) IC 9-18-46.2 (state educational institution trust license plates);
(CC) IC 9-18-47 (Lewis and Clark bicentennial license plates);
(DD) IC 9-18-48 (Riley Children's Foundation license plates); or
(EE) IC 9-18-49 (National Football League franchised football team license plates);
may apply to the bureau for a personalized license plate to be affixed to the vehicle for which registration is sought instead of the regular special recognition license plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.3; P.L.1-1999, SEC.26; P.L.222-1999, SEC.9; P.L.216-2003, SEC.4; P.L.54-2004, SEC.1; P.L.214-2005, SEC.55; P.L.68-2006, SEC.1.

IC 9-18-15-2
Format; restrictions
Sec. 2. (a) A personalized license plate may be the same color and size and contain similar required information as regular license plates issued for the respective class of vehicle.
(b) A personalized license plate is limited to the:
(1) numerals 0 through 9; or
(2) letters A through Z;
in a continuous combination of numbers and letters with at least two (2) positions.
(c) A personalized license plate may not be issued to duplicate a regularly issued plate.     (d) Only one (1) personalized plate, without regard to classification of registration, may be issued by the bureau with the same configuration of numbers and letters.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-3
Issuance limited to registered owners and lessees
Sec. 3. A personalized license plate may be issued only to the person registered as the owner or lessee of the vehicle on which the license plate will be displayed.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-4
Applications; letter and number combination restrictions
Sec. 4. (a) A person who applies for:
(1) a personalized license plate; or
(2) the renewal of a personalized license plate in the subsequent period;
must file an application in the manner the bureau requires, indicating the combination of letters or numerals, or both, requested as a registration number.
(b) The bureau may refuse to issue a combination of letters or numerals, or both, that:
(1) carries a connotation offensive to good taste and decency; or
(2) would be misleading.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.6.

IC 9-18-15-5
Reservation deadline; notification of holders of personalized license plates
Sec. 5. (a) A reservation of a personalized license plate must be completed by October 31 of the year before issuance of the personalized license plate.
(b) Before October 1 of each year, the bureau shall:
(1) identify the persons who were issued personalized license plates during that calendar year;
(2) contact the persons identified under subdivision (1); and
(3) remind those persons of the necessity of reserving a personalized license plate before October 31, as provided in subsection (a), in order to be issued the same personalized license plate for the subsequent year.
As added by P.L.2-1991, SEC.6. Amended by P.L.182-2002, SEC.2; P.L.233-2005, SEC.1; P.L.103-2006, SEC.4.

IC 9-18-15-5.5
Personalized license plate; annual issuance
Sec. 5.5. After December 31, 2006, the bureau shall issue personalized license plates annually.
As added by P.L.103-2006, SEC.5.
IC 9-18-15-6
Previously issued letter and number combinations; availability
Sec. 6. If a person who has been issued a personalized license plate reserves the same configuration of letters or numbers, or both, for the next plate cycle as set forth in section 5 of this chapter, that configuration of letters or numbers, or both, is not available to another person until the following plate cycle.
As added by P.L.2-1991, SEC.6. Amended by P.L.115-1993, SEC.7; P.L.182-2002, SEC.3; P.L.233-2005, SEC.2.

IC 9-18-15-7
Availability of untransferred number and letter combinations
Sec. 7. If a person who has:
(1) registered a vehicle; and
(2) been issued a personalized license plate for the vehicle;
releases ownership of the registered vehicle without transferring the registration to another vehicle, the combination of numbers or letters, or both, becomes available in the next registration year to any person.
As added by P.L.2-1991, SEC.6. Amended by P.L.233-2005, SEC.3.

IC 9-18-15-8
Plates used on leased vehicles
Sec. 8. (a) If a person has registered a vehicle and has been issued a personalized license plate for use on a leased vehicle, and:
(1) the person cancels the lease; or
(2) the lease expires during the registration year;
the person may transfer the registration to another vehicle eligible to be registered under this chapter.
(b) A transfer of a license plate under subsection (a) must take place not more than thirty-one (31) days after the expiration of the lease.
(c) The bureau may reissue the license plate with the combination of numerals and letters returned under subsection (a) upon receiving an application for registration under this chapter.
As added by P.L.2-1991, SEC.6. Amended by P.L.2-2005, SEC.31.

IC 9-18-15-9
Surrender of regular plates and registration
Sec. 9. A person who has registered a vehicle with the current year's license plate and applies for a personalized license plate for the same vehicle shall surrender the regular license plate and registration to the bureau when the personalized license plate is delivered to the person.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-10
Fees
Sec. 10. (a) In addition to the applicable excise tax imposed under IC 6-6-5, the regular registration fees, and any additional fee required to receive a special recognition license plate described in section 1(b)

of this chapter, a person applying for or renewing the registration of a personalized license plate shall pay the personalized license plate fee under IC 9-29-5-32.5 upon an original application or registration renewal, as provided in this chapter.
(b) Each license branch shall collect the personalized license plate fee at the time of application or registration renewal for the personalized license plate.
(c) Upon the payment of the required fee and service charges for an original application or renewal of a personalized license plate, the bureau shall issue a receipt designating and acknowledging a state fee and the service charge under IC 9-29.
(d) The payment of regular registration fees and excise tax, if applicable, may be deferred until the time that the personalized license plate is delivered to the person who applied for the plate.
(e) A license branch shall collect the service charge prescribed under IC 9-29 for each initial or renewal application for a personalized license plate as a reservation and special processing fee.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.4; P.L.182-2002, SEC.4; P.L.233-2005, SEC.4.

IC 9-18-15-11
Refund of fees
Sec. 11. If a person who applies for a personalized license plate with a given configuration of letters or numbers is not able to obtain the license plate requested or a satisfactory alternative configuration, a license branch shall refund the entire fee to the person. However, a refund of a personalized license plate fee may not be made when the person who applies for the personalized license plate cancels the request.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-12
Dual fees and taxes prohibited
Sec. 12. A vehicle that has been properly registered in a current year is not subject to dual registration fees or dual excise taxes.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-13
Revenue; special fund; distribution to political parties; reports; deduction
Sec. 13. (a) Revenue derived from the fees and contributions collected before July 1, 2005, under section 10 of this chapter, except the part of the fee retained under section 10(e) of this chapter, shall be deposited with the treasurer of state in a special fund. The money from this fund remaining after the deduction provided for in subsection (d) shall be distributed monthly by the auditor of state in the following manner:
(1) To any political party that cast at least five percent (5%) but less than thirty-three percent (33%) of the total vote of the state of all political parties at the last general election for the office

of governor, as certified to the secretary of state under IC 3-12-5-6, the auditor of state shall distribute an amount from the special fund equal to the fractional amount of the vote cast in the last general election for the office of governor. Distribution of money from this fund shall be made to the treasurer of the state central committee of the political party.
(2) The balance of the special fund remaining after distributions provided by subdivision (1) shall be distributed monthly by the auditor of state in equal amounts to the treasurers of the state central committees of the two (2) political parties that cast the highest and next highest number of votes statewide for governor in the last election.
(b) The bureau shall provide to:
(1) the treasurers of the respective state central committees; and
(2) the auditor of state by the twentieth day of each month for the purpose of making the distributions under subsection (a);
a report defining the number of personalized license plates sold in each county, including the total dollar amount due the treasurers, during the monthly period prescribed in subsection (a). In addition, the bureau shall provide to the treasurers information necessary to comply with IC 3-9.
(c) Within thirty (30) days of receipt of money distributed under subsection (a), the treasurers of the respective state committees shall distribute to the treasurers of each county central committee of their respective parties an amount equal to one-half (1/2) of the distributions provided for in subsection (a)(2) that were collected during the quarterly period in that county.
(d) The bureau shall deduct seven dollars ($7) for each original application and renewal application for a personalized plate and deposit the money in the motor vehicle highway account.
(e) This section expires October 31, 2005.
As added by P.L.2-1991, SEC.6. Amended by P.L.4-1996, SEC.97; P.L.233-2005, SEC.5.

IC 9-18-15-13.5
Deduction and deposits
Sec. 13.5. The bureau shall:
(1) deduct thirty-seven dollars ($37) of the fee collected for an initial or a renewal application for a personalized license plate; and
(2) deposit:
(A) seven dollars ($7) of the fee described in subdivision (1) in the motor vehicle highway account established under IC 8-14-1; and
(B) thirty dollars ($30) of the fee described in subdivision (1) as a service charge into the state license branch fund established by IC 9-29-14-1.
As added by P.L.233-2005, SEC.6.

IC 9-18-15-14 Rules
Sec. 14. The bureau may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-15-15
Acceptance of applications; registration requirement
Sec. 15. (a) Applications for personalized license plates shall be accepted at any time for initial issuance of the plates for the following year.
(b) Notwithstanding IC 9-18-2-7 and IC 9-18-2-8, a person who is the registered owner or lessee of a vehicle who is issued a personalized license plate shall be required to register the vehicle before May 1 of each year.
As added by P.L.2-1991, SEC.6. Amended by P.L.182-2002, SEC.5.



CHAPTER 16. GENERAL ASSEMBLY AND OTHER STATE OFFICIALS LICENSE PLATES

IC 9-18-16-1
Issuance
Sec. 1. License plates shall be issued to the following:
(1) Members of the general assembly.
(2) Spouses of members of the general assembly.
(3) Other state officials who receive special license plates on an annual basis.
As added by P.L.2-1991, SEC.6.

IC 9-18-16-2
Display; authorized vehicles
Sec. 2. A license plate issued to a member of the general assembly, a spouse of a member of the general assembly, and a state elected official may be displayed on the following:
(1) A passenger motor vehicle.
(2) A recreational vehicle.
(3) A motorcycle.
(4) A truck that has a gross weight of not more than eleven thousand (11,000) pounds.
As added by P.L.2-1991, SEC.6.

IC 9-18-16-3
Violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 17. PRISONER OF WAR LICENSE PLATES

IC 9-18-17-1
Issuance
Sec. 1. (a) Except as provided in subsection (b), the bureau shall issue license plates for a vehicle under IC 9-18-25 that designate the vehicle as being owned or leased by a former prisoner of war.
(b) The bureau may issue one (1) or more former prisoner of war license plates to the surviving spouse of a former prisoner of war.
As added by P.L.2-1991, SEC.6.

IC 9-18-17-2
Design
Sec. 2. A former prisoner of war license plate must display the following:
(1) An identification number.
(2) The legend "Ex-POW".
(3) Any other information and design selected by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-17-3
Assignment; display
Sec. 3. A former prisoner of war license plate may only be:
(1) assigned to a vehicle subject to registration under this article; and
(2) displayed on a legally registered vehicle.
As added by P.L.2-1991, SEC.6.



CHAPTER 18. DISABLED VETERAN LICENSE PLATES

IC 9-18-18-1
Eligible persons
Sec. 1. (a) A person may apply for, receive, and display a disabled veteran license plate on the person's vehicle for private and personal use if the person, as the result of having served in the armed forces of the United States, has:
(1) lost sight in both eyes or suffered permanent impairment of vision in both eyes to the extent of being eligible for service-connected compensation for the loss;
(2) suffered the loss of one (1) or both feet or the permanent loss of use of one (1) or both feet;
(3) suffered the loss of one (1) or both hands or the permanent loss of use of one (1) or both hands; or
(4) a physical condition that precludes the person from walking without pain or difficulty.
(b) An application for a disabled veteran license plate must be accompanied by a certificate from the:
(1) United States Department of Veterans Affairs; or
(2) appropriate branch of the armed forces of the United States;
confirming the eligibility of the person submitting the application for the disabled veteran license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-18-2
Parking privileges
Sec. 2. (a) A person qualifying under section 1 of this chapter may not be charged the following:
(1) A fee for parking in a metered space.
(2) A penalty for parking in a metered space for longer than the time permitted.
(b) This section does not authorize parking of a motor vehicle in places where parking is not allowed at any time when the prohibition is posted and authorized by ordinances in cities and towns or by order of the Indiana department of transportation.
(c) A person other than the owner of the motor vehicle displaying a disabled veteran license plate authorized by this chapter is not entitled to the parking privileges authorized by this section.
As added by P.L.2-1991, SEC.6.

IC 9-18-18-3
Implementation and administration of chapter
Sec. 3. The bureau:
(1) may design and issue disabled veteran license plates to implement this chapter; and
(2) shall administer this chapter relating to proper certification for a person applying for a disabled veteran license plate.
As added by P.L.2-1991, SEC.6.
IC 9-18-18-4
Plate limitation
Sec. 4. Not more than two (2) disabled veteran license plates may be issued to each eligible person.
As added by P.L.2-1991, SEC.6.

IC 9-18-18-5
Eligible vehicles
Sec. 5. The disabled veteran license plates authorized under this chapter shall be issued by the bureau for any classification of vehicle required to be registered under Indiana law but the license plate may not be used for commercial vehicles.
As added by P.L.2-1991, SEC.6.

IC 9-18-18-6
Plate classes
Sec. 6. In the design of disabled veteran license plates, the bureau shall develop two (2) classes of license plates as follows:
(1) Class I license plates that may only be issued to persons who are certified as having a one hundred percent (100%) service-connected disability.
(2) Class II license plates for other persons qualified for a license plate under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-18-7
Design; Class I plates
Sec. 7. A Class I license plate must be blue and gold in color and contain the following:
(1) Identification numerals.
(2) The words "Disabled Am Vet".
As added by P.L.2-1991, SEC.6.



CHAPTER 19. PURPLE HEART LICENSE PLATES

IC 9-18-19-1
Design and issuance
Sec. 1. The bureau shall design and issue a passenger vehicle license plate that will designate the vehicle as being registered to a person who has received a Purple Heart decoration that is awarded to a person who suffers an injury while serving as a member of the armed forces of the United States.
As added by P.L.2-1991, SEC.6.

IC 9-18-19-2
Eligibility
Sec. 2. A resident of Indiana who is a recipient of a Purple Heart decoration may apply for and receive one (1) or more Purple Heart plates.
As added by P.L.2-1991, SEC.6.

IC 9-18-19-3
Display
Sec. 3. A Purple Heart license plate must be displayed on a vehicle registered by a person described in section 2 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 20. INDIANA NATIONAL GUARD LICENSE PLATES

IC 9-18-20-1
Design and issuance
Sec. 1. The bureau shall design and issue a vehicle license plate under IC 9-18-25 that will designate a vehicle as being registered by an active member of the Indiana National Guard.
As added by P.L.2-1991, SEC.6.

IC 9-18-20-2
Required information
Sec. 2. An Indiana National Guard license plate must display the following:
(1) An identification number.
(2) Any other information and design selected by the bureau.
As added by P.L.2-1991, SEC.6.

IC 9-18-20-3
Eligibility
Sec. 3. (a) A resident of Indiana who is an active member of the Indiana Army or Air National Guard may apply for and receive one (1) or more license plates under this chapter.
(b) A person applying for a National Guard license plate under this chapter must demonstrate the person's status as an active member of the Indiana Army or Air National Guard by presenting the following with the person's application:
(1) A current armed forces identification card.
(2) A letter signed by the person's commanding officer identifying the person as a current active member.
As added by P.L.2-1991, SEC.6.

IC 9-18-20-4
Display
Sec. 4. An Indiana National Guard license plate must be displayed on a vehicle legally registered by the person described in section 3 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 21. INDIANA GUARD RESERVE LICENSE PLATES

IC 9-18-21-1
Design and issuance
Sec. 1. The bureau shall design and issue a vehicle license plate that will designate the vehicle as being registered by an active member of the Indiana Guard Reserve.
As added by P.L.2-1991, SEC.6.

IC 9-18-21-2
Eligibility
Sec. 2. (a) A resident of Indiana who is an active member of the Indiana Guard Reserve may apply for and receive one (1) or more Indiana Guard Reserve license plates.
(b) A person applying for an Indiana Guard Reserve license plate must demonstrate the person's status as an active member of the Indiana Guard Reserve by presenting a current armed forces identification card.
As added by P.L.2-1991, SEC.6.

IC 9-18-21-3
Display
Sec. 3. An Indiana Guard Reserve license plate must be displayed on a vehicle registered by the person described under section 2 of this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 22. LICENSE PLATES FOR PERSONS WITH DISABILITIES

IC 9-18-22-1
Eligibility
Sec. 1. The bureau shall issue a license plate or decal for a person with a disability that designates a vehicle as a vehicle that is regularly used to transport a person who:
(1) has been issued a permanent parking placard under IC 9-14-5;
(2) has a permanent physical disability that requires the use of a wheelchair, walker, braces, or crutches;
(3) has permanently lost the use of one (1) or both legs;
(4) is certified by a physician having an unlimited license to practice medicine in Indiana to be severely and permanently restricted:
(A) in mobility;
(B) by a pulmonary or cardiovascular disability;
(C) by an arthritic condition; or
(D) by an orthopedic or a neurological impairment; or
(5) is certified by an optometrist or ophthalmologist licensed to practice in Indiana to be:
(A) blind (as defined in IC 12-7-2-21(2)); or
(B) visually impaired (as defined in IC 12-7-2-198).
As added by P.L.2-1991, SEC.6. Amended by P.L.22-1991, SEC.5; P.L.2-1992, SEC.85; P.L.23-1993, SEC.26.

IC 9-18-22-2
Design
Sec. 2. The license plate or decal for a person with a disability must bear:
(1) the official international wheelchair symbol;
(2) a reasonable facsimile of the international wheelchair symbol; or
(3) another symbol selected by the bureau;
to designate the vehicle as being used to transport a person with a disability.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.27.

IC 9-18-22-3
Issuance; limitations
Sec. 3. The license plate or decal for a person with a disability may only be issued to the following:
(1) A person with a disability.
(2) A person who owns a vehicle that is:
(A) frequently operated by a person with a disability; or
(B) used to transport a person with a disability.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.28.

IC 9-18-22-4 Assignment and display restrictions
Sec. 4. The license plate or decal for a person with a disability:
(1) shall be assigned to a vehicle subject to registration under Indiana law; and
(2) may be displayed only on a legally registered vehicle.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.29.

IC 9-18-22-5
Vehicle use restrictions
Sec. 5. The motor vehicle bearing the license plate or decal for a person with a disability may only be used by the person who has registered the motor vehicle for private and personal purposes.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.30.

IC 9-18-22-6
Fraudulent obtainment and use of plates and decals; misdemeanors
Sec. 6. (a) A person who knowingly and falsely professes to have the qualifications to obtain a license plate or decal for a person with a disability under this chapter commits a Class C misdemeanor.
(b) A person who owns a vehicle bearing a license plate or decal for a person with a disability when the person knows the person is not entitled to the license plate or decal for a person with a disability under this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.6. Amended by P.L.23-1993, SEC.31.



CHAPTER 23. AMATEUR RADIO OPERATOR LICENSE PLATES

IC 9-18-23-1
Eligibility
Sec. 1. The bureau shall issue a license plate to a person who:
(1) owns a motor vehicle or recreational vehicle;
(2) is a resident of Indiana; and
(3) holds an unrevoked and unexpired official amateur radio station and operator's license issued by the Federal Communications Commission;
upon receiving an application accompanied by proof of ownership of the amateur radio station and operator's license.
As added by P.L.2-1991, SEC.6. Amended by P.L.125-1995, SEC.5.

IC 9-18-23-2
Design and manufacture; official amateur radio call letters
Sec. 2. (a) The bureau shall design and manufacture amateur radio operator license plates as needed to administer this chapter.
(b) A license plate issued under this chapter shall be imprinted with the official amateur radio call letters assigned to the applicant by the Federal Communications Commission.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-3
Weight restriction
Sec. 3. The bureau shall register under this chapter passenger cars and trucks with declared gross weights of not more than eleven thousand (11,000) pounds.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-4
Registration taxes, fees, and requirements; applicability
Sec. 4. This chapter does not exempt an applicant from the motor vehicle excise tax under IC 6-6-5 or any fee or requirement for registration under this title.
As added by P.L.2-1991, SEC.6.

IC 9-18-23-5
Rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 necessary to administer this chapter.
As added by P.L.2-1991, SEC.6.



CHAPTER 24. CIVIC EVENT LICENSE PLATES

IC 9-18-24-1
Issuance
Sec. 1. The bureau may issue a civic event license plate for use in promoting civic events that the bureau finds beneficial to the state or to a unit (as defined in IC 36-1-2-23).
As added by P.L.2-1991, SEC.6.

IC 9-18-24-2
Supplemental plates; proof of registration or ownership
Sec. 2. (a) A civic event license plate issued under this chapter is supplemental to a license plate displayed on a vehicle otherwise registered or in a manufacturer's or dealer's inventory.
(b) Proof:
(1) of registration; or
(2) for a manufacturer or dealer, of ownership;
must be in the vehicle at all times.
As added by P.L.2-1991, SEC.6.

IC 9-18-24-3
Rules
Sec. 3. The bureau may adopt rules under IC 4-22-2 to establish the following:
(1) The term of a civic event license plate.
(2) The qualifications of a person applying for a civic event license plate.
(3) The conditions that apply to the use of a civic event license plate.
(4) The fee for a civic event license plate, which must be reasonably related to the cost to the bureau for the manufacture and distribution of the plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-24-4
Display of plate without proof of registration or ownership; infraction
Sec. 4. A person who operates a vehicle that displays a civic event plate without proof of registration or ownership commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 24.5. IN GOD WE TRUST LICENSE PLATES

IC 9-18-24.5-1
Design and issuance
Sec. 1. The bureau shall design an In God We Trust license plate to be issued beginning January 1, 2007.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-2
Design
Sec. 2. An In God We Trust license plate must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an In God We Trust license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-3
Display
Sec. 3. A license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-4
Eligibility
Sec. 4. A person who is a resident of Indiana and who is eligible to register and display a license plate on a vehicle under this title may apply for and receive an In God We Trust license plate for one (1) or more vehicles after December 31, 2006, after doing the following:
(1) Completing an application for an In God We Trust license plate.
(2) Paying the fee under section 5 of this chapter.
As added by P.L.68-2006, SEC.2.

IC 9-18-24.5-5
Fee
Sec. 5. The fee for an In God We Trust license plate is the appropriate fee under IC 9-29-5-34.5.
As added by P.L.68-2006, SEC.2.



CHAPTER 25. SPECIAL GROUP RECOGNITION LICENSE PLATES

IC 9-18-25-1 Version a
Exemptions from chapter
Note: This version of section amended by P.L.58-2006, SEC.3. See also following version of this section amended by P.L.68-2006, SEC.3.



CHAPTER 26. DEALER LICENSE PLATES

IC 9-18-26-1
Applications; registration numbers; certificates of registration; plates
Sec. 1. A person licensed under IC 9-23-2 may apply for a dealer license plate. The application must include any information the bureau reasonably requires. Upon application, a distinctive registration number shall be assigned to each applicant. Two (2) certificates of registration and two (2) sets of metal license plates bearing the applicant's registration number shall then be issued to the applicant.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-2
Classifications
Sec. 2. (a) The bureau shall issue dealer license plates under this chapter according to the following classifications:
(1) Dealer-new.
(2) Dealer-used.
(3) Manufacturer.
(b) The bureau may adopt rules under IC 4-22-2 to establish additional classifications of dealer license plates and may prescribe the general conditions for usage of an additional classification. The bureau shall establish the classification of antique car museum dealer license plates.
As added by P.L.2-1991, SEC.6. Amended by P.L.118-1998, SEC.12.

IC 9-18-26-3
Design
Sec. 3. The bureau shall determine the color, dimension, and style of the letters and the information required on a dealer license plate issued under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-4
Additional plates
Sec. 4. Upon payment of the fee under IC 9-29-8, an applicant may obtain additional dealer license plates of the same category. The applicant must demonstrate the applicant's need for additional plates by stating the applicant's number of employees, annual sales, and other supporting factors. The bureau shall determine whether the applicant is entitled to additional plates.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-5
Expiration
Sec. 5. Dealer license plates issued to licensed dealers under this chapter expire as follows:         (1) A person whose business name begins with the letters A through B, inclusive, March 1 of each year.
(2) A person whose business name begins with the letters C through D, inclusive, April 1 of each year.
(3) A person whose business name begins with the letters E through G, inclusive, May 1 of each year.
(4) A person whose business name begins with the letters H through I, inclusive, June 1 of each year.
(5) A person whose business name begins with the letters J through L, inclusive, July 1 of each year.
(6) A person whose business name begins with the letters M through O, inclusive, August 1 of each year.
(7) A person whose business name begins with the letters P through R, inclusive, September 1 of each year.
(8) A person whose business name begins with the letters S through T, inclusive, October 1 of each year.
(9) A person whose business name begins with the letters U through Z, inclusive, November 1 of each year.
Dealer license plates issued to a sole proprietor expire based upon the name of the sole proprietorship.
As added by P.L.2-1991, SEC.6. Amended by P.L.95-1997, SEC.2.

IC 9-18-26-6
Use restrictions
Sec. 6. Except as provided in sections 7 and 8 of this chapter, dealer-new, dealer-used, and manufacturer license plates may only be used on motor vehicles in the:
(1) dealer's inventory being held for sale;
(2) usual operation of that manufacturer's or dealer's business;
(3) movement of that manufacturer's or dealer's inventory; or
(4) inventory of a manufacturer or dealer that is unattended by that manufacturer or dealer or the dealer's agent for a maximum of ten (10) days by a prospective buyer or a service customer.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-7
Unrestricted use under tax avoidance rules
Sec. 7. Dealer-new, dealer-used, and manufacturer license plates may be used without restriction by a manufacturer, a dealer, or an employee of a manufacturer or a dealer under rules adopted by the bureau to prohibit use of the plates solely to avoid payment of applicable taxes.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-8
Unrestricted use; rules
Sec. 8. Dealer-new, dealer-used, and manufacturer license plates may be used without restriction by a designee of a dealer or a designee of a manufacturer under rules adopted by the bureau. The rules must provide the following:         (1) The dealer or manufacturer is to be assessed and pay the motor vehicle excise tax under IC 6-6-5 attributable to that part of the total year that the designee operates the motor vehicle.
(2) The dealer or manufacturer shall report to the bureau the date of assignment to a designee, the designee's name and address, and the date of termination of the assignment within ten (10) days of the assignment or termination.
(3) The tax calculated in subdivision (1) shall be paid within thirty (30) days of the termination of the assignment to the designee or at the time the dealer or manufacturer purchases license plates under this chapter.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-9
Use prohibited on leased vehicles
Sec. 9. Dealer-new, dealer-used, and manufacturer license plates may not be used on a vehicle that:
(1) is required to be registered; and
(2) has a fee charged by dealers to others for the use of the vehicle.
As added by P.L.2-1991, SEC.6.

IC 9-18-26-10
Interim plates
Sec. 10. (a) The bureau may issue an interim license plate to a dealer or manufacturer who is licensed and has been issued a license plate under section 1 of this chapter.
(b) The bureau shall prescribe the form of an interim license plate issued under this section. However, a plate must bear the assigned registration number and provide sufficient space for the expiration date as provided in subsection (c).
(c) Whenever a dealer or manufacturer sells a motor vehicle, the dealer or manufacturer may provide the buyer with an interim license plate. The dealer shall, in the manner provided by the bureau, affix on the plate in numerals and letters at least three (3) inches high the date on which the interim license plate expires.
(d) An interim license plate authorizes a motor vehicle owner to operate the vehicle for a maximum period of thirty-one (31) days after the date of delivery of the vehicle to the vehicle's owner or until a regular license plate is issued, whichever occurs first.
(e) A motor vehicle that is required by law to display license plates on the front and rear of the vehicle is only required to display a single interim plate.
As added by P.L.2-1991, SEC.6. Amended by P.L.68-1992, SEC.1.

IC 9-18-26-11
Violations; misdemeanor
Sec. 11. Except as provided in sections 12 and 13 of this chapter, a person who violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1992, SEC.37.
IC 9-18-26-12
Violation of rule; infraction
Sec. 12. A person who knowingly violates a rule adopted by the bureau regarding the classification and use of a dealer plate commits a Class A infraction.
As added by P.L.1-1992, SEC.38.

IC 9-18-26-13
Display of altered license plate; misdemeanor
Sec. 13. A person who operates a vehicle displaying an altered interim license plate issued under section 10 of this chapter commits a Class C misdemeanor.
As added by P.L.1-1992, SEC.39.

IC 9-18-26-14
Civil penalties
Sec. 14. A person who violates this chapter or a rule or order of the bureau issued under this chapter is subject to a civil penalty of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each day of violation and for each act of violation, as determined by the court. All civil penalties recovered under this chapter shall be paid to the state.
As added by P.L.1-1992, SEC.40.

IC 9-18-26-15
Additional penalty
Sec. 15. In addition to the civil penalty imposed under section 14 of this chapter, the bureau may restrict, suspend, or revoke a dealer permanent or interim license plate that was issued to the violator.
As added by P.L.1-1992, SEC.41. Amended by P.L.125-1995, SEC.7; P.L.176-2001, SEC.7.

IC 9-18-26-16
Injunctions
Sec. 16. Whenever a person violates this chapter or a rule or order of the bureau issued under this chapter, the bureau may institute a civil action in any circuit or superior court of Indiana for injunctive relief to restrain the person from continuing the activity or for the assessment and recovery of the civil penalty provided in section 14 of this chapter, or both.
As added by P.L.1-1992, SEC.42.

IC 9-18-26-17
Actions by attorney general
Sec. 17. At the request of the bureau, the attorney general shall institute and conduct an action in the name of the state for:
(1) injunctive relief or to recover the civil penalty provided by section 14 of this chapter;
(2) the injunctive relief provided by section 16 of this chapter; or         (3) both.
As added by P.L.1-1992, SEC.43.

IC 9-18-26-18
Records of interim plate use
Sec. 18. All records directly related to the use of interim plates by a dealer must be made available to an investigating employee of the bureau upon demand at the dealer's place of business.
As added by P.L.125-1995, SEC.8.



CHAPTER 27. INTERIM MANUFACTURER TRANSPORTER LICENSE PLATES

IC 9-18-27-1
Development and issuance
Sec. 1. The bureau shall develop and issue an interim manufacturer transporter license plate.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-2
Issuance and use restrictions
Sec. 2. An interim manufacturer transporter license plate may only be issued to a manufacturer of semitrailers or trailers who is licensed as a manufacturer under IC 9-23. The plate may only be used in connection with delivery of newly manufactured semitrailers or trailers.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-3
Design; display; bulk issuance
Sec. 3. The bureau shall prescribe the form of an interim manufacturer transporter license plate, and the plate shall be displayed on the vehicle in the manner determined by the bureau. The bureau may provide for the bulk issuance of the plates. A license plate must display the assigned manufacturer's registration number and the date the license plate is first displayed on the semitrailer or trailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-4
Affixing of identification numbers and assignment dates; validity period; renewal; plate limit
Sec. 4. A manufacturer shall affix the proper vehicle identification number and date when an interim manufacturer transporter license plate is assigned to a specific vehicle. A license plate remains valid for twenty-one (21) days from the date the plate is affixed to the semitrailer or trailer and may not be renewed. Only one (1) interim manufacturer transporter license plate may be issued for a newly manufactured trailer or semitrailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-5
Use restrictions
Sec. 5. An interim manufacturer transporter license plate may only be used when:
(1) a manufacturer is delivering a semitrailer or trailer to a:
(A) purchaser;
(B) person who will offer the vehicle for sale; or
(C) motor carrier (as defined in IC 8-2.1-17-10);
(2) a purchaser or dealer accepts the vehicle at the

manufacturer's facility; or
(3) a motor carrier will deliver the semitrailer or trailer from the manufacturer to either the purchaser, a seller, or to another motor carrier who will make the delivery.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-6
Deliveries; shipping documents required
Sec. 6. When a newly manufactured semitrailer or trailer is being delivered by a motor carrier, the driver of the motor vehicle used to pull the semitrailer or trailer shall carry a properly completed shipping document showing points of origin and destination issued by the manufacturer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-7
Transportation of property
Sec. 7. A newly manufactured semitrailer or trailer displaying an interim manufacturer transporter license plate may transport property. Property being transported may be unrelated to the delivery of the semitrailer or trailer.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-8
Alternative permits
Sec. 8. A manufacturer may use either the license plate issued under this chapter or a permit issued under IC 9-18-7.
As added by P.L.2-1991, SEC.6.

IC 9-18-27-9
Violations of chapter; misdemeanor
Sec. 9. A person who violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1992, SEC.44.

IC 9-18-27-10
Civil penalties
Sec. 10. A person who violates this chapter or a rule or order of the bureau issued under this chapter is subject to a civil penalty of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each day of violation and for each act of violation, as determined by the court. All civil penalties recovered under this chapter shall be paid to the state.
As added by P.L.1-1992, SEC.45.

IC 9-18-27-11
Additional penalty; revocation of license plate
Sec. 11. In addition to the civil penalty imposed under section 10 of this chapter, the bureau may revoke a dealer permanent or interim license plate that was issued to the violator. As added by P.L.1-1992, SEC.46. Amended by P.L.176-2001, SEC.8.

IC 9-18-27-12
Injunctions
Sec. 12. Whenever a person violates this chapter or a rule or order of the bureau issued under this chapter, the bureau may institute a civil action in any circuit or superior court of Indiana for injunctive relief to restrain the person from continuing the activity or for the assessment and recovery of the civil penalty provided in section 10 of this chapter, or both.
As added by P.L.1-1992, SEC.47.

IC 9-18-27-13
Actions by attorney general
Sec. 13. At the request of the bureau, the attorney general shall institute and conduct an action in the name of the state for:
(1) injunctive relief or to recover the civil penalty provided by section 10 of this chapter;
(2) the injunctive relief provided by section 12 of this chapter; or
(3) both.
As added by P.L.1-1992, SEC.48.



CHAPTER 28. RENTAL VEHICLES AND COMMON CARRIERS

IC 9-18-28-1
Validity of licenses
Sec. 1. A license issued by a city or town for a motor vehicle operated for hire is valid in every city and town of Indiana for the year for which the license is issued.
As added by P.L.2-1991, SEC.6.

IC 9-18-28-2
Single license required
Sec. 2. Only one (1) city or town license may be required for a motor vehicle operated for hire for any one (1) year.
As added by P.L.2-1991, SEC.6.

IC 9-18-28-3
Common carriers
Sec. 3. A motor vehicle operated as a common carrier for hire and registered under this title may not be operated upon a highway unless the owner of the motor vehicle has complied with all statutes governing the operation of the motor vehicle upon a public highway.
As added by P.L.2-1991, SEC.6.

IC 9-18-28-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.6.



CHAPTER 29. ENVIRONMENTAL LICENSE PLATES

IC 9-18-29-1
Design and issuance
Sec. 1. The bureau of motor vehicles shall design and issue an environmental license plate. The environmental license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.69-1992, SEC.1. Amended by P.L.120-1993, SEC.3.

IC 9-18-29-2
Contents
Sec. 2. An environmental license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an environmental license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.69-1992, SEC.1.

IC 9-18-29-3
Eligibility requirements
Sec. 3. A person who is eligible to register a vehicle under this title is eligible to receive an environmental license plate under this chapter upon doing the following:
(1) Completing an application for an environmental license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.69-1992, SEC.1.

IC 9-18-29-4
Fees
Sec. 4. (a) The fee for an environmental license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau of motor vehicles commission.
As added by P.L.69-1992, SEC.1. Amended by P.L.120-1993, SEC.4.

IC 9-18-29-5
Annual fees; special fund
Sec. 5. (a) The annual fee described in section (4)(a)(2) of this chapter shall be deposited with the treasurer of state in a special fund.
(b) The auditor of state shall monthly distribute the money in the special fund established under subsection (a) to the Indiana heritage trust fund established by IC 14-12-2-25. As added by P.L.69-1992, SEC.1. Amended by P.L.1-1995, SEC.58.

IC 9-18-29-6
Corporations, partnerships, and proprietorships
Sec. 6. (a) A corporation (as defined in IC 6-5.5-1-6), a municipal corporation (as defined in IC 36-1-2-10), a partnership (as defined in IC 6-3-1-19), or a sole proprietor that registers a vehicle under this title is eligible to receive an environmental license plate under this chapter.
(b) A corporation, partnership, or sole proprietor must comply with section 3 of this chapter to receive an environmental license plate.
(c) This subsection applies only to a license plate issued under IC 9-18-3-5(b). If an officer or employee of a municipal corporation requests an environmental license plate for a vehicle that is assigned to or customarily used by the officer or employee, the officer or employee is responsible for paying the annual fee for the environmental license plate under section 4(2) of this chapter, the annual supplemental fee under IC 9-29-5-38, and all annual registration fees under IC 9-29-1-4, IC 9-29-3-17, IC 9-29-5-1, and IC 9-29-5-3.
(d) Notwithstanding subsection (c):
(1) an environmental license plate that is issued under this section; and
(2) all fees and taxes that have been paid to have the plate issued;
are considered issued to and paid by the corporation, municipal corporation, partnership, or sole proprietor that registered the vehicle for which the plate was issued, and the corporation, municipal corporation, partnership, or sole proprietor is entitled to retain possession of the plate.
As added by P.L.120-1993, SEC.5.



CHAPTER 30. KIDS FIRST TRUST LICENSE PLATE

IC 9-18-30-1
Design and issuance of license plate
Sec. 1. The bureau of motor vehicles shall design and issue a kids first trust license plate, beginning January 1, 2004. The kids first trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25. The final design of the plate must be approved by the board (as defined in IC 31-26-4-2).
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.5; P.L.145-2006, SEC.23.

IC 9-18-30-2
Required contents of license plate
Sec. 2. A kids first trust license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as a children's trust license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.6.

IC 9-18-30-3
Eligibility for license plate
Sec. 3. A person who is eligible to register a vehicle under this title is eligible to receive a kids first trust license plate under this chapter after December 31, 2003, upon doing the following:
(1) Completing an application for a kids first trust license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.7.

IC 9-18-30-4
Fee for license plate
Sec. 4. (a) The fee for a kids first trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the commission.
As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.8.

IC 9-18-30-5
Disposition of fees
Sec. 5. (a) The annual fee described in section 4(a)(2) of this chapter shall be deposited with the treasurer of state in a special account.
(b) The auditor of state shall monthly distribute the money in the special account established under subsection (a) to the Indiana kids first trust fund established by IC 31-26-4-12. As added by P.L.62-1994, SEC.1. Amended by P.L.216-2003, SEC.9; P.L.145-2006, SEC.24.

IC 9-18-30-6
Municipal vehicles
Sec. 6. (a) This section applies only to a license plate issued under IC 9-18-3-5(b).
(b) A municipal corporation (as defined in IC 36-1-2-10) that registers a vehicle under this title is eligible to receive a kids first trust license plate under this chapter.
(c) If an officer or employee of a municipal corporation requests a kids first trust license plate for a vehicle that is assigned to or customarily used by the officer or employee, the officer or employee is responsible for paying the annual fee for the kids first trust license plate under section 4(a)(2) of this chapter, the annual supplemental fee under IC 9-29-5-38, and all annual registration fees under IC 9-29-1-4, IC 9-29-3-17, IC 9-29-5-1, and IC 9-29-5-3.
(d) Notwithstanding subsection (c):
(1) a kids first trust license plate that is issued under this section; and
(2) all fees and taxes that have been paid to have the plate issued;
are considered issued to and paid by the municipal corporation that registered the vehicle for which the license plate was issued, and the municipal corporation is entitled to retain possession of the license plate.
As added by P.L.91-1996, SEC.1. Amended by P.L.216-2003, SEC.10.



CHAPTER 31. EDUCATION LICENSE PLATE

IC 9-18-31-1
"School corporation" defined
Sec. 1. As used in this chapter, "school corporation" has the meaning set forth in IC 36-1-2-17.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-2
Issuance
Sec. 2. The bureau shall design and issue an education license plate. The education license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-3
Design requirements
Sec. 3. An education license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an education license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-4
Eligibility
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive an education license plate upon doing the following:
(1) Completing an application for an education license plate.
(2) Paying the appropriate fee under section 5 of this chapter.
As added by P.L.92-1996, SEC.1.

IC 9-18-31-5
Fees; designation
Sec. 5. (a) The fee for an education license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The bureau shall require a person who purchases an education license plate under this chapter to designate the Indiana school corporation the person wants to receive the fee that the person pays under subsection (a)(2).
As added by P.L.92-1996, SEC.1.

IC 9-18-31-6 Fees; distribution
Sec. 6. The fees collected under this chapter shall be distributed as follows:
(1) Twenty-five percent (25%) to the state superintendent of public instruction to administer the school intervention and career counseling development program and fund under IC 20-20-17.
(2) Seventy-five percent (75%) as provided under section 7 of this chapter.
As added by P.L.92-1996, SEC.1. Amended by P.L.176-2001, SEC.9; P.L.237-2001, SEC.1; P.L.1-2002, SEC.40; P.L.1-2005, SEC.100.

IC 9-18-31-7
Duties of school corporations receiving fees; distribution and report to county auditor; distribution and notice to school corporations identifying recipient educational foundation
Sec. 7. (a) If an educational foundation that is exempt from federal income taxation under Internal Revenue Code Section 501(c)(3) is established as an Indiana nonprofit corporation for the benefit of a school corporation designated to receive a fee under section 5(c) of this chapter, fees designated to go to the school corporation shall be distributed to an educational foundation that provides benefit to the designated school corporation. A school corporation that receives benefit from an educational foundation that meets the requirements of this section shall:
(1) obtain a certificate from the educational foundation that certifies to the school corporation and the county auditor that the educational foundation:
(A) is exempt from federal income taxation under Internal Revenue Code Section 501(c)(3); and
(B) is established as an Indiana nonprofit corporation to provide benefit to the school corporation; and
(2) provide a copy of the certificate described in subdivision (1) to the county auditor.
(b) If a school corporation designated to receive a fee under section 5(c) of this chapter does not receive benefit from an educational foundation described under subsection (a), the fees designated to go to the school corporation shall be distributed to the school corporation and may only be used for purposes other than salaries and related fringe benefits.
(c) Before the twentieth day of the calendar month following the calendar month in which a fee was collected, the bureau shall distribute the fees collected under this chapter to the county auditor of the county in which the designated school corporation's administration office is located. Each monthly distribution under this subsection shall be accompanied by a report to the auditor that shows:
(1) the total amount of the monthly distribution for all school corporations in the county that were designated to receive an education license plate fee under this chapter; and         (2) the amount of the fees that are to be distributed to each designated school corporation in the county.
(d) Within thirty (30) days of receipt of a distribution from the bureau under subsection (c), the county auditor shall distribute the fees received to:
(1) an educational foundation under subsection (a), if the school corporation has provided a copy of the certificate described in subsection (a); or
(2) the school corporation under subsection (b);
whichever subsection is applicable. The county auditor shall designate which school corporation is to receive benefit in connection with a distribution to an educational foundation under this subsection. If the school corporation receives benefit from more than one (1) educational foundation, the superintendent of the benefitted school corporation shall determine, and inform the auditor in writing, how fees received are to be distributed to the educational foundations. The county auditor shall, simultaneous with a distribution to an educational foundation, send the school corporation to receive benefit a notice of the distribution that identifies the recipient educational foundation and the date and the amount of the distribution.
(e) Funds received by an educational foundation under this chapter must be used to provide benefit to the designated school corporation within one (1) year of receipt from the county auditor.
As added by P.L.92-1996, SEC.1. Amended by P.L.68-2001, SEC.4.



CHAPTER 32. YARD TRACTOR REPAIR, MAINTENANCE, AND RELOCATION PERMIT LICENSE PLATES

IC 9-18-32-1
Issuance
Sec. 1. The bureau shall issue a yard tractor repair, maintenance, and relocation permit license plate to a carrier under IC 6-6-4.1-13(d).
As added by P.L.88-1998, SEC.4.

IC 9-18-32-2
Design and manufacture
Sec. 2. (a) The bureau shall design and manufacture yard tractor repair, maintenance, and relocation permit license plates as needed to administer this chapter.
(b) The license plate designed and manufactured under this section must:
(1) be designed for display on a yard tractor;
(2) be designed to be transferable between yard tractors operated by the carrier; and
(3) designate the yard tractor as a yard tractor permitted to operate on a public highway under IC 6-6-4.1-13(e).
As added by P.L.88-1998, SEC.4. Amended by P.L.150-2001, SEC.7.

IC 9-18-32-3
Adoption of rules
Sec. 3. The bureau may adopt rules under IC 4-22-2 necessary to administer this chapter.
As added by P.L.88-1998, SEC.4.



CHAPTER 32.2. DRUG FREE INDIANA TRUST LICENSE PLATES

IC 9-18-32.2-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue a drug free Indiana trust license plate. The drug free Indiana trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.13.

IC 9-18-32.2-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a drug free Indiana trust license plate under this chapter upon doing the following:
(1) Completing an application for a drug free Indiana trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.13.

IC 9-18-32.2-3
Fees
Sec. 3. (a) The fees for a drug free Indiana trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
As added by P.L.118-1998, SEC.13.

IC 9-18-32.2-4
Special account
Sec. 4. (a) The annual fee described in section 3(a)(2) of this chapter shall be deposited with the treasurer of state in a special account. Money in the account at the end of a state fiscal year does not revert to the state general fund.
(b) The auditor of state shall monthly distribute the money in the special account established under subsection (a) to the Indiana Communities for Drug-Free Youth, Inc., or its successor organization, if the Indiana Communities for Drug-Free Youth, Inc., or its successor organization meets the following requirements:
(1) The organization is an Indiana nonprofit corporation.
(2) The organization is exempt from federal income taxation under Internal Revenue Code 501(c)(3).
However, if an organization does not meet these requirements, the treasurer of state shall create a segregated account within the addiction services fund established under IC 12-23-2-2, and the auditor of state shall deposit the money in the account to be

distributed to the division of mental health and addiction.
(c) An organization that receives money under subsection (b) shall distribute the money to local nonprofit organizations at least semiannually for drug abuse education and prevention initiatives.
As added by P.L.118-1998, SEC.13. Amended by P.L.215-2001, SEC.16.



CHAPTER 33. INDIANA FFA TRUST LICENSE PLATES

IC 9-18-33-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana FFA trust license plate. The Indiana FFA trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.14.

IC 9-18-33-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana FFA trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana FFA trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.14.

IC 9-18-33-3
Fees
Sec. 3. (a) The fees for an Indiana FFA trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.14.

IC 9-18-33-4
FFA trust fund
Sec. 4. (a) The Indiana FFA trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana FFA trust fund not currently needed to meet the obligations of the Indiana FFA trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana FFA trust fund.
(c) The commissioner shall administer the Indiana FFA trust fund. Expenses of administering the Indiana FFA trust fund shall be paid from money in the Indiana FFA trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the FFA Foundation that is located within Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.14.



CHAPTER 34. INDIANA FIREFIGHTER LICENSE PLATES

IC 9-18-34-1
"Indiana firefighter" defined
Sec. 1. As used in this chapter, "Indiana firefighter" means a person who is:
(1) a full-time, salaried firefighter; or
(2) a volunteer firefighter (as defined in IC 36-8-12-2).
As added by P.L.118-1998, SEC.15.

IC 9-18-34-2
Design and issuance of plates
Sec. 2. (a) The bureau shall issue an Indiana firefighter license plate. The Indiana firefighter license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
(b) The bureau shall confer with representatives of the Professional Firefighters Union of Indiana and the Indiana Firefighters Association concerning a design for the emblem that identifies the vehicle as being registered to a firefighter as prescribed under IC 9-18-25-5.
As added by P.L.118-1998, SEC.15.

IC 9-18-34-3
Eligibility
Sec. 3. A person who is an Indiana firefighter and who is eligible to register a vehicle under this title is eligible to receive at least one (1) Indiana firefighter license plate upon doing the following:
(1) Completing an application for an Indiana firefighter license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.15.

IC 9-18-34-4
Fees
Sec. 4. The fee for an Indiana firefighter license plate is the appropriate fee under IC 9-29-5-38.
As added by P.L.118-1998, SEC.15.



CHAPTER 35. INDIANA FOOD BANK TRUST LICENSE PLATES

IC 9-18-35-1
"Indiana food bank" defined
Sec. 1. As used in this chapter, "Indiana food bank" means an organization that:
(1) is a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) is registered to do business in Indiana;
(3) is located within Indiana;
(4) is a member of a national network of food banks;
(5) collects and temporarily stores donated food; and
(6) distributes donated food only to organizations that:
(A) are charitable organizations under Section 501(c) of the Internal Revenue Code; and
(B) distribute donated food to people in Indiana.
As added by P.L.118-1998, SEC.16.

IC 9-18-35-2
Design and issuance of plates
Sec. 2. The bureau shall design and issue an Indiana food bank trust license plate. The Indiana food bank trust license plate must be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.16.

IC 9-18-35-3
Eligibility
Sec. 3. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana food bank trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana food bank trust license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.16.

IC 9-18-35-4
Fees
Sec. 4. (a) The fee for an Indiana food bank trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Indiana food bank trust fund established by section 5 of this chapter.
As added by P.L.118-1998, SEC.16.
IC 9-18-35-5
Food bank trust fund
Sec. 5. (a) The Indiana food bank trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana food bank trust fund not currently needed to meet the obligations of the Indiana food bank trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana food bank trust fund.
(c) The bureau shall administer the Indiana food bank trust fund. Expenses of administering the Indiana food bank trust fund shall be paid from money in the Indiana food bank trust fund.
(d) On June 30 of each year, the bureau shall distribute money in the fund attributable to a recipient of an Indiana food bank trust license plate to the Gleaners food bank trust license plate committee that is composed of representatives of each food bank located in Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.16.



CHAPTER 36. INDIANA GIRL SCOUTS TRUST LICENSE PLATES

IC 9-18-36-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana girl scouts trust license plate. The Indiana girl scouts trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.17.

IC 9-18-36-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana girl scouts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana girl scouts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.17.

IC 9-18-36-3
Fees
Sec. 3. (a) The fees for an Indiana girl scouts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.17.

IC 9-18-36-4
Girl scouts trust fund
Sec. 4. (a) The Indiana girl scouts trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.17.
IC 9-18-36-5
Distribution of money by charitable organization
Sec. 5. (a) The representatives of the councils of the Girl Scouts of America that are located entirely or partially within Indiana shall establish an organization that:
(1) is a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) is registered to do business in Indiana;
(3) is located in Indiana; and
(4) exists for the purpose of raising funds on the behalf of all of the councils of the Girl Scouts of America that are located entirely or partially within Indiana.
(b) The organization shall distribute the money received under section 4 of this chapter to each council of the Girl Scouts of America that is located entirely or partially within Indiana.
As added by P.L.118-1998, SEC.17.



CHAPTER 37. INDIANA BOY SCOUTS TRUST LICENSE PLATES

IC 9-18-37-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana boy scouts trust license plate. The Indiana boy scouts trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.18.

IC 9-18-37-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana boy scouts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana boy scouts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.18.

IC 9-18-37-3
Fees
Sec. 3. (a) The fees for an Indiana boy scouts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.18.

IC 9-18-37-4
Boy scouts trust fund
Sec. 4. (a) The Indiana boy scouts trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.18.
IC 9-18-37-5
Distribution of money by charitable organization
Sec. 5. (a) The representatives of the councils of the Boy Scouts of America that are located entirely or partially within Indiana shall establish an organization that:
(1) is a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) is registered to do business in Indiana;
(3) is located in Indiana; and
(4) exists for the purpose of raising funds on the behalf of all of the councils of the Boy Scouts of America that are located entirely or partially within Indiana.
(b) The organization shall distribute the money received under section 4 of this chapter to each council of the Boy Scouts of America that is located entirely or partially within Indiana.
As added by P.L.118-1998, SEC.18.



CHAPTER 38. INDIANA RETIRED ARMED FORCES MEMBER LICENSE PLATES

IC 9-18-38-1
"Indiana retired armed forces member" defined
Sec. 1. As used in this chapter, "Indiana retired armed forces member" means a person who:
(1) has served at least twenty (20) years in the United States Armed Forces or their reserves and qualifies for a paid retirement; and
(2) presents a valid United States Uniformed Services Retiree Identification Card or its reserve equivalent.
As added by P.L.118-1998, SEC.19.

IC 9-18-38-2
Design and issuance of plates
Sec. 2. (a) The bureau shall issue an Indiana retired armed forces member license plate. The Indiana retired armed forces member license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
(b) The bureau shall confer with representatives of armed forces retiree organizations concerning a design for the emblem that identifies the vehicle as being registered to an Indiana retired armed forces member as prescribed under IC 9-18-25-5.
As added by P.L.118-1998, SEC.19.

IC 9-18-38-3
Eligibility
Sec. 3. A person who is an Indiana retired armed forces member and who is eligible to register a vehicle under this title is eligible to receive at least one (1) Indiana retired armed forces member license plate upon doing the following:
(1) Completing an application for an Indiana retired armed forces member license plate.
(2) Paying the appropriate fee under section 4 of this chapter.
As added by P.L.118-1998, SEC.19.

IC 9-18-38-4
Fees
Sec. 4. The fee for an Indiana retired armed forces member license plate is the appropriate fee under IC 9-29-5-38.
As added by P.L.118-1998, SEC.19.



CHAPTER 39. INDIANA ANTIQUE CAR MUSEUM TRUST LICENSE PLATES

IC 9-18-39-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana antique car trust license plate. The Indiana antique car museum trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.20.

IC 9-18-39-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana antique car museum trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana antique car museum trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.20.

IC 9-18-39-3
Fees
Sec. 3. (a) The fees for an Indiana antique car museum trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.20.

IC 9-18-39-4
Antique car museum trust fund
Sec. 4. (a) The Indiana antique car museum trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute the money from the fund to the Association of Antique Car Museums of Indiana.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.20.



CHAPTER 40. D.A.R.E. INDIANA TRUST LICENSE PLATES

IC 9-18-40-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue a D.A.R.E. Indiana trust license plate. The D.A.R.E. Indiana trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.21.

IC 9-18-40-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a D.A.R.E. Indiana trust license plate under this chapter upon doing the following:
(1) Completing an application for a D.A.R.E. Indiana trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.21.

IC 9-18-40-3
Fees
Sec. 3. (a) The fees for a D.A.R.E. Indiana trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.21.

IC 9-18-40-4
D.A.R.E. Indiana trust fund
Sec. 4. (a) The D.A.R.E. Indiana trust fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) On June 30 of each year the commissioner shall distribute the money from the fund to D.A.R.E. Indiana, Inc.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.21.



CHAPTER 41. INDIANA ARTS TRUST LICENSE PLATES

IC 9-18-41-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana arts trust license plate. The Indiana arts trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.22.

IC 9-18-41-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana arts trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana arts trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.22.

IC 9-18-41-3
Fees
Sec. 3. (a) The fees for an Indiana arts trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the Indiana arts commission trust fund established under IC 4-23-2.5-4.
As added by P.L.118-1998, SEC.22.



CHAPTER 42. INDIANA HEALTH TRUST LICENSE PLATES

IC 9-18-42-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana health trust license plate. The Indiana health trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.23.

IC 9-18-42-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana health trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana health trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.23.

IC 9-18-42-3
Fees
Sec. 3. (a) The fees for an Indiana health trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.23.

IC 9-18-42-4
Health trust fund
Sec. 4. (a) The Indiana health trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana health trust fund not currently needed to meet the obligations of the Indiana health trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana health trust fund.
(c) The commissioner shall administer the Indiana health trust fund. Expenses of administering the Indiana health trust fund shall be paid from money in the Indiana health trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the organization established under section 5 of this chapter.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.23.
IC 9-18-42-5
Distribution of money by charitable organization
Sec. 5. (a) Representatives of the following nonprofit health organizations shall establish an organization that meets the requirements of subsection (b) for the purpose of receiving money from the Indiana health trust fund:
(1) AIDServe Indiana.
(2) American Cancer Society.
(3) American Heart Association, Indiana Affiliate.
(4) American Lung Association of Indiana.
(5) American Red Cross.
(6) Arthritis Foundation, Indiana Chapter.
(7) Hemophilia of Indiana.
(8) Indiana AIDS Fund.
(9) National Kidney Foundation of Indiana.
(b) An organization established for the purpose of receiving money from the Indiana health trust fund must:
(1) be a charitable organization under Section 501(c) of the Internal Revenue Code;
(2) be registered to do business in Indiana;
(3) be located in Indiana; and
(4) exist for the purpose of raising funds on the behalf of all of the organizations described in subsection (a).
(c) The organization shall distribute the money received under section 4 of this chapter to each of the organizations described in subsection (a).
As added by P.L.118-1998, SEC.23.



CHAPTER 43. INDIANA MENTAL HEALTH TRUST LICENSE PLATES

IC 9-18-43-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana mental health trust license plate. The Indiana mental health trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.24.

IC 9-18-43-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana mental health trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana mental health trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.24.

IC 9-18-43-3
Fees
Sec. 3. (a) The fees for an Indiana mental health trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.24.

IC 9-18-43-4
Mental health trust fund
Sec. 4. (a) The Indiana mental health trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana mental health trust fund not currently needed to meet the obligations of the Indiana mental health trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana mental health trust fund.
(c) The commissioner shall administer the Indiana mental health trust fund. Expenses of administering the Indiana mental health trust fund shall be paid from money in the Indiana mental health trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to the Mental Health Association in Indiana, Inc.     (e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.118-1998, SEC.24.



CHAPTER 44. INDIANA NATIVE AMERICAN TRUST LICENSE PLATES

IC 9-18-44-1
Design and issuance of plates
Sec. 1. The bureau of motor vehicles shall design and issue an Indiana Native American trust license plate. The Indiana Native American trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.118-1998, SEC.25.

IC 9-18-44-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive an Indiana Native American trust license plate under this chapter upon doing the following:
(1) Completing an application for an Indiana Native American trust license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.118-1998, SEC.25.

IC 9-18-44-3
Fees
Sec. 3. (a) The fees for an Indiana Native American trust license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) must be collected by the bureau.
(c) The annual fee described in subsection (a)(2) must be deposited in the fund established by section 4 of this chapter.
As added by P.L.118-1998, SEC.25.

IC 9-18-44-4
Indiana Native American trust fund
Sec. 4. (a) The Indiana Native American trust fund is established.
(b) The treasurer of state shall invest the money in the Indiana Native American trust fund not currently needed to meet the obligations of the Indiana Native American trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Indiana Native American trust fund.
(c) The commissioner shall administer the Indiana Native American trust fund. Expenses of administering the Indiana Native American trust fund shall be paid from money in the Indiana Native American trust fund.
(d) On June 30 of each year, the commissioner shall distribute the money from the fund to The Museums At Prophetstown, Inc.
(e) Money in the fund at the end of a state fiscal year does not

revert to the state general fund.
As added by P.L.118-1998, SEC.25.



CHAPTER 45. SAFETY FIRST LICENSE PLATES

IC 9-18-45-1
Design and issuance
Sec. 1. The bureau shall design and issue a safety first license plate. The safety first license plate shall:
(1) be designed and issued as a special group recognition license plate under IC 9-18-25; and
(2) replace the emergency medical services license plate issued by the bureau.
As added by P.L.178-1999, SEC.1.

IC 9-18-45-2
Eligibility
Sec. 2. After December 31, 1999, a person who is eligible to register a vehicle under this title is eligible to receive a safety first license plate under this chapter upon doing the following:
(1) Completing an application for a safety first license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.178-1999, SEC.1.

IC 9-18-45-3
Fees
Sec. 3. (a) The fees for a safety first license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee referred to in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the funds established under IC 10-15-3-1.
As added by P.L.178-1999, SEC.1. Amended by P.L.2-2003, SEC.38.



CHAPTER 45.8. PEARL HARBOR SURVIVOR LICENSE PLATES

IC 9-18-45.8-1
"Pearl Harbor survivor" defined
Sec. 1. As used in this chapter, "Pearl Harbor survivor" means a person who was an active member of the armed forces of the United States serving at Pearl Harbor at the time of the Pearl Harbor attack.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-2
Design and issuance of plates
Sec. 2. The bureau shall design and issue license plates for a vehicle that designates the vehicle as being registered to a Pearl Harbor survivor.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-3
Application for plates
Sec. 3. (a) A resident of Indiana who is a Pearl Harbor survivor may apply for and receive one (1) or more Pearl Harbor survivor license plates.
(b) The bureau may issue one (1) or more Pearl Harbor survivor license plates to the surviving spouse of a Pearl Harbor survivor.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-4
Assignment and display of plate
Sec. 4. A Pearl Harbor survivor license plate may be:
(1) assigned only to a vehicle subject to registration under this article; and
(2) displayed only on a legally registered vehicle.
As added by P.L.222-1999, SEC.12.

IC 9-18-45.8-5
Termination of qualification for group plate program
Sec. 5. The bureau shall terminate the Pearl Harbor survivors' qualification for the special group license plate program under IC 9-18-25-2, and no further special group recognition plates shall be issued under IC 9-18-25-2 for Pearl Harbor survivors as of January 1, 2000.
As added by P.L.222-1999, SEC.12.



CHAPTER 46.2. INDIANA STATE EDUCATIONAL INSTITUTION TRUST LICENSE PLATES

IC 9-18-46.2-1
"State educational institution" defined
Sec. 1. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-2
Design and issuance of plates
Sec. 2. The bureau shall design and issue a state educational institution trust license plate upon the request of a state educational institution. The state educational institution trust license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-3
Design requirements
Sec. 3. A state educational institution trust license plate designed under IC 9-18-25 must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as an education license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-4
Application for plates
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive a state educational institution trust license plate upon doing the following:
(1) Completing an application for a state educational institution trust license plate.
(2) Designating the state educational institution trust special group license plate desired.
(3) Paying the fees under section 5 of this chapter.
As added by P.L.222-1999, SEC.13.

IC 9-18-46.2-5
Fee for plates
Sec. 5. The fee for a state educational institution trust license plate is as follows:
(1) The appropriate fee under IC 9-29-5-38.
(2) An annual fee of twenty-five dollars ($25) collected by the bureau.
As added by P.L.222-1999, SEC.13.
IC 9-18-46.2-6
Special account within a trust fund for each state educational institution
Sec. 6. (a) This section applies with regard to a state educational institution trust license plate supporting a state educational institution in a year following a year:
(1) in which at least ten thousand (10,000) of the state educational institution trust license plates are sold or renewed; and
(2) beginning after December 31, 1998.
(b) The treasurer of state shall establish a special account within a trust fund for each state educational institution described in subsection (a)(1).
(c) The bureau shall require a person who purchases a state educational institution trust license plate under this section to designate the state educational institution the person chooses to receive the annual fee that the person pays under section 5(2) of this chapter as the corresponding state educational institution designated in section 4 of this chapter.
(d) The treasurer of state shall deposit the annual fee collected under section 5(2) of this chapter into a special account within a trust fund for the state educational institution designated by the purchaser in subsection (c).
(e) The treasurer of state shall invest the money in the special account not distributed in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the special account.
(f) The auditor of state monthly shall distribute the money from the special account to the state educational institution's authorized alumni association.
(g) Money in the special account at the end of a state fiscal year does not revert to the state general fund.
(h) The bureau shall maintain a sufficient supply of the state educational institution trust license plates in each branch and partial service walk-up location to provide a plate to a purchaser at the time of sale.
As added by P.L.222-1999, SEC.13. Amended by P.L.261-2001, SEC.4.



CHAPTER 47. LEWIS AND CLARK BICENTENNIAL LICENSE PLATES

IC 9-18-47-1
Design and issuance of plates
Sec. 1. The bureau shall design and issue a Lewis and Clark bicentennial license plate. The Lewis and Clark bicentennial license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.54-2004, SEC.3.

IC 9-18-47-2
Eligibility
Sec. 2. After January 1, 2005, a person who is eligible to register a vehicle under this title is eligible to receive a Lewis and Clark bicentennial license plate under this chapter upon doing the following:
(1) Completing an application for a Lewis and Clark bicentennial license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.54-2004, SEC.3.

IC 9-18-47-3
Fees
Sec. 3. (a) The fees for a Lewis and Clark bicentennial license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee described in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Lewis and Clark bicentennial fund established by section 4 of this chapter.
As added by P.L.54-2004, SEC.3.

IC 9-18-47-4
Lewis and Clark bicentennial fund
Sec. 4. (a) The Lewis and Clark bicentennial fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the fund. Expenses of administering the fund shall be paid from money in the fund.
(d) The commissioner shall monthly distribute the money from the fund to the Lewis and Clark bicentennial commission established by IC 14-20-15.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.54-2004, SEC.3.



CHAPTER 48. RILEY CHILDREN'S FOUNDATION LICENSE PLATES

IC 9-18-48-1
Design and issuance of plates
Sec. 1. The bureau shall design and issue a Riley Children's Foundation license plate. The Riley Children's Foundation license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.54-2004, SEC.4.

IC 9-18-48-2
Eligibility
Sec. 2. After January 1, 2005, a person who is eligible to register a vehicle under this title is eligible to receive a Riley Children's Foundation license plate under this chapter upon doing the following:
(1) Completing an application for a Riley Children's Foundation license plate.
(2) Paying the fees under section 3 of this chapter.
As added by P.L.54-2004, SEC.4.

IC 9-18-48-3
Fees
Sec. 3. (a) The fees for a Riley Children's Foundation license plate are as follows:
(1) The appropriate fee under IC 9-29-5-38(a).
(2) An annual fee of twenty-five dollars ($25).
(b) The annual fee described in subsection (a)(2) shall be collected by the bureau.
(c) The annual fee described in subsection (a)(2) shall be deposited in the Riley Children's Foundation trust fund established by section 4 of this chapter.
As added by P.L.54-2004, SEC.4.

IC 9-18-48-4
Riley Children's Foundation trust fund
Sec. 4. (a) The Riley Children's Foundation trust fund is established.
(b) The treasurer of state shall invest the money in the Riley Children's Foundation trust fund not currently needed to meet the obligations of the Riley Children's Foundation trust fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the Riley Children's Foundation trust fund. Money in the fund is continuously appropriated for the purposes of this section.
(c) The commissioner shall administer the Riley Children's Foundation trust fund. Expenses of administering the Riley Children's Foundation trust fund shall be paid from money in the Riley Children's Foundation trust fund.     (d) On June 30 of each year, the commissioner shall distribute the money from the Riley Children's Foundation trust fund to the Riley Children's Foundation.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.54-2004, SEC.4.



CHAPTER 49. NATIONAL FOOTBALL LEAGUE FRANCHISED PROFESSIONAL FOOTBALL TEAM LICENSE PLATES

IC 9-18-49-1
Plate design
Sec. 1. The bureau shall design and issue a National Football League franchised football team license plate for a National Football League franchised football team from which the bureau secures an agreement for the production and sale of license plates. A National Football League franchised football team license plate shall be designed and issued as a special group recognition license plate under IC 9-18-25.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-2
License agreements
Sec. 2. The bureau shall:
(1) negotiate for the purpose of entering; or
(2) delegate the authority to enter;
into license agreements with a professional sports franchise in order to design and issue a National Football League franchised football team license plate authorized under section 1 of this chapter.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-3
Eligibility
Sec. 3. After December 31, 2005, a person who is eligible to register a motor vehicle under this title is eligible to receive a specified National Football League franchised football team license plate issued under a licensing agreement entered into under section 2 of this chapter with a specified National Football League franchised football team upon doing the following:
(1) Completing an application for a specified National Football League franchised football team license plate.
(2) Paying the fees under section 4 of this chapter.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-4
Fees
Sec. 4. (a) The fees for a National Football League franchised football team license plate are as follows:
(1) The appropriate fees under IC 9-29-5-38(d)(1), IC 9-29-5-38(d)(2), and IC 9-29-5-38(d)(3).
(2) An annual fee of twenty dollars ($20).
(b) The annual fee described in subsection (a)(2) shall be:
(1) collected by the bureau; and
(2) deposited in the capital projects fund established by section 5 of this chapter.
As added by P.L.214-2005, SEC.56.
IC 9-18-49-5
Capital projects fund
Sec. 5. (a) The capital projects fund is established.
(b) The treasurer of state shall invest the money in the capital projects fund not currently needed to meet the obligations of the capital projects fund in the same manner as other public funds are invested. Money in the fund is continuously appropriated for the purposes of this section.
(c) The budget director shall administer the capital projects fund. Expenses of administering the capital projects fund shall be paid from money in the capital projects fund.
(d) On:
(1) June 30 of every year after June 30, 2006; or
(2) any other date designated by the budget director;
an amount designated by the budget director shall be transferred from the fund to the state general fund, a capital improvement board of managers created by IC 36-10-9, or the designee chosen by the budget director under IC 5-1-17-28.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.214-2005, SEC.56.

IC 9-18-49-6
Budget agency rules
Sec. 6. The budget agency shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.214-2005, SEC.56.



CHAPTER 50. HOOSIER VETERAN LICENSE PLATES

IC 9-18-50-1
"Veteran"
Sec. 1. As used in this chapter, "veteran" means an individual:
(1) who:
(A) has served in:
(i) the United States armed forces or their reserves;
(ii) the Indiana Army National Guard; or
(iii) the Indiana Air National Guard; and
(B) received an honorable discharge from service; or
(2) who is serving in the United States armed forces or their reserves.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-2
Plate design
Sec. 2. The bureau shall design a Hoosier veteran license plate to be issued beginning January 1, 2007.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-3
Plate design elements
Sec. 3. A Hoosier veteran license plate must include the following:
(1) A basic design for the plate with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design or colors that designate the license plate as a Hoosier veteran license plate.
(3) An area on the plate for display of an emblem denoting the branch of service or conflict in which the veteran served.
(4) Any other information the bureau considers necessary.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-4
Design; consultation with members of armed forces retiree organizations
Sec. 4. The bureau shall confer with members of armed forces retiree organizations concerning the design of the Hoosier veteran license plate and the emblems denoting the branch of service or conflict in which the veteran served.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-5
Eligible vehicles
Sec. 5. A Hoosier veteran license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of

not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-6
Application requirements
Sec. 6. A veteran who is a resident of Indiana and is eligible to register a motor vehicle under this title may apply for and receive a Hoosier veteran license plate for one (1) or more motor vehicles upon doing the following:
(1) Completing an application for a Hoosier veteran license plate.
(2) Presenting:
(A) a United States Uniformed Services Retiree Identification Card;
(B) a DD 214 record;
(C) United States military discharge papers; or
(D) a current armed forces identification card;
to the bureau.
(3) Paying the fee under section 7 of this chapter.
As added by P.L.58-2006, SEC.4.

IC 9-18-50-7
Fee
Sec. 7. The fee for a Hoosier veteran license plate is the appropriate fee under IC 9-29-5-38.5(a).
As added by P.L.58-2006, SEC.4.



CHAPTER 51. SUPPORT OUR TROOPS LICENSE PLATE

IC 9-18-51-1
Plate design
Sec. 1. The bureau of motor vehicles shall design and issue a support our troops license plate, beginning January 1, 2007.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-2
Plate design elements
Sec. 2. A support our troops license plate must include the following:
(1) A basic design for the plate, with consecutive numbers or letters, or both, to properly identify the vehicle.
(2) A background design, an emblem, or colors that designate the license plate as a support our troops license plate.
(3) Any other information the bureau considers necessary.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-3
Eligible vehicles
Sec. 3. A support our troops license plate issued under this chapter may be displayed on the following:
(1) A passenger motor vehicle.
(2) A truck registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds.
(3) A recreational vehicle.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-4
Application requirements
Sec. 4. A person who is eligible to register a vehicle under this title is eligible to receive a support our troops license plate under this chapter after December 31, 2006, upon doing the following:
(1) Completing an application for a support our troops license plate.
(2) Paying the fee described under section 5 of this chapter.
As added by P.L.58-2006, SEC.5.

IC 9-18-51-5
Fee
Sec. 5. The fee for a support our troops license plate is the appropriate fee under IC 9-29-5-38.5(b).
As added by P.L.58-2006, SEC.5.






ARTICLE 19. MOTOR VEHICLE EQUIPMENT

CHAPTER 1. GENERAL PROVISIONS AND EXEMPTIONS

IC 9-19-1-1
Application of article generally
Sec. 1. (a) Except as provided in subsection (b) and as otherwise provided in this chapter, this article does not apply to the following with respect to equipment on vehicles:
(1) Implements of agriculture designed to be operated primarily in a farm field or on farm premises.
(2) Road machinery.
(3) Road rollers.
(4) Farm tractors.
(5) Vehicle chassis that:
(A) are a part of a vehicle manufacturer's work in process; and
(B) are driven under this subdivision only for a distance of less than one (1) mile.
(b) A farm type dry or liquid fertilizer tank trailer or spreader that is drawn or towed on a highway by a motor vehicle other than a farm tractor at a speed greater than thirty (30) miles per hour is considered a trailer for equipment requirement purposes and all equipment requirements concerning trailers apply.
As added by P.L.2-1991, SEC.7. Amended by P.L.98-1991, SEC.1; P.L.210-2005, SEC.27.

IC 9-19-1-2
Application of chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7; exceptions to equipment requirements; notice; permits
Sec. 2. (a) Except as provided in subsections (b) and (c), sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 do not apply to vehicles:
(1) while engaged in the construction of highways; and
(2) when the movement of the vehicles is confined wholly to highways or roads or sections of highways or roads that are under construction and not yet open to unlimited public use.
(b) If the authority having jurisdiction over the construction of the public highway gives written notice to the owner or operator of a vehicle that the vehicle may not be operated in violation of sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 without a permit issued by the authority, the owner or operator must obtain a permit from the authority before the vehicle is operated within the highway construction area.
(c) If written notice is given under subsection (b) and a permit is not obtained by the owner or operator, sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7 apply to the owner's or operator's vehicle while engaged in the construction of a

public highway.
(d) The written notice that this section requires from the authority having jurisdiction to the owner or operator may be in the form of any one (1) of the following documents:
(1) A letter.
(2) A specifications document.
(3) A contract document.
(4) A written agreement.
(5) A written document that pertains to the construction work being performed by the owner or operator.
As added by P.L.2-1991, SEC.7. Amended by P.L.12-1991, SEC.2.

IC 9-19-1-3
Exceptions to applicability of chapter
Sec. 3. Sections 4 through 5 of this chapter and IC 9-19-4-3, IC 9-19-4-4, and IC 9-19-5-7:
(1) do not apply to:
(A) machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities;
(B) farm drainage machinery;
(C) implements of agriculture when used during farming operations or when constructed so that they can be moved without material damage to the highways; or
(D) firefighting apparatus owned or operated by a political subdivision or a volunteer fire department (as defined in IC 36-8-12-2); and
(2) do not limit the width or height of farm vehicles when loaded with farm products.
As added by P.L.2-1991, SEC.7. Amended by P.L.81-1991, SEC.6; P.L.1-1999, SEC.29; P.L.210-2005, SEC.28.

IC 9-19-1-4
Operation of noncomplying vehicle
Sec. 4. Except as otherwise provided in this article, a person may not operate or move upon a highway in Indiana a vehicle or combination of vehicles that are not constructed or equipped in compliance with this article.
As added by P.L.2-1991, SEC.7.

IC 9-19-1-5
Owner operating or permitting operation of noncomplying vehicle
Sec. 5. Except as otherwise provided in this article, an owner of a vehicle may not cause or knowingly permit to be operated or moved upon a highway in Indiana a vehicle or combination of vehicles that is not constructed or equipped in compliance with this article.
As added by P.L.2-1991, SEC.7.

IC 9-19-1-6 United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.

IC 9-19-1-7
Interstate compacts and agreements; equipment violations convictions and citations
Sec. 7. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.7.



CHAPTER 2. AIR CONDITIONING

IC 9-19-2-1
Manufacture, installation and maintenance; safety requirements
Sec. 1. Air conditioning equipment shall be manufactured, installed, and maintained with due regard for the safety of the occupants of the vehicle and the public and may not contain a refrigerant that is toxic to individuals or that is flammable.
As added by P.L.2-1991, SEC.7.

IC 9-19-2-2
Selling or equipping vehicle with noncomplying equipment
Sec. 2. A person may not:
(1) have for sale;
(2) offer for sale; or
(3) sell or equip;
a motor vehicle with air conditioning equipment unless the equipment complies with this chapter.
As added by P.L.2-1991, SEC.7.

IC 9-19-2-3
Operation of vehicle with noncomplying equipment
Sec. 3. A person may not operate on a highway a motor vehicle equipped with air conditioning equipment unless the air conditioning equipment complies with this chapter.
As added by P.L.2-1991, SEC.7.

IC 9-19-2-4
United States Department of Transportation regulations; classification of violations
Sec. 4. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 3. BRAKES

IC 9-19-3-1
Safety requirements; means of applying brakes
Sec. 1. A motor vehicle other than a motorcycle or motor-driven cycle, when operated upon a highway, must be equipped with brakes adequate to control the movement of and to stop and hold the vehicle. The brakes must include two (2) separate means of applying the brakes, each of which means must apply the brakes to at least two (2) wheels. If these two (2) separate means of applying the brakes are connected in any way, the means must be constructed so that failure of one (1) part of the operating mechanism does not leave the motor vehicle without brakes on at least two (2) wheels.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-2
Motorcycles
Sec. 2. A motorcycle and a motor-driven cycle, when operated upon a highway, must be equipped with at least one (1) brake, which may be operated by hand or foot.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-3
Trailers and semitrailers of gross weight of 3,000 pounds or more
Sec. 3. A trailer or semitrailer of a gross weight of at least three thousand (3,000) pounds, when operated upon a highway, must be equipped with brakes adequate to control the movement of and to stop and to hold the vehicle. The brakes must be designed so that the driver of the towing motor vehicle can apply the brakes from the cab, and must be designed and connected so that the brakes will be automatically applied in an accidental breakaway of the towed vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-4
New vehicle requirements; exceptions
Sec. 4. (a) Except as provided in subsections (b) through (c), a new motor vehicle, trailer, or semitrailer sold in Indiana and operated upon the highways must be equipped with service brakes upon all wheels of the vehicle.
(b) The following are not required to be equipped with brakes:
(1) A motorcycle or motor-driven cycle.
(2) A semitrailer of less than three thousand (3,000) pounds gross weight.
(c) A truck or truck-tractor having at least three (3) axles is not required to have service brakes on the front wheels. If a truck or truck-tractor is equipped with at least two (2) steerable axles, the wheels of one (1) steerable axle are not required to have service brakes although the truck or truck-tractor must be capable of

complying with the performance requirements of sections 7 through 8 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.81-1991, SEC.7.

IC 9-19-3-5
Mechanical connection from operating lever to brake shoes or bands
Sec. 5. One (1) of the two (2) means of brake operation under section 1 of this chapter must consist of a mechanical connection from the operating lever to the brake shoes or bands. The brake must be capable of holding the vehicle or a combination of vehicles stationary under any condition of loading on any upgrade or downgrade upon which the vehicle is operated.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-6
Brake shoes; service and hand operation
Sec. 6. The brake shoes operating within or upon the drums on the vehicle wheels of a motor vehicle may be used for both service and hand operation.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-7
Deceleration and stopping distance requirements
Sec. 7. A motor vehicle or combination of vehicles, at all times and under all conditions of loading, must, upon application of the service (foot) brake, be capable of decelerating and developing a braking force equivalent to the deceleration according to the minimum requirements set forth in this section and must be capable of stopping within the distances set forth in the following table:
Equivalent
breaking force
Deceleration     in percentage
Stopping     in feet per     of vehicle
distance     second per     or combination
in feet     second     weight
Passenger
vehicles, not
including buses    25     17     53 .0%
Single-unit vehicles
with a
manufacturer's
gross vehicle
weight rating of
less than 10,000
pounds    30     14     43 .5%
Single-unit, 2-axle
vehicles with a
manufacturer's
gross vehicle     weight rating of
10,000 or more
pounds    40     14     43 .5%
All other vehicles
and combinations
with a
manufacturer's
gross vehicle
weight rating of
10,000 or more
pounds    50     14     43 .5%
As added by P.L.2-1991, SEC.7.

IC 9-19-3-8
Determination of compliance with deceleration and stopping distance requirements
Sec. 8. Compliance with standards set forth in section 7 of this chapter must be determined by one (1) of the following:
(1) Actual road tests conducted on a substantially level (not to exceed a plus or minus one per cent (1%) grade), dry, smooth, hard-surfaced road that is free from loose material, and with stopping distance measured from the actual instant braking controls are moved and from an initial speed of twenty (20) miles per hour.
(2) Suitable mechanical tests in a testing lane that recreates the same conditions.
(3) A combination of the methods described in subdivisions (1) through (2).
As added by P.L.2-1991, SEC.7.

IC 9-19-3-9
Maintenance and adjustment
Sec. 9. All brakes must be maintained in good working order and must be adjusted so as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-3-10
United States Department of Transportation regulations; classification of violations
Sec. 10. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 4. BUMPERS

IC 9-19-4-1
Passenger cars originally equipped with bumpers; bumper height
Sec. 1. When operated upon a highway, a motor vehicle registered as a passenger car that was originally equipped with bumpers as standard equipment must be so equipped. The bumper height may not vary more than three (3) inches from the original manufactured bumper height for the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-4-2
Trucks with declared gross weight of not more than 11,000 pounds
Sec. 2. When operated upon a highway, a motor vehicle registered as a truck with a declared gross weight of not more than eleven thousand (11,000) pounds must be equipped with bumpers of substantial construction on the extreme front and the extreme rear of the vehicle. The height of the front and rear bumpers may not exceed thirty (30) inches when measured from level pavement to the bottom of the bumper.
As added by P.L.2-1991, SEC.7.

IC 9-19-4-3
Frame or body 60 inches beyond rear axle and 42 inches above roadway
Sec. 3. A vehicle with a frame or body that extends more than sixty (60) inches beyond the rear of the rear axle and is more than forty-two (42) inches above the roadway may not be operated on a highway in Indiana unless the vehicle is equipped with a bumper on the extreme rear of the frame or body. The bumper must extend downward from the rear of the frame or body to within thirty (30) inches of the roadway and must be of substantial construction.
As added by P.L.2-1991, SEC.7.

IC 9-19-4-4
United States Department of Transportation regulations; classification of violations
Sec. 4. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 5. HORNS AND EMERGENCY WARNING SIGNALS

IC 9-19-5-1
Necessity of horn; audibility
Sec. 1. A motor vehicle, when operated upon a highway, must be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than two hundred (200) feet. However, a horn or other warning device may not emit an unreasonably loud or harsh sound or a whistle.
As added by P.L.2-1991, SEC.7.



CHAPTER 6. LIGHTS, REFLECTORS, AND TURN SIGNALS

IC 9-19-6-1 Repealed
(Repealed by P.L.1-1991, SEC.87.)



CHAPTER 7. MOTORCYCLE EQUIPMENT

IC 9-19-7-1
Minors; protective headgear and face shields
Sec. 1. An individual less than eighteen (18) years of age who is operating or riding on a motorcycle on the streets or highways shall do the following:
(1) Wear protective headgear meeting the minimum standards set by the bureau.
(2) Wear protective glasses, goggles, or transparent face shields.
As added by P.L.2-1991, SEC.7.

IC 9-19-7-2
Handlebars; brakes; footrests; lamps and reflectors
Sec. 2. (a) Except as provided in subsection (b), a motorcycle operated on the streets or highways by a resident of Indiana must meet the following requirements:
(1) Be equipped with handlebars that rise not more than fifteen (15) inches above the level of the driver's seat or saddle, when occupied.
(2) Be equipped with brakes in good working order on both front and rear wheels.
(3) Be equipped with footrests or pegs for both operator and passenger.
(4) Be equipped with lamps and reflectors meeting the standards of the United States Department of Transportation.
(b) A motorcycle manufactured before January 1, 1956, is not required to be equipped with lamps and other illuminating devices under subsection (a) if the motorcycle is not operated at the times when lighted head lamps and other illuminating devices are required under IC 9-21-7-2.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1992, SEC.49; P.L.63-1994, SEC.1.

IC 9-19-7-2.5
Rear view mirrors; speedometers; turn signals
Sec. 2.5. A motorcycle manufactured before January 1, 1956, is not required to be equipped with the following devices:
(1) A rear view mirror.
(2) A speedometer.
(3) Mechanical or electric turn signals.
As added by P.L.63-1994, SEC.5.

IC 9-19-7-3
Classification of violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 8. MUFFLERS AND NOISE LIMITS

IC 9-19-8-1
Application of chapter
Sec. 1. This chapter applies to every motor vehicle except an antique motor vehicle registered under IC 9-18-12-1.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-2
Muffler leaks, alteration, or deterioration
Sec. 2. A motor vehicle must be equipped with a muffler free from the following visually discernible conditions:
(1) Exhaust gas leaks.
(2) Alteration of muffler elements.
(3) Deterioration of muffler elements.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-3
Operation of muffler or noise dissipative device
Sec. 3. A motor vehicle must be equipped with a muffler or other noise dissipative device that meets the following conditions:
(1) Is in good working order.
(2) Is in constant operation to prevent excessive noise.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-4
Muffler cutouts and bypasses
Sec. 4. A motor vehicle may not be equipped with any of the following:
(1) A muffler cutout.
(2) A bypass.
(3) Any similar device.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-5
Excessive fumes or smoke
Sec. 5. The engine and power mechanism of a motor vehicle must be equipped and adjusted so as to prevent the escape of excessive fumes or smoke.
As added by P.L.2-1991, SEC.7.

IC 9-19-8-6
United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of

Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 9. ODOMETERS

IC 9-19-9-1
Advertising, sale, use, or installation of devices causing odometers to misregister mileage
Sec. 1. A person may not:
(1) advertise for sale;
(2) sell;
(3) use; or
(4) install;
any device that causes an odometer to register mileage other than the mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-2
Disconnecting, resetting, or altering odometer
Sec. 2. A person may not:
(1) disconnect;
(2) reset; or
(3) alter;
the odometer of any motor vehicle with intent to change the number of miles indicated on the odometer.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-3
Operation of vehicle with disconnected or nonfunctional odometer
Sec. 3. (a) This section applies to all motor vehicles except the following:
(1) Motorcycles.
(2) Trucks the declared gross weight of which exceeds eleven thousand (11,000) pounds.
(3) Motor vehicles that have a model year on their registration card that is at least five (5) years earlier than the year the vehicle is in operation on a street or highway.
(b) A person may not knowingly operate a motor vehicle on a street or highway if the odometer of the vehicle is disconnected or nonfunctional.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-4
Service, repair, or replacement of odometer
Sec. 4. This chapter does not prohibit the service, repair, or replacement of an odometer if the mileage indicated on the odometer remains the same as before the service, repair, or replacement. If the odometer is incapable of registering the same mileage as before the service, repair, or replacement, the odometer shall be adjusted to read zero (0) and a notice in writing shall be attached to the left door frame of the vehicle by the owner or the owner's agent specifying the

mileage before repair or replacement of the odometer and the date on which the odometer was repaired or replaced. A person may not knowingly remove or alter a notice affixed to a motor vehicle under this section.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-5
Fraudulent violations and omissions; classification of offense
Sec. 5. A person who, with intent to defraud:
(1) violates this chapter; or
(2) omits to do any act that is required by this chapter;
commits a Class D felony.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-6
Corporate directors, officers, or agents; criminal liability
Sec. 6. An individual director, officer, or agent of a corporation who authorizes, orders, or performs any of the acts or practices prohibited by this chapter is subject to criminal liability in accordance with IC 35-41-2-4.
As added by P.L.2-1991, SEC.7.

IC 9-19-9-7
Deceptive acts; civil penalties; recovery by attorney general
Sec. 7. A person who:
(1) violates this chapter; or
(2) violates 15 U.S.C. 1988 (as in effect January 1, 1987);
commits a deceptive act and is subject to a civil penalty of not more than one thousand five hundred dollars ($1,500) for each violation in addition to other remedies available under this chapter and IC 24-5-0.5. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a penalty, and the penalty may be recovered only in an action brought under IC 24-5-0.5-4(c).
As added by P.L.2-1991, SEC.7.



CHAPTER 10. PASSENGER RESTRAINT SYSTEMS

IC 9-19-10-1
Application of chapter
Sec. 1. This chapter does not apply to a front seat occupant who meets any of the following conditions:
(1) For medical reasons should not wear safety belts.
(2) Is a child required to be restrained by a child restraint system under IC 9-19-11.
(3) Is traveling in a commercial or a United States Postal Service vehicle that makes frequent stops for the purpose of pickup or delivery of goods or services.
(4) Is a rural carrier of the United States Postal Service and is operating a vehicle while serving a rural postal route.
(5) Is a newspaper motor route carrier or newspaper bundle hauler who stops to make deliveries from a vehicle.
(6) Is a driver examiner designated and appointed under IC 9-14-2-3 and is conducting an examination of an applicant for a permit or license under IC 9-24-10.
As added by P.L.2-1991, SEC.7. Amended by P.L.67-2004, SEC.2.



CHAPTER 10.5. INFLATABLE RESTRAINT SYSTEMS

IC 9-19-10.5-1
"Inflatable restraint system"
Sec. 1. As used in this chapter, "inflatable restraint system" means an air bag that is activated in a crash.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-2
Installation of object in place of complying inflatable restraint system
Sec. 2. A person may not knowingly or intentionally install in a motor vehicle, as part of the motor vehicle's inflatable restraint system, an object that does not comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) for the make, model, and year of the motor vehicle.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-3
Sale, lease, trade, or transfer of motor vehicle with object in place of complying inflatable restraint system
Sec. 3. A person may not knowingly or intentionally:
(1) sell;
(2) lease;
(3) trade; or
(4) transfer;
a motor vehicle in which is installed, as part of the motor vehicle's inflatable restraint system, an object that does not comply with Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) for the make, model, and year of the motor vehicle to an Indiana resident.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-4
Violations; installation; Class A misdemeanor; Class D felony
Sec. 4. A person who violates section 2 of this chapter commits a Class A misdemeanor. However, the offense is a Class D felony if a person in a motor vehicle is injured as a result of the air bag tampering.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.

IC 9-19-10.5-5
Violation; sale, lease, trade, or transfer of motor vehicle; Class D felony
Sec. 5. A person who violates section 3 of this chapter commits a Class D felony.
As added by P.L.248-2003, SEC.3 and P.L.265-2003, SEC.3.



CHAPTER 11. PASSENGER RESTRAINT SYSTEMS FOR CHILDREN

IC 9-19-11-1
Application of chapter
Sec. 1. This chapter does not apply to a person who operates any of the following vehicles:
(1) A school bus.
(2) A taxicab.
(3) An ambulance.
(4) A public passenger bus.
(5) A motor vehicle having a seating capacity greater than nine (9) individuals that is owned or leased and operated by a religious or not-for-profit youth organization.
(6) An antique motor vehicle.
(7) A motorcycle.
(8) A motor vehicle that is owned or leased by a governmental unit and is being used in the performance of official law enforcement duties.
(9) A motor vehicle that is being used in an emergency.
(10) A motor vehicle that is funeral equipment used in the operation of funeral services when used in:
(A) a funeral procession;
(B) the return trip to a funeral home (as defined in IC 25-15-2-15); or
(C) both the funeral procession and return trip.
As added by P.L.2-1991, SEC.7. Amended by P.L.67-2004, SEC.3; P.L.24-2006, SEC.3.

IC 9-19-11-2
Child less than eight years of age; child restraint system; penalty; child restraint system account
Sec. 2. (a) A person who:
(1) holds an Indiana driver's license; and
(2) operates a motor vehicle in which there is a child less than eight (8) years of age who is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a child restraint system;
commits a Class D infraction, unless it is reasonably determined that the child will not fit in a child restraint system.
(b) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.57-1998, SEC.4; P.L.116-1998, SEC.4; P.L.67-2004, SEC.4; P.L.2-2005, SEC.33.

IC 9-19-11-3
Child less than eight years of age; child does not fit in child restraint system; Indiana driver      Sec. 3. (a) A person who holds an Indiana driver's license and operates a motor vehicle in which there is a child commits a Class D infraction if:
(1) the child is less than eight (8) years of age and it is reasonably determined that the child will not fit in a child restraint system; and
(2) the child is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a:
(A) child restraint system; or
(B) safety belt.
(b) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this chapter.
As added by P.L.2-1991, SEC.7. Amended by P.L.57-1998, SEC.5; P.L.116-1998, SEC.5; P.L.67-2004, SEC.5.

IC 9-19-11-3.3
Child less than 16 years of age; child restraint system or safety belt; non-Indiana driver
Sec. 3.3. (a) This section does not apply to a person who holds an Indiana driver's license.
(b) A person who operates a motor vehicle in which there is a child less than sixteen (16) years of age who is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a:
(1) child restraint system; or
(2) safety belt;
commits a Class D infraction.
(c) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this chapter.
As added by P.L.67-2004, SEC.6.

IC 9-19-11-3.6
Safety belt standards; child between eight and 16 years of age; child restraint system or safety belt
Sec. 3.6. (a) A person who operates a motor vehicle in which there is a child and that is equipped with a safety belt meeting the standards stated in the Federal Motor Vehicle Safety Standard Number 208 (49 CFR 571.208) commits a Class D infraction if:
(1) the child is at least eight (8) years of age but less than sixteen (16) years of age; and
(2) the child is not properly fastened and restrained according to the child restraint system manufacturer's instructions by a:
(A) child restraint system; or
(B) safety belt.
(b) Notwithstanding IC 34-28-5-5(c), funds collected as judgments for violations under this section shall be deposited in the child restraint system account established by section 9 of this

chapter.
As added by P.L.67-2004, SEC.7.

IC 9-19-11-3.7
Exception; child over 40 pounds; lap safety belt
Sec. 3.7. Notwithstanding sections 2, 3, 3.3, and 3.6 of this chapter, a person may operate a motor vehicle in which there is a child who weighs more than forty (40) pounds and who is properly restrained and fastened by a lap safety belt if:
(1) the motor vehicle is not equipped with lap and shoulder safety belts; or
(2) not including the operator's seat and the front passenger seat:
(A) the motor vehicle is equipped with one (1) or more lap and shoulder safety belts; and
(B) all the lap and shoulder safety belts are being used to properly restrain other children who are less than sixteen (16) years of age.
As added by P.L.67-2004, SEC.8.

IC 9-19-11-4
Designation of violations as being within authority of violations clerk
Sec. 4. Notwithstanding IC 34-28-5-9(1), a court may not designate violations of this chapter as being within the authority of the violations clerk.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.96.

IC 9-19-11-5
Enforcement proceedings; acquisition by violator of restraint system; costs; money judgments
Sec. 5. If at a proceeding to enforce section 2 of this chapter the court finds that the person:
(1) has violated this chapter; and
(2) possesses or has acquired a child restraint system;
the court shall enter judgment against the person. However, notwithstanding IC 34-28-5-4, the person is not liable for any costs or monetary judgment if the person has no previous judgments of violation of this chapter against the person.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.97; P.L.67-2004, SEC.9.

IC 9-19-11-6
Enforcement proceedings; absence of possession by violator of restraint system; costs; money judgments
Sec. 6. (a) If at a proceeding to enforce section 2 of this chapter the court finds that the person:
(1) has violated this chapter; and
(2) does not possess or has not acquired a child restraint system;
the court shall enter judgment against the person and shall order the

person to provide proof of possession or acquisition within thirty (30) days.
(b) Notwithstanding IC 34-28-5-4, if the person:
(1) complies with a court order under this section; and
(2) has no previous judgments of violation of this chapter against the person;
the person is not liable for any costs or a monetary judgment.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-1998, SEC.98; P.L.67-2004, SEC.10.

IC 9-19-11-7
Forwarding to bureau of motor vehicles certified abstract of record of judgment
Sec. 7. A court shall forward to the bureau of motor vehicles a certified abstract of the record of judgment of any person in the court for a violation of this chapter in the manner provided by IC 9-25-6.
As added by P.L.2-1991, SEC.7.

IC 9-19-11-8
Contributory negligence
Sec. 8. Failure to comply with this chapter does not constitute contributory negligence.
As added by P.L.2-1991, SEC.7.

IC 9-19-11-9
Child restraint system account
Sec. 9. (a) The child restraint system account is established within the state general fund to make grants under subsection (d).
(b) The account consists of the following:
(1) Funds collected as judgments for violations under this chapter.
(2) Appropriations to the account from the general assembly.
(3) Grants, gifts, and donations intended for deposit in the account.
(4) Interest that accrues from money in the account.
(c) The account shall be administered by the criminal justice institute.
(d) The criminal justice institute, upon the recommendation of the governor's council on impaired and dangerous driving, shall use money in the account to make grants to private and public organizations to:
(1) purchase child restraint systems; and
(2) distribute the child restraint systems:
(A) without charge; or
(B) for a minimal charge;
to persons who are not otherwise able to afford to purchase child restraint systems.
The criminal justice institute shall adopt rules under IC 4-22-2 to implement this section.
(e) Money in the account is appropriated continuously to the

criminal justice institute for the purposes stated in subsection (a).
(f) The expenses of administering the account shall be paid from money in the account.
(g) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(h) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.67-2004, SEC.11.

IC 9-19-11-10
Violation; no assessment of points
Sec. 10. The bureau may not assess points under the point system for a violation of this chapter.
As added by P.L.67-2004, SEC.12.

IC 9-19-11-11
Violation; not basis for habitual offender determination
Sec. 11. A violation of this chapter may not be included in a determination of habitual violator status under IC 9-30-10-4.
As added by P.L.67-2004, SEC.13.



CHAPTER 12. REAR VIEW MIRRORS

IC 9-19-12-1
Safety requirements
Sec. 1. A motor vehicle that is constructed or loaded so as to obstruct the driver's view to the rear from the driver's position must be equipped with a mirror located so as to reflect to the driver a view of the highway for a distance of at least two hundred (200) feet to the rear of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-12-2
United States Department of Transportation regulations; classification of violations
Sec. 2. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contain parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 13. SCHOOL BUS DESIGN AND EQUIPMENT

IC 9-19-13-1
State school bus committee rules; contracts for pupil transportation; school district officers and employees
Sec. 1. The state school bus committee established by IC 20-27-3-1 shall adopt and enforce rules under IC 4-22-2 not inconsistent with this chapter to govern the design and operation of all school buses used for the transportation of school children when owned and operated by a school corporation or privately owned and operated under contract with an Indiana school corporation. The rules must by reference be made a part of such a contract with a school corporation. Each school corporation, officer and employee of the school corporation, and person employed under contract by a school district is subject to those rules.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-2005, SEC.101.

IC 9-19-13-2
Misconduct of school corporation officers or employees
Sec. 2. An officer or employee of a school corporation who:
(1) violates any of the rules adopted by the state school bus committee concerning the design and operation of school buses; or
(2) fails to include an obligation to comply with those rules in a contract executed by the officer or employee on behalf of a school corporation;
is guilty of misconduct and subject to removal from office or employment.
As added by P.L.2-1991, SEC.7.

IC 9-19-13-3
Failure by contract operators to comply with rules; breach of contract
Sec. 3. A person operating a school bus under contract with a school corporation who fails to comply with any of the rules adopted by the state school bus committee concerning the design and operation of school buses is guilty of breach of contract. The contract may be canceled after notice and hearing by responsible officers of the school corporation.
As added by P.L.2-1991, SEC.7.

IC 9-19-13-4
Equipment required
Sec. 4. A bus used to transport school children must be equipped as follows:
(1) At least two (2) signal lamps mounted as high and as widely spaced laterally as practicable, capable of displaying the front two (2) alternately flashing red lights located at the same level, and having sufficient intensity to be visible at five hundred

(500) feet in normal sunlight.
(2) As required by the state school bus committee under IC 20-27-3-4.
(3) As required by IC 20-27-9.
As added by P.L.2-1991, SEC.7. Amended by P.L.1-2005, SEC.102.

IC 9-19-13-4.5
Red lamps; prohibited vehicles
Sec. 4.5. (a) Except for a vehicle utilized in a funeral procession, a vehicle that is not described by section 4 of this chapter may not display a red lamp.
(b) A person who:
(1) purchases or otherwise acquires a vehicle with equipment described by section 4 of this chapter; and
(2) is not authorized to display a red lamp upon the vehicle;
shall immediately remove the red lamp from the vehicle.
As added by P.L.99-1991, SEC.1.

IC 9-19-13-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates section 4(1) of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 14. SPECIAL EQUIPMENT FOR EMERGENCY VEHICLES

IC 9-19-14-1
Siren, exhaust whistle, or bell
Sec. 1. An authorized emergency vehicle must, in addition to any other equipment and distinctive markings required by this article, be equipped with a siren, exhaust whistle, or bell capable of giving an audible signal.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-2
Signal lamps; visibility
Sec. 2. Except as provided in section 5 of this chapter, an authorized emergency vehicle must, in addition to other equipment required by this article, be equipped with signal lamps that are capable of displaying flashing, rotating, or oscillating beams of red or red and white light. The lights must be visible to oncoming traffic one hundred eighty (180) degrees around the front of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-3
Audibility requirements for sirens, whistles, and bells; use of siren
Sec. 3. An authorized emergency vehicle may be equipped with a siren, whistle, or bell capable of emitting sound audible under normal conditions from a distance of not less than five hundred (500) feet and of a type approved by the state police department. The siren may not be used except when the vehicle is operated as follows:
(1) In response to an emergency call.
(2) In the immediate pursuit of an actual or suspected violation of the law. In this case, the driver of the vehicle shall sound the vehicle's siren when reasonably necessary to warn pedestrians and other drivers of the vehicle's approach.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-4
Right-of-way
Sec. 4. The use of signal equipment described in this chapter imposes upon a driver of another vehicle the duty to yield right-of-way and stop as prescribed in IC 9-21-8-35.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-5
Police vehicles used as emergency vehicles
Sec. 5. A police vehicle, when used as an authorized emergency vehicle, must be equipped with either of the following:
(1) At least two (2) signal lamps capable of displaying a red beam and a blue beam that meet the following requirements:
(A) The signal lamps are mounted as high and as widely spaced laterally as practicable or mounted in a manner that

will make the lights visible to oncoming traffic one hundred eighty (180) degrees around the front of the vehicle.
(B) The signal lamps are capable of displaying to the front alternately flashing red and blue lights.
(C) The signal lamp capable of displaying the red beam is located on the driver's side of the vehicle and the signal lamp capable of displaying the blue beam is located on the passenger's side of the vehicle.
(2) One (1) signal lamp that is capable of displaying a red beam and a blue beam in a manner that will make the light visible to oncoming traffic one hundred eighty (180) degrees in front of the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-14-5.5
Red and white lamps; red and blue lamps
Sec. 5.5. (a) Except for a vehicle utilized in a funeral procession, a vehicle that is not described by sections 2 or 5 of this chapter may not display a red and white lamp or a red and blue lamp.
(b) A person who:
(1) purchases or otherwise acquires a vehicle with equipment described by sections 2 or 5 of this chapter; and
(2) is not authorized to display a red and white or red and blue lamp upon the vehicle;
shall immediately remove the red and white or red and blue lamp from the vehicle.
As added by P.L.99-1991, SEC.2.

IC 9-19-14-6
United States Department of Transportation regulations; classification of violations
Sec. 6. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 14.5. SPECIAL EQUIPMENT FOR PRIVATE EMERGENCY VEHICLES

IC 9-19-14.5-1
Display of green lights on privately owned vehicles in line of duty
Sec. 1. A privately owned vehicle belonging to a certified paramedic, certified emergency medical technician-intermediate, certified emergency medical technician-basic advanced, certified emergency medical technician, certified emergency medical service driver, or certified emergency medical service first responder while traveling in the line of duty in connection with emergency medical services activities may display flashing or revolving green lights, subject to the following restrictions and conditions:
(1) The lights may not have a light source less than fifty (50) candlepower.
(2) All lights shall be placed on the top of the vehicle.
(3) Not more than two (2) green lights may be displayed on a vehicle and each light must be of the flashing or revolving type and visible at three hundred sixty (360) degrees.
(4) The lights must consist of a lamp with a green lens and not of an uncolored lens with a green bulb. However, the revolving lights may contain multiple bulbs.
(5) The green lights may not be a part of the regular head lamps displayed on the vehicle.
(6) For a person to be authorized under this chapter to display a flashing or revolving green light on the person's vehicle, the person must first secure a written permit from the executive director of the department of homeland security to use the light. The permit must be carried by the person when the light is displayed.
As added by P.L.2-1993, SEC.66. Amended by P.L.205-2003, SEC.2; P.L.236-2003, SEC.3; P.L.97-2004, SEC.38; P.L.1-2006, SEC.162.

IC 9-19-14.5-2
Unlawful display of green lights; violations
Sec. 2. Except as provided in section 1 of this chapter, a person who displays on any public or private motor vehicle at any time flashing or revolving green lights of any size or shape commits a Class C infraction.
As added by P.L.2-1993, SEC.66. Amended by P.L.236-2003, SEC.4.

IC 9-19-14.5-3
Operation of vehicle when green light not illuminated
Sec. 3. This chapter does not prohibit the operation of a vehicle lawfully equipped with a flashing or revolving green light from being operated as any other vehicle when the green light is not illuminated.
As added by P.L.2-1993, SEC.66. Amended by P.L.236-2003, SEC.5.



CHAPTER 15. SPECIAL EQUIPMENT FOR TRANSPORTING EXPLOSIVES

IC 9-19-15-1
Emergency warning signals
Sec. 1. A person may not operate a motor vehicle for the transportation of explosives unless the motor vehicle is equipped with the equipment required under IC 9-19-5-6(d).
As added by P.L.2-1991, SEC.7.

IC 9-19-15-2
Compliance with chapter; federal regulation
Sec. 2. A person operating a vehicle transporting an explosive as a cargo or part of a cargo upon a highway shall comply with this chapter. This chapter does not apply to a vehicle transporting an interstate shipment or shipments that is otherwise in compliance with the regulations of the Interstate Commerce Commission or other federal agency governing the transportation of explosives and other dangerous articles, including requirements for placarding.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-3
Placarding and danger flags
Sec. 3. A vehicle transporting explosives must meet one (1) of the following requirements:
(1) Be marked or placarded on each side and the rear with the word "explosives" in letters not less than eight (8) inches high.
(2) Have displayed on the rear of the vehicle a red flag not less than twenty-four (24) inches square marked with the word "danger" in white letters six (6) inches high.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-4
Fire extinguishers
Sec. 4. A vehicle transporting explosives must be equipped with not less than two (2) fire extinguishers, filled and ready for immediate use and placed at a convenient point on the vehicle.
As added by P.L.2-1991, SEC.7.

IC 9-19-15-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.7.



CHAPTER 16. REPEALED



CHAPTER 17. TELEVISION SETS

IC 9-19-17-1
Television screen visible to driver
Sec. 1. A person may not:
(1) own a motor vehicle; or
(2) operate upon a highway a motor vehicle;
that has a television set installed so that the screen of the television set can be seen by a person sitting in the driver's seat.
As added by P.L.2-1991, SEC.7.

IC 9-19-17-2
Classification of violations
Sec. 2. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 18. TIRES

IC 9-19-18-1
Solid rubber tires
Sec. 1. A solid tire made of rubber on a vehicle must have rubber on the tire's entire traction surface at least one (1) inch thick above the edge of the flange of the entire periphery.
As added by P.L.2-1991, SEC.7.

IC 9-19-18-2
Metal tires
Sec. 2. A person may not operate or move on a highway a motor vehicle, trailer, or semitrailer having a metal tire in contact with the roadway.
As added by P.L.2-1991, SEC.7.

IC 9-19-18-3
Protuberances on tires
Sec. 3. (a) Except as provided in subsections (b) through (d), a tire on a vehicle moved on a highway may not have on the tire's periphery a block, stud, flange, cleat, or spike or any other protuberance of any material other than rubber that projects beyond the tread of the traction surface of the tire.
(b) Implements of agriculture may use tires having protuberances that will not injure the highway.
(c) Tire chains of reasonable proportions may be used upon a vehicle when required for safety because of snow, ice, or other conditions tending to cause a vehicle to skid.
(d) From October 1 to the following May 1, a vehicle may use tires in which have been inserted ice grips or tire studs of wear-resisting material, installed in a manner that provides resiliency upon contact with the road, with projections that do not exceed three thirty-seconds (3/32) of an inch beyond the tread of the traction surface of the tire, and constructed to prevent any appreciable damage to the road surface.
As added by P.L.2-1991, SEC.7. Amended by P.L.210-2005, SEC.30.

IC 9-19-18-4
Special permits
Sec. 4. The Indiana department of transportation and local authorities in their respective jurisdictions may in their discretion issue special permits authorizing the operation upon a highway of:
(1) traction engines;
(2) tractors having movable tracks with transverse corrugations upon the periphery of movable tracks; or
(3) farm tractors or implements of agriculture designed to be operated primarily in a farm field or on farm premises;
the operation of which upon a highway would otherwise be prohibited under this chapter. As added by P.L.2-1991, SEC.7. Amended by P.L.210-2005, SEC.31.

IC 9-19-18-5
United States Department of Transportation regulations; classification of violations
Sec. 5. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7.



CHAPTER 19. WINDOWS AND WINDSHIELD WIPERS

IC 9-19-19-1
Safety glazing materials defined
Sec. 1. As used in this chapter, "safety glazing materials" means glazing materials constructed, treated, or combined with other materials to reduce substantially, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from exterior sources or by the safety glazing materials when the materials are cracked or broken.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-2
Front windshield
Sec. 2. A motor vehicle, except a motorcycle or a motor-driven cycle, required to be registered with the bureau must be equipped with a front windshield.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-3
Decals, signs, posters, sunscreens, or other nontransparent material
Sec. 3. (a) This section does not apply to the display of a decal required by the United States Department of Defense on the following:
(1) A military vehicle.
(2) A motor vehicle owned by a person in the service of the armed forces of the United States.
(3) A motor vehicle owned by a person employed by the armed forces of the United States.
(4) A motor vehicle authorized to display the decal by the military police of the armed forces of the United States.
(b) A person may not drive a motor vehicle with a sign, poster, sunscreening material, or other nontransparent material upon the front windshield, side wings, or side or rear windows of the vehicle that obstructs the driver's clear view of the highway or an intersecting highway. However, signs, posters, or other nontransparent material not larger than four (4) inches square may be placed upon the front windshield, side wings, or side or rear windows in the lower corner farthest removed from the driver's position.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-4
Tinting, glazing, or sunscreening vehicle windows
Sec. 4. (a) This section does not apply to a manufacturer's tinting or glazing of motor vehicle windows or windshields that is otherwise in compliance with or permitted by FMVSS205 as promulgated in 49 CFR 571.205. Proof from the manufacturer, supplier, or installer that the tinting or glazing is in compliance with or permitted by

FMVSS205 must be carried in the vehicle.
(b) This section does not apply to the driver of a vehicle:
(1) that is owned by an individual required for medical reasons to be shielded from the direct rays of the sun; or
(2) in which an individual required for medical reasons to be shielded from the direct rays of the sun is a habitual passenger.
The medical reasons must be attested to by a physician or optometrist licensed to practice in Indiana, and the physician's or optometrist's certification of that condition must be carried in the vehicle. The physician's or optometrist's certificate must be renewed annually.
(c) A person may not drive a motor vehicle that has a:
(1) windshield;
(2) side wing;
(3) side window that is part of a front door; or
(4) rear back window;
that is covered by or treated with sunscreening material or is tinted to the extent or manufactured in a way that the occupants of the vehicle cannot be easily identified or recognized through that window from outside the vehicle. However, it is a defense if the sunscreening material applied to those windows has a total solar reflectance of visible light of not more than twenty-five percent (25%) as measured on the nonfilm side and light transmittance of at least thirty percent (30%) in the visible light range.
(d) A person may not tint or otherwise cover or treat with sunscreening the parts of a vehicle described in subsection (c) so that operation of the vehicle after the tinting or sunscreening is performed is a violation of subsection (c). However, it is not a violation of this chapter if this work is performed for a person who submits a physician's or optometrist's statement as described in subsection (b) to the person who is to perform the work.
As added by P.L.2-1991, SEC.7. Amended by P.L.128-1995, SEC.1; P.L.12-2003, SEC.1.

IC 9-19-19-5
Sale or registration of new vehicles not equipped with approved safety glazing; application of section
Sec. 5. (a) This section applies to all passenger-type motor vehicles, including passenger buses and school buses. With respect to trucks, including truck-tractors, the requirements for safety glazing material in this section apply to all glazing material used in doors, windows, and windshields in the driver's compartment of a vehicle.
(b) A person may not sell a new motor vehicle and a new motor vehicle may not be registered unless the vehicle is equipped with safety glazing material of a type approved by the director of traffic safety wherever glazing material is used in doors, windows, and windshields.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-6
Windshield wipers      Sec. 6. (a) The windshield on a motor vehicle must be equipped with a device for cleaning rain, snow, or other moisture from the windshield. The device must be constructed to be controlled or operated by the driver of the vehicle.
(b) A windshield wiper upon a motor vehicle must be maintained in good working order.
As added by P.L.2-1991, SEC.7.

IC 9-19-19-7
United States Department of Transportation regulations; classification of violations
Sec. 7. (a) This section does not apply to a person who owns or operates a vehicle or combination of vehicles that:
(1) contains parts and accessories; and
(2) is equipped;
as required under regulations of the United States Department of Transportation.
(b) Except as provided in section 8 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.7. Amended by P.L.12-2003, SEC.2.

IC 9-19-19-8
Action of tinting or applying sunscreening so vehicle occupants not easily identified; classification of offense
Sec. 8. A person who violates section 4(d) of this chapter commits a Class A infraction.
As added by P.L.12-2003, SEC.3.



CHAPTER 20. MOTOR VEHICLES USED FOR GOVERNMENT FUNDED TRANSPORTATION OF PASSENGERS

IC 9-19-20-1
Application of chapter
Sec. 1. (a) Except as provided by subsection (b), this chapter applies to a motor vehicle that is used to provide transportation of passengers by a profit or nonprofit corporation if the corporation receives revenue for the transportation service from federal, state, or local governments.
(b) This section does not apply to the following:
(1) A motor vehicle that is manufactured to transport less than six (6) passengers.
(2) A private bus (as defined in IC 9-13-2-133(a)).
As added by P.L.2-1992, SEC.86.

IC 9-19-20-2
Inspection by state police department
Sec. 2. (a) The state police department may inspect a vehicle subject to this chapter.
(b) In the inspection, the department may determine the existence and condition of the following:
(1) The vehicle's brakes.
(2) The vehicle's lights as follows:
(A) Headlamps.
(B) Taillamps.
(C) Brake lights.
(D) Clearance lights.
(E) Turn signals.
(3) The vehicle's steering and suspension.
(4) The vehicle's exhaust systems.
(5) The vehicle's body in general.
(6) The vehicle's tires.
As added by P.L.2-1992, SEC.86.

IC 9-19-20-3
Rules
Sec. 3. The state police superintendent shall adopt rules under IC 4-22-2 to prescribe safety requirements for the construction and equipment of motor vehicles subject to this chapter.
As added by P.L.2-1992, SEC.86.

IC 9-19-20-4
Vehicles meeting safety requirements; certificate
Sec. 4. If the inspection under section 2 of this chapter reveals that a vehicle meets the safety requirements prescribed under this chapter, the inspecting officer shall issue to the owner of the vehicle a certificate stating that the vehicle was inspected and met the prescribed safety requirements. As added by P.L.2-1992, SEC.86.



CHAPTER 21. SPECIAL EQUIPMENT FOR MUNICIPAL WASTE COLLECTION AND TRANSPORTATION VEHICLES

IC 9-19-21-1
Applicability of chapter
Sec. 1. This chapter applies to a municipal waste collection and transportation vehicle that is:
(1) purchased after June 30, 1993; and
(2) used to collect municipal solid waste from residences.
As added by P.L.114-1993, SEC.2.

IC 9-19-21-2
Yellow strobe light equipment
Sec. 2. A municipal waste collection and transportation vehicle must be equipped with a yellow strobe light that meets Society of Automotive Engineers (SAE) standards.
As added by P.L.114-1993, SEC.2.

IC 9-19-21-3
Lighting capabilities of strobe
Sec. 3. The strobe light required under section 2 of this chapter must have a candlepower of at least two million (2,000,000) on a horizontal plane and be capable of producing not less than eighty (80) double flashes during one (1) minute, or must meet the photometric requirements for class one 360 degree gaseous discharge warning lamps as prescribed by Society of Automotive Engineers (SAE) standards.
As added by P.L.114-1993, SEC.2.

IC 9-19-21-4
Required use and display of strobe light
Sec. 4. The strobe light required under section 2 of this chapter must be used whenever the municipal waste collection and transportation vehicle is making frequent stops to collect municipal solid waste.
As added by P.L.114-1993, SEC.2.






ARTICLE 20. SIZE AND WEIGHT REGULATION

CHAPTER 1. GENERAL

IC 9-20-1-1
Operation of vehicles exceeding size and weight limitations; prohibition
Sec. 1. Except as otherwise provided in this article, a person, including a transport operator, may not operate or move upon a highway in Indiana a vehicle or combination of vehicles of a size or weight exceeding the limitations provided in this article.
As added by P.L.2-1991, SEC.8.

IC 9-20-1-2
Owners of motor vehicles; causing or permitting operation of vehicles exceeding size and weight limitations; prohibition
Sec. 2. Except as otherwise provided in this article, an owner of a vehicle may not cause or knowingly permit to be operated or moved upon a highway in Indiana a vehicle or combination of vehicles of a size or weight exceeding the limitations provided in this article.
As added by P.L.2-1991, SEC.8.

IC 9-20-1-3
Local authorities; adoption of ordinances; erection of signs; department of transportation; weight restrictions
Sec. 3. (a) This subsection does not apply to any highway or street in the state highway system. Except as provided in subsection (e), local authorities, with respect to highways under their jurisdiction, may by ordinance:
(1) prohibit the operation of vehicles upon any highway; or
(2) impose restrictions as to the weight of vehicles to be operated upon any highway;
for a total period not to exceed ninety (90) days in any one (1) year, whenever any highway by reason of deterioration, rain, snow, or other climatic conditions will be seriously damaged or destroyed without the regulation of vehicles.
(b) A local authority adopting an ordinance under subsection (a) shall erect or cause to be erected and maintained signs specifying the terms of the ordinance at each end of that part of any highway affected by the ordinance and at intersecting highways. The ordinance may not be enforced until the signs are erected and maintained.
(c) Except as provided in subsection (e), local authorities with respect to highways under their jurisdiction, except highways in the state highway system and state maintained routes through cities and towns, may by ordinance do the following:
(1) Prohibit the operation of trucks or other commercial

vehicles.
(2) Impose limitations as to the weight, size, or use of those vehicles on designated highways.
The prohibitions and limitations must be designated by appropriate signs placed on the highways.
(d) The Indiana department of transportation has the same authority granted to local authorities in subsections (a) and (c) to determine by executive order and to impose restrictions as to weight, size, and use of vehicles operated upon a highway in the state highway system, including state maintained routes through cities and towns. These restrictions may not be enforced until signs giving notice of the restrictions are erected upon the highway or part of the highway affected by the order.
(e) A local authority may not, in an ordinance passed under subsection (a) or (c), prohibit the operation of buses that are not more than forty-five (45) feet in length on any segment of the primary system (as defined in IC 8-23-1-33) that was in existence on June 1, 1991.
As added by P.L.2-1991, SEC.8. Amended by P.L.100-1991, SEC.1; P.L.122-1993, SEC.1.

IC 9-20-1-4
Violation of restrictions; Class C infraction
Sec. 4. A person who violates a restriction imposed under section 3(d) of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.8.



CHAPTER 2. EXEMPTIONS

IC 9-20-2-1
Application of article; exceptions to size and weight requirements; notice; permits
Sec. 1. (a) Except as provided in subsections (b) and (c), this article does not apply to a vehicle:
(1) while engaged in the construction of highways; and
(2) when the movement of the vehicle is confined wholly to highways or roads or sections of highways or roads that are under construction and not yet open to unlimited public use.
(b) If the authority having jurisdiction over the construction of the public highway gives written notice to the owner or operator of a vehicle that the vehicle may not be operated in violation of this article without a permit issued by the authority, the owner or operator must obtain a permit from the authority before the vehicle is operated within the highway construction area.
(c) If written notice is given under subsection (b) and a permit is not obtained by the owner or operator, this article applies to the owner's or operator's vehicle while engaged in the construction of a public highway.
(d) The written notice that this section requires from the authority having jurisdiction to the owner or operator may be in the form of any one (1) of the following documents:
(1) A letter.
(2) A specifications document.
(3) A contract document.
(4) A written agreement.
(5) A written document that pertains to the construction work being performed by the owner or operator.
As added by P.L.2-1991, SEC.8. Amended by P.L.12-1991, SEC.3.

IC 9-20-2-2
"Farm vehicle loaded with a farm product" defined; application of article
Sec. 2. (a) As used in this section, "farm vehicle loaded with a farm product" includes a truck hauling unprocessed leaf tobacco.
(b) Except for interstate highway travel, this article does not apply to the following:
(1) Machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities.
(2) Implements of agriculture when used during farming operations or when constructed so that the implements can be moved without material damage to the highways.
(c) This article does not apply to firefighting apparatus owned or operated by a political subdivision or volunteer fire department (as defined in IC 36-8-12-2).
(d) Except for interstate highway travel, this article does not limit

the width or height of a farm vehicle loaded with a farm product.
As added by P.L.2-1991, SEC.8. Amended by P.L.81-1991, SEC.8; P.L.64-1994, SEC.1; P.L.1-1999, SEC.30; P.L.210-2005, SEC.32.

IC 9-20-2-3
Disabled vehicles; exemption
Sec. 3. The movement of a disabled vehicle or combination of vehicles for a distance that does not exceed fifty (50) highway miles by a registered recovery vehicle or by a vehicle described in IC 9-18-13-5 is exempt from the dimension and weight limits under this article.
As added by P.L.2-1991, SEC.8.



CHAPTER 3. GENERAL SIZE RESTRICTIONS

IC 9-20-3-1
Vehicle and load restrictions
Sec. 1. Except as otherwise provided by law, the maximum limitations on width, length, and height of vehicles imposed by this chapter apply to the vehicle and load.
As added by P.L.2-1991, SEC.8.

IC 9-20-3-2
Maximum width limitations; exemptions
Sec. 2. (a) The maximum width limitation, except width exclusive devices in accordance with 23 CFR 658.15 or United States Public Law 98-17, is eight (8) feet, six (6) inches.
(b) The width limits in subsection (a) do not apply to the following:
(1) Machinery or equipment used in utility construction or maintenance if the violation is the result of oversize tires.
(2) A recreational vehicle with appurtenances that make the vehicle wider than the maximum width limitation described in subsection (a), if:
(A) the appurtenances do not extend beyond the width of the manufacturer installed exterior rear view mirrors of the recreational vehicle or the motor vehicle providing motive power; and
(B) the manufacturer installed exterior rear view mirrors extend to only the distance necessary to afford the required field of view for the vehicle.
As added by P.L.2-1991, SEC.8. Amended by P.L.79-2000, SEC.1.

IC 9-20-3-3
Maximum height limitations
Sec. 3. (a) A vehicle may not exceed a total maximum height of thirteen (13) feet, six (6) inches.
(b) The height limitations in subsection (a) do not require a clearance of that height and do not relieve the owners of vehicles not exceeding the limitations from liability for damage.
As added by P.L.2-1991, SEC.8.

IC 9-20-3-4
Maximum length limitations
Sec. 4. A single vehicle operated under the vehicle's own motive power may not exceed a length of forty (40) feet, except length exclusive devices in accordance with 23 CFR 658.13. However:
(1) a recreational vehicle may not exceed forty-five (45) feet;
(2) a vehicle used by railroad companies to transport steel rails in connection with a railroad construction, reconstruction, or maintenance project may not exceed forty (40) feet;
(3) a bus is subject to IC 9-20-8-2; and         (4) a single vehicle equipped with permanently installed specialized equipment used for lifting, reaching, pumping, or spraying is allowed an additional five (5) feet for overhang of the equipment. An allowable overhang may not be used to transport cargo.
As added by P.L.2-1991, SEC.8. Amended by P.L.91-1991, SEC.3; P.L.79-2000, SEC.2.

IC 9-20-3-5
Width of load; limitations
Sec. 5. A vehicle may not carry a load extending beyond the line of fenders on the left side of the vehicle or extending more than six (6) inches beyond the line of the fenders on the right side of the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-3-6
Administration by department of state revenue
Sec. 6. The department of state revenue shall administer this chapter.
As added by P.L.61-1996, SEC.21.



CHAPTER 4. GENERAL WEIGHT RESTRICTIONS

IC 9-20-4-1
Maximum weight restrictions; enforcement of limits
Sec. 1. (a) Except as provided in subsections (b) and (c), a person may not operate or cause to be operated upon an Indiana highway a vehicle or combination of vehicles having weight in excess of one (1) or more of the following limitations:
(1) The total gross weight, with load, in pounds of any vehicle or combination of vehicles may not exceed an overall gross weight on a group of two (2) or more consecutive axles produced by application of the following formula:
W = 500 { [(LN) . (N-1)] + 12N + 36 }
where W equals the overall gross weight on any group of two (2) or more consecutive axles to the nearest five hundred (500) pounds, L equals the distance in feet between the extreme of any group of two (2) or more consecutive axles, and N equals the number of axles in the group under consideration, except that two (2) consecutive sets of tandem axles may carry a gross load of thirty-four thousand (34,000) pounds each, providing the overall distance between the first and last axles of the consecutive sets of tandem axles is thirty-six (36) feet or more. The overall gross weight limit, calculated under this subdivision, may not exceed eighty thousand (80,000) pounds.
(2) The weight concentrated on the roadway surface from any tandem axle group may not exceed the following:
(A) Thirty-four thousand (34,000) pounds total weight.
(B) Twenty thousand (20,000) pounds on an individual axle in a tandem group.
(3) A vehicle may not have a maximum wheel weight, unladen or with load, in excess of eight hundred (800) pounds per inch width of tire, measured between the flanges of the rim or an axle weight in excess of twenty thousand (20,000) pounds.
(b) The enforcement of weight limits under this section is subject to the following:
(1) It is lawful to operate within the scope of a permit, under weight limitations established by the Indiana department of transportation and in effect on July 1, 1956, as provided in IC 9-20-6.
(2) It is lawful to operate or cause to be operated a vehicle or combination of vehicles on a heavy duty highway or an extra heavy duty highway designated by the Indiana department of transportation if operated within the imposed limitations.
(3) Whenever any of the weight limitations provided in subsection (a) are utilized on any interstate highway in Indiana, the reference to weight tolerance in IC 9-20-18-2 does not apply.
(4) Subsection (a) does not apply to any highway, road, street, or bridge for which a lesser weight limit is imposed by local

authorities under IC 9-20-1-4 or IC 9-20-7-2. However, the local authority may by appropriate action establish and designate a county or city highway, road, or street or part of a highway, road, or street as a heavy duty highway subject to the weight limitations established under IC 9-20-5.
(5) Vehicles operated on toll road facilities are subject to rules of weight adopted for toll road facilities by the Indiana department of transportation under IC 8-15-2 and are not subject to subsection (a) when operated on a toll road facility.
(c) The greater of the weight limits imposed under subsection (a) or this subsection applies to vehicles operated upon an Indiana highway. The weight limits in effect on January 4, 1975, for any highway that is not designated as a heavy duty highway under IC 9-20-5 are the following:
(1) The total gross weight, with load, in pounds of a vehicle or combination of vehicles may not exceed seventy-three thousand two hundred eighty (73,280) pounds.
(2) The total weight concentrated on the roadway surface from a tandem axle group may not exceed sixteen thousand (16,000) pounds for each axle of a tandem assembly.
(3) A vehicle may not have a maximum wheel weight, unladen or with load, in excess of eight hundred (800) pounds per inch width of tire, measured between the flanges of the rim, or an axle weight greater than eighteen thousand (18,000) pounds.
As added by P.L.2-1991, SEC.8.

IC 9-20-4-2
Farm commodities; transportation from place of production to first point of delivery; limited exemption
Sec. 2. (a) Section 1 of this chapter relating to vehicle weight, IC 9-30 assessing a penalty for transporting a load in excess of the registered limit of the load for the transporting vehicle, and IC 9-30 prohibiting a person from moving a transported vehicle with an excess load until a penalty is paid do not apply to a vehicle or combination of vehicles that transports farm commodities from the place of production to the first point of delivery where the commodities are weighed and title to the commodities is transferred if the weight of the vehicle with load or combination of vehicles with load does not exceed the gross weight limit by more than ten percent (10%).
(b) The exemption in subsection (a) does not apply to the following:
(1) Weight limits imposed for bridges or sections of highways under IC 9-20-1-4.
(2) A vehicle operated on any part of an interstate highway.
(c) For purposes of this section, "farm commodities" includes logs, wood chips, bark, sawdust, and bulk milk. The exemptions that apply to vehicles that transport farm commodities under subsection (a) apply to the transportation of wood chips, bark, and sawdust at all times if the weight of the vehicle with load does not exceed either the

gross weight limit or the axle weight limit by more than ten percent (10%).
As added by P.L.2-1991, SEC.8. Amended by P.L.100-1991, SEC.2.

IC 9-20-4-3
Violation of load limitations; registered weight of vehicle; assessment of penalty; Class C infraction
Sec. 3. (a) The gross weight declared by an applicant in an application for registration under this title determines and fixes the limit of the load, including the unladen weight of the vehicle or combination of vehicles fully equipped for service, that may be transported by a vehicle or combination of vehicles on the highways for the period for which the registration or license is granted. Except as provided in subsection (b), the transportation of a load on a registered and licensed vehicle or combination of vehicles in excess of the limit fixed in the application for registration subjects the person violating a provision of this title to the penalty provisions in this title or to the revocation of the license for the vehicle, or both.
(b) Because of the various types of scales used and the variance in scale weights, a penalty may not be assessed if the actual scale weight of a vehicle or combination of vehicles with load does not exceed one and one-half percent (1 1/2%) of the registered weight of the vehicle or combination of vehicles, including load.
(c) A person who violates this section commits a Class C infraction. In addition, the person shall pay the difference between the fee paid for registration of the vehicle and the fee for the registration of the vehicle plus a maximum load of a weight equal to the excess load being transported. Until the fee is paid, the person transporting the excess load is not permitted to move the transporting vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-4-4
Administration by department of state revenue
Sec. 4. The department of state revenue shall administer this chapter.
As added by P.L.61-1996, SEC.22.



CHAPTER 5. HEAVY DUTY HIGHWAYS AND EXTRA HEAVY DUTY HIGHWAYS

IC 9-20-5-1
Establishment and designation of heavy duty highways; removal of designation; publication of map
Sec. 1. (a) The Indiana department of transportation may adopt rules under IC 4-22-2 to do the following:
(1) Establish and designate a highway as a heavy duty highway.
(2) Remove the designation of a highway or part of a highway as a heavy duty highway.
(b) The Indiana department of transportation shall periodically publish a map showing all highways designated by the department at the time as heavy duty highways.
As added by P.L.2-1991, SEC.8.



CHAPTER 6. SPECIAL AND EMERGENCY PERMITS

IC 9-20-6-1
Application of chapter
Sec. 1. (a) This chapter applies to the issuance of the following permits:
(1) A permit for the transportation of oversized or overweight vehicles and loads under section 2 of this chapter.
(2) A toll road gate permit under section 3 of this chapter.
(3) An emergency permit issued under section 4 of this chapter.
(4) A permit for oversized semitrailers or trailers used with semitrailers under section 6 of this chapter.
(5) An overweight permit for transportation of raw milk under section 7 of this chapter.
(b) IC 9-20-2-1 applies to the issuance of a permit to operate machinery or equipment for the construction of highways.
(c) IC 9-20-9 applies to the issuance of a special towing permit for the operation of a combination of vehicles on a highway.
(d) IC 9-20-14 applies to the issuance of the following permits:
(1) A general permit for the operation of a tractor-mobile home rig.
(2) A special permit for the operation of a tractor-mobile home rig.
(e) IC 9-20-15 applies to the issuance of the following permits:
(1) A general permit for the operation of a special tractor-mobile home rig.
(2) A special permit for the operation of a special tractor-mobile home rig.
As added by P.L.2-1991, SEC.8.



CHAPTER 7. SPECIAL RESTRICTIONS CONCERNING BRIDGES, CAUSEWAYS, AND VIADUCTS

IC 9-20-7-1
Operation of vehicles over bridges; prohibitions
Sec. 1. A vehicle may not be operated or moved over a bridge, causeway, or viaduct on a highway if the weight of the vehicle is greater than the maximum load that can be carried with safety to the bridge, causeway, or viaduct.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-2
Repair and maintenances of bridges; reduction of weight allowed
Sec. 2. The Indiana department of transportation or local authority, when charged with the repair or maintenance of a bridge, causeway, or viaduct, may reduce the gross load weight allowed on the structure below the maximum load prescribed in IC 9-20-4-1 and IC 9-20-5 if the authority determines that the maximum load is greater than the bridge, causeway, or viaduct can sustain without serious damage or with safety to the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-3
Orders, resolutions, and ordinances; content; effect; posting of signs
Sec. 3. The order, resolution, or ordinance shall fix the gross weight allowed in percentage or maximum load prescribed in IC 9-20-4-1 and IC 9-20-5. An order, a resolution, or an ordinance does not take effect until signs indicating the gross weight allowed on a bridge, causeway, or viaduct are posted in a conspicuous place at each end of the structure to which the order, resolution, or ordinance applies. The signs must be legible from a distance of fifty (50) feet and must be maintained during the time the reduction is in force.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-4
Vehicle weight in excess of weight allowed on bridge; prohibition on movement
Sec. 4. A vehicle may not be moved over a bridge, causeway, or viaduct when the vehicle's gross weight is greater than the gross weight allowed on the bridge, causeway, or viaduct.
As added by P.L.2-1991, SEC.8.

IC 9-20-7-5
Administrative rule provisions; inapplication to restrictions local in nature
Sec. 5. IC 4-22-2 does not apply to a restriction or traffic control determination under this chapter that is by order of the Indiana

department of transportation and entirely local in nature, applying to at least one (1) described bridge, causeway, or viaduct.
As added by P.L.2-1991, SEC.8.



CHAPTER 8. SPECIAL RESTRICTIONS CONCERNING BUSES AND SCHOOL BUSES

IC 9-20-8-1
Buses in excess of eight feet wide; operation; limitations
Sec. 1. (a) This section applies to a motor vehicle designed and used to carry more than seven (7) persons, operated either:
(1) wholly within the boundaries of cities and towns; or
(2) between contiguous cities and towns;
located in counties having a population of at least one hundred sixty thousand (160,000).
(b) If federal statutes and regulations permit the operation of passenger buses of widths greater than eight (8) feet on an interstate highway, the Indiana department of transportation may, by adopting rules consistent with the federal statute or regulation, permit the operation of passenger buses of a total outside width, exclusive of safety equipment, of not more than eight (8) feet, six (6) inches, on a highway.
As added by P.L.2-1991, SEC.8.

IC 9-20-8-2
Maximum length limitations
Sec. 2. The maximum length limitations for buses are as follows:
(1) For an articulating bus used for public transportation purposes, sixty-five (65) feet.
(2) For a conventional school bus, thirty-eight (38) feet.
(3) For a transit school bus, forty-two (42) feet.
(4) For all others, forty-five (45) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.122-1993, SEC.5; P.L.110-1995, SEC.32.



CHAPTER 9. SPECIAL RESTRICTIONS CONCERNING COMBINED VEHICLES AND TOWING PERMITS

IC 9-20-9-1
"Drive away or tow away" defined; combinations of two vehicles; length limitations; exemptions
Sec. 1. (a) As used in this section, "drive away or tow away" means the delivery service performed by a transport operator by which motor vehicles in transit are delivered by driving singly or in combination by the towbar, saddlemount, or fullmount methods or any lawful combination of those methods, including coupling equipment or where a truck or tractor draws or tows a semitrailer or trailer in transit.
(b) A combination of two (2) vehicles coupled together, including load, may not exceed a total length of sixty (60) feet, except for the following:
(1) A combination of two (2) vehicles coupled together that are especially constructed to transport other vehicles or boats.
(2) A combination of two (2) vehicles coupled together being transported in a drive away or tow away service.
(3) A pole trailer owned by or operated for a public utility (as defined in IC 8-1-2-1), while the pole trailer is being used in connection with the utility services of the public utility.
(4) Trailers used in transporting oil field equipment or pipe for the transmission of oil or gas.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-2
Combinations of three or more coupled vehicles; length limitations
Sec. 2. A combination of three (3) or more vehicles coupled together, including load, may not exceed a total length of sixty-five (65) feet.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-3
Transport of vehicles or boats by tow bar, saddle mount, or full mount methods; maximum length
Sec. 3. Any number of vehicles in a combination coupled together:
(1) that are especially constructed to transport other vehicles or boats; and
(2) by the tow bar, saddle mount, or full mount methods;
may not exceed a total length of seventy-five (75) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.91-1991, SEC.4.

IC 9-20-9-4
Hauling of vehicles or parts of vehicles
Sec. 4. This chapter does not prohibit the hauling of other vehicles or parts of vehicles in transit. As added by P.L.2-1991, SEC.8.

IC 9-20-9-5
Loads on vehicles or combinations of vehicles; length limitations
Sec. 5. A load on a vehicle or combination of vehicles may not extend more than:
(1) three (3) feet beyond the front bumper; and
(2) four (4) feet beyond the rear;
of a combination of vehicles especially constructed to transport other vehicles or boats. This limit is in addition to any other length limit set forth in this article.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-6
Transport of vehicles or boats by stinger-steered vehicle; length limitations
Sec. 6. Notwithstanding IC 9-20-1, and except for length exclusive devices in accordance with 23 CFR 658.13, the maximum length of a combination of two (2) coupled vehicles that is:
(1) especially constructed to transport other vehicles or boats; and
(2) a stinger-steered vehicle;
is seventy-five (75) feet.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-7
Transportation of loads consisting of equipment designed to convert trucks into vehicles equipped with living quarters; width limitations
Sec. 7. Notwithstanding IC 9-20-3, a motor vehicle designed and used for hauling other motor vehicles may transport loads consisting of equipment designed to convert trucks, the weight of which does not exceed eleven thousand (11,000) pounds, into vehicles equipped with living quarters for persons traveling upon the highways. However, the transporting motor vehicle, including load, may not exceed a total maximum width of eight (8) feet, six (6) inches.
As added by P.L.2-1991, SEC.8. Amended by P.L.1-1993, SEC.55.

IC 9-20-9-8
Draw bar or other couplers; length limitations; safety devices; compliance requirements
Sec. 8. (a) This section does not apply to farm wagons.
(b) The draw bar or other connection between any two (2) vehicles, one (1) of which is towing or drawing the other upon a highway, may not exceed fifteen (15) feet in length from one (1) vehicle to the other.
(c) Each trailer and semitrailer hauled by a motor propelled vehicle must be attached to the vehicle and to each other with the forms of coupling devices that will prevent the trailer or semitrailer from being deflected more than six (6) inches from the path of the

towing vehicle or to each other, by suitable safety chains or devices, one (1) on each side of the coupling and at the extreme outer edge of the vehicle. Each chain or device and connection used must be of sufficient strength to haul the trailer when loaded.
(d) A vehicle, including a combination of vehicles engaged in interstate commerce, and any safety equipment on the vehicle, including safety chains, cables, or other devices, that is otherwise in compliance with:
(1) the United States Department of Transportation Federal Highway Administration motor carrier safety regulations;
(2) the motor vehicle safety standards of the National Highway Safety Bureau of the United States Department of Transportation; or
(3) the successor of either or both of those agencies;
is considered to be in compliance with this section.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-9
Combinations of vehicles exceeding dimensional and weight restrictions; conditions for operation
Sec. 9. A combination of vehicles, including a towing vehicle and a disabled vehicle or disabled combination of vehicles, that exceeds the dimensional and weight restrictions imposed by this article may be operated on a highway in Indiana upon the following conditions and in accordance with the rules that the Indiana department of transportation prescribes:
(1) The towing vehicle must be:
(A) specifically designed for such operations;
(B) equipped with amber flashing lights; and
(C) capable of utilizing the lighting and braking systems of the disabled vehicle or combination of vehicles if the systems are operational.
(2) The disabled vehicle or disabled combination of vehicles may not exceed the dimensional or weight restrictions imposed by this article unless a permit for operation in excess of those restrictions has been granted to the disabled vehicle or disabled combination of vehicles under this article. However, an owner or operator of a towing vehicle that is assisting a disabled vehicle or disabled combination of vehicles is not subject to the penalties imposed by IC 9-20-18-1 through IC 9-20-18-10 and IC 9-20-18-12 if the disabled vehicle or disabled combination of vehicles exceeds the dimensional or weight restrictions imposed by IC 9-20-3 or IC 9-20-4 and a permit for the excess has not been granted.
As added by P.L.2-1991, SEC.8.

IC 9-20-9-10
Special towing permits; conditions; route designation
Sec. 10. (a) Instead of complying with the requirements of section 9 of this chapter, a special towing permit allowing the operation of

a combination of vehicles on a highway in Indiana may be granted by the Indiana department of transportation or local authorities having jurisdiction over a highway or street and responsible for the repair and maintenance of the highway or street.
(b) A permit may be granted under this section upon good cause shown if the Indiana department of transportation or local authority finds the public interest will be served, considering public safety and the protection of public and private property.
(c) A permit issued under this section may designate the route to be traversed by the combination of vehicles and may contain other restrictions or conditions considered necessary by the Indiana department of transportation or local authority granting the permit.
(d) The Indiana department of transportation may allow a vehicle or load permitted in accordance with IC 9-20-6-2 to tow a light passenger vehicle with a manufacturer designed seating capacity of not more than ten (10) passengers including the driver. However, the light passenger vehicle may not cause the combination to exceed the maximum allowable size and weight limitations set forth in IC 9-20-4 and IC 9-20-9.
As added by P.L.2-1991, SEC.8. Amended by P.L.93-1997, SEC.10.

IC 9-20-9-11
Combinations of vehicles traveling less than 50 miles; exemption from permit
Sec. 11. The movement of a disabled vehicle or combination of vehicles for a distance that does not exceed fifty (50) highway miles by a registered recovery vehicle or by a vehicle described in IC 9-18-13-5 is exempt from the requirements for permits under this chapter.
As added by P.L.2-1991, SEC.8.



CHAPTER 10. SPECIAL RESTRICTIONS CONCERNING FARM VEHICLES AND MACHINERY

IC 9-20-10-1
Farm tractors; trailers in tow; restrictions
Sec. 1. A farm tractor may draw not more than two (2) wagons or farm implements upon a highway. The wagons or implements must conform with all other laws respecting the use of highways.
As added by P.L.2-1991, SEC.8.

IC 9-20-10-2
Farm wagons; trailers in tow; exemption
Sec. 2. A farm wagon is not subject to IC 9-20-9-8 with regard to trailers in tow.
As added by P.L.2-1991, SEC.8.



CHAPTER 11. SPECIAL RESTRICTIONS CONCERNING GARBAGE TRUCKS

IC 9-20-11-1
Application of chapter
Sec. 1. This chapter applies to a truck, a truck-trailer combination, or a truck-wagon combination that is either:
(1) a municipal waste collection and transportation vehicle:
(A) specially designed and equipped with a self-compactor or detachable container;
(B) used exclusively for garbage, refuse, or recycling operations; and
(C) laden with garbage, refuse, or recyclables; or
(2) a disposal plant transporting vehicle certified under IC 15-2.1-16 that is laden with dead animals or animal parts.
As added by P.L.2-1991, SEC.8. Amended by P.L.79-1991, SEC.3; P.L.129-1995, SEC.1; P.L.157-2001, SEC.1.

IC 9-20-11-2
Weight limitations
Sec. 2. A vehicle described in section 1 of this chapter may transmit to the surface of a highway, except an interstate highway, a gross weight of not more than:
(1) twenty-four thousand (24,000) pounds upon a single axle; and
(2) forty-two thousand (42,000) pounds upon a tandem axle group.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.2.

IC 9-20-11-3
Axle limitations
Sec. 3. When unladen, a vehicle described in section 1 of this chapter must comply with the axle limitations applicable to all other trucks.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.3.

IC 9-20-11-4
Wheel weight limitations; compliance requirements
Sec. 4. This chapter does not exempt a vehicle described in section 1 of this chapter, laden or unladen, from the limitations on wheel weights imposed by IC 9-20-4-1(c).
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.4.

IC 9-20-11-5
Length limitations
Sec. 5. In addition to the limits and requirements set forth in sections 2 through 4 of this chapter, the maximum length of a:
(1) truck-trailer combination; or
(2) truck-wagon combination;
and its load, used in intrastate transportation, designed and utilized

as set forth in section 1(1)(A) and 1(1)(B) of this chapter, is sixty-eight (68) feet.
As added by P.L.157-2001, SEC.5 and P.L.216-2001, SEC.1. Amended by P.L.1-2002, SEC.41.



CHAPTER 12. SPECIAL RESTRICTIONS CONCERNING MOBILE HOMES

IC 9-20-12-1
Axle restrictions
Sec. 1. The distance between mobile home axle centers manufactured after September 30, 1955, may not be less than thirty-four (34) inches.
As added by P.L.2-1991, SEC.8.



CHAPTER 13. SPECIAL RESTRICTIONS CONCERNING SEMITRAILERS

IC 9-20-13-1
Maximum length limitations; truck-tractor-semitrailer-semitrailer combinations
Sec. 1. Notwithstanding IC 9-20-1-1 through IC 9-20-1-2, and except for length exclusive devices in accordance with 23 CFR 658.13, the following are the maximum limitations on length of a truck-tractor-semitrailer-semitrailer combination:
(1) The maximum length of each semitrailer unit operating in a truck-tractor-semitrailer-semitrailer combination is twenty-eight (28) feet, six (6) inches.
(2) A maximum length limit is not imposed on a truck-tractor-semitrailer-semitrailer combination.
As added by P.L.2-1991, SEC.8.

IC 9-20-13-2
Maximum length limitation; truck-tractor, semitrailer, truck-tractor-semitrailer, or truck-tractor-semitrailer-trailer combinations
Sec. 2. (a) Notwithstanding IC 9-20-3 and IC 9-20-9, and except for length exclusive devices in accordance with 23 CFR 658.13, the following are the maximum limitations on length of a truck-tractor, semitrailer, truck-tractor-semitrailer combination, or truck-tractor-semitrailer-trailer combination:
(1) The maximum length of the semitrailer unit operating in a truck-tractor-semitrailer combination is fifty-three (53) feet, including the vehicle and the load.
(2) The maximum length of the semitrailer unit or trailer operating in a truck-tractor-semitrailer-trailer combination is twenty-eight (28) feet, six (6) inches.
(3) A maximum overall length limit is not imposed on a truck-tractor-semitrailer or truck-tractor-semitrailer-trailer combination.
(4) The maximum length of a maxi-cube vehicle combination is sixty-five (65) feet, and the maximum length of the separable cargo carrying unit is thirty-four (34) feet.
(b) This section does not prohibit the transportation of a motor vehicle or boat on part of a truck-tractor.
As added by P.L.2-1991, SEC.8. Amended by P.L.216-2001, SEC.2.

IC 9-20-13-3
Width or length exclusive devices; prohibition on use
Sec. 3. A width or length exclusive device described in IC 9-20-3, IC 9-20-9, or section 2 of this chapter must not be designed or used to support cargo.
As added by P.L.2-1991, SEC.8.

IC 9-20-13-4 Semitrailers in excess of 48 feet, 6 inches; restrictions on operation
Sec. 4. Notwithstanding section 2 of this chapter, a semitrailer longer than forty-eight (48) feet, six (6) inches, may be operated on a highway designated as part of the state highway system under IC 8-23-4 only if the distance between the kingpin and the rearmost axle of the semitrailer is not more than forty-three (43) feet.
As added by P.L.2-1991, SEC.8. Amended by P.L.157-2001, SEC.6.



CHAPTER 14. SPECIAL RESTRICTIONS CONCERNING TRACTOR-MOBILE HOME RIGS AND REQUIRED PERMITS

IC 9-20-14-1
Permit requirement
Sec. 1. Except as otherwise provided in section 4 of this chapter, a person may not operate a tractor-mobile home rig on an Indiana highway unless the person has a permit to operate the rig from:
(1) the Indiana department of transportation; or
(2) an agency or a political subdivision of the state designated by the Indiana department of transportation to issue permits.
As added by P.L.2-1991, SEC.8.

IC 9-20-14-2
Conditions for granting permits; local authorities; jurisdiction
Sec. 2. (a) The Indiana department of transportation or any agency or political subdivision of the state designated by the Indiana Department of Transportation shall grant a permit to operate a tractor-mobile home rig on an Indiana highway to a person upon the following conditions and upon the rules that the Indiana Department of Transportation prescribes:
(1) The tractor-mobile home rig must be operated in a manner that will not impede traffic or increase the hazard to traffic.
(2) The tractor-mobile home rig may be operated only on days other than Sunday and the legal holidays that the Indiana department of transportation prescribes. The tractor-mobile home rig may be operated between one-half (1/2) hour before sunrise and one-half (1/2) hour after sunset on any weekday, and between one-half (1/2) hour before sunrise and noon on Saturday.
(3) The tractor-mobile home rig may be operated only over the roads or highways in the state highway system, including, except to the extent provided in section 5 of this chapter, the routes designated as federal highways and the state maintained routes through cities and towns. The tractor-mobile home rig may not extend past the center line of those roads and highways.
(4) The person to whom the permit is granted shall present satisfactory evidence of the person's financial responsibility, as provided in IC 9-25, to the granting authority.
(5) If in use as a towing vehicle component of a tractor-mobile home rig, the towing vehicle for which the permit is granted must have a wheelbase of not less than one hundred twenty (120) inches.
(6) A permit granted for the towing vehicle component of a tractor-mobile home rig may be suspended or revoked by the Indiana department of transportation for violation of any of the conditions of the permit set forth in this section.
(7) The towing vehicle may be operated only over the roads or

highways approved by the authority granting the permits.
(b) Except as provided in section 5 of this chapter, this section does not prevent a local authority with respect to highways and roads under the authority's jurisdiction from granting permission to operate a tractor-mobile home rig on roads and highways under the authority's jurisdiction that are not highways in the state highway system or state maintained routes through cities and towns.
As added by P.L.2-1991, SEC.8. Amended by P.L.125-1993, SEC.1; P.L.119-1995, SEC.4.

IC 9-20-14-3
General permits; special permits
Sec. 3. (a) An authority granting permits to operate tractor-mobile home rigs shall grant permits of two (2) general classes, as follows:
(1) General permits, for the operation of tractor-mobile home rigs by a person, except a mobile home or sectionalized building owner, in the ordinary course of the person's business.
(2) Special permits, for the operation of a tractor-mobile home rig by a mobile home or sectionalized building owner for the express purpose of moving mobile homes or sectionalized buildings.
(b) General permits shall be issued annually. One (1) permit shall be issued for each towing vehicle to be used as a component of a tractor-mobile home rig. The holder of a general permit may make, during the period of the permit, any number of mobile home or sectionalized building movements with the towing vehicle component of the tractor-mobile home rig for which the permit was granted.
(c) Special permits shall be limited to the particular movement of the mobile home or sectionalized building for which the special permit is issued. A person purchasing a mobile home or sectionalized building, but who does not have a legal title to the mobile home or sectionalized building, is considered the owner of the mobile home or sectionalized building for the purposes of this chapter if the person has a contract with the seller or the seller's assignee. However, such a person shall present to the granting authority a statement by the holder of the legal title to the mobile home or sectionalized building granting permission for the movement of the mobile home or sectionalized building.
As added by P.L.2-1991, SEC.8.

IC 9-20-14-4
Size and weight limitations
Sec. 4. A person may operate a vehicle towing a mobile home that has:
(1) a combined overall length not greater than sixty (60) feet;
(2) a width not greater than ninety-six (96) inches; and
(3) a height not greater than thirteen (13) feet, six (6) inches;
without having to obtain a permit under this chapter.
As added by P.L.2-1991, SEC.8.
IC 9-20-14-5
Interstate highways; federal funds
Sec. 5. This chapter does not apply to interstate highways to the extent that the application of this chapter to those highways would cause the state to be deprived of any federal funds for highway purposes.
As added by P.L.2-1991, SEC.8.

IC 9-20-14-6
Quarterly or annual permit
Sec. 6. (a) This section applies to a person who purchases a quarterly or an annual permit under IC 9-29-6-7 to move a tractor-mobile home rig.
(b) A person described in subsection (a) shall use only the permissible routes for moving a tractor-mobile home rig. The person must check the daily detour and restriction bulletin before choosing a route to travel. If the person moves a tractor-mobile home rig on a route that is restricted or prohibited, the person's quarterly or annual permit may be revoked.
(c) If a person's quarterly or annual permit is revoked under subsection (b), the person may not obtain a new quarterly or annual permit for a period of ninety (90) days. The person may move a tractor-mobile home rig under a single trip permit until the person is eligible to obtain a new quarterly or annual permit.
As added by P.L.217-2003, SEC.3.



CHAPTER 15. SPECIAL RESTRICTIONS CONCERNING SPECIAL TRACTOR-MOBILE HOME RIGS AND REQUIRED PERMITS

IC 9-20-15-1
Permit requirement
Sec. 1. A person may not operate a special tractor-mobile home rig on an Indiana highway unless the person first secures a permit to operate the rig from:
(1) the Indiana department of transportation; or
(2) an agency or a political subdivision of the state designated by the department to issue the permits.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-2
Conditions for granting permit; local authorities; jurisdiction
Sec. 2. (a) The Indiana department of transportation may grant a permit to operate a special tractor-mobile home rig on an Indiana highway to a person upon the following conditions and in accordance with the rules that the department prescribes:
(1) The special tractor-mobile home rig must be operated in a manner that will not unduly impede traffic or increase the hazard to traffic.
(2) The special tractor-mobile home rig may be operated only over the highways in the state highway system, including, except as provided in section 5 of this chapter, the routes designated as federal highways and the state maintained routes through cities and towns. However, the special tractor-mobile home rig may not extend over the lines delineating highway lanes into another lane except when passing.
(3) The special tractor-mobile home rig may be operated on the roads and highways only after sunrise and before sunset. However, the Indiana Department of Transportation may restrict hours of operation in first and second class cities if the department determines that rush hour traffic would cause an undue hazard to the motoring public.
(4) The special tractor-mobile home rig may be operated only on days other than Sunday and the legal holidays that the Indiana Department of Transportation designates. The special tractor-mobile home rig may be operated between one-half (1/2) hour before sunrise and one-half (1/2) hour after sunset on any weekday and between one-half (1/2) hour before sunrise and noon on Saturday.
(5) The special tractor-mobile home rig may be accompanied by a distinctively marked escort vehicle.
(6) The operator of the special tractor-mobile home rig must be at least eighteen (18) years of age.
(7) The low beam headlights of the towing vehicle for which the permit is granted must be on while the vehicle is in use as a towing vehicle component of a special tractor-mobile home

rig.
(8) The special tractor-mobile home rig may not be operated closer than one thousand (1,000) feet to any other special tractor-mobile home rig traveling in the same direction.
(9) Whenever there may be a clear roadway ahead of the special tractor-mobile home rig and more than three (3) vehicles immediately behind the tractor-mobile home rig, the operator of a special tractor-mobile home rig shall pull over to the right of the traveled portion of the road or highway at the first opportunity to do so safely, so as to allow following vehicles to pass.
(10) The special tractor-mobile home rig may not be operated at a speed in excess of fifty-five (55) miles per hour on roads and highways, other than divided highways of at least four (4) lanes, except as otherwise provided by law.
(11) The special tractor-mobile home rig may not be operated as follows:
(A) During the existence of hazardous weather conditions causing visibility to be less than five hundred (500) feet.
(B) During times when the steady wind velocity exceeds twenty-five (25) miles per hour.
(C) At other times and under other conditions that the Indiana Department of Transportation by rule or emergency notice prescribes.
(12) The person to whom the permit is granted shall present satisfactory evidence of the person's financial responsibility as provided in IC 9-25 to the granting authority.
(13) When in use as a towing vehicle component of a special tractor-mobile home rig, the towing vehicle for which the permit is granted must have an overall length of not less than twelve (12) feet.
(14) A permit granted for the towing vehicle component of a special tractor-mobile home rig may be suspended or revoked by the Indiana Department of Transportation for violation of any of the conditions of the permit set forth in this section or for violation of a rule or notice as provided for in this chapter.
(15) The special tractor-mobile home rig may be operated only over roads or highways approved by the authority granting the permits.
(16) The rules pertaining to special tractor-mobile home rigs do not apply to other vehicles.
(b) This section may not be construed to prevent a local authority with respect to highways and roads under the authority's jurisdiction from granting permission to operate a special tractor-mobile home rig on roads and highways under the authority's jurisdiction that are not highways in the state highway system or state maintained routes through cities and towns.
As added by P.L.2-1991, SEC.8. Amended by P.L.125-1993, SEC.2; P.L.119-1995, SEC.5; P.L.217-2003, SEC.4.
IC 9-20-15-2.1
Transport from manufacturing facility to storage lot
Sec. 2.1. Notwithstanding IC 9-20-14 or this chapter, a manufacturer of mobile homes or an agent of a manufacturer of mobile homes may transport a tractor-mobile home rig of any size permitted under IC 9-20-14 or this chapter from the manufacturing facility to a storage lot if:
(1) before transporting a tractor-mobile home rig the manufacturer or agent:
(A) receives a permit from the motor carrier service division of the department of state revenue; and
(B) complies with the requirements of IC 9-20-14-2; and
(2) the distance between the manufacturing facility and the storage lot is less than fifteen (15) miles.
As added by P.L.82-1999, SEC.1.

IC 9-20-15-3
Special tractor-mobile home rigs subject to permit provisions; escort vehicles
Sec. 3. A special tractor-mobile home rig that is:
(1) more than thirteen (13) feet, six (6) inches, in height, but less than fourteen (14) feet, six (6) inches, in height; and
(2) not wider than one hundred forty-eight (148) inches at the base;
is subject to section 2 of this chapter. However, the rig is not subject to the requirement of an escort vehicle as specified in section 2(a)5 of this chapter.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-4
"Individual owner" defined; general permits; special permits
Sec. 4. (a) As used in this section, "individual owner" means the owner of a mobile home or sectionalized building who bought the mobile home or sectionalized building for the owner's personal or business use and not for immediate resale.
(b) The Indiana department of transportation shall grant permits to operate special tractor-mobile home rigs of two (2) general classes as follows:
(1) General permits, for the operation of a special tractor-mobile home rig by a person, except an individual owner, in the ordinary course of the person's business.
(2) Special permits, for the operation of a special tractor-mobile home rig for an individual owner for the express purpose of moving mobile homes or sectionalized buildings by a qualified mover.
(c) General permits shall be issued annually. One (1) permit shall be issued for each towing vehicle to be used as a component of a special tractor-mobile home rig. The holder of a general permit may make, during the period of the permit, any number of mobile home or sectionalized building movements with the towing vehicle

component of the special tractor-mobile home rig for which the permit was granted. However, the Indiana department of transportation may adopt rules requiring the obtaining of a movement authorization for each movement.
(d) A special permit is limited to the particular movement of the mobile home or sectionalized building for which the special permit is issued. A person purchasing a mobile home or sectionalized building, but who does not have a legal title to the mobile home or sectionalized building, is considered the owner of the mobile home or sectionalized building for the purposes of this chapter if the person has a contract with the seller or the seller's assignee. However, the person shall present to the granting authority a statement by the holder of the legal title to the mobile home or sectionalized building granting permission for the movement of the mobile home or sectionalized building.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-5
Interstate highways; federal funds
Sec. 5. This chapter does not apply to interstate highways to the extent that the application of this chapter to those highways would cause the state to be deprived of any federal funds for highway purposes.
As added by P.L.2-1991, SEC.8.

IC 9-20-15-6
"Extra wide manufactured home rig" defined
Sec. 6. (a) As used in this section, "extra wide manufactured home rig" means any combination of a manufactured home or sectionalized building and a towing vehicle having all of the following dimensions:
(1) Some part of the combination with a width greater than one hundred seventy-two (172) inches but not greater than one hundred ninety-two (192) inches.
(2) The:
(A) manufactured home part of the combination, including the hitch; or
(B) sectionalized building part of the combination, including the hitch;
with a length that does not exceed eighty-five (85) feet.
(3) The tractor part of the combination with a length not less than twelve (12) feet.
(4) None of the combination with a height greater than fourteen (14) feet six (6) inches.
(b) The Indiana department of transportation may adopt rules under IC 4-22-2 to implement a permit system regulating the transportation of extra wide manufactured home rigs.
(c) Rules adopted by the Indiana department of transportation under this section must address the following:
(1) The competitive nature of Indiana's manufactured housing industry.         (2) The safety of persons who use the highways.
As added by P.L.95-1991, SEC.4. Amended by P.L.93-1997, SEC.11; P.L.217-2003, SEC.5.

IC 9-20-15-7
Quarterly or annual permit
Sec. 7. (a) This section applies to a person who purchases a quarterly or an annual permit under IC 9-29-6-9 to move a special tractor-mobile home rig.
(b) A person described in subsection (a) shall use only the permissible routes for moving a special tractor-mobile home rig. The person must check the daily detour and restriction bulletin before choosing a route to travel. If the person moves a special tractor-mobile home rig on a route that is restricted or prohibited, the person's quarterly or annual permit may be revoked.
(c) If a person's quarterly or annual permit is revoked under subsection (b), the person may not obtain a new quarterly or annual permit for a period of ninety (90) days. The person may move a special tractor-mobile home rig under a single trip permit until the person is eligible to obtain a new quarterly or annual permit.
As added by P.L.217-2003, SEC.6.



CHAPTER 16. STUDY OF INDIANA ROADS

IC 9-20-16-1
Report on condition of Indiana roads
Sec. 1. Before January 2 of each odd-numbered year, the Civil Engineering School at Purdue University shall report in an electronic format under IC 5-14-6 to the general assembly the results of a continuing study of the condition of Indiana's roads and streets as the condition may be affected by trucks and tractor-semitrailer combinations.
As added by P.L.2-1991, SEC.8. Amended by P.L.28-2004, SEC.77.



CHAPTER 17. WEIGH STATIONS AND WEIGHT CHECKS

IC 9-20-17-1
State police; average number of checks per week
Sec. 1. The state police department shall make at least an average of twenty-five (25) weight checks per week for each patrolman of the department. The department may utilize the services of civilian employees in accomplishing the weight checks.
As added by P.L.2-1991, SEC.8.

IC 9-20-17-2
Heavy commercial truck traffic; permanent stations; staffing; portable scales
Sec. 2. To the degree possible, all permanent weigh stations must be staffed during the hours of heavy commercial truck traffic. Enforcement crews shall operate portable scales frequently enough to discourage heavy truck traffic on Indiana secondary highways.
As added by P.L.2-1991, SEC.8.

IC 9-20-17-3
Enforcement procedures
Sec. 3. (a) A police officer who has reason to believe that a vehicle or the load on a vehicle is unlawful may do the following:
(1) Stop, measure, and weigh the vehicle or load on a highway by means of portable or stationary scales.
(2) Require the vehicle to be driven to the nearest scales if the nearest scales are within five (5) miles. However, a vehicle carrying a load of asphalt or concrete in the plastic stage may not be required to be driven more than two (2) miles to the nearest scales.
(b) If an officer finds that a vehicle is loaded in violation of this article, the officer may cause the excess load to be removed from the vehicle. Material or goods that are removed shall be removed and cared for at the risk of the person who owns or operates the vehicle.
As added by P.L.2-1991, SEC.8.

IC 9-20-17-4
Equipment necessary for enforcement; purchase; costs
Sec. 4. (a) Scales and other equipment necessary for the proper enforcement of this article may be purchased by the authority having charge of the maintenance of the highways on which the scales are or equipment is to be used.
(b) The cost of scales and equipment described under subsection (a) shall be charged to the maintenance of the highway on which the scale or equipment is used.
As added by P.L.2-1991, SEC.8.



CHAPTER 18. PENALTIES AND ENFORCEMENT

IC 9-20-18-1
Venue
Sec. 1. For the purposes of this chapter, the operation of a vehicle or combination of vehicles in violation of a limitation in IC 9-20-4, IC 9-20-5, or IC 9-20-11 is a continuing offense and the venue for prosecution lies in a county in which the unlawful operation occurred. However, a conviction or acquittal in one (1) county bars a prosecution in another county.
As added by P.L.2-1991, SEC.8.






ARTICLE 21. TRAFFIC REGULATION

CHAPTER 1. APPLICATION

IC 9-21-1-1
Application of article
Sec. 1. Except as provided in sections 2 and 3 of this chapter, this article applies throughout Indiana.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-2
Local authorities; adoption of additional regulations; conflict of law; fines; disbursement
Sec. 2. (a) Except as provided in section 3.5 of this chapter, a local authority may adopt by ordinance additional traffic regulations with respect to highways under the authority's jurisdiction. An ordinance adopted under this subsection may not conflict with or duplicate a statute.
(b) After a request has been made at a public meeting or by certified mail to the legislative body (as defined in IC 36-1-2-9) from the property owner, a local authority may adopt by ordinance additional traffic regulations with respect to a private road within the authority's jurisdiction. The ordinance:
(1) must require a contractual agreement between the local authority and property owner of the private road setting forth the terms and responsibilities of the additional traffic regulations;
(2) must require the contractual agreement required under subdivision (1) to be recorded after passage of the ordinance in the office of the recorder of the county in which the private road is located; and
(3) may not conflict with or duplicate state law.
(c) A fine assessed for a violation of a traffic ordinance adopted by a local authority may be deposited into the general fund of the appropriate political subdivision.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.1; P.L.143-2002, SEC.5; P.L.1-2003, SEC.50.

IC 9-21-1-3
Powers of local authorities; effective date of ordinances
Sec. 3. (a) A local authority, with respect to private roads and highways under the authority's jurisdiction, in accordance with section 2 of this chapter, and within the reasonable exercise of the police power, may do the following:
(1) Regulate the standing or parking of vehicles.
(2) Regulate traffic by means of police officers or traffic control signals.
(3) Regulate or prohibit processions or assemblages on the

highways.
(4) Designate a highway as a one-way highway and require that all vehicles operated on the highway be moved in one (1) specific direction.
(5) Regulate the speed of vehicles in public parks.
(6) Designate a highway as a through highway and require that all vehicles stop before entering or crossing the highway.
(7) Designate an intersection as a stop intersection and require all vehicles to stop at one (1) or more entrances to the intersection.
(8) Restrict the use of highways as authorized in IC 9-21-4-7.
(9) Regulate the operation of bicycles and require the registration and licensing of bicycles, including the requirement of a registration fee.
(10) Regulate or prohibit the turning of vehicles at intersections.
(11) Alter the prima facie speed limits authorized under IC 9-21-5.
(12) Adopt other traffic regulations specifically authorized by this article.
(13) Adopt traffic regulations governing traffic control on public school grounds when requested by the governing body of the school corporations.
(14) Regulate or prohibit the operation of low speed vehicles on highways.
(b) An ordinance or regulation adopted under subsection (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), (a)(10), (a)(11), (a)(12), (a)(13), or (a)(14), is effective when signs giving notice of the local traffic regulations are posted upon or at the entrances to the highway or part of the highway that is affected.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.2; P.L.21-2003, SEC.6.

IC 9-21-1-3.5
Local authority; prohibition against or restriction on use of electric personal assistive mobility device
Sec. 3.5. A local authority may not adopt by ordinance any prohibition against or restriction on the use of an electric personal assistive mobility device operated on a path set aside for the exclusive use of bicycles as set forth in IC 9-21-11-1(b).
As added by P.L.143-2002, SEC.6.

IC 9-21-1-4
Posting of signs on state highways by local authorities; conditions; prohibitions
Sec. 4. (a) Notwithstanding IC 8-23-20, IC 9-21-5, and section 5 of this chapter, a city or town may, by ordinance, authorize and pay for signs to be erected along the routes of state highways if the following conditions are met:
(1) The sign is an information sign stating only that a famous person is or was a resident of that city or town.         (2) The sign conforms to the manual on traffic control devices standards for historical signs.
(3) A copy of the sign ordinance is sent to the bureau of the Indiana department of transportation.
(b) The commissioner of the Indiana department of transportation may, within sixty (60) days after the effective date of an ordinance adopted under subsection (a), prohibit the erection of or cause removal of the sign if the bureau finds that the sign:
(1) creates a traffic hazard; or
(2) expresses a commercial or partisan political message.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-5
Local control of state highways; enforcement powers
Sec. 5. Local control of the routes of state highways in cities and towns includes only the power of enforcement of this article and of the regulations passed by the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-6
Drivers of vehicles; application of chapter
Sec. 6. Except as provided in sections 7 and 8 of this chapter, this article applies to the drivers of vehicles owned or operated by the United States, this state, or a political subdivision of the state.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-7
Highway construction vehicles; application of article
Sec. 7. Unless specifically made applicable, this article does not apply to a person, team, motor vehicle, and other equipment actually engaged in work on the surface of a highway. This article applies to a person and vehicle when traveling to or from work on the surface of a highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-8
Emergency vehicles
Sec. 8. (a) This section applies to the person who drives an authorized emergency vehicle when:
(1) responding to an emergency call;
(2) in the pursuit of an actual or suspected violator of the law; or
(3) responding to, but not upon returning from, a fire alarm.
(b) The person who drives an authorized emergency vehicle may do the following:
(1) Park or stand, notwithstanding other provisions of this article.
(2) Proceed past a red or stop signal or stop sign, but only after slowing down as necessary for safe operation.
(3) Exceed the maximum speed limits if the person who drives

the vehicle does not endanger life or property.
(4) Disregard regulations governing direction of movement or turning in specified directions.
(c) This section applies to an authorized emergency vehicle only when the vehicle is using audible or visual signals as required by law. An authorized emergency vehicle operated as a police vehicle is not required to be equipped with or display red and blue lights visible from in front of the vehicle.
(d) This section does not do the following:
(1) Relieve the person who drives an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons.
(2) Protect the person who drives an authorized emergency vehicle from the consequences of the person's reckless disregard for the safety of others.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-9
Private roads
Sec. 9. Except when a different place is specifically referred to, this article applies to the operation of vehicles upon highways and private roads of a residential subdivision, regardless of who maintains them.
As added by P.L.2-1991, SEC.9. Amended by P.L.128-2002, SEC.3.

IC 9-21-1-10
Animals; vehicles drawn by animals
Sec. 10. A person who rides an animal or drives an animal drawing a vehicle upon a roadway is:
(1) subject to the provisions of this article applicable to the person who drives a vehicle; and
(2) is not subject to the provisions of this article that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-1-11
Interstate compacts and agreements; application to crimes and offenses under this article
Sec. 11. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.9.



CHAPTER 2. INDIANA MANUAL ON UNIFORM TRAFFIC CONTROL DEVICES FOR STREETS AND HIGHWAYS

IC 9-21-2-1
Creation
Sec. 1. The Indiana department of transportation shall adopt rules under IC 4-22-2 to create the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-2-2
Conformance with other state and federally approved manuals
Sec. 2. The Indiana Manual on Uniform Traffic Control Devices for Streets and Highways must substantially conform with the Manual on Uniform Traffic Control Devices for Streets and Highways, 1961 Edition, and the Manual for Signing and Pavement Marking for the National System for Interstate and Defense Highways, 1962 Edition, and all other manuals and revisions to the manuals that have the approval of the Federal Highway Administrator.
As added by P.L.2-1991, SEC.9.

IC 9-21-2-3
Revisions to manual; approval by department of transportation
Sec. 3. All revisions to the manuals described in section 1 of this chapter may be considered to become a part of the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways if the following conditions exist:
(1) The Indiana department of transportation concurs in the revisions.
(2) The Indiana department of transportation adopts the rules under IC 4-22-2 to make revisions a part of the manual.
As added by P.L.2-1991, SEC.9.

IC 9-21-2-4
Adoption of control devices where federal standards are silent
Sec. 4. The Indiana department of transportation may add control devices to the state manual in those areas where the federal standards are silent.
As added by P.L.2-1991, SEC.9.



CHAPTER 3. TRAFFIC CONTROL SIGNALS

IC 9-21-3-1
Standards and specifications
Sec. 1. Each traffic control signal on a street or highway within Indiana must conform with the standards, specifications, and warrants set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-2
Installation; traffic engineering studies; vicinity of schools; special hearing
Sec. 2. (a) Each traffic signal installation on a street or highway within Indiana may be erected only after the completion of traffic engineering studies that verify that the traffic signal control is necessary as set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
(b) If:
(1) the proposed installation is in the immediate vicinity of a school; and
(2) the installation does not meet the requirements of this section;
the governmental unit responsible for the control of traffic at the location shall grant a special hearing on the question to a person who has properly petitioned for the installation of a traffic signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-3
Removal of nonconforming signals
Sec. 3. Each traffic signal upon a street or highway in Indiana that does not conform to this chapter shall be removed by the governmental agency having jurisdiction over the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-4
Department of transportation; duties
Sec. 4. The Indiana department of transportation is responsible for the control of all traffic signals on the state highway system.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-5
Property of department of transportation
Sec. 5. A traffic signal installation on a state route is the property of the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-6
Public or private agencies; erection of signs; written permission      Sec. 6. (a) Except as provided in subsection (b), a public or private agency may not erect a traffic control device on a state maintained highway without the written permission of the Indiana department of transportation.
(b) This subsection applies to the installation of traffic signals on a state highway in a city or town. The Indiana department of transportation shall:
(1) install any signal that meets the standards, specifications, and warrants set forth in the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways; or
(2) grant written permission to a city or town to erect the signal if it is not possible for the state immediately to install the signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-7
Signals exhibiting colored lights; requirements; explanation of colors
Sec. 7. (a) Whenever traffic is controlled by traffic control signals exhibiting different colored lights or colored lighted arrows successively, one (1) at a time or in combination, only the colors green, red, or yellow may be used, except for special pedestrian signals under IC 9-21-18.
(b) The lights indicate and apply to drivers of vehicles and pedestrians as follows:
(1) Green indication means the following:
(A) Vehicular traffic facing a circular green signal may proceed straight through or turn right or left, unless a sign at the place prohibits either turn.
(B) Vehicular traffic, including vehicles turning right or left, shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent sidewalk at the time the signal is exhibited.
(C) Vehicular traffic facing a green arrow signal, shown alone or in combination with another indication, may cautiously enter the intersection only to make the movement indicated by the green arrow or other movement permitted by other indications shown at the same time.
(D) Vehicular traffic shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic lawfully using the intersection.
(E) Unless otherwise directed by a pedestrian control signal, pedestrians facing a green signal, except when the sole green signal is a turn arrow, may proceed across the roadway within a marked or unmarked crosswalk.
(2) Steady yellow indication means the following:
(A) Vehicular traffic facing a steady circular yellow or yellow arrow signal is warned that the related green movement is being terminated and that a red indication will be exhibited immediately thereafter.
(B) A pedestrian facing a steady circular yellow or yellow

arrow signal, unless otherwise directed by a pedestrian control signal, is advised that there is insufficient time to cross the roadway before a red indication is shown, and a pedestrian may not start to cross the roadway at that time.
(3) Steady red indication means the following:
(A) Except as provided in clause (B), vehicular traffic facing a steady circular red signal alone shall stop at a clearly marked stop line. However, if there is no clearly marked stop line, vehicular traffic shall stop before entering the crosswalk on the near side of the intersection. If there is no crosswalk, vehicular traffic shall stop before entering the intersection and shall remain standing until an indication to proceed is shown.
(B) Except when a sign is in place prohibiting a turn described in this subdivision, vehicular traffic facing a steady red signal, after coming to a complete stop, may cautiously enter the intersection to do the following:
(i) Make a right turn.
(ii) Make a left turn if turning from the left lane of a one-way street into another one-way street with the flow of traffic.
Vehicular traffic making a turn described in this subdivision shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to other traffic using the intersection.
(C) Unless otherwise directed by a pedestrian control signal pedestrians facing a steady circular red signal alone may not enter the roadway.
(4) No indication or conflicting indications means the following:
(A) Vehicular traffic facing an intersection having a signal that displays no indication or conflicting indications, where no other control is present, shall stop before entering the intersection.
(B) After stopping, vehicular traffic may proceed with caution through the intersection and shall yield the right-of-way to traffic within the intersection or approaching so closely as to constitute an immediate hazard.
(5) This section applies to traffic control signals located at a place other than an intersection. A stop required under this subdivision must be made at the signal, except when the signal is supplemented by a sign or pavement marking indicating where the stop must be made.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-8
Red or yellow flashing signals
Sec. 8. (a) This section does not apply at railroad grade crossings.
(b) Whenever an illuminated flashing red or yellow light is used in a traffic signal or with a traffic sign, vehicular traffic shall obey the signal in the following manner:         (1) Flashing red (stop signal) means the following:
(A) When a red lens is illuminated by rapid intermittent flashes, a person who drives a vehicle shall stop at a clearly marked stop line before entering the crosswalk on the near side of the intersection.
(B) If no line exists, the person shall stop at the point nearest the intersecting roadway where the person has a view of approaching traffic on the intersecting roadway before entering the roadway.
(C) The right to proceed is subject to the rules applicable after making a stop at a stop sign.
(2) Flashing yellow (caution signal) means that when a yellow lens is illuminated with rapid intermittent flashes, a person who drives a vehicle may proceed through the intersection or past the signal only with caution.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-9
Individual lane use control signals
Sec. 9. When lane use control signals are placed over individual lanes, the signals apply to vehicular traffic as follows:
(1) Green indication (downward green arrows) means vehicular traffic may travel in any lane over which a green signal is shown.
(2) Steady yellow indication (yellow X symbol) means vehicular traffic is warned that a lane control change is being made.
(3) Steady red indication (red X symbol) means vehicular traffic may not enter or travel in a lane over which a red signal is shown.
(4) Flashing yellow indication (yellow X symbol) means vehicular traffic may use the lane only for the purpose of approaching and making a left turn.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-10
Street cars; obeyance of signals
Sec. 10. The motorman of a street car shall obey traffic control signals that are applicable to vehicles.
As added by P.L.2-1991, SEC.9.

IC 9-21-3-11
Violations; Class C infraction
Sec. 11. A person who violates section 7, 8, 9, or 10 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 3.5. AUTOMATED TRAFFIC LAW ENFORCEMENT SYSTEM

IC 9-21-3.5-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to the Indiana finance authority.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-2
"Automated traffic law enforcement system"
Sec. 2. As used in this chapter, "automated traffic law enforcement system" means a device that:
(1) has one (1) or more motor vehicle sensors; and
(2) is capable of producing a photographically recorded image of a motor vehicle, including an image of the vehicle's front or rear license plate, as the vehicle proceeds through a tollgate, toll zone, or other area on a tollway, qualifying project, or toll road that is marked as required by the department, the authority, or an operator as a place where a person using the tollway, qualifying project, or toll road must pay a toll or is otherwise subject to a fee for using the tollway, qualifying project, or toll road.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the Indiana department of transportation.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-4
"Operator"
Sec. 4. As used in this chapter, "operator" has the meaning set forth in IC 8-15.5-2-5 or IC 8-15.7-2-11.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-5
"Owner"
Sec. 5. As used in this chapter, "owner" means a person in whose name a motor vehicle is registered under:
(1) IC 9-18;
(2) the laws of another state;
(3) the laws of a foreign country; or
(4) the International Registration Plan.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-6
"Qualifying project"
Sec. 6. As used in this chapter, "qualifying project" has the

meaning set forth in IC 8-15.7-2-16.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-7
"Toll road"
Sec. 7. As used in this chapter, "toll road" has the meaning set forth for "toll road project" in IC 8-15-2-4(4).
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-8
"Tollway"
Sec. 8. As used in this chapter, "tollway" has the meaning set forth in IC 8-15-3-7.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-9
Payment of toll by owner required
Sec. 9. The owner of a motor vehicle, other than an authorized emergency vehicle, that is driven or towed through a toll collection facility on a toll road, tollway, or qualifying project shall pay the proper toll.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-10
Rules concerning automated traffic law enforcement systems
Sec. 10. The department or the authority may adopt and enforce rules concerning:
(1) the placement and use of automated traffic law enforcement systems to enforce collection of user fees;
(2) required notification to owners of toll violations;
(3) the process for collection and enforcement of unpaid amounts;
(4) the amount of fines, charges, and assessments for toll violations; and
(5) other matters relating to automated traffic law enforcement systems that the department or the authority considers appropriate.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-11
Advance warning signs
Sec. 11. Before enforcing a rule adopted under section 10 of this chapter, the department, the authority, or an operator must install advance warning signs along the tollways, toll roads, or qualifying projects proceeding to the location at which an automated traffic law enforcement system is located.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-12
Prosecution of toll violations      Sec. 12. (a) In the prosecution of a toll violation, proof that the motor vehicle was driven or towed through the toll collection facility without payment of the proper toll may be shown by a video recording, a photograph, an electronic recording, or other appropriate evidence, including evidence obtained by an automated traffic law enforcement system.
(b) In the prosecution of a toll violation:
(1) it is presumed that any notice of nonpayment was received on the fifth day after the date of mailing; and
(2) a computer record of the department, the authority, or the operator of the registered owner of the vehicle is prima facie evidence of its contents and that the toll violator was the registered owner of the vehicle at the time of the underlying event of nonpayment.
As added by P.L.47-2006, SEC.45.

IC 9-21-3.5-13
Seizure of transponders
Sec. 13. (a) For purposes of this section, "transponder" means a device, placed on or within a motor vehicle, that is capable of transmitting information used to assess or collect tolls. A transponder is "insufficiently funded" when there are no remaining funds in the account in connection with which the transponder was issued.
(b) Any police officer of Indiana may seize a stolen or insufficiently funded transponder and return it to the department, the authority, or an operator, except that an insufficiently funded transponder may not be seized from the holder of an account sooner than the thirtieth day after the date the department, the authority, or an operator has sent a notice of delinquency to the holder of the account.
(c) The department or the authority may enter into an agreement with one (1) or more persons to market and sell transponders for use on tollways, toll roads, or qualifying projects.
(d) The department, the authority, or an operator may charge reasonable fees for initiating, administering, and maintaining electronic toll collection customer accounts.
(e) Electronic toll collection customer account information, including contact and payment information and trip data, is confidential and not subject to disclosure under IC 5-14-3. A contract for the acquisition, construction, maintenance, or operation of a tollway, toll road, or qualifying project must ensure the confidentiality of all electronic toll collection customer account information.
As added by P.L.47-2006, SEC.45.



CHAPTER 4. TRAFFIC CONTROL DEVICES

IC 9-21-4-1
Signing, marking, and erection; guidelines
Sec. 1. A governmental agency in Indiana that is responsible for the signing, marking, and erection of traffic control devices on streets and highways within Indiana shall follow the Indiana Manual on Uniform Traffic Control Devices for Streets and Highways.
As added by P.L.2-1991, SEC.9.



CHAPTER 5. SPEED LIMITS

IC 9-21-5-1
General restrictions
Sec. 1. A person may not drive a vehicle on a highway at a speed greater than is reasonable and prudent under the conditions, having regard to the actual and potential hazards then existing. Speed shall be restricted as necessary to avoid colliding with a person, vehicle, or other conveyance on, near, or entering a highway in compliance with legal requirements and with the duty of all persons to use due care.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-2
Maximum speed limits
Sec. 2. Except when a special hazard exists that requires lower speed for compliance with section 1 of this chapter, the slower speed limit specified in this section or established as authorized by section 3 of this chapter is the maximum lawful speed. A person may not drive a vehicle on a highway at a speed in excess of the following maximum limits:
(1) Thirty (30) miles per hour in an urban district.
(2) Fifty-five (55) miles per hour, except as provided in subdivisions (1), (3), (4), (5), (6), and (7).
(3) Seventy (70) miles per hour on a highway on the national system of interstate and defense highways located outside of an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000), except as provided in subdivision (4).
(4) Sixty-five (65) miles per hour for a vehicle (other than a bus) having a declared gross weight greater than twenty-six thousand (26,000) pounds on a highway on the national system of interstate and defense highways located outside an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000).
(5) Sixty-five (65) miles per hour on:
(A) U.S. 20 from the intersection of U.S. 20 and County Road 17 in Elkhart County to the intersection of U.S. 20 and U.S. 31 in St. Joseph County;
(B) U.S. 31 from the intersection of U.S. 31 and U.S. 20 in St. Joseph County to the boundary line between Indiana and Michigan; and
(C) a highway classified by the Indiana department of transportation as an INDOT Freeway.
(6) On a highway that is the responsibility of the Indiana finance authority established by IC 4-4-11:
(A) seventy (70) miles per hour for:
(i) a motor vehicle having a declared gross weight of not more than twenty-six thousand (26,000) pounds; or                 (ii) a bus; or
(B) sixty-five (65) miles per hour for a motor vehicle having a declared gross weight greater than twenty-six thousand (26,000) pounds.
(7) Sixty (60) miles per hour on a highway that:
(A) is not designated as a part of the national system of interstate and defense highways;
(B) has four (4) or more lanes;
(C) is divided into two (2) or more roadways by:
(i) an intervening space that is unimproved and not intended for vehicular travel;
(ii) a physical barrier; or
(iii) a dividing section constructed to impede vehicular traffic; and
(D) is located outside an urbanized area (as defined in 23 U.S.C. 101) with a population of at least fifty thousand (50,000).
(8) Fifteen (15) miles per hour in an alley.
As added by P.L.2-1991, SEC.9. Amended by P.L.92-1991, SEC.2; P.L.1-1993, SEC.56; P.L.151-2005, SEC.2; P.L.1-2006, SEC.163.

IC 9-21-5-3
Alteration of maximum speed limits; authorities; procedures
Sec. 3. The maximum speed limits set forth in section 2 of this chapter may be altered as follows:
(1) By local jurisdictions under section 6 of this chapter.
(2) By the Indiana department of transportation under section 12 of this chapter.
(3) For the purposes of speed limits on a highway on the national system of interstate and defense highways, by order of the commissioner of the Indiana department of transportation to conform to any federal regulation concerning state speed limit laws.
(4) In worksites, by all jurisdictions under section 11 of this chapter.
As added by P.L.2-1991, SEC.9. Amended by P.L.235-2005, SEC.124; P.L.151-2005, SEC.3; P.L.1-2006, SEC.164.

IC 9-21-5-4
Reduction of speed; conditions where required
Sec. 4. The driver of each vehicle shall, consistent with section 1 of this chapter, drive at an appropriate reduced speed as follows:
(1) When approaching and crossing an intersection or railway grade crossing.
(2) When approaching and going around a curve.
(3) When approaching a hill crest.
(4) When traveling upon a narrow or winding roadway.
(5) When special hazard exists with respect to pedestrians or other traffic or by reason of weather or highway conditions.
As added by P.L.2-1991, SEC.9.
IC 9-21-5-5
Oversized vehicles
Sec. 5. In addition to the other limitations in this chapter, and in any oversize vehicle permit issued under IC 9-20, a vehicle that exceeds:
(1) a width of ten (10) feet, six (6) inches;
(2) a height of thirteen (13) feet, six (6) inches; or
(3) a length of eighty-five (85) feet;
may not be operated at a speed greater than fifty-five (55) miles per hour.
As added by P.L.2-1991, SEC.9. Amended by P.L.85-1997, SEC.2; P.L.217-2003, SEC.7.

IC 9-21-5-6
Speed limits greater or lesser than reasonable; alteration by local authority; engineering and traffic investigations; validity of speed limits; conditions
Sec. 6. (a) Except as provided in subsection (e), whenever a local authority in the authority's jurisdiction determines that the maximum speed permitted under this chapter is greater or less than reasonable and safe under the conditions found to exist on a highway or part of a highway, the local authority may determine and declare a reasonable and safe maximum limit on the highway. The maximum limit declared under this section may do any of the following:
(1) Decrease the limit within urban districts, but not to less than twenty (20) miles per hour.
(2) Increase the limit within an urban district, but not to more than fifty-five (55) miles per hour during daytime and fifty (50) miles per hour during nighttime.
(3) Decrease the limit outside an urban district, but not to less than thirty (30) miles per hour.
(4) Decrease the limit in an alley, but to not less than five (5) miles per hour.
(5) Increase the limit in an alley, but to not more than thirty (30) miles per hour.
The local authority must perform an engineering and traffic investigation before a determination may be made to change a speed limit under subdivision (2), (3), (4), or (5) or before the speed limit within an urban district may be decreased to less than twenty-five (25) miles per hour under subdivision (1).
(b) A local authority in the authority's jurisdiction shall determine by an engineering and traffic investigation the proper maximum speed for all local streets and shall declare a reasonable and safe maximum speed permitted under this chapter for an urban district. However, an engineering and traffic study is not required to be performed for the local streets in an urban district under this subsection if the local authority determines that the proper maximum speed in the urban district is not less than twenty-five (25) miles per hour.
(c) An altered limit established under this section is effective at

all times or during hours of darkness or at other times as may be determined when appropriate signs giving notice of the altered limit are erected on the street or highway.
(d) Except as provided in this subsection, a local authority may not alter a speed limit on a highway or extension of a highway in the state highway system. A city or town may establish speed limits on state highways upon which a school is located. However, a speed limit established under this subsection is valid only if the following conditions exist:
(1) The limit is not less than twenty (20) miles per hour.
(2) The limit is imposed only in the immediate vicinity of the school.
(3) Children are present.
(4) The speed zone is properly signed.
(5) The Indiana department of transportation has been notified of the limit imposed by certified mail.
(e) A local authority may decrease a limit on a street to not less than fifteen (15) miles per hour if the following conditions exist:
(1) The street is located within a park or playground established under IC 36-10.
(2) The:
(A) board established under IC 36-10-3;
(B) board established under IC 36-10-4; or
(C) park authority established under IC 36-10-5;
requests the local authority to decrease the limit.
(3) The speed zone is properly signed.
As added by P.L.2-1991, SEC.9. Amended by P.L.92-1991, SEC.3; P.L.1-1992, SEC.50; P.L.126-1993, SEC.1; P.L.169-2006, SEC.32.

IC 9-21-5-7
Reduction of speed; impeding normal and reasonable movement; right-of-way to other vehicles
Sec. 7. A person may not drive a motor vehicle at a slow speed that impedes or blocks the normal and reasonable movement of traffic, except when reduced speed is necessary for safe operation or in compliance with the law. A person who is driving at a slow speed so that three (3) or more other vehicles are blocked and cannot pass on the left around the vehicle shall give right-of-way to the other vehicles by pulling off to the right of the right lane at the earliest reasonable opportunity and allowing the blocked vehicles to pass.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-8
Minimum speed limits
Sec. 8. Whenever the Indiana department of transportation within the department's jurisdiction or a local authority within the authority's jurisdiction determines, based on an engineering and traffic investigation, that slow speeds on a part of a highway consistently impede the normal and reasonable movement of traffic, the Indiana department of transportation or local authority may

determine and declare a minimum speed limit below which a person may not drive a vehicle except when necessary for safe operation or in compliance with law. A limit determined under this subsection and declared by appropriate resolution, regulation, or ordinance becomes effective when appropriate sign or signals giving notice of the limit of speed are erected along the affected part of a highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-8.5
Low speed vehicles
Sec. 8.5. A person may not drive a low speed vehicle on a highway that has a speed limit in excess of thirty-five (35) miles per hour.
As added by P.L.21-2003, SEC.8.

IC 9-21-5-9
Vehicles traveling at reduced speeds; use of right lane
Sec. 9. A vehicle that travels at a speed less than the established maximum shall travel in the right lanes to provide for better flow of traffic on the interstate highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-10
Bridges and elevated structures; maximum speed; safety investigation; posting of signs; violations; conclusive evidence
Sec. 10. (a) A person may not drive a vehicle over a bridge or other elevated structure constituting a part of a highway at a speed that is greater than the maximum speed that can be maintained with safety to the bridge or structure, when the structure is signposted as provided in this section.
(b) The Indiana department of transportation may conduct an investigation of a bridge or other elevated structure constituting a part of a highway. If the Indiana department of transportation finds that the structure cannot with safety to the structure withstand vehicles traveling at the speed otherwise permissible under this chapter, the Indiana department of transportation shall determine and declare the maximum speed of vehicles that the structure can withstand. The Indiana department of transportation shall cause or permit suitable signs stating the maximum speed to be erected and maintained at a distance of one hundred (100) feet or as near as practicable before each end of the structure.
(c) Upon the trial of a person charged with a violation of this section, proof of the determination of the maximum speed by the Indiana department of transportation and the existence of signs erected under subsection (b) constitutes conclusive evidence of the maximum speed that can be maintained with safety to the bridge or structure.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-11 Temporary maximum speed limits; worksite speed limits
Sec. 11. (a) Subject to subsection (b), the Indiana department of transportation, the Indiana finance authority, or a local authority may establish temporary maximum speed limits in their respective jurisdictions and in the vicinity of a worksite without conducting an engineering study and investigation required under this article. The establishing authority shall post signs notifying the traveling public of the temporary maximum speed limits established under this section.
(b) Worksite speed limits set under this section must be ten (10) miles below the maximum established speed limit. A worksite speed limit may not exceed forty-five (45) miles per hour in any location.
As added by P.L.2-1991, SEC.9. Amended by P.L.116-2001, SEC.1; P.L.235-2005, SEC.125.

IC 9-21-5-12
Maximum speeds greater or less than what is reasonably safe; declaration of new limit; variable limits based on time of day, types of vehicles, weather, and other factors
Sec. 12. (a) Whenever the Indiana department of transportation determines on the basis of an engineering and traffic investigation that a maximum speed set forth in this chapter is greater or less than is reasonable or safe under the conditions found to exist at an intersection or other place or on part of the state highway system, the Indiana department of transportation may determine and declare a reasonable and safe maximum limit at the intersection or on the part of the state highway system. The differing limit is effective when appropriate signs giving notice of the limit are erected.
(b) A maximum speed limit under this section may be declared to be effective at all times or at times indicated on the signs. Differing limits may be established for different times of day, different types of vehicles, varying weather conditions, and other factors bearing on safe speeds. The differing limits are effective when posted on appropriate fixed or variable signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-5-13
Violations
Sec. 13. (a) Except as provided in subsections (b) and (c), a person who violates this chapter commits a Class C infraction.
(b) A person who exceeds a speed limit that is:
(1) established under section 6 of this chapter and imposed only in the immediate vicinity of a school when children are present; or
(2) established under section 11 of this chapter and imposed only in the immediate vicinity of a worksite when workers are present;
commits a Class B infraction.
(c) A person who while operating a school bus knowingly or intentionally exceeds a speed limit set forth in section 14 of this

chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.9. Amended by P.L.42-2000, SEC.1; P.L.116-2001, SEC.2; P.L.1-2005, SEC.23; P.L.231-2005, SEC.2.

IC 9-21-5-14
Maximum speed of school buses and special purpose buses
Sec. 14. (a) A person may not operate a school bus or a special purpose bus at a speed greater than:
(1) fifty-five (55) miles per hour on a federal or state highway; or
(2) forty (40) miles per hour on a county or township highway.
(b) If the posted speed limit is lower than the absolute limits set in this section or if the absolute limits do not apply, the maximum lawful speed of a bus is the posted speed limit.
As added by P.L.1-2005, SEC.24. Amended by P.L.107-2006, SEC.2.



CHAPTER 6. SPEED CONTESTS

IC 9-21-6-1
Speed contests; prohibition
Sec. 1. A person may not engage in a motor vehicle speed contest on a highway or street.
As added by P.L.2-1991, SEC.9.

IC 9-21-6-2
Obstruction of highways or streets
Sec. 2. A person may not obstruct or place a barricade or an obstacle across a highway or street:
(1) to facilitate or aid; or
(2) as an incident to;
a motor vehicle speed contest.
As added by P.L.2-1991, SEC.9.

IC 9-21-6-3
Violations; Class B misdemeanor
Sec. 3. A person who violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.9.



CHAPTER 7. VEHICLE EQUIPMENT

IC 9-21-7-1
Good working order and adjustment; safe mechanical condition
Sec. 1. A person may not drive or move on a highway a:
(1) motor vehicle;
(2) trailer;
(3) semitrailer;
(4) pole trailer; or
(5) combination of a motor vehicle, trailer, semitrailer, or pole trailer;
unless the equipment upon the vehicle is in good working order and adjustment, as required in this article, and the vehicle is in a safe mechanical condition that does not endanger the person who drives the vehicle, another occupant of the vehicle, or a person upon the highway.
As added by P.L.2-1991, SEC.9.



CHAPTER 8. VEHICLE OPERATION

IC 9-21-8-1
Failure to comply with lawful order or law enforcement officer
Sec. 1. It is unlawful for a person to knowingly fail to comply with a lawful order or direction of a law enforcement officer invested by law with authority to direct, control, or regulate traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-2
Roadways; use of right half; exceptions; traveling at reduced speeds
Sec. 2. (a) Upon all roadways of sufficient width, a vehicle shall be driven upon the right half of the roadway except as follows:
(1) When overtaking and passing another vehicle proceeding in the same direction under the rules governing overtaking and passing.
(2) When the right half of a roadway is closed to traffic under construction or repair.
(3) Upon a roadway divided into three (3) marked lanes for traffic under the rules applicable to a roadway divided into three (3) marked lanes.
(4) Upon a roadway designated and signposted for one-way traffic.
(b) Upon all roadways, a vehicle proceeding at less than the normal speed of traffic at the time and place under the conditions then existing shall be driven:
(1) in the right-hand lane then available for traffic; or
(2) as close as practicable to the right-hand curb or edge of the roadway;
except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-3
Lane use restrictions
Sec. 3. (a) The Indiana department of transportation may adopt rules to restrict the operation of a truck to a certain lane or lanes of a state maintained highway and to a certain lane or lanes of a street of a city or town that is a part of the state highway system and is maintained by the state.
(b) The Indiana department of transportation may post a state highway or a city or town street that is a part of the state highway system with appropriate directional signs and signals.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-4
Vehicles proceeding in opposite directions; single lane roadways;

passing
Sec. 4. The persons who drive vehicles proceeding in opposite directions shall pass each other to the right. Upon roadways having width for not more than one (1) lane of traffic in each direction, each person who drives a vehicle subject to this section shall give to the other person who drives a vehicle at least one-half (1/2) of the main traveled part of the roadway as nearly as possible.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-5
Overtaking and passing; limitations; exceptions
Sec. 5. The following rules govern the overtaking and passing of vehicles proceeding in the same direction, subject to the limitations, exceptions, and special rules stated:
(1) A person who drives a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left of the other vehicle at a safe distance and may not again drive to the right side of the roadway until safely clear of the overtaken vehicle.
(2) Except when overtaking and passing on the right is permitted, a person who drives an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and may not increase the speed of the overtaken vehicle until completely passed by the overtaking vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-6
Overtaking and passing on the right; conditions
Sec. 6. (a) A person who drives a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:
(1) When the vehicle overtaken is making or about to make a left turn.
(2) Upon a roadway with unobstructed pavement of sufficient width for two (2) or more lanes of vehicles moving lawfully in the direction being traveled by the overtaking vehicle.
(b) A person who drives a vehicle may overtake and pass another vehicle upon the right only under conditions that permit overtaking upon the right in safety. Overtaking upon the right may not be made by driving off the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-7
Overtaking and passing on the left; conditions
Sec. 7. A vehicle may not be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless the left side of the roadway is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit the overtaking and passing to be completely made without interfering with the safe operation of a vehicle approaching from the

opposite direction or a vehicle overtaken. The overtaking vehicle must return to the right-hand side of the roadway before coming within one hundred (100) feet of a vehicle approaching from the opposite direction.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-7.5
Overtaking and passing; worksite no passing zones
Sec. 7.5. (a) This section applies to a worksite:
(1) upon a highway divided into two (2) or more marked lanes for traffic moving in the same direction; and
(2) for which vehicles are instructed to merge from one (1) lane into another lane by an appropriate sign.
(b) A person who drives a vehicle may not pass another vehicle that is in the lane into which traffic is directed to merge within the posted no passing zone established by the Indiana department of transportation.
As added by P.L.75-1999, SEC.2.

IC 9-21-8-8
Driving to the left side of the roadway; conditions
Sec. 8. (a) This section does not apply to a one-way roadway.
(b) A vehicle may not be driven to the left side of the roadway under the following conditions:
(1) When approaching the crest of a grade or upon a curve in the highway where the view of the person who drives the vehicle is obstructed within a distance that creates a hazard if another vehicle might approach from the opposite direction.
(2) When approaching within one hundred (100) feet of or traversing an intersection or a railroad grade crossing.
(3) When the view is obstructed upon approaching within one hundred (100) feet of a bridge, viaduct, or tunnel.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-9
One-way streets
Sec. 9. A vehicle shall be driven upon a roadway designated and signposted for one-way traffic only in the direction designated.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-10
Rotary traffic islands
Sec. 10. A vehicle passing around a rotary traffic island shall be driven only to the right of the rotary traffic island.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-11
Roadways divided into three or more clearly marked lanes; rules
Sec. 11. Whenever a roadway has been divided into three (3) or more clearly marked lanes for traffic, the following rules apply:         (1) A vehicle shall be driven as nearly as practicable entirely within a single lane and may not be moved from the lane until the person who drives the vehicle has first ascertained that the movement can be made with safety.
(2) Upon a roadway that is divided into three (3) lanes, a vehicle may not be driven in the center lane except under any of the following conditions:
(A) When overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance.
(B) In preparation for a left turn.
(C) Where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to give notice of the allocation.
(3) Official signs may be erected directing slow-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction. A person who drives a vehicle shall obey the directions of each sign.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-12
Interstate highways; lane use restrictions for trucks
Sec. 12. Except when passing a slower vehicle, entering or leaving a highway, or where a special hazard exists that requires, for safety reasons, the use of an alternate lane, a person may not operate a truck, truck tractor, road tractor, trailer, semitrailer, or pole trailer on an interstate highway in any lane except the far right lane.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-13
Interstate highways consisting of at least three lanes; lane use restrictions for trucks
Sec. 13. Except when entering or leaving a highway or where a special hazard exists that requires, for safety reasons, the use of an alternate lane, a person may not operate a truck, truck tractor, road tractor, trailer, semitrailer, or pole trailer on an interstate highway consisting of at least three (3) lanes in one (1) direction in any lane other than the two (2) far right lanes.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-14
Following other vehicles; distance restrictions
Sec. 14. A person who drives a motor vehicle may not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of both vehicles, the time interval between vehicles, and the condition of the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-15
Trucks and tractor-trailers; following other trucks; distance

restrictions
Sec. 15. Except when overtaking and passing, a person who drives a motor truck, motor truck drawing another vehicle, or tractor-trailer combination, when traveling upon a roadway outside of a business or residence district or upon a roadway that is a part of the interstate highway system, whether within or without a business or residence district, may not follow within three hundred (300) feet of another motor truck, motor truck drawing another vehicle, or a tractor-trailer combination.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-16
Caravans and motorcades; distance between vehicles; exceptions
Sec. 16. (a) This section does not apply to funeral or marching band processions.
(b) Motor vehicles being driven upon a roadway outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, must be operated to allow sufficient space between each vehicle or combination of vehicles to enable another vehicle to enter and occupy the space without danger.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-17
Divided highways; restrictions
Sec. 17. Whenever a highway has been divided into two (2) roadways by:
(1) leaving an intervening space;
(2) a physical barrier; or
(3) a clearly indicated dividing section constructed to impede vehicular traffic;
a vehicle shall be driven only upon the right-hand roadway. A vehicle may not be driven over, across, or within a dividing space, barrier, or section, except through an opening in the physical barrier, dividing section, or space or at a crossover or an intersection established by public authority.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-18
Limited access facilities; entrance and exit to and from
Sec. 18. A person may not drive a vehicle onto or from a limited access facility except at entrances and exits that are established by the public authority in control of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-19
Freeways and interstate highways; entrance and exit to and from; special crossovers; "U" turns
Sec. 19. A person may not drive a vehicle onto or from a freeway or the interstate highway system except at entrances and exits that are established by the public authority in control of the highway.

Whenever special crossovers between the main roadways of a freeway or the interstate highway system are provided for emergency vehicles or maintenance equipment only, the freeway or interstate highway system shall be posted prohibiting "U" turns. A person who drives a vehicle, except an emergency vehicle or maintenance equipment, may not use the crossovers or make a "U" turn anywhere on the freeway or interstate highway system.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-20
Pedestrians, bicycles, and other nonmotorized traffic; prohibition on use of highways
Sec. 20. The Indiana department of transportation may by resolution or order entered in its minutes, and local authorities may by ordinance, with respect to any freeway or interstate highway system under their respective jurisdictions, prohibit the use of a highway by pedestrians, bicycles, or other nonmotorized traffic or by a person operating a motor-driven cycle. The Indiana department of transportation or the local authority adopting a prohibiting regulation shall erect and maintain official signs on the freeway or interstate highway system on which the regulations are applicable. If signs are erected, a person may not disobey the restrictions stated on the signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-21
Intersections; right and left turns
Sec. 21. (a) A person who drives a vehicle intending to turn at an intersection must do the following:
(1) Make both the approach for a right turn and a right turn as close as practical to the right-hand curb or edge of the roadway.
(2) Make an approach for a left turn in that part of the right half of the roadway nearest the center line of the roadway. After entering the intersection, the person who drives a vehicle must make the left turn so as to leave the intersection to the right of the center line of the roadway being entered.
(3) Make an approach for a left turn from a two-way street into a one-way street in that part of the right half of the roadway nearest the center line of the roadway and pass to the right of the center line where the center line enters the intersection.
(4) Make a left turn from a one-way street into a two-way street by passing to the right of the center line of the street being entered upon leaving the intersection.
(5) Where both streets or roadways are one way, make both the approach for a left turn and a left turn as close as practicable to the left-hand curb or edge of the roadway.
(b) The Indiana department of transportation and local authorities in their respective jurisdictions may cause markers, buttons, or signs to be placed within or adjacent to intersections requiring and directing that a different course from that specified in this section be traveled by vehicles turning at an intersection. When markers,

buttons, or signs are placed under this subsection, a person who drives a vehicle may not turn the vehicle at an intersection other than as directed and required by the markers, buttons, or signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-22
Grades; proceeding in opposite direction on approach to crest
Sec. 22. A vehicle may not be turned so as to proceed in the opposite direction upon any curve, or upon the approach to, or near the crest of a grade, where the vehicle cannot be seen by the person who drives any other vehicle approaching from either direction within seven hundred fifty (750) feet.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-23
Starting a vehicle that is stopped, standing, or parked
Sec. 23. A person may not start a vehicle that is stopped, standing, or parked until the movement can be made with reasonable safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-24
Slowing down, turning from a direct course, and changing lanes; performance with reasonable safety; signal
Sec. 24. A person may not:
(1) slow down or stop a vehicle;
(2) turn a vehicle from a direct course upon a highway; or
(3) change from one (1) traffic lane to another;
unless the movement can be made with reasonable safety. Before making a movement described in this section, a person shall give a clearly audible signal by sounding the horn if any pedestrian may be affected by the movement and give an appropriate stop or turn signal in the manner provided in sections 27 through 28 of this chapter if any other vehicle may be affected by the movement.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-25
Turn signals
Sec. 25. A signal of intention to turn right or left shall be given continuously during not less than the last two hundred (200) feet traveled by a vehicle before turning or changing lanes. A vehicle traveling in a speed zone of at least fifty (50) miles per hour shall give a signal continuously for not less than the last three hundred (300) feet traveled by the vehicle before turning or changing lanes.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-26
Stopping or sudden decrease in speed; signal
Sec. 26. A person may not stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal to a person who drives a vehicle immediately to the rear when there is opportunity to

give a signal.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-27
Stop or turn signals; hand or arm signals; signal lamps; exception for farm equipment; highway travel
Sec. 27. (a) Except as provided in subsection (b), a stop or turn signal required under this chapter may be given by means of the hand and arm or by a signal lamp or lamps or mechanical signal device.
(b) This subsection does not apply to farm tractors and implements of agriculture designed to be operated primarily in a farm field or on farm premises. A motor vehicle in use on a highway must be equipped with and a required signal shall be given by a signal lamp or lamps or mechanical signal device when either of the following conditions exist:
(1) The distance from the center of the top of the steering post to the left outside limit of the body, cab, or load of the motor vehicle exceeds twenty-four (24) inches.
(2) The distance from the center of the top of the steering post to the rear limit of the body or load of the motor vehicle exceeds fourteen (14) feet. This measurement applies to a single vehicle and a combination of vehicles.
As added by P.L.2-1991, SEC.9. Amended by P.L.210-2005, SEC.33.

IC 9-21-8-28
Hand and arm signals; left turn; right turn; decrease in speed
Sec. 28. All signals required under this chapter may be given by hand and arm. A signal given under this section shall be given from the left side of the vehicle in the following manner:
(1) A left turn is indicated by extending the hand and arm horizontally.
(2) A right turn is indicated by extending the hand and arm upward.
(3) A stop or decreased speed is indicated by extending the hand and arm downward.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-29
Intersections; vehicles approaching from different highways; yield of right-of-way
Sec. 29. Except when approaching through highways and areas in which signs are posted giving other instructions, when two (2) vehicles approach or enter an intersection from different highways at approximately the same time, the person who drives the vehicle on the left shall yield the right-of-way to the vehicle on the right.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-30
Intersections; vehicles approaching from opposite directions; yield of right-of-way      Sec. 30. A person who drives a vehicle within an intersection intending to turn to the left shall yield the right-of-way to a vehicle approaching from the opposite direction that is within the intersection or so close to the intersection as to constitute an immediate hazard. After yielding and giving a signal as required by this chapter, the person who drives the vehicle may make the left turn, and the persons who drive other vehicles approaching the intersection from the opposite direction shall yield the right-of-way to the vehicle making the left turn.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-31
Entrance to through highways; stopping; yield of right-of-way
Sec. 31. (a) A person who drives a vehicle shall do the following:
(1) Stop as required under this article at the entrance to a through highway.
(2) Yield the right-of-way to other vehicles that have entered the intersection from the through highway or that are approaching so closely on the through highway as to constitute an immediate hazard.
(b) After yielding as described in subsection (a)(2), the person who drives a vehicle may proceed and persons who drive other vehicles approaching the intersection on the through highway shall yield the right-of-way to the vehicle proceeding into or across the through highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-32
Stop signs at intersections; duty to obey
Sec. 32. A person who drives a vehicle shall stop at an intersection where a stop sign is erected at one (1) or more entrances to a through highway that are not a part of the through highway and proceed cautiously, yielding to vehicles that are not required to stop.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-33
Yield signs; collision with pedestrian or vehicle
Sec. 33. (a) A person who drives a vehicle approaching a yield sign shall slow down to a speed reasonable for the existing conditions or stop if necessary. The person shall yield the right-of-way to a pedestrian legally crossing the roadway and to a vehicle in the intersection or approaching on another highway so closely as to present an immediate hazard. After yielding, the person may proceed, and all other vehicles approaching the intersection shall yield to the vehicle proceeding.
(b) If a person who drives a vehicle is involved in a collision with a pedestrian in a crosswalk or a vehicle in the intersection after driving past a yield sign without stopping, the collision is considered prima facie evidence of the person's failure to yield the right-of-way.
As added by P.L.2-1991, SEC.9.
IC 9-21-8-34
Entrance to highway from private road or driveway; yield of right-of-way
Sec. 34. A person who drives a vehicle that is about to enter or cross a highway from a private road or driveway shall yield the right-of-way to all vehicles approaching on the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-35
Emergency vehicles; yield of right-of-way
Sec. 35. (a) Upon the immediate approach of an authorized emergency vehicle, when the person who drives the authorized emergency vehicle is giving audible signal by siren or displaying alternately flashing red, red and white, or red and blue lights, a person who drives another vehicle shall do the following unless otherwise directed by a law enforcement officer:
(1) Yield the right-of-way.
(2) Immediately drive to a position parallel to and as close as possible to the right-hand edge or curb of the highway clear of any intersection.
(3) Stop and remain in the position until the authorized emergency vehicle has passed.
(b) Upon approaching a stationary authorized emergency vehicle, when the authorized emergency vehicle is giving a signal by displaying alternately flashing red, red and white, or red and blue lights, a person who drives an approaching vehicle shall:
(1) proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to that of the authorized emergency vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or
(2) proceeding with due caution, reduce the speed of the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.
(c) Upon approaching a stationary recovery vehicle or a stationary highway maintenance vehicle, when the vehicle is giving a signal by displaying alternately flashing amber lights, a person who drives an approaching vehicle shall:
(1) proceeding with due caution, yield the right-of-way by making a lane change into a lane not adjacent to that of the recovery vehicle or highway maintenance vehicle, if possible with due regard to safety and traffic conditions, if on a highway having at least four (4) lanes with not less than two (2) lanes proceeding in the same direction as the approaching vehicle; or
(2) proceeding with due caution, reduce the speed of the vehicle, maintaining a safe speed for road conditions, if changing lanes would be impossible or unsafe.
(d) This section does not operate to relieve the person who drives an authorized emergency vehicle, a recovery vehicle, or a highway

maintenance vehicle from the duty to operate the vehicle with due regard for the safety of all persons using the highway.
As added by P.L.2-1991, SEC.9. Amended by P.L.18-1999, SEC.1; P.L.39-2000, SEC.7; P.L.1-2001, SEC.6.

IC 9-21-8-36
Traffic control signals not in operation
Sec. 36. Except as provided in IC 9-21-17-8, when traffic control signals are not in place or not in operation, a person who drives a vehicle shall yield the right-of-way, slowing down or stopping if necessary to yield, to a pedestrian crossing the roadway within a crosswalk when the pedestrian is upon the half of the roadway upon which the vehicle is traveling or when the pedestrian is approaching closely from the opposite half of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-37
Pedestrians and children; due care; caution
Sec. 37. Notwithstanding other provisions of this article or a local ordinance, a person who drives a vehicle shall do the following:
(1) Exercise due care to avoid colliding with a pedestrian or a person propelling a human powered vehicle, giving an audible signal when necessary.
(2) Exercise proper caution upon observing a child or an obviously confused, incapacitated, or intoxicated person.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-38
Safety zones
Sec. 38. A vehicle may not be driven through or within a safety zone.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-39
Railroad grade crossings
Sec. 39. Whenever a person who drives a vehicle approaches a railroad grade crossing, the person shall stop within fifty (50) feet but not less than fifteen (15) feet from the nearest track of the railroad and may not proceed until the person can do so safely under the following circumstances:
(1) When a clearly visible electric or mechanical signal device gives warning of the immediate approach of a train.
(2) When a crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a train.
(3) When a railroad train approaching within one thousand five hundred (1,500) feet of a highway crossing emits an audible signal and because of speed or nearness to the crossing is an immediate hazard.
(4) When an approaching train is plainly visible and is in

hazardous proximity to the crossing.
As added by P.L.2-1991, SEC.9. Amended by P.L.119-1995, SEC.6.

IC 9-21-8-40
Heavy equipment or structures; railroad grade crossings; notice; procedure
Sec. 40. (a) A person may not operate or move a caterpillar tractor, steam shovel, derrick, roller, or any equipment or structure weighing more than ten (10) tons and having a normal operating speed of not more than six (6) miles per hour or a vertical body or load clearance of less than nine (9) inches above the level surface of a roadway upon or across tracks at a railroad grade crossing without first complying with this section.
(b) Notice of an intended crossing under this section shall be given to a superintendent of the railroad, and a reasonable time shall be given to the railroad to provide proper protection at the crossing.
(c) Before making a crossing under this section, the person operating or moving a vehicle or equipment described in subsection (a) shall first stop the vehicle or equipment not less than ten (10) feet and not more than fifty (50) feet from the nearest rail or the railway. While stopped, the person shall listen and look in both directions along the track for an approaching train and for signals indicating the approach of a train. The person shall not proceed until the crossing can be made safely.
(d) A crossing may not be made when warning is given by automatic signal, crossing gates, a flagman, or otherwise of the immediate approach of a railroad train or car.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-41
Traffic control devices; obeyance of instructions; highway worksites; extraordinary care; safety controls
Sec. 41. (a) A person who drives a vehicle or street car may not disobey the instructions of an official traffic control device placed in accordance with this article unless otherwise directed by a police officer.
(b) When a traffic control device or flagman is utilized at a worksite on a highway for traffic control, a person who drives a vehicle shall exercise extraordinary care to secure the mutual safety of all persons and vehicles at the worksite.
(c) All traffic shall observe and obey traffic control devices including signals, signs, and warnings, and all directions, signs, or warning devices that may be given or displayed by a police officer or flagman to safely control traffic movement at a worksite and promote safety at a worksite.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-41.5
Vehicle entering school crossing zone; obeyance of instructions
Sec. 41.5. (a) A person who drives a vehicle shall obey the

instructions of a school crossing guard to stop the vehicle before entering a school crossing zone.
(b) Whenever a person who drives a vehicle approaches a school crossing zone, the person shall exercise extraordinary caution to secure the safety of children in the school crossing zone.
As added by P.L.116-1993, SEC.3.

IC 9-21-8-42
Sidewalks; approaching from an alley, driveway, or building
Sec. 42. A person who drives a vehicle within a business or residence district that is emerging from an alley, a driveway, or a building shall stop the vehicle immediately before driving onto a sidewalk or into the sidewalk area extending across an alleyway or a private driveway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-43
Loaded vehicles; passengers; obstruction of view; interference with control of vehicle
Sec. 43. (a) A person may not drive a vehicle when any of the following conditions exist:
(1) The vehicle:
(A) is loaded in a manner; or
(B) has more than three (3) persons in the front seat;
so as to obstruct the view of the person who drives the vehicle to the front or sides of the vehicle.
(2) The vehicle:
(A) is loaded in a manner; or
(B) has more than three (3) persons in the front seat;
so as to interfere with the person's control over the driving mechanism of the vehicle.
(b) A passenger in a vehicle or street car may not do the following:
(1) Ride in a position that interferes with the view ahead or to the sides of the person who drives the vehicle or street car.
(2) Interfere with the person's control over the driving mechanism of the vehicle or street car.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-1991, SEC.96.

IC 9-21-8-44
Coasting in neutral when traveling upon a down grade; prohibition
Sec. 44. (a) A person who drives a motor vehicle may not coast with the gears of the vehicle in neutral when traveling upon a down grade.
(b) A person who drives a commercial motor vehicle may not coast with the clutch disengaged when traveling upon a down grade.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-44.5
Compression release engine brakes      Sec. 44.5. (a) As used in this section, "compression release engine brake" means a hydraulically operated device that converts a power producing diesel engine into a power absorbing retarding mechanism.
(b) A person who drives a motor vehicle equipped with compression release engine brakes on the Indiana toll road in a county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000) may not use the motor vehicle's compression release engine brakes instead of the service brake system, except in the case of failure of the service brake system.
As added by P.L.23-2001, SEC.2. Amended by P.L.1-2002, SEC.42.

IC 9-21-8-45
Farm wagon; interstate highways; prohibition
Sec. 45. A farm wagon may not be operated on an interstate highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-46
Implements of agriculture on interstate highways
Sec. 46. A person may not drive or operate:
(1) an implement of agriculture designed to be operated primarily in a farm field or on farm premises; or
(2) a piece of special machinery;
upon any part of an interstate highway.
As added by P.L.2-1991, SEC.9. Amended by P.L.210-2005, SEC.34.

IC 9-21-8-47
Vehicles that must be operated to avoid damage to highways or interference with traffic
Sec. 47. The following vehicles must be moved or operated so as to avoid any material damage to the highway or unreasonable interference with other highway traffic:
(1) Machinery or equipment used in highway construction or maintenance by the Indiana department of transportation, counties, or municipalities.
(2) Farm drainage machinery.
(3) Implements of agriculture.
(4) Firefighting apparatus owned or operated by a political subdivision or a volunteer fire department (as defined in IC 36-8-12-2).
(5) Farm vehicles loaded with farm products.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-1999, SEC.31; P.L.210-2005, SEC.35.

IC 9-21-8-48
Vehicles with contents escaping; prohibition from operation; exceptions
Sec. 48. A vehicle, except:         (1) a vehicle containing poultry or livestock being transported to market; or
(2) a highway maintenance vehicle engaged in spreading sand or deicing chemicals;
may not be driven or moved on a highway if the vehicle's contents are dripping, sifting, leaking, or otherwise escaping from the vehicle.
As added by P.L.2-1991, SEC.9. Amended by P.L.79-1991, SEC.4.

IC 9-21-8-49
Violations; Class C infraction
Sec. 49. Except as provided in sections 50, 51, 52, and 54 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9. Amended by P.L.18-1999, SEC.2.

IC 9-21-8-50
Reckless operation of a tractor-trailer combination; Class B misdemeanor
Sec. 50. A person who operates a tractor-trailer combination in a reckless or deliberate attempt to:
(1) endanger the safety or property of others; or
(2) block the proper flow of traffic;
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-51
Blinding lights; failure to dim; Class B infraction
Sec. 51. A person who:
(1) operates a vehicle; and
(2) fails to dim bright or blinding lights when meeting another vehicle or pedestrian;
commits a Class B infraction.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-52
Reckless driving; Class B misdemeanor; damage to property; suspension
Sec. 52. (a) A person who operates a vehicle and who recklessly:
(1) drives at such an unreasonably high rate of speed or at such an unreasonably low rate of speed under the circumstances as to:
(A) endanger the safety or the property of others; or
(B) block the proper flow of traffic;
(2) passes another vehicle from the rear while on a slope or on a curve where vision is obstructed for a distance of less than five hundred (500) feet ahead;
(3) drives in and out of a line of traffic, except as otherwise permitted;
(4) speeds up or refuses to give one-half (1/2) of the roadway to a driver overtaking and desiring to pass; or         (5) passes a school bus stopped on a roadway when the arm signal device specified in IC 9-21-12-13 is in the device's extended position;
commits a Class B misdemeanor.
(b) If an offense under subsection (a) results in damage to the property of another person, the court shall recommend the suspension of the current driving license of the person for a fixed period of:
(1) not less than thirty (30) days; and
(2) not more than one (1) year.
As added by P.L.2-1991, SEC.9. Amended by P.L.127-1993, SEC.1; P.L.1-2005, SEC.103.

IC 9-21-8-53
Speed violations; complaint or affidavit; summons, warrant, or notice; contents; negligence
Sec. 53. (a) In every charge of violation of a speed regulation under this article, the complaint or affidavit and the summons, warrant, or notice to appear must specify the following:
(1) The speed at which the defendant is alleged to have driven.
(2) The prima facie or fixed speed applicable within the district or at the location.
(b) The provisions of this article declaring or providing for fixed and prima facie speed limitations may not be construed to relieve the plaintiff in a civil action from the burden of proving negligence on the part of the defendant as the proximate cause of the damage alleged.
As added by P.L.2-1991, SEC.9.

IC 9-21-8-54
Penalty for improper approach to stationary emergency vehicle
Sec. 54. (a) A person who violates section 35(b) or section 35(c) of this chapter commits a Class A infraction.
(b) If a violation of section 35(b) of this chapter results in damage to the property of another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than ninety (90) days and not more than one (1) year.
(c) If a violation of section 35(c) of this chapter results in damage to the property of another person of at least two hundred fifty dollars ($250), in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than ninety (90) days and not more than one (1) year.
(d) If a violation of section 35(b) or section 35(c) of this chapter results in injury to another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for a fixed period of not less than one hundred eighty (180) days and not more than two (2) years.
(e) If a violation of section 35(b) or section 35(c) of this chapter

results in the death of another person, in addition to any other penalty imposed, the court shall recommend that the person's driving privileges be suspended for two (2) years.
(f) The bureau shall, upon receiving a record of a judgment entered against a person under this section:
(1) suspend the person's driving privileges for a mandatory period; or
(2) extend the period of an existing suspension for a fixed period;
of not less than ninety (90) days and not more than two (2) years. The bureau shall fix this period in accordance with the recommendation of the court that entered the judgment.
As added by P.L.18-1999, SEC.3. Amended by P.L.39-2000, SEC.8.

IC 9-21-8-55
Aggressive driving
Sec. 55. (a) This section does not apply to a law enforcement official engaged in the law enforcement official's official duties.
(b) For purposes of this section, a person engages in aggressive driving if, during one (1) episode of continuous driving of a vehicle, the person does or commits at least three (3) of the following:
(1) Following a vehicle too closely in violation of IC 9-21-8-14.
(2) Unsafe operation of a vehicle in violation of IC 9-21-8-24.
(3) Overtaking another vehicle on the right by driving off the roadway in violation of IC 9-21-8-6.
(4) Unsafe stopping or slowing a vehicle in violation of IC 9-21-8-26.
(5) Unnecessary sounding of the horn in violation of IC 9-19-5-2.
(6) Failure to yield in violation of IC 9-21-8-29 through IC 9-21-8-34.
(7) Failure to obey a traffic control device in violation of IC 9-21-8-41.
(8) Driving at an unsafe speed in violation of IC 9-21-5.
(9) Repeatedly flashing the vehicle's headlights.
(c) A person who, with the intent to harass or intimidate a person in another vehicle, knowingly or intentionally engages in aggressive driving commits aggressive driving, a Class A misdemeanor.
As added by P.L.75-2006, SEC.2.



CHAPTER 9. SLOW MOVING VEHICLES

IC 9-21-9-0.5
Personal assistive mobility devices; low speed vehicles; inapplicability
Sec. 0.5. This chapter does not apply to the following:
(1) An electric personal assistive mobility device.
(2) A low speed vehicle.
As added by P.L.143-2002, SEC.7. Amended by P.L.21-2003, SEC.9.

IC 9-21-9-1
Application of chapter
Sec. 1. This chapter applies to a vehicle that is:
(1) pulled;
(2) towed;
(3) self-propelled; or
(4) animal-drawn;
that is not under ordinary circumstances moved, operated, or driven at a speed greater than twenty-five (25) miles per hour.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-2
Slow moving vehicle emblem; display
Sec. 2. Whenever a vehicle is moved, operated, or driven on a highway that is open for vehicular travel, the vehicle shall display a triangular slow moving vehicle emblem mounted as near as is practicable to the center of mass and at an approximate height of not less than three (3) and not more than five (5) feet from level ground or pavement surface. The emblem shall be mounted so as to be entirely visible from the rear, day or night. The emblem and the emblem's position of mounting on the vehicle must meet the specifications established by rules adopted by the Indiana criminal justice institute.
As added by P.L.2-1991, SEC.9. Amended by P.L.39-1993, SEC.6.

IC 9-21-9-3
Slow moving vehicle emblem; restrictions on use
Sec. 3. The use of the slow moving vehicle emblem described in section 2 of this chapter is restricted to the slow moving vehicles described in section 1 of this chapter. The use of the emblem on any other type of vehicle or stationary object on or along a highway is prohibited.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-4
Flashing lamps; requirements
Sec. 4. When a slow moving vehicle described in section 1 of this chapter is moved, operated, or driven on a highway at a time or under circumstances during which the use of lighted lamps on vehicles is

required under this article, the slow moving vehicle must display, in addition to the slow moving vehicle emblem, a red or an amber flashing lamp mounted at a height as low as practicable that is visible from a distance of not less than five hundred (500) feet to the rear. The red or amber flashing lamp may be used at times other than when lighted lamps are required. A double-faced flashing lamp may be used, displaying amber light to the front and red or amber light to the rear.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-5
Design, materials, and mounting of emblems; adoption of rules; considerations
Sec. 5. (a) The Indiana criminal justice institute shall adopt rules under IC 4-22-2 establishing standards and specifications for the design, materials, and mounting of a standard slow moving vehicle emblem for the uniform identification of slow moving vehicles.
(b) In adopting rules under subsection (a), the Indiana criminal justice institute shall substantially adhere to the current recommendations of the American Society of Agricultural Engineers, the American National Standards Institute, and the Society of Automotive Engineers so that the slow moving vehicle emblem may be more universally recognizable and of adequate quality.
(c) The Indiana criminal justice institute shall adopt revisions to the standards and specifications adopted as required under subsection (a) as amendments are made to the recommendations of the American Society of Agricultural Engineers, the American National Standards Institute, and the Society of Automotive Engineers regarding the slow moving vehicle emblem.
As added by P.L.2-1991, SEC.9. Amended by P.L.39-1993, SEC.7; P.L.148-2005, SEC.4.

IC 9-21-9-6
Red flags
Sec. 6. This chapter may not be construed to prohibit the use of red flags in addition to the slow moving vehicle emblem on slow moving vehicles.
As added by P.L.2-1991, SEC.9.

IC 9-21-9-7
Violations; Class C infraction
Sec. 7. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 10. MOTORCYCLES

IC 9-21-10-1
Passengers; number; seating restrictions
Sec. 1. In addition to the person who operates a motorcycle that has only two (2) wheels in contact with the ground or pavement, one (1) person may be carried on the motorcycle. A passenger may be carried only on a firmly attached and regular seat designed for passenger use.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-2
Passengers; interference with operation and control; obstruction of view
Sec. 2. A passenger may not be carried on a motorcycle in a position that interferes with the operation or control of the motorcycle or the view of the person who operates the motorcycle.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-3
Packages, bundles, or other articles preventing proper use of handlebars
Sec. 3. A person who operates a motorcycle may not carry a package, bundle, or other article that prevents the person from keeping both hands on the handlebars.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-4
Seating restrictions
Sec. 4. A person may not drive, operate, or ride as a passenger on a motorcycle that has only two (2) wheels in contact with the ground or pavement in a position other than astride the seat or saddle provided.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-5
Headlamps; illumination during operation
Sec. 5. Headlamps shall be illuminated at all times when a motorcycle is in operation.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-6
Traffic lanes; restrictions on use
Sec. 6. A motorcycle is entitled to the full use of a traffic lane and a vehicle may not be driven or operated in a manner that deprives another vehicle of the full use of a traffic lane. Motorcycles may, with the consent of both persons who operate the motorcycles, be operated with not more than two (2) abreast in a single traffic lane.
As added by P.L.2-1991, SEC.9.
IC 9-21-10-7
Traffic regulations; application to motorcycles
Sec. 7. All traffic regulations and all rights and duties inured from the traffic regulations that apply to a person who drives or operates a motor vehicle apply to a person who operates a motorcycle, except the following:
(1) Regulations that expressly do not apply to motorcycles.
(2) Regulations that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-8
Motorcycles prohibited from operation on highways
Sec. 8. A motorcycle:
(1) with a design speed of not more than thirty (30) miles per hour; and
(2) that has a seat, but not a saddle;
may not be operated on an interstate highway or on a highway outside the limits of a city or town.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-9
Drivers or passengers under 18 years of age; headgear and goggles
Sec. 9. If a person who is less than eighteen (18) years of age is operating or riding on a motorcycle on the streets or highways, the person shall wear the following:
(1) Protective headgear meeting the minimum standards set by the bureau.
(2) Protective glasses, goggles, or a transparent face shield.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-10
Renting or furnishing a motorcycle to an unlicensed driver; prohibition
Sec. 10. A person may not rent, lease, or furnish a motorcycle to another person for use on the streets and highways who is not regularly licensed to operate a motor vehicle by the state in which the other person is a resident.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-11
Subleasing or otherwise authorizing use of motorcycle to an unlicensed driver; prohibition
Sec. 11. A person to whom a motorcycle is rented, leased, or furnished may not rent, sublease, or otherwise authorize the use of the motorcycle on the streets and highways to a person who is not licensed to operate a vehicle in Indiana.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-12
Renting, leasing, or furnishing an unsafe motorcycle; prohibition      Sec. 12. A person may not rent, lease, or furnish a motorcycle that is not in safe operating condition.
As added by P.L.2-1991, SEC.9.

IC 9-21-10-13
Violations; Class C infraction
Sec. 13. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 11. BICYCLES AND MOTORIZED BICYCLES

IC 9-21-11-1
Parents and guardians; authorizing or permitting violation of chapter; bicycles; application of chapter
Sec. 1. (a) The parent of a child and the guardian of a protected person may not authorize or knowingly permit the child or protected person to violate this chapter.
(b) Subject to the exceptions stated, the provisions of this chapter applicable to bicycles apply whenever a bicycle is operated upon a highway or a path set aside for the exclusive use of bicycles.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-2
Roadways; rights and duties
Sec. 2. A person riding a bicycle upon a roadway has all the rights and duties under this article that are applicable to a person who drives a vehicle, except the following:
(1) Special regulations of this article.
(2) Those provisions of this article that by their nature have no application.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-3
Operation; seats; passengers
Sec. 3. (a) A person propelling a bicycle may not:
(1) ride other than upon the permanent and regular seat attached to the bicycle; or
(2) carry any other person upon the bicycle who is not seated upon a firmly attached and regular seat on the bicycle.
(b) A person may not ride upon a bicycle unless seated under this section.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-4
Number of passengers
Sec. 4. A bicycle may not be used to carry more persons at one (1) time than the number for which the bicycle is designed and equipped.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-5
Attachment to street car or vehicle; prohibition
Sec. 5. A person upon a bicycle, a coaster, roller skates, or a toy vehicle may not attach the bicycle, coaster, roller skates, or toy vehicle or the person to a street car or vehicle upon a roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-6
Lane use restrictions; riding two abreast      Sec. 6. A person riding a bicycle upon a roadway may not ride more than two (2) abreast except on paths or parts of roadways set aside for the exclusive use of bicycles.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-7
Packages, bundles, or other articles preventing proper use of handlebars
Sec. 7. A person who rides a bicycle may not carry a package, a bundle, or an article that prevents the person from keeping both hands upon the handlebars.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-8
Bell or other audible signaling devices; sirens; whistles
Sec. 8. A person may not ride a bicycle unless the bicycle is equipped with a bell or other device capable of giving a signal audible for a distance of at least one hundred (100) feet. A bicycle may not be equipped with and a person may not use upon a bicycle a siren or whistle.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-9
Lamps and reflectors
Sec. 9. A bicycle operated on a highway from one-half (1/2) hour after sunset until one-half (1/2) hour before sunrise must be equipped with the following:
(1) A lamp on the front exhibiting a white light visible from a distance of at least five hundred (500) feet to the front.
(2) A lamp on the rear exhibiting a red light visible from a distance of five hundred (500) feet to the rear or a red reflector visible from a distance of five hundred (500) feet to the rear.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-10
Brakes
Sec. 10. A bicycle must be equipped with a brake that will enable the person who operates the bicycle to make the braked wheels skid on dry, level, clean pavement.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-11
Highways; regulations and requirements
Sec. 11. A person who operates a bicycle upon a highway shall observe the regulations and requirements of this article.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-12
Motorized bicycles; prohibitions on operation; conditions
Sec. 12. A motorized bicycle may not be operated under any of

the following conditions:
(1) By a person less than fifteen (15) years of age.
(2) By a person who has not obtained an identification card under IC 9-24, a permit under IC 9-24, an operator's license under IC 9-24, a chauffeur's license under IC 9-24, or a public passenger chauffeur's license under IC 9-24.
(3) On an interstate highway or a sidewalk.
(4) At a speed greater than twenty-five (25) miles per hour.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-13
Persons under 18 years of age; operation of motorized bicycle; safety equipment
Sec. 13. A person less than eighteen (18) years of age who operates or rides a motorized bicycle on a street or highway shall do the following:
(1) Wear protective headgear meeting the minimum standards set by the bureau or a helmet that meets the standards established by the United States Department of Transportation under 49 CFR 571.218 in effect January 1, 1979.
(2) Wear protective glasses, goggles, or a transparent face shield.
As added by P.L.2-1991, SEC.9.

IC 9-21-11-14
Violations; Class C infraction
Sec. 14. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 12. SCHOOL BUSES; FIRE AND EMERGENCY VEHICLES

IC 9-21-12-1
Arm signal device; duty to obey; presumption
Sec. 1. (a) A person who drives a vehicle that:
(1) meets or overtakes from any direction a school bus stopped on a roadway and is not stopped before reaching the school bus when the arm signal device specified in IC 9-21-12-13 is in the device's extended position; or
(2) proceeds before the arm signal device is no longer extended;
commits the offense described in section 9 of this chapter.
(b) This section is applicable only if the school bus is in substantial compliance with the markings required by the state school bus committee.
(c) There is a rebuttable presumption that the owner of the vehicle involved in the violation of this section committed the violation. This presumption does not apply to the owner of a vehicle involved in the violation of this section if the owner routinely engages in the business of renting the vehicle for periods of thirty (30) days or less.
As added by P.L.2-1991, SEC.9. Amended by P.L.127-1993, SEC.2; P.L.1-2005, SEC.104.

IC 9-21-12-2
Operation of school bus upon highway for purposes other than transportation of children; concealment of markings
Sec. 2. Whenever a school bus is being operated upon a highway for purposes other than the actual transportation of children either to or from school or other school related activities, all markings on the school bus indicating "school bus" shall be covered or concealed.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-3
Divided highways; vehicles approaching school bus; duty to use caution
Sec. 3. On a highway divided into two (2) or more roadways by:
(1) leaving an intervening space that is unimproved and not intended for vehicular travel;
(2) a physical barrier; or
(3) a dividing section constructed to impede vehicular traffic; and
if the school bus is on the opposite side of the traffic barrier, the person who drives an approaching vehicle need not stop and may proceed with due caution for the safety of children boarding or leaving the school bus.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-4
Design and operation of school buses; rules; adoption
Sec. 4. (a) The state school bus committee established by

IC 20-27-3-1 shall adopt and enforce rules that are consistent with this chapter to govern the design and operation of all school buses used for the transportation of school children that are:
(1) owned and operated by a school corporation; or
(2) privately owned and operated under contract with a school corporation;
in Indiana. Rules adopted under this section shall by reference be made a part of a contract between a private school bus company and a school corporation.
(b) Each school corporation, the school corporation's officers and employees, and every person employed under contract by a school district is subject to the rules adopted under this section.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-2005, SEC.105.

IC 9-21-12-5
Railroad crossings; duty to stop
Sec. 5. (a) This section does not apply to the following:
(1) A street railway grade crossing within a business or residence district.
(2) Abandoned or unused railroad grade crossings that are:
(A) designated by the Indiana department of transportation under IC 8-6-15-2; and
(B) marked with a "tracks out of service" sign that complies with the requirements of IC 8-6-15-3.
(b) A person who drives:
(1) a motor vehicle carrying passengers for hire;
(2) a school or private bus that is carrying passengers; or
(3) a vehicle carrying explosive substances or flammable liquids as a cargo or part of a cargo;
shall, before crossing at grade a track of a railroad, stop the vehicle not more than fifty (50) feet and not less than fifteen (15) feet from the nearest rail of the railroad.
(c) While stopped in accordance with subsection (b), the person shall do the following:
(1) Listen through an open window or door.
(2) Look in both directions along the track for an approaching train and for signals indicating the approach of a train.
(3) Not proceed until the person can proceed safely.
After stopping the person shall cross only in a gear of the vehicle so there will be no necessity for changing gears while traversing the crossing. The person who drives the vehicle may not shift gears while crossing the track or tracks.
(d) If a police officer or traffic control signal directs traffic to proceed at a railroad crossing, the person who drives a vehicle subject to this section shall proceed in accordance with the instructions of the police officer or traffic control signal.
As added by P.L.2-1991, SEC.9. Amended by P.L.119-1995, SEC.7; P.L.87-2003, SEC.2.

IC 9-21-12-6 Fire department hoses on streets or driveways; consent to cross
Sec. 6. A street car or vehicle may not be driven over an unprotected hose of a fire department when laid down on a street, private driveway, or street car track to be used at a fire or alarm of fire without the consent of the fire department official in command.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-7
Fire apparatus responding to alarm; following or driving into same block; prohibited vehicles
Sec. 7. A person who drives a vehicle that is not on official business may not do any of the following:
(1) Follow any fire apparatus traveling in response to a fire alarm at a distance closer than five hundred (500) feet.
(2) Drive into or park a vehicle within the block where fire apparatus has stopped in answer to a fire alarm.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-8
Violation of duty to stop at railroad crossings; fine; suspension of driving privileges
Sec. 8. A person who is convicted of a violation of section 5 of this chapter shall, in addition to the fine and costs that are assessed against the person, have the person's driving privileges suspended for a period of not less than sixty (60) days.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-9
Violations of IC 9-21-12-1 or IC 9-21-12-2 of this chapter
Sec. 9. A person who violates section 1 of this chapter commits a Class A infraction. A person who violates section 2 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.9. Amended by P.L.127-1993, SEC.3.

IC 9-21-12-10
Violation of provisions relating to design and operation of school buses; breach of contract
Sec. 10. A person who violates section 4 of this chapter commits breach of contract.
As added by P.L.2-1991, SEC.9.

IC 9-21-12-11
Violations
Sec. 11. (a) A person who violates section 5, 6, or 7 of this chapter commits a Class C infraction.
(b) A person who knowingly or intentionally violates section 12, 13, 14, 15, 16, or 17 of this chapter commits a Class C misdemeanor.
(c) A person described in section 18(b), 18(c), or 18(d) of this chapter commits a Class B infraction.
As added by P.L.2-1991, SEC.9. Amended by P.L.1-2005, SEC.25;

P.L.231-2005, SEC.3; P.L.107-2006, SEC.3.

IC 9-21-12-12
School bus loading and unloading on highway
Sec. 12. When a school bus is operated on a highway, the driver shall load and unload a student as close as practical to the right-hand curb or edge of the roadway.
As added by P.L.1-2005, SEC.26.

IC 9-21-12-13
School bus; arm signal device
Sec. 13. (a) Except:
(1) as provided in subsection (b); or
(2) when a school bus is stopped at an intersection or another place where traffic is controlled by a traffic control device or a police officer;
whenever a school bus is stopped on a roadway to load or unload a student, the driver shall use an arm signal device, which must be extended while the bus is stopped.
(b) The governing body of a public school may authorize a school bus driver to load or unload a student at a location off the roadway that the governing body designates as a special school bus loading area. The driver is not required to extend the arm signal device when loading or unloading a student in the designated area.
As added by P.L.1-2005, SEC.27.

IC 9-21-12-14
School bus; directional signal
Sec. 14. Before a driver changes the direction of a school bus, the driver shall use a directional signal to indicate the change at least one hundred (100) feet before the driver turns.
As added by P.L.1-2005, SEC.28.

IC 9-21-12-15
School bus; flashing lights
Sec. 15. The driver of a school bus shall use flashing lights as prescribed by the state school bus committee to give adequate warning that the school bus is stopped or about to stop on the roadway to load or unload a student.
As added by P.L.1-2005, SEC.29.

IC 9-21-12-16
Forward area of school bus off limits to children
Sec. 16. When a school bus is in motion, students are prohibited from occupying any space forward of a vertical plane drawn through the rear of the driver's seat and perpendicular to the longitudinal axis of the bus. Every school bus must:
(1) be marked with a line or otherwise equipped in order to indicate the prohibited area to students; and
(2) have clearly posted, at or near the front of the bus, a sign

stating that it is a violation of Indiana law for a school bus to be operated with any students occupying the prohibited area.
As added by P.L.1-2005, SEC.30.

IC 9-21-12-17
School bus and special purpose bus; stop required at railroad crossing; driver penalties
Sec. 17. (a) Except as provided in subsection (b), before crossing any railroad track at grade, the driver of a school bus or special purpose bus carrying a passenger shall stop the bus within fifty (50) feet but not less than fifteen (15) feet from the nearest rail. While the bus is stopped, the driver shall:
(1) listen through an open door;
(2) look in both directions along the track for an approaching train; and
(3) look for signals indicating the approach of a train.
The driver may not proceed until it is safe to proceed. When it is safe to proceed, the driver shall select a gear that will allow the driver to cross the tracks without changing gears. The driver may not shift gears while crossing the tracks.
(b) The driver is not required to stop when a police officer is directing the flow of traffic across railroad tracks.
(c) Upon conviction of a violation of this section, a driver shall have the driver's operator's license suspended for a period of not less than sixty (60) days in addition to the penalties provided by section 11 of this chapter.
As added by P.L.1-2005, SEC.31. Amended by P.L.107-2006, SEC.4.

IC 9-21-12-18
School bus and special purpose bus; obstruction of emergency exits and doors prohibited; driver penalties; employer penalties
Sec. 18. (a) Whenever a school bus or special purpose bus is at a place of departure for transporting passengers, the school bus or special purpose bus emergency escape exits, doors, emergency exit windows, roof exits, and service doors must be free of any obstruction that:
(1) inhibits or obstructs an exit; or
(2) renders the means of exit hazardous.
(b) A driver who knowingly operates a school bus or special purpose bus in violation of subsection (a) is subject to section 11(c) of this chapter.
(c) A person who knowingly directs a driver to operate a school bus or special purpose bus in violation of subsection (a) is subject to section 11(c) of this chapter.
(d) A school corporation or an entity that employs:
(1) a driver who knowingly operates a school bus or special purpose bus in violation of subsection (a); or
(2) a person who knowingly directs a driver to operate a school bus or special purpose bus in violation of subsection (a);
is subject to section 11(c) of this chapter. As added by P.L.107-2006, SEC.5.



CHAPTER 13. FUNERAL PROCESSIONS

IC 9-21-13-0.3
"Funeral escort"
Sec. 0.3. As used in this chapter, "funeral escort" means a person that provides escort services for funeral processions.
As added by P.L.236-2003, SEC.6.



CHAPTER 14. MARCHING BANDS

IC 9-21-14-1
Application of chapter
Sec. 1. This chapter applies to an officially recognized performing organization, including bands, dance units, drill teams, color guards, flag corps, or rifle squads of the following:
(1) A public school.
(2) A private school.
(3) A state supported college or university.
(4) A private college or university located in Indiana accredited by a recognized regional accrediting agency.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-2
Marching band procession
Sec. 2. As used in this chapter, "marching band procession" means an officially recognized performing organization, including a band, dance unit, drill team, color guard, flag corps, or rifle squad performing together or separately on a local road or street.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-3
Right-of-way; requirements; exceptions
Sec. 3. (a) A marching band procession has the right-of-way on a local road or street and at an intersection and may proceed on the local road or street and through the intersection if the procession is headed by a person wearing a fluorescent jacket or a lead or escort vehicle displaying a revolving amber light with three hundred sixty (360) degree visibility, except under either of the following conditions:
(1) When the right-of-way is required by an authorized emergency vehicle.
(2) When the procession is directed otherwise by a police officer.
(b) A vehicle on the local road or street at the time the marching band procession is proceeding must pull over on the local road or street and yield the right-of-way until the procession has passed the vehicle.
(c) A pedestrian may not physically interfere with a marching band procession or the individuals in the procession.
(d) Before assuming the right-of-way, the marching band procession must exercise due caution with regard to crossing traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-4
Driving between vehicles of marching band procession; authorization
Sec. 4. A person who drives a vehicle that is not in a marching

band procession may not drive the vehicle between the vehicles of the marching band procession, except when:
(1) authorized to do so by a traffic officer; or
(2) the vehicle is an authorized emergency vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-5
Formation of procession for purpose of securing right-of-way; prohibition
Sec. 5. A pedestrian and a person who drives a vehicle that is not a part of a marching band procession may not form a procession for the purpose of securing the right-of-way granted by this section to marching band processions.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-6
Lead and escort vehicles; flashing amber lights
Sec. 6. The lead and escort vehicles in a marching band procession may be equipped with flashing amber lights. The revolving amber lights may be used to gain the right-of-way on a local road or street and at intersections and to protect a marching band procession while crossing an intersection.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-7
Ordinances regulating band processions
Sec. 7. Local units of government with jurisdiction over local roads and streets may adopt ordinances regulating marching band processions.
As added by P.L.2-1991, SEC.9.

IC 9-21-14-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 15. DISABLED VEHICLES

IC 9-21-15-1
Application of chapter
Sec. 1. This chapter applies to the following vehicles:
(1) A motor truck.
(2) A passenger bus.
(3) A truck tractor.
(4) A trailer.
(5) A semitrailer.
(6) A pole trailer.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-2
Traveled portion of highway or shoulder during time when lights are required; warning devices; requirements
Sec. 2. Except as provided in section 6 of this chapter, whenever a vehicle is disabled upon the traveled portion of a highway or the shoulder of a highway outside of a municipality at a time when lighted lamps are required on vehicles, the person who drives the vehicle shall display the following warning devices upon the highway during the time the vehicle is disabled on the highway:
(1) A lighted fusee, a lighted red electric lantern, or a portable red emergency reflector must be immediately placed at the traffic side of the vehicle in the direction of the nearest approaching traffic.
(2) As soon as possible within the burning period of a fusee (fifteen (15) minutes), the person shall place three (3) liquid-burning flares (pot torches), three (3) lighted red electric lanterns, or three (3) portable red emergency reflectors on the traveled part of the highway in the following order:
(A) One (1) device approximately one hundred (100) feet from the disabled vehicle in the center of the lane occupied by the vehicle and toward traffic approaching in that lane.
(B) One (1) device approximately one hundred (100) feet in the opposite direction from the disabled vehicle and in the center of the traffic lane occupied by the vehicle.
(C) One (1) device at the traffic side of the disabled vehicle not less than ten (10) feet behind and not more than ten (10) feet in front of the vehicle in the direction of the nearest approaching traffic. If a lighted red electric lantern or a red portable emergency reflector has been placed at the traffic side of the vehicle under subdivision (1), the lantern or reflector may be used for this purpose.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-3
Vehicle within 500 feet of a curve, hillcrest, or other obstruction; warning signals; requirements      Sec. 3. If a vehicle is disabled within five hundred (500) feet of a curve, hillcrest, or other obstruction to view, the warning signal in that direction shall be placed to afford ample warning to other users of the highway. The warning signal may not be placed less than five hundred (500) feet from the disabled vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-4
Divided highways during time when lights are required; warning devices; requirements
Sec. 4. Whenever a vehicle is disabled upon a roadway of a divided highway during the time that lights are required, the warning devices prescribed in sections 2 and 6 of this chapter shall be placed as follows:
(1) One (1) device at a distance of approximately two hundred (200) feet from the vehicle in the center of the lane occupied by the stopped vehicle and in the direction of traffic approaching in that lane.
(2) One (1) device at a distance of approximately one hundred (100) feet from the vehicle, in the center of the lane occupied by the vehicle and in the direction of traffic approaching that lane.
(3) One (1) device at the traffic side of the vehicle and approximately ten (10) feet from the vehicle in the direction of the nearest approaching traffic.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-5
Traveled portion of highway or shoulder during time when lights are not required; warning devices; requirements
Sec. 5. Whenever a vehicle is disabled upon the traveled part of the highway or the shoulder of the highway outside of a municipality at a time when the display of fusees, flares, red electric lanterns, or portable red emergency reflectors is not required under this chapter, the person who drives the vehicle shall display two (2) red flags upon the roadway in the lane of traffic occupied by the disabled vehicle as follows:
(1) One (1) flag at a distance of approximately one hundred (100) feet in advance of the vehicle.
(2) One (1) flag at a distance of approximately one hundred (100) feet to the rear of the vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-6
Vehicles used in transportation of flammable materials or vehicles using such materials as fuel; warning devices; requirements; prohibited devices
Sec. 6. (a) This section applies to the following:
(1) A motor vehicle used in the transportation of explosives.
(2) A cargo truck used for the transportation of a flammable liquid or compressed flammable gas.         (3) A motor vehicle that uses compressed gas as a fuel.
(b) Whenever a motor vehicle is disabled upon a highway at a time or place described in section 2 of this chapter, the person who drives the vehicle shall immediately display the following warning devices:
(1) One (1) red electric lantern or portable red emergency reflector placed on the roadway at the traffic side of the vehicle.
(2) One (1) red electric lantern or portable red reflector placed approximately one hundred (100) feet to the front and one (1) placed approximately one hundred (100) feet to the rear of the disabled vehicle in the center of the traffic lane occupied by the vehicle.
(c) A flare, fusee, or signal produced by flame may not be used as a warning device for a disabled vehicle under this section.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-7
Warning devices; rules and regulations; law governing
Sec. 7. A flare, fusee, red electric lantern, portable red emergency reflector, and flag to be displayed under this chapter must conform with the requirements of IC 9-19.
As added by P.L.2-1991, SEC.9.

IC 9-21-15-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 16. PARKING

IC 9-21-16-1
Stopping or parking a vehicle upon a highway; restrictions; exceptions
Sec. 1. (a) This section does not apply to a person who drives a vehicle that is disabled while on the paved, improved, or main traveled part of a highway in a manner and to the extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle on the highway.
(b) A person may not stop, park, or leave standing an attended or unattended vehicle upon the paved or main traveled part of a highway outside of a business or residence district, if it is practicable to stop, park, or leave the vehicle off the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-2
Unobstructed passage of vehicles and clear view of stopped vehicle
Sec. 2. A person who stops, parks, or leaves a vehicle shall leave a sufficient unobstructed width of the roadway opposite the vehicle for the free passage of other vehicles and a clear view of the stopped vehicle from a distance of two hundred (200) feet in each direction upon the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-3
Removal of vehicle from traveled portion of highway
Sec. 3. Whenever a police officer finds a vehicle standing upon a highway in violation of this chapter, the officer may require the person driving the vehicle or other person in charge of the vehicle to move the vehicle to a position off the paved, improved, or main traveled part of the highway. If:
(1) a person directed by an officer fails or refuses to move the vehicle; or
(2) the vehicle is unattended;
the officer may provide for the removal of the vehicle to the nearest available garage or other place of safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-4
Obstruction of a bridge, causeway, or tunnel; removal of vehicle
Sec. 4. Whenever a police officer finds a vehicle unattended upon a bridge or causeway or in a tunnel where the vehicle constitutes an obstruction to traffic, the officer may provide for the removal of the vehicle to the nearest available garage or other place of safety.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-5
Avoiding conflict with traffic or law enforcement officers;

directions of police officers or traffic control devices
Sec. 5. A person may not stop, stand, or park a vehicle, except when necessary to avoid conflict with other traffic or to avoid conflict with law or the directions of a police officer or traffic control device, in any of the following places:
(1) On a sidewalk.
(2) In front of a public or private driveway.
(3) Within an intersection.
(4) Within fifteen (15) feet of a fire hydrant.
(5) On a crosswalk.
(6) Within twenty (20) feet of a crosswalk at an intersection.
(7) Within thirty (30) feet upon the approach to any flashing beacon, stop sign, or traffic control signal located at the side of a roadway.
(8) Between a safety zone and the adjacent curb or within thirty (30) feet of points on the curb immediately opposite the ends of a safety zone, unless the traffic authority indicates a different length by signs or markings.
(9) Within fifty (50) feet of the nearest rail of a railroad crossing.
(10) Within twenty (20) feet of the driveway entrance to a fire station and, on the side of a street opposite the entrance to a fire station, within seventy-five (75) feet of the entrance (when properly sign posted).
(11) Alongside or opposite a street excavation or obstruction if stopping, standing, or parking would obstruct traffic.
(12) On the roadway side of a vehicle stopped or parked at the edge or curb of a street.
(13) Upon a bridge or other elevated structure upon a highway or within a highway tunnel.
(14) At any place where official signs prohibit stopping.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-5.5
Stopping or parking in fire lane; local ordinances; complaints; summons; volunteers
Sec. 5.5. (a) This section applies to a fire lane that is located on property that is privately or publicly owned.
(b) A person may not stop, stand, or park a vehicle in a fire lane.
(c) A fire lane must be marked with the words "No Parking Fire Lane" in white letters and a stripe of at least four (4) inches in width, in conformance with the Indiana Manual on Uniform Traffic Control Devices. The words and stripe must be placed twelve (12) feet from the sidewalk, curb, or building. The words "No Parking Fire Lane" must be positioned between the stripe and the sidewalk, curb, or building.
(d) This section does not prohibit a county, city, or town from adopting and enforcing an ordinance that regulates stopping, standing, and parking motor vehicles in a fire lane.
(e) An ordinance adopted under subsection (d) may not conflict

with this section.
(f) A law enforcement agency authorized to enforce:
(1) subsection (b); or
(2) an ordinance adopted under subsection (d);
may appoint volunteers to issue complaints and summonses for violations of subsection (b) or an ordinance adopted under subsection (d).
(g) To issue complaints and summonses, a volunteer appointed under subsection (f) must:
(1) be at least twenty-one (21) years of age;
(2) complete a course of instruction concerning the enforcement of this chapter that is conducted by the appointing law enforcement agency;
(3) after successfully completing the course of instruction, obtain a certificate from the executive authority of the appointing law enforcement agency; and
(4) satisfy any other qualifications established by the law enforcement agency.
(h) The executive authority of a law enforcement agency that appoints volunteers under subsection (f) shall file a copy of each certificate issued under subsection (g)(3) with the prosecuting attorney having jurisdiction over the area served by the law enforcement agency.
(i) A complaint and summons issued by a volunteer appointed under subsection (f) has the same force and effect as a complaint and summons issued by a law enforcement officer for the same violation.
(j) A volunteer appointed under subsection (f) does not have powers of a law enforcement officer, except those powers granted under this section.
(k) The executive authority of a law enforcement authority that appoints a volunteer under subsection (f) may, at any time, revoke the certificate issued to the volunteer under subsection (g)(3). If a certificate is revoked under this subsection:
(1) the executive authority shall notify the prosecuting attorney with whom the certificate was filed under subsection (h) of the revocation; and
(2) the volunteer's powers under this section terminate immediately upon the revocation.
(l) A volunteer appointed under subsection (f) may not issue a complaint and summons upon private property unless the law enforcement agency that appointed the volunteer first receives permission from the property owner or the property manager.
(m) A property owner is not liable for property damage or personal injury resulting from the actions of a volunteer appointed under subsection (f) issuing a complaint and summons.
As added by P.L.59-1993, SEC.3. Amended by P.L.8-2003, SEC.2.

IC 9-21-16-5.7
Complaints; summons; forms
Sec. 5.7. A person enforcing this chapter may issue a complaint

and summons for a violation of section 5.5(b) of this chapter or an ordinance adopted under section 5.5(d) of this chapter on a form other than the forms described in IC 9-30-3-6. However, the complaint must comply with the Indiana Rules of Trial Procedure.
As added by P.L.8-2003, SEC.3.

IC 9-21-16-6
Movement of vehicle by nonowner
Sec. 6. A person may not move a vehicle not owned by the person into a prohibited area or away from a curb to a distance that is unlawful.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-7
Parallel parking; roadways with adjacent curbs; regulations; motorcycles
Sec. 7. (a) Except as provided in subsection (b) and except where angle parking is permitted by local ordinance for streets under local control and by order of the Indiana department of transportation on streets and highways in the state highway system, including routes through cities and towns, a vehicle stopped or parked upon a roadway where there is an adjacent curb must be stopped or parked with the right-hand wheels of the vehicle parallel with and within twelve (12) inches of the right-hand curb.
(b) A motorcycle stopped or parked upon a roadway where there is an adjacent curb may be stopped or parked with the rear wheel of the motorcycle to the curb and with the front tire facing the flow of traffic.
As added by P.L.2-1991, SEC.9. Amended by P.L.60-1998, SEC.1.

IC 9-21-16-8
Signs prohibiting or restricting stopping, standing, or parking; posting
Sec. 8. The Indiana department of transportation may, with respect to highways under the department's jurisdiction, place signs prohibiting or restricting the stopping, standing, or parking of vehicles on a highway where an engineering investigation has revealed the need for a restriction. The signs must be official signs. A person may not stop, stand, or park a vehicle in violation of the restrictions stated on the signs.
As added by P.L.2-1991, SEC.9.

IC 9-21-16-9
Violations; Class C infraction
Sec. 9. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 17. PEDESTRIANS

IC 9-21-17-1
Traffic and pedestrian control signals
Sec. 1. (a) Pedestrians are subject to traffic and pedestrian control signals under this chapter.
(b) At all places that are not marked with pedestrian control signals, pedestrians are accorded the privileges and subject to the restrictions of this article.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-2
"Walk" and "don't walk" signals
Sec. 2. Whenever special pedestrian control signals exhibiting the words "walk" or "don't walk" are in place, the signals must indicate as follows:
(1) Flashing or steady "walk" means a pedestrian facing the signal may proceed across the roadway in the direction of the signal and a person who drives a vehicle shall yield the right-of-way to the pedestrian.
(2) Flashing or steady "don't walk" means a pedestrian may not start to cross the roadway in the direction of the signal. A pedestrian who has partially completed crossing on the "walk" signal shall proceed to a sidewalk or safety island while the "don't walk" signal is showing.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-3
Duty to obey traffic control device; exception
Sec. 3. A pedestrian shall obey the instructions of an official traffic control device specifically applicable to the pedestrian, unless otherwise directed by a police officer.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-4
Crosswalks; local authorities; designation by ordinance
Sec. 4. A local authority:
(1) may, by ordinance, prohibit pedestrians from crossing a roadway in a business district or a designated highway except in a crosswalk, which may be established by the ordinance; and
(2) shall mark the crosswalks in a manner conforming to the uniform system of traffic control devices created under IC 9-21-3.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-5
Walking or running into the path of a vehicle; prohibition
Sec. 5. A pedestrian may not suddenly leave a curb or other place of safety and walk or run into the path of a vehicle that is so close as

to constitute an immediate hazard.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-6
Overtaking and passing a vehicle stopped at a crosswalk; prohibition
Sec. 6. Whenever a vehicle is stopped at a marked crosswalk or at an unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, a person who drives another vehicle approaching from the rear may not overtake and pass the stopped vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-7
Crossing roadway at point not marked as a crosswalk; yield of right-of-way to traffic
Sec. 7. A pedestrian crossing a roadway at a point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-8
Pedestrian tunnel or overhead crossing; yield of right-of-way to traffic
Sec. 8. A pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-9
Marked crosswalks; adjacent intersections; duty to obey
Sec. 9. Between adjacent intersections at which traffic control signals are in operation, pedestrians may not cross at any place except in a marked crosswalk.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-10
Diagonal crossing at intersections
Sec. 10. A pedestrian may not cross a roadway intersection diagonally unless authorized by official traffic control devices. When authorized to cross diagonally, pedestrians shall cross only in accordance with the official traffic control devices pertaining to diagonal crossing movements.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-11
Crosswalks; movement along right half
Sec. 11. Pedestrians shall move, whenever practicable, upon the right half of crosswalks.
As added by P.L.2-1991, SEC.9.
IC 9-21-17-12
Sidewalk available; prohibition on walking along or upon roadway
Sec. 12. If a sidewalk is provided and the sidewalk's use is practicable, a pedestrian may not walk along and upon an adjacent roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-13
Sidewalk unavailable; use of shoulder
Sec. 13. If a sidewalk is not available, a pedestrian walking along and upon a highway shall walk only on a shoulder, as far as practicable from the edge of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-14
Sidewalk or shoulder unavailable; use of outside edge of roadway
Sec. 14. If neither a sidewalk nor a shoulder is available, a pedestrian walking along and upon a highway shall walk as near as practicable to an outside edge of the roadway. If the roadway is two-way, the pedestrian shall walk only on the left side of the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-15
Yield of right-of-way to all vehicles on roadway
Sec. 15. Except as otherwise provided in this chapter, a pedestrian upon a roadway shall yield the right-of-way to all vehicles upon the roadway.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-16
Solicitation of rides; restrictions; emergency
Sec. 16. A person may not stand in a roadway for the purpose of soliciting a ride from a person who drives a vehicle unless the person soliciting a ride is faced with an emergency on the roadway, in which case the person may secure a ride to obtain assistance.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-17
Solicitation of employment or business on highway; prohibition
Sec. 17. A person may not stand on a highway for the purpose of soliciting employment or business from the occupant of a vehicle.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-18
Soliciting the watching or guarding of a vehicle; prohibition
Sec. 18. A person may not stand on or in proximity to a street or highway for the purpose of soliciting the watching or guarding of a vehicle that is parked or about to be parked on a street or highway.
As added by P.L.2-1991, SEC.9.
IC 9-21-17-19
Driving through safety zones and across sidewalks; restrictions; right-of-way
Sec. 19. (a) A vehicle may not at any time be driven through or within a safety zone.
(b) A person who drives a vehicle crossing a sidewalk shall yield the right-of-way to a pedestrian and all other traffic on the sidewalk.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-20
Emergency or police vehicles; use of audible and visual signals; yield of right-of-way
Sec. 20. (a) Upon the immediate approach of:
(1) an authorized emergency vehicle making use of an audible signal and visual signals; or
(2) a police vehicle properly and lawfully making use of an audible signal only;
a pedestrian shall yield the right-of-way to the authorized emergency vehicle.
(b) This section does not relieve the person who drives an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the highway or from the duty to exercise due care to avoid colliding with a pedestrian.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-21
Blind pedestrians; yield of right-of-way
Sec. 21. A person who drives a vehicle shall yield the right-of-way to a blind pedestrian carrying a clearly visible white cane or accompanied by a guide dog.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-22
Bridges; entering or remaining beyond signal or gate
Sec. 22. A pedestrian may not enter or remain upon a bridge or an approach to a bridge beyond the bridge signal, gate, or barrier after a bridge operation signal indication has been given.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-23
Railroad crossings; passing beyond gate or barrier in operation
Sec. 23. A pedestrian may not pass through, around, over, or under a crossing gate or barrier at a railroad grade crossing or bridge while the gate or barrier is closed or is being opened or closed.
As added by P.L.2-1991, SEC.9.

IC 9-21-17-24
Violations; Class C infraction
Sec. 24. A person who violates this chapter commits a Class C infraction. As added by P.L.2-1991, SEC.9.



CHAPTER 18. REGULATION OF TRAFFIC ON PRIVATE PROPERTY

IC 9-21-18-1
Application of chapter
Sec. 1. This chapter applies to privately owned real property on which the public is invited to travel for business purposes.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-2
"Private business property" or "shopping center" defined
Sec. 2. As used in this chapter, "private business property" or "shopping center" may be defined by ordinance of the unit entering into a contract under this chapter.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-3
Unit
Sec. 3. As used in this chapter, "unit" means a county, city, or town.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-4
Contract to empower unit to regulate parking and traffic by ordinance
Sec. 4. A unit and the owner or lessee of a shopping center or private business property located within the unit may contract to empower the unit to regulate by ordinance the parking of vehicles and the traffic at the shopping center or private business property, subject to approval by the fiscal body of the unit by ordinance.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-5
Contracts; provisions
Sec. 5. A contract entered into under section 4 of this chapter may provide for the following:
(1) The erection by the unit of the stop signs, flashing signals, or yield signs at specified locations in a parking area and the adoption of appropriate regulations, or the designation of an intersection in the parking area as a stop intersection or as a yield intersection and the ordering of signs or signals at one (1) or more entrances to that intersection.
(2) The prohibition or regulation of the turning of vehicles or specified types of vehicles at intersections or other designated locations in the parking areas.
(3) The regulation of a crossing of a roadway in the parking area by pedestrians.
(4) The designation of a separate roadway in the parking area for one-way traffic.
(5) The establishment and regulation of loading zones.         (6) The prohibition, regulation, restriction, or limitation of the stopping, standing, or parking of vehicles in specified areas of the parking area.
(7) The designation of safety zones in the parking area and fire lanes.
(8) The removal and storage of vehicles parked or abandoned in the parking area during snowstorms, floods, fires, or other public emergencies, or found unattended in the parking area where the vehicles constitute an obstruction to traffic, or where stopping, standing, or parking is prohibited, and for the payment of reasonable charges for the removal and storage by the person who owns or operates the vehicle.
(9) The cost of planning, installation, maintenance, and enforcement of parking and traffic regulations to be paid by the unit, by the property owner or lessee, or for a percentage of that cost to be shared by both the unit and the property owner or lessee.
(10) The installation of parking meters on the shopping center or private business property parking area. The contract may establish whether the expense of installing those parking meters and maintenance of the parking meters is that of the unit or that of the shopping center or private business property owner or lessee, and whether any money obtained from those parking meters belongs to the unit or to the shopping center or private business property owner or lessee.
(11) Additional reasonable regulations with respect to traffic and parking in a parking area as local conditions may require for the safety and convenience of the public or of the users of the parking area.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-6
Contract period; restrictions on length
Sec. 6. A contract entered into between a unit and a shopping center or private business property owner under this chapter may not exceed twenty (20) years. A lessee of a shopping center or private business property may not enter into a contract under this chapter for a longer period of time than the length of the lease.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-7
Recording contract; effect of regulations; posting of notice
Sec. 7. A contract entered into between a unit and a shopping center or private business property owner or lessee under this chapter shall be recorded with the county recorder in the county in which the unit is located. No regulation made under the contract may take effect until three (3) days after the contract is recorded. Signs shall be posted within the shopping center or private business property not later than three (3) days after the contract is recorded stating that shopping center or private business property parking and traffic

regulations are enforceable by local law enforcement officials.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-8
Violations of parking and traffic regulations; punishment; adoption
Sec. 8. The unit may adopt an ordinance providing for punishment of violations of the parking and traffic regulations in effect at a shopping center or private business property under the contract.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-9
Stop signs installed after July 1, 1990; requirements
Sec. 9. A stop sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a red background with white letters and a white border.
(2) The sign must be an octagon.
(3) The sign must measure at least twenty-four (24) inches wide and twenty-four (24) inches high.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-10
Yield signs installed after July 1, 1990; requirements
Sec. 10. A yield sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a red border band and a white interior with the word "yield" in red inside the border band.
(2) The sign must be a downward pointing equilateral triangle.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-11
Do not enter signs installed after July 1, 1990; requirements
Sec. 11. A do not enter sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a white background with a red circle containing the words "do not enter" in white letters with a horizontal white bar.
(2) The sign must be a square.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-12
Wrong way signs installed after July 1, 1990; requirements
Sec. 12. A wrong way sign that is installed after July 1, 1990, to control the movement of vehicular traffic in an area subject to this chapter must meet the following requirements:         (1) The face of the sign must have a red background with a white border containing the words "wrong way" in white letters.
(2) The sign must be a rectangle.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-13
Pedestrian crossing signs installed after July 1, 1990; requirements
Sec. 13. A pedestrian crossing sign that is installed after July 1, 1990, to control the movement of vehicular and pedestrian traffic in an area subject to this chapter must meet the following requirements:
(1) The face of the sign must have a white background with black legend and a black border.
(2) The sign must be either rectangular or square.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-14
Owners of property; regulation of property use; powers
Sec. 14. Except as provided in sections 9 through 13 of this chapter, nothing in this chapter may be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner and not as a matter of right from:
(1) prohibiting the property's use;
(2) requiring other, different, or additional conditions than those specified in this chapter; or
(3) otherwise regulating the property's use as determined best to the owner.
As added by P.L.2-1991, SEC.9.

IC 9-21-18-15
Violations; Class C infraction
Sec. 15. A person who installs a sign that violates section 9, 10, 11, 12, or 13 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 19. ENTRANCES TO STATE HIGHWAYS FROM PRIVATE PROPERTY

IC 9-21-19-1
Permit requirements
Sec. 1. A person may not:
(1) construct a private entrance, driveway, or approach connecting with a highway in the state highway system or the state maintained route through a city or town; or
(2) cut or remove a curb along a highway;
without a written permit from the Indiana department of transportation. The action must be in accordance with the rules and requirements of the department.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-2
Rules and requirements for entrances; adoption
Sec. 2. The Indiana department of transportation shall adopt rules and requirements for private entrances, driveways, and approaches necessary to provide for drainage of the highway, preservation of the highway, and the safety and convenience of traffic on the highway.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-3
Structures connected to entrances; minimum distance from highway; requirements
Sec. 3. The rules and requirements adopted under section 2 of this chapter may include the minimum distance that gasoline pumps, buildings, and other structures to which private entrances, driveways, or approaches make a connection may be placed next to the property line of the state highway or next to the outside edge of sidewalks along routes through incorporated cities and towns.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-4
Supervision of work by department of transportation; construction expenses
Sec. 4. All work on private entrances, driveways, and approaches shall be done under the supervision and to the satisfaction of the Indiana department of transportation. The entire expense of constructing private entrances, driveways, and approaches shall be paid by the person to whom a permit is given.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-5
Bond or cash deposit
Sec. 5. The Indiana department of transportation may require, before granting a permit, that a sufficient bond be given or cash deposit be made with the Indiana department of transportation to ensure the carrying out of the terms of the permit. The bond or

deposit shall be returned when the requirements of the permit have been met.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-6
Maintenance and repair of entrances; removal of entrances at owner's expense
Sec. 6. The owners or occupants of property abutting a state highway shall maintain and keep in repair all private entrances, driveways, and approaches. Private entrances, driveways, and approaches may not be constructed or maintained in a manner that obstructs or interferes with the highway, traffic, or a drain or ditch that has been constructed on or that serves the highway. An owner or occupant of abutting property shall remove private entrances, driveways, and approaches at the owner's expense when requested to do so by the Indiana department of transportation.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-7
Construction or reconstruction of state highways; inclusion of construction of public and existing private approaches and drainage structures in improvement; location of drives; duties of owner
Sec. 7. When a highway in the state highway system or the state maintained route through a city or town is constructed or reconstructed, the construction of all public road approaches and existing private approaches, together with the drainage structures required for the road's protection, shall be included as a part of the improvement of the highway or state maintained route. The Indiana department of transportation may require the changing of the location of existing drives, in the interest of safety to the motoring public, when the highway is constructed or reconstructed. The owner or occupant of the abutting property shall make a change in location under the direction of the Indiana department of transportation. Upon the completion of the highway, the owners or occupants of adjoining lands shall keep in repair all private entrances, driveways, and approaches from highways.
As added by P.L.2-1991, SEC.9.

IC 9-21-19-8
Violations; Class C infraction
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.9.



CHAPTER 20. DESIGNATION OF AUTHORIZED EMERGENCY VEHICLES

IC 9-21-20-1
Emergency vehicle; designation; prohibited vehicles
Sec. 1. (a) The Indiana department of transportation may designate as an authorized emergency vehicle a vehicle:
(1) other than an ambulance that is owned by a person other than a hospital; and
(2) that is used in emergency service.
(b) The Indiana department of transportation may designate and authorize other emergency vehicles under the rules the department prescribes.
As added by P.L.2-1991, SEC.9.

IC 9-21-20-2
Vehicles not affiliated with a hospital, law enforcement agency, or fire department; prohibition on withholding approval
Sec. 2. The Indiana emergency medical services commission may not withhold approval of a motor vehicle as an authorized emergency vehicle because the motor vehicle is not affiliated with a hospital, law enforcement agency, or fire department.
As added by P.L.2-1991, SEC.9.

IC 9-21-20-3
Department of correction; department vehicles; policies and procedures
Sec. 3. The department of correction shall establish policies and procedures for the designation of departmental vehicles as authorized emergency vehicles.
As added by P.L.2-1991, SEC.9.



CHAPTER 21. FARM VEHICLES INVOLVED IN COMMERCIAL ENTERPRISES

IC 9-21-21-1
Vehicles used for farm purposes
Sec. 1. A motor vehicle, trailer, or semitrailer and tractor may be operated primarily as a farm truck, farm trailer, or farm semitrailer and tractor if the vehicle meets the specifications set forth in IC 9-29-5-13(b).
As added by P.L.210-2005, SEC.36.

IC 9-21-21-2
Farm trucks used for personal purposes
Sec. 2. A farm truck described in section 1 of this chapter may be used for personal purposes if the vehicle otherwise qualifies for that class of registration.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-3
Farm vehicles in commercial usage
Sec. 3. Except as provided in section 4 of this chapter, if the owner of a farm truck, farm trailer, or farm semitrailer and tractor described in section 1 of this chapter begins to operate the farm truck, farm trailer, or farm semitrailer and tractor or permits the farm truck, farm trailer, or farm semitrailer and tractor to be operated:
(1) in the conduct of a commercial enterprise; or
(2) for the transportation of farm products after the commodities have entered the channels of commerce during a registration year for which the license fee under IC 9-29-5-13 has been paid;
the owner shall pay the amount computed under IC 9-29-5-13.5(c) due for the remainder of the registration year for the license fee.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-4
Farm vehicles used for perishable crop transportation
Sec. 4. Notwithstanding section 3 of this chapter and IC 9-18-2-4, the owner of a farm truck, farm trailer, or farm semitrailer and tractor described in section 1 of this chapter or an employee or family member of the owner may operate the truck, trailer, or semitrailer and tractor intrastate for the transportation of seasonal, perishable fruit or vegetables to the first point of processing for a period of not more than one (1) thirty (30) day period in a registration year established by IC 9-18-2-7. Before a vehicle may be operated as provided in this subsection, the owner shall pay to the bureau:
(1) the license fee due under IC 9-29-5-13(b); and
(2) eight and one-half percent (8.5%) of the license fee paid under IC 9-29-5-13(b);
for the farm truck, farm trailer, or farm semitrailer and tractor. The bureau shall adopt rules under IC 4-22-2 to authorize the operation of a farm truck, farm trailer, or farm semitrailer and tractor in the

manner provided in this subsection.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-5
Penalties for improper use of farm vehicle
Sec. 5. In addition to the penalty provided in section 7 of this chapter, a person that operates a vehicle or allows a vehicle that the person owns to be operated when the vehicle is:
(1) registered under this chapter as a farm truck, farm trailer, or farm semitrailer and tractor; and
(2) operated as set forth in section 3 of this chapter;
commits a Class C infraction. However, the offense is a Class B infraction if, within the three (3) years preceding the commission of the offense, the person had a prior unrelated judgment under this section.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-6
Venue for prosecution
Sec. 6. For purposes of this chapter, the operation of a vehicle in violation of section 3 of this chapter is a continuing offense and the venue for prosecution lies in a county in which the unlawful operation occurred. However, a:
(1) judgment against; or
(2) finding by the court for;
the owner or operator bars a prosecution in another county.
As added by P.L.210-2005, SEC.36.

IC 9-21-21-7
Impoundment of farm vehicle operated improperly
Sec. 7. (a) Except as provided in subsection (b), a police officer who discovers a vehicle registered under this chapter as a farm truck, farm trailer, or farm semitrailer and tractor that is being operated as set forth in section 3 of this chapter:
(1) may take the vehicle into the police officer's custody; and
(2) may cause the vehicle to be taken to and stored in a suitable place until:
(A) the legal owner of the vehicle can be found; or
(B) the proper certificate of registration and license plates have been procured and the amount computed under IC 9-29-5-13.5 has been paid.
(b) A vehicle being operated in violation of section 3 of this chapter that is carrying perishable fruits or vegetables or livestock may not be impounded, and the operator may proceed to the point of destination after having been stopped by a police officer under subsection (a).
As added by P.L.210-2005, SEC.36.






ARTICLE 22. ABANDONED, SALVAGED, AND SCRAP VEHICLES

CHAPTER 1. ABANDONED MOTOR VEHICLES

IC 9-22-1-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A vehicle in operable condition specifically adapted or constructed for operation on privately owned raceways.
(2) A vehicle stored as the property of a member of the armed forces of the United States who is on active duty assignment.
(3) A vehicle located on a vehicle sale lot.
(4) A vehicle located upon property licensed or zoned as an automobile scrapyard.
(5) A vehicle registered and licensed under IC 9-18-12 as an antique vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.108-2001, SEC.2.

IC 9-22-1-2
Officer defined
Sec. 2. As used in this chapter, "officer" means the following:
(1) A regular member of the state police department.
(2) A regular member of a city or town police department.
(3) A town marshal or town marshal deputy.
(4) A regular member of the county police force.
(5) An individual of an agency designated by ordinance of the fiscal body.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-3
Public agency defined
Sec. 3. As used in this chapter, "public agency" means the bureau or local agency given the responsibility by statute or ordinance for the removal, storage, and disposal of abandoned vehicles.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-3.5
Storage yard defined
Sec. 3.5. As used in this chapter, "storage yard" means a storage facility or a towing service used for the removal and storage of abandoned vehicles or parts.
As added by P.L.104-2005, SEC.2.

IC 9-22-1-4
Responsibility and liability of owner of abandoned vehicle or parts; limitation of costs for storage
Sec. 4. (a) Except as provided in subsection (c), the person who

owns an abandoned vehicle or parts is:
(1) responsible for the abandonment; and
(2) liable for all of the costs incidental to the removal, storage, and disposal;
of the vehicle or the parts under this chapter.
(b) The costs for storage of an abandoned vehicle may not exceed one thousand five hundred dollars ($1,500).
(c) If an abandoned vehicle is sold by a person who removed, towed, or stored the vehicle, the person who previously owned the vehicle is not responsible for storage fees.
(d) If an abandoned vehicle is sold by a person who removed, towed, or stored the vehicle, and proceeds from the sale of the vehicle covered the storage expenses, any remaining proceeds from the sale of the vehicle shall be returned to the previous owner of the vehicle if the previous owner is known.
As added by P.L.2-1991, SEC.10. Amended by P.L.104-2005, SEC.3.

IC 9-22-1-5
Discovery of possession by person other than vehicle owner
Sec. 5. When an officer discovers a vehicle in the possession of a person other than the person who owns the vehicle and the person cannot establish the right to possession of the vehicle, the vehicle shall be taken to and stored in a suitable place.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-6
Notice to bureau of vehicle discovered in possession of person other than owner; search; notice to owner
Sec. 6. The bureau shall be notified within seventy-two (72) hours of the location and description of a vehicle described in section 5 of this chapter. Upon receipt of notification, the bureau shall cause a search to be made to determine and notify the person who owns the vehicle under section 20 of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-7
Inability to determine ownership; declaring vehicle abandoned
Sec. 7. If the person who owns a vehicle cannot be determined by a search under section 20 of this chapter, the bureau shall declare the vehicle abandoned and provide for disposal under this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-8
Release to owner or lienholder of stored vehicle
Sec. 8. If the properly identified person who owns or holds a lien on a vehicle appears at the site of storage before disposal of the vehicle or parts and pays all costs incurred against the vehicle or parts at that time, the vehicle or parts shall be released.
As added by P.L.2-1991, SEC.10.
IC 9-22-1-9
Release; contents; notice by towing operators
Sec. 9. The release must state the name, signature, and address of the person who owns or holds a lien on the vehicle, a description of the vehicle or parts, costs, and date of release. A towing operator shall notify the bureau of all releases under section 8 of this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.4.

IC 9-22-1-10
Failure of owner or lienholder to appear; declaring vehicle abandoned
Sec. 10. If the person who owns or holds a lien under section 8 of this chapter does not appear and pay all costs, the bureau shall declare the vehicle abandoned and provide for disposal under this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-11
Tagging abandoned vehicle or parts
Sec. 11. An officer who finds or is notified of a vehicle or parts believed to be abandoned shall attach in a prominent place a notice tag containing the following information:
(1) The date, time, officer's name, public agency, and address and telephone number to contact for information.
(2) That the vehicle or parts are considered abandoned.
(3) That the vehicle or parts will be removed after seventy-two (72) hours.
(4) That the person who owns the vehicle will be held responsible for all costs incidental to the removal, storage, and disposal of the vehicle.
(5) That the person who owns the vehicle may avoid costs by removal of the vehicle or parts within seventy-two (72) hours.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.5.

IC 9-22-1-12
Officer's abandoned vehicle report; photographs
Sec. 12. If a vehicle or a part tagged under section 11 of this chapter is not removed within the seventy-two (72) hour period, the officer shall prepare a written abandoned vehicle report of the vehicle or parts, including information on the condition, missing parts, and other facts that might substantiate the estimated market value of the vehicle or parts. Photographs shall be taken to describe the condition of the vehicle or parts.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-13
Disposal of vehicle or parts; retention of records and photographs by bureau
Sec. 13. (a) If in the opinion of the officer the market value of an abandoned vehicle or parts determined in accordance with section 12

of this chapter is less than:
(1) five hundred dollars ($500); or
(2) in a municipality that has adopted an ordinance under subsection (b), the amount established by the ordinance;
the officer shall immediately dispose of the vehicle to a towing service. A copy of the abandoned vehicle report and photographs relating to the abandoned vehicle shall be forwarded to the bureau. The towing service may dispose of the abandoned vehicle not less than thirty (30) days after the date on which the towing service removed the abandoned vehicle. The public agency disposing of the vehicle shall retain the original records and photographs for at least two (2) years.
(b) The legislative body of a municipality (as defined in IC 36-1-2-11) may adopt an ordinance that establishes the market value below which an officer may dispose of a vehicle or parts under subsection (a). However, the market value established by the ordinance may not be more than seven hundred fifty dollars ($750).
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.2; P.L.104-2005, SEC.4.

IC 9-22-1-14
Duties of tagging officer; towing and storage of vehicle or parts
Sec. 14. (a) If in the opinion of the officer the market value of the abandoned vehicle or parts determined in accordance with section 12 of this chapter is at least:
(1) five hundred dollars ($500); or
(2) in a municipality that has adopted an ordinance under section 13(b) of this chapter, the amount established by the ordinance;
the officer, before placing a notice tag on the vehicle or parts, shall make a reasonable effort to ascertain the person who owns the vehicle or parts or who may be in control of the vehicle or parts.
(b) After seventy-two (72) hours, the officer shall require the vehicle or parts to be towed to a storage yard or towing service.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.3; P.L.104-2005, SEC.5.

IC 9-22-1-15
Discovery of vehicle abandoned on private property
Sec. 15. (a) A person who finds a vehicle believed to be abandoned on private property that the person owns or controls, including rental property, may:
(1) obtain the assistance of an officer under section 18 of this chapter to have the vehicle removed; or
(2) personally arrange for the removal of the vehicle by complying with subsection (b) and section 16 of this chapter.
(b) If the person wishes to personally arrange for the removal of the vehicle, the person shall attach in a prominent place a notice tag containing the following information:
(1) The date, time, name, and address of the person who owns

or controls the private property and a telephone number to contact for information.
(2) That the vehicle is considered abandoned.
(3) That the vehicle will be removed after seventy-two (72) hours.
(4) That the person who owns the vehicle will be held responsible for all costs incidental to the removal, storage, and disposal of the vehicle.
(5) That the person who owns the vehicle may avoid costs by removal of the vehicle or parts within seventy-two (72) hours.
As added by P.L.2-1991, SEC.10. Amended by P.L.130-1995, SEC.1; P.L.108-2001, SEC.3.

IC 9-22-1-16
Towing vehicle from private property
Sec. 16. (a) If after seventy-two (72) hours the person who owns a vehicle believed to be abandoned on private property that the person owns or controls, including rental property, has not removed the vehicle from the private property, the person who owns or controls the private property may have the vehicle towed from the private property. The towing operator shall do the following:
(1) Contact the bureau to obtain the name and address of the person who owns the vehicle.
(2) Send, by certified mail, a copy of the information contained in the notice required under section 15 of this chapter to the person who owns the vehicle. The notice required by this subdivision must be mailed to the person who owns the vehicle according to the records of the bureau not later than five (5) business days after receipt of the information in subdivision (1) from the bureau.
(b) Notwithstanding subsection (a), in an emergency situation a vehicle may be removed immediately. As used in this subsection, "emergency situation" means that the presence of the abandoned vehicle interferes physically with the conduct of normal business operations of the person who owns or controls the private property or poses a threat to the safety or security of persons or property, or both.
As added by P.L.2-1991, SEC.10. Amended by P.L.130-1995, SEC.2; P.L.108-2001, SEC.4; P.L.104-2005, SEC.6.

IC 9-22-1-17
Notice to bureau given by operator towing vehicle from rental property
Sec. 17. A towing operator who tows a vehicle under section 16 of this chapter shall give notice to the public agency and bureau that the abandoned vehicle is in the possession of the towing operator.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-18
Complaint by person owning or controlling private property      Sec. 18. Upon complaint of a person who owns or controls private property that a vehicle has been left on the property for at least forty-eight (48) hours without the consent of the person who owns or controls the property, an officer shall follow the procedures set forth in sections 11 through 14 of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-19
Abandoned vehicle report; name and address of owner or lienholder; reimbursement
Sec. 19. (a) Within seventy-two (72) hours after removal of an abandoned vehicle to a storage yard or towing service under section 13, 14, or 16 of this chapter, the public agency or towing operator shall prepare and forward to the bureau an abandoned vehicle report containing a description of the vehicle, including the following information concerning the vehicle:
(1) The make.
(2) The model.
(3) The identification number.
(4) The number of the license plate.
(b) The public agency or towing operator shall request that the bureau advise the public agency or towing operator of the name and most recent address of the person who owns or holds a lien on the vehicle.
(c) Notwithstanding section 4 of this chapter, if the public agency or towing operator fails to notify the bureau of the removal of an abandoned vehicle within seventy-two (72) hours after the vehicle is removed as required by subsection (a), the public agency or towing operator:
(1) may not initially collect more in reimbursement for the costs of storing the vehicle than the cost incurred for storage for seventy-two (72) hours; and
(2) may collect further reimbursement under this chapter only for additional storage costs incurred after notifying the bureau of the removal of the abandoned vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.6; P.L.78-2003, SEC.1; P.L.104-2005, SEC.7.

IC 9-22-1-20
Search by bureau for owner or lienholder; notice to owner or lienholder
Sec. 20. Upon receipt of an abandoned vehicle report under section 19 of this chapter, the bureau shall do the following:
(1) Conduct a reasonable search through the national automobile theft bureau and the state police department to determine whether the vehicle or parts have been reported as stolen.
(2) Conduct a reasonable search of bureau records to determine the person who owns the vehicle or parts or the person who holds the lien of record.         (3) Except as provided in subdivision (4), if a reasonable search discloses the name and address of the person who owns or holds a lien on the vehicle, mail a written notice, by first class mail, to:
(A) the person who owns the vehicle, with a copy to each person who holds a lien on the vehicle if the bureau disposes of the vehicle; or
(B) the public agency if the public agency disposes of the vehicle;
indicating that the vehicle or parts have been impounded at a certain location and must be removed within twenty (20) days after the date of mailing of the notice and advising that the vehicle or parts will be disposed of after that time. The notice must advise the person who owns or holds a lien on the vehicle that all costs incurred in removing and storing the vehicle or parts are the person's legal responsibility.
(4) This subdivision applies only to a consolidated city or a county containing a consolidated city. If a reasonable search discloses the name and address of the person who owns or holds a lien on the vehicle, the bureau shall mail a written notice, by first class mail, to:
(A) the person who owns the vehicle, with a copy to each person who holds a lien on the vehicle if the bureau disposes of the vehicle; or
(B) the public agency if the public agency disposes of the vehicle;
indicating that the vehicle or parts have been impounded at a certain location and must be removed within fifteen (15) days of the date of mailing of the notice and advising that the vehicle or parts will be disposed of after that time. The notice must advise the person who owns or holds a lien on the vehicle that all costs incurred in removing and storing the vehicle or parts are the person's legal responsibility.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.4.

IC 9-22-1-21
Means of vehicle identification not available; disposal without notice
Sec. 21. If a vehicle or parts are in such a condition that vehicle identification numbers or other means of identification are not available to determine the person who owns or holds a lien on the vehicle, the vehicle may be disposed of without notice.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-22
Public sale by bureau; notice
Sec. 22. (a) This section applies to the bureau.
(b) Except as provided in subsection (c), if the person who owns or holds a lien upon a vehicle does not appear within twenty (20) days after the mailing of a notice under section 20 of this chapter, the

bureau shall sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except only one (1) newspaper insertion one (1) week before the public sale is required.
(c) This subsection applies to a consolidated city or a county containing a consolidated city. If the person who owns or holds a lien upon a vehicle does not appear within fifteen (15) days after the mailing of a notice under section 20 of this chapter, the bureau shall sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except only one (1) newspaper insertion one (1) week before the public sale is required.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.5.

IC 9-22-1-23
Public sale by consolidated city, second class city, or county; notice
Sec. 23. (a) This section applies to a consolidated city, second class city, or county.
(b) Except as provided in subsection (c), if the person who owns or holds a lien upon a vehicle does not appear within twenty (20) days after the mailing of a notice under section 20 of this chapter, the unit may sell the vehicle or parts by either of the following methods:
(1) The unit may sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except that only one (1) newspaper insertion one (1) week before the public sale is required.
(2) The unit may sell the vehicle or part as unclaimed property under IC 36-1-11. The twenty (20) day period for the property to remain unclaimed is sufficient for a sale under this subdivision.
(c) This subsection applies to a consolidated city or county containing a consolidated city. If the person who owns or holds a lien upon a vehicle does not appear within fifteen (15) days after the mailing of a notice under section 20 of this chapter, the unit may sell the vehicle or parts by either of the following methods:
(1) The unit may sell the vehicle or parts to the highest bidder at a public sale. Notice of the sale shall be given under IC 5-3-1, except that only one (1) newspaper insertion one (1) week before the public sale is required.
(2) The unit may sell the vehicle or part as unclaimed property under IC 36-1-11. The fifteen (15) day period for the property to remain unclaimed is sufficient for a sale under this subdivision.
As added by P.L.2-1991, SEC.10. Amended by P.L.92-1997, SEC.6.

IC 9-22-1-24
Purchasers at public sales; bill of sale; fees; roadworthiness of vehicle
Sec. 24. A person who purchases a vehicle under section 22 or 23 of this chapter shall be furnished a bill of sale for each abandoned vehicle sold by the bureau or public agency upon paying the fee for

a bill of sale under IC 9-29-7. A person who purchases a vehicle under section 22 or 23 of this chapter must:
(1) present evidence from a law enforcement agency that the vehicle purchased is roadworthy, if applicable; and
(2) pay the appropriate title fee under IC 9-29-4;
to obtain a certificate of title under IC 9-17 for the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.7.

IC 9-22-1-25
Payment of removal, storage, and disposition costs; cost limits
Sec. 25. The costs for removal and storage of an abandoned vehicle or parts not claimed by the person who owns or holds a lien on a vehicle shall be paid from the abandoned vehicle account established under section 30 of this chapter. The charge payable by the person who owns or holds a lien on a vehicle for towing, storing, or removing an abandoned vehicle or parts may not exceed the limits established by ordinance adopted under section 30 of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-26
Sale proceeds credited against removal, storage, and disposition costs
Sec. 26. The proceeds of sale of an abandoned vehicle or parts under section 22 or 23 of this chapter shall be credited against the costs of the removal, storage, and disposal of the vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-27
Sales by local units; deposit of proceeds; payment of public agency costs; appropriations
Sec. 27. (a) This section applies to sales of abandoned vehicles or parts by local units.
(b) The proceeds from the sale of abandoned vehicles or parts, including:
(1) charges for bills of sale; and
(2) money received from persons who own or hold liens on vehicles for the cost of removal or storage of vehicles;
shall be deposited with the county treasurer or city controller and placed by the treasurer or controller in the unit's abandoned vehicle fund.
(c) The costs incurred by a public agency in administering this chapter shall be paid from the abandoned vehicle fund.
(d) The fiscal body shall annually appropriate sufficient money to the fund to carry out this chapter. Money remaining in the fund at the end of a year remains in the fund and does not revert to the general fund.
(e) Notwithstanding subsection (d), the fiscal body of a consolidated city may transfer money from the fund.
As added by P.L.2-1991, SEC.10. Amended by P.L.85-1995, SEC.39.
IC 9-22-1-28
Sales by bureau; proceeds; transfer to motor vehicle highway fund
Sec. 28. (a) This section applies to sales of abandoned vehicles by the bureau.
(b) The proceeds from the sale of abandoned vehicles or parts shall be deposited in the abandoned vehicle fund to be established by the bureau after allocation for towing and storage charges.
(c) At the end of a state fiscal year, money deposited by the bureau in excess of thirty-seven thousand dollars ($37,000) shall be transferred from the abandoned vehicle fund to the motor vehicle highway fund.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.8.

IC 9-22-1-29
Rules and value guidelines
Sec. 29. (a) The bureau may adopt rules under IC 4-22-2 to administer this chapter.
(b) The bureau shall adopt rules under IC 4-22-2 to establish the guidelines for determining the estimated value of the vehicles.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-30
Fiscal body procedures established by ordinance; abandoned vehicle fund
Sec. 30. (a) The fiscal body shall, by ordinance, establish procedures to carry out this chapter, including the following:
(1) The charges allowed for towing and storage of abandoned vehicles, which shall be filed with the bureau.
(2) The means of disposition of vehicles.
(b) The fiscal body shall establish an abandoned vehicle fund for the purposes of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-31
Public agencies; personnel, property, and towing contracts; fiscal body ordinances
Sec. 31. To facilitate the removal of abandoned vehicles or parts, a public agency may:
(1) employ personnel;
(2) acquire equipment, property, and facilities; and
(3) enter into towing contracts;
for the removal, storage, and disposition of abandoned vehicles and parts. The fiscal body may, by ordinance, establish procedures to carry out this section.
As added by P.L.2-1991, SEC.10.

IC 9-22-1-32
Liability for loss or damage to vehicle or vehicle parts
Sec. 32. The following are not liable for loss or damage to a vehicle or parts occurring during the removal, storage, or disposition

of a vehicle or parts under this chapter:
(1) A person who owns, leases, or occupies property from which an abandoned vehicle or parts are removed.
(2) A public agency.
(3) A towing service.
(4) An automobile scrapyard.
(5) A storage yard.
As added by P.L.2-1991, SEC.10. Amended by P.L.104-2005, SEC.8.



CHAPTER 1.5. ABANDONED MOBILE HOMES

IC 9-22-1.5-1
"Mobile home" defined
Sec. 1. As used in this chapter, "mobile home" has the meaning set forth in IC 6-6-5-1.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-2
Property owner may sell mobile home
Sec. 2. A private property owner who finds a mobile home that the person believes to be abandoned on property the person owns or controls, including rental property, may sell or salvage the mobile home if it has been left without permission on the owner's property for at least thirty (30) days.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-3
Thirty day period
Sec. 3. (a) The thirty (30) day period described in section 2 of this chapter begins the day written notice is sent by the property owner to the last known address of the owner of the mobile home as shown by the records in the bureau of motor vehicles or personally delivered to the owner of the mobile home. If the property owner is unable to determine the address of the mobile home owner, the property owner may serve the mobile home owner by posting the notice on the mobile home. If the notice is mailed, the property owner shall send notice by certified mail, return receipt requested. Notice, by mail or personally delivered, must include a description of the mobile home and a conspicuous statement that the mobile home is on the owner's property without the owner's permission. If the owner of a mobile home changes the owner's address from that maintained in the records of the bureau, the owner shall immediately notify the property owner of the new address.
(b) If, before the thirty (30) day period described in section 2 of this chapter expires, the mobile home owner requests by certified mail, return receipt requested, additional time to remove the mobile home, the period described in section 2 of this chapter shall be extended by an additional thirty (30) days. The mobile home owner may only request one (1) thirty (30) day extension of time.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-4
Property owner may hold auction
Sec. 4. The property owner shall:
(1) request that a search be performed in the records of the bureau for the name and address of the owner of the mobile home and the name and address of any person holding a lien or security interest on the mobile home;         (2) after receiving the results of the search required by subdivision (1), give notice by certified mail, return receipt requested, or in person, to the last known address of the owner of the mobile home, to any lien holder with a perfected security interest in the mobile home and to all other persons known to claim an interest in the mobile home. The notice must include a description of the mobile home, a demand that the mobile home be removed within a specified time not less than ten (10) days after receipt of the notice, and a conspicuous statement that unless the mobile home is removed within that time, the mobile home will be advertised for sale and offered for sale by auction at a specified time and place;
(3) advertise that the mobile home will be offered for sale at public auction in conformity with IC 26-1-7-210 and IC 26-1-2-328. The advertisement of sale must be published once a week for two (2) consecutive weeks in a newspaper of general circulation in the county where the mobile home has been left without permission. The advertisement must include a description of the mobile home, the name of the owner of the mobile home, if ascertainable, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the neighborhood of the proposed sale;
(4) conduct an auction, not less than thirty (30) days after the return receipt is received by the property owner, on the property where the mobile home was left without permission;
(5) provide a reasonable time before the sale for prospective purchasers to examine the mobile home;
(6) sell the mobile home to the highest bidder, if any; and
(7) immediately after the auction, execute an affidavit of sale or disposal in triplicate on a form prescribed by the bureau stating:
(A) that the requirements of this section have been met;
(B) the length of time that the mobile home was left on the property without permission;
(C) any expenses incurred by the property owner, including the expenses of the sale;
(D) the name and address of the purchaser of the mobile home at the auction, if any; and
(E) the amount of the winning bid, if any.
If the auction produces no purchaser, the property owner shall note that fact on the affidavit. The property owner shall list the property owner, or any donee, as the purchaser on the affidavit of sale or disposal.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-5
Results of auction
Sec. 5. (a) Upon payment of the bid price by the purchaser, the

property owner shall provide the purchaser with the affidavit of sale or disposal described in this chapter.
(b) If the auction produces no purchaser, the mobile home becomes the property of the property owner, and the property owner shall note that fact on the affidavit of sale or disposal.
(c) If the property owner wishes to donate the mobile home to any willing donee, a property owner who has obtained ownership of a mobile home under this section may transfer ownership to a willing donee by listing the donee as the purchaser on the affidavit of sale or disposal.
(d) If the auction produces no purchaser and the property owner does not intend to sell or transfer the mobile home to another person, the property owner may, without further administrative application, dismantle the unit for salvage or disposal.
(e) A property owner or willing donee who obtains ownership of a mobile home under this section has the same right of ownership as a purchaser who was the highest bidder at auction.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-6
Affidavit of sale or disposal
Sec. 6. The affidavit of sale or disposal under this chapter constitutes proof of ownership and right to have the mobile home titled in the purchaser's, property owner's, or donee's name under IC 9-17-6-12.
As added by P.L.108-2001, SEC.5.

IC 9-22-1.5-7
Certificate of title
Sec. 7. After the purchaser, property owner, or donee:
(1) presents the bureau with the affidavit of sale;
(2) completes an application for title; and
(3) pays any applicable fee;
the bureau shall issue to the purchaser or property owner a certificate of title to the mobile home.
As added by P.L.108-2001, SEC.5.



CHAPTER 2. UNAUTHORIZED STORAGE OF MOTOR VEHICLES

IC 9-22-2-1
Application of chapter
Sec. 1. This chapter applies to a motor vehicle that is:
(1) subject to registration under IC 9-18; and
(2) stored, parked, or left in a garage, trailer park, or other storage or parking lot for more than fifteen (15) days.
As added by P.L.2-1991, SEC.10.

IC 9-22-2-2
Exception to application of chapter
Sec. 2. This chapter does not apply to a motor vehicle described in section 1 of this chapter if:
(1) the person who owns the motor vehicle is personally known to the person who owns the property on which the motor vehicle is stored or parked; and
(2) the person who owns the motor vehicle has made arrangements for the continuous storage or parking of the motor vehicle on the property.
As added by P.L.2-1991, SEC.10.

IC 9-22-2-3
Notice by owner or operator of property that vehicle has been left on property; report
Sec. 3. The person who owns or operates property on which a motor vehicle described in section 1 of this chapter has been left shall immediately give notice to an officer by filing a written report on forms prepared by the officer containing a description of the motor vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.9.

IC 9-22-2-4
Report; contents
Sec. 4. The report required under section 3 of this chapter must include the following information about the motor vehicle:
(1) The license plate number.
(2) The make.
(3) The motor and vehicle identification number.
As added by P.L.2-1991, SEC.10.

IC 9-22-2-5
Failure to file report; storage charges
Sec. 5. If the report required under section 3 of this chapter is not filed with an officer, the person who owns or operates the property may not charge for the storage of the motor vehicle for a period of more than fifteen (15) days.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.10.



CHAPTER 3. SALVAGE MOTOR VEHICLES

IC 9-22-3-0.5
Exception to chapter
Sec. 0.5. For purposes of this chapter, "motor vehicle" does not include an off-road vehicle.
As added by P.L.219-2005, SEC.12.

IC 9-22-3-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b) and section 14 of this chapter, this chapter applies each year to a motor vehicle, semitrailer, or recreational vehicle manufactured within the last seven (7) model years, including the current model year. The bureau shall establish guidelines for determining the applicability of the model year effective dates for each year.
(b) The bureau may extend the model years to be covered each year by this chapter up to a maximum of fifteen (15) model years, which includes the current model year, after doing the following:
(1) Conducting a public hearing.
(2) Giving reasonable notice to known businesses affected by this chapter.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.2.

IC 9-22-3-2
Fair market value defined
Sec. 2. As used in this chapter, "fair market value" means:
(1) the average trade-in value found in the National Automobile Dealers Association (NADA) Official Used Car Guide, vehicle valuations determined by CCC Information Services, Inc. (CCC), or valuations determined by such other authorities as are approved by the bureau; or
(2) the fair market value determined by the bureau under IC 9-22-3-3.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-2.5
Flood damaged vehicle defined
Sec. 2.5. (a) As used in this chapter, "flood damaged vehicle" means a passenger motor vehicle that satisfies either of the following:
(1) The vehicle has been acquired by an insurance company as part of a damage settlement due to water damage.
(2) The vehicle has been submerged in water to the point that rising water has reached over the door sill, has entered the passenger or trunk compartment, and has exposed any electrical, computerized, or mechanical component to water.
(b) The term does not include a passenger motor vehicle that an inspection conducted by an insurance adjuster or estimator, a motor

vehicle repairer, or a motor vehicle dealer determines:
(1) has no electrical, computerized, or mechanical components that were damaged by water; or
(2) has one (1) or more electrical, computerized, or mechanical components that were damaged by water and all such damaged components have been repaired or replaced.
As added by P.L.59-1998, SEC.3. Amended by P.L.258-1999, SEC.1.

IC 9-22-3-3
Necessity of certificate of salvage title; bureau determination of fair market value; required application for certficate of salvage title by insurance company or owner
Sec. 3. (a) A certificate of salvage title is required for a motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets any of the following criteria:
(1) An insurance company has determined that it is economically impractical to repair the wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle and has made an agreed settlement with the insured or claimant.
(2) If the owner of the vehicle is a business that insures its own vehicles, the cost of repairing the wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle exceeds seventy percent (70%) of the fair market value immediately before the motor vehicle, motorcycle, semitrailer, or recreational vehicle was wrecked or damaged.
(3) The motor vehicle is a flood damaged vehicle.
(b) For the purposes of this section, the bureau shall, upon request, determine the fair market value of a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle if the fair market value cannot be determined from the source referred to in section 2(1) of this chapter.
(c) Except as described in section 11(c) of this chapter, an insurance company shall apply for a salvage title for a vehicle that the insurance company has determined is economically impractical to repair.
(d) An owner described in subsection (a)(2) shall apply for a salvage title for any vehicle that has sustained damages of seventy percent (70%) or more of the fair market value immediately before the motor vehicle, motorcycle, semitrailer, or recreational vehicle was wrecked or damaged if the vehicle meets the criteria specified in subsection (a)(2).
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.4; P.L.110-2006, SEC.1.

IC 9-22-3-4
Issuance of certificate of salvage title
Sec. 4. The bureau shall issue a certificate of salvage title as proof of ownership for a salvage motor vehicle when the acquiring insurance company, disposal facility, or person does the following:
(1) Applies for the certificate of salvage title.         (2) Pays the appropriate fee under IC 9-29-7.
(3) Surrenders the motor vehicle's original certificate of title. The certificate of title must be properly notarized or include the affidavit of the last person who owned the vehicle, the person's legal representative, or legal successor in interest of the vehicle, or other acceptable proof of ownership as determined by the bureau.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-5
Certificate of salvage title; contents
Sec. 5. A certificate of salvage title issued under section 4 of this chapter must contain the following information:
(1) The same vehicle information as a certificate of title issued by the department.
(2) The notation "SALVAGE TITLE" prominently recorded on the front and back of the title.
(3) If the motor vehicle is a flood damaged vehicle, the notation "FLOOD DAMAGED" prominently recorded on the front and back of the title.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.5.

IC 9-22-3-6
Certificate of salvage title; assignment by owner of salvage vehicle
Sec. 6. A certificate of salvage title issued under section 4 of this chapter may be assigned by the person who owns the salvage vehicle to another buyer.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-7
Certificate of salvage title; assignment by dealer
Sec. 7. A business that is registered with the department as a dealer under IC 9-23 may reassign a certificate of salvage title one (1) time without applying to the bureau for the issuance of a new certificate of salvage title.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-7.5
Affidavit regarding flood damage to vehicle
Sec. 7.5. (a) A dealer licensed as a dealer under IC 9-23 on the date of receiving a title by sale or transfer shall secure an affidavit from the person who holds the certificate of title. The affidavit must state whether the vehicle is a flood damaged vehicle.
(b) The dealer shall file the affidavit secured under subsection (a) with the bureau upon receiving the affidavit and shall retain a copy of the affidavit with the records of the dealer.
(c) The bureau shall retain an affidavit regarding flood damage to the vehicle submitted to the bureau by a dealer under this section.
(d) Submission of a fraudulent affidavit under subsection (a) will subject the affiant to civil liability for all damages incurred by a

dealer subsequent purchaser or transferee of the title, including reasonable attorney's fees and court costs.
As added by P.L.258-1999, SEC.2.

IC 9-22-3-8
Vehicle restoration; affidavits
Sec. 8. If a salvage motor vehicle has been flood damaged, extensively burned, vandalized, or severely wrecked so that one (1) or more component parts are required to restore the motor vehicle to an operable condition, the person or business that restored the motor vehicle must furnish, on an affidavit of restoration for a salvage motor vehicle form, the name, identification number, and source of all component parts that were included in the restoration of the vehicle. The affidavit must be attached to the certificate of salvage title and be submitted to the bureau upon application by a person for a certificate of title for the vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.6.

IC 9-22-3-9
Purchase by dealer of salvage vehicle; certificate of dealer title; affidavit of restoration; retention by bureau of records
Sec. 9. If a dealer purchases a salvage motor vehicle subject to section 8 of this chapter and applies for a certificate of dealer title, the affidavit attached to the certificate of salvage title must also be attached to the certificate of dealer title. The bureau must retain the affidavit or a microfilm copy of the form for ten (10) years.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.7.

IC 9-22-3-10
Duplicate certificates of salvage title
Sec. 10. (a) If a certificate of salvage title is lost, mutilated, or destroyed or becomes illegible, the person who owns the vehicle or the legal representative or legal successor in interest of the person who owns the motor vehicle, semitrailer, or recreational vehicle for which the certificate of salvage title was issued, as shown by the records of the bureau of motor vehicles, shall immediately apply for a duplicate certificate of salvage title.
(b) A person described in subsection (a) may obtain a duplicate certificate of salvage title when the person furnishes information concerning the loss, mutilation, destruction, or illegibility satisfactory to the department and pays the fee set forth in IC 9-29-7. Upon the issuance of a duplicate certificate of salvage title, the most recent certificate of salvage title issued is considered void by the department.
(c) A certificate of salvage title issued under this section must have recorded upon the title's face and back the words "DUPLICATE SALVAGE TITLE".
(d) If the lost, mutilated, destroyed, or illegible certificate of salvage title contained the notation "FLOOD DAMAGED", the duplicate certificate of salvage title must have recorded upon the

title's face and back the words "FLOOD DAMAGED".
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.8.

IC 9-22-3-11
Application by insurer or owner for certificate of salvage title
Sec. 11. (a) This section applies to the following persons:
(1) An insurance company that declares a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter and the ownership of which is not evidenced by a certificate of salvage title.
(2) An insurance company that has made and paid an agreed settlement for the loss of a stolen motor vehicle, motorcycle, semitrailer, or recreational vehicle that:
(A) has been recovered by the titled owner; and
(B) meets at least one (1) of the criteria set forth in section 3 of this chapter.
(b) A person who owns or holds a lien upon a vehicle described in subsection (a) shall assign the certificate of title to the insurance company described in subsection (a). The insurance company shall apply to the bureau within thirty-one (31) days after receipt of the certificate of title for a certificate of salvage title for each salvage or stolen vehicle subject to this chapter. The insurance company shall surrender the certificate of title to the department and pay the fee prescribed under IC 9-29-7 for a certificate of salvage title.
(c) When the owner of a vehicle described in subsection (a) retains possession of the vehicle:
(1) the person who possesses the certificate of title shall surrender the certificate of title to the insurance company described in subdivision (2);
(2) the insurance company that completes an agreed settlement for the vehicle shall:
(A) obtain the certificate of title; and
(B) submit to the bureau:
(i) the certificate of title;
(ii) the appropriate fee; and
(iii) a request for a certificate of salvage title on a form prescribed by the bureau; and
(3) after the bureau has received the items set forth in subdivision (2)(B), the bureau shall issue a certificate of salvage title to the owner.
(d) When a self-insured entity is the owner of a salvage motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter, the self-insured entity shall apply to the bureau within thirty-one (31) days after the date of loss for a certificate of salvage title in the name of the self-insured entity's name.
(e) Any other person acquiring a wrecked or damaged motor vehicle, motorcycle, semitrailer, or recreational vehicle that meets at least one (1) of the criteria set forth in section 3 of this chapter,

which acquisition is not evidenced by a certificate of salvage title, shall apply to the bureau within thirty-one (31) days after receipt of the certificate of title for a certificate of salvage title.
(f) A person that violates this section commits a Class D infraction.
As added by P.L.2-1991, SEC.10. Amended by P.L.268-2003, SEC.24; P.L.110-2006, SEC.2.

IC 9-22-3-12
Old salvage vehicles; salvage transactions occurring before September 1, 1975
Sec. 12. The owner of a salvage motor vehicle not covered by this chapter, either because a salvage transaction had taken place before September 1, 1975, or because the vehicle is too old, is not required to obtain a certificate of salvage title for the vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-13
Totally demolished or destroyed vehicles; exception from certificate of salvage title requirements; maintenance of records
Sec. 13. A scrap metal processor or other appropriate facility that purchases or acquires a salvage motor vehicle that has been totally demolished or destroyed as a result of normal processing performed by a disposal facility is not required to apply for and receive a certificate of salvage title for the vehicle. The disposal facility shall maintain the records prescribed by the bureau for a totally demolished or destroyed vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.11.

IC 9-22-3-14
Totally demolished or destroyed vehicles; surrender of certificate of title and certificate of salvage title
Sec. 14. (a) This section applies to all salvage motor vehicles.
(b) Whenever a salvage motor vehicle is totally demolished or destroyed by a disposal facility, scrap metal processor, or other appropriate facility, the facility or processor shall surrender the certificate of title and certificate of salvage title to the bureau.
As added by P.L.2-1991, SEC.10. Amended by P.L.66-1992, SEC.12.

IC 9-22-3-15
Rebuilt salvage motor vehicles; issuance of certificate of title
Sec. 15. If a salvage motor vehicle is rebuilt for operation upon the highways and ownership is evidenced by a certificate of salvage title, the person who owns the vehicle shall apply to the bureau for a certificate of title. The bureau shall issue a certificate of title that lists each person who holds a lien on the vehicle to the person who owns the vehicle when the following are completed:
(1) The inspection of the vehicle by a police officer.
(2) The verification of proof of ownership of major component parts used and the source of the major component parts.         (3) The surrender of the certificate of salvage title properly executed with an affidavit concerning the major component parts on a form prescribed by the bureau.
(4) The payment of the fee required under IC 9-29-7.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-16
Rebuilt vehicle or rebuilt flood damaged vehicle designation on certificate of title; affidavits
Sec. 16. (a) Except as provided in subsection (b), a certificate of title issued under section 8, 9, or 15 of this chapter and a certificate of title subsequently issued must conspicuously bear the designation:
(1) "REBUILT VEHICLE--MILEAGE UNKNOWN" if the motor vehicle is not a flood damaged vehicle; or
(2) "REBUILT FLOOD DAMAGED VEHICLE" if the motor vehicle is a flood damaged vehicle.
(b) An insurance company authorized to do business in Indiana may obtain a certificate of title that does not bear the designation if the company submits to the bureau, in the form and manner the bureau requires, satisfactory evidence that the damage to a recovered stolen motor vehicle did not meet the criteria set forth in section 3 of this chapter.
(c) An affidavit submitted under section 8 or 9 of this chapter must conspicuously bear the designation:
(1) "REBUILT VEHICLE--MILEAGE UNKNOWN" if the motor vehicle is not a flood damaged vehicle; or
(2) "REBUILT FLOOD DAMAGED VEHICLE" if the motor vehicle is a flood damaged vehicle.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.9.

IC 9-22-3-17
Rebuilt vehicle or rebuilt flood damaged vehicle designation on certificates of title issued by other jurisdictions; designation on new or subsequent certificates of title
Sec. 17. (a) Except as provided in subsection (b), whenever a certificate of title is issued for a motor vehicle that was previously titled in another state or jurisdiction and the certificate of title from the other state or jurisdiction contains a "REBUILT", "RECONSTRUCTED", "RECONDITIONED", "DISTRESSED VEHICLE", or similar designation, a new and subsequent certificate of title must conspicuously bear the designation "REBUILT VEHICLE".
(b) Whenever a certificate of title is issued for a motor vehicle described in subsection (a) that was previously titled in another state or jurisdiction and the certificate of title from the other state or jurisdiction contains a designation that indicates that the motor vehicle is a flood damaged vehicle, a new and subsequent certificate of title must conspicuously bear the designation "REBUILT FLOOD DAMAGED VEHICLE".
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.10.
IC 9-22-3-18
Vehicles designated by other jurisdictions as junk
Sec. 18. A vehicle that has been designated "JUNK" in another state or jurisdiction may not be titled in Indiana.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-19
Recordkeeping forms to be prescribed by the bureau
Sec. 19. (a) The bureau shall prescribe recordkeeping forms to be used by:
(1) a disposal facility;
(2) an automotive salvage rebuilder; and
(3) a used parts dealer licensed under IC 9-22-4;
to preserve information about salvage vehicles or major component parts acquired or sold by the business.
(b) The recordkeeping forms required under subsection (a) must contain the following information:
(1) For each new or used vehicle acquired or disposed of or for the major component parts of a new or used vehicle, the following:
(A) A description of the vehicle or major component part, including numbers or other marks identifying the vehicle or major component part.
(B) The date the vehicle or major component part was acquired and disposed of.
(C) The name and address of the person from whom the vehicle or major component part was acquired.
(D) Verification of the purchaser of the vehicle or major component part by driver's license, state identification card, or other reliable means.
(2) For motor vehicles acquired or disposed of, in addition to the information required by subdivision (1), the following:
(A) The vehicle's trade name.
(B) The vehicle's manufacturer.
(C) The vehicle's type.
(D) The model year and vehicle identification number.
(E) A statement of whether any number has been defaced, destroyed, or changed.
(3) For wrecked, dismantled, or rebuilt vehicles, the date the vehicle was dismantled or rebuilt.
(c) Separate records for each vehicle or major component part must be maintained.
(d) The recordkeeping requirements of this section do not apply to hulk crushers or to scrap metal processors when purchasing scrap from a person who is licensed under IC 9-22-4 and who is required to keep records under this section.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-20
Retention of records      Sec. 20. Unless otherwise specified or required, the records required under section 19 of this chapter shall be retained for a period of five (5) years from the date the vehicle or major component part was acquired, in the form prescribed by the bureau.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-21
Availability and production of records
Sec. 21. The records required under section 19 of this chapter must be available to and produced at the request of a police officer or an authorized agent of the bureau under this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-22
Late model vehicles purchased by disposal facilities or automotive salvage rebuilders; completion of recordkeeping forms
Sec. 22. (a) This section applies to vehicles and their component parts that are in either their current model year or in the immediately preceding six (6) model years when purchased by a disposal facility or automotive salvage rebuilder.
(b) A disposal facility and automotive salvage rebuilder licensed under IC 9-22-4 must complete the recordkeeping forms developed under section 19 of this chapter for the purchase of a salvage motor vehicle or major component part.
As added by P.L.2-1991, SEC.10. Amended by P.L.59-1998, SEC.12.

IC 9-22-3-23
Inspection of records by police officers; examination of business premises
Sec. 23. A record required to be maintained under this chapter is subject to inspection by a police officer during normal business hours. In addition to the inspections authorized under section 24 of this chapter, an inspection under this section may include an examination of the premises of the licensee's established place of business for the purpose of determining the accuracy of the required records.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-24
Entry onto premises to inspect vehicles, parts, records, or certificates of title
Sec. 24. The bureau, a police officer, or an agent of the bureau or a police officer may enter upon the premises of a disposal facility, insurance company, or other business dealing in salvage vehicles during normal business hours to inspect a motor vehicle, semitrailer, recreational vehicle, major component part, records, certificate of title, and other ownership documents to determine compliance with this chapter.
As added by P.L.2-1991, SEC.10.
IC 9-22-3-25
Releasing or providing evidence or information; immunity from civil and criminal liability
Sec. 25. In the absence of fraud or bad faith, a person who releases or provides evidence or information under this chapter to any of the following is immune from civil or criminal liability for providing that evidence or information:
(1) The superintendent of the state police or the superintendent's designee.
(2) The attorney general or the attorney general's designee.
(3) The city police chief or the city police chief's designee.
(4) The county sheriff or the county sheriff's designee.
(5) The prosecuting attorney or the prosecuting attorney's designee responsible for prosecutions in the county that has jurisdiction of the auto theft.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-26
Issuance of search warrant
Sec. 26. A court may issue a warrant to search the premises of an automotive salvage rebuilder, an automotive salvage recycler, a disposal facility, or a used parts dealer for any major component parts being possessed, kept, sold, bartered, given away, used, or transported in violation of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-27
Search warrant; service and return
Sec. 27. A warrant issued under section 26 of this chapter shall be directed to a police officer who has the power of criminal process. The person to whom the warrant was issued shall serve the warrant and make the return within twenty (20) days after the date of issue.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-28
Search warrant; articles to be seized; disposition ordered by court
Sec. 28. The police officer who serves a warrant issued under section 26 of this chapter shall seize any article described in the warrant and any other article the police officer finds during the search that is held in violation of this chapter. The police officer shall hold the articles pending the disposition ordered by the court in which a prosecution may be instituted for a violation of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-29
Articles seized under warrant; replevin and other process
Sec. 29. A major component part seized under this chapter and any other article found on the searched premises and taken under a warrant issued under section 26 of this chapter may not be taken from the custody of the person who served the warrant by a writ of

replevin or other process while proceedings are pending.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-30
Sales, exchanges, or transfers of rebuilt vehicles by dealers; disclosures
Sec. 30. A seller that is:
(1) a dealer; or
(2) any other person who sells, exchanges, or transfers at least five (5) vehicles each year;
may not sell, exchange, or transfer a rebuilt vehicle without disclosing in writing to the purchaser, customer, or transferee before consummating the sale, exchange, or transfer the fact that the vehicle is a rebuilt vehicle if the dealer or other person knows or should reasonably know the vehicle is a rebuilt vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-31
Sale or offer to sell manufacturer's identification plate or serial plate removed from vehicle that is total loss or salvage; classification of offense
Sec. 31. A person who knowingly possesses, buys, sells, exchanges, gives away, or offers to buy, sell, exchange or give away a manufacturer's identification plate or serial plate that has been removed from a motor vehicle, motorcycle, semitrailer, or recreational vehicle that is a total loss or salvage commits a Class D felony.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-32
Nontitle state certificates of title or ownership papers; violations; classification of offense
Sec. 32. A person who knowingly possesses, buys, sells, exchanges, gives away, or offers to buy, sell, exchange or give away a certificate of title or ownership papers from a nontitle state of a motor vehicle, motorcycle, semitrailer, or recreational vehicle that is a total loss or salvage commits a Class D felony.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-33
Certain certificate of salvage title violations; classification of offense
Sec. 33. A person who violates section 4, 5, 6, 7, 8, or 9 of this chapter commits a Class D felony.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-34
Violations for which there is no specific penalty; classification
Sec. 34. A person who violates a provision of this chapter for which there is no specific penalty commits a Class B misdemeanor. As added by P.L.2-1991, SEC.10.

IC 9-22-3-35
Commencement of prosecution; indictment or information
Sec. 35. The prosecution of a disposal facility, automotive salvage rebuilder, insurance company, or individual suspected of having violated this section may be instituted by the filing of an information or indictment in the same manner as other criminal cases are commenced.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-36
Civil remedies for violations; actual damages; treble damages; costs and attorney's fees
Sec. 36. A person aggrieved by a violation of this chapter may recover the actual damages sustained, together with costs and reasonable attorney's fees. In the court's discretion the court may increase the award of damages to:
(1) an amount not to exceed three (3) times the actual damages sustained; or
(2) two thousand five hundred dollars ($2,500);
whichever is greater.
As added by P.L.2-1991, SEC.10.

IC 9-22-3-37
Violations as deceptive acts; action by attorney general; remedies and penalties
Sec. 37. Except as provided in section 11(f) of this chapter, a person who violates this chapter commits a deceptive act that is actionable by the attorney general and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.2-1991, SEC.10. Amended by P.L.110-2006, SEC.3.



CHAPTER 4. LICENSING OF VEHICLE SALVAGING

IC 9-22-4-1
Necessity of license
Sec. 1. A disposal facility, a used parts dealer, or an automotive salvage rebuilder must be licensed by the bureau under this chapter before the facility, dealer, or rebuilder may do any of the following:
(1) Sell a used major component part of a vehicle.
(2) Wreck or dismantle a vehicle for resale of the major component parts of the vehicle.
(3) Rebuild a wrecked or dismantled vehicle.
(4) Possess more than two (2) inoperable vehicles subject to registration for more than thirty (30) days.
(5) Engage in the business of storing, disposing, salvaging, or recycling of vehicles, vehicle hulks, or the parts of vehicles.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-2
Application for license; filing; fee
Sec. 2. To apply for a license under this chapter, a disposal facility, a used parts dealer, or an automotive salvage rebuilder must do the following:
(1) File a completed application, which must be verified by the bureau.
(2) Submit with the application the licensing fee under IC 9-29-7 to the bureau.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-3
Application form
Sec. 3. The bureau shall prescribe an application form to be used by persons applying for a license under this chapter. The application must include the following information:
(1) The applicant's name.
(2) The applicant's type of business organization and the following as appropriate:
(A) If the applicant is a corporation, the name and address of each officer and director of the corporation.
(B) If the applicant is a sole proprietorship, the name and address of the sole proprietor.
(C) If the applicant is a partnership, the name and address of each partner.
(D) If the applicant is an unincorporated association or similar form of business organization, the name and address of each member, trustee, or manager.
(3) The applicant's principal place of business.
(4) All places other than the applicant's principal place of business at which the applicant proposes to conduct any of the activities set out in section 1 of this chapter.         (5) The types of activities set out in section 1 of this chapter that the applicant proposes to conduct.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-4
Duration of license; renewal
Sec. 4. Each license, except an initial license, shall be issued for a twelve (12) month period beginning March 1 and expiring the last day of February of each year. An initial license may be issued for a period of less than twelve (12) months, but the license must expire on the last day of February immediately following the date the license is issued.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-5
Review and approval of applications
Sec. 5. Within a reasonable time the bureau shall do the following:
(1) Review all applications submitted under this chapter.
(2) Approve all applications submitted unless any of the following apply:
(A) The application does not conform with this chapter.
(B) The applicant has made a material misrepresentation on the application.
(C) The applicant has been guilty of a fraudulent act in connection with one (1) of the activities specified in section 1 of this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-6
Denial of license; right to hearing
Sec. 6. A person denied a license under section 5 of this chapter is entitled to a hearing under IC 4-21.5-3.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-7
Approval of application; grant of original and supplemental licenses
Sec. 7. If the bureau approves an application under this chapter, the bureau shall grant the applicant the following:
(1) An original license for the applicant's principal place of business.
(2) A supplemental license for each other place of business listed on the application.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-8
Licenses; form and information
Sec. 8. The bureau shall prescribe the form of the licenses granted under section 7 of this chapter. A license granted under section 7 of

this chapter must include the following information:
(1) The licensee's name.
(2) The licensee's type of business organization and the following as appropriate:
(A) If a corporation, the name and address of each officer.
(B) If a sole proprietorship, the name and address of the proprietor.
(C) If a partnership, the name and address of each managing partner.
(D) If an unincorporated association or similar form of business organization, the name and address of the manager or other chief administrative official.
(3) The licensee's principal place of business.
(4) The place of business to which each supplemental license applies.
(5) A listing of the types of business activities specified in section 1 of this chapter that the licensee may conduct.
(6) The date the license expires.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-9
Posting licenses
Sec. 9. The licensee shall post each license granted under this chapter in a conspicuous place at each place of business.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-10
Revocation or suspension of licenses
Sec. 10. The bureau may revoke or suspend the license of a disposal facility, used parts dealer, or automotive salvage rebuilder after providing a fifteen (15) day written notice and conducting a hearing under IC 4-21.5-3 if the bureau determines that any of the following conditions exists:
(1) The licensee made a material misrepresentation on the license application.
(2) The licensee committed a fraudulent act in connection with one (1) of the activities specified in section 1 of this chapter.
(3) The licensee committed a material violation of the recordkeeping requirements of IC 9-22-3-19.
(4) The licensee has violated any other provision of this chapter or the rules adopted under this chapter by the bureau.
(5) The licensee has committed a violation of a statute concerning theft, arson, mischief, forgery, deception, or fraud, or the motor vehicle titling laws.
(6) The licensee has had a license issued under IC 9-23 revoked or suspended.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-11
Local zoning body complaints; delaying issuance or renewal of

license
Sec. 11. If the bureau receives a written complaint from a local zoning body that a disposal facility or automotive salvage rebuilder subject to this chapter is operating in violation of a local zoning ordinance, the bureau shall delay the issuance or renewal of the facility's or rebuilder's license until the local zoning complaints have been satisfied.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-12
Rules
Sec. 12. The bureau may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1991, SEC.10.

IC 9-22-4-13
Unlicensed vehicle salvaging; classification of violation
Sec. 13. A person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.10.



CHAPTER 5. SCRAPPING MOTOR VEHICLES

IC 9-22-5-1
Officers authorized to act for their units of government
Sec. 1. The following officers may act for their respective units of government under this chapter:
(1) The sheriff, for a county.
(2) The chief of police, for a city.
(3) A town marshal, for a town.
(4) A township trustee, for a township.
(5) A state police officer, for the state.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-2
Application for authority to dispose of vehicle for scrap metal
Sec. 2. A:
(1) person, firm, corporation, limited liability company, or unit of government upon whose property or in whose possession is found an abandoned motor vehicle; or
(2) person who owns a motor vehicle that has a title that is faulty, lost, or destroyed;
may apply to the sheriff of the county in which the motor vehicle is located for authority to sell, give away, or dispose of the motor vehicle for scrap metal.
As added by P.L.2-1991, SEC.10. Amended by P.L.8-1993, SEC.173.

IC 9-22-5-3
Application form; duplicate form; filing with bureau; retention by sheriff
Sec. 3. The application required under section 2 of this chapter shall be made in duplicate upon forms prescribed and furnished by the bureau. One (1) copy of the application shall be filed with the bureau and one (1) copy of the application shall be retained by the sheriff.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-4
Application; required information; affidavit
Sec. 4. (a) The application required under section 2 of this chapter must include the following information:
(1) The name and address of the applicant.
(2) The year, make, model, and engine number of the motor vehicle, if ascertainable, together with any other identifying features.
(3) A concise statement of the facts surrounding the abandonment of the motor vehicle, that the title of the motor vehicle is lost or destroyed, or the reasons for the defect of title in the owner of the motor vehicle.
(b) The person making the application required under section 2 of

this chapter shall execute an affidavit stating that the facts alleged in the application are true and that no material fact has been withheld.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-5
Examination by sheriff of application; sheriff's notice; posting, publication, and mailing of notice
Sec. 5. (a) The sheriff shall examine each application made under section 2 of this chapter. If the sheriff finds that the application:
(1) is executed in proper form; and
(2) shows that the motor vehicle described in the application has been abandoned upon the property of the person making the application or that the person making the application is the person who owns the motor vehicle;
the sheriff shall prepare a written notice.
(b) The notice required under subsection (a) must include the following information:
(1) The name and address of the applicant.
(2) The year, make, model, and engine number of the motor vehicle, if ascertainable, together with any other identifying features of the motor vehicle.
(3) That the motor vehicle has been abandoned, that the title to the motor vehicle is lost or destroyed, or that there is a defect of the title in the person who owns the motor vehicle.
(4) That the motor vehicle will be sold for scrap metal unless a claim or protest is made.
(c) The sheriff shall, within five (5) days after receiving an application required under section 2 of this chapter, cause the notice required under subsection (a) to be distributed as follows:
(1) Posted at the door of the courthouse for a period of thirty (30) days before sale.
(2) Published once in a newspaper of general circulation of the county in which the motor vehicle is located at least thirty (30) days before sale.
(3) Sent to the last person who owned the motor vehicle, if known.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-6
Claim made by vehicle owner before sale; return of vehicle; costs
Sec. 6. If an abandoned motor vehicle for which an application for sale under this chapter has been filed is claimed by the person who owns the motor vehicle before the sale occurs and the person provides satisfactory evidence of ownership to the sheriff, the motor vehicle shall be returned to the person upon payment by the person of the costs of preserving the motor vehicle during the period of abandonment, together with the costs of publication of notice.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-7 Issuance of certificate of authority to sell vehicle for scrap metal; authorization to accept certificate of authority as substitute for certificate of title
Sec. 7. If a claim or protest is not made before sale, the person who filed the application required under section 2 of this chapter shall, upon payment of the costs of publication of notice, be given a certificate of authority to sell the motor vehicle to a licensed junk dealer or an established automobile wrecker for scrap metal. The licensed junk dealer or established automobile wrecker shall accept the sheriff's certificate of authority instead of the certificate of title to the motor vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-8
Certificate of authority; form; copies; required information
Sec. 8. The certificate of authority required under section 7 of this chapter shall be made in triplicate on forms prescribed and furnished by the bureau. The certificate of authority must contain the following information:
(1) The name and address of the person who filed the application required under section 2 of this chapter.
(2) The year, make, model, and engine number, if ascertainable, together with any other identifying features of the motor vehicle that has been authorized to be sold for scrap metal.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-9
Certificate of authority; copies; retention by sheriff; filing with bureau
Sec. 9. The sheriff shall retain one (1) copy of the certificate of authority required under section 7 of this chapter. The sheriff shall send one (1) copy of the certificate of authority to the bureau.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-10
Certificate of title not issuable after delivery to bureau of certificate of authority to sell vehicle for scrap metal
Sec. 10. After a certificate of authority required under section 7 of this chapter has been delivered to the bureau under section 9 of this chapter, a certificate of title may not be issued for the motor vehicle described in the certificate of authority.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-11
Application and certificate of authority; fees
Sec. 11. A fee may not be charged for the filing of an application under section 2 of this chapter or for the issuance of a certificate of authority under section 7 of this chapter.
As added by P.L.2-1991, SEC.10.
IC 9-22-5-12
Proceeds from sale of vehicle for scrap metal; sales under this chapter by owners of vehicles having faulty, lost, or destroyed titles
Sec. 12. The person who:
(1) owns a motor vehicle that has a title that is faulty, lost, or destroyed; and
(2) sells the motor vehicle under this chapter;
may retain the proceeds of the sale for the person's use and benefit.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-13
Sales by persons other than owners; proceeds; payment to circuit court clerk; claim by vehicle owner; escheat to state general fund
Sec. 13. (a) A person not described in section 12 of this chapter who sells an abandoned motor vehicle under this chapter may retain from the proceeds of sale the cost of publication of notice and the cost of preserving the motor vehicle during the period of the vehicle's abandonment. The person shall pay the remaining balance of the proceeds of the sale to the circuit court clerk of the county in which the abandoned motor vehicle is located.
(b) At any time within ten (10) years after the money is paid to the clerk, the person who owns the abandoned motor vehicle sold under this chapter may make a claim with the clerk for the sale proceeds deposited with the clerk. If ownership of the proceeds is established to the satisfaction of the clerk, the clerk shall pay the proceeds to the person who owns the abandoned motor vehicle.
(c) If a claim for the proceeds of the sale of an abandoned motor vehicle under subsection (b) is not made within ten (10) years, claims for the proceeds are barred. The clerk shall notify the attorney general and upon demand pay the proceeds to the attorney general. The attorney general shall turn the proceeds over to the treasurer of state. The proceeds vest in and escheat to the state general fund.
As added by P.L.2-1991, SEC.10. Amended by P.L.246-2005, SEC.87.

IC 9-22-5-14
Storing, furnishing supplies for, or repairing vehicles; duty to obtain name and address of owner; record book; inspection by police officers of record book
Sec. 14. (a) An individual, a firm, a limited liability company, or a corporation engaged in the business of storing, furnishing supplies for, or repairing motor vehicles, trailers, semitrailers, or recreational vehicles shall obtain the name and address of the person who owns a motor vehicle, trailer, semitrailer, or recreational vehicle that is left in the custody of the individual, firm, limited liability company, or corporation for storage, furnishing of supplies, or repairs at the time the motor vehicle is left.
(b) The individual, firm, limited liability company, or corporation shall record in a book the following information concerning the motor vehicle:         (1) The name and address of the person who owns the motor vehicle.
(2) The license number of the motor vehicle.
(3) The date on which the motor vehicle was left.
(c) The book shall be provided and kept by the individual, firm, limited liability company, or corporation and shall be open for inspection by an authorized police officer of the state or of a city or town or by the county sheriff.
(d) If a motor vehicle, trailer, semitrailer, or recreational vehicle is stored by the week or by the month, only one (1) entry on the book is required for the period of time during which the motor vehicle is stored.
As added by P.L.2-1991, SEC.10. Amended by P.L.8-1993, SEC.174.

IC 9-22-5-15
Lien for labor on, materials for, storage of, towing of, or repair of vehicle; sale of vehicle to satisfy lien
Sec. 15. (a) An individual, a firm, a limited liability company, or a corporation that performs labor, furnishes materials or storage, or does repair work on a motor vehicle, trailer, semitrailer, or recreational vehicle at the request of the person who owns the vehicle has a lien on the vehicle to the reasonable value of the charges for the labor, materials, storage, or repairs.
(b) An individual, a firm, a partnership, a limited liability company, or a corporation that provides towing services for a motor vehicle, trailer, semitrailer, or recreational vehicle at the request of:
(1) the person who owns the motor vehicle, trailer, semitrailer, or recreational vehicle; or
(2) an individual, a firm, a partnership, a limited liability company, or a corporation on whose property an abandoned motor vehicle, trailer, semitrailer, or recreational vehicle is located;
has a lien on the vehicle for the reasonable value of the charges for the towing services and other related costs. An individual, a firm, a partnership, a limited liability company, or a corporation that obtains a lien for an abandoned vehicle under subdivision (2) must comply with IC 9-22-1-4, IC 9-22-1-16, IC 9-22-1-17, and IC 9-22-1-19.
(c) If:
(1) the charges made under subsection (a) or (b) are not paid; and
(2) the motor vehicle, trailer, semitrailer, or recreational vehicle is not claimed;
within thirty (30) days from the date on which the vehicle was left in or came into the possession of the individual, firm, limited liability company, or corporation for repairs, storage, towing, or the furnishing of materials, the individual, firm, limited liability company, or corporation may advertise the vehicle for sale. The vehicle may not be sold before fifteen (15) days after the date the advertisement required by subsection (d) has been placed or after notice required by subsection (e) has been sent, whichever is later.     (d) Before a vehicle may be sold under subsection (c), an advertisement must be placed in a newspaper of general circulation printed in the English language in the city or town in which the lienholder's place of business is located. The advertisement must contain at least the following information:
(1) A description of the vehicle, including make, type, and manufacturer's identification number.
(2) The amount of the unpaid charges.
(3) The time, place, and date of the sale.
(e) In addition to the advertisement required under subsection (d), the person who holds the mechanic's lien must:
(1) notify the person who owns the vehicle and any other person who holds a lien of record at the person's last known address by certified mail, return receipt requested; or
(2) if the vehicle is an abandoned motor vehicle, provide notice as required under subdivision (1) if the location of the owner of the motor vehicle or a lienholder of record is determined by the bureau in a search under IC 9-22-1-20;
that the vehicle will be sold at public auction on a specified date to satisfy the lien imposed by this section.
(f) A person who holds a lien of record on a vehicle subject to sale under this section may pay the storage, repair, towing, or service charges due. If the person who holds the lien of record elects to pay the charges due, the person is entitled to possession of the vehicle and becomes the holder of the mechanic's lien imposed by this section.
(g) If the person who owns a vehicle subject to sale under this section does not claim the vehicle and satisfy the lien on the vehicle, the vehicle may be sold at public auction to the highest and best bidder for cash. A person who holds a mechanic's lien under this section may purchase a vehicle subject to sale under this section.
(h) A person who holds a mechanic's lien under this section may deduct and retain the amount of the lien and the cost of the advertisement required under subsection (d) from the purchase price received for a vehicle sold under this section. After deducting from the purchase price the amount of the lien and the cost of the advertisement, the person shall pay the surplus of the purchase price to the person who owns the vehicle if the person's address or whereabouts is known. If the address or whereabouts of the person who owns the vehicle is not known, the surplus of the purchase price shall be paid over to the clerk of the circuit court of the county in which the person who holds the mechanic's lien has a place of business for the use and benefit of the person who owns the vehicle.
(i) A person who holds a mechanic's lien under this section shall execute and deliver to the purchaser of a vehicle under this section a sales certificate in the form designated by the bureau, setting forth the following information:
(1) The facts of the sale.
(2) The vehicle identification number.
(3) The certificate of title if available.         (4) A certificate from the newspaper showing that the advertisement was made as required under subsection (d).
Whenever the bureau receives from the purchaser an application for certificate of title accompanied by these items, the bureau shall issue a certificate of title for the vehicle under IC 9-17.
As added by P.L.2-1991, SEC.10. Amended by P.L.8-1993, SEC.175; P.L.104-2005, SEC.9.

IC 9-22-5-16
Sales by dealers of rebuilt vehicles; disclosures
Sec. 16. A seller that is:
(1) a dealer; or
(2) another person who sells, exchanges, or transfers at least five (5) vehicles each year;
may not sell, exchange, or transfer a rebuilt vehicle without disclosing in writing to the purchaser, customer, or transferee, before consummating the sale, exchange, or transfer, the fact that the vehicle is a rebuilt vehicle if the dealer or other person knows or should reasonably know the vehicle is a rebuilt vehicle.
As added by P.L.2-1991, SEC.10.

IC 9-22-5-17
Reckless violation of lien or vehicle owner identification provisions; classification
Sec. 17. A person who recklessly violates section 14 or 15 of this chapter commits a Class A misdemeanor.
As added by P.L.2-1991, SEC.10.






ARTICLE 23. VEHICLE MANUFACTURERS, DISTRIBUTORS, AND DEALERS

CHAPTER 0.5. APPLICATION

IC 9-23-0.5-1
Exception to definition of "motor vehicle" and "vehicle"
Sec. 1. For purposes of this article, "motor vehicle" or "vehicle" does not include an off-road vehicle.
As added by P.L.219-2005, SEC.13.



CHAPTER 1. MOTOR VEHICLE SALES ADVISORY BOARD

IC 9-23-1-1
Establishment of board
Sec. 1. The motor vehicle sales advisory board is established to advise the bureau in the administration of this article.
As added by P.L.2-1991, SEC.11.

IC 9-23-1-2
Composition of board
Sec. 2. (a) The advisory board is composed of the commissioner and eight (8) persons appointed by the governor as follows:
(1) Two (2) of the appointed members must be franchised new motor vehicle dealers as follows:
(A) One (1) member must have sold less than seven hundred fifty (750) new motor vehicles in the year before the member's appointment.
(B) One (1) member must have sold more than seven hundred forty-nine (749) new motor vehicles in the year before the member's appointment.
(2) Two (2) of the appointed members must represent the automobile manufacturing industry and must have been Indiana residents for a period of two (2) years immediately preceding their appointment.
(3) Two (2) of the appointed members must represent the general public and may not have any direct interest in the manufacture or sale of motor vehicles.
(4) One (1) member must represent used motor vehicle dealers that are not franchised new motor vehicle dealers.
(5) One (1) member must represent used motor vehicle auctioneers.
(b) Not more than four (4) members of the board may be of the same political party.
As added by P.L.2-1991, SEC.11. Amended by P.L.101-1991, SEC.1.

IC 9-23-1-3
Terms; removal; vacancies
Sec. 3. (a) A member appointed under section 2 of this chapter serves a three (3) year term. A person may not serve more than two (2) consecutive full terms. Each appointed member serves until the member's successor is duly appointed and qualified.
(b) A member may be removed for good cause.
(c) A vacancy shall be filled by appointment of the governor for the unexpired term.
As added by P.L.2-1991, SEC.11.

IC 9-23-1-4
Compensation; membership not holding of public office
Sec. 4. Members of the advisory board are entitled to receive the

expenses and per diem allowed by law. Membership on the advisory board does not constitute the holding of a public office.
As added by P.L.2-1991, SEC.11.

IC 9-23-1-5
Officers
Sec. 5. The commissioner shall serve as chairman of the advisory board. The advisory board shall elect a vice chairman and secretary from the appointed members during the first month of each year. The vice chairman and secretary serve until their successors are duly appointed and qualified and may be removed for good cause.
As added by P.L.2-1991, SEC.11.

IC 9-23-1-6
Meetings; time
Sec. 6. The advisory board shall meet during the first month of each year. Additional meetings may be convened at the call of the commissioner or the written request of any three (3) members.
As added by P.L.2-1991, SEC.11.

IC 9-23-1-7
Meetings; quorum; majority vote
Sec. 7. Five (5) members of the advisory board constitute a quorum for doing business. The majority vote of the members of the quorum, present and voting, is required for the passage of a matter put to a vote of the advisory board.
As added by P.L.2-1991, SEC.11. Amended by P.L.101-1991, SEC.2.

IC 9-23-1-8
Powers
Sec. 8. The advisory board is vested with the following powers:
(1) To consult with and advise the bureau.
(2) To suggest rules, including the following:
(A) The contents of forms.
(B) Methods and procedures for the investigation and evaluation of the qualifications of applicants for licenses.
(C) The criteria upon which to issue, deny, suspend, and revoke licenses.
(D) Procedures for the investigation into and conduct of hearings on unfair practices.
As added by P.L.2-1991, SEC.11.



CHAPTER 2. REGULATION OF VEHICLE MERCHANDISING

IC 9-23-2-1
Persons required to be licensed
Sec. 1. The following persons must be licensed under this article to engage in the business of buying or selling motor vehicles:
(1) An automobile auctioneer.
(2) A converter manufacturer.
(3) A dealer.
(4) A distributor.
(5) A distributor branch.
(6) A distributor representative.
(7) A factory branch.
(8) A factory representative.
(9) A manufacturer.
(10) A transfer dealer.
(11) A wholesale dealer.
As added by P.L.2-1991, SEC.11. Amended by P.L.268-2003, SEC.25.



CHAPTER 2.5. DISCLOSURES REQUIRED IN MOTOR VEHICLE LEASES

IC 9-23-2.5-1
"Adjusted or net capitalized cost" defined
Sec. 1. As used in this chapter, "adjusted or net capitalized cost" means the capitalized cost, less any capitalized cost reduction payments made by a retail lessee at the inception of a lease agreement. The adjusted or net capitalized cost is the basis for calculating the amount of a retail lessee's periodic payment under a lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-2
"Capitalized cost" defined
Sec. 2. (a) As used in this chapter, "capitalized cost" means the amount that, after deducting any capitalized cost reduction, serves as the basis for determining the base lease payment, which is the part of the periodic lease payment that is the sum of:
(1) the average periodic lease charge; and
(2) the average periodic depreciation.
(b) For a single payment lease, the base lease payment is the sum of:
(1) the average periodic lease charge multiplied by the number of months in the term of the lease; and
(2) the average periodic depreciation multiplied by the number of months in the term of the lease.
(c) The capitalized cost may include any of the following:
(1) Taxes.
(2) Registration fees.
(3) License fees.
(4) Insurance charges.
(5) Charges for guaranteed auto protection or GAP coverage.
(6) Charges for service contracts and extended warranties.
(7) Fees and charges for accessories and for installing accessories.
(8) Charges for delivery, service, and repair.
(9) Administrative fees, acquisition fees, and all fees or charges for providing services incidental to the lease agreement.
(10) The unpaid balance of an amount financed under an outstanding motor vehicle loan agreement or motor vehicle retail installment contract with respect to a motor vehicle used as a trade-in vehicle.
(11) The unpaid part of the early termination obligation under an outstanding lease agreement.
(12) The first periodic payment due at the inception of the lease agreement, if not otherwise paid by the retail lessee.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-3 "Capitalized cost reduction" defined
Sec. 3. As used in this chapter, "capitalized cost reduction" means a payment made by cash, check, credit card debit, net vehicle trade-in, rebate, or other similar means in the nature of a down payment or credit, made by a retail lessee at the inception of a lease agreement, for the purpose of reducing the capitalized cost and does not include any periodic payments received by the retail lessor at the inception of the lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-4
"Lease agreement" defined
Sec. 4. As used in this chapter, "lease agreement" means a written agreement entered into in Indiana for the transfer from a retail lessor to a retail lessee of the right to possess and use a motor vehicle in exchange for consideration for a scheduled term exceeding four (4) months, whether or not the retail lessee has the option to purchase or otherwise become the owner of the motor vehicle upon expiration of the agreement. The term does not include an agreement that covers an absolute sale, a sale pending approval, or a retail installment sale.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-5
"Lease transaction" defined
Sec. 5. As used in this chapter, "lease transaction" means a presentation made to a retail lessee concerning a motor vehicle, including a sales presentation or a document presented to the retail lessee, resulting in the execution of a lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-6
"Retail lessee" defined
Sec. 6. As used in this chapter, "retail lessee" means an individual who executes a lease agreement for a motor vehicle from a retail lessor primarily for personal, family, or household purposes.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-7
"Retail lessor" defined
Sec. 7. As used in this chapter, "retail lessor" means a person who regularly engages in the business of selling or leasing motor vehicles and who offers or arranges a lease agreement for a motor vehicle. The term includes an agent or affiliate who acts on behalf of the retail lessor and excludes any assignee of the lease agreement.
As added by P.L.86-1996, SEC.8.

IC 9-23-2.5-8
Duties of retail lessor
Sec. 8. A retail lessor shall do the following:
(1) Comply with the requirements of Regulation M (12 CFR

213) for disclosure of gross capitalized cost, capitalized cost reduction, and adjusted capitalized cost adopted under the federal Truth in Lending Act (15 U.S.C. 1601 et seq.).
(2) Disclose to a retail lessee in a separate blocked section in a lease agreement, in capital letters of at least 10 point bold type the following:
THIS IS A LEASE AGREEMENT.



CHAPTER 3. UNFAIR PRACTICES

IC 9-23-3-0.3
"Broker"
Sec. 0.3. As used in this chapter, "broker" means a person who, for a fee, a commission, or other valuable consideration, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new or used motor vehicle and who is not:
(1) a dealer or an employee of a dealer;
(2) a distributor or an employee of a distributor; or
(3) at any point in the transaction, the bona fide owner of the vehicle involved in the transaction.
As added by P.L.268-2003, SEC.28.



CHAPTER 4. DAMAGE TO NEW MOTOR VEHICLES

IC 9-23-4-1
Liability of dealer
Sec. 1. Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the dealer is solely liable for damage to a new motor vehicle after acceptance from the carrier or transporter and before delivery to the ultimate purchaser.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-2
Liability of manufacturer or converter manufacturer
Sec. 2. Notwithstanding the terms, provisions, or conditions of any agreement or franchise, the manufacturer or the converter manufacturer is liable for all damage to a new motor vehicle before delivery to a carrier or transporter.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-3
Carrier related damage
Sec. 3. The dealer is liable for damage to a new motor vehicle after delivery to the carrier or transporter only if the dealer selects the method of transportation, mode of transportation, and the carrier or transporter. In all other instances, the manufacturer is liable for carrier related damage to a new motor vehicle.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-4
Disclosure to ultimate purchaser of damage exceeding four percent of retail price
Sec. 4. (a) This section does not apply to damage to glass, radios, tires, and bumpers when replaced by identical manufacturer's original equipment.
(b) Any uncorrected damage or any corrected damage exceeding four percent (4%) of the manufacturer's suggested retail price (as defined in 26 U.S.C. 4216), as measured by retail repair costs, must be disclosed in writing before delivery to an ultimate purchaser.
As added by P.L.2-1991, SEC.11.

IC 9-23-4-5
Customer-ordered vehicle; damage not exceeding four percent; disclosure
Sec. 5. Repaired damage to a customer-ordered new motor vehicle not exceeding four percent (4%) of the manufacturer's suggested retail price does not need to be disclosed at the time of sale.
As added by P.L.2-1991, SEC.11.



CHAPTER 5. SUCCESSION TO FRANCHISE BY DESIGNATED FAMILY MEMBERS

IC 9-23-5-1
Application of chapter
Sec. 1. This chapter does not apply to a franchise if:
(1) the franchise is granted to a dealer other than a new motor vehicle dealer; and
(2) the franchise or other written document filed with the franchisor includes the franchisee's designation of a successor to the franchise who is not the:
(A) franchisee's spouse;
(B) child of the franchisee;
(C) grandchild of the franchisee;
(D) spouse of a:
(i) child; or
(ii) grandchild;
of the franchisee;
(E) parent of the franchisee; or
(F) sibling of the franchisee.
As added by P.L.2-1991, SEC.11. Amended by P.L.118-2001, SEC.5; P.L.1-2002, SEC.43.

IC 9-23-5-2
Prerequisites for succession to franchise
Sec. 2. A designated family member of a deceased or incapacitated franchisee may succeed the franchisee under the existing franchise if:
(1) the manufacturer or distributor determines, subject to section 3 of this chapter, that the existing franchise should be honored; and
(2) the designated family member complies with section 4 of this chapter.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-3
Good cause refusal to honor franchise
Sec. 3. A manufacturer or distributor may refuse to honor the existing franchise for a designated family member only for good cause.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-4
Qualification of designated family member to succeed franchise
Sec. 4. To qualify to succeed the franchisee under the existing franchise, a designated family member must do all of the following:
(1) Within one hundred twenty (120) days after the franchisee's death or disability, give the manufacturer or distributor written notice of the designated family member's intention to succeed

to the franchise.
(2) Agree to be bound by all terms and conditions of the existing franchise.
(3) Meet the criteria generally applied at the time of the franchisee's death or incapacity by the manufacturer or distributor in qualifying new motor vehicle dealers as franchisees.
(4) If requested by the manufacturer or distributor, supply promptly personal and financial data that is reasonably necessary for the manufacturer or distributor to determine if the existing franchise should be honored.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-5
Notice of refusal to honor franchise; service
Sec. 5. Within sixty (60) days after receipt of:
(1) the notice from a designated family member under section 4(1) of this chapter; or
(2) requested personal or financial data under section 4(4) of this chapter;
a manufacturer or distributor who determines that good cause exists for refusing to honor the existing franchise shall serve notice upon the designated family member of the determination.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-6
Notice of refusal to honor franchise; contents
Sec. 6. The notice required under section 5 of this chapter must state the following:
(1) The specific grounds for the manufacturer's or distributor's determination.
(2) The date on which the existing franchise will be discontinued.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-7
Date for discontinuance
Sec. 7. The date for discontinuance under section 6 of this chapter must not be earlier than ninety (90) days after the date the notice is served.
As added by P.L.2-1991, SEC.11.

IC 9-23-5-8
Untimely or noncomplying notice; continuance of franchise
Sec. 8. If notice of the manufacturer's determination is not served within the time periods specified in section 5 of this chapter and does not comply with section 6 of this chapter, the franchise must be honored and is not subject to discontinuance under this chapter.
As added by P.L.2-1991, SEC.11.



CHAPTER 6. PENALTIES AND REMEDIES

IC 9-23-6-1
Classification of violations; exceptions
Sec. 1. A person who violates this article commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.11. Amended by P.L.1-1992, SEC.51.






ARTICLE 24. DRIVERS LICENSES

CHAPTER 1. INDIVIDUALS REQUIRED TO OBTAIN A LICENSE OR PERMIT

IC 9-24-1-1
License required
Sec. 1. Except as provided in section 6 or 7 of this chapter, an individual must have a valid Indiana:
(1) operator's license;
(2) chauffeur's license;
(3) public passenger chauffeur's license;
(4) commercial driver's license;
(5) driver's license listed in subdivision (1), (2), (3) or (4) with a motorcycle operator's license or endorsement; or
(6) learner's permit;
issued to the individual by the bureau under this article to drive upon an Indiana highway the type of motor vehicle for which the license or permit was issued.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.3.



CHAPTER 2. INDIVIDUALS PROHIBITED FROM OBTAINING A LICENSE OR PERMIT

IC 9-24-2-1
Suspended and expelled students and dropouts
Sec. 1. (a) A driver's license or a learner's permit may not be issued to an individual less than eighteen (18) years of age who meets any of the following conditions:
(1) Is a habitual truant under IC 20-33-2-11.
(2) Is under at least a second suspension from school for the school year under IC 20-33-8-14 or IC 20-33-8-15.
(3) Is under an expulsion from school under IC 20-33-8-14, IC 20-33-8-15, or IC 20-33-8-16.
(4) Is considered a dropout under IC 20-33-2-28.5.
(b) At least five (5) days before holding an exit interview under IC 20-33-2-28.5, the school corporation shall give notice by certified mail or personal delivery to the student, the student's parent, or the student's guardian that the student's failure to attend an exit interview under IC 20-33-2-28.5 or return to school if the student does not meet the requirements to withdraw from school under IC 20-33-2-28.5 will result in the revocation or denial of the student's:
(1) driver's license or learner's permit; and
(2) employment certificate.
As added by P.L.2-1991, SEC.12. Amended by P.L.131-1995, SEC.1; P.L.132-1995, SEC.1; P.L.1-2005, SEC.106; P.L.242-2005, SEC.1; P.L.1-2006, SEC.165.

IC 9-24-2-2
Juveniles under court orders concerning controlled substance violations
Sec. 2. A driver's license or a learner's permit may not be issued to an individual less than eighteen (18) years of age who is under an order entered by a juvenile court under IC 31-37-19-13 through IC 31-37-19-17 (or IC 31-6-4-15.9(d), IC 31-6-4-15.9(e), or IC 31-6-4-15.9(f) before their repeal).
As added by P.L.2-1991, SEC.12. Amended by P.L.94-1996, SEC.1; P.L.1-1997, SEC.39.

IC 9-24-2-2.5
Persons under court orders concerning controlled substance violations or criminal mischief
Sec. 2.5. (a) An operator's license or a learner's permit may not be issued to an individual who is under an order entered by a court under IC 35-43-1-2(d).
(b) The bureau shall suspend the operator's license or invalidate the learner's permit of a person who is the subject of an order issued under IC 31-37-19-17 (or IC 31-6-4-15.9(f) before its repeal) or IC 35-43-1-2(c).
As added by P.L.94-1996, SEC.2. Amended by P.L.1-1997, SEC.40.
IC 9-24-2-3
Persons with suspended or revoked licenses or permits; disabled or diseased persons; illiterates; failed examinees; persons failing to furnish proof of financial responsibility; dangerous drivers; exception for certain epileptics
Sec. 3. (a) The bureau may not issue a license or permit to the following individuals:
(1) An individual whose license issued under Indiana law to operate a motor vehicle as an operator, a chauffeur, or a public passenger chauffeur has been suspended, during the period for which the license was suspended, or to an individual whose license has been revoked, until the time the bureau is authorized under Indiana law to issue the individual a new license.
(2) An individual whose learner's permit has been suspended or revoked until the time the bureau is authorized under Indiana law to issue the individual a new permit.
(3) An individual who, in the opinion of the bureau, is afflicted with or suffering from a physical or mental disability or disease that prevents the individual from exercising reasonable and ordinary control over a motor vehicle while operating the vehicle upon the public highways.
(4) An individual who is unable to understand highway warnings or direction signs written in the English language.
(5) An individual who is required under this chapter to take an examination unless the person successfully passes the examination.
(6) An individual who is required under IC 9-25 to deposit proof of financial responsibility and who has not deposited that proof.
(7) An individual when the bureau has good cause to believe that the operation of a motor vehicle on a public highway of Indiana by the individual would be inimical to public safety or welfare.
(8) An individual who is the subject of an order issued by:
(A) a court under IC 31-14-12-4 or IC 31-16-12-7 (or IC 31-1-11.5-13 or IC 31-6-6.1-16 before their repeal); or
(B) the Title IV-D agency;
ordering that a driving license or permit not be issued to the individual.
(b) An individual subject to epileptic seizures may not be denied a license under this section if the individual presents a statement from a licensed physician that the individual is under medication and is free from seizures while under medication.
As added by P.L.2-1991, SEC.12. Amended by P.L.125-1995, SEC.9; P.L.133-1995, SEC.1; P.L.2-1996, SEC.224; P.L.1-1997, SEC.41.

IC 9-24-2-3.1
Conditional license; termination and renewal; suspension
Sec. 3.1. (a) If a petitioner named in an order issued under section 3(a)(8) of this chapter has a valid commercial driving license, the

bureau shall not immediately suspend the driving license but indicate on the driver's record that the person has a conditional license to operate a motor vehicle to and from the person's place of employment and in the course of the person's employment.
(b) A conditional license described in subsection (a) is valid for thirty (30) days from the date of the notice sent by the bureau. If the person obtains an amended license within the thirty (30) days, the person may continue to operate a motor vehicle on the conditional license beyond the thirty (30) day period.
(c) If the person does not obtain an amended license within the thirty (30) day period, the bureau shall suspend the person's license.
As added by P.L.133-1995, SEC.2. Amended by P.L.14-2000, SEC.26.

IC 9-24-2-4
Invalidation and revalidation of licenses; suspended, expelled, and withdrawn students
Sec. 4. (a) If a person is less than eighteen (18) years of age and is a habitual truant, is under a suspension or an expulsion or has withdrawn from school as described in section 1 of this chapter, the bureau shall, upon notification by the person's principal, invalidate the person's license or permit until the earliest of the following:
(1) The person becomes eighteen (18) years of age.
(2) One hundred twenty (120) days after the person is suspended, or the end of a semester during which the person returns to school, whichever is longer.
(3) The suspension, expulsion, or exclusion is reversed after the person has had a hearing under IC 20-33-8.
(b) The bureau shall promptly mail a notice to the person's last known address that states the following:
(1) That the person's driving privileges will be invalidated for a specified period commencing five (5) days after the date of the notice.
(2) That the person has the right to appeal the invalidation of a license or permit.
(c) If an aggrieved person believes that:
(1) the information provided was technically incorrect; or
(2) the bureau committed a technical or procedural error;
the aggrieved person may appeal the invalidation of a license under IC 9-25.
(d) If a person satisfies the conditions for reinstatement of a license under this section, the person may submit to the bureau the necessary information certifying that at least one (1) of the events described in subsection (a) has occurred.
(e) Upon certifying the information received under subsection (d), the bureau shall revalidate the person's license or permit.
(f) A person may not operate a motor vehicle in violation of this section.
(g) A person whose license or permit is invalidated under this section may apply for a restricted driving permit under IC 9-24-15.     (h) The bureau shall revalidate the license or permit of a person whose license or permit was invalidated under this section who does the following:
(1) Establishes to the satisfication of the principal of the school where the action occurred that caused the invalidation of the person's license or permit that the person has:
(A) enrolled in a full-time or part-time program of education; and
(B) participated for thirty (30) or more days in the program of education.
(2) Submits to the bureau a form developed by the bureau that contains:
(A) the verified signature of the principal or the president of the governing body of the school described in subdivision (1); and
(B) notification to the bureau that the person has complied with subdivision (1).
A person may appeal the decision of a principal under subdivision (1) to the governing body of the school corporation where the principal's school is located.
As added by P.L.2-1991, SEC.12. Amended by P.L.131-1995, SEC.2; P.L.132-1995, SEC.2; P.L.1-2005, SEC.107.

IC 9-24-2-5
Hearings
Sec. 5. (a) A person whose driving privileges have been invalidated under section 4 of this chapter is entitled to a prompt judicial hearing. The person may file a petition that requests a hearing in a circuit, superior, county, or municipal court in the county where:
(1) the person resides; or
(2) the school attended by the person is located.
(b) The petition for review must:
(1) be in writing; and
(2) be verified by the person seeking review and:
(A) allege specific facts that indicate the suspension or expulsion was improper; or
(B) allege that due to the person's emancipation or dependents that an undue hardship exists that requires the granting of a restricted driving permit.
(c) The hearing conducted by the court under this section shall be limited to the following issues:
(1) Whether the school followed proper procedures when suspending or expelling the person from school, including affording the person due process under IC 20-33-8.
(2) Whether the bureau followed proper procedures in invalidating the person's license or permit.
(3) Whether an undue hardship exists that requires the granting of a restricted driving permit.
(d) If the court finds:         (1) that the school failed to follow proper procedures when suspending or expelling the person from school; or
(2) that the bureau failed to follow proper procedures in invalidating the person's license or permit;
the court may order the bureau to reinstate the person's driving privileges.
(e) If the court finds that an undue hardship exists, the court may order a restricted driving permit limiting the petitioner to essential driving for work and driving between home, work, and school only. The restricted driving permit must state the restrictions related to time, territory, and route. If a court orders a restricted driving permit for the petitioner, the court shall do the following:
(1) Include in the order a finding of facts that states the petitioner's driving restrictions.
(2) Enter the findings of fact and order in the order book of the court.
(3) Send the bureau a signed copy of the order.
(f) The prosecuting attorney of the county in which a petition has been filed under this section shall represent the state on behalf of the bureau with respect to the petition. A school that is made a party to an action filed under this section is responsible for the school's own representation.
(g) In an action under this section the petitioner has the burden of proof by a preponderance of the evidence.
(h) The court's order is a final judgment appealable in the manner of civil actions by either party. The attorney general shall represent the state on behalf of the bureau with respect to the appeal.
As added by P.L.2-1991, SEC.12. Amended by P.L.131-1995, SEC.3; P.L.1-2005, SEC.108.

IC 9-24-2-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 2.5. VOTER REGISTRATION SERVICES AND DRIVER'S LICENSE APPLICATIONS

IC 9-24-2.5-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedures to be followed by the commission in processing voter registration applications under 42 U.S.C. 1973gg-3 and IC 3-7-14.
As added by P.L.12-1995, SEC.115.



CHAPTER 3. OPERATOR'S LICENSE

IC 9-24-3-1
Issuance; conditions
Sec. 1. Except as otherwise provided in this article, the bureau shall issue an operator's license to an individual who meets the following conditions:
(1) Satisfies the age requirements described in section 2 of this chapter.
(2) Makes proper application to the bureau under IC 9-24-9 upon a form prescribed by the bureau.
(3) Satisfactorily passes the examination and tests required for issuance of an operator's license under IC 9-24-10.
(4) Pays the fee prescribed by IC 9-29-9.
As added by P.L.2-1991, SEC.12.

IC 9-24-3-2
Age, experience, and examination requirements
Sec. 2. Except as provided in section 3 of this chapter, an individual must meet one (1) of the following conditions to receive an operator's license:
(1) The applicant meets the following conditions:
(A) Is at least sixteen (16) years and thirty (30) days of age.
(B) Has held a valid learner's permit at least sixty (60) days.
(C) Has obtained an instructor's certification that the applicant has satisfactorily completed an approved driver education course.
(D) Has passed the required examination.
(2) The applicant meets the following conditions:
(A) Is at least sixteen (16) years and one hundred eighty (180) days of age.
(B) Has held a valid learner's permit for at least sixty (60) days.
(C) Has passed the required examination.
(3) The applicant meets the following conditions:
(A) Is at least sixteen (16) years and one hundred eighty (180) days of age.
(B) Has, within the past three (3) years, held an Indiana operator's, chauffeur's, or public passenger chauffeur's license that has not been suspended or revoked.
(C) Passes the required examination.
(4) The applicant meets the following conditions:
(A) Is at least sixteen (16) years and one hundred eighty (180) days of age.
(B) Has previously been a nonresident of Indiana but who, at the time of application, qualifies as an Indiana resident.
(C) Has held for at least one (1) year an unrevoked operator's, chauffeur's, or public passenger chauffeur's license in the state, district, or county in which the applicant

has been a resident.
(D) Passes the required examination.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.4.

IC 9-24-3-3
Age and experience requirements; hardship waiver
Sec. 3. (a) The bureau may waive up to six (6) months of the age and experience requirements for an individual making an application for the individual's initial operator's license due to hardship conditions.
(b) The bureau shall adopt rules under IC 4-22-2 to state the conditions under which the age requirement may be waived under subsection (a).
As added by P.L.2-1991, SEC.12.

IC 9-24-3-4
Surrender of current licenses; return to issuer
Sec. 4. To receive an operator's license, an individual must surrender to the bureau all valid operator's, chauffeur's, or other current licenses for the operation of a motor vehicle in the individual's possession issued to the individual by Indiana or any other jurisdiction. The bureau shall return all surrendered licenses to the issuing department together with information that the licensee is licensed in a new jurisdiction.
As added by P.L.2-1991, SEC.12.

IC 9-24-3-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 4. CHAUFFEUR'S LICENSE

IC 9-24-4-1
Issuance; conditions
Sec. 1. Except as otherwise provided in this article, the bureau shall issue a chauffeur's license to an individual who meets the following conditions:
(1) Satisfies the age requirements described in section 2 of this chapter.
(2) Has operated a motor vehicle for more than one (1) year.
(3) Makes proper application to the bureau under IC 9-24-9 upon a form prescribed by the bureau.
(4) Satisfactorily passes the examination and tests required for issuance of a chauffeur's license under IC 9-24-10.
(5) Pays the fee prescribed in IC 9-29-9.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-2
Age requirement; hardship waiver
Sec. 2. (a) Except as provided in subsection (b), an individual must be at least eighteen (18) years of age to receive a chauffeur's license.
(b) The bureau may waive up to six (6) months of the age and experience requirements for an individual making an application for the individual's initial chauffeur's license due to hardship conditions.
(c) The bureau shall adopt rules under IC 4-22-2 to state the conditions under which the age requirements may be waived.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-3
Operator's license not required; surrender
Sec. 3. (a) An individual holding a valid chauffeur's license is not required to obtain an operator's license.
(b) To receive a chauffeur's license, an individual must surrender to the bureau any operator's license issued to the individual.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-4
Operating privileges
Sec. 4. A chauffeur's license entitles the licensee to operate a motor vehicle, except a motorcycle, upon a public highway. A chauffeur's license does not entitle the licensee to operate a motor vehicle as a public passenger chauffeur.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-5
Employment of chauffeurs; license required
Sec. 5. A person may not employ another person as a chauffeur to operate a motor vehicle unless the other person is licensed as

chauffeur under this chapter.
As added by P.L.2-1991, SEC.12.

IC 9-24-4-5.5
Chauffeur's licenseholder after June 30, 1991; term of operation of commercial vehicle after issuance or renewal
Sec. 5.5. Notwithstanding any other law, a person holding a chauffeur's license that is renewed or issued after June 30, 1991, is not entitled by that license to operate a commercial motor vehicle for more than thirty (30) days following the renewal or issuance.
As added by P.L.96-1991, SEC.2.

IC 9-24-4-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 5. PUBLIC PASSENGER CHAUFFEUR'S LICENSE

IC 9-24-5-1
Issuance; conditions
Sec. 1. Except as otherwise provided in this article, the bureau shall issue a public passenger chauffeur's license to an individual who meets the following conditions:
(1) Satisfies the age requirements described in section 2 of this chapter.
(2) Makes proper application to the bureau under IC 9-24-9, upon a form prescribed by the bureau.
(3) Successfully passes the physical examination given by a practicing physician licensed to practice medicine in Indiana.
(4) Has operated a motor vehicle for at least two (2) years.
(5) Satisfactorily passes the examination and tests for a public passenger chauffeur's license.
(6) Pays the fee prescribed in IC 9-29-9.
(7) Is at least eighteen (18) years of age.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.5.

IC 9-24-5-2
Age requirements
Sec. 2. An individual must be at least eighteen (18) years of age to receive a public passenger chauffeur's license.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.6.

IC 9-24-5-3
Operating privileges
Sec. 3. A public passenger chauffeur's license entitles the licensee to operate any motor vehicle, except a commercial vehicle or a motorcycle, upon a highway.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.7.

IC 9-24-5-4
Surrender of current licenses
Sec. 4. To receive a public passenger chauffeur's license, an individual must surrender to the bureau any operator's license issued to the individual.
As added by P.L.2-1991, SEC.12.

IC 9-24-5-5
Employment of public passenger chauffeurs; license required
Sec. 5. A person may not employ another person as a public passenger chauffeur to operate a motor vehicle unless the other person is licensed as a public passenger chauffeur under this chapter.
As added by P.L.2-1991, SEC.12.

IC 9-24-5-5.5
Renewal or issuance of license after June 30, 1991; operation of

commercial motor vehicle
Sec. 5.5. Notwithstanding any other law, a person holding a public passenger chauffeur's license that is renewed or issued after June 30, 1991, is not entitled by that license to operate a commercial motor vehicle for more than thirty (30) days following the renewal or issuance.
As added by P.L.96-1991, SEC.3.

IC 9-24-5-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 6. COMMERCIAL DRIVER'S LICENSE

IC 9-24-6-0.5
"Commercial driver's license learner's permit"
Sec. 0.5. As used in this chapter, "commercial driver's license learner's permit" means a driver's permit that allows an individual, unless otherwise disqualified, to operate a commercial motor vehicle only when accompanied by a person:
(1) who holds a valid commercial driver's license for the type of commercial motor vehicle being driven; and
(2) who occupies a seat beside the individual in order to give instruction to the individual in driving the commercial motor vehicle.
As added by P.L.188-2006, SEC.4.

IC 9-24-6-1
Exempted vehicles; removal of exemptions
Sec. 1. (a) Except as provided in subsection (c), this chapter does not apply to a motor vehicle that meets the following conditions:
(1) Is used in the transportation of hazardous materials.
(2) Is not defined as a commercial motor vehicle.
(b) Except as provided in subsection (c), this chapter does not apply to a motor vehicle that meets any of the following conditions:
(1) Is registered as a recreational vehicle.
(2) Is used primarily to transport the owner's family members or guests and their possessions for nonbusiness purposes.
(3) Is registered under IC 9-18 as a farm vehicle or is a farm vehicle that is exempt under 49 U.S.C. 521, 49 U.S.C. 31104, and 49 U.S.C. 31301 through 31306.
(4) Is utilized as a:
(A) church bus; or
(B) bus operated by a nonprofit benevolent or charitable agency;
that is designed to carry more than fifteen (15) passengers, including the driver, if the vehicle is exempt under 49 U.S.C. 521, 49 U.S.C. 31104, and 49 U.S.C. 31301 through 31306, or applicable federal regulations.
(c) The bureau may remove the exemptions granted under subsections (a) and (b) if the bureau, upon notice and public hearing, determines that the waiver is in the interest of safety or of keeping Indiana in compliance with federal law, subject to section 3 of this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.219-2003, SEC.3.

IC 9-24-6-2
Rules
Sec. 2. (a) The bureau shall adopt rules under IC 4-22-2 to regulate persons required to hold a commercial driver's license.
(b) The rules must carry out 49 U.S.C. 521, 49 U.S.C. 31104, 49

U.S.C. 31301 through 31306, 49 U.S.C. 31308 through 31317, and 49 CFR 383 through 384, and may not be more restrictive than the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
(c) Rules adopted under this section must include the following:
(1) Establishment of classes and periods of validation of commercial driver's licenses.
(2) Standards for commercial driver's licenses, including suspension and revocation procedures.
(3) Requirements for documentation of eligibility for legal employment, as set forth in 8 CFR 274a.2, and proof of Indiana residence.
(4) Development of written or oral tests, driving tests, and fitness requirements.
(5) Defining the commercial driver's licenses by classification and the information to be contained on the licenses, including a unique identifier of the holder.
(6) Establishing fees for the issuance of commercial driver's licenses, including fees for testing and examination.
(7) Procedures for the notification by the holder of a commercial driver's license to the bureau and the driver's employer of pointable traffic offense convictions.
(8) Conditions for reciprocity with other states, including requirements for a written commercial driver's license test and operational skills test, and a hazardous materials endorsement written test and operational skills test, before a license may be issued.
(9) Other rules necessary to administer this chapter.
(d) 49 CFR 383 through 384 are adopted as Indiana law.
As added by P.L.2-1991, SEC.12. Amended by P.L.66-1992, SEC.13; P.L.123-2002, SEC.15; P.L.219-2003, SEC.4; P.L.123-2005, SEC.1; P.L.188-2006, SEC.5.

IC 9-24-6-2.5
Issuance of commercial driver's license learner's permit, commercial driver's license to resident enrolled in truck driver training school; expiration
Sec. 2.5. (a) In addition to issuing commercial driver's licenses according to rules adopted under section 2 of this chapter, the bureau, upon proper application and upon successful completion of an examination determined by the bureau to be necessary, shall issue a:
(1) commercial driver's license learner's permit; or
(2) commercial driver's license;
to an Indiana resident described in IC 9-13-2-78(6) who is enrolled in a truck driver training school.
(b) Notwithstanding section 2(c)(1) of this chapter, a:
(1) commercial driver's license learner's permit; or
(2) commercial driver's license;
issued under this section expires ninety (90) days after the date of

issuance.
As added by P.L.188-2006, SEC.6.

IC 9-24-6-3
Transportation of individuals; age and experience requirements
Sec. 3. The holder of a commercial driver's license for the transportation of individuals must meet the following conditions:
(1) Be at least twenty-one (21) years of age.
(2) Have had at least one (1) year of driving experience as a licensed driver.
As added by P.L.2-1991, SEC.12.

IC 9-24-6-4
Transportation of property; age and experience requirements
Sec. 4. An applicant for a commercial driver's license for the transportation of property or a commercial driver's license learner's permit must meet the following conditions:
(1) Be at least eighteen (18) years of age.
(2) Have had at least one (1) year of driving experience as a licensed driver.
As added by P.L.2-1991, SEC.12. Amended by P.L.188-2006, SEC.7.

IC 9-24-6-5
Testing; retention of fees
Sec. 5. The bureau may contract with public and private institutions, agencies, businesses, and organizations to conduct any or all testing required in the implementation of the commercial driver's license program. The contractor who conducts examinations and skills tests may retain the fees for those services.
As added by P.L.2-1991, SEC.12.

IC 9-24-6-5.3
Truck driver training school; notification of bureau of student status; student record retention
Sec. 5.3. (a) The owner of a truck driver training school or a state educational institution (as defined in IC 20-12-0.5-1) that operates a truck driver training school as a course of study must notify the bureau:
(1) of a student's completion of a course of the truck driver training school immediately after the student completes the course; or
(2) of the termination of a student's instruction in the truck driver training school immediately after the student's instruction terminates.
(b) In addition to satisfying the requirements of IC 20-12-76-24(a), the owner of a truck driver training school must retain records relating to each student of the truck driver training school for not less than six (6) years.
As added by P.L.188-2006, SEC.8.
IC 9-24-6-5.5
Truck driver training school accredited by Indiana commission on proprietary education subject to commission rules; truck driver training school, students subject to certain rules of department of state revenue
Sec. 5.5. (a) A truck driver training school accredited by the Indiana commission on proprietary education is subject to rules adopted by the Indiana commission on proprietary education under IC 20-12-76-13(c).
(b) A:
(1) student of a truck driver training school; and
(2) truck driver training school;
are subject to applicable rules adopted by the department of state revenue.
As added by P.L.188-2006, SEC.9.

IC 9-24-6-6
Serious traffic violations
Sec. 6. (a) The following, if committed while driving a commercial motor vehicle, are serious traffic violations:
(1) Operating a vehicle at least fifteen (15) miles per hour above the posted speed limit in violation of IC 9-21-5, IC 9-21-6, or IC 9-21-5-14.
(2) Operating a vehicle recklessly as provided in IC 9-21-8-50 and IC 9-21-8-52.
(3) Improper or erratic traffic lane changes in violation of IC 9-21-8-2 through IC 9-21-8-13 and IC 9-21-8-17 through IC 9-21-8-18.
(4) Following a vehicle too closely in violation of IC 9-21-8-14 through IC 9-21-8-16.
(5) In connection with a fatal accident, violating any statute, ordinance, or rule concerning motor vehicle traffic control other than parking statutes, ordinances, or rules.
(6) Operating a vehicle while disqualified under this chapter.
(7) For drivers who are not required to always stop at a railroad crossing, failing to do any of the following:
(A) Slow down and determine that the railroad tracks are clear of an approaching train, in violation of IC 9-21-5-4, IC 9-21-8-39, IC 35-42-2-4, or any similar statute.
(B) Stop before reaching the railroad crossing, if the railroad tracks are not clear of an approaching train, in violation of IC 9-21-4-16, IC 9-21-8-39, or any similar statute.
(8) For all drivers, whether or not they are required to always stop at a railroad crossing, to do any of the following:
(A) Stopping in a railroad crossing, in violation of IC 9-21-8-50 or any similar statute.
(B) Failing to obey a traffic control device or failing to obey the directions of a law enforcement officer at a railroad crossing, in violation of IC 9-21-8-1 or any similar statute.
(C) Stopping in a railroad crossing because of insufficient

undercarriage clearance, in violation of IC 35-42-2-4, IC 9-21-8-50, or any similar statute.
(b) Subsection (a)(1) and (a)(8) is intended to comply with the provisions of 49 U.S.C. 31311(a)(10) and regulations adopted under that statute.
As added by P.L.2-1991, SEC.12. Amended by P.L.96-1991, SEC.4; P.L.1-1992, SEC.53; P.L.66-1992, SEC.14; P.L.129-2001, SEC.32; P.L.1-2005, SEC.109.

IC 9-24-6-7
Conviction of serious traffic violations involving operation of commercial motor vehicle
Sec. 7. (a) A driver who is convicted of a serious traffic violation involving the operation of a commercial motor vehicle, other than a violation described in section 6(a)(7) or 6(a)(8) of this chapter, is disqualified from driving a commercial motor vehicle as follows:
(1) Upon conviction in two (2) separate driving incidents in any three (3) year period, disqualification for sixty (60) days.
(2) Upon conviction of a third or subsequent driving incident in any three (3) year period, disqualification for one hundred twenty (120) days.
(b) This subsection is intended to comply with the provisions of 49 U.S.C. 31311(a)(10) and regulations adopted under that statute. If a driver is convicted of a serious traffic violation involving the operation of a commercial motor vehicle and the conviction is based on any of the violations described in section 6(a)(7) or 6(a)(8) of this chapter, the driver is disqualified from driving a commercial motor vehicle as follows:
(1) Upon conviction of a first violation described in section 6(a)(7) or 6(a)(8) of this chapter during any three (3) year period, disqualification for at least sixty (60) days.
(2) Upon conviction of a second violation described in section 6(a)(7) or 6(a)(8) of this chapter in separate incidents during any three (3) year period, disqualification for at least one hundred (120) days.
(3) Upon conviction of a third or subsequent violation described in section 6(a)(7) or 6(a)(8) of this chapter in separate incidents during any three (3) year period, disqualification for at least one (1) year.
As added by P.L.96-1991, SEC.5. Amended by P.L.66-1992, SEC.15; P.L.129-2001, SEC.33.

IC 9-24-6-8
Offenses committed while driving commercial motor vehicles; disqualification
Sec. 8. The following, if committed while driving a commercial motor vehicle, are disqualifying offenses:
(1) Operating a vehicle while under the influence of alcohol in violation of IC 9-30-5-1(a), IC 9-30-5-1(b), or section 15 of this chapter.         (2) Operating a vehicle while under the influence of a controlled substance in violation of IC 9-30-5-1(c).
(3) Leaving the scene of an accident involving the driver's commercial motor vehicle in violation of IC 9-26-1.
(4) Conviction of a felony involving the use of a commercial motor vehicle other than a felony described in subdivision (5).
(5) Use of a commercial motor vehicle in the commission of a felony under IC 35-48 involving manufacturing, distributing, or dispensing of a controlled substance.
(6) Violation of IC 9-30-5-2 through IC 9-30-5-8 involving operating a vehicle while intoxicated.
(7) Refusing to undergo testing for the enforcement of IC 9-30-5-1 or section 15 of this chapter.
As added by P.L.96-1991, SEC.6. Amended by P.L.66-1992, SEC.16; P.L.266-1999, SEC.1.

IC 9-24-6-9
One year disqualifications
Sec. 9. A driver who:
(1) either:
(A) is convicted for the first time of a disqualifying offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) is found to have violated section 8(7) of this chapter; and
(2) is not transporting hazardous materials required to be placarded under the federal Hazardous Materials Transportation Act (49 U.S.C. App. 1801-1813);
is disqualified for one (1) year from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.7. Amended by P.L.66-1992, SEC.17.

IC 9-24-6-10
Three year disqualifications
Sec. 10. A driver who:
(1) either:
(A) is convicted for the first time of a disqualifying offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) is found to have violated section 8(7) of this chapter; and
(2) is transporting hazardous materials required to be placarded under the federal Hazardous Materials Transportation Act (49 U.S.C. App. 1801-1813);
is disqualified for three (3) years from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.8. Amended by P.L.66-1992, SEC.18.

IC 9-24-6-10.5
Disqualification for violation of out-of-service order
Sec. 10.5. (a) Except as provided in subsection (b), and in addition to any other penalty imposed for a violation of this chapter, the court

that imposes a judgment for violation of an out-of-service order shall order the person receiving the judgment to be disqualified from driving a commercial vehicle as follows:
(1) For at least ninety (90) days but not more than one (1) year, if the judgment is the person's first judgment for violation of an out-of-service order.
(2) For at least one (1) year but not more than five (5) years, if the judgment is the person's second judgment for violation of an out-of-service order during any ten (10) year period.
(3) For at least three (3) years but not more than five (5) years, if the person has at least two (2) previous judgments for violation of an out-of-service order during any ten (10) year period.
(b) In addition to any other penalty imposed for a violation of this chapter, the court that imposes a judgment upon a person because the person violated an out-of-service order while the person was transporting a hazardous material or while operating a commercial motor vehicle designed or used to transport more than fifteen (15) passengers, including the driver, shall order the person to be disqualified from driving a commercial vehicle as follows:
(1) For at least one hundred eighty (180) days but not more than two (2) years, if the judgment is the person's first judgment for violation of an out-of-service order.
(2) For at least three (3) years but not more than five (5) years, if the person has at least one (1) previous judgment for violation of an out-of-service order that arose out of a separate incident during any ten (10) consecutive years.
As added by P.L.88-1996, SEC.4.

IC 9-24-6-11
Use of commercial vehicle in commission of controlled substance felony; disqualification for life
Sec. 11. A driver who is convicted of an offense described in section 8(5) of this chapter is disqualified for life from driving a commercial motor vehicle.
As added by P.L.96-1991, SEC.9.

IC 9-24-6-11.5
Department of Homeland Security; disqualifying offenses and revocation of hazardous material endorsement
Sec. 11.5. (a) This section applies if the United States Department of Homeland Security, Transportation Security Administration adopts regulations concerning disqualifying offenses.
(b) The bureau shall revoke the hazardous materials endorsement of a driver who:
(1) receives a judgment or conviction for a disqualifying offense (as defined in the regulations described in subsection (a)) immediately upon receiving notice of the judgment or conviction; or
(2) is determined by the United States Department of Homeland

Security, Transportation Security Administration to be a potential security threat;
and shall give notice to the driver that the endorsement has been revoked and of the procedure by which the driver may appeal the revocation.
(c) The revocation of the hazardous material endorsement of a driver revocation under subsection (b) is for the period set forth under the regulations described in subsection (a).
As added by P.L.48-2004, SEC.4.

IC 9-24-6-12
Lifetime disqualifications; disqualifications required by Department of Homeland Security
Sec. 12. (a) A driver who:
(1) is:
(A) convicted of an offense described in section 8(1) through 8(4) or 8(6) of this chapter; or
(B) found to have violated section 8(7) of this chapter; and
(2) has been previously convicted in a separate incident of any offense described in section 8(1) through 8(4) or 8(6) of this chapter;
is disqualified for life from driving a commercial motor vehicle.
(b) A driver who applies for a hazardous materials endorsement and has been convicted of:
(1) a felony under Indiana law that results in serious bodily injury or death to another person; or
(2) a crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in subdivision (1);
is disqualified for life from holding a hazardous materials endorsement.
(c) The hazardous materials endorsement of a driver who holds a hazardous materials endorsement and is convicted of a:
(1) felony under Indiana law that results in serious bodily injury or death to another person; or
(2) crime in any other jurisdiction in which the elements of the crime for which the conviction was entered are substantially similar to the elements of a felony described in subdivision (1);
is revoked upon conviction, and the driver is disqualified for life from holding a hazardous materials endorsement.
(d) The hazardous materials endorsement of a driver may be revoked and the driver may be disqualified from holding a hazardous materials endorsement if the revocation and disqualification are required under regulations adopted by the United States Department of Homeland Security, Transportation Security Administration.
As added by P.L.96-1991, SEC.10. Amended by P.L.66-1992, SEC.19; P.L.123-2002, SEC.16; P.L.48-2004, SEC.5.

IC 9-24-6-13
Multiple offenders; application for reinstatement after

disqualification; effect of subsequent offenses
Sec. 13. (a) A person who is disqualified under section 12 of this chapter may apply to the bureau for reinstatement of the person's commercial driver's license. The bureau may reinstate the person's license if:
(1) the person has been disqualified for at least ten (10) years;
(2) the person has voluntarily enrolled in and successfully completed an appropriate rehabilitation program that meets the standards of the bureau; and
(3) the person meets the standards of the bureau for reinstatement of commercial driving privileges.
(b) A person whose commercial driving license is reinstated by the bureau under subsection (a) who is subsequently convicted of an offense described in section 8 of this chapter is:
(1) permanently disqualified; and
(2) ineligible to reapply for a reduction in the lifetime disqualification.
As added by P.L.96-1991, SEC.11.

IC 9-24-6-14
Refusal to undergo testing under IC 9-30-5-1 or IC 9-24-6-5; disqualification from driving
Sec. 14. A person who refuses to undergo testing for the enforcement of IC 9-30-5-1 or section 15 of this chapter is disqualified from driving a commercial motor vehicle for the time provided in section 9, 10, or 11 of this chapter, whichever is applicable.
As added by P.L.96-1991, SEC.12.

IC 9-24-6-15
Person with elevated blood alcohol level operating commercial motor vehicle
Sec. 15. A person who operates a commercial motor vehicle with an alcohol concentration equivalent to at least four-hundredths (0.04) gram but less than eight-hundredths (0.08) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class C infraction.
As added by P.L.96-1991, SEC.13. Amended by P.L.33-1997, SEC.5; P.L.1-2000, SEC.5; P.L.175-2001, SEC.4.

IC 9-24-6-16
Driving commercial motor vehicle while disqualified under article; offense
Sec. 16. A person who:
(1) is disqualified under this article from driving a commercial motor vehicle; and
(2) drives a commercial motor vehicle;
commits a Class C misdemeanor.
As added by P.L.96-1991, SEC.14.
IC 9-24-6-17
Allowing disqualified person to operate commercial motor vehicle; offense
Sec. 17. A person who knowingly allows, requires, permits, or authorizes another person who is disqualified under this article from driving a commercial motor vehicle to drive a commercial motor vehicle commits a Class C misdemeanor.
As added by P.L.96-1991, SEC.15.

IC 9-24-6-18
Chapter violations; offense
Sec. 18. Except as provided in sections 16 and 17 of this chapter, a person who violates this chapter commits a Class C infraction.
As added by P.L.96-1991, SEC.16. Amended by P.L.66-1992, SEC.20.

IC 9-24-6-19
Penalties
Sec. 19. (a) It is unlawful for a person to violate or fail to comply with an out-of-service order.
(b) If a person operates a vehicle in violation of an out-of-service order, in addition to any other penalty imposed for violation of an out-of-service order under this chapter, the court shall impose a civil penalty of one thousand dollars ($1,000).
(c) If an employer violates an out-of-service order, or knowingly requires or permits a driver to violate or fail to comply with an out-of-service order, in addition to any other penalty imposed for violation of an out-of-service order under this chapter, the court shall impose a civil penalty on the employer of two thousand five hundred dollars ($2,500).
(d) All civil penalties assessed under this section must be collected and transferred by the clerk of the court to the bureau. The bureau shall deposit the money in the motor vehicle highway account established by IC 8-14-1.
(e) A civil penalty assessed under this section is a judgment subject to proceedings supplemental by the bureau.
As added by P.L.88-1996, SEC.5.



CHAPTER 6.5. HAZARDOUS MATERIALS ENDORSEMENT APPLICATION AND RENEWAL

IC 9-24-6.5-1
Act
Sec. 1. As used in this chapter, "act" refers to the federal Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act, Pub. L. 107-56, 115 Stat. 272 (2001).
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-2
Administration
Sec. 2. As used in this chapter, "administration" refers to the United States Department of Homeland Security, Transportation Security Administration.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-3
Adoption of necessary rules and policies
Sec. 3. The bureau may adopt rules and policies necessary to fully implement the requirements of the act and the regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-4
Information required to be forwarded
Sec. 4. The bureau shall forward the information provided by an applicant for a hazardous material endorsement to the administration or another agency designated to receive the information if the bureau is required to forward the information under regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-5
Regulations; fees sufficient to offset costs
Sec. 5. The bureau may:
(1) determine the cost to the state of procedures required to comply with regulations adopted to implement the act; and
(2) charge a fee to applicants that is sufficient to offset the cost determined under subdivision (1).
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-6
Hazardous materials endorsement renewal; continuing validity; revocation
Sec. 6. (a) The hazardous materials endorsement of a driver who applies for renewal of the endorsement may remain valid after the date on which the endorsement would otherwise expire if both of the

following conditions are met:
(1) The application for renewal was received by the bureau at least ninety (90) days before the date on which the endorsement expires.
(2) On the date on which the endorsement expires, the bureau has not yet received the results of a background check conducted by the administration or another agency designated to conduct the background check.
(b) Except as provided in subsection (c), an extension under subsection (a) is valid for ninety (90) days after the date on which the endorsement would otherwise expire.
(c) Notwithstanding subsection (b), if the bureau receives information from the administration or another agency designated to conduct a background check that requires the bureau to revoke the hazardous materials endorsement of a driver, the bureau shall revoke the endorsement immediately upon receipt of the information.
(d) An extension under subsection (a) may be renewed until:
(1) the bureau receives the results of a background check conducted by the administration or another agency designated to conduct the background check; or
(2) further extensions are barred under regulations adopted to implement the act.
As added by P.L.48-2004, SEC.6.

IC 9-24-6.5-7
Hazardous material endorsement denial or revocation; appeal procedure
Sec. 7. An applicant whose application for a hazardous materials endorsement is denied or whose hazardous materials endorsement is revoked under IC 9-24-6-11.5 may appeal the denial or revocation under IC 4-21.5 or, if other procedures are adopted by the administration or another agency of the United States, under the other procedures.
As added by P.L.48-2004, SEC.6.



CHAPTER 7. LEARNER'S PERMIT

IC 9-24-7-1
Issuance; conditions
Sec. 1. The bureau shall issue a learner's permit to an individual who meets the following conditions:
(1) Is at least fifteen (15) years of age.
(2) If less than eighteen (18) years of age, is not ineligible under IC 9-24-2-1.
(3) Is enrolled in an approved driver education course.
As added by P.L.2-1991, SEC.12.

IC 9-24-7-2
Validation
Sec. 2. The bureau shall validate a learner's permit issued under section 1 of this chapter upon certification by the instructor of an approved driver education course that the holder has satisfactorily completed the course.
As added by P.L.2-1991, SEC.12.

IC 9-24-7-3
Issuance; age and examination requirements
Sec. 3. The bureau shall issue a validated learner's permit to an individual who is at least sixteen (16) years of age upon passing the required examination.
As added by P.L.2-1991, SEC.12.

IC 9-24-7-4
Operating privileges
Sec. 4. A learner's permit authorizes the permit holder to operate a motor vehicle, except a motorcycle, upon a public highway under the following conditions:
(1) While the holder is participating in practice driving in an approved driver education course and is accompanied by a certified driver education instructor in the front seat of an automobile equipped with dual controls.
(2) If the learner's permit has been validated and the holder is less than eighteen (18) years of age, the holder may participate in practice driving if the seat beside the holder is occupied by a guardian, stepparent, or relative of the holder who is at least twenty-one (21) years of age and holds a valid operator's, chauffeur's, or public passenger chauffeur's license.
(3) If the learner's permit has been validated and the holder is at least eighteen (18) years of age, the holder may participate in practice driving if accompanied in the vehicle by an individual who holds a valid operator's, chauffeur's, or public passenger chauffeur's license.
(4) While:
(A) the holder is enrolled in an approved driver education

course;
(B) the holder is participating in practice driving after having commenced an approved driver education course; and
(C) the seat beside the holder is occupied by a parent, stepparent, or guardian of the holder who holds a valid operator's, chauffeur's, or public passenger chauffeur's license.
As added by P.L.2-1991, SEC.12. Amended by P.L.95-1996, SEC.1; P.L.93-1997, SEC.12; P.L.48-2004, SEC.7; P.L.156-2006, SEC.8.

IC 9-24-7-5
Operator's license examinations
Sec. 5. A holder of a learner's permit may take an examination for an operator's license not later than the expiration date of the learner's permit. Not more than three (3) examinations may be allowed any holder during the period the learner's permit is issued. A holder who does not pass the examination during the period for which the learner's permit is issued must obtain a new learner's permit and is not eligible to take the examination until two (2) months after the issuance of the new permit.
As added by P.L.2-1991, SEC.12.

IC 9-24-7-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 8. MOTORCYCLE LICENSE, PERMIT, OR ENDORSEMENT

IC 9-24-8-1
Development and issuance; standards
Sec. 1. (a) The bureau shall develop and issue the following:
(1) A temporary motorcycle learner's permit.
(2) A motorcycle learner's permit.
(3) A motorcycle operator's license or a license endorsement.
(b) The bureau shall determine reasonable standards for a motorcycle operator's license or a license endorsement for the operation of a motorcycle.
As added by P.L.2-1991, SEC.12.

IC 9-24-8-2
Temporary learner's permit
Sec. 2. (a) The bureau shall issue a temporary motorcycle learner's permit to an individual who meets the following conditions:
(1) Is at least fifteen (15) years of age.
(2) Is enrolled in an approved motorcycle driver education and training course.
(3) Presents a certificate of enrollment to the bureau.
(4) Is not ineligible under IC 9-24-2-1.
(b) The bureau shall validate a temporary motorcycle learner's permit upon certification by the instructor of an approved motorcycle driver education and training course that the holder has satisfactorily completed the course and passed the written test described in section 4 of this chapter.
(c) The holder of a validated temporary motorcycle learner's permit may only operate a motorcycle under the following conditions:
(1) The holder must wear a helmet that meets the standards established by the United States Department of Transportation under 49 CFR 571.218 as in effect January 1, 1979.
(2) The motorcycle may be operated only during daylight hours.
(3) The motorcycle may not carry passengers other than the operator.
(4) The holder must be under the supervision of a licensed motorcycle operator who must be at least eighteen (18) years of age.
(d) A temporary motorcycle learner's permit authorizes the permit holder to operate a motorcycle upon a highway while enrolled in an approved motorcycle driver education and training course and only when the holder is under the direct supervision of an instructor who has received training in the use and operation of motorcycles and who has been:
(1) certified to teach motorcycle driver education by the state board of education; or
(2) approved as a motorcycle instructor by the bureau of motor vehicles. As added by P.L.2-1991, SEC.12.

IC 9-24-8-3
Learner's permit
Sec. 3. (a) The bureau shall issue a motorcycle learner's permit to an individual who meets the following conditions:
(1) The individual holds a valid operator's, chauffeur's, or public passenger chauffeur's license issued under this article.
(2) The individual passes a written examination developed by the bureau concerning the safe operation of a motorcycle.
(b) A motorcycle learner's permit authorizes the permit's holder to operate a motorcycle upon a highway during a period of one (1) year under the following conditions:
(1) The holder wears a helmet that meets the standards established by the United States Department of Transportation under 49 CFR 571.218 as in effect January 1, 1979.
(2) The motorcycle is operated only during daylight hours.
(3) The motorcycle does not carry passengers other than the operator.
As added by P.L.2-1991, SEC.12.

IC 9-24-8-4
Operator's license and endorsement
Sec. 4. (a) Except as provided in subsections (c) and (d), the bureau shall:
(1) issue a motorcycle operator's license; or
(2) validate an operator's, a chauffeur's, or a public passenger chauffeur's license for motorcycle operation upon a highway by endorsement;
to a person who meets the conditions in subsection (b).
(b) A person must meet at least one (1) of the following conditions to obtain a license or validation under subsection (a):
(1) Satisfactorily complete the written test, hold a motorcycle learner's permit for at least thirty (30) days, and:
(A) satisfactorily complete an approved operational skills test; or
(B) satisfactorily complete a motorcycle operator safety education course approved by the department of education as set forth in IC 20-30-13-9.
(2) Hold a current motorcycle operator endorsement or motorcycle operator's license from any other jurisdiction and successfully complete the written test.
(c) The bureau may not issue a motorcycle operator's license or endorsement to an individual less than sixteen (16) years and thirty (30) days of age.
(d) If an applicant for a motorcycle license or license endorsement is less than eighteen (18) years of age, the bureau may not issue a license or validate a license described in subsection (a) if the applicant is ineligible under IC 9-24-2-1.
(e) The bureau shall develop and implement both a written test

and an operational skills test that must be designed to determine whether an applicant for a motorcycle operator's license or endorsement is competent to operate a motorcycle upon a highway. The written test must be made available at license branch locations approved by the bureau. The operational skills test must be given at locations designated by the bureau. The bureau shall adopt rules by July 1, 2007, under IC 4-22-2 to establish standards for persons administering operational skills tests and the provisions of the operational skills test. An individual applying for a motorcycle operator's license or endorsement must pass the written exam before taking the operational skills test. If an applicant fails to satisfactorily complete either the written or operational tests, the applicant may reapply for and must be offered the examination upon the same terms and conditions as applicants may reapply for and be offered examinations for an operator's license. The bureau shall publish and make available at all locations where an individual may apply for an operator's license information concerning motorcycle operator licensing or endorsement.
(f) An individual who:
(1) has held a motorcycle learner's permit for at least thirty (30) days; or
(2) holds a temporary motorcycle learner's permit, has successfully completed an approved motorcycle driver education and training course, and possesses a valid operator's, chauffeur's, or public passenger chauffeur's license;
may apply for a motorcycle operator's license or endorsement not later than the expiration date of the holder's permit. However, not more than three (3) examinations may be allowed a holder during the period the permit is valid. A holder of a learner's permit or a temporary learner's permit who does not pass the written and operating skills examination during the period for which the permit is valid must obtain a new learner's permit.
As added by P.L.2-1991, SEC.12. Amended by P.L.45-2006, SEC.1; P.L.156-2006, SEC.9.

IC 9-24-8-5
Violations
Sec. 5. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.

IC 9-24-8-6
Operating under the influence of alcohol; revocation
Sec. 6. In addition to any other penalty, the bureau shall revoke the motorcycle learner's permit of a person holding a motorcycle learner's permit who is convicted of operating a motorcycle under the influence of alcohol for at least (1) year from the date of the conviction.
As added by P.L.2-1991, SEC.12.



CHAPTER 9. APPLICATION FOR LICENSE OR PERMIT

IC 9-24-9-1
Forms; affidavits; personal presentation
Sec. 1. (a) Each application for a permit or license under this chapter must:
(1) be made upon the approved form for the application furnished by the bureau;
(2) include a signed affidavit in which the applicant swears or affirms that the information set forth in the application by the applicant is correct; and
(3) include a voter registration form as provided in IC 3-7-14 and 42 U.S.C. 1973gg-3(c)(1).
The application must be presented in person.
(b) The Indiana election commission may prescribe a voter registration form for use under subsection (a) that is a separate document from the remaining portions of the application described in subsection (a)(1) and (a)(2) if the voter registration form remains a part of the application, as required under 42 U.S.C. 1973gg-3(c)(1).
As added by P.L.2-1991, SEC.12. Amended by P.L.12-1995, SEC.116; P.L.2-1996, SEC.228.

IC 9-24-9-2
Required information
Sec. 2. Each application for a license or permit under this chapter must require the following information:
(1) The name, date of birth, sex, Social Security number, and mailing address and, if different from the mailing address, the residence address of the applicant. The applicant shall indicate to the bureau:
(A) which address the license or permit shall contain; and
(B) whether the Social Security number or another distinguishing number shall be the distinctive identification number used on the license or permit.
(2) Whether the applicant has been licensed as an operator, a chauffeur, or a public passenger chauffeur or has been the holder of a learner's permit, and if so, when and by what state.
(3) Whether the applicant's license or permit has ever been suspended or revoked, and if so, the date of and the reason for the suspension or revocation.
(4) Whether the applicant has been convicted of a crime punishable as a felony under Indiana motor vehicle law or any other felony in the commission of which a motor vehicle was used.
(5) Whether the applicant has a physical or mental disability, and if so, the nature of the disability and other information the bureau directs.
The bureau shall maintain records of the information provided under subdivisions (1) through (5). As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.10; P.L.138-2001, SEC.1; P.L.176-2001, SEC.12; P.L.1-2002, SEC.44; P.L.123-2005, SEC.2.

IC 9-24-9-3
Applications of minors; signing and swearing by parents, guardians, custodians, employers, or responsible individuals
Sec. 3. The application of an individual less than eighteen (18) years of age for a permit or license under this chapter must be signed and sworn to or affirmed by one (1) of the following in order of preference:
(1) The parent having custody of the minor applicant or a designee of the custodial parent specified by the custodial parent.
(2) The noncustodial parent (as defined in IC 31-9-2-83) of the minor applicant or a designee of the noncustodial parent specified by the noncustodial parent.
(3) The guardian having custody of the minor applicant.
(4) In the absence of a person described in subdivisions (1) through (3), any other adult who is willing to assume the obligations imposed by the provisions of this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.156-2006, SEC.10.

IC 9-24-9-4
Minor applicants; liability of signers; cancellation of licenses and permits
Sec. 4. (a) An individual who signs an application for a permit or license under this chapter agrees to be responsible jointly and severally with the minor applicant for any injury or damage that the minor applicant causes by reason of the operation of a motor vehicle if the minor applicant is liable in damages.
(b) An individual who has signed the application of a minor applicant for a permit or license may subsequently file with the bureau a verified written request that the permit or license be canceled. The bureau shall cancel the permit or license and the individual who signed the application of the minor applicant shall be relieved from the liability that is imposed under this chapter by reason of having signed the application and that is subsequently incurred by the minor applicant in operating a motor vehicle.
(c) When a minor applicant becomes eighteen (18) years of age, the individual who signed the minor's application is relieved from the liability imposed under this chapter and subsequently incurred by the applicant operating a motor vehicle.
As added by P.L.2-1991, SEC.12.

IC 9-24-9-5
Minor applicants; death of signers; replacement; cancellation of licenses and permits
Sec. 5. (a) If the individual who signs an application of a minor

applicant dies, the minor permittee or licensee shall notify the bureau of the death and obtain a new signer.
(b) The bureau, upon:
(1) receipt of satisfactory evidence of the death of the individual who signed an application of a minor applicant for a permit or license; and
(2) the failure of the minor permittee or licensee to obtain a new signer;
shall cancel the minor's permit or license and may not issue a new permit or license until the time that a new application is signed and an affidavit described in section 1 of this chapter is made.
As added by P.L.2-1991, SEC.12.

IC 9-24-9-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 10. EXAMINATION FOR LICENSE OR PERMIT

IC 9-24-10-1
Examination required
Sec. 1. An individual who applies for a permit or license under this chapter and who is required by this chapter to take an examination shall, upon applying for the permit or license, appear before a member of the bureau designated by the commissioner and be examined concerning the applicant's qualifications and ability to operate a motor vehicle upon Indiana highways.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-2
Rules
Sec. 2. The bureau may adopt rules under IC 4-22-2 necessary for the conduct of examinations for a learner's permit, an operator's license, a chauffeur's license, and a public passenger chauffeur's license in accordance with this chapter concerning the qualifications and ability of applicants to operate motor vehicles in accordance with the rights and privileges of those permits and licenses.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-3
Examination sites and times
Sec. 3. Examinations shall be held in the county where the license branch office in which the application was made is located, within a reasonable length of time following the date of the application.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.39.

IC 9-24-10-4
Examination components
Sec. 4. (a) Except as provided in subsection (c), an examination for a learner's permit must consist of a test of the applicant's eyesight. All other examinations must include the following:
(1) A test of the following of the applicant:
(A) Eyesight.
(B) Ability to read and understand highway signs regulating, warning, and directing traffic.
(C) Knowledge of Indiana traffic laws.
(2) An actual demonstration of the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle under the type of permit or license applied for.
(b) The examination may include further physical and mental examination that the bureau finds necessary to determine the applicant's fitness to operate a motor vehicle safely upon Indiana highways. The applicant must provide the motor vehicle used in the examination.
(c) The bureau shall waive the actual demonstration required

under subsection (a)(2) for a person who has passed a driver's education class and a road test given by a commercial driver training school or a high school driver education program.
(d) The bureau shall adopt rules under IC 4-22-2 specifying requirements for a road test given under subsection (c) by a commercial driver training school or a high school driver education program.
As added by P.L.2-1991, SEC.12. Amended by P.L.93-1997, SEC.13.

IC 9-24-10-5
Uniform rules and requirements
Sec. 5. The bureau shall print, for the mandatory use of individuals conducting the examinations, the rules and requirements that must be uniformly and impartially followed in making the examinations.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-6
Unsafe drivers; examination
Sec. 6. The bureau, before issuing a license, may examine or cause to be examined an applicant for an operator's, a chauffeur's, or a public passenger chauffeur's license and an applicant for a renewal of those licenses who has a bad driving record. The bureau may cause the examination to be made whenever it appears from:
(1) the face of the application;
(2) the apparent physical or mental condition of the applicant; or
(3) any information that has come to the attention of the bureau;
that the applicant does not apparently possess the physical, mental, or other qualifications to operate a motor vehicle in a manner that does not jeopardize the safety of individuals or property.
As added by P.L.2-1991, SEC.12.

IC 9-24-10-7
Licensed operators and chauffeurs; examination; bureau actions; appeals
Sec. 7. (a) If the bureau has good cause to believe that a licensed driver is:
(1) incompetent; or
(2) otherwise not qualified to be licensed;
the bureau may, upon written notice of at least five (5) days, require the licensed driver to submit to an examination. The bureau also may conduct a reasonable investigation of the driver's continued fitness to operate a motor vehicle safely, including requesting medical information from the driver or the driver's health care sources.
(b) Upon the conclusion of an examination or investigation under this section, the bureau:
(1) shall take appropriate action; and
(2) may:
(A) suspend or revoke the license of the licensed driver;             (B) permit the licensed driver to retain the license of the licensed driver; or
(C) issue a restricted license subject to restrictions considered necessary in the interest of public safety.
(c) If a licensed driver refuses or neglects to submit to an examination under this section, the bureau may suspend or revoke the license of the licensed driver. The bureau may not suspend or revoke the license of the licensed driver until a reasonable investigation of the driver's continued fitness to operate a motor vehicle safely has been made by the bureau.
(d) A licensed driver may appeal an action taken by the bureau under this section to the circuit court or superior court of the county in which the licensed driver resides.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.40.

IC 9-24-10-7.5
Physician, optometrist, or advanced practice nurse immunity
Sec. 7.5. A physician licensed to practice medicine under IC 25-22.5, an optometrist licensed to practice optometry under IC 25-24, or an advanced practice nurse licensed under IC 25-23 who has personally examined the patient not more than thirty (30) days before making a report concerning the patient's fitness to operate a motor vehicle is not civilly or criminally liable for a report made in good faith to the:
(1) bureau;
(2) commission; or
(3) driver licensing medical advisory board;
concerning the fitness of a patient of the physician, optometrist, or advanced practice nurse to operate a motor vehicle in a manner that does not jeopardize the safety of individuals or property.
As added by P.L.210-2005, SEC.41.

IC 9-24-10-8
Violations
Sec. 8. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 11. ISSUANCE OF LICENSE OR PERMIT

IC 9-24-11-1
Conditions
Sec. 1. The bureau shall issue a permit or license to every applicant who meets the following conditions:
(1) Qualifies as required.
(2) Makes the proper application.
(3) Pays the required fee.
As added by P.L.2-1991, SEC.12.



CHAPTER 12. EXPIRATION AND RENEWAL

IC 9-24-12-1
Operator's license; expiration
Sec. 1. (a) Except as provided in subsection (b) and section 10 of this chapter, an operator's license issued under this article after December 31, 1996, and before January 1, 2006, expires at midnight of the birthday of the holder that occurs four (4) years following the date of issuance.
(b) Except as provided in sections 10 and 11 of this chapter, an operator's license issued after December 31, 1996, to an applicant who is at least seventy-five (75) years of age expires at midnight of the birthday of the holder that occurs three (3) years following the date of issuance.
(c) Except as provided in subsections (b) and (d) and sections 10 and 11 of this chapter, after December 31, 2005, an operator's license issued under this article expires at midnight of the birthday of the holder that occurs six (6) years following the date of issuance.
(d) A probationary operator's license issued under IC 9-24-11-3 expires at midnight of the twenty-first birthday of the holder.
As added by P.L.2-1991, SEC.12. Amended by P.L.62-1996, SEC.11; P.L.210-2005, SEC.42; P.L.41-2006, SEC.3; P.L.156-2006, SEC.12.



CHAPTER 13. RIGHTS AND DUTIES OF LICENSEES AND PERMITTEES

IC 9-24-13-1
Statewide privileges; local licenses not required
Sec. 1. An individual licensed under this article may exercise the privilege granted by the license upon all Indiana streets and highways and is not required to obtain any other license to exercise the privilege by a county, municipal, or local board or by any body having authority to adopt local police regulations.
As added by P.L.2-1991, SEC.12.



CHAPTER 14. REPLACEMENT LICENSE

IC 9-24-14-1
Lost or destroyed licenses
Sec. 1. If a permit or license issued under this article, except section 2 of this chapter, is lost or destroyed, the individual to whom the permit or license was issued may obtain a replacement if the individual does the following:
(1) Furnishes proof satisfactory to the bureau that the permit or license was lost or destroyed.
(2) Pays the required fee for a replacement permit or license under IC 9-29-9.
As added by P.L.2-1991, SEC.12.

IC 9-24-14-2
Restrictive and conditional licenses
Sec. 2. (a) This section applies to replacement licenses issued under the following:
(1) IC 9-30-4-6.
(2) IC 9-24-15.
(3) IC 9-30-5.
(4) IC 9-30-6.
(5) IC 9-30-10-9.
(6) IC 9-30-10-13.
(b) The bureau may issue a replacement license that is restrictive or conditional if an applicant does the following:
(1) Applies for a valid replacement license.
(2) Surrenders all licenses in the applicant's possession.
(3) Pays the license fee under IC 9-29-9.
As added by P.L.2-1991, SEC.12.

IC 9-24-14-3
Name and address changes
Sec. 3. If a licensee or permittee who changes mailing address or residence address or name, by marriage or otherwise, desires to have a replacement license or permit indicating the new address or name of the licensee or permittee, the licensee or permittee may request the issuance of the replacement license or permit upon proper application and the payment of the required fee as authorized by this article.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.13.

IC 9-24-14-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.12.



CHAPTER 15. ISSUANCE OF RESTRICTED DRIVER'S LICENSE BECAUSE OF HARDSHIP

IC 9-24-15-1
Application of chapter; exception; inadvertent failure to maintain financial responsibility
Sec. 1. (a) Except as provided in subsection (b), this chapter does not apply to the following:
(1) A suspension of a driving license upon the failure of an individual to file security or proof of financial responsibility following an accident as required by or upon the failure of any individual to satisfy a judgment for damages arising out of the use of a motor vehicle on a public highway as provided for in IC 9-25.
(2) When suspension is by reason of:
(A) physical, mental, or emotional instability;
(B) having caused serious bodily injury to or the death of another person when operating a motor vehicle after knowingly or intentionally failing to take prescribed medication, the taking of which was a condition of the issuance of the operator's restricted driver's license; or
(C) the applicant has been convicted of involuntary manslaughter or reckless homicide as a result of an automobile accident.
(3) A suspension of the license of an applicant whose license has been previously suspended.
(4) A suspension of the license of an applicant who has failed to use timely appeal procedures provided by the bureau.
(5) After June 30, 2005, a suspension of the license of an applicant whose commercial driver's license has been disqualified under 49 CFR 383.51 or other applicable federal or state law, including an alcohol or a controlled substance conviction under IC 9-30-5-4 or 49 CFR 391.15.
(b) A court may grant a petition for a restricted driving permit from an individual who:
(1) received a request for evidence of financial responsibility after:
(A) an accident under IC 9-25-5-2; or
(B) a conviction of a motor vehicle violation under IC 9-25-9-1; and
(2) failed to provide proof of financial responsibility under IC 9-25-6;
if the individual shows by a preponderance of the evidence that the failure to maintain financial responsibility was inadvertent.
As added by P.L.2-1991, SEC.12. Amended by P.L.70-1992, SEC.1; P.L.59-1994, SEC.2; P.L.219-2003, SEC.5; P.L.208-2003, SEC.14.

IC 9-24-15-2
Petition; conditions      Sec. 2. If:
(1) an individual's driving license has been suspended under Indiana motor vehicle law; and
(2) because of the nature of the individual's employment the suspension would work an undue hardship and burden upon the individual's family or dependents;
the individual may file a verified petition for a restricted driving permit for the sole purpose of driving to and from work and in the course of employment during the period of the driving license suspension.
As added by P.L.2-1991, SEC.12.

IC 9-24-15-3
Petition; contents
Sec. 3. The following information must be included in a petition filed under section 2 of this chapter:
(1) The petitioner's age, place of residence, and occupation.
(2) That the petitioner has never been convicted of a similar offense or been suspended for a similar reason.
(3) The reason and nature of the hardship or burden upon the petitioner's family or dependents.
(4) The nature of and the necessity of the use of a motor vehicle in the petitioner's employment.
(5) The petitioner's place of employment, hours worked, and route to be traveled for employment purposes.
(6) After June 30, 2005, a certified copy of the petitioner's driving record in Indiana and other states in which the petitioner has held driving privileges, including all states in which the petitioner has held a commercial driver's license.
(7) After June 30, 2005, a verified statement that the petitioner meets eligibility requirements for a restricted license as set forth in section 6.5 of this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.219-2003, SEC.6.

IC 9-24-15-4
Petition for restricted driving permit; prosecutor adverse party
Sec. 4. (a) A verified petition filed under section 2 of this chapter must be filed in the circuit court of the county in which the petitioner resides.
(b) The clerk of the circuit court shall docket the verified petition in the name of the petitioner against the prosecuting attorney of the county.
(c) The prosecuting attorney shall appear in person or by deputy and be heard by the court on the petition.
(d) The bureau:
(1) serves as a recordkeeper; and
(2) is not a party;
in a proceeding under this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.54-2003, SEC.1.
IC 9-24-15-5
Court procedure for restricted driving permit
Sec. 5. (a) The issues before the court in a proceeding under this chapter must be considered closed by denial of all matters at issue without the necessity of filing any further pleadings.
(b) Changes of venue from the judge or from the county must be granted a party under the law governing changes of venue in civil causes.
(c) A suspension or revocation under this title remains in full force and effect during the pendency of a cause under this chapter and until the issuance of the restricted driving permit by the bureau in accordance with the recommendation of the court.
(d) Records accumulated in the regular course of business and routinely on file in the offices of the prosecuting attorney of the county, sheriff of the county, and bureau may be admitted at the hearing on the petition. The records constitute prima facie evidence of the matters contained on the face of the petition in relation to the petitioner.
(e) Court costs for the action on the petition must be charged against the petitioner. The prosecuting attorney of the county is not liable or taxable for any costs in any action under this chapter.
As added by P.L.2-1991, SEC.12. Amended by P.L.54-2003, SEC.2.

IC 9-24-15-6
Findings of facts; recommendations
Sec. 6. The court shall, after hearing the evidence upon a petition filed under this chapter and without any requests, make, sign, and file special finding of facts in writing. Except as provided in section 6.5 of this chapter, the court may do either of the following:
(1) Refuse to grant the petition.
(2) Make a final determination in the nature of a recommendation to the bureau that the petitioner be granted a restricted driving permit.
The judge of the court shall sign the recommendation and have the recommendation entered in the order book by the clerk of the court, with a copy sent to the bureau.
As added by P.L.2-1991, SEC.12. Amended by P.L.103-1991, SEC.1.

IC 9-24-15-6.5
Petition granted by court; conditions; contents of petition; time of effect
Sec. 6.5. (a) The court shall grant a petition for a restricted driving permit filed under this chapter if all of the following conditions exist:
(1) The person was not convicted of one (1) or more of the following:
(A) A Class D felony under IC 9-30-5-4 before July 1, 1996, or a Class D felony or a Class C felony under IC 9-30-5-4 after June 30, 1996.
(B) A Class C felony under IC 9-30-5-5 before July 1, 1996, or a Class C felony or a Class B felony under IC 9-30-5-5

after June 30, 1996.
(2) The person's driving privileges were suspended under IC 9-30-6-9(c) or IC 35-48-4-15.
(3) The driving that was the basis of the suspension was not in connection with the person's work.
(4) The person does not have a previous conviction for operating while intoxicated.
(5) The person is participating in a rehabilitation program certified by either the division of mental health and addiction or the Indiana judicial center as a condition of the person's probation.
(b) The person filing the petition for a restricted driving permit shall include in the petition the information specified in subsection (a) in addition to the information required by sections 3 through 4 of this chapter.
(c) Whenever the court grants a person restricted driving privileges under this chapter, that part of the court's order granting probationary driving privileges shall not take effect until the person's driving privileges have been suspended for at least thirty (30) days under IC 9-30-6-9. In a county that provides for the installation of an ignition interlock device under IC 9-30-8, installation of an ignition interlock device is required as a condition of probationary driving privileges for the entire duration of the probationary driving privileges.
(d) If a court requires installation of a certified ignition interlock device under subsection (c), the court shall order the bureau to record this requirement in the person's operating record in accordance with IC 9-14-3-7. When the person is no longer required to operate only a motor vehicle equipped with an ignition interlock device, the court shall notify the bureau that the ignition interlock use requirement has expired and order the bureau to update its records accordingly.
As added by P.L.103-1991, SEC.2. Amended by P.L.2-1992, SEC.87; P.L.129-1993, SEC.1; P.L.40-1994, SEC.3; P.L.96-1996, SEC.1; P.L.97-1996, SEC.1; P.L.10-2000, SEC.1; P.L.215-2001, SEC.17; P.L.76-2004, SEC.2; P.L.2-2005, SEC.34.

IC 9-24-15-6.7
Restricted driving permits; permitted conditions
Sec. 6.7. (a) If a petitioner whose driving license or permit is suspended under IC 9-25-6-19, IC 9-25-6-20, or IC 9-25-6-21 proves to the satisfaction of the court that public transportation is unavailable for travel by the petitioner:
(1) to and from the petitioner's regular place of employment;
(2) in the course of the petitioner's regular employment;
(3) to and from the petitioner's place of worship; or
(4) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time;
the court may grant a petition for a restricted driving permit filed under this chapter.
(b) A restricted driving permit issued by the bureau under this

section must specify that the restricted driving permit is valid only for purposes of driving under the conditions described in subsection (a).
(c) A restricted driving permit issued by the bureau under this section shall be:
(1) issued in the same manner; and
(2) subject to all requirements;
as other permits under this chapter.
As added by P.L.133-1995, SEC.3. Amended by P.L.117-2001, SEC.1; P.L.68-2005, SEC.1.

IC 9-24-15-7
Issuance of permit; restrictions
Sec. 7. The bureau shall comply with the court's recommendation. The bureau in issuing a restricted driving permit shall be guided by the court's special finding of facts in setting out the petitioner's driving restrictions. The restricted driving permit must set out restrictions as to the time, territory, and route to be included and shall be restricted to the essential requirements of the petitioner in the performance of the petitioner's employment duties.
As added by P.L.2-1991, SEC.12.

IC 9-24-15-8
Possession of permit; proof of financial responsibility
Sec. 8. The petitioner must have the restricted driving permit on the petitioner's person while driving a motor vehicle. A restricted driving permit is valid and in force only after the person gives and maintains in effect proof of financial responsibility in the manner required in IC 9-25.
As added by P.L.2-1991, SEC.12.

IC 9-24-15-9
Issuance prohibited; specified conditions
Sec. 9. (a) Except as provided in subsection (b) and section 6.5 of this chapter, an individual may not receive a restricted driving permit if the individual's driving privileges are suspended under IC 9-30-5 through IC 9-30-9 or IC 9-30-13-3.
(b) If the individual's driving privileges are suspended under IC 9-30-6-9(c) and the individual does not have a previous conviction for operating while intoxicated, the individual may receive a restricted driving permit if the individual otherwise qualifies for the permit.
As added by P.L.2-1991, SEC.12. Amended by P.L.1-1993, SEC.57; P.L.2-2005, SEC.35.

IC 9-24-15-10
Issuance prohibited; suspension due to alcohol and drug violations
Sec. 10. (a) Notwithstanding any other provision of this chapter, an individual may not receive a restricted driver's license to operate a commercial motor vehicle if the individual's driving privileges are

suspended for an alcohol or drug violation under IC 9-30-5 or 49 CFR 391.15.
(b) This section expires July 1, 2005.
As added by P.L.2-1991, SEC.12. Amended by P.L.219-2003, SEC.12.

IC 9-24-15-11
Violating restrictions; penalties
Sec. 11. (a) A person who:
(1) has been issued a restricted driving permit; and
(2) operates a motor vehicle:
(A) in violation of the terms, limitations, or restrictions set out in the restricted driving permit; and
(B) during the period of suspension of the person's current driving license;
commits a Class B misdemeanor.
(b) The bureau shall, upon receipt of notice of a conviction for a violation of this section, do the following:
(1) Revoke the restricted driving permit.
(2) Suspend the person's current driving license for two (2) years in addition to the original existing period of suspension.
In addition, the bureau may not issue another restricted driving permit to the person during the original existing or additional period of suspension.
As added by P.L.2-1991, SEC.12.



CHAPTER 16. IDENTIFICATION CARDS FOR NONDRIVERS

IC 9-24-16-1
Issuance; conditions
Sec. 1. The bureau shall issue an identification card to an individual who meets the following conditions:
(1) Makes an application.
(2) Is a resident of Indiana.
As added by P.L.2-1991, SEC.12. Amended by P.L.127-1993, SEC.4.

IC 9-24-16-2
Application; conditions
Sec. 2. An application for an identification card issued under this chapter must meet the following conditions:
(1) Made upon an approved form provided by the bureau, which shall include the mailing address, and if different from the mailing address, the residence address of the applicant.
(2) Verified by the applicant before a person authorized to administer oaths and affirmations.
As added by P.L.2-1991, SEC.12. Amended by P.L.39-2000, SEC.14.

IC 9-24-16-3
Appearance and contents; photograph or computerized image; medical condition designation
Sec. 3. (a) An identification card must have the same dimensions and shape as a driver's license, but the card must have markings sufficient to distinguish the card from a driver's license.
(b) The front side of an identification card must contain the following information about the individual to whom the card is being issued:
(1) Full legal name.
(2) Mailing address and, if different from the mailing address, the residence address.
(3) Date of birth.
(4) Date of issue and date of expiration.
(5) Distinctive identification number or Social Security number, whichever is requested by the individual. If the individual has not requested that the Social Security number be the distinctive identification number to be used, the Social Security number may not be shown on the identification card.
(6) Sex.
(7) Weight.
(8) Height.

become:
(A) eighteen (18) years of age; and
(B) twenty-one (21) years of age.
(13) If the individual is at least eighteen (18) years of age but less than twenty-one (21) years of age at the time of issuance, the date on which the individual will become twenty-one (21) years of age.
(14) Photograph or computerized image.
(c) The information contained on the identification card as required by subsection (b)(12) or (b)(13) for an individual who is less than twenty-one (21) years of age at the time of issuance shall be printed perpendicular to the bottom edge of the permit or license.
(d) This subsection applies to an identification card issued after January 1, 2007. If the applicant for an identification card submits information to the bureau concerning the applicant's medical condition, the bureau shall place an identifying symbol on the face of the identification card to indicate that the applicant has a medical condition of note. The bureau shall include information on the identification card that briefly describes the medical condition of the holder of the card. The information must be printed in a manner that alerts a person reading the card to the existence of the medical condition. The applicant for an identification card is responsible for the accuracy of the information concerning the medical condition submitted under this subsection. The bureau shall inform an applicant that submission of information under this subsection is voluntary.
As added by P.L.2-1991, SEC.12. Amended by P.L.2-1992, SEC.88; P.L.39-2000, SEC.15; P.L.42-2001, SEC.2; P.L.176-2001, SEC.16; P.L.1-2002, SEC.47; P.L.34-2003, SEC.3; P.L.86-2005, SEC.2; P.L.123-2005, SEC.4; P.L.37-2006, SEC.2.

IC 9-24-16-4
Expiration
Sec. 4. An identification card issued:
(1) before January 1, 2006, expires on the fourth birthday of the applicant following the date of issue; and
(2) after December 31, 2005, expires at midnight of the birthday of the holder that occurs six (6) years following the date of issuance.
As added by P.L.2-1991, SEC.12. Amended by P.L.210-2005, SEC.47.

IC 9-24-16-5
Renewal
Sec. 5. (a) An application for renewal of an identification card may be made not more than six (6) months before the expiration date of the card. A renewal application received after the date of expiration is considered to be a new application.
(b) A renewed card issued:
(1) before January 1, 2006, becomes valid on the birth date of

the holder and remains valid for four (4) years; and
(2) after December 31, 2005, is valid on the birth date of the holder and remains valid for six (6) years.
(c) If renewal has not been made within six (6) months after expiration, the bureau shall destroy all records pertaining to the former cardholder.
(d) Renewal may not be granted if the cardholder was issued a driver's license subsequent to the last issuance of an identification card.
As added by P.L.2-1991, SEC.12. Amended by P.L.176-2001, SEC.17; P.L.210-2005, SEC.48.

IC 9-24-16-6
Duplicate card; conditions
Sec. 6. The bureau shall issue a duplicate identification card if any of the following conditions exist:
(1) Any information contained on the card becomes invalid or obsolete.
(2) The card is lost, stolen, damaged, or destroyed.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-7
Invalid or obsolete information; application for duplicate card
Sec. 7. If information on an identification card becomes invalid or obsolete, the holder shall, within thirty (30) days, apply for a duplicate card containing correct information.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-8
Lost or stolen cards; notification of bureau; issuance of duplicate card
Sec. 8. If an identification card is lost or stolen, the holder shall, within twenty-four (24) hours, contact the nearest branch of the bureau. The bureau shall issue a duplicate card.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-9
Destroyed or damaged cards; application for duplicate card
Sec. 9. If an identification card is destroyed or damaged, the holder shall, within ten (10) days from the time the card was destroyed or damaged, apply for a duplicate card.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-10
Rules for implementation; no fee for issuance of identification card for proof of identification for voter
Sec. 10. (a) The bureau may adopt rules under IC 4-22-2 and prescribe all forms necessary to implement this chapter. However, the bureau may not impose a fee for the issuance of:
(1) an original;         (2) a renewal of an; or
(3) a duplicate;
identification card to an individual described in subsection (b).
(b) An identification card must be issued without the payment of a fee or charge to an individual who:
(1) does not have a valid Indiana driver's license; and
(2) will be at least eighteen (18) years of age at the next general, municipal, or special election.
As added by P.L.2-1991, SEC.12. Amended by P.L.109-2005, SEC.15.

IC 9-24-16-11
Civil responsibility; disclaimer
Sec. 11. The commissioner and the employees or agents of the bureau are not civilly responsible for the validity of information contained on an identification card issued under this chapter. The bureau may adopt rules to place an appropriate disclaimer on an identification card.
As added by P.L.2-1991, SEC.12.

IC 9-24-16-11.4
Identification card acceptability for purposes of identification
Sec. 11.4. A person, a business, a financial institution, or an organization that accepts a driver's license issued under this article as identification of the person who holds the license shall accept an identification card issued under this chapter as identification of the person who holds the card.
As added by P.L.81-1991, SEC.9.

IC 9-24-16-11.6
Identification card use to identify holder as operator of motor vehicle
Sec. 11.6. An identification card issued under this chapter may not be used to identify the person who holds the identification card as the operator of a motor vehicle.
As added by P.L.81-1991, SEC.10.

IC 9-24-16-12
Misuse of card; use of false information; inauthentic cards
Sec. 12. (a) A person who:
(1) knowingly permits the use of an identification card issued under this chapter by a person other than the person to whom the card was issued;
(2) knowingly displays or represents as the person's own identification card issued under this chapter an identification card that was not issued to the person displaying the card;
(3) does not surrender, upon demand of the proper official, an identification card issued under this chapter that has become invalid or expired; or
(4) knowingly sells, offers to sell, buys, possesses, or offers a

false identification card that could reasonably be mistaken for a valid identification card required by this chapter to be issued by the bureau but that has not been issued by the bureau;
commits a Class B misdemeanor.
(b) A person who:
(1) knowingly or intentionally uses false information in an application:
(A) for an identification card issued under this chapter; or
(B) for a renewal or duplicate of an identification card issued under this chapter; or
(2) knowingly or intentionally makes a false statement or otherwise commits fraud in an application for an identification card issued under this chapter;
commits application fraud, a Class D felony.
As added by P.L.2-1991, SEC.12. Amended by P.L.98-1996, SEC.1; P.L.106-2006, SEC.1.

IC 9-24-16-13
Forgery of cards
Sec. 13. A person who forges or reproduces an identification card issued under this chapter:
(1) with intent to use the card; or
(2) so that the card may be used by another person;
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.12.



CHAPTER 17. ANATOMICAL GIFTS

IC 9-24-17-1
Forms
Sec. 1. The application form for a driver's license and an identification card issued under IC 9-24-16 must allow an applicant to acknowledge the making of an anatomical gift under IC 29-2-16.
As added by P.L.2-1991, SEC.12. Amended by P.L.29-2000, SEC.2; P.L.94-2002, SEC.2.



CHAPTER 18. GENERAL PENALTY PROVISIONS

IC 9-24-18-1
Driving without a license
Sec. 1. (a) A person, except a person exempted under IC 9-24-1-7, who:
(1) operates a motor vehicle upon a highway; and
(2) has never received a valid driving license;
commits a Class C misdemeanor.
(b) In a prosecution under this section, the burden is on the defendant to prove by a preponderance of the evidence that the defendant had been issued a driving license or permit that was valid at the time of the alleged offense.
As added by P.L.2-1991, SEC.12.



CHAPTER 19. PENALTY PROVISIONS FOR OPERATING A MOTOR VEHICLE WITH SUSPENDED OR REVOKED DRIVING PRIVILEGES, LICENSES, OR PERMITS

IC 9-24-19-1
Class A infraction
Sec. 1. Except as provided in sections 2, 3, and 5 of this chapter, a person who operates a motor vehicle upon a highway while the person's driving privilege, license, or permit is suspended or revoked commits a Class A infraction.
As added by P.L.32-2000, SEC.1.






ARTICLE 25. FINANCIAL RESPONSIBILITY

CHAPTER 1. APPLICABILITY

IC 9-25-1-1
Accidents occurring before July 1, 1943
Sec. 1. This article does not apply to a judgment in a civil action or cause of action arising out of an accident occurring before July 1, 1943.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-2
Motor carriers; certificates of exemption
Sec. 2. This article does not apply to a person engaged, under regulation by the department of state revenue, in the business of common carrier of persons or property by motor vehicle. If involved in a reportable motor vehicle accident, a common or contract carrier of persons or property by motor vehicle may be required, in the discretion of the bureau, to file a certificate of exemption on a form the bureau prescribes.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-3
Motor carriers; exemption from certificate of compliance filing requirements
Sec. 3. Notwithstanding the provisions of this article, a driver of a motor vehicle that is:
(1) operated by a motor carrier (as defined in IC 8-2.1-17-10); or
(2) registered for more than twenty-six thousand (26,000) pounds;
is not required to file a certificate of compliance with the bureau.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-4
Self-insured persons; exemption; certificate
Sec. 4. The provisions of this article relating to insurance do not apply to a person who has registered a motor vehicle in Indiana if the person obtains a certificate of self-insurance from the bureau under IC 9-25-4-11.
As added by P.L.2-1991, SEC.13.

IC 9-25-1-5
Post office trucks
Sec. 5. This article does not apply to an operator of a government owned post office truck on official assignment.
As added by P.L.2-1991, SEC.13.
IC 9-25-1-6
Nonresidents
Sec. 6. This article applies to a person who is not a resident of Indiana under the same conditions as this article applies to a resident of Indiana.
As added by P.L.2-1991, SEC.13.



CHAPTER 2. DEFINITIONS

IC 9-25-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-2-2
Insured
Sec. 2. "Insured" means a person in whose name a motor vehicle liability policy is issued and any other person insured under the terms of the policy.
As added by P.L.2-1991, SEC.13.

IC 9-25-2-3
Proof of financial responsibility
Sec. 3. "Proof of financial responsibility" means proof of ability to respond in damages for each motor vehicle registered by a person for liability that arises out of the ownership, maintenance, or use of the motor vehicle in the following amounts:
(1) Twenty-five thousand dollars ($25,000) because of bodily injury to or death of any one (1) person.
(2) Subject to the limit in subdivision (1), fifty thousand dollars ($50,000) because of bodily injury to or death of two (2) or more persons in any one (1) accident.
(3) Ten thousand dollars ($10,000) because of injury to or destruction of property in any one (1) accident.
As added by P.L.2-1991, SEC.13.

IC 9-25-2-4
Public highway
Sec. 4. "Public highway" means a street, an alley, a road, a highway, or a thoroughfare in Indiana, including a privately owned business parking lot and drive, that is used by the public or open to use by the public.
As added by P.L.2-1991, SEC.13.



CHAPTER 3. GENERAL PROVISIONS

IC 9-25-3-1
Access to accident reports
Sec. 1. The bureau has access to all reports of motor vehicle accidents filed with the state police department to administer this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-2
Suspension or revocation of nonresident operator's license; forbidding operation by nonresident; transmission of records to other states
Sec. 2. (a) Whenever under Indiana law the bureau may suspend or revoke a license if the operator of a motor vehicle is a resident of Indiana, the bureau may suspend or revoke the license of or forbid the operation of a motor vehicle in Indiana owned by an operator who is a nonresident.
(b) Whenever under Indiana law the bureau may suspend or revoke the registration certificate and registration plates of a motor vehicle if the owner of the motor vehicle is a resident of Indiana, the bureau may forbid the operation within Indiana of a motor vehicle if the owner of the motor vehicle is a nonresident.
(c) The bureau shall transmit to the motor vehicle bureau or state officer performing the functions of a bureau in the state in which a nonresident resides a certified copy of the following:
(1) A conviction of the nonresident that has resulted in the suspension of the nonresident's driving privilege in Indiana.
(2) An unsatisfied judgment rendered against a nonresident that has resulted in the suspension of the nonresident's driving privilege in Indiana.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-3
Substitution and acceptance of other adequate proof of financial responsibility; bond cancellation; return of insurance certificate; return of money or securities
Sec. 3. (a) The bureau shall:
(1) cancel a bond;
(2) return a certificate of insurance; or
(3) direct the treasurer of state to return money or securities to the person entitled to the money or securities;
upon the substitution and acceptance of other adequate proof of financial responsibility under this article.
(b) The treasurer of state shall return the money or securities requested when directed to return the money or securities under subsection (a).
As added by P.L.2-1991, SEC.13.
IC 9-25-3-4
Proof of financial responsibility failing to fulfill purpose; suspension of license and vehicle registration
Sec. 4. Whenever the proof of financial responsibility filed by a person under this article no longer fulfills the purpose for which the proof was required, the bureau shall require other proof of financial responsibility under this article and shall suspend the operator's or chauffeur's license and vehicle registration of the person for whom other proof of financial responsibility is required.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-5
Rules
Sec. 5. (a) The bureau shall adopt rules under IC 4-22-2 to establish procedures, conditions, and requirements concerning the filing of proof of financial responsibility necessary to promote and ensure the effective enforcement of this article.
(b) The rules must regulate the following:
(1) The effective dates and policy periods of proof of financial responsibility.
(2) The procedure for cancellation of proof of financial responsibility by the carrier or the insured.
(3) The conditions of reinstatement.
(4) Any other requirement affecting the purposes for which proof of financial responsibility is filed with the bureau.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-6
Plaintiffs; other processes provided by law
Sec. 6. This article may not be construed to prevent the plaintiff in an action at law from relying for security upon the other processes provided by law.
As added by P.L.2-1991, SEC.13.

IC 9-25-3-7
Interstate agreements and compacts; convictions; judgments for offenses or violations and issuance of citations
Sec. 7. The following are subject to IC 9-28:
(1) A:
(A) conviction for a crime; or
(B) judgment for an offense or ordinance violation;
under this article related to the use or operation of a motor vehicle.
(2) The issuance of a citation (as defined in IC 9-28-2-1) under this article.
As added by P.L.2-1991, SEC.13.



CHAPTER 4. FINANCIAL RESPONSIBILITY

IC 9-25-4-1
Persons, generally, who must meet minimum standards; violation; suspension of license or vehicle registration
Sec. 1. (a) This section does not apply to an electric personal assistive mobility device.
(b) A person may not:
(1) register a vehicle; or
(2) operate a vehicle on a public highway;
in Indiana if financial responsibility is not in effect with respect to the motor vehicle under section 4 of this chapter.
(c) A person who violates this section is subject to the suspension of the person's current driving license or vehicle registration, or both, under this article.
As added by P.L.2-1991, SEC.13. Amended by P.L.105-1991, SEC.1; P.L.59-1994, SEC.3; P.L.143-2002, SEC.8.



CHAPTER 5. PROOF OF FINANCIAL RESPONSIBILITY

IC 9-25-5-1
Traffic offense conviction requiring court appearance; failure to prove financial responsibility; suspension of license or vehicle registration
Sec. 1. (a) If a person is convicted of a traffic offense that requires a court appearance, the court shall require the person to show proof that financial responsibility was in force on the date of the violation in one (1) of the forms described in IC 9-25-4-4 or in the form of a certificate of self-insurance issued under IC 9-25-4-11.
(b) If a person fails to provide proof of financial responsibility as required by this section, the court shall do the following:
(1) Suspend the person's current driving license or vehicle registration, or both.
(2) Order the person to immediately surrender the person's current driving license or vehicle registration to the court.
(c) A suspension under this section is subject to the same provisions concerning procedure for suspension, duration of suspension, and reinstatement applicable to other suspensions under this chapter.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-2
Receipt by bureau of accident report; request for evidence of financial responsibility
Sec. 2. Not more than forty-five (45) days after the bureau receives a copy of an accident report under IC 9-26, the bureau shall send to each person identified in the report as an operator of a vehicle involved in the accident a request for evidence of financial responsibility under section 3 of this chapter, unless the evidence has already been filed with the bureau. The request for evidence of financial responsibility shall be sent to each person identified in the report as an operator of a vehicle involved in the accident regardless of fault.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-3
Request for evidence of financial responsibility; requirements; mailing request
Sec. 3. (a) A request for evidence of financial responsibility must do the following:
(1) Direct a person identified under section 2 of this chapter to provide the bureau with evidence that financial responsibility was in effect with respect to the vehicle operated by the person on the date of the accident described in the accident report.
(2) Instruct the person on how to furnish the bureau with evidence of financial responsibility in compliance with this chapter.         (3) Warn the person that failure to furnish evidence of financial responsibility to the bureau will result in suspension of the person's current driving license or vehicle registration, or both, under this article.
(b) The bureau shall mail a request for evidence of financial responsibility to a person identified under section 2 of this chapter by first class mail at the address appearing in the records of the bureau.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-4
Persons identified in accident reports; certificate of compliance
Sec. 4. (a) To avoid a current driving license suspension or vehicle registration suspension under this article, a person identified under section 2 of this chapter who receives a request for evidence of financial responsibility must provide the bureau with a certificate of compliance indicating that financial responsibility required by IC 9-25-4-1 was in effect with respect to the motor vehicle on the date of the accident described in the accident report.
(b) Proof that the bureau:
(1) did not receive a certificate of compliance from a person presented with a request for evidence of financial responsibility under section 2 of this chapter within forty-five (45) days after the date on which the person was presented with the request;
(2) received a certificate of compliance that did not indicate that financial responsibility was in effect with respect to the motor vehicle that the person was operating on the date of the accident described in the accident report; or
(3) suspended a current driving license or vehicle registration under IC 9-25-6-3 after presenting a person with a request for evidence of financial responsibility under section 2 of this chapter;
is prima facie evidence in a civil action that the person presented with the request for evidence of financial responsibility did not have a motor vehicle liability policy in effect with respect to the motor vehicle that the person was operating on the date of the accident described in the accident report.
As added by P.L.2-1991, SEC.13. Amended by P.L.75-2001, SEC.1.

IC 9-25-5-5
Certificate of compliance; required information; reason for requesting information
Sec. 5. (a) A person who receives a request for evidence of financial responsibility under section 3 of this chapter shall set forth in the certificate of compliance the following information concerning the form of financial responsibility that was in effect with respect to the motor vehicle on the date in question:
(1) If a motor vehicle liability policy was in effect, the following:
(A) The name and address of the insurer.
(B) The limits of coverage of the policy.             (C) The identification number applying to the policy.
(2) If a bond was in effect, the following:
(A) The name and address of the bond company or surety.
(B) The face amount of the bond.
(3) If self-insurance was in effect under IC 9-25-4-11, the following:
(A) The date on which the certificate of self-insurance was issued by the bureau.
(B) The name of the person to whom the certificate of self-insurance was issued.
(b) A person who requests information or verification of coverage to complete a certificate of compliance under subsection (a) from:
(1) an insurance company; or
(2) an insurance producer;
is not required to give the company or the producer a reason for requesting the information unless the person has been involved in an accident.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.4; P.L.178-2003, SEC.2.

IC 9-25-5-6
Certificate of compliance; signature
Sec. 6. A certificate of compliance that reports the existence of an insurance policy must be signed by an officer or agent of the insurer. A certificate of compliance that reports the existence of a bond must be signed by an officer of the bond company or surety.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-7
Proof of financial responsibility required to be given by person other than vehicle owner
Sec. 7. Whenever a person required to give proof of financial responsibility under section 3 of this chapter is not the owner of a motor vehicle, an operator's policy of liability insurance is sufficient proof of financial responsibility.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-8
Request that insurer issue certificate; certificate as conclusive evidence of conforming policy
Sec. 8. (a) An insurance carrier that has issued a motor vehicle liability policy or policies meeting the requirements of this article shall, upon request of the named insured:
(1) deliver to the insured for filing; or
(2) file with the bureau;
an appropriate certificate that meets the requirements of this chapter and shows that a policy or policies have been issued.
(b) The issuance of a certificate to serve as proof of financial responsibility under this chapter is conclusive evidence that a motor vehicle liability policy in the certificate cited conforms to all the

requirements of this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-9
Certificate of motor vehicle liability policy; cancellation of policy; notice to bureau; subsequently procured policy
Sec. 9. Whenever an insurance carrier has certified a motor vehicle liability policy under this chapter for the purpose of furnishing evidence of future financial responsibility, the insurance carrier shall give ten (10) days written notice to the bureau before cancellation of the policy. The policy continues in full force and effect until the date of cancellation specified in the notice or until the policy's expiration. A policy subsequently procured and certified, on the effective date of the policy's certification, terminates the insurance previously certified with respect to a vehicle designated in both certificates.
As added by P.L.2-1991, SEC.13.

IC 9-25-5-10
Nonresidents; proof of financial responsibility
Sec. 10. (a) A nonresident may give proof of financial responsibility in one (1) of the following ways:
(1) The nonresident owner of a foreign vehicle may give proof of financial responsibility by filing with the bureau a written certificate of an insurance carrier authorized to transact business in the state in which the motor vehicle described in the certificate is registered.
(2) A nonresident who does not own a motor vehicle may give proof of financial responsibility by filing with the bureau a written certificate of an insurance carrier authorized to transact business in the state in which the nonresident resides.
(b) A certificate filed under subsection (a) must conform to this chapter.
(c) The bureau shall accept a certificate filed under subsection (a) if the insurance carrier complies with the following:
(1) Executes a power of attorney authorizing the bureau to accept service on the insurance carrier's behalf of notice of process in an action arising out of a motor vehicle accident in Indiana.
(2) Adopts a binding resolution declaring that the insurance carrier's policies are considered to comply with Indiana law relating to the terms of motor vehicle liability policies issued in Indiana.
(3) Agrees to accept as final and binding a judgment of a court of competent jurisdiction in Indiana rendered in an action arising out of a motor vehicle accident.
(d) If a foreign insurance carrier that has qualified to furnish proof of financial responsibility under subsection (c) defaults in an undertaking or agreement, the bureau may not accept a certificate of the defaulting foreign carrier as long as the default continues,

whether the certificate was filed before or after the default.
As added by P.L.2-1991, SEC.13.



CHAPTER 6. SUSPENSION OF DRIVING PRIVILEGES AND VEHICLE REGISTRATIONS

IC 9-25-6-1
Certificate of compliance received from person identified in accident report
Sec. 1. (a) If:
(1) the bureau receives a certificate of compliance from a person identified under IC 9-25-5-2 within forty (40) days after the date on which the bureau mailed the request for evidence of financial responsibility to the person; and
(2) the certificate of compliance indicates that financial responsibility was in effect with respect to the vehicle at the time of the accident described in the accident report;
the bureau may not suspend the person's current driving license.
(b) If:
(1) the bureau receives a certificate of compliance from a person presented with a request for evidence of financial responsibility under IC 9-25-9-1 within forty (40) days after the date on which the person was presented with the request; and
(2) the certificate of compliance indicates that financial responsibility was in effect with respect to the motor vehicle that the person was operating when the person committed the violation described in the judgment or abstract received by the bureau under IC 9-25-9-1;
the bureau may not suspend the person's current driving license.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.5.

IC 9-25-6-2
Certificate of compliance received from person identified in accident report; false statements
Sec. 2. (a) If the bureau finds that a statement as to the existence of financial responsibility in a certificate of compliance received from:
(1) a person identified under IC 9-25-5-2; or
(2) a person presented with a request for evidence of financial responsibility under IC 9-25-9-1;
is materially false, the bureau shall take action under subsection (b).
(b) Upon finding that the statement referred to in subsection (a) is false, the bureau shall do the following:
(1) Immediately suspend the person's current driving license or vehicle registration, or both.
(2) Demand that the person immediately surrender the person's current driving license or vehicle registration, or both, to the bureau.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.6.

IC 9-25-6-3
Certificate of compliance not received from person identified in

accident report; receipt of certificate not indicating financial responsibility in effect; suspension of license; exceptions
Sec. 3. (a) If the bureau:
(1) does not receive a certificate of compliance from a person identified under IC 9-25-5-2 within forty (40) days after the date on which the bureau mailed the request for evidence of financial responsibility to the person; or
(2) receives a certificate that does not indicate that financial responsibility was in effect with respect to the motor vehicle operated by the person on the date of the accident referred to in IC 9-25-5-2;
the bureau shall take action under subsection (c).
(b) If the bureau:
(1) does not receive a certificate of compliance from a person presented with a request for evidence of financial responsibility under IC 9-25-9-1 within forty (40) days after the date on which the person was presented with the request; or
(2) receives a certificate that does not indicate that financial responsibility was in effect with respect to the motor vehicle that the person was operating when the person committed the violation described in the judgment or abstract received by the bureau under IC 9-25-9-1;
the bureau shall take action under subsection (c).
(c) Under the conditions set forth in subsection (a) or (b), the bureau shall do the following:
(1) Immediately suspend the person's current driving license or vehicle registration, or both.
(2) Demand that the person immediately surrender the person's current driving license or vehicle registration, or both, to the bureau.
(d) Except as provided in subsection (e), if subsection (a) or (b) applies to a person, the bureau shall suspend the current driving license of the person irrespective of the following:
(1) The sale or other disposition of the motor vehicle by the owner.
(2) The cancellation or expiration of the registration of the motor vehicle.
(3) An assertion by the person that the person did not own the motor vehicle and therefore had no control over whether financial responsibility was in effect with respect to the motor vehicle.
(e) The bureau shall not suspend the current driving license of a person to which subsection (a) or subsection (b) applies if the person, through a certificate of compliance or another communication with the bureau, establishes to the satisfaction of the bureau that the motor vehicle that the person was operating when the accident referred to in subsection (a) took place or when the violation referred to in subsection (b) was committed was:
(1) rented from a rental company; or
(2) owned by the person's employer and operated by the person

in the normal course of the person's employment.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.7; P.L.268-2003, SEC.31.

IC 9-25-6-3.5
Multiple violation; suspension of license or registration
Sec. 3.5. If a person violates:
(1) IC 9-25-4;
(2) IC 9-25-5; or
(3) section 2 or 3 of this chapter;
more than one (1) time within a three (3) year period, the person's driving license or vehicle registration may be suspended for not more than one (1) year.
As added by P.L.105-1991, SEC.2.

IC 9-25-6-4
Failure to satisfy judgment; suspension of license; application of section
Sec. 4. (a) This section does not apply to judgments entered at least seven (7) years after the date of the accident.
(b) "Judgment", as used in this section, means a judgment in excess of two hundred dollars ($200) for bodily injury, death, or property damages arising out of the use of a motor vehicle upon a public highway.
(c) The bureau shall suspend for a period of not more than seven (7) years from the date of written notification the current driving license issued to a person upon receiving a verified report that the person has failed for a period of up to ninety (90) days to satisfy a judgment.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-5
Conditions for satisfaction of judgment
Sec. 5. (a) A judgment referred to in this chapter is considered satisfied only when the following conditions are fulfilled as appropriate:
(1) Subject to the limit in subdivision (2), twenty-five thousand dollars ($25,000) has been credited upon a judgment rendered in excess of that amount because of bodily injury to or death of one (1) person as the result of one (1) accident.
(2) Fifty thousand dollars ($50,000) has been credited upon a judgment rendered in excess of that amount because of bodily injury to or death of two (2) or more persons as the result of any one (1) accident.
(3) Ten thousand dollars ($10,000) has been credited upon a judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one (1) accident.
(4) The judgment is satisfied by payment accepted by the judgment creditor in full satisfaction of all claims arising from

bodily injury, death, or property damage arising from the motor vehicle accident involved in the judgment.
(b) A payment made in settlement of a claim because of bodily injury, death, or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-6
Payment of judgment in installments; failure to pay installment; allowing license and registration to judgment debtor on consent of judgment creditor
Sec. 6. (a) The bureau may not suspend a license and shall reinstate a license suspended following nonpayment of a judgment whenever a judgment debtor does the following:
(1) Gives proof of the judgment debtor's financial responsibility in the future.
(2) Obtains an order from the trial court in which the judgment was rendered permitting the payment of the judgment in installments, unless the payment of an installment is in default.
(b) A judgment debtor, upon five (5) days notice to the judgment creditor, may apply to the trial court in which the judgment was obtained for the privilege of paying the judgment in installments. The court, in the court's discretion and without prejudice to other legal remedies the judgment creditor may have, may order the payment of the judgment in installments, fixing the amounts and times of payment of the installments.
(c) Except as provided in subsection (d), if the judgment debtor fails to pay an installment as permitted by the order of the court, upon notice of the default the bureau shall suspend the license of the judgment debtor. The bureau may not take action for failure to make installment payments for judgments entered at least seven (7) years after the date of the accident. A suspended license may not be reinstated until evidence of proof of financial responsibility is presented.
(d) Notwithstanding a default by the judgment debtor in the payment of a judgment or the payment of an installment under subsection (b), whenever the judgment creditor consents in writing, in the form the bureau prescribes, that the judgment debtor be allowed license and registration, the license and registration may be allowed by the bureau at the bureau's discretion. The license and registration may be allowed for six (6) months from the date of a consent under this subsection and may be renewed until the consent is revoked in writing if the judgment debtor furnishes proof under this article of the judgment debtor's financial responsibility in the future.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-7
Duration of suspension for failure to satisfy judgment; discharge

in bankruptcy
Sec. 7. (a) Except as provided in sections 5 and 6 of this chapter, a suspension required in sections 4 and 6 of this chapter remains in effect and no other motor vehicle may be registered in the name of the judgment debtor or a new license issued to the judgment debtor, until the following occur:
(1) The judgment is satisfied or stayed.
(2) The judgment debtor gives proof of financial responsibility in the future as provided in this article.
(b) A discharge in bankruptcy following the rendering of a judgment does not relieve the judgment debtor from the requirements of this chapter.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-8
Motor vehicle convictions; court recommendations as to license suspensions; form of abstract of record of conviction
Sec. 8. (a) A court shall forward to the bureau a certified abstract of the record of the conviction of a person in the court for a violation of a law relating to motor vehicles.
(b) If in the opinion of the court a defendant should be deprived of the privilege to operate a motor vehicle upon a public highway, the court shall recommend the suspension of the convicted person's current driving license for a fixed period established by the court not exceeding one (1) year.
(c) The bureau shall comply with the court's recommendation.
(d) At the time of a conviction referred to in subsection (a) or IC 9-30-5-7, the court may obtain the defendant's current driving license and return the license to the department.
(e) An abstract provided for by this section must be in the form prescribed by the bureau and, when certified, shall be accepted by an administrative agency or a court as prima facie evidence of the conviction and all other action stated in the abstract.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-9
Certified abstract of record of judgment for damages
Sec. 9. The clerk of a court, or the judge of a court that has no clerk, shall forward to the bureau a certified abstract of the record of a judgment for damages if the rendering and nonpayment of the judgment requires the bureau to suspend or revoke the current driving license in the name of the judgment debtor under this article. The abstract shall be forwarded to the bureau immediately upon the expiration of thirty (30) days after the judgment becomes final and has not been stayed or satisfied, as shown by the records of the court.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-10
Driving while intoxicated; deferral of prosecution for rehabilitation or participation by child in alcohol and drug services

program; abstract of program enrollment
Sec. 10. (a) If:
(1) a criminal proceeding for driving while intoxicated under IC 9-30-5 is deferred under IC 12-23-5-1 through IC 12-23-5-9; or
(2) a child alleged to be a delinquent child based upon the child's violation of IC 9-30-5 voluntarily attends or is ordered by the court under IC 31-37 (or IC 31-6-4 before its repeal) to attend an alcohol and drug services program;
the court, within ten (10) days after the defendant or child begins the program, shall forward to the bureau a certified abstract of program enrollment.
(b) The abstract must state the following:
(1) The defendant's or child's name, address, date of birth, and driver's license number.
(2) The name and location of the alcohol and drug services program that the defendant or child is attending.
As added by P.L.2-1991, SEC.13. Amended by P.L.2-1992, SEC.89; P.L.1-1997, SEC.42.

IC 9-25-6-11
Acceptance of certificate of insurance after license revoked because of conviction
Sec. 11. If a license is revoked because of a conviction, the bureau may not accept a certificate of insurance unless the certificate covers each motor vehicle registered in the name of the person furnishing proof as the owner. An additional certificate is required before the subsequent registration of a motor vehicle in the name of the person giving proof as the owner.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-12
Certificate of insurance indicating insured not covered when operating vehicle not owned by insured; restriction on license; removal of restriction
Sec. 12. (a) Whenever a certificate is filed showing that a policy has been issued covering all motor vehicles owned by an insured but not insuring the person when operating a motor vehicle not owned by the person, it is unlawful for the person to operate a motor vehicle not owned by the person or not covered by the certificate. The bureau shall designate the restriction under this subsection upon the operator's or chauffeur's license of the person.
(b) If a person who owns a motor vehicle desires to be relieved of the restriction under subsection (a) and be permitted to drive another motor vehicle, the person who owns the motor vehicle may have the restriction removed upon filing a certificate showing that an operator's policy of liability insurance has been issued to the person.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-13 Nonresidents; ownership or operation of vehicles; compliance with article
Sec. 13. A:
(1) nonresident may not operate a motor vehicle in Indiana; and
(2) motor vehicle owned by the nonresident may not be operated in Indiana;
until the nonresident or the owner of the motor vehicle has complied with the requirements of this article with respect to proof of financial responsibility covering the motor vehicle.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-14
Renewal of license or registration
Sec. 14. (a) The bureau shall reinstate the current driving license or vehicle registration, or both:
(1) subject to section 15 of this chapter, after ninety (90) days of suspension:
(A) except as provided in sections 19, 20, and 21(b) of this chapter, if the person has furnished the bureau with a certificate of compliance showing that financial responsibility is in effect with respect to the vehicle; or
(B) if the person is no longer an owner of the vehicle or the registration of the vehicle has been canceled or has expired;
(2) if the person is subject to section 21(b) of this chapter and to IC 9-29-10-1, after thirty (30) days of suspension;
(3) subject to section 15 of this chapter, when the person furnishes the bureau with a certificate of compliance showing that financial responsibility is in effect with respect to the vehicle if:
(A) subdivision (1)(B) does not apply; and
(B) the person fails to furnish the bureau with a certificate of compliance as described in subdivision (1)(A) within ninety (90) days after the current driving license of the person is suspended; or
(4) if financial responsibility was in effect with respect to a vehicle on the date of the accident but the person does not provide the bureau with a certificate of compliance indicating this fact until after the person's current driving license is suspended under this chapter, the person's current driving license shall be reinstated when the person provides the certificate of compliance to the bureau and complies with section 15 of this chapter.
(b) Upon receipt of a certificate of compliance under this section, the bureau shall expunge from the bureau's data base the administrative suspension caused by the failure to notify the bureau that the person had financial responsibility in effect on the date of the violation.
As added by P.L.2-1991, SEC.13. Amended by P.L.105-1991, SEC.3; P.L.1-1992, SEC.57; P.L.94-1997, SEC.4; P.L.117-2001, SEC.2; P.L.210-2005, SEC.49.
IC 9-25-6-15
License reinstatement fee
Sec. 15. A person:
(1) whose current driving license is suspended under this chapter; and
(2) who seeks the reinstatement of the driving license;
must pay a reinstatement fee to the bureau as provided in IC 9-29-10-1.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-16
Review of driving license suspension
Sec. 16. A person whose current driving license is suspended under this chapter may seek a review of the suspension under IC 4-21.5-3-7.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-17
Proof of future financial responsibility given on behalf of employees or family members
Sec. 17. If the bureau determines that a person who is required to give proof of financial responsibility in the future under this article because of a conviction, non-satisfaction of a judgment, or for any other reason is or becomes:
(1) a chauffeur or motor vehicle operator, however designated, in the employ of a person who owns a motor vehicle; or
(2) a member of the immediate family or household of a person who owns a motor vehicle; and
the period for which the person's suspension or revocation has elapsed, the bureau may accept proof of future financial responsibility given by the person who owns the motor vehicle instead of requiring proof from the person under a suspension or revocation if it appears that the proof offered will be sufficient to cover any number of persons coming within this classification. The bureau may designate the restrictions imposed by this section on the face of the operator's or chauffeur's license of the person who has been under suspension or revocation.
As added by P.L.2-1991, SEC.13.

IC 9-25-6-18
Forging or signing without authority; certificate serving as proof of financial responsibility; filing or offering for filing; classification of violation
Sec. 18. A person who:
(1) forges or without authority signs any certificate to serve as proof of financial responsibility as required by the bureau; or
(2) knowingly files or offers for filing a certificate described in subdivision (1);
commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.13.
IC 9-25-6-19
Suspension of driving privileges under IC 31-14-12-4 or IC 31-16-12-7; notice; reinstatement
Sec. 19. (a) The bureau shall, upon receiving an order of a court issued under IC 31-14-12-4 or IC 31-16-12-7 (or IC 31-1-11.5-13(j) or IC 31-6-6.1-16(j) before their repeal), suspend the driving license or permit of the person who is the subject of the order.
(b) The bureau may not reinstate a driving license or permit suspended under this section until the bureau receives an order allowing reinstatement from the court that issued the order for suspension.
(c) Upon receiving an order for suspension under subsection (a), the bureau shall promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(1) That the person's driving privileges are suspended, beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate ten (10) business days after the bureau receives an order allowing reinstatement from the court that issued the suspension order.
(2) That the person has the right to petition for reinstatement of driving privileges to the court that issued the order for suspension.
(3) That the person may be granted a restricted driving permit under IC 9-24-15-6.7 if the person can prove that public transportation is unavailable for travel by the person:
(A) to and from the person's regular place of employment;
(B) in the course of the person's regular employment;
(C) to and from the person's place of worship; or
(D) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time.
(d) Unless a person whose driving license or permit is suspended under this section has been issued a restricted driving permit under IC 9-24-15 as a result of a suspension under this section, a person who operates a motor vehicle in violation of the section commits a Class A infraction.
As added by P.L.133-1995, SEC.5. Amended by P.L.1-1997, SEC.43; P.L.68-2005, SEC.2.

IC 9-25-6-19.2
False evidence of financial responsibility
Sec. 19.2. The bureau may suspend the registration of a vehicle owned by a registrant who provides the bureau with false evidence of financial responsibility under this article.
As added by P.L.125-1995, SEC.10.

IC 9-25-6-20
Notice of suspension of driving privileges for delinquent child support; reinstatement
Sec. 20. (a) If the bureau is advised by the Title IV-D agency that

the obligor (as defined in IC 31-25-4-4) either requested a hearing under IC 31-25-4-33 and failed to appear or appeared and was found to be delinquent, the bureau shall promptly mail a notice to the obligor stating the following:
(1) That the obligor's driving privileges are suspended, beginning twenty (20) business days after the date the notice is mailed, and that the suspension will terminate after the bureau receives a notice from the Title IV-D agency that the obligor has:
(A) paid the obligor's child support arrearage in full; or
(B) established a payment plan with the Title IV-D agency to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(2) That the obligor may be granted a restricted driving permit under IC 9-24-15-6.7 if the obligor can prove that public transportation is unavailable for travel by the obligor:
(A) to and from the obligor's regular place of employment;
(B) in the course of the obligor's regular employment;
(C) to and from the obligor's place of worship; or
(D) to participate in parenting time with the petitioner's children consistent with a court order granting parenting time.
(b) The bureau may not reinstate a driving license or permit suspended under this section until the bureau receives a notice from the Title IV-D agency that the obligor has:
(1) paid the obligor's child support arrearage in full; or
(2) established a payment plan with the Title IV-D agency to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(c) Unless an obligor whose driving license or permit is suspended under this section has been issued a restricted driving permit under IC 9-24-15 as a result of a suspension under this section, an obligor who operates a motor vehicle in violation of the section commits a Class A infraction.
As added by P.L.133-1995, SEC.6. Amended by P.L.1-1997, SEC.44; P.L.86-2002, SEC.1; P.L.68-2005, SEC.3; P.L.145-2006, SEC.25.

IC 9-25-6-21
Suspension of driving privileges after fuel theft conviction
Sec. 21. (a) Upon receiving an order issued by a court under IC 35-43-4-8(b) concerning a person convicted of fuel theft, the bureau shall do the following:
(1) Suspend under subsection (b) the driving privileges of the person who is the subject of the order, whether or not the person's current driving license accompanies the order.
(2) Mail to the last known address of the person who is the subject of the order a notice:
(A) stating that the person's driving license is being suspended for fuel theft;
(B) setting forth the date on which the suspension takes

effect and the date on which the suspension terminates; and
(C) stating that the person may be granted a restricted driving permit under IC 9-24-15-6.7 if the person meets the conditions for obtaining a restricted driving permit.
(b) The suspension of the driving privileges of a person who is the subject of an order issued under IC 35-43-4-8(b):
(1) begins five (5) business days after the date on which the bureau mails the notice to the person under subsection (a)(2); and
(2) terminates thirty (30) days after the suspension begins.
(c) A person who operates a motor vehicle during a suspension of the person's driving privileges under this section commits a Class A infraction unless the person's operation of the motor vehicle is authorized by a restricted driving permit issued to the person under IC 9-24-15-6.7.
As added by P.L.117-2001, SEC.3.



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 9-25-7-1
Insolvency of insurer formerly authorized and qualified to do business in Indiana
Sec. 1. The bureau may not revoke the driving license or registration plates of the owner or operator of a motor vehicle who has been involved in a motor vehicle accident resulting in bodily injury or death or in damage to property in excess of one thousand dollars ($1,000) solely because of failure to provide evidence of financial responsibility whenever the:
(1) owner or operator was insured by an insurance company for public liability and property damage at the time of the accident; and
(2) insurance company becomes insolvent after the accident or within fifteen (15) days before the accident;
if the insurance company was authorized and qualified to do business in Indiana on the effective date of the policy.
As added by P.L.2-1991, SEC.13. Amended by P.L.157-2003, SEC.1.

IC 9-25-7-2
Transfer of vehicle registration or registration in another name; good faith requirement; repossessed vehicles
Sec. 2. (a) This section does not apply to or affect the registration of a motor vehicle sold by a person who, under the terms or conditions of a written instrument giving a right of repossession, has exercised the right and has repossessed a motor vehicle from a person whose certificate of registration has been suspended under this article.
(b) If an owner's registration has been suspended under this article, the registration may not be transferred or the motor vehicle registered in another name until the bureau is satisfied that the transfer or registration is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this article. A transfer or registration shall be permitted when the transferee furnishes proof of financial responsibility to the bureau.
(c) A transfer or registration made or obtained in violation of this section is void for the purposes of this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-3
Cancellation, return, or waiver of proof of financial responsibility
Sec. 3. (a) The bureau shall, upon request, cancel a bond or return a certificate of insurance, direct the treasurer of state to return to the person entitled any money or securities deposited under this article as proof of financial responsibility, or waive the requirement of filing proof of financial responsibility in any of the following circumstances:
(1) At any time after three (3) years from the date the proof was

required, if during the three (3) year period preceding the request the person furnishing the proof has not been convicted of an offense referred to in IC 9-30-4-6.
(2) If the person on whose behalf the proof was filed dies or the person becomes permanently incapable of operating a motor vehicle.
(3) If the person who has given proof of financial responsibility surrenders the person's operator's or chauffeur's license, registration certificates, and registration plates to the bureau. The bureau may not release the proof if an action for damages upon a liability referred to in this article is pending, a judgment upon a liability is outstanding and unsatisfied, or the bureau has received notice that the person has, within the period of three (3) months immediately preceding, been involved as a driver in a motor vehicle accident. An affidavit of the applicant of the nonexistence of the facts referred to in this subdivision is sufficient evidence of the nonexistence of the facts in the absence of evidence to the contrary in the records of the department.
(b) Whenever a person to whom proof has been surrendered under subsection (a)(3) applies for an operator's or chauffeur's license or the registration of a motor vehicle within a period of three (3) years from the date the proof of financial responsibility was originally required, the bureau shall reject the application unless the applicant reestablishes the proof for the remainder of the period.
As added by P.L.2-1991, SEC.13. Amended by P.L.1-2001, SEC.7.

IC 9-25-7-4
Failure to pay under surety bond after entry of judgment; action in name of state against company executing bond
Sec. 4. If a judgment is rendered against the principal of a surety bond upon a liability covered by the conditions of the bond and the judgment is not satisfied within sixty (60) days after the judgment becomes final, the judgment creditor may, for the judgment creditor's own use and benefit and at the judgment creditor's sole expense, bring an action in the name of the state against the company that executed the bond.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-5
Failure of motor carrier to file proof of financial responsibility; report to department of state revenue
Sec. 5. The bureau shall report to the department of state revenue a failure, a refusal, or the neglect of a common carrier of persons or property by motor vehicle to file a certificate of proof of financial responsibility when requested.
As added by P.L.2-1991, SEC.13.

IC 9-25-7-6
Temporary reinstatement to allow for licensing or registration in

another state or foreign jurisdiction
Sec. 6. (a) This section does not apply to a person who is a resident of Indiana or who operates a vehicle in Indiana.
(b) A person:
(1) whose operator's license or registration was suspended and who is required to prove financial responsibility extending into the future in order to have the person's driving privileges reinstated; and
(2) who no longer operates a vehicle in Indiana and has become a resident of another state or foreign jurisdiction;
is not required to prove financial responsibility into the future in order to have the person's license or registration temporarily reinstated to allow licensing or registration in the other state or foreign jurisdiction.
As added by P.L.88-1996, SEC.6.



CHAPTER 8. PENALTIES

IC 9-25-8-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) Persons who have obtained a certificate of self-insurance under IC 9-25-4-11.
(2) Operators of government owned vehicles.
(3) Persons who are exempt under IC 9-25-1-2.
(4) A resident of another state who is operating a vehicle that is registered in that person's state of residence.
As added by P.L.2-1991, SEC.13.

IC 9-25-8-2
Operating or permitting operation of vehicle without proving financial responsibilities; classification of violation; court recommendation of suspension of driving privileges
Sec. 2. (a) A person who knowingly:
(1) operates; or
(2) permits the operation of;
a motor vehicle on a public highway in Indiana commits a Class A infraction unless financial responsibility is in effect with respect to the motor vehicle under IC 9-25-4-4. However, the offense is a Class C misdemeanor if the person knowingly or intentionally violates this section and has a prior unrelated conviction or judgment under this section.
(b) Subsection (a)(2) applies to:
(1) the owner of a rental company that is referred to in IC 9-25-6-3(e)(1); and
(2) an employer that is referred to in IC 9-25-6-3(e)(2).
(c) In addition to any other penalty imposed on a person for violating this section, the court may recommend the suspension of the person's driving privileges for one (1) year. However, if, within the five (5) years preceding the conviction under this section, the person had a prior unrelated conviction under this section, the court shall recommend the suspension of the person's driving privileges for one (1) year.
(d) Upon receiving the recommendation of the court under subsection (c), the bureau shall suspend the person's driving privileges for the period recommended by the court.
As added by P.L.2-1991, SEC.13. Amended by P.L.59-1994, SEC.8; P.L.100-1997, SEC.1; P.L.157-2003, SEC.2.

IC 9-25-8-3
Rules
Sec. 3. The commissioner may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1991, SEC.13.
IC 9-25-8-4
Notification to prosecuting attorney of driving license suspension not required
Sec. 4. The commissioner is not required to notify the prosecuting attorney of a driver who has had a driving license suspended for failure to prove financial responsibility under this article.
As added by P.L.2-1991, SEC.13.

IC 9-25-8-5
Financial responsibility violations; assessment of points by bureau
Sec. 5. (a) For purposes of the point system for Indiana traffic convictions operated by the bureau under 140 IAC 1-4.5, the bureau shall assess points against a person who registers or operates a motor vehicle in violation of IC 9-25-4-1. The bureau shall assess points against a person under this subsection for each violation of IC 9-25-4-1 committed by the person.
(b) The number of points assessed for each violation of IC 9-25-4-1 shall be determined by the point study committee appointed by the commissioner based on the evaluation by the committee of the harm done to Indiana and the citizens of Indiana through the violation of IC 9-25-4-1.
As added by P.L.59-1994, SEC.9.



CHAPTER 9. POST-CONVICTION FINANCIAL RESPONSIBILITY VERIFICATION

IC 9-25-9-1
Receipt of abstract or judgment of conviction; request for evidence of financial responsibility
Sec. 1. (a) After the bureau receives:
(1) a certified abstract under IC 9-25-6-8 of the record of conviction of a person for a violation of a law relating to motor vehicles; or
(2) a judgment or an abstract under IC 9-30-3-11 of a case resulting in a conviction, judgment, or forfeiture of security deposit;
the bureau shall determine whether the bureau is required under subsection (b) to send to the person named in the judgment or abstract a request for evidence of financial responsibility.
(b) The bureau shall send a request for evidence of financial responsibility to a person referred to in subsection (a) if at least one (1) of the following applies to the person:
(1) The judgment or abstract referred to in subsection (a) reports that the person committed a moving traffic violation for which points are assessed by the bureau under the point system, and, not more than one (1) year before the date of the violation referred to in the judgment or abstract, the person committed at least two (2) previous moving traffic violations for which points are assessed by the bureau under the point system.
(2) The judgment or abstract referred to in subsection (a) reports that the person was convicted of:
(A) a misdemeanor; or
(B) a felony;
involving a motor vehicle.
(3) The judgment or abstract referred to in subsection (a) reports that the person committed a moving traffic violation for which points are assessed by the bureau under the point system and the driver's license of the person was previously suspended for violation of the financial responsibility requirements of IC 9-25.
As added by P.L.59-1994, SEC.10. Amended by P.L.94-1997, SEC.5.

IC 9-25-9-2
Request for evidence of financial responsibility; instructions; warning
Sec. 2. The request for evidence of financial responsibility presented to a person under section 1 of this chapter must do the following:
(1) Direct the person to provide the bureau with evidence that financial responsibility was in effect with respect to the motor vehicle that the person was operating when the person committed the violation described in the judgment or abstract.
(2) Instruct the person on how to furnish the bureau with

evidence of financial responsibility as specified in this chapter.
(3) Warn the person that failure to furnish evidence of financial responsibility to the bureau will result in suspension of the person's current driving license or vehicle registration, or both, under this article.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-3
Request for evidence of financial responsibility; compliance
Sec. 3. To avoid a current driving license suspension or vehicle registration suspension under this article, a person presented with a request for evidence of financial responsibility under section 1 of this chapter must provide the bureau with a certificate of compliance indicating that financial responsibility as required by IC 9-25-4-1 was in effect with respect to the motor vehicle that the person was operating when the person committed the violation described in the judgment or abstract.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-4
Request for evidence of financial responsibility; required information
Sec. 4. A person who is presented with a request for evidence of financial responsibility under section 1 of this chapter shall set forth in the certificate of compliance the following information concerning the form of financial responsibility that was in effect with respect to the motor vehicle:
(1) If a motor vehicle liability policy was in effect, the following:
(A) The name and address of the insurer.
(B) The limits of coverage of the policy.
(C) The identification number applying to the policy.
(2) If a bond was in effect, the following:
(A) The name and address of the bond company or surety.
(B) The face amount of the bond.
(3) If self-insurance was in effect under IC 9-25-4-11, the following:
(A) The date on which the certificate of self-insurance was issued by the bureau.
(B) The name of the person to whom the certificate of self-insurance was issued.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-5
Signatures on certificate of compliance; information concerning violations
Sec. 5. (a) A certificate of compliance that is provided to the bureau under this chapter and that reports the existence of an insurance policy must be signed by an officer or agent of the insurer.
(b) The portion of a request for evidence of financial

responsibility that is presented to an officer or agent of an insurer to obtain a certificate of compliance under subsection (a) may not contain information concerning the violation that resulted in the request for evidence of financial responsibility.
(c) An officer or agent of an insurer may not request information concerning a violation that results in a request for evidence of financial responsibility under this chapter.
(d) A certificate of compliance that is provided to the bureau under this chapter and that reports the existence of a bond must be signed by an officer of the bond company or surety.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-6
Responsibilities of bureau
Sec. 6. The bureau shall respond to:
(1) a certificate of compliance provided to the bureau under this chapter; or
(2) the failure of a person under this chapter to provide the bureau with a certificate of compliance;
in the manner provided under IC 9-25-6-1, IC 9-25-6-2, and IC 9-25-6-3.
As added by P.L.59-1994, SEC.10.

IC 9-25-9-7
Financial responsibility compliance verification fund
Sec. 7. (a) The financial responsibility compliance verification fund is established to defray expenses incurred by the bureau in verifying compliance with financial responsibility requirements under this chapter.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The sources of money for the fund are as follows:
(1) The portion of the driving license reinstatement fee that is to be deposited in the fund under IC 9-29-10-1.
(2) Accrued interest and other investment earnings of the fund.
(3) Appropriations made by the general assembly.
(4) Gifts and donations from any person to the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.59-1994, SEC.10.






ARTICLE 26. ACCIDENTS AND ACCIDENT REPORTS

CHAPTER 1. DUTIES OF DRIVERS, OWNERS, AND PASSENGERS AND ACCIDENT REPORTS

IC 9-26-1-0.5
Proof if accident involves serious bodily injury
Sec. 0.5. For purposes of this chapter, an accident does not require proof of a collision between a driver's vehicle and another vehicle or another person if the accident involves serious bodily injury to or the death of a person.
As added by P.L.94-2006, SEC.4.

IC 9-26-1-1
Duties of driver of vehicle involved in accident resulting in injury or death
Sec. 1. The driver of a vehicle involved in an accident that results in the injury or death of a person shall do the following:
(1) Immediately stop the vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following:
(A) Gives the driver's name and address and the registration number of the vehicle the driver was driving.
(B) Upon request, exhibits the driver's license of the driver to the following:
(i) The person struck.
(ii) The driver or occupant of or person attending each vehicle involved in the accident.
(C) Determines the need for and renders reasonable assistance to each person injured in the accident, including the removal or the making of arrangements for the removal of each injured person to a physician or hospital for medical treatment.
(3) Immediately give notice of the accident by the quickest means of communication to one (1) of the following:
(A) The local police department if the accident occurs within a municipality.
(B) The office of the county sheriff or the nearest state police post if the accident occurs outside a municipality.
(4) Within ten (10) days after the accident, forward a written report of the accident to the:
(A) state police department, if the accident occurs before January 1, 2006; or
(B) bureau, if the accident occurs after December 31, 2005. As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.50.

IC 9-26-1-2
Duties of driver of vehicle involved in accident resulting in damage to vehicle driven or attended by person but not resulting in injury or death
Sec. 2. The driver of a vehicle involved in an accident that does not result in injury or death of a person but that does result in damage to a vehicle that is driven or attended by a person shall do the following:
(1) Immediately stop the vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following:
(A) Gives the driver's name and address and the registration number of the vehicle the driver was driving.
(B) Upon request, exhibits the driver's license of the driver to the driver or occupant of or person attending each vehicle involved in the accident.
(3) If the accident results in total property damage to an apparent extent of at least one thousand dollars ($1,000), forward a written report of the accident to the:
(A) state police department, if the accident occurs before January 1, 2006; or
(B) bureau, if the accident occurs after December 31, 2005;
within ten (10) days after the accident.
As added by P.L.2-1991, SEC.14. Amended by P.L.157-2003, SEC.3; P.L.210-2005, SEC.51.

IC 9-26-1-2.5
Contents of driver's report
Sec. 2.5. Only the following must be included in the written report prepared under sections 1(4) and 2(3) of this chapter by the driver of a motor vehicle involved in an accident:
(1) The name and address of the driver preparing the report.
(2) The date of the accident.
(3) The names and addresses of the drivers of the other vehicles involved in the accident.
(4) If, on the date of the accident, a motor vehicle liability policy was in effect with respect to the motor vehicle driven by the driver preparing the report, the following:
(A) The policy number.
(B) The name of the insurance company that issued the policy.
(C) The name and signature of an agent of the insurance company, who by signing the report verifies that the policy was in effect with respect to the motor vehicle on the date of the accident. As added by P.L.106-1991, SEC.1.

IC 9-26-1-3
Duties of driver of vehicle colliding with unattended vehicle
Sec. 3. The driver of a vehicle that collides with an unattended vehicle shall immediately stop and do one (1) of the following:
(1) Locate and notify the operator or owner of the vehicle of the name and address of the driver and owner of the vehicle striking the unattended vehicle.
(2) Leave in a conspicuous place in the vehicle struck a written notice giving the name and address of the driver and the owner of the vehicle doing the striking and a statement of the circumstances of the accident.
As added by P.L.2-1991, SEC.14.

IC 9-26-1-4
Duties of driver of vehicle causing damage to property other than another vehicle
Sec. 4. (a) The driver of a vehicle that causes damage to the property of another person, other than damage to a vehicle, shall do the following:
(1) Immediately stop the vehicle at the scene of the accident or as close to the accident as possible in a manner that does not obstruct traffic more than is necessary.
(2) Immediately return to and remain at the scene of the accident until the driver does the following:
(A) Takes reasonable steps to locate and notify the owner or person in charge of the property of the damage.
(B) Gives the person the driver's name and address and the registration number of the vehicle.
(C) Upon request, exhibits the driver's license of the driver if the driver is required to have a driving license to operate the vehicle.
(b) If after reasonable inquiry the driver of the vehicle cannot find the owner or person in charge of the damaged property, the driver of the vehicle shall do the following:
(1) Notify either the sheriff of the county in which the damaged property is located or a member of the state police department.
(2) Give the sheriff or state police department the information required by this section.
As added by P.L.2-1991, SEC.14.

IC 9-26-1-5
State police department; requiring reports from witnesses
Sec. 5. The state police department may require witnesses of accidents to submit reports to the state police department.
As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.52.

IC 9-26-1-6 Incapacity of driver to make report; report made by occupant or vehicle owner
Sec. 6. (a) If:
(1) the driver of a vehicle is physically incapable of making an immediate or a written report of an accident as required by this chapter; and
(2) there was another occupant in the vehicle at the time of the accident capable of making an immediate or a written report;
the occupant shall make or cause to be made the report not made by the driver.
(b) If:
(1) the driver of a vehicle is physically incapable of making an immediate or a written report of an accident as required by this chapter;
(2) there was no other occupant; and
(3) the driver is not the owner of the vehicle;
the owner of the vehicle involved in the accident shall, within five (5) days after the accident, make the report not made by the driver.
As added by P.L.2-1991, SEC.14.

IC 9-26-1-7
City or town ordinances; accident reports; confidentiality
Sec. 7. (a) A city or town may by ordinance require that the driver of a vehicle involved in an accident file with a designated city or town department:
(1) a report of the accident; or
(2) a copy of a report required in this article to be filed with the:
(A) state police department; or
(B) bureau.
(b) An accident report required to be filed under subsection (a) is for the confidential use of the designated city or town department and subject to IC 9-26-3-4.
As added by P.L.2-1991, SEC.14. Amended by P.L.210-2005, SEC.53.

IC 9-26-1-8
Failure to stop and remain at scene of accident resulting in injury or death; failure of driver to fulfill duties following collisions with unattended vehicles or other property; classification of violations
Sec. 8. (a) A person who fails to stop or comply with section 1(1) or 1(2) of this chapter after causing injury to a person commits a Class A misdemeanor. However, the offense is:
(1) a Class D felony if:
(A) the accident involves serious bodily injury to a person; or
(B) within the five (5) years preceding the commission of the offense, the person had a previous conviction of any of the offenses listed in IC 9-30-10-4(a); and
(2) a Class C felony if the accident involves the death of a person.     (b) A person who fails to stop or comply with section 3 or 4 of this chapter after causing damage to the property of another person commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.14. Amended by P.L.96-1996, SEC.2; P.L.97-1996, SEC.2.

IC 9-26-1-9
Failure of driver to give notice of accident resulting in death or injury; failure to stop and to remain at scene of accident resulting in damage to another driven or attended vehicle; classification of violations
Sec. 9. A person who violates section 1(3), 2(1), or 2(2) of this chapter commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.14.

IC 9-26-1-10
Failure to make required report; notice; hearing; revocation or suspension of driver's license
Sec. 10. The bureau shall, after proper notice is given and a hearing held, revoke or suspend the driver's license of a person who fails to make a report required under section 1(4), 2(3), or 5 of this chapter.
As added by P.L.2-1991, SEC.14.



CHAPTER 2. DUTIES OF LAW ENFORCEMENT OFFICERS AND ACCIDENT REPORTS

IC 9-26-2-1
Investigation of accidents resulting in injury, death, or property damage of at least $1,000
Sec. 1. A law enforcement officer shall investigate each motor vehicle accident that results in any of the following:
(1) The injury or death of a person.
(2) Total property damage to an apparent extent of at least one thousand dollars ($1,000).
As added by P.L.2-1991, SEC.14. Amended by P.L.157-2003, SEC.4.

IC 9-26-2-2
Accident reports
Sec. 2. A law enforcement officer shall forward a written report of each accident investigated under section 1 of this chapter to the state police department within twenty-four (24) hours after completing the investigation. The report must contain, if possible, the following information:
(1) The name and address of the owner and operator of each vehicle involved in the accident.
(2) The license number and description of each vehicle involved in the accident.
(3) The time and place the accident occurred.
(4) The name and address of each person injured or killed in the accident.
(5) The name and address of each witness to the accident.
As added by P.L.2-1991, SEC.14.

IC 9-26-2-3
Accident report not confidential record
Sec. 3. A report filed by a law enforcement officer under section 2 of this chapter is not a confidential record and shall be made available for inspection and copying under IC 5-14-3.
As added by P.L.2-1991, SEC.14.

IC 9-26-2-4
Enforcement of traffic regulations and financial responsibility provisions against parties to accidents on private property
Sec. 4. (a) A law enforcement officer shall enforce IC 9-21 and IC 9-25 against the parties to a motor vehicle accident on private property if the accident:
(1) occurs on commercial or other private property that is open to the public; and
(2) results in:
(A) personal injury or death; or
(B) property damage to an apparent extent greater than one thousand dollars ($1,000).     (b) This section does not affect the power of a local government unit to contract with the owner or lessee of a shopping center or private business property under IC 9-21-18-4.
As added by P.L.2-1991, SEC.14. Amended by P.L.157-2003, SEC.5.



CHAPTER 3. DUTIES OF STATE POLICE DEPARTMENT AND ACCIDENT REPORTS

IC 9-26-3-1
Accident report forms
Sec. 1. (a) The state police department shall prepare and, upon request, supply to police departments, coroners, sheriffs, and other appropriate agencies or individuals forms for accident reports required under this article.
(b) The forms must be appropriate with respect to the persons required to make the reports and the purposes to be served. The written reports to be made by persons involved in accidents and by investigating officers must require sufficiently detailed information to disclose with reference to a traffic accident the causes, locations, and conditions then existing and the persons and vehicles involved.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-2
Use of approved form; sufficiency of information given in report
Sec. 2. An accident report required to be made in writing must be made on the appropriate form approved by the state police department and must contain all of the required information unless the information is not available.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-3
Transmission of accident reports to bureau
Sec. 3. The state police department shall transmit to the bureau each accident report or copy of an accident report filed with the state police department under this chapter.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-4
Confidentiality and use of reports; disclosure of identity of person; use as evidence at trial; certificate that report has or has not been made
Sec. 4. (a) This section does not apply to an accident report filed by a law enforcement officer or filed by a coroner or similar officer under IC 9-26-4-2.
(b) Except as provided in subsection (c), each required accident report and supplemental report is without prejudice to the reporting individual and is for the confidential use of the state police department or other state agencies having use of the records for accident prevention purposes.
(c) The state police department may disclose the identity of a person involved in an accident when the person's identity is not otherwise known or when the person denies being present at the accident.
(d) A report may not be used as evidence in a trial, civil or

criminal, arising out of an accident. However, the state police department shall, upon the demand of a:
(1) person who has, or claims to have, made a report; or
(2) court;
furnish a certificate showing that a specified accident report has or has not been made to the state police department solely to prove a compliance or a failure to comply with the requirement that a report be made to the state police department.
As added by P.L.2-1991, SEC.14.

IC 9-26-3-5
Gathering, publication, and distribution of statistical information
Sec. 5. (a) The state police department shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based on the reports as to the number and circumstances of traffic accidents, including:
(1) the total number of accidents;
(2) the total number of fatalities resulting from traffic accidents;
(3) the total number of accidents and fatalities involving a person less than nineteen (19) years of age; and
(4) if possible, whether the accident or fatality occurred on a highway that:
(A) is part of the national system of interstate and defense highways;
(B) has four (4) or more lanes; or
(C) is divided into two (2) or more roadways.
(b) Beginning April 30, 2006, and on April 30 of each year thereafter, if the number of fatalities reported in subsection (a) exceeds the average annual number of fatalities in traffic accidents from the previous five (5) years by at least seven percent (7%), the state police department shall submit the report to the legislative council and to the chairpersons of the committees of the house of representatives and the senate that consider transportation issues. The reports required under this subsection must be in an electronic format under IC 5-14-6.
(c) Beginning April 30, 2006, and on April 30 of each year thereafter, the state police department shall submit a report describing:
(1) the total number of accidents and fatalities involving a person less than nineteen (19) years of age; and
(2) if possible, whether the accident or fatality described in subdivision (1) occurred on a highway that:
(A) is part of the national system of interstate and defense highways;
(B) has four (4) or more lanes; or
(C) is divided into two (2) or more roadways;
to the legislative council and to the chairpersons of the committees of the house of representatives and the senate that consider transportation issues. The reports required under this subsection must be in an electronic format under IC 5-14-6. As added by P.L.2-1991, SEC.14. Amended by P.L.151-2005, SEC.4.



CHAPTER 4. DUTIES OF CORONERS

IC 9-26-4-1
Death resulting from traffic accident; duty to notify state police department
Sec. 1. The coroner or other official performing similar functions shall immediately notify the state police department upon learning of the death of an individual in the coroner's jurisdiction as the result of a traffic accident.
As added by P.L.2-1991, SEC.14.

IC 9-26-4-2
Monthly reports
Sec. 2. In addition to the notification required by section 1 of this chapter, the coroner or other official performing similar functions shall report in writing to the state police department, on or before the tenth day of each month, the following:
(1) The death of an individual within the coroner's jurisdiction during the preceding month as the result of an accident involving a motor vehicle.
(2) The circumstances of the accident.
As added by P.L.2-1991, SEC.14.



CHAPTER 5. DUTIES OF GARAGES AND REPAIR SHOPS

IC 9-26-5-1
Vehicle showing evidence of having been struck by bullet; duty to make report
Sec. 1. The person in charge of a garage or repair shop to which a motor vehicle that shows evidence of having been struck by a bullet is brought shall report to the state police department, within twenty-four (24) hours after the motor vehicle is received, the following information:
(1) The engine number of the vehicle.
(2) The registration number of the vehicle.
(3) The name and address of the owner or operator of the vehicle.
As added by P.L.2-1991, SEC.14.

IC 9-26-5-2
Violation of chapter; classification
Sec. 2. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.14.



CHAPTER 6. REMOVAL OF DAMAGED VEHICLES

IC 9-26-6-1
Duty to remove glass or other foreign material
Sec. 1. A person removing a wrecked or damaged vehicle from a street or highway must remove any glass or other foreign material dropped upon the street or highway from the vehicle.
As added by P.L.2-1991, SEC.14.

IC 9-26-6-2
Notification required following accident resulting in damage to property; application of section
Sec. 2. (a) This section does not apply to the removal of a vehicle that constitutes a traffic hazard.
(b) The driver of a vehicle that is used to remove a vehicle that caused damage to real or personal property, except a vehicle of another person as described in IC 9-26-1-4, shall give the notification required by IC 9-26-1-4 before removing the vehicle that caused the damage.
As added by P.L.2-1991, SEC.14.

IC 9-26-6-3
Violation of duty to remove glass or other foreign material; classification
Sec. 3. A person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.2-1991, SEC.14.

IC 9-26-6-4
Violation of duty to give notice of damage to property; classification
Sec. 4. A person who violates section 2 of this chapter commits a Class B misdemeanor.
As added by P.L.2-1991, SEC.14.



CHAPTER 7. DAMAGE TO FENCES

IC 9-26-7-1
Duty of fence owner to give notice of damage
Sec. 1. If a fence adjacent to a highway maintained by the state is damaged or destroyed as the result of a traffic accident occurring on the state highway, the owner of the damaged fence shall notify the Indiana department of transportation of the occurrence of the accident and damage to the fence within ten (10) days after the accident.
As added by P.L.2-1991, SEC.14.

IC 9-26-7-2
Repair or replacement of fence; labor and materials
Sec. 2. The Indiana department of transportation shall furnish the labor used in the repair or replacement of the fence. The owner of the fence shall furnish the materials or money to cover the cost of materials for the repair or replacement of the fence.
As added by P.L.2-1991, SEC.14.

IC 9-26-7-3
Liability of person causing damage
Sec. 3. This chapter does not mitigate or extinguish the liability of a person causing or responsible for damage to respond in damages.
As added by P.L.2-1991, SEC.14.

IC 9-26-7-4
Compliance with article; effect of chapter
Sec. 4. This chapter does not relieve the owner or operator of a motor vehicle involved in an accident subject to this chapter of compliance with this article.
As added by P.L.2-1991, SEC.14.



CHAPTER 8. ENFORCEMENT

IC 9-26-8-1
Arrest and prosecution; exclusivity of procedures
Sec. 1. The procedure prescribed in this chapter is not the exclusive method for the arrest and prosecution of a person for a similar offense.
As added by P.L.2-1991, SEC.14.

IC 9-26-8-2
Violations of certain sections of IC 9-26-1; arrest without warrant
Sec. 2. A law enforcement officer may, without a warrant, arrest a person for a violation of IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, or IC 9-26-1-4 if the law enforcement officer has reasonable cause to believe that the violation was committed by the person.
As added by P.L.2-1991, SEC.14. Amended by P.L.1-1992, SEC.58.






ARTICLE 27. TRAFFIC SAFETY AND DRIVER EDUCATION PROGRAMS

CHAPTER 1. FEDERAL TRAFFIC SAFETY PROGRAMS

IC 9-27-1-1
Federal act defined
Sec. 1. As used in this chapter, "federal act" refers to the National Highway Safety Act of 1966 (23 U.S.C. 401 et seq. as in effect January 1, 1991).
As added by P.L.2-1991, SEC.15.

IC 9-27-1-2
Acceptance of provisions and benefits of National Highway Safety Act of 1966; administration
Sec. 2. Indiana accepts the provisions and benefits of the National Highway Safety Act of 1966 (23 U.S.C. 401 et seq.). The governor may administer the federal act and coordinate the activities of all departments and agencies of this state and political subdivisions of this state and observe and comply with the requirements of the federal act and the regulations issued under the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-3
Construction to allow maximum participation in benefits
Sec. 3. This chapter shall be construed to allow maximum participation in the benefits of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-4
Federal funds appropriated to state and subdivisions for federal act uses and purposes
Sec. 4. Federal funds received by the state under the federal act are appropriated to the state and political subdivisions of the state for the uses and purposes provided by the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-5
Federal funds conditioned on expenditure of funds by political subdivision; appropriation by subdivision
Sec. 5. If the expenditure of public funds of a political subdivision is required as a condition for the provision of funds under the federal act, the acceptance of funds under the federal act by the political subdivision shall be made by the governing authority of the political subdivision, with the consent of the appropriating authority of the political subdivision. Funds of a political subdivision may not be expended without due appropriation as provided by law. However, a political subdivision may make regular appropriations for the

purposes authorized by this chapter or may make regular appropriations in the same manner that emergency appropriations are made.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-6
State administrator and other employees; salaries
Sec. 6. (a) The governor may appoint an administrator to aid the governor in the coordination and administration of the federal act. The governor may also employ other persons required to effectuate the purposes of the federal act.
(b) The budget agency, subject to the approval of the governor, shall establish the salaries of the administrator and other persons employed by the governor to effectuate the purposes of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-7
Delegation of duties to state officers or agencies
Sec. 7. The governor may designate a state officer or agency to perform any of the acts to be performed by the state to receive funds under the federal act. The designated state officer or agency shall perform the acts specified by the governor.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-8
Cooperation; federal, state, and local level
Sec. 8. The governor may cooperate with any agency or person, public or private, state or federal, and any political subdivision in the administration of the federal act.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-9
State officers and agencies; cooperation
Sec. 9. State officers and agencies shall cooperate with the governor, on the governor's request, to further the purposes of this chapter.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-10
Federal funds; application; receipt; disbursement; allocation
Sec. 10. The governor may apply for, receive, disburse, and allocate funds that are made available to the state by the federal government.
As added by P.L.2-1991, SEC.15.

IC 9-27-1-11
Contracts to provide services, facilities, studies, and reports
Sec. 11. The governor may contract with other agencies, public and private, that the governor considers necessary to provide the

services, facilities, studies, and reports that will best effectuate the purposes of the federal act.
As added by P.L.2-1991, SEC.15.



CHAPTER 2. STATE TRAFFIC SAFETY PROGRAMS

IC 9-27-2-1
Office defined
Sec. 1. As used in this chapter, "office" refers to the office of traffic safety.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-2
Office of traffic safety; creation; responsibility; purpose
Sec. 2. The office of traffic safety is created within the Indiana criminal justice institute. The office is responsible for the state's traffic safety program. The purpose of this office is to develop and conduct effective programs and activities for the facilitation of traffic and for the protection and conservation of life and property on Indiana streets and highways.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.8.

IC 9-27-2-3
Director of traffic safety; appointment; term; qualifications; duties
Sec. 3. (a) The governor shall appoint a director of traffic safety who serves at the pleasure of the governor.
(b) The director is the administrative head of the office of traffic safety, subject to the authority of the director of the Indiana criminal justice institute. The director of traffic safety shall develop, plan, and execute the functions and duties prescribed by this chapter.
(c) The director of traffic safety must be a person qualified by training and experience in traffic safety and traffic accident prevention measures.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.9.

IC 9-27-2-4
Office; powers and duties
Sec. 4. The office shall do the following to carry out this chapter:
(1) Develop, plan, and conduct programs and activities designed to prevent and reduce traffic accidents and to facilitate the control of traffic on Indiana streets and highways.
(2) Advise, recommend, and consult with state departments, divisions, boards, commissions, and agencies concerning traffic safety, accident prevention, and traffic facilitation programs and activities and coordinate these programs and activities on an effective statewide basis.
(3) Organize and conduct, in cooperation with state departments and agencies, programs, services, and activities designed to aid political subdivisions in the control of traffic and prevention of traffic accidents.
(4) Develop informational, educational, and promotional material on traffic control and traffic accident prevention, disseminate the material through all possible means of public

information, and serve as a clearinghouse for information and publicity on traffic control and accident prevention programs and activities of state departments and agencies. These activities must include materials and information designed to make senior citizens aware of the effect of age on driving ability.
(5) Cooperate with public and private agencies interested in traffic control and traffic accident prevention in the development and conduct of public informational and educational activities designed to promote traffic safety or to support the official traffic safety program of Indiana.
(6) Study and determine the merits of proposals affecting traffic control, traffic safety, or traffic accident prevention activities in Indiana and recommend to the governor and the general assembly the measures that will serve to further control and reduce traffic accidents.
(7) Study proposed revisions and amendments to the motor vehicle laws and all other laws concerning traffic safety and make recommendations relative to those laws to the governor and general assembly.
(8) Develop and conduct a program of effective alcohol and drug countermeasures to protect and conserve life and property on Indiana streets and highways.
(9) Administer the operation lifesaver program referred to in section 12 of this chapter to promote and coordinate public education concerning railroad grade crossing safety.
As added by P.L.2-1991, SEC.15. Amended by P.L.210-2005, SEC.54.

IC 9-27-2-5
Office; additional powers and duties
Sec. 5. The office may do what is reasonable and necessary to carry out this chapter, including the following:
(1) Recommend to state agencies and departments measures for the control of traffic and for the prevention of traffic accidents.
(2) Study and inspect at any time the traffic control and traffic accident prevention activities and operations of state agencies and departments.
(3) Call meetings of the heads or employees of state agencies and departments to discuss traffic control or traffic accident prevention measures.
(4) Request information, special studies, and reports from state agencies and departments on matters concerning the control of traffic or the prevention of traffic accidents on Indiana streets and highways.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-6
Rules
Sec. 6. The Indiana criminal justice institute may adopt rules

under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1991, SEC.15. Amended by P.L.39-1993, SEC.10.

IC 9-27-2-7
Authority of office supplemental to traffic safety functions of department of transportation and state police department
Sec. 7. The authority of the office supplements and does not replace the traffic safety functions of the Indiana department of transportation or the state police department.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-8
Cooperation; state governmental entities
Sec. 8. The head of each Indiana department, division, bureau, commission, and agency shall cooperate with the office and provide full information on all plans, operations, activities, and programs of the respective agency or department that are directly related to traffic control or traffic accident prevention. The governor may direct that assistance be given to the office, in the performance of the duties of the office, by any officer, employee, or agent of the state. At the request of the office and with the approval of the governor, the head of a state agency or department shall assign temporarily to the office the technicians or other employees needed to carry out this chapter.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-9
Gifts or grants; authority to accept
Sec. 9. (a) The office, with the approval of the governor, may accept on behalf of the state a gift or grant of money for a purpose specified in this chapter.
(b) A gift or grant under this chapter shall be held by the treasurer of state in a special fund and expended in accordance with the terms of the gift or grant upon proper warrant or voucher drawn by the office.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-10
Purdue University research and training center; training program
Sec. 10. (a) The office and each Indiana department, division, bureau, and other agency may cooperate with Purdue University in the development of factual and scientific methods for the following:
(1) The control and prevention of traffic accidents.
(2) The conduct of research.
(3) Training and service programs designed to aid the office and the departments and agencies in conducting effective activities related to the facilitation of motor vehicle traffic on streets and highways and in the control and prevention of traffic accidents.
(b) Purdue University may do the following:
(1) Serve as the training and research center for the director of traffic safety and for the state traffic safety advisory committee.         (2) Develop and conduct for towns, cities, and other political subdivisions of Indiana training programs, special studies, surveys, and other services in the field of public safety and traffic accident prevention that are designed to aid political subdivisions in the prevention and control of traffic accidents and congestion.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-11
Alcohol and drug countermeasures fund
Sec. 11. (a) The alcohol and drug countermeasures fund is established for the purpose of funding the programs and activities developed and conducted under section 4(8) of this chapter. The fund shall be administered by the office. The fund consists of deposits made under IC 33-37.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) At least sixty percent (60%) of the money in the alcohol and drug countermeasures fund shall be used to supplement law enforcement agencies in their efforts to apprehend persons who operate vehicles while intoxicated. Money received by a law enforcement agency from the fund may not be used to replace other funding of law enforcement services.
As added by P.L.2-1991, SEC.15. Amended by P.L.98-2004, SEC.77.

IC 9-27-2-12
Operation lifesaver advisory committee
Sec. 12. (a) The operation lifesaver advisory committee is established.
(b) The committee consists of eight (8) members to be appointed by and serve at the pleasure of the governor as follows:
(1) Two (2) members who represent railroad labor.
(2) Two (2) members who represent railroad management.
(3) Two (2) members who represent law enforcement.
(4) Two (2) members who represent other groups.
(c) The committee shall advise the director of traffic safety in matters relating to the promotion and coordination of public education concerning railroad grade crossing safety.
As added by P.L.2-1991, SEC.15.

IC 9-27-2-13
Schools, seminars, or courses conducted by driver safety specialists; participation fees; agreements; deposit of revenues
Sec. 13. (a) Driver safety specialists, acting for the bureau, may conduct schools, seminars, or other courses for the benefit of local units of government, other state agencies, federal agencies, organizations, or private businesses for the purpose of improving the

state's traffic safety climate.
(b) The bureau may impose a fee on participating individuals or groups at a rate adequate to reimburse the state for the direct cost to the state of conducting the educational programs.
(c) The bureau may enter into agreements as needed to meet the purposes of this chapter.
(d) The revenue collected for the purpose of reimbursing the state for the direct costs of the educational programs shall be deposited in the motor vehicle highway account established under IC 8-14-1.
As added by P.L.2-1991, SEC.15.



CHAPTER 3. LOCAL TRAFFIC SAFETY PROGRAMS

IC 9-27-3-1
Application of chapter
Sec. 1. This chapter applies only to counties and cities.
As added by P.L.2-1991, SEC.15.

IC 9-27-3-2
Contracts with nonprofit organizations to promote traffic safety and to study accident problems
Sec. 2. The:
(1) county executive of a county; or
(2) board of public works, board of public works and safety, or the department of transportation of a city;
may contract with a nonprofit organization, with the approval of the county legislative body or the city legislative body, to promote traffic safety and study traffic accident problems.
As added by P.L.2-1991, SEC.15.



CHAPTER 4. COMMERCIAL DRIVER TRAINING SCHOOLS

IC 9-27-4-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A person giving driver training lessons without charge.
(2) Employers maintaining driver training schools without charge for their employees only.
(3) Schools or classes conducted by colleges, universities, and high schools for regularly enrolled students.
As added by P.L.2-1991, SEC.15.



CHAPTER 5. TOXICOLOGY ACCIDENT RESEARCH

IC 9-27-5-1
State department of toxicology; study
Sec. 1. (a) The state, in recognition of the need for and lack of adequate information regarding the role of alcohol, carbon monoxide, and certain drugs in fatalities occurring as a result of traffic accidents involving motor vehicles, requires specific information pertaining to Indiana. The information, to be of value in the evaluation of the traffic accident rate in Indiana, must be gathered, prepared, and interpreted on the basis of local conditions. It is recognized that the extrapolation of information gathered in other states will not provide accurate information in view of the variables introduced by demographic differences and a multitude of environmental factors that differ from state to state.
(b) In recognition of the need for the information described in subsection (a), the director of the state department of toxicology, Indiana University School of Medicine, in conjunction with the office of traffic safety, shall conduct a study of the incidence and effect of alcohol, carbon monoxide, and certain drugs in all motor vehicle traffic accidents involving a fatality.
As added by P.L.2-1991, SEC.15.

IC 9-27-5-2
State department of toxicology; aid
Sec. 2. The director of the state department of toxicology may solicit and receive aid from the following:
(1) The office of traffic safety.
(2) The state police department.
(3) The commission on forensic sciences.
(4) The Indiana Coroners Association.
(5) The state department of health.
(6) The Indiana State Medical Association.
(7) Other agencies that may, in the director's opinion, make a contribution to the effectiveness of the study.
As added by P.L.2-1991, SEC.15. Amended by P.L.2-1992, SEC.90.

IC 9-27-5-3
Test results; dissemination; immunity from liability; practice of medicine
Sec. 3. (a) The results of a test conducted as part of a study conducted under this chapter are not public records. The results comprise information that is required by the investigator for the preparation of the study. Since these are the results of a statistical examination, the findings in a specific instance or collection of instances are not admissible in evidence in an action in a court or in a proceeding before a tribunal, a board, an agency, or an individual.
(b) The consolidated results of the examinations may be disseminated and made public for any use, but there must be no

method of identifying the individuals involved.
(c) An individual participating in a bona fide activity concerned with the conduct of statistical examination is immune from all liability, civil or criminal, that might otherwise be incurred or imposed.
(d) This chapter may not be construed as permitting a person to engage in the practice of medicine.
As added by P.L.2-1991, SEC.15.

IC 9-27-5-4
Collection of specimens
Sec. 4. (a) The director of the state department of toxicology, in conjunction with the office of traffic safety, may require the appropriate agencies to collect the necessary specimens to the maximum extent practicable from the body of each driver and pedestrian who is at least fifteen (15) years of age and who dies within four (4) hours after involvement in an accident.
(b) To the maximum extent practicable and consistent with legal rights, a quantitative test must also be conducted on each surviving driver in an accident that involves a fatality or that results in serious bodily injury in a manner consistent with IC 9-30-7.
(c) Specimens or reports collected under this section must consist of those items prescribed by the director of the department of toxicology and must include sufficient data to approximate the blood alcohol concentration of the driver or pedestrian at the time of the accident.
As added by P.L.2-1991, SEC.15.

IC 9-27-5-5
Reports
Sec. 5. The director of the state department of toxicology, in conjunction with the office of traffic safety, shall prepare a report of the annual statistical findings and related recommendations for presentation upon request of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.2-1991, SEC.15. Amended by P.L.28-2004, SEC.78.






ARTICLE 28. INTERSTATE COMPACTS AND AGREEMENTS

CHAPTER 1. DRIVER LICENSE COMPACT

IC 9-28-1-1
Executive head
Sec. 1. As used in this chapter, with reference to Indiana, "executive head" means the governor.
As added by P.L.2-1991, SEC.16.

IC 9-28-1-2
Licensing authority
Sec. 2. As used in this chapter, with reference to Indiana, "licensing authority" means the bureau. The bureau shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Articles 3, 4, and 5 of the compact.
As added by P.L.2-1991, SEC.16.

IC 9-28-1-3
Form and content
Sec. 3. The driver license compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:
DRIVER LICENSE COMPACT



CHAPTER 2. NONRESIDENT VIOLATOR AGREEMENTS

IC 9-28-2-1
Citation
Sec. 1. As used in this chapter, "citation" means any summons, ticket, or other official document issued by a police officer for a traffic violation containing an order that requires the motorist to respond.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-2
Collateral
Sec. 2. As used in this chapter, "collateral" means any cash or other security deposited to secure an appearance for trial following the issuance by a police officer of a citation for a traffic violation.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-3
Court
Sec. 3. As used in this chapter, "court" means a court of law or traffic tribunal.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-4
Driver's license
Sec. 4. As used in this chapter, "driver's license" means any type of license or privilege to operate a motor vehicle issued under the laws of a jurisdiction.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-5
Jurisdiction
Sec. 5. As used in this chapter, "jurisdiction" means a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a province of Canada.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-6
Nonmoving violation
Sec. 6. As used in this chapter, "nonmoving violation" includes the following:
(1) Expiration of vehicle registration or vehicle inspection certificates.
(2) Parking meter violations or violation of parking limitation signs.
(3) Improper vehicle lighting.
(4) Other citations for minor equipment deficiencies.
As added by P.L.2-1991, SEC.16.
IC 9-28-2-7
Agreements with other jurisdictions; purpose
Sec. 7. Upon recommendation of the bureau, the governor may enter into agreements with jurisdictions for the purpose of assisting in the enforcement of traffic laws by assuring that persons licensed in jurisdictions that have entered into an agreement with this state meet the conditions of traffic violation citations.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-8
Suspension of driving privileges
Sec. 8. The bureau may suspend a driver's license issued to a driver licensed under IC 9-24 for failure to meet the conditions of a traffic citation of a jurisdiction in which the traffic offense occurred. This section does not apply if the jurisdiction has not entered into an agreement with Indiana as provided under section 7 of this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-9
Action against driver upon notification from jurisdiction of driver's failure to meet conditions of citation; notification of driver; answer; hearing; suspension of license; hardship license
Sec. 9. (a) Upon written notification from a jurisdiction that is a party to an agreement entered into under this chapter, the bureau shall take appropriate action against a licensed driver for failure to meet the conditions set out in the citation of the jurisdiction in which the traffic offense occurred.
(b) The bureau shall notify the driver by first class mail of the request by the respective jurisdiction to have the driver's license suspended. For the purposes of this chapter, a written notice sent to the driver's last registered address with the bureau meets the conditions of due notice.
(c) The driver has fifteen (15) days from the date of notice to satisfy the conditions of the citation issued by the jurisdiction or to request a hearing before a bureau hearing officer to show evidence or present information why the bureau should not suspend the license for failure to meet the terms of the citation.
(d) Upon holding the hearing, the bureau may suspend the driver's license until the conditions of the citation are met or a release from the citing jurisdiction is obtained.
(e) If the bureau does not receive information from the driver concerning the notification, the bureau shall suspend the driver's license until the conditions of the citation are met or a release is obtained.
(f) A driver that has been suspended for failure to meet the conditions of a citation is not eligible for a hardship license under IC 9-24-15.
(g) The bureau may not suspend a driver's license under this section for a nonmoving traffic offense occurring in another jurisdiction. As added by P.L.2-1991, SEC.16.

IC 9-28-2-10
Posting of collateral for a traffic citation; conditions
Sec. 10. A traffic court in Indiana may not require a driver licensed by a jurisdiction other than Indiana to post collateral for a traffic citation if the jurisdiction has a formal agreement with Indiana under this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-11
Payment of dues or assessments by state; restrictions
Sec. 11. The state may not pay dues or assessments to a jurisdiction or an agency established to support the purposes of a nonresident violator agreement entered into under this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-2-12
Withdrawal of state from agreement; notice
Sec. 12. An agreement entered into by the governor must permit the state to withdraw for any reason. However, the agreement must require the state to give the other jurisdictions at least ninety (90) days notice of termination.
As added by P.L.2-1991, SEC.16.



CHAPTER 3. ADOPTION OF INTERSTATE TRAFFIC SAFETY COMPACT

IC 9-28-3-1
Creation
Sec. 1. Indiana joins with other states of the union in accordance with Public Law 684 of the 85th Congress in creating an Interstate Compact for Traffic Safety.
As added by P.L.2-1991, SEC.16.

IC 9-28-3-2
Governor; director for traffic safety; powers and duties
Sec. 2. The governor and the director for traffic safety for the state are authorized and directed to:
(1) notify the proper officials of the other states that Indiana recognizes the need for uniform traffic safety regulations and standards for the maintenance of traffic safety measures; and
(2) urge all of the states to join in the Interstate Compact for Traffic Safety that has been authorized by the United States Congress.
As added by P.L.2-1991, SEC.16.



CHAPTER 4. RECIPROCITY COMMISSION

IC 9-28-4-1
Establishment and maintenance of fair and equitable reciprocity arrangements; procedure
Sec. 1. The bureau shall confer with officials of other states, commonwealths, and the District of Columbia for the purpose of agreeing upon establishing and maintaining fair, equitable, and satisfactory reciprocity arrangements and plans for the movement of motor vehicles from, to, and between the different state, commonwealth, and the District of Columbia of the United States and regulating the use of the same on the roads and highways of Indiana.
As added by P.L.2-1991, SEC.16.



CHAPTER 5. RECIPROCITY ENFORCEMENT

IC 9-28-5-1
Imposition and collection of fees
Sec. 1. If by the laws of any other state, commonwealth, District of Columbia, or foreign country or its political subdivisions, any taxes, fees, charges, penalties, obligations, prohibitions, restrictions, or limitations of any kind are imposed upon the vehicles of residents of Indiana in addition to those imposed by Indiana upon the vehicles of residents of the other state, commonwealth, District of Columbia, or foreign country or its political subdivisions, the bureau, with the approval of the governor, may impose and collect fees or charges in a like amount and provide for similar obligations, prohibitions, restrictions, or limitations upon the owner or operator of a vehicle registered in the other state, commonwealth, District of Columbia, or foreign country or its political subdivisions as long as the laws of the other state, commonwealth, District of Columbia, or foreign country or its political subdivisions requiring the imposition remain in force and effect. All taxes, fees, charges, and penalties collected in this manner shall be paid into the state highway fund.
As added by P.L.2-1991, SEC.16.

IC 9-28-5-2
Rules; adoption and enforcement
Sec. 2. The bureau may adopt and enforce rules under IC 4-22-2 to carry out the provisions of this chapter.
As added by P.L.2-1991, SEC.16.

IC 9-28-5-3
Motor carrier regulations; inapplicability of chapter
Sec. 3. This chapter does not apply to fees and charges imposed under IC 8-2.1.
As added by P.L.2-1991, SEC.16.



CHAPTER 6. VEHICLE EQUIPMENT SAFETY COMPACT

IC 9-28-6-1
Form and content
Sec. 1. The vehicle equipment safety compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:
ARTICLE 1






ARTICLE 29. FEES

CHAPTER 1. GENERAL PROVISIONS

IC 9-29-1-1
Deposits with treasurer of state; credits to motor vehicle highway account; exceptions
Sec. 1. Except as provided in sections 2 through 4 of this chapter, all money collected by the bureau under IC 9-14-5, IC 9-18-2, IC 9-18-5, IC 9-18-6, IC 9-18-7, IC 9-18-9, IC 9-18-10, IC 9-18-11, IC 9-18-16, IC 9-24-3, IC 9-24-4, IC 9-24-5, IC 9-24-7, IC 9-24-8, IC 9-24-10, IC 9-24-11, IC 9-24-12, IC 9-24-13, and IC 9-24-14 shall be deposited daily with the treasurer of state and credited to the motor vehicle highway account established under IC 8-14-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.22-1991, SEC.6.

IC 9-29-1-2
Deposit of money from certain fee increases with treasurer of state; credit to certain funds
Sec. 2. (a) Money from the increases in fees levied by the 1969 regular session of the general assembly in IC 9-18-2, IC 9-18-5, IC 9-18-6, IC 9-18-7, IC 9-18-9, IC 9-18-10, IC 9-18-16, IC 9-24-3, IC 9-24-4, IC 9-24-5, IC 9-24-7, IC 9-24-8, IC 9-24-10, IC 9-24-11, IC 9-24-12, IC 9-24-13, IC 9-24-14, and IC 9-29-9-15 (IC 9-1-4 before its repeal on July 1, 1991) shall be deposited daily with the treasurer of state and credited to the highway, road, and street fund established under IC 8-14-2-2.1.
(b) For the purpose of providing adequate and sufficient funds for the crossroads 2000 fund established under IC 8-14-10-9, and subject to subsection (c), after June 30, 1997, with the approval of the bureau of motor vehicles commission the bureau of motor vehicles may adopt rules under IC 4-22-2 to increase, by an amount that is in addition to the fees specified by statute, the fees under the following:
IC 9-29-4-3
IC 9-29-5
IC 9-29-9-1
IC 9-29-9-2
IC 9-29-9-3
IC 9-29-9-4
IC 9-29-9-5
IC 9-29-9-6
IC 9-29-9-7
IC 9-29-9-8
IC 9-29-9-9
IC 9-29-9-10
IC 9-29-9-11
IC 9-29-9-13
IC 9-29-9-14         IC 9-29-15-1
IC 9-29-15-2
IC 9-29-15-3
IC 9-29-15-4
The amount of fees increased under this section shall first be deposited into the crossroads 2000 fund established under IC 8-14-10-9.
(c) The bureau's authority to adopt rules under subsection (b) is subject to the condition that a fee increase must be uniform through out all license branches and at all partial service locations in Indiana.
As added by P.L.2-1991, SEC.17. Amended by P.L.260-1997(ss), SEC.56.

IC 9-29-1-3
Close of calendar year; final settlement; adjustments
Sec. 3. The bureau shall, at the close of the calendar year, make a final settlement for all the money and make any necessary adjustments to meet the intent of IC 8-14-2.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-4
Public service fee in addition to registration fees; deposits in state police building account; transfers to state general fund
Sec. 4. (a) A public service fee of twenty-five cents ($0.25) is imposed. The public service fee shall be collected in addition to all registration fees collected under IC 9-18.
(b) Money collected under subsection (a) shall be deposited in the state police building account. Money in the account:
(1) does not revert to the state general fund or the motor vehicle highway account, except as provided under subsection (c); and
(2) shall be expended for the following:
(A) The construction, maintenance, leasing, and equipping of state police facilities.
(B) Other projects provided for by law.
(c) At the end of each state fiscal year, the auditor of state shall transfer to the state general fund the balance in the state police building account that is in excess of appropriations made for the construction, maintenance, leasing, or equipping of state police facilities and other projects provided for by law.
(d) Transfers under subsection (c) shall be made until one million five hundred thousand dollars ($1,500,000) has been transferred to the state general fund.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-5
Annual allocation of motor vehicle odometer fund
Sec. 5. All money in the motor vehicle odometer fund shall be allocated each July as follows:
(1) Forty percent (40%) is to be deposited in the motor vehicle highway account (IC 8-14-1).         (2) Thirty percent (30%) is to be appropriated to the bureau for use in enforcing odometer laws.
(3) Twenty percent (20%) is to be appropriated to the state police for use in enforcing odometer laws.
(4) Ten percent (10%) is to be appropriated to the attorney general for use in enforcing odometer laws.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-6
Refunds of fee overcharges
Sec. 6. If a person who holds a certificate of registration and a license plate under this title has:
(1) been charged by the bureau a fee higher than that required by law; and
(2) has paid the higher fee;
the person shall be refunded the amount of the overcharge by a warrant issued by the auditor of state drawn on the treasurer of state after the person presents a request for the refund of the overcharge on a form furnished by the bureau. The amount of the refund shall be charged to the motor vehicle highway account.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-7
Interchangeable body motor vehicles; payment of higher fee; display of license plate for higher fee classification
Sec. 7. If a person who owns a motor vehicle has interchangeable bodies for the motor vehicle that may be classified as:
(1) a passenger car or motor bus; and
(2) a truck;
the person shall pay the higher fee and display the license plate issued for that class.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-8
Hearses and ambulances; classification as passenger motor vehicles
Sec. 8. Hearses and ambulances shall be classified as passenger motor vehicles. The fees for the registration of hearses and ambulances shall be determined under IC 9-29-4.
As added by P.L.2-1991, SEC.17.

IC 9-29-1-9
Luminescent or reflectorizing paint or materials on license plates; authorization of expenditures
Sec. 9. The bureau may expend out of the motor vehicle highway account fund an amount sufficient to paint, cover, or treat all motor vehicle license plates with luminescent or reflectorizing paint or material.
As added by P.L.2-1991, SEC.17.



CHAPTER 2. FEES UNDER IC9-14

IC 9-29-2-1
Certified copies or electronic records
Sec. 1. (a) The fee to obtain:
(1) a certified copy of a record; or
(2) an electronic record;
of the bureau under IC 9-14-3-4 is four dollars ($4) for each document. This fee is in addition to the uniform copying fee established under IC 5-14-3-8.
(b) The fee imposed by this section does not apply to a law enforcement agency and an agency of government.
(c) The bureau shall give precedence to requests from law enforcement agencies and agencies of government for certified copies of records.
As added by P.L.2-1991, SEC.17. Amended by P.L.112-2001, SEC.6.



CHAPTER 3. FEES UNDER IC9-16

IC 9-29-3-1
Surtax collections; service charge
Sec. 1. The service charge for each surtax collection made under IC 6-3.5-4 is fifteen cents ($0.15).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-2
Wheel tax collections; service charge
Sec. 2. The service charge for each wheel tax collection made under IC 6-3.5-5 is fifteen cents ($0.15).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-3
Excise tax collections; service charge
Sec. 3. The service charge for each excise tax collection made under IC 6-6-5 or IC 6-6-5.5 is eighty-five cents ($0.85).
As added by P.L.2-1991, SEC.17. Amended by P.L.181-1999, SEC.16.

IC 9-29-3-4
Vehicle registrations at license branches; service charge
Sec. 4. (a) The service charge for each of the first twelve thousand (12,000) vehicle registrations at a license branch each year is one dollar and seventy-five cents ($1.75).
(b) The service charge for each of the next thirty-eight thousand (38,000) vehicle registrations at that license branch each year is one dollar and fifty cents ($1.50).
(c) The service charge for each additional vehicle registration at that license branch each year is one dollar and twenty-five cents ($1.25).
(d) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.18; P.L.291-2001, SEC.182; P.L.224-2003, SEC.51; P.L.246-2005, SEC.89.

IC 9-29-3-5
Titles; service charge
Sec. 5. The service charge for each title, including duplicate titles, is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-6
Delinquent titles; service charge
Sec. 6. (a) The service charge for each delinquent title is two dollars and fifty cents ($2.50).     (b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.19; P.L.291-2001, SEC.183; P.L.224-2003, SEC.52.

IC 9-29-3-7
Transfers of title; service charge
Sec. 7. (a) The service charge for each transfer of title is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.20; P.L.291-2001, SEC.184; P.L.224-2003, SEC.53.

IC 9-29-3-8
Operator's and motorcycle operator's licenses; service charge
Sec. 8. (a) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(b) The service charge for an operator's license is three dollars ($3).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.21; P.L.291-2001, SEC.185; P.L.224-2003, SEC.54; P.L.210-2005, SEC.57; P.L.156-2006, SEC.16.

IC 9-29-3-9
Learner's permit, chauffeur's license, and public passenger chauffeur's license; service charge
Sec. 9. (a) The service charge for each learner's permit, chauffeur's license, or public passenger chauffeur's license is two dollars ($2). This subsection expires December 31, 2005.
(b) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(c) After December 31, 2005, the service charge for a learner's permit, public passenger chauffeur's license, or chauffeur's license issued to or renewed for an individual who is at least seventy-five (75) years of age is two dollars ($2). After December 31, 2005, the service charge for a chauffeur's license issued to or renewed for an individual less than seventy-five (75) years of age is three dollars ($3).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.22; P.L.291-2001, SEC.186; P.L.224-2003, SEC.55; P.L.210-2005, SEC.58.

IC 9-29-3-10
Temporary motorcycle learner's permit, motorcycle learner's permit, and motorcycle endorsement of operator's license; service

charge
Sec. 10. (a) The service charge for each temporary motorcycle learner's permit, motorcycle learner's permit, or motorcycle endorsement of an operator's license is one dollar and fifty cents ($1.50). This subsection expires December 31, 2005.
(b) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(c) After December 31, 2005, the service charge for a temporary motorcycle learner's permit, motorcycle learner's permit, or motorcycle endorsement of an operator's license issued to or renewed for an individual who is at least seventy-five (75) years of age is one dollar and fifty cents ($1.50). After December 31, 2005, the service charge for a motorcycle endorsement of an operator's license issued to or renewed for an individual less than seventy-five (75) years of age is two dollars and twenty-five cents ($2.25).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.23; P.L.291-2001, SEC.187; P.L.224-2003, SEC.56; P.L.210-2005, SEC.59.

IC 9-29-3-11
Motorcycle operator endorsement of chauffeur's license and of public passenger chauffeur's license; service charge
Sec. 11. (a) The service charge for each motorcycle operator endorsement of a chauffeur's license or a public passenger chauffeur's license is one dollar ($1).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.24; P.L.291-2001, SEC.188; P.L.224-2003, SEC.57.

IC 9-29-3-12
Replacement license or permit; service charge
Sec. 12. (a) The service charge for each replacement license or permit is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.25; P.L.291-2001, SEC.189; P.L.224-2003, SEC.58.

IC 9-29-3-13
License bearing photograph or computerized image; service charge
Sec. 13. The service charge for each license that is required to bear a photograph or computerized image is fifty cents ($0.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.26.
IC 9-29-3-14
Identification card issued under IC 9-24; service charge; exception
Sec. 14. (a) Except as provided in IC 9-24-16-10, the service charge for an identification card issued under IC 9-24 is fifty cents ($0.50) and one-half (1/2) of each fee collected as set forth in IC 9-29-9-15. This subsection expires December 31, 2005.
(b) Fifty cents ($0.50) of each service charge collected under this section shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
(c) After December 31, 2005, the service charge for an identification card issued under IC 9-24 is seventy-five cents ($0.75) and one-half (1/2) of each fee collected as set forth in IC 9-29-9-15.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.27; P.L.291-2001, SEC.190; P.L.224-2003, SEC.59; P.L.109-2005, SEC.16; P.L.210-2005, SEC.60; P.L.1-2006, SEC.167.

IC 9-29-3-15
Personalized license plate; service charge
Sec. 15. The service charge for each personalized license plate issued under IC 9-18 is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-16
Title issued under IC 9-17; service charge
Sec. 16. The service charge for each title issued under IC 9-17 is one dollar ($1).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-17
Vehicle registration; costs of administering IC 9-18-2-11; service charge
Sec. 17. The service charge for each vehicle registration to cover the costs of administering IC 9-18-2-11 is fifty cents ($0.50).
As added by P.L.2-1991, SEC.17.

IC 9-29-3-18
Duplicate registration card issued under IC 9-18; service charge
Sec. 18. (a) The service charge for each duplicate registration card issued under IC 9-18 is one dollar and fifty cents ($1.50).
(b) Fifty cents ($0.50) of each service charge collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.28; P.L.291-2001, SEC.191; P.L.224-2003, SEC.60.

IC 9-29-3-19
Adoption of rules; increase or decrease of service charge; imposition of charge on other license branch services; uniformity of charges      Sec. 19. (a) As used in this section, "low numbered motor vehicle registration plate" means any motor vehicle registration plate numbered from one (1) to one hundred (100) before or after the county designation number or letter series designation, or both.
(b) As used in this section, "pull service charge" refers to the charge that the commission may require for a requested low numbered motor vehicle registration plate or a special numbered motor vehicle registration plate.
(c) As used in this section, "special numbered motor vehicle registration plate" means any plate, other than a low numbered motor vehicle registration plate, requested for issuance out of its established numerical sequence.
(d) Subject to subsections (e) and (f) and with the approval of the commission, the bureau may adopt rules under IC 4-22-2 to do the following:
(1) Increase or decrease any of the service charges listed in sections 1 through 18 of this chapter.
(2) Impose a service charge on any other license branch service that is not listed in sections 1 through 18 of this chapter.
(3) Increase or decrease a service charge imposed under subdivision (2).
(e) The bureau's authority to adopt rules under subsection (d) is subject to the condition that a service charge must be uniform throughout all license branches and at all partial service locations in Indiana.
(f) The bureau may not impose a pull service charge for a requested passenger motor vehicle registration plate containing the numbers set forth in IC 9-18-2-28 for a motor vehicle:
(1) issued a license plate under IC 9-18-17 that designates the motor vehicle as being owned by a former prisoner of war or by the surviving spouse of a former prisoner of war; or
(2) after December 31, 2006, issued a license plate under IC 9-18-19 that designates the motor vehicle as being owned by a person who has received a Purple Heart decoration.
(g) The bureau may not impose a pull service charge of more than fifteen dollars ($15) for a requested motor vehicle registration plate issued under IC 9-18-25 for a special group recognition license plate that commemorates the bicentennial of the Lewis and Clark expedition.
As added by P.L.2-1991, SEC.17. Amended by P.L.62-1996, SEC.15; P.L.182-2002, SEC.6; P.L.216-2003, SEC.11; P.L.68-2006, SEC.4.

IC 9-29-3-20
Duty of license branch to collect service charges
Sec. 20. Notwithstanding any other law, each license branch operated under IC 9-16 shall collect the following:
(1) The service charges listed in sections 1 through 18 of this chapter, including any increases or decreases in those charges imposed by rule under section 19 of this chapter.
(2) Any new service charges imposed by rule under section 19

of this chapter.
As added by P.L.2-1991, SEC.17.

IC 9-29-3-21 Version a
Charges withheld from statutory fees; charges in addition to statutory fees
Note: This version of section amended by P.L.176-2001, SEC.29. See also following version of this section amended by P.L.291-2001, SEC.192.
Sec. 21. (a) Except as provided in subsection (c), the service charges listed in sections 1 through 15 of this chapter shall be withheld from the statutory fees for the services provided and may not be added to those fees.
(b) The service charges listed in sections 16, 17, and 18 of this chapter are in addition to the statutory fees for the services provided and may not be withheld from those fees.
(c) The service charges collected as set forth in sections 4(d), 6(b), 7(b), 8(c), 9(b), 10(b), 11(b), 12(b), 14(b), and 18(b) of this chapter, IC 9-29-15-1(c), and IC 9-29-15-4(c) are in addition to the statutory fees for the services provided and may not be withheld from those fees.
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.29.

IC 9-29-3-21 Version b
Charges withheld from statutory fees; charges in addition to statutory fees
Note: This version of section amended by P.L.291-2001, SEC.192. See also preceding version of this section amended by P.L.176-2001, SEC.29.
Sec. 21. (a) Except as provided in subsection (c), the service charges listed in sections 1 through 15 of this chapter shall be withheld from the statutory fees for the services provided and may not be added to those fees.
(b) The service charges listed in sections 16, 17, and 18 of this chapter are in addition to the statutory fees for the services provided and may not be withheld from those fees.
(c) The fifty cents ($0.50) increase, effective January 1, 2002, in the service charges in sections 4, 6, 7, 8, 9, 10, 11, 12, 14, and 18 of this chapter, IC 9-29-15-1, and IC 9-29-15-4 are in addition to the statutory fees for the services provided and may not be withheld from those fees.
As added by P.L.2-1991, SEC.17. Amended by P.L.291-2001, SEC.192.

IC 9-29-3-22
New or increased service charges; withheld from or in addition to statutory fees
Sec. 22. A new service charge or an increase in a service charge that is imposed by rule under section 19 of this chapter shall be:         (1) collected as an additional charge; or
(2) withheld from any statutory fee.
As added by P.L.2-1991, SEC.17.

IC 9-29-3-23
Deposit of collected services charges; state license branch fund; integrated public safety communications fund
Sec. 23. (a) Except as provided in subsections (b) and (c) or as otherwise provided in this chapter, the service charges collected under this chapter shall be deposited in the state license branch fund established under IC 9-29-14.
(b) Before July 1, 2019, one dollar and twenty-five cents ($1.25) of each service charge increase established by a rule adopted under section 19 of this chapter before January 1, 2002, for services described in sections 4, 6, 7, 8, 9, 10, 11, 12, 14, and 18 of this chapter shall be deposited in the integrated public safety communications fund established by IC 5-26-4-1. After June 30, 2019, the amount described in this subsection shall be deposited in the state license branch fund as provided in subsection (a).
(c) Before July 1, 2019, one dollar and twenty-five cents ($1.25) of each service charge established by a rule adopted under section 19 of this chapter before January 1, 2002, for services described in IC 9-29-15-1 shall be deposited in the integrated public safety communications fund established by IC 5-26-4-1. After June 30, 2019, the amount described in this subsection shall be deposited in the state license branch fund as provided in subsection (a).
As added by P.L.2-1991, SEC.17. Amended by P.L.1-1992, SEC.59; P.L.123-2002, SEC.17.



CHAPTER 4. FEES UNDER IC9-17

IC 9-29-4-1
Fees in addition to service fees imposed under IC 9-29-3
Sec. 1. The fees imposed under this chapter are in addition to a service fee imposed under IC 9-29-3.
As added by P.L.2-1991, SEC.17.



CHAPTER 5. FEES UNDER IC9-18

IC 9-29-5-1
Annual registration fee for passenger motor vehicles
Sec. 1. The annual registration fee for a passenger motor vehicle is twelve dollars ($12).
As added by P.L.2-1991, SEC.17.



CHAPTER 6. FEES UNDER IC9-20

IC 9-29-6-1
Special weight permits; fees
Sec. 1. A vehicle or combination of vehicles having a total gross weight greater than eighty thousand (80,000) pounds but less than one hundred thirty-four thousand (134,000) pounds must obtain a special weight permit for each trip on an extra heavy duty highway. The fee for this special weight permit is forty-one dollars and fifty cents ($41.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.176-2001, SEC.32; P.L.216-2001, SEC.3; P.L.1-2002, SEC.48.

IC 9-29-6-1.5
Annual registration fee
Sec. 1.5. (a) The fee for the annual registration required under IC 9-20-5-7 is twenty-five dollars ($25). The fee imposed under this section must be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
(b) The department of state revenue may impose an additional permit fee in an amount that may not exceed one dollar ($1) on each trip permitted for a vehicle registered under IC 9-20-5-7. This additional fee is for the use and maintenance of an automated vehicle identifier. The fee imposed under this subsection is in addition to the permit fee required under section 1 of this chapter. The fee imposed under this section must be deposited in the motor carrier regulation fund established under IC 8-2.1-23.
As added by P.L.129-2001, SEC.34.

IC 9-29-6-2
Special permits to exceed length, width, or height limits for vehicles, loaded or unloaded
Sec. 2. The fees for a special permit issued under IC 9-20-6 to exceed the legal length, width, or height limit for vehicles, loaded or unloaded, are as follows:
(1) A permit not subject to subdivision (2) or (3), twenty dollars ($20).
(2) A permit issued to exceed ninety-five (95) feet overall length, one hundred forty-eight (148) inches overall width, or the height limit, thirty dollars ($30).
(3) The ninety (90) day permit issued under IC 9-20-6, one hundred dollars ($100).
(4) The one (1) year permit issued under IC 9-20-6, four hundred five dollars ($405).
As added by P.L.2-1991, SEC.17. Amended by P.L.119-1995, SEC.8.

IC 9-29-6-3
Permits to exceed legal weight limits; loads exceeding both weight limits and length, width, or height limits      Sec. 3. (a) The fees for permits issued under IC 9-20-6 to exceed the legal weight limit are as follows:
(1) A trip permit, twenty dollars ($20).
(2) A mileage fee, which is in addition to the trip permit fee in subdivision (1), to be calculated for that part of the gross weight exceeding eighty thousand (80,000) pounds as follows:
(A) For loads greater than eighty thousand (80,000) pounds but not more than one hundred eight thousand (108,000) pounds, thirty-five cents ($0.35) per mile.
(B) For loads greater than one hundred eight thousand (108,000) pounds but not more than one hundred fifty thousand (150,000) pounds, sixty cents ($0.60) per mile.
(C) For loads greater than one hundred fifty thousand (150,000) pounds, one dollar ($1) per mile.
(3) A ninety (90) day permit, two hundred dollars ($200).
(b) If an application for a permit involves transporting heavy vehicles or loads, or other objects, that exceed the legal length, width, or height limit and that also exceed the legal weight limit in the same movement, the applicant shall pay only the greater of the two (2) fees established in section 2 or 3 of this chapter and the issuing officer or body shall issue a single oversize-overweight permit. The fee for a ninety (90) day permit described in IC 9-20-6-2(b)(3) is two hundred dollars ($200).
As added by P.L.2-1991, SEC.17.

IC 9-29-6-4
Annual toll road gate permit
Sec. 4. The fee for an annual toll road gate permit issued under IC 9-20-6 in conjunction with travel on the Indiana toll road is twenty dollars ($20).
As added by P.L.2-1991, SEC.17.

IC 9-29-6-5
Annual permit issued under IC 9-20-6-6
Sec. 5. The fee for an annual permit issued under IC 9-20-6-6 is two hundred dollars ($200). The fee may be paid in quarterly installments.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-6
Special towing permit; time for payment of fee
Sec. 6. The fee for a special towing permit issued under IC 9-20-9 is ten dollars ($10). The fee must be paid not later than thirty (30) days after the permit was issued.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-7
Person who is not mobile home or sectionalized building retail dealer moving tractor-mobile home rig under IC 9-20-14-2
Sec. 7. (a) Except as provided in subsections (b) and (c), the fee

for a person who is not a mobile home or sectionalized building retail dealer to move a tractor-mobile home rig under IC 9-20-14-2 is ten dollars ($10) per trip.
(b) Notwithstanding subsection (a), a person who is not a mobile home or sectionalized building retail dealer may purchase a quarterly permit for unlimited trips during the quarter to move a tractor-mobile home rig under IC 9-20-14-2. The fee for a quarterly permit is two hundred fifty dollars ($250).
(c) Notwithstanding subsection (a), a person who is not a mobile home or sectionalized building retail dealer may purchase an annual permit for unlimited trips during the year to move a tractor-mobile home rig under IC 9-20-14-2. The fee for an annual permit is one thousand dollars ($1,000).
As added by P.L.2-1991, SEC.17. Amended by P.L.217-2003, SEC.8.

IC 9-29-6-8
Mobile home or sectionalized building retail dealer moving tractor-mobile home rigs under IC 9-20-14-2
Sec. 8. The fee for a person who is a mobile home or sectionalized building retail dealer to move tractor-mobile home rigs under IC 9-20-14-2 is forty dollars ($40). The fee shall be paid annually.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-9
Moving special tractor-mobile home rig under IC 9-20-15-1
Sec. 9. (a) Except as provided in subsections (b) and (c), the fee for a person to move a special tractor-mobile home rig under IC 9-20-15-1 is eighteen dollars ($18) per trip.
(b) Notwithstanding subsection (a), a person may purchase a quarterly permit for unlimited trips during the quarter to move a special tractor-mobile home rig under IC 9-20-15-1. The fee for a quarterly permit is five hundred dollars ($500).
(c) Notwithstanding subsection (a), a person may purchase an annual permit for unlimited trips during the year to move a special tractor-mobile home rig under IC 9-20-15-1. The fee for an annual permit is two thousand dollars ($2,000).
As added by P.L.2-1991, SEC.17. Amended by P.L.217-2003, SEC.9.

IC 9-29-6-10
Permits issued under IC 9-20-6; fixing fee to be paid; validation of permits; disposition of fee revenues
Sec. 10. Whenever a permit is issued by the bureau under IC 9-20-6, the bureau shall fix the fee to be paid, and upon payment of the fee, the bureau shall validate the permit. The revenue from the fee shall be credited to the state highway fund.
As added by P.L.2-1991, SEC.17.

IC 9-29-6-11
Permit fees; extra wide manufactured home rigs
Sec. 11. If the Indiana department of transportation adopts rules

under IC 9-20-15-6 to issue permits for extra wide manufactured home rigs, the fee for a permit is thirty dollars ($30).
As added by P.L.95-1991, SEC.6.

IC 9-29-6-12
Permit fees; transporting mobile homes
Sec. 12. The fee for an annual permit to move tractor-mobile home rigs under IC 9-20-15-2.1 is forty dollars ($40) for each three (3) mile increment that a tractor-mobile home rig is transported up to a maximum of fifteen (15) miles. A fee imposed under this section may not exceed two hundred dollars ($200).
As added by P.L.82-1999, SEC.2.



CHAPTER 7. FEES UNDER IC9-22

IC 9-29-7-1
Bill of sale issued under IC 9-22-1
Sec. 1. The fee for a bill of sale issued under IC 9-22-1 is six dollars ($6).
As added by P.L.2-1991, SEC.17. Amended by P.L.92-1997, SEC.7.

IC 9-29-7-2
Copies of affidavits filed under IC 9-22-3
Sec. 2. The fee to obtain a copy of an affidavit filed under IC 9-22-3 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-2.3
Certificate of salvage title under IC 9-22-3
Sec. 2.3. (a) The fee for a certificate of salvage title is four dollars ($4).
(b) The fee for a delinquent certificate of salvage title is ten dollars ($10). The bureau shall collect this fee if:
(1) a purchaser or transferee fails to apply for a certificate of salvage title or a transfer of title, by assignment, not later than thirty-one (31) days after the salvage motor vehicle is purchased or otherwise acquired; or
(2) the owner of a salvage motor vehicle retains possession of the salvage motor vehicle and the owner fails to apply for a certificate of salvage title not later than thirty-one (31) days after the settlement of loss with the insurance company.
As added by P.L.110-2006, SEC.4.

IC 9-29-7-2.5
Duplicate certificate of salvage title under IC 9-22-3
Sec. 2.5. The fee for a duplicate certificate of salvage title is four dollars ($4).
As added by P.L.110-2006, SEC.5.

IC 9-29-7-3
Original license under IC 9-22-4
Sec. 3. The fee for an original license under IC 9-22-4 is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-4
Supplemental license under IC 9-22-4
Sec. 4. The fee for a supplemental license under IC 9-22-4 is five dollars ($5).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-5 Renewal license under IC 9-22-4
Sec. 5. The fee for a renewal license under IC 9-22-4 is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-7-6
Rejection of application made under IC 9-22-4; return of fee
Sec. 6. A licensing fee that is submitted with an application under IC 9-22-4 shall be returned to the applicant if the application is rejected by the bureau.
As added by P.L.2-1991, SEC.17.

IC 9-29-7-7
Disposition of certificate of salvage title and license fee revenues
Sec. 7. The revenues from the:
(1) certificate of salvage titles collected under IC 9-22-3; and
(2) license fees collected under IC 9-22-4;
shall be deposited in the motor vehicle highway account.
As added by P.L.2-1991, SEC.17. Amended by P.L.110-2006, SEC.6.



CHAPTER 8. FEES UNDER IC9-23

IC 9-29-8-1
Manufacturers and manufacturer branches
Sec. 1. (a) The fee for a manufacturer is thirty-five dollars ($35).
(b) The fee for each manufacturer branch in Indiana is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-2
Distributors and distributor branches
Sec. 2. (a) The fee for a distributor under IC 9-23-2 is thirty-five dollars ($35).
(b) The fee for each distributor branch in Indiana is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-3
Dealers or automobile auctioneers
Sec. 3. The fee for a dealer or an automobile auctioneer under IC 9-23-2 is thirty dollars ($30) for the first place of business, plus ten dollars ($10) for each location not immediately adjacent to the first place of business.
As added by P.L.2-1991, SEC.17.

IC 9-29-8-4
Fees for factory representatives, distributor representatives, wholesale dealers, transfer dealers, and converter manufacturers
Sec. 4. The fee for a factory representative, distributor representative, wholesale dealer, transfer dealer, or converter manufacturer under IC 9-23-2 is twenty dollars ($20).
As added by P.L.2-1991, SEC.17. Amended by P.L.268-2003, SEC.32.

IC 9-29-8-5
Business name or location change
Sec. 5. The fee for a business name or location change under IC 9-23-2 is five dollars ($5).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-6
Offsite licenses
Sec. 6. The license fee for each offsite license issued under IC 9-23-2 is twenty-five dollars ($25).
As added by P.L.2-1991, SEC.17.

IC 9-29-8-6.5
Special event permit
Sec. 6.5. The permit fee for a special event permit issued under

IC 9-23-2-16 is two hundred fifty dollars ($250).
As added by P.L.156-2006, SEC.17.

IC 9-29-8-7
Disposition of fee revenues
Sec. 7. All money collected by the bureau from manufacturers, factory branches, distributors, distributor branches, dealers, automobile auctioneers, factory representatives, distributor representatives, wholesale dealers, transfer dealers, converter manufacturers, or brokers for licenses and permit fees under IC 9-23-2 shall be credited to the motor vehicle odometer fund and allocated under IC 9-29-1-5.
As added by P.L.2-1991, SEC.17. Amended by P.L.156-2006, SEC.18.



CHAPTER 9. FEES UNDER IC9-24

IC 9-29-9-1
Learner's permit
Sec. 1. The fee for a learner's permit issued under IC 9-24-7 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-2
Operator's or probationary license
Sec. 2. (a) The fee for an operator's license issued under IC 9-24-3 or renewed under IC 9-24-12 to an individual who is:
(1) less than seventy-five (75) years of age is nine dollars ($9); and
(2) at least seventy-five (75) years of age is six dollars ($6).
(b) After June 30, 2006, the fee for a probationary license issued under IC 9-24-11-3(d) is six dollars ($6).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.66; P.L.156-2006, SEC.19.

IC 9-29-9-3
Three year operator's license and motorcycle operator's license
Sec. 3. The fee for a three (3) year operator's license issued under IC 9-24-3 or a motorcycle operator's license issued under IC 9-24-8 is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-4
Chauffeur's license
Sec. 4. (a) The fee for a chauffeur's license issued under IC 9-24-4 is eight dollars ($8). This subsection expires December 31, 2005.
(b) After December 31, 2005, the fee for a chauffeur's license issued under IC 9-24-4 or renewed under IC 9-24-12 to an individual who is:
(1) at least seventy-five (75) years of age is eight dollars ($8); and
(2) less than seventy-five (75) years of age is twelve dollars ($12).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.67.

IC 9-29-9-5
Public passenger chauffeur's license
Sec. 5. The fee for a public passenger chauffeur's license issued under IC 9-24-5 is four dollars ($4).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-6
Four year motorcycle operator's license      Sec. 6. (a) The fee for a four (4) year motorcycle operator's license issued under IC 9-24-8 is six dollars ($6). This subsection expires December 31, 2005.
(b) After December 31, 2005, the fee for a motorcycle operator's license issued under IC 9-24-8 or renewed under IC 9-24-12 to an individual who is:
(1) at least seventy-five (75) years of age is six dollars ($6); and
(2) less than seventy-five (75) years of age is nine dollars ($9).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.68.

IC 9-29-9-7
Motorcycle operator endorsement of operator's license
Sec. 7. (a) The fee for a motorcycle operator endorsement of an operator's license is three dollars ($3). This subsection expires December 31, 2005.
(b) After December 31, 2005, the fee for validation of a motorcycle operator endorsement under IC 9-24-8-4 and IC 9-24-12-7(c) of an operator's license issued to an individual who is:
(1) at least seventy-five (75) years of age is three dollars ($3); and
(2) less than seventy-five (75) years of age is four dollars and fifty cents ($4.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.69.

IC 9-29-9-8
Motorcycle operator endorsement of chauffeur's license
Sec. 8. (a) The fee for a motorcycle operator endorsement of a chauffeur's license is three dollars ($3). This subsection expires December 31, 2005.
(b) After December 31, 2005, the fee for validation of a motorcycle operator endorsement under IC 9-24-8-4 and IC 9-24-12-7(c) of a chauffeur's license issued to an individual who is:
(1) at least seventy-five (75) years of age is three dollars ($3); and
(2) less than seventy-five (75) years of age is four dollars and fifty cents ($4.50).
As added by P.L.2-1991, SEC.17. Amended by P.L.210-2005, SEC.70.

IC 9-29-9-9
Motorcycle operator endorsement of public passenger chauffeur's license
Sec. 9. The fee for a motorcycle operator endorsement of a public passenger chauffeur's license is one dollar and fifty cents ($1.50).
As added by P.L.2-1991, SEC.17.
IC 9-29-9-10
Temporary motorcycle learner's permit
Sec. 10. The fee for a temporary motorcycle learner's permit issued under IC 9-24-8 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-11
Motorcycle learner's permit
Sec. 11. The fee for a motorcycle learner's permit issued under IC 9-24-8 is two dollars ($2).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-12
Motorcycle operational skills test fee; distribution of fee revenue
Sec. 12. The fee for a motorcycle operational skills test administered under IC 9-24-8 is as follows:
(1) For tests given by state employees, the fee is five dollars ($5) and shall be deposited in the motor vehicle highway account under IC 8-14-1.
(2) For tests given by a contractor approved by the bureau, the fee is:
(A) determined under rules adopted by the bureau under IC 4-22-2 to cover the direct costs of administering the test; and
(B) paid to the contractor.
As added by P.L.2-1991, SEC.17. Amended by P.L.45-2006, SEC.2.

IC 9-29-9-13
Replacement licenses or permits
Sec. 13. The fee for a replacement license or permit issued under IC 9-24-14 is three dollars ($3).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-14
Restricted driving permits
Sec. 14. The fee for a restricted driving permit issued under IC 9-24-15 is ten dollars ($10).
As added by P.L.2-1991, SEC.17.

IC 9-29-9-15
Fees for identification cards
Sec. 15. (a) Except as provided in IC 9-24-16-10, the fees for the issuance, renewal, or duplication of identification cards under IC 9-24-16 are as follows:
(1) For a person at least sixty-five (65) years of age or a person with a physical disability and not entitled to obtain a driver's license, two dollars ($2).
(2) For any other eligible person, four dollars ($4).
This subsection expires December 31, 2005.
(b) After December 31, 2005, the fees for the issuance, the

renewal, or a duplicate of an identification card under IC 9-24-16 are as follows:
(1) For an individual at least sixty-five (65) years of age or an individual with a physical disability and not entitled to obtain a driver's license, three dollars and fifty cents ($3.50).
(2) For any other individual, six dollars ($6).
As added by P.L.2-1991, SEC.17. Amended by P.L.23-1993, SEC.33; P.L.109-2005, SEC.17; P.L.210-2005, SEC.71; P.L.1-2006, SEC.168.

IC 9-29-9-15.1
School license applications; fee; payment
Sec. 15.1. The fee and charge provisions of IC 9-24-16-10 apply notwithstanding IC 9-29-3-14 and section 15 of this chapter.
As added by P.L.156-2006, SEC.20.



CHAPTER 10. FEES UNDER IC9-25

IC 9-29-10-1
Reinstatement of driving licenses; financial responsibility compliance verification fund deposits
Sec. 1. (a) The fee for the reinstatement of a driving license that was suspended under IC 9-25 is as follows:
(1) For a first suspension, one hundred fifty dollars ($150).
(2) For a second suspension, two hundred twenty-five dollars ($225).
(3) For a third or subsequent suspension, three hundred dollars ($300).
(b) The following amount of each fee paid under this section shall be deposited in the financial responsibility compliance verification fund established by IC 9-25-9-7:
(1) Of the fee paid for reinstatement after a first suspension, one hundred twenty dollars ($120).
(2) Of the fee paid for reinstatement after a second suspension, one hundred ninety-five dollars ($195).
(3) Of the fee paid for reinstatement after a third or subsequent suspension, two hundred seventy dollars ($270).
(c) If:
(1) a person's driving license is suspended for registering or operating a vehicle in violation of IC 9-25-4-1;
(2) the person is required to pay a fee for the reinstatement of the person's license under this section; and
(3) the person later establishes that the person did not register or operate a vehicle in violation of IC 9-25-4-1;
the fee paid by the person under this section shall be refunded.
As added by P.L.2-1991, SEC.17. Amended by P.L.59-1994, SEC.11.

IC 9-29-10-2
Petition for waiver of fee for driver's license reinstatement; procedure
Sec. 2. (a) A person who is indigent may file a petition for waiver of a fee for reinstatement of the person's driver's license in a criminal court of record in the person's county of residence.
(b) The clerk of the court shall forward a copy of the petition to the prosecuting attorney of the county and to the bureau. The prosecuting attorney may appear and be heard on the petition.
(c) The bureau is not a party in a proceeding under this chapter.
As added by P.L.153-2005, SEC.1.

IC 9-29-10-3
Petition for waiver of driver's license reinstatement fee; findings made by court
Sec. 3. (a) Upon its own motion, or upon a petition filed by a person under section 2 of this chapter, a court may waive a fee for reinstatement of a driver's license described in section 1 of this

chapter if the court finds that:
(1) the person who owes the fee for reinstatement of the driver's license:
(A) is indigent; and
(B) has presented proof of future financial responsibility; and
(2) waiver of the fee for reinstatement of the driver's license is appropriate in light of the person's character and the nature and circumstances surrounding the person's license suspension.
(b) If a court waives a fee for reinstatement of a driver's license under this section, the court may impose other reasonable conditions on the person.
(c) If a court waives a fee for reinstatement of a driver's license under this section, the clerk shall forward a copy of the court's order to the bureau.
As added by P.L.153-2005, SEC.2.



CHAPTER 11. FEES UNDER IC9-26

IC 9-29-11-1
Accident report fee; fee for other report related data
Sec. 1. (a) Except as provided in subsection (c), the main department, office, agency, or other person under whose supervision a law enforcement officer carries on the law enforcement officer's duties may charge a fee that is fixed by ordinance of the fiscal body in an amount not less than five dollars ($5) for each report.
(b) The fee collected under subsection (a) or (c) shall be deposited in the following manner:
(1) If the department supplying a copy of the accident report is the state police department, in a separate account known as the "accident report account". The account may be expended at the discretion of the state police superintendent for a purpose reasonably related to the keeping of accident reports and records or the prevention of street and highway accidents.
(2) If the department supplying a copy of the accident report is the sheriff, county police, or county coroner, in a separate account known as the "accident report account". The account may be expended at the discretion of the chief administrative officer of the entity that charged the fee for any purpose reasonably related to the keeping of accident reports and records or the prevention of street and highway accidents.
(3) If the department supplying a copy of the accident report is a city or town police department, in the local law enforcement continuing education fund established by IC 5-2-8-2.
(c) The superintendent of the state police department may charge a fee in an amount that is not less than five dollars ($5) for:
(1) each report; and
(2) the inspection and copying of other report related data maintained by the department.
As added by P.L.2-1991, SEC.17. Amended by P.L.1-1993, SEC.60; P.L.48-1993, SEC.4; P.L.174-2006, SEC.1.



CHAPTER 12. FEES UNDER IC9-27

IC 9-29-12-1
School license applications; fee; payment
Sec. 1. Each application for an original or a renewal school license fee under IC 9-27-4-6 must be accompanied by a:
(1) certified check;
(2) corporate check; or
(3) United States postal money order;
in the amount of one hundred dollars ($100).
As added by P.L.2-1991, SEC.17. Amended by P.L.156-2006, SEC.21.

IC 9-29-12-2
Instructor's licenses; fee; payment
Sec. 2. Each application for an original or a renewal instructor's license under IC 9-27-4-6 must be accompanied by a:
(1) certified check;
(2) corporate check; or
(3) United States postal money order;
in the amount of ten dollars ($10).
As added by P.L.2-1991, SEC.17. Amended by P.L.156-2006, SEC.22.

IC 9-29-12-3
Education program participation
Sec. 3. The bureau may impose a fee on participants in education programs as provided in IC 9-27-2-13.
As added by P.L.2-1991, SEC.17.

IC 9-29-12-4
Deposit of fee revenues
Sec. 4. License fees collected under this chapter shall be deposited in the motor vehicle highway account under IC 8-14-1.
As added by P.L.2-1991, SEC.17.



CHAPTER 13. MISCELLANEOUS FEES

IC 9-29-13-1 Repealed
(Repealed by P.L.210-2005, SEC.76.)



CHAPTER 14. STATE LICENSE BRANCH FUND

IC 9-29-14-1
Establishment; purpose; administration by commission
Sec. 1. The state license branch fund is established for the purpose of paying the expenses incurred in administering IC 9-16. The fund shall be administered by the commission.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-2
Investment of fund money
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-3
End of fiscal year; no reversion of money to state general fund
Sec. 3. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-4
Appropriation; approval of budget agency
Sec. 4. There is annually appropriated to the commission the money in the fund for its use in carrying out the purposes of IC 9-16 subject to the approval of the budget agency.
As added by P.L.2-1991, SEC.17.

IC 9-29-14-5
Constituent parts of fund; service charges; appropriations or other sources of money
Sec. 5. The fund consists of the following:
(1) Service charges collected by license branches.
(2) Money received from any other source, including appropriations.
As added by P.L.2-1991, SEC.17.



CHAPTER 15. FEES UNDER IC9-31

IC 9-29-15-1
Certificates of title and duplicates; distribution
Sec. 1. (a) The fee for a certificate of title or a duplicate certificate of title under IC 9-31-2 is nine dollars and fifty cents ($9.50).
(b) The fee is distributed as follows:
(1) Seven dollars ($7) to the department of natural resources.
(2) Two dollars and fifty cents ($2.50) to the bureau.
(c) Fifty cents ($0.50) of each fee distributed under subsection (b)(2) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.71-1991, SEC.10. Amended by P.L.176-2001, SEC.30; P.L.291-2001, SEC.193; P.L.224-2003, SEC.61.

IC 9-29-15-2
Assignment of hull identification number
Sec. 2. (a) The fee for the assignment of a hull identification number under IC 9-31-2-8 is two dollars and fifty cents ($2.50).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-3
Late application for title; fee distribution
Sec. 3. (a) The fee for a late application for title under IC 9-31-2-17 is ten dollars ($10).
(b) The fee is distributed as follows:
(1) Eight dollars ($8) to the department of natural resources.
(2) Two dollars ($2) to the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-4
Motorboat registration
Sec. 4. (a) The fees to register a motorboat under IC 9-31-3 are as follows:
(1) Twelve dollars and fifty cents ($12.50) for a Class 1 motorboat.
(2) Fourteen dollars and fifty cents ($14.50) for a Class 2, Class 3, or Class 4 motorboat.
(3) Seventeen dollars and fifty cents ($17.50) for a Class 5 motorboat.
(4) Twenty-two dollars and fifty cents ($22.50) for a Class 6 or Class 7 motorboat.
(b) The department of natural resources receives:
(1) twelve dollars ($12) for a Class 1 motorboat;
(2) fourteen dollars ($14) for a Class 2, Class 3, or Class 4 motorboat;
(3) seventeen dollars ($17) for a Class 5 motorboat; and
(4) twenty-two dollars ($22) for a Class 6 or Class 7 motorboat; of the fee collected under subsection (a).
(c) Fifty cents ($0.50) of each fee collected under subsection (a) shall be deposited in the state motor vehicle technology fund established by IC 9-29-16-1.
As added by P.L.71-1991, SEC.10. Amended by P.L.176-2001, SEC.31; P.L.291-2001, SEC.194; P.L.224-2003, SEC.62.

IC 9-29-15-5
Reissuance of certificate of registration
Sec. 5. (a) The fee for the reissuance of a certificate of registration under IC 9-31-3-13 is one dollar ($1).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10. Amended by P.L.1-1992, SEC.60.

IC 9-29-15-6
Dealer certificate of number
Sec. 6. (a) The fee to obtain a dealer certificate of number under IC 9-31-3-19 is ten dollars ($10).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-7
Boat dealers license
Sec. 7. (a) The fees under IC 9-31-4 for a boat dealers license for each full year are as follows:
(1) For a Class A dealer, thirty dollars ($30) for the first place of business, plus ten dollars ($10) for each additional location.
(2) For a Class B dealer, twenty dollars ($20).
(b) The bureau retains the fees collected under subsection (a).
As added by P.L.71-1991, SEC.10.

IC 9-29-15-8
Change of business name or location
Sec. 8. (a) The fee for a change of business name or location under IC 9-31-4-4 is five dollars ($5).
(b) The fee is retained by the bureau.
As added by P.L.71-1991, SEC.10.

IC 9-29-15-9
Boat excise tax collection fee
Sec. 9. (a) The fee to collect the excise tax on a motorboat registered in another state under IC 6-6-11-13(4) is two dollars ($2).
(b) The fee shall be deposited in the state license branch fund established under IC 9-29-14.
As added by P.L.46-2006, SEC.2.



CHAPTER 16. STATE MOTOR VEHICLE TECHNOLOGY FUND

IC 9-29-16-1
Establishment of fund; administration
Sec. 1. The state motor vehicle technology fund is established for the purpose of paying for new technology as it becomes available to carry out the functions of IC 9-14-2. The fund shall be administered by the bureau. This fund is in addition to normal budgetary appropriations.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-2
Investments
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-3
Money not reverting to general fund
Sec. 3. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-4
Appropriations for technical equipment
Sec. 4. There is annually appropriated to the bureau the money in the fund to procure as the need arises:
(1) computer equipment and software;
(2) telephone equipment and software;
(3) electronic queue systems;
(4) other related devices; or
(5) technology services;
subject to the approval of the budget agency.
As added by P.L.176-2001, SEC.33.

IC 9-29-16-5
Contents of fund
Sec. 5. The fund consists of the following:
(1) Fifty cents ($0.50) of each service charge or fee collected by license branches under the following:
(A) IC 9-29-3-4.
(B) IC 9-29-3-6
(C) IC 9-29-3-7
(D) IC 9-29-3-8
(E) IC 9-29-3-9
(F) IC 9-29-3-10
(G) IC 9-29-3-11
(H) IC 9-29-3-12             (I) IC 9-29-3-14
(J) IC 9-29-3-18
(K) IC 9-29-15-1
(L) IC 9-29-15-4
(2) Money deposited with the approval of the budget agency in the fund from any part of:
(A) a service fee established under IC 9-29-3-19; or
(B) an increase of a service fee increased under IC 9-29-3-19.
(3) Money received from any other source, including appropriations.
As added by P.L.176-2001, SEC.33. Amended by P.L.224-2003, SEC.63.






ARTICLE 30. GENERAL PENALTY PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 2. ARRESTS

IC 9-30-2-1
Application of chapter
Sec. 1. Sections 2 and 3 of this chapter do not apply to the following:
(1) Officers or members of the state militia when on active duty.
(2) Officers of the United States government.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-2
Uniform and badge; marked police vehicle
Sec. 2. A law enforcement officer may not arrest or issue a traffic information and summons to a person for a violation of an Indiana law regulating the use and operation of a motor vehicle on an Indiana highway or an ordinance of a city or town regulating the use and operation of a motor vehicle on an Indiana highway unless at the time of the arrest the officer is:
(1) wearing a distinctive uniform and a badge of authority; or
(2) operating a motor vehicle that is clearly marked as a police vehicle;
that will clearly show the officer or the officer's vehicle to casual observations to be an officer or a police vehicle. This section does not apply to an officer making an arrest when there is a uniformed officer present at the time of the arrest.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-3
Reward or other compensation for making arrests; prohibition
Sec. 3. (a) This section does not apply to the fixed salary of an officer.
(b) A peace officer, even though wearing a distinctive uniform and badge at the time of making an arrest, may not receive and there may not be taxed for the officer's benefit against a defendant a fee, mileage, pay, charge, compensation, or reward that, except for this chapter, the officer might be otherwise entitled to receive for the arrest or upon the conviction of a defendant.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-4
Misdemeanor offenders required to appear before court immediately
Sec. 4. (a) This section does not apply to a person arrested for a misdemeanor under IC 9-30-5 (operating a vehicle while intoxicated).
(b) If a person is arrested for a misdemeanor under this title, the arrested person shall be immediately taken before a court within the county in which the offense charged is alleged to have been committed and that has jurisdiction of the offense and is nearest or

most accessible to the place where the arrest is made in any of the following cases:
(1) When the person demands an immediate appearance before a court.
(2) When the person is charged with an offense causing or contributing to an accident resulting in injury to or death of a person.
(3) When the person is charged with failure to stop for an accident causing death, personal injuries, or damage to property.
(4) When the person refuses to give the person's written promise to appear in court.
(5) When the person is charged with driving while the person's license is suspended or revoked.
As added by P.L.2-1991, SEC.18. Amended by P.L.99-1996, SEC.1.

IC 9-30-2-5
Misdemeanor offenders not appearing before court immediately; release from custody; written promise to appear; security deposit; contents of security agreement and written promise; nonresident requirements; refusal of security deposit
Sec. 5. (a) If a person who is an Indiana resident:
(1) is arrested for a misdemeanor regulating the use and operation of motor vehicles, other than the misdemeanor of operating a vehicle while intoxicated; and
(2) is not immediately taken to court as provided in section 4 of this chapter;
the person shall be released from custody by the arresting officer upon signing a written promise to appear in the proper court at a time and date indicated on the promise. The resident shall be given a copy of the promise.
(b) Except as provided in IC 9-28-1 and IC 9-28-2, if a person who is not an Indiana resident is arrested for a violation of a traffic ordinance or a statute punishable as an infraction or a misdemeanor that regulates the use and operation of a motor vehicle and is not immediately taken to court as provided in section 4 of this chapter, the person shall be released upon the deposit of a security. The security shall be:
(1) the amount of the fine and costs for the violation in the form of cash, a money order, or a traveler's check made payable to the clerk of the court; or
(2) a valid motor club card of a motor club that, by written plan approved by the secretary of state as provided in section 8 of this chapter, guarantees the nonresident's deposit in the amount of the fine and costs.
The proper court shall provide a list of security deposits, which must be equal to the fine and costs for the violation, and a security deposit agreement that acts as a receipt for the deposit. A nonresident who does not choose to deposit a security shall be taken to the proper court.     (c) The agreement for the security deposit and the written promise or notice to appear in court must contain the following:
(1) A citation of the violation.
(2) The name and address of the person accused of committing the violation.
(3) The number of the person's license to operate a motor vehicle.
(4) The registration number of the person's vehicle, if any.
(5) The time and place the person must appear in court.
If the violation is a misdemeanor, the time specified for appearance must be at least five (5) days after the arrest unless the arrested person demands an earlier hearing. The place specified for appearance must be in the proper court within the county where the person was arrested or given a notice to appear in the case of an infraction or ordinance. The nonresident shall be properly informed of the consequences of a guilty plea or an agreed judgment. The agreement for the security must also contain a provision in which the nonresident agrees that the court shall take permanent possession of the deposit, and if the nonresident fails to appear in court or is not represented in court, a guilty plea or an offer of judgment shall be entered on the court's record on behalf of the nonresident. Upon proper appearance or representation, the security shall be returned to the nonresident.
(d) A nonresident licensed by a jurisdiction that has entered into an agreement with Indiana under IC 9-28-2 may deposit the nonresident's license to operate a motor vehicle with the law enforcement officer as security for release. A nonresident shall, by the date required on the security deposit agreement, do one (1) of the following:
(1) Appear in court.
(2) Be represented in court.
(3) Deliver to the court by mail or courier the amount of the fine and costs prescribed for the violation.
The license to operate a motor vehicle shall be returned to the nonresident upon payment of the fine and costs and entry of a guilty plea or upon other judgment of the court. Until a judgment has been entered upon the court's records, the nonresident's copy of the security deposit agreement acts as a temporary license to operate a motor vehicle. Upon failure to appear or to be represented, the nonresident's license to operate a motor vehicle and a copy of the judgment shall be sent by the court to the bureau, which shall notify the appropriate agency in accordance with IC 9-30-3-8.
(e) A nonresident who requests to deposit a security in the amount of the fine and costs shall be accompanied to the nearest United States mail receptacle and instructed by the law enforcement officer to place:
(1) the amount of the fine and costs; and
(2) one (1) signed copy of the security deposit agreement;
into a stamped, addressed envelope, which the proper court shall supply to the officer for the nonresident. The officer shall observe

this transaction and shall observe the nonresident deposit the envelope in the mail receptacle. The nonresident shall then be released and given a copy of the security deposit agreement. If the nonresident does not appear in court or is not represented in court at the time and date specified on the receipt, a guilty plea or judgment against the nonresident shall be entered and the security deposit shall be used to satisfy the amount of the fine and costs prescribed for the violation.
(f) A nonresident motorist may deposit with the law enforcement officer a valid motor club card as a guarantee of security if the motor club or its affiliated clubs have a written plan approved by the secretary of state that guarantees the payment of the security in the amount of the fine and costs if the motorist:
(1) does not appear in court; or
(2) is not represented in court on the date and time specified in the security agreement.
(g) The recipient court may refuse acceptance of a security deposit agreement for a second moving traffic charge within a twelve (12) month period. The court may send notice requiring a personal court appearance on a date specified. Upon failure to appear the court shall take the appropriate action as described in this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.99-1996, SEC.2.

IC 9-30-2-6
Warrantless arrests; violations; procedure
Sec. 6. A law enforcement officer may, without a warrant, arrest a person in case of violations of:
(1) IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, or IC 9-26-1-4; and
(2) IC 9-30-5 if the violation of IC 9-30-5 is coupled with an accident;
when the law enforcement officer has reasonable cause to believe that the violation was committed by the person. The procedure prescribed in this section is not the only method prescribed by law for the arrest and prosecution of a person for an offense of similar grade.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-1992, SEC.61.

IC 9-30-2-7
Report of arrests to bureau; contents; filing; retention
Sec. 7. (a) The:
(1) superintendent of the state police department;
(2) police chief of each city or the police chief's designee;
(3) sheriff of each county; and
(4) the town marshal or police chief of each town;
shall report to the bureau immediately the arrest of a person for a violation of an Indiana law or a city ordinance relating to the operation of motor vehicles upon the highways.
(b) The report must state the following:
(1) The offense with which the operator or driver is charged.         (2) The court in which pending.
(3) The names of all available witnesses to the violation.
(4) The name and address of the operator.
(5) If the operator is the holder of a license, the following:
(A) The kind of license and license number.
(B) The license plate number of the vehicle operated by the operator.
(c) The bureau shall cause the report:
(1) to be filed in the bureau; and
(2) retained for at least two (2) years.
(d) The bureau shall prescribe and the bureau shall furnish the form of the report required by this section.
As added by P.L.2-1991, SEC.18.

IC 9-30-2-8
Motor club card plans; guarantee to pay security in amount of fines and costs; fees; renewal; termination; distribution of lists of acceptable cards
Sec. 8. (a) A motor club that is a domestic corporation or a foreign corporation qualified to transact business in Indiana under IC 23-1 or IC 23-7-1.1, or otherwise duly qualified to transact business in Indiana under Indiana corporation law, may guarantee as security the club's motor club card or any card of a motor club affiliated with the motor club, if the motor club files a plan guaranteeing to pay the security in the amount of the fine and costs. The ability to pay the security in the amount of the fine and costs must be demonstrated by evidence of the motor club's financial responsibility that must be:
(1) a balance sheet certified by a certified public accountant at the end of the club's last available fiscal year showing net assets of the motor club in excess of five hundred thousand dollars ($500,000); or
(2) a deposit by a surety company qualified to transact business in Indiana of an annual bond in the amount of twenty-five thousand dollars ($25,000) payable to the state guaranteeing, in the amount of fines and costs, the motor club cards covered by the plan when used as a security deposit.
(b) A motor club that is a foreign corporation not qualified to transact business in Indiana under IC 23-1, IC 23-7-1.1, or any other Indiana corporation law shall demonstrate the club's ability to guarantee payment of the club's card or cards of an affiliated member as a security deposit upon the filing of a plan with the secretary of state guaranteeing payment of the fines and costs of the security and a deposit, by a surety company qualified to transact business in Indiana, of an annual bond in the amount of twenty-five thousand dollars ($25,000) payable to the state, guaranteeing, in the amount of fines and costs, the motor club's cards covered by the plan when used as a security deposit.
(c) A motor club must, upon filing a plan with the secretary of state, pay a filing fee of fifty dollars ($50).
(d) A motor club must annually renew the club's motor card plan.

Renewal must be made by filing before May 1 of each year a new certified balance sheet or surety bond together with a renewal fee of fifty dollars ($50) with the secretary of state.
(e) An approved plan may be terminated by the motor club sixty (60) days after written notice or termination has been delivered to the secretary of state. Upon failure of a motor club to guarantee a security deposit, the motor club plan may be terminated by the secretary of state under IC 4-21.5-3.
(f) Termination by the secretary of state does not relieve a motor club of the club's obligation to pay judgments on cards covered by the club's plan and accepted as security as provided in this chapter. The attorney general may bring an action for the state in an Indiana court against a motor club to enforce an obligation.
(g) The secretary of state shall, by June 1 of each year and at other times necessary for the administration of this section, prepare and distribute to all courts having jurisdiction over minor traffic violations and to the superintendent of the state police department lists of motor club cards that may be accepted as a security deposit.
As added by P.L.2-1991, SEC.18.



CHAPTER 3. COURT PROCEDURES

IC 9-30-3-1
Purpose
Sec. 1. This chapter governs the procedure in courts with original jurisdiction to hear and determine cases involving traffic offenses. This chapter is intended to provide for the just determination of these cases and to that effect shall be construed to secure simplicity and uniformity in procedure, fairness in administration, and the elimination of unjustifiable expense and delay.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-2
Court
Sec. 2. As used in this chapter, "court" means a tribunal with jurisdiction to hear and determine traffic violation cases and the judge or other presiding officer sitting as a court.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-3
Judge
Sec. 3. As used in this chapter, "judge" means an officer authorized by law to sit as a court.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-4
Nonmoving traffic offense
Sec. 4. As used in this chapter, "nonmoving traffic offense" means a violation of a statute, an ordinance, or a regulation concerning the following:
(1) The parking or standing of motor vehicles.
(2) Motor vehicles that are not in motion.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-5
Traffic offense
Sec. 5. As used in this chapter, "traffic offense" means a violation of a statute, an ordinance, or a regulation relating to the operation or use of motor vehicles and any violation of a statute, an ordinance, or a regulation relating to the use of streets and highways by pedestrians or by the operation of any other vehicle.
As added by P.L.2-1991, SEC.18.

IC 9-30-3-6
Information and summons; form and content
Sec. 6. (a) In traffic cases, the information and summons shall be in substantially the following form:
In the _________ Court of __________ County
Cause No. _________ Docket No. ___________ Page No. _____
State of Indiana
SS:    No.___________
County of _______________________________
INFORMATION AND SUMMONS



CHAPTER 4. LICENSES AND REGISTRATIONS; SUSPENSION AND REVOCATION

IC 9-30-4-1
Reasonable ground appearing on records
Sec. 1. Upon any reasonable ground appearing on the records of the bureau, the bureau may do the following:
(1) Suspend or revoke the current driving license of any person.
(2) Suspend or revoke the certificate of registration and license plate for any motor vehicle.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-2
Modification, amendment, or cancellation of orders; judicial review
Sec. 2. The bureau may modify, amend, or cancel any order or determination during the time within which a judicial review could be had. A person aggrieved by the modification, amendment, or cancellation may seek a judicial review as provided in this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-3
Aggrieved persons; petition for review; jurisdiction; statement of facts; order
Sec. 3. (a) A person aggrieved by an order or act of the bureau under section 1 or 2 of this chapter may, within fifteen (15) days after notice is given, file a petition in the circuit or superior court of the county in which the person resides. If the person is a nonresident, the person may file a petition for review in the Marion circuit court.
(b) The petitioner must state facts showing how the order or act of the bureau is wrongful or unlawful, but the filing of a petition does not suspend the order or act unless a stay is allowed by a judge of the court pending final determination of the review on a showing of reasonable probability that the order or act is wrongful or unlawful.
(c) The court shall, within six (6) months of the date of the filing of the petition, hear the petition, take testimony, and examine the facts of the case. The court may, in disposing of the issues, modify, affirm, or reverse the order or act of the bureau in whole or in part and shall make an appropriate order. If the petition has not been heard within six (6) months from the date of the filing, the original order or act of the bureau shall be reinstated in full force and effect.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-4
Filing of petition for review; docketing; issues; venue; costs
Sec. 4. On the filing of a petition for judicial review, the cause shall be docketed by the clerk of the court in the name of the petitioner against the bureau. The issues shall be considered closed by denial of all matters at issue without the necessity of filing any

further pleadings. Changes of venue from the judge or from the county shall be granted either party under the law governing changes of venue in civil causes. The bureau is not liable or taxable for any cost in any action for judicial review.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-5
Appeal
Sec. 5. An appeal from the judgment of the court may be prosecuted by either party to the supreme court as in civil causes if a notice of intention to appeal is filed with the supreme court within a period of fifteen (15) days from the date of the judgment, together with an appeal bond conditioned that the appellant will duly prosecute the appeal and pay all costs if the decision of the supreme court is determined against the appellant with surety approved by the court. No bond is required of the bureau.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-6
Suspension or revocation of license, certificate of registration, and license plates; evidence of registration; offenses; renewal; action by bureau; conviction; term of suspension; appeal
Sec. 6. (a) Whenever the bureau suspends or revokes the current driver's license upon receiving a record of the conviction of a person for any offense under the motor vehicle laws not enumerated under subsection (b), the bureau may also suspend any of the certificates of registration and license plates issued for any motor vehicle registered in the name of the person so convicted. However, the bureau may not suspend the evidence of registration, unless otherwise required by law, if the person has given or gives and maintains during the three (3) years following the date of suspension or revocation proof of financial responsibility in the future in the manner specified in this section.
(b) The bureau shall suspend or revoke without notice or hearing the current driver's license and all certificates of registration and license plates issued or registered in the name of a person who is convicted of any of the following:
(1) Manslaughter or reckless homicide resulting from the operation of a motor vehicle.
(2) Perjury or knowingly making a false affidavit to the department under this chapter or any other law requiring the registration of motor vehicles or regulating motor vehicle operation upon the highways.
(3) A felony under Indiana motor vehicle laws or felony in the commission of which a motor vehicle is used.
(4) Three (3) charges of criminal recklessness involving the use of a motor vehicle within the preceding twelve (12) months.
(5) Failure to stop and give information or assistance or failure to stop and disclose the person's identity at the scene of an accident that has resulted in death, personal injury, or property

damage in excess of two hundred dollars ($200).
(6) Possession, distribution, manufacture, cultivation, transfer, use, or sale of a controlled substance or counterfeit substance, or attempting or conspiring to possess, distribute, manufacture, cultivate, transfer, use, or sell a controlled substance or counterfeit substance.
(c) The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsections (b)(1), (b)(2), (b)(3), (b)(4), and (b)(5), except if property damage is less than two hundred dollars ($200), the bureau may determine whether the driver's license and certificates of registration and license plates shall be suspended or revoked. The license of a person shall also be suspended upon conviction in another jurisdiction for any offense described in subsection (b)(6).
(d) A suspension or revocation remains in effect and a new or renewal license may not be issued to the person and a motor vehicle may not be registered in the name of the person as follows:
(1) Except as provided in subdivisions (2) and (3), for six (6) months from the date of conviction or on the date on which the person is otherwise eligible for a license, whichever is later. Except as provided in IC 35-48-4-15, this includes a person convicted of a crime for which the person's license is suspended or revoked under subsection (b)(6).
(2) Upon conviction of an offense described in subsection (b)(1), for a fixed period of not less than two (2) years and not more than five (5) years, to be fixed by the bureau based upon recommendation of the court entering a conviction. A new or reinstated license may not be issued to the person unless that person, within the three (3) years following the expiration of the suspension or revocation, gives and maintains in force at all times during the effective period of a new or reinstated license proof of financial responsibility in the future in the manner specified in this chapter. However, the liability of the insurance carrier under a motor vehicle liability policy that is furnished for proof of financial responsibility in the future as set out in this chapter becomes absolute whenever loss or damage covered by the policy occurs, and the satisfaction by the insured of a final judgment for loss or damage is not a condition precedent to the right or obligation of the carrier to make payment on account of loss or damage, but the insurance carrier has the right to settle a claim covered by the policy. If the settlement is made in good faith, the amount shall be deductive from the limits of liability specified in the policy. A policy may not be canceled or annulled with respect to a loss or damage by an agreement between the carrier and the insured after the insured has become responsible for the loss or damage, and a cancellation or annulment is void. The policy may provide that the insured or any other person covered by the policy shall reimburse the insurance carrier for payment made on account of any loss or damage claim or suit involving a breach of the

terms, provisions, or conditions of the policy. If the policy provides for limits in excess of the limits specified in this chapter, the insurance carrier may plead against any plaintiff, with respect to the amount of the excess limits of liability, any defenses that the carrier may be entitled to plead against the insured. The policy may further provide for prorating of the insurance with other applicable valid and collectible insurance. An action does not lie against the insurance carrier by or on behalf of any claimant under the policy until a final judgment has been obtained after actual trial by or on behalf of any claimant under the policy.
(3) For the period ordered by a court under IC 35-48-4-15.
(e) The bureau may take action as required in this section upon receiving satisfactory evidence of a conviction of a person in another state.
(f) For the purpose of this chapter, "conviction" includes any of the following:
(1) A conviction upon a plea of guilty.
(2) A determination of guilt by a jury or court, even if:
(A) no sentence is imposed; or
(B) a sentence is suspended.
(3) A forfeiture of bail, bond, or collateral deposited to secure the defendant's appearance for trial, unless the forfeiture is vacated.
(4) A payment of money as a penalty or as costs in accordance with an agreement between a moving traffic violator and a traffic violations bureau.
(g) A suspension or revocation under this section or under IC 9-25-6-8 stands pending appeal of the conviction to a higher court and may be set aside or modified only upon the receipt by the bureau of the certificate of the court reversing or modifying the judgment that the cause has been reversed or modified. However, if the suspension or revocation follows a conviction in a court of no record in Indiana, the suspension or revocation is stayed pending appeal of the conviction to a court of record.
(h) A person aggrieved by an order or act of the bureau under this section or IC 9-25-6-8 may file a petition for a court review.
As added by P.L.2-1991, SEC.18. Amended by P.L.107-1991, SEC.1; P.L.64-1994, SEC.2.

IC 9-30-4-7
Return of suspended license, certificate of registration, and license plate to bureau; violation; Class C misdemeanor; seizure by law enforcement
Sec. 7. (a) A person whose:
(1) operator's or chauffeur's license; or
(2) certificate of registration or license plate;
has been suspended and has not been reinstated shall immediately return the license, certificate of registration, and license plate to the bureau. A person who knowingly fails to comply with this

requirement commits a Class C misdemeanor.
(b) The bureau may:
(1) take possession of a license, certificate of registration, or license plate upon the suspension; or
(2) direct a law enforcement officer to take possession and return the license, certificate, or license plate to the office of the bureau.
(c) All law enforcement officers are authorized as agents of the bureau to seize the license, certificate of registration, and license plate of a person who fails to surrender the license, certificate, or license plate. A law enforcement officer shall notify the bureau of the seizure.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-8
Operation of motor vehicle following suspension of certificate of registration or in violation of a restricted license; Class C misdemeanor
Sec. 8. (a) A person whose certificate of registration has been suspended or revoked, with restoration or the issuance of a new certificate being contingent upon the furnishing of proof of financial responsibility and who, during the suspension or revocation or in the absence of full authorization from the bureau, operates the motor vehicle upon a highway or knowingly permits the motor vehicle to be operated by another person upon a highway except as permitted under this chapter commits a Class C misdemeanor.
(b) A person with a restricted license issued by the bureau who operates a motor vehicle upon a highway in violation of the terms and conditions specified on the restricted license commits a Class C misdemeanor.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-9
Citation on complaint; hearing; notice; suspension or revocation of restricted license; failure to appear; evidence; review; modification, amendment, or cancellation of order
Sec. 9. (a) Upon the filing of a complaint in writing with the bureau against a person holding a current driver's license or applying for a current driver's license or a renewal, the bureau may cite the person for a hearing to consider the suspension or revocation of the license upon any of the following charges:
(1) That the person has committed an offense for the conviction of which mandatory revocation of license is provided.
(2) That the person has, by reckless or unlawful operation of a motor vehicle, caused or contributed to an accident resulting in death or injury to any other person or property damage.
(3) That the person is incompetent to drive a motor vehicle or is afflicted with mental or physical infirmities or disabilities rendering it unsafe for the person to drive a motor vehicle.
(4) That the person is a reckless or negligent driver of a motor

vehicle or has committed a violation of a motor vehicle law.
(b) Whenever the bureau issues a citation upon a complaint in writing for any of the reasons set out in this section, the bureau shall immediately notify the licensee or permit holder of the time and place of the hearing and afford the person an opportunity of a hearing in the county in which the person so cited and against whom the complaint is filed resides before the bureau or a deputy or an agent of the bureau designated for the purpose of the hearing. The citation must state the time, date, and place where the hearing will be held and that the licensee or permit holder has the right to appear and to be heard. At the hearing the bureau or the deputy or agent may issue an order of suspension or revocation or decline to suspend, revoke, or issue the license or permit.
(c) The bureau or the deputy or agent may suspend or revoke the current driver's license of a person and any of the certificates of registration and license plates for a motor vehicle or require the person cited to operate for a period of one (1) year under a restricted license and make the reports the bureau requires.
(d) The bureau or the deputy or agent may subpoena witnesses, administer oaths, and take testimony. The failure of the defendant to appear at the time and place of the hearing after notice as provided in this section does not prevent the hearing, the taking of testimony, and the determination of the matter.
(e) Testimony or a record of suspension or revocation of a current driver's license in the custody of the bureau following a hearing is not admissible as evidence:
(1) in any court in any action at law for negligence; or
(2) in any civil action brought against a person so cited by the bureau under this chapter.
(f) The bureau may suspend or revoke the license of an Indiana resident for a period of not more than one (1) year upon receiving notice of the conviction of the person in another state of an offense that, if committed in Indiana, would be grounds for the suspension or revocation of the license. The bureau may, upon receiving a record of the conviction in Indiana of a nonresident driver of a motor vehicle of an offense under Indiana motor vehicle laws, forward a certified copy of the record to the motor vehicle administrator in the state where the person convicted is a resident.
(g) The bureau may not suspend a current driver's license for more than one (1) year and upon suspending or revoking any license shall require that the license be surrendered to the bureau.
(h) A suspension or revocation under this section stands pending any proceeding for review of an action of the bureau taken under this section.
(i) In addition to any other power, the bureau may modify, amend, or cancel any order or determination during the time within which a judicial review could be had. A person aggrieved by the order or act may have a judicial review under sections 10 and 11 of this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.66-1992, SEC.21.
IC 9-30-4-10
Review; petition for rehearing in circuit or superior court following suspension or revocation by bureau
Sec. 10. (a) A person whose current driver's license or permit or certificate of registration has been suspended or revoked by the bureau under section 9 of this chapter may file a petition within thirty (30) days for a hearing in the matter in a circuit or superior court in the county in which the person resides. The court has jurisdiction and shall set the matter for hearing after fifteen (15) days written notice to the bureau. The court shall conduct a hearing on the petition, take testimony, and examine into the facts of the case de novo and determine whether the action of the bureau complained of was erroneous and make an appropriate order or decree as provided in this chapter.
(b) Every action for a court review or appeal under this chapter shall be tried by the court and not by a jury. The court shall, without any requests, make, sign, and file a special finding of facts in writing and shall state in writing its conclusions of law. The court shall immediately, after ruling on any motion for a new trial duly filed, render judgment in accordance with the conclusions of law stated in the special findings of facts. Exceptions to conclusions of law may be taken by an entry of the exceptions at any time before judgment.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-11
Review procedures; issues; venue; costs; notice of intention; scope of review
Sec. 11. (a) On the filing of a petition under section 10 of this chapter for judicial review, the cause shall be docketed by the clerk of the court in the name of the petitioner against the bureau. The issues shall be considered closed by denial of all matters at issue without the necessity of filing any further pleadings. Changes of venue from the judge or from the county shall be granted either party under the law governing changes of venue in civil causes. The bureau is not liable or taxable for any costs in any action for judicial review.
(b) An appeal from the judgment of the court may be prosecuted by either party as in civil causes, provided a notice of intention to appeal is filed with the court within fifteen (15) days from the date of the judgment, together with an appeal bond conditioned that the appellant will duly prosecute the appeal and pay all costs if the decision of the court having appellate jurisdiction over the appeal is determined against the appellant with surety approved by the court. A bond is not required of the bureau.
(c) IC 4-21.5 does not apply to this chapter. A court does not have jurisdiction to review any order or act of the bureau except as provided for in this chapter, any other law to the contrary, regardless of the date of enactment of the other law.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-12 Effect of suspension of driving privileges or drivers' licenses
Sec. 12. (a) Any court judgment, court order, or administrative proceeding that results in a suspension of a person's driving privileges also suspends any driver's license or permit held by the person.
(b) Any court judgment, court order, or administrative proceeding that results in a suspension of a person's driver's license or permit also suspends the person's driving privileges.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-13
Notice procedures; failure to answer; Class C misdemeanor
Sec. 13. (a) Whenever the bureau is authorized or required to give notice under this chapter or any other law regulating the operation of vehicles, unless a different method of giving notice is otherwise expressly prescribed, the notice may be given either by personal delivery to the person to be notified or by deposit with the United States Postal Service of the notice by first class mail.
(b) A person who, after notification, fails to return or surrender to the bureau upon demand a suspended, revoked, or canceled current driver's license or certificate of registration commits a Class C misdemeanor. The bureau may file an affidavit with the prosecuting attorney of the county in which the person resides charging the person with the offense.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-14
Rules; adoption
Sec. 14. The bureau may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.2-1991, SEC.18.

IC 9-30-4-15
Violations; Class C infraction
Sec. 15. A person who violates a provision of this chapter for which another penalty is not prescribed by law commits a Class C infraction.
As added by P.L.2-1991, SEC.18.



CHAPTER 5. OPERATING A VEHICLE WHILE INTOXICATED

IC 9-30-5-1
Class C misdemeanor; defense
Sec. 1. (a) A person who operates a vehicle with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol but less than fifteen-hundredths (0.15) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class C misdemeanor.
(b) A person who operates a vehicle with an alcohol concentration equivalent to at least fifteen-hundredths (0.15) gram of alcohol per:
(1) one hundred (100) milliliters of the person's blood; or
(2) two hundred ten (210) liters of the person's breath;
commits a Class A misdemeanor.
(c) A person who operates a vehicle with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's body commits a Class C misdemeanor.
(d) It is a defense to subsection (c) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.33-1997, SEC.7; P.L.266-1999, SEC.2; P.L.1-2000, SEC.6; P.L.1-2000, SEC.7; P.L.175-2001, SEC.5.

IC 9-30-5-2
Class A misdemeanor
Sec. 2. (a) Except as provided in subsection (b), a person who operates a vehicle while intoxicated commits a Class C misdemeanor.
(b) An offense described in subsection (a) is a Class A misdemeanor if the person operates a vehicle in a manner that endangers a person.
As added by P.L.2-1991, SEC.18. Amended by P.L.175-2001, SEC.6.

IC 9-30-5-3
Class D felony; previous convictions; passenger less than 18 years of age
Sec. 3. A person who violates section 1 or 2 of this chapter commits a Class D felony if:
(1) the person has a previous conviction of operating while intoxicated that occurred within the five (5) years immediately preceding the occurrence of the violation of section 1 or 2 of this chapter; or
(2) the person:
(A) is at least twenty-one (21) years of age;
(B) violates section 1(b) or 2(b) of this chapter; and
(C) operated a vehicle in which at least one (1) passenger

was less than eighteen (18) years of age.
As added by P.L.2-1991, SEC.18. Amended by P.L.175-2001, SEC.7, P.L.243-2001, SEC.1 and P.L.291-2001, SEC.222; P.L.82-2004, SEC.1.

IC 9-30-5-4
Classification of offense; serious bodily injury
Sec. 4. (a) A person who causes serious bodily injury to another person when operating a motor vehicle:
(1) with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's body; or
(3) while intoxicated;
commits a Class D felony. However, the offense is a Class C felony if the person has a previous conviction of operating while intoxicated within the five (5) years preceding the commission of the offense.
(b) A person who violates subsection (a) commits a separate offense for each person whose serious bodily injury is caused by the violation of subsection (a).
(c) It is a defense under subsection (a)(2) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.5; P.L.97-1996, SEC.3; P.L.96-1996, SEC.3; P.L.33-1997, SEC.8; P.L.1-2000, SEC.8; P.L.175-2001, SEC.8; P.L.76-2004, SEC.3.

IC 9-30-5-5
Classification of offense; death
Sec. 5. (a) A person who causes the death of another person when operating a motor vehicle:
(1) with an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's blood; or
(3) while intoxicated;
commits a Class C felony. However, the offense is a Class B felony if the person has a previous conviction of operating while intoxicated within the five (5) years preceding the commission of the offense, or if the person operated the motor vehicle when the person knew that the person's driver's license, driving privilege, or permit is suspended or revoked for a previous conviction for operating a vehicle while intoxicated.
(b) A person at least twenty-one (21) years of age who causes the death of another person when operating a motor vehicle:         (1) with an alcohol concentration equivalent to at least fifteen-hundredths (0.15) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath; or
(2) with a controlled substance listed in schedule I or II of IC 35-48-2 or its metabolite in the person's blood;
commits a Class B felony.
(c) A person who violates subsection (a) or (b) commits a separate offense for each person whose death is caused by the violation of subsection (a) or (b).
(d) It is a defense under subsection (a)(2) or subsection (b)(2) that the accused person consumed the controlled substance under a valid prescription or order of a practitioner (as defined in IC 35-48-1) who acted in the course of the practitioner's professional practice.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.6; P.L.97-1996, SEC.4; P.L.96-1996, SEC.4; P.L.33-1997, SEC.9; P.L.1-2000, SEC.9; P.L.120-2000, SEC.1; P.L.175-2001, SEC.9; P.L.82-2004, SEC.2; P.L.76-2004, SEC.4; P.L.2-2005, SEC.36.

IC 9-30-5-6
Class C infraction; violation of probationary license
Sec. 6. (a) A person who operates a vehicle in violation of any term of a probationary license issued under this chapter, IC 9-30-6, or IC 9-30-9 commits a Class C infraction.
(b) In addition to any other penalty imposed under this section, the court may suspend the person's driving privileges for a period of not more than one (1) year.
(c) The bureau shall send notice of a judgment entered under this section to the court that granted the defendant probationary driving privileges.
As added by P.L.2-1991, SEC.18.

IC 9-30-5-7
Ignition interlock device offenses; violation of court order
Sec. 7. (a) A person who violates a court order issued under section 16 of this chapter commits a Class A misdemeanor.
(b) Except as provided in subsection (c), a person who knowingly assists another person who is restricted to the use of an ignition interlock device to violate a court order issued under this chapter commits a Class A misdemeanor.
(c) Subsection (b) does not apply if the starting of a motor vehicle, or the request to start a motor vehicle, equipped with an ignition interlock device:
(1) is done for the purpose of safety or mechanical repair of the device or the vehicle; and
(2) the restricted person does not operate the vehicle.
(d) A person who, except in an emergency, knowingly rents, leases, or loans a motor vehicle that is not equipped with a functioning ignition interlock device to a person who is restricted under a court order to the use of a vehicle with an ignition interlock

device commits a Class A infraction.
(e) A person who is subject to an ignition interlock device restriction and drives another vehicle in an emergency situation must notify the court of the emergency within twenty-four (24) hours.
As added by P.L.2-1991, SEC.18. Amended by P.L.131-1993, SEC.1.

IC 9-30-5-8
Ignition interlock device offenses; tampering
Sec. 8. (a) A person who knowingly or intentionally tampers with an ignition interlock device for the purpose of:
(1) circumventing the ignition interlock device; or
(2) rendering the ignition interlock device inaccurate or inoperative;
commits a Class B misdemeanor.
(b) A person who solicits another person to:
(1) blow into an ignition interlock device; or
(2) start a motor vehicle equipped with an ignition interlock device;
for the purpose of providing an operable vehicle to a person who is restricted to driving a vehicle with the ignition interlock device commits a Class C infraction.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.5.

IC 9-30-5-8.5
Class C infraction; person less than 21 years of age driving under the influence
Sec. 8.5. (a) A person who:
(1) is less than twenty-one (21) years of age; and
(2) operates a vehicle with an alcohol concentration equivalent to at least two-hundredths (0.02) gram but less than eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
commits a Class C infraction.
(b) In addition to the penalty imposed under this section, the court may recommend the suspension of the driving privileges of the operator of the vehicle for not more than one (1) year.
As added by P.L.96-1996, SEC.5. Amended by P.L.33-1997, SEC.10; P.L.1-2000, SEC.10; P.L.175-2001, SEC.10.

IC 9-30-5-9
Operation of vehicle in place other than public highway
Sec. 9. It is not a defense in an action under this chapter that the accused person was operating a vehicle in a place other than on a highway.
As added by P.L.2-1991, SEC.18.

IC 9-30-5-9.5
Probationary driving privileges; inapplicability to holder of a commercial driver's license      Sec. 9.5. After June 30, 2005, probationary driving privileges under this chapter do not apply to a person who holds a commercial driver's license in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
As added by P.L.219-2003, SEC.7.

IC 9-30-5-10
Suspension of driving privileges; probationary driving privileges
Sec. 10. (a) In addition to a criminal penalty imposed for an offense under this chapter or IC 14-15-8, the court shall, after reviewing the person's bureau driving record and other relevant evidence, recommend the suspension of the person's driving privileges for the fixed period of time specified under this section.
(b) If the court finds that the person:
(1) does not have a previous conviction of operating a vehicle or a motorboat while intoxicated; or
(2) has a previous conviction of operating a vehicle or a motorboat while intoxicated that occurred at least ten (10) years before the conviction under consideration by the court;
the court shall recommend the suspension of the person's driving privileges for at least ninety (90) days but not more than two (2) years.
(c) If the court finds that the person has a previous conviction of operating a vehicle or a motorboat while intoxicated and the previous conviction occurred more than five (5) years but less than ten (10) years before the conviction under consideration by the court, the court shall recommend the suspension of the person's driving privileges for at least one hundred eighty (180) days but not more than two (2) years. The court may stay the execution of that part of the suspension that exceeds the minimum period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay.
(d) If the court finds that the person has a previous conviction of operating a vehicle or a motorboat while intoxicated and the previous conviction occurred less than five (5) years before the conviction under consideration by the court, the court shall recommend the suspension of the person's driving privileges for at least one (1) year but not more than two (2) years. The court may stay the execution of that part of the suspension that exceeds the minimum period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay. If the court grants probationary driving privileges under this subsection, the court shall order that the probationary driving privileges include the requirement that the person may not operate a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. However, the court may grant probationary driving privileges under this subsection without requiring the installation of an ignition interlock device, if the person is successfully participating in a court supervised alcohol treatment

program in which the person is taking disulfiram or a similar substance that the court determines is effective in treating alcohol abuse. The person granted probationary driving privileges under this subsection shall pay all costs associated with the installation of an ignition interlock device unless the sentencing court determines that the person is indigent.
(e) If the conviction under consideration by the court is for an offense under:
(1) section 4 of this chapter;
(2) section 5 of this chapter;
(3) IC 14-15-8-8(b); or
(4) IC 14-15-8-8(c);
the court shall recommend the suspension of the person's driving privileges for at least two (2) years but not more than five (5) years.
(f) If the conviction under consideration by the court is for an offense involving the use of a controlled substance listed in schedule I, II, III, IV, or V of IC 35-48-2, in which a vehicle was used in the offense, the court shall recommend the suspension or revocation of the person's driving privileges for at least six (6) months.
As added by P.L.2-1991, SEC.18. Amended by P.L.131-1993, SEC.2; P.L.64-1994, SEC.3; P.L.57-1995, SEC.3; P.L.76-2004, SEC.6; P.L.94-2006, SEC.5; P.L.172-2006, SEC.1.

IC 9-30-5-11
Probationary driving privileges; restrictions; commencement date
Sec. 11. (a) If a court grants a person probationary driving privileges under section 12 of this chapter, the person may operate a vehicle only as follows:
(1) To and from the person's place of employment.
(2) For specific purposes in exceptional circumstances.
(3) To and from a court-ordered treatment program.
(b) If the court grants the person probationary driving privileges under section 12(a) of this chapter, that part of the court's order granting probationary driving privileges does not take effect until the person's driving privileges have been suspended for at least thirty (30) days under IC 9-30-6-9.
(c) The court shall notify a person who is granted probationary driving privileges of the following:
(1) That the probationary driving period commences when the bureau issues the probationary license.
(2) That the bureau may not issue a probationary license until the bureau receives a reinstatement fee from the person, if applicable, and the person otherwise qualifies for a license.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.3.

IC 9-30-5-12
Probationary driving privileges; grounds
Sec. 12. (a) If:
(1) a court recommends suspension of a person's driving privileges under section 10(b) of this chapter for an offense

committed under this chapter; and
(2) the person did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the offense;
the court may stay the execution of the suspension of the person's driving privileges and grant the person probationary driving privileges for one hundred eighty (180) days.
(b) An order for probationary privileges must be issued in accordance with sections 11 and 13 of this chapter.
(c) If:
(1) a court recommends suspension of a person's driving privileges under section 10(c), 10(d), or 10(e) of this chapter for an offense committed under this chapter; and
(2) the period of suspension recommended by the court exceeds the minimum permissible fixed period of suspension specified under section 10 of this chapter;
the court may stay the execution of that part of the suspension that exceeds the minimum fixed period of suspension and grant the person probationary driving privileges for a period of time equal to the length of the stay.
(d) In addition to the other requirements of this section, if a person's driving privileges are suspended or revoked under section 10(f) of this chapter, a court must find that compelling circumstances warrant the issuance of probationary driving privileges.
(e) Before a court may grant probationary driving privileges under this section, the person to whom the probationary driving privileges will be granted must meet the burden of proving eligibility to receive probationary driving privileges.
As added by P.L.2-1991, SEC.18. Amended by P.L.64-1994, SEC.4.

IC 9-30-5-13
Order for probationary driving privileges; contents; violation of terms of order
Sec. 13. (a) An order for probationary driving privileges granted under this chapter must include the following:
(1) A requirement that the person may not violate a traffic law.
(2) A restriction of a person's driving privileges providing for automatic execution of the suspension of driving privileges if an order is issued under subsection (b).
(3) A written finding by the court that the court has reviewed the person's driving record and other relevant evidence and found that the person qualifies for a probationary license under this chapter.
(4) Other reasonable terms of probation.
(b) If the court finds that the person has violated the terms of the order granting probationary driving privileges, the court shall order execution of that part of the sentence concerning the suspension of the person's driving privileges.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.7.

IC 9-30-5-14 Suspension of driving privileges; credit; period; termination
Sec. 14. (a) A person whose driving privileges are suspended under section 10 of this chapter:
(1) is entitled to credit for any days during which the license was suspended under IC 9-30-6-9(c); and
(2) may not receive any credit for days during which the person's driving privileges were suspended under IC 9-30-6-9(b).
(b) A period of suspension of driving privileges imposed under section 10 of this chapter must be consecutive to any period of suspension imposed under IC 9-30-6-9(b). However, if the court finds in the sentencing order that it is in the best interest of society, the court may terminate all or any part of the remaining suspension under IC 9-30-6-9(b).
As added by P.L.2-1991, SEC.18. Amended by P.L.2-2005, SEC.37.

IC 9-30-5-15
Imprisonment; community restitution or service; alcohol or drug abuse treatment
Sec. 15. (a) In addition to any criminal penalty imposed for an offense under this chapter, the court shall:
(1) order:
(A) that the person be imprisoned for at least five (5) days; or
(B) the person to perform at least one hundred eighty (180) hours of community restitution or service; and
(2) order the person to receive an assessment of the person's degree of alcohol and drug abuse and, if appropriate, to successfully complete an alcohol or drug abuse treatment program, including an alcohol deterrent program if the person suffers from alcohol abuse;
if the person has one (1) previous conviction of operating while intoxicated.
(b) In addition to any criminal penalty imposed for an offense under this chapter, the court shall:
(1) order:
(A) that the person be imprisoned for at least ten (10) days; or
(B) the person to perform at least three hundred sixty (360) hours of community restitution or service; and
(2) order the person to receive an assessment of the person's degree of alcohol and drug abuse and, if appropriate, to successfully complete an alcohol or drug abuse treatment program, including an alcohol deterrent program if the person suffers from alcohol abuse;
if the person has at least two (2) previous convictions of operating while intoxicated.
(c) Notwithstanding IC 35-50-2-2 and IC 35-50-3-1, a sentence imposed under this section may not be suspended. The court may require that the person serve the term of imprisonment in an

appropriate facility at whatever time or intervals (consecutive or intermittent) determined appropriate by the court. However:
(1) at least forty-eight (48) hours of the sentence must be served consecutively; and
(2) the entire sentence must be served within six (6) months after the date of sentencing.
(d) Notwithstanding IC 35-50-6, a person does not earn credit time while serving a sentence imposed under this section.
As added by P.L.2-1991, SEC.18. Amended by P.L.266-1999, SEC.3; P.L.32-2000, SEC.2; P.L.85-2004, SEC.48.

IC 9-30-5-16
Probationary driving privileges; ignition interlock device; alcohol treatment program
Sec. 16. (a) Except as provided in subsections (b) and (c) and section 10 of this chapter, the court may, in granting probationary driving privileges under this chapter, also order that the probationary driving privileges include the requirement that a person may not operate a motor vehicle unless the vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8.
(b) An order granting probationary driving privileges:
(1) under:
(A) section 12(a) of this chapter, if the person has a previous conviction that occurred at least ten (10) years before the conviction under consideration by the court; or
(B) section 12(c) of this chapter; or
(2) to a person who has a prior unrelated conviction for an offense under this chapter of which the consumption of alcohol is an element;
must prohibit the person from operating a motor vehicle unless the vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. However, a court is not required to order the installation of an ignition interlock device for a person described in subdivision (1) or (2) if the person is successfully participating in a court supervised alcohol treatment program in which the person is taking disulfiram or a similar substance that the court determines is effective in treating alcohol abuse.
(c) A court may not order the installation of an ignition interlock device on a vehicle operated by an employee to whom any of the following apply:
(1) Has been convicted of violating section 1 or 2 of this chapter.
(2) Is employed as the operator of a vehicle owned, leased, or provided by the employee's employer.
(3) Is subject to a labor agreement that prohibits an employee who is convicted of an alcohol related offense from operating the employer's vehicle.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.8; P.L.172-2006, SEC.2.
IC 9-30-5-17
Restitution to emergency medical services restitution fund
Sec. 17. (a) In addition to:
(1) a sentence imposed under this chapter for a felony or misdemeanor; and
(2) an order for restitution to a victim;
the court shall, without placing the individual on probation, or as a condition of probation, order the individual to make restitution to the emergency medical services restitution fund under IC 16-31-8 for emergency medical services necessitated because of the offense committed by the individual.
(b) An order for restitution under this section may not be for more than one thousand dollars ($1,000).
(c) In making an order for restitution under this section, the court shall consider the following:
(1) The schedule of costs submitted to the court under IC 16-31-8-5.
(2) The amount of restitution that the individual is or will be able to pay.
(d) The court shall immediately forward a copy of an order for restitution made under this section to the Indiana emergency medical services commission under IC 16-31-8.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1993, SEC.68.



CHAPTER 6. IMPLIED CONSENT; ADMINISTRATIVE AND EVIDENTIARY MATTERS

IC 9-30-6-1
Chemical test for intoxication; implied consent
Sec. 1. A person who operates a vehicle impliedly consents to submit to the chemical test provisions of this chapter as a condition of operating a vehicle in Indiana.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-2
Probable cause; offer of test; alternative tests; requirement to submit
Sec. 2. (a) A law enforcement officer who has probable cause to believe that a person has committed an offense under this chapter, IC 9-30-5, or IC 9-30-9, or a violation under IC 9-30-15 shall offer the person the opportunity to submit to a chemical test.
(b) A law enforcement officer:
(1) is not required to offer a chemical test to an unconscious person; and
(2) may offer a person more than one (1) chemical test under this chapter.
(c) A test administered under this chapter must be administered within three (3) hours after the law enforcement officer had probable cause to believe the person committed an offense under IC 9-30-5 or a violation under IC 9-30-15.
(d) A person must submit to each chemical test offered by a law enforcement officer in order to comply with the implied consent provisions of this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.7.

IC 9-30-6-3
Arrest; probable cause; evidence of intoxication; refusal to submit to test; admissibility
Sec. 3. (a) If a law enforcement officer has probable cause to believe that a person committed an offense under IC 9-30-5, the person may be arrested. However, if the chemical test results in prima facie evidence that the person is intoxicated, the person shall be arrested for an offense under this chapter, IC 9-30-5, or IC 9-30-9.
(b) At any proceeding under this chapter, IC 9-30-5, or IC 9-30-9, a person's refusal to submit to a chemical test is admissible into evidence.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-4
Bureau rules
Sec. 4. The bureau shall adopt rules under IC 4-22-2 necessary to carry out this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.8.
IC 9-30-6-4.3
Forfeited or seized vehicles; registration of certain vehicles prohibited
Sec. 4.3. (a) This section applies only to a person whose motor vehicle has been seized under IC 34-24-1-1(14).
(b) If the bureau receives an order from a court recommending that the bureau not register a motor vehicle in the name of a person whose motor vehicle has been seized under IC 34-24-1-1(15), the bureau may not register a motor vehicle in the name of the person whose motor vehicle has been seized until the person proves that the person possesses a current driving license.
As added by P.L.94-2006, SEC.6.

IC 9-30-6-5
Breath test operators, equipment, and chemicals; certification; rules; certificates as prima facie evidence
Sec. 5. (a) The director of the department of toxicology of the Indiana University school of medicine shall adopt rules under IC 4-22-2 concerning the following:
(1) Standards and regulations for the:
(A) selection;
(B) training; and
(C) certification;
of breath test operators.
(2) Standards and regulations for the:
(A) selection; and
(B) certification;
of breath test equipment and chemicals.
(3) The certification of the proper technique for administering a breath test.
(b) Certificates issued in accordance with rules adopted under subsection (a) shall be sent to the clerk of the circuit court in each county where the breath test operator, equipment, or chemicals are used to administer breath tests. However, failure to send a certificate does not invalidate any test.
(c) Certified copies of certificates issued in accordance with rules adopted under subsection (a):
(1) are admissible in a proceeding under this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15;
(2) constitute prima facie evidence that the equipment or chemical:
(A) was inspected and approved by the department of toxicology on the date specified on the certificate copy; and
(B) was in proper working condition on the date the breath test was administered if the date of approval is not more than one hundred eighty (180) days before the date of the breath test;
(3) constitute prima facie evidence of the approved technique for administering a breath test; and
(4) constitute prima facie evidence that the breath test operator

was certified by the department of toxicology on the date specified on the certificate.
(d) Results of chemical tests that involve an analysis of a person's breath are not admissible in a proceeding under this chapter, IC 9-30-5, IC 9-30-9, or IC 9-30-15 if:
(1) the test operator;
(2) the test equipment;
(3) the chemicals used in the test, if any; or
(4) the techniques used in the test;
have not been approved in accordance with the rules adopted under subsection (a).
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.9.

IC 9-30-6-6
Chemical tests on blood, urine, or other bodily substance; disclosure of results; no privilege or liability; results admissible; limitation
Sec. 6. (a) A physician or a person trained in obtaining bodily substance samples and acting under the direction of or under a protocol prepared by a physician, who:
(1) obtains a blood, urine, or other bodily substance sample from a person, regardless of whether the sample is taken for diagnostic purposes or at the request of a law enforcement officer under this section; or
(2) performs a chemical test on blood, urine, or other bodily substance obtained from a person;
shall deliver the sample or disclose the results of the test to a law enforcement officer who requests the sample or results as a part of a criminal investigation. Samples and test results shall be provided to a law enforcement officer even if the person has not consented to or otherwise authorized their release.
(b) A physician, a hospital, or an agent of a physician or hospital is not civilly or criminally liable for any of the following:
(1) Disclosing test results in accordance with this section.
(2) Delivering a blood, urine, or other bodily substance sample in accordance with this section.
(3) Obtaining a blood, urine, or other bodily substance sample in accordance with this section.
(4) Disclosing to the prosecuting attorney or the deputy prosecuting attorney for use at or testifying at the criminal trial of the person as to facts observed or opinions formed.
(5) Failing to treat a person from whom a blood, urine, or other bodily substance sample is obtained at the request of a law enforcement officer if the person declines treatment.
(6) Injury to a person arising from the performance of duties in good faith under this section.
(c) For the purposes of this chapter, IC 9-30-5, or IC 9-30-9:
(1) the privileges arising from a patient-physician relationship do not apply to the samples, test results, or testimony described in this section; and         (2) samples, test results, and testimony may be admitted in a proceeding in accordance with the applicable rules of evidence.
(d) The exceptions to the patient-physician relationship specified in subsection (c) do not affect those relationships in a proceeding not covered by this chapter, IC 9-30-5, or IC 9-30-9.
(e) The test results and samples obtained by a law enforcement officer under subsection (a) may be disclosed only to a prosecuting attorney or a deputy prosecuting attorney for use as evidence in a criminal proceeding under this chapter, IC 9-30-5, or IC 9-30-9.
(f) This section does not require a physician or a person under the direction of a physician to perform a chemical test.
(g) A physician or a person trained in obtaining bodily substance samples and acting under the direction of or under a protocol prepared by a physician shall obtain a blood, urine, or other bodily substance sample if the following exist:
(1) A law enforcement officer requests that the sample be obtained.
(2) The law enforcement officer has certified in writing the following:
(A) That the officer has probable cause to believe the person from whom the sample is to be obtained has violated IC 9-30-5.
(B) That the person from whom the sample is to be obtained has been involved in a motor vehicle accident that resulted in the serious bodily injury or death of another.
(C) That the accident that caused the serious bodily injury or death of another occurred not more than three (3) hours before the time the sample is requested.
(3) Not more than the use of reasonable force is necessary to obtain the sample.
(h) If the person:
(1) from whom the bodily substance sample is to be obtained under this section does not consent; and
(2) resists the taking of a sample;
the law enforcement officer may use reasonable force to assist an individual, who must be authorized under this section to obtain a sample, in the taking of the sample.
(i) The person authorized under this section to obtain a bodily substance sample shall take the sample in a medically accepted manner.
(j) A law enforcement officer may transport the person to a place where the sample may be obtained by any of the following persons who are trained in obtaining bodily substance samples and who have been engaged to obtain samples under this section:
(1) A physician holding an unlimited license to practice medicine or osteopathy.
(2) A registered nurse.
(3) A licensed practical nurse.
(4) An emergency medical technician-basic advanced (as defined in IC 16-18-2-112.5).         (5) An emergency medical technician-intermediate (as defined in IC 16-18-2-112.7).
(6) A paramedic (as defined in IC 16-18-2-266).
(7) A certified phlebotomist.
As added by P.L.2-1991, SEC.18. Amended by P.L.2-1993, SEC.69; P.L.132-1993, SEC.1; P.L.1-1994, SEC.40; P.L.205-2003, SEC.3; P.L.94-2006, SEC.7.

IC 9-30-6-7
Refusal to submit to chemical tests or test results in prima facie evidence of intoxication; duties of arresting officer
Sec. 7. (a) If a person refuses to submit to a chemical test, the arresting officer shall inform the person that refusal will result in the suspension of the person's driving privileges.
(b) If a person refuses to submit to a chemical test after having been advised that the refusal will result in the suspension of driving privileges or submits to a chemical test that results in prima facie evidence of intoxication, the arresting officer shall do the following:
(1) Obtain the person's driver's license or permit if the person is in possession of the document and issue a receipt valid until the initial hearing of the matter held under IC 35-33-7-1.
(2) Submit a probable cause affidavit to the prosecuting attorney of the county in which the alleged offense occurred.
(3) Send a copy of the probable cause affidavit submitted under subdivision (2) to the bureau.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-8
Probable cause; suspension of driving privileges; ignition interlock device
Sec. 8. (a) Whenever a judicial officer has determined that there was probable cause to believe that a person has violated IC 9-30-5 or IC 14-15-8, the clerk of the court shall forward:
(1) a copy of the affidavit; and
(2) a bureau certificate as described in section 16 of this chapter;
to the bureau.
(b) The probable cause affidavit required under section 7(b)(2) of this chapter must do the following:
(1) Set forth the grounds for the arresting officer's belief that there was probable cause that the arrested person was operating a vehicle in violation of IC 9-30-5 or a motorboat in violation of IC 14-15-8.
(2) State that the person was arrested for a violation of IC 9-30-5 or operating a motorboat in violation of IC 14-15-8.
(3) State whether the person:
(A) refused to submit to a chemical test when offered; or
(B) submitted to a chemical test that resulted in prima facie evidence that the person was intoxicated.
(4) Be sworn to by the arresting officer.     (c) Except as provided in subsection (d), if it is determined under subsection (a) that there was probable cause to believe that a person has violated IC 9-30-5 or IC 14-15-8, at the initial hearing of the matter held under IC 35-33-7-1:
(1) the court shall recommend immediate suspension of the person's driving privileges to take effect on the date the order is entered;
(2) the court shall order the person to surrender all driver's licenses, permits, and receipts; and
(3) the clerk shall forward the following to the bureau:
(A) The person's license or permit surrendered under this section or section 3 or 7 of this chapter.
(B) A copy of the order recommending immediate suspension of driving privileges.
(d) If it is determined under subsection (a) that there is probable cause to believe that a person violated IC 9-30-5, the court may, as an alternative to a license suspension under subsection (c)(1), issue an order recommending that the person be prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8 until the bureau is notified by a court that the criminal charges against the person have been resolved.
As added by P.L.2-1991, SEC.18. Amended by P.L.57-1995, SEC.4; P.L.76-2004, SEC.9.

IC 9-30-6-8.5
Ignition interlock device; notice
Sec. 8.5. (a) If the bureau receives an order recommending use of an ignition interlock device under section 8(d) of this chapter, the bureau shall immediately do the following:
(1) Mail a notice to the person's last known address stating that the person may not operate a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8 commencing:
(A) five (5) days after the date of the notice; or
(B) on the date the court enters an order recommending use of an ignition interlock device;
whichever occurs first.
(2) Notify the person of the right to a judicial review under section 10 of this chapter.
(b) Notwithstanding IC 4-21.5, an action that the bureau is required to take under this section is not subject to any administrative adjudication under IC 4-21.5.
As added by P.L.76-2004, SEC.10.

IC 9-30-6-8.7
Offenses; operating motor vehicle without ignition interlock device
Sec. 8.7. (a) A person commits a Class B infraction if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and         (2) is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 8(d) of this chapter.
(b) A person commits a Class B misdemeanor if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) knows the person is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 8(d) of this chapter.
As added by P.L.76-2004, SEC.11.

IC 9-30-6-9
Suspension of driving privileges; duties of bureau; limitations; nature of action; suspension and reinstatement
Sec. 9. (a) This section does not apply if an ignition interlock device order is issued under section 8(d) of this chapter.
(b) If the affidavit under section 8(b) of this chapter states that a person refused to submit to a chemical test, the bureau shall suspend the driving privileges of the person:
(1) for:
(A) one (1) year; or
(B) if the person has at least one (1) previous conviction for operating while intoxicated, two (2) years; or
(2) until the suspension is ordered terminated under IC 9-30-5.
(c) If the affidavit under section 8(b) of this chapter states that a chemical test resulted in prima facie evidence that a person was intoxicated, the bureau shall suspend the driving privileges of the person:
(1) for one hundred eighty (180) days; or
(2) until the bureau is notified by a court that the charges have been disposed of;
whichever occurs first.
(d) Whenever the bureau is required to suspend a person's driving privileges under this section, the bureau shall immediately do the following:
(1) Mail a notice to the person's last known address that must state that the person's driving privileges will be suspended for a specified period, commencing:
(A) five (5) days after the date of the notice; or
(B) on the date the court enters an order recommending suspension of the person's driving privileges under section 8(c) of this chapter;
whichever occurs first.
(2) Notify the person of the right to a judicial review under section 10 of this chapter.
(e) Notwithstanding IC 4-21.5, an action that the bureau is required to take under this article is not subject to any administrative adjudication under IC 4-21.5.
(f) If a person is granted probationary driving privileges under

IC 9-30-5 and the bureau has not received the probable cause affidavit described in section 8(b) of this chapter, the bureau shall suspend the person's driving privileges for a period of thirty (30) days. After the thirty (30) day period has elapsed, the bureau shall, upon receiving a reinstatement fee, if applicable, from the person who was granted probationary driving privileges, issue the probationary license if the person otherwise qualifies for a license.
(g) If the bureau receives an order granting probationary driving privileges to a person who has a prior conviction for operating while intoxicated, the bureau shall do the following:
(1) Issue the person a probationary license and notify the prosecuting attorney of the county from which the order was received that the person is not eligible for a probationary license.
(2) Send a certified copy of the person's driving record to the prosecuting attorney.
The prosecuting attorney shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order. If the bureau does not receive a corrected order within sixty (60) days, the bureau shall notify the attorney general, who shall, in accordance with IC 35-38-1-15, petition the court to correct the court's order.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.12; P.L.153-2005, SEC.4; P.L.94-2006, SEC.8.

IC 9-30-6-10
Judicial hearing; petition; issues; findings; county prosecutor to represent state; burden of proof; appeal
Sec. 10. (a) A person against whom an ignition interlock device order has been issued under section 8.5 of this chapter or whose driving privileges have been suspended under section 9 of this chapter is entitled to a prompt judicial hearing. The person may file a petition that requests a hearing:
(1) in the court where the charges with respect to the person's operation of a vehicle are pending; or
(2) if charges with respect to the person's operation of a vehicle have not been filed, in any court of the county where the alleged offense or refusal occurred that has jurisdiction over crimes committed in violation of IC 9-30-5.
(b) The petition for review must:
(1) be in writing;
(2) be verified by the person seeking review; and
(3) allege specific facts that contradict the facts alleged in the probable cause affidavit.
(c) The hearing under this section shall be limited to the following issues:
(1) Whether the arresting law enforcement officer had probable cause to believe that the person was operating a vehicle in violation of IC 9-30-5.
(2) Whether the person refused to submit to a chemical test offered by a law enforcement officer.     (d) If the court finds:
(1) that there was no probable cause; or
(2) that the person's driving privileges were suspended under section 9(b) of this chapter and that the person did not refuse to submit to a chemical test;
the court shall order the bureau to rescind the ignition interlock device requirement or reinstate the person's driving privileges.
(e) The prosecuting attorney of the county in which a petition has been filed under this chapter shall represent the state on relation of the bureau with respect to the petition.
(f) The petitioner has the burden of proof by a preponderance of the evidence.
(g) The court's order is a final judgment appealable in the manner of civil actions by either party. The attorney general shall represent the state on relation of the bureau with respect to the appeal.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.13; P.L.2-2005, SEC.38.

IC 9-30-6-11
Reinstatement of driving privileges; rescission of ignition interlock device requirement; conditions; findings of fact
Sec. 11. (a) Notwithstanding any other provision of this chapter, IC 9-30-5, or IC 9-30-9, the court shall order the bureau to rescind an ignition interlock device requirement or reinstate the driving privileges of a person if:
(1) all of the charges under IC 9-30-5 have been dismissed and the prosecuting attorney states on the record that no charges will be refiled against the person;
(2) the court finds the allegations in a petition filed by a defendant under section 18 of this chapter are true; or
(3) the person:
(A) did not refuse to submit to a chemical test offered as a result of a law enforcement officer having probable cause to believe the person committed the offense charged; and
(B) has been found not guilty of all charges by a court or by a jury.
(b) The court's order must contain findings of fact establishing that the requirements for reinstatement described in subsection (a) have been met.
(c) A person whose driving privileges are reinstated under this section is not required to pay a reinstatement fee.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.14.

IC 9-30-6-12
Suspension of driving privileges recommended by court; compliance; limitation
Sec. 12. (a) If a court recommends suspension of the driving privileges under this chapter, IC 9-30-5, or IC 9-30-9:
(1) the bureau shall comply with the recommendation of suspension, and the driving privileges of the person remain

suspended for the period set by the court; and
(2) the person shall surrender to the court all licenses, permits, or receipts issued to the person, and the court shall immediately forward the licenses, permits, or receipts to the bureau with the abstract of conviction or judgment.
(b) During the three (3) years following the termination of the suspension the person's driving privileges remain suspended until the person provides proof of financial responsibility in force under IC 9-25.
(c) If at any time during the three (3) years following the termination of the suspension imposed under subsection (a) a person who has provided proof of financial responsibility under IC 9-25 fails to maintain the proof, the bureau shall suspend the person's driving privileges until the person again provides proof of financial responsibility under IC 9-25.
(d) An agency action under this section is not subject to IC 4-21.5.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-13
Reinstatement of driving privileges; rescission of ignition interlock device requirement; duties of bureau
Sec. 13. If a court orders the bureau to rescind an ignition interlock device requirement or reinstate a person's driving privileges under this article, the bureau shall comply with the order. Unless the order for reinstatement is issued under section 11(2) of this chapter, the bureau shall also do the following:
(1) Remove any record of the ignition interlock device requirement or suspension from the bureau's recordkeeping system.
(2) Reinstate the privileges without cost to the person.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.15.

IC 9-30-6-13.5
Removal of suspension from record
Sec. 13.5. Whenever a case filed under IC 9-30-5 is terminated in favor of the defendant and the defendant's driving privileges were suspended under section 9(c) of this chapter, the bureau shall remove any record of the suspension, including the reason for suspension, from the defendant's official driving record.
As added by P.L.103-1991, SEC.3. Amended by P.L.2-2005, SEC.39.

IC 9-30-6-14
Certified copies of driving and court records as prima facie evidence
Sec. 14. In a proceeding under this article:
(1) a certified copy of a person's driving record obtained from the bureau; or
(2) a certified copy of a court record concerning a previous conviction;
constitutes prima facie evidence that the person has a previous

conviction of operating while intoxicated.
As added by P.L.2-1991, SEC.18.

IC 9-30-6-15
Evidence of blood alcohol content shown by chemical tests admissible
Sec. 15. (a) At any proceeding concerning an offense under IC 9-30-5 or a violation under IC 9-30-15, evidence of the alcohol concentration that was in the blood of the person charged with the offense:
(1) at the time of the alleged violation; or
(2) within the time allowed for testing under section 2 of this chapter;
as shown by an analysis of the person's breath, blood, urine, or other bodily substance is admissible.
(b) If, in a prosecution for an offense under IC 9-30-5, evidence establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the offense within the period of time allowed for testing under section 2 of this chapter; and
(2) the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood at the time the test sample was taken; or
(B) two hundred ten (210) liters of the person's breath;
the trier of fact shall presume that the person charged with the offense had an alcohol concentration equivalent to at least eight-hundredths (0.08) gram of alcohol per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle. However, this presumption is rebuttable.
(c) If evidence in an action for a violation under IC 9-30-5-8.5 establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the violation within the time allowed for testing under section 2 of this chapter; and
(2) the person charged with the violation:
(A) was less than twenty-one (21) years of age at the time of the alleged violation; and
(B) had an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(i) one hundred (100) milliliters of the person's blood; or
(ii) two hundred ten (210) liters of the person's breath;
at the time the test sample was taken;
the trier of fact shall presume that the person charged with the violation had an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle.

However, the presumption is rebuttable.
(d) If, in an action for a violation under IC 9-30-15, evidence establishes that:
(1) a chemical test was performed on a test sample taken from the person charged with the offense within the time allowed for testing under section 2 of this chapter; and
(2) the person charged with the offense had an alcohol concentration equivalent to at least four-hundredths (0.04) gram of alcohol per:
(A) one hundred (100) milliliters of the person's blood; or
(B) two hundred ten (210) liters of the person's breath;
at the time the test sample was taken;
the trier of fact shall presume that the person charged with the offense had an alcohol concentration equivalent to at least four-hundredths (0.04) gram of alcohol by weight in grams per one hundred (100) milliliters of the person's blood or per two hundred ten (210) liters of the person's breath at the time the person operated the vehicle. However, this presumption is rebuttable.
As added by P.L.2-1991, SEC.18. Amended by P.L.53-1994, SEC.10; P.L.96-1996, SEC.6; P.L.33-1997, SEC.11; P.L.1-2000, SEC.11; P.L.175-2001, SEC.11.

IC 9-30-6-16
Bureau certificate; form and contents
Sec. 16. The bureau certificate must contain the following information and may be substantially in the following form:
BUREAU OF MOTOR VEHICLES



CHAPTER 7. IMPLIED CONSENT IN ACCIDENTS INVOLVING SERIOUS INJURY OR DEATH

IC 9-30-7-0.5
Inapplicability to operator of personal assistive mobility device
Sec. 0.5. This chapter does not apply to the operator of an electric personal assistive mobility device.
As added by P.L.143-2002, SEC.9.

IC 9-30-7-1
Definitions
Sec. 1. (a) As used in this chapter, "portable breath test" means a hand held apparatus that measures the alcohol concentration in a breath sample delivered by a person into the mouthpiece of the apparatus.
(b) As used in this chapter, "fatal accident" means an accident, a collision, or other occurrence that involves at least one (1) vehicle and that results in:
(1) death; or
(2) bodily injury that gives a law enforcement officer reason to believe that the death of at least one (1) person is imminent.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.1.

IC 9-30-7-2
Implied consent to portable breath test or chemical test
Sec. 2. A person who operates a vehicle impliedly consents to submit to the portable breath test or chemical test under this chapter as a condition of operating a vehicle in Indiana. A person must submit to each portable breath test or chemical test offered by a law enforcement officer under this chapter to comply with this chapter.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.2.

IC 9-30-7-3
Offer of test; administration of test
Sec. 3. (a) A law enforcement officer shall offer a portable breath test or chemical test to any person who the officer has reason to believe operated a vehicle that was involved in a fatal accident or an accident involving serious bodily injury. If:
(1) the results of a portable breath test indicate the presence of alcohol;
(2) the results of a portable breath test do not indicate the presence of alcohol but the law enforcement officer has probable cause to believe the person is under the influence of a controlled substance or another drug; or
(3) the person refuses to submit to a portable breath test;
the law enforcement officer shall offer a chemical test to the person.
(b) A law enforcement officer may offer a person more than one (1) portable breath test or chemical test under this section. However, all chemical tests must be administered within three (3) hours after

the fatal accident or the accident involving serious bodily injury.
(c) It is not necessary for a law enforcement officer to offer a portable breath test or chemical test to an unconscious person.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.3.

IC 9-30-7-4
Breath analysis; blood, urine, or other bodily substance; testing requirements
Sec. 4. (a) If a chemical test conducted under this chapter involves an analysis of breath, the test must comply with the requirements under IC 9-30-6-5.
(b) IC 9-30-6-6 applies if a physician or a person trained in obtaining bodily substance samples who is acting under the direction of or under a protocol prepared by a physician or who has been engaged to obtain bodily substance samples:
(1) obtains a blood, urine, or other bodily substance sample from a person at the request of a law enforcement officer who acts under this section; or
(2) performs a chemical test on blood, urine, or another bodily substance obtained from a person under this section.
As added by P.L.2-1991, SEC.18.

IC 9-30-7-5
Refusal to submit to test; penalties and recidivism; suspension of license
Sec. 5. (a) A person who refuses to submit to a portable breath test or chemical test offered under this chapter commits a Class C infraction. However, the person commits a Class A infraction if the person has at least one (1) previous conviction for operating while intoxicated.
(b) In addition to any other penalty imposed, the court shall suspend the person's driving privileges:
(1) for one (1) year; or
(2) if the person has at least one (1) previous conviction for operating while intoxicated, for two (2) years.
As added by P.L.2-1991, SEC.18. Amended by P.L.275-2001, SEC.4; P.L.94-2006, SEC.9.



CHAPTER 8. IGNITION INTERLOCK DEVICES

IC 9-30-8-1
Term of installation; costs
Sec. 1. (a) If a court orders the installation of a certified ignition interlock device under IC 9-30-5 on a motor vehicle that a person whose license is restricted owns or expects to operate, except as provided in subsection (b), the court shall set the time that the installation must remain in effect. However, the term may not exceed the maximum term of imprisonment the court could have imposed. The person shall pay the cost of installation unless the sentencing court determines that the person is indigent.
(b) If the court orders installation of a certified ignition interlock device under IC 9-30-5-10(d), the installation must remain in effect for a period of six (6) months.
As added by P.L.2-1991, SEC.18. Amended by P.L.76-2004, SEC.17; P.L.94-2006, SEC.10; P.L.172-2006, SEC.3.

IC 9-30-8-2
Blood alcohol level rendering vehicle inoperable
Sec. 2. An ignition interlock device shall be set to render a motor vehicle inoperable if the ignition interlock device detects an alcohol concentration equivalent to at least two-hundredths (0.02) gram of alcohol per:
(1) one hundred (100) milliliters of the blood of the person; or
(2) two hundred ten (210) liters of the breath of the person;
who offers a breath sample.
As added by P.L.2-1991, SEC.18. Amended by P.L.33-1997, SEC.12; P.L.1-2000, SEC.12.

IC 9-30-8-3
Standards and specifications
Sec. 3. The bureau shall adopt rules under IC 4-22-2 to establish standards and specifications for an ignition interlock device, the installation of which the courts may mandate under IC 9-30-5-16. The standards and specifications must require at a minimum that the device meets the following requirements:
(1) Is accurate.
(2) Does not impede the safe operation of a vehicle.
(3) Provides a minimum opportunity to be bypassed.
(4) Shows evidence of tampering if tampering is attempted.
(5) Has a label affixed warning that a person tampering with or misusing the device is subject to a civil penalty.
As added by P.L.2-1991, SEC.18.

IC 9-30-8-4
Calibration and maintenance; responsibility
Sec. 4. The calibration and maintenance of an ignition interlock device that is mandated by a court is the responsibility of the

manufacturer.
As added by P.L.2-1991, SEC.18.

IC 9-30-8-5
Restricted license; issuance by bureau
Sec. 5. If a court orders a person under IC 9-30-5-16 to operate only a vehicle that is equipped with an ignition interlock device, the bureau shall include that condition when issuing a license.
As added by P.L.2-1991, SEC.18.



CHAPTER 9. CIRCUIT COURT ALCOHOL ABUSE DETERRENT PROGRAMS

IC 9-30-9-0.5
Applicability after June 30, 2005
Sec. 0.5. After June 30, 2005, this chapter does not apply to a person who:
(1) holds a commercial driver's license; and
(2) has been charged with an offense involving the operation of a motor vehicle in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
As added by P.L.219-2003, SEC.8.



CHAPTER 10. HABITUAL VIOLATOR OF TRAFFIC LAWS

IC 9-30-10-1
"Judgment"
Sec. 1. As used in this chapter, "judgment" means:
(1) a judgment of conviction against the defendant in a felony or misdemeanor case; or
(2) a civil judgment against the defendant in an infraction or ordinance proceeding.
As added by P.L.2-1991, SEC.18.



CHAPTER 11. PARKING TICKETS

IC 9-30-11-1
Judgment
Sec. 1. As used in this chapter, "judgment" means a monetary penalty assessed for the violation of an ordinance that regulates parking violations.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-2
Infraction involving rented or leased vehicle; inapplication of registration suspension procedure
Sec. 2. The motor vehicle registration suspension procedure under this chapter does not apply to a judgment imposed for an infraction or ordinance violation involving a motor vehicle that was, at the time of the infraction or ordinance violation, the subject of a written agreement for the rental or lease of the motor vehicle for a period not greater than sixty (60) days.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-3
Notification of failure to pay judgments
Sec. 3. If it appears from the records of a court that has jurisdiction to enforce ordinances that regulate parking violations that three (3) judgments concerning a motor vehicle have not been paid before the deadlines established by a statute, an ordinance, or a court order, the clerk of the court shall send a notice to the person who is the registered owner of the motor vehicle. The notice must inform the person of the following:
(1) That the clerk will send a referral to the bureau if the judgments are not paid within thirty (30) days after a notice was mailed.
(2) That the referral will result in the suspension of the motor vehicle's registration if the judgments are not paid.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-4
Referral to bureau regarding unpaid judgments; contents
Sec. 4. A clerk may send a referral to the bureau if the judgments are not paid not later than thirty (30) days after a notice was mailed. The referral must include the following:
(1) Any information known or available to the clerk concerning the following of the motor vehicle:
(A) The license plate number and year of registration.
(B) The name of the owner.
(2) The date on which each of the violations occurred.
(3) The law enforcement agencies responsible for the parking citations.
(4) The date when the notice required under section 3 of this

chapter was mailed.
(5) The seal of the clerk.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-5
Suspension of registration upon receipt of referral
Sec. 5. If the bureau receives a referral under section 4 of this chapter, the bureau shall suspend the registration of the motor vehicle and mail a notice to the person in whose name the vehicle is registered that does the following:
(1) Informs the person that the motor vehicle's registration has been suspended and the reason for the suspension.
(2) Informs the person that if the judgments are not paid within fifteen (15) days, the motor vehicle's license plates will be removed by a law enforcement officer.
(3) Explains what the person is required to do to have the registration reinstated.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-6
Reinstatement of registration; conditions
Sec. 6. The bureau shall reinstate motor vehicle registration that is suspended under this chapter if the following occur:
(1) Any person presents the bureau or a bureau license branch with adequate proof that all unpaid judgments with respect to the motor vehicle have been paid.
(2) A reinstatement fee under IC 9-29 is paid to the bureau, if applicable.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.5.

IC 9-30-11-7
Notice of suspension
Sec. 7. If the bureau suspends a motor vehicle registration under section 5 of this chapter, the bureau shall send a notice of the suspension to the clerk who sent the referral. Upon receipt of a notice, a clerk shall inform each of the law enforcement agencies that are listed on the referral of the following:
(1) That the motor vehicle's registration has been suspended.
(2) That any law enforcement agency may remove the license plate of the motor vehicle fifteen (15) days after the motor vehicle's registration was suspended unless the judgments have been paid.
As added by P.L.2-1991, SEC.18.

IC 9-30-11-8
Defenses; proof; airport police
Sec. 8. (a) This section does not apply in a proceeding concerning a standing or parking citation issued by a police authority operating under the jurisdiction of an airport authority.
(b) It is a defense in a proceeding to enforce an ordinance or a

statute defining an infraction concerning the standing or parking of vehicles if the owner:
(1) proves that at the time of the alleged violation the owner was engaged in the business of renting or leasing vehicles under written agreements;
(2) proves that at the time of the alleged violation the vehicle was in the care, custody, or control of a person (other than the owner or an employee of the owner) under a written agreement for the rental or lease of the vehicle for a period of not more than sixty (60) days; and
(3) provides to the traffic violations bureau or court that has jurisdiction the name and address of the person who was renting or leasing the vehicle at the time of the alleged violation.
(c) The owner of a vehicle may establish proof under subsection (b)(2) by submitting, within thirty (30) days after the owner receives notice by mail of:
(1) the parking ticket; or
(2) the infraction violation;
a copy of the rental or lease agreement to the traffic violations bureau or court that has jurisdiction.
As added by P.L.2-1991, SEC.18. Amended by P.L.1-2006, SEC.169.



CHAPTER 12. DISHONORED CHECKS

IC 9-30-12-1
Payment of fee for driver's license or permit with dishonored check; suspension or revocation
Sec. 1. The bureau may suspend or revoke the driver's license or permit of an individual who pays the fee required for the driver's license or permit with a check that:
(1) is not honored by the financial institution on which the check is drawn; or
(2) has had payment stopped by the maker of the check.
As added by P.L.2-1991, SEC.18.

IC 9-30-12-2
Reinstatement of license or permit; revalidation of title or registration
Sec. 2. The bureau may:
(1) reinstate a license or permit revoked or suspended under section 1 of this chapter; or
(2) revalidate a title or registration that has been invalidated under section 3 of this chapter;
if the obligation has been satisfied, including the payment of service, collection, and reinstatement fees, if applicable.
As added by P.L.2-1991, SEC.18. Amended by P.L.153-2005, SEC.6.

IC 9-30-12-3
Invalidation of title or registration
Sec. 3. The bureau may invalidate a title or registration that has been issued by the bureau and the applicable fees have been paid with a check that:
(1) is not honored by the financial institution on which the check is drawn; or
(2) has had payment stopped by the maker of the check.
As added by P.L.2-1991, SEC.18.

IC 9-30-12-4
Payment of fee for title or registration with dishonored check; suspension or revocation
Sec. 4. The bureau may suspend or revoke the driver's license or permit of an individual who pays the fee required for a vehicle title or registration with a check that:
(1) is not honored by the financial institution on which the check is drawn; or
(2) has had payment stopped by the maker of the check.
As added by P.L.2-1991, SEC.18.

IC 9-30-12-5
Procedures for suspension or revocation; adoption of rules
Sec. 5. The bureau shall adopt a rule to establish procedures to be

followed by the bureau in suspending or revoking a driver's license or permit under this chapter.
As added by P.L.2-1991, SEC.18.



CHAPTER 13. MISCELLANEOUS CRIMINAL OFFENSES; SUSPENSION OF DRIVER'S LICENSE

IC 9-30-13-1
Reckless driving
Sec. 1. For a person who uses a motor vehicle to commit recklessness under IC 35-42-2-2, the judge of the court in which the person is convicted shall recommend that the current driver's license of the person be suspended for not less than sixty (60) days and not more than two (2) years.
As added by P.L.2-1991, SEC.18.

IC 9-30-13-2
Obstruction of traffic
Sec. 2. For a person who uses a motor vehicle to commit obstruction of traffic under IC 35-42-2-4, the judge of the court in which the person is convicted may recommend that the current driver's license of the person be suspended for not less than sixty (60) days and not more than two (2) years.
As added by P.L.2-1991, SEC.18.

IC 9-30-13-3
Criminal mischief
Sec. 3. For a person who uses a motor vehicle to commit criminal mischief under IC 35-43-1-2, the judge of the court in which the person is convicted may recommend that the current driver's license of the person be suspended for not less than sixty (60) days and not more than two (2) years.
As added by P.L.2-1991, SEC.18.

IC 9-30-13-4
Involuntary manslaughter; reckless homicide; fixed term suspension
Sec. 4. If a person commits any of the following offenses, the court that convicted the person shall recommend the suspension of the person's driving privileges for a fixed period of at least two (2) years and not more than five (5) years:
(1) Involuntary manslaughter resulting from the operation of a motor vehicle (IC 35-42-1-4).
(2) Reckless homicide resulting from the operation of a motor vehicle (IC 35-42-1-5).
As added by P.L.2-1991, SEC.18.

IC 9-30-13-5
Involuntary manslaughter; reckless homicide; failure of court to recommend fixed term; two year suspension
Sec. 5. If a court fails to recommend a fixed term of suspension for an offense described under section 4 of this chapter, the bureau shall suspend the driver's license of the convicted person under

IC 9-30-4-6 for two (2) years.
As added by P.L.2-1991, SEC.18.



CHAPTER 14. VICTIM IMPACT PROGRAMS

IC 9-30-14-1
"Covered offense" defined
Sec. 1. As used in this chapter, "covered offense" means the following:
(1) An offense:
(A) for which the offender's current driving license may be suspended under IC 9-30-13; and
(B) that involved the obstruction of traffic with or the operation of a motor vehicle with alcohol or a controlled substance listed in schedule I or II under IC 35-48-2 in the person's blood.
(2) An offense described under IC 9-30-5 that involved operation of a motor vehicle with alcohol or a controlled substance listed under schedule I or II under IC 35-48-2.
As added by P.L.94-1991, SEC.2.

IC 9-30-14-2
Attendance at victim impact program
Sec. 2. In addition to any other requirement imposed on a person by a court, a court may order a person who is:
(1) convicted of a covered offense; or
(2) a defendant in a criminal proceeding in which prosecution is conditionally deferred under IC 12-23-5 or another law for a covered offense;
to attend a victim impact program that meets the requirements specified under section 3 of this chapter. The person is responsible for any charges imposed by the victim impact program.
As added by P.L.94-1991, SEC.2. Amended by P.L.2-1992, SEC.94.

IC 9-30-14-3
Qualification as victim impact program
Sec. 3. To qualify as a victim impact program under section 2 of this chapter, a program must do the following:
(1) Provide an opportunity to participate in a victim impact program in the county in which the court is located.
(2) Present each victim impact program described in subdivision (1) with at least one (1) speaker who is one (1) of the following:
(A) A person who was injured as a result of the operation of a vehicle by another person who operated the vehicle under the influence of alcohol or a controlled substance listed in schedule I or II under IC 35-48-2.             (B) A family member or a friend of a person who was injured or died as a result of the operation of a vehicle by another person who operated the vehicle under the influence of alcohol or a controlled substance listed in schedule I or II under IC 35-48-2.
(C) A person who was convicted in Indiana of a covered offense or in another state of an offense that is substantially similar to a covered offense.
(D) A person who has been or is involved in a program designed to control the use or otherwise rehabilitate a person who is an alcohol abuser (as defined in IC 12-7-2-11), a drug abuser (as defined in IC 12-7-2-73), or both.
(3) Require a person to visit a specified emergency medical care facility, a coroner facility, or a chronic alcoholism treatment center under supervision, as specified by the court.
As added by P.L.94-1991, SEC.2. Amended by P.L.2-1992, SEC.95.

IC 9-30-14-4
Visitation at emergency medical, coroner, or alcoholism facility; liability for civil damages from injury to visitor
Sec. 4. Neither a facility described in section 3(3) of this chapter nor an employee of the facility is liable for:
(1) civil damages from injury to a person required to visit the facility under this chapter; or
(2) damages caused to a person during the visitation described in subdivision (1) by another person required to visit the facility under this chapter;
except for willful or grossly negligent acts intended to, or reasonably likely to, result in the injury or damage.
As added by P.L.94-1991, SEC.2. Amended by P.L.1-1992, SEC.63.



CHAPTER 15. OPEN ALCOHOLIC BEVERAGE CONTAINERS; CONSUMPTION OF ALCOHOL IN MOTOR VEHICLES

IC 9-30-15-1
"Alcoholic beverage" defined
Sec. 1. As used in this chapter, "alcoholic beverage" has the meaning set forth in IC 7.1-1-3-5.
As added by P.L.53-1994, SEC.11.

IC 9-30-15-2
"Container" defined
Sec. 2. As used in this chapter, "container" has the meaning set forth in IC 7.1-1-3-13.
As added by P.L.53-1994, SEC.11.

IC 9-30-15-3
Open alcoholic beverage container during operation of motor vehicle; Class C infraction
Sec. 3. (a) This section does not apply to the following:
(1) A container possessed by a person who is in the:
(A) passenger compartment of a motor vehicle designed, maintained, or used primarily for the transportation of persons for compensation; or
(B) living quarters of a house coach or house trailer.
(2) A container located in a fixed center console or other similar fixed compartment that is locked.
(3) A container located:
(A) behind the last upright seat; or
(B) in an area not normally occupied by a person;
in a motor vehicle that is not equipped with a trunk.
(b) A person in a motor vehicle who, while the motor vehicle is in operation or while the motor vehicle is located on the right-of-way of a public highway, possesses a container:
(1) that has been opened;
(2) that has a broken seal; or
(3) from which some of the contents have been removed;
in the passenger compartment of the motor vehicle commits a Class C infraction.
(c) A violation of this section is not considered a moving traffic violation:
(1) for purposes of IC 9-14-3; and
(2) for which points are assessed by the bureau under the point system.
As added by P.L.53-1994, SEC.11. Amended by P.L.33-1997, SEC.15; P.L.1-2000, SEC.14; P.L.209-2005, SEC.1.

IC 9-30-15-4
Consumption of alcohol while operating a motor vehicle; Class B infraction      Sec. 4. The operator of a motor vehicle who knowingly consumes an alcoholic beverage while the motor vehicle is being operated upon a public highway commits a Class B infraction.
As added by P.L.53-1994, SEC.11.






ARTICLE 31. WATERCRAFT TITLING AND REGISTRATION

CHAPTER 1. GENERAL PROVISIONS

IC 9-31-1-1
Administration of article
Sec. 1. The bureau shall administer this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-2
Preparation of forms to administrate article
Sec. 2. The bureau shall prepare all necessary certificates, applications, assignments, authorizations, documents, forms, and records to administer this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-3
Use tax on watercraft; receipt of payment by bureau
Sec. 3. The bureau shall receive payments of the use tax on watercraft that is required by IC 6-2.5-3-2 and IC 6-2.5-3-6.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-4
License branches
Sec. 4. The bureau may utilize the services and facilities of license branches to carry out the bureau's responsibilities under this article. However, an additional charge may not be imposed for the services of license branches under this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-5
Rules
Sec. 5. The bureau shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.71-1991, SEC.11.

IC 9-31-1-6
Classification of watercraft
Sec. 6. Watercraft are classified for the purposes of this article and IC 9-29-15 as follows:
Length in Feet
Class     At Least     But Less Than
1     0     13
2     13     16
3     16     20
4     20     26
5     26     40     6     40     50
7     50
As added by P.L.71-1991, SEC.11.



CHAPTER 2. WATERCRAFT CERTIFICATES OF TITLE

IC 9-31-2-1
Nonapplicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) A watercraft from a jurisdiction other than Indiana temporarily using the waters of Indiana.
(2) A ship's lifeboat.
(3) Watercraft other than motorboats unless the owner voluntarily desires to become subject to this chapter.
(4) A watercraft that is a Class 5 or lower motorboat or sailboat under IC 6-6-11-11 (the boat excise tax), unless the owner voluntarily desires to become subject to this chapter.
(5) A watercraft that is propelled by an internal combustion, steam, or electrical inboard or outboard motor or engine or by any mechanical means, including sailboats that are equipped with such a motor or engine when the sailboat is in operation whether or not the sails are hoisted, if:
(A) the watercraft was made by an individual for the use of the individual and not for resale; and
(B) the owner does not voluntarily desire to become subject to this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-2
Watercraft requiring registration; exception
Sec. 2. (a) Except as provided in subsection (b), a watercraft that is required to be registered in Indiana must have a certificate of title issued under this chapter.
(b) A watercraft acquired by the Indiana owner of the watercraft before January 1, 1986, is not required to have a certificate of title until after ownership of the watercraft is transferred to another person.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-3
Transfer or acquisition of title; necessity for transfer or obtaining of title certificate
Sec. 3. (a) Except as provided in section 5 of this chapter, a person may not transfer ownership of a watercraft that was acquired by the person after January 1, 1986, without delivering to the transferee of the watercraft a certificate of title with an assignment on the certificate of title that shows title in the transferee.
(b) A person who acquires ownership of a watercraft after January 1, 1986, must obtain a certificate of title for the watercraft under section 6 of this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-4 Necessity for certificate of title to obtain right, title, claim, or interest in watercraft
Sec. 4. (a) A person acquiring a watercraft from the owner of the watercraft, whether the owner is a manufacturer, importer, dealer, or otherwise, does not acquire any right, title, claim, or interest in or to the watercraft until the person has obtained a certificate of title to the watercraft. A waiver or estoppel does not operate in favor of the person against another person having possession of the certificate of title, or manufacturer's or importer's certificate for the watercraft, for a valuable consideration.
(b) A court may recognize the right, title, claim, or interest of a person in or to a watercraft sold, disposed of, mortgaged, or encumbered only if the right, title, claim, or interest:
(1) is evidenced by a certificate of title or a manufacturer's or importer's certificate issued under this chapter; or
(2) is evidenced by admission in the pleadings or stipulation of the parties.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-5
Sale of watercraft to dealer; manufacturer's or importer's certificate
Sec. 5. (a) A manufacturer, importer, dealer, or other person may not sell or otherwise dispose of a new watercraft to a dealer, to be used by the dealer for purposes of display and resale, without delivering to the dealer a manufacturer's or importer's certificate executed under this section and with those assignments on the certificate as are necessary to show title in the purchaser of the watercraft. A dealer may not purchase or acquire a new watercraft without obtaining from the seller of the watercraft the manufacturer's or importer's certificate.
(b) A manufacturer's or importer's certificate of the origin of a watercraft must contain the following information along with the additional information the bureau requires:
(1) A description of the watercraft, including, if applicable, the make, year, length, dry weight, series or model, horsepower rating, hull type, and hull identification number.
(2) Certification of the date of transfer of the watercraft to a distributor, dealer, or other transferee and the name and address of the transferee.
(3) Certification that this is the first transfer of the new watercraft in ordinary trade and commerce.
(4) The signature and address of a representative of the transferor.
(c) An assignment of a manufacturer's or importer's certificate shall be printed on the reverse side of the manufacturer's or importer's certificate. The assignment form must include the following:
(1) The name and address of the transferee.
(2) A certification that the watercraft is new.         (3) A warranty that the title at the time of delivery is subject only to the liens and encumbrances that are set forth and described in full in the assignment.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-6
Application for certificate of title; time for filing; fee
Sec. 6. An application for a certificate of title shall be filed with the bureau within thirty-one (31) days after the date of purchase or transfer. The application must be accompanied by the fee prescribed in IC 9-29-15-1.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-7
Application for certificate of title; certification; contents
Sec. 7. An application for a certificate of title must be certified by the owner or purchaser of the watercraft and must contain the following information, along with the additional information the bureau requires:
(1) The name and address of the applicant.
(2) A statement of how the watercraft was acquired.
(3) The name and address of the previous owner.
(4) A statement of liens, mortgages, or other encumbrances on the watercraft and the name and address of the holder of the liens, mortgages, or other encumbrances.
(5) If a lien, mortgage, or other encumbrance is not outstanding, a statement of that fact.
(6) A description of the watercraft, including, if applicable, the make, year, length, dry weight, series or model, horsepower rating, hull type, and hull identification number.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-8
Hull identification number
Sec. 8. If a watercraft contains a permanent hull identification number placed on the watercraft by the manufacturer of the watercraft, the number shall be used as the hull identification number. If there is no manufacturer's hull identification number or if the manufacturer's hull identification number has been removed or obliterated, the bureau shall, upon a prescribed application that includes information indicating proof of ownership, assign a hull identification number to the watercraft. The assigned hull identification number shall be permanently affixed to or imprinted by the applicant at the place and in the manner designated by the bureau upon the watercraft to which the hull identification number is assigned. The fee prescribed under IC 9-29-15-2 shall be paid to the bureau for assigning a hull identification number.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-9 Certificate of title; first application
Sec. 9. If a certificate of title was not previously issued in Indiana for the watercraft, the application must be accompanied by one (1) of the following:
(1) A manufacturer's or importer's certificate.
(2) A sworn statement of ownership as prescribed by the bureau.
(3) A certificate of registration issued under IC 9-31-3, if purchased by the applicant before January 1, 1986.
(4) A certificate of title or bill of sale.
(5) Other evidence of ownership required by the law of another state from which the watercraft is brought into Indiana.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-10
Certificate of title; first application; certificate of hull identification number
Sec. 10. Evidence of ownership of a watercraft for which an Indiana certificate of title was not previously issued and that does not have permanently affixed to the watercraft a hull identification number shall be accompanied by the certificate of hull identification number assigned by the bureau under section 8 of this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-11
Retention and verification of evidence of title
Sec. 11. The bureau shall retain the evidence of title presented by an applicant on which a certificate of title is issued and shall use reasonable diligence in ascertaining whether the facts in the application are true by checking the application and documents accompanying the application with the records of watercraft in the bureau.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-12
Filing of application and issuance of certificate of title; assignment of certificate form
Sec. 12. (a) The bureau shall file each application received. If the bureau is satisfied:
(1) of the genuineness and regularity of an application;
(2) that no tax imposed by IC 6-2.5 is owed as evidenced by the receipt for payment or determination of exemption from the department of state revenue; and
(3) that the applicant is entitled to the issuance of a certificate of title;
the bureau shall issue a certificate of title containing the information required in the application for a certificate of title, as prescribed by section 7 of this chapter, as well as space for the notation and cancellation of a lien, a mortgage, or an encumbrance.
(b) A form for the assignment of the certificate of title must

appear on the reverse side of the certificate of title. The assignment form must include a warranty that the signer is the owner of the watercraft and that a mortgage, a lien, or an encumbrance is not on the watercraft except as noted on the face of the certificate of title.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-13
Numbering and indexing of certificates of title
Sec. 13. The bureau shall do the following:
(1) Prescribe a uniform method of numbering certificates of title.
(2) Maintain in the office of the bureau indexes for the certificates of title.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-14
Destruction of old certificates and supporting evidence
Sec. 14. The bureau may destroy a certificate of title or supporting evidence of a certificate of title covering a watercraft that was on file for ten (10) years after the date of filing.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-15
Cancellation of improperly issued certificates of title
Sec. 15. (a) If it appears that a certificate of title is improperly issued, the bureau shall cancel the certificate. The bureau shall notify the person to whom the certificate of title was issued, as well as any lienholders appearing on the certificate of title, of the cancellation and shall demand the surrender of the certificate of title.
(b) A cancellation under subsection (a) does not affect the validity of a lien noted on the certificate of title.
(c) The holder of a certificate of title canceled under subsection (a) shall return the certificate of title to the bureau immediately.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-16
Transfers of ownership by operation of law; issuance of certificate of title
Sec. 16. (a) If the transfer of ownership of a watercraft is by operation of law (such as upon inheritance, devise, bequest, order in bankruptcy, insolvency, replevin, or execution of sale), if a watercraft is sold to satisfy a storage or repair charge, or if repossession is had upon default in performance of the terms of a security agreement, the bureau shall issue to the applicant a certificate of title to the watercraft upon the following:
(1) The surrender of the prior certificate of title or the manufacturer's or importer's certificate, or, when that is not possible, upon presentation of satisfactory proof to the bureau of ownership and a right of possession to the watercraft.
(2) Payment of the fee prescribed under IC 9-29-15-1.         (3) Presentation of an application for certificate of title.
(b) A certification by the person or agent of the person to whom possession of the watercraft passed setting forth the facts entitling the person to possession and ownership, together with a copy of the journal entry, court order, or instrument upon which the claim of possession and ownership is founded, is satisfactory proof of ownership and right of possession.
(c) If an applicant cannot produce proof of ownership, the applicant may apply to the bureau and submit evidence of ownership. If the bureau finds the evidence sufficient, the bureau may issue a certificate of title. If, from the records of the department, a lien appears to be on the watercraft, the certificate of title must contain a statement of the lien, unless the application is accompanied by proper evidence of the extinction of the lien.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-17
Late application for certificate of title
Sec. 17. If a person fails to apply for a title within thirty-one (31) days after obtaining ownership of a boat, the person shall pay a late title fee prescribed under IC 9-29-15-3.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-18
Distribution of use tax collections
Sec. 18. The bureau shall retain one percent (1%) of the use taxes received under this article and remit the balance to the department of state revenue in the manner prescribed by the department of state revenue.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-19
Change or destruction of watercraft; surrender and cancellation of certificate of title
Sec. 19. (a) If a watercraft is dismantled, destroyed, or changed in a manner that the watercraft loses the character of a watercraft or changed in a manner that the watercraft is not the watercraft described in the certificate of title, an owner of the watercraft and a person mentioned as owner in the last certificate of title shall surrender the certificate of title to the bureau. The bureau shall, with the consent of a holder of a lien noted on the certificate of title, enter a cancellation upon the lienholder's records.
(b) Upon the cancellation of a certificate of title in the manner prescribed by subsection (a), the bureau may cancel and destroy the certificates.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-20
Duplicate certificates of title
Sec. 20. (a) If a certificate of title is lost or mutilated or becomes

illegible, the owner of the watercraft shall apply to the bureau for a duplicate certificate of title upon a form prescribed by the bureau and accompanied by the fee prescribed by IC 9-29-15-1. The person making the application shall certify the application. Upon receipt of the application, the bureau shall issue a duplicate certificate of title to the person entitled to receive the certificate of title under this chapter. Upon the issuance of a duplicate certificate of title, the previously issued certificate of title becomes void.
(b) Each duplicate certificate of title must contain the legend "This is a duplicate certificate.". The duplicate certificate of title shall be delivered to the person entitled to possession.
(c) If an original certificate of title is recovered by the owner, the owner shall immediately surrender the original certificate of title to the bureau for cancellation.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-21
Commercial lookup service of watercraft title records; title information
Sec. 21. (a) The bureau may provide a commercial lookup service of watercraft title records on a fee basis per transaction and use fee revenues received from the service for necessary expenses.
(b) The bureau shall furnish information on a title without charge to law enforcement and conservation officers when engaged in official duties.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-22
Agents to sign manufacturer or importer certificates
Sec. 22. Manufacturers and importers shall appoint and authorize agents to sign manufacturer's or importer's certificates. The bureau may require that a certified copy of a list containing the names and the facsimile signatures of authorized agents be furnished to the bureau.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-23
Stolen or converted watercraft; record information
Sec. 23. (a) Upon receiving knowledge of a stolen watercraft, a law enforcement agency shall immediately furnish the sheriff's department of the county from which the watercraft was stolen, the department of natural resources, law enforcement division, and the bureau with full information concerning the theft.
(b) The bureau shall file the record in the numerical order of the manufacturer's hull identification number or assigned hull identification number with the index records of the watercraft. The bureau shall prepare a list of watercraft stolen and recovered as disclosed by the reports submitted to the bureau. The bureau shall distribute the lists as the bureau considers advisable.
(c) If a stolen or converted watercraft is recovered, the owner or

recovering agency shall immediately notify the law enforcement agency that received the initial theft report. The law enforcement agency shall immediately notify the bureau, the department of natural resources, the sheriff of the county from which the watercraft was stolen, and other law enforcement agencies in the county. The bureau shall remove the record of the theft or conversion from the file in which the report is recorded.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-24
Security agreements; perfection; record entry; discharge of lien
Sec. 24. (a) A security agreement covering a security interest in a watercraft that is not inventory held for sale can be perfected only if the bureau indicates the security interest on the certificate of title or duplicate. Except as otherwise provided in this section, IC 26-1-9.1 applies to security interests in watercraft.
(b) The secured party, upon presentation of a properly completed application for certificate of title to the bureau together with the fee prescribed by IC 9-29-15-1, may have a notation of the lien made on the face of the certificate of title to be issued by the bureau. The bureau shall enter the notation and the date of the notation and shall note the lien and the date of the lien in the bureau's files.
(c) Whenever a lien is discharged, the holder shall note the discharge on the certificate of title over the holder's signature.
As added by P.L.71-1991, SEC.11. Amended by P.L.57-2000, SEC.5.

IC 9-31-2-25
Examination of certificate applications; investigations; rejection of application
Sec. 25. The bureau shall use due diligence in examining and determining the genuineness, regularity, and legality of every application for a certificate of title for a watercraft and may do the following:
(1) Make the investigations that are determined necessary or require additional information. An authorized employee of the bureau may inspect a watercraft to determine whether a certificate of title should be issued.
(2) Reject an application:
(A) if not satisfied of:
(i) the application's genuineness, regularity, or legality; or
(ii) the truth of a statement contained on the application; or
(B) for any other reason authorized by law.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-26
Misdemeanor offenses
Sec. 26. A person who does any of the following commits a Class A misdemeanor:
(1) Operates in Indiana a watercraft for which a certificate of

title is required without having a certificate as prescribed by this chapter.
(2) Operates in Indiana a watercraft for which a certificate of title is required for which the certificate of title is canceled.
(3) Fails to surrender a certificate of title upon cancellation of the certificate by the bureau and notice of the cancellation as prescribed in this chapter.
(4) Fails to surrender a certificate of title to the bureau, as provided in this chapter, if the watercraft is destroyed, dismantled, or changed in a manner that the watercraft is not the watercraft described in the certificate of title.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-27
Felony offenses
Sec. 27. A person who does any of the following commits a Class D felony:
(1) Alters or forges a certificate of title or a manufacturer's or importer's certificate to a watercraft, an assignment of either, or a cancellation of a lien on a watercraft.
(2) Holds or uses a certificate, assignment, or cancellation, knowing the document is altered or forged.
(3) Procures or attempts to procure a certificate of title to a watercraft or passes or attempts to pass a certificate of title or an assignment of title to a watercraft knowing or having reason to believe that the watercraft is stolen.
(4) Sells or offers for sale in Indiana a watercraft on which the manufacturer's or assigned hull identification number is destroyed, removed, covered, altered, or defaced, with knowledge of the destruction, removal, covering, alteration, or defacement of the manufacturer's or assigned hull identification number.
(5) Destroys, removes, alters, or defaces the manufacturer's or assigned hull identification number of a watercraft.
(6) Uses a false or fictitious name, gives a false or fictitious address, or makes a false statement in an application or certificate required under this chapter or in a bill of sale or sworn statement of ownership, or otherwise commits fraud in an application.
(7) Sells or transfers a watercraft without delivering to the purchaser or transferee of the watercraft a certificate of title or a manufacturer's or importer's certificate to the watercraft assigned to the purchaser as provided for in this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-2-28
Chapter violations; offenses
Sec. 28. A person who violates section 2, 3, 5, 6, 9, 10, or 11 of this chapter commits a Class C misdemeanor.
As added by P.L.71-1991, SEC.11.
IC 9-31-2-29
Rule violation; offense
Sec. 29. A person who violates a rule adopted to carry out this chapter commits a Class A infraction.
As added by P.L.71-1991, SEC.11.



CHAPTER 3. MOTORBOAT REGISTRATION

IC 9-31-3-1
Boats requiring registration and numbering
Sec. 1. Except as provided in section 2 of this chapter, every motorboat principally used on the waters of Indiana must be registered and numbered.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-2
Motorboats not requiring registration and numbering; prima facie evidence negating registration exception
Sec. 2. (a) A motorboat does not have to be registered and numbered under this chapter if any of the following conditions are met:
(1) The motorboat is legally registered in another state and:
(A) the motorboat has not been within Indiana for more than sixty (60) consecutive days; or
(B) the owner of the motorboat has paid the excise tax required under IC 6-6-11 and fees required under IC 6-6-11-13 and IC 9-29-15-9.
(2) The motorboat is from a country other than the United States temporarily using the waters of Indiana.
(3) The motorboat is a ship's lifeboat.
(4) The motorboat belongs to a class of boats that has been exempted from registration and numbering by the bureau after the bureau has found the following:
(A) That the registration and numbering of motorboats of that class will not materially aid in their identification.
(B) That an agency of the federal government has a numbering system applicable to the class of motorboats to which the motorboat in question belongs.
(C) That the motorboat would also be exempt from numbering if the motorboat were subject to the federal law.
(b) The following are prima facie evidence that a motorboat will be operated on the waters of Indiana for more than sixty (60) consecutive days and must be registered under subsection (a)(1):
(1) The rental or lease for more than sixty (60) consecutive days of a mooring facility that is located on the waters of Indiana for the motorboat.
(2) The purchase of a mooring facility that is located on the waters of Indiana for the motorboat.
(3) Any other contractual agreement that allows the use of a mooring facility that is located on the waters of Indiana for:
(A) the motorboat; and
(B) more than sixty (60) consecutive days.
As added by P.L.71-1991, SEC.11. Amended by P.L.81-1993, SEC.4; P.L.64-1996, SEC.2; P.L.46-2006, SEC.3.
IC 9-31-3-3
Prerequisites to operation of motorboat on state waters
Sec. 3. Except as provided in sections 5 and 7 of this chapter, a person may not operate or give permission for the operation of a motorboat on the waters of Indiana unless the motorboat is:
(1) registered and numbered under this chapter;
(2) in accordance with applicable federal law; or
(3) legally registered in another state.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-4
Conditions of operation of motorboat on state waters
Sec. 4. Except as provided in sections 5 and 7 of this chapter, a motorboat may only be operated on the waters of Indiana if the following conditions are met:
(1) The registration number awarded to the motorboat is in full force and effect.
(2) The identifying number set forth in the certificate of registration is displayed on each side of the bow of the motorboat. However, a motorboat that has a valid marine document issued by the United States Bureau of Customs is not required to display the registration number.
(3) The decals indicating the year and month of expiration of registration and class of boat are attached to the motorboat as provided under IC 6-6-11.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-5
Operation of motorboat with temporary permit
Sec. 5. A motorboat that has never been registered in Indiana and that is purchased from a dealer licensed by the bureau under IC 9-31-4 may be operated on the waters of Indiana for a period of thirty-one (31) days from the date of purchase if the operator has in the operator's possession the following:
(1) A bill of sale from the dealer giving the purchaser's name and address, the date of purchase, and the make and type of boat or the hull identification number.
(2) A temporary permit displayed on the forward portion of the boat, as provided in section 6 of this chapter.
As added by P.L.71-1991, SEC.11. Amended by P.L.210-2001, SEC.1; P.L.249-2001, SEC.1.

IC 9-31-3-6
Temporary permits and registration forms
Sec. 6. (a) The bureau shall furnish temporary permits and registration forms to a registered dealer upon request.
(b) A plate or card described in subsection (a) must display the following information:
(1) The dealer's license number.
(2) The date of purchase, plainly stamped or stenciled on the

plate or card.
(c) A temporary permit may not be used or displayed unless the plate or card is furnished by the bureau.
(d) A dealer who authorizes the use of a temporary permit under this section does not assume responsibility or incur liability for injury to a person or property during the period the temporary permit is in effect.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-7
Operation of motorboat with registration identification card
Sec. 7. A motorboat that is legally registered in this or another state at the time of purchase may be operated for a period of thirty-one (31) days from the date of purchase if the operator has in the operator's possession the registration identification card of the previous owner with the corresponding registration numbers displayed on the forward part of the boat.
As added by P.L.71-1991, SEC.11. Amended by P.L.210-2001, SEC.2 and P.L.249-2001, SEC.2.

IC 9-31-3-8
Application for registration; establishment of ownership
Sec. 8. The owner of a motorboat that is required to be registered and numbered by Indiana shall file an application for registration with the bureau. At the time of filing the application, the applicant must provide proof of ownership and a hull identification number to the bureau. If there is not a manufacturer's hull identification number for the motorboat, the bureau shall assign a hull identification number at the time of registration in the same manner as a hull identification number is assigned under IC 9-31-2-8. The fee prescribed under IC 9-29-15-2 shall be paid to the bureau for assigning a hull identification number. For purposes of registering a motorboat or obtaining a hull identification number to register a motorboat, ownership may be established by any one (1) of the following:
(1) A manufacturer's or importer's certificate.
(2) A sworn statement of ownership as prescribed by the bureau. An affidavit executed, under penalties for perjury, by the person filing the application shall be accepted as proof of ownership for any motorboat or sailboat that:
(A) is a Class 5 or lower motorboat under IC 6-6-11-11 (the boat excise tax) and the motorboat is not titled under IC 9-31-2; or
(B) is propelled by an internal combustion, steam, or electrical inboard or outboard motor or engine or by any mechanical means, including sailboats that are equipped with such a motor or engine when the sailboat is in operation whether or not the sails are hoisted, if:
(i) the motorboat was made by an individual for the use of the individual and not for resale; and                 (ii) the motorboat is not titled under IC 9-31-2.
(3) A certificate of title or bill of sale.
(4) Other evidence of ownership required by the law of another state from which the motorboat is brought into Indiana.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.64.

IC 9-31-3-9
Applications; signing; fees
Sec. 9. (a) Except as provided in subsection (b), application under section 8 of this chapter must be signed by the owner of the motorboat and accompanied by the fee specified under IC 9-29-15-4.
(b) A motorboat that is owned by the United States, a state, or a subdivision of a state is exempt from the payment of a fee to register the motorboat.
(c) The bureau shall transfer the money derived from the fees collected under subsection (a) to the department of natural resources.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-10
Issuance of certificate of registration
Sec. 10. Upon receipt of a completed application under section 8 of this chapter and fee under section 9 of this chapter, the bureau shall enter the application upon the bureau's records and shall issue to the applicant a certificate of registration in which is stated the number awarded to the motorboat and the name and address of the owner. The registration certificate shall be available at all times for inspection on the motorboat for which the registration certificate is issued whenever the motorboat is in operation.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-11
Attachment of identification number to motorboat
Sec. 11. The owner shall paint on or attach to each side of the bow of the motorboat the registration number assigned under section 10 of this chapter. The number shall be painted on or attached in the manner prescribed by rules adopted by the bureau so that the number is clearly visible. The registration number shall be maintained in legible condition.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-12
Transfer of motorboat ownership
Sec. 12. Upon the transfer of ownership of a motorboat, the owner shall provide proper ownership documents and the certificate of registration to the new owner at the time of delivering the motorboat. The new owner shall file an application, along with the proper fee, with the bureau and a new registration certificate shall be issued in the same manner as an original issue of a registration certificate.
As added by P.L.71-1991, SEC.11.
IC 9-31-3-13
Reissuance of certificate of registration; fees
Sec. 13. The bureau shall charge and collect the fee provided under IC 9-29-15-5 for the reissuance of a certificate of registration if the original certificate has been lost or destroyed or a correction is needed to the registration information.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-14
United States government numbering system; preemption
Sec. 14. If an agency of the United States government has an overall system of identification numbering for motorboats within the United States, the registration and numbering system employed under this chapter by the bureau must conform with the system.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-15
Public records; inspection
Sec. 15. All records of the bureau made or kept under this chapter are public records and open to inspection by the public and any authorized law enforcement agency of the state.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-16
Continuation of registration number
Sec. 16. A registration number awarded under this chapter continues in full force and effect as long as the annual registration fee is paid under IC 6-6-11 unless the number is sooner terminated or discontinued under this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-17
Transfer of ownership, abandonment, or destruction of motorboat; notice; effect
Sec. 17. (a) The owner of a motorboat, within fifteen (15) days, shall furnish the bureau notice of any of the following:
(1) The transfer of all or any part of the owner's interest, other than the creation of a security interest in a motorboat registered in Indiana under section 5 or 7 of this chapter.
(2) The destruction or abandonment of a motorboat.
(b) Except as provided in subsection (c), a transfer, destruction, or abandonment terminates the certificate of registration for the motorboat.
(c) If a transfer of a part interest does not affect the owner's right to operate the motorboat, the transfer does not terminate the certificate of registration.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-18
Change in address of certificate holder      Sec. 18. A holder of a certificate of registration shall notify the bureau within thirty-one (31) days if the holder's address no longer conforms to the address appearing on the registration certificate and shall furnish the bureau with the holder's new address. The bureau may adopt rules to provide for either of the following:
(1) The surrender of the certificate of registration bearing the former address and replacement with a certificate of registration bearing the new address.
(2) The alteration of an outstanding certificate of registration to show the new address of the holder.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-19
Dealer numbers for demonstration or test motorboats
Sec. 19. A dealer licensed by the bureau under IC 9-31-4 may, upon application to the bureau, obtain a certificate of number for use in the testing or demonstrating of motorboats upon payment of the fee prescribed under IC 9-29-15-6 for each registration number. The bureau shall issue two (2) plates for each certificate of number assigned under this section. One (1) plate must be displayed on each side of a boat that is being tested or demonstrated while the boat is being tested or demonstrated.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.65.

IC 9-31-3-20
Attachment or display of number other than awarded number; prohibition
Sec. 20. A number other than the number awarded to a motorboat or granted reciprocity under this chapter may not be painted, attached, or otherwise displayed on either side of the bow of a motorboat.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-21
Transmission of information to United States agency or official
Sec. 21. In accordance with any request made by an authorized official or agency of the United States, the bureau shall transmit any information compiled or otherwise available to the bureau under:
(1) IC 14-15-4-1;
(2) IC 14-15-4-2; and
(3) IC 14-15-4-3;
to the official or agency of the United States.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1995, SEC.59.

IC 9-31-3-22
Enforcement of chapter by peace officers
Sec. 22. Every peace officer of this state and its subdivisions, including an enforcement officer of the department of natural resources, may enforce this chapter and may stop and board a motorboat subject to this chapter. As added by P.L.71-1991, SEC.11.

IC 9-31-3-23
Certificate of title; necessity for registration
Sec. 23. An unregistered motorboat may not be registered and the registration of a registered motorboat may not be renewed unless the motorboat has a certificate of title issued by Indiana. However, a watercraft acquired by the Indiana owner before January 1, 1986, is not required to have a certificate of title until ownership of the watercraft is transferred to another person.
As added by P.L.71-1991, SEC.11.

IC 9-31-3-24
Chapter violations
Sec. 24. A person who violates this chapter commits a Class C infraction.
As added by P.L.71-1991, SEC.11.



CHAPTER 4. BOAT DEALERS

IC 9-31-4-1
Classification of dealers
Sec. 1. Dealers are classified for the purposes of this chapter and IC 9-29-15 into two (2) categories as follows:
(1) Class A dealers have more than one (1) business location for the sale of boats.
(2) Class B dealers have only one (1) business location for the sale of boats.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-2
Necessity for licensure
Sec. 2. A person must be licensed under this chapter before the person may engage in the business of selling boats.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-3
Application for license; conditions
Sec. 3. (a) An application for a license must meet all the following conditions:
(1) Be accompanied by the fee under IC 9-29-15-7.
(2) Be on a form prescribed by the bureau.
(3) Contain any information that the bureau reasonably needs to enable the bureau to determine fully the qualifications and eligibility of the applicant to receive the license, the location of each of the applicant's places of business in Indiana, and the ability of the applicant to conduct properly the business for which the application is submitted.
(b) An application for a license as a dealer must show whether the applicant proposes to sell new or used boats or both.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-4
License; specification of business location; display
Sec. 4. A license issued to a dealer must specify the location of each place of business and shall be conspicuously displayed at each business location. If a business name or location is changed, the holder shall notify the bureau within ten (10) days and remit the fee specified under IC 9-29-15-8. The bureau shall endorse that change on the license if it is determined that the change is not subject to other provisions of this chapter.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-5
Term of license; fees
Sec. 5. (a) A license issued under this chapter is valid for two (2) years after the date the license is issued as long as the annual fee is

paid. All license fees shall be paid in advance at the annual rate under IC 9-29-15-7.
(b) A person who surrenders a license at least twelve (12) months before the expiration date of the license may be refunded one-half (1/2) of the annual fee.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-6
Denial, suspension, or revocation of license
Sec. 6. (a) A license may be denied, suspended, or revoked for any of the following:
(1) A material misrepresentation in the application for a license or other information filed with the bureau.
(2) A lack of fitness under the standards set forth in this chapter or a rule adopted by the bureau under this chapter.
(3) A willful failure to comply with this chapter or any rule adopted by the bureau under this chapter.
(4) A willful violation of a federal or state law relating to the sale, distribution, financing, or insuring of boats.
(b) The procedures set forth in IC 4-21.5 govern the denial, suspension, or revocation of a license and judicial review of these actions. However, if the bureau denies, suspends, or revokes a license issued or sought under this chapter, the affected person may file an action in the circuit court of the Indiana county in which the person's principal place of business is located seeking a judicial determination as to whether the action is proper. The bureau's action does not take effect until thirty (30) days after the bureau's determination has been made and a notice is served upon the affected person. The filing of an action as described in this section within the thirty (30) day period is an automatic stay of the bureau's determination.
(c) Revocation or suspension of a license of a dealer may be limited to one (1) or more locations, one (1) or more defined areas, or certain aspects of the business.
As added by P.L.71-1991, SEC.11.

IC 9-31-4-7
Evidence of insurance
Sec. 7. (a) A person licensed under this chapter shall furnish evidence that the person currently has liability insurance covering the person's place of business. The policy must have limits of not less than the following:
(1) One hundred thousand dollars ($100,000) for bodily injury to one (1) person.
(2) Three hundred thousand dollars ($300,000) per accident.
(3) Fifty thousand dollars ($50,000) for property damage.
(b) The minimum amounts must be maintained during the time the license is valid.
As added by P.L.71-1991, SEC.11.
IC 9-31-4-8
Bureau powers and duties
Sec. 8. In carrying out its duties under this chapter the bureau may do the following:
(1) Investigate and evaluate the qualifications of applicants for a license.
(2) Issue, deny, suspend, and revoke licenses.
(3) Investigate and conduct hearings on violations of this chapter.
(4) Issue orders and determinations.
(5) Sue and be sued in the name of the bureau or the state.
As added by P.L.71-1991, SEC.11. Amended by P.L.1-1992, SEC.66.

IC 9-31-4-9
Use of revenues; compensation and expenses
Sec. 9. The bureau shall use all revenues accruing to the bureau under this chapter to enforce this chapter and Indiana boat registration laws. All necessary expenses incurred and all compensation paid by the bureau for administering this chapter shall be paid out of the revenue received under this chapter and from any supplemental appropriations.
As added by P.L.71-1991, SEC.11.









TITLE 10. PUBLIC SAFETY

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. EFFECT OF RECODIFICATION OF TITLE 10

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2003 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 10-10-1-1
"Prior law"
Sec. 1. As used in this chapter, "prior law" refers to the statutes concerning state police, civil defense, emergency management, military affairs, veterans affairs, and war memorials that are repealed or amended in the recodification act of the 2003 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2003 regular session of the general assembly.
As added by P.L.2-2003, SEC.1.






ARTICLE 11. STATE POLICE

CHAPTER 1. DEFINITIONS

IC 10-11-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.2.

IC 10-11-1-2
"Board"
Sec. 2. "Board" refers to the state police board established by IC 10-11-2-5.
As added by P.L.2-2003, SEC.2.

IC 10-11-1-3
"Department"
Sec. 3. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.2.

IC 10-11-1-4
"Superintendent"
Sec. 4. "Superintendent" refers to the superintendent of the department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.2.



CHAPTER 2. STATE POLICE DEPARTMENT

IC 10-11-2-1
"Civilian employee"
Sec. 1. As used in this chapter, "civilian employee" means an employee assigned to a position other than a position having police rank as a peace officer.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-2
"Employee"
Sec. 2. (a) As used in this chapter, "employee" means an employee of the department.
(b) The term includes police employees.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-3
"Police employee"
Sec. 3. As used in this chapter, "police employee" means an employee who is assigned police work as a peace officer under section 21 of this chapter.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-4
Department established
Sec. 4. The state police department is established.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-5
State police board established
Sec. 5. (a) The state police board is established. The board shall administer, manage, and control the department.
(b) The board consists of six (6) members appointed by the governor, not more than three (3) of whom may belong to the same political party. A member of the board appointed by the governor shall serve for a term of four (4) years except when appointed to fill a vacancy for an unexpired term. In making appointments to the board, the governor shall select one (1) member from each of six (6) geographical regions in Indiana as described in subsection (d). Each member must be a permanent resident of the region from which the member is appointed.
(c) As vacancies occur, the governor shall select new members by region, beginning with the lowest numbered region that is not represented and continuing in that manner until each region is represented.
(d) For purposes of appointments to the state police board, the geographical regions described in subsections (b) and (c) are as follows:
(1) Region I is comprised of Lake, Porter, LaPorte, Newton,

Jasper, Starke, Pulaski, Benton, White, Warren, and Fountain counties.
(2) Region II is comprised of St. Joseph, Elkhart, LaGrange, Steuben, Marshall, Kosciusko, Noble, DeKalb, Whitley, and Allen counties.
(3) Region III is comprised of Fulton, Cass, Miami, Wabash, Huntington, Wells, Adams, Carroll, Howard, Grant, Blackford, Tippecanoe, Clinton, Tipton, Madison, Montgomery, Boone, Hamilton, and Jay counties.
(4) Region IV is comprised of Hendricks, Marion, and Hancock counties.
(5) Region V is comprised of Vermillion, Parke, Putnam, Morgan, Vigo, Clay, Owen, Monroe, Brown, Sullivan, Greene, Knox, Daviess, Martin, Lawrence, Gibson, Pike, Dubois, Orange, Crawford, Posey, Vanderburgh, Warrick, Spencer, and Perry counties.
(6) Region VI is comprised of Delaware, Randolph, Henry, Wayne, Johnson, Shelby, Rush, Fayette, Union, Bartholomew, Decatur, Franklin, Jackson, Jennings, Ripley, Dearborn, Ohio, Washington, Scott, Jefferson, Switzerland, Clark, Harrison, and Floyd counties.
(e) Members appointed to the board shall serve during their respective terms and until their respective successors have been appointed and qualified. A member of the board may be removed by the governor for inefficiency, incompetency, or neglect of duty after the member has been accorded a hearing by the governor upon reasonable notice of the charge being made against the member.
(f) As compensation for service on the board, each member of the board is entitled to receive the following:
(1) Twenty-five dollars ($25) per day for each day or part of a day during which the member is engaged in transacting the business of the board.
(2) The member's actual traveling and other expenses necessarily incurred in discharging the duties of the member's office.
(g) The members of the board shall organize by the election of a president and a secretary from among their own membership, each of whom shall serve a term of one (1) year.
(h) Four (4) members of the board constitute a quorum for the transaction of business. The board shall hold regular monthly meetings and special meetings throughout the year as necessary to transact the business of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-6
Appointment of superintendent
Sec. 6. (a) The governor shall appoint a superintendent of the department.
(b) The superintendent:
(1) shall be selected on the basis of training and experience; and         (2) must:
(A) have:
(i) served at least five (5) years as a police executive; or
(ii) had five (5) years experience in the management of military, semi-military, or police bodies;
to equip the superintendent for the position; and
(B) have been trained in police affairs or public administration.
(c) The superintendent:
(1) is the executive officer; and
(2) has general charge of the work of the department.
(d) The superintendent shall serve at the pleasure of the governor.
(e) The governor shall fix the salary of the superintendent.
(f) The superintendent may be removed by the governor with or without cause.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-7
Department organization
Sec. 7. The department shall be organized in conformity with the rules adopted by the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-8
Purchases; expenditures; salaries
Sec. 8. (a) The state purchasing agent shall purchase all personal property, supplies, and equipment the department needs.
(b) All capital expenditures shall be made with the approval of the budget committee.
(c) The salaries and compensation of police employees and other employees shall be fixed by the board with the approval of the governor.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-9
Rules
Sec. 9. The superintendent, with the approval of the board, may adopt rules for the government of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-10
Rank, grade, and position classifications
Sec. 10. (a) The superintendent, with the approval of the board, shall establish a classification of ranks, grades, and positions in the department.
(b) For each rank, grade, and position established, the superintendent shall designate the authority and responsibility within the limits of this chapter.
(c) For each rank, grade, and position established, the superintendent shall set standards of qualifications in conformity

with the plans and standards most widely adopted in other states, dominions, and provinces. The superintendent shall fix the prerequisites of training, education, and experience for each rank, grade, and position.
(d) The board, with the approval of the budget agency and the governor, shall prescribe the salaries to be paid for each rank, grade, and position.
(e) The superintendent, with the approval of the board and in accordance with the rules adopted by the superintendent, shall designate the rank, grade, and position held by each employee of the department until the superintendent designates an employee to hold another rank, grade, or position. The superintendent may assign and reassign each employee of the department to serve at stations and to perform within the limits of this chapter the duties the superintendent designates to the employee. The superintendent may determine the conditions and amounts of bonds required in appropriate cases.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-11
Use of seized motor vehicle
Sec. 11. (a) The superintendent, with the approval of the board and the budget agency, may accept for use by the department a motor vehicle forfeited under IC 16-42-20-5.
(b) If the department accepts a vehicle described in subsection (a), the department shall pay all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, and advertising and court costs.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-12
Employees; appointments; political activities
Sec. 12. (a) The superintendent:
(1) with the approval of the board;
(2) within the limits of any appropriation made available for the purpose; and
(3) subject to section 14 of this chapter;
shall appoint personnel to the ranks, grades, and positions of the department that the superintendent considers necessary for the efficient administration of the department.
(b) The superintendent, consistent with prescribed standards and prerequisites, shall make appointments to the ranks, grades, and positions of the department in a manner that creates and maintains in the ranks, grades, and positions personnel not more than fifty percent (50%) of whom belong to any one (1) political party. If any of the ranks, grades, or positions contains personnel more than fifty percent (50%) of whom belong to any one (1) political party, a person who belongs to the party containing more than fifty percent (50%) of the personnel may not be appointed or promoted to the rank, grade, or position if the condition exists.
(c) The superintendent shall:         (1) devise and administer examinations designed to test applicants in the qualifications required for each rank, grade, or position; and
(2) appoint only those applicants who best meet the prescribed standards and prerequisites.
(d) An employee appointed to the department is on probation for one (1) year from the date of appointment. The board may extend the employee's probationary status for cause for a period of not more than one (1) additional year.
(e) An employee may:
(1) be a candidate for elected office or a political party office if permitted under 5 U.S.C. 1502 and serve in that office if elected;
(2) be appointed to or selected for a pro tempore appointment to any office and serve in that office if appointed or selected; and
(3) if the employee is not on duty, solicit votes and campaign funds and challenge voters for the office for which the person is a candidate.
An employee may serve in a part-time local elected office. However, service in a part-time local elected office must be in accordance with IC 4-2-6 and the rules and employee policies of the department. If elected to other than a part-time local elected office, the employee or appointee shall resign as an employee or appointee before assuming elected office.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-13
Salary matrix for police employees
Sec. 13. (a) The board shall categorize salaries of police employees within each rank based upon the rank held and the number of years of service in the department through the tenth year. The salary ranges the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary, with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a person with at least ten (10) years of service in the department.
(b) For purposes of creating the salary matrix prescribed by this section, the board may not approve salary ranges for any rank that are less than the salary ranges effective for that rank on January 1, 1995.
(c) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-14
Training school
Sec. 14. (a) The superintendent, with the approval of the board, shall organize and maintain a training school for police employees of

the department.
(b) A police employee may not be assigned to regular active duty until the police employee receives the training and successfully passes the course for probationers prescribed by the superintendent.
(c) Training courses, other than for probationers, shall be prescribed and conducted by the superintendent for all police employees of the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-15
Discharge, demotion, and suspension of employee; hearings; judicial review
Sec. 15. (a) The superintendent may discharge, demote, or temporarily suspend an employee of the department for cause, after setting forth charges in writing.
(b) The charges may be based on any violation of the laws of Indiana or any violation of the rules of the department approved by the board. A copy of the charges shall be personally delivered to the employee by the employee's immediate commanding officer.
(c) An employee who is charged under this section has a right to answer the charges in a personal appearance before the superintendent. The superintendent shall set the appearance not less than five (5) days after the delivery of the copy of the written charges to the employee.
(d) Under the charges and after the personal appearance under this section, disciplinary action taken by the superintendent is subject to review at a public hearing before the board if the hearing is demanded by the disciplined employee not later than fifteen (15) days after receiving notice of the disciplinary action. The notice shall be by certified mail, return receipt requested, and shall be addressed to the employee at the employee's last known place of residence. If the employee fails to request a hearing before the board not later than fifteen (15) days after receiving notice of disciplinary action, as provided in this section, the decision and action of the superintendent are final and not subject to review.
(e) An employee who requests a hearing before the board under this section may be represented by counsel. The attorney general shall appear in the case to represent the interests of the people of the state.
(f) The state has the burden of proving the charges giving rise to the hearing. The procedure in a hearing before the board is informal and without recourse to the technical common law rules of evidence required in proceedings in courts.
(g) The board shall:
(1) designate a reporter for the hearing; and
(2) after all evidence has been introduced, make an informal finding of facts and a determination based upon the facts.
(h) The board shall notify the employee of its findings and determination by certified mail, return receipt requested, addressed to the employee at the employee's last known place of residence. If

aggrieved by the determination, an employee may seek judicial review under IC 4-21.5-5.
(i) Probationers may be discharged, demoted, or temporarily suspended without right to a hearing before the board.
(j) An employee may not be discharged, demoted, temporarily suspended, or disciplined:
(1) because of political affiliation; or
(2) after the employee's probationary period, except as provided in this chapter.
(k) This chapter may not be construed to prevent the exercise of disciplinary measures by commanding officers within the department under the rules approved by the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-16
Number of citations as performance evaluation factor
Sec. 16. (a) This section applies to the issuance of a citation for a traffic violation under:
(1) IC 9; or
(2) a local ordinance that corresponds to a provision under IC 9.
(b) The department may not give greater consideration to the number of citations (as defined in IC 9-28-2-1), including:
(1) a summons;
(2) a ticket; or
(3) any other official document;
arising from a parking or standing violation that a law enforcement officer issues than to any other factor in the evaluation of the law enforcement officer's performance.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-17
Uniforms and equipment
Sec. 17. (a) The board shall provide, within amounts appropriated for the purpose, the uniforms and equipment necessary for the employees of the department to perform their respective duties.
(b) The uniforms and equipment provided to employees under this section remain the property of the state.
(c) The board may sell uniforms and equipment, with the consent of the governor, if the uniforms and equipment become unfit for use. Money received from a sale under this section must be paid into the state treasury and credited to the state general fund.
(d) The board shall charge against an employee of the department the value of any property of the department lost or destroyed through carelessness or neglect of the employee. If the board determines that the loss or destruction of the department's property was due to carelessness or neglect of an employee, the value of the equipment shall be deducted from the pay of the employee.
(e) An employee of the department may perform nonduty work, for compensation, using the issued uniform, radio, and firearm provided by the board, if that work is approved by the superintendent

in accordance with the rules and employee policies of the department. The employee shall reimburse the department for the value of any uniforms or equipment lost or destroyed in the performance of the nonduty work.
As added by P.L.2-2003, SEC.2. Amended by P.L.83-2006, SEC.1.

IC 10-11-2-18
Official hat and insignia; violation
Sec. 18. (a) The superintendent shall file with the secretary of state a drawing or photograph and a worded description, including the color, of the official uniform hat and insignia to be worn by state police officers while on duty.
(b) A person who wears or uses in public the hat or insignia or any imitation, reproduction, or facsimile of the hat or insignia, except an appointed member of the department authorized by the superintendent to wear the hat or insignia, commits a Class C infraction.
(c) After the drawing or photograph and worded description of the hat and insignia are filed with the secretary of state, the hat and insignia may not be changed by the department.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-19
Employee expenses, lodgings, and subsistence
Sec. 19. (a) The superintendent may approve vouchers to pay expenses incurred by employees of the department in the discharge of their duties.
(b) The vouchers shall be audited and paid out of the appropriations for the department in the manner provided by law.
(c) Allowances for lodging and subsistence while away from official station may be paid to the employees of the department under the terms and conditions that the superintendent may prescribe. The superintendent may provide lodging and subsistence for employees of the department at their official stations.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-20
Headquarters; purchase of services and equipment; special fund
Sec. 20. (a) The superintendent shall establish headquarters and stations in localities the superintendent considers advisable for the enforcement of the laws of the state.
(b) Within the limits of appropriations, the superintendent may do the following:
(1) Purchase, lease, or otherwise acquire suitable places, lands, buildings, or rooms as local headquarters.
(2) Erect and equip buildings and headquarters as necessary.
(3) Purchase or otherwise acquire motor equipment, horses, and other services, commodities, and equipment the superintendent considers essential for the needs of the employees of the department in carrying out their duties.         (4) Discontinue any headquarters or stations if the superintendent considers it desirable for the proper enforcement of the laws of the state.
(5) Purchase and install any approved standard mechanical devices or equipment for the instantaneous or rapid transmission or broadcasting of any information concerning crime or the apprehension of criminals.
(c) The superintendent, with the approval of the board, may sell, dispose of, or destroy property that becomes unnecessary or unfit for further use by the department. Any money received from a sale under this subsection shall be deposited in the state treasury as a special fund to be used for the purchase of new equipment. The fund does not revert to the state general fund.
(d) Authority vested in the superintendent under this section shall be exercised with the approval of the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-21
Enforcement powers; transfer of control or direction of department members prohibited
Sec. 21. (a) The officers and police employees of the department have all necessary police powers:
(1) to enforce the laws of the state for the regulation and use of vehicles;
(2) for the protection of the surface or other physical part of the highways in Indiana; and
(3) without writ or warrant, to make an arrest for violation of the laws of the state for the regulation and use of vehicles when the violation is committed in their presence.
(b) The police employees of the department shall:
(1) prevent and detect offenses;
(2) apprehend offenders;
(3) enforce the laws; and
(4) perform other duties imposed upon them by law.
(c) Police employees of the department have:
(1) in any part of Indiana, the same powers concerning criminal matters and the enforcement of related laws as sheriffs, constables, and police officers have in their respective jurisdictions; and
(2) power to act as agents for the state on return of parolees, fugitives from justice, and persons extradited to Indiana for offenses.
(d) A warrant of arrest or search warrant may be executed by any police employee of the department in any part of the state, according to the terms of the warrant without endorsement.
(e) Police employees are subject to the call of the governor. The governor may assign to the department other police duties that the executive department considers advisable, including the duties performed by deputy fire marshals.
(f) Police employees have power to arrest, without warrant, a

person who is committing or attempting to commit in their presence or view a violation of the laws of the state.
(g) Under order of the superintendent, police employees may cooperate with any other department of the state or with local authorities.
(h) Police employees may not:
(1) exercise their powers within the limits of a city in labor disputes; or
(2) suppress rioting and disorder;
except by direction of the governor or upon the request of the mayor of the city with the approval of the governor or, if the governor is not available, with the approval of the lieutenant governor. Outside the limits of a city, police employees may not exercise their power in labor disputes except by direction of the governor or upon the request of the judge of the circuit court of the county, with the approval of the governor or, if the governor is not available, with the approval of the lieutenant governor.
(i) The control or direction of the officers or members of the department may not be transferred or delegated to any other agency or officer of the state or any subdivision of the state.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-22
Fingerprints; identification data
Sec. 22. (a) The members of the department:
(1) shall take fingerprints and any other identification data prescribed by the superintendent of persons taken into custody for felonies; and
(2) may, if they consider it advisable, take the fingerprints and other data of persons taken into custody for offenses other than felonies.
(b) Members of the department shall promptly transmit and file fingerprints and other data collected under this section.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-23
Cooperation with other agencies
Sec. 23. The employees of the department shall cooperate and exchange information with:
(1) any other department or authority of the state or with other police forces, both within and outside Indiana; and
(2) federal police forces;
to achieve greater success in preventing and detecting crimes and apprehending criminals.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-24
Correctional institutions to receive prisoners; medical examination or treatment
Sec. 24. (a) Except as provided in subsection (b), a person who

has charge of a jail, prison, correctional facility, or other place of detention shall:
(1) receive a prisoner arrested by a police employee of the department within the jurisdiction served by the jail; and
(2) detain the prisoner in custody until otherwise ordered by a court or by the superintendent.
A person who refuses to receive a prisoner or who releases a prisoner except as directed may be removed from office by the governor.
(b) A person who has charge of a jail, prison, correctional facility, or other place of detention may not receive or detain a prisoner in custody under subsection (a) until the arresting police employee has had the prisoner examined by a physician or competent medical personnel if the prisoner appears to be:
(1) unconscious;
(2) suffering from a serious illness;
(3) suffering from a serious injury; or
(4) seriously impaired by alcohol, a controlled substance (as defined in IC 35-48-1-9), a drug other than a controlled substance, or a combination of alcohol, a controlled substance, or drugs.
(c) Except as provided in subsection (d), the cost of the examination and resulting treatment under subsection (b) is the financial responsibility of the prisoner receiving the examination or treatment.
(d) If a prisoner is unable to bear the financial responsibility for the cost of the examination and treatment under subsection (b), the prisoner may apply for indigent medical assistance.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-25
Pension program rights preserved
Sec. 25. All rights, duties, and liabilities of the state police department and its employees provided by IC 10-1-2 (before its repeal) and IC 10-12-2 are continued and preserved in the state police department established by this chapter and in those eligible to receive its benefits as though this chapter had not been enacted.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-26
Weigh station personnel; powers
Sec. 26. (a) The superintendent may assign qualified persons who are not state police officers to supervise or operate permanent or portable weigh stations. A person assigned under this section may stop, inspect, and issue citations to operators of trucks and trailers having a declared gross weight of at least eleven thousand (11,000) pounds and buses at a permanent or portable weigh station or while operating a clearly marked Indiana state police vehicle for violations of the following:
(1) IC 6-1.1-7-10.
(2) IC 6-6-1.1-1202.         (3) IC 6-6-2.5.
(4) IC 6-6-4.1-12.
(5) IC 8-2.1.
(6) IC 9-18.
(7) IC 9-19.
(8) IC 9-20.
(9) IC 9-21-7-2 through IC 9-21-7-11.
(10) IC 9-21-8-41 pertaining to the duty to obey an official traffic control device for a weigh station.
(11) IC 9-21-8-45 through IC 9-21-8-48.
(12) IC 9-21-9.
(13) IC 9-21-15.
(14) IC 9-21-21.
(15) IC 9-24-1-1 through IC 9-24-1-2.
(16) IC 9-24-1-7.
(17) Except as provided in subsection (c), IC 9-24-1-6, IC 9-24-6-16, IC 9-24-6-17, and IC 9-24-6-18, commercial driver's license.
(18) IC 9-24-4.
(19) IC 9-24-5.
(20) IC 9-24-11-4.
(21) IC 9-24-13-3.
(22) IC 9-24-18-1 through IC 9-24-18-2.
(23) IC 9-25-4-3.
(24) IC 9-28-4.
(25) IC 9-28-5.
(26) IC 9-28-6.
(27) IC 9-29-5-11 through IC 9-29-5-13.
(28) IC 9-29-5-42.
(29) IC 9-29-6-1.
(30) IC 13-17-5-1, IC 13-17-5-2, IC 13-17-5-3, or IC 13-17-5-4.
(31) IC 13-30-2-1.
(b) For the purpose of enforcing this section, a person assigned under this section may detain a person in the same manner as a law enforcement officer under IC 34-28-5-3.
(c) A person assigned under this section may not enforce IC 9-24-6-14 or IC 9-24-6-15.
As added by P.L.2-2003, SEC.2. Amended by P.L.210-2005, SEC.72; P.L.156-2006, SEC.23.

IC 10-11-2-27
Salary matrix for motor carrier inspectors
Sec. 27. (a) The board shall categorize salaries of motor carrier inspectors within each rank based upon the rank held and the number of years of service in the department through the tenth year. The salary ranges the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary, with:
(1) the base salary in the rank paid to a person with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a person with at least

ten (10) years of service in the department.
(b) For purposes of creating the salary matrix prescribed by this section, the board may not approve salary ranges for any rank that are less than the salary ranges effective for that rank on January 1, 1995.
(c) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
(d) The money needed to fund the salaries resulting from the matrix prescribed by this section must come from the appropriation from the professional and technical equity fund.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-28
Security at state buildings and grounds; special police employees; capitol police officers; rules
Sec. 28. (a) The department shall maintain security and preserve the peace in and about the following:
(1) The state capitol building.
(2) A state office building.
(3) A state parking facility.
(4) A state motor pool garage.
(5) A state warehouse.
(6) The Indiana state library.
(7) The governor's residence.
(8) Any other building or property used by the state for any of the following purposes:
(A) Housing of personnel or activities of an agency or a branch of state government.
(B) Providing transportation or parking for state employees or persons having business with state government.
(b) A special police employee of the department assigned to the security activities under this section, other than an officer or police employee of the department who possesses police powers under section 21 of this chapter, possesses all of the common law and statutory powers of law enforcement officers except for the service of civil process.
(c) For purposes of IC 5-2-1, a special police employee assigned to the security activities under this section, other than a regular police employee of the department, is a capitol police officer.
(d) Capitol police officers shall enforce IC 4-20.5 and rules of the Indiana department of administration.
(e) The superintendent may adopt rules under IC 4-22-2 to do the following:
(1) Enforce IC 4-20.5 and rules of the Indiana department of administration concerning the security of state property.
(2) Carry out the responsibilities for security of state property under this section.
As added by P.L.2-2003, SEC.2. Amended by P.L.83-2006, SEC.2.

IC 10-11-2-28.5 Salary matrix for capitol police officers
Sec. 28.5. (a) After June 30, 2007, the board shall use a salary matrix that categorizes salaries of capitol police officers described in section 28 of this chapter within each rank based upon the rank held and the number of years of service in the department through the tenth year. The salary ranges the board assigns to each rank shall be divided into a base salary and ten (10) increments above the base salary, with:
(1) the base salary in the rank paid to a capitol police officer with less than one (1) year of service in the department; and
(2) the highest salary in the rank paid to a capitol police officer with at least ten (10) years of service in the department.
(b) For purposes of creating the salary matrix prescribed by this section, the board may not approve salary ranges for any rank of capitol police officers that are less than the salary ranges effective for that rank on January 1, 2006.
(c) The salary matrix prescribed by this section shall be reviewed and approved by the budget agency before implementation.
(d) The salary matrix developed under subsection (a) must use the same percentage differentials between increments that are used for the salary matrix for police employees under IC 10-11-2-13.
As added by P.L.83-2006, SEC.3.

IC 10-11-2-29
Assignment of special police employees as gaming agents
Sec. 29. The superintendent may assign a special police employee described in section 28(b) of this chapter to serve as a gaming agent under an agreement with the Indiana gaming commission under IC 4-33-4-3.5.
As added by P.L.2-2003, SEC.2. Amended by P.L.97-2004, SEC.40.

IC 10-11-2-30
Wellness program
Sec. 30. The department may establish a wellness program for department employees as set forth in IC 4-15-13.
As added by P.L.2-2003, SEC.2.

IC 10-11-2-31
Reporting guidelines; format; number and geographical dispersal
Sec. 31. (a) The superintendent shall adopt:
(1) guidelines; and
(2) a reporting form or a specified electronic format, or both;
for the report of a methamphetamine laboratory by a law enforcement agency under IC 5-2-15-3.
(b) The guidelines adopted under this section must require a law enforcement agency to report the existence of a methamphetamine laboratory to:
(1) the department;
(2) the local fire department that serves the area in which the methamphetamine laboratory is located; and         (3) the county health department or, if applicable, multiple county health department of the county in which the methamphetamine laboratory is located;
on the form or in the specified electronic format adopted by the superintendent.
(c) The guidelines adopted under this section:
(1) may incorporate a recommendation of the methamphetamine abuse task force (IC 5-2-14) that the superintendent determines to be relevant;
(2) may require the department to report the existence of the methamphetamine laboratory to one (1) or more additional agencies or organizations;
(3) must require the department to maintain reports filed under IC 5-2-15-3 in a manner permitting an accurate assessment of:
(A) the number of methamphetamine laboratories located in Indiana in a specified period;
(B) the geographical dispersal of methamphetamine laboratories located in Indiana in a specified period; and
(C) any other information that the superintendent determines to be relevant; and
(4) must require a law enforcement agency to report any other information that the superintendent determines to be relevant.
As added by P.L.192-2005, SEC.4.



CHAPTER 3. ENFORCEMENT OF MOTOR CARRIER LAWS

IC 10-11-3-1
Enforcement section established
Sec. 1. There is established within the department an enforcement section of twenty (20) state police officers who, on behalf of the department of state revenue, shall enforce strict compliance with IC 8-2.1.
As added by P.L.2-2003, SEC.2.

IC 10-11-3-2
Enforcement section
Sec. 2. (a) The enforcement section established by section 1 of this chapter consists of the following individuals:
(1) A chief enforcement officer.
(2) Nineteen (19) subordinate enforcement officers.
(3) Stenographic and clerical personnel needed to carry on the work of the section.
(b) The superintendent shall appoint all personnel with the approval of the board. The members of the enforcement section:
(1) must be state police officers; and
(2) shall be selected, trained, and subject to all the provisions of and vested with all of the authority granted by IC 22-1-1, except that they shall be permanently assigned to and primarily responsible for carrying out the duties imposed by this chapter.
Upon call of the superintendent, with the approval of the governor, the police personnel assigned to the enforcement section established by this chapter shall be available for general police duty in emergency situations only.
As added by P.L.2-2003, SEC.2.

IC 10-11-3-3
Powers
Sec. 3. (a) The enforcement officers employed by the enforcement section:
(1) are vested with all necessary police powers to enforce IC 8-2.1 and rules adopted under IC 8-2.1; and
(2) may investigate and make arrests for the violation of IC 8-2.1 or rules adopted under IC 8-2.1.
(b) This section does not abridge or change the authority, obligation, or duty of any other law enforcement officer to enforce this chapter.
As added by P.L.2-2003, SEC.2.

IC 10-11-3-4
Funding
Sec. 4. (a) Funds necessary to implement this chapter shall be derived from dedicated revenues as implemented under Public Law 89-170. Public Law 89-170 and the standards for the operation of

interstate motor carriers adopted under Public Law 89-170 are recognized and adopted.
(b) There is appropriated from sources and other funds deposited in the motor carrier regulation fund established under IC 8-2.1-23 to the department of state revenue the sums necessary for the enforcement section established by this chapter. Operating and other expenses for the section in the discharge of duties under this chapter shall be paid from sources by the department of state revenue upon the presentation of interdepartmental billing to the department by the superintendent.
As added by P.L.2-2003, SEC.2.



CHAPTER 4. DEFENSE OF EMPLOYEES IN CIVIL ACTIONS; DUTIES OF ATTORNEY GENERAL

IC 10-11-4-1
"Member"
Sec. 1. As used in this chapter, "member" means the following:
(1) An employee or appointee of the department.
(2) An employee or appointee of the board.
(3) The superintendent.
(4) A member of the board.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-2
Civil action against a member
Sec. 2. If a member is sued for civil damages and the board administratively determines that:
(1) the civil action arose out of an act performed within the scope of the duties of the member; and
(2) a lack of defense of the civil action by the state would prejudice the enforcement of the laws of the state;
the board shall present its written findings to the attorney general.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-3
Representation by attorney general or private counsel
Sec. 3. (a) Except as provided in subsection (b), if the attorney general finds the board's determination to be supported by substantial evidence, the attorney general shall defend the member in the civil action.
(b) The attorney general may authorize the department to hire private counsel to defend the member in the civil action.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-4
Administrative determination not evidence in civil action
Sec. 4. The administrative determination by the board or the determination by the attorney general under this chapter may not be admitted as evidence in the trial of the civil action for damages.
As added by P.L.2-2003, SEC.2.

IC 10-11-4-5
Choice of defense counsel
Sec. 5. (a) This chapter may not be construed to deprive a member of the right to select defense counsel of the member's choice at the member's expense.
(b) This chapter may not be construed to relieve any person from any responsibility for civil damages.
As added by P.L.2-2003, SEC.2.



CHAPTER 5. DISPOSITION OF UNCLAIMED PROPERTY

IC 10-11-5-1
Application
Sec. 1. This chapter does not apply to property:
(1) seized upon a search warrant; or
(2) the custody and disposition of which are otherwise provided by law.
As added by P.L.2-2003, SEC.2.

IC 10-11-5-2
Delivery of stolen, lost, and abandoned property
Sec. 2. If money, goods, or other property that has been stolen, lost, or abandoned comes into the possession of an employee of the department by virtue of the employee's office, the employee:
(1) shall deliver the money, goods, or other property to another employee of the department as designated by the superintendent; and
(2) is relieved from further responsibility for the money, goods, or other property.
As added by P.L.2-2003, SEC.2.

IC 10-11-5-3
Public auction proceeds
Sec. 3. (a) Except as provided in subsection (c), if:
(1) the money, goods, or other property remains unclaimed in the possession or control of the employee to whom it was delivered for six (6) months; and
(2) the location of the owner is unknown;
the goods or other property shall be sold at public auction.
(b) Notice of the sale must be published one (1) time each week for two (2) consecutive weeks in a newspaper of general circulation printed in the community in which the sale is to be held. The notice must include the following information:
(1) The time and place of the sale.
(2) A description of the property to be sold.
(c) Any property that:
(1) is perishable;
(2) will deteriorate greatly in value by keeping; or
(3) the expense of keeping will be likely to exceed the value of the property;
may be sold at public auction in accordance with the rules or orders of the superintendent. If the nature of the property requires an immediate sale, the superintendent may waive the six (6) month period of custody and the notice of sale provided in this section.
(d) The proceeds of a sale, after deducting all reasonable charges and expenses incurred in relation to the property, and all money shall be presumed abandoned and shall be delivered to the attorney general for deposit into the abandoned property fund for disposition

as provided by IC 32-34-1-33 and IC 32-34-1-34.
As added by P.L.2-2003, SEC.2.



CHAPTER 6. LAW ENFORCEMENT TRAINING CONFERENCES

IC 10-11-6-1
Training programs
Sec. 1. (a) The department may conduct training programs at semiannual conferences for law enforcement:
(1) officers;
(2) trainees; and
(3) applicants;
of cities, towns, and counties.
(b) A semiannual conference:
(1) may not last more than three (3) days; and
(2) shall be conducted at a state police post.
As added by P.L.2-2003, SEC.2.

IC 10-11-6-2
Training program supervision; subjects
Sec. 2. (a) The training program courses shall be conducted under the supervision and direction of the superintendent.
(b) The training programs must include courses of instruction in the following subjects:
(1) Detection, pursuit, apprehension, and conviction of criminals.
(2) Safety and first aid assistance.
(3) Any other subject the superintendent considers appropriate.
As added by P.L.2-2003, SEC.2.

IC 10-11-6-3
Per diem and traveling expenses
Sec. 3. (a) A city council shall appropriate, as necessary, sufficient funds to pay for each mile traveled to and from the conferences, at a rate equal to the rate paid to state officers and employees. The rate per mile shall change each time the state government changes its rate per mile. The city council also shall pay a per diem for expenses of not more than fifteen dollars ($15) a day for each day or part of a day an authorized person is in attendance at a conference.
(b) A county council shall appropriate sufficient funds to pay for each mile traveled to and from the conferences at a rate determined by the county council. The county council also shall pay a per diem for expenses of not more than fifteen dollars ($15) a day for each day or part of a day an authorized person is in attendance at a conference.
As added by P.L.2-2003, SEC.2.

IC 10-11-6-4
Authorization for attendance at conferences
Sec. 4. Authorization for attendance at the conferences by city, town, or county law enforcement officers, trainees, or applicants shall be issued by the county auditor on recommendation of the

executive authority of the law enforcement agency, office, or department to which the officer, trainee, or applicant belongs or has applied for membership.
As added by P.L.2-2003, SEC.2.



CHAPTER 7. DRUG INTERDICTION FUND

IC 10-11-7-1
Fund established
Sec. 1. The drug interdiction fund is established.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-2
Administration of fund
Sec. 2. (a) The department shall administer the fund.
(b) Expenditures from the fund may be made only in accordance with the appropriations made by the general assembly.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-3
Purposes
Sec. 3. The department may use money from the fund to do the following:
(1) Provide additional persons to conduct investigations into violations of drug and controlled substances statutes.
(2) Purchase laboratory equipment and other equipment necessary to assist in the effort to control illegal drug activity.
(3) Provide technical and investigative assistance to local law enforcement agencies to combat illegal drug activity.
(4) Fund other programs designed to reduce illegal drug activity.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-4
Fund investment
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.2-2003, SEC.2.

IC 10-11-7-5
No reversion to state general fund
Sec. 5. Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.2.



CHAPTER 8. RETAILER EDUCATION PROGRAM

IC 10-11-8-1
"Chemical reagents or precursors"
Sec. 1. As used in this chapter, "chemical reagents or precursors" has the meaning set forth in IC 35-48-4-14.5.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-2
"Law enforcement agency"
Sec. 2. As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders. The term includes the office of the inspector general.
As added by P.L.229-2003, SEC.1. Amended by P.L.222-2005, SEC.28.

IC 10-11-8-3
"Superintendent"
Sec. 3. As used in this chapter, "superintendent" refers to the superintendent of the state police department.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-4
Retailer education program
Sec. 4. The superintendent, with input from other law enforcement agencies, may develop and maintain a program to inform retailers about illicit methamphetamine production, distribution, and use in Indiana.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-5
Retailer education program forms
Sec. 5. The superintendent, with input from other law enforcement agencies, may develop procedures and forms for retailers to use to report to any law enforcement agency suspicious purchases, thefts, or other transactions involving any product under the retailers' control that contains chemical reagents or precursors.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-6
Reporting not mandatory
Sec. 6. A retailer or retailer's employee is not required to report under this chapter.
As added by P.L.229-2003, SEC.1.

IC 10-11-8-7
Civil immunity for good faith reporting
Sec. 7. A retailer or retailer's employee who makes a good faith

report to any law enforcement agency under this chapter is immune from civil liability for making the report. This section does not apply to acts or omissions amounting to gross negligence or willful or wanton misconduct.
As added by P.L.229-2003, SEC.1.






ARTICLE 12. STATE POLICE PENSIONS AND BENEFITS

CHAPTER 1. DEFINITIONS

IC 10-12-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-2
"Department"
Sec. 2. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-3
"Eligible employee"
Sec. 3. "Eligible employee" means a regular police employee of the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-4
"Employee beneficiary"
Sec. 4. "Employee beneficiary" means an eligible employee who:
(1) completes an application to become an employee beneficiary; and
(2) makes or causes to be made the proper deductions from wages as required by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-5
"Internal Revenue Code"
Sec. 5. "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-6
"Net amount paid into the trust fund from the wages of an employee beneficiary"
Sec. 6. "Net amount paid into the trust fund from the wages of an employee beneficiary" means:
(1) the amount of money paid into the trust fund from the wages

of an employee beneficiary, plus interest at the rate of three percent (3%) or more compounded annually; less
(2) any sums, plus interest at the same rate, paid from the trust fund to:
(A) the employee beneficiary;
(B) any person claiming by, through, or under the employee beneficiary; or
(C) any government fund for the credit or benefit of the employee beneficiary.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-7
"Pension consultants"
Sec. 7. "Pension consultants" means an individual, a firm, or a corporation of technical consultants competent and qualified to supervise and assist in the establishment, maintenance, and operation of a pension plan on an actuarially sound basis.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-8
"Pension trust"
Sec. 8. "Pension trust" means the agreement between the department and the trustee under the terms of which an actuarially sound retirement pension plan is established and operated for the exclusive benefit of the employee beneficiaries subject to the limitations specified in IC 10-12-2, IC 10-12-3, and IC 10-12-4.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-9
"Supplementary trust agreement"
Sec. 9. "Supplementary trust agreement" means an agreement that has the force and effect of law between the department and the trustee concerning the police benefit fund (as described in IC 10-12-2-7).
As added by P.L.2-2003, SEC.3.

IC 10-12-1-10
"Trustee"
Sec. 10. "Trustee" refers to the trustee of the pension trust, who may be:
(1) one (1) or more corporate trustees; or
(2) the treasurer of state serving under bond.
As added by P.L.2-2003, SEC.3.

IC 10-12-1-11
"Trust fund"
Sec. 11. "Trust fund" means the assets of the pension trust, including the following:
(1) Contributions from the department.
(2) Contributions from employee beneficiaries.         (3) Any other payments or contributions made to the pension trust.
(4) The income and proceeds derived from the investment of the assets of the pension trust.
As added by P.L.2-2003, SEC.3.



CHAPTER 2. PENSION, DEATH, DISABILITY, SURVIVOR, AND OTHER BENEFITS

IC 10-12-2-1
Retention of service weapon; badge; identification card
Sec. 1. (a) If an eligible employee retires after at least twenty (20) years of service, the employee may:
(1) retain the employee's issued service weapon; and
(2) receive a "Retired" badge in recognition of the employee's service to the department and the public.
(b) Upon an eligible employee's retirement, the department shall issue to the employee an identification card that:
(1) gives the employee's name and rank;
(2) signifies that the employee is retired; and
(3) notes the employee's authority to retain the employee's service weapon.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-2
Pension trust; commingling funds; investment of funds; report; termination
Sec. 2. (a) The department may:
(1) establish and operate an actuarially sound pension plan governed by a pension trust; and
(2) make the necessary annual contribution in order to prevent any deterioration in the actuarial status of the trust fund.
(b) The department shall make contributions to the trust fund. An employee beneficiary shall make contributions to the trust fund through authorized monthly deductions from wages.
(c) The trust fund:
(1) may not be commingled with any other funds; and
(2) shall be invested only in accordance with state laws for the investment of trust funds, together with other investments as are specifically designated in the pension trust.
Subject to the terms of the pension trust, the trustee, with the approval of the department and the pension advisory board, may establish investment guidelines and limits on all types of investments, including stocks and bonds, and take other action necessary to fulfill its duty as a fiduciary for the trust fund.
(d) The trustee shall invest the trust fund assets with the same care, skill, prudence, and diligence that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a similar character with similar aims.
(e) The trustee shall diversify the trust fund's investments in accordance with prudent investment standards. The investment of the trust fund is subject to section 3 of this chapter.
(f) The trustee shall receive and hold as trustee for the uses and purposes set forth in the pension trust the funds paid by the department, the employee beneficiaries, or any other person or

persons.
(g) The trustee shall engage pension consultants to supervise and assist in the technical operation of the pension plan so that there is no deterioration in the actuarial status of the plan.
(h) Before October 1 of each year, the trustee, with the aid of the pension consultants, shall prepare and file a report with the department and the state board of accounts. The report must include the following with respect to the fiscal year ending on the preceding June 30:
SCHEDULE I. Receipts and disbursements.
SCHEDULE II. Assets of the pension trust, listing investments as to book value and current market value at the end of the fiscal year.
SCHEDULE III. List of terminations, showing cause and amount of refund.
SCHEDULE IV. The application of actuarially computed "reserve factors" to the payroll data, properly classified for the purpose of computing the reserve liability of the trust fund as of the end of the fiscal year.
SCHEDULE V. The application of actuarially computed "current liability factors" to the payroll data, properly classified for the purpose of computing the liability of the trust fund for the end of the fiscal year.
SCHEDULE VI. An actuarial computation of the pension liability for all employees retired before the close of the fiscal year.
(i) The minimum annual contribution by the department must be of sufficient amount, as determined by the pension consultants, to prevent any deterioration in the actuarial status of the pension plan during that year. If the department fails to make the minimum contribution for five (5) successive years, the pension trust terminates and the trust fund shall be liquidated.
(j) Except as provided by applicable federal law, in the event of liquidation, the department shall take the following actions:
(1) All expenses of the pension trust must be paid.
(2) Adequate provision must be made for continuing pension payments to retired persons.
(3) Each employee beneficiary must receive the net amount paid into the trust fund from the employee beneficiary's wages.
(4) Any amount remaining in the pension trust after the department makes the payments described in subdivisions (1) through (3) must be equitably divided among the employee beneficiaries in proportion to the net amount paid from each employee beneficiary's wages into the trust fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-3
Qualification of trust under Internal Revenue Code; benefit limitations
Sec. 3. (a) The pension trust shall satisfy the qualification

requirements in Section 401 of the Internal Revenue Code, as applicable to the pension trust. In order to meet those requirements, the pension trust is subject to the following provisions, notwithstanding any other provision of this chapter, IC 10-12-3, or IC 10-12-4:
(1) The pension advisory board shall distribute the corpus and income of the pension trust to participants and their beneficiaries in accordance with this chapter, IC 10-12-3, and IC 10-12-4.
(2) A part of the corpus or income of the pension trust may not be used or diverted to any purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or any other reason may not be applied to increase the benefits any participant would otherwise receive under this chapter, IC 10-12-3, or IC 10-12-4.
(4) If the pension trust is terminated or if all contributions to the pension trust are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the pension trust shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. To meet those requirements, the pension trust is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the participant died.
(C) The amount of an annuity paid to a participant's beneficiary may not exceed the maximum determined under the incidental death benefit requirement of the Internal Revenue Code.
(6) The pension advisory board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participants or beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as provided under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter, IC 10-12-3, or IC 10-12-4 may not exceed the maximum benefit specified by Section 415 of the Internal Revenue Code.
(8) The salary taken into account under this chapter, IC 10-12-3,

or IC 10-12-4 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The trustee may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
(b) Notwithstanding any other provision of this chapter or IC 10-12-3, and solely for the purposes of the benefits provided under IC 10-12-3, the benefit limitations of Section 415 of the Internal Revenue Code shall be determined by applying the provisions of Section 415(b)(10) of the Internal Revenue Code, as amended by the Technical and Miscellaneous Revenue Act of 1988. This section constitutes an election under Section 415(b)(10)(C) of the Internal Revenue Code to have Section 415(b) of the Internal Revenue Code, other than Section 415(b)(2)(G) of the Internal Revenue Code, applied without regard to Section 415(b)(2)(F) of the Internal Revenue Code to anyone who did not first become a participant before January 1, 1990.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-4
Mortality reserve account
Sec. 4. The department may establish, operate, and make necessary contributions to a mortality reserve account for the payment of supplementary death benefits to deceased employee beneficiaries. However, a supplementary death benefit may not exceed fourteen thousand five hundred dollars ($14,500).
As added by P.L.2-2003, SEC.3.

IC 10-12-2-5
Disability reserve account; additional department authority; disability pension payments
Sec. 5. (a) The department may establish, operate, and make necessary contributions to a disability reserve account for the payment of disability expense reimbursements and disability pensions to disabled employee beneficiaries. The department also may do the following:
(1) Establish, under the terms of a supplementary trust agreement, disability expense reimbursements and disability pensions to be paid to employee beneficiaries who incur a disability in the line of duty.
(2) Establish, under the terms of a supplementary trust agreement, disability expense reimbursements and disability pensions to be paid to employee beneficiaries who incur a disability not in the line of duty.
(3) Seek rulings from the Internal Revenue Service as to the federal tax treatment for the line of duty disability benefits authorized by this section.
Except as provided in subsection (d), a monthly disability pension may not exceed the maximum basic pension amount. However, in the case of disability incurred in the line of duty, an employee beneficiary may receive not more than forty dollars ($40) per month

for each dependent parent and dependent child less than eighteen (18) years of age, in addition to the monthly disability pension payment under this chapter. Time in disability pension status is considered qualifying active service for purposes of calculating a retirement pension.
(b) This section shall be administered in a manner that is consistent with the Americans with Disabilities Act (42 U.S.C. 12101, et seq.) and the regulations and amendments related to that act, to the extent required by that act.
(c) A disability payment made under this chapter is worker's compensation instead of a payment under IC 22-3-2 through IC 22-3-7.
(d) A regular, paid police employee of the state police department who is permanently and totally disabled by a catastrophic personal injury that:
(1) is sustained in the line of duty after January 1, 2001; and
(2) permanently prevents the employee from performing any gainful work;
shall receive a disability pension equal to the employee's regular salary at the commencement of the disability. The disability pension provided under this subsection is provided instead of the regular monthly disability pension. The disability pension provided under this subsection must be increased at a rate equal to any salary increases the employee would have received if the employee remained in active service.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-6
Dependent's pension reserve account
Sec. 6. (a) The department may establish, operate, and make necessary contributions to a dependent's pension reserve account for the payment of pensions to dependent parents, surviving spouses, and dependent unmarried children of employee beneficiaries who are killed in the line of duty.
(b) The maximum monthly pension amount payable to dependent mothers, dependent fathers, and surviving spouses:
(1) may not exceed the then current basic monthly pension amount paid to retirees; and
(2) shall cease with the last payment before the dependent parent's or surviving spouse's death.
(c) Except as provided in subsections (d) through (f), the maximum monthly pension amount payable to each dependent unmarried child may not exceed thirty percent (30%) of the current basic monthly pension amount paid to retirees. The payment shall cease with the last payment before the child's marriage or nineteenth birthday, whichever occurs first.
(d) The total monthly pension amount paid to all dependent unmarried children of an employee beneficiary may not exceed the current basic monthly amount paid to retirees.
(e) Each unmarried dependent child who is at least nineteen (19)

years of age but less than twenty-three (23) years of age is eligible to receive a pension payment while enrolled as a full-time student in a school, college, or university.
(f) A dependent child, married or unmarried, of an employee beneficiary who is killed in the line of duty is eligible to attend any Indiana state supported college or university tuition free.
(g) All dependent mothers, dependent fathers, surviving spouses, and dependent children who received a dependent pension on June 30, 1969, shall receive a pension calculated as provided by this section beginning on July 1, 1969. Any surviving spouse electing to, or who has previously elected to, receive joint survivorship benefits instead of pension payments is eligible to receive the full pension benefit.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-7
Police benefit fund; duties of trustee; appropriations
Sec. 7. (a) The:
(1) mortality reserve account referred to in section 4 of this chapter;
(2) disability reserve account referred to in section 5 of this chapter; and
(3) dependent pension reserve account referred to in section 6 of this chapter;
may be commingled and operated as one (1) fund, known as the police benefit fund, under the terms of a supplementary trust agreement between the department and the trustee for the exclusive benefit of employee beneficiaries and their dependents.
(b) The trustee shall receive and hold as trustee for the uses and purposes set out in the supplementary trust agreement all funds paid to it as the trustee by the department or by any other person or persons.
(c) The trustee shall hold, invest, and reinvest the police benefit fund in:
(1) investments that trust funds are permitted to invest in under Indiana law; and
(2) other investments as may be specifically designated in the supplementary trust agreement.
(d) The trustee, with the assistance of the pension engineers, shall, not more than ninety (90) days after the close of the fiscal year, prepare and file with the department and the department of insurance a detailed annual report showing receipts, disbursements, case histories, and recommendations as to the contributions required to keep the program in operation.
(e) Contributions by the department to the police benefit fund shall be provided in the general appropriations to the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-8
Actuarial soundness of pension trust; inspection of books and

accounts
Sec. 8. (a) The department of insurance shall approve the actuarial soundness of the pension trust and the general method of operation of the police benefit fund before the police benefit fund begins operation.
(b) In addition to the annual report required by subsection (d), the department's books, reports, and accounts shall be open to inspection by the department of insurance at all times.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-9
Transfer of funds to police benefit fund; rewards and fees
Sec. 9. (a) Except as provided in subsection (b), a member of the department may not accept:
(1) a fee for the performance of an act in the line of duty; or
(2) a reward offered for the apprehension or conviction of any person or persons or for the recovery of any property.
(b) Any fee or reward to which a member of the department would be entitled except for the provisions of subsection (a) shall be paid to the police benefit fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-10
Encumbering shares of benefits before payment
Sec. 10. (a) A person entitled to, having an interest in, or sharing a pension or benefit from the trust funds does not, before the actual payment of the pension or benefit, have the right to anticipate, sell, assign, pledge, mortgage, or otherwise dispose of or encumber the pension or benefit.
(b) A person's interest, share, pension, or benefit, before the actual payment of the interest, share, pension, or benefit, may not be:
(1) used to satisfy the debts or liabilities of the person entitled to the interest, share, pension, or benefit;
(2) subject to attachment, garnishment, execution, or levy or sale on judicial proceedings; or
(3) transferred by any means, voluntarily or involuntarily.
(c) The trustee may pay from the trust fund the amounts that the trustee determines are proper and necessary expenses of the trust fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-2-11
College and university tuition exemption
Sec. 11. The child or spouse of an employee beneficiary who is permanently and totally disabled by a catastrophic personal injury that was sustained in the line of duty and permanently prevents the employee beneficiary from performing any gainful work may not be required to pay tuition or mandatory fees at any state supported college, university, or technical school if:
(1) the child is less than twenty-three (23) years of age and is a

full-time student pursuing a prescribed course of study; or
(2) the spouse is pursuing a prescribed course of study toward an undergraduate degree.
As added by P.L.2-2003, SEC.3.



CHAPTER 3. THE STATE POLICE PRE-1987 BENEFIT SYSTEM

IC 10-12-3-1
Application of chapter
Sec. 1. This chapter applies only to an employee beneficiary who:
(1) is hired for the first time before July 1, 1987; and
(2) does not choose coverage by IC 10-12-4 under IC 10-12-4-1.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-2
Limitations on pension trust
Sec. 2. The pension trust for employee beneficiaries covered by this chapter is subject to the limitations specified in this chapter.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-3
Retirement age
Sec. 3. (a) The normal retirement age for a regular police employee of the department may not be later than seventy (70) years of age.
(b) The department may not enforce a mandatory retirement age against its civilian employees.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-4
Deductions from wages
Sec. 4. The monthly deductions from the employee beneficiary's wages for the trust fund may not exceed six percent (6%) of the employee beneficiary's average monthly wages (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code).
As added by P.L.2-2003, SEC.3.

IC 10-12-3-5
Right to net amount paid into fund from wages
Sec. 5. If an employee beneficiary ceases to be an eligible employee for any reason, including death, disability, unemployment, or retirement:
(1) the employee beneficiary;
(2) the employee beneficiary's beneficiary; or
(3) the employee beneficiary's estate;
is entitled to receive at least the net amount paid into the trust fund from the wages of the employee beneficiary, either in a lump sum or in monthly installments not less than the basic pension amount.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-6
Old age retirements; right to monthly income; minimum service

for full amount
Sec. 6. If an employee beneficiary is retired for old age, the employee beneficiary is entitled to receive a lifelong monthly income as specified in section 7 of this chapter. However, to be entitled to the full amount of the basic pension amount, an employee beneficiary must have completed at least twenty (20) years of service to the department before retirement. Otherwise, the employee beneficiary is entitled to receive a proportionate pension based on the employee beneficiary's years of service to the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-3-7
Basic pension amount; additional benefits
Sec. 7. (a) Benefits provided under this section are subject to IC 10-12-2-3.
(b) The basic monthly pension amount may not exceed by more than twenty dollars ($20) one-half (1/2) the amount of the employee beneficiary's average monthly wage (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code) received during the highest paid consecutive twelve (12) months before retirement. Salary that exceeds the monthly wage received by a police employee in the grade of trooper at the beginning of the trooper's third year of service may not be considered when the basic pension amount is computed.
(c) An employee beneficiary in the active service of the department who has completed twenty (20) years of service after July 1, 1937, and who continues after July 1, 1937, in the service of the department is entitled to add to the basic monthly pension amount, at retirement, the following:
(1) Two percent (2%) of the basic amount for each of the next two (2) full years of service over twenty (20) years.
(2) Three percent (3%) of the basic amount for each of the next two (2) full years over twenty-two (22) years.
(3) Four percent (4%) of the basic amount for each of the next two (2) full years over twenty-four (24) years.
(4) Five percent (5%) of the basic amount for each of the next two (2) full years over twenty-six (26) years.
(5) Six percent (6%) of the basic amount for each of the next two (2) full years over twenty-eight (28) years.
(6) Seven percent (7%) of the basic amount for each of the next two (2) full years over thirty (30) years.
(7) Eight percent (8%) of the basic amount for each of the next two (2) full years over thirty-two (32) years.
However, the total of the additional amount may not exceed seventy percent (70%) of the basic pension amount. These additional benefits are subject to the compulsory retirement age provided by the pension trust.
As added by P.L.2-2003, SEC.3.



CHAPTER 4. THE STATE POLICE 1987 BENEFIT SYSTEM

IC 10-12-4-1
Application of chapter; election of coverage
Sec. 1. (a) This chapter applies only to an employee beneficiary who:
(1) is hired for the first time after June 30, 1987; or
(2) chooses coverage by this chapter under subsection (b).
(b) Subject to subsection (c), an employee beneficiary who is hired for the first time before July 1, 1987, may choose to be covered by this chapter instead of IC 10-12-3 if the employee files an election with the trustee before July 1, 1988. An election filed under this subsection is irrevocable and, except as provided in subsection (d), takes effect after twelve (12) months of service as an eligible employee following the filing of the election.
(c) This chapter is applicable only if the general assembly provides sufficient funding for the increased cost of the benefits provided by this chapter. If this chapter is not applicable, then IC 10-12-3 applies to all employee beneficiaries regardless of when hired for the first time.
(d) If an employee beneficiary's mandatory retirement date occurs during the twelve (12) months following the filing of an election under subsection (b), the election takes effect only if:
(1) the employee beneficiary serves as an eligible employee until the mandatory retirement date; and
(2) the employee beneficiary pays to the trust fund a lump sum equal to the remaining deductions that would have been made from the employee beneficiary's wages under this chapter during the twelve (12) months following the election if the employee beneficiary had not retired.
The election takes effect on the mandatory retirement date or the date when the lump sum payment is made, whichever is later.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-2
Limitations on trust
Sec. 2. The pension trust for employee beneficiaries covered by this chapter is subject to limitations specified in this chapter.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-3
Retirement age
Sec. 3. The normal retirement age for an employee beneficiary must be established by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-4
Deductions from wages
Sec. 4. An employee beneficiary shall contribute to the trust fund,

by monthly deduction, six percent (6%) of the employee beneficiary's wages (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code).
As added by P.L.2-2003, SEC.3.

IC 10-12-4-5
Years of service for full pension amount; proportionate amount; beginning of payments
Sec. 5. (a) An employee beneficiary who has completed twenty-five (25) years of service with the department is entitled to the full amount of the basic pension amount specified in section 7 of this chapter.
(b) An employee beneficiary who has completed less than twenty-five (25) years of service is entitled to a proportionate amount of the basic pension amount specified in section 7 of this chapter, based upon the employee beneficiary's years of service to the department. However, benefit payments to an employee beneficiary with less than twenty-five (25) years of service may not begin until the first day of the month on or after the date on which:
(1) the employee beneficiary becomes fifty (50) years of age; or
(2) the employee beneficiary retires;
whichever is later.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-6
Right to net amount paid into fund from wages
Sec. 6. If an employee beneficiary ends employment for any reason before qualifying for a benefit under this chapter, the trustee shall pay to:
(1) the employee beneficiary;
(2) the employee beneficiary's beneficiary; or
(3) the employee beneficiary's estate;
the net amount paid into the trust fund from the employee beneficiary's wages. This amount may be paid in a lump sum or in monthly installments not less than the basic pension amount.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-7
Basic monthly pension amount; additional benefits
Sec. 7. (a) Benefits provided under this section are subject to IC 10-12-2-3.
(b) Except as provided in subsection (c), the basic monthly pension amount of an employee beneficiary may not exceed one-half (1/2) of the employee beneficiary's average monthly wage (excluding payments for overtime and determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code) received during the highest paid consecutive thirty-six (36) months before retirement.
(c) For an employee beneficiary who retires after June 30, 1987,

and before July 1, 1988, the basic monthly pension may not exceed the lesser of:
(1) the pension under subsection (b); or
(2) one-half (1/2) the maximum salary of a first sergeant.
(d) For an employee beneficiary who retires after June 30, 1988, and before July 1, 1989, the basic monthly pension may not exceed the lesser of:
(1) the pension under subsection (b); or
(2) one-half (1/2) the maximum salary of a captain.
(e) An employee beneficiary in the active service of the department who has completed twenty-five (25) years of service after July 1, 1937, and who continues after July 1, 1937, in the service of the department is entitled to add to the basic monthly pension amount, at retirement, the following:
(1) Five percent (5%) of the basic amount for each of the next three (3) full years over twenty-five (25) years.
(2) Six percent (6%) of the basic amount for each of the next two (2) full years over twenty-eight (28) years.
(3) Seven percent (7%) of the basic amount for each of the next two (2) full years over thirty (30) years.
(4) Eight percent (8%) of the basic amount for each of the next two (2) full years over thirty-two (32) years.
However, the total of these additional amounts may not exceed seventy percent (70%) of the basic pension amount. These additional benefits are subject to any compulsory retirement age provided by the pension trust.
As added by P.L.2-2003, SEC.3.

IC 10-12-4-8
Increase in pension to certain individuals
Sec. 8. (a) The basic monthly pension payable under section 7 of this chapter after June 30, 1995, to a member of the pension trust who retired after June 30, 1987, and before July 1, 1990, shall be increased by thirty-nine dollars ($39).
(b) The department shall pay into the trust fund an amount sufficient to pay the increased benefits granted under this section. The trustee shall pay the increase in the monthly benefit required by this section from money in the trust fund.
As added by P.L.2-2003, SEC.3.



CHAPTER 5. SUPPLEMENTAL PENSION BENEFITS

IC 10-12-5-1
Intent of chapter
Sec. 1. This chapter is intended to be a supplement to IC 10-12-3 and does not repeal, impair, or otherwise adversely affect the pension fund or pension benefits provided for in IC 10-12-3 for eligible employees of the department.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-2
Eligibility
Sec. 2. To become eligible for any supplemental benefits provided in this chapter, an employee of the department must:
(1) be at least fifty-five (55) years of age;
(2) have completed at least twenty (20) years of service with the department or be retired by virtue of becoming fifty-five (55) years of age; and
(3) be eligible to receive retirement benefits under IC 10-12-3.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-3
Administration; schedule of benefits
Sec. 3. (a) The pension advisory board that administers the pension under IC 10-12-3 shall direct and supervise the supplemental benefits provided in this chapter.
(b) The pension advisory board shall annually:
(1) provide a schedule showing the number of retirees receiving pension benefits under IC 10-12-3; and
(2) add to the regular pension benefit or annuity a supplemental benefit equal to fifty percent (50%) of the difference between:
(A) the retiree's pension amount; and
(B) the pension benefits received by an employee retiring from the department after July 1, 1970, with twenty (20) years of active service.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-4
Incentive increases
Sec. 4. As an incentive to all employees of the department, the supplemental pension benefits of this chapter shall be increased by more than the fifty percent (50%) increase provided in section 3 of this chapter, at the rate of five percent (5%) per year for each year of active service over twenty (20) years up to thirty (30) years of service, to provide that retired employees with thirty (30) years of service are entitled to one hundred percent (100%) of the regular pension benefits of employees who retire with twenty (20) years of active service after July 1, 1970.
As added by P.L.2-2003, SEC.3.
IC 10-12-5-5
Funding
Sec. 5. (a) The pension advisory board shall make the necessary computations required by this chapter on or before August 1 of each year preceding a session of the general assembly.
(b) The general assembly shall appropriate and the budget agency shall make available an amount sufficient to provide the funds necessary for supplemental pension benefits for eligible retirees under this chapter.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-6
Treasurer of state; trustee of account
Sec. 6. The treasurer of state:
(1) is the trustee for the funds allocated to the supplemental pension benefits; and
(2) shall keep the supplemental pension benefit funds in a separate account that the treasurer of state may designate as the state police department supplemental pension benefit fund.
As added by P.L.2-2003, SEC.3.

IC 10-12-5-7
Time of payment
Sec. 7. The supplemental pension benefits provided for in this chapter shall be paid at the same time and along with the regular pension benefits.
As added by P.L.2-2003, SEC.3.



CHAPTER 6. SPECIAL DEATH BENEFIT FOR MOTOR CARRIER INSPECTORS AND SPECIAL POLICE EMPLOYEES

IC 10-12-6-1
"Dies in the line of duty"
Sec. 1. As used in this chapter, "dies in the line of duty" refers to a death that occurs as a direct result of personal injury or illness resulting from any action that:
(1) a motor carrier inspector; or
(2) a special police employee of the department who is not a regular police employee of the department;
is obligated or authorized by rule, regulation, condition of employment or service, or law to perform in the course of the inspector's or special police employee's regular duties.
As added by P.L.2-2003, SEC.3.

IC 10-12-6-2
Special death benefit; motor carrier inspector; special police employee
Sec. 2. A special death benefit of one hundred fifty thousand dollars ($150,000) for a motor carrier inspector or special police employee who dies in the line of duty shall be paid in a lump sum from the special death benefit fund established by IC 5-10-10-5 to the following relative of a motor carrier inspector or special police employee who dies in the line of duty:
(1) The surviving spouse.
(2) If there is no surviving spouse, the surviving children (to be shared equally).
(3) If there is no surviving spouse and there are no surviving children, the parent or parents in equal shares.
As added by P.L.2-2003, SEC.3.



CHAPTER 77. FINANCIAL AID REPORTING

IC 20-12-77-1
State educational institution reporting requirements
Sec. 1. (a) Each state educational institution (as defined in IC 20-12-0.5-1) shall submit a report annually to the legislative council and the commission for higher education that includes the amount of need based financial aid and merit based financial aid available to students from all sources.
(b) A report submitted to the legislative council under this section must be in an electronic format under IC 5-14-6.
As added by P.L.185-2006, SEC.5.






ARTICLE 13. STATE POLICE DATA AND INFORMATION PROGRAMS

CHAPTER 1. DEFINITIONS

IC 10-13-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.4.

IC 10-13-1-2
"Department"
Sec. 2. "Department" refers to the state police department established by IC 10-11-2-4.
As added by P.L.2-2003, SEC.4.

IC 10-13-1-3
"Superintendent"
Sec. 3. "Superintendent" refers to the superintendent of the department appointed under IC 10-11-2-6.
As added by P.L.2-2003, SEC.4.



CHAPTER 2. CRIMINAL JUSTICE DATA DIVISION

IC 10-13-2-1
"Division"
Sec. 1. As used in this chapter, "division" refers to the criminal justice data division established by section 2 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-2
Establishment
Sec. 2. (a) The criminal justice data division is established within the department.
(b) The division is under the administrative control and jurisdiction of the superintendent.
(c) The superintendent may:
(1) staff the division with personnel necessary for its efficient operation; and
(2) adopt rules to carry out the purposes of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-3
Storage and retrieval of criminal justice data; consultants
Sec. 3. (a) The division shall use the most current equipment, methods, and systems for the rapid storage and retrieval of criminal justice data necessary for an effective criminal justice system within Indiana.
(b) The superintendent may hire consultants to advise the superintendent in the most efficient means of establishing, funding, and maintaining the criminal justice data system with the ultimate purpose of extending the services and benefits of the system to all governmental agencies of the state and its political subdivisions having a need for the data.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-4
Purpose
Sec. 4. The division shall be organized and administered to fulfill the following purposes:
(1) To inform the public and responsible governmental officials as to the nature of the crime problem, its magnitude, and its trend over time.
(2) To measure the effects of prevention and deterrence programs, ranging from community action to police patrol.
(3) To find out who commits crimes by age, sex, family status, income, ethnic and residential background, and other social attributes, to find the proper focus of crime prevention programs.
(4) To measure the workload and effectiveness of all agencies of the criminal justice system, both individually and as an

integrated system.
(5) To analyze the factors contributing to success and failure of probation, parole, and other correctional alternatives for various kinds of offenders.
(6) To provide criminal justice agencies with comparative norms of performance.
(7) To furnish baseline data for research.
(8) To compute the costs of crime in terms of economic injury inflicted upon communities and individuals, as well as to assess the direct public expenditures by criminal justice agencies.
(9) To project expected crime rates and their consequences into the future for more enlightened government planning.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-5
Duties
Sec. 5. (a) The division, under the supervision and direction of the superintendent and in accordance with the rules adopted under this chapter, shall do the following:
(1) Collect data necessary for the accomplishment of the purposes of this chapter from all persons and agencies mentioned in section 6 of this chapter.
(2) Prepare and distribute to all the persons and agencies the forms to be used in reporting data to the division. The forms also must provide for items of information needed by federal bureaus, agencies, or departments engaged in the development of national criminal statistics.
(3) Prescribe the form and content of records to be kept by the persons and agencies to ensure the correct reporting of data to the division.
(4) Instruct the persons and agencies in the installation, maintenance, and use of records and equipment and in the manner of reporting to the division.
(5) Tabulate, analyze, and interpret the data collected.
(6) Supply data, upon request, to federal bureaus, agencies, or departments engaged in collecting and analyzing national criminal statistics.
(7) Present the following to the governor:
(A) Before July 1 of each year, a printed report containing the criminal statistics of the preceding calendar year.
(B) At other times the superintendent considers necessary or the governor requests, reports on public aspects of criminal statistics in a sufficiently general distribution for public enlightenment.
(b) The division may not obtain data under this chapter except that which is a public record, and all laws regulating privacy or restricting use of the data apply to any data collected.
(c) The division may accept data and reports from agencies other than those required to report under this chapter if the data and reports are consistent with the purposes of this chapter. As added by P.L.2-2003, SEC.4. Amended by P.L.97-2004, SEC.41.

IC 10-13-2-6
Public officials; cooperation with division
Sec. 6. (a) If requested by the division, a public official or public agency dealing with crime or criminals or with delinquency or delinquents shall do the following:
(1) Install and maintain records needed for reporting data required by the division.
(2) Report to the division, as and when prescribed, all data requested.
(3) Give the accredited agents of the division access to the records for the purpose of inspection.
(4) Cooperate with the division to the end that its duties may be properly performed.
(b) An official required under this chapter to furnish reports, information, or statistics to the criminal justice data division or a person employed by the official is not liable in any action arising out of having furnished the information in a manner as may be required by this chapter or the rules adopted under this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-7
Equipment methods and systems; compatibility
Sec. 7. As far as is practicable, the equipment methods and systems used by the criminal justice data division must be compatible with those used by similar agencies in other states and the federal government so that data necessary for interstate, national, and international criminal justice is readily available.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-8
Commission and advisory council; planning agency
Sec. 8. In the administration of the division, the superintendent shall have the advice and assistance of the criminal justice commission and advisory council and the criminal justice planning agency.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-9
Adoption of rules
Sec. 9. (a) The superintendent shall adopt rules necessary to accomplish the purposes of this chapter.
(b) In formulating the rules, the superintendent shall have the advice and assistance of the criminal justice advisory committee established by section 10 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-10
Criminal justice advisory committee; composition; meetings      Sec. 10. (a) The criminal justice advisory committee is established.
(b) The committee consists of the following persons or their designated representatives:
(1) The superintendent, who shall act as chairman.
(2) The attorney general.
(3) The executive director of the criminal justice planning agency.
(4) The commissioner of corrections.
(5) One (1) county sheriff serving in the sheriff's second or subsequent term of office.
(6) One (1) chief of police with at least two (2) years of experience as chief.
(7) One (1) prosecuting attorney in the prosecuting attorney's second or subsequent term of office.
(8) One (1) judge of a court of general criminal jurisdiction.
(9) The executive director of the law enforcement training academy.
(10) A criminologist or forensic scientist.
(c) A member of the committee:
(1) must be appointed by the governor on a nonpartisan basis; and
(2) shall serve at the pleasure of the governor.
(d) A member of the committee serves without compensation except per diem as provided by law.
(e) The committee shall meet as often as is considered necessary by the superintendent to formulate or revise rules for the statewide operation of the criminal justice data division.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-11
Reports and analyses
Sec. 11. The division shall, within the limits of time and manpower, comply with all reasonable requests for periodic reports and analysis of data as may be made by any officer or agency required to report data that is necessary for the proper performance of the duties of the officer or agency.
As added by P.L.2-2003, SEC.4.

IC 10-13-2-12
Intent of chapter; violations; penalties
Sec. 12. (a) It is the intent of the general assembly in enacting this chapter to provide information and data with reference to the total criminal justice system that will be equally beneficial to all officers, agencies, and components of the criminal justice system to better perform their respective duties for the overall improvement of criminal justice. Rules adopted under this chapter shall be drafted to express this intent.
(b) If a public official:
(1) is required by the rules to report to the division; and         (2) fails to comply with:
(A) the requests of the superintendent for information or data; or
(B) the rules governing records and systems and equipment and their maintenance;
the director of the criminal justice planning agency may deny the public official the benefits of the system until the public official complies with the rules.
(c) An official who knowingly, intentionally, or recklessly makes a false return of information to the division commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4. Amended by P.L.115-2003, SEC.10.



CHAPTER 3. CRIMINAL HISTORY INFORMATION

IC 10-13-3-1
"Bias crime"
Sec. 1. As used in this chapter, "bias crime" means an offense in which the person who commits the offense knowingly or intentionally:
(1) selected the person who was injured; or
(2) damaged or otherwise affected property;
by the offense because of the color, creed, disability, national origin, race, religion, or sexual orientation of the injured person or of the owner or occupant of the affected property or because the injured person or owner or occupant of the affected property was associated with any other recognizable group or affiliation.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-2
"Care"
Sec. 2. As used in this chapter, "care" means the provision of care, treatment, education, training, instruction, supervision, or recreation to children less than eighteen (18) years of age.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-2.5
"Caseworker"
Sec. 2.5. As used in this chapter, "caseworker" has the meaning set forth in IC 31-9-2-11.
As added by P.L.146-2006, SEC.1.

IC 10-13-3-3
"Certificated employee"
Sec. 3. As used in this chapter, "certificated employee" has the meaning set forth in IC 20-29-2-4.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.113.

IC 10-13-3-4
"Council"
Sec. 4. As used in this chapter, "council" means the security and privacy council established by section 34 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-5 Version a
"Criminal history data"
Note: This version of section amended by P.L.20-2006, SEC.1. See also following version of this section amended by P.L.140-2006, SEC.4 and P.L.173-2006, SEC.4.
Sec. 5. (a) As used in this chapter, "criminal history data" means information collected by criminal justice agencies, the United States Department of Justice for the department's information system, or

individuals.
(b) The term consists of the following:
(1) Identifiable descriptions and notations of arrests, indictments, informations, or other formal criminal charges.
(2) Information, including a photograph, regarding a sex and violent offender (as defined in IC 5-2-12-4) obtained through sex and violent offender registration under IC 5-2-12.
(3) Any disposition, including sentencing, and correctional system intake, transfer, and release.
(4) A photograph of the person who is the subject of the information described in subdivisions (1) through (3).
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.1.

IC 10-13-3-5 Version b
"Criminal history data"
Note: This version of section amended by P.L.140-2006, SEC.4 and P.L.173-2006, SEC.4. See also preceding version of this section amended by P.L.20-2006, SEC.1.
Sec. 5. (a) As used in this chapter, "criminal history data" means information collected by criminal justice agencies, the United States Department of Justice for the department's information system, or individuals.
(b) The term consists of the following:
(1) Identifiable descriptions and notations of arrests, indictments, informations, or other formal criminal charges.
(2) Information regarding a sex offender (as defined in IC 11-8-8-5) obtained through sex offender registration under IC 11-8-8.
(3) Any disposition, including sentencing, and correctional system intake, transfer, and release.
As added by P.L.2-2003, SEC.4. Amended by P.L.140-2006, SEC.4 and P.L.173-2006, SEC.4.

IC 10-13-3-6
"Criminal justice agency"
Sec. 6. (a) As used in this chapter, "criminal justice agency" means any agency or department of any level of government whose principal function is:
(1) the apprehension, prosecution, adjudication, incarceration, probation, rehabilitation, or representation of criminal offenders;
(2) the location of parents with child support obligations under 42 U.S.C. 653;
(3) the licensing and regulating of riverboat gambling operations; or
(4) the licensing and regulating of pari-mutuel horse racing operations.
(b) The term includes the following:
(1) The office of the attorney general.
(2) The Medicaid fraud control unit, for the purpose of

investigating offenses involving Medicaid.
(3) A nongovernmental entity that performs as its principal function the:
(A) apprehension, prosecution, adjudication, incarceration, or rehabilitation of criminal offenders;
(B) location of parents with child support obligations under 42 U.S.C. 653;
(C) licensing and regulating of riverboat gambling operations; or
(D) licensing and regulating of pari-mutuel horse racing operations;
under a contract with an agency or department of any level of government.
As added by P.L.2-2003, SEC.4. Amended by P.L.70-2004, SEC.1; P.L.234-2005, SEC.6.

IC 10-13-3-7
"Disposition"
Sec. 7. As used in this chapter, "disposition" means information disclosing that criminal proceedings have been concluded or indefinitely postponed.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-7.5
"Emergency placement"
Sec. 7.5. (a) As used in this chapter, "emergency placement" means an emergency out-of-home placement of a child by:
(1) the department of child services established by IC 31-25-1-1;
(2) a law enforcement officer;
(3) a caseworker;
(4) a juvenile probation officer; or
(5) a court;
as a result of exigent circumstances that require immediate placement with a person other than the child's parent, guardian, or custodian.
(b) The term includes any out-of-home placement for temporary care and custody of a child at or after the time of initial removal or transfer of custody of the child from the child's parent, guardian, or custodian, as authorized under any of the following:
(1) IC 31-34-2.
(2) IC 31-34-2.5.
(3) IC 31-34-4.
(4) IC 31-34-5.
(5) IC 31-37-4.
(6) IC 31-37-5.
(7) IC 31-37-6.
(c) The term does not include any proposed or actual change in location of the child's placement for continuing care and custody after the court has entered an order at the time of or following a detention hearing required under IC 31-34-5 or IC 31-37-6, unless a

court or an agency responsible for the child's care and supervision determines that an immediate change in placement is necessary to protect the health or safety of the child.
(d) The term does not include placement to an entity or in a facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state.
As added by P.L.234-2005, SEC.7. Amended by P.L.145-2006, SEC.26; P.L.146-2006, SEC.2.

IC 10-13-3-8
"Inspection"
Sec. 8. As used in this chapter, "inspection" means visual perusal and includes the right to make memoranda abstracts of the information.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-9
"Institute"
Sec. 9. As used in this chapter, "institute" means the Indiana criminal justice institute established by IC 5-2-6-3.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-10
"Law enforcement agency"
Sec. 10. (a) As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders.
(b) The term includes:
(1) the office of the attorney general; and
(2) the office of the inspector general.
As added by P.L.2-2003, SEC.4. Amended by P.L.222-2005, SEC.29.

IC 10-13-3-11
"Limited criminal history"
Sec. 11. (a) As used in this chapter, "limited criminal history" means information with respect to any arrest or criminal charge, which must include:
(1) a disposition; and
(2) a photograph of the person who is the subject of the limited criminal history, if a photograph is available.
(b) However, the term includes information about any arrest or criminal charge that occurred less than one (1) year before the date of a request even if no disposition has been entered.
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.2.

IC 10-13-3-12
"National criminal history background check"
Sec. 12. As used in this chapter, "national criminal history background check" means the criminal history record system maintained by the Federal Bureau of Investigation based on

fingerprint identification or any other method of positive identification.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-12.5
"National name based criminal history record check"
Sec. 12.5. As used in this chapter, "national name based criminal history record check" means a query of the Interstate Identification Index data base maintained by the Federal Bureau of Investigation that:
(1) is conducted using the subject's name; and
(2) does not use fingerprint identification or another method of positive identification.
As added by P.L.234-2005, SEC.8.

IC 10-13-3-13
"No contact order"
Sec. 13. As used in this chapter, "no contact order" means an order that prohibits a person from having direct or indirect contact with another person and that is issued under any of the following:
(1) IC 31-32-13.
(2) IC 31-34-17.
(3) IC 31-34-20.
(4) IC 31-37-16.
(5) IC 31-37-19-1.
(6) IC 31-37-19-6.
(7) IC 33-39-1-8.
(8) IC 35-33-8-3.2.
(9) IC 35-38-2-2.3.
As added by P.L.2-2003, SEC.4. Amended by P.L.98-2004, SEC.80.

IC 10-13-3-14
"Noncertificated employee"
Sec. 14. As used in this chapter, "noncertificated employee" has the meaning set forth in IC 20-29-2-11.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.114.

IC 10-13-3-15
"Protective order"
Sec. 15. (a) As used in this chapter, "protective order" has the meaning set forth in IC 5-2-9-2.1.
(b) The term includes a foreign protection order (as defined in IC 34-6-2-48.5).
As added by P.L.2-2003, SEC.4.

IC 10-13-3-16
"Qualified entity"
Sec. 16. (a) As used in this chapter, "qualified entity" means a business or an organization, whether public, private, for-profit, nonprofit, or voluntary, that provides care or care placement services.     (b) The term includes a business or an organization that licenses or certifies others to provide care or care placement services.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-17
"Release"
Sec. 17. As used in this chapter, "release" means furnishing a copy or an edited copy of criminal history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-18
"Reportable offenses"
Sec. 18. As used in this chapter, "reportable offenses" means all felonies and those misdemeanors the superintendent designates.
As added by P.L.2-2003, SEC.4. Amended by P.L.156-2003, SEC.4.

IC 10-13-3-19
"Request"
Sec. 19. As used in this chapter, "request" means asking for release or inspection of a limited criminal history by noncriminal justice organizations or individuals in a manner that:
(1) reasonably ensures the identification of the subject of the inquiry; and
(2) contains a statement of the purpose for which the information is requested.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-20
"School corporation"
Sec. 20. As used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.115.

IC 10-13-3-21
"Special education cooperative"
Sec. 21. As used in this chapter, "special education cooperative" has the meaning set forth in IC 20-35-5-1(7).
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.116; P.L.231-2005, SEC.4; P.L.1-2006, SEC.170.

IC 10-13-3-22
"Unidentified person"
Sec. 22. As used in this chapter, "unidentified person" means a deceased or mentally incapacitated person whose identity is unknown.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-23
"Workplace violence restraining order"
Sec. 23. As used in this chapter, "workplace violence restraining

order" means an order issued under IC 34-26-6.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-24
State central repository; report of arrests; transmission of photographs; guidelines
Sec. 24. (a) The department shall act as the official state central repository for criminal history data.
(b) A sheriff, police department, or criminal justice agency in Indiana shall report to the department, on forms provided by the department, all arrests for reportable offenses.
(c) Except as provided in subsection (e), at the time a sheriff, police department, or criminal justice agency makes the report described in subsection (b), the sheriff, police department, or criminal justice agency shall transmit a photograph of the person who is the subject of the report to the department.
(d) The department may adopt guidelines concerning the:
(1) form; and
(2) manner of transmission (including electronic transmission);
of a photograph described in subsection (c). If the department adopts guidelines under this subsection, the sheriff, police department, or criminal justice agency required to transmit a photograph under subsection (c) shall transmit the photograph in accordance with the guidelines adopted by the department.
(e) Notwithstanding subsections (c) and (d):
(1) the department is not required to process; and
(2) a sheriff, police department, or criminal justice agency is not required to submit;
a photograph under this section unless the department has sufficient funding available to process photographs submitted under this section.
As added by P.L.2-2003, SEC.4. Amended by P.L.20-2006, SEC.3.

IC 10-13-3-25
Disposition reports
Sec. 25. (a) If a person whose arrest has been reported as required by section 24 of this chapter is:
(1) transferred to the custody of another criminal justice agency; or
(2) released without having an indictment or information filed with any court;
a disposition report shall be furnished to the department by the agency from whose custody the person has been transferred or released. Disposition reports shall be made on forms provided by the department.
(b) If an indictment or information is filed in a court, the clerk of the court shall furnish to the department, on forms provided by the department, a report of the disposition of the case.
(c) A disposition report, whether by a criminal justice agency or a court clerk, shall be sent to the department within thirty (30) days

after the disposition.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-26
Release of data to criminal justice agencies
Sec. 26. (a) A criminal justice agency:
(1) shall provide criminal history data to another criminal justice agency upon request; and
(2) may receive criminal history data from another criminal justice agency.
(b) If the request is made by an agency doing a presentence investigation, the information shall be transmitted not later than seven (7) days after the date that the request is received.
(c) The department shall provide criminal history data to a criminal justice agency making a request if the council determines that the agency has complied with this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-27 Version a
Release of data to noncriminal justice organization or to individuals; national crime information center data restricted; penalties
Note: This version of section amended by P.L.1-2006, SEC.171. See also following version of this section amended by P.L.140-2006, SEC.5 and P.L.173-2006, SEC.5.
Sec. 27. (a) Except as provided in subsection (b), on request, a law enforcement agency shall release a limited criminal history to or allow inspection of a limited criminal history by noncriminal justice organizations or individuals only if the subject of the request:
(1) has applied for employment with a noncriminal justice organization or individual;
(2) has applied for a license and criminal history data is required by law to be provided in connection with the license;
(3) is a candidate for public office or a public official;
(4) is in the process of being apprehended by a law enforcement agency;
(5) is placed under arrest for the alleged commission of a crime;
(6) has charged that the subject's rights have been abused repeatedly by criminal justice agencies;
(7) is the subject of a judicial decision or determination with respect to the setting of bond, plea bargaining, sentencing, or probation;
(8) has volunteered services that involve contact with, care of, or supervision over a child who is being placed, matched, or monitored by a social services agency or a nonprofit corporation;
(9) is currently residing in a location designated by the department of child services (established by IC 31-33-1.5-2) or by a juvenile court as the out-of-home placement for a child at the time the child will reside in the location;         (10) has volunteered services at a public school (as defined in IC 20-18-2-15) or nonpublic school (as defined in IC 20-18-2-12) that involve contact with, care of, or supervision over a student enrolled in the school;
(11) is being investigated for welfare fraud by an investigator of the division of family resources or a county office of family and children;
(12) is being sought by the parent locator service of the child support bureau of the division of family and children;
(13) is or was required to register as a sex and violent offender under IC 5-2-12; or
(14) has been convicted of any of the following:
(A) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(B) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(C) Child molesting (IC 35-42-4-3).
(D) Child exploitation (IC 35-42-4-4(b)).
(E) Possession of child pornography (IC 35-42-4-4(c)).
(F) Vicarious sexual gratification (IC 35-42-4-5).
(G) Child solicitation (IC 35-42-4-6).
(H) Child seduction (IC 35-42-4-7).
(I) Sexual misconduct with a minor as a felony (IC 35-42-4-9).
(J) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
However, limited criminal history information obtained from the National Crime Information Center may not be released under this section except to the extent permitted by the Attorney General of the United States.
(b) A law enforcement agency shall allow inspection of a limited criminal history by and release a limited criminal history to the following noncriminal justice organizations:
(1) Federally chartered or insured banking institutions.
(2) Officials of state and local government for any of the following purposes:
(A) Employment with a state or local governmental entity.
(B) Licensing.
(3) Segments of the securities industry identified under 15 U.S.C. 78q(f)(2).
(c) Any person who uses limited criminal history for any purpose not specified under this section commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.117; P.L.234-2005, SEC.9; P.L.1-2006, SEC.171.

IC 10-13-3-27 Version b
Release of data to noncriminal justice organization or to individuals; national crime information center data restricted; penalties
Note: This version of section amended by P.L.140-2006, SEC.5

and P.L.173-2006, SEC.5. See also preceding version of this section amended by P.L.1-2006, SEC.171.
Sec. 27. (a) Except as provided in subsection (b), on request, a law enforcement agency shall release a limited criminal history to or allow inspection of a limited criminal history by noncriminal justice organizations or individuals only if the subject of the request:
(1) has applied for employment with a noncriminal justice organization or individual;
(2) has applied for a license and has provided criminal history data as required by law to be provided in connection with the license;
(3) is a candidate for public office or a public official;
(4) is in the process of being apprehended by a law enforcement agency;
(5) is placed under arrest for the alleged commission of a crime;
(6) has charged that the subject's rights have been abused repeatedly by criminal justice agencies;
(7) is the subject of a judicial decision or determination with respect to the setting of bond, plea bargaining, sentencing, or probation;
(8) has volunteered services that involve contact with, care of, or supervision over a child who is being placed, matched, or monitored by a social services agency or a nonprofit corporation;
(9) is currently residing in a location designated by the department of child services (established by IC 31-25-1-1) or by a juvenile court as the out-of-home placement for a child at the time the child will reside in the location;
(10) has volunteered services at a public school (as defined in IC 20-18-2-15) or nonpublic school (as defined in IC 20-18-2-12) that involve contact with, care of, or supervision over a student enrolled in the school;
(11) is being investigated for welfare fraud by an investigator of the division of family resources or a county office of family and children;
(12) is being sought by the parent locator service of the child support bureau of the department of child services;
(13) is or was required to register as a sex offender under IC 11-8-8; or
(14) has been convicted of any of the following:
(A) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(B) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(C) Child molesting (IC 35-42-4-3).
(D) Child exploitation (IC 35-42-4-4(b)).
(E) Possession of child pornography (IC 35-42-4-4(c)).
(F) Vicarious sexual gratification (IC 35-42-4-5).
(G) Child solicitation (IC 35-42-4-6).
(H) Child seduction (IC 35-42-4-7).             (I) Sexual misconduct with a minor as a felony (IC 35-42-4-9).
(J) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
However, limited criminal history information obtained from the National Crime Information Center may not be released under this section except to the extent permitted by the Attorney General of the United States.
(b) A law enforcement agency shall allow inspection of a limited criminal history by and release a limited criminal history to the following noncriminal justice organizations:
(1) Federally chartered or insured banking institutions.
(2) Officials of state and local government for any of the following purposes:
(A) Employment with a state or local governmental entity.
(B) Licensing.
(3) Segments of the securities industry identified under 15 U.S.C. 78q(f)(2).
(c) Any person who uses limited criminal history for any purpose not specified under this section commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.117; P.L.234-2005, SEC.9; P.L.145-2006, SEC.27; P.L.140-2006, SEC.5 and P.L.173-2006, SEC.5.

IC 10-13-3-27.5
Record check by department of child services under exigent circumstances; transmittal of report copy; providing fingerprints; removal of child for failure to provide fingerprints; compliance with federal law; contesting denial of placement; fee
Sec. 27.5. (a) If:
(1) exigent circumstances require the emergency placement of a child; and
(2) the department will be unable to obtain criminal history information from the Interstate Identification Index before the emergency placement is scheduled to occur;
upon request of the department of child services established by IC 31-25-1-1, a caseworker, or a juvenile probation officer, the department may conduct a national name based criminal history record check of each individual who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location. The department shall promptly transmit a copy of the report it receives from the Interstate Identification Index to the agency or person that submitted a request under this section.
(b) Not later than seventy-two (72) hours after the department of child services, the caseworker, or the juvenile probation officer receives the results of the national name based criminal history record check, the department of child services, the caseworker, or the juvenile probation officer shall provide the department with a complete set of fingerprints for each individual who is currently

residing in the location designated as the out-of-home placement at the time the child will be placed in the location. The department shall:
(1) use fingerprint identification to positively identify each individual who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location; or
(2) submit the fingerprints to the Federal Bureau of Investigation not later than fifteen (15) calendar days after the date on which the national name based criminal history record check was conducted.
The child shall be removed from the location designated as the out-of-home placement if an individual who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location fails to provide a complete set of fingerprints to the department of child services, the caseworker, or the juvenile probation officer.
(c) The department and the person or agency that provided fingerprints shall comply with all requirements of 42 U.S.C. 5119a and any other applicable federal law or regulation regarding:
(1) notification to the subject of the check; and
(2) the use of the results obtained based on the check of the person's fingerprints.
(d) If an out-of-home placement is denied as the result of a national name based criminal history record check, an individual who is currently residing in the location designated as the out-of-home placement at the time the child will reside in the location may contest the denial by submitting to the department of child services, the caseworker, or the juvenile probation officer:
(1) a complete set of the individual's fingerprints; and
(2) written authorization permitting the department of child services, the caseworker, or the juvenile probation officer to forward the fingerprints to the department for submission to the Federal Bureau of Investigation;
not later than five (5) days after the out-of-home placement is denied.
(e) The:
(1) department; and
(2) Federal Bureau of Investigation;
may charge a reasonable fee for processing a national name based criminal history record check. The department shall adopt rules under IC 4-22-2 to establish a reasonable fee for processing a national name based criminal history record check and for collecting fees owed under this subsection.
(f) The:
(1) department of child services, for an out-of-home placement arranged by a caseworker or the department of child services; or
(2) juvenile court, for an out-of-home placement ordered by the juvenile court;
shall pay the fee described in subsection (e), arrange for

fingerprinting, and pay the costs of fingerprinting, if any.
As added by P.L.234-2005, SEC.10. Amended by P.L.145-2006, SEC.28; P.L.146-2006, SEC.3.

IC 10-13-3-28
Limited criminal history check on request of an individual seeking employment
Sec. 28. On request of an individual who has applied for employment with a noncriminal justice organization or individual, the Indiana central repository for criminal history information shall process a request for a limited criminal history check of the individual making the request from the Federal Bureau of Investigation's National Crime Information Center upon:
(1) the submission of fingerprints of the individual making the request; and
(2) the payment of a fifteen dollar ($15) fee.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-29
Use by noncriminal justice organizations or individuals restricted
Sec. 29. A noncriminal justice organization or individual that receives a limited criminal history may not use it for purposes:
(1) other than those stated in the request; or
(2) that deny the subject any civil right to which the subject is entitled.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-30
Request for limited criminal history; duties of law enforcement agency and department
Sec. 30. (a) Except as provided in subsection (c), on request for release or inspection of a limited criminal history, law enforcement agencies may, if the agency has complied with the reporting requirements in section 24 of this chapter, and the department shall do the following:
(1) Require a form, provided by law enforcement agencies and the department, to be completed. The form shall be maintained for two (2) years and shall be available to the record subject upon request.
(2) Collect a three dollar ($3) fee to defray the cost of processing a request for inspection.
(3) Collect a seven dollar ($7) fee to defray the cost of processing a request for release. However, law enforcement agencies and the department may not charge the fee for requests received from the parent locator service of the child support bureau of the department of child services.
(b) Law enforcement agencies and the department shall edit information so that the only information released or inspected is information that:
(1) has been requested; and         (2) is limited criminal history information.
(c) The fee required under subsection (a) shall be waived if the request relates to the Indiana sex offender registry under IC 11-8-8 or concerns a person required to register as a sex offender under IC 11-8-8.
As added by P.L.2-2003, SEC.4. Amended by P.L.156-2003, SEC.5; P.L.145-2006, SEC.29; P.L.140-2006, SEC.6 and P.L.173-2006, SEC.6.

IC 10-13-3-31
Release of data to subject person; fee; challenge of data authorized
Sec. 31. (a) Unless otherwise prohibited by law, a criminal justice agency that maintains criminal history data, upon request and proper identification of the person about whom criminal history data is maintained, shall provide that person with a copy of the person's criminal history data for a reasonable fee.
(b) Any person may challenge the information contained in the person's criminal history data file.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-32
Application of chapter
Sec. 32. This chapter is not applicable to and does not prevent the release or inspection of information contained in the following:
(1) Wanted person posters or announcements.
(2) An original record of entry, including a police blotter, maintained by a criminal justice agency.
(3) Published court or administrative opinions or records of public judicial, administrative, or legislative proceedings.
(4) Records of traffic offenses maintained by the bureau of motor vehicles.
(5) Announcements of pardon or executive clemency.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-33
Rules; challenge of data procedure
Sec. 33. (a) The council shall adopt rules under IC 4-22-2 to:
(1) assure the completeness and accuracy of criminal history data;
(2) protect information from loss, alteration, destruction, or improper direct access to the information files;
(3) prevent unreasonable interference with the regular discharge of the duties of employees of law enforcement agencies; and
(4) carry out this chapter.
(b) If a person makes a challenge under section 31(b) of this chapter, the department shall:
(1) make the changes requested, if it determines the data is in error; or
(2) conduct a hearing under IC 4-21.5-3, if requested by the person making the challenge.     (c) The rules adopted under this chapter must provide for inspection in a reasonable and timely manner.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-34
Security and privacy council; establishment; members
Sec. 34. (a) There is established a security and privacy council that consists of nine (9) members selected under subsections (b) and (c).
(b) The following six (6) members shall be appointed by and shall serve at the pleasure of the governor:
(1) A prosecuting attorney.
(2) The police chief of a city.
(3) The sheriff of a county.
(4) A criminal court judge.
(5) Two (2) citizens who are not law enforcement officers.
(c) The following persons, or their designees, also are members of the council:
(1) The superintendent.
(2) The attorney general.
(3) The commissioner of the department of correction.
(d) Members of the council are not entitled to receive compensation but are entitled to receive a per diem and mileage on those days in which they are engaged in the business of the council. Per diem and mileage paid shall be that amount paid to state employees.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-35
Indiana data and communication system; national crime information center's missing, wanted, and unidentified person files; entry or deletion of information
Sec. 35. (a) On a daily basis, all law enforcement agencies shall enter into the Indiana data and communication system (IDACS) computer the following:
(1) All information concerning stolen or recovered property, including the following:
(A) Motor vehicles.
(B) Firearms.
(C) Securities.
(D) Boats.
(E) License plates.
(F) Other stolen or recovered property.
(2) All information concerning fugitives charged with a crime, including information concerning extradition.
(3) All information concerning runaways, missing and unidentified persons, and missing children (as defined in IC 10-13-5-4), including information concerning the release of those persons to the custody of a parent or guardian.
(4) Information contained in a protective order, including any

modifications or extensions issued by a court and filed with a law enforcement agency as required in IC 5-2-9-6(f).
(b) On a daily basis, all law enforcement agencies shall do the following:
(1) Enter all information concerning missing children (as defined in IC 10-13-5-4) into the National Crime Information Center's Missing Person File.
(2) Enter all information concerning warrants issued for a person who allegedly abducted or unlawfully retained a missing child into the National Crime Information Center's Wanted Person File.
(3) Enter all information concerning unidentified persons into the National Crime Information Center's Unidentified Person File.
(4) Enter all information concerning a protective order, a workplace violence restraining order, or a no contact order involving intimate partners into the National Crime Information Center's (NCIC) Protection Order File if the order qualifies under NCIC rules.
(c) If a protective order, a no contact order, or a workplace violence restraining order is removed from a depository established under IC 5-2-9, the law enforcement agency responsible for the depository shall delete the information entered under subsection (a)(4) from the Indiana data and communication system (IDACS) computer.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-36 Version a
When fee for release of limited criminal history record may not be charged
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 36. (a) The department may not charge a fee for responding to a request for the release of a limited criminal history record if the request is made by a nonprofit organization:
(1) that has been in existence for at least ten (10) years; and
(2) that:
(A) has a primary purpose of providing an individual relationship for a child with an adult volunteer if the request is made as part of a background investigation of a prospective adult volunteer for the organization;
(B) is a home health agency licensed under IC 16-27-1;
(C) is a community mental retardation and other developmental disabilities center (as defined in IC 12-7-2-39);
(D) is a supervised group living facility licensed under IC 12-28-5;
(E) is an area agency on aging designated under IC 12-10-1;
(F) is a community action agency (as defined in IC 12-14-23-2);             (G) is the owner or operator of a hospice program licensed under IC 16-25-3; or
(H) is a community mental health center (as defined in IC 12-7-2-38).
(b) Except as provided in subsection (d), the department may not charge a fee for responding to a request for the release of a limited criminal history record made by the division of family and children or a county office of family and children if the request is made as part of a background investigation of an applicant for a license under IC 12-17.2 or IC 12-17.4.
(c) The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made by a school corporation, special education cooperative, or nonpublic school (as defined in IC 20-18-2-12) as part of a background investigation of an employee or adult volunteer for the school corporation, special education cooperative, or nonpublic school.
(d) As used in this subsection, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of state government, including the executive and judicial branches of state government, the principal secretary of the senate, the principal clerk of the house of representatives, the executive director of the legislative services agency, a state elected official's office, or a body corporate and politic, but does not include a state educational institution (as defined in IC 20-12-0.5-1). The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made:
(1) by a state agency; and
(2) through the computer gateway that is administered by the office of technology established by IC 4-13.1-2-1.
(e) The department may not charge a fee for responding to a request for the release of a limited criminal history record made by the Indiana professional licensing agency established by IC 25-1-5-3 if the request is:
(1) made through the computer gateway that is administered by the office of technology; and
(2) part of a background investigation of a practitioner or an individual who has applied for a license issued by a board (as defined in IC 25-1-9-1).
As added by P.L.2-2003, SEC.4. Amended by P.L.138-2003, SEC.2; P.L.158-2003, SEC.1; P.L.261-2003, SEC.12; P.L.97-2004, SEC.42; P.L.1-2005, SEC.118; P.L.177-2005, SEC.30; P.L.1-2006, SEC.172.

IC 10-13-3-36 Version b
Fees; nonprofit organizations; department of child services; family and children offices; professional licensing agency; churches or religious societies
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.     Sec. 36. (a) The department may not charge a fee for responding to a request for the release of a limited criminal history record if the request is made by a nonprofit organization:
(1) that has been in existence for at least ten (10) years; and
(2) that:
(A) has a primary purpose of providing an individual relationship for a child with an adult volunteer if the request is made as part of a background investigation of a prospective adult volunteer for the organization;
(B) is a home health agency licensed under IC 16-27-1;
(C) is a community mental retardation and other developmental disabilities center (as defined in IC 12-7-2-39);
(D) is a supervised group living facility licensed under IC 12-28-5;
(E) is an area agency on aging designated under IC 12-10-1;
(F) is a community action agency (as defined in IC 12-14-23-2);
(G) is the owner or operator of a hospice program licensed under IC 16-25-3; or
(H) is a community mental health center (as defined in IC 12-7-2-38).
(b) Except as provided in subsection (d), the department may not charge a fee for responding to a request for the release of a limited criminal history record made by the department of child services or the division of family resources if the request is made as part of a background investigation of an applicant for a license under IC 12-17.2 or IC 31-27.
(c) The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made by a school corporation, special education cooperative, or nonpublic school (as defined in IC 20-18-2-12) as part of a background investigation of a prospective or current employee or a prospective or current adult volunteer for the school corporation, special education cooperative, or nonpublic school.
(d) As used in this subsection, "state agency" means an authority, a board, a branch, a commission, a committee, a department, a division, or another instrumentality of state government, including the executive and judicial branches of state government, the principal secretary of the senate, the principal clerk of the house of representatives, the executive director of the legislative services agency, a state elected official's office, or a body corporate and politic, but does not include a state educational institution (as defined in IC 20-12-0.5-1). The department may not charge a fee for responding to a request for the release of a limited criminal history if the request is made:
(1) by a state agency; and
(2) through the computer gateway that is administered by the office of technology established by IC 4-13.1-2-1.
(e) The department may not charge a fee for responding to a

request for the release of a limited criminal history record made by the Indiana professional licensing agency established by IC 25-1-5-3 if the request is:
(1) made through the computer gateway that is administered by the office of technology; and
(2) part of a background investigation of a practitioner or an individual who has applied for a license issued by a board (as defined in IC 25-1-9-1).
(f) The department may not charge a church or religious society a fee for responding to a request for the release of a limited criminal history record if:
(1) the church or religious society is a religious organization exempt from federal income taxation under Section 501 of the Internal Revenue Code;
(2) the request is made as part of a background investigation of a prospective or current employee or a prospective or current adult volunteer; and
(3) the employee or volunteer works in a nonprofit program or ministry of the church or religious society, including a child care ministry registered under IC 12-17.2-6.
As added by P.L.2-2003, SEC.4. Amended by P.L.138-2003, SEC.2; P.L.158-2003, SEC.1; P.L.261-2003, SEC.12; P.L.97-2004, SEC.42; P.L.1-2005, SEC.118; P.L.177-2005, SEC.30; P.L.1-2006, SEC.172; P.L.145-2006, SEC.30; P.L.142-2006, SEC.1.

IC 10-13-3-37
Use of fingerprints submitted with certain licensure applications
Sec. 37. (a) Under Public Law 92-544 (86 Stat. 1115), a local law enforcement agency may use fingerprints submitted for the purpose of identification in a request related to the following:
(1) A taxicab driver's license application.
(2) An application for a license for a massage therapist.
(3) Reinstatement or renewal of a license described in subdivisions (1) and (2).
(b) An applicant shall submit the fingerprints on forms provided for the license application.
(c) The local law enforcement agency shall charge each applicant the fees set by the department and federal authorities to defray the costs associated with a search for and classification of the applicant's fingerprints.
(d) The local law enforcement agency may:
(1) forward for processing to the Federal Bureau of Investigation or any other agency fingerprints submitted by a license applicant; and
(2) receive the results of all fingerprint investigations.
As added by P.L.2-2003, SEC.4.

IC 10-13-3-38
Collection of bias crime information; reports
Sec. 38. (a) A law enforcement agency shall collect information

concerning bias crimes.
(b) At least two (2) times each year, a law enforcement agency shall submit information collected under subsection (a) to the Indiana central repository for criminal history information. Information shall be reported in the manner and form prescribed by the department.
(c) At least one (1) time each year, the Indiana central repository for criminal history information shall submit a report that includes a compilation of information obtained under subsection (b) to each law enforcement agency and to the legislative council. A report submitted to a law enforcement agency and the legislative council under this subsection may not contain the name of a person who:
(1) committed or allegedly committed a bias crime; or
(2) was the victim or the alleged victim of a bias crime.
A report submitted to the legislative council under this subsection must be in an electronic format under IC 5-14-6.
(d) Except as provided in subsection (e), information collected, submitted, and reported under this section must be consistent with guidelines established for the acquisition, preservation, and exchange of identification records and information by:
(1) the Attorney General of the United States; or
(2) the Federal Bureau of Investigation;
under 28 U.S.C. 534 and the Hate Crime Statistics Act, as amended (28 U.S.C. 534 note).
(e) Information submitted under subsection (b) and reports issued under subsection (c) shall, in conformity with guidelines prescribed by the department:
(1) be separated in reports on the basis of whether it is an alleged crime, a charged crime, or a crime for which a conviction has been obtained; and
(2) be divided in reports on the basis of whether, in the opinion of the reporting individual and the data collectors, bias was the primary motivation for the crime or only incidental to the crime.
As added by P.L.2-2003, SEC.4. Amended by P.L.28-2004, SEC.79.

IC 10-13-3-38.5
Use of fingerprints for employment or license
Sec. 38.5. (a) Under federal P.L.92-544 (86 Stat. 1115), the department may use an individual's fingerprints submitted by the individual for the following purposes:
(1) Determining the individual's suitability for employment with the state, or as an employee of a contractor of the state, in a position:
(A) that has a job description that includes contact with, care of, or supervision over a person less than eighteen (18) years of age;
(B) that has a job description that includes contact with, care of, or supervision over an endangered adult (as defined in IC 12-10-3-2), except the individual is not required to meet the standard for harmed or threatened with harm set forth in IC 12-10-3-2(a)(3);             (C) at a state institution managed by the office of the secretary of family and social services or state department of health;
(D) at the Indiana School for the Deaf established by IC 20-22-2-1;
(E) at the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1;
(F) at a juvenile detention facility;
(G) with the Indiana gaming commission under IC 4-33-3-16;
(H) with the department of financial institutions under IC 28-11-2-3; or
(I) that has a job description that includes access to or supervision over state financial or personnel data, including state warrants, banking codes, or payroll information pertaining to state employees.
(2) Identification in a request related to an application for a teacher's license submitted to the department of education established by IC 20-19-3-1.
(3) Use by the state boxing commission established under IC 25-9-1-1 for licensure of a promoter (as defined in IC 25-9-1-0.7) under IC 25-9-1.
(4) Use by the Indiana board of pharmacy in determining the individual's suitability for a position or employment with a wholesale drug distributor, as specified in IC 25-26-14-16(b), IC 25-26-14-16.5(b), IC 25-26-14-17.8(c), and IC 25-26-14-20.
An applicant shall submit the fingerprints in an appropriate format or on forms provided for the employment or license application. The department shall charge each applicant the fee established under section 28 of this chapter and by federal authorities to defray the costs associated with a search for and classification of the applicant's fingerprints. The department may forward fingerprints submitted by an applicant to the Federal Bureau of Investigation or any other agency for processing. The state personnel department or the agency to which the applicant is applying for employment or a license may receive the results of all fingerprint investigations.
(b) An applicant who is an employee of the state may not be charged under subsection (a).
(c) Subsection (a)(1) does not apply to an employee of a contractor of the state if the contract involves the construction or repair of a capital project or other public works project of the state.
As added by P.L.261-2003, SEC.13. Amended by P.L.1-2005, SEC.119; P.L.120-2005, SEC.1; P.L.212-2005, SEC.1; P.L.218-2005, SEC.4; P.L.246-2005, SEC.90; P.L.1-2006, SEC.173.

IC 10-13-3-39
Department designated authorized agency for national criminal history background check; request for background check by qualified entity; exchange of identification records; results provided to public agency      Sec. 39. (a) The department is designated as the authorized agency to receive requests for, process, and disseminate the results of national criminal history background checks that comply with this section and 42 U.S.C. 5119a.
(b) A qualified entity may contact the department to request a national criminal history background check on any of the following persons:
(1) A person who seeks to be or is employed with the qualified entity. A request under this subdivision must be made not later than three (3) months after the person is initially employed by the qualified entity.
(2) A person who seeks to volunteer or is a volunteer with the qualified entity. A request under this subdivision must be made not later than three (3) months after the person initially volunteers with the qualified entity.
(c) A qualified entity must submit a request under subsection (b) in the form required by the department and provide a set of the person's fingerprints and any required fees with the request.
(d) If a qualified entity makes a request in conformity with subsection (b), the department shall submit the set of fingerprints provided with the request to the Federal Bureau of Investigation for a national criminal history background check for convictions described in IC 20-26-5-11. The department shall respond to the request in conformity with:
(1) the requirements of 42 U.S.C. 5119a; and
(2) the regulations prescribed by the Attorney General of the United States under 42 U.S.C. 5119a.
(e) This subsection applies to a qualified entity that:
(1) is not a school corporation or a special education cooperative; or
(2) is a school corporation or a special education cooperative and seeks a national criminal history background check for a volunteer.
After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department shall make a determination whether the applicant has been convicted of an offense described in IC 20-26-5-11 and convey the determination to the requesting qualified entity.
(f) This subsection applies to a qualified entity that:
(1) is a school corporation or a special education cooperative; and
(2) seeks a national criminal history background check to determine whether to employ or continue the employment of a certificated employee or a noncertificated employee of a school corporation or an equivalent position with a special education cooperative.
After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department may exchange identification records concerning convictions for offenses described in IC 20-26-5-11 with the school corporation or special

education cooperative solely for purposes of making an employment determination. The exchange may be made only for the official use of the officials with authority to make the employment determination. The exchange is subject to the restrictions on dissemination imposed under P.L.92-544, (86 Stat. 1115) (1972).
(g) This subsection applies to a qualified entity (as defined in IC 10-13-3-16) that is a public agency under IC 5-14-1.5-2(a)(1). After receiving the results of a national criminal history background check from the Federal Bureau of Investigation, the department shall provide a copy to the public agency. Except as permitted by federal law, the public agency may not share the information contained in the national criminal history background check with a private agency.
As added by P.L.2-2003, SEC.4. Amended by P.L.1-2005, SEC.120; P.L.234-2005, SEC.11.

IC 10-13-3-40
Appropriation; use
Sec. 40. (a) The department may use the appropriations described in subsection (b) for either or both of the following purposes:
(1) Operating and maintaining the central repository for criminal history data.
(2) Establishing, operating, or maintaining an electronic log to record the sale of drugs containing ephedrine or pseudoephedrine in accordance with IC 35-48-4-14.7.
(b) If the amount of money that is deposited in the state general fund during a state fiscal year from handgun license fees (as described in IC 35-47-2-4) exceeds one million one hundred thousand dollars ($1,100,000), the excess is appropriated from the state general fund to the department for the purposes described in subsection (a). An appropriation under this section is subject to allotment by the budget agency.
As added by P.L.190-2006, SEC.1.



CHAPTER 4. JUVENILE HISTORY INFORMATION

IC 10-13-4-1
"Council"
Sec. 1. As used in this chapter, "council" refers to the security and privacy council established by IC 10-13-3-34.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-2
"Criminal justice agency"
Sec. 2. As used in this chapter, "criminal justice agency" has the meaning set forth in IC 10-13-3-6.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-3
"Inspection"
Sec. 3. As used in this chapter, "inspection" means visual perusal and includes the right to make memoranda abstracts of juvenile history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-4
"Juvenile history data"
Sec. 4. As used in this chapter, "juvenile history data" means information collected by criminal or juvenile justice agencies or individuals about a child who is alleged to have committed a reportable act and consists of the following:
(1) Descriptions and notations of events leading to the taking of the child into custody by a juvenile justice agency for a reportable act allegedly committed by the child.
(2) A petition alleging that the child is a delinquent child.
(3) Dispositional decrees concerning the child that are entered under IC 31-37-19 (or IC 31-6-4-15.9 before its repeal).
(4) The findings of a court determined after a hearing is held under IC 31-37-20-2 or IC 31-37-20-3 (or IC 31-6-4-19(h) or IC 31-6-4-19(i) before their repeal) concerning the child.
(5) Information:
(A) regarding a child who has been adjudicated a delinquent child for committing an act that would be an offense described in IC 11-8-8-5 if committed by an adult; and
(B) that is obtained through sex offender registration under IC 11-8-8.
As added by P.L.2-2003, SEC.4. Amended by P.L.140-2006, SEC.7 and P.L.173-2006, SEC.7.

IC 10-13-4-5
"Juvenile justice agency"
Sec. 5. As used in this chapter, "juvenile justice agency" means an agency or department of any level of government, the functions of

which include juvenile justice activities included under IC 5-2-6-1.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-6
"Petition"
Sec. 6. As used in this chapter, "petition" means a petition filed under IC 31-37-10 (or IC 31-6-4-9 before its repeal) alleging that a child is a delinquent child.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-7
"Release"
Sec. 7. As used in this chapter, "release" means furnishing a copy or edited copy of juvenile history data.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-8
"Reportable act"
Sec. 8. As used in this chapter, "reportable act" means a delinquent act that would be a felony if committed by an adult.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-9
Official state central repository; duty to report delinquent acts to department
Sec. 9. (a) The department shall act as the official state central repository for juvenile history data.
(b) Juvenile justice agencies shall report to the department, on forms provided by the department, each incident in which a child is taken into custody for a reportable act allegedly committed by the child.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-10
Duty to furnish dispositional report to department
Sec. 10. (a) If a child for whom a report is required to be submitted under section 9 of this chapter is:
(1) transferred to the custody of another juvenile justice agency; or
(2) released without having a petition filed with any court;
a disposition report shall be furnished to the department by the agency from which custody of the child has been transferred or released. Disposition reports must be made on forms provided by the department.
(b) If a petition is filed in any court, the clerk of the court shall furnish to the department, on forms provided by the department, a report of the dispositional decree of the case entered under IC 31-37-19-5 (or IC 31-6-4-15.9 before its repeal).
(c) A report required under section 9 of this chapter or this section, whether by a juvenile justice agency or a court clerk, shall

be sent to the department within thirty (30) days after the action necessitating the report occurs.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-11
Juvenile history data
Sec. 11. (a) A criminal or juvenile justice agency may:
(1) provide juvenile history data to; or
(2) receive juvenile history data from;
another criminal or juvenile justice agency.
(b) The department shall provide juvenile history data to any criminal or juvenile justice agency asking for it if the council determines that the agency has complied with this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-12
Release of juvenile history data
Sec. 12. (a) Except as otherwise provided, any criminal or juvenile justice agency that maintains juvenile history data shall, upon request and proper identification of the person about whom juvenile history data is maintained, provide:
(1) that person; or
(2) the person's parent, guardian, or custodian if the person is less than eighteen (18) years of age;
with a copy of the person's juvenile history data for a reasonable fee.
(b) A person or the person's parent, guardian, or custodian, if the person is less than eighteen (18) years of age, may challenge the accuracy of information about the person filed with the department as juvenile history data.
(c) The department may not release or allow inspection of juvenile history data to any person or agency that is not authorized under this chapter to receive it.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-13
Sealing juvenile history data
Sec. 13. (a) When a person who is the subject of juvenile history data on file with the department becomes twenty-two (22) years of age, the department shall seal that person's juvenile history data. However, this subsection does not apply if, after the department receives juvenile history data about a person, the person is arrested for a felony required to be reported to the department under IC 10-13-3.
(b) Except as provided under subsection (c), the department may not release to or allow inspection of sealed juvenile history data by any agency or person other than the person who is the subject of the juvenile history data.
(c) A court may not order the release or inspection of sealed juvenile history data unless the person who is the subject of the sealed juvenile history data challenges its existence during a court

proceeding.
As added by P.L.2-2003, SEC.4.

IC 10-13-4-14
Rules; challenges to accuracy of information
Sec. 14. (a) The council shall adopt rules under IC 4-22-2 to do the following:
(1) Assure the completeness and accuracy of juvenile history data.
(2) Protect information from loss, alteration, destruction, or improper direct access to the information files.
(3) Prevent unreasonable interference with the regular discharge of the duties of employees of law enforcement agencies.
(4) Carry out this chapter.
(b) If a person makes a challenge under section 12(b) of this chapter, the department shall:
(1) make the changes requested, if the department determines the data is in error; or
(2) conduct a hearing under IC 4-21.5, if requested by the person making the challenge.
(c) The rules adopted under this chapter must provide for inspection and release of juvenile history data in a reasonable and timely manner.
As added by P.L.2-2003, SEC.4.



CHAPTER 5. INDIANA CLEARINGHOUSE FOR INFORMATION ON MISSING CHILDREN

IC 10-13-5-1
"Amber alert program"
Sec. 1. As used in this chapter, "Amber alert program" means a program under which the clearinghouse transmits information about a recently abducted child to broadcasters who:
(1) have agreed to participate in the program; and
(2) immediately and repeatedly broadcast the information to the general public.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-2
"Broadcaster"
Sec. 2. As used in this chapter, "broadcaster" means the operator of a radio or television station.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-3
"Clearinghouse"
Sec. 3. As used in this chapter, "clearinghouse" refers to the Indiana clearinghouse for information on missing children established by section 5 of this chapter.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-4
"Missing child"
Sec. 4. As used in this chapter, "missing child" means a person less than eighteen (18) years of age who:
(1) is, or is believed to be:
(A) a temporary or permanent resident of Indiana;
(B) at a location that cannot be determined by the person's parent or legal custodian; and
(C) reported missing to a law enforcement agency; or
(2) is, or is believed to be:
(A) a temporary or permanent resident of Indiana; and
(B) a victim of the offense of criminal confinement (IC 35-42-3-3) or interference with custody (IC 35-42-3-4).
As added by P.L.2-2003, SEC.4.

IC 10-13-5-5
Establishment of clearinghouse
Sec. 5. The Indiana clearinghouse for information on missing children is established within the department.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-6
Duties of clearinghouse staff      Sec. 6. (a) The superintendent shall designate staff responsible for the operation of the clearinghouse.
(b) The staff's duties include the following:
(1) Creation and operation of an intrastate network of communication designed for the speedy collection and processing of information concerning missing children.
(2) Creation and operation of a central data storage, retrieval, and information distribution system designed for the exchange of information on missing children within and outside Indiana. The system must be capable of interacting with:
(A) the Indiana data and communication system under IC 10-13-3-35; and
(B) the National Crime Information Center.
(3) Development of appropriate forms for the reporting of missing children that may be used by law enforcement agencies and private citizens to provide useful information about a missing child to the clearinghouse.
(4) Cooperation with the following agencies concerning the location of missing children:
(A) State and local public and private nonprofit agencies involved with the location and recovery of missing persons.
(B) Agencies of the federal government.
(C) State and local law enforcement agencies within and outside Indiana.
(5) Coordinating efforts to locate missing children with the agencies listed in subdivision (4).
(6) Operation of the toll free telephone line created under section 7(a) of this chapter.
(7) Publishing and updating, on a quarterly basis, a directory of missing children.
(8) Compiling statistics on missing children cases handled by the clearinghouse, including the number of cases resolved each year.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-7
Powers and duties of clearinghouse; confidentiality of information collected
Sec. 7. (a) The clearinghouse shall do the following:
(1) Collect, process, and maintain identification and investigative information to aid in finding missing children.
(2) Establish a statewide, toll free telephone line for reports of missing children and sightings of missing children.
(3) Prescribe a uniform reporting form concerning missing children for use by law enforcement agencies within Indiana.
(4) Assist in training law enforcement and other professionals on issues relating to missing children.
(5) Operate a resource center of information regarding the prevention of:
(A) the abduction of children; and             (B) the sexual exploitation of children.
(6) Distribute the quarterly directory prepared under section 6(b)(7) of this chapter to schools and hospitals.
(7) Distribute the quarterly directory described in subdivision (6) to child care centers and child care homes that make an annual contribution of four dollars ($4) to the clearinghouse. The contributions must be used to help defray the cost of publishing the quarterly directory.
(b) For a missing child who was born in Indiana, the clearinghouse shall notify the vital statistics division of the state department of health:
(1) within fifteen (15) days after receiving a report under IC 31-36-1-3 (or IC 31-6-13-4 before its repeal) of a missing child less than thirteen (13) years of age; and
(2) promptly after the clearinghouse is notified that a missing child has been found.
(c) Upon receiving notification under subsection (b) that a child is missing or has been found, the vital statistics division of the state department of health shall notify the local health department or the health and hospital corporation that has jurisdiction over the area where the child was born.
(d) Information collected, processed, or maintained by the clearinghouse under subsection (a) is confidential and is not subject to IC 5-14-3, but may be disclosed by the clearinghouse for purposes of locating missing children.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-8
Authorization to operate Amber alert program; agreement with broadcaster
Sec. 8. (a) The clearinghouse may operate an Amber alert program.
(b) Upon the establishment of an Amber alert program, the clearinghouse may enter into an agreement with one (1) or more broadcasters to operate the Amber alert program under this chapter.
(c) The superintendent shall designate staff responsible for the operation of the Amber alert program.
(d) The department shall adopt guidelines governing the clearinghouse's operation of the Amber alert program. The department's guidelines may require that staff, upon receiving a report that a child has been abducted, immediately send by facsimile (fax) transmission or other means of communication a description of the abducted child to one (1) or more broadcasters participating in the Amber alert program.
(e) A broadcaster participating in the Amber alert program shall immediately broadcast:
(1) a description of the abducted child; and
(2) other information that will assist in locating the abducted child;
to the general public in accordance with the Amber alert plan

agreement between the clearinghouse and the broadcaster.
(f) The department shall adopt guidelines governing the voluntary Amber alert program agreement between the clearinghouse and a broadcaster. The voluntary agreement between the clearinghouse and the broadcaster may include the following provisions:
(1) Upon receiving a notification as part of the Amber alert program, the broadcaster shall broadcast the information contained on the notice on an intermittent basis for a period of time as provided in the agreement between the clearinghouse and the broadcaster.
(2) The broadcaster shall treat the Amber alert notification as an emergency.
(3) The broadcaster shall ensure that the facsimile (fax) transmission machine or other communications device used to receive an Amber alert notification is:
(A) generally available to receive an Amber alert notification; and
(B) located such that the broadcaster will immediately become aware of an incoming Amber alert notification.
As added by P.L.2-2003, SEC.4.

IC 10-13-5-8.5
Civil immunity for Amber alert participants
Sec. 8.5. (a) A broadcaster that has agreed to participate in the Amber alert program and that:
(1) receives an Amber alert notification from the department; and
(2) broadcasts:
(A) a description of the abducted child contained in the notification; and
(B) other information contained in the notification that will assist in locating the child;
is immune from civil liability based on the broadcast of the information received from the department.
(b) If:
(1) a person enters into an agreement with the department to establish or maintain an Amber alert web site; and
(2) the agreement provides that only the department has the ability to place information on the web site;
the person is immune from civil liability for the information placed on the web site by the department. However, this subsection does not affect the applicability of IC 34-13-3 to the department.
As added by P.L.131-2003, SEC.1.

IC 10-13-5-9
Notification of law enforcement agency of located child
Sec. 9. If a missing child is found, the child's parent or legal custodian shall notify the law enforcement agency that received the missing child notification under IC 31-36 (or IC 31-6-13 before its repeal). As added by P.L.2-2003, SEC.4.

IC 10-13-5-10
Notification of clearinghouse of located child
Sec. 10. (a) Upon receiving notification from a parent or legal custodian that a missing child has been found, a law enforcement agency shall immediately notify the clearinghouse.
(b) Not later than sixty (60) days after the law enforcement agency described in subsection (a) complies with the requirements under federal law for periodic updates of the entries made to the National Crime Information Center (NCIC) concerning a missing child, the law enforcement agency described in subsection (a) shall review reports made to the clearinghouse and update the information.
As added by P.L.2-2003, SEC.4. Amended by P.L.36-2004, SEC.1.

IC 10-13-5-11
Attaching notice to birth certificate of child reported missing
Sec. 11. (a) Upon receiving notification under section 7 of this chapter, the vital statistics division of the state department of health and the appropriate local health department or health and hospital corporation shall attach a notice to the child's birth certificate stating that the child has been reported missing. The notice must remain attached to the birth certificate until notification is received under section 7 of this chapter that the missing child has been found.
(b) If a request for a copy of the birth certificate of a child is received, the vital statistics division and the appropriate local health department or health and hospital corporation shall require the person making the request to submit an application for the birth certificate that includes:
(1) the date of the request;
(2) the name, address, and telephone number of the person making the request; and
(3) the signature of the person making the request.
(c) If a notice that the child is missing has been attached to the birth certificate, the vital statistics division and the appropriate local health department or health and hospital corporation shall immediately notify the clearinghouse of the information contained in the application.
(d) A copy of the birth certificate of a missing child to which a notice has been attached under subsection (a) may not be issued without authorization from the clearinghouse.
As added by P.L.2-2003, SEC.4.



CHAPTER 6. INDIANA DNA DATA BASE

IC 10-13-6-1
"Combined DNA Index System"
Sec. 1. As used in this chapter, "Combined DNA Index System" refers to the Federal Bureau of Investigation's national DNA identification index system that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-2
"DNA"
Sec. 2. As used in this chapter, "DNA" means deoxyribonucleic acid that:
(1) is located in the nucleated cells;
(2) provides an individual's personal genetic blueprint; and
(3) encodes genetic information that is the basis of human heredity and forensic identification.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-3
"DNA analysis"
Sec. 3. As used in this chapter, "DNA analysis" means an identification process in which the unique genetic code of an individual that is carried by the individual's DNA is compared with the genetic codes of another individual.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-4
"DNA profile"
Sec. 4. As used in this chapter, "DNA profile" means the results of all DNA identification tests on an individual's DNA sample.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-5
"DNA record"
Sec. 5. As used in this chapter, "DNA record" refers to DNA identification information stored in the state DNA data base or the Combined DNA Index System for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results that:
(1) is the result obtained from DNA typing tests; and
(2) is comprised of the characteristics of a DNA sample that are of value in establishing the identity of individuals.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-6
"DNA sample"      Sec. 6. As used in this chapter, "DNA sample" means a blood, tissue, or other body fluid sample:
(1) provided by a person with respect to offenses covered by this chapter; or
(2) submitted to the state police laboratory under this chapter for analysis or storage, or both.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-7
"Superintendent"
Sec. 7. As used in this chapter, "superintendent" includes the superintendent or the superintendent's designee.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-8
Establishment of DNA data base; mandatory and discretionary testing and analysis
Sec. 8. (a) The superintendent may establish a data base of DNA identification records of:
(1) convicted criminals;
(2) crime scene specimens;
(3) unidentified missing persons; and
(4) close biological relatives of missing persons.
(b) The superintendent shall maintain the Indiana DNA data base.
(c) The superintendent may contract for services to perform DNA analysis of convicted offenders under section 10 of this chapter to assist federal, state, and local criminal justice and law enforcement agencies in the putative identification, detection, or exclusion of individuals who are subjects of an investigation or prosecution of a sex offense, a violent crime, or another crime in which biological evidence is recovered from the crime scene.
(d) The superintendent:
(1) may perform or contract for performance of testing, typing, or analysis of a DNA sample collected from a person described in section 10 of this chapter at any time; and
(2) shall perform or contract for the performance of testing, typing, or analysis of a DNA sample collected from a person described in section 10 of this chapter if federal funds become available for the performance of DNA testing, typing, or analysis.
(e) The superintendent shall adopt rules under IC 4-22-2 necessary to administer and enforce the provisions and intent of this chapter.
(f) The detention, arrest, or conviction of a person based on a data base match or data base information is not invalidated if a court determines that the DNA sample was obtained or placed in the Indiana DNA data base by mistake.
As added by P.L.2-2003, SEC.4. Amended by P.L.69-2005, SEC.1 and P.L.142-2005, SEC.1.
IC 10-13-6-9
Duties of superintendent
Sec. 9. The superintendent shall ensure that the Indiana DNA data base:
(1) supports development of a population statistics data base when personal identifying information is removed;
(2) supports identification research and protocol development of forensic DNA analysis;
(3) assists in achieving quality control; and
(4) assists in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of missing persons who may be alive.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-9.5
DNA sample processing fund
Sec. 9.5. (a) The DNA sample processing fund is established for the purpose of funding the collection, shipment, analysis, and preservation of DNA samples and the conduct of a DNA data base program under this chapter. The fund shall be administered by the superintendent.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.176-2005, SEC.1.

IC 10-13-6-10
Persons required to provide DNA sample
Sec. 10. (a) This section applies to the following:
(1) A person convicted of a felony under IC 35-42 (offenses against the person) or IC 35-43-2-1 (burglary):
(A) after June 30, 1996, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 1996, if the person is held in jail or prison on or after July 1, 1996.
(2) A person convicted of a criminal law in effect before October 1, 1977, that penalized an act substantially similar to a felony described in IC 35-42 or IC 35-43-2-1 or that would have been an included offense of a felony described in IC 35-42 or IC 35-43-2-1 if the felony had been in effect:
(A) after June 30, 1998, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 1998, if the person is held in jail or prison on or after July 1, 1998.
(3) A person convicted of a felony, conspiracy to commit a felony, or attempt to commit a felony:             (A) after June 30, 2005, whether or not the person is sentenced to a term of imprisonment; or
(B) before July 1, 2005, if the person is held in jail or prison on or after July 1, 2005.
(b) A person described in subsection (a) shall provide a DNA sample to the:
(1) department of correction or the designee of the department of correction if the offender is committed to the department of correction;
(2) county sheriff or the designee of the county sheriff if the offender is held in a county jail or other county penal facility, placed in a community corrections program (as defined in IC 35-38-2.6-2), or placed on probation; or
(3) agency that supervises the person, or the agency's designee, if the person is on conditional release in accordance with IC 35-38-1-27.
A person is not required to submit a blood sample if doing so would present a substantial and an unreasonable risk to the person's health.
(c) The detention, arrest, or conviction of a person based on a data base match or data base information is not invalidated if a court determines that the DNA sample was obtained or placed in the Indiana DNA data base by mistake.
As added by P.L.2-2003, SEC.4. Amended by P.L.69-2005, SEC.2 and P.L.142-2005, SEC.2; P.L.140-2006, SEC.8 and P.L.173-2006, SEC.8.

IC 10-13-6-11
Guidelines for DNA sample collection and shipment
Sec. 11. (a) The superintendent may issue specific guidelines relating to procedures for DNA sample collection and shipment within Indiana for DNA identification testing.
(b) The superintendent shall issue specific guidelines related to procedures for DNA sample collection and shipment by the:
(1) county sheriff or designee of the county sheriff under section 10(b)(2) of this chapter; or
(2) supervising agency or designee of the supervising agency under section 10(b)(3) of this chapter.
The superintendent shall provide each county sheriff and supervising agency with the guidelines issued under this subsection. A county sheriff and supervising agency shall collect and ship DNA samples in compliance with the guidelines issued under this subsection.
(c) The superintendent may delay the implementation of the collection of DNA samples under section 10(b)(2) or 10(b)(3) of this chapter in one (1) or more counties until the earlier of the following:
(1) A date set by the superintendent.
(2) The date funding becomes available by grant through the criminal justice institute.
If the superintendent delays implementation of section 10(b)(2) or 10(b)(3) of this chapter or terminates a delay under section 10(b)(2) or 10(b)(3) of this chapter in any county, the superintendent shall

notify the county sheriff in writing of the superintendent's action.
As added by P.L.2-2003, SEC.4. Amended by P.L.140-2006, SEC.9 and P.L.173-2006, SEC.9.

IC 10-13-6-12
Collection of samples
Sec. 12. DNA samples for the Indiana DNA data base must be collected in a medically approved manner by one (1) of the following:
(1) A physician.
(2) A registered nurse.
(3) A licensed vocational nurse.
(4) A licensed clinical laboratory technologist.
(5) Any other person trained to collect DNA samples properly.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-13
Purposes of testing
Sec. 13. (a) Tests performed on the DNA samples are for the following purposes:
(1) To analyze and type the genetic markers contained in or derived from DNA.
(2) For law enforcement identification purposes.
(3) For research or administrative purposes, including:
(A) development of a population statistics data base after personal identifying information is removed;
(B) support of identification research and protocol development of forensic DNA analysis methods;
(C) quality control; and
(D) assisting in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of missing persons who may be alive.
(b) Tests performed under this chapter must be conducted in a manner that produces compatible results with procedures specified by the Federal Bureau of Investigation Laboratory to ensure that DNA records are fully exchangeable between DNA laboratories.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-14
Adherence to nationally recognized standards
Sec. 14. (a) A laboratory conducting forensic DNA analysis in Indiana must implement and follow nationally recognized standards for DNA quality assurance and proficiency testing, such as those approved by the American Society of Crime Laboratory Directors Laboratory Accreditation Board.
(b) Quality assurance guidelines issued by the Technical Working Group on DNA Analysis Methods serve as the standard for DNA testing under this chapter until national standards are set.
(c) A laboratory conducting forensic DNA analysis in Indiana

shall forward relevant DNA data base records to the state police laboratory.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-15
Disclosure of DNA samples and analysis
Sec. 15. A laboratory conducting forensic DNA analysis in Indiana may disclose or allow access to collected DNA samples and DNA analysis results only under the following circumstances:
(1) To criminal justice agencies for law enforcement identification purposes.
(2) To defense counsel for criminal defense purposes.
(3) Upon authorization by a court or statute.
(4) For a population statistics data base, identification research and protocol development, or quality control purposes, but only if personal identifying information is removed.
(5) For purposes of postconviction DNA testing and analysis under IC 35-38-7.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-16
Collection of information for certain purposes prohibited
Sec. 16. The information contained in the Indiana DNA data base may not be collected or stored to obtain information about human physical traits or predisposition for disease.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-17
Personal information limited
Sec. 17. Personal information stored in the Indiana DNA data base is limited to:
(1) data necessary to:
(A) generate investigative leads; and
(B) support statistical interpretation of test results; and
(2) any other information necessary to allow for the successful implementation of the Indiana DNA data base system.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-18
Expungement of DNA profile
Sec. 18. (a) A person whose DNA profile has been included in the Indiana DNA data base may request expungement of the profile from the DNA data base on the grounds that the conviction on which the authority for inclusion in the Indiana DNA data base was founded has been reversed and the case has been dismissed.
(b) All identifiable information in the Indiana DNA data base pertaining to a person requesting expungement under subsection (a) shall be expunged, and all samples from the person shall be destroyed upon receipt of:
(1) a written request for expungement under subsection (a);         (2) a certified copy of the court order reversing and dismissing the conviction; and
(3) any other information necessary to ascertain the validity of the request.
(c) Upon expungement of a person's DNA profile from the Indiana DNA data base, the superintendent shall request expungement of the person's DNA profile from the national DNA data base.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-19
Access to DNA data base
Sec. 19. (a) Access to the Indiana DNA data base is limited to federal, state, and local law enforcement agencies through their servicing forensic DNA laboratories.
(b) The superintendent shall take appropriate measures to ensure that the Indiana DNA data base is protected against unauthorized access.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-20
Denial of privileges due to failure to follow quality control and privacy standards
Sec. 20. The superintendent may deny the privilege of a laboratory performing forensic DNA analysis within Indiana to exchange DNA identification records with federal, state, or local criminal justice agencies if required quality control and privacy standards described in this chapter for the Indiana DNA data base are not met by the laboratory.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-21
Unlawful tampering
Sec. 21. A person who knowingly or intentionally without lawful authority tampers with or attempts to tamper with any DNA sample or a container collected under section 10 of this chapter commits a Class D felony.
As added by P.L.2-2003, SEC.4.

IC 10-13-6-22
Unlawful use of data base information or DNA samples
Sec. 22. A person who knowingly or intentionally disseminates, receives, or otherwise uses or attempts to use information in the Indiana DNA data base or DNA samples used in DNA analyses, knowing that such dissemination, receipt, or use is for a purpose other than authorized by law, commits a Class A misdemeanor.
As added by P.L.2-2003, SEC.4.






ARTICLE 14. EMERGENCY MANAGEMENT

CHAPTER 1. DEFINITIONS

IC 10-14-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.5.

IC 10-14-1-2
"Agency"
Sec. 2. "Agency" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.4.

IC 10-14-1-3
"Commission"
Sec. 3. "Commission" refers to the Indiana emergency medical services commission established by IC 16-31-2-1.
As added by P.L.2-2003, SEC.5.

IC 10-14-1-4
"Director"
Sec. 4. "Director" refers to the executive director of the department of homeland security appointed under IC 10-19-3-1.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.5.



CHAPTER 2. STATE EMERGENCY MANAGEMENT AGENCY

IC 10-14-2-1 Repealed
(Repealed by P.L.22-2005, SEC.53.)



CHAPTER 3. EMERGENCY MANAGEMENT AND DISASTER LAW

IC 10-14-3-1
"Disaster"
Sec. 1. (a) As used in this chapter, "disaster" means an occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural phenomenon or human act.
(b) The term includes any of the following:
(1) Fire.
(2) Flood.
(3) Earthquake.
(4) Windstorm.
(5) Snowstorm.
(6) Ice storm.
(7) Tornado.
(8) Wave action.
(9) Oil spill.
(10) Other water contamination requiring emergency action to avert danger or damage.
(11) Air contamination.
(12) Drought.
(13) Explosion.
(14) Technological emergency.
(15) Utility failure.
(16) Critical shortages of essential fuels or energy.
(17) Major transportation accident.
(18) Hazardous material or chemical incident.
(19) Radiological incident.
(20) Nuclear incident.
(21) Biological incident.
(22) Epidemic.
(23) Public health emergency.
(24) Animal disease event requiring emergency action.
(25) Blight.
(26) Infestation.
(27) Riot.
(28) Hostile military or paramilitary action.
(29) Act of terrorism.
(30) Any other public calamity requiring emergency action.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.7.



CHAPTER 4. STATE DISASTER RELIEF FUND

IC 10-14-4-1
"Disaster"
Sec. 1. As used in this chapter, "disaster" has the meaning set forth in IC 10-14-3-1.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-2
"Eligible entity"
Sec. 2. As used in this chapter, "eligible entity" means a county, city, or town.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the state disaster relief fund established by this chapter.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-4
"Public facility"
Sec. 4. As used in this chapter, "public facility" means any:
(1) building or structure;
(2) bridge, road, highway, or public way;
(3) park or recreational facility;
(4) sanitary sewer system or wastewater treatment facility;
(5) drainage or flood control facility;
(6) water treatment, water storage, or water distribution facility; or
(7) other improvement or infrastructure;
owned by, maintained by, or operated by or on behalf of an eligible entity.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-5
State disaster relief fund; appropriations
Sec. 5. (a) The state disaster relief fund is established to provide money to assist eligible entities in paying for the costs of damage to public facilities resulting from disasters.
(b) The fund consists of money appropriated by the general assembly. The agency shall administer the fund. Expenses of administering the fund shall be paid from money in the fund. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund is appropriated to carry out the purposes of the fund as provided in this chapter. Money in the fund at the end of

a state fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-6
Grants; eligible entities
Sec. 6. Subject to the restrictions under this chapter, the agency may use money in the fund to make grants to an eligible entity that:
(1) contains territory for which a disaster emergency has been declared by the governor;
(2) has suffered damage to the entity's public facilities because of the disaster for which the disaster emergency was declared;
(3) has applied to the department for a grant; and
(4) complies with all other requirements established by the agency.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-7
Grants; limitations
Sec. 7. Except as provided in section 8 of this chapter, the agency may not make a grant to an eligible entity under this section unless the damage to the entity's public facilities caused by the disaster exceeds an amount equal to one dollar ($1) multiplied by the population of the entity. A grant to an eligible entity under this subsection may not exceed an amount equal to:
(1) fifty percent (50%); multiplied by
(2) the result of:
(A) the total cost of the damage to the entity's public facilities caused by the disaster; minus
(B) an amount equal to one dollar ($1) multiplied by the population of the entity.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-8
Grants; limitations for entity suffering multiple disaster emergencies
Sec. 8. If the governor declares more than one (1) disaster emergency in the same year for territory in an eligible entity, the agency may, in addition to a grant under section 7 of this chapter, make a grant to the entity under this section if the total cumulative cost of the damage to the entity's public facilities caused by the disasters exceeds two dollars ($2) multiplied by the population of the entity. A grant to an eligible entity under this section may not exceed:
(1) the product of:
(A) fifty percent (50%); multiplied by
(B) the total cumulative cost of the damage to the entity's public facilities caused by all disasters in the year; minus
(2) any grants previously made under section 7 of this chapter to the entity during the year.
As added by P.L.2-2003, SEC.5.
IC 10-14-4-9
Applying for grant
Sec. 9. To qualify for a grant under this chapter, the executive of an eligible entity must apply to the agency on forms provided by the agency. The application must include the following:
(1) A description and estimated cost of the damage caused by the disaster to the entity's public facilities.
(2) The manner in which the entity intends to use the grant money.
(3) Any other information required by the agency.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-10
Grants; administration by receiving entity; effects on property tax levy
Sec. 10. The fiscal officer of an entity receiving a grant under this chapter shall:
(1) establish a separate account within the entity's general fund; and
(2) deposit any grant proceeds received under this chapter in the account.
The department of local government finance may not reduce an entity's maximum or actual property tax levy under IC 6-1.1-18.5 on account of grant money deposited in the account.
As added by P.L.2-2003, SEC.5.

IC 10-14-4-11
Rules
Sec. 11. The director shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.8.

IC 10-14-4-12
Offenses
Sec. 12. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-2003, SEC.5. Amended by P.L.115-2003, SEC.14.



CHAPTER 5. EMERGENCY MANAGEMENT ASSISTANCE COMPACT

IC 10-14-5-1
Purpose and authorities
Sec. 1. ARTICLE I_Purpose and authorities.
This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this compact, "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.
The purpose of this compact is to provide for mutual assistance among the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.
This compact shall also provide for mutual cooperation in emergency related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-2
General implementation
Sec. 2. ARTICLE II_General implementation.
Each party state entering into this compact recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.
The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.
On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned

responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-3
Party state responsibilities
Sec. 3. ARTICLE III_Party state responsibilities.
(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:
(1) review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, manmade disaster, emergency aspects of resources shortages, civil disorders, insurgency, or enemy attack;
(2) review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency;
(3) develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans;
(4) assist in warning communities adjacent to or crossing the state boundaries;
(5) protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material;
(6) inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness; and
(7) provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.
(b) The authorized representative of a party state may request assistance to another party state by contacting the authorized representative of that state. The provisions of this compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty (30) days of the verbal request. Requests shall provide the following information:
(1) A description of the emergency service function for which assistance is needed, including, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building, inspection, planning and information assistance, mass care,

resource support, health and medical services, and search and rescue.
(2) The amount and type of personnel, equipment, materials and supplies needed and a reasonable estimate of the length of time they will be needed.
(3) The specific place and time for staging of the assisting party's response and a point of contact at that location.
(c) There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States government, with free exchange of information, plans, and resource records relating to emergency capabilities.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-4
Limitations
Sec. 4. ARTICLE IV_Limitations.
Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms of this compact. However, it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.
Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state emergency or disaster by the governor of the party state that is to receive assistance or upon commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longer.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-5
Licenses and permits
Sec. 5. ARTICLE V_Licenses and permits.
Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person

shall be considered licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-6
Liability
Sec. 6. ARTICLE VI_Liability.
Officers or employees of a party state rendering aid in another state under this compact shall be considered agents of the requesting state for tort liability and immunity purposes. No party state or its officers or employees rendering aid in another state under this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include willful misconduct, gross negligence, or recklessness.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-7
Supplementary agreements
Sec. 7. ARTICLE VII_Supplementary agreements.
Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two (2) or more states may differ from that among the states that are party to this compact, this compact contains elements of a broad base common to all states, and nothing in this compact precludes any state entering into supplementary agreements with another state or affects any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-8
Compensation
Sec. 8. ARTICLE VIII_Compensation.
Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-9 Reimbursement
Sec. 9. ARTICLE IX_Reimbursement.
Any party state rendering aid in another state under this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests. However, any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan such equipment or donate such services to the receiving party state without charge or cost, and any two (2) or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this article.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-10
Evacuation
Sec. 10. ARTICLE X_Evacuation.
Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant shall be worked out and maintained between the party states and the emergency management services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees; the number of evacuees to be received in different areas; the manner in which food, clothing, housing, and medical care will be provided; the registration of the evacuees; the providing of facilities for the notification of relatives or friends; and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-11
Implementation
Sec. 11. ARTICLE XI_Implementation.
(a) This compact shall become effective immediately upon its enactment into law by any two (2) states. Thereafter, this compact shall become effective as to any other state upon enactment by such

state.
(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty (30) days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed under this compact before the effective date of withdrawal.
(c) Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-12
Validity
Sec. 12. ARTICLE XII_Validity.
This compact shall be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional, or if the applicability of this compact to any person or circumstances is held invalid, the constitutionality of the remainder of this compact and the applicability of this compact to other persons and circumstances shall not be affected.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-13
Additional provisions
Sec. 13. ARTICLE XIII_Additional provisions.
Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would, in the absence of express statutory authorization, be prohibited under 18 U.S.C. 1385.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-14
Right to alter, amend, or repeal
Sec. 14. Right To Alter, Amend, or Repeal.
The right to alter, amend, or repeal this chapter is hereby expressly reserved. The consent granted by this chapter shall:
(1) not be construed as impairing or in any manner affecting any right or jurisdiction of the United States in and over the subject of the compact;
(2) not be construed as consent to the National Guard Mutual Assistance Compact;
(3) be construed as understanding that the first paragraph of Article II of the compact provides that emergencies will require procedures to provide immediate access to existing resources to

make a prompt and effective response;
(4) not be construed as providing authority under Article III (a)(7) that does not otherwise exist for the suspension of statutes or ordinances;
(5) be construed as understanding that Article III (c) does not impose any affirmative obligation to exchange information, plans, and resource records on the United States or any party which has not entered into the compact; and
(6) be construed as understanding that Article XIII does not affect the authority of the President over the National Guard provided by Article I of the Constitution of the United States and 10 U.S.C.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-15
Construction and severability
Sec. 15. Construction and Severability.
It is intended that the provisions of this compact shall be reasonably and liberally construed to effectuate the purposes thereof. If any part or application of this compact, or legislation enabling the compact, is held invalid, the remainder of the compact or its application to other situations or persons shall not be affected.
As added by P.L.2-2003, SEC.5.

IC 10-14-5-16
Inconsistency of language
Sec. 16. Inconsistency of Language.
The validity of this compact shall not be affected by any insubstantial difference in its form or language as adopted by the states.
As added by P.L.2-2003, SEC.5.



CHAPTER 6. INTERSTATE EMERGENCY MANAGEMENT AND DISASTER COMPACT

IC 10-14-6-1
Ratification of compact; provisions
Sec. 1. The general assembly of the state of Indiana hereby ratifies a compact on behalf of the state of Indiana with any other state legally joining therein in the form substantially as follows:
INTERSTATE EMERGENCY MANAGEMENT



CHAPTER 7. REPEALED



CHAPTER 8. TRANSPORTATION OF HIGH LEVEL RADIOACTIVE WASTE

IC 10-14-8-1
Application of chapter
Sec. 1. (a) This chapter applies to high level radioactive waste transported to or from facilities sited, constructed, or operated in accordance with the federal Nuclear Waste Policy Act of 1982.
(b) This chapter does not apply to radioactive materials shipped by or for the federal government for:
(1) military;
(2) national security; or
(3) national defense;
purposes.
As added by P.L.2-2003, SEC.5.

IC 10-14-8-2
"High level radioactive waste"
Sec. 2. As used in this chapter, "high level radioactive waste" means:
(1) irradiated reactor fuel;
(2) liquid wastes resulting from the operation of a first cycle solvent extraction system or its equivalent and the concentrated wastes from a subsequent extraction cycle or its equivalent in a facility for reprocessing irradiated reactor fuel; and
(3) solids into which liquid wastes described in subdivision (2) have been converted.
As added by P.L.2-2003, SEC.5.

IC 10-14-8-3
Notice to director before transport of high level radioactive waste; fee for transport
Sec. 3. (a) Before a person may transport high level radioactive waste in Indiana, the person who is responsible for the shipment must submit the following to the director:
(1) A notice that includes:
(A) the highway or railway route, date, and time of the shipment of high level radioactive waste; and
(B) other information required under 10 CFR 71.5(a) and 10 CFR 73.37(f).
(2) A transportation fee of one thousand dollars ($1,000) for each cask of nuclear waste in the shipment.
(b) The director shall deposit fees collected under this section in the nuclear response fund established by section 6 of this chapter.
As added by P.L.2-2003, SEC.5. Amended by P.L.148-2003, SEC.2.

IC 10-14-8-3.1
Fee for transport of low level radioactive waste
Sec. 3.1. (a) Before a person may transport low level radioactive waste (as defined in IC 13-11-2-121(a)) in Indiana, the person who

is responsible for the shipment must submit a transportation fee of one hundred dollars ($100) for each total shipment of low level radioactive waste to the director.
(b) The director shall deposit fees collected under this section in the nuclear response fund established by section 6 of this chapter.
As added by P.L.148-2003, SEC.3.

IC 10-14-8-4
Duties of director
Sec. 4. (a) The director shall consult with:
(1) the state health commissioner of the state department of health;
(2) the commissioner of the Indiana department of transportation;
(3) the commissioner of the department of environmental management;
(4) the director of the department of natural resources;
(5) the superintendent of the state police department;
(6) representatives of the:
(A) United States Nuclear Regulatory Commission;
(B) Federal Emergency Management Agency;
(C) United States Department of Energy; and
(D) United States Department of Transportation; and
(7) a representative of a local emergency management agency designated by the director;
to prepare a plan for emergency response to a high level radioactive waste transportation accident in Indiana. The plan must include provisions for evacuation, containment, and cleanup and must designate the role of each state or local government agency involved in the emergency response plan.
(b) The director shall report to the general assembly each year on the:
(1) status of the plan prepared under subsection (a); and
(2) ability of the state to respond adequately to a high level radioactive waste transportation accident in Indiana.
A report under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.2-2003, SEC.5. Amended by P.L.28-2004, SEC.80.

IC 10-14-8-5
Designated routes; required alternative routes
Sec. 5. (a) Under 49 CFR Part 177, the director may require preferred highway routes for transporting high level radioactive waste in Indiana if the director determines under United States Department of Transportation "Guidelines for Selecting Preferred Highway Routes for Large Quantity Shipments of Radioactive Materials" that alternative routes are safer than proposed routes.
(b) The director shall:
(1) annually review federally approved highway and railway routes for transporting high level radioactive waste in Indiana;

and
(2) select new state designated routes in accordance with 49 CFR Part 177 if safety considerations indicate the alternate routes would be preferable.
(c) Before the director may require alternative routes under subsection (a) or select new state designated routes under subsection (b), the director must do the following:
(1) Consult with all of the persons described in section 4(a) of this chapter.
(2) Conduct or engage in substantial consultation with the affected local county authorities.
(3) Notify the:
(A) state health commissioner of the state department of health;
(B) commissioner of the department of environmental management;
(C) superintendent of the state police department; and
(D) local emergency management agency and applicable local fire and law enforcement agencies in each affected county;
of the director's final decision concerning an alternative route or a new state designated route before the date upon which the alternative route or new state designated route takes effect.
(4) If the director wishes to change the route of a railway shipment of high level radioactive waste, the director must notify the United States Department of Energy and the appropriate rail carrier of any changes the director feels should be made to the route.
(d) The state is not liable by requiring alternate routes to be used as provided under this section.
As added by P.L.2-2003, SEC.5.

IC 10-14-8-6
Nuclear response trust fund; purpose; sources of revenue; administration; investment
Sec. 6. (a) The nuclear response fund is established to provide appropriate education, training, and equipment to local emergency responders:
(1) in counties that will be affected by the transportation of high level radioactive waste under this chapter; and
(2) to:
(A) prevent;
(B) prepare for; and
(C) respond to;
acts of terrorism.
(b) Sources of money for the fund consist of transportation fees deposited under section 3(b) of this chapter.
(c) The department of homeland security shall administer the fund. Money in the fund is annually appropriated to the state emergency response commission to be used for purposes described

in subsection (a).
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.5. Amended by P.L.148-2003, SEC.4; P.L.1-2006, SEC.177.

IC 10-14-8-7
Defense information and restricted data
Sec. 7. This chapter does not require the disclosure of defense information or restricted data (as defined in the federal Atomic Energy Act of 1954 (42 U.S.C. 2014)).
As added by P.L.2-2003, SEC.5.

IC 10-14-8-8
Rules
Sec. 8. The director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2003, SEC.5. Amended by P.L.22-2005, SEC.9.

IC 10-14-8-9
Reimbursement of government security expenses by transporter of radioactive waste
Sec. 9. A person that transports:
(1) low level radioactive waste (as defined in IC 13-11-2-121(a)); or
(2) high level radioactive waste;
in Indiana shall reimburse each governmental entity that provides security for a shipment for reasonable and necessary expenses incurred by the governmental entity in providing the security.
As added by P.L.148-2003, SEC.5.






ARTICLE 15. EMERGENCY MANAGEMENT, FIRE AND BUILDING SERVICES, AND PUBLIC SAFETY TRAINING FOUNDATION

CHAPTER 1. DEFINITIONS

IC 10-15-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2003, SEC.6.



CHAPTER 2. INDIANA EMERGENCY MANAGEMENT, FIRE AND BUILDING SERVICES, AND PUBLIC SAFETY TRAINING FOUNDATION

IC 10-15-2-1
Establishment
Sec. 1. The Indiana homeland security foundation is established as a public body corporate and politic.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.7.

IC 10-15-2-2
Membership; proxy voting
Sec. 2. (a) The foundation consists of nine (9) voting members and four (4) nonvoting advisory members.
(b) The voting members shall be appointed by the governor. Each Indiana congressional district must be represented by at least one (1) member who is a resident of that congressional district. Not more than five (5) of the members appointed under this subsection may represent the same political party.
(c) The four (4) nonvoting advisory members are as follows:
(1) Two (2) members, one (1) from each political party, appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(2) Two (2) members, one (1) from each political party, appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(d) In the absence of a member, the member's vote may be cast by another member if the member casting the vote has a written proxy in proper form as required by the foundation.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.12.

IC 10-15-2-3
Quorum; requirements to take action
Sec. 3. (a) A quorum consists of five (5) of the voting members of the foundation.
(b) The affirmative vote of at least five (5) voting members of the foundation is necessary for the foundation to take action.
As added by P.L.2-2003, SEC.6. Amended by P.L.115-2003, SEC.15; P.L.22-2005, SEC.13.

IC 10-15-2-4
Members do not hold public office
Sec. 4. Membership on the foundation does not constitute the holding of a public office. A member may not be disqualified from holding a public office or position because of appointment to or service on the foundation. A member may not be required to forfeit an office, a position, or employment because of appointment to or service on the foundation.
As added by P.L.2-2003, SEC.6.
IC 10-15-2-5
Terms; expiration
Sec. 5. (a) The term of each voting member is four (4) years.
(b) A member appointed to fill the unexpired term of a member serves until the end of the unexpired term.
(c) At the expiration of a member's term, the member may be reappointed if the member continues to reside in the represented congressional district. A person is no longer a member when the individual ceases to be a resident of the represented congressional district.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.14.

IC 10-15-2-6
Start of terms
Sec. 6. The terms of the voting members begin on July 1.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.15.

IC 10-15-2-7
Chairperson; vice chairperson
Sec. 7. (a) At the foundation's first meeting after June 30 of each year, the voting members shall select:
(1) one (1) of the voting members to serve as chairperson; and
(2) one (1) of the voting members to serve as vice chairperson.
(b) The vice chairperson shall exercise all the duties and powers of the chairperson in the chairperson's absence or disability.
As added by P.L.2-2003, SEC.6. Amended by P.L.22-2005, SEC.16.

IC 10-15-2-8
Advisers; participation
Sec. 8. (a) The executive director and agency, institute, and department staff designated by the director shall act as advisers to the foundation.
(b) An adviser to the foundation may do the following:
(1) Attend all meetings of the foundation.
(2) Participate in all proceedings at foundation meetings other than voting.
As added by P.L.2-2003, SEC.6.

IC 10-15-2-9
Property of foundation
Sec. 9. (a) The foundation may acquire personal property to be donated under subsection (b). The foundation may receive donations of real property to be disposed of under subsection (c).
(b) As used in this subsection, "person" means an individual, a corporation, a limited liability company, a partnership, an unincorporated association, a trust, or a governmental entity. Subject to subsection (d), the foundation may donate personal property to the following:
(1) The department.
(2) The institute.         (3) The agency.
(4) A unit of local government.
(5) A person.
(c) The foundation shall dispose of real property donations in the following manner:
(1) Real property may be accepted by the foundation for purpose of resale, either on the open market or to the state or a unit of local government at a price set by the foundation.
(2) The proceeds from the sale of real property shall be donated to a fund that the donor has chosen or, if the donor has not chosen a fund, to a fund to be chosen by the foundation.
(d) The foundation must have the approval of the executive director to donate property to the state.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.8.

IC 10-15-2-10
Powers
Sec. 10. The foundation may do the following:
(1) Adopt bylaws for the regulation of the foundation's affairs and the conduct of the foundation's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices the foundation designates.
(4) Sue and be sued in the name and style of "Indiana Emergency Management, Fire and Building Services, and Public Safety Training Foundation", with service of process being made to the chairperson of the foundation by leaving a copy at the principal office of the foundation or at the residence of the chairperson if the foundation has no principal office.
(5) Exercise the powers or perform the following duties of the foundation:
(A) Acquire by any means a right or an interest in or upon personal property of any kind or nature. The foundation shall hold the legal title to property acquired in the name of the foundation.
(B) Dispose of a right or an interest in personal property.
(6) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the duties and the execution of the powers of the foundation under this chapter.
(7) Assist the department to develop projects.
(8) Receive and accept from any person grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the foundation and receive and accept aid or contributions from any source of money, personal property, labor, or other things of value to be held, used, applied, or disposed of only for the purposes consistent with the purposes of this chapter for which the grants and contributions may be made.         (9) Hold, use, administer, and expend money that may be acquired by the foundation.
(10) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
As added by P.L.2-2003, SEC.6. Amended by P.L.1-2006, SEC.178.

IC 10-15-2-11
Duties
Sec. 11. (a) The foundation shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) submit to the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by the foundation by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.2-2003, SEC.6.



CHAPTER 3. FUNDS

IC 10-15-3-1
Establishment
Sec. 1. (a) The Indiana homeland security fund is established to fund projects of the department of homeland security.
(b) The fund established by subsection (a) consists of:
(1) gifts and proceeds received under section 5 of this chapter; and
(2) fees from license plates as set forth in section 6 of this chapter.
As added by P.L.2-2003, SEC.6. Amended by P.L.101-2006, SEC.9.






ARTICLE 16. INDIANA MILITARY CODE

CHAPTER 1. DEFINITIONS

IC 10-16-1-1
Application of definitions
Sec. 1. The definitions in this chapter:
(1) apply throughout this article, unless otherwise apparent from the context; and
(2) are subject to organization modification as adopted by regular army and regular air force troop structures that are incorporated in this article by reference.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-2
"Air group"
Sec. 2. "Air group" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-2.5
"Armory"
Sec. 2.5. "Armory" means real property and facilities located on the real property that are used by the military or naval forces of the state for drill, meeting, training, and rendezvous purposes.
As added by P.L.115-2003, SEC.16.

IC 10-16-1-3
"Battalion"
Sec. 3. "Battalion" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-4
"Battery"
Sec. 4. "Battery" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-5
"Battle group"
Sec. 5. "Battle group" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-6
"Commanding officer"
Sec. 6. "Commanding officer" means a company, a troop, a

battery, a squadron, a battalion, an air group, a regiment, a battle group, a wing, or a division commander.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-7
"Company"
Sec. 7. "Company" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-8
"Court martial"
Sec. 8. "Court martial" means a military or naval court of justice for the trial of cases within the jurisdiction of the armed forces of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-9
"Division"
Sec. 9. "Division" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-10
"Federally recognized national guard"
Sec. 10. "Federally recognized national guard" means that part of the Indiana national guard that has met all the requirements for and has been recognized by the national military establishment as a part of the reserve components of the armed forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-11
"General orders"
Sec. 11. "General orders" means the official instructions issued by the military department of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-12
"Headquarters"
Sec. 12. "Headquarters" means the office of the appropriate commander.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-13
"National guard"
Sec. 13. (a) "National guard" means the Indiana army national guard and the Indiana air national guard.
(b) The term may apply to the national guard of Indiana or the national guard of the United States according to the tenor of the appropriate section. As added by P.L.2-2003, SEC.7.

IC 10-16-1-14
"Officer"
Sec. 14. "Officer" means a commissioned officer, including a warrant officer, in the armed forces of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-15
"Organization"
Sec. 15. "Organization" means unit or command.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-16
"Regiment"
Sec. 16. "Regiment" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-17
"Regulations"
Sec. 17. "Regulations" means the official rules of the appropriate department.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-18
"Squadron"
Sec. 18. "Squadron" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-19
"State and federal property"
Sec. 19. "State and federal property" means:
(1) state property, real or personal, owned by the state; or
(2) federal property owned by the federal government and consigned to the state for use in its armed forces.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-20
"Troop"
Sec. 20. "Troop" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.

IC 10-16-1-21
"Unit"
Sec. 21. "Unit" means military complements of a company, detachment, troop, battery, or any larger command organization.
As added by P.L.2-2003, SEC.7.
IC 10-16-1-22
"Wing"
Sec. 22. "Wing" has the same meaning as comparably used in the national military establishment.
As added by P.L.2-2003, SEC.7.



CHAPTER 2. MILITARY DEPARTMENT

IC 10-16-2-1
Military department established
Sec. 1. (a) The military department of the state:
(1) is established; and
(2) shall be administered and controlled by the governor as commander in chief.
(b) The military department consists of the following:
(1) An adjutant general, who shall be the executive and administrative head of the department.
(2) Other officers, enlisted individuals, and employees considered necessary and authorized.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-2
Duties
Sec. 2. The military department shall administer all matters concerning or relating to the following:
(1) The militia.
(2) The national guard.
(3) Other military organizations under the jurisdiction of the state.
(4) Other duties as the governor may assign.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-3
Commander in chief; duties; permission to bear arms
Sec. 3. (a) The governor shall:
(1) be the commander in chief of the military forces of the state;
(2) have supreme command of the military forces of the state while in the service of the state or until they are ordered and accepted into the service of the United States; and
(3) have power to:
(A) muster out any organization of the state;
(B) discharge enlisted men as provided; and
(C) perform other acts in keeping with the laws of the state, subject to the laws of the United States and regulations prescribed by the President of the United States.
(b) An armed military force from another state or territory may not enter Indiana without permission of the governor, unless the military force is:
(1) a part of the armed forces of the United States; or
(2) acting under the authority of the United States.
(c) An independent military organization under the jurisdiction of the state, except as a corps of cadets in the educational institutions, may not bear arms without first securing permission of the commander in chief.
As added by P.L.2-2003, SEC.7.
IC 10-16-2-4
Interpretation of article
Sec. 4. This article shall be interpreted liberally in favor of the exercise of all the constitutional powers of the governor as commander in chief.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-5
Governor's honorary staff; chief of staff
Sec. 5. (a) The governor may appoint an honorary staff of aides with the brevet title of colonel, lieutenant colonel or major, or comparable naval rank.
(b) The staff officers hold office at the will of the governor. Their commissions expire with the term of office of the governor making the appointment.
(c) The adjutant general shall be ex officio chief of staff.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-6
Adjutant general
Sec. 6. (a) The governor shall appoint the adjutant general.
(b) The adjutant general must hold the rank of not less than brigadier general.
(c) The governor may increase the rank of the adjutant general not to exceed the rank of major general as a reward for efficient and loyal service to the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-7
Assistant adjutants general
Sec. 7. The adjutant general shall appoint two (2) assistant adjutants general to serve at the will and pleasure of the adjutant general as follows:
(1) One (1) assistant adjutant general from the Indiana army national guard to be chief of staff to the adjutant general for all the Indiana army national guard forces. This assistant adjutant general shall perform duties assigned by the adjutant general and is responsible for all administrative and operational functions of the Indiana army national guard. A person is not eligible for appointment as assistant adjutant general unless the person is a member of the Indiana army national guard with at least six (6) years service in the Indiana army national guard and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of brigadier general or other rank authorized by the table of organization for the army national guard.
(2) One (1) assistant adjutant general from the Indiana air national guard to be chief of staff to the adjutant general for all the Indiana air national guard forces. This assistant adjutant general shall perform duties assigned by the adjutant general

and is responsible for administrative and operational functions of the Indiana air national guard. A person is not eligible for appointment as air forces chief of staff unless the person is a member of the Indiana air national guard with at least six (6) years service as a commissioned officer and has attained the rank of major or above. The person must be a federally recognized officer and may hold the rank of brigadier general or other rank authorized by the tables of organization for the air national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-8
Executing orders of commander in chief; bond
Sec. 8. The adjutant general shall do the following:
(1) Execute all orders given by the commander in chief.
(2) Give bond with surety to the state, to the approval of the governor, in the sum of ten thousand dollars ($10,000) for the faithful discharge of the duties of the office of adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-9
Duties; audits
Sec. 9. (a) The adjutant general shall perform duties required by law, in rules adopted under this chapter, and in the statutes of the United States and required by the governor. If the adjutant general:
(1) fails or refuses to properly and efficiently perform the duties of the office; or
(2) is guilty of misconduct or conduct prejudicial to good order and military discipline;
written charges setting forth the acts involved shall be filed with the governor. The governor shall take action on the charges for the best interests of the service.
(b) The adjutant general shall superintend the preparation of all returns and reports required by the United States from the state.
(c) The adjutant general shall:
(1) keep a register of all the officers of the armed forces of the state; and
(2) keep in the adjutant general's office all records and papers required to be kept and filed.
(d) If necessary, the adjutant general shall, at the expense of the state, cause:
(1) the armed forces law;
(2) the general regulations of the state; and
(3) the uniform code of military justice of the United States;
to be printed, indexed, and bound in proper and compact form. One (1) copy of each publication shall be distributed to the commissioned officers, sheriffs, clerks of boards of county commissioners, and county treasurers of Indiana. The adjutant general shall issue to each commissioned officer and headquarters one (1) copy of the necessary textbooks and of such annual reports concerning the militia as the

governor directs.
(e) The adjutant general shall cause to be prepared and issued all blank books, blank forms, and blank notices required to implement this chapter. The books and blanks are property of the state.
(f) The adjutant general shall attend to the safekeeping and repairing of the ordnance, arms, accouterments, equipment, and all other military and naval property belonging to the state or issued to it by the United States. The governor shall order the adjutant general to dispose of all military and naval property of the state that after a proper inspection is found unsuitable for the use of the state. The adjutant general shall dispose of the property:
(1) by public auction after advertisement of the sale weekly for three (3) weeks in at least one (1) newspaper published in the English language in the city or county where the sale is to take place;
(2) by private sale when ordered by the governor; or
(3) with the approval of the governor, by turning over the property to any other department, board, or commission of state government that can use the property.
If the adjutant general believes that better prices may or should be obtained, the adjutant general shall bid in the property or suspend the sale. All parts of uniforms before being offered for sale shall be mutilated so they cannot be again used as uniforms. The adjutant general shall periodically account to the governor of the sales made. The adjutant general shall expend the proceeds of the sales for the use and benefit of the military or naval forces of the state as the governor directs.
(g) The adjutant general shall keep an accurate account of all expenses necessarily incurred, including the following:
(1) Pay of officers and enlisted persons.
(2) Allowances to officers and organizations.
(3) Pensions.
(4) Any other money required to be disbursed by the adjutant general, including the following:
(A) Subsistence of the national guard.
(B) Transportation of the national guard.
(C) Transportation of all military and naval property of the state or of the United States.
These expenses shall be audited and paid in the same manner as other military and naval accounts.
(h) The adjutant general shall:
(1) issue military and naval property; and
(2) make purchases of military and naval property;
as the governor directs. Military or naval property may not be issued to persons or organizations other than those belonging to the state armed forces, except to those parts of the sedentary militia as the governor may call out.
(i) The seal used in the office of the adjutant general on January 1, 1954, shall be:
(1) the seal of that office; and         (2) delivered by the adjutant general to the successor in office.
(j) Except as provided in subsection (k), the adjutant general shall be the auditor of all military accounts payable by the state.
(k) The auditor of state shall audit expenditures made by the adjutant general or through the adjutant general's office. Copies of all orders and contracts relating to expenditures described in this subsection shall be filed in the auditor's office.
As added by P.L.2-2003, SEC.7.

IC 10-16-2-10
Compensation
Sec. 10. (a) The adjutant general may be paid a sum equal to the pay received by an officer of the same grade in federal services, excluding allowances.
(b) The governor, with the approval of the budget committee, may periodically adjust the salary of the adjutant general to meet the pay adjustments of an officer of the same grade in federal service.
As added by P.L.2-2003, SEC.7.



CHAPTER 3. STATE ARMORY BOARD

IC 10-16-3-1
State armory board established
Sec. 1. (a) The state armory board is established to provide, manage, and care for armories for the use of the military and naval forces of Indiana.
(b) The board consists of the following members:
(1) The following ex officio members:
(A) The governor.
(B) The adjutant general.
(2) Five (5) members appointed by the governor. At least three (3) of the members must be or must have been officers of the military or naval forces of the United States or of the state of Indiana.
(3) The presidents of the local armory boards as provided under IC 10-16-4-3(c).
As added by P.L.2-2003, SEC.7.

IC 10-16-3-2
Contribution of funds in support of duties and responsibilities of adjutant general
Sec. 2. The state armory board established by section 1 of this chapter may contribute funds in support of the following authorized duties and responsibilities of the adjutant general:
(1) The military department of the Indiana ceremonial unit.
(2) The Indiana guard reserve.
(3) The annual report of the adjutant general's department.
(4) The medical treatment, pensions, and funeral expenses of officers and soldiers wounded, disabled, or killed while in the active service of the state.
(5) Public relations expenditures of the adjutant general's department that are not paid by the United States Department of Defense.
(6) Recruitment and retention expenditures of the adjutant general's department that are not paid by the United States Department of Defense.
(7) The publication of the armed forces law of Indiana in accordance with IC 10-16-2-9(d).
As added by P.L.2-2003, SEC.7.

IC 10-16-3-3
Term of office; vacancy in office
Sec. 3. (a) The term of each member of the state armory board expires four (4) years from the date of the member's appointment.
(b) If there is a vacancy in the state armory board, the governor may fill the vacancy for the unexpired term.
As added by P.L.2-2003, SEC.7.
IC 10-16-3-4
Compensation
Sec. 4. The members of the state armory board shall perform the duties imposed upon them by this chapter without compensation. However, the state shall pay the actual necessary expenses of the members that are incident to the performance of their duties from the appropriation made for armory purposes.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-5
Erection of armories
Sec. 5. (a) The state armory board shall erect or provide within Indiana armories for the use of the military and naval forces of the state for drill, meeting, and rendezvous purposes by the organization of the military or naval forces occupying the armories.
(b) All property of the United States or of the state issued to the occupying organization for military or naval purposes shall be stored and safely kept in the armories.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-6
Lease or purchase of real estate; erection; occupancy and use
Sec. 6. (a) The state armory board may:
(1) lease real estate from:
(A) the federal, the state, or a local government; or
(B) a federal, state, or local agency; or
(2) purchase real estate throughout the state;
where necessary to provide armories.
(b) The state armory board shall lease or purchase real estate in the name and for the use of the state. The state armory board shall erect on the real estate an armory to be used for meetings, rendezvous, and drill purposes by the following organizations:
(1) A company.
(2) A battery.
(3) A troop.
(4) A battalion.
(5) A regiment.
(6) A division organization.
(7) An air squadron.
(8) A related group.
The ordnance stores, quartermaster stores, and other property issued to an organization described in this subsection and occupying the armory shall be stored in the armory.
(c) The state armory board shall arrange for the occupancy and use of the armories under the direction and responsibility of the senior officer in command of an organization described in subsection (b).
(d) An armory may not be erected on land that is leased for less than fifty (50) years.
(e) The Indiana wing of the civil air patrol and its subordinate

units may use armory facilities without charge when the officer responsible for the armory determines the use would not interfere with operational training requirements of the military forces concerned.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-7
Board for general management; care and custody of armories
Sec. 7. The state armory board shall constitute a board for the general management, care, and custody of the armories. The state armory board may adopt rules for:
(1) the management and government of the armories; and
(2) the guidance of the organizations occupying the armories.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-8
Procurement of property by state or local armory board; trust bid, proposal, or quotation
Sec. 8. (a) This section applies if a contract for the procurement of property by the state armory board or a local armory board is awarded under this chapter by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-9
Donations and contributions; reconveyance of real estate to donor
Sec. 9. (a) The state armory board may receive from any source donations of land or contributions of money to aid in providing or erecting armories throughout Indiana for the use of:
(1) the armed forces of Indiana; and
(2) the armed forces of Indiana called or inducted into federal service.
Property received under this subsection shall be held as other property for the use of the state.
(b) Counties, cities, and municipalities may make donations and contributions under subsection (a).
(c) This subsection applies to real estate:
(1) donated under subsection (a); and
(2) upon which the state of Indiana has not erected structures.
The state armory board may determine that real estate donated under subsection (a) is no longer usable or cannot be used by the military department. The state armory board may certify its determination to the adjutant general. The adjutant general may reconvey the real estate to the donor.
As added by P.L.2-2003, SEC.7.
IC 10-16-3-10
Payment of expenses
Sec. 10. All expenses incurred in the operation of state armories shall be paid out of:
(1) the rentals;
(2) the income;
(3) the earnings;
(4) any other receipts; and
(5) any other appropriation provided by law;
to pay the expenses incurred in the operation of the armories.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-11
Contributions to promote armed forces or veterans
Sec. 11. The state armory board may use the receipts under IC 10-16-9-3(a)(3) to make contributions to organizations that promote the public image of the national guard, the United States armed forces, or veterans of the United States armed forces. These contributions may be made for the following purposes:
(1) Public events.
(2) Activities on Veterans' Day, Memorial Day, the Fourth of July, and other holidays.
(3) Monuments, plaques, or inscriptions that memorialize veterans of United States wars or military actions.
(4) Other appropriate activities that the state armory board approves.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-12
Armories; sale
Sec. 12. (a) If the state armory board receives from the governor information of the disbandment of the organization of the armed forces of Indiana occupying and using an armory, the state armory board shall take charge of the armory.
(b) The state armory board shall sell the armory for the highest price at public or private sale after publication of the sale for a period of ten (10) days and return the proceeds into the state treasury.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-13
Sale or conveyance of real property
Sec. 13. (a) The state armory board may sell, lease, convey, or otherwise dispose of any real property belonging to the state and being under the charge and in the custody and possession of the state armory board if, in the judgment of the state armory board, the real property can no longer be used for the purpose for which it was acquired.
(b) The sale shall be made at public or private sale, after appropriate publication, for the highest price to be obtained for the same. If the state armory board takes bids in the sale of real property,

the board shall require a bid submitted by a trust (as defined in IC 30-4-1-1(a)) to identify all of the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
(c) All money derived from the sale, conveyance, or other disposition of any real property shall be paid into the state treasury, but may be used for the purchase of other real property for armory purposes.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-14
Sale of real property; appraisement
Sec. 14. (a) If the state armory board sells, conveys, or otherwise disposes of any real property, the value of the property shall be determined by three (3) disinterested appraisers appointed by the state armory board with the approval of the governor.
(b) Real property may not be sold, conveyed, or otherwise disposed of for less than the appraised value of the real property. If the real property cannot be sold at its appraised value, it may be reappraised.
(c) Real property may not be sold, conveyed, or otherwise disposed of unless:
(1) the governor approves the sale, conveyance, or disposition; and
(2) the attorney general states in writing that all the conditions necessary to the legal and valid sale, conveyance, or disposition of such property have been fully complied with.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-15
Sale of real estate; execution of deed
Sec. 15. (a) The purchaser of real property sold under this chapter or to whom real property is conveyed or otherwise disposed of under this chapter shall pay the purchase money as agreed upon and certified by the state armory board to the treasurer of state for the use and benefit of the state armory board. The purchaser shall take the receipt of the treasurer of state.
(b) The auditor of state shall execute a deed of conveyance to the purchaser after the purchaser presents the following documents to the auditor of state:
(1) The receipt of the treasurer of state.
(2) A certified resolution approved by the state armory board setting forth the terms and conditions of the sale, conveyance, or other disposition.
The deed of conveyance shall be signed by the governor and officially attested by the auditor of state with the seal of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-16
Accounts and reports      Sec. 16. (a) The state armory board shall report annually of the proceedings incident to the location and management of the armories and a detailed account of disbursements.
(b) The report shall be filed in the office of auditor of state and a copy furnished to the adjutant general for publication in the annual report of the adjutant general's department.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-17
State examiner; examination of transactions
Sec. 17. The state examiner, personally or through the deputy examiners, field examiners, or private examiners, shall make a full and complete examination and report of all transactions of all individuals, persons, trustees, boards, banks, firms, corporations, and others engaged in the acquisition of sites for and the construction of state armories, including examination of the following:
(1) The plans and specifications of armories.
(2) Construction work performed or being performed.
(3) The records of bonds issued and redeemed or proposed to be issued.
(4) The records of all lease contracts for building or maintaining armories.
(5) The records of receipts and earnings of all armories, except those earnings and receipts arising from shows, benefits, and other similar activities engaged in by members of the armories and other volunteers for the use and benefit of the members.
(6) All money handled by the board or boards, by trustees of state armories, by the state armory board or local armory boards, or by the adjutant general, including all appropriations made for armories by the general assembly.
All powers conferred upon the state examiner, deputy examiner, field examiner, private examiner, and the attorney general under IC 5-11-6 by petition are conferred upon these officers, examiners, and the department without any petition. All the powers given these officers, examiners, and the department under any other statute may be used for the purpose of carrying out this chapter.
As added by P.L.2-2003, SEC.7.

IC 10-16-3-18
Engineering and architectural services; compensation of field examiners
Sec. 18. (a) The state examiner, with the approval of the governor, may employ expert engineering and architectural services when necessary to assist the state examiner, deputy examiner, field examiners, or private examiners in making inspections and examinations under this chapter.
(b) The state examiner, with the approval of the governor, shall fix and determine the amount to be paid for the expert service. Field examiners of the state board of accounts, when employed in performing the services provided for in this chapter, are entitled to

receive the per diem provided by IC 4-10-11-2 and IC 4-10-11-2.1 for field examiners and all necessary expenses incurred in carrying out their duties as provided for in this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 4. LOCAL ARMORY BOARDS

IC 10-16-4-1
Establishment
Sec. 1. (a) There shall be a local armory board at each armory in Indiana.
(b) This subsection applies to an armory that is used and occupied by one (1) military unit. The local armory board consists of the following three (3) members:
(1) One (1) member appointed by the state armory board.
(2) The ranking two (2) officers of the local military unit.
(c) This subsection applies to an armory that is used and occupied by more than one (1) military unit. The local armory board consists of the following members:
(1) One (1) member appointed by the state armory board.
(2) The ranking officer of each major unit using and occupying the armory.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-2
Powers
Sec. 2. (a) The local armory boards shall do the following:
(1) Carry into effect all rules and regulations adopted by the state armory board.
(2) Recommend rules and regulations concerning local matters to the state armory board.
(3) Prescribe their own rules and regulations concerning local matters.
(4) In the absence of any directive or rule from the state armory board, take local actions necessary to maintain and administer the needs of the local armory.
(b) A local armory board shall report any initial action described in subsection (a) to the state armory board for final ratification. An action described in subsection (a) is considered ratified by the state armory board if:
(1) the state armory board does not take any action; and
(2) the local armory board receives notification of any action;
not more than twenty (20) days after the date the local armory board files a report under this subsection.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-3
President
Sec. 3. (a) The senior member of a local armory board shall serve as president of the local armory board.
(b) The president of a local armory board shall do the following:
(1) Report all actions taken by the local board to the state armory board.
(2) Keep a record of all expenditures, income, and actions

authorized by the local board.
(3) Submit an annual report to the state armory board of the information described in subdivisions (1) and (2) by January 15 of each year.
(c) A president of a local armory board is an ex officio member of the state armory board and may attend all meetings concerning the president's armory called by the president of the state armory board. A president of a local armory board may be a voting member of the state armory board only on matters of local concern and of specific nature involving the particular local armory of which the person is president.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-4
Donations and contributions
Sec. 4. (a) A local armory board may receive from counties, cities, and municipalities donations of land or contributions of money to aid in providing or erecting improvements on the armories.
(b) A donation or contribution received under this section shall be held as other property for the use of the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-5
Examination of records by state examiner
Sec. 5. The state examiner of the state board of accounts personally, or through the deputy examiners or field examiners, shall make a full and complete examination and report upon the records and receipts of the local armory boards to the extent of and as provided for in the examination of the state armory board under IC 10-16-3-17.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-6
Compensation
Sec. 6. The members of the local armory boards shall perform the duties imposed upon them by this chapter without any compensation for their services. However, the actual expenses incurred by the members of the local armory boards incident to the management and care of the armories are payable from the local armory board funds.
As added by P.L.2-2003, SEC.7.

IC 10-16-4-7
Record of receipts and disbursements; funds; reports
Sec. 7. (a) A local armory board may retain all rental, income, earnings, and any and all other receipts accrued through its operation of the local armory.
(b) The local armory board shall keep a full and complete record of funds the board receives and disburses. The report is subject to audit and submitted to the adjutant general not later than July 1 of each year and at other times as the adjutant general requires.     (c) A local armory board, subject to approval of the state armory board, may expend revenue received for the improvement, including street improvement, alterations, repair, and maintenance of the armory and facilities under its control. The local armory board may expend the funds for the benefit of state military organizations assigned to the local armory. If the funds are not needed for the operation, repair, and maintenance of the armory, or if a military organization is not assigned to the armory, the state armory board may order the funds turned over to the state armory board. The transferred funds may be used for the benefit of other armories of the state or of the national guard of the state or expended as a whole.
As added by P.L.2-2003, SEC.7.



CHAPTER 5. MILITARY DEPARTMENT OF INDIANA CEREMONIAL UNIT

IC 10-16-5-1
Organization, maintenance, and purpose of unit
Sec. 1. The adjutant general may organize and maintain a military department of Indiana ceremonial unit. The unit shall be operated for the following purposes:
(1) Rendering appropriate military honors at state functions and at funeral services for those who have served in the military forces of the United States or the state of Indiana.
(2) Preserving the history of the Indiana military through the demonstration of close order marching, drill, and ceremonies.
As added by P.L.2-2003, SEC.7.

IC 10-16-5-2
Members
Sec. 2. The membership of the ceremonial unit must be composed of officers, commissioned or warranted, and other members of the Indiana national guard who volunteer for service in the ceremonial unit and are appointed by the adjutant general or the adjutant general's designee.
As added by P.L.2-2003, SEC.7.

IC 10-16-5-3
Duties of members
Sec. 3. The members of the ceremonial unit shall perform the duties imposed upon them by this chapter in a volunteer status. However, the state armory board shall pay the actual expenses of the members incident to the performance of their duties from donations made to the board for the management and maintenance of the ceremonial unit.
As added by P.L.2-2003, SEC.7.

IC 10-16-5-4
Acceptance of gifts
Sec. 4. The state armory board may receive gifts of money or property from individuals, associations, institutions, or organizations to carry out the purposes of the ceremonial unit.
As added by P.L.2-2003, SEC.7.



CHAPTER 6. ORGANIZATION AND PERSONNEL

IC 10-16-6-1
Age of personnel
Sec. 1. Under Article 12, Section 1 of the Constitution of the State of Indiana, the militia consists of all persons who are at least eighteen (18) years of age except those persons who are exempted by the laws of the United States or of Indiana.
As added by P.L.2-2003, SEC.7. Amended by P.L.115-2003, SEC.17.

IC 10-16-6-2
Classes of militia
Sec. 2. The militia shall be divided into two (2) classes, the sedentary militia and the national guard, as follows:
(1) The sedentary militia consists of all persons subject to bear arms under the Constitution of the State of Indiana who do not belong to the national guard.
(2) The national guard consists of those able-bodied citizens between the proper ages as established by this article who may be enrolled, organized, and mustered into the service of the state as provided in this article. The organized militia of the state constitutes and shall be known as the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-3
National guard
Sec. 3. (a) The Indiana national guard consists of those units:
(1) specified by:
(A) the Secretary of the Army; and
(B) the Secretary of the Air Force; and
(2) approved by the governor.
(b) The composition of authorized units shall be the same as those prescribed for the regular army and the regular air force. The forces of the Indiana national guard shall be fully armed, uniformed, organized, and equipped in accordance with the provisions of the national military establishment regulations governing the regular army and regular air force.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-4
National guard; officers; eligibility
Sec. 4. (a) Officers shall be commissioned by the governor. The governor is, ex officio, the commander in chief.
(b) A commission may not be issued to any officer of the Indiana national guard except to general officers until the officer has passed a satisfactory examination before a board demonstrating:
(1) the officer's knowledge of military affairs proportionate to the office to be held; and         (2) the officer's general knowledge and fitness for the service.
(c) A person is not eligible for appointment:
(1) to the office of adjutant general;
(2) as a major general; or
(3) as a brigadier general;
unless the person has served at least ten (10) years as a commissioned officer of the national guard, army, or air force of the United States.
(d) A person is not eligible for appointment to any staff (other than the governor's honorary staff), corps, or department unless the person has the technical training requisite to qualify for the appointment, to be determined by an examining board appointed for the purpose.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-5
Officers eligibility; preference in appointment
Sec. 5. (a) A person may not be commissioned as an officer of the Indiana national guard unless the person:
(1) is temperate and of good moral character; and
(2) has successfully passed tests as to physical, mental, and professional fitness as may be prescribed by the laws and regulations applicable to the federally recognized national guard.
(b) In the selection and appointment of commissioned officers, preference shall be given to:
(1) a person with prior active military service;
(2) an enlisted person;
(3) a member of the air national guard; and
(4) a graduate of a school teaching military science.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-6
Officers discharge; inactive national guard
Sec. 6. (a) At any time, the moral character, capacity, and general fitness for the service of any Indiana national guard officer may be determined by an efficiency board of three (3) commissioned officers, senior in rank to the officer whose fitness for service is under investigation.
(b) The governor may convene the efficiency board. If the findings of the board are:
(1) unfavorable to the officer; and
(2) approved by the governor;
the officer shall be discharged.
(c) The commission of an officer in the Indiana national guard may be vacated:
(1) upon the officer's resignation;
(2) upon the officer's absence without leave for three (3) months;
(3) upon the recommendation of an efficiency board; or         (4) under a sentence of a court-martial.
However, an officer who has not returned or accounted for all the public property or funds for which the officer is responsible may not receive an honorable discharge or separation.
(d) Officers rendered surplus by the disbandment of their organization or other causes shall be separated from the Indiana national guard or placed in the inactive national guard at the discretion of the governor.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-7
Officers oath
Sec. 7. A commissioned officer of the Indiana national guard, before entering upon the duties of the officer's office, shall take and subscribe to the following oath, or other oath as may be required by national guard regulations:
"I, ____________, do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of Indiana against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and the governor of the state of Indiana, that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of __________, in the national guard of the state of Indiana upon which I am about to enter, so help me God.".
As added by P.L.2-2003, SEC.7.

IC 10-16-6-8
Period of enlistment; oath
Sec. 8. (a) The period of enlistment in the Indiana national guard is for the time prescribed by national guard regulations. The qualifications for enlistment must be the same as those prescribed by regulations for admission to the regular army or regular air force or national guard regulations. However, the privilege of continuing the active service during the whole of an enlistment period and of reenlisting in the service may not be denied except as otherwise provided.
(b) An enlisted person of the Indiana national guard shall sign an enlistment contract and take and subscribe to the oath required by national guard regulations.
(c) A federally recognized officer of the Indiana national guard may administer the enlistment oath.
(d) The adjutant general may authorize officers of the services on duty at armed forces entrance stations to administer the oath of enlistment to an applicant presented to them by an authorized representative of the Indiana national guard for enlistment in the Indiana national guard. The state adjutant general's authorization must be in writing.
As added by P.L.2-2003, SEC.7.
IC 10-16-6-9
Discharge from service
Sec. 9. An enlisted person who is discharged from service in the Indiana national guard shall receive a discharge in writing in the form and with the classification prescribed by national guard regulations. In time of peace, a discharge may be given before the expiration of an enlistment term in the following cases:
(1) By sentence of a general court-martial.
(2) By direction of the governor on account of disability.
(3) On account of sentence of imprisonment by a civil court, whether suspended or not.
(4) On account of a bona fide permanent change of residence to another state.
(5) For the purpose of enlisting in the United States Army, Air Force, Navy, or Marine Corps.
(6) For other causes prescribed by national guard regulations or the commander in chief.
However, an enlisted person who has not returned or accounted for all of the public property for which the enlisted person is responsible may not receive an honorable discharge.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-10
Uniform code of military justice; customs and usage of armed forces of the United States
Sec. 10. All matters relating to:
(1) organization, commissioning, and separation of officers;
(2) enlisting and discharge of enlisted persons; and
(3) discipline and government of the Indiana national guard;
that are not otherwise provided in this article shall be decided by the uniform code of military justice governing the armed forces of the United States, the regulations, customs, and usage of the armed forces of the United States, or national guard regulations.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-11
Inactive national guard
Sec. 11. (a) The inactive national guard of Indiana consists of those federally recognized officers and persons placed in the inactive national guard under the provisions of national guard regulations.
(b) The administration of the inactive national guard shall be in accordance with applicable national guard regulations.
As added by P.L.2-2003, SEC.7.

IC 10-16-6-12
Retirement
Sec. 12. (a) A commissioned officer:
(1) who serves in the Indiana national guard for at least five (5) years; or
(2) who becomes permanently disabled from performing the

officer's duties, irrespective of length of service;
may, upon honorable retirement from the service, whether by resignation or otherwise, and upon application to the adjutant general, be carried upon a roll to be established and maintained in the office of the adjutant general. The roll shall be designated the Indiana national guard retired list.
(b) The commissioned officer may wear, on occasion of ceremony, the uniform of the highest rank held by the officer.
(c) An officer carried on the Indiana national guard retired list, if qualified, is eligible for detail or appointment on the general staff or the staff of any commander when not physically disqualified for military duty. However, if an officer carried on the Indiana national guard retired list is appointed to a staff position as described in this section, the officer shall be recommissioned in the rank to which the officer has been appointed. The officer shall hold this rank during the time of the staff appointment unless the officer is promoted to a higher rank.
(d) If the officer retires for a second time from active service, the officer shall be entered on the Indiana national guard retired list with the officer's highest rank.
(e) An officer whose name appears on the national guard retired list is not entitled to receive any military pay or emolument from the state during the time the officer remains on the national guard retired list unless the officer is specifically assigned to duty on orders from the governor. If the officer is assigned to duty on orders from the governor, the officer is entitled only to the military pay and allowance provided by law for officers of the rank to which appointed.
As added by P.L.2-2003, SEC.7.



CHAPTER 7. TRAINING AND ACTIVE DUTY OF NATIONAL GUARD; BENEFITS OF MEMBERS

IC 10-16-7-1
"Employer"
Sec. 1. As used in section 6 of this chapter, "employer" refers to an employer:
(1) other than the state or a county, township, municipality, or school corporation in Indiana; and
(2) that employs any employee other than an employee in a temporary position.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-2
"Member"
Sec. 2. As used in section 5 of this chapter, "member" refers to the following:
(1) A member of the Indiana national guard.
(2) A member of a reserve component.
(3) A member of the retired personnel of the naval, air, or ground forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-3
Drills; instruction; encampments; maneuvers; other exercises
Sec. 3. (a) Each detachment and unit in the national guard shall assemble for drill and instruction, including indoor target practice, in accordance with national guard regulations.
(b) In addition, each detachment and unit shall participate in encampments, maneuvers, or other exercises, including outdoor target practice, in accordance with national guard regulations, unless the unit or detachment is excused from participation by the governor.
(c) A commissioned officer and an enlisted person or a member of the Indiana air national guard shall be present and perform all the duties required of the officer, person, or member at each assembly for drill and instruction, encampment, maneuvers, or other exercises, unless regularly excused by competent authority.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-4
Refusal to permit employees to attend drill or other duty
Sec. 4. An employer who knowingly or intentionally refuses to allow a member of the Indiana national guard to attend any assembly at which the member has a duty to perform under this chapter commits a Class B misdemeanor.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-5
Government officers and employees; leave of absence for training

or active duty
Sec. 5. (a) This section applies to all officers and employees of the state or any county, township, municipality, or school corporation in Indiana who are members.
(b) A member is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to regular vacation period without loss of time or pay for the time that the member is:
(1) on training duties of the state under the order of the governor as commander in chief; or
(2) a member of any reserve component under the order of the reserve component authority;
for any consecutive or nonconsecutive period that does not exceed a total of fifteen (15) days in any calendar year. The entitlement to a leave of absence without loss of time or pay provided in this subsection is not at the discretion of the member's employer.
(c) A member is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to the member's regular vacation period for the total number of days that the member is on state active duty under section 7 of this chapter. A leave of absence provided under this subsection may be with or without loss of time or pay at the discretion of the member's employer.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-6
Leave of absence while on active duty; effect on time or pay
Sec. 6. A member of the Indiana national guard is entitled to receive from the member's employer a leave of absence from the member's respective duties in addition to the member's regular vacation period for the total number of days that the member is on state active duty under section 7 of this chapter. The leave of absence may be with or without loss of time or pay at the discretion of the member's employer.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-7
Governor; ordering on state duty; immunity from civil prosecution; order or requisition by President of the United States
Sec. 7. (a) The governor shall order on state duty all or part of the national guard in the following cases:
(1) War.
(2) Invasion.
(3) Insurrection.
(4) Public disaster.
(5) Breach of the peace or imminent danger of breach of the peace.
(6) Forcible obstruction of the execution of the laws, or reasonable belief that the execution of the laws will be obstructed.         (7) At any other time the governor considers necessary.
(b) A member of the Indiana national guard who is ordered out on duty may not be held civilly liable for any act done by the person in the discharge of the person's military duty. The member may not be subject to criminal prosecution if an alleged criminal act occurred while the member was carrying out the orders of a superior officer that the member reasonably believed to be legal orders under all of the attendant facts and circumstances.
(c) If the President of the United States calls, orders, or requisitions troops, the governor shall first order into the service of the United States the organization and arms of the service specified in the president's requisition.
(d) If a civil suit or proceeding is commenced in any court by any person against any member of the Indiana national guard acting under the authority of an order described in subsection (b), the attorney general shall defend the member. If the action or proceeding is criminal, the governor shall designate counsel to represent the accused and the state will be financially responsible for the expense of the defense of any civil or criminal action incurred. The expenses for the defense shall be paid by the adjutant general out of appropriated funds.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-8
Arrest on civil process while on active duty
Sec. 8. (a) On days of military duty, the Indiana national guard, called out by proper authority and performing military duty, is considered to be under military discipline. An officer or enlisted person is not subject to arrest on any civil process during this time.
(b) For purposes of this section:
(1) an attachment for contempt for failure to obey the command of a subpoena to testify is a civil process; and
(2) a citation for a traffic violation is not a civil process.
As added by P.L.2-2003, SEC.7. Amended by P.L.115-2003, SEC.18.

IC 10-16-7-9
Sheriffs; requesting national guard be called to active duty
Sec. 9. (a) If:
(1) insurrection, rebellion, invasion, tumult, riot, resistance to law or process, breach of the peace, or public disaster, occurs in the vicinity of a station of the Indiana national guard;
(2) the exigencies of a situation make it impossible for the senior commanding officer of the Indiana national guard station to communicate with the governor or the adjutant general; and
(3) the sheriff of the county involved or an officer acting on behalf of the sheriff provides the senior commanding officer of the Indiana national guard station with a written request signed by the sheriff of the county involved or officer stating the facts and the nature of the service desired;
the senior commanding officer may order out the Indiana national

guard units at that station and cause them to perform whatever duty is required by the circumstances.
(b) A commanding officer who has called out Indiana national guard units as described in subsection (a) shall immediately report what that officer has done and all the circumstances of the case to the governor. The actions performed shall be considered to have been taken by order of the governor.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-10
Written orders calling to active duty; discretion in carrying out orders
Sec. 10. An officer whose command is called out under section 9 of this chapter and who is reporting to any civil officer may require the civil officer to make the order in writing and prescribe the outline of the duties required of the officer and the officer's command. The officer may decline to obey the orders until the orders are put in writing. Although the commanding officer must obey all lawful written orders of the civil officer, the military officer may use the officer's discretion as to the manner of carrying out the orders if the officer complies with their spirit.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-11
Unlawful assembly; command to disperse
Sec. 11. (a) Except as provided in subsection (b), before using any military force to disperse an unlawful assembly (as defined in IC 35-45-1-1):
(1) the civil officer calling out the military force or a law enforcement officer; or
(2) if a civil officer or law enforcement officer is not present, the officer in command of the troops or the officer's designee;
shall command the persons comprising the unlawful assembly to disperse and retire peaceably to their homes or businesses. A particular form of words is not required in ordering the dispersion of any unlawful assembly.
(b) A person is not required to order an unlawful assembly to disperse if:
(1) giving the order to disperse would put the person in imminent danger of loss of life or great bodily harm; or
(2) the unlawful assembly is engaged in the commission of any felony or is causing violence to a person or property.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-12
Riots and mobs; death, personal injuries, and property damage
Sec. 12. (a) If a person taking part in an unlawful assembly described in this chapter refuses to disperse after having been ordered to disperse in accordance with this chapter or if a command to disperse is not required under this chapter and a civil officer to

whom military force is ordered to report, or if a civil officer is not present, then the military officer (or if the command is acting under the direct order of the governor, then the officer within the limits provided in the officer's instructions) shall:
(1) arrest persons taking part in the unlawful assembly; or
(2) disperse the unlawful assembly.
(b) If, in arresting a person or dispersing an unlawful assembly:
(1) a person is killed, wounded, or otherwise injured; or
(2) property is injured or destroyed;
by the civil officer or officer or member of the Indiana national guard, or other persons lawfully aiding them, the officer, member, or person shall be held blameless.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-13
Assault on members; quelling attack
Sec. 13. If a part of the Indiana national guard or a person lawfully aiding the Indiana national guard in the performance of its duty as described in this chapter is attacked or in imminent danger of attack, the commanding officer:
(1) is not required to await orders from a civil authority; and
(2) may quell the attack, disperse the attacking party, and take any other necessary step for the safety of the officer's command.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-14
Right-of-way on streets and highways
Sec. 14. (a) Except as provided in subsection (b), any part of the Indiana national guard parading or performing a lawful duty has the right-of-way in any street or highway through which the Indiana national guard passes.
(b) The Indiana national guard may not interfere with the following:
(1) The carriage of United States mail.
(2) The operations of any fire engine or fire department.
(3) A police vehicle.
(4) Any other emergency vehicle.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-15
Assembly regulating passage and occupancy of streets; offense
Sec. 15. (a) If an unlawful assembly has occurred or is so imminent that the Indiana national guard has been called out under this chapter, the civil officer under whose orders the Indiana national guard is acting or the commanding officer of the Indiana national guard, if it is advisable in subduing or preventing the unlawful assembly, may:
(1) prohibit a person from occupying or making use of a street or place where the Indiana national guard is located; and
(2) otherwise regulate the passage and occupancy of streets and

places.
(b) A person who knowingly or intentionally enters a street or remains on a street after being informed that the Indiana national guard has prohibited this conduct commits a Class B misdemeanor.
(c) The officer in command of the Indiana national guard may immediately arrest or order the arrest of a person who violates subsection (b).
(d) If the officer in command of the Indiana national guard has arrested a person in accordance with this section, the officer shall deliver the person to a civil magistrate.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-16
Election day; muster, assembly, review, or parade
Sec. 16. (a) A muster or an assembly for instruction, review, or parade may not be held or called in any county on any day during which a general election or special election is held in the county, except in case of or imminent danger of riot, invasion, insurrection, or public disaster.
(b) An officer who orders a muster or an assembly on an election day shall forfeit an amount as a court-martial adjudges.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-17
Pay and allowance
Sec. 17. An officer or enlisted person in active service of the state shall be paid the greater of:
(1) the sum equivalent to the pay and allowances received by officers and enlisted men of the same rank or grade in the service of the armed forces of the United States; or
(2) the sum per day equal to twelve (12) times the hourly federal minimum wage in effect at the time of active service.
However, with the approval of the budget committee, the adjutant general may adjust the pay of an officer or enlisted person to meet the pay and allowance adjustments of officers and enlisted persons of the same rank or grade for service in the armed forces of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-18
Injury, disability, or disease in line of duty; medical treatment; medical examiner or board; claims
Sec. 18. (a) A member of the Indiana national guard who:
(1) when on duty or assembled for duty, in case of riot, tumult, breach of peace, insurrection, invasion, public disaster or whenever ordered by the governor, the commanding general of the national guard, or called to the aid of civil authorities, is injured, is disabled, or contracts a disease because of the member's duty or assembly; or
(2) without fault or neglect on that member's part, is wounded

or disabled while performing any lawfully ordered duty that temporarily incapacitates the member from pursuing the member's usual business or occupation;
shall, during the period of incapacity, receive the pay to which the member was entitled while on or assembled for duty, plus any actual necessary expenses for care and medical attention.
(b) If a claim is made under this section, the adjutant general may cause examinations of the claimant to be made from time to time by a medical officer designated for that purpose by the adjutant general. The adjutant general may direct the removal of a claimant to and treatment in a hospital designated by the adjutant general. If the claimant refuses:
(1) to allow an examination; or
(2) to go to a designated hospital or to otherwise follow the advice or treatment prescribed;
the claimant forfeits and is barred from all right to any claim or allowance under this section.
(c) Under this chapter:
(1) a disability may not be considered temporary if the disability continues for more than one (1) year from the date of receiving the injury or of incurring or contracting the disease or disability; and
(2) pay and expenses for care and medical attendance for more than one (1) year is not allowed.
(d) The adjutant general may appoint a medical examiner or a board of three (3) officers, at least one (1) being a medical officer, to inquire into the merits of any claim arising under this section. However, the adjutant general may determine any claim without appointing a medical examiner and fix the amount to be allowed under this section. A medical examiner or board appointed under this section has the same power to take evidence, administer oaths, issue subpoenas and compel witnesses to attend and testify and produce books and papers and punish their failures to do so as is possessed by a general court-martial. The findings of the medical examiner or board are subject to the approval of the adjutant general, who may return the proceedings of the medical examiner or board for revision and for taking further testimony. The amount found due a member by the medical examiner or board and approved by the adjutant general of the state shall be paid by the state in the same manner as other military accounts are paid.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-19
Pensions; funeral expenses
Sec. 19. (a) A member of the Indiana national guard who is wounded or disabled or was disabled in the service of the state including service related to:
(1) a riot;
(2) a tumult;
(3) a breach of the peace;         (4) a resistance to process;
(5) an invasion;
(6) a public disaster;
(7) the aid of civil authority; or
(8) a lawfully ordered parade, drill, encampment, or inspection;
within ten (10) years preceding the member's application for a pension under this chapter shall, upon proof of the disability, be placed on the roll of invalid pensioners of the state and shall receive out of money in the state treasury not otherwise appropriated, upon the audit of the adjutant general and approval of the governor, the same pension or reward that a person under similar circumstances would receive from the United States. In case of a wound, an injury, or a disease that results in death, the surviving spouse, dependent children, or dependent parent of the member of the Indiana national guard shall receive the pension and reward dating from the time of receiving the injuries on account of which the pension or reward is allowed. An officer or enlisted person is not entitled while in active service to apply for or receive a pension.
(b) If a member of the Indiana national guard dies in the active service of the state, the member's reasonable funeral expenses, not exceeding four thousand dollars ($4,000), shall be paid by the state in the manner as the governor directs.
(c) This section does not make applicable any provision of the national service life insurance law of the United States, and the pension or reward granted under this section shall be that provided for by the pension laws of the United States in substance, without regard to form.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-20
False or fraudulent representations; increasing, reducing, or withdrawing
Sec. 20. (a) Before the name of a person is placed upon the pension roll under this chapter, proof must be made under regulations as the adjutant general may prescribe that the applicant is entitled to a pension.
(b) The adjutant general, with the approval of the governor, shall strike from the pension roll the name of a person if it appears by satisfactory proof that the person was placed on the pension roll through a false or fraudulent representation.
(c) The adjutant general, with the approval of the governor, may increase, reduce, or withdraw any pension according to the right, justice, and practice in the United States Department of Veterans Affairs pension office.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-21
Pension examiners and boards; lump sum payments
Sec. 21. (a) The adjutant general may appoint a pension examiner who shall inquire into the merits of any claim for pay and care and

pension, whether pending or adjudicated. The pension examiner may administer oaths, orally examine witnesses, issue subpoenas, and take affidavits and depositions in the course of an examination.
(b) The adjutant general shall appoint examining boards consisting of not more than three (3) medical officers of the Indiana national guard, who shall, under the adjutant general's direction, make an examination of a claimant as directed by the adjutant general. The examining board shall certify the result of its examination in the form prescribed by the adjutant general.
(c) A person who is adversely affected by the report of one (1) medical officer is entitled, upon request, to an examination before a board consisting of three (3) medical officers. The adjutant general, with the approval of the governor and with the consent of the applicant, may commute any pension by payment of a lump sum to be accepted by the applicant in full satisfaction of all claims.
As added by P.L.2-2003, SEC.7.

IC 10-16-7-22
Parenting time; making up lost parenting time
Sec. 22. If a member of the Indiana National Guard or a member of a reserve component of the armed forces of the United States:
(1) is a noncustodial parent (as defined in IC 31-9-2-83);
(2) misses parenting time as provided in an order issued under IC 31-14-14 or IC 31-17-4 due to participating in an activity required under this chapter; and
(3) notifies the custodial parent at least seven (7) days before the member misses the anticipated parenting time described in subdivision (2), unless the member is unable to provide notice due to a government emergency;
the member shall be allowed to make up the lost parenting time at the member's earliest convenience but not later than one (1) month after the member misses the parenting time under this section, if exercising the lost parenting time does not conflict with the child's school schedule.
As added by P.L.2-2003, SEC.7. Amended by P.L.68-2005, SEC.4.

IC 10-16-7-23
Extension of federal benefits
Sec. 23. (a) As used in this section, "active duty" means:
(1) training or duty under federal law; or
(2) state active duty under section 7 of this chapter;
performed under an order of the governor.
(b) The rights, benefits, and protections of the federal Soldiers' and Sailors' Civil Relief Act, 50 U.S.C. App. 501 et seq., as amended and in effect on January 1, 2003, apply to a member of the Indiana national guard ordered to active duty for at least thirty (30) consecutive days.
(c) The rights, benefits, and protections of the federal Uniformed Services Employment and Reemployment Rights Act, 38 U.S.C. 4301 et seq., as amended and in effect on January 1, 2003, apply to

a member of the Indiana national guard ordered to active duty.
(d) Nothing in this section shall be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of the Indiana national guard under federal law.
As added by P.L.113-2003, SEC.1.



CHAPTER 8. GUARD RESERVE

IC 10-16-8-1
Organization
Sec. 1. (a) To supplement the Indiana national guard, the governor may organize and maintain within Indiana military forces the governor considers necessary to defend Indiana if any part of the Indiana national guard is in active federal service.
(b) The Indiana guard reserve shall be composed of officers, commissioned or assigned, and able bodied citizens who volunteer for service, supplemented, if necessary, by members of the militia enrolled by draft or otherwise as provided by law.
(c) These forces:
(1) are additional to and distinct from the Indiana national guard; and
(2) shall be known as the Indiana guard reserve.
The members of the Indiana guard reserve may be uniformed.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-2
Rules and regulations
Sec. 2. (a) The governor may adopt rules and regulations not inconsistent with this chapter governing the enlistment, organization, administration, equipment, maintenance, training, and discipline of members of the Indiana guard reserve. However, the rules and regulations must conform to applicable law governing and pertaining to the Indiana national guard and the rules and regulations adopted under those laws and under regulations as the Secretary of Defense of the United States may prescribe for the organization, standard of training, instruction, and discipline.
(b) The adjutant general is designated as the commanding officer of the Indiana guard reserve. The administration of the Indiana guard reserve shall be in the state military department.
(c) The governor may disband the Indiana guard reserve at any time the governor considers necessary and safe.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-3
Payment of expenses
Sec. 3. The adjutant general shall determine and pay for administration, operation, training, and all expenses incidental to administration, operation, and training that are incurred in carrying out this chapter.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-4
Requisitions; use of public buildings and property
Sec. 4. (a) For the use of members of the Indiana guard reserve, the governor may requisition from the secretary of defense arms,

ammunition, clothing, and equipment that the secretary of defense may issue.
(b) The governor shall make available the facilities of state armories and their equipment and other state premises and property as may be available.
(c) School authorities may allow the use of school buildings and school grounds by the Indiana guard reserve, on the terms and conditions set out by the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-5
Service outside state; insurrectionists; saboteurs; enemies; pursuit beyond state; extradiction
Sec. 5. The Indiana guard reserve may not be required to serve outside Indiana except as follows:
(1) Upon the request of the governor of another state, the governor of Indiana may order any part of or all the Indiana guard reserve to assist the military or police forces of another state who are engaged in defending the other state. The governor may recall these forces.
(2) An organization, a unit, or a detachment of the Indiana guard reserve, upon order of the officer in immediate command of the guard reserve, may continue in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces beyond the borders of Indiana into another state until the insurrectionists, saboteurs, enemies, or enemy forces are apprehended or captured by the organization, unit, or detachment or until the military or police forces of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture the persons. The pursuit is not authorized unless the other state gives authority by law for the pursuit by forces of Indiana. Any persons who are apprehended or captured in another state by an organization, unit, or detachment of the forces of Indiana shall without unnecessary delay be surrendered to the military or police forces of the state in which they are taken or to the United States. The surrender of insurrectionists or saboteurs to the military or police forces of the other state does not constitute a waiver by Indiana of its right to extradite or prosecute the insurrectionists or saboteurs for any crime committed in Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-6
Military forces of foreign states; pursuit into state
Sec. 6. (a) Military forces, organizations, units, or detachments of another state that are in fresh pursuit of insurrectionists, saboteurs, enemies, or enemy forces may continue the pursuit into Indiana until the military or police forces of Indiana or the forces of the United States have had a reasonable opportunity to take up the pursuit or to

apprehend or capture the insurrectionists, saboteurs, enemies, or enemy forces.
(b) Military forces, organizations, units, or detachments of another state may arrest or capture insurrectionists, saboteurs, enemies, or enemy forces within Indiana while in fresh pursuit. A person who is captured or arrested by the military forces of the other state while in Indiana shall without unnecessary delay be surrendered to the military or police forces of Indiana to be dealt with according to law.
(c) This section may not be construed to make unlawful any arrest in Indiana that would otherwise be lawful. This section does not repeal any provision of IC 35-33-3.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-7
Drafts for military service of United States; exemptions
Sec. 7. This chapter may not be construed to authorize the Indiana guard reserve or any part of the Indiana guard reserve to be called, ordered, or in any manner drafted into the military services of the United States. However, a person may not, by reason of the person's enlistment or commission in the Indiana guard reserve, be exempted from United States military service required under any law of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-8
Civil organizations; enlistment as unit
Sec. 8. A civil organization, a society, a club, a post, an order, a fraternity, an association, a brotherhood, a body, a union, a league, or any other combination of persons or civil groups may not be enlisted in the Indiana guard reserve as an organization or unit.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-9
Qualifications; citizenship; dishonorable discharge from military organizations
Sec. 9. A person may not be commissioned or enlisted in the Indiana guard reserve if the person is not a citizen of the United States or if the person has been expelled or dishonorably discharged from any military or naval organization of this state, of another state, or of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-10
Oath of officers
Sec. 10. The oath to be taken by officers commissioned in the Indiana guard reserve shall be substantially in the form prescribed for officers of the national guard, substituting the words "Indiana guard reserve" where necessary.
As added by P.L.2-2003, SEC.7.
IC 10-16-8-11
Term of enlistment; oath of enlisted persons
Sec. 11. A person may not be enlisted for more than three (3) years. However, an enlistment may be renewed. The oath to be taken upon enlistment in the Indiana guard reserve shall be substantially in the form prescribed for enlisted persons of the national guard, substituting the words "Indiana guard reserve" where necessary.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-12
Uniform code of military justice; arrest of members
Sec. 12. (a) If the Indiana guard reserve or any part of the Indiana guard reserve is ordered out for active service or armory drill:
(1) the uniform code of military justice governing the Indiana national guard relating to courts-martial, their jurisdiction, and the limits of punishment; and
(2) the rules and regulations prescribed under the uniform code of military justice;
are in full force and effect as provided for in IC 10-16-9-1.
(b) An officer or enlisted person of the Indiana guard reserve may not be arrested on any warrant, except for treason or felony, while going to, remaining at, or returning from a place where ordered to attend for military duty. An officer and enlisted person of the Indiana guard reserve is, during the service in the Indiana guard reserve, exempt from service upon any posse comitatus.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-13
Group insurance
Sec. 13. The adjutant general of Indiana, with the approval of the governor, may procure a policy of group insurance for and covering members of the military forces of Indiana covering and insuring against any injury received or had by members from any accident while on drill or active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-14
Drill and instruction; pay; payrolls
Sec. 14. (a) The members of the Indiana guard reserve provided for in this chapter shall receive pay quarterly for time spent in authorized drill and instruction to be paid from any appropriation enacted for that purpose.
(b) The adjutant general shall:
(1) cause quarterly payrolls to be prepared and submitted; and
(2) provide regulations for the processing of payrolls.
(c) This section applies only to drill and instruction pay and does not apply to payroll for active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-8-15 Racial group; proportional representation; segregation prohibited
Sec. 15. (a) Adequate provisions shall be made to allow the enlistment and induction of able bodied citizens of each and all racial groups in Indiana into all branches and departments of the Indiana guard reserve organized to defend and enforce the laws of Indiana. To that end, all racial groups in Indiana are entitled to that representation in each branch or department of the Indiana guard reserve in approximate proportion to the group or groups to the population of Indiana. However, this section or any other statute may not be construed so as to allow racial segregation.
(b) Race or color may not be a cause for excluding the application to serve or the service of any person in any branch of service provided for in this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 9. COURT-MARTIAL PROCEDURES

IC 10-16-9-1
Uniform code of military justice; trial by civil authorities; killing and injuring during riots; governor's duties
Sec. 1. (a) Except as otherwise provided, if the Indiana national guard is in active service on behalf of the state:
(1) in case of:
(A) public disaster;
(B) riot;
(C) tumult;
(D) breach of the peace; or
(E) resistance of process;
(2) whenever called upon in aid of civil authorities;
(3) under martial law;
(4) at encampments or any scheduled training periods or drills for which a member is entitled to pay, within or outside Indiana; or
(5) upon any other duty requiring the entire time of the Indiana national guard, or any part of the Indiana national guard;
the uniform code of military justice governing the armed forces of the United States with any subsequent change approved by the adjutant general as applicable to Indiana military law is in force and regarded as a part of this article for the Indiana national guard until the Indiana national guard is relieved from duty.
(b) Confinement in a penitentiary under this article must be in a penitentiary in Indiana. An offense committed by the member of the national guard while in active service may be tried and punished by a court-martial lawfully appointed.
(c) Except as provided in subsections (d) and (e), if the accused member of the Indiana national guard is found guilty, the convicted member shall be punished according to the uniform code of military justice and the rules and regulations governing the United States armed forces but within the limits prescribed by federal law for court-martial in the national guard.
(d) If the offense charged is also an offense by the civil law of Indiana, the officer whose duty it is to approve the charge may order the person charged to be turned over to the civil authorities for trial.
(e) Punishment under the rules and articles of the uniform code of military justice that extend to the taking of life may not be inflicted, except in time of actual war, invasion, or insurrection, declared by proclamation of the governor to exist, or to be threatened or anticipated.
(f) If a:
(1) person resisting the laws of the state or unlawfully or riotously assembled for that purpose; or
(2) bystander or other person in the vicinity;
is killed or injured by state forces called into active service under this article and acting in obedience to the orders of its commanding

officer, the officer or member of the Indiana national guard is not subject to indictment, trial, or any civil process other than by a court-martial, to be convened for that purpose by the governor.
(g) The finding of the court-martial, when submitted to and approved by the governor, in accordance with the uniform code of military justice, is final and conclusive on all persons.
(h) If an indictment is found or information filed against the person, a writ or other process may not be issued by the clerk of the court where the indictment was returned or information filed against the defendant. The clerk shall immediately transmit to the governor a certified copy, and, upon the receipt of the certified copy, the governor shall cause to be convened a court-martial to determine the truth of the charges and the punishment, if any, to be inflicted.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-2
Military courts
Sec. 2. (a) The military courts of Indiana shall be organized as follows:
(1) General court-martial.
(2) Special court-martial.
(3) Summary court-martial.
(b) The courts shall be constituted, have cognizance of the same subject, and possess like powers, except as to punishments, as similar courts provided for by the laws and regulations governing the armed forces of the United States. The proceedings of the courts-martial must follow the forms and modes of procedure prescribed for the courts governing the armed forces of the United States and as approved by the adjutant general.
(c) A general court-martial may be convened by orders of the governor and may try a person subject to military law. The general court-martial may impose fines of not more than two hundred dollars ($200) and sentence a person to:
(1) a forfeit of pay and allowances;
(2) a reprimand;
(3) dismissal or dishonorable discharge from the services;
(4) reduction of noncommissioned officers to the ranks; or
(5) any combination of two (2) or more of the punishments described in subdivisions (1) through (4).
(d) The adjutant general or the commanding officer of each camp or other place, division, regiment, separate battalion, air squadron, group, or other detached command may appoint a special court-martial for that command. However, a special court-martial may be appointed by superior authority if the superior authority considers it desirable. The special court-martial:
(1) may try any person subject to military law, except a commissioned officer, for any crime or offense made punishable by the military laws of the United States or the state; and
(2) has the same powers of punishment as does a general

court-martial, except that fines imposed by the courts may not exceed one hundred dollars ($100).
(e) The adjutant general or the commanding officer of each camp or other place, division, regiment, battalion, company, air squadron, group, or other detachment of the national guard may appoint for the place or command a summary court to consist of one (1) officer, who may administer oaths and try the enlisted persons of the place or command for breaches of discipline and violations of laws when governing the organizations. The court, when satisfied of the guilt of the soldier, may:
(1) impose fines of not more than twenty-five dollars ($25) for any offense;
(2) sentence noncommissioned officers to reduction in rank; and
(3) sentence to forfeiture of pay and allowances.
The proceedings of the court must be informal and the minutes must be the same as prescribed for summary courts of the armed forces of the United States.
(f) All courts-martial of the Indiana national guard, including summary courts, may sentence to confinement instead of imposing an authorized fine if the sentence of confinement does not exceed one (1) day for each one dollar ($1) of fine authorized.
(g) A sentence of dismissal from the service or dishonorable discharge imposed by a national guard court-martial may not be executed until approved by the governor.
(h) A conviction by court-martial that has been approved by the convening authority under this article may be appealed to a military court of appellate review. The military court of appellate review must consist of three (3) Indiana national guard judge advocates appointed to the military court of appellate review by the adjutant general.
(i) Presidents of courts-martial and summary courts officers may do the following:
(1) Issue warrants to arrest an accused person and to bring the person before the court for trial if the person has disobeyed an order in writing from the convening authority to appear before the court. A copy of the charge must be delivered to the accused with the order.
(2) Issue subpoenas duces tecum.
(3) Enforce by attachment attendance of witnesses and the production of books and papers.
(4) Sentence for a refusal to be sworn or to answer as provided in action before civil courts.
(j) All processes of a court-martial, when it is impracticable to be executed by the military forces of the state, shall be:
(1) brought in the name of the state; and
(2) executed by the civil officers designated by the president of the court-martial or summary court officer issuing the process.
The designated civil officer shall execute all processes and return the processes to the officer who issued the processes. The civil officer shall be paid the fees and allowances provided for like processes in

civil actions of the state. The fees shall be charged in case of conviction of the accused as a part of the penalty of the offense of which the accused may be convicted whether the punishment for the offense is imprisonment or a fine, or both. The payment of the costs in addition to the payment of the fine imposed shall be enforced by imprisonment until the payment is satisfied, at a rate of one dollar ($1) per day of the costs or fine, or both.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-3
Collection of fines
Sec. 3. (a) Fines may be collected in the following manner:
(1) By the retention of any pay or allowances due or to become due from the state.
(2) By commitment to a jail designated by the reviewing authority until the fine is paid or until one (1) day is served for each one dollar ($1) of the fine imposed.
(3) By payment to the county treasurer. The county treasurer shall immediately transmit the payment to the treasurer of state. The treasurer of state shall quarterly pay the sums to the armory board, and the sums are appropriated continuously for the purposes of IC 10-16-3-11. It is sufficient to record upon the payroll opposite the name of the person fined a notation of the sentence of the court-martial and the date of approval of the sentence, together with the name and rank of the reviewing authority.
(b) A sentence of imprisonment imposed by a court-martial during active service or at camps of instruction shall be carried out by confinement in a guardhouse, tent, or other places designated by the reviewing authority. A sentence of imprisonment imposed by court-martial upon persons not in active service or at camps of instruction shall be carried out by confinement in a jail to be designated by the reviewing authority.
As added by P.L.2-2003, SEC.7. Amended by P.L.115-2003, SEC.19.

IC 10-16-9-4
Fines; confinement until paid
Sec. 4. If a fine is assessed by a court-martial against a member of the Indiana national guard to whom pay is not due or about to become due, the member of the Indiana national guard fails or refuses to make payment to the treasurer of the state and the proceedings of the court have been approved by the reviewing authority, the reviewing authority in the case of a general or special court-martial, or the summary court officer in the case of a summary court-martial, shall issue a writ in a form approved by the adjutant general for the confinement of the member of the Indiana national guard until the:
(1) fine has been paid; or
(2) member has served one (1) day for each one dollar ($1) of the fine imposed and costs of the action accrued. As added by P.L.2-2003, SEC.7.

IC 10-16-9-5
Sheriffs; order of confinement
Sec. 5. If a sentence of imprisonment is to be served in a place other than in a guardhouse or tent, the reviewing authority in the case of a general or special court-martial and the summary court officer in the case of a summary court-martial shall issue to the sheriff of the county where the confinement has been ordered by the reviewing authority an order of confinement in a form approved by the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-6
Disciplinary punishment
Sec. 6. (a) The commanding officer of any detachment, company, or other unit or organization may impose disciplinary punishment upon any enlisted member of the officer's command.
(b) An officer exercising command normally exercised by a general officer may impose disciplinary punishment upon any warrant or commissioned officer of the exercising officer's command.
(c) A punishment imposed by authority of this section may include the following:
(1) Admonition.
(2) Reprimand.
(3) Withholding privileges for up to seven (7) twenty-four (24) hour duty days.
(4) Restriction to specific area limits for up to seven (7) twenty-four (24) hour duty days.
(5) Imposition of a fine of not more than two-thirds (2/3) of one (1) month's pay to which the member would have been entitled during the month of the offense.
(d) A commanding officer may also:
(1) order a member of the officer's command to be confined under correctional custody for not more than eight (8) days;
(2) reduce the member's rank to the next inferior grade; or
(3) order a member confined and reduce the member's rank as provided in subdivisions (1) and (2).
However, only the commanding officer who holds promotion authority over the member charged with an offense may prescribe the punishment of correctional custody, fine, or reduction in rank.
(e) Fines shall be collected as directed under section 3 of this chapter.
(f) Confinement shall be carried out in compliance with sections 5 and 11 of this chapter.
(g) This section may not be construed to be a waiver of the right to trial by court-martial.
(h) A sentence may not be executed until the right of appeal has been exhausted or waived as prescribed in the uniform code of

military justice.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-7
Arrest of members
Sec. 7. (a) Officers, warrant officers, and enlisted persons of the Indiana national guard may be placed in arrest by their military superiors for violations of military offenses committed during periods of authorized military duty.
(b) If any member of the Indiana national guard fails or refuses to report to the member's appointed place of duty, the commanding officer may:
(1) arrest or cause to be arrested the member; and
(2) have the member brought before the commanding officer at the member's unit or organization headquarters.
(c) If military personnel are not available to make the arrest or if the commanding officer considers it advisable, the commanding officer may issue a warrant to any sheriff, constable, or other law enforcement officer authorized to serve warrants of arrest under civil law. The law enforcement officer shall serve the warrant in the same manner as other warrants of arrest and make return of the warrant to the commanding officer issuing the warrant.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-8
Marshals
Sec. 8. (a) The president or military judge of a general and a special court-martial and a summary court officer may each appoint by warrant and at any time remove one (1) or more marshals. A marshal shall do the following:
(1) If ordered by the president of a general or special court-martial or summary court officer, execute any process, mandate, or order issued by the president or court or officer.
(2) Perform all acts and duties authorized to be performed by any sheriff, marshal, or constable under this article.
(b) A commanding officer imposing disciplinary punishment under section 6 of this chapter may request the summary court officer having jurisdiction over the unit to appoint a marshal to carry out the process, mandate, or order issued by the commanding officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-9
Civil proceedings against military members preferring charges; sentences or executing process and writs
Sec. 9. An action on civil proceeding may not be presented against:
(1) any member of the armed forces of Indiana who prefers charges against any person subject to military discipline; or
(2) any member of a military court or officer or person acting under the court's authority or reviewing its proceedings on

account of the:
(A) approval, imposition, or execution of any sentence;
(B) imposition or collection of a fine or penalty; or
(C) execution of any warrant, writ, execution, process, or mandate of a military court.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-10
Jurisdiction; presumptions and burden of proof
Sec. 10. The jurisdiction of the courts and boards established by this chapter is presumed, and the burden of proof rests on any person seeking to oust the courts or boards of jurisdiction in any action or proceedings.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-11
Jails; designating place of confinement; sentence served on consecutive day basis
Sec. 11. (a) The reviewing authority shall designate:
(1) the jail of any county; and
(2) when ordered out of the state for duty, an appropriate place of confinement;
as the place where any sentence of confinement by a military court shall be executed.
(b) With regard to punishment under section 6 of this chapter, confinement shall be at the county jail designated by the officer holding appellate jurisdiction over the case and having the advice of a staff judge advocate as to the legality of the proceedings. However, at the discretion of the officer holding appellate jurisdiction, short term confinement may be carried out in an acceptable municipal jail.
(c) Unless the commanding officer who ordered the sentence directs otherwise, a sentence of confinement or correctional custody shall be served on a consecutive day basis.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-12
Disorderly conduct in presence of court-martial
Sec. 12. (a) A person connected with the military service:
(1) shall treat a court-martial with respect; and
(2) in default of respectful consideration, may be proceeded against by arrest and trial.
(b) A person who is not connected with the military service shall behave with respect and decorum toward a court-martial.
(c) A person who engages in disorderly conduct in the presence of a court-martial commits a Class C infraction.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-13
United States military laws and regulations
Sec. 13. The general principle and spirit of the military laws and

regulations for the government of the armed forces of the United States, when not in conflict with the express provisions of this chapter or the Constitution of the State of Indiana, shall be the guide of commanding officers and courts-martial.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-14
Lack of form not vitiating proceedings
Sec. 14. A lack of form may not vitiate the proceedings of a court-martial.
As added by P.L.2-2003, SEC.7.

IC 10-16-9-15
Administration of oaths
Sec. 15. An officer may administer oaths when necessary under this article.
As added by P.L.2-2003, SEC.7.



CHAPTER 10. PUBLIC PROPERTY AND MILITARY EQUIPMENT

IC 10-16-10-1
Security of property; pecuniary liability of officers and enlisted personnel
Sec. 1. (a) The officer in permanent or temporary command of a station is responsible for the security of all public property of the command, whether in use or in store. Although for purposes of periodical accountability to proper authorities, the public property has been officially accepted and receipted for by any subordinate officers, the commanding officer is responsible and pecuniarily liable for the strict observance of the regulations in regard to its preservation, use, and issue. The officer shall take care that:
(1) all storehouses are properly guarded;
(2) only reliable agents are employed; and
(3) only trustworthy enlisted persons are detailed for duty in storehouses or in connection with the property.
(b) If an officer, a soldier, or an airman responsible for state and federal property:
(1) resigns;
(2) is promoted;
(3) is dismissed; or
(4) is discharged;
the officer, soldier, or airman shall deliver all arms, accoutrements, or stores only to the officer appointed to receive the arms, accoutrements, or stores and take duplicate receipts for the arms, accoutrements, or stores and file a duplicate receipt with the adjutant general. In case of the death of an officer, a soldier, or an airman responsible for state and federal property, the next in command shall immediately take charge of the arms, accoutrements, or stores and deliver them to the person appointed to receive the arms, accoutrements, or stores. However, if the officer, soldier, or airman is commissioned in place of the deceased, the officer, soldier, or airman shall execute and file duplicate receipts for the arms, accoutrements, and stores with the adjutant general.
(c) An officer responsible for state and federal property shall be charged for any damage to or loss or destruction of the property unless the officer shows to the satisfaction of the adjutant general, by proper evidence, that the damage, loss, or destruction was caused by unavoidable causes and without fault or neglect on the officer's part.
(d) If an article of state or federal property is lost or damaged by the neglect or fault of an officer, a soldier, or an airman, the officer, soldier, or airman shall pay for the value of the property or the cost of repairs, in a sum to be determined by the proper authority, upon the demand of the adjutant general.
(e) The amount charged against an enlisted solider or airman on the muster and payrolls for loss of or damage or repairs to military property may not exceed the value of the article or cost of repairs. The charge may only be made:         (1) on conclusive proof; and
(2) with an inquiry if the soldier or airman demands it.
(f) The adjutant general may pay from the funds appropriated to the military department for operating expenses the expenses necessary for the apprehension and prosecution of any person absconding with property belonging to the state or United States if the person is not in Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-2
Board of survey; collection of damages or losses
Sec. 2. (a) If an officer, a soldier, or an airman or a former officer, soldier, or airman responsible for any national guard, state or federal equipment, property, or military stores has:
(1) failed to return the property or any part of the property on demand of proper authority;
(2) damaged the property beyond the injury resulting from the necessary use of the arms or other issues; or
(3) caused a deficiency in the number or quantity of the state and federal arms, property, or military stores;
the amount of the unnecessary damages or losses shall be determined by a board of survey appointed in accordance with appropriate national guard regulations.
(b) The amounts due under subsection (a) shall be collected by law in the name of the state of Indiana and paid into the state military fund.
(c) The attorney general shall bring the suit in the name of the state of Indiana and cause the amounts collected to be paid into the state military fund.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-3
Items exempt from execution for debt
Sec. 3. The uniforms, arms, and equipment of a member of the national guard, together with any military property of any detachment company, battery, battalion, regiment, division, air squadron, or group, are exempt from execution for debt.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-4
Property no longer of value to national guard
Sec. 4. If property owned by the state for the use of the Indiana national guard is determined by the governor or the adjutant general to not be of value to the Indiana national guard, the governor or the adjutant general may enter in the records of the military department an entry to the effect that the property is not valuable to the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-5 Sales of property no longer of value to national guard
Sec. 5. (a) If an entry under section 4 of this chapter is made, the governor or adjutant general may order the property sold at public or private sale as in their judgment will be for the best interests of the state.
(b) Payment for a sale of property under subsection (a) shall be made in cash to the adjutant general who shall:
(1) enter of record the receipt of the money;
(2) turn the property over to the purchaser; and
(3) pay the money to the treasurer of the state.
The money becomes and remains a part of the military fund to be used for the benefit of the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-6
Loan companies or pawnbrokers; reports
Sec. 6. A loan company or pawnbroker that possesses a license issued by the state or by a municipal corporation shall make a report, in writing, to the adjutant general, on a form prescribed and furnished by the adjutant general, showing, by item and serial number, all property of the United States government:
(1) received as security for a loan or loans of money; or
(2) purchased or otherwise obtained without the advancement of a loan;
and which is marked with the words "Property of the United States Government" or is stamped as to indicate that it is the property of one (1) of the military branches of the United States government.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-7
Loan companies or pawnbrokers; permits to sell government property
Sec. 7. A loan company or pawnbroker may not sell or otherwise dispose of any property described in section 6 of this chapter, unless the loan company or pawnbroker has obtained a written permit from the adjutant general authorizing the sale or disposition of the property and that states that the property:
(1) cannot be identified as being the property of the United States government or of any of its military branches; and
(2) may be lawfully sold or otherwise disposed of according to the laws of Indiana and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-8
Seizure of military property
Sec. 8. (a) An officer shall report illegal disposition of property.
(b) All law enforcement officers and all commissioned and noncommissioned officers of the national guard shall seize immediately all military property:
(1) found in the possession of any person who is not the legal

custodian or owner of the property; or
(2) from a person who may secrete, sell, dispose of, offer for sale, purchase, or retain the military property;
after a demand has been made upon the person or the person's legal representative for the return of the military property.
(c) A law enforcement officer, commissioned officer, or noncommissioned officer of the national guard shall report the officer's action to the adjutant general.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-9
Payment of bills or accounts
Sec. 9. (a) A bill or an account may not be made by an officer or enlisted person with a view of the bill or account being paid by the state unless the expenditure is expressly authorized by the laws of Indiana or the adjutant general.
(b) An account may not be paid unless it is accompanied by vouchers or receipts showing by whomever paid or are to be paid, to whom paid, date of service, authority for, and amount of the expenditure, and for what purpose the expenditure was made.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-10
Failure to account for money or property
Sec. 10. A personal payment may not be made under this article to the accountable officer of an organization or unit who does not fully and satisfactorily account to the adjutant general for all money paid or property issued to the accountable officer under this article.
As added by P.L.2-2003, SEC.7.

IC 10-16-10-11
Accounting of state and federal property; use of public property for personal benefit prohibited
Sec. 11. (a) Federal property loaned to the state for use by the Indiana national guard or other purposes shall be issued and accounted for in the manner prescribed by national guard regulations or other pertinent federal directives.
(b) State property shall be issued and accounted for in the manner prescribed by the governor or state laws.
(c) All public property:
(1) shall be used in the manner and for the purposes intended in the public service; and
(2) may not be used by an individual for the individual's personal benefit, pleasure, or gain.
As added by P.L.2-2003, SEC.7.



CHAPTER 11. MILITARY FUNDS

IC 10-16-11-1
Appropriation
Sec. 1. The general assembly may appropriate the sums necessary to constitute a contingency fund to be known as the governor's civil and military contingency fund.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-2
Governor's civil and military contingency fund; expenses; warrants for payment
Sec. 2. The governor's civil and military contingency fund:
(1) remains in the state treasury; and
(2) shall be drawn on the warrant of the governor:
(A) for the expenses as may accrue under this chapter; and
(B) to pay the expenses of all encampments ordered or approved by the governor, inspections, courts-martial, boards of inquiry, inspection, examination, and survey, and pay of officers and soldiers on state active duty.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-3
Governor's civil and military contingency fund; organization of national guard; boards of examination, inquiry, and survey; collection of fines
Sec. 3. The governor may, by general order:
(1) provide for the disbursement of the governor's civil and military contingency fund for the proper organization of the national guard and the promotion of its discipline, instruction and military efficiency;
(2) appoint boards of examination, inquiry, and survey; and
(3) provide for the collection of any fine, penalty, or forfeiture due from any officer or member of the Indiana national guard out of any payment to be made to the officer or member by the state.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-4
Council of administration
Sec. 4. (a) The commanding officer of a company and regiment shall convene a council of administration at least two (2) times each year.
(b) A council of administration must consist of:
(1) three (3) officers next in rank to the commanding officer;
(2) if there are only two (2) officers next in rank, then the next two (2);
(3) if there is only one (1) officer next in rank, then the next one (1); or         (4) if there is not any other officer other than the commanding officer, then the commanding officer shall act alone.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-5
Council of administration; record of proceedings; publication
Sec. 5. (a) The junior member of the council shall:
(1) record the proceedings of the council in a book; and
(2) submit the book to the commanding officer.
(b) If the commanding officer disapproves the proceedings and the council, after reconsideration, adheres to its decisions, a copy shall be sent by the commanding officer to the next higher commander. The decision of the next higher commander:
(1) is final; and
(2) shall be entered in the council book.
The decision and council book shall be published for the information and government of all concerned.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-6
Council of administration; signatures on records
Sec. 6. (a) The proceedings of councils of administration shall be signed by the senior member of the council and recorded. The recorder of each meeting, after entering the whole proceedings, together with the final order, shall deposit the book with the commanding officer.
(b) The approval or disapproval of the officer ordering the council shall be signed by the officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-7
Council of administration; audit and settlement of accounts
Sec. 7. The council of administration shall:
(1) audit and settle the account of the organization for which the council is appointed; and
(2) pass specific resolves for all expenditures of the funds of the organization.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-8
Compensation; personally present for duty; payrolls; signatures
Sec. 8. (a) An officer or a member of the Indiana national guard may not receive any compensation for duty at drills, parades, or encampments unless personally present for the duty, whether excused or not. A substitute for the member may not receive compensation.
(b) Officers and members shall sign payrolls before the last day of services for duty performed. The signature of a soldier shall be made in the presence of the member's commanding officer. If the member signs by mark, the mark must be attested to by the officer.     (c) The payrolls described in subsection (b) shall be prepared and submitted according to the orders and regulations of the state military department.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-9
Failure to render satisfactory accounts
Sec. 9. An officer of the Indiana national guard charged with the disbursement or safekeeping of public money or of any of the funds authorized to be established by this article who does not:
(1) render to the proper authorities a satisfactory account of the money; or
(2) pay over to a successor the money:
(A) in the officer's hands; or
(B) the officer failed satisfactorily to account for;
shall be proceeded against as is provided in cases of fines by court-martial. The proceedings of the council of administration shall be taken as evidence in the case.
As added by P.L.2-2003, SEC.7.

IC 10-16-11-10
Trustee; other funds; separate funds
Sec. 10. (a) The governor, as trustee, may receive from the Secretary of Defense of the United States the funds:
(1) designated as "Other Funds" in the custody of the Secretary of Defense;
(2) that were collected by certain Indiana national guard organizations for their own use and benefit; and
(3) that have not been disposed of because the Indiana national guard organizations for whose benefit the funds were collected have been broken up and have never been reconstituted.
(b) The governor, as trustee, may receive from any branch of the United States government any military funds that may be recovered from the United States government. The funds received shall be:
(1) paid into the state treasury; and
(2) kept as a separate and distinct fund; and
(3) distributed for the benefit of the Indiana national guard.
The funds are appropriated in the manner determined by the governor.
As added by P.L.2-2003, SEC.7.



CHAPTER 12. AWARDS AND DECORATIONS

IC 10-16-12-1
Establishment of awards and decorations
Sec. 1. The following awards and decorations are established to be bestowed upon the officers and enlisted persons of the armed forces of Indiana under the conditions and in the manner provided in this article:
(1) An Indiana Distinguished Service Cross shall be awarded to any commissioned officer or enlisted person of the militia, who:
(A) performs, at great personal danger and risk of life or limb in peace or war, any act of heroism designed to protect life or property; or
(B) in the face of a military or armed enemy of the United States government or of the state of Indiana, performs an act over and beyond the call of duty, which act, danger, or risk the officer or enlisted person could have failed to perform or incur without being subject to censure for neglect of duty.
(2) An Indiana Distinguished Service Medal shall be awarded to a commissioned officer or an enlisted person of the militia and other officers, enlisted persons, and civilians, who perform unusually distinguished or meritorious service, that:
(A) to a marked degree is reflected in the increased efficiency of the militia; or
(B) brings exceptional and great honor or credit to the Indiana armed forces and commands the attention and respect of the citizens of Indiana and of the military establishment throughout the United States.
(3) Long Service Medals shall be awarded to officers and enlisted persons for honest and faithful service in the federally recognized Indiana national guard for periods of:
(A) ten (10) years;
(B) fifteen (15) years;
(C) twenty (20) years;
(D) twenty-five (25) years; and
(E) for longer periods.
A symbol shall be worn on the ribbon of each medal, one (1) for each year in addition to the period for which the medal was issued, until the officer or enlisted person is entitled to a medal for the next period for which a different long service medal is issued.
(4) An Indiana national guard commendation medal shall be awarded to any commissioned officer or enlisted person of the militia and other officers, enlisted persons, and civilians, who have distinguished themselves by meritorious achievement or meritorious service. The required meritorious achievement or meritorious service while of lesser degree than that required for the award of the Indiana distinguished service medal must have been accomplished with distinction. The award may be made

for acts of outstanding courage that do not meet the requirements for award of the Indiana distinguished service medal. It is particularly desirable that emphasis be placed on the award of this decoration to outstanding company grade officers, warrant officers, and enlisted personnel whose achievements and service meet the prescribed standards.
(5) An Indiana Emergency Service Ribbon shall be awarded to all currently assigned officers, warrant officers, and enlisted members of the Indiana national guard who have served on state active duty during a state emergency. For purposes of this subdivision, "state emergency" means any emergency for any period declared by the governor or the adjutant general. The Indiana emergency service ribbon shall be awarded to denote honorable state active military duty by members of the Indiana army and air national guard during state emergencies.
(6) Other medals for any war or campaign or mobilization for which a medal has not been awarded by the federal government may be:
(A) established by executive order of the governor; and
(B) awarded to members of any federally recognized military force of the state who participated in the military force.
For the purposes of this article, officers and enlisted persons of the regular army assigned to the armed forces of Indiana as instructors and assistant instructors shall be considered as officers and enlisted persons of the Indiana armed forces.
As added by P.L.2-2003, SEC.7.

IC 10-16-12-2
Character and design of medals and decorations
Sec. 2. The medals and decorations provided for in this chapter must be of a character and design that shall be decided upon and approved by a board of officers of the federally recognized Indiana national guard selected by the adjutant general by order of the governor. The board shall select proper and appropriate designs for medals and ribbons and symbols that reflect the history and traditions of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-12-3
Recommendations and applications for awards; rules and procedures
Sec. 3. The governor, through the military department, shall publish general orders necessary to:
(1) carry out this chapter; and
(2) prepare the rules and procedure by which recommendations or applications shall be made for any of the awards and decorations established under this chapter and for the method and manner of approving the recommendations and applications and the making of awards.
As added by P.L.2-2003, SEC.7.



CHAPTER 13. NAVAL BATTALION

IC 10-16-13-1
Organization of naval militia by naval or military schools
Sec. 1. In addition to the military forces authorized in Indiana, a naval or military school in Indiana that is receiving recognition from the United States Department of the Navy under 34 U.S.C. 312, approved June 29, 1906, may organize not more than four (4) companies of naval militia that constitute a battalion to be known as the naval battalion of the Indiana national guard.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-2
Commandant of school
Sec. 2. The naval battalion is under the command of the commandant of the school, who shall hold the ex officio rank of lieutenant colonel.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-3
Officers; rank
Sec. 3. The officers of each naval battalion consist of one (1) commander and a staff to consist of the following:
(1) One (1) executive officer, with the rank of lieutenant commander.
(2) One (1) navigating officer and four (4) watch officers with the rank of lieutenant.
(3) One (1) chief engineer, one (1) paymaster, and one (1) surgeon, each with the rank of lieutenant.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-4
Composition of companies; cadet officers, petty officers, and enlisted persons
Sec. 4. Each company consists of the following:
(1) One (1) cadet lieutenant.
(2) One (1) cadet lieutenant (junior grade).
(3) One (1) cadet ensign.
(4) At least forty (40) and not more than one hundred (100) petty officers and enlisted persons.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-5
Commissions of officers
Sec. 5. (a) The commissions of the battalion officers shall be issued by the governor upon the recommendation of the commandants and of the chairman of the board of trustees of the school.
(b) The commissions of cadet officers may be issued by the

commandant. However, a cadet officer may not acquire any authority over militiamen other than a cadet of the school because of the issuance of the commission of cadet officer.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-6
Officers; evidence of fitness
Sec. 6. The graduation and service of retired or honorably discharged United States naval officers and graduates of the United States Naval Academy may be accepted as evidence of fitness without further examination for appointment as officers of the naval battalion.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-7
Age for enlistment; term of enlistment
Sec. 7. The minimum age for the enlistment of cadets is fourteen (14) years of age and the minimum term of enlistment is one (1) year.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-8
End of school term
Sec. 8. When the regular term of the naval school is over for the year, the officers and cadets of the schools may:
(1) return to their homes; and
(2) be excused from weekly drills and from other duties and formalities;
until the school reopens, unless the officers and cadets are called together for special duty by the governor or the President of the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-9
National guard regulations; pay and allowances
Sec. 9. (a) In all matters not otherwise specifically provided for, the provisions of this article that provide for the organization of the Indiana national guard apply to the naval battalion.
(b) An officer or a cadet of the school may not receive from the state any allowance for uniform or any pay for drills, target practice, or any other military or naval duties unless called into the service of the state by the governor in accordance with IC 10-16-7-17.
As added by P.L.2-2003, SEC.7.

IC 10-16-13-10
Conforming to customs and usages of navy
Sec. 10. (a) The general routine of duty, discipline, and exercise of naval battalions and posts must conform with the laws, customs, and usages of the navy, as far as the laws, customs, and usages of the navy apply.
(b) If the laws, customs, and usages of the navy do not apply, then

the routine of duty, discipline, and exercise must conform to the laws governing the volunteer forces of the state.
As added by P.L.2-2003, SEC.7.



CHAPTER 14. NAVAL FORCE

IC 10-16-14-1
Creation of naval force
Sec. 1. In addition to the land military forces of the state, there is established a naval force to be known as the Indiana naval force.
As added by P.L.2-2003, SEC.7.

IC 10-16-14-2
Commander in chief; duties of adjutant general; rules and regulations
Sec. 2. (a) The governor is the commander in chief of the Indiana naval force.
(b) The naval force is under the immediate command and jurisdiction of the adjutant general. The adjutant general has all the rights, powers, and duties in connection with the naval force as the adjutant general has in connection with the land military forces.
(c) The governor, as commander in chief, may:
(1) make all necessary rules; and
(2) issue orders;
the governor considers necessary for the organization, administration, and discipline of the naval force. The rules must conform, as far as practicable, with the military and naval laws of the state and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-14-3
Laws applicable to naval forces
Sec. 3. All provisions of law relating to governing, maintaining, and equipping the land military forces of Indiana apply equally to and govern the naval forces, except for provisions that are inconsistent with the different nature of the service.
As added by P.L.2-2003, SEC.7.

IC 10-16-14-4
Vessels, boats, and equipment
Sec. 4. The commander in chief may accept from the United States Navy or from any other source for the naval force, and use any vessel, lifeboat, boat gear, boat equipment, life-saving equipment, rifles, field pieces, and other naval equipment or life-saving equipment necessary to properly safeguard the lives and property of the citizens of Indiana.
As added by P.L.2-2003, SEC.7.



CHAPTER 15. MARINE CORPS BATTALION

IC 10-16-15-1
Creation of marine corps battalion
Sec. 1. In addition to the land military forces of the state authorized by law, there is established a naval force to be known as the Indiana marine corps battalion of militia.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-2
Commander in chief; duties of adjutant general; divisions; officers; rules and regulations
Sec. 2. (a) The governor is the commander in chief of the marine corps militia forces of Indiana.
(b) The marine corps militia shall be under the immediate command and jurisdiction of the adjutant general. The adjutant general has all the rights, powers and duties in connection with the marine corps militia, as the adjutant general has in connection with the land military forces.
(c) The marine corps battalion of militia shall be divided into the following three (3) divisions by the adjutant general:
(1) One (1) for the southern division of the state.
(2) One (1) for the northern division.
(3) One (1) for the central division.
The adjutant general shall determine where each division shall be located.
(d) A person may not be appointed as an officer of the marine corps militia who does not hold a United States marine corps reserve commission.
(e) The governor, as commander in chief, may:
(1) make all necessary rules; and
(2) issue orders;
the governor considers necessary for the organization, administration, and discipline of the marine corps militia. The rules must conform, as far as practicable, with the military and naval laws of Indiana and the United States.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-3
Laws applicable to marine corps militia forces
Sec. 3. All provisions of law relating to governing, maintaining, and equipping the land military forces of Indiana apply equally to and govern the marine corps militia forces, except provisions that are inconsistent with the different nature of the service.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-4
Vessels, boats, and equipment
Sec. 4. The commander in chief may accept and use from the

United States Navy, or from any other source, for the marine corps militia any vessel, lifeboat, boat gear, boat equipment, life-saving equipment, rifles, field pieces, and any other naval equipment or life-saving equipment necessary to properly safeguard the lives and property of the citizens of Indiana.
As added by P.L.2-2003, SEC.7.

IC 10-16-15-5
Lieutenant colonel in command
Sec. 5. (a) The lieutenant colonel in command of the battalion of the marine corps militia shall be appointed by the governor from the regular marine corps reserve officers in Indiana.
(b) The lieutenant colonel shall act as chief of staff subject to the orders of the:
(1) governor;
(2) adjutant general; and
(3) major general commandant of the United States Marine Corps.
As added by P.L.2-2003, SEC.7.



CHAPTER 16. MILITARY ACADEMY OFFICERS AND MISCELLANEOUS PROVISIONS

IC 10-16-16-1
National guard and jury duty; posse comitatus
Sec. 1. An officer and enlisted person of the Indiana national guard is exempt from:
(1) service on any jury in any court of Indiana; and
(2) service in any posse comitatus.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-2
Violations
Sec. 2. A person who:
(1) fails to perform a duty imposed on the person by this article; or
(2) otherwise violates this article;
commits a Class C infraction.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-3
Military academies; officers
Sec. 3. Upon recommendation of the superintendent of any military, naval, or air academy in Indiana where:
(1) there is stationed by the United States Department of Defense at least one (1) officer; and
(2) there is established at least one (1) unit of the reserve officers training corps;
upon approval of the adjutant general, the governor may appoint the members of faculties and staffs as officers. In the unassigned Indiana national guard, the appointment may not be above the rank of colonel. In the Indiana naval forces, the appointment may not be above the rank of lieutenant commander.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-4
Applicability of military or naval laws to military academy officers
Sec. 4. The military or naval laws of Indiana pertaining to the Indiana national guard or the Indiana naval forces do not apply to officers appointed under section 3 of this chapter. These commissions do not have any authority over the Indiana armed forces.
As added by P.L.2-2003, SEC.7.

IC 10-16-16-5
Expiration of military academy officer commissions
Sec. 5. The commissions made under section 3 of this chapter are in force at the pleasure of the governor and during the term of the governor and expire:         (1) at the end of the term of office of the governor who made the appointment; and
(2) upon the termination of any officer as a member of the faculty or staff of the military, naval, or air academy.
As added by P.L.2-2003, SEC.7.



CHAPTER 17. DIVISION OF GRAVES REGISTRATION

IC 10-16-17-1
Director
Sec. 1. The director of the division of graves registration established by the adjutant general shall:
(1) be a member of a patriotic organization;
(2) be appointed by the adjutant general; and
(3) serve without compensation.
As added by P.L.2-2003, SEC.7.

IC 10-16-17-2
Burial permits; veterans
Sec. 2. (a) A burial permit may not be issued by an officer in Indiana having authority to issue burial permits until the following information is secured, if practicable, and except where an immediate burial should be made to avoid the danger of contagion:
(1) Was the deceased a veteran of any of the wars in which the United States has been engaged?
(2) If so, what is the date when the veteran entered the service, and what is the date on which the veteran was discharged?
(3) What medals and decorations were won by the veteran?
(4) What was the division or regiment in which the veteran was enlisted?
(b) If the death certificate shows that the deceased was a veteran of any war in which the United States has been engaged, that information shall be placed upon the burial permit.
As added by P.L.2-2003, SEC.7.

IC 10-16-17-3
Appropriations
Sec. 3. There is annually appropriated to the governor an amount of not more than one thousand dollars ($1,000) from the state general fund to pay any expenses that are incurred in the administration and enforcement of this chapter.
As added by P.L.2-2003, SEC.7.



CHAPTER 18. STOUT FIELD; BAN ON COMMERCIAL FLIGHTS

IC 10-16-18-1
Contracts for commercial flying
Sec. 1. A contract may not be entered into by the adjutant general or the armory board that provides for the use of Stout Field, Indianapolis, for purposes of commercial flying by transportation companies.
As added by P.L.2-2003, SEC.7.






ARTICLE 17. VETERANS' AFFAIRS

CHAPTER 1. INDIANA VETERANS' AFFAIRS

IC 10-17-1-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to create a department with full authority to aid and assist veterans of the armed forces of the United States entitled to benefits or advantages provided on or after March 3, 1945, by the United States, the state, or another state or government.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-2
Establishment of department
Sec. 2. (a) The Indiana department of veterans' affairs is established. The:
(1) department;
(2) commission of veterans' affairs;
(3) director of veterans' affairs;
(4) county and city officers; and
(5) assistants and employees of persons described in subdivisions (1) through (4);
acting under the supervision of and under the rules of the department may act at the request of any veteran of the armed forces or a veteran's spouse, surviving spouse, or dependent as necessary or reasonably incident to obtaining or attempting to obtain for the person making the request any advantage, benefit, or compensation accruing, due, or believed to be accruing or due to the person under any law of the United States, Indiana, or any other state or government by reason of the service of the veteran in the armed forces of the United States.
(b) The:
(1) veterans' affairs commission shall supervise and control the department; and
(2) director of veterans' affairs shall administer the department under the commission's supervision and control;
as provided in this article.
(c) The domicile of the department is in Indianapolis. Suitable offices and quarters shall be provided in Indianapolis.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-3
Veterans' affairs commission established
Sec. 3. (a) There is established a veterans' affairs commission. The commission consists of four (4) members appointed by the governor for four (4) year terms. However, terms of office of commission members terminate with the term of office of the governor or when

successors are appointed and qualified. Members of the commission must be honorably discharged veterans who have had at least six (6) months service in the armed forces of the United States and are citizens of the United States and Indiana. Not more than two (2) members of the commission may be:
(1) active members of the same veterans' organization; or
(2) members of the same political party.
Vacancies in the commission must be filled by the governor, and the appointees shall serve for the remainder of the term of office of the original appointee. Each member of the commission before entering upon the member's duties shall take and subscribe an oath that the member will support the Constitution of the United States and the Constitution of the State of Indiana and will faithfully discharge all the duties devolving upon the member as a member of the commission.
(b) Members of the commission shall each be paid ten dollars ($10) for each day devoted to the work of the commission but not more than one thousand dollars ($1,000) each in any one (1) fiscal year. Members are also entitled to reimbursement for necessary traveling and other expenses.
(c) The commission shall elect annually one (1) commission member as chairperson. The:
(1) principal office of the commission must be maintained in Indianapolis in space:
(A) provided by the proper state officials; or
(B) rented or otherwise provided if suitable space cannot be obtained in state buildings;
(2) records of the commission must be maintained in the principal office; and
(3) regular meetings of the commission must be held at the principal office unless the chairperson finds it is necessary or convenient in the performance of the duties of the commission to meet at some other place in Indiana.
At least one (1) regular meeting must be held per quarter. Special meetings may be held at times and places specified by the call of the chairperson, a majority of the commission, or the governor. Notice of the date, time, and place of meetings must be given in person or by mail by the director of veterans' affairs. A majority of the members of the commission constitutes a quorum for the transaction of business. The director of veterans' affairs shall act as secretary of the commission and shall keep adequate records and minutes of the commission's business and official actions.
(d) The governor may remove any member of the commission if the governor considers the member to be guilty of misconduct, incapability, or neglect of duty.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-4
Powers of commission
Sec. 4. The commission may do acts necessary or reasonably

incident to the fulfillment of the purposes of this chapter, including the following:
(1) Adopt rules under IC 4-22-2 to administer this chapter.
(2) Advise the veterans' state service officer in problems concerning the welfare of veterans.
(3) Determine general administrative policies within the department.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-5
Director of commission
Sec. 5. (a) The position of director of veterans' affairs is established. The governor shall appoint the director for a four (4) year term. However, the term of office of the director terminates when the term of office of the governor terminates or when a successor to the director is appointed and qualified. The director must be:
(1) an honorably discharged veteran who has at least six (6) months service in the armed forces of the United States; and
(2) a citizen of Indiana and a resident of Indiana for at least five (5) years immediately preceding the director's appointment.
(b) The director is entitled to reimbursement for necessary traveling and other expenses.
(c) The governor may remove the director if the governor considers the director guilty of misconduct, incapability, or neglect of duty.
(d) The governor shall appoint an assistant director of veterans' affairs. The assistant director is entitled to receive reimbursement for necessary traveling and other expenses. The assistant director has the same qualifications as the director of veterans' affairs and shall assist the director in carrying out this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-6
Duties of director
Sec. 6. (a) The director of veterans' affairs:
(1) is the executive and administrative head of the department of veterans' affairs; and
(2) shall direct and supervise the administrative and technical activities of the department;
subject to the general supervision of the commission.
(b) The duties of the director include the following:
(1) To attend all meetings of the commission and to act as secretary and keep minutes of the commission's proceedings.
(2) To appoint, by and with the consent of the commission, under this chapter and notwithstanding IC 4-15-2, the employees of the department necessary to carry out this chapter and to fix the compensation of the employees. Employees of the department must be:
(A) honorably discharged veterans who have had at least six

(6) months service in the armed forces of the United States and who are citizens of the United States and Indiana; or
(B) spouses, surviving spouses, parents, or children of an individual described in clause (A).
An employee must qualify for the job concerned.
(3) To carry out the program for veterans' affairs as directed by the governor and the commission.
(4) To carry on field direction, inspection, and coordination of county and city service officers as provided in this chapter.
(5) To prepare and conduct service officer training schools with the voluntary aid and assistance of the service staffs of the major veterans' organizations.
(6) To maintain an information bulletin service to county and city service officers for the necessary dissemination of material pertaining to all phases of veterans' rehabilitation and service work.
(7) To perform the duties described in IC 10-17-11 for the Indiana state veterans' cemetery.
(8) To perform the duties described in IC 10-17-12 for the military family relief fund.
As added by P.L.2-2003, SEC.8. Amended by P.L.58-2006, SEC.7.

IC 10-17-1-7
Director as agent of a veteran
Sec. 7. The director of veterans' affairs may act as agent of a veteran under a power of attorney authorizing the director to act on behalf of the veteran in obtaining a benefit or an advantage provided under Indiana law.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-8
Commission contracts with the United States
Sec. 8. The commission may adopt rules necessary to:
(1) obtain benefits under present and future enactments of the Congress of the United States concerning veterans' affairs; and
(2) enter into on behalf of the state contracts or agreements with the government of the United States to receive benefits under present and future federal enactments concerning veterans' aid and benefits.
A contract or agreement entered into under subdivision (2) must first be approved by the governor and attorney general.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-9
County service officer, city service officer, and assistants
Sec. 9. (a) A county executive:
(1) shall designate and may employ a county service officer; and
(2) may employ service officer assistants;
to serve the veterans of the county.     (b) The fiscal body of a city may provide for the employment by the mayor of a city service officer and service officer assistants to serve the veterans of the city.
(c) If the remuneration and expenses of a county or city service officer are paid from the funds of the county or city employing the service officer, the service officer shall:
(1) have the same qualifications and be subject to the same rules as other employees of the department of veterans' affairs; and
(2) serve under the supervision of the director of veterans' affairs.
(d) County and city fiscal bodies may appropriate funds necessary for the purposes described in this section.
As added by P.L.2-2003, SEC.8.

IC 10-17-1-10
Training courses; service officers
Sec. 10. A county or city service officer shall, in the discretion of the director of veterans' affairs, undergo a course of training to adequately address problems of discharged veterans in the service officer's county or city, including a thorough familiarization with laws, rules, and regulations of the federal government and the state that affect benefits to which the veterans and dependents of the veterans are entitled.
As added by P.L.2-2003, SEC.8.



CHAPTER 2. COUNTY RECORDING OF MILITARY DISCHARGE

IC 10-17-2-1
Book for recording
Sec. 1. To provide a special and permanent record of discharges from a branch of the military service of the United States of members of a branch of the service who are residents of Indiana, the county recorder shall procure a sufficiently large and well bound book of good material in which the county recorder shall record all discharges.
As added by P.L.2-2003, SEC.8.

IC 10-17-2-2
Recording; index
Sec. 2. A book providing for the recording of discharges from the army, navy, or any other branch of the service must consist of printed forms in blank, similar to and in conformity with the wording of the forms of discharge used by the United States government, the size of type being reduced to permit the printing of the form of the discharge on one (1) page of the record. Each book must be provided with an alphabetical index.
As added by P.L.2-2003, SEC.8.

IC 10-17-2-3
Recorders; duties; fee prohibited
Sec. 3. A fee may not be collected for recording a discharge under this chapter. The recorder shall immediately provide the discharged person with a certified copy of the discharge at no charge in accordance with IC 10-17-3-2.
As added by P.L.2-2003, SEC.8.



CHAPTER 3. CERTIFIED COPIES OF DISCHARGE DOCUMENTS

IC 10-17-3-1
"Honorably discharged veterans"
Sec. 1. As used in this chapter, "honorably discharged veterans" includes persons placed on inactive duty under honorable conditions but not discharged from military service.
As added by P.L.2-2003, SEC.8.

IC 10-17-3-2
Copies necessary to secure benefits to military personnel
Sec. 2. The state or a political subdivision shall provide upon request, without charge or fee, one (1) certified copy of a document or record if it is shown that the certified copy is necessary to secure benefits to:
(1) members of the military service;
(2) honorably discharged veterans; or
(3) surviving spouses or dependents of an individual described in subdivision (1) or (2);
under a federal or state law.
As added by P.L.2-2003, SEC.8.

IC 10-17-3-3
Fees for document copies
Sec. 3. The state or a political subdivision may collect a charge per copy of not more than the amount specified in IC 36-2-7-10(b) if a person requests more than one (1) certified copy of the document or record. The funds received under this section shall be placed in the general fund of the state or county.
As added by P.L.2-2003, SEC.8.



CHAPTER 4. LEAVE OF ABSENCE FOR MILITARY TRAINING

IC 10-17-4-1
Restoration to former position; seniority; pay
Sec. 1. (a) This section is subject to IC 10-16-7-5 and IC 10-16-7-6.
(b) A person who:
(1) is a qualified member of the reserve components of the armed forces;
(2) is a member of the Ready Reserve;
(3) is a member of an organized unit;
(4) in order to receive military training with the armed forces of the United States not to exceed fifteen (15) days in one (1) calendar year:
(A) leaves a position other than a temporary position in the employ of an employer; and
(B) provides evidence:
(i) defining date of departure and date of return for purposes of military training ninety (90) days before the date of departure; and
(ii) of the satisfactory completion of the training immediately after the training is completed; and
(5) is qualified to perform the duties of the position described in clause (A);
is entitled to be restored to the person's previous or a similar position with the same status and pay.
(c) Seniority continues to accrue during a period of absence described in subsection (a), and the period of absence for military training must be construed as an absence with leave. At the discretion of the employer, the leave may be with or without pay.
As added by P.L.2-2003, SEC.8. Amended by P.L.260-2003, SEC.3.

IC 10-17-4-2
Vacation; sick leave; bonus; advances and other advantages
Sec. 2. Absence for military training does not affect an employee's right to receive normal vacation, sick leave, bonus, advancement, and other advantages of the employee's particular position.
As added by P.L.2-2003, SEC.8.

IC 10-17-4-3
Action for damages
Sec. 3. If an employer fails to comply with sections 1 and 2 of this chapter, an employee may:
(1) bring an action at law for damages for the employer's noncompliance; or
(2) apply to the circuit court for equitable relief that is just and proper under the circumstances.
As added by P.L.2-2003, SEC.8.
IC 10-17-4-4
Reserve member of armed forces call to receive temporary military training; restoration to former position; compensation and benefits
Sec. 4. (a) This section is subject to IC 10-16-7-5 and IC 10-16-7-6.
(b) A person who, as a reserve member of the armed forces of the United States, is called upon to receive temporary military training is entitled to a temporary leave of absence from the person's employer not to exceed fifteen (15) days per calendar year. A person described in this section shall:
(1) provide the employer with evidence of the dates of the person's departure and return as soon as practicable before the person's departure; and
(2) furnish the employer, upon the person's return, evidence of the person's satisfactory completion of the training.
Upon the person's return, the person shall be restored to the person's previous or similar position, with the same status that the person held before leaving for the person's training period.
(c) A leave granted under this section may be granted, with or without pay, within the discretion of the employer.
(d) A temporary leave of absence granted under this section does not affect the rights of the person to vacation leave, sick leave, or other normal benefits of the person's employment.
As added by P.L.2-2003, SEC.8. Amended by P.L.260-2003, SEC.4.

IC 10-17-4-5
Action for damages
Sec. 5. An employer that refuses to grant an employee a temporary leave of absence as provided in section 4 of this chapter is subject to a suit for any damages sustained by the person denied the leave of absence.
As added by P.L.2-2003, SEC.8.



CHAPTER 5. VETERAN BENEFITS

IC 10-17-5-1
World War II benefits to veterans of other wars
Sec. 1. A person who:
(1) served in the:
(A) armed forces of the United States in World War II;
(B) active military or naval service on or after September 16, 1940, and before the termination of World War II;
(C) armed forces of the United States during the Korean crisis on or after June 25, 1950; or
(D) armed services of the United States during the Vietnam conflict on or after August 5, 1964;
(2) sustained injury or disease in the line of duty:
(A) as a direct result of armed conflict;
(B) while engaged in extra-hazardous service, including service under conditions simulating war; or
(C) while the United States was engaged in war; and
(3) was discharged or released from the service specified under subdivision (1) under conditions other than dishonorable;
and the spouse, surviving spouse, or child of a person described in subdivisions (1) through (3) who is a resident of Indiana has the rights and privileges held by soldiers, sailors, nurses, or other veterans, spouses, surviving spouses, and children of World War I under section 2 of this chapter or other statutes.
As added by P.L.2-2003, SEC.8.

IC 10-17-5-2
Civil War benefits to veterans of other wars
Sec. 2. The:
(1) soldiers and sailors of World War I;
(2) soldiers and sailors of the war with Spain;
(3) soldiers and sailors of the war in the Philippine Islands;
(4) soldiers who were in service on the Mexican border during the years 1916 and 1917; and
(5) soldiers and sailors who are in the regular service of the United States;
who are residents of Indiana and the surviving spouses and orphans of individuals specified in subdivisions (1) through (5) have the rights and privileges held by the soldiers and sailors of the Civil War and the surviving spouses and orphans of the soldiers and sailors of the Civil War.
As added by P.L.2-2003, SEC.8.

IC 10-17-5-3
World War I benefits to nurses
Sec. 3. (a) A nurse who:
(1) served as a nurse during World War I with the armed forces of the United States;         (2) was honorably discharged from service; and
(3) is a resident of Indiana;
has the benefits, rights, privileges, and immunities conferred under Indiana law upon honorably discharged soldiers, sailors, and marines who served in World War I.
(b) The benefits, rights, privileges, and immunities described in subsection (a) that are conferred under Indiana law upon a representative, an heir, or a relative of an honorably discharged deceased soldier, sailor, or marine who served in the armed forces of the United States during World War I are also conferred upon a representative, an heir, or a relative of a deceased nurse described in subsection (a).
As added by P.L.2-2003, SEC.8.



CHAPTER 6. CONTRACTS OF MINOR VETERANS UNDER SERVICEMEN'S READJUSTMENT ACT OF 1944

IC 10-17-6-1
Authorization to execute contracts
Sec. 1. (a) A person who is:
(1) less than twenty-one (21) years of age; and
(2) authorized to participate in the rights, privileges, and benefits conferred by the federal Servicemen's Readjustment Act of 1944, as amended, and other acts of Congress granting a right, privilege, or benefit to veterans;
and the minor spouse of a person described in subdivisions (1) and (2) may execute a contract that is necessary to the full realization of the rights, privileges, and benefits conferred under the federal law if the person is otherwise competent to enter into agreements and contracts.
(b) A contract entered into under subsection (a) by a person who is less than eighteen (18) years of age has the same force and effect as contractual obligations of a person who is at least eighteen (18) years of age.
As added by P.L.2-2003, SEC.8.



CHAPTER 7. DEPENDENT BENEFITS OF VIETNAM PRISONERS

IC 10-17-7-1
"Dependent"
Sec. 1. As used in this chapter, "dependent" means a child:
(1) born before or during the period during which the child's father was a prisoner of war or person missing in action; or
(2) legally adopted or in the legal custody of the child's father before and during the period during which the father was a prisoner of war or person missing in action.
As added by P.L.2-2003, SEC.8.

IC 10-17-7-2
"Prisoner of war or person missing in action"
Sec. 2. As used in this chapter, "prisoner of war or person missing in action" means a person who:
(1) was a resident of Indiana at the time the person entered service of the United States armed forces; and
(2) while serving in the United States armed forces, was declared a prisoner of war or a person missing in action as established by the United States Secretary of Defense after January 1, 1960.
As added by P.L.2-2003, SEC.8.

IC 10-17-7-3
Educational benefits
Sec. 3. (a) A dependent of a prisoner of war or person missing in action, upon the person's acceptance for enrollment in an Indiana state supported institution of higher education or state supported vocational school, may obtain a bachelor's degree or certificate of completion without tuition or charge as long as the dependent is eligible.
(b) A dependent is entitled to the benefits of this chapter notwithstanding any circumstance, including the return of the father or the reported death of the father.
As added by P.L.2-2003, SEC.8.



CHAPTER 8. REPORTING OF VETERANS EXPOSED TO CHEMICALS

IC 10-17-8-1
"Agent orange"
Sec. 1. As used in this chapter, "agent orange" means the herbicide composed primarily of trichlorophenoxyacetic acid and dichlorophenoxyacetic acid.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-2
"Department"
Sec. 2. As used in this chapter, "department" refers to the Indiana department of veterans' affairs.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-3
"Director"
Sec. 3. As used in this chapter, "director" refers to the director of veterans' affairs.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-4
"Veteran"
Sec. 4. As used in this chapter, "veteran" means an individual who:
(1) was a resident of Indiana:
(A) at the time of the individual's induction into the armed forces of the United States; or
(B) on or before March 31, 1983; and
(2) served in Vietnam, Cambodia, or Laos during the Vietnam conflict.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-5
Exposure reports; forms
Sec. 5. (a) A physician who has primary responsibility for treating a veteran who believes the veteran may have been exposed to chemical defoliants or herbicides or similar agents, including agent orange, while serving in the armed forces of the United States shall, at the request of the veteran, submit a report to the department on a form provided by the department. If there is no physician having primary responsibility for treating the veteran, the hospital treating the veteran shall, at the request of the veteran, submit the report to the department. If the veteran desires to submit a report directly to the department, the veteran must submit the report on a form provided by the department and made available to the veteran at physicians' offices, hospitals, and county courthouses.
(b) The department shall provide forms to all physicians, hospitals, and county courthouses in Indiana for distribution to a

veteran who believes that the veteran may have been exposed to chemical defoliants or herbicides or similar agents while serving in the armed forces of the United States. Forms provided under this subsection must request the following information:
(1) Symptoms of the veteran that may be related to exposure to a chemical defoliant or herbicide or similar agent, including agent orange.
(2) Diagnosis of the veteran.
(3) Methods of treatment prescribed.
(c) The department may require the veteran to provide other information determined by the director.
As added by P.L.2-2003, SEC.8.

IC 10-17-8-6
Compilation of information; report by department
Sec. 6. (a) The department, in consultation and cooperation with a department certified medical toxicologist and herbicide specialist, shall compile information submitted under this chapter into a report. The report must contain an evaluation of the information and shall be distributed annually to the legislative services agency, the United States Department of Veterans Affairs, the state department of health, and other veterans groups. The report must also contain:
(1) current research findings on the exposure to chemical defoliants or herbicides or similar agents, including agent orange; and
(2) statistical information compiled from reports submitted by physicians or hospitals.
(b) The department shall forward to the United States Department of Veterans Affairs a copy of all forms submitted to the department under section 5 of this chapter.
(c) A report distributed under subsection (a) to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.2-2003, SEC.8. Amended by P.L.28-2004, SEC.82.



CHAPTER 9. INDIANA VETERANS' HOME

IC 10-17-9-1
Conduct and maintenance
Sec. 1. The conduct and maintenance of the Indiana Veterans' Home, located near Lafayette in Tippecanoe County, Indiana, are governed by this chapter and IC 16-19-6.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-2
Gifts; legacies; devises; conveyances
Sec. 2. The home may receive for the use of the institution and expend as the donor directs:
(1) gifts;
(2) legacies;
(3) devises; and
(4) conveyances;
of real and personal property that are made, given, or granted to or for the home or in its name.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-3
Appropriations for buildings
Sec. 3. The board of county commissioners in each county may appropriate money out of the general fund of the county to erect cottages or any other needed building on the grounds of the home.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-4
Superintendent responsibilities
Sec. 4. The superintendent of the Indiana Veterans' Home, subject to applicable orders and rules made by the administrative unit for special institutions of the state department of health:
(1) has the immediate charge and management of the institution;
(2) directs and controls the resident employees; and
(3) superintends the care and management of the members in the home.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-5
Political affiliation of employees; preference in employment
Sec. 5. (a) A person may not be appointed or employed in an office or a place in the institution by the superintendent of the Indiana Veterans' Home because of the political views or affiliation of the appointee or employee or for a reason other than capacity and fitness for the duties to be performed by the appointee or employee. However, among applicants for appointment found capable and fit, preference shall be given to an honorably discharged military veteran and the spouse, widow, widower, mother, and child of an honorably

discharged military veteran.
(b) In appointing a candidate for the position of superintendent of the Indiana Veterans' Home, the state health commissioner shall give preference to a person who has been honorably discharged after service in the armed forces of the United States.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-6
Removal or suspension of employees
Sec. 6. The superintendent may remove or suspend an employee appointed by the superintendent of the Indiana Veterans' Home only for cause and subject to the state personnel act under IC 4-15-2.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-7
Admissions; rules; funds; death
Sec. 7. (a) The following persons who are legal residents of Indiana for at least three (3) years immediately preceding application for admission and who are disabled or destitute are eligible for admission to the home:
(1) An honorably discharged member of the armed forces who has served with the United States in any of its wars.
(2) An honorably discharged member of the armed forces who has served in an authorized campaign of the United States and who has a service connected disability, as evidenced by a pension certificate or the award of compensation.
(3) The spouse of an honorably discharged member of the armed forces described in subdivision (1) or (2).
(4) The surviving spouse of an honorably discharged member of the armed forces described in subdivision (1) or (2).
(b) The administrative head of the administrative unit for special institutions of the state department of health or its successor shall adopt rules concerning admission to the home.
(c) In adopting rules governing the admission, maintenance, and discharge of members of the veterans' home, the administrative head of the administrative unit for special institutions of the state department of health or its successor may establish a fund called the veterans' home comfort and welfare fund. The administrative head shall deposit all money collected from the members for the cost of their care and maintenance in the fund. The administrative head shall expend this money in any manner that adds to the comfort and welfare of the members of the institutions.
(d) A part of the veterans' home comfort and welfare fund may be withdrawn and deposited in a special fund called the veterans' home building fund. The veterans' home building fund shall be used for the construction, maintenance, remodeling, or repair of buildings of the Indiana Veterans' Home.
(e) Preference under this section may be given to a person who served in an Indiana military organization. Except in cases where the surviving spouse of a veteran marries another veteran, the benefits of

this chapter extend only to a surviving spouse and the spouse of a veteran if the contract of marriage was entered into more than five (5) years before the date of death of the veteran. Except as otherwise provided by law, upon the death of a person in the home, money paid to the person or due to the person from a bank, a trust company, a corporation, or an individual becomes an asset of the person's estate and shall be distributed in the manner prescribed by the probate law of the state.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-8
Cost of maintaining members
Sec. 8. (a) Each member, the estate of a deceased member, or the estate of a member under guardianship is liable for the costs of maintenance of the member in an amount up to one hundred percent (100%) of the daily per capita cost of personal services and all other operating expenses for the preceding fiscal year. The per capita charge may be adjusted to reflect the level of care provided.
(b) The level of care must be as consistent as possible with:
(1) the care category of the facility in which the member is placed;
(2) the rules of the Indiana health facilities council adopted under IC 16-28; and
(3) the applicable code of the federal government covering reimbursement from the United States Department of Veterans' Affairs or another department of the federal government.
(c) The liability created for the costs of maintenance of a member constitutes a lien upon the real property of the member if the lien is recorded as provided in this chapter. The lien has priority over all liens subsequently acquired.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-9
Billing and collection of maintenance costs; funds
Sec. 9. (a) The billing and collection of the maintenance cost of a member under section 8 of this chapter shall be made by the superintendent of the Indiana Veterans' Home based on the per capita cost for the preceding fiscal year.
(b) All money collected shall be deposited in the veterans' home comfort and welfare fund. The fund shall be used in part by the state health commissioner for the comfort and welfare of the members and in part to reimburse the state general fund in an amount specified by the general assembly.
(c) Excess money in the veterans' home comfort and welfare fund shall be placed in the veterans' home building fund.
(d) The fund shall be used for new construction, maintenance, remodeling, and repair of the buildings at the Indiana Veterans' Home.
As added by P.L.2-2003, SEC.8.
IC 10-17-9-10
Agreement to accept lesser amount for maintenance cost; petition for release or modification of maintenance charge
Sec. 10. (a) The superintendent of the Indiana Veterans' Home, with the approval of the state health commissioner, may accept payment at a lesser rate than prescribed in section 8 of this chapter. The superintendent of the Indiana Veterans' Home, in determining whether or not to accept the lesser amount, shall consider the amount of money necessary to maintain or support a dependent of the member. An agreement to accept a lesser amount is subject to cancellation or modification at any time by the superintendent of the Indiana Veterans' Home with the approval of the state health commissioner.
(b) A member who is issued a statement of a sum due as maintenance charges may petition the superintendent of the Indiana Veterans' Home for a release from or modification of the statement. The superintendent shall submit a written statement of the facts to the state health commissioner for a final determination.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-11
Standard method of determining maintenance charges; adjustments
Sec. 11. (a) The superintendent of the Indiana Veterans' Home, with the approval of the state health commissioner, may adopt a standard method of determining a lesser rate to be accepted in settlement of maintenance charges due from a member of the home. A member shall receive at least thirty dollars ($30) per month for personal needs before a maintenance charge is levied against current income.
(b) The monthly maintenance charge may not exceed one-twelfth (1/12) of the annual per capita cost of the preceding year.
(c) The superintendent may adjust the standard for determining the lesser rate to provide that in the case of married members with the spouses residing at the home this standard will allow at least forty dollars ($40) to be deducted from income by the member before the charge for maintenance is applied.
(d) The superintendent, in adopting the standard method of determining a lesser rate to be accepted in settlement of maintenance charges due from a member of the home, shall take into account as current income:
(1) a pension;
(2) compensation or income from any source; and
(3) benefits from:
(A) the federal Social Security Administration;
(B) the railroad retirement law; or
(C) a retirement annuity or insurance annuity.
(e) The agreement to accept a lesser rate from current income does not relieve the estate of the member of the charge for the full per capita cost for the period the member resided in the home.

However, the claim for the full per capita cost will not be filed or allowed if there is a surviving spouse, dependent child less than eighteen (18) years of age, or dependent parent.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-12
Lien for unpaid maintenance charges
Sec.12. (a) If charges for the cost of maintenance of a member remain unpaid in whole or in part for a period of six (6) months, the superintendent of the Indiana Veterans' Home may file, in the office of the county recorder of the county in which the real property is located, a notice of lien designating:
(1) the name and place of residence of the member against whose property the lien is asserted;
(2) the date when the charges become delinquent for more than six (6) months; and
(3) a legal description of the real property subject to the lien.
One (1) copy of the notice of lien shall be retained by and filed in the office of the superintendent, and one (1) copy shall be furnished to the member or guardian.
(b) From the date on which notice of lien is recorded in the office of the county recorder, the recorded notice constitutes due notice of a lien against the member or the member's estate for any amounts then recoverable and any amounts that become recoverable under this chapter and gives a specific lien in favor of the Indiana Veterans' Home. The lien continues from the date of filing until the lien is satisfied or released.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-13
Claim or judgment for maintenance charges; suit against legal guardian; foreclosure; claim against estate
Sec. 13. (a) The attorney general, upon notification of the superintendent of the Indiana Veterans' Home, shall file a claim in the name of the state on behalf of the superintendent of the home against the estate of a person who fails to make payment as required in this chapter. If the claim is allowed or judgment is obtained, the claim or judgment constitutes a lien against that part of the estate of the person described in the claim.
(b) The attorney general may bring suit against the legal guardian of a patient for failure to comply with an established maintenance agreement or for failure to make an agreement. Suit may be brought for the amount due the state for the maintenance charges of the member. The court may order the payment of maintenance charges for a period as the circumstances require. An order may be entered against one (1) or more of the defendants. An order for the payment of money may be enforced by attachment, garnishment, or a proceeding supplemental against the defendants. Other judgments at law and costs may be adjudged against the defendants and apportioned among them.     (c) The attorney general may bring a proceeding to foreclose on a lien arising from maintenance charges under section 8 of this chapter during the lifetime of the member if the superintendent believes it is in the best interest of the veterans' home to foreclose on the lien.
(d) Upon:
(1) the death of a member whose property is encumbered by a lien arising under section 8 of this chapter; and
(2) notification by the superintendent;
the attorney general shall file a claim against the member's estate for recovery of all charges for maintenance that have accrued at the date of death. Notwithstanding any other law, a claim filed for recovery of charges for maintenance has priority in order of payment from the estate over all other claims except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses. However, if real property of the deceased member is occupied by a surviving spouse of the member, the home may not assert its lien or claim during the lifetime of the surviving spouse. However, if other claimants or persons have opened an estate and are attempting to enforce their claims, or if there have been fraudulent attempts to avoid the claim or lien, the veterans' home shall file and assert the claim for recovery of costs of treatment and maintenance.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-14
Agreements with federal government
Sec. 14. The superintendent of the Indiana Veterans' Home may make agreements with instrumentalities of the federal government for application of monetary awards to be applied toward the maintenance charges to provide a sufficient amount of the periodic award to be deposited in the member's trust account to meet the immediate personal needs of a member. The amount applied toward the settlement of maintenance charges may not exceed the amount specified in section 8 of this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-9-15
Transfer from Department of Veterans' Affairs
Sec. 15. (a) If space is available, the superintendent of the Indiana Veterans' Home, with the approval of the state health commissioner, may accept a veteran who is:
(1) otherwise eligible for admission to the home;
(2) in need of nursing home care; and
(3) transferred at the request of the United States Department of Veterans' Affairs from one (1) of its facilities.
(b) The United States Department of Veterans' Affairs under United States Department of Veterans' Affair's regulations shall award the cost of care to the home. A rate of charge described in section 8 of this chapter may not be used to determine the cost of care under this section. As added by P.L.2-2003, SEC.8.

IC 10-17-9-16
State treasurer investigation; disposition of federal funds
Sec. 16. (a) The treasurer of state may require an investigation to determine the true number of members in the home at any time.
(b) Twenty percent (20%) of the money annually allowed by the government of the United States for a military veteran maintained in the home shall be deposited in the state general fund to the credit of the veterans' home building fund. Money deposited in the state general fund may be invested in securities of the United States government. The money in the building fund shall be used only for the maintenance, remodeling, or repair of buildings at the Indiana Veterans' Home. Money deposited in the building fund is appropriated and subject to allocation by the budget committee. The remaining eighty percent (80%) of the money annually allowed by the government of the United States for a military veteran maintained in the home shall be deposited in the state general fund as a reimbursement to the general fund for operating expenses of the home.
As added by P.L.2-2003, SEC.8.



CHAPTER 10. VETERANS' BURIAL ALLOWANCE

IC 10-17-10-1
Qualification for allowance
Sec. 1. If:
(1) a person:
(A) has served as a member of the armed forces of the United States as a soldier, sailor, or marine in the army, air force, or navy of the United States or as a member of the women's components of the army, air force, or navy of the United States, is a resident of Indiana, and dies while a member of the armed forces and before discharge from the armed forces or after receiving an honorable discharge from the armed forces; or
(B) is the spouse or surviving spouse of a person described in clause (A) and is a resident of Indiana; and
(2) a claim is filed for a burial allowance:
(A) by an interested person with the board of commissioners of the county of the residence of the deceased person; and
(B) stating the fact:
(i) of the service, death, and discharge if discharged from service before death; and
(ii) that the body has been buried in a decent and respectable manner in a cemetery or burial ground;
the board of commissioners shall hear and determine the claim like other claims and, if the facts averred are found to be true, shall allow the claim in an amount set by ordinance. However, the amount of the allowance may not be more than one thousand dollars ($1,000).
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.43.

IC 10-17-10-2
Limit on allowance
Sec. 2. (a) Not more than one (1) claim for a burial allowance may be allowed for a decedent who qualifies under this chapter.
(b) The total sum of the claim filed and for which allowances must be made shall be set by ordinance and may not exceed one thousand dollars ($1,000).
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.44.

IC 10-17-10-3
Prohibition of reimbursement claim
Sec. 3. Money expended by a county under this chapter shall be considered a gift. Persons for and on behalf of the state or a political subdivision of the state may not file a claim for a lump sum death benefit with the federal Social Security Administration claiming reimbursement for money so expended.
As added by P.L.2-2003, SEC.8.

IC 10-17-10-4 Setting of grave marker
Sec. 4. Before a person enters into a contract to set a grave marker provided by the federal government for the grave of a person described in section 1(1) of this chapter with a person who receives the grave marker from the federal government or the person's representative, the person who will set the grave marker must disclose the following information to the person who receives the grave marker or the person's representative:
(1) The price of the least expensive installation procedure that the person who will set the grave marker will charge and a description of the goods and services included in the procedure.
(2) The prices of any other installation procedures or options that may be performed or provided by the person who will set the grave marker and a description of the goods and services included in the procedures or options.
As added by P.L.2-2003, SEC.8. Amended by P.L.97-2004, SEC.45.



CHAPTER 11. INDIANA STATE VETERANS' CEMETERY

IC 10-17-11-1
"Cemetery"
Sec. 1. As used in this chapter, "cemetery" refers to the Indiana state veterans' cemetery established by this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the veterans' affairs commission established by IC 10-17-1-3.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the Indiana department of veterans' affairs established by IC 10-17-1-2.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-4
Cemetery established
Sec. 4. The Indiana state veterans' cemetery is established.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-5
Location
Sec. 5. The cemetery consists of real property located on the grounds of Madison State Hospital in Jefferson County, Indiana.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-6
Official representative for commission
Sec. 6. The director of veterans' affairs or the director's designee may act under this chapter as the official representative for the commission in accordance with IC 10-17-1-8.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-7
Rules; power to contract
Sec. 7. The department may do the following:
(1) Adopt rules under IC 4-22-2 to carry out this chapter.
(2) Contract with persons or agencies to carry out the duties established under this chapter.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-8
Department duties
Sec. 8. The department shall do the following:         (1) Oversee the construction of the cemetery.
(2) Operate and maintain the cemetery.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-9
Veterans' cemetery fund established
Sec. 9. (a) The Indiana state veterans' cemetery fund is established as a dedicated fund for the purpose of providing money for planning, construction, operation, and maintenance of the cemetery. The fund shall be administered by the director of veterans' affairs.
(b) The expenses of administering the fund shall be paid from money in the fund. The fund consists of the following:
(1) Money appropriated by the general assembly for purposes of this chapter.
(2) Money donated to the department and designated for use under this chapter.
(3) Funds received from the federal government.
(4) Funds received in payment for services.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished by the budget agency, all money in the fund reverts to the state general fund.
(e) All earnings accruing to the state veterans' cemetery fund is appropriated continuously for the purposes specified in this section.
(f) Except as provided in subsection (e), money in the fund must be retained in the fund unless the money is appropriated for a specific purpose by the general assembly upon the recommendation of the budget committee.
As added by P.L.2-2003, SEC.8.

IC 10-17-11-10
Eligibility for burial
Sec. 10. (a) A veteran who is eligible to be buried in a national cemetery according to 38 U.S.C. 2402 is eligible to be buried in the Indiana state veterans' cemetery established under this chapter.
(b) The spouse of a veteran who is eligible to be buried in a national cemetery according to 38 U.S.C. 2402 is eligible to be buried in the Indiana state veterans' cemetery established under this chapter.
As added by P.L.2-2003, SEC.8.



CHAPTER 12. MILITARY FAMILY RELIEF FUND

IC 10-17-12-0.5
Application
Sec. 0.5. This chapter applies after December 31, 2006.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-1
"Active duty"
Sec. 1. As used in this chapter, "active duty" means full-time service in:
(1) a reserve component of the armed forces; or
(2) the national guard;
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-2
"Armed forces"
Sec. 2. As used in this chapter, "armed forces" includes the reserve components of the following:
(1) The United States Army.
(2) The United States Navy.
(3) The United States Marine Corps.
(4) The United States Air Force.
(5) The United States Coast Guard.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-3
"Commission"
Sec. 3. As used in this chapter, "commission" refers to the veterans' affairs commission established by IC 10-17-1-3.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-4
"Department"
Sec. 4. As used in this chapter, "department" refers to the Indiana department of veterans' affairs established by IC 10-17-1-2.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-5
"Director"
Sec. 5. As used in this chapter, "director" refers to the director of veterans' affairs.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the military family

relief fund established by section 8 of this chapter.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-7
"National guard"
Sec. 7. As used in this chapter, "national guard" means:
(1) the Indiana Army National Guard; or
(2) the Indiana Air National Guard.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-8
Establishment of the fund; purpose
Sec. 8. (a) The military family relief fund is established beginning January 1, 2007, to provide assistance with food, housing, utilities, medical services, basic transportation, and other essential family support expenses that have become difficult to afford for families of Indiana residents who are:
(1) members of:
(A) a reserve component of the armed forces; or
(B) the national guard; and
(2) called to active duty after September 11, 2001.
(b) The department shall expend the money in the fund exclusively to provide grants for assistance as described in subsection (a).
(c) The director shall administer the fund.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-9
Funding sources; investment; nonreversion
Sec. 9. (a) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Donations to the fund.
(3) Interest as provided in subsection (b).
(4) Money transferred to the fund from other funds.
(5) Annual supplemental fees collected under IC 9-29-5-38.5.
(6) Money from any other source authorized or appropriated for the fund.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund or to any other fund.
(d) There is annually appropriated to the department for the purposes of this chapter all money in the fund not otherwise appropriated to the department for the purposes of this chapter.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-10
Authority to adopt rules      Sec. 10. The commission may adopt rules under IC 4-22-2 for the provision of grants under this chapter. The rules adopted under this section must address the following:
(1) Uniform need determination procedures.
(2) Eligibility criteria.
(3) Application procedures.
(4) Selection procedures.
(5) Coordination with other assistance programs.
(6) Other areas in which the department determines that rules are necessary to ensure the uniform administration of the grant program under this chapter.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-11
Authority to request appropriations
Sec. 11. The director or a member of the commission may make a request to the general assembly for an appropriation to the fund.
As added by P.L.58-2006, SEC.8.

IC 10-17-12-12
Donations; Internet capability
Sec. 12. The director shall establish the capability to receive donations to the fund from the public on the department's Internet site.
As added by P.L.58-2006, SEC.8.






ARTICLE 18. WAR MEMORIALS

CHAPTER 1. INDIANA WAR MEMORIALS COMMISSION

IC 10-18-1-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana war memorials commission established by section 2 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-2
Commission established
Sec. 2. (a) The Indiana war memorials commission is established.
(b) The commission consists of ten (10) members. Each Indiana congressional district must be represented by at least one (1) member who is:
(1) a resident of that congressional district;
(2) a veteran of service in the armed forces of the United States of America in time of war;
(3) a citizen of Indiana at the time of the service; and
(4) appointed:
(A) in the manner;
(B) for the terms;
(C) to have the powers; and
(D) to perform the duties;
as provided in this chapter.
(c) The commission:
(1) as the commission and in the commission's name, may prosecute and defend suits; and
(2) has all other duties, rights, and powers that are:
(A) necessary to implement this chapter; and
(B) not inconsistent with this chapter.
(d) The members of the commission are not liable in their individual capacity, except to the state, for any act done or omitted in connection with the performance of their duties under this chapter.
(e) A suit against the commission must be brought in a court with jurisdiction in Marion County. Notice or summons of the suit shall be served upon the president, vice president, or secretary of the commission. In a suit against the commission, it is not necessary to name the individual members of the commission as either plaintiff or defendant. Commission members may sue and be sued in the name of the Indiana war memorials commission.
(f) The commission shall:
(1) report to the governor through the adjutant general; and
(2) be under the adjutant general for administrative supervision.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-3 Appointment of members; term; removal of members
Sec. 3. (a) The governor shall appoint members of the commission for a term of three (3) years, subject to removal as provided in this section.
(b) The commissioners:
(1) must be persons of high standing and character; and
(2) serve without compensation, except for reimbursement for any reasonable expenses necessarily incurred by the commissioners in the performance of their duties.
(c) The commissioners shall be selected without regard to their political affiliations. However, not more than six (6) of the commissioners at any time may be members of the same political party.
(d) The governor may, for just cause, based upon written charges specifying alleged misconduct, remove any member of the commission, after notice to the member and a public hearing.
(e) The governor shall appoint a qualified person to fill the unexpired term of a member who does not complete the member's term.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-4
Certificate of appointment
Sec. 4. (a) The governor shall execute a certificate of appointment that makes reference to this chapter and sets forth the term of appointment for each member of the commission. The governor shall deposit the certificates of appointment in the office of the secretary of state, who shall record the certificates in a book kept for that purpose.
(b) The secretary of state shall notify each person appointed as a commissioner of the person's appointment. The person's acceptance of the appointment shall be signified by subscribing to an oath, to be endorsed on the certificate of appointment:
(1) to support the Constitution of the United States and the Constitution of the State of Indiana; and
(2) to faithfully and honestly discharge the person's duty under the law as a commissioner.
(c) The secretary of state shall deliver the certificate, when recorded, to the person named in the certificate. The certificate constitutes the commission of the person named as a member of the commission for the term specified.
(d) If a person appointed fails to qualify under this section within ten (10) days after notice of the person's appointment, the governor shall appoint another qualified person as a commissioner.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-5
Election of officers
Sec. 5. (a) The commission shall elect the following:
(1) One (1) member of the commission to serve as president.         (2) One (1) member of the commission to serve as vice president.
(3) One (1) qualified person who is not a member of the commission to serve as secretary of the commission.
The commission shall elect officers each year. Officers shall hold their respective offices for one (1) year or during the pleasure of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-6
Bonding of officers
Sec. 6. (a) The president and vice president of the commission shall, before entering upon the discharge of their duties, give bond to the approval of the governor, each in the sum of ten thousand dollars ($10,000), conditioned for the faithful performance of the duties as may be imposed upon them by law.
(b) The officers and any other officers required to give a bond under this chapter may furnish as surety any surety company authorized to transact business in Indiana that meets the approval of the commission, and the premium on any bond shall be paid as a part of the expenses of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-7
Duties of president
Sec. 7. (a) The president shall do the following:
(1) Preside over the meetings of the commission.
(2) Sign all vouchers approved by the commission under this chapter.
(3) Sign all contracts and agreements in the name of the commission that have been authorized by the commission. The secretary shall attest to contracts signed by the president.
(b) If the president is absent or unable to act, the vice president shall perform the president's duties.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-8
Duties of secretary; bond
Sec. 8. (a) The secretary appointed by the commission shall take an oath to faithfully perform the duties of the secretary's office.
(b) The secretary shall do the following:
(1) Keep a record of the proceedings of the commission.
(2) Make a record of contracts and obligations.
(3) Furnish each contractor with a copy of the contractor's contract that:
(A) is endorsed "approved by order of the commission";
(B) lists the date of the approval; and
(C) is signed by the secretary.
A contract is not valid until endorsed and delivered by the secretary.         (4) Certify all vouchers ordered by the commission.
(5) Keep a set of books to show the financial condition of the commission.
(6) Make quarterly statements as provided in this chapter of the costs and expenditures of the commission, a complete list of vouchers, and for what purpose and to whom paid. The reports shall be filed with the auditor of state as provided in this chapter and are open to the inspection and use of the general assembly.
(c) The secretary shall give a bond in the sum of ten thousand dollars ($10,000) for the faithful performance of the secretary's duties.
(d) The contracts for any purpose connected with the Indiana World War Memorial shall be recorded by the secretary in a book kept for that purpose. The secretary shall retain on file all vouchers and other valuable papers of value to the commission, to the contractor, and to the public.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-9
Superintendent; bond
Sec. 9. (a) The commission may employ a superintendent.
(b) The superintendent shall give bond in an amount and with surety to be approved by the commission.
(c) The superintendent's duties and compensation shall be prescribed by the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-10
Care and preservation of personal property of commission
Sec. 10. (a) The commission shall employ an individual who is responsible for the care and preservation of all personal property owned by the commission that has historic significance.
(b) The individual employed by the commission under subsection (a) must meet the qualifications set by the division of state museums and historic sites of the department of natural resources.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-11
Commission duties
Sec. 11. (a) The commission shall do the following:
(1) Keep a record of the commission's proceedings.
(2) Make a quarterly report for public use that includes the following:
(A) A detailed account of the expenditures of the commission.
(B) A summary of the commission's proceedings that includes:
(i) a statement of all contracts let;
(ii) the name of the person to whom the contracts were let;

and
(iii) the amount of each contract.
(b) The report required under subsection (a) must be filed with the auditor of state.
(c) Reports created and filed under this section are public records.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-12
Rulemaking; meetings
Sec. 12. (a) The commission may adopt rules that set forth:
(1) the time, place, and method of calling and conducting meetings; and
(2) the manner and method of the conduct of business, including:
(A) the government and regulation of the commission's employees; and
(B) the management of the ground and premises under the commission's care and control;
as the commission considers prudent and not inconsistent with this chapter and other statutes.
(b) The commission shall meet at the call of the commission's president or at the time set forth in the commission's rules. A majority of the members constitutes a quorum for the transaction of business. However, all official action of the commission must receive the approval in a meeting of a majority of all the members of the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-13
Preservation of battle flags
Sec. 13. (a) The commission shall designate one (1) of its members to do the following:
(1) Assume general charge of and preserve all Indiana battle flags.
(2) Have custody of all battle and organization flags in the possession of the state that were used by any of the military organizations of the state:
(A) in any of the wars or campaigns in which the United States has been engaged; and
(B) in which Indiana veterans have participated.
(3) In the preservation of the battle flags, as far as possible, see that the name and the branch of service in which the organization served are attached to or preserved with the flag.
(4) Collect data in reference to each organization or military unit whose flag is in the possession of the commission and place the data with the flag or banner of each of the organizations or military units.
(b) The commission shall do the following:
(1) Collect Indiana battle flags not in the possession of the state from the United States, patriotic societies, or individuals.         (2) Reinforce, collect the data for, and otherwise prepare all battle flags for preservation.
(3) Collect, systematize, and prepare a brief history of each flag and index and catalogue each flag.
(4) Collect, purchase, and procure all necessary materials for the preservation of the flags.
(5) For the purpose of collecting and preparing the necessary data, reinforcing the flags, and performing other duties required by this chapter:
(A) with the approval of the budget agency, employ and fix the compensation of employees as may be necessary; and
(B) purchase material of any character that is required in carrying out this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-14
Civil War flags fund
Sec. 14. (a) The Civil War flags fund is established to restore and preserve Civil War flags.
(b) The commission:
(1) shall administer the fund; and
(2) may spend the money in the fund for the purposes of the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) All money accruing to the fund is appropriated continuously for the purposes of the fund.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-15
Flag preservation cases
Sec. 15. (a) All flag cases completed shall be in the custody of the commission. The superintendent shall have the cases cleaned periodically as necessary.
(b) The commission may determine the method and manner in which the flags shall be preserved.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-16
Indiana war memorial location; name; limitation on character and height of buildings in vicinity
Sec. 16. (a) Out-lot five (5) and out-lot thirty-six (36), in Indianapolis, according to the original plat of the city, are dedicated and set apart as grounds for the Indiana War Memorial subject to the

provisions of this chapter.
(b) Out-lots five (5) and thirty-six (36) dedicated in subsection (a), together with all or any part of squares five (5) and sixteen (16) or any part of those squares, in Indianapolis, according to the original plat of the city, that are acquired, dedicated, and set apart and added to the real estate dedicated in subsection (a) by:
(1) the state; or
(2) Indianapolis, by Marion County, or Indianapolis and Marion County jointly and then conveyed by the city, county, or city and county jointly by proper deed, grant, or contract to the state;
for War Memorial and other public purposes constitutes and shall be referred to as "Memorial Place". The permanent name of "Memorial Place" shall be selected by the commission.
(c) A necessity is declared to exist to limit:
(1) the kind, character, and height of buildings upon; and
(2) the use of real estate and buildings that are located within three hundred (300) feet of the outside boundaries of;
Memorial Place as constituted in this chapter. The commission may acquire, by purchase, donation, or condemnation, the right to limit the kind, character, and height of buildings upon and the use of real estate and buildings on real estate within three hundred (300) feet of the outside boundaries of Memorial Place.
(d) The commission shall erect and maintain in Indianapolis, upon or within grounds dedicated or acquired under this chapter, as the commission considers best, a suitable structure or structures:
(1) to commemorate the valor and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home and overseas in World War I;
(2) to provide a place or places of meeting and headquarters for organizations of soldiers, sailors, and marines or any other patriotic societies or associations;
(3) to keep records, archives, documents, flags, mementos, and relics; and
(4) for other public meetings and other public purposes;
to inculcate a true understanding and appreciation of the duties, benefits, and privileges of American citizenship and inspire patriotism and respect for the law to the end that peace may prevail, good will be promoted, justice be administered and established, public order maintained, and liberty and freedom under the law perpetuated.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-17
Conveyance of real estate; public park
Sec. 17. (a) If squares five (5) and sixteen (16) or any part of those squares in Indianapolis, according to the original plat of the city, are acquired, dedicated, and set apart and added to the real estate dedicated in this chapter by the state for war memorial and other public purposes by Indianapolis, by Marion County, or by the

city and county jointly by proper deed, contract, or grant, by which the city or county, or the city and county jointly, convey the real estate or any part of the real estate to the state for war memorial and other public purposes, the commission may accept from the city, the county, or the city and county jointly the deed, grant, or contract by which the real estate or any part of the real estate is conveyed to the state for war memorial and other public purposes, subject to the terms, conditions, and provisions contained in the deed, grant, or contract.
(b) The commission may agree that, to the extent that the city, the county, or the city and county jointly appropriate and use money in the acquisition of the real estate or any part of the real estate, the real estate and interests in the real estate and the memorial structures erected on the real estate (to the extent of the money so appropriated and used by the city, by the county, or by the county and city jointly) shall be a city war memorial, a county war memorial, or a joint war memorial.
(c) If the real estate or any part of the real estate is acquired and conveyed to the state, the commission may erect structures on outlots five (5) and thirty-six (36) dedicated in this chapter or upon any part of the real estate so dedicated or acquired as provided in this chapter as the commission considers best.
(d) The commission shall develop any part or all of the real estate described in this chapter that has been dedicated or acquired as provided in this chapter as a memorial place, together with square twenty-five (25), known as University Square in Indianapolis, according to the original plat of the city, to secure a harmonious and unified architectural and aesthetic effect of the entire series of grounds used and dedicated for memorial purposes. The grounds must include square twenty-five (25), known as University Square, which shall be and constitute a part of the memorial park, and shall be used as a public park.
(e) The commission may sell buildings and improvements situated on outlots five (5) and sixteen (16) when they come under the commission's jurisdiction, custody, and control or remove the buildings and improvements as the commission considers best. The commission may contract with Indianapolis, with Marion County, or with the county and city jointly, concerning the use and rents of the buildings and improvements on squares five (5) and sixteen (16) until it is necessary to remove the buildings for the purpose of erecting the memorial structure or structures. The commission may contract with the city or county or the city and county jointly with reference to the sale of buildings and improvements upon the real estate that may be acquired and conveyed to the state by the city or county or by the city and county jointly for War Memorial and other public purposes. The contracts must provide how the proceeds from the rent or sale of buildings and improvements shall be applied.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-18 Commission powers
Sec. 18. The commission may do the following:
(1) Make and execute contracts and other instruments that may be required in connection with the erection and maintenance of a suitable structure or structures upon or within Memorial Place.
(2) Adopt rules for the following:
(A) The proper management, government, and use of Memorial Place and the structures situated on Memorial Place.
(B) The government of employees.
(3) Acquire by condemnation the right to limit the kind, character, and height of buildings upon and the use of real estate or buildings located within three hundred (300) feet of the outside boundaries.
(4) Adopt reasonable rules as are proper to limit the kind, character, and height of buildings located or erected within three hundred (300) feet of the outside boundaries of Memorial Place and the use of the buildings or real estate. A building constructed or maintained or business conducted in violation of any rule may be abated as a nuisance in an action begun and prosecuted by the commission.
(5) Receive donations, gifts, devises, and bequests and use them in connection with the purposes of this chapter.
(6) Establish a nonprofit corporation to do the following:
(A) Promote public support for the purposes of the commission and this chapter.
(B) Preserve and promote the historical and educational activities of the commission.
(C) Operate for the benefit of the purposes of the commission and this chapter.
The corporation is subject to audit by the state board of accounts as if it were a state agency.
(7) Transfer money donated to the commission for the purposes described in subdivision (6) to a corporation established under subdivision (6).
(8) Transfer:
(A) artifacts;
(B) images; or
(C) documents of cultural heritage, historical, or museum relevance;
under the commission's control to a corporation established under subdivision (6) without complying with IC 5-22-21 and IC 5-22-22.
As added by P.L.2-2003, SEC.9. Amended by P.L.17-2005, SEC.1.

IC 10-18-1-19
Monument Circle
Sec. 19. (a) The grounds that belong to the state in Indianapolis:
(1) designated in the Constitution of the State of Indiana as

Governor's Circle;
(2) later called "Circle Park"; and
(3) known and designated as "Monument Place";
shall be known and designated as "Monument Circle".
(b) All written instruments and all laws that relate to the grounds described in subsection (a) in statutes are effective for the purpose intended when the grounds are described and designated as Monument Circle.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-20
Rules for government of Monument Circle
Sec. 20. The commission shall adopt rules for the government of the monument and Monument Circle. The rules are binding and effective when approved by the governor.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-21
Soldier's and Sailor's Monument employees and superintendent
Sec. 21. (a) The commission:
(1) has general control of the State Soldiers' and Sailors' Monument Circle; and
(2) may employ a superintendent.
(b) The superintendent may, with the advice and consent of the commission, appoint engineers, elevator operators, electricians, and watchmen as are actually required, all of whom are subject to removal at any time by the commission for any reason satisfactory to the commission.
(c) The superintendent:
(1) has direct charge and supervision of the monument and Monument Circle, subject to the orders of the commission; and
(2) may require watchmen to act as elevator operators and elevator operators to act as watchmen.
(d) The superintendent and the engineers, watchmen, and elevator operators have police powers with all powers of a constable.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-22
Superintendent; financial duties
Sec. 22. (a) The superintendent shall execute a bond in the penal sum of five thousand dollars ($5,000), to be approved by the commission.
(b) The superintendent shall:
(1) on the first day of each month, make a sworn statement to the auditor of state of all receipts and expenditures, with vouchers attached for the preceding month, on account of the monument; and
(2) at the same time, pay over to the treasurer of state all money received by the superintendent from all sources in the operation of the monument for the preceding month. The auditor of state shall draw a warrant on the treasurer of state, payable to the superintendent, engineers, elevator operators, and watchmen, for the amounts due them as salaries and to the superintendent for a total of expenditures other than salaries incurred in the management of the monument and Monument Circle as shown by the vouchers.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-23
Perpetual maintenance
Sec. 23. The Soldiers' and Sailors' Monument and all approaches to the monument and all surroundings belonging to the state shall be maintained perpetually and inviolate for the purpose originally designed.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-24
Desecration
Sec. 24. A person may not desecrate the Soldiers' and Sailors' Monument in Indianapolis, the street known as Monument Circle, or any of the premises or approaches surrounding the monument by building a wall, fence, or other obstruction in or about the premises, approaches, or street known as Monument Circle surrounding the monument:
(1) to sell or offer to sell any article of merchandise;
(2) to have or to hold any show, carnival, circus, or masquerade;
(3) to maintain any tent or building in or about the street, premises, or approaches;
(4) to hold a political meeting;
(5) to in any way obstruct the view or approaches to the street, or premises; or
(6) to use the premises, street, or approaches;
for purposes other than those intended in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-25
Intentional damage; penalty
Sec. 25. A person who intentionally damages or removes any of the property of the state on Monument Circle is liable for the payment of a penalty not less than twice the sum necessary to repair the damage or restore the lost property. The penalty may be collected by the commission in a civil action.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-26
Souvenirs; fund
Sec. 26. (a) The commission may do the following:
(1) Make or sell the following:
(A) Pictures, models, books, and other representations of the monuments and grounds.             (B) Souvenirs.
(2) Establish and maintain souvenir shops on property that the commission manages.
(3) Hire and pay salaries for full-time or part-time employees for the souvenir shops.
(4) Contract with a nonprofit organization or corporation for the continuous management of the souvenir shops.
(5) Report annually to the governor on the activities, revenues, expenditures, and profits of the souvenir shops.
(b) Notwithstanding section 27 of this chapter, the following apply to the profits from souvenir shop sales:
(1) The souvenir shop fund is established. The souvenir shop fund shall be administered by the commission.
(2) Profits from the sales at souvenir shops established under subsection (a) shall be deposited in the souvenir shop fund.
(3) The treasurer of state shall invest the money in the souvenir shop fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(4) The expenses of administering the souvenir shop fund shall be paid from money in the fund.
(5) The commission may spend the money in the souvenir shop fund for the following purposes:
(A) Maintenance or repair of properties managed by the commission.
(B) Maintenance, repair, and acquisition of the following:
(i) Battle flags.
(ii) Appropriate artifacts.
(iii) Appropriate memorabilia.
(6) All money accruing to the souvenir shop fund is appropriated continuously for the purposes listed in subdivision (5).
(7) Money in the souvenir shop fund at the end of a state fiscal year does not revert to the state general fund.
(c) A person may not make or sell pictures, models, books, or other representations of the monuments or grounds unless the person is authorized to do so by the commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-27
Funds for restoration and repair
Sec. 27. Money recovered or accrued under this chapter shall be used:
(1) to keep:
(A) the State Soldiers' and Sailors' Monument and subsidiary monuments; or
(B) the Monument Circle and its decorations and improvements;
in repair; and
(2) to restore any parts of the monuments or the Monument Circle that have been broken, destroyed, removed, or injured. As added by P.L.2-2003, SEC.9.

IC 10-18-1-28
Superintendent and employees; powers of arrest
Sec. 28. The superintendent of the State Soldiers' and Sailors' Monument and of Monument Circle and those serving under the superintendent who are appointed by the commission have police powers and may make arrests or do other things as may be needed to enforce the laws for the protection and care of the monuments and Monument Circle.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-29
Use of commission structures for public purposes
Sec. 29. The commission may grant the use for public purposes of any structures or any parts of structures erected by the commission under this chapter without rent or charge or for only a nominal rental:
(1) to any organizations of soldiers, sailors, and marines and others as a place for their meeting and headquarters and for the keeping of records, archives, documents, flags, mementos, and relics; and
(2) for other public meetings and other public purposes not inconsistent with the purpose of this chapter;
for the time and upon the terms and conditions as the commission determines.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-30
Contracts; notice; competitive bidding
Sec. 30. (a) The commission may not enter into a contract for:
(1) the purchase or sale of property, material, or supplies; or
(2) the performance of work or labor, except for salaries of employees;
if the work and labor or materials and supplies cost more than ten thousand dollars ($10,000) without first giving notice of its intention to purchase or sell the materials or supplies or to contract for the work or labor by publication in a newspaper of general circulation printed and published in the English language in Indianapolis for two (2) successive weeks before the time fixed for the letting of the contract or the sale of the property.
(b) A contract under this section must be in writing. The other contracting party shall furnish bond for the faithful performance of the contract in an amount fixed by the commission and with surety to the commission's approval, conditioned upon the faithful performance of the contract. However, if the commission decides to purchase a patented article or material or an article or material of a special type, character, or design of construction or make that may be purchased from only one (1) person, firm, limited liability company, or corporation, their agents or representatives, or for which there is a fixed, standard price, the commission is not required to take

or receive competitive bids. However, the commission shall publish in the manner set forth under subsection (a) the number and character of the article or kind and quality of material proposed to be purchased, the unit price, and the total sum to be paid.
(c) A contract made in violation of this section is void.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-31
War Memorial fund
Sec. 31. (a) The Indiana War Memorial fund:
(1) is subject to the laws of this state that concern the deposits and safekeeping of public funds; and
(2) shall be deposited under the advisory supervision of the state board of finance in the same way and manner and at the same rate of interest and under the same restriction as state funds.
(b) Interest that accrues to the fund shall be added to and become a part of the Indiana War Memorial fund.
(c) The Indiana War Memorial fund and the accounts of each public officer, employee, or person entrusted by law with the raising, disposition, or expenditure of the fund or any part of the fund are subject to the same penalties and the same provisions for publicity as are provided by law for state funds and state officers.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-32
Contract for additional structures
Sec. 32. The commission, with the approval of the governor, may let a contract for the erection of additional structures on the site of the Indiana World War Memorial, in accordance with plans and specifications adopted by the commission, with the approval of the governor, to any competent and reliable contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-33
Commemoration of those who served in World War II and Korean Conflict
Sec. 33. (a) The commission shall commemorate the valor of those loyal citizens of this state who served with the armed forces of the United States during World War II and the Korean Conflict by placing their names in the archives of the World War Memorial located at Indianapolis.
(b) The names must be placed in the archives in the same manner as those honored by Indiana who served in World War I.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-34
Commemoration of those who served in Vietnam
Sec. 34. (a) The commission shall commemorate the valor of those loyal citizens of Indiana who served with the armed forces of

the United States during the Vietnam conflict by placing their names in the archives of the World War Memorial located at Indianapolis.
(b) The names must be placed in the archives in the same manner as those honored by Indiana who served in World War I, World War II, and the Korean Conflict.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-35
Injunctions; enforcement of chapter; taxes
Sec. 35. A suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter may not be commenced.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-36
Tax exemption
Sec. 36. All property of every nature and kind constituting a memorial or used in connection with a memorial is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-37
Violations
Sec. 37. Except as otherwise provided in this chapter, a person who violates this chapter commits a Class B infraction.
As added by P.L.2-2003, SEC.9.

IC 10-18-1-38
Pecuniary interest of members and employees; offense
Sec. 38. It is a Class D felony for a member of the commission or the architect, secretary, superintendent, or any other person in the employ of the commission to:
(1) knowingly be interested in or derive any profit from any contract, employment, or purchase connected with the Indiana World War Memorial or with any action of the commission; or
(2) knowingly be interested in any claim against the commission or the state growing out of the erection or maintenance of the Indiana World War Memorial;
other than for the compensation for their services or for their expenses as provided in this chapter.
As added by P.L.2-2003, SEC.9.



CHAPTER 2. WORLD WAR MEMORIALS

IC 10-18-2-1
"World war memorial"
Sec. 1. As used in this chapter, "world war memorial" means:
(1) World War I memorial parks and artificial lakes in World War I memorial parks; or
(2) World War I structures.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-2
Authority to erect memorials; county authority to erect memorials jointly
Sec. 2. (a) A county may through its county executive acquire by:
(1) purchase;
(2) donation; or
(3) condemnation;
suitable real estate to construct and maintain structures to commemorate the bravery, courage, valor, and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home or overseas in World War I.
(b) At a world war memorial, a county may do the following:
(1) Provide a place for meetings and headquarters for organizations of active or retired military personnel or any other patriotic associations.
(2) Provide storage for the keeping of records, archives, documents, flags, mementos, and relics.
(3) Provide space for public meetings and for other public purposes.
(4) Inculcate an understanding and appreciation of the duties, benefits, and privileges of American citizenship.
(5) Inspire patriotism and respect for the law to the end that peace may prevail.
(6) Promote good will and justice.
(7) Perpetuate liberty and freedom.
(c) In addition to the powers provided under subsections (a) and (b), a county may do the following:
(1) Acquire by purchase, donation or condemnation any interest in real property to be dedicated by the county and added to any real property that is dedicated by the state for World War Memorial and other public purposes, by proper contract, deed, or grant. The real property acquired shall be conveyed by the county to the state for World War Memorial and other public purposes as provided in the contract, deed, or grant.
(2) Join with any city located in the county to acquire by purchase, donation, or condemnation, interests in real property to be dedicated by the county and the city jointly and added to any real property that is dedicated by the state for World War

Memorial and other public purposes, by proper contract, deed, or grant. The real property acquired shall be conveyed by the county and city jointly to the state for World War Memorial purposes and other public purposes as provided in the contract, deed, or grant.
(3) Join with any city located in the county to:
(A) acquire by purchase, donation, or condemnation interests in real property;
(B) construct and maintain on the real property a joint city and county World War Memorial; and
(C) use the real property for other public purposes as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-3
County executive authority; appropriation; limitation
Sec. 3. (a) A county executive may appropriate, without any appropriation by the county council of the funds of the county for a world war memorial and other public purposes.
(b) Funds appropriated for a world war memorial may not exceed one-half of one percent (0.5%) of the adjusted value of taxable property of the county, to be determined under IC 36-1-15.
(c) The county shall use the funds appropriated to acquire real estate and construct structures for a world war memorial and other public purposes, as authorized by this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-4
Appropriations; bonds; loans
Sec. 4. (a) A county and its county executive may appropriate money for any or all of the purposes as provided in this chapter:
(1) out of the general funds of the county; or
(2) from the proceeds of a bond issue.
(b) A county may issue and sell bonds for the purpose of raising funds to comply with this chapter.
(c) If:
(1) a county executive decides to establish a world war memorial; and
(2) there is sufficient money in the county's general fund to pay the entire cost of the world war memorial;
money from the county's general fund may be appropriated.
(d) If there is not sufficient money in a county's general fund, the county auditor shall certify to the county executive, who may authorize and make a loan not exceeding one-half of one percent (0.5%) of the adjusted value of the taxable property of the county, to be determined under IC 36-1-15.
(e) It is not necessary to obtain:
(1) the authorization of the county council; or
(2) the appropriation by the county council;
for any money for the payment of the bonds authorized under this

section or the interest on the bonds.
(f) A county executive may issue bonds in the name of a county to fund or refund a loan or loans as authorized by this chapter.
(g) A bond for world war memorials shall be issued in any denomination of not more than one thousand dollars ($1,000) each and in not less than twenty (20) or more than fifty (50) series.
(h) Each bond series is to be for an amount determined by the county executive and shall be payable one (1) series each year, beginning on July 1 of the fifth year after the bonds are issued.
(i) A bond shall be negotiable as inland bills of exchange and shall bear interest at a rate not exceeding five percent (5%) per annum, payable semiannually on July 1 and January 1 of each year.
(j) A bond shall be exempt from taxation for any and all purposes.
(k) All proceeds of bonds issued and sold under this chapter by a county, including any premium, shall be kept in a separate and specific fund to be known as the world war memorial fund.
(l) Any surplus remaining in a world war memorial fund after all the demands of the county have been paid and discharged shall be transferred by the county executive to the world war memorial bond funds.
(m) A series of bonds issued under this chapter may not be for less than one-fiftieth (1/50) of the total amount of bonds issued.
(n) A suit to question the validity of bonds authorized to be issued by this chapter may not be instituted after the date set for the sale of the bonds. All bonds are incontestable for any cause except for excess of constitutional limit.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-5
Taxes levied for bonds
Sec. 5. (a) If a county issues bonds for a world war memorial under this chapter, the county fiscal body, county executive, and any other county official who fixes rates or levies taxes shall yearly tax all real and personal property within the county at a rate on each one hundred dollars ($100) of taxable property to meet the interest and principal on world war memorial bonds as they mature.
(b) Taxes levied for world war memorial bonds:
(1) shall be collected by the treasurer of a county or other proper officer in the same manner as other taxes are collected and enforced;
(2) shall be kept in a separate fund to be known as the world war memorial bond fund;
(3) shall be applied to the payment of the bonds issued under this chapter and interest as the bonds mature; and
(4) shall be deposited in an interest earning account with one (1) or more of the depositories in the county, with all interest earned becoming a part of the fund.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-6 Design and construction plan
Sec. 6. (a) A county executive establishing a world war memorial shall adopt a design and a plan for the construction of a world war memorial.
(b) A county executive:
(1) may employ architects and other personnel necessary to design and supervise the building of a world war memorial; and
(2) shall not adopt any design or plan for a world war memorial that, together with the cost of real estate and other expenses for the establishment of the memorial, exceeds the amount authorized for the project. However, this limitation may not restrict the right of a county executive to enter into any contract with any city located in the county for the joint construction of a world war memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-7
Changes to design or plan
Sec. 7. All changes made in the designs or plans for a world war memorial are subject to the following:
(1) Changes must be agreed upon in writing, in advance, between the county executive and the contractor and architect.
(2) Compensation may not be paid for design or plan changes.
(3) Changes may not be made that will increase the total cost of the world war memorial.
(4) Changes may not affect the obligation of or release any surety or bondsmen on any contract or bond executed or given in connection with the building of the world war memorial. However, the liability shall be extended to embrace and cover the changes.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-8
Architect's bond and compensation
Sec. 8. The architect employed to supervise the building of world war memorial structures:
(1) shall, at the time of employment, execute a proper bond in an amount fixed by the county executive and with surety to the approval of the county executive;
(2) is liable on the bond for:
(A) any failure in faithfully discharging duties;
(B) all losses and damages that may be incurred on account of negligence; or
(C) violating this chapter; and
(3) is entitled to receive compensation as agreed upon in advance.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-9
Contracts; notice; bonds and sureties      Sec. 9. (a) If a county executive has adopted designs or plans for the construction of world war memorial structures as provided in section 6 of this chapter, the county executive shall:
(1) contract with a reliable contractor for all or any part of the construction of the world war memorial structure, as provided in this chapter; and
(2) publish for at least three (3) weeks, one (1) time each week, in a newspaper of general circulation published in the county a notice informing the public and contractors:
(A) of the nature of the structures to be constructed;
(B) that the designs and plans are on file in the office of the county executive; and
(C) that sealed proposals for contractors to work on the construction of the world war memorial are due not earlier than thirty (30) days from the first published notice.
(b) A county executive shall, by order, impose conditions upon:
(1) bidders;
(2) contractors;
(3) subcontractors; and
(4) materialmen;
with regard to bond and surety and guaranteeing the faithful completion of work according to contract.
(c) All contracts with builders, architects, or materialmen must reserve to the county executive for good cause shown the right to cancel a contract and to relet work to others. If a contract is canceled, at least ten percent (10%) shall be reserved from payments on estimates on work done in progress until the contracts are completed and the work done, inspected, and accepted by the county executive.
(d) A payment, partial or final, may not be construed as a waiver of defective work or materials or as a release for damages on account of defective work or materials.
(e) A surety may not be released from any obligation on its bond if the contractor is paid the whole or any part of the percentages required to be reserved from current estimates. A surety may not be released by any final payment made to the contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-10
Joint city and county contracts; county bonds
Sec. 10. (a) If a county has appropriated money to be used by the county executive under this chapter, the county executive may enter into a contract with any city located in the county for the joint acquisition of real estate for a world war memorial.
(b) Contracts between counties and cities for the joint acquisition of real estate for developing a world war memorial shall be made through the city's board of public works with the approval of the mayor.
(c) If a county executive decides to contract with a city for the joint acquisition of real estate and development of a world war memorial, the county executive shall adopt a resolution signifying

their desire and send a certified copy of a resolution to the mayor of the city. The mayor shall refer the resolution to the board of public works for action. Within sixty (60) days after the receipt of the resolution, the board of public works shall determine by resolution whether or not the city will join with the county in the execution of any contract for any purpose authorized by this chapter.
(d) If a county and city agree to join in the acquisition of real estate to be dedicated for a world war memorial as authorized by this chapter, the county executive shall execute a contract between the county and the city describing the real estate and interests in the real estate to be acquired jointly and the costs for the county and the city. The contract shall be executed in duplicate and shall be included in the minutes of the proceedings of the county executive and of the board of public works of the city.
(e) If a county and city agree to establish a joint world war memorial, then the county executive, acting for the county, and the board of public works, with the approval of the mayor, shall execute a contract between the county and city that must provide the following:
(1) For the acquisition of real estate and the construction of a joint world war memorial suitable for the county and city.
(2) The respective parts of the total cost of the world war memorial that shall be paid by the county and by the city and the time and manner of the payments.
(3) That the acquisition of real estate and the execution of all necessary contracts for the construction of the joint world war memorial shall be made by a board of trustees consisting of five (5) members to be appointed and have the powers and perform the duties as provided in this chapter.
(4) That the total costs of the acquisition of the real estate for the joint world war memorial and the construction of the world war memorial may not exceed the amount of money appropriated by the county executive and the common council of the city.
(5) That the necessary cost and expenses for the management, maintenance, repairs, and improvement of the memorial shall be paid by the county and city in the same proportion that they contribute to the establishment of the memorial.
(6) That the contract may contain any other terms, conditions, and provisions that may be agreed upon between the county and city, not inconsistent with this chapter.
(f) The county shall pay its part due under any contract executed by the county with any city within the county under this chapter from:
(1) the general funds of the county; or
(2) the proceeds of bond issue as provided in this chapter.
(g) The county, acting through its county executive, may issue and sell bonds for the purpose of raising funds to pay its part of the cost under any contract executed by the county with any city located within the county under this chapter.     (h) The county executive shall issue and sell the necessary bonds and levy and collect the necessary taxes to pay the bonds as they mature, together with interest, all as authorized in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-11
Boards of trustees for joint city and county memorials
Sec. 11. (a) If a county enters into a contract with any city for the establishment of a joint county and city world war memorial, as provided in this chapter, there is established a board of trustees that consists of five (5) members, to be known as "Trustees of the World War Memorial for the County of ____________ and the City of ______________ ", giving the name of the county and the name of the city.
(b) The trustees shall be appointed as follows:
(1) Three (3) trustees shall be appointed by the county executive of the county.
(2) Two (2) trustees shall be appointed by the mayor of the city.
(c) One (1) of the trustees appointed by the mayor shall be appointed for a term of two (2) years and one (1) for a term of three (3) years. Subsequently, the trustees shall be appointed by the mayor for a term of three (3) years. Two (2) of the trustees appointed by the county executive shall be appointed for a term of two (2) years and one (1) for a term of three (3) years. Subsequently, the trustees shall be appointed by the county executive for a term of three (3) years.
(d) The trustees shall be selected without regard to their political affiliations. Not more than three (3) trustees may be of the same political party. The mayor may not appoint more than one (1) trustee from any political party. The county executive may not appoint more than two (2) trustees from any political party.
(e) The board of trustees must be persons of high standing and character and serve without compensation but may receive reimbursement for any reasonable expenses necessarily incurred by them in the performance of their duties.
(f) The mayor or county executive may, for just cause, based upon written charges specifically alleging the misconduct, remove any member appointed by the mayor or county executive, after notice to the trustee board and a public hearing.
(g) In case of vacancy caused by removal or otherwise, the mayor or the county executive making the original appointment shall appoint a qualified person to fill the unexpired term.
(h) Each trustee shall do the following:
(1) Execute a bond to the county and city in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of duties as a trustee, with sureties to be fixed and approved by the judge of the circuit court.
(2) Take an oath that the trustee will support the Constitution of the United States and the Constitution of the State of Indiana and will faithfully discharge all of the duties as a trustee. The oath shall be endorsed on the bond, and the bond and oath shall

be filed with the clerk of the circuit court.
(i) If a joint county and city world war memorial is established, the board of trustees shall have all the powers and perform all the duties in relation to the acquisition of the ground and the construction of the joint county and city world war memorial as provided in this chapter to be done and performed by the county executive in relation to a county world war memorial.
(j) If a joint county and city world war memorial is established, all money appropriated by the county and the city shall be disbursed upon estimates submitted by the board of trustees and certified to the proper officers of the county and city as provided for in the contract between the county and city.
(k) A board of trustees may not be established if a county contracts with a city located in the county to jointly acquire real estate and interests in the real estate to be dedicated and added to an existing war memorial operated by the state.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-12
Memorial management, maintenance, repair, or improvement
Sec. 12. The county executive shall:
(1) provide a fund necessary for the:
(A) management;
(B) maintenance;
(C) repair; and
(D) improvement;
of any county world war memorial;
(2) pay its part of the cost of:
(A) management;
(B) maintenance;
(C) repair; and
(D) improvement;
of any joint county and city world war memorial, as determined by contract; and
(3) raise money for the fund by taxation in the manner provided by law for all other county expenses.
As added by P.L.2-2003, SEC.9. Amended by P.L.2-2005, SEC.43.

IC 10-18-2-13
Joint real estate acquisitions for state memorial
Sec. 13. (a) If a county decides to join a city located in the county to acquire real estate to be dedicated, set apart, and added to any real estate that may be designated for use or dedicated and set apart by the state as a world war memorial and other public purposes, as provided in this chapter, the county, through its county executive, shall execute proper deeds, grants, or contracts with the state to convey the real estate to the state for world war memorial and other public purposes, as authorized by this chapter.
(b) The deed, grant, or contract must provide:
(1) for the use by the county, or by the county and city jointly,

of the memorial grounds and structures; and
(2) that, to the extent of the money appropriated and used by the county in the acquisition of the memorial grounds and structures, the memorial grounds and structures shall be a county world war memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-14
Memorial use and rental
Sec. 14. (a) A county executive may allow any organizations of soldiers, sailors, and marines, and others to use any structure that is part of a world war memorial constructed under this chapter as a place for meetings and headquarters.
(b) A county executive may allow a structure at a world war memorial to be used for any public purposes.
(c) A county executive shall determine the terms and conditions of leasing space at a world war memorial under this section, including:
(1) whether to charge rent; and
(2) if rent is charged, the rental price.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-15
Donations, gifts, devises, and bequests
Sec. 15. (a) A county may receive donations, gifts, devises, and bequests for the county executive to use in connection with a world war memorial.
(b) Any money donated to a county for its world war memorial shall be paid out upon warrants drawn by the auditor of the county, without any appropriation by the county fiscal body, to the county executive.
(c) The county may use money received as donations, gifts, or devises for the:
(1) construction of a world war memorial, alone or with any city; or
(2) acquisition by the county, or jointly by the county and any city located in the county, of real estate and interests in real estate to be dedicated, set apart, and added to any real estate that may have been designated for use or dedicated and set apart by the state for world war memorial and other public purposes;
as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-16
Eminent domain
Sec. 16. (a) A county executive, acting jointly with the board of public works of a city located in the county to acquire grounds, real property, and interests in real property, by purchase or condemnation for any of the purposes authorized by this chapter, may proceed under IC 32-24, together with all the powers of eminent domain

granted under this chapter.
(b) Before a county executive may purchase real property or interests in real property, by the county, jointly by the county and a city located in the county, by the county executive or board of trustees, as provided in section 11 of this chapter, or by the county executive acting jointly with the board of public works of any city located in the county, the county executive must have the real property appraised at its true cash value by at least:
(1) one (1) disinterested freeholder of the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana. One (1) of the appraisers described in subdivision (2) must reside not more than fifty (50) miles from the property. The county executive may not pay more than the appraised value for any real property and interests in real property.
(c) If an owner refuses to sell real property at the appraised value,
the property must be acquired by condemnation. If a county acts alone, an attorney representing the county shall conduct all the legal proceedings necessary in the purchase or condemnation of real property. The legal department of a city and an attorney representing the county, if the county and city act jointly under this chapter, shall conduct all the necessary legal proceedings, without additional compensation, for the purchase or condemnation of real property.
(d) If a county acquires real property for any of the purposes provided for by this chapter or joins with a city located in the county in the acquisition of real property for any of the purposes provided for in this chapter, the county, acting by and through its county executive, or the county, by and through its county executive acting jointly with any city located in the county, by and through its board of public works, with the approval of the mayor, may sell the buildings and improvements on the real property.
(e) The net rent or proceeds of the sale of the building and improvements on the real property at a war memorial, if the real property was acquired by the county, shall be added to and become a part of the county world war memorial fund. If the real property was acquired by the county and any city located in the county jointly, the rent and proceeds of sale shall be added to the county world war memorial fund and the city world war memorial fund in the same proportions that the city and county contributed to the acquisition of the real property, buildings, and improvements, or the county.
(f) The county and a city located in the county acting jointly, as provided in this chapter, may convey any real property acquired to the state. The contract with the state must provide for the rent of buildings and improvements on real property, until necessary to remove the buildings and improvements, and for the sale of the buildings and improvements if the real property is needed by the board of trustees for world war memorial and other public purposes. The contract must provide how the net rent or proceeds will be applied.
(g) If a county institutes proceedings to condemn any real property or interests in real property or other property under this

chapter, the suit must be brought:
(1) in the name of the county;
(2) by an attorney representing the county; and
(3) at the direction of the county executive.
(h) If the joint condemnation of real property under this chapter is by a county and by a city located in the county, the suit must be brought in the name of the county, as provided in this section, and in the name of the city by its legal department, without additional compensation, at the direction of the board of public works. The county, or the county and the city jointly, may:
(1) join in one (1) action naming as defendants the owners and all persons interested in one (1) or more tracts of real property to be condemned; or
(2) institute proceedings to condemn separate tracts of real property.
As added by P.L.2-2003, SEC.9. Amended by P.L.113-2006, SEC.8.

IC 10-18-2-17
Issuing bonds to pay loans; refunding bonds
Sec. 17. (a) A county executive, instead of making a loan or loans as provided in section 4 of this chapter, may make a loan for a period of not more than ten (10) years for any of the purposes authorized by this chapter.
(b) A loan issued under this section must be at a rate of interest not exceeding six percent (6%) per annum, payable semiannually. The loan must be evidenced by the bonds of the county, which shall be payable at their maturity and not later than ten (10) years after the date of issue.
(c) A bond issued under this section is exempt from taxation for all purposes.
(d) If a bond issued under this section is issued for a longer period than five (5) years:
(1) at least one-fiftieth (1/50) of the total issue of the bonds must mature each year after the fifth year; and
(2) the balance of the bond must mature and be paid or refunded not later than ten (10) years after the date of issue.
(e) A county executive may refund a loan issued under this chapter with another bond issue in accordance with this chapter.
(f) A county executive may name the date when the first series of refunding bonds is due. However, the first of the series may not be for a longer period than five (5) years from the date of issue.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-18
Powers and duties of county executive or board of trustees
Sec. 18. In the establishment and maintenance of a county world war memorial, a county executive or a board of trustees of a joint county and city world war memorial has all the powers and duties conferred upon the Indiana War Memorials Commission under IC 10-18-1, in so far as the powers and duties are not inconsistent

with this chapter. However, a county executive or board may not employ a secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-19
Declaratory resolution
Sec. 19. (a) If a county executive desires to carry out this chapter, the county executive must adopt a declaratory resolution in substance as follows:
"Be it resolved, by the county executive of _______ County, that said county should proceed alone, or jointly with the city of _______ located in such county, to carry out the purposes of IC 10-18-2.".
(b) The resolution shall be recorded in the proceedings of the county executive. Notice of the adoption of the declaratory resolution shall be given by the county executive by the publication of the resolution in full by two (2) insertions published at least a week apart in accordance with IC 5-3-1-4.
(c) The county executive may:
(1) appropriate money;
(2) make loans;
(3) issue bonds;
(4) levy taxes; and
(5) do everything that may be necessary to carry out this chapter.
If any bonds are issued under this chapter by a county and the bonds have to be refunded, it is not necessary for the county executive to adopt a declaratory resolution.
(d) The rights and powers of this chapter vested in any county executive may not be exhausted by being exercised one (1) or more times, but are continuing rights and powers.
(e) If there is a second or other subsequent exercise of power under this chapter by any county, it is not necessary for the county executive to adopt a declaratory resolution. Any county acting a second or subsequent time may proceed to carry out this chapter without any appropriation by the county fiscal body and without being required to comply with any other law relating to appropriations and budgets except for section 2 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-20
Authority to erect memorials
Sec. 20. A political subdivision (as defined in IC 36-1-2-13) or municipal corporation (as defined in IC 36-1-2-10) may erect or cause to be erected a memorial to the armed forces of World War II under the same conditions that a memorial to the armed forces of World War I may be built.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-21 No authority for injunctions
Sec. 21. A suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter may not be commenced.
As added by P.L.2-2003, SEC.9.

IC 10-18-2-22
Property exempt from taxation
Sec. 22. All property that is:
(1) part of a county world war memorial;
(2) part of a joint county and city world war memorial;
(3) used in connection with a world war memorial; or
(4) acquired by a county or jointly by a county and a city located in the county for any purpose authorized by this chapter;
is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.



CHAPTER 3. CITY AND COUNTY WAR MEMORIALS

IC 10-18-3-1
Authority to erect memorials; establishing memorial
Sec. 1. (a) Counties and cities may provide and maintain a suitable memorial to commemorate the:
(1) courage, valor, and sacrifice of the members of the armed forces who served the United States in World War I or World War II; and
(2) faithful, loyal, and self-sacrificing service rendered by others to our country in those wars.
(b) A proceeding for the establishment and maintenance of memorials initiated under the provisions of another law may be continued and completed under this chapter without compliance with sections 2 through 5 of this chapter if the board of commissioners of the county or common council of the city has:
(1) determined to proceed with the memorial; and
(2) published notice of the determination.
(c) Before proceeding under this chapter, the board of commissioners or common council shall:
(1) by resolution, declare its intention to establish and maintain a memorial; and
(2) appoint a board of trustees in accordance with section 6 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-2
Memorial committee; report
Sec. 2. (a) The board of commissioners of a county or the common council of a city shall, on petition of at least one hundred (100) adult citizens of the county or city, appoint a committee to be known as the memorial committee. The appointments may not be made until after notice of the filing of the petition has been published for at least two (2) weeks. Publication must occur once each week in a newspaper of general circulation in the county or city.
(b) The committee must have at least five (5) but not more than fifteen (15) members. Each committee member must be a citizen of the county or city in which the memorial is proposed. The members must be appointed based solely upon their fitness, and the committee must include representatives of educational, benevolent, labor, and other interests.
(c) The members of the committee serve without compensation. However, the board of commissioners or common council may compensate members for necessary expenses in the performance of their duty, including compensation of expert advisers. The board of commissioners or common council may make an appropriation in advance to compensate members for necessary expenses.
(d) The committee shall make a careful study of the subject of a suitable memorial in the county or city and report its conclusions to

the board of commissioners or common council. The report must include:
(1) the kind of memorial regarded by the committee as appropriate;
(2) the estimated cost of erection and maintenance;
(3) the method of control; and
(4) any other matter the committee considers proper.
The committee shall make the report within six (6) months after appointment, unless a longer time is given by the board of commissioners or common council. A committee that fails to report within the time allowed is immediately regarded as dissolved, and the board of commissioners or common council shall appoint a new committee. A new committee appointed under this subsection is governed by the same rule regarding the filing of a report and dissolution.
(e) A vacancy in the committee shall be filled by the board of commissioners or common council.
(f) A county or city in which a memorial committee has been appointed may not erect or provide for the erection of a memorial until the committee has made its report.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-3
Petition to establish memorial; notice of petition
Sec. 3. (a) Public notice must be provided in the manner set forth under subsection (b) if a petition signed by:
(1) at least five hundred (500) citizens and taxpayers of a county; or
(2) at least two hundred (200) citizens and taxpayers of a city;
requests the establishment and maintenance within the county or city of a memorial for the soldiers and sailors of World War I. The petition must be addressed to the board of commissioners of the county or the common council of the city and filed in the office of the auditor of the county or clerk of the city.
(b) The auditor or clerk shall:
(1) publish a notice that includes a copy of the petition or a summary of the petition in a newspaper of general circulation printed and published in the county or city;
(2) post a notice that includes a copy of the petition or a summary of the petition in at least ten (10) public places in the county; and
(3) post a notice that includes a copy of the petition or a summary of the petition at the door of the county courthouse.
Notice under this subsection must also include the day the petition will be presented to the board. The day of the hearing must be fixed by the auditor or clerk at least thirty (30) days but not more than forty (40) days after the day of the filing of the petition. Notice of the petition signed by the auditor or clerk must be published for three (3) consecutive weeks and posted for at least twenty (20) days before the day designated by the auditor or clerk for the hearing. As added by P.L.2-2003, SEC.9.

IC 10-18-3-4
Petition requirements
Sec. 4. A petition filed under section 3 of this chapter must set forth the character and kind of a memorial proposed to be established or constructed and the probable cost of the memorial to the county or city.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-5
Petition hearing; remonstrance; appeal
Sec. 5. (a) On the day designated by the auditor or clerk for a hearing under section 3 of this chapter, the petitioners may make proof of the publication and posting of the notice of the hearing and present the petition to the board of commissioners or common council. However, if on or before the day of the hearing a written remonstrance is filed with the board of commissioners or common council, the board of commissioners or common council shall fix a new hearing date at least thirty (30) days but less than forty (40) days after the original hearing date. A written remonstrance must:
(1) be signed by citizens and taxpayers of the county or city;
(2) be equal in number to the signers of the petition; and
(3) ask that the memorial not be established or protest against the kind of memorial proposed and provide reasons for the protest. Before the new hearing date, additional names of citizens and taxpayers may be added to or withdrawn from the petition and remonstrance. A person who signs the petition may not be counted on a remonstrance against it. On or after the first day designated, a taxpayer may be added to a petition and remonstrance for hearing.
(b) If a remonstrance is not filed, the board of commissioners or common council may grant the petition and order the establishment of a memorial, subject to the conditions of this chapter. If a proper remonstrance is filed on the first day designated for the hearing, the board of commissioners or common council may grant the petition on or after the second day of the hearing as fixed by the board of commissioners, unless there is a greater number of qualified remonstrators against the memorial than petitioners for the memorial at that time. If this occurs, the petition shall be dismissed at the cost of the petitioners.
(c) A taxpayer of the county aggrieved by the action of the board may appeal its decision to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from the action of the board. The cause must be tried de novo.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-6
Board of trustees; officers; bond
Sec. 6. (a) Upon ordering the establishment of a memorial, a

board of trustees must be appointed under this section for the establishment, maintenance, management, and control of the memorial.
(b) The board of commissioners of a county or common council of a city shall name five (5) trustees, not more than three (3) of whom may be members of the same political party. The appointees constitute a board for the establishment, maintenance, management, and control of the memorial. The trustees shall serve as follows:
(1) One (1) of the trustees named by the board of commissioners or common council serves until the first Monday of the following January.
(2) One (1) trustee serves until the first Monday of the second January following the trustee's appointment.
(3) One (1) trustee serves until the first Monday of the third January following the trustee's appointment.
(4) Two (2) trustees serve until the first Monday of the fourth January following the appointment of the trustees.
On the expiration of the term of a trustee, a successor shall be appointed under this section to serve a term of four (4) years. Each subsequent trustee serves a term of four (4) years.
(c) The board of trustees shall elect a president, vice president, secretary, and treasurer. Elections must occur annually on the second Monday in January of each year or as soon after that day as possible. A trustee serves without compensation, except that a trustee is allowed all necessary expenses incurred in the performance of the trustee's duties.
(d) Bond for the faithful and honest performance of a trustee's duties is required. The form and amount of the bond is fixed by the board of commissioners or common council. If a surety bond is furnished by a trustee, the expense of the bond shall be borne by the county or city.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-7
Trustees' initial meeting; site selection; plans and specifications
Sec. 7. (a) As soon as selected, a trustee shall be notified of the appointment by the auditor or city clerk. The auditor or clerk shall fix a date for the trustees to meet for the purpose of electing officers and adopting suitable rules for the government of the board.
(b) The board of trustees shall select a proper site for the memorial. A county memorial must be located at or near the county seat of the county and must have plans and specifications drawn for the establishment of the memorial. The plans and specifications must provide for a memorial of the kind and character ordered established and constructed by the board of commissioners or common council.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-8
Bonds to establish memorial
Sec. 8. (a) The cost of establishing and constructing a memorial

and the expense of maintaining the memorial shall be derived from revenue generated by the memorial. If this revenue is not sufficient, the costs shall be borne by the county or city as provided in subsections (b) and (c).
(b) For the purpose of raising money to pay for the establishment of a memorial, the bonds of the county or city may be issued, not to exceed the amount of:
(1) the contract price;
(2) expenses incurred and damages allowed prior to the awarding of the contract;
(3) a sum sufficient to pay the per diem of the engineer, architect, and superintendent during the construction of the memorial; and
(4) other estimated costs necessary for the memorial.
The bonds must be in denominations of at least fifty dollars ($50) each, payable not more than twenty (20) years after the date of issue.
(c) The bonds shall be sold at not less than face value. The proceeds shall be kept as a separate and specific fund to be used by the county or city to pay for construction of the memorial and all proper expenses incident to construction. A payment may not be made for more than eighty percent (80%) of the engineer's estimate of work done by the contractor. The whole amount of the contract may not be paid until the memorial is fully approved by the board of commissioners or common council and the board of trustees and determined to be completed and satisfactory.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-9
Special tax
Sec. 9. For the purpose of raising money to:
(1) meet the bonds and interest on the bonds; or
(2) establish or erect a memorial without the issuance of bonds;
the county or city authorities shall annually, at the time the general tax levy is made, levy a special tax on the taxable property of the county or city, subject to this chapter. Funds may be raised in yearly amounts until a sufficient amount has accrued to enable the board or common council to proceed with the erection or establishment of the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-10
Limitations on indebtedness; tax exemption
Sec. 10. (a) A county or city may not issue bonds or any other evidence of indebtedness payable by taxation for the construction of a memorial if the total issue of the bonds exceeds two percent (2%) of the adjusted value of the taxable property of the county or city in which the memorial is located as determined under IC 36-1-15.
(b) Bonds or obligations issued in violation of this section are void.
(c) Bonds issued under section 8 of this chapter are exempt from

taxation.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-11
Fund for management, maintenance, repair, improvement, or extension of memorial
Sec. 11. (a) A surplus remaining from the sale of bonds for the establishment of a memorial must remain as a separate fund for the maintenance, repair, improvement, or extension of the memorial.
(b) Each year the board of county commissioners and the county council or the common council shall provide a fund necessary for the management, maintenance, repair, improvement, and extension of the memorial. Money for the fund shall be raised by taxation in the manner provided by law for other county or city expenses.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-12
Tax exemption; establishing memorial and board of trustees
Sec. 12. (a) If a city desires to erect or establish a memorial and the common council of the city:
(1) adopts a resolution declaring the desire;
(2) pledges the city to proceed promptly to erect the memorial in or near the city; and
(3) files a certified copy of the resolution with the board of county commissioners before the board has made an order granting a petition for a county memorial;
the taxable property of the city is exempt from the taxation authorized in this chapter for the erection, establishment, management, maintenance, repair, improvement, and extension of a county memorial. However, if the city, within one (1) year from the date of the order, has not in good faith begun the erection or establishment of a memorial that costs as much or more than the amount that would be derived from taxation of the taxable property of the city for the erection or establishment of the county memorial, then the exemption fails, and the property of the city shall be taxed for the county memorial in the same manner as other property of the county is taxed.
(b) If a person, an association, or a corporation establishes or erects in a city a suitable memorial for the permanent use of all people of the city as provided in section 15 of this chapter, and the cost of the memorial is equal to or more than the amount that would be derived from taxation of the property of the city for the erection or establishment of a county memorial, then the taxable property of the city is exempt from the taxation authorized in this chapter for the erection, establishment, management, maintenance, repair, improvement, and extension of a county memorial. However, the exemption fails unless the donor files with the board of county commissioners of the county in which a city is located a certificate signed by the donor declaring the intention to immediately begin the establishment or erection of the memorial. The signed certificate

must be filed with the board of county commissioners before the board has issued an order granting a petition for a county memorial.
(c) A corporation, instead of filing the certificate described in subsection (b), shall file with the board a certified copy of a resolution of its board of directors declaring the intention to immediately begin the establishment or erection of the memorial. The resolution must declare that the title to the memorial and the land upon which it is located are held by a board of trustees composed of five (5) members. The board of trustees and its successors are appointed by each donor. If there is a failure to make an appointment, the city council of the city shall have appointive power.
(d) The donors shall create an efficient organization among the people of the city to manage, maintain, repair, and improve the memorial under the powers and restrictions described in section 15 of this chapter. The organization consists of six (6) citizens of the city. Members of the organization:
(1) serve in a manner and for a term as lawfully provided by the donors;
(2) act in conjunction with the board of trustees as a board of managers; and
(3) have full charge and supervision of the establishment and erection of the memorial and its management, maintenance, repair, and improvement.
If the cost of management, maintenance, repair, and improvement exceeds the income derived from the memorial, the costs must be provided by voluntary contributions, donations, or endowments. The board of managers shall organize and adopt rules and bylaws for the conduct of its business as are usually adopted by similar bodies.
(e) If the memorial building and ground cease to be used for this purpose, the trustees shall reconvey the title to the donors, their heirs, successors, or assigns.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-13
Powers and duties of board of trustees; superintendent, engineer, or architect
Sec. 13. The board of trustees have:
(1) full charge and supervision of the construction of the memorial adopted; and
(2) authority to employ a superintendent, an engineer, or an architect.
Each person employed must be qualified and experienced and shall give bond for the faithful performance of the person's duties. The form and amount of the bond shall be fixed by the board of county commissioners or common council.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-14
Governing law      Sec. 14. If the erection or establishment of a memorial is governed by another statute, the procedure for erection, establishment, maintenance, control, and management prescribed by the other statute shall be followed instead of the procedure prescribed by this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-15
Hall, coliseum, or building use; no preferences or admission fee
Sec. 15. (a) If the memorial established is a hall, coliseum, or building of a similar nature, the hall, coliseum, or building must be used for public purposes of all kinds, but especially for the purpose of perpetuating and keeping those principles alive for which World War I was fought.
(b) Space must be provided for memorial tablets, works of art, relics, souvenirs, war records, and things that are:
(1) connected with or growing out of the war; and
(2) appropriate in the building in the opinion of the board of trustees.
Institutes, exhibits, shows, and entertainment of all kinds may be held in the building in the discretion of the board of trustees.
(c) The trustees may let the building for hire and fix a charge for letting the building for hire.
(d) A preference may not be shown to a church, political party, or class of society. However, this provision may not be construed to require or permit the use of the building by an organization or person to promulgate doctrines inimical to the government of the United States or Indiana.
(e) The memorial may not be:
(1) located, in whole or in part:
(A) upon land; or
(B) within land;
(2) connected to land; or
(3) used in connection with a land enclosure or other structure:
for which an admission fee is charged or that is used or controlled by a person or an organization other than the trustees in charge of the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-16
Trustees' reports and budgets; claims; revenues
Sec. 16. (a) The trustees shall make an annual report under oath to the board of county commissioners or common council. The annual report must include the activities of the trustees and of the receipts and expenditures of the memorial. The trustees shall prepare an annual budget and estimate for the board of commissioners and county council or common council so that adequate appropriation of funds may be made for the proper maintenance, repair, improvement, and extension of the memorial. A report must be made at other times if required by the board of commissioners or common council.     (b) All claims for expenditures incident to the maintenance of the memorial must be in the form used for the payment of other claims by the county or city. The claims must be:
(1) approved by the president of the board of trustees of the memorial; and
(2) allowed by the board of commissioners or common council in the same manner as other claims.
(c) All revenue from a memorial shall be accounted for by the board of trustees and delivered to the county treasurer or city fiscal officer on the first Monday of January and July of each year.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-17
Gifts and bequests
Sec. 17. This chapter does not prevent a gift or bequest by deed, will, or otherwise of property to a county or city for a memorial of the kind described in this chapter. A county and city may accept a bequest and gift. Property given to the county or city in this manner may be used exclusively or in conjunction with other donated property or county or city funds for a memorial. If a gift or bequest is made to a county or city, proper recognition of the gift or bequest shall be shown in connection with the memorial.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-18
Memorial art commission
Sec. 18. (a) The governor may appoint a commission known as the memorial art commission.
(b) The commission must consist of not more than seven (7) qualified persons who serve without pay. However, members are to be paid necessary expenses as certified by the governor to the auditor of state.
(c) The commission shall consider the artistic qualities of a plan for a proposed memorial.
(d) A memorial consisting of a building, monument, statue, tablet, picture, arch, or work of art of any kind may not be erected without first:
(1) submitting the plans to the memorial art commission; and
(2) securing criticism and advice from the commission with respect to the memorial.
If a state art commission is established by law, it is ex officio the memorial art commission.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-19
Bids and contracts; eminent domain
Sec. 19. A bid must be received and a contract awarded for the memorial in the same manner as provided by law for a county or city building. Land for a memorial may be acquired under the power of eminent domain in the same manner as other land is acquired by a

county or city for a public building.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-20
Limitation on number of memorials
Sec. 20. This chapter does not authorize the establishment of more than one (1) memorial at the expense of the county.
As added by P.L.2-2003, SEC.9.

IC 10-18-3-21
Trustee removal; board termination; final report
Sec. 21. (a) A trustee of a memorial may be removed and the position declared vacant by the board, common council, or judge appointing the trustee upon a showing that the trustee is incompetent, dishonest, or not performing the duties required by:
(1) law; or
(2) the governing rules of the board of trustees.
(b) At any time after a memorial building has been:
(1) erected and used for public purposes described in section 15 of this chapter; and
(2) fully paid for and all bonds or other indebtedness issued for the construction of the memorial has been retired;
the board of county commissioners or common council may by a two-thirds (2/3) vote of the board of commissioners or common council abolish and terminate the existence of the memorial board of trustees. The board of county commissioners or common council must have a signed petition requesting abolition and termination by all members of the board of trustees and the consent of the circuit court judge of the judicial circuit in which the county or city is situated. The judge's consent must be included on the signed petition. The board of county commissioners or common council shall fix a time not less than thirty (30) days or more than ninety (90) days from the date of the vote when the termination becomes effective.
(c) If the board of trustees has been abolished and terminated, the county auditor or city clerk shall notify the secretary of the board of trustees in writing of the time for the termination of the board of trustees.
(d) The board of trustees shall make a full and final report of its activities in the same manner as other reports required by this chapter. The report must be completed on or before the day fixed in the notice for termination.
(e) On and after the date fixed for the abolition and termination of the board of trustees, the custody, control, and management of the memorial shall be exercised by the officers, board, common council, or committee of the county or city that manages and controls other county or city buildings. The officers, board, common council, or committee of the county or city that manages and controls other county or city buildings shall perpetuate the memorial features of the building.
As added by P.L.2-2003, SEC.9.



CHAPTER 4. CITY WAR MEMORIALS

IC 10-18-4-1
"Board of public works"
Sec. 1. As used in this chapter, "board of public works" refers to the following:
(1) The board of public works and safety established in a city under IC 36.
(2) The board of public works in a city that has established a separate board of public works and a separate board of public safety under IC 36.
The term includes the department of public works in a city in which a department of public works has been established under IC 36.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-2
Authority to erect memorials; city authority to erect memorials jointly
Sec. 2. (a) A city, acting through its board of public works, with the approval of its mayor, when money has been appropriated for that purpose by an ordinance adopted and approved as provided in section 22 of this chapter, may do the following:
(1) Acquire, by purchase, donation, or condemnation, suitable interests in real property located in the city.
(2) Do the following on the real property described in subdivision (1):
(A) Erect and maintain upon the real property suitable structures to commemorate the bravery, courage, valor, and sacrifice of the soldiers, sailors, and marines of the United States and of all others who rendered faithful, loyal, heroic, and self-sacrificing service at home and overseas in World War I.
(B) Provide a place or places of meeting and headquarters for the following:
(i) Organizations of soldiers, sailors, and marines or patriotic societies or associations.
(ii) The keeping of records, archives, documents, flags, mementoes, and relics.
(iii) Other public meetings and public purposes.
(iv) The teaching of a true understanding and appreciation of the duties, benefits, and privileges of American citizenship to inspire patriotism and respect for the law to the end that peace may prevail, good will be promoted, justice be administered and established, public order maintained, and liberty and freedom under the law be perpetuated.
(b) In addition to the power given under subsection (a), a city may do the following:
(1) Acquire, by purchase, donation, or condemnation, any

interest in real property to be dedicated by the city and added to any real property that is dedicated by the state for World War memorial and other public purposes by proper contract, deed or grant. The real property acquired shall be conveyed by the city to the state for World War memorial and other public purposes, as provided in the contract, deed, or grant.
(2) Join with the county in which the city is located to acquire by purchase, donation, or condemnation interests in real property to be dedicated by the city and the county jointly and added to any real property that may have been or may be designated for use, dedicated, or set apart by the state for World War memorial and other public purposes by proper contract, deed or grant. The real property acquired shall be conveyed by the city and the county jointly to the state for World War memorial and other public purposes, as provided in the contract, deed, or grant.
(3) Join with the county in which the city is located to:
(A) acquire by purchase, donation, or condemnation of interests in real property;
(B) construct and maintain on the real property a joint city and county World War memorial; and
(C) use the real property for other public purposes as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-3
Appropriations; limitation
Sec. 3. (a) The legislative body of a city may, upon recommendation of the mayor and city controller, if applicable, by ordinance adopted and approved as provided in section 22 of this chapter, appropriate for the use of the board of public works of the city money of the city for World War memorial and other public purposes.
(b) Any money and the total of all money appropriated under this chapter may not exceed six-tenths of one percent (0.6%) of the adjusted value of the taxable property of the city as determined under IC 36-1-15.
(c) The board of public works, with the approval of the mayor, may use the funds so appropriated for any of the purposes described in section 2 of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-4
Real property acquisition; law governing contracts
Sec. 4. (a) The board of public works of a city, in the acquisition of real property as authorized by this chapter, shall acquire the real property under the statutes applicable to the city for acquisition of real property by donation, purchase, or condemnation.
(b) Except as provided in this chapter, the board of public works, in the construction of a memorial structure authorized by this

chapter, shall act under the statutes related to the letting of contracts for public work applicable to the city.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-5
Appropriations; bonds; loans
Sec. 5. (a) A city may appropriate money for use of the board of public works of the city for any of the purposes provided in this chapter, either out of the general funds of the city or from the proceeds of a bond issue for those purposes.
(b) A city may sell bonds for the purpose of raising funds to comply with this chapter.
(c) Except as provided in this chapter, the appropriation of money and the sale of bonds by a city is governed by the law relating to the appropriation of money and the sale of bonds by the city for other city purposes.
(d) The legislative body of a city may, by ordinance adopted and approved as provided in section 22 of this chapter, do any of the following:
(1) Authorize the city controller, if applicable, and the mayor, in the name of the city, to make permanent loans of money for any of the purposes of this chapter of any amount not more than six-tenths of one percent (0.6%) of the adjusted value of taxable property of the city as determined under IC 36-1-15.
(2) Authorize the city controller, if applicable, and mayor of the city to issue bonds for the purpose of funding or refunding loans made by the city under this chapter. Except as provided in this chapter, any loans must be made and governed by the law concerning permanent loans by cities. Any bonds must satisfy all of the following:
(A) The bonds may be issued in any denomination of not more than one thousand dollars ($1,000) each and in not less than twenty (20) or more than fifty (50) series. Each series must be for the amount as provided by the ordinance.
(B) The bonds must be payable one (1) series each year, beginning on July 1 of the fifth year after the issue of the bonds.
(C) The bonds must be negotiable as inland bills of exchange.
(D) The bonds must bear interest at the rate of not more than six percent (6%) a year, payable semiannually on July 1 and January 1 of each year.
(3) Authorize the city controller, if applicable, and mayor, in advertising for the sale of bonds, to ask for competitive bids on the bonds on any series of not less than twenty (20) nor more than fifty (50). The city controller, if applicable, and mayor may accept the bid that, in their judgment, is the most advantageous bid to the city.
(e) Bonds issued under this chapter are exempt from taxation for all purposes.     (f) A series of bonds issued under this chapter may not be for less than two percent (2%) of the total amount of bonds issued.
(g) The proceeds of bonds sold under this chapter by the city, including any premium on the bonds, must be kept as a separate and specific fund, to be known as the World War memorial fund. Money in the fund may be used only for any of the purposes described in section 2 of this chapter.
(h) The city legislative body may, by ordinance, transfer to the World War memorial bond fund any surplus finally remaining in the World War memorial fund, after all the demands on the city for money in the World War memorial fund have been paid and discharged.
(i) A suit to question the validity of any bond issued under this chapter may not be instituted after the date set for the sale of the bonds. All bonds, beginning on the date set for the sale of the bonds, are incontestable for any cause.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-6
Taxes levied for bonds; World War memorial bond fund; sinking fund
Sec. 6. (a) To raise money to pay the bonds and the interest on the bonds issued under this chapter, the legislative body of the city and all other officials, whether city or state, shall levy each year, in addition to all other taxes the city may levy, a tax on all property, real or personal, within the city, in the manner and at a rate on each one hundred dollars ($100) of taxable property in the city as to meet the principal of the bonds as they severally mature and interest accruing on the bonds. The legislative body of the city and the fiscal officer of the city shall certify the taxes levied each year to the auditor of the county in which the city is located or other proper officer not later than the first Monday of September in each year or at the time of the certification of the city's annual tax levy.
(b) Taxes levied and certified under this section shall be collected and enforced in the same manner as other taxes are collected and enforced. As the taxes are collected, the taxes shall be:
(1) kept in a separate fund to be known as the "World War Memorial bond fund"; and
(2) applied to the payment of the bonds issued under this chapter and interest accruing on the bonds as they severally mature, and for no other purpose.
All money collected for the payment of the bonds and the interest accruing on the bonds shall be deposited at interest with one (1) or more of the depositories as other public funds of the city. All interest collected becomes a part of the fund.
(c) In a city in which there has been established a sinking fund and a board of sinking fund commissioners:
(1) the World War Memorial bond fund shall be under the care, custody, control, and jurisdiction of the board of sinking fund commissioners; and         (2) all taxes authorized and required to be levied and collected under this section to pay the bonds as they mature and interest accruing on the bonds shall be used and applied by the board of sinking fund commissioners to pay the bonds as they mature with interest on the bonds.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-7
Designs, plans, and specifications; contents of architect and artisan proposals; cost limitations; design premium
Sec. 7. (a) The board of public works of the city shall select designs, plans, and all necessary specifications for the erection of the World War memorial. The board of public works shall publish notice:
(1) in at least:
(A) three (3) newspapers of general circulation, printed and published in the English language in Indiana, at least one (1) of which must be published in the city; and
(B) seven (7) other newspapers or publications published outside Indiana;
selected by the board of public works; and
(2) that, not less than four (4) months and not more than eight (8) months after the date of publication of the notice, the board of public works will receive and examine designs, plans, and specifications for the World War memorial structures submitted to the board by competing architects or artisans skilled in that work.
(b) Each architect or artisan competing must submit all the following:
(1) Full and careful estimates of the cost of construction of the World War memorial structures.
(2) A sealed proposal of the compensation the architect or artisan will require if the architect's or artisan's plan is adopted.
(3) A separate statement of the compensation the architect or artisan will require to superintend construction of the memorial structures.
(c) The board of public works may not adopt a design, plan, or specification that will cost more than the sum of the following:
(1) The amount appropriated for the memorial structures.
(2) The amount of any donations, devises, or bequests the city has received at the time the contract is awarded.
(d) To insure adequate competition, the board of public works may offer premiums of not more than fifteen thousand dollars ($15,000) for the best design, plans, or specifications for the World War memorial. The amount of any premium must be divided and awarded as first, second, and third premiums in the amounts and under the rules the board adopts.
(e) The board of public works may:
(1) reject any plans, designs, and specifications submitted if the board considers them unsuitable; and         (2) readvertise in the same manner as provided in this section for additional designs, plans, and specifications.
If the board of public works considers none of the designs, plans, and specifications suitable, the board may not award the premiums. Any premium awarded to the architect who becomes the supervising architect in building the World War memorial shall be considered fully paid by the commission or percentage agreed upon as specified in this chapter.
(f) In the selection of designs, plans, and specifications, the board of public works shall call for the assistance of all the following:
(1) The city's civil engineer.
(2) At least one (1) competent architect:
(A) of known skill and ability in the architect's profession; and
(B) who did not submit a design, a plan, or specifications for competition.
(3) One (1) contractor in good standing in the contractor's respective vocation.
(4) Other disinterested expert assistants as the board considers wise.
(g) The board of public works shall give the designs, plans, and specifications that have been submitted a thorough, critical examination and direct the experts called under subsection (f) to thoroughly examine the designs and specifications and carefully test the estimates submitted.
(h) If the board of public works finds:
(1) the specifications and estimates to be correct;
(2) that the designs, plans, and specifications, or any of them, can be constructed within the limits described in subsection (c); and
(3) that the designs, plans, and specifications are suitable in regard to permanence and appearance, adapted to all the purposes and aims for the World War memorial, and in keeping with the dignity of the city;
the board of public works may select the most meritorious of the designs, plans, and specifications and shall notify the successful architect of the selection. The board of public works shall return the rejected designs, plans, and specifications to the respective authors.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-8
Changes to designs, plans, and specifications
Sec. 8. (a) Subject to subsections (b) and (c), any changes made in the designs, plans, and specifications in the progress of the work:
(1) must be agreed upon in advance between the board of public works and the contractor and architect; and
(2) must have the cost of the changes fixed by contract in writing.
If changes made do not comply with subdivisions (1) and (2), the person making the changes is not entitled to any compensation for

the changes.
(b) A change may not be made that will increase the total cost of the World War memorial as prescribed in this chapter.
(c) Any changes do not affect the obligation of or release any surety on any contract or bond executed or given in connection with the building of the World War memorial structures, but the liability of the surety is extended so as to cover the change.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-9
Architect's bond and compensation
Sec. 9. (a) The architect who is selected as supervising architect in the building of the World War memorial structures is liable on the architect's bond for any of the following:
(1) Failure in faithfully discharging the architect's duties.
(2) All losses and damages that are incurred on account of the architect:
(A) violating this chapter; or
(B) neglecting the architect's duties.
(b) The architect is entitled to the compensation agreed upon in advance.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-10
Contracts; notice; bonds and sureties
Sec. 10. (a) After the board of public works has adopted the necessary designs, plans, and specifications for construction of the World War memorial structures as provided in this chapter, the board of public works shall award contracts for all or any part of the World War memorial structures to competent and reliable contractors as provided in this section.
(b) The board of public works shall publish for at least three (3) weeks, once each week, in a newspaper of general circulation, printed and published in the English language in the city, a notice:
(1) informing the public and contractors of the general nature of the structures to be constructed and of the fact that designs, plans, drawings, and specifications are on file in the office of the board of public works; and
(2) calling for sealed proposals for the work on a day not earlier than thirty (30) days from the first of such publications.
(c) The board of public works shall, by order, impose conditions upon bidders, contractors, subcontractors, and materialmen with regard to bond and surety, guaranteeing the good faith and responsibility of the bidders, contractors, subcontractors, and materialmen and insuring the faithful completion of the work, according to contract, or for any other purpose.
(d) The board of public works shall reserve ten percent (10%) from payments or estimates on work in progress until the contract is completed and the work done is inspected and accepted by the board. All contracts with contractors, subcontractors, architects, or

materialmen must reserve:
(1) to the board of public works, for good cause shown, the right to cancel the contract and to award the work to others; and
(2) at least ten percent (10%) from payments or estimates on work in progress until the contract is completed and the work done is inspected and accepted by the board.
(e) Payment by the board of public works, partial or final, may not be construed as a waiver of defective work or materials or as a release for damages on account of the defective work or materials. A surety may not be released from any obligation on the surety's bond if a contractor should be paid the whole or any part of the percentage required to be reserved from current estimates. A surety may not be released by any final payment made to a contractor.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-11
Joint city and county contracts; city bonds
Sec. 11. (a) If the board of public works of a city has been authorized by an ordinance of the city's legislative body, passed and approved under section 22 of this chapter, appropriating money to be used by the board of public works under this chapter, the board may, with the approval of the mayor of the city, enter into a contract with the county in which the city is located, acting through the board of commissioners of the county, providing for the acquisition jointly by the city and the county by purchase, donation, or condemnation of interests in real property to be added to real property designated for use by the state for World War memorial and other public purposes.
(b) The board of public works, with the approval of the mayor, may join with the county, acting through its board of commissioners, by an appropriate contract, deed, or grant, to convey to the state the real property acquired jointly by the city and the county for World War memorial and other public purposes, under the terms and conditions stated in the contract, deed, or grant.
(c) The board of public works of a city may contract with the county in which the city is located, acting through its board of commissioners, providing for the acquisition by purchase, donation, or condemnation of interests in real property and the construction of a World War memorial suitable for the city and county and suitable for other public purposes. If the city, through its board of public works and mayor, wants to contract under this chapter with the county in which the city is located for any of the purposes authorized by this chapter, the board of public works must adopt a resolution stating that proposal. A certified copy of the resolution must be delivered to the board of commissioners of the county. The board of commissioners of the county, not later than sixty (60) days after the receipt of the resolution, shall determine by order or resolution whether the county will join with the city in the execution of a contract for a purpose authorized by this chapter.
(d) If the city and county determine to join in the acquisition of interests in real property to be added to any real property designated

at any time for use by the state for World War memorial and other public purposes as authorized by law, then the board of public works, acting for the city with the approval of the mayor, shall execute a contract on behalf of the city with the county, acting through its board of commissioners. The contract must describe the real property interests to be acquired jointly by the city and the county and the part of the acquisition cost to be paid by the city and the part of the acquisition cost to be paid by the county. The contract may contain other provisions that the city and the county agree upon and that are not inconsistent with this chapter. The contract must be executed in duplicate and be recorded in the minutes of the proceedings of the board of public works of the city and of the board of county commissioners of the county.
(e) If the county and city determine to establish a joint World War memorial, then the board of public works, acting for the city with the approval of the mayor, shall execute a contract on behalf of the city with the county. The contract must provide as follows:
(1) For the acquisition of real property interests and the construction on the real property of a joint World War memorial suitable for the county and city.
(2) For the definite and respective parts of the total cost of the World War memorial that will be paid by the county and by the city and the time and manner of the payments.
(3) That the acquisition of the real property and the execution of all necessary contracts for the construction of the joint World War memorial shall be made by a board of trustees, consisting of five (5) members, to be appointed and have the powers and perform the duties as provided in this chapter.
(4) That the total cost of the acquisition of the real property for the joint World War memorial and the construction of the memorial may not exceed the sum of the following:
(A) The amount appropriated for the memorial by the city and by the board of commissioners of the county.
(B) Any amounts donated, contributed, or received by the city and by the county for the purpose of the World War memorial.
(5) That the necessary cost and expenses for the management, maintenance, repairs, and improvement of the World War memorial shall be paid by the county and city in the same proportion that they contribute to the establishment of the memorial.
(6) Any other provisions that may be agreed upon between the county and the city consistent with this chapter.
(f) The city shall pay for its part due under any contract executed with the county under this chapter either from the city's general funds or from the proceeds of bonds sold under this chapter.
(g) The legislative body of the city may authorize by ordinance the sale of bonds of the city for the purpose of raising funds to pay the city's part of the cost under a contract that it executes with the county under this chapter.     (h) The sale of bonds shall comply with a contract executed by a city with the county in which the city is located for any purpose authorized by this chapter, and the levy of taxes to pay the bonds, with interest accruing on the bonds, is governed by this chapter. The legislative body of the city and other proper officers shall sell the necessary bonds and levy and collect the necessary taxes to pay the bonds as they mature and the interest accruing on the bonds as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-12
Boards of trustees for joint city and county memorials
Sec. 12. (a) Except as provided in subsection (f), if a city enters into a contract with the county in which it is located to establish a joint city and county World War memorial, there is established a board of trustees that consists of five (5) members, named "Trustees of the World War Memorial for the County ____________ and the city of ______________", giving the name of the county and the name of the city. The mayor of the city shall appoint two (2) trustees, and the board of commissioners of the county shall appoint three (3) trustees. The trustees shall be appointed by the mayor for a term of three (3) years. The trustees shall be appointed by the board of commissioners for a term of three (3) years.
(b) The trustees shall be selected without regard to their political affiliations, but not more than three (3) trustees may be members of the same political party. The mayor may not appoint more than one (1) trustee from any political party, and the board of commissioners may not appoint more than two (2) trustees from any political party. The trustees must be persons of high standing and character. The trustees shall serve without compensation but may be reimbursed for any reasonable expenses necessarily incurred by them in the performance of their duties.
(c) The judge of the circuit court may, for just cause, based upon written charges:
(1) specifying the alleged misconduct; and
(2) filed by the mayor of the city or the board of commissioners;
remove any member of the board of trustees, after notice to the member and a public hearing. In case of a vacancy caused by removal or otherwise, the mayor or board of commissioners making the original appointment shall appoint some qualified individual to fill the unexpired term.
(d) Each trustee shall execute a bond to the county and city in the sum of five thousand dollars ($5,000), conditioned for the faithful performance of the trustee's duties as trustee, with surety approved by the judge of the circuit court. Each of the trustees shall take and subscribe an oath that the trustee will:
(1) support the Constitution of the United States and the Constitution of the State of Indiana; and
(2) faithfully discharge all of the duties as trustee.
The oath must be endorsed on the bond, and the bond and oath must

be filed with the circuit court clerk.
(e) If a joint county and city World War memorial is established under this chapter, the following apply:
(1) The board of trustees established by this chapter for that purpose has all the powers and may perform all the duties in relation to the acquisition of the real property and the construction of the joint county and city World War memorial as is conferred upon a board of commissioners erecting a county World War memorial.
(2) All money appropriated by the city and the county for the World War memorial shall be disbursed upon estimates submitted by the board of trustees and certified to the proper officers of the city and the proper officers of the county for the respective proportions as provided in the contract between the city and county. Upon these certifications, the proper city and county officers shall draw warrants to pay the amounts certified.
(f) A board of trustees may not be established under this section if the city enters into a contract with the county in which it is located to join the county in acquiring interests in real property to be dedicated by the city and the county and added to real property that may be designated by the state for World War memorial and other public purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-13
Eminent domain
Sec. 13. (a) The board of public works of a city, acting for the city or acting jointly with the board of commissioners of the county in which the city is located, may proceed under IC 32-24 and has all powers of eminent domain granted in this chapter or any other statute to acquire interests in real property by purchase or condemnation for any of the purposes authorized by this chapter.
(b) Before the board of public works may purchase an interest in real property, either by the city or jointly by the city and the county in which it is located:
(1) the board of public works;
(2) the board of trustees, as provided in section 12 of this chapter; or
(3) the board of public works acting jointly with the board of commissioners of the county in which the city is located;
must have the real property appraised at its true cash value by at least one (1) disinterested freeholder of the city and two (2) disinterested appraisers licensed under IC 25-34.1 who are residents of Indiana and may not pay more than the appraised value for any interest in real property. One (1) of the licensed appraisers must reside not more than fifty (50) miles from the property. If an owner refuses to sell the owner's interest in real property at the appraised value, the interest in real property must be acquired by condemnation. The legal department of the city shall conduct all necessary proceedings for the

purchase or condemnation of an interest in real property by the city and county jointly, for any purpose under this chapter, without additional compensation.
(c) If a city institutes proceedings to condemn an interest in real property under this chapter, the suit must be brought in the name of the city by the legal department of the city, without additional compensation, at the direction of the board of public works. If there is a joint condemnation of an interest in real property by a city and the county in which it is located, the suit must be brought in the name of the city as provided in this section and in the name of the county, by an attorney representing the county, at the direction of the board of county commissioners of the county. The city or the city and county jointly may:
(1) join in one (1) action as defendants the owners and all persons interested in one (1) or more interests in real property to be condemned; or
(2) institute proceedings to condemn separate interests in real property.
As added by P.L.2-2003, SEC.9. Amended by P.L.113-2006, SEC.9.

IC 10-18-4-14
Joint real estate acquisitions for state memorial
Sec. 14. If a city decides to acquire or to join with the county in which it is located in the acquisition of interests in real property as provided in this chapter to be added to real property designated by the state for World War memorial and other public purposes, as provided in this chapter, the city, through its board of public works, with the approval of the mayor, may execute proper deeds, grants, or contracts with the state through the state's proper officers having the custody and control of the state World War memorial, by which the real property acquired by the city or by the city and the county jointly is conveyed to the state for World War memorial and other public purposes, as authorized by this chapter. The deed, grant, or contract must provide for the use by the city or by the city and county jointly of the memorial grounds and structures and that the grounds and structures shall be a city World War memorial to the extent of the money appropriated and used by the city in the acquisition of the grounds and structures.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-15
Memorial use and rental
Sec. 15. The board of public works of a city may grant the use of any structure or any part of a structure constructed by the city, with or without rent or charge, to any organization of soldiers, sailors, marines, and others as a place or places of their meetings and headquarters, for the time and upon the conditions as the board of public works may determine. The board of public works may also grant the use of the structure for any other lawful public purpose not inconsistent with this chapter for which the structure may be suitable,

either with or without rent or charge, as the board of public works determines.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-16
Donations, gifts, devises, and bequests
Sec. 16. A city may receive donations, gifts, devises, and bequests for use by the board of public works for the purposes of this chapter. Any money received by the city may, without appropriation by the city's legislative body, be used for the purposes for which the money was donated, as provided in this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-17
Real property and improvements; use and sale; World War memorial
Sec. 17. (a) If a city acquires real property for any of the purposes provided for in this chapter or joins with the county in which the city is located in the acquisition of real property for any of the purposes provided for by this chapter:
(1) the city, through its board of public works with the approval of the mayor; or
(2) the city, through its board of public works with the approval of the mayor, acting jointly with the board of commissioners of the county in which the city is located;
may grant the use of any real property or buildings and improvements on the real property to any organization of soldiers, sailors, or marines of the United States and others with or without rent or charge, upon the conditions as may be determined.
(b) The city, or the city and county, acting as provided in this section, may sell the buildings and improvements on any real property acquired under this chapter.
(c) The net rent or proceeds of the sale of the buildings and improvements, after deducting an amount sufficient to pay for the maintenance and repair of the buildings and improvements, must be deposited as follows:
(1) In the city World War memorial fund if the World War memorial was acquired by the city.
(2) In the city World War memorial fund and in the county World War memorial fund if the World War memorial was acquired by the city and county jointly. The money shall be deposited in the respective funds in the same proportion that the city and county contributed to the acquisition of the World War memorial.
(d) The city, or the city and county acting as provided in this chapter, may convey any real property acquired under this chapter to the state and provide in the contract with the state as to the rent of the buildings and improvements on the real property until necessary to remove the buildings and improvements and for the sale of the buildings and improvements if the real estate is needed by a board of

trustees established under this chapter for World War memorial and other public purposes. The contract must provide how the net rent or proceeds must be applied.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-18
Alternative procedure for issuing bonds
Sec. 18. (a) The legislative body of a city may, upon the recommendation of the mayor and city controller, if applicable, of the city, instead of selling bonds as provided in section 5 of this chapter, sell bonds:
(1) with a maturity of not more than ten (10) years;
(2) for any of the purposes authorized by this chapter;
(3) at a rate of interest not more than six percent (6%) a year, payable semiannually; and
(4) payable at their maturity, but not later than ten (10) years after the date of the issuance of the bonds.
If the bonds are issued for a period longer than five (5) years, at least two percent (2%) of the total issue of the bonds must mature each year after the fifth year, and the balance must mature and be paid or refunded not later than ten (10) years after the date of issuance.
(b) Bonds issued under this section, the taxes to pay the bonds as they mature, and interest accruing on the bonds must be levied in accordance with sections 5 and 6 of this chapter.
(c) The city's legislative body may refund bonds sold under this section with other bond issues in accordance with section 5 and other provisions of this chapter relating to the sale of bonds. The city's legislative body may name the date when the first series of refunding bonds is due. However, the due date of the first series due may not be more than five (5) years from the date of issue.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-19
Powers and duties of board of public works and board of trustees
Sec. 19. In the establishment and maintenance of a World War memorial, a city's board of public works or the board of trustees of a joint county and city World War memorial has all the powers and duties conferred upon the Indiana war memorials commission under IC 10-18-1 to the extent the powers and duties conferred in IC 10-18-1 are not inconsistent with this chapter. However, this chapter does not authorize a city's board of public works or a board of trustees of a joint county and city World War memorial to employ a secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-20
No authority for injunctions
Sec. 20. A person may not bring suit to enjoin the enforcement of this chapter or to prevent the levy or collection of taxes under this chapter. As added by P.L.2-2003, SEC.9.

IC 10-18-4-21
Property exempt from taxation
Sec. 21. All property:
(1) constituting a city World War memorial;
(2) constituting a joint county and city World War memorial; or
(3) used or acquired in connection with a city or a joint county and city World War memorial;
for any purpose authorized by this chapter is exempt from taxation for all purposes.
As added by P.L.2-2003, SEC.9.

IC 10-18-4-22
Implementing ordinance; continuing rights and powers; appeals
Sec. 22. (a) If a city legislative body wants to implement this chapter, the legislative body must adopt an ordinance that must be in substance as follows:
"Be it resolved by _______ (name of the city's legislative body) that the city should proceed (or jointly with _______ County, in which it is located) to carry out the purposes of IC 10-18-4.".
The ordinance must be submitted to the mayor of the city for approval. If the ordinance is approved by the mayor, the city clerk shall give notice of the adoption of the ordinance by the publication of the ordinance in full by two (2) insertions published at least one (1) week apart under IC 5-3-1-4.
(b) The city may appropriate money, issue bonds, levy taxes, and do everything necessary to implement this chapter.
(c) If a city issues bonds under this chapter and the bonds must be refunded, the city's legislative body is not required to adopt an ordinance for that purpose.
(d) A city's rights and powers under this chapter are not exhausted by being exercised one (1) or more times, but are continuing rights and powers. A subsequent exercise of power under this chapter by a city does not require the city's legislative body to adopt an ordinance. A city that wants to act a subsequent time to implement this chapter may proceed, acting through its board of public works, with the approval of its mayor, when money has been appropriated for the action by an ordinance passed by the city's legislative body and approved by the mayor, without complying with any other law relating to appropriations and budgets except for section 3 of this chapter.
(e) A taxpayer aggrieved by an action under this section may appeal the decision to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from an action of the board. The cause of action shall be tried de novo.
As added by P.L.2-2003, SEC.9.



CHAPTER 5. TOWNSHIP MEMORIALS

IC 10-18-5-1
Authority to receive monument or memorial as public property
Sec. 1. A township trustee may receive as public property a monument or memorial built:
(1) in the township;
(2) in honor of the township's soldiers or marines; and
(3) by the people with public donations;
if the people of the township want to give the monument or memorial to the township.
As added by P.L.2-2003, SEC.9.

IC 10-18-5-2
Care and repair of monument or memorial
Sec. 2. The township trustee shall care for and repair a monument or memorial described in section 1 of this chapter with township money.
As added by P.L.2-2003, SEC.9.



CHAPTER 6. VETERANS ASSOCIATIONS

IC 10-18-6-1
Requirements; purposes
Sec. 1. A veterans association established under this chapter must meet the following requirements:
(1) The association must be formed by at least three (3) individuals who:
(A) served in the military or naval forces of the United States during any war or campaign; and
(B) are residents of Indiana.
(2) The association must have written articles of association that comply with the requirements under this chapter.
(3) The association must be formed for any of the following purposes:
(A) To acquire, own, maintain, and administer homes, assembly halls, or schools.
(B) To provide care, protection, education, and general welfare for indigent and helpless soldiers, sailors, marines, or nurses who served in the military or naval forces of the United States and their widows, orphans, half-orphans, and other soldiers, sailors, or marines.
(4) The association must be formed for charitable and educational purposes and operated as a nonprofit association.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-2
Articles of association
Sec. 2. The articles of association must specify the following:
(1) The corporate name of the veterans association.
(2) The object of the association, with the proposed plan of doing business.
(3) The city or town and county of the principal place of business of the association.
(4) The term of existence of the association.
(5) The names of the association's directors or trustees who are to serve for the first year and until the directors' or trustees' successors take office.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-3
Filing articles of association; association powers
Sec. 3. (a) The articles of association must be filed with the secretary of state, and a copy must be filed with the county recorder of the county where the veterans association's principal place of business is located.
(b) After the articles of association are filed with the secretary of state and county recorder, the veterans association is a body politic and corporate, with the following powers:         (1) To sue and be sued in the veterans association's corporate name.
(2) To acquire property, real and personal, by gift, devise, bequest, and purchase.
(3) To use, lease, or dispose of personal or real property that furthers the purposes of the association.
(4) To borrow money and to issue notes, bonds, or other usual forms of securities.
(5) To secure the payment of the veterans association's obligations by mortgages or deeds of trust upon the veterans association's real or personal property.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-4
Bylaws
Sec. 4. A veterans association established under this chapter must include the following provisions in the association's bylaws:
(1) The election or appointment of the veterans association's officers.
(2) The admission of veterans association members or other persons to the association's homes, assembly halls, or schools.
(3) The expulsion of members and other individuals when it is in the best interest and welfare of the veterans association's homes, assembly halls, and schools.
As added by P.L.2-2003, SEC.9.

IC 10-18-6-5
Employment of teachers or attendants
Sec. 5. If allowed by the veterans association's bylaws, an association established under this chapter may employ teachers or attendants.
As added by P.L.2-2003, SEC.9.



CHAPTER 7. MEMORIAL CORPORATIONS

IC 10-18-7-1
Purposes
Sec. 1. At least six (6) residents of Indiana may voluntarily associate themselves into a memorial corporation for the following purposes:
(1) To perpetuate the memory of soldiers and sailors.
(2) To hold meetings and conduct ceremonies.
(3) To decorate, beautify, maintain, protect, improve, enlarge, and enhance the conveniences of graves, cemeteries, and places for keeping the bodies of deceased persons.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-2
Powers
Sec. 2. A memorial corporation established under this chapter has the following powers:
(1) To hold meetings, conduct ceremonies, and decorate graves and burial places.
(2) To erect and pay the expenses for monuments and memorials.
(3) To receive and hold donations, gifts, devises and bequests, and funds produced by taxation and real and personal property.
(4) To purchase, hold, lease, mortgage, hypothecate, and sell real estate and personal property.
(5) To take real or personal property by will.
(6) To take or hold real or personal property in trust and manage the property as set forth in the instrument creating the trust, in a manner that is not inconsistent with the uses provided in this chapter.
(7) To invest the funds belonging to the corporation and loan and invest the money owned or held by the corporation.
(8) To sue and be sued in all matters necessary to carry out the provisions of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-3
Officers; treasurer's bond; election of officers; corporation's books
Sec. 3. (a) The officers of a memorial corporation must include the following:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
(5) Three (3) trustees.
(b) All officers serve without pay except the secretary, whose compensation shall be fixed by a majority of the trustees.
(c) The offices of secretary and treasurer may be held by the same

person.
(d) The term of each officer is for one (1) year and until the officer's successor is elected and qualified.
(e) The treasurer shall give bond in a sum double the amount of all money and securities that may come into the possession of the treasurer. The amount of the bond must be approved by the trustees.
(f) Each officer must be elected by a majority vote cast by the owners of the stock. A vote may not be cast by proxy or by an agent of the owner. Elections shall be held at 2 p.m. on the first Tuesday of April of each year at the office of the secretary. However, an election may be held at another convenient place if the election is designated in a notice signed by not less than two (2) trustees and published at least one (1) week before the election in the weekly newspaper printed and published nearest to the place of the election.
(g) A special election may be held for all vacant offices if a notice is signed by all the trustees and the notice is published at least one (1) week before the election in a weekly newspaper printed and published nearest to the place of the election. The notice must specify the time and place of the election and all the officer vacancies that can be filled.
(h) The books of the memorial corporation shall be kept at the office of the secretary.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-4
Use of property
Sec. 4. All property owned or held by the memorial corporation constitutes a permanent fund to be owned, held, used, and operated solely for the purposes set forth in sections 1 and 2 of this chapter and not for the gain or for the personal benefit of any person, corporation, or association.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-5
Authority to hold and manage funds in trust; trusts created by will
Sec. 5. (a) A memorial corporation organized under this chapter may hold and manage funds, money, or property in trust for any person or for any purpose expressed in the terms of the trust. However, the trust must be for some of the purposes or objects set forth in sections 1 and 2 of this chapter.
(b) A person competent to make a will may create a trust under this section.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-6
Nonsectarian and nondiscriminatory requirements
Sec. 6. The money, property, or income owned or held by a memorial corporation organized under this chapter may not be owned, held, or used to promote the interest or teachings of a specific church, sect, school, or creed. However, the memorial corporation

may not discriminate against an individual or organization because of religious beliefs.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-7
Issuing stock; stock transfer; canceled stock
Sec. 7. (a) The stock of a memorial corporation consists of one (1) share for each five dollars ($5) of the permanent fund belonging to the corporation. The secretary of the memorial corporation shall issue to any person paying money into, or in any manner augmenting, the permanent fund of the corporation a certificate of stock for each five dollars ($5) in money or property in value. Each stock certificate must be signed by the president and attested by the secretary.
(b) Every share of stock that is issued is entitled to one (1) vote in the election of officers. However, the vote must be cast by the owner of the stock in person and not by an agent or a proxy.
(c) Stock in a memorial corporation may be assigned by the owner or transferred by will. If the owner of any share of the stock dies without having disposed of the stock by a will, the stock held by the deceased owner is canceled. Canceled stock is referred to as "dead stock", and all other stock is referred to as "active stock", and only the owners of active stock may participate in election of officers of the memorial corporation.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-8
Board of trustees' duties
Sec. 8. The board of trustees of a memorial corporation shall do the following:
(1) Conduct the prudential affairs of the memorial corporation.
(2) Vote on the loans, investments, purchases, sales, and the policy and manner of conducting the affairs of the corporation.
(3) Keep all the money loaned, invested, or in some manner active and bring into the treasury funds to carry out the spirit and letter of this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-9
Perpetual existence; stock and property not taxable
Sec. 9. (a) The existence of a memorial corporation organized under this chapter is perpetual.
(b) The permanent fund of a memorial corporation is perpetual and may not be reduced for any purpose. The income from the investment of a memorial corporation's permanent fund may be used only for purposes allowed in this chapter.
(c) The stock and property of a memorial corporation is nontaxable.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-10 Bylaws
Sec. 10. The officers and trustees of a memorial corporation may adopt bylaws for the guidance and conduct of the memorial corporation's affairs as the officers and trustees consider proper. However, the bylaws may not conflict with this chapter.
As added by P.L.2-2003, SEC.9.

IC 10-18-7-11
Articles of incorporation
Sec. 11. If at least six (6) persons desire to create a memorial corporation under this chapter, each person shall pay to the permanent fund of the corporation at least five dollars ($5) and sign articles of incorporation that contain the name of the corporation, the place where the corporation's business will be conducted, and the names of the individuals who will be the initial officers until the first regular election after the organization of the memorial corporation. The articles of incorporation may be in substance as follows:
"We, the undersigned, residents of the state of Indiana, hereby associate ourselves together for the purpose of forming a memorial corporation under the provisions of IC 10-18-7. We have each paid in the sum of five dollars ($5) (or the sum agreed upon). The business of the corporation shall be conducted at the town (or city) of __________ in the county of _______ and state of Indiana, and the officers to hold and to conduct the affairs of the corporation until the next regular election, as provided by IC 10-18-7, shall be: _______, president; _______, vice president; _______, secretary; __________, treasurer; and __________, ________, and _______, trustees (filling all blanks to suit the application). The name of the corporation shall be The _______ Memorial Association of _______, Indiana.
In witness whereof, we hereunto subscribe our names this _______ day of _______ (month) in _______ (year).
Names

IC 10-18-7-12
Filing articles of incorporation
Sec. 12. If:
(1) section 11 of this chapter is fully complied with;
(2) the articles provided for in section 11 of this chapter are signed; and
(3) the money is paid to the treasurer;
the articles of incorporation shall be filed with the secretary of state, along with a fee of one dollar ($1). The secretary of state shall record the articles in the secretary of state's office and return to the secretary of the corporation a certified copy of the articles. The certificate must contain the date of the filing. The memorial corporation is considered to be in full force and existence from the time the articles of incorporation are filed. As added by P.L.2-2003, SEC.9.



CHAPTER 8. LOCAL APPROPRIATIONS TO VETERANS ORGANIZATIONS

IC 10-18-8-1
Appropriations for Memorial Day expenses
Sec. 1. (a) The respective authorities of counties, townships, cities, and towns may appropriate annually to one (1) post, garrison, or camp of each of the following organizations in the respective counties, townships, cities, or towns a sum of not more than five hundred dollars ($500) to any post, garrison, or camp to aid in defraying the expenses of Memorial Day:
(1) Veterans of Foreign Wars of the United States.
(2) United Spanish War Veterans.
(3) Disabled American Veterans of the World War.
(4) The American Legion.
(5) The Army and Navy Union of the United States of America.
(6) Marine Corps League.
(7) Veterans of World War I, Inc.
(8) American Veterans of World War II.
(9) Catholic War Veterans.
(10) Jewish War Veterans.
(11) American Ex-Prisoners of War.
(12) American Veterans of World War II, Korea, and Vietnam (AMVETS).
(13) American War Mothers.
(14) Blinded Veterans Association.
(15) Congressional Medal of Honor Society of the United States of America.
(16) Gold Star Wives of America, Inc.
(17) Legion of Valor of the U.S.A., Inc.
(18) Military Order of the Purple Heart of the U.S.A., Inc.
(19) Non Commissioned Officers Association (NCOA).
(20) Paralyzed Veterans of America.
(21) Pearl Harbor Survivors Association, Inc.
(22) Polish Legion of American Veterans, USA.
(23) Regular Veterans Association.
(24) The Retired Enlisted Association.
(25) U.S. Submarine Veterans of World War II.
(26) Vietnam Veterans of America, Inc.
(27) Women's Army Corps Veterans Association.
(b) In a county in which one (1) of the organizations listed in subsection (a) coordinates the Memorial Day celebration for the county, the county council may annually appropriate to the organization coordinating the celebration a sum not to exceed the total amount to which the organizations listed in subsection (a) would be collectively entitled to receive to defray the expenses of the Memorial Day celebration.
(c) In a county in which there is a county Memorial Day society, county veterans' council, or any other county Memorial Day association not listed in subsection (a) that coordinates the Memorial

Day celebration for the county instead of one (1) of the organizations listed in subsection (a), the county council may annually appropriate to one (1) society, council, or association, instead of the appropriations to the various organizations listed in subsection (a), a sum of not more than the total amounts to which the organizations listed in subsection (a) would be collectively entitled, to aid in defraying the expenses of the Memorial Day celebration.
As added by P.L.2-2003, SEC.9. Amended by P.L.29-2005, SEC.1.

IC 10-18-8-2
Appropriations for veterans memorial
Sec. 2. The counties, townships, cities, and towns may appropriate annually money to be allocated to an appropriate nonprofit veterans organization for the development, establishment, or maintenance of a veterans memorial located within the county of the county, town, city, or township allocating the funds.
As added by P.L.2-2003, SEC.9.






ARTICLE 19. DEPARTMENT OF HOMELAND SECURITY

CHAPTER 1. DEFINITIONS

IC 10-19-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-2
"Council"
Sec. 2. "Council" refers to the counterterrorism and security council established by IC 10-19-8-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-2.3
"Criminal intelligence information"
Sec. 2.3. "Criminal intelligence information" has the meaning set forth in IC 5-2-4-1.
As added by P.L.101-2006, SEC.16.

IC 10-19-1-3
"Department"
Sec. 3. "Department" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-4
"Executive director"
Sec. 4. "Executive director" refers to the executive director of the department of homeland security appointed under IC 10-19-3-1.
As added by P.L.22-2005, SEC.17.

IC 10-19-1-5
"Fusion center"
Sec. 5. "Fusion center" refers to the Indiana intelligence fusion center established by IC 10-19-10-1.
As added by P.L.101-2006, SEC.17.



CHAPTER 2. DEPARTMENT ESTABLISHED

IC 10-19-2-1
Department established
Sec. 1. The department of homeland security is established.
As added by P.L.22-2005, SEC.17.

IC 10-19-2-2
Divisions of department
Sec. 2. The department consists of the following divisions:
(1) The division of planning and assessment.
(2) The division of preparedness and training.
(3) The division of emergency response and recovery.
(4) The division of fire and building safety.
As added by P.L.22-2005, SEC.17.



CHAPTER 3. EXECUTIVE DIRECTOR

IC 10-19-3-1
Appointment
Sec. 1. The governor shall appoint an individual to be the executive director of the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-2
Service; compensation
Sec. 2. The executive director:
(1) serves at the governor's pleasure; and
(2) is entitled to receive compensation in an amount set by the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-3
Duties
Sec. 3. The executive director shall do the following:
(1) Serve as the chief executive and administrative officer of the department.
(2) Serve as the director of the council.
(3) Administer the application for, and disbursement of, federal and state homeland security money for all Indiana state and local governments.
(4) Develop a single strategic plan for preparing and responding to homeland security emergencies in consultation with the council.
(5) Serve as the state coordinating officer under federal law for all matters relating to emergency and disaster mitigation, preparedness, response, and recovery.
(6) Use and allocate the services, facilities, equipment, personnel, and resources of any state agency, on the governor's behalf, as is reasonably necessary in the preparation for, response to, or recovery from an emergency or disaster situation that threatens or has occurred in Indiana.
(7) Develop a plan to protect key state assets and public infrastructure from a disaster or terrorist attack.
(8) Operate the fusion center.
As added by P.L.22-2005, SEC.17. Amended by P.L.101-2006, SEC.18.

IC 10-19-3-4
Appointment of employees
Sec. 4. The executive director may appoint employees in the manner provided by IC 4-15-2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
As added by P.L.22-2005, SEC.17.
IC 10-19-3-5
Delegation of authority
Sec. 5. The executive director may delegate the executive director's authority to the appropriate department staff.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-6
Ultimate authority for administrative proceedings
Sec. 6. For purposes of IC 4-21.5, the executive director, or the executive director's designee, is the ultimate authority for the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-3-7
Adoption of rules; exceptions
Sec. 7. (a) Except as provided in this section, for purposes of IC 4-22-2, the executive director is the authority that adopts rules for the department.
(b) The Indiana emergency medical services commission is the authority that adopts rules under IC 16-31.
(c) Except as provided in subsection (e) or (f), the fire prevention and building safety commission is the authority that adopts rules under any of the following:
(1) IC 22-11.
(2) IC 22-12.
(3) IC 22-13.
(4) IC 22-14.
(5) IC 22-15.
(d) The board of firefighting personnel standards and education is the authority that adopts rules under IC 22-14-2-7(c)(7) and IC 36-8-10.5.
(e) The boiler and pressure vessel rules board established by IC 22-12-4-1 is the authority that adopts:
(1) emergency rules under IC 22-13-2-8(c); and
(2) rules under IC 22-15-6.
(f) The regulated amusement device safety board established by IC 22-12-4.5-2 is the authority that adopts rules under IC 22-15-7.
As added by P.L.22-2005, SEC.17.



CHAPTER 4. DIVISION OF PLANNING AND ASSESSMENT

IC 10-19-4-1
Division established
Sec. 1. The division of planning and assessment is established within the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-4-2
Duties
Sec. 2. The division shall do the following:
(1) Develop a single strategic plan for preparing for and responding to homeland security emergencies.
(2) Assess state and local security needs.
(3) Disburse federal and state homeland security money for all Indiana state and local governments.
As added by P.L.22-2005, SEC.17.

IC 10-19-4-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.



CHAPTER 5. DIVISION OF PREPAREDNESS AND TRAINING

IC 10-19-5-1
Division established
Sec. 1. The division of preparedness and training is established within the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-2
Duties
Sec. 2. The division shall administer the following:
(1) IC 10-15.
(2) All other state emergency management and response training programs.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-4
Deputy executive director vice chair of law enforcement training board
Sec. 4. The deputy executive director appointed under section 3 of this chapter shall serve as the vice chair of the law enforcement training board under IC 5-2-1-3.
As added by P.L.22-2005, SEC.17.

IC 10-19-5-5
Continuing education rules
Sec. 5. The executive director may adopt rules under IC 4-22-2 to establish continuing education requirements relating to any certifications issued by the division.
As added by P.L.22-2005, SEC.17.



CHAPTER 6. DIVISION OF EMERGENCY RESPONSE AND RECOVERY

IC 10-19-6-1
Division established
Sec. 1. The division of emergency response and recovery is established within the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-6-2
Duties
Sec. 2. The division shall do the following:
(1) Administer IC 10-14.
(2) Administer the state's emergency operations functions during an emergency.
As added by P.L.22-2005, SEC.17.

IC 10-19-6-3
Deputy executive director
Sec. 3. The executive director shall appoint an individual as a deputy executive director to manage the division.
As added by P.L.22-2005, SEC.17.



CHAPTER 7. DIVISION OF FIRE AND BUILDING SAFETY

IC 10-19-7-1
Division established
Sec 1. The division of fire and building safety is established within the department.
As added by P.L.22-2005, SEC.17.

IC 10-19-7-2
Duties
Sec. 2. The division shall administer the following:
(1) IC 16-31.
(2) IC 22-11.
(3) IC 22-12.
(4) IC 22-13.
(5) IC 22-14.
(6) IC 22-15.
As added by P.L.22-2005, SEC.17.

IC 10-19-7-3
State fire marshal as deputy executive director; duties
Sec. 3. (a) The state fire marshal appointed under IC 22-14-2-2 shall do the following:
(1) Serve as a deputy executive director to manage the division.
(2) Administer the division.
(3) Provide staff to support the fire prevention and building safety commission established by IC 22-12-2-1.
(b) The state fire marshal may not exercise any powers or perform any duties specifically assigned to either of the following:
(1) The fire prevention and building safety commission.
(2) The building law compliance officer.
(c) The state fire marshal may delegate the state fire marshal's authority to the appropriate division staff.
As added by P.L.22-2005, SEC.17. Amended by P.L.1-2006, SEC.180.

IC 10-19-7-4
Building law compliance officer; qualifications; duties
Sec. 4. (a) The division shall employ a building law compliance officer.
(b) An individual must be a design professional with not less than ten (10) years of experience in the building trades industry to be the building law compliance officer.
(c) The building law compliance officer shall administer the building safety laws (as defined in IC 22-12-1-3).
As added by P.L.22-2005, SEC.17.



CHAPTER 8. COUNTERTERRORISM AND SECURITY COUNCIL

IC 10-19-8-1
Council established
Sec. 1. The counterterrorism and security council is established.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-2 Version a
Membership; nonvoting members
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 2. (a) The council consists of the following members:
(1) The lieutenant governor.
(2) The executive director.
(3) The superintendent of the state police department.
(4) The adjutant general.
(5) The state health commissioner.
(6) The commissioner of the department of environmental management.
(7) The director of the department of agriculture.
(8) The chairman of the Indiana utility regulatory commission.
(9) The commissioner of the Indiana department of transportation.
(10) The executive director of the Indiana criminal justice institute.
(11) The commissioner of the bureau of motor vehicles.
(12) A local law enforcement officer or a member of the law enforcement training academy appointed by the governor.
(13) The speaker of the house of representatives or the speaker's designee.
(14) The president pro tempore of the senate or the president pro tempore's designee.
(15) The chief justice of the supreme court.
(b) The members of the council under subsection (a)(13), (a)(14), and (a)(15) are nonvoting members.
(c) Representatives of the United States Department of Justice may serve as members of the council as the council and the Department of Justice may determine. Any representatives of the Department of Justice serve as nonvoting members of the council.
As added by P.L.22-2005, SEC.17. Amended by P.L.1-2006, SEC.181.

IC 10-19-8-2 Version b
Membership; nonvoting members
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 2. (a) The council consists of the following members:
(1) The lieutenant governor.
(2) The executive director.         (3) The superintendent of the state police department.
(4) The adjutant general.
(5) The state health commissioner.
(6) The commissioner of the department of environmental management.
(7) The director of the department of agriculture.
(8) The chairman of the Indiana utility regulatory commission.
(9) The commissioner of the Indiana department of transportation.
(10) The executive director of the Indiana criminal justice institute.
(11) The commissioner of the bureau of motor vehicles.
(12) A local law enforcement officer or a member of the law enforcement training academy appointed by the governor.
(13) The speaker of the house of representatives or the speaker's designee.
(14) The president pro tempore of the senate or the president pro tempore's designee.
(15) The chief justice of the supreme court.
(16) The director of the department of natural resources or, if designated by the director, the deputy director who manages the bureau of law enforcement and administration.
(17) The state veterinarian.
(b) The members of the council under subsection (a)(13), (a)(14), and (a)(15) are nonvoting members.
(c) Representatives of the United States Department of Justice may serve as members of the council as the council and the Department of Justice may determine. Any representatives of the Department of Justice serve as nonvoting members of the council.
As added by P.L.22-2005, SEC.17. Amended by P.L.1-2006, SEC.181; P.L.101-2006, SEC.19.

IC 10-19-8-3
Chair
Sec. 3. The lieutenant governor shall serve as the chair of the council and in this capacity report directly to the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-4
Duties
Sec. 4. (a) The council shall do the following:
(1) Develop a strategy in concert with the department to enhance the state's capacity to prevent and respond to terrorism.
(2) Develop a counterterrorism plan in conjunction with relevant state agencies, including a comprehensive needs assessment.
(3) Review each year and update when necessary the plan developed under subdivision (2).
(4) Develop in concert with the department a counterterrorism curriculum for use in basic police training and for advanced

in-service training of veteran law enforcement officers.
(5) Develop affiliates of the council to coordinate local efforts and serve as the point of contact for the council and the United States Department of Homeland Security.
(6) Develop a plan for sharing intelligence information across multiple federal, state, and local law enforcement and homeland security agencies.
(b) The council shall report periodically its findings and recommendations to the governor.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-5
Staff
Sec. 5. (a) The executive director may employ staff for the council, subject to the approval of the governor.
(b) The executive director shall serve as:
(1) the central coordinator for counterterrorism issues; and
(2) the state's point of contact for:
(A) the Office for Domestic Preparedness in the United States Department of Justice; and
(B) the United States Department of Homeland Security.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-6
Council expenses
Sec. 6. (a) The expenses of the council shall be paid from appropriations made by the general assembly.
(b) Money received by the council as a grant or a gift is appropriated for the purposes of the grant or the gift.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-7
Member expenses; per diem
Sec. 7. (a) Each member of the council who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for travel expenses as provided in IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees

established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-8
Vote required to take action
Sec. 8. The affirmative votes of a majority of the voting members of the council are required for the council to take action on any measure, including final reports.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-9
Receipt of confidential law enforcement information
Sec. 9. (a) The council may receive confidential law enforcement information from the state police department, the Federal Bureau of Investigation, or other federal, state, or local law enforcement agencies.
(b) For purposes of IC 5-14-1.5 and IC 5-14-3, information received under subsection (a) is confidential.
As added by P.L.22-2005, SEC.17.

IC 10-19-8-10
Cooperation of state agencies
Sec. 10. All state agencies shall cooperate to the fullest extent possible with the council and the executive director to implement this chapter.
As added by P.L.22-2005, SEC.17.



CHAPTER 9. PUBLIC SAFETY TRAINING

IC 10-19-9-1
"Division"
Sec. 1. As used in this chapter, "division" refers to the division of preparedness and training.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-2
"Public safety service provider"
Sec. 2. As used in this chapter, "public safety service provider" or "provider" means an officer or employee of the state, an officer or employee of a governmental unit, or a volunteer who is engaged in at least one (1) of the following activities:
(1) Firefighting.
(2) Emergency management.
(3) Environmental management.
(4) Fire or building inspection.
(5) Emergency medical service.
(6) Any other public safety or homeland security activity that the division may designate.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-3
Training program for public safety service providers
Sec. 3. (a) The division shall develop and provide a training program for public safety service providers.
(b) Participation in the training program is optional for a provider.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-4
Advanced training programs
Sec. 4. Subject to section 3(b) of this chapter, the division shall establish and conduct advanced training programs in public safety and homeland security subjects on a voluntary enrollment basis. The division may offer courses to any public safety service provider that the division determines will benefit from the training.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-5
Training facilities
Sec. 5. The division may establish training facilities at which the division provides programs. The division shall establish policies and procedures for the use of any training facilities that the division establishes.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-6
Studies, surveys, reports      Sec. 6. The division may recommend or conduct studies or surveys. The division may require reports from the chief executive of a governmental or volunteer provider organization for the purposes of this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-7
Training materials
Sec. 7. The division may originate, compile, and disseminate training materials to providers.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-8
Issuance of diplomas and certificates
Sec. 8. The division may establish a system of issuing diplomas or certificates for persons who successfully complete the division's training programs.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-9
Development of provider programs
Sec. 9. Upon request, the division may assist a provider organization in the development of training programs for the organization's personnel.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-10
Consultation with other persons
Sec. 10. The division may consult, cooperate, or contract with the law enforcement training board, a college or university, or any other individual or entity for the development and providing of courses of study for public safety service providers.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-11
Conditions for use of division's training facilities
Sec. 11. (a) The division's facilities are available for the training of any public safety or health services provider that the division determines will benefit from the training.
(b) The division shall determine the terms and conditions for use of the division's facilities by the providers listed in subsection (a).
As added by P.L.22-2005, SEC.17.

IC 10-19-9-12
Fee schedules and charges
Sec. 12. The division may establish fee schedules and charges for the following:
(1) Items or services provided by the division under this chapter.
(2) Training conducted by the division under this chapter.         (3) Other division activities conducted under this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-13
Gifts and grants
Sec. 13. The division may accept gifts and grants from any source and use them for the purposes of this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-14
Implementation of duties
Sec. 14. The division may perform any other acts that are necessary or appropriate to implement this chapter.
As added by P.L.22-2005, SEC.17.

IC 10-19-9-15
Rules
Sec. 15. The executive director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.22-2005, SEC.17.



CHAPTER 10. INDIANA INTELLIGENCE FUSION CENTER

IC 10-19-10-1
"Collect"
Sec. 1. As used in this chapter, "collect" means to solicit or receive.
As added by P.L.101-2006, SEC.20.

IC 10-19-10-2
Establishment
Sec. 2. The Indiana intelligence fusion center is established to:
(1) collect;
(2) integrate;
(3) evaluate;
(4) analyze;
(5) disseminate; and
(6) maintain;
criminal intelligence information and other information to support governmental agencies and private organizations in detecting, preventing, investigating, and responding to criminal and terrorist activity in compliance with applicable state and federal laws and regulations, including 28 CFR 23.
As added by P.L.101-2006, SEC.20.

IC 10-19-10-3
Operation of center
Sec. 3. (a) The department shall operate the Indiana intelligence fusion center under the direction of the governor.
(b) The department shall cooperate with:
(1) the state police department;
(2) local, state, or federal government agencies; and
(3) private organizations;
subject to applicable state and federal laws and regulations, including 28 CFR 23.
As added by P.L.101-2006, SEC.20.

IC 10-19-10-4
Collection of criminal intelligence information
Sec. 4. The Indiana intelligence fusion center may collect criminal intelligence information only if:
(1) reasonable suspicion exists that the subject of the criminal intelligence information is involved with or has knowledge of possible criminal or terrorist activity; and
(2) the criminal intelligence information is relevant to the criminal or terrorist activity.
As added by P.L.101-2006, SEC.20.









TITLE 11. CORRECTIONS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. GENERAL PROVISIONS: DEPARTMENT OF CORRECTION

CHAPTER 1. DEFINITIONS

IC 11-8-1-1
Application of definitions
Sec. 1. The definitions set out in this chapter apply throughout this title.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 2. ORGANIZATION OF DEPARTMENT

IC 11-8-2-1
Department of correction; establishment
Sec. 1. There is established in the executive branch of state government a department of correction.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 3. CONTRACTS AND PAYMENT FOR CORRECTIONAL SERVICES

IC 11-8-3-1
Contract for services for committed persons
Sec. 1. (a) The department may contract with any city, county, state, or federal authority, or with other public or private organizations, for:
(1) the custody, care, confinement, or treatment of committed persons; or
(2) the provision of other correctional or related services to committed persons.
(b) Before transferring a committed person to the custody, care, or control of an agency or organization under such a contract, the department must approve the receiving facility or program as suitable for the supervision and care of the person.
(c) The department may contract with individuals for the provision of services to the department.
(d) To fund contracts under this section the department may use:
(1) its regular budgeted monies; and
(2) if applicable, monies deducted from the person's earnings under IC 11-10-7-5 or IC 11-10-8-6.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 4. INTERSTATE CORRECTIONS COMPACT

IC 11-8-4-1
Declaration of policy; purpose
Sec. 1. The party states, desiring by common action fully to utilize and improve their institutional facilities and provide adequate programs for various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, care, and training of offenders with the most economical use of human and material resources.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-2
Definitions
Sec. 2. As used in this compact, unless the context clearly requires otherwise:
"State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.
"Sending state" means a state party to this compact in which conviction or court commitment was had.
"Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.
"Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.
"Institution" means a penal or correctional facility, including but not limited to, a facility for the mentally ill in which inmates may lawfully be confined.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-3
Contracts with other states; contents
Sec. 3. (a) The department may make one (1) or more contracts with any one (1) or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:
(1) Its duration.
(2) Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of correctional services, facilities, programs, or treatment not reasonably included as part of normal maintenance.
(3) Participation in programs of inmate employment, if any; the

disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.
(4) Delivery and retaking of inmates.
(5) Such other matters as may be necessary and appropriate to fix the obligations, responsibilities, and rights of the sending and receiving states.
(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-4
Contracts with other states; confinement in institution in territory of other party state; receiving state to act as agent for sending state
Sec. 4. Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to section 3 of this chapter, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate correctional program, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in regard solely as agent for the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-5
Inspection of facilities; visiting inmates in institutions
Sec. 5. The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-6
Inmates subject to jurisdiction of sending state
Sec. 6. Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of section 3 of this chapter.
As added by Acts 1979, P.L.120, SEC.1.
IC 11-8-4-7
Reports on inmates by receiving state; review
Sec. 7. Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-8
Humane treatment of inmates
Sec. 8. All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-9
Hearings; facilities; governing law of sending state; records
Sec. 9. Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of the section, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-10
Place of release of inmate; cost of return
Sec. 10. Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate,

and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-11
Inmates' benefits or obligations on account of actions or proceedings they could have participated in if confined in institutions of sending state
Sec. 11. Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-12
Rights of parent, guardian, trustee, or other persons
Sec. 12. The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-13
Finality of decisions of sending state in respect of any matter
Sec. 13. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-14
Escape
Sec. 14. An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state,

but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-15
Federal aid
Sec. 15. Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-16
Effective date
Sec. 16. This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two (2) states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-17
Withdrawal from compact
Sec. 17. This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one (1) year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-18
Effect of compact on agreements or arrangements with nonparty state
Sec. 18. Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which this state may have with a nonparty state for the confinement, care, or training of inmates nor to repeal any other laws of this state authorizing the making of cooperative institutional arrangements. As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-19
Construction; severability
Sec. 19. The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
As added by Acts 1979, P.L.120, SEC.1.

IC 11-8-4-20
Authority of commissioner to carry out compact; delegation of authority
Sec. 20. The commissioner is hereby authorized and directed to do all things necessary or incidental to the carrying out of this compact in every particular and he may in his discretion delegate this authority.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 4.5. INTERNATIONAL PRISONER TRANSFER OR EXCHANGE UNDER TREATY

IC 11-8-4.5-1
Application of chapter
Sec. 1. This chapter applies if a treaty is in effect between the United States and a foreign country providing for the transfer or exchange of a convicted person to the country in which the person is a citizen or national.
As added by P.L.71-1994, SEC.1.

IC 11-8-4.5-2
Authorization of transfer or exchange
Sec. 2. The governor may, subject to the terms of the treaty, authorize the commissioner to:
(1) allow for the transfer or exchange of a convicted person; and
(2) take any other action necessary to execute the terms of the treaty.
As added by P.L.71-1994, SEC.1.

IC 11-8-4.5-3
Sentence
Sec. 3. If the commissioner transfers a person from the custody of the department under this chapter, the transfer does not affect the sentence under which the person was committed to the department. The person's sentence continues to run during the period that the person is in the custody of the appropriate officials of the United States or the foreign country to which the person is transferred. The person is subject to return to the custody of the department under this chapter if the person has not completed the person's sentence.
As added by P.L.71-1994, SEC.1.



CHAPTER 5. CONFIDENTIAL RECORDS

IC 11-8-5-1
"Personal information" defined
Sec. 1. As used in this chapter, "personal information" has the meaning set out in IC 4-1-6-1.
As added by Acts 1979, P.L.120, SEC.1.



CHAPTER 6. BUSINESS INTERESTS

IC 11-8-6-1
Prohibited activities
Sec. 1. A person committed to the department may not, without the express consent of the department:
(1) conduct a private business on department grounds or use the services or resources of the department for a private enterprise;
(2) use a department facility as the principal office for a business;
(3) use a post office box provided by the department for persons committed to the department as a business address;
(4) solicit funds or contributions for any purpose while in the custody or under the control of the department; or
(5) do business with the department or provide a service for profit to persons committed to the department.
As added by Acts 1981, P.L.133, SEC.1.

IC 11-8-6-2
Exceptions
Sec. 2. The department may grant an exception to section 1 of this chapter if appropriate after considering the general welfare and safety of:
(1) the public;
(2) other persons under its control;
(3) the individual seeking the exception; and
(4) the family of the individual seeking the exception.
As added by Acts 1981, P.L.133, SEC.1.



CHAPTER 7. VICTIM NOTIFICATION SERVICES

IC 11-8-7-1
"Registered crime victim"
Sec. 1. As used in the chapter, "registered crime victim" refers to a crime victim who registers to receive victim notification services under section 2(a)(3) of this chapter if the department establishes an automated victim notification system under this chapter.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-2
Automated victim notification system
Sec. 2. (a) The department may establish an automated victim notification system that must do the following:
(1) Automatically notify a registered crime victim when a committed offender who committed the crime against the victim:
(A) is assigned to a:
(i) department facility; or
(ii) county jail or any other facility not operated by the department;
(B) is transferred to a:
(i) department facility; or
(ii) county jail or any other facility not operated by the department;
(C) is given a different security classification;
(D) is released on temporary leave;
(E) is discharged; or
(F) has escaped.
(2) Allow a registered crime victim to receive the most recent status report for an offender by calling the automated victim notification system on a toll free telephone number.
(3) Allow a crime victim to register or update the victim's registration for the automated victim notification system by calling a toll free telephone number.
(b) For purposes of subsection (a), if the department establishes an automated victim notification system, a sheriff responsible for the operation of a county jail shall immediately notify the department if a committed offender:
(1) is transferred to another county jail or another facility not operated by the department of correction;
(2) is released on temporary leave;
(3) is discharged; or
(4) has escaped.
Sheriffs and other law enforcement officers and prosecuting attorneys shall cooperate with the department in establishing and maintaining an automated victim notification system.
(c) An automated victim notification system may transmit information to a person by:         (1) telephone;
(2) electronic mail; or
(3) another method as determined by the department.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-3
System update; cause of action not established
Sec. 3. (a) The department must ensure that the offender information contained in an automated victim notification system is updated frequently enough to timely notify a registered crime victim that an offender has:
(1) been released;
(2) been discharged; or
(3) escaped.
(b) The failure of an automated victim notification system to provide notice to the victim does not establish a separate cause of action by the victim against:
(1) the state; or
(2) the department.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-4
Funding sources for system
Sec. 4. If the department establishes an automated victim notification system under this chapter, the department, in cooperation with the Indiana criminal justice institute:
(1) may use money in the victim and witness assistance fund under IC 5-2-6-14(e); and
(2) shall seek:
(A) federal grants; and
(B) other funding.
As added by P.L.64-2005, SEC.4.

IC 11-8-7-5
Rules
Sec. 5. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.64-2005, SEC.4.



CHAPTER 8. SEX OFFENDER REGISTRATION

IC 11-8-8-1
"Correctional facility"
Sec. 1. As used in this chapter, "correctional facility" has the meaning set forth in IC 4-13.5-1-1.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-2
"Local law enforcement authority"
Sec. 2. As used in this chapter, "local law enforcement authority" means the:
(1) chief of police of a consolidated city; or
(2) sheriff of a county that does not contain a consolidated city.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-3
"Principal residence"
Sec. 3. As used in this chapter, "principal residence" means the residence where a sex offender spends the most time. The term includes a residence owned or leased by another person if the sex offender:
(1) does not own or lease a residence; or
(2) spends more time at the residence owned or leased by the other person than at the residence owned or leased by the sex offender.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-4
"Register"
Sec. 4. As used in this chapter, "register" means to provide a local law enforcement authority with the information required under section 8 of this chapter.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-5
"Sex offender"
Sec. 5. (a) As used in this chapter, "sex offender" means a person convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual misconduct with a minor as a Class A, Class B, or Class C felony (IC 35-42-4-9).
(9) Incest (IC 35-46-1-3).         (10) Sexual battery (IC 35-42-4-8).
(11) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age.
(12) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age.
(13) Possession of child pornography (IC 35-42-4-4(c)), if the person has a prior unrelated conviction for possession of child pornography (IC 35-42-4-4(c)).
(14) An attempt or conspiracy to commit a crime listed in subdivisions (1) through (13).
(15) A crime under the laws of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in subdivisions (1) through (14).
(b) The term includes:
(1) a person who is required to register as a sex offender in any jurisdiction; and
(2) a child who has committed a delinquent act and who:
(A) is at least fourteen (14) years of age;
(B) is on probation, is on parole, is discharged from a facility by the department of correction, is discharged from a secure private facility (as defined in IC 31-9-2-115), or is discharged from a juvenile detention facility as a result of an adjudication as a delinquent child for an act that would be an offense described in subsection (a) if committed by an adult; and
(C) is found by a court by clear and convincing evidence to be likely to repeat an act that would be an offense described in subsection (a) if committed by an adult.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-6
"Sexually violent predator"
Sec. 6. As used in this chapter, "sexually violent predator" has the meaning set forth in IC 35-38-1-7.5.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-7
Persons required to register; registration locations; time limits; photographs
Sec. 7. (a) Subject to section 19 of this chapter, the following persons must register under this chapter:
(1) A sex offender who resides in Indiana. A sex offender resides in Indiana if either of the following applies:
(A) The sex offender spends or intends to spend at least seven (7) days (including part of a day) in Indiana during a one hundred eighty (180) day period.
(B) The sex offender owns real property in Indiana and returns to Indiana at any time.
(2) A sex offender who works or carries on a vocation or intends to work or carry on a vocation full-time or part-time for

a period:
(A) exceeding fourteen (14) consecutive days; or
(B) for a total period exceeding thirty (30) days;
during any calendar year in Indiana, whether the sex offender is financially compensated, volunteered, or is acting for the purpose of government or educational benefit.
(3) A sex offender who is enrolled or intends to be enrolled on a full-time or part-time basis in any public or private educational institution, including any secondary school, trade, or professional institution, or institution of higher education in Indiana.
(b) Except as provided in subsection (e), a sex offender who resides in Indiana shall register with the local law enforcement authority in the county where the sex offender resides. If a sex offender resides in more than one (1) county, the sex offender shall register with the local law enforcement authority in each county in which the sex offender resides. If the sex offender is also required to register under subsection (a)(2) or (a)(3), the sex offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (c) or (d).
(c) A sex offender described in subsection (a)(2) shall register with the local law enforcement authority in the county where the sex offender is or intends to be employed or carry on a vocation. If a sex offender is or intends to be employed or carry on a vocation in more than one (1) county, the sex offender shall register with the local law enforcement authority in each county. If the sex offender is also required to register under subsection (a)(1) or (a)(3), the sex offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b) or (d).
(d) A sex offender described in subsection (a)(3) shall register with the local law enforcement authority in the county where the sex offender is enrolled or intends to be enrolled as a student. If the sex offender is also required to register under subsection (a)(1) or (a)(2), the sex offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b) or (c).
(e) A sex offender described in subsection (a)(1)(B) shall register with the local law enforcement authority in the county in which the real property is located. If the sex offender is also required to register under subsection (a)(1)(A), (a)(2), or (a)(3), the sex offender shall also register with the local law enforcement authority in the county in which the offender is required to register under subsection (b), (c), or (d).
(f) A sex offender committed to the department shall register with the department before the sex offender is released from incarceration. The department shall forward the sex offender's registration information to the local law enforcement authority of every county in which the sex offender is required to register.
(g) This subsection does not apply to a sex offender who is a

sexually violent predator. A sex offender not committed to the department shall register not more than seven (7) days after the sex offender:
(1) is released from a penal facility (as defined in IC 35-41-1-21);
(2) is released from a secure private facility (as defined in IC 31-9-2-115);
(3) is released from a juvenile detention facility;
(4) is transferred to a community transition program;
(5) is placed on parole;
(6) is placed on probation;
(7) is placed on home detention; or
(8) arrives at the place where the sex offender is required to register under subsection (b), (c), or (d);
whichever occurs first. A sex offender required to register in more than one (1) county under subsection (b), (c), (d), or (e) shall register in each appropriate county not more than seventy-two (72) hours after the sex offender's arrival in that county or acquisition of real estate in that county.
(h) This subsection applies to a sex offender who is a sexually violent predator. A sex offender who is a sexually violent predator shall register not more than seventy-two (72) hours after the sex offender:
(1) is released from a penal facility (as defined in IC 35-41-1-21);
(2) is released from a secure private facility (as defined in IC 31-9-2-115);
(3) is released from a juvenile detention facility;
(4) is transferred to a community transition program;
(5) is placed on parole;
(6) is placed on probation;
(7) is placed on home detention; or
(8) arrives at the place where the sexually violent predator is required to register under subsection (b), (c), or (d);
whichever occurs first. A sex offender who is a sexually violent predator required to register in more than one (1) county under subsection (b), (c), (d), or (e) shall register in each appropriate county not more than seventy-two (72) hours after the offender's arrival in that county or acquisition of real estate in that county.
(i) The local law enforcement authority with whom a sex offender registers under this section shall make and publish a photograph of the sex offender on the Indiana sex offender registry web site established under IC 36-2-13-5.5. The local law enforcement authority shall make a photograph of the sex offender that complies with the requirements of IC 36-2-13-5.5 at least once per year. The sheriff of a county containing a consolidated city shall provide the police chief of the consolidated city with all photographic and computer equipment necessary to enable the police chief of the consolidated city to transmit sex offender photographs (and other identifying information required by IC 36-2-13-5.5) to the Indiana

sex offender registry web site established under IC 36-2-13-5.5. In addition, the sheriff of a county containing a consolidated city shall provide all funding for the county's financial obligation for the establishment and maintenance of the Indiana sex offender registry web site established under IC 36-2-13-5.5.
(j) When a sex offender registers, the local law enforcement authority shall:
(1) immediately update the Indiana sex offender registry web site established under IC 36-2-13-5.5; and
(2) notify every law enforcement agency having jurisdiction in the county where the sex offender resides.
The local law enforcement authority shall provide the department and a law enforcement agency described in subdivision (2) with the information provided by the sex offender during registration.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-8
Required registration information
Sec. 8. The registration required under this chapter must include the following information:
(1) The sex offender's full name, alias, any name by which the sex offender was previously known, date of birth, sex, race, height, weight, hair color, eye color, any scars, marks, or tattoos, Social Security number, driver's license number or state identification number, principal residence address, and mailing address, if different from the sex offender's principal residence address.
(2) A description of the offense for which the sex offender was convicted, the date of conviction, the county of the conviction, the cause number of the conviction, and the sentence imposed, if applicable.
(3) If the person is required to register under section 7(a)(2) or 7(a)(3) of this chapter, the name and address of each of the sex offender's employers in Indiana, the name and address of each campus or location where the sex offender is enrolled in school in Indiana, and the address where the sex offender stays or intends to stay while in Indiana.
(4) A recent photograph of the sex offender.
(5) If the sex offender is a sexually violent predator, that the sex offender is a sexually violent predator.
(6) If the sex offender is required to register for life, that the sex offender is required to register for life.
(7) Any other information required by the department.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-9
Informing sex offenders of duty to register; registration time limits
Sec. 9. (a) Not more than seven (7) days before an Indiana sex offender who is required to register under this chapter is scheduled to be released from a secure private facility (as defined in

IC 31-9-2-115), or released from a juvenile detention facility, an official of the facility shall do the following:
(1) Orally inform the sex offender of the sex offender's duty to register under this chapter and require the sex offender to sign a written statement that the sex offender was orally informed or, if the sex offender refuses to sign the statement, certify that the sex offender was orally informed of the duty to register.
(2) Deliver a form advising the sex offender of the sex offender's duty to register under this chapter and require the sex offender to sign a written statement that the sex offender received the written notice or, if the sex offender refuses to sign the statement, certify that the sex offender was given the written notice of the duty to register.
(3) Obtain the address where the sex offender expects to reside after the sex offender's release.
(4) Transmit to the local law enforcement authority in the county where the sex offender expects to reside the sex offender's name, date of release or transfer, new address, and the offense or delinquent act committed by the sex offender.
(b) Not more than seventy-two (72) hours after a sex offender who is required to register under this chapter is released or transferred as described in subsection (a), an official of the facility shall transmit to the state police the following:
(1) The sex offender's fingerprints, photograph, and identification factors.
(2) The address where the sex offender expects to reside after the sex offender's release.
(3) The complete criminal history data (as defined in IC 10-13-3-5) or, if the sex offender committed a delinquent act, juvenile history data (as defined in IC 10-13-4-4) of the sex offender.
(4) Information regarding the sex offender's past treatment for mental disorders.
(5) Information as to whether the sex offender has been determined to be a sexually violent predator.
(c) This subsection applies if a sex offender is placed on probation or in a community corrections program without being confined in a penal facility. The probation office serving the court in which the sex offender is sentenced shall perform the duties required under subsections (a) and (b).
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-10
Duty to transmit fingerprints to Federal Bureau of Investigation
Sec. 10. Notwithstanding any other law, upon receiving a sex offender's fingerprints from a correctional facility, the state police shall immediately send the fingerprints to the Federal Bureau of Investigation.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.
IC 11-8-8-11
Change in registration location or status; duty to register or notify; updates
Sec. 11. (a) If a sex offender who is required to register under this chapter changes:
(1) principal residence address; or
(2) if section 7(a)(2) or 7(a)(3) of this chapter applies, the place where the sex offender stays in Indiana;
the sex offender shall register not more than seventy-two (72) hours after the address change with the local law enforcement authority with whom the sex offender last registered.
(b) If a sex offender moves to a new county in Indiana, the local law enforcement authority referred to in subsection (a) shall inform the local law enforcement authority in the new county in Indiana of the sex offender's residence and forward all relevant registration information concerning the sex offender to the local law enforcement authority in the new county. The local law enforcement authority receiving notice under this subsection shall verify the address of the sex offender under section 13 of this chapter not more than seven (7) days after receiving the notice.
(c) If a sex offender who is required to register under section 7(a)(2) or 7(a)(3) of this chapter changes the sex offender's principal place of employment, principal place of vocation, or campus or location where the sex offender is enrolled in school, the sex offender shall register not more than seventy-two (72) hours after the change with the local law enforcement authority with whom the sex offender last registered.
(d) If a sex offender moves the sex offender's place of employment, vocation, or enrollment to a new county in Indiana, the local law enforcement authority referred to in subsection (c) shall inform the local law enforcement authority in the new county of the sex offender's new principal place of employment, vocation, or enrollment by forwarding relevant registration information to the local law enforcement authority in the new county.
(e) If a sex offender moves the sex offender's residence, place of employment, vocation, or enrollment to a new state, the local law enforcement authority shall inform the state police in the new state of the sex offender's new place of residence, employment, or enrollment.
(f) A local law enforcement authority shall make registration information, including information concerning the duty to register and the penalty for failing to register, available to a sex offender.
(g) A local law enforcement authority who is notified of a change under subsection (a) or (c) shall immediately update the Indiana sex offender registry web site established under IC 36-2-13-5.5.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-12
Temporary residence
Sec. 12. (a) As used in this section, "temporary residence" means

a residence:
(1) that is established to provide transitional housing for a person without another residence; and
(2) in which a person is not typically permitted to reside for more than thirty (30) days in a sixty (60) day period.
(b) This section applies only to a sex offender who resides in a temporary residence. In addition to the other requirements of this chapter, a sex offender who resides in a temporary residence shall register in person with the local law enforcement authority in which the temporary residence is located:
(1) not more than seventy-two (72) hours after the sex offender moves into the temporary residence; and
(2) during the period in which the sex offender resides in a temporary residence, at least once every seven (7) days following the sex offender's initial registration under subdivision (1).
(c) A sex offender's obligation to register in person once every seven (7) days terminates when the sex offender no longer resides in the temporary residence. However, all other requirements imposed on a sex offender by this chapter continue in force, including the requirement that a sex offender register the sex offender's new address with the local law enforcement authority.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-13
Verification of current residences
Sec. 13. (a) To verify a sex offender's current residence, the local law enforcement authority shall do the following:
(1) Mail a reply form to each sex offender in the county at the sex offender's listed address at least one (1) time per year, beginning seven (7) days after the local law enforcement authority receives a notice under section 11 or 20 of this chapter or the date the sex offender is:
(A) released from a penal facility (as defined in IC 35-41-1-21), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(2) Mail a reply form to each sex offender who is designated a sexually violent predator under IC 35-38-1-7.5 at least once every ninety (90) days, beginning seven (7) days after the local law enforcement authority receives a notice under section 11 or 20 of this chapter or the date the sex offender is:
(A) released from a penal facility (as defined in IC 35-41-1-21), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;             (C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(3) Personally visit each sex offender in the county at the sex offender's listed address at least one (1) time per year, beginning seven (7) days after the local law enforcement authority receives a notice under section 7 of this chapter or the date the sex offender is:
(A) released from a penal facility (as defined in IC 35-41-1-21), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(4) Personally visit each sex offender who is designated a sexually violent predator under IC 35-38-1-7.5 at least once every ninety (90) days, beginning seven (7) days after the local law enforcement authority receives a notice under section 7 of this chapter or the date the sex offender is:
(A) released from a penal facility (as defined in IC 35-41-1-21), a secure private facility (as defined in IC 31-9-2-115), or a juvenile detention facility;
(B) placed in a community transition program;
(C) placed in a community corrections program;
(D) placed on parole; or
(E) placed on probation;
whichever occurs first.
(b) If a sex offender fails to return a signed reply form either by mail or in person, not later than fourteen (14) days after mailing, or appears not to reside at the listed address, the local law enforcement authority shall immediately notify the department and the prosecuting attorney.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-14
Annual reporting, registration, and photograph
Sec. 14. At least once per calendar year, a sex offender who is required to register under this chapter shall:
(1) report in person to the local law enforcement authority;
(2) register; and
(3) be photographed by the local law enforcement authority;
in each location where the offender is required to register.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-15
Possession of valid Indiana driver's license or identification card required      Sec. 15. (a) A sex offender who is a resident of Indiana shall obtain and keep in the sex offender's possession:
(1) a valid Indiana driver's license; or
(2) a valid Indiana identification card (as described in IC 9-24-16).
(b) A sex offender required to register in Indiana who is not a resident of Indiana shall obtain and keep in the sex offender's possession:
(1) a valid driver's license issued by the state in which the sex offender resides; or
(2) a valid state issued identification card issued by the state in which the sex offender resides.
(c) A person who knowingly or intentionally violates this section commits failure of a sex offender to possess identification, a Class A misdemeanor. However, the offense is a Class D felony if the person:
(1) is a sexually violent predator; or
(2) has a prior unrelated conviction:
(A) under this section; or
(B) based on the person's failure to comply with any requirement imposed on an offender under this chapter.
(d) It is a defense to a prosecution under this section that:
(1) the person has been unable to obtain a valid driver's license or state issued identification card because less than thirty (30) days have passed since the person's release from incarceration; or
(2) the person possesses a driver's license or state issued identification card that expired not more than thirty (30) days before the date the person violated subsection (a) or (b).
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-16
Name changes
Sec. 16. (a) A sex offender who is required to register under this chapter may not petition for a change of name under IC 34-28-2.
(b) If a sex offender who is required to register under this chapter changes the sex offender's name due to marriage, the sex offender must register with the local law enforcement authority not more than seven (7) days after the name change.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-17
Registration violations; penalty
Sec. 17. A sex offender who knowingly or intentionally:
(1) fails to register when required to register under this chapter;
(2) fails to register in every location where the sex offender is required to register under this chapter;
(3) makes a material misstatement or omission while registering as a sex offender under this chapter; or
(4) fails to register in person and be photographed at least one (1) time per year as required under this chapter; commits a Class D felony. However, the offense is a Class C felony if the sex offender has a prior unrelated conviction for an offense under this section or based on the person's failure to comply with any requirement imposed on a sex offender under this chapter.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-18
Sexually violent predator; duty to notify
Sec. 18. (a) A sexually violent predator who will be absent from the sexually violent predator's principal residence for more than seventy-two (72) hours shall inform the local law enforcement authority, in person or in writing, of the following:
(1) That the sexually violent predator will be absent from the sexually violent predator's principal residence for more than seventy-two (72) hours.
(2) The location where the sexually violent predator will be located during the absence from the sexually violent predator's principal residence.
(3) The length of time the sexually violent predator will be absent from the sexually violent predator's principal residence.
(b) A sexually violent predator who will spend more than seventy-two (72) hours in a county in which the sexually violent predator is not required to register shall inform the local law enforcement authority in the county in which the sexually violent predator is not required to register, in person or in writing, of the following:
(1) That the sexually violent predator will spend more than seventy-two (72) hours in the county.
(2) The location where the sexually violent predator will be located while spending time in the county.
(3) The length of time the sexually violent predator will remain in the county.
Upon request of the local law enforcement authority of the county in which the sexually violent predator is not required to register, the sexually violent predator shall provide the local law enforcement authority with any additional information that will assist the local law enforcement authority in determining the sexually violent predator's whereabouts during the sexually violent predator's stay in the county.
(c) A sexually violent predator who knowingly or intentionally violates this section commits failure to notify, a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this section based on the person's failure to comply with any requirement imposed on a sex offender under this chapter.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-19
Expiration of duty to register; lifetime registration
Sec. 19. (a) Except as provided in subsections (b) through (e), a

sex offender is required to register under this chapter until the expiration of ten (10) years after the date the sex offender:
(1) is released from a penal facility (as defined in IC 35-41-1-21) or a secure juvenile detention facility of a state or another jurisdiction;
(2) is placed in a community transition program;
(3) is placed in a community corrections program;
(4) is placed on parole; or
(5) is placed on probation;
whichever occurs last. The department shall ensure that an offender who is no longer required to register as a sex offender is notified that the obligation to register has expired.
(b) A sex offender who is a sexually violent predator is required to register for life.
(c) A sex offender who is convicted of at least one (1) sex offense that the sex offender committed:
(1) when the person was at least eighteen (18) years of age; and
(2) against a victim who was less than twelve (12) years of age at the time of the crime;
is required to register for life.
(d) A sex offender who is convicted of at least one (1) sex offense in which the sex offender:
(1) proximately caused serious bodily injury or death to the victim;
(2) used force or the threat of force against the victim or a member of the victim's family; or
(3) rendered the victim unconscious or otherwise incapable of giving voluntary consent;
is required to register for life.
(e) A sex offender who is convicted of at least two (2) unrelated sex offenses is required to register for life.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.

IC 11-8-8-20
Interstate compacts; relocation to Indiana
Sec. 20. (a) The governor may enter into a compact with one (1) or more jurisdictions outside Indiana to exchange notifications concerning the release, transfer, or change of address, employment, vocation, or enrollment of a sex offender between Indiana and the other jurisdiction or the other jurisdiction and Indiana.
(b) The compact must provide for the designation of a state agency to coordinate the transfer of information.
(c) If the state agency receives information that a sex offender has relocated to Indiana to reside, engage in employment or a vocation, or enroll in school, the state agency shall inform in writing the local law enforcement authority where the sex offender is required to register in Indiana of:
(1) the sex offender's name, date of relocation, and new address; and
(2) the sex offense or delinquent act committed by the sex

offender.
(d) The state agency shall determine, following a hearing:
(1) whether a person convicted of an offense in another jurisdiction is required to register as a sex offender in Indiana;
(2) whether an out of state sex offender is a sexually violent predator; and
(3) the period in which an out of state sex offender who has moved to Indiana will be required to register as a sex offender in Indiana.
As added by P.L.140-2006, SEC.13 and P.L.173-2006, SEC.13.






ARTICLE 9. PAROLE BOARD

CHAPTER 1. ORGANIZATION, POWERS, AND DUTIES

IC 11-9-1-1
Parole board; establishment, membership, appointment, term, vacancy; qualifications
Sec. 1. (a) There is established, as a division of the department, the parole board, consisting of five (5) members appointed by the governor, not more than three (3) of whom may be affiliated with the same political party. Members are appointed for a term of four (4) years. A vacancy occurring before the expiration of a term shall be filled by the governor for the remainder of the term. In the event of a temporary inability to act of any member, the governor may appoint a person qualified under this section to act in his place during the continuance of the inability. Members may be reappointed. They may be removed by the governor for cause after an opportunity to be heard by the governor upon due notice.
(b) To qualify for membership a person must:
(1) hold at least a bachelor's degree from an accredited college or university; or
(2) have at least ten (10) years of law enforcement experience;
and must have the skill, training, or experience to analyze questions of law, administration, and public policy. Members shall devote full time to their duties, and are entitled to a salary to be determined by the state budget agency with the approval of the governor. The governor shall designate one (1) of the members to serve as chairman.
As added by Acts 1979, P.L.120, SEC.2. Amended by P.L.43-2001, SEC.1.

IC 11-9-1-2
Powers and duties
Sec. 2. (a) The parole board shall:
(1) organize the division and employ personnel as are needed to properly discharge the functions of the board;
(2) make parole release and revocation decisions under IC 11-13-3 and IC 35-50-6-1;
(3) make pardon, clemency, reprieve, and remission recommendations to the governor under IC 11-9-2;
(4) collect, develop, and maintain statistical information concerning its services and decisions;
(5) keep records of its official actions and make them accessible according to law;
(6) cooperate with public and private agencies, local communities, and private groups and individuals for the development and improvement of its services;
(7) explain its functions to the public; and         (8) make an annual report to the governor by September 1 of each year containing a description of its operations for the preceding fiscal year ending June 30, an evaluation of its effectiveness, any recommendations for statutory, budgetary, or other changes considered necessary to improve its effectiveness, and any other information required by law.
(b) The parole board may:
(1) conduct inquiries, investigations, and reviews and hold hearings to properly discharge its functions;
(2) issue subpoenas, enforceable by action in circuit and superior courts, to compel any person to appear, give sworn testimony, or produce documentary evidence relating to any matter under inquiry, investigation, hearing, or review;
(3) administer oaths and take testimony of persons under oath;
(4) request from any public agency assistance, services, and information that will enable it to properly discharge its functions;
(5) enter, without notice, premises within the department's control, to confer with any committed person;
(6) adopt, under IC 4-22-2, rules to properly discharge its functions; and
(7) exercise any other power necessary in discharging its duties and powers.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-1-3
Inquiry, investigation, hearing, review; delegation of function; powers
Sec. 3. (a) Whenever the parole board is conducting an inquiry, investigation, hearing, or review, that function may be delegated to one (1) or more members of the parole board.
(b) If one (1) or more member acts on behalf of the board that member or employee may exercise all the powers of the parole board except the power to render a final decision as to any matter. The members shall instead, upon completion of the inquiry, investigation, hearing, or review, file with the board the complete record of the proceedings together with his findings, conclusions, and recommended decision. The board shall, based upon the record and the findings, conclusions, and recommendations, render a final decision.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-1-4
Continuation of rules adopted and in effect on October 1, 1980
Sec. 4. All rules adopted by the parole board and in effect on October 1, 1980, continue in effect until altered by the parole board, according to IC 4-22-2, under rule-making authority given by IC 11-9.
As added by Acts 1979, P.L.120, SEC.2.



CHAPTER 2. COMMUTATIONS, PARDONS, REPRIEVES, AND REMISSIONS

IC 11-9-2-1
Application
Sec. 1. An application to the governor for commutation of sentence, pardon, reprieve, or remission of fine or forfeiture shall be filed with the parole board. The application must be in writing and signed by the person seeking gubernatorial relief or by a person on his behalf. The board may require the applicant to furnish information, on forms provided by the parole board, that it considers necessary to conduct a proper inquiry and hearing regarding the application.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-2-2
Recommendation of parole board to governor; notice to victim or next of kin of victim
Sec. 2. (a) As used in this section, "victim" means a person who has suffered direct harm as a result of a violent crime (as defined in IC 5-2-6.1-8).
(b) The parole board shall submit to the governor its recommendation regarding an application for commutation of sentence, pardon, reprieve, or remission of fine or forfeiture. Before submitting its recommendation, the parole board shall do all of the following:
(1) Notify:
(A) the sentencing court;
(B) the victim of the crime for which the person was convicted (or the next of kin of the victim if the victim is deceased or incompetent for any reason), unless the victim has made a written request not to be notified; and
(C) the prosecuting attorney of the county where the conviction was obtained.
(2) Conduct an investigation, which must include the collection of records, reports, and other information relevant to consideration of the application.
(3) Conduct a hearing where the petitioner and other interested persons are given an opportunity to appear and present information regarding the application. The hearing may be conducted in an informal manner without regard to formal rules of evidence.
(c) The notice to a victim or the next of kin of a victim that is sent under subsection (b)(1) must comply with the requirements for notices to victims that are established under IC 11-13-3-3.
As added by Acts 1979, P.L.120, SEC.2. Amended by P.L.126-1985, SEC.1; P.L.134-1993, SEC.1; P.L.1-1994, SEC.42.

IC 11-9-2-3
Constitutional power of governor      Sec. 3. This chapter does not limit the constitutional power of the governor to grant pardons, reprieves, commutations, or remissions of fines and forfeitures.
As added by Acts 1979, P.L.120, SEC.2.

IC 11-9-2-4
Conditional pardon; removal of disabilities applicable to holding handgun permit or license
Sec. 4. The governor may issue a pardon that conditions the removal of all disabilities applicable to holding a handgun permit or other license issued under IC 35-47-2 upon a determination by the superintendent of state police that circumstances have changed to such an extent since the pardoned conviction was entered that the applicant for the permit or license is likely to handle handguns in compliance with the law.
As added by P.L.148-1987, SEC.1.






ARTICLE 10. CORRECTIONAL SERVICES AND PROGRAMS

CHAPTER 1. EVALUATION, CLASSIFICATION, AND ASSIGNMENT OF CRIMINAL OFFENDERS

IC 11-10-1-1
Application of chapter
Sec. 1. This chapter applies only to criminal offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-2
Evaluation; information to consider; utilization of reports, or other information; previous evaluations and information
Sec. 2. (a) A committed criminal offender shall, within a reasonable time, be evaluated regarding:
(1) his medical, psychological, educational, vocational, economic and social condition, and history;
(2) the circumstances surrounding his present commitment;
(3) his history of criminality; and
(4) any additional relevant matters.
(b) In making the evaluation prescribed in subsection (a), the department may utilize any presentence report, any presentence memorandum filed by the offender, any reports of any presentence physical or mental examination, the record of the sentencing hearing, or other information forwarded by the sentencing court or other agency, if that information meets the department's minimum standards for criminal offender evaluation.
(c) If an offender has undergone, within two (2) years before the date of his commitment, a previous departmental evaluation under this section, the department may rely on the previous evaluation and the information used at that time. However, this subsection does not deprive an offender of the right to a medical and dental examination under IC 11-10-3.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-3
Security classification of offender; determination; assignment to facility or program
Sec. 3. (a) Upon completion of the evaluation prescribed in section 2 of this chapter and before assigning him to a facility or program, the department shall determine the appropriate degree of security (maximum, medium, or minimum) for each offender as described in IC 35-38-3-6. In making that determination the department shall, in addition to other relevant information, consider:
(1) the results of the evaluation prescribed in section 2 of this chapter;
(2) the recommendations of the sentencing court; and         (3) the degree and kind of custodial control necessary for the protection of the public, staff, other confined persons, and the individual being considered.
(b) After determining the offender's security classification, the department shall assign him to a facility or program; make an initial employment, education, training, or other assignment within that facility or program; and order medical, psychiatric, psychological, or other services. In making the assignment, the department shall, in addition to other relevant information, consider:
(1) the results of the evaluation prescribed in section 2 of this chapter;
(2) the offender's security classification;
(3) the offender's need for special therapy or programs, including employment, education, or training available only in specific facilities or programs;
(4) the likelihood of the offender's reintegration into the community in which the facility or program is located;
(5) the desirability of keeping the offender in a facility or program near the area in which he resided before commitment;
(6) the desires of the offender;
(7) the current population levels of the facilities or programs considered appropriate for the offender; and
(8) the length of the offender's sentence.
(c) If the department determines that a committed offender is mentally or physically incapacitated to such an extent that proper custody, care, and control cannot be provided by the department, it shall make arrangements for placement outside the department.
(d) Before assigning an offender to a facility or program, the department shall give him an opportunity to present pertinent information; discuss with him all aspects of the evaluation, classification, and assignment process; and work with him to determine a fair and appropriate assignment.
(e) If an offender is sentenced to a term of imprisonment of one (1) year or less, the department may make an assignment under this section without making the evaluation prescribed in section 2 of this chapter. In determining the length of an offender's term, consecutive terms of imprisonment shall be added together.
(f) This section does not prohibit the temporary assignment of an offender pending evaluation and classification.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.5-1988, SEC.60.

IC 11-10-1-4
Court order for evaluation, classification, and determination of proposed assignment
Sec. 4. Unless notified by the department that adequate space is unavailable, a court may order an offender who is to be sentenced by it and is subject to commitment to the department to be temporarily committed to the department, for not more than thirty (30) days, for evaluation, classification, and determination of proposed assignment

under sections 2 and 3 of this chapter. The department shall forward to the court its written findings and recommendations.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-5
Evaluation and classification of offender by local governmental unit or other public or private agency
Sec. 5. This chapter does not preclude a local governmental unit or other public or private agency from evaluating or classifying an offender, before commitment to the department, as prescribed by sections 2 and 3 of this chapter, if those services are approved by the commissioner as a substitute for departmental services.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-6
Annual review of committed offender of current classification assignment; decision
Sec. 6. The department shall, at least annually, review, in accord with sections 2 and 3 of this chapter, every committed offender not on parole to determine the appropriateness of his current classification and assignment and to make a classification-assignment decision based upon that review. Before making a classification-assignment decision the department shall interview the offender, discuss with him the information on which the decision will be based, and allow him to challenge that information and present pertinent information of his own. The department shall promptly notify the offender, in writing, of his classification-assignment decision and the reasons for it.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-1-7
Involuntary segregation of offender; review; disciplinary segregation
Sec. 7. (a) An offender may be involuntarily segregated from the general population of a facility or program if the department first finds that segregation is necessary for the offender's own physical safety or the physical safety of others.
(b) The department shall review an offender so segregated at least once every thirty (30) days to determine whether the reason for segregation still exists.
(c) This section does not apply to disciplinary segregation under IC 11-11-5.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 2. COMMITMENT, EVALUATION, AND ASSIGNMENT OF DELINQUENT OFFENDERS

IC 11-10-2-1
Application of chapter
Sec. 1. This chapter applies only to delinquent offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-2
Commitment or award of guardianship; governing facts
Sec. 2. Except as provided by section 6 of this chapter, the commitment or award of guardianship of a delinquent offender to the department is governed by the following:
(1) All commitments are to the department as opposed to a specific facility. The department shall determine the facility or program assignment. The initial conveyance of an offender must be to a place designated by the department.
(2) No offender under twelve (12) years of age or eighteen (18) years of age or older may be committed to the department.
(3) No offender known to be pregnant may be committed to the department.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-3
Cost of keeping offender in facility or program
Sec. 3. (a) A county that commits an offender to the department shall pay to the state treasurer, under IC 4-24-7-4, sixty dollars ($60) for each day for keeping the offender.
(b) A county is not liable for services provided an offender under section 6 of this chapter or for the cost of keeping the offender while those services are being provided.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.246-2005, SEC.95.

IC 11-10-2-4
Evaluation; information to consider; utilization of reports, or other information; previous evaluations and information
Sec. 4. (a) A committed offender shall, within a reasonable time, be evaluated regarding:
(1) his medical, psychological, educational, vocational, economic and social condition, and history;
(2) the circumstances surrounding his present commitment;
(3) his history of delinquency; and
(4) any additional relevant matters.
(b) In making the evaluation prescribed in subsection (a), the department may utilize reports of any precommitment physical or mental examination or other information or records forwarded by the committing court or other agency, if that information meets the department's minimum standards for delinquent offender evaluation.     (c) If a committed offender has undergone, within one (1) year before the date of his commitment, a previous departmental evaluation under this section, the department may rely on the previous evaluation and the information used at that time. However, this subsection does not deprive an offender of the right to a medical and dental examination under IC 11-10-3.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-5
Assignment to facility or program
Sec. 5. (a) Upon completion of the evaluation prescribed in section 4 of this chapter, the department shall assign the offender to a facility or program; make an initial education, training, employment, or other assignment within that facility or program; and order medical, psychiatric, psychological, or other services it considers appropriate. In making the assignment, the department shall, among other relevant information, consider:
(1) the results of the evaluation prescribed in section 4 of this chapter;
(2) the recommendations of the committing court;
(3) the offender's need for special therapy or programs, including education, training, or employment available only in specific facilities or programs;
(4) the degree and type of custodial control necessary for the protection of the public, staff, other committed offenders, and the individual being considered;
(5) the likelihood of the offender's reintegration into the community in which the facility or program is located;
(6) the desirability of keeping the offender in a facility or program near the area in which he resided before commitment;
(7) the desires of the offender and his parents, guardian, or custodian;
(8) the current population levels of the facilities or programs considered appropriate for the offender; and
(9) the probable length of commitment.
(b) If the department determines that a committed offender is mentally or physically incapacitated to such an extent that proper custody, care, and control cannot be provided by the department, it shall make arrangements for placement outside the department.
(c) If an offender is found to be pregnant, the department may return her to the committing court for further disposition.
(d) Before assigning an offender to a facility or program, the department shall give him an opportunity to present pertinent information, discuss with him all aspects of the evaluation and assignment process, and work with him to determine a fair and appropriate assignment.
(e) The department shall, by certified mail, return receipt requested, notify the parent, guardian, custodian, or nearest relative of any committed offender of his physical location and any change in that location.     (f) This section does not preclude the temporary assignment of an offender pending evaluation.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-6
Court order for evaluation and determination of proposed assignment
Sec. 6. A juvenile court may order a juvenile offender who is before the court for disposition and is subject to commitment to the department to be temporarily committed to the department, for not more than fourteen (14) days (excluding Saturdays, Sundays, and legal holidays) for evaluation and determination of proposed assignment under sections 4 and 5 of this chapter. The department shall forward to the court its written findings and recommendations.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-7
Evaluation of offender by local governmental unit or other public or private agency
Sec. 7. This chapter does not preclude a local governmental unit or other public or private agency from evaluating an offender, before commitment to the department, as prescribed by sections 4 and 5 of this chapter, if that service is approved by the commissioner as a substitute for departmental services.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-8
Semiannual review of current assignment of committed offender; decision
Sec. 8. The department shall, at least semiannually, review in accord with sections 4 and 5 of this chapter every committed offender who is not on parole to determine the appropriateness of his current assignment and to make an assignment decision based upon that review. Before making an assignment decision, the department shall interview the offender, discuss with him the information on which the decision will be based, and allow him to challenge that information and present pertinent information of his own. The department shall promptly notify the offender, in writing, of its assignment decision and the reasons for it.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-9
Involuntary segregation of offender; review; disciplinary segregation
Sec. 9. (a) An offender may be involuntarily segregated from the general population of a facility or program if the department first finds that segregation is necessary for the offender's own physical safety or the physical safety of others.
(b) The department shall review an offender so segregated at least once every thirty (30) days to determine whether the reason for

segregation still exists.
(c) This section does not apply to disciplinary segregation under IC 11-11-5.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-2-10
Transfer to adult facility or program; requirements; custody
Sec. 10. (a) The commissioner may transfer a committed delinquent offender to an adult facility or program according to the following requirements:
(1) The offender must be seventeen (17) years of age or older at the time of transfer.
(2) The department must determine that:
(A) either the offender is incorrigible to the degree that his presence at a facility or program for delinquent offenders is seriously detrimental to the welfare of other offenders, or the transfer is necessary for the offender's own physical safety or the physical safety of others; and
(B) there is no other action reasonably available to alleviate the problem.
(3) No offender may be transferred to the Indiana state prison or the Pendleton Correctional Facility.
(b) The offender is under the full custody of the adult facility or program to which he is transferred until he is returned to a facility or program for delinquent offenders, except that his parole or discharge from the department shall be determined under IC 11-13-6.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.12-1996, SEC.9.



CHAPTER 3. MEDICAL CARE

IC 11-10-3-1
Definitions
Sec. 1. As used in this chapter:
"Physician" means an individual holding a license to practice medicine in Indiana, issued by the medical licensing board of Indiana, or a medical officer of the United States government who is in Indiana performing his official duties.
"Psychiatrist" means a physician who is certified or board qualified by the American Board of Psychiatry and Neurology, or a board with equivalent standards approved by the American Osteopathic Association.
"Psychologist" means an individual holding a valid certificate to practice psychology in Indiana, issued by the state psychology board.
"Qualified medical personnel" means individuals engaged in the delivery of a medical or health care service who have been licensed, certified, or otherwise properly qualified under the laws of Indiana applicable to that particular service.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.149-1987, SEC.1.

IC 11-10-3-2
Examination for communicable diseases and conditions on commitment; medical and dental examination; care committed person entitled to; prohibited acts
Sec. 2. (a) An individual committed to the department shall be immediately examined for communicable diseases and conditions by qualified medical personnel under the direct supervision of a physician. New admittees shall be segregated from the general population of a facility or program to the extent required by acceptable medical practice and standards until this examination is completed.
(b) Within fourteen (14) days after commitment to the department, an individual shall be given the opportunity to receive a thorough medical and dental examination conducted according to acceptable medical practices and standards. All subsequent routine medical or dental examinations shall be scheduled by direction of a physician or dentist.
(c) A confined person is entitled to:
(1) medical care, medical personnel, and medical facilities of a quality complying with applicable state licensing requirements;
(2) first aid or emergency medical treatment on a twenty-four (24) hour basis; and
(3) mental health care by a psychiatrist, a psychologist, or another mental health professional.
(d) A committed person may not prescribe, dispense, or administer drugs or medication.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.135-1993,

SEC.1.

IC 11-10-3-2.5
Offender blood testing; confidentiality; reporting requirements
Sec. 2.5. (a) As used in this section, "confirmatory test" means a laboratory test or a series of tests approved by the state department of health and used in conjunction with a screening test to confirm or refute the results of the screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(b) As used in this section, "screening test" means a laboratory screening test or a series of tests approved by the state department of health to determine the possible presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(c) For an individual who is committed to the department after June 30, 2001, the examination required under section 2(a) of this chapter must include the following:
(1) A blood test for hepatitis C.
(2) A screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
(d) If the screening test required under subsection (c)(2) indicates the presence of antibodies to the human immunodeficiency virus (HIV), the department shall administer a confirmatory test to the individual.
(e) The department may require an individual who:
(1) was committed to the department before July 1, 2001; and
(2) is in the custody of the department after June 30, 2001;
to undergo the tests required by subsection (c) and, if applicable, subsection (d).
(f) Except as otherwise provided by state or federal law, the results of a test administered under this section are confidential.
(g) The department shall, beginning September 1, 2002, file an annual report in an electronic format under IC 5-14-6 with the executive director of the legislative services agency containing statistical information on the number of individuals tested and the number of positive test results determined under this section.
As added by P.L.293-2001, SEC.1. Amended by P.L.28-2004, SEC.83.

IC 11-10-3-3
Prenatal and postnatal care, treatment
Sec. 3. Necessary prenatal and postnatal care and treatment shall be provided consistent with acceptable medical practice and standards. When possible, arrangements shall be made for children to be born in a hospital outside the correctional facility. If a child is born in a correctional facility, this fact may not be mentioned on the birth certificate.
As added by Acts 1979, P.L.120, SEC.3.
IC 11-10-3-4
Directives, establishment; annual inspection of health facility, etc.; definition
Sec. 4. (a) The department shall establish directives governing:
(1) medical care to be provided to committed individuals, including treatment for mental retardation, alcoholism, and drug addiction;
(2) administration of medical facilities and health centers operated by the department;
(3) medical equipment, supplies, and devices to be available for medical care;
(4) provision of special diets to committed individuals;
(5) acquisition, storage, handling, distribution, and dispensing of all medication and drugs;
(6) training programs and first aid emergency care for committed individuals and department personnel;
(7) medical records of committed individuals; and
(8) professional staffing requirements for medical care.
(b) The state department of health shall make an annual inspection of every health facility, health center, or hospital operated by the department and report to the commissioner whether that facility, center, or hospital meets the requirements established by the state department of health. Any noncompliance with those requirements must be stated in writing to the commissioner, with a copy to the governor.
(c) For purposes of IC 4-22-2, the term "directive" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.102.

IC 11-10-3-5
Copayment requirements; exceptions
Sec. 5. (a) This section does not apply to a person committed to the department who:
(1) maintains a policy of insurance from a private company covering:
(A) medical care;
(B) dental care;
(C) eye care; or
(D) any other health care related service; or
(2) is willing to pay for the person's own medical care.
(b) Except as provided in subsection (c), a person committed to the department may be required to make a copayment in an amount of not more than ten dollars ($10) for each provision of any of the following services:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.     (c) A person committed to the department is not required to make the copayment under subsection (b) if:
(1) the person does not have funds in the person's commissary account or trust account at the time the service is provided;
(2) the person does not have funds in the person's commissary account or trust account within thirty (30) days after the service is provided;
(3) the service is provided in an emergency;
(4) the service is provided as a result of an injury received in the correctional facility; or
(5) the service is provided at the request of the administrator of the correctional facility.
(d) Money collected under this section must be used to reimburse the department whenever a person makes a copayment as a result of health care related services provided during the person's confinement in a correctional facility.
(e) The department shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.143-1995, SEC.1.



CHAPTER 4. CARE AND TREATMENT OF MENTALLY ILL OFFENDERS

IC 11-10-4-1
Definitions
Sec. 1. (a) As used in this chapter, the terms used in IC 12-26 have the meanings set forth in IC 12-7-2.
(b) As used in this chapter, "qualified medical personnel" has the meaning set out in IC 11-10-3-1.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.103.

IC 11-10-4-2
Providing care and treatment
Sec. 2. The department shall provide for the care and treatment of every confined offender who is determined to be mentally ill by a psychiatrist employed or retained by the department. To provide that care and treatment, the department may:
(1) establish and operate its own mental health facilities and programs;
(2) transfer offenders to the division of mental health and addiction, subject to the approval of the director of the division of mental health and addiction; or
(3) contract with any city, county, state, or federal authority or with other public or private organizations for the provision of care and treatment.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.1; P.L.2-1992, SEC.104; P.L.135-1993, SEC.2; P.L.215-2001, SEC.19.

IC 11-10-4-3
Involuntary transfers to division of mental health and addiction or to mental health facility
Sec. 3. (a) A committed offender may be involuntarily transferred to the division of mental health and addiction or to a mental health facility only if:
(1) the offender has been examined by a psychiatrist employed or retained by the department and the psychiatrist reports to the department in writing that, in his opinion, the offender is mentally ill and in need of care and treatment by the division of mental health and addiction or in a mental health facility;
(2) the director of mental health approves of the transfer if the offender is to be transferred to the division of mental health and addiction; and
(3) the department affords the offender a hearing to determine the need for the transfer, which hearing must comply with the following minimum standards:
(A) The offender shall be given at least ten (10) days advance written and verbal notice of the date, time, and place of the hearing and the reason for the contemplated

transfer. This notice must advise the offender of the rights enumerated in clauses (C) and (D). Notice must also be given to one (1) of the following:
(i) The offender's spouse.
(ii) The offender's parent.
(iii) The offender's attorney.
(iv) The offender's guardian.
(v) The offender's custodian.
(vi) The offender's relative.
(B) A copy of the psychiatrist's report must be given to the offender not later than at the time notice of the hearing is given.
(C) The offender is entitled to appear in person, speak in his own behalf, call witnesses, present documentary evidence, and confront and cross-examine witnesses.
(D) The offender is entitled to be represented by counsel or other representative.
(E) The offender must be given a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken.
(F) A finding that the offender is in need of mental health care and treatment in the division of mental health and addiction or a mental health facility must be based upon clear and convincing evidence.
(b) If the official in charge of the facility or program to which the offender is assigned determines that emergency care and treatment in the division of mental health and addiction or a mental health facility is necessary to control a mentally ill offender who is either gravely disabled or dangerous, that offender may be involuntarily transferred, subject to the approval of the director of the division of mental health and addiction, before holding the hearing described in subsection (a)(3). However, this subsection does not deprive the offender of his right to a hearing.
(c) The official in charge of the division of mental health and addiction or facility to which an offender is transferred under this section must give the offender a semiannual written report, based on a psychiatrist's examination, concerning his mental condition and the need for continued care and treatment in the division of mental health and addiction or facility. If the report states that the offender is still in need of care and treatment in the division of mental health and addiction or a mental health facility, the division of mental health and addiction or facility shall, upon request of the offender or a representative in his behalf, conduct a hearing to review the need for that continued care and treatment. The hearing must comply with the minimum standards established by subsection (a)(3). The division of mental health and addiction or facility to which the offender is transferred under this section may conduct a hearing under this subsection upon its initiative.
(d) If the division of mental health and addiction or facility to which an offender is transferred under this section determines that

the offender no longer needs care and treatment in the division of mental health and addiction or facility, the division of mental health and addiction or facility shall return the offender to the custody of the department of correction, and the department of correction shall reassign the offender to another facility or program.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.2; P.L.2-1992, SEC.105; P.L.215-2001, SEC.20.

IC 11-10-4-4
Voluntary transfers to division of mental health and addiction or mental health facility
Sec. 4. (a) An offender who believes the offender to be mentally ill and in need of care and treatment in the division of mental health and addiction or a mental health facility shall, at the offender's request for transfer, be examined by a psychiatrist employed or retained by the department of correction, who shall report the psychiatrist's findings to the department of correction. If the report states that the offender is mentally ill and in need of care and treatment in the division of mental health and addiction or a mental health facility, the department of correction shall transfer the offender to the division of mental health and addiction, subject to the approval of the director of the division of mental health and addiction, or to a mental health facility. If the department of correction intends to transfer an offender to the division of mental health and addiction, the department of correction shall transmit a copy of the psychiatrist's report to the division of mental health and addiction.
(b) Section 3(c) and 3(d) of this chapter apply to transfers under this section.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.3; P.L.2-1992, SEC.106; P.L.215-2001, SEC.21.

IC 11-10-4-5
Transfer not to extend offender's term of imprisonment or confinement; commitment proceedings
Sec. 5. A transfer under this chapter does not extend an offender's term of imprisonment or commitment. However, if it is determined that an offender transferred under this chapter will be in need of mental health care and treatment after the offender's term of imprisonment or commitment ends, the division of mental health and addiction or facility to which the offender was transferred may institute commitment proceedings under IC 12-26.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.107; P.L.215-2001, SEC.22.

IC 11-10-4-6
Administration of drug for controlling mental or emotional disorder; requirements
Sec. 6. The administration of a drug by the department for the purpose of controlling a mental or emotional disorder is subject to

the following requirements:
(1) The particular drug must be prescribed by a physician who has examined the offender.
(2) The drug must be administered by either a physician or qualified medical personnel under the direct supervision of a physician.
(3) The offender must be periodically observed, during the duration of the drug's effect, by qualified medical personnel.
(4) A drug may be administered for a period longer than seventy-two (72) hours only if the administration is part of a psychotherapeutic program of treatment prescribed and detailed in writing by a physician.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-4-7
Rules
Sec. 7. The department may adopt, under IC 4-22-2, rules to implement this chapter.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-4-8
Notification to division of mental health and addiction of commitment of offender; copy of evaluation
Sec. 8. Whenever an offender sentenced under IC 35-36-2-5 is committed to the department of correction, the department of correction shall immediately inform the division of mental health and addiction of the commitment and provide the division of mental health and addiction with a copy of the evaluation made by the department of correction under IC 11-10-1-2.
As added by P.L.127-1985, SEC.1. Amended by P.L.2-1992, SEC.108; P.L.215-2001, SEC.23.



CHAPTER 5. ACADEMIC AND VOCATIONAL EDUCATION

IC 11-10-5-1
Implementation of academic and vocational education curricula and programs; funding
Sec. 1. The department shall, after consulting with the state superintendent of public instruction and the Indiana commission on vocational and technical education of the department of workforce development, implement academic and vocational education curricula and programs for confined offenders, by utilizing qualified personnel employed by the department or by arranging for instruction to be given by public or private educational agencies in Indiana. The department shall include special education programs, which shall be governed under IC 20-35-2. To provide funding for development and implementation of academic and vocational education curricula and programs, the department may accept gifts and apply for and receive grants from any source.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.217-1987, SEC.26; P.L.1-1990, SEC.161; P.L.135-1993, SEC.3; P.L.21-1995, SEC.13; P.L.1-2005, SEC.121.

IC 11-10-5-2
Adoption of rules for licensing of teachers
Sec. 2. The advisory board of the division of professional standards of the department of education established by IC 20-28-2-2 shall, in accord with IC 20-28-4 and IC 20-28-5, adopt rules under IC 4-22-2 for the licensing of teachers to be employed by the department.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.20-1984, SEC.10; P.L.46-1992, SEC.2; P.L.1-2005, SEC.122; P.L.246-2005, SEC.96.

IC 11-10-5-3
Limited teaching and conditional vocational certificates; qualification of applicants
Sec. 3. Limited certificates valid for one (1) year may be granted, upon the request of the commissioner, according to rules of the advisory board of the division of professional standards of the department of education established by IC 20-28-2-2. Modification of these rules may be made by the advisory board of the division of professional standards of the department of education established by IC 20-28-2-2 in a way reasonably calculated to make available an adequate supply of qualified teachers. A limited certificate may be issued in cases where special education and qualifications warrant the waiver of part of the prerequisite professional education required for certification to teach in the public schools. The limited certificate, however, may be issued only to applicants who have graduated from an accredited college or university. Teachers of vocational education need not be graduates of an accredited college or university but shall

meet requirements for conditional vocational certificates as determined by the department of education.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.20-1984, SEC.11; P.L.46-1992, SEC.3; P.L.1-2005, SEC.123; P.L.246-2005, SEC.97.

IC 11-10-5-4
Teachers' salary and teachers' retirement fund plan
Sec. 4. (a) All teachers employed by the department are subject to all provisions of law concerning the minimum salary of teachers and membership in any teachers' retirement fund plan. The commissioner or the commissioner's designated representative shall annually determine the salary schedule of the largest school corporation of the county in which each correctional institution is located.
(b) Except as provided in subsections (e) through (f), from the information described in subsection (a), the commissioner shall prescribe, subject to approval by the state personnel department and the budget agency, a salary schedule for each correctional institution, using a daily rate of pay for each teacher, which must be equal to that of the largest school corporation in the county in which the correctional institution is located.
(c) The commissioner shall prescribe the terms of the annual contract awarded to licensed teachers qualifying for payment under the schedule established under subsection (b).
(d) Hours of work for all teachers shall be set in accordance with IC 4-15-2.
(e) If the school corporation in which the correctional institution is located becomes the largest school corporation in the county in which the correctional institution is located, the daily rate of pay for each teacher must be equal to that of the school corporation in which the correctional institution is located without regard to whether the school corporation in which the correctional institution is located remains the largest school corporation in the county.
(f) Using a daily rate of pay for each teacher, the salary schedule for each correctional institution located in a county having a population of:
(1) more than seventeen thousand (17,000) but less than seventeen thousand five hundred (17,500); or
(2) more than one hundred thousand (100,000) but less than one hundred five thousand (105,000);
must be equal to that of the school corporation in which the correctional institution is located.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1982, P.L.92, SEC.1; P.L.96-1988, SEC.1; P.L.12-1992, SEC.68; P.L.170-2002, SEC.79.



CHAPTER 6. GENERAL PROVISIONS CONCERNING OFFENDER EMPLOYMENT

IC 11-10-6-1
Industry and farm product advisory council; establishment; duties; meetings, membership
Sec. 1. (a) There is hereby established an industry and farm product advisory council to assist the department in determining the need for products, the estimated volume or number of units required, pricing policies, and other matters relating to sales or promotion of such products manufactured or produced within the correctional system. The commissioner shall inform the council each year of the estimated number of offenders required to be employed at each institution during the year by the department and the offender work schedules for industry and farm production. With data furnished by the department, the council shall recommend to the commissioner an annual sales and production plan for all industry and farm programs. The council shall study and advise in such other areas or matters as may be referred by the commissioner or the administrator in charge of industry and farm programs.
(b) The council shall meet annually or at such other times as the commissioner considers necessary. The council is composed of the following members:
(1) the commissioner, who shall be chairman;
(2) the commissioner of the department of administration;
(3) the state budget director;
(4) the administrator in charge of the industry and farm programs, who shall act as secretary of the council; and
(5) the commissioner, at his discretion, may appoint two (2) persons who are major users of industry and farm products or who represent the general public.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 7. PRIVATE EMPLOYERS AND OFFENDER EARNINGS

IC 11-10-7-1
Application of chapter
Sec. 1. This chapter applies only to criminal offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-7-2
Programs for employment of offenders by private persons; establishment; lease of land and improvements
Sec. 2. (a) The commissioner may establish programs for the employment of offenders by private persons. In establishing these programs, the commissioner may enter into agreements with any private person under which that person establishes, by construction, lease, or otherwise, facilities within the exterior boundary of any state adult correctional facility, for the manufacture and processing of goods or any other business, commercial, or agricultural enterprise.
(b) In administering this chapter, the commissioner may, as a part of or in connection with any agreement made under subsection (a), lease, for not more than twenty (20) years, land, with the improvements on it, located on the grounds of any state correctional facility for use by the private party to that agreement for providing employment under this chapter.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.4.

IC 11-10-7-3
Agreement between commissioner and private person; wages; employment on voluntary basis; unemployment compensation
Sec. 3. (a) Any agreement entered into between the commissioner and a private person under this chapter must provide that an offender employed by a private person under this chapter will be paid at least the prevailing wage for that type of work as established by the department of workforce development, including applicable wage increases for overtime work.
(b) An offender may be employed under this chapter only on a voluntary basis and only after the offender has been informed of the conditions of the offender's employment.
(c) An offender employed under this chapter is not eligible for unemployment compensation benefits under workforce development laws.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.18-1987, SEC.10; P.L.21-1995, SEC.14.

IC 11-10-7-4
Laws governing commercial or agricultural enterprise established under this chapter
Sec. 4. A commercial or agricultural enterprise established under

this chapter is a private enterprise subject to laws governing the operation of similar enterprises in Indiana.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-7-5
Earnings of offender; distribution
Sec. 5. (a) The earnings of an offender employed under this chapter shall be surrendered to the department. This amount shall be distributed in the following order:
(1) Not less than twenty percent (20%) of the offender's gross earnings to be given to the offender or retained by the department. If retained by the department, the amount, with accrued interest if interest on the amount is earned, must be returned to the offender not later than at the time of the offender's release on parole or discharge.
(2) State and federal income taxes and Social Security deductions.
(3) The expenses of room and board, as fixed by the department and the budget agency, in facilities operated by the department, or, if the offender is housed in a facility not operated by the department, the amount paid by the department to the operator of the facility or other appropriate authority for room and board and other incidentals as established by agreement between the department and the appropriate authority.
(4) The support of the offender's dependents, when directed by the offender or ordered by the court to pay this support. If the offender's dependents are receiving welfare assistance, the appropriate county office of family and children or welfare department in another state shall be notified of these disbursements.
(5) Ten percent (10%) of the offender's gross earnings, to be deposited in the violent crime victims compensation fund established by IC 5-2-6.1-40.
(b) Any remaining amount shall be given to the offender or retained by the department in accord with subsection (a)(1).
(c) The department may, when special circumstances warrant or for just cause, waive the collection of room and board charges by or on behalf of a facility operated by the department or, if the offender is housed in a facility not operated by the department, authorize payment of room and board charges from other available funds.
As added by Acts 1979, P.L.120, SEC.3. Amended by Acts 1980, P.L.87, SEC.5; P.L.2-1992, SEC.109; P.L.4-1993, SEC.13; P.L.5-1993, SEC.26; P.L.47-1993, SEC.4; P.L.1-1994, SEC.43.



CHAPTER 8. MINIMUM SECURITY RELEASE PROGRAM FOR CRIMINAL OFFENDERS AND OFFENDER EARNINGS

IC 11-10-8-1
Application of chapter
Sec. 1. This chapter applies only to criminal offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-2
Establishment of programs; violent crime offenders
Sec. 2. (a) Except as provided in subsection (b), the department shall establish a minimum security release program in which eligible committed offenders may be temporarily released from custody to:
(1) work;
(2) conduct a business or other self-employed occupation, including housekeeping or attending to family needs;
(3) attend an academic or vocational training institution or program;
(4) obtain medical, psychiatric, or psychological treatment, including treatment for drug addiction or alcoholism; or
(5) accomplish other purposes consistent with programs of the department.
(b) An offender convicted of:
(1) a violent crime (as defined in IC 5-2-6.1-8); or
(2) a sex offense under IC 35-42-4 or IC 35-46-1-3;
is not eligible to participate in a minimum security assignment that constitutes an assignment of the offender to a program requiring weekly reporting to a designated official.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.136-1989, SEC.2; P.L.2-1992, SEC.110; P.L.47-1993, SEC.5; P.L.144-1995, SEC.1.

IC 11-10-8-3
Assignment to program; requirements
Sec. 3. (a) Before an offender may be assigned to a minimum security release program:
(1) the offender must be assigned to a minimum security classification in accord with IC 35-38-3 (any change in the degree of security, from minimum to a higher degree, whether the change occurs before or after assignment to a release program, renders the offender ineligible for participation in the release program, and the department shall take appropriate action for the offender's immediate removal from the release program and reassignment to a facility or program consistent with the offender's degree of security assignment); and
(2) the department must find that:
(A) the offender is likely to respond affirmatively to the program;
(B) it is reasonably unlikely that the offender will commit

another crime while assigned to the program; and
(C) the offender demonstrates reading and writing skills that meet minimum literacy standards:
(i) developed by the department with the assistance of the advisory adult literacy coalition established by the governor under IC 20-20-21; and
(ii) established under rules adopted by the department under IC 4-22-2.
(b) The minimum literacy standards adopted by the department under subsection (a)(2)(C) must provide that an offender is exempt from those standards if the department determines that:
(1) the offender is unable to meet the minimum literacy standards as a result of a disability; or
(2) the length of the offender's sentence prevents the offender from achieving the minimum literacy standards before the expiration of the offender's sentence.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.150-1987, SEC.1; P.L.23-1993, SEC.34; P.L.1-2005, SEC.124.

IC 11-10-8-4
Contracts for confinement of offenders
Sec. 4. The department may enter into contracts with appropriate city, county, state, or federal authorities for the confinement of, and provision of other correctional services to, offenders; and the city, county, and state authorities may enter into such contracts. If the department determines that an offender participating in a minimum security release program does not require the security of a public detention facility, it may contract with other public or private agencies for his custody and care.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-5
Directives; establishment
Sec. 5. (a) The department shall establish directives governing:
(1) eligibility and selection of prospective employers for participation in the work release program;
(2) eligibility and selection of institutions and programs for participation in the study release program;
(3) eligibility and selection of hospitals, clinics, or other agencies or individuals for participation in the medical release program;
(4) the procedure by which an offender may apply for participation in a minimum security release program;
(5) custody of an offender during the time he is not actively engaged in the activity to which he is assigned;
(6) conduct of an offender participating in a minimum security release program, including sanctions for violation of rules of conduct;
(7) accounting procedures for the disposition of a participating offender's earnings;         (8) an offender's voluntary or involuntary removal from a minimum security release program;
(9) departmental assistance in obtaining medical treatment or suitable employment, academic, or vocational training in the programs authorized by this chapter; and
(10) any additional matters concerning the general administration of programs authorized by this chapter.
(b) For purposes of IC 4-22-2, the term "directive" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-6
Earnings of offender; distribution
Sec. 6. (a) The earnings of an offender employed in a work release program under this chapter, less payroll deductions required by law and court ordered deductions for satisfaction of a judgment against the offender, shall be surrendered to the department or its designated representative. The remaining earnings shall be distributed in the following order:
(1) State and federal income taxes and Social Security deductions not otherwise withheld.
(2) The cost of membership in an employee organization.
(3) Ten percent (10%) of the offender's gross earnings, to be deposited in the violent crime victims compensation fund established by IC 5-2-6.1-40.
(4) Not less than fifteen percent (15%) of the offender's gross earnings, if that amount of the gross is available after the above deductions, to be given to the offender or retained by the department. If retained by the department, the amount, with accrued interest, must be returned to the offender not later than at the time of the offender's release on parole or discharge.
(5) The expense of room and board, as fixed by the department and the budget agency, in facilities operated by the department, or, if the offender is housed in a facility not operated by the department, the amount paid by the department to the operator of the facility or other appropriate authority for room and board and other incidentals as established by agreement between the department and the appropriate authority.
(6) Transportation cost to and from work, and other work related incidental expenses.
(7) Court ordered costs or fines imposed as a result of conviction of an offense under Indiana law, unless the costs or fines are being paid through other means.
(b) After the amounts prescribed in subsection (a) are deducted, the department may, out of the remaining amount:
(1) when directed by the offender or ordered by the court, pay for the support of the offender's dependents (if the offender's dependents are receiving welfare assistance, the appropriate county office of family and children or welfare department in

another state shall be notified of these disbursements); and
(2) with the consent of the offender, pay to the offender's victims or others any unpaid obligations of the offender.
(c) Any remaining amount shall be given to the offender or retained by the department in accord with subsection (a)(4).
(d) The department may, when special circumstances warrant or for just cause, waive the collection of room and board charges by or on behalf of a facility operated by the department or, if the offender is housed in a facility not operated by the department, authorize payment of room and board charges from other available funds.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.2-1992, SEC.111; P.L.4-1993, SEC.14; P.L.5-1993, SEC.27; P.L.47-1993, SEC.6; P.L.1-1994, SEC.44.

IC 11-10-8-6.5
Work release_study release subsistence special revenue fund
Sec. 6.5. (a) There is created the work release-study release subsistence special revenue fund to be used for:
(1) construction of new work release or study release facilities;
(2) maintenance of work release or study release facilities;
(3) general operating costs of the work release or study release programs, including offender services;
(4) providing programs or services established under IC 11-13-8; or
(5) the matching of federal funds for use in the work release or study release programs.
(b) Money collected under section 6(a)(5) of this chapter shall be deposited in the fund not later than the fifteenth day of the month following the month in which it was received.
(c) Earnings on the money deposited in the fund shall be deposited in the fund.
(d) The commissioner shall submit a proposed budget for expenditure of the money in the fund to the state budget agency for approval in accord with IC 4-12-1.
(e) If the fund is abolished, its contents revert to the state general fund.
(f) Money in the fund is continuously appropriated for the purposes provided under this article.
As added by Acts 1980, P.L.88, SEC.2. Amended by P.L.240-1991(ss2), SEC.55.

IC 11-10-8-7
Supervision over conditions of employment
Sec. 7. The department of labor shall exercise the same supervision over conditions of employment for offenders under this chapter as the department of labor does over conditions of employment for persons who are not committed.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.37-1985, SEC.3.
IC 11-10-8-8
Status of offender while going to or from employment
Sec. 8. An offender employed under this chapter by an employer other than the department is not an agent, employee, or involuntary servant of the department while working or going to or from the employment.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-8-9
Notice to victim before assignment of offender to work release program
Sec. 9. Before the department may assign an offender to a work release program, the department must notify any victim of the offender's crime of the right to submit a written statement to:
(1) a sentencing court in accordance with IC 11-10-11.5-4.5, if the offender is under consideration for assignment to a community transition program; and
(2) the department, if the offender is under consideration for assignment to any other work release program.
If the name or address of a victim of the offender's crime changes after the offender is sentenced for the offense, and the offender's sentence may result in the offender's assignment to the work release program, the victim is responsible for notifying the department of the name or address change.
As added by P.L.90-2000, SEC.2.



CHAPTER 9. TEMPORARY LEAVE.CRIMINAL OFFENDERS

IC 11-10-9-1
Application of chapter
Sec. 1. This chapter applies only to confined criminal offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-9-2
Purpose; period of time; written authorization; custodial agent; directives
Sec. 2. (a) The department may grant an offender a temporary leave from a correctional facility or program for a designated purpose and period of time, in Indiana, either alone or accompanied by a department employee or other custodial agent:
(1) to visit a close relative who is seriously ill;
(2) to attend the funeral of a close relative;
(3) to obtain medical, psychiatric, or psychological services;
(4) to make arrangements for employment, admittance to an educational or vocational training institution or program or participation in any other activity authorized by the department;
(5) to secure a residence or make other preparation for release or discharge;
(6) to appear before any group whose purpose is to obtain an understanding of crime or corrections, including appearances on television or radio;
(7) to return to his home or other place authorized by the department during what appears to be his terminal illness; or
(8) for any other purpose the department determines to be in the best interest of the offender and the public.
(b) All temporary leaves other than one granted under subsection (a)(7) are limited to five (5) days or less.
(c) Before an offender is released under this chapter, the department shall give him a written authorization for temporary leave which specifies the conditions of that leave. At all times while on leave, the offender must keep the authorization in his possession.
(d) An offender must be accompanied by a department employee or other custodial agent while on temporary leave unless he has been assigned a minimum security classification described in IC 35-38-3-6.
(e) The department may establish directives governing the implementation of this chapter, including an offender's eligibility for, and conduct while on, temporary leave. For purposes of IC 4-22-2, the term "directive" as used in this subsection relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.5-1988, SEC.61.



CHAPTER 10. TEMPORARY RELEASE.DELINQUENT OFFENDERS

IC 11-10-10-1
Application of chapter
Sec. 1. This chapter applies only to committed delinquent offenders.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-10-2
Purpose and period of time
Sec. 2. The department may temporarily release an offender from a correctional facility or program for a designated purpose and period of time, in Indiana, either alone or accompanied by a department employee or other custodial agent:
(1) to attend or make arrangements for attending an academic or vocational training institution or program, including attendance in a public school;
(2) to obtain or make arrangements for obtaining medical, psychiatric, or psychological services, including treatment for drug addiction or alcoholism;
(3) to work or make arrangements for employment;
(4) to visit a close relative who is seriously ill;
(5) to visit his immediate family;
(6) to attend the funeral of a close relative;
(7) to make preparations for release or discharge;
(8) for recreational purposes;
(9) to return to his home or other place authorized by the department during what appears to be his terminal illness; or
(10) for any other purpose the department determines to be in the best interest of the offender and the public.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-10-3
Directives
Sec. 3. The department may establish directives governing the implementation of this chapter, including an offender's eligibility for, and conduct while on, temporary release. For purposes of IC 4-22-2, the term "directive" as used in this subsection relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 11. RECREATION AND COMMUNITY INVOLVEMENT IN CORRECTIONAL PROGRAMS

IC 11-10-11-1
Establishment of programs and activities, purpose; range of programs and activities
Sec. 1. (a) To the greatest extent possible, consistent with the security of facilities and programs and departmental resources, the department shall establish recreational and cultural programs and activities designed to develop and maintain the physical and mental health of confined persons.
(b) The programs and activities should cover a wide range of interests and talents and include:
(1) meaningful, relevant reading material;
(2) reasonable availability of radio and television;
(3) reasonable opportunities to engage in musical endeavors, painting, crafts, and other creative pursuits; and
(4) availability of physical recreation and sports.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-11-2
Opportunity for physical exercise
Sec. 2. A confined person shall be given a reasonable opportunity for physical exercise outside of his immediate living quarters and out of doors if feasible.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-11-3
Development and maintenance of programs involving community organizations and others
Sec. 3. The department shall encourage and assist in the development and maintenance of programs designed to involve community organizations and other persons in correctional programs.
As added by Acts 1979, P.L.120, SEC.3.



CHAPTER 11.5. ASSIGNMENT TO COMMUNITY TRANSITION PROGRAM

IC 11-10-11.5-1
Applicability of chapter
Sec. 1. This chapter applies to a person:
(1) who is committed to the department under IC 35-50 for one (1) or more felonies; and
(2) against whom a court imposed a sentence of at least two (2) years.
As added by P.L.273-1999, SEC.208. Amended by P.L.90-2000, SEC.3; P.L.85-2004, SEC.31.



CHAPTER 12. RELEASE PROCEDURES

IC 11-10-12-1
Committed offenders; return of property, issuance of clothes
Sec. 1. (a) When a committed offender is released on parole or discharged from the department, the department shall:
(1) within a reasonable period of time, return any property or money, including accumulated earnings, held for the offender; and
(2) provide him, if he is unable to provide them for himself, with at least one (1) set of clothing appropriate for the season of the year of such quality and styling that he will not be identified as an ex-offender.
(b) The department, upon request by the offender, may issue a complete set of serviceable work clothing, including work shoes, to an offender whose occupation will require such clothing.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-12-2
Committed criminal offender; transportation; money for immediate needs
Sec. 2. (a) When a committed criminal offender is released on parole or probation or is discharged, the department, at the discretion of the department, shall:
(1) either:
(A) procure transportation for him to his designated place of residence;
(B) procure public transportation for the released offender to the Indiana city or town that is nearest to the released offender's designated place of residence; or
(C) upon request of the offender, provide transportation for the released offender to any other place in Indiana as the commissioner may designate; and
(2) provide him with an amount of money to be determined by the department in accordance with procedures approved by the budget agency to enable him to meet his immediate needs.
Except as provided in subdivision (2), a criminal offender is not entitled to receive a payment in lieu of transportation under this subsection.
(b) The department shall establish standards for use in determining the amount of money to be paid under subsection (a)(2) to a criminal offender upon release on parole or probation or upon discharge. These standards:
(1) must be consistently applied to each criminal offender upon release or discharge;
(2) must take into account amounts earned by criminal offenders through work release programs before release or discharge; and
(3) may allow for no payment to criminal offenders who are

determined by the department to have accumulated a sufficient amount of money to meet the criminal offender's immediate needs upon release or discharge.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.128-1985, SEC.1; P.L.240-1991(ss2), SEC.56; P.L.264-1999, SEC.1.

IC 11-10-12-3
Committed delinquent offenders; transportation, immediate financial needs
Sec. 3. When a committed delinquent offender is released on parole or discharged, the department shall, when the offender's parents, guardian, or custodian have not provided transportation, procure transportation to his destination. If the department determines that a paroled or discharged offender's immediate financial needs will not be provided for, it shall provide him with an amount of money to be determined by the department, with the approval of the state budget agency, to assist him in meeting those needs.
As added by Acts 1979, P.L.120, SEC.3.

IC 11-10-12-4
Certification of discharge; informing offender of restoration of voting rights
Sec. 4. Upon the discharge of a criminal offender, the department shall do the following:
(1) Certify the discharge to the clerk of the sentencing court, who shall make an entry on the record of judgment that the sentence has been satisfied.
(2) Inform the criminal offender in writing of the right to register to vote under IC 3-7-13-5.
(3) Provide the criminal offender with a copy of the voter's bill of rights prescribed by the Indiana election commission under IC 3-5-8.
As added by Acts 1979, P.L.120, SEC.3. Amended by P.L.9-2004, SEC.19.



CHAPTER 13. COSTS OF INCARCERATION

IC 11-10-13-1
Methodology for determining the average daily cost of incarcerating an offender
Sec. 1. The department shall develop a methodology for determining the average daily cost of incarcerating an offender.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-2
Department's duty to determine the average daily cost of incarceration
Sec. 2. The department shall determine the average daily cost of incarcerating an offender in:
(1) the department; and
(2) each county jail.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-3
Report of cost of incarceration to be provided to certain criminal courts
Sec. 3. The department shall provide each court with jurisdiction over felony and misdemeanor cases with a report enumerating the average daily costs of incarcerating an offender.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-4
Report to be updated biannually; exception
Sec. 4. (a) The department shall update the report described in section 3 of this chapter twice each calendar year. However, if the average daily cost of incarcerating an offender deviates less than one percent (1%) from the previous cost determination, the department is not required to update the report.
(b) The department shall update the report described in section 3 of this chapter, if necessary, after receiving the semiannual incarceration cost analysis from each county sheriff under IC 36-2-13-5.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-5
Use of county data by the department
Sec. 5. The department may use the semiannual incarceration cost analysis of a county sheriff under IC 36-2-13-5 as the daily cost of incarcerating an offender in that county jail.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-6
Annual actuarial study of projected costs of incarceration; study to be provided to legislative council      Sec. 6. (a) The department shall annually conduct or contract with a third party to annually conduct an actuarially based study of projected costs of incarceration.
(b) The study must:
(1) consider:
(A) the present and anticipated future costs of incarcerating the current inmate population;
(B) the effect of credit time;
(C) the effect of inmate mortality rates;
(D) the projected increase in costs of incarceration; and
(E) any other factor determined to be relevant by the department or the third party contractor; and
(2) provide an analysis of the projected costs of incarceration for each subsequent calendar year after the year the study is conducted until each inmate in the current inmate population is no longer serving the executed sentence for which the inmate is incarcerated in the department.
(c) Before July 1 of each year, the department shall provide the legislative council with the results of the study. The department shall provide the results in an electronic format under IC 5-14-6.
As added by P.L.85-2004, SEC.1.

IC 11-10-13-7
Rulemaking authority
Sec. 7. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.85-2004, SEC.1.



CHAPTER 14. TRANSITIONAL DORMITORIES

IC 11-10-14-1
Transitional dormitory
Sec. 1. Before January 1, 2007, the department may provide a transitional dormitory at any security facility approved by the commissioner.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-2
Programming and training; volunteers; contract with faith based organization
Sec. 2. (a) A transitional dormitory may provide programming and training in the following areas:
(1) Drug addiction and alcoholism treatment.
(2) Employment skills and vocations.
(3) Personal responsibility.
(4) Faith and religion.
(5) Peer support.
(6) Motivation.
(b) Except as provided in subsection (c), the department shall:
(1) use volunteers recruited under section 4(b)(2) of this chapter; and
(2) provide other staff;
necessary for the operation of a transitional dormitory.
(c) The department may contract with a faith based organization to provide staff necessary for the operation of a transitional dormitory.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-3
Application; eligibility
Sec. 3. (a) An offender who wishes to reside in a transitional dormitory must submit a written application to the director of the transitional dormitory. An application must be on a form prescribed by the department.
(b) The director shall review each application and, not more than thirty (30) days after receipt of the application, issue a written decision to the offender.
(c) The director may determine eligibility based on the following criteria:
(1) A preference shall be given to an offender who has less than twenty-four (24) months until the offender's expected release date.
(2) Previous disciplinary action taken against an offender under IC 11-11-5-3.
(3) Security risks presented by admitting an offender to a transitional dormitory.
(4) An offender's demonstrated interest in the programs offered

by a transitional dormitory.
(5) An offender's previous attempts to reside in a transitional dormitory at any penal facility.
(6) Other criteria developed by the department.
(d) An offender being treated under IC 11-10-4 is ineligible for placement in a transitional dormitory unless a psychiatrist treating the offender certifies to the director at or near the time the offender submits an application under subsection (a) that the offender can meaningfully participate in the programs offered by a transitional dormitory.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-4
Director; responsibilities
Sec. 4. (a) The department shall select a person to be the director of each transitional dormitory. The department may select a person to be a director who is employed by a faith based organization.
(b) The director's responsibilities include the following:
(1) Implement each program component.
(2) Recruit volunteers to provide instruction and training in the transitional dormitory with an emphasis on recruiting volunteers for religious programs.
(3) Oversee the day to day operations of the transitional dormitory.
(4) Provide information requested by the superintendent regarding an offender or a program.
(5) Remove an offender from the transitional dormitory for:
(A) population management concerns;
(B) misconduct;
(C) security or safety concerns;
(D) mental health concerns; or
(E) lack of meaningful participation in the programs and training.
As added by P.L.213-2005, SEC.1.

IC 11-10-14-5
Report to legislative council
Sec. 5. (a) The department shall submit an evaluation report to the legislative council on the faith based transitional dormitory program one (1) year after its inception and continue to provide a report to the legislative council on or before December 1 of each year.
(b) The report described in subsection (a) must be in an electronic format under IC 5-14-6.
(c) The report described in subsection (a) must contain the following:
(1) An extensive evaluation of the faith based transitional dormitory program.
(2) Statistics that include the number of inmates who:
(A) have enrolled in a faith based transitional dormitory program;             (B) have completed a faith based transitional dormitory program; and
(C) have been released from the department and did not participate in a faith based transitional dormitory program.
(3) The results of a survey of the employees of faith based transitional dormitories. The survey must ask the employees their opinions concerning the progress of the faith based transitional dormitories, how the program could improve, and how the program is successful.
As added by P.L.213-2005, SEC.1.






ARTICLE 11. CORRECTIONAL STANDARDS AND PROCEDURES

CHAPTER 1. GRIEVANCE PROCEDURE

IC 11-11-1-1
"Administrative act" defined
Sec. 1. As used in this chapter, "administrative act" means an action, decision, directive, omission, policy, practice, procedure, or rule of the department or one (1) of its employees.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-1-2
Submission of grievances; minimum requirements
Sec. 2. The commissioner shall implement a departmental procedure in which a committed person may submit grievances arising out of the administrative acts of the department that affect that person. Although the procedure should encourage flexibility and informality in the resolution of grievances, it must be consistent with the following minimum requirements:
(1) A committed person shall be informed of the grievance procedure as part of his orientation.
(2) The department must periodically communicate to a committed person the rules and policies affecting him.
(3) The department shall keep the person reasonably informed as to the status and ultimate disposition of his grievance.
(4) The department may not undertake any act or practice that would discipline a person for, or otherwise discourage or limit him from, utilizing the grievance procedure.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-1-3
Utilization of committed persons in grievance procedure
Sec. 3. The procedure established under section 2 of this chapter may provide for the utilization of committed persons in the grievance procedure.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-1-4
Procedure
Sec. 4. For purposes of IC 4-22-2, the term "procedure" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 1.5. DEPARTMENT OF CORRECTION OMBUDSMAN BUREAU

IC 11-11-1.5-1
"Bureau" defined
Sec. 1. As used in this chapter, "bureau" refers to the department of correction ombudsman bureau established within the department of administration by IC 4-13-1.2-3. The term includes individuals approved to act in the capacity of ombudsmen by the department of correction ombudsman bureau.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" means an employee of the bureau or an individual approved by the bureau to investigate and resolve complaints regarding the health and safety of any person, and violations by the department of specific laws, rules, or written policies.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-3
Access to records and other facilities
Sec. 3. The department shall provide an ombudsman with:
(1) appropriate access to the records of an offender who files a complaint under this chapter; and
(2) immediate access to any correctional facility administered or supervised by the department of correction.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-4
Office space for ombudsman bureau
Sec. 4. The Indiana department of administration shall provide and maintain office space for the bureau.
As added by P.L.292-2001, SEC.5.

IC 11-11-1.5-5
No investigation of certain employment complaints
Sec. 5. An ombudsman shall not investigate a complaint from an employee of the department that relates to the employee's employment relationship with the department.
As added by P.L.292-2001, SEC.5.



CHAPTER 2. SEARCHES AND SEIZURES

IC 11-11-2-1
Definitions
Sec. 1. As used in this chapter:
"Contraband" means property the possession of which is in violation of an Indiana or federal statute.
"Prohibited property" means property other than contraband that the department does not permit a confined person to possess.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-2
Prohibited property; notification of classification; permitted property
Sec. 2. The department shall determine what type of property other than contraband a confined person may not possess and shall inform him of that classification. In carrying out this section, the department may inform a confined person of the type or items of property he is permitted to possess, in which event all other property not contraband is prohibited property. Property that a confined person is otherwise permitted to possess may become prohibited property due to the means by which it is possessed or used.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-3
Procedure for reasonable searches and seizures
Sec. 3. (a) The department may conduct reasonable searches of its facilities and persons confined in them and may seize contraband or prohibited property.
(b) Searches and seizures shall be conducted so as to avoid unnecessary force, embarrassment, or indignity to confined persons. The department shall establish procedures for searches and seizures.
(c) For purposes of IC 4-22-2, the term "procedures" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-2-4
Seized property; written notice to affected person; disposition
Sec. 4. (a) When the department seizes property, it shall give the affected person written notice of the seizure. This notice must include the date of the seizure, the property seized, the name of the person who seized the property, the reason for the seizure, and the fact that the department's action may be challenged through the grievance procedure.
(b) When the department seizes property of a confined person that it later determines is neither contraband nor prohibited property, it shall return the property to that person or make such other reasonable disposition as directed by that person.     (c) Except as provided in subsection (d), when the department seizes prohibited property, it shall forward the property to a person or address designated by the confined person or make any other reasonable disposition.
(d) Money seized as prohibited property shall be deposited in the inmate recreation fund of that institution established under IC 4-24-6-6.
As added by Acts 1979, P.L.120, SEC.4. Amended by Acts 1980, P.L.87, SEC.6.

IC 11-11-2-5
Limitation on amount of property confined person may possess; disposition of property beyond permissible limits
Sec. 5. The department may, for purposes of maintaining the security of its facilities and programs, securing the health and safety of individuals, and promoting administrative manageability, limit the amount of property a confined person may possess at any one time. The department may seize and dispose of property accumulated by a committed person beyond permissible limits in accord with the provisions of this chapter governing the seizure and disposition of prohibited property.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 3. CORRESPONDENCE, CENSORSHIP, AND VISITATION

IC 11-11-3-1
Construction of terms
Sec. 1. As used in this chapter, the terms defined in IC 11-11-2-1 have the meanings set out in that section.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 4. RELIGIOUS AND PERSONAL EXPRESSION

IC 11-11-4-1
Confined person's rights
Sec. 1. (a) A confined person is entitled to believe in the religion of his choice; and attendance at religious services or belief in any religion is not required. To the greatest extent possible, consistent with the security of facilities and programs and departmental resources, a confined person is entitled:
(1) to a diet sufficient to sustain good health, consistent with the dietary practices of his religion;
(2) to observe the religious days of worship or holidays of his religion;
(3) to possess and wear religious artifacts;
(4) to receive and possess religious literature; and
(5) to communicate, correspond with, and be visited by a clergyman or religious counselor of his choice.
(b) Except at a confined person's request, the department may not release information about his religious practices or affiliation in a way that would be individually identifiable.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-4-2
Supervision and control to maintain sanitary, safe, and secure environment
Sec. 2. The department may supervise and control the hygiene, grooming, and attire of confined offenders to the extent reasonably necessary to maintain a sanitary, safe, and secure environment.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 5. CONDUCT AND DISCIPLINE

IC 11-11-5-1
Application of chapter
Sec. 1. This chapter does not apply to persons released on parole.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-2
Rules; adoption
Sec. 2. The department shall adopt rules for the maintenance of order and discipline among committed persons. These rules must describe the conduct for which disciplinary action may be imposed, the type of disciplinary action that may be taken, and the disciplinary procedure to be followed. These rules shall be made available to all committed persons. The disciplinary action imposed must be proportionate to the seriousness of the violation. For purposes of IC 4-22-2, the term "rule" as used in this section relates solely to internal policy and procedure not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-3
Disciplinary actions; permissible
Sec. 3. The department may impose any of the following as disciplinary action:
(1) A report, which may be made part of the person's record.
(2) Extra work.
(3) Loss or limitation of privileges.
(4) Change in work assignment.
(5) Restitution.
(6) Change in security classification.
(7) Transfer to another facility or program.
(8) Segregation from the general population of the facility or program for a fixed period of time.
(9) Reassignment to a lower credit time class under IC 35-50-6-4.
(10) Deprivation of earned credit time under IC 35-50-6-5.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-4
Disciplinary actions; not permissible
Sec. 4. The department may not impose the following as disciplinary action:
(1) Corporal punishment.
(2) Confinement without an opportunity for at least one (1) hour of exercise five (5) days each week outside of immediate living quarters, unless the department finds and documents that this opportunity will jeopardize the physical safety of the offender, or others, or the security of the facility or program.
(3) A substantial change in heating, lighting, or ventilation.         (4) Restrictions on clothing, bedding, mail, visitation, reading and writing materials, or the use of hygienic facilities, except for abuse of these.
(5) Restrictions on:
(A) medical and dental care;
(B) access to courts, unless a committed person has brought a claim in a state or an administrative court, that the court determines to be frivolous, unreasonable, or groundless;
(C) access to legal counsel, government officials, or grievance proceedings; and
(D) access to personal legal papers and legal research materials.
(6) A deviation from the diet provided to other committed persons in that facility or program.
(7) Extra work exceeding a total of twenty (20) hours for one (1) rule violation, or exceeding four (4) hours in any twenty-four (24) hour period.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.146-1995, SEC.1; P.L.43-2002, SEC.2.

IC 11-11-5-5
Disciplinary actions; hearing; advice and representation; timeliness of charge; witnesses; evidence; use of statements in criminal proceedings
Sec. 5. (a) Before imposing any disciplinary action, the department shall afford the person charged with misconduct a hearing to determine his guilt or innocence and, if guilty, the appropriate action. The charged person may waive his right to a hearing. Also, before a charge is made, that person and a departmental employee may agree to the types of disciplinary action enumerated in sections 3(2) and 3(3) of this chapter if no record of the conduct or disciplinary action is placed in the person's file. In connection with the hearing, the person is entitled to:
(1) have not less than twenty-four (24) hours advance written notice of the date, time, and place of the hearing, and of the alleged misconduct, and the rule the misconduct is alleged to have violated;
(2) have reasonable time to prepare for the hearing;
(3) have an impartial decisionmaker;
(4) appear and speak in his own behalf;
(5) call witnesses and present evidence unless the person conducting the hearing finds that to do so would subject a witness to a substantial risk of harm, or would result in the admission of irrelevant or repetitive testimony;
(6) confront and cross-examine witnesses, unless the person conducting the hearing finds:
(A) that to do so would subject a witness to a substantial risk of harm;
(B) that to do so would result in the admission of irrelevant or repetitive testimony; or             (C) based upon good cause stated on the record, that a witness is unavailable to attend the hearing;
(7) have advice and representation by a lay advocate of his choice, if that lay advocate is available in the institution at the time of the hearing, in those hearings based upon a charge of institutional misconduct when the department determines he lacks the competency to understand the issues involved or to participate in the hearing, or when the punishment may be that specified in:
(A) section 3(5) of this chapter if the restitution is more than two hundred dollars ($200);
(B) section 3(8) of this chapter if the segregation is for more than fifteen (15) days; or
(C) section 3(6), 3(9), or 3(10) of this chapter;
(8) have a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken;
(9) have immunity if his testimony is used in any criminal proceeding;
(10) have his record expunged of any reference to the charge if he is found not guilty or if a finding of guilt is later overturned; and
(11) be reimbursed for state wages lost due to action taken pending the hearing if he is found not guilty or if a finding of guilt is later overturned.
Any finding of guilt must be supported by a preponderance of the evidence presented at the hearing.
(b) The department may not charge a committed person with a disciplinary rule violation unless it does so within ten (10) days of the date it becomes aware of that person's alleged involvement in misconduct.
(c) Consistent with the objective of adequate and effective representation and the integrity of the hearing system the department may adopt regulations which may limit the pool of persons eligible to advise and represent accused persons to inmates in the general population. In any event, facility or program employees and inmates may not directly or indirectly charge for advice or representation.
(d) Any statement made by an accused person to departmental employees during the course of an investigation or hearing is not admissible against him in any criminal proceeding arising out of the same incident unless the accused:
(1) was informed:
(i) of his right to remain silent;
(ii) that anything he says can and will be used against him in court;
(iii) of his right to have an attorney present during any questioning;
(iv) his right to have an attorney appointed for him if he is unable to afford an attorney; and
(v) that if he decides to answer any questions, he may stop answering at any time during the interrogation; and         (2) voluntarily, knowingly, and intelligently waived his rights under subdivision (1) to remain silent or to have an attorney present, or both.
As added by Acts 1979, P.L.120, SEC.4. Amended by Acts 1980, P.L.87, SEC.7; P.L.99-1986, SEC.3; P.L.135-1993, SEC.4.

IC 11-11-5-6
Segregation; review of status
Sec. 6. Disciplinary action may not be taken against a person before a determination of guilt. However, a person charged with misconduct may be confined or separated from the general population of the facility or program for a reasonable period of time if his continued presence in the general population poses a serious threat to himself, others, property, or the security of the facility or program. The department must review the status of that person at least once every five (5) days to determine if the reason for segregation still exists. Any time spent confined or separated from the general population before a determination of guilt must be credited toward any period of disciplinary segregation imposed.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-7
Need for and appropriateness of continued segregation; review
Sec. 7. (a) The need for and appropriateness of continued segregation of a person committed to the department under the laws of Indiana or another jurisdiction concerning custody of adults, and segregated from the general population upon a finding of misconduct, shall be reviewed by the department at least once every thirty (30) days.
(b) The need for and appropriateness of continued segregation of a person committed to the department under the laws of Indiana or another jurisdiction concerning custody of juveniles, and segregated from the general population upon a finding of misconduct, shall be reviewed by the department at least once every three (3) days.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-5-8
Suspension of rights or procedures during emergency
Sec. 8. Any of the rights or procedures enumerated in this chapter may be suspended upon declaration by the official in charge of the facility or program that there exists an emergency situation threatening the general security of the facility or program. The rights or procedures again apply upon declaration by the official in charge of the facility or program that the emergency has been resolved.
As added by Acts 1979, P.L.120, SEC.4.



CHAPTER 6. SAFE, HEALTHFUL ENVIRONMENT AND INSPECTION

IC 11-11-6-1
Policies and procedures; adoption
Sec. 1. (a) The department shall adopt policies and procedures for the protection of committed persons, including:
(1) the monitoring of committed persons whose presence in the general population of a facility or program constitutes a threat of physical danger to other persons;
(2) reasonable searches of committed persons, facilities and premises to reduce the number of weapons and dangerous items;
(3) adequate staff supervision of committed persons, including living quarters;
(4) maintenance of accurate records regarding incidents of violence;
(5) referral of serious criminal conduct to investigating and prosecuting authorities with appropriate information; and
(6) policies and procedures designed to reduce racial tension.
(b) For purposes of IC 4-22-2, the terms "policies" and "procedures" as used in this section relate solely to internal policies and procedures not having the force of law.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-6-2
Compliance with federal and state laws; inspections; correction of conditions; authority of department of health and fire marshal
Sec. 2. (a) The facilities of the department must comply with federal and state health, sanitation, safety, and fire laws applicable to dwellings, food establishments, eating facilities, and public buildings.
(b) Each department facility shall be inspected at least annually by the state department of health and the state fire marshal, who shall, within fifteen (15) days of the inspection, file a written report with the commissioner listing all unsafe, unsanitary, or unhealthy conditions within a facility that constitute a menace to the health, safety, and welfare of committed persons or department employees. In determining whether conditions are unsafe, unsanitary, or unhealthy, the state department of health and the state fire marshal shall consider the degree of overcrowding, the light, air, and space available to offenders within a facility, the size and arrangement of rooms and cells, the sanitary facilities, and the extent to which conditions in a facility endanger life or property.
(c) The commissioner shall correct all unsafe, unsanitary, or unhealthy conditions reported by the state department of health or the state fire marshal with reasonable promptness. Failure by the department to initiate and continue action to correct unsafe, unsanitary, or unhealthy conditions within thirty (30) days of receiving a report of those conditions from the state department of

health or the state fire marshal constitutes noncompliance with this subsection. Upon such noncompliance, the commissioner shall submit to the reporting agency and the governor a written statement explaining:
(1) why the reported condition or conditions have not been remedied;
(2) what the estimated cost of remedying the reported condition or conditions would be in terms of construction, renovation, manpower, space, and equipment;
(3) whether the reported condition or conditions can be corrected by using facilities of other governmental entities;
(4) whether additional state financing is required and, if so, the estimated amount needed; and
(5) the probable consequences of not remedying each reported unsafe, unsanitary, or unhealthy condition.
(d) Notwithstanding other provisions of this section, the state department of health and state fire marshal retain authority to correct unhealthy, unsanitary, or unsafe conditions within a facility as provided by law.
As added by Acts 1979, P.L.120, SEC.4. Amended by P.L.2-1992, SEC.112.



CHAPTER 7. ACCESS TO LEGAL MATERIALS

IC 11-11-7-1
Access to legal materials to research legal matters and to prepare and file legal papers
Sec. 1. The department shall afford a confined person reasonable access to legal materials to enable him to research legal matters and prepare and file legal papers.
As added by Acts 1979, P.L.120, SEC.4.

IC 11-11-7-2
Stationery, envelopes, postage, and notarial services for legal correspondence
Sec. 2. The department shall provide an indigent confined person with free stationery, envelopes, postage, and notarial services for legal correspondence.
As added by Acts 1979, P.L.120, SEC.4.






ARTICLE 12. COMMUNITY CORRECTIONS

CHAPTER 1. LOCALLY AND REGIONALLY OPERATED COMMUNITY CORRECTIONS

IC 11-12-1-1
"Community corrections program" defined
Sec. 1. As used in this article, "community corrections program" means a community based program that provides preventive services, services to offenders, services to persons charged with a crime or an act of delinquency, services to persons diverted from the criminal or delinquency process, services to persons sentenced to imprisonment, or services to victims of crime or delinquency, and is operated under a community corrections plan of a county and funded at least in part by the state subsidy provided in IC 11-12-2.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.57.

IC 11-12-1-2
Establishment; purpose
Sec. 2. Notwithstanding any other law, a county or any combination of counties may establish and operate a community corrections advisory board for the purpose of coordinating or operating community corrections programs. The county, in consultation with the advisory board, shall coordinate or operate community corrections programs for any of the following:
(1) The prevention of crime or delinquency.
(2) Persons sentenced to imprisonment in a county or local penal facility other than a state owned or operated facility.
(3) Committed offenders.
(4) Persons ordered to participate in community corrections programs as a condition of probation.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.58; P.L.104-1997, SEC.1.

IC 11-12-1-2.5
Community corrections programs; coordination of other programs
Sec. 2.5. (a) The community corrections programs described in section 2 of this chapter may include the following:
(1) Residential or work release programs.
(2) House arrest, home detention, and electronic monitoring programs.
(3) Community restitution or service programs.
(4) Victim-offender reconciliation programs.
(5) Jail services programs.
(6) Jail work crews.
(7) Community work crews.
(8) Juvenile detention alternative programs.         (9) Day reporting programs.
(10) Faith based programs.
(11) Other community corrections programs approved by the department.
(b) The community corrections board may also coordinate and operate educational, mental health, drug or alcohol abuse counseling, housing, as a part of any of these programs, or supervision services for persons described in section 2 of this chapter.
As added by P.L.240-1991(ss2), SEC.59. Amended by P.L.104-1997, SEC.2; P.L.32-2000, SEC.4; P.L.224-2003, SEC.122.

IC 11-12-1-3
Acquisition of premises and facilities by purchase, lease, or gift; funding for establishment and operation; private agencies
Sec. 3. (a) A county or any combination of counties may acquire premises and facilities for community corrections programs by purchase, lease, or gift. These facilities and programs may be established and operated under a written contract with existing public or private agencies or institutions.
(b) To provide necessary funding for the establishment, operation, and coordination of community corrections programs, a local unit of government may use unexpended funds, use appropriate tax funds, accept gifts, grants, and subsidies from any lawful source, and apply for and accept federal funds.
(c) Private agencies may receive funding from any lawful source, but must comply with all rules and statutes of the department and the state board of accounts.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.240-1991(ss2), SEC.60.

IC 11-12-1-4
Contracts with other counties for use of programs
Sec. 4. Two (2) or more counties may contract with each other for programs or purchase from one (1) or more counties the use of these programs.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-1-5
Licensing, inspection, or supervisory requirements imposed by law
Sec. 5. This chapter does not exclude a facility or program from applicable licensing, inspection, or other supervisory requirements imposed by law.
As added by Acts 1979, P.L.120, SEC.5.



CHAPTER 2. STATE GRANTS TO COUNTIES FOR COMMUNITY CORRECTIONS AND CHARGES TO PARTICIPATING COUNTIES FOR CONFINED OFFENDERS

IC 11-12-2-1
Purpose of grants; availability and use of appropriations
Sec. 1. (a) For the purpose of encouraging counties to develop a coordinated local corrections-criminal justice system and providing effective alternatives to imprisonment at the state level, the commissioner shall, out of funds appropriated for such purposes, make grants to counties for the establishment and operation of community corrections programs. Appropriations intended for this purpose may not be used by the department for any other purpose. Money appropriated to the department of correction for the purpose of making grants under this chapter, and charges made against a county under section 9, do not revert to the state general fund at the close of any fiscal year, but remain available to the department of correction for its use in making grants under this chapter.
(b) The commissioner shall give priority in issuing community corrections grants to programs that provide alternative sentencing projects for persons with mental illness, addictive disorders, mental retardation, and developmental disabilities.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.151-1983, SEC.1; P.L.85-2004, SEC.42.



CHAPTER 3. STATE OPERATED COMMUNITY CORRECTIONS

IC 11-12-3-1
Establishment and operation of programs; contract with public or private agency to provide services
Sec. 1. The department may:
(1) establish and operate community corrections programs if these programs are not being provided at the local level; and
(2) contract with any public or private agency approved by the commissioner, or any combination of those agencies, for the provision of community based services to committed persons, including the furnishing of custody, supervision, care, training, and reintegration.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-3-2
Acquisition of premises and facilities
Sec. 2. (a) The department may acquire premises and facilities for community corrections by purchase, lease, contract, or gift.
(b) To obtain necessary funding for the establishment and operation of community corrections programs, or to provide these services through contractual agreements with public and private agencies, the commissioner may accept gifts, grants, and subsidies from any lawful source, and apply for and accept federal funds.
As added by Acts 1979, P.L.120, SEC.5.



CHAPTER 3.5. REPEALED



CHAPTER 3.7. FORENSIC DIVERSION PROGRAM

IC 11-12-3.7-1
"Addictive disorder"
Sec. 1. As used in this chapter, "addictive disorder" means a diagnosable chronic substance use disorder of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" means a:
(1) community corrections advisory board, if there is one in the county; or
(2) forensic diversion program advisory board, if there is not a community corrections advisory board in the county.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-3
"Drug dealing offense"
Sec. 3. As used in this chapter, "drug dealing offense" means one (1) or more of the following offenses:
(1) Dealing in cocaine or a narcotic drug (IC 35-48-4-1), unless the person received only minimal consideration as a result of the drug transaction.
(2) Dealing in methamphetamine (IC 35-48-4-1.1), unless the person received only minimal consideration as a result of the drug transaction.
(3) Dealing in a schedule I, II, III, IV, or V controlled substance (IC 35-48-4-2 through IC 35-48-4-4), unless the person received only minimal consideration as a result of the drug transaction.
(4) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10), unless the person received only minimal consideration as a result of the drug transaction.
As added by P.L.85-2004, SEC.3. Amended by P.L.151-2006, SEC.5.

IC 11-12-3.7-4
"Forensic diversion program"
Sec. 4. As used in this chapter, "forensic diversion program" means a program designed to provide an adult:
(1) who has a mental illness or addictive disorder; and
(2) who has been charged with a crime that is not a violent offense;
an opportunity to receive community treatment and other services addressing mental health and addiction instead of or in addition to incarceration.
As added by P.L.85-2004, SEC.3.
IC 11-12-3.7-5
"Mental illness"
Sec. 5. As used in this chapter, "mental illness" means a psychiatric disorder that is of sufficient duration to meet diagnostic criteria within the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-6
"Violent offense"
Sec. 6. As used in this chapter, "violent offense" means one (1) or more of the following offenses:
(1) Murder (IC 35-42-1-1).
(2) Attempted murder (IC 35-41-5-1).
(3) Voluntary manslaughter (IC 35-42-1-3).
(4) Involuntary manslaughter (IC 35-42-1-4).
(5) Reckless homicide (IC 35-42-1-5).
(6) Aggravated battery (IC 35-42-2-1.5).
(7) Battery (IC 35-42-2-1) as a Class A felony, Class B felony, or Class C felony.
(8) Kidnapping (IC 35-42-3-2).
(9) A sex crime listed in IC 35-42-4-1 through IC 35-42-4-8 that is a Class A felony, Class B felony, or Class C felony.
(10) Sexual misconduct with a minor (IC 35-42-4-9) as a Class A felony or Class B felony.
(11) Incest (IC 35-46-1-3).
(12) Robbery as a Class A felony or a Class B felony (IC 35-42-5-1).
(13) Burglary as a Class A felony or a Class B felony (IC 35-43-2-1).
(14) Carjacking (IC 35-42-5-2).
(15) Assisting a criminal as a Class C felony (IC 35-44-3-2).
(16) Escape (IC 35-44-3-5) as a Class B felony or Class C felony.
(17) Trafficking with an inmate as a Class C felony (IC 35-44-3-9).
(18) Causing death when operating a motor vehicle (IC 9-30-5-5).
(19) Criminal confinement (IC 35-42-3-3) as a Class B felony.
(20) Arson (IC 35-43-1-1) as a Class A or Class B felony.
(21) Possession, use, or manufacture of a weapon of mass destruction (IC 35-47-12-1).
(22) Terroristic mischief (IC 35-47-12-3) as a Class B felony.
(23) Hijacking or disrupting an aircraft (IC 35-47-6-1.6).
(24) A violation of IC 35-47.5 (Controlled explosives) as a Class A or Class B felony.
(25) A crime under the laws of another jurisdiction, including a military court, that is substantially similar to any of the offenses listed in this subdivision.         (26) Any other crimes evidencing a propensity or history of violence.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-7
Advisory board's duty to develop a plan
Sec. 7. (a) An advisory board shall develop a forensic diversion plan to provide an adult who:
(1) has a mental illness or addictive disorder; and
(2) has been charged with a crime that is not a violent crime;
an opportunity, pre-conviction or post-conviction, to receive community treatment and other services addressing mental health and addictions instead of or in addition to incarceration.
(b) The forensic diversion plan may include any combination of the following program components:
(1) Pre-conviction diversion for adults with mental illness.
(2) Pre-conviction diversion for adults with addictive disorders.
(3) Post-conviction diversion for adults with mental illness.
(4) Post-conviction diversion for adults with addictive disorders.
(c) In developing a plan, the advisory board must consider the ability of existing programs and resources within the community, including:
(1) a drug court established under IC 12-23-14.5;
(2) a court alcohol and drug program certified under IC 12-23-14-13;
(3) treatment providers certified by the division of mental health and addiction under IC 12-23-1-6 or IC 12-21-2-3(a)(5); and
(4) other public and private agencies.
(d) Development of a forensic diversion program plan under this chapter or IC 11-12-2-3 does not require implementation of a forensic diversion program.
(e) The advisory board may:
(1) operate the program;
(2) contract with existing public or private agencies to operate one (1) or more components of the program; or
(3) take any combination of actions under subdivisions (1) or (2).
(f) Any treatment services provided under the forensic diversion program:
(1) for addictions must be provided by an entity that is certified by the division of mental health and addiction under IC 12-23-1-6; or
(2) for mental health must be provided by an entity that is:
(A) certified by the division of mental health and addiction under IC 12-21-2-3(a)(5);
(B) accredited by an accrediting body approved by the division of mental health and addiction; or
(C) licensed to provide mental health services under IC 25.
As added by P.L.85-2004, SEC.3.
IC 11-12-3.7-8
Request for treatment; tolling of speedy trial period
Sec. 8. (a) An individual may request treatment under this chapter or the court may order an evaluation of the individual to determine if the individual is an appropriate candidate for forensic diversion.
(b) A request for treatment or an order for an evaluation under this chapter tolls the running of the speedy trial time period until the court has made a determination of eligibility for the program under this section.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-9
Periodic progress report; court order required for release from program
Sec. 9. (a) A court shall be provided with periodic progress reports on an individual who is ordered by the court to undergo treatment in a forensic diversion program.
(b) A participant may not be released from a forensic diversion program without a court order. The court must consider the recommendation of the forensic diversion program before ordering a participant's release.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-10
Forensic diversion advisory board; members
Sec. 10. (a) A county that does not have a community corrections advisory board may form a forensic diversion advisory board.
(b) A forensic diversion advisory board formed under subsection (a) shall consist of the following:
(1) A judge exercising criminal jurisdiction in the county.
(2) The head of the county public defender office, if there is one in the county, or a criminal defense attorney who practices in the county if there is not a county public defender office in the county.
(3) The chief probation officer.
(4) The prosecuting attorney.
(5) The drug court judge or the designee of the drug court judge if there is a certified drug court in the county.
(6) The supervising judge of the court alcohol and drug services program or the designee of the supervising judge, if there is a certified court alcohol and drug services program in the county.
(7) An individual who is certified or licensed as a substance abuse professional.
(8) An individual who is certified or licensed as a mental health professional.
(9) An individual with expertise in substance abuse or mental health treatment.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-11 Eligibility for pre-conviction forensic diversion; advisements; stay of entry of judgment; consequences of successful completion or failure
Sec. 11. (a) A person is eligible to participate in a pre-conviction forensic diversion program only if the person meets the following criteria:
(1) The person has a mental illness or an addictive disorder.
(2) The person has been charged with an offense that is:
(A) not a violent offense; and
(B) a Class A, B, or C misdemeanor, or a Class D felony that may be reduced to a Class A misdemeanor in accordance with IC 35-50-2-7.
(3) The person does not have a conviction for a violent offense in the previous ten (10) years.
(b) Before an eligible person is permitted to participate in a pre-conviction forensic diversion program, the court shall advise the person of the following:
(1) Before the individual is permitted to participate in the program, the individual will be required to enter a guilty plea to the offense with which the individual has been charged.
(2) The court will stay entry of the judgment of conviction during the time in which the individual is successfully participating in the program. If the individual stops successfully participating in the program, or does not successfully complete the program, the court will lift its stay, enter a judgment of conviction, and sentence the individual accordingly.
(3) If the individual participates in the program, the individual may be required to remain in the program for a period not to exceed three (3) years.
(4) During treatment the individual may be confined in an institution, be released for treatment in the community, receive supervised aftercare in the community, or may be required to receive a combination of these alternatives.
(5) If the individual successfully completes the forensic diversion program, the court will waive entry of the judgment of conviction and dismiss the charges.
(6) The court shall determine, after considering a report from the forensic diversion program, whether the individual is successfully participating in or has successfully completed the program.
(c) Before an eligible person may participate in a pre-conviction forensic diversion program, the person must plead guilty to the offense with which the person is charged.
(d) Before an eligible person may be admitted to a facility under the control of the division of mental health and addiction, the individual must be committed to the facility under IC 12-26.
(e) After the person has pleaded guilty, the court shall stay entry of judgment of conviction and place the person in the pre-conviction forensic diversion program for not more than:
(1) two (2) years, if the person has been charged with a

misdemeanor; or
(2) three (3) years, if the person has been charged with a felony.
(f) If, after considering the report of the forensic diversion program, the court determines that the person has:
(1) failed to successfully participate in the forensic diversion program, or failed to successfully complete the program, the court shall lift its stay, enter judgment of conviction, and sentence the person accordingly; or
(2) successfully completed the forensic diversion program, the court shall waive entry of the judgment of conviction and dismiss the charges.
As added by P.L.85-2004, SEC.3.

IC 11-12-3.7-12
Eligibility for post-conviction forensic diversion; probation; nonsuspendible sentences; consequences of successful or unsuccessful participation
Sec. 12. (a) A person is eligible to participate in a post-conviction forensic diversion program only if the person meets the following criteria:
(1) The person has a mental illness or an addictive disorder.
(2) The person has been convicted of an offense that is:
(A) not a violent offense; and
(B) not a drug dealing offense.
(3) The person does not have a conviction for a violent offense in the previous ten (10) years.
(b) If the person has been convicted of an offense that may be suspended, the court shall suspend all or a portion of the person's sentence, place the person on probation for the suspended portion of the person's sentence, and require as a condition of probation that the person successfully participate in and successfully complete the post-conviction forensic diversion program.
(c) If the person has been convicted of an offense that is nonsuspendible, the court shall order the execution of the nonsuspendible sentence and stay execution of all or part of the nonsuspendible portion of the sentence pending the person's successful participation in and successful completion of the post-conviction forensic diversion program. The court shall treat the suspendible portion of a nonsuspendible sentence in accordance with subsection (b).
(d) The person may be required to participate in the post-conviction forensic diversion program for no more than:
(1) two (2) years, if the person has been charged with a misdemeanor; or
(2) three (3) years, if the person has been charged with a felony.
The time periods described in this section only limit the amount of time a person may spend in the forensic diversion program and do not limit the amount of time a person may be placed on probation.
(e) If, after considering the report of the forensic diversion program, the court determines that a person convicted of an offense

that may be suspended has failed to successfully participate in the forensic diversion program, or has failed to successfully complete the program, the court may do any of the following:
(1) Revoke the person's probation.
(2) Order all or a portion of the person's suspended sentence to be executed.
(3) Modify the person's sentence.
(4) Order the person to serve all or a portion of the person's suspended sentence in:
(A) a work release program established by the department under IC 11-10-8 or IC 11-10-10; or
(B) a county work release program under IC 11-12-5.
(f) If, after considering the report of the forensic diversion program, the court determines that a person convicted of a nonsuspendible offense failed to successfully participate in the forensic diversion, or failed to successfully complete the program, the court may do any of the following:
(1) Lift its stay of execution of the nonsuspendible portion of the sentence and remand the person to the department.
(2) Order the person to serve all or a portion of the nonsuspendible portion of the sentence that is stayed in:
(A) a work release program established by the department under IC 11-10-8 or IC 11-10-10; or
(B) a county work release program under IC 11-12-5.
(3) Modify the person's sentence.
However, if the person failed to successfully participate in the forensic diversion program, or failed to successfully complete the program while serving the suspendible portion of a nonsuspendible sentence, the court may treat the suspendible portion of the sentence in accordance with subsection (e).
(g) If, after considering the report of the forensic diversion program, the court determines that a person convicted of a nonsuspendible offense has successfully completed the program, the court shall waive execution of the nonsuspendible portion of the person's sentence.
As added by P.L.85-2004, SEC.3. Amended by P.L.39-2006, SEC.1.

IC 11-12-3.7-13
Forensic diversion program account
Sec. 13. (a) As used in this section, "account" means the forensic diversion program account established as an account within the state general fund by subsection (b).
(b) The forensic diversion program account is established within the state general fund to administer and carry out the purposes of this chapter. The department shall administer the account.
(c) The expenses of administering the account shall be paid from money in the account.
(d) The treasurer of state shall invest money in the account in the same manner as other public money may be invested.
(e) Money in the account at the end of the state fiscal year does

not revert to the state general fund.
(f) The account consists of:
(1) amounts appropriated by the general assembly; and
(2) donations, grants, and money received from any other source.
(g) The department shall adopt guidelines governing the disbursement of funds to the advisory board to support the operation of the forensic diversion program.
(h) There is annually appropriated to the department from the account an amount sufficient to carry out the purposes of this chapter.
As added by P.L.85-2004, SEC.3.



CHAPTER 4. STANDARDS, RULES, AND CONSTRUCTION OF COUNTY JAILS

IC 11-12-4-1
Adoption of minimum standards; requirements of standards; committee of sheriffs; views and suggestions of sheriffs and county commissioners
Sec. 1. (a) The department shall adopt under IC 4-22-2 minimum standards for county jails governing:
(1) general physical and environmental conditions;
(2) services and programs to be provided to confined persons; and
(3) procedures for the care and control of confined persons that are necessary to ensure the health and safety of confined persons, the security of the jail, and public safety.
However, the department may not adopt any standard that prohibits the placement of more than one (1) prisoner in a prisoner cell that has thirty-five (35) square feet or more of floor space per prisoner.
(b) The standards must be sufficiently flexible to foster the development of new and improved practices and to accommodate local needs and circumstances. The standards must be consistent with the laws of Indiana and the rules of the state department of health and the fire prevention and building safety commission.
(c) The commissioner shall select a committee of not less than five (5) county sheriffs to consult with the department before and during the drafting of the proposed minimum standards. County sheriffs shall be selected from the various classes of counties to ensure that densely, moderately, and sparsely populated counties are represented. Each county sheriff is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1 for each day engaged in the official business of the committee and to reimbursement for traveling and other expenses, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) At least sixty (60) days before setting the date for a public hearing under IC 4-22-2, the department shall forward copies of the proposed minimum standards to each county sheriff and each board of county commissioners and shall solicit their views and suggestions.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.152-1983, SEC.1; P.L.8-1984, SEC.15; P.L.245-1987, SEC.9; P.L.2-1992, SEC.114.

IC 11-12-4-2
Inspection of county jails; notice of noncompliance with standards; petition for injunction; recommendation to convene grand jury; action by sheriff
Sec. 2. (a) The department shall inspect each county jail at least one (1) time each year to determine whether it is complying with the standards adopted under section 1 of this chapter. If the department

determines that a jail is not complying with the standards, the commissioner shall give written notice of this determination to the county sheriff, the board of county commissioners, the prosecuting attorney, the circuit court, and all courts having criminal or juvenile jurisdiction in that county. This notice must specify which standards are not being met and state the commissioner's recommendations regarding compliance.
(b) If after six (6) months from the date of the written notice the department determines that the county is not making a good faith effort toward compliance with the standards specified in the notice, the commissioner may:
(1) petition the circuit court for an injunction prohibiting the confinement of persons in all or any part of the jail, or otherwise restricting the use of the jail; or
(2) recommend, in writing, to the prosecuting attorney and each court with criminal or juvenile jurisdiction that a grand jury be convened to tour and examine the county jail under IC 35-34-2-11.
(c) Upon receipt of notice by the commissioner that the jail does not comply with standards adopted under section 1 of this chapter, the sheriff may bring an action in the circuit court against the board of county commissioners or county council for appropriate mandatory or injunctive relief.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.5-2002, SEC.1.

IC 11-12-4-3
Rules for maintenance of order and discipline in county jail; requirements; disciplinary action
Sec. 3. The county sheriff shall adopt rules for the maintenance of order and discipline among persons committed to the county jail. These rules must describe the conduct for which disciplinary action may be imposed, the type of disciplinary action that may be taken, and the disciplinary procedure to be followed. The rules and possible disciplinary action must be made available to all persons committed to the county jail. The disciplinary action imposed must be proportionate to the seriousness of the violation.
As added by Acts 1979, P.L.120, SEC.5.

IC 11-12-4-4
Jail officer; necessity; training
Sec. 4. (a) As used in this section, "jail officer" means a person whose duties include the daily or ongoing supervision of county jail inmates.
(b) A person may be confined in the county jail only if there is a jail officer stationed in the jail.
(c) A jail officer whose employment begins after December 31, 1985, shall complete the training required by this section during the first year of employment. This subsection does not apply to a jail officer who:         (1) has successfully completed minimum basic training requirements (other than training completed under IC 5-2-1-9(h)) for law enforcement officers established by the law enforcement training board; or
(2) is a law enforcement officer and is exempt from the training requirements of IC 5-2-1. For purposes of this subdivision, completion of the training requirements of IC 5-2-1-9(h) does not exempt an officer from the minimum basic training requirements of IC 5-2-1.
(d) The law enforcement training board shall develop a forty (40) hour program for the specialized training of jail officers. The program training must include six (6) hours of training in interacting with persons with mental illness, addictive disorders, mental retardation, and developmental disabilities, to be provided by persons approved by the secretary of family and social services and the law enforcement training board. The remainder of the training shall be provided by the board.
(e) The board shall certify each person who successfully completes such a training program.
(f) The department shall pay the cost of training each jail officer.
As added by P.L.153-1983, SEC.1. Amended by P.L.129-1985, SEC.1; P.L.30-1992, SEC.5; P.L.85-2004, SEC.43.

IC 11-12-4-5
Construction; final plans and specifications; review
Sec. 5. In addition to the approval required from the agencies listed under IC 36-1-12-10, all final plans and specifications for the construction of a county jail are subject to review by the department. Before construction may begin on a county jail, the board of county commissioners shall submit the plans and specifications to the department.
As added by P.L.130-1985, SEC.1.

IC 11-12-4-6
Plans and specifications; review for minimum standards
Sec. 6. The department shall review plans and specifications submitted by a county under section 5 of this chapter to determine whether the new jail will meet the minimum standards adopted by the department under section 1 of this chapter.
As added by P.L.130-1985, SEC.2.

IC 11-12-4-7
Report to division of fire and building safety and county commissioners; contents
Sec. 7. After conducting the review required by section 6 of this chapter, the department shall send a copy of the department's report to the division of fire and building safety and make a public report to the board of county commissioners. In the report, the department shall evaluate whether the jail, if constructed according to the plans and specifications submitted to the department, meets the minimum

standards adopted by the department under section 1 of this chapter.
As added by P.L.130-1985, SEC.3. Amended by P.L.1-2006, SEC.182.

IC 11-12-4-8
Application of section; issuance of design release
Sec. 8. (a) This section does not apply to the approval of the plans and specifications for a county jail under IC 22-15-3 if the department has failed to submit its report under section 7 of this chapter to the division of fire and building safety within ten (10) regular working days of the date that the department received the plans and specifications from the board of county commissioners.
(b) The division of fire and building safety may not issue a design release for a county jail under IC 22-15-3 until the division of fire and building safety receives the report of the department for that county jail under section 7 of this chapter.
As added by P.L.130-1985, SEC.4. Amended by P.L.245-1987, SEC.10; P.L.1-2006, SEC.183.



CHAPTER 5. COUNTY JAILS: WORK; TEMPORARY RELEASE

IC 11-12-5-1
Inmates; clean and orderly quarters; general maintenance work
Sec. 1. (a) A person confined in a county jail may be required to keep his own living quarters clean and orderly.
(b) A person confined in a county jail upon conviction of a crime may be required to perform general maintenance work and assist in providing other services essential to the administration of the facility or program. As used in this subsection, "general maintenance work" does not include construction, remodeling, or repair of the facility.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.72-1992, SEC.2; P.L.1-1993, SEC.67.

IC 11-12-5-2
Temporary release from custody; purpose; eligibility
Sec. 2. (a) The county sheriff may establish a program whereby persons who have been committed to the county jail upon conviction of a crime or adjudication of contempt may be temporarily released from custody to work, attend an academic or vocational training institution or program, or obtain medical, psychiatric, or psychological treatment, including treatment for drug addiction or alcoholism.
(b) A person is eligible for temporary release under this section unless:
(1) the sentencing or committing court disapproves the person's release; or
(2) the person has been convicted of a sex offense under IC 35-42-4 or IC 35-46-1-3.
(c) "Work" under this section includes assignment to a work party formed to perform any work the sheriff determines to be of benefit to the community.
(d) Persons on work parties formed under this section may be required to wear distinctive jail uniforms.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.144-1995, SEC.2; P.L.264-1999, SEC.2.

IC 11-12-5-3
Earnings of person employed under this chapter; distribution; use of remaining amount; waiver of collection of room and board
Sec. 3. (a) Any earnings of a person employed under this chapter, less payroll deductions required by law and court ordered deductions for satisfaction of a judgment against that person, shall be collected by the county sheriff, probation department, county office of family and children, or other agency designated by the sentencing or committing court. Unless otherwise ordered by the court, the remaining earnings shall be distributed in the following order:
(1) To pay state and federal income taxes and Social Security deductions not otherwise withheld.         (2) To pay the cost of membership in an employee organization.
(3) Not less than fifteen percent (15%) of the person's gross earnings, if that amount of the gross is available after the above deductions, to be given to that person or retained for the person, with accrued interest, until the person's release or discharge.
(4) To pay for the person's room and board provided by the county.
(5) To pay transportation costs to and from work, and other work related incidental expenses.
(6) To pay court ordered costs, fines, or restitution.
(b) After the amounts prescribed in subsection (a) are deducted, the remaining amount may be used to:
(1) when directed by the person or ordered by the court, pay for the support of the person's dependents (if the person's dependents are receiving welfare assistance, the appropriate office of family and children or welfare department in another state shall be notified of such disbursements); and
(2) with the consent of the person, pay to the person's victims or others any unpaid obligations of that person.
(c) Any remaining amount shall be given to the person or retained for the person according to subsection (a)(3).
(d) The collection of room and board under subsection (a)(4) may be waived.
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.2-1992, SEC.115; P.L.4-1993, SEC.16; P.L.5-1993, SEC.29.

IC 11-12-5-4
Application of IC 11-12-5-2 and IC 11-12-5-3
Sec. 4. Sections 2 and 3 of this chapter do not apply to a person serving a term of imprisonment under IC 35-38-2-2.3(c).
As added by Acts 1979, P.L.120, SEC.5. Amended by P.L.5-1988, SEC.62; P.L.1-1991, SEC.99.

IC 11-12-5-5
Health care copayments
Sec. 5. (a) This section does not apply to a person confined to a county jail who:
(1) maintains a policy of insurance from a private company covering:
(A) medical care;
(B) dental care;
(C) eye care; or
(D) any other health care related service; or
(2) is willing to pay for the person's own medical care.
(b) Except as provided in subsection (c), a person confined to a county jail may be required to make a copayment in an amount of not more than fifteen dollars ($15) for each provision of any of the following services:
(1) Medical care.
(2) Dental care.         (3) Eye care.
(4) Any other health care related service.
(c) A person confined to a county jail is not required to make the copayment under subsection (b) if:
(1) the person does not have funds in the person's commissary account or trust account at the time the service is provided;
(2) the person does not have funds in the person's commissary account or trust account within sixty (60) days after the service is provided;
(3) the service is provided in an emergency;
(4) the service is provided as a result of an injury received in the county jail; or
(5) the service is provided at the request of the sheriff or jail administrator.
(d) Money collected must be deposited into the county medical care for inmates fund.
(e) Rules for the implementation of this section must be approved by the county legislative body.
As added by P.L.72-1994, SEC.1. Amended by P.L.143-1995, SEC.2; P.L.102-2002, SEC.1.

IC 11-12-5-6
Medical care expenses
Sec. 6. (a) As used in this section, "medical care expenses" refers to expenses relating to the following services provided to a county jail inmate:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(b) The medical care expenses of a person committed to a county jail by another county are the responsibility of the committing county.
(c) The medical care expenses of a person committed to a county jail by the department of correction are the responsibility of the department of correction.
As added by P.L.141-1999, SEC.1.

IC 11-12-5-7
Reimbursement of inmate medical care expenses
Sec. 7. (a) As used in this section, "medical care expenses" refers to expenses relating to the following services provided to a county jail inmate:
(1) Medical care.
(2) Dental care.
(3) Eye care.
(4) Any other health care related service.
(b) Notwithstanding section 6 of this chapter and subject to subsection (c), as a term of a sentence, a court may order a county jail inmate to reimburse a county for all or a portion of medical care

expenses incurred by the county in providing medical care to the inmate.
(c) A county jail inmate may not be required to reimburse a county for medical care expenses under this section if:
(1) all the charges for which the inmate was detained in the county jail are dismissed; or
(2) the inmate is acquitted of all charges for which the inmate was detained in the county jail.
(d) In determining the amount of reimbursement that an inmate may be required to pay under subsection (b), the court shall consider the inmate's ability to pay.
(e) If a court orders a county jail inmate to reimburse a county for medical care expenses under subsection (b), the amount of the medical care expenses shall be reduced by the amount of any copayment the inmate was required to make for the medical care expenses under IC 11-10-3-5 or section 5 of this chapter.
As added by P.L.213-2005, SEC.2.



CHAPTER 6. COUNTY CORRECTIONS FUND

IC 11-12-6-1 Repealed
(Repealed by P.L.242-1999, SEC.11.)



CHAPTER 7. COMMUNITY CORRECTIONS HOME DETENTION FUND

IC 11-12-7-1
Establishment of funds
Sec. 1. A community corrections home detention fund is established in each county where supervision of home detention ordered under IC 35-38-1-21 is provided by a community corrections program.
As added by P.L.98-1988, SEC.1.

IC 11-12-7-2
Contents of fund
Sec. 2. The fund consists of:
(1) home detention user fees deposited into the fund under IC 35-38-2.5-8;
(2) home detention supervision grants to the community corrections program made by the department under IC 11-12-2-1 for the purpose of funding supervision of home detention by a community corrections program; and
(3) amounts deposited into the fund under IC 11-12-1-3.
As added by P.L.98-1988, SEC.1.

IC 11-12-7-3
Budget; appropriation
Sec. 3. A community corrections program that provides supervision of home detention under IC 35-38-2.5-5 shall annually submit a budget of its operating expenses for home detention supervision to the fiscal body of the county. Based on the budget submitted, the fiscal body of the county shall appropriate from the community corrections home detention fund amounts necessary to maintain supervision of home detention by the community corrections program.
As added by P.L.98-1988, SEC.1.

IC 11-12-7-4
Reversion of funds
Sec. 4. Money in a community corrections home detention fund at the end of a fiscal year does not revert to any other fund.
As added by P.L.98-1988, SEC.1.



CHAPTER 8. INTERSTATE COMPACT ON COMMUNITY CORRECTIONS TRANSFERS

IC 11-12-8-1
"Community corrections program" defined
Sec. 1. As used in this chapter, "community corrections program" means a community based program that provides preventive services, services to criminal or juvenile offenders, services to persons charged with a crime or an act of delinquency, services to persons diverted from the criminal or delinquency process, services to persons sentenced to imprisonment, or services to victims of crime or delinquency that may include the following:
(1) Residential programs.
(2) Work release programs.
(3) House arrest, home detention, and electronic monitoring programs.
(4) Community restitution or service programs.
(5) Victim-offender reconciliation programs.
(6) Jail services programs.
(7) Jail work crews.
(8) Community work crews.
(9) Juvenile detention alternative programs.
(10) Study release programs.
As added by P.L.73-1994, SEC.1. Amended by P.L.32-2000, SEC.5.

IC 11-12-8-2
Interstate compact provisions
Sec. 2. The governor may enter into a compact under this chapter on behalf of the state with any other state that legally joins in the compact in a form that is substantially similar to the following:
A contracting state agrees to the following:
(1) The judicial and administrative authorities of a state that is a party to this compact (referred to as the "sending state") may allow a person who is a criminal or a juvenile offender within the state and who has been placed in a community corrections program under IC 35-38-2.6 to reside in any other state that is a party to this compact (referred to as the "receiving state") while participating in the community corrections program if:
(A) the person:
(i) is a resident of or has family residing in the receiving state; or
(ii) is not a resident of the receiving state and does not have family residing in the receiving state and the receiving state consents to sending the person to the receiving state; and
(B) the sending state determines that the receiving state has a community corrections program that is adequate to supervise the person.
(2) That a receiving state will:             (A) assume the duties of supervision over persons placed in a community corrections program of a sending state; and
(B) be governed by the same standards that prevail for persons in the receiving state's community corrections program.
(3) That accredited officers of a sending state may enter a receiving state to apprehend and retake a person sent from the sending state to the receiving state. Unless otherwise required by law, no formalities are required to retake a person other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived. The decision of the sending state to retake a person sent to a receiving state is not reviewable within the receiving state. However, if at the time a sending state seeks to retake a person in a receiving state there is a criminal charge pending against the person within the receiving state or the person is suspected of having committed a criminal offense within the receiving state, the person may not be retaken without the consent of the receiving state until the person is discharged from prosecution or from imprisonment for the criminal offense.
(4) That the accredited officers of a sending state may transport prisoners being retaken by the sending state through any state that is a party to this compact without interference.
(5) That the governor of each state may designate an officer who, acting jointly with similar officers of other contracting states, shall adopt administrative rules necessary to effectively carry out the terms of this compact.
(6) That this compact becomes operative immediately upon its ratification by any state between the state and any other state that has ratified the compact. When ratified by a state, the compact has the full force and effect of law within the state. The form of ratification must be in accordance with the laws of the ratifying state.
(7) That this compact continues in force and remains binding upon each ratifying state until renounced by the state. The duties and obligations under this compact of a receiving state that renounces this compact continue as to persons in community corrections programs residing in the state at the time of the receiving state's withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority that ratified the compact by sending six (6) months notice to each state that has ratified the compact in writing of the state's intention to withdraw from the compact.
As added by P.L.73-1994, SEC.1. Amended by P.L.104-1997, SEC.5.

IC 11-12-8-3
Administration by department of correction
Sec. 3. (a) The department of correction is the administrator for

persons participating in community corrections programs participating in the interstate compact under this chapter.
(b) The department may establish a staff position to which the duties of the compact administrator may be delegated.
(c) The department of correction shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering the interstate compact under this chapter and IC 11-12-9.
As added by P.L.73-1994, SEC.1.

IC 11-12-8-4
Court authorization of transfer
Sec. 4. Before a person may be transferred from Indiana to a receiving state under this chapter, the court that placed the person in a community corrections program must authorize the transfer.
As added by P.L.73-1994, SEC.1.



CHAPTER 9. INTERSTATE COMMUNITY CORRECTIONS HEARINGS

IC 11-12-9-1
Notice of potential reincarceration; submission to compact administrator
Sec. 1. If supervision of a person placed in a community corrections program is being administered under IC 11-12-8, the appropriate judicial or administrative authorities in Indiana shall notify the compact administrator of the sending state if consideration should be given to retaking or reincarcerating the person because of a violation of a term of the person's community corrections sentence.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-2
Hearings prior to notice of reincarceration
Sec. 2. Before giving notification under section 1 of this chapter, a hearing shall be held in accordance with this chapter within a reasonable time unless the hearing is waived by the person who has allegedly violated a term of the person's community corrections sentence.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-3
Hearing record, report, and recommendations
Sec. 3. As soon as practicable after the conclusion of a hearing described in section 2 of this chapter, the appropriate officer of Indiana shall do the following:
(1) Report to the sending state.
(2) Furnish the sending state with a copy of the hearing record.
(3) Make recommendations regarding the disposition of the person to the sending state.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-4
Violations of community corrections sentence; custody and detention
Sec. 4. Pending any proceeding under this chapter, the appropriate officer of Indiana may take custody of and detain the person who allegedly violated a term of the person's community corrections sentence:
(1) for not more than fifteen (15) days before a hearing is conducted under this chapter; and
(2) if:
(A) the hearing is waived under section 2 of this chapter; or
(B) it appears to a hearing officer that retaking or reincarceration is likely to follow the person's hearing;
for a reasonable time after the hearing is waived or the hearing has concluded that is necessary to arrange for the person's retaking or reincarceration. As added by P.L.73-1994, SEC.2.

IC 11-12-9-5
Hearing officers
Sec. 5. A hearing conducted under this chapter may be held before:
(1) the administrator of the interstate compact for the supervision of persons in community corrections programs or a deputy of the administrator; or
(2) any other person authorized under the laws of this state to hear cases of alleged community corrections violations.
However, the hearing officer may not be the person who alleged that the person violated a term of the person's community corrections sentence.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-6
Hearing rights of accused community corrections sentence violator
Sec. 6. At a hearing conducted under this chapter, the person who has allegedly violated a term of the person's community corrections sentence:
(1) is entitled to reasonable notice in writing of the nature and content of the allegations to be made, including notice that the purpose of the hearing is to determine whether there is probable cause to believe that the person has committed an act that may lead to a revocation of the person's participation in a community corrections program;
(2) is entitled to confront and examine any persons who have made allegations against the person; and
(3) may admit, deny, or explain the violation alleged, call witnesses, and present proof, including affidavits and other evidence, in support of the person's contentions.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-7
Record of proceedings
Sec. 7. A record of the proceedings under this chapter shall be made and preserved.
As added by P.L.73-1994, SEC.2.

IC 11-12-9-8
Hearings held in other states; records
Sec. 8. (a) If a person being supervised in another state under the interstate compact set forth in IC 11-12-8 is alleged to have violated a term of the person's community corrections sentence, any appropriate judicial or administrative officer or agency in the other state may conduct a hearing concerning the alleged violation.
(b) Upon receipt of the record of a hearing held in another state under a statute substantially similar to IC 11-12-8 and this chapter, the record has the same standing and effect as though the proceeding

of which it is a record had been conducted before the appropriate officer in Indiana. The recommendations contained in or accompanying the record shall be fully considered by the appropriate officer in making a decision concerning the alleged violation.
As added by P.L.73-1994, SEC.2.



CHAPTER 10. COMMUNITY TRANSITION PROGRAMS

IC 11-12-10-1
Establishment of programs
Sec. 1. A county or a combination of counties shall establish a community transition program as part of its community corrections program. If a county does not participate in a community corrections program, each court with felony jurisdiction in the county shall provide community transition program services through the probation department for the court.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-2
Services offered
Sec. 2. A community transition program for a county must provide services that improve an offender's chances of making a successful transition from commitment to employment and participation in the community without the commission of further crimes. The program may include any of the services described in IC 11-12-1-2.5.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-2.5
Transfer to program where offender resides
Sec. 2.5. A sentencing court may transfer an offender to a community transition program located where the offender resides if the receiving community transition program agrees to accept the transfer. In addition, if more than one (1) court sentenced the offender, all of the courts that sentenced the offender to a period of imprisonment that the offender was actively serving at the time of the offender's assignment to the community transition program must agree to the transfer in writing.
As added by P.L.90-2000, SEC.16.

IC 11-12-10-3
Community transition program funds
Sec. 3. There is established a community transition program fund for each community transition program. The fund shall be administered by the community corrections advisory board in each county served by a community corrections program. In a county that is not served by a community corrections program, the courts in the county with felony jurisdiction shall jointly administer the fund. Money in the fund may be used for community corrections programs and, in counties that are not served by a community corrections program, for probation services.
As added by P.L.273-1999, SEC.209.

IC 11-12-10-4
Reimbursement on per diem basis
Sec. 4. (a) The department shall reimburse communities on a per

diem basis for services provided to persons assigned to a community transition program under IC 11-10-11.5.
(b) The department shall set the per diem rate under this section. In setting the per diem rate for a community, the department may consider the direct costs incurred by the community to provide a community transition program. The per diem may not be less than seven dollars ($7).
(c) Funding provided under this section is in addition to any other funding received under IC 11-12-2 for community corrections programs or IC 11-13-2 for probation services.
(d) Money received by a community under this section shall be deposited in the community transition program fund for the community.
As added by P.L.273-1999, SEC.209.






ARTICLE 13. PROBATION AND PAROLE

CHAPTER 1. PROBATION ADMINISTRATION

IC 11-13-1-1
Probation officers; appointment; qualifications; term, responsibility, salaries, expenses, bond
Sec. 1. (a) A court or division of a court authorized to impose probation shall appoint one (1) or more probation officers, depending on the needs of the court, except that two (2) or more divisions within a court, two (2) or more courts within a county, or two (2) or more courts not in the same county may jointly appoint and employ one (1) or more probation officers for the purpose of meeting the requirements of this section.
(b) A person may be appointed as a probation officer after the effective date established by the judicial conference of Indiana only if that person meets the minimum employment qualifications adopted by the conference, except that this requirement does not apply to any person certified as a qualified probation officer before that effective date. Any uncertified person appointed as a probation officer after the effective date who fails to successfully complete the written examination established under section 8 of this chapter within six (6) months after the date of the person's appointment is prohibited from exercising the powers of a probation officer as granted by law.
(c) Probation officers shall serve at the pleasure of the appointing court and are directly responsible to and subject to the orders of the court. The amount and time of payment of salaries of probation officers shall be fixed by the county, city, or town fiscal body in accordance with the salary schedule adopted by the county, city, or town fiscal body under IC 36-2-16.5. The salary of a probation officer shall be paid out of the county, city, or town treasury by the county auditor or city controller. Probation officers are entitled to their actual expenses necessarily incurred in the performance of their duties. Probation officers shall give a bond if the court so directs in a sum to be fixed by the court.
(d) A court, or two (2) or more courts acting jointly, may designate a probation officer to direct and supervise the work of the probation department.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.1; P.L.277-2003, SEC.2.

IC 11-13-1-2
Administrative personnel; appointment; term; salaries
Sec. 2. The courts authorized to appoint probation officers shall appoint administrative personnel needed to properly discharge the probation function. These personnel serve at the pleasure of the appointing court. The amount and time of payment of salaries of administrative personnel shall be fixed by the court to be paid out of

the county or city treasury by the county auditor or city controller.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-3
Probation officers; mandatory duties
Sec. 3. A probation officer shall:
(1) conduct prehearing and presentence investigations and prepare reports as required by law;
(2) assist the courts in making pretrial release decisions;
(3) assist the courts, prosecuting attorneys, and other law enforcement officials in making decisions regarding the diversion of charged individuals to appropriate noncriminal alternatives;
(4) furnish each person placed on probation under his supervision a written statement of the conditions of his probation and instruct him regarding those conditions;
(5) supervise and assist persons on probation consistent with conditions of probation imposed by the court;
(6) bring to the court's attention any modification in the conditions of probation considered advisable;
(7) notify the court when a violation of a condition of probation occurs;
(8) cooperate with public and private agencies and other persons concerned with the treatment or welfare of persons on probation, and assist them in obtaining services from those agencies and persons;
(9) keep accurate records of cases investigated by him and of all cases assigned to him by the court and make these records available to the court upon request;
(10) collect and disburse money from persons under his supervision according to the order of the court, and keep accurate and complete accounts of those collections and disbursements;
(11) assist the court in transferring supervision of a person on probation to a court in another jurisdiction; and
(12) perform other duties required by law or as directed by the court.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-3.5
Probation officers; requirements for carrying handgun
Sec. 3.5. A probation officer may not carry a handgun as described in IC 35-47-2-1 while acting in the scope of employment as a probation officer unless all of the following conditions are met:
(1) The appointing court enters an order authorizing the probation officer to carry the handgun while on duty.
(2) The probation officer is issued a license to carry the handgun under IC 35-47-2.
(3) The probation officer successfully completes a handgun safety course certified by the law enforcement training board

under IC 5-2-1-9(m).
As added by P.L.45-2001, SEC.2.

IC 11-13-1-3.8
Applicability of IC 34-13-3
Sec. 3.8. The provisions of IC 34-13-3 apply whenever:
(1) a governmental entity or its employee is sued for civil damages; and
(2) the civil action arises out of an act within the scope of a probation officer's employment or duties.
As added by P.L.45-2001, SEC.3.

IC 11-13-1-4
Probation department; annual compilation of statistical information; contents
Sec. 4. (a) Every probation department shall annually compile, and make available to the judicial conference of Indiana upon request, accurate statistical information pertaining to its operation, including:
(1) presentence and predisposition reports prepared;
(2) investigations and reports regarding cases assigned to that probation department and disposed of prior to trial;
(3) cases disposed of by termination of supervision, including revocation of probation;
(4) that probation department's operational costs, including salaries of probation officers and administrative personnel; and
(5) persons employed.
(b) Before January 5 of each year each probation department shall send to the judicial conference the following statistical information concerning home detention for the preceding calendar year:
(1) The number of persons supervised by the department or by a community corrections program who were placed in home detention under IC 35-38-2.5.
(2) The number of persons supervised by the department or by a community corrections program who successfully completed a period of home detention ordered under IC 35-38-2.5.
(3) The number of persons supervised by the department or by a community corrections program who failed to complete a period of home detention ordered under IC 35-38-2.5, and a description of the subsequent disposition for those persons.
(4) For each person under home detention supervised by the department or by a community corrections program, a description of the most serious offense for which the person was convicted with the resulting sentence including a period of home detention ordered as a condition of probation.
(5) The amount of home detention user fees collected by the department under IC 35-38-2.5.
(6) The amount of home detention user fees deposited into the community corrections home detention fund for the county in which the department is located.         (7) The average expense per person placed in home detention supervised by the department with a monitoring device.
(8) The average expense per person placed in home detention supervised by the department without a monitoring device.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.2; P.L.98-1988, SEC.2.

IC 11-13-1-5
Probation officers; permissive powers
Sec. 5. A probation officer may:
(1) visit and confer with any person under investigation or under his supervision;
(2) exercise those powers necessary to carry out his duties; and
(3) act as a parole officer for the department when requested by the department and when the request is approved by the court.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-1-6
Probation standards and practices advisory committee; establishment; membership
Sec. 6. There is established within the judicial conference of Indiana a probation standards and practices advisory committee, consisting of the following ten (10) members, not more than five (5) of whom may be affiliated with the same political party:
(1) the chief justice of the supreme court or his designee, who shall serve as chairman of the committee;
(2) the commissioner or his designee;
(3) one (1) judge of a circuit or superior court having criminal jurisdiction;
(4) one (1) judge of a county or municipal court having criminal jurisdiction;
(5) one (1) judge of a circuit or superior court having juvenile jurisdiction;
(6) one (1) supervising probation officer;
(7) two (2) probation officers, one (1) whose primary responsibility is adult supervision and one (1) whose primary responsibility is juvenile supervision; and
(8) two (2) lay persons.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.3.

IC 11-13-1-7
Probation standards and practices advisory committee; appointment; term; vacancies; salaries and expenses; meetings
Sec. 7. (a) Other than the commissioner and the chief justice, who shall serve by virtue of their offices, or their designees, members of the probation standards and practices advisory committee shall be appointed by the governor. All appointments shall be made for terms of four (4) years or while maintaining the position held at the time of appointment to the committee, whichever is the lesser period.

Appointees shall serve as members of the committee only while holding the office or position held at the time of appointment.
(b) Vacancies on the committee caused by resignation, death, or removal shall be filled for the unexpired term of the member succeeded in the same manner as the original appointment. Members may be reappointed for additional terms. The appointed members of the committee may be removed by the governor for cause after an opportunity to be heard by the governor upon due notice.
(c) Each appointed member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day engaged in the official business of the committee. In addition, each member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the state department of administration and approved by the state budget agency. The committee shall meet at least three (3) times a year and at other times at the call of the chairman. The chairman shall call the organizational meeting of the committee within thirty (30) days after the last initial appointment to the committee has been made by the governor. For the purposes of transacting business, a majority of the membership constitutes a quorum.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.4.

IC 11-13-1-8 Version a
Rules and regulations prescribing minimum standards and examinations for probation officers
Note: This version of section amended by P.L.141-2006, SEC.10. See also following version of this section amended by P.L.145-2006, SEC.31.
Sec. 8. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana established by IC 33-38-9-3.
(b) The board shall adopt rules consistent with this chapter, prescribing minimum standards concerning:
(1) educational and occupational qualifications for employment as a probation officer;
(2) compensation of probation officers;
(3) protection of probation records and disclosure of information contained in those records; and
(4) presentence investigation reports.
(c) The conference shall prepare a written examination to be used in establishing lists of persons eligible for appointment as probation officers. The conference shall prescribe the qualifications for entrance to the examination and establish a minimum passing score and rules for the administration of the examination after obtaining recommendations on these matters from the probation standards and practices advisory committee. The examination must be offered at least once every other month.
(d) The conference shall, by its rules, establish an effective date for the minimum standards and written examination for probation

officers.
(e) The conference shall provide probation departments with training and technical assistance for:
(1) the implementation and management of probation case classification; and
(2) the development and use of workload information.
The staff of the Indiana judicial center may include a probation case management coordinator and probation case management assistant.
(f) The conference shall, in cooperation with the division of family and children and the department of education, provide probation departments with training and technical assistance relating to special education services and programs that may be available for delinquent children or children in need of services. The subjects addressed by the training and technical assistance must include the following:
(1) Eligibility standards.
(2) Testing requirements and procedures.
(3) Procedures and requirements for placement in programs provided by school corporations or special education cooperatives under IC 20-35-5.
(4) Procedures and requirements for placement in residential special education institutions or facilities under IC 20-35-6-2 and 511 IAC 7-27-12.
(5) Development and implementation of individual education programs for eligible children in:
(A) accordance with applicable requirements of state and federal laws and rules; and
(B) in coordination with:
(i) individual case plans; and
(ii) informal adjustment programs or dispositional decrees entered by courts having juvenile jurisdiction under IC 31-34 and IC 31-37.
(6) Sources of federal, state, and local funding that is or may be available to support special education programs for children for whom proceedings have been initiated under IC 31-34 and IC 31-37.
Training for probation departments may be provided jointly with training provided to child welfare caseworkers relating to the same subject matter.
(g) The conference shall, in cooperation with the division of mental health and addiction (IC 12-21) and the division of disability and rehabilitative services (IC 12-9-1), provide probation departments with training and technical assistance concerning mental illness, addictive disorders, mental retardation, and developmental disabilities.
(h) The conference shall make recommendations to courts and probation departments concerning:
(1) selection, training, distribution, and removal of probation officers;
(2) methods and procedure for the administration of probation,

including investigation, supervision, workloads, record keeping, and reporting; and
(3) use of citizen volunteers and public and private agencies.
(i) The conference may delegate any of the functions described in this section to the advisory committee or the Indiana judicial center.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.5; P.L.240-1991(ss2), SEC.68; P.L.1-1992, SEC.71; P.L.18-1995, SEC.2; P.L.55-1997, SEC.2; P.L.98-2004, SEC.82; P.L.85-2004, SEC.44; P.L.1-2005, SEC.125; P.L.141-2006, SEC.10.

IC 11-13-1-8 Version b
Rules and regulations prescribing minimum standards and examinations for probation officers
Note: This version of section amended by P.L.145-2006, SEC.31. See also preceding version of this section amended by P.L.141-2006, SEC.10.
Sec. 8. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana established by IC 33-38-9-3.
(b) The board shall adopt rules consistent with this chapter, prescribing minimum standards concerning:
(1) educational and occupational qualifications for employment as a probation officer;
(2) compensation of probation officers;
(3) protection of probation records and disclosure of information contained in those records; and
(4) presentence investigation reports.
(c) The conference shall prepare a written examination to be used in establishing lists of persons eligible for appointment as probation officers. The conference shall prescribe the qualifications for entrance to the examination and establish a minimum passing score and rules for the administration of the examination after obtaining recommendations on these matters from the probation standards and practices advisory committee. The examination must be offered at least once every other month.
(d) The conference shall, by its rules, establish an effective date for the minimum standards and written examination for probation officers.
(e) The conference shall provide probation departments with training and technical assistance for:
(1) the implementation and management of probation case classification; and
(2) the development and use of workload information.
The staff of the Indiana judicial center may include a probation case management coordinator and probation case management assistant.
(f) The conference shall, in cooperation with the department of child services and the department of education, provide probation departments with training and technical assistance relating to special education services and programs that may be available for delinquent children or children in need of services. The subjects addressed by

the training and technical assistance must include the following:
(1) Eligibility standards.
(2) Testing requirements and procedures.
(3) Procedures and requirements for placement in programs provided by school corporations or special education cooperatives under IC 20-35-5.
(4) Procedures and requirements for placement in residential special education institutions or facilities under IC 20-35-6-2 and 511 IAC 7-27-12.
(5) Development and implementation of individual education programs for eligible children in:
(A) accordance with applicable requirements of state and federal laws and rules; and
(B) in coordination with:
(i) individual case plans; and
(ii) informal adjustment programs or dispositional decrees entered by courts having juvenile jurisdiction under IC 31-34 and IC 31-37.
(6) Sources of federal, state, and local funding that is or may be available to support special education programs for children for whom proceedings have been initiated under IC 31-34 and IC 31-37.
Training for probation departments may be provided jointly with training provided to child welfare caseworkers relating to the same subject matter.
(g) The conference shall, in cooperation with the division of mental health and addiction (IC 12-21) and the division of disability, aging, and rehabilitative services (IC 12-9-1), provide probation departments with training and technical assistance concerning mental illness, addictive disorders, mental retardation, and developmental disabilities.
(h) The conference shall make recommendations to courts and probation departments concerning:
(1) selection, training, distribution, and removal of probation officers;
(2) methods and procedure for the administration of probation, including investigation, supervision, workloads, record keeping, and reporting; and
(3) use of citizen volunteers and public and private agencies.
(i) The conference may delegate any of the functions described in this section to the advisory committee or the Indiana judicial center.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.5; P.L.240-1991(ss2), SEC.68; P.L.1-1992, SEC.71; P.L.18-1995, SEC.2; P.L.55-1997, SEC.2; P.L.98-2004, SEC.82; P.L.85-2004, SEC.44; P.L.1-2005, SEC.125; P.L.145-2006, SEC.31.

IC 11-13-1-9
Powers and duties of judicial conference
Sec. 9. (a) The judicial conference of Indiana shall:
(1) keep informed of the work of all probation departments;         (2) compile and publish statistical and other information that may be of value to the probation service;
(3) inform courts and probation departments of legislation concerning probation and of other developments in probation; and
(4) submit to the general assembly before January 15 of each year a report in an electronic format under IC 5-14-6 compiling the statistics provided to the judicial conference by probation departments under section 4(b) of this chapter.
(b) The conference may:
(1) visit and inspect any probation department and confer with probation officers and judges administering probation; and
(2) require probation departments to submit periodic reports of their work on forms furnished by the conference.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.6; P.L.98-1988, SEC.3; P.L.28-2004, SEC.84.

IC 11-13-1-10
Conferences or workshops for probation officers and judges; expenses for attendance
Sec. 10. The judicial conference of Indiana may arrange conferences or workshops for probation officers and judges administering probation in order to enhance knowledge about and improve the delivery of probation services. The expenses of probation officers and judges incurred in attending these conferences or workshops shall be paid in the same manner as other expenses are paid in the courts in which they serve.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.7.



CHAPTER 2. STATE AID FOR PROBATION SERVICES

IC 11-13-2-1
State financial aid program; establishment; administration; distribution
Sec. 1. There is established a program of state financial aid to be used for the support of court probation services. The financial aid program shall be administered by the judicial conference of Indiana. Funds appropriated to the conference for purposes of this chapter shall be distributed by the conference upon approval of the state budget committee.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.8.

IC 11-13-2-2
Funds appropriated available to court administering probation
Sec. 2. Funds appropriated under this program may be made available to any court administering probation in order to finance expenditures incurred for either of the following purposes:
(1) Salaries for existing or new probation officer positions.
(2) Maintenance or establishment of administrative support services to probation officers.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-2-3
Requirements for aid, application; changes or modification to effect compliance with minimum standards, approval of aid; joint applications
Sec. 3. (a) State financial aid for support of probation services may be made only to courts meeting the minimum standards adopted by the judicial conference of Indiana and may not exceed fifty percent (50%) of the cost of the positions or services being financed. Any court having probation jurisdiction may apply for financial assistance under this chapter by submitting an application to the conference for review. The application shall be accompanied by detailed plans regarding the use of the financial aid.
(b) The conference may recommend changes or modifications necessary to effect compliance with the minimum standards. The conference and the state budget committee must approve all financial aid granted under this chapter. Any court receiving financial assistance under this chapter may be declared ineligible to receive that assistance if the court fails to maintain the minimum standards.
(c) Two (2) or more courts may jointly apply for financial assistance under this chapter.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.9.

IC 11-13-2-4
Accounting of amounts expended in providing services; payment      Sec. 4. At the end of each quarter of the fiscal year, courts receiving financial aid under this chapter shall submit to the judicial conference of Indiana a verified accounting of all amounts expended in providing probation services. The accounting must designate those items for which reimbursement is claimed, and shall be presented together with a claim for reimbursement. If the accounting and claim are approved by the conference and the state budget agency, the conference shall submit it to the state auditor for payment.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.89, SEC.10.

IC 11-13-2-5
County not precluded from receiving subsidy under other laws
Sec. 5. This chapter does not preclude a county from receiving a subsidy under IC 11-12-2 for the delivery of probation services.
As added by Acts 1979, P.L.120, SEC.6.



CHAPTER 3. PAROLE AND DISCHARGE OF CRIMINAL OFFENDERS

IC 11-13-3-1
Application of chapter
Sec. 1. This chapter applies only to criminal offenders.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-2
Release on parole and discharge; IC 35-50 offenders; eligibility for offenders under other laws; reinstatement after revocation of parole
Sec. 2. (a) Release on parole and discharge of an offender sentenced for an offense under IC 35-50 shall be determined under IC 35-50-6.
(b) Parole and discharge eligibility for offenders sentenced for offenses under laws other than IC 35-50 is as follows:
(1) A person sentenced upon conviction of a felony to an indeterminate term of imprisonment is eligible for consideration for release on parole upon completion of his minimum term of imprisonment, less the credit time he has earned with respect to that term.
(2) A person sentenced upon conviction of a felony to a determinate term of imprisonment is eligible for consideration for release on parole upon completion of one-half (1/2) of his determinate term of imprisonment or at the expiration of twenty (20) years, whichever comes first, less the credit time he has earned with respect to that term.
(3) A person sentenced upon conviction of first degree murder or second degree murder to a term of life imprisonment is eligible for consideration for release on parole upon completion of twenty (20) years of time served on the sentence. A person sentenced upon conviction of a felony other than first degree murder or second degree murder to a term of life imprisonment is eligible for consideration for release on parole upon completion of fifteen (15) years of time served on the sentence. A person sentenced upon conviction of more than one (1) felony to more than one (1) term of life imprisonment is not eligible for consideration for release on parole under this section. A person sentenced to a term of life imprisonment does not earn credit time with respect to that term.
(4) A person sentenced upon conviction of a misdemeanor is not eligible for parole and shall, instead, be discharged upon completion of his term of imprisonment, less the credit time he has earned with respect to that term.
(c) A person whose parole is revoked may be reinstated on parole by the parole board any time after the revocation, regardless of whether the offender was sentenced under IC 35-50 or another law. The parole board may adopt, under IC 4-22-2, rules and regulations regarding eligibility for reinstatement. As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-3
Release on parole or discharge; reinstatement; hearing; investigations; notice to victims and witnesses; criteria; conduct of hearing; denial of parole; parole of persons imprisoned out of state
Sec. 3. (a) A person sentenced under IC 35-50 shall be released on parole or discharged from the person's term of imprisonment under IC 35-50 without a parole release hearing.
(b) A person sentenced for an offense under laws other than IC 35-50 who is eligible for release on parole, or a person whose parole is revoked and is eligible for reinstatement on parole under rules adopted by the parole board shall, before the date of the person's parole eligibility, be granted a parole release hearing to determine whether parole will be granted or denied. The hearing shall be conducted by one (1) or more of the parole board members. If one (1) or more of the members conduct the hearing on behalf of the parole board, the final decision shall be rendered by the full parole board based upon the record of the proceeding and the hearing conductor's findings. Before the hearing, the parole board shall order an investigation to include the collection and consideration of:
(1) reports regarding the person's medical, psychological, educational, vocational, employment, economic, and social condition and history;
(2) official reports of the person's history of criminality;
(3) reports of earlier parole or probation experiences;
(4) reports concerning the person's present commitment that are relevant to the parole release determination;
(5) any relevant information submitted by or on behalf of the person being considered; and
(6) such other relevant information concerning the person as may be reasonably available.
(c) Unless the victim has requested in writing not to be notified, the department shall notify a victim of a felony (or the next of kin of the victim if the felony resulted in the death of the victim) or any witness involved in the prosecution of an offender imprisoned for the commission of a felony when the offender is:
(1) to be discharged from imprisonment;
(2) to be released on parole under IC 35-50-6-1;
(3) to have a parole release hearing under this chapter;
(4) to have a parole violation hearing;
(5) an escaped committed offender; or
(6) to be released from departmental custody under any temporary release program administered by the department, including the following:
(A) Placement on minimum security assignment to a program authorized by IC 11-10-1-3 or IC 35-38-3-6 and requiring periodic reporting to a designated official, including a regulated community assignment program.
(B) Assignment to a minimum security work release

program.
(d) The department shall make the notification required under subsection (c):
(1) at least forty (40) days before a discharge, release, or hearing occurs; and
(2) not later than twenty-four (24) hours after the escape of a committed offender.
The department shall supply the information to a victim (or a next of kin of a victim in the appropriate case) and a witness at the address supplied to the department by the victim (or next of kin) or witness. A victim (or next of kin) is responsible for supplying the department with any change of address or telephone number of the victim (or next of kin).
(e) The probation officer conducting the presentence investigation shall inform the victim and witness described in subsection (c), at the time of the interview with the victim or witness, of the right of the victim or witness to receive notification from the department under subsection (c). The probation department for the sentencing court shall forward the most recent list of the addresses or telephone numbers, or both, of victims to the department of correction. The probation department shall supply the department with the information required by this section as soon as possible but not later than five (5) days from the receipt of the information from the victim. A victim (or next of kin) is responsible for supplying the department with the correct address and telephone number of the victim (or next of kin).
(f) Notwithstanding IC 11-8-5-2 and IC 4-1-6, an inmate may not have access to the name and address of a victim and a witness. Upon the filing of a motion by any person requesting or objecting to the release of victim information, witness information, or both that is retained by the department, the court shall review the information that is the subject of the motion in camera before ruling on the motion.
(g) The notice required under subsection (c) must specify whether the prisoner is being discharged, is being released on parole, is being released on lifetime parole, is having a parole release hearing, is having a parole violation hearing, or has escaped. The notice must contain the following information:
(1) The name of the prisoner.
(2) The date of the offense.
(3) The date of the conviction.
(4) The felony of which the prisoner was convicted.
(5) The sentence imposed.
(6) The amount of time served.
(7) The date and location of the interview (if applicable).
(h) The parole board shall adopt rules under IC 4-22-2 and make available to offenders the criteria considered in making parole release determinations. The criteria must include the:
(1) nature and circumstances of the crime for which the offender is committed;         (2) offender's prior criminal record;
(3) offender's conduct and attitude during the commitment; and
(4) offender's parole plan.
(i) The hearing prescribed by this section may be conducted in an informal manner without regard to rules of evidence. In connection with the hearing, however:
(1) reasonable, advance written notice, including the date, time, and place of the hearing shall be provided to the person being considered;
(2) the person being considered shall be given access, in accord with IC 11-8-5, to records and reports considered by the parole board in making its parole release decision;
(3) the person being considered may appear, speak in the person's own behalf, and present documentary evidence;
(4) irrelevant, immaterial, or unduly repetitious evidence shall be excluded; and
(5) a record of the proceeding, to include the results of the parole board's investigation, notice of the hearing, and evidence adduced at the hearing, shall be made and preserved.
(j) If parole is denied, the parole board shall give the person written notice of the denial and the reasons for the denial. The parole board may not parole a person if it determines that there is substantial reason to believe that the person:
(1) will engage in further specified criminal activity; or
(2) will not conform to appropriate specified conditions of parole.
(k) If parole is denied, the parole board shall conduct another parole release hearing not earlier than five (5) years after the date of the hearing at which parole was denied. However, the board may conduct a hearing earlier than five (5) years after denial of parole if the board:
(1) finds that special circumstances exist for the holding of a hearing; and
(2) gives reasonable notice to the person being considered for parole.
(l) The parole board may parole a person who is outside Indiana on a record made by the appropriate authorities of the jurisdiction in which that person is imprisoned.
(m) If the board is considering the release on parole of an offender who is serving a sentence of life in prison, a determinate term of imprisonment of at least ten (10) years, or an indeterminate term of imprisonment with a minimum term of at least ten (10) years, in addition to the investigation required under subsection (b), the board shall order and consider a community investigation, which must include an investigation and report that substantially reflects the attitudes and opinions of:
(1) the community in which the crime committed by the offender occurred;
(2) law enforcement officers who have jurisdiction in the community in which the crime occurred;         (3) the victim of the crime committed by the offender, or if the victim is deceased or incompetent for any reason, the victim's relatives or friends; and
(4) friends or relatives of the offender.
If the board reconsiders for release on parole an offender who was previously released on parole and whose parole was revoked under section 10 of this chapter, the board may use a community investigation prepared for an earlier parole hearing to comply with this subsection. However, the board shall accept and consider any supplements or amendments to any previous statements from the victim or the victim's relatives or friends.
(n) As used in this section, "victim" means a person who has suffered direct harm as a result of a violent crime (as defined in IC 5-2-6.1-8).
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981, P.L.135, SEC.1; P.L.311-1983, SEC.34; P.L.131-1985, SEC.1; P.L.151-1987, SEC.1; P.L.33-1989, SEC.11; P.L.138-1989, SEC.1; P.L.36-1990, SEC.2; P.L.134-1993, SEC.2; P.L.1-1994, SEC.46; P.L.147-1995, SEC.1; P.L.172-2001, SEC.1; P.L.139-2006, SEC.1, P.L.140-2006, SEC.14, and P.L.173-2006, SEC.14.

IC 11-13-3-4 Version a
Parole conditions
Note: This version of section amended by P.L.60-2006, SEC.1. See also following versions of this section amended by P.L.139-2006, SEC.2, and amended by P.L.140-2006, SEC.15 and P.L.173-2006, SEC.15.
Sec. 4. (a) A condition to remaining on parole is that the parolee not commit a crime during the period of parole.
(b) The parole board may also adopt, under IC 4-22-2, additional conditions to remaining on parole and require a parolee to satisfy one (1) or more of these conditions. These conditions must be reasonably related to the parolee's successful reintegration into the community and not unduly restrictive of a fundamental right.
(c) If a person is released on parole the parolee shall be given a written statement of the conditions of parole. Signed copies of this statement shall be:
(1) retained by the parolee;
(2) forwarded to any person charged with the parolee's supervision; and
(3) placed in the parolee's master file.
(d) The parole board may modify parole conditions if the parolee receives notice of that action and had ten (10) days after receipt of the notice to express the parolee's views on the proposed modification. This subsection does not apply to modification of parole conditions after a revocation proceeding under section 10 of this chapter.
(e) As a condition of parole, the parole board may require the parolee to reside in a particular parole area. In determining a parolee's residence requirement, the parole board shall:         (1) consider:
(A) the residence of the parolee prior to the parolee's incarceration; and
(B) the parolee's place of employment; and
(2) assign the parolee to reside in the county where the parolee resided prior to the parolee's incarceration unless assignment on this basis would be detrimental to the parolee's successful reintegration into the community.
(f) As a condition of parole, the parole board may require the parolee to:
(1) periodically undergo a laboratory chemical test (as defined in IC 14-15-8-1) or series of tests to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9); and
(2) have the results of any test under this subsection reported to the parole board by the laboratory.
The parolee is responsible for any charges resulting from a test required under this subsection. However, a person's parole may not be revoked on the basis of the person's inability to pay for a test under this subsection.
(g) As a condition of parole, the parole board:
(1) may require a parolee who is a sex and violent offender (as defined in IC 5-2-12-4) to:
(A) participate in a treatment program for sex offenders approved by the parole board; and
(B) avoid contact with any person who is less than sixteen (16) years of age unless the parolee:
(i) receives the parole board's approval; or
(ii) successfully completes the treatment program referred to in clause (A); and
(2) shall:
(A) require a parolee who is an offender (as defined in IC 5-2-12-4) to register with a sheriff (or the police chief of a consolidated city) under IC 5-2-12-5;
(B) prohibit the offender from residing within one thousand (1,000) feet of school property (as defined in IC 35-41-1-24.7) for the period of parole; and
(C) prohibit a parolee who is an offender convicted of a sex offense (as defined in IC 35-38-2-2.5) from residing within one (1) mile of the victim of the offender's sex offense.
(h) The address of the victim of a parolee who is an offender convicted of a sex offense (as defined in IC 35-38-2-2.5) is confidential.
(i) As a condition of parole, the parole board may require a parolee to participate in a reentry court program.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981, P.L.136, SEC.1; P.L.67-1990, SEC.5; P.L.11-1994, SEC.8; P.L.1-1995, SEC.60; P.L.214-1999, SEC.2; P.L.238-2001, SEC.15; P.L.116-2002, SEC.18; P.L.6-2006, SEC.2; P.L.60-2006, SEC.1.
IC 11-13-3-4 Version b
Parole conditions
Note: This version of section amended by P.L.139-2006, SEC.2. See also preceding version of this section amended by P.L.60-2006, SEC.1, and following version of this section amended by P.L.140-2006, SEC.15 and P.L.173-2006, SEC.15.
Sec. 4. (a) A condition to remaining on parole is that the parolee not commit a crime during the period of parole.
(b) The parole board may also adopt, under IC 4-22-2, additional conditions to remaining on parole and require a parolee to satisfy one (1) or more of these conditions. These conditions must be reasonably related to the parolee's successful reintegration into the community and not unduly restrictive of a fundamental right.
(c) If a person is released on parole the parolee shall be given a written statement of the conditions of parole. Signed copies of this statement shall be:
(1) retained by the parolee;
(2) forwarded to any person charged with the parolee's supervision; and
(3) placed in the parolee's master file.
(d) The parole board may modify parole conditions if the parolee receives notice of that action and had ten (10) days after receipt of the notice to express the parolee's views on the proposed modification. This subsection does not apply to modification of parole conditions after a revocation proceeding under section 10 of this chapter.
(e) As a condition of parole, the parole board may require the parolee to reside in a particular parole area. In determining a parolee's residence requirement, the parole board shall:
(1) consider:
(A) the residence of the parolee prior to the parolee's incarceration; and
(B) the parolee's place of employment; and
(2) assign the parolee to reside in the county where the parolee resided prior to the parolee's incarceration unless assignment on this basis would be detrimental to the parolee's successful reintegration into the community.
(f) As a condition of parole, the parole board may require the parolee to:
(1) periodically undergo a laboratory chemical test (as defined in IC 14-15-8-1) or series of tests to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9); and
(2) have the results of any test under this subsection reported to the parole board by the laboratory.
The parolee is responsible for any charges resulting from a test required under this subsection. However, a person's parole may not be revoked on the basis of the person's inability to pay for a test under this subsection.
(g) As a condition of parole, the parole board:         (1) may require a parolee who is a sex offender (as defined in IC 5-2-12-4) to:
(A) participate in a treatment program for sex offenders approved by the parole board; and
(B) avoid contact with any person who is less than sixteen (16) years of age unless the parolee:
(i) receives the parole board's approval; or
(ii) successfully completes the treatment program referred to in clause (A); and
(2) shall:
(A) require a parolee who is a sex offender (as defined in IC 5-2-12-4) to register with a local law enforcement authority under IC 5-2-12-5;
(B) prohibit the sex offender from residing within one thousand (1,000) feet of school property (as defined in IC 35-41-1-24.7) for the period of parole, unless the sex offender obtains written approval from the parole board;
(C) prohibit a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) from residing within one (1) mile of the victim of the sex offender's sex offense unless the sex offender obtains a waiver under IC 35-38-2-2.5; and
(D) prohibit a parolee from owning, operating, managing, being employed by, or volunteering at any attraction designed to be primarily enjoyed by children less than sixteen (16) years of age.
The parole board may not grant a sexually violent predator (as defined in IC 35-38-1-7.5) a waiver under subdivision (2)(B) or (2)(C). If the parole board allows the sex offender to reside within one thousand (1,000) feet of school property under subdivision (2)(B), the parole board shall notify each school within one thousand (1,000) feet of the sex offender's residence of the order.
(h) The address of the victim of a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) is confidential, even if the sex offender obtains a waiver under IC 35-38-2-2.5.
(i) As a condition of parole, the parole board:
(1) shall require a parolee who is a sexually violent predator under IC 35-38-1-7.5; and
(2) may require a parolee who is a sex offender (as defined in IC 5-2-12-4);
to wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location.
(j) As a condition of parole, the parole board may prohibit, in accordance with IC 35-38-2-2.5, a parolee who has been convicted of stalking from residing within one thousand (1,000) feet of the residence of the victim of the stalking for a period that does not exceed five (5) years.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981,

P.L.136, SEC.1; P.L.67-1990, SEC.5; P.L.11-1994, SEC.8; P.L.1-1995, SEC.60; P.L.214-1999, SEC.2; P.L.238-2001, SEC.15; P.L.116-2002, SEC.18; P.L.6-2006, SEC.2; P.L.139-2006, SEC.2.

IC 11-13-3-4 Version c
Parole conditions
Note: This version of section amended by P.L.140-2006, SEC.15 and P.L.173-2006, SEC.15. See also preceding versions of this section amended by P.L.60-2006, SEC.1, and amended by P.L.139-2006, SEC.2.
Sec. 4. (a) A condition to remaining on parole is that the parolee not commit a crime during the period of parole.
(b) The parole board may also adopt, under IC 4-22-2, additional conditions to remaining on parole and require a parolee to satisfy one (1) or more of these conditions. These conditions must be reasonably related to the parolee's successful reintegration into the community and not unduly restrictive of a fundamental right.
(c) If a person is released on parole the parolee shall be given a written statement of the conditions of parole. Signed copies of this statement shall be:
(1) retained by the parolee;
(2) forwarded to any person charged with the parolee's supervision; and
(3) placed in the parolee's master file.
(d) The parole board may modify parole conditions if the parolee receives notice of that action and had ten (10) days after receipt of the notice to express the parolee's views on the proposed modification. This subsection does not apply to modification of parole conditions after a revocation proceeding under section 10 of this chapter.
(e) As a condition of parole, the parole board may require the parolee to reside in a particular parole area. In determining a parolee's residence requirement, the parole board shall:
(1) consider:
(A) the residence of the parolee prior to the parolee's incarceration; and
(B) the parolee's place of employment; and
(2) assign the parolee to reside in the county where the parolee resided prior to the parolee's incarceration unless assignment on this basis would be detrimental to the parolee's successful reintegration into the community.
(f) As a condition of parole, the parole board may require the parolee to:
(1) periodically undergo a laboratory chemical test (as defined in IC 14-15-8-1) or series of tests to detect and confirm the presence of a controlled substance (as defined in IC 35-48-1-9); and
(2) have the results of any test under this subsection reported to the parole board by the laboratory.
The parolee is responsible for any charges resulting from a test

required under this subsection. However, a person's parole may not be revoked on the basis of the person's inability to pay for a test under this subsection.
(g) As a condition of parole, the parole board:
(1) may require a parolee who is a sex offender (as defined in IC 11-8-8-5) to:
(A) participate in a treatment program for sex offenders approved by the parole board; and
(B) avoid contact with any person who is less than sixteen (16) years of age unless the parolee:
(i) receives the parole board's approval; or
(ii) successfully completes the treatment program referred to in clause (A); and
(2) shall:
(A) require a parolee who is a sex offender (as defined in IC 11-8-8-5) to register with a local law enforcement authority under IC 11-8-8;
(B) prohibit the sex offender from residing within one thousand (1,000) feet of school property (as defined in IC 35-41-1-24.7) for the period of parole, unless the sex offender obtains written approval from the parole board;
(C) prohibit a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) from residing within one (1) mile of the victim of the sex offender's sex offense unless the sex offender obtains a waiver under IC 35-38-2-2.5; and
(D) prohibit a parolee from owning, operating, managing, being employed by, or volunteering at any attraction designed to be primarily enjoyed by children less than sixteen (16) years of age.
The parole board may not grant a sexually violent predator (as defined in IC 35-38-1-7.5) a waiver under subdivision (2)(B) or (2)(C). If the parole board allows the sex offender to reside within one thousand (1,000) feet of school property under subdivision (2)(B), the parole board shall notify each school within one thousand (1,000) feet of the sex offender's residence of the order.
(h) The address of the victim of a parolee who is a sex offender convicted of a sex offense (as defined in IC 35-38-2-2.5) is confidential, even if the sex offender obtains a waiver under IC 35-38-2-2.5.
(i) As a condition of parole, the parole board:
(1) shall require a parolee who is a sexually violent predator under IC 35-38-1-7.5; and
(2) may require a parolee who is a sex offender (as defined in IC 11-8-8-5);
to wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location.
(j) As a condition of parole, the parole board may prohibit, in accordance with IC 35-38-2-2.6, a parolee who has been convicted

of stalking from residing within one thousand (1,000) feet of the residence of the victim of the stalking for a period that does not exceed five (5) years.
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1981, P.L.136, SEC.1; P.L.67-1990, SEC.5; P.L.11-1994, SEC.8; P.L.1-1995, SEC.60; P.L.214-1999, SEC.2; P.L.238-2001, SEC.15; P.L.116-2002, SEC.18; P.L.6-2006, SEC.2; P.L.140-2006, SEC.15 and P.L.173-2006, SEC.15.

IC 11-13-3-5
Period of parole; discharge
Sec. 5. (a) The period of parole for offenders sentenced for offenses under laws other than IC 35-50 is as follows:
(1) A person released on parole from an indeterminate term of imprisonment remains on parole until the expiration date of his term of imprisonment, except that the parole board may discharge him from that term any time after his release on parole.
(2) A person released on parole from a determinate term of imprisonment remains on parole until his determinate term expires, except that the parole board may discharge him from that term any time after his release on parole.
(3) A person released on parole from a term of life imprisonment remains on parole for life, except that the parole board may discharge him at any time after his release on parole.
(b) When parole is terminated by discharge, the parole board shall enter an order discharging the person from parole and term of imprisonment. A copy of the order shall be given to the discharged person and a copy shall be forwarded to the clerk of the sentencing court. Upon receipt of the order, the clerk shall make an entry on the record of judgment that the sentence has been satisfied.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-6
Supervision and assistance of persons on parole; duties of department; cooperation of courts, probation officers, and public officials
Sec. 6. (a) The department shall supervise and assist persons on parole. Its duties in this regard include:
(1) establishing methods and procedures for parole administration, including investigation, supervision, workloads, recordkeeping, and reporting;
(2) providing information to and otherwise assisting the parole board in making parole decisions;
(3) assisting persons in preparing parole release plans;
(4) providing employment counseling and assistance in job and residential placement;
(5) providing family and individual counseling and treatment placement;
(6) providing financial counseling;         (7) providing vocational and educational counseling placement;
(8) supervising and assisting out of state parolees accepted under an interstate compact;
(9) assisting the parole board in transferring supervision of a parolee to another jurisdiction;
(10) notifying the parole board of any modification in the conditions of parole considered advisable;
(11) notifying the parole board when a violation of parole occurs; and
(12) cooperating with public and private agencies and with individual citizens concerned with the treatment or welfare of parolees, and assisting the parolee in obtaining services from those agencies and citizens.
(b) Courts, probation officers, and other public officials shall cooperate with the department in obtaining information relating to persons committed to the department.
(c) The department shall cause the name of any person released on parole to be entered into the Indiana data communications system (IDACS).
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.240-1991(ss2), SEC.69.

IC 11-13-3-7
Supervision and assistance of persons on parole; duties of employee assigned; employee not considered law enforcement officer
Sec. 7. (a) An employee of the department assigned to supervise and assist parolees may:
(1) execute warrants issued by the parole board;
(2) serve orders, subpoenas, and notices issued by the parole board;
(3) conduct investigations necessary to the performance of his duties;
(4) visit and confer with any person under his supervision, even when that person is in custody;
(5) act as a probation officer if requested by the appropriate court and if that request is approved by the department;
(6) search a parolee's person or property if he has reasonable cause to believe that the parolee is violating or is in imminent danger of violating a condition to remaining on parole;
(7) arrest a parolee without a warrant if he has reasonable cause to believe that the parolee has violated or is about to violate a condition to remaining on parole and that an emergency situation exists, so that awaiting action by the parole board under section 8 of this chapter would create an undue risk to the public or to the parolee; and
(8) exercise any other power reasonably necessary in discharging his duties and powers.
(b) An employee of the department assigned to supervise and assist parolees is not considered a law enforcement officer under IC 5-2-1 or IC 35-41-1. As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.311-1983, SEC.35.

IC 11-13-3-8
Violation of parole; procedures
Sec. 8. (a) If an employee of the department assigned to supervise and assist parolees believes that a parolee has violated a condition to remaining on parole, he may submit a written report of the violation to the parole board. After considering the report and making any further investigation it considers appropriate, the parole board may:
(1) dismiss all further proceedings on the alleged violation;
(2) instruct the employee to handle the matter informally;
(3) request the parolee to meet informally with the parole board to review his parole obligations; or
(4) intensify parole supervision and reporting.
(b) Upon a showing of probable cause to believe the parolee violated a condition to remaining on parole, the chairman (or a member of the parole board designated by the chairman to act in the absence of the chairman) may issue an order for the parolee to appear for a revocation hearing on the alleged violation.
(c) Upon a showing of probable cause to believe the parolee violated a condition to remaining on parole, the chairman (or a member of the parole board designated by the chairman to act in the absence of the chairman) may issue a warrant for the arrest and confinement of the parolee pending a preliminary hearing. An employee of the department or any person authorized to execute warrants may execute the warrant.
(d) Upon a showing of probable cause to believe that an alleged parole violator has fled the state, the chairman (or a member of the parole board who is designated by the chairman to act in the absence of the chairman) may:
(1) issue a warrant for the arrest and confinement of the parolee; and
(2) order that the parolee be returned to the state;
to ensure the appearance of the parolee at a parole revocation hearing.
(e) If the parole board issues an order, under subsection (b), for the parolee to appear for a revocation hearing, the parolee shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the condition alleged to have been violated;
(3) the procedures and rights applicable to that hearing; and
(4) the possible sanctions if a violation is found.
(f) If the parole board issues a warrant, under subsection (c), for the arrest and confinement of the parolee pending a preliminary hearing, the parolee shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the condition alleged to have been violated;
(3) the procedures and rights applicable to the hearing;
(4) his right to a revocation hearing and the procedures and

rights applicable to that hearing if probable cause is found to exist; and
(5) the possible sanctions if a violation is found at a revocation hearing.
(g) The issuance of an order to appear or arrest warrant under this section tolls the period of parole until the parole board's final determination of the charge. However, the tolled period shall be restored if there is a finding of no violation, if a finding of a violation is later overturned, or if the parole violation charge is dismissed.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.151-1987, SEC.2.

IC 11-13-3-9
Preliminary hearing
Sec. 9. (a) Upon the arrest and confinement of a parolee for an alleged violation of a condition to remaining on parole, an employee of the department (other than the employee who reported or investigated the alleged violation or who recommended revocation) shall hold a preliminary hearing to determine whether there is probable cause to believe a violation of a condition has occurred. The hearing shall be held without unneccessary delay. In connection with the hearing, the parolee is entitled to:
(1) appear and speak in his own behalf;
(2) call witnesses and present evidence;
(3) confront and cross-examine witnesses, unless the person conducting the hearing finds that to do so would subject the witness to a substantial risk of harm; and
(4) a written statement of the findings of fact and the evidence relied upon.
(b) If it is determined there is not probable cause to believe the parolee violated a condition to remaining on parole, the charge shall be dismissed.
(c) If it is determined from the evidence presented that there is probable cause to believe the parolee violated a condition to remaining on parole, confinement of the parolee may be continued pending a parole revocation hearing.
(d) If the alleged violation of parole is the parolee's conviction of a crime while on parole, the preliminary hearing required by this section need not be held.
(e) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the preliminary hearing is not held within ten (10) days after the arrest.
(f) A parolee may waive his right to a preliminary hearing.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-3-10
Parole revocation hearing
Sec. 10. (a) Parole revocation hearings shall be conducted as follows:
(1) A parolee who is confined due to an alleged violation of

parole shall be afforded a parole revocation hearing within sixty (60) days after the parolee is made available to the department by a jail or state correctional facility, if:
(A) there has been a final determination of any criminal charges against the parolee; or
(B) there has been a final resolution of any other detainers filed by any other jurisdiction against the parolee.
(2) A parolee who is not confined and against whom is pending a charge of parole violation shall be afforded a parole revocation hearing within one hundred eighty (180) days after the earlier of:
(A) the date an order was issued for the parolee's appearance at a parole revocation hearing; or
(B) the date of the parolee's arrest on the parole violation warrant.
The revocation hearing shall be conducted by at least one (1) member of the parole board, and the purpose of the hearing is to determine whether a violation of a condition to remaining on parole has occurred and, if so, the appropriate action. In connection with the hearing, the parolee is entitled to those procedural safeguards enumerated in section 9(a) of this chapter. The parolee may offer evidence in mitigation of the alleged violation.
(b) If it is determined from the evidence presented that the parolee did not commit a parole violation, the charge shall be dismissed.
(c) If it is determined that the parolee did violate parole, the parole board may continue parole, with or without modifying the conditions, or revoke the parole and order the parolee imprisoned on either a continuous or intermittent basis. If, however, the violation is the commission of a new felony, the parole board shall revoke the parole and order continuous imprisonment.
(d) The parolee shall be provided with a written statement of the reasons for the action taken under subsection (c).
(e) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the revocation hearing is not held within the time established by subsection (a).
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.128-1985, SEC.2.



CHAPTER 4. OUT-OF-STATE PROBATIONER OR PAROLEE

IC 11-13-4-1
Compact
Sec. 1. The governor shall enter into a compact on behalf of the state with any of the United States legally joining therein in the form substantially as follows:
A Compact. Entered into by and among the contracting states, signatories hereto, with the consent of the Congress of the United States of America, granted by an act entitled "An act granting the consent of Congress to any two (2) or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes."
The contracting states solemnly agree:
(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact, (herein called "sending state") to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact, (herein called "receiving state") while on probation or parole, if:
(A) such person is in fact a resident of or has his family residing within the receiving state and can obtain employment there; and
(B) though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person's being sent there.
Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such persons.
A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one (1) year prior to his coming to the sending state and has not resided within the sending state more than six (6) continuous months immediately preceding the commission of the offense for which he has been convicted.
(2) That each receiving state will assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.
(3) That duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any person on probation or parole. Unless otherwise required by law, no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state: provided,

however, that if at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.
(4) That the duly accredited officers of sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.
(5) That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.
(6) That this compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within such state. The form of ratification to be in accordance with the laws of the ratifying state.
(7) That this compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending six (6) months notice in writing of its intention to withdraw from the compact.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-4-2
Other agreements or compacts
Sec. 2. The governor may enter into any other agreements or compacts with any of the United States not inconsistent with the laws of this state or of the United States, or the other agreeing states, for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of the penal laws and policies of the contracting states and to establish agencies, joint or otherwise, as may be deemed desirable for making effective such agreements and compacts. The intent of this chapter is to grant to the governor administrative power if conditions of crime make it necessary to bind the state in a cooperative effort to reduce crime and to make the enforcement of the criminal laws of agreeing states more effective, all pursuant to the consent of the Congress of the United States.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-4-3
Compact administrator
Sec. 3. (a) The compact administrator selected by the state council under IC 11-13-4.5 is the administrator for probationers participating

in the interstate compact for the supervision of parolees and probationers under this chapter and under IC 11-13-5.
(b) The judicial conference of Indiana may establish a staff position within the Indiana judicial center to which the duties of the compact administrator may be delegated.
(c) The judicial conference of Indiana shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering probationers participating in the interstate compact under this chapter and under IC 11-13-5.
As added by P.L.138-1989, SEC.2. Amended by P.L.110-2003, SEC.1; P.L.97-2004, SEC.46.



CHAPTER 4.5. INTERSTATE COMPACT FOR ADULT OFFENDER SUPERVISION

IC 11-13-4.5-1
Interstate compact
Sec. 1. The governor shall enter into a compact on behalf of the state with any other state in the form substantially as follows:
ARTICLE I



CHAPTER 5. INTERSTATE PAROLE AND PROBATION HEARINGS

IC 11-13-5-1
Retaking or reincarceration for parole or probation violation; notification to compact administrator of sending state
Sec. 1. Where supervision of a parolee or probationer is being administered under IC 11-13-4 or IC 11-13-4.5, the appropriate judicial or administrative authorities in this state shall notify the compact administrator of the sending state whenever, in their view, consideration should be given to retaking or reincarceration for a parole or probation violation. Prior to the giving of the notification, a hearing shall be held in accordance with this chapter within a reasonable time, unless the hearing is waived by the parolee or probationer. The appropriate officer or officers of this state shall as soon as practicable, following termination of the hearing, report to the sending state, furnish a copy of the hearing record, and make recommendations regarding the disposition to be made of the parolee or the probationer by the sending state. Pending any proceeding pursuant to this section, the appropriate officers of this state may take custody of and detain the parolee or probationer involved for a period not to exceed fifteen (15) days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.2-2005, SEC.44.

IC 11-13-5-2
Person before whom hearing may be had
Sec. 2. A hearing pursuant to this chapter may be before the administrator of the interstate compact for the supervision of parolees and probationers, a deputy of the administrator, or any other person authorized pursuant to the laws of this state to hear cases of alleged parole or probation violation, except that no hearing officer shall be the person making the allegation of violation.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-5-3
Parolee's or probationer's rights
Sec. 3. With respect to a hearing pursuant to this chapter the parolee or probationer:
(1) shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that he has committed a violation that may lead to a revocation of parole or probation;
(2) shall have the right to confront and examine any persons who have made allegations against him; and         (3) may admit, deny, or explain the violation alleged, call witnesses, and may present proof, including affidavits and other evidence, in support of his contentions.
A record of the proceedings shall be made and preserved.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-5-4
Parolees and probationers being supervised in another state; hearing before appropriate judicial or administrative officer or agency
Sec. 4. In a case of alleged parole or probation violation by a person being supervised in another state pursuant to the interstate compact for the supervision of parolees and probationers, any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to this statute, the record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in Indiana, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers in making disposition of the matter.
As added by Acts 1979, P.L.120, SEC.6.



CHAPTER 6. PAROLE AND DISCHARGE OF DELINQUENT OFFENDERS

IC 11-13-6-1
Application of chapter
Sec. 1. This chapter applies only to delinquent offenders.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-2
Procedure for release on parole
Sec. 2. The department shall adopt, under IC 4-22-2, a procedure whereby a committed delinquent offender may be released on parole before the time when he must be unconditionally discharged from his commitment. The procedure must be consistent with this chapter and include:
(1) the time when an offender is eligible for consideration for initial release or reinstatement on parole;
(2) a method for determining an offender's suitability for release on parole, including information or criteria considered relevant to that determination;
(3) parole conditions that may be imposed by the department to assist the offender in his reintegration into the community; and
(4) a method for determining whether an offender has violated a condition of his parole, and the sanctions that may be imposed if a violation is found.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-3
Offender's rights; denial of parole; parole outside Indiana; statement of conditions on release
Sec. 3. (a) In determining whether parole will be granted or denied to an offender who is eligible for release on parole, the department shall afford the offender before that determination:
(1) reasonable, advance written notice of the fact that he is being considered for release on parole;
(2) access, in accord with IC 11-8-5, to records and reports to be considered by the department in making the parole release decision; and
(3) an opportunity to appear before the person or persons making the determination, speak in his own behalf, and present documentary evidence.
(b) If parole is denied, the department shall give the offender written notice of the denial and the reasons for the denial. No offender may be denied parole solely on the basis that appropriate living quarters are unavailable in the community to which he will return.
(c) The department may parole an offender who is outside Indiana on a record made by the appropriate authorities of the jurisdiction in which he is confined.
(d) When an offender is released on parole he shall be given a

written statement of any conditions imposed by the department. Signed copies of this statement shall be forwarded to any person charged with his supervision and retained by the department.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-4
Discharge; term of parole; offenders not on parole; certification of discharge
Sec. 4. (a) An offender released on parole remains on parole until he reaches twenty-one (21) years of age, unless his parole is revoked or he is discharged before that time by the department. The department may discharge him from his commitment any time after his release on parole and shall discharge him when he reaches twenty-one (21) years of age.
(b) An offender who is not on parole may be unconditionally discharged by the department from his commitment at any time and shall be unconditionally discharged from his commitment upon reaching twenty-one (21) years of age.
(c) Upon discharge of an offender from his commitment under this section, the department shall certify the discharge to the clerk of the committing court. Upon receipt of the certification, the clerk shall make an entry on the record of judgment that the commitment has been satisfied.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-5
Supervision and assistance to offenders on parole
Sec. 5. The department shall supervise and assist offenders on parole. Its duties in this regard include:
(1) establishing methods and procedures in the administration of parole, including investigation, supervision, workloads, recordkeeping, and reporting;
(2) assisting offenders in making parole release plans;
(3) providing employment counseling and assistance in job and residential placement;
(4) providing family and individual counseling and treatment placement;
(5) providing financial counseling;
(6) providing vocational and educational counseling and placement;
(7) supervising and assisting out of state parolees accepted under an interstate compact; and
(8) cooperating with public and private agencies and with individual citizens concerned with the treatment or welfare of offenders and assisting the offender in obtaining services from these agencies and citizens.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-5.5
Victim notification upon release of sex offender      Sec. 5.5. (a) This section shall not be construed to limit victims' rights granted by IC 35-40 or any other law.
(b) As used in this section, "sex offense" refers to a sex offense described in IC 11-8-8-5.
(c) As used in this section, "victim" means a person who has suffered direct harm as a result of a delinquent act that would be a sex offense if the delinquent offender were an adult. The term includes a victim's representative appointed under IC 35-40-13.
(d) Unless a victim has requested in writing not to be notified, the department shall notify the victim involved in the adjudication of a delinquent offender committed to the department for a sex offense of the delinquent offender's:
(1) discharge from the department of correction;
(2) release from the department of correction under any temporary release program administered by the department;
(3) release on parole;
(4) parole release hearing under this chapter;
(5) parole violation hearing under this chapter; or
(6) escape from commitment to the department of correction.
(e) The department shall make the notification required under subsection (d):
(1) at least forty (40) days before a discharge, release, or hearing occurs; and
(2) not later than twenty-four (24) hours after the escape of a delinquent offender from commitment to the department of correction.
The department shall supply the information to a victim at the address supplied to the department by the victim. A victim is responsible for supplying the department with any change of address or telephone number of the victim.
(f) The probation officer or caseworker preparing the predispositional report under IC 31-37-17 shall inform the victim before the predispositional report is prepared of the right of the victim to receive notification from the department under subsection (d). The probation department or county office of family and children shall forward the most recent list of the addresses or telephone numbers, or both, of victims to the department. The probation department or county office of family and children shall supply the department with the information required by this section as soon as possible but not later than five (5) days after the receipt of the information. A victim is responsible for supplying the department with the correct address and telephone number of the victim.
(g) Notwithstanding IC 11-8-5-2 and IC 4-1-6, a delinquent offender may not have access to the name and address of a victim. Upon the filing of a motion by a person requesting or objecting to the release of victim information or representative information, or both, that is retained by the department, the court shall review in camera the information that is the subject of the motion before ruling on the motion.
(h) The notice required under subsection (d) must specify whether

the delinquent offender is being discharged, is being released under a temporary release program administered by the department, is being released on parole, is having a parole release hearing, is having a parole violation hearing, or has escaped. The notice must contain the following information:
(1) The name of the delinquent offender.
(2) The date of the delinquent act.
(3) The date of the adjudication as a delinquent offender.
(4) The delinquent act of which the delinquent offender was adjudicated.
(5) The disposition imposed.
(6) The amount of time for which the delinquent offender was committed to the department.
(7) The date and location of the interview (if applicable).
As added by P.L.77-2001, SEC.1. Amended by P.L.140-2006, SEC.16 and P.L.173-2006, SEC.16.

IC 11-13-6-6
Duties of employees assigned to supervise and assist parolees; employee not considered law enforcement officer
Sec. 6. (a) An employee of the department assigned to supervise and assist parolees may:
(1) execute warrants issued by the department;
(2) serve orders, subpoenas, and notices issued by the department;
(3) conduct investigations necessary to the performance of his duties;
(4) visit and confer with any person under his supervision, even when that person is in custody;
(5) act as a probation officer if requested by the appropriate court and if that request is approved by the department;
(6) search a parolee's person or property if he has reasonable cause to believe that the parolee is violating or is in imminent danger of violating a condition of parole;
(7) arrest a parolee without a warrant if he has reasonable cause to believe that the parolee has violated or is about to violate a condition of his parole and that an emergency situation exists, so that awaiting action under section 7 of this chapter would create an undue risk to the public or to the parolee; and
(8) exercise any other power reasonably necessary in discharging his duties and powers.
(b) An employee of the department assigned to supervise and assist parolees is not considered a law enforcement officer under IC 5-2-1 or IC 35-41-1.
As added by Acts 1979, P.L.120, SEC.6. Amended by P.L.311-1983, SEC.36.

IC 11-13-6-7
Parole revocation proceedings; initiating actions; order to appear; warrant for arrest and confinement      Sec. 7. (a) If the department believes that a parolee has violated a condition of his parole, it may initiate parole revocation proceedings by:
(1) issuing an order for the parolee to appear for a revocation hearing on the alleged violation; or
(2) issuing a warrant for the arrest and confinement of the parolee pending a preliminary hearing if there is a risk of his fleeing or being removed from the jurisdiction.
(b) When the department issues an order under subsection (a)(1) for the parolee to appear for a revocation hearing, the parolee and his parent, guardian, or custodian shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the parole condition alleged to have been violated;
(3) the procedures and rights applicable to such hearing; and
(4) the possible sanctions if a violation is found.
(c) When the department issues a warrant under subsection (a)(2) of this section for the arrest and confinement of the parolee pending a preliminary hearing, the parolee and his parent, guardian, or custodian shall be given written notice of:
(1) the date, time, and place of the hearing;
(2) the parole condition alleged to have been violated;
(3) the procedures and rights applicable to that hearing;
(4) if probable cause is found to exist, his right to a revocation hearing and the procedures and rights applicable to that hearing; and
(5) the possible sanctions if a violation is found.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-8
Probable cause hearing
Sec. 8. (a) Upon the arrest and confinement of a parolee for an alleged violation of a condition of parole, a person other than the one who reported or investigated the alleged violation or who recommended revocation shall hold a preliminary hearing to determine whether there is probable cause to believe a violation of a condition has occurred. In connection with the hearing the parolee is entitled to:
(1) appear and speak in his own behalf;
(2) call witnesses and present documentary evidence;
(3) confront and cross-examine witnesses, unless the person conducting the hearing finds that to do so would subject the witness to a substantial risk of harm; and
(4) have a written statement of the findings of fact and the evidence relied upon.
(b) The parolee's parent, guardian, or custodian is entitled to be present at the hearing.
(c) If it is determined there is not probable cause to believe the parolee violated a condition of his parole, the charge shall be dismissed.
(d) If it is determined from the evidence presented that there is

probable cause to believe the parolee violated a condition of his parole, confinement of the parolee may be continued pending a parole revocation hearing.
(e) In a case where the alleged violation of parole is based on a criminal conviction or a delinquency adjudication, the preliminary hearing required by this section need not be held.
(f) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the preliminary hearing is not held within ten (10) days after the date of the arrest.
As added by Acts 1979, P.L.120, SEC.6.

IC 11-13-6-9
Parole revocation hearing; time; presence of parent, guardian, or custodian; dismissal; violation of condition; statement of reasons for action taken; dismissal for delay
Sec. 9. (a) A parolee confined due to an alleged violation of his parole shall be afforded a parole revocation hearing by the department within sixty (60) days after his arrest. A parolee who is not confined and against whom is pending a charge of parole violation shall be afforded a parole revocation hearing within one hundred eighty (180) days after the date an order was issued for his appearance at a parole revocation hearing or the date of his arrest on the parole violation warrant, whichever is earlier. The purpose of the hearing is to determine whether a violation of a condition of parole has occurred and, if so, the appropriate action. In connection with the hearing the parolee is entitled to those procedural safeguards enumerated in section 8(a) of this chapter, plus representation by counsel and, if indigent, to have counsel appointed for him. The parolee may offer evidence in mitigation of the alleged violation.
(b) The parolee's parent, guardian, or custodian is entitled to be present at the hearing. The department shall give the parent, guardian, or custodian notice of the hearing.
(c) if it is determined from the evidence presented that the parolee did not commit a violation of a condition of parole, the charge shall be dismissed.
(d) If the department finds that the parolee did violate a condition of his parole, it may continue him on parole, with or without modifying the conditions, or revoke the parole and order him confined on either a continuous or intermittent basis.
(e) The department shall provide the parolee with a written statement of the reasons for the action taken under subsection (d), if parole is revoked.
(f) Unless good cause for the delay is established in the record of the proceeding, the parole revocation charge shall be dismissed if the revocation hearing is not held within the time established by subsection (a).
As added by Acts 1979, P.L.120, SEC.6. Amended by Acts 1980, P.L.87, SEC.8.



CHAPTER 7. RESERVED



CHAPTER 8. TRANSITIONAL PROGRAMS

IC 11-13-8-1
Duty to provide programs
Sec. 1. The department shall provide transitional programs for felons who are to be released on parole, discharged, or placed on probation.
As added by P.L.240-1991(ss2), SEC.70.

IC 11-13-8-2
Written policies and procedures
Sec. 2. The department shall develop written policies and procedures to implement the programs required by section 1 of this chapter.
As added by P.L.240-1991(ss2), SEC.70.

IC 11-13-8-3
Components of programs
Sec. 3. (a) The programs established by section 1 of this chapter may include the following components:
(1) Substance abuse treatment and education.
(2) Living skills and family dynamics.
(3) Educational advancement.
(4) Community resources identification and job search training.
(b) The program components may, on an individual basis, include continued supervision or participation after the person is released on parole.
As added by P.L.240-1991(ss2), SEC.70.

IC 11-13-8-4
Annual report
Sec. 4. The department shall, not later than January 1 of each year, submit an annual report to the general assembly on the operation of the transitional programs established under this chapter. The report must be in an electronic format under IC 5-14-6 and must include information concerning the following:
(1) The number of offenders who participated in the program.
(2) The types of programs in which the offenders participated.
As added by P.L.240-1991(ss2), SEC.70. Amended by P.L.28-2004, SEC.85.






ARTICLE 14. BOOT CAMP FOR YOUTHFUL OFFENDERS

CHAPTER 1. DEFINITIONS

IC 11-14-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-2
"Boot camp" defined
Sec. 2. "Boot camp" refers to the boot camp program established under IC 11-14-2-1.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-3
"Participant" defined
Sec. 3. "Participant" means a youthful offender who is participating in the boot camp program.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-4
"Sentencing court" defined
Sec. 4. "Sentencing court" means a court that commits a youthful offender to the department.
As added by P.L.94-1990, SEC.1.

IC 11-14-1-5
"Youthful offender" defined
Sec. 5. "Youthful offender" means an offender (as defined in IC 11-8-1-9) who:
(1) is less than twenty-one (21) years of age;
(2) has been committed to the department to serve a maximum sentence of not more than eight (8) years;
(3) has received a suspendible sentence under IC 35-50-2-2 or IC 35-50-2-2.1;
(4) has been sentenced by a court having criminal jurisdiction;
(5) has never been confined in a state or federal adult correctional facility; and
(6) has not previously participated in a military or correctional boot camp program.
As added by P.L.94-1990, SEC.1. Amended by P.L.109-1991, SEC.1; P.L.148-1995, SEC.1.



CHAPTER 2. BOOT CAMP CRITERIA AND PROGRAM ADMINISTRATION

IC 11-14-2-1
Purpose of program
Sec. 1. The boot camp program for youthful offenders is established within the department to:
(1) improve the chances of correction and successful return to the community for youthful offenders committed to the department by:
(A) preventing the offender's association with older and more experienced criminals; and
(B) providing the offenders with skills for living and rehabilitation; and
(2) provide a commitment alternative to the department and the courts for dealing with youthful offenders who are considered to be capable of successful integration into the community after receiving rigorous training for that task.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-2
Number accommodated; personnel
Sec. 2. (a) The boot camp must accommodate at least one hundred (100) but not more than one hundred twenty (120) youthful offenders who are designated by the department to participate in the program.
(b) The department shall employ appropriately trained personnel to administer the boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-3
Facilities; separation
Sec. 3. The department shall develop and implement the boot camp at a facility or facilities determined by the department. However, a boot camp facility used by the department must be separated by means of fencing or distance from a facility that houses nonparticipants in boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-4
Selection of offenders; rules
Sec. 4. The department shall adopt rules under IC 4-22-2 concerning criteria for the selection by the department of youthful offenders to participate in boot camp, including the following:
(1) A participant must not have a physical limitation that would preclude participation in strenuous activity.
(2) A participant must not be mentally impaired.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-5
Services provided by camp; rules      Sec. 5. The department shall adopt rules under IC 4-22-2 that ensure the boot camp provides the following for participants:
(1) A paramilitary environment emphasizing discipline, physical development, value modification, treatment intervention, and meaningful assignments.
(2) An opportunity for a participant to:
(A) learn self-discipline, self-respect, and personal accountability;
(B) acquire a positive work ethic and job skills; and
(C) form habits of cleanliness and hygiene.
(3) Treatment and counseling, if necessary, for the following:
(A) Drug and alcohol abuse.
(B) Emotional or mental problems.
(4) Education, including the following:
(A) Remedial programs.
(B) Programs in preparation for a state of Indiana general educational development (GED) diploma under IC 20-20-6.
(C) Life skills.
(5) Vocational assessment designed to evaluate a participant's skill level and aptitudes for vocational and technical skill development.
As added by P.L.94-1990, SEC.1. Amended by P.L.149-1995, SEC.1; P.L.1-2005, SEC.126.

IC 11-14-2-6
Administration of camp; rules
Sec. 6. The department shall adopt rules under IC 4-22-2 for administering the boot camp, including the following:
(1) Disciplinary procedures.
(2) Program requirements.
(3) A system for classifying and assigning participants.
(4) Procedures for the systematic review of participants, including:
(A) continuing performance evaluations by all staff who have direct contact with a participant;
(B) regularly scheduled review and evaluation of a participant by a facility review committee; and
(C) progress reports, based upon review and evaluation of a participant, to be submitted every thirty (30) days to the probation department for the sentencing court.
(5) Establishment of automated case files capable of interfacing with other offender information services provided by the department.
(6) Other procedures necessary for the administration of boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-7
Admission date
Sec. 7. The department shall admit new participants on the first

working day of each month.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-8
Number admitted
Sec. 8. The department shall admit not more than forty (40) participants a month.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-9
Length of participation
Sec. 9. (a) A participant shall participate in boot camp for exactly one hundred twenty (120) consecutive days.
(b) A participant does not earn:
(1) credit under any statute or rule; or
(2) any other benefit;
that reduces the period of boot camp participation below one hundred twenty (120) days.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-10
Summary punishment; record and statement of fact
Sec. 10. The department shall maintain a written record and statement of fact concerning summary punishment of a participant. Copies of the record and statement shall be sent to the probation department for the sentencing court.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-11
Withdrawal or expulsion; notification of court
Sec. 11. (a) A participant may voluntarily withdraw from the boot camp.
(b) The department shall notify the sentencing court of a participant who voluntarily withdraws or is expelled from boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-12
Expulsion; grounds; statement to court
Sec. 12. (a) A participant may be expelled from boot camp if program personnel find the participant:
(1) has committed misconduct under rules adopted by the department; or
(2) has failed to adapt to the boot camp regimen and program.
(b) If a participant is expelled from boot camp, the department shall submit to the sentencing court a statement describing the circumstances leading to the expulsion of the participant.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-13
Failure to complete camp; return to correctional facility      Sec. 13. A youthful offender who fails to successfully complete boot camp shall be returned to the general population of a correctional facility designated by the department to serve the remainder of the youthful offender's sentence.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-14
Approved nonparticipation; completion time
Sec. 14. If a youthful offender is unable to participate in boot camp due to circumstances approved by the department, the time spent in nonparticipation may be excluded from the calculation of the time required to successfully complete boot camp.
As added by P.L.94-1990, SEC.1.

IC 11-14-2-15
Sentence served before placement; completion
Sec. 15. Any part of a sentence of a youthful offender served before placement in boot camp may not be counted toward program completion.
As added by P.L.94-1990, SEC.1.



CHAPTER 3. COURT PARTICIPATION

IC 11-14-3-1
Placement recommendation
Sec. 1. When sentencing a youthful offender, the sentencing court may recommend to the department that the youthful offender be placed in boot camp.
As added by P.L.94-1990, SEC.1.



CHAPTER 4. TRANSITION PROCEDURES

IC 11-14-4-1
Reporting to officer
Sec. 1. Upon graduation from boot camp a participant shall report for one (1) year to a transition officer specified by the department.
As added by P.L.94-1990, SEC.1.









TITLE 12. HUMAN SERVICES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. APPLICATION

IC 12-7-1-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.2-1992, SEC.1.

IC 12-7-1-2
References to federal statutes or regulations
Sec. 2. Except as otherwise provided in this title, a reference to federal statute or regulation in this title is a reference to the statute or regulation as in effect on January 1, 1992.
As added by P.L.2-1992, SEC.1.

IC 12-7-1-3
References to federal statutes or regulations relating to the National Voter Registration Act
Sec. 3. Except as otherwise provided in this title, a reference in this title to a federal statute or regulation relating to the federal National Voter Registration Act of 1993 (42 U.S.C. 1973gg) is a reference to the statute or regulation as in effect January 1, 2005.
As added by P.L.122-2000, SEC.15. Amended by P.L.81-2005, SEC.32 and P.L.230-2005, SEC.69.



CHAPTER 2. DEFINITIONS

IC 12-7-2-1 Repealed
(Repealed by P.L.145-2006, SEC.376.)






ARTICLE 8. ADMINISTERING FAMILY AND SOCIAL SERVICES

CHAPTER 1. OFFICE OF SECRETARY OF FAMILY AND SOCIAL SERVICES

IC 12-8-1-1
Establishment
Sec. 1. (a) The office of the secretary of family and social services is established.
(b) The office of the secretary includes the following:
(1) The secretary.
(2) Each office.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-2
Appointment
Sec. 2. The governor shall appoint the secretary of family and social services to coordinate family and social service programs among the divisions.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-3
Duties
Sec. 3. (a) The secretary has administrative responsibility for the office of the secretary.
(b) Subject to this article, the secretary may organize an office to perform the duties of the office.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-4
Personnel
Sec. 4. (a) The secretary, with the approval of the budget agency, may hire personnel necessary to perform the duties of each office.
(b) All employees of the office of the secretary other than employees holding confidential or policy making positions are covered by IC 4-15-2.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-5
Technical assistance to divisions; coordination; related functions
Sec. 5. (a) The secretary, through the offices, is responsible for coordinating the provision of technical assistance to each division for the following:
(1) Compiling program budgets for each division.
(2) Fiscal performance of each division.
(3) Management and administrative performance of each division.
(4) Program performance of each division.     (b) The secretary, through the offices, is accountable for the following:
(1) Resolution of administrative, jurisdictional, or policy conflicts among the divisions.
(2) The coordination of the activities of each division with other entities, including the general assembly and other state agencies.
(3) Coordination of communication with the federal government and the governments of other states.
(4) Development and ongoing monitoring of a centralized management information system and a centralized training system for orientation and cross-training.
(5) The overall policy development and management of the state Medicaid plan under IC 12-15.
(6) Liaison activities with other governmental entities and private sector agencies.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-6 Version a
Cooperation to coordinate services
Note: This version of section amended by P.L.141-2006, SEC.26. See also following version of this section amended by P.L.145-2006, SEC.63.
Sec. 6. (a) The secretary and the commissioner of the state department of health shall cooperate to coordinate family and social services programs with related programs administered by the state department of health.
(b) The secretary, in cooperation with the commissioner of the state department of health, is accountable for the following:
(1) Resolving administrative, jurisdictional, or policy conflicts between a division and the state department of health.
(2) Formulating overall policy for family, health, and social services in Indiana.
(3) Coordinating activities between the programs of the division of family and children and the maternal and child health programs of the state department of health.
(4) Coordinating activities concerning long term care between the division of disability and rehabilitative services and the state department of health.
(5) Developing and implementing a statewide family, health, and social services plan that includes a set of goals and priorities.
As added by P.L.2-1992, SEC.2. Amended by P.L.4-1993, SEC.26; P.L.5-1993, SEC.39; P.L.141-2006, SEC.26.

IC 12-8-1-6 Version b
Cooperation to coordinate services
Note: This version of section amended by P.L.145-2006, SEC.63. See also preceding version of this section amended by P.L.141-2006, SEC.26.     Sec. 6. (a) The secretary and the commissioner of the state department of health shall cooperate to coordinate family and social services programs with related programs administered by the state department of health.
(b) The secretary, in cooperation with the commissioner of the state department of health, is accountable for the following:
(1) Resolving administrative, jurisdictional, or policy conflicts between a division and the state department of health.
(2) Formulating overall policy for family, health, and social services in Indiana.
(3) Coordinating activities between the programs of the division of family resources and the maternal and child health programs of the state department of health.
(4) Coordinating activities concerning long term care between the division of disability, aging, and rehabilitative services and the state department of health.
(5) Developing and implementing a statewide family, health, and social services plan that includes a set of goals and priorities.
As added by P.L.2-1992, SEC.2. Amended by P.L.4-1993, SEC.26; P.L.5-1993, SEC.39; P.L.145-2006, SEC.63.

IC 12-8-1-7
Powers
Sec. 7. The secretary, through the offices, may do the following:
(1) Employ experts and consultants to carry out the duties of the secretary and the offices.
(2) Utilize, with the consent of the other state agencies, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the state, for use in carrying out the purposes of this article, any money or other property received as a gift, by bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available according to policies enforced by the budget agency.
(6) Establish and implement the policies and procedures necessary to implement this article.
(7) Advise the governor concerning rules adopted by a division.
(8) Create advisory bodies to advise the secretary about any matter relating to the implementation of this article.
(9) Perform other acts necessary to implement this article.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-8
Cooperation with federal agencies; federal aid
Sec. 8. (a) The secretary shall cooperate with the federal Social Security Administration and with any other agency of the federal government in any reasonable manner that may be necessary to qualify for federal aid for assistance to persons who are entitled to

assistance under the provisions of the federal Social Security Act.
(b) The secretary shall do the following:
(1) Make reports in the form and containing the information required by the federal Social Security Administration Board or any other agency of the federal government.
(2) Comply with the requirements that the federal Social Security Administration Board or other agency of the federal government finds necessary to assure the correctness and verification of reports.
(c) The secretary shall act as the agent to the federal government in the following:
(1) Welfare matters of mutual concern.
(2) The administration of federal money granted to Indiana to aid the welfare functions of the state.
As added by P.L.2-1992, SEC.2.

IC 12-8-1-9
Rules
Sec. 9. Consistent with the powers and duties of the secretary under this article, the secretary may adopt rules under IC 4-22-2 relating to the exercise of those powers and duties. However, any rules adopted by the secretary under IC 4-22-2-29 must be approved by the family and social services committee established by IC 12-8-3-2 before submission to the attorney general under IC 4-22-2-31. However, nothing in this section prevents the secretary from presenting a proposed rule to the family and social services committee established by IC 12-8-3-2 for the committee's review and recommendations before the adoption of the rule under IC 4-22-2-29 and approval of the rule by the committee under this section.
As added by P.L.2-1992, SEC.2. Amended by P.L.42-1995, SEC.7.

IC 12-8-1-10
Expiration
Sec. 10. This chapter expires January 1, 2008.
As added by P.L.2-1992, SEC.2. Amended by P.L.153-1995, SEC.1; P.L.108-1997, SEC.2; P.L.7-2000, SEC.1; P.L.291-2001, SEC.212; P.L.83-2002, SEC.1; P.L.243-2003, SEC.3; P.L.234-2005, SEC.15.

IC 12-8-1-11
Vocational rehabilitation of handicapped persons; administrative agency
Sec. 11. The office of the secretary is designated as the sole state agency responsible for administering programs concerning the vocational rehabilitation of handicapped persons under 29 U.S.C. 701 et seq.
As added by P.L.138-1993, SEC.3.

IC 12-8-1-12
Additional appropriations
Sec. 12. (a) If:         (1) the sums appropriated by the general assembly in the biennial budget to the family and social services administration for the Medicaid assistance, Medicaid administration, public assistance (AFDC), and the IMPACT (JOBS) work program are insufficient to enable the office of the secretary to meet its obligations; and
(2) the failure to appropriate additional funds would:
(A) violate a provision of federal law; or
(B) jeopardize the state's share of federal financial participation applicable to the state appropriations contained in the biennial budget for Medicaid assistance, Medicaid administration, public assistance (AFDC), or the IMPACT (JOBS) program;
then there are appropriated further sums as may be necessary to remedy a situation described in this subsection, subject to the approval of the budget director and the unanimous recommendation of the members of the budget committee. However, before approving a further appropriation under this subsection, the budget director shall explain to the budget committee the factors indicating that a condition described in subdivision (2) would be met.
(b) If:
(1) the sums appropriated by the general assembly in the biennial budget to the family and social services administration for Medicaid assistance, Medicaid administration, public assistance (AFDC), and the IMPACT (JOBS) work program are insufficient to enable the family and social services administration to meet its obligations; and
(2) neither of the conditions in subsection (a)(2) would result from a failure to appropriate additional funds;
then there are appropriated further sums as may be necessary to remedy a situation described in this subsection, subject to the approval of the budget director and the unanimous recommendation of the members of the budget committee. However, before approving a further appropriation under this subsection, the budget director shall explain to the budget committee the factors indicating that a condition described in subdivision (2) would be met.
(c) Notwithstanding IC 12-14 and IC 12-15 (except for a clinical advisory panel established under IC 12-15), and except as provided in subsection (d), the office of the secretary may by rule adjust programs, eligibility standards, and benefit levels to limit expenditures from Medicaid assistance, Medicaid administration, public assistance (AFDC), and the IMPACT (JOBS) work program to levels appropriated by the general assembly in the biennial budget. However, if there are additional appropriations under subsections (a) or (b), the office of the secretary may by rule adjust programs, eligibility standards, and benefit levels to limit expenditures from Medicaid assistance, Medicaid administration, public assistance (AFDC), and the IMPACT (JOBS) program to levels that are further appropriated under subsections (a) or (b). The office of the secretary may adopt emergency rules under IC 4-22-2-37.1 to make an

adjustment authorized by this subsection. However, adjustments under this subsection may not:
(1) violate a provision of federal law; or
(2) jeopardize the state's share of federal financial participation applicable to the state appropriations contained in the biennial budget for Medicaid assistance, Medicaid administration, public assistance (AFDC), and the IMPACT (JOBS) work program.
(d) Subject to IC 12-15-21-3, any adjustments made under subsection (c) must:
(1) allow for a licensed provider under IC 12-15 to deliver services within the scope of the provider's license if the benefit is covered under IC 12-15; and
(2) provide access to services under IC 12-15 from a provider under IC 12-15-12.
As added by P.L.46-1995, SEC.6.

IC 12-8-1-13
Programs to relieve dependence on public assistance
Sec. 13. (a) Subject to the appropriation limits established by the state's biennial budget for the office of the secretary and its divisions, and after assistance, including assistance under AFDC (IC 12-14), medical assistance (IC 12-15), and food stamps (7 U.S.C. 2016(i)), is distributed to persons eligible to receive assistance, the secretary may adopt rules under IC 4-22-2 to offer programs on a pilot or statewide basis to encourage recipients of assistance under IC 12-14 to become self-sufficient and discontinue dependence on public assistance programs. Programs offered under this subsection may do the following:
(1) Develop welfare-to-work programs.
(2) Develop home child care training programs that will enable recipients to work by providing child care for other recipients.
(3) Provide case management and supportive services.
(4) Develop a system to provide for public service opportunities for recipients.
(5) Provide plans to implement the personal responsibility agreement under IC 12-14-2-21.
(6) Develop programs to implement the school attendance requirement under IC 12-14-2-17.
(7) Provide funds for county planning council activities under IC 12-14-22-13.
(8) Provide that a recipient may earn up to the federal income poverty level (as defined in IC 12-15-2-1) before assistance under this title is reduced or eliminated.
(9) Provide for child care assistance, with the recipient paying fifty percent (50%) of the local market rate as established under 45 CFR 256 for child care.
(10) Provide for medical care assistance under IC 12-15, if the recipient's employer does not offer the recipient health care coverage.
(b) If the secretary offers a program described in subsection (a),

the secretary shall annually report the results and other relevant data regarding the program to the legislative council in an electronic format under IC 5-14-6.
As added by P.L.46-1995, SEC.7. Amended by P.L.28-2004, SEC.86.

IC 12-8-1-14
Implementation of methods to facilitate payment of providers
Sec. 14. The office of the secretary shall implement methods to facilitate the payment of providers under IC 12-15.
As added by P.L.7-2000, SEC.2.

IC 12-8-1-15
Improvement of system through technology and training
Sec. 15. The office of the secretary shall improve its system through the use of technology and training of staff to do the following:
(1) Simplify, streamline, and destigmatize the eligibility and enrollment processes in all health programs serving children.
(2) Ensure an efficient provider payment system.
(3) Improve service to families.
(4) Improve data quality for program assessment and evaluation.
As added by P.L.273-1999, SEC.169.



CHAPTER 2. FAMILY AND SOCIAL SERVICES BODIES

IC 12-8-2-1
"Body" defined
Sec. 1. As used in this chapter, "body" refers to an entity described in section 3 of this chapter.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-2
"Member" defined
Sec. 2. As used in this chapter, "member" refers to a member of a body.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-3 Version a
Application of chapter
Note: This version of section amended by P.L.141-2006, SEC.27. See also following version of this section amended by P.L.145-2006, SEC.64.
Sec. 3. Unless otherwise provided by a statute, this chapter applies to the following:
(1) The family and social services committee established by IC 12-8-3-2.
(2) The following advisory councils:
(A) The division of disability and rehabilitative services advisory council.
(B) The division of family and children advisory council.
(C) The division of mental health and addiction advisory council.
(3) A body:
(A) established by statute for a division; and
(B) whose enabling statute makes this chapter applicable to the body.
As added by P.L.2-1992, SEC.2. Amended by P.L.4-1993, SEC.27; P.L.5-1993, SEC.40; P.L.42-1995, SEC.8; P.L.215-2001, SEC.31; P.L.141-2006, SEC.27.

IC 12-8-2-3 Version b
Application of chapter
Note: This version of section amended by P.L.145-2006, SEC.64. See also preceding version of this section amended by P.L.141-2006, SEC.27.
Sec. 3. Unless otherwise provided by a statute, this chapter applies to the following:
(1) The family and social services committee established by IC 12-8-3-2.
(2) The following advisory councils:
(A) The division of disability, aging, and rehabilitative services advisory council.             (B) The division of family resources advisory council.
(C) The division of mental health and addiction advisory council.
(3) A body:
(A) established by statute for a division; and
(B) whose enabling statute makes this chapter applicable to the body.
As added by P.L.2-1992, SEC.2. Amended by P.L.4-1993, SEC.27; P.L.5-1993, SEC.40; P.L.42-1995, SEC.8; P.L.215-2001, SEC.31; P.L.145-2006, SEC.64.

IC 12-8-2-3.5
Service on advisory councils
Sec. 3.5. Up to five (5) individuals appointed by the secretary to serve on an entity not described in section 3(2) of this chapter may be appointed to serve concurrently on an advisory council described in section 3(2) of this chapter. However, an individual may not serve concurrently on more than one (1) advisory council described in section 3(2) of this chapter.
As added by P.L.109-1996, SEC.1.

IC 12-8-2-4
Member appointed to fixed term; limitations
Sec. 4. (a) This section applies only to a member who by statute is appointed to a fixed term.
(b) The term of an individual serving as a member begins on the latter of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires. If the individual does not succeed a member, the member's term begins as provided in subdivision (2).
(2) The day the individual is appointed.
(c) The term of a member expires on July 1 of the second year after the expiration of the term of the member's immediate predecessor. If the member has no immediate predecessor, the term of the member expires on July 1 of the second year after the member's term began.
(d) A member may be reappointed for a new term. A reappointed member is the member's own:
(1) successor for purposes of subsection (b); and
(2) immediate predecessor for purposes of subsection (c).
As added by P.L.2-1992, SEC.2.

IC 12-8-2-5
Officeholder as member; tenure
Sec. 5. (a) This section applies only to an individual who serves as a member because of an office the individual holds.
(b) The individual serves as a member until the individual no longer holds the office.
As added by P.L.2-1992, SEC.2.
IC 12-8-2-6
Vacancies
Sec. 6. The appointing authority of a member shall appoint an individual to fill a vacancy in the office of the member.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-7
Appointment of presiding officer
Sec. 7. Except as provided in another statute, the governor shall appoint a voting member of the body to be the presiding officer of the body.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-8
Voting member
Sec. 8. Unless otherwise provided by a statute, a member is a voting member.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-9
Quorum
Sec. 9. A majority of the voting members of the body constitutes a quorum.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-10
Majority vote
Sec. 10. The affirmative vote of a majority of the voting members of the body is required for the body to take any action.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-11
Compensation of members
Sec. 11. (a) A member who is not a state employee is entitled to both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) A member who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study

committees established by the legislative council.
As added by P.L.2-1992, SEC.2.

IC 12-8-2-11.5
Agenda
Sec. 11.5. In addition to the requirements of IC 5-14-1.5, the office of the secretary or a division will make a good faith effort to ensure that members of any body subject to this chapter receive a copy of an agenda at least forty-eight (48) hours before any meeting of the body.
As added by P.L.42-1995, SEC.9.

IC 12-8-2-12
Expiration
Sec. 12. This chapter expires January 1, 2008.
As added by P.L.2-1992, SEC.2. Amended by P.L.153-1995, SEC.2; P.L.108-1997, SEC.3; P.L.7-2000, SEC.3; P.L.291-2001, SEC.213; P.L.83-2002, SEC.2; P.L.243-2003, SEC.4; P.L.234-2005, SEC.16.



CHAPTER 3. FAMILY AND SOCIAL SERVICES ADVISORY COMMISSION

IC 12-8-3-1
"Committee" defined
Sec. 1. As used in this chapter, "committee" refers to the family and social services committee established by section 2 of this chapter.
As added by P.L.2-1992, SEC.2. Amended by P.L.42-1995, SEC.10.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. OFFICE OF MEDICAID POLICY AND PLANNING

IC 12-8-6-1
Establishment
Sec. 1. The office of Medicaid policy and planning is established.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-2
Administrator
Sec. 2. The secretary shall appoint an administrator responsible for management of the office.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-3
Administration of state program
Sec. 3. The office is designated as the single state agency for administration of the state Medicaid program under IC 12-15.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-4
Development and coordination of state policy
Sec. 4. The office shall develop and coordinate Medicaid policy for the state.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-5
Rules
Sec. 5. The secretary may adopt rules under IC 4-22-2 to implement this chapter and the state Medicaid program.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-6
Administrative review; rules
Sec. 6. (a) For purposes of IC 4-21.5, the secretary is the ultimate authority for the state Medicaid program.
(b) The secretary shall adopt rules under IC 4-22-2 to specify any additional necessary procedures for administrative review of an agency action under IC 4-21.5 and the state Medicaid program.
As added by P.L.2-1992, SEC.2.

IC 12-8-6-7
Written memorandum of understanding with division of mental health; contents
Sec. 7. The office and the division of mental health and addiction shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for mentally ill individuals.
(2) Responsibilities to educate and inform vendors of the proper

billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for mental health services.
(5) That the division shall recommend options and services to be reimbursed under the state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., mentally ill individuals cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for the mentally ill.
(8) That the division shall develop rate setting policies for medical assistance services for the mentally ill.
(9) Policies to facilitate communication between the office and the division.
(10) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of mental health services.
As added by P.L.2-1992, SEC.2. Amended by P.L.215-2001, SEC.32.

IC 12-8-6-8
Written memorandum of understanding with division of disability and rehabilitative services; content
Sec. 8. The office and the division of disability and rehabilitative services shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for developmentally disabled and long term care recipients.
(2) Responsibilities to educate and inform vendors of the proper billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for developmentally disabled and long term care services.
(5) That the division shall recommend options and services to be reimbursed under the state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., developmentally disabled individuals and long term care recipients cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for the developmentally disabled and long term care

recipients.
(8) That the division shall develop rate setting policies for medical assistance services for the developmentally disabled and long term care recipients.
(9) That the office, with the assistance of the division, shall apply for waivers from the United States Department of Health and Human Services to fund community and home based long term care services as alternatives to institutionalization.
(10) Policies to facilitate communication between the office and the division.
(11) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of developmentally disabled or long term care services.
As added by P.L.2-1992, SEC.2. Amended by P.L.4-1993, SEC.29; P.L.5-1993, SEC.42; P.L.112-1997, SEC.1; P.L.141-2006, SEC.28.

IC 12-8-6-9
Written memorandum of understanding with the office, the division of family resources, and the department of child services
Sec. 9. The office, the division of family resources, and the department of child services shall develop a written memorandum of understanding that provides the following:
(1) Program responsibilities for the provision of care and treatment for recipients served by the division.
(2) Responsibilities to educate and inform vendors of the proper billing procedures.
(3) Responsibilities in administering the state plan.
(4) Responsibilities for Medicaid fiscal and quality accountability and audits for services administered by the division.
(5) That the division shall recommend options and services to be reimbursed under the Medicaid state plan.
(6) That the office and the division agree that, within the limits of 42 U.S.C. 1396 et seq., recipients served by the division cannot be excluded from services on the basis of diagnosis unless these services are otherwise provided and reimbursed under the state plan.
(7) That the office shall seek review and comment from the division before the adoption of rules or standards that may affect the service, programs, or providers of medical assistance services for recipients served by the division.
(8) That the division shall develop rate setting policies for medical assistance services administered by the division.
(9) Policies to facilitate communication between the office and the division.
(10) Any additional provisions that enhance communication between the office and the division or facilitate more efficient or effective delivery of services.
As added by P.L.2-1992, SEC.2. Amended by P.L.145-2006, SEC.65.
IC 12-8-6-10
Expiration
Sec. 10. This chapter expires January 1, 2008.
As added by P.L.2-1992, SEC.2. Amended by P.L.153-1995, SEC.6; P.L.108-1997, SEC.4; P.L.7-2000, SEC.4; P.L.291-2001, SEC.214; P.L.83-2002, SEC.3; P.L.243-2003, SEC.6; P.L.234-2005, SEC.17.



CHAPTER 7. REPEALED



CHAPTER 8. DIVISIONS AND DIRECTORS

IC 12-8-8-1
Appointment; termination
Sec. 1. Subject to the approval of the governor, the secretary:
(1) shall appoint each director; and
(2) may terminate the employment of a director.
As added by P.L.2-1992, SEC.2.



CHAPTER 9. REPEALED



CHAPTER 10. FINANCIAL SERVICES GROUP

IC 12-8-10-1 Version a
Application of chapter to money of state agencies used to obtain services from grantee agencies
Note: This version of section amended by P.L.141-2006, SEC.29. See also following versions of this section amended by P.L.145-2006, SEC.66, and amended by P.L.181-2006, SEC.51.
Sec. 1. This chapter applies only to the indicated money of the following state agencies to the extent that the money is used by the agency to obtain services from grantee agencies to carry out the program functions of the agency:
(1) Money appropriated or allocated to a state agency from money received by the state under the federal Social Services Block Grant Act (42 U.S.C. 1397 et seq.).
(2) The division of aging, except this chapter does not apply to money expended under the following:
(A) The following statutes, unless application of this chapter is required by another subdivision of this section:
(i) IC 12-10-6.
(ii) IC 12-10-12.
(B) Epilepsy services.
(3) The division of family and children, for money expended under the following:
(A) The following statutes:
(i) IC 12-14-10.
(ii) IC 12-14-11.
(iii) IC 12-14-12.
(B) The following programs:
(i) The child development associate scholarship program.
(ii) The dependent care program.
(iii) Migrant day care.
(iv) The youth services bureau.
(v) The project safe program.
(vi) The commodities program.
(vii) The migrant nutrition program.
(viii) Any emergency shelter program.
(ix) The energy weatherization program.
(x) Programs for individuals with developmental disabilities.
(4) The state department of health, for money expended under the following statutes:
(A) IC 16-19-10.
(B) IC 16-38-3.
(5) The group.
(6) All state agencies, for any other money expended for the purchase of services if all the following apply:
(A) The purchases are made under a contract between the state agency and the office of the secretary.             (B) The contract includes a requirement that the office of the secretary perform the duties and exercise the powers described in this chapter.
(C) The contract is approved by the budget agency.
(7) The division of mental health and addiction.
As added by P.L.2-1992, SEC.2. Amended by P.L.2-1993, SEC.76; P.L.4-1993, SEC.30; P.L.5-1993, SEC.43; P.L.40-1994, SEC.17; P.L.24-1997, SEC.18; P.L.108-1997, SEC.6; P.L.215-2001, SEC.33; P.L.141-2006, SEC.29.

IC 12-8-10-1 Version b
Application of chapter to money of state agencies used to obtain services from grantee agencies
Note: This version of section amended by P.L.145-2006, SEC.66. See also preceding version of this section amended by P.L.141-2006, SEC.29, and following version of this section amended by P.L.181-2006, SEC.51.
Sec. 1. This chapter applies only to the indicated money of the following state agencies to the extent that the money is used by the agency to obtain services from grantee agencies to carry out the program functions of the agency:
(1) Money appropriated or allocated to a state agency from money received by the state under the Social Services Block Grant Act (42 U.S.C. 1397 et seq.).
(2) The division of disability, aging, and rehabilitative services, except this chapter does not apply to money expended under the following:
(A) The following statutes, unless application of this chapter is required by another subdivision of this section:
(i) IC 12-10-6.
(ii) IC 12-10-12.
(B) Epilepsy services.
(3) The division of family resources, for money expended under the following:
(A) The following statutes:
(i) IC 12-14-10.
(ii) IC 12-14-11.
(iii) IC 12-14-12.
(B) The following programs:
(i) The child development associate scholarship program.
(ii) The dependent care program.
(iii) Migrant day care.
(iv) The youth services bureau.
(v) The project safe program.
(vi) The commodities program.
(vii) The migrant nutrition program.
(viii) Any emergency shelter program.
(ix) The energy weatherization program.
(x) Programs for individuals with developmental disabilities.         (4) The state department of health, for money expended under the following statutes:
(A) IC 16-19-10.
(B) IC 16-38-3.
(5) The group.
(6) All state agencies, for any other money expended for the purchase of services if all the following apply:
(A) The purchases are made under a contract between the state agency and the office of the secretary.
(B) The contract includes a requirement that the office of the secretary perform the duties and exercise the powers described in this chapter.
(C) The contract is approved by the budget agency.
(7) The division of mental health and addiction.
As added by P.L.2-1992, SEC.2. Amended by P.L.2-1993, SEC.76; P.L.4-1993, SEC.30; P.L.5-1993, SEC.43; P.L.40-1994, SEC.17; P.L.24-1997, SEC.18; P.L.108-1997, SEC.6; P.L.215-2001, SEC.33; P.L.145-2006, SEC.66.

IC 12-8-10-1 Version c
Application of chapter to money of state agencies used to obtain services from grantee agencies
Note: This version of section amended by P.L.181-2006, SEC.51. See also preceding versions of this section amended by P.L.141-2006, SEC.29, and amended by P.L.145-2006, SEC.66.
Sec. 1. This chapter applies only to the indicated money of the following state agencies to the extent that the money is used by the agency to obtain services from grantee agencies to carry out the program functions of the agency:
(1) Money appropriated or allocated to a state agency from money received by the state under the Social Services Block Grant Act (42 U.S.C. 1397 et seq.).
(2) The division of disability, aging, and rehabilitative services, except this chapter does not apply to money expended under the following:
(A) The following statutes, unless application of this chapter is required by another subdivision of this section:
(i) IC 12-10-6.
(ii) IC 12-10-12.
(B) Epilepsy services.
(3) The division of family and children, for money expended under the following programs:
(A) The child development associate scholarship program.
(B) The dependent care program.
(C) Migrant day care.
(D) The youth services bureau.
(E) The project safe program.
(F) The commodities program.
(G) The migrant nutrition program.
(H) Any emergency shelter program.             (I) The energy weatherization program.
(J) Programs for individuals with developmental disabilities.
(4) The state department of health, for money expended under the following statutes:
(A) IC 16-19-10.
(B) IC 16-38-3.
(5) The group.
(6) All state agencies, for any other money expended for the purchase of services if all the following apply:
(A) The purchases are made under a contract between the state agency and the office of the secretary.
(B) The contract includes a requirement that the office of the secretary perform the duties and exercise the powers described in this chapter.
(C) The contract is approved by the budget agency.
(7) The division of mental health and addiction.
As added by P.L.2-1992, SEC.2. Amended by P.L.2-1993, SEC.76; P.L.4-1993, SEC.30; P.L.5-1993, SEC.43; P.L.40-1994, SEC.17; P.L.24-1997, SEC.18; P.L.108-1997, SEC.6; P.L.215-2001, SEC.33; P.L.181-2006, SEC.51.

IC 12-8-10-2
"Grantee agency" defined
Sec. 2. As used in this chapter, "grantee agency" means a person that receives money directly from a state agency in return for the performance of services.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-3
"Group" defined
Sec. 3. As used in this chapter, "group" refers to the financial services group established by sections of this chapter.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-4
"Purchase of service format" defined
Sec. 4. As used in this chapter, "purchase of service format" means a contract format that has the following features:
(1) Each type of service to be provided under the contract is broken down into measurable units.
(2) A rate of reimbursement for each unit of service to be provided under the contract is established.
(3) The units of service actually provided under the contract are reported by the service provider on a regular basis.
(4) The cost of providing a unit of service under the contract is paid after the unit has been provided.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-5
Establishment      Sec. 5. The financial services group is established within the office of the secretary.
As added by P.L.2-1992, SEC.2. Amended by P.L.108-1997, SEC.7.

IC 12-8-10-6
Selection of grantee agencies to be compensated
Sec. 6. (a) Subject to approval by the budget agency, the agencies subject to this chapter have the exclusive authority to select the grantee agencies to be compensated from the funding sources listed in section 1 of this chapter.
(b) Whenever the group becomes aware that a grantee agency exists that is capable of performing a service for an agency subject to this chapter, the group shall inform the agency of the potential grantee agency.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-7
Procedure for reimbursing grantee agency; purchase of service format or other contract format use; determination
Sec. 7. (a) When a state agency selects a grantee agency under section 6 of this chapter, the state agency shall determine whether the purchase of service format can be used as the procedure for reimbursing the grantee agency. The state agency has exclusive authority to make this determination, but the state agency shall seek to use the purchase of service format whenever possible.
(b) If a state agency determines that the purchase of service format can be used with a particular grantee agency, the state agency shall notify the group of the state agency's decision. The group shall then follow the procedure described in section 8 of this chapter.
(c) If a state agency determines that the purchase of service format cannot be used with a particular grantee agency, the state agency shall select the contract format that is to be used. If a state agency selects a contract format under this subsection, the state agency shall notify the group of the state agency's decision. The group shall then follow the procedure described in section 8 of this chapter.
(d) Notwithstanding IC 4-13-2-20, IC 12-17-19-19, or any other law, a contract format selected under subsection (b) or (c) may include provisions for advance funding as follows:
(1) For not more than one-sixth (1/6) of the contract amount if the annual contract amount is at least fifty thousand dollars ($50,000).
(2) For not more than one-half (1/2) of the contract amount if the annual contract amount is less than fifty thousand dollars ($50,000).
(3) For interim payments, with subsequent reconciliation of the amounts paid under the contract and the cost of the services actually provided.
As added by P.L.2-1992, SEC.2. Amended by P.L.20-1992, SEC.25; P.L.21-1992, SEC.7; P.L.1-1993, SEC.96; P.L.1-2005, SEC.127.
IC 12-8-10-8
Group procedure; requisites
Sec. 8. (a) When a state agency notifies the group of the selection of a grantee agency and a contract format, the group shall do the following:
(1) Prepare a contract with the grantee agency.
(2) Present the contract to the affected state agency for execution.
(b) A contract prepared by the group under subsection (a) is subject to approval under IC 4-13-2-14.3.
As added by P.L.2-1992, SEC.2.

IC 12-8-10-9
Records of grantee agencies; audits; requirements
Sec. 9. (a) Each grantee agency receiving money under a contract covered by this chapter shall maintain sufficient records to show the following:
(1) The actual cost of services provided under the contract.
(2) The nature and amount of services provided under the contract.
(b) At least every two (2) years the group shall, in the manner prescribed by the state board of accounts, conduct audits of all grantee agencies that, under a contract under this chapter, receive payment from any of the money described in section 1(2) or 1(3)(J) of this chapter. These audits must include an investigation of the records of the grantee agencies to determine whether the services rendered under the contracts have been in compliance with the terms of the contracts.
(c) This section does not prohibit the state board of accounts from auditing grantee agencies under the board's own authority. The office of the secretary may do either of the following:
(1) Contract with the state board of accounts to conduct audits of grantee agencies.
(2) Require grantee agencies to obtain independent audits of their agencies.
(d) A contract between a state agency and the office of the secretary under section (1)(6) of this chapter may include a provision requiring the group to perform or arrange for the audits described by this section.
As added by P.L.2-1992, SEC.2. Amended by P.L.108-1997, SEC.8; P.L.181-2006, SEC.52.

IC 12-8-10-10
Audits; distribution of copies
Sec. 10. Not more than thirty (30) days after the completion of each audit required by this chapter, the group shall submit a copy of the audit to each of the following:
(1) The state board of accounts.
(2) Each state agency that is a party to a contract covered in the audit.         (3) The legislative council, upon request of the legislative council or when required by federal law. A report submitted under this subdivision must be in electronic format under IC 5-14-6.
(4) The appropriate federal agency, when required by federal law.
As added by P.L.2-1992, SEC.2. Amended by P.L.28-2004, SEC.87.



CHAPTER 11. REPEALED



CHAPTER 12. EMPLOYMENT OPPORTUNITIES FOR AFDC RECIPIENTS

IC 12-8-12-1
Purpose
Sec. 1. The purpose of this chapter is to find available employment opportunities for AFDC recipients that will allow the recipients to gain successful experience in an environment that includes daily work.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-2
Applicability of chapter
Sec. 2. This chapter applies to all AFDC recipients, except recipients exempted under rules adopted by the director under IC 4-22-2.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-3
"Request for proposals" defined
Sec. 3. As used in this chapter, "request for proposals" means all documents, whether attached or incorporated by reference, used for soliciting proposals.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-4
Public-private partnerships
Sec. 4. The director may develop programs in partnership with private employers by issuing requests for proposals to stimulate public-private partnerships to provide employment opportunities to AFDC recipients.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-5
Solicitation of proposals
Sec. 5. The director may solicit proposals to employ AFDC recipients through a request for proposals, that must include a statement that an employer desiring to participate in the program under section 4 of this chapter shall do the following:
(1) Provide health care assistance to an AFDC recipient hired by the employer under the same standards that apply to other employees. Under this subdivision, the state shall pay only for the recipient's share of the premium associated with the health care assistance. However, the payment of this premium:
(A) may not exceed the cost that would be paid by the state on behalf of the recipient for Medicaid; and
(B) is subject to the requirements of IC 12-14-2-22.
(2) Treat an AFDC recipient as the employer would treat a typical employee, including offering the same pay scales and promotion opportunities offered to a typical employee. As added by P.L.2-1997, SEC.34.

IC 12-8-12-6
Powers of director
Sec. 6. The director may do the following:
(1) Establish criteria for a request for proposals to stimulate public-private partnerships to promote employment opportunities for AFDC recipients under this chapter.
(2) Establish sanctions, including the termination of AFDC assistance, for an AFDC recipient who refuses to participate in an employment or a job training opportunity offered to AFDC recipients under this chapter.
(3) Establish a procedure to set priorities for the entry of recipients into job placement and training.
As added by P.L.2-1997, SEC.34.

IC 12-8-12-7
Adoption of rules
Sec. 7. The director may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.2-1997, SEC.34.



CHAPTER 13. REPEALED



CHAPTER 14. FAMILY SUPPORT PROGRAM

IC 12-8-14-1
Establishment and purpose
Sec. 1. The family support program is established to develop a family support policy state plan for the support of families of persons with disabilities and for persons with disabilities, including children with special health care needs or emotional disorders. The objectives of the family support program include the following:
(1) Assist families to care for persons with disabilities in the persons' own homes, including implementation of proposals regarding personal attendant services.
(2) Assist persons with disabilities to make decisions for themselves.
(3) Allow a person with a disability to live separately from the person's family, if the person with a disability so chooses.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-2
Requirements of family support policy state plan
Sec. 2. The family support policy state plan must do the following:
(1) Focus on the family and the community of the person with a disability, including the parents of the person with a disability.
(2) Encourage a partnership among families, consumers, and professionals in the development of an individual family support service plan that begins within a reasonable time and that is periodically reviewed.
(3) Promote the participation of families of persons with disabilities in local step ahead councils.
(4) Foster the involvement of families and persons with disabilities in decision making, needs assessment, and providing services.
(5) Provide for the establishment of a systematic process for admission to participation in the family support program and other programs that help individuals and families identify and satisfy their health, education, social service, and other needs and choices.
(6) Encourage program flexibility as unique family needs change and provide flexible program funding for alternative choices.
(7) Examine funding mechanisms, including sliding fee scales and annual budgeting processes for the delivery of services.
(8) Promote a system of funding for family support services that follows the person receiving the services.
(9) Encourage interagency collaboration among different agencies and programs at the community level, with coordination and review by the office of the secretary of family and social services to ensure statewide coverage.         (10) Provide for the establishment of information and referral systems to determine gaps in services in the state and to develop a resource network that includes the public and private sectors.
(11) Encourage outreach to inform families and consumers of services and public and private agencies about the family support program. The outreach includes publishing a brochure listing service options and defining family rights.
(12) Promote training of personnel providing individualized support services and training of families and consumers on consumer empowerment and service availability.
(13) Promote a community centered approach to include the following:
(A) Available services.
(B) Public and private sector resources.
(C) Governmental agencies.
(D) Public and private agencies providing family support services.
(14) Promote integration of a person with a disability into the community.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-3
Administration
Sec. 3. (a) The secretary of family and social services shall administer the family support program to produce a state plan, based on limits of appropriations, to promote the statewide availability of services.
(b) The state plan required by subsection (a) must include the following objectives:
(1) Implementing a fair, swift, and convenient process for determination of family eligibility.
(2) Assuring that all organizations implementing individualized support services will incorporate a family focus in providing family support programs.
(3) Using existing local organizations as the single point of entry for families seeking services.
(4) Using existing public and private local organizations, including the county step ahead councils, parent advisory groups, and natural and informal networks of family and friends, to carry out the daily operations of the family support program.
(5) Providing a method for contracting with agencies, grantees, or vendors to provide individualized support services, especially in regions of Indiana that are inadequately served.
(6) Developing a method for providing technical assistance to agencies and organizations, including consumer groups, that are developing or offering individualized support services to assure the coordination of publicly funded programs and generic services and to assure that other publicly funded programs and agencies are not supplanted.         (7) Using available state, regional, and local media to support outreach to families.
(8) Providing due process hearings on eligibility and other decisions affecting services.
(9) Exploring sources of and opportunities for federal participation in and funding of services for families of persons with disabilities and persons with disabilities.
(10) Giving priority to programs preventing and ameliorating the impact of disabilities on families.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-4
Annual report
Sec. 4. The office of the secretary shall submit an annual report on the family support program to the governor and to the general assembly before July 1 of each year. A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.272-1999, SEC.26. Amended by P.L.28-2004, SEC.88.

IC 12-8-14-5 Version a
Services permitted
Note: This version of section amended by P.L.141-2006, SEC.30. See also following version of this section amended by P.L.145-2006, SEC.67.
Sec. 5. Services to support families of persons with disabilities and persons with disabilities may include services available within the division of family and children, the division of disability and rehabilitative services, the division of aging, the division of mental health and addiction, the state department of health, the department of education, the department of workforce development, and the department of correction, including case management and service coordination.
As added by P.L.272-1999, SEC.26. Amended by P.L.215-2001, SEC.34; P.L.141-2006, SEC.30.

IC 12-8-14-5 Version b
Services permitted
Note: This version of section amended by P.L.145-2006, SEC.67. See also preceding version of this section amended by P.L.141-2006, SEC.30.
Sec. 5. Services to support families of persons with disabilities and persons with disabilities may include services available within the division of family resources, the division of disability, aging, and rehabilitative services, the division of mental health and addiction, the state department of health, the department of education, the department of workforce development, and the department of correction, including case management and service coordination.
As added by P.L.272-1999, SEC.26. Amended by P.L.215-2001,

SEC.34; P.L.145-2006, SEC.67.

IC 12-8-14-6
Family support council
Sec. 6. (a) The family support council is established. The family support council consists of twelve (12) members. The governor shall appoint the members of the family support council. A member may be removed from the council by the governor and serves at the governor's pleasure.
(b) At least seven (7) of the members of the family support council must be individuals who are eligible for family support services.
(c) The family support council must include a representative of the governor's planning council on people with disabilities.
(d) The family support council shall meet at least quarterly to monitor the family support policy state plan.
(e) The family support council shall:
(1) communicate information and recommendations concerning family support to the secretary; and
(2) assist in developing state policies and programs that have an impact on individuals with disabilities and their families.
(f) The secretary shall designate personnel to assist the family support council in performing the functions authorized by this section.
As added by P.L.272-1999, SEC.26.

IC 12-8-14-7
Majority of votes required for action
Sec. 7. The affirmative votes of a majority of the voting members appointed to the family support council are required for the family support council to take action on any measure.
As added by P.L.272-1999, SEC.26.






ARTICLE 9. DIVISION OF DISABILITY AND REHABILITATIVE SERVICES

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-9-1-1
Establishment
Sec. 1. The division of disability and rehabilitative services is established.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.31; P.L.5-1993, SEC.44; P.L.141-2006, SEC.31.

IC 12-9-1-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-1-3 Version a
Bureaus within division
Note: This version of section amended by P.L.93-2006, SEC.8. See also following version of this section amended by P.L.141-2006, SEC.32.
Sec. 3. The division consists of the following bureaus:
(1) Disability determination bureaus required or permitted under IC 12-9-6.
(2) The bureau of aging and in-home services established by IC 12-10-1-1.
(3) The rehabilitation services bureau established by IC 12-12-1-1.
(4) The bureau of developmental disabilities services established by IC 12-11-1.1-1.
(5) The bureau of quality improvement services established by IC 12-12.5-1-1.
(6) The bureau of child development services established by IC 12-12.7-1-1.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.32; P.L.5-1993, SEC.45; P.L.272-1999, SEC.27; P.L.243-2003, SEC.8; P.L.93-2006, SEC.8.

IC 12-9-1-3 Version b
Bureaus within division
Note: This version of section amended by P.L.141-2006, SEC.32. See also preceding version of this section amended by P.L.93-2006, SEC.8.
Sec. 3. The division consists of the following bureaus:
(1) Disability determination bureaus required or permitted under IC 12-9-6.
(2) The rehabilitation services bureau established by

IC 12-12-1-1.
(3) The bureau of developmental disabilities services established by IC 12-11-1.1-1.
(4) The bureau of quality improvement services established by IC 12-12.5-1-1.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.32; P.L.5-1993, SEC.45; P.L.272-1999, SEC.27; P.L.243-2003, SEC.8; P.L.141-2006, SEC.32.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-9-2-1
Appointment of director
Sec. 1. The division shall be administered by a director appointed under IC 12-8-8-1.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the director.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-3
Powers and duties
Sec. 3. (a) The director may do the following:
(1) Employ experts and consultants to assist the division in carrying out the division's functions.
(2) Utilize, with their consent, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the division, for use in carrying out the functions of the division, money or property received by gift, bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available to the division according to policies enforced by the budget agency.
(6) Adopt rules under IC 4-22-2 necessary to carry out the functions of the division. However, rules adopted by the director must be approved by the family and social services committee established by IC 12-8-3-2 before submission to the attorney general under IC 4-22-2-31.
(7) Establish and implement the policies and procedures necessary to carry out the functions of the division.
(8) Perform any other acts necessary to carry out the functions of the division.
(b) The director shall compile information and statistics from each bureau concerning the ethnicity and gender of a program or service recipient. The director may adopt rules under IC 4-22-2 necessary to implement this subsection.
As added by P.L.2-1992, SEC.3. Amended by P.L.42-1995, SEC.21; P.L.142-1995, SEC.2.

IC 12-9-2-4
Hiring personnel
Sec. 4. The director may, with the approval of the budget agency, hire the personnel necessary to perform the duties of the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-5 Developmental centers; control and responsibility
Sec. 5. The director has administrative control of and responsibility for the state owned and operated developmental centers as provided in IC 12-24-1-1.
As added by P.L.2-1992, SEC.3.

IC 12-9-2-6
Contractual powers and requirements
Sec. 6. (a) The director may act for the division in entering into contracts for the disbursal of money and the providing of service for approved community mental retardation and other developmental disability centers where constructed and operated or maintained by private nonprofit organizations, a local public agency, or any other state agency that the director determines to be best suited to advance programs for individuals with developmental disabilities.
(b) Before entering into a contract under this section, the director shall submit the contract to the attorney general for approval as to form and legality.
(c) A contract under this section must do the following:
(1) Specify the services to be provided and the client populations to whom services must be provided.
(2) Specify that the definition of developmental disability set forth in IC 12-7-2-61 must be used to determine the eligibility of an individual for reimbursement of the center by the division for the center's services for developmentally disabled individuals. The division shall reimburse the centers at rates established by rule.
(3) Provide for a reduction in funding for failure to comply with terms of the contract.
As added by P.L.2-1992, SEC.3. Amended by P.L.24-1997, SEC.19.



CHAPTER 3. PERSONNEL OF DIVISION

IC 12-9-3-1
Application of IC 4-15-2
Sec. 1. Except as provided in IC 4-15-2-3.8, IC 4-15-2 applies to all employees of the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-3-2
Criminal or civil proceedings against division personnel as result of official acts; defense by state; exceptions
Sec. 2. (a) If a member, an officer, or an employee of the division is accused of an offense or sued for civil damages because of an act performed within the course of the individual's employment or because of an act performed under the authority or order of a superior officer, the attorney general shall defend the individual in an action for civil damages. If the action or proceeding is criminal in nature, the governor shall designate counsel to represent and defend the accused and the state is financially responsible for the expense of the defense.
(b) This section does not do either of the following:
(1) Deprive an individual of the right to select defense counsel of the individual's choice at the individual's expense.
(2) Relieve any person from responsibility in civil damages.
As added by P.L.2-1992, SEC.3.



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-9-4-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the division of disability and rehabilitative services advisory council established by this chapter.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.33; P.L.5-1993, SEC.46; P.L.141-2006, SEC.33.

IC 12-9-4-2
Establishment of advisory council
Sec. 2. The division of disability and rehabilitative services advisory council is established.
As added by P.L.2-1992, SEC.3. Amended by P.L.4-1993, SEC.34; P.L.5-1993, SEC.47; P.L.141-2006, SEC.34.

IC 12-9-4-3
Membership
Sec. 3. The council consists of the following eleven (11) members:
(1) The director.
(2) Ten (10) individuals:
(A) appointed by the secretary; and
(B) who have a recognized knowledge of or interest in the programs administered by the division.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-4
Term of office
Sec. 4. Each member of the council appointed under section 3(2) of this chapter has a fixed term as provided in IC 12-8-2-4.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-5
Presiding officer
Sec. 5. The director serves as presiding officer of the council.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-6
Meetings
Sec. 6. The council shall meet at least monthly and is subject to special meetings at the call of its presiding officer.
As added by P.L.2-1992, SEC.3.

IC 12-9-4-7
Application of IC 12-8-2
Sec. 7. IC 12-8-2 applies to the council.
As added by P.L.2-1992, SEC.3.



CHAPTER 5. DUTIES OF DIVISION

IC 12-9-5-1 Version a
Administration of appropriated or allocated funds
Note: This version of section amended by P.L.93-2006, SEC.9. See also following version of this section amended by P.L.141-2006, SEC.35.



CHAPTER 6. DISABILITY DETERMINATION BUREAUS

IC 12-9-6-1
Social Security Disability Insurance and Supplemental Security Income claims; disability determination bureau
Sec. 1. The division may, through agreement with the federal government, operate a disability determination bureau that adjudicates claims for Social Security Disability Insurance and Supplemental Security Income.
As added by P.L.2-1992, SEC.3.

IC 12-9-6-2
Social Security Administration interim assistance agreement; disability determination bureau
Sec. 2. The division may, through agreement with the federal government, operate a disability determination bureau that enters into an interim assistance agreement with the Social Security Administration under 42 U.S.C. 1302 and 42 U.S.C. 1383.
As added by P.L.2-1992, SEC.3.

IC 12-9-6-3
Long term disability benefit entitlement adjudication; disability determination bureau
Sec. 3. The division shall operate a disability determination bureau that adjudicates whether an employee is entitled to long term disability benefits under either of the following:
(1) IC 5-10-8-7(d).
(2) The rules adopted by the state personnel department to implement the long term disability program under IC 5-10-8-7(d).
As added by P.L.2-1992, SEC.3.






ARTICLE 9.1. DIVISION OF AGING

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-9.1-1-1
Establishment
Sec. 1. The division of aging is established.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-1-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the division.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-1-3
Bureau within division
Sec. 3. The bureau of aging and in-home services established by IC 12-10-1-1 is part of the division.
As added by P.L.141-2006, SEC.38.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-9.1-2-1
Appointment of director
Sec. 1. The division shall be administered by a director appointed under IC 12-8-8-1.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-2-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the director.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-2-3
Powers and duties
Sec. 3. (a) The director may do the following:
(1) Employ experts and consultants to assist the division in carrying out the division's functions.
(2) Use, with their consent, the services and facilities of other state agencies without reimbursement.
(3) Accept in the name of the division, for use in carrying out the functions of the division, money or property received by gift, bequest, or otherwise.
(4) Accept voluntary and uncompensated services.
(5) Expend money made available to the division according to policies enforced by the budget agency.
(6) Adopt rules under IC 4-22-2 necessary to carry out the functions of the division. However, rules adopted by the director must be approved by the family and social services committee established by IC 12-8-3-2 before submission to the attorney general under IC 4-22-2-31.
(7) Establish and implement the policies and procedures necessary to carry out the functions of the division.
(8) Perform any other acts necessary to carry out the functions of the division.
(b) The director shall compile information and statistics from each bureau concerning the ethnicity and gender of a program or service recipient. The director may adopt rules under IC 4-22-2 necessary to implement this subsection.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-2-4
Hiring personnel
Sec. 4. The director may, with the approval of the budget agency, hire the personnel necessary to perform the duties of the division.
As added by P.L.141-2006, SEC.38.



CHAPTER 3. PERSONNEL OF DIVISION

IC 12-9.1-3-1
Application of IC 4-15-2
Sec. 1. Except as provided in IC 4-15-2-3.8, IC 4-15-2 applies to all employees of the division.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-3-2
Criminal or civil proceedings against division personnel as result of official acts; defense by state; exceptions
Sec. 2. (a) If a member, an officer, or an employee of the division is accused of an offense or sued for civil damages because of an act performed:
(1) within the course of the individual's employment; or
(2) under the authority or order of a superior officer;
the attorney general shall defend the individual in an action for civil damages. If the action or proceeding is criminal in nature, the governor shall designate counsel to represent and defend the accused, and the state is financially responsible for the expense of the defense.
(b) This section does not do either of the following:
(1) Deprive an individual of the right to select defense counsel of the individual's choice at the individual's expense.
(2) Relieve any person from responsibility in civil damages.
As added by P.L.141-2006, SEC.38.



CHAPTER 4. DUTIES OF DIVISION

IC 12-9.1-4-1
Administration of appropriated or allocated funds
Sec. 1. The division shall administer money appropriated or allocated to the division by the state, including money appropriated or allocated from the following:
(1) The federal Older Americans Act (42 U.S.C. 3001 et seq.).
(2) The United States Department of Agriculture (7 U.S.C. 612C et seq.).
(3) Medicaid waiver in-home services for the elderly and disabled (42 U.S.C. 1396 et seq.) for treatment of medical conditions.
(4) Money appropriated or allocated to the division to administer a program under this title.
(5) Other funding sources that are designated by the general assembly or available from the federal government under grants that are consistent with the duties of the division.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-4-2
Administrative duties
Sec. 2. The division shall administer the following programs:
(1) Programs established under any of the following statutes:
(A) This article.
(B) IC 12-10.
(2) Programs under IC 12-30, to the extent the division has responsibilities for programs under IC 12-30.
(3) Medicaid waivers for in-home services for treatment of medical conditions.
As added by P.L.141-2006, SEC.38.

IC 12-9.1-4-3
Approved services under federal waiver
Sec. 3. Notwithstanding any other law:
(1) home health agencies licensed under IC 16-27-1 are approved to provide home health services; and
(2) personal services agencies licensed under IC 16-27-4 are approved to provide personal services;
under any federal waiver granted to the state under 42 U.S.C. 1315 or 42 U.S.C. 1396n that provides services for treatment of medical conditions.
As added by P.L.141-2006, SEC.38.






ARTICLE 10. AGING SERVICES

CHAPTER 1. BUREAU OF AGING SERVICES

IC 12-10-1-1
Establishment of bureau
Sec. 1. The bureau of aging and in-home services is established within the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.4-1993, SEC.35; P.L.5-1993, SEC.48.

IC 12-10-1-2
Purpose
Sec. 2. The purpose of the bureau is to assist the constantly increasing number of aged in:
(1) maintaining self-sufficiency and personal well-being with the dignity to which the years of labor entitle the person; and
(2) realizing the aged person's maximum potential as a creative and productive individual.
As added by P.L.2-1992, SEC.4.

IC 12-10-1-3
Administration of programs
Sec. 3. The bureau shall administer the following programs:
(1) The federal Older Americans Act under IC 12-9.1-4-1.
(2) Area agencies on aging services under this article.
(3) Adult protective services under IC 12-10-3.
(4) Room and board assistance and assistance to residents in county homes under IC 12-10-6.
(5) Adult guardianship program under IC 12-10-7.
(6) Community and home options for the elderly and disabled under IC 12-10-10.
(7) Nursing home preadmission screening under IC 12-10-12.
(8) Long term care advocacy under IC 12-10-13.
(9) Nutrition services and home delivered meals.
(10) Title III B supportive services.
(11) Title III D in-home services.
(12) Aging programs under the Social Services Block Grant.
(13) United States Department of Agriculture elderly feeding program.
(14) Title V senior employment.
(15) PASARR under older adult services.
As added by P.L.2-1992, SEC.4. Amended by P.L.24-1997, SEC.20; P.L.243-2003, SEC.10; P.L.141-2006, SEC.39.

IC 12-10-1-4
Duties
Sec. 4. The bureau shall perform the following duties:         (1) Provide a comprehensive and coordinated service system for Indiana's aging population, giving high priority to those individuals in greatest need.
(2) Conduct studies and research into the needs and problems of the aging.
(3) Ensure participation by the aging in the planning and operation of all phases of the system.
(4) Provide a focal point for advocacy, coordination, monitoring, and evaluation of programs for the aging and the aged.
(5) Provide for the performance of any other functions required by regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.).
(6) Function as the sole state agency to develop a comprehensive plan to meet the needs of the aged.
(7) Evaluate programs, services, and facilities for the aged and determine the extent to which those programs, services, and facilities meet the needs of the aged.
(8) Coordinate programs, services, and facilities furnished for the aged by state agencies and make recommendations regarding those programs, services, and facilities to the governor and the general assembly.
(9) Receive and disburse federal money made available for providing services to the aged or related purposes.
(10) Administer any state plan for the aging required by federal law.
(11) Provide consultation and assistance to communities and groups developing local services for the aged.
(12) Promote community education regarding the problems of the aged through institutes, publications, radio, television, and the press.
(13) Cooperate with agencies of the federal government in studies and conferences designed to examine the needs of the aged and prepare programs and facilities to meet those needs.
(14) Establish and maintain information and referral sources throughout Indiana when not provided by other agencies.
(15) Act, in accordance with regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.), as the agent for providing state money to the area agencies on aging designated in each planning and service region in Indiana.
(16) Initiate, evaluate, and provide assistance for improving programs in cooperation with all other state agencies having concerns or responsibility for the aged.
(17) Conduct an annual conference on the problems of the aging and the aged.
(18) Designate area agencies on aging in each planning and service region in Indiana.
(19) Examine the needs of the aged and prepare programs and facilities to meet those needs.
As added by P.L.2-1992, SEC.4.
IC 12-10-1-5
Coordination of services with area agencies
Sec. 5. In carrying out the bureau's duties under this chapter, the bureau shall coordinate service delivery with the area agencies on aging.
As added by P.L.2-1992, SEC.4.

IC 12-10-1-6
Area agencies; duties
Sec. 6. (a) The area agencies on aging designated by the bureau in each planning and service region shall do the following:
(1) Determine the needs and resources of the aged in the area.
(2) Coordinate, in cooperation with other agencies or organizations in the area, region, district, or county, all programs and activities providing health, recreational, educational, or social services for the aged.
(3) Secure local matching money from public and private sources to provide, improve, or expand the sources available to meet the needs of the aged.
(4) Develop, in cooperation with the division and in accordance with the regulations of the commissioner of the federal Administration on Aging, an area plan for each planning and service area to provide for the following:
(A) A comprehensive and coordinated system for the delivery of services needed by the aged in the area.
(B) The collection and dissemination of information and referral sources.
(C) The effective and efficient use of all resources meeting the needs of the aged.
(D) The inauguration of new services and periodic evaluation of all programs and projects delivering services to the aged, with special emphasis on the low income and minority residents of the planning and service area.
(E) The establishment, publication, and maintenance of a toll free telephone number to provide information, counseling, and referral services for the aged residents of the planning and service area.
(5) Conduct case management (as defined in IC 12-10-10-1).
(6) Perform any other functions required by regulations established under the Older Americans Act (42 U.S.C. 3001 et seq.).
(b) The division shall pay the costs associated with the toll free telephone number required under subsection (a).
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.4.



CHAPTER 2. COMMISSION ON AGING

IC 12-10-2-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana state commission on aging established by this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-2
Establishment of commission
Sec. 2. The Indiana state commission on aging is established within the division.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-3
Membership
Sec. 3. (a) The commission consists of sixteen (16) members.
(b) Not more than eight (8) members may be from the same political party. The members must be Indiana residents who are interested in the problems of the aging and the aged.
(c) The governor shall appoint the members of the commission, using the following geographical distribution formula:
(1) One (1) member from each congressional district.
(2) The balance of the members appointed at large. However, not more than two (2) residents of the same county may be appointed as members of the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-4
Term of office; termination
Sec. 4. (a) The term of a member of the commission is four (4) years. The term of a member filling a vacancy is for the remainder of the unexpired term.
(b) The term of a member of the commission expires July 1, but a member continues in office until a successor is appointed.
(c) The governor may terminate the appointment of a member of the commission by notifying the member, the chairman of the commission, and the director.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-5
Executive committee; election
Sec. 5. At its first meeting of each year, the commission shall elect a chairman, three (3) vice chairmen, and a secretary to serve for one (1) year. These officers are the executive committee of the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-6 Quorum
Sec. 6. (a) Nine (9) members of the commission constitute a quorum for the transaction of the business of the commission.
(b) Approval by nine (9) members of the commission is required for any action to be taken by the commission.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-7
Duties
Sec. 7. The commission shall do the following:
(1) Encourage the study and discussion of the problems of the aging and the aged.
(2) Promote the organization of and officially recognize voluntary councils for the study and discussion of problems of the aging and the aged.
(3) Assist the division in the development of a comprehensive plan to meet the needs of the aged.
As added by P.L.2-1992, SEC.4.

IC 12-10-2-8
Travel and other expenses; per diem
Sec. 8. Each member of the commission, each consultant to the commission, and each member of any advisory council established by the commission is entitled to the following:
(1) Reimbursement for official traveling expenses and other expenses, as provided in the state travel policy and procedures established by the Indiana department of administration and approved by the budget agency.
(2) Salary per diem, as provided in IC 4-10-11-2.1(b), for each day engaged in the official business of the commission.
As added by P.L.2-1992, SEC.4.



CHAPTER 3. ADULT PROTECTIVE SERVICES

IC 12-10-3-1
"Adult protective services unit" defined
Sec. 1. As used in this chapter, "adult protective services unit" refers to the entity with whom the division contracts to carry out the duties listed in section 8 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.2.

IC 12-10-3-2
"Endangered adult" defined
Sec. 2. (a) Except as provided in subsection (b), as used in this chapter, "endangered adult" means an individual who is:
(1) at least eighteen (18) years of age;
(2) incapable by reason of mental illness, mental retardation, dementia, habitual drunkenness, excessive use of drugs, or other physical or mental incapacity of managing or directing the management of the individual's property or providing or directing the provision of self-care; and
(3) harmed or threatened with harm as a result of:
(A) neglect;
(B) battery; or
(C) exploitation of the individual's personal services or property.
(b) For purposes of IC 12-10-3-17, IC 35-42-2-1, and IC 35-46-1-13, "endangered adult" means an individual who is:
(1) at least eighteen (18) years of age;
(2) incapable by reason of mental illness, mental retardation, dementia, or other physical or mental incapacity of managing or directing the management of the individual's property or providing or directing the provision of self-care; and
(3) harmed or threatened with harm as a result of:
(A) neglect; or
(B) battery.
(c) An individual is not an endangered adult solely:
(1) for the reason that the individual is being provided spiritual treatment in accordance with a recognized religious method of healing instead of specified medical treatment if the individual would not be considered to be an endangered adult if the individual were receiving the medical treatment; or
(2) on the basis of being physically unable to provide self care when appropriate care is being provided.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.1; P.L.24-1997, SEC.21; P.L.281-2003, SEC.1.

IC 12-10-3-3
"Governmental entity" defined
Sec. 3. As used in this chapter, "governmental entity" means an office or a department that is under the direct supervision of a local

elected official or a county office.
As added by P.L.2-1992, SEC.4. Amended by P.L.4-1993, SEC.36; P.L.5-1993, SEC.49.

IC 12-10-3-4
"Life threatening emergency" defined
Sec. 4. As used in this chapter, "life threatening emergency" means a situation in which:
(1) a severe threat to the life or health of an endangered adult exists;
(2) immediate care or treatment is required to alleviate that threat; and
(3) the endangered adult is unable to provide or obtain the necessary care or treatment.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-5
"Protective services" defined
Sec. 5. As used in this chapter, "protective services" refers to available medical, psychiatric, residential, and social services that are necessary to protect the health or safety of an endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-6
"Reason to believe" defined
Sec. 6. For the purposes of this chapter, an individual has "reason to believe" that a particular adult is an endangered adult if the individual has been presented with evidence that, if presented to an individual of similar background and training, would cause the individual to believe that the adult is an endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-7
Contracting for services
Sec. 7. (a) The division shall contract for the services required in each county under this chapter with:
(1) the prosecuting attorney;
(2) the prosecuting attorney to perform part of the services and a governmental entity qualified to perform the remainder of the services required; or
(3) if the prosecuting attorney decides not to enter into a contract, a governmental entity qualified to provide the services required.
(b) The contracts entered into by the division under this section must specify that the notification provisions described in sections 21(4) and 28(b)(5) of this chapter must be followed.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.1; P.L.21-1996, SEC.3.

IC 12-10-3-8 Duties of adult protective services unit having reason to believe individual is endangered adult
Sec. 8. If the adult protective services unit has reason to believe that an individual is an endangered adult, the adult protective services unit shall do the following:
(1) Investigate the complaint or cause the complaint to be investigated by a law enforcement or other agency and make a determination as to whether the individual reported is an endangered adult.
(2) Upon a determination that an individual is an endangered adult under this chapter, do the following:
(A) Initiate procedures that the adult protective services unit determines are necessary, based on an evaluation of the needs of the endangered adult, to protect the endangered adult.
(B) Coordinate and cooperate with the division or other appropriate person to obtain protective services for the endangered adult, including the development of a plan in cooperation with the endangered adult, whereby the least restrictive protective services necessary to protect the endangered adult will be made available to the endangered adult.
(C) Monitor the protective services provided the endangered adult to determine the effectiveness of the services.
(D) Comply with the notification requirements described in sections 21(4) and 28(b)(5) of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.2.

IC 12-10-3-9
Duty to report endangered adult
Sec. 9. (a) An individual who believes or has reason to believe that another individual is an endangered adult shall make a report under this chapter.
(b) If an individual is required to make a report under this chapter in the individual's capacity as a member of the staff of a medical or other public or private institution, school, hospital, facility, or agency, the individual shall immediately notify the individual in charge of the institution, school, hospital, facility, or agency, or the individual's designated agent, who also becomes responsible to report or cause a report to be made.
(c) This section does not relieve an individual of the obligation to report on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-10
Reports; communication; contents
Sec. 10. (a) Each endangered adult report made under this chapter shall be communicated immediately to at least one (1) of the following:         (1) The adult protective services unit.
(2) A law enforcement agency.
(3) The division by telephone on the statewide toll free telephone number established under section 12 of this chapter.
(b) A law enforcement agency that receives an endangered adult report shall immediately communicate the report to the adult protective services unit and the unit shall notify the division of the report.
(c) Reports must include as much of the following information as is known:
(1) The name, age, and address of the endangered adult.
(2) The names and addresses of family members or other persons financially responsible for the endangered adult's care or other individuals who may be able to provide relevant information.
(3) The apparent nature and extent of the alleged neglect, battery, or exploitation and the endangered adult's physical and mental condition.
(4) The name, address, and telephone number of the reporter and the basis of the reporter's knowledge.
(5) The name and address of the alleged offender.
(6) Any other relevant information regarding the circumstances of the endangered adult.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.4.

IC 12-10-3-11
Immunity from civil and criminal liability; privileged information; whistleblower retaliation
Sec. 11. (a) A person, other than a person against whom a complaint concerning an endangered adult has been made, who in good faith:
(1) makes or causes to be made a report required to be made under this chapter;
(2) testifies or participates in any investigation or administrative or judicial proceeding on matters arising from the report;
(3) makes or causes to be made photographs or x-rays of an endangered adult; or
(4) discusses a report required to be made under this chapter with the division, the adult protective services unit, a law enforcement agency, or other appropriate agency;
is immune from both civil and criminal liability arising from those actions.
(b) An individual may not be excused from testifying before a court or grand jury concerning a report made under this chapter on the basis that the testimony is privileged information, unless the individual is an attorney, a physician, a clergyman, a husband, or a wife who is not required to testify under IC 34-46-3-1.
(c) An employer may not discharge, demote, transfer, prepare a negative work performance evaluation, or reduce benefits, pay, or work privileges, or take any other action to retaliate against an

employee who in good faith files a report under this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.1-1998, SEC.102.

IC 12-10-3-12
Toll free report hotline
Sec. 12. The division shall establish a statewide toll free telephone line continuously open to receive reports of suspected neglect, battery, or exploitation.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-13
Records; availability
Sec. 13. The division shall maintain the following:
(1) Records on individuals that the division and adult protective services units have determined to be endangered adults and the protective services needed.
(2) Records of agencies, persons, or institutions who are determined to have permitted neglect, battery, or exploitation of endangered adults.
(3) Nonidentifying statistical records concerning unsubstantiated reports about endangered adults.
The information maintained under this section shall be used solely for statistical purposes and must be available to law enforcement officials, state licensing agencies, and other officials and employees of municipal, county, and state government having a legitimate interest in the welfare of individuals who may be endangered adults or who have a legitimate interest in the operation of agencies or institutions providing care to individuals served under this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-14
Referral of reports of endangerment
Sec. 14. The division shall refer reports of neglect, battery, or exploitation to appropriate adult protective services units.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-15
Confidentiality of reports; exceptions
Sec. 15. Reports made under this chapter and any other information obtained, reports written, or photographs taken concerning the reports are confidential and may be made available only to the individuals authorized in section 13 of this chapter as determined necessary by the division:
(1) for purposes of providing or monitoring protective services under this chapter;
(2) with the consent of all parties named in the report; or
(3) upon the issuance of a court order releasing the information.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.3.

IC 12-10-3-16 Destruction of unsubstantiated reports
Sec. 16. If the adult protective services unit determines that a report concerning an endangered adult is unsubstantiated, the adult protective services unit and the division shall destroy any identifying records the unit and division possess concerning the report.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-17
Response to report of endangered adult in licensed health facility
Sec. 17. If an adult protective services unit receives a report alleging that an individual who is a resident of a facility licensed under IC 16-28 is an endangered adult, the adult protective services unit shall immediately communicate the report to the state department of health under IC 16-28-4-1.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-1993, SEC.77; P.L.281-2003, SEC.2.

IC 12-10-3-18
Timely referral to appropriate responder
Sec. 18. If it appears that the immediate health or safety of an endangered adult is in danger, the division or adult protective services unit shall immediately refer the matter to the appropriate law enforcement agency and shall assist the law enforcement agency as requested by that agency. In all other cases, referral to the appropriate adult protective services unit shall be made within five (5) working days after the receipt of a report.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-19
Court jurisdiction
Sec. 19. The circuit and superior courts with jurisdiction in the county in which the alleged endangered adult resides have original and concurrent jurisdiction over a matter filed under this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-20
Protective services consented to by endangered adult and interfered with by another; judicial intervention
Sec. 20. If an endangered adult gives consent to receive protective services arranged by the division or adult protective services unit and another person interferes with the delivery of the services, the division or adult protective services unit may, through the prosecuting attorney's office of the county in which the endangered adult resides, petition the circuit or superior court for an order to do the following:
(1) Enjoin the interference with the delivery of the services.
(2) Implement the delivery of services the endangered adult has consented to receive.
As added by P.L.2-1992, SEC.4.
IC 12-10-3-21
Involuntary protective services; petition
Sec. 21. If an alleged endangered adult does not or is unable to consent to the receipt of protective services arranged by the division or the adult protective services unit or withdraws consent previously given, the adult protective services unit, either directly or through the prosecuting attorney's office in the county in which the endangered adult resides, may petition the court to require the alleged endangered adult to receive protective services. Any person upon consent of the adult protective services unit, may petition the court to require the alleged endangered adult to receive protective services. The petition must be under oath or affirmation and must include the following:
(1) The name, age, and residence of the alleged endangered adult who is to receive protective services.
(2) The nature of the problem or reason for the filing of the petition for protective order.
(3) The name and address of the petitioner and the name and address of the person or organization that may be required to complete the court ordered protective services. If the petitioner is an organization, the petition must contain information concerning the title and authority of the individual filing on behalf of that organization.
(4) Certification that:
(A) notice of the petition has been given to the alleged endangered adult, the alleged endangered adult's attorney, if any, or the alleged endangered adult's next of kin or guardian, if any; and
(B) section 21.5 of this chapter regarding notice to the alleged endangered adult's next of kin has been complied with.
If notice has not been given, a description of the attempts to give notice shall be given.
(5) The name and address of the individuals most closely related by blood or marriage to the alleged endangered adult, if known.
(6) A description of the proposed protective services to be provided.
(7) A statement that the adult protective services unit has been notified and consented to the petition if the petitioner is not the adult protective services unit.
As added by P.L.2-1992, SEC.4. Amended by P.L.110-1996, SEC.4; P.L.272-1999, SEC.28.

IC 12-10-3-21.5
Notice of petition
Sec. 21.5. Before a petition for:
(1) a protective order under section 21 of this chapter; or
(2) an emergency protective order under section 28 of this chapter; of this chapter is filed, the petitioner must attempt to give actual notice of the petition to the alleged endangered adult's next of kin, if any. However, if the alleged endangered adult's next of kin cannot be located, notice to the last known address of the next of kin must be sent by certified mail on the same date that the petition is filed.
As added by P.L.110-1996, SEC.5.

IC 12-10-3-22
Hearing; counsel
Sec. 22. At a hearing at which a court determines whether an endangered adult should be required to receive protective services, the endangered adult is entitled to the following:
(1) To be represented by counsel.
(2) To have the court appoint counsel for the endangered adult if the court determines the endangered adult is indigent.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-23
Mandatory protective services; grounds
Sec. 23. The court may require an individual to receive protective services only if the court finds, after a hearing, that the individual:
(1) is an endangered adult;
(2) is in need of protective services; and
(3) lacks the ability to make an informed decision concerning the endangered adult's need for protective services.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-24
Protective services order; stipulations
Sec. 24. If, after a hearing, the court determines that an endangered adult should be required to receive protective services, the court shall issue a protective services order. The order must stipulate the following:
(1) The objectives of the protective services order.
(2) The least restrictive protective services necessary to attain the objectives of the protective services order that the endangered adult must receive.
(3) The duration during which the endangered adult must receive the protective services.
(4) That the adult protective services unit or other person designated by the court shall do the following:
(A) Provide or arrange for the provision of the protective services ordered by the court.
(B) Petition the court to modify or terminate the protective services order if:
(i) the protective services ordered by the court have not been effective in attaining the objectives of the protective services order;
(ii) the physical or mental health of the endangered adult is no longer in danger and the termination of the protective

services order will not be likely to place the endangered adult's physical or mental health in danger; or
(iii) the endangered adult has consented to receive the protective services ordered by the court.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-25
Modification or termination of protective services order; motion
Sec. 25. The court may modify or terminate a protective services order upon its own motion or upon the motion of any of the following:
(1) The endangered adult.
(2) The endangered adult's guardian, custodian, or guardian ad litem.
(3) The adult protective services unit.
(4) Any person providing services to the endangered adult under the protective services order.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-26
Continuing jurisdiction hearing; necessary findings
Sec. 26. Every six (6) months after the date of the original protective services order or more often if ordered by the court, the adult protective services unit shall petition the court to hold a hearing on the question of continuing jurisdiction. For jurisdiction to continue, the court must find one (1) of the following:
(1) That the objectives of the order have not been attained, but that there is a reasonable probability that the objectives will be attained if the order is continued with or without modifications.
(2) That the objectives of the order have been attained, but that termination of the order will likely place the endangered adult's physical or mental health in danger.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-27
Orders protecting or implementing delivery of protective services
Sec. 27. The court may issue an order to:
(1) enjoin a person from interference with the delivery of a protective service ordered under section 24 of this chapter; or
(2) direct a person to take actions to implement the delivery of the protective services ordered under section 24 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.2.

IC 12-10-3-28
Emergency protective orders; petition; hearing; stipulations; interference injunction; duration
Sec. 28. (a) If:
(1) an alleged endangered adult does not or is unable to consent to the receipt of protective services arranged by the division or the adult protective services unit or withdraws consent

previously given; and
(2) the endangered adult is involved in a life threatening emergency;
the adult protective services unit, either directly or through the prosecuting attorney's office of the county in which the alleged endangered adult resides, may petition the superior or circuit court in the county where the alleged endangered adult resides for an emergency protective order.
(b) A petition for an emergency protective order must be under oath or affirmation and must include the following:
(1) The name, age, and residence of the endangered adult who is to receive emergency protective services.
(2) The nature of the problem and an allegation that a life threatening emergency exists.
(3) Evidence that immediate and irreparable injury will result if there is a delay in the provision of services.
(4) The name and address of the petitioner who is filing the petition and the name and address of the person or organization that may be required to complete the court ordered emergency protective services.
(5) Certification that:
(A) notice has been given to the alleged endangered adult, the alleged endangered adult's attorney, if any, or the alleged endangered adult's next of kin, if any; and
(B) section 21.5 of this chapter regarding notice to the alleged endangered adult's next of kin has been complied with.
If notice has not been given, a description of the attempts to give notice shall be given.
(6) A description of the emergency protective services to be provided.
(c) If, after the hearing of the petition, the court determines that the endangered adult should be required to receive emergency protective services, the court shall issue an emergency protective order if the court finds the following:
(1) The individual is an endangered adult.
(2) A life threatening emergency exists.
(3) The endangered adult is in need of the proposed emergency protective services.
The court may issue the order ex parte.
(d) An emergency protective order must stipulate the following:
(1) The objectives of the emergency protective order.
(2) The least restrictive emergency protective services necessary to attain the objectives of the emergency protective order that the endangered adult must receive.
(3) The duration during which the endangered adult must receive the emergency protective services.
(4) That the emergency protective services unit or other person designated by the court shall do the following:
(A) Provide or arrange for the provision of the emergency

protective services ordered by the court.
(B) Petition the court to modify or terminate the emergency protective order if:
(i) the emergency protective services ordered by the court have not been effective in attaining the objectives of the emergency protective order;
(ii) the physical or mental health of the endangered adult is no longer in danger and the termination of the emergency protective order will not be likely to place the endangered adult's physical or mental health in danger; or
(iii) the endangered adult has consented to receive the emergency protective services ordered by the court.
(e) The court may issue an order to:
(1) enjoin a person from interfering with the delivery of services ordered by an emergency protective order issued under this section; or
(2) direct a person to take actions to implement the delivery of services ordered by an emergency protective order issued under this section.
(f) An emergency protective order issued under this section may not remain in effect for longer than:
(1) ten (10) days; or
(2) thirty (30) days if the adult protective services unit shows the court that an extraordinary need exists that requires the order to remain in effect for not more than thirty (30) days.
(g) If at the expiration of an order the adult protective services unit determines that the endangered adult is in need of further protective services and that the endangered adult does not consent to the receipt of the services, a petition may be filed under section 21 of this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.77-1992, SEC.3; P.L.110-1996, SEC.6; P.L.272-1999, SEC.29.

IC 12-10-3-29
Immunity of division or unit personnel from civil or criminal liability
Sec. 29. An officer, agency, or employee of the division or adult protective services unit who performs duties in good faith under this chapter in rendering care to an endangered adult is immune from both civil and criminal liability arising from acts or omissions in rendering the service or care to the endangered adult.
As added by P.L.2-1992, SEC.4.

IC 12-10-3-29.5
Appointment as representative of endangered adult
Sec. 29.5. (a) Except as provided in subsection (b), an adult protective services unit or a staff member of the adult protective services unit on the basis of the staff member's employment may not be designated as:
(1) a personal representative;         (2) a health care representative;
(3) a guardian;
(4) a guardian ad litem; or
(5) any other type of representative;
for an endangered adult.
(b) The:
(1) county prosecutor in the county in which the adult protective services unit is located; or
(2) head of the governmental entity if the adult protective services unit is operated by a governmental entity;
may give written permission for an adult protective services unit or a staff member of the adult protective services unit to be designated as a representative described in subsection (a)(1) through (a)(5).
As added by P.L.141-2006, SEC.40.

IC 12-10-3-30
Annual report
Sec. 30. The division shall report to the general assembly before February 2 of each year concerning the division's activities under this chapter during the preceding calendar year. The report must include the recommendations of the division relating to the need for continuing care of endangered adults under this chapter and must be in an electronic format under IC 5-14-6.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.5; P.L.28-2004, SEC.89.

IC 12-10-3-31
Persons not needing protective services
Sec. 31. An individual is not in need of protective services under this chapter:
(1) solely for the reason that the individual is being provided spiritual treatment in accordance with a recognized religious method of healing instead of specified medical treatment; and
(2) if the individual would not be considered to be an endangered adult if the individual were receiving the medical treatment.
As added by P.L.77-1992, SEC.4.



CHAPTER 4. ALZHEIMER'S DISEASE AND RELATED SENILE DEMENTIA PROGRAMS

IC 12-10-4-1
Care or treatment training programs
Sec. 1. The division shall develop new training programs as needed in the care of individuals with Alzheimer's disease or a related senile dementia, or identify and utilize existing training programs that satisfy criteria established by the division, for the following individuals who participate or assist in the care or treatment of individuals with Alzheimer's disease or a related senile dementia:
(1) Physicians licensed under IC 25-22.5.
(2) Registered nurses and practical nurses licensed under IC 25-23.
(3) Social service personnel.
(4) Other health care personnel.
(5) Families of individuals with Alzheimer's disease or other senile dementia.
As added by P.L.2-1992, SEC.4.

IC 12-10-4-2
Respite care pilot programs
Sec. 2. The division shall establish pilot programs for the provision of respite care and other supportive services, including home care services, for individuals with Alzheimer's disease or a related senile dementia and their families or caretakers. The purpose of a respite care program is to do the following:
(1) Provide relief to the family or caretaker of an individual with Alzheimer's disease or a related senile dementia from the stresses and responsibilities attendant to the individual's care.
(2) Prevent or reduce the incidence of inappropriate institutional care of individuals with Alzheimer's disease or a related senile dementia and enable the individuals to remain in the individuals' own homes as long as possible.
As added by P.L.2-1992, SEC.4.

IC 12-10-4-3
Consultation with support organizations
Sec. 3. The division shall consult with an Alzheimer's disease or related senile dementia support organization and other appropriate organizations in the development and evaluation of:
(1) programs established under sections 1 and 2 of this chapter; and
(2) other long term care initiatives.
As added by P.L.2-1992, SEC.4.

IC 12-10-4-4
Federal funding      Sec. 4. The director shall apply for federal funding that becomes available to the state for activities associated with Alzheimer's disease or related senile dementia.
As added by P.L.2-1992, SEC.4.

IC 12-10-4-5
Grants; annual report
Sec. 5. (a) The division may award grants to be used for Alzheimer's disease or related senile dementia activities to an entity that does any of the following:
(1) Operates a geriatric assessment unit.
(2) Provides or has the capability of providing diagnostic services or treatment for individuals with symptoms of Alzheimer's disease or a related senile dementia.
(3) Provides counseling to families of individuals with Alzheimer's disease or a related senile dementia.
(4) Conducts research or training in geriatrics.
(b) The division shall submit to the general assembly before November 1 of each year a report on services provided and research conducted with grant money. The report must be in an electronic format under IC 5-14-6 and must include the following:
(1) A description of any progress made by an entity awarded a grant under this section in discovering the cause of and a cure for Alzheimer's disease and related senile dementia and in improving the quality of care of individuals who have Alzheimer's disease or a related senile dementia.
(2) The characteristics and number of persons served by programs established with grants provided under this section.
(3) The costs of programs established with grants provided under this section.
(4) A general evaluation of the programs established with grants provided under this section.
As added by P.L.2-1992, SEC.4. Amended by P.L.28-2004, SEC.90.

IC 12-10-4-6
Rules
Sec. 6. The division shall adopt rules under IC 4-22-2 necessary to carry out this chapter, including the following:
(1) Rules for the award of grants under section 5 of this chapter.
(2) Rules to govern respite care pilot projects established under this chapter.
As added by P.L.2-1992, SEC.4.



CHAPTER 5. THE ALZHEIMER'S DISEASE AND RELATED SENILE DEMENTIA TASK FORCE

IC 12-10-5-1
"Task force" defined
Sec. 1. As used in this chapter, "task force" refers to the Alzheimer's disease and related senile dementia task force established by section 2 of this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-2
Establishment of task force
Sec. 2. The Alzheimer's disease and related senile dementia task force is established.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-3
Membership; appointment
Sec. 3. (a) The task force consists of thirteen (13) voting and four (4) nonvoting members as follows:
(1) Two (2) representatives of an Alzheimer's disease or related senile dementia support organization.
(2) Five (5) individuals with expertise in Alzheimer's disease or related senile dementia, including at least:
(A) one (1) physician with an unlimited license to practice medicine under IC 25-22.5; and
(B) one (1) psychologist with a license to practice psychology under IC 25-33.
(3) Two (2) health care providers that provide services to persons with Alzheimer's disease or related senile dementia.
(4) One (1) individual whose parent, spouse, brother, or sister is or was afflicted with Alzheimer's disease or related senile dementia.
(5) The commissioner of the state department of health or the commissioner's designee.
(6) The director or the director's designee.
(7) One (1) representative of the division of mental health and addiction.
(8) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) serve as nonvoting ex officio members of the task force.
(9) Two (2) members of the senate appointed by the president pro tempore of the senate. The members appointed under this subdivision:
(A) may not be members of the same political party; and
(B) serve as nonvoting ex officio members of the task force.
(b) The members of the task force designated by subsection (a)(1)

through (a)(4) shall be appointed by the governor.
As added by P.L.2-1992, SEC.4. Amended by P.L.140-1993, SEC.1; P.L.215-2001, SEC.35.

IC 12-10-5-4
Term of office
Sec. 4. Each member of the task force serves a term of four (4) years. A member appointed to fill a vacancy holds office for the remainder of the unexpired term.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-5
Quorum
Sec. 5. Eight (8) members of the task force constitute a quorum for transacting all business of the task force.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-6
Officers; election; term
Sec. 6. The task force shall elect by majority vote one (1) of its members as chairperson and one (1) of its members as vice chairperson. The chairperson and vice chairperson serve a term of one (1) year.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-7
Frequency of meetings
Sec. 7. The task force shall meet at least quarterly.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-8
Staff
Sec. 8. The division shall provide staff for the task force.
As added by P.L.2-1992, SEC.4.

IC 12-10-5-9
Expenses reimbursement
Sec. 9. (a) Each member of the task force who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the task force who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. As added by P.L.2-1992, SEC.4.

IC 12-10-5-10
Duties
Sec. 10. (a) The task force shall assist the division in carrying out the division's duties under IC 12-10-4 and IC 12-10-5.5, including the formulation of rules adopted under IC 12-10-4.
(b) The task force shall do the following:
(1) Identify areas of concern to be addressed by the division.
(2) Compile available research in the area of Alzheimer's disease or related senile dementia.
(3) Recommend services to the division to meet the needs of individuals with Alzheimer's disease or related senile dementia, including the needs of the individual's families.
(4) Recommend the development of training materials by the division for persons who care for or provide services to individuals with Alzheimer's disease or related senile dementia.
As added by P.L.2-1992, SEC.4. Amended by P.L.106-1997, SEC.3.



CHAPTER 5.5. ALZHEIMER'S AND DEMENTIA SPECIAL CARE DISCLOSURE

IC 12-10-5.5-1
"Alzheimer's and dementia special care" defined
Sec. 1. As used in this chapter, "Alzheimer's and dementia special care" means care provided to a person diagnosed with Alzheimer's disease, a related disorder, or dementia who resides in a health facility that:
(1) locks, secures, segregates, or provides a special program or special unit for residents with Alzheimer's disease, related disorders, or dementia; and
(2) advertises, markets, or promotes the health facility as providing Alzheimer's care services, dementia care services, or both.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-2
"Health facility" defined
Sec. 2. As used in this chapter, "health facility" means a facility that is licensed under or subject to IC 16-28.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-3
Disclosure form; contents
Sec. 3. A health facility that provides or offers Alzheimer's and dementia special care shall prepare a written disclosure in a form provided by the division that has been developed in conjunction with the long term care ombudsman's office and that contains the following information:
(1) The health facility's mission or philosophy statement concerning the needs of residents with Alzheimer's disease, a related disorder, or dementia.
(2) The process and criteria the health facility uses to determine placement, transfer, or discharge from Alzheimer's and dementia special care.
(3) The process for the assessment, establishment, and implementation of a plan of Alzheimer's and dementia special care, including how and when changes are made to a plan of care.
(4) The following information concerning the staff of the Alzheimer's and dementia special care unit:
(A) The staff-to-patient ratio for each shift.
(B) The positions and classifications of staff.
(C) The initial training or special education requirements of the staff.
(D) The qualities and amount of continuing education and in-service training required for staff.
(5) A description of the Alzheimer's and dementia special care unit and the unit's design features.         (6) The frequency and types of activities for the residents of the facility who have Alzheimer's disease, a related disorder, or dementia.
(7) The extent that the health facility's Alzheimer's and dementia special care unit and program offers family support programs and solicits input from family members.
(8) Guidelines for using physical and chemical restraints in providing Alzheimer's and dementia special care.
(9) An itemization of the health facility's charges and fees for Alzheimer's and dementia special care and related services.
(10) Any other features, services, or characteristics that the health facility believes distinguishes the health facility from Alzheimer's and dementia special care offered by other facilities.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-4
Form; requirements of health facility
Sec. 4. A health facility shall do the following with the disclosure form required under section 3 of this chapter:
(1) Submit the form to the division in December of each year.
(2) Make the form available to any individual seeking information on services for an individual with Alzheimer's disease or a related disorder.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-5
Form; requirements of division
Sec. 5. The division shall do the following with the disclosure form received from each health facility under section 4 of this chapter:
(1) Make the form available to any individual upon request.
(2) Publish all the disclosure forms before February of each year in a single publication to disseminate to the public upon request.
As added by P.L.106-1997, SEC.4.

IC 12-10-5.5-6
Rules
Sec. 6. The division may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.106-1997, SEC.4.



CHAPTER 6. RESIDENTIAL CARE ASSISTANCE

IC 12-10-6-1
Eligibility of county home residents; amount; rate; personal allowance; reimbursement rules; annual rate review
Sec. 1. (a) An individual who:
(1) is at least sixty-five (65) years of age, blind, or disabled; and
(2) is a resident of a county home;
is eligible to receive assistance payments from the state if the individual would be eligible for assistance under the federal Supplemental Security Income program except for the fact that the individual is residing in a county home.
(b) The amount of nonmedical assistance to be paid on behalf of a resident in a county home must be based on the daily rate established by the division. The rate for facilities under this section and licensed under IC 16-28 may not exceed an upper rate limit established by a rule adopted by the division.
(c) The rate for facilities under this section but not licensed under IC 16-28 must be the lesser of:
(1) an upper rate limit established by a rule adopted by the division; or
(2) a reasonable and adequate rate to meet the costs, determined by generally accepted accounting principles, that are incurred by efficiently and economically operated facilities in order to provide care and services in conformity with quality and safety standards and applicable laws and rules.
(d) The recipient shall be paid or allowed to retain from the recipient's income a monthly personal allowance. The amount:
(1) is fifty-two dollars ($52);
(2) is exempt from income eligibility consideration by the division; and
(3) may be exclusively used by the recipient for personal needs.
(e) In addition to the amount that may be retained as a personal allowance under this section, an individual is allowed to retain an amount equal to the individual's state and local income tax liability. The amount that may be retained during a month may not exceed one-third (1/3) of the individual's state and local income tax liability for the calendar quarter in which the month occurs. This amount is exempt from income eligibility consideration by the division. The amount retained shall be used by the individual to pay state or local income taxes owed.
(f) In addition to the amounts that may be retained under subsections (d) and (e), an eligible individual may retain a Holocaust victim's settlement payment. The payment is exempt from income eligibility consideration by the division.
(g) The personal allowance for one (1) month for an individual described in subsection (a) is the amount that an individual would be entitled to retain under subsection (d) plus an amount equal to one-half (1/2) of the remainder of:         (1) gross earned income for that month; minus
(2) the sum of:
(A) sixteen dollars ($16); plus
(B) the amount withheld from the person's paycheck for that month for payment of state income tax, federal income tax, and the tax prescribed by the federal Insurance Contribution Act (26 U.S.C. 3101 et seq.); plus
(C) transportation expenses for that month; plus
(D) any mandatory expenses required by the employer as a condition of employment.
(h) The division, in cooperation with the state department of health taking into account licensure requirements under IC 16-28, shall adopt rules under IC 4-22-2 governing the reimbursement to facilities under this section. The rules must be designed to determine the costs that must be incurred by efficiently and economically operated facilities to provide room, board, laundry, and other services, along with minimal administrative direction to individuals who receive residential care in the facilities under this section. A rule adopted under this subsection by:
(1) the division; or
(2) the state department of health;
must conform to the rules for residential care facilities that are licensed under IC 16-28.
(i) A rate established under this section may be appealed according to the procedures under IC 4-21.5.
(j) The division shall annually review each facility's rate using the following:
(1) Generally accepted accounting principles.
(2) The costs incurred by efficiently and economically operated facilities in order to provide care and services in conformity with quality and safety standards and applicable laws and rules.
As added by P.L.2-1992, SEC.4. Amended by P.L.2-1993, SEC.78; P.L.4-1993, SEC.37; P.L.5-1993, SEC.50; P.L.152-1995, SEC.2; P.L.24-1997, SEC.22; P.L.128-1999, SEC.6; P.L.272-1999, SEC.30; P.L.294-2001, SEC.1; P.L.141-2006, SEC.41.



CHAPTER 7. ADULT GUARDIANSHIP SERVICES

IC 12-10-7-1
"Incapacitated individual" defined
Sec. 1. As used in this chapter, "incapacitated individual" means an individual who:
(1) cannot be located upon reasonable inquiry;
(2) is unable:
(A) to manage in whole or in part the individual's property;
(B) to provide self-care; or
(C) to do either of the functions described in clauses (A) and (B);
because of mental illness, dementia, physical illness, infirmity, habitual drunkenness, excessive use of drugs, confinement, detention, duress, fraud, undue influence of others on the individual, or other disability (as that term is used in IC 12-10-10-3 or IC 12-14-15-1); or
(3) has a developmental disability.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.6.

IC 12-10-7-2
"Indigent adult" defined
Sec. 2. As used in this chapter, "indigent adult" means an individual who:
(1) is at least eighteen (18) years of age;
(2) has no appropriate person to serve as guardian; and
(3) either:
(A) has an annual gross income of not more than one hundred twenty-five percent (125%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902; or
(B) demonstrates the inability to obtain privately provided guardianship services.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-3
"Provider" defined
Sec. 3. As used in this chapter, "provider" refers to a regional guardianship services provider.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-4
"Region" defined
Sec. 4. As used in this chapter, "region" means a service provision region established by the division by rule adopted under IC 4-22-2.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-5
Establishment of program      Sec. 5. The adult guardianship services program is established to provide services within the limits of available funding for indigent incapacitated adults.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-6
Administration
Sec. 6. The director shall administer the program on a statewide basis.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-7
Rules
Sec. 7. The director of the division shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-7-8
Contracts for services; provider qualifications; specifications
Sec. 8. (a) The division shall contract in writing for the provision of the guardianship services required in each region with a nonprofit corporation that is:
(1) qualified to receive tax deductible contributions under Section 170 of the Internal Revenue Code; and
(2) located in the region.
(b) The division shall establish qualifications to determine eligible providers in each region.
(c) Each contract between the division and a provider must specify a method for the following:
(1) The establishment of a guardianship committee within the provider, serving under the provider's board of directors.
(2) The provision of money and services by the provider in an amount equal to at least twenty-five percent (25%) of the total amount of the contract and the provision by the division of the remaining amount of the contract. The division shall establish guidelines to determine the value of services provided under this subdivision.
(3) The establishment of procedures to avoid a conflict of interest for the provider in providing necessary services to each incapacitated individual.
(4) The identification and evaluation of indigent adults in need of guardianship services.
(5) The adoption of individualized service plans to provide the least restrictive type of guardianship or related services for each incapacitated individual, including the following:
(A) Designation as a representative payee by:
(i) the Social Security Administration;
(ii) the United States Office of Personnel Management;
(iii) the United States Department of Veterans Affairs; or
(iv) the United States Railroad Retirement Board.             (B) Limited guardianship under IC 29-3.
(C) Guardianship of the person or estate under IC 29-3.
(D) The appointment of:
(i) a health care representative under IC 16-36-1-7; or
(ii) a power of attorney under IC 30-5.
(6) The periodic reassessment of each incapacitated individual.
(7) The provision of legal services necessary for the guardianship.
(8) The training and supervision of paid and volunteer staff.
(9) The establishment of other procedures and programs required by the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.7; P.L.24-1997, SEC.27.

IC 12-10-7-9
Audits
Sec. 9. (a) Each provider is subject to periodic audit of the adult guardianship services program by an independent certified public accountant.
(b) The results of the audit required under subsection (a) must be submitted to the division.
As added by P.L.2-1992, SEC.4. Amended by P.L.21-1996, SEC.8; P.L.24-1997, SEC.28.



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. COMMUNITY AND HOME OPTIONS TO INSTITUTIONAL CARE FOR THE ELDERLY AND DISABLED PROGRAM

IC 12-10-10-1
"Case management" defined
Sec. 1. As used in this chapter, "case management" means an administrative function conducted locally by an area agency on aging that includes the following:
(1) Assessment of an individual to determine the individual's functional impairment level and corresponding need for services.
(2) Development of a care plan addressing an eligible individual's needs.
(3) Supervision of the implementation of appropriate and available services for an eligible individual.
(4) Advocacy on behalf of an eligible individual's interests.
(5) Monitoring the quality of community and home care services provided to an eligible individual.
(6) Reassessment of the care plan to determine the continuing need and effectiveness of the community and home care services provided to an eligible individual under this chapter.
(7) Provision of information and referral services to individuals in need of community and home care services.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.5; P.L.154-1995, SEC.1.

IC 12-10-10-1.5
"Activities of daily living" defined
Sec. 1.5. As used in this chapter, "activities of daily living" refers to an activity described in the long term care services eligibility screen.
As added by P.L.150-1995, SEC.6.

IC 12-10-10-2
"Community and home care services" defined
Sec. 2. As used in this chapter, "community and home care services" means services provided within the limits of available funding to an eligible individual. The term includes the following:
(1) Homemaker services and attendant care, including personal care services.
(2) Respite care services and other support services for primary or family caregivers.
(3) Adult day care services.
(4) Home health services and supplies.
(5) Home delivered meals.
(6) Transportation.
(7) Attendant care services provided by a registered personal services attendant under IC 12-10-17.1 to persons described in IC 12-10-17.1-6.         (8) Other services necessary to prevent institutionalization of eligible individuals when feasible.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.7; P.L.154-1995, SEC.2; P.L.255-2001, SEC.10; P.L.141-2006, SEC.43.

IC 12-10-10-3
"Disabled" defined
Sec. 3. As used in this chapter, "disabled" refers to an individual with a severe chronic disability that is attributable to a mental or physical impairment or combination of mental and physical impairments that is likely to continue indefinitely.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-4
"Eligible individual" defined
Sec. 4. (a) As used in this chapter, "eligible individual" means an individual who:
(1) is a resident of Indiana;
(2) is:
(A) at least sixty (60) years of age; or
(B) disabled;
(3) has assets that do not exceed five hundred thousand dollars ($500,000), as determined by the division; and
(4) qualifies under criteria developed by the board as having an impairment that places the individual at risk of losing the individual's independence, as described in subsection (b).
(b) For purposes of subsection (a), an individual is at risk of losing the individual's independence if the individual is unable to perform two (2) or more activities of daily living. The use by or on behalf of the individual of any of the following services or devices does not make the individual ineligible for services under this chapter:
(1) Skilled nursing assistance.
(2) Supervised community and home care services, including skilled nursing supervision.
(3) Adaptive medical equipment and devices.
(4) Adaptive nonmedical equipment and devices.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.8; P.L.246-2005, SEC.99.

IC 12-10-10-4.5
"Long term care services eligibility screen" defined
Sec. 4.5. (a) As used in this chapter, "long term care services eligibility screen" refers to the long term care services eligibility screen used by the division in making eligibility determinations under this chapter.
(b) The long term care services eligibility screen must conform with the activities of daily living standard established by this chapter.
As added by P.L.150-1995, SEC.9.
IC 12-10-10-5
"Program" defined
Sec. 5. As used in this chapter, "program" refers to the community and home options to institutional care for the elderly and disabled program established by this chapter.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-6
Establishment of program; administration; duties of division
Sec. 6. The community and home options to institutional care for the elderly and disabled program is established. The division shall administer the program and shall do the following:
(1) Adopt rules under IC 4-22-2 for the coordination of the program.
(2) Administer state and federal money for the program.
(3) Develop and implement a process for the management and operation of the program locally through the area agencies on aging based upon criteria developed by the division.
(4) Approve the selection of community and home care services providers based upon criteria developed by the division.
(5) Review and approve community and home care services plans developed by services providers.
(6) Provide training and technical assistance for the staff providers.
(7) Select or contract with agencies throughout Indiana to provide community and home care services.
(8) Assist the office in applying for Medicaid waivers from the United States Department of Health and Human Services to fund community and home care services needed by eligible individuals under this chapter.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.10; P.L.154-1995, SEC.3; P.L.112-1997, SEC.2.

IC 12-10-10-6.3
Long term care eligibility screen; publication; public inspection
Sec. 6.3. (a) The division shall file for publication in the Indiana Register a copy of the long term care services eligibility screen.
(b) The division shall:
(1) keep on file in the division's office; and
(2) make available for public inspection during regular business hours;
a copy of the long term care services eligibility screen.
(c) The division shall provide a copy of the long term care services eligibility screen to any individual upon request.
As added by P.L.150-1995, SEC.11.

IC 12-10-10-6.5
Restrictions on adoption of rules or criteria governing eligibility
Sec. 6.5. (a) The division shall not adopt any rule governing the eligibility of an individual under this chapter that is more restrictive

than the definition of eligible individual in section 4 of this chapter.
(b) The division and the board shall not adopt an eligibility criterion that is more restrictive than the definition of eligible individual described in section 4 of this chapter.
(c) Any:
(1) eligibility rule adopted by the division; or
(2) eligibility criterion adopted by the division or the board;
must be specific to the program established under this chapter and may not be defined by reference to a rule, guideline, or procedure for another program or service, for a service provided under a Medicaid waiver, or for institutional care.
As added by P.L.150-1995, SEC.12.

IC 12-10-10-7
Agency conducting case management not to provide services; exception
Sec. 7. (a) Except as provided in subsection (b), the case management under this chapter of an individual leading to participation in the program may not be conducted by any agency that delivers services under the program.
(b) If the division determines that there is no alternative agency capable of delivering services to the individual, the area agency on aging that performs the assessment under the program may also deliver the services.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.13; P.L.154-1995, SEC.4.

IC 12-10-10-8
Distribution of funds for home health services
Sec. 8. Except as provided in section 9 of this chapter, state money for home health services under this chapter must be distributed only to licensed health care professionals, facilities, and agencies.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-9
Eligible individuals' relatives training program; reimbursement for provision of services by relative
Sec. 9. (a) The division shall establish a program to train relatives of eligible individuals to provide homemaker and personal care services to those eligible individuals.
(b) Relatives of eligible individuals who complete the training program established under this section are eligible for reimbursement under this chapter or under the Medicaid program for the provision of homemaker and personal care services to those eligible individuals. Reimbursement under the Medicaid program is limited to those cases in which the provision of homemaker and personal care services to an eligible individual by a relative results in financial hardship to the relative.
As added by P.L.2-1992, SEC.4.
IC 12-10-10-10
Services funding; source
Sec. 10. Federal social services block grant money shall be used to fund services under this chapter that are not otherwise reimbursable under the Medicaid program.
As added by P.L.2-1992, SEC.4.

IC 12-10-10-11
Reporting requirement; contents; submission to board and general assembly; funding
Sec. 11. (a) Before October 1 of each year, the division, in conjunction with the office of the secretary, shall prepare a report for review by the board and the general assembly. The report must include the following information regarding clients and services of the community and home options to institutional care for the elderly and disabled program and other long term care home and community based programs:
(1) The amount and source of all local, state, and federal dollars spent.
(2) The use of the community and home options to institutional care for the elderly and disabled program in supplementing the funding of services provided to clients through other programs.
(3) The number and types of participating providers.
(4) An examination of:
(A) demographic characteristics; and
(B) impairment and medical characteristics.
(5) A comparison of costs for all publicly funded long term care programs.
(6) Client care outcomes.
(7) A determination of the estimated number of applicants for services from the community and home options to institutional care for the elderly and disabled program who have:
(A) one (1) assessed activity of daily living that cannot be performed;
(B) two (2) assessed activities of daily living that cannot be performed; and
(C) three (3) or more assessed activities of daily living that cannot be performed;
and the estimated effect of the results under clauses (A), (B), and (C) on program funding, program savings, client access, client care outcomes, and comparative costs with other long term care programs.
(b) After receiving the report described in subsection (a), the board may do the following:
(1) Review and comment on the report.
(2) Solicit public comments and testimony on the report.
(3) Incorporate its own opinions into the report.
(c) The board shall submit the report in an electronic format under IC 5-14-6 along with any additions made under subsection (b) to the general assembly after November 15 and before December 31 each

year.
(d) Funding for the report must come entirely from:
(1) funds already available for similar purposes;
(2) discretionary funds available to the division or the office of the secretary;
(3) reversion funds; and
(4) private funds and grants.
As added by P.L.150-1995, SEC.14. Amended by P.L.2-1996, SEC.233; P.L.28-2004, SEC.91.

IC 12-10-10-12
Negotiation of reimbursement rates
Sec. 12. (a) The office of the secretary, in consultation with the local area agencies on aging, shall negotiate reimbursement rates for services provided under this chapter.
(b) Payments for services under this chapter may not be counted in a Medicaid recipient's spend down requirement in IC 12-15.
As added by P.L.246-2005, SEC.100.



CHAPTER 11. COMMUNITY AND HOME OPTIONS TO INSTITUTIONAL CARE FOR THE ELDERLY AND DISABLED BOARD



CHAPTER 11.5. LONG TERM CARE SERVICES

IC 12-10-11.5-1
"Institution"
Sec. 1. As used in this chapter, "institution" means any of the following:
(1) A health facility licensed under IC 16-28.
(2) An intermediate care facility for the mentally retarded.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-2
Subjectivity; responsibility of ensuring costs
Sec. 2. (a) This chapter is subject to funding available to the office of the secretary of family and social services.
(b) The secretary and the director of the state budget agency are responsible for ensuring that the cost of the services provided under this chapter does not exceed the total amount of funding, including state and federal funds, that is made available by the budget agency for the program established under this chapter to provide long term care, including home and community based services.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-3
Establishment of home and community based long term care services
Sec. 3. The office of the secretary of family and social services shall establish a comprehensive program of home and community based long term care services to provide eligible individuals with care that is not more costly than services provided to similarly situated individuals who reside in institutions.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-4
Eligibility
Sec. 4. An individual who has resided in the state for at least ninety (90) days shall be eligible for the home and community based long term care services program if the individual:
(1) participates in, or has been determined to be eligible for, the community and home options to institutional care for the elderly and disabled program established by IC 12-10-10-6; or
(2) meets the following requirements, which must meet the general eligibility standards for an individual receiving services under a home and community based Medicaid waiver:
(A) Has an income of not more than three hundred percent (300%) of the federal Supplemental Security Income level.
(B) Is unable to perform at least three (3) activities of daily living determined by an assessment conducted by an area agency on aging case manager or any other agency the state has contracted with to perform assessments.             (C) Is at risk of being placed in an institution or is currently residing in an institution and has been determined to be eligible for services under IC 12-10-10 or under a home and community based Medicaid waiver.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-5
Access to services
Sec. 5. The state shall provide access to the following long term care services that are appropriate and needed for an individual who is eligible for these services under this chapter:
(1) Any home and community based service that is available through:
(A) the community and home options to institutional care for the elderly and disabled program; or
(B) any state Medicaid waiver.
(2) Personal care services.
(3) Self-directed care.
(4) Assisted living.
(5) Adult foster care.
(6) Adult day care services.
(7) The provision of durable medical equipment or devices.
(8) Housing modifications.
(9) Adaptive medical equipment and devices.
(10) Adaptive nonmedical equipment and devices.
(11) Any other service that is necessary to maintain an individual in a home and community based setting.
As added by P.L.274-2003, SEC.5.

IC 12-10-11.5-6
Determination of savings; report
Sec. 6. (a) The office of the secretary of family and social services shall annually determine any state savings generated by home and community based services under this chapter by reducing the use of institutional care.
(b) The secretary shall annually report to the governor, the budget agency, the budget committee, the select joint commission on Medicaid oversight, and the executive director of the legislative services agency the savings determined under subsection (a). A report under this subsection to the executive director of the legislative services agency must be in an electronic format under IC 5-14-6.
(c) Savings determined under subsection (a) may be used to fund the state's share of additional home and community based Medicaid waiver slots.
As added by P.L.274-2003, SEC.5. Amended by P.L.28-2004, SEC.92; P.L.97-2004, SEC.50.

IC 12-10-11.5-7
Use of volunteers      Sec. 7. When possible, the office of the secretary of family and social services shall make use of volunteers and volunteer groups, including faith based groups, when executing its duties under this chapter.
As added by P.L.274-2003, SEC.5.



CHAPTER 12. HEALTH FACILITY PREADMISSION SCREENING

IC 12-10-12-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" means the area agency on aging designated by the division to carry out this chapter in the agency's established administrative region.
As added by P.L.2-1992, SEC.4. Amended by P.L.150-1995, SEC.16; P.L.154-1995, SEC.5.



CHAPTER 13. LONG TERM CARE OMBUDSMAN PROGRAM

IC 12-10-13-1 Repealed
(Repealed by P.L.139-1993, SEC.24.)



CHAPTER 14. REPRESENTATIVE PAYEES AND BILL PAYERS

IC 12-10-14-1
"Bill payer" defined
Sec. 1. As used in this chapter, "bill payer" means a person appointed by the bureau under this chapter to provide one (1) or more of the following services in order to assist a low income individual who is able to make responsible decisions about financial matters but needs assistance:
(1) Paying bills each month and keeping records.
(2) Establishing a budget.
(3) Opening, organizing, and sending out mail.
(4) Assisting the individual in check writing, with all checks to be signed by the individual.
(5) Balancing checkbooks.
(6) Making referrals to other agencies when necessary.
As added by P.L.141-1993, SEC.1.



CHAPTER 15. FILING DISCLOSURE DOCUMENTS FOR HOUSING WITH SERVICES ESTABLISHMENTS

IC 12-10-15-1
Applicability of chapter
Sec. 1. This chapter applies to a person who enters into a contract or extends the term of an existing contract with an individual to reside in a housing with services establishment.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-1.5
"Administrator" defined
Sec. 1.5. As used in this chapter, "administrator" means a natural person who administers, manages, supervises, or is in general administrative charge of a housing with services establishment.
As added by P.L.184-2003, SEC.3.

IC 12-10-15-2
"Health related services" defined
Sec. 2. As used in this chapter, health related services" means home health services as listed under IC 16-27-1-5(b) and IC 16-27-1-5(c), attendant and personal care services, professional nursing services, and the central storage and distribution of medications.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-3
"Housing with services establishment" defined
Sec. 3. (a) As used in this chapter, "housing with services establishment" means an establishment providing sleeping accommodations to at least five (5) residents and offering or providing for a fee:
(1) at least one (1) regularly scheduled health related service; or
(2) at least two (2) regularly scheduled supportive services;
whether offered or provided directly by the establishment or by another person arranged for by the establishment.
(b) The term does not include the following:
(1) A comprehensive care facility licensed under IC 16-28-2.
(2) A hospital licensed under IC 16-21.
(3) A group home licensed under IC 31-27 or IC 12-28-4.
(4) An establishment that serves as a shelter for battered women or other similar purpose.
(5) Private homes in which the residents are related by kinship, law, or affinity with the person offering the services.
(6) An organized condominium, cooperative, common interest community, or owner's association where at least eighty percent (80%) of the units that comprise the condominium, cooperative, or common interest community are occupied by individuals who are the owners, members, or shareholders of the units. As added by P.L.73-1998, SEC.7. Amended by P.L.145-2006, SEC.69.

IC 12-10-15-4
"Operator" defined
Sec. 4. As used in this chapter, "operator" means a person that operates a housing with services establishment.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-5
"Resident" defined
Sec. 5. As used in this chapter, "resident" means an individual who has a contract to reside in a housing with services establishment.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-6
"Supportive services" defined
Sec. 6. As used in this chapter, "supportive services" means help with personal laundry, handling or assisting with personal funds of the residents, or arranging for medical services, health related services, or social services. The term does not include making referrals, assisting a resident in contacting a service provider of the resident's choice, or contacting a service provider in an emergency.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-7
Filing of disclosure document; contents
Sec. 7. (a) An operator shall file a disclosure document for each housing with services establishment with the director. If an operator fails to file a disclosure document, the operator may not:
(1) enter into or extend the term of a contract with an individual to reside in a housing with services establishment; or
(2) use the term "assisted living" to describe the housing with services establishment's services and operations to the public.
(b) The operator's disclosure document must be filed with the director on forms prescribed by the director and must be verified by the operator. The disclosure document must contain the following information:
(1) An initial disclosure statement, as described in section 11 of this chapter.
(2) The contract to be executed between the housing with services establishment and the resident.
(3) Any other information required by the director under this chapter.
(c) An operator of a housing with services establishment that has filed a disclosure document as provided in this section shall notify the director within thirty (30) days after a change in the:
(1) business name or address of the establishment;
(2) name or mailing address of the owner or owners; or
(3) name or mailing address of the managing agent. The director may not charge a fee for submission of the notice.
(d) An operator of a new housing with services establishment must file a disclosure document within sixty (60) days of the first occurrence of the following:
(1) The first contract with a resident is signed.
(2) The first resident moves into the housing with services establishment.
(e) Upon receipt of a disclosure document, the director shall mark the disclosure document to indicate that the document has been filed.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-8
Names and mailing addresses required in disclosure document
Sec. 8. An operator shall provide the following information concerning the operator's housing with services establishment to the director with the operator's disclosure document:
(1) The business name, street address, and mailing address of the establishment.
(2) The name and mailing address of the owner or owners of the establishment. If the owner or owners are not natural persons, the operator must provide identification of the type of business entity of the owner or owners, and the name and addresses of the officers and members of the governing body, or comparable persons for other types of business entities of the owner or owners.
(3) The name and mailing address of the managing agent, whether through management agreement or lease arrangement, of the establishment, if different from the owner or owners, and the name of the on-site manager, if any.
(4) The name and address of at least one (1) individual who is responsible for dealing with the director on all matters subject to this chapter.
As added by P.L.73-1998, SEC.7. Amended by P.L.1-1999, SEC.34.

IC 12-10-15-9
Housing with services establishment contracts
Sec. 9. (a) Each resident or the resident's representative must be given a complete copy of the contract between the establishment and the resident or the resident's representative and all supporting documents and attachments and any changes whenever changes are made.
(b) A housing with services establishment contract must include the following elements in the contract or through supporting documents or attachments in clear and understandable language:
(1) Name, street address, and mailing address of the housing with services establishment.
(2) The name and mailing address of the owner or owners of the housing with services establishment and, if the owner or owners are not natural persons, identification of the type of business entity of the owner or owners.         (3) The name and mailing address of the managing agent, through management agreement or lease arrangement, of the establishment, if different from the owner or owners.
(4) A statement describing the disclosure document and licensure status, if any, of the housing with services establishment and any person providing health related services or supportive services under arrangement with the operator.
(5) The term of the contract.
(6) A description of the services to be provided to the resident in the base rate to be paid by the resident or on the resident's behalf.
(7) A description of any additional services available for an additional fee from the housing with services establishment directly or through arrangements with the establishment.
(8) The fee schedules outlining the cost of any additional services.
(9) A description of the process through which the contract may be modified, amended, or terminated.
(10) A description of the housing with services establishment's complaint resolution process available to the residents.
(11) The resident's designated representative, if any.
(12) The housing with services establishment's referral procedures if the contract is terminated.
(13) The criteria used by the housing with services establishment to determine who may continue to reside in the establishment. The criteria must address the following:
(A) When a resident must be transferred because the establishment and the resident are unable to develop a means for assuring that the resident is able to respond to an emergency in a manner that is consistent with local fire and safety requirements.
(B) When the establishment is unable to assure that the resident's physical, mental, and psychosocial needs can be met.
(14) A description of the process for assuring that the resident's needs are assessed on admission and periodically thereafter in conjunction with the resident and the resident's representative and for assuring that the resident's physical, mental, and psychosocial needs are met within the terms of the contract criteria for residence provided under subdivision (13).
(15) The billing and payment procedures and requirements.
(c) The housing with services establishment contract must state that:
(1) except as stated in the contract, residency in the housing with services establishment may not be terminated due to a change in a resident's health or care needs;
(2) the ability of a resident to engage in activities away from the establishment regardless of the time, duration, and distance of the activities may not be restricted;
(3) except to protect the rights and activities of other residents,

the housing with services establishment may not restrict the ability of the resident to have visitors and to receive family members and guests; and
(4) except as stated in the contract and identified in the disclosure document, an operator may not:
(A) restrict the ability of a resident to use a home health agency, home health provider, or case management service of the resident's choice; or
(B) require a resident to use home health services.
(d) Except where the resident's health or safety or the health or safety of others are endangered, an operator shall provide at least thirty (30) days notice to the resident or the resident's designated representative before terminating the resident's residency.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-10
Annual disclosure document
Sec. 10. Unless extended by the written consent of the director, each year after the initial year in which an operator has filed a disclosure document under section 7 of this chapter, the operator shall file with the director within four (4) months after the end of the operator's fiscal year an annual disclosure document.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-11
Amendment of disclosure document
Sec. 11. (a) An operator shall amend its initial disclosure document filed with the director under sections 7 and 8 of this chapter at any time if necessary to prevent the initial or annual disclosure document from containing any material misstatement of fact or omission of a material fact.
(b) Upon the sale of a housing with services establishment to a new owner, the new owner shall amend the currently filed disclosure document to reflect the fact of sale and any other fact that is required to be disclosed in the disclosure document.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-12
Standardized disclosure document
Sec. 12. (a) The director shall develop a standardized disclosure document to be filed by the housing with services establishment.
(b) The standardized disclosure document must include the following:
(1) The name and mailing address of the owner or owners of the housing with services establishment and, if the owner or owners are not individuals, identification of the type of business entity of the owner or owners.
(2) The name and mailing address of the managing agent, through management agreement or lease arrangement, of the establishment, if different from the owner or owners.         (3) A description of the services to be provided to the resident in the base rate to be paid by the resident or on the resident's behalf.
(4) A description of additional services available for an additional fee from the establishment directly or through arrangements with the establishment.
(5) Fee schedules outlining the cost of additional services.
(6) A description of the process through which the contract may be modified, amended, or terminated.
(7) A description of the establishment's complaint resolution process available to the residents and the establishment's referral procedures if the contract is terminated.
(8) The criteria used by the establishment to determine who may continue to reside in the housing with services establishment.
(c) The disclosure document must be:
(1) provided to a prospective resident or prospective resident's legal guardian; and
(2) made readily available to a resident or a resident's legal guardian.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-13
Regulatory authority of health department not affected
Sec. 13. This chapter does not preclude the authority of the state department of health to regulate:
(1) a home health agency, as provided in IC 16-27 and rules adopted under IC 16-27; or
(2) a health facility, as provided in IC 16-28 and rules adopted under IC 16-28.
As added by P.L.73-1998, SEC.7.

IC 12-10-15-14
Adoption of rules
Sec. 14. (a) The director shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The director shall adopt rules concerning the following:
(1) Procedures for the posting of notices at housing with services establishments, area agencies on aging, and centers for independent living (as defined by IC 12-12-8-1) that advise residents of their rights under this chapter.
(2) Procedures for residents and their representatives to file complaints with the director concerning violations of this chapter.
As added by P.L.73-1998, SEC.7. Amended by P.L.184-2003, SEC.4.

IC 12-10-15-15
Enforcement; penalties
Sec. 15. (a) The director shall enforce this chapter.
(b) The director may impose a penalty of not less than one

hundred dollars ($100) but not more than one thousand dollars ($1,000) for each day of violation of this chapter. However, the total penalty for each violation may not exceed ten thousand dollars ($10,000).
(c) A person aggrieved by a penalty imposed under this section may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within fifteen (15) days after the penalty is imposed, the determination of the director and the penalty is final.
(d) If the director determines that a housing with services establishment has had substantial and repeated violations of this chapter, the director may prohibit a housing with services establishment from using the term "assisted living" to describe the housing with services establishment's services and operations to the public.
(e) If the director determines that an operator or administrator of a housing with services establishment has intentionally violated this chapter or has made fraudulent and material misrepresentations to a resident, the director may request the attorney general to investigate and take appropriate action against the operator or administrator.
(f) Penalties collected under this section shall be deposited in the state general fund.
As added by P.L.184-2003, SEC.5.



CHAPTER 16. INDIANA PRESCRIPTION DRUG PROGRAM

IC 12-10-16-1
"Account" defined
Sec. 1. "Account" refers to the Indiana prescription drug account established under IC 4-12-8.
As added by P.L.21-2000, SEC.8. Amended by P.L.291-2001, SEC.77.

IC 12-10-16-2
"Program" defined
Sec. 2. "Program" refers to the Indiana prescription drug program established under section 3 of this chapter.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-3
Administration of program
Sec. 3. The office of the secretary shall administer a program implementing the recommendations of the prescription drug advisory committee to provide access to needed pharmaceuticals to ensure the health and welfare of Indiana's low-income senior citizens.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-4
Reports on recommendations
Sec. 4. The office of the secretary shall report to the budget committee on the recommendations made by the prescription drug advisory committee.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-5
Adoption of rules
Sec. 5. (a) The office may adopt rules under IC 4-22-2 to implement the program.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement the program on an emergency basis.
As added by P.L.21-2000, SEC.8.

IC 12-10-16-6
Payment of expenses and costs
Sec. 6. The administrative expenses and benefit costs of the program shall be paid from the account.
As added by P.L.21-2000, SEC.8. Amended by P.L.291-2001, SEC.78.



CHAPTER 17. REPEALED



CHAPTER 17.1. INDIVIDUALS IN NEED OF SELF-DIRECTED IN-HOME CARE

IC 12-10-17.1-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) An individual who provides attendant care services and who is employed by and under the direct control of a home health agency (as defined in IC 12-15-34-1).
(2) An individual who provides attendant care services and who is employed by and under the direct control of a licensed hospice program under IC 16-25.
(3) An individual who provides attendant care services and who is employed by and under the control of an employer that is not the individual who is receiving the services.
(4) A practitioner (as defined in IC 25-1-9-2) who is practicing under the scope of the practitioner's license (as defined in IC 25-1-9-3).
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-2
"Ancillary services" defined
Sec. 2. As used in this chapter, "ancillary services" means services ancillary to the basic services provided to an individual in need of self-directed in-home care who needs at least one (1) of the basic services (as defined in section 4 of this chapter). The term includes the following:
(1) Homemaker services, including shopping, laundry, cleaning, and seasonal chores.
(2) Companion services, including transportation, letter writing, mail reading, and escort services.
(3) Assistance with cognitive tasks, including managing finances, planning activities, and making decisions.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-3
"Attendant care services" defined
Sec. 3. As used in this chapter, "attendant care services" means those basic and ancillary services that the individual chooses to direct and supervise a personal services attendant to perform and that enable an individual in need of self-directed in-home care to live in the individual's home and community rather than in an institution and to carry out functions of daily living, self-care, and mobility.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-4
"Basic services" defined
Sec. 4. As used in this chapter, "basic services" means a function that could be performed by the individual in need of self-directed in-home care if the individual were not physically disabled. The term

includes the following:
(1) Assistance in getting in and out of beds, wheelchairs, and motor vehicles.
(2) Assistance with routine bodily functions, including:
(A) health related services (as defined in section 5 of this chapter);
(B) bathing and personal hygiene;
(C) dressing and grooming; and
(D) feeding, including preparation and cleanup.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-5
"Health related services" defined
Sec. 5. As used in this chapter, "health related services" means those medical activities that, in the written opinion of the attending physician submitted to the case manager of the individual in need of self-directed in-home care, could be performed by the individual if the individual were physically capable, and if the medical activities can be safely performed in the home, and:
(1) are performed by a person who has been trained or instructed on the performance of the medical activities by an individual in need of self-directed in-home care who is, in the written opinion of the attending physician submitted to the case manager of the individual in need of self-directed in-home care, capable of training or instructing the person who will perform the medical activities; or
(2) are performed by a person who has received training or instruction from a licensed health professional, within the professional's scope of practice, in how to properly perform the medical activity for the individual in need of self-directed in-home care.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-6
"Individual in need of self-directed in-home care" defined
Sec. 6. As used in this chapter, "individual in need of self-directed in-home care" means a disabled individual, or person responsible for making health related decisions for the disabled individual, who:
(1) is approved to receive Medicaid waiver services under 42 U.S.C. 1396n(c), or is a participant in the community and home options to institutional care for the elderly and disabled program under IC 12-10-10;
(2) is in need of attendant care services because of impairment;
(3) requires assistance to complete functions of daily living, self-care, and mobility, including those functions included in attendant care services;
(4) chooses to self-direct a paid personal services attendant to perform attendant care services; and
(5) assumes the responsibility to initiate self-directed in-home care and exercise judgment regarding the manner in which

those services are delivered, including the decision to employ, train, and dismiss a personal services attendant.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-7
"Licensed health professional" defined
Sec. 7. As used in this chapter, "licensed health professional" means any of the following:
(1) A registered nurse.
(2) A licensed practical nurse.
(3) A physician with an unlimited license to practice medicine or osteopathic medicine.
(4) A licensed dentist.
(5) A licensed chiropractor.
(6) A licensed optometrist.
(7) A licensed pharmacist.
(8) A licensed physical therapist.
(9) A certified occupational therapist.
(10) A certified psychologist.
(11) A licensed podiatrist.
(12) A licensed speech-language pathologist or audiologist.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-8
"Personal services attendant" defined
Sec. 8. As used in this chapter, "personal services attendant" means an individual who is registered to provide attendant care services under this chapter and who has entered into a contract with an individual and acts under the individual's direction to provide attendant care services that could be performed by the individual if the individual were physically capable.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-9
"Self-directed in-home health care" defined
Sec. 9. As used in this chapter, "self-directed in-home health care" means the process by which an individual, who is prevented by a disability from performing basic and ancillary services that the individual would perform if not disabled, chooses to direct and supervise a paid personal services attendant to perform those services in order for the individual to live in the individual's home and community rather than an institution.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-10
Registration; prohibition
Sec. 10. (a) An individual may not provide attendant care services for compensation from Medicaid or the community and home options to institutional care for the elderly and disabled program for an individual in need of self-directed in-home care services unless the

individual is registered under section 12 of this chapter.
(b) An individual who is a legally responsible relative of an individual in need of self-directed in-home care, including a parent of a minor individual and a spouse, is precluded from providing attendant care services for compensation under this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-11
Registration requirement
Sec. 11. An individual who desires to provide attendant care services must register with the division or with an organization designated by the division.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-12
Registration by the division; duties of the division
Sec. 12. (a) The division shall register an individual who provides the following:
(1) A personal resume containing information concerning the individual's qualifications, work experience, and any credentials the individual may hold. The individual must certify that the information contained in the resume is true and accurate.
(2) The individual's limited criminal history check from the Indiana central repository for criminal history information under IC 10-13-3 or another source allowed by law.
(3) If applicable, the individual's state nurse aide registry report from the state department of health. This subdivision does not require an individual to be a nurse aide.
(4) Three (3) letters of reference.
(5) A registration fee. The division shall establish the amount of the registration fee.
(6) Proof that the individual is at least eighteen (18) years of age.
(7) Any other information required by the division.
(b) A registration is valid for two (2) years. A personal services attendant may renew the personal services attendant's registration by updating any information in the file that has changed and by paying the fee required under subsection (a)(5). The limited criminal history check and report required under subsection (a)(2) and (a)(3) must be updated every two (2) years.
(c) The division and any organization designated under section 11 of this chapter shall maintain a file for each personal services attendant that contains:
(1) comments related to the provision of attendant care services submitted by an individual in need of self-directed in-home care who has employed the personal services attendant; and
(2) the items described in subsection (a)(1) through (a)(4).
(d) Upon request, the division shall provide to an individual in need of self-directed in-home care the following:
(1) Without charge, a list of personal services attendants who

are registered with the division and available within the requested geographic area.
(2) A copy of the information of a specified personal services attendant who is on file with the division under subsection (c). The division may charge a fee for shipping, handling, and copying expenses.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-13
Physician's written opinion
Sec. 13. The case manager of an individual in need of self-directed in-home care shall maintain an attending physician's written opinion submitted under section 5 of this chapter in a case file that is maintained for the individual by the case manager.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-14
Employer; immunity; liability
Sec. 14. (a) A personal services attendant who is hired by the individual in need of self-directed in-home care is an employee of the individual in need of self-directed in-home care.
(b) The division is not liable for any actions of a personal services attendant or an individual in need of self-directed in-home care.
(c) A personal services attendant and an individual in need of self-directed in-home care are each liable for any negligent or wrongful act or omission in which the person personally participates.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-15
Responsibilities of individuals in need of self-directed in-home care
Sec. 15. (a) Except as provided in subsection (b), an individual in need of self-directed in-home care is responsible for recruiting, hiring, training, paying, certifying any employment related documents, dismissing, and supervising in the individual's home during service hours a personal services attendant who provides attendant care services for the individual.
(b) If an individual in need of self-directed in-home care is:
(1) less than twenty-one (21) years of age; or
(2) unable to direct in-home care because of a brain injury or mental deficiency;
the individual's parent, spouse, legal guardian, or a person possessing a valid power of attorney for the individual, may make employment, care, and training decisions and certify any employment related documents on behalf of the individual.
(c) An individual in need of self-directed in-home care or an individual under subsection (b) and the individual's case manager shall develop an authorized care plan. The authorized care plan must include a list of weekly services or tasks that must be performed to comply with the authorized care plan.
As added by P.L.141-2006, SEC.44.
IC 12-10-17.1-16
Rules
Sec. 16. The division shall adopt rules under IC 4-22-2 concerning:
(1) the method of payment to a personal services attendant who provides authorized services under this chapter; and
(2) record keeping requirements for personal attendant services.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-17
Contracts
Sec. 17. The individual in need of self-directed in-home care and the personal services attendant must each sign a contract, in a form approved by the division, that includes, at a minimum, the following provisions:
(1) The responsibilities of the personal services attendant.
(2) The frequency the personal services attendant will provide attendant care services.
(3) The duration of the contract.
(4) The hourly wage of the personal services attendant. The wage may not be less than the federal minimum wage or more than the rate that the recipient is eligible to receive under a Medicaid home and community based services waiver or the community and home options to institutional care for the elderly and disabled program for attendant care services.
(5) Reasons and notice agreements for early termination of the contract.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-18
Amendment of home and community based services waiver program; payments not considered income
Sec. 18. (a) The office shall amend the home and community based services waiver program under the state Medicaid plan to provide for the payment for attendant care services provided by a personal services attendant for an individual in need of self-directed in-home care under this chapter, including any related record keeping and employment expenses.
(b) The office shall not, to the extent permitted by federal law, consider as income money paid under this chapter to or on behalf of an individual in need of self-directed in-home care to enable the individual to employ registered personal services attendants, for purposes of determining the individual's income eligibility for services under this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-19
Demonstration projects; research
Sec. 19. The division may:
(1) initiate demonstration projects to test new ways of providing

attendant care services; and
(2) research ways to best provide attendant care services in urban and rural areas.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-20
Rules
Sec. 20. (a) The division and office may adopt rules under IC 4-22-2 that are necessary to implement this chapter.
(b) The office shall apply for any federal waivers necessary to implement this chapter.
As added by P.L.141-2006, SEC.44.

IC 12-10-17.1-21
Rules
Sec. 21. The division shall adopt rules under IC 4-22-2 concerning the following:
(1) The receipt, review, and investigation of complaints concerning the:
(A) neglect;
(B) abuse;
(C) mistreatment; or
(D) misappropriation of property;
of an individual in need of self-directed in-home care by a personal services attendant.
(2) Establishing notice and administrative hearing procedures in accordance with IC 4-21.5.
(3) Appeal procedures, including judicial review of administrative hearings.
(4) Procedures to place a personal services attendant who has been determined to have been guilty of:
(A) neglect;
(B) abuse;
(C) mistreatment; or
(D) misappropriation of property;
of an individual in need of self-directed in-home care on the state nurse aide registry.
As added by P.L.141-2006, SEC.44.



CHAPTER 18. REPORTS OF MISSING ENDANGERED ADULTS

IC 12-10-18-1
Notification and investigative report
Sec. 1. (a) A law enforcement agency that receives a notification concerning a missing endangered adult from:
(1) the missing endangered adult's:
(A) guardian;
(B) custodian; or
(C) guardian ad litem; or
(2) an individual who:
(A) provides the missing endangered adult with home health aid services;
(B) possesses a health care power of attorney for the missing endangered adult; or
(C) has evidence that the missing endangered adult has a condition that may prevent the missing endangered adult from returning home without assistance;
shall prepare an investigative report on the missing endangered adult, if based on the notification, the law enforcement agency has reason to believe that an endangered adult is missing.
(b) The investigative report described in subsection (a) may include the following:
(1) Relevant information obtained from the notification concerning the missing endangered adult, including the following:
(A) A physical description of the missing endangered adult.
(B) The date, time, and place that the missing endangered adult was last seen.
(C) The missing endangered adult's address.
(2) Information gathered by a preliminary investigation, if one was made.
(3) A statement by the law enforcement officer in charge setting forth that officer's assessment of the case based upon the evidence and information received.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-2
Investigative report prepared within five hours
Sec. 2. The law enforcement agency shall prepare the investigative report described by section 1 of this chapter as soon as practicable, and if possible not later than five (5) hours after the law enforcement agency receives notification of a missing endangered adult.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-3
Public notification
Sec. 3. (a) Upon completion of the report described by section 1

of this chapter, if the law enforcement agency has reason to believe that public notification may assist in locating the missing endangered adult, the law enforcement agency may immediately forward the contents of the report to:
(1) all law enforcement agencies that have jurisdiction in the location where the missing endangered adult lives and all law enforcement agencies that have jurisdiction in the location where the missing endangered adult was last seen;
(2) all law enforcement agencies to which the person who made the notification concerning the missing endangered adult requests the report be sent, if the law enforcement agency determines that the request is reasonable in light of the information received;
(3) all law enforcement agencies that request a copy of the report;
(4) one (1) or more broadcasters that broadcast in an area where the missing endangered adult may be located;
(5) the Indiana data and communication system (IDACS); and
(6) the National Crime Information Center's Missing Person File, if appropriate.
(b) Upon completion of the report described by section 1 of this chapter, a law enforcement agency may forward a copy of the contents of the report to one (1) or more newspapers distributed in an area where the missing endangered adult may be located.
(c) After forwarding the contents of the report to a broadcaster or newspaper under this section, the law enforcement agency may request that the broadcaster or newspaper:
(1) notify the public that there is an endangered adult medical alert; and
(2) broadcast or publish:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult.
(d) A broadcaster or newspaper that receives a request concerning a missing endangered adult under subsection (c) may, at the discretion of the broadcaster or newspaper:
(1) notify the public that there is an endangered adult medical alert; and
(2) broadcast or publish:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-4
Law enforcement agency investigation
Sec. 4. A law enforcement agency may begin an investigation concerning a missing endangered adult as soon as possible after receiving notification of the missing endangered adult.
As added by P.L.140-2005, SEC.3.
IC 12-10-18-5
Notification of law enforcement agency if missing endangered adult found
Sec. 5. An individual described in section 1(a)(1) or 1(a)(2) of this chapter who notifies a law enforcement agency concerning a missing endangered adult shall notify the law enforcement agency when the missing endangered adult is found.
As added by P.L.140-2005, SEC.3.

IC 12-10-18-6
Broadcaster and newspaper civil immunity
Sec. 6. (a) A broadcaster or newspaper that receives a report of a missing endangered adult from a law enforcement agency under section 3 of this chapter is immune from civil liability for an act or omission related to:
(1) the broadcast or publication of information contained in the report, including:
(A) a description of the missing endangered adult; and
(B) any other relevant information that would assist in locating the missing endangered adult; or
(2) the decision of the broadcaster or newspaper not to broadcast or publish information contained in the report.
(b) The civil immunity described in subsection (a) does not apply to an act or omission that constitutes gross negligence or willful, wanton, or intentional misconduct.
As added by P.L.140-2005, SEC.3.






ARTICLE 10.5. RESPITE CARE SERVICES

CHAPTER 1. CARETAKER SUPPORT PROGRAM

IC 12-10.5-1-1
"Caretaker"
Sec. 1. As used in this chapter, "caretaker" means an individual who:
(1) provides ongoing care for an individual who:
(A) is at least eighteen (18) years of age; and
(B) has special needs; and
(2) does not receive money for the care provided under subdivision (1).
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-2
"Special needs"
Sec. 2. As used in this chapter, "special needs" means any of the following:
(1) Alzheimer's disease or any related disorder.
(2) Inability to perform at least two (2) activities of daily living.
(3) Any other condition that the division determines by rule should be covered by this article.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-3
Establishment of program
Sec. 3. The caretaker support program is established.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-4
Administration of program; adoption of rules
Sec. 4. (a) The division of aging established by IC 12-9.1-1-1 shall administer the caretaker support program established under this chapter.
(b) The division of aging shall do the following:
(1) Subject to section 9 of this chapter, adopt rules under IC 4-22-2 for the coordination and administration of the caretaker support program.
(2) Administer any money for the caretaker support program that is appropriated by the general assembly.
As added by P.L.274-2003, SEC.6. Amended by P.L.37-2005, SEC.1; P.L.141-2006, SEC.45.

IC 12-10.5-1-5
Eligibility for program
Sec. 5. An individual who is at least sixty-five (65) years of age and:         (1) a caretaker; or
(2) an individual with special needs being taken care of by a caretaker;
is eligible for the caretaker support program.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-6
Included services
Sec. 6. Caretaker support program services include the following services administered by the area agencies on aging:
(1) Information for caretakers about available services.
(2) Assistance to caretakers in gaining access to the services.
(3) Individual counseling, organization of support groups, and caretaker training to assist caretakers in making decisions and solving problems in the individual's role as caretaker.
(4) Respite care to offer caretakers temporary relief from caretaker responsibilities.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-7
Development of client cost share formula
Sec. 7. The division shall develop and implement a client cost share formula for respite care services.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-8
Use of volunteers
Sec. 8. When possible, the division shall make use of volunteers and volunteer groups, including faith based groups, when executing its duties under this article.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-1-9
Rule adoption; consultation with interested parties; requirements for rules; publication of comments received
Sec. 9. (a) Before finally adopting a rule under IC 4-22-2 to implement this chapter, the division shall consult with and fully consider any comments submitted by:
(1) caretakers providing care for a special needs individual under this chapter;
(2) individuals with special needs receiving care from a caretaker under this chapter;
(3) area agencies on aging;
(4) consumers and providers of home and community based services under IC 12-10-10 and IC 12-10-11.5; and
(5) any other agency, volunteer group, faith based group, or individual that the division considers appropriate;
to ensure that the rule complies with the requirements set forth in subsection (b).
(b) Rules adopted under this chapter must:         (1) include protections for the rights, safety, and welfare of individuals with special needs receiving care from a caretaker under this chapter, including reasonable monitoring and reporting requirements;
(2) serve distinct populations, including:
(A) the aged;
(B) persons with developmental disabilities; and
(C) persons with physical disabilities;
in a manner that recognizes, and appropriately responds to, the particular needs of the population;
(3) not create barriers to the availability of home and community based services under IC 12-10-10 and IC 12-10-11.5 by imposing costly or unduly burdensome requirements on caretakers or other service providers, including:
(A) requirements for proof of financial responsibility; and
(B) monitoring, enforcement, reporting, or other administrative requirements; and
(4) otherwise comply with IC 12-10-10, IC 12-10-11.5, and this chapter.
(c) Before submitting a rule adopted under this chapter to the attorney general for final approval under IC 4-22-2-31, the division shall submit to the publisher (as defined in IC 4-22-2-3(f)) for publication in the Indiana Register the division's written response under IC 4-22-2-23 to any comments received from the parties described in subsection (a). Submissions to the publisher shall be made in the electronic format specified by the publisher.
As added by P.L.37-2005, SEC.2. Amended by P.L.123-2006, SEC.26.



CHAPTER 2. CONTINUUM OF CARE

IC 12-10.5-2-1
Provision of standards of and promotion of best practices for program
Sec. 1. The division shall:
(1) provide standards for the training of; and
(2) promote best practices for;
continuum of care program providers.
As added by P.L.274-2003, SEC.6.

IC 12-10.5-2-2
Rules
Sec. 2. Subject to section 3 of this chapter, the division may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.274-2003, SEC.6. Amended by P.L.37-2005, SEC.3.

IC 12-10.5-2-3
Rule adoption; consultation with interested parties; requirements for rules; publication of comments received
Sec. 3. (a) Before finally adopting a rule under IC 4-22-2 to implement this chapter, the division shall consult with and fully consider any comments submitted by:
(1) continuum of care providers providing care under this chapter;
(2) individuals receiving care under this chapter;
(3) area agencies on aging;
(4) consumers and providers of home and community based services under IC 12-10-10 and IC 12-10-11.5; and
(5) any other agency, volunteer group, faith based group, or individual that the division considers appropriate;
to ensure that the rule complies with the requirements set forth in subsection (b).
(b) Rules adopted under this chapter must:
(1) include protections for the rights, safety, and welfare of individuals receiving care under this chapter;
(2) serve distinct populations, including:
(A) the aged;
(B) persons with developmental disabilities; and
(C) persons with physical disabilities;
in a manner that recognizes, and appropriately responds to, the particular needs of the population;
(3) not create barriers to the availability of home and community based services under IC 12-10-10 and IC 12-10-11.5 by imposing costly or unduly burdensome requirements on continuum of care providers or other service providers, including:
(A) requirements for proof of financial responsibility; and
(B) monitoring, enforcement, reporting, or other

administrative requirements; and
(4) otherwise comply with IC 12-10-10, IC 12-10-11.5, and this chapter.
(c) Before submitting a rule adopted under this chapter to the attorney general for final approval under IC 4-22-2-31, the division shall submit to the publisher (as defined in IC 4-22-2-3(f)) for publication in the Indiana Register the division's written response under IC 4-22-2-23 to any comments received from the parties described in subsection (a). Submissions to the publisher shall be made in the electronic format specified by the publisher.
As added by P.L.37-2005, SEC.4. Amended by P.L.123-2006, SEC.27.






ARTICLE 11. SERVICES FOR INDIVIDUALS WITH DISABILITIES

CHAPTER 1. REPEALED



CHAPTER 1.1. BUREAU OF DEVELOPMENTAL DISABILITIES SERVICES; COMMUNITY BASED SERVICES

IC 12-11-1.1-1
Establishment; services; approving entities and providers; supported living service arrangements; community based services; administration
Sec. 1. (a) The bureau of developmental disabilities services is established within the division.
(b) The bureau shall plan, coordinate, and administer the provision of individualized, integrated community based services for developmentally disabled individuals and their families, within the limits of available resources. The planning and delivery of services must be based on the developmentally disabled individual's future plans rather than on traditional determinations of eligibility for discrete services, with an emphasis on the preferences of the developmentally disabled individual and that individual's family.
(c) Services for developmentally disabled individuals must be services that meet the following conditions:
(1) Are provided under public supervision.
(2) Are designed to meet the developmental needs of developmentally disabled individuals.
(3) Meet all required state and federal standards.
(4) Are provided by qualified personnel.
(5) To the extent appropriate, are provided in home and community based settings in which individuals without disabilities participate.
(6) Are provided in conformity with a service plan developed under IC 12-11-2.1-2.
(d) The bureau shall approve entities to provide community based services and supports.
(e) The bureau shall approve and monitor community based residential, habilitation, and vocational service providers that provide alternatives to placement of developmentally disabled individuals in state institutions and health facilities licensed under IC 16-28 for developmentally disabled individuals. The services must simulate, to the extent feasible, patterns and conditions of everyday life that are as close as possible to normal. The community based service categories include the following:
(1) Supervised group living programs, which serve at least four (4) individuals and not more than eight (8) individuals, are funded by Medicaid, and are licensed by the community residential facilities council.
(2) Supported living service arrangements to meet the unique needs of individuals in integrated settings. Supported living service arrangements providing residential services may not serve more than four (4) unrelated individuals in any one (1) setting. However, the head of the bureau shall waive this limitation for a setting providing residential services to more

than four (4) unrelated individuals in any one (1) setting if the setting was in existence on June 30, 1999.
(f) To the extent that services described in subsection (e) are available and meet the individual's needs, an individual is entitled to receive services in the least restrictive environment possible.
(g) Community based services under subsection (e)(1) or (e)(2) must consider the needs of and provide choices and options for:
(1) developmentally disabled individuals; and
(2) families of developmentally disabled individuals.
(h) The bureau shall administer a system of service coordination to carry out this chapter.
As added by P.L.272-1999, SEC.33. Amended by P.L.243-2003, SEC.11.

IC 12-11-1.1-2
Medicaid funding; payment for services
Sec. 2. (a) Except as specified by the terms of the Medicaid program:
(1) an individual who receives services under this chapter; and
(2) the parents of the individual, if the individual is less than eighteen (18) years of age;
are liable for the cost of services and supports.
(b) The bureau shall make every effort to assure that individualized service plans developed for developmentally disabled individuals maximize the amount of Medicaid funding available to meet the needs of the individual.
(c) The bureau may provide reimbursement for services identified in an individual's individual service plan that are not eligible for Medicaid reimbursement and for which the individual does not have the resources to pay.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-3
Contracts to provide services
Sec. 3. The division may contract with:
(1) community mental retardation and other developmental disabilities centers;
(2) corporations; or
(3) individuals;
that are approved by the division to provide the services described in this chapter.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-4
Continuing eligibility for Medicaid
Sec. 4. A developmentally disabled individual who is eligible for Medicaid remains eligible for Medicaid if transferred to community based services described in section 1(e) of this chapter.
As added by P.L.272-1999, SEC.33.
IC 12-11-1.1-5
Continuing approved placement of individuals in certain facilities
Sec. 5. The bureau may continue the approved placement of a developmentally disabled individual in a child caring institution licensed under IC 31-27, a county home regulated by IC 12-30-3, or a health facility licensed under IC 16-28 if:
(1) the individual was placed in the institution, home, or facility before July 1, 1985; and
(2) the placement continues to be appropriate for the individual, as determined by the bureau.
As added by P.L.272-1999, SEC.33. Amended by P.L.145-2006, SEC.70.

IC 12-11-1.1-6
Autistic individuals not excluded
Sec. 6. An individual who has been diagnosed to be autistic may not be excluded from services for developmentally disabled individuals because the individual has autism.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-7
Community residential facilities operated by division
Sec. 7. Subject to the availability of money, the division may operate community residential facilities for developmentally disabled individuals who are hard to place, if private providers cannot be found to operate facilities for those individuals. Placement of individuals in these facilities is governed by IC 12-11-2.1.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-8
Calculation of savings from transfer or discharge of individuals to community based resident setting
Sec. 8. The budget agency shall annually:
(1) calculate; and
(2) report to the budget committee;
any savings realized from the transfer or discharge of individuals with developmental disabilities from a state developmental center to a community based resident setting.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-9
Rules
Sec. 9. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.272-1999, SEC.33.

IC 12-11-1.1-10
Provider assessment
Sec. 10. (a) The office may assess providers of community based services to individuals with a developmental disability who

otherwise qualify to receive ICF/MR (as defined in IC 16-29-4-2) based services in an amount not to exceed six percent (6%) of all service revenue included on the annual plan of care excluding resident living allowances.
(b) The assessments shall be paid to the office not later than the tenth day of the month for each month that the individual is in service. The office or the office's designee may withhold Medicaid payments to a provider described in subsection (a) that fails to pay an assessment within thirty (30) days after the due date. The amount withheld may not exceed the amount of the assessments due.
(c) The community services quality assurance fund is created. The fund shall be administered by the office.
(d) Revenue from the assessments under this section shall be deposited into the fund. Money in the fund must be used for community services for persons with developmental disabilities.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) If federal financial participation to match the assessments in subsection (a) becomes unavailable under federal law, the authority to impose the assessments terminates on the date that the federal statutory, regulatory, or interpretive change takes effect.
As added by P.L.259-2003, SEC.1. Amended by P.L.246-2005, SEC.101.



CHAPTER 2. REPEALED



CHAPTER 2.1. SERVICE COORDINATION SERVICES FOR DEVELOPMENTALLY DISABLED INDIVIDUALS

IC 12-11-2.1-1
Diagnostic assessment
Sec. 1. (a) The bureau shall determine whether or not an individual is a developmentally disabled individual. For individuals for whom there is not enough current information available to make a determination of eligibility, the bureau shall use the results of a diagnostic assessment in determining whether an individual is a developmentally disabled individual. A diagnostic assessment must include the following:
(1) Diagnostic information concerning the individual's functioning level and medical and habilitation needs.
(2) All information necessary for the use of the office of Medicaid policy and planning, the Indiana health facilities council, and the division.
(3) The use of all appropriate assessments conducted under rules adopted under IC 16-28.
(b) An individual who is found not to be a developmentally disabled individual may appeal the bureau's finding under IC 4-21.5.
(c) If an individual is determined to be a developmentally disabled individual, the office shall determine whether the individual meets the appropriate federal level of care requirements.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-2
Service coordination services
Sec. 2. The bureau shall, within the limits of available resources, provide service coordination services to developmentally disabled individuals. Service coordination services must include the development of an individual service plan.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-3
Services provided through individual service plan
Sec. 3. All services provided to an individual must be provided under the developmentally disabled individual's individual service plan. To the extent that services described in IC 12-11-1.1-1(e) are available and meet the individual's needs, services provided to an individual shall be provided in the least restrictive environment possible.
As added by P.L.272-1999, SEC.34. Amended by P.L.14-2000, SEC.29.

IC 12-11-2.1-4
Placement authority
Sec. 4. The bureau shall serve as the placement authority for developmentally disabled individuals under service plans developed

under this chapter, including all placements in a state developmental center or an intermediate care facility.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-5
Authorizing services for individual in community based setting
Sec. 5. When authorizing services for a developmentally disabled individual in a community based setting, the bureau shall give equal consideration based on need between:
(1) individuals who resided with a family member, relative, or guardian immediately before the community based residential placement; and
(2) individuals being placed from:
(A) a state developmental center;
(B) an intermediate care facility; or
(C) a nursing facility.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-6
Approval of placement in intermediate care facility
Sec. 6. The bureau may not approve the initial placement of a developmentally disabled individual in an intermediate care facility for the mentally retarded serving more than eight (8) individuals or a nursing facility unless:
(1) the individual has medical needs; and
(2) the placement is appropriate to the individual's needs.
If the placement is in a nursing facility, that placement must be appropriate to an individual's needs based upon preadmission screening conducted under IC 12-10-12.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-7
Service plan for individual discharged or on outpatient status from state institution
Sec. 7. Before a developmentally disabled individual is:
(1) discharged from a state institution; or
(2) placed on outpatient status under IC 12-26-14 by a state institution;
the bureau shall develop a service plan for the individual under section 2 of this chapter.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-8
Monitoring compliance with plan while outpatient
Sec. 8. If a developmentally disabled individual committed to a state developmental center is placed on outpatient status under IC 12-26-14, the bureau shall monitor the individual's compliance with the individual's service plan during the period that the individual is in outpatient status.
As added by P.L.272-1999, SEC.34.
IC 12-11-2.1-9
Memorandum of understanding concerning referrals
Sec. 9. The division of mental health and addiction and the division shall enter into a memorandum of understanding concerning referrals to the bureau of developmentally disabled individuals discharged from or on an outpatient status from a state institution operated by the division of mental health and addiction.
As added by P.L.272-1999, SEC.34. Amended by P.L.215-2001, SEC.39.

IC 12-11-2.1-10
Personal and vocational counselors required
Sec. 10. The division shall require service coordination personnel and vocational counselors to coordinate their services.
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-11
Decertified individuals receiving services; resources
Sec. 11. (a) An individual who is receiving services for developmentally disabled individuals funded by Medicaid and has been decertified by the office because the individual fails to meet appropriate federal level of care requirements must continue to receive the same services, unless an appropriate individual service plan has been developed outlining the services needed by the individual to live in the least restrictive environment.
(b) After available federal, local, and individual resources have been used, unencumbered state appropriations that are available, as determined by the budget director, must be used to implement plans developed under subsection (a).
As added by P.L.272-1999, SEC.34.

IC 12-11-2.1-12
Rules
Sec. 12. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.272-1999, SEC.34.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. OTHER SERVICES FOR INDIVIDUALS WITH DEVELOPMENTAL DISABILITIES

IC 12-11-6-1
Planning, research, and development of other services; coordination of programs and services
Sec. 1. The division is responsible for the following:
(1) Planning, research, and the development of developmental services directed toward the prevention and alleviation of developmental disabilities or toward the social, personal, physical, or economic habilitation or rehabilitation of an individual with such a disability.
(2) The coordination of the various governmental services, activities, and programs in Indiana relating to developmentally disabled individuals.
(3) Administering the state aided services for developmentally disabled individuals.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.125.



CHAPTER 7. INDIANA COMMISSION ON AUTISM

IC 12-11-7-1
Commission defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana commission on autism established by section 2 of this chapter.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-2
Establishment
Sec. 2. The Indiana commission on autism is established.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-3
Membership
Sec. 3. The commission consists of fourteen (14) members. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint four (4) legislative members, not more than two (2) from the same political party, to serve on the commission. The speaker of the house of representatives and the president pro tempore of the senate shall each appoint three (3) lay members, not more than two (2) from the same political party, to serve on the commission.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-4
Designation of chairman
Sec. 4. The speaker of the house of representatives shall designate a legislative member of the commission to serve as chairman of the commission.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-5
Duties; comprehensive plan
Sec. 5. The commission shall do the following:
(1) Study the service delivery system for individuals with autism and the families of individuals with autism, including the following:
(A) An analysis of the number of Indiana citizens believed to have autism.
(B) Funding amounts and sources.
(C) Types of expenditures and services provided.
(D) The number of clients served.
(E) Relationships among agencies and organizations.
(F) Residential options for individuals with autism.
(2) Study the need and effectiveness of programs for individuals with autism.
(3) Oversee and update the development of a comprehensive plan for services for individuals of all ages with autism. As added by P.L.2-1992, SEC.5.

IC 12-11-7-6
Comprehensive plan; interagency cooperation agreement
Sec. 6. The comprehensive plan required by section 5(3) of this chapter must include an interagency cooperation agreement among the following:
(1) The department of education.
(2) The division of mental health and addiction.
(3) The division of family resources.
(4) The division.
(5) The department of child services.
(6) Any other appropriate agencies.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.126; P.L.215-2001, SEC.40; P.L.145-2006, SEC.71.

IC 12-11-7-7
Agencies required to participate in developing comprehensive plan and comply with cooperation agreement
Sec. 7. The following shall cooperate with the commission and each other in developing and updating the comprehensive plan required by section 5(3) of this chapter and in developing and complying with the interagency cooperation agreement required by section 6 of this chapter:
(1) The department of education.
(2) The division of mental health and addiction.
(3) The division of family resources.
(4) The division.
(5) The department of child services.
(6) Any other appropriate agencies.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.127; P.L.215-2001, SEC.41; P.L.145-2006, SEC.72.

IC 12-11-7-8
Legislative council; costs of the commission; staff
Sec. 8. The legislative council may do the following:
(1) Defray the costs of the commission from the commission's general appropriation.
(2) Provide staff for the commission upon request of the chairman.
As added by P.L.2-1992, SEC.5.

IC 12-11-7-9
Per diem; expenses
Sec. 9. Each member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to individuals who serve as legislative and lay members, respectively, of interim study committees established by the legislative council.
As added by P.L.2-1992, SEC.5.



CHAPTER 8. INSTITUTE FOR AUTISM

IC 12-11-8-1
"Autism" defined
Sec. 1. As used in this chapter, "autism" means a neurological disorder that is described in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, D.C., American Psychiatric Association, 1994, pages 70 and 71.
As added by P.L.2-1992, SEC.5. Amended by P.L.151-1995, SEC.5; P.L.107-1997, SEC.2.

IC 12-11-8-2
Autism resource center
Sec. 2. The Developmental Training Center at Indiana University in Bloomington shall operate an autism resource center to be known as the institute for autism.
As added by P.L.2-1992, SEC.5.

IC 12-11-8-3
Duties; statewide needs assessment; report of assessment results
Sec. 3. (a) The institute for autism in cooperation with the appropriate state agencies shall do the following:
(1) Provide informational services about autism.
(2) Provide an information system for services provided to individuals with autism and their families by federal, state, local, and private agencies.
(3) Develop a data base from information received by the division, the division of mental health and addiction, the department of education, and the state department of health relative to the services provided to autistic individuals and their families.
(4) Offer training and technical assistance to providers of services and families of individuals with autism.
(5) Research methods for assessing, planning, implementing, and evaluating programs for individuals with autism and their families.
(6) Develop model curricula and resource materials for providers of services and families of individuals with autism.
(7) Conduct one (1) time every three (3) years a statewide needs assessment study designed to determine the following:
(A) The status of services provided to autistic individuals and their families.
(B) The need for additional or alternative services for autistic individuals and their families.
(b) The institute for autism shall deliver to the general assembly in an electronic format under IC 5-14-6 the results of the needs assessment study required by subsection (a)(7) before December 1 of each year in which the study is conducted.
As added by P.L.2-1992, SEC.5. Amended by P.L.1-1993, SEC.128;

P.L.215-2001, SEC.42; P.L.28-2004, SEC.94.



CHAPTER 9. RESERVED



CHAPTER 10. REPEALED



CHAPTER 11. RESERVED



CHAPTER 11.1. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. STATEWIDE WAIVER OMBUDSMAN

IC 12-11-13-1
Applicability
Sec. 1. This chapter applies only to an individual who:
(1) has a developmental disability; and
(2) receives services under a waiver under the federal home and community based services program.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-2
"Ombudsman" defined
Sec. 2. As used in this chapter, "ombudsman" refers to the statewide waiver ombudsman established by section 3 of this chapter. The term includes individuals approved to act in the capacity of ombudsmen by the statewide waiver ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-3
Position established
Sec. 3. The statewide waiver ombudsman position is established within the division.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-4
Appointment of acting ombudsman
Sec. 4. The director shall appoint an acting ombudsman within thirty (30) days of a vacancy in the position of the ombudsman. The acting ombudsman has the powers and duties of the ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-5
Consultation with experts regarding duties
Sec. 5. The ombudsman may consult with experts in fulfilling the duties of the ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-6
Investigation and resolution of complaints
Sec. 6. (a) The ombudsman shall receive, investigate, and attempt to resolve complaints and concerns that are made by or on behalf of an individual described in section 1 of this chapter.
(b) At the conclusion of an investigation of a complaint, the ombudsman shall report the ombudsman's findings to the complainant.
(c) If the ombudsman does not investigate a complaint, the ombudsman shall notify the complainant of the decision not to investigate and the reasons for the decision.
As added by P.L.272-1999, SEC.35.
IC 12-11-13-7
Access to records required
Sec. 7. (a) An ombudsman must be provided access to the following:
(1) An individual described in section 1 of this chapter.
(2) An entity that provides waiver services to an individual described in section 1 of this chapter.
(3) Records of an individual described in section 1 of this chapter, including records held by an entity that provides services to the individual.
(4) If an individual described in section 1 of this chapter is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, the name, address, and telephone number of the individual's legal representative.
Except as provided in subsections (c) and (d), the ombudsman must obtain consent under subsection (b) before having access to the records described in subdivision (3).
(b) Consent to have access to an individual's records shall be given in one (1) of the following forms:
(1) In writing by the individual.
(2) Orally by the individual in the presence of a witness.
(3) In writing by the legal representative of the individual if:
(A) the individual is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law; and
(B) the legal representative has the authority to give consent.
(c) If consent to have access to an individual's records cannot be obtained under subsection (b), an ombudsman may inspect the records of the individual if the individual is incapable of giving consent, as determined by the attending physician or as otherwise determined under state law, and:
(1) has no legal representative;
(2) has a legal representative but the legal representative cannot be contacted within three (3) days; or
(3) has a legal representative but the legal representative does not have the authority to give consent to have access to the records.
(d) If an ombudsman has:
(1) been denied access to an individual's records by the individual's legal representative;
(2) reasonable cause to believe that the individual's legal representative is not acting in the best interests of the individual; and
(3) received written approval from the state ombudsman;
the ombudsman may inspect the records of the individual.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-8
Immunity of provider of waiver services      Sec. 8. A provider of waiver services or an employee of a provider of waiver services is immune from:
(1) civil or criminal liability; and
(2) actions taken under a professional disciplinary procedure;
for the release or disclosure of records to the ombudsman under this chapter.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-9
Agency providing access to relevant records
Sec. 9. A state or local government agency or entity that has records that are relevant to a complaint or an investigation conducted by the ombudsman shall provide the ombudsman with access to the records.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-10
Ombudsman providing coordination and confidentiality
Sec. 10. The ombudsman shall do the following:
(1) Promote effective coordination among the following:
(A) Programs that provide legal services for the developmentally disabled.
(B) The division.
(C) Providers of waiver services to individuals with developmental disabilities.
(D) Providers of other necessary or appropriate services.
(2) Ensure that the identity of an individual described in section 1 of this chapter will not be disclosed without:
(A) the individual's written consent; or
(B) a court order.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-11
Rules
Sec. 11. The director of the division may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-12
Immunity from civil liability
Sec. 12. The ombudsman is not civilly liable for the good faith performance of official duties.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-13
Annual report on operations of program
Sec. 13. (a) The ombudsman shall prepare a report each year on the operations of the program.
(b) A copy of the report required under subsection (a) shall be provided to the following:         (1) The governor.
(2) The legislative council. The report must be in an electronic format under IC 5-14-6.
(3) The division.
(4) The members of the Indiana commission on mental retardation and developmental disabilities established by P.L.78-1994.
As added by P.L.272-1999, SEC.35. Amended by P.L.28-2004, SEC.95.

IC 12-11-13-14
Report to commission on mental retardation and developmental disabilities
Sec. 14. The ombudsman shall report:
(1) annually; or
(2) upon request;
to the Indiana commission on mental retardation and developmental disabilities established by P.L.78-1994.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-15
Receipt of complaints
Sec. 15. The division shall:
(1) establish a statewide toll free telephone line continuously open to receive complaints regarding individuals described in section 1 of this chapter; and
(2) forward all complaints received from the toll free telephone line to the statewide waiver ombudsman.
As added by P.L.272-1999, SEC.35.

IC 12-11-13-16
Offenses regarding ombudsman
Sec. 16. A person who:
(1) intentionally prevents the work of the ombudsman;
(2) knowingly offers compensation to the ombudsman in an effort to affect the outcome of an investigation or a potential investigation; or
(3) knowingly or intentionally retaliates against a resident, a client, an employee, or another person who files a complaint or provides information to the ombudsman;
commits a Class B misdemeanor.
As added by P.L.272-1999, SEC.35.






ARTICLE 12. REHABILITATION SERVICES

CHAPTER 1. REHABILITATION SERVICES BUREAU

IC 12-12-1-1
Establishment
Sec. 1. The rehabilitation services bureau is established within the division.
As added by P.L.2-1992, SEC.6.



CHAPTER 2. COMMISSION ON REHABILITATION SERVICES

IC 12-12-2-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the commission on rehabilitation services established by section 2 of this chapter.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-2
Establishment
Sec. 2. The commission on rehabilitation services is established.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-3
Membership
Sec. 3. (a) The commission consists of at least fourteen (14) members appointed by the governor as follows:
(1) Three (3) members representing advocacy groups for:
(A) individuals with:
(i) physical;
(ii) cognitive;
(iii) sensory; and
(iv) mental;
disabilities; or
(B) parents, guardians, or advocates of individuals with disabilities who have difficulty or who are unable to represent themselves.
(2) At least one (1) member representing current or former applicants for vocational rehabilitation services or recipients of vocational rehabilitation services.
(3) At least one (1) representative of the statewide Independent Living Council.
(4) At least one (1) representative of a parent training and information center established by the individuals with disabilities education act.
(5) At least one (1) representative of the Indiana protection and advocacy services agency.
(6) At least one (1) representative of community rehabilitation program service providers.
(7) Four (4) representatives of business, industry, and labor.
(8) The director of the division of disability and rehabilitative services shall serve as an ex officio member.
(9) A vocational rehabilitation counselor shall serve as an ex officio nonvoting member.
(b) Not more than seven (7) members of the commission may be from the same political party.
(c) At least fifty-one percent (51%) of the commission must be persons with disabilities who are not employees of the division of

disability and rehabilitative services.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.42; P.L.5-1993, SEC.55; P.L.141-2006, SEC.46.

IC 12-12-2-4
Members; terms of office
Sec. 4. (a) A member of the commission serves a term of three (3) years.
(b) A member may not serve more than two (2) consecutive terms.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.43; P.L.5-1993, SEC.56.

IC 12-12-2-5
Members; vacancies
Sec. 5. The governor shall fill a vacancy on the commission by appointing an individual for the unexpired term.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-6
Election of officers
Sec. 6. The commission shall elect the necessary officers from the commission's membership.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-7
Powers and duties
Sec. 7. The commission shall do the following:
(1) Advise the division concerning the division's performance in the following areas:
(A) Eligibility and order of selection.
(B) Scope, extent, and effectiveness of services.
(C) Functions of state agencies in addition to vocational rehabilitation affecting individuals in achieving rehabilitation goals.
(2) Advise the secretary of family and social services and the division of disability and rehabilitative services concerning the state plan, applications, and the strategic plan.
(3) Review and analyze the effectiveness and consumer satisfaction with the functions of the agencies dealing with persons with disabilities and with vocational rehabilitation services.
(4) Prepare and submit an annual report to the governor and the rehabilitation services administration commissioner on the status of vocational rehabilitation programs in Indiana.
(5) Coordinate with other councils in Indiana.
(6) Advise and provide for coordination and working relationships between the state agency and the Independent Living Council and Independent Living centers.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.44; P.L.5-1993, SEC.57; P.L.141-2006, SEC.47.
IC 12-12-2-8
Meetings
Sec. 8. (a) The commission shall meet at least four (4) times a year upon the call of the commission's presiding officer.
(b) The meetings of the commission must comply with IC 5-14-1.5.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.45; P.L.5-1993, SEC.58.

IC 12-12-2-9
Members; per diem; travel expenses
Sec. 9. A member of the commission is entitled to the following:
(1) The minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day spent on the official business of the commission.
(2) Reimbursement for travel and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-10
Advisory committees; per diem and expenses of committee members
Sec. 10. (a) The commission may appoint advisory committees necessary to advise the director and the bureau.
(b) A member of an advisory committee appointed under this section is entitled to the following:
(1) The minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day spent on the official business of the advisory committee.
(2) Reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.6.

IC 12-12-2-11
Staff and personnel
Sec. 11. The commission, in conjunction with the division of disability and rehabilitative services, may employ staff and other personnel as necessary.
As added by P.L.4-1993, SEC.46 and P.L.5-1993, SEC.59. Amended by P.L.141-2006, SEC.48.



CHAPTER 3. REHABILITATION CENTER

IC 12-12-3-1
Establishing or contracting for establishment of center
Sec. 1. The bureau shall:
(1) establish, equip, and operate; or
(2) contract to establish, equip, and operate;
a rehabilitation center to assure that comprehensive rehabilitation services are available to blind and visually impaired individuals.
As added by P.L.2-1992, SEC.6.

IC 12-12-3-2
Services and programs provided
Sec. 2. The rehabilitation center may provide services and programs, including the following:
(1) Communication skills training.
(2) Orientation and mobility services.
(3) Activities of daily living services.
(4) Vocational evaluation services.
(5) Vocational adjustment services.
(6) Vocational skills training.
(7) Manufacture of products.
(8) Subcontract work.
(9) Homebound services.
(10) Counseling.
(11) Low vision services.
(12) Placement services.
(13) Residential services.
As added by P.L.2-1992, SEC.6.

IC 12-12-3-3
Vocational skills training for blind and visually impaired; sheltered work placement
Sec. 3. The rehabilitation center may provide vocational skills training programs to provide blind and visually impaired individuals with training in the skills necessary for placement in competitive employment in the community. Sheltered work may be provided for those who are not capable, temporarily or permanently, of competitive placement.
As added by P.L.2-1992, SEC.6.



CHAPTER 4. REPEALED



CHAPTER 5. BLIND VENDING SERVICES

IC 12-12-5-1
Vending opportunities within exclusive right of bureau; purpose
Sec. 1. Except as provided in section 3 of this chapter, the bureau is given sole vending opportunities in buildings owned, leased in whole, or operated by:
(1) the state;
(2) a county;
(3) a township;
(4) a city; or
(5) a town;
for purposes of providing blind individuals with remunerative employment and enlarging the economic opportunities of the blind.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-2
Articles to be sold; location and type of vending facility
Sec. 2. (a) Vending facilities shall be established for the purpose of selling newspapers, periodicals, confections, tobacco products, food, beverages, and other articles approved for sale by the bureau and the custodial authority of the building.
(b) The location and type of vending facility shall be determined by the bureau in cooperation with the custodial authority of the building in which the vending facility will be operated.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-3
Relinquishment of exclusive right; conditions
Sec. 3. The bureau shall relinquish the bureau's exclusive right under section 1 of this chapter to operate vending services in a building if either of the following apply:
(1) A blind vendor is not available to provide vending services in a particular building.
(2) The custodial authority of the building shows to the satisfaction of the bureau that good cause exists for not granting the bureau the exclusive right to operate vending services in the building and the custodial authority files with the bureau a signed affidavit to that effect.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-4
Vending services contracts entered into following relinquishment by bureau of exclusive right
Sec. 4. If the bureau relinquishes the bureau's exclusive right to operate vending services under section 3 of this chapter, the custodial authority of the building may enter into a contract with a person for the provision of vending services in the building. A contract entered into under this section may not exceed two (2) years. As added by P.L.2-1992, SEC.6.

IC 12-12-5-5
Vending services contracts entered into following relinquishment of exclusive right; notice to bureau
Sec. 5. The custodial authority of a building shall notify the bureau before entering into or renewing a contract to operate vending services in the building with a person other than the bureau.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-6
Placement at new vending facility; operator already operating another facility
Sec. 6. In placing blind vendors at vending facilities under this section, the bureau may not place at a new vending facility a blind vendor who is already operating a vending facility unless the placement of the vendor at the new vending facility would leave a vacant vending facility that could be:
(1) immediately filled by another blind vendor;
(2) transferred to the custodial authority under section 3 of this chapter; or
(3) closed due to insufficient income producing potential.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-7
Duty of bureau to seek out vending opportunities
Sec. 7. The bureau shall seek out vending opportunities for blind individuals in public and private buildings.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-8
Issuance of licenses; vending facilities in privately owned buildings and buildings owned or leased by the federal government
Sec. 8. The division may do the following:
(1) Issue licenses to blind individuals to operate vending stands under applicable federal and state laws.
(2) Establish and operate vending facilities for the placement of blind individuals in buildings owned or leased by the federal government.
(3) Establish and operate vending facilities in privately owned buildings.
As added by P.L.2-1992, SEC.6.

IC 12-12-5-9
Training of vending facility operators; use of state, local, and federal money
Sec. 9. Training of vending facility operators under this chapter may be paid from state, local, or federal money.
As added by P.L.2-1992, SEC.6.
IC 12-12-5-10
Annual report
Sec. 10. (a) Before December 1 of each year, the bureau shall submit to the legislative services agency a report in an electronic format under IC 5-14-6 detailing the number of blind vendors placed by the bureau in public and private buildings under this chapter.
(b) The legislative services agency shall submit copies of the report to the chairs of the health committees of the senate and the house of representatives.
As added by P.L.2-1992, SEC.6. Amended by P.L.28-2004, SEC.96.



CHAPTER 6. REHABILITATION ENGINEERING

IC 12-12-6-1
"Rehabilitation technology" defined
Sec. 1. As used in this chapter, "rehabilitation technology" means the provision of physical devices or the adaptation of the physical environment to enable persons with physical disabilities to perform everyday activities in a workplace, in an educational setting, or in a home or other place of residence.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.49; P.L.4-1993, SEC.47; P.L.5-1993, SEC.60.

IC 12-12-6-2
Establishment of program; purposes
Sec. 2. The bureau shall establish a rehabilitation technology program for persons with physical disabilities. The purpose of the program is to do the following:
(1) Provide rehabilitation technology services directly to persons with physical disabilities.
(2) Provide training for providers of rehabilitation services to enable providers to program more effectively for persons with physical disabilities.
(3) Provide training opportunities for individuals desiring to enter the rehabilitation technology field.
(4) Develop a rehabilitation technology model.
(5) Provide a resource for the business and industrial community to increase the productivity of the current or future labor force through rehabilitation technology techniques.
(6) Meet the rehabilitation technology needs of persons with physical disabilities desiring prevocational and vocational training through coordination of services with state agencies that provide training and employment services.
(7) Provide assistance to employers and developers in making all buildings accessible to persons with physical disabilities by modifying building designs.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.50; P.L.4-1993, SEC.48; P.L.5-1993, SEC.61.

IC 12-12-6-3
Program contents
Sec. 3. The rehabilitation technology program may include the following:
(1) The provision of comprehensive technical services to persons with physical disabilities, counselors, workshop staff, educators, and potential employers to facilitate successful rehabilitation of the disabled.
(2) The collection and dissemination of information about physical devices and data detailing the effectiveness of physical devices in enhancing the functional ability of persons with

physical disabilities.
(3) The establishment of a mechanism for training persons to more appropriately meet the rehabilitation technology needs of persons with physical disabilities.
As added by P.L.2-1992, SEC.6. Amended by P.L.23-1993, SEC.51; P.L.4-1993, SEC.49; P.L.5-1993, SEC.62.

IC 12-12-6-4
Contracts for establishment of program
Sec. 4. The bureau may contract with outside agencies to establish the rehabilitation technology program.
As added by P.L.2-1992, SEC.6. Amended by P.L.4-1993, SEC.50; P.L.5-1993, SEC.63.



CHAPTER 7. SERVICES FOR DEAF AND HARD OF HEARING

IC 12-12-7-1
Unit defined
Sec. 1. As used in this chapter, "unit" refers to the unit of services for the deaf and hard of hearing established by IC 12-12-1-2.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-2
Services to be provided by unit
Sec. 2. The unit shall do the following:
(1) Refer deaf individuals and individuals who are hard of hearing to the appropriate agencies to serve the individuals' needs.
(2) Coordinate state, local, and private efforts to serve the deaf and hard of hearing individuals.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-3
Telecommunications device for the deaf; development and implementation
Sec. 3. The unit may develop and implement a telecommunications device for the deaf (TDD) telephone relay service that operates twenty-four (24) hours a day.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-4
Contracts for the provision of services
Sec. 4. The division may contract for the services required by this chapter.
As added by P.L.2-1992, SEC.6.

IC 12-12-7-5
Board of interpreter standards
Sec. 5. (a) As used in this section, "board" refers to the board of interpreter standards.
(b) The unit shall establish a board of interpreter standards.
(c) The unit and the board shall adopt rules under IC 4-22-2 creating standards (including ethical standards and grievance procedures) for interpreters and an enforcement mechanism for the interpreter standards.
(d) Funding for the board must come solely from the unit's existing budget.
As added by P.L.104-1996, SEC.3. Amended by P.L.272-1999, SEC.36.



CHAPTER 8. CENTERS FOR INDEPENDENT LIVING

IC 12-12-8-1
"Center for independent living" defined
Sec. 1. As used in this chapter, "center for independent living" means a consumer controlled, community based, cross-disability, nonresidential private nonprofit agency that:
(1) is designed and operated within a local community by individuals with disabilities; and
(2) provides an array of independent living services.
As added by P.L.272-1999, SEC.37.

IC 12-12-8-1.5
"Commissioner" defined
Sec. 1.5. As used in this chapter, "commissioner" means the commissioner of the Rehabilitation Services Administration in the United States Department of Education.
As added by P.L.217-2005, SEC.5.

IC 12-12-8-2
"Consumer control" defined
Sec. 2. As used in this chapter, "consumer control" means, with respect to a center for independent living or an eligible agency:
(1) that the center or eligible agency vests power and authority in individuals with disabilities, including individuals who are or have been recipients of independent living services; and
(2) that:
(A) at least fifty-one percent (51%) of the members of the center's board have significant disabilities; and
(B) a majority of the center's staff and employees in decision making positions are individuals with disabilities.
As added by P.L.272-1999, SEC.37. Amended by P.L.217-2005, SEC.6; P.L.141-2006, SEC.49.

IC 12-12-8-2.5
"Council" defined
Sec. 2.5. As used in this chapter, "council" means the statewide independent living council established by section 6 of this chapter.
As added by P.L.217-2005, SEC.7.

IC 12-12-8-3
"Cross-disability" defined
Sec. 3. As used in this chapter, "cross-disability" means, with respect to a center for independent living, that a center provides independent living services to individuals representing a range of significant disabilities and does not require the presence of one (1) or more specific significant disabilities before determining that an individual is eligible for independent living services.
As added by P.L.272-1999, SEC.37.
IC 12-12-8-3.2
"Federal act" defined
Sec. 3.2. As used in this chapter, "federal act" refers to the Federal Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) and amendments to that statute.
As added by P.L.217-2005, SEC.8.

IC 12-12-8-3.4
"Individual with a disability" defined
Sec. 3.4. As used in this chapter, "individual with a disability" means an individual who:
(1) has a physical or mental impairment that substantially limits a major life activity;
(2) has a record of an impairment described in subdivision (1); or
(3) is regarded as having an impairment described in subdivision (1).
As added by P.L.217-2005, SEC.9.

IC 12-12-8-3.6
"Individual with a significant disability" defined
Sec. 3.6. As used in this chapter, "individual with a significant disability" means an individual who has a significant physical or mental impairment that substantially limits the individual's ability to:
(1) function independently in the family or community; or
(2) obtain, maintain, or advance in employment.
As added by P.L.217-2005, SEC.10.

IC 12-12-8-3.8
"State plan" defined
Sec. 3.8. As used in this chapter, "state plan" means the materials jointly developed and submitted by the council and the division to the commissioner containing the state's proposals for the following:
(1) The proposal for providing independent living services with federal funds under Title VII, Part B of the federal act.
(2) The development and support of a statewide network of centers for independent living.
(3) Working relationships among:
(A) programs providing independent living services and independent living centers; and
(B) the vocational rehabilitation program administered by the division under the federal act and other programs providing services for individuals with disabilities.
As added by P.L.217-2005, SEC.11. Amended by P.L.141-2006, SEC.50.

IC 12-12-8-4
Provisions void that violate federal law; eligibility for funding
Sec. 4. (a) Any provision of this chapter that violates a federal law or federal regulation is void.     (b) To be eligible to receive state funds, a center for independent living must meet the requirements for federal funding for a center for independent living under:
(1) 29 U.S.C. 796; and
(2) 34 CFR Parts 364 through 366;
that are in effect January 1, 1995.
As added by P.L.272-1999, SEC.37. Amended by P.L.217-2005, SEC.12.

IC 12-12-8-5
Designation of division as responsible state unit
Sec. 5. The division is designated as the state unit under Title VII of the federal act and has the following responsibilities:
(1) To receive, account for, and disburse funds received by the state under the federal act based on the state plan.
(2) To provide administrative assistance to support independent living programs and the activities of centers under Title VII, Part B of the federal act.
(3) To keep records and take actions with respect to the records as required by the commissioner.
(4) To submit additional information or provide assurances with respect to the independent living programs as required by the commissioner.
As added by P.L.217-2005, SEC.13. Amended by P.L.141-2006, SEC.51.

IC 12-12-8-6 Version a
Establishment of statewide independent living council; membership; requirements
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 6. (a) There is established a statewide independent living council. The council is not a part of a state agency.
(b) The council consists of at least twenty (20) members appointed by the governor, including the following:
(1) Each director of a center for independent living located in Indiana.
(2) Nonvoting members from state agencies that provide services for individuals with disabilities.
(3) Other members, who may include the following:
(A) Representatives of centers for independent living.
(B) Parents and guardians of individuals with disabilities.
(C) Advocates for individuals with disabilities.
(D) Representatives from private business.
(E) Representatives of organizations that provide services for individuals with disabilities.
(F) Other appropriate individuals.
(c) The members appointed under subsection (b) must:
(1) provide statewide representation;
(2) represent a broad range of individuals with disabilities from

diverse backgrounds;
(3) be knowledgeable about centers for independent living and independent living services; and
(4) include a majority of members who:
(A) are individuals with significant disabilities; and
(B) are not employed by a state agency or a center for independent living.
As added by P.L.217-2005, SEC.14. Amended by P.L.1-2006, SEC.185.

IC 12-12-8-6 Version b
Establishment of statewide independent living council; membership; requirements
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 6. (a) There is established a statewide independent living council. The council is not a part of a state agency.
(b) The council consists of at least twenty (20) members appointed by the governor, including the following:
(1) Each director of a center for independent living located in Indiana.
(2) Nonvoting members from state agencies that provide services for individuals with disabilities.
(3) Other members, who may include the following:
(A) Representatives of centers for independent living.
(B) Parents and guardians of individuals with disabilities.
(C) Advocates for individuals with disabilities.
(D) Representatives from private business.
(E) Representatives of organizations that provide services for individuals with disabilities.
(F) Other appropriate individuals.
(c) The members appointed under subsection (b) must:
(1) provide statewide representation;
(2) represent a broad range of individuals with disabilities from diverse backgrounds;
(3) be knowledgeable about centers for independent living and independent living services; and
(4) include a majority of members who:
(A) are individuals with disabilities; and
(B) are not employed by a state agency or a center for independent living.
As added by P.L.217-2005, SEC.14. Amended by P.L.1-2006, SEC.185; P.L.141-2006, SEC.52.

IC 12-12-8-7
Salary per diem
Sec. 7. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses

actually incurred in connection with the member's duties as provided in the state polices and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.217-2005, SEC.15.

IC 12-12-8-8
Terms of council members; limitation
Sec. 8. (a) A member appointed to the council by the governor serves a term of three (3) years, beginning on July 1 after appointment. However, a member appointed to fill a vacancy on the council serves for the remainder of the unexpired term.
(b) A member appointed to the council by the governor may not serve more than two (2) consecutive terms.
As added by P.L.217-2005, SEC.16.

IC 12-12-8-9
Appointment to fill vacancy on council
Sec. 9. If a vacancy occurs among the voting members of the council, the original appointing authority shall appoint a qualified individual to serve for the unexpired term of the vacating member.
As added by P.L.217-2005, SEC.17.

IC 12-12-8-10
Powers and duties of council; public access to meetings
Sec. 10. (a) The council has the powers and duties specified in this chapter.
(b) The council may do the following:
(1) Jointly develop and sign the state plan in conjunction with the designated state unit.
(2) Monitor, review, and evaluate the implementation of the state plan.
(3) Coordinate activities with the state rehabilitation council and other councils that address the needs of specific disability issues.
(4) Submit periodic reports to the funding sources and provide access to the records that are necessary to verify contents of the reports.
(5) Do other things necessary and proper to implement this chapter.
(c) The council shall ensure that all meetings of the council are open to the public and in accessible formats with sufficient advance public notice.
As added by P.L.217-2005, SEC.18.
IC 12-12-8-11
Preparation and submission of state plan
Sec. 11. The division shall prepare the state plan that must be submitted to the commissioner.
As added by P.L.217-2005, SEC.19.

IC 12-12-8-12
Awarding of grants to eligible centers
Sec. 12. The division may award grants to any eligible center for independent living with funds that the division receives under Title VII, Part B of the federal act.
As added by P.L.217-2005, SEC.20.

IC 12-12-8-13
Appointment of peer review committee
Sec. 13. The council and the division shall jointly appoint a peer review committee to make recommendations for grants to new organizations eligible to be centers for independent living.
As added by P.L.217-2005, SEC.21.

IC 12-12-8-14
Eligibility of centers to receive funds
Sec. 14. A center for independent living is eligible to receive money under this chapter as long as the center complies with the standards and assurances required under Section 725 of the federal act. A center that receives only state or federal funds under Title VII, Part B of the federal act is subject to review by the division. A center that receives federal funds under Title VII, Part C of the federal act is subject to review by the federal government. A finding of noncompliance must be supported by a written report from the peer review committee appointed under section 13 of this chapter.
As added by P.L.217-2005, SEC.22.

IC 12-12-8-15
Compliance with state plan and federal law
Sec. 15. A center for independent living that receives money under this chapter shall comply with the standards and assurances required under the state plan and Section 725 of the federal act. The center for independent living shall provide the required assurances to the division.
As added by P.L.217-2005, SEC.23.

IC 12-12-8-16
Conditions for division to award grant for new center; criteria for ranking eligible agencies
Sec. 16. (a) If:
(1) there is no center for independent living serving a region of Indiana or a region of Indiana is underserved; and
(2) the state receives an increase in its federal allotment that is sufficient to support an additional center for independent living

in Indiana;
the division may award a grant to an eligible agency for a new center for independent living in the unserved or underserved region. A grant awarded under this section must be consistent with the provisions of the state plan establishing a statewide network of centers for independent living.
(b) The council shall rank eligible agencies applying for a grant under this section using the standards and assurances required under Section 725 of the federal act. The council shall consider the ability of the applicant to operate a center for independent living and shall select an applicant using the following criteria:
(1) Evidence of the need for a center for independent living in the applicant's region of Indiana that is consistent with the state plan.
(2) The past performance of the applicant in providing services comparable to independent living services.
(3) The applicant's plan for complying with, or demonstrated compliance with, the standards and assurances set forth in Section 725 of the federal act.
(4) The quality of the applicant's key personnel and the involvement of individuals with significant disabilities.
As added by P.L.217-2005, SEC.24.

IC 12-12-8-17
Division review of centers
Sec. 17. (a) The division shall periodically review each new center for independent living that receives:
(1) money under Title VII, Part B of the federal act; or
(2) a grant under this chapter;
to determine whether the center is in compliance with the standards and assurances set forth in Section 725 of the federal act.
(b) If the division determines that a center reviewed under subsection (a) is not in compliance with the standards and assurances set forth in Section 725 of the federal act, the division shall immediately notify the center of the division's determination of noncompliance. A center may appeal the determination by requesting a hearing from the office of the secretary not later than thirty (30) days after receiving notice from the division.
(c) Except as provided in subsection (d), the division shall terminate all funds to a center determined to be in noncompliance under this section not later than ninety (90) days after the date of:
(1) the division's notification of noncompliance; or
(2) a final decision by the office of the secretary in the case of a center that appeals the division's determination under subsection (b).
(d) The division may not terminate the funds of a center for independent living that is determined to be noncompliant with the standards and assurances set forth in Section 725 of the federal act if:
(1) the center submits to the division a plan for achieving

compliance within ninety (90) days; and
(2) the division approves the plan.
A plan required under this subsection must be submitted not later than thirty (30) days after the center receives a notice of noncompliance from the division under subsection (b).
As added by P.L.217-2005, SEC.25.



CHAPTER 9. REPORTING OF BLIND OR VISUALLY IMPAIRED PERSONS

IC 12-12-9-1
Reporting of blind or visually impaired persons by physicians or optometrists
Sec. 1. Each:
(1) physician holding an unlimited license to practice medicine; or
(2) optometrist licensed under IC 25-24-1;
shall report in writing, on forms prescribed by the office of the secretary, not more than ten (10) days after diagnosis, to the office of the secretary, the name, age, and address of each person diagnosed by the physician or optometrist as being blind (as defined under 42 U.S.C. 416(i)) or having visual impairment of a degree to interfere with the person's functioning in school, employment, or other activities of daily living.
As added by P.L.104-2003, SEC.1.

IC 12-12-9-2
Report distribution
Sec. 2. The office of the secretary shall, on the first business day of each month, send a copy of a report filed under section 1 of this chapter to the following persons:
(1) For persons less than seventeen (17) years of age, to the following:
(A) The Indiana School for the Blind and Visually Impaired.
(B) The division of disability and rehabilitative services.
(C) The division of special education of the department of education.
(2) For persons at least seventeen (17) years of age, to the following:
(A) The division of disability and rehabilitative services.
(B) On request, organizations serving the blind or visually impaired and the state department of health.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.5; P.L.141-2006, SEC.53.

IC 12-12-9-3
Report confidentiality
Sec. 3. All reports filed under this chapter shall be kept confidential and used solely to determine the eligibility of the individuals for assistance or rehabilitation.
As added by P.L.104-2003, SEC.1.

IC 12-12-9-4
Information provided to individuals designated in reports
Sec. 4. (a) On receiving a report under this chapter, the division of disability and rehabilitative services shall provide information to the visually impaired individual designated in the report concerning

available state and local services.
(b) For a visually impaired individual less than seventeen (17) years of age, the Indiana School for the Blind and Visually Impaired:
(1) has the primary duty of initially contacting the visually impaired individual or the individual's family; and
(2) shall notify the division of disability and rehabilitative services and the department of education of the school's findings.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.6; P.L.141-2006, SEC.54.

IC 12-12-9-5
Referrals
Sec. 5. This chapter does not prohibit a physician or an optometrist from making a referral to a local school corporation, an agency, the Indiana School for the Blind and Visually Impaired, or an agency or organization working with the blind or visually impaired.
As added by P.L.104-2003, SEC.1. Amended by P.L.218-2005, SEC.7.

IC 12-12-9-6
Educational materials
Sec. 6. The office of the secretary shall prepare and provide educational materials for:
(1) licensed optometrists;
(2) licensed physicians;
(3) the Indiana University School of Medicine; and
(4) the Indiana University School of Optometry;
to inform individuals and schools of the reporting requirements and services available for an individual who is blind or visually impaired.
As added by P.L.104-2003, SEC.1.

IC 12-12-9-7
Failure to make a report of blindness
Sec. 7. A person required to make a report of blindness under this chapter who fails to do so commits a Class C infraction.
As added by P.L.104-2003, SEC.1.






ARTICLE 12.5. QUALITY IMPROVEMENT SERVICES

CHAPTER 1. BUREAU OF QUALITY IMPROVEMENT SERVICES

IC 12-12.5-1-1
Establishment
Sec. 1. The bureau of quality improvement services is established within the division.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-2
Organization of bureau
Sec. 2. The director shall organize the bureau in the manner necessary to carry out the bureau's duties.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-3
Duties
Sec. 3. The bureau shall do the following:
(1) Monitor services provided by the following:
(A) An entity that provides services to an individual with funds provided by the division or under the authority of the division.
(B) An entity that has entered into a provider agreement under IC 12-15-11 to provide Medicaid in-home waiver services.
(2) Assist other bureaus in the division with quality assurance or quality improvement activities.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-4
Establishment and administration of complaint process
Sec. 4. The bureau shall establish and administer a complaint process for the following:
(1) An individual that receives services from an entity with funds provided through the division or under the authority of the division.
(2) An entity that has entered into a provider agreement under IC 12-15-11 to provide Medicaid in-home waiver services.
(3) An individual or entity certified, licensed, or otherwise approved by the division.
As added by P.L.243-2003, SEC.12.

IC 12-12.5-1-5
Rules
Sec. 5. The director of the division may adopt rules under IC 4-22-2 necessary to carry out this chapter. As added by P.L.243-2003, SEC.12.






ARTICLE 12.7. CHILD DEVELOPMENT SERVICES

CHAPTER 1. BUREAU OF CHILD DEVELOPMENT SERVICES

IC 12-12.7-1-1
Bureau of child development services established
Sec. 1. The bureau of child development services is established within the division.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-1-2
Organization of bureau; services for infants and toddlers with disabilities
Sec. 2. The director shall organize the bureau in the manner necessary to carry out the bureau's duties. However, the bureau must include a unit of services for infants and toddlers with disabilities.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-1-3
Bureau duties
Sec. 3. The bureau shall do the following:
(1) Plan, establish, and operate programs and services relating to child development services.
(2) Design all necessary state plans for child development services required for the receipt and disbursement of any money available to the state from the federal government.
(3) Direct the disbursement and administer the use of money from all sources for child development programs administered under this article.
As added by P.L.93-2006, SEC.11.



CHAPTER 2. INFANTS AND TODDLERS WITH DISABILITIES PROGRAM

IC 12-12.7-2-1
"Agency"
Sec. 1. As used in this chapter, "agency" means a department, a commission, a council, a board, a bureau, a division, a service, an office, or an administration that is responsible for providing services to infants and toddlers with disabilities and their families, including the following:
(1) The division of mental health and addiction.
(2) The state department of health.
(3) The division of family resources.
(4) The division of disability, aging, and rehabilitative services.
(5) The department of education.
(6) The department of child services.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-2
"Council"
Sec. 2. As used in this chapter, "council" refers to the interagency coordinating council established by section 7 of this chapter.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-3
"Early intervention services"
Sec. 3. (a) As used in this chapter, "early intervention services" means developmental services that meet the following conditions:
(1) Are provided under public supervision.
(2) Are designed to meet the developmental needs of infants and toddlers with disabilities in at least one (1) of the areas specified in section 4(a)(1) of this chapter.
(3) Meet all required state and federal standards.
(4) Are provided by qualified personnel, including the following:
(A) Early childhood special educators, early childhood educators, and special educators.
(B) Speech and language pathologists and audiologists.
(C) Occupational therapists.
(D) Physical therapists.
(E) Psychologists.
(F) Social workers.
(G) Nurses.
(H) Nutritionists.
(I) Family therapists.
(J) Orientation and mobility specialists.
(K) Pediatricians and other physicians.
(5) To the maximum extent appropriate, are provided in natural environments, including the home and community settings in which children without disabilities participate.         (6) Are provided in conformity with an individualized family service plan adopted in accordance with 20 U.S.C. 1435.
(b) The term includes the following services:
(1) Family training, counseling, and home visits.
(2) Special instruction.
(3) Speech and language pathology, audiology, and sign language and cued language services.
(4) Occupational therapy.
(5) Physical therapy.
(6) Psychological services.
(7) Service coordination services.
(8) Medical services only for diagnostic, evaluation, or consultation purposes.
(9) Early identification, screening, and assessment services.
(10) Other health services necessary for an infant or a toddler to benefit from the services.
(11) Vision services.
(12) Supportive technology services.
(13) Transportation and related costs that are necessary to enable an infant or a toddler and the infant's or toddler's family to receive early intervention services.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-4
"Infants and toddlers with disabilities"
Sec. 4. (a) As used in this chapter, "infants and toddlers with disabilities" means individuals from birth through two (2) years of age who need early intervention services because the individuals meet the following conditions:
(1) Are experiencing developmental delays, as measured by appropriate diagnostic instruments and procedures, in at least one (1) of the following:
(A) Cognitive development.
(B) Physical development.
(C) Communication development.
(D) Social or emotional development.
(E) Adaptive development.
(2) Have a diagnosed physical or mental condition that has a high probability of resulting in developmental delay.
(b) The term may also include, under rules adopted by the division, individuals from birth through two (2) years of age who are at risk of having substantial developmental delays if early intervention services are not provided.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-5
Purposes of chapter
Sec. 5. The purposes of this chapter are as follows:
(1) To enhance the development and minimize the potential for developmental delay of infants and toddlers with disabilities.         (2) To reduce educational costs to the state by minimizing the need for special education and related services after infants and toddlers with disabilities reach school age.
(3) To minimize the likelihood of institutionalization and maximize the potential for independent living of individuals with disabilities.
(4) To enhance the capacity of families to meet the special needs of infants and toddlers with disabilities.
(5) To comply with 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-6
Administration and supervision; financial responsibility
Sec. 6. (a) The division shall do the following:
(1) Carry out the general administration and supervision of programs and activities receiving assistance under this chapter, monitor programs and activities implemented by the state, regardless of whether the programs and activities are receiving assistance under this chapter, and ensure that the state complies with 20 U.S.C. 1431 through 1445 in implementing this chapter.
(2) Identify and coordinate all available resources from federal, state, local, and private sources, including public and private insurance coverage and using all existing applicable resources to the full extent of the resources.
(3) Develop procedures to ensure that early intervention services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of disputes among public agencies and providers.
(4) Resolve disputes within an agency or between agencies.
(5) Enter into formal interagency agreements that define the financial responsibility of each agency for paying for early intervention services consistent with Indiana law and procedures for resolving disputes, including all additional components necessary to ensure meaningful cooperation and coordination.
(6) Develop and implement utilization review procedures for services provided under this chapter.
(b) The state shall designate an individual or entity responsible for assigning financial responsibility among appropriate agencies under this chapter.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-7
Establishment of council
Sec. 7. The interagency coordinating council is established.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-8
Membership
Sec. 8. (a) The council consists of at least fifteen (15) but not

more than twenty-five (25) members appointed by the governor as follows:
(1) At least twenty percent (20%) of the members must be individuals who:
(A) are parents, including minority parents, of infants or toddlers with disabilities or of children who are less than thirteen (13) years of age with disabilities; and
(B) have knowledge of or experience with programs for infants and toddlers with disabilities.
At least one (1) of the members described in this subdivision must be a parent of an infant or toddler with a disability or of a child less than seven (7) years of age with a disability.
(2) At least twenty percent (20%) of the members must be public or private providers of early intervention services.
(3) At least one (1) member must be a member of the general assembly.
(4) Each of the state agencies involved in the provision of or payment for early intervention services to infants and toddlers with disabilities and their families must be represented by at least one (1) member. The members described in this subdivision must have sufficient authority to engage in policy planning and implementation on behalf of the state agency the member represents.
(5) At least one (1) member must be involved in personnel preparation.
(6) At least one (1) member must:
(A) represent a state educational agency responsible for preschool services to children with disabilities; and
(B) have sufficient authority to engage in policy planning and implementation on behalf of the agency.
(7) At least one (1) member must represent the department of insurance created by IC 27-1-1-1.
(8) At least one (1) member must represent an agency or program that is:
(A) located in Indiana; and
(B) authorized to participate in the Head Start program under 42 U.S.C. 9831 et seq.
(9) At least one (1) member must represent a state agency responsible for child care.
(10) At least one (1) member must represent the office of Medicaid policy and planing established by IC 12-8-6-1.
(11) At least one (1) member must be a representative designated by the office of coordinator for education of homeless children and youths.
(12) At least one (1) member must be a state foster care representative from the department of child services established by IC 31-33-1.5-2.
(13) At least one (1) member must represent the division of mental health and addiction established by IC 12-21-1-1.
(b) To the extent possible, the governor shall ensure that the

membership of the council reasonably represents the population of Indiana.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-9
Appointment and terms of council members
Sec. 9. (a) The governor shall make the initial appointments under section 8 of this chapter with staggered terms and subsequent appointments for terms of three (3) years.
(b) A council member may be reappointed for succeeding terms.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-10
Chairperson
Sec. 10. (a) The governor shall:
(1) designate a member of the council to serve as the chairperson of the council; or
(2) require the council to designate a chairperson from within its membership.
(b) A member of the council who is a representative of the division may not serve as chairperson of the council.
(c) A chairperson may be reappointed for succeeding terms.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-11
Called meetings
Sec. 11. Any of the following may call a meeting of the council:
(1) The governor.
(2) The chairperson of the council.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-12
Vacancies
Sec. 12. The governor shall fill vacancies on the council.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-13
Frequency of meetings
Sec. 13. The council shall meet at least quarterly each year.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-14
Budget; use of funds
Sec. 14. The council may prepare and approve a budget using funds under this chapter to do the following:
(1) Conduct hearings and forums.
(2) Reimburse members of the council for reasonable and necessary expenses for attending council meetings and performing council duties, including child care for the members who are representatives of parents.         (3) Pay compensation to a member of the council if the member is not employed or is required to forfeit wages from other employment when absent from the other employment due to the performance of council business.
(4) Hire the staff and obtain services that are necessary to carry out the council's functions.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-15
Powers and duties
Sec. 15. The council shall do the following:
(1) Advise and assist the division in the performance of the responsibilities set forth in section 6 of this chapter, particularly the following:
(A) Identification of sources of fiscal and other support for services for early intervention programs.
(B) Use of existing resources to the full extent in implementing early intervention programs.
(C) Assignment of financial responsibility to the appropriate agency.
(D) Promotion of interagency agreements.
(E) Development and implementation of utilization review procedures.
(2) Advise and assist the division in the preparation of applications required under 20 U.S.C. 1431 through 1445.
(3) Prepare and submit an annual report to the governor, the general assembly, and the United States Secretary of Education by November 1 of each year concerning the status of early intervention programs for infants and toddlers with disabilities and their families. A report submitted under this subdivision to the general assembly must be in an electronic format under IC 5-14-6.
(4) Periodically request from the agencies responsible for providing early childhood intervention services for infants and toddlers with disabilities and preschool special education programs written reports concerning the implementation of each agency's respective programs.
(5) Make recommendations to the various agencies concerning improvements to each agency's delivery of services.
(6) Otherwise comply with 20 U.S.C. 1441.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-16
Advice and assistance regarding other services
Sec. 16. (a) To the extent that the services are appropriate, the council shall advise and assist the department of education regarding the transition of toddlers with disabilities to preschool special education services under IC 20-35.
(b) The council may advise and assist the division and the department of education regarding the provision of appropriate

services for children who are less than six (6) years of age.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-17
Cost participation schedule; cost participation plan
Sec. 17. (a) A family shall participate in the cost of programs and services provided under this chapter to the extent allowed by federal law according to the following cost participation schedule:
Percentage of        Copayment            Maximum
Federal Income        Per        Monthly
Poverty Level        Treatment    Cost Share
At     But Not
Least     More Than
0%     250%     $ 0     $ 0
251%     350%     $ 3     $ 24
351%     450%     $ 6     $ 48
451%     550%     $ 15     $ 120
551%     650%     $ 25     $ 200
651%     750%     $ 50     $ 400
751%     850%     $ 75     $ 600
851%     1000%     $ 100     $ 800
1001%          $ 120      $ 960
(b) A cost participation plan used by the division for families to participate in the cost of the programs and services provided under this chapter:
(1) must:
(A) be based on income and ability to pay;
(B) provide for a review of a family's cost participation amount:
(i) annually; and
(ii) within thirty (30) days after the family reports a reduction in income; and
(C) allow the division to waive a required copayment if other medical expenses or personal care needs expenses for any member of the family reduce the level of income the family has available to pay copayments under this section;
(2) may allow a family to voluntarily contribute payments that exceed the family's required cost participation amount;
(3) must require the family to allow the division access to all health care coverage information that the family has concerning the infant or toddler who is to receive services;
(4) must require families to consent to the division billing third party payors for early intervention services provided;
(5) may allow the division to waive the billing to third party payors if the family is able to demonstrate financial or personal hardship on the part of the family member; and
(6) must require the division to waive the family's monthly copayments in any month for those services for which it receives payment from the family's health insurance coverage.
(c) Funds received through a cost participation plan under this

section must be used to fund programs described in section 18 of this chapter.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-18
Adoption of rules
Sec. 18. Upon the recommendations of the council, the division shall adopt rules under IC 4-22-2 providing for a statewide system of coordinated, comprehensive, multidisciplinary, interagency programs that provide appropriate early intervention services to all infants and toddlers with disabilities and their families to the extent required under 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-19
Budget agency reports
Sec. 19. The budget agency shall annually report to the health finance commission, the budget committee, and the commission on mental retardation and developmental disabilities the following information concerning the funding of the program under this chapter:
(1) The total amount billed to a federal or state program each state fiscal year for services provided under this chapter, including the following programs:
(A) Medicaid.
(B) The children's health insurance program.
(C) The federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265).
(D) Any other state or federal program.
(2) The total amount billed each state fiscal year to an insurance company for services provided under this chapter and the total amount reimbursed by the insurance company.
(3) The total copayments collected under this chapter each state fiscal year.
(4) The total administrative expenditures.
The report must be submitted before September 1 for the preceding state fiscal year in an electronic format under IC 5-14-6.
As added by P.L.93-2006, SEC.11.

IC 12-12.7-2-20
Mandatory features of statewide early intervention services system
Sec. 20. To the extent required in 20 U.S.C. 1431 through 1445, the statewide system must include the following:
(1) A definition of the term "developmentally delayed" to be used in carrying out the programs under this chapter.
(2) The timetables necessary for ensuring that the appropriate early intervention services are available to all infants and toddlers with disabilities before the beginning of the fifth year of the state's participation under 20 U.S.C. 1431 through 1445.
(3) A timely, comprehensive, multidisciplinary evaluation of the

functioning of each infant and toddler with disabilities in Indiana and the needs of the families, to appropriately assist in the development of the infant and toddler with disabilities program.
(4) For each infant and toddler with disabilities in Indiana, an individualized family service plan in accordance with 20 U.S.C. 1436, including case management services consistent with the individualized family service plan.
(5) A comprehensive system for identifying infants and toddlers with disabilities, including a system for making referrals to service providers that:
(A) includes time lines; and
(B) provides for the participation by primary referral sources.
(6) A public awareness program.
(7) A central directory that includes early intervention services, resources, experts, and research and demonstration projects being conducted.
(8) A comprehensive system of personnel development.
(9) A policy pertaining to contracting or making other arrangements with service providers to provide early intervention services in Indiana, consistent with 20 U.S.C. 1431 through 1445 and including the contents of the application used and the conditions of the contract or other arrangements.
(10) A procedure for securing timely reimbursement of funds used under this chapter in accordance with 20 U.S.C. 1440(a).
(11) Procedural safeguards with respect to programs under this chapter as required under 20 U.S.C. 1439.
(12) Policies and procedures relating to the establishment and maintenance of standards to ensure that personnel necessary to carry out this chapter are appropriately and adequately prepared and trained, including the following:
(A) The establishment and maintenance of standards that are consistent with any state approved or recognized certification, licensing, registration, or other comparable requirements that apply to the area in which the personnel are providing early intervention services.
(B) To the extent the standards are not based on the highest requirements in Indiana applicable to the specific profession or discipline, the steps the state is taking to require the retraining or hiring of personnel that meet appropriate professional requirements in Indiana.
(13) A system for compiling data on the following:
(A) The number of infants and toddlers with disabilities and their families in Indiana in need of appropriate early intervention services, which may be based on a sampling of data.
(B) The number of infants, toddlers, and families of infants and toddlers served.
(C) The types of services provided, which may be based on

a sampling of data.
(D) Other information required under 20 U.S.C. 1431 through 1445.
As added by P.L.93-2006, SEC.11.






ARTICLE 13. DIVISION OF FAMILY RESOURCES

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-13-1-1
Establishment
Sec. 1. The division of family resources is established.
As added by P.L.2-1992, SEC.7. Amended by P.L.234-2005, SEC.19.

IC 12-13-1-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the division.
As added by P.L.2-1992, SEC.7.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-13-2-1
Appointment
Sec. 1. The division shall be administered by a director appointed under IC 12-8-8-2.
As added by P.L.2-1992, SEC.7.

IC 12-13-2-2
Bond and oath
Sec. 2. (a) Before the director begins official duties, the director must do the following:
(1) Execute a bond payable to the state in an amount and with sureties as approved by the secretary that is conditioned on the faithful discharge of the director's duties.
(2) Take and subscribe an oath that must be endorsed upon the director's official bond.
(b) The executed bond and oath shall be filed in the office of the secretary of state.
As added by P.L.2-1992, SEC.7.

IC 12-13-2-3
Duties
Sec. 3. The director is responsible for the following:
(1) The appointment of state investigators or boards of review provided by law that are necessary to ensure a fair hearing to an applicant or a recipient. A fair hearing shall be granted at the request of an aggrieved person who desires a hearing. The division shall review cases upon the request of an applicant, a recipient, or an aggrieved person.
(2) The adoption of all policies and rules for the division.
(3) The administrative and executive duties and responsibilities of the division.
(4) The establishment of salaries for the officers and employees of the division within the salary ranges of the pay plan adopted by the Indiana personnel advisory board and approved by the budget committee.
(5) The establishment of minimum standards of assistance for old age and dependent children recipients. A standard established under this subdivision must apply to all individuals in Indiana.
As added by P.L.2-1992, SEC.7. Amended by P.L.272-1999, SEC.38.



CHAPTER 3. PERSONNEL OF DIVISION

IC 12-13-3-1
Application of IC 4-15-2
Sec. 1. Except as provided in IC 4-15-2-3.8, IC 4-15-2 applies to all employees of the division.
As added by P.L.2-1992, SEC.7.

IC 12-13-3-2
Criminal and civil liability; actions or proceedings; defense; damages
Sec. 2. (a) If a member, an officer, or an employee of the division is accused of an offense or sued for civil damages because of an act performed within the course of the individual's employment or because of an act performed under the authority or order of a superior officer, the attorney general shall defend the individual in an action for civil damages. If the action or proceeding is criminal in nature, the governor shall designate counsel to represent and defend the accused and the state is financially responsible for the expense of the defense.
(b) This section does not do either of the following:
(1) Deprive an individual of the right to select defense counsel of the individual's choice at the individual's expense.
(2) Relieve a person from responsibility for civil damages.
As added by P.L.2-1992, SEC.7.



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-13-4-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the division of family resources advisory council established by this chapter.
As added by P.L.2-1992, SEC.7. Amended by P.L.1-1994, SEC.55; P.L.145-2006, SEC.73.

IC 12-13-4-2
Establishment
Sec. 2. The division of family resources advisory council is established.
As added by P.L.2-1992, SEC.7. Amended by P.L.145-2006, SEC.74.

IC 12-13-4-3
Members
Sec. 3. The council consists of the following eleven (11) members:
(1) The director.
(2) Ten (10) individuals:
(A) appointed by the secretary; and
(B) who have a recognized knowledge of or interest in the programs administered by the division.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-4
Fixed term of members
Sec. 4. Each member of the council appointed under section 3(2) of this chapter has a fixed term as provided in IC 12-8-2-4.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-5
Presiding officer
Sec. 5. The director serves as presiding officer of the council.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-6
Meetings
Sec. 6. The council shall meet at least monthly and is subject to special meetings at the call of the council's presiding officer.
As added by P.L.2-1992, SEC.7.

IC 12-13-4-7
Application of IC 12-8-2
Sec. 7. IC 12-8-2 applies to the council.
As added by P.L.2-1992, SEC.7.



CHAPTER 5. DUTIES OF DIVISION

IC 12-13-5-1
Powers and duties
Sec. 1. The division shall administer or supervise the public welfare activities of the state. The division has the following powers and duties:
(1) The administration of old age assistance, aid to dependent children, and assistance to the needy blind and persons with disabilities, excluding assistance to children with special health care needs.
(2) The administration of the licensing and inspection under IC 12-17.2.
(3) The provision of services to county governments, including the following:
(A) Organizing and supervising county offices for the effective administration of public welfare functions.
(B) Compiling statistics and necessary information concerning public welfare problems throughout Indiana.
(C) Researching and encouraging research into crime, delinquency, physical and mental disability, and the cause of dependency.
(4) Prescribing the form of, printing, and supplying to the county offices blanks for applications, reports, affidavits, and other forms the division considers necessary and advisable.
(5) Cooperating with the federal Social Security Administration and with any other agency of the federal government in any reasonable manner necessary and in conformity with IC 12-13 through IC 12-19 to qualify for federal aid for assistance to persons who are entitled to assistance under the federal Social Security Act. The responsibilities include the following:
(A) Making reports in the form and containing the information that the federal Social Security Administration Board or any other agency of the federal government requires.
(B) Complying with the requirements that a board or agency finds necessary to assure the correctness and verification of reports.
(6) Appointing from eligible lists established by the state personnel board employees of the division necessary to effectively carry out IC 12-13 through IC 12-19. The division may not appoint a person who is not a citizen of the United States and who has not been a resident of Indiana for at least one (1) year immediately preceding the person's appointment unless a qualified person cannot be found in Indiana for a position as a result of holding an open competitive examination.
(7) Assisting the office of Medicaid policy and planning in fixing fees to be paid to ophthalmologists and optometrists for the examination of applicants for and recipients of assistance as

needy blind persons.
(8) When requested, assisting other departments, agencies, divisions, and institutions of the state and federal government in performing services consistent with this article.
(9) Acting as the agent of the federal government for the following:
(A) In welfare matters of mutual concern under IC 12-13 through IC 12-19, except for responsibilities of the department of child services under IC 31-25-2.
(B) In the administration of federal money granted to Indiana in aiding welfare functions of the state government.
(10) Administering additional public welfare functions vested in the division by law and providing for the progressive codification of the laws the division is required to administer.
(11) Supervising day care centers.
(12) Compiling information and statistics concerning the ethnicity and gender of a program or service recipient.
As added by P.L.2-1992, SEC.7. Amended by P.L.20-1992, SEC.26; P.L.81-1992, SEC.27; P.L.1-1993, SEC.130; P.L.23-1993, SEC.52; P.L.4-1993, SEC.51; P.L.5-1993, SEC.64; P.L.142-1995, SEC.3; P.L.1-1997, SEC.53; P.L.35-1998, SEC.1; P.L.273-1999, SEC.79; P.L.234-2005, SEC.20; P.L.145-2006, SEC.75.

IC 12-13-5-2 Version a
Services and programs administered
Note: This version of section amended by P.L.173-2006, SEC.45. See also following version of this section amended by P.L.181-2006, SEC.53.
Sec. 2. The division shall administer the following:
(1) Any sexual offense services.
(2) A child development associate scholarship program.
(3) Any school age dependent care program.
(4) Migrant day care services.
(5) Prevention services to high risk youth.
(6) Any commodities program.
(7) The migrant nutrition program.
(8) Any emergency shelter programs.
(9) Any weatherization programs.
(10) The Housing Assistance Act of 1937 (42 U.S.C. 1437).
(11) The home visitation and social services program.
(12) The educational consultants program.
(13) Community restitution or service programs.
(14) The crisis nursery program.
(15) Energy assistance programs.
(16) Domestic violence programs.
(17) Social services programs.
(18) Assistance to migrants and seasonal farmworkers.
(19) The step ahead comprehensive early childhood grant program.
(20) Assistance to victims of human and sexual trafficking

offenses as provided in IC 35-42-3.5-4, as appropriate.
(21) Any other program:
(A) designated by the general assembly; or
(B) administered by the federal government under grants consistent with the duties of the division.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.52; P.L.5-1993, SEC.65; P.L.32-2000, SEC.7; P.L.234-2005, SEC.21; P.L.173-2006, SEC.45.

IC 12-13-5-2 Version b
Services and programs administered
Note: This version of section amended by P.L.181-2006, SEC.53. See also preceding version of this section amended by P.L.173-2006, SEC.45.
Sec. 2. The division shall administer the following:
(1) Any sexual offense services.
(2) A child development associate scholarship program.
(3) Any school age dependent care program.
(4) Migrant day care services.
(5) Prevention services to high risk youth.
(6) The migrant nutrition program.
(7) The home visitation and social services program.
(8) The educational consultants program.
(9) Community restitution or service programs.
(10) The crisis nursery program.
(11) Domestic violence programs.
(12) Social services programs.
(13) The step ahead comprehensive early childhood grant program.
(14) Any other program:
(A) designated by the general assembly; or
(B) administered by the federal government under grants consistent with the duties of the division.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.52; P.L.5-1993, SEC.65; P.L.32-2000, SEC.7; P.L.234-2005, SEC.21; P.L.181-2006, SEC.53.

IC 12-13-5-3
Rules; agents
Sec. 3. The division may do the following:
(1) Adopt rules under IC 4-22-2 and take action that is necessary or desirable to carry out IC 12-13 through IC 12-19 and that is not inconsistent with IC 12-13 through IC 12-19. Each county director shall keep copies of the rules on file available for inspection by any person interested.
(2) Under a division rule, designate county offices to serve as agents of the division in the performance of all public welfare activities in the county.
As added by P.L.2-1992, SEC.7. Amended by P.L.4-1993, SEC.53; P.L.5-1993, SEC.66; P.L.108-1996, SEC.3.
IC 12-13-5-4
Powers of supervision of state institutions under IC 12-13 through IC 12-19 restricted
Sec. 4. IC 12-13 through IC 12-19 conferring powers of supervision on the division do not include the actual management of state institutions or the selection of the personnel of state institutions.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-5
Records and reports
Sec. 5. (a) Each county auditor shall keep records and make reports relating to the county welfare fund (before July 1, 2001), the family and children's fund, and other financial transactions as required under IC 12-13 through IC 12-19 and as required by the division or the department of child services.
(b) All records provided for in IC 12-13 through IC 12-19 shall be kept, prepared, and submitted in the form required by the division or the department of child services and the state board of accounts.
As added by P.L.2-1992, SEC.7. Amended by P.L.36-1994, SEC.13; P.L.273-1999, SEC.80; P.L.234-2005, SEC.22.

IC 12-13-5-6
Personnel
Sec. 6. The director shall appoint necessary eligible personnel for the efficient performance of the division's duties.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-7
Bureau head; employees
Sec. 7. (a) The director shall appoint a bureau head or an employee who reports directly to the director.
(b) The bureau head shall, with the approval of the director, appoint each employee who reports directly to the head.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-8
Deputies; payment of salaries
Sec. 8. (a) The attorney general shall assign to the division the number of deputies the director determines are needed to assist in the administration of the division.
(b) The salary of each deputy assigned to the division shall, during the deputy's service to the division, be paid from the money made available for the administration and enforcement of IC 12-13 through IC 12-19.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-9
Failure or refusal to perform duty or obey order; enforcement procedures
Sec. 9. (a) If a public official, board, or commission fails or

refuses to perform a duty under IC 12-13 through IC 12-19, the division or an agency allowed by law to coordinate or supervise assistance under IC 12-13 through IC 12-19 may order the public official, board, or commission to perform the duty.
(b) If the public official, board, or commission refuses to obey an order issued under subsection (a), the agency issuing the order under subsection (a) may institute a mandamus proceeding in a court to compel the public official, board, or commission to perform the duty.
(c) The attorney general shall assist in proceedings under this section.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-10
Amendment or repeal of provision of title; claim for compensation barred
Sec. 10. The amendment or repeal of a provision of this title does not create a claim for compensation on behalf of a recipient under this title.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-11
Taking charge of child under IC 12-13 through IC 12-19 over parental objection restricted
Sec. 11. Except as provided in IC 31-37-7-3, IC 12-13 through IC 12-19 does not authorize a state or county official, agent, or representative, in carrying out IC 12-13 through IC 12-19, to take charge of a child over the objection of either parent of the child or of the person standing in loco parentis to the child, except under a court order.
As added by P.L.2-1992, SEC.7. Amended by P.L.79-1994, SEC.1; P.L.1-1997, SEC.54.

IC 12-13-5-12
Liberal construction of IC 12-13 through IC 12-19
Sec. 12. IC 12-13 through IC 12-19 shall be liberally construed so that the purposes may be accomplished as equitably, economically, and expeditiously as possible.
As added by P.L.2-1992, SEC.7.

IC 12-13-5-13
Transitional services plan; rules
Sec. 13. (a) As used in this section, "transitional services plan" means a plan that provides information concerning the following to an individual described in subsection (b):
(1) Education.
(2) Employment.
(3) Housing.
(4) Health care.
(5) Development of problem solving skills.
(6) Available local, state, and federal financial assistance.     (b) The division may implement a program that provides a transitional services plan to an individual who:
(1) has become; or
(2) will become;
eighteen (18) years of age or emancipated while receiving foster care.
(c) The division may adopt rules under IC 4-22-2 necessary to implement the program described in this section.
As added by P.L.133-2005, SEC.2.



CHAPTER 6. CREATION OF BUREAUS AND BUREAU RESPONSIBILITIES

IC 12-13-6-1
Bureaus established
Sec. 1. The following bureaus are established within the division:
(1) A bureau of child development.
(2) A bureau of economic independence.
As added by P.L.2-1992, SEC.7. Amended by P.L.186-2001, SEC.3; P.L.234-2005, SEC.23.

IC 12-13-6-2
Bureau head and assistant supervisor; bond and oath; bureau of family independence responsibilities
Sec. 2. Subject to the authority of the division and the director, the following apply to the bureaus:
(1) The bureau of family independence has immediate charge of old age assistance, assistance to dependent children in the children's own homes, and assistance to the blind.
(2) The officer who is in charge of a bureau is the bureau head.
(3) Before entering upon the discharge of an official duty, the bureau head and assistant supervisor shall execute a bond payable to the state in an amount and with sureties approved by the governor that is conditioned on the faithful discharge of official duties.
(4) Each bureau head and assistant supervisor shall take and subscribe an oath, which shall be endorsed upon the official bond. The bond and oath when executed shall be filed in the office of the secretary of state.
As added by P.L.2-1992, SEC.7.

IC 12-13-6-3
Youth development bureau responsibilities
Sec. 3. The youth development bureau shall plan, fund, and coordinate programs and services for children and youth that promote optimal functioning. Specific responsibilities include the following:
(1) Coordinating services, activities, and programs with other agencies or divisions that provide services to children with emotional disturbances.
(2) Serving as a link with local schools to participate in the planning for services funded by the department of education's educational opportunities for at-risk students program.
(3) Providing collaboration and assistance to school health programs, comprehensive health curricula, and school health clinics in promoting maximization of a youth's physical, social, mental, vocational, and emotional potential.
(4) Planning and administering community based programs and services in conjunction with child advocacy, community education, and information and referral sources for the

prevention of juvenile delinquency.
(5) Facilitating the planned and efficient movement of students with disabilities from a secondary school to postsecondary school or employment.
As added by P.L.2-1992, SEC.7.



CHAPTER 7. ADMINISTRATION OF MONEY

IC 12-13-7-1
Grants, funds, and other money administered
Sec. 1. The division shall administer the following:
(1) The domestic violence prevention and treatment fund under IC 12-18-4.
(2) The Child Care and Development Block Grant under 42 U.S.C. 9858 et seq.
(3) The federal Food Stamp Program under 7 U.S.C. 2011 et seq.
(4) Title IV-A of the federal Social Security Act.
(5) Any other funding source:
(A) designated by the general assembly; or
(B) available from the federal government under grants that are consistent with the duties of the division.
As added by P.L.2-1992, SEC.7. Amended by P.L.2-2005, SEC.46; P.L.234-2005, SEC.24; P.L.181-2006, SEC.54.



CHAPTER 8. COUNTY MEDICAL ASSISTANCE TO WARDS FUND

IC 12-13-8-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to a county medical assistance to wards fund established under this chapter.
As added by P.L.2-1992, SEC.7.



CHAPTER 9. STATE MEDICAL ASSISTANCE TO WARDS FUND

IC 12-13-9-1
Establishment; funding
Sec. 1. (a) The state medical assistance to wards fund is established. Before the fifth day of each month, all money contained in a county medical assistance to wards fund at the end of the preceding month shall be transferred to the state medical assistance to wards fund. The state medical assistance to wards fund consists of the following:
(1) The money transferred to the fund from the county medical assistance to wards funds.
(2) Any contributions to the fund from individuals, corporations, foundations, or others for the purpose of providing medical assistance.
(3) Any appropriations made specifically to the fund by the general assembly.
(b) This section does not obligate the general assembly to appropriate money to the state medical assistance to wards fund.
As added by P.L.2-1992, SEC.7.



CHAPTER 10. SOCIAL SERVICES

IC 12-13-10-1
Development and implementation of Social Services Block Grant Act
Sec. 1. The division is designated as the sole state agency responsible for the development and implementation of the Social Services Block Grant Act to do the following:
(1) Provide services to the following:
(A) Individuals and families with limited monthly gross income, including recipients of Supplemental Security Income assistance or Aid to Families with Dependent Children.
(B) Individuals and families with special needs, including those with developmental disabilities and those in danger of abuse, neglect, or exploitation.
(2) Provide maximum efficiency in the use of state money allocated for the purposes stated in subdivision (1).
As added by P.L.2-1992, SEC.7.

IC 12-13-10-2
Preparation of state plans required by act
Sec. 2. The division shall prepare the state plans required by the Social Services Block Grant Act under the direction of the governor and in cooperation with other appropriate agencies and departments or divisions.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-3
Institution of services; goals
Sec. 3. The division shall institute services that further the following goals:
(1) Achieving or maintaining economic self-support to prevent, reduce, or eliminate dependency.
(2) Achieving or maintaining economic self-sufficiency, including reduction or prevention of dependency.
(3) Preventing or remedying neglect, abuse, or exploitation of children and adults unable to protect their own interests.
(4) Preserving, rehabilitating, or reuniting families.
(5) Preventing or reducing inappropriate institutional placement by providing for community based care, home based care, or other forms of less restrictive care.
(6) Securing referral or admission for institutional placement when other less restrictive forms of care are not appropriate or providing services to individuals in institutions.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-4
Standards; establishment      Sec. 4. The division shall establish necessary standards for the following that are required to carry out the purposes of this chapter and the requirements of the Social Services Block Grant Act:
(1) Program reporting.
(2) Planning.
(3) Monitoring.
(4) Quality assurance.
(5) Administration.
(6) Eligibility.
(7) Evaluation.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-5
Participation in social services block grant program
Sec. 5. A person participating in the social services block grant program is bound by the Social Services Block Grant Act and the standards and rules of the director of the division.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-6
Eligibility for services; determination
Sec. 6. Eligibility for services provided under this chapter shall be determined according to standards of financial eligibility established by rules of the director of the division.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-7
State or federal higher education award paid directly to institution as income affecting eligibility for services
Sec. 7. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved institution of higher learning (as defined in IC 20-12-21-3) for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for services provided under this chapter; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for services provided under this chapter.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-8
Acceptance of supplemental money for purchase of services; special fund
Sec. 8. (a) The division may accept money from the following to be used as supplemental money for the purchase of services provided under this chapter:
(1) Other state agencies.
(2) Governmental entities.
(3) Voluntary sources.         (4) Persons.
(b) The division may establish a special fund to receive the money or may require certification of the money with retention of the money by the subgrantee.
As added by P.L.2-1992, SEC.7.

IC 12-13-10-9
Federal participation under Social Services Block Grant Act; limitation
Sec. 9. If federal financial participation under the Social Services Block Grant Act ceases, the division may not make further payments for services under this chapter in excess of authorized federal financial participation.
As added by P.L.2-1992, SEC.7.



CHAPTER 11. REPEALED



CHAPTER 12. COMMISSION ON THE SOCIAL STATUS OF BLACK MALES

IC 12-13-12-1
Legislative findings
Sec. 1. The 1992 interim study committee on the problems of black males created by the legislative council has found that the following conditions exist:
(1) Statistical studies chronicling the status of black males in American society reveal startling and disturbing conditions and trends.
(2) By all indicia measuring achievement, success, and quality of life in American society, black males are facing a prodigious struggle for survival while fighting formidable opponents.
(3) Black males make up only five and one-half percent (5.5%) of the population of the United States but are the victims of forty-four percent (44%) of the nation's homicides annually and comprise forty-six percent (46%) of the nation's prison population.
(4) Statistics show that one (1) of every twenty-two (22) black males will die as a result of homicide and that one (1) of every six (6) black males will be arrested before becoming nineteen (19) years of age.
(5) A major proportion of black males in America is virtually trapped in urban areas defined by poverty, violence, and drug abuse.
(6) Black males suffer from more debilitating health problems, a higher death rate, and a lower life expectancy than males in other ethnic and racial groups.
(7) Black females at least sixteen (16) years of age outnumber black males by more than two million (2,000,000).
(8) Between 1973 and 1988 the average real annual income for black males between twenty (20) and twenty-four (24) years of age fell by more than fifty percent (50%).
(9) The increasing misfortunes and the social distress bombarding black males in American society threaten the survival of black males.
As added by P.L.143-1993, SEC.1.



CHAPTER 13. REPEALED



CHAPTER 14. ELECTRONIC BENEFITS TRANSFER

IC 12-13-14-1
Definitions
Sec. 1. (a) As used in this chapter, "automated teller machine" means an electronic hardware device owned or operated by or on behalf of a financial institution or retailer that is capable of dispensing currency and responding to balance inquiries through the use of a magnetic stripe card issued by or on behalf of the division for distribution of assistance through an EBT system as described in this chapter.
(b) As used in this chapter, "commission" refers to the electronic benefits transfer commission established by this chapter.
(c) As used in this chapter, "Department" refers to the United States Department of Health and Human Services.
(d) As used in this chapter, "EBT program" means an electronic benefits transfer program.
(e) As used in this chapter, "financial institution" means a bank, trust company, savings institution, credit union, or any other organization:
(1) whose principal business activity is providing banking or financial services to the public; and
(2) that is organized, supervised, and authorized to do business in Indiana under IC 28 or Title 12 of the United States Code.
(f) As used in this chapter, "food retailer" means a retailer that:
(1) sells food items to consumers; and
(2) has been authorized under 7 CFR 278 to participate in the food stamp program.
(g) As used in this chapter, "person" includes any individual or entity described in IC 6-2.5-1-3.
(h) As used in this chapter, "point of sale terminal" means an electronic hardware device that is:
(1) used at a retailer's place of business where consumers pay for goods or services; and
(2) capable of:
(A) initiating a request for authorization of a purchase of tangible personal property;
(B) disbursing currency from an account;
(C) initiating a balance inquiry for an account; or
(D) distributing assistance through an EBT system as described in this chapter.
(i) As used in this chapter, "primary business" means more than fifty percent (50%) of the gross retail income (as defined in IC 6-2.5-1-5) attributable to the location or premises where the business is located.
(j) As used in this chapter, "retailer" means a person that, in the ordinary course of business:
(1) sells or transfers tangible personal property; or
(2) provides or performs services for compensation to consumers.
(k) As used in this chapter, "Secretary" refers to the Secretary of the United States Department of Agriculture.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.10.

IC 12-13-14-2
Power of division to implement EBT program for food stamp assistance; contract with vendors; rules
Sec. 2. The division may do the following:
(1) Under:
(A) 7 U.S.C. 2016(I); and
(B) 7 CFR 272, 274, 276, 277, and 278;
make an application for approval from the Secretary for implementation by the division of an EBT program in Indiana for food stamp assistance.
(2) If required at any time by federal law or regulation, make an application for approval from the Department for implementation by the division of an EBT program in Indiana for assistance under the Title IV-A assistance program as provided in 42 U.S.C. 601 et seq.
(3) After receiving approval from the Secretary and, if required, the Department, implement a fully functional and operating EBT program under this chapter to provide an alternative method of delivering:
(A) food stamp assistance; and
(B) assistance under the Title IV-A assistance program in Indiana.
(4) Contract with vendors for supplies and services to implement an EBT program according to IC 5-22-17.
(5) Adopt rules under IC 4-22-2 to implement the EBT program.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.11; P.L.49-1997, SEC.44; P.L.2-1998, SEC.37.

IC 12-13-14-3
Electronic benefits transfer commission; members; terms; vacancies; chairperson; staff's reimbursement for expenses
Sec. 3. (a) The electronic benefits transfer commission is established.
(b) The commission consists of eight (8) members appointed by the secretary of the office of family and social services as follows:
(1) Two (2) employees of the office of family and social services.
(2) Two (2) members of the Indiana Grocers and Convenience Store Association, nominated by the chief executive officer of the Indiana Grocers and Convenience Store Association for consideration by the secretary of the office of family and social services.
(3) Two (2) members of the Indiana Bankers Association, nominated by the chief executive officer of the Indiana Bankers

Association for consideration by the office of family and social services.
(4) Two (2) persons representing recipients of food stamp benefits or Aid to Families with Dependent Children (AFDC) benefits. One (1) person shall be nominated by the Indiana Food and Nutrition Network, and one (1) person shall be nominated by the Indiana Coalition for Human Services for consideration by the secretary of the office of family and social services.
(c) The terms of office shall be for three (3) years. The members serve at the will of the secretary of the office of family and social services. A vacancy on the commission shall be filled by the secretary of the office of family and social services in the same manner the original appointment was made.
(d) The secretary of the office of family and social services shall appoint the initial chairperson from among the members of the commission. The commission shall meet on the call of the chairperson. When the chairperson's term expires, the commission shall elect a new chairperson from among the membership of the commission.
(e) The division shall provide staff needed for the commission to operate under this chapter.
(f) The commission members are not eligible for per diem reimbursement or reimbursement for expenses incurred for travel to and from commission meetings.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-4
Recommendations of commission to division on implementation of statewide EBT program
Sec. 4. The commission shall make recommendations to the division and advise the division on the following issues:
(1) Implementing a fully functional and operating EBT program statewide.
(2) How Indiana's EBT program implemented under this chapter can be administered in accordance with:
(A) federal requirements under 7 U.S.C. 2016(i); and
(B) federal regulations under 7 CFR 272, 274, 276, 277, and 278.
(3) Whether to implement the National Automated Clearing House Association guidelines to the extent that the guidelines are not inconsistent with federal law.
(4) Whether to implement the federal electronic funds transfer rules.
(5) Whether the division should seek a waiver from the Secretary that would allow retailers to identify check-out lanes that are equipped to handle EBT transactions.
(6) Providing retailer and recipient training.
(7) Creating an EBT program in Indiana that is compatible with EBT programs in other states to the extent possible.
(8) Rules necessary to provide adequate financial safeguards

and other protections for recipients.
(9) Any other issues concerning the establishment and operation of an EBT program.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.12.

IC 12-13-14-4.5
Distribution of cash benefits through automated teller machines or point of sale terminals; retailers eligible for participation in EBT system; penalties
Sec. 4.5. (a) Except as provided in this section, the division may distribute cash assistance benefits to a person who is eligible for assistance under the Title IV-A assistance program though an automated teller machine or a point of sale terminal that is connected to the EBT system.
(b) The division may approve or deny participation in the EBT system by a retailer that is not a food retailer.
(c) The division may not approve participation by a retailer or financial institution in the EBT system for distribution of cash assistance under the Title IV-A assistance program through an automated teller machine or a point of sale terminal located on the premises of any of the following:
(1) A horse racing establishment:
(A) where the pari-mutuel system of wagering is authorized; and
(B) for which a permit is required under IC 4-31-5.
(2) A satellite facility:
(A) where wagering on horse racing is conducted; and
(B) for which a license is required under IC 4-31-5.5.
(3) An allowable event required to be licensed by the Indiana gaming commission under IC 4-32.2.
(4) A riverboat or other facility required to be licensed by the Indiana gaming commission under IC 4-33.
(5) A store or other establishment:
(A) where the primary business is the sale of firearms (as defined in IC 35-47-1-5); and
(B) that sells handguns for which a license to sell handguns is required under IC 35-47-2.
(6) A store or other establishment where the primary business is the sale of alcoholic beverages for which a permit is required under IC 7.1-3.
(d) An establishment described in subsection (c)(1) through (c)(6) shall post a sign next to each automated teller machine or point of sale terminal located in the establishment informing a potential user that the automated teller machine or point of sale terminal may not be used to receive cash assistance benefits under the Title IV-A assistance program.
(e) An:
(1) establishment that does not post the sign required under subsection (d); or         (2) individual who attempts to use an automated teller machine or point of sale terminal to access cash assistance benefits under the Title IV-A assistance program in violation of subsection (d);
commits a Class C misdemeanor.
(f) The division shall adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.257-1997(ss), SEC.13. Amended by P.L.91-2006, SEC.10.

IC 12-13-14-5
Retailer participation
Sec. 5. A retailer participating in the EBT program in Indiana is not required to make cash disbursements or purchase equipment.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-6
Equal treatment of retailers
Sec. 6. Retailers within a defined market area shall be treated equally.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-7
Retailer liability for fraudulent EBT transaction
Sec. 7. A retailer participating in the EBT program may not be held liable for a loss incurred due to a fraudulent EBT transaction provided the retailer did not participate in the fraud.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-8
Payment to retailer by contractor; penalty payments; system failure
Sec. 8. (a) An approved transaction must be paid to the retailer not later than the end of the second business day in which a financial institution is open for business to the public following the approval of the transaction.
(b) Failure by the contractor to pay the retailer in accordance with subsection (a) will result in penalty payments being paid by the contractor to the retailer.
(c) If there is a system failure, off-line transactions will be authorized and guaranteed up to an amount to be determined by the division. The retailer must comply with the division's rules for off-line transactions.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-9
Retailer and recipient training; credit
Sec. 9. The division shall provide retailer and recipient training statewide. A retailer who uses its own equipment for training shall receive a training credit to offset the retailer's cost.
As added by P.L.15-1996, SEC.2.
IC 12-13-14-10
Retailer not considered contractor
Sec. 10. A retailer participating in the EBT program in Indiana may not be considered as a contractor for supplying services or supplies in connection with Indiana's EBT program.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-11
Required components of EBT program
Sec. 11. The Indiana EBT program must be designed:
(1) for recipient portability; and
(2) to ensure compatibility with other states;
to the extent possible.
As added by P.L.15-1996, SEC.2.

IC 12-13-14-12
Retailer fees for processing transactions; review of fees
Sec. 12. The division shall negotiate a fee structure with the Indiana Grocers and Convenience Store Association for retailers in exchange for processing the division's EBT transactions. Retailer agreements entered into between the state and retailers shall consider appropriate fees that are consistent with existing market practices, and consider costs incurred by the participating retailers for capital expenditures and ongoing operating expenditures. The division shall review and adjust the fee if necessary or appropriate.
As added by P.L.15-1996, SEC.2. Amended by P.L.257-1997(ss), SEC.14.



CHAPTER 14.5. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.1. REPEALED



CHAPTER 15.2. DENTAL CARE INFORMATION FOR INDIANA CHILDREN

IC 12-13-15.2-1
Providing lists of dentists
Sec. 1. Each county office of family and children shall provide to the following entities in the county a list of dentists practicing in the county who provide dental services under the Medicaid program (IC 12-15) or the children's health insurance program (IC 12-17.6):
(1) Head Start programs (42 U.S.C. 9831 et seq.).
(2) Women, infants, and children nutrition programs (as defined in IC 16-35-1.5-5).
(3) Maternal and child health clinics (as defined in IC 16-46-5-5).
(4) The local health department.
(5) School nurses appointed under IC 20-34-3-6.
(6) Child care centers licensed under IC 12-17.2-4.
(7) The township trustees.
As added by P.L.169-2001, SEC.1. Amended by P.L.1-2005, SEC.129.

IC 12-13-15.2-2
Collaboration in establishing programs
Sec. 2. The division shall collaborate with the office of Medicaid policy and planning established by IC 12-8-6-1 and the state department of health established by IC 16-19-1-1 to establish programs that facilitate children's access to oral health services.
As added by P.L.169-2001, SEC.1.






ARTICLE 14. FAMILY ASSISTANCE SERVICES

CHAPTER 1. AID TO FAMILIES WITH DEPENDENT CHILDREN; ELIGIBILITY AND APPLICATION FOR ASSISTANCE

IC 12-14-1-1
Eligibility
Sec. 1. (a) Assistance under AFDC shall be given to a dependent child who otherwise qualifies for assistance if the child is living in a family home of a person who is:
(1) at least eighteen (18) years of age; and
(2) the child's relative, including:
(A) the child's mother, father, stepmother, stepfather, grandmother, or grandfather; or
(B) a relative not listed in clause (A) who has custody of the child under a court order.
(b) A parent or relative and a dependent child of the parent or relative are not eligible for AFDC assistance when the physical custody of the dependent child was obtained for the purpose of establishing AFDC eligibility.
(c) A person convicted of an offense under IC 35-43-5-7 or IC 35-48-4 is not eligible to receive assistance under AFDC for the following periods:
(1) If the conviction is for a misdemeanor, the person is not eligible to receive assistance under AFDC for one (1) year after the conviction.
(2) If the conviction is for a felony, the person is not eligible to receive assistance under AFDC for ten (10) years after the conviction.
(d) The assistance paid to a dependent child under this section may not be affected by the conviction of a parent or an essential person of the dependent child under subsection (c).
As added by P.L.2-1992, SEC.8. Amended by P.L.46-1995, SEC.9.

IC 12-14-1-1.5
Qualifications for eligible dependent child to receive assistance
Sec. 1.5. (a) This section does not apply if the:
(1) dependent child does not have a living parent or legal guardian;
(2) whereabouts of the dependent child's parent or legal guardian are unknown;
(3) dependent child is at least eighteen (18) years of age;
(4) dependent child has received a high school diploma or a high school equivalency certificate (as defined in IC 12-14-5-2);
(5) dependent child provides proof, and the division agrees, that the physical health or safety of the dependent child or a child of the dependent child would be jeopardized if the dependent child or a child of the dependent child resides with the dependent

child's parent, legal guardian, or adult relative; or
(6) dependent child is less than eighteen (18) years of age and is not married, but the dependent child or a child of the dependent child:
(A) has been alleged or adjudicated a child in need of services under IC 31-34 (or IC 31-6 before its repeal); or
(B) has been placed under the wardship or guardianship of the county office.
(b) Except as provided in subsection (d), a dependent child who is less than eighteen (18) years of age and is:
(1) not married; or
(2) married but not residing with or receiving support from a spouse;
is entitled to assistance under AFDC only if the dependent child and any children of the dependent child reside with a parent, a legal guardian, or an adult relative other than a parent or legal guardian of the dependent child. A legal guardian or an adult relative not listed in section 1(a)(2)(A) of this chapter must have custody of the child under a court order.
(c) The assistance for an eligible dependent child and each child of an eligible dependent child as described in subsection (b) shall be provided to the dependent child's parent, legal guardian, or other adult relative based on the eligibility of the parent, legal guardian, or other adult relative to receive assistance under AFDC.
(d) This subsection applies to the parent of:
(1) a dependent child who has never married and who:
(A) has a child; or
(B) is pregnant; and
(2) a dependent child who has never married and is adjudicated to be the father of a child.
The parent of a dependent child described in subdivision (1) or (2) is financially responsible for the care of a child of the dependent child until the dependent child becomes eighteen (18) years of age.
As added by P.L.46-1995, SEC.10. Amended by P.L.1-1997, SEC.56.

IC 12-14-1-2
Application; residence of child
Sec. 2. An application for a dependent child under this article must be made to the county office of the county where the dependent child resides.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.64; P.L.5-1993, SEC.77.

IC 12-14-1-3
Application; form; oath; required information; notice of assignment of rights
Sec. 3. An application must meet the following conditions:
(1) Be in writing.
(2) Be made in the manner and upon the form required by the division.         (3) Be made and verified by the oath of the parent or guardian of the dependent child or another person standing in loco parentis to the dependent child.
(4) Contain the age and residence of the child and any information required by rules adopted under IC 4-22-2 by the director of the division.
(5) Contain a notice that, if the application is approved and assistance is granted, the applicant's signature on the application assigns the applicant's right to:
(A) accrued;
(B) present; and
(C) pending;
support payments to the agency of the state responsible for administering Title IV-D of the federal Social Security Act.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-4
Single application made for more than one child
Sec. 4. One (1) application may be made for more than one (1) child of the same family if the children reside with the same person.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-5
Signature as assignment for purposes of IC 12-14-7
Sec. 5. An applicant's signature on an approved application is an assignment for purposes of IC 12-14-7.
As added by P.L.2-1992, SEC.8.

IC 12-14-1-6
Investigations
Sec. 6. (a) Whenever the county office receives:
(1) notification of the dependency of a child; or
(2) an application for assistance;
an investigation and record shall promptly be made of the circumstances of the child to determine the dependency of the child, the facts supporting the application made under this article, and other information required by rules adopted under IC 4-22-2 by the director of the division.
(b) The investigation may include a visit to the home of the child and the person who will have the custody of the child during the time assistance is granted.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.65; P.L.5-1993, SEC.78.



CHAPTER 1.5. VOTER REGISTRATION SERVICES AND AFDC APPLICATIONS

IC 12-14-1.5-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedures to be followed by a county office in processing:
(1) voter registration applications; and
(2) records concerning an individual's declining to register to vote;
under 42 U.S.C. 1973gg-5(a)(2)(A) and IC 3-7-15.
As added by P.L.12-1995, SEC.117.



CHAPTER 2. AID TO FAMILIES WITH DEPENDENT CHILDREN; GRANTING OF ASSISTANCE

IC 12-14-2-0.5
"Essential person" defined
Sec. 0.5. As used in this chapter, "essential person" means a person other than a parent who:
(1) is the relative of a dependent child;
(2) cares for the dependent child; and
(3) complies with IC 12-14-1-1.
As added by P.L.46-1995, SEC.11.



CHAPTER 2.5. ELIGIBILITY OF REFUGEES, LAWFUL PERMANENT RESIDENTS, AND ILLEGAL ALIENS FOR AFDC ASSISTANCE

IC 12-14-2.5-1
Refugees
Sec. 1. A person who is classified as a refugee (as defined in 8 U.S.C. 1101) is eligible for all services under this article as if the person were classified as a citizen of the United States.
As added by P.L.46-1995, SEC.27.

IC 12-14-2.5-2
Lawful permanent residents
Sec. 2. A person who is a lawful permanent resident is eligible for:
(1) AFDC assistance under this article for a period of one (1) year; and
(2) one (1) year of transitional benefits under section 22 of this chapter.
As added by P.L.46-1995, SEC.27.

IC 12-14-2.5-3
Illegal aliens
Sec. 3. A person who is in the United States without permission of the Immigration and Naturalization Service is not entitled to receive any assistance under this article.
As added by P.L.46-1995, SEC.27.

IC 12-14-2.5-4
Child born in the United States
Sec. 4. A child who:
(1) is born in the United States to a person described in section 2 or 3 of this chapter; and
(2) otherwise meets the requirements for eligibility under this article;
is eligible to receive assistance under this article.
As added by P.L.46-1995, SEC.27.

IC 12-14-2.5-5
Violation of federal law
Sec. 5. Any provision of this chapter that violates a federal law or federal regulation is void.
As added by P.L.46-1995, SEC.27.



CHAPTER 3. AID TO FAMILIES WITH DEPENDENT CHILDREN; CERTIFICATES

IC 12-14-3-1
Designation of information
Sec. 1. When assistance is granted to a dependent child under IC 12-14-1 through IC 12-14-9.5, the award made must be entered on a certificate prescribed by the division that designates the following:
(1) The name and residence of the recipient.
(2) The amount of the award.
(3) The date when the assistance is to begin.
(4) Any other fact required by the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.81.

IC 12-14-3-2
Preparation of copies
Sec. 2. The county office shall prepare four (4) copies of the certificate.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.72; P.L.5-1993, SEC.85.

IC 12-14-3-3
Seals
Sec. 3. A certificate must include the seal of the county office.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.73; P.L.5-1993, SEC.86.

IC 12-14-3-4
Distribution of copies
Sec. 4. The copies of the certificate shall be distributed as follows:
(1) One (1) copy retained by and filed in the office of the county office.
(2) One (1) copy filed with the division.
(3) One (1) copy filed in the office of the county auditor.
(4) One (1) copy given to the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.74; P.L.5-1993, SEC.87.



CHAPTER 4. AID TO FAMILIES WITH DEPENDENT CHILDREN; CHANGE OF RESIDENCE

IC 12-14-4-1
Child receiving assistance and residing with grantee relative in another county; bona fide residence; entitlement to assistance
Sec. 1. A child who:
(1) is qualified for and is receiving assistance under IC 12-14-1 through IC 12-14-9.5 in Indiana; and
(2) is residing with a grantee relative in another county under circumstances constituting the taking up of bona fide residence in that county;
is immediately entitled to receive assistance from the county in which the child resides.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.82.

IC 12-14-4-2
Notice of change of residence; transfer of records
Sec. 2. If a move occurs, the county office from which the recipient moves shall:
(1) give written notice; and
(2) immediately transfer all of the records relating to the recipient;
to the county office of the county to which the recipient has moved or been taken.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.75; P.L.5-1993, SEC.88.

IC 12-14-4-3
Determination of eligibility and payment of assistance
Sec. 3. The county office of the county to which a child has moved or been taken is responsible for determining the eligibility and the payment of assistance to the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.76; P.L.5-1993, SEC.89.

IC 12-14-4-4
New application not required
Sec. 4. The grantee relative is not required to file a new application for assistance in the county where the child has moved.
As added by P.L.2-1992, SEC.8.



CHAPTER 5. AID TO FAMILIES WITH DEPENDENT CHILDREN; EDUCATION AND EMPLOYMENT TRAINING

IC 12-14-5-1
Application
Sec. 1. Sections 1 through 5 of this chapter apply to an individual who is:
(1) less than eighteen (18) years of age and not enrolled in an educational or a vocational training program; or
(2) a parent of a dependent child who has not graduated from high school or earned a:
(A) high school equivalency certificate; or
(B) state of Indiana general educational development (GED) diploma;
and is a member of a family that receives AFDC.
As added by P.L.2-1992, SEC.8. Amended by P.L.149-1995, SEC.3.

IC 12-14-5-2
"State of Indiana general educational development (GED) diploma"
Sec. 2. As used in this chapter, "state of Indiana general educational development (GED) diploma" means the state credential issued to a qualified applicant under IC 20-20-6.
As added by P.L.2-1992, SEC.8. Amended by P.L.149-1995, SEC.4; P.L.1-2005, SEC.131.

IC 12-14-5-3
Cooperation in developing educational and vocational training services and facilities
Sec. 3. The division, the department of education, and the public schools shall cooperate as follows:
(1) With all public and private educational and vocational training or retraining agencies or facilities operating in Indiana.
(2) In developing necessary education and vocational training or retraining services and facilities to improve the skills of the parents in families receiving assistance and services under this article, for whom jobs are not immediately available, or that will provide education, training, and experience for parents and for children nearing adulthood who lack the skills required for employment opportunities that are or may become available.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-4
Continuation of family assistance grant; educational program participation; vocational training or retraining; additional payments
Sec. 4. (a) The division shall require parents for whom education or training is suitable and available to do the following for the continuation of the family assistance grant:         (1) Participate in an educational program designed to enhance opportunities for employment.
(2) Attend a vocational training or retraining facility.
(b) Additional money may be made available and payments made for vocational training and other expenses to persons furnishing the vocational training or the person receiving the training.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-5
Division plan for vocational and educational training in each county
Sec. 5. The division shall adopt a plan for furnishing in each county:
(1) vocational training; and
(2) educational training;
that allows an individual described in section 1 of this chapter to develop the skills to obtain a state of Indiana general educational development (GED) diploma.
As added by P.L.2-1992, SEC.8. Amended by P.L.149-1995, SEC.5.

IC 12-14-5-6
Payment for training and other expenses; source of funds; maximum monthly amounts under IC 12-14-2
Sec. 6. Payment for training and other expenses must be made by the division from money appropriated for the training and other services even though expenditures may exceed the maximum established under IC 12-14-2.
As added by P.L.2-1992, SEC.8.

IC 12-14-5-7
State or federal higher education awards; determination of income and resources when applying for assistance
Sec. 7. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved institution of higher learning (as defined in IC 20-12-21-3) for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for assistance for a dependent child under this chapter; and
(2) the award may not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance for a dependent child under this chapter.
As added by P.L.2-1992, SEC.8.



CHAPTER 5.5. AID TO FAMILIES WITH DEPENDENT CHILDREN; PERFORMING PUBLIC SERVICE

IC 12-14-5.5-1
Implementation of program
Sec. 1. The division shall implement a program to require a person receiving assistance under the AFDC program or under IC 12-15 (if the sole basis for the person's Medicaid eligibility is based on the person's eligibility for AFDC under this article) and who is:
(1) at least eighteen (18) years of age; or
(2) less than eighteen (18) years of age and the parent of a dependent child;
to engage in public service in exchange for assistance under these programs.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-2
Rules and exemptions
Sec. 2. (a) The division may adopt rules under IC 4-22-2 to establish criteria for determining:
(1) the persons required to engage in public service; and
(2) the public and private agencies eligible for the placement of persons engaged in public service.
(b) Rules adopted under this section may provide an exemption for:
(1) a person with a substantial physical or mental disability that prevents the person from obtaining or participating in gainful employment;
(2) a person engaged in full time work; and
(3) a person engaged full time in an education program or a training program approved by the division.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-3
Agency list
Sec. 3. The division shall maintain a list of public and private agencies eligible for placement of a person engaged in public service under this chapter.
As added by P.L.46-1995, SEC.28.

IC 12-14-5.5-4
Maximum work hours
Sec. 4. The maximum number of hours a person is required to work under this chapter is equal to the number of hours multiplied by the minimum wage that is equivalent to the value of all assistance received. However, a person may not be required to work more than forty (40) hours per week.
As added by P.L.46-1995, SEC.28.
IC 12-14-5.5-5
Refusal to perform public service
Sec. 5. A person required to engage in public service under this chapter who refuses to engage in public service is not entitled to receive assistance under the AFDC program and under IC 12-15 (if the sole basis for the person's Medicaid eligibility is based on the person's eligibility for AFDC assistance under this article).
As added by P.L.46-1995, SEC.28.



CHAPTER 6. AID TO FAMILIES WITH DEPENDENT CHILDREN; FUNERAL AND CEMETERY EXPENSES

IC 12-14-6-1
Funeral director's expense payments
Sec. 1. (a) This section applies upon the death of either of the following:
(1) A recipient who is receiving assistance as a dependent child.
(2) A parent of the recipient.
(b) Unless otherwise determined by the director, the division shall pay six hundred dollars ($600) for the funeral director's expenses of the decedent if the following conditions exist:
(1) The estate of the deceased is insufficient to pay the funeral director's expenses.
(2) The person legally responsible for the burial of the deceased is unable to pay the funeral director's expenses.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.77; P.L.5-1993, SEC.90; P.L.273-1999, SEC.83.

IC 12-14-6-2
Cemetery expenses payment
Sec. 2. Unless otherwise determined by the director, in addition to the amount paid under section 1 of this chapter, not more than four hundred dollars ($400) shall be paid for the cemetery's expenses for the following:
(1) To cover provision of burial rights if necessary.
(2) Opening and closing a burial plot and provision of an outer container.
(3) Service required by the cemetery authorities.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.84.

IC 12-14-6-3
Contributions excluded in determining amount paid to funeral director
Sec. 3. An amount not exceeding a combined total of seven hundred fifty dollars ($750) that is contributed by:
(1) friends;
(2) relatives; and
(3) the resources of the deceased;
may not be considered when determining the amount to be paid to the funeral director for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.1.

IC 12-14-6-4
Contributions excluded in determining cemetery expenses payment
Sec. 4. An amount not exceeding a combined total of two hundred

dollars ($200) that is contributed by:
(1) friends;
(2) relatives; and
(3) the resources of the deceased;
may not be considered when determining the amount to be paid to the cemetery for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.2.

IC 12-14-6-5
Sworn claims indicating expenses; filing
Sec. 5. The funeral director and the cemetery representative shall file a sworn claim with the division indicating expenses incurred due to the death of a recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.78; P.L.5-1993, SEC.91; P.L.273-1999, SEC.85.



CHAPTER 7. AID TO FAMILIES WITH DEPENDENT CHILDREN; CHILD SUPPORT

IC 12-14-7-1
Assignment of support payment rights; eligibility for assistance
Sec. 1. If an applicant for assistance is entitled to child support or spousal support, the applicant shall, to be eligible for assistance and in compliance with federal regulations, assign the right to:
(1) accrued;
(2) present; and
(3) pending support;
payments to the state agency responsible for administering Title IV-D of the federal Social Security Act.
As added by P.L.2-1992, SEC.8.

IC 12-14-7-2
Absence of support order; cooperation in obtaining order
Sec. 2. If the parents of a dependent child are:
(1) separated or divorced; and
(2) there is no court order for the support of the child;
the other parent shall cooperate, within federal regulations, with the state agency responsible for administering Title IV-D of the federal Social Security Act in obtaining a support order.
As added by P.L.2-1992, SEC.8.

IC 12-14-7-3
Child born out of wedlock; paternity and support order; cooperation with state agency
Sec. 3. If a child is born out of wedlock, the mother shall, when establishing the paternity of the child and obtaining a support order, cooperate with the state agency responsible for administering Title IV-D of the federal Social Security Act, in compliance with federal regulations governing Title IV-D of the federal Social Security Act.
As added by P.L.2-1992, SEC.8.

IC 12-14-7-4
Assignment of right to support payments; date effective; amount valid against; termination
Sec. 4. An assignment under section 1 of this chapter:
(1) becomes effective when an applicant becomes eligible to receive assistance;
(2) is valid up to the amount of assistance provided to a recipient that has not been reimbursed to the agency responsible for administering Title IV-A of the federal Social Security Act; and
(3) terminates:
(A) with respect to current support, at the end of a benefit period in which a recipient becomes ineligible to receive assistance; and             (B) with respect to accrued support, when all assistance received by the recipient on behalf of the recipient or on behalf of a child has been repaid.
As added by P.L.2-1992, SEC.8.



CHAPTER 8. AID TO FAMILIES WITH DEPENDENT CHILDREN; FURTHER INVESTIGATIONS; CHANGE OF ASSISTANCE

IC 12-14-8-1
Appeals
Sec. 1. If:
(1) an application is not acted upon by the county office within a reasonable time after the filing of the application;
(2) an application is denied; or
(3) assistance previously granted is modified or revoked;
the applicant may appeal to the division in the manner and form required by the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.79; P.L.5-1993, SEC.92.

IC 12-14-8-2
Hearing on appeal
Sec. 2. The division shall, upon receipt of an appeal, give the applicant an opportunity for a fair hearing.
As added by P.L.2-1992, SEC.8.

IC 12-14-8-3
Review of decisions; consideration of applications
Sec. 3. The division may do the following:
(1) Review a decision of a county office.
(2) Consider an application upon which a decision has not been made by the county office within a reasonable time.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.80; P.L.5-1993, SEC.93.

IC 12-14-8-4
Investigations
Sec. 4. The county office may conduct further investigations if the division requires investigation or the county office believes further investigation is necessary.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.81; P.L.5-1993, SEC.94.

IC 12-14-8-5
Change or withdrawal of assistance
Sec. 5. If after further investigation the division or the county office finds that a child's circumstances have altered sufficiently to warrant the action, the amount of assistance may be:
(1) changed; or
(2) entirely withdrawn.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.82; P.L.5-1993, SEC.95.

IC 12-14-8-6 Cancellation, revocation, or suspension of assistance
Sec. 6. The county office may:
(1) cancel;
(2) revoke; or
(3) suspend;
assistance at any time that a child becomes ineligible for assistance under this article.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.83; P.L.5-1993, SEC.96.

IC 12-14-8-7
Reporting of cancellation, revocation, or suspension of assistance
Sec. 7. Whenever assistance is:
(1) canceled;
(2) revoked;
(3) suspended; or
(4) in any way changed;
the county office shall report the decision and the record of the investigation to the division immediately.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.84; P.L.5-1993, SEC.97.

IC 12-14-8-8
Decisions subject to review by division
Sec. 8. A decision under IC 12-14-1 through IC 12-14-9.5 is subject to review by the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.86.

IC 12-14-8-9
Effect of decision by the division
Sec. 9. A decision of the division that complies with this article:
(1) is binding on the county office involved;
(2) shall be complied with by the county office; and
(3) has the same force and effect as decisions of the county office from which appeals are not taken.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.85; P.L.5-1993, SEC.98.

IC 12-14-8-10
Reconsideration of assistance
Sec. 10. Assistance granted under this article to a dependent child shall be reconsidered by the county office as frequently as required by rules adopted under IC 4-22-2 by the director of the division.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.86; P.L.5-1993, SEC.99.



CHAPTER 9. REPEALED



CHAPTER 9.5. COUNTY REIMBURSEMENT OF WELFARE EXPENSES; AID TO DEPENDENT CHILDREN

IC 12-14-9.5-1 Repealed
(Repealed by P.L.273-1999, SEC.125.)



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. SUPPLEMENTAL ASSISTANCE TO THE AGED

IC 12-14-13-1
Certificate; required information
Sec. 1. If supplemental assistance is granted to an aged person under this chapter, the division shall enter the following on a certificate:
(1) The award made.
(2) The name and residence of the recipient.
(3) The amount of the award.
(4) The date when the assistance to the recipient is to begin.
(5) Any other fact required by the division.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-2
Form of certificate
Sec. 2. The division shall provide the form for the certificate.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-3
Copies of certificate
Sec. 3. Four (4) copies of the certificate must be prepared.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-4
Certificate; seal of division
Sec. 4. A certificate must bear the seal of the division.
As added by P.L.2-1992, SEC.8.

IC 12-14-13-5
Distribution of certificate copies
Sec. 5. The copies of the certificate shall be distributed as follows:
(1) One (1) copy retained by and filed in the division.
(2) One (1) copy filed with the state auditor.
(3) One (1) copy filed in the office of the county recorder.
(4) One (1) copy given to the recipient.
As added by P.L.2-1992, SEC.8.



CHAPTER 14. SUPPLEMENTAL ASSISTANCE TO THE BLIND

IC 12-14-14-1
Eligibility for eye treatment
Sec. 1. The division shall provide for eye treatment to an individual who:
(1) is in need of eye treatment, either to prevent blindness or to restore eyesight;
(2) qualifies for eye treatment under the rules adopted under IC 4-22-2 by the director of the division; and
(3) is living and intends to remain in Indiana in a bona fide living arrangement.
As added by P.L.2-1992, SEC.8.

IC 12-14-14-2
Failure to qualify under definition of blind; qualification for eye treatment
Sec. 2. An individual qualifies for eye treatment under this chapter even if the individual does not qualify under the definition of blind.
As added by P.L.2-1992, SEC.8.

IC 12-14-14-3
Direct payment to provider of eye treatment
Sec. 3. If an individual qualifies for eye treatment under this chapter, payment shall be paid directly to the provider.
As added by P.L.2-1992, SEC.8.

IC 12-14-14-4
Time limits for recommendations concerning assistance applications and for acting on recommendations
Sec. 4. (a) The county office shall submit to the division within fifteen (15) working days the county office's recommendations concerning an application for assistance under this chapter.
(b) The division shall act upon a recommendation under subsection (a) within thirty (30) working days.
(c) The time limits imposed under subsections (a) and (b) do not apply if either of the following occurs:
(1) The application is incomplete.
(2) The county office is unable to verify the information in the application.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.90; P.L.5-1993, SEC.103.

IC 12-14-14-5
Voluntary repayment; interest
Sec. 5. This chapter does not allow interest to be added to a voluntary repayment of supplemental assistance that a recipient or former recipient of blind assistance may, during the recipient's

lifetime, desire to make.
As added by P.L.2-1992, SEC.8.



CHAPTER 15. SUPPLEMENTAL ASSISTANCE FOR PERSONS WITH DISABILITIES

IC 12-14-15-1
Needy disabled individual; disabled person
Sec. 1. Assistance shall be given to a needy disabled individual (referred to as "disabled person" in this chapter) who meets the following qualifications:
(1) Has a pending application on file with the federal Social Security Administration for assistance under Public Law 92-603, supplemental security income (SSI), or is receiving assistance. However, a person whose application for assistance under Public Law 92-603 has been denied but who meets all other requirements of this chapter is eligible for supplemental assistance.
(2) Has one (1) of the following:
(A) A physical or mental impairment, disease, or loss that is verifiable by a physician licensed under IC 25-22.5, that appears reasonably certain to result in death or to last for a continuous period of at least twelve (12) months without significant improvement, and that substantially impairs the individual's ability to perform labor or services or to engage in a useful occupation.
(B) A mental impairment, disease, or loss that is:
(i) diagnosed by a physician licensed under IC 25-22.5 or a health services provider in psychology licensed under IC 25-33-1; and
(ii) verifiable by a physician licensed under IC 25-22.5 or a psychologist licensed under IC 25-33;
that appears reasonably certain to last for a continuous period of at least twelve (12) months without significant improvement, and that substantially impairs the individual's ability to perform labor or services or to engage in a useful occupation. Employment in a sheltered workshop or under an approved vocational rehabilitation plan is not considered a useful occupation for the purposes of this chapter. The determination of medical disability under this subdivision shall be made without reference to the individual's ability to pay for treatment.
(3) Does not have a parent, spouse, or other legally responsible relative able to support the individual.
(4) Is at least eighteen (18) years of age.
(5) Is residing and intends to remain in Indiana in a bona fide living arrangement.
(6) Has insufficient income or other resources to provide a reasonable subsistence according to the standards established by the division.
(7) Except as otherwise provided in this chapter, is not an inmate of or being maintained by a municipal, state, or national institution while receiving assistance.         (8) Has not, at any time within five (5) years immediately before the date of the filing of an application for assistance under this chapter, made an assignment or transfer of property for the purpose of making or that will make the individual eligible for assistance under this chapter, except as otherwise provided in this chapter.
As added by P.L.2-1992, SEC.8. Amended by P.L.152-1995, SEC.4; P.L.67-2000, SEC.1; P.L.218-2003, SEC.1.

IC 12-14-15-2
Inmates; commencement of assistance
Sec. 2. An inmate may apply for assistance under this chapter. However, if assistance is granted, the assistance may not begin until the individual is no longer an inmate.
As added by P.L.2-1992, SEC.8.



CHAPTER 16. SUPPLEMENTAL ASSISTANCE; LIENS

IC 12-14-16-1
Application of chapter
Sec. 1. This chapter applies to an individual who receives any of the following:
(1) Supplemental assistance to the aged.
(2) Supplemental assistance to the blind.
(3) Supplemental assistance for persons with disabilities.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-2
Certificate filed with county recorder; notice of lien
Sec. 2. A certificate filed with the county recorder is notice of a lien against the recipient and the recipient's estate for any amount recoverable under this article.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-3
Property subject to lien; duration; priority
Sec. 3. A lien under section 2 of this chapter:
(1) is a specific lien in favor of the division and the county office against the real property of the recipient;
(2) continues from the date of the filing of the notice until the lien is satisfied; and
(3) takes priority over any other lien subsequently acquired.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.91; P.L.5-1993, SEC.104.

IC 12-14-16-4
Certificate not recorded at length
Sec. 4. A certificate may not be recorded at length.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-5
Persons notified by filing
Sec. 5. The filing of a certificate constitutes notice to any person of the rights of the state and county.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-6
Abstract of certificates; separate book
Sec. 6. The county recorder shall keep a separate book where an abstract of all certificates must be entered.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-7
Abstract book; operation as lien; property subject; subsequently acquired property      Sec. 7. The book required by section 6 of this chapter is intended to operate as a lien upon the real or personal property of the recipient, whether then owned or subsequently acquired.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-8
Abstract book; entries
Sec. 8. The book must indicate the following:
(1) The time of filing.
(2) The name of the recipient.
(3) The date of the certificate.
(4) Remarks.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-9
Abstract book; purposes for which used
Sec. 9. The book may be used only for purposes connected with administration programs listed in section 1 of this chapter.
As added by P.L.2-1992, SEC.8.

IC 12-14-16-10
Filing or entry fees; notation of filing entered upon notice from division or county department
Sec. 10. A fee may not be charged for the filing of a certificate or the entry of the abstract. Upon written notice from the division or county office, the recorder shall enter a proper notation of the filing.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.92; P.L.5-1993, SEC.105.

IC 12-14-16-11
Lien foreclosure proceedings
Sec. 11. The division and county office may bring a proceeding in foreclosure on the lien or to make arbitration of the amount due on the lien if the action protects a public interest. However, with respect to supplemental assistance to the aged, a foreclosure may not be commenced against the homestead of the recipient while occupied by the recipient or the recipient's spouse, except in case of fraud.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.93; P.L.5-1993, SEC.106.

IC 12-14-16-12
Asserting lien against other claimants or lien holders
Sec. 12. The division and county office may at any time assert the lien against other claimants or lien holders in protection of the homestead or other real property of the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.94; P.L.5-1993, SEC.107.



CHAPTER 17. SUPPLEMENTAL ASSISTANCE; FUNERAL AND CEMETERY EXPENSES

IC 12-14-17-1
Application of chapter
Sec. 1. This chapter applies to the following individuals:
(1) An individual who receives supplemental assistance to the aged.
(2) An individual who receives supplemental assistance to the blind.
(3) An individual who receives supplemental assistance for persons with disabilities.
(4) An aged, blind, or disabled person who, at the time of death, was certified to receive medical assistance under Medicaid.
As added by P.L.2-1992, SEC.8. Amended by P.L.1-1994, SEC.58.

IC 12-14-17-2
Application of section; funeral expenses payment; preferred claim
Sec. 2. (a) This section applies upon the death of either of the following:
(1) A recipient who is receiving supplemental assistance.
(2) An aged, blind, or disabled person who at the time of death was certified as eligible to receive medical assistance under Medicaid.
(b) Except as provided in subsection (c), the division shall pay six hundred dollars ($600) for the funeral director's expenses of the decedent if the following conditions exist:
(1) The estate of the deceased is insufficient to pay the funeral director's expenses.
(2) The individual legally responsible for the burial of the deceased is unable to pay the funeral director's expenses.
(c) If the division determines that the estate of the deceased is sufficient to pay all or part of the funeral director's expenses, the division:
(1) shall pay six hundred dollars ($600) for expenses that the funeral director has incurred; and
(2) may recover the amount paid by the division under this section as a preferred claim from the estate of the deceased.
As added by P.L.2-1992, SEC.8. Amended by P.L.1-1994, SEC.59; P.L.273-1999, SEC.87; P.L.9-2006, SEC.1.

IC 12-14-17-3
Cemetery expenses payment; preferred claim
Sec. 3. (a) Except as provided in subsection (b), in addition to money paid by the division under section 2 of this chapter and even if the deceased or person legally responsible for the deceased possesses a burial lot, the division shall pay four hundred dollars ($400) for the cemetery's expenses for the deceased to cover the following:         (1) The provision of burial rights if necessary.
(2) The opening and closing of a burial plot and provision of an outer container.
(3) The service required by the cemetery authorities.
(b) If the division determines that the estate of the deceased is sufficient to pay all or part of the cemetery's expenses, the division:
(1) shall pay four hundred dollars ($400) for expenses that the cemetery has incurred; and
(2) may recover the amount paid by the division under this section as a preferred claim from the estate of the deceased.
As added by P.L.2-1992, SEC.8. Amended by P.L.273-1999, SEC.88; P.L.9-2006, SEC.2.

IC 12-14-17-3.5
Superior claim
Sec. 3.5. Except for a claim for the costs and expenses of administration, a claim filed under sections 2(c) and 3(b) of this chapter is a superior claim.
As added by P.L.9-2006, SEC.3.

IC 12-14-17-4
Funeral expenses payment; contributions excluded in determining amount
Sec. 4. The division:
(1) may not consider a combined total of one thousand seven hundred fifty dollars ($1,750) that is contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased; and
(2) may consider any amount that exceeds one thousand seven hundred fifty dollars ($1,750) contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased;
when determining the amount to be paid to the funeral director for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.3; P.L.9-2006, SEC.4.

IC 12-14-17-5
Cemetery expenses payment; contributions excluded in determining amount
Sec. 5. The division:
(1) may not consider a combined total of four hundred dollars ($400) that is contributed by:
(A) friends;
(B) relatives; and             (C) the resources of the deceased; and
(2) may consider any amount that exceeds four hundred dollars ($400) contributed by:
(A) friends;
(B) relatives; and
(C) the resources of the deceased;
when determining the amount to be paid to the cemetery for expenses under this chapter. However, the resources of the deceased may not be used if the deceased has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.4; P.L.9-2006, SEC.5.

IC 12-14-17-6
Claims for expenses
Sec. 6. (a) The funeral director and the cemetery representative shall file a sworn claim with the county office indicating expenses incurred due to the death of a recipient.
(b) With respect to supplemental assistance to the blind and persons with disabilities, a sworn claim must be verified and forwarded to the division for payment.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.95; P.L.5-1993, SEC.108.



CHAPTER 18. SUPPLEMENTAL ASSISTANCE; EXCESS PROPERTY OR INCOME

IC 12-14-18-1
Application of chapter
Sec. 1. This chapter applies to an individual who receives any of the following:
(1) Supplemental assistance to the aged.
(2) Supplemental assistance to the blind.
(3) Supplemental assistance for persons with disabilities.
As added by P.L.2-1992, SEC.8.

IC 12-14-18-1.5
"Eligible individual" defined
Sec. 1.5. As used in this chapter, "eligible individual" means:
(1) a person who was systematically persecuted for racial or religious reasons by Nazi Germany or any other Axis regime; or
(2) an heir of a person described in subdivision (1).
As added by P.L.128-1999, SEC.15.

IC 12-14-18-1.7
"Holocaust victim's settlement payment" defined
Sec. 1.7. As used in this chapter, "Holocaust victim's settlement payment" means a payment received:
(1) as a result of the settlement of the action entitled "In re Holocaust Victims' Asset Litigation", (E.D. NY) C.A. No. 96-4849;
(2) under the German Act Regulating Unresolved Property Claims;
(3) under any other foreign law providing payments for Holocaust claims; or
(4) as a result of the settlement of any other Holocaust claim, including:
(A) insurance claims;
(B) claims relating to looted art;
(C) claims relating to looted financial assets; or
(D) claims relating to slave labor wages.
As added by P.L.128-1999, SEC.16.

IC 12-14-18-2
Cancellation or alteration of amount of assistance
Sec. 2. (a) If while receiving supplemental assistance a recipient obtains property or income in excess of the amount stated in the application, the recipient shall notify the division or county office, if the recipient receives supplemental assistance to the aged, immediately of the receipt or possession of the property or income.
(b) The division may, after investigation, cancel or alter the amount of the assistance in accordance with the circumstances.
(c) Excess supplemental assistance paid is recoverable by the

county as a debt due to the state.
(d) However, an eligible individual is not required to notify the division or county office of a Holocaust victim's settlement payment received by the individual. The division may not alter the amount of supplemental assistance paid to the individual after the individual's receipt of the payment.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.96; P.L.5-1993, SEC.109; P.L.128-1999, SEC.17.

IC 12-14-18-3
Fraudulently obtained supplemental assistance; recovery; penalty; preferred claim against estate; right of action against recipient
Sec. 3. If:
(1) the division determines that a recipient possessed income or property in excess of the amount reported; and
(2) it is shown that supplemental assistance was obtained fraudulently;
the total amount of the supplemental assistance plus a penalty of twenty percent (20%) may be recovered by the division as a preferred claim from the estate of the recipient or in an action brought against the recipient while living.
As added by P.L.2-1992, SEC.8.

IC 12-14-18-4
Fraudulently obtained supplemental assistance; superiority of claim against recipient's estate
Sec. 4. A claim filed under section 3 of this chapter is a superior claim, except for claims for the following:
(1) Expenses of administration.
(2) Expenses of burial and last sickness.
(3) Taxes accrued at the time of the decedent's death.
(4) Debts secured at the time of the decedent's death.
(5) Debts secured by liens created before assistance was granted.
As added by P.L.2-1992, SEC.8.



CHAPTER 19. VALUATION OF CERTAIN RESOURCES FOR SUPPLEMENTAL ASSISTANCE

IC 12-14-19-1
Exclusions for irrevocable trusts, prepaid funeral agreements, and life insurance policies
Sec. 1. If an applicant for or recipient of assistance under Title XVI of the federal Social Security Act (42 U.S.C. 1381 et seq.):
(1) establishes one (1) irrevocable trust that has a value not greater than one thousand dollars ($1,000) exclusive of interest and is established for the sole purpose of providing money for the burial of the applicant or recipient;
(2) enters into an irrevocable prepaid funeral agreement that has a value not greater than one thousand dollars ($1,000);
(3) owns a life insurance policy with a face value not greater than one thousand dollars ($1,000) and with respect to which provision is made to pay not more than one thousand dollars ($1,000) toward the applicant's or recipient's funeral expenses; or
(4) receives a Holocaust victim's settlement payment;
the value of the trust, prepaid funeral agreement, life insurance policy, or Holocaust victim's settlement payment may not be considered as a resource in determining the applicant's or recipient's eligibility for the assistance.
As added by P.L.2-1992, SEC.8. Amended by P.L.128-1999, SEC.18.

IC 12-14-19-2
Resources used in determining eligibility for assistance
Sec. 2. (a) If:
(1) an applicant for or recipient of assistance under Title XVI of the federal Social Security Act (42 U.S.C. 1381 et seq.) owns resources described in section 1(1), 1(2), or 1(3) of this chapter; and
(2) the total face value of the resources exceeds one thousand dollars ($1,000);
the value of the resources greater than one thousand dollars ($1,000) may be considered as a resource in determining the applicant's or recipient's eligibility for the assistance.
(b) However, a Holocaust victim's settlement payment received by an eligible individual may not be considered as a resource in determining the applicant's or recipient's eligibility for the assistance under this section.
As added by P.L.2-1992, SEC.8. Amended by P.L.128-1999, SEC.19.



CHAPTER 20. VOLUNTARY CONTRIBUTIONS FOR PUBLIC ASSISTANCE RECIPIENTS

IC 12-14-20-1
Acceptance by division; deposit in state welfare fund
Sec. 1. (a) The division may accept voluntary contributions from a person desiring to contribute to the support of a parent or other person who receives public assistance.
(b) The division shall deposit contributions made under this section in the state welfare fund.
As added by P.L.2-1992, SEC.8.

IC 12-14-20-2
Issuance of receipt; form
Sec. 2. The division shall issue to each person who makes a contribution under section 1 of this chapter a receipt for the contribution on a form approved by the state board of accounts.
As added by P.L.2-1992, SEC.8.



CHAPTER 21. RECOVERY FROM THE ESTATE OF A RECIPIENT OF AGED ASSISTANCE

IC 12-14-21-1
Filing of claims
Sec. 1. Upon the death of an individual who is a recipient of aged assistance under this article, the county office shall file a claim against the individual's estate for recovery of all assistance paid to or on behalf of the individual by a county or state on or after May 1, 1947.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.97; P.L.5-1993, SEC.110.

IC 12-14-21-2
Claims on behalf of assistance providers
Sec. 2. A claim filed under this chapter is on behalf of the division and a county office that has paid assistance to the recipient.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.98; P.L.5-1993, SEC.111.

IC 12-14-21-3
Priority
Sec. 3. Notwithstanding any other law, a claim filed for recovery of aged assistance has priority in order of payment from the estate over all other claims, except the following:
(1) Prior recorded encumbrances.
(2) Taxes.
(3) Reasonable costs of administration.
(4) Funeral expenses in an amount not to exceed five hundred fifty dollars ($550). However, this amount is zero (0) if the decedent has prepaid funeral expenses that were excluded as a resource for Medicaid eligibility under IC 12-15-2.
As added by P.L.2-1992, SEC.8. Amended by P.L.118-1997, SEC.5.

IC 12-14-21-4
Real property occupied by surviving spouse
Sec. 4. (a) If the real property of a deceased recipient is occupied by a surviving spouse, the division may not assert the division's lien or claim during the lifetime of the surviving spouse unless other claimants or persons have opened an estate and are attempting to enforce claims.
(b) If other claimants or persons have opened an estate and are attempting to enforce claims, the division shall file and assert the claim for recovery of old age assistance.
As added by P.L.2-1992, SEC.8.



CHAPTER 22. MISCELLANEOUS PROVISIONS CONCERNING FAMILY ASSISTANCE

IC 12-14-22-1
Authority to conduct examinations, issue subpoenas, and require attendance of witnesses or production of books and records
Sec. 1. When enforcing a program administered by the county office, the county office and the division may do the following:
(1) Conduct examinations.
(2) Subpoena witnesses.
(3) Require the attendance of witnesses and the production of books, records, and papers at any reasonable place in the county seat of the county in which the witness resides or the books, records, or papers are located.
As added by P.L.2-1992, SEC.8. Amended by P.L.4-1993, SEC.99; P.L.5-1993, SEC.112.



CHAPTER 23. COMMUNITY ACTION AGENCIES; COMMUNITY ACTION BOARDS

IC 12-14-23-1
Legislative policy; purpose of chapter
Sec. 1. (a) It is the policy of Indiana to help develop the full potential of each of its citizens so that they can live in decency and dignity and so that they can contribute to the strength of the state as a whole. The resources of the private sector of the economy should be employed to increase the opportunities for people to develop their capabilities.
(b) It is the purpose of this chapter to strengthen, supplement, and coordinate efforts that further the policies stated in subsection (a).
As added by P.L.2-1992, SEC.8.

IC 12-14-23-2
"Community action agency" defined
Sec. 2. As used in this chapter, "community action agency" means an entity that meets the following conditions:
(1) Is any of the following:
(A) A private nonprofit organization that is geographically located within a community.
(B) A private nonprofit organization that is located in a county or counties contiguous to or within reasonable proximity of a community.
(C) A political subdivision, if there is no qualified nonprofit organization identified that meets the criteria set forth in clause A or B.
(2) Has the authority under state or federal law to receive money to support the community action programs described in sections 3 and 4 of this chapter.
(3) Is designated as a community action agency by the governor or by federal law.
As added by P.L.2-1992, SEC.8. Amended by P.L.186-2001, SEC.7.

IC 12-14-23-3
"Community action program" defined
Sec. 3. As used in this chapter, "community action program" means a community based and operated program that meets the following conditions:
(1) Includes or is designed to include a sufficient number of projects or components to provide a range of services and activities that have a measurable and potentially major impact on causes of poverty in:
(A) the community; or
(B) those areas of the community where poverty is a particularly acute problem.
(2) Has been developed, and organizes and combines the program's component projects and activities, in a manner

appropriate to carry out all the purposes of this chapter.
(3) Conforms to any other criteria that the governor prescribes consistent with this chapter.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-4
Community action programs; design and purpose; components
Sec. 4. (a) The components of a community action program shall be designed to assist participants, including the poor and near poor, persons with disabilities, farmworkers, the elderly, and youth, to do the following:
(1) Secure and retain meaningful employment.
(2) Attain an adequate education.
(3) Make better use of available income.
(4) Provide and maintain adequate housing and a suitable living environment.
(5) Undertake family planning consistent with personal and family goals and religious and moral convictions.
(6) Obtain services for the following:
(A) The prevention of narcotics addiction and alcoholism.
(B) The rehabilitation of narcotic addicts and alcoholics.
(7) Obtain emergency assistance through loans or grants to meet immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, and employment related assistance.
(8) Remove obstacles and solve personal and family problems that block the achievement of self-sufficiency.
(9) Achieve greater participation in the affairs of the community.
(10) Make more frequent and effective use of other programs related to the purposes of this chapter.
(b) Components of a community action program may be:
(1) administered by:
(A) the community action agency when consistent with sound and efficient management and applicable law; or
(B) other agencies;
(2) projects assisted from other public or private sources; and
(3) specially designed to meet local needs, or designed under the eligibility standards of a state or federal program providing assistance to a particular type of activity that will help meet local needs.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-5
Organization under IC 12-14-23; right to receive state or federal funds
Sec. 5. A community action agency may not receive state or federal money appropriated or allocated by the state to carry out community action programs unless the agency is organized in accordance with this chapter. As added by P.L.2-1992, SEC.8.

IC 12-14-23-6
Administration of programs; community action board
Sec. 6. (a) Each community action agency shall administer the agency's community action programs through a volunteer community action board consisting of not less than fifteen (15) and not more than fifty-one (51) members.
(b) One-third (1/3) of the members of the board must be elected public officials currently holding office or representatives of the public officials.
(c) At least one-third (1/3) of the members of the board must be persons chosen by democratic selection procedures that are adequate to assure that those members are representative of the poor in the area served.
(d) The other members of the board must be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the community.
(e) Each member of the board selected to represent a specific geographic area within a community must reside in the area represented.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-7
Subsidiary board or agency responsible for major policy determination; representation of geographic area
Sec. 7. If a community action agency places in a subsidiary board, council, or similar agency the responsibility for major policy determination concerning the character, funding, extent, administration, and budgeting of programs to be carried on in a particular geographic area within the community, the board, council, or agency must be broadly representative of the geographic area.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-8
Community action agencies; consultation with neighborhood based organizations
Sec. 8. Each community action agency shall consult neighborhood based organizations composed of:
(1) residents of the area served; or
(2) members of the groups served;
to assist the agency in the planning, conduct, and evaluation of components of the community action program.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-9
Community action agencies; powers, duties, and activities
Sec. 9. A community action agency shall do the following:
(1) Systematically plan for an effective community action program.         (2) Develop information concerning the problems and causes of poverty in the community.
(3) Determine the amount and effectiveness of the assistance being provided to deal with the problems and causes of poverty in the community.
(4) Establish priorities among projects, activities, and areas to ensure the best and most efficient use of resources.
(5) Encourage agencies engaged in activities related to the community action program to do the following:
(A) Plan for, secure, and administer available assistance on a common or cooperative basis.
(B) Provide planning or technical assistance to those agencies.
(6) In cooperation with community agencies and officials, undertake actions to improve existing efforts to reduce poverty, including the following:
(A) Improving day-to-day communications.
(B) Closing service gaps.
(C) Focusing resources on the most needy.
(D) Providing additional opportunities to low income individuals for any of the following:
(i) Regular employment.
(ii) Participation in the programs or activities for which those community agencies and officials are responsible.
(7) Initiate and sponsor projects responsive to those needs of the poor that are not otherwise being met. The projects must emphasize the following:
(A) Providing central or common services that can be drawn upon by various related programs.
(B) Developing new approaches or new types of services that can be incorporated into other programs.
(C) Filling gaps pending the expansion or modification of the programs.
(8) Establish effective procedures to do the following:
(A) Enable the poor and the affected area residents to influence the character of programs affecting the interests of the poor and the affected area.
(B) Provide for regular participation of the poor and the affected area residents in the implementation of the programs.
(C) Provide technical and other support needed to enable the poor and neighborhood groups to secure available assistance from public and private sources.
(9) Join with and encourage business, labor, and other private groups and organizations to undertake, together with public officials and agencies, activities in support of the community action program that will result in the additional use of private resources and capabilities. These activities shall be undertaken for the following purposes:
(A) Developing new employment opportunities.             (B) Stimulating investment that will have a measurable impact on reducing poverty among residents of areas of concentrated poverty.
(C) Providing methods by which residents of the areas can work with private groups, firms, and institutions in seeking solutions to problems of common concern.
As added by P.L.2-1992, SEC.8.

IC 12-14-23-10
Interlocal cooperation agreements
Sec. 10. Community action agencies may enter into interlocal cooperation agreements with units of government.
As added by P.L.2-1992, SEC.8.



CHAPTER 24. REPEALED



CHAPTER 25. VOTER REGISTRATION SERVICES AND FOOD STAMP PROGRAM SERVICES

IC 12-14-25-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedures to be followed by the division in processing:
(1) voter registration applications; and
(2) records concerning an individual's declining to register to vote;
under 42 U.S.C. 1973gg-5(a)(2)(A) and IC 3-7-15.
As added by P.L.12-1995, SEC.120.



CHAPTER 25.5. REPEALED



CHAPTER 26. PLANNING COUNCILS

IC 12-14-26-1
"Planning council" defined
Sec. 1. As used in this chapter, "planning council" refers to:
(1) a local planning council described in IC 12-14-22-13(b) (repealed July 1, 1998); or
(2) a regional planning council described in IC 12-14-22-13(f) (repealed July 1, 1998).
As added by P.L.109-1997, SEC.2.



CHAPTER 28. TEMPORARY ASSISTANCE TO NEEDY FAMILIES EXPENDITURES

IC 12-14-28-1
"Qualifying family" defined
Sec. 1. As used in this chapter, "qualifying family" means a family that meets all the following conditions:
(1) The family consists of:
(A) a pregnant woman;
(B) a child who is less than eighteen (18) years of age; or
(C) a child who is at least eighteen (18) years of age but less than twenty-four (24) years of age who is attending secondary or post secondary school at least half-time.
(2) The child described in subdivision (1)(B) or (1)(C) resides with a custodial parent or other adult caretaker relative, which may include a child that may be temporarily living away from the custodial parent or other adult caretaker relative while attending school.
(3) The gross family income is less than two hundred fifty percent (250%) of the federal poverty level.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-2
Application of other expenditures
Sec. 2. (a) The division shall use the criteria for a qualifying family set forth in section 1 of this chapter to determine and apply all other state or local program expenditures by all state agencies and by political subdivisions that qualify as expenditures toward Indiana's maintenance of effort under the federal Temporary Assistance to Needy Families (TANF) program (45 CFR 260 et seq.).
(b) The division shall determine whether the amount of expenditures that it projects will be reported to the federal government as Indiana's maintenance of effort under the federal Temporary Assistance to Needy Families (TANF) program (45 CFR 265) will be less than necessary to avoid a reduction in the federal TANF distribution to Indiana.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-3
Provisions of assistance
Sec. 3. (a) The division may provide assistance under a plan of temporary assistance to needy families for a qualifying family.
(b) Individuals who may receive assistance for a qualifying family must reside with the qualifying family and include the following individuals:
(1) The custodial parent or other adult caretaker relative.
(2) The spouse of the custodial parent or other adult caretaker relative.
(3) A child who is less than eighteen (18) years of age.         (4) A child who is at least eighteen (18) years of age but less than twenty-four (24) years of age and who is attending secondary or post secondary school at least half-time, even though the child may be temporarily living away from the custodial parent or other adult caretaker relative while attending school.
(5) A pregnant woman and her spouse if the family's eligibility is based on the pregnancy.
(6) The noncustodial parent of a child described in subdivision (3) or (4) even though the noncustodial parent is not residing with the eligible family.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-4
Reserved

IC 12-14-28-5
Income eligibility limits
Sec. 5. The division may establish income eligibility limits that are lower than those specified in section 1 of this chapter for a particular type of benefit or service.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-6
Eligibility not considered entitlement
Sec. 6. This chapter shall not be interpreted as an entitlement for an individual or family to assistance under a program established under Indiana's plan of temporary assistance to needy families.
As added by P.L.273-1999, SEC.199.

IC 12-14-28-7
Rules
Sec. 7. The division may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.273-1999, SEC.199.



CHAPTER 29. ASSISTANCE FOR REENTRY COURT PROGRAM PARTICIPANTS

IC 12-14-29-1
"Reentry court program"
Sec. 1. "Reentry court program", for purposes of this chapter, refers to a program that meets the following requirements:
(1) A circuit or superior court has established and administers the program.
(2) The program is designed to supervise and provide services to an individual who was previously incarcerated by the department of correction in an adult correctional facility.
(3) The goal of the program is to increase the likelihood that the individual will:
(A) become self-sufficient; and
(B) not commit additional crimes.
(4) The program provides intensive supervision, which may include twenty-four (24) hour electronic monitoring supervision of the individual.
(5) The program provides regular and direct judicial intervention that is supported and advised by a transition team that consists of at least the following:
(A) A professional from a community corrections program.
(B) A professional from a victim assistance program.
(C) A professional from the treatment community.
(D) An employment trainer.
(E) A community volunteer.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-2
Eligibility for food stamps
Sec. 2. Under this chapter, an individual is eligible for food stamps if the individual meets all the following requirements:
(1) The individual is a resident of a county having a reentry court program.
(2) The individual was convicted of an offense under IC 35-48 (controlled substances) for conduct occurring after August 22, 1996.
(3) Except for 21 U.S.C. 862a(a), the individual meets the federal and Indiana food stamp program requirements.
(4) The individual is successfully participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-3
Eligibility for TANF program
Sec. 3. Under this chapter, an individual is eligible for the TANF program if the individual meets all the following requirements:
(1) The individual is a resident of a county having a reentry court program.         (2) The individual was convicted of an offense under IC 35-48 (controlled substances) for conduct occurring after August 22, 1996.
(3) Except for 21 U.S.C. 862a(a), the individual meets the federal and Indiana TANF program requirements.
(4) The individual is successfully participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-4
State election to opt out
Sec. 4. In accordance with 21 U.S.C. 862a(d)(1), the state elects to opt out of the application of 21 U.S.C. 862a(a) for individuals participating in a reentry court program.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-5
12 month limitation for receipt of food stamps and TANF
Sec. 5. (a) If referred by a court, an individual who meets the requirements of section 2 of this chapter may receive food stamps for not more than twelve (12) months.
(b) If referred by a court, an individual who meets the requirements of section 3 of this chapter may receive TANF benefits for not more than twelve (12) months.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-6
Modification or revocation of court order
Sec. 6. A court may modify or revoke an order issued under this chapter concerning a food stamp eligible individual or a TANF eligible individual at any time.
As added by P.L.92-2005, SEC.3.

IC 12-14-29-7
Court notification to county office
Sec. 7. A court shall immediately notify the county office of family and children:
(1) upon the court's finding of probable cause that an individual has committed a felony offense during the period in which the individual is eligible for TANF or food stamps; or
(2) when an individual has been terminated from a reentry court program during the period in which the individual is eligible for TANF or food stamps.
As added by P.L.92-2005, SEC.3.






ARTICLE 15. MEDICAID

CHAPTER 1. ADMINISTRATION

IC 12-15-1-1
Office of Medicaid planning and policy
Sec. 1. The office of Medicaid policy and planning shall administer the Medicaid program under 42 U.S.C. 1396 et seq.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-2
Agents of the division of family resources
Sec. 2. A county office shall serve as an agent of the division of family resources.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.106; P.L.5-1993, SEC.119; P.L.145-2006, SEC.82.

IC 12-15-1-3
Supervision of county offices
Sec. 3. The division of family resources shall supervise the county offices regarding services provided under this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.107; P.L.5-1993, SEC.120; P.L.145-2006, SEC.83.

IC 12-15-1-4
Written protocols; contracts implementing state program
Sec. 4. (a) The office and the division of family resources shall formulate written protocols that specify the following:
(1) That the county offices are responsible for all eligibility determinations made under the state Medicaid program.
(2) That the office is responsible for payment of a claim made under the state Medicaid plan.
(b) The office may enter into any contract to implement the state program.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.108; P.L.5-1993, SEC.121; P.L.145-2006, SEC.84.

IC 12-15-1-5
Agreement with Secretary of United States Department of Health and Human Services; eligibility determinations for aged, blind, and disabled individuals
Sec. 5. The office may enter into an agreement with the Secretary of the United States Department of Health and Human Services under which the Secretary shall accept applications and make determinations of eligibility for Medicaid for aged, blind, and disabled individuals in accordance with the standards and criteria established by the state plan for Medicaid in effect January 1, 1972.
As added by P.L.2-1992, SEC.9.
IC 12-15-1-6
Agreement with Secretary of United States Department of Health and Human Services; division of administrative costs
Sec. 6. The office may pay to the Secretary of the United States Department of Health and Human Services one-half (1/2) of the administrative cost of carrying out the agreement. However, with respect to an individual eligible for benefits under the federal Supplemental Security Income program the costs must only include those costs which are additional to the cost in carrying out the Supplemental Security Income program.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-7
Agreement with Secretary of United States Department of Health and Human Services; eligibility determinations after January 1, 1974
Sec. 7. The agreement under section 5 of this chapter must cover eligibility determinations after January 1, 1974.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-8
Receipt of assistance in adult category before January 1, 1974; automatic coverage
Sec. 8. An individual who receives assistance in one (1) of the adult categories before January 1, 1974, is not required to make a new application and is automatically covered by the plan while the individual remains eligible.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-9
Application to county offices
Sec. 9. (a) If the state does not enter into a contract with the Secretary of the United States Department of Health and Human Services to administer the Medicaid program, a recipient must make an application for Medicaid to the county office of the county or district in which the recipient resides.
(b) The application must be in the manner required by the office.
(c) However, an applicant who:
(1) was receiving assistance before January 1, 1974; and
(2) has been certified as eligible for Medicaid;
is not required to make an application while the recipient continues to remain eligible under state laws.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.109; P.L.5-1993, SEC.122.

IC 12-15-1-10
Administrative actions and directions; adoption of procedures and rules
Sec. 10. The secretary and office may:
(1) take actions;         (2) give directions; and
(3) adopt procedures and rules under IC 4-22-2;
necessary to carry out the Medicaid program and the federal Social Security Act to provide Medicaid and ensure uniform equitable treatment of applicants for and recipients of Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-11
Money received from recipient or collected from estate; payment into Medicaid account; apportionment
Sec. 11. (a) Money received from a Medicaid recipient or collected from the recipient's estate shall be:
(1) forwarded to the office; and
(2) paid into the Medicaid account of the state general fund.
(b) Money under subsection (a) must be distributed in proportion to the amounts in which the assistance payments represented money contributed by the federal government and the state.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-12
Attorney general; appearance and representation of state in proceedings affecting property or resources upon which state may have claim
Sec. 12. The attorney general may enter the appearance of the state in a proceeding affecting property or resources upon which the state may have a claim for Medicaid to do the following:
(1) Prosecute and defend in the proceeding.
(2) Institute probate proceedings as a creditor to deceased persons.
(3) Enter into a stipulation, a compromise, a settlement, an agreement, or an arrangement with respect to appropriate claims, either in the course of or in the absence of and apart from any action or proceeding.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-13
Annual effectiveness evaluation
Sec. 13. The office shall conduct an annual evaluation of the effectiveness of providing Medicaid under IC 12-15-2-12 and IC 12-15-2-14.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-14
Effectiveness evaluation; annual report to legislative council
Sec. 14. The office shall annually submit a report to the legislative council that covers all aspects of the office's evaluation, including the following:
(1) The number and demographic characteristics of the individuals receiving Medicaid during the preceding fiscal year.
(2) The number of births during the preceding fiscal year.         (3) The number of infant deaths during the preceding fiscal year.
(4) The improvement in the number of low birth weight babies for the preceding fiscal year.
(5) The total cost of providing Medicaid during the preceding fiscal year.
(6) The total cost savings during the preceding fiscal year that are realized in other state funded programs because of providing Medicaid.
The report must be in an electronic format under IC 5-14-6.
As added by P.L.2-1992, SEC.9. Amended by P.L.28-2004, SEC.103.

IC 12-15-1-15
Assignment, enforcement, and collection of rights of payment; contracts for administration of program; rules
Sec. 15. (a) The office shall administer the program of assignment, enforcement, and collection of rights of payments for medical care that is provided for under 42 U.S.C. 1396k.
(b) The office may enter into contracts to administer the program described in subsection (a).
(c) The administrator of the office shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-1-16
School corporation or school corporation's provider; enrollment in Medicaid program; sharing reimbursable costs
Sec. 16. (a) Each:
(1) school corporation; or
(2) school corporation's employed, licensed, or qualified provider;
must enroll in a program to use federal funds under the Medicaid program (IC 12-15-1 et seq.) with the intent to share the costs of services that are reimbursable under the Medicaid program and that are provided to eligible children by the school corporation. However, a school corporation or a school corporation's employed, licensed, or qualified provider is not required to file any claims or participate in the program developed under this section.
(b) The office of Medicaid policy and planning and the department of education may develop policies and adopt rules to administer the program developed under this section.
(c) Three percent (3%) of the federal reimbursement for paid claims that are submitted by the school corporation under the program required under this section must be:
(1) distributed to the state general fund for administration of the program; and
(2) used for consulting to encourage participation in the program.
The remainder of the federal reimbursement for services provided under this section must be distributed to the school corporation. The

state shall retain the nonfederal share of the reimbursement for Medicaid services provided under this section.
(d) The office of Medicaid policy and planning, with the approval of the budget agency and after consultation with the department of education, shall establish procedures for the timely distribution of federal reimbursement due to the school corporations. The distribution procedures may provide for offsetting reductions to distributions of state tuition support or other state funds to school corporations in the amount of the nonfederal reimbursements required to be retained by the state under subsection (c).
As added by P.L.80-1994, SEC.1. Amended by P.L.224-2003, SEC.64.

IC 12-15-1-17
Reimbursement from parent for health services provided to child
Sec. 17. (a) The office shall, under procedures established by the department of state revenue, file an application for the offset of state tax refunds due to a parent who:
(1) is required by a court or an administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance;
(2) has received payment from a third party for the costs of the services to the child; and
(3) has not used the payments to reimburse, as appropriate, either the:
(A) other parent or guardian of the child; or
(B) provider of the health services;
to the extent necessary to reimburse the office, or, where the other parent has paid the provider or the office, the other parent, for the costs of the services provided to the child under the Medicaid program.
(b) The office may institute garnishment proceedings against the wages, salary, or other employment income of the parent described in subsection (a) to the extent necessary to reimburse the office for the costs of health services provided to a child who has received the services under the Medicaid program.
(c) Claims for current or past due child support take priority over any claims authorized by this section.
As added by P.L.46-1995, SEC.30.

IC 12-15-1-18
Use of funds to encourage application and enrollment of minors
Sec. 18. The office shall use all funds that are appropriated to the office under 42 U.S.C. 1397ee to conduct activities allowed under 42 U.S.C. 1397bb(c)(1) in order to encourage children who are:
(1) less than nineteen (19) years of age;
(2) eligible for Medicaid; and
(3) not enrolled in the Medicaid program;
to apply for and enroll in the Medicaid program.
As added by P.L.58-1998, SEC.5.
IC 12-15-1-19
Contracts with community entities
Sec. 19. The office may, in administering managed care programs, contract with community entities, including private entities, for the following:
(1) Outreach for and enrollment in the managed care programs.
(2) Provision of services.
(3) Consumer education and public health education.
As added by P.L.273-1999, SEC.170.



CHAPTER 1.5. VOTER REGISTRATION SERVICES AND MEDICAID APPLICATIONS

IC 12-15-1.5-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedures to be followed by a county office in processing:
(1) voter registration applications; and
(2) records concerning an individual's declining to register to vote;
under 42 U.S.C. 1973gg-5(a)(2)(A) and IC 3-7-15.
As added by P.L.12-1995, SEC.121.



CHAPTER 2. ELIGIBILITY

IC 12-15-2-0.5
Provisions not limiting health care assistance
Sec. 0.5. (a) This section applies to a person who qualifies for assistance:
(1) under sections 13 through 16 of this chapter;
(2) under section 6 of this chapter when the person becomes ineligible for medical assistance under IC 12-14-2-5.1 or IC 12-14-2-5.3; or
(3) as a disabled person if the person is less than eighteen (18) years of age and otherwise qualifies for assistance.
(b) Notwithstanding any other law, the following may not be construed to limit health care assistance to a person described in subsection (a):
(1) IC 12-8-1-13.
(2) IC 12-14-1-1.
(3) IC 12-14-1-1.5.
(4) IC 12-14-2-5.1.
(5) IC 12-14-2-5.2.
(6) IC 12-14-2-5.3.
(7) IC 12-14-2-17.
(8) IC 12-14-2-18.
(9) IC 12-14-2-20.
(10) IC 12-14-2-21.
(11) IC 12-14-2-22.
(12) IC 12-14-2-24.
(13) IC 12-14-2-25.
(14) IC 12-14-2-26.
(15) IC 12-14-2.5.
(16) IC 12-14-5.5.
(17) Section 21 of this chapter.
(18) IC 12-15-5-3.
As added by P.L.46-1995, SEC.31. Amended by P.L.2-2005, SEC.48.



CHAPTER 2.2. REPEALED



CHAPTER 2.3. PRESUMPTIVE ELIGIBILITY FOR WOMEN WITH BREAST OR CERVICAL CANCER

IC 12-15-2.3-1
Applicability of chapter
Sec. 1. This chapter applies to a woman who is eligible for Medicaid under IC 12-15-2-13.5.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-2
"Qualified entity" defined
Sec. 2. As used in this chapter, "qualified entity" means an entity that:
(1) is eligible to receive payments and provide items and services under this article;
(2) provides outpatient hospital services, rural health clinic services, and any other ambulatory services offered by a rural health clinic, or clinic services furnished by or under the direction of a licensed physician; and
(3) meets all other requirements set forth in 42 U.S.C. 1920B.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-3
Qualified entities to establish eligibility
Sec. 3. A qualified entity may establish the presumptive eligibility of a woman described in section 1 of this chapter.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-4
Identity of qualified entities
Sec. 4. The office shall consider the following to be qualified entities:
(1) A disproportionate share provider under IC 12-15-16-1(a) or IC 12-15-16-1(b).
(2) A federally qualified health clinic.
(3) A rural health clinic.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-5
Qualified entities provided with application forms and information
Sec. 5. The office shall provide each qualified entity with the following:
(1) Application forms for Medicaid.
(2) Information on how to assist a woman described in section 1 of this chapter in completing and filing the application forms.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-6
Period during which services provided      Sec. 6. The office shall provide Medicaid services to a woman described in section 1 of this chapter during a period that:
(1) begins on the date on which a qualified entity determines on the basis of preliminary information that the woman is eligible for Medicaid under IC 12-15-2-13.5; and
(2) ends on the earlier of the following:
(A) The date on which a determination is made by a representative of the county office with respect to the eligibility of the woman under IC 12-15-2-13.5.
(B) The last day of the month following the month in which the qualified entity makes the determination described in subdivision (1).
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-7
Woman's eligibility determined by qualified entity
Sec. 7. A woman described in section 1 of this chapter may only have a presumptive eligibility determination made by an entity described in section 2 of this chapter.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-8
Actions taken after establishment of eligibility
Sec. 8. A qualified entity that determines that a woman described in section 1 of this chapter is presumptively eligible for Medicaid shall do the following:
(1) Notify the office of the determination within five (5) working days after the date on which the determination is made.
(2) Inform the woman at the time a determination is made that an application for Medicaid is required to be made at the county office in the county where the woman resides or an enrollment center (as provided in IC 12-15-4-1) not later than the last day of the month following the month during which the determination is made.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-9
Completion of application
Sec. 9. If a woman described in section 1 of this chapter is determined to be presumptively eligible for Medicaid under this chapter, the woman must complete an application for Medicaid as provided in IC 12-15-4 not later than the last day of the month following the month during which the determination is made.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-10
Face-to-face interview
Sec. 10. If a woman described in section 1 of this chapter:
(1) is determined to be presumptively eligible for Medicaid under this chapter; and         (2) appoints, in writing, an agent of a qualified entity under section 4 of this chapter as the woman's authorized representative for purposes of completing all aspects of the Medicaid application process;
the county office shall conduct any face-to-face interview that is necessary to determine the woman's eligibility for Medicaid with the woman's authorized representative.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-11
Reimbursement for care during presumptive eligibility
Sec. 11. If a woman described in section 1 of this chapter is:
(1) determined to be presumptively eligible for Medicaid under this chapter; and
(2) subsequently determined not to be eligible for Medicaid;
a qualified entity under section 4(1) or 4(2) of this chapter that determined that the woman was presumptively eligible for Medicaid shall reimburse the office for all funds expended by the office in paying for care for the woman during the woman's period of presumptive eligibility.
As added by P.L.152-2001, SEC.3.

IC 12-15-2.3-12
Rules
Sec. 12. The office shall adopt rules under IC 4-22-2 to implement this chapter, including rules that may impose additional requirements for qualified entities that are consistent with federal regulations.
As added by P.L.152-2001, SEC.3.



CHAPTER 2.5. ELIGIBILITY OF REFUGEES, LAWFUL PERMANENT RESIDENTS, AND ILLEGAL ALIENS FOR MEDICAID ASSISTANCE

IC 12-15-2.5-1
Refugees
Sec. 1. A person who is classified as a refugee (as defined in 8 U.S.C. 1101) is eligible for all services under this article as if the person were classified as a citizen of the United States.
As added by P.L.46-1995, SEC.38.

IC 12-15-2.5-2
Lawful permanent residents
Sec. 2. A person who is a lawful permanent resident is eligible for:
(1) Medicaid assistance under this article for a period of one (1) year; and
(2) one (1) year of transitional benefits under IC 12-14-2-22.
As added by P.L.46-1995, SEC.38.

IC 12-15-2.5-3
Illegal aliens
Sec. 3. A person who is in the United States without permission of the Immigration and Naturalization Service is not entitled to receive assistance under this article.
As added by P.L.46-1995, SEC.38.

IC 12-15-2.5-4
Child born in United States
Sec. 4. A child who:
(1) is born in the United States to a person described in section 2 or 3 of this chapter; and
(2) otherwise meets the requirements for assistance under this article;
is eligible to receive Medicaid under this article.
As added by P.L.46-1995, SEC.38.

IC 12-15-2.5-5
Violation of federal law
Sec. 5. Any provision of this chapter that violates a federal law or federal regulation is void.
As added by P.L.46-1995, SEC.38.



CHAPTER 3. INELIGIBILITY; FINANCIAL LIMITATIONS

IC 12-15-3-0.5
Applicability of chapter
Sec. 0.5. This chapter does not apply to an individual participating in the Medicaid buy-in program beginning July 1, 2002, established under IC 12-15-41.
As added by P.L.287-2001, SEC.7.

IC 12-15-3-1
Medical assistance to aged, blind, or disabled; total cash value of money, stock, bonds, and life insurance owned by applicant or applicant and spouse; limitations
Sec. 1. (a) Except as provided in subsections (b) and (c), an applicant for or recipient of Medicaid is ineligible for assistance if the total cash value of money, stock, bonds, and life insurance owned by:
(1) the applicant or recipient is more than one thousand five hundred dollars ($1,500) for assistance to the aged, blind, or disabled; or
(2) the applicant or recipient and the applicant's or recipient's spouse is more than two thousand two hundred fifty dollars ($2,250) for medical assistance to the aged, blind, or disabled.
(b) In the case of an applicant who is an eligible individual, a Holocaust victim's settlement payment received by the applicant or the applicant's spouse may not be considered when calculating the total cash value of money, stock, bonds, and life insurance owned by the applicant or the applicant's spouse.
(c) In the case of an individual who:
(1) resides in a nursing facility or another medical institution; and
(2) has a spouse who does not reside in a nursing facility or another medical institution;
the total cash value of money, stock, bonds, and life insurance that may be owned by the couple to be eligible for the program is determined under IC 12-15-2-24.
As added by P.L.2-1992, SEC.9. Amended by P.L.128-1999, SEC.21; P.L.246-2005, SEC.104.

IC 12-15-3-2
Parent of applicant for or recipient of assistance to blind or disabled who is less than 18 years of age; ownership of money, stock, bonds, and life insurance; total cash value limitation
Sec. 2. (a) If the parent of an applicant for or a recipient of assistance to the blind or disabled who is less than eighteen (18) years of age owns money, stock, bonds, and life insurance whose total cash value is more than one thousand five hundred dollars ($1,500), the amount of the excess shall be added to the total cash value of money, stock, bonds, and life insurance owned by the

applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
(b) However, a Holocaust victim's settlement payment received by the parent of an applicant for or a recipient of assistance may not be added to the total cash value of money, stock, bonds, and life insurance owned by the applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.128-1999, SEC.22.

IC 12-15-3-3
Parents of applicant for or recipient of assistance to blind or disabled who is less than 18 years of age; ownership of money, stock, bonds, and life insurance; total cash value limitation
Sec. 3. If the parents of an applicant for or a recipient of assistance to the blind or disabled who is less than eighteen (18) years of age own money, stock, bonds, and life insurance whose total cash value is more than two thousand two hundred fifty dollars ($2,250), the amount of the excess shall be added to the total cash value of money, stock, bonds, and life insurance owned by the applicant or recipient to determine the recipient's eligibility for Medicaid under section 1 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-3-4
Total cash value limitations on ownership of money, stock, bonds, and life insurance; parent and parents defined
Sec. 4. For purposes of sections 2 and 3 of this chapter, except for an applicant or a recipient who is determined to be eligible for home and community based services under 42 U.S.C. 1396 et seq., the applicant's or recipient's parent or parents are the parent or parents with whom the applicant or recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-3-5
Limitation on total cash value of money, stocks, bonds, and life insurance owned by applicants or recipients not described in IC 12-15-3-1
Sec. 5. The office may set the total cash value of money, stock, bonds, and life insurance that an applicant for or a recipient of Medicaid may own without being ineligible for Medicaid in cases not described in section 1 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-3-6
Purchase of qualified long term care insurance policy; computation under this chapter
Sec. 6. A computation under this chapter concerning an individual who purchases a qualified long term care insurance policy under IC 12-15-39.6 must take into consideration the asset disregard established under IC 12-15-39.6-10. As added by P.L.2-1992, SEC.9. Amended by P.L.24-1997, SEC.47; P.L.1-2006, SEC.187.



CHAPTER 4. APPLICATION FOR ASSISTANCE

IC 12-15-4-1
Applying for Medicaid; enrollment centers; duties of authorized workers; final determination; submitting application
Sec. 1. (a) An application or a request for Medicaid for an individual must be made in the manner required by the office:
(1) at enrollment centers specified by the office; or
(2) through the United States mail, as described in subsection (h), if the individual has a developmental disability.
(b) Enrollment centers:
(1) shall be located at each county office; and
(2) may be located at other locations including the following:
(A) A hospital licensed under IC 16-21.
(B) The office of a provider who is eligible to receive payments under this article.
(C) A public or private elementary or secondary school.
(D) A day care center licensed under IC 12-17.2.
(E) The county health department.
(F) A federally qualified health center (as defined in 42 U.S.C. 1396d(l)(2)(B)).
(G) A rural health clinic (as defined in 42 U.S.C. 1396d(l)(1)).
(c) An entity described in subsection (b) other than the county office must enter into an agreement with the office for authorization to serve as an enrollment center where individuals may apply for Medicaid.
(d) One (1) or more authorized workers at each enrollment center may:
(1) accept applications for Medicaid;
(2) conduct interviews with applicants; and
(3) accept applications for services under a Medicaid waiver by an individual who has a developmental disability;
during hours and days of the week agreed upon by the office and the enrollment center.
(e) The office shall provide each enrollment center with the materials and training needed by the enrollment center to comply with this section.
(f) An enrollment center shall provide:
(1) each application taken by the enrollment center; and
(2) any accompanying materials;
to the county office located in the same county as the enrollment center at least one (1) time each week by any reasonable means. Except as provided in subsection (g), the county office staff shall make the final determination of an applicant's eligibility for Medicaid.
(g) The office shall make the final determination of eligibility of an individual who has a developmental disability to receive services under a Medicaid waiver.     (h) An individual who has a developmental disability may submit to the office through the United States mail an application to receive services under a Medicaid waiver.
(i) The office shall make available:
(1) on the Internet;
(2) at an enrollment center; and
(3) through the United States mail;
an application form for an individual who has a developmental disability to receive services under a Medicaid waiver.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.113; P.L.5-1993, SEC.126; P.L.58-1998, SEC.9; P.L.184-2003, SEC.6.

IC 12-15-4-2
AFDC assistance recipients; necessity of making Medicaid application
Sec. 2. An individual who is receiving monthly assistance payments in the AFDC category is not required to make an application for Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-4-3
Records of applicants' circumstances and other information
Sec. 3. Whenever the county office receives an application or a request for Medicaid, a record shall promptly be made of the following:
(1) The circumstances of the applicant to ascertain the facts supporting the application or request made under the terms of the Medicaid program.
(2) Other information required by the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.114; P.L.5-1993, SEC.127.

IC 12-15-4-4
Grant of assistance; eligibility requirements
Sec. 4. Medicaid shall be granted to an applicant who is eligible for assistance under IC 12-15-2 and who meets the following requirements:
(1) Has made an application or a request for Medicaid in the manner required by the office or for whom an application or a request has been made.
(2) Is a resident of Indiana, including a resident temporarily absent from Indiana, and minor children who are under the care, supervision, and control of a parent or other relative who is a resident of Indiana.
(3) Has not made a transfer of property for the purpose of making the applicant eligible for Medicaid.
(4) Does not have a spouse having sufficient income to furnish medical assistance, or a parent having sufficient income to furnish medical assistance if the applicant is a blind or disabled child and who is less than eighteen (18) years of age. As added by P.L.2-1992, SEC.9. Amended by P.L.67-2000, SEC.2.

IC 12-15-4-5
Outreach strategies
Sec. 5. The office shall implement outreach strategies that build on community resources.
As added by P.L.273-1999, SEC.173.



CHAPTER 5. SERVICES PROVIDED

IC 12-15-5-1
Services and supplies provided; exceptions
Sec. 1. Except as provided in IC 12-15-2-12, IC 12-15-6, and IC 12-15-21, the following services and supplies are provided under Medicaid:
(1) Inpatient hospital services.
(2) Nursing facility services.
(3) Physician's services, including services provided under IC 25-10-1 and IC 25-22.5-1.
(4) Outpatient hospital or clinic services.
(5) Home health care services.
(6) Private duty nursing services.
(7) Physical therapy and related services.
(8) Dental services.
(9) Prescribed laboratory and x-ray services.
(10) Prescribed drugs and services.
(11) Eyeglasses and prosthetic devices.
(12) Optometric services.
(13) Diagnostic, screening, preventive, and rehabilitative services.
(14) Podiatric medicine services.
(15) Hospice services.
(16) Services or supplies recognized under Indiana law and specified under rules adopted by the office.
(17) Family planning services except the performance of abortions.
(18) Nonmedical nursing care given in accordance with the tenets and practices of a recognized church or religious denomination to an individual qualified for Medicaid who depends upon healing by prayer and spiritual means alone in accordance with the tenets and practices of the individual's church or religious denomination.
(19) Services provided to individuals described in IC 12-15-2-8 and IC 12-15-2-9.
(20) Services provided under IC 12-15-34 and IC 12-15-32.
(21) Case management services provided to individuals described in IC 12-15-2-11 and IC 12-15-2-13.
(22) Any other type of remedial care recognized under Indiana law and specified by the United States Secretary of Health and Human Services.
(23) Examinations required under IC 16-41-17-2(a)(10).
As added by P.L.2-1992, SEC.9. Amended by P.L.24-1997, SEC.48; P.L.149-2001, SEC.1.

IC 12-15-5-2
Necessity of federal financial participation
Sec. 2. Medicaid does not include a service or supply for which

federal financial participation is not available.
As added by P.L.2-1992, SEC.9.

IC 12-15-5-3
Limitation of services
Sec. 3. A person who qualifies for Medicaid under IC 12-14-2-22(b) may not receive services under section 1 of this chapter for more than twelve (12) months during the person's lifetime.
As added by P.L.46-1995, SEC.39.

IC 12-15-5-4
Reserved

IC 12-15-5-5
Office may provide drug coverage; requirements for drug coverage in managed care
Sec. 5. (a) The office may provide a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program.
(b) If the office provides a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program:
(1) the office shall develop a procedure and provide the recipient's risk based managed care provider with information concerning the recipient's prescription drug utilization for the risk based managed care provider's case management program; and
(2) the provisions of IC 12-15-35.5 apply.
(c) If the office does not provide a prescription drug benefit to a Medicaid recipient in the Medicaid risk based managed care program, a Medicaid managed care organization shall provide coverage and reimbursement for outpatient single source legend drugs subject to IC 12-15-35-46, IC 12-15-35-47, and IC 12-15-35.5.
As added by P.L.231-1999, SEC.1. Amended by P.L.101-2005, SEC.1.

IC 12-15-5-6
Prohibiting limiting the number of brand name prescription drugs a recipient may receive
Sec. 6. The office may not limit the number of brand name prescription drugs a recipient may receive under the program.
As added by P.L.107-2002, SEC.10.

IC 12-15-5-8
Maintenance drugs; prescriptions; Internet based pharmacies
Sec. 8. (a) As used in this section, "maintenance drug" means a medication that is dispensed under a single prescription for a period of not less than one hundred eighty (180) days, excluding authorized refills, for the ongoing treatment of a chronic medical condition or disease or congenital condition or disorder.     (b) The office may designate:
(1) a mail order pharmacy;
(2) an Internet based pharmacy (as defined in IC 25-26-18-1);
(3) a pharmacy that agrees to sell a maintenance drug at the same price as a mail order or an Internet based pharmacy; or
(4) all the pharmacies listed in subdivisions (1) through (3);
through which a recipient may obtain a maintenance drug.
(c) If the office makes a designation under subsection (b), a managed care organization that has a contract with the office under IC 12-15-12 is not required to use a pharmacy that is designated under subsection (b).
(d) If a Medicaid recipient's physician prescribes a maintenance prescription drug, the Medicaid recipient may purchase the maintenance prescription drug from a pharmacy that is designated under subsection (b).
(e) The office shall apply to amend the state Medicaid plan if the office determines that an amendment is necessary to carry out this section.
(f) The office may require a recipient to pay the maximum copayment allowable under federal law if the recipient obtains a maintenance drug from a pharmacy other than a pharmacy described in subsection (b).
As added by P.L.246-2005, SEC.105.



CHAPTER 6. INDIVIDUAL CONTRIBUTIONS

IC 12-15-6-1
Enrollment fees, premiums, or other charges as condition of eligibility
Sec. 1. Except as provided in section 2 of this chapter, and beginning July 1, 2002, except as provided in IC 12-15-41, an enrollment fee, a premium, or a similar charge may not be imposed as a condition of an individual's eligibility for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.287-2001, SEC.8.



CHAPTER 7. PERSONAL ALLOWANCE

IC 12-15-7-1
Persons entitled to allowance; receipt of care in hospital or nursing home; amount of allowance
Sec. 1. Subject to section 2 of this chapter, an individual eligible to receive Medicaid who is not living in the individual's own home but is receiving care in a:
(1) hospital; or
(2) nursing facility;
may retain from the individual's income a personal allowance in an amount to be established by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-2
Amount of allowance; permissible range
Sec. 2. Fifty-two dollars ($52) monthly may be exempt from income eligibility consideration.
As added by P.L.2-1992, SEC.9. Amended by P.L.272-1999, SEC.40; P.L.294-2001, SEC.3.

IC 12-15-7-3
Use of allowance
Sec. 3. The money described in section 2 of this chapter may be exclusively used by the recipient for the recipient's personal needs.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-4
Individuals employed as part of habilitation plan or working in sheltered workshop or day activity center; amount of allowance
Sec. 4. The personal allowance for one (1) month described in sections 1, 2, and 3 of this chapter for an individual whose employment is part of the recipient's individual habilitation plan or who is working in a sheltered workshop or day activity center is the amount that a person would be entitled to retain under sections 1, 2, and 3 of this chapter plus an amount equal to one-half (1/2) of the remainder of:
(1) gross earned income for the month; minus
(2) the sum of:
(A) sixteen dollars ($16);
(B) the amount withheld from the recipient's paycheck for that month for payment of state income tax, federal income tax, and the tax prescribed by the Federal Insurance Contribution Act (26 U.S.C. 3101 et seq.); and
(C) transportation expenses for the month.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-5
Retention of amount equal to individual's state and local income

tax liability; monthly limitation; exemption from income eligibility consideration; use of amount retained
Sec. 5. (a) In addition to the amount that may be retained as a personal allowance under this chapter, an individual is allowed to retain an amount equal to the individual's state and local income tax liability.
(b) The amount that may be retained during a month may not exceed one-third (1/3) of the individual's state and local income tax liability for the calendar quarter in which the month occurs. This amount is exempt from income eligibility consideration by the office.
(c) The amount retained under this section must be used by the individual to pay any state or local income taxes owed.
As added by P.L.2-1992, SEC.9.

IC 12-15-7-6
Payment calculation for federal SSI recipient; exemption from income eligibility consideration
Sec. 6. (a) If an individual described in section 1 of this chapter:
(1) is a recipient of assistance under the federal Supplemental Security Income (SSI) program; and
(2) receives an income that is less than the amount described in section 2 of this chapter;
the office shall pay to the individual an amount equal to the difference between the amount of the monthly allowance described in section 2 of this chapter and the amount of income, including assistance under the federal Supplemental Security Income (SSI) program received by the individual.
(b) Money paid to an individual under subsection (a) is exempt from income eligibility consideration.
As added by P.L.294-2001, SEC.4. Amended by P.L.26-2003, SEC.1.



CHAPTER 8. LIENS

IC 12-15-8-1
Recipient asserting claim against another person for injury or illness resulting from negligence or act of other person; lien against other person; amount of lien
Sec. 1. Whenever:
(1) the office pays medical expenses for or on behalf of a person who has been injured or has suffered an illness or a disease as a result of the negligence or act of another person; and
(2) the injured or diseased person asserts a claim against the other person for damages resulting from the injury, illness, or disease;
on any recovery under the claim, whether by judgment, compromise, or settlement, the office has a lien against the other person in the amount paid by the office to the extent of the other person's liability for the medical expenses.
As added by P.L.2-1992, SEC.9. Amended by P.L.245-1999, SEC.2.

IC 12-15-8-2
Recipient asserting claim against insurer; lien for medical expenses paid or for medical services rendered; amount
Sec. 2. Whenever:
(1) the office pays for medical expenses or renders medical services on behalf of a person who has been injured or has suffered an illness or a disease; and
(2) the person asserts a claim against an insurer as a result of that person's injury, illness, or disease;
the office has a lien against the insurer, to the extent of the amount paid by the office, on any recovery from the insurer.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-3
Perfection of lien
Sec. 3. A lien under this chapter is not effective unless the office takes the following actions before the party alleged to be liable has concluded a final settlement with the injured, ill, or diseased person or the person's attorney or legal representative as compensation for the person's injury, illness, or disease:
(1) Filing in the Marion County circuit court a written notice stating the following:
(A) Notice of the eligibility of the injured, ill, or diseased person for Medicaid.
(B) The name and address of the injured, ill, or diseased person.
(C) The name of the person, firm, limited liability company, or corporation alleged to be liable to the injured, ill, or diseased person.         (2) Sending to the person, firm, limited liability company, or corporation alleged to be liable, by registered or certified mail, a copy of the notice required by subdivision (1), with a statement of the date of filing of the notice.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-1993, SEC.182.

IC 12-15-8-4
Notice; person for whom medical expenses paid, insurance carrier, and attorney for injured or diseased person
Sec. 4. In addition to the requirements of section 3 of this chapter, the office shall send a copy of the notice required by section 3(1) of this chapter to the following persons or entities if the appropriate names and addresses can be determined:
(1) The injured, ill, or diseased person for whom the office has paid medical expenses.
(2) An insurance carrier that may be ultimately liable.
(3) An attorney for the injured or diseased person.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-5
Itemized statement of medical expenses paid; sending statement to person for whom expenses paid and to attorney for injured or diseased person; time
Sec. 5. Not more than twenty-one (21) days after the filing of the notice required under section 3(1) of this chapter, the office shall send to persons or entities listed in section 4(1) and 4(3) of this chapter an itemized statement of the medical expenses paid by the office for which the office seeks to perfect a lien.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-6
Actions on behalf of injured, ill, or diseased person and to perfect lien; conditions
Sec. 6. (a) The office may, on behalf of an injured, an ill, or a diseased person and to perfect a lien provided by this chapter, initiate and prosecute an action or a proceeding against a:
(1) person;
(2) firm;
(3) corporation; or
(4) limited liability company;
who may be liable to the injured, ill, or diseased person.
(b) The office may initiate an action or a proceeding under subsection (a) only if the following occurs:
(1) The injured, ill, or diseased person has not initiated legal proceedings against the person, firm, limited liability company, or corporation alleged to be liable.
(2) The time remaining under the statute of limitations for the action or proceeding is not more than six (6) months.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-1993, SEC.183.
IC 12-15-8-7
Recovery under lien; payment of pro rata share of costs and expenses incurred in asserting claim
Sec. 7. If the office recovers money under a lien established by this chapter and the recovery is the result of a claim asserted by an injured, an ill, or a diseased person, the office shall pay the office's pro rata share of all costs and reasonably necessary expenses incurred in asserting the claim, including the following:
(1) Deposition costs.
(2) Witness fees.
(3) Other costs and expenses.
As added by P.L.2-1992, SEC.9.

IC 12-15-8-8
Attorney's fees
Sec. 8. The office shall pay attorney's fees in the amount of one (1) of the following:
(1) Seven and five-tenths percent (7.5%) of the office's recovery under the lien if the claim was collected without initiating legal proceedings.
(2) Ten percent (10%) of the office's recovery under the lien if the claim was collected by initiating legal proceedings.
As added by P.L.2-1992, SEC.9. Amended by P.L.224-2003, SEC.81.

IC 12-15-8-9
Waiver of right to lien
Sec. 9. (a) The office may waive the office's right to assert a lien under this chapter.
(b) If the office does waive the right to a lien, the office is not liable for a pro rata share of costs under section 7 of this chapter.
As added by P.L.2-1992, SEC.9.



CHAPTER 8.5. LIENS ON REAL PROPERTY OF MEDICAID RECIPIENTS

IC 12-15-8.5-1
"Medical institution"
Sec. 1. As used in this chapter, "medical institution" means any of the following:
(1) A hospital.
(2) A nursing facility.
(3) An intermediate care facility for the mentally retarded.
As added by P.L.178-2002, SEC.81.



CHAPTER 9. DEATH AND FUNERAL EXPENSES; CLAIMS AGAINST AN ESTATE

IC 12-15-9-0.5
"Estate" and "nonprobate transfer" defined
Sec. 0.5. (a) As used in this chapter, "estate" includes:
(1) all real and personal property and other assets included within an individual's probate estate;
(2) any interest in real property owned by the individual at the time of death that was conveyed to the individual's survivor through joint tenancy with right of survivorship, if the joint tenancy was created after June 30, 2002;
(3) any real or personal property conveyed through a nonprobate transfer; and
(4) any sum due after June 30, 2005, to a person after the death of a Medicaid recipient that is under the terms of an annuity contract purchased after May 1, 2005, with the assets of:
(A) the Medicaid recipient; or
(B) the Medicaid recipient's spouse.
(b) As used in this chapter, "nonprobate transfer" means a valid transfer, effective at death, by a transferor:
(1) whose last domicile was in Indiana; and
(2) who immediately before death had the power, acting alone, to prevent transfer of the property by revocation or withdrawal and:
(A) use the property for the benefit of the transferor; or
(B) apply the property to discharge claims against the transferor's probate estate.
The term does not include transfer of a survivorship interest in a tenancy by the entireties real estate or payment of the death proceeds of a life insurance policy.
As added by P.L.152-1995, SEC.5. Amended by P.L.178-2002, SEC.82; P.L.224-2003, SEC.78; P.L.246-2005, SEC.107.



CHAPTER 10. SELECTION OF PROVIDER

IC 12-15-10-1 Repealed
(Repealed by P.L.1-2001, SEC.51.)



CHAPTER 11. PROVIDER AGREEMENTS AND COMPETITIVE BIDDING

IC 12-15-11-1
Physician services defined
Sec. 1. (a) As used in this chapter, "physician services" means services provided by an individual licensed under IC 25-22.5 while engaged in the practice of medicine (as defined in IC 25-22.5-1-1.1(a)).
(b) The term does not include the decision to admit a patient to a hospital.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-2
Services other than physician services provided by managed care provider; provider agreement; filing; form
Sec. 2. A provider desiring to participate in the Medicaid program by providing to individuals eligible for Medicaid services, other than physician services provided by a managed care provider, shall file a provider agreement with the office on forms provided by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-3
Provider agreements; required contents
Sec. 3. A provider agreement must do the following:
(1) Include information that the office determines necessary to facilitate carrying out of IC 12-15.
(2) Prohibit the provider from requiring payment from a recipient of Medicaid, except where a copayment is required by law.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-4
Providing physician services as managed care provider; provider agreement
Sec. 4. A provider desiring to participate in the Medicaid program by providing physician services as a managed care provider must enter into a provider agreement with the office or the contractor under IC 12-15-30 to provide Medicaid services.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-5
Compliance with enrollment requirements
Sec. 5. A provider who participates in the Medicaid program must comply with the enrollment requirements that are established under rules adopted under IC 4-22-2 by the secretary.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-6
Execution of provider agreement; authority of office to exclude

provider from participation by entry into exclusive contract with another provider
Sec. 6. After a provider signs a provider agreement under this chapter, the office may not exclude the provider from participating in the Medicaid program by entering into an exclusive contract with another provider or group of providers, except as provided under section 7 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-11-7
Competitive bids; services and items for which bids may be sought
Sec. 7. The office may seek competitive bids for the following items or services provided under Medicaid:
(1) Prescribed drugs and services for state operated institutions.
(2) Physical therapy and other therapeutic services.
(3) Prescribed laboratory and x-ray services.
(4) Eyeglasses and prosthetic devices.
(5) Medical equipment and supplies.
(6) Transportation services.
As added by P.L.2-1992, SEC.9.



CHAPTER 11.5. LAKE COUNTY DISPROPORTIONATE SHARE HOSPITALS

IC 12-15-11.5-0.5
Chapter not applicable to certain managed care contractors
Sec. 0.5. This chapter does not apply to a managed care contractor that, on or before July 1, 2000, did not directly contract with a hospital (as defined in section 1 of this chapter) for the provision of services under the office's managed care program.
As added by P.L.141-2001, SEC.1.



CHAPTER 12. MANAGED CARE

IC 12-15-12-0.3
"Emergency medical condition" defined
Sec. 0.3. As used in this chapter, "emergency medical condition" means a medical condition manifesting itself by acute symptoms, including severe pain, of sufficient severity that a prudent lay person with an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in:
(1) serious jeopardy to the health of:
(A) the individual; or
(B) in the case of a pregnant woman, the woman or her unborn child;
(2) serious impairment to bodily functions; or
(3) serious dysfunction of any bodily organ or part.
As added by P.L.223-2001, SEC.4.

IC 12-15-12-0.5
"Emergency services" defined
Sec. 0.5. As used in this chapter, "emergency services" means covered inpatient and outpatient services that are:
(1) furnished by a provider qualified to furnish emergency services; and
(2) needed to evaluate or stabilize an emergency medical condition.
As added by P.L.223-2001, SEC.5.

IC 12-15-12-0.7
"Post-stabilization care services" defined
Sec. 0.7. As used in this chapter, "post-stabilization care services" means covered services related to an emergency medical condition that are provided after an enrollee is stabilized in order to maintain the stabilized condition or, under the circumstances described in IC 12-15-12-17(b)(3), to improve or resolve the enrollee's condition.
As added by P.L.223-2001, SEC.6.

IC 12-15-12-1
Providers from whom recipients may obtain services other than physician services; exceptions
Sec. 1. Except as provided in sections 6, 7, and 8 of this chapter, a Medicaid recipient may obtain any Medicaid services, with the exception of physician services, from a provider who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-2
Providers from whom recipients may receive physician services; exceptions
Sec. 2. Except as provided in sections 8 and 9 of this chapter, a

Medicaid recipient may receive physician services from a managed care provider selected by the recipient from a list of managed care providers furnished the recipient by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-3
List of managed care providers furnished recipient; providers included; exception
Sec. 3. Except as provided in section 9 of this chapter, the list of managed care providers furnished the recipient must include the names of all managed care providers who meet the following requirements:
(1) Have entered into a provider agreement with the office under IC 12-15-11 to provide physician services to Medicaid recipients.
(2) Provide physician services in the geographic area in which the recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-4
Failure by recipient to select managed care provider within reasonable time; assignment by office; exception
Sec. 4. Except as provided in section 9 of this chapter, if a recipient fails to select a managed care provider within a reasonable time after the list is furnished the recipient, the office may assign a managed care provider to the recipient.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-4.5
Managed care prescription drug program requirements
Sec. 4.5. A managed care provider's contract or provider agreement with the office may include a prescription drug program, subject to IC 12-15-5-5, IC 12-15-35, and IC 12-15-35.5.
As added by P.L.101-2005, SEC.2.

IC 12-15-12-5
Circumstances permitting recipient to receive physician services from provider other than managed care provider; exceptions
Sec. 5. Except as provided in sections 6 and 7 of this chapter, a Medicaid recipient may not receive physician services from a provider other than the managed care provider selected by the recipient under section 2 of this chapter, except as follows:
(1) In an emergency.
(2) Upon the written referral of the managed care provider.
(3) As provided in sections 6 through 9 of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-6
Admission to hospital by physician other than managed care provider; notification of managed care provider; services for

which payment made
Sec. 6. (a) A Medicaid recipient may be admitted to a hospital by a physician other than the recipient's managed care provider if the recipient requires immediate medical treatment.
(b) The admitting physician shall notify the recipient's managed care provider of the recipient's admission not more than forty-eight (48) hours after the recipient's admission.
(c) Payment for services provided a recipient admitted to a hospital under this section shall be made only for services that the office or the contractor under IC 12-15-30 determines were medically reasonable and necessary.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-7
Providers from whom recipients may obtain eye care services other than surgical services
Sec. 7. A Medicaid recipient may obtain eye care services, except for surgical services, from any provider licensed under IC 25-22.5 or IC 25-24 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-8
Providers from whom recipients may obtain foot care services
Sec. 8. A Medicaid recipient may obtain foot care services from any provider licensed under IC 25-22.5 or IC 25-29 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-9
Providers from whom recipients may obtain psychiatric services
Sec. 9. A Medicaid recipient may obtain psychiatric services from any provider licensed under IC 25-22.5 who has entered into a provider agreement under IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-10
Selection or assignment of managed care provider; selection of new provider; exception
Sec. 10. (a) A Medicaid recipient who has selected or been assigned a managed care provider under this chapter may not select a new managed care provider for twelve (12) months after the managed care provider was selected or assigned.
(b) The office may make an exception to the requirement under subsection (a) if the office determines that circumstances warrant a change.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-11
Waiver from Department of Health and Human Services;

implementation of chapter
Sec. 11. The office shall seek the necessary waiver under 42 U.S.C. 1396n(b)(1) from the United States Department of Health and Human Services to implement this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-12-12
Payments to providers
Sec. 12. For a managed care program or demonstration project established or authorized by the office, or established or authorized by another entity or agency working in conjunction with or under agreement with the office, the office must provide for payment to providers in the managed care program that the office finds is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated providers in order to:
(1) provide care and services in conformity with applicable state and federal laws, regulations, and quality and safety standards; and
(2) ensure that individuals eligible for medical assistance under the managed care program or demonstration project have reasonable access (taking into account geographic location and reasonable travel time) to the services provided by the managed care program.
As added by P.L.93-1995, SEC.3.

IC 12-15-12-13
Permitted forms
Sec. 13. (a) The office and an entity with which the office contracts for the payment of claims shall accept claims submitted on any of the following forms by an individual or organization that is a contractor or subcontractor of the office:
(1) HCFA-1500.
(2) HCFA-1450 (UB92).
(3) American Dental Association (ADA) claim form.
(4) Pharmacy and compound drug form.
(b) The office and an entity with which the office contracts for the payment of claims:
(1) may designate as acceptable claim forms other than a form listed in subsection (a); and
(2) may not mandate the use of a crossover claim form.
As added by P.L.256-2001, SEC.2.

IC 12-15-12-14
Enrollment in risk-based managed care program required
Sec. 14. (a) This section applies to a Medicaid recipient:
(1) who is determined by the office to be eligible for enrollment in a Medicaid managed care program;
(2) whose Medicaid eligibility is not based on the individual's aged, blind, or disabled status; and
(3) who resides in a county having a population of:             (A) more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000);
(B) more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000);
(C) more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
(D) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(E) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Not later than January 1, 2003, the office shall require a recipient described in subsection (a) to enroll in the risk-based managed care program.
(c) The office:
(1) shall apply to the United States Department of Health and Human Services for any approval necessary; and
(2) may adopt rules under IC 4-22-2;
to implement this section.
As added by P.L.291-2001, SEC.160. Amended by P.L.170-2002, SEC.81; P.L.107-2002, SEC.11; P.L.1-2003, SEC.55.

IC 12-15-12-15
Coverage for emergency services
Sec. 15. The office, for purposes of the primary care case management program, and a managed care contractor, for purposes of the risk-based managed care program, shall:
(1) cover and pay for all medically necessary screening services provided to an individual who presents to an emergency department with an emergency medical condition; and
(2) beginning July 1, 2001, not deny or fail to process a claim for reimbursement for emergency services on the basis that the enrollee's primary care provider's authorization code for the services was not obtained before or after the services were rendered.
As added by P.L.223-2001, SEC.7.

IC 12-15-12-16
Reserved

IC 12-15-12-17
Coverage for post-stabilization care services
Sec. 17. (a) This section applies to post-stabilization care services provided to an individual enrolled in:
(1) the Medicaid risk-based managed care program; or
(2) the Medicaid primary care case management program.
(b) The office, if the individual is enrolled in the primary care case management program, or the managed care organization, if the individual is enrolled in the risk-based managed care program, is financially responsible for the following services provided to an

enrollee:
(1) Post-stabilization care services that are pre-approved by a representative of the office or the managed care organization, as applicable.
(2) Post-stabilization care services that are not pre-approved by a representative of the office or the managed care organization, as applicable, but that are administered to maintain the enrollee's stabilized condition within one (1) hour of a request to the office or the managed care organization for pre-approval of further post-stabilization care services.
(3) Post-stabilization care services provided after an enrollee is stabilized that are not pre-approved by a representative of the office or the managed care organization, as applicable, but that are administered to maintain, improve, or resolve the enrollee's stabilized condition if the office or the managed care organization:
(A) does not respond to a request for preapproval within one (1) hour;
(B) cannot be contacted; or
(C) cannot reach an agreement with the enrollee's treating physician concerning the enrollee's care, and a physician representing the office or the managed care organization, as applicable, is not available for consultation.
(c) If the conditions described in subsection (b)(3)(C) exist, the office or the managed care organization, as applicable, shall give the enrollee's treating physician an opportunity to consult with a physician representing the office or the managed care organization. The enrollee's treating physician may continue with care of the enrollee until a physician representing the office or the managed care organization, as applicable, is reached or until one (1) of the following criteria is met:
(1) A physician:
(A) representing the office or the managed care organization, as applicable; and
(B) who has privileges at the treating hospital;
assumes responsibility for the enrollee's care.
(2) A physician representing the office or the managed care organization, as applicable, assumes responsibility for the enrollee's care through transfer.
(3) A representative of the office or the managed care organization, as applicable, and the treating physician reach an agreement concerning the enrollee's care.
(4) The enrollee is discharged from the treating hospital.
(d) This subsection applies to post-stabilization care services provided under subsection (b)(1), (b)(2), and (b)(3) to an individual enrolled in the Medicaid risk-based managed care program by a provider who has not contracted with a Medicaid risk-based managed care organization to provide post-stabilization care services under subsection (b)(1), (b)(2), and (b)(3) to the individual. Payment for post-stabilization care services provided under subsection (b)(1),

(b)(2), and (b)(3) must be in an amount equal to one hundred percent (100%) of the current Medicaid fee for service reimbursement rates for such services.
(e) This section does not prohibit a managed care organization from entering into a subcontract with another Medicaid risk-based managed care organization providing for the latter organization to assume financial responsibility for making the payments required under this section.
(f) This section does not limit the ability of the office or the managed care organization to:
(1) review; and
(2) make a determination of;
the medical necessity of the post-stabilization care services provided to an enrollee for purposes of determining coverage for such services.
As added by P.L.223-2001, SEC.8.

IC 12-15-12-18
Payment for emergency services
Sec. 18. (a) Except as provided in subsection (b), this section applies to:
(1) emergency services provided to an individual enrolled in the Medicaid risk-based managed care program; and
(2) medically necessary screening services provided to an individual enrolled in the Medicaid risk-based managed care program;
who presents to an emergency department with an emergency medical condition.
(b) This section does not apply to emergency services or screening services provided to an individual enrolled in the Medicaid risk-based managed care program by a provider who has contracted with a Medicaid risk-based managed care organization to provide emergency services to the individual.
(c) Payment for emergency services and medically necessary screening services in the emergency department of a hospital licensed under IC 16-21 must be in an amount equal to one hundred percent (100%) of the current Medicaid fee for service reimbursement rates for such services.
(d) Payment under subsection (c) is the responsibility of the enrollee's risk-based managed care organization. This subsection does not prohibit the risk-based managed care organization from entering into a subcontract with another Medicaid risk-based managed care organization providing for the latter organization to assume financial responsibility for making the payments required under this section.
(e) This section does not limit the ability of the managed care organization to:
(1) review; and
(2) make a determination of;
the medical necessity of the services provided in a hospital's

emergency department for purposes of determining coverage for such services.
As added by P.L.223-2001, SEC.9.

IC 12-15-12-19
Disease management program; case management program
Sec. 19. (a) This section applies to an individual who is a Medicaid recipient.
(b) Subject to subsection (c), the office shall develop the following programs regarding individuals described in subsection (a):
(1) A disease management program for recipients with any of the following chronic diseases:
(A) Asthma.
(B) Diabetes.
(C) Congestive heart failure or coronary heart disease.
(D) Hypertension.
(E) Kidney disease.
(2) A case management program for recipients described in subsection (a) who are at high risk of chronic disease, that is based on a combination of cost measures, clinical measures, and health outcomes identified and developed by the office with input and guidance from the state department of health and other experts in health care case management or disease management programs.
(c) The office shall implement:
(1) a pilot program for at least two (2) of the diseases listed in subsection (b) not later than July 1, 2003; and
(2) a statewide chronic disease program as soon as practicable after the office has done the following:
(A) Evaluated a pilot program described in subdivision (1).
(B) Made any necessary changes in the program based on the evaluation performed under clause (A).
(d) The office shall develop and implement a program required under this section in cooperation with the state department of health and shall use the following persons to the extent possible:
(1) Community health centers.
(2) Federally qualified health centers (as defined in 42 U.S.C. 1396d(l)(2)(B)).
(3) Rural health clinics (as defined in 42 U.S.C. 1396d(l)(1)).
(4) Local health departments.
(5) Hospitals.
(6) Public and private third party payers.
(e) The office may contract with an outside vendor or vendors to assist in the development and implementation of the programs required under this section.
(f) The office and the state department of health shall provide the select joint commission on Medicaid oversight established by IC 2-5-26-3 with an evaluation and recommendations on the costs, benefits, and health outcomes of the pilot programs required under

this section. The evaluations required under this subsection must be provided not more than twelve (12) months after the implementation date of the pilot programs.
(g) The office and the state department of health shall report to the select joint commission on Medicaid oversight established by IC 2-5-26-3 not later than November 1 of each year regarding the programs developed under this section.
As added by P.L.291-2001, SEC.161. Amended by P.L.66-2002, SEC.2; P.L.212-2003, SEC.1; P.L.13-2004, SEC.1; P.L.48-2005, SEC.1.

IC 12-15-12-20
Child lead poisoning screening
Sec. 20. The office shall develop the following:
(1) A measure to evaluate the performance of a Medicaid managed care organization in screening a child who is less than six (6) years of age for lead poisoning.
(2) A system to maintain the results of an evaluation under subdivision (1) in written form.
(3) A performance incentive program for Medicaid managed care organizations evaluated under subdivision (1).
As added by P.L.135-2005, SEC.1.



CHAPTER 13. PROVIDER PAYMENT; GENERAL

IC 12-15-13-0.5
"Clean claim" defined
Sec. 0.5. (a) Except as provided in section 0.6 of this chapter, as used in this chapter, "clean claim" means a claim submitted by a provider for payment under the Medicaid program that can be processed without obtaining additional information from:
(1) the provider of the service; or
(2) a third party.
(b) The definition under subsection (a):
(1) includes a claim with errors originating in the state's claims processing system; and
(2) does not include a claim:
(A) from a provider who is under investigation for fraud or abuse (as used in 42 CFR 447.45(b); or
(B) under review for medical necessity.
As added by P.L.107-1996, SEC.2 and P.L.257-1996, SEC.2.

IC 12-15-13-0.6
"Clean claim" defined for purposes of IC 12-15-14
Sec. 0.6. (a) "Clean claim", as the term applies to payments to nursing facilities under IC 12-15-14, means a claim submitted by a provider for payment that meets the following conditions:
(1) Contains the following locators:
(A) Type of bill.
(B) Coverage dates.
(C) Bill status.
(D) Revenue codes.
(E) Rate of payment.
(F) Service units.
(G) Total charges.
(H) Provider number.
(I) Third party prior payments.
(J) Estimated amount due.
(K) Recipient number.
(L) Provider signature.
(M) Provider name.
(N) Number of covered days of service.
(O) Date of admission.
(P) Condition codes.
(Q) Occurrence codes and dates.
(R) Value codes and amounts.
(S) Third party liability payor name.
(T) Recipient name.
(U) Admitting diagnosis.
(V) Attending physician ID number.
(2) Has correct and valid information for each of the locators required by subdivision (1).         (3) The recipient for whom the claim is submitted is eligible for Medicaid on the date for which the service is billed.
(4) The office has approved the level of care for:
(A) the recipient; and
(B) the facility;
for the dates for which the service is billed.
(5) The provider is eligible to render service on the date for which the service is billed.
(6) The claim does not duplicate a claim already paid.
(b) The definition under subsection (a):
(1) includes a claim with errors originating in the state's claims processing system; and
(2) does not include a claim:
(A) from a provider who is under investigation for fraud or abuse (as used in 42 CFR 447.45(b)); or
(B) under review for medical necessity.
As added by P.L.107-1996, SEC.3 and P.L.257-1996, SEC.3.

IC 12-15-13-0.7
Addition, deletion, or modification of locators
Sec. 0.7. The office may adopt rules under IC 4-22-2 that add, delete, or modify the locators contained in section 0.6(a)(1) of this chapter as necessary to conform with:
(1) changes in federal law or regulation; or
(2) directives from the United States Centers for Medicare and Medicaid Services.
As added by P.L.107-1996, SEC.4 and P.L.257-1996, SEC.4. Amended by P.L.66-2002, SEC.3.

IC 12-15-13-1
Payment, denial, or suspension of claims submitted by nursing facilities; time; notice of suspension or denial
Sec. 1. (a) This section applies only to claims submitted for payment by nursing facilities.
(b) The office shall pay, deny, or suspend each claim submitted by a provider for payment under the Medicaid program not more than:
(1) twenty-one (21) days after the date a claim that is filed electronically; or
(2) thirty (30) days after the date a claim that is filed on paper;
is received by the office or, if IC 12-15-30 applies, by the contractor under IC 12-15-30.
(c) The office shall pay each clean claim.
(d) The office may deny or suspend a claim that is not a clean claim. If the office denies a provider's claim for payment, the office shall notify the provider of each reason the claim was denied.
(e) If the office suspends a provider's claim for payment under the Medicaid program, the office shall notify the provider of each reason the claim was suspended.
As added by P.L.2-1992, SEC.9. Amended by P.L.10-1994, SEC.4;

P.L.107-1996, SEC.5; P.L.257-1996, SEC.5.

IC 12-15-13-1.5
Payment of interest on claims submitted by nursing facilities
Sec. 1.5. (a) This section applies only to claims submitted for payment by nursing facilities.
(b) If the office:
(1) fails to pay a clean claim in the time required under section 1(a) of this chapter; or
(2) denies or suspends a claim that is subsequently determined to have been a clean claim when the claim was filed;
the office shall pay the provider interest on the Medicaid allowable amount of the claim.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) twenty-two (22) days after the date the claim is filed under section 1(b)(1) of this chapter; or
(B) thirty-one (31) days after the date the claim is filed under section 1(b)(2) of this chapter; and
(2) stops accruing on the date the office pays the claim.
(d) The office shall pay interest under subsection (b) at the same rate as determined under IC 12-15-21-3(7)(A).
As added by P.L.107-1996, SEC.6 and P.L.257-1996, SEC.6.

IC 12-15-13-1.6
Payment, denial, or suspension of claims; notice of suspension or denial
Sec. 1.6. (a) This section does not apply to claims submitted for payment by nursing facilities.
(b) The office shall pay or deny each clean claim in accordance with section 1.7 of this chapter.
(c) The office shall deny or suspend each claim that is not a clean claim in accordance with subsection (d).
(d) The office shall deny or suspend each claim that is:
(1) not a clean claim; and
(2) submitted by a provider for payment under the Medicaid program;
not more than thirty (30) days after the date the claim is received by the office or, if IC 12-15-30 applies, by the contractor under IC 12-15-30.
(e) If the office denies a provider's claim for payment under subsection (d) or section 1.7 of this chapter, the office shall notify the provider of each reason the claim was denied.
(f) If the office suspends a provider's claim for payment under subsection (d), the office shall notify the provider of each reason the claim was suspended.
As added by P.L.107-1996, SEC.7 and P.L.257-1996, SEC.7.

IC 12-15-13-1.7
Timing of payment or denial of claims; payment of interest      Sec. 1.7. (a) This section does not apply to claims submitted for payment by nursing facilities.
(b) The office shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, within twenty-one (21) days after the date the claim is received by:
(A) the office; or
(B) a contractor of the office under IC 12-15-30, if IC 12-15-30 applies.
(2) If the claim is filed on paper, within thirty (30) days after the date the claim is received by:
(A) the office; or
(B) a contractor of the office under IC 12-15-30, if IC 12-15-30 applies.
(c) If:
(1) the office fails to pay or deny a clean claim in the time required under subsection (b); and
(2) the office or a contractor of the office under IC 12-15-30 subsequently pays the claim;
the office shall pay the provider that submitted the claim interest on the Medicaid allowable amount of the claim paid under this section.
(d) Interest paid under subsection (c) shall:
(1) begin accruing:
(A) twenty-two (22) days after the date the claim is filed under subsection (b)(1); or
(B) thirty-one (31) days after the date the claim is filed under subsection (b)(2); and
(2) stop accruing on the date the claim is paid.
(e) In paying interest under subsection (c), the office shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.107-1996, SEC.8 and P.L.257-1996, SEC.8.

IC 12-15-13-2
Payments to providers; requirements; federal law or regulations specifying reimbursement criteria
Sec. 2. (a) Except as provided in IC 12-15-14 and IC 12-15-15, payments to Medicaid providers must be:
(1) consistent with efficiency, economy, and quality of care; and
(2) sufficient to enlist enough providers so that care and services are available under Medicaid, at least to the extent that such care and services are available to the general population in the geographic area.
(b) If federal law or regulations specify reimbursement criteria, payment shall be made in compliance with those criteria.
As added by P.L.2-1992, SEC.9. Amended by P.L.278-1993(ss), SEC.27.

IC 12-15-13-3
Overpayments; provider options; interest; rules
Sec. 3. (a) If the office of the secretary believes that an

overpayment to a provider has occurred, the office of the secretary may do the following:
(1) Notify the provider in writing that the office of the secretary believes that an overpayment has occurred.
(2) Request in the notice that the provider repay the amount of the alleged overpayment, including interest:
(A) due from the provider; and
(B) accruing from the date of overpayment.
(b) A provider who receives a notice and request for repayment under subsection (a) may elect to do one (1) of the following:
(1) Repay the amount of the overpayment not later than sixty (60) days after receiving notice from the office of the secretary, including interest:
(A) due from the provider; and
(B) accruing from the date of overpayment.
(2) Request a hearing and repay the amount of the alleged overpayment not later than sixty (60) days after receiving notice from the office of the secretary.
(3) Request a hearing not later than sixty (60) days after receiving notice from the office of the secretary and not repay the alleged overpayment, except as provided in subsection (d).
(c) If:
(1) a provider elects to proceed under subsection (b)(2); and
(2) the office of the secretary determines after the hearing and any subsequent appeal that the provider does not owe the money that the office of the secretary believed the provider owed;
the office of the secretary shall return the amount of the alleged overpayment, and any interest paid by the provider, and pay the provider interest on the money from the date of the provider's repayment.
(d) If:
(1) a provider elects to proceed under subsection (b)(3); and
(2) the office of the secretary determines after the hearing and any subsequent appeal that the provider owes the money;
the provider shall pay the amount of the overpayment, including interest due from the provider and accruing from the date of the overpayment.
(e) Interest that is due under this section shall be paid at a rate that is determined by the commissioner of the department of state revenue under IC 6-8.1-10-1(c) as follows:
(1) Interest due from a provider to the state shall be paid at the rate set by the commissioner for interest payments from the department of state revenue to a taxpayer.
(2) Interest due from the state to a provider shall be paid at the rate set by the commissioner for interest payments from the department of state revenue to a taxpayer.
(f) Interest on an overpayment to a provider is not due from the provider if the overpayment is the result of an error of:
(1) the office; or         (2) a contractor of the office;
as determined by the office of the secretary.
(g) If interest on an overpayment to a provider is due from the provider, the secretary may, in the course of negotiations with the provider regarding an appeal filed under subsection (b), reduce the amount of interest due from the provider.
(h) Proceedings under this section are subject to IC 4-21.5.
As added by P.L.152-1995, SEC.10. Amended by P.L.107-1996, SEC.9; P.L.257-1996, SEC.9; P.L.78-2004, SEC.3; P.L.8-2005, SEC.1.

IC 12-15-13-4
Reserved

IC 12-15-13-5
Reserved

IC 12-15-13-6
Notices or bulletins
Sec. 6. (a) A notice or bulletin that is issued by:
(1) the office;
(2) a contractor of the office; or
(3) a managed care plan under the office;
concerning a change to the Medicaid program that does not require use of the rulemaking process under IC 4-22-2 may not become effective until forty-five (45) days after the date the notice or bulletin is mailed to the parties affected by the notice or bulletin.
(b) The office must mail a notice or bulletin described in subsection (a) within five (5) business days after the date on the notice or bulletin.
As added by P.L.42-1995, SEC.22.

IC 12-15-13-7
Permitted forms
Sec. 7. (a) The office and an entity with which the office contracts for the payment of claims shall accept claims submitted on any of the following forms by an individual or organization that is a contractor or subcontractor of the office:
(1) HCFA-1500.
(2) HCFA-1450 (UB92).
(3) American Dental Association (ADA) claim form.
(4) Pharmacy and compound drug form.
(b) The office and an entity with which the office contracts for the payment of claims:
(1) may designate as acceptable claim forms other than a form listed in subsection (a); and
(2) may not mandate the use of a crossover claim form.
As added by P.L.256-2001, SEC.3.

IC 12-15-13-7.2 Use of diagnostic or procedure codes
Sec. 7.2. (a) As used in this section, "provider" has the meaning set forth in IC 27-8-11-1.
(b) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) the office shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the office pays claims for services provided under the Medicaid program; and
(2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for services provided under the Medicaid program.
(c) If a provider provides services that are covered under the Medicaid program:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (b); and
(2) before the office begins using the most current version of the diagnostic or procedure code;
the office shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.2. Amended by P.L.66-2002, SEC.4.



CHAPTER 14. PAYMENT TO NURSING FACILITIES

IC 12-15-14-1
Payment criteria; uniformity
Sec. 1. (a) Except as provided in subsection (b), payment of services for nursing facilities shall be determined under the same criteria and in a uniform manner for all facilities providing services.
(b) In addition to reimbursement under the uniform rates of payment developed for all nursing facilities under subsection (a):
(1) nursing facilities that are owned and operated by a governmental entity may receive any additional payments that are permitted under applicable federal statutes and regulations; and
(2) nursing facilities that are not owned and operated by a governmental entity may receive any additional payments that are permitted under applicable federal statutes and regulations.
(c) Each governmental transfer or other payment mechanism that the office implements under this chapter must maximize the amount of federal financial participation that the state can obtain through the intergovernmental transfer or other payment mechanism.
As added by P.L.2-1992, SEC.9. Amended by P.L.160-2001, SEC.1.



CHAPTER 14.5. SUPPLEMENTAL PAYMENTS TO AMBULANCE TRANSPORTATION SERVICE PROVIDERS

IC 12-15-14.5-1
Application of chapter
Sec. 1. This chapter applies to a Medicaid provider that receives reimbursement from the office during a state fiscal year for providing ambulance transportation services.
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-2
Reimbursement of ambulance transportation service provider
Sec. 2. (a) Subject to section 6 of this chapter, for each state fiscal year beginning July 1, 2003, an ambulance transportation service provider may receive reimbursement under this chapter that is in addition to the following reimbursement:
(1) Reimbursement under this article.
(2) The state plan for medical assistance.
(3) Rules and policies adopted by the office to provide ambulance transportation services.
(b) Any additional reimbursement allowed under subsection (a) is subject to the approval by the United States Department of Health and Human Services to an amendment of the state Medicaid plan.
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-3
Schedule of payments
Sec. 3. The office shall:
(1) develop a schedule for payments made under this chapter; and
(2) make a payment under this chapter in accordance with the schedule.
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-4
Calculation of payment
Sec. 4. (a) Except as provided in subsection (b), the office shall calculate and make a payment under this chapter in an amount equal to the amount calculated in STEP SIX of the following formula:
STEP ONE: The office shall identify a Medicaid provider described in section 1 of this chapter that received reimbursement for ambulance transportation services during a time frame determined by the office.
STEP TWO: For each Medicaid provider described in STEP ONE, the office shall identify the ambulance transportation services for which the Medicaid provider was reimbursed.
STEP THREE: For each Medicaid provider described in STEP ONE, the office shall calculate the reimbursement paid to the Medicaid provider for the ambulance transportation services

identified under STEP TWO.
STEP FOUR: For each Medicaid provider described in STEP ONE, the office shall calculate the Medicaid provider's usual and customary charges for each of the Medicaid provider's services identified under STEP TWO.
STEP FIVE: For each Medicaid provider described in STEP ONE, the office shall subtract an amount equal to the reimbursement calculation for each of the ambulance transportation services under STEP THREE from an amount equal to the amount calculated for each of the ambulance transportation services under STEP FOUR.
STEP SIX: For each Medicaid provider described in STEP ONE, the office shall calculate the sum of each of the amounts calculated for each ambulance transportation services under STEP FIVE.
(b) For any Medicaid provider described in STEP ONE of subsection (a), the office may decline to base the calculations under STEP FOUR of subsection (a) on the Medicaid provider's usual and customary charges if the office determines a formula or criteria that will increase the amount calculated for the provider under STEP SIX of subsection (a).
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-5
Calculation of usual and customary charges
Sec. 5. The office shall establish a methodology for calculating a provider's usual and customary charges for purpose of STEP FOUR of the formula in section 4(a) of this chapter.
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-6
Intergovernmental transfer required
Sec. 6. (a) A Medicaid provider that receives reimbursement from the office during a state fiscal year for ambulance transportation services is eligible for payment under this chapter only if an intergovernmental transfer under this section is made by the provider or on behalf of the provider to the office.
(b) The amount of the intergovernmental transfer under subsection (a) must be an amount of at least eighty-five percent (85%) of the amount calculated for the provider under STEP SIX of section 4 of this chapter.
As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-7
Appeal by Medicaid provider
Sec. 7. A Medicaid provider that receives reimbursement from the office during a state fiscal year for ambulance transportation services may appeal under IC 4-21.5 the amount determined by the office to be paid to the Medicaid provider under STEP SIX of section 4 of this chapter. As added by P.L.224-2003, SEC.83.

IC 12-15-14.5-8
Determination of services covered
Sec. 8. The office shall determine the services to be considered ambulance transportation services under this chapter. The services must at least include the following:
(1) Air.
(2) Basic life support services.
(3) Advanced life support services.
As added by P.L.224-2003, SEC.83.



CHAPTER 15. PAYMENT TO HOSPITALS; GENERAL

IC 12-15-15-1
Services at hospitals licensed under IC 16-21; rates established under rules
Sec. 1. Payment of a service provided in a hospital licensed under IC 16-21 shall be determined in accordance with a payment rate for the service that is established under rules adopted under IC 4-22-2 by the secretary in conjunction with the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.11; P.L.2-1993, SEC.93.



CHAPTER 16. DISPROPORTIONATE SHARE PROVIDERS; ELIGIBILITY

IC 12-15-16-1
Disproportionate share provider status
Sec. 1. (a) A provider that is an acute care hospital licensed under IC 16-21, a state mental health institution under IC 12-24-1-3, or a private psychiatric institution licensed under IC 12-25 is a disproportionate share provider if the provider meets either of the following conditions:
(1) The provider's Medicaid inpatient utilization rate is at least one (1) standard deviation above the mean Medicaid inpatient utilization rate for providers receiving Medicaid payments in Indiana. However, the Medicaid inpatient utilization rate of providers whose low income utilization rate exceeds twenty-five percent (25%) must be excluded in calculating the statewide mean Medicaid inpatient utilization rate.
(2) The provider's low income utilization rate exceeds twenty-five percent (25%).
(b) An acute care hospital licensed under 16-21 is a municipal disproportionate share provider if the hospital:
(1) has a Medicaid utilization rate greater than one percent (1%); and
(2) is established and operated under IC 16-22-2 or IC 16-23.
(c) A community mental health center that:
(1) is identified in IC 12-29-2-1;
(2) receives funding under:
(A) IC 12-29-1-7(b) before January 1, 2004; or
(B) IC 12-29-2-20(c) after December 31, 2003;
or from other county sources; and
(3) provides inpatient services to Medicaid patients;
is a community mental health center disproportionate share provider if the community mental health center's Medicaid inpatient utilization rate is greater than one percent (1%).
(d) A disproportionate share provider under IC 12-15-17 must have at least two (2) obstetricians who have staff privileges and who have agreed to provide obstetric services under the Medicaid program. For a hospital located in a rural area (as defined in Section 1886 of the Social Security Act), an obstetrician includes a physician with staff privileges at the hospital who has agreed to perform nonemergency obstetric procedures. However, this obstetric service requirement does not apply to a provider whose inpatients are predominantly individuals less than eighteen (18) years of age or that did not offer nonemergency obstetric services as of December 21, 1987.
(e) The determination of a provider's status as a disproportionate share provider under this section shall be based on utilization and revenue data from the most recent year for which an audited cost report from the provider is on file with the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.12;

P.L.277-1993(ss), SEC.71; P.L.126-1998, SEC.6; P.L.113-2000, SEC.5; P.L.78-2004, SEC.8.



CHAPTER 17. DISPROPORTIONATE SHARE PROVIDERS; DISPROPORTIONATE SHARE PAYMENTS

IC 12-15-17-1
Providers servicing disproportionate share of Medicaid recipients and low income patients; basic rate; minimum Medicaid inpatient utilization rate required
Sec. 1. A disproportionate share payment shall be made to:
(1) a hospital licensed under IC 16-21;
(2) a state mental health institution under IC 12-24-1-3; and
(3) a private psychiatric institution licensed under IC 12-25;
that serves a disproportionate share of Medicaid recipients and other low income patients as determined under IC 12-15-16-1. However, a provider may not be defined as a disproportionate share provider under IC 12-15-16-1 unless the provider has a Medicaid inpatient utilization rate (as defined in 42 U.S.C. 1396r-4(b)(2)) of at least one percent (1%).
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.13; P.L.2-1993, SEC.97; P.L.277-1993(ss), SEC.76; P.L.1-1994, SEC.60; P.L.156-1995, SEC.5; P.L.113-2000, SEC.9.



CHAPTER 18. DISPROPORTIONATE SHARE PROVIDERS; ASSESSMENTS

IC 12-15-18-1 Repealed
(Repealed by P.L.27-1992, SEC.30.)



CHAPTER 19. DISPROPORTIONATE SHARE PROVIDERS; ENHANCED DISPROPORTIONATE SHARE PAYMENTS

IC 12-15-19-1
Enhanced disproportionate share payment methodology for state fiscal years ending June 30, 1998, and June 30, 1999; limits on basic and enhanced disproportionate share payments to hospitals
Sec. 1. (a) For the state fiscal years ending on June 30, 1998, and June 30, 1999, the office shall develop an enhanced disproportionate share payment methodology that ensures that each enhanced disproportionate share provider receives total disproportionate share payments that do not exceed its hospital specific limit specified in subsection (c). The methodology developed by the office shall ensure that hospitals operated by or affiliated with the governmental entities described in IC 12-15-18-5.1(a) receive, to the extent practicable, disproportionate share payments equal to their hospital specific limits. The funds shall be distributed to qualifying hospitals in proportion to each qualifying hospital's percentage of the total net hospital specific limits of all qualifying hospitals. A hospital's net hospital specific limit for state fiscal years ending on or before June 30, 1999, is determined under STEP THREE of the following formula:
STEP ONE: Determine the hospital's hospital specific limit under subsection (c).
STEP TWO: Subtract basic disproportionate share payments received by the hospital under IC 12-15-16-6 from the amount determined under STEP ONE.
STEP THREE: Subtract intergovernmental transfers paid by or on behalf of the hospital from the amount determined under STEP TWO.
(b) The office shall include a provision in each amendment to the state plan regarding disproportionate share payments, municipal disproportionate share payments, and community mental health center disproportionate share payments that the office submits to the federal Centers for Medicare and Medicaid Services that, as provided in 42 CFR 447.297(d)(3), allows the state to make additional disproportionate share expenditures, municipal disproportionate share expenditures, and community mental health center disproportionate share expenditures after the end of each federal fiscal year that relate back to a prior federal fiscal year. Each eligible hospital or community mental health center may receive an additional disproportionate share adjustment if:
(1) additional intergovernmental transfers or certifications are made as authorized under IC 12-15-18-5.1; and
(2) the total disproportionate share payments to:
(A) each individual hospital; and
(B) all qualifying hospitals in the aggregate;
do not exceed the limits provided by federal law and regulation.
(c) For state fiscal years ending on or before June 30, 1999, total

basic and enhanced disproportionate share payments to a hospital under this chapter and IC 12-15-16 shall not exceed the hospital specific limit provided under 42 U.S.C. 1396r-4(g). The hospital specific limit for state fiscal years ending on or before June 30, 1999, shall be determined by the office taking into account any data provided by each hospital for each hospital's most recent fiscal year (or in cases where a change in fiscal year causes the most recent fiscal period to be less than twelve (12) months, twelve (12) months of data ending at the end of the most recent fiscal year) as certified to the office by:
(1) an independent certified public accounting firm if the hospital is a hospital licensed under IC 16-21 that qualifies under IC 12-15-16-1(a); or
(2) the budget agency if the hospital is a state mental health institution listed under IC 12-24-1-3 that qualifies under either IC 12-15-16-1(a)(1) or IC 12-15-16-1(a)(2);
in accordance with this subsection and federal laws, regulations, and guidelines. The hospital specific limit for state fiscal years ending after June 30, 1999, shall be determined by the office using the methodology described in section 2.1(b) of this chapter.
As added by P.L.2-1992, SEC.9. Amended by P.L.27-1992, SEC.18; P.L.2-1993, SEC.101; P.L.277-1993(ss), SEC.79; P.L.1-1994, SEC.63; P.L.156-1995, SEC.7; P.L.115-1996, SEC.2; P.L.24-1997, SEC.52; P.L.126-1998, SEC.11; P.L.113-2000, SEC.11; P.L.66-2002, SEC.9.



CHAPTER 20. INDIGENT CARE TRUST FUND

IC 12-15-20-1
Fund defined
Sec. 1. As used in this chapter, "fund" refers to the Medicaid indigent care trust fund established by this chapter.
As added by P.L.2-1992, SEC.9.



CHAPTER 20.5. DISPROPORTIONATE SHARE PROVIDERS

IC 12-15-20.5-1
Unavailability of federal matching funds; nonimplementation of state laws
Sec. 1. The office is not required to implement or continue to implement IC 12-15-16, IC 12-15-17, IC 12-15-18, IC 12-15-19, or IC 12-15-20 if the means of financial matching described is or becomes contrary to federal law.
As added by P.L.27-1992, SEC.25.



CHAPTER 20.7. PAYMENT SCHEDULE

IC 12-15-20.7-1
Definitions
Sec. 1. As used in this chapter:
(1) "Medicaid inpatient payments for safety-net hospitals" means the payments provided for in the Medicaid state plan for inpatient services provided by hospitals that satisfy the definition of a safety-net hospital under the Medicaid state plan; and
(2) "Medicaid outpatient payments for safety-net hospitals" means the payments provided for in the Medicaid state plan for outpatient services provided by hospitals that satisfy the definition of a safety-net hospital under the Medicaid state plan.
As added by P.L.255-2003, SEC.23.

IC 12-15-20.7-2
Order of payments
Sec. 2. For each state fiscal year, subject to section 3 of this chapter, the office shall make the payments identified in this section in the following order:
(1) First, payments under IC 12-15-15-9 and IC 12-15-15-9.5.
(2) Second, payments under clauses (A) and (B) of STEP FIVE of IC 12-15-15-1.5(b).
(3) Third, Medicaid inpatient payments for safety-net hospitals and Medicaid outpatient payments for safety-net hospitals.
(4) Fourth, payments under IC 12-15-15-1.1 and 12-15-15-1.3.
(5) Fifth, payments under IC 12-15-19-8 for municipal disproportionate share hospitals.
(6) Sixth, payments under IC 12-15-19-2.1 for disproportionate share hospitals.
(7) Seventh, payments under clause (C) of STEP FIVE of IC 12-15-15-1.5(b).
As added by P.L.255-2003, SEC.23.

IC 12-15-20.7-3
Change of order of payments
Sec. 3. The office may change the order of payment in section 2 of this chapter if the change is necessary for the proper administration of one (1) or more of the payment programs listed in section 2 of this chapter.
As added by P.L.255-2003, SEC.23.



CHAPTER 21. RULES

IC 12-15-21-1
Acceptance by provider of Medicaid claim payment; agreement to comply with statutes and rules
Sec. 1. A provider who accepts payment of a claim submitted under the Medicaid program is considered to have agreed to comply with the statutes and rules governing the program.
As added by P.L.2-1992, SEC.9.

IC 12-15-21-2
Secretary to adopt rules; consistency with Title XIX of Social Security Act
Sec. 2. The secretary shall, with the advice of the office's medical staff, adopt rules under IC 4-22-2 and consistent with Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.) and regulations promulgated under the federal Social Security Act.
As added by P.L.2-1992, SEC.9.

IC 12-15-21-3
Required rules
Sec. 3. The rules adopted under section 2 of this chapter must include the following:
(1) Providing for prior review and approval of medical services.
(2) Specifying the method of determining the amount of reimbursement for services.
(3) Establishing limitations that are consistent with medical necessity concerning the amount, scope, and duration of the services and supplies to be provided. The rules may contain limitations on services that are more restrictive than allowed under a provider's scope of practice (as defined in Indiana law).
(4) Denying payment or instructing the contractor under IC 12-15-30 to deny payment to a provider for services provided to an individual or claimed to be provided to an individual if the office after investigation finds any of the following:
(A) The services claimed cannot be documented by the provider.
(B) The claims were made for services or materials determined by licensed medical staff of the office as not medically reasonable and necessary.
(C) The amount claimed for the services has been or can be paid from other sources.
(D) The services claimed were provided to a person other than the person in whose name the claim is made.
(E) The services claimed were provided to a person who was not eligible for Medicaid.
(F) The claim rises out of an act or practice prohibited by law or by rules of the secretary.         (5) Recovering payment or instructing the contractor under IC 12-15-30-3 to recover payment from a provider for services rendered to an individual or claimed to be rendered to an individual if the office after investigation finds any of the following:
(A) The services paid for cannot be documented by the provider.
(B) The amount paid for such services has been or can be paid from other sources.
(C) The services were provided to a person other than the person in whose name the claim was made and paid.
(D) The services paid for were provided to a person who was not eligible for Medicaid.
(E) The paid claim rises out of an act or practice prohibited by law or by rules of the secretary.
(6) Recovering interest due from a provider:
(A) at a rate that is the percentage rounded to the nearest whole number that equals the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report; and
(B) accruing from the date of overpayment;
on amounts paid to the provider that are in excess of the amount subsequently determined to be due the provider as a result of an audit, a reimbursement cost settlement, or a judicial or an administrative proceeding.
(7) Paying interest to providers:
(A) at a rate that is the percentage rounded to the nearest whole number that equals the average investment yield on state money for the state's previous fiscal year, excluding pension fund investments, as published in the auditor of state's comprehensive annual financial report; and
(B) accruing from the date that an overpayment is erroneously recovered by the office until the office restores the overpayment to the provider.
(8) Establishing a system with the following conditions:
(A) Audits may be conducted by the office after service has been provided and before reimbursement for the service has been made.
(B) Reimbursement for services may be denied if an audit conducted under clause (A) concludes that reimbursement should be denied.
(C) Audits may be conducted by the office after service has been provided and after reimbursement has been made.
(D) Reimbursement for services may be recovered if an audit conducted under clause (C) concludes that the money reimbursed should be recovered.
As added by P.L.2-1992, SEC.9. Amended by P.L.278-1993(ss), SEC.28; P.L.42-1995, SEC.23; P.L.107-1996, SEC.10; P.L.8-2005, SEC.2.
IC 12-15-21-4
Rules not to eliminate type of provider licensed to provide services
Sec. 4. The rules adopted by the secretary may not eliminate a type of provider licensed to provide Medicaid services.
As added by P.L.2-1992, SEC.9.

IC 12-15-21-5
Rules not to be more restrictive than federal Medicaid reimbursement requirements
Sec. 5. (a) As used in this section, "facility" refers to an intermediate care facility for the mentally retarded (ICF/MR) not operated by a state agency.
(b) The rules adopted by the secretary may not establish eligibility criteria for Medicaid reimbursement for placement or services in a facility, including services provided under a Medicaid waiver, that are more restrictive than federal requirements for Medicaid reimbursement in a facility or under a Medicaid waiver.
(c) The office may not implement a policy that may not be adopted as a rule under subsection (b).
As added by P.L.78-1994, SEC.2. Amended by P.L.272-1999, SEC.41.

IC 12-15-21-6
Amendment of prior authorization rule
Sec. 6. (a) IC 4-22-2 does not apply to a rulemaking procedure under this section.
(b) The office may amend a rule regarding prior authorization (as defined in 405 IAC 1-6-2) that appears in the Indiana Administrative Code on January 1, 1996, to make the prior authorization rule less restrictive.
(c) If the office amends a prior authorization rule under this section, the office may later amend the prior authorization rule to restore, in whole or in part, the prior authorization rule as it was in effect on January 1, 1996.
(d) An amendment to a prior authorization rule under this section must comply with the notice requirements set forth in IC 12-15-13-6.
As added by P.L.107-1996, SEC.11.

IC 12-15-21-6.5
Family practice residency program
Sec. 6.5. A family practice residency program may choose to have the name of the residency program, the primary medical provider, or both, appear on the Medicaid identification card of a recipient who is enrolled in a Medicaid managed care program instead of just the name of the individual primary medical provider in the residency program to whom the recipient has been assigned.
As added by P.L.107-1996, SEC.12 and P.L.257-1996, SEC.11.

IC 12-15-21-7
Rules not to be more stringent than prior authorization rule

effective January 1, 1996
Sec. 7. The office may not amend a prior authorization rule to make it more stringent than the prior authorization rule as it was in effect on January 1, 1996, unless the office changes the rule through the rulemaking process.
As added by P.L.107-1996, SEC.13.



CHAPTER 22. PROVIDER SANCTIONS

IC 12-15-22-1
Denial of payment; rejection of participation application; provider agreement termination; civil penalty; interest charges
Sec. 1. If after investigation the office determines that a provider has violated a Medicaid statute or rule adopted under a Medicaid statute, the office may impose at least one (1) of the following sanctions:
(1) Denial of payment to the provider for Medicaid services provided during a specified time.
(2) Rejection of a prospective provider's application for participation in the Medicaid program.
(3) Termination of a provider agreement permitting a provider's participation in the Medicaid program.
(4) Assessment of a civil penalty against the provider in an amount not to exceed three (3) times the amount paid to the provider in excess of the amount that was legally due.
(5) Assessment of an interest charge, at a rate not to exceed the rate established by IC 24-4.6-1-101(2) for judgments on money, on the amount paid to the provider in excess of the amount that was legally due. The interest charge accrues from the date of the overpayment to the provider.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-1.5
Ineligibility after conviction
Sec. 1.5. In addition to any sanction imposed on a provider under section 1 of this chapter, a provider convicted of an offense under IC 35-43-5-7.1 is ineligible to participate in the Medicaid program for ten (10) years after the conviction.
As added by P.L.46-1995, SEC.40.

IC 12-15-22-2
Administrative appeals; rules
Sec. 2. A provider may appeal a sanction under section 1 of this chapter under rules concerning appeal that are adopted by the secretary under IC 4-22-2.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-3
Judicial review
Sec. 3. After exhausting all administrative remedies, a provider may obtain judicial review of a sanction under IC 4-21.5-5.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-4
Denial of payment or termination of provider agreement; obligation of provider to inform individual services recipients      Sec. 4. A final directive made by the office that:
(1) denies payment to a provider for medical services provided during a specified period of time; or
(2) terminates a provider agreement permitting a provider's participation in the Medicaid program;
must direct the provider to inform each eligible individual recipient of services, before services are provided, that the office or the office's contractor under IC 12-15-30 will not pay for those services if provided.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-5
Denial of payment, rejection of participation application or provider agreement termination; time to correct deficiencies
Sec. 5. Subject to section 6 of this chapter, a final directive:
(1) denying payment to a provider;
(2) rejecting a prospective provider's application for participation in the Medicaid program; or
(3) terminating a provider agreement permitting a provider's participation in the Medicaid program;
must be for a sufficient time, in the opinion of the administrator, to allow for the correction of all deficiencies or to prevent further abuses.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-6
Eligibility; repayment of excess payments; payment of penalties
Sec. 6. A provider may not be declared to be eligible until the office has received the following:
(1) Full repayment of the amount paid to the provider in excess of the proper and legal amount due, including any interest charge assessed by the office.
(2) Full payment of a civil penalty assessed under section 1(4) of this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-7
Provider subjected to sanction; agreement as provided in IC 12-15-11
Sec. 7. Except as provided in section 8 of this chapter, a provider who has been subjected to a sanction under section 1 of this chapter may file an agreement as provided in IC 12-15-11.
As added by P.L.2-1992, SEC.9.

IC 12-15-22-8
Eligibility to submit Medicaid claims; criminal convictions; repeated imposition of sanctions
Sec. 8. A provider who:
(1) has been convicted of a crime relating to the provision of services under this chapter; or         (2) has been subjected to a sanction under section 1 of this chapter on three (3) separate occasions by directive of the administrator;
is ineligible to submit claims for Medicaid.
As added by P.L.2-1992, SEC.9.



CHAPTER 23. IMPROPER PAYMENTS

IC 12-15-23-1
Reasonable grounds to suspect that provider has received payments to which it is not entitled; certification of evidence to Medicaid fraud control unit; exception
Sec. 1. Except as provided in section 2 of this chapter, if the administrator of the office determines that there are reasonable grounds to suspect that a provider has received payments that the provider is not entitled to under Medicaid, the administrator shall certify the evidence of the suspected activity to the state Medicaid fraud control unit established under IC 4-6-10.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-2
Agreement for overpayment to be deducted from subsequent payments; authorization
Sec. 2. If the administrator determines that a provider has received payments the provider is not entitled to, the administrator may enter into an agreement with the provider stating that the amount of the overpayment shall be deducted from subsequent payments to the provider.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-3
Agreements to deduct overpayments from subsequent payments; interest provisions; other provisions
Sec. 3. An agreement under section 2 of this chapter:
(1) must include a provision for the collection of any interest due from the provider on the amount of the overpayment; and
(2) may include any other provisions agreed to by the administrator and the provider.
As added by P.L.2-1992, SEC.9. Amended by P.L.8-2005, SEC.3.

IC 12-15-23-4
Rules
Sec. 4. The secretary may adopt rules under IC 4-22-2 that provide procedures for the calculation of overpayments under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-5
Discovery of overpayment; time for entering into agreement; certification of facts to Medicaid fraud control unit
Sec. 5. If the administrator and a provider fail to enter into an agreement not more than sixty (60) days after the administrator's discovery of an overpayment, the administrator shall immediately certify the facts of the case to the Medicaid fraud control unit established under IC 4-6-10. As added by P.L.2-1992, SEC.9.

IC 12-15-23-6
Determination by Medicaid fraud control unit; certification of facts to prosecuting attorney; reference of matter to attorney general
Sec. 6. (a) If the state Medicaid fraud control unit determines that an action based on the state Medicaid fraud control unit's investigations under the unit's authority under IC 4-6-10-1.5 is meritorious, the unit shall certify the facts drawn from the investigation to the prosecuting attorney of the judicial circuit in which the crime may have been committed.
(b) The state Medicaid fraud control unit shall assist the prosecuting attorney in prosecuting an action under this section.
(c) A prosecuting attorney to whom facts are certified under subsection (a) may refer the matter to the attorney general.
(d) If a matter has been referred to the attorney general under subsection (c), the attorney general may:
(1) file an information in a court with jurisdiction over the matter in the county in which the offense is alleged to have been committed; and
(2) prosecute the alleged offense.
As added by P.L.2-1992, SEC.9. Amended by P.L.10-1994, SEC.5; P.L.73-2003, SEC.3; P.L.149-2006, SEC.1.

IC 12-15-23-7
Action by attorney general; reference to administrator
Sec. 7. The attorney general may do either of the following:
(1) Bring a civil action upon the facts certified to the attorney general by the state Medicaid fraud control unit.
(2) Refer the matter to the administrator for appropriate action under IC 12-15-22.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-8
Civil action; finding in favor of attorney general; treble damages; civil penalties; reimbursement of investigation costs
Sec. 8. (a) Subject to subsection (b), if the court finds in favor of the attorney general in a civil action brought by the attorney general under section 7 of this chapter, the court may do the following:
(1) Award damages against the provider of not more than three (3) times the amount paid to the provider in excess of the amount that was legally due.
(2) Assess a civil penalty against the provider of not more than five hundred dollars ($500) for each instance of overpayment found by the court.
(3) Order the provider to reimburse the attorney general for the reasonable costs of the attorney general's investigation and enforcement action.
(4) Take any combination of the actions described in

subdivisions (1), (2), and (3).
(b) The court may only take action under subsection (a)(2) and (a)(3) if the provider knew or had reason to know that an item or a service was not provided as claimed.
As added by P.L.2-1992, SEC.9. Amended by P.L.73-2003, SEC.4.

IC 12-15-23-9
Meritorious action; money recoverable exceeding cost of action
Sec. 9. In determining whether an action is meritorious, the attorney general may consider whether the amount of money recoverable under the action would exceed the cost of the action.
As added by P.L.2-1992, SEC.9.

IC 12-15-23-10
Action by attorney general; compromise
Sec. 10. An action brought under section 7 of this chapter may be compromised in the manner prescribed by IC 4-6-2-11.
As added by P.L.2-1992, SEC.9.



CHAPTER 24. THEFT; KICKBACKS AND BRIBES

IC 12-15-24-1
Intent to deprive state of money or benefits; prima facie evidence for purposes of IC 35-43-4-2
Sec. 1. Evidence that a person or provider received money or other benefits as a result of a violation of:
(1) a provision of this article; or
(2) a rule established by the secretary under this article;
constitutes prima facie evidence, for purposes of IC 35-43-4-2, that the person or provider intended to deprive the state of a part of the value of the money or benefits.
As added by P.L.2-1992, SEC.9.

IC 12-15-24-2
Soliciting, offering, or receiving kickbacks, bribes, or fee or charge rebates; classification of violation
Sec. 2. A person who furnishes items or services to an individual for which payment is or may be made under this chapter and who solicits, offers, or receives a:
(1) kickback or bribe in connection with the furnishing of the items or services or the making or receipt of the payment; or
(2) rebate of a fee or charge for referring the individual to another person for the furnishing of items or services;
commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.9.



CHAPTER 25. SOLICITATION OF NONRESIDENTS

IC 12-15-25-1
Solicitation defined; prohibition
Sec. 1. (a) As used in this section, "solicitation" means a direct communication initiated by a provider doing business in Indiana to an individual or a provider in another state with the intent of inducing a nonresident of Indiana to relocate the person's residence to Indiana for the purpose of obtaining Medicaid under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(b) A provider that is:
(1) licensed by the state; and
(2) doing business in Indiana;
may not make a solicitation to a person who is eligible for Medicaid under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
As added by P.L.2-1992, SEC.9.

IC 12-15-25-2
Marketing or advertising not precluded
Sec. 2. This chapter does not preclude a provider from marketing or advertising the following:
(1) The provider's services to the general public.
(2) Special therapies or services, such as those offered to ventilator-dependent patients or patients with acquired immunodeficiency syndrome (AIDS) or Alzheimer's disease.
(3) Children's units.
As added by P.L.2-1992, SEC.9.

IC 12-15-25-3
Violations; sanctions
Sec. 3. A provider that violates this chapter is subject to the sanctions imposed under IC 12-15-22.
As added by P.L.2-1992, SEC.9.



CHAPTER 26. PRIOR AUTHORIZATION

IC 12-15-26-1
Prior authorization for mental health services; providers licensed under IC 25-33-1
Sec. 1. A health service provider in psychology licensed under IC 25-33-1 may submit a request for prior authorization (as defined in 405 IAC 1-6-2) for mental health services provided in the provider's private practice or a community mental health center authorized under IC 12-29 without the supervision or order of a physician.
As added by P.L.2-1992, SEC.9. Amended by P.L.140-1993, SEC.2.

IC 12-15-26-2
Psychiatrists practicing in employment of community mental health centers
Sec. 2. A psychiatrist practicing in the employment of a community mental health center must not be required to request prior authorization to treat Medicaid eligible patients if the request for prior authorization is not required of psychiatrists in private practice.
As added by P.L.2-1992, SEC.9.



CHAPTER 27. CONFIDENTIALITY AND RELEASE OF INFORMATION

IC 12-15-27-1
Medicaid applicants and recipients; confidential records and documents
Sec. 1. The following concerning a Medicaid applicant or recipient under the Medicaid program are confidential, except as otherwise provided in this chapter:
(1) An application.
(2) An investigation report.
(3) An information.
(4) A record.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-2
Authorized use and disclosure of confidential information
Sec. 2. The use and the disclosure of the information described in this chapter to persons authorized by law in connection with the official duties relating to:
(1) financial audits;
(2) legislative investigations; or
(3) other purposes directly connected with the administration of the plan;
is permitted.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-3
Release and use of general information
Sec. 3. (a) The release and use of information of a general nature shall be provided as needed for adequate interpretation or development of the Medicaid program.
(b) The information under subsection (a) includes the following:
(1) Total Medicaid expenditures.
(2) The number of recipients.
(3) Statistical and social data used in connection with studies.
(4) Reports or surveys on health and welfare problems.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-4
Report of recipients' names, identification numbers, and monthly amount of medical assistance received; public record; requests to examine
Sec. 4. (a) The office shall keep a file that contains a report showing the name and identification number of each recipient and the amount of medical assistance received each month under the Medicaid program.
(b) The report under subsection (a) is a public record open to public inspection at all times during the regular office hours of the office.     (c) A person who desires to examine a record, other than in pursuance of official duties as provided under Medicaid, must sign a written request to examine the record. The request must contain an agreement on the part of the signer that the signer will not utilize information gained from the information for religious, commercial, or political purposes.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-5
Eligibility for federal financial participation; limitations on chapter; rules
Sec. 5. (a) If it is established that this chapter causes the state Medicaid plan to be ineligible for federal financial participation, the provision is limited or restricted to the extent that is essential to make the plan eligible for federal financial participation.
(b) The secretary shall establish rules under IC 4-22-2 that are necessary to carry out this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-6
Eligibility information; immediate access systems
Sec. 6. The office shall make available the following for providing health care providers with immediate access to information indicating whether an individual is eligible for Medicaid:
(1) A twenty-four (24) hour telephone system.
(2) A computerized data retrieval system.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-7
Limitations on eligibility information available through immediate access systems
Sec. 7. Information released under section 6 of this chapter is limited to the following:
(1) Disclosure of whether an individual has been determined to be eligible for Medicaid or whether the individual has an application pending.
(2) The date the individual became eligible for Medicaid and the individual's Medicaid number.
(3) Restrictions, if any, on the scope of services to be reimbursed under the Medicaid program for the individual.
(4) Information concerning third party liability.
As added by P.L.2-1992, SEC.9.

IC 12-15-27-8
Eligibility information obtained by health care providers; confidentiality
Sec. 8. Information obtained by a health care provider under this chapter concerning an individual's eligibility for Medicaid is confidential and may not be disclosed to any person.
As added by P.L.2-1992, SEC.9.
IC 12-15-27-8.5
Use and disclosure of voter registration records
Sec. 8.5. A person may not examine, disclose, or use any record described in this chapter concerning voter registration except in the manner permitted under IC 12-15-1.5.
As added by P.L.12-1995, SEC.122.

IC 12-15-27-9
Eligibility information access and confidentiality; rules
Sec. 9. The secretary shall adopt rules under IC 4-22-2 necessary to carry out sections 6, 7, and 8 of this chapter.
As added by P.L.2-1992, SEC.9.



CHAPTER 28. APPEALS AND HEARINGS

IC 12-15-28-1
Decisions appealable to office
Sec. 1. An applicant for or a recipient of Medicaid may appeal to the office if one (1) of the following occurs:
(1) An application or a request is not acted upon by the county office within a reasonable time after the application or request is filed.
(2) The application is denied.
(3) The applicant or recipient is dissatisfied with the action of the county office.
(4) The recipient is dissatisfied with a determination made by the office under IC 12-15-8.5.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.115; P.L.5-1993, SEC.128; P.L.178-2002, SEC.86.

IC 12-15-28-2
Secretary to conduct hearings under IC 4-21.5
Sec. 2. The secretary shall conduct hearings and appeals concerning Medicaid under IC 4-21.5.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-3
Notice of appeal; setting matter for hearing; opportunity for hearing; location
Sec. 3. The office shall, upon receipt of notice of appeal under section 1 of this chapter, set the matter for hearing and give the applicant or recipient an opportunity for a fair hearing in the county in which the recipient resides.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-4
Hearing; introduction of evidence
Sec. 4. At the hearing, the applicant and county office may introduce additional evidence.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.116; P.L.5-1993, SEC.129.

IC 12-15-28-5
Conduct of hearing; rules
Sec. 5. The hearing shall be conducted under rules adopted by the secretary that are not inconsistent with IC 4-21.5 and the Medicaid program.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-6
Additional investigations by office; decision by office to grant Medicaid      Sec. 6. The office:
(1) may make necessary additional investigations; and
(2) shall make decisions relative to the granting of Medicaid and the amount of Medicaid to be granted to the applicant that the office believes are justified and in conformity with the Medicaid program.
As added by P.L.2-1992, SEC.9.

IC 12-15-28-7
Decision by office to grant Medicaid assistance; effect
Sec. 7. A decision of the office made in conformity with the Medicaid program, including the establishment of dates of eligibility:
(1) is binding upon the county office involved;
(2) shall be complied with by the county office; and
(3) has the same effect as decisions of the county office from which the appeal is taken.
As added by P.L.2-1992, SEC.9. Amended by P.L.4-1993, SEC.117; P.L.5-1993, SEC.130.



CHAPTER 29. INSURANCE

IC 12-15-29-1
Insurers; authorization to release information
Sec. 1. An applicant for or a recipient of Medicaid is considered to have authorized an insurer to release to the office information needed by the office to secure or enforce the office's rights under Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-2
Requests for information from insurers; limitation
Sec. 2. (a) Subject to subsection (b), an insurer shall furnish records or information pertaining to the coverage of an individual for the individual's medical costs under an individual or a group policy or other obligation, or the medical benefits paid or claims made under a policy or an obligation, if the office does the following:
(1) Requests the information in writing.
(2) Certifies that the individual is:
(A) a Medicaid applicant or recipient; or
(B) a person who is legally responsible for the applicant or recipient.
(b) The office may request only the records or information necessary to determine whether insurance benefits have been or should have been claimed and paid with respect to items of medical care and services that were received by a particular individual and for which Medicaid coverage would otherwise be available.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-3
Guidelines for information requests
Sec. 3. The administrator and the insurance commissioner shall establish guidelines for information requests under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-4
Direct payments by insurers to office; amount of payments
Sec. 4. (a) If:
(1) an insurer has not discharged the insurer's obligation to make payments to an individual for medical services;
(2) the individual has received Medicaid from the office; and
(3) the insurer has received notice that Medicaid has been furnished to the individual;
the insurer shall make payments directly to the office.
(b) The payments under subsection (a) may not exceed the amount of Medicaid paid by the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-5 Medicaid furnished by office; insurer put on notice of claim by office; insurer paying person or entity other than office; office's claim not discharged
Sec. 5. An insurer:
(1) that is put on notice of a claim by the office under section 4 of this chapter; and
(2) proceeds to pay the claim to a person or an entity other than the office;
is not discharged from payment of the office's claim.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-6
Payment by insurer to office; discharge of obligation
Sec. 6. Payment to the office by an insurer under section 4 of this chapter discharges the insurer's obligation with respect to further payment on the claim for the amount paid.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-7
Notice to insurer that Medicaid has been furnished; requirements; notification given office by insurer; payment of claim
Sec. 7. (a) The notice requirements of section 4 of this chapter are satisfied if:
(1) the insurer receives from the office, by certified or registered mail, a statement of the claims paid or medical services rendered by the office, together with a claim for reimbursement; or
(2) the insurer receives a claim from a beneficiary stating that the beneficiary has applied for or has received Medicaid from the office in connection with the same claim.
(b) An insurer that receives a claim under subsection (a)(2) shall notify the office of the insurer's obligation on the claim and shall:
(1) pay the obligation to the provider of service; or
(2) if the office has provided Medicaid, pay the office.
As added by P.L.2-1992, SEC.9.

IC 12-15-29-8
Unlawful insurance clause
Sec. 8. A clause of an insurance contract, plan, or agreement administered by an insurer is void if the clause limits or excludes enrollment or payments to an individual who is eligible for Medicaid.
As added by P.L.2-1992, SEC.9. Amended by P.L.46-1995, SEC.41.

IC 12-15-29-9
State's acquisition of person's right to payment
Sec. 9. (a) IC 27-8-23 applies to this section.
(b) To the extent that payment for covered medical expenses has been made under the state Medicaid program for health care items or services furnished to a person, in a case where a third party has a legal liability to make payments, the state is considered to have

acquired the rights of the person to payment by any other party for the health care items or services.
As added by P.L.46-1995, SEC.42.

IC 12-15-29-10
Employer sponsored health insurance to include coverage for child
Sec. 10. (a) IC 27-8-23 applies to this section.
(b) This section does not apply if an employer has eliminated family health coverage for all of its employees.
(c) Whenever a parent is required by a court or an administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an employer doing business in Indiana, the employer shall provide family health coverage to the child in the manner described under IC 27-8-23-6. In addition, the employer shall:
(1) withhold from the employee's compensation the employee's share, if any, of premiums for health coverage; and
(2) pay that amount to the insurer.
(d) Upon the initiation of withholding under subsection (c), an employee whose applicable child support order did not include a deduction from weekly available income for the cost of the health care premium is entitled to a modification of the child support order, taking into account the payments made as of the date withholding began.
As added by P.L.46-1995, SEC.43.



CHAPTER 30. CONTRACTING

IC 12-15-30-1
Authorization of contracts for administration of program
Sec. 1. The office may contract with another state agency or other persons to administer any part of the Medicaid program.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-2
Contract requirements and qualifications; preparation of bid specifications
Sec. 2. The office shall do the following:
(1) Prepare requirements, including qualifications, for bidders offering to contract with the state to perform the functions under section 3 of this chapter.
(2) Assist the Indiana department of administration in preparing bid specifications in conformity with requirements.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-3
Medicaid claims; finance and administration; plan options
Sec. 3. The office shall select an approach to finance and administer Medicaid claims consisting of one (1) of the following:
(1) A direct provider payment plan administered by the office.
(2) A direct provider payment plan administered by a fiscal agent.
(3) A Medicaid insurance plan administered by a health insurer.
(4) Any combination of the plans described in this section.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-4
Term of contracts; extensions
Sec. 4. (a) A contract to administer any part of the Medicaid program may be for an original term of not more than four (4) years.
(b) At the option of the office, the term of the contract may be extended for a term of not more than two (2) additional years.
(c) An extension may be granted for a contract that is in effect.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-5
Subcontracts
Sec. 5. (a) A contractor with the state under this chapter may subcontract a part of the contract, subject to the approval of the office and the Indiana department of administration.
(b) A subcontract may not extend beyond the term of the contract.
(c) A contractor shall furnish information concerning the following:
(1) The amount of the subcontract.
(2) The qualifications of the subcontractor for guaranteeing

performance.
(3) Other information required by the state.
(d) A contract or subcontract executed under this section is a public record under IC 5-14-3-2.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-6
Statement of adjusted actual Medicaid provider costs and insurance premiums; certification to auditor of state; payment by auditor of state
Sec. 6. (a) A contractor under section 1 of this chapter shall submit a detailed statement, at the times and in the form prescribed by the office, for the amount of adjusted actual Medicaid provider costs and insurance premiums.
(b) The office shall certify a statement under subsection (a) to the auditor of state, who shall pay the amount of the adjusted actual Medicaid provider costs and insurance premiums from the Medicaid account of the state general fund.
(c) The auditor of state may not pay a Medicaid provider costs in advance of services provided.
As added by P.L.2-1992, SEC.9.

IC 12-15-30-7
Statement requesting payment for fees for performance of administrative responsibilities; certification to auditor of state
Sec. 7. (a) A contractor under section 1 of this chapter shall submit a statement, at the times and in the form prescribed by the office, requesting payment for fees for performance of administrative responsibilities under contracts executed under this chapter.
(b) The office shall certify a statement under subsection (a) to the auditor of state, who shall pay the amount of the requested fees.
As added by P.L.2-1992, SEC.9.



CHAPTER 31. REPEALED



CHAPTER 31.1. ADJUSTMENT OF PHARMACY DISPENSING FEES

IC 12-15-31.1-1
Dispensing fee surveys
Sec. 1. At least once every two (2) years, the office shall conduct a survey of pharmacy providers to assess the appropriate level of dispensing fees to be paid to providers for prescribed drugs.
As added by P.L.15-2002, SEC.1.

IC 12-15-31.1-2
Evaluation of other dispensing fees
Sec. 2. A survey under section 1 of this chapter must include an evaluation of dispensing fees in other states and the policies of the federal Centers for Medicare and Medicaid Services (formerly the Health Care Financing Administration).
As added by P.L.15-2002, SEC.1.

IC 12-15-31.1-3
Dispensing fee criteria
Sec. 3. A dispensing fee shall be evaluated based upon the following information concerning the costs of pharmacy operation:
(1) Operational data.
(2) Professional services data.
(3) Overhead data.
(4) Profit data.
As added by P.L.15-2002, SEC.1.

IC 12-15-31.1-4
Adjustment of dispensing fees
Sec. 4. If an adjustment in dispensing fees is made following a survey conducted under section 1 of this chapter, the secretary shall commence the rulemaking process under IC 4-22-2 to make the adjustment not later than November 1 of the year in which the survey was conducted.
As added by P.L.15-2002, SEC.1.



CHAPTER 32. COMMUNITY RESIDENTIAL FACILITIES FOR THE DEVELOPMENTALLY DISABLED

IC 12-15-32-1
Facility defined
Sec. 1. As used in this chapter, "facility" means a facility licensed under IC 12-28-5 and certified under Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) as an intermediate care facility for the mentally retarded.
As added by P.L.2-1992, SEC.9.



CHAPTER 33. MEDICAID ADVISORY COMMITTEE

IC 12-15-33-1
Committee defined
Sec. 1. As used in this chapter, "committee" refers to the Medicaid advisory committee created by this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-2
Committee created
Sec. 2. The Medicaid advisory committee is created to act in an advisory capacity to the following:
(1) The office in the administration of the Medicaid program.
(2) The children's health policy board established by IC 4-23-27-2 in the board's responsibility to direct policy coordination of children's health programs.
As added by P.L.2-1992, SEC.9. Amended by P.L.273-1999, SEC.175.

IC 12-15-33-3
Membership; appointment
Sec. 3. The committee shall be appointed as follows:
(1) One (1) member shall be appointed by the administrator of the office to represent each of the following organizations:
(A) Indiana Council of Community Mental Health Centers.
(B) Indiana State Medical Association.
(C) Indiana State Chapter of the American Academy of Pediatrics.
(D) Indiana Hospital Association.
(E) Indiana Dental Association.
(F) Indiana State Psychiatric Association.
(G) Indiana State Osteopathic Association.
(H) Indiana State Nurses Association.
(I) Indiana State Licensed Practical Nurses Association.
(J) Indiana State Podiatry Association.
(K) Indiana Health Care Association.
(L) Indiana Optometric Association.
(M) Indiana Pharmaceutical Association.
(N) Indiana Psychological Association.
(O) Indiana State Chiropractic Association.
(P) Indiana Ambulance Association.
(Q) Indiana Association for Home Care.
(R) Indiana Academy of Ophthalmology.
(S) Indiana Speech and Hearing Association.
(2) Ten (10) members shall be appointed by the governor as follows:
(A) One (1) member who represents agricultural interests.
(B) One (1) member who represents business and industrial interests.             (C) One (1) member who represents labor interests.
(D) One (1) member who represents insurance interests.
(E) One (1) member who represents a statewide taxpayer association.
(F) Two (2) members who are parent advocates.
(G) Three (3) members who represent Indiana citizens.
(3) One (1) member shall be appointed by the president pro tempore of the senate acting in the capacity as president pro tempore of the senate to represent the senate.
(4) One (1) member shall be appointed by the speaker of the house of representatives to represent the house of representatives.
As added by P.L.2-1992, SEC.9. Amended by P.L.157-1995, SEC.1; P.L.158-1995, SEC.1; P.L.42-1995, SEC.24; P.L.109-1996, SEC.2; P.L.273-1999, SEC.176.

IC 12-15-33-4
Expiration of term; designation of successor
Sec. 4. An appointment to the committee terminates July 1 of the year in which the appointment expires, but a member serves until the member's successor is designated.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-5
Term of office
Sec. 5. An appointment to the committee is for a four (4) year term, except the representatives of the senate and house of representatives, whose terms coincide with the representative's or senator's respective legislative terms.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-6
Ex officio members
Sec. 6. The following shall serve as ex officio members of the committee:
(1) The state health commissioner or the commissioner's designee.
(2) The director of the division of mental health and addiction or the director's designee.
(3) The administrator of the office.
As added by P.L.2-1992, SEC.9. Amended by P.L.215-2001, SEC.45.

IC 12-15-33-7
Committee secretary
Sec. 7. The administrator of the office shall serve as secretary of the committee.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-8
Subcommittees      Sec. 8. A subcommittee may be created as the committee considers necessary. The chairman of each subcommittee must be a member of the committee.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-9
Meetings
Sec. 9. The committee shall do the following:
(1) Meet at least four (4) times each year, one (1) time in each calendar quarter.
(2) Hold special meetings that the committee or the secretary requests.
As added by P.L.2-1992, SEC.9.

IC 12-15-33-10
Travel allowance
Sec. 10. Appointed members of the committee are entitled to receive travel allowance to and from regular or special meetings in accordance with the amounts set by and the provisions of the budget committee for state employees.
As added by P.L.2-1992, SEC.9.



CHAPTER 33.5. MEDICAID CLINICAL ADVISORY COMMITTEE

IC 12-15-33.5-1
"Committee" defined
Sec. 1. As used in this chapter, "committee" refers to the Medicaid clinical advisory committee established under this chapter.
As added by P.L.42-1995, SEC.25.

IC 12-15-33.5-2
Establishment
Sec. 2. The office shall establish a clinical advisory committee to provide clinical insights and applications of clinical policy issues related to programs administered by the office, including issues related to:
(1) current standards of care;
(2) quality of care;
(3) accessibility of care;
(4) appropriateness of care; and
(5) cost-effectiveness of care.
As added by P.L.42-1995, SEC.25.

IC 12-15-33.5-3
Membership; meetings; consultations; ad hoc clinical advisory committee
Sec. 3. (a) The committee consists of at least seven (7) members and not more than thirteen (13) members.
(b) The office's medical consultant shall serve as the chairperson of the committee.
(c) The committee shall include at least seven (7) physicians who are:
(1) licensed under IC 25-22.5; and
(2) actively engaged in the practice of medicine.
(d) The office shall select the remaining committee members from the medical provider community to represent the services most critical to the Medicaid recipient population.
(e) The committee shall meet:
(1) one (1) time every two (2) months; or
(2) as determined necessary by the chairperson.
(f) The committee may consult as needed with other persons who have expertise in any clinical policy issue being considered by the committee.
(g) If the committee established under subsection (a) considers a change in clinical policy related to care and services provided under:
(1) IC 25-10 (chiropractic services);
(2) IC 25-14 (dental services);
(3) IC 25-24 and IC 25-26 (eye care services); or
(4) IC 25-29 (foot care services);
the office shall establish an ad hoc clinical advisory committee comprised of three (3) licensed non-physician practitioners directly

affected by the proposed clinical policy change.
(h) The chairperson of a committee under subsection (g) shall be the office's medical consultant.
(i) When an ad hoc clinical advisory committee is established under subsection (g)(3), one (1) member of the committee shall be a physician licensed under IC 25-22.5 who provides services similar to those provided by an optometrist licensed under IC 25-24 or IC 25-26.
(j) A committee established under subsection (g) shall provide clinical insights and applications of clinical policy issues relating to:
(1) current standards of care;
(2) quality of care;
(3) accessibility of care;
(4) appropriateness of care; and
(5) cost-effectiveness of care.
As added by P.L.42-1995, SEC.25.



CHAPTER 34. HOME HEALTH CARE SERVICES; OFFICE OF MEDICAID POLICY AND PLANNING

IC 12-15-34-1
"Home health agency" defined
Sec. 1. As used in this chapter, "home health agency" means a public or private organization, whether owned or operated by one (1) or more persons, that furnishes or offers to furnish home health services.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-2
"Home health services" defined
Sec. 2. (a) As used in this chapter, "home health services" means any of the following items or services furnished to an individual by a home health agency or by others under arrangements with a home health agency on a visiting basis, and except as provided in subsection (b), in a place of temporary or permanent residence used as the individual's home:
(1) Part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse.
(2) Physical, occupational, or speech therapy or other therapeutic services.
(3) Medical social services.
(4) Home health aid services.
(5) Medical supplies other than drugs and biologicals.
(6) The use of medical appliances.
(7) Homemaking services provided by the home health agency to help the individual stay in the individual's own home.
(b) The term includes items and services of a kind described in subsection (a)(1) through (a)(6) that:
(1) are provided on an outpatient basis under arrangements made by a home health agency at a hospital, health facility, or rehabilitation center; and
(2) either:
(A) involve the use of equipment of a nature that cannot readily be made available to the individual in the individual's home; or
(B) that are furnished at the hospital, health facility, or rehabilitation center while the individual is there to receive items or services.
(c) The term does not include transportation of the individual in connection with receiving items or services described in subsection (b)(1) and (b)(2).
As added by P.L.2-1992, SEC.9. Amended by P.L.2-1995, SEC.49.

IC 12-15-34-3
Items and services furnished either by home health agency or by others under arrangements with home health agency; exception      Sec. 3. Home health services includes items and services furnished to an individual by either of the following:
(1) A home health agency.
(2) Others under arrangements with a home health agency on a visiting basis and, except for section 4(5) of this chapter, in a place of temporary or permanent residence used as the individual's home.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-4
Items and services included under IC 12-15-34-2 definition of home health services
Sec. 4. The items and services under section 2 of this chapter include the following:
(1) Part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse.
(2) Physical, occupational, or speech therapy or other therapeutic services.
(3) Medical social services and home health aid services.
(4) Medical supplies other than drugs and biologicals and the use of medical appliances.
(5) Any of the items and services under subdivisions (1), (2), (3), and (4) that:
(A) are provided on an outpatient basis under arrangements made by a home health agency at a hospital, health care facility, or rehabilitation center; and
(B) involves the use of equipment of a nature that the items and services cannot readily be made available to the individual in the individual's home or that are furnished at the facility while the individual is there to receive any item or service, but not including transportation of the individual in connection with the item or service.
(6) Homemaking services provided by the agency to help the individual's stay in the individual's own home.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-5
Office and secretary; actions, directions, and rules; providing of services and ensuring uniform equitable treatment of applicants and recipients
Sec. 5. The office and the secretary shall:
(1) take action;
(2) give directions; and
(3) adopt rules under IC 4-22-2;
necessary to carry out this chapter and the federal Social Security Act concerning the providing of services and to ensure uniform equitable treatment of all applicants for and recipients of Medicaid supportive services in the recipients' own homes.
As added by P.L.2-1992, SEC.9.
IC 12-15-34-6
Contracts for services; authorization
Sec. 6. The office may contract with any of the following to purchase the necessary services to implement this chapter:
(1) A state, public, or private agency.
(2) A business firm.
(3) A corporation.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-7
Contracts; maximum term
Sec. 7. A contract made with the following may be for a term not to exceed three (3) years:
(1) A public or private agency.
(2) A business firm.
(3) A foundation.
(4) A corporation.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-8
Preparation of qualifications and specifications for bidders
Sec. 8. The office shall assist the Indiana department of administration in the preparation of qualifications and specifications for bidders contracting with the state to administer the fiscal provisions of or to provide services under this chapter.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-9
Subcontracts; authorization; term
Sec. 9. A contractor with the state under this chapter may subcontract a part of the contractor's prime contract. However, a subcontract may not extend beyond the term of the prime contract.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-10
Subcontracts; approval
Sec. 10. A subcontract let by a prime contractor must be approved by the office and the Indiana department of administration.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-11
Subcontracts; information furnished to office
Sec. 11. The contractor or the subcontractor shall furnish the following information to the office:
(1) The amount of the subcontract.
(2) The qualifications of the subcontractor for guaranteeing performance.
(3) Other data required by the state.
As added by P.L.2-1992, SEC.9.
IC 12-15-34-12
Contract or subcontract; availability to legislative council
Sec. 12. Upon request, a contract or subcontract shall be made available to the legislative council or the council's representative for inspection and examination.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-13
Plan for purchase of services under IC 4-23-17-9.3
Sec. 13. The office shall include in the division's state plan for the purchase of services under IC 4-23-17-9.3 a comprehensive program for the provision of home health services to an individual who is eligible for Medicaid.
As added by P.L.2-1992, SEC.9.

IC 12-15-34-14
Utilization review procedures
Sec. 14. The office shall develop adequate utilization review procedures for home health agencies to conform to federal guidelines.
As added by P.L.2-1992, SEC.9.



CHAPTER 35. DRUG UTILIZATION REVIEW

IC 12-15-35-1
"Appropriate and medically necessary" defined
Sec. 1. As used in this chapter, "appropriate and medically necessary" means drug prescribing, drug dispensing, and patient medication usage in conformity with the criteria and standards developed under this chapter.
As added by P.L.75-1992, SEC.19.



CHAPTER 35.5. PRESCRIPTION DRUGS



CHAPTER 36. PAYMENTS FOR SPECIAL SERVICES

IC 12-15-36-1
Application of chapter
Sec. 1. This chapter applies to a health facility licensed under IC 16-28 that has been approved by the office to have more than eight (8) beds but less than forty (40) beds approved for special skilled services.
As added by P.L.76-1992, SEC.3. Amended by P.L.2-1993, SEC.103.

IC 12-15-36-2
"Chronically medically dependent" defined
Sec. 2. As used in this chapter, "chronically medically dependent" means a medical condition of a person who is infected by the human immunodeficiency virus (HIV) and has been certified by a physician as, because of the HIV infection, requiring a skilled or intermediate level of care.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-3
"Special skilled services" defined
Sec. 3. As used in this chapter, "special skilled services" refers to medical and health services that are provided to a patient who is:
(1) chronically medically dependent; and
(2) in need of a level of care that is less intensive than the care provided in a hospital licensed under IC 16-21.
As added by P.L.76-1992, SEC.3. Amended by P.L.2-1993, SEC.104.

IC 12-15-36-4
Payment rate; establishment under federal law
Sec. 4. The office shall, under 42 U.S.C. 1396 et seq., establish a payment rate to a health facility for special skilled services.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-5
Payment standards; costs included
Sec. 5. Payment for special skilled services provided in a health facility must meet the following conditions:
(1) Be determined in accordance with a prospective payment rate that is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated facilities to provide care and services in conformity with applicable state and federal laws, rules, regulations, and quality and safety standards.
(2) Include the increased costs for respiratory therapy, intensive case management, social services, physician and nursing care, linens, and dietary supplements.
As added by P.L.76-1992, SEC.3.
IC 12-15-36-6
Implementation of chapter
Sec. 6. The office shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.76-1992, SEC.3.

IC 12-15-36-7
Approval of more than 100 beds; necessity of agreement
Sec. 7. The office of Medicaid policy and planning may not approve more than one hundred (100) beds for special skilled services under this chapter without the agreement of the commissioner of the state department of health and the administrator of the office of Medicaid policy and planning.
As added by P.L.76-1992, SEC.3.



CHAPTER 37. MEDICAID DEMONSTRATION PROJECTS

IC 12-15-37-1
Review of Medicaid recipient populations
Sec. 1. The state department of health, with guidance and input from the office, shall review Medicaid recipient populations to determine which populations might benefit from transfer to an insurance product. Populations to review include participants in:
(1) the IMPACT program; and
(2) certain geographic populations, including rural populations;
to determine the fiscal and other effects of a demonstration project established for the benefit of these recipients.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-2
Waivers from Department of Health and Human Services; eligible projects
Sec. 2. After completing the review under section 1 of this chapter, the office, under the guidance of the state department of health, may seek waivers from the United States Department of Health and Human Services to establish one (1) or more of the following demonstration projects, the goal of each of which is to provide a more cost effective means of providing health care coverage for certain Medicaid eligible individuals:
(1) Enrolling the designated recipients in prepaid health care delivery plans.
(2) Establishing medical savings accounts for designated recipients.
(3) Purchasing a private insurance product for designated recipients.
(4) Notwithstanding IC 12-15-5, redesigning the package of Medicaid benefits and services offered to designated recipients. Any package offered to designated recipients under this subdivision must include those services that may be provided within the scope of a provider's license if the service is covered under IC 12-15-12.
(5) Integrating the designated recipients into an already established risk pool.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-3
Affidavit
Sec. 3. The state department of health and the office may not implement any of the demonstration projects under section 2 of this chapter until the office, under the guidance of the state department of health, files an affidavit with the governor that attests that the federal waivers applied for under section 2 of this chapter are in effect. The state department of health and the office shall file the affidavit under this section not later than five (5) days after the state

department of health or the office are notified that the waiver is approved.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-4
Time limit for implementation
Sec. 4. If a waiver is received from the United States Department of Health and Human Services and the governor receives the affidavit filed under section 3 of this chapter, the state department of health, with guidance and input from the office, shall implement the demonstration project for which the waiver was granted not more than ninety (90) days after the governor receives the affidavit.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-5
Rules for implementation
Sec. 5. The state department of health, with guidance and input from the office, shall adopt rules under IC 4-22-2 to implement a demonstration project for which a waiver is granted under this chapter.
As added by P.L.93-1995, SEC.4.

IC 12-15-37-6
Waiver restrictions
Sec. 6. If the state department of health and the office seek a waiver under this chapter to establish a managed care program or other demonstration project, the state department of health and the office shall not seek a waiver of:
(1) federally qualified health centers and rural health clinic services as mandatory Medicaid services under:
(A) 42 U.S.C. 1396a(10)(A);
(B) 42 U.S.C. 1396d(a)(2)(B); and
(C) 42 U.S.C. 1396d(a)(2)(C); or
(2) reasonable cost reimbursement for federally qualified health centers and rural health clinics under 42 U.S.C. 1396a(a)(13)(C).
As added by P.L.93-1995, SEC.4. Amended by P.L.14-2000, SEC.30.

IC 12-15-37-7
Stroke prevention and treatment programs
Sec. 7. The office and the state department of health may collaborate with the American Heart Association to reduce the cost of stroke treatment and improve the outcome of stroke patients in the state. The collaboration may include the following:
(1) The development and implementation of a comprehensive statewide public education program on stroke prevention that is targeted at high-risk populations and at geographical areas that have a high incidence of stroke.
(2) The recommendation and dissemination of guidelines on the treatment of stroke patients, including emergency stroke care.         (3) The development of a program that would ensure that the public and health care providers are informed concerning the most effective stroke prevention strategies.
(4) The dissemination of information concerning public and private grant opportunities available for hospitals and providers of emergency medical services for the purposes of improving stroke patient care.
As added by P.L.224-2003, SEC.82.



CHAPTER 38. EXAMINATION OF FUNDS

IC 12-15-38-1
Restrictions on examination of availability of Medicaid funds for ineligible individuals
Sec. 1. (a) The state department of health, with guidance and input from the office, shall examine and study the availability of funds that require a waiver and funds that do not require a waiver from the United States Secretary of Health and Human Services that may be:
(1) used to fund a demonstration project to provide health care to individuals who do not qualify for coverage under IC 12-15-2 on July 1, 1995; and
(2) eligible for federal financial participation, other matching funds from the federal government, or grants from the federal government.
(b) The examination of funds under this section is restricted to funding sources not used in the Medicaid program on June 30, 1995, and may not include funds authorized for planning and starting nonprofit community based primary health care centers.
As added by P.L.93-1995, SEC.5. Amended by P.L.2-1996, SEC.245.

IC 12-15-38-2
Use of Medicaid funds for development of health care plan and delivery system
Sec. 2. If the state department of health, with guidance and input from the office, identifies funds under section 1 of this chapter, the state department of health may develop a health care plan and delivery system that uses the funds under the Medicaid program to provide health insurance for individuals who would not qualify for coverage under IC 12-15-2. The plan may include providing insurance through the private health insurance system.
As added by P.L.93-1995, SEC.5.

IC 12-15-38-3
Authority to apply for waiver
Sec. 3. If the state department of health and the office develop a plan that requires a waiver from federal Medicaid law, the office may apply for the necessary waiver from the appropriate authority to implement the program under section 2 of this chapter.
As added by P.L.93-1995, SEC.5.

IC 12-15-38-4
Reports
Sec. 4. Before July 1, 1996, the state department of health and the office shall submit a report to the general assembly summarizing the study conducted under section 1 of this chapter and any health care plans developed under section 2 of this chapter.
As added by P.L.93-1995, SEC.5.
IC 12-15-38-5
Interagency agreement permitted for state department of health to act in accordance with federal requirements
Sec. 5. The state department of health and the office shall enter into an interagency agreement to allow the state department of health to carry out the department's responsibilities under this chapter in accordance with federal requirements.
As added by P.L.93-1995, SEC.5.



CHAPTER 39. INTERMEDIATE CARE FACILITIES FOR THE MENTALLY RETARDED MEDICAID WAIVER EXPANSION

IC 12-15-39-1
"Conversion" defined
Sec. 1. As used in this section, "conversion" means:
(1) the permanent closure of a Medicaid funded intermediate care facility for the mentally retarded bed, including intermediate care facilities for the mentally retarded licensed under IC 16-28-2, facilities licensed under IC 12-28-5 and certified under Title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) as an intermediate care facility for the mentally retarded, and state institutions; and
(2) the use of the state funds that paid the state share of Medicaid funding for the beds described in subdivision (1) to fund the expansion of the number of individuals receiving waiver services under an intermediate care facility for the mentally retarded Medicaid waiver.
As added by P.L.112-1997, SEC.4.

IC 12-15-39-2
Duties of division
Sec. 2. The division shall do the following:
(1) Assist providers who provide for the voluntary conversion of Medicaid funded intermediate care facility for the mentally retarded beds.
(2) Assist in securing appropriate placements for individuals who reside in the intermediate care facility for the mentally retarded beds that are converted. However, an individual may not be moved from an intermediate care facility for the mentally retarded bed until an appropriate alternative placement is available.
As added by P.L.112-1997, SEC.4.

IC 12-15-39-3
Use of savings from conversion to expand waiver services
Sec. 3. Any savings that may result from a conversion under this chapter of an intermediate care facility for the mentally retarded licensed under IC 16-28-2 or a state institution must be used to expand waiver services under an intermediate care facility for the mentally retarded Medicaid waiver to individuals throughout Indiana.
As added by P.L.112-1997, SEC.4.



CHAPTER 39.6. LONG TERM CARE PROGRAM

IC 12-15-39.6-1
"Long term care" defined
Sec. 1. As used in this chapter, "long term care" means the provision of the following services in a setting other than an acute care wing of a hospital to enable individuals whose functional capacities are chronically impaired to be maintained at their maximum level of health and well-being:
(1) Physician's services.
(2) Nursing services.
(3) Diagnostic services.
(4) Therapeutic services, including physical therapy, speech therapy, and occupational therapy.
(5) Rehabilitative services.
(6) Maintenance services.
(7) Personal care services, including companion services and assistance in bathing, dressing, and other skills of daily living.
(8) Transportation services.
(9) Day care services.
(10) Home health care services.
(11) Respite care services.
(12) Services provided in a facility licensed under IC 16-28.
(13) Services provided by chiropractors, podiatrists, and optometrists.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-2
"Long term care facility" defined
Sec. 2. As used in this chapter, "long term care facility" means a facility licensed under IC 16-28.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-3
"Long term care insurance" defined
Sec. 3. (a) As used in this chapter, "long term care insurance" means insurance coverage for at least twelve (12) consecutive months for each covered person on an expense incurred, indemnity, or prepaid basis for one (1) or more necessary long term care services provided in a setting other than an acute care wing of a hospital.
(b) The term does not include payment:
(1) of coinsurance, deductibles, or premiums for other insurance policies;
(2) for services covered by other insurance policies; or
(3) for services covered by Parts A and B of the Medicare program (42 U.S.C. 1395 et seq.).
As added by P.L.24-1997, SEC.53.
IC 12-15-39.6-4
"Health maintenance organization" defined
Sec. 4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-5
"Qualified long term care policy" defined
Sec. 5. As used in this chapter, "qualified long term care policy" means an insurance policy that:
(1) provides long term care insurance;
(2) meets:
(A) the definition set forth in IC 27-8-12-5; and
(B) the standards established under IC 27-8-12-7.1; and
(3) is issued by an insurer or other person who complies with section 9(a) of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-6
Establishment and administration of program
Sec. 6. (a) The Indiana long term care program is established to do the following:
(1) Provide incentives for individuals to insure against the costs of providing for their long term care needs.
(2) Provide a mechanism for individuals to qualify for coverage of the costs of their long term care needs under the Medicaid program without first being required to substantially exhaust all their resources.
(3) Assist in developing methods for increasing access to and the affordability of a long term care policy.
(4) Provide counseling services to individuals in planning for their long term care needs.
(5) Alleviate the financial burden on the state's medical assistance program by encouraging the pursuit of private initiatives.
(b) The office of Medicaid policy and planning and the department of insurance shall administer the program. The department of insurance may contract with a local office of aging services, an area agency on aging, or other nonprofit organization to provide counseling services under the program. The department of insurance shall develop and coordinate a plan to provide counseling services under the program.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-7
Information on program; availability; assistance
Sec. 7. (a) The department of insurance or the agency with which the department of insurance has contracted under section 6(b) of this chapter shall make available to any individual interested in participating in the Indiana long term care program information

concerning the following:
(1) The Indiana long term care program.
(2) Long term care insurance policies.
(3) Medicare supplement insurance policies.
(4) Parts A and B of the Medicare program (42 U.S.C. 1395 et seq.).
(5) Health maintenance organizations under IC 27-13 that are contracted with the Medicare program.
(6) The Medicaid program.
(b) If an individual elects to pursue any of the options under subsection (a), the department of insurance shall assist the individual in doing so.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-8
Eligibility
Sec. 8. An individual who is either:
(1) the beneficiary of a qualified long term care policy approved by the department of insurance; or
(2) enrolled in a health maintenance organization that both provides long term care services and meets the requirements under sections 4 and 5 of this chapter;
is eligible for assistance under the Medicaid program using the asset disregard under section 10 of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-9
Policy provisions
Sec. 9. (a) An insurer or other person who issues a qualified long term care policy under this chapter must at a minimum offer to each policyholder or prospective policyholder a policy that provides both:
(1) long term care facility coverage; and
(2) home and community care coverage.
(b) An insurer or other person who complies with subsection (a) may also elect to offer a qualified long term care policy that provides only long term care facility coverage.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-10
Asset disregard adjustment
Sec. 10. (a) As used in this section, "asset disregard" means one (1) of the following:
(1) A one dollar ($1) increase in the amount of assets an individual who:
(A) purchases a qualified long term care policy; and
(B) meets the requirements under section 8 of this chapter;
may retain under IC 12-15-3 for each one dollar ($1) of benefit paid out under the individual's long term care policy for long term care services.
(2) The total assets an individual owns and may retain under

IC 12-15-3 and still qualify for benefits under IC 12-15 at the time the individual applies for benefits if the individual:
(A) is the beneficiary of a qualified long term care policy that provides maximum benefits at time of purchase of at least one hundred forty thousand dollars ($140,000) and includes a provision under which the daily benefit increases by at least five percent (5%) per year, compounded at least annually;
(B) meets the requirements under section 8 of this chapter; and
(C) has exhausted the benefits of the qualified long term care policy.
(b) When the office determines whether an individual is eligible for Medicaid under IC 12-15-3, the office shall make an asset disregard adjustment for any individual who purchases a qualified long term care policy. The asset disregard must be available after benefits of the long term care policy have been applied to the cost of long term care as required under this chapter.
(c) The qualified long term care policy an individual must purchase to be eligible for the asset disregard under subsection (a)(2) must have maximum benefits at time of purchase equal to at least one hundred forty thousand dollars ($140,000) plus five percent (5%) interest compounded annually beginning January 1, 1999.
As added by P.L.24-1997, SEC.53. Amended by P.L.2-1998, SEC.39.

IC 12-15-39.6-11
Application of asset disregard to determination of individual's assets
Sec. 11. A public program administered by the state that:
(1) provides long term care services; and
(2) bases eligibility upon the amount of the individual's assets;
must apply the asset disregard under section 10 of this chapter in determining the amount of the individual's assets.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-12
Discontinuation of program
Sec. 12. If the Indiana long term care program is discontinued, an individual who purchased a qualified long term care policy prior to the date the program is discontinued is eligible to receive an asset disregard as defined under section 10 of this chapter.
As added by P.L.24-1997, SEC.53.

IC 12-15-39.6-13
Reciprocal agreements to extend asset disregard
Sec. 13. The office of Medicaid policy and planning may enter into reciprocal agreements with other states to extend the asset disregard under section 10 of this chapter to Indiana residents who had purchased qualified long term care policies in other states.
As added by P.L.24-1997, SEC.53.
IC 12-15-39.6-14
Rules
Sec. 14. The secretary of family and social services may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.24-1997, SEC.53.



CHAPTER 40. PAYMENT FOR HOSPICE SERVICES

IC 12-15-40-1
Applicability of chapter
Sec. 1. This chapter applies to a hospice program that has been approved by the office to provide hospice services to hospice program patients.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-2
"Hospice" defined
Sec. 2. (a) As used in this chapter, "hospice" means a person or health care provider who owns or operates a hospice program or facility, or both, that uses an interdisciplinary team directed by a licensed physician to provide a program of planned and continuous care for hospice program patients and their families.
(b) The term includes a program that:
(1) provides a continuum of medical or nursing care and other hospice services to hospice program patients that complies with:
(A) the:
(i) conditions of participation for inpatient units under 42 U.S.C. 1395 et seq.; and
(ii) accreditation standards as provided in the Medicare program under 42 U.S.C. 1395x(dd)(2); and
(B) standards adopted under this article; and
(2) provides hospice services to hospice program patients and complies with standards adopted under this article.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-3
"Hospice program" defined
Sec. 3. (a) As used in this chapter, "hospice program" means a specialized form of interdisciplinary health care that is designed to alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phase of a terminal illness or disease.
(b) The term does not include services provided by a hospital, a health facility, an ambulatory outpatient surgical center, or a home health agency unless the entity has a distinct hospice program.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-4
"Hospice program patient" defined
Sec. 4. As used in this chapter, "hospice program patient" means a terminally ill patient who:
(1) has been diagnosed by a licensed physician as having a terminal illness;
(2) is expected to die from the terminal illness within six (6)

months; and
(3) receives hospice services from a hospice program.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-5
"Hospice services" defined
Sec. 5. As used in this chapter, "hospice services" means:
(1) palliative care for the physical, psychological, social, spiritual, and other special needs of a hospice program patient during the final stages of a hospice program patient's terminal illness; and
(2) care for the psychological, social, spiritual, and other needs of the hospice program patient's family before and after the hospice program patient's death.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-6
Payment rate
Sec. 6. The office shall, under 42 U.S.C. 1396 et seq., establish a payment rate to a hospice program for hospice services provided to hospice program patients who are eligible for medical assistance under this article.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-7
Conditions of payment
Sec. 7. Payment to a hospice program must meet the following conditions:
(1) Be determined in accordance with a prospective payment rate that is reasonable and adequate to meet the costs that must be incurred by efficiently and economically operated hospice programs to provide services in conformity with applicable state and federal laws, rules, and regulations, including the federal Social Security Act, and quality and safety standards.
(2) Include the increased costs for medical care, including physician and nursing care, intensive case management, social services, and pharmaceutical and allied health costs.
As added by P.L.24-1997, SEC.54.

IC 12-15-40-8
Adoption of rules
Sec. 8. The office shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.24-1997, SEC.54.



CHAPTER 41. MEDICAID BUY-IN PROGRAM FOR WORKING INDIVIDUALS WITH DISABILITIES

IC 12-15-41-1
"Buy-in program" defined
Sec. 1. As used in this chapter, "buy-in program" refers to the Medicaid buy-in program for working individuals with disabilities established by section 3 of this chapter.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-2
"Countable resources" defined
Sec. 2. As used in this chapter, "countable resources" means all cash, other liquid assets, real property, and personal property owned by an applicant for or a recipient of Medicaid under this chapter, or the spouse of an applicant or a recipient, that could be converted to cash to be used for support or maintenance, except the following:
(1) All resources disregarded by the office under this article for the purpose of determining eligibility for Medicaid.
(2) Any resource eligible for exclusion under 42 U.S.C. 1396a(r)(2), including a retirement account established under 26 U.S.C. 220 and held by either the applicant or recipient or the applicant's or recipient's spouse.
(3) Subject to approval by the office, not more than twenty thousand dollars ($20,000) in independence and self-sufficiency accounts held by the applicant or recipient for the sole purpose of purchasing goods or services, including assistive technology and personal assistance, that:
(A) will increase the employability or independence of the applicant or recipient; and
(B) are not services to which the recipient is entitled under Medicaid or any other publicly funded program.
In determining the types of accounts to be approved under this subdivision, the office shall consider any recommendations made by the Medicaid work incentives council established by IC 12-15-42-1.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-3
Establishment
Sec. 3. The Medicaid buy-in program for working individuals with disabilities is established to provide, beginning July 1, 2002, Medicaid to individuals who are disabled and employed, as authorized under Section 201 of the federal Ticket to Work and Work Incentives Improvement Act of 1999 (P.L. 106-170, 42 U.S.C. 1396 et seq.).
As added by P.L.287-2001, SEC.9.

IC 12-15-41-4 Exemptions from eligibility requirements
Sec. 4. To participate in the buy-in program beginning July 1, 2002, an individual must meet the eligibility requirements under IC 12-15-2-6, except as follows:
(1) The individual has a severe medically determinable impairment without regard to the individual's employment status.
(2) The individual must be at least sixteen (16) years of age but not more than sixty-four (64) years of age.
(3) The individual must be engaged in a substantial and reasonable work effort as determined by the office and as permitted by federal law.
(4) The individual does not have countable resources that exceed the resource limits for the federal Supplemental Security Income program (42 U.S.C. 1382).
(5) The individual's annual gross income does not exceed three hundred fifty percent (350%) of the federal income poverty level for an individual. In determining an individual's income under this subdivision, the office may not consider the following:
(A) The income of the individual's spouse.
(B) Income disregarded under the state Medicaid plan's financial methodology, including income disregarded under the federal Supplemental Security Income program (42 U.S.C. 1382) as impairment related work expenses (IRWE).
As added by P.L.287-2001, SEC.9.

IC 12-15-41-5
Continued eligibility requirements after change in circumstances
Sec. 5. An individual who is enrolled in the buy-in program and who no longer meets the eligibility requirements set forth in section 4 of this chapter due to an improvement in the individual's medical condition continues to be eligible for Medicaid coverage under the buy-in program if the individual meets the following requirements:
(1) The individual continues to have a severe medically determinable impairment, as determined by the office and as allowed by federal law.
(2) The individual is employed and earning a monthly wage that is not less than the federal minimum hourly wage times forty (40).
(3) The individual does not have income or countable resources in excess of the limits established under section 4 of this chapter.
(4) The individual is at least sixteen (16) years of age and less than sixty-five (65) years of age.
(5) The individual pays any premiums or other cost sharing required under this chapter.
(6) The individual meets all other eligibility requirements under this chapter.
As added by P.L.287-2001, SEC.9.
IC 12-15-41-6
Continued eligibility if unable to maintain employment
Sec. 6. (a) An individual who is enrolled in the buy-in program and who is unable to maintain employment for involuntary reasons, including temporary leave due to a health problem or involuntary termination, continues to be eligible for Medicaid coverage under the buy-in program if the individual meets the following requirements:
(1) Within sixty (60) days after the date on which the individual becomes unemployed, the individual, or an authorized representative of the individual, submits a written request to the office that the individual's Medicaid coverage be continued.
(2) The individual maintains a connection to the workforce during the individual's continued eligibility period by participating in at least one (1) of the following activities:
(A) Enrollment in a state or federal vocational rehabilitation program.
(B) Enrollment or registration with the office of workforce development.
(C) Participation in a transition from school to work program.
(D) Participation with an approved provider of employment services.
(E) Provision of documentation from the individual's employer that the individual is on temporary involuntary leave.
(3) The individual does not have income or countable resources in excess of the limits established under section 4 of this chapter.
(4) The individual is at least sixteen (16) years of age and less than sixty-five (65) years of age.
(5) The individual pays any premiums or other cost sharing required under this chapter.
(6) The individual meets all other eligibility requirements under this chapter.
(b) The office shall continue Medicaid coverage under the buy-in program for an individual described in subsection (a) for up to twelve (12) months from the date of the individual's involuntary loss of employment.
(c) If an individual is ineligible for continued coverage under the buy-in program because the individual:
(1) fails to meet the requirements of subsection (a); or
(2) has already met twelve (12) months of continuing eligibility under this section;
the individual must meet the eligibility requirements of IC 12-15-2-6 to continue to be eligible for Medicaid.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-7
Sliding scale of premiums
Sec. 7. (a) The office shall develop a sliding scale of premiums

for individuals participating in the buy-in program.
(b) The sliding scale of premiums required under subsection (a) must:
(1) be based on the annual gross income of the individual and, if married, the individual's spouse; and
(2) provide for a minimum monthly premium of twenty-five dollars ($25) and a maximum monthly premium of two hundred seventy-five dollars ($275).
(c) Subject to the minimum and maximum amounts described in subsection (b), the office may annually adjust the scale of premiums adopted under this section.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-8
Premiums
Sec. 8. (a) An individual whose gross annual income, including the gross annual income of the individual's spouse, if married, is less than one hundred fifty percent (150%) of the federal income poverty level for the size of the individual's or couple's family may not be required to pay a premium to participate in the buy-in program.
(b) An individual whose gross annual income, including the gross annual income of the individual's spouse, if married, is at least one hundred fifty percent (150%) but not more than three hundred fifty percent (350%) of the federal income poverty level for the size of the individual's or couple's family, must pay a monthly premium in an amount equal to:
(1) the lesser of:
(A) the amount prescribed by the sliding scale developed by the office under section 7 of this chapter; or
(B) seven and one-half percent (7 1/2%) of the individual's or couple's gross annual income divided by twelve (12); minus
(2) the monthly amount of any premium paid by the individual, the individual's spouse, or the individual's parent for health insurance that covers the individual.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-9
Annual review of premiums; adjustment of premiums
Sec. 9. (a) The office shall annually review the amount of the premium that an individual is required to pay under section 8 of this chapter.
(b) In addition to the annual review required under subsection (a), the office shall adjust the premium that an individual is required to pay under section 8 of this chapter if:
(1) a change in the individual's income or family size is verified; and
(2) the sliding scale adopted under section 7 of this chapter applied to the individual's changed circumstances prescribes a premium for the individual that is different from the premium

the individual is paying.
As added by P.L.287-2001, SEC.9. Amended by P.L.26-2003, SEC.3.

IC 12-15-41-10
Administrative procedures regarding premiums
Sec. 10. To the greatest extent possible, the office shall use the same administrative procedures regarding premiums for the buy-in program as are used for the children's health insurance program established under IC 12-17.6, including:
(1) the effect of nonpayment of a premium; and
(2) the collection of premiums.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-11
Annual redetermination of disability
Sec. 11. (a) The office shall establish criteria to base the annual redetermination of disability required under 405 IAC 2-2-3(b) for an individual participating in the buy-in program on the individual's medical evidence, including evidence of physical or mental impairment.
(b) In conducting the annual redetermination described in subsection (a), the office may not determine that an individual participating in the buy-in program is no longer disabled based solely on the individual's:
(1) participation in employment;
(2) earned income; or
(3) income from self-employment.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-12
Home health care services; cost sharing
Sec. 12. Except as otherwise provided in this chapter, an individual participating in the buy-in program:
(1) shall receive the same benefits, including home health care services; and
(2) is subject to the same requirements, including cost sharing;
as an individual receiving Medicaid under IC 12-15-2-6.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-13
Criteria for determining effectiveness of buy-in program and continued Medicaid coverage
Sec. 13. (a) The office shall establish criteria to determine the effectiveness of:
(1) the buy-in program; and
(2) continued Medicaid coverage through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(b) The criteria required under subsection (a) must include the following:
(1) The number of individuals with disabilities who are:             (A) enrolled in the buy-in program; or
(B) receiving Medicaid through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(2) State revenues resulting from premiums paid by participants in the buy-in program.
(3) State costs incurred as a result of implementing the buy-in program, including administrative costs and costs of providing services.
(c) In addition to the criteria required under subsection (b), the office may establish criteria to determine the following:
(1) Comparative costs of Medicaid funded services for participants in the buy-in program and work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h) before and after employment.
(2) The number of Supplemental Security Income and Social Security Disability Insurance recipients in Indiana who are no longer dependent on, or who have reduced dependence on, public assistance or health care entitlement services, other than Medicaid or the children's health insurance program, due to participation in the buy-in program or work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(3) The number of individuals with severe disabilities who are no longer dependent on, or who have reduced dependence on, public benefits or services, other than Medicaid or the children's health insurance program, due to income or support services received through participation in the buy-in program or work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h).
(4) The change in the number of buy-in program participants or participants in work incentives created through Section 1619 of the federal Social Security Act (42 U.S.C. 1382h) who have health care needs and related services covered though employer based benefit programs.
(d) In evaluating the effectiveness of the state's work incentive initiatives for individuals with disabilities, the office:
(1) shall collaborate with other state agencies on data collection; and
(2) may consult with an independent contractor to collect data on the criteria listed under subsection (b).
(e) The office shall provide an annual report of its evaluation under this section to the council not later than October 1 each year, beginning in 2003.
As added by P.L.287-2001, SEC.9.

IC 12-15-41-14
Funding for program
Sec. 14. Funding for the buy-in program shall be from funds appropriated by the general assembly, premiums paid, and any federal matching funds available to the program. As added by P.L.287-2001, SEC.9.

IC 12-15-41-15
Adoption of rules
Sec. 15. (a) The office shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement this chapter on an emergency basis.
(c) In adopting rules under this section, the office shall:
(1) submit proposed rules to the council; and
(2) consider any recommendations of the council before adopting final rules.
As added by P.L.287-2001, SEC.9.



CHAPTER 42. MEDICAID WORK INCENTIVES COUNCIL

IC 12-15-42-1
Purposes
Sec. 1. The Medicaid work incentives council is established for the following purposes:
(1) To assist the office in developing a coordinated and aggressive state policy to bring adults with disabilities into gainful employment through a Medicaid buy-in program at a rate that is as close as possible to that of the general adult population.
(2) To support the goals of equality, opportunity, full participation, independent living, and economic self-sufficiency for individuals with disabilities.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-2
Members
Sec. 2. (a) The council consists of the following members:
(1) Twelve (12) members appointed by the governor. The governor shall make the appointments required under this subdivision by July 1, 2001.
(2) One (1) member of the senate appointed by the president pro tempore of the senate.
(3) One (1) member of the house of representatives appointed by the speaker of the house of representatives.
(4) The administrator of the office, or the administrator's designee, shall serve as an ex officio nonvoting member of the council.
(b) The members appointed under subsection (a)(1) must have experience or expert knowledge related to employment, employment services, vocational rehabilitation, Social Security work incentives, acute health care, long term services and supports, including Medicaid, and other support services for individuals with disabilities. At least one-third (1/3) of the task force members appointed under subsection (a)(1) must be individuals with disabilities or representatives of individuals with disabilities, with consideration given to current or former recipients of Social Security Disability Insurance or Supplemental Security Income.
(c) The members appointed under subsection (a)(2) and (a)(3):
(1) may not be members of the same political party; and
(2) are nonvoting members.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-3
Terms of members
Sec. 3. (a) The term of each member appointed under section 2(a)(1) of this chapter is four (4) years.
(b) A member appointed under section 2(a)(1) of this chapter:         (1) may be reappointed; and
(2) may be removed only for cause.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-4
Expiration of term
Sec. 4. A member appointed under section 2(a)(2) or 2(a)(3) of this chapter serves until the member's current term of office as a member of the general assembly expires.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-5
Vacancies
Sec. 5. A vacancy must be filled within forty-five (45) days after the vacancy by the authority making the original appointment.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-6
Chairperson
Sec. 6. The governor shall select one (1) of the members of the council to serve as chairperson.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-7
Meetings
Sec. 7. (a) The council shall meet at least quarterly.
(b) Only the chairperson may call additional meetings.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-8
Quorum
Sec. 8. A quorum consists of a majority of the members appointed to the council.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-9
Majority of votes required to take action
Sec. 9. The affirmative votes of a majority of the voting members appointed to the council are required for the council to take action on any measure, including final reports.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-10
Per diem; reimbursement of expenses
Sec. 10. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana

department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-11
Expenses paid from appropriated funds
Sec. 11. The expenses of the council shall be paid from funds appropriated to the office.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-12
Support staff
Sec. 12. The office shall provide support staff to the council.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-13
Evaluation and findings of council
Sec. 13. (a) The council shall evaluate the feasibility of:
(1) establishing a program to collaborate with and subsidize employer sponsored health care coverage under a Medicaid buy-in program; and
(2) providing personal care assistance services to individuals participating in a Medicaid buy-in program;
and shall report the findings of the evaluation to the governor, the legislative council, and the health finance commission (IC 2-5-23).
(b) The council shall file the report required under subsection (a) not later than December 1, 2002.
As added by P.L.287-2001, SEC.10.

IC 12-15-42-14
Annual report
Sec. 14. (a) The council shall provide an annual report to the governor, the legislative council, and the health finance commission (IC 2-5-23) not later than July 31 each year.
(b) The report required under this section must include the following:
(1) The evaluation made by the office under IC 12-15-41-13 and

any comments the council has regarding the evaluation.
(2) Recommendations for any necessary legislation or rules.
(c) A report provided under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.287-2001, SEC.10. Amended by P.L.1-2002, SEC.54; P.L.28-2004, SEC.105.



CHAPTER 43. PACE PROGRAM

IC 12-15-43-1
Authority to implement PACE
Sec. 1. The office may implement the Program of All-Inclusive Care for the Elderly (PACE) (42 U.S.C. 1396u-4) established under the federal Balanced Budget Act of 1997.
As added by P.L.20-2003, SEC.1.

IC 12-15-43-2
Rules
Sec. 2. The office may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.20-2003, SEC.1.






ARTICLE 16. PAYMENT FOR HEALTH SERVICES OTHER THAN MEDICAID

CHAPTER 1. MEDICAL SERVICES FOR INMATES AND PATIENTS

IC 12-16-1-1
"Affected agency" defined
Sec. 1. As used in this chapter, "affected agency" means any of the following:
(1) The department of correction.
(2) The state department of health.
(3) The division of mental health and addiction.
(4) The division of disability and rehabilitative services.
As added by P.L.2-1992, SEC.10. Amended by P.L.40-1994, SEC.22; P.L.215-2001, SEC.46; P.L.141-2006, SEC.56.

IC 12-16-1-2
"Covered medical services" defined
Sec. 2. As used in this chapter, "covered medical services" refers to medical services that meet the following qualifications:
(1) Cost more than one hundred fifty dollars ($150).
(2) Are provided to a committed individual or patient of an institution under the jurisdiction of an affected agency.
(3) Are provided outside of an institution under the jurisdiction of an affected agency.
As added by P.L.2-1992, SEC.10.

IC 12-16-1-3
Rules; adoption; requisites
Sec. 3. (a) The division shall, with the advice of the division's medical staff, representatives of affected agencies, and other individuals selected by the director of the division, adopt rules under IC 4-22-2 to do the following:
(1) Provide for prior review and approval of covered medical services, including special review and approval procedures for emergency covered medical services.
(2) Establish limitations consistent with medical necessity on the duration of services to be provided.
(3) Specify the amount of and method for reimbursement for services.
(4) Specify the conditions under which payments will be denied and improper payments will be recovered.
(b) To the extent possible, rules adopted under this section must be consistent with Title XIX of the federal Social Security Act and with IC 12-15-21-2 and IC 12-15-21-3.
As added by P.L.2-1992, SEC.10.
IC 12-16-1-4
Contract for services; same contractor requirement
Sec. 4. (a) The division shall contract with the same contractor with which the office contracts under IC 12-15-30 to provide administrative and fiscal services to implement this chapter.
(b) A contract for services is not subject to IC 5-22.
As added by P.L.2-1992, SEC.10. Amended by P.L.49-1997, SEC.45.

IC 12-16-1-5
Payment for covered medical services; requirements
Sec. 5. Payment for covered medical services approved by the fiscal agent shall be paid:
(1) from money for the Medicaid program if the requirements of IC 12-15 are met; or
(2) if a payment cannot be made under subdivision (1), from a state appropriation either made for an affected agency or for covered medical services for all affected agencies.
As added by P.L.2-1992, SEC.10.



CHAPTER 2. REPEALED



CHAPTER 2.5. HOSPITAL CARE FOR THE INDIGENT; ADMINISTRATION AND GENERAL PROVISIONS

IC 12-16-2.5-1
Administration of program
Sec. 1. The division shall administer the hospital care for the indigent program under this article.
As added by P.L.120-2002, SEC.18.



CHAPTER 3. REPEALED



CHAPTER 3.5. HOSPITAL CARE FOR THE INDIGENT; ELIGIBILITY FOR ASSISTANCE

IC 12-16-3.5-1
Resident eligibility; emergency care; conditions
Sec. 1. (a) An Indiana resident who meets the income and resource standards established by the division under section 3 of this chapter is eligible for assistance to satisfy the resident's financial obligation for care provided to the resident in a hospital in Indiana that was necessitated after the onset of a medical condition that was manifested by symptoms of sufficient severity that the absence of immediate medical attention would probably result in any of the following:
(1) Placing the individual's life in jeopardy.
(2) Serious impairment to bodily functions.
(3) Serious dysfunction of a bodily organ or part.
(b) A qualified resident is also eligible for assistance to satisfy the resident's financial obligation for the care that is a direct consequence of the medical condition that necessitated the emergency care.
As added by P.L.120-2002, SEC.19. Amended by P.L.145-2005, SEC.5.



CHAPTER 4. REPEALED



CHAPTER 4.5. HOSPITAL CARE FOR THE INDIGENT; APPLICATION FOR ASSISTANCE

IC 12-16-4.5-1
Filing application for assistance; cooperation of county office with division
Sec. 1. (a) To receive assistance under the hospital care for the indigent program under this article, a hospital, a physician, a transportation provider, the person, or the person's representative must file an application regarding the person with the division.
(b) Upon receipt of an application under subsection (a), the division shall determine whether the person is a resident of Indiana and, if so, the person's county of residence. If the person is a resident of Indiana, the division shall provide a copy of the application to the county office of the person's county of residence. If the person is not a resident of Indiana, the division shall provide a copy of the application to the county office of the county where the onset of the medical condition that necessitated the care occurred. If the division cannot determine whether the person is a resident of Indiana or, if the person is a resident of Indiana, the person's county of residence, the division shall provide a copy of the application to the county office of the county where the onset of the medical condition that necessitated the care occurred.
(c) A county office that receives a request from the division shall cooperate with the division in determining whether a person is a resident of Indiana and, if the person is a resident of Indiana, the person's county of residence.
As added by P.L.120-2002, SEC.20. Amended by P.L.255-2003, SEC.25; P.L.145-2005, SEC.8.



CHAPTER 5. REPEALED



CHAPTER 5.5. HOSPITAL CARE FOR THE INDIGENT; ELIGIBILITY DETERMINATIONS; INVESTIGATIONS

IC 12-16-5.5-1
Investigation by division to determine eligibility; interview of patient; cooperation of county office with division
Sec. 1. (a) The division shall, upon receipt of an application of or for a person who was admitted to, or who was otherwise provided care by a hospital, promptly investigate to determine the person's eligibility under the hospital care for the indigent program. The division shall consider the following information obtained by the hospital regarding the person:
(1) Income.
(2) Resources.
(3) Place of residence.
(4) Medical condition.
(5) Hospital care.
(6) Physician care.
(7) Transportation to and from the hospital.
The division may rely on the hospital's information in determining the person's eligibility under the program.
(b) The division may choose not to interview the person if, based on the information provided to the division, the division determines that it appears that the person is eligible for the program. If the division determines that an interview of the person is necessary, the division shall allow the interview to occur by telephone with the person or with the person's representative if the person is not able to participate in the interview.
(c) The county office located in:
(1) the county where the person is a resident; or
(2) the county where the onset of the medical condition that necessitated the care occurred if the person's Indiana residency or Indiana county of residence cannot be determined;
shall cooperate with the division in determining the person's eligibility under the program.
As added by P.L.120-2002, SEC.21. Amended by P.L.255-2003, SEC.28; P.L.145-2005, SEC.13.



CHAPTER 6. REPEALED



CHAPTER 6.5. HOSPITAL CARE FOR THE INDIGENT; DENIAL OF ELIGIBILITY; APPEALS; JUDICIAL REVIEW

IC 12-16-6.5-1
Ineligibility determination; appeal to division
Sec. 1. If the division determines that a person is not eligible for assistance for medical care, hospital care, or transportation services, an affected person, physician, hospital, or transportation provider may appeal to the division not later than ninety (90) days after the mailing of notice of that determination to the affected person, physician, hospital, or transportation provider to the last known address of the person, physician, hospital, or transportation provider.
As added by P.L.120-2002, SEC.22. Amended by P.L.255-2003, SEC.31; P.L.145-2005, SEC.17.



CHAPTER 7. REPEALED



CHAPTER 7.5. HOSPITAL CARE FOR THE INDIGENT; COST OF CARE AND PAYMENT

IC 12-16-7.5-1 Repealed
(Repealed by P.L.145-2005, SEC.31.)



CHAPTER 8. REPEALED



CHAPTER 8.5. HOSPITAL CARE FOR THE INDIGENT; DISPROPORTIONATE SHARE PROVIDERS

IC 12-16-8.5-1
"Inpatient days" defined
Sec. 1. As used in this chapter, "inpatient days" includes:
(1) days provided by an acute care subunit of the provider; and
(2) inpatient days attributable to Medicaid and hospital care for the indigent beneficiaries from other states.
As added by P.L.120-2002, SEC.24.



CHAPTER 9. REPEALED



CHAPTER 9.5. HOSPITAL CARE FOR THE INDIGENT; RATE OF PAYMENT

IC 12-16-9.5-1
Rate of payment for services and materials same as rates under Medicaid
Sec. 1. Notwithstanding any other provision of this article, the rate of payment for the services and materials provided by physicians and transportation providers under the hospital care for the indigent program is the same rate as payment for the same type of services and materials under the rules adopted by the office for the fee-for-service Medicaid program.
As added by P.L.120-2002, SEC.25. Amended by P.L.255-2003, SEC.42.



CHAPTER 10. REPEALED



CHAPTER 10.5. HOSPITAL CARE FOR THE INDIGENT; RULES

IC 12-16-10.5-1
Adopting rules; requisites
Sec. 1. The division shall, with the advice of the division's medical staff, the division of mental health and addiction, the division of aging, the division of disability and rehabilitative services, and other individuals selected by the director of the division, adopt rules under IC 4-22-2 to do the following:
(1) Provide for review and approval of services paid under the hospital care for the indigent program.
(2) Establish limitations consistent with medical necessity on the duration of services to be provided.
(3) Specify the amount of and method for reimbursement for services.
(4) Specify the conditions under which payments will be denied and improper payments will be recovered.
As added by P.L.120-2002, SEC.26. Amended by P.L.141-2006, SEC.58.



CHAPTER 11. REPEALED



CHAPTER 11.5. HOSPITAL CARE FOR THE INDIGENT; RECOVERY OF PAYMENTS BY DIVISION

IC 12-16-11.5-1 Repealed
(Repealed by P.L.145-2005, SEC.31.)



CHAPTER 12. REPEALED



CHAPTER 12.5. HOSPITAL CARE FOR THE INDIGENT; COUNTY WITH HEALTH AND HOSPITAL CORPORATION; RESPONSIBILITY FOR MEDICAL COST

IC 12-16-12.5-1
Applicability
Sec. 1. This chapter applies to a county having a health and hospital corporation created under IC 16-22-8-6.
As added by P.L.120-2002, SEC.28.



CHAPTER 13. REPEALED



CHAPTER 13.5. HOSPITAL CARE FOR THE INDIGENT; IMMUNITY

IC 12-16-13.5-1
Limited immunity from liability
Sec. 1. A hospital, a physician, or an agent or employee of a hospital or physician that provides services in good faith under the hospital care for the indigent program is immune from liability to the extent the liability is attributable to at least one (1) of the following:
(1) The requirement that a patient be transferred under IC 12-16-12.5.
(2) The denial of payment under IC 12-16-10.5.
As added by P.L.120-2002, SEC.29.



CHAPTER 14. HOSPITAL CARE FOR THE INDIGENT; PROPERTY TAX LEVY AND FUNDS

IC 12-16-14-1
County hospital care for the indigent fund; establishment; taxes
Sec. 1. A county hospital care for the indigent fund is established in each county. The fund consists of the following:
(1) A tax levy on the property located in each county.
(2) The financial institutions tax (IC 6-5.5), motor vehicle excise taxes (IC 6-6-5), and commercial vehicle excise taxes (IC 6-6-5.5) that are allocated to the fund.
As added by P.L.2-1992, SEC.10. Amended by P.L.181-1999, SEC.18.



CHAPTER 14.1. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.5. HOSPITAL CARE FOR THE INDIGENT; ADVANCEMENTS FROM STATE FUND

IC 12-16-15.5-1
Division request for an advancement of money
Sec. 1. The division may request an advancement of money from the state general fund in anticipation of county property tax revenue being transferred to the state hospital care for the indigent fund.
As added by P.L.120-2002, SEC.38.



CHAPTER 16. REPEALED



CHAPTER 16.5. HOSPITAL CARE FOR THE INDIGENT; REVIEW OF MEDICAL CRITERIA

IC 12-16-16.5-1
Review by division of changes in medical criteria used in determining eligibility
Sec. 1. The division shall review changes made after 1985 in the medical criteria used to establish whether a patient is eligible for assistance under IC 12-16-3.5.
As added by P.L.120-2002, SEC.39.






ARTICLE 16.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. CHILDREN'S SERVICES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. SCHOOL AGE CHILD CARE PROJECT FUND

IC 12-17-12-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" means either:
(1) a school corporation; or
(2) a nonprofit organization that:
(A) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) has provided extracurricular activities or services to children continuously for at least one (1) year before the date of application for a grant under this chapter;
that applies to the division of family resources for a grant from the school age child care fund for the purpose of establishing and operating a school age child care program or for the purpose of maintaining an existing school age child care program.
As added by P.L.2-1992, SEC.11. Amended by P.L.145-2006, SEC.88.



CHAPTER 13. GRANTS TO PRESCHOOL PROGRAMS

IC 12-17-13-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" means an organization that applies to the division for a grant for either of the following purposes:
(1) To establish and operate a preschool child care program.
(2) To maintain an existing preschool child care program.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-2
"Facility" defined
Sec. 2. As used in this chapter, "facility" means a school or other building in which a preschool child care program is operated.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-3
"Preschool child care program" defined
Sec. 3. As used in this chapter, "preschool child care program" means a program operated by an organization that offers care to children who are:
(1) less than six (6) years of age; and
(2) not eligible to enroll in a public school.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-4
Applications for federal and state funds
Sec. 4. The division may apply for federal and state money to assist applicants under this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-5
Approval of grant; requisites
Sec. 5. The division may approve a grant to an applicant if the applicant demonstrates to the division that the applicant can do the following:
(1) Provide a physical environment that is safe and appropriate to the various age levels of the children to be served.
(2) Meet licensing standards required under IC 12-17.2 and IC 31-27.
(3) If necessary, provide transportation to and from the facility operated by the applicant.
(4) Provide program activities that are appropriate to the various age levels of the children to be served and that meet the developmental needs of each child.
(5) Provide efficient and effective program administration.
(6) Provide a staff that meets standards set by the division under this chapter.         (7) Provide for nutritional needs of children enrolled in the program.
(8) Provide emergency health services to children served by the program.
(9) Operate a preschool child care program in accordance with the cost and expense standards set by the division under this chapter.
As added by P.L.2-1992, SEC.11. Amended by P.L.20-1992, SEC.27 and P.L.81-1992, SEC.30; P.L.1-1993, SEC.140; P.L.145-2006, SEC.89.

IC 12-17-13-6
Agreements for low income family service and sliding scale fee schedules
Sec. 6. The division may not approve a grant to an applicant unless the applicant agrees to do both of the following:
(1) Serve children whose family income does not exceed one hundred fifty percent (150%) of the official poverty income guidelines established by the Office of Management and Budget, as revised periodically by the United States Secretary of Health and Human Services under 42 U.S.C. 9902(2) for use in community services block grant programs.
(2) Adopt fee schedules based upon a sliding scale set by the division under this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-7
Necessity for application
Sec. 7. An applicant that desires to apply for a grant must apply to the division as prescribed by this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-8
Reapplication in following fiscal year
Sec. 8. An applicant that receives a grant in a fiscal year and desires to receive a grant in the following fiscal year must reapply as prescribed by this chapter.
As added by P.L.2-1992, SEC.11.

IC 12-17-13-9
Administrative rules
Sec. 9. The director of the division may adopt rules under IC 4-22-2 to carry out this chapter, including rules specifying the following:
(1) Standards for the hiring of staff for a preschool child care program.
(2) Cost and expense standards for the establishment and operation of a preschool child care program within a school and within a facility other than a school.
(3) A sliding fee scale for use by preschool child care programs

that are operating under a grant under this chapter.
(4) Minimum staff to child ratios for a preschool child care program.
(5) Physical space requirements for a preschool child care program, including indoor and outdoor space.
(6) Nutrition requirements for a preschool child care program.
(7) Standards for the provision of emergency health services in a preschool child care program.
(8) Application guidelines and deadlines.
(9) A method for establishing priority of applicants.
As added by P.L.2-1992, SEC.11.



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. COUNTY CHILD ADVOCACY FUND

IC 12-17-17-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the county child advocacy fund established by section 2 of this chapter.
As added by P.L.117-1996, SEC.1.

IC 12-17-17-2
Establishment of fund; purpose
Sec. 2. A county child advocacy fund is established in each county for the purpose of assisting the county in developing interdisciplinary responses to child abuse and neglect situations. The fund consists of amounts deposited under IC 33-37-7-2(d).
As added by P.L.117-1996, SEC.1. Amended by P.L.98-2004, SEC.85; P.L.1-2006, SEC.191.

IC 12-17-17-3
Administration of fund; expenses
Sec. 3. The county auditor shall administer the fund. Expenditures from the fund shall be made in accordance with appropriations made under section 5 of this chapter.
As added by P.L.117-1996, SEC.1.

IC 12-17-17-4
Reversion
Sec. 4. Money in the fund at the end of a county fiscal year does not revert to any other fund.
As added by P.L.117-1996, SEC.1.

IC 12-17-17-5
Use of fund
Sec. 5. A county fiscal body shall annually appropriate from the fund amounts allocated by the county legislative body for use at the discretion of the county legislative body to address child abuse and neglect prevention or intervention.
As added by P.L.117-1996, SEC.1.



CHAPTER 18. REPEALED



CHAPTER 19. STEP AHEAD COMPREHENSIVE EARLY CHILDHOOD GRANT PROGRAM

IC 12-17-19-1
"Convener"
Sec. 1. As used in this chapter, "convener" means:
(1) an organization that:
(A) is nonprofit;
(B) is nongovernmental;
(C) is not religiously affiliated;
(D) operates countywide; and
(E) serves multiple agencies;
(2) a school corporation (as defined in IC 20-18-2-16); or
(3) another entity approved by the panel.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-2
"Coordination grant"
Sec. 2. As used in this chapter, "coordination grant" refers to a step ahead grant awarded to initiate the development of a step ahead proposal.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-3
"Eligible entity"
Sec. 3. As used in this chapter, "eligible entity" means any of the following:
(1) A school corporation (as defined in IC 20-18-2-16).
(2) An organization approved by the panel.
(3) A combination of eligible entities described in subdivisions (1) and (2) under a cooperative agreement among the eligible entities.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-4
"Eligible program"
Sec. 4. As used in this chapter, "eligible program" means a federal, state, local, or private program or service that serves, assists, or otherwise benefits a child and is approved by the governor and the panel under guidelines developed under section 18 of this chapter. The term includes the following programs or services:
(1) Child care.
(2) Preschool, including special education preschool.
(3) Parent information, including parents as teachers programs.
(4) School age child care (commonly referred to as latch key) as described in IC 12-17-12-5 and IC 20-26-5-1(c), including latch key services for kindergarten students.
(5) Early identification and early intervention.
(6) Maternal and child nutrition.         (7) Health and screening.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-5
"Implementation grant"
Sec. 5. (a) As used in this chapter, "implementation grant" refers to a step ahead grant that is awarded to a step ahead county to provide financial assistance to eligible entities providing eligible programs.
(b) The term includes the use of available state appropriations and available federal funds, including federal funds received under the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-6
"Income eligibility guidelines"
Sec. 6. As used in this chapter, "income eligibility guidelines" refers to the income eligibility guidelines prescribed by the panel under section 18 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-7
"Panel"
Sec. 7. As used in this chapter, "panel" refers to the step ahead statewide panel established by section 14 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-8
"Parent"
Sec. 8. As used in this chapter, "parent" means an individual who has legal custody of a child.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-9
"Step ahead"
Sec. 9. As used in this chapter, "step ahead" refers to the step ahead comprehensive early childhood grant program established by section 11 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-10
"Step ahead county"
Sec. 10. As used in this chapter, "step ahead county" refers to a county in which an eligible entity has been awarded coordination and implementation grants. The term may include more than one (1) county as provided in section 18 of this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-11 Establishment of program; purpose; administration of Child Care and Development Block Grant; state funding
Sec. 11. (a) The step ahead comprehensive early childhood grant program is established to provide financial assistance and other incentives to eligible entities to implement, coordinate, and monitor eligible programs countywide.
(b) The division shall administer the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq. received by the division in accordance with the guidelines established by the panel under section 18 of this chapter.
(c) The panel shall use available state funds to the extent the general assembly makes an appropriation under this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-12
Unexpended money does not revert to general fund
Sec. 12. Unexpended money appropriated from the state general fund to carry out the purposes of this chapter does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-13
Goals of program
Sec. 13. The goals of step ahead are to:
(1) identify and recognize the various eligible programs available in each county at federal, state, local, and private levels;
(2) encourage coordination and cooperation among the eligible programs described in subdivision (1) and to discourage duplication of services;
(3) provide comprehensive eligible programs countywide that are accessible to all eligible children and affordable to the children's parents;
(4) recognize the specific service needs of and unique resources available to particular counties, develop statewide resource listings, and incorporate flexibility regarding the implementation of eligible programs;
(5) prevent or minimize the potential for developmental delay in children before the children reach the age of compulsory school attendance under IC 20-33-2;
(6) enhance certain federally funded eligible programs;
(7) strengthen the family unit through:
(A) encouragement of parental involvement in a child's development and education;
(B) prevention of disruptive employment conditions for parents who are employed; and
(C) enhancement of the capacity of families to meet the special needs of their children, including those children with disabilities;
(8) reduce the educational costs to society by reducing the need

for special education services after children reach school age;
(9) ensure that children with disabilities are integrated, when appropriate, into programs available to children who are not disabled; and
(10) ensure that every child who enrolls in kindergarten in Indiana has benefited since birth from eligible programs available under step ahead.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-14
Step ahead statewide panel; establishment; membership; chairperson
Sec. 14. (a) The step ahead statewide panel is established to implement the step ahead program.
(b) The panel consists of the following members:
(1) Six (6) members who:
(A) are appointed by and serve at the pleasure of the governor; and
(B) are selected from representatives of the following state agencies:
(i) Division of mental health and addiction.
(ii) State department of health.
(iii) The division.
(iv) Budget agency.
(v) Division of aging and rehabilitative services.
(vi) Department of education.
(vii) Executive staff of the lieutenant governor with knowledge in the area of employment and training programs.
(viii) Executive staff of the governor.
(2) Five (5) members who:
(A) are appointed by and serve at the pleasure of the governor;
(B) are representative of the private sector; and
(C) are knowledgeable in the field of early childhood development.
(3) Four (4) members who:
(A) are appointed by and serve at the pleasure of the state superintendent of public instruction; and
(B) are knowledgeable in early childhood education.
(4) One (1) member who:
(A) is appointed by and serves at the pleasure of the governor; and
(B) serves as the chairperson of the panel.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-15
Compensation of panel members
Sec. 15. (a) The members of the panel who are state employees are entitled to reimbursement for traveling expenses and other

expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the panel who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member who is not a state employee is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-16
Panel utilization of division personnel
Sec. 16. The panel may use the personnel employed by the division to assist the panel in implementing this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-17
Rules
Sec. 17. The panel may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-18
Panel powers and duties
Sec. 18. (a) The panel shall do the following:
(1) Establish guidelines to implement this chapter that comply with the regulations governing the distribution of the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq., including guidelines on the following:
(A) Subject to the requirements under sections 20 and 22 of this chapter, the content of the application and step ahead proposal.
(B) The types of early childhood programs that are eligible programs.
(C) Income eligibility guidelines for parents who are unable to afford the services provided by eligible entities.
(D) Subject to the availability of funds, a schedule for awarding coordination and implementation grants and the criteria used to award those grants under this chapter, including the following:
(i) The degree to which available eligible programs are coordinated within the county under the proposal.
(ii) The extent of community commitment to step ahead initiatives.
(iii) The relative need for the county to become a step ahead county.
(iv) The extent to which multiple eligible programs and

services are collocated throughout the county, including public schools.
(v) The extent to which the school corporations within the county cooperate in step ahead initiatives.
(vi) The quality reflected by comprehensive programming for preschool services and the commitment to consistent staff training opportunities.
(vii) The extent to which proposed eligible programs provide integrated programs for children with disabilities and children who are not disabled.
(E) Any limitations in the expenditure of step ahead grants.
(F) Requirements for grant recipients or the step ahead county coordinator to report on the implementation of the step ahead programs within the county.
(G) The distribution of federal funds, including the Child Care and Development Block Grant under 42 U.S.C. 9858 et seq., and other available funds to eligible programs.
(H) Any other pertinent matter.
(2) Develop minimum standards for eligible programs.
(3) Review each step ahead application for a coordination grant and each proposal for an implementation grant submitted by the convener.
(4) Approve those proposals that comply with this chapter.
(5) Conduct the assessments of step ahead programs under section 24 of this chapter.
(6) Monitor the overall implementation of step ahead, encourage the collaboration through the department of education's early childhood division to promote consistency in state efforts for young children, and report to the governor on the implementation of step ahead.
(7) Any other task to facilitate the implementation of step ahead.
(b) The panel may contract for services to assist in the implementation of the step ahead program.
(c) The panel may designate as a step ahead county and step ahead grant recipient more than one (1) county if the participating counties:
(1) are contiguous to each other; and
(2) agree to jointly comply with this chapter.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-19
Child care services bureau contracts; advance funding provisions
Sec. 19. Notwithstanding IC 4-13-2-20 and IC 12-8-10-7 and in addition to the authorization to enter into contracts for services under section 18(b) of this chapter, a contract issued by the division for programs administered by the bureau of child care services, including a contract for the administration of the programs authorized under IC 12-12.7-2 and this chapter, may include a provision for advance funding if the provision is not inconsistent with the terms of any applicable federal law or regulation and any of the following

conditions is met:
(1) The annual contract amount is at least fifty thousand dollars ($50,000) and the advance funding is not more than one-sixth (1/6) of the contract amount.
(2) The annual contract amount is less than fifty thousand dollars ($50,000) and the advance funding is not more than one-half (1/2) of the contract amount.
(3) The advance funding is in the form of interim payments, with subsequent reconciliation of the amounts paid under the contract and the cost of the services actually provided.
As added by P.L.1-2005, SEC.32. Amended by P.L.93-2006, SEC.12.

IC 12-17-19-20
Requirements for receipt of coordination grant
Sec. 20. In order for the eligible entities in a county to receive a coordination grant, the following must occur:
(1) One (1) convener located within the county must submit to the panel, on or before August 1 of a year and under an agreement by the eligible entities in the county, an application for a coordination grant that:
(A) designates a step ahead county coordinator to facilitate the development of the proposal;
(B) designates a fiscal agent to receive the coordination grant; and
(C) includes any other information required under the guidelines.
(2) Upon review of each application, the panel shall designate each step ahead county and shall award a coordination grant to the fiscal agent described in subdivision (1).
As added by P.L.1-2005, SEC.32.

IC 12-17-19-21
Receipt of coordination grant; development and submission of implementation proposal
Sec. 21. Upon receipt of a coordination grant, the step ahead county coordinator shall initiate the development of a detailed proposal to qualify for an implementation grant. The step ahead county coordinator shall submit the proposal to the panel on or before December 31 of the year in which the application is submitted.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-22
Implementation proposal; requirements
Sec. 22. The proposal submitted under section 21 of this chapter must comply with the following minimum requirements:
(1) Include a detailed description of the manner in which the eligible programs available within the county are to be implemented, coordinated, and monitored.
(2) Certify that each eligible entity shall request and obtain a

limited criminal history on each prospective employee hired by the eligible entity.
(3) Designate a fiscal agent to administer the implementation grant.
(4) Demonstrate how at least the following eligible programs may be offered, coordinated, and monitored within the entire county under an agreement with the providers of the following eligible programs:
(A) Preschool, including Head Start under 42 U.S.C. 9831 et seq., special education preschool, or developmental child care programs for preschool children.
(B) Child care programs.
(C) The Early and Periodic Screening, Diagnosis, and Treatment program under 42 U.S.C. 1396 et seq.
(D) Early intervention parent information programs.
(E) Individual family service plans.
(F) School age child care programs (commonly referred to as latch key programs).
(G) Student reading skills improvement grants under 20 U.S.C. 6361 et seq.
(H) Parental involvement programs.
(I) Child care programs aimed at serving children of teenage parents to encourage the teenage parents to graduate from high school or participate in vocational training.
(J) Vocational training programs for unemployed parents.
(K) Health, nutrition, and vaccination programs.
(L) State medical assistance services for eligible individuals under IC 12-15.
(5) Certify that the eligible programs described in subdivision (4) are provided at no cost to parents of children who qualify under the income eligibility guidelines and at an affordable or sliding fee for other parents.
(6) Describe the manner in which the implementation grant will be directed to and expended by eligible programs.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-23
Distribution of implementation grants; priority for continued state funding
Sec. 23. (a) The fiscal agent for the implementation grant may distribute the implementation grant received under this chapter in accordance with the approved proposal.
(b) If an eligible entity received state funds to implement an eligible program before becoming a step ahead eligible program, the eligible entity shall be given priority with regard to receiving continued state funding to implement the eligible program under this chapter with no break in continuity of service from the prior year.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-24 Assessment of programs and services
Sec. 24. (a) To evaluate the effectiveness of step ahead as the program relates to the step ahead goals listed in section 13 of this chapter, the panel shall employ the following assessment mechanisms:
(1) The step ahead county coordinator shall annually report to the panel on the development, quality, and appropriateness of the individual family service plans for children whose parents qualify under the income eligibility guidelines.
(2) The step ahead county coordinator shall annually report to the panel on the number of children who:
(A) are using step ahead services; and
(B) do not qualify under the income eligibility guidelines.
(3) The panel shall annually assess the results of any readiness program under IC 20-20-26 for students in kindergarten and grade 1 to determine whether children enrolling in school after benefiting from step ahead demonstrate greater readiness for learning. The department of education shall cooperate with the panel in this regard by assisting in defining the term "readiness" and supporting the evaluation based on knowledge and training in early childhood.
(4) Any other valid assessment technique or method approved by the panel.
(b) The panel shall implement a schedule for assessing step ahead programs, using prior evaluation results and techniques learned through the department of education's pilot preschool programs.
As added by P.L.1-2005, SEC.32.

IC 12-17-19-25
Developmental child care programs for preschool children
Sec. 25. (a) Each step ahead proposal must provide for the implementation of a preschool or developmental child care program for preschool children.
(b) The goals of the preschool or developmental child care program for preschool children are to:
(1) enhance the child's readiness for learning and facilitate the transition from home to school when the preschool child reaches the age of compulsory school attendance;
(2) identify developmental problems or concerns in preschool children and make referrals to the appropriate service providers or to provide the appropriate services;
(3) prevent disruptive employment conditions for parents who are employed; and
(4) ensure a continuity in access to step ahead programs as each preschool child nears the age of compulsory school attendance.
(c) To qualify for an implementation grant under this chapter for preschool or developmental child care programs for preschool children, the eligible entity implementing a preschool or developmental child care program for preschool children must demonstrate cooperation with the following programs within the

county:
(1) Public schools, particularly those public schools that provide preschool or special education preschool services.
(2) Head Start programs under 42 U.S.C. 9831 et seq.
(3) Infants and toddlers with disabilities programs under IC 12-12.7-2.
(4) County health department programs.
(5) Private industry council programs.
(6) Women, Infants, and Children (WIC) programs under 42 U.S.C. 1786 et seq.
(7) Community mental retardation and mental health centers that provide services to preschool children with disabilities.
(8) The county office of family and children.
(9) Consumer representation groups.
As added by P.L.1-2005, SEC.32. Amended by P.L.93-2006, SEC.13.






ARTICLE 17.2. DAY CARE REGULATION

CHAPTER 1. APPLICABILITY

IC 12-17.2-1-1
Application of article
Sec. 1. This article does not apply to the following:
(1) A child care center or child care home licensed or operated by any of the following:
(A) Programs for children in grades kindergarten through 12 that are operated under the authority of the department of education or that are operated with the assistance of the department of education.
(B) The division of mental health and addiction.
(C) The state department of health.
(D) The department of correction.
(2) A county jail or detention center.
As added by P.L.1-1993, SEC.141. Amended by P.L.215-2001, SEC.50.



CHAPTER 2. GENERAL POWERS AND DUTIES OF THE DIVISION

IC 12-17.2-2-1 Version a
Duties of division
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 1. The division shall perform the following duties:
(1) Administer the licensing and monitoring of child care centers or child care homes in accordance with this article.
(2) Ensure that a national criminal history background check of the applicant is completed through the state police department under IC 10-13-3-39 before issuing a license.
(3) Ensure that a criminal history background check of a child care ministry applicant for registration is completed before registering the child care ministry.
(4) Provide for the issuance, denial, suspension, and revocation of licenses.
(5) Cooperate with governing bodies of child care centers and child care homes and their staffs to improve standards of child care.
(6) Prepare at least biannually a directory of licensees with a description of the program capacity and type of children served that will be distributed to the legislature, licensees, and other interested parties as a public document.
(7) Deposit all license application fees collected under section 2 of this chapter in the child care fund.
(8) Require each child care center or child care home to record proof of a child's date of birth before accepting the child. A child's date of birth may be proven by the child's original birth certificate or other reliable proof of the child's date of birth, including a duly attested transcript of a birth certificate.
(9) Provide an Internet site through which members of the public may obtain the following information:
(A) Information concerning violations of this article by a licensed child care provider, including:
(i) the identity of the child care provider;
(ii) the date of the violation; and
(iii) action taken by the division in response to the violation.
(B) Current status of a child care provider's license.
(C) Other relevant information.
The Internet site may not contain the address of a child care home or information identifying an individual child. However, the site may include the county and ZIP code in which a child care home is located.
(10) Provide or approve training concerning safe sleeping practices for children to:
(A) a provider who operates a child care program in the provider's home as described in IC 12-17.2-3.5-5(b); and             (B) a child care home licensed under IC 12-17.2-5;
including practices to reduce the risk of sudden infant death syndrome.
As added by P.L.1-1993, SEC.141. Amended by P.L.12-1994, SEC.6; P.L.241-2003, SEC.5; P.L.162-2005, SEC.1; P.L.16-2006, SEC.1.

IC 12-17.2-2-1 Version b
Duties of division
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 1. The division shall perform the following duties:
(1) Administer the licensing and monitoring of child care centers or child care homes in accordance with this article.
(2) Ensure that a national criminal history background check of the applicant is completed through the state police department under IC 10-13-3-39 before issuing a license.
(3) Ensure that a criminal history background check of a child care ministry applicant for registration is completed before registering the child care ministry.
(4) Provide for the issuance, denial, suspension, and revocation of licenses.
(5) Cooperate with governing bodies of child care centers and child care homes and their staffs to improve standards of child care.
(6) Prepare at least biannually a directory of licensees with a description of the program capacity and type of children served that will be distributed to the legislature, licensees, and other interested parties as a public document.
(7) Deposit all license application fees collected under section 2 of this chapter in the division of family resources child care fund established by IC 12-17.2-2-3.
(8) Require each child care center or child care home to record proof of a child's date of birth before accepting the child. A child's date of birth may be proven by the child's original birth certificate or other reliable proof of the child's date of birth, including a duly attested transcript of a birth certificate.
(9) Provide an Internet site through which members of the public may obtain the following information:
(A) Information concerning violations of this article by a licensed child care provider, including:
(i) the identity of the child care provider;
(ii) the date of the violation; and
(iii) action taken by the division in response to the violation.
(B) Current status of a child care provider's license.
(C) Other relevant information.
The Internet site may not contain the address of a child care home or information identifying an individual child. However, the site may include the county and ZIP code in which a child care home is located.         (10) Provide or approve training concerning safe sleeping practices for children to:
(A) a provider who operates a child care program in the provider's home as described in IC 12-17.2-3.5-5(b); and
(B) a child care home licensed under IC 12-17.2-5;
including practices to reduce the risk of sudden infant death syndrome.
As added by P.L.1-1993, SEC.141. Amended by P.L.12-1994, SEC.6; P.L.241-2003, SEC.5; P.L.162-2005, SEC.1; P.L.16-2006, SEC.1; P.L.145-2006, SEC.91.

IC 12-17.2-2-1.5
Child care center or child care home reports of children enrolled; parental consent to submission of information
Sec. 1.5. (a) The division shall require all child care centers or child care homes to submit a report containing the names and birth dates of all children who are enrolled in the child care center or child care home within three (3) months from the date the child care center or child care home accepts its first child, upon receiving the consent of the child's parent, guardian, or custodian as required under subsection (b). The division shall require all child care centers and child care homes that receive written consent as described under subsection (b) to submit a monthly report of the name and birth date of each additional child who has been enrolled in or withdrawn from the child care center or child care home during the preceding thirty (30) days.
(b) The division shall require all child care centers or child care homes to request whether the child's parent, guardian, or custodian desires the center or home to include the child's name and birth date in the reports described under subsection (a) before enrolling the child in the center or home. No child's name or birth date may be included on the report required under subsection (a) without the signed consent of the child's parent, guardian, or custodian. The consent form must be in the following form:
"I give my permission for _____________________ (name of day care center or home) to report the name and birth date of my child or children to the division of family resources pursuant to IC 12-17.2-2-1.5.
Name of child ____________________________________
Birth date _______________________________________
Signature of parent, guardian, or custodian
_______________________________________________
Date ____________________________________________"
(c) The division shall submit a monthly report of the information provided under subsection (a) to the Indiana clearinghouse on missing children established under IC 10-13-5.
(d) The division shall require that a person who transports children who are in the care of the child care center on a public highway (as defined in IC 9-25-2-4) within or outside Indiana in a vehicle designed and constructed for the accommodation of more

than ten (10) passengers must comply with the same requirements set forth in IC 20-27-9-12 for a public elementary or secondary school or a preschool operated by a school corporation.
As added by P.L.12-1994, SEC.7. Amended by P.L.278-2001, SEC.1; P.L.2-2003, SEC.41; P.L.1-2005, SEC.135; P.L.145-2006, SEC.92.

IC 12-17.2-2-2
Powers of division
Sec. 2. The division may do the following:
(1) Prescribe forms for reports, statements, notices, and other documents required by this article or by the rules adopted under this article.
(2) Increase public awareness of this article and the rules adopted under this article by preparing and publishing manuals and guides explaining this article and the rules adopted under this article.
(3) Facilitate compliance with and enforcement of this article through the publication of materials under subdivision (2).
(4) Prepare reports and studies to advance the purpose of this article.
(5) Seek the advice and recommendations of state agencies whose information and knowledge would be of assistance in writing, revising, or monitoring rules developed under this article. These agencies, including the office of the attorney general, state department of health, division of mental health and addiction, bureau of criminal identification and investigation, and fire prevention and building safety commission, shall upon request supply necessary information to the division.
(6) Make the directory of licensees available to the public for a charge not to exceed the cost of reproducing the directory.
(7) Charge a reasonable processing fee for each license application and renewal as follows:
(A) For a child care center license, a fee of two dollars ($2) per licensed child capacity.
(B) For a child care center new inquiry application packet, a fee not to exceed five dollars ($5).
(C) For a child care home license new inquiry application packet, a fee not to exceed five dollars ($5).
(D) For a child care home annual inspection, a fee not to exceed twenty-five dollars ($25).
(8) Exercise any other regulatory and administrative powers necessary to carry out the functions of the division.
As added by P.L.1-1993, SEC.141. Amended by P.L.215-2001, SEC.51.

IC 12-17.2-2-3
Division of family resources child care fund
Sec. 3. (a) The division of family resources child care fund is established for the purpose of providing training and facilitating

compliance with and enforcement of this article. The fund shall be administered by the division.
(b) The fund consists of the fees and civil penalties collected under this article.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.93.

IC 12-17.2-2-4
Child care center licensing and inspection rules
Sec. 4. (a) The division shall adopt rules under IC 4-22-2 concerning the licensing and inspection of child care centers and child care homes after consultation with the following:
(1) State department of health.
(2) Fire prevention and building safety commission.
(3) The board.
(b) The rules adopted under subsection (a) shall be applied by the division and state fire marshal in the licensing and inspection of applicants for a license and licensees under this article.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-5
Child care ministry inspection rules
Sec. 5. (a) The division shall adopt rules under IC 4-22-2 to govern the inspection of child care ministries under this article. The rules must provide standards for sanitation.
(b) A child care ministry shall comply with rules established by the division for child care ministries.
As added by P.L.1-1993, SEC.141. Amended by P.L.159-1995, SEC.1.

IC 12-17.2-2-5.5
Administrative rules and policy statements
Sec. 5.5. (a) Notwithstanding IC 12-7-2-149.1, as used in this section, "provider" means a person who provides child care under this article.
(b) When the division adopts an administrative rule or a policy statement to administer this article, the division shall make the administrative rule or policy statement available to the public upon request.
(c) When the division adopts an administrative rule or a policy statement to administer this article, the administrative rule or policy statement must specifically identify the type of provider to which the

administrative rule or policy statement applies.
(d) When the division provides information to the public concerning an administrative rule or a policy statement adopted by the division, each document provided must specifically identify the type of provider to which the administrative rule or policy statement applies.
As added by P.L.19-2003, SEC.2. Amended by P.L.241-2003, SEC.4.

IC 12-17.2-2-6
Monitoring of licensed entities
Sec. 6. (a) The division shall monitor entities licensed under this article for the continued compliance with this article and the rules adopted by the division.
(b) The division shall conduct monitoring activities that include onsite inspections, record reading, observation, and interviewing.
(c) The division shall conduct an onsite licensing study at least one (1) time a year in announced or unannounced visits.
(d) The division is entitled to access to the premises, personnel, children in care, and records, including case records, foster care records, personnel files, corporate and fiscal records, and board minutes. Access shall also be provided to personnel from other state agencies or other persons who provide inspections at the request of the division.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-7
Investigation of complaints
Sec. 7. The division shall investigate complaints to determine possible noncompliance with the rules adopted by the division. The licensee is entitled to add comments concerning a complaint to the licensing file. The division shall consider all formal complaints against a licensee before a license may be renewed.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-8
Licensure exemptions
Sec. 8. The division shall exempt from licensure the following programs:
(1) A program for children enrolled in grades kindergarten through 12 that is operated by the department of education or a public or private school.
(2) A program for children who become at least three (3) years of age as of December 1 of a particular school year (as defined in IC 20-18-2-17) that is operated by the department of education or a public or private school.
(3) A nonresidential program for a child that provides child care for less than four (4) hours a day.
(4) A recreation program for children that operates for not more than ninety (90) days in a calendar year.
(5) A program whose primary purpose is to provide social,

recreational, or religious activities for school age children, such as scouting, boys club, girls club, sports, or the arts.
(6) A program operated to serve migrant children that:
(A) provides services for children from migrant worker families; and
(B) is operated during a single period of less than one hundred twenty (120) consecutive days during a calendar year.
(7) A child care ministry registered under IC 12-17.2-6.
(8) A child care home if the provider:
(A) does not receive regular compensation;
(B) cares only for children who are related to the provider;
(C) cares for less than six (6) children, not including children for whom the provider is a parent, stepparent, guardian, custodian, or other relative; or
(D) operates to serve migrant children.
(9) A child care program operated by a public or private secondary school that:
(A) provides day care on the school premises for children of a student or an employee of the school;
(B) complies with health, safety, and sanitation standards as determined by the division under section 4 of this chapter for child care centers or in accordance with a variance or waiver of a rule governing child care centers approved by the division under section 10 of this chapter; and
(C) substantially complies with the fire and life safety rules as determined by the state fire marshal under rules adopted by the division under section 4 of this chapter for child care centers or in accordance with a variance or waiver of a rule governing child care centers approved by the division under section 10 of this chapter.
(10) A school age child care program (commonly referred to as a latch key program) established under IC 20-26-5-2 that is operated by:
(A) the department of education;
(B) a public or private school; or
(C) a public or private organization under a written contract with:
(i) the department of education; or
(ii) a public or private school.
As added by P.L.1-1993, SEC.141. Amended by P.L.61-1993, SEC.8; P.L.136-1993, SEC.6; P.L.2-1995, SEC.50; P.L.50-2001, SEC.1; P.L.1-2005, SEC.136.

IC 12-17.2-2-9
Migrant children's programs
Sec. 9. (a) A program operated to serve migrant children that is exempted under section 8(6) of this chapter and is certified by the United States Department of Health and Human Services shall be:
(1) granted a provisional license by the division, for a limited

period not to exceed one (1) year and that is subject to review every three (3) months, if the division determines that the program reasonably complies with the rules adopted by the division; and
(2) inspected by the division of fire and building safety.
(b) The division and the fire prevention and building safety commission shall adopt rules under IC 4-22-2 that apply only to programs operated to serve migrant children that take into consideration the fact that the programs:
(1) operate in donated space;
(2) provide services for children from migrant worker families; and
(3) are operated during a single period of less than one hundred twenty (120) consecutive days during a calendar year.
(c) This section does not prohibit a program operated to serve migrant children from applying for a license under this article.
As added by P.L.1-1993, SEC.141. Amended by P.L.1-2006, SEC.192.

IC 12-17.2-2-10
Variances and waivers
Sec. 10. (a) The division may grant a variance or waiver of a rule governing child care centers, or child care homes. A variance or waiver granted under this section must promote statewide practices and must protect the rights of persons affected by this article.
(b) The division may grant a variance to a rule if an applicant for a license or a licensee under this chapter does the following:
(1) Submits to the division a written request for the variance in the form and manner specified by the division.
(2) Documents that compliance with an alternative method of compliance approved by the division will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the variance, as determined by the division.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the division. Noncompliance constitutes the violation of a rule of the division and may be the basis for revoking the variance.
(d) The division may grant a waiver of a rule if an applicant for a license or a licensee under this chapter does the following:
(1) Submits to the division a written request for the waiver in the form and manner specified by the division.
(2) Documents that compliance with the rule specified in the application for the waiver will create an undue hardship on the applicant for the waiver, as determined by the division.
(3) Documents that the applicant for the waiver will be in substantial compliance with the rules adopted by the division after the waiver is granted, as determined by the division.
(4) Documents that noncompliance with the rule specified in the application for a waiver will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for

the waiver, as determined by the division.
(e) Except for a variance or waiver of a rule governing child care homes, a variance or waiver of a rule under this section that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission is not effective until the variance or waiver is approved by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.7; P.L.2-1995, SEC.51; P.L.145-2006, SEC.94.

IC 12-17.2-2-11
Expiration of variances and waivers
Sec. 11. A waiver or variance granted under section 10 of this chapter and a waiver or variance renewed under section 12 of this chapter expires on the earlier of the following:
(1) The date when the license affected by the waiver or variance expires.
(2) The date set by the division for the expiration of the waiver or variance.
(3) The occurrence of the event set by the division for the expiration of the waiver or variance.
(4) Two (2) years after the date that the waiver or variance becomes effective.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-2-12
Renewal of variances and waivers
Sec. 12. (a) If the division determines that a waiver or variance expiring under section 11 of this chapter will continue to serve the public interest, the division may do the following:
(1) Renew the waiver or variance without modifications.
(2) Renew and modify the waiver or variance as needed to promote statewide practices and to protect the rights of persons affected by this article.
(b) Before taking an action under subsection (a), the division may require a licensee under this article to do the following:
(1) Apply for the renewal of a waiver or variance on the form specified by the division.
(2) Provide the information required by the division.
(c) Except for a waiver or variance of a rule governing child care homes or foster homes, before taking an action under subsection (a), the division must obtain the approval of the fire prevention and building safety commission for the action if either of the following occurs:
(1) The fire prevention and building safety commission substantially changes a building rule or fire safety rule affected by the waiver or variance after the date the commission last approved the waiver or variance.
(2) The division substantially modifies any part of a waiver or variance that conflicts with a building rule or fire safety rule

adopted by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.8.

IC 12-17.2-2-13
Revocation of variances and waivers
Sec. 13. (a) If a licensee under this article violates a condition of a waiver or variance under this chapter, the division may issue an order revoking the waiver or variance before the waiver or variance expires under section 11 of this chapter.
(b) If the waiver or variance is revoked under subsection (a), the licensee is entitled to notice and an opportunity for a hearing as provided under this article.
As added by P.L.1-1993, SEC.141.



CHAPTER 3. REPEALED



CHAPTER 3.1. REPEALED



CHAPTER 3.2. COMMITTEE ON CHILD CARE

IC 12-17.2-3.2-1
"Committee"
Sec. 1. As used in this chapter, "committee" refers to the committee on child care established by section 2 of this chapter.
As added by P.L.107-2005, SEC.2.

IC 12-17.2-3.2-2
Committee on child care established; members
Sec. 2. (a) The committee on child care is established.
(b) The committee consists of the following voting members:
(1) Two (2) members of the house of representatives appointed by the speaker of the house of representatives. Members appointed under this subdivision may not be members of the same political party.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate. Members appointed under this subdivision may not be members of the same political party.
(3) The director of the division of family resources or the director's designee.
(4) The commissioner of the department of workforce development or the commissioner's designee.
(5) One (1) individual who holds a degree in the study of early childhood development.
(6) One (1) administrator of an elementary school.
(7) One (1) individual who operates or administers a Head Start program.
(8) One (1) individual who operates or administers a child care center.
(9) One (1) individual who operates or administers a class I child care home.
(10) One (1) individual who operates or administers a class II child care home.
(11) One (1) individual who operates or administers a child care ministry.
(12) One (1) individual who operates or administers an after school care program.
(13) One (1) individual who operates or administers child care in an employer offered setting.
(14) One (1) individual who is a consumer of child care and who does not operate or administer a child care program.
(15) The state fire marshal or the state fire marshal's designee.
(c) The president pro tempore of the senate shall appoint the members listed in subsection (b)(5), (b)(8), (b)(9), (b)(12), and (b)(14). In making the appointments, the president pro tempore of the senate shall attempt to appoint individuals that represent both rural and urban areas. The president pro tempore of the senate shall appoint a member described in subsection (b)(2) as chairperson of

the committee in 2006.
(d) The speaker of the house of representatives shall appoint the members listed in subsections (b)(6), (b)(7), (b)(10), (b)(11), and (b)(13). In making the appointments, the speaker of the house of representatives shall attempt to appoint individuals that represent both rural and urban areas. The speaker of the house of representatives shall appoint a member described in subsection (b)(1) as chairperson of the committee in 2005.
As added by P.L.107-2005, SEC.2. Amended by P.L.145-2006, SEC.95.

IC 12-17.2-3.2-3
Operation of committee
Sec. 3. The committee shall operate under the policies governing study committees adopted by the legislative council. However, the committee shall meet throughout the year at the call of the chairperson, except when the general assembly is in session.
As added by P.L.107-2005, SEC.2.

IC 12-17.2-3.2-4
Votes to take action
Sec. 4. The affirmative votes of a majority of the voting members appointed to the committee are required for the committee to take action on any measure, including final reports.
As added by P.L.107-2005, SEC.2.

IC 12-17.2-3.2-5
Program of study; reporting recommendations
Sec. 5. (a) The committee shall:
(1) study the system of child care regulation; and
(2) report and make recommendations concerning the system of child care regulation to the legislative council not later than:
(A) October 31, 2005; and
(B) October 31, 2006.
(b) The committee's recommendations under subsection (a) must further the following child care regulation purposes:
(1) To provide support for families in need of reliable, high quality child care.
(2) To encourage and support high quality child care providers.
(3) To allow for a variety of methods of child care provision and allow each family to determine the method preferred for the family's children.
(4) To access available and affordable child care by parents.
(5) To encourage the state to access all available federal funds for child care.
(c) The committee's program of study must include consideration of the following:
(1) The effect of child care and child care regulation on families.
(2) Encouragement of high quality child care through

committee assessment and recommendation of nationally recognized child care provider quality accreditation organizations.
(3) A review of child care models from other states.
(4) Ensuring the safety of the child.
(5) Any need for reorganization and refocusing of governmental agencies responsible for regulation of child care.
(6) Parental rights.
(d) The report required under subsection (a)(2) must include recommendations concerning:
(1) continued legislative monitoring of child care regulation by the committee or another legislative committee; and
(2) any amendment to the system of child care regulation that the committee determines is necessary.
As added by P.L.107-2005, SEC.2.

IC 12-17.2-3.2-6
Expiration
Sec. 6. This chapter expires November 1, 2006.
As added by P.L.107-2005, SEC.2.



CHAPTER 3.5. ELIGIBILITY OF CHILD CARE PROVIDER TO RECEIVE REIMBURSEMENT THROUGH VOUCHER PROGRAM

IC 12-17.2-3.5-1
Applicability of chapter
Sec. 1. (a) This chapter applies to all child care providers regardless of whether a provider is required to be licensed or registered under this article. However, a child care provider that is licensed under IC 12-17.2-4 or IC 12-17.2-5 is considered to be in compliance with this chapter.
(b) If a school age child care program that is:
(1) described in IC 12-17.2-2-8(10); and
(2) located in a school building;
is determined to be in compliance with a requirement of this chapter by another state regulatory authority, the school age child care program is considered to be in compliance with the requirement under this chapter.
As added by P.L.247-2001, SEC.3. Amended by P.L.18-2003, SEC.8; P.L.16-2006, SEC.2.



CHAPTER 4. REGULATION OF CHILD CARE CENTERS

IC 12-17.2-4-1
Operation of center without proper licensure; prohibition
Sec. 1. (a) A person may not operate a child care center without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child care center without a license issued under this article.
(c) A person may not operate a child care center where:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.9.



CHAPTER 5. REGULATION OF CHILD CARE HOMES

IC 12-17.2-5-1
Operation of home without proper licensure; prohibition
Sec. 1. (a) A person may not operate a child care home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child care home without a license issued under this article.
(c) A person may not operate a child care home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.16.

IC 12-17.2-5-2
Consultation with fire prevention and building safety commission
Sec. 2. The fire prevention and building safety commission must provide consultation regarding the licensure of child care homes to the division upon request.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-3
Applying for licenses
Sec. 3. (a) An applicant must apply for a child care home license on forms provided by the division.
(b) An applicant must submit the required information as part of the application.
(c) An applicant must submit with the application a statement attesting that the applicant has not been:
(1) convicted of:
(A) a felony;
(B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) a misdemeanor for operating a child care home without a license under section 35 of this chapter; and
(2) charged with:
(A) a felony;
(B) a misdemeanor relating to the health or safety of children;
(C) a misdemeanor for operating a child care center without a license under IC 12-17.2-4-35; or
(D) a misdemeanor for operating a child care home without a license under section 35 of this chapter;
during the pendency of the application.     (d) An applicant must submit the necessary information, forms, or consents for the division to:
(1) conduct a criminal history check on the applicant's spouse; and
(2) obtain a national criminal history background check on the applicant through the state police department under IC 10-13-3-39.
(e) An applicant must do the following:
(1) Conduct a criminal history check of the applicant's:
(A) employees;
(B) volunteers; and
(C) household members who are:
(i) at least eighteen (18) years of age; or
(ii) less than eighteen (18) years of age but have previously been waived from juvenile court to adult court.
(2) Maintain records of each criminal history check.
As added by P.L.1-1993, SEC.141. Amended by P.L.61-1993, SEC.11; P.L.136-1993, SEC.15; P.L.109-2002, SEC.10; P.L.241-2003, SEC.13; P.L.145-2006, SEC.100.

IC 12-17.2-5-3.5
Drug testing
Sec. 3.5. (a) A child care home shall, at no expense to the state, maintain and make available to the division upon request a copy of drug testing results for:
(1) the provider;
(2) an individual who resides with the provider and who is at least eighteen (18) years of age; and
(3) an individual who:
(A) is employed; or
(B) volunteers;
as a caregiver at the child care home.
The drug testing results for an individual described in subdivision (3) must be obtained before the individual is employed or allowed to volunteer as a caregiver.
(b) A child care home shall maintain a written policy specifying the following:
(1) That the:
(A) use of:
(i) tobacco;
(ii) alcohol; or
(iii) a potentially toxic substance in a manner other than the substance's intended purpose; and
(B) use or possession of an illegal substance;
is prohibited in the child care home when child care is being provided.
(2) That drug testing of individuals who serve as caregivers at the child care home will be:
(A) performed based on a protocol established or approved by the division; and             (B) required if an individual is suspected of noncompliance with the requirements specified under subdivision (1).
(c) If:
(1) the drug testing results obtained under subsection (a) or (b) indicate the presence of a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), or (b)(1)(B); or
(2) an individual refuses to submit to a drug test;
the child care home shall immediately suspend or terminate the individual's employment or volunteer service.
(d) A child care home that suspends an individual described in subsection (c) shall maintain a written policy providing for reinstatement of the individual following rehabilitation and drug testing results that are negative for a prohibited substance described in subsection (b)(1)(A)(ii), (b)(1)(A)(iii), or (b)(1)(B).
(e) Drug testing results obtained under this section are confidential and may not be disclosed for any purpose other than the purpose described in this section.
(f) A child care home that does not comply with this section is subject to:
(1) denial of an application for a license; or
(2) suspension or revocation of a license issued;
under this chapter.
As added by P.L.18-2003, SEC.29. Amended by P.L.6-2004, SEC.4; P.L.16-2006, SEC.5.

IC 12-17.2-5-4
Grounds for denial of license applications
Sec. 4. (a) The following constitute sufficient grounds for a denial of a license application:
(1) A determination by the department of child services established by IC 31-25-1-1 of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the applicant;
(B) an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant; or
(C) a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant.
(2) A criminal conviction of the applicant, an employee of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant, a volunteer of the applicant who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the applicant, or a member of the applicant's household, of any of the following:
(A) A felony.
(B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under IC 12-17.2-4-35.             (D) A misdemeanor for operating a child care home without a license under section 35 of this chapter.
(3) A determination by the division that the applicant made false statements in the applicant's application for licensure.
(4) A determination by the division that the applicant made false statements in the records required by the division.
(5) A determination by the division that the applicant previously operated a:
(A) child care center without a license under IC 12-17.2-4; or
(B) child care home without a license under this chapter.
(b) Notwithstanding subsection (a)(2), if:
(1) a license application is denied due to a criminal conviction of:
(A) an employee or a volunteer of the applicant; or
(B) a member of the applicant's household; and
(2) the division determines that the:
(A) employee or volunteer has been dismissed by the applicant; or
(B) member of the applicant's household is no longer a member of the applicant's household;
the criminal conviction of the former employee, former volunteer, or former member does not require denial of a license application.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.17; P.L.1-1997, SEC.69; P.L.109-2002, SEC.11; P.L.146-2006, SEC.7.

IC 12-17.2-5-5
Incomplete applications
Sec. 5. The division may not act on an incomplete application. The division shall return an incomplete application with a notation as to omissions. The return of an incomplete application shall be without prejudice.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-6
Investigation of applicants
Sec. 6. The division shall investigate a person seeking licensure to determine whether the person is in compliance with this article. The investigation shall be conducted any time the home is in operation in announced or unannounced visits. Activities may include onsite inspections, record reading, observation, and interviewing. The division may require that evidence of compliance with the rules be presented in a form and manner specified in the rules.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-6.3
Class I child care home
Sec. 6.3. (a) To qualify for a license to operate a class I child care

home under this chapter, a person must do the following:
(1) Provide documentation to the division that the licensee has received a high school diploma or a high school equivalency certificate as described in IC 12-14-5-2.
(2) Provide documentation to the division that the licensee:
(A) has completed;
(B) is enrolled in; or
(C) agrees to complete within the next three (3) years;
a child development associate credential program or a similar program approved by the division.
(3) Complete the training course taught or approved by the division concerning safe sleeping practices for a child within the person's care as described in IC 12-17.2-2-1(10).
The division may grant a waiver or variance of the requirement under subdivision (2).
(b) A class I child care home may serve a school age child during a break in the school year that exceeds four (4) weeks if the following conditions are met:
(1) The school age child:
(A) was in the home part time during the four (4) months preceding the break; or
(B) has a sibling attending the child care home.
(2) The child care home meets the following requirements:
(A) Provides at least thirty-five (35) square feet for each child.
(B) Maintains the child to staff ratio required under rules adopted by the division for each age group of children in attendance.
(C) Provides age appropriate toys, games, equipment, and activities for each age group of children enrolled.
(D) If the licensee does not reside in the child care home, the child care home has:
(i) at least two (2) exits that comply with the exit requirements for an E-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission; and
(ii) an illuminated exit sign over each required exit or emergency lighting for each required exit.
(3) The licensee for the child care home has maintained a class I child care home license for at least twelve (12) children:
(A) for at least one (1) year; and
(B) without any citations for noncompliance.
As added by P.L.247-2001, SEC.8. Amended by P.L.162-2005, SEC.3.

IC 12-17.2-5-6.5
Qualification for licensure of class II child care home
Sec. 6.5. (a) To qualify for a license to operate a class II child care home under this chapter, a person must do the following:
(1) Provide all child care services on the first story of the child

care home unless the class II child care home meets the exceptions to the first story requirements contained in the Indiana building code adopted by the fire prevention and building safety commission in effect at the time the class II child care home provider applies for licensure.
(2) Provide a smoke detection system that is:
(A) hard wired to the building's electrical system; and
(B) wired in a manner that activates all of the detector devices in the building when one (1) detector device is activated.
(3) Provide a fire extinguisher in each room that is used to provide child care services.
(4) Meet:
(A) the exit requirements for an E-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission, except for any illumination requirements, in effect at the time the class II child care home provider initially applies for licensure; and
(B) the illumination requirements established in section 6.3(b)(2)(D) of this chapter.
(5) Provide a minimum of thirty-five (35) square feet for each child.
(6) Conduct fire drills required under article 37 of the Indiana fire prevention code adopted by the fire prevention and building safety commission in effect at the time the class II child care home provider applies for licensure.
(7) Apply for a license before July 1, 1996, or after June 30, 2001.
(8) Comply with rules adopted by the division of family resources for class II child care homes.
(9) Complete the training course taught or approved by the division concerning safe sleeping practices for a child within the person's care as described in IC 12-17.2-2-1(10).
(b) To qualify for a license to operate a class II child care home under this chapter, a person, before applying for the license, must have:
(1) a class I child care home license; or
(2) at least one (1) year of experience as a caregiver in a child care home or child care center.
As added by P.L.136-1993, SEC.18. Amended by P.L.106-1996, SEC.2; P.L.247-2001, SEC.9; P.L.162-2005, SEC.4; P.L.145-2006, SEC.101.

IC 12-17.2-5-7
Issuance of licenses
Sec. 7. The division shall issue a license to a person who meets all of the license requirements when an investigation shows the applicant to be in compliance under this article.
As added by P.L.1-1993, SEC.141.
IC 12-17.2-5-7.5
License indication of class I or II child care home; sanctions for noncompliance with number of children or requirements of home within class
Sec. 7.5. (a) The license issued to a person for the operation of a child care home under section 7 of this chapter shall indicate whether the child care home is licensed as a class I child care home or a class II child care home.
(b) A person who:
(1) holds a license to operate a class I child care home; and
(2) at any time serves a number of children greater than the number allowed under IC 12-7-2-33.7;
is subject to sanctions under section 33 of this chapter, a civil penalty under section 34 of this chapter, and the criminal penalty set forth in section 35 of this chapter.
(c) A person who:
(1) holds a license to operate a class II child care home; and
(2) at any time:
(A) serves a number of children greater than the number allowed under IC 12-7-2-33.8; or
(B) fails to comply with the requirements for class II child care homes set forth in section 6.5 of this chapter;
is subject to sanctions under section 33 of this chapter, a civil penalty under section 34 of this chapter, and the criminal penalty set forth in section 35 of this chapter.
As added by P.L.136-1993, SEC.19.

IC 12-17.2-5-8
Eligibility for waivers and variances
Sec. 8. A child care home may be eligible to receive a waiver or variance from the requirements of this chapter by complying with IC 12-17.2-2-10.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-9
Denial of licenses
Sec. 9. (a) The division shall deny a license when an applicant fails to meet the requirements for a license.
(b) The division shall send written notice by certified mail that the application has been denied and give the reasons for the denial.
(c) An administrative hearing concerning the denial of a license shall be provided upon written request by the applicant. The request must be made within thirty (30) calendar days after receiving the written notice under subsection (b).
(d) The administrative hearing shall be held within sixty (60) calendar days after receiving the written request.
(e) The administrative hearing shall be held in accordance with IC 4-21.5-3.
(f) The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing. As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-10
Delegation of investigations; issuance or notification of denial of licenses; supervision and monitoring
Sec. 10. (a) The division may delegate the investigation of child care homes to a person. The person is responsible for completing a child care home licensing study that shows substantial compliance with child care rules and is the basis of a recommendation for licensure to the division.
(b) The division shall issue the license or notify the person if a license is not to be issued, giving the reasons for the denial.
(c) After licensure, the person shall supervise and monitor the child care home in relation to the rules for licensure and shall recommend subsequent licensing and enforcement actions.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-11
Investigation of unlicensed premises
Sec. 11. The division shall investigate any premises that the division has reason to believe are being used for child care without a license in circumstances where a license is required.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-12
Expiration, transferability, display, and renewal of licenses; other information
Sec. 12. (a) A license for a child care home expires two (2) years after the date of issuance, unless revoked, modified to a probationary or suspended status, or voluntarily returned.
(b) A license issued under this chapter:
(1) is not transferable;
(2) applies only to the licensee and the location stated in the application; and
(3) remains the property of the division.
(c) A current license shall be publicly displayed.
(d) When a licensee submits a timely application for renewal, the current license shall remain in effect until the division issues a license or denies the application.
(e) A licensee shall publicly display and make available, as a handout, written documentation of:
(1) any changes in the status of the licensee's license; and
(2) a telephone number and an Internet site where information may be obtained from the division regarding:
(A) the current status of the licensee's license;
(B) any complaints filed with the division concerning the licensee; and
(C) violations of this article by the licensee; and
(3) a telephone number of the office of the Indiana child care resource and referral program of the county in which the child

care home is located.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.14.

IC 12-17.2-5-13
Provisional licenses
Sec. 13. (a) The division may grant a provisional license to an applicant who is not able to demonstrate compliance with a rule because the child care home is not in full operation.
(b) The provisional license shall be granted for not more than one (1) year and is subject to review every three (3) months.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-14
Probationary licenses
Sec. 14. (a) The division may grant a probationary license to a licensee who is temporarily unable to comply with a rule if:
(1) the noncompliance does not present an immediate threat to the health and well-being of the children;
(2) the licensee files a plan with the division to correct the areas of noncompliance within the probationary period; and
(3) the division approves the plan.
(b) A probationary license is valid for not more than six (6) months. The division may extend a probationary license for one (1) additional period of six (6) months.
(c) An existing license is invalidated when a probationary license is issued.
(d) At the expiration of the probationary license, the division shall reinstate the original license to the end of the original term of the license, issue a new license, or revoke the license.
(e) Upon receipt of a probationary license, the licensee shall return to the division the previously issued license.
(f) The division shall:
(1) upon issuing a probationary license under this section, provide written notice to the licensee that the division will provide the notice required under subdivision (2); and
(2) not more than seven (7) days after issuing a probationary license under this section, publish notice under IC 5-3-1 and provide written notice to the parent or guardian of each child enrolled in the child care home of the:
(A) issuance of the probationary license; and
(B) reason for the issuance of the probationary license.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.15.

IC 12-17.2-5-15
Inspections
Sec. 15. The division shall do the following:
(1) Make annual onsite inspections.
(2) Keep written records of the division's monitoring activities

and inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-16
Cooperation by licensees
Sec. 16. The licensee shall cooperate with the division in carrying out these activities, including permitting the division to conduct announced or unannounced inspections.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-17
Unscheduled visits by parents and guardians
Sec. 17. Unscheduled visits by a custodial parent or guardian of a child shall be permitted at any time the child care home is in operation.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-17.5
Supervision of children
Sec. 17.5. A licensee shall ensure that a child in the licensee's care is continually supervised by a caregiver.
As added by P.L.18-2003, SEC.30.

IC 12-17.2-5-18
Records
Sec. 18. (a) A licensee shall keep records regarding each child in the control and care of the licensee as the division requires and shall report to the division, upon request, the facts the division requires with reference to children.
(b) The division shall keep records regarding children and facts learned about children and their parents or relatives confidential.
(c) The following are permitted access to records regarding children and facts learned about children:
(1) A state agency involved in the licensing of the child care home.
(2) A legally mandated child protection agency.
(3) A law enforcement agency.
(4) An agency having the legal responsibility to care for a child placed at the child care home.
(5) The parent, guardian, or custodian of the child at the child care home.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-18.1
Immunizations
Sec. 18.1. (a) After December 31, 2002, a licensee shall maintain and annually update documentation provided by the physician of each child who is cared for in a child care home where the licensee provides child care that the child has received complete age appropriate immunizations, including:         (1) conjugated pneumococcal vaccine; and
(2) varicella vaccine or a demonstrated immunity to varicella.
The state department of health shall determine for each age level the immunizations that constitute complete age appropriate immunizations.
(b) A licensee meets the requirement of subsection (a) if:
(1) a child's parent:
(A) objects to immunizations for religious reasons; and
(B) provides documentation of the parent's objection;
(2) the child's physician provides documentation of a medical reason the child should not be immunized; or
(3) the child's physician provides documentation that the child is currently in the process of receiving complete age appropriate immunizations;
and the licensee maintains and annually updates the documentation provided by the parent or physician under this subsection.
As added by P.L.121-2002, SEC.3. Amended by P.L.18-2003, SEC.31.

IC 12-17.2-5-18.2
Certifications required
Sec. 18.2. (a) At least one (1) adult individual who maintains annual certification in a course of cardiopulmonary resuscitation applicable to all age groups of children cared for by the child care home shall be present at all times when a child is in the care of a child care home.
(b) An individual who:
(1) is employed; or
(2) volunteers;
as a caregiver at a child care home shall maintain current certification in first aid applicable to all age groups of children cared for by the child care home.
As added by P.L.18-2003, SEC.32.

IC 12-17.2-5-18.6
Duties of child care home regarding missing child reports
Sec. 18.6. (a) Upon receiving a report under IC 31-36-1-4, a child care home shall thoroughly inspect the report. If the child care home finds that a child on the report required under IC 31-36-1-4 is enrolled at the child care home, the child care home shall immediately notify the Indiana clearinghouse for information on missing children.
(b) Upon receiving a report under IC 31-36-1-4, a child care home shall attach a notice to the child's enrollment records stating that the child has been reported missing. The child care home shall remove the notice when the center is notified under IC 31-36-2-6 that the child has been found.
(c) If a request for the enrollment records of a missing child is received, the child care home shall:
(1) obtain:             (A) the name, address, and telephone number of the person making the request; and
(B) the reason that the person is requesting the school records; and
(2) immediately notify the Indiana clearinghouse for information on missing children.
(d) The child care home may not issue a copy of the enrollment records of a child reported missing without authorization from the Indiana clearinghouse for information on missing children and may not inform the person making the request that a notice that the child has been reported missing has been attached to the child's records.
As added by P.L.12-1994, SEC.9. Amended by P.L.1-1997, SEC.70.

IC 12-17.2-5-18.7
Violations posing immediate threat to life or well-being of child; orders
Sec. 18.7. (a) The division shall adopt rules under IC 4-22-2 to establish a list of violations of this article that would pose an immediate threat to the life or well-being of a child in the care of a licensee.
(b) If an employee or agent of the division determines that a violation described in subsection (a) exists, the division shall:
(1) issue an emergency or another temporary order under IC 4-21.5-4 requiring the licensee to immediately cease operation of the child care home; and
(2) contact the parent or guardian of each child enrolled in the child care home to inform the parent or guardian:
(A) that the division has issued an order to require the licensee to cease operation of the child care home; and
(B) of the reason for the order to cease operation;
pending the outcome of proceedings conducted under sections 20 through 22 of this chapter.
(c) An emergency or another temporary order issued by an employee or agent of the division must be approved by the director.
(d) An approval under subsection (c) may be communicated orally to the employee or agent issuing the order. However, the division shall maintain a written record of the approval.
As added by P.L.241-2003, SEC.16.

IC 12-17.2-5-19
Notice of enforcement actions; informal meetings
Sec. 19. Except as provided in section 18.7 or 29 of this chapter, the division shall give a licensee thirty (30) calendar days written notice by certified mail of an enforcement action. The licensee shall also be provided with the opportunity for an informal meeting with the division. The licensee must request the meeting within ten (10) working days after receipt of the certified notice.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.17.
IC 12-17.2-5-20
Administrative hearings
Sec. 20. (a) An administrative hearing concerning the decision of the division to impose a sanction under this chapter shall be provided upon a written request by the child care home. The request must be made within thirty (30) calendar days after receiving notice under section 18.7 or 19 of this chapter. The written request must be made separately from an informal meeting request made under section 19 of this chapter.
(b) The administrative hearing shall be held within sixty (60) calendar days after receiving the written request.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.18.

IC 12-17.2-5-21
Procedure for administrative hearings
Sec. 21. A hearing requested under section 20 of this chapter shall be held in accordance with IC 4-21.5-3.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-22
Issuance of decisions
Sec. 22. The division shall issue a decision within sixty (60) calendar days after the conclusion of the hearing.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-23
Cessation of operations upon suspension of license
Sec. 23. If a license is suspended, a licensed child care home shall cease operation and may not display the license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-24
Reinstatement of suspended licenses
Sec. 24. To reinstate a suspended license, the following must occur:
(1) The licensee must, within thirty (30) days of the notice of the suspension, submit a plan of corrective action to the division for approval.
(2) The plan must outline the steps and timetable for immediate correction of the violations that caused the division to suspend the license.
(3) The division must approve the plan.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-25
Actions of division following suspensions of licenses
Sec. 25. Following the suspension, the division shall do one (1) of the following:
(1) Reinstate the license for the term of the original license.         (2) Revoke the license.
(3) Issue a new license.
(4) Deny a reapplication.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-26
Cessation of operations upon revocation of license
Sec. 26. A child care home shall cease operation when the license of the child care home is revoked.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-27
Notice of license revocation or suspension
Sec. 27. (a) After a license is revoked or suspended, the division shall publish notice under IC 5-3-1 and notify in writing each person responsible for the children in care that the license has been revoked or suspended.
(b) The written notice shall be sent to the last known address of the person responsible for the child in care and shall state that the license of the child care home has been revoked or suspended.
As added by P.L.1-1993, SEC.141. Amended by P.L.241-2003, SEC.19.

IC 12-17.2-5-28
Judicial review
Sec. 28. A final decision of the division made after a hearing is subject to judicial review under IC 4-21.5-5.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-29
Investigation of unlicensed facilities; injunctions; civil penalties; removal of children
Sec. 29. (a) The division shall investigate a report of an unlicensed child care home and report the division's findings to the attorney general and to the division's attorney and the prosecuting attorney in the county where the child care home is located.
(b) The attorney general or the county department of public welfare attorney may do the following:
(1) Seek the issuance of a search warrant to assist in the investigation.
(2) File an action for injunctive relief to stop the operation of a child care home if there is reasonable cause to believe that:
(A) the child care home is operating without a license required under this article; or
(B) a licensee's noncompliance with this article and the rules adopted under this article creates an imminent danger of serious bodily injury to a child or an imminent danger to the health of a child.
(3) Seek in a civil action a civil penalty not to exceed one hundred dollars ($100) a day for each day a child care home is

operating without a license required under this article.
(c) The division may provide for the removal of children from child care homes described in subsection (b).
(d) An opportunity for an informal meeting with the division shall be available after the injunctive relief is ordered.
(e) The civil penalties collected under this section shall be deposited in the division of family resources child care fund established by IC 12-17.2-3-2.
(f) Section 34 of this chapter does not apply to the civil penalties imposed under this section.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.102.

IC 12-17.2-5-30
Expiration of injunctions for operation without a license
Sec. 30. A court order granted under section 29(b)(2)(A) of this chapter expires when the child care home is issued a license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-31
Expiration of injunctions for creation of imminent danger
Sec. 31. A court order granted under section 29(b)(2)(B) of this chapter expires upon the later of the following:
(1) Sixty (60) calendar days after the order is issued.
(2) When a final division decision is issued under sections 20 through 22 of this chapter if notice of an enforcement action is issued under section 19 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-32
Grounds for revocation of licenses
Sec. 32. (a) The following constitute sufficient grounds for revocation of a license:
(1) A determination by the department of child services of child abuse or neglect (as defined in IC 31-9-2-14) by:
(A) the licensee;
(B) an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee; or
(C) a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee.
(2) A criminal conviction of the licensee, an employee of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, a volunteer of the licensee who has direct contact, on a regular and continuous basis, with children who are under the direct supervision of the licensee, or a member of the licensee's household, of any of the following:
(A) A felony.             (B) A misdemeanor related to the health or safety of a child.
(C) A misdemeanor for operating a child care center without a license under IC 12-17.2-4-35.
(D) A misdemeanor for operating a child care home without a license under section 35 of this chapter.
(3) A determination by the division that the licensee made false statements in the licensee's application for licensure.
(4) A determination by the division that the licensee made false statements in the records required by the division.
(5) A determination by the division that the licensee previously operated a:
(A) child care center without a license under IC 12-17.2-4; or
(B) child care home without a license under this chapter.
(b) Notwithstanding subsection (a)(2), if:
(1) a license is revoked due to a criminal conviction of:
(A) an employee or a volunteer of the licensee's; or
(B) a resident of the licensee's household; and
(2) the division determines that the:
(A) employee or volunteer has been dismissed by the licensee; or
(B) member of the licensee's household is no longer a member of the licensee's household;
the criminal conviction of the former employee, former volunteer, or former member does not require revocation of a license.
As added by P.L.1-1993, SEC.141. Amended by P.L.136-1993, SEC.20; P.L.1-1997, SEC.71; P.L.109-2002, SEC.12; P.L.146-2006, SEC.8.

IC 12-17.2-5-33
Disciplinary sanctions
Sec. 33. (a) A licensee shall operate a child care home in compliance with the rules established under this article and is subject to the disciplinary sanctions under subsection (b) if the division finds that the licensee has violated this article.
(b) The division may impose any of the following sanctions when the division finds that a licensee has committed a violation under subsection (a):
(1) After complying with the procedural provisions in sections 19 through 22 of this chapter:
(A) suspend the license for not more than six (6) months; or
(B) revoke the license.
(2) Seek civil remedies under section 29 of this chapter.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-34
Civil penalty for violation of article
Sec. 34. (a) In addition to the other penalties imposed under this chapter, the division may impose a civil penalty of not more than one thousand dollars ($1,000) for the violation of this article.     (b) The division shall deposit the civil penalties collected under this section in the division of family resources child care fund established by IC 12-17.2-2-3.
As added by P.L.1-1993, SEC.141. Amended by P.L.145-2006, SEC.103.

IC 12-17.2-5-35
Violations of chapter
Sec. 35. A person who knowingly or intentionally violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-5-36
Prohibition of care home classification for E building occupancy
Sec. 36. The fire prevention and building safety commission may not adopt rules that classify a child care home as an E building occupancy classification.
As added by P.L.136-1993, SEC.21.

IC 12-17.2-5-37
Investigation of abuse or neglect; child care home
Sec. 37. (a) The department of child services shall conduct an investigation of a claim of abuse or neglect at a child care home.
(b) After an investigation under subsection (a), the department of child services shall make a determination of whether or not abuse or neglect occurred at the child care home.
(c) If the department of child services makes a determination under IC 31-33-8-12 that abuse or neglect at the child care home is substantiated, the department shall send a copy of its report to the appropriate licensing office at the division.
As added by P.L.146-2006, SEC.9.



CHAPTER 6. REGULATION OF CHILD CARE MINISTRIES

IC 12-17.2-6-1
Licensure of ministries
Sec. 1. A child care ministry is exempt from licensure under this article if the child care ministry complies with this chapter. However, a child care ministry may apply for licensure. If a license is issued to the child care ministry, the child care ministry shall comply with state laws and rules governing licensure of the type of facility that the ministry operates.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-2
Operation of unlicensed ministries
Sec. 2. An unlicensed child care ministry under section 1 of this chapter may not operate unless the child care ministry has registered with and met the requirements of the division and the division of fire and building safety. Registration forms shall be provided by the division and the division of fire and building safety.
As added by P.L.1-1993, SEC.141. Amended by P.L.1-2006, SEC.193.

IC 12-17.2-6-3
Registration of licensed ministries
Sec. 3. The operator of a licensed child care ministry under section 1 of this chapter shall register under section 2 of this chapter at least ninety (90) days before the expiration of the child care ministry's license or ninety (90) days before surrendering the license.
As added by P.L.1-1993, SEC.141.

IC 12-17.2-6-4
Inspection of unlicensed ministries by division
Sec. 4. (a) The division shall inspect a child care ministry registered under section 2 of this chapter to ensure that the child care ministry complies with the rules of the division adopted under IC 12-17.2-2-5(a).
(b) The division shall make an inspection described in subsection (a):
(1) at least semiannually; and
(2) additionally as determined necessary by the division, but not more than four (4) inspections per year per child care ministry.
As added by P.L.1-1993, SEC.141. Amended by P.L.16-2006, SEC.6.

IC 12-17.2-6-5
Rules for fire prevention and inspection of unlicensed ministries
Sec. 5. (a) As used in this section, "primary use of the building" means the occupancy classification that is:
(1) most closely related to the intended use of the building; and
(2) determined by the rules of the fire prevention and building

safety commission in effect at the time that the child care ministry is first registered.
(b) The state fire marshal shall inspect a child care ministry registered under section 2 of this chapter to ensure that the child care ministry complies with the requirements of subsection (c).
(c) Except as provided in the following, a registered child care ministry shall comply with all rules of the fire prevention and building safety commission applicable to the primary use of the building:
(1) A registered child care ministry with an occupant load of at least fifty (50) shall do either of the following:
(A) Install and maintain a fire alarm system in compliance with the rules of the fire prevention and building safety commission.
(B) Provide a notice on a form prescribed by the division of fire and building safety to the parents of each child who attends the ministry stating that the ministry does not have the same level of fire safety protection as a licensed child care center.
(2) Each registered child care ministry with an occupant load of less than fifty (50) shall do either of the following:
(A) Install and maintain in good operating condition at least one (1) battery operated smoke detector in each room and corridor used by the ministry.
(B) Provide a notice on a form prescribed by the division of fire and building safety to the parents of each child who attends the ministry stating that the ministry does not have the same level of fire safety protection as a licensed child care center.
(3) Each registered child care ministry shall comply with the rules of the fire prevention and building safety commission concerning fire drills.
For purposes of this subsection, occupant load is determined by dividing the total square footage of the area used by the child care ministry by thirty-five (35) and rounding any result that is not a whole number up to the next whole number.
(d) The state fire marshal shall make an inspection of a child care ministry registered under section 2 of this chapter at least annually.
(e) During an inspection, the state fire marshal shall inspect the structure in which the child care ministry is conducted for fire safety and life safety with respect to the structure's primary use.
As added by P.L.1-1993, SEC.141. Amended by P.L.159-1995, SEC.2; P.L.1-2006, SEC.194.

IC 12-17.2-6-6 Version a
Inspection notices for unlicensed ministries
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 6. Upon the completion of the inspections required under this chapter, a notice signed by the inspectors from the division and the

division of fire and building safety shall be issued to the operator of each child care ministry found to be in compliance. The notice shall be placed in a conspicuous place in the child care ministry, and must be in substantially the following form:
"THIS UNLICENSED REGISTERED CHILD CARE MINISTRY has been inspected and complies with state rules concerning health and sanitation in child care ministries.
DATE ________________________






ARTICLE 17.4. REPEALED

CHAPTER 1. REPEALED



CHAPTER 2. GENERAL POWERS AND DUTIES OF THE DIVISION

IC 12-17.4-2-1
Duties of division
Sec. 1. The division shall perform the following duties:
(1) Administer the licensing and monitoring of child caring institutions, foster family homes, group homes, and child placing agencies in accordance with this article.
(2) Ensure that a criminal history background check of the applicant is completed before issuing a license.
(3) Provide for the issuance, denial, suspension, and revocation of licenses.
(4) Cooperate with governing bodies of child caring institutions, foster family homes, group homes, and child placing agencies and their staffs to improve standards of child care.
(5) Prepare at least biannually a directory of licensees, except for foster family homes, with a description of the program capacity and type of children served that will be distributed to the legislature, licensees, and other interested parties as a public document.
(6) Deposit all license application fees collected under section 2 of this chapter in the child care fund.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.14.

IC 12-17.4-2-2
Powers of division
Sec. 2. The division may do the following:
(1) Prescribe forms for reports, statements, notices, and other documents required by this article or by the rules adopted under this article.
(2) Increase public awareness of this article and the rules adopted under this article by preparing and publishing manuals and guides explaining this article and the rules adopted under this article.
(3) Facilitate compliance with and enforcement of this article through the publication of materials under subdivision (2).
(4) Prepare reports and studies to advance the purpose of this article.
(5) Seek the advice and recommendations of state agencies whose information and knowledge would be of assistance in writing, revising, or monitoring rules developed under this article. These agencies, including the office of the attorney general, state department of health, division of mental health and addiction, bureau of criminal identification and investigation, and fire prevention and building safety commission, shall upon request supply necessary information to the division.
(6) Make the directory of licensees available to the public for a

charge not to exceed the cost of reproducing the directory.
(7) Charge a reasonable processing fee for each license application and renewal as follows:
(A) For a child caring institution or group home license, a fee not to exceed three dollars ($3) for each licensed bed based on total licensed bed capacity not to exceed a maximum fee of one hundred fifty dollars ($150).
(B) For a child placing agency license, a fee not to exceed fifty dollars ($50).
(8) Exercise any other regulatory and administrative powers necessary to carry out the functions of the division.
As added by P.L.1-1993, SEC.142. Amended by P.L.215-2001, SEC.53.

IC 12-17.4-2-3
Foster family home application fee prohibition
Sec. 3. The division may not charge an application fee for a foster family home.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.15.

IC 12-17.4-2-4
Rules; establishment of standards
Sec. 4. (a) The division shall adopt rules under IC 4-22-2 concerning the licensing and inspection of child caring institutions, foster family homes, group homes, and child placing agencies after consultation with the following:
(1) State department of health.
(2) Fire prevention and building safety commission.
(3) The board.
(b) The rules adopted under subsection (a) shall be applied by the division and state fire marshal in the licensing and inspection of applicants for a license and licensees under this article.
(c) The rules adopted under IC 4-22-2 must establish minimum standards for the care and treatment of children in a private secure facility.
(d) The rules described in subsection (c) must include standards governing the following:
(1) Admission criteria.
(2) General physical and environmental conditions.
(3) Services and programs to be provided to confined children.
(4) Procedures for ongoing monitoring and discharge planning.
(5) Procedures for the care and control of confined persons that are necessary to ensure the health, safety, and treatment of confined children.
(e) The division shall license a facility as a private secure facility if the facility:
(1) meets the minimum standards required under subsection (c);
(2) provides a continuum of care and services; and
(3) is:             (A) licensed under IC 12-17.4-3, IC 12-25, or IC 16-21-2; or
(B) a unit of a facility licensed under IC 12-25 or IC 16-21-2;
regardless of the facility's duration of or previous licensure as a child caring institution.
(f) A waiver of the rules may not be granted for treatment and reporting requirements.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.16; P.L.161-1995, SEC.1.

IC 12-17.4-2-5
Monitoring of licensed entities
Sec. 5. (a) The division shall monitor the entities licensed under this article for continued compliance with this article and the rules adopted by the division, including conducting the following:
(1) Onsite inspections, record reading, observation, and interviewing.
(2) An onsite licensing study at least one (1) time a year in announced or unannounced visits.
(b) The division is entitled to access to the premises, personnel, children in care, and records, including case records, foster care records, personnel files, corporate and fiscal records, and board minutes of the licensee. Access shall also be provided to personnel from other state agencies or other persons who provide inspections at the request of the division.
As added by P.L.1-1993, SEC.142.

IC 12-17.4-2-6
Investigation of complaints
Sec. 6. The division shall investigate complaints to determine possible noncompliance with the rules adopted by the division. The licensee is entitled to add comments concerning a complaint to the licensing file. The division shall consider all formal complaints against a licensee before a license may be renewed.
As added by P.L.1-1993, SEC.142.

IC 12-17.4-2-7
Child caring institutions and group homes operated by churches and religious ministries
Sec. 7. (a) Except as provided in subsections (b) and (c), the division shall exempt from licensure a child caring institution and a group home operated by a church or religious ministry that is a religious organization exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11) and that does not:
(1) accept for care:
(A) a child who is a delinquent child under IC 31-37-1-1 or IC 31-37-2-1; or
(B) a child who is a child in need of services under IC 31-34-1-1 through IC 31-34-1-9; or         (2) operate a residential facility that provides child care on a twenty-four (24) hour basis for profit.
(b) The division shall adopt rules under IC 4-22-2 to govern the inspection of a child care institution and a group home operated by a church or religious ministry with regard to sanitation.
(c) The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to govern the inspection of a child care institution and a group home operated by a church or religious ministry under this section. The rules must provide standards for fire alarms and fire drills.
(d) A child caring institution and a group home operated by a church or religious ministry under this section shall comply with the rules established by the division and the fire prevention and building safety commission under this section.
As added by P.L.1-1993, SEC.142. Amended by P.L.1-1997, SEC.72.

IC 12-17.4-2-8
Granting of variances and waivers
Sec. 8. (a) The division may grant a variance or waiver of a rule governing child caring institutions, foster family homes, group homes, or child placing agencies. A variance or waiver granted under this section must promote statewide practices and must protect the rights of persons affected by this article.
(b) The division may grant a variance to a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the division a written request for the variance in the form and manner specified by the division.
(2) Documents that compliance with an alternative method of compliance approved by the division will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the variance, as determined by the division.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the division. Noncompliance constitutes the violation of a rule of the division and may be the basis for revoking the variance.
(d) The division may grant a waiver of a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the division a written request for the waiver in the form and manner specified by the division.
(2) Documents that compliance with the rule specified in the application for the waiver will create an undue hardship on the applicant for the waiver, as determined by the division.
(3) Documents that the applicant for the waiver will be in substantial compliance with the rules adopted by the division after the waiver is granted, as determined by the division.
(4) Documents that noncompliance with the rule specified in the application for a waiver will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the waiver, as determined by the division.
(e) Except for a variance or waiver of a rule governing foster

family homes, a variance or waiver of a rule under this section that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission is not effective until the variance or waiver is approved by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.17; P.L.2-1995, SEC.54.

IC 12-17.4-2-9
Expiration of variances and waivers
Sec. 9. A waiver or variance granted under section 8 of this chapter and a waiver or variance renewed under section 10 of this chapter expires on the earlier of the following:
(1) The date when the license affected by the waiver or variance expires.
(2) The date set by the division for the expiration of the waiver or variance.
(3) The occurrence of the event set by the division for the expiration of the waiver or variance.
(4) Four (4) years after the date that the waiver or variance becomes effective.
As added by P.L.1-1993, SEC.142. Amended by P.L.234-2005, SEC.34.

IC 12-17.4-2-10
Renewal of variances and waivers
Sec. 10. (a) If the division determines that a waiver or variance expiring under section 9 of this chapter will continue to serve the public interest, the division may do the following:
(1) Renew the waiver or variance without modifications.
(2) Renew and modify the waiver or variance as needed to promote statewide practices and to protect the rights of persons affected by this chapter.
(b) Before taking an action under subsection (a), the division may require a licensee under this article to do the following:
(1) Apply for the renewal of a waiver or variance on the form specified by the division.
(2) Provide the information required by the division.
(c) Except for a variance or waiver of a rule governing foster family homes, before taking an action under subsection (a), the division must obtain the approval of the fire prevention and building safety commission for the action if either of the following occurs:
(1) The fire prevention and building safety commission substantially changes a building rule or fire safety rule affected by the waiver or variance after the date the commission last approved the waiver or variance.
(2) The division substantially modifies any part of a waiver or variance that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993,

SEC.18; P.L.1-1994, SEC.64.

IC 12-17.4-2-11
Revocation of variances and waivers
Sec. 11. (a) If a licensee under this article violates a condition of a waiver or variance under this chapter, the division may issue an order revoking the waiver or variance before the waiver or variance expires under section 9 of this chapter.
(b) If a waiver or variance is revoked under subsection (a), the licensee is entitled to notice and an opportunity for a hearing as provided under this article.
As added by P.L.1-1993, SEC.142.



CHAPTER 3. REGULATION OF CHILD CARING INSTITUTIONS

IC 12-17.4-3-1
License required for operation
Sec. 1. (a) A person may not operate a child caring institution without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child caring institution or receive children for placement in a child caring institution without a license issued under this article.
(c) A person may not operate a child caring institution if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.19.



CHAPTER 4. REGULATION OF FOSTER HOMES

IC 12-17.4-4-1
License required for operation
Sec. 1. (a) A person may not operate a foster family home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a foster family home without a license issued under this article.
(c) A person may not operate a foster family home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.29.



CHAPTER 5. REGULATION OF GROUP HOMES

IC 12-17.4-5-1
Group home operation; necessity for license; number of children and location of home
Sec. 1. (a) A person may not operate a group home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a group home without a license issued under this article.
(c) A person may not operate a group home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.48.



CHAPTER 6. REGULATION OF CHILD PLACING AGENCIES

IC 12-17.4-6-1
Operation of foster family home; restrictions
Sec. 1. (a) A person may not operate a child placing agency without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child placing agency without a license issued under this chapter.
(c) A child placing agency may not operate a foster family home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; and
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.1-1993, SEC.142. Amended by P.L.61-1993, SEC.55.






ARTICLE 17.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.6. CHILDREN'S HEALTH INSURANCE PROGRAM

CHAPTER 1. DEFINITIONS

IC 12-17.6-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-2
"Crowd out"
Sec. 2. "Crowd out" means the extent to which:
(1) families substitute coverage offered under the program for employer sponsored health insurance coverage for children; or
(2) employers:
(A) reduce or eliminate health insurance benefits for children under an employer based health insurance plan; or
(B) increase the employee's share of the cost of benefits for children under an employer based health insurance plan relative to the total cost of the plan;
as a result of the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-2.6
"Emergency"
Sec. 2.6. "Emergency" means a medical condition that manifests itself by acute symptoms of such severity, including severe pain, that the absence of immediate medical attention could reasonably be expected by a prudent lay person who possesses an average knowledge of health and medicine to:
(1) place an individual's health in serious jeopardy;
(2) result in serious impairment to the individual's bodily functions; or
(3) result in serious dysfunction of a bodily organ or part of the individual.
As added by P.L.95-2000, SEC.2. Amended by P.L.223-2001, SEC.12 and P.L.283-2001, SEC.32.

IC 12-17.6-1-3
"Fund"
Sec. 3. "Fund" refers to the children's health insurance program fund established by IC 12-17.6-7-1.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-4
"Office"      Sec. 4. "Office" refers to the office of the children's health insurance program established by IC 12-17.6-2-1.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-5
"Program"
Sec. 5. "Program" refers to the children's health insurance program established by IC 12-17.6-2.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-1-6
"Provider"
Sec. 6. "Provider" has the meaning set forth in IC 12-7-2-149.1(2).
As added by P.L.273-1999, SEC.177. Amended by P.L.241-2003, SEC.20.



CHAPTER 2. PROGRAM ADMINISTRATION

IC 12-17.6-2-1
Office of children's health insurance program established
Sec. 1. The office of the children's health insurance program is established within the office of the secretary.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-2
Design and administration of health benefits coverage system
Sec. 2. The office shall design and administer a system to provide health benefits coverage for children eligible for the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-3
Use of same factors as Medicaid managed care program for children
Sec. 3. To the greatest extent possible, the office shall use the same:
(1) eligibility determination;
(2) enrollment;
(3) provider networks; and
(4) claims payment systems;
as are used by the Medicaid managed care program for children.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-4
Feasibility studies
Sec. 4. The office shall evaluate the feasibility of the following:
(1) Establishing a program to subsidize employer sponsored coverage under the program.
(2) Expanding health insurance coverage under the program to other populations as provided under section 2105(c)(3) of the federal Social Security Act.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-5
Program review requirements
Sec. 5. Reviews of the program shall:
(1) be conducted in compliance with federal requirements; and
(2) include an analysis of the extent to which crowd out is occurring.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-6
Performance criteria and monitoring
Sec. 6. The office shall do the following:
(1) Establish performance criteria and evaluation measures.
(2) Monitor program performance.         (3) Adopt a formula that:
(A) specifies the premiums, if any, to be paid by the parent or guardian of a child enrolled in the program; and
(B) is based on the child's family income.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-7
Evaluation of program
Sec. 7. (a) The office shall contract with an independent organization to evaluate the program.
(b) The office shall report the results of each evaluation to the:
(1) children's health policy board established by IC 4-23-27-2; and
(2) select joint commission on Medicaid oversight established by IC 2-5-26-3.
(c) This section does not modify the requirements of other statutes relating to the confidentiality of medical records.
As added by P.L.273-1999, SEC.177. Amended by P.L.66-2002, SEC.11.

IC 12-17.6-2-8
Contracts with community entities
Sec. 8. The office may, in administering the program, contract with community entities, including private entities, for the following:
(1) Outreach for and enrollment in the managed care program.
(2) Provision of services.
(3) Consumer education and public health education.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-9
Creative methods reflective of community level objectives
Sec. 9. (a) The office shall incorporate creative methods, reflective of community level objectives and input, to do the following:
(1) Encourage beneficial and appropriate use of health care services.
(2) Pursue efforts to enhance provider availability.
(b) In determining the best approach for each area, the office shall do the following:
(1) Evaluate distinct market areas.
(2) Weigh the advantages and disadvantages of alternative delivery models, including the following:
(A) Risk based managed care only.
(B) Primary care gatekeeper model only.
(C) A combination of clauses (A) and (B).
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-10
Program to subsidize employer sponsored coverage
Sec. 10. (a) The office may establish a program to subsidize

employer sponsored coverage for:
(1) eligible individuals; and
(2) the families of eligible individuals;
consistent with federal law.
(b) If the office establishes a program under subsection (a), the employer sponsored benefit package must comply with federal law.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-11
Rules
Sec. 11. (a) The office shall adopt rules under IC 4-22-2 to implement the program.
(b) The office may adopt emergency rules under IC 4-22-2-37.1 to implement the program on an emergency basis.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-2-12
Annual report
Sec. 12. Not later than April 1, the office shall provide a report describing the program's activities during the preceding calendar year to the:
(1) budget committee;
(2) legislative council;
(3) children's health policy board established by IC 4-23-27-2; and
(4) select joint commission on Medicaid oversight established by IC 2-5-26-3.
A report provided under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.273-1999, SEC.177. Amended by P.L.66-2002, SEC.12; P.L.28-2004, SEC.110.



CHAPTER 3. ELIGIBILITY, OUTREACH, AND ENROLLMENT

IC 12-17.6-3-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-3-2
Eligibility requirements
Sec. 2. (a) To be eligible to enroll in the program, a child must meet the following requirements:
(1) The child is less than nineteen (19) years of age.
(2) The child is a member of a family with an annual income of:
(A) more than one hundred fifty percent (150%); and
(B) not more than two hundred percent (200%);
of the federal income poverty level.
(3) The child is a resident of Indiana.
(4) The child meets all eligibility requirements under Title XXI of the federal Social Security Act.
(5) The child's family agrees to pay any cost sharing amounts required by the office.
(b) The office may adjust eligibility requirements based on available program resources under rules adopted under IC 4-22-2.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-3-3
Termination of eligibility
Sec. 3. (a) Subject to subsection (b), a child who is eligible for the program shall receive services from the program until the earlier of the following:
(1) The child becomes financially ineligible.
(2) The child becomes nineteen (19) years of age.
(b) Subsection (a) applies only if the child and the child's family comply with enrollment requirements.
As added by P.L.273-1999, SEC.177. Amended by P.L.107-2002, SEC.25.

IC 12-17.6-3-4
Outreach strategies
Sec. 4. The office shall implement outreach strategies that build on community resources.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-3-5
Enrollment
Sec. 5. A child may apply at an enrollment center as provided in IC 12-15-4-1 to receive health care services from the program if the child meets the eligibility requirements of section 2 of this chapter.
As added by P.L.273-1999, SEC.177.



CHAPTER 4. BENEFITS, CROWD OUT, AND COST SHARING

IC 12-17.6-4-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-2
Services covered
Sec. 2. (a) The benefit package provided under the program shall focus on age appropriate preventive, primary, and acute care services.
(b) The office shall offer health insurance coverage for the following basic services:
(1) Inpatient and outpatient hospital services.
(2) Physicians' services provided by a physician (as defined in 42 U.S.C. 1395x(r)).
(3) Laboratory and x-ray services.
(4) Well-baby and well-child care, including:
(A) age appropriate immunizations; and
(B) periodic screening, diagnosis, and treatment services according to a schedule developed by the office.
The office may offer services in addition to those listed in this subsection if appropriations to the program exist to pay for the additional services.
(c) The office shall offer health insurance coverage for the following additional services if the coverage for the services has an actuarial value equal to or greater than the actuarial value of the services provided by the benchmark program determined by the children's health policy board established by IC 4-23-27-2:
(1) Prescription drugs.
(2) Mental health services.
(3) Vision services.
(4) Hearing services.
(5) Dental services.
(d) Notwithstanding subsections (b) and (c), the office may not impose treatment limitations or financial requirements on the coverage of services for a mental illness if similar treatment limitations or financial requirements are not imposed on coverage for services for other illnesses.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-2.5
Prescription drug requirements
Sec. 2.5. Prescription drugs provided under the program are subject to the requirements of IC 12-15-35.5.
As added by P.L.6-2002, SEC.5.

IC 12-17.6-4-3 Limits on premium and cost sharing amounts
Sec. 3. Premium and cost sharing amounts established by the office are limited by the following:
(1) Deductibles, coinsurance, or other cost sharing is not permitted with respect to benefits for:
(A) well-baby and well-child care, including age appropriate immunizations; and
(B) services provided for treatment of an emergency in an emergency department of a hospital licensed under IC 16-21.
(2) Premiums and other cost sharing may be imposed based on family income. However, the total annual aggregate cost sharing with respect to all children in a family under this article may not exceed five percent (5%) of the family's income for the year.
As added by P.L.273-1999, SEC.177. Amended by P.L.95-2000, SEC.3.

IC 12-17.6-4-4
Powers of office; cost sharing and crowd out
Sec. 4. The office may do the following:
(1) Determine cost sharing amounts.
(2) Determine waiting periods that may not exceed three (3) months and exceptions to the requirement of waiting periods for potential enrollees in the program.
(3) Adopt additional methods for complying with federal requirements relating to crowd out.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-5
Prohibited referrals; mechanisms to minimize incentive for employer to eliminate or reduce coverage
Sec. 5. (a) It is a violation of IC 27-4-1-4 if an insurer, or an insurance producer or insurance broker compensated by the insurer, knowingly or intentionally refers an insured or the dependent of an insured to the program for health insurance coverage when the insured already receives health insurance coverage through an employer's health care plan that is underwritten by the insurer.
(b) The office shall coordinate with the children's health policy board under IC 4-23-27 to evaluate the need for mechanisms that minimize the incentive for an employer to eliminate or reduce health care coverage for an employee's dependents.
As added by P.L.273-1999, SEC.177. Amended by P.L.178-2003, SEC.3.

IC 12-17.6-4-6
Community health centers
Sec. 6. Community health centers shall be used to provide health care services.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-4-7 Selection of primary dental provider encouraged
Sec. 7. The office shall encourage the parent of a child who is enrolled in the program to select a primary dental provider for the child before the child is eighteen (18) months of age.
As added by P.L.169-2001, SEC.3.

IC 12-17.6-4-8
Use of generic drugs and preferred drug list required
Sec. 8. (a) The office shall require the use of generic drugs in the program.
(b) The office shall use the preferred drug list implemented under IC 12-15-35-28.7.
As added by P.L.291-2001, SEC.158. Amended by P.L.107-2002, SEC.26.

IC 12-17.6-4-9
Reserved

IC 12-17.6-4-10
Brand name drugs not limited
Sec. 10. The office may not limit the number of brand name prescription drugs a recipient may receive under the program.
As added by P.L.107-2002, SEC.27.



CHAPTER 5. PROVIDER CONTRACTS

IC 12-17.6-5-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-5-2
Required information
Sec. 2. A provider agreement must include information that the office finds necessary to facilitate carrying out this article.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-5-3
Compliance with enrollment requirements
Sec. 3. A provider who participates in the program, including a provider who is a member of a managed care organization, must comply with the enrollment requirements that are established under IC 12-15.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-5-4
Direct access of enrollee to provider
Sec. 4. (a) A provider that participates in the Medicaid program is considered a provider for both the Medicaid program and the program under this article.
(b) If an enrollee in the Medicaid managed care program for children has direct access to a provider who has entered into a provider agreement under IC 12-15-11, an enrollee in the program has direct access to the same provider.
As added by P.L.273-1999, SEC.177.



CHAPTER 6. PROVIDER SANCTIONS, THEFT, KICKBACKS, AND BRIBES

IC 12-17.6-6-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-2
Provider sanctions
Sec. 2. If after investigation the office finds that a provider has violated this article or rule adopted under this article, the office may impose at least one (1) of the following sanctions:
(1) Deny payment to the provider for program services provided during a specified time.
(2) Reject a prospective provider's application for participation in the program.
(3) Terminate a provider agreement allowing a provider's participation in the program.
(4) Assess a civil penalty against the provider in an amount not to exceed three (3) times the amount paid to the provider that exceeds the amount that was legally due.
(5) Assess an interest charge, at a rate not to exceed the rate established by IC 24-4.6-1-101(2) for judgments on money, on the amount paid to the provider that exceeds the amount that was legally due. The interest charge accrues from the date of the overpayment to the provider.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-3
Ineligibility to participate in program
Sec. 3. In addition to any sanction imposed on a provider under section 2 of this chapter, a provider convicted of an offense under IC 35-43-5-7.2 is ineligible to participate in the program for ten (10) years after the conviction.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-4
Administrative review
Sec. 4. A provider may appeal a sanction imposed under section 2 of this chapter under rules concerning Medicaid provider appeals that are adopted by the secretary under IC 4-22-2.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-5
Judicial review
Sec. 5. After exhausting all administrative remedies, a provider may obtain judicial review of a sanction under IC 4-21.5-5.
As added by P.L.273-1999, SEC.177.
IC 12-17.6-6-6
Provider to notify recipients of services for which office will not pay
Sec. 6. A final directive made by the office that:
(1) denies payment to a provider for medical services provided during a specified period; or
(2) terminates a provider agreement permitting a provider's participation in the program;
must direct the provider to inform each eligible recipient of services, before services are provided, that the office will not pay for those services if provided.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-7
Duration of final directive
Sec. 7. Subject to section 8 of this chapter, a final directive:
(1) denying payment to a provider;
(2) rejecting a prospective provider's application for participation in the program; or
(3) terminating a provider agreement allowing a provider's participation in the program;
must be for a sufficient time, in the opinion of the office, to allow for the correction of all deficiencies or to prevent further abuses.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-8
Conditions for reinstatement of provider under sanction
Sec. 8. Except as provided in section 10 of this chapter, a provider sanctioned under section 2 of this chapter may not be declared reinstated as a provider under this article until the office has received the following:
(1) Full repayment of the amount paid to the provider in excess of the proper and legal amount due, including any interest charge assessed by the office.
(2) Full payment of a civil penalty assessed under section 2(4) of this chapter.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-9
Provider filing agreements under sanction
Sec. 9. Except as provided in section 10 of this chapter, a provider sanctioned under section 2 of this chapter may file an agreement as provided in IC 12-17.6-5.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-10
Ineligibility of provider under sanction to submit claims
Sec. 10. A provider who has been:
(1) convicted of a crime relating to the provision of services under this chapter; or         (2) subjected to a sanction under section 2 of this chapter on three (3) separate occasions by directive of the office;
is ineligible to submit claims for the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-11
Prima facie evidence of intent to deprive state of value
Sec. 11. Evidence that a person or provider received money or other benefits as a result of a violation of:
(1) a provision of this article; or
(2) a rule established by the office under this article;
constitutes prima facie evidence, for purposes of IC 35-43-4-2, that the person or provider intended to deprive the state of a part of the value of the money or benefits.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-6-12
Violations
Sec. 12. A person who furnishes items or services to an individual for which payment is or may be made under this chapter and who knowingly or intentionally solicits, offers, or receives a:
(1) kickback or bribe in connection with the furnishing of the items or services or the making or receipt of the payment; or
(2) rebate of a fee or charge for referring the individual to another person for the furnishing of items or services;
commits a Class A misdemeanor.
As added by P.L.273-1999, SEC.177.



CHAPTER 7. FUNDING

IC 12-17.6-7-1
Children's health insurance program fund established
Sec. 1. The children's health insurance program fund is established for the purpose of paying expenses relating to:
(1) the program;
(2) services offered through the program for children enrolled in the program; and
(3) services and administration eligible for reimbursement under Title XXI of the federal Social Security Act for children enrolled in Medicaid under IC 12-15-2-14.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-2
Administration of fund
Sec. 2. The office shall administer the fund.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-3
Contents of fund
Sec. 3. The fund consists of the following:
(1) Amounts appropriated by the general assembly.
(2) Amounts appropriated by the federal government.
(3) Fees, charges, gifts, grants, donations, money received from any other source, and other income funds as may become available.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-7-5
Reversion of money
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.273-1999, SEC.177.



CHAPTER 8. APPEALS AND HEARINGS

IC 12-17.6-8-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-2
Right to appeal
Sec. 2. An applicant for or a recipient of services under the program may appeal to the office if at least one (1) of the following occurs:
(1) An application or a request is not acted upon by the office within a reasonable time after the application or request is filed.
(2) The application is denied.
(3) The applicant or recipient is dissatisfied with the action of the office.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-3
Applicability of IC 4-21.5
Sec. 3. The secretary shall conduct hearings and appeals concerning the program under IC 4-21.5.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-4
Setting matter for hearing
Sec. 4. The office shall, upon receipt of notice of appeal under section 2 of this chapter, set the matter for hearing and give the applicant or recipient an opportunity for a fair hearing in the county in which the applicant or recipient resides.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-5
Hearing procedure
Sec. 5. (a) At a hearing held under section 4 of this chapter, the applicant or recipient and the office may introduce additional evidence.
(b) A hearing held under section 4 of this chapter shall be conducted under rules adopted by the secretary for applicants and recipients of Medicaid that are not inconsistent with IC 4-21.5 and the program.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-8-6
Powers and duties of office
Sec. 6. The office:
(1) may make necessary additional investigations; and
(2) shall make decisions concerning the:             (A) granting of program services; and
(B) amount of program services to be granted;
to an applicant or a recipient that the office believes are justified and in conformity with the program.
As added by P.L.273-1999, SEC.177.



CHAPTER 9. CONFIDENTIALITY AND RELEASE OF INFORMATION

IC 12-17.6-9-1
Applicability of chapter
Sec. 1. This chapter does not apply until January 1, 2000.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-2
Confidentiality of information in general
Sec. 2. The following concerning a program applicant or recipient under the program are confidential, except as otherwise provided in this chapter:
(1) An application.
(2) An investigation report.
(3) An information.
(4) A record.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-3
Disclosure of information authorized
Sec. 3. The use and the disclosure of the information described in this chapter to persons authorized by law in connection with the official duties relating to:
(1) financial audits;
(2) legislative investigations; or
(3) other purposes directly connected with the administration of the program;
is authorized.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-4
Disclosure of information of general nature
Sec. 4. (a) The release and use of information of a general nature shall be provided as needed for adequate interpretation or development of the program.
(b) The information described in subsection (a) includes the following:
(1) Total program expenditures.
(2) The number of recipients.
(3) Statistical and social data used in connection with studies.
(4) Reports or surveys on health and welfare problems.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-5
Information available to providers
Sec. 5. The office shall make available the following to providers for immediate access to information indicating whether an individual is eligible for the program:
(1) A twenty-four (24) hour telephone system.         (2) A computerized data retrieval system.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-6
Limits on information available to providers
Sec. 6. Information released under section 5 of this chapter is limited to the following:
(1) Disclosure of whether an individual is eligible for the program.
(2) The date the individual became eligible for the program and the individual's program number.
(3) Restrictions, if any, on the scope of services to be reimbursed under the program for the individual.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-7
Confidentiality of information obtained by providers
Sec. 7. Information obtained by a provider under this chapter concerning an individual's eligibility for the program is confidential and may not be disclosed to any person.
As added by P.L.273-1999, SEC.177.

IC 12-17.6-9-8
Limitation of provisions to ensure eligibility for federal financial participation
Sec. 8. If it is established that a provision of this chapter causes the program to be ineligible for federal financial participation, the provision is limited or restricted to the extent that is essential to make the program eligible for federal financial participation.
As added by P.L.273-1999, SEC.177.






ARTICLE 17.7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. FAMILY PROTECTION SERVICES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. DOMESTIC VIOLENCE PREVENTION AND TREATMENT COUNCIL

IC 12-18-3-1
Establishment of council
Sec. 1. The domestic violence prevention and treatment council is established within the division.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.144.

IC 12-18-3-2
Membership
Sec. 2. The council consists of seven (7) members appointed by the governor. Each member must have experience and knowledge with regard to the problems of domestic violence.
As added by P.L.2-1992, SEC.12.

IC 12-18-3-3
Term of office
Sec. 3. A member serves a term of three (3) years, with each term beginning January 1 and ending December 31.
As added by P.L.2-1992, SEC.12.

IC 12-18-3-4
Removal
Sec. 4. A member may be removed by the governor for cause.
As added by P.L.2-1992, SEC.12.

IC 12-18-3-5
Vacancies
Sec. 5. A member appointed to fill a vacancy occurring other than by expiration of a term shall be appointed for the remainder of the unexpired term.
As added by P.L.2-1992, SEC.12.

IC 12-18-3-6
Per diem; reimbursement of expenses
Sec. 6. Each member of the council is entitled to the following:
(1) The minimum salary per diem provided in IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.12.

IC 12-18-3-7
Presiding member
Sec. 7. The governor shall designate one (1) member to preside over the council.
As added by P.L.2-1992, SEC.12.
IC 12-18-3-8
Duties of council
Sec. 8. The council shall do the following:
(1) Coordinate and monitor programs for the prevention and treatment of domestic violence funded under IC 12-18-4.
(2) Conduct research necessary to develop and implement programs for the prevention and treatment of domestic violence.
(3) Review and recommend to the division the approval or disapproval of grants or contracts in accordance with IC 12-18-4-7.
(4) Develop a uniform method for law enforcement agencies in Indiana to report incidents of domestic violence to the council for each calendar quarter.
(5) Recommend to the division rules to be adopted by the division under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.145.



CHAPTER 4. DOMESTIC VIOLENCE PREVENTION AND TREATMENT FUND

IC 12-18-4-1
Fund defined
Sec. 1. As used in this chapter, "fund" refers to the domestic violence prevention and treatment fund established by this chapter.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-2
Fund established
Sec. 2. The domestic violence prevention and treatment fund is established.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-3
Fund administration; expenditures
Sec. 3. The division shall administer the fund, giving consideration to the recommendation of the council. Expenditures from the fund may only be made under appropriations made by the general assembly.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.146.

IC 12-18-4-4
Source of fund
Sec. 4. The source of the fund is the family violence and victim assistance fund established by IC 12-18-5.
As added by P.L.2-1992, SEC.12. Amended by P.L.4-1994, SEC.5.

IC 12-18-4-5
Investment of fund money; deposit of earned interest
Sec. 5. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-6
Reversion of funds
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-7
Grants and contracts; eligibility; applications
Sec. 7. A city, town, county, or township or an entity that is exempted from the gross retail tax under IC 6-2.5-5-21(b)(1)(B) that desires to receive a grant under this chapter or enter into a contract with the council must apply in the manner prescribed by the rules of the division. As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.147; P.L.192-2002(ss), SEC.153.

IC 12-18-4-8
Grants and contracts; grant limitations
Sec. 8. The division may make grants to and enter into contracts with entities eligible under section 7 of this chapter. However, the division may not grant more than seventy-five percent (75%) of the money necessary for the establishment or maintenance of a domestic violence prevention and treatment center during a specified time. The amount granted by the division for use by a single domestic violence and prevention treatment center may not exceed one hundred thousand dollars ($100,000) each year.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.148.

IC 12-18-4-9
Grants and contracts; use of fund money; purpose of program
Sec. 9. The division may use money from the fund when awarding a grant or entering into a contract under this chapter if the money is used for the support of a program designed to do any of the following:
(1) Establish or maintain a domestic violence prevention and treatment center offering the services listed in section 10 of this chapter.
(2) Develop and establish a training program for professional, paraprofessional, and volunteer personnel who are engaged in areas related to the problems of domestic violence.
(3) Conduct research necessary to develop and implement programs for the prevention and treatment of domestic violence.
(4) Develop and implement other means for the prevention and treatment of domestic violence.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.149.

IC 12-18-4-10
Use of fund money; domestic violence prevention and treatment centers; required services
Sec. 10. An entity eligible under section 7 of this chapter may not receive money under this chapter for the purposes of establishing and maintaining a domestic violence prevention and treatment center unless the center furnishes or agrees to furnish or arranges with a third party to furnish all of the following services:
(1) Emergency shelter, provided either at the center or by arrangement at temporary residential facilities available in the community, that is available to a person who fears imminent serious bodily injury from the person's spouse or former spouse and that is also available to the dependent children of the person.
(2) A twenty-four (24) hour telephone system to provide crisis assistance to a spouse or former spouse threatened by domestic violence.         (3) Emergency transportation services if necessary to aid spouses or former spouses who are victims of domestic violence.
(4) Information, referral, and victim advocacy services in the areas of health care assistance, social and mental health services, family counseling, job training and employment opportunities, legal assistance, and counseling for dependent children.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-11
Use of fund money; hiring of staff
Sec. 11. The division may use money from the fund to hire the staff necessary to carry out this chapter.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.150.

IC 12-18-4-12
Domestic violence prevention and treatment center; persons to whom services must be made available
Sec. 12. The services of a domestic violence prevention and treatment center as described in section 10 of this chapter must be available to a person who:
(1) has been assaulted by the person's spouse or former spouse; or
(2) fears imminent serious bodily injury from the person's spouse or former spouse.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-13
Annual program evaluations
Sec. 13. The council shall annually evaluate each program funded under this chapter. An evaluation of a domestic violence prevention and treatment center must include the following:
(1) An analysis of the kinds of services provided by the center.
(2) The number of persons served by the center.
(3) The effectiveness of the services provided by the center.
(4) An analysis of the cost effectiveness of the center's program.
As added by P.L.2-1992, SEC.12.

IC 12-18-4-14
Agreements for the receipt of money
Sec. 14. The division may enter into an agreement with a person for the receipt of money consistent with this chapter.
As added by P.L.2-1992, SEC.12. Amended by P.L.1-1993, SEC.151.



CHAPTER 5. FAMILY VIOLENCE AND VICTIM ASSISTANCE FUND

IC 12-18-5-1
Fund defined
Sec. 1. As used in this chapter, "fund" refers to the family violence and victim assistance fund established by this chapter.
As added by P.L.2-1992, SEC.12.

IC 12-18-5-2
Fund established
Sec. 2. The family violence and victim assistance fund is established.
As added by P.L.2-1992, SEC.12.

IC 12-18-5-3
Fund administration; treasurer of state
Sec. 3. The treasurer of state shall administer the fund.
As added by P.L.2-1992, SEC.12.

IC 12-18-5-4
Purpose of fund
Sec. 4. The purpose of the fund is to provide funding for domestic violence prevention and treatment, child abuse prevention, and victim and witness assistance programs.
As added by P.L.2-1992, SEC.12.

IC 12-18-5-5
Fund administration; division
Sec. 5. The division shall administer the fund.
As added by P.L.2-1992, SEC.12.

IC 12-18-5-6
Fund sources
Sec. 6. The sources of the fund include the following:
(1) Amounts deposited under IC 33-37-7-9.
(2) Amounts distributed from the state user fee fund under IC 33-37-9-4(a)(7).
As added by P.L.2-1992, SEC.12. Amended by P.L.4-1994, SEC.6; P.L.2-1997, SEC.38; P.L.98-2004, SEC.86.

IC 12-18-5-7
Transfers to fund; times; amounts; apportionment of deposits
Sec. 7. On June 30 and December 31 of each year, the treasurer of state shall transfer money from the fund as follows:
(1) Fifty-five percent (55%) of the balance on deposit in the fund or two hundred forty-five thousand dollars ($245,000), whichever is greater, shall be deposited in the domestic violence prevention and treatment fund established by IC 12-18-4.         (2) The balance in the fund after the transfer of money under subdivision (1) shall be deposited as follows:
(A) One-third (1/3) shall be deposited in the Indiana kids first trust fund established by IC 31-26-4-12.
(B) Two-thirds (2/3) shall be deposited in the victim and witness assistance fund established by IC 5-2-6-14.
As added by P.L.2-1992, SEC.12. Amended by P.L.91-1996, SEC.7; P.L.216-2003, SEC.18; P.L.145-2006, SEC.105.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. DOMESTIC VIOLENCE FATALITY REVIEW TEAM

IC 12-18-8-1
"Coalition"
Sec. 1. As used in this chapter, "coalition" refers to the Indiana coalition against domestic violence.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-2
"Domestic violence"
Sec. 2. As used in this chapter, "domestic violence" has the meaning set forth in IC 34-6-2-34.5.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-3
"Family or household member"
Sec. 3. (a) As used in this chapter, an individual is a "family or household member" of another person if the individual:
(1) is a current or former spouse of the other person;
(2) is dating or has dated the other person;
(3) is or was engaged in a sexual relationship with the other person;
(4) is related by blood or adoption to the other person;
(5) is or was related by marriage to the other person;
(6) cohabits or formerly cohabited with the other person; or
(7) has or previously had an established legal relationship:
(A) as a guardian of the other person;
(B) as a ward of the other person;
(C) as a custodian of the other person;
(D) as a foster parent of the other person; or
(E) in a capacity with respect to the other person similar to those listed in clauses (A) through (D).
(b) As used in this chapter, an individual is a "family or household member" of both persons to whom subsection (a)(1), (a)(2), (a)(3), (a)(4), (a)(5), (a)(6), or (a)(7) applies if the individual is a minor child of one (1) of the persons.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-4
"Final judgment"
Sec. 4. As used in this chapter, "final judgment" means:
(1) an acquittal of a criminal offense; or
(2) a conviction for a criminal offense:
(A) in which the defendant fails to file a timely:
(i) notice of appeal under the Indiana rules of appellate procedure; and
(ii) motion under Indiana Trial Rule 60(B);
(B) in which transfer is denied to the Indiana supreme court; or             (C) that is upheld:
(i) on appeal;
(ii) following a hearing under Indiana Trial Rule 60(B); or
(iii) on appeal and following a hearing under Indiana Trial Rule 60(B).
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.53.

IC 12-18-8-5
"Local domestic violence fatality review team"
Sec. 5. As used in this chapter, "local domestic violence fatality review team" means the county or regional domestic violence fatality review team established under this chapter.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-6
County domestic violence fatality review teams
Sec. 6. (a) A county may establish a county domestic violence fatality review team for the purpose of reviewing a death resulting from domestic violence. The team shall review only those deaths in which the person who commits the act of domestic violence resulting in death:
(1) is charged with a criminal offense that results in final judgment; or
(2) is deceased.
(b) The legislative body (as defined in IC 36-1-2-9) of a county must determine by majority vote if the county will establish a local domestic violence fatality review team.
(c) If a county elects not to establish a county domestic violence fatality review team, the county may join with one (1) or more other counties that have not established a county domestic violence fatality review team and form a regional domestic violence fatality review team.
(d) To establish a regional domestic violence fatality review team as described in subsection (c), the legislative body of each county comprising the region must cast a majority of votes in favor of establishing a regional domestic violence fatality review team.
As added by P.L.181-2003, SEC.6. Amended by P.L.44-2004, SEC.1.

IC 12-18-8-7
Duties
Sec. 7. (a) A local domestic violence fatality review team shall do the following:
(1) Assist a local agency in identifying and reviewing a homicide or suicide that results from domestic violence.
(2) Develop recommendations for coordinated community prevention and intervention strategies to prevent future homicides or suicides resulting from domestic violence.
(3) Collect data described in section 14 of this chapter related to a death resulting from domestic violence.     (b) A local domestic violence fatality review team may develop a protocol to assist a person who performs an autopsy in:
(1) identifying a victim of domestic violence; and
(2) preparing a written report identifying a person as the victim of domestic violence and describing the cause of death.
(c) A local domestic violence fatality review team shall be operated in conjunction with a:
(1) local domestic violence shelter;
(2) domestic violence program; or
(3) domestic violence coordinated community response team.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-8
Information that a domestic violence fatality review team may include in a review; immunity
Sec. 8. (a) To complete its review of a death that it believes to have resulted from domestic violence, the fatality review performed by a local domestic violence fatality review team may include information from reports generated or received by:
(1) agencies;
(2) organizations; or
(3) individuals;
responsible for the investigation, prosecution, or treatment concerning a death being investigated by the local domestic violence fatality review team.
(b) An entity or individual that in good faith provides information described in subsection (a) is immune from civil or criminal liability that might otherwise be imposed as the result of providing this information.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.54.

IC 12-18-8-9
Disclosure of recommendations of a domestic violence fatality review team
Sec. 9. The recommendations of a local domestic violence fatality review team may be disclosed at the discretion of a majority of the members at the conclusion of a review.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.55.

IC 12-18-8-10
Members of local domestic violence fatality review team
Sec. 10. (a) A local domestic violence fatality review team consists of the following members:
(1) A survivor of domestic violence.
(2) A domestic violence direct service provider.
(3) A representative of law enforcement from the area served by the local domestic violence fatality review team.
(4) A prosecuting attorney or the prosecuting attorney's

designee from the area served by the local domestic violence fatality review team.
(5) An expert in the field of forensic pathology, a coroner, or a deputy coroner.
(6) A medical practitioner with expertise in domestic violence.
(7) A judge who hears civil or criminal cases.
(8) An employee of the department of child services.
(b) If a local domestic violence fatality review team is established in one (1) county, the legislative body that voted to establish the local domestic violence fatality review team under section 6 of this chapter shall:
(1) adopt an ordinance for the appointment and reappointment of members of the local domestic violence fatality review team; and
(2) appoint members to the local domestic violence fatality review team under the ordinance adopted.
(c) If a local domestic violence fatality review team is established in a region, the county legislative bodies that voted to establish the local domestic violence fatality review team under section 6 of this chapter shall:
(1) each adopt substantially similar ordinances for the appointment and reappointment of members of the local domestic violence fatality review team; and
(2) appoint members to the local domestic violence fatality review team under the ordinances adopted.
(d) A local domestic violence fatality review team may not have more than fifteen (15) members.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.56; P.L.44-2004, SEC.2; P.L.234-2005, SEC.41.

IC 12-18-8-11
Additional members of a local domestic violence fatality review team
Sec. 11. In accordance with the ordinance adopted under section 10 of this chapter, a local domestic violence fatality review team may have the following additional members:
(1) A clergy member.
(2) A representative of county government.
(3) A representative from a county health department.
(4) A representative from a local bar association.
(5) A defense attorney.
(6) An educator.
(7) A probation officer.
(8) A representative from the business community.
(9) An animal control officer.
(10) An attorney who represents victims of domestic violence.
(11) A provider of a batterers intervention program.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-12 Chairperson
Sec. 12. (a) Any member of a local domestic violence fatality review team may serve as chairperson. The chairperson shall be elected annually by the members of the local domestic violence fatality review team at the first meeting of the local domestic violence fatality review team.
(b) The local domestic violence fatality review team shall meet at the call of the chairperson.
(c) The local domestic violence fatality review team chairperson shall determine the agenda for each meeting.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-13
Meetings
Sec. 13. (a) Except as provided in subsection (b), meetings of a local domestic violence fatality review team are open to the public.
(b) Meetings of a local domestic violence fatality review team that involve:
(1) confidential records; or
(2) identifying information regarding a death;
shall be held as an executive session with the public excluded, except those persons necessary to carry out the fatality review.
(c) If an executive session is held under subsection (b), each individual who:
(1) attends a meeting of a local domestic violence fatality review team; and
(2) is not a member of the local domestic violence fatality review team;
shall sign a confidentiality agreement.
(d) A local domestic violence fatality review team shall keep all confidentiality statements signed under this section.
As added by P.L.181-2003, SEC.6. Amended by P.L.97-2004, SEC.57.

IC 12-18-8-14
Data collection
Sec. 14. The coalition shall collect and document information surrounding the deaths reviewed by a local domestic violence fatality review team. The coalition shall develop a data collection form that includes the following:
(1) Identifying and nonidentifying information.
(2) Information regarding the circumstances surrounding a death.
(3) Factors contributing to a death.
(4) Findings and recommendations.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-15
Annual report
Sec. 15. The coalition's annual report shall be made available to

the public. The coalition may not charge more than the amount set by IC 5-14-3-8 to offset the cost of copying the annual report.
As added by P.L.181-2003, SEC.6.

IC 12-18-8-16
Inadmissibility of testimony or evidence based on the investigation of a local domestic violence fatality review team
Sec. 16. In a criminal or civil proceeding or a disciplinary action by a state agency or municipal corporation (as defined in IC 36-1-2-10):
(1) the testimony of a member of a local domestic fatality review team; or
(2) a report, record, or recommendation of a local domestic fatality review team;
is not admissible as evidence if the testimony or the report, record, or recommendation concerns the investigation of a death that the local domestic violence fatality review team has reviewed.
As added by P.L.44-2004, SEC.3.






ARTICLE 19. COUNTY WELFARE ADMINISTRATION AND FINANCING

CHAPTER 1. COUNTY OFFICES OF FAMILY AND CHILDREN

IC 12-19-1-1
Establishment
Sec. 1. A county office of family and children is established in each county.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.157; P.L.5-1993, SEC.170.



CHAPTER 1.5. REPLACEMENT OF PROPERTY TAX LEVIES IN ALLOCATION AREAS

IC 12-19-1.5-1
"Allocation area" defined
Sec. 1. As used in this chapter, "allocation area" refers to an area that is established under the authority of any of the following statutes and in which tax increment revenues are collected:
(1) IC 6-1.1-39.
(2) IC 8-22-3.5.
(3) IC 36-7-14.
(4) IC 36-7-14.5.
(5) IC 36-7-15.1.
(6) IC 36-7-30.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-2
"Base assessed value" defined
Sec. 2. As used in this chapter, "base assessed value" means the base assessed value as that term is defined in IC 6-1.1-39-5(h), IC 8-22-3.5-9(a), IC 36-7-14-39(a), IC 36-7-15.1-26(a), IC 36-7-15.1-35(a), or IC 36-7-30-25(a)(2).
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-3
"Governing body" defined
Sec. 3. As used in this chapter, "governing body" means the following:
(1) For an allocation area created under IC 6-1.1-39, the fiscal body of the county (as defined in IC 36-1-2-6).
(2) For an allocation area created under IC 8-22-3.5, the commission (as defined in IC 8-22-3.5-2).
(3) For an allocation area created under IC 36-7-14, the redevelopment commission of the unit.
(4) For an allocation area created under IC 36-7-14.5, the authority created by the unit.
(5) For an allocation area created under IC 36-7-15.1, the metropolitan development commission of the consolidated city.
(6) For an allocation area created under IC 36-7-30, the military base reuse authority.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-4
"Obligation" defined
Sec. 4. As used in this chapter, "obligation" means an obligation to repay:
(1) the principal and interest on bonds;
(2) lease rentals on leases; or
(3) any other contractual obligation; payable from tax increment revenues. The term includes a guarantee of repayment from tax increment revenues if other revenues are insufficient to make a payment.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-5
"Property taxes" defined
Sec. 5. As used in this chapter, "property taxes" means:
(1) property taxes, as defined in IC 6-1.1-39-5(g), IC 36-7-14-39(a), IC 36-7-15.1-26(a), and IC 36-7-30-25(a)(3); or
(2) for allocation areas created under IC 8-22-3.5, the taxes assessed on taxable tangible property in the allocation area.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-6
"Replacement amount" defined
Sec. 6. As used in this chapter, "replacement amount" means the sum of the property taxes imposed on the assessed value of property in the allocation area in excess of the base assessed value in 1999 for:
(1) the county welfare fund; and
(2) the county welfare administration fund.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-7
"Tax increment revenues" defined
Sec. 7. As used in this chapter, "tax increment revenues" means the property taxes attributable to the assessed value of property in excess of the base assessed value.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-8
Applicability of chapter
Sec. 8. (a) This chapter applies to an allocation area in which:
(1) the holders of obligations received a pledge before July 1, 1999, of tax increment revenues to repay any part of the obligations due after December 31, 1999; and
(2) the elimination of a county welfare fund property tax levy or a county welfare administration fund property tax levy adversely affects the ability of the governing body to repay the obligations described in subdivision (1).
(b) A governing body may use one (1) or more of the procedures described in sections 9 through 11 of this chapter to provide sufficient funds to repay the obligations described in subsection (a). The amount raised each year may not exceed the replacement amount.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-9 Imposition of special assessments
Sec. 9. (a) A governing body may, after a public hearing, impose a special assessment on the owners of property that is located in an allocation area to repay a bond or an obligation described in section 8 of this chapter that comes due after December 31, 1999. The amount of a special assessment for a taxpayer shall be determined by multiplying the replacement amount by a fraction, the denominator of which is the total incremental assessed value in the allocation area, and the numerator of which is the incremental assessed value of the taxpayer's property in the allocation area.
(b) Before a public hearing under subsection (a) may be held, the governing body must publish notice of the hearing under IC 5-3-1. The notice must state that the governing body will meet to consider whether a special assessment should be imposed under this chapter and whether the special assessment will help the governing body realize the redevelopment or economic development objectives for the allocation area or honor its obligations related to the allocation area. The notice must also name a date when the governing body will receive and hear remonstrances and objections from persons affected by the special assessment. All persons affected by the hearing, including all taxpayers within the allocation area, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, and orders of the governing body by the notice. At the hearing, which may be adjourned from time to time, the governing body shall hear all persons affected by the proceedings and shall consider all written remonstrances and objections that have been filed. The only grounds for remonstrance or objection are that the special assessment will not help the governing body realize the redevelopment or economic development objectives for the allocation area or honor its obligations related to the allocation area. After considering the evidence presented, the governing body shall take final action concerning the proposed special assessment. The final action taken by the governing body shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by subsection (c).
(c) A person who filed a written remonstrance with a governing body under subsection (b) and is aggrieved by the final action taken may, within ten (10) days after that final action, file in the office of the clerk of the circuit or superior court a copy of the order of the governing body and the person's remonstrance or objection against that final action, together with a bond conditioned to pay the costs of appeal if the appeal is determined against the person. The only ground of remonstrance or objection that the court may hear is whether the proposed assessment will help achieve the redevelopment of economic development objectives for the allocation area or honor its obligations related to the allocation area. An appeal under this subsection shall be promptly heard by the court without a jury. All remonstrances or objections upon which an appeal has been taken must be consolidated, heard, and determined within thirty (30) days after the time of the filing of the appeal. The

court shall hear evidence on the remonstrances or objections, and may confirm the final action of the governing body or sustain the remonstrances or objections. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
(d) The maximum amount of a special assessment under this section may not exceed the replacement amount.
(e) A special assessment shall be imposed and collected in the same manner as ad valorem property taxes are imposed and collected.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-10
Denial of additional credits
Sec. 10. (a) For purposes of this section, "additional credit" means:
(1) for allocation areas created under IC 6-1.1-39, the additional credit described in IC 6-1.1-39-6(a);
(2) for allocation areas created under IC 8-22-3.5, the additional credit described in IC 8-22-3.5-10(a);
(3) for allocation areas created under IC 36-7-14, the additional credit described in IC 36-7-14-39.5(c);
(4) for allocation areas created under IC 36-7-14.5, the additional credit described in IC 36-7-14.5-12.5(d)(5);
(5) for allocation areas created under IC 36-7-15.1:
(A) the additional credit described in IC 36-7-15.1-26.5(e); or
(B) the credit described in IC 36-7-15.1-35(d); or
(6) for allocation areas created under IC 36-7-30, the additional credit described in IC 36-7-30-25(b)(2)(E).
(b) In order to raise the replacement amount, the governing body of each allocation area may deny all or a part of the additional credit.
As added by P.L.273-1999, SEC.94.

IC 12-19-1.5-11
Use of excess tax increment revenues
Sec. 11. If a governing body does not impose a special assessment under section 9 of this chapter or deny all or part of the additional credit under section 10 of this chapter, the governing body may, in order to provide sufficient funds to repay the obligations described in section 8(a) of this chapter, use any tax increment revenues that exceed:
(1) the amount pledged to pay the principal and interest of obligations; and
(2) any amounts used to provide debt service reserve for obligations payable solely or in part from tax increment revenues or from other revenues.
As added by P.L.273-1999, SEC.94.



CHAPTER 2. GENERAL PROVISIONS

IC 12-19-2-1
Bonds required of officers or other persons; premiums; payment
Sec. 1. Unless expressly prohibited by law, the premiums on all bonds that an officer or other person is required to execute under this article shall be paid in the same manner as other expenses of the division or county office are paid out of the appropriation for fixed charges.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.172; P.L.5-1993, SEC.185.

IC 12-19-2-2
Officers and employees; personal liability
Sec. 2. The following are not personally liable, except to the state, for an official act done or omitted in connection with the performance of duties under this article:
(1) The director of the division.
(2) Officers and employees of the division.
(3) Officers and employees of a county office.
(4) The director of the department of child services.
(5) Officers and employees of the department of child services.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.173; P.L.5-1993, SEC.186; P.L.234-2005, SEC.46.

IC 12-19-2-3
Officers and employees; administration of oaths and affirmations
Sec. 3. An officer or employee of:
(1) the division;
(2) a county office; or
(3) the department of child services;
may administer oaths and affirmations required to carry out the purposes of this article or of any other statute imposing duties on the county office.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.174; P.L.5-1993, SEC.187; P.L.234-2005, SEC.47.

IC 12-19-2-4
Nepotism; persons ineligible for positions in division
Sec. 4. A person who is related to the director of the division in the following manner is not eligible for a position in the division:
(1) Husband or wife.
(2) Father or mother.
(3) Son or daughter.
(4) Son-in-law or daughter-in-law.
(5) Brother or sister.
(6) Niece or nephew.
(7) Uncle or aunt.
As added by P.L.2-1992, SEC.13.
IC 12-19-2-5
Nepotism; ineligible persons
Sec. 5. A person who is related to a county director in the following manner is not eligible for a position in the county office:
(1) Husband or wife.
(2) Father or mother.
(3) Son or daughter.
(4) Son-in-law or daughter-in-law.
(5) Brother or sister.
(6) Niece or nephew.
(7) Uncle or aunt.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.175; P.L.5-1993, SEC.188.

IC 12-19-2-6
Nepotism; compensation prohibited
Sec. 6. A person prohibited under section 5 of this chapter from employment with a county office may not receive compensation for services performed for the county office from appropriations made by the state or by the county.
As added by P.L.2-1992, SEC.13. Amended by P.L.4-1993, SEC.176; P.L.5-1993, SEC.189.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. COUNTY WELFARE FUND; SHORT TERM BORROWING

IC 12-19-5-1
Public hearings to determine whether to recommend borrowing money
Sec. 1. (a) In addition to the other method of welfare financing provided by this article, the department may conduct a public hearing to determine whether to recommend to a county to borrow money under this chapter on a short term basis to fund:
(1) child services under IC 12-19-7-1;
(2) children's psychiatric residential treatment services under IC 12-19-7.5; or
(3) other welfare services in the county payable from the family and children's fund or the children's psychiatric residential treatment services fund;
if the department determines that the family and children's fund or the children's psychiatric residential treatment services fund will be exhausted before the end of a fiscal year.
(b) In the the hearing, the department must present facts that show the following:
(1) That the amount of money in the family and children's fund or the children's psychiatric residential treatment services fund will be insufficient to fund the appropriate services within the county under this article.
(2) The amount of money that the department estimates will be needed to fund that deficit.
As added by P.L.2-1992, SEC.13. Amended by P.L.36-1994, SEC.20; P.L.273-1999, SEC.64; P.L.224-2003, SEC.90; P.L.234-2005, SEC.48.



CHAPTER 6. REIMBURSEMENT OF COUNTY WELFARE EXPENSES

IC 12-19-6-1 Repealed
(Repealed by P.L.273-1999, SEC.124.)



CHAPTER 7. COUNTY FINANCING OF CERTAIN FAMILY AND CHILDREN SERVICES

IC 12-19-7-1
"Child services" defined
Sec. 1. As used in this chapter, "child services" means the following:
(1) Child welfare services specifically provided for children who are:
(A) adjudicated to be:
(i) children in need of services; or
(ii) delinquent children; or
(B) recipients of or are eligible for:
(i) informal adjustments;
(ii) service referral agreements; and
(iii) adoption assistance;
including the costs of using an institution or facility in Indiana for providing educational services as described in either IC 20-33-2-29 (if applicable) or IC 20-26-11-13 (if applicable), all services required to be paid by a county under IC 31-40-1-2, and all costs required to be paid by a county under IC 20-26-11-12.
(2) Assistance awarded by a county to a destitute child under IC 31-26-2.
(3) Child welfare services as described in IC 31-26-3.
As added by P.L.36-1994, SEC.24. Amended by P.L.119-1996, SEC.1; P.L.1-1997, SEC.84; P.L.139-2000, SEC.1; P.L.1-2005, SEC.137; P.L.145-2006, SEC.109.



CHAPTER 7.5. COUNTY FINANCING OF CHILDREN'S PSYCHIATRIC RESIDENTIAL TREATMENT SERVICES FOR MEDICAID ELIGIBLE CHILDREN

IC 12-19-7.5-1
"Children's psychiatric residential treatment services"
Sec. 1. As used in this chapter, "children's psychiatric residential treatment services" means services that are:
(1) eligible for federal financial participation under the state Medicaid plan; and
(2) provided to individuals less than twenty-one (21) years of age who are:
(A) eligible for services under the state Medicaid plan;
(B) approved by the office for admission to and treatment in a private psychiatric residential treatment facility; and
(C) residing in a private psychiatric residential facility for the purposes of treatment for a mental health condition, based on an approved treatment plan that complies with applicable federal and state Medicaid rules and regulations.
As added by P.L.224-2003, SEC.92.






ARTICLE 20. TOWNSHIP ASSISTANCE

CHAPTER 1. GENERAL PROVISIONS

IC 12-20-1-1
Purpose of article
Sec. 1. The purpose of this article is to provide necessary and prompt relief to the citizens and residents of Indiana.
As added by P.L.2-1992, SEC.14.

IC 12-20-1-2
Construction of article
Sec. 2. This article shall be liberally construed so that the article's purposes and policies may be accomplished as equitably and expeditiously as possible.
As added by P.L.2-1992, SEC.14.

IC 12-20-1-3
Additional county auditor clerical help
Sec. 3. (a) Each county auditor is entitled to reasonable additional clerical help to carry out the auditor's responsibilities under this article, as determined to be necessary by each county's fiscal body.
(b) The county fiscal body shall make an appropriation for the payment of additional clerical help under this section.
As added by P.L.2-1992, SEC.14.

IC 12-20-1-4
Township assistance profiteering; township assistance fraud
Sec. 4. (a) This section does not apply to an attorney who is admitted to practice law in Indiana.
(b) A person who receives any item of value from an applicant or a recipient in connection with assisting that applicant or recipient in obtaining township assistance commits township assistance profiteering, a Class C misdemeanor.
(c) A person who unfairly profits from the:
(1) sale, lease, or rental of goods or shelter; or
(2) provision of services;
to a township assistance recipient commits township assistance fraud, a Class D felony. For purposes of this subsection, a person unfairly profits if the person receives payment from the township trustee for goods or services that the person does not provide or the person charges the township trustee more for the goods or services than the person would charge members of the public.
(d) In addition to any other penalty imposed for a conviction under subsection (c), a person who is convicted of township assistance fraud is ineligible to participate in the township assistance program for thirty (30) years after the date of the conviction.
As added by P.L.51-1996, SEC.14. Amended by P.L.73-2005,

SEC.10.



CHAPTER 2. LEGAL ACTIONS INVOLVING TOWNSHIP TRUSTEE

IC 12-20-2-1
Township as real party in interest
Sec. 1. A suit or proceeding in favor of or against a township trustee concerning township assistance shall be conducted in favor of or against the township in the township's corporate name.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.11.



CHAPTER 3. OFFICE OF TOWNSHIP TRUSTEE

IC 12-20-3-1
Jurisdiction of division of family resources; investigations; reports
Sec. 1. (a) A township trustee is not under the jurisdiction of the division of family resources.
(b) The division of family resources:
(1) may not subject a township trustee to investigation concerning the trustee's official duties; and
(2) has no authority to make a report with reference to the official duties of a township trustee.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-2006, SEC.111.

IC 12-20-3-2
Governor's powers
Sec. 2. The governor may not do any of the following:
(1) Hold a hearing in reference to a township trustee's official duties.
(2) Remove a township trustee from office.
(3) Declare the office of a township trustee vacant.
As added by P.L.2-1992, SEC.14.

IC 12-20-3-3
Vacation of office or death; delivery of records to successor
Sec. 3. (a) If a township trustee, who serves as administrator of township assistance, is removed from office, resigns, or in any other way vacates the office of township trustee, the township trustee shall immediately deliver all books, papers, and other materials concerning the office to the trustee's successor upon the successor's appointment.
(b) If a township trustee, who serves as administrator of township assistance, dies, the township trustee's executors or administrators shall, not more than forty (40) days after the trustee's death, deliver all materials belonging to the township trustee's office to the trustee's successor in office.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.12.



CHAPTER 4. EMPLOYEES OF TOWNSHIP TRUSTEE

IC 12-20-4-1
Office expense and clerical help
Sec. 1. The township trustee may pay out of township assistance money the necessary office expense and clerical or other help necessary to properly administer township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.13.



CHAPTER 5. POWERS AND DUTIES OF TOWNSHIP TRUSTEE IN ADMINISTERING TOWNSHIP ASSISTANCE

IC 12-20-5-1
Powers and duties
Sec. 1. (a) The township trustee of each township is ex officio the administrator of township assistance within the township.
(b) The township trustee shall perform all duties with reference to the poor of the township as prescribed by law.
(c) A township trustee, in discharging the duties prescribed by this article, is designated as the administrator of township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.21.

IC 12-20-5-2
Oversight and care
Sec. 2. The township trustee, as administrator of township assistance, in each township is responsible for the oversight and care of all poor individuals in the township as long as the individuals remain in the trustee's charge. The township trustee shall see that the individuals are properly taken care of in the manner required by law.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.22.

IC 12-20-5-3
Temporary relief
Sec. 3. The township trustee, as administrator of township assistance, shall investigate and grant temporary relief as provided in IC 12-20-17-3.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.23.



CHAPTER 5.5. TOWNSHIP ASSISTANCE STANDARDS

IC 12-20-5.5-1
Processing applications; nondiscrimination
Sec. 1. (a) The township trustee shall process all applications for township assistance according to uniform written standards and without consideration of the race, creed, nationality, or gender of the applicant or any member of the applicant's household.
(b) The township's standards for the issuance of township assistance and the processing of applications must be:
(1) governed by the requirements of this article;
(2) proposed by the township trustee, adopted by the township board, and filed with the board of county commissioners;
(3) reviewed and updated annually to reflect changes in the cost of basic necessities in the township and changes in the law;
(4) published in a single written document, including addenda attached to the document; and
(5) posted in a place prominently visible to the public in all offices of the township trustee where township assistance applications are taken or processed.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.24.

IC 12-20-5.5-2
Standards; content
Sec. 2. (a) Standards for the administration of township assistance must contain the following:
(1) Criteria for determining township assistance eligibility.
(2) Minimum requirements of township trustee accessibility.
(3) Other information as needed, including the following:
(A) Township office locations, hours, and days of availability.
(B) Initial eligibility criteria.
(C) Continuing eligibility criteria.
(D) Workfare requirements.
(E) Essential and nonessential assets.
(F) Available resources.
(G) Income exemptions.
(H) Application process.
(I) Countable income.
(J) Countable assets.
(K) Wasted resources.
(b) Standards for the administration of township assistance must exclude a Holocaust victim's settlement payment received by an eligible individual from countable assets and countable income.
As added by P.L.51-1996, SEC.20. Amended by P.L.128-1999, SEC.25; P.L.73-2005, SEC.25.

IC 12-20-5.5-3 Adequate access ensured; telephone number; office
Sec. 3. (a) The township trustee shall ensure adequate access to township assistance services, including a published telephone number in the name of the township.
(b) A township assistance office, if separate from the township trustee's residence, must be designated by a clearly visible sign that lists the:
(1) township trustee's name;
(2) availability of township assistance; and
(3) township assistance office's telephone number.
The sign must conform to all local zoning and signage restrictions.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.26.

IC 12-20-5.5-4
Scheduled hours of township trustee
Sec. 4. (a) This section does not apply to a township trustee who has assisted less than fifty-one (51) households during each of the two (2) years immediately preceding the date of the township trustee's annual report under IC 12-20-28-3.
(b) To ensure minimum accessibility, a township trustee operating a township assistance office in a township with a population of at least ten thousand (10,000) shall provide scheduled office hours for township assistance and staff each office with an individual qualified to:
(1) determine eligibility; and
(2) issue relief sufficient to meet the township assistance needs of the township.
(c) To meet the requirements of subsection (b), the township trustee shall do the following:
(1) Provide township assistance office hours for at least fourteen (14) hours per week.
(2) Provide that there is not more than one (1) weekday between the days the township assistance office is open.
(3) Provide for after hours access to the township assistance office by use of an answering machine or a service:
(A) capable of taking messages; and
(B) programmed to provide information about township assistance office hours.
(4) Respond to a telephone inquiry for township assistance services not more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, after receiving the inquiry.
(5) Post township assistance office hours and telephone numbers at the entrance to each township assistance office.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.27.

IC 12-20-5.5-5
Inclusion of standards governing provision of basic necessities      Sec. 5. The township's standards for the administration of township assistance must include all applicable standards governing the provision of basic necessities, including maximum amounts, special conditions, or other limitations on eligibility, if any have been established for one (1) or more basic necessities.
As added by P.L.51-1996, SEC.20. Amended by P.L.73-2005, SEC.28.

IC 12-20-5.5-6
Income standards
Sec. 6. (a) A township trustee shall set income standards for the township that provide for financial eligibility in an amount consistent with reasonable costs of basic necessities in the trustee's particular township.
(b) A township trustee may not consider a Holocaust victim's settlement payment received by an eligible individual when setting income standards under this section.
As added by P.L.51-1996, SEC.20. Amended by P.L.128-1999, SEC.26.



CHAPTER 6. APPLICATION FOR TOWNSHIP ASSISTANCE

IC 12-20-6-0.5
Previous denial of assistance or conviction
Sec. 0.5. (a) As used in this section, "member of the applicant's household" includes any person who lives in the same residence as the applicant.
(b) The township trustee shall determine whether an applicant or a member of the applicant's household has been denied assistance under IC 12-14-1-1, IC 12-14-1-1.5, IC 12-14-2-5.1, IC 12-14-2-5.3, IC 12-14-2-18, IC 12-14-2-20, IC 12-14-2-21, IC 12-14-2-24, IC 12-14-2-26, IC 12-14-2.5, or IC 12-14-5.5.
(c) A township trustee has no obligation to extend aid to an applicant or to a member of an applicant's household who has been denied assistance as described in subsection (b).
(d) A township trustee shall not extend aid to an applicant or to a member of an applicant's household if the applicant or the member of the applicant's household has been convicted of an offense under IC 35-43-5-7 or IC 35-43-5-7.1 as follows:
(1) If the conviction is a misdemeanor, a township trustee shall not extend aid to the applicant or the member of the applicant's household for one (1) year after the conviction.
(2) If the conviction is a felony, a township trustee shall not extend aid to the applicant or the member of the applicant's household for ten (10) years after the conviction.
As added by P.L.46-1995, SEC.56.



CHAPTER 7. CONSENT TO DISCLOSURE OF PERSONAL INFORMATION

IC 12-20-7-1
Consent; form; filing
Sec. 1. (a) Each applicant and each adult member of the applicant's household seeking township assistance must consent to a disclosure and release of information about the applicant and the applicant's household before township assistance may be provided by the township trustee. The consent must be made by signing a form prescribed by the state board of accounts. The form must include the following:
(1) The applicant's name, case number, and address.
(2) The types of information being solicited, including the following:
(A) Countable income.
(B) Countable assets.
(C) Wasted resources.
(D) Relatives capable of providing assistance.
(E) Past or present employment.
(F) Pending claims or causes of action.
(G) A medical condition if relevant to work or workfare requirements.
(H) Any other information required by law.
(3) The names of individuals, agencies, and township trustee offices that will receive the information.
(4) The expiration date of the permission to disclose information.
(b) Information that is declared to be confidential by state or federal statute may not be obtained under the consent form prescribed by this section.
(c) The township trustee shall keep on file and shall make available to the division of family resources and office of Medicaid policy and planning upon request a copy of the signed consent form described in subsection (a).
(d) The township trustee shall send to the county office a copy of the signed consent form described in subsection (a).
(e) The division of family resources, county offices, and the office of Medicaid policy and planning shall make available to the township trustee upon request a copy of signed consent to disclosure and release of information forms in each entity's files.
(f) If an individual who is required to sign a form under this section is unable to sign the form in the township trustee's office due to a physical or mental disability or illness, the township trustee shall make alternate arrangements to obtain the individual's signature.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.193; P.L.5-1993, SEC.206; P.L.46-1995, SEC.57; P.L.51-1996, SEC.31; P.L.259-2001, SEC.5; P.L.73-2005, SEC.39; P.L.145-2006, SEC.115.
IC 12-20-7-2
Information to township trustee
Sec. 2. (a) The county office shall provide the following information to each township trustee located in the county:
(1) Information that will identify the types of public assistance that are being provided to the individual who signed the consent form and the individual's household.
(2) Information that will identify the amount of public assistance that is being received by the individual who signed the consent form and the individual's household.
(3) Information that will identify the number of individuals in the household of the individual who signed the consent form who are receiving public assistance.
(4) Information regarding the income, resources, or assets of members of the individual's household receiving public assistance.
(b) The county office must provide the information required under subsection (a) not later than fourteen (14) calendar days after obtaining the information.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.194; P.L.5-1993, SEC.207; P.L.46-1995, SEC.58; P.L.51-1996, SEC.32.

IC 12-20-7-2.5
Information provided to township trustee by department of employment and training
Sec. 2.5. Upon request of the township trustee, the department of employment and training services shall provide without charge information regarding:
(1) income, resources, and assets of; and
(2) benefits received by;
members of an applicant's household.
As added by P.L.51-1996, SEC.33.

IC 12-20-7-3
Salary and wage information
Sec. 3. Upon request of the township trustee, the employer of a township assistance applicant or a member of the applicant's household shall provide the township trustee with information concerning salary or wages earned by the applicant or household member for purposes of determining the financial eligibility of the household to receive township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.34; P.L.73-2005, SEC.40.

IC 12-20-7-3.5
Provision of information to determine eligibility
Sec. 3.5. Upon request of the township trustee, a person holding assets or title to assets of a township assistance applicant or a member of the applicant's household shall provide the township trustee with information concerning the nature and value of those

assets for purposes of determining the household's financial eligibility to receive township assistance.
As added by P.L.51-1996, SEC.35. Amended by P.L.73-2005, SEC.41.

IC 12-20-7-4
Use of consent forms
Sec. 4. The division of family resources and county offices shall use the consent forms received under this chapter to do the following:
(1) Assist in making eligibility determinations for public assistance programs administered by the division of family resources and county offices.
(2) Assist in reducing fraud and abuse in public assistance programs administered by the division of family resources and county offices.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.195; P.L.5-1993, SEC.208; P.L.145-2006, SEC.116.

IC 12-20-7-4.5
Authorized use of information
Sec. 4.5. The township trustee shall use the information received under section 2 of this chapter to assist in reducing fraud and abuse in aid programs administered by the township trustee.
As added by P.L.46-1995, SEC.59.

IC 12-20-7-5
Use of information not a public record
Sec. 5. Information that is received through the use of a consent form described in section 1 of this chapter and that is not a public record open to inspection and copying under any statute may be used only in connection with the following:
(1) The administration of the township trustee's township assistance program.
(2) The administration of public assistance programs that are administered by the division of family resources and county offices.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.196; P.L.5-1993, SEC.209; P.L.73-2005, SEC.42; P.L.145-2006, SEC.117.

IC 12-20-7-6
Unauthorized use or disclosure of information
Sec. 6. A township trustee, an assistant of a township trustee, or an employee or a director of the division of family resources, the office of Medicaid policy and planning, and county offices who knowingly discloses or uses information that is obtained through the use of a consent form described in section 1 of this chapter, except as authorized by this chapter, commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.14. Amended by P.L.4-1993, SEC.197;

P.L.5-1993, SEC.210; P.L.145-2006, SEC.118.



CHAPTER 8. LEGAL RESIDENCE AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-8-1
"Resident" defined
Sec. 1. For purposes of this chapter, an individual is a "resident" of a township or county if the individual:
(1) has located in the township or county; and
(2) intends to make the township or county the individual's sole place of residence.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-2
Relief for residents
Sec. 2. If an individual is a resident of a township or county, the township or county shall relieve and support the individual if the individual is poor and in need of relief.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-3
Intent to become resident; determination
Sec. 3. (a) The township trustee may deny township assistance to an individual if the township trustee determines that the individual does not intend to make the township or county the individual's sole place of residence.
(b) The township trustee may consider all relevant information that supports or refutes the individual's intent to make the township or county the individual's sole place of residence, except the length of time the individual has been located in the township or county.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.43.

IC 12-20-8-4
Continuance of legal residence
Sec. 4. A residence legally acquired continues until the legal residence is lost or defeated by acquiring a new legal residence or by willful and uninterrupted absence from the township in which legal residence has been gained.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-5
Determination of legal residence; factors discounted
Sec. 5. Time spent in a penal institution, public or private charitable or benevolent institution, hospital, fraternal home, or in any place while serving in the armed forces of the United States may not be counted in determining legal residence in Indiana.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-6
Loss of legal residence due to state or federal service      Sec. 6. An individual may not be considered to have lost a legal residence in Indiana because of an absence that is due to business of the state or of the United States.
As added by P.L.2-1992, SEC.14.

IC 12-20-8-7
Assistance notwithstanding inability to establish place of legal settlement
Sec. 7. If the township trustee, as administrator of township assistance, is unable to ascertain and establish the place of legal residence of a poor individual within the township, the township trustee shall proceed to provide assistance to the individual in the same manner as other poor individuals are provided assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.44.



CHAPTER 9. ELIGIBILITY OF NONRESIDENTS FOR TOWNSHIP ASSISTANCE

IC 12-20-9-1 Repealed
(Repealed by P.L.51-1996, SEC.77.)



CHAPTER 10. EMPLOYMENT AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-10-1
Able-bodied assistance applicants to seek employment
Sec. 1. If a township assistance applicant is in good health or if any members of the applicant's household are in good health, the township trustee, as administrator of township assistance, shall require the individuals who are able to work to seek employment. The township trustee shall refuse to furnish any township assistance until the township trustee is satisfied that the township assistance applicant or members of the applicant's household are endeavoring to find work.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.38; P.L.73-2005, SEC.50.

IC 12-20-10-2
Assistance contingent on performance of work; exception
Sec. 2. If:
(1) a township assistance applicant is in good health and able to work; and
(2) either:
(A) the township trustee, as administrator of township assistance, offers employment to the township assistance applicant, regardless of whether the compensation for the work is in the form of money, house rent, or commodities consisting of the necessaries of life; or
(B) employment at a reasonable compensation is offered by any other individual, governmental agency, or employer;
the township trustee, as administrator of township assistance, shall not furnish township assistance to the applicant until the township assistance applicant performs the work or shows just cause for not performing the work. However, a township assistance applicant may be given admission to the county home, where the township assistance applicant shall be compelled to work.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.39; P.L.73-2005, SEC.51.

IC 12-20-10-3
Aid in securing employment; trustee
Sec. 3. A township trustee, as administrator of township assistance, shall make all possible efforts to secure employment for an able-bodied township assistance applicant in the township where the applicant resides.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.52.

IC 12-20-10-3.5
Medical examination
Sec. 3.5. If a township assistance applicant or a member of the

applicant's household claims an inability to work due to health, the township trustee may require and provide for any medical examination necessary for the township trustee to determine whether the applicant or household member is able to perform work.
As added by P.L.51-1996, SEC.40. Amended by P.L.73-2005, SEC.53.

IC 12-20-10-4
Aid in securing employment; township residents
Sec. 4. The township trustee may call upon residents of the township to aid in finding employment for a township assistance applicant who is able to work.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.54.



CHAPTER 11. WORKFARE AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-11-1
Public projects work requirement for township assistance recipients; exceptions; determination of suitability; value of performance; furnished equipment; supervision; insurance; displacement of employees; failure to comply
Sec. 1. (a) The township trustee shall obligate any adult member of a recipient household to do any work needed to be done within the county or an adjoining township in any other county for any nonprofit agency or governmental unit, including the state, having jurisdiction in those townships, unless:
(1) the obligated individual is not physically able to perform the proposed work;
(2) the obligated individual is a minor or is at least sixty-five (65) years of age;
(3) the obligated individual has full-time employment at the time the recipient receives township assistance;
(4) the obligated individual is needed to care for an individual as a result of the individual's age or physical condition;
(5) the township trustee determines that there is no work available for any adult member of the recipient household; or
(6) the individual obligated to perform the work is, at the direction of the township trustee, attending:
(A) courses under section 3 of this chapter; or
(B) a job training program under IC 12-20-12-1 or another job training program approved by the township trustee.
(b) The township trustee shall determine a township assistance applicant's suitability to perform available work under this section. The township trustee may provide for medical examinations necessary to make the determination.
(c) A township assistance recipient shall perform an amount of work that equals the value of assistance received by the township assistance recipient or the recipient's household. The township assistance recipient shall receive credit for the work performed, as assigned by the township trustee, at a rate not less than the federal minimum wage.
(d) The unit of government or nonprofit agency for which work is performed under this section shall furnish the necessary tools, materials, or transportation, unless the trustee agrees in writing to furnish the necessary tools, materials, or transportation.
(e) Supervision of the work of a township assistance recipient under this section is the responsibility of the governmental unit or nonprofit agency for which the work is performed.
(f) The township trustee shall see that a township assistance recipient performing work under this section is covered by adequate liability insurance for injuries or damages suffered by or caused by the township assistance recipient.     (g) A township assistance recipient may not be assigned to work that would result in the displacement of governmental employees or in the reduction of hours worked by governmental employees.
(h) The failure of a township assistance recipient to perform work assigned by the township trustee within a reasonable period required by the township trustee is a basis for denying further assistance to the recipient or the recipient's household for not more than one hundred eighty (180) days, unless the recipient shows good cause for not performing the work.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.41; P.L.73-2005, SEC.55.

IC 12-20-11-2
Nonprofit human services agency employment; suitability; value of performance; furnished equipment; supervision; insurance; displacement of employees
Sec. 2. (a) The township trustee may require the recipient to perform work for nonprofit human services agencies located within the county or an adjoining township in another county unless the recipient attends courses under section 3 of this chapter.
(b) The township trustee shall determine a township assistance applicant's suitability to perform available work under this section. The township trustee may provide for medical examinations necessary to make the determination.
(c) A township assistance recipient shall perform an amount of work that equals the value of assistance received by the township assistance recipient or the recipient's household. The township assistance recipient shall work off the assistance at a rate not less than the federal minimum wage.
(d) The nonprofit agency for which work is performed under this section shall furnish the necessary tools, materials, or transportation, unless the trustee agrees in writing to furnish the necessary tools, materials, or transportation to and from the work site from the trustee's office.
(e) Supervision of the work of a township assistance recipient under this section is the responsibility of the nonprofit agency for which the work is performed.
(f) The township trustee shall ensure that a township assistance recipient performing work under this section is covered by adequate liability insurance for injuries or damages suffered by or caused by the township assistance recipient.
(g) A township assistance recipient may not be assigned to work that would result in the displacement of employees of the nonprofit agency or in the reduction of hours worked by those employees.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.56.

IC 12-20-11-3
Work exemption and tuition reimbursement for education courses
Sec. 3. (a) If a township assistance recipient, after referral by the township trustee, is accepted and attends adult education courses

under IC 20-30-6-1 or courses at Ivy Tech Community College of Indiana established by IC 20-12-61, the township assistance recipient is exempt from performing work or searching for work for not more than one hundred eighty (180) days.
(b) The township trustee may reimburse a township assistance recipient for tuition expenses incurred in attending the courses described in subsection (a) if the recipient:
(1) has a proven aptitude for the courses being studied;
(2) was referred by the trustee;
(3) does not qualify for other tax supported educational programs;
(4) maintains a passing grade in each course; and
(5) maintains the minimum attendance requirements specified by the educational institution.
As added by P.L.2-1992, SEC.14. Amended by P.L.5-1995, SEC.7; P.L.51-1996, SEC.42; P.L.1-2005, SEC.138; P.L.127-2005, SEC.6; P.L.1-2006, SEC.196.

IC 12-20-11-4
Satisfaction of prior township obligations prerequisite to additional township assistance; hardship temporary assistance; confirming documentation
Sec. 4. (a) The township trustee may require a township assistance applicant or an adult member of the applicant's household to satisfy all obligations to perform work incurred in another township before additional township assistance is granted. However, in case of an emergency, the trustee may temporarily waive the work obligation incurred from another township and provide temporary assistance to an applicant or a household in order to relieve need or immediate suffering.
(b) The township trustee may request from another township trustee documentation necessary to confirm that a township assistance applicant or an adult member of the applicant's household performed or did not perform work in another township.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.43; P.L.73-2005, SEC.57.

IC 12-20-11-5
Application of worker's compensation laws; repayment of assistance
Sec. 5. (a) Work performed under this chapter is considered as satisfaction of a condition for township assistance and is not considered as services performed for remuneration or as repayment for township assistance. However, a township assistance recipient performing work under this chapter and the governmental unit or nonprofit agency for which the recipient works are covered by the medical treatment and burial expense provisions of IC 22-3-2 through IC 22-3-6 with regard to the work performed.
(b) A township trustee may not seek federal or state reimbursement, foreclose a lien, or otherwise seek repayment of

assistance for which a recipient or an adult member of the recipient's household has satisfactorily completed a workfare requirement.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.44; P.L.73-2005, SEC.58.



CHAPTER 12. JOB TRAINING AS CONDITION FOR RECEIPT OF TOWNSHIP ASSISTANCE

IC 12-20-12-1
Required participation in training program
Sec. 1. As a condition of continuing eligibility, a township trustee may require a recipient of township assistance or any member of a recipient's household to participate in an appropriate work training program that is offered to the recipient or a member of the recipient's household within the county or an adjoining township in another county by a:
(1) federal, state, or local governmental entity; or
(2) nonprofit agency.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.45; P.L.259-2001, SEC.6; P.L.73-2005, SEC.59.



CHAPTER 13. REHABILITATION, TRAINING, AND WORK PROGRAMS CONDUCTED BY TOWNSHIP TRUSTEE'S OFFICE

IC 12-20-13-1
Rehabilitation, training, and work programs for township assistance recipients
Sec. 1. A township trustee may, with the approval of the township board, do the following:
(1) Conduct the following for township assistance recipients in the township:
(A) Rehabilitation programs.
(B) Training programs.
(C) Retraining programs.
(D) Work programs.
(2) Employ personnel to supervise the programs.
(3) Pay the costs of the programs from township assistance money.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.60.



CHAPTER 14. TERMINATION OR REDUCTION OF TOWNSHIP ASSISTANCE

IC 12-20-14-1 Repealed
(Repealed by P.L.51-1996, SEC.77.)



CHAPTER 15. APPEAL OF DENIAL OR REDUCTION IN AMOUNT OF TOWNSHIP ASSISTANCE

IC 12-20-15-1
Appeal by unsatisfied township assistance applicants or recipients to board of commissioners
Sec. 1. If an applicant for or recipient of township assistance is not satisfied with the decision of the township trustee, as administrator of township assistance, the applicant or recipient may appeal to the board of commissioners.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.62.

IC 12-20-15-2
Time for applicant's appeal
Sec. 2. An applicant for township assistance must file the applicant's appeal not more than fifteen (15) days from the date of issuance by the township trustee of adequate written notice of the denial of township assistance as provided by IC 12-20-6-8. An appeal must be made in writing or orally as required by the board of commissioners.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.46; P.L.73-2005, SEC.63.

IC 12-20-15-3
Hearing on appeal; uniform written procedures
Sec. 3. (a) The board of county commissioners may:
(1) conduct a hearing on the appeal; or
(2) appoint a hearing officer:
(A) from among the board;
(B) from among the employees of the board; or
(C) from qualified residents of the county;
who will conduct a hearing for the board.
(b) The board of county commissioners shall develop uniform written procedures, including provisions for:
(1) before the hearing, an opportunity for the appellant or the appellant's legal representative to review the appellant's township assistance file and any documents or evidence used by the township trustee to make the determination under appeal;
(2) the order of the proceeding and the procedure for subpoena:
(A) of a witness; or
(B) for production of evidence;
if reasonably requested by the appellant or the township trustee; and
(3) the issuance of a hearing decision within the period prescribed by section 6(b)(2) of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.47; P.L.262-2003, SEC.2; P.L.73-2005, SEC.64.

IC 12-20-15-4 Review of documents and standards for hearings on appeal; remanding cases to trustees
Sec. 4. (a) In hearing an appeal, the board of commissioners and a hearing officer shall:
(1) review and consider any report or investigative documents the trustee prepared before making the appealed decision; and
(2) be governed by the township's township assistance standards for determining eligibility to the extent that the standards comply with existing law for the granting of township assistance. If no legally sufficient standards have been established, the board of commissioners and the hearing officer shall be guided by the circumstances in each case.
(b) The board of commissioners shall remand a case to a trustee for further proceedings if:
(1) new evidence was presented by the applicant to the board of commissioners; and
(2) the board of commissioners determines that the new evidence presented would have made the individual eligible for assistance.
(c) If a case is remanded to a trustee, the trustee shall issue a new determination of eligibility not later than seventy-two (72) hours after receiving the written decision remanding the case, excluding weekends and legal holidays listed in IC 1-1-9.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.48; P.L.262-2003, SEC.3; P.L.73-2005, SEC.65.

IC 12-20-15-5
Necessary parties at hearing
Sec. 5. The appellant must be present at a hearing conducted by the board of commissioners or a hearing officer. The township trustee, as administrator of township assistance, or the trustee's representative shall be notified in writing of the hearing date and time, but the failure of the township trustee or the trustee's representative to be present is not a cause for postponement of the hearing unless the trustee requests and is granted a continuance. A continuance requested by the township trustee does not reduce the period required for a decision under section 6(b)(2) of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.49; P.L.73-2005, SEC.66.

IC 12-20-15-6
Timing of hearing on appeal; written decision
Sec. 6. (a) The board of commissioners shall hold a hearing as soon as possible after the filing of an appeal but not more than ten (10) working days after the appeal form or other notice of appeal is received in the office of the board of commissioners.
(b) The board of commissioners shall issue a written decision that must:
(1) appear in the official records of the board;
(2) be issued to the appellant and the township trustee not more

than five (5) working days following the date of the hearing;
(3) state the legal and factual basis for the decision;
(4) advise the appellant and the township trustee of the right to judicial review and the period prescribed for requesting judicial review; and
(5) inform the appellant of the availability of free legal counsel for the indigent.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.50.

IC 12-20-15-7
Implementation of board's decision
Sec. 7. The township trustee, as administrator of township assistance, shall carry out a decision of the board to sustain, increase, grant, or otherwise modify township assistance only if the board of commissioners complies with the requirements for a written decision under section 6 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.51; P.L.73-2005, SEC.67.

IC 12-20-15-8
Appeal to circuit or superior court
Sec. 8. (a) The township trustee or an applicant may appeal a decision of the board of commissioners to a circuit or superior court with jurisdiction in the county.
(b) In hearing an appeal, the court shall be governed by the township's township assistance standards for determining eligibility for granting township assistance in the township. If legally sufficient standards have not been established, the court shall be guided by the circumstances of the case.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.52; P.L.73-2005, SEC.68.

IC 12-20-15-9
Recovery of assistance awarded upon successful appeal by trustee
Sec. 9. If the court sets aside a decision of the board of commissioners in favor of an applicant, the township trustee may recover the amount of any assistance awarded as a result of the board's decision.
As added by P.L.2-1992, SEC.14.



CHAPTER 16. PROVISION OF VARIOUS FORMS OF TOWNSHIP ASSISTANCE

IC 12-20-16-1
Assistance only upon necessity
Sec. 1. A township trustee, as administrator of township assistance, may provide and shall extend township assistance only when the personal effort of the township assistance applicant fails to provide one (1) or more basic necessities.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.53; P.L.73-2005, SEC.69.



CHAPTER 17. TEMPORARY AID

IC 12-20-17-1
Investigations; temporary aid necessity
Sec. 1. If a township trustee determines by investigation that a township assistance applicant or a township assistance applicant's household requires assistance, the township trustee shall, after determining that an emergency exists, furnish to the applicant or household the temporary aid necessary for the relief of immediate suffering. However, before any further final or permanent relief is given, the township trustee shall consider whether the applicant's or household's need can be relieved by means other than an expenditure of township money.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.63; P.L.73-2005, SEC.81.

IC 12-20-17-2
Shelter; expenditure limitations; combination of resources; referral to appropriate agency; ability to contract with private agency
Sec. 2. (a) As used in this section, "shelter" means a facility that provides temporary emergency assistance.
(b) A township trustee may establish, purchase, acquire, maintain, or operate a shelter for eligible township assistance households needing temporary housing assistance.
(c) A township having a population of less than eight thousand (8,000) may not expend more than ten thousand dollars ($10,000) to implement this section without the approval of the county executive.
(d) A township having a population of at least eight thousand (8,000) may not expend more than one hundred thousand dollars ($100,000) to implement this section without the approval of the county executive.
(e) In counties where the implementation of this section can be more efficiently and expeditiously handled in units larger than a single township, a township trustee may combine resources with other townships within a county to:
(1) establish one (1) or more household shelter units; and
(2) pay a pro rata share of all administrative and other costs incidental to the maintenance and operation of each shelter unit established in subdivision (1).
IC 36-1-7-1 through IC 36-1-7-4 apply to a township electing to combine its resources with other townships under this subsection.
(f) A township trustee is not required to provide shelter to an individual who at the time assistance is requested is:
(1) under the influence of drugs or alcohol; or
(2) incapable of self-care.
The township trustee may at no cost to the township refer an individual described in this subsection to an appropriate agency or facility located in the county or in an adjoining county that has a

program or charter specifically addressing the problems of substance abuse, mental illness, or self-care.
(g) A township trustee may contract with a private agency offering a shelter program in order to comply with this section if the applicant or the applicant's household is not mandated by the private agency to participate, as a condition of eligibility, in religious services.
(h) A township trustee is not obligated to:
(1) enter into a contract with; or
(2) pay shelter costs to;
a shelter that is supported by federal or state funds.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.64; P.L.73-2005, SEC.82.

IC 12-20-17-3
Temporary relief to sick and needy persons
Sec. 3. Upon complaint that an individual within the township is:
(1) sick;
(2) in need;
(3) without necessary financial resources; and
(4) likely to suffer;
the township trustee, as administrator of township assistance, shall investigate and grant the temporary relief required.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.65; P.L.73-2005, SEC.83.

IC 12-20-17-4
Nonresidents; temporary county home commitment
Sec. 4. If an individual who is determined to be eligible for township assistance and entitled to temporary relief is in a township in which the individual does not have legal residence, the township trustee, as administrator of township assistance, may, if the trustee considers advisable, place the individual temporarily in the county home, if any, where the individual, if capable, is to be employed.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.66; P.L.73-2005, SEC.84.



CHAPTER 18. DISTRIBUTION OF STATE AND FEDERAL AID

IC 12-20-18-1
Cooperation with state and federal government in distribution of aid
Sec. 1. (a) A township trustee, as administrator of township assistance, may cooperate with the state and federal government in the furnishing of township assistance so that the township assistance is furnished adequately and economically.
(b) A township trustee, as administrator of township assistance, shall provide facilities for relief headquarters and storage and transportation of commodities for township assistance purposes as are demanded, but such cooperation shall be confined to that reasonably required under the purposes of this article.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.85.

IC 12-20-18-2
USDA surplus agricultural commodities distributions; participation
Sec. 2. (a) The township trustee, as administrator of township assistance, may participate in surplus agricultural commodities distributions provided by the United States Department of Agriculture to the state.
(b) A township trustee, as administrator of township assistance:
(1) may establish the trustee's own distribution plan; or
(2) shall participate jointly with at least one (1) other township trustee who serves as administrator of township assistance.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.67; P.L.73-2005, SEC.86.



CHAPTER 19. PARTICIPATION IN FEDERAL SURPLUS FOOD PROGRAMS

IC 12-20-19-1
Authorization
Sec. 1. (a) A township trustee, as administrator of township assistance, may participate in and cooperate with the establishment and use of federal surplus commodities food, cotton, or other stamp plans created by a governmental agency of the United States in the purchase of food, clothing, or other township assistance supplies.
(b) If a township trustee's cooperation and participation in federal surplus commodities or stamp programs can be more efficiently and expeditiously handled in a larger unit than a single township, a group of township trustees, as administrators of township assistance, may do the following:
(1) Establish a single stamp issuing agency.
(2) Appoint and designate an issuing agent to issue stamps to recipients entitled to participate in the programs.
(3) Pay each township's pro rata share of all administrative and other costs incident to the maintenance and operation of the issuing office.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.87.

IC 12-20-19-2
Revolving fund
Sec. 2. To establish a revolving fund necessary for a township trustee's participation or administration, the township trustees, as administrators of township assistance, may make claims in the same manner as other township assistance claims are paid by the township.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.68; P.L.73-2005, SEC.88.

IC 12-20-19-3
Issuing officer; oath of office; bond
Sec. 3. (a) The issuing officer employed by a township trustee must take an oath for the faithful performance of the duties of the issuing officer's office.
(b) The issuing officer must furnish a bond:
(1) payable to the state; and
(2) conditioned upon the faithful performance of the issuing officer's duties and accurate accounting of all money in the issuing officer's possession.
(c) The bond required by subsection (b) must be in a penal sum of not less than the total amount of the revolving money coming into the issuing officer's possession from all trustees.
(d) The cost of the bond required by subsection (b) shall be paid by county warrant and charged by the county auditor pro rata against the township assistance accounts of the townships participating in the establishment of the revolving or other fund for the purposes set forth in this chapter. As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.69; P.L.73-2005, SEC.89.

IC 12-20-19-4
Orders or stamps for food and clothing; issuance
Sec. 4. (a) The trustees participating in or cooperating with programs under this chapter may issue to eligible recipients orders or stamps for food, clothing, or other items covered under the federal plan.
(b) An order issued under this section must set forth the quantities and prices of each item ordered and the total amount of the order or stamps.
(c) A recipient who receives an order or stamps under this section may present the order or stamps to the issuing officer and is entitled to have issued to the recipient food, cotton, or other vouchers for use in the purchase of township assistance supplies.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.70; P.L.73-2005, SEC.90.

IC 12-20-19-5
"Approved institution of higher learning" defined; higher education award; effect upon eligibility for federal surplus food program assistance
Sec. 5. (a) As used in this section, "approved institution of higher learning" has the meaning set forth in IC 20-12-21-3.
(b) If an individual receives a state or federal higher education award that is paid directly to an approved institution of higher learning for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of the individual when applying for assistance through federal surplus food programs; and
(2) the award may not be considered as income or a resource of the individual in determining eligibility for assistance through federal surplus food programs.
As added by P.L.2-1992, SEC.14.



CHAPTER 20. PAYMENT OF TOWNSHIP ASSISTANCE CLAIMS

IC 12-20-20-1
Certification, audit, and payment of claim
Sec. 1. (a) If a township trustee, as administrator of township assistance, grants township assistance to an indigent individual or to any other person or agency on a township assistance order as provided by law or obligates the township for an item properly payable from township assistance money, the claim against the township must be:
(1) itemized and sworn to as provided by law;
(2) accompanied by the original township assistance order, which must be itemized and signed; and
(3) checked with the records of the township trustee, as administrator of township assistance, and audited and certified by the township trustee.
(b) The township trustee shall pay claims against the township for township assistance in the same manner that other claims against the township are paid. The township trustee, when authorized to pay claims directly to vendors, shall pay a claim within forty-five (45) days. The township trustee shall pay the claim from:
(1) any balance standing to the credit of the township against which the claim is filed; or
(2) from any other available fund from which advancements can be made to the township for that purpose.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-1993, SEC.1; P.L.101-2000, SEC.1; P.L.73-2005, SEC.91.



CHAPTER 21. FINANCING OF TOWNSHIP ASSISTANCE

IC 12-20-21-1 Repealed
(Repealed by P.L.101-2000, SEC.11.)



CHAPTER 22. TOWNSHIP ASSISTANCE BUDGETS AND APPROPRIATION OF TOWNSHIP ASSISTANCE MONEY

IC 12-20-22-1
Additional appropriations
Sec. 1. (a) A township trustee may not, acting as administrator of township assistance, disburse any money or incur any obligation in the furnishing of township assistance in excess of the amount appropriated for that purpose.
(b) Appropriations for township assistance purposes must be made in the manner provided by law for appropriations for other township purposes.
(c) When preparing the annual budget for a township, the township trustee and the township board shall set out in the budget the amount of expenditures estimated to be reasonably required for current township assistance in the following calendar year. If the amount provided for township assistance in the annual budget as finally adopted and approved is insufficient to meet the requirements for that purpose, additional appropriations may be made in the manner provided by law for the making of additional appropriations by townships for other purposes.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.97.



CHAPTER 23. REPEALED



CHAPTER 24. TOWNSHIP BORROWING FOR TOWNSHIP ASSISTANCE

IC 12-20-24-1
Appeal for right to borrow; showing
Sec. 1. (a) In addition to the other methods of township assistance financing provided by this article, if a township trustee for a township determines that a particular township's township assistance account will be exhausted before the end of a fiscal year, the township trustee shall notify the township board of that determination.
(b) After receiving notice under subsection (a) that a township's township assistance account will be exhausted before the end of a fiscal year, the township board shall appeal to the department of local government finance for the right to borrow money on a short term basis to fund township assistance services in the township. In the appeal the township board must do the following:
(1) Show that the amount of money contained in the township assistance account will not be sufficient to fund services required to be provided within the township by this article.
(2) Show the amount of money that the board estimates will be needed to fund the deficit.
(3) Indicate a period, not to exceed five (5) years, during which the township would repay the loan.
As added by P.L.2-1992, SEC.14. Amended by P.L.145-1993, SEC.8; P.L.101-2000, SEC.8; P.L.73-2005, SEC.108; P.L.169-2006, SEC.36.



CHAPTER 25. TOWNSHIP ASSISTANCE IN DISTRESSED TOWNSHIPS

IC 12-20-25-1
Application of chapter
Sec. 1. This chapter applies to each county having at least one (1) distressed township.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-2
"Control board" defined
Sec. 2. As used in this chapter, "control board" refers to the township assistance control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.113.

IC 12-20-25-3
"Creditor" defined
Sec. 3. As used in this chapter, "creditor" means a person that has a claim against the township resulting from providing assistance to an indigent individual as authorized by the township trustee under this article.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-4
"Distressed township" defined
Sec. 4. As used in this chapter, "distressed township" means:
(1) a township that:
(A) has a valid township assistance claim that the county auditor cannot pay within thirty (30) days after the claim is approved for payment under IC 12-2-1-31 (before its repeal) or IC 12-20-20;
(B) has township assistance expenditures during a year that exceed the year's township assistance revenues, excluding any advances from the state and revenues from short term loans from the county or a financial institution or advances from the county from the proceeds of bonds, made or issued under:
(i) this article; or
(ii) IC 12-2-1, IC 12-2-4.5, or IC 12-2-5 (before the repeal of those statutes);
(C) has imposed and dedicated to township assistance at least ninety percent (90%) of the maximum permissible ad valorem property tax levy permitted for all of the township's money under IC 6-1.1-18.5; and
(D) has outstanding indebtedness that exceeds one and eight-tenths percent (1.8%) of the township's adjusted value of taxable property in the district as determined under IC 36-1-15; or
(2) a township that:             (A) has been a controlled township during any part of the preceding five (5) years;
(B) has a valid township assistance claim that the county auditor cannot pay within thirty (30) days after the claim is approved for payment under IC 12-2-1-31 (before its repeal) or IC 12-20-20; and
(C) uses advances from the county from proceeds of bonds issued under IC 12-2-1 (before its repeal) or this article.
As added by P.L.2-1992, SEC.14. Amended by P.L.6-1997, SEC.147; P.L.73-2005, SEC.114.

IC 12-20-25-5
"Indebtedness" defined
Sec. 5. As used in this chapter, "indebtedness" includes unpaid township assistance claims, outstanding bonds, and advancements from the county to the township for any purpose, if the advancement is not repayable in the year the advancement is made.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.115.

IC 12-20-25-6
Notification of township board of distressed status
Sec. 6. The township trustee shall immediately notify the township board and the county fiscal body when a township becomes a distressed township.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-7
Action upon notice of township distress; certification to governor
Sec. 7. (a) Upon receipt of notice from the trustee that the township has become a distressed township, the county fiscal body shall do the following:
(1) Determine whether the township is a distressed township.
(2) If the township is determined to be a distressed township, certify to the governor that the township is a distressed township.
(b) If:
(1) the trustee fails to notify the county fiscal body when the township becomes a distressed township; or
(2) the county fiscal body fails to certify to the governor that the township is a distressed township;
any taxpayer of the township may notify the department, which shall make the determination required by subsection (a)(1) and, if appropriate, make the certification to the governor required by subsection (a)(2).
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.356.

IC 12-20-25-8
Management committee; membership      Sec. 8. Upon receipt of a certification under section 7 of this chapter, the governor shall appoint a four (4) member management committee to assume the township trustee's duties as administrator of township assistance. The committee must consist of one (1) representative from each of the following:
(1) The budget agency. This member serves as chairperson.
(2) The state board of accounts.
(3) The department.
(4) The division of family resources.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.357; P.L.73-2005, SEC.116; P.L.145-2006, SEC.120.

IC 12-20-25-9
Service at will of governor
Sec. 9. The management committee serves at the pleasure of the governor.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-10
Township trustee's duties to advise and assist
Sec. 10. The township trustee shall serve as an advisor to the management committee and assist the management committee in carrying out the committee's duties under this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-11
Committee administration of township trustee's office
Sec. 11. The management committee shall administer the township trustee's office until the committee has completed a financial and management evaluation of the trustee's office and reported the committee's findings to the control board under section 32 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.117.

IC 12-20-25-12
Township assistance control board
Sec. 12. At the time the governor appoints the members of the management committee, the governor shall also appoint a control board for the distressed township under section 29 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.118.

IC 12-20-25-13
Distressed township as controlled township; payment of township assistance claims and committee operating costs from supplemental township assistance fund
Sec. 13. (a) When the management committee is appointed, the distressed township is a controlled township until the requirements of section 41 of this chapter are met.     (b) During the period that the management committee is in control of the township trustee's office, the payment of township assistance claims and the operating costs of the management committee that:
(1) are incurred during the period the management committee is in control of the township trustee's office; and
(2) exceed the revenue derived from the distressed township's township assistance property tax levy;
shall be made from support to the county from the distressed township supplemental township assistance fund established under section 51 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.119.

IC 12-20-25-14
Authority of township trustee
Sec. 14. A township trustee has no authority concerning township assistance in a controlled township. However, after the management committee has completed the evaluation of the trustee's office and reported the committee's findings to the control board as required by section 32 of this chapter, the township trustee shall resume the trustee's duties concerning township assistance, subject to the supervision and control of the control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.120.

IC 12-20-25-15
Duties of committee; rules
Sec. 15. (a) The management committee appointed under section 8 of this chapter shall do the following:
(1) Conduct or have conducted a financial and compliance audit of the internal operations of the trustee's office.
(2) Conduct or have conducted, to the extent practicable, a financial and compliance audit of each township assistance recipient who received assistance from the township trustee over the five (5) years immediately preceding the assumption of control of the trustee's office.
(3) Conduct or have conducted an economy and efficiency audit of the internal operations of the trustee's office, which must determine the following:
(A) If the trustee's office is managing and utilizing the resources of the office, including personnel, property, and office space, economically and efficiently.
(B) If there are any inefficiencies or uneconomical practices and if so the causes.
(C) If the trustee's office has complied with statutes and rules concerning matters of economy and efficiency.
(4) Establish standards for the following:
(A) Eligibility for township assistance.
(B) Payments for township assistance claims.
(C) Contracts and payments on contracts for township

assistance goods or services.
(D) Leases or rental agreements and payments on leases or rental agreements for facilities that relate to the provision of township assistance.
(E) Capital expenditures relating to township assistance.
(5) Implement a mandatory employment or workfare program under IC 12-20-10 or IC 12-20-11 or require that a township assistance recipient participate in a training program under IC 12-20-12.
(b) Notwithstanding IC 36-9, the management committee is not required to solicit bids before entering into a contract to have an audit conducted under this section.
(c) If the control board has adopted rules concerning the standards listed in subsection (a)(4), the management committee's rules must be consistent with the control board's rules.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.121.

IC 12-20-25-16
Litigation powers and duties
Sec. 16. The management committee may be sued in the committee's own name. The management committee has the power to sue in the committee's own name and to defend an appeal from a determination made under section 28 of this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-17
Committee powers regarding employees
Sec. 17. (a) The management committee may do the following:
(1) Employ, promote, and remove employees of the trustee's office who perform township assistance duties as needed and, with the approval of the governor, fix their compensation.
(2) Retain certified public accountants and other necessary professionals from whom the committee may obtain audits, reports, and other assistance necessary to perform the committee's duties.
(b) The management committee may only dismiss a township employee for just cause or with the approval of the township trustee. Just cause includes removal for personnel reductions made in accordance with IC 12-20-4.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.122.

IC 12-20-25-18
Adoption of rules
Sec. 18. (a) The management committee and the control board shall adopt rules as required by sections 15 and 30 of this chapter. The management committee and the control board may each adopt rules to administer the township assistance program in a controlled township. IC 4-22-2 does not apply to the rules. Rules adopted under

this section must be:
(1) written;
(2) signed by the governor; and
(3) published in the Indiana Register not more than sixty (60) days after the rules are signed by the governor.
(b) Notwithstanding any other provision of this article, an individual may not receive township assistance from a controlled township until the applicant for assistance qualifies under eligibility standards established under rules adopted under subsection (a).
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.123.

IC 12-20-25-19
Registration for work at department of workforce development prerequisite to assistance
Sec. 19. (a) Notwithstanding any other provision of this article, an unemployed individual may not receive township assistance in a controlled township until the individual has registered for work at an office of the department of workforce development and has provided proof that the individual is registered. This subsection does not apply to an individual who:
(1) is not physically able to perform work;
(2) is less than eighteen (18) years of age or at least sixty-five (65) years of age; or
(3) is needed to care for another individual because of the other individual's age or physical condition.
(b) An unemployed individual who has registered under subsection (a) may not receive township assistance in a controlled township on a continuing basis unless the individual reports to the employment office and provides proof that the individual has reported with the frequency and in the manner prescribed by either the management committee or the control board.
(c) Subject to subsection (a), if the management committee or the control board finds that an individual has failed to:
(1) apply for available, suitable work when directed by the commissioner of workforce development, the commissioner's deputy, or an authorized representative of the state;
(2) accept, at any time after the individual is notified of a separation, suitable work when found for and offered to the individual by the commissioner of workforce development, the commissioner's deputy, or an authorized representative of the state; or
(3) return to the individual's customary self-employment when directed by the commissioner of workforce development or the commissioner's deputy;
the individual may not receive township assistance for six (6) months after the date of the management committee's or control board's finding.
As added by P.L.2-1992, SEC.14. Amended by P.L.21-1995, SEC.16; P.L.73-2005, SEC.124.
IC 12-20-25-20
Case numbers
Sec. 20. (a) The management committee shall assign a case number to each applicant who is qualified under section 18 of this chapter for township assistance from the township.
(b) To the extent allowed by law, an individual's case number must be the individual's Social Security number.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.125.

IC 12-20-25-21
Denial of claims; grounds
Sec. 21. Notwithstanding IC 12-20-20, a claim may not be approved if the township assistance is provided during the period that the township is a controlled township and:
(1) the township assistance claim is not presented for payment not more than sixty (60) days after the date the township assistance was provided;
(2) the township assistance recipient cannot be identified;
(3) the township assistance provided cannot be substantiated in detail; or
(4) the date the township assistance was provided cannot be established.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.126.

IC 12-20-25-22
Payment of unpaid claims of creditors
Sec. 22. (a) Sections 22 through 28 of this chapter create an exclusive administrative remedy for the payment of unpaid claims of creditors for the following goods and services that were provided under the authority of IC 12-2-1 (before its repeal) or this article before the township became a controlled township:
(1) Food, including prepared food and special dietary food.
(2) Clothing.
(3) Shelter.
(4) Water, gas, and electric services for lighting, heating, and cooking.
(5) Household supplies, including first aid and medical supplies for injury and illness.
(6) Medical and surgical attendance.
(7) Nursing care prescribed by a physician.
(8) School lunches.
(9) Transportation to allow a township assistance recipient to seek or accept employment.
(10) Feed for livestock.
(11) Funeral and cemetery expenses.
(12) Any other goods or services provided under this article.
(b) A creditor that has a claim described in subsection (a) against the township trustee must file a statement of claims with the

management committee not more than ninety (90) days after notice is given under section 24 or 25 of this chapter.
(c) The statement of claims must itemize each claim the creditor has against the township. The state board of accounts shall prescribe the form of the statement of claims. The state board of accounts shall establish standards for the submission of supporting documentation for claims.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.127.

IC 12-20-25-23
Statement of claim; filing limitations
Sec. 23. The claim of a creditor is void if the creditor fails to file a statement of claims with the management committee not more than ninety (90) days after notice is given under section 24 or 25 of this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-24
Information regarding creditors' claims; notice to creditors
Sec. 24. (a) The county auditor shall provide the management committee with the following:
(1) The name, address, and voucher number of each creditor whose claims have not been paid.
(2) An itemization of each creditor's claims against the distressed township.
(b) The management committee shall send a notice by first class mail to the creditors identified by the county auditor. The notice must do the following:
(1) Inform the creditor that the creditor must file a statement of claims with the management committee not more than ninety (90) days after the mailing of the notice or the claim is void.
(2) Include a statement of claims form.
(3) Identify the required supporting documentation that must be filed along with the statement of claims.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-25
Notice by publication
Sec. 25. In addition to the notice required in section 24 of this chapter, the management committee shall publish a notice to all persons claiming to be creditors in two (2) newspapers of general circulation in the county. If there is only one (1) newspaper of general circulation in the county, publication in that newspaper is sufficient notice to the persons claiming to be creditors.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-26
Review and evaluation of claims
Sec. 26. (a) Upon receipt of a statement of claims from a creditor,

the management committee shall review and evaluate the validity and reasonableness of each claim. The management committee is not required to conduct a hearing under IC 4-21.5-3.
(b) The management committee's evaluation of each claim shall be made without determining whether the claim is a valid township debt under Article 13, Section 1 of the Constitution of the State of Indiana.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-27
Payment of claims; invalid and unreasonable claims
Sec. 27. (a) Except as provided in section 52(3) of this chapter, if the management committee finds a claim to be valid and reasonable in whole or in part, the amount of the claim found to be valid and reasonable shall be paid from the distressed township's township assistance account as provided in section 40 of this chapter. If the management committee finds that a claim is invalid in whole or in part, the amount of the claim found to be invalid is void. The management committee shall mail a notice of the committee's determination to the creditor not more than ten (10) days after the determination is made. The notice must include a statement of the reasons for the determination.
(b) If the management committee finds that a claim is not reasonable, the management committee shall mail a notice of the finding to the creditor and shall attempt to negotiate a reasonable settlement with the creditor for the amount of the claim. If the management committee attempts to negotiate with the creditor and determines that it is not possible to reach a reasonable settlement of the claim not more than sixty (60) days after the notice was mailed, the management committee shall determine the amount of the claim that is reasonable. The management committee shall mail a notice of the committee's determination to the creditor not more than ten (10) days after the determination is made. The notice must include a statement of the reasons for the determination.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.128.

IC 12-20-25-28
Determination of validity and reasonableness of claim; finality; appeal
Sec. 28. (a) A determination of the management committee concerning the validity and reasonableness of a claim is a final administrative determination.
(b) A creditor aggrieved by a final determination of the management committee may appeal the determination by filing a petition with the circuit or superior court of the county in which the creditor resides or in the county in which the distressed township is located. The petition must be filed not more than thirty (30) days following the date of the management committee's determination. The court shall try the cause de novo. Except as provided in section

52(3) of this chapter, a final court judgment that orders a payment to be made to a creditor under this subsection may be collected upon and paid from the distressed township's township assistance account as provided in section 40 of this chapter. An action brought under this section is governed by IC 34-13-5, except that a change of venue is governed by the Indiana Rules of Trial Procedure rather than IC 34-13-5-4.
(c) A claim under this article that is pending in court at the time the township becomes a distressed township is stayed and the claimant must file the claim with the management committee as provided in this chapter. A claimant who has a final court judgment on a claim under this article before the township becomes a distressed township may proceed to collect on that judgment as provided by law.
(d) An action under this section is subject to the defense that the claim may violate Article 13, Section 1 of the Constitution of the State of Indiana.
As added by P.L.2-1992, SEC.14. Amended by P.L.1-1998, SEC.104; P.L.73-2005, SEC.129.

IC 12-20-25-29
Township assistance control board; membership; salaries
Sec. 29. (a) A township assistance control board is established for each distressed township. The governor shall appoint the following members to the control board:
(1) The budget director or the director's designee, who shall serve as the chairman of the board.
(2) One (1) representative of the state board of accounts.
(3) One (1) representative of the department.
(4) One (1) representative of the division of family resources.
(5) One (1) elected public official of the county.
(6) One (1) township trustee.
(7) One (1) individual who:
(A) resides in the county or is employed in the county by an employer paying taxes in the county; and
(B) is or agrees to become familiar with township assistance.
(8) The township trustee of the distressed township, who shall serve as a nonvoting ex officio member of the control board.
(b) The members of the control board serve at the pleasure of the governor.
(c) Each member of the board who is not a state employee or an elected official is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.358; P.L.73-2005, SEC.130; P.L.145-2006, SEC.121.
IC 12-20-25-30
Powers and duties of control board
Sec. 30. (a) The control board shall supervise the township trustee in the administration of township assistance. The control board may appoint one (1) of the board's members to monitor the trustee's compliance with this chapter and to report discrepancies to the control board. The control board may require the board's approval of an expenditure of more than five hundred dollars ($500).
(b) Notwithstanding IC 36-6-6-11, the control board shall review and may reduce or increase the township's budget and proposed tax levy to be advertised by the county auditor. If the control board finds that there will be insufficient revenues available under this chapter for the township to pay valid township assistance claims, the control board may consent to proposed borrowing for township assistance under IC 12-20-24.
(c) The control board may approve the number, pay, and duties of employees who are employed for the distribution and administration of the distressed township's township assistance program.
(d) The control board may require the township trustee to submit reports on the amounts of township assistance by categories, including the types of goods or services furnished and the vendors who supplied the goods or services.
(e) The control board:
(1) shall operate the employment program implemented by the management committee under section 15(a)(5) of this chapter; and
(2) may require that a township assistance recipient participate in a training program under IC 12-20-12-1.
(f) The control board shall establish income eligibility standards for township assistance, subject to the requirements of section 18 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.131; P.L.169-2006, SEC.41.

IC 12-20-25-31
Distribution rules; requirements
Sec. 31. (a) The control board may adopt rules concerning the distribution of township assistance designed to reduce the cost and improve the delivery of township assistance. IC 4-22-2 does not apply to the rules. The rules may include provisions governing the following:
(1) The minimum quality of goods and services required to be provided by township assistance vendors.
(2) The rate of reimbursement to be provided to vendors of goods and services under the township assistance program.
(3) The types of assistance that are to be provided to township assistance recipients.
(4) Competitive bidding requirements for purchases of goods and services for township assistance recipients, other than food, other perishable products, and goods or services needed on an

emergency basis.
(5) The time within which providers of township assistance are to present claims for payment, which may not exceed sixty (60) days from the date the township assistance was provided.
(6) The purchase of goods and services to meet the emergency needs of township assistance applicants without competitive bids.
(b) If rules described in subsection (a)(4) are adopted, the rules must require that:
(1) purchases may be made only after bids have been solicited; and
(2) the contract for furnishing goods or services must be awarded to the lowest and best responsible and responsive bidder or to more than one (1) bidder if the selection of more than one (1) bidder is appropriate to provide the necessary goods or services.
(c) If practicable and prudent, township assistance purchases should be made from local vendors.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.132.

IC 12-20-25-32
Report; financial plan recommendation
Sec. 32. (a) As soon as the management committee has completed the financial, compliance, economy, and efficiency audits required by section 15 of this chapter, the management committee shall make a report to the control board. The report must include the following:
(1) The findings of the financial, compliance, economy, and efficiency audits.
(2) An itemization of each creditor's claims against the distressed township that were found to be valid and reasonable.
(3) An itemization of each claim that was found to be invalid.
(4) An itemization of each claim that was found to be unreasonable and on which no settlement was negotiated.
(5) A proposed operating budget for the township trustee's office.
(6) An estimate of future operating and debt service costs for township assistance.
(7) The amount of outstanding township assistance bonds issued and loans incurred by the county and advancements made by the county.
(8) The maximum permissible township assistance levy of the township under IC 6-1.1-18.5.
(b) The county fiscal body may recommend a financial plan to the management committee that ensures that future revenue increases, if necessary, come from sources other than ad valorem property taxes imposed on property within the distressed township and will accomplish the purposes set forth in section 33(a)(2) of this chapter. The financial plan may include any of the options set forth in section 34 of this chapter. The management committee shall include any

submitted plan in the committee's report to the control board.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.133.

IC 12-20-25-33
Operating budget; financial plan; adoption
Sec. 33. (a) Upon receipt of the report required in section 32 of this chapter, the control board shall adopt the following:
(1) An operating budget for the trustee's office.
(2) A financial plan that will ensure that future revenue will do the following:
(A) Cover operating expenses and pay township assistance claims that are incurred during the time that the township is a controlled township not more than thirty (30) days after the claims are presented for payment.
(B) Satisfy the outstanding valid and reasonable claims of creditors that are approved under section 27 or 28 of this chapter within three (3) years.
(C) Retire outstanding bonded indebtedness, the proceeds of which were advanced to the distressed township, and repay outstanding loans or advances made for township assistance in the distressed township within three (3) years.
(b) If the county fiscal body submits a financial plan under section 32(b) of this chapter, the control board shall adopt the fiscal body's plan if the control board finds that the plan will accomplish the purposes set forth in subsection (a)(2).
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.134.

IC 12-20-25-34
Financial plan; contents
Sec. 34. The financial plan adopted under section 33 of this chapter may include the following:
(1) The adoption in the current year of:
(A) the county adjusted gross income tax at a rate allowed by IC 6-3.5-1.1; or
(B) the county option income tax at a rate not to exceed one percent (1%);
to be distributed as provided in this chapter. The adoption of either county income tax under this chapter is in addition to the county adjusted gross income tax or the county option income tax that may already be in effect in the county.
(2) The payment of township assistance with county money.
(3) The elimination or reduction of township assistance services not required under this article.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.135.

IC 12-20-25-35
Control board report to county fiscal body; adoption or rejection

of financial plan; inclusion of income tax
Sec. 35. (a) The control board shall report the following to the county fiscal body:
(1) The audit findings of the management committee.
(2) The financial plan adopted under section 33 of this chapter.
(b) Not more than thirty (30) days after notice, the county fiscal body shall adopt one (1) of the following:
(1) An ordinance adopting the financial plan adopted by the control board.
(2) An ordinance rejecting the financial plan adopted by the control board.
(c) Notwithstanding IC 6-3.5-6, if:
(1) the financial plan adopted under section 33 of this chapter includes the county option income tax; and
(2) the fiscal body adopts an ordinance adopting the financial plan under subsection (b);
the county option income tax is imposed at the rate adopted in the financial plan. Subject to the requirements of this chapter, the county fiscal body, rather than the county income tax council, has the authority granted to a county income tax council by IC 6-3.5-6 as long as the county option income tax imposed under this chapter remains in effect.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-36
Department action; transfer of funds to township assistance account
Sec. 36. (a) Notwithstanding IC 6-1.1-17, if the county fiscal body:
(1) adopts an ordinance under section 35(b)(2) of this chapter; or
(2) fails to adopt an ordinance under section 35(b) of this chapter;
the department shall reduce the county's general fund budget and increase the distressed township's township assistance account budget in an amount sufficient to satisfy the requirements of section 33(a)(2) of this chapter. The department shall notify the county auditor and county treasurer of the county general fund reduction and the county treasurer shall transfer from the county general fund to the distressed township's township assistance account the amount specified by the department.
(b) Notwithstanding IC 6-1.1-18.5, if a county is required to transfer money to a distressed township's township assistance account under subsection (a), the county may not appeal for an excessive levy under IC 6-1.1-18.5 to replace money that is transferred from the county general fund.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.359; P.L.73-2005, SEC.136.

IC 12-20-25-37 Adoption of proposal including income tax; notice to department of revenue; collection of tax
Sec. 37. (a) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, the control board shall notify the department of state revenue of this fact.
(b) Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, after receiving notice from the control board, the department of state revenue shall collect the tax beginning on the earlier of July 1 or January 1 immediately following the notice from the control board. Except as provided in this chapter, a county adjusted gross income tax or county option income tax imposed under this chapter shall be administered in the same manner that other county adjusted gross income taxes or county option income taxes are administered under IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-38
Advance of state general fund money; repayment
Sec. 38. (a) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, the control board may request an advance of state general fund money in the year the county fiscal body adopts the plan and in any subsequent year in anticipation of the county adjusted gross income tax or the county option income tax revenue. However, the state, acting through the state board of finance, may not advance an amount that is greater than the amount of county adjusted gross income tax or county option income tax revenue expected to be collected within the year in which the advancement is made. The department of state revenue shall estimate and certify to the state board of finance the amount of county adjusted gross income tax or county option income tax revenue expected to be collected.
(b) If the county fiscal body adopts an ordinance adopting the control board's financial plan as provided in section 35 of this chapter and the plan includes a proposal to adopt the county adjusted gross income tax or the county option income tax, a state advance from the state general fund must be repaid before any money is distributed to the county. The treasurer of state shall withhold sufficient money from the county's county adjusted gross income tax or county option income tax account to repay the state the amount of state advances provided to the county from the state general fund. The treasurer of state shall disburse any balance in the county's account to the county, to be used as provided in section 40 of this chapter.
(c) This section does not impose liability on the state for the township assistance debts of the county.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005,

SEC.137.

IC 12-20-25-39
Deposit of tax proceeds; disbursement
Sec. 39. The proceeds of the county adjusted gross income tax or the county option income tax imposed under this chapter shall be deposited by the treasurer of state on behalf of the county into a separate county adjusted gross income tax or county option income tax account, whichever applies. The money in the account shall be disbursed as provided in section 38(b) of this chapter.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-40
County income tax township assistance control fund; disbursement priorities
Sec. 40. The county treasurer shall deposit the disbursements from the treasurer of state in a county fund to be known as the county income tax township assistance control fund. Notwithstanding IC 6-3.5-1.1, IC 6-3.5-6, and IC 6-1.1-18.5, the county treasurer shall disburse the money in the fund in the following priority:
(1) To ensure the payment within thirty (30) days of all valid township assistance claims in the distressed township that are not covered by subdivision (3).
(2) At the end of each calendar year, to redeem any outstanding bonds issued or repay loans incurred by the county for poor relief or township assistance purposes under IC 12-2-4.5 (before its repeal), IC 12-2-5 (before its repeal), IC 12-20-23 (before its repeal), or IC 12-20-24 to the extent the proceeds of the bonds or loans were advanced to the distressed township.
(3) To pay claims approved under section 27 or 28 of this chapter (or IC 12-2-14-22 or IC 12-2-14-23 before their repeal).
(4) As provided in IC 6-3.5-6 if the county option income tax is imposed under this chapter. If the county adjusted gross income tax is imposed under this chapter, to provide property tax replacement credits for each civil taxing unit and school corporation in the county as provided in IC 6-3.5-1.1. No part of the county adjusted gross income tax revenue is considered a certified share of a governmental unit as provided in IC 6-3.5-1.1-15. In addition, the county adjusted gross income tax revenue (except for the county adjusted gross income tax revenues that are to be treated as property tax replacements under this subdivision) is in addition to and not a part of the revenue of the township for purposes of determining the township's maximum permissible property tax levy under IC 6-1.1-18.5.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.138; P.L.169-2006, SEC.42.

IC 12-20-25-41
"Advance" defined; "support" defined; termination of controlled

status
Sec. 41. (a) As used in subsection (c), "advance" refers to money provided to a distressed township from the state general fund under section 38 of this chapter.
(b) As used in subsection (c), "support" refers to money provided from the distressed township supplemental township assistance fund established by section 51 of this chapter to pay township assistance claims and the operating costs of the management committee during the period the management committee is in control of the township trustee's office.
(c) The controlled status of a township under this chapter terminates at the end of a year if at that time the county, with respect to each controlled township:
(1) has repaid:
(A) all state advances provided to the county under this chapter; and
(B) state support provided to the county under this chapter if the department has reduced the county's general fund budget under section 36 of this chapter;
(2) has paid all valid township assistance claims in the distressed township, including the claims approved under section 27 or 28 of this chapter;
(3) will have sufficient money to pay, not more than thirty (30) days after a claim is submitted for payment, all valid township assistance claims in the distressed township that are expected to be submitted in the following year as determined by the control board, excluding any advances from the state, revenues from short term loans from the county or a financial institution under IC 12-2-4.5 (before its repeal) or IC 12-20-24, and proceeds from bonds issued under IC 12-2-1 (before its repeal), IC 12-2-5 (before its repeal), or this article; and
(4) has no bonds outstanding that were issued to pay for township assistance in the distressed township.
(d) Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, if the control board finds that:
(1) the requirements of subsection (c)(1), (c)(2), and (c)(4) are satisfied; and
(2) the requirements of subsection (c)(3) cannot be satisfied because the township's maximum permissible ad valorem property tax levy provides insufficient revenue to ensure the payment of all valid township assistance claims in the distressed township that will be incurred during the year following the termination of the controlled status of the township;
the county fiscal body may dedicate to the provision of township assistance, from the county adjusted gross income tax or the county option income tax imposed as a result of adopting a financial plan under section 35 of this chapter, an amount necessary to satisfy the requirements of subsection (c)(3).
(e) If the control board finds that the income tax dedicated under subsection (d) will satisfy the requirements of subsection (c)(3), the

controlled status of the township under this chapter terminates at the end of the year in which the control board makes the board's finding.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.360; P.L.73-2005, SEC.139.

IC 12-20-25-42
Township certified as distressed before January 1, 1988; termination of controlled status; review and approval of civil and township assistance budgets; outstanding debt
Sec. 42. (a) This section applies to a township that was certified a distressed township before January 1, 1988.
(b) The controlled status of the distressed township is terminated on July 1, 1989, if the department finds that the following conditions exist:
(1) All valid township assistance claims in the distressed township, including the claims approved under IC 12-2-14-22 (before its repeal), IC 12-2-14-23 (before its repeal), or section 27 or 28 of this chapter, have been paid, except for the following:
(A) Claims under litigation before the date of the board's finding.
(B) Obligations owed to other political subdivisions.
(2) The township has no bonds outstanding that were issued to pay for township assistance in the distressed township.
(c) Notwithstanding section 4(2) of this chapter, if a township that has had the township's distressed status terminated under subsection (b) uses advances from the county from proceeds of bonds issued under IC 12-2-1 (before its repeal) or this article to pay township assistance claims more than one (1) time in the five (5) years following the termination of the township's distressed status, the township must have the township's civil and township assistance budgets reviewed and approved by the county fiscal body in each year that a tax is levied against the property in the township to repay the advances. The decision of the county fiscal body may be appealed to the department.
(d) Notwithstanding IC 12-2-5-6 (before its repeal), IC 12-2-5-8 (before its repeal), IC 12-20-23-15 (before its repeal), and IC 12-20-23-19 (before its repeal), the aggregate principal amount of any outstanding debt that is incurred to pay township assistance claims during the five (5) years following the termination of the township's distressed status under subsection (b) and that is in excess of one-tenth percent (0.1%) of the adjusted valued of taxable property in the township as determined under IC 36-1-15 is the direct general obligation of the county.
As added by P.L.2-1992, SEC.14. Amended by P.L.6-1997, SEC.148; P.L.90-2002, SEC.361; P.L.73-2005, SEC.140; P.L.169-2006, SEC.43.

IC 12-20-25-43
Maximum ad valorem property tax insufficient to pay all township

assistance claims; dedication of other revenue
Sec. 43. Notwithstanding IC 6-3.5-1.1 and IC 6-3.5-6, if:
(1) there has been a controlled township in a county;
(2) the township that has been controlled has levied the township's maximum permissible ad valorem property tax levy for township assistance;
(3) the maximum permissible ad valorem property tax levy is insufficient to ensure the payment within thirty (30) days of all valid township assistance claims in the township; and
(4) the county adjusted gross income tax or county option income tax is in effect in the county as a result of adopting a financial plan under this chapter;
the county fiscal body shall dedicate from the county adjusted gross income tax or county option income tax imposed under this chapter an amount of revenue determined by the department to be necessary to ensure the payment within thirty (30) days of all township assistance claims in the township that has been controlled. The county fiscal body shall distribute any income tax revenues dedicated under this section before the fiscal body makes any other distributions in accordance with this chapter. Notwithstanding section 45 of this chapter, the county fiscal body may not reduce the county option income tax rate below the rate necessary to satisfy the requirements of this section.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.362; P.L.73-2005, SEC.141.

IC 12-20-25-44
Distribution of county adjusted gross income tax or county option income tax; rescission of tax; termination of tax
Sec. 44. (a) This section applies after the termination of the controlled status of all townships located in a county as provided in section 41 of this chapter.
(b) If the county adjusted gross income tax or county option income tax is imposed under this chapter, the tax shall be distributed as provided in section 46 of this chapter. If the county fiscal body has not dedicated county adjusted gross income tax or county option income tax revenue for township assistance under section 41 of this chapter, the county fiscal body may rescind the tax as provided in IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies. If the county fiscal body has dedicated county adjusted gross income tax or county option income tax revenue for township assistance under section 41 of this chapter, the county fiscal body may rescind the tax but not until after the end of the year following the termination of the controlled status of the township.
(c) If:
(1) the county adjusted gross income tax (IC 6-3.5-1.1) or the county option income tax (IC 6-3.5-6) was in effect before the county adjusted gross income tax or the county option income tax is imposed under this chapter; and
(2) the county fiscal body did not dedicate county adjusted

gross income tax or county option income tax revenue for township assistance under section 41 of this chapter;
the county adjusted gross income tax or county option income tax imposed under this chapter terminates as of the date the controlled status of all townships located in the county terminates.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.142.

IC 12-20-25-45
Adjustments to county option income tax; homestead credit
Sec. 45. (a) Notwithstanding IC 6-3.5-6, after the termination of the controlled status of all townships located in a county as provided in section 41 of this chapter and if the county option income tax is imposed under this chapter, the county fiscal body may adopt an ordinance to:
(1) increase the percentage credit allowed for homesteads in the county under IC 6-1.1-20.9-2; or
(2) reduce the county option income tax rate for resident county taxpayers to a rate not less than the greater of:
(A) the minimum rate necessary to satisfy the requirements of section 43 of this chapter; or
(B) the minimum rate necessary to satisfy the requirements of sections 43 and 46(2) of this chapter if an ordinance is adopted under subdivision (1).
(b) A county fiscal body may not increase the percentage credit allowed for homesteads in such a manner that more than eight percent (8%) is added to the percentage established under IC 6-1.1-20.9-2(d).
(c) The increase in the homestead credit percentage must be uniform for all homesteads in a county.
(d) In an ordinance that increases the homestead credit percentage, the county fiscal body may provide for a series of increases or decreases to take place for each of a group of succeeding calendar years.
(e) An ordinance may be adopted under this section after January 1 but before June 1 of a calendar year.
(f) An ordinance adopted under this section takes effect January 1 of the next calendar year.
(g) An ordinance adopted under this section for a county is not applicable for a year if on January 1 of that year the county option income tax is not in effect.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-46
Income tax revenues; distribution after termination of controlled status
Sec. 46. After the termination of the controlled status of all townships located in a county as provided in section 41 of this chapter, if the county adjusted gross income tax or the county option income tax is imposed under this chapter, any revenues from the

county adjusted gross income tax or the county option income tax imposed under this chapter shall be distributed in the following priority:
(1) To satisfy the requirements of section 43 of this chapter.
(2) If the county option income tax imposed under this chapter is in effect, to replace the amount, if any, of property tax revenue lost due to the allowance of an increased homestead credit within the county.
(3) To be used as a certified distribution as provided in IC 6-3.5-1.1 or IC 6-3.5-6, whichever applies.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-47
Continuation of rules until modified or terminated
Sec. 47. Rules established by the control board before the termination of a township's controlled status continue to govern the operations of the township trustee's office until the rules are modified or terminated by the township board.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-48
Audits or reports as public records
Sec. 48. An audit or a report:
(1) required to be made by this chapter; or
(2) requested to be made by the management committee or the control board;
is a public record.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-49
Maximum permissible ad valorem property tax levy mandatory
Sec. 49. Each distressed township shall take all action necessary to levy the maximum permissible ad valorem property tax levy for township assistance permitted under IC 6-1.1-18.5. If a distressed township fails to take this action, the department shall adjust, in the board's certificate of levies of governmental entities in the county, the township's proposed levy so that the levy is the maximum permissible ad valorem property tax levy.
As added by P.L.2-1992, SEC.14. Amended by P.L.90-2002, SEC.363; P.L.73-2005, SEC.143.

IC 12-20-25-50
Office space for management committee and control board
Sec. 50. The county auditor shall provide the management committee and the control board with office space.
As added by P.L.2-1992, SEC.14.

IC 12-20-25-51
Distressed township supplemental township assistance fund; establishment; administration; general purpose      Sec. 51. The distressed township supplemental township assistance fund is established. The fund shall be administered by the treasurer of state. The fund shall be used to provide state support to distressed townships.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.144.

IC 12-20-25-52
Nature and uses of distressed township supplemental township assistance fund
Sec. 52. State support provided from the distressed township supplemental township assistance fund:
(1) is supplemental to other financing for township assistance;
(2) may be used to satisfy township assistance claims incurred during the period the management committee is in control of the township trustee's office; and
(3) subject to the approval of the control board, may be used to pay claims approved under IC 12-2-14-22 (before its repeal), IC 12-2-14-23 (before its repeal), or section 27 or 28 of this chapter.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.145.

IC 12-20-25-53
Contents of distressed township supplemental township assistance fund
Sec. 53. The distressed township supplemental township assistance fund consists of appropriations made to the fund by the general assembly. Interest earned on the money in the fund remains in the fund. The balance remaining in the fund at the end of a state fiscal year remains in the fund and does not revert to the state general fund.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.146.

IC 12-20-25-54
Audit disclosing negligence or unlawful conduct; criminal or civil charges
Sec. 54. If a financial or compliance audit required under section 15 of this chapter discloses negligence or unlawful conduct in the approval of or receipt of township assistance, the management committee shall file a copy of the audit with the prosecuting attorney and with the attorney general. If the attorney general finds that criminal or civil charges should be filed and the prosecuting attorney fails to file the charges, the attorney general shall file the charges.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.147.

IC 12-20-25-55
Failure to notify of distressed condition; offense      Sec. 55. A township trustee who knowingly violates section 6 of this chapter commits a Class A misdemeanor.
As added by P.L.2-1992, SEC.14.



CHAPTER 26. REVENUE RAISED FOR TOWNSHIP ASSISTANCE; BALANCE AFTER PAYMENT OF CLAIMS

IC 12-20-26-1
Transfer of balance to county general fund
Sec. 1. In a county in which a tax has been levied and raised for the payment of notes and interest on the notes issued by the board of commissioners for the purpose of paying township assistance claims against a township, the county auditor shall transfer the balance of money that remains after paying all notes and interest to the county general fund to the credit of the township assistance fund of the township in which the money was raised.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.148.



CHAPTER 27. RECOVERY FROM ESTATE OF TOWNSHIP ASSISTANCE RECIPIENT

IC 12-20-27-1
Filing claims
Sec. 1. (a) Subject to IC 12-20-11-5(b), a township trustee who, as administrator of township assistance, furnishes township assistance, may file a claim against the estate of a township assistance recipient who:
(1) dies, leaving an estate; and
(2) is not survived by a:
(A) spouse;
(B) disabled adult dependent; or
(C) dependent child less than eighteen (18) years of age;
for the value of township assistance given the recipient before the recipient's death.
(b) For purposes of this section, the estate of a township assistance recipient includes any money or other personal property in the possession of a coroner under IC 36-2-14-11.
As added by P.L.2-1992, SEC.14. Amended by P.L.51-1996, SEC.71; P.L.73-2005, SEC.149.

IC 12-20-27-1.5
Repayment of benefits provided during interim period
Sec. 1.5. (a) As used in this section, "interim period" means the period:
(1) beginning when a township trustee obtains from a township assistance applicant or member of the applicant's household an agreement or authorization described in subsection (b); and
(2) ending when the township assistance applicant or member of the applicant's household receives the judgment, compensation, or monetary benefit or leaves the household.
(b) Subject to IC 12-20-11-5(b), if a township trustee, as administrator of township assistance, anticipates that a township assistance applicant or a member of the applicant's household is likely to receive a judgment, compensation, or a monetary benefit from a third party, the township trustee may require the applicant or the affected member of the applicant's household to:
(1) enter into a subrogation agreement; or
(2) sign a Social Security Administration's reimbursement authorization;
for the repayment of any township assistance benefits provided by the township during the interim period. A subrogation agreement authorized under subdivision (1) may only require repayment of interim benefits provided to the applicant or to the applicant's dependents who were members of the household to which township assistance benefits were paid.
As added by P.L.51-1996, SEC.72. Amended by P.L.73-2005, SEC.150.
IC 12-20-27-2
General claim status
Sec. 2. A claim filed against the estate of a township assistance recipient under IC 12-2-14 (before its repeal) or this chapter shall be filed and allowed as a general claim.
As added by P.L.2-1992, SEC.14. Amended by P.L.73-2005, SEC.151.



CHAPTER 28. RECORDS AND REPORTS

IC 12-20-28-1 Repealed
(Repealed by P.L.51-1996, SEC.77.)






ARTICLE 21. DIVISION OF MENTAL HEALTH AND ADDICTION

CHAPTER 1. ESTABLISHMENT OF DIVISION

IC 12-21-1-1
Establishment
Sec. 1. The division of mental health and addiction is established to apply the division's resources to ensure that Indiana citizens have access to appropriate mental health and addiction services that promote individual self-sufficiency.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.26; P.L.215-2001, SEC.54.

IC 12-21-1-2
Application of IC 12-8-8
Sec. 2. IC 12-8-8 applies to the division.
As added by P.L.2-1992, SEC.15.

IC 12-21-1-3
Composition of division
Sec. 3. The division is composed of the following:
(1) The director.
(2) The division of mental health and addiction advisory council.
(3) Other personnel necessary for the performance of the functions imposed upon the division under law.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.27; P.L.215-2001, SEC.55.



CHAPTER 2. DIRECTOR OF DIVISION

IC 12-21-2-1
Appointment
Sec. 1. The division shall be administered by a director appointed under IC 12-8-8-1.
As added by P.L.2-1992, SEC.15.



CHAPTER 3. PERSONNEL OF DIVISION

IC 12-21-3-1
Application of IC 4-15-2
Sec. 1. Except as provided in IC 4-15-2-3.8, IC 4-15-2 applies to all employees of the division.
As added by P.L.2-1992, SEC.15.

IC 12-21-3-2
Civil or criminal liability; action or proceeding; defense; damages
Sec. 2. (a) If a member, an officer, or an employee of the division is accused of an offense or sued for civil damages because of an act performed within the course of the individual's employment or because of an act performed under the authority or order of a superior officer, the attorney general shall defend the individual in an action for civil damages. If the action or proceeding is criminal in nature, the governor shall designate counsel to represent and defend the accused and the state is financially responsible for the expense of the defense.
(b) This section does not do either of the following:
(1) Deprive an individual of the right to select defense counsel of the individual's choice at the individual's expense.
(2) Relieve a person from responsibility for civil damages.
As added by P.L.2-1992, SEC.15.

IC 12-21-3-3
Performance bonds and crime policies
Sec. 3. (a) An officer or employee of the division shall, as the director requires, furnish a bond or crime policy endorsed to include faithful performance in the amount the director determines payable to the state and conditioned upon the faithful performance of the individual's duties.
(b) The bonds or crime policies are subject to approval by the insurance commissioner and shall be filed in the office of the secretary of state.
(c) The premiums for the bonds are payable from the money of the division.
(d) The director may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance covering all or any part of the officers and employees of the department. However, the blanket bond or crime insurance policy must be in an amount not less than fifty thousand dollars ($50,000).
(e) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1992, SEC.15. Amended by P.L.49-1995, SEC.8.

IC 12-21-3-4
Authorization to administer oaths, take depositions, and certify to official acts      Sec. 4. The director, deputy directors, bureau heads of the division, and the superintendents of the state institutions administered by the division may administer oaths, take depositions, and certify to official acts.
As added by P.L.2-1992, SEC.15.



CHAPTER 4. DIVISION ADVISORY COUNCIL

IC 12-21-4-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the division of mental health and addiction advisory council established by this chapter.
As added by P.L.2-1992, SEC.15. Amended by P.L.215-2001, SEC.58.

IC 12-21-4-2
Establishment
Sec. 2. The division of mental health and addiction advisory council is established.
As added by P.L.2-1992, SEC.15. Amended by P.L.215-2001, SEC.59.

IC 12-21-4-3
Members
Sec. 3. The council consists of the following eleven (11) members:
(1) The director.
(2) Ten (10) individuals:
(A) appointed by the secretary; and
(B) who have a recognized knowledge of or interest in the programs administered by the division.
As added by P.L.2-1992, SEC.15.

IC 12-21-4-4
Fixed term of members
Sec. 4. Each member of the council appointed under section 3(2) of this chapter has a fixed term as provided in IC 12-8-2-4.
As added by P.L.2-1992, SEC.15.

IC 12-21-4-5
Presiding officer
Sec. 5. The director serves as presiding officer of the council.
As added by P.L.2-1992, SEC.15.

IC 12-21-4-6
Meetings
Sec. 6. The council shall meet at least monthly and is subject to special meetings at the call of the presiding officer.
As added by P.L.2-1992, SEC.15.

IC 12-21-4-7
Application of IC 12-8-2
Sec. 7. IC 12-8-2 applies to the council.
As added by P.L.2-1992, SEC.15.



CHAPTER 5. DUTIES OF DIVISION

IC 12-21-5-1
Administration of related laws
Sec. 1. The division is responsible for administering the following:
(1) This article.
(2) IC 12-22.
(3) IC 12-23.
(4) IC 12-25.
(5) Other programs the division is required to administer by statute.
(6) State institutions listed in IC 12-24-1-3.
As added by P.L.2-1992, SEC.15. Amended by P.L.40-1994, SEC.32.

IC 12-21-5-1.5
Mental health and addiction services
Sec. 1.5. The division shall do the following:
(1) Adopt rules under IC 4-22-2 to establish and maintain criteria to determine patient eligibility and priority for publicly supported mental health and addiction services. The rules must include criteria for patient eligibility and priority based on the following:
(A) A patient's income.
(B) A patient's level of daily functioning.
(C) A patient's prognosis.
(2) Within the limits of appropriated funds, contract with a network of managed care providers to provide a continuum of care in an appropriate setting that is the least restrictive to individuals who qualify for the services.
(3) Require the providers of services funded directly by the division to be in good standing with an appropriate accrediting body as required by rules adopted under IC 4-22-2 by the division.
(4) Develop a provider profile that must be used to evaluate the performance of a managed care provider and that may be used to evaluate other providers of mental health services that access state administered funds, including Medicaid, and other federal funding. A provider's profile must include input from consumers, citizens, and representatives of the mental health ombudsman program (IC 12-27-9) regarding the provider's:
(A) information provided to the patient on patient rights before treatment;
(B) accessibility, acceptability, and continuity of services provided or requested; and
(C) total cost of care per individual, using state administered funds.
(5) Ensure compliance with all other performance criteria set forth in a provider contract. In addition to the requirements set

forth in IC 12-21-2-7, a provider contract must include the following:
(A) A requirement that the standards and criteria used in the evaluation of care plans be available and accessible to the patient.
(B) A requirement that the provider involve the patient in the choice of and preparation of the treatment plan to the greatest extent feasible.
(C) A provision encouraging the provider to intervene in a patient's situation as early as possible, balancing the patient's right to liberty with the need for treatment.
(D) A requirement that the provider set up and implement an internal appeal process for the patient.
(6) Establish a toll free telephone number that operates during normal business hours for individuals to make comments to the division in a confidential manner regarding services or service providers.
(7) Develop a confidential system to evaluate complaints and patient appeals received by the division of mental health and addiction and to take appropriate action regarding the results of an investigation. A managed care provider is entitled to request and to have a hearing before information derived from the investigation is incorporated into the provider's profile. Information contained within the provider profile is subject to inspection and copying under IC 5-14-3-3.
(8) Submit a biennial report to the governor and legislative council that includes an evaluation of the continuum of care. A report submitted under this subdivision to the legislative council must be in an electronic format under IC 5-14-6.
(9) Conduct an actuarial analysis every four (4) years beginning July 1, 2000.
(10) Annually determine sufficient rates to be paid for services contracted with managed care providers who are awarded a contract under IC 12-21-2-7.
(11) Take actions necessary to assure the quality of services required by the continuum of care under this chapter.
(12) Incorporate the results from the actuarial analysis in subdivision (9) to fulfill the responsibilities of this section.
As added by P.L.40-1994, SEC.33. Amended by P.L.215-2001, SEC.60; P.L.28-2004, SEC.112.

IC 12-21-5-2
Education and treatment of emotionally disturbed children
Sec. 2. The division is responsible for the following:
(1) The planning, research, and development of programs and methods for the education and treatment of emotionally disturbed children.
(2) The coordination of governmental services, activities, and programs in Indiana relating to such children.
(3) The administration of the state supported services concerned

with such children.
(4) The preparation of the annual report required by IC 7.1-6-2-5.
As added by P.L.2-1992, SEC.15. Amended by P.L.256-1996, SEC.3.

IC 12-21-5-3
Special education; programs for children with disabilities
Sec. 3. IC 20-35-2 applies to the operation of each education program for children with disabilities (as defined in IC 20-35-1-2) conducted by a state owned and operated mental health institution or furnished under an agreement with the division.
As added by P.L.2-1992, SEC.15. Amended by P.L.23-1993, SEC.55; P.L.1-2005, SEC.139.



CHAPTER 6. REPEALED



CHAPTER 6.5. COMMISSION ON MENTAL HEALTH

IC 12-21-6.5-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana commission on mental health established by section 2 of this chapter.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-2
Indiana commission on mental health established
Sec. 2. The Indiana commission on mental health is established.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-3
Commission members
Sec. 3. The commission consists of seventeen (17) members determined as follows:
(1) The speaker of the house of representatives and the president pro tempore of the senate shall each appoint two (2) legislative members, who may not be from the same political party, to serve on the commission.
(2) The governor shall appoint thirteen (13) lay members, not more than seven (7) of whom may be from the same political party, to serve on the commission for a term of four (4) years as follows:
(A) Four (4) at-large members, not more than two (2) of whom may be from the same political party.
(B) Two (2) consumers of mental health services.
(C) Two (2) representatives of different advocacy groups for consumers of mental health services.
(D) Two (2) members of families of consumers of mental health services.
(E) Three (3) members who represent mental health providers. One (1) of the members appointed under this clause must be a representative of a for-profit psychiatric provider. One (1) of the members appointed under this clause must be a physician licensed under IC 25-22.5.
(3) The governor shall ensure that the members appointed under subdivision (2) represent all geographic areas of Indiana.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-4
Financial interest in subject matter prohibited
Sec. 4. Except for the members appointed under section 3(2)(E) of this chapter, the members of the commission may not have a financial interest in the subject matter to be studied by the commission.
As added by P.L.12-2006, SEC.2.
IC 12-21-6.5-5
Chairperson designation
Sec. 5. The chairman of the legislative council shall designate a legislative member of the commission to serve as chairperson of the commission.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-6
Operating under legislative council study committee policies
Sec. 6. The commission shall operate under the policies governing study committees adopted by the legislative council.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-7
Majority of votes required to take action
Sec. 7. The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure, including final reports.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-8
Duties
Sec. 8. The commission shall do the following:
(1) Study and evaluate the funding system for mental health services in Indiana.
(2) Review and make specific recommendations regarding the provision of mental health services delivered by community providers and state operated hospitals. The review and recommendations must cover services to all age groups including children, youth, and adults.
(3) Review and make recommendations regarding any unmet need for public supported mental health services:
(A) in any specific geographic area; or
(B) throughout Indiana.
In formulating recommendations, the commission shall consider the need, feasibility, and desirability of including additional organizations in the network of providers of mental health services.
(4) Monitor the implementation of managed care for the mentally ill that is paid for in part or in whole by the state.
(5) Make recommendations regarding the commission's findings to the appropriate division or department of state government.
As added by P.L.12-2006, SEC.2.

IC 12-21-6.5-9
Expiration of chapter June 30, 2011
Sec. 9. This chapter expires June 30, 2011.
As added by P.L.12-2006, SEC.2.






ARTICLE 22. SERVICES FOR PERSONS WITH MENTAL ILLNESS

CHAPTER 1. RESPITE CARE FOR PERSONS WITH MENTAL ILLNESS

IC 12-22-1-1
Respite care defined
Sec. 1. As used in this chapter, "respite care" means temporary institutional or noninstitutional care:
(1) for a mentally ill individual who:
(A) lives at home; and
(B) is cared for by the individual's family or other caretaker; and
(2) that is provided because the family or caretaker is temporarily unable or unavailable to provide needed care.
As added by P.L.2-1992, SEC.16.

IC 12-22-1-2
Program for respite care; authorization
Sec. 2. The division may institute a program of respite care for mentally ill individuals. The program may include the following:
(1) Training of private individuals to enable the individuals to provide respite care in the individuals' own homes or in the homes of mentally ill individuals.
(2) Certifying residential facilities such as group homes, health facilities (as defined in IC 16-18-2-167), community residential facilities licensed under IC 12-28-5, and other private homes as suitable for providing respite care under this chapter.
(3) Contracting for the provision of respite care.
(4) Working with other state and local agencies to develop a coordinated program that serves the respite care needs of mentally ill individuals throughout Indiana.
As added by P.L.2-1992, SEC.16. Amended by P.L.2-1993, SEC.112.

IC 12-22-1-3
Requests for assistance in obtaining respite care; assistance in making arrangements; placement in state institution
Sec. 3. (a) If:
(1) a parent or guardian of a mentally ill individual requests the division to assist the parent or guardian in obtaining respite care for the mentally ill individual; and
(2) the individual has been cared for in the home of the individual's parent or guardian for the preceding three (3) months;
the division shall determine if there is a person who can provide appropriate respite care for the individual or a residential facility that has the staff and bed space and can provide the services the individual needs during the period of respite care. If the division

determines that such a person or facility exists, the division shall inform the parent or guardian and, if needed, shall provide assistance to the parent or guardian in making the arrangements for respite care.
(b) If:
(1) the division determines that such a person or residential facility does not exist or if the parent or guardian does not want to use the services identified by the division; and
(2) an appropriate state institution is located in the mentally ill individual's geographic area;
the division may place the mentally ill individual in a state institution.
As added by P.L.2-1992, SEC.16.

IC 12-22-1-4
Respite care provided by state institutions; grounds for not accepting individuals; placement acceptance or rejection by parent or guardian
Sec. 4. (a) Each state institution administered by the division shall provide respite care.
(b) A state institution administered by the division is not required to accept a mentally ill individual for respite care if the superintendent determines that:
(1) there is insufficient money, staff, or bed space; or
(2) the state institution is incapable of providing the services that the individual needs during the individual's stay.
(c) The parent or guardian of a mentally ill individual may accept or reject a suggested placement under this section.
As added by P.L.2-1992, SEC.16.

IC 12-22-1-5
Costs of care; subsidy
Sec. 5. The division may subsidize a part of the reasonable costs of respite care provided under section 3(a) of this chapter if the following conditions exist:
(1) The mentally ill individual is not eligible under the Medicaid program.
(2) The division does not subsidize any part of the costs of more than twenty (20) days of respite care provided to an individual in a calendar year.
As added by P.L.2-1992, SEC.16.

IC 12-22-1-6
Rules
Sec. 6. The director may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.16.



CHAPTER 2. COMMUNITY RESIDENTIAL PROGRAMS

IC 12-22-2-1
Planning and administration of programs
Sec. 1. The division shall plan, develop, and administer programs of community based residential alternatives to placement in state institutions and nursing facilities licensed under IC 16-28 for individuals who are mentally ill.
As added by P.L.2-1992, SEC.16. Amended by P.L.78-1992, SEC.25; P.L.2-1993, SEC.113.

IC 12-22-2-2
Simulation of homelike atmosphere
Sec. 2. The programs described in section 1 of this chapter must, to the extent feasible, simulate a homelike atmosphere with patterns and conditions of everyday life that are as close as possible to normal.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-3
Contents of program; program setting
Sec. 3. The programs consist of the following, which are listed in the order of the most restrictive setting to the least restrictive setting:
(1) Sub-acute stabilization programs that serve at least four (4) individuals and not more than fifteen (15) individuals, and if the program serves mentally ill individuals, to provide sub-acute stabilization services to individuals on a short term basis. However, the director may waive the limitation for a sub-acute stabilization program.
(2) Supervised group living programs, which serve at least four (4) individuals and not more than fifteen (15) individuals, if the program serves mentally ill individuals. However, the director may waive the limitation for a supervised group living program that:
(A) was in existence on June 30, 1985; or
(B) provides long term care to mentally ill individuals after June 30, 1985.
The program and the individuals served by the program shall be closely supervised by trained individuals.
(3) Alternative family programs, which serve not more than six (6) individuals who reside with an unrelated householder. The householder must be instructed on the needs of individuals in the program.
(4) Semi-independent living programs, which serve not more than six (6) individuals who require only limited supervision. The supervision must be on a regular basis and take into account emergency needs of the individuals in the program.
(5) Independent living support services for individuals residing independently with the individuals' families or with relatives.

The services are temporary or provided intermittently.
(6) Supported living service arrangements to meet the unique needs of individuals in integrated settings.
As added by P.L.2-1992, SEC.16. Amended by P.L.78-1992, SEC.26; P.L.62-1993, SEC.5; P.L.6-1995, SEC.12.

IC 12-22-2-4
Evaluation before program placement; emergency placement
Sec. 4. (a) Except as provided in subsection (b), an individual may not be placed in a program described in section 3(1), 3(2), or 3(3) of this chapter until after an evaluation approved by the division indicates the following:
(1) Placement in a particular program of services is appropriate.
(2) Treatment and crisis intervention services needed by a mentally ill individual are available.
(b) Emergency placements of not more than sixty (60) days may be made without an evaluation.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-5
Least restrictive placement
Sec. 5. To the extent that programs described in section 3 of this chapter are available and meet an individual's needs, an individual should be placed in a program that is the least restrictive.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-6
Continuation of placement in child caring institution
Sec. 6. The division may continue the placement of a mentally ill individual in a child caring institution licensed under IC 31-27, a county home regulated by IC 12-30-3, or a health facility licensed under IC 16-28 if:
(1) the individual was placed in the institution, home, or facility before July 1, 1985; and
(2) the placement continues to be appropriate for the individual, as determined by the division.
As added by P.L.2-1992, SEC.16. Amended by P.L.81-1992, SEC.32; P.L.2-1993, SEC.114; P.L.145-2006, SEC.123.

IC 12-22-2-7
Contracts to provide programs
Sec. 7. The division may contract with any of the following to provide the programs described in section 3 of this chapter:
(1) Community mental health centers.
(2) Corporations.
(3) Individuals.
(4) Managed care providers.
As added by P.L.2-1992, SEC.16. Amended by P.L.6-1995, SEC.13.

IC 12-22-2-8 Individuals discharged from state institutions or placed on outpatient status; placement preference
Sec. 8. (a) If the superintendent of a state institution requests, the division shall determine if an individual who is being discharged from the state institution or placed on outpatient status by the state institution should be given preference for placement in a community residential program described in section 3 of this chapter.
(b) A determination of the division under subsection (a) is binding upon an individual who enters into a contract under section 7 of this chapter.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-9
Liability for cost of services; rules
Sec. 9. (a) Except as specified by the terms of the Medicaid program:
(1) an individual who receives services under this chapter; and
(2) the parents of the individual if the individual is less than eighteen (18) years of age;
are liable for the cost for the services.
(b) The cost shall be established under rules adopted by the director under IC 4-22-2.
As added by P.L.2-1992, SEC.16.

IC 12-22-2-10
Medicaid eligibility; transferees to programs
Sec. 10. An individual who is:
(1) mentally ill; and
(2) eligible under the Medicaid program;
remains eligible for Medicaid if transferred to a community residential program described in section 3(1), 3(2), 3(3), or 3(4) of this chapter.
As added by P.L.2-1992, SEC.16. Amended by P.L.62-1993, SEC.6.

IC 12-22-2-11
Operation by unlicensed entity; investigations; penalties
Sec. 11. (a) An entity may not:
(1) operate a program described in IC 12-22-3; or
(2) hold itself out as operating;
(A) a program described in IC 12-22-3; or
(B) a group home for individuals who are mentally ill;
unless the entity is licensed or certified by the division of mental health and addiction.
(b) The division of mental health and addiction shall investigate a report of:
(1) an unlicensed facility housing a community residential program described in section 3(1), 3(2), and 3(3) of this chapter;
(2) an uncertified operator of a community residential program described in section 3(1), 3(2), and 3(3) of this chapter; or         (3) a licensed or certified entity's noncompliance with this article;
and report the division's findings to the attorney general.
(c) The attorney general may do the following:
(1) Seek the issuance of a search warrant to assist in an investigation under this section.
(2) File an action for injunctive relief to stop the operation of a facility described in subsection (b) if there is reasonable cause to believe that:
(A) the facility or the operator of a community residential program described in subsection (b) is operating without a required license or certification; or
(B) a licensed or certified entity's actions or omissions create an immediate danger of serious bodily injury to a mentally ill individual or an imminent danger to the health of a mentally ill individual.
(3) Seek in a civil action a civil penalty of not more than one hundred dollars ($100) a day for each day a facility is operating:
(A) without a license or certification required by law; or
(B) with a license or certification required under this chapter, but is not in compliance with this article, IC 12-21-2-3, or rules adopted under this article or IC 12-21-2-3.
(d) The division of mental health and addiction may provide for the removal of mentally ill individuals from facilities for the mentally ill described in subsection (c).
(e) There must be an opportunity for an informal meeting with the division of mental health and addiction after injunctive relief is ordered under this section.
(f) The civil penalties collected under this section must be deposited in the mental health centers fund (IC 6-7-1-32.1).
As added by P.L.111-1997, SEC.4. Amended by P.L.215-2001, SEC.61.



CHAPTER 3. CHILDREN'S MENTAL HEALTH

IC 12-22-3-1
"Bureau" defined
Sec. 1. As used in this chapter, "bureau" refers to the children's mental health bureau.
As added by P.L.78-1992, SEC.27.

IC 12-22-3-2
Bureau established
Sec. 2. The children's mental health bureau is established within the division.
As added by P.L.78-1992, SEC.27.

IC 12-22-3-3
Bureau head
Sec. 3. The division director shall appoint a bureau head.
As added by P.L.78-1992, SEC.27.

IC 12-22-3-4
Responsibilities of bureau head
Sec. 4. The bureau head is responsible for the following:
(1) Developing a definition and criteria for emotional disturbance and serious emotional disturbance.
(2) Assessing current and projected needs for emotionally disturbed children and youth within geographic areas of Indiana.
(3) Developing an annual plan for children's mental health services, including an implementation plan and fiscal requirements.
(4) Developing the budget and budget requests for the bureau.
(5) Implementing plans required under federal Public Law 99-660 (1986).
(6) Developing and coordinating programs and services for prevention and family support.
(7) Providing technical assistance and oversight of children's mental health programs and services within mental health facilities that are licensed or certified by the state.
(8) Coordinating with the director of the department of child services on matters concerning children with mental health needs.
(9) Coordinating with other bureaus of the division.
(10) Maintaining sufficient staff to carry out the duties of the bureau.
As added by P.L.78-1992, SEC.27. Amended by P.L.145-2006, SEC.124.



CHAPTER 4. DAWN PROJECT

IC 12-22-4-1
"Dawn project" defined
Sec. 1. As used in this chapter, "dawn project" refers to a local program that is responsible for developing a coordinated, family centered, and community based system of services for children with serious emotional disturbances and their families.
As added by P.L.282-2001, SEC.2.

IC 12-22-4-2
Award of grants
Sec. 2. (a) The division may award grants to local units of government that meet the qualifications of this chapter for establishing dawn projects. A dawn project may include more than one (1) county.
(b) The division may award five (5) grants.
(c) The division shall provide technical assistance for all dawn projects funded by grants awarded by the division under this chapter.
As added by P.L.282-2001, SEC.2.

IC 12-22-4-3
Qualifications of applicants
Sec. 3. An applicant for a grant under this chapter must meet the following qualifications:
(1) Develop and demonstrate a plan to blend county and state funds that support services for children with serious emotional disturbances who meet the qualifications under section 5 of this chapter.
(2) Demonstrate that the plan to blend funds under subdivision (1) is able to blend funds from the following sources:
(A) Child welfare.
(B) Juvenile justice.
(C) State or local educational systems.
(D) Division of mental health.
(E) Other governmental agencies.
(3) Demonstrate that the plan to blend funds under subdivision (1) includes the following components:
(A) Risk sharing with mental health organizations that manage the care of eligible children.
(B) Additional direct services for eligible children.
(C) Flexibility in providing services.
(D) Individualized case coordination plans that encourage creativity when providing services to eligible children and families.
(E) Access to consultation with appropriate expertise.
(F) Evaluation.
(4) Create a coordinating committee that includes representatives of the following:             (A) The county office of family and children.
(B) Mental health service providers.
(C) A mental health advocacy organization.
(D) The juvenile court.
(E) The largest school district in the county.
(F) At least two (2) family members of eligible children.
(G) An organization that provides advocacy for children and families.
The committee may include other representatives, including representatives of law enforcement, county government, medical care, and nonprofit health and human service agencies.
As added by P.L.282-2001, SEC.2.

IC 12-22-4-4
Duties of coordinating committees
Sec. 4. A coordinating committee created under section 3(4) of this chapter is responsible for the following:
(1) Administering the plan to blend funds to provide comprehensive services for children who are:
(A) eligible under the dawn project; and
(B) described in section 5 of this chapter.
(2) Ensuring that any funds saved as a result of reduced use of institutional services under the plan to blend funds will be used to provide additional services to eligible children.
(3) Establishing a process to identify children to be served under the dawn project.
As added by P.L.282-2001, SEC.2.

IC 12-22-4-5
Selection criteria
Sec. 5. (a) A coordinating committee created under section 3(4) of this chapter must select children to be served based on the following criteria:
(1) The child has a mental illness diagnosed under the most current edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as amended.
(2) The child experiences significant functional impairment in at least one (1) of the following areas:
(A) Activities of daily living.
(B) Interpersonal functioning.
(C) Concentration, persistence, and pace.
(D) Adaptation to change.
(3) The child has:
(A) a mental illness that has continued, or is expected to continue, for at least twelve (12) months; or
(B) experienced a situational trauma and is receiving services from at least two (2) of the following:
(i) A special education agency.
(ii) A mental health agency.                 (iii) A child welfare agency.
(iv) A law enforcement agency.
(4) The child is not more than eighteen (18) years of age.
(5) The child is at risk of separation from the child's family or is separated from the family.
(b) The coordinating committee may add additional eligibility criteria or other target groups in the plan approved by the division.
As added by P.L.282-2001, SEC.2.






ARTICLE 23. ADDICTION SERVICES

CHAPTER 1. BUREAU OF ADDICTION SERVICES

IC 12-23-1-1 Repealed
(Repealed by P.L.40-1994, SEC.83.)



CHAPTER 2. ADDICTION SERVICES FUND

IC 12-23-2-1
Fund defined
Sec. 1. As used in this chapter, "fund" refers to the addiction services fund established by section 2 of this chapter.
As added by P.L.2-1992, SEC.17.



CHAPTER 3. REPEALED



CHAPTER 4. REPORTING REQUIREMENTS FOR SERVICE PROVIDERS

IC 12-23-4-1 Repealed
(Repealed by P.L.40-1994, SEC.83.)



CHAPTER 5. CONDITIONAL DEFERMENT OF JUDICIAL PROCEEDINGS AFTER COMMISSION OF MISDEMEANOR OR INFRACTION

IC 12-23-5-0.5
Applicability after June 30, 2005
Sec. 0.5. After June 30, 2005, this chapter does not apply to a person who:
(1) holds a commercial driver's license; and
(2) has been charged with an offense involving the operation of a motor vehicle in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
As added by P.L.219-2003, SEC.10.

IC 12-23-5-1
Judicial notice of rehabilitative or other treatment
Sec. 1. In a criminal proceeding for a misdemeanor or infraction in which:
(1) the use or abuse of alcohol, drugs, or harmful substances is a contributing factor or a material element of the offense; or
(2) the defendant's mental illness other than substance abuse, is a contributing factor;
the court may take judicial notice of the fact that proper early intervention, medical, advisory, or rehabilitative treatment of the defendant is likely to decrease the defendant's tendency to engage in antisocial behavior.
As added by P.L.2-1992, SEC.17. Amended by P.L.224-2003, SEC.125; P.L.85-2004, SEC.4.

IC 12-23-5-2
Deferral of prosecution; order requiring treatment; conditions
Sec. 2. (a) Subject to section 8 of this chapter, before conviction a court may, with the consent of the defendant and the prosecuting attorney, conditionally defer the proceedings described in section 1 of this chapter for up to one (1) year.
(b) The court may do the following:
(1) Order the defendant to satisfactorily complete an alcohol and drug services treatment program if the court makes a determination under section 1(1) of this chapter.
(2) Order the defendant to undergo treatment for the defendant's mental illness if the court makes a determination under section 1(2) of this chapter.
(3) Impose other appropriate conditions upon the defendant.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-3
Violation of condition; resumption of criminal proceedings
Sec. 3. If a defendant violates a condition imposed by the court, the court may order the criminal proceedings to be resumed. As added by P.L.2-1992, SEC.17.

IC 12-23-5-4
Fulfillment of conditions; dismissal of charges
Sec. 4. Except as provided in section 8 of this chapter, if a defendant fulfills the conditions set by the court, the court shall dismiss the charges against the defendant.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-5
Conditional deferral of charges under IC 9-30-5; suspension of driving privileges; probationary driving privileges; ignition interlock device
Sec. 5. (a) Subject to subsection (b), if a court enters an order conditionally deferring charges that involve a violation of IC 9-30-5, the court shall do the following:
(1) Suspend the defendant's driving privileges for at least ninety (90) days but not more than two (2) years.
(2) Impose other appropriate conditions.
(b) A defendant may be granted probationary driving privileges only after the defendant's license has been suspended for at least thirty (30) days under IC 9-30-6-9.
(c) If a defendant has at least one (1) conviction for an offense under IC 9-30-5, the order granting probationary driving privileges under subsection (b) must, in a county that provides for the installation of an ignition interlock device under IC 9-30-8, prohibit the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8.
(d) If a defendant does not have a prior conviction for an offense under IC 9-30-5, the court may, as an alternative to a license suspension under subsection (a)(1), issue an order prohibiting the defendant from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under IC 9-30-8. An order requiring an ignition interlock device must remain in effect for at least two (2) years but not more than four (4) years.
As added by P.L.2-1992, SEC.17. Amended by P.L.76-2004, SEC.21.

IC 12-23-5-5.5
Offenses; operating motor vehicle without ignition interlock device
Sec. 5.5. (a) A person commits a Class B infraction if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and
(2) is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(d) of this chapter.
(b) A person commits a Class B misdemeanor if the person:
(1) operates a motor vehicle without a functioning certified ignition interlock device; and         (2) knows the person is prohibited from operating a motor vehicle unless the motor vehicle is equipped with a functioning certified ignition interlock device under section 5(d) of this chapter.
As added by P.L.76-2004, SEC.22.

IC 12-23-5-6
Misdemeanor convictions; probation; referring defendant to treatment or therapy program
Sec. 6. If a defendant is convicted in a proceeding described in section 1 of this chapter and the court places the defendant on probation, the court may do the following:
(1) Refer the defendant to an alcohol and drug services treatment program if the court makes a determination under section 1(1) of this chapter.
(2) Refer the defendant to an appropriate therapy program if the court makes a determination under section 1(2) of this chapter.
(3) Require the defendant to undergo treatment as a condition of probation.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-7
Exceptions to eligibility for deferral
Sec. 7. Prosecution may be deferred under sections 2 through 5 of this chapter if a defendant has been charged with a misdemeanor or infraction in which the use of alcohol or drugs was a contributing factor or material element of the offense or the defendant's mental illness was a contributing factor, unless at least one (1) of the following exists:
(1) The offense involves death or serious bodily injury.
(2) The defendant has a record of at least two (2) prior convictions of forcible felonies (as defined in IC 35-41-1).
(3) Other criminal proceedings, not arising out of the same incident, alleging commission of a felony are pending against the defendant.
(4) The defendant is on probation or parole and the appropriate parole or probation authority does not consent to the defendant's participation.
(5) The defendant fails to meet additional eligibility requirements imposed by the court.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-8
Exception to eligibility for deferral; previous dismissal under this chapter of charges of operating vehicle while intoxicated
Sec. 8. If:
(1) a defendant was previously charged under IC 9-4-1-54 (before its repeal September 1, 1983), IC 9-11-2 (before its repeal July 1, 1991), or IC 9-30-5; and
(2) the previous charges were dismissed under this chapter; the individual is not eligible to have subsequent charges under IC 9-30-5 dismissed under this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-5-9
Programs in which defendants ordered to participate
Sec. 9. A court may not order a defendant or a convicted individual to complete an alcohol and drug services treatment program under section 2(b)(1) or 6(1) of this chapter unless the court determines that the program in which the individual is to participate is administered by a court under IC 12-23-14 or is certified by the division of mental health and addiction.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.41; P.L.215-2001, SEC.62.



CHAPTER 6. REQUEST FOR TREATMENT AFTER CHARGE OR CONVICTION OF CERTAIN FELONIES

IC 12-23-6-1
Drug abusers and alcoholics charged with or convicted of felonies; requests for treatment
Sec. 1. A drug abuser or an alcoholic charged with or convicted of a felony may request treatment under the supervision of the division and upon the consent of the authorities concerned as set forth in this chapter instead of prosecution or imprisonment, unless any of the following conditions exist:
(1) The offense is a forcible felony or burglary classified as a Class A or Class B felony.
(2) The defendant has a record that includes at least two (2) prior convictions for forcible felonies or a burglary classified as a Class A or Class B felony.
(3) Other criminal proceedings, not arising out of the same incident, alleging commission of a felony are pending against the defendant.
(4) The defendant is on probation or parole and the appropriate parole or probation authority does not consent to the request.
(5) The defendant was admitted to a treatment program under IC 12-23-7 or IC 12-23-8 on two (2) prior occasions within the preceding two (2) years.
As added by P.L.2-1992, SEC.17. Amended by P.L.17-2001, SEC.1.



CHAPTER 7. CONTINUANCE OF PROSECUTION AFTER FELONY CHARGE

IC 12-23-7-1
Advising individual that prosecution may be continued if request for treatment is made; reason to believe individual is drug abuser or alcoholic; eligibility to make request under IC 12-23-6
Sec. 1. If:
(1) a court has reason to believe that an individual charged with a felony is a drug abuser or an alcoholic or the individual states that the individual is a drug abuser or an alcoholic; and
(2) the court finds that the individual is eligible to make the request for treatment provided for in IC 12-23-6;
the court may advise the individual that the prosecution of the charge may be continued if the individual requests to undergo treatment and is accepted for treatment by the division.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-2
Advising individual of opportunity to request treatment; required information
Sec. 2. In offering an individual an opportunity to request treatment, the court shall advise the individual of the following:
(1) If the individual requests to undergo treatment and is accepted, the individual may be placed under the supervision of the division for a period not to exceed three (3) years.
(2) During treatment the individual may be confined in an institution or, at the discretion of the division, the individual may be released for treatment or supervised aftercare in the community.
(3) If the individual completes treatment, the charge will be dismissed, but if the individual does not complete treatment, prosecution on the charge may be resumed.
(4) A request constitutes a formal waiver of the right to a speedy trial.
(5) To make a request the individual must waive a jury trial and consent to a trial by the court or must enter a guilty plea, with the general finding to be entered by the court to be deferred until the time that prosecution may be resumed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-3
Request for treatment; examination by division; determination whether individual is alcoholic or drug abuser; likelihood of rehabilitation
Sec. 3. If an eligible individual requests to undergo treatment, the court may order the division to conduct an examination of the individual to determine whether the individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment.
As added by P.L.2-1992, SEC.17.
IC 12-23-7-4
Pretrial or preplea investigation by court; denial of request
Sec. 4. The court may deny a request if after conducting a pretrial or preplea investigation the court finds the individual would not qualify under the criteria of the court to be released on probation if convicted.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-5
Grant of request; certification to division; transmission of information
Sec. 5. If a request is granted, the court shall do the following:
(1) Certify to the division that the individual may request treatment.
(2) Transmit to the division the following:
(A) A summary of the criminal history of the individual.
(B) A copy of the report of all background investigations conducted by or for the court.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-6
Examination by division; report and recommendation
Sec. 6. Within a reasonable time after receiving an order to conduct an examination, together with the court's certification of eligibility and required supporting documents, the division shall report to the court the results of the examination and recommend if an individual should be placed under supervision for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-7
Determination that individual is not alcoholic or drug abuser or is not likely to be rehabilitated through treatment
Sec. 7. If the court, acting on the report and other information coming to the court's attention, determines that:
(1) an individual is not a drug abuser or an alcoholic; or
(2) the individual is not likely to be rehabilitated through treatment;
the individual may be held to answer the charge.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-8
Deferral of trial or of entering general findings; consent of prosecuting attorney
Sec. 8. If the court determines that an individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment, the court may, with the consent of the prosecuting attorney:
(1) defer the trial; or
(2) without a jury, conduct the trial of the individual but may, with the consent of the prosecuting attorney, do the following:
(A) Defer entering general findings with respect to the

individual until the time that prosecution may be resumed.
(B) Place the individual under the supervision of the division for treatment for a maximum of two (2) years.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-9
Progress reports
Sec. 9. The court may require progress reports on an individual that the court finds necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-10
Treatment placement; acceptance of individual by division
Sec. 10. An individual may not be placed under the supervision of the division for treatment under this chapter unless the division accepts the individual for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-11
Treatment placement; continuation or dismissal of criminal charges
Sec. 11. If an individual is placed under the supervision of the division for treatment under this chapter, the criminal charge against the individual shall be:
(1) continued without final disposition; and
(2) dismissed if the division certifies to the court that the individual has successfully completed the treatment program.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-12
Supervisory period; absence of certification that individual will complete program; determination that treatment not likely to be successful; resumption or dismissal of pending proceeding
Sec. 12. (a) Subject to subsection (b), if by the expiration of the supervisory period the division has not been able to certify that an individual has completed the treatment program, the pending proceeding may be resumed.
(b) If the court believes that the individual will complete the treatment on a voluntary basis, the court may dismiss the criminal charge.
(c) If, before the supervisory period expires, the division determines that further treatment of the individual is not likely to be successful, the division shall so advise the court. The court shall terminate the supervision, and the pending criminal proceeding may be resumed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-13
Term of imprisonment; deduction of time spent in institutional care      Sec. 13. If a criminal proceeding is resumed, time spent in institutional care shall be deducted from a fixed term of imprisonment imposed.
As added by P.L.2-1992, SEC.17.

IC 12-23-7-14
Programs to which offenders released
Sec. 14. The division may not release an offender under section 2(2) of this chapter to an alcohol and drug services treatment program that is not a program administered by a court under IC 12-23-14 or that has not complied with the certification requirements of the division of mental health and addiction.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.42; P.L.215-2001, SEC.63.



CHAPTER 8. TREATMENT AND PROBATION FOLLOWING FELONY CONVICTION

IC 12-23-8-1
Advising individual of probation for treatment upon request and acceptance by division; reason to believe individual is alcoholic or drug abuser; eligibility to make request under IC 12-23-6
Sec. 1. If:
(1) a court has reason to believe that an individual convicted of an offense is a drug abuser or an alcoholic or the individual states that the individual is a drug abuser or an alcoholic; and
(2) the court finds that the individual is eligible to make the request for treatment provided for under IC 12-23-6;
the court may advise the individual that the individual may be placed on probation if the individual requests to undergo treatment and is accepted for treatment by the division.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-2
Advising individual; conditions of probation; failure to request treatment; certification despite failure to make request
Sec. 2. (a) In offering an individual an opportunity to request treatment, the court shall advise the individual of what may be required of the individual under IC 35-38-2-2.3 as conditions of probation.
(b) The court may certify an individual for treatment while on probation regardless of the failure of the individual to request treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-3
Examination by division; determination whether individual is alcoholic or drug abuser; likelihood of rehabilitation
Sec. 3. If an individual requests to undergo treatment or is certified for treatment, the court may order an examination by the division to determine whether the individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-4
Presentence investigation; denial of request
Sec. 4. The court may deny the request if after conducting a presentence investigation the court finds that the individual would not qualify under criteria of the court to be released on probation.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-5
Certification to division
Sec. 5. If a request is granted, the court shall certify to the division that the individual may request treatment. As added by P.L.2-1992, SEC.17.

IC 12-23-8-6
Transmission of information to division
Sec. 6. The court shall do the following:
(1) Transmit to the division a summary of an individual's criminal history.
(2) Transmit to the division a copy of the reports on all background and presentence investigations conducted by or for the court.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-7
Examination by division; report and recommendation
Sec. 7. Within a reasonable time after receiving an order to conduct an examination and after the court submits the required supporting documents and certification of eligibility, the division shall do the following:
(1) Report to the court the results of the examination.
(2) Recommend whether the individual should be placed on probation and supervision for treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-8
Determination that individual is not alcoholic or drug abuser or is not likely to be rehabilitated through treatment; sentencing
Sec. 8. If the court, acting on a report and other information coming to the court's attention, determines that:
(1) an individual is not a drug abuser or an alcoholic; or
(2) the individual is not likely to be rehabilitated through treatment;
the court shall sentence the individual as in other cases.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-9
Probationary placement under supervision of division; progress reports
Sec. 9. If the court determines that an individual is a drug abuser or an alcoholic and is likely to be rehabilitated through treatment, the court may do the following:
(1) Place the individual on probation under IC 35-38-2 and under the supervision of the division for treatment.
(2) Require progress reports on the individual from the probation officer and the division that the court finds necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-8-10
Placement under supervision; acceptance of individual by division
Sec. 10. An individual may not be placed under supervision unless the division accepts the individual for treatment. As added by P.L.2-1992, SEC.17.

IC 12-23-8-11
Failure to observe requirements set by division; probation violation
Sec. 11. (a) Failure of an individual placed on probation and under the treatment supervision of the division to observe the requirements set down by the division constitutes a violation of a condition of probation.
(b) A failure shall be reported by the division to the probation officer in charge of the individual and treated in accordance with IC 35-38-2-3.
As added by P.L.2-1992, SEC.17.



CHAPTER 9. VOLUNTARY TREATMENT BY DIVISION FOR ALCOHOLICS

IC 12-23-9-1
Application for treatment; minors
Sec. 1. An alcoholic may apply for voluntary treatment directly to a certified treatment facility. If the proposed patient is a minor or an incapacitated individual, the proposed patient, a parent, a legal guardian, or other legal representative may make the application.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-2
Examination by physician
Sec. 2. An individual who:
(1) comes voluntarily; or
(2) is a minor or an incapacitated individual who is brought to a certified public treatment facility;
shall be examined by a licensed physician as soon as possible.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-3
Admission; referral; transportation
Sec. 3. (a) After a physical examination under section 2 of this chapter, an individual may be admitted as a patient or referred to another health facility.
(b) The referring certified treatment facility shall arrange for the individual's transportation.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-4
Incapacitation by alcohol; length of detention
Sec. 4. (a) An individual who by medical examination is found to be incapacitated by alcohol at the time of admission or to have become incapacitated by alcohol at any time after admission may not be detained at a facility:
(1) after the individual is no longer incapacitated by alcohol; or
(2) if the individual remains incapacitated by alcohol for more than forty-eight (48) hours after admission as a patient, unless the individual is committed under IC 12-23-7 through IC 12-23-8.
(b) An individual may consent to remain in a facility as long as the physician in charge believes it is appropriate.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-5
Notification of family or next of kin
Sec. 5. (a) If an individual is admitted to a certified public treatment facility, the individual's family or next of kin shall be notified as soon as possible.
(b) An adult patient who is not incapacitated may request that

there be no notification. The request shall be respected.
As added by P.L.2-1992, SEC.17.

IC 12-23-9-6
Determination by administrator of persons to be admitted; referral to another facility; rules
Sec. 6. (a) The administrator in charge of a certified treatment facility may determine who shall be admitted for treatment.
(b) If an individual is refused admission, the administrator shall refer the individual to another approved public treatment facility for treatment if possible and appropriate.
(c) The administrator's determinations under this section are subject to rules adopted under IC 12-23-1-6(6).
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.43.

IC 12-23-9-7
Patients leaving facility; outpatient and intermediate treatment; assistance
Sec. 7. If a patient receiving inpatient care leaves a certified treatment facility, the patient shall be encouraged to consent to appropriate outpatient or intermediate treatment. If the administrator in charge of the treatment facility believes that the patient is an alcoholic who requires help, the bureau may assist the patient in obtaining supportive services and residential facilities (as defined in IC 12-7-2-165).
As added by P.L.2-1992, SEC.17. Amended by P.L.6-1995, SEC.14.

IC 12-23-9-8
Police officer taking custody of intoxicated individual; immunity from liability
Sec. 8. A police officer who takes custody of an intoxicated individual in good faith for the purpose of delivering the individual to:
(1) a certified treatment facility; or
(2) the alcoholic rehabilitation program provided for in IC 12-23-14;
is immune from civil or criminal liability arising out of a claim for or charge of false arrest or false imprisonment.
As added by P.L.2-1992, SEC.17.



CHAPTER 10. VOLUNTARY TREATMENT BY DIVISION FOR DRUG ABUSERS

IC 12-23-10-1
Request for treatment
Sec. 1. An individual who believes himself to be a drug abuser may request the division or a facility approved by the division to provide the individual with treatment.
As added by P.L.2-1992, SEC.17.

IC 12-23-10-2
Examination of individual
Sec. 2. Upon receipt of a request, the division or facility may require an examination of the individual to determine if:
(1) the individual is a drug abuser; and
(2) the individual should be admitted to an existing treatment facility or program.
As added by P.L.2-1992, SEC.17.

IC 12-23-10-3
Time for examination
Sec. 3. The examination shall be conducted within a reasonable time of the receipt of a request.
As added by P.L.2-1992, SEC.17.

IC 12-23-10-4
Decision whether to offer treatment; finality
Sec. 4. The decision of the facility whether to offer treatment to an individual and whether to discontinue treatment to an individual is final and not subject to appeal.
As added by P.L.2-1992, SEC.17.



CHAPTER 11. INVOLUNTARY TREATMENT BY DIVISION FOR ALCOHOLICS AND DRUG ABUSERS

IC 12-23-11-1
Involuntary commitment; individuals who may not be committed
Sec. 1. (a) Except as provided in subsection (b), an individual who is:
(1) an alcoholic;
(2) incapacitated by alcohol; or
(3) a drug abuser;
may be involuntarily committed to the care of the division under IC 12-26.
(b) A drug abuser who is charged with or convicted of an offense that makes the individual ineligible to make an election for treatment under IC 12-23-6 may not be involuntarily committed under subsection (a).
As added by P.L.2-1992, SEC.17.

IC 12-23-11-2
Treatment as condition of parole
Sec. 2. (a) Acceptance of treatment for drug abuse under the supervision of the division may be made a condition of parole under IC 11-13-3-4. Failure to comply with treatment may be treated as a violation of parole.
(b) The division shall establish the conditions under which a parolee is accepted for treatment.
(c) A parolee may not be placed under supervision of the division for treatment unless the division accepts the individual for treatment.
(d) The division shall make periodic progress reports regarding each parolee to the appropriate parole authority and shall report failures to comply with the prescribed treatment program.
As added by P.L.2-1992, SEC.17.



CHAPTER 12. VOLUNTARY AND INVOLUNTARY TREATMENT BY DIVISION FOR MINORS

IC 12-23-12-1
Notification or consent of parents or guardians; treatment in absence of notification
Sec. 1. A minor who voluntarily seeks treatment for alcoholism, alcohol abuse, or drug abuse from the division or a facility approved by the division may receive treatment without notification or consent of the parents, guardian, or person having control or custody of the minor.
As added by P.L.2-1992, SEC.17.

IC 12-23-12-2
Notification or consent of parents or guardians; discretion of division or facility; immunity from suit
Sec. 2. Notification or consent is at the discretion of the division or a facility approved by the division. A criminal action or civil suit may not be maintained against the division or the division's agents for the reasonable exercise of this discretion.
As added by P.L.2-1992, SEC.17.

IC 12-23-12-3
Court placement
Sec. 3. A minor less than eighteen (18) years of age may be placed under the treatment supervision of the division by the court having jurisdiction over the minor, according to the procedure established for juveniles in such cases or the procedure established by this article if the court having juvenile jurisdiction waives jurisdiction.
As added by P.L.2-1992, SEC.17.



CHAPTER 13. MISCELLANEOUS LAWFUL ACTIVITY RELATING TO CONTROLLED SUBSTANCES

IC 12-23-13-1
Individuals under influence of controlled substance in public place; lawful circumstances
Sec. 1. It is lawful for an individual to be under the influence of a controlled substance in a public place if the individual can present positive proof of the following:
(1) The individual is under the care of the division, a community mental health center, a managed care provider, or a licensed physician.
(2) The controlled substance constitutes medical treatment authorized by state and federal law.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.44.

IC 12-23-13-2
Prescribing, dispensing, or administering controlled substances for treatment of drug abuse; conditions
Sec. 2. It is lawful to prescribe, dispense, or administer controlled substances for the treatment of drug abuse if the following conditions are met:
(1) The controlled substances are used for the treatment or maintenance of a drug abuser.
(2) The treatment or maintenance is medically indicated.
(3) The treatment or maintenance is prescribed by a physician as a part of a rehabilitation program approved by the director and dispensed in compliance with the regulations for the dispensing of controlled substances.
As added by P.L.2-1992, SEC.17.



CHAPTER 14. COURT ESTABLISHED ALCOHOL AND DRUG SERVICES PROGRAM

IC 12-23-14-1
Authority to establish program
Sec. 1. A court having misdemeanor jurisdiction in a city or county may establish an alcohol and drug services program.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-2
Operation of program by court or under private contract
Sec. 2. The court may establish an alcohol and drug services program under the court's operation or under private contract.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-3
Rules and special orders
Sec. 3. The court may establish uniform rules and may make special orders and rules as necessary.
As added by P.L.2-1992, SEC.17. Amended by P.L.168-2002, SEC.4.

IC 12-23-14-4
Individuals eligible; jurisdiction of court
Sec. 4. Except as provided in section 5 of this chapter, an alcohol and drug services program and accompanying services and treatment facilities shall be open only to the individuals over whom the court has jurisdiction.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-5
Individuals eligible; referrals
Sec. 5. The court may agree to provide the services and facilities of a program for individuals referred from another court, a probation department, the department of correction, the Federal Bureau of Prisons, or the division.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-6
Range of services provided
Sec. 6. (a) A program may provide for eligible individuals a range of necessary intervention services, including the following:
(1) Screening for eligibility and other appropriate services.
(2) Clinical assessment.
(3) Education.
(4) Referral.
(5) Service coordination and case management.
(b) A program that is eligible under section 7 of this chapter may also provide a range of necessary treatment and rehabilitation services, including the following:         (1) Emergency services.
(2) Detoxification.
(3) Counseling.
(4) Rehabilitative care.
As added by P.L.2-1992, SEC.17. Amended by P.L.168-2002, SEC.5.

IC 12-23-14-7
Direct treatment or rehabilitation services; inadequacy of existing community resources
Sec. 7. A program may not provide direct treatment or rehabilitation services unless the program is certified by the division and the court determines that existing community resources are inadequate to respond satisfactorily to the demand for the services from the court.
As added by P.L.2-1992, SEC.17. Amended by P.L.122-1997, SEC.2.

IC 12-23-14-8
Establishment in county of alcohol and drug services program; statement from Indiana judicial center; approval of legislative and appropriating body
Sec. 8. Before an alcohol and drug services program may be established in a county, the court must do the following:
(1) Have a written statement from the Indiana judicial center approving the establishment of the program and the plans for operation before the court may submit the petition to the legislative and appropriating body for approval.
(2) Obtain the approval of the legislative and appropriating body from which the court derives the court's money.
As added by P.L.2-1992, SEC.17. Amended by P.L.122-1997, SEC.3.

IC 12-23-14-9
Petition for approval
Sec. 9. The court must submit a petition for approval containing the following:
(1) A full description of a proposed program.
(2) A budget for the program, supported by statistics showing the total fines and costs collected by the court in the most recent year.
(3) Details on the implementation of the program.
(4) If the program is to be operated through a private contractor, a reference file on the contractor, including the contractor's most recent financial statement and statements of the qualifications of program staff associated with the contractor.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-10
Approval of program operated through private contractor; drafting of contract
Sec. 10. (a) If the legislative and appropriating body approves an alcohol and drug services program and the operation through a

private contractor, the court may direct the appropriate attorney to draft a contract governing the rights and duties of the contractor, the court, and the appropriating authority.
(b) The court is responsible for the administration of the program.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-11
Program executive director; assistants and clerks
Sec. 11. The court may, subject to the approval of the legislative and appropriating body, appoint a full-time executive director of a program and assistants and clerks that are necessary.
As added by P.L.2-1992, SEC.17.

IC 12-23-14-12
Program employees and contractors; duties; assignment by court
Sec. 12. Program employees or contractors shall perform duties the court assigns, including the following:
(1) Providing places for the program and the program's services.
(2) Providing intervention, treatment, and rehabilitation services for eligible individuals.
(3) Compiling information and statistics on the program's activities.
(4) Reporting periodically to the court on program activities.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.45.

IC 12-23-14-13
Powers of Indiana judicial center
Sec. 13. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana established by IC 33-38-9-3.
(b) As used in this section, "effective date" means the date established by the board after which minimum employment standards are required for persons employed in court drug and alcohol programs.
(c) A program established under this chapter is subject to the regulatory powers of the Indiana judicial center established by IC 33-38-9-4.
(d) With regard to alcohol and drug services programs established under this chapter, the Indiana judicial center may do the following:
(1) Ensure that programs comply with rules adopted under this section and applicable federal regulations.
(2) Revoke the authorization of a program upon a determination that the program does not comply with rules adopted under this section and applicable federal regulations.
(3) Make agreements and contracts with:
(A) another department, authority, or agency of the state;
(B) another state;
(C) the federal government;
(D) a state supported or private university; or
(E) a public or private agency;         to effectuate the purposes of this chapter.
(4) Directly, or by contract, approve and certify programs established under this chapter.
(5) Require, as a condition of operation, that each program created or funded under this chapter be certified according to rules established by the Indiana judicial center.
(6) Adopt rules to implement this chapter.
(e) The board shall adopt rules concerning standards, requirements, and procedures for initial certification, recertification, and decertification of alcohol and drug services programs.
(f) The board may adopt rules concerning educational and occupational qualifications needed to be employed by or to provide services to a court alcohol and drug services program. If the board adopts qualifications under this subsection:
(1) the board shall establish an effective date after which any person employed by a court alcohol and drug services program must meet the minimum qualifications adopted under this subsection; and
(2) the minimum employment qualifications adopted under this subsection do not apply to a person who is employed:
(A) by a certified court alcohol and drug program before the effective date; or
(B) as administrative personnel.
(g) The board may delegate any of the functions described in subsections (e) and (f) to the court alcohol and drug program advisory committee or the Indiana judicial center.
As added by P.L.2-1992, SEC.17. Amended by P.L.40-1994, SEC.46; P.L.122-1997, SEC.4; P.L.113-2001, SEC.2; P.L.98-2004, SEC.87.

IC 12-23-14-14
Program costs; payment; city or county general fund; user fee fund; compensation of employees and contractors
Sec. 14. (a) The costs of an alcohol and drug services program established under this chapter shall be paid out of the city general fund or the county general fund and may be supplemented by payment from the user fee fund upon appropriation made under IC 33-37-8.
(b) The court shall fix the compensation of employees and contractors.
As added by P.L.2-1992, SEC.17. Amended by P.L.98-2004, SEC.88.

IC 12-23-14-15
Financial assistance; private and governmental sources
Sec. 15. A program may apply for and receive the following:
(1) Gifts, bequests, and donations from private sources.
(2) Grant and contract money from governmental sources.
(3) Other forms of financial assistance approved by the court to supplement the budget.
As added by P.L.2-1992, SEC.17.
IC 12-23-14-16
Fees charged for program; fee schedule; maximum fee; deposit of fees
Sec. 16. (a) The court may require an eligible individual to pay a fee for a service of a program.
(b) If a fee is required, the court shall adopt by court rule a schedule of fees to be assessed for program services.
(c) The fee for program services may not exceed four hundred dollars ($400).
(d) A fee collected shall be deposited in the city or county user fee fund.
As added by P.L.2-1992, SEC.17. Amended by P.L.113-2001, SEC.3.

IC 12-23-14-17
Indiana judicial center drug and alcohol programs fund
Sec. 17. (a) The Indiana judicial center drug and alcohol programs fund is established for the purpose of administering, certifying, and supporting alcohol and drug services programs under this chapter. The fund shall be administered by the Indiana judicial center established by IC 33-38-9-4.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of the fiscal year does not revert to the state general fund.
As added by P.L.122-1997, SEC.5. Amended by P.L.98-2004, SEC.89.

IC 12-23-14-18
Chemical tests; costs; reporting of chemical test results
Sec. 18. (a) As a condition of participation in an alcohol and drug services program, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the program. A participant is liable for the costs of all chemical tests required under this section, regardless of whether the costs are paid to the court alcohol and drug services program or the laboratory.
(b) A laboratory that performs a chemical test under this section shall report the results of the test to the program.
As added by P.L.168-2002, SEC.6.

IC 12-23-14-19
Right to participate; immunity from liability
Sec. 19. (a) A person does not have a right to participate in an alcohol and drug services program under this chapter.
(b) The director and members of the professional and administrative staff of an alcohol and drug services program who perform duties in good faith under this chapter are immune from civil liability for:
(1) acts or omissions in providing services under this chapter; and         (2) the reasonable exercise of discretion in determining eligibility to participate in an alcohol and drug services program.
As added by P.L.168-2002, SEC.7.



CHAPTER 14.5. DRUG COURTS

IC 12-23-14.5-1
Authority to establish program
Sec. 1. A court having felony, misdemeanor, or juvenile jurisdiction in a city or county may establish a drug court under the court's operation.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-2
Rules and special orders
Sec. 2. A court establishing a drug court under this chapter may establish uniform rules and may make special orders and rules as necessary.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-3
Individuals eligible
Sec. 3. (a) Except as provided in subsection (b), a drug court established under this chapter and accompanying services are open only to individuals over whom the court that established the drug court has jurisdiction.
(b) A drug court that does not otherwise have felony jurisdiction may accept an eligible individual who is referred to the drug court from another court within the county if the following criteria are met:
(1) The drug court returns the case to the court that made the referral for appropriate proceedings when the person has successfully completed drug court or the person's participation in the drug court has been terminated.
(2) If the drug court is a city or town court, the person selected as judge for the court is required to be an attorney under IC 33-35-5-7.
As added by P.L.168-2002, SEC.8. Amended by P.L.133-2003, SEC.1; P.L.98-2004, SEC.90.

IC 12-23-14.5-4
Range of services provided
Sec. 4. (a) A drug court established under this chapter may provide for eligible individuals a range of necessary intervention services, including the following:
(1) Screening for eligibility and other appropriate services.
(2) Clinical assessment.
(3) Education.
(4) Referral.
(5) Service coordination and case management.
(b) A drug court that is eligible under section 5 of this chapter may also provide treatment and rehabilitation services, including the following:
(1) Emergency services.         (2) Detoxification.
(3) Counseling.
(4) Rehabilitative care.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-5
Direct treatment or rehabilitation services; inadequacy of existing community resources
Sec. 5. A drug court established under this chapter may not provide direct treatment or rehabilitation services unless:
(1) the drug court is certified by the division; and
(2) the court that established the drug court determines that existing community resources are inadequate to respond satisfactorily to the demand for the services from the court.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-6
Notice of intent to establish drug court; written statement from Indiana judicial center; continued operation of existing drug court
Sec. 6. (a) Except as provided in subsection (c), a court shall notify the Indiana judicial center during the planning stages of the court's intention to establish a drug court.
(b) Before a drug court may begin operation, the court must obtain a written statement from the Indiana judicial center approving the operation of the drug court.
(c) A drug court in operation before July 1, 2002, may continue to operate pending certification if the drug court does the following:
(1) Before October 2, 2002, notifies the Indiana judicial center of the date the drug court began operation.
(2) Follows procedures for certification as provided in rules adopted under section 9(d) of this chapter, including submission of an application for certification as required by the rules.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-7
Petition for approval
Sec. 7. In addition to satisfying the requirements of section 6 of this chapter, a court seeking to establish a drug court must submit a petition for approval of the drug court. The petition must contain the following:
(1) A full description of a proposed drug court.
(2) Evidence that the court has considered:
(A) how to best use services that could be provided by any existing court alcohol and drug services program; and
(B) the role that an existing alcohol and drug services program will play in the development and implementation of the drug court.
(3) A proposed budget for the drug court.
(4) Details on the implementation of the drug court.
As added by P.L.168-2002, SEC.8.
IC 12-23-14.5-8
Power to carry out functions of the court; hiring employees
Sec. 8. A court may take steps necessary to carry out the functions of the drug court, including hiring employees as needed to perform the required functions of the drug court.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-9
Regulatory powers of Indiana judicial center; rules; educational and occupational qualifications; delegation of authority
Sec. 9. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana under IC 33-38-9-3.
(b) As used in this section, "effective date" means the date established by the board after which minimum employment standards will be required for a person employed by a drug court.
(c) A drug court established under this chapter is subject to the regulatory powers of the Indiana judicial center under IC 33-38-9-9.
(d) With regard to drug courts established under this chapter, the Indiana judicial center may do the following:
(1) Ensure that drug courts comply with rules adopted under this section and applicable federal regulations.
(2) Certify drug courts established under this chapter.
(3) Revoke the certification of a drug court upon a determination that the drug court does not comply with rules adopted under this section and applicable federal regulations.
(4) Make agreements and contracts with:
(A) another department, authority, or agency of the state;
(B) another state;
(C) the federal government;
(D) a state supported or private university; or
(E) a public or private agency;
to implement this chapter.
(5) Require as a condition of operation that each drug court created or funded under this chapter be certified according to rules established by the Indiana judicial center.
(6) Adopt rules to implement this chapter.
(e) The board shall adopt rules concerning standards, requirements, and procedures for initial certification, recertification, and decertification of drug courts.
(f) The board may adopt rules concerning educational and occupational qualifications needed to be employed by a drug court; however, any contract service provider must be licensed by the state or approved by the judicial center. If the board adopts qualifications under this subsection:
(1) the board shall establish an effective date after which a person employed by a drug court must meet the minimum qualifications adopted under this subsection; and
(2) the minimum employment qualifications adopted under this subsection do not apply to a person who is employed:
(A) by a certified drug court before the effective date; or             (B) as administrative personnel.
(g) The board may delegate any of the functions described in subsections (e) and (f) to a committee of the judicial conference of Indiana.
As added by P.L.168-2002, SEC.8. Amended by P.L.133-2003, SEC.2; P.L.98-2004, SEC.91; P.L.60-2006, SEC.2.

IC 12-23-14.5-10
Program costs; discretion of fiscal body; compensation of employees
Sec. 10. (a) The costs of a drug court established under this chapter may, at the discretion of the fiscal body of the unit, be supplemented out of the city general fund or the county general fund and may be further supplemented by payment from the user fee fund upon appropriation made under IC 33-37-8.
(b) The court shall fix the compensation of employees of the drug court.
As added by P.L.168-2002, SEC.8. Amended by P.L.98-2004, SEC.92.

IC 12-23-14.5-11
Financial assistance; private and government sources
Sec. 11. A drug court may apply for and receive the following:
(1) Gifts, bequests, and donations from private sources.
(2) Grant and contract money from governmental sources.
(3) Other forms of financial assistance approved by the court to supplement the court's budget.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-12
Fees charged for services; fee schedule; maximum fee; deposit of fees
Sec. 12. (a) A court that has established a drug court under this chapter may require an eligible individual to pay a fee for drug court services.
(b) If a fee is required, the court shall adopt by court rule a schedule of fees to be assessed for drug court services.
(c) The fee for drug court services may not exceed five hundred dollars ($500) per referral to the drug court.
(d) The clerk of the court shall collect fees under this section. The clerk shall transmit the fees within thirty (30) days after the fees are collected, for deposit by the auditor or fiscal officer in the appropriate user fee fund established under IC 33-37-8.
As added by P.L.168-2002, SEC.8. Amended by P.L.98-2004, SEC.93.

IC 12-23-14.5-13
Indiana judicial center drug court fund
Sec. 13. (a) The Indiana judicial center drug court fund is established for the purpose of administering, certifying, and

supporting drug courts under this chapter. The fund shall be administered by the Indiana judicial center.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-14
Eligibility for participation in a drug court
Sec. 14. (a) A person is eligible to participate in a drug court only if:
(1) the person meets all criteria established by the drug court;
(2) the judge approves the admission of the person to the drug court; and
(3) the offense for which the person is referred to drug court is not any of the following:
(A) A forcible felony (as defined in IC 35-41-1-11).
(B) Any offense that a local drug court committee agrees to exclude from participation.
The local drug court committee referred to in subdivision (3)(B) must include the drug court judge, the local prosecuting attorney, and a local criminal defense attorney.
(b) If a person is eligible to participate in a drug court, a person may be referred to the drug court as a result of any of the following:
(1) The procedure described in section 15 of this chapter.
(2) As a term of probation.
(3) In response to a violation of a condition of probation.
As added by P.L.168-2002, SEC.8. Amended by P.L.85-2004, SEC.5.

IC 12-23-14.5-15
Withholding judgment of conviction; dismissal of charges
Sec. 15. (a) A drug court may follow the procedure described in this section only if:
(1) a person pleads guilty to an offense in which the use of alcohol or drugs was a contributing factor or material element of the offense;
(2) the court refers the person to a drug court;
(3) the prosecuting attorney consents to the referral;
(4) the person who pleads guilty under subdivision (1) consents to the referral;
(5) the person who pleads guilty under subdivision (1) is eligible to participate in the drug court under section 14(b) of this chapter and the drug court accepts the referral; and
(6) the person has not had a previous dismissal under this section.
(b) Notwithstanding IC 35-38-1-1(a), the court, without entering a judgment of conviction, may defer further proceedings and place the person in a drug court subject to conditions established by the

drug court.
(c) The drug court, the prosecuting attorney, and the participant must all agree upon the duration of the conditions established under subsection (b).
(d) If the drug court determines, after a hearing, that:
(1) the person violated a condition established under subsection (b); or
(2) the period of time that the conditions established under subsection (b) were in effect expired before the person successfully completed each condition established by the drug court;
the drug court may terminate the person's participation in the drug court.
(e) When a person's participation in a drug court has been terminated by the drug court under subsection (d), the drug court shall:
(1) enter a judgment of conviction against the person; or
(2) refer the case back to the court that referred the case to the drug court to allow the referring court to enter a judgment of conviction against the person.
(f) When a person fulfills the conditions established by a drug court under subsection (b), the drug court shall:
(1) dismiss the charges against the person; or
(2) refer the case back to the court that referred the case to the drug court to allow the referring court to dismiss the charges against the person.
As added by P.L.168-2002, SEC.8. Amended by P.L.133-2003, SEC.3.

IC 12-23-14.5-16
Chemical tests; costs; reporting of chemical test results
Sec. 16. (a) As a condition of participation in a drug court, a participant may be required to undergo a chemical test or a series of chemical tests as specified by the court. A participant is liable for the costs of all chemical tests required under this section, regardless of whether the costs are paid to the court or the laboratory.
(b) A laboratory that performs a chemical test under this section shall report the results of each test to the court.
As added by P.L.168-2002, SEC.8.

IC 12-23-14.5-17
Right to participate in drug court; immunity from liability
Sec. 17. (a) A person does not have a right to participate in a drug court under this chapter.
(b) The coordinator and members of the professional and administrative staff of the court who perform duties in good faith under this chapter are immune from civil liability for:
(1) acts or omissions in providing services under this chapter; and
(2) the reasonable exercise of discretion in determining

eligibility to participate in a drug court.
As added by P.L.168-2002, SEC.8.



CHAPTER 15. CITATIONS FOR PUBLIC INTOXICATION

IC 12-23-15-1
Arrest for public intoxication; options available
Sec. 1. A police officer or peace officer making an arrest for public intoxication may do the following:
(1) If an individual is unmanageable or is causing damage to the individual or others, take the individual into custody for criminal processing in the city lock-up or county jail.
(2) If an individual is manageable and not causing damage to the individual or others, issue a citation and do either of the following:
(A) If within reasonable proximity, take the individual to any of the following:
(i) The individual's home.
(ii) The home of a relative of the individual.
(iii) A responsible person who is competent and willing to provide care, assistance, and treatment.
(B) Take the individual to an approved public or private treatment facility or to the city lock-up or county jail if no facility is available.
As added by P.L.2-1992, SEC.17.

IC 12-23-15-2
Individuals taken to city lock-up or county jail; evaluation of nonalcoholic factors contributing to intoxicated appearance
Sec. 2. An individual to be taken to the city lock-up or county jail shall be evaluated at the earliest possible time for nonalcoholic factors that may be contributing to the appearance of intoxication.
As added by P.L.2-1992, SEC.17.

IC 12-23-15-3
Form and contents of citation
Sec. 3. A citation written for the purpose of the offense of public intoxication must contain the following:
(1) The name of the individual arrested.
(2) The place where arrested.
(3) The name of the arresting officer.
(4) The time of arrest.
(5) The time and place for trial.
(6) Any other pertinent information thought necessary by the enforcement agency under whose jurisdiction the intoxicated individual was arrested.
As added by P.L.2-1992, SEC.17.



CHAPTER 16. PROGRAM ON DRUG ABUSE

IC 12-23-16-1
Symptoms and conditions constituting drug abuse; determination by director
Sec. 1. For the purpose of this chapter, the director, in accordance with sound medical and psychiatric knowledge, may determine what symptoms and conditions must exist to say that an individual abuses drugs.
As added by P.L.2-1992, SEC.17.

IC 12-23-16-2
Powers and duties of division
Sec. 2. The division may do the following:
(1) Provide for the promotion, establishment, coordination, and conduct of unified local programs of prevention, diagnosis, treatment, and rehabilitation in the field of drug abuse in cooperation with federal, state, local, and private agencies.
(2) Survey and analyze the state's needs and formulate a comprehensive plan for the long range development of local community treatment programs through the utilization of state, federal, local, and private resources for the prevention and control of drug abuse.
(3) With the approval of the budget agency, make agreements concerning local community treatment programs, including agreements with public and private agencies, to do or cause to be done whatever is necessary, desirable, or proper to carry out the purposes and objectives of this chapter within the amounts made available by appropriation, gift, grant, devise, or bequest.
(4) Establish and operate local community rehabilitation centers and other local facilities that the division considers necessary or desirable for the care, treatment, and rehabilitation of drug abusers.
(5) Approve facilities and services for the local community treatment, care, or rehabilitation of drug abusers.
(6) With the approval of the budget agency, accept on behalf of the state a gift, grant, devise, or bequest.
(7) Adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-16-3
Drug abuse treatment and rehabilitation centers; establishment
Sec. 3. The division may establish drug abuse treatment and rehabilitation units:
(1) independently within local communities;
(2) as part of the community mental health plan; or
(3) in cooperation with local authorities or associations for the purpose of study, rehabilitation, and treatment necessary for the control and prevention of drug abuse. As added by P.L.2-1992, SEC.17.



CHAPTER 17. INSTITUTION FOR ALCOHOL AND DRUG ABUSERS

IC 12-23-17-1
Alcohol and drug abusers; separate state institution; establishment; transfer of programs, records, and property
Sec. 1. With the approval of the governor, the director may do the following:
(1) Establish a separate state institution for the purposes of observing, diagnosing, or treating alcohol abusers or drug abusers.
(2) Transfer any part of the programs, records, and property at another state institution administered by the division relating to the observation, diagnosis, and treatment of alcohol abusers or drug abusers and the unused property at the other state institution to the state institution established under subdivision (1).
As added by P.L.2-1992, SEC.17.

IC 12-23-17-2
Administration of state institution
Sec. 2. The division shall administer and operate a state institution established under section 1 of this chapter.
As added by P.L.2-1992, SEC.17.

IC 12-23-17-3
Transfer of programs, records, and property; transfer of related appropriations
Sec. 3. If the programs, records, and property of a state institution are transferred under section 1(2) of this chapter, the state board of finance shall, under IC 4-9.1-1-7 and IC 4-13-2-23, transfer an appropriation to the state institution related to the transferred programs, records, and property to the state institution established under section 1 of this chapter.
As added by P.L.2-1992, SEC.17.



CHAPTER 18. METHADONE DIVERSION CONTROL AND OVERSIGHT PROGRAM

IC 12-23-18-1
Rules
Sec. 1. (a) Subject to federal law and consistent with standard medical practice in methadone treatment of drug abuse, the division shall adopt rules under IC 4-22-2 to establish and administer a methadone diversion control and oversight program to identify individuals who divert controlled substances from legitimate treatment use and to terminate the methadone treatment of those individuals.
(b) Rules adopted under subsection (a) must include provisions relating to the following matters concerning methadone providers and individuals who receive treatment:
(1) Regular clinic attendance by the patient.
(2) Specific counseling requirements for the methadone provider.
(3) Serious behavior problems of the patient.
(4) Stable home environment of the patient.
(5) Safe storage capacity of treatment medications within the patient's home.
(6) Medically recognized testing protocols to determine legitimate treatment use.
(7) The methadone provider's medical director and administrative staff responsibilities for preparing and implementing a diversion control plan.
As added by P.L.11-2003, SEC.2.

IC 12-23-18-2
Diversion control
Sec. 2. (a) Not later than February 28 of each year, each methadone provider must submit to the division a diversion control plan required under section 1(b)(7) of this chapter.
(b) Not later than May 1 of each year, the division shall review and approve plans submitted under subsection (a).
(c) If the division denies a plan submitted under subsection (a), the methadone provider must submit another plan not later than sixty (60) days after the denial of the plan.
As added by P.L.11-2003, SEC.2.

IC 12-23-18-3
Methadone provider fee
Sec. 3. (a) By May 15 of each year, each methadone provider shall submit to the division a fee of twenty dollars ($20) for each nonresident patient treated by the methadone provider during the preceding calender year.
(b) The fee collected under subsection (a) shall be deposited in the methadone diversion control and oversight program fund established under section 4 of this chapter. As added by P.L.11-2003, SEC.2.

IC 12-23-18-4
"Fund"
Sec. 4. (a) As used in this section, "fund" means the methadone diversion control and oversight program fund established under subsection (b).
(b) The methadone diversion control and oversight program fund is established to administer and carry out the purposes of this chapter. The fund shall be administered by the division.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest money in the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.11-2003, SEC.2.

IC 12-23-18-5
Annual onsite visit
Sec. 5. The division shall conduct an annual onsite visit of each methadone provider to assess compliance with the plan approved under this chapter.
As added by P.L.11-2003, SEC.2.

IC 12-23-18-6
Expiration
Sec. 6. This chapter expires June 30, 2008.
As added by P.L.11-2003, SEC.2.






ARTICLE 24. STATE INSTITUTIONS

CHAPTER 1. ADMINISTRATION OF STATE INSTITUTIONS

IC 12-24-1-1
Director of division of disability and rehabilitative services
Sec. 1. The director of the division of disability and rehabilitative services has administrative control of and responsibility for the following state institutions:
(1) Fort Wayne State Developmental Center.
(2) Any other state owned or operated developmental center.
As added by P.L.2-1992, SEC.18. Amended by P.L.146-1993, SEC.1; P.L.4-1993, SEC.199; P.L.5-1993, SEC.212; P.L.272-1999, SEC.44; P.L.141-2006, SEC.61.



CHAPTER 2. SUPERINTENDENTS OF STATE INSTITUTIONS

IC 12-24-2-1
Administrative control
Sec. 1. A state institution is under the administrative control of a superintendent appointed under section 2 of this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-2
Appointment
Sec. 2. Subject to the approval of the governor, the director of the division shall appoint the superintendent of a state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-3
Qualifications; rules
Sec. 3. The director of the division may adopt rules under IC 4-22-2 to prescribe the qualifications of a superintendent of a state institution under the control of the division. A superintendent must possess the prescribed qualifications.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-4
Term; removal
Sec. 4. (a) Except as provided in subsection (b), a superintendent serves a term of four (4) years.
(b) Subject to the approval of the governor, the director may remove a superintendent at any time.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-5
Administrative responsibility
Sec. 5. The superintendent of a state institution is administratively responsible to the director.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-6
Bond
Sec. 6. A superintendent shall furnish a bond as required by IC 12-24-3-3.
As added by P.L.2-1992, SEC.18.

IC 12-24-2-7
Powers
Sec. 7. A superintendent may do the following:
(1) Administer oaths.
(2) Take depositions.
(3) Certify to official acts.
As added by P.L.2-1992, SEC.18.
IC 12-24-2-8
Regulation of smoking; prescribing nicotine
Sec. 8. (a) Notwithstanding IC 12-27-3-3, the superintendent of a state institution has complete authority to regulate smoking (as defined in IC 16-41-37-3) within the state institution.
(b) A physician licensed under IC 25-22.5 may prescribe nicotine as is medically necessary for a resident of a state institution.
As added by P.L.110-1997, SEC.2.

IC 12-24-2-9
Admissions; Evansville state psychiatric treatment center for children
Sec. 9. (a) Notwithstanding any other law, an individual shall be admitted to the Evansville State Psychiatric Treatment Center for Children if the decision to admit the individual is approved by:
(1) the individual's gatekeeper; and
(2) the Evansville State Psychiatric Treatment Center for Children's admission committee, which must consist of at least the following individuals:
(A) The superintendent.
(B) The medical director.
(C) The clinical director.
(D) The director of nursing.
(b) The division of mental health and addiction shall encourage and facilitate the placement of appropriate patients at the Evansville State Psychiatric Treatment Center for Children. A state operated facility must be considered before referring a patient to an out-of-state treatment center. The appropriateness of admission to the Evansville State Psychiatric Treatment Center for Children is determined when both the individual's gatekeeper and the Evansville State Psychiatric Treatment Center for Children's admission committee agree that the individual meets admission criteria and that admission to the Evansville State Psychiatric Treatment Center for Children is the least restrictive treatment option available to meet the individual's psychiatric needs. An administrator of the division of mental health and addiction may not make a determination of the appropriateness of admission to the Evansville State Psychiatric Treatment Center for Children unless the individual's gatekeeper and the admissions committee fail to reach agreement on the appropriateness of the referral. If the gatekeeper and the admissions committee fail to reach an agreement on the appropriateness of the referral, the decision of the division of mental health and addiction is final.
As added by P.L.192-2002(ss), SEC.155.



CHAPTER 3. EMPLOYEES OF STATE INSTITUTIONS

IC 12-24-3-1
Application of IC 4-15-2
Sec. 1. Except as provided in IC 4-15-2-3.8, IC 4-15-2 applies to all employees of a state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-3-2
Persons convicted of sex offenses disqualified
Sec. 2. To provide greater security for patients, visitors, and employees, the division may not employ in a state institution an individual who has been convicted of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4).
(5) Sexual misconduct with a minor as a Class A or B felony (IC 35-42-4-9).
As added by P.L.2-1992, SEC.18. Amended by P.L.228-2001, SEC.3.

IC 12-24-3-3
Bonds and crime policies
Sec. 3. (a) As used in this section, "employee" includes the superintendent of an institution.
(b) The director may require an employee of a state institution to furnish a bond in an amount determined by the director. The director shall require a superintendent to furnish a bond in an amount determined by the director.
(c) A bond required by this section must be:
(1) payable to the state;
(2) conditioned upon the faithful performance of the employee's duties;
(3) subject to the approval of the insurance commissioner; and
(4) filed in the office of the secretary of state.
(d) The premiums for a bond required by this section shall be paid from the money of the division.
(e) The division may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance that covers all or any part of the employees of the division. A blanket bond or crime insurance policy secured by the division under this subsection must be in an amount of at least fifty thousand dollars ($50,000).
(f) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1992, SEC.18. Amended by P.L.49-1995, SEC.9.

IC 12-24-3-4
Teachers; salary schedule; approval; contract terms; hours of

work; requisites
Sec. 4. (a) Each year the director shall set a salary schedule for each of the educational systems established in a state institution as provided in subsections (b) and (c).
(b) The director shall set a salary schedule by using a daily rate of pay for each teacher that equals the rate of pay of the largest school corporation in the county in which the state institution is located. If the school corporation in which the state institution is located becomes the largest school corporation in the county in which the state institution is located, the daily rate of pay for each teacher must equal that of the school corporation in which the institution is located, without regard to whether the school corporation in which the state institution is located remains the largest school corporation in the county.
(c) The salary schedule set by the director is subject to the approval of the state personnel department and the budget agency.
(d) The director shall prescribe the terms of the annual contract. The prescribed annual contract shall be awarded to licensed teachers qualified for payment under the salary schedule prescribed under this section. The director shall advise the budget agency and the governor of this action.
(e) Hours of work for all teachers shall be set in accordance with IC 4-15-2.
As added by P.L.2-1992, SEC.18.



CHAPTER 4. SECURITY AT STATE INSTITUTIONS

IC 12-24-4-1
Appointment of security officers
Sec. 1. Subject to the approval of the director, a superintendent may appoint security officers to exercise the powers given by this chapter.
As added by P.L.2-1992, SEC.18.



CHAPTER 5. ADMISSION TO STATE INSTITUTIONS

IC 12-24-5-1
"Resident" defined
Sec. 1. As used in this chapter, "resident" refers to an individual who has lived continuously in Indiana during the previous year.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-2
Determination of residence; requirements
Sec. 2. For purposes of determining the residence of an individual under this chapter, the following apply:
(1) If the individual spent any time in a public or private hospital or institution, the individual is not considered to have lived in Indiana continuously during that period.
(2) If the individual has been a resident of a state that does not have a reciprocal agreement with Indiana, the residence requirements for the individual to gain admission to a state institution may not be less than the requirements for residence in the state of the former residence of the individual.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-3
Care and maintenance; residents
Sec. 3. A resident is entitled to care and maintenance in a state institution if the resident is legally admitted to the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-4
Nonresidents; factors
Sec. 4. The director may authorize the admission of an individual who is not a resident to a state institution if, in the judgment of the director:
(1) it cannot be determined if the individual is a resident; or
(2) the circumstances of the case constitute sufficient reason to admit the individual.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-5
Deportation of escapee from institution of another state
Sec. 5. The director may order the deportation of an individual found in Indiana who has escaped from an institution of another state even if an application to admit the individual to a state institution has not been made.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-6
Report of nonresident patient to director; investigation; return to place of residence; certification of impracticability      Sec. 6. (a) The superintendent of a state institution shall notify the director if there is a patient in the state institution who the superintendent believes is not a resident.
(b) If the director receives a report under subsection (a), the director or the director's designee shall investigate whether the patient is a resident.
(c) Except as provided in subsection (e), if the director determines that the patient was not a resident at the time of admission to the state institution, the division shall return the patient to the patient's place of residence.
(d) If the director determines it is impractical to return the patient to the patient's place of residence, the director shall certify that fact in writing.
(e) If the director makes a certification under subsection (d), the patient is considered a resident of the county in which the patient resided for the longest time during the year immediately preceding the patient's admission to the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-7
Interstate agreements concerning return of individuals to state of residence
Sec. 7. The director may enter into agreements with authorities of another state that enacts legislation consistent with this chapter for the following:
(1) The arbitration of disputed questions between the other state and Indiana concerning the residence of individuals.
(2) The return of the individuals to their place of residence.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-8
Return of resident; consent
Sec. 8. The director may consent to the return to Indiana of an individual who is a resident.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-9
Designation of state institution to receive returnees; care
Sec. 9. The director shall designate a state institution to do the following:
(1) Receive individuals returned to Indiana under this chapter.
(2) Provide care for those individuals until committed to the proper state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-5-10
Deportation expense; payment
Sec. 10. The actual necessary expense incurred in deporting an individual under this chapter shall be paid from the state general fund upon a verified claim made by the director or the director's designee. As added by P.L.2-1992, SEC.18.



CHAPTER 6. PROVISION OF CLOTHING FOR PATIENTS

IC 12-24-6-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the institution clothing fund established by this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-2
Requisition of clothing needs
Sec. 2. When the superintendent of a state institution accepts a patient, the superintendent shall indicate the clothing needs of the patient in a requisition.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-3
Financial responsibility to court
Sec. 3. The responsible parties are responsible to the court for supplying a patient's clothing unless financially unable to supply the clothing.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-4
Duties of circuit court clerk of admitting county
Sec. 4. If clothing can be supplied by a responsible party or any other willing person, the clerk of the circuit court of the county from which the patient is admitted shall do the following:
(1) Notify the responsible party or the other willing person of the clothing needs of the patient.
(2) Have an ample supply of suitable clothing sent with the patient.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-5
Compliance with requisition
Sec. 5. Clothing furnished under section 4 of this chapter must substantially comply with the requisition sent by the superintendent under section 2 of this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-6
Charge of admitting county; limit
Sec. 6. (a) If clothing is not otherwise furnished at the time a patient is admitted to a state institution, the superintendent shall furnish the clothing and charge the county from which the patient was admitted.
(b) A superintendent may not charge a county under subsection (a) more than four hundred dollars ($400).
As added by P.L.2-1992, SEC.18.
IC 12-24-6-7
Responsibility to supply clothing after admission
Sec. 7. After a patient has been admitted to a state institution, it is the responsibility of:
(1) the patient;
(2) the payee of any type of benefit received on behalf of a patient; or
(3) the responsible parties of the patient;
to supply clothing requested by the superintendent for the patient.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-8
Furnishing of clothing by superintendent
Sec. 8. If a patient in a state institution is not otherwise supplied with clothing, the superintendent shall furnish the clothing.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-9
Charging of county for clothing superintendent furnishes; limit
Sec. 9. (a) If a superintendent furnishes clothing under section 8 of this chapter, the superintendent shall charge the county from which the patient was admitted.
(b) A charge made by a superintendent for a patient under this section may not be more than three hundred dollars ($300) per year.
(c) A charge made by a superintendent under this section is a debt due the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-10
Charges made under this chapter; requisites
Sec. 10. All charges made under this chapter must be:
(1) signed by the superintendent; and
(2) forwarded for payment to the auditor of the county from which the patient was admitted according to the following schedule:
(A) All charges accruing between January 1 and June 30 of each year shall be forwarded to the county auditor on or before October 1 of that year.
(B) All charges accruing between July 1 and December 31 of each year shall be forwarded to the county auditor before April 1 of the following year.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-11
Warrant; payment of charge
Sec. 11. (a) Upon receipt of a charge under section 10 of this chapter, the county auditor shall draw a warrant on the treasurer of the county for payment of the charge.
(b) A charge shall be paid out of the money of the county appropriated for that purpose.     (c) The fiscal body of each county shall annually appropriate sufficient money to pay the accounts.
(d) A payment by a county under this section shall be transmitted to the superintendent of the billing state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-12
Monthly transmittal of collections to state auditor
Sec. 12. The superintendent of a state institution shall transmit each month the collections received under this chapter to the auditor of state.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-13
Institution clothing fund established
Sec. 13. (a) The institution clothing fund is established.
(b) The auditor of state shall place money received under section 12 of this chapter in the fund.
(c) The fund may be used only for the purpose of crediting the respective state institutions for the amounts expended by the state institutions for clothing for which the counties were billed.
As added by P.L.2-1992, SEC.18.

IC 12-24-6-14
Delinquent charges; certification to state auditor; payment
Sec. 14. (a) If a county does not pay a charge made under this chapter within six (6) months after the date the charge is delivered to the county auditor, the superintendent of the state institution shall certify to the auditor of state that the money is due.
(b) After receiving the superintendent's certification under subsection (a), the auditor of state shall:
(1) withhold from any money due to the county a sum equal to the amount certified by the superintendent; and
(2) pay the amount withheld under subdivision (1) into the fund as provided in section 13 of this chapter.
As added by P.L.2-1992, SEC.18.



CHAPTER 7. EMPLOYMENT AND REMUNERATION OF PATIENTS AT STATE INSTITUTIONS

IC 12-24-7-1
"Patient" defined
Sec. 1. As used in this chapter, "patient" means an individual who is an inpatient in a state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-2
"Treatment team" defined
Sec. 2. As used in this chapter, "treatment team" includes physicians, psychologists, therapists, or other state institution staff designated to meet periodically to review a patient's progress.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-3
Determination of treatment team; duties; review
Sec. 3. (a) If the treatment team determines that a patient can benefit from performing work for a wage, the treatment team shall do the following:
(1) Identify in writing the goals and objectives to be achieved for a patient who performs work for a wage.
(2) Describe in writing the type of work the patient can perform.
(3) Determine in writing the number of hours a patient may perform work each week.
(4) Notify the patient and the superintendent of the information described in subdivisions (1), (2), and (3).
(5) Receive comments from the patient, the patient's guardian (if any), and other persons interested in the patient's welfare.
(b) The treatment team shall review the determinations that the team makes under subsection (a) at least quarterly.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-4
Election of patient to perform work for pay
Sec. 4. (a) A patient may elect to perform work for pay under this chapter if work of the type described by the treatment team under section 3(a)(1) of this chapter is available.
(b) A patient may not be required to perform work for pay.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-5
Spending of wages earned for work
Sec. 5. A patient may spend wages earned for work performed under this chapter in any lawful manner.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-6 Restrictions on division
Sec. 6. A division may not:
(1) deduct any of a patient's earned wages, except for those deductions required by law; or
(2) require a patient to pay any of the patient's earned wages;
to defray any part of the cost of the patient's care and treatment at the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-7
Restrictions on patient
Sec. 7. A patient who earns wages under this chapter is not:
(1) subject to rules of the state personnel department;
(2) eligible to become a member of the public employees' retirement fund; or
(3) covered by IC 22-2-2.
As added by P.L.2-1992, SEC.18.

IC 12-24-7-8
Rules
Sec. 8. Each division shall adopt rules under IC 4-22-2 concerning the following:
(1) The operation of work programs under this chapter.
(2) The establishment of wage scales for work performed under this chapter.
(3) The frequency with which the treatment team must meet concerning the patient's progress toward achieving the goals and objectives established for the patient.
As added by P.L.2-1992, SEC.18.



CHAPTER 8. APPREHENDING AND RETURNING ESCAPED PATIENTS

IC 12-24-8-1
Sheriff to take charge of and return escaped individual
Sec. 1. If an individual escapes from the facility to which an individual is committed under IC 12-26 or fails to comply with the requirements for outpatient status in accordance with IC 12-26-14-8, the sheriff of the county in which the individual is found shall take charge of and return the individual to the nearest state institution or community mental health center that has appropriate and available facilities and personnel to detain the escaped individual.
As added by P.L.2-1992, SEC.18.

IC 12-24-8-2
Expense; charge against committing county
Sec. 2. The expense of apprehending and returning the individual is a charge against the county from which the individual was originally committed.
As added by P.L.2-1992, SEC.18.

IC 12-24-8-3
Receipt for individual delivered; sheriff's expense account; payment
Sec. 3. (a) The sheriff shall take a receipt from the superintendent of the state institution or community mental health center to which the individual is delivered.
(b) The sheriff's expense account, when submitted with the receipt obtained under subsection (a) to the auditor of the county from which the individual has been committed, shall be paid in the same manner as payments for the original delivery of the individual to the facility are paid.
As added by P.L.2-1992, SEC.18.

IC 12-24-8-4
Transfer of returned individual
Sec. 4. The appropriate division shall arrange for the transfer of the returned individual from the facility to which the individual is returned to the facility where the individual is committed under IC 12-26.
As added by P.L.2-1992, SEC.18.



CHAPTER 9. FUNERAL EXPENSES OF PATIENTS

IC 12-24-9-1
Payment
Sec. 1. If a patient in a state institution dies, the superintendent shall pay the funeral expenses if those expenses are not otherwise supplied.
As added by P.L.2-1992, SEC.18.

IC 12-24-9-2
Charge of admitting county
Sec. 2. The superintendent shall charge the county from which the patient was admitted for the funeral expenses paid by the superintendent under section 1 of this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-9-3
Requisites of charge
Sec. 3. A charge made under section 2 of this chapter shall be:
(1) signed by the superintendent;
(2) attested by the seal of the state institution; and
(3) delivered to the treasurer of state.
As added by P.L.2-1992, SEC.18.

IC 12-24-9-4
Collection
Sec. 4. The treasurer of state shall collect the account from the county as a debt due to the state institution.
As added by P.L.2-1992, SEC.18.



CHAPTER 10. GUARDIAN FOR ESTATE OF PATIENT COMMITTED TO STATE INSTITUTION

IC 12-24-10-1
Appointment; representation by attorney general
Sec. 1. If:
(1) it becomes necessary to appoint a guardian for the estate of an individual who has been committed to a state institution; and
(2) the estate of the individual does not exceed three hundred dollars ($300);
the attorney general shall represent the individual in securing the appointment of a guardian for the individual's estate.
As added by P.L.2-1992, SEC.18.

IC 12-24-10-2
Petition; appointment
Sec. 2. Upon presentation of a petition for the appointment of a guardian, the court may appoint either of the following as the guardian of the individual's estate:
(1) The superintendent of the state institution to which the individual has been committed.
(2) Another individual employed by the state institution in an administrative capacity.
As added by P.L.2-1992, SEC.18.

IC 12-24-10-3
Filing of application for appointment
Sec. 3. An application for the appointment of a guardian under this chapter must be filed in the circuit or superior court in the county in which the state institution is located.
As added by P.L.2-1992, SEC.18.

IC 12-24-10-4
Fees or costs not to be charged
Sec. 4. Fees or costs may not be charged in a proceeding under this chapter, including a fee for the guardian or the attorney for the guardian.
As added by P.L.2-1992, SEC.18.



CHAPTER 11. RELEASE OF RECORDS CONCERNING PATIENTS DISCHARGED FROM STATE INSTITUTIONS

IC 12-24-11-1 Repealed
(Repealed by P.L.40-1994, SEC.83.)



CHAPTER 12. MONITORING OF PATIENTS DISCHARGED FROM STATE INSTITUTIONS AND THE USE OF COMMUNITY RESIDENTIAL PROGRAMS

IC 12-24-12-1
"Division" defined
Sec. 1. As used in this chapter, "division" refers only to the division of mental health and addiction.
As added by P.L.2-1992, SEC.18. Amended by P.L.215-2001, SEC.68.



CHAPTER 13. LIABILITY FOR COST OF TREATMENT OF PATIENTS IN STATE INSTITUTIONS

IC 12-24-13-1
Accounting and bookkeeping system
Sec. 1. Each division shall develop and implement an accounting and bookkeeping system for each state institution so that the cost of all institutional services provided to a patient can be determined.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-2
Limitation on charges
Sec. 2. A patient, patient's parents, patient's legal guardians, or patient's other responsible relatives may be charged only for services and treatment provided.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-3
Per capita cost of treatment and maintenance at each state institution; computation for fiscal year
Sec. 3. (a) Before July 1 of each year, the director of each division shall compute the per capita cost of treatment and maintenance at each state institution under the division.
(b) The per capita cost of treatment and maintenance at each state institution for each fiscal year shall be based upon the budget of the state institution, plus the expenses of personal services and reasonable depreciation on buildings and equipment, as established by the general assembly or the division for the corresponding fiscal year.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-4
Payment for the ensuing fiscal year; limitation
Sec. 4. (a) Each patient in a state institution and the responsible parties of the patient, individually or collectively, shall pay for the ensuing fiscal year an amount not to exceed the per capita cost at that state institution.
(b) Except as provided in section 5 of this chapter, each patient in a state institution and the responsible parties, individually or collectively, are liable for the payment of the cost of treatment and maintenance of the patient.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-5
Placement of child with disability in state institution for special education
Sec. 5. (a) Whenever placement of a child with a disability (as defined in IC 20-35-1-2) in a state institution is necessary for the provision of special education for that child, the cost of the child's

education program, nonmedical care, and room and board shall be paid by the division rather than by the child's parents, guardian, or other responsible party.
(b) The child's parents, guardian, or other responsible party shall pay the cost of any transportation not required by the child's individualized education program (as defined in IC 20-18-2-9). The school corporation in which the child has legal settlement (as determined under IC 20-26-11) shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, this section does not relieve an insurer or other third party from an otherwise valid obligation to provide or pay for the services provided to the child.
(c) The Indiana state board of education and the divisions shall jointly establish a procedure and standards for determining when placement in a state institution is necessary for the provision of special education for a child.
As added by P.L.2-1992, SEC.18. Amended by P.L.23-1993, SEC.56; P.L.1-2005, SEC.140.

IC 12-24-13-6
Children under custody or supervision of department or county office
Sec. 6. The department of child services or a county office is responsible for the cost of treatment or maintenance of a child under the department's or county office's custody or supervision who is placed in a state institution only if the cost is reimbursable under the state Medicaid program under IC 12-15.
As added by P.L.2-1992, SEC.18. Amended by P.L.4-1993, SEC.201; P.L.5-1993, SEC.214; P.L.145-2006, SEC.125.

IC 12-24-13-7
Insurance coverage; assignment of benefits
Sec. 7. If a patient in a state institution has insurance coverage that covers hospitalization or medical services in psychiatric hospitals, all benefits under the insurance coverage, in an amount not to exceed the cost of treatment and maintenance of the patient, shall be assigned to the appropriate division.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-8
Day or night care services; one-half day patients
Sec. 8. (a) A charge shall be assessed for day or night care services provided by a state institution in an amount not to exceed one-half (1/2) of the per capita cost for care at that state institution as computed under this chapter.
(b) For the purposes of the fiscal year computation of the per capita cost of care and maintenance, a day or night care patient shall be counted as a one-half (1/2) day patient.
As added by P.L.2-1992, SEC.18.
IC 12-24-13-9
Outpatient services
Sec. 9. Outpatient services provided by a state institution must be based upon the average per capita cost of each service or program at the state institution.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-10
Statements of sums due as maintenance charges; issuance; payment period
Sec. 10. The appropriate division shall issue to any party liable under this chapter for any type of psychiatric service statements of sums due as maintenance charges. The division shall require the liable party to pay monthly, quarterly, or otherwise as may be arranged an amount not exceeding the maximum cost as determined under this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-13-11
Estate of patient
Sec. 11. The estate of a patient who receives care, treatment, maintenance, or any other service furnished by the division at the state's expense is liable for payment of the cost of the service. The estate is exempt from the requirements of section 10 of this chapter or any part of this chapter directly in conflict with the intent of the chapter to hold a patient's estate liable for payment.
As added by P.L.2-1992, SEC.18.



CHAPTER 14. COLLECTION OF CHARGES FOR TREATMENT AND MAINTENANCE OF PATIENTS

IC 12-24-14-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the mental health fund established by this chapter.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-2
Billing and collection of maintenance expenses
Sec. 2. The billing and collection of maintenance expenses under this article shall be made by the division or a unit of the division designated by the director.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-3
Deposit of money collected
Sec. 3. Money collected shall be deposited each day by the division in a designated public depository.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-4
Deposit in state mental health fund of money deposited under IC 12-24-14-3
Sec. 4. On the first day of each month, or within three (3) days thereafter, all money deposited under section 3 of this chapter shall be forwarded by the division to the treasurer of state to be deposited in a special fund to be known as the mental health fund.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-5
Powers of division
Sec. 5. The division may do the following:
(1) Investigate, either with division staff or on a contractual or other basis, the financial condition of each person liable under this chapter.
(2) Make determinations of the ability of the patient and the responsible parties to pay maintenance charges.
(3) Set a standard as a basis of judgment of ability to pay. The standard shall be recomputed periodically to reflect changes in the cost of living and other pertinent factors and to make provisions for unusual and exceptional circumstances in the application of the standard.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-6
Compromise agreements; conditions; other sources of reimbursement      Sec. 6. (a) The division may, upon receipt of a properly executed application, agree to accept payment at a lesser rate than that prescribed under this article.
(b) The division shall, in determining whether to accept the lesser amount under this section, take into consideration the possibility of reimbursement from the estate of the patient and the estates of responsible parties.
(c) All agreements to accept a lesser amount under this section are subject to cancellation or modification if any of the following conditions exist:
(1) Material misrepresentation or omission of facts.
(2) Substantial and continuing change in the financial circumstances of the responsible party with whom the agreement is made within five (5) years after discharge.
(d) A person who has been issued a bill for maintenance charges based upon a lesser rate than that prescribed by this article may request the division to review the agreement. If an acceptable rate cannot otherwise be established, the division shall provide for hearings to be held upon request.
(e) The division may modify an agreement made under this section after the hearing held under subsection (d).
(f) This section does not prohibit the division from receiving reimbursement under 42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.
As added by P.L.2-1992, SEC.18.

IC 12-24-14-7
Acceptance of more money than owed
Sec. 7. The division may accept more money than is owed if a person desires to pay more.
As added by P.L.2-1992, SEC.18.



CHAPTER 15. LEGAL PROCESS FOR RECOVERY OF TREATMENT AND MAINTENANCE CHARGES

IC 12-24-15-1
Lien upon real property of patient and responsible parties; recording; priority
Sec. 1. The liability created by this article for payment of any type of cost of treatment and maintenance of a patient constitutes a lien upon the real property of the patient and responsible parties of the patient whenever the lien has been recorded according to this chapter. The lien has priority over all liens subsequently acquired.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-2
Delinquent charges; notice of lien; filing; requisites
Sec. 2. (a) If charges for the cost of treatment and maintenance of a patient remain unpaid in whole for three (3) months or in part for six (6) months, the appropriate division may file, in the office of the county recorder of the county in which the real property is located, the following:
(1) A notice of lien designating the name and place of residence of the patient or responsible party against whose property the lien is asserted.
(2) The date when the charges became delinquent.
(3) A legal description of the real property subject to the lien.
(b) The county auditor or assessor of a county shall, upon request by the division, do the following:
(1) Give notice of all real property in the county registered to the patient or responsible parties.
(2) Furnish the division the legal description and address of all property so registered.
(c) One (1) copy of the notice of lien shall be retained by and filed in the offices of the division, and one (1) copy shall be furnished to the patient or responsible party whose real property is affected.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-3
Notice of lien; effect of filing; duration
Sec. 3. (a) From the date on which the notice of lien is recorded in the office of the county recorder, the notice of lien:
(1) constitutes due notice of a lien against the patient or responsible party or the patient's estate for any amount then recoverable and any amounts that become recoverable under this article; and
(2) gives a specific lien in favor of the division.
(b) The lien continues from the date of filing until the lien is satisfied or released.
As added by P.L.2-1992, SEC.18.
IC 12-24-15-4
Notice to division director of opening of a decedent's estate in the county; enforcement suit; judgment lien
Sec. 4. (a) The clerk of the circuit court for each county shall give notice to the director of the appropriate division of the opening or commencement of a decedent's estate in the county.
(b) The attorney general shall, upon notification by the division, bring suit in the name of the state on relation of the division against the estate of the patient or a responsible party failing to make payments as required under this article.
(c) If a judgment is obtained in a suit brought under subsection (b), the judgment constitutes a lien against the part of the estate of the person described in the complaint.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-5
Suit to enforce payment of maintenance charges; order; attachment; costs
Sec. 5. (a) The attorney general may bring suit against:
(1) the patient;
(2) the responsible parties of the patient; or
(3) the legal guardian of the patient;
for failure to comply with a maintenance agreement established or for failure to make a maintenance agreement. Suit may be brought for the amount due the state for the maintenance charges of the patient.
(b) The court may order the payment of amounts due for maintenance charges for the periods that the circumstances require. The order may be entered against any of the defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of sums representing maintenance charges.
(c) Orders for the payment of money may be enforced by attachments as in contempt proceedings against the defendants, and costs may be adjudged against and apportioned among the defendants.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-6
Claim against estate of patient or responsible party under conditions of IC 12-24-13; limitation of actions
Sec. 6. (a) Except as provided in subsection (b), the absence of a suit authorized in section 5 of this chapter does not bar a division from enforcing its claim against the estate of a patient or the responsible parties of the patient if the conditions of IC 12-24-13 have been met.
(b) A claim against a patient or the responsible parties of the patient becomes void on the tenth anniversary of the patient's discharge if the diagnosis of the patient was mental illness or developmental disability, or both.
As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.1.
IC 12-24-15-7
Foreclosure of lien; proceedings
Sec. 7. The attorney general may bring proceedings in foreclosure on a lien arising under this chapter during the lifetime of the patient or responsible party when, in the opinion of the director, it is in the best interest of the division to foreclose on the lien.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-8
Claim against estate of patient or responsible party to recover unpaid treatment and maintenance charges; property subject to lien; priority; conditions
Sec. 8. (a) Upon the death of a patient or responsible party whose property is encumbered by a lien arising under this chapter and upon notification by the director, the attorney general shall file a claim in the estate of the patient or responsible party for recovery of all charges for treatment and maintenance that have accrued at the date of death.
(b) Notwithstanding any other law, a claim filed for recovery of charges for treatment and maintenance has priority in order of payment from the estate over all other claims except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses.
(c) If the real property of the deceased patient or responsible relative is occupied by a surviving spouse of the patient or responsible party, the director may not assert a lien or claim during the lifetime of the surviving spouse, except as provided in subsection (d).
(d) The division shall file a claim for recovery of costs of treatment and maintenance if:
(1) another claimant or person has opened an estate and is attempting to enforce a claim; or
(2) a fraudulent attempt is made to avoid the claim or lien.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-9
Claim against estate of patient or responsible party to recover unpaid treatment and maintenance charges; priority
Sec. 9. (a) Upon the death of a patient or a responsible party of the patient who is indebted to the state for any unpaid maintenance charges, whether or not secured by a lien, the attorney general shall file a claim against the estate of the patient or any responsible party for recovery of all charges for treatment and maintenance that have accrued at the date of death.
(b) Notwithstanding any other law, a claim filed under this section has priority except prior recorded encumbrances, taxes, reasonable costs of administration, and reasonable funeral expenses.
(c) Limitations of actions do not bar a division, except:
(1) as to sureties; and
(2) as provided in section 6 of this chapter. As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.2.

IC 12-24-15-10
Compromise agreements
Sec. 10. The governor may, with the approval of the attorney general, agree to accept a lesser payment than that established by this article if it is found after investigation that the estate of a patient or responsible party is insufficient to pay the amount established.
As added by P.L.2-1992, SEC.18.

IC 12-24-15-11
Pending litigation or rights accrued before June 1, 1981, unaffected; limitation of actions
Sec. 11. This article does not affect any pending litigation or rights or privileges that accrued before June 1, 1981. However, a claim for services provided before June 1, 1981, against a patient or the responsible parties of the patient becomes void on the tenth anniversary of the patient's discharge if the diagnosis of the patient was mental illness or developmental disability, or both.
As added by P.L.2-1992, SEC.18. Amended by P.L.81-1994, SEC.3.



CHAPTER 16. TAXABLE COSTS AND EXPENSES

IC 12-24-16-1
Applicable statutes
Sec. 1. This chapter applies to taxable costs and expenses under the following statutes:
(1) IC 12-24-8.
(2) IC 12-24-9.
(3) IC 12-24-17-8.
As added by P.L.2-1992, SEC.18.

IC 12-24-16-2
Costs and expenses; amounts
Sec. 2. The taxable costs and expenses to be paid are as follows:
(1) To the physician for making the statement accompanying the allegation of insanity, an amount to be fixed by the court not more than ten dollars ($10).
(2) To the two (2) medical examiners for making out the certificate and attending the hearing, an amount to be fixed by the court not more than ten dollars ($10). The two (2) medical examiners shall be allowed, for each mile necessarily traveled in making the examination or attending the hearing, an amount for mileage equal to the amount per mile currently paid to state officers and employees.
(3) To other witnesses, the same fees as are allowed by law in other cases in the circuit court.
(4) To the clerk of the circuit court, the same fees as are allowed by law for similar services in other cases.
(5) To the sheriff, for serving process and attending the hearing, the same fees as are allowed by law for similar services in other cases, and for taking a patient to the hospital, or removing a patient from the hospital, upon warrant of the clerk, one dollar and fifty cents ($1.50) per day for the support of each patient on the way to and from the hospital, and an amount for mileage equal to the amount per mile paid to state officers and employees.
(6) To each assistant allowed by the judge and accompanying the sheriff, with computation in both instances to be made from the county seat to the hospital by the nearest route, an amount for mileage equal to the amount per mile paid to state officers and employees.
(7) To other persons discharging the duties of sheriff, as provided by this article, the same fees as are allowed in this section to the sheriff. To the assistants of the person, the same fees as are allowed in this section to the assistants of the sheriff.
As added by P.L.2-1992, SEC.18.

IC 12-24-16-3
Payment out of county general fund      Sec. 3. The costs specified in this chapter shall be paid out of the county general fund upon the certificate of the circuit court clerk and the warrant of the county auditor.
As added by P.L.2-1992, SEC.18.



CHAPTER 17. OFFENSES

IC 12-24-17-1
"Administrator" defined
Sec. 1. (a) As used in this chapter, "administrator" means a person who is the administrative head of a hospital, a sanitarium, an institution, an agency, or an instrumentality:
(1) maintained or provided by the United States or an agency or instrumentality of the United States; and
(2) where mental illnesses or developmental disabilities are treated.
(b) The term, for purposes of this chapter and a court order, includes successors in office.
As added by P.L.2-1992, SEC.18. Amended by P.L.6-1995, SEC.19.

IC 12-24-17-2
"Patient" defined
Sec. 2. As used in this chapter, "patient" means an individual who:
(1) is mentally ill or appears to be mentally ill;
(2) is in or under the supervision and control of a state institution; or
(3) because of mental illness, is under the supervision and control of a circuit or superior court of Indiana.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-3
Neglect, abuse, or maltreatment of mentally ill or developmentally disabled person under care of state institution
Sec. 3. A person who:
(1) neglects, when the person has a duty of care;
(2) abuses; or
(3) maltreats;
a mentally ill individual or an individual with a developmental disability under the care of a state institution commits a Class B misdemeanor.
As added by P.L.2-1992, SEC.18. Amended by P.L.6-1995, SEC.20.

IC 12-24-17-4
Knowledge of alleged violation of IC 12-24-17-3; failure to make written report to superintendent
Sec. 4. A person who:
(1) knows of an alleged violation of section 3 of this chapter; and
(2) fails to make a written report to the superintendent within twenty-four (24) hours of the alleged violation;
commits a Class A infraction.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-5 Receipt by superintendent of report of alleged violation; investigation; reporting requirements
Sec. 5. (a) A superintendent who receives a written report of an alleged violation of section 3 of this chapter shall begin an investigation within twenty-four (24) hours after receipt of the written report.
(b) In accordance with IC 31-33, the superintendent shall report the alleged violation of section 3 of this chapter to either of the following:
(1) The department of child services if the alleged victim is less than eighteen (18) years of age.
(2) The adult protective services unit designated under IC 12-10-3 if the alleged victim is at least eighteen (18) years of age.
As added by P.L.2-1992, SEC.18. Amended by P.L.4-1993, SEC.202; P.L.5-1993, SEC.215; P.L.1-1997, SEC.85; P.L.234-2005, SEC.78.

IC 12-24-17-6
Unauthorized dealing or contracting by state institution employee with or for a patient concerning money or property
Sec. 6. An employee of a state institution who does any of the following commits a Class B misdemeanor:
(1) Knowingly deals with, contracts with, purchases from, or purchases for a patient in the state institution any property without the permission of the superintendent.
(2) Lends to or borrows from a patient money or other property.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-7
Enticing or taking a patient away or aiding a patient to escape from the custody of an administrator or a superintendent
Sec. 7. A person who:
(1) recklessly entices or takes a patient away; or
(2) aids, induces, or causes a patient to escape;
from an administrator or a superintendent who has been granted custody of the patient commits a Class B misdemeanor.
As added by P.L.2-1992, SEC.18.

IC 12-24-17-8
Releasing information concerning a patient's medical records or treatment without written consent of patient, parent, or guardian
Sec. 8. A person who knowingly or intentionally releases information concerning a patient's medical records or treatment under IC 12-24-11 or IC 16-39-2 without the knowing, written consent of the patient or the patient's parent or guardian commits a Class B infraction.
As added by P.L.2-1992, SEC.18. Amended by P.L.40-1994, SEC.53.



CHAPTER 18. CONVEYANCE OF UNDEVELOPED REAL PROPERTY OF STATE INSTITUTIONS IN CERTAIN COUNTIES

IC 12-24-18-1
Application of chapter; population of city
Sec. 1. This chapter applies to a city having a population of more than thirty-nine thousand one hundred (39,100) but less than forty-six thousand (46,000).
As added by P.L.147-1993, SEC.1. Amended by P.L.170-2002, SEC.82.

IC 12-24-18-2
Applicability of chapter; conditions of real property
Sec. 2. This chapter applies only to real property that satisfies all of the following conditions:
(1) The real property is owned by the state and under the control of a state institution.
(2) The real property is undeveloped.
(3) The executive of the city identifies the real property through a legal description of the property.
(4) The state approves the legal description prepared under subdivision (3).
As added by P.L.147-1993, SEC.1.

IC 12-24-18-3
Conveyance or lease of property to city
Sec. 3. (a) Subject to this section, the state shall convey or lease the real property to the city.
(b) The conveyance or lease required by this section may be made in one (1) or more transactions.
(c) The city must use the real property for economic development projects.
(d) The conveyance or lease shall be made under terms and for the consideration that is agreed upon between the city and the state. However, the terms must require that all payments made under the conveyance or lease must be made directly to and for the use of the state institution.
As added by P.L.147-1993, SEC.1. Amended by P.L.120-1996, SEC.1.

IC 12-24-18-4
Lease pending conveyance of real property
Sec. 4. The state may lease any of the real property to the city pending the conveyance of the real property under this chapter.
As added by P.L.147-1993, SEC.1.

IC 12-24-18-5
Contracts relating to lease or conveyance; cash rent of farm lands
Sec. 5. (a) The state may enter into appropriate contracts with the

city related to the conveyance or lease of real property under this chapter.
(b) A contract entered into under this section or a deed given to the city to convey any of the real property under this chapter may contain any provision that the state considers necessary if the provision is consistent with this chapter.
(c) Notwithstanding any lease or conveyance authorized by this chapter, the state institution shall continue to cash rent the real property for farming purposes until the city actually begins development of the real property for an economic development project.
As added by P.L.147-1993, SEC.1.

IC 12-24-18-6
Laws relating to state contracts, leases, and conveyances; applicability; proceeds
Sec. 6. (a) Except as provided in this chapter, the procedures required by law for the state to:
(1) enter into contracts affecting the state's real property; or
(2) convey or lease the state's real property;
apply to a contract, conveyance, or lease under this chapter.
(b) Notwithstanding any other law, if the state sells or leases real property under this chapter, the proceeds from that sale or lease are reappropriated to the state institution.
(c) The proceeds from the sale or lease of real property under this chapter may not reduce the amount of state appropriations otherwise available to the state institution.
As added by P.L.147-1993, SEC.1. Amended by P.L.120-1996, SEC.2.



CHAPTER 19. COMMUNITY CARE FOR INDIVIDUALS WITH MENTAL ILLNESS

IC 12-24-19-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a patient who is transferred or discharged from a state institution administered by the division of mental health and addiction.
(b) This chapter does not apply to any of the following:
(1) An individual who is admitted to a state institution only for evaluation purposes.
(2) An individual who is incompetent to stand trial.
(3) An individual who has a developmental disability (as defined in IC 12-7-2-61).
(4) An individual in an alcohol and drug services program who is not concurrently diagnosed as mentally ill.
(5) An individual who has escaped from the facility to which the individual was involuntarily committed.
(6) An individual who was admitted to a facility for voluntary treatment and who has left the facility against the advice of the attending physician.
As added by P.L.40-1994, SEC.54. Amended by P.L.215-2001, SEC.70.

IC 12-24-19-2
"Case management" defined
Sec. 2. (a) As used in this chapter, "case management" means goal oriented activities that locate, facilitate, provide access to, coordinate, or monitor the full range of basic human needs, treatment, and service resources for individual patients.
(b) The term includes where necessary and appropriate for the patient the following:
(1) Assessment of the consumer.
(2) Treatment planning.
(3) Crisis assistance.
(4) Providing access to and training the patients to utilize basic community resources.
(5) Assistance in daily living.
(6) Assistance for the patient to obtain services necessary for meeting basic human needs.
(7) Monitoring of the overall service delivery.
(8) Assistance in obtaining the following:
(A) Rehabilitation services and vocational opportunities.
(B) Respite care.
(C) Transportation.
(D) Education services.
(E) Health supplies and prescriptions.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-3 Discharge or transfer from institution to least restrictive setting
Sec. 3. A patient shall be discharged or transferred from a state institution to the least restrictive setting:
(1) when the discharge or transfer is appropriate to the patient's unique needs;
(2) to prevent unnecessary and inappropriate hospitalization; and
(3) in accordance with standards of professional practice.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-4
Continuum of care
Sec. 4. Within the limits of appropriated funds, the division shall provide by written contract a continuum of care in the community for appropriate patients who are discharged or transferred under this chapter that does the following:
(1) Integrates services.
(2) Facilitates provision of appropriate services to patients.
(3) Ensures continuity of care, including case management, so that a patient is not discharged or transferred without adequate and appropriate community services.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-5
Maximization of funding
Sec. 5. To the extent possible, the director shall maximize the amount of federal funding and other nonstate funds available for providing the continuum of care in the community required by this chapter.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-6
Community services
Sec. 6. The director shall do the following to facilitate the timely development and delivery of community services:
(1) Adopt rules under IC 4-22-2.
(2) Develop policies and administrative practices.
As added by P.L.40-1994, SEC.54.

IC 12-24-19-7
Transitional care
Sec. 7. (a) As used in this section, "transitional care" means temporary treatment services to facilitate an individual's:
(1) transfer from a mental health institution to a community residential setting; or
(2) discharge from a mental health institution.
(b) The transitional care program shall assist consumers in making a smooth adjustment to community living and operate in collaboration with a managed care provider of services in the consumer's home area.     (c) Resources for the program shall come from the total appropriation for the facility, and may be adjusted to meet the needs of consumer demand by the director.
(d) Each state institution administered by the division of mental health and addiction shall establish a transitional care program with adequate staffing patterns and employee skill levels for patients' transitional care needs where clinically appropriate.
(e) The transitional care program shall be staffed by transitional care specialists and at least one (1) transitional care case manager.
(f) A transitional care case manager must have at least a bachelor's degree and be trained in transitional care.
(g) Psychiatric attendants working in this program shall be trained, classified, and compensated as appropriate for a transitional care specialist.
As added by P.L.40-1994, SEC.54. Amended by P.L.215-2001, SEC.71.






ARTICLE 25. LICENSURE OF PRIVATE MENTAL HEALTH INSTITUTIONS

CHAPTER 1. LICENSURE REQUIREMENT

IC 12-25-1-1
Physicians employed; facilities and accommodations
Sec. 1. A private institution for the treatment and care of individuals with psychiatric disorders, developmental disabilities, convulsive disturbances, or other abnormal mental conditions must meet the following conditions:
(1) Employ physicians holding an unlimited license to practice medicine available for medical care that individuals may reasonably be expected to need.
(2) Have the facilities and accommodations that the individuals may reasonably be expected to need.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-2
Standards of treatment and care
Sec. 2. The standards of treatment and care to be maintained must be appropriate under existing knowledge of the needs of the individuals, as determined by the director. The director shall prescribe minimum standards for the private institutions and for the care and treatment provided in the private institutions as set forth in IC 12-21-2-3(5).
As added by P.L.2-1992, SEC.19.

IC 12-25-1-3
License required to establish, conduct, operate, or maintain institution
Sec. 3. A person must hold a license issued by the director to establish, conduct, operate, or maintain a private institution under any name for the treatment and care of individuals with psychiatric disorders, developmental disabilities, convulsive disturbances, or other abnormal mental conditions.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-4
License application; form; showing required
Sec. 4. To obtain a license, an applicant must submit an application on a form prepared by the director showing that the applicant is of reputable and responsible character and able to comply with the following:
(1) The minimum standards for the institution.
(2) Rules adopted under IC 12-21-2-3(5).
As added by P.L.2-1992, SEC.19.
IC 12-25-1-5
License application; additional information
Sec. 5. An application must contain the following additional information:
(1) The name of the applicant.
(2) The type of institutions to be operated.
(3) The location of the institution.
(4) The name of the person to be in charge of the institution.
(5) Any other information the director requires.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-6
License issued upon application; hearing on application
Sec. 6. The director may:
(1) issue a license upon an application without further evidence; or
(2) conduct a hearing on the application and conduct an investigation to determine whether a license should be granted.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-7
Finding that license should not be granted; notification of applicant; reason for finding
Sec. 7. If after a hearing the director finds that a license should not be granted, the director shall notify the applicant, giving the reason for the finding.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-8
Hearing; finding of compliance; issuance of license
Sec. 8. If after a hearing the director finds that an applicant complies and will in the future comply with this article and the rules adopted under IC 12-21-2-3(5), the director shall issue a license to the applicant to operate the institution.
As added by P.L.2-1992, SEC.19.

IC 12-25-1-9
License; duration; assignability; premises covered; posting; renewal
Sec. 9. A license to operate an institution:
(1) expires one (1) year after the date of issuance;
(2) is not assignable or transferable;
(3) shall be issued only for the premises named in the application;
(4) shall be posted in a conspicuous place in the institution; and
(5) is renewable on an annual basis.
As added by P.L.2-1992, SEC.19.



CHAPTER 2. SUSPENSION OR REVOCATION OF LICENSE

IC 12-25-2-1
Grounds
Sec. 1. The director may suspend or revoke a license issued under this article on any of the following grounds:
(1) Violation of a provision of this article or the rules adopted under IC 12-21-2-3(5).
(2) Permitting, aiding, or abetting the commission of an illegal act in the institution.
(3) Conduct or practice found by the director to be detrimental to the welfare of individuals in the institution.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-2
Complaint
Sec. 2. To suspend or revoke a license, the director must file a complaint stating facts constituting grounds for revocation or suspension.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-3
Notice of hearing
Sec. 3. A licensee is entitled to notice of not less than thirty (30) days of the time and place for a hearing before the director on the complaint. The notice shall be sent by registered mail to the licensee at the address shown in the licensee's application.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-4
Representation by counsel
Sec. 4. The licensee is entitled to be represented by legal counsel at the hearing.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-5
Director; authority to suspend license after hearing
Sec. 5. The director, after a hearing, may suspend or revoke the license.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-6
Conditions to be met to resume operations following license suspension
Sec. 6. If the director suspends a license, the director may also recommend the conditions to be met by the licensee during the period of suspension to entitle the licensee to resume operation of the institution on the existing license.
As added by P.L.2-1992, SEC.19.
IC 12-25-2-7
Order entered in accordance with suspension or revocation
Sec. 7. If the director suspends or revokes a license, the director shall enter an order in accordance with the suspension or revocation in which the grounds of the suspension or revocation are set forth.
As added by P.L.2-1992, SEC.19.

IC 12-25-2-8
Holding case under advisement; requirements of licensee to avoid suspension or revocation; order; compliance by licensee
Sec. 8. (a) The director may, after a hearing, hold a case under advisement and make a recommendation of the requirements to be met by the licensee to avoid suspension or revocation. The director shall enter an order accordingly and notify the licensee of the finding by registered mail.
(b) If the licensee complies with the order and proves that fact to the satisfaction of the director, the director shall enter an order showing satisfactory compliance and dismissing the case because of the compliance.
As added by P.L.2-1992, SEC.19.



CHAPTER 3. APPEAL PROCEDURE

IC 12-25-3-1
Appeals by applicants or licensees; court to which appeal taken; notice; bond
Sec. 1. A licensee or an applicant for a license aggrieved by an action of the director may appeal the action to the circuit or superior court in the county in which the institution in question is located or is proposed to be located by filing a notice and bond in the amount of two hundred dollars ($200) for the payment of costs in the office of the circuit court clerk of the county.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-2
Notification of director that appeal has been taken
Sec. 2. The circuit court clerk shall notify the director that the appeal has been taken.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-3
Certification to court of copies of complaint and order or application and order
Sec. 3. The director shall cause to be certified to the appropriate court a copy of:
(1) the complaint and the order for a suspension or revocation; or
(2) the application and order of refusal of a license.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-4
Docketing of case; parties; no further pleadings necessary
Sec. 4. (a) The case shall be docketed as a civil action, with the applicant or licensee as the plaintiff and the director as the defendant.
(b) No further pleading is necessary.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-5
Jurisdiction of court; order
Sec. 5. The court has jurisdiction to the extent that courts exercise jurisdiction over administrative bodies and may enter an order either sustaining the action of the director or setting the action aside.
As added by P.L.2-1992, SEC.19.

IC 12-25-3-6
Certification of decision to director
Sec. 6. The circuit court clerk shall certify to the director a copy of the decision of the court.
As added by P.L.2-1992, SEC.19.
IC 12-25-3-7
Appeal by party aggrieved by decision of court
Sec. 7. An appeal may be made by the aggrieved party from the decision of the court.
As added by P.L.2-1992, SEC.19.



CHAPTER 4. INJUNCTION PROCEDURE

IC 12-25-4-1
Actions to enjoin establishing, conducting, managing, or operating institution without having license
Sec. 1. The director may, in accordance with the laws governing injunctions, maintain an action in the name of the state to enjoin a person from establishing, conducting, managing, or operating an institution for the treatment and care of persons with psychiatric disorders, developmental disabilities, convulsive disturbances, or other abnormal mental conditions without having a license as required by this article.
As added by P.L.2-1992, SEC.19.

IC 12-25-4-2
Complaint; sufficiency of allegations
Sec. 2. In charging a defendant in a complaint for an injunction, it is sufficient to allege that the person did upon a certain day and in a certain county establish, conduct, manage, or operate the institution without having a license to do so. The director need not aver any further or more particular facts concerning the matter.
As added by P.L.2-1992, SEC.19.






ARTICLE 26. VOLUNTARY AND INVOLUNTARY TREATMENT OF MENTALLY ILL INDIVIDUALS

CHAPTER 1. JURISDICTION AND PROCEDURE

IC 12-26-1-1
Statutes under which mentally ill and either dangerous or gravely disabled may be involuntarily detained or committed
Sec. 1. An individual who is mentally ill and either dangerous or gravely disabled may be involuntarily detained or committed under any of the following statutes:
(1) IC 12-26-4 (immediate detention).
(2) IC 12-26-5 (emergency detention).
(3) IC 12-26-6 (temporary commitment).
(4) IC 12-26-7 (regular commitment).
As added by P.L.2-1992, SEC.20.

IC 12-26-1-2
Courts having jurisdiction of proceedings under article; exceptions
Sec. 2. Except as provided in sections 3 and 4 of this chapter, the following Indiana courts have jurisdiction over a proceeding under this article:
(1) A court having probate jurisdiction.
(2) A superior court in a county in which the circuit court has exclusive probate jurisdiction.
(3) A mental health division of a superior court to the extent the mental health division has jurisdiction under IC 33-33-49-9.
As added by P.L.2-1992, SEC.20. Amended by P.L.16-1995, SEC.4; P.L.98-2004, SEC.94.

IC 12-26-1-3
Hearing required to be held by IC 35-36-2-4
Sec. 3. A court that conducted the trial has jurisdiction over a hearing required to be held by IC 35-36-2-4. The court retains jurisdiction over the individual held under IC 35-36-2-4 until the completion of the commitment hearing. After completion of the commitment hearing, jurisdiction is transferred to a court having jurisdiction under section 2 of this chapter and all subsequent petitions or motions shall be filed with the court to which the proceeding is transferred. The file of the commitment hearing also shall be transferred from the committing court to the court having probate jurisdiction.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-4
Juvenile court; placement only in child caring institutions; transfer of proceedings
Sec. 4. (a) A juvenile court has concurrent jurisdiction over

proceedings under this article that involve a child.
(b) The juvenile court may not commit or temporarily place a child under this article in a facility other than a child caring institution. If the juvenile court determines that commitment or temporary placement of a child in another facility is necessary, the juvenile court shall transfer the proceeding to a court having probate jurisdiction.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-5
Proceedings under IC 12-26-3-5, IC 12-26-6-2(a)(1), or IC 12-26-6-2(a)(3); acquisition of jurisdiction over allegedly mentally ill individual; individual held under IC 12-26-6-2(a)(2); retention of jurisdiction
Sec. 5. (a) If a commitment proceeding is begun under IC 12-26-3-5, IC 12-26-6-2(a)(1), or IC 12-26-6-2(a)(3), the court acquires jurisdiction over the alleged mentally ill individual by service of summons on the individual according to the Indiana Rules of Trial Procedure or by entry of an appearance by the individual.
(b) If an individual is being held under IC 12-26-6-2(a)(2), the court retains jurisdiction over the individual by the court's order for continued detention.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-6
Conduct of judicial proceedings; rules of procedure
Sec. 6. Except as otherwise provided, a judicial proceeding under this article shall be conducted as other civil proceedings according to the Indiana Rules of Trial Procedure.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-7
Computation of time; application of section
Sec. 7. (a) This section does not apply in the following statutes:
(1) IC 12-26-4.
(2) IC 12-26-11.
(3) IC 12-26-12.
(b) This section does not apply to computation of a period during which an individual may be detained under this article.
(c) In computing time under this article, Saturdays, Sundays, and legal holidays are not included in the computation if the time prescribed is less than fourteen (14) days.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-8
Proceedings under IC 12-26-3-5, IC 12-26-6, or IC 12-26-7; detention of individual
Sec. 8. Upon the filing of a petition for commitment under IC 12-26-6 or IC 12-26-7 or the filing of a report under IC 12-26-3-5, the individual may be detained in an appropriate facility:         (1) by an order of the court pending a hearing; or
(2) pending an order of the court under:
(A) IC 12-26-3-6;
(B) IC 12-26-5-10; or
(C) IC 12-26-5-11.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-9
Appeals; persons entitled to take; manner of taking
Sec. 9. (a) In a proceeding involving involuntary detention or commitment under this article, appeals from the final orders or judgments of the court of original jurisdiction may be taken by any of the following:
(1) The individual who is the subject of the proceeding.
(2) A petitioner in the proceeding.
(3) An aggrieved person.
(b) An appeal must be taken in the same manner as any other civil case according to the Indiana Rules of Trial and Appellate Procedure.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-10
Rules
Sec. 10. Each division shall adopt rules under IC 4-22-2 to administer this article.
As added by P.L.2-1992, SEC.20.

IC 12-26-1-11
Forms
Sec. 11. Each division shall prescribe the forms that must be used to administer this article.
As added by P.L.2-1992, SEC.20.



CHAPTER 2. RIGHTS OF PERSONS

IC 12-26-2-1
Habeas corpus
Sec. 1. This article does not limit or restrict the right of a person to apply to an appropriate court for a writ of habeas corpus.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-2
Notice of hearings; receipt of copies of petitions or orders; presence at hearings; application of section
Sec. 2. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to be mentally ill has the following rights:
(1) To receive adequate notice of a hearing so that the individual or the individual's attorney can prepare for the hearing.
(2) To receive a copy of a petition or an order relating to the individual.
(3) To be present at a hearing relating to the individual. The individual's right under this subdivision is subject to the court's right to do the following:
(A) Remove the individual if the individual is disruptive to the proceedings.
(B) Waive the individual's presence at a hearing if the individual's presence would be injurious to the individual's mental health or well-being.
(4) To be represented by counsel.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-3
Testimony and witnesses; application of section
Sec. 3. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to be mentally ill, each petitioner, and all other interested individuals shall be given an opportunity to appear at hearings and to testify.
(c) The individual alleged to be mentally ill and each petitioner may present and cross-examine witnesses at hearings.
(d) The court may receive the testimony of any individual.
As added by P.L.2-1992, SEC.20.
IC 12-26-2-4
Change of judge; venue not to change; application of section
Sec. 4. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) The individual alleged to be mentally ill and a petitioner:
(1) has a right to a change of judge; and
(2) is not entitled to a change of venue from the county.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-5
Representation by counsel; appointment; proof required by petitioner
Sec. 5. (a) This section applies under the following statutes:
(1) IC 12-26-6.
(2) IC 12-26-7.
(3) IC 12-26-12.
(4) IC 12-26-15.
(b) A petitioner may be represented by counsel.
(c) The court may appoint counsel for a petitioner upon a showing of the petitioner's indigency and the court shall pay for such counsel if appointed.
(d) A petitioner, including a petitioner who is a health care provider under IC 16-18-2-295(a), in the petitioner's individual capacity or as a corporation is not required to be represented by counsel. If a petitioner who is a corporation elects not to be represented by counsel, the individual representing the corporation at the commitment hearing must present the court with written authorization from:
(1) an officer;
(2) a director;
(3) a principal; or
(4) a manager;
of the corporation that authorizes the individual to represent the interest of the corporation in the proceedings.
(e) The petitioner is required to prove by clear and convincing evidence that:
(1) the individual is mentally ill and either dangerous or gravely disabled; and
(2) detention or commitment of that individual is appropriate.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1993, SEC.152; P.L.2-1995, SEC.60; P.L.6-1995, SEC.21; P.L.256-1999, SEC.2; P.L.14-2000, SEC.33.

IC 12-26-2-6
Participation in proceedings or assisting in detention or care of individual; immunity from liability
Sec. 6. (a) A person who without malice, bad faith, or negligence

acts according to this article and:
(1) participates in proceedings for the detention or commitment of an individual; or
(2) assists in the detention, care, and treatment of an individual alleged or adjudged to be mentally ill;
is immune from any civil or criminal liability that might otherwise be imposed as a result of the person's actions.
(b) The immunity provided by this section does not permit a person to do either of the following:
(1) Physically abuse an individual.
(2) Deprive an individual of a personal or civil right except according to this article.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-7
Child's advocate; immunity from civil liability
Sec. 7. Except for gross misconduct, if a child's advocate performs the advocate's duties in good faith, the advocate is immune from any civil liability that may occur as a result of the advocate's performance of duties.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-8
Detention or commitment; rights not affected
Sec. 8. (a) Detention or commitment of an individual under this article does not deprive the individual of any of the following:
(1) The right to do the following:
(A) Dispose of property.
(B) Execute instruments.
(C) Make purchases.
(D) Enter into contracts.
(E) Give testimony in a court of law.
(F) Vote.
(2) A right of a citizen not listed in subdivision (1).
(b) A procedure is not required for restoration of rights of citizenship of an individual detained or committed under this article.
As added by P.L.2-1992, SEC.20.

IC 12-26-2-9
Refusal to admit; transfer to division
Sec. 9. (a) The superintendent of a state institution may decline to admit an individual if the superintendent determines that there is not available adequate space, treatment staff, and treatment services appropriate to the needs of the individual.
(b) If an individual is refused admission under subsection (a), the commitment shall be transferred to the appropriate division. The division shall make arrangements for the individual's admission to an appropriate facility.
As added by P.L.2-1992, SEC.20. Amended by P.L.6-1995, SEC.22.



CHAPTER 3. VOLUNTARY TREATMENT

IC 12-26-3-1
Admission by facility superintendent or by attending physician
Sec. 1. The superintendent of a facility or an individual's attending physician may admit an Indiana resident who:
(1) is mentally ill or has symptoms of mental illness; and
(2) makes an appropriate application;
for observation, diagnosis, care, or treatment.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-2
Application by parent or legal guardian
Sec. 2. (a) If an individual is less than eighteen (18) years of age, an application under this chapter may be made by the individual's parent or legal guardian.
(b) If an individual is at least eighteen (18) years of age and has a legal guardian, that individual may not be admitted by the individual's legal guardian to a state institution under this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.6-1995, SEC.23.

IC 12-26-3-3
Discharge by facility superintendent or by attending physician; grounds
Sec. 3. The superintendent or an individual's attending physician may discharge an individual admitted under this chapter if the superintendent or the attending physician determines that:
(1) care in the facility is not necessary; or
(2) the discharge would contribute to the most effective use of the facility for the care and treatment of the mentally ill.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-4
Written request for release; time for release
Sec. 4. Except as provided in section 5 of this chapter, an individual who has been admitted to a facility under this chapter shall be released within twenty-four (24) hours of a written request for release made to the superintendent or the individual's attending physician by:
(1) the individual; or
(2) if the individual is less than eighteen (18) years of age, the parent or guardian who applied for the individual's admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-5
Refusal to release individual; grounds; written report to court
Sec. 5. (a) The superintendent or the attending physician is not required to release an individual under section 4 of this chapter if the

superintendent or the attending physician has reason to believe the individual is mentally ill and either dangerous or gravely disabled.
(b) If the superintendent or the attending physician makes a determination under subsection (a), the superintendent or the attending physician must make a written report to a court:
(1) that has jurisdiction;
(2) in the county:
(A) of the residence of the individual; or
(B) where the facility is located; and
(3) not later than five (5) days of receiving the request made under section 4 of this chapter.
(c) A report under subsection (b) must:
(1) state that there is probable cause to believe that the individual is mentally ill and either dangerous or gravely disabled;
(2) state that the individual requires continuing care and treatment in the facility; and
(3) request a hearing on the report.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-6
Receipt by court of written report; setting preliminary hearing; ordering final hearing
Sec. 6. The court shall, within two (2) days from the date of receiving a report made under section 5 of this chapter, do either of the following:
(1) Set a preliminary hearing to determine if there is probable cause to believe that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(2) Order a final hearing to be held within two (2) days of the order to determine if the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-7
Preliminary hearing; introduction of physician's statement; probable cause finding; discharge or commitment
Sec. 7. (a) A physician's statement may be introduced into evidence at the preliminary hearing without the presence of the physician.
(b) A finding of probable cause may not be entered at the preliminary hearing unless there is oral testimony:
(1) subject to cross-examination;
(2) of at least one (1) witness who:
(A) has personally observed the behavior of the individual; and             (B) will testify as to facts supporting a finding that there is probable cause to believe that the individual is in need of temporary or regular commitment.
(c) If after the preliminary hearing the court does not find probable cause, the individual shall be discharged immediately.
(d) If after the preliminary hearing the court finds probable cause to believe that the individual is in need of temporary or regular commitment, the court shall order the detention of the individual in an appropriate facility pending a final hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-8
Final hearing held after preliminary hearing; testimony of examining physician; waiver
Sec. 8. (a) If the court sets a preliminary hearing under section 6(1) of this chapter, a final hearing shall be held not later than ten (10) days after the date of the preliminary hearing.
(b) At the final hearing, an individual may not be found in need of temporary or regular commitment unless at least one (1) physician who has personally examined the individual testifies at the hearing.
(c) The testimony required by subsection (b) may be waived by the individual if the waiver is voluntarily and knowingly given.
As added by P.L.2-1992, SEC.20.

IC 12-26-3-9
Temporary or regular commitment
Sec. 9. (a) If an individual has not previously been the subject of a commitment proceeding, the court may only order temporary commitment.
(b) If an individual has previously been the subject of a commitment proceeding, the court may order a regular commitment if a longer period of treatment is warranted.
As added by P.L.2-1992, SEC.20.



CHAPTER 4. IMMEDIATE DETENTION

IC 12-26-4-1
Law enforcement officers; authority to apprehend and transport mentally ill individuals; charging offenses
Sec. 1. A law enforcement officer, having reasonable grounds to believe that an individual is mentally ill, dangerous, and in immediate need of hospitalization and treatment, may do the following:
(1) Apprehend and transport the individual to the nearest appropriate facility. The individual may not be transported to a state institution.
(2) Charge the individual with an offense if applicable.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.55.

IC 12-26-4-2
Law enforcement officers; written statement of reasonable grounds
Sec. 2. A law enforcement officer who transports an individual to a facility under section 1 of this chapter shall submit to the facility a written statement containing the basis for the officer's conclusion that reasonable grounds exist under this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-3
Law enforcement officers; written statement of reasonable grounds; filing
Sec. 3. The statement required by section 2 of this chapter shall be filed with both of the following:
(1) The individual's records at the facility.
(2) The appropriate court if action relating to any charges filed by the officer against the individual is pursued.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-4
Emergency treatment
Sec. 4. The superintendent of the facility or a physician may furnish emergency treatment necessary to preserve the health and safety of the individual detained.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-5
Length of detention
Sec. 5. Except as provided in section 6 of this chapter, an individual may not be detained under this chapter for more than twenty-four (24) hours from the time of admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-6
Detaining individual for more than 24 hours; emergency detention

application
Sec. 6. If the superintendent or the attending physician believes the individual should be detained for more than twenty-four (24) hours from time of admission to the facility, the superintendent or the physician must have an application filed for emergency detention under IC 12-26-5 immediately upon the earlier of the following:
(1) A judge becomes available.
(2) Within seventy-two (72) hours of admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-7
Discharge
Sec. 7. An individual detained under this chapter shall be discharged if either the attending physician or superintendent believes detention is no longer necessary.
As added by P.L.2-1992, SEC.20.

IC 12-26-4-8
Detention in addition to detention under IC 12-26-5
Sec. 8. A period of detention under this chapter is in addition to a period of detention under IC 12-26-5.
As added by P.L.2-1992, SEC.20.



CHAPTER 5. EMERGENCY DETENTION

IC 12-26-5-1
72 hour detention; written application; contents
Sec. 1. (a) An individual may be detained in a facility for not more than seventy-two (72) hours under this chapter, excluding Saturdays, Sundays, and legal holidays, if a written application for detention is filed with the facility. The individual may not be detained in a state institution unless the detention is instituted by the state institution.
(b) An application under subsection (a) must contain both of the following:
(1) A statement of the applicant's belief that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of immediate restraint.
(2) A statement by at least one (1) physician that, based on:
(A) an examination; or
(B) information given the physician;
the individual may be mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1993, SEC.153; P.L.40-1994, SEC.56.

IC 12-26-5-2
Judicial officer; endorsement of application; police officer authorized to take individual into custody; transportation to facility
Sec. 2. (a) If a judicial officer authorized to issue a warrant for arrest in the county in which the individual is present endorses an application made under section 1 of this chapter, the application authorizes a police officer to take the individual into custody and transport the individual to a facility.
(b) The expense of transportation under this section shall be paid by the county in which the individual is present.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-3
Examination and treatment of detained individual
Sec. 3. An individual detained under this chapter may be examined and given emergency treatment necessary to do the following:
(1) Preserve the health and safety of the individual.
(2) Protect other persons and property.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-4
Determination during detention that probable cause does not exist; report      Sec. 4. If during a detention period under this chapter the superintendent or the attending physician determines that there is not probable cause to believe the individual is mentally ill and either dangerous or gravely disabled, a report shall be made under section 5 of this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-5
Written report to court
Sec. 5. Before the end of a detention period under this chapter, the superintendent of the facility or the individual's attending physician shall make a written report to the court. The report must contain both of the following:
(1) A statement that the individual has been examined.
(2) A statement whether there is probable cause to believe that the individual:
(A) is mentally ill and either dangerous or gravely disabled; and
(B) requires continuing care and treatment.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-6
Written report; no probable cause; discharge; record
Sec. 6. (a) If a report made under section 5 of this chapter states there is not probable cause, the individual shall be discharged from the facility.
(b) The report shall be made part of the individual's record.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-7
Written report; probable cause; recommendations; hearing; detention pending hearing
Sec. 7. If a report made under section 5 of this chapter states there is probable cause, the report shall recommend both of the following:
(1) That the court hold a hearing to determine whether:
(A) the individual is mentally ill and either dangerous or gravely disabled; and
(B) there is a need for continuing involuntary detention.
(2) That the individual be detained in the facility pending the hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-8
Written report; consideration and action by court; time
Sec. 8. The court shall consider and act upon a report described in section 7 of this chapter within twenty-four (24) hours of receiving the report.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-9 Written report; action by court; release of individual; preliminary or final hearing ordered
Sec. 9. (a) After receiving a report described in section 7 of this chapter, the court may do any of the following:
(1) Order the individual released.
(2) Order the individual's continued detention pending a preliminary hearing. The purpose of a hearing under this subdivision is to determine if there is probable cause to believe that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(3) Order a final hearing. The purpose of a hearing ordered under this subdivision is to determine if the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of temporary or regular commitment.
(b) A hearing ordered under subsection (a) must be held not later than two (2) days after the order.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-10
Preliminary hearing; introduction of physician's statement; probable cause finding; discharge; detention pending final hearing
Sec. 10. (a) A physician's statement may be introduced into evidence at the preliminary hearing held under section 9(a)(2) of this chapter without the presence of the physician.
(b) A finding of probable cause may not be entered at a preliminary hearing unless there is oral testimony:
(1) subject to cross-examination; and
(2) of at least one (1) witness who:
(A) has personally observed the behavior of the individual; and
(B) will testify to facts supporting a finding that there is probable cause to believe that the individual is in need of temporary or regular commitment.
(c) At the conclusion of the preliminary hearing, if the court does not find probable cause, the individual shall be immediately discharged.
(d) If the court finds at the conclusion of the preliminary hearing probable cause to believe that the individual needs temporary or regular commitment, the court shall order the detention of the individual in an appropriate facility pending a final hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-11
Final hearing; time; testimony of examining physician; waiver; temporary or permanent commitment
Sec. 11. (a) A final hearing required by section 10(d) of this chapter shall be held within ten (10) days of the date of the

preliminary hearing.
(b) At a final hearing, an individual may not be found in need of temporary or regular commitment unless at least one (1) physician who has personally examined the individual testifies at the hearing. This testimony may be waived by the individual if the waiver is voluntarily and knowingly given.
(c) If an individual has not previously been the subject of a commitment proceeding, the court may order only a temporary commitment.
(d) If an individual has previously been the subject of a commitment proceeding, the court may order a regular commitment if a longer period of treatment is warranted.
As added by P.L.2-1992, SEC.20.

IC 12-26-5-12
Determination of absence of probable cause when individual taken into custody; transportation, care, and maintenance costs
Sec. 12. If it is determined that there was not probable cause to believe that an individual was mentally ill and dangerous when taken into custody and transported to the facility to be detained, the costs of transportation to and care and maintenance in the facility during the period of detention shall be paid by the county in which the individual was taken into custody.
As added by P.L.2-1992, SEC.20.



CHAPTER 6. TEMPORARY COMMITMENT

IC 12-26-6-1
90 day commitment of individuals who are mentally ill and either dangerous or gravely disabled
Sec. 1. An individual who is alleged to be mentally ill and either dangerous or gravely disabled may be committed to a facility for not more than ninety (90) days under this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-2
Methods by which commitment proceedings may be begun
Sec. 2. (a) A commitment under this chapter may be begun by any of the following methods:
(1) Upon request of the superintendent under IC 12-26-3-5.
(2) An order of the court having jurisdiction over the individual following emergency detention.
(3) Filing a petition with a court having jurisdiction in the county:
(A) of residence of the individual; or
(B) where the individual may be found.
(b) A petitioner under subsection (a)(3) must be at least eighteen (18) years of age.
(c) A petition under subsection (a)(3) must include a physician's written statement stating both of the following:
(1) The physician has examined the individual within the past thirty (30) days.
(2) The physician believes the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of custody, care, or treatment in an appropriate facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-3
Notice of hearing
Sec. 3. (a) Notice of a hearing under this chapter shall be given to all of the following:
(1) The individual.
(2) The petitioner.
(3) The superintendent or the chief executive officer of a facility having care or custody of the individual.
(b) The notice required by subsection (a) must state the time, place, and date of the hearing.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-4
Hearing date
Sec. 4. (a) Within three (3) days after a proceeding is begun under

this chapter, the court shall enter an order setting a hearing date.
(b) If the proceeding was begun under section 2(a)(3) of this chapter, the hearing date set under subsection (a) must be more than one (1) day but less than fourteen (14) days from the date of notice.
(c) If the proceeding was begun under section 2(a)(1) or 2(a)(2) of this chapter, the hearing shall be held within ten (10) days after issuance of the order.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-5
Hearing site
Sec. 5. The court may hold the hearing at a facility or other suitable place not likely to have a harmful effect on the individual's health or well-being.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-6
Appointment of physician; examination of individual; report
Sec. 6. The court may appoint a physician to do the following:
(1) Examine the individual.
(2) Report, before the hearing, the physician's opinion as to the following:
(A) Whether the individual is mentally ill and either dangerous or gravely disabled.
(B) Whether the individual needs temporary commitment to a facility for diagnosis, care, and treatment.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-7
Report; dismissal of petition
Sec. 7. If a report made under section 6 of this chapter is that the individual is not either dangerous or gravely disabled, the court may terminate the proceedings and dismiss the petition. Otherwise, the hearing shall proceed as scheduled or as continued by the court.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-8
Order of commitment
Sec. 8. (a) If, upon the completion of the hearing and consideration of the record, the court finds that the individual is mentally ill and either dangerous or gravely disabled, the court may order the individual to:
(1) be committed to an appropriate facility; or
(2) enter an outpatient treatment program under IC 12-26-14 for a period of not more than ninety (90) days.
(b) The court's order must require that the superintendent of the facility or the attending physician file a treatment plan with the court within fifteen (15) days of the individual's admission to the facility under a commitment order.
(c) If the commitment ordered under subsection (a) is to a state

institution administered by the division of mental health and addiction, the record of commitment proceedings must include a report from a community mental health center stating both of the following:
(1) That the community mental health center has evaluated the individual.
(2) That commitment to a state institution administered by the division of mental health and addiction under this chapter is appropriate.
(d) The physician who makes the statement required by section 2(c) of this chapter may be affiliated with the community mental health center that submits to the court the report required by subsection (c).
(e) If the commitment is of an adult to a research bed at Larue D. Carter Memorial Hospital as set forth in IC 12-21-2-3, the report from a community mental health center is not required.
(f) If a commitment ordered under subsection (a) is to a state institution administered by the division of disability and rehabilitative services, the record of commitment proceedings must include a report from a service coordinator employed by the division of disability and rehabilitative services stating that, based on a diagnostic assessment of the individual, commitment to a state institution administered by the division of disability and rehabilitative services under this chapter is appropriate.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.57; P.L.6-1995, SEC.24; P.L.24-1997, SEC.57; P.L.215-2001, SEC.72; P.L.141-2006, SEC.67.

IC 12-26-6-9
Discharge before end of commitment period; notification of court
Sec. 9. (a) Unless the court has entered an order under IC 12-26-12-1, the superintendent or the attending physician may discharge the individual before the end of the commitment period if the superintendent or attending physician determines that the individual is not mentally ill and either dangerous or gravely disabled.
(b) If an individual is discharged under subsection (a), the superintendent or the attending physician shall notify the court, and the court shall enter an order terminating the commitment.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-10
Additional commitment period; proceedings
Sec. 10. (a) The period of commitment of an individual under this chapter may be extended for one (1) additional period of not more than ninety (90) days through a proceeding under this section.
(b) A proceeding under this section must be begun before the end of the first period of commitment.
(c) A proceeding under this section may be begun by filing with the court a report by the attending physician or superintendent that

states that the individual continues to be:
(1) mentally ill and either dangerous or gravely disabled; and
(2) in need of continuing custody, care, or treatment in the facility for an additional period of not more than ninety (90) days.
(d) Upon receiving a report under subsection (c), the court shall set a hearing on the report.
(e) The hearing required by subsection (d) must be held before the end of the current commitment period.
(f) Notice of the hearing required by subsection (d) shall be given to the committed individual and all other interested individuals at least five (5) days before the hearing date.
(g) A committed individual's rights and a petitioner's rights and hearing procedures are the same as those provided for the first period of commitment.
(h) If at the completion of the hearing and the consideration of the record the individual is found to be:
(1) mentally ill and either dangerous or gravely disabled; and
(2) in need of continuing custody, care, or treatment in the facility;
the court may order the individual's continuing custody, care, or treatment in the facility for one (1) additional period of not more than ninety (90) days.
As added by P.L.2-1992, SEC.20.

IC 12-26-6-11
Report required of facility superintendent or attending physician before end of commitment period
Sec. 11. At least twenty (20) days before the end of the first or second temporary commitment period, the superintendent of the facility or the attending physician shall make a report to the court that states all of the following:
(1) The mental condition of the individual.
(2) Whether the individual is dangerous or gravely disabled.
(3) Whether the individual needs continuing care and treatment in a facility for a period of more than ninety (90) days.
As added by P.L.2-1992, SEC.20.



CHAPTER 7. REGULAR COMMITMENT

IC 12-26-7-1
Application of chapter
Sec. 1. This chapter applies to a proceeding for commitment of an individual:
(1) alleged to be mentally ill and either dangerous or gravely disabled; and
(2) whose commitment is reasonably expected to require custody, care, or treatment in a facility for more than ninety (90) days.
As added by P.L.2-1992, SEC.20.

IC 12-26-7-2
Application of section; commitment of persons apparently suffering from chronic mental illness; initiation of proceedings; petition
Sec. 2. (a) This section does not apply to the commitment of an individual if the individual has previously been committed under IC 12-26-6.
(b) A proceeding for the commitment of an individual who appears to be suffering from a chronic mental illness may be begun by filing with a court having jurisdiction a written petition by any of the following:
(1) A health officer.
(2) A police officer.
(3) A friend of the individual.
(4) A relative of the individual.
(5) The spouse of the individual.
(6) A guardian of the individual.
(7) The superintendent of a facility where the individual is present.
(8) A prosecuting attorney in accordance with IC 35-36-2-4.
(9) A prosecuting attorney or the attorney for a county office if civil commitment proceedings are initiated under IC 31-34-19-3 or IC 31-37-18-3.
(10) A third party that contracts with the division of mental health and addiction to provide competency restoration services to a defendant under IC 35-36-3-3 or IC 35-36-3-4.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.203; P.L.5-1993, SEC.216; P.L.1-1997, SEC.86; P.L.77-2004, SEC.1.

IC 12-26-7-3
Petition; physician's written statement; reports
Sec. 3. (a) A petition filed under section 2 of this chapter must include a physician's written statement that states both of the following:
(1) The physician has examined the individual within the past thirty (30) days.         (2) The physician believes that the individual is:
(A) mentally ill and either dangerous or gravely disabled; and
(B) in need of custody, care, or treatment in a facility for a period expected to be more than ninety (90) days.
(b) Except as provided in subsection (d), if the commitment is to a state institution administered by the division of mental health and addiction, the record of the proceedings must include a report from a community mental health center stating both of the following:
(1) The community mental health center has evaluated the individual.
(2) Commitment to a state institution administered by the division of mental health and addiction under this chapter is appropriate.
(c) The physician who makes the statement required by subsection (a) may be affiliated with the community mental health center that makes the report required by subsection (b).
(d) If the commitment is of an adult to a research bed at Larue D. Carter Memorial Hospital, as set forth in IC 12-21-2-3, the report from a community mental health center is not required.
(e) If a commitment ordered under subsection (a) is to a state institution administered by the division of disability and rehabilitative services, the record of commitment proceedings must include a report from a service coordinator employed by the division of disability and rehabilitative services stating that, based on a diagnostic assessment of the individual, commitment to a state institution administered by the division of disability and rehabilitative services under this chapter is appropriate.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.58; P.L.6-1995, SEC.25; P.L.24-1997, SEC.58; P.L.215-2001, SEC.73; P.L.141-2006, SEC.68.

IC 12-26-7-4
Hearing date; rights of subject individual; hearing procedures
Sec. 4. (a) Upon receiving:
(1) a petition under section 2 of this chapter; or
(2) a report under IC 12-26-6-11 that recommends treatment in a facility for more than ninety (90) days;
the court shall enter an order setting a hearing date.
(b) If an individual is currently under a commitment order, the hearing required by subsection (a) must be held before the expiration of the current commitment period. Notice of a hearing under this subsection shall be given to the individual and all other interested persons at least five (5) days before the hearing date.
(c) The rights of an individual who is the subject of a proceeding under this chapter and of a petitioner are the same as provided in IC 12-26-6.
(d) Hearing procedures are the same as those provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.
IC 12-26-7-5
Finding that individual is mentally ill and either dangerous or gravely disabled; order for treatment; duration of order
Sec. 5. (a) If at the completion of the hearing and the consideration of the record an individual is found to be mentally ill and either dangerous or gravely disabled, the court may enter either of the following orders:
(1) For the individual's custody, care, or treatment, or continued custody, care, or treatment in an appropriate facility.
(2) For the individual to enter an outpatient therapy program under IC 12-26-14.
(b) An order entered under subsection (a) continues until any of the following occurs:
(1) The individual has been:
(A) discharged from the facility; or
(B) released from the therapy program.
(2) The court enters an order:
(A) terminating the commitment; or
(B) releasing the individual from the therapy program.
As added by P.L.2-1992, SEC.20.



CHAPTER 8. COMMITMENT OF A CHILD

IC 12-26-8-1
Appointment of advocate or guardian; persons authorized to be appointed as advocate; representation and protection of child's best interests
Sec. 1. (a) A juvenile court that conducts a proceeding under this article shall appoint a court appointed special advocate, a guardian ad litem, or both for the child before the court begins a proceeding under this article.
(b) An advocate is not required to be an attorney.
(c) An attorney representing the child may be appointed as the child's advocate.
(d) The court may not appoint any of the following to be a child's advocate:
(1) A party to the proceeding.
(2) An employee of a party to the proceeding.
(3) A representative of a party to the proceeding.
(e) An advocate shall represent and protect the best interests of the child.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-2
Advocate; officer of juvenile court
Sec. 2. A child's advocate is an officer of the juvenile court for the purpose of representing the child's interests.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-3
Representation of advocate by counsel; appointment of counsel
Sec. 3. (a) A child's advocate may be represented by an attorney.
(b) If necessary to protect the child's interests, the juvenile court may appoint an attorney to represent an advocate of a child. The court may appoint only one (1) attorney under this subsection.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-4
Commitment of child; review by advocate; assistance provided by facility superintendent
Sec. 4. (a) Within thirty (30) days after a child is first committed to a facility by a juvenile court, the child's advocate shall do all of the following:
(1) Visit the facility.
(2) Evaluate the services delivered to the child.
(3) Evaluate whether the commitment continues to be appropriate for the child.
(b) The child's advocate shall conduct a review similar to that required under subsection (a):
(1) sixty (60) days after the child is first committed;         (2) six (6) months after the child is first committed; and
(3) every six (6) months after the review required by subdivision (2).
(c) The superintendent of the facility shall provide necessary assistance to carry out the reviews required by this section.
As added by P.L.2-1992, SEC.20.

IC 12-26-8-5
Advocate reviews; report; recipients of report
Sec. 5. The child's advocate shall submit a report of each review required by section 4 of this chapter to all of the following:
(1) The committing juvenile court.
(2) The superintendent of the facility.
(3) A county office that has wardship of the child.
(4) Each party to the commitment proceeding.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.204; P.L.5-1993, SEC.217.

IC 12-26-8-6
Advocate; access to reports relevant to child; confidential reports
Sec. 6. (a) A child's advocate shall be given access to all reports relevant to the child.
(b) IC 31-39-2 applies to the release of reports that are confidential under IC 31-39-1.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1997, SEC.87.

IC 12-26-8-7
Payment of fees to be made under IC 31-6-4-18
Sec. 7. Payment of any fees shall be made under IC 31-40.
As added by P.L.2-1992, SEC.20. Amended by P.L.1-1997, SEC.88.

IC 12-26-8-8
Obligations of county offices to children under custody or supervision committed to state institutions
Sec. 8. If a child under the custody or supervision of a county office is committed to a state institution, the court may not release the county office from the county office's obligations to the child unless the court appoints a guardian for the child under IC 12-26-16.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.205; P.L.5-1993, SEC.218.

IC 12-26-8-9
Progress reports; case reviews
Sec. 9. A juvenile court that commits a child under this article shall require the county office or the probation department for the court to report to the court on the progress made in implementing the commitment at least every six (6) months. If the committed child is a child in need of services, the county office shall perform case reviews of the child's commitment under IC 31-34-21.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.206;

P.L.5-1993, SEC.219; P.L.1-1997, SEC.89.



CHAPTER 9. COMMITMENT TO FACILITIES OWNED BY THE UNITED STATES GOVERNMENT

IC 12-26-9-1
Federal department defined
Sec. 1. As used in this chapter, "federal department" refers to the United States Department of Veterans Affairs.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-2
Federal facility defined
Sec. 2. As used in this chapter, "federal facility" refers to a facility owned by the United States.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-3
Court communications with federal department concerning availability of federal facilities and individuals' eligibility for commitment
Sec. 3. If it is determined in a proceeding under this article that an individual:
(1) is mentally ill and either dangerous or gravely disabled;
(2) should be committed to a facility for custody, care, and treatment; and
(3) is a veteran who may be eligible for treatment in a federal facility;
the court may communicate with the federal department concerning the availability of federal facilities and the individual's eligibility to be committed to a federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-4
Commitment to federal facility
Sec. 4. Upon receiving information concerning availability and eligibility from the federal department, the court may commit an individual to a federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-5
Admission to federal facility; individual subject to rules and regulations of the facility
Sec. 5. Upon admission to a federal facility, an individual is subject to the rules and regulations of the federal facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-9-6
Federal facility hospital officers; powers with respect to detention and custody of individuals
Sec. 6. The hospital officers of a federal facility have the same

powers exercised by a superintendent under this article with respect to the detention and custody of an individual.
As added by P.L.2-1992, SEC.20.



CHAPTER 10. CARE PENDING ADMISSION TO A FACILITY

IC 12-26-10-1
Court consultation with facility superintendent or attending physician
Sec. 1. If an individual is committed to a facility, the court shall consult with the superintendent or the attending physician concerning the method of caring for the individual pending admission to the facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-10-2
Temporary placement; least restrictive suitable facility
Sec. 2. The court may order temporary placement of the individual in the least restrictive suitable facility pending admission to a facility.
As added by P.L.2-1992, SEC.20.

IC 12-26-10-3
Confinement in county jail
Sec. 3. An individual may not be confined in a county jail unless all the following apply:
(1) The individual is found to be dangerous and violent.
(2) There is no other suitable facility available pending admission to a facility.
(3) The court so orders.
As added by P.L.2-1992, SEC.20.

IC 12-26-10-4
Order that assistance be furnished and paid for out of county general fund
Sec. 4. If the comfort and the care of an individual are not otherwise provided:
(1) from the individual's estate;
(2) by the individual's relatives or friends; or
(3) through financial assistance from the department of child services, the division of family resources, or a county office;
the court may order the assistance furnished and paid for out of the general fund of the county.
As added by P.L.2-1992, SEC.20. Amended by P.L.4-1993, SEC.207; P.L.5-1993, SEC.220; P.L.145-2006, SEC.126.



CHAPTER 11. TRANSFER OF AN INDIVIDUAL

IC 12-26-11-1
Transfers; facilities to which transfers may be made; best interest of individual transferred or other patients
Sec. 1. The superintendent of a facility to which an individual was committed under IC 12-26-6 or IC 12-26-7 or to which the individual's commitment was transferred under this chapter, may transfer the commitment of the individual to:
(1) a state institution;
(2) a community mental health center;
(3) a community mental retardation and other developmental disabilities center;
(4) a federal facility;
(5) a psychiatric unit of a hospital licensed under IC 16-21;
(6) a private psychiatric facility licensed under IC 12-25;
(7) a community residential program for the developmentally disabled described in IC 12-11-1.1-1(e)(1) or IC 12-11-1.1-1(e)(2); or
(8) an intermediate care facility for the mentally retarded (ICF/MR) that is licensed under IC 16-28 and is not owned by the state;
if the transfer is likely to be in the best interest of the individual or other patients.
As added by P.L.2-1992, SEC.20. Amended by P.L.2-1993, SEC.115; P.L.24-1997, SEC.59; P.L.272-1999, SEC.47.

IC 12-26-11-2
Declining to admit individual; grounds
Sec. 2. The superintendent of a facility to which the commitment of an individual is to be transferred may decline to admit the individual if the superintendent determines that adequate space, treatment staff, or treatment facilities appropriate to the needs of the individual are not available.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-3
Medical and treatment records; providing copies to facilities to which individuals transferred
Sec. 3. If an individual is transferred under section 1 of this chapter, the transferring facility shall provide a copy of the individual's current medical and treatment records to the facility to which the commitment of the individual is transferred.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-3.5
Transfer from state institution to nonstate community or facility; planning and facilitating transition
Sec. 3.5. If an individual is transferred under section 1 of this

chapter from a state institution administered by the division of mental health and addiction, the gatekeeper for the individual shall facilitate and plan, together with the individual and state institution, the individual's transition to the community or to another facility if the facility is not a state institution administered by the division of mental health and addiction.
As added by P.L.6-1995, SEC.26. Amended by P.L.215-2001, SEC.74.

IC 12-26-11-4
Notice of transfer; persons notified
Sec. 4. If the commitment of an individual is transferred to another facility under section 1 of this chapter, the transferring facility shall give written notice to each of the following:
(1) The individual's legal guardian.
(2) The individual's parents.
(3) The individual's spouse.
(4) The individual's attorney, if any.
As added by P.L.2-1992, SEC.20.

IC 12-26-11-5
Transfer to substantially more restrictive environment; administrative hearing
Sec. 5. (a) As used in this section, "substantially more restrictive environment" means another facility or that part of a facility that is designated as the place providing maximum security for patients.
(b) If the transfer of the commitment of an individual is to a substantially more restrictive environment, the transferring facility shall provide the individual with an opportunity for an administrative hearing within ten (10) days after the transfer.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.59.

IC 12-26-11-6
Petition to set aside transfer
Sec. 6. An individual whose commitment is transferred under section 1 of this chapter may, within thirty (30) days after the transfer, petition the committing court for an order setting aside the transfer and ordering the individual and the individual's medical and treatment records returned to the facility to which the court originally committed the individual.
As added by P.L.2-1992, SEC.20.



CHAPTER 12. NOTICE OF DISCHARGE OF AN INDIVIDUAL

IC 12-26-12-1
Notification that committed individual will be discharged
Sec. 1. (a) Except as provided in subsection (c), a court that orders a commitment may order the superintendent to notify the petitioner in the commitment proceeding and other person designated by the court that the committed individual will be discharged.
(b) The notice required under subsection (a) shall be given to the petitioner and other person designated by the court at least twenty (20) days before the end of the commitment period.
(c) A court may not order the director of a community mental health center or a managed care provider to notify the person who filed a petition with respect to an individual committed to the community mental health center or the managed care provider.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.60.

IC 12-26-12-2
Request by petitioner for hearing; notification of superintendent
Sec. 2. (a) Within ten (10) days after receiving a notice under section 1 of this chapter, the petitioner may file a petition with the court that ordered the committed individual's commitment requesting a hearing to determine whether the individual should be discharged.
(b) The petitioner must notify the superintendent of a petition filed with the court under subsection (a).
As added by P.L.2-1992, SEC.20.

IC 12-26-12-3
Absence of hearing request notice; discharge of individual
Sec. 3. If the superintendent does not receive notice of a request for a hearing within ten (10) days after notice was given under section 2 of this chapter, the committed individual shall be discharged unless the superintendent determines that the individual is mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-4
Receipt by superintendent of hearing request notice; discharge of individual
Sec. 4. If the superintendent is notified of a petition under section 2 of this chapter, the committed individual may not be discharged except as provided in this chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-5
Petition; hearing date; failure to hold timely hearing; discharge of individual
Sec. 5. (a) If the court receives a petition under section 2 of this chapter, the court shall set a hearing date.     (b) The hearing date set under subsection (a) must be within twenty (20) days after the petition is filed.
(c) If a hearing is not held within twenty (20) days of the filing of the petition, the committed individual shall be discharged unless either of the following apply:
(1) The individual agrees to a continuance.
(2) The superintendent determines that the individual is mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-6
Hearing; evidence; procedure; rights of committed individual
Sec. 6. At the hearing:
(1) the petitioner is entitled to present evidence concerning the committed individual's mental or physical condition;
(2) the procedure is the same as provided in IC 12-26-6; and
(3) the committed individual's rights are the same as provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-7
Finding that individual is not mentally ill and either dangerous or gravely disabled; discharge
Sec. 7. The court shall order the discharge of a committed individual and terminate the commitment if the court finds that the individual is not mentally ill and either dangerous or gravely disabled.
As added by P.L.2-1992, SEC.20.

IC 12-26-12-8
Appointment of guardian
Sec. 8. If the court does not order the discharge of the committed individual under section 7 of this chapter, the court may appoint a guardian to provide for the individual's continued care.
As added by P.L.2-1992, SEC.20.



CHAPTER 13. LEAVE FROM CONFINEMENT AND DISCHARGE

IC 12-26-13-1
Leave of absence; best interest of committed individual
Sec. 1. The superintendent of a facility may grant a committed individual a leave of absence from confinement in the facility for a period designated by the superintendent if the superintendent or an attending physician determines that the leave of absence is in the best interest of the individual.
As added by P.L.2-1992, SEC.20.

IC 12-26-13-2
Discharge notice given to committing court; record entry by court
Sec. 2. Upon the discharge of an individual committed under this article, the superintendent of the facility shall notify the committing court of the date of the discharge. The court shall make an entry on the record indicating the date of discharge.
As added by P.L.2-1992, SEC.20.



CHAPTER 14. OUTPATIENT THERAPY

IC 12-26-14-1
Ordering individual to enter outpatient therapy program; findings authorizing order
Sec. 1. If a hearing has been held under IC 12-26-6 or IC 12-26-7 and the court finds that the individual is:
(1) mentally ill and either dangerous or gravely disabled;
(2) likely to benefit from an outpatient therapy program that is designed to decrease the individual's dangerousness or disability;
(3) not likely to be either dangerous or gravely disabled if the individual complies with the therapy program; and
(4) recommended for an outpatient therapy program by the individual's examining physician;
the court may order the individual to enter a therapy program as an outpatient.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.9.

IC 12-26-14-2
Representation by program representative that individual may enter program
Sec. 2. Before the court may issue an order under section 1 of this chapter, a representative of an outpatient therapy program approved by the court must represent to the court that the individual may enter that program immediately.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-3
Ordering compliance with program
Sec. 3. The court may require an individual ordered to enter an outpatient therapy program under section 1 of this chapter to do the following:
(1) Follow the therapy program the individual enters.
(2) Attend each medical and psychiatric appointment made for the individual.
(3) Reside at a location determined by the court.
(4) Comply with other conditions determined by the court.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-4
Reasonable belief that individual has failed to comply with program; notice to court; transfer from outpatient program; transfer to sub-acute stabilization program; jail or prison
Sec. 4. (a) If a staff member of a program involved in the treatment, supervision, or care of an individual ordered to enter an outpatient therapy program under section 1 of this chapter has reason to believe that the individual has failed to comply with the requirements of section 3 of this chapter, the staff member shall

immediately notify the court of the failure to comply.
(b) Except as provided in subsection (c), the individual may be transferred from the outpatient therapy program to one (1) of the following:
(1) The inpatient unit of the facility that has the original commitment.
(2) A supervised group living program (as defined in IC 12-22-2-3(2)).
(3) A sub-acute stabilization facility.
(c) The individual may not be transferred to a supervised group living program or a sub-acute stabilization facility unless in the opinion of the individual's attending physician:
(1) it is not necessary for the individual to receive acute care inpatient treatment; and
(2) the individual is in need of either a supervised group living program or a sub-acute stabilization facility.
(d) The individual may not be imprisoned or confined in a jail or correctional facility unless the individual has been placed under arrest.
(e) A facility to which an individual is transferred under subsection (b) shall immediately notify the court of the transfer. A transfer to a facility under subsection (b) is subject to review under section 6 of this chapter upon petition by the individual who was transferred.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.10; P.L.6-1995, SEC.27.

IC 12-26-14-5
Noncompliance notification; reopening commitment proceeding; review of transfer to sub-acute stabilization program
Sec. 5. (a) Upon receiving notification under section 4 of this chapter, the court shall reopen the original committment proceeding and determine whether the:
(1) individual:
(A) has failed to comply with the requirements of section 3 of this chapter;
(B) is mentally ill and either dangerous or gravely disabled; and
(C) should be committed to a facility under this article; or
(2) individual should continue to be maintained on an outpatient commitment, subject to an additional court order that:
(A) requires a law enforcement officer to apprehend and transport the individual to a facility for treatment; and
(B) applies:
(i) after notification to the court by the facility or provider responsible for the individual's commitment; and
(ii) whenever the individual fails to attend a scheduled outpatient appointment or fails to comply with a condition of the outpatient commitment.
(b) If the court receives notice of a transfer under section 4(e) of

this chapter, the court may conduct a review to determine the validity of the transfer.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.11; P.L.6-1995, SEC.28; P.L.121-1996, SEC.1.

IC 12-26-14-6
Order to enter therapy; review of order and release from program; intervals and conditions
Sec. 6. If an individual is ordered to enter a therapy program under section 1 of this chapter, the individual is entitled to review of the order and release from the program at the same intervals and under the same conditions as an individual committed under:
(1) IC 12-26-6 if the therapy order is issued under that chapter; or
(2) IC 12-26-7 if the therapy order is issued under that chapter.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-7
Committed individuals; placement on outpatient status for remainder of commitment period
Sec. 7. If an individual:
(1) has been committed under IC 12-26-6 or IC 12-26-7;
(2) is likely to benefit from a therapy program designed to decrease the individual's dangerousness or grave disability;
(3) is not likely to be either dangerous or gravely disabled if the individual continues to follow the therapy program; and
(4) is recommended for an outpatient therapy program by the individual's attending or examining physician;
the superintendent of the facility in which the individual is committed or the court at the time of commitment may place the individual on outpatient status for the remainder of the individual's commitment period, subject to the conditions of outpatient therapy programs under section 8 of this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.12.

IC 12-26-14-8
Committed individual placed on outpatient status; compliance with program
Sec. 8. An individual placed on outpatient status under section 7 of this chapter may be required to do the following:
(1) Follow the therapy program designed by the facility in which the individual has been placed.
(2) Attend any medical or psychiatric appointments made for the individual with respect to the individual's psychiatric condition.
(3) Reside at a place designated by the superintendent.
As added by P.L.2-1992, SEC.20.

IC 12-26-14-9
Failure to comply with program; return to facility or transfer to

sub-acute stabilization program
Sec. 9. If the individual's attending or examining physician determines that the individual has failed to comply with the requirements under section 8 of this chapter and is likely to be dangerous or gravely disabled, the individual:
(1) may, in accordance with IC 12-24-8, be returned to the facility to which the individual is committed under this article as an inpatient; or
(2) may be transferred to a short term sub-acute stabilization treatment program under this chapter.
As added by P.L.2-1992, SEC.20. Amended by P.L.62-1993, SEC.13.

IC 12-26-14-10
Return to facility; hearing; hearing officer; appeal to committing court
Sec. 10. (a) After an individual has been returned to the facility to which the individual is committed under this article, the director shall conduct a hearing under IC 4-21.5-3 to determine whether:
(1) the individual has failed to comply with the requirements described in section 8 of this chapter;
(2) the individual is in need of inpatient treatment; and
(3) the individual's outpatient status should be revoked.
(b) A hearing required by subsection (a) may be conducted by a hearing officer appointed by the director.
(c) An individual may appeal under IC 4-21.5-5 a determination of the hearing officer by filing a petition with the court that committed the individual under IC 12-26-6 or IC 12-26-7.
As added by P.L.2-1992, SEC.20.



CHAPTER 15. REVIEW OF COMMITMENT

IC 12-26-15-1
Annual review; contents; filing with court; notice; report on individual committed after verdict of not responsible by reason of insanity
Sec. 1. (a) At least annually, and more often if directed by the court, the superintendent of the facility or the attending physician including the superintendent or attending physician of an outpatient therapy program, shall file with the court a review of the individual's care and treatment. The review must contain a statement of the following:
(1) The mental condition of the individual.
(2) Whether the individual is dangerous or gravely disabled.
(3) Whether the individual:
(A) needs to remain in the facility; or
(B) may be cared for under a guardianship.
(b) If the court has entered an order under IC 12-26-12-1, the superintendent or the attending physician shall give notice of the review to the petitioner in the individual's commitment proceeding and other persons that were designated by the court under IC 12-26-12-1 or as provided in this section.
(c) If an individual has been committed under IC 35-36-2-4, the superintendent of the facility or the attending physician shall:
(1) file with the court the report described in subsection (a) every six (6) months, or more often if directed by the court; and
(2) notify the court, the petitioner, and any other person or persons designated by the court under this section:
(A) at least ten (10) days before, or as soon as practicable in case of an emergency, when:
(i) the committed individual is allowed outside the facility or the grounds of the facility not under custodial supervision;
(ii) the committed individual is transferred to another facility and the location of that facility; or
(iii) the committed individual is discharged or the individual's commitment is otherwise terminated; and
(B) as soon as practicable if the committed individual escapes.
(d) The court may designate as a person or persons to receive the notices provided in this section a person or persons who suffered harm as the result of a crime for which the committed individual was on trial.
(e) The court may designate as a person or persons to receive the notices provided in this section:
(1) an individual or individuals described in subsection (d); or
(2) a designated representative if the person or persons described in subsection (d) are incompetent, deceased, less than eighteen (18) years of age, or otherwise incapable of receiving

or understanding a notice provided for in this section.
(f) A commitment order issued by a court under IC 35-36-2-4 and this article must include the following:
(1) The mailing address, electronic mail address, facsimile number, and telephone number of the following:
(A) The petitioner who filed the petition under IC 35-36-2-4.
(B) Any other person designated by the court.
(2) The notice requirements set forth in this section.
As added by P.L.2-1992, SEC.20. Amended by P.L.40-1994, SEC.61; P.L.77-2004, SEC.2.

IC 12-26-15-2
Receipt by court of review; options; appointment of guardian
Sec. 2. (a) Upon receipt of the report required by section 1 of this chapter, the court shall do one (1) of the following:
(1) Order the individual's continued custody, care, and treatment in the appropriate facility or therapy program.
(2) Terminate the commitment or release the individual from the therapy program.
(3) Conduct a hearing under IC 12-26-12.
(b) The court may, in order to make provision for the individual's continued care, appoint a guardian for the individual.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-3
Requesting hearing for review or dismissal of commitment or order; frequency of commitment reviews; hearing date
Sec. 3. (a) Upon receiving a copy of the court order, the individual or the individual's representative may request a hearing for review or dismissal of the commitment or order concerning the therapy program. The right to review of the regular commitment or therapy order is limited to one (1) review each year, unless the court determines that there is good cause for an additional review.
(b) When a hearing request is received, the court shall set a hearing date and provide at least five (5) days notice to all of the following:
(1) The individual.
(2) The individual's counsel.
(3) Other interested parties.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-4
Rights of committed individual; hearing procedures
Sec. 4. (a) The rights of a committed individual are the same as those provided in IC 12-26-6.
(b) Hearing procedures for a hearing under this chapter are the same as those provided in IC 12-26-6.
As added by P.L.2-1992, SEC.20.

IC 12-26-15-5 Discharge before end of commitment period or court ordered therapy program period; notice to court of discharge or release from therapy program
Sec. 5. (a) Unless the court has entered an order under IC 12-26-12, the individual may be discharged before the end of the commitment period or court ordered therapy program period if either of the following apply:
(1) The superintendent or the attending physician determines that the individual is not mentally ill and either dangerous or gravely disabled.
(2) The superintendent determines, with the written consent of the attending physician, that the individual will enter a facility that provides more appropriate care and treatment immediately following the individual's discharge.
(b) If an individual is discharged or released from a therapy program under this section, the superintendent or the attending physician shall notify the court. The court shall enter an order terminating the commitment or releasing the individual from the therapy program.
As added by P.L.2-1992, SEC.20.



CHAPTER 16. GUARDIANSHIPS

IC 12-26-16-1
Request by subject individual or other interested party; establishing guardianship instead of making commitment
Sec. 1. At the request of the individual who is the subject of a proceeding under this article or another interested party, the court may establish a guardianship for the individual or the individual's property instead of making or continuing a regular commitment to a facility under IC 12-26-7 or at any other time.
As added by P.L.2-1992, SEC.20.

IC 12-26-16-2
Application of law governing guardianships
Sec. 2. A guardianship established under section 1 of this chapter shall be established under the applicable Indiana law governing guardianships.
As added by P.L.2-1992, SEC.20.






ARTICLE 27. RIGHTS OF INDIVIDUALS BEING TREATED FOR MENTAL ILLNESS OR DEVELOPMENTAL DISABILITIES

CHAPTER 1. APPLICATION

IC 12-27-1-1
Patients receiving service or training from services providers
Sec. 1. This article applies to a patient receiving mental health services or developmental training in or from a service provider.
As added by P.L.2-1992, SEC.21.

IC 12-27-1-2
Individuals receiving services or training under department of correction
Sec. 2. This article does not apply to an individual receiving mental health services or developmental training under the department of correction.
As added by P.L.2-1992, SEC.21.

IC 12-27-1-3
Private practitioners or other persons; election to be subject to article
Sec. 3. A private practitioner or other person not covered by this article may elect to be subject to this article by notifying the director of the appropriate division in writing of the election.
As added by P.L.2-1992, SEC.21.

IC 12-27-1-4
Rules
Sec. 4. Each division shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.2-1992, SEC.21.



CHAPTER 2. RIGHTS OF PATIENTS

IC 12-27-2-1
Professional and appropriate services or training; humane care; religious practice; consultation with legal counsel and private practitioners
Sec. 1. Subject to section 2 of this chapter, a patient is entitled to all of the following:
(1) Mental health services or developmental training:
(A) in accordance with standards of professional practice;
(B) appropriate to the patient's needs; and
(C) designed to afford a reasonable opportunity to improve the patient's condition.
(2) Humane care and protection from harm.
(3) The right to practice the patient's religion.
(4) Contact and consultation with legal counsel and private practitioners of the patient's choice at the patient's expense.
As added by P.L.2-1992, SEC.21.

IC 12-27-2-2
Limitations; no known effective treatment or training; services or training not likely to produce significant improvement
Sec. 2. (a) The rights set forth in section 1 of this chapter are subject to the limitation that there may be certain conditions for which there is no known effective treatment or developmental training.
(b) A service provider is not required to afford mental health services or developmental training where treatment would not be likely to produce a significant improvement.
As added by P.L.2-1992, SEC.21.

IC 12-27-2-3
Exercise of constitutional, statutory, and civil rights; rights denied or limited by adjudication or finding of mental incompetency; voidable acts not validated
Sec. 3. (a) A patient is entitled to exercise the patient's constitutional, statutory, and civil rights except for those rights that have been denied or limited by an adjudication or finding of mental incompetency in a guardianship or other civil proceeding.
(b) This section does not validate the otherwise voidable act of an individual who was:
(1) mentally incompetent at the time of the act; and
(2) not judicially declared to be mentally incompetent.
As added by P.L.2-1992, SEC.21.



CHAPTER 3. CONDITIONAL RIGHTS OF PATIENTS IN RESIDENTIAL SETTINGS

IC 12-27-3-1
Reasonable means of communication defined
Sec. 1. As used in this chapter, "reasonable means of communication" includes the following rights:
(1) To be visited at reasonable times.
(2) To send and receive sealed mail.
(3) To have access to a reasonable amount of letter writing materials and postage.
(4) To place and receive telephone calls at the patient's own expense.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-2
Rights additional to those recognized in IC 12-27-2
Sec. 2. The rights described in this chapter are in addition to the rights recognized in IC 12-27-2.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-3
Conditional rights
Sec. 3. Subject to section 4 of this chapter, a patient receiving services or training in a residential setting is conditionally entitled to do all of the following:
(1) Wear the individual's own clothes.
(2) Keep and use personal possessions.
(3) Keep and spend a reasonable amount of the individual's own money.
(4) Have access to individual storage space for private use.
(5) Maintain reasonable means of communication with persons outside the facility.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-4
Denial or limitation of rights
Sec. 4. The conditional rights recognized in this chapter may be denied or limited as follows:
(1) In the circumstances and according to the procedures established by rules of the appropriate division.
(2) Because of inconsistency with the design of a treatment or habilitation program if the program design has been approved by the division.
(3) On an individual basis, only for good cause as set forth in the individual treatment record and approved by the person primarily responsible for the patient's care and treatment.
As added by P.L.2-1992, SEC.21.

IC 12-27-3-5 Notice of denial or limitation of rights
Sec. 5. The service provider shall give notice of denial or limitation of rights under section 4 of this chapter to the following:
(1) The patient.
(2) The guardian or appointed advocate of the patient.
As added by P.L.2-1992, SEC.21.



CHAPTER 4. SECLUSION AND RESTRAINT OF PATIENTS

IC 12-27-4-1
Cases in which seclusion or restraint may be used
Sec. 1. A service provider may use seclusion or restraint of a patient only in the following cases:
(1) When necessary to prevent danger of abuse or injury to the patient or others.
(2) As a measure of therapeutic treatment.
As added by P.L.2-1992, SEC.21.

IC 12-27-4-2
Recording instances of and reasons for use of seclusion or restraint
Sec. 2. A service provider shall record all instances of restraint or seclusion and detailed reasons for the restraint or seclusion in the patient's habilitation or treatment record.
As added by P.L.2-1992, SEC.21.

IC 12-27-4-3
Observation of restrained or secluded patient; recording
Sec. 3. A service provider shall do the following:
(1) Frequently observe a patient who is restrained or secluded.
(2) Enter written notification of the observation in the patient's treatment or habilitation record.
As added by P.L.2-1992, SEC.21.



CHAPTER 5. REFUSAL OF TREATMENT

IC 12-27-5-1
Voluntary patients; rights to refuse treatment
Sec. 1. An adult voluntary patient who is not adjudicated mentally incompetent may refuse to submit to treatment or a habilitation program.
As added by P.L.2-1992, SEC.21.

IC 12-27-5-2
Involuntary patients; petitioning committing court or hearing officer
Sec. 2. (a) An involuntary patient who wants to refuse to submit to treatment or a habilitation program may petition the committing court or hearing officer for consideration of the treatment or program.
(b) In the absence of a petition made under subsection (a), the service provider may proceed with the proposed treatment or habilitation program.
As added by P.L.2-1992, SEC.21.



CHAPTER 6. INFORMATION CONCERNING RIGHTS OF PATIENTS

IC 12-27-6-1
Patient access to information respecting patient rights
Sec. 1. The administrative head of a facility subject to this article shall ensure that each patient in the service provider's care has access to the information contained in this article respecting the patient's rights.
As added by P.L.2-1992, SEC.21.

IC 12-27-6-2
Information required to be given patients
Sec. 2. A service provider shall inform all patients of the following:
(1) The nature of the treatment or habilitation program proposed.
(2) The known effects of receiving and of not receiving the treatment or habilitation.
(3) Alternative treatments or habilitation programs, if any.
As added by P.L.2-1992, SEC.21.

IC 12-27-6-3
Adult voluntary patients; right to refuse treatment or habilitation; involuntary patients; right to petition for consideration
Sec. 3. (a) A service provider shall inform all adult voluntary patients who are not adjudicated mentally incompetent of the right to refuse to submit to treatment or a habilitation program.
(b) A service provider shall inform all involuntary patients, verbally and in writing, of the right to petition the committing court or hearing officer for consideration of the treatment or program.
As added by P.L.2-1992, SEC.21. Amended by P.L.121-1996, SEC.2.



CHAPTER 7. WAIVER OF RIGHTS

IC 12-27-7-1
Voluntary and knowing waiver
Sec. 1. A patient may waive any of the rights enumerated in this article if the waiver is given voluntarily and knowingly.
As added by P.L.2-1992, SEC.21.

IC 12-27-7-2
Admission to program; waiver not condition
Sec. 2. A waiver made under section 1 of this chapter may be withdrawn at any time.
As added by P.L.2-1992, SEC.21.

IC 12-27-7-3
Withdrawal of waiver
Sec. 3. Admission to a treatment or habilitation program may not be conditioned upon the giving of a waiver under section 1 of this chapter.
As added by P.L.2-1992, SEC.21.



CHAPTER 8. REMEDIES

IC 12-27-8-1
Remedy for violations
Sec. 1. A violation of rights recognized by this article may be remedied under this chapter.
As added by P.L.2-1992, SEC.21.

IC 12-27-8-2
Action; court having jurisdiction; money damages for willful or wanton violations
Sec. 2. (a) An individual whose rights were violated or a person authorized by statute to act on the individual's behalf may bring an action.
(b) An action under this section shall be brought in a court that has jurisdiction.
(c) In an action under this section, money damages may be awarded only for willful or wanton violation of the rights recognized by this article.
As added by P.L.2-1992, SEC.21.

IC 12-27-8-3
Administrative remedies
Sec. 3. A violation of rights recognized by this article may be remedied by an appropriate administrative action, including the following:
(1) Disciplinary action against an employee.
(2) Withdrawal of certification, license, or funding of a service provider.
As added by P.L.2-1992, SEC.21.



CHAPTER 9. MENTAL HEALTH OMBUDSMAN PROGRAM

IC 12-27-9-1 Repealed
(Repealed by P.L.100-1998, SEC.1.)






ARTICLE 28. MISCELLANEOUS PROVISIONS CONCERNING MENTAL ILLNESS AND DEVELOPMENTAL DISABILITIES

CHAPTER 1. INDIANA PROTECTION AND ADVOCACY SERVICE COMMISSION

IC 12-28-1-1
Policy; purpose; liberal construction
Sec. 1. (a) It is the policy of the state that every developmentally disabled individual, mentally ill individual, and individual seeking or receiving vocational rehabilitation services has the same right to legal and other professional and lay representational services to promote, protect, and advocate the individual's interests as any other individual.
(b) It is the intent of this chapter to secure to the state, the state's local units of government, and Indiana citizens maximum benefits under the Developmentally Disabled Assistance and Bill of Rights Act (P.L.94-103), and to this end this chapter should be liberally construed.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-2
Advocacy defined
Sec. 2. As used in this chapter, "advocacy" means speaking for, pleading for, supporting, advising, espousing the rights of, or interceding on behalf of individuals with developmental disabilities, mentally ill individuals, or individuals seeking or receiving vocational rehabilitation services before public or private agencies, organizations, institutions, or individuals serving developmentally disabled individuals or mentally ill individuals or providing vocational rehabilitation services.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-3
Commission defined
Sec. 3. As used in this chapter, "commission" refers to the Indiana protection and advocacy services commission established by this chapter.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-4
Services defined
Sec. 4. As used in this chapter, "services" refers to Indiana protection and advocacy services.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-5 Vocational rehabilitation services defined
Sec. 5. As used in this chapter, "vocational rehabilitation services" refers to services available under the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.).
As added by P.L.2-1992, SEC.22.

IC 12-28-1-6
Establishment of commission; membership; eligibility; advisory members
Sec. 6. (a) The Indiana protection and advocacy services commission is established. The commission is composed of thirteen (13) members who represent or who are knowledgeable about the needs of individuals served by the commission, including mental retardation, cerebral palsy, epilepsy, autism, and mental illness to be appointed as follows:
(1) Four (4) members to be appointed by the governor.
(2) Nine (9) members to be appointed by a majority vote of commission members.
(b) An official or employee of a branch of state government that delivers services to the individuals who are developmentally disabled, mentally ill, or seeking or receiving vocational rehabilitation services is not eligible for membership on the commission.
(c) One (1) member of the senate appointed by the president pro tempore of the senate and one (1) member of the house of representatives appointed by the speaker of the house of representatives serve in an advisory nonvoting capacity to the commission.
As added by P.L.2-1992, SEC.22. Amended by P.L.140-1993, SEC.3.

IC 12-28-1-7
Term of office; consecutive terms
Sec. 7. (a) The term of office of a member of the commission is three (3) years.
(b) A member may not serve more than five (5) consecutive terms.
As added by P.L.2-1992, SEC.22. Amended by P.L.23-1998, SEC.1; P.L.46-2003, SEC.1.

IC 12-28-1-8
Vacancies
Sec. 8. A vacancy on the commission must be filled by appointment not later than sixty (60) days after the vacancy occurs. A member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed shall be appointed only for the remainder of the term.
As added by P.L.2-1992, SEC.22. Amended by P.L.140-1993, SEC.4.

IC 12-28-1-9
Per diem; travel expenses
Sec. 9. The commission members are entitled to per diem and

travel expenses for attending the meetings of the commission as provided for state employees under IC 4-10-11-2.1.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-10
Executive director
Sec. 10. The commission shall establish Indiana protection and advocacy services and appoint an individual to be executive director of the services. The executive director serves at the pleasure of the commission and shall devote the director's time exclusively to the performance of the duties of the office.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-11
Purpose of commission
Sec. 11. The primary purpose of the commission is to assure adequate legal and advocacy services for the:
(1) promotion;
(2) protection; and
(3) advocacy;
of the rights and interests of developmentally disabled individuals, mentally ill individuals, and individuals who are seeking or receiving vocational rehabilitation services throughout Indiana.
As added by P.L.2-1992, SEC.22.

IC 12-28-1-12
Powers, duties, and functions of commission
Sec. 12. Notwithstanding IC 4-6-2, the commission has the following powers, duties, and functions:
(1) Establish and maintain all necessary offices.
(2) Subject to IC 4-15-2:
(A) appoint;
(B) fix the compensation for; and
(C) prescribe the duties of;
the attorneys, other employees, and agents the commission considers necessary.
(3) Provide legal and other advocacy services throughout Indiana to individuals or organizations on matters related to the protection of the legal and human rights of developmentally disabled individuals, mentally ill individuals, and individuals who are seeking or receiving vocational rehabilitation services.
(4) Enter into contractual relationships and sue and be sued in the name of the services.
(5) Apply for, solicit, and accept contributions or grants of money, property, or services made by gift, devise, bequest, grant, or other means from any source that the commission considers best to assist the services in performing its purpose.
(6) Provide information and referral services.
(7) Adopt rules under IC 4-22-2 to do the following:
(A) Establish and operate local protection and advocacy

service units.
(B) Operate the service.
(C) Perform the commission's duties.
(8) Ensure full participation in the electoral process in individuals with disabilities, including registering to vote, casting a vote, and accessing polling places, in accordance with 42 U.S.C. 15461 through 15462.
As added by P.L.2-1992, SEC.22. Amended by P.L.209-2003, SEC.201.

IC 12-28-1-13
Eligibility for services
Sec. 13. A mentally ill individual is eligible for services under this chapter if the individual:
(1) has a significant mental illness or emotional impairment, as determined by a mental health professional qualified under Indiana statutes and rules; and
(2) is:
(A) an inpatient or a resident in a facility rendering care or treatment even if the location of the inpatient or resident is unknown;
(B) in the process of being admitted to a facility rendering care or treatment, including an individual being transported to the facility; or
(C) involuntarily confined in a municipal detention facility for reasons other than serving a sentence resulting from conviction for a crime.
As added by P.L.2-1992, SEC.22.



CHAPTER 2. INTERSTATE COMPACT ON MENTAL HEALTH

IC 12-28-2-1
Enactment and text of compact
Sec. 1. The Interstate Compact on Mental Health is hereby enacted into law and entered into by this state with all other states legally joining therein in the form substantially as follows:
INTERSTATE COMPACT ON MENTAL HEALTH



CHAPTER 3. UNIFORM ACT FOR THE EXTRADITION OF PERSONS OF UNSOUND MIND

IC 12-28-3-1
Flight and fled defined
Sec. 1. As used in this chapter, "flight" and "fled" mean:
(1) any voluntary or involuntary departure from the jurisdiction of the court where the proceedings mentioned in this chapter may have been instituted and are still pending, with the effect of avoiding, impeding, or delaying the action of the court in which the proceedings may have been instituted or may be pending; or
(2) any departure from the state where the individual demanded then was under the detention by law as an individual of unsound mind and subject to detention.
As added by P.L.2-1992, SEC.22.



CHAPTER 4. RESIDENTIAL FACILITIES FOR DEVELOPMENTALLY DISABLED INDIVIDUALS AND MENTALLY ILL INDIVIDUALS

IC 12-28-4-1
Application of chapter
Sec. 1. This chapter applies to residential facilities for both developmentally disabled individuals and mentally ill individuals.
As added by P.L.2-1992, SEC.22.



CHAPTER 5. COMMUNITY RESIDENTIAL FACILITIES COUNCIL

IC 12-28-5-1
Council defined
Sec. 1. As used in this chapter, "council" refers to the community residential facilities council established by this chapter.
As added by P.L.2-1992, SEC.22.






ARTICLE 29. FINANCING LOCAL PROGRAMS

CHAPTER 1. COMMUNITY CENTERS; GENERAL PROVISIONS

IC 12-29-1-1
County financial assistance; purposes; appropriation; authorization
Sec. 1. (a) The county executive of a county may authorize the furnishing of financial assistance to a community mental retardation and other developmental disabilities center that is located or will be located in the county.
(b) Assistance authorized under this section shall be used for the following purposes:
(1) Constructing a center.
(2) Operating a center.
(c) Upon request of the county executive, the county fiscal body may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in subsection (b). The appropriation may not exceed the amount that could be collected from an annual tax levy of not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.149; P.L.78-2004, SEC.10.

IC 12-29-1-2
Center providing services to at least two counties; appropriation; authorization
Sec. 2. (a) If a community mental retardation and other developmental disabilities center is organized to provide services to at least two (2) counties, the county executive of each county may authorize the furnishing of financial assistance for the purposes described in section 1(b) of this chapter.
(b) Upon the request of the county executive of the county, the county fiscal body of each county may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in section 1(b) of this chapter. The appropriation of each county may not exceed the amount that could be collected from an annual tax levy of three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.150; P.L.78-2004, SEC.11.

IC 12-29-1-3
Furnishing of a share of financial assistance by each county receiving services from a center; conditions; appropriation; authorization      Sec. 3. (a) The county executive of each county whose residents may receive services from a community mental retardation and other developmental disabilities center may authorize the furnishing of a share of financial assistance for the purposes described in section 1(b) of this chapter if the following conditions are met:
(1) The facilities for the center are located in a state adjacent to Indiana.
(2) The center is organized to provide services to Indiana residents.
(b) Upon the request of the county executive of a county, the county fiscal body of the county may appropriate annually from the county's general fund the money to provide financial assistance for the purposes described in section 1(b) of this chapter. The appropriations of the county may not exceed the amount that could be collected from an annual tax levy of three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property within the county.
As added by P.L.2-1992, SEC.23. Amended by P.L.6-1997, SEC.151; P.L.78-2004, SEC.12.

IC 12-29-1-4
County bonds; issuance for constructing, equipping, or improving center buildings; payment of proportionate cost of project
Sec. 4. (a) Bonds of a county may be issued for the construction and equipment or the improvement of a building to house a community mental retardation and other developmental disabilities center.
(b) If services are provided to at least two (2) counties:
(1) bonds of the counties involved may be issued to pay the proportionate cost of the project in the proportion determined and agreed upon by the fiscal bodies of the counties involved; or
(2) bonds of one (1) county may be issued and the remaining counties may annually appropriate to the county issuing the bonds amounts to be applied to the payment of the bonds and interest on the bonds in the proportion agreed upon by the county fiscal bodies of the counties involved.
As added by P.L.2-1992, SEC.23. Amended by P.L.78-2004, SEC.13.

IC 12-29-1-5
County bonds; issuance; application of all Indiana statutes
Sec. 5. All general Indiana statutes relating to the following apply to the issuance of county bonds under this chapter:
(1) The filing of a petition requesting the issuance of bonds.
(2) The giving of notice of the following:
(A) The filing of the petition requesting the issuance of the bonds.
(B) The determination to issue bonds.
(C) A hearing on the appropriation of the proceeds of the bonds.         (3) The right of taxpayers to appear and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local government finance.
(5) The right of taxpayers to remonstrate against the issuance of bonds.
As added by P.L.2-1992, SEC.23. Amended by P.L.90-2002, SEC.365.

IC 12-29-1-6
Center building the property of county or counties issuing bonds; tax limitations in IC 12-29-1-1 and IC 12-29-1-2 not applicable
Sec. 6. If bonds are issued under this chapter:
(1) the building that is constructed, equipped, or improved with proceeds of the bonds is:
(A) the property of the county issuing the bonds; or
(B) the joint property of the counties involved if the bonds are issued by at least two (2) counties; and
(2) the tax limitations in sections 1 and 2 of this chapter do not apply to the levy of taxes to pay the bonds and the interest on the bonds.
As added by P.L.2-1992, SEC.23.

IC 12-29-1-7
Certification by county auditor of amounts of money to be paid to centers; payments; requisites; certification by county that payment represents expenditures eligible for financial participation
Sec. 7. (a) On the first Monday in October, the county auditor shall certify to:
(1) the division of disability and rehabilitative services, for a community mental retardation and other developmental disabilities center; and
(2) the president of the board of directors of each center;
the amount of money that will be provided to the center under this chapter.
(b) The county payment to the center shall be paid by the county treasurer to the treasurer of each center's board of directors in the following manner:
(1) One-half (1/2) of the county payment to the center shall be made on the second Monday in July.
(2) One-half (1/2) of the county payment to the center shall be made on the second Monday in December.
(c) Payments by the county fiscal body are in place of grants from agencies supported within the county solely by county tax money.
As added by P.L.2-1992, SEC.23. Amended by P.L.4-1993, SEC.218; P.L.5-1993, SEC.231; P.L.126-1998, SEC.20; P.L.113-2000, SEC.20; P.L.215-2001, SEC.78; P.L.78-2004, SEC.14; P.L.141-2006, SEC.78.



CHAPTER 2. COMMUNITY MENTAL HEALTH CENTERS

IC 12-29-2-1
Application of chapter
Sec. 1. This chapter applies only to the funding of a program of services for the mentally ill that is designated as a community mental health center by the division of mental health and addiction in the division's approval of the program.
As added by P.L.2-1992, SEC.23. Amended by P.L.215-2001, SEC.79.



CHAPTER 3. COMMUNITY MENTAL RETARDATION AND OTHER DEVELOPMENTAL DISABILITIES CENTERS

IC 12-29-3-1 Repealed
(Repealed by P.L.24-1997, SEC.66.)






ARTICLE 30. COUNTY HOMES AND OTHER COUNTY FACILITIES

CHAPTER 1. GENERAL PROVISIONS CONCERNING COUNTY HOMES

IC 12-30-1-1
County board of commissioners; powers and duties
Sec. 1. The board of commissioners of a county may do the following:
(1) Purchase a tract of real property in the name of the county.
(2) Build, establish, and organize a county home for the indigent on the tract of real property.
(3) Employ a humane and responsible individual who resides in the county, upon the terms and under the restrictions the board of commissioners considers most advantageous to the interests of the county, to take charge of the county home as superintendent.
As added by P.L.2-1992, SEC.24.

IC 12-30-1-2
Name of home
Sec. 2. A county home shall be called the "________ County Home". However, the board of commissioners may adopt another name for the county home.
As added by P.L.2-1992, SEC.24.

IC 12-30-1-3
Joint action of boards of commissioners; powers
Sec. 3. The boards of commissioners of at least two (2) counties may, by joint action, do the following:
(1) Purchase a tract of real property.
(2) Erect, organize, and operate a county home for the indigent of the counties on the real property.
(3) Continue the joint ownership and operation of the county home as the boards of commissioners desire.
(4) Do other things proper and necessary for the relief and comfort of the indigent within the counties forming the joint ownership that an individual county may do under this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-1-4
Property tax; assessment; limitation
Sec. 4. To raise the amount necessary for the purchase of real property and the erection and furnishing of the buildings for county homes under this chapter, the board of commissioners of a county may assess a tax on property liable to be assessed for raising a county revenue. The assessment may not increase the rates at which the property is assessed by the laws existing when the tax is assessed by

more than twenty-five percent (25%).
As added by P.L.2-1992, SEC.24.

IC 12-30-1-5
Removal to home of permanent charges to county; employment and support; removal of permanent charges to townships
Sec. 5. (a) A board of commissioners that has established a county home under this chapter:
(1) shall order that all indigent individuals who have become permanent charges on the county be removed to the county home; and
(2) may take the measures for the employment and support of the indigent as the board of commissioners considers advisable.
(b) After a county home is established and an order is issued under subsection (a), the township trustees as administrators of township assistance shall, as indigent individuals become permanent charges to their respective townships, have those individuals removed to the county home.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.154.

IC 12-30-1-6
Discontinuance; sale or lease; contracts with other counties or institutions to provide care to indigent individuals
Sec. 6. (a) A county home provided by a board of commissioners for the indigent may be discontinued in whole or in part by the board of commissioners, subject to the approval of the county fiscal body. The real and personal property that relates to a discontinued county home and that belongs to the county may be:
(1) sold, leased, or otherwise disposed of, in whole or in part, as real property of the county is sold; or
(2) applied in the manner that is best for the interest of the county and approved by the county fiscal body.
(b) If the county home of a county is discontinued under this section, the board of commissioners of the county may contract with the board of commissioners of the nearest other county that has available accommodations for the maintenance and care of the indigent individuals of the county in the county home of the other county.
(c) A board of commissioners that discontinues a county home under this section may contract with:
(1) a person or corporation that maintains within the county an institution for the care of indigent individuals; or
(2) another agency or private institution located in Indiana that has appropriate facilities and is willing to accept and provide care and maintenance for indigent individuals;
for the maintenance and care of the indigent of the county. The contract may include reasonable terms and conditions that are agreed upon by the board of commissioners and approved by the county fiscal body. As added by P.L.2-1992, SEC.24.



CHAPTER 2. MANAGEMENT AND STAFFING OF COUNTY HOMES

IC 12-30-2-1
Superintendent; term of office; removal
Sec. 1. The board of commissioners of each county shall appoint a superintendent of the county home. The superintendent serves for four (4) years from March 1, unless removed for cause under section 5 of this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-2
Superintendent; qualifications
Sec. 2. In appointing a superintendent of the county home, the commissioners shall select a reputable citizen of good moral character, kind and humane disposition, and good executive ability, who has had a good education. No consideration other than character, competence, and fitness may be allowed to actuate the commissioners in selecting, continuing, or discharging a superintendent or other officer.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-3
Superintendent; nepotism
Sec. 3. A relative of a member of the board of commissioners may not be appointed superintendent or employed in any capacity. A relative of the superintendent, except the spouse as assistant, may not be employed in any capacity with the home except by the consent of the board of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-4
Superintendent; bond
Sec. 4. Each superintendent of a county home established and operated under this chapter may, in the manner prescribed by IC 5-4-1, be required to give bond, conditioned upon the faithful discharge of the superintendent's duty.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-5
Superintendent; removal for cause; record; appeal
Sec. 5. The board of commissioners of a county may remove the superintendent of the county home from office at any time, but only for cause, which must be entered in the record book of the board of commissioners. A superintendent removed from office under this section may appeal the removal action to the circuit court of the county within ten (10) days in the same manner as other appeals are taken from actions of the board of commissioners.
As added by P.L.2-1992, SEC.24.
IC 12-30-2-6
Superintendent; salary; quarters and board
Sec. 6. Each superintendent appointed under this chapter is entitled to an annual salary, in addition to quarters and board for the superintendent and family in the county home, in an amount fixed by the board of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-7
Management rules; employees; number and compensation
Sec. 7. The board of commissioners of each county shall prescribe rules necessary for the management of the county home. With the advice and assistance of the superintendent of the county home, the board of commissioners shall regulate the number and fix the compensation of the assistants, nurses, attendants, farmers, seamstresses, laborers, and other employees needed for the care and control of the home.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-8
Inspections; report
Sec. 8. (a) The board of commissioners shall, as a board, visit and inspect the county home at least one (1) time in every three (3) months and enter a report of the board of commissioners' inspection, stating needs and conditions of the institution in the records of the board of commissioners. The report shall be signed by each member of the board of commissioners.
(b) The members of a board of commissioners that has established a county home under this chapter shall, in person, annually inspect the county home with regard to the fitness of the county home in all respects for the object for which the county home was established.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-9
Employees; appointment; removal; qualifications
Sec. 9. (a) The superintendent of a county home shall appoint the assistants, nurses, farmers, laborers, and other employees needed for the work of the home.
(b) The superintendent may at any time remove and dismiss an officer or employee appointed by the superintendent. The superintendent shall report the removal in writing to the board of commissioners at the next regular meeting.
(c) The superintendent of a county home shall promptly remove an officer or employee who is guilty of drunkenness, profane or abusive language in the presence of the residents, cruelty to the residents, lewdness, or any other offense against Indiana law or against public decency.
(d) The superintendent may not consider political, family, or any other improper influence in appointing or dismissing a subordinate officer or an employee. Considerations of character, merit, and

competence are the only reasons for appointment or dismissal.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-10
Management of home; best interests of county; labor by residents; excuse from labor; dismissal for refusing labor
Sec. 10. (a) The superintendent of the county home shall manage the county home and its farm to the best interests of the county.
(b) The superintendent shall maintain order and discipline and shall assign a reasonable amount of labor to every resident who is able to perform labor. A resident may not be excused from labor except by the superintendent or by the county physician for cause. The excuse of a resident by the physician shall be for a definite time, except in the case of:
(1) residents at least seventy (70) years of age; or
(2) residents suffering from a physical or mental disability that makes the residents unfit for labor;
to whom a permanent excuse may be given by the physician.
(c) A resident who refuses to perform the task assigned by the superintendent may be dismissed from the county home by the superintendent and can only be readmitted within six (6) weeks after dismissal:
(1) with the consent of the superintendent; or
(2) upon an order that is issued by the township trustee as the administrator of township assistance and endorsed by the chairman of the board of commissioners.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.155.

IC 12-30-2-11
Rules prescribed by the board of commissioners; suggestions made by division; reports
Sec. 11. The superintendent of a county home shall carefully observe the rules prescribed by the board of commissioners and shall be guided by suggestions that are made by the division of family resources and the county office. The superintendent shall make reports to the board of commissioners when the board of commissioners orders and shall make reports to the division of family resources when directed by the division.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.225; P.L.5-1993, SEC.238; P.L.145-2006, SEC.127.

IC 12-30-2-12
Biannual report to board of commissioners; contents
Sec. 12. The superintendent shall make to the board of commissioners a detailed biannual report in writing of the following:
(1) The time and manner of the admission of each indigent individual.
(2) The health and fitness for labor of each resident.
(3) The value of the labor contributed by the residents of the

county home.
(4) The expense incurred in the operation of the county home.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-13
Excess produce; sales; proceeds; deposits; reports
Sec. 13. (a) If there is produce of the county farm that is not needed for the subsistence of the residents, the superintendent shall report that fact to the board of commissioners. The board of commissioners may order the superintendent to sell the surplus produce in the manner and at the time as to produce the best return of money to the county.
(b) The superintendent shall, after making a sale of surplus produce under this section, collect the money and deposit the money with the county treasurer, who shall give the superintendent a receipt for the amount. The superintendent shall immediately thereafter report the transaction to the county auditor, file with the auditor the treasurer's receipt for the money, and take a quietus from the auditor for the money.
(c) All transactions regarding the sale of surplus products from the county farm shall be reported by the superintendent to the board of commissioners in an open meeting. The following information about the transactions shall be entered upon the board of commissioners' record:
(1) The names of the purchasers.
(2) A description of the articles sold.
(3) The quantity of articles sold.
(4) The date of sale.
(5) The price received.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-14
Payment of officers and employees; materials and supplies; specific appropriations; void agreements
Sec. 14. (a) The authority of a county fiscal body under this chapter to pay officers and employees of county homes and to pay for materials and supplies for county homes is strictly limited to the extent of specific appropriations of money made in advance by the county fiscal body upon estimates furnished.
(b) An obligation or a liability may not be incurred by an officer on behalf of the county unless the obligation or liability is within the appropriation specifically made for the purpose.
(c) An undertaking or agreement contrary to this section is void, and no action may be maintained against the county based upon the undertaking or agreement.
As added by P.L.2-1992, SEC.24.

IC 12-30-2-15
Itemized statements of payments for medical services of county home residents      Sec. 15. (a) Beginning on July 1, 2004, before the last day of each month, the office of the secretary of family and social services, or the office's designee, shall submit to a county home an itemized statement of a payment for the medical services for a resident of the county home during the previous calendar month, if a resident has given written consent allowing the office to disclose the resident's payment for medical services information to the county home.
(b) The office of the secretary of family and social services, or the office's designee, shall include the following information in the itemized statement:
(1) The patient's name.
(2) The service code for the service provider.
(3) The amount requested by the provider.
(4) The amount paid by the office.
(c) Before July 1, 2004, the office of the secretary of family and social services, or the office's designee, shall maintain a county home's itemized statements so as to allow a county home access to the county home's statements through a secure connection over the Internet.
As added by P.L.246-2003, SEC.1.



CHAPTER 3. COUNTY HOMES IN CERTAIN COUNTIES

IC 12-30-3-1
Application of chapter
Sec. 1. This chapter applies to a county having a population of more than two hundred thirty-five thousand (235,000).
As added by P.L.2-1992, SEC.24.

IC 12-30-3-2
Establishment of homes
Sec. 2. (a) The board of commissioners may establish, construct, purchase, lease, convert, or accept and maintain a county home for the support and care of individuals within at least one (1) of the following categories:
(1) The aged.
(2) The blind.
(3) The destitute.
(4) The homeless.
(5) The infirm or chronically ill.
(6) Individuals who need nursing or convalescent care, but not hospitalization, within the available facilities of the county home.
(b) The board of commissioners may use or convert:
(1) the county infirmary;
(2) the county home;
(3) the county farm; or
(4) any other facilities belonging to or received by the county by donation, gift, devise, purchase, lease, or otherwise;
for the purposes set forth in subsection (a).
As added by P.L.2-1992, SEC.24.

IC 12-30-3-3
County home board; membership; qualifications; term of office; vacancies
Sec. 3. (a) A county home board is created in each county that maintains a county home under this chapter.
(b) The county home board consists of seven (7) members who must be residents of the county. The county home board shall be appointed by the board of commissioners, with consent of the county council. The members shall be appointed without regard to political affiliation, except that not more than four (4) members may belong to the same political party.
(c) Each member shall be appointed on the basis of the member's recognized interests in and demonstrated knowledge of the problems of the county home and the proper care and treatment of the county home's patients and residents.
(d) All appointments are for terms of four (4) years and begin on the January 1 immediately after the expiration of the previous term of appointment. A member serves until the member's successor has

been appointed and qualified.
(e) A vacancy occurring for any cause in the membership of the county home board shall be filled for the unexpired term by the board of commissioners. The board of commissioners shall make appointments promptly as far as feasible so that the full membership of the county home board shall be appointed and maintained.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-4
County home board; members; mileage payments; per diem
Sec. 4. (a) The members of the county home board serve without salary, but are entitled to receive for each mile actually and necessarily traveled:
(1) within the county in going to and from officially called meetings of the county home board; and
(2) within Indiana in going to and from meetings of the county home board officially called by the division of family resources;
an amount for mileage at a rate determined by the county fiscal body.
(b) A member not holding other lucrative elective or appointive office may receive a per diem allowance of not more than twenty-five dollars ($25) for attendance at any regularly called meeting of the county home board. Per diem allowances may not exceed twenty-five dollars ($25) to any one (1) member in a calendar month and may be paid only if the amount has been made available by appropriation.
As added by P.L.2-1992, SEC.24. Amended by P.L.10-1997, SEC.17; P.L.145-2006, SEC.128.

IC 12-30-3-5
County home board; meetings; quorum
Sec. 5. (a) The county home board shall hold one (1) regular meeting each month and the called meetings prescribed by the rules of the county home board. The regular meeting shall be held at the county home unless the county home board decides to hold the meeting elsewhere for some specific reason. The May meeting is the annual meeting.
(b) Four (4) members of the county home board constitute a quorum for the transaction of business. At the annual meeting, the county home board shall elect a president and a vice president for a term of one (1) year. The president and vice president serve until a successor is elected.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-6
County home board; official seal; minute book
Sec. 6. The county home board shall adopt and use an official seal for the authentication of the county home board's orders and records and shall cause the county home board's proceeding to be duly recorded in an official minute book maintained by the secretary of the county home board. As added by P.L.2-1992, SEC.24.

IC 12-30-3-7
County home superintendent; appointment; qualifications; removal
Sec. 7. (a) The county home board shall, with the advice and approval of the board of commissioners, appoint a county home superintendent.
(b) The county home superintendent shall be appointed solely on the basis of merit and fitness for the position and without regard to the appointee's political affiliation. The county home superintendent must:
(1) be a citizen of the United States;
(2) be of good executive ability;
(3) be qualified as an institutional administrative officer;
(4) be a reputable citizen of good moral character; and
(5) have had the proper experience and training to manage efficiently the county home and to supervise or provide necessary and proper care and treatment for the county home's patients and residents.
(c) The county home superintendent may be removed from office only for cause, on charges of inefficiency or another proper charge, after a hearing before the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-8
County home superintendent; duties; compensation; mileage payments; oath; bond
Sec. 8. (a) The county home superintendent:
(1) is the executive and administrative officer of the county home;
(2) serves as the secretary of the county home board but is not a voting member of the county home board; and
(3) shall perform all duties and functions of county home superintendent as provided by law under the direction and supervision of the county home board.
(b) A county home superintendent is entitled to compensation as fixed by the county home board within the lawfully established appropriations, which shall be paid monthly in the same manner as the compensation of the county officers as provided by law.
(c) In addition to the compensation referred to in subsection (b), the county home superintendent may receive for each mile actually and necessarily traveled an amount for mileage at a rate determined by the county fiscal body.
(d) Before entering upon the duties of the superintendent's office, the county home superintendent:
(1) shall take the oath of office required by law; and
(2) may, in the manner prescribed by IC 5-4-1, be required to execute a surety bond conditioned on the faithful performance of the superintendent's duties. As added by P.L.2-1992, SEC.24. Amended by P.L.10-1997, SEC.18.

IC 12-30-3-9
County home board; policies, rules, and regulations for government of home; discharge by county home superintendent of administrative duties
Sec. 9. (a) The county home board shall adopt all policies, rules, and regulations for the government of the county home.
(b) The county home superintendent shall discharge all administrative and executive duties and responsibilities of the county home, subject to the approval of the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-10
County home board; duties
Sec. 10. The county home board shall do the following:
(1) Fix the salaries of the officers and employees of the county home within the lawfully established appropriations.
(2) Supervise the maintenance, operation, and services of the county home.
(3) Supervise and safeguard the health, safety, welfare, and comfort of the patients and residents of the county home.
(4) Review and approve the annual budget of the county home for submission as provided by law.
(5) Adopt rules and regulations for admissions to the county home as provided by law, subject to the approval of the board of commissioners.
(6) Recommend to the board of commissioners necessary additions, repairs, and improvements to the buildings, grounds, and physical plant of the county home.
(7) Review quarterly and annual estimates and requests for food, supplies, and equipment for the county home.
(8) Plan for the requirements of the county home and interpret those requirements to the board of commissioners and the county council.
(9) Cooperate with the county hospital authorities and other public and private agencies and facilities of the county and state.
(10) Improve and extend the services and facilities of the county home as found necessary or desirable, especially nursing services for the aged, blind, infirm, and chronically ill, and those in need of nursing and convalescent care.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-11
County home board; development plan; cooperation with other agencies
Sec. 11. The county home board shall plan for the effective development of the county home for the public benefit and shall be empowered to cooperate with all agencies of government to

accomplish this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-12
County home board; inspection of facilities
Sec. 12. The county home board shall regularly inspect all facilities of the county home. In the inspections, the board shall examine the following:
(1) The sufficiency and performance of the personnel.
(2) The health, medical care, and nursing care of patients and residents.
(3) Drug handling.
(4) Mechanical restraint and seclusion.
(5) Food service and food sanitation.
(6) Water supply.
(7) Sanitation and sewage disposal.
(8) Physical plant and equipment.
(9) Safety standards.
(10) Community life and occupational therapy for patients and residents.
(11) Handling of mail and assistance warrants of patients and residents.
(12) Admission of patients and residents on a voluntary basis.
(13) Records and reports.
(14) Working and living arrangements for staff personnel.
(15) Other items the inspection of which is provided by law or determined to be necessary or advisable by the county home board.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-13
County home superintendent; assistants; appointment; qualifications; compensation; dismissal
Sec. 13. (a) The county home superintendent shall, with the approval of the county home board, appoint as many assistants as the superintendent and the county home board determine to be necessary to do the following:
(1) Administer the activities and services of the county home.
(2) Provide proper and adequate care for patients and residents.
(3) Perform all other duties required of the county.
(b) Assistants must be appointed under this section solely on the basis of qualification and training for the duties assigned and without regard to political affiliation.
(c) The county home superintendent shall, with the approval of the county home board, fix the compensation of the assistants appointed under this section within the lawfully established appropriations.
(d) Assistants appointed under this section may be dismissed only for cause by the county home superintendent with the approval of the county home board. An assistant dismissed under this subsection has

the right to a hearing before the county home board if requested within ten (10) days after the effective date of dismissal.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-14
Admission of patients and residents; recipients of old age assistance and blind assistance
Sec. 14. (a) Admission of all patients and residents to the county home must be on a voluntary basis and without regard to race, religion, color, sex, national origin, or ancestry.
(b) Recipients of old age assistance and blind assistance shall be admitted to the county home on the same basis and for the same charge as other patients and residents in the county home. There may be no discrimination in the care and treatment of patients and residents of the county home because of the source of the money for the support and care of the patients and residents.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-15
Hospitalization or medical care needed by patient or resident
Sec. 15. Whenever a patient or resident in the county home requires hospitalization, medical nursing, or other care beyond the facilities of the county home, arrangements shall be made promptly for furnishing that necessary care.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-16
Participation in work of farm or home; community life; special privileges; selfemployment
Sec. 16. (a) Participation by residents or patients in the work of the farm or home, other than care of person and simple duties such as care of bed and room, shall be on a voluntary basis.
(b) Effort shall be made to provide community life and opportunities for such activities, along the line of occupational therapy, under the direction of a physician, as are consistent with the mental and physical well-being of the residents or patients.
(c) Special privileges, duties, or responsibilities may not be extended to one (1) resident or patient unless made available to every resident or patient within the patient's own mental or physical limitations.
(d) Opportunity shall be developed for self employment and personal earnings in connection with hobbies and abilities within reasonable limits for the well-being of residents and patients.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-17
Counties not having consolidated cities; charges for care and maintenance of patients and residents
Sec. 17. (a) This section applies to a county that does not have a consolidated city.     (b) The amount to be charged for the care and maintenance of each patient or resident in the county home shall be fixed as provided by law and may not exceed the maximum amount established by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-18
Counties having consolidated cities; schedule of charges for care and maintenance of patients and residents
Sec. 18. (a) This section applies to a county having a consolidated city.
(b) The county home board shall fix a schedule of charges for the care and maintenance of patients or residents and the effective date of the schedule. A schedule of charges established under this section is not effective until after the charges have been approved by resolution of the city-county council. In establishing the schedule of charges, the county home board may fix different rates based on different types or classes of care. If the home is licensed under state or federal laws that authorize or fix different classes of care, those classifications authorized or fixed by law are a sufficient basis for classification in the schedule of charges. The schedule of charges may also provide that separate and additional charges may be charged for special treatments, drugs, medical service, appliances, and other auxiliary services that are not included in the classification of care.
(c) This section is the exclusive basis of determining the charges to be made to patients and residents of a county home and the provisions of any other laws regarding those rates, including laws concerning county institutions, relief of poor persons, township trustees, county offices of the division of family resources, and boards of commissioners, do not apply. However, a rate established under this section must be based on a fair and reasonable estimate of the cost of the care and may not anticipate any profit from rendering the care.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.226; P.L.5-1993, SEC.239; P.L.145-2006, SEC.129.

IC 12-30-3-19
Money for operation and maintenance of county homes
Sec. 19. Money for the operation and maintenance of the county home, the care and support of patients and residents in the county home, and improvements and activities authorized by this chapter and laws supplementary to this chapter shall be provided, levied, appropriated, made available, and expended as provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-20
Employment of residents or patients
Sec. 20. Able-bodied residents or ambulatory patients within their physical and mental capacity may be employed on a voluntary basis by the county home superintendent with the approval of the county

home board, on the terms for board, maintenance, and compensation that are mutually acceptable. Upon being employed under this section, a resident or patient shall be given the privileges, duties, and status of a county home employee.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-21
County home board; power to sue and be sued
Sec. 21. The county home board, in its legal capacity and under its own name, may prosecute and defend suits. A suit brought against the county home board may be begun in the circuit or superior court or any other court with jurisdiction in the county. A notice or summons concerning a suit against the county home board must be served upon the county home superintendent. In a suit brought by or against the county home board, it is not necessary to name the individual members of the county home board as either plaintiff or defendant. The county home board may sue or be sued under the name of " _____________ County Home Board".
As added by P.L.2-1992, SEC.24.

IC 12-30-3-22
County home board; rights and powers
Sec. 22. The board has all other rights and powers and shall perform all other duties that are:
(1) necessary to administer this chapter; and
(2) not inconsistent with this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-23
Gifts, devises, and bequests; investment; special fund; expenditures
Sec. 23. (a) The county home board may receive and administer any gift, devise, or bequest of personal property, including the income from real property, to or for the benefit of the county home or for the benefit of residents or patients who are admitted to the care or supervision of the county home board. The county home board may invest or reinvest any of the money received under this section in the same kinds of securities in which life insurance companies are authorized by law to invest money.
(b) All money received by the county home board under this section and all money, proceeds, or income realized from real property or other investments:
(1) shall be kept in a special fund;
(2) may not be commingled with any other fund received from taxation; and
(3) may be expended by the county home board in any manner consistent with the purposes of the fund's creation and the intention of the donor, subject to the approval of the court of the county having probate jurisdiction.
As added by P.L.2-1992, SEC.24.
IC 12-30-3-24
Bond and liability insurance premiums
Sec. 24. The premiums on all bonds and liability insurance that an officer or a person is required by this chapter to execute by law or by action of the county home board shall be paid in the same manner as other expenses of the county home are paid out of the appropriation for fixed charges, unless otherwise expressly provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-25
Immunity from personal liability
Sec. 25. The:
(1) members of the county home board;
(2) the county home superintendent; and
(3) officers and employees of the county home;
are not personally liable, except to the state or the county, for an official act done or omitted in connection with the performance of duties established under this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-26
Administration of oaths and affirmations
Sec. 26. An officer or employee of the county home may, upon written authorization by the county home board, administer the oaths and affirmations required to carry out the purposes of this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-27
Nepotism
Sec. 27. Nepotism may not be permitted in appointments and employment in the county home, so far as prohibited by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-3-28
Purpose of chapter
Sec. 28. The purpose of this chapter is to provide necessary and prompt assistance and care without stigma to the citizens and residents of Indiana who are entitled to avail themselves of this chapter's provisions, especially those having little or no resources and low income persons or the homeless or unattached or those requiring care and support or nursing beyond the capacity of the family home in situations not requiring hospitalization or other medical treatment or care in other state and county institutions. This chapter shall be liberally construed so that its purposes may be accomplished as equitably, economically, and expeditiously as possible.
As added by P.L.2-1992, SEC.24.



CHAPTER 4. PLACEMENT OF INDIGENT IN COUNTY HOMES AND PAYMENT OF INDIGENT EXPENSES

IC 12-30-4-1
Receipt and support of indigents; contracting with other counties or charitable institutions
Sec. 1. Every county that maintains, in addition to any other charitable institution permitted by law, a county home that provides for the care of indigent individuals as provided by law:
(1) shall receive and support in the county home indigent individuals who:
(A) are lawfully settled in the county; and
(B) placed in the county home by the township trustee as the administrator of township assistance, with the consent of the board of commissioners of the county; or
(2) may contract with other counties or with other charitable institutions located in Indiana for the relief and support of indigent individuals maintained as a public charge of the county, and may levy taxes for that purpose.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.156.

IC 12-30-4-2
Admission of individuals who have become permanent charges on township; temporary placement
Sec. 2. (a) The township trustee as the administrator of township assistance shall periodically provide for the admission to the county home of indigent individuals who have become permanent charges on the township.
(b) Whenever an individual who is determined to be eligible for township assistance and is entitled to temporary relief is in a township in which the individual does not have legal settlement, the township trustee as the administrator of township assistance may place the individual temporarily in the county home.
As added by P.L.2-1992, SEC.24. Amended by P.L.51-1996, SEC.74; P.L.73-2005, SEC.157.

IC 12-30-4-3
Township trustee; investigation of individual; report to county board of commissioners
Sec. 3. The township trustee as the administrator of township assistance shall, when seeking the admission of an individual as a resident of a county home, first investigate the individual and make a report to the board of commissioners of the county. The report must contain the following:
(1) The name of the individual.
(2) The birth place and date of birth of the individual.
(3) The length of time that the individual has been legally settled in the township.         (4) A statement of the health of the individual, which must be certified to by a competent physician.
(5) A statement of the income, property, or property rights of the individual.
(6) A list of the individual's relatives who, in the opinion of the township trustee as the administrator of township assistance, are capable of making contributions for the support of the individual.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.158.

IC 12-30-4-4
Recommendation by township trustee; consideration and investigation by county board of commissioners; terms and conditions of admission; delegation of investigation
Sec. 4. (a) The board of commissioners of the county shall, upon receipt of a recommendation by the township trustee as the administrator of township assistance, immediately consider the recommendation and make further investigation that the board of commissioners considers best. The board of commissioners of the county shall admit the individual on the terms, conditions, and contract that the board of commissioners considers just and fair by requiring the individual sought to be admitted, or other persons or agencies, to pay the money, within the rate lawfully established under section 8 of this chapter, at the times that the board of commissioners considers proper.
(b) The board of commissioners may delegate the investigation to the superintendent of the county home or to other agencies or persons that the board of commissioners considers best. However, the board of commissioners retains the right of determination, subject only to the right of appeal.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.159.

IC 12-30-4-5
Denial of admission; appeal to circuit court
Sec. 5. If a board of commissioners finds that the individual sought to be admitted into the county home or other charitable institution should not, for any cause, be admitted, the individual denied admission, or the township trustee as the administrator of township assistance, may appeal from the decision of the board of commissioners of the county to the circuit court of the county by filing a transcript of the record before the board of commissioners with the clerk of the circuit court of the county, who shall immediately notify the circuit court. The court shall, as soon as possible, proceed to hear and determine the matter. The court may order the board of commissioners to accept the individual in the county home or other charitable institution on the terms and conditions, within the lawfully established rate as provided in section 8 of this chapter, as the court orders. As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.160.

IC 12-30-4-6
Temporary admission
Sec. 6. In case of an emergency and pending the decision by the board of commissioners or the circuit court, an individual sought to be admitted shall be admitted temporarily. If the final determination is made that the individual should not be admitted, the trustee of the township of the individual's legal settlement, as the administrator of township assistance, shall immediately remove the individual from the county home or other charitable institution.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.161.

IC 12-30-4-7
Public assistance recipients; voluntary admission; charge for care and maintenance; modification of welfare payments
Sec. 7. If an individual sought to be admitted to a county home on a voluntary basis upon application to the board of commissioners is a recipient of public assistance from the county or other agencies, the individual may not be deprived of the right to receive welfare or other payments because of the individual's admission to a county home. However, the amount of the welfare payments may be taken into consideration by the board of commissioners in arriving at the amount, within the lawfully established rate as provided in section 8 of this chapter, necessary for the support of the individual sought to be admitted in the county home or other charitable institution. The county office may, in fixing the amount of welfare or other payments for the individual, take into consideration the fact that the individual is placed in the county home or other charitable institution and may modify the amount of the payments as the county office considers proper under Indiana law governing public assistance.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.227; P.L.5-1993, SEC.240.

IC 12-30-4-8
Charge for care and maintenance of individuals
Sec. 8. The board of commissioners shall, each year at its July meeting, fix an amount to be charged for the care and maintenance of each individual in the county home or other charitable institution. The charge must cover the total amount to be charged for board, room, medical and nursing care, maintenance, clothing, and all other items furnished within the county home. The items shall be made available to all residents and patients on the same basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-4-9
Voluntary residents; ability to pay all or part of costs of care; charges      Sec. 9. In those cases in which facilities are available, the board of commissioners may accept individuals in need of care who are able to pay all or part of the costs of care on a voluntary basis. The board of commissioners of each county maintaining a county home shall periodically determine the reasonable cost of these services and fix charges for each voluntary resident on the basis of the cost of the care and ability of the voluntary resident to pay.
As added by P.L.2-1992, SEC.24.

IC 12-30-4-10
Appropriations; advancement of money to township trustees
Sec. 10. The:
(1) county council shall appropriate; and
(2) the board of commissioners in each county shall advance;
to the township trustees as the administrators of township assistance the money necessary for the relief and burial of the indigent in each township, which shall be accounted for and repaid to the county treasurer as provided in section 11 of this chapter.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.162.

IC 12-30-4-11
Payments to county; maximum monthly amounts per individual; taxation
Sec. 11. (a) Each township trustee as the administrator of township assistance shall pay to the county the amount fixed for each individual admitted into the county home or other charitable institution from the township, except those otherwise able to pay the cost of their care from their own resources or from other assistance awards. Except as provided in subsection (b), the amount that may be charged to the township may not exceed one hundred dollars ($100) per month per individual.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The amount charged the township per individual may not exceed forty-eight dollars ($48) per month or twelve dollars ($12) per week.
(c) Each township shall levy a tax sufficient to meet those expenses.
(d) Payment and settlement shall be made in July and December of each year for the preceding year.
As added by P.L.2-1992, SEC.24. Amended by P.L.73-2005, SEC.163.



CHAPTER 5. REIMBURSEMENT OF EXPENSES FROM COUNTY HOME RESIDENT'S ESTATE

IC 12-30-5-1
Charges against estates
Sec. 1. If an individual who:
(1) is being supported at public expense in a county home; or
(2) has died while a resident of a county home;
is found to have an estate of any kind that is not needed for the support, in whole or in part, of the husband, wife, children, parents, grandparents, grandchildren, brothers, or sisters of the individual, the amount of expense incurred by the county for the treatment and maintenance of the individual shall be charged against the individual's estate, both during the individual's lifetime and after the individual's death.
As added by P.L.2-1992, SEC.24.

IC 12-30-5-2
Collections
Sec. 2. The reimbursement obtained under section 1 of this chapter shall be collected quarterly by the superintendent of the county home in which the individual resides or resided, at a rate of not more than seven dollars ($7) per week. The money received shall be paid quarterly into the county general fund. The superintendent or executive officer may, under the direction of the board of commissioners of the county, bring suit against the estate of an individual described in section 1 of this chapter failing to make payment as required in this chapter. If a judgment is obtained in a suit brought under this section, the judgment constitutes a lien against the part of the estate that is described in the complaint.
As added by P.L.2-1992, SEC.24.

IC 12-30-5-3
Construction of chapter; duties of township trustees and county home superintendents
Sec. 3. This chapter does affect the duties of township trustees or the superintendents of the county homes.
As added by P.L.2-1992, SEC.24.



CHAPTER 6. REPEALED



CHAPTER 7. HEALTH CENTERS IN ALLEN COUNTY AND ST. JOSEPH COUNTY

IC 12-30-7-1
Application of chapter
Sec. 1. (a) This chapter applies to a county that meets the following conditions:
(1) Has a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(2) Maintains, owns, or maintains and owns a county home for the support and care of persons who are aged, blind, destitute, homeless, infirm, chronically ill, or in need of nursing or convalescent care, but who do not require hospitalization.
(3) Maintains, owns, or maintains and owns a hospital for the treatment of patients afflicted with tuberculosis and other chronic diseases that contracts with other counties for the treatment of citizens of the other counties.
(b) This chapter applies to a county that meets the following conditions:
(1) Has a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(2) Maintains or owns a county home for the support and care of persons who are aged, blind, destitute, homeless, infirm, chronically ill, or in need of nursing or convalescent care, but who do not require hospitalization.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-2
Contracting county defined
Sec. 2. As used in this chapter, "contracting county" means a county that contracts with the county having a health center for the care of patients afflicted with tuberculosis or other chronic diseases.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-3
Fund defined
Sec. 3. As used in this chapter, "fund" refers to the county health center fund established by this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-4
Counties having population of more than 300,000 but less than 400,000; consolidation of property and supplies; health centers; divisions
Sec. 4. (a) A county described in section 1(a) of this chapter shall consolidate all real property, buildings, equipment, supplies, employees, insurance, and equity of the county home and the hospital and operate both as one (1) entity to be known as the "________________ Health Center".
(b) The health center must include at least the following two (2)

divisions:
(1) The health care facility division.
(2) The hospital division.
(c) Other divisions may be added as necessary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-5
Counties having population of more than 200,000 but less than 300,000; health centers; hospital divisions
Sec. 5. (a) A county described in section 1(b) of this chapter shall name and operate the county's county home as the "___________ Health Center".
(b) Notwithstanding any other provision of this chapter, the health center does not have a hospital division.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-6
Taxation; support of health centers
Sec. 6. The board of commissioners of a county shall, with the approval of the county council, cause to be assessed, levied, and collected the amounts of money the board of commissioners considers necessary for the following:
(1) Suitable lands, buildings, and improvements for the health center.
(2) Maintenance of the health center.
(3) All other necessary expenditures.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-7
Borrowing money and issuing county obligations; support of health centers
Sec. 7. The board of commissioners shall, with the approval of the county fiscal body, borrow money by the issue of county obligations, as the board of commissioners may do for other county purposes, for the following:
(1) The erection, furnishing, refurnishing, equipping, or reequipping of the health center.
(2) The purchase of a site for the health center.
(3) Additions to the site.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-8
Fixing levy and rate of taxation; additional appropriations
Sec. 8. The board of commissioners shall annually recommend to the county fiscal body a tax rate and levy to provide the necessary money for the operation and maintenance of the health center based upon the estimates of the board of managers of the health center. The county fiscal body shall adopt a budget and fix a levy and rate of taxation that, when added to all estimated health center revenues, is sufficient to provide the amounts appropriated for the health center.

The county fiscal body may make additional appropriations from the county general fund to make up deficits in estimated revenue or for emergencies.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-9
Health center board of managers; membership
Sec. 9. (a) The county executive shall appoint a board of managers for the health center. The board of managers shall be composed of eleven (11) county residents appointed on the basis of the residents' recognized interest in and demonstrated knowledge of the problems of the health center and the proper care and treatment of the patients and residents. The board of managers must be composed of any combination of the following:
(1) Physicians holding unlimited licenses to practice medicine in Indiana.
(2) Licensed registered nurses, pharmacists licensed under IC 25-26-13, or licensed dentists.
(3) Individuals appointed from business, industry, and the health professions, or consumer representatives.
(4) Social workers.
(5) Dietitians.
(6) Professional engineers (as defined in IC 25-31-1-2).
(7) Any other resident of the county the board of commissioners considers qualified.
(b) Not more than six (6) members of the board of managers may be members of the same political party.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-10
Health center board of managers; term of office; successors
Sec. 10. (a) All appointments to the board of managers may be for terms of four (4) years. A member of the board of managers may not serve more than two (2) consecutive terms of four (4) years, except that a member of the board of managers for a health center located in a county described in section 1(b) of this chapter may serve consecutive four (4) year terms without limitation.
(b) Each member of the board of managers serves until the member's qualified successor is appointed.
As added by P.L.2-1992, SEC.24. Amended by P.L.24-1997, SEC.61.

IC 12-30-7-11
Health center board of managers; vacancies
Sec. 11. A vacancy occurring for any reason in the membership of the board of managers shall be filled for the unexpired term by an individual appointed by the county executive.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-12
Health center board of managers; meetings; quorum      Sec. 12. (a) The board of managers shall hold one (1) regular meeting each month at the health center or at some other location designated by the board of managers and shall call as many other meetings as may be prescribed by the rules of the board of managers. The May meeting is the annual meeting.
(b) Six (6) members of the board of managers constitute a quorum for the transaction of business.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-13
Health center board of managers; election of president and vice president; term of office; minute book
Sec. 13. At the annual meeting the board of managers shall elect a president and vice president who serve for one (1) year terms. The proceedings of the board of managers shall be recorded in an official minute book maintained by the secretary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-14
Health center board of managers; mileage payments
Sec. 14. Members of the board of mangers serve without salary, but shall be entitled to the amount for mileage equal to the amount per mile paid to state officers and employees according to the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Mileage shall be paid for travel to and from official meetings of the board of managers and for travel incurred in connection with official health center business.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-15
Health center board of managers; center administrator; appointment; qualifications; removal
Sec. 15. (a) The board of managers shall, with the advice and consent of the board of commissioners, select and appoint an administrator for the health center.
(b) The administrator shall be appointed solely on the basis of merit and fitness for the position, without regard to the appointee's political affiliation. The administrator must have the following qualifications:
(1) Be a citizen of the United States.
(2) Possess good executive ability.
(3) Be qualified as an institutional administrative officer.
(4) Be a reputable citizen of good moral character.
(5) Have the proper experience and training to efficiently manage the health center and to supervise or provide necessary and proper care and treatment for the patients and residents in the health center.
(c) The administrator may not be removed except for cause by a majority vote of the board of commissioners, upon charges preferred

by a majority of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-16
Health center administrator; duties; membership on board of managers
Sec. 16. (a) The administrator:
(1) is the chief executive and administrative officer of the health center;
(2) shall serve as secretary of the board of managers; and
(3) shall perform all duties and functions of administrator as provided by law under the direction and supervision of the board of managers.
(b) The administrator is not a voting member of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-17
Health center administrator; travel expenses reimbursement
Sec. 17. In addition to any other compensation, the administrator is entitled to travel reimbursement on a per mile basis commensurate with that paid to state officers and employees according to the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency for each mile travelled in the discharge of the administrator's duties, but within the lawfully established appropriation made for this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-18
Health center administrator; duties
Sec. 18. (a) The administrator, as chief executive and administrative officer of the health center, has duties that, subject to the bylaws, rules, regulations, and powers of the board of managers, include the following:
(1) The administrator shall equip the health center with all necessary furniture, appliances, fixtures, and other necessary facilities for the care and treatment of patients and for the use of the officers and employees of the health center as prescribed by law. All necessary supplies and equipment shall be purchased through and under the laws, rules, and regulations of the central purchasing agency of the county. However, raw food purchases are the responsibility of the health center administrator. The administrator shall appoint the county purchasing agent or other deputy purchasing agent of the county purchasing agency to act as a health center central purchasing manager.
(2) The administrator shall maintain control of the records, accounts, and buildings of the health center.
(3) The administrator shall enforce all rules and regulations adopted by the board of managers for the government,

discipline, and management of the health center and the health center's employees and patients. The administrator may make additional rules and regulations not inconsistent with the rules, regulations, and directions of the board of managers.
(4) The administrator shall, with the approval of the board of managers, appoint one (1) physician holding an unlimited license to practice medicine, surgery, and obstetrics in Indiana to the position of medical director of the health center or appoint a medical director for each division. In addition, the administrator shall do the following:
(A) Employ within the numbers and classes of employees and salary limits established by the board of commissioners and the county council in the annual budget the following:
(i) Physicians.
(ii) Department heads.
(iii) Nurses.
(iv) Other employees that the administrator considers proper and necessary for the efficient performance of the business of the health center.
(B) Prescribe the duties of each individual employed within the guidelines established by the board of managers.
(5) The administrator shall do the following:
(A) Cause proper accounts and records of business and operations of the health center to be kept regularly in books and records prescribed by the chart of accounts for hospitals and the state board of accounts.
(B) Use the accounts and records to prepare an annual report for the board of managers.
(6) The administrator is responsible for receiving patients into the health center as follows:
(A) A resident of the county who is suffering from tuberculosis or another chronic disease designated by the board of managers may be admitted to the hospital division.
(B) A resident of the county who is aged, blind, destitute, homeless, infirm, chronically ill, or in need of nursing or convalescent care may be admitted to the nursing home division.
(C) A nonresident of the county may be admitted to the health center only as prescribed in this section.
(7) The administrator shall do the following:
(A) Cause an examination to be made of the physical condition of each person admitted to the health center.
(B) Provide for the care and treatment of each patient within the resources and capabilities of the health center according to the patient's needs.
(C) Cause a record to be kept of the condition of each patient when admitted.
(D) See that each patient is reexamined periodically.
(8) The administrator shall discharge from the health center any patient who:             (A) willfully or habitually violates the rules of the health center;
(B) is found to have recovered from tuberculosis or other chronic disease; or
(C) has been rehabilitated sufficiently not to require the services of the health center.
(9) The administrator shall establish clinical and ancillary services for inpatients and outpatients of the health center as the board of managers may designate. Clinical and ancillary services include the following:
(A) Outpatient tuberculosis clinic.
(B) Outpatient chronic disease clinic.
(C) Inhalation therapy.
(D) Physical therapy services.
(E) Podiatric medicine services.
(F) Dental services.
(G) Optometry services.
(H) Speech and hearing services.
(I) Social/psychiatric services.
(b) All clinical and ancillary services established under subsection (a)(9) must be available to patients from all counties affiliated with or having an interest in the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-19
Health center fund; collection of money; premiums on bonds and insurance
Sec. 19. (a) The administrator or the administrator's delegate shall do the following:
(1) Collect and receive all money due the hospital.
(2) Deposit all checks for collection in the name of the hospital in a bank designated by the board of commissioners of the county owning the hospital.
(3) Keep an accurate account of the money collected and checks deposited.
(4) Make a written report of the money collected and checks deposited to the board of managers at the regular monthly meeting of the board of managers.
(b) Within ten (10) days after a monthly meeting at which a report is presented under subsection (a)(4) on money collected and checks deposited, the board of managers shall cause the money to be transmitted to the treasurer of the county owning the hospital. The treasurer shall place the money in a special fund to be named the county health center fund.
(c) The county health center fund is for the use of the hospital and may not be used for any other purpose. Money from the fund may be disbursed only upon warrant issued by the county auditor.
(d) The board of managers shall allow the bills and accounts without advertising the filing of the claims and shall certify and transmit the claims to the county auditor, who shall provide for

payment from appropriations made for that purpose by the county council.
(e) The premiums on all bonds and insurance that are required by this chapter, by law, or by the action of the board of commissioners shall be paid in the same manner as other expenses of the health center are paid out of the appropriation for fixed charges, unless otherwise expressly provided by law.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-20
Procedures, rules, and regulations
Sec. 20. The board of managers shall adopt all policies, procedures, rules, and regulations for the government of the health center. The administrator shall discharge all administrative and executive duties and responsibilities of the health center, subject to the approval of the board of managers.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-21
Health center board of managers; recommendations for salaries and benefits; officers and employees; bonds
Sec. 21. (a) The board of managers shall recommend in the budget of the board of managers, subject to approval of the board of commissioners and the county council, the number and classes of employees of the health center and the salaries and fringe benefits of the officers and employees of the health center. The salaries and fringe benefits of the officers and employees shall be compensation in full for all services provided, unless specifically provided for in this chapter.
(b) The board of managers shall designate the officers and employees who must, before entering upon the discharge of the officers' or employees' duties, give a bond in an amount determined by the board of managers to secure the faithful performance of the officers' or employees' duties.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-22
Health center board of managers; duties
Sec. 22. The board of managers shall do the following:
(1) Supervise the maintenance and operation and services of the health center.
(2) Supervise and safeguard the health, safety, welfare, and comfort of the patients and residents of the health center.
(3) Review and approve the annual budget of the health center before submission for final approval and request for appropriation by the board of commissioners, using budget forms and procedures prescribed by the state board of accounts and the chart of accounts for hospitals.
(4) Approve payment of all bills and accounts.
(5) Adopt rules and regulations for admissions to the health

center as provided by law, subject to the approval of the board of commissioners.
(6) Recommend to the board of commissioners necessary additions, repairs, and improvements to the buildings and grounds and physical plant of the health center.
(7) Review annual estimates and requests for foods, supplies, and equipment for the health center.
(8) Plan for and interpret to the board of commissioners and the county council the requirements of the health center.
(9) Cooperate with other public and private agencies and facilities of the county and state.
(10) Improve and extend the services and facilities of the health center that the board of managers considers necessary or desirable.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-23
Health center board of managers; development plan; cooperation with other agencies
Sec. 23. The board of managers shall plan for the effective development of the health center for the public benefit and is empowered to cooperate with all agencies of government to accomplish this purpose.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-24
Health center board of managers; inspection of facilities
Sec. 24. The board of managers shall regularly inspect all facilities of the health center. In the inspections, the board of managers shall examine the following:
(1) The sufficiency and performance of the personnel.
(2) The health, medical care, and nursing care of patients and residents.
(3) Drug handling and purchasing.
(4) Mechanical restraint and seclusion.
(5) Food service and food sanitation.
(6) Water supply.
(7) Sanitation and sewage disposal.
(8) Physical plant and equipment.
(9) Safety standards as required by federal and state law.
(10) Community clinical and ancillary services for inpatients and outpatients.
(11) The handling of mail and assistance warrants of patients and residents.
(12) Other items that the board of managers considers necessary.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-25
Admissions; nondiscriminatory basis      Sec. 25. The board of managers shall ensure that admissions to the health center are made on a nondiscriminatory basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-26
Health center board of managers; grants, devises, gifts, bequests, and donations
Sec. 26. (a) The board of managers shall accept and hold in trust for the health center the following:
(1) A grant or devise of real property.
(2) A gift or bequest of money or other property.
(3) Any other donation.
(b) The board of managers shall apply the grant, devise, gift, bequest, or donation in accordance with the terms of the grant, devise, gift, bequest, or donation and as the board of managers considers beneficial to the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-27
Tuberculosis defined; contracting for care of afflicted individuals; utilization of hospital division; care for individuals suffering from other chronic diseases
Sec. 27. (a) "Tuberculosis", as used in this section, includes other chronic diseases within the limitations set forth in subsection (c), unless the context clearly requires otherwise. However, the money that the state contributes for tuberculosis cases is not available for individuals not afflicted with tuberculosis.
(b) The board of managers may contract with persons, municipalities, counties, and other agencies for the care and treatment of individuals afflicted with tuberculosis or other chronic diseases.
(c) The board of managers shall determine, as of January 1 and July 1 of each year, whether the facilities of the hospital division are fully utilized in the case of patients suffering from tuberculosis. If the board of managers finds that:
(1) the facilities are not being fully utilized in the case of patients suffering from tuberculosis; and
(2) the demand for care of tuberculosis patients does not warrant the full utilization of the hospital division for that purpose;
the board of managers may authorize the hospital division to furnish nursing care and restorative services to individuals suffering from chronic illness other than tuberculosis, so that the facilities of the hospital division are fully utilized, upon the terms and conditions of admission, treatment, care, and payment that the board of managers prescribes.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-28
Health center budget; approval by county fiscal body      Sec. 28. The budget of a health center established under this chapter is subject to approval of the county fiscal body in the same manner as the budgets of other county offices and departments.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-29
Counties without health center; contracts for services
Sec. 29. (a) The board of commissioners of a county that does not have a health center as provided in this chapter may contract for the care and treatment of the county's residents afflicted with tuberculosis and other chronic diseases with a county that has established a health center under this chapter. The board of commissioners of the county seeking care and treatment for the county's residents may contract directly with the health center.
(b) The county fiscal body of a contracting county shall appropriate out of the county's general fund an amount of money sufficient to meet the terms of the contract, and the money appropriated constitutes a special fund for that purpose. The:
(1) contracting county may levy a tax in an amount necessary to meet the terms of the contract; or
(2) commissioners may pay the amount due the health center out of the general fund.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-30
County contracting for health center services; official visitor; appointment; term of office; duties; board of visitors
Sec. 30. (a) The board of commissioners of a contracting county shall appoint an official visitor to the health center. The term of office of the official visitor is three (3) years.
(b) The official visitor, in conjunction with the local board of health, the tuberculosis and respiratory disease agencies of the contracting county, or both, shall do the following:
(1) Prepare all of the papers and documents necessary for the admission of the patient from the contracting county.
(2) Inspect and visit the patient in the patient's home and investigate the patient's financial condition.
(3) Report the facts to the board of commissioners at the time of the presentation of the admission papers for approval.
(c) The official visitor shall cause to be transported to and from the health center the patients of the contracting county.
(d) The official visitors appointed by the boards of commissioners of the contracting counties constitute the board of visitors. The members of the board of visitors shall do the following:
(1) Meet at least annually at the health center.
(2) Transact the business of their respective counties.
(3) Report to their respective boards of commissioners.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-31 Tuberculosis and other chronic diseases; application for treatment
Sec. 31. (a) A resident of the county in which the health center is situated who desires treatment and care of tuberculosis or other chronic diseases in the health center may apply in person to the health center or to any physician for examination. If found to be suffering from tuberculosis or other chronic disease, the county resident may apply to the administrator of the health center for admission.
(b) The health center shall provide application forms for the purposes of this section, and the administrator shall forward application forms to a physician in the county upon request. Each application submitted under this section must state facts showing whether the applicant is able to pay, in whole or in part, for the care and treatment the applicant will receive while at the health center.
(c) If it appears on an application submitted under this section that the applicant is suffering from tuberculosis or other chronic disease and if there is a vacancy in the health center, the administrator shall notify the applicant named in the application to appear in person at the health center. If, upon examination of the applicant, the administrator is satisfied that:
(1) the applicant is suffering from tuberculosis or other chronic disease; and
(2) the applicant has made financial arrangements for the applicant's own care and treatment to the extent of the applicant's ability;
the administrator shall admit the applicant to the health center as a patient.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-32
Discrimination because of race, creed, national origin, or ability to pay; prohibition
Sec. 32. Discrimination may not be made in accommodation, care, or treatment of any patient at a health center established under this chapter because of race, creed, national origin, or ability to pay.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-33
Financial investigation of patient; support order; liability of patient's estate and relatives; reimbursement from public assistance programs
Sec. 33. (a) Whenever a patient has been admitted to a health center from the county in which the health center is situated, the administrator shall cause an inquiry to be made as to the financial circumstances of the patient and of any relatives of the patient who may be legally liable for the patient's support. If the administrator finds that the patient or the patient's relatives are able to pay for the patient's care and treatment, in whole or in part, an order shall be made directing the patient or the relative to pay a specified amount per month to the health center for the support of the patient.     (b) The health center may collect the amount from the estate of the patient or from relatives legally liable for the patient's support. If the administrator finds that the patient or the patient's relatives are not able to pay, the administrator may seek reimbursement from the county office, Medicare, Medicaid, private insurance companies, the township trustee as the administrator of township assistance, or the county general fund, depending on the eligibility of the patient for assistance from the county office or program.
As added by P.L.2-1992, SEC.24. Amended by P.L.4-1993, SEC.228; P.L.5-1993, SEC.241; P.L.73-2005, SEC.164.

IC 12-30-7-34
Patients from counties without health centers; treatment for tuberculosis or other chronic diseases; application; examination; charges; financial investigation
Sec. 34. (a) An individual who:
(1) resides in a county where there is no health center; and
(2) desires treatment in a health center as provided for in this chapter;
may apply for treatment to the county auditor or official visitor of the county, on a form to be provided by the official visitor. An application submitted under this section must be accompanied by a signed certificate stating that the applicant has been examined by a physician and that in the physician's opinion the patient is suffering from tuberculosis or other chronic disease.
(b) The auditor shall, upon receipt of an application and certificate filed under subsection (a), forward the certificate to the board of commissioners. If the board of commissioners find that the facts contained in the application are true, the board of commissioners shall make a record of the application and forward the application to the health center administrator. If the patient is accepted by the health center, the board of commissioners shall provide transportation for the patient and shall provide for the patient's maintenance in the health center at the rate provided for in the contract.
(c) Upon receiving an application for the admission of a patient from the board of commissioners of any other county, the administrator of a health center shall request that the patient appear in person for an examination at the health center if:
(1) it appears from the application that the applicant is suffering from tuberculosis or other chronic disease;
(2) there is a vacancy in the health center; and
(3) there is no pending application from a patient residing in the county in which the health center is located.
(d) If upon examination of the patient by the medical staff of the health center the administrator is satisfied that the patient is suffering from tuberculosis or other chronic disease, the administrator shall admit the patient to the health center.
(e) A patient admitted under this section is a charge against the board of commissioners of the county sending the patient, at a rate

fixed by the board of commissioners, and the bill shall, when verified, be paid by the auditor of the contracting county.
(f) The board of commissioners of the contracting county shall cause an investigation to be made into the financial circumstances of the patient and the relatives legally liable for the patient's support and may collect from the relatives, in whole or in part, according to the financial ability of the relatives, the cost of the maintenance of the patient in the health center.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-35
Admissions; voluntary basis
Sec. 35. Admission of all health care facility patients and residents in the health center shall be on a voluntary basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-36
Care outside scope of care provided by health center; arrangements
Sec. 36. Whenever a patient or resident in the health center requires hospitalization, medical care, nursing care, or other care outside the scope of that provided by the health care facility division, hospital division, or any other division of the health center, arrangements shall be made promptly for furnishing necessary care.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-37
Rehabilitation work; voluntary basis
Sec. 37. Participation by patients or residents of the division in work of the health center for rehabilitation purposes shall be on a voluntary basis.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-38
Community life
Sec. 38. Effort shall be made to provide community life and opportunities for activities, under the direction of a physician, that are consistent with the mental and physical well-being of the residents or patients.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-39
Amount of charges
Sec. 39. The amount to be charged for the care and treatment of patients or residents in a health center established under this chapter shall be an amount sufficient to cover the operating cost of the health center. The board of managers shall set the per diem or room and board rates for each division of the health center and the clinic or ancillary service charges.
As added by P.L.2-1992, SEC.24.
IC 12-30-7-40
Health center board of managers; prosecution and defense of suits
Sec. 40. The board of managers may prosecute and defend suits in its own name. A suit may be brought against the board of managers in any court with jurisdiction in the county. A notice or summons concerning a suit against the board of managers shall be served upon the administrator.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-41
Health center board of managers; other powers and duties necessary to administration of chapter
Sec. 41. The board of managers has all other rights and powers and shall perform all other duties that are necessary to administer this chapter.
As added by P.L.2-1992, SEC.24.

IC 12-30-7-42
Immunity from personal liability
Sec. 42. The:
(1) members of the board of managers;
(2) administrator; and
(3) the officers and employees of the health center;
are not personally liable, except to the county, for an official act done or omitted in connection with the performance of their respective duties under this chapter.
As added by P.L.2-1992, SEC.24.









TITLE 13. ENVIRONMENT

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 13-11-1-1
Applicability of definitions in this article
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.1-1996, SEC.1.

IC 13-11-1-2
Applicability of definitions in IC 36-1-2
Sec. 2. The definitions in IC 36-1-2 apply to the following:
(1) IC 13-20-3.
(2) IC 13-20-22.
(3) IC 13-21.
As added by P.L.1-1996, SEC.1.

IC 13-11-1-3
Applicability of definitions to IC 13-29-1 and IC 13-29-2
Sec. 3. Except as otherwise provided, the definitions in this article do not apply to the following:
(1) IC 13-29-1.
(2) IC 13-29-2.
As added by P.L.1-1996, SEC.1.



CHAPTER 2. DEFINITIONS

IC 13-11-2-0.5
"Abatement"
Sec. 0.5. (a) "Abatement", for purposes of IC 13-17-14, means any measure or set of measures designed to permanently eliminate lead-based paint hazards. The term includes the following:
(1) The removal of lead-based paint and lead-contaminated dust.
(2) The permanent enclosure or encapsulation of lead-based paint.
(3) The replacement of lead-painted surfaces or fixtures.
(4) The removal or covering of lead-contaminated soil.
(5) All preparation, cleanup, disposal, and post-abatement clearance testing activities associated with subdivisions (1) through (4).
(6) A project for which there is a written contract or other documentation, providing that a person will be conducting activities in or to a residential dwelling or child-occupied facility that:
(A) will permanently eliminate lead-based paint hazards; or
(B) are designed to permanently eliminate lead-based paint hazards as described under subdivisions (1) through (5).
(7) A project resulting in the permanent elimination of lead-based paint hazards, conducted by persons certified under 40 CFR 745.226 or IC 13-17-14, unless the project is described under subsection (b) or (c).
(8) A project resulting in the permanent elimination of lead-based paint hazards, conducted by persons who, through the person's company name or promotional literature, represent, advertise, or hold themselves out to be in the business of performing lead-based paint activities, unless those projects are described under subsection (b) or (c).
(9) A project resulting in the permanent elimination of lead-based paint hazards that is conducted in response to state or local abatement orders.
(b) Abatement does not include renovation, remodeling, landscaping, or other activities when those activities are not designed to permanently eliminate lead-based paint hazards but are designed to repair, restore, or remodel a structure or dwelling, even though these activities may incidentally result in a reduction or elimination of lead-based paint hazards.
(c) Abatement does not include interim controls, operations, or maintenance activities or other measures designed to temporarily reduce lead-based paint hazards.
As added by P.L.123-1997, SEC.1.






ARTICLE 12. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 1996 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 13-12-1-1
Purpose
Sec. 1. The purpose of the recodification act of the 1996 regular session of the general assembly is to recodify prior environmental law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 1996 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 1996 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 1995 expressly indicate a different purpose;
the substantive operation and effect of the prior environmental law continue uninterrupted as if the recodification act of the 1996 regular session of the general assembly had not been enacted.
As added by P.L.1-1996, SEC.2.



CHAPTER 2. STATUTORY CONSTRUCTION

IC 13-12-2-1
Liberal construction
Sec. 1. Being necessary for the public health, safety, and welfare, this title shall be liberally construed to effectuate the purposes of this title.
As added by P.L.1-1996, SEC.2.



CHAPTER 3. ENVIRONMENTAL POLICY

IC 13-12-3-1
Purpose
Sec. 1. The purpose of this title is:
(1) to provide for evolving policies for comprehensive environmental development and control on a statewide basis;
(2) to unify, coordinate, and implement programs to provide for the most beneficial use of the resources of Indiana; and
(3) to preserve, protect, and enhance the quality of the environment so that, to the extent possible, future generations will be ensured clean air, clean water, and a healthful environment.
As added by P.L.1-1996, SEC.2.

IC 13-12-3-2
Remediation objective
Sec. 2. (a) The remediation and closure goals, objectives, and standards for activities conducted under IC 13-22 and IC 13-23 shall be consistent with the remediation objectives set forth in IC 13-25-5-8.5.
(b) The groundwater quality standards adopted under IC 13-18-17-5 shall allow, as appropriate, groundwater remediations to be consistent with the remediation objectives set forth in IC 13-25-5-8.5.
As added by P.L.224-1999, SEC.1.



CHAPTER 4. ENVIRONMENTAL IMPACT STATEMENTS

IC 13-12-4-1
Purposes of chapter
Sec. 1. The purposes of this chapter are the following:
(1) To declare a state policy that will encourage productive and enjoyable harmony between humans and the environment.
(2) To promote efforts that will prevent or eliminate damage to the environment and biosphere and stimulate the health and welfare of humans.
(3) To enrich the understanding of the ecological systems and natural resources important to Indiana.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-2
Legislative findings
Sec. 2. The general assembly recognizes the following:
(1) The profound impact of human activity on the interrelations of all components of the natural environment, particularly the profound influences of the following:
(A) Population growth.
(B) High-density urbanization.
(C) Industrial expansion.
(D) Resource exploitation.
(E) New and expanding technological advances.
(2) The critical importance of restoring and maintaining environmental quality to the overall welfare and development of humans.
(3) That each person should enjoy a healthful environment.
(4) That each person has a responsibility to contribute to the preservation and enhancement of the environment.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-3
Policy statement
Sec. 3. The general assembly declares that it is the continuing policy of the state, in cooperation with the federal and local governments and other concerned public and private organizations, to use all practicable means and measures, including financial and technical assistance, in a manner calculated to do the following:
(1) Foster and promote the general welfare.
(2) Create and maintain conditions under which humans and nature can exist in productive harmony.
(3) Fulfill the social, economic, and other requirements of present and future generations of Indiana citizens.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-4
State responsibilities      Sec. 4. To carry out the policy set forth in this chapter, it is the continuing responsibility of the state to use all practicable means, consistent with other essential considerations of state policy, to improve and coordinate state plans, functions, programs, and resources to the end that the state may do the following:
(1) Fulfill the responsibilities of each generation as trustee of the environment for succeeding generations.
(2) Assure for all citizens of Indiana safe, healthful, productive, and esthetically and culturally pleasing surroundings.
(3) Attain the widest range of beneficial uses of the environment without degradation, risk to health or safety, or other undesirable and unintended consequences.
(4) Preserve important historic, cultural, and natural aspects of our national heritage and maintain, wherever possible, an environment that supports diversity and variety of individual choice.
(5) Achieve a balance between population and resource use that will permit high standards of living and a wise sharing of life's amenities.
(6) Enhance the quality of renewable resources and approach the maximum attainable recycling of depletable resources.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-5
Directives
Sec. 5. To the fullest extent possible:
(1) the policies, rules, and statutes of the state shall be interpreted and administered in accordance with the policies set forth in this chapter; and
(2) all state agencies shall do the following:
(A) Use a systematic, interdisciplinary approach that will ensure the integrated use of the natural and social sciences and the environmental design arts in planning and decision making that may have an impact on the environment.
(B) Identify and develop methods and procedures that will ensure that unquantified environmental amenities and values may be given appropriate consideration in decision making along with economic and technical considerations.
(C) Include in every recommendation or report on proposals for legislation and other major state actions significantly affecting the quality of the human environment a detailed statement by the responsible official on the following:
(i) The environmental impact of the proposed action.
(ii) Any adverse environmental effects that cannot be avoided should the proposal be implemented.
(iii) Alternatives to the proposed action.
(iv) The relationship between local short term uses of the environment and the maintenance and enhancement of long term productivity.
(v) Any irreversible and irretrievable commitments of

resources that would be involved if the proposed action should be implemented.
Before making a detailed statement, the responsible state official shall consult with and obtain the comments of each state agency that has jurisdiction by law or special expertise with respect to any environmental impact involved. Copies of the statement and the comments and views of the appropriate federal, state, and local agencies that are authorized to develop and enforce environmental standards shall be made available to the governor and to the public and must accompany the proposal through the agency review processes. The air pollution control board, water pollution control board, and solid waste management board shall by rule define the actions that constitute a major state action significantly affecting the quality of the human environment.
(D) Study, develop, and describe appropriate alternatives to recommend courses of action in any proposal that involves unresolved conflicts concerning alternative uses of available resources.
(E) Recognize the long range character of environmental problems and, where consistent with the policy of the state, lend appropriate support to initiatives, resolutions, and programs designed to maximize state cooperation in anticipating and preventing a decline in the quality of the environment.
(F) Make available to counties, municipalities, institutions, and individuals advice and information useful in restoring, maintaining, and enhancing the quality of the environment.
(G) Initiate and use ecological information in the planning and development of resource oriented projects.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-6
Review of authority, rules, policies, and procedure by state agencies
Sec. 6. All state agencies shall review their:
(1) statutory authority;
(2) administrative rules; and
(3) current policies and procedures;
to determine whether there are any deficiencies or inconsistencies that prohibit full compliance with the purposes and provisions of this chapter.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-7
Statutory obligations of state agencies unaffected
Sec. 7. Sections 5 and 6 of this chapter do not affect the specific statutory obligations of any state agency to do any of the following:
(1) Comply with criteria or standards of environmental quality.
(2) Coordinate or consult with any other federal or state agency.         (3) Act or refrain from acting contingent upon the recommendations or certification of any other federal or state agency.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-8
Impact statements not required for license
Sec. 8. This chapter may not be construed to require an environmental impact statement for the issuance of a license or permit by any state agency.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-9
Supplementary effect of chapter
Sec. 9. Policies and goals set forth in this chapter supplement those policies and goals set forth in other authorizations of state agencies.
As added by P.L.1-1996, SEC.2.

IC 13-12-4-10
Federal environmental impact statements
Sec. 10. Any state agency that is required by the federal National Environmental Policy Act (P.L. 91-190) (42 U.S.C. 4321 et seq.) to file a federal environmental impact statement is not required to file a statement with the state government as provided under sections 5 and 6 of this chapter unless the action contemplated requires state legislation or state appropriations.
As added by P.L.1-1996, SEC.2.



CHAPTER 5. STATE ENVIRONMENTAL PROTECTION HIERARCHY

IC 13-12-5-1
Approaches to environmental protection
Sec. 1. The general assembly recognizes that there are two (2) approaches to environmental protection:
(1) clean manufacturing; or
(2) waste management, which is also known as pollution control.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.13.

IC 13-12-5-2
Clean manufacturing
Sec. 2. Clean manufacturing consists of economically feasible practices that reduce, avoid, or eliminate the unnecessary use of harmful industrial materials and the generation of industrial wastes, pollutants, emissions, and discharges at the point of production. Clean manufacturing practices are limited to the following:
(1) Product reformulation.
(2) Input substitution.
(3) Equipment redesign.
(4) Improved operations and procedures.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.14.

IC 13-12-5-3
Waste management or pollution control
Sec. 3. Waste management or pollution control consists of environmental protection practices employed after industrial wastes, pollutants, discharges, and emissions have been generated. Waste management or pollution control practices include the following:
(1) Waste storage and waste transportation.
(2) Waste treatment, including the following:
(A) Detoxification.
(B) Incineration.
(C) Biological treatment.
(3) Land disposal of wastes.
(4) Recycling.
(5) Burning waste as fuels.
(6) Dispersal of waste into air or water.
(7) Dewatering of waste.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.15.

IC 13-12-5-4
Preferred approach
Sec. 4. The general assembly recognizes the following:
(1) That clean manufacturing is:
(A) the most reliable and effective form of environmental protection; and
(B) the preferred approach to environmental protection.         (2) That wastes, pollutants, emissions, or discharges that have not been avoided or eliminated by means of clean manufacturing at the point of production should be managed or controlled in a manner that has the least adverse impact on human health and the environment.
As added by P.L.1-1996, SEC.2. Amended by P.L.124-1997, SEC.16.






ARTICLE 13. DEPARTMENT OF ENVIRONMENTAL MANAGEMENT

CHAPTER 1. ESTABLISHMENT OF DEPARTMENT

IC 13-13-1-1
Establishment
Sec. 1. The department of environmental management is established.
As added by P.L.1-1996, SEC.3.



CHAPTER 2. COMMISSIONER OF DEPARTMENT

IC 13-13-2-1
Appointment; term; compensation; delegation of authority
Sec. 1. (a) The governor shall appoint an individual with appropriate training and experience as commissioner of the department. The commissioner:
(1) is the executive and chief administrative officer of the department; and
(2) may delegate authority to appropriate department staff.
(b) The commissioner:
(1) serves at the governor's pleasure; and
(2) is entitled to receive compensation in an amount set by the governor, subject to approval by the budget agency.
As added by P.L.1-1996, SEC.3.

IC 13-13-2-2
Appointments to other positions
Sec. 2. The commissioner shall appoint individuals to the other positions in the department.
As added by P.L.1-1996, SEC.3.

IC 13-13-2-3
Ad hoc group
Sec. 3. The commissioner may establish an ad hoc group to study and make recommendations regarding critical environmental issues. The ad hoc group may include the following:
(1) University representatives.
(2) Scientific research organizations.
(3) Public policy and research advisory organizations.
(4) Individuals from the private sector with experience in related disciplines.
As added by P.L.1-1996, SEC.3.



CHAPTER 3. OFFICES AND DIVISIONS OF DEPARTMENT

IC 13-13-3-1
Offices
Sec. 1. The department must include the following offices:
(1) An office dealing with environmental emergencies.
(2) An office for communications with the public.
(3) A hearings office, including the department's hearing officers.
(4) An office to conduct investigations.
As added by P.L.1-1996, SEC.3.

IC 13-13-3-2
Divisions
Sec. 2. The department must include the following divisions:
(1) An air pollution control division.
(2) A water pollution control division.
(3) A solid waste management division.
(4) A laboratory division.
(5) An administrative services division.
(6) A division of pollution prevention.
As added by P.L.1-1996, SEC.3.

IC 13-13-3-3
Creation of additional offices and divisions
Sec. 3. The commissioner may create other offices and divisions.
As added by P.L.1-1996, SEC.3.



CHAPTER 4. EMPLOYEES OF DEPARTMENT

IC 13-13-4-1
Positions subject to state personnel department
Sec. 1. The:
(1) position of commissioner;
(2) highest position in each of the offices, except for the offices identified in:
(A) IC 13-13-3-1(1); and
(B) IC 13-13-3-1(3); and
(3) highest position in each of the divisions, except for the division identified in IC 13-13-3-2(4);
are subject to IC 4-15-1.8.
As added by P.L.1-1996, SEC.3.

IC 13-13-4-2
Positions subject to state merit employment
Sec. 2. The positions in the department not described in section 1 of this chapter are subject to IC 4-15-2. An employee subject to IC 4-15-2 who accepts a position under IC 4-15-1.8 has the option of returning to the first available position under IC 4-15-2 for which the employee is qualified.
As added by P.L.1-1996, SEC.3.



CHAPTER 5. DESIGNATION OF DEPARTMENT FOR PURPOSES OF FEDERAL LAW

IC 13-13-5-1
Designation of department as agency
Sec. 1. Except as provided in IC 14-37, the department is designated as the following:
(1) The water pollution agency for Indiana for all purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) in effect January 1, 1988, and the federal Safe Drinking Water Act (42 U.S.C. 300f through 300j) in effect January 1, 1988.
(2) The solid waste agency for Indiana for all purposes of the federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.) in effect January 1, 1988.
(3) The air pollution control agency for Indiana for all purposes of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
(4) The state agency with responsibility concerning the Midwest Interstate Compact on Low-Level Radioactive Waste under IC 13-29-1.
(5) The state agency with responsibility concerning the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the federal Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9601 through 9675) as in effect on January 1, 1993, and concerning 40 CFR 300.505, Subpart F of the National Oil and Hazardous Substances Pollution Contingency Plan.
(6) The state agency with responsibility concerning the federal Defense Environmental Restoration Program (10 U.S.C. 2701 through 2708) as in effect on January 1, 1993.
As added by P.L.1-1996, SEC.3.

IC 13-13-5-2
Authority of department to secure benefits of federal acts for Indiana
Sec. 2. The department may take any action necessary to secure for Indiana the benefits of the statutes described in section 1 of this chapter.
As added by P.L.1-1996, SEC.3.



CHAPTER 6. NORTHWEST INDIANA ADVISORY BOARD

IC 13-13-6-1
Establishment; counties served
Sec. 1. The commissioner shall establish a northwest Indiana advisory board to serve the following counties:
(1) A county that has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county that has a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
(3) A county that has a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
As added by P.L.1-1996, SEC.3. Amended by P.L.170-2002, SEC.85.

IC 13-13-6-2
Board members
Sec. 2. The advisory board consists of the following members:
(1) A member of:
(A) the senate; and
(B) the house of representatives;
if all or part of the member's district is located in a county described in section 1 of this chapter.
(2) Nine (9) members to be appointed by the commissioner from among individuals who reside in the counties described in section 1 of this chapter for two (2) year terms as follows:
(A) One (1) member of the general public.
(B) One (1) member representing environmental interests.
(C) One (1) member representing business and industry.
(D) One (1) member representing labor.
(E) One (1) member representing public health.
(F) One (1) member representing education.
(G) One (1) local elected official from each county described in section 1 of this chapter.
As added by P.L.1-1996, SEC.3.

IC 13-13-6-3
Per diem and traveling expenses
Sec. 3. (a) Each member of the board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also not entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is not

entitled to reimbursement for traveling expenses provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1996, SEC.3.

IC 13-13-6-4
Vacancies
Sec. 4. If an appointed member of the board is not able to serve the member's full term, the commissioner shall appoint an individual to serve for the remainder of the unexpired term.
As added by P.L.1-1996, SEC.3.

IC 13-13-6-5
Duties
Sec. 5. The board shall:
(1) monitor permit applications;
(2) disseminate information and material to the public;
(3) make recommendations to the department and the boards; and
(4) assist any department regional offices;
that affect or concern a county described in section 1 of this chapter.
As added by P.L.1-1996, SEC.3.



CHAPTER 7. ENVIRONMENTAL QUALITY SERVICE COUNCIL AND COMPLIANCE ADVISORY PANEL

IC 13-13-7-1
Environmental quality service council established
Sec. 1. The environmental quality service council is established.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-2
Compliance advisory panel
Sec. 2. The compliance advisory panel is established as a committee of the council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-3
Environmental quality service council and compliance advisory panel membership and appointments
Sec. 3. (a) The council consists of seventeen (17) voting members and one (1) nonvoting member. The panel consists of seven (7) voting members.
(b) The appointed members of the council and the panel are appointed as follows:
(1) The president pro tempore of the senate shall appoint:
(A) to serve as members of both the council and the panel, two (2) members of the senate who:
(i) are not affiliated with the same political party; and
(ii) are owners of, or have an interest in, small business stationary sources; and
(B) to serve as members of the council, two (2) other members of the senate who are not affiliated with the same political party.
(2) The speaker of the house of representatives shall appoint:
(A) to serve as members of both the council and the panel, two (2) members of the house of representatives who:
(i) are not affiliated with the same political party; and
(ii) are owners of, or have an interest in, small business stationary sources; and
(B) to serve as members of the council, two (2) other members of the house of representatives who are not affiliated with the same political party.
(3) The governor shall appoint as members individuals who are not members of the general assembly as follows:
(A) To the council, two (2) individuals to represent business and industry, not more than one (1) of whom may be affiliated with the same political party.
(B) To the council, two (2) individuals to represent local government, not more than one (1) of whom may be a solid waste management district director and not more than one (1) of whom may be affiliated with the same political party.             (C) To the council, subject to clause (F), two (2) individuals to represent environmental interests, not more than one (1) of whom may be a solid waste management district director and not more than one (1) of whom may be affiliated with the same political party.
(D) To the council, two (2) individuals to represent the following interests:
(i) One (1) representative of semipublic permittees.
(ii) One (1) representative of agriculture.
(E) To both the council and the panel, one (1) individual to represent the public who is not:
(i) an owner of a small business stationary source; or
(ii) a representative of owners of small business stationary sources.
(F) To the panel to represent the public, one (1) individual appointed to the council under clause (C) who is not:
(i) an owner of a small business stationary source; or
(ii) a representative of owners of small business stationary sources.
(c) The commissioner or commissioner's designee serves as a nonvoting member of the council and as a member of the panel.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-4
Appointment duration
Sec. 4. An appointment under section 3 of this chapter is valid for two (2) years after the date of the appointment. However, a member shall serve until a new appointment is made.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-5
Vacancies
Sec. 5. (a) If a vacancy occurs among the members of the council or panel, the appointing authority of the member whose position is vacant shall fill the vacancy by appointment.
(b) Except as provided in subsection (c), if the appointing authority does not fill a vacancy within sixty (60) days after the date the vacancy occurs, the vacancy shall be filled by appointment by the chairman of the legislative council.
(c) Subsection (b) does not apply to a member of the council who is also a member of the panel.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-6
Designation of chairs
Sec. 6. The chairman of the legislative council shall designate:
(1) a legislative member of the council to be the chair of the council; and
(2) a legislative member of the panel to be the chair of the panel. As added by P.L.12-2005, SEC.3.

IC 13-13-7-7
Environmental quality service council meetings and committees
Sec. 7. The chair of the council shall call for the council to meet at least one (1) time during a calendar year. The chair may designate committees of the council to meet between council meetings and report back to the full council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-8
Compliance advisory panel meetings
Sec. 8. The chair of the panel shall call for the panel to meet at least one (1) time during a calendar year. A meeting of the panel during the calendar year may be held only on a date on which the council meets.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-9
Environmental quality service council duties
Sec. 9. The council shall do the following:
(1) Study issues designated by the legislative council.
(2) Advise the commissioner on policy issues decided on by the council.
(3) Review the mission and goals of the department and evaluate the implementation of the mission.
(4) Serve as a council of the general assembly to evaluate:
(A) resources and structural capabilities of the department to meet the department's priorities; and
(B) program requirements and resource requirements for the department.
(5) Serve as a forum for citizens, the regulated community, and legislators to discuss broad policy directions.
(6) Submit a final report to the legislative council, in an electronic format under IC 5-14-6, that contains at least the following:
(A) An outline of activities of the council.
(B) Recommendations for department action.
(C) Recommendations for legislative action.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-10
Compliance advisory panel duties; no annual report
Sec. 10. The panel:
(1) shall carry out the duties established under Section 507 of the federal Clean Air Act (42 U.S.C. 7661f); and
(2) is not required to submit an annual report to the legislative council.
As added by P.L.12-2005, SEC.3.
IC 13-13-7-11
Department of environmental management commissioner's report
Sec. 11. The commissioner shall report to the council each month concerning the following:
(1) Permitting programs and technical assistance.
(2) Proposed rules and rulemaking in progress.
(3) The financial status of the department.
(4) Additional matters requested by the council.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-12
Staffing by legislative services agency
Sec. 12. The legislative services agency shall provide staff support to the council and panel.
As added by P.L.12-2005, SEC.3.

IC 13-13-7-13
Operation under legislative council rules
Sec. 13. Except as provided in section 10(2) of this chapter, the council and the panel shall operate under the rules of the legislative council.
As added by P.L.12-2005, SEC.3.






ARTICLE 14. POWERS AND DUTIES OF DEPARTMENT OF ENVIRONMENTAL MANAGEMENT AND BOARDS

CHAPTER 1. DUTIES OF DEPARTMENT

IC 13-14-1-1
Solid and hazardous waste materials information exchange
Sec. 1. (a) Subject to subsection (c), the department shall establish a solid and hazardous waste materials exchange to provide for the exchange of information between interested persons concerning the following:
(1) Particular quantities of solid waste and hazardous waste available in Indiana for recovery.
(2) Persons interested in acquiring certain types of solid waste or hazardous waste for purposes of recovery.
(3) Methods for the treatment and recovery of solid waste and hazardous waste in Indiana.
(b) The solid and hazardous waste materials exchange created under subsection (a) may be operated under one (1) or more reciprocity agreements allowing for the exchange of information described in subsection (a) for similar information from programs operated in other states.
(c) The department may contract with a private organization for:
(1) the establishment;
(2) the operation; or
(3) both the establishment and the operation;
of the solid and hazardous waste materials exchange.
(d) The solid waste management board may adopt rules under IC 4-22-2 concerning the establishment and operation of the solid and hazardous waste materials exchange.
As added by P.L.1-1996, SEC.4.



CHAPTER 2. POWERS OF DEPARTMENT

IC 13-14-2-1
Orders and determinations by commissioner
Sec. 1. (a) The commissioner may issue orders and make determinations under this title.
(b) An order issued under this section may address multiple sites for the purpose of arranging for site investigations and the establishment of priority of sites.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-2
Entry upon private or public property for inspection by agent
Sec. 2. The department may have a designated agent, upon presentation of proper credentials, enter upon private or public property to inspect for and investigate possible violations of any of the following:
(1) Air pollution control laws.
(2) Water pollution control laws.
(3) Environmental management laws.
(4) IC 13-18-9.
(5) IC 13-18-10.
(6) IC 13-19-2.
(7) IC 13-19-3.
(8) Any rule adopted by one (1) of the boards.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-3
Department to represent state in all matters pertaining to environmental protection
Sec. 3. The department may do the following:
(1) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts or other governmental arrangements for environmental protection.
(2) Conduct, convoke, attend, or participate in official or unofficial conferences or hearings within or outside Indiana concerning any matter within the scope of the power and duties of the boards or the department.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-4
Acceptance of gifts or other funds
Sec. 4. The department may accept and receive, on behalf of the state, any gifts or other money made available to the state from any source for purposes of:
(1) this title; or
(2) other environmental protection activities, surveys, or programs.
As added by P.L.1-1996, SEC.4.
IC 13-14-2-5
Contract for legal, professional, and other services
Sec. 5. The commissioner may employ or contract for the legal, professional, and other personnel and assistance that is necessary for the efficient performance of duties imposed by this title.
As added by P.L.1-1996, SEC.4.

IC 13-14-2-6
Court actions by commissioner
Sec. 6. Except as provided in IC 13-14-6, the commissioner may proceed in court, by appropriate action, to:
(1) enforce any final order of the commissioner or of one (1) of the boards;
(2) collect any penalties or fees;
(3) procure or secure compliance with this title or any other law that the department has the duty or power to enforce;
(4) procure compliance with any standard or rule of one (1) of the boards; or
(5) enforce a restrictive covenant (as defined in IC 13-11-2-193.5) approved by the commissioner and created in connection with any remediation, closure, cleanup, or corrective action under this title in accordance with the terms of the covenant.
As added by P.L.1-1996, SEC.4. Amended by P.L.61-2001, SEC.1.

IC 13-14-2-7
Orders to secure compliance; civil penalties
Sec. 7. Except as provided in IC 13-14-6, the commissioner may issue orders to:
(1) secure compliance with:
(A) this title; or
(B) any applicable rule of a board; and
(2) assess civil penalties.
As added by P.L.1-1996, SEC.4.



CHAPTER 3. PLANS FOR LOCAL FACILITIES AND STANDARDS

IC 13-14-3-1
Local governmental units; developing environmental facilities
Sec. 1. The department shall encourage and advise local governmental units referred to in IC 13-11-2-158 in developing facilities or establishing standards for the following:
(1) Air, water, odor, and noise pollution control.
(2) Water or wastewater treatment.
(3) Water resource development.
(4) Solid waste disposal.
As added by P.L.1-1996, SEC.4.

IC 13-14-3-2
Local governmental units; minimum standards
Sec. 2. Each facility or standard of a local governmental unit must meet the minimum state requirements or standards established by the appropriate board.
As added by P.L.1-1996, SEC.4.

IC 13-14-3-3
Local governmental units; hearings; orders
Sec. 3. (a) If the commissioner finds that the local governmental units have not developed plans that provide for adequate:
(1) water supply;
(2) air, water, or wastewater treatment; or
(3) solid waste disposal facilities;
the department may hold a public hearing.
(b) If the facts support the conclusion, the department may order the affected local governmental units to proceed to form regional water, sewage, air, or solid waste districts that are necessary under IC 13-26.
As added by P.L.1-1996, SEC.4.



CHAPTER 4. NOTICE TO DEPARTMENT OF PLANS AND PROGRAMS AFFECTING THE ENVIRONMENT

IC 13-14-4-1
State agencies; reports
Sec. 1. (a) Each agency, department, and institution of the state shall report to the department any plans or activities that affect or may affect the environment of Indiana.
(b) The department shall:
(1) review the reports described in subsection (a); and
(2) coordinate the programs of the various agencies and make recommendations concerning the plans and activities of each agency, department, or institution that affects the environment.
As added by P.L.1-1996, SEC.4.

IC 13-14-4-2
Federal loans and grants
Sec. 2. (a) Each:
(1) unit of local government referred to in IC 13-11-2-158;
(2) state agency; or
(3) interstate agency;
that makes an application for loans or grants under the federal statutes that relates to any program that affects or would affect the environment of Indiana shall notify the department in writing of the application before making the application.
(b) The department may, if the department is a party, participate in all proceedings for the grant.
As added by P.L.1-1996, SEC.4.

IC 13-14-4-3
Technical or monitoring program reports
Sec. 3. (a) Each person:
(1) discharging; or
(2) proposing to discharge or emit;
contaminants that could affect environmental quality shall furnish to the department the reasonable technical or monitoring program reports that the boards specify by rule.
(b) An affidavit of the responsible officer or person in charge of the operation involved must accompany each report.
As added by P.L.1-1996, SEC.4.



CHAPTER 5. INSPECTIONS

IC 13-14-5-1
Applicability of chapter
Sec. 1. This chapter applies to inspections conducted under IC 13-14-2-2 after July 1, 1993.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-2
Notice and oral report to property owners
Sec. 2. Except as provided in section 3 of this chapter, the designated agent of the department conducting the inspection must provide the property owner with the following:
(1) Before completing an inspection of property under IC 13-14-2-2, an oral report of the inspection that includes any specific matters discovered during the inspection that the designated agent of the department believes may be a violation of a law or of a permit issued by the department.
(2) Not later than forty-five (45) calendar days after the inspection, a written summary of the oral report given under subdivision (1).
As added by P.L.1-1996, SEC.4.

IC 13-14-5-3
Written summary instead of oral report
Sec. 3. If the designated agent of the department completes the inspection at a time when the property owner is not available to receive an oral report under section 2 of this chapter, the designated agent shall mail a written summary of the inspection by certified mail, return receipt requested, to the property owner not later than forty-five (45) calendar days following the inspection.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-4
Permitted omissions from oral reports and written summaries
Sec. 4. A designated agent of the department is not required to include in an oral report or in a written summary:
(1) a matter that is not evident to the designated agent at the time of the designated agent's inspection; or
(2) any fact that indicates or evidences an intentional, a knowing, or a reckless violation of:
(A) this title;
(B) a rule or standard adopted by a board; or
(C) any determination, permit, or order made or issued by the commissioner under this title or any other law.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-5
Rules      Sec. 5. The boards shall adopt rules under IC 4-22-2 to administer this chapter and IC 13-30-7.
As added by P.L.1-1996, SEC.4.

IC 13-14-5-6
Information presented by property owner
Sec. 6. (a) The property owner may provide information in response to any of the following:
(1) An oral report provided under section 2 of this chapter.
(2) A written summary provided under section 2 or 3 of this chapter.
(3) Questions raised during the inspection visit.
(b) The department shall review and consider any information presented by the property owner under subsection (a). The department shall append any written information provided under subsection (a) to the inspection report and include the written information in the public file.
As added by P.L.30-1999, SEC.4.



CHAPTER 6. LIMITATIONS OF ACTION; ADMINISTRATIVE PROCEEDINGS

IC 13-14-6-1
Applicability of chapter
Sec. 1. This chapter applies to a department enforcement action, regardless of the application of IC 4-21.5 to the enforcement action.
As added by P.L.1-1996, SEC.4.

IC 13-14-6-2
Limitation of actions
Sec. 2. A department enforcement action must commence by issuing a notice of violation under IC 13-30-3-3 not more than three (3) years after the date the department discovers:
(1) the event; or
(2) the last of a series of events;
that serves as the basis of the department's authority to conduct the enforcement action.
As added by P.L.1-1996, SEC.4.

IC 13-14-6-3
Void actions
Sec. 3. A department enforcement action commenced after the time set forth in section 2 of this chapter is void.
As added by P.L.1-1996, SEC.4.



CHAPTER 7. ASSIGNMENT OF RULEMAKING AUTHORITY

IC 13-14-7-1
Assignment of rulemaking authority to boards
Sec. 1. The:
(1) governor may assign to any of the boards the adoption of rules in any area not provided for by law as of September 1, 1985; or
(2) board may directly exercise that power until a specific agency for the exercise of the power is created.
As added by P.L.1-1996, SEC.4.



CHAPTER 8. RULES AND STANDARDS

IC 13-14-8-1
Adoption or modification of rules and standards
Sec. 1. The boards may:
(1) adopt;
(2) repeal;
(3) rescind; or
(4) amend;
rules and standards by proceeding in the manner prescribed in IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-2
Proposal for adoption or modification of rules and standards
Sec. 2. (a) The department may propose to the boards the:
(1) adoption;
(2) repeal;
(3) rescission; or
(4) amendment;
of any rule or standard.
(b) The rules proposed by the department must be adopted by the appropriate board under IC 4-22-2 and IC 13-14-9 before the rules become effective.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-3
Scope
Sec. 3. A rule or standard adopted by a board may:
(1) make different provisions as required by varying circumstances and conditions for different contaminant sources and for different geographical areas;
(2) be made applicable to sources outside Indiana that:
(A) are causing;
(B) are contributing to; or
(C) could cause or contribute to;
environmental pollution in Indiana; and
(3) make provision for abatement standards and procedures:
(A) concerning occurrences, emergencies, or pollution; or
(B) on other short term conditions constituting an acute danger to health or to the environment.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-4
Considerations in adoption
Sec. 4. In adopting rules and establishing standards, a board shall take into account the following:
(1) All existing physical conditions and the character of the area affected.         (2) Past, present, and probable future uses of the area, including the character of the uses of surrounding areas.
(3) Zoning classifications.
(4) The nature of the existing air quality or existing water quality, as appropriate.
(5) Technical feasibility, including the quality conditions that could reasonably be achieved through coordinated control of all factors affecting the quality.
(6) Economic reasonableness of measuring or reducing any particular type of pollution.
(7) The right of all persons to an environment sufficiently uncontaminated as not to be injurious to:
(A) human, plant, animal, or aquatic life; or
(B) the reasonable enjoyment of life and property.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-5
Proposals for rule
Sec. 5. (a) Any person may present written proposals for the adoption, amendment, or repeal of a rule by one (1) of the boards. A proposal presented under this section must be:
(1) supported by a statement of reasons; and
(2) accompanied by a petition signed by at least two hundred (200) persons.
(b) If the board with rulemaking authority in the subject area to which the rule pertains finds that the proposal:
(1) is not plainly devoid of merit; and
(2) does not deal with a subject on which a hearing was held within the previous six (6) months of the submission of the proposal;
the board shall give notice and hold a hearing on the proposal.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-6
Hearings
Sec. 6. (a) Each hearing on a proposed rule must be open to the public, and a reasonable opportunity to be heard with respect to the subject of a hearing shall be afforded to any person.
(b) All testimony taken at a hearing shall be recorded. The transcript of the hearing and any written submissions to the board at the hearing shall be open to public inspection, and copies of the transcript and written submissions shall be made available to any person upon payment of the cost of reproducing the original.
(c) A person who:
(1) is heard or represented at a hearing; or
(2) requests notice;
shall be given written notice of the action of the board with respect to the subject of the hearing.
As added by P.L.1-1996, SEC.4.
IC 13-14-8-7
Duties of board
Sec. 7. (a) Without limiting the generality of the regulatory authority of the boards under this title, the appropriate board may adopt rules under IC 4-22-2 and IC 13-14-9 prescribing the following:
(1) Standards or requirements for discharge or emission specifying the maximum permissible short term and long term concentrations of various contaminants of the air, water, or land.
(2) Procedures for the administration of a system of permits for:
(A) the discharge of any contaminants;
(B) the construction, installation, or modification of any:
(i) facility;
(ii) equipment; or
(iii) device;
that may be designed to control or prevent pollution; or
(C) the operation of any:
(i) facility;
(ii) equipment; or
(iii) device;
to control or to prevent pollution.
(3) Standards and conditions for the use of any fuel or vehicle determined to constitute an air pollution hazard.
(4) Standards for the filling or sealing of abandoned:
(A) water wells;
(B) water holes; and
(C) drainage holes;
to protect ground water against contamination.
(5) Alert criteria and abatement standards for pollution episodes or emergencies constituting an acute danger to health or to the environment, including priority lists for terminating activities that contribute to the hazard, whether or not the activities would meet all discharge requirements of the board under normal conditions.
(6) Requirements and procedures for the inspection of any equipment, facility, vehicle, vessel, or aircraft that may cause or contribute to pollution.
(7) Requirements and standards for equipment and procedures for:
(A) monitoring contaminant discharges at their sources;
(B) the collection of samples; and
(C) the collection, reporting, and retention, in accordance with record retention schedules adopted under IC 5-15-5.1, of data resulting from that monitoring.
(8) Standards or requirements to control:
(A) the discharge; or
(B) the pretreatment;
of contaminants introduced or discharged into publicly owned treatment works.     (b) If the solid waste management board or air pollution control board is required to adopt new rules or amend existing rules to implement an amendment to the federal Resource Conservation and Recovery Act or an amendment to or addition of a National Emission Standard for Hazardous Air Pollutants under the federal Clean Air Act, the board shall adopt the new rules or amend the existing rules not more than nine (9) months after the date the federal law becomes effective. This subsection does not limit a board's authority to amend at any time the rules adopted under this subsection.
As added by P.L.1-1996, SEC.4. Amended by P.L.123-1996, SEC.10.

IC 13-14-8-8
Variance from rules
Sec. 8. (a) Except as provided in section 9 of this chapter, if a person who is affected by a rule adopted by a board believes that the imposition of the rule would impose an undue hardship or burden upon the person, the person may apply to the commissioner for a variance from the rule.
(b) The commissioner may hold a public hearing on an application submitted under subsection (a).
(c) If the commissioner determines that immediate compliance with the rule would impose an undue hardship or burden upon the applicant, the commissioner, except as provided in section 9 of this chapter, may grant a variance from the rule for any period not exceeding one (1) year.
(d) Upon the request of an applicant, the commissioner may renew an expired variance if the commissioner determines that compliance with the rule would continue to impose an undue hardship or burden upon the applicant. Except as provided in section 9 of this chapter, each renewal may be granted for a period not exceeding one (1) year.
As added by P.L.1-1996, SEC.4. Amended by P.L.231-2003, SEC.1.

IC 13-14-8-9
Criteria for variance from water quality standards; pollutant minimization plan; duration of variance; renewal
Sec. 9. (a) A variance from a water quality standard that is at least in part the basis of a National Pollutant Discharge Elimination System (NPDES) permit issued under this title must meet the conditions specified in:
(1) 40 CFR Part 132, Appendix F, Procedure 2.C; and
(2) rules adopted by the board.
(b) A variance application must contain a pollutant minimization plan specific to the pollutant for which the variance is requested. With respect to a variance relating to an NPDES permit for a combined sewer overflow discharge, this subsection is satisfied if the NPDES permit holder has prepared a long term control plan and is implementing the nine (9) minimum controls pursuant to:
(1) 33 U.S.C. 1342(q); and
(2) 59 FR 18688.
(c) Subject to subsection (d), a variance described in subsection

(a) may be granted for a period not to exceed the term of the NPDES permit affected by the variance.
(d) If an NPDES permit remains in effect beyond its stated term under IC 13-15-3-6, a variance described in subsection (a) remains in effect for as long as the NPDES permit requirements affected by the variance are in effect.
(e) A variance described in subsection (a) may be renewed each time the NPDES permit affected by the variance is renewed if the conditions of subsections (a) and (b) continue to be met.
As added by P.L.1-1996, SEC.4. Amended by P.L.231-2003, SEC.2; P.L.54-2005, SEC.1.

IC 13-14-8-10
Undue hardship; criteria
Sec. 10. A board may adopt rules under IC 4-22-2 to specify the following with respect to any of the board's rules:
(1) Criteria to define what constitutes an undue hardship or burden, as used in section 8 of this chapter, for the purposes of that rule.
(2) Procedures for making determinations on applications for variances from that rule.
As added by P.L.1-1996, SEC.4.

IC 13-14-8-11
Appeals
Sec. 11. (a) A person affected by a decision of the commissioner under sections 8 and 9 of this chapter may, within fifteen (15) days after receipt of notice of the decision, appeal the decision to the office of environmental adjudication. All proceedings under this section to appeal the commissioner's decision are governed by IC 4-21.5.
(b) The commissioner's decision to grant a variance does not take effect until available administrative remedies are exhausted.
As added by P.L.1-1996, SEC.4. Amended by P.L.25-1997, SEC.4.

IC 13-14-8-11.5
Site-specific limitation for NPDES permit; application process and criteria
Sec. 11.5. (a) The department shall prepare and publish in the Indiana Register guidance on the application process and criteria for obtaining a site-specific limitation for a National Pollutant Discharge Elimination System (NPDES) permit. Criteria to be considered must include wet weather events, water effects ratio, and other site-specific considerations as determined by the department. Water effects ratio shall be the ratio of the aquatic toxicity of a parameter in the water of the receiving stream compared to the aquatic toxicity of the parameter in the laboratory water used to determine the standard.
(b) Beginning January 1, 1997, the department shall review any application and make a preliminary determination for a site-specific

limitation not later than one hundred eighty (180) days after receipt of the application. The department may request additional information necessary to make the preliminary determination consistent with the guidance published under subsection (a). The one hundred eighty (180) day period does not include any days between the date the department requests additional information and the date the additional information is received by the department.
(c) The final determination on a site-specific limitation will be part of the NPDES permit decision under 327 IAC 5.
(d) If the agency does not issue a preliminary determination within the one hundred eighty (180) days provided for in subsection (b), the applicant may require that the department hire a qualified outside consultant to prepare the preliminary determination as expeditiously as possible.
(e) The department and the applicant may agree to extend the one hundred eighty (180) day period provided for in subsection (b).
As added by P.L.123-1996, SEC.3.

IC 13-14-8-11.6
Permits for modification or construction of water pollution facility
Sec. 11.6. (a) A discharger is not required to obtain a state permit for the modification or construction of a water pollution treatment or control facility if the discharger has an effective:
(1) National Pollutant Discharge Elimination System (NPDES) industrial permit for direct discharges to surface water; or
(2) industrial waste pretreatment permit not issued by the department for discharges to a publicly owned treatment works.
(b) If a modification is for the treatment or control of any new influent pollutant or increased levels of any existing pollutant, within thirty (30) days after commencement of operation, the discharger shall file with the department a notice of installation for the additional pollutant control equipment and a design summary of any modifications.
(c) The water pollution control board shall adopt a general permit rule for the approval of sanitary collection system plans, lift station plans, and force main plans.
As added by P.L.72-1999, SEC.2.



CHAPTER 9. RULEMAKING PROCEDURES

IC 13-14-9-1
Applicability of chapter
Sec. 1. (a) Except as provided in section 14 of this chapter, this chapter applies to the following:
(1) A board.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) In addition to the requirements of IC 4-22-2 and IC 13-14-8, a board may not adopt a rule except in accordance with this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.100-2006, SEC.7.

IC 13-14-9-2
Public comment periods
Sec. 2. Except as provided in sections 4.5, 7, and 8 of this chapter, a board may not adopt a rule under this chapter until the board has conducted at least two (2) public comment periods, each of which must be at least thirty (30) days in length.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.1.

IC 13-14-9-3 Version a
First public comment period; notice
Revisor's Note: P.L.240-2003, SEC.4 (which was effective 7-1-2003 until 4-25-2005) was printed in the 2003 Supplement but was incorrectly omitted from the printing of the 2004 version of the Indiana Code.
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 3. (a) Except as provided in subsection (b), the department shall provide notice in the Indiana Register of the first public comment period required by section 2 of this chapter. A notice provided under this section must do the following:
(1) Identify the authority under which the proposed rule is to be adopted.
(2) Describe the subject matter and the basic purpose of the proposed rule. The description required by this subdivision must:
(A) include a listing of all alternatives being considered by the department at the time of the notice;
(B) include:
(i) a statement indicating whether each alternative listed under clause (A) is imposed under federal law;
(ii) a statement explaining how each alternative listed under clause (A) that is not imposed under federal law differs from federal law; and
(iii) any information known to the department about the potential fiscal impact of each alternative under clause (A) that is not imposed under federal law; and             (C) set forth the basis for each alternative listed under clause (A).
(3) Describe the relevant statutory or regulatory requirements or restrictions relating to the subject matter of the proposed rule that exist before the adoption of the proposed rule.
(4) Request the submission of alternative ways to achieve the purpose of the proposed rule.
(5) Request the submission of comments, including suggestions of specific language for the proposed rule.
(6) Include a detailed statement of the issue to be addressed by adoption of the proposed rule.
(b) This section does not apply to rules adopted under IC 13-18-22-2, IC 13-18-22-3, or IC 13-18-22-4.
(c) The notice required under subsection (a) shall be published electronically in the Indiana Register under procedures established by the publisher.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.2; P.L.240-2003, SEC.4; P.L.282-2003, SEC.35; P.L.2-2005, SEC.54; P.L.215-2005, SEC.16; P.L.1-2006, SEC.200.

IC 13-14-9-3 Version b
First public comment period; notice
Revisor's Note: P.L.240-2003, SEC.4 (which was effective 7-1- 2003 until 4-25-2005) was printed in the 2003 Supplement but was incorrectly omitted from the printing of the 2004 version of the Indiana Code.
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 3. (a) Except as provided in subsection (b), the department shall provide notice in the Indiana Register of the first public comment period required by section 2 of this chapter. A notice provided under this section must do the following:
(1) Identify the authority under which the proposed rule is to be adopted.
(2) Describe the subject matter and the basic purpose of the proposed rule. The description required by this subdivision must:
(A) list all alternatives being considered by the department at the time of the notice;
(B) state whether each alternative listed under clause (A) creates:
(i) a restriction or requirement more stringent than a restriction or requirement imposed under federal law; or
(ii) a restriction or requirement in a subject area in which federal law does not impose restrictions or requirements;
(C) state the extent to which each alternative listed under clause (A) differs from federal law;
(D) include any information known to the department about the potential fiscal impact of each alternative under clause (A) that creates:                 (i) a restriction or requirement more stringent than a restriction or requirement imposed under federal law; or
(ii) a restriction or requirement in a subject area in which federal law does not impose restrictions or requirements; and
(E) set forth the basis for each alternative listed under clause (A).
(3) Describe the relevant statutory or regulatory requirements or restrictions relating to the subject matter of the proposed rule that exist before the adoption of the proposed rule.
(4) Request the submission of alternative ways to achieve the purpose of the proposed rule.
(5) Request the submission of comments, including suggestions of specific language for the proposed rule.
(6) Include a detailed statement of the issue to be addressed by adoption of the proposed rule.
(b) This section does not apply to rules adopted under IC 13-18-22-2, IC 13-18-22-3, or IC 13-18-22-4.
(c) The notice required under subsection (a) shall be published electronically in the Indiana Register under procedures established by the publisher.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.2; P.L.240-2003, SEC.4; P.L.282-2003, SEC.35; P.L.2-2005, SEC.54; P.L.215-2005, SEC.16; P.L.1-2006, SEC.200; P.L.100-2006, SEC.8.

IC 13-14-9-4
Second public comment period; notice
Sec. 4. (a) The department shall provide notice in the Indiana Register of the second public comment period required by section 2 of this chapter. A notice provided under this section must do the following:
(1) Contain the full text of the proposed rule, to the extent required under IC 4-22-2-24(c).
(2) Contain a summary of the response of the department to written comments submitted under section 3 of this chapter during the first public comment period.
(3) Request the submission of comments, including suggestions of specific amendments to the language contained in the proposed rule.
(4) Contain the full text of the commissioner's written findings under section 7 of this chapter, if applicable.
(5) Identify each element of the proposed rule that imposes a restriction or requirement on persons to whom the proposed rule applies that:
(A) is more stringent than a restriction or requirement imposed under federal law; or
(B) applies in a subject area in which federal law does not impose a restriction or requirement.
(6) With respect to each element identified under subdivision (5), identify:             (A) the environmental circumstance or hazard that dictates the imposition of the proposed restriction or requirement to protect human health and the environment;
(B) examples in which federal law is inadequate to provide the protection referred to in clause (A); and
(C) the:
(i) estimated fiscal impact; and
(ii) expected benefits;
based on the extent to which the proposed rule is more stringent than the restrictions or requirements of federal law, or on the creation of restrictions or requirements in a subject area in which federal law does not impose restrictions or requirements.
(7) For any element of the proposed rule that imposes a restriction or requirement that is more stringent than a restriction or requirement imposed under federal law or that applies in a subject area in which federal law does not impose restrictions or requirements, describe the availability for public inspection of all materials relied upon by the department in the development of the proposed rule, including, if applicable:
(A) health criteria;
(B) analytical methods;
(C) treatment technology;
(D) economic impact data;
(E) environmental assessment data;
(F) analyses of methods to effectively implement the proposed rule; and
(G) other background data.
(b) The notice required under subsection (a) shall be published electronically in the Indiana Register under procedures established by the publisher.
As added by P.L.1-1996, SEC.4. Amended by P.L.240-2003, SEC.5; P.L.215-2005, SEC.17; P.L.100-2006, SEC.9.

IC 13-14-9-4.2
Department required to provide the office of management and budget fiscal impact statement to board
Sec. 4.2. Not less than fourteen (14) days before the date of preliminary adoption of a proposed rule by a board, the department shall make available to the board the fiscal impact statement prepared by the office of management and budget with respect to the proposed rule under IC 4-22-2-28(e).
As added by P.L.240-2003, SEC.6. Amended by P.L.226-2005, SEC.2; P.L.123-2006, SEC.28.

IC 13-14-9-4.5
Third public comment period; notice
Sec. 4.5. (a) Except for a rule:
(1) that has been preliminarily adopted by a board in a form that is:             (A) identical to; or
(B) not substantively different from;
the proposed rule published in a second notice under section 4 of this chapter; or
(2) for which the commissioner has made a determination and prepared written findings under section 7 or 8 of this chapter;
a board may not adopt a rule under this chapter until the board has conducted a third public comment period that is at least twenty-one (21) days in length.
(b) The department shall publish notice of a third public comment period with the:
(1) text;
(2) summary; and
(3) fiscal analysis;
that are required to be published in the Indiana Register under section 5(a)(2) of this chapter.
(c) The notice of a third public comment period that must be published in the Indiana Register under subsection (b) must request the submission of comments, including suggestions of specific amendments, that concern only the portion of the preliminarily adopted rule that is substantively different from the language contained in the proposed rule published in a second notice under section 4 of this chapter.
As added by P.L.130-1997, SEC.3. Amended by P.L.240-2003, SEC.7.

IC 13-14-9-5
Adoption; prerequisites
Sec. 5. (a) A board may not adopt a rule until all of the following occur:
(1) The board holds a board meeting on the proposed rule.
(2) The department, after approval of the proposed rule by the board under subsection (c), publishes the following in the Indiana Register as provided in IC 4-22-2-24(c):
(A) The full text of the proposed rule, including any amendments arising from the comments received before or during the meeting held under subdivision (1).
(B) A summary of the response of the department to all comments received at the meeting held under subdivision (1).
(C) For a proposed rule with an estimated economic impact on regulated entities that is greater than five hundred thousand dollars ($500,000), a copy of the office of management and budget fiscal analysis required under IC 4-22-2-28.
(3) The board, after publication of the notice under subdivision (2), holds another board meeting on the proposed rule.
(4) If a third public comment period is required under section 4.5 of this chapter, the department publishes notice of the third public comment period in the Indiana Register.     (b) Board meetings held under subsection (a)(1) and (a)(3) shall be conducted in accordance with IC 4-22-2-26(b) through IC 4-22-2-26(d).
(c) At a board meeting held under subsection (a)(1), the board shall determine whether the proposed rule will:
(1) proceed to publication under subsection (a)(2);
(2) be subject to additional comments under section 3 or 4 of this chapter, considering any written finding made by the commissioner under section 7 or 8 of this chapter; or
(3) be reconsidered at a subsequent board meeting in accordance with IC 4-22-2-26(d).
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.4; P.L.2-1998, SEC.48; P.L.224-1999, SEC.2; P.L.123-2006, SEC.29.

IC 13-14-9-6
Board meetings; written materials
Sec. 6. In addition to the requirements of section 8 of this chapter, the department shall include the following in the written materials to be considered at the board meetings held under section 5(a)(1) and 5(a)(3) of this chapter:
(1) The full text of the proposed rule, as most recently prepared by the department.
(2) The written responses of the department to all comments received:
(A) during the immediately preceding comment period for a board meeting held under section 5(a)(1) of this chapter;
(B) during the immediately preceding board meeting under section 5(a)(1) of this chapter for a board meeting held under section 5(a)(3) of this chapter if a third public comment period is not required under section 4.5 of this chapter; or
(C) during:
(i) a third public comment period that address the portion of the preliminarily adopted rule that is substantively different from the language contained in the proposed rule published in a second notice under section 4 of this chapter; and
(ii) the immediately preceding board meeting held under section 5(a)(1) of this chapter;
for a board meeting held under section 5(a)(3) of this chapter if a third public comment period is required under section 4.5 of this chapter.
(3) The full text of the office of management and budget fiscal analysis if a fiscal analysis is required under IC 4-22-2-28.
As added by P.L.1-1996, SEC.4. Amended by P.L.130-1997, SEC.5; P.L.224-1999, SEC.3; P.L.123-2006, SEC.30.

IC 13-14-9-7
Waiver of first public comment period
Sec. 7. (a) Unless a board determines under section 5(c)(2) of this chapter that a proposed rule should be subject to additional

comments, section 3 of this chapter does not apply to a rulemaking action if the commissioner determines that the rulemaking policy alternatives available to the department are so limited that the public notice and comment period under section 3 of this chapter would provide no substantial benefit to:
(1) the environment; or
(2) persons to be regulated or otherwise affected by the proposed rule.
(b) If the commissioner makes a determination under subsection (a), the commissioner shall prepare written findings under this section. The full text of the commissioner's written findings shall be included in the public notice provided under section 4 of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-8
Waiver of both first and second public comment periods
Sec. 8. (a) Unless a board determines under section 5(c)(2) of this chapter that a proposed rule should be subject to additional comments, sections 3 and 4 of this chapter do not apply to a rulemaking action if the commissioner determines that:
(1) the proposed rule constitutes:
(A) an adoption or incorporation by reference of a federal law, regulation, or rule that:
(i) is or will be applicable to Indiana; and
(ii) contains no amendments that have a substantive effect on the scope or intended application of the federal law or rule;
(B) a technical amendment with no substantive effect on an existing Indiana rule; or
(C) a substantive amendment to an existing Indiana rule, the primary and intended purpose of which is to clarify the existing rule; and
(2) the proposed rule is of such nature and scope that there is no reasonably anticipated benefit to the environment or the persons referred to in section 7(a)(2) of this chapter from the following:
(A) Exposing the proposed rule to diverse public comment under section 3 or 4 of this chapter.
(B) Affording interested or affected parties the opportunity to be heard under section 3 or 4 of this chapter.
(C) Affording interested or affected parties the opportunity to develop evidence in the record collected under sections 3 and 4 of this chapter.
(b) If the commissioner makes a determination under subsection (a), the commissioner shall prepare written findings under this section. The full text of the commissioner's written findings shall be:
(1) published in the Indiana Register before the public meeting held under section 5(a)(1) of this chapter; and
(2) included in the written materials to be considered by the board at the public meeting held under section 5(a)(1) of this chapter. As added by P.L.1-1996, SEC.4.

IC 13-14-9-9
Action upon proposed rules
Sec. 9. After complying with sections 2 through 8 of this chapter, the board may, at the board meeting held under section 5(a)(3) of this chapter:
(1) adopt a rule that is identical to the proposed rule published under section 5(a)(2) of this chapter;
(2) adopt the proposed rule with amendments that meet the criteria set forth in section 10 of this chapter;
(3) recommend amendments to the proposed rule that do not meet the criteria set forth in section 10 of this chapter;
(4) reject the proposed rule; or
(5) reconsider the proposed rule at a subsequent board meeting in accordance with IC 4-22-2-26(d).
As added by P.L.1-1996, SEC.4.

IC 13-14-9-10
Amended proposals; logical outgrowth
Sec. 10. (a) A board may amend a proposed rule at a board meeting held under section 5(a)(3) of this chapter and adopt the amended rule under section 9(2) of this chapter if the amendments are a logical outgrowth of:
(1) the proposed rule as published under section 5(a)(2) of this chapter; and
(2) any comments provided to the board at the meeting held under section 5(a)(3) of this chapter.
(b) In determining, for the purposes of this section, whether an amendment is a logical outgrowth of the proposed rule and any comments, the board shall consider:
(1) whether the language of:
(A) the proposed rule as published under section 5(a)(2) of this chapter; and
(B) any comments provided to the board at the meeting held under section 5(a)(3) of this chapter;
fairly apprised interested persons of the specific subjects and issues contained in the amendment; and
(2) whether the interested parties were allowed an adequate opportunity to be heard by the board.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-11
Amended proposals; notice
Sec. 11. If the board recommends amendments to a proposed rule under section 9(3) of this chapter, the full text of the proposed rule and accompanying amendments shall be published in accordance with section 5(a)(2) of this chapter. After that publication, the board shall hold another board meeting on the proposed rule under section 5(a)(3) of this chapter. As added by P.L.1-1996, SEC.4.

IC 13-14-9-12
Rejection; grounds
Sec. 12. The board may reject a proposed rule under section 9(4) of this chapter if one (1) of the following conditions exists:
(1) The following occurs or has occurred:
(A) under section 8 of this chapter, sections 3 and 4 of this chapter did not apply to the proposed rule; and
(B) either:
(i) the board determines that necessary amendments to the proposed rule will affect persons that reasonably require an opportunity to comment under section 4 of this chapter, considering the criteria set forth in section 8(2) of this chapter; or
(ii) the board determines that due to the fundamental or inherent structure or content of the proposed rule, the only reasonably anticipated method of developing a rule acceptable to the board is to require the department to redraft the rule and to obtain the public comments under section 4 of this chapter; or
(2) the following occurs or has occurred:
(A) the proposed rule was subject to sections 3 and 4 of this chapter; and
(B) either:
(i) the board makes a determination set forth in subdivision (1)(B)(i) or (1)(B)(ii); or
(ii) the board determines that, due to a procedural or other defect in the implementation of the requirements under sections 3 and 4 of this chapter, an interested or affected party will be unfairly and substantially prejudiced if the public comment period under section 4 of this chapter is not again afforded and that no reasonable alternative method to obtain public comments is available to the interested or affected party other than the public comment period under section 4 of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-13
Rejection; public comment
Sec. 13. If a board rejects a proposed rule under section 12 of this chapter, the proposed rule is subject to section 4 of this chapter whether or not the proposed rule has previously been the subject of the comment period required by section 4 of this chapter.
As added by P.L.1-1996, SEC.4.

IC 13-14-9-14
Procedures for control board to establish water quality standards for combined sewer community; notice of rulemaking; hearing; EPA approval      Sec. 14. (a) Sections 1 through 13 of this chapter do not apply to a rule adopted under this section.
(b) The water pollution control board may use the procedures in this section to adopt a rule to establish new water quality standards for a community served by a combined sewer that has:
(1) an approved long term control plan; and
(2) an approved use attainability analysis that supports the use of a CSO wet weather limited use subcategory established under IC 13-18-3-2.5.
(c) After the department approves the long term control plan and use attainability analysis, the department shall publish in the Indiana Register a notice of adoption of a proposed rule to establish a CSO wet weather limited use subcategory for the area defined by the approved use attainability analysis.
(d) The notice under subsection (c) must include the following:
(1) Suggested rule language that amends the designated use to allow for a CSO wet weather limited use subcategory in accordance with IC 13-18-3-2.5.
(2) A written comment period of at least thirty (30) days.
(3) A notice of public hearing before the water pollution control board.
(e) The department shall include the following in the written materials to be considered by the water pollution control board at the public hearing referred to in subsection (d)(3):
(1) The full text of the proposed rule as most recently prepared by the department.
(2) Written responses of the department to written comments received during the comment period referred to in subsection (d)(2).
(3) The letter prepared by the department approving the long term control plan and use attainability analysis.
(f) At the public hearing referred to in subsection (d)(3), the board may:
(1) adopt the proposed rule to establish a new water quality standard amending the designated use to allow for a CSO wet weather limited use subcategory;
(2) reject the proposed rule; or
(3) determine to reconsider the proposed rule at a subsequent board meeting.
(g) The department shall submit a new water quality standard established in a rule adopted under subsection (f)(1) to the United States Environmental Protection Agency for approval.
As added by P.L.100-2006, SEC.10.



CHAPTER 9.5. EXPIRATION AND READOPTION OF ADMINISTRATIVE RULES

IC 13-14-9.5-1
Exceptions
Sec. 1. This chapter does not apply to a rule that incorporates a federal regulation by reference or adopts under a federal mandate a federal regulation in its entirety without substantive additions.
As added by P.L.17-1996, SEC.9.



CHAPTER 10. GENERAL EMERGENCY PROCEDURES

IC 13-14-10-1
Emergency order; notice; compliance
Sec. 1. (a) Whenever the commissioner concludes, in consultation with the commissioner of the state department of health, that contamination of air, water, or land in any area has reached the point where the contamination constitutes a clear and present danger to the health and safety of persons in any area, the commissioner's determination shall be immediately communicated to the governor. The commissioner, in concert with the commissioner of the state department of health, shall request the governor to declare that an emergency exists.
(b) The governor may:
(1) proclaim the existence of an emergency; and
(2) order all persons causing or contributing to the causing of the contamination to reduce or discontinue immediately the emission or discharge of contaminants.
(c) Notice of an emergency order must be in writing wherever practicable. However, if the governor considers that written notice is not practicable, the governor may give notice in the manner determined by the governor.
(d) A person against whom an emergency order of the governor has been issued shall, upon receiving notice of the order, immediately comply with the provisions of the order.
(e) The governor may enforce an order by any appropriate action.
(f) The procedures for emergency orders provided for in this section are governed by IC 4-21.5-4.
As added by P.L.1-1996, SEC.4.

IC 13-14-10-2
Suit on behalf of state to restrain person contributing to pollution
Sec. 2. (a) Upon receipt of evidence that a pollution source or combination of sources, including an industrial user of a publicly owned treatment plant, is presenting an imminent and substantial endangerment to:
(1) the health of persons; or
(2) the welfare of persons whose livelihood is endangered;
the commissioner shall bring suit under subsection (b).
(b) Upon the receipt of evidence under subsection (a), the commissioner shall bring suit on behalf of the state in the appropriate court to:
(1) immediately restrain any person causing or contributing to the alleged pollution to stop the discharge or introduction of contaminants causing or contributing to the pollution; or
(2) take other necessary action.
(c) The duty of the commissioner to bring suit under subsection (a) is:
(1) in addition to the authority contained in section 1 of this

chapter; and
(2) notwithstanding any other provision of this title.
As added by P.L.1-1996, SEC.4.

IC 13-14-10-3
Emergency assistance
Sec. 3. (a) The commissioner may order and provide assistance to abate or remedy an emergency, on private or public property, caused by the discharge or impending discharge of any contaminant into or on the air, land, or waters of Indiana that poses an imminent and substantial danger to public health or the environment whenever:
(1) the assistance must be immediate to be efficacious; and
(2) any person responsible for abatement or remedying the emergency:
(A) cannot be determined or located; or
(B) has refused or failed to take prompt and effective action to abate or remedy the emergency.
(b) For the purpose of this section, the commissioner may request the direct purchase of supplies, materials, services, and equipment for immediate use under IC 5-22-10-4.
(c) In addition to any civil or criminal penalties under the environmental management laws the department may recover the cost of assistance provided under this section from any person responsible for the emergency by commencing a civil action in any court of competent jurisdiction. Officials who collect money under this subsection shall remit the money to the treasurer of state. The money shall be deposited in the environmental management special fund created by IC 13-14-12.
(d) The department may accept on behalf of the state any reimbursement for assistance provided under this section from the federal government. The reimbursements shall be remitted to the treasurer of state for deposit in the environmental management special fund created by IC 13-14-12.
(e) Notwithstanding any other provisions of this title, the authority granted under this section:
(1) is in addition to; and
(2) may be exercised independently of;
any other authority contained in this chapter.
As added by P.L.1-1996, SEC.4. Amended by P.L.49-1997, SEC.47.



CHAPTER 11. RECORDS OF THE DEPARTMENT AND BOARDS

IC 13-14-11-1
Record of actions taken; confidential information
Sec. 1. (a) The commissioner shall maintain a record of the actions taken under this title. Subject to subsection (b), these:
(1) records, issued permits, permit applications, and related documentation filed with the department; and
(2) records, reports, and other information obtained under the recording, reporting, monitoring, sampling, information, entry, inspection, investigation, and copying requirements of this title;
shall be made available for public inspection and copying in the department offices during regular business hours under IC 5-14-3.
(b) Upon showing satisfactory to the commissioner by any person that all or any part of the records, reports, permits, permit applications, documentation, or information other than effluent or emission data, would, if made public, divulge methods or processes entitled to protection as trade secrets of the person, the commissioner shall consider, treat, and protect all or part of the trade secret records, reports, or information as confidential.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-2
Waiver of fees
Sec. 2. The department and boards may reduce or waive fees otherwise required by IC 5-14-3-8 for the copying of public records if the department or board having authority over the records determines that the fee reduction or waiver is in the public interest.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-3
Records permissively excepted from disclosure
Sec. 3. (a) A person required by the department or a board to submit a record that in the person's opinion constitutes a record that is:
(1) confidential under IC 5-14-3-4(a); or
(2) permissively excepted under IC 5-14-3-4(b);
may so certify and request that the record be made available only for the use of the department or the boards.
(b) The department shall consider a request made under subsection (a). If the department finds that the record is excepted from disclosure under IC 5-14-3-4(a), the request shall be granted. If the department finds that the record is permissively excepted from disclosure under IC 5-14-3-4(b), the request may be granted.
(c) It is the duty of:
(1) the person providing the record to ask that any or all of the record be declared excepted from disclosure under IC 5-14-3-4; and
(2) the commissioner to decide whether the record will be made

public, subject to review as provided in IC 4-21.5-5.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-4
Storage and security of files
Sec. 4. The department shall, subject to the approval of all three (3) of the boards, develop written procedures for the separate storage and security of files containing records excepted from disclosure requirements under IC 5-14-3-4.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-5
Confidentiality agreements
Sec. 5. The boards shall adopt rules requiring the execution of a confidentiality agreement with persons employed, contracted, or subcontracted by the department that is enforceable by:
(1) the state; and
(2) the submitter of the information.
As added by P.L.1-1996, SEC.4.

IC 13-14-11-6
Disclosure to other officers, employees, or authorized representatives
Sec. 6. All records, reports, or information accorded confidential treatment under this chapter may be disclosed or transmitted to other officers, employees, or authorized representatives of the state or of the United States:
(1) concerned with carrying out or implementing this title; or
(2) when relevant in any proceeding related to enforcement.
As added by P.L.1-1996, SEC.4.



CHAPTER 12. ENVIRONMENTAL MANAGEMENT SPECIAL FUND

IC 13-14-12-1
Sources of money for the fund; commissioner may redirect penalty revenue
Sec. 1. (a) The officials collecting the following shall remit the money to the treasurer of state:
(1) Money collected under the following:
(A) IC 13-30-4-1.
(B) IC 13-30-4-2.
(C) IC 13-30-5-1.
(2) Fees collected under IC 13-16-1-2 through IC 13-16-1-5.
(b) Except as provided in subsection (c), the treasurer of state shall credit the money to the environmental management special fund.
(c) With respect to the money collected under subsection (a)(1)(A) and (a)(1)(B):
(1) the commissioner may direct the treasurer of state to credit all or a part of the money to the solid waste management fund established by IC 13-20-22-2; and
(2) the treasurer of state shall:
(A) credit money as directed by the commissioner under subdivision (1); and
(B) credit to the environmental management special fund only money that is not credited under subdivision (1).
As added by P.L.1-1996, SEC.4. Amended by P.L.143-2000, SEC.2; P.L.170-2006, SEC.14.

IC 13-14-12-2
Use of money
Sec. 2. The money on deposit in the environmental management special fund shall be used exclusively for the purposes of the department and the boards. The revenues accruing to the fund are appropriated to the department for purposes of this title. However, expenditures for projects authorized by the department or a board must be approved by the governor and the budget agency.
As added by P.L.1-1996, SEC.4.

IC 13-14-12-3
Emergencies
Sec. 3. The budget agency shall, with the governor's approval, set aside a certain amount of the fund to be expended for emergency purposes under IC 13-14-10-3 by the commissioner without additional approval from the budget agency or the governor.
As added by P.L.1-1996, SEC.4.

IC 13-14-12-4
Auditor's report
Sec. 4. (a) The auditor of state shall issue a report on the fund not

later than ten (10) working days following the last day of each four (4) month period.
(b) The report must:
(1) include the beginning and ending balance, disbursements, and receipts, including accrued interest or other investment earnings of the fund;
(2) comply with accounting standards under IC 4-13-2-7(a)(1); and
(3) be available to the public.
(c) The auditor of state shall forward copies of the report to the following:
(1) The commissioner.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The air pollution control board.
(4) The water pollution control board.
(5) The solid waste management board.
As added by P.L.1-1996, SEC.4.






ARTICLE 15. PERMITS GENERALLY

CHAPTER 1. TYPES OF PERMITS

IC 13-15-1-1
Air pollution, noise, and atomic radiation
Sec. 1. The air pollution control board shall establish requirements for the issuance of permits to control air pollution, noise, and atomic radiation, including the following:
(1) Permits to control or limit the emission of any contaminants into the atmosphere.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices to control or limit any discharge, emission, or disposal of contaminants into the air.
(3) Permits for the operation of facilities, equipment, or devices to control or limit the discharge, emission, or disposal of any contaminants into the environment.
As added by P.L.1-1996, SEC.5.

IC 13-15-1-2
Water pollution and atomic radiation
Sec. 2. The water pollution control board shall establish requirements for the issuance of permits to control water pollution and atomic radiation, including the following:
(1) Permits to control or limit the discharge of any contaminants into state waters or into a publicly owned treatment works.
(2) Permits for the construction, installation, or modification of facilities, equipment, or devices to control or limit any discharge, emission, or disposal of contaminants into the waters of Indiana or into a publicly owned treatment works.
(3) Permits for the operation of facilities, equipment, or devices to control or limit the discharge, emission, or disposal of any contaminants into the waters of Indiana or into a publicly owned treatment works.
However, the water pollution control board may not require a permit under subdivision (2) for any facility, equipment, or device constructed, installed, or modified as part of a surface coal mining operation that is operated under a permit issued under IC 14-34.
As added by P.L.1-1996, SEC.5. Amended by P.L.123-1996, SEC.11.

IC 13-15-1-3
Solid waste, hazardous waste, and atomic radiation
Sec. 3. The solid waste management board shall establish requirements for the issuance of permits to control solid waste, hazardous waste, and atomic radiation, including the following:
(1) Permits to control or limit the disposal of any contaminants onto or into the land.
(2) Permits for the construction, installation, or modification of

facilities, equipment, or devices:
(A) to control or limit any discharge, emission, or disposal of contaminants into the land; or
(B) for the storage, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
(3) Permits for the operation of facilities, equipment, or devices:
(A) to control or limit the discharge, emission, transfer, or disposal of any contaminants into the land; or
(B) for the storage, transportation, treatment, processing, transferring, or disposal of solid waste or hazardous waste.
As added by P.L.1-1996, SEC.5.



CHAPTER 2. RULES FOR ISSUANCE OF PERMITS

IC 13-15-2-1
Duty of board to adopt rules
Sec. 1. (a) Each board shall adopt rules under IC 4-22-2 to establish requirements and procedures for the issuance of permits.
(b) In rules for the issuance of permits, each board may do the following:
(1) Prescribe standards for the discharge, emission, or disposal of contaminants and the operation of any facility, equipment, or device.
(2) Impose the conditions that are considered necessary to accomplish the purposes of this title.
As added by P.L.1-1996, SEC.5.

IC 13-15-2-2
Allowable uses; content; criteria; priority applications; consistency with federal law
Sec. 2. (a) The boards may adopt rules under IC 4-22-2 and IC 13-14-9 to allow the department to issue permits that do the following:
(1) Provide incentives to owners and operators of facilities to assess the pollution emitted by the facilities into all environmental media.
(2) Provide incentives to owners and operators of facilities to implement the most innovative and effective pollution control or pollution prevention strategies while maintaining enforceable performance goals.
(3) Provide incentives to owners and operators of facilities to reduce pollution levels at the facilities below the levels required by law.
(4) Consolidate environmental requirements into one (1) permit that would otherwise be included in more than one (1) permit.
(5) Reduce the time and money spent by owners and operators of facilities and the department on administrative tasks that do not benefit the environment.
(6) Provide owners and operators of facilities with as much operational flexibility as can reasonably be provided while being consistent with enforcement of permit requirements.
(b) The rules adopted under this section may provide for permits that contain the following:
(1) Authorization of emission trading.
(2) Consolidated reporting mechanisms.
(3) Third party certifications.
(4) Multimedia regulation.
(5) Other conditions consistent with subsection (a).
(c) The rules adopted under this section must provide that a permit issued under the rules adopted under this section meets the following criteria:         (1) Activities conducted under the permit must result in greater overall environmental protection than would otherwise be achieved under applicable law.
(2) Upon issuance of a permit, all limits, conditions, and standards contained in the permit are enforceable under IC 13-30-3.
(3) The permit applicant must give notice in accordance with IC 13-15-8, and the commissioner shall give notice to the public and provide an opportunity to comment on the proposed permit in accordance with IC 13-15-5.
(d) The rules adopted under this section must allow the department to give priority to applications involving permits that are issued as described in this section based on:
(1) the degree of environmental benefit that may be obtained under the permit;
(2) the potential application of any innovative control technologies or regulatory procedures that may be made available to other permit applicants and permit holders; and
(3) other criteria that the boards may establish.
(e) The rules adopted under this section must be consistent with federal law for federally authorized or delegated permit programs.
As added by P.L.128-1996, SEC.2.



CHAPTER 3. PROCEDURE FOR ISSUANCE OF PERMITS

IC 13-15-3-1
Notice of permit applications received
Sec. 1. (a) Whenever the department receives a permit application, the department shall send notice that the permit application has been received by the department to the following:
(1) The county executive of a county that is affected by the permit application.
(2) The executive of a city that is affected by the permit application.
(3) The executive of a town council of a town that is affected by the permit application.
(b) The department may require a person who submits a permit application to the department to provide information on the application necessary for the department to implement subsection (a).
As added by P.L.1-1996, SEC.5.

IC 13-15-3-1.3
Military base permits
Sec. 1.3. The department shall give priority to permit applications that concern:
(1) military bases; and
(2) the destruction, reclamation, recycling, reprocessing, or demilitarization of ordnance and other explosive materials.
As added by P.L.5-2005, SEC.3.

IC 13-15-3-2
Length of time permit may be issued; renewal
Sec. 2. (a) A permit issued under:
(1) this article (except IC 13-15-9);
(2) IC 13-17-11;
(3) IC 13-18-18; or
(4) IC 13-20-1;
may be issued for any period determined by the department to be appropriate but not to exceed five (5) years.
(b) Except as provided in federal law, a valid permit that has been issued under this chapter that concerns an activity of a continuing nature may be renewed for a period of not more than ten (10) years as determined by the department. The board shall adopt rules implementing this subsection.
(c) The commissioner may delegate authority to issue or deny permits to a designated staff member.
As added by P.L.1-1996, SEC.5. Amended by P.L.123-1996, SEC.12; P.L.128-1996, SEC.1.

IC 13-15-3-3
Hearings
Sec. 3. (a) A public hearing shall be held on the question of:         (1) the issuance of an original or renewal permit for a hazardous waste disposal facility under IC 13-22-3; or
(2) the issuance of an original permit for a solid waste disposal facility or a solid waste incinerator regulated under IC 13-20-8;
as provided in subsection (b).
(b) A public hearing shall be held under subsection (a) upon:
(1) the request of the applicant;
(2) the filing of a petition requesting a public hearing that is signed by one hundred (100) adult individuals who:
(A) reside in the county where the proposed or existing facility is or is to be located; or
(B) own real property within one (1) mile of the site of the proposed or existing facility; or
(3) the motion of the commissioner.
(c) The public hearing authorized by this section does not constitute an agency action under IC 4-21.5.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-4
Location of hearings
Sec. 4. If the petition under section 3(b)(2) of this chapter requests that the public hearing be conducted at a location within a county affected by a proposed permit, the department shall conduct the public hearing at that location.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-5
Criteria for consideration
Sec. 5. Whenever a permit is required by any rule of one (1) of the boards under IC 13-15-1 for the construction, installation, operation, or modification of any facility, equipment, or device, the permit may be issued only after the department staff has:
(1) approved the plans and specifications; and
(2) determined that the facility, equipment, or device meets the requirement of the rule.
As added by P.L.1-1996, SEC.5.

IC 13-15-3-6
Activity of continuing nature; expiration of existing permit; renewal of hazardous waste disposal facility permit
Sec. 6. (a) When a person holding a valid permit concerning an activity of a continuing nature has made a timely and sufficient application for a renewal or a new permit in accordance with rules of one (1) of the boards, the existing permit does not expire until a final determination on the application has been made by the department. However, the commissioner may seek injunctive relief with regard to the continuing activity of the permit applicant while the permit application is pending if the continuing activity of the permit applicant constitutes a threat to the public health, safety, or welfare.
(b) An application for renewal of a hazardous waste disposal

facility operating permit under IC 13-22-3 must be submitted at least one hundred eighty (180) days before the expiration of the facility's current permit to be considered timely under this section.
As added by P.L.1-1996, SEC.5.



CHAPTER 4. SCHEDULES FOR DETERMINATIONS ON PERMITS

IC 13-15-4-1
Deadlines for acting on applications; renewals
Sec. 1. (a) Except as provided in sections 2, 3, and 6 of this chapter, the commissioner shall approve or deny an application filed with the department after July 1, 1995, within the following number of days:
(1) Three hundred sixty-five (365) days for an application concerning the following:
(A) A new hazardous waste or solid waste landfill.
(B) A new hazardous waste or solid waste incinerator.
(C) A major modification of a solid waste landfill.
(D) A major modification of a solid waste incinerator.
(E) A new hazardous waste treatment or storage facility.
(F) A new Part B permit issued under 40 CFR 270 et seq. for an existing hazardous waste treatment or storage facility.
(G) A Class 3 modification under 40 CFR 270.42 to a hazardous waste landfill.
(2) Two hundred seventy (270) days for an application concerning the following:
(A) A Class 3 modification under 40 CFR 270.42 of a hazardous waste treatment or storage facility.
(B) A major new National Pollutant Discharge Elimination System permit.
(3) One hundred eighty (180) days for an application concerning the following:
(A) A new solid waste processing or recycling facility.
(B) A minor new National Pollutant Discharge Elimination System individual permit.
(C) A permit concerning the land application of wastewater.
(4) One hundred fifty (150) days for an application concerning a minor new National Pollutant Discharge Elimination System general permit.
(5) One hundred twenty (120) days for an application concerning a Class 2 modification under 40 CFR 270.42 to a hazardous waste facility.
(6) Ninety (90) days for an application concerning the following:
(A) A minor modification to a solid waste landfill or incinerator permit.
(B) A wastewater facility or water facility construction permit.
(7) The amount of time provided for in rules adopted by the air pollution control board for an application concerning the following:
(A) An air pollution construction permit that is subject to 326 IAC 2-2 and 326 IAC 2-3.
(B) An air pollution facility construction permit (other than

as defined in 326 IAC 2-2).
(C) Registration of an air pollution facility.
(8) Sixty (60) days for an application concerning the following:
(A) A Class 1 modification under 40 CFR 270.42 requiring prior written approval, to a hazardous waste:
(i) landfill;
(ii) incinerator;
(iii) treatment facility; or
(iv) storage facility.
(B) Any other permit not specifically described in this section for which the application fee exceeds forty-nine dollars ($49) and for which a time frame has not been established under section 3 of this chapter.
(b) When a person holding a valid permit concerning an activity of a continuing nature has made a timely and sufficient application for a renewal permit under the rules of one (1) of the boards, the commissioner shall approve or deny the application on or before the expiration date stated in the permit for which renewal is sought.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-1999, SEC.4; P.L.138-2000, SEC.5; P.L.240-2003, SEC.9.



CHAPTER 5. COMMENTS ON PERMIT ISSUANCE OR DENIAL

IC 13-15-5-1
Notice requesting comments; period for comments; hearings
Sec. 1. (a) In response to an application for an original permit or a renewal permit, the commissioner:
(1) shall, if required by IC 13-15-3-3 or other law; or
(2) may, if not required by law;
publish a notice requesting comments concerning the question of issuance or denial of the permit.
(b) If the application is for an operating permit under 42 U.S.C. 7661 through 7661f, the commissioner shall give notice to all states that are:
(1) contiguous to Indiana; or
(2) located not more than fifty (50) miles from a source that is a subject of the permit application.
(c) A comment period of at least thirty (30) days must follow publication of a notice under this section. During the comment period, interested persons may:
(1) submit written comments to the commissioner concerning the issuance or denial of the permit; and
(2) request a public hearing concerning the issuance or denial of the permit.
(d) The commissioner, in response to a written request, may hold a public hearing in the geographical area affected by the proposed permit on the question whether to issue or deny the permit.
As added by P.L.1-1996, SEC.5.

IC 13-15-5-2
Written objection by the Environmental Protection Agency
Sec. 2. The commissioner may not issue a permit under the operating permit program under 42 U.S.C. 7661 through 7661f if the United States Environmental Protection Agency makes a written objection within the time allowed under applicable federal law.
As added by P.L.1-1996, SEC.5.

IC 13-15-5-3
Issuance or denial of permit; notice of action
Sec. 3. (a) Except as provided in section 2 of this chapter:
(1) after the comment period; or
(2) if a public hearing is held, after the public hearing;
the commissioner shall issue the permit or deny the permit application.
(b) Unless the commissioner states otherwise in writing, the commissioner's action under this section is effective immediately.
(c) Notice of the commissioner's action shall be served upon the following:
(1) The permit applicant.
(2) Each person who submitted written comments under section

1 of this chapter.
(3) Each person who requests notice of the permit determination.
(4) The Administrator of the United States Environmental Protection Agency if service is required under the applicable federal law.
(d) If the commissioner's action is likely to have a significant impact upon persons who are not readily identifiable, the commissioner may publish notice of the action on the permit application in a newspaper of general circulation in the county affected by the proposed permit.
As added by P.L.1-1996, SEC.5.



CHAPTER 6. APPEAL OF AGENCY DETERMINATION TO ISSUE OR DENY PERMIT

IC 13-15-6-1
Objections; request for adjudicatory hearing
Sec. 1. (a) Not later than fifteen (15) days after being served the notice provided by the commissioner under IC 13-15-5-3:
(1) the permit applicant; or
(2) any other person aggrieved by the commissioner's action;
may appeal the commissioner's action to the office of environmental adjudication and request that an environmental law judge hold an adjudicatory hearing concerning the action under IC 4-21.5-3 and IC 4-21.5-7.
(b) Notwithstanding subsection (a) and IC 4-21.5-3-7(a)(3), a person may file an appeal of the commissioner's action in issuing an initial permit under the operating permit program under 42 U.S.C. 7661 through 7661f not later than thirty (30) days after the date the person received the notice provided under IC 13-15-5-3, for a permit issued after April 30, 1999.
As added by P.L.1-1996, SEC.5. Amended by P.L.25-1997, SEC.5; P.L.90-1998, SEC.13; P.L.224-1999, SEC.5.

IC 13-15-6-2
Contents of request
Sec. 2. A written request for an adjudicatory hearing under section 1 of this chapter must do the following:
(1) State the name and address of the person making the request.
(2) Identify the interest of the person making the request.
(3) Identify any persons represented by the person making the request.
(4) State with particularity the reasons for the request.
(5) State with particularity the issues proposed for consideration at the hearing.
(6) Identify the permit terms and conditions that, in the judgment of the person making the request, would be appropriate in the case in question to satisfy the requirements of the law governing permits of the type granted or denied by the commissioner's action.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-3
Hearings
Sec. 3. (a) Not later than thirty (30) days after being served a request for an adjudicatory hearing, an environmental law judge under IC 4-21.5-7 shall, if the environmental law judge determines that:
(1) the request was properly submitted; and
(2) the request establishes a jurisdictional basis for a hearing; assign the matter for a hearing.
(b) Upon assigning the matter for a hearing, an environmental law judge may stay the force and effect of the following:
(1) A contested permit provision.
(2) A permit term or condition the environmental law judge considers inseverable from a contested permit provision.
(c) After a final hearing under this section, a final order of an environmental law judge on a permit application is subject to review under IC 4-21.5-5.
As added by P.L.1-1996, SEC.5. Amended by P.L.25-1997, SEC.6; P.L.90-1998, SEC.14.

IC 13-15-6-4
Final agency action
Sec. 4. (a) This section applies to an application for a permit or for the renewal of a permit under the operating permit program under 42 U.S.C. 7661 through 7661f.
(b) Failure of the commissioner to act on an application in accordance with the times provided in Section 503 of the federal Clean Air Act Amendments of 1990 (42 U.S.C. 7661b) or Title IV of the federal Clean Air Act Amendments of 1990 (42 U.S.C. 7651 to 7651o) shall be treated as a final agency action solely for the purposes of obtaining judicial review in state court of an action brought by:
(1) any person that participated in the public comment process; or
(2) any person entitled to judicial review of the final agency action under IC 4-21.5-5;
to require that an action be taken by the commissioner on the permit application without additional delay.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-5
Judicial review
Sec. 5. (a) This section applies to an application for a permit or for the renewal of a permit under the operating permit program under 42 U.S.C. 7661 through 7661f.
(b) Notwithstanding IC 4-21.5-5-5, a person may file a petition for judicial review of final agency action on an application for a permit, a permit renewal, or a permit revision more than thirty (30) days after the person is served notice of the final agency action if the following conditions exist:
(1) The petition is based on new grounds that arise more than thirty (30) days after the person is served the notice.
(2) The petition is filed not more than thirty (30) days after the new grounds arise.
(3) The new grounds:
(A) are based on new information that was not available during the review period; and
(B) could not by due diligence have been discovered and

produced within the time required for the proceedings under this section.
As added by P.L.1-1996, SEC.5. Amended by P.L.90-1998, SEC.15.

IC 13-15-6-6
Applicability of judicial review to revision or modification of permit
Sec. 6. The air pollution control board may adopt rules under IC 4-22-2 to provide that the opportunity for judicial review allowed under section 4 or 5 of this chapter applies to the revision or modification of a permit or license under the operating permit program under 42 U.S.C. 7661 through 7661f.
As added by P.L.1-1996, SEC.5.

IC 13-15-6-7
Computation of time
Sec. 7. (a) In computing a period of time under this chapter, the day of the act, event, or default from which the designated period of time begins to run is not included. The last day of the computed period is to be included unless it is a:
(1) Saturday;
(2) Sunday;
(3) legal holiday under a state statute; or
(4) day that the office in which the act is to be done is closed during regular business hours.
(b) A period runs until the end of the next day after a day described in subsections (a)(1) through (a)(4).
(c) A period of time under this chapter that commences when a person is served with a paper commences with respect to a particular person on the earlier of the date that:
(1) the person is personally served with the notice; or
(2) a notice for the person is deposited in the United States mail.
(d) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
As added by P.L.90-1998, SEC.16.



CHAPTER 7. REVOCATION OR MODIFICATION OF PERMITS; APPEAL OF REVOCATION OR MODIFICATION

IC 13-15-7-1
Criteria for revocation or modification of permit
Sec. 1. Except as provided in sections 2 and 4 of this chapter, the commissioner or a designated staff member may revoke or modify a permit granted by the department under environmental management laws or IC 13-7 (before its repeal) for any of the following causes:
(1) Violation of any condition of the permit.
(2) Failure to disclose all of the relevant facts.
(3) Any misrepresentation made in obtaining the permit.
(4) Changes in circumstances relating to the permit that require either a temporary or permanent reduction in the discharge of contaminants.
(5) Any other change, situation, or activity relating to the use of a permit that, in the judgment of the department, is not consistent with the following:
(A) The purposes of this title.
(B) Rules adopted by one (1) of the boards.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-1999, SEC.6; P.L.14-2000, SEC.36.

IC 13-15-7-2
Criteria for revision of operating permit
Sec. 2. The commissioner shall reopen and revise a permit issued under the operating permit program of 42 U.S.C. 7661 through 7661f before the expiration of the permit when any of the following conditions exist:
(1) Additional federal requirements become applicable to a source whose permit allows at least three (3) more years of continued operation. However, a permit does not have to be revised if the additional requirements will not become effective until after the date the permit expires. A permit revision to address additional requirements must be completed by the commissioner not more than eighteen (18) months after the adoption of the additional requirements.
(2) Additional requirements become applicable to the permitted source under the acid rain program. Upon approval by the United States Environmental Protection Agency, an excess offset emissions plan is considered to be incorporated into the permit.
(3) The commissioner or the United States Environmental Protection Agency determines that:
(A) the permit contains a material mistake; or
(B) inaccurate statements were made in establishing the emissions standards or other terms or conditions of the permit.
(4) The commissioner or the Administrator of the United States

Environmental Protection Agency determines that the permit must be revised or revoked to assure compliance with the applicable federal requirements (as defined in 40 CFR 70.2).
As added by P.L.1-1996, SEC.5.

IC 13-15-7-3
Objections and appeal
Sec. 3. A person aggrieved by the revocation or modification of a permit may appeal the revocation or modification to the office of environmental adjudication for an administrative review under IC 4-21.5-3. Pending the decision resulting from the hearing under IC 4-21.5-3 concerning the permit revocation or modification, the permit remains in force. However, the commissioner may seek injunctive relief with regard to the activity described in the permit while the decision resulting from the hearing is pending.
As added by P.L.1-1996, SEC.5. Amended by P.L.25-1997, SEC.7.

IC 13-15-7-4
Changes not requiring permit revision
Sec. 4. (a) This section applies to a facility that:
(1) has been issued an operating permit by the air pollution board; or
(2) is operating without a permit but has made a timely and complete application for a permit under IC 13-17-8-10.
(b) The air pollution control board shall adopt rules under IC 4-22-2 as part of the operating permit program established under 42 U.S.C. 7661 through 7661f providing that a facility may make changes without a permit revision if the following conditions exist:
(1) The changes are not modifications under any provision of Title I of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
(2) The changes do not exceed emissions:
(A) expressed as a rate of emissions; or
(B) expressed as total emissions;
allowable under the permit.
(3) The facility provides the commissioner with written notification at least seven (7) days before the proposed changes are made. However, the air pollution control board may adopt rules that provide a different period for notifications that involve emergency situations.
As added by P.L.1-1996, SEC.5.



CHAPTER 8. NOTICE BY APPLICANTS FOR PERMITS FOR UNDEVELOPED LAND AND PROPERTY WITHOUT A PERMIT

IC 13-15-8-1
Applicability of chapter
Sec. 1. (a) This chapter applies to an application for a permit issued under IC 13-15-1 upon property:
(1) that is undeveloped; or
(2) for which a valid existing permit has not been issued.
(b) This chapter does not apply to an application for a permit issued under IC 13-15-1 if the permit is for the construction, installation, or modification of any of the following:
(1) A combined sewer.
(2) A sanitary sewer.
(3) A storm sewer.
(4) A public water system.
(5) A water main extension.
As added by P.L.1-1996, SEC.5. Amended by P.L.184-2002, SEC.11.

IC 13-15-8-2
Period for notice
Sec. 2. Not more than ten (10) working days after submitting an application for a permit issued under IC 13-15-1 or IC 13-7-10.1-1 (before its repeal), the person that submitted the application for the permit shall make a reasonable effort to provide notice:
(1) to all owners of land that adjoins the land that is the subject of the permit application; or
(2) if the owner of land that adjoins the land that is the subject of the permit application does not occupy the land, to all occupants of the land;
that the person has submitted the application for the permit.
As added by P.L.1-1996, SEC.5.

IC 13-15-8-3
Contents of notice
Sec. 3. The notice provided by a person under section 2 of this chapter must:
(1) be in writing;
(2) include the date on which the application for the permit was submitted to the department; and
(3) include a brief description of the subject of the application.
As added by P.L.1-1996, SEC.5.

IC 13-15-8-4
Costs
Sec. 4. A person that submits an application for a permit under IC 13-15-1 shall pay the costs of complying with this chapter.
As added by P.L.1-1996, SEC.5.



CHAPTER 9. NUCLEAR FACILITY PERMITS

IC 13-15-9-1
Construction of facility without permit prohibited
Sec. 1. A person may not:
(1) construct or operate a nuclear powered generating facility or nuclear fuel reprocessing plant; or
(2) increase the capacity of such an existing facility;
without a permit from the department.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-2
Rules
Sec. 2. (a) Each board may adopt rules under IC 4-22-2 establishing:
(1) conditions for the issuance of a permit under this chapter; and
(2) requirements for the operation of nuclear facilities.
(b) Rules adopted by the air pollution control board may relate to air pollution from nuclear facilities. Rules adopted by the water pollution control board may relate to water pollution from nuclear facilities. Rules adopted by the solid waste management board may relate to other environmental problems associated with nuclear facilities.
(c) The boards may not adopt rules that establish contradictory conditions and requirements.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-3
Environmental feasibility report
Sec. 3. A person proposing to construct:
(1) a nuclear powered generating facility; or
(2) a nuclear fuel reprocessing plant;
shall file with the technical secretary of each board an environmental feasibility report, on a form prescribed by the boards, concurrently with the filing of the preliminary safety analysis required to be filed with the United States Atomic Energy Commission.
As added by P.L.1-1996, SEC.5.

IC 13-15-9-4
Public hearing
Sec. 4. (a) The commissioner, on behalf of each board, may conduct a public hearing at a time and place to be determined by the department on the environmental effects of the proposed operation.
(b) A person affected by the proposed construction may participate in the hearing to the extent and in the manner that the board prescribes.
As added by P.L.1-1996, SEC.5.
IC 13-15-9-5
Rules and standards to protect against radiation
Sec. 5. (a) Each board shall adopt rules and standards under section 2 of this chapter to protect the citizens of Indiana from the hazards of radiation.
(b) Each permit required under this chapter according to rules adopted by the boards must specify the maximum allowable level of radioactive discharge.
(c) Each permit issued must include a requirement for:
(1) appropriate procedures of monitoring any discharge; and
(2) a report of each discharge to the department.
As added by P.L.1-1996, SEC.5.



CHAPTER 10. SOLID WASTE PERMIT CERTIFICATION REQUIREMENTS AND PROGRAMS; WASTE FACILITY OPERATOR TRUST FUND

IC 13-15-10-1
Training and certification program
Sec. 1. The solid waste management board shall adopt rules to establish a department operated training and certification program for the following:
(1) Operators of solid waste incinerators and waste to energy facilities.
(2) Operators of land disposal sites.
(3) Operators of facilities described under IC 13-15-1-3 whose operation could have an adverse impact on the environment if not operated properly.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-2
Necessity for certification
Sec. 2. A person may not obtain or renew a permit for a facility listed in section 1 of this chapter unless the facility is operated by an individual who is certified under this chapter.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-3
Establishment of trust fund; expenses
Sec. 3. (a) The waste facility operator trust fund is established. The solid waste management board shall deposit fees collected under this chapter in the fund.
(b) Money in the fund shall be used for paying the expenses of the training and certification program described in this chapter.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-4
Rules
Sec. 4. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter. The rules must include the following:
(1) Requirements for certification that consider any training that is required by state rule or federal regulation.
(2) Mandatory testing and retraining.
(3) Recognition of training programs that the solid waste management board approves to serve as a training program that this chapter requires. A recognized training program may be offered by an employer or by any other provider.
(4) Recognition of an interim period for which existing facility operators must obtain certification.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-5 Fees
Sec. 5. (a) The solid waste management board shall establish by rule and cause to be collected fees for the following:
(1) Examination of applicants for certification.
(2) Issuance, renewal, or transfer of a certificate.
(3) Restoration of an expired certificate when that action is authorized by law.
(4) Issuance of certificates by reciprocity or endorsement for out-of-state applicants.
(5) Issuance of board or committee reciprocity or endorsements for resident practitioners who apply to another state for a certificate.
(b) A fee may not be less than fifty dollars ($50) unless the fee is collected under a rule adopted by the solid waste management board that sets a fee for miscellaneous expenses incurred by the department on behalf of the operators the solid waste management board regulates. The fees may not be less than are required to pay all of the costs, both direct and indirect, of the operation of the department under this chapter.
(c) A fee may not be charged to an operator employed by a solid waste facility that is wholly owned and operated by a unit of local government.
As added by P.L.1-1996, SEC.5.

IC 13-15-10-6
Method of payment of fees; refunds
Sec. 6. (a) For the payment of fees under this chapter, the solid waste management board shall accept cash, a draft, a money order, a cashier's check, and a certified or other personal check.
(b) If:
(1) the solid waste management board receives an uncertified personal check for the payment of a fee; and
(2) the check does not clear the bank;
the solid waste management board may void the license, registration, or certificate for which the check was received.
(c) Unless designated by rule, a fee is not refundable or transferable.
As added by P.L.1-1996, SEC.5.



CHAPTER 11. ENVIRONMENTAL MANAGEMENT PERMIT OPERATION FUND

IC 13-15-11-1
Environmental management permit operation fund
Sec. 1. The environmental management permit operation fund is established for the purpose of providing money for permitting and directly associated activities of the following programs of the department and boards:
(1) National Pollutant Discharge Elimination System program.
(2) Solid waste program.
(3) Hazardous waste program.
(4) Safe drinking water program.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-2003, SEC.132.

IC 13-15-11-2
Administration of fund
Sec. 2. (a) The department shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-3
Source of money for fund
Sec. 3. The fund consists of fees and delinquent charges collected under the following:
(1) IC 13-18-20.
(2) IC 13-18-20.5.
(3) IC 13-20-21.
(4) IC 13-22-12.
As added by P.L.1-1996, SEC.5. Amended by P.L.224-2003, SEC.133.

IC 13-15-11-4
Investment of fund
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-5
Auditor's report
Sec. 5. (a) The auditor of state shall make a report on the fund every four (4) months. The report:
(1) shall be issued not later than ten (10) working days following the last day of each four (4) month period;
(2) must include the beginning and ending balance,

disbursements, and receipts;
(3) must comply with accounting standards under IC 4-13-2-7(a)(1); and
(4) must be available to the public.
(b) The auditor of state shall forward copies of the report to the following:
(1) The commissioner.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The budget committee.
(4) The environmental quality service council.
As added by P.L.1-1996, SEC.5.

IC 13-15-11-6
Report to the environmental quality service council concerning fund distribution
Sec. 6. Before September 1 of each even-numbered year, the department shall report to the environmental quality service council:
(1) the department's proposed distribution of funds among the programs referred to in section 1 of this chapter for the current state fiscal year;
(2) the department's rationale for the proposed distribution;
(3) any difference between:
(A) the proposed distribution; and
(B) the distribution made by the department in the immediately preceding state fiscal year; and
(4) the results of an independent audit of the correlation between:
(A) the distribution made by the department with respect to; and
(B) the department's actual expenses related to;
each program referred to in section 1 of this chapter in the immediately preceding state fiscal year.
As added by P.L.184-2002, SEC.12.



CHAPTER 12. ANNUAL EVALUATION OF PERMIT PROCESS

IC 13-15-12-1
Annual reports
Sec. 1. Every twelve (12) months, the commissioner shall submit to the following a report that contains an evaluation of the actions taken by the department to improve the department's process of issuing permits:
(1) The governor.
(2) The general assembly. The report must be in an electronic format under IC 5-14-6.
(3) The boards.
As added by P.L.1-1996, SEC.5. Amended by P.L.28-2004, SEC.115.

IC 13-15-12-2
Contents of reports
Sec. 2. The report described under section 1 of this chapter must contain the following information concerning the department:
(1) A description of the reduction or increase in the backlog of permit applications in each department permit program during the preceding twelve (12) month period.
(2) The amount of:
(A) permit fees collected; and
(B) expenditures made from fee revenue;
during the preceding twelve (12) month period.
(3) A discussion of possible increases or decreases in the operating costs of each department permit and inspection program.
(4) A discussion of the measures that have been taken by the department to improve the operating efficiency of the permit and inspection programs.
(5) The number of notices issued by the department under IC 13-15-4-10.
(6) A discussion of the department's operational goals for the next twelve (12) months.
(7) A permit status report that includes the following information:
(A) The facility name and type of each permit application pending on January 1 of the previous year and the date each application was filed with the department.
(B) The action taken on each application by December 31 of the previous year.
(C) The facility name and type of each permit application pending on December 31 of the previous year and the date each was filed with the department.
As added by P.L.1-1996, SEC.5.






ARTICLE 16. FEES GENERALLY

CHAPTER 1. GENERAL PROVISIONS REGARDING ESTABLISHMENT OF FEES

IC 13-16-1-1
Applicability of chapter
Sec. 1. This chapter applies to fees established under this title by any of the following:
(1) The air pollution control board.
(2) The water pollution control board.
(3) The solid waste management board.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-2
Board duties; factors to consider in establishing or revising fees
Sec. 2. To establish fees or change the amount of a fee, a board shall:
(1) follow the procedure required for the adoption of rules; and
(2) take into account:
(A) the cost of the issuance of a permit or license;
(B) the cost of the performance of services in connection with the supervision, review, and other necessary activities related to the area involved;
(C) the cost of the surveillance of the activity or property covered by the license or permit; and
(D) fees charged for equivalent permits or licenses in other states.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-3
Basis for fees
Sec. 3. A fee established by one (1) of the boards under this chapter for a type or class of permit may be based on the average of the costs specified in section 2 of this chapter for all permits of that type or class.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-4
Review and revision of fees
Sec. 4. The boards shall periodically review the fees established under this chapter. A board may change the amount of a fee if the board determines, based upon the factors set forth in section 2 of this chapter, that the amount of the fee is not appropriate.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-5
Environmental management special fund
Sec. 5. A fee established under this chapter shall be deposited in

the environmental management special fund under IC 13-14-12 when the fee is collected.
As added by P.L.1-1996, SEC.6.

IC 13-16-1-6
Prohibitions
Sec. 6. Notwithstanding sections 1 through 5 of this chapter or any other law, a board or the department may not do any of the following:
(1) Except as provided in section 7 of this chapter, change a fee established by:
(A) IC 13-18-20;
(B) IC 13-20-21; or
(C) IC 13-22-12.
(2) Establish an additional fee that was not in effect on January 1, 1994, concerning the following:
(A) National Pollutant Discharge Elimination System programs.
(B) Solid waste programs.
(C) Hazardous waste programs.
(3) Require payment of a fee for material used as alternate daily cover pursuant to a permit issued by the department under 329 IAC 10-20-13.
As added by P.L.1-1996, SEC.6. Amended by P.L.45-1997, SEC.7; P.L.224-1999, SEC.7.

IC 13-16-1-7
Adjustments to environmental management permit operation fund
Sec. 7. (a) Before billing a person under IC 13-18-20, IC 13-20-21, or IC 13-22-12, the commissioner shall review the money in the environmental management permit operation fund established under IC 13-15-11 and make the following adjustments:
(1) If the balance of the fund collected under IC 13-18-20, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five hundred thousand dollars ($2,500,000). Adjustments to the individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-18-20.
(2) If the balance of the fund collected under IC 13-20-21, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five

hundred thousand dollars ($2,500,000). Adjustments to the individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-20-21.
(3) If the balance of the fund collected under IC 13-22-12, once obligated expenditures are subtracted from the balance, exceeds two million five hundred thousand dollars ($2,500,000) as of July 1 each year, the commissioner shall adjust the annual fee schedule to bill an amount, in the aggregate, equivalent to the fee schedule amount, less the excess over two million five hundred thousand dollars ($2,500,000). Adjustments to the individual bills must be proportional to the applicable fee divided by the total amount required by all the applicable fees. Adjustments to the annual fees apply only to the next assessment year and then revert to the amounts established under IC 13-22-12.
(b) The appropriate board may adopt rules under IC 4-22-2 and IC 13-14-9 to adjust the amount of the fund balance at which the commissioner is required to adjust individual bills under subsection (a)(1), (a)(2), or (a)(3). However, the amount of the fund balance established by rule under this subsection may not exceed two million five hundred thousand dollars ($2,500,000).
As added by P.L.224-1999, SEC.8.



CHAPTER 2. INSTALLMENT PAYMENTS

IC 13-16-2-1
Fee payment schedules
Sec. 1. (a) The department shall establish fee payment schedules that allow a person that is required to pay an annual fee established under:
(1) this title; or
(2) rules adopted under this title;
to pay the fee in equal installments over a twelve (12) month period that begins on the date the fee is assessed.
(b) The department shall allow a person to pay an annual fee according to a fee payment schedule established under this section if the person determines that a single payment of the entire fee is an undue hardship on the person.
(c) A fee payment schedule established under this section may not require a person to pay more than one (1) installment in any three (3) month period during the twelve (12) month period.
(d) The department is not required to assess installments separately.
As added by P.L.2-1997, SEC.40.






ARTICLE 17. AIR POLLUTION CONTROL

CHAPTER 1. INTENT AND PURPOSE OF AIR POLLUTION CONTROL LAWS

IC 13-17-1-1
Purpose; air resource purity
Sec. 1. It is the intent and purpose of air pollution control laws to maintain the purity of the air resource of Indiana, which shall be consistent with protection of the public health and welfare and the public enjoyment of the air resource, physical property and other resources, flora and fauna, maximum employment, and full industrial development of Indiana. The air pollution control board and the department shall safeguard the air resource through the prevention, abatement, and control of air pollution by all practical and economically feasible methods.
As added by P.L.1-1996, SEC.7.

IC 13-17-1-2
Local air quality control programs
Sec. 2. Local and air quality basin control programs are to be supported to the extent practicable as essential instruments for the securing and maintenance of appropriate levels of air quality.
As added by P.L.1-1996, SEC.7.

IC 13-17-1-3
Criteria for air quality control programs
Sec. 3. Accomplishing the intent and purpose of air pollution control laws can be done most effectively by focusing on goals to be achieved by a maximum of cooperation among all parties concerned, and the rules established under this article should be clearly premised upon scientific knowledge of causes as well as of effects.
As added by P.L.1-1996, SEC.7.



CHAPTER 2. ESTABLISHMENT OF AIR POLLUTION CONTROL BOARD

IC 13-17-2-1
Establishment
Sec. 1. The air pollution control board is established.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-2
Members; appointment
Sec. 2. The board consists of the following twelve (12) members:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following eight (8) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing employed by an entity that has applied for or received a Title V operating permit.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
An individual appointed under this subdivision must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.7. Amended by P.L.90-1998, SEC.17; P.L.4-2005, SEC.119.

IC 13-17-2-3
Members; political party affiliation
Sec. 3. Not more than four (4) of the appointed members of the board may be members of the same political party.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-4
Members; requirements
Sec. 4. The board must have at least a majority of members who:
(1) represent the public interest; and
(2) do not derive any significant part of their income from

persons subject to permits or enforcement orders under the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549).
As added by P.L.1-1996, SEC.7.

IC 13-17-2-5
Conflicts of interest
Sec. 5. Each board member shall fully disclose any potential conflicts of interest relating to permits or enforcement orders under the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549).
As added by P.L.1-1996, SEC.7.

IC 13-17-2-6
Members; technical representative as voting member
Sec. 6. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-7
Members; terms; vacancies; removal
Sec. 7. (a) The term of an appointed member of the board is four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term created by the vacancy. The board shall suspend the exercise of the board's duties under the air pollution control laws if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members of the board have been appointed.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-8
Members; compensation
Sec. 8. (a) The ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection

with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem and mileage are valid claims against the department.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-9
Meetings
Sec. 9. (a) The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
(b) Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice to each member of the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-10
Quorum
Sec. 10. Seven (7) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.7. Amended by P.L.4-2005, SEC.120.

IC 13-17-2-11
Officers
Sec. 11. The governor shall annually select:
(1) one (1) of the eight (8) appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.7.

IC 13-17-2-12
Technical secretary
Sec. 12. (a) The board shall select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) During the interim between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board. As added by P.L.1-1996, SEC.7.

IC 13-17-2-13
Legal counsel
Sec. 13. (a) The board may select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as legal counsel. The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(b) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.7.



CHAPTER 3. POWERS AND DUTIES CONCERNING AIR POLLUTION CONTROL

IC 13-17-3-1
Assistance to local governments
Sec. 1. The department shall provide assistance on air pollution matters to towns, cities, and counties.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-2
Inspections
Sec. 2. The commissioner may conduct inspections under air pollution control laws in accordance with IC 13-14-2.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-3
Enforcement
Sec. 3. Air pollution control laws may be enforced under IC 13-14-2-6 or IC 13-30-3.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-4
Adoption or amendment of rules
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 that are:
(1) consistent with the general intent and purposes declared in IC 13-17-1 and section 1 of this chapter; and
(2) necessary to the implementation of the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L.101-549).
(b) Notwithstanding IC 13-15-5, the board may adopt rules under IC 4-22-2 and IC 13-14-9 that allow the commissioner's actions on permits and permit modifications to become effective immediately, regardless of whether a thirty (30) day comment period is held on the permits or permit modifications. The board may adopt rules under this subsection only after considering the:
(1) environmental significance of;
(2) federal requirements for federally delegated or approved programs concerning; and
(3) need for opportunity for public participation on;
the permits or permit modifications.
(c) The board may adopt rules to require sources to report hazardous air pollutant emissions if the reporting is necessary to demonstrate compliance with emissions and other performance standards established under 42 U.S.C. 7412 or 42 U.S.C. 7429. The board may amend 326 IAC 2-6 to allow the department to request hazardous air pollutant emissions data from individual sources for the purpose of site specific studies of hazardous air pollutant:
(1) emissions; and
(2) impacts.
(d) The board may amend 326 IAC 2-6 or adopt new rules to

establish a general requirement for sources to report hazardous air pollutant emissions (as defined by 42 U.S.C. 7412(b)). However, the rules amended or adopted by the board under this subsection may not require sources to report hazardous air pollutant emissions before January 1, 2004.
As added by P.L.1-1996, SEC.7. Amended by P.L.90-1998, SEC.18; P.L.166-2002, SEC.2.

IC 13-17-3-5
Violations
Sec. 5. Violations of air pollution control laws are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-6
Operating policies
Sec. 6. The board shall develop operating policies governing the implementation of air pollution control laws by the commissioner.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-7
Orders; review by environmental law judge
Sec. 7. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-8
Additional duties
Sec. 8. The board shall carry out other duties imposed by law.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-9
Powers of commissioner to assist affected or interested groups
Sec. 9. (a) The commissioner shall assist and cooperate with other groups interested in and affected by air pollution.
(b) The commissioner may do the following:
(1) Advise, consult, and cooperate with:
(A) other state agencies;
(B) towns, cities, and counties;
(C) industries;
(D) other states;
(E) the federal government; and
(F) affected groups;
in the prevention and control of new and existing air

contamination sources within Indiana.
(2) Encourage and conduct studies, investigations, and research relating to the following:
(A) Air pollution.
(B) The causes, effects, prevention, control, and abatement of air pollution.
(3) Collect and disseminate information relating to the following:
(A) Air pollution.
(B) The prevention and control of air pollution.
(4) Encourage voluntary cooperation by persons, towns, cities, and counties or other affected groups in restoring and preserving a reasonable degree of purity of air within Indiana.
(5) Encourage authorized air pollution agencies of towns, cities, and counties to handle air pollution problems within their respective jurisdictions to the greatest extent possible.
(6) Upon request, provide technical assistance to towns, cities, or counties requesting technical assistance for the furtherance of air pollution control.
(7) Represent the state in all matters pertaining to plans, procedures, or negotiations for interstate compacts in relation to the control of air pollution.
(8) Accept and administer grants or other money or gifts for the purpose of carrying out any of the functions of air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-10
Funds
Sec. 10. The commissioner may budget and receive appropriated money for expenditures to carry out air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-11
Power to adopt rules under state discretionary authority
Sec. 11. The board may adopt rules under IC 4-22-2 under discretionary authority granted to the state by:
(1) the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L.101-549); or
(2) a regulation adopted under the federal Clean Air Act.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-12
Effect of express grant of authority on additional activities
Sec. 12. Unless otherwise indicated, any express grant of authority provided to the board under this title may not be interpreted to prohibit the board from adopting rules that extend the grant of authority to cover additional activities in accordance with section 4 of this chapter or IC 13-14-8. As added by P.L.1-1996, SEC.7.

IC 13-17-3-13
Issuance of permit to a solid waste incinerator
Sec. 13. The commissioner may not issue any permit to a solid waste incinerator required by the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549), if the commissioner is also responsible in whole or in part for the design, construction, or operation of the unit.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-14
Duty to adopt rules classifying areas and setting air quality standards
Sec. 14. The board shall adopt rules under IC 4-22-2 that do the following:
(1) Classify regions into attainment areas and nonattainment areas for regulated air pollutants based upon scientific study of geographical, topographical, and meteorological data.
(2) Set standards for ambient air quality for each region to effectuate the purposes of air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-3-15
Rules and standards limiting noise emission
Sec. 15. (a) The board may adopt rules and standards prescribing limitations on noise emission. In adopting rules under this section, the board may prescribe that a person may not emit or cause to be emitted any noise that:
(1) unreasonably interferes with any lawful business or activity; or
(2) is injurious to the health or well-being of any person.
(b) The board may adopt rules concerning the following:
(1) Equipment and procedures for monitoring noise.
(2) The collection and retention of data resulting from the monitoring.
(3) The reporting of data to the board.
As added by P.L.1-1996, SEC.7.



CHAPTER 4. AIR POLLUTION EMERGENCIES

IC 13-17-4-1
Public policy
Sec. 1. The discharge into the outdoor atmosphere of air contaminants that would cause air pollution and create a public nuisance is contrary to the public policy of the state and this article.
As added by P.L.1-1996, SEC.7.

IC 13-17-4-2
Emergency risk
Sec. 2. (a) Air pollution may at certain times and places so seriously affect the public health and so threaten the population as to warrant emergency powers to prevent or minimize disasters of unforeseen proportions. If the commissioner determines, in consultation with the commissioner of the state department of health, that air pollution in an area constitutes an unreasonable and emergency risk to the health and safety of those in the area, that determination shall be immediately communicated to the governor.
(b) The governor may, by proclamation, do the following:
(1) Declare that an emergency exists.
(2) Order all persons causing or contributing to the air pollution to reduce or discontinue immediately the emission of air contaminants.
As added by P.L.1-1996, SEC.7.

IC 13-17-4-3
Injunction
Sec. 3. (a) Not more than twenty-four (24) hours after issuance of a proclamation under section 2 of this chapter, the attorney general, at the request of the governor, shall initiate injunctive proceedings in the appropriate court against each person causing or contributing to the air pollution to:
(1) stop the emission of contaminants causing the pollution; or
(2) take other action that is necessary.
(b) If the attorney general does not commence an action within the twenty-four (24) hour period, the governor's proclamation becomes void.
As added by P.L.1-1996, SEC.7.



CHAPTER 5. MOTOR VEHICLE EMISSION CONTROL

IC 13-17-5-1
Rules
Sec. 1. The air pollution control board may adopt rules for the control of emissions from vehicles. However, the board must, before adopting the rules, forward to each member of the general assembly a copy of the proposed rules. The rules may prescribe requirements for the following:
(1) The installation and use of equipment designed to reduce or eliminate emissions.
(2) The proper maintenance of that equipment and of vehicles.
As added by P.L.1-1996, SEC.7.



CHAPTER 6. REGULATION OF ASBESTOS AND ASBESTOS CONTRACTORS

IC 13-17-6-1
Asbestos emission control; program for accreditation of persons engaged in inspection, management, or abatement; licensing of contractors
Sec. 1. (a) This section does not apply to a person making an inspection under the authority of IC 22-8-1.1.
(b) The board shall adopt rules under IC 4-22-2 requiring the commissioner to establish a program for the following:
(1) The accreditation of persons engaged in the inspection, management, or abatement of asbestos containing material.
(2) The licensing of asbestos contractors.
(c) The board shall, in the rules adopted under this section, do the following:
(1) Prohibit a person without accreditation or an asbestos contractor without a license from engaging in the inspection, management, or abatement of asbestos containing material at:
(A) elementary and secondary schools; and
(B) facilities subject to:
(i) United States Environmental Protection Agency regulations; or
(ii) rules of the board;
pertaining to asbestos emission control.
(2) Require training and examination as a precondition to accreditation.
(3) Require periodic retraining and reexamination to maintain accreditation.
(4) Establish minimum requirements for the issuance of an asbestos contractor license, including a requirement that all workers employed by an asbestos contractor to inspect, manage, or abate asbestos containing material be accredited under the program established under this section.
(5) Extend the applicability of the accreditation and licensing requirements to other facilities as determined by the board.
(6) Exempt from accreditation and licensing requirements a person that performs work:
(A) on a private residential dwelling and commercial residential building with fewer than five (5) dwelling units; and
(B) during an emergency that results from a sudden and unexpected event that is not a planned asbestos project.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-2
Fee for certification
Sec. 2. (a) This section does not apply to a person making an inspection under the authority of IC 22-8-1.1.
(b) The board shall adopt a rule under IC 4-22-2 to do the

following:
(1) Establish a fee not to exceed one hundred fifty dollars ($150) per person per certification for persons seeking accreditation through the program established under section 1 of this chapter.
(2) Establish a fee for asbestos contractors seeking licensing through the program established under section 1 of this chapter.
(c) The amount of the fee established under subsection (b) must not be more than is considered to be necessary to recover the cost of establishing the accreditation and licensing programs.
(d) The proceeds of the fee shall be deposited in the asbestos trust fund established by section 3 of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-3
Asbestos trust fund
Sec. 3. (a) The asbestos trust fund is established to provide a source of money for the purposes set forth in section 4 of this chapter.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are the following:
(1) Accreditation fees paid under section 2 of this chapter.
(2) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(3) Penalties imposed under IC 13-30-4 and IC 13-30-5 for violations of the rules of the board concerning asbestos.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-4
Asbestos trust fund; use of funds
Sec. 4. The commissioner may use money in the fund to do the following:
(1) Pay the expenses of administration of the accreditation program established under section 1 of this chapter.
(2) Cover other costs related to implementation of the federal Asbestos Hazard Emergency Response Act of 1986 (15 U.S.C. 2641 et seq.).
As added by P.L.1-1996, SEC.7.

IC 13-17-6-5
Agents or employees of licensed asbestos contractor; necessity of accreditation under certain circumstances
Sec. 5. An asbestos contractor licensed under this chapter may not

allow an agent or employee of the contractor to:
(1) exercise control over an asbestos project; or
(2) come into contact with asbestos;
unless the agent or employee is accredited under this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-6
Records of asbestos removal projects; contents; maintenance; inspection
Sec. 6. (a) An asbestos contractor licensed under this chapter shall compile records concerning each asbestos project the asbestos contractor performs. The records must include the following information on each asbestos project:
(1) The name, address, and proof of accreditation of the following:
(A) The person who supervised the asbestos project for the asbestos contractor.
(B) Each employee or agent of the asbestos contractor that worked on the project.
(2) The site of the asbestos project.
(3) A description of the asbestos project.
(4) The amount of asbestos containing material that was removed in the project.
(5) The date on which the asbestos project was started and the date on which the asbestos project was completed.
(6) A summary of procedures that were used in the asbestos project to comply with all applicable federal and state standards on asbestos projects.
(7) The name and address of each disposal site used for the disposal of asbestos containing material that was disposed of on the asbestos project.
(b) A copy of each receipt issued by a disposal site identified under subsection (a)(7) must be included in the records concerning the project compiled under this section.
(c) An asbestos contractor shall retain the records compiled under subsection (a) concerning a particular asbestos project for at least thirty (30) years after the asbestos project is concluded.
(d) An asbestos contractor shall make records kept under this section available to the department upon request.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-7
Onsite inspection of asbestos project
Sec. 7. At least one (1) time each year, the department shall investigate the procedures employed by each licensed asbestos contractor with regard to the:
(1) abatement;
(2) removal;
(3) renovation;
(4) enclosure;         (5) repair; and
(6) encapsulation;
of asbestos containing material by conducting an inspection of the site of an asbestos project being carried out by the licensed asbestos contractor.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-8
Public asbestos projects; bidder restrictions
Sec. 8. A political subdivision or a state agency may not accept a bid for an asbestos project from a person that does not hold an asbestos contractor license.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-9
Commissioner's inspection or investigation
Sec. 9. The commissioner may do the following:
(1) Inspect the site of an asbestos project:
(A) during the project; or
(B) after the project is completed.
(2) Conduct an investigation of an asbestos project upon:
(A) the commissioner's own initiation; or
(B) the receipt of a complaint by a person.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-10
Injunction against nonconforming asbestos removal procedures; notice; review
Sec. 10. (a) If the commissioner finds that an asbestos project is not being performed in accordance with air pollution control laws or rules adopted under air pollution control laws, the commissioner may enjoin further work on the asbestos project without prior notice or hearing by delivering a notice to:
(1) the asbestos contractor engaged in the asbestos project; or
(2) the agent or representative of the asbestos contractor.
(b) A notice issued under this section must:
(1) specifically enumerate the violations of law that are occurring on the asbestos project; and
(2) prohibit further work on the asbestos project until the violations enumerated under subdivision (1) cease and the notice is rescinded by the commissioner.
(c) Not later than ten (10) days after receiving written notification from a contractor that violations enumerated in a notice issued under this section have been corrected, the commissioner shall issue a determination whether or not to rescind the notice.
(d) An asbestos contractor or any other person aggrieved or adversely affected by the issuance of a notice under subsection (a) may obtain a review of the commissioner's action under IC 4-21.5 and IC 4-21.5-7.
As added by P.L.1-1996, SEC.7. Amended by P.L.25-1997, SEC.8.
IC 13-17-6-11
Reprimand, suspension, or revocation of license or accreditation; grounds
Sec. 11. (a) The commissioner may under IC 4-21.5 reprimand an asbestos contractor or asbestos worker or suspend or revoke the license of an asbestos contractor or the accreditation of an asbestos worker for the following reasons:
(1) Fraudulently or deceptively obtaining or attempting to obtain a license or accreditation under this chapter.
(2) Failing to meet the qualifications for a license or accreditation or failing to comply with the requirements of air pollution control laws or rules adopted under air pollution control laws.
(3) Failing to meet an applicable federal or state standard for the abatement, removal, or encapsulation of asbestos.
(b) The commissioner may under IC 4-21.5 reprimand an asbestos contractor or suspend or revoke the license of an asbestos contractor that does any of the following:
(1) Employs a person who is not accredited under this chapter.
(2) Permits a person who is not accredited under this chapter to work on an asbestos project.
As added by P.L.1-1996, SEC.7.

IC 13-17-6-12
Necessity of license or accreditation before performing asbestos project; exceptions
Sec. 12. (a) Except as provided in subsections (c) and (d), a person that enters into a contract providing for the person to execute, for compensation, an asbestos project must hold an asbestos contractor's license.
(b) Except as provided in subsections (c) and (d), an individual who works on an asbestos project must be accredited under this chapter.
(c) In an emergency that results from a sudden and unexpected event that is not a planned renovation or demolition, the commissioner may waive the requirements set forth in subsections (a) and (b) for a person that enters into a contract or works to resolve the emergency.
(d) The commissioner may:
(1) exempt an employer from subsection (a); and
(2) exempt the employer's employees from subsection (b) with respect to an asbestos project on premises owned or leased by the employer;
if the commissioner determines that the employer has adopted and is enforcing an asbestos safety program that is adequate to protect the health and safety of the employees and of any other persons who are or may be affected by the asbestos project.
As added by P.L.1-1996, SEC.7.



CHAPTER 7. CLEAN AIR ACT PERMIT COMPLIANCE PROGRAM

IC 13-17-7-1
Limitation on liability
Sec. 1. Except as otherwise provided in this chapter, if a person:
(1) constructed, reconstructed, modified, or operated a facility or source that emits or is capable of emitting into the atmosphere a regulated pollutant in an amount for which:
(A) a registration;
(B) a construction permit; or
(C) an operating permit;
is required under IC 13-30-2-1(7) and rules adopted by the board under IC 13-15-1-1;
(2) fails to obtain the:
(A) registration;
(B) construction permit; or
(C) operating permit;
as required by Indiana law;
(3) meets the conditions described in section 2 of this chapter; and
(4) pays a civil penalty described in section 6 of this chapter;
the person's failure to obtain the registration, construction permit, or operating permit does not result in any liability beyond the liability described in this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-2
Conditions
Sec. 2. (a) All of the following conditions must be satisfied for a person to qualify for the exemption from liability established in section 1 of this chapter:
(1) If the source is required to obtain a Title V operating permit, a complete permit application for a Title V operating permit, a FESOP, or an enforceable operating agreement that includes the existing and unpermitted facility or source is submitted to the commissioner not later than November 16, 1996, or a date established by the board for timely submission of an application for a Title V operating permit, whichever is earlier. The permit application submitted under this subdivision must comply with:
(A) the requirements of 40 CFR 70.5(a)(2); and
(B) all rules adopted by the board implementing 40 CFR 70.5(a)(2).
(2) If the source is not required to obtain a Title V operating permit, a complete application for a registration or construction permit, as applicable, for the existing and unpermitted facility or source is submitted to the commissioner not later than November 16, 1996. The registration or construction permit application must comply with all rules adopted by the board.
(3) Each existing emitting facility or source for which limited

liability is claimed under this chapter is clearly identified in the application submitted under subdivision (1) or (2), whichever is applicable.
(4) The emitting facility or source was constructed or modified before January 1, 1994.
(5) The emitting source was not the subject of a completed administrative or civil action for failure to obtain a necessary air construction or operation permit:
(A) after January 1, 1989; and
(B) before January 1, 1994.
(6) The source is not the subject of a pending administrative or civil action for failure to obtain a necessary air construction or operation permit.
(b) The department may not require:
(1) a separate registration application;
(2) a construction permit application; or
(3) an additional operating permit application;
if the Title V operating permit application submitted for the sources or facilities qualifying for an exemption from liability under section 1 of this chapter and identified under subsection (a)(3) contains information that satisfies all requirements of the rules adopted by the board and all Indiana statutes concerning new or modified sources and facilities.
(c) This section does not relieve a person from any obligation to:
(1) apply for or obtain a permit required for the prevention of significant deterioration or by new source review requirements of the federal Clean Air Act under 42 U.S.C. 7470 et seq. (Part C) or 42 U.S.C. 7501 et seq. (Part D); or
(2) obtain a registration or construction permit required under an Indiana law or rules adopted by the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-3
Applicability of chapter; limitations
Sec. 3. This chapter does not do any of the following:
(1) Limit the scope of a person's liability for criminal penalties under IC 13-30-4, IC 13-30-5, IC 13-30-6, and IC 13-30-8.
(2) Excuse or prohibit enforcement of violations of any state or federal health based or technology based standard, including national primary and secondary ambient air quality standards.
(3) Excuse a facility or source for failure to obtain in advance a construction permit required by the prevention of significant deterioration or new source review requirements of the federal Clean Air Act under 42 U.S.C. 7470 et seq. (Part C) or 42 U.S.C. 7501 et seq. (Part D).
(4) Apply to an individual facility at a source:
(A) that has potential emissions of more than one hundred (100) tons per year of any regulated pollutant;
(B) to which the board had established permit requirements under rules in effect on January 1, 1994; and             (C) that never received an operating permit under 326 IAC 2-1-4 as in effect on January 1, 1994.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-4
Prohibition on reopening of enforcement action
Sec. 4. An enforcement action that has been resolved or settled with the commissioner or any other person may not be reopened on the basis of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-5
Basis for civil action
Sec. 5. A private citizen, the commissioner, the governor, or the attorney general may initiate a civil action under:
(1) IC 13-14-10-2;
(2) IC 13-15-3-6;
(3) IC 13-17-4;
(4) IC 13-30-1-1 through IC 13-30-1-7;
(5) IC 13-30-3-2 through IC 13-30-3-9; or
(6) IC 32-30-6-7;
whichever is applicable, to enjoin or abate emissions resulting from the operation of an existing emitting facility or source.
As added by P.L.1-1996, SEC.7. Amended by P.L.1-1998, SEC.105; P.L.2-2002, SEC.56.

IC 13-17-7-6
Civil penalty for failure to possess a permit or registration
Sec. 6. The sole civil penalty for a failure to possess a permit or registration as described in section 1 of this chapter, regardless of the number of facilities identified in the application filed under section 2 of this chapter, is as follows:
(1) For a person who submits a timely and complete Title V operating permit application under section 2 of this chapter:
(A) three thousand dollars ($3,000); and
(B) an amount equal to the amount charged for an annual operation fee for all facilities or sources owned or operated by the person that should have been permitted or registered based on fees established for 1993 in 326 IAC 2-1-7.1(a)(4) or 326 IAC 2-1-7.1(a)(5).
(2) For a person who submits a timely and complete application for a FESOP, an enforceable operating agreement under section 2(a)(1) of this chapter, or a timely and complete application for a registration or construction permit under section 2(a)(2) of this chapter:
(A) two thousand dollars ($2,000); and
(B) an amount equal to the amount charged for an annual operation fee for all facilities or sources owned or operated by that person that should have been permitted or registered based on fees established for 1993 in 326 IAC 2-1-7.1(a)(4)

or 326 IAC 2-1-7.1(a)(5).
As added by P.L.1-1996, SEC.7.

IC 13-17-7-7
Applicability of chapter
Sec. 7. The limitation on liability provided under section 1 of this chapter only applies to an administrative or a judicial enforcement action brought against a person for failure to possess a valid state construction permit, operating permit, or registration. This chapter does not apply to any other type of violation.
As added by P.L.1-1996, SEC.7.

IC 13-17-7-8
Rules
Sec. 8. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.7.



CHAPTER 8. TITLE V OPERATING PERMIT PROGRAM, TRUST FUND, AND FEES

IC 13-17-8-1
Title V operating permit program trust fund
Sec. 1. (a) The Title V operating permit program trust fund is established to provide a source of money for the implementation, enforcement, and administration of the operating permit program required to implement 42 U.S.C. 7661 through 7661f of the federal Clean Air Act, as provided in sections 2 through 9 of this chapter.
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are the following:
(1) Fees collected under the operating permit program required to implement 42 U.S.C. 7661 through 7661f.
(2) Appropriations made by the general assembly.
(f) Money in the fund may be used only to pay the costs of the operating permit program activities described in section 3 of this chapter.
(g) Revenues that accrue to the fund are appropriated to the department for the purposes described in section 3 of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-2
Fees; owner or operator of source requiring permit
Sec. 2. (a) The owner or operator of a source subject to the requirement to obtain a permit necessary to implement 42 U.S.C. 7661 through 7661f shall pay a fee determined by the board under rules adopted under IC 4-22-2.
(b) The department shall do the following:
(1) Collect the fees described in subsection (a).
(2) Deposit the fees in the Title V operating permit program trust fund.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-3
Fees; air pollution control board; permit program activities
Sec. 3. The air pollution control board shall adopt fees to be collected under the operating permit program. The annual aggregate amount of fees collected under the operating permit program from all sources subject to the operating permit program must be sufficient to cover only the direct and indirect reasonable costs of the following permit program activities:         (1) Preparing rules, regulations, and guidance regarding implementation and enforcement of the program.
(2) Reviewing and acting on the following:
(A) An application for an operating permit.
(B) An operating permit revision.
(C) An operating permit renewal.
(3) The general administrative cost of running the operating permit program.
(4) Implementing and enforcing the terms of a permit granted under the operating permit program. However, court costs for enforcement actions are not included under this subdivision.
(5) Emissions and ambient monitoring.
(6) Modeling analyses and demonstrations.
(7) Preparing inventories and tracking emissions.
(8) Developing and administering a small business stationary source technical and environmental compliance assistance program.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-4
Fee structure
Sec. 4. The fee structure established under section 3 of this chapter may include any of the following:
(1) The placement of persons described in section 2(a) of this chapter into categories.
(2) Fee amounts based on the amount and type of emissions if:
(A) maximum; and
(B) minimum or base;
fee amounts are included as part of the fee structure.
(3) Fee amounts based on the cost of performing the activities described in section 3 of this chapter.
(4) A maximum fee amount for each source described in section 2(a) of this chapter;
(5) A base or minimum fee for each source described in section 2(a) of this chapter.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-5
Fee structure; application
Sec. 5. The fee structure established under section 3 of this chapter applies to each source subject to the requirement to obtain a permit required to implement 42 U.S.C. 7661 through 7661f.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-6
Fee structure; restrictions
Sec. 6. The following apply to the initial fee structure established under section 3 of this chapter:
(1) Except as provided in subdivision (2), the initial fee structure may not include a fee for a source that exceeds one

hundred fifty thousand dollars ($150,000) in each year.
(2) For a source that:
(A) is located in an area designated as a serious or severe ozone nonattainment area under the federal Clean Air Act; and
(B) emits more than:
(i) one hundred (100) tons of volatile organic compounds; and
(ii) one hundred (100) tons of nitrogen oxides;
the initial fee structure may not include a fee that exceeds two hundred thousand dollars ($200,000) in each year.
(3) Except as provided in subdivision (4), during the period:
(A) after December 31, 1994; and
(B) before January 1, 2000;
the fee structure may not be attributable to the amount or type of emissions from a steam electric generating unit that is an affected unit under 42 U.S.C. 7651c.
(4) During the period described in subdivision (3), the total annual fee for affected units at a source that contains at least one (1) affected unit described in subdivision (3) may not exceed fifty thousand dollars ($50,000). Fees paid for the source under the fee structure established in section 3 of this chapter shall be credited toward the amount of the fee that the source is required to pay under this subdivision.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-7
Fees; increases and decreases in amount
Sec. 7. (a) Except as provided in section 8 of this chapter, this section applies to an increase or a decrease in the fees described in this chapter:
(1) based on the Consumer Price Index (CPI), consistent with 42 U.S.C. 7661a; or
(2) necessary to provide adequate revenue to fund all activities described under section 3 of this chapter.
(b) The increase or decrease shall be made equally and proportionately to all:
(1) minimum fees;
(2) base fees;
(3) maximum fees;
(4) cost of service fees; and
(5) emission based fees;
established as described in this chapter or as revised by the board.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-8
Fees; adjustments to cost of service
Sec. 8. The requirement for equal and proportionate increases does not apply to adjustments to cost of service based fees that are:
(1) the result of increased activities described under section 3

of this chapter; and
(2) attributable to federal mandates related to particular types or categories of sources.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-9
Annual accounting
Sec. 9. The commissioner shall provide the Administrator of the United States Environmental Protection Agency with an annual accounting of:
(1) the receipt of operating permit fees; and
(2) the expenditure of money in the fund under this chapter;
to demonstrate that operating permit fees are used solely to support the operating permit program.
As added by P.L.1-1996, SEC.7.

IC 13-17-8-10
Failure to obtain permit
Sec. 10. (a) This section applies to the issuance or denial of an operating permit under the operating permit program established under 42 U.S.C. 7661 through 7661f.
(b) If:
(1) an applicant has submitted a timely and complete application for a permit required under the operating permit program; and
(2) final action has not been taken on the application;
the applicant's failure to have a permit is not a violation of this article until after final agency action is taken on the permit application.
As added by P.L.1-1996, SEC.7.



CHAPTER 9. OPEN BURNING

IC 13-17-9-1
Open burning of certain vegetation and wood items; no permit required
Sec. 1. (a) Subject to section 3 of this chapter, a person may open burn the following for maintenance purposes:
(1) Vegetation from:
(A) a farm;
(B) an orchard;
(C) a nursery;
(D) a tree farm;
(E) a cemetery; or
(F) a drainage ditch.
(2) Vegetation from agricultural land if the open burn occurs in an unincorporated area.
(3) Wood products derived from pruning or clearing a roadside by a county highway department.
(4) Wood products derived from the initial clearing of a public utility right-of-way if the open burn occurs in an unincorporated area.
(5) Undesirable:
(A) wood structures on real property; or
(B) wood remnants of the demolition of a predominantly wooden structure originally located on real property;
located in an unincorporated area.
(b) A person who is allowed to open burn under subsection (a) is not required to obtain:
(1) a permit; or
(2) any other authorization;
from the department, a unit of local government, or a volunteer fire department before conducting the open burning.
As added by P.L.1-1996, SEC.7. Amended by P.L.1-1999, SEC.35; P.L.238-2003, SEC.1.

IC 13-17-9-2
Railroad maintenance and repair
Sec. 2. Subject to section 3 of this chapter, a person may open burn clean petroleum products for the purpose of maintaining or repairing railroad tracks, including the railroad rights-of-way. A person may not open burn railroad ties.
As added by P.L.1-1996, SEC.7.

IC 13-17-9-3
Conditions of open burning
Sec. 3. All open burning that is allowed under this chapter must comply with the following conditions:
(1) A person who open burns any material shall extinguish the fire if the fire creates a nuisance or fire hazard.         (2) Burning may not be conducted during unfavorable meteorological conditions such as high winds, temperature inversions, or air stagnation.
(3) All fires must be attended at all times during burning until completely extinguished.
(4) All asbestos containing materials must be removed before the burning of a structure.
(5) Asbestos containing materials may not be burned.
(6) Except as provided under section 1 of this chapter, all burning must comply with state and federal laws.
As added by P.L.1-1996, SEC.7.



CHAPTER 10. INCINERATION OF PCB

IC 13-17-10-1
Permit and recommendation of local plan commission
Sec. 1. A person may not incinerate PCB in an incinerator unless the person:
(1) holds a permit issued by the commissioner specifically authorizing the incineration of PCB in the incinerator; and
(2) has received the recommendation of the local plan commission that has jurisdiction over the area in which the incinerator is located and the county executive of the county in which the incinerator is located has approved the incineration of the PCB or, if an appropriate local plan commission does not exist, the county executive of the county in which the incinerator is located has approved the incineration of the PCB.
As added by P.L.1-1996, SEC.7.

IC 13-17-10-2
Study required
Sec. 2. The commissioner may not:
(1) issue; or
(2) consider an application for;
a permit specifically authorizing the incineration of PCB until the study required by section 3 of this chapter is concluded.
As added by P.L.1-1996, SEC.7.

IC 13-17-10-3
Alternative PCB technologies; study
Sec. 3. The department, in cooperation with the United States Environmental Protection Agency, an applicant for a permit issued under this chapter, and a city or town in which an incinerator described under section 1 of this chapter is or will be located, shall conduct a study of alternative PCB technologies. The study must include an assessment of the efficacy and the technical and economic feasibility of the following:
(1) Alternative technologies such as the following:
(A) The application of lime to break down PCB.
(B) The low temperature thermal disorption process.
(C) Disorption and vaporization extraction.
(D) Plasma torch technology.
(E) Bacterial remediation.
(2) Other technologies identified by the commissioner as having possible value in the treatment or disposal of PCB in Indiana.
As added by P.L.1-1996, SEC.7.

IC 13-17-10-4
Alternative PCB technologies; period for study; report
Sec. 4. (a) The study required by section 3 of this chapter must be concluded before January 1, 1996.     (b) At the conclusion of the study the commissioner shall prepare a report setting forth the results of the study. The commissioner shall:
(1) present the report to:
(A) the governor; and
(B) the general assembly; and
(2) make copies of the report available to the public.
As added by P.L.1-1996, SEC.7.



CHAPTER 11. THERMAL OXIDATION UNIT PERMITS

IC 13-17-11-1
Applicability of chapter
Sec. 1. This chapter does not apply to a thermal oxidation unit that would be used by a person that:
(1) generates soil contaminated by petroleum or a petroleum byproduct at a site owned or operated by the person; and
(2) remediates the soil at the same site.
As added by P.L.1-1996, SEC.7.

IC 13-17-11-2
Issuance of permits
Sec. 2. The department may not issue a permit for the construction or the operation of a thermal oxidation unit that would be used only to remediate soil contaminated by petroleum or a petroleum byproduct if the thermal oxidation unit would be constructed or operated in a county that:
(1) has a population of:
(A) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000); and
(2) is located in an air quality control area that has been classified as a nonattainment area under the federal Clean Air Act (42 U.S.C. 7401 et seq.);
unless it can be demonstrated that the thermal oxidation unit is in compliance with a state implementation plan submitted under Section 182 of the federal Clean Air Act (42 U.S.C. 7511a).
As added by P.L.1-1996, SEC.7. Amended by P.L.170-2002, SEC.87.



CHAPTER 12. ENFORCEMENT OF LOCAL AIR POLLUTION ORDINANCES

IC 13-17-12-1
Adoption and enforcement of local air pollution ordinances and programs
Sec. 1. Air pollution control laws do not prevent towns, cities, or counties from:
(1) enforcing local air pollution ordinances consistent with air pollution control laws; or
(2) adopting or enforcing more restrictive ordinances to further the expressed purposes of air pollution control laws.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-2
Power of county to adopt and enforce air pollution ordinances
Sec. 2. (a) For the maintenance of the quality of the air resource, a county may adopt and enforce ordinances controlling air pollution.
(b) In a county not having a consolidated city, the ordinances may not include municipalities with an air pollution ordinance under air pollution control laws.
(c) In a county having a consolidated city, a county air pollution ordinance may apply throughout the entire county, including territory inside the corporate boundaries of excluded cities.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-3
Cooperation of towns, cities, or counties
Sec. 3. A town, city, or county within an air quality basin may administer its air pollution control program in cooperation with one (1) or more towns, cities, or counties of Indiana in accordance with IC 36-1-7. However, a county having a consolidated city is not required to enter into an agreement under IC 36-1-7 to regulate air pollution inside an excluded city in the county.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-4
Annual reports
Sec. 4. An air pollution control agency shall submit annual reports as requested by the department.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-5
Failure of air quality jurisdiction or administrator to enforce ordinances
Sec. 5. If:
(1) an air quality jurisdiction; or
(2) an administrator of an air quality jurisdiction;
fails to enforce a local ordinance that affords protection to the public equal to that provided by state law, the department may, after

consultation with the jurisdiction or administrator, take appropriate action necessary to enforce applicable provisions of state law.
As added by P.L.1-1996, SEC.7.

IC 13-17-12-6
Establishment of air permit program
Sec. 6. A county having a consolidated city may, subject to department approval, establish an air permit program that complies with:
(1) the federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the Clean Air Act Amendments of 1990 (P.L. 101-549);
(2) regulations implementing Title V of the Clean Air Act Amendments of 1990 (40 CFR 70 et seq.); and
(3) rules adopted by the board.
As added by P.L.1-1996, SEC.7.



CHAPTER 13. ENFORCEABLE OPERATING AGREEMENT PROGRAM

IC 13-17-13-1
Rules
Sec. 1. The air pollution control board may adopt rules under IC 4-22-2 to establish categories of sources or facilities that may be effectively restricted through specific requirements established by the rules to emit less than the amount of air pollutants for which a Title V air operating permit is required.
As added by P.L.1-1996, SEC.7.

IC 13-17-13-2
Establishment; applicability
Sec. 2. For categories established under section 1 of this chapter, the department shall recommend rules to establish an enforceable operating agreement program. The program established under this section may apply to some or all of the sources or facilities within the categories. Rules adopted under this section must be approved by the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.7.

IC 13-17-13-3
Annual report
Sec. 3. (a) The department shall provide an annual report to the following:
(1) The board.
(2) The environmental quality service council.
(b) The report must include a summary of the:
(1) reviews conducted; and
(2) agreements approved;
in the preceding year under this chapter.
As added by P.L.1-1996, SEC.7.



CHAPTER 14. LEAD-BASED PAINT ACTIVITIES

IC 13-17-14-1
Application of chapter
Sec. 1. (a) This chapter does not apply to the following:
(1) A person making an inspection under the authority of IC 22-8-1.1.
(2) A person who performs lead-based paint activities within a residential dwelling that the person owns, unless the residential dwelling is occupied by:
(A) a person, other than the owner or the owner's immediate family, while these activities are being performed; or
(B) a child who:
(i) is not more than six (6) years of age or an age specified in rules adopted by the board under section 5 of this chapter; and
(ii) resides in the building and has been identified as having an elevated blood lead level.
(b) This chapter may not be construed as requiring the abatement of lead-based paint hazards in a child-occupied facility or target housing.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-2
Establishment and purpose of program
Sec. 2. The lead-based paint activities program is established. The purpose of the program is to ensure that a person conducting lead-based paint activities in target housing, child-occupied facilities, and any other type of building that the board specifies in rules adopted under section 5 of this chapter does so in a manner that safeguards the environment and protects the health of the building's occupants, especially children who are not more than six (6) years of age.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-3
Licenses
Sec. 3. (a) A person that engages in lead-based paint activities must obtain a license under this chapter and under rules adopted by the board under section 5 of this chapter. Lead-based paint activities licenses expire as follows:
(1) On June 30, 2004, if issued before July 1, 2002.
(2) Three (3) years after the date of issuance, if issued after June 30, 2002.
(b) A person may receive a lead-based paint activities license under this chapter for the following disciplines:
(1) Inspector.
(2) Risk assessor.
(3) Project designer.         (4) Supervisor.
(5) Abatement worker.
(6) Contractor.
(c) A person may receive a clearance examiner license under this chapter. A person that engages in the clearance of nonabatement activities under 24 CFR 35.1340(b)(1)(iv), as in effect July 1, 2002, must obtain a clearance examiner license under this chapter and under rules adopted by the board under section 5 of this chapter. A clearance examiner license expires three (3) years after the date of issuance.
(d) A person that enters into a contract requiring the person to execute for compensation lead-based paint activities shall hold a lead-based paint activities contractor's license.
(e) A person must:
(1) take required training and pass an examination provided in a lead-based paint training course or clearance examiner training course, as appropriate, approved by the department;
(2) for a license in the discipline of:
(A) inspector;
(B) risk assessor;
(C) project designer; or
(D) supervisor;
pass an examination provided by the department or a third party as required by rules adopted by the board under section 5 of this chapter; and
(3) meet any requirements established by rules adopted by the board under section 5 of this chapter;
before a person may receive a lead-based paint activities license or clearance examiner license.
(f) The department may issue a license for a position listed under subsection (b) or (c) if the applicant submits proof to the department that the applicant satisfies the training, examination, and other requirements for the license under this chapter.
(g) A lead-based paint activities license or a clearance examiner license may be renewed for a period of three (3) years. To renew a license, a person who holds a license for a position listed in subsection (b) or (c) must complete refresher training and pass any re-examination required by rules adopted under section 5 of this chapter.
(h) A lead-based paint activities contractor licensed under this chapter may not allow an agent or employee of the contractor to:
(1) exercise control over a lead-based paint activities project;
(2) come into contact with lead-based paint; or
(3) engage in lead-based paint activities;
unless the agent or employee is licensed under this chapter.
(i) A person engaging in lead-based paint activities shall comply with the work practice standards established in rules adopted by the board under section 5 of this chapter and the applicable work practice standards established in section 12 of this chapter for performing the appropriate lead-based paint activities. As added by P.L.123-1997, SEC.11. Amended by P.L.99-2002, SEC.2.

IC 13-17-14-4
Requirements for training programs
Sec. 4. (a) A lead-based paint activities training program must meet requirements specified in rules adopted by the board under section 5 of this chapter before providing initial or refresher training to a person seeking a license listed in section 3(b) of this chapter.
(b) The department may approve a lead-based paint activities training course offered by a person that satisfies the requirements of subsection (a).
(c) A lead-based paint activities training course must be conducted by an instructor approved by the department as provided in the rules adopted by the board under section 5 of this chapter.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-4.5
Clearance examiner training program
Sec. 4.5. (a) A clearance examiner training program must meet requirements specified in rules adopted by the board under section 5 of this chapter before providing initial or refresher training to a person seeking a license under section 3(c) of this chapter.
(b) The department may approve a clearance examiner training course offered as part of a program that satisfies the requirements of subsection (a).
(c) A clearance examiner training course must be conducted by an instructor approved by the department as provided in the rules adopted by the board under section 5 of this chapter.
As added by P.L.99-2002, SEC.3.

IC 13-17-14-5
Rules
Sec. 5. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter. The rules must contain at least the elements required to receive program authorization under 40 CFR 745, Subpart L, as in effect July 1, 2002, and must do the following:
(1) Establish minimum requirements for the issuance of a license for:
(A) lead-based paint activities inspectors, risk assessors, project designers, supervisors, abatement workers, and contractors; and
(B) clearance examiners.
(2) Establish minimum requirements for approval of the providers of:
(A) lead-based paint activities training courses; and
(B) clearance examiner training courses.
(3) Establish minimum qualifications for:
(A) lead-based paint activities training course instructors; and             (B) clearance examiner training course instructors.
(4) Extend the applicability of the licensing requirements to other facilities as determined necessary by the board.
(5) Establish work practice standards.
(6) Establish a department or third-party examination process.
(7) Identify activities, if any, that are exempted from licensing requirements.
(8) Establish a fee of not more than one hundred fifty dollars ($150) per person, per license, for the period the license is in effect for a person seeking a license under section 3 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(9) Establish a fee of not more than one thousand dollars ($1,000) per course, per year, for a lead-based paint training program seeking approval of a lead-based paint training course under section 4 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(D) An organization exempt from income taxation under 26 U.S.C. 501(a).
(10) Establish a fee of not more than one thousand dollars ($1,000) per course, per year, for a clearance examiner training program seeking approval of a clearance examiner training course under section 4.5 of this chapter. However, the following may not be required to pay a fee established under this subdivision:
(A) A state.
(B) A municipal corporation (as defined in IC 36-1-2-10).
(C) A unit (as defined in IC 36-1-2-23).
(D) An organization exempt from income taxation under 26 U.S.C. 501(a).
(b) The amount of the fees under subsection (a) may not be more than is necessary to recover the cost of administering this chapter.
(c) The proceeds of the fees under subsection (a) must be deposited in the lead trust fund established by section 6 of this chapter.
(d) The minimum requirements established under subsection (a)(1) must be sufficient to allow the clearance examiner to perform clearance examinations without the approval of a certified risk assessor or inspector as provided in 24 CFR 35.1340(b)(1)(iv), as in effect July 1, 2002.
As added by P.L.123-1997, SEC.11. Amended by P.L.111-1999, SEC.1; P.L.99-2002, SEC.4.

IC 13-17-14-6 Establishment of fund; investment and use of money
Sec. 6. (a) The lead trust fund is established to provide a source of money for the purposes set forth in subsection (f).
(b) The expenses of administering the fund shall be paid from the money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) The sources of money for the fund are the following:
(1) License fees established under section 5 of this chapter.
(2) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(3) Penalties imposed under IC 13-30-4 and IC 13-30-5 for violations of this chapter and rules adopted under this chapter concerning lead-based paint activities.
(f) The department may use money in the fund to do the following:
(1) Pay the expenses of administering this chapter.
(2) Cover other costs related to implementation of 40 CFR 745 for lead-based paint activities in target housing and child occupied facilities.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-7
Records
Sec. 7. (a) A lead-based paint activities contractor licensed under this chapter shall compile records concerning each lead-based paint activities project performed by the lead-based paint activities contractor. The records must include the following information on each lead-based paint activities project:
(1) The name, address, and proof of license of the following:
(A) The person who supervised the lead-based paint activities project for the lead-based paint activities contractor.
(B) Each employee or agent of the lead-based paint activities contractor that worked on the project.
(2) The name, address, and signature of each certified risk assessor or inspector conducting clearance sampling and the date of clearance testing.
(3) The site of the lead-based paint activities project.
(4) A description of the lead-based paint activities project.
(5) The date on which the lead-based paint activities project was started and the date on which the lead-based paint activities project was completed.
(6) A summary of procedures that were used in the lead-based paint activities project to comply with applicable federal and state standards for lead-based paint activities projects.         (7) A detailed written description of the lead-based paint activities, including methods used, locations of rooms or components where lead-based paint activities occurred, reasons for selecting particular lead-based paint activities methods for each component, and any suggested monitoring of encapsulants or enclosures.
(8) The occupant protection plan.
(9) The results of clearance testing and all soil analysis (if applicable) and the name of each federally-approved laboratory that conducted the analysis.
(10) The amount of material containing lead-based paint that was removed from the site of the project.
(11) The name and address of each disposal site used for the disposal of lead-based paint containing material that was disposed of as a result of the lead-based paint activities project.
(b) A copy of each receipt issued by a disposal site identified under subsection (a)(11) must be included in the records concerning the lead-based paint activities project that are compiled under this section.
(c) A lead-based paint activities contractor shall retain the records compiled under this section concerning a particular lead-based paint activities project for at least three (3) years after the lead-based paint activities project is concluded.
(d) A lead-based paint activities contractor shall make records kept under this section available to the department upon request.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-8
Restrictions on acceptance of bid by political subdivision or state agency
Sec. 8. A political subdivision or a state agency may not accept a bid for a lead-based paint activities project from a person that does not hold a lead-based paint activities license.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-9
Powers of commissioner
Sec. 9. Without limiting the authority to inspect under IC 13-14-2-2, the commissioner may do the following:
(1) Inspect the site of a lead-based paint activities project:
(A) during the project; or
(B) after the project is completed.
(2) Conduct an investigation of a lead-based paint activities project upon:
(A) the commissioner's own initiation; or
(B) the receipt of a complaint by a person.
(3) Conduct an investigation of the provider of a lead-based paint activities training course upon:
(A) the commissioner's own initiation; or
(B) the receipt of a complaint by a person. As added by P.L.123-1997, SEC.11.

IC 13-17-14-10
Noncompliance with air pollution control laws or rules; notice
Sec. 10. (a) If the commissioner finds that a lead-based paint activities project is not being performed in accordance with air pollution control laws or rules adopted by the board, the commissioner may enjoin further work on the lead-based paint activities project without prior notice or hearing by delivering a notice to:
(1) the lead-based paint activities contractor engaged in the lead-based paint activities project; or
(2) an agent or representative of the lead-based paint activities contractor.
(b) A notice issued under this section must:
(1) specify the violations of law that are occurring on the lead-based paint activities project; and
(2) prohibit further work on the lead-based paint activities project until the violations specified under subdivision (1) cease and the notice is rescinded by the commissioner.
(c) Not later than ten (10) days after receiving written notification from a contractor that violations specified in a notice issued under this section have been corrected, the commissioner shall issue a determination regarding recission of the notice.
(d) A lead-based paint activities contractor or any other person aggrieved or adversely affected by the issuance of a notice under subsection (a) may obtain a review of the commissioner's action under IC 4-21.5.
As added by P.L.123-1997, SEC.11.

IC 13-17-14-11
Suspension or revocation of license
Sec. 11. (a) The commissioner may under IC 4-21.5 reprimand, suspend, or revoke the license of a clearance examiner or a lead-based paint activities inspector, risk assessor, project designer, supervisor, worker, or contractor for any of the following reasons:
(1) Violating any requirements of this chapter or rules adopted under this chapter.
(2) Fraudulently or deceptively obtaining or attempting to obtain a license under this chapter.
(3) Failing to meet the qualifications for a license or failing to comply with the requirements of air pollution control laws or rules adopted by the board.
(4) Failing to meet an applicable federal or state standard for lead-based paint activities.
(b) The commissioner may under IC 4-21.5 reprimand a lead-based paint activities contractor or suspend or revoke the license of a lead-based paint activities contractor that employs a person who is not licensed under this chapter for a purpose that requires the person to hold a license issued under this chapter.     (c) The commissioner may under IC 4-21.5 revoke the approval of a clearance examiner or a lead-based paint activities training course for any of the following reasons:
(1) Violating any requirement of this chapter.
(2) Falsifying information on an application for approval.
(3) Misrepresenting the extent of a training course's approval.
(4) Failing to submit required information or notifications in a timely manner.
(5) Failing to maintain required records.
(6) Falsifying approval records, instructor qualifications, or other approval information.
As added by P.L.123-1997, SEC.11. Amended by P.L.99-2002, SEC.5.

IC 13-17-14-12
Removal of lead-based paint
Sec. 12. (a) This section applies to:
(1) remodeling, renovation, and maintenance activities at target housing and child occupied facilities built before 1960; and
(2) lead-based paint activities.
(b) This section does not apply to an individual who performs remodeling, renovation, or maintenance activities within a residential dwelling that the individual owns, unless the residential dwelling is occupied:
(1) while the activities are being performed, by an individual other than the owner or a member of the owner's immediate family; or
(2) by a child who:
(A) is less than seven (7) years of age or an age specified in rules adopted by the board under section 5 of this chapter; and
(B) resides in the building and has been identified as having an elevated blood lead level.
(c) A person not exempted under subsection (b) from the application of this section that performs an activity under subsection (a) that disturbs:
(1) exterior painted surfaces of more than twenty (20) square feet;
(2) interior painted surfaces of more than two (2) square feet in any one (1) room or space; or
(3) more than ten percent (10%) of the combined interior and exterior painted surface area of components of the building;
shall meet the requirements of subsections (e), (f), and (g).
(d) For purposes of this section, paint is considered to be lead-based paint unless the absence of lead in the paint has been determined by a lead-based paint inspection conducted under this chapter.
(e) A person may not use any of the following methods to remove lead-based paint:
(1) Open flame burning or torching.         (2) Machine sanding or grinding without high efficiency particulate air local exhaust control.
(3) Abrasive blasting or sandblasting without high efficiency particulate air local exhaust control.
(4) A heat gun that:
(A) operates above one thousand one hundred (1,100) degrees Fahrenheit; or
(B) chars the paint.
(5) Dry scraping, except:
(A) in conjunction with a heat gun; or
(B) within one (1) foot of an electrical outlet.
(6) Dry sanding, except within one (1) foot of an electrical outlet.
(f) In a space that is not ventilated by the circulation of outside air, a person may not strip lead-based paint using a volatile stripper that is a hazardous chemical under 29 CFR 1910.1200, as in effect July 1, 2002.
(g) A person conducting activities under subsection (a) on painted exterior surfaces may not allow visible paint chips or painted debris that contains lead-based paint to remain on the soil, pavement, or other exterior horizontal surface for more than forty-eight (48) hours after the surface activities are complete.
As added by P.L.99-2002, SEC.6.






ARTICLE 18. WATER POLLUTION CONTROL

CHAPTER 1. ESTABLISHMENT OF WATER POLLUTION CONTROL BOARD

IC 13-18-1-1
Establishment
Sec. 1. The water pollution control board is established as an independent board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-2
Members; appointment
Sec. 2. (a) The board consists of the following twelve (12) members:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following eight (8) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing employed by an entity that holds an NPDES major permit.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
(b) An individual appointed under subsection (a)(2) must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.8. Amended by P.L.90-1998, SEC.19; P.L.4-2005, SEC.121.

IC 13-18-1-3
Members; political party affiliation
Sec. 3. Not more than four (4) of the appointed members of the board may be members of the same political party.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-4 Members; technical representative as voting member
Sec. 4. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-5
Members; terms; vacancies; removal
Sec. 5. (a) An appointed member of the board serves a term of four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term created by the vacancy. The board shall suspend the exercise of the board's duties under the water pollution control laws if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members have been appointed.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-6
Members; compensation
Sec. 6. (a) Ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem salary and mileage reimbursement are valid claims against the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-7
Meetings
Sec. 7. The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
As added by P.L.1-1996, SEC.8.
IC 13-18-1-8
Special meetings
Sec. 8. Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice at the office of each member of the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-9
Quorum
Sec. 9. Seven (7) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.8. Amended by P.L.4-2005, SEC.122.

IC 13-18-1-10
Officers
Sec. 10. The governor shall annually select:
(1) one (1) of the appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-11
Technical secretary
Sec. 11. (a) The board shall select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) Between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-1-12
Legal counsel
Sec. 12. (a) The board may select, from a list of three (3) qualified individuals recommended by the governor, an independent third party who is not an employee of the state to serve as legal counsel.
(b) The legal counsel shall do the following:         (1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(c) Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.8.



CHAPTER 2. WATER POLLUTION AGENCY UNDER FEDERAL LAW

IC 13-18-2-1
Powers; cooperation with federal agencies; federal funds; approval of projects; participation in proceedings
Sec. 1. In carrying out the purposes of IC 13-13-5-1(1), the department may, in addition to any other action that is necessary or appropriate to carry out the purpose of IC 13-13-5-1(1), do the following:
(1) Cooperate with the United States Surgeon General and other agencies of the federal government, other states, interstate agencies, and other interested parties in all matters relating to water pollution, including the development of programs for eliminating or reducing pollution and improving the sanitary condition of waters.
(2) On behalf of Indiana, apply for and receive money made available to the department under the Federal Water Pollution Control Act by any agency of the federal government. However, all money received from any federal agency:
(A) shall be paid into the state treasury; and
(B) shall be expended, under the direction of the department, solely for the purpose for which the grant has been made.
(3) Approve projects for which application for loans or grants under the Federal Water Pollution Control Act is made by:
(A) any political subdivision or other public body created by or under Indiana law and having jurisdiction over disposal of sewage, industrial wastes, or other wastes;
(B) a state agency; or
(C) an interstate agency.
(4) Participate through the department's authorized representatives in proceedings under the Federal Water Pollution Control Act.
(5) Give consent on behalf of Indiana to requests by the Administrator of the Federal Security Agency to the Attorney General of the United States for the bringing of suit for abatement of pollution.
(6) Consent to the joinder as a defendant in a suit for the abatement of pollution of a person who is alleged to be discharging matter contributing to the pollution.
As added by P.L.1-1996, SEC.8.

IC 13-18-2-2
Effect on other laws
Sec. 2. This chapter, IC 13-13-5-1(1), and IC 13-13-5-2:
(1) do not amend, alter, or repeal any provision of the water pollution control laws; and
(2) are supplemental to the other provisions of the water pollution control laws.
As added by P.L.1-1996, SEC.8.
IC 13-18-2-3
List of impaired waters
Sec. 3. (a) The department shall prepare a list of impaired waters for the purpose of complying with federal regulations implementing Section 303(d) of the federal Clean Water Act (33 U.S.C. 1313(d)). In determining whether a water body is impaired, the department shall consider all existing and readily available water quality data and related information. The department, before submitting the list to the United States Environmental Protection Agency, shall:
(1) publish the list in the Indiana Register;
(2) make the list available for public comment for at least ninety (90) days; and
(3) present the list to the board.
If the United States Environmental Protection Agency changes the list, the board shall publish the changes in the Indiana Register and conduct a public hearing within ninety (90) days after receipt of the changes.
(b) The board shall adopt by rule the methodology to be used in identifying waters as impaired. The rule must specify the methodology and criteria for including and removing waters from the list of impaired waters.
As added by P.L.140-2000, SEC.16.



CHAPTER 3. POWERS AND DUTIES CONCERNING WATER POLLUTION CONTROL

IC 13-18-3-1
Duties of board
Sec. 1. The water pollution control board shall adopt rules for the control and prevention of pollution in waters of Indiana with any substance:
(1) that is deleterious to:
(A) the public health; or
(B) the prosecution of any industry or lawful occupation; or
(2) by which:
(A) any fish life or any beneficial animal or vegetable life may be destroyed; or
(B) the growth or propagation of fish life or beneficial animal or vegetable life is prevented or injuriously affected.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-2
Adoption of rules; designation of outstanding state or national resource waters
Sec. 2. (a) The board may adopt rules under IC 4-22-2 that are necessary to the implementation of:
(1) the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), as in effect January 1, 1988; and
(2) the federal Safe Drinking Water Act (42 U.S.C. 300f through 300j), as in effect January 1, 1988;
except as provided in IC 14-37.
(b) "Degradation" has the meaning set forth in IC 13-11-2-50.5.
(c) "Exceptional use water" has the meaning set forth in IC 13-11-2-72.5.
(d) "Outstanding national resource water" has the meaning set forth in IC 13-11-2-149.5.
(e) "Outstanding state resource water" has the meaning set forth in IC 13-11-2-149.6.
(f) "Watershed" has the meaning set forth in IC 14-8-2-310.
(g) The board may designate a water body as an outstanding state resource water by rule if the board determines that the water body has a unique or special ecological, recreational, or aesthetic significance.
(h) Before the board may adopt a rule designating a water body as an outstanding state resource water, the board must consider the following:
(1) Economic impact analyses, presented by any interested party, taking into account future population and economic development growth.
(2) The biological criteria scores for the water body, using factors that consider fish communities, macro invertebrate communities, and chemical quality criteria using representative

biological data from the water body under consideration.
(3) The level of current urban and agricultural development in the watershed.
(4) Whether the designation of the water body as an outstanding state resource water will have a significant adverse effect on future population, development, and economic growth in the watershed, if the water body is in a watershed that has more than three percent (3%) of its land in urban land uses or serves a municipality with a population greater than five thousand (5,000).
(5) Whether the designation of the water body as an outstanding state resource water is necessary to protect the unique or special ecological, recreational, or aesthetic significance of the water body.
(i) Before the board may adopt a rule designating a water body as an outstanding state resource water, the board must make available to the public a written summary of the information considered by the board under subsections (g) and (h), including the board's conclusions concerning that information.
(j) The commissioner shall present a summary of the comments received from the comment period and information that supports a water body designation as an outstanding state resource water to the environmental quality service council not later than one hundred twenty (120) days after the rule regarding the designation is finally adopted by the board.
(k) Notwithstanding any other provision of this section, the designation of an outstanding state resource water in effect on January 1, 2000, remains in effect.
(l) For a water body designated as an outstanding state resource water, the board shall provide by rule procedures that will:
(1) prevent degradation; and
(2) allow for increases and additions in pollutant loadings from an existing or new discharge if:
(A) there will be an overall improvement in water quality for the outstanding state resource water as described in this section; and
(B) the applicable requirements of 327 IAC 2-1-2(1) and 327 IAC 2-1-2(2) and 327 IAC 2-1.5-4(a) and 327 2-1.5-4(b) are met.
(m) The procedures provided by rule under subsection (l) must include the following:
(1) A definition of significant lowering of water quality that includes a de minimis quantity of additional pollutant load:
(A) for which a new or increased permit limit is required; and
(B) below which antidegradation implementation procedures do not apply.
(2) Provisions allowing the permittee to choose application of one (1) of the following for each activity undertaken by the permittee that will result in a significant lowering of water

quality in the outstanding state resource water or exceptional use water:
(A) Implementation of a water quality project in the watershed of the outstanding state resource water or the exceptional use water that will result in an overall improvement of the water quality of the outstanding state resource water or the exceptional use water.
(B) Payment of a fee, not to exceed five hundred thousand dollars ($500,000) based on the type and quantity of increased pollutant loadings, to the department for deposit in the outstanding state resource water improvement fund established under section 14 of this chapter.
(3) Criteria for the submission and timely approval of projects described in subdivision (2)(A).
(4) A process for public input in the approval process.
(5) Use of water quality data that is less than seven (7) years old and specific to the outstanding state resource water.
(6) Criteria for using the watershed improvement fees to fund projects in the watershed that result in improvement in water quality in the outstanding state resource water or exceptional use water.
(n) For a water body designated as an outstanding state resource water after June 30, 2000, the board shall provide by rule antidegradation implementation procedures before the water body is designated in accordance with this section.
(o) A water body may be designated as an outstanding national resource water only by the general assembly after recommendations for designation are made by the board and the environmental quality service council.
(p) Before recommending the designation of an outstanding national resource water, the department shall provide for an adequate public notice and comment period regarding the designation. The commissioner shall present a summary of the comments and information received during the comment period and the department's recommendation concerning designation to the environmental quality service council not later than ninety (90) days after the end of the comment period. The council shall consider the comments, information, and recommendation received from the department, and shall convey its recommendation concerning designation to the general assembly within six (6) months after receipt.
As added by P.L.1-1996, SEC.8. Amended by P.L.140-2000, SEC.17; P.L.1-2001, SEC.16.

IC 13-18-3-2.3
Designated use change to CSO wet weather category; long term control plans
Sec. 2.3. (a) This subsection applies if a use attainability analysis is performed and approved to change the designated use of a water body receiving wet weather discharges from combined sewer

overflows from the recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather subcategory established in section 2.5 of this chapter to that subcategory. Upon implementation of the approved long term control plan, the plan fulfills the water quality goals of the state with respect to wet weather discharges that are a result of overflows from the combined sewer system addressed by the plan.
(b) A long term control plan must meet the requirements of:
(1) Section 402(q) of the federal Clean Water Act (33 U.S.C. 1342(q)); and
(2) 59 FR 18688.
(c) An approved long term control plan shall be incorporated into:
(1) the NPDES permit holder's NPDES permit; or
(2) an order of the commissioner under IC 13-14-2-6.
(d) If a use attainability analysis is performed, the department shall:
(1) review a use attainability analysis submitted under this chapter concurrently with a long term control plan submitted under this chapter; and
(2) use the approved long term control plan to satisfy the requirements of the use attainability analysis.
As added by P.L.140-2000, SEC.18. Amended by P.L.54-2005, SEC.2.

IC 13-18-3-2.4
Review of feasibility of implementing additional or new control alternatives to attain water quality standards
Sec. 2.4. An NPDES permit holder shall review the feasibility of implementing additional or new control alternatives to attain water quality standards. The NPDES permit holder shall conduct such a review periodically, but not less than every five (5) years after approval of the long term control plan by the department. The NPDES permit holder shall:
(1) document to the department that the long term control plan has been reviewed;
(2) update the long term control plan as necessary;
(3) submit any amendments to the long term control plan to the department for approval; and
(4) implement control alternatives determined to be cost effective and affordable.
Cost effectiveness may be determined, at the option of the NPDES permit holder, by using a knee of the curve analysis in accordance with section 402(q) of the federal Clean Water Act (33 U.S.C. 1342(q)) and 59 FR 18688.
As added by P.L.140-2000, SEC.19. Amended by P.L.1-2001, SEC.17; P.L.54-2005, SEC.3.

IC 13-18-3-2.5
CSO wet weather limited use subcategory established; application after approval of long term control plan; other requirements; EPA

approval; monitoring and review; rules
Sec. 2.5. (a) A CSO wet weather limited use subcategory is established for waters affected by receiving combined sewer overflows, as specified in an approved long term control plan. The CSO wet weather limited use subcategory applies to a specific water body after implementation of an approved long term control plan for the combined sewer system whose overflow discharges affect those waters is implemented and the conditions of subsection (b) are satisfied. The following requirements apply to the CSO wet weather limited use subcategory:
(1) The water quality based requirements associated with the CSO wet weather limited use subcategory that apply to waters affected by wet weather combined sewer overflows are determined by an approved long term control plan for the combined sewer system. The water quality based requirements remain in effect during the time and to the physical extent that the recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather limited use subcategory is not attained, but for not more than four (4) days after the date the overflow discharge ends.
(2) At all times other than those described in subdivision (1), the water quality criteria associated with the appropriate recreational use designation that applied to the waters immediately before the application to the waters of the CSO wet weather limited use subcategory apply unless there is a change in the use designation as a result of a use attainability analysis.
(b) The CSO wet weather limited use subcategory applies if:
(1) the department has approved a long term control plan for the NPDES permit holder for the combined sewer system;
(2) the approved long term control plan:
(A) is incorporated into:
(i) the NPDES permit holder's NPDES permit; or
(ii) an order of the commissioner under IC 13-14-2-6;
(B) satisfies the requirements of section 2.3 of this chapter; and
(C) specifies the water quality based requirements that apply to combined sewer overflows during and immediately following wet weather events, as provided in subsection (a)(1);
(3) the NPDES permit holder has implemented the approved long term control plan; and
(4) subject to subsection (c), 40 CFR 131.10, 40 CFR 131.20, and 40 CFR 131.21 are satisfied.
(c) For purposes of subsection (b)(4), 40 CFR 131.10 may be satisfied by including appropriate data and information in the long term control plan.
(d) The department shall implement the CSO wet weather limited use subcategory and associated water quality based requirements under this section when the subcategory and requirements are

approved by the United States Environmental Protection Agency. The department shall seek approval of the United States Environmental Protection Agency in a timely manner.
(e) The NPDES permit holder shall monitor its discharges and the water quality in the affected receiving stream periodically as provided in the long term control plan. The NPDES permit holder shall provide all such information to the department.
(f) In conjunction with a review of its long term control plan under section 2.4 of this chapter, the NPDES permit holder shall review information generated after the use attainability analysis was approved by the department to determine whether the conclusion of the use attainability analysis is still valid. The NPDES permit holder shall provide the results of the review to the department.
(g) The board shall adopt rules under IC 13-14-8 and IC 13-14-9 to implement this section before October 1, 2006.
As added by P.L.140-2000, SEC.20. Amended by P.L.54-2005, SEC.4.

IC 13-18-3-2.6
Permit schedules of compliance
Sec. 2.6. (a) Where appropriate, permits shall contain schedules of compliance requiring the permittee to take specific steps to achieve expeditious compliance with applicable standards, limitations, and other requirements.
(b) The schedule of compliance shall require compliance as soon as reasonably possible, but may remain in effect as long as the National Pollutant Discharge Elimination System (NPDES) permit requirements are in effect.
(c) The department shall, at the request of the NPDES permit holder, incorporate in the permit a schedule of compliance for meeting the water quality based requirements associated with combined sewer overflows during the period of development, approval, and implementation of the long term control plan. The schedules of compliance:
(1) may exceed time frames authorized under 327 IAC; and
(2) may not exceed the period specified for implementation in an approved long term control plan.
(d) If the term of a schedule of compliance exceeds the term of an NPDES permit, the department shall continue to implement the schedule of compliance continuously before and during each successive permit term, to the maximum duration as provided in subsection (c). The permit shall specify that the schedule of compliance lasts beyond the term of the permit.
(e) Upon request of the permittee, the department shall modify NPDES permits containing water quality based requirements associated with combined sewer overflows to provide schedules of compliance as provided in subsection (c).
(f) The board shall adopt rules under IC 13-14-8 and IC 13-14-9 to implement this section before October 1, 2006.
As added by P.L.54-2005, SEC.5.
IC 13-18-3-3
Operating policies
Sec. 3. The board shall develop operating policies governing the implementation of the water pollution control laws by the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-4
Orders; review by environmental law judge
Sec. 4. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-5
Additional duties
Sec. 5. The board shall carry out other duties imposed by law.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-6
Enforcement
Sec. 6. The water pollution control laws may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-7
Orders to acquire, construct, repair, alter, or extend plants
Sec. 7. The commissioner may order any person to acquire, construct, repair, alter, or extend the plants that are necessary for the disposal or treatment of organic or inorganic matter that is:
(1) causing;
(2) contributing to; or
(3) about to cause or contribute to;
a polluted condition of the waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-8
Sealing of mines and wells
Sec. 8. The commissioner may require the sealing of mines, oil and gas wells, brine wells, or any other subterranean strata that are:
(1) causing;
(2) contributing to; or
(3) about to cause or contribute to;
a polluted condition of the waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-9
Entry upon property; purposes
Sec. 9. The department may, through any authorized agent, enter

at all reasonable times in or upon any private or public property for the purpose of inspecting and investigating conditions relating to the pollution of any water of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-10
Assistance from other state departments, agencies, or institutions
Sec. 10. The department may call upon:
(1) any state officer, board, department, school, university, or other state institution; and
(2) the officers or employees of an individual entity described in subdivision (1);
for any assistance necessary to carry out the water pollution control laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-11
Liberal construction
Sec. 11. Since the water pollution control laws are necessary for the public health, safety, and welfare, the water pollution control laws shall be liberally construed to effectuate the purposes of the water pollution control laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-3-12
Adoption of rules waiving requirement of submission of plans
Sec. 12. The water pollution control board shall adopt rules providing that whenever a person submits plans to a unit concerning the design or construction of:
(1) a sanitary sewer or public water main, if:
(A) a professional engineer who is registered under IC 25-31 prepared the plans;
(B) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(C) all other requirements specified in rules adopted by the water pollution control board are met; or
(2) a sanitary sewer extension for and within a subdivision, if:
(A) a qualified land surveyor who is registered under IC 25-21.5 prepared the plans;
(B) the subdivision is being laid out or having been laid out by the land surveyor subject to IC 25-21.5-7;
(C) the unit provided for review of the plans by a qualified engineer and subsequently approved the plans; and
(D) all other requirements specified in rules adopted by the water pollution control board are met;
the plans are not required to be submitted to any state agency for a permit, permission, or review, unless required by federal law.
As added by P.L.104-1998, SEC.1. Amended by P.L.241-1999, SEC.1.
IC 13-18-3-13
Violation of storm water runoff rules
Sec. 13. If a violation of 327 IAC 15-5 occurs, the department shall determine which person is responsible for committing the violation. In making this determination, the department shall, if appropriate, consider:
(1) public records of ownership;
(2) building permits issued by local units of government; or
(3) other relevant information.
The department's determination to proceed against a person responsible for committing a violation must be based on the specific facts and circumstances related to a particular violation.
As added by P.L.161-1999, SEC.1.

IC 13-18-3-14
Outstanding state resource water improvement fund
Sec. 14. (a) The outstanding state resource water improvement fund is established. All money collected under section 2 of this chapter and any money accruing to the fund are continuously appropriated to the fund to carry out the purposes of section 2 of this chapter. Money in the fund at the end of a state fiscal year does not revert to the state general fund, unless the outstanding state resource water improvement fund is abolished.
(b) The outstanding state resource water improvement fund shall be administered as follows:
(1) The fund may be used by the department of environmental management to fund projects that will lead to overall improvement to the water quality of the affected exceptional use water or outstanding state resource water.
(2) The treasurer of state may invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(3) Any interest received accrues to the fund.
(4) The expenses of administering the fund shall be paid from the fund.
As added by P.L.140-2000, SEC.21.



CHAPTER 4. RESTRICTIONS ON POLLUTION OF WATER

IC 13-18-4-1
Water qualities and properties indicating pollution
Sec. 1. The board may adopt rules under IC 4-22-2 to determine what qualities and properties of water indicate a polluted condition of the water in any of the streams or waters of Indiana:
(1) that is deleterious to:
(A) the public health; or
(B) the prosecution of any industry or lawful occupation for which or in which any waters may be lawfully used or employed;
(2) by which any agricultural, floricultural, or horticultural pursuit may be or is injuriously affected;
(3) by which the lawful conduct of any livestock industry or the use of any waters for domestic animals may be prevented, injuriously affected, or impaired;
(4) by which any lawful use of any waters by the state or by any person may be lessened or impaired or materially interfered with; or
(5) by which:
(A) any fish life or any beneficial animal or vegetable life in the waters may be destroyed; or
(B) the growth or propagation of fish life or beneficial animal or vegetable life in the water is prevented or injuriously affected.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-2
Filing of rules and determinations
Sec. 2. A rule or determination made by the board or the commissioner under sections 1 through 4 of this chapter shall be filed of record in the office of the department.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-3
Rules restricting polluting content discharged into streams
Sec. 3. The board may adopt rules restricting the polluting content of any waste material and polluting substances discharged or sought to be discharged into any of the streams or waters of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-4
Prevention of unreasonable pollution and against public interest
Sec. 4. The commissioner may take appropriate steps to prevent any pollution that is determined to be unreasonable and against public interests in view of the condition in any stream or other waters of Indiana.
As added by P.L.1-1996, SEC.8.
IC 13-18-4-5
Unlawful discharge of deleterious substances
Sec. 5. A person may not:
(1) throw, run, drain, or otherwise dispose into any of the streams or waters of Indiana; or
(2) cause, permit, or suffer to be thrown, run, drained, allowed to seep, or otherwise disposed into any waters;
any organic or inorganic matter that causes or contributes to a polluted condition of any waters, as determined by a rule of the board adopted under sections 1 and 3 of this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-6
Notice of violation; service; contents
Sec. 6. (a) Whenever the commissioner determines that a person:
(1) is violating; or
(2) is about to violate;
section 5 of this chapter, the department shall serve notice on the person by certified mail of the commissioner's determination.
(b) The commissioner shall include in the notice an order against the person to:
(1) cease the violation; and
(2) abate the condition of pollution;
fixing in the order a reasonable time within which the correction and abatement must take place.
(c) Proceedings concerning an order issued under this section are governed by IC 4-21.5.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-7
Mixing zones
Sec. 7. (a) Notwithstanding any rules of the board, the commissioner shall allow for a mixing zone in permits that involve a discharge into Lake Michigan if the applicant can demonstrate to the commissioner that the mixing zone will not cause harm to human health or aquatic life.
(b) For mixing zones allowed under subsection (a), surface water quality standards for bioaccumulative chemicals of concern shall be applied to the undiluted discharge, rather than at a point outside the mixing zone.
As added by P.L.1-1996, SEC.8.

IC 13-18-4-8
Discharge induced mixing permits
Sec. 8. In issuing permits authorizing discharge induced mixing, the commissioner shall allow for mixing initiated by the use of:
(1) submerged, high rate diffuser outfall structures; or
(2) the functional equivalent of submerged, high rate diffuser outfall structures;
that provide turbulent initial mixing and minimize organism exposure

times.
As added by P.L.1-1996, SEC.8.



CHAPTER 5. RELEASE OF HAZARDOUS MATERIALS

IC 13-18-5-1
Rules regarding secondary containment structures at storage or transfer facilities; release contingency plans
Sec. 1. The board shall adopt rules under IC 4-22-2 to require the following:
(1) The construction or installation of secondary containment structures at facilities in which hazardous materials are stored or transferred for the purpose of preventing released hazardous materials from entering surface water or groundwater.
(2) The development by the owner or operator of each facility at which hazardous materials are stored or handled of a plan for responding to the release of a hazardous material at that facility.
(3) The rules must be consistent with applicable safety and fire code laws.
As added by P.L.1-1996, SEC.8.

IC 13-18-5-2
Exemptions
Sec. 2. The rules adopted under section 1 of this chapter must provide exemptions for the following:
(1) A facility that is subject to similar requirements under other administrative rules or under state law, federal law, or federal regulations.
(2) Hazardous materials that are stored or transferred as products packaged for distribution to and use by the public.
(3) An above ground storage tank that:
(A) is used to store oils or petroleum products; and
(B) has a capacity of not more than six hundred sixty (660) gallons.
(4) Tanks subject to regulations adopted by the administrator of the United States Environmental Protection Agency under 42 U.S.C. 6991 through 6991i, as amended.
(5) Tanks subject to IC 13-23.
As added by P.L.1-1996, SEC.8.



CHAPTER 6. REPEALED



CHAPTER 7. PLANS FOR ABATEMENT OR CORRECTION

IC 13-18-7-1
Approval by commissioner
Sec. 1. The commissioner must approve all plans and specifications for abatement or correction of any polluted condition.
As added by P.L.1-1996, SEC.8.

IC 13-18-7-2
Advice and consultation by department
Sec. 2. The department shall advise and consult, on request, with any person planning any correction or prevention of any pollution condition of any water of Indiana.
As added by P.L.1-1996, SEC.8.



CHAPTER 8. COMPLIANCE WITH ORDERS

IC 13-18-8-1
Final order
Sec. 1. A person upon whom a final order is served under the water pollution control laws shall take the steps that are necessary to comply with the final order.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-2
Compliance by municipality; bond issue
Sec. 2. (a) If the offender is a municipal corporation, the cost of:
(1) acquisition, construction, repair, alteration, or extension of the necessary plants, machinery, or works; or
(2) taking other steps that are necessary to comply with the order;
shall be paid out of money on hand available for these purposes or out of the general money of the municipal corporation not otherwise appropriated.
(b) If there is not sufficient money on hand or unappropriated, the necessary money shall be raised by the issuance of bonds. The bond issue is subject only to the approval of the department of local government finance.
As added by P.L.1-1996, SEC.8. Amended by P.L.90-2002, SEC.367.

IC 13-18-8-3
Issuance of bonds as direct obligation of municipal corporation
Sec. 3. If the estimated cost of the steps necessary for a municipal corporation to comply with a final order is great enough that the bond issue necessary to finance the project would not raise the total outstanding bonded indebtedness of the municipal corporation in excess of the constitutional limit, the necessary bonds:
(1) may be issued as a direct obligation of the municipal corporation; and
(2) may be retired by a general tax levy against all the property within the limit of the municipal corporation listed and assessed for taxation.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-4
Revenue bonds
Sec. 4. (a) Subject to subsection (b), if:
(1) the amount of the bonds necessary to be issued would raise the total outstanding bonded indebtedness of the municipal corporation above the constitutional limitation; or
(2) the municipal corporation determines against the issuance of direct obligation bonds;
the municipal corporation shall issue revenue bonds and provide for the retirement of the bonds in the same manner and subject to the

same conditions provided for the issuance and retirement of bonds in IC 36-9-23 to the extent that the provisions of that statute are applicable and not in conflict with any of the express provisions of the water pollution control laws.
(b) IC 36-9-23-12 does not apply to bond issues proposed by a municipal corporation to comply with a final order issued under the authority of the water pollution control laws or IC 13-1-3 (before its repeal) and objections or submission to the qualified voters of the municipal corporation:
(1) may not be authorized; and
(2) if objections are made, do not operate to justify or excuse failure to comply with the final order.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-5
Sanitary fund
Sec. 5. The money made available by the issuance of either direct obligation bonds or revenue bonds as provided by the water pollution control laws or IC 13-1-3 (before its repeal):
(1) constitutes a sanitary fund; and
(2) shall be used for no other purpose than for carrying out an order issued under the water pollution control laws or IC 13-1-3 (before its repeal).
As added by P.L.1-1996, SEC.8.

IC 13-18-8-6
Municipal pollution control works; governing law
Sec. 6. (a) Subject to subsection (b):
(1) the construction, acquisition, improvement, equipment, custody, operation, repair, and maintenance of a plant, machinery, or works by a municipal corporation in compliance with a final order of the commissioner, other than the financing; and
(2) the rights, powers, and duties of the municipal corporation and the respective officers and departments of the municipal corporation, whether the plant, machinery, or works is financed by the issuance of revenue or direct obligation bonds;
is governed by IC 36-9-23 to the extent that the provisions of IC 36-9-23 are applicable and do not conflict with any of the express provisions of the water pollution control laws.
(b) IC 36-9-23-12 does not apply to the construction, acquisition, equipping, improvement, repair, or maintenance of a plant, machinery, or works by any municipal corporation in compliance with a final order issued under the water pollution control laws or IC 13-1-3 before its repeal, and the objections or submission to the qualified voters of the municipal corporation:
(1) may not be authorized; and
(2) if objections are made, do not operate to justify or excuse failure to comply with the final order.
(c) IC 36-9-23 may not be construed to allow the municipal

corporation or any of the officers of the municipal corporation discretion in the manner of complying with the order since complying with the order is mandatory.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-7
Failure to comply with final order
Sec. 7. Failure of:
(1) a municipal corporation; or
(2) the board of directors or other governing body of a private corporation, association, or other legal entity;
to provide for the financing and construction of the works that are necessary to carry out a final order issued under the water pollution control laws or IC 13-1-3 (before its repeal) by appropriate ordinance or resolution constitutes failure to begin appropriate action or proceedings to comply with the order.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-8
Extensions of time; penalties
Sec. 8. (a) The commissioner may extend the time fixed in a final order issued under the water pollution control laws or IC 13-1-3 (before its repeal) within which any offender is ordered to correct or abate a condition of pollution of any water upon written petition filed with the department not less than thirty (30) days before the time fixed in the order if it appears that:
(1) a good faith effort to comply with the order is being made; and
(2) it will be impossible for the offender to complete the project of work undertaken within the time fixed.
(b) A person who fails or refuses to correct or abate the polluted condition in compliance with the order:
(1) within the time fixed; or
(2) within the time additionally granted under this section;
is subject to the penalties imposed by IC 13-30-4, IC 13-30-5, IC 13-30-6, and IC 13-30-8.
As added by P.L.1-1996, SEC.8.

IC 13-18-8-9
Violations
Sec. 9. A person who fails to discharge a duty imposed upon the person by the water pollution control laws commits a Class B misdemeanor.
As added by P.L.1-1996, SEC.8.



CHAPTER 9. PROHIBITIONS ON CERTAIN DETERGENTS

IC 13-18-9-1
Applicability of chapter
Sec. 1. This chapter does not apply to any of the following:
(1) Detergents for cleaning in place food processing and dairy equipment.
(2) Phosphoric acid products, including sanitizers, brighteners, acid cleaners, and metal conditioners.
(3) Detergents for use in dish washing machine equipment, including household and commercial machine dishwashers.
(4) Institutional laundry detergents, including detergents for use in hospitals and health care facilities.
(5) Detergents for use in dairy, beverage, food processing, and other industrial cleaning equipment.
(6) A detergent or cleaning compound contained in fuel or lubricating oil.
(7) Any other use of detergents in which the phosphorus contents are not permitted to:
(A) enter a public or private sewer; or
(B) be disposed of in the natural environment.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-2
Alkyl benzine sulfonate limitations
Sec. 2. A person may not use, sell, or otherwise dispose of any hard or nondegradable detergent containing alkyl benzine sulfonate (ABS) in any manner or any location in Indiana or into the boundary waters of Indiana from a source within Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-3
Phosphorus limitations; exemptions
Sec. 3. (a) A person may not use, sell, or otherwise dispose of any detergent containing phosphorus, except:
(1) for those amounts not exceeding one-half percent (0.5%) by weight incidental to manufacturing; and
(2) in accordance with rules adopted under IC 4-22-2 by the water pollution control board;
in Indiana or into the boundary waters of Indiana from a source within Indiana.
(b) The concentration of phosphorus shall be determined by the applicable method prescribed by the American Society for Testing and Materials.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-4
Enforcement of chapter
Sec. 4. (a) The department shall enforce this chapter under

IC 13-30-3 or IC 13-14-2-6.
(b) The board shall adopt rules under IC 4-22-2 for the disposition of any detergent carried over on September 1, 1974. However, the commissioner may approve the use of phosphates by a manufacturer or processor for cleaning plant or equipment upon application to the commissioner by the manufacturer or processor. The commissioner shall require phosphate removal from the water so used by criteria established by the board.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-5
Attorney general; injunction proceedings
Sec. 5. The attorney general shall, upon the request of the department, institute injunction proceedings to enjoin acts constituting a violation of this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-9-6
Violations
Sec. 6. A person who violates this chapter is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.8.



CHAPTER 10. CONFINED FEEDING CONTROL

IC 13-18-10-1
Department approval necessary for confined feeding operations; NPDES permits
Sec. 1. (a) A person may not start construction of a confined feeding operation without obtaining the prior approval of the department.
(b) Obtaining an NPDES permit for a CAFO meets the requirements of subsection (a) and 327 IAC 16 to obtain an approval.
As added by P.L.1-1996, SEC.8. Amended by P.L.24-2004, SEC.3.

IC 13-18-10-2
Applications for approval
Sec. 2. (a) Application for approval of the construction of a confined feeding operation must be made on a form provided by the department. An applicant must submit the completed application form to the department together with the following:
(1) Plans and specifications for the design and operation of manure treatment and control facilities.
(2) A manure management plan that outlines procedures for the following:
(A) Soil testing.
(B) Manure testing.
(3) Maps of manure application areas.
(4) Supplemental information that the department requires, including the following:
(A) General features of topography.
(B) Soil types.
(C) Drainage course.
(D) Identification of nearest streams, ditches, and lakes.
(E) Location of field tiles.
(F) Location of land application areas.
(G) Location of manure treatment facilities.
(H) Farmstead plan, including the location of water wells on the site.
(5) A fee of one hundred dollars ($100). The department shall refund the fee if the department does not make a determination in accordance with the time period established under section 2.1 of this chapter.
(b) An applicant who applies for approval to construct a confined feeding operation on land that is undeveloped or for which a valid existing approval has not been issued shall make a reasonable effort to provide notice:
(1) to:
(A) each person who owns land that adjoins the land on which the confined feeding operation is to be located; or
(B) if a person who owns land that adjoins the land on which the confined feeding operation is to be located does not

occupy the land, all occupants of the land; and
(2) to the county executive of the county in which the confined feeding operation is to be located;
not more than ten (10) working days after submitting an application. The notice must be sent by mail, be in writing, include the date on which the application was submitted to the department, and include a brief description of the subject of the application. The applicant shall pay the cost of complying with this subsection. The applicant shall submit an affidavit to the department that certifies that the applicant has complied with this subsection.
(c) Plans and specifications for manure treatment or control facilities for a confined feeding operation must secure the approval of the department. The department shall approve the construction and operation of the manure management system of the confined feeding operation if the commissioner determines that the applicant meets the requirements of:
(1) this chapter;
(2) rules adopted under this chapter;
(3) the water pollution control laws;
(4) rules adopted under the water pollution control laws; and
(5) policies and statements adopted under IC 13-14-1-11.5 relative to confined feeding operations.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.4.

IC 13-18-10-2.1
Approval procedure; requirements; revocation
Sec. 2.1. (a) The department:
(1) shall make a determination on an application not later than ninety (90) days after the date the department receives the completed application, including all required supplemental information, unless the department and the applicant agree to a longer time; and
(2) may conduct any inquiry or investigation, consistent with the department's duties under this chapter, the department considers necessary before making a determination.
(b) If the department fails to make a determination on an application not later than ninety (90) days after the date the department receives the completed application, the applicant may request and receive a refund of an approval application fee paid by the applicant, and the commissioner shall:
(1) continue to review the application;
(2) approve or deny the application as soon as practicable; and
(3) refund the applicant's application fee not later than twenty-five (25) working days after the receipt of the applicant's request.
(c) The commissioner may suspend the processing of an application and the ninety (90) day period described under this section if the department determines within thirty (30) days after the department receives the application that the application is incomplete and has mailed a notice of deficiency to the applicant that specifies

the parts of the application that:
(1) do not contain adequate information for the department to process the application; or
(2) are not consistent with applicable law.
(d) The department may establish requirements in an approval regarding that part of the confined feeding operation that concerns manure handling and application to assure compliance with:
(1) this chapter;
(2) rules adopted under this chapter;
(3) the water pollution control laws;
(4) rules adopted under the water pollution control laws; and
(5) policies and statements adopted under IC 13-14-1-11.5 relative to confined feeding operations.
(e) The department may amend an approval or revoke an approval:
(1) for failure to comply with:
(A) this chapter;
(B) rules adopted under this chapter;
(C) the water pollution control laws; or
(D) rules adopted under the water pollution control laws; and
(2) as needed to prevent discharges of manure into the environment that pollute or threaten to pollute the waters of the state.
As added by P.L.125-1997, SEC.5.

IC 13-18-10-2.2
Construction of confined feeding operation
Sec. 2.2. (a) If an applicant receives an approval under this chapter and completes construction, not more than thirty (30) days after the date the applicant completes the construction the applicant shall execute and send to the department an affidavit that affirms under penalties of perjury that the confined feeding operation:
(1) was constructed; and
(2) will be operated;
in accordance with the requirements of the department's approval.
(b) Construction of an approved confined feeding operation must:
(1) begin not later than two (2) years; and
(2) be completed not later than four (4) years;
after the date the department approves the construction of the confined feeding operation or the date all appeals brought under IC 4-21.5 concerning the construction of the confined feeding operation have been completed, whichever is later.
As added by P.L.125-1997, SEC.6.

IC 13-18-10-2.3
Manure management plan
Sec. 2.3. A confined feeding operation must submit a manure management plan that outlines procedures for soil testing, manure testing, and maps of manure application areas to the department at

least one (1) time every five (5) years to maintain valid approval for the confined feeding operation under this chapter.
As added by P.L.125-1997, SEC.7.

IC 13-18-10-2.6
Compliance and technical assistance program
Sec. 2.6. The department shall establish a compliance and technical assistance program for owners and operators of confined feeding operations that may be administered by:
(1) the department;
(2) a state college or university; or
(3) a contractor.
As added by P.L.125-1997, SEC.8.

IC 13-18-10-3
Enforcement of chapter
Sec. 3. This chapter, including requirements established in a department approval under section 2 of this chapter, may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.9.

IC 13-18-10-4
Rules, policies, and statements; uniform standards
Sec. 4. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 and the department may adopt policies or statements under IC 13-14-1-11.5 that are necessary for the proper administration of this chapter. The rules, policies, or statements may concern construction and operation of confined feeding operations and may include uniform standards for:
(1) construction and manure containment that are appropriate for a specific site; and
(2) manure application and handling that are consistent with best management practices:
(A) designed to reduce the potential for manure to be conveyed off a site by runoff or soil erosion; and
(B) that are appropriate for a specific site.
(b) Standards adopted in a rule, policy, or statement under subsection (a) must:
(1) consider confined feeding standards that are consistent with standards found in publications from:
(A) the United States Department of Agriculture;
(B) the Natural Resources Conservation Service of the United States Department of Agriculture;
(C) the Midwest Plan Service; and
(D) university extension bulletins; and
(2) be developed through technical review by the department, university specialists, and other animal industry specialists.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.10.

IC 13-18-10-5 Injunctive relief
Sec. 5. The department may seek injunctive relief under this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.125-1997, SEC.11.

IC 13-18-10-6
Violations; penalties
Sec. 6. A person who violates this chapter is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.8.



CHAPTER 11. OPERATOR CERTIFICATION

IC 13-18-11-1
Exclusion of certain water supply systems
Sec. 1. (a) As used in this chapter, "transient noncommunity water system" has the meaning set forth in IC 13-11-2-237.5.
(b) The commissioner may determine that this chapter does not apply to a transient noncommunity water system.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.2; P.L.1-2001, SEC.18.

IC 13-18-11-1.5
Certification program for operators
Sec. 1.5. The department shall adopt regulations to implement certification programs for operators of water treatment plants or water distribution systems. The certification program for the operators shall be classified in accordance with the complexity, size, and source of the water for the treatment system and the complexity and size for the distribution system.
As added by P.L.132-2000, SEC.3.

IC 13-18-11-2
Classification of treatment plants
Sec. 2. The commissioner shall classify all water treatment plants, wastewater treatment plants, and water distribution systems actually used or intended for use:
(1) with due regard to the:
(A) size;
(B) type;
(C) character of wastes or water to be treated; and
(D) other physical conditions affecting those plants and systems; and
(2) according to the:
(A) skill;
(B) knowledge; and
(C) experience;
that the operator in responsible charge must have to successfully supervise the operation of those facilities so as to protect the public health.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-3
Plant operators
Sec. 3. The commissioner shall certify persons as to their qualifications to supervise successfully the operation of:
(1) water treatment plants;
(2) water distribution systems; and
(3) wastewater treatment plants.
As added by P.L.1-1996, SEC.8.
IC 13-18-11-4
Plant operators; certificates of competency
Sec. 4. (a) The commissioner shall issue certificates attesting to the competency of operators. A certificate must indicate the classification of works, plant, or system that the operator is qualified to supervise.
(b) Each operator shall prominently display the operator's certificate in the office of the operator.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-5
Application; fees
Sec. 5. The commissioner shall prescribe and provide an application form for use by applicants in applying for the appropriate certificate issued under this chapter. An applicant must deposit a fee of thirty dollars ($30) at the time of making application for certification.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-6
Renewal
Sec. 6. (a) A wastewater treatment plant operator certified under this chapter may renew the operator's certificate biennially by paying a renewal fee of thirty dollars ($30).
(b) The fee is due and payable before July 2 of the year for which a renewal certificate is issued.
(c) A wastewater treatment plant operator who fails to renew a certificate for three (3) successive years may not receive a renewal certificate without reexamination.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.4.

IC 13-18-11-6.5
Triennial renewal of certificate
Sec. 6.5. (a) A water treatment plant operator or water distribution system operator certified under this chapter may renew the operator's certificate triennially by:
(1) paying a renewal fee of thirty dollars ($30); and
(2) meeting any continuing education requirements established by the department.
(b) The:
(1) fee is due and payable; and
(2) proof of compliance with continuing education requirements must be submitted to the department;
before July 2 of the year for which a renewal certificate is to be issued.
(c) A water treatment plant operator or a water distribution system operator who fails to renew a certificate within one (1) year after the date the certificate expires may not receive a renewal certificate without reexamination.
As added by P.L.132-2000, SEC.5.
IC 13-18-11-7
Notice of expiration
Sec. 7. (a) The commissioner shall notify by mail each person certified by the commissioner as a wastewater treatment plant operator under this chapter of the following:
(1) The date of the expiration of the operator's certificate.
(2) The amount of the required fee for renewal for two (2) years.
(b) The commissioner shall mail the notice at least one (1) month in advance of the date of expiration of the person's certificate to the last known address of the individual on file with the commissioner.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.6.

IC 13-18-11-7.5
Notice regarding certificate and renewal
Sec. 7.5. (a) The commissioner shall notify by mail each person certified by the commissioner as a water treatment plant operator or water distribution system operator under this chapter of the following:
(1) The date of expiration of the operator's certificate.
(2) The amount of the required fee for renewal for three (3) years.
(3) The continuing education required for renewal for three (3) years.
(b) The commissioner shall mail the notice at least one (1) month in advance of the date of expiration of the person's certificate to the last known address of the individual on file with the commissioner.
As added by P.L.132-2000, SEC.7.

IC 13-18-11-8
Suspension or revocation
Sec. 8. (a) The commissioner may suspend or revoke the certificate of an operator, following a hearing under IC 13-15-7-3 and IC 4-21.5, if any of the following conditions are found:
(1) The operator has practiced fraud or deception.
(2) Reasonable care, judgment, or the application of the operator's knowledge or ability was not used in the performance of the operator's duties.
(3) The operator is incompetent or unable to properly perform the operator's duties.
(b) A hearing and further proceedings shall be conducted in accordance with IC 4-21.5-7.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.9; P.L.132-2000, SEC.8.

IC 13-18-11-9
Certificates to operators from other states; reciprocity
Sec. 9. The commissioner may, upon receipt of an application and payment of the fee, issue a certificate without examination in a comparable classification to any person who holds a certificate in

any state of the United States if:
(1) the requirements for certification of operators under which the person's certificate was issued:
(A) do not conflict with this chapter; or
(B) are of a standard not lower than that specified by this chapter and the rules adopted under this chapter; and
(2) reciprocal privileges are granted to certified operators of Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-10
Plant operators; certificates of competency; exceptions
Sec. 10. (a) Certificates in appropriate classification shall be issued upon application and payment of the fee to operators of wastewater treatment plants who, on July 1, 1968, hold certificates of competency attained by examination under the voluntary certification program administered by:
(1) the Indiana Water Pollution Control Association; or
(2) the Indiana Section, American Water Works Association.
However, application for a certificate under this subsection must be made not later than July 1, 1969.
(b) Certificates of proper classification shall be issued upon payment of the fee without examination to each person certified by the governing body or owner to have been in direct responsible charge of the wastewater treatment plant on July 1, 1968. A certificate issued under this subsection is valid only for that particular wastewater treatment plant, which the certificate must indicate.
As added by P.L.1-1996, SEC.8. Amended by P.L.132-2000, SEC.9.

IC 13-18-11-10.5
Issuance of certificate
Sec. 10.5. (a) The commissioner may issue a certificate to a person under this chapter if all of the following conditions are met:
(1) The person is an operator in responsible charge of a water treatment plant or water distribution system that was:
(A) in operation before September 2, 2000; and
(B) required to have a certified operator for the first time under rules adopted in accordance with guidelines published by the United States Environmental Protection Agency in the Federal Register at 64 FR 5916 et seq.
(2) The owner of the water treatment plant or water distribution system applies for a certificate for the operator in responsible charge before September 1, 2002.
(3) The certificate issued by the commissioner:
(A) is site specific; and
(B) may not be transferred to another operator.
(4) The certificate will become invalid if the classification of the water treatment plant or water distribution system for which the certificate was issued changes to a higher level.     (b) A person certified under subsection (a) must meet all requirements for certification renewal that apply to the classification of the water treatment plant or water distribution system to renew the certificate under this chapter.
(c) A person certified under subsection (a) who commences work for a different water treatment plant or water distribution system must meet the initial certification requirements for the plant or system.
(d) Notwithstanding section 14 of this chapter, a water treatment plant or water distribution system that meets the conditions of subsection (a)(1) may continue to operate if the water treatment plant or water distribution system applies to the commissioner for certification of the operator in responsible charge of the water treatment plant or water distribution system as provided in this section.
As added by P.L.132-2000, SEC.10.

IC 13-18-11-11
Plant supervision by certified plant operator; exceptions
Sec. 11. (a) All water or wastewater treatment plants and water distribution systems, whether publicly or privately owned, must be under the supervision of an operator whose competency is certified to by the commissioner in a classification corresponding to the classification of the plant or distribution system to be supervised. However, this section does not prohibit a governmental agency, a corporation, or an individual from continuing to employ in that capacity a person in responsible charge of the operations of the works if the person is certified under section 10 of this chapter.
(b) A certified operator may supervise more than one (1) plant or system if it can be shown that adequate supervision to ensure safe and effective operation is provided for all plants and systems supervised.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-12
Plant operators; vacancies; provisional certification
Sec. 12. (a) When a vacancy in a position of operator occurs due to death, resignation, extended illness, or a similar cause, the vacancy may be filled for a period not exceeding one (1) year by an operator with a provisional certification.
(b) On written request of the governing body or owner of a wastewater or public water system, the commissioner may issue a provisional certification under subsection (a) to a person with the required education and experience qualifications, until the person has had an opportunity to qualify by examination and be certified under this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.13.

IC 13-18-11-13
Rule      Sec. 13. The board shall adopt rules under IC 4-22-2 that are necessary to carry out the intent of this chapter. The rules must include the following:
(1) Provisions establishing the basis for classification of water treatment plants, water distribution systems, and wastewater treatment plants.
(2) Provisions establishing qualifications of applicants and procedures for examination of candidates.
(3) Other provisions that are necessary for the administration of this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-14
Plant operation by certified operators
Sec. 14. (a) A person, firm, or corporation, whether municipal or private, may not operate a water or wastewater treatment plant or a water distribution system unless the commissioner has certified the operator in responsible charge under this chapter.
(b) A person may not perform the duties of an operator in responsible charge of works described in subsection (a) without being certified under this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-15
Fees; deposit
Sec. 15. All fees collected under this chapter shall be deposited with the treasurer of state.
As added by P.L.1-1996, SEC.8.

IC 13-18-11-16
Violations
Sec. 16. A person who violates this chapter commits a Class C infraction. Each day of violation of this chapter constitutes a separate infraction.
As added by P.L.1-1996, SEC.8.



CHAPTER 12. WASTEWATER MANAGEMENT

IC 13-18-12-1
Regulation of wastewater management services providers
Sec. 1. The water pollution control board and the department shall regulate persons who provide wastewater management services.
As added by P.L.1-1996, SEC.8.

IC 13-18-12-2
Transportation; treatment, storage, disposal, or cleaning of sewage disposal systems; permit required
Sec. 2. (a) A person may not transport, treat, store, or dispose of wastewater in violation of this chapter.
(b) A person may not engage in:
(1) the cleaning of sewage disposal systems; or
(2) the transportation, treatment, storage, or disposal of wastewater;
without a wastewater management permit unless the person is exempted under section 7 of this chapter.
(c) A person may not operate a vehicle for the transportation of wastewater without a wastewater management vehicle license under this chapter unless the person is exempted under section 4(a)(2) of this chapter.
(d) A person may not dispose of wastewater by land application without first obtaining approval of the land application site under this chapter.
(e) The department may issue new and renewal permits, licenses, and approvals under this chapter for a period the department determines appropriate. However, the period may not exceed three (3) years.
As added by P.L.1-1996, SEC.8. Amended by P.L.31-1999, SEC.1.

IC 13-18-12-3
Permit program
Sec. 3. The board shall initiate, in accordance with IC 13-15, a wastewater management permit program for all persons who offer to perform or are performing wastewater management services.
As added by P.L.1-1996, SEC.8.

IC 13-18-12-4
Rules; site approval
Sec. 4. (a) The board shall, in accordance with IC 13-14-8, adopt rules to establish the following:
(1) Standards for the following:
(A) The issuance of wastewater management permits under section 3 of this chapter.
(B) Cleaning of sewage disposal systems.
(C) Transportation, storage, and treatment of wastewater, and disposal of wastewater, including land application.         (2) Licensure of all vehicles used in wastewater management services. However, the board may exempt by rule vehicles licensed on September 1, 1983, under the industrial waste haulers rule 320 IAC 5-10 as the rule existed on September 1, 1983.
(3) Procedures and standards for approval of sites for land application of wastewater.
(b) The board may designate a county or city health agency as the board's agent to approve land application sites in accordance with rules adopted under this section.
As added by P.L.1-1996, SEC.8. Amended by P.L.31-1999, SEC.2.

IC 13-18-12-5
Fees
Sec. 5. (a) Subject to subsections (b) and (c), the board may adopt a fee schedule for the issuance of:
(1) wastewater management permits;
(2) wastewater management vehicle licenses; and
(3) land application site approvals;
under this chapter.
(b) A permit fee may not exceed one hundred dollars ($100) per year.
(c) A vehicle license or land application approval fee may not exceed thirty dollars ($30) per year per vehicle or site.
(d) Whenever the board designates a county or city health agency as the board's agent to approve land application sites under this chapter, the county or city health agency shall collect and retain the land application approval fee.
As added by P.L.1-1996, SEC.8.

IC 13-18-12-6
Enforcement; violations; inspections
Sec. 6. (a) This chapter shall be enforced under IC 13-30-3.
(b) Violations of this chapter are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
(c) The commissioner may make inspections under this chapter in accordance with IC 13-14-2-2 and IC 13-14-5.
As added by P.L.1-1996, SEC.8.

IC 13-18-12-6.5
Revocation or modification of permit, license, or approval
Sec. 6.5. In addition to any other authority in this title, the commissioner or a designated staff member may, under IC 4-21.5, revoke or modify a permit, license, or approval issued under this chapter for any of the following reasons:
(1) Violation of a requirement of this chapter, rules adopted

under this chapter, a permit, a license, or an approval.
(2) Failure to disclose all relevant facts.
(3) A misrepresentation made in obtaining the permit, license, or approval.
(4) Failing to meet the qualifications for a permit, a license, or an approval or failing to comply with the requirements of the water pollution control laws or rules adopted by the board.
(5) Changes in circumstances relating to the permit, license, or approval that require either a temporary or permanent reduction in the discharge of contaminants.
As added by P.L.31-1999, SEC.3.

IC 13-18-12-7
Exemptions
Sec. 7. This chapter does not require a person to obtain a permit or vehicle license under this chapter if the person is:
(1) engaged in:
(A) servicing or maintaining publicly owned wastewater treatment facilities; or
(B) transportation of wastewater from a publicly owned wastewater treatment facility;
as long as the wastewater at that facility has been fully treated and is stabilized;
(2) transporting wastewater from the point of its removal to another location on the same site or tract owned by the same person, although disposal of the wastewater must be done in accordance with this chapter; or
(3) a homeowner who cleans and services the sewage disposal system serving only the homeowner's residence, although transportation and disposal of wastewater must be done in compliance with this chapter.
As added by P.L.1-1996, SEC.8.

IC 13-18-12-8
Notification of upset or imminent threat of upset
Sec. 8. (a) If a publicly owned treatment works permittee:
(1) determines that an upset has occurred in the publicly owned treatment works that is likely to pose a threat to human or animal life; or
(2) has knowledge of an imminent threat from a chemical or other release to the collection system that is likely to cause an upset in the publicly owned treatment works that is likely to pose a threat to human or animal life;
the permittee shall notify emergency response personnel of the department not more than two (2) hours after the determination under subdivision (1) or the acquisition of knowledge of an imminent threat under subdivision (2).
(b) If the department receives notification from a publicly owned treatment works permittee under subsection (a), the department:
(1) must notify all appropriate state and local government

agencies;
(2) may provide technical assistance to the publicly owned treatment works as the department determines is necessary; and
(3) must, if the department determines that there is or may be a threat to human health or animal life, notify the affected news media;
not more than forty-eight (48) hours after receiving the notification under subsection (a).
As added by P.L.112-2000, SEC.3.

IC 13-18-12-9
Prohibition against discharge of sewage into waters; exception under permit process
Sec. 9. (a) This section applies only in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) Except as provided in subsection (c), the point source discharge of sewage, treated or untreated, from a dwelling or its associated residential sewage disposal system to waters is prohibited.
(c) The point source discharge of treated sewage from an onsite residential sewage discharging disposal system to waters is permitted if:
(1) the local health department for the jurisdiction in which the system is located issues an operating permit for the system under subsection (d); and
(2) the discharge is authorized under a general permit issued under 40 CFR 122.28.
(d) In a county onsite waste management district established under IC 36-11 that performs all the functions related to onsite waste management listed in IC 36-11-2-1, the local health department for the jurisdiction in which the system is located may issue an operating permit for an onsite residential sewage discharging disposal system if the system is installed to repair a sewage disposal system that fails to meet public health and environmental standards and if:
(1) the local health department adopts procedural rules for monitoring onsite residential sewage discharging disposal systems in the jurisdiction, including fines or penalties, or both, for noncompliance, to ensure that:
(A) required maintenance is performed on the systems; and
(B) the systems do not discharge effluent that violates water quality standards;
(2) the local health department certifies, with respect to the system for which the permit is issued, that:
(A) the system is capable of operating properly;
(B) the system does not discharge effluent that violates water quality standards;
(C) an acceptable septic tank soil absorption system cannot be located on the property served by the system because of:
(i) soil characteristics;
(ii) size; or                 (iii) topographical conditions;
of the property;
(D) the system:
(i) was properly installed by a qualified installer; and
(ii) provides the best available technology for residential discharging onsite sewage disposal systems; and
(E) the local health department has:
(i) investigated all technologies available for repair of the sewage disposal system that fails to meet public health and environmental standards other than the use of an onsite residential sewage discharging disposal system; and
(ii) determined that an onsite residential sewage discharging disposal system is the only possible technology that can be used to effect a repair of the sewage disposal system that fails to meet public health and environmental standards without causing unreasonable economic hardship to the system owner; and
(3) the system for which the permit is issued cannot be connected to a sanitary sewer because:
(A) there is not a sanitary sewer connection available;
(B) the sanitary sewer operator refuses connection; or
(C) unreasonable economic hardship would result to the system owner because of:
(i) the connection requirements of the sanitary sewer operator; or
(ii) the distance to the sanitary sewer.
As added by P.L.172-2002, SEC.4.



CHAPTER 13. WASTEWATER REVOLVING LOAN PROGRAM

IC 13-18-13-1
Establishment
Sec. 1. The wastewater revolving loan program is established.
As added by P.L.1-1996, SEC.8.



CHAPTER 14. INTERSTATE SEWAGE

IC 13-18-14-1
Land filtration or treatment; approval required
Sec. 1. Predominantly domestic sewage and surface run-off or sludges derived from domestic sewage or surface run-off may not be transported through any drain, pipe, railroad car, truck, or barge from another state into Indiana for use in any land filtration or land treatment project without the express approval of the following:
(1) The general assembly.
(2) The county executive of each county affected by the land filtration or transportation.
As added by P.L.1-1996, SEC.8.



CHAPTER 15. CONNECTION TO SEWAGE SERVICE

IC 13-18-15-1
Order to connect or receive and treat sewage
Sec. 1. If the commissioner finds it is in the interest of the health, safety, convenience, and welfare of the residents of an area, a person may be ordered to connect to or receive and treat sewage from any other person or from an industry, a shopping center, a mobile home community, or a housing development when the service and use will not:
(1) result in irreparable injury to the receiving equipment; or
(2) make impossible the provision of the service previously provided to the users of the equipment.
As added by P.L.1-1996, SEC.8. Amended by P.L.87-2005, SEC.1.

IC 13-18-15-2
Negotiation of terms; remonstrance
Sec. 2. (a) The persons involved shall negotiate the terms for connection and service under this chapter.
(b) If service is ordered under this chapter, a receiver of that service that is located in an unincorporated area may grant a waiver to a municipality providing the service. A waiver under this section:
(1) must waive the receiver's right of remonstrance against annexation of the areas in which the service is to be provided; and
(2) may be one (1) of the terms for connection and service described in subsection (a).
(c) The waiver, if granted:
(1) shall be noted on the deed of each property affected and recorded as provided by law; and
(2) is considered a covenant running with the land.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-3
Failure of negotiations; determination and order
Sec. 3. (a) If the negotiations fail:
(1) any person involved; or
(2) the department;
may apply to the Indiana utility regulatory commission for a determination of any question upon which an agreement was not reached.
(b) Upon application to the commission, the commission shall, in accordance with the commission's procedures:
(1) determine:
(A) the reasonable and just charges; and
(B) the compensation to be made for the connection and service; and
(2) enter an order designating:
(A) each person who shall perform the work of establishing

the connection; and
(B) the other conditions that are necessary to effect the connection.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-4
Appeal
Sec. 4. Any person aggrieved by an order under section 3 of this chapter has all rights of appeal as with other orders of the commission.
As added by P.L.1-1996, SEC.8.

IC 13-18-15-5
Waiver against remonstrance
Sec. 5. A landowner in an unincorporated area who connects to a sewer or water service because a person other than the landowner has polluted or contaminated the area is not required to grant a municipality a waiver against remonstrance if:
(1) the area in which the service to be provided is annexed; and
(2) a person other than the landowner or the municipality has paid the cost of extension of or connection to the service.
As added by P.L.1-1996, SEC.8. Amended by P.L.124-1996, SEC.8.



CHAPTER 16. PUBLIC WATER SUPPLIES

IC 13-18-16-1
Submission of plans and specifications; issuance of permit; determination
Sec. 1. (a) A permit is required for the construction, installation, or modification of:
(1) sources;
(2) facilities;
(3) equipment; or
(4) devices;
of a public water system, including water distribution systems.
(b) Plans and specifications for the construction, installation, or modification of sources, facilities, equipment, or devices of a public water system must be submitted to the commissioner with a permit application. The plans and specifications must be complete and of sufficient detail to show all proposed construction, changes, or modifications that may affect the sanitary quality, chemical quality, or adequacy of the public water system involved. The applicant shall supply any additional data or material considered appropriate by the commissioner to a review of the plans and specifications.
(c) Unless otherwise provided in rules adopted under section 8(b) of this chapter, plans and specifications must be submitted to the commissioner with the permit application for water distribution systems.
(d) Construction, installation, or modification of a public water system may not begin until the commissioner has issued a permit under subsection (a).
(e) In determining whether to issue a permit under this section, the commissioner shall proceed under IC 13-15.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.10; P.L.184-2002, SEC.14.

IC 13-18-16-2
Revocation or modification of permit
Sec. 2. The commissioner may initiate action under IC 13-15-7 to revoke or modify a permit.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-3
Civil penalty
Sec. 3. The commissioner may initiate action under IC 4-21.5-3 to assess a civil penalty against a permit holder who fails to take action to correct or prevent contamination of the sanitary or chemical quality of the water supply after the permit holder knew or should have known that the action should be taken. The civil penalty assessed under this section may not exceed one thousand dollars ($1,000) for each day of violation.
As added by P.L.1-1996, SEC.8.
IC 13-18-16-4
Emergency repairs or proceedings
Sec. 4. This chapter does not preclude emergency repairs or proceedings.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-5
Approval of plans
Sec. 5. Plans and specifications submitted to the commissioner under section 1 of this chapter shall be approved if it is determined that the plans and specifications meet all of the following conditions:
(1) The plans and specifications are satisfactory with respect to the following:
(A) Sanitary quality, including chlorination, if required.
(B) Chemical quality.
(C) Adequacy of the water supply.
(2) The plans and specifications meet the requirements of any rules or standards adopted by the board under section 8 of this chapter governing the location, design, construction, and operation and maintenance of:
(A) public water system installations; and
(B) changes or additions to public water system installations.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.15.

IC 13-18-16-6
Operation and maintenance; duties; violations
Sec. 6. (a) All public water systems shall be continuously operated and maintained so that water is:
(1) safe in quality;
(2) clean and adequate in quantity; and
(3) chemically satisfactory for ordinary domestic consumption.
(b) The person responsible for the operation of a public water system shall take all measures that are necessary to carry out the requirements of subsection (a) so as to protect the quality and quantity of the raw water supply from actual or threatened contamination. These measures include the relocation of the point of raw water collection to a site that is not contaminated or threatened by contamination.
(c) The failure to carry out a duty set forth in subsection (a) or (b) constitutes a violation subject to the penalties imposed under this chapter. Each day a violation occurs under this section constitutes a separate violation.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.16.

IC 13-18-16-7
Water samples and reports of operations
Sec. 7. A person responsible for the operation of public water systems shall submit:
(1) samples of water for analysis; and
(2) reports of operation pertaining to the sanitary quality,

chemical quality, or adequacy of water supplied by those systems;
that the commissioner requests. The operator certified under IC 13-18-11 must verify under oath the reports of operation.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.17.

IC 13-18-16-8
Rules establishing requirements for issuance of permits
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-9 establishing requirements for the issuance of permits to control public water systems, including the following:
(1) Permits for the construction, installation, or modification of facilities, equipment, or devices for any public water system.
(2) Permits for the operation of sources, facilities, equipment, or devices for any public water system.
(b) The board shall adopt a permit by rule for water main extensions (as defined in 327 IAC 8-3-1) to satisfy the permit requirement in section 1(a) of this chapter.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.11; P.L.184-2002, SEC.18.

IC 13-18-16-9
Agency to secure benefits of federal act
Sec. 9. Except as provided in IC 14-37, the department:
(1) is the state agency with responsibility concerning the federal Safe Drinking Water Act (42 U.S.C. 300f through 300j) in effect January 1, 1988; and
(2) may take any action necessary to secure the benefits of that act for Indiana.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-10
Continuing surveillance
Sec. 10. The department shall conduct a program of continuing surveillance and inspection of public water systems and technical assistance in connection with public water systems.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.19.

IC 13-18-16-11
Local government programs and facilities
Sec. 11. The department shall encourage and advise units of local government in developing programs and facilities for public water systems.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.20.

IC 13-18-16-12
Permit required
Sec. 12. A person may not:
(1) install or contract for the construction of any public water system facilities, including water purification or treatment

works; or
(2) make any material change in any public water system facilities;
until a permit has been issued by the commissioner.
As added by P.L.1-1996, SEC.8. Amended by P.L.25-1997, SEC.12; P.L.184-2002, SEC.21.

IC 13-18-16-13
Impure and dangerous water supply; investigation; orders
Sec. 13. (a) The commissioner may investigate and determine whether any public water system is providing water that is impure and dangerous to public health. If the commissioner determines that the water supply:
(1) is impure and dangerous to public health; or
(2) is not sufficiently purified because of improper construction, inadequate size, or inefficient management or operation;
the commissioner may under IC 13-30-3-10 through IC 13-30-3-12 order that the water supply be made pure and safe to health.
(b) If the commissioner determines under subsection (a) that a water supply is impure and dangerous to public health because of inefficient management or operation of the public water system providing the water, the commissioner may order the person responsible for the public water system to appoint, not later than fifteen (15) days after the commissioner's determination, a competent person to take charge of and superintend the operation of the water system plant or works.
(c) The commissioner must approve the person appointed in response to the commissioner's order under subsection (b). However, the person responsible for the water system plant or works shall pay the salary of the person appointed.
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.22.

IC 13-18-16-14
Sewage treatment plants; inefficient supervision or operation; orders to appoint superintendent
Sec. 14. (a) If a sewage treatment works or plant is not producing a reasonably pure effluent because of inefficient supervision or operation and has consequently:
(1) made any public water supply impure or dangerous to health;
(2) polluted any waters; or
(3) created a public nuisance;
the commissioner may under IC 13-30-3-10 through IC 13-30-3-12 order the person responsible for the sewage treatment works or plant to appoint, not later than fifteen (15) days after the commissioner's order, a competent person to take charge of and superintend the operation of the sewage treatment works or plant.
(b) The commissioner must approve the person appointed in response to the commissioner's order under subsection (a). However, the person responsible for the sewage treatment works or plant shall

pay the salary of the person appointed.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-15
Enforcement of chapter
Sec. 15. The commissioner may enforce this chapter under IC 13-30-3.
As added by P.L.1-1996, SEC.8.

IC 13-18-16-16
Nonprofit water utility reconstituted as water authority by resolution; status as political subdivision; existing obligations; treatment as nonprofit; independent audits
Sec. 16. (a) A nonprofit water utility may adopt a resolution approved by its board of directors under this section that reconstitutes the nonprofit water utility as a water authority to be named as provided in the resolution.
(b) A resolution adopted under this section must allow:
(1) the structure of the board of directors; and
(2) the rules governing the water authority;
to remain the same as those applicable to the nonprofit water utility.
(c) The water authority shall retain all its powers, privileges, rights, and exemptions as a nonprofit water utility under:
(1) its existing bylaws and articles; and
(2) all laws applicable to nonprofit water utilities and local water corporations, including powers granted under IC 32-24-4-1.
(d) Except as provided in subsection (g), a water authority constituted under this section is a political subdivision of the state.
(e) A copy of a resolution adopted under this section must be filed with the secretary of state. When the secretary of state receives a copy of a resolution under this subsection, the secretary of state shall dissolve the corporate status of the nonprofit water utility for purposes of state law.
(f) A water authority constituted under this section shall:
(1) remain obligated under any existing contracts or agreements; and
(2) remain obligated and assume the indebtedness;
of the nonprofit water utility.
(g) Notwithstanding any other law and subject to subsections (h) and (i), a water authority constituted under this section is subject only to the laws applicable to nonprofit water utilities and local water corporations and is not subject to the following:
(1) IC 5-3.
(2) IC 5-4-1.
(3) IC 5-11.
(4) IC 5-13.
(5) IC 5-14-1.5.
(6) IC 5-14-3.
(7) IC 5-22.         (8) IC 36-1-8.
(9) IC 36-1-10.
(10) IC 36-1-10.5.
(11) IC 36-1-11.
(12) IC 36-1-12.
(13) IC 36-1-15.
(h) A water authority constituted under this section is subject to IC 8-1.5-3-8 for purposes of setting rates and charges.
(i) For each fiscal or calendar year of a water authority constituted under this section that ends after December 31, 2006, the water authority:
(1) shall:
(A) have an audit of its financial records performed by an independent certified public accounting firm; and
(B) keep the audit report on file at the water authority; and
(2) notwithstanding IC 5-11-1-9, is not subject to the following:
(A) Audit or examination by the state board of accounts.
(B) The examination guidelines and reporting requirements of the state board of accounts.
As added by P.L.104-1998, SEC.3. Amended by P.L.220-1999, SEC.3; P.L.2-2002, SEC.57; P.L.166-2006, SEC.1.



CHAPTER 17. GROUNDWATER PROTECTION

IC 13-18-17-1 Repealed
(Repealed by P.L.131-2006, SEC.14.)



CHAPTER 18. GENERAL COAL MINE PERMITS

IC 13-18-18-1
Rules
Sec. 1. The board with jurisdiction over National Pollutant Discharge Elimination System permits for coal mines shall adopt rules under IC 4-22-2 to establish a general coal mine permit that may be obtained for a facility instead of obtaining another more specialized National Pollutant Discharge Elimination System coal mine permit.
As added by P.L.1-1996, SEC.8.

IC 13-18-18-2
Criteria for consideration
Sec. 2. The board shall determine the criteria that must be met to qualify for the general permit.
As added by P.L.1-1996, SEC.8.

IC 13-18-18-3
Notice of intent
Sec. 3. The rules adopted under this chapter must allow a coal mine operator the option of submitting a notice of intent to be governed by the general permit requirements before the requirements apply to the coal mine operator.
As added by P.L.1-1996, SEC.8.



CHAPTER 19. NPDES PERMITS

IC 13-18-19-1
Application
Sec. 1. When the department receives an application for an original National Pollutant Discharge Elimination System (NPDES) permit required for discharge into a stream, the department shall do the following:
(1) Send a list in writing, on a monthly basis, of original applications received during the month to the county surveyor of the affected county, not later than thirty (30) days after receipt of the application.
(2) Advise the applicant in writing that if the stream is a regulated drain under IC 36-9-27, the county drainage board must also review the application for approval under IC 36-9-27.
As added by P.L.1-1996, SEC.8.

IC 13-18-19-2
Issuance of NPDES permits
Sec. 2. (a) The department may issue National Pollutant Discharge Elimination System (NPDES) permits containing conditions that include alternate water quality based effluent limits that:
(1) are based on receiving water flows associated with, or characteristic of:
(A) wet weather events of various degrees of duration and intensity; or
(B) low flow stream conditions derived on a monthly, quarterly, or annual basis;
(2) provide increased mass limitations, concentration limitations, or mass and concentration limitations, for publicly owned treatment works (POTW) that:
(A) are capable of treating wastewater flows that exceed the design flow used to calculate normal water quality based effluent limitations; and
(B) as a result of the increased limitations, can reduce the volume of discharge of wastewater from plant bypasses or combined sewer overflows; or
(3) include any factor or combination of factors described in subdivisions (1) and (2).
(b) The department may require an applicant for an NPDES permit containing at least one (1) of the conditions described in subsection (a) to document, in a reasonable manner, stream conditions and local controls that are germane to a condition described in subsection (a) before the department issues the NPDES permit.
As added by P.L.140-2000, SEC.22.



CHAPTER 20. NPDES PERMIT FEES

IC 13-18-20-1
Assessment
Sec. 1. Notwithstanding NPDES fees established under IC 13-16-1, the annual fees contained in this chapter shall be assessed to each facility that has a NPDES permit.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-2
Industrial permits
Sec. 2. For industrial permits, other than coal mine permits or stone quarry permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD     Fee
.001 -    .05     $240
.051 -    .1     $360
.101 -    .2     $840
.201 -    .3     $1,200
.301 -    .5     $1,680
.501 -    1.0     $2,060
1.001 -    2.0     $3,600
2.001 -    5.0     $5,400
5.001 -    10.0     $8,400
10.001 -    15.0     $12,000
15.001 -    30.0     $16,800
30.001 -    50.0     $22,800
50.001 -    100.0     $28,800
>100.0    $34,800
Annual flow fees are reduced by twenty percent (20%) for discharges that are comprised of greater than ninety percent (90%) of non-contact cooling water.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-3
Annual fees instead of individual permit fees
Sec. 3. Each facility for which a coal mine operator files a notice of intent under the general coal mine permit rules adopted under IC 13-18-18 shall pay an annual fee of five hundred dollars ($500) instead of the following individual permit fees. The annual fee must accompany the initial notice of intent and is due each year on the anniversary date of the date when the initial notice of intent was filed.     Outfalls    Fee
1 Outfall    $500
2-3 Outfalls    $750
4-6 Outfalls    $1,000
7-10 Outfalls    $1,500
11-20 Outfalls    $2,500
21-99 Outfalls    $3,500
As added by P.L.1-1996, SEC.8.

IC 13-18-20-4
Stone quarry permits
Sec. 4. For stone quarry permits, the annual fee is as follows:
Outfalls    Fee
1 Outfall    $750
2 Outfalls    $1,500
3 Outfalls    $2,000
4 Outfalls    $2,500
As added by P.L.1-1996, SEC.8.

IC 13-18-20-5
Municipal permits
Sec. 5. For municipal permits, the annual base fee per facility is:
(1) one thousand five hundred dollars ($1,500) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD    Fee
.001 -    .05    $300
.051 -    .1    $600
.101 -    .2    $2,000
.201 -    .3    $4,000
.301 -    .5    $5,000
.501 -    1.0    $6,000
1.001 -    2.0    $7,000
2.001 -    5.0    $8,000
5.001 -    10.0    $10,000
10.001 -    15.0    $13,000
15.001 -    30.0    $15,000
30.001 -    50.0    $20,000
50.001 -    100.0    $22,000
As added by P.L.1-1996, SEC.8.

IC 13-18-20-6
State permits
Sec. 6. For state permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:     Daily Average Actual
Flow in MGD     Fee
.001 -     .05    $240
.051 -     .1    $360
.101 -     .2    $840
.201 -     .3    $1,200
.301 -     .5    $1,680
.501 -     1.0    $2,060
1.001 -     2.0    $3,600
2.001 -     5.0    $5,400
5.001 -     10.0    $8,400
10.001 -     15.0    $12,000
15.001 -     30.0    $16,800
30.001 -     50.0    $22,800
50.001 -     100.0    $28,800
>          100.0     $34,800
As added by P.L.1-1996, SEC.8.

IC 13-18-20-7
Federal permits
Sec. 7. For federal permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility:
Daily Average Actual
Flow in MGD     Fee
.001 -     .05    $240
.051 -     .1    $360
.101 -     .2    $840
.201 -     .3    $1,200
.301 -     .5    $1,680
.501 -     1.0    $2,060
1.001 -     2.0    $3,600
2.001 -     5.0    $5,400
5.001 -     10.0    $8,400
10.001 -     15.0    $12,000
15.001 -     30.0    $16,800
30.001 -     50.0    $22,800
50.001 -     100.0    $28,800
>     100.0     $34,800
As added by P.L.1-1996, SEC.8.

IC 13-18-20-8
Semipublic permits
Sec. 8. For semipublic permits, the annual base fee per facility is:
(1) seven hundred fifty dollars ($750) for a major permit; and
(2) two hundred dollars ($200) for a minor permit;
plus the following annual discharge flow fee per facility:     Daily Average Design
Flow in MGD     Fee
.001 -     .05    $150
.051 -     .1    $300
.101 -     .2    $1,000
.201 -     .3    $2,000
.301 -     .5    $2,500
.501 -     1.0    $3,000
1.001 -     2.0    $3,500
2.001 -     5.0    $4,000
5.001 -     10.0    $5,000
10.001 -     15.0    $6,500
15.001 -     30.0    $7,500
30.001 -     50.0    $10,000
50.001 -     100.0    $11,000
As added by P.L.1-1996, SEC.8.

IC 13-18-20-9
Public water system permits
Sec. 9. For public water system permits, the annual base fee per facility is:
(1) one thousand dollars ($1,000) for a major permit; and
(2) four hundred dollars ($400) for a minor permit;
plus the following annual discharge flow fee per facility based on projected daily average flow in MGD as set forth in a facility NPDES permit:
Projected Daily Average
Flow in MGD     Fee
.001 -     .05     $240
.051 -     .1     $360
.101 -     .2     $840
.201 -     .3     $1,200
.301 -     .5     $1,680
.501 -     1.0     $2,060
1.001 -     2.0     $3,600
2.001 -     5.0     $5,400
5.001 -     10.0     $8,400
10.001 -     15.0     $12,000
15.001 -     30.0     $16,800
30.001 -     50.0     $22,800
50.001 -     100.0     $28,800
> 100.0         $34,800
As added by P.L.1-1996, SEC.8. Amended by P.L.184-2002, SEC.24.

IC 13-18-20-10
Storm water permits
Sec. 10. (a) For storm water permits for construction activity, a fee of one hundred dollars ($100) shall be submitted with a notice of intent (NOI).
(b) For storm water permits for industrial activity, the annual fee

is one hundred dollars ($100).
As added by P.L.1-1996, SEC.8.

IC 13-18-20-11
Industrial waste pretreatment permit
Sec. 11. For an industrial waste pretreatment permit, the annual fee is three hundred fifty dollars ($350).
As added by P.L.1-1996, SEC.8.

IC 13-18-20-11.5
Concentrated animal feeding operations
Sec. 11.5. (a) In addition to the fee under section 12 of this chapter, when a person files a notice of intent with the department concerning:
(1) an initial; or
(2) the renewal of a;
general NPDES permit for a CAFO, the person must remit a permit fee of one hundred dollars ($100) to the department.
(b) In addition to the fee under section 12 of this chapter, when a person files an application with the department concerning:
(1) an initial; or
(2) the renewal of an;
individual NPDES permit for a CAFO, the person must remit a permit fee of two hundred fifty dollars ($250) to the department.
(c) If a person is subject to a fee for a CAFO under this section, no other fee under this chapter applies to the CAFO other than the fee under section 12 of this chapter.
As added by P.L.24-2004, SEC.4.

IC 13-18-20-12
Application fee
Sec. 12. (a) When a person files an application with the department concerning a NPDES permit, including:
(1) an application for an initial permit;
(2) the renewal of a permit;
(3) the modification of a permit; or
(4) a variance from a permit;
the person must remit an application fee of fifty dollars ($50) to the department.
(b) If a person does not remit an application fee to the department, the department shall deny the person's application.
As added by P.L.1-1996, SEC.8.

IC 13-18-20-13
Assessment
Sec. 13. NPDES annual fees begin accruing January 1 of each year. The department shall assess the fees not later than January 15 of that year.
As added by P.L.1-1996, SEC.8.
IC 13-18-20-14
Delinquency charge
Sec. 14. (a) In addition to the penalties described under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit an annual NPDES fee or an installment established by the department under IC 13-16-2 to the department not more than sixty (60) days after the date the fee is assessed or not more than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the annual fee or ten percent (10%) of the installment, whichever is applicable.
(b) A delinquency charge, if applicable, is due and payable sixty (60) days after the date an annual NPDES fee is assessed or thirty (30) days after the date the installment is due.
As added by P.L.1-1996, SEC.8. Amended by P.L.130-1996, SEC.2; P.L.2-1997, SEC.41.

IC 13-18-20-15
Revocation of permit
Sec. 15. If a person does not remit an annual NPDES fee or an installment established by the department under IC 13-16-2 and any applicable delinquency charge to the department not more than ninety (90) days after the date the fee is assessed or not more than sixty (60) days after the date the installment is due, the department may revoke the person's NPDES permit. However, before the department may revoke the permit:
(1) not earlier than sixty (60) days after the date the annual NPDES fee is assessed or not earlier than thirty (30) days after the installment is due; and
(2) not later than thirty (30) days before the department revokes the permit;
the department must deliver a written notice to the person that describes what fees and delinquency charges are due and indicates that the department may revoke the person's permit for nonpayment after thirty (30) days.
As added by P.L.1-1996, SEC.8. Amended by P.L.130-1996, SEC.3; P.L.2-1997, SEC.42.

IC 13-18-20-16
Deposit of fees
Sec. 16. The fees and delinquency charges established under this chapter:
(1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
As added by P.L.1-1996, SEC.8.



CHAPTER 20.5. FEDERAL SAFE DRINKING WATER ACT

IC 13-18-20.5-1
Purpose
Sec. 1. The provisions in this chapter are to defray the costs of administering activities of the federal Safe Drinking Water Act.
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-2
Annual operation fees; schedule of fees
Sec. 2. For public water systems, the annual operation fees are as follows:
(1) For a community water system with more than four hundred (400) service connections, ninety-five cents ($0.95) per service connection.
(2) For a community water system with four hundred (400) or fewer service connections, the annual operation fee is three hundred fifty dollars ($350).
(3) For a nontransient noncommunity water system, the annual operation fees are as follows:
Number served        Fee
25 - 100        $150
101 - 250        $180
251 - 500        $240
501 - 1,000        $300
1,001 - 3,300        $450
3,301 - 5,000        $600
5,001 - 10,000        $1,500
more than 10,000        $3,000
(4) For a transient noncommunity water system, the annual operation fees are as follows:
Type of transient
noncommunity water system        Fee
Groundwater        $100
Purchase        $ 50
Surface        $200
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-3
Calendar year; liability; assessment schedule
Sec. 3. (a) Public water system annual operation fees begin accruing January 1 of each year.
(b) This subsection applies only to fees that are due in 2004. The department shall assess the public water system annual operation fees not earlier than July 1. Notwithstanding section 2 of this chapter, the annual fee assessed under this subsection is equal to one-third (1/3) of the fee required under section 2 of this chapter.
(c) This subsection applies only to fees that are due in 2005. The department shall assess the public water system annual operation

fees not earlier than July 1. Not withstanding section 2 of this chapter, the annual fee assessed under this subsection is equal to two-thirds (2/3) of the fee required under section 2 of this chapter.
(d) Beginning in 2006 and in each year thereafter, the department shall assess public water system annual operation fees not later than January 15 of each year.
(e) A person must remit a public water system annual operation fee or an installment established under IC 13-16-2 to the department not more than thirty (30) days after the date the fee is assessed or on the date the installment is due.
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-4
Delinquent payment; penalties
Sec. 4. (a) In addition to the penalties prescribed under:
(1) IC 13-30-4-1;
(2) IC 13-30-4-2; and
(3) IC 13-30-5-1;
if a person does not remit a public water system annual operation fee or installment of the fee under IC 13-16-2 to the department not later than sixty (60) days after the date the fee is assessed or not later than thirty (30) days after the date the installment is due, the person shall be assessed a delinquency charge equal to ten percent (10%) of the fee or ten percent (10%) of the installment, whichever applies.
(b) A delinquency charge assessed under this section is due and payable not later than sixty (60) days after the date a fee is assessed or not later than thirty (30) days after the date an installment of the fee is due under IC 13-16-2.
As added by P.L.224-2003, SEC.134.

IC 13-18-20.5-5
Delinquent payment; enforcement action; notice
Sec. 5. If a person does not remit a public water system annual operation fee or an installment of the fee under IC 13-16-2 to the department not later than ninety (90) days after the date the fee is assessed or not later than sixty (60) days after the date the installment is due, the department may pursue enforcement action under IC 13-30. However, before the department may pursue enforcement action, the department must:
(1) not earlier than sixty (60) days after the date the fee is assessed or not earlier than thirty (30) days after the installment is due; and
(2) not later than thirty (30) days before the department pursues enforcement action;
notify the person by United States mail of the fees and delinquency charges due. The notice must state that the department may pursue enforcement action for nonpayment after thirty (30) days from the date of the notice.
As added by P.L.224-2003, SEC.134.
IC 13-18-20.5-6
Deposit of fees and delinquent charge
Sec. 6. The fees and delinquency charges collected under this chapter:
(1) are payable to the department; and
(2) shall be deposited in the environmental management permit operation fund established by IC 13-15-11-1.
As added by P.L.224-2003, SEC.134.



CHAPTER 21. DRINKING WATER REVOLVING LOAN PROGRAM

IC 13-18-21-1
Establishment
Sec. 1. The drinking water revolving loan program is established.
As added by P.L.126-1997, SEC.30.



CHAPTER 22. STATE REGULATED WETLANDS

IC 13-18-22-1
Permit for wetland activity; exceptions; goal of permitting
Sec. 1. (a) Except as provided in subsection (b), a person proposing a wetland activity in a state regulated wetland must obtain a permit under this chapter to authorize the wetland activity.
(b) A permit is not required for the following wetland activities:
(1) The discharge of dirt, sand, rock, stone, concrete, or other inert fill materials in a de minimis amount.
(2) A wetland activity at a surface coal mine for which the department of natural resources has approved a plan to:
(A) minimize, to the extent practical using best technology currently available, disturbances and adverse effects on fish and wildlife;
(B) otherwise effectuate environmental values; and
(C) enhance those values where practicable.
(3) Any activity listed under Section 404(f) of the Clean Water Act, including:
(A) normal farming, silviculture, and ranching activities, such as plowing, seeding, cultivating, minor drainage, harvesting for the production of food, fiber, and forest products, or upland soil and water conservation practices;
(B) maintenance, including emergency reconstruction of recently damaged parts, of currently serviceable structures such as dikes, dams, levees, groins, riprap, breakwaters, causeways, and bridge abutments or approaches, and transportation structures;
(C) construction or maintenance of farm or stock ponds or irrigation ditches, or the maintenance of drainage ditches;
(D) construction of temporary sedimentation basins on a construction site that does not include placement of fill material into the navigable waters; and
(E) construction or maintenance of farm roads or forest roads, or temporary roads for moving mining equipment, where the roads are constructed and maintained, in accordance with best management practices, to assure that:
(i) flow and circulation patterns and chemical and biological characteristics of the navigable waters are not impaired;
(ii) the reach of the navigable waters is not reduced; and
(iii) any adverse effect on the aquatic environment will be otherwise minimized.
(c) The goal of the permitting program for wetland activities in state regulated wetlands is to:
(1) promote a net gain in high quality isolated wetlands; and
(2) assure that compensatory mitigation will offset the loss of isolated wetlands allowed by the permitting program.
As added by P.L.282-2003, SEC.38.
IC 13-18-22-2
Wetland rules; improving classification of isolated wetland
Sec. 2. (a) The board may adopt rules under IC 4-22-2 and IC 13-14 not later than February 1, 2005, to implement the part of the definition of Class I wetland under IC 13-11-2-25.8(a)(1)(B).
(b) Before the adoption of rules by the board under subsection (a), the department shall determine the class of a wetland in a manner consistent with the definitions of Class I, II, and III wetlands in IC 13-11-2-25.8.
(c) The classification of an isolated wetland that is based on the level of disturbance of the wetland by human activity or development may be improved to a higher numeric class if an action is taken to restore the isolated wetland, in full or in part, to the conditions that existed on the isolated wetland before the disturbance occurred.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.5; P.L.2-2005, SEC.55.

IC 13-18-22-3
Individual permits for wetland activity; adoption of rules
Sec. 3. (a) An individual permit is required to authorize a wetland activity in a Class III wetland.
(b) Except as provided in section 4(a) of this chapter, an individual permit is required to authorize a wetland activity in a Class II wetland.
(c) The board shall adopt rules under IC 4-22-2 and IC 13-14 not later than June 1, 2005, to govern the issuance of individual permits by the department under subsections (a) and (b).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.6.

IC 13-18-22-4
General permits for wetland activities; adoption of rules
Sec. 4. (a) Wetland activities with minimal impact in Class I wetlands and Class II wetlands, including the activities analogous to those allowed under the nationwide permit program (as published in 67 Fed. Reg. 2077-2089 (2002)), shall be authorized by a general permit rule.
(b) Wetland activities in Class I wetlands shall be authorized by a general permit rule.
(c) The board shall adopt rules under IC 4-22-2 and IC 13-14 not later than February 1, 2005, to establish and implement the general permits described in subsections (a) and (b).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.7.

IC 13-18-22-5
Contents of wetland rules
Sec. 5. (a) The rules adopted under section 3 of this chapter:
(1) must require that the applicant demonstrate, as a prerequisite to the issuance of the permit, that wetland activity:             (A) is:
(i) without reasonable alternative; and
(ii) reasonably necessary or appropriate;
to achieve a legitimate use proposed by the applicant on the property on which the wetland is located; and
(B) for a Class III wetland, is without practical alternative and will be accompanied by taking steps that are practicable and appropriate to minimize potential adverse impacts of the discharge on the aquatic ecosystem of the wetland;
(2) except as provided in subsection (c), must establish that compensatory mitigation will be provided as set forth in section 6 of this chapter to reasonably offset the loss of wetlands allowed by the permits; and
(3) may prescribe additional conditions that are reasonable and necessary to carry out the purposes of this chapter.
(b) The rules adopted under section 4 of this chapter must require, as a prerequisite to the applicability of the general permit by rule to a specific wetland activity, that the person proposing the discharge submit to the department a notice of intent to be covered by the general permit by rule that:
(1) identifies the wetlands to be affected by the wetland activity; and
(2) except as provided in subsection (c), provides a compensatory mitigation plan as set forth in section 6 of this chapter to reasonably offset the loss of wetlands allowed by the general permit.
(c) Under subsections (a) and (b), the rules adopted under sections 3 and 4 of this chapter may provide for exceptions to compensatory mitigation in specific, limited circumstances.
(d) For purposes of subsection (a)(1)(A):
(1) a resolution of the executive of the county or municipality in which the wetland is located; or
(2) a permit or other approval from a local government entity having authority over the proposed use of the property on which the wetland is located;
that includes a specific finding that the wetland activity is as described in subsection (a)(1)(A) is considered conclusive evidence of that fact.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.8.

IC 13-18-22-6
Standards for compensatory mitigation
Sec. 6. (a) Except as otherwise specified in subsections (b) and (c), compensatory mitigation shall be provided in accordance with the following table:
Wetland    Replacement    On-site    Off-site
Class    Class    Ratio    Ratio
Class I    Class II or III    1 to 1    1 to 1
Class I    Class I    1.5 to 1    1.5 to 1 Class II    Class II or III    1.5 to 1    2 to 1
Nonforested    Nonforested
2 to 1    2.5 to 1
Forested    Forested
Class III    Class III    2 to 1    2.5 to 1
Nonforested    Nonforested
2.5 to 1    3 to 1
Forested    Forested
(b) The compensatory mitigation ratio shall be lowered to one to one (1:1) if the compensatory mitigation is completed before the initiation of the wetland activity.
(c) A wetland that is created or restored as a water of the United States may be used, as an alternative to the creation or restoration of an isolated wetland, as compensatory mitigation for purposes of this section. The replacement class of a wetland that is a water of the United States shall be determined by applying the characteristics of a Class I, Class II, or Class III wetland, as appropriate, to the replacement wetland as if it were an isolated wetland.
(d) The off-site location of compensatory mitigation must be within:
(1) the same eight (8) digit U.S. Geological Service hydrologic unit code; or
(2) the same county;
as the isolated wetlands subject to the authorized wetland activity.
(e) Exempt isolated wetlands may be used to provide compensatory mitigation for wetlands activities in state regulated wetlands. An exempt isolated wetland that is used to provide compensatory mitigation becomes a state regulated wetland.
As added by P.L.282-2003, SEC.38. Amended by P.L.241-2005, SEC.4.

IC 13-18-22-7
Department action on wetland permits; department action before adoption of wetland rules; forms
Sec. 7. (a) The department shall:
(1) administer the permit programs established by this chapter; and
(2) review and issue decisions on applications for permits to undertake wetland activities in state regulated wetlands in accordance with the rules issued by the board under this chapter.
(b) Before the adoption of rules by the board under this chapter, the department shall:
(1) issue individual permits under this chapter consistent with the general purpose of this chapter; and
(2) for wetland activities in Class I wetlands, issue permits under this subsection:
(A) that are simple, streamlined, and uniform;
(B) that do not require development of site specific provisions; and
(C) promptly upon submission by the applicant to the

department of a notice of registration for a permit.
(c) Not later than June 1, 2004, the department shall make available to the public:
(1) a form for use in applying for a permit under subsection (b)(1); and
(2) a form for use in submitting a notice of registration for a permit to undertake a wetland activity in a Class I wetland under subsection (b)(2).
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.9.

IC 13-18-22-8
Department action on wetland permits; effective dates of permits; amended permit application
Sec. 8. (a) Subject to subsection (f), the department shall make a decision to issue or deny an individual permit under section 3 or 7(b)(1) of this chapter not later than one hundred twenty (120) days after receipt of the completed application. If the department fails to make a decision on a permit application by the deadline under this subsection or subsection (f), a permit is considered to have been issued by the department in accordance with the application.
(b) A general permit under section 4 of this chapter becomes effective with respect to a proposed wetland activity that is within the scope of the general permit on the thirty-first day after the department receives a notice of intent from the person proposing the wetland activity that the wetland activity be authorized under the general permit.
(c) Except as provided in subsection (d), a permit to undertake a wetland activity in a Class I wetland under section 7(b)(2) of this chapter is considered to have been issued to an applicant on the thirty-first day after the department receives a notice of registration submitted under section 7(b)(2) of this chapter if the department has not previously authorized the wetland activity.
(d) The department may deny a registration for a permit for cause under subsection (c) before the period specified in subsection (c) expires.
(e) The department must support a denial under subsection (a) or (d) by a written statement of reasons.
(f) The department may notify the applicant that the completed application referred to in subsection (a) is deficient. If the department fails to give notice to the applicant under this subsection not later than fifteen (15) days after the department's receipt of the completed application, the application is considered not to have been deficient. After receipt of a notice under this subsection, the applicant may submit an amended application that corrects the deficiency. The department shall make a decision to issue or deny an individual permit under the amended application within a period that ends a number of days after the date the department receives the amended application equal to the remainder of:
(1) one hundred twenty (120) days; minus         (2) the number of days the department held the initial application before giving a notice of deficiency under this subsection.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.10.

IC 13-18-22-9
Designation of Class III wetland as outstanding state protected wetland; rules; restrictions on wetland owner; rescission of designation
Sec. 9. (a) The owner of a Class III wetland may petition the board for designation of the wetland as an outstanding state protected wetland. Upon verification by the board that the wetland is a Class III wetland and that the petitioner is the owner of the wetland, the board shall conduct a proceeding under IC 4-22-2 and IC 13-14 to adopt a rule designating the wetland as an outstanding state protected wetland.
(b) A rule adopted by the board under subsection (a) must specifically identify each wetland to be designated as an outstanding state protected wetland, including:
(1) the wetland type;
(2) a legal description of the wetland as delineated; and
(3) other information considered necessary by the board.
(c) The owner of a Class III wetland designated as an outstanding state protected wetland under this section shall:
(1) not cause or allow any anthropogenic activities on the property on which the wetland is located that may adversely affect or degrade the wetland, except for activities with minimal and short term effect, such as construction of an observation pathway or installation of an underground pipeline that are:
(A) authorized by rules adopted by the board; or
(B) approved by the department in the absence of rules under clause (A); and
(2) provide for the long term assurance of the protections described in subdivision (1) through:
(A) a restrictive covenant that is recorded with respect to the property on which the delineated wetland is located; or
(B) a grant of title to or a conservation easement in the property on which the delineated wetland is located to:
(i) the department of natural resources; or
(ii) a nonprofit entity with demonstrated ability in the maintenance and protection of wetlands.
(d) Notwithstanding the designation of a wetland under this section by the board as an outstanding state protected wetland, the owner of a Class III wetland may petition the board for rescission of the designation if the owner can demonstrate important social or economic needs that warrant adverse effects to the wetland. In its review of the petition, the board shall give great weight to a resolution of the legislative body of the municipality or county in which the Class III wetland is located describing important social or economic needs, the accomplishment of which would necessitate

adverse effects to the wetland.
As added by P.L.282-2003, SEC.38.

IC 13-18-22-10
Department authority over wetlands
Sec. 10. (a) Except as provided in subsection (b), the department has no authority over the:
(1) filling;
(2) draining; or
(3) elimination by other means;
before January 1, 2004, of a wetland that would have been an isolated wetland.
(b) The department has authority over wetland activities in an isolated wetland, including an exempt isolated wetland, that are subject to the provisions of:
(1) a National Pollutant Discharge Elimination System (NPDES) permit issued by the department under 33 U.S.C. 1342;
(2) an agreed order under IC 13-30-3-3, consent order, or consent decree executed by the department and the regulated party;
(3) an order issued under IC 13-30-3-4; or
(4) a judgment of a court enforcing or upholding an enforcement order or decree described in subdivision (2) or (3);
that became effective before January 1, 2004.
As added by P.L.282-2003, SEC.38. Amended by P.L.52-2004, SEC.11.

IC 13-18-22-11
Applicability of chapter to certain isolated wetlands
Sec. 11. When land referred to in IC 13-11-2-74.5(a)(7) is no longer subject to United States Department of Agriculture wetland conservation rules:
(1) isolated wetlands located on the land are subject to this chapter; and
(2) any past wetland activities in the isolated wetlands located on the land become subject to this chapter, unless the wetland activities were in compliance with United States Department of Agriculture wetland conservation rules.
As added by P.L.282-2003, SEC.38.



CHAPTER 23. DEPARTMENT ACTION ON CERTIFICATION APPLICATIONS

IC 13-18-23-1
Deadline for department action; statement of reasons; waiver
Sec. 1. (a) The department shall:
(1) make a final determination on an application for a certification under Section 401 of the Clean Water Act not later than one hundred twenty (120) days after its receipt of a complete application; and
(2) include in its notice of the final determination to the applicant a statement of reasons for the final determination.
(b) A failure by the department to act within the period specified in subsection (a)(1) constitutes a waiver of the certification.
As added by P.L.282-2003, SEC.39.






ARTICLE 19. SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT GENERALLY

CHAPTER 1. PURPOSE, POLICY, AND GOAL OF STATUTE

IC 13-19-1-1
Policy
Sec. 1. The policy of the state is that:
(1) source reduction;
(2) recycling; and
(3) other solid waste management alternatives;
are preferred over incineration and landfill disposal as solid waste management methods.
As added by P.L.1-1996, SEC.9.

IC 13-19-1-2
Reduction goal
Sec. 2. The goal of the state is to reduce the amount of solid waste incinerated and disposed of in landfills in Indiana by:
(1) thirty-five percent (35%) before January 1, 1996; and
(2) fifty percent (50%) before January 1, 2001;
through the application and encouragement of solid waste source reduction, recycling, and other alternatives to incineration and landfill disposal.
As added by P.L.1-1996, SEC.9.

IC 13-19-1-3
Differential treatment; injunctive relief
Sec. 3. (a) The state may not impose differential treatment against solid waste involved in interstate commerce unless:
(1) authorized by federal law;
(2) differential treatment of solid waste in interstate commerce equalizes financial, regulatory, or enforcement burdens among:
(A) persons engaged in or benefitting from the interstate commerce; or
(B) any other group of persons; or
(3) the differential treatment serves a legitimate state purpose that could not be served as well by reasonably available means that did not impose differential treatment.
(b) A court may enjoin a violation of this section but may not award monetary damages or attorney's fees against any of the following:
(1) The state.
(2) A state agency.
(3) An officer or employee of the state.
As added by P.L.1-1996, SEC.9.



CHAPTER 2. ESTABLISHMENT OF SOLID WASTE MANAGEMENT BOARD

IC 13-19-2-1
Establishment
Sec. 1. The solid waste management board is established as an independent board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-2
Members; appointment
Sec. 2. (a) The board consists of fourteen (14) members as follows:
(1) The following ex officio members:
(A) The commissioner of the state department of health.
(B) The director of the department of natural resources.
(C) The lieutenant governor.
(D) The secretary of commerce or the secretary's designee.
(2) The following ten (10) members, who shall be appointed by the governor based on recommendations from representative constituencies:
(A) One (1) representative of agriculture.
(B) One (1) representative of manufacturing.
(C) One (1) representative of environmental interests.
(D) One (1) representative of labor.
(E) One (1) representative of local government.
(F) One (1) health professional who holds a license to practice in Indiana.
(G) One (1) representative of small business.
(H) One (1) representative of the general public, who cannot qualify to sit on the board under any of the other clauses in this subdivision.
(I) One (1) representative of the solid waste management industry.
(J) One (1) representative of the solid waste management districts.
(b) An individual appointed under subsection (a)(2) must possess knowledge, experience, or education qualifying the individual to represent the entity the individual is being recommended to represent.
As added by P.L.1-1996, SEC.9. Amended by P.L.4-2005, SEC.123.

IC 13-19-2-3
Members; political party affiliation
Sec. 3. Not more than five (5) of the appointed members of the board may be members of the same political party.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-4
Members; technical representative as voting member      Sec. 4. An ex officio member of the board may designate in writing a technical representative to serve as a voting member of the board when the ex officio member is unable to attend a board meeting.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-5
Members; terms; vacancies; removal
Sec. 5. (a) The term of an appointed member of the board is four (4) years.
(b) The term of each member of the board continues until a successor has been appointed and qualified.
(c) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member not later than sixty (60) days after the vacancy occurs for the remainder of the unexpired term. The board shall suspend the exercise of the board's duties under this chapter or IC 13-19-3 if the vacancy has not been filled not later than sixty (60) days after the vacancy occurs.
(d) The governor may remove an appointed member of the board for cause. Cause includes the failure to attend at least two (2) board meetings within a one (1) year period.
(e) The board may not adopt a final rule under IC 13-14-8 until all members have been appointed.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-6
Members; compensation
Sec. 6. (a) The ex officio members of the board serve without additional compensation.
(b) Each appointed member of the board is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) The per diem and mileage are valid claims against the department.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-7
Meetings
Sec. 7. (a) The board shall hold at least six (6) regular meetings each year at a place and time to be fixed by the board.
(b) Special meetings of the board may be called by:
(1) the chairman; or
(2) three (3) members of the board;
by delivery of written notice at the office of each member of the

board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-8
Quorum
Sec. 8. Eight (8) members of the board, four (4) of whom must be appointed members of the board, constitute a quorum.
As added by P.L.1-1996, SEC.9. Amended by P.L.4-2005, SEC.124.

IC 13-19-2-9
Officers
Sec. 9. The governor shall annually select:
(1) one (1) of the ten (10) appointed members of the board to serve as chairman; and
(2) another of the appointed members of the board to serve as vice chairman.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-10
Technical secretary
Sec. 10. (a) The board shall select, from a list of three (3) qualified persons recommended by the governor, an independent third party who is not an employee of the state to serve as technical secretary of the board.
(b) During the interim between meetings of the board, the department shall do the following:
(1) Handle correspondence.
(2) Make or arrange for investigations and surveys.
(3) Obtain, assemble, or prepare reports and data as directed by the board.
(c) The technical secretary shall review all materials prepared for the board by the department to make any necessary revisions. Provisions of this chapter concerning terms of appointment, vacancies, and compensation of appointed board members apply to the technical secretary. The technical secretary is not a voting member of the board.
As added by P.L.1-1996, SEC.9.

IC 13-19-2-11
Legal counsel
Sec. 11. (a) The board may select from a list of three (3) qualified persons recommended by the governor an independent third party who is not an employee of the state to serve as legal counsel.
(b) The legal counsel shall do the following:
(1) Advise the board on legal matters or proceedings arising from the exercise of the board's duties.
(2) Review all materials prepared for the board by the department for legal accuracy and sufficiency and direct the department to make any necessary revisions.
(c) Provisions of this chapter concerning terms of appointment,

vacancies, and compensation of appointed board members apply to the legal counsel. The legal counsel is not a voting member of the board.
As added by P.L.1-1996, SEC.9.



CHAPTER 3. POWERS AND DUTIES CONCERNING SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT

IC 13-19-3-1
Regulation of solid and hazardous waste and atomic radiation; review orders; development of operating policies
Sec. 1. The solid waste management board shall do the following:
(1) Except as provided in sections 3 through 4 of this chapter, adopt rules under IC 4-22-2 to regulate solid and hazardous waste and atomic radiation in Indiana, including rules necessary to the implementation of the federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.), as amended.
(2) Develop operating policy concerning the activities of the department.
(3) Carry out other duties imposed by law.
As added by P.L.1-1996, SEC.9. Amended by P.L.25-1997, SEC.14.

IC 13-19-3-2
Orders; review by environmental law judge
Sec. 2. (a) The commissioner may enter into agreed orders as provided in IC 13-30-3-6.
(b) An environmental law judge under IC 4-21.5-7 shall review orders and determinations of the commissioner.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-3
Prohibited areas of regulation
Sec. 3. The board may not adopt rules under section 1 of this chapter to regulate the following:
(1) The disposal of waste indigenous to the coal mining process and coal combustion products (as defined by ASTM E-2201-02a), including fly ash, bottom ash, boiler slag, fluidized bed combustion ash, or flue gas desulfurization material produced from the combustion of coal or the cleaning of stack gases on coal combustion units if the material:
(A) is not included in the definition of hazardous waste or is exempt from regulation as a hazardous waste under 42 U.S.C. 6921; and
(B) is disposed of at a facility regulated under IC 14-34.
(2) The use of coal combustion products (as defined by ASTM E-2201-02a), including fly ash, bottom ash, boiler slag, fluidized bed combustion ash, or flue gas desulfurization material produced from the combustion of coal or the cleaning of stack gases on coal combustion units, if the use includes one (1) of the following uses:
(A) The extraction or recovery of materials and compounds contained within coal combustion products.
(B) Bottom ash as an antiskid material.
(C) Raw material for manufacturing another product.             (D) Mine subsidence, mine fire control, and mine sealing.
(E) Structural fill when combined with cement, sand, or water to produce a controlled strength fill material.
(F) A base in road construction.
(G) Cover for coal processing waste disposal locations to inhibit infiltration at surface and underground mines subject to IC 14-34, so long as a demonstration is made in concurrence with the department of natural resources that the materials and methods to be employed are appropriate for the intended use.
(H) Providing buffering or enhancing structural integrity for refuse piles at surface and underground mines subject to IC 14-34, so long as a demonstration is made in concurrence with the department of natural resources that the materials and methods to be employed are appropriate for the intended use.
(I) Agricultural applications, when applied using appropriate agronomic amounts to improve crop or vegetative production.
As added by P.L.1-1996, SEC.9. Amended by P.L.215-2003, SEC.4.

IC 13-19-3-4
Vertical expansions of existing permitted landfills; rules prohibited
Sec. 4. Except as provided by sections 5 and 6 of this chapter, the board and the department may not adopt rules under section 1 of this chapter to:
(1) prohibit; or
(2) arbitrarily restrict;
vertical expansions of existing permitted landfills.
As added by P.L.1-1996, SEC.9. Amended by P.L.122-1996, SEC.3.

IC 13-19-3-5
Vertical expansions of existing permitted landfills; environmental assessments
Sec. 5. Notwithstanding federal regulations, the board and the department shall adopt rules under section 1 of this chapter that require an applicant for a vertical expansion of an existing permitted landfill to submit environmental assessments as part of the application, including the following:
(1) Hydrogeology of the existing landfill site and adjacent areas.
(2) Evaluation of groundwater.
(3) Operational history of the landfill.
(4) Identification of adjacent land uses.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-6
Vertical expansions of existing permitted landfill; submission of design, engineering, and operational requirements
Sec. 6. Notwithstanding federal regulations, the board and the

department shall adopt rules under section 1 of this chapter that require the applicant for a vertical expansion of an existing permitted landfill to submit design, engineering, and operational requirements, including the following:
(1) A more precise definition of the hydrogeology of the site, including a soil gas analysis.
(2) Operational requirements.
(3) Surface water control plan.
(4) Landfill gas control plan.
(5) Final cover requirements.
(6) Closure and financial assurance plans.
(7) Remedial action plan.
As added by P.L.1-1996, SEC.9.

IC 13-19-3-7
Use of foundry sand
Sec. 7. The department and the boards shall allow a person to use foundry sand that meets Type III criteria under 329 IAC 10-9 for the following activities in accordance with guidance without requiring the person to obtain any permits from the department:
(1) As a daily cover for litter and vermin control at a landfill in accordance with any applicable permits issued for the landfill.
(2) As a protective cover for a landfill leachate system in accordance with any applicable permits issued for the landfill.
(3) For use as capped embankments for ground and sight barriers under ten thousand (10,000) cubic yards or embankments for airports, bridges, or overpasses.
(4) For use:
(A) in a land application operation; or
(B) as a soil amendment;
if the application or amendment does not include the operation of a landfill.
(5) As a structural fill base capped by clay, asphalt, or concrete for the following:
(A) Roads.
(B) Road shoulders.
(C) Parking lots.
(D) Floor slabs.
(E) Utility trenches.
(F) Bridge abutments.
(G) Tanks and vaults.
(H) Construction or architectural fill.
(I) Other similar uses.
(6) As a raw material constituent incorporated into another product, including the following:
(A) Flowable fill.
(B) Concrete.
(C) Asphalt.
(D) Brick.
(E) Block.             (F) Portland cement.
(G) Glass.
(H) Roofing materials.
(I) Rock wool.
(J) Plastics.
(K) Fiberglass.
(L) Mineral wool.
(M) Lightweight aggregate.
(N) Paint.
(O) Plaster.
(P) Other similar products.
As added by P.L.129-1997, SEC.2. Amended by P.L.30-1999, SEC.3; P.L.14-2000, SEC.37.

IC 13-19-3-7.2
Rules for voluntary certification programs
Sec. 7.2. (a) The board may adopt rules under IC 4-22-2 and IC 13-14-9 to develop a voluntary certification program for persons that remediate sites where releases of hazardous substances (as defined in IC 13-11-2-98) or petroleum (as defined in IC 13-11-2-160) have occurred.
(b) The rules adopted under this section must establish, at a minimum, the following:
(1) Eligibility criteria for certification.
(2) Criteria and procedures for suspension or revocation of certification.
(3) A certification application fee.
(c) The department may audit remediations performed by persons certified under rules adopted under this section.
As added by P.L.131-1997, SEC.1.

IC 13-19-3-8
Use of slag
Sec. 8. The board may not adopt rules under section 1 of this chapter to regulate the following activities involving the legitimate use of slag generated by the production of iron or steel under Bureau of the Census Standard Industrial Classification 3312:
(1) Production of slag.
(2) Transportation of slag.
(3) Storage of slag.
(4) Processing of slag.
(5) Legitimate use of slag.
As added by P.L.257-2001, SEC.1.

IC 13-19-3-8.2
Permit modification to prohibit processing or disposal of solid waste
Sec. 8.2. The department may modify a permit to prohibit the processing or disposal of specific solid waste at:
(1) a solid waste disposal facility; or         (2) a solid waste processing facility.
As added by P.L.218-2001, SEC.6.

IC 13-19-3-9
Construction\demolition waste; setback requirements
Sec. 9. (a) This section does not apply to an expansion of a solid waste landfill:
(1) that accepts only construction\demolition waste; and
(2) for which a construction\demolition waste permit was issued before January 1, 2005.
(b) A solid waste landfill that accepts only construction\demolition waste shall comply with setback requirements concerning public schools established by the board under 329 IAC 10-16-11 for municipal solid waste landfills.
As added by P.L.189-2005, SEC.2.



CHAPTER 4. GOOD CHARACTER REQUIREMENTS FOR SOLID WASTE AND HAZARDOUS WASTE MANAGEMENT PERMITS

IC 13-19-4-1
Chapter not applicable to certain transfer station and solid waste disposal facility permits
Sec. 1. (a) Except as provided in section 8(e) of this chapter, this chapter does not apply to:
(1) an applicant for a transfer station permit that holds a permit for and continuously operates; or
(2) the transfer of a permit for a transfer station to an applicant that holds a permit for and is operating;
a transfer station, solid waste disposal facility, or hazardous waste facility in Indiana after December 31, 2004.
(b) Except as provided in section 8(e) of this chapter, this chapter does not apply to the transfer of a permit for a solid waste disposal facility to an applicant that holds a permit for and is operating a solid waste disposal facility or hazardous waste facility in Indiana after December 31, 2004.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.4.

IC 13-19-4-2
Permit applicant disclosure statement
Sec. 2. Before an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility may be granted, the applicant and each person who is a responsible party with respect to the applicant must submit to the department:
(1) a disclosure statement that:
(A) meets the requirements set forth in section 3(a) of this chapter; and
(B) is executed under section 3(b) of this chapter; or
(2) all of the following information:
(A) The information concerning legal proceedings that:
(i) is required under Section 13 or 15(d) of the federal Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.); and
(ii) the applicant or responsible party has reported under form 10-K.
(B) A description of all judgments that:
(i) have been entered against the applicant or responsible party in a proceeding described in section 3(a)(3) of this chapter; and
(ii) have imposed upon the applicant or responsible party a fine or penalty described in section 3(a)(3)(A) of this chapter.
(C) A description of all judgments of conviction entered against the applicant or responsible party within five (5) years before the date of submission of the application for the

violation of any state or federal environmental protection law.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.5.

IC 13-19-4-3
Permit applicant disclosure statement; contents; oath
Sec. 3. (a) In a disclosure statement required by section 2 of this chapter, the applicant or responsible party shall set forth the following information:
(1) The name, business address, and Social Security number of the applicant or responsible party.
(2) A description of the applicant's or responsible party's experience in managing the type of waste that will be managed under the permit.
(3) A description of all civil and administrative complaints against the applicant or responsible party for the violation of any state or federal environmental protection law that:
(A) have resulted in a fine or penalty of more than ten thousand dollars ($10,000) within five (5) years before the date of the submission of the application; or
(B) allege an act or omission that:
(i) constitutes a material violation of the state or federal environmental protection law; and
(ii) presented a substantial endangerment to the public health or the environment.
(4) A description of all pending criminal complaints alleging the violation of any state or federal environmental protection law that have been filed against the applicant or responsible party within five (5) years before the date of submission of the application.
(5) A description of all judgments of criminal conviction entered against the applicant or responsible party within five (5) years before the date of submission of the application for the violation of any state or federal environmental protection law.
(6) A description of all judgments of criminal conviction of a felony constituting a crime of moral turpitude under the laws of any state or the United States that are entered against the applicant or responsible party within five (5) years before the date of submission of the application.
(7) The location of all facilities at which the applicant or responsible party manages the type of waste that would be managed under the permit to which the application refers.
(b) A disclosure statement submitted under section 2(1) of this chapter:
(1) must be executed under oath or affirmation; and
(2) is subject to the penalty for perjury under IC 35-44-2-1.
As added by P.L.1-1996, SEC.9.

IC 13-19-4-4
Permit applicant disclosure statement; verification      Sec. 4. The department may investigate and verify the information set forth in a disclosure statement required by section 2 of this chapter.
As added by P.L.1-1996, SEC.9. Amended by P.L.2-1997, SEC.43.

IC 13-19-4-5
Denial; grounds
Sec. 5. (a) Subject to subsection (b), the commissioner may deny an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility if the commissioner finds that:
(1) the applicant or a responsible party has intentionally misrepresented or concealed any material fact in a statement required by section 2 or 3 of this chapter;
(2) a civil or administrative complaint described in section 3(a)(3) of this chapter has been filed against the applicant or a responsible party within five (5) years before the date of submission of the application;
(3) a criminal complaint described in section 3(a)(4) of this chapter has been filed against the applicant or a responsible party within five (5) years before the date of submission of the application;
(4) a judgment of criminal conviction described in section 3(a)(5) or 3(a)(6) of this chapter has been entered against the applicant or a responsible party within five (5) years before the date of submission of the application; or
(5) the applicant or a responsible party has knowingly and repeatedly violated any state or federal environmental protection laws.
(b) The commissioner may not deny a permit under this section based solely upon pending complaints disclosed under section 3(a)(3)(B) or 3(a)(4) of this chapter.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.6.

IC 13-19-4-6
Denial; mitigating factors
Sec. 6. Before making a determination to deny an application for the issuance, transfer, or major modification of a permit under section 5 of this chapter, the commissioner shall consider the following mitigating factors:
(1) The nature and details of the acts attributed to the applicant or responsible party.
(2) With respect to:
(A) a civil or an administrative complaint referred to in section 5(a)(2) of this chapter or IC 13-7-10.2-4(a)(2) (before its repeal); or
(B) a criminal complaint referred to in section 5(a)(3) of this chapter or IC 13-7-10.2-4(a)(3) (before its repeal);
whether the matter has been resolved.
(3) With respect to:             (A) a civil or an administrative complaint referred to in section 5(a)(2) of this chapter or IC 13-7-10.2-4(a)(2) (before its repeal);
(B) a criminal complaint referred to in section 5(a)(3) of this chapter or IC 13-7-10.2-4(a)(3) (before its repeal); or
(C) a judgment of conviction referred to in section 5(a)(4) of this chapter or IC 13-7-10.2-4(a)(4);
whether any appeal is pending.
(4) The degree of culpability of the applicant or responsible party.
(5) The applicant's or responsible party's cooperation with the state or federal agencies involved in the investigation of the activities involved in complaints and convictions referred to in section 5(a)(2) through 5(a)(5) of this chapter or IC 13-7-10.2-4(a)(2) through IC 13-7-10.2-4(a)(5) (before their repeal).
(6) The applicant's or responsible party's dissociation from any other persons or entities convicted of acts referred to in section 5(a)(2) through 5(a)(5) of this chapter or IC 13-7-10.2-4(a)(2) through IC 13-7-10.2-4(a)(5) (before their repeal).
(7) Prior or subsequent self-policing or internal education programs established by the applicant to prevent activities referred to in section 5(a) of this chapter or IC 13-7-10.2-4(a) (before its repeal).
(8) Whether the best interests of the public will be served by denial of the permit.
(9) Any demonstration of good citizenship by the applicant or responsible party.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.7.

IC 13-19-4-7
Findings of fact
Sec. 7. (a) In taking action under this chapter on an application for the issuance, transfer, or major modification of a permit for a solid waste processing facility, solid waste disposal facility, or hazardous waste facility, the commissioner shall make separately stated findings of fact to support the action taken.
(b) The findings of ultimate fact must be accompanied by a concise statement of the underlying basic facts of record to support the findings. However, when the commissioner denies an application, the commissioner is not required to explain the extent to which any of the mitigating factors set forth in section 6 of this chapter influenced the commissioner's determination to deny the application.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.8.

IC 13-19-4-8
Change of ownership; procedure; exemption; revocation by commissioner
Sec. 8. (a) This section does not apply to the transfer of ownership of a facility from a permittee whose business derives less than fifty

percent (50%) of its gross revenue from the management of solid waste to a prospective owner whose business derives less than fifty percent (50%) of its gross revenue from the management of solid waste.
(b) If there is a prospective change of the entire ownership interest in a facility for which a permit described in IC 13-15-1-3 is required, the prospective owner, at least one hundred eighty (180) days before the proposed change in ownership, shall submit to the commissioner a disclosure statement that:
(1) includes the information required by section 3(a) of this chapter; and
(2) was executed under section 3(b) of this chapter.
(c) The commissioner:
(1) shall review the disclosure statement submitted under subsection (b); and
(2) may investigate and verify the information set forth in the disclosure statement.
(d) If the commissioner determines that:
(1) the information disclosed by the disclosure statement submitted under subsection (b); and
(2) any investigation by the commissioner;
would require the commissioner to deny the prospective owner's permit application if the prospective owner were applying for a permit under section 2 of this chapter, the commissioner shall disapprove the transfer of ownership of the facility to the prospective owner.
(e) If:
(1) subsection (b) does not apply; and
(2) there is a change of at least fifty percent (50%) ownership control of an entity that holds a permit described in IC 13-15-1-3, including an entity referred to in section 1 of this chapter (other than an entity referred to in subsection (a));
the entity must, not later than thirty (30) days after the change of ownership control is completed, submit to the department the disclosure statement referred to in subsection (b).
(f) The commissioner:
(1) shall review the disclosure statement submitted under subsection (e); and
(2) may investigate and verify the information set forth in the disclosure statement.
(g) If the commissioner determines:
(1) that:
(A) the information disclosed by the disclosure statement submitted under subsection (e); and
(B) any investigation by the commissioner;
would require the commissioner to deny an application for a permit described in IC 13-15-1-3 if the entity that submits the disclosure statement were applying for a permit under section 2 of this chapter; or
(2) that an entity failed to submit to the department a timely

disclosure statement under subsection (e);
the commissioner shall revoke any permit described in IC 13-15-1-3 held by the entity.
As added by P.L.1-1996, SEC.9. Amended by P.L.154-2005, SEC.9.

IC 13-19-4-9
Administrative procedure
Sec. 9. IC 4-21.5 governs determinations, notice, hearings, and appeal of determinations under this chapter.
As added by P.L.1-1996, SEC.9.

IC 13-19-4-10
Rules of administration
Sec. 10. The board may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.9.



CHAPTER 5. ENVIRONMENTAL REMEDIATION REVOLVING LOAN PROGRAM

IC 13-19-5-1
Program establishment and purpose
Sec. 1. The environmental remediation revolving loan program is established to assist in the remediation of brownfields to encourage the rehabilitation, redevelopment, and reuse of real property by political subdivisions by providing grants, loans, forgivable loans, or other financial assistance to political subdivisions to conduct any of the following activities:
(1) Identification and acquisition of brownfields within a political subdivision as suitable candidates for redevelopment following the completion of remediation activities.
(2) Environmental assessment of identified brownfields and other activities necessary or convenient to complete the environmental assessments.
(3) Remediation activities conducted on brownfields, including remediation of petroleum contamination.
(4) The clearance of real property under IC 36-7-14-12.2 or IC 36-7-15.1-7 in connection with remediation activities.
(5) Other activities necessary or convenient to complete remediation activities on brownfields.
As added by P.L.59-1997, SEC.13. Amended by P.L.119-1999, SEC.11; P.L.235-2005, SEC.171.






ARTICLE 20. SOLID WASTE MANAGEMENT

CHAPTER 1. DEMONSTRATION OF NEED FOR SOLID WASTE MANAGEMENT FACILITIES

IC 13-20-1-1
Exempt entities
Sec. 1. This chapter does not apply to an individual, a corporation, a partnership, a limited liability company, or a business association that in its regular business activity:
(1) produces solid waste as a byproduct of or incidental to its regular business activity; and
(2) disposes of the solid waste at a site that is:
(A) owned by the individual, corporation, partnership, limited liability company, or business association; and
(B) limited to use by that individual, corporation, partnership, limited liability company, or business association for the disposal of solid waste produced by:
(i) that individual, corporation, partnership, limited liability company, or business association; or
(ii) a subsidiary of an entity referred to in item (i).
As added by P.L.1-1996, SEC.10. Amended by P.L.138-2000, SEC.6; P.L.1-2001, SEC.19; P.L.218-2001, SEC.7; P.L.154-2005, SEC.10.

IC 13-20-1-2
Need for local or regional facility
Sec. 2. A person that applies for a permit for a solid waste disposal facility or a solid waste processing facility, except for a transfer station, must demonstrate that there is a local or regional need in Indiana for the facility.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.11.

IC 13-20-1-3
Demonstration statement
Sec. 3. A person that applies for a permit referred to in section 2 of this chapter must submit the following information to the department along with the permit application:
(1) A description of the area that would be served by the solid waste disposal or processing facility.
(2) A description of existing solid waste management facilities in the area that would be served by the solid waste disposal facility.
(3) A description of the need that would be fulfilled by constructing the solid waste disposal facility.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.12.
IC 13-20-1-4
Denial of permit
Sec. 4. If the department determines that there is not a local or regional need in Indiana for the solid waste disposal facility, the person referred to in section 2 of this chapter may not receive a permit described under IC 13-15-1-3 of this chapter. If a permit is denied under this section, the department must provide the person referred to in section 2 of this chapter with a statement describing the reasons the department denied the permit.
As added by P.L.1-1996, SEC.10. Amended by P.L.154-2005, SEC.13.

IC 13-20-1-5
Rules
Sec. 5. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.



CHAPTER 2. PERMITS FOR SOLID WASTE LANDFILLS

IC 13-20-2-1
Financial statement
Sec. 1. Before an original permit for the construction or operation of a landfill may be granted, the applicant must submit a statement of financial position that meets the following requirements:
(1) The statement must have been prepared in accordance with generally accepted accounting principles.
(2) The statement must have been audited by an independent certified public accountant.
(3) The accountant referred to in subdivision (2) must have issued an unqualified opinion as to the statement.
(4) The statement must indicate that, at the end of the calendar year or fiscal year immediately preceding the year in which the permit would be issued, the applicant had a positive net worth of at least two hundred fifty thousand dollars ($250,000).
As added by P.L.1-1996, SEC.10.

IC 13-20-2-2
State of outstanding judgments
Sec. 2. Before an original permit for the construction or operation of a landfill may be granted, the applicant or a person authorized to act for the applicant under this section must submit a statement in which the applicant or authorized person swears or affirms, subject to the penalty for perjury set forth in IC 35-44-2-1, that, to the best of the applicant's or authorized person's knowledge, there are no unsatisfied and nonappealable judgments requiring the payment of money by the applicant.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-3
Financial statement by parent satisfactory for subsidiary in certain instances
Sec. 3. If the applicant is a subsidiary corporation, the submission of the statement of financial position of the ultimate parent satisfies the requirement under section 1 of this chapter if the applicant has been a subsidiary of the parent for at least one (1) year before the submission of the statement of financial position.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-4
Investigation and verification by department
Sec. 4. The department may investigate and verify the information contained in the statements required by this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-5
Denial of permit      Sec. 5. The commissioner may deny an application for an original permit for the construction or operation of a landfill if the commissioner finds that:
(1) the applicant does not have a positive net worth of at least two hundred fifty thousand dollars ($250,000); or
(2) there is at least one (1) unsatisfied and nonappealable judgment requiring the payment of money by the applicant.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-6
Valuation of real property
Sec. 6. For the purposes of this chapter, real property in which the applicant has an interest must be valued at the property's fair market value as determined under the assumption that the permit application will not be granted.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-7
Rules
Sec. 7. The solid waste management board may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-2-8
Notice of legal action
Sec. 8. If a legal action is filed that:
(1) names the department or a representative of the department as a party to the action; and
(2) concerns an application that has been filed with the department to obtain an original permit or a permit renewal for a solid waste landfill;
the department shall notify the county executive of the county in which the solid waste landfill is or would be located that the legal action has been filed.
As added by P.L.1-1996, SEC.10.



CHAPTER 3. SOLID WASTE MANAGEMENT REPORTING

IC 13-20-3-1
County and state of origin of solid waste; certification to transfer station or final disposal facility; weight determination; certified statements
Sec. 1. (a) A solid waste hauler that takes solid waste to a transfer station or a final disposal facility located in Indiana shall certify to the owner or operator of the transfer station or final disposal facility the county and state of origin of the largest part of the solid waste by weight. If a transfer station or a final disposal facility does not have a scale suitable for weighing the solid waste received at the transfer station or final disposal facility, the following conversion factors shall be used to determine the weight of the solid waste by conversion from the volume of the solid waste:
(1) Three and three-tenths (3.3) cubic yards of compacted solid waste equals one (1) ton of solid waste.
(2) Six (6) cubic yards of uncompacted solid waste equals one (1) ton of solid waste.
(b) The owner or operator of a transfer station or final disposal facility who receives certified statements under subsection (a) shall do the following:
(1) Retain the statements for one (1) year.
(2) File quarterly reports with the department that state the county and state of origin of the largest part of the solid waste by weight received at the facility during the reporting period.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-2
Disposal of solid waste outside Indiana; maintenance of records; quarterly reports
Sec. 2. (a) A solid waste hauler that collects solid waste in Indiana and takes the solid waste to a transfer station or final disposal facility outside Indiana shall maintain records for at least one (1) year that identify, for each shipment, the county and state of origin of the largest part of the solid waste by volume.
(b) Each solid waste hauler who is required to maintain records under subsection (a) shall file quarterly reports with the department that:
(1) state the location of each out-of-state transfer station or final disposal facility; and
(2) identify the volume of solid waste from each county and state taken to the transfer station or final disposal facility during the reporting period.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-3
Certification of origin from owner or operator of facility instead of certification of report by hauler      Sec. 3. A hauler that:
(1) is required to make a certification or report under section 1 or 2 of this chapter concerning the origin of the solid waste; and
(2) did not collect the solid waste at the point of origin;
may satisfy the requirements of sections 1 and 2 of this chapter concerning a certification or report of origin of the solid waste by presenting a certification from the owner or operator of the facility at which the solid waste was picked up that indicates the county and state of origin of the largest part of the solid waste. The department shall establish procedures that allow the use of average figures in making the certification.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-4
Exemption from certification and record and reporting requirements
Sec. 4. The requirements of sections 1 and 2 of this chapter do not apply to haulers and owners or operators engaged in transporting or disposing of solid waste that is:
(1) generated by a person; and
(2) disposed of at a site that is:
(A) owned by the person; and
(B) limited, for the purposes of the disposal of solid waste, to use by the person for the disposal of solid waste generated by the person.
As added by P.L.1-1996, SEC.10.

IC 13-20-3-5
Rules
Sec. 5. The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.



CHAPTER 4. MUNICIPAL WASTE COLLECTION AND TRANSPORTATION REQUIREMENTS

IC 13-20-4-1
Exempted vehicles
Sec. 1. This chapter does not apply to a vehicle used exclusively to transport municipal waste that is:
(1) generated by a person; and
(2) disposed of at a site that is:
(A) owned by the person; and
(B) for the purposes of solid waste disposal, may only be used by the person for the disposal of solid waste generated by the person.
As added by P.L.1-1996, SEC.10.



CHAPTER 5. REQUIREMENTS FOR TRANSPORTING SOLID WASTE TO FINAL DISPOSAL FACILITY

IC 13-20-5-1
Applicability of chapter
Sec. 1. This chapter does not apply to the disposal of solid waste by a person that:
(1) generated the solid waste; and
(2) disposes of the solid waste at a site that is:
(A) owned by the person; and
(B) limited, for purposes of the disposal of solid waste, to use by the person for the disposal of solid waste generated by the person.
As added by P.L.1-1996, SEC.10.



CHAPTER 6. REQUIREMENTS FOR MUNICIPAL WASTE TRANSFER ACTIVITIES

IC 13-20-6-1
Applicability of chapter
Sec. 1. This chapter does not apply to a person who:
(1) generates municipal waste on a site owned or operated by the person; and
(2) disposes of the municipal waste at a site that:
(A) is owned or operated by the person; and
(B) for the purpose of municipal waste disposal, may only be used by the person to dispose of municipal waste generated by the person.
As added by P.L.1-1996, SEC.10.



CHAPTER 7. REPEALED



CHAPTER 7.5. REPEALED



CHAPTER 8. REGULATION OF SOLID WASTE INCINERATION

IC 13-20-8-1
Rules for construction and operation of incinerators
Sec. 1. The solid waste management board shall adopt rules under IC 4-22-2 to regulate the construction and operation of incinerators under IC 13-14-8. The rules must incorporate by reference pertinent rules adopted by the air pollution control board.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-2
Applications for incinerator permits; rules
Sec. 2. The rules adopted by the board under this chapter must establish requirements for applications for incinerator permits to be issued under this chapter. The rules must require that an application include the following:
(1) An engineering description of the following:
(A) The proposed incinerator.
(B) All related solid waste processing and pollution control equipment.
(2) A description of the operating characteristics of the proposed incinerator.
(3) A narrative comparing the emissions of the proposed incinerator with those of other proven and operating incinerator designs.
(4) A description of control and air monitoring instrumentation for the proposed incinerator.
(5) A description of safety, testing, and maintenance procedures for the proposed incinerator, including:
(A) emergency shutdown if a system malfunctions;
(B) a maintenance schedule; and
(C) emissions testing and reporting.
(6) A pre-operational emissions test plan for the proposed incinerator, including methods of stack sampling and analysis, to establish that the incinerator meets regulatory emission standards.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-3
Operation of incinerators; rules
Sec. 3. The rules adopted by the board under this chapter concerning the operation of incinerators must require compliance with applicable air pollution control standards and must include the following provisions:
(1) Control levels for acid gas, sulfur dioxide, oxides of nitrogen, hydrocarbons, particulates, and other contaminants for which control levels are established by the air pollution control board or the solid waste management board.
(2) Requirements for the sampling and analysis of incineration

residues.
(3) Pre-operational requirements.
(4) Requirements for operational safeguards to ensure exclusion from the incinerator of any hazardous wastes subject to regulation under IC 13-22.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-4
Temporary incinerator operation; rules
Sec. 4. The rules concerning the operation of incinerators must allow a reasonable period of time for temporary operation of an incinerator and associated equipment for the following:
(1) Post-construction adjustment and testing.
(2) Performing the pre-operational emissions test required under section 5 of this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-5
Department duties
Sec. 5. (a) The department, in accordance with IC 13-15, shall operate a permit program for all incinerators subject to regulation under the rules of the air pollution control board and the solid waste management board.
(b) The department shall issue permits for an incinerator that is in compliance with construction and operating rules adopted by the solid waste management board and the air pollution control board.
(c) The department shall grant operating authority under a permit issued by the department only after the owner of the incinerator has:
(1) complied with all construction and pre-operational standards established by pertinent rules; and
(2) submitted the results of a pre-operational emissions test that demonstrate that the incinerator's performance complies with all pertinent rules.
(d) The pre-operational emissions test required by this section shall be conducted under the supervision of the department. In addition, the report of the results of the pre-operational emissions test must contain a certification that the test was performed in compliance with the following:
(1) All pertinent rules.
(2) The pre-operational emissions test plan submitted with the permit application.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-6
Permit provisions
Sec. 6. A permit issued under this chapter for the operation of an incinerator must include:
(1) a provision requiring the permit holder to notify the department and appropriate local government officials of:
(A) any release of a contaminant in a quantity exceeding a

control level established under section 3 of this chapter;
(B) any violation of operating requirements established in the permit;
(C) any unscheduled shutdown of the incinerator or associated equipment; or
(D) any damage to the incinerator or associated equipment that could, if unrepaired, result in a release of a contaminant in a quantity exceeding a control level established under section 3 of this chapter; and
(2) a provision requiring that the notification be given not later than twenty-four (24) hours after the permit holder learns of the release, violation, shutdown, or damage.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-7
Enforcement of chapter; penalties
Sec. 7. (a) This chapter shall be enforced under IC 13-30-3.
(b) A violation of this chapter or a rule adopted under this chapter is subject to the penalties set forth in the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-8
Incinerators operated as hazardous waste facility; applicability of provisions
Sec. 8. A permit is not required under this chapter for the incineration of a solid waste in an incinerator operated as a hazardous waste facility under IC 13-22 if the permit issued for the incinerator under IC 13-22 authorizes the incineration of the solid waste in the incinerator.
As added by P.L.1-1996, SEC.10.

IC 13-20-8-9
Notification of criteria regarding contents
Sec. 9. (a) A generator that ships solid waste to a waste-to-energy facility must, before the facility accepts the solid waste, notify the facility if the solid waste meets any of the following criteria:
(1) The solid waste contains:
(A) a volatile:
(i) liquid; or
(ii) solid;
(B) a powder;
(C) a flammable material;
(D) an allergen; or
(E) a sensitizer.
(2) The solid waste:
(A) was segregated from other solid waste; or             (B) received special preparation for shipment.
(3) The solid waste is a bulk material.
(4) The solid waste is a waste resulting directly from a manufacturing process.
(b) The notification under subsection (a) is required before each shipment by a generator of solid waste in bulk quantities to a waste-to-energy facility.
As added by P.L.218-2001, SEC.8.



CHAPTER 9. RESTRICTIONS ON DISPOSAL OF VEGETATIVE MATTER

IC 13-20-9-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) The use of vegetative matter resulting from landscaping maintenance and land clearing projects that, after composting, is used as cover material for a solid waste landfill.
(2) The deposit into a solid waste landfill of:
(A) grass;
(B) woody vegetative matter that is:
(i) less than three (3) feet in length; and
(ii) bagged, bundled, or otherwise contained; or
(C) de minimis amounts of vegetative matter that are:
(i) less than three (3) feet in length;
(ii) bagged, bundled, or otherwise contained; and
(iii) not set out separately for collection and disposal.
As added by P.L.1-1996, SEC.10.

IC 13-20-9-2
Deposit of vegetative matter in solid waste landfill prohibited
Sec. 2. Except as provided in section 4 of this chapter, a person may not knowingly deposit vegetative matter resulting from landscaping maintenance and land clearing projects in a solid waste landfill.
As added by P.L.1-1996, SEC.10.

IC 13-20-9-3
Rules
Sec. 3. The solid waste management board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-9-4
Emergency resolution authorizing use of landfill
Sec. 4. If an emergency exists, the county executive of a county may, by resolution or order:
(1) waive the prohibition under section 2 of this chapter; and
(2) allow vegetative matter resulting from landscaping maintenance and land clearing projects to be deposited in the solid waste landfill;
for not more than ninety (90) days.
As added by P.L.1-1996, SEC.10.



CHAPTER 10. REGISTRATION OF FACILITIES FOR COMPOSTING CERTAIN VEGETATIVE MATTER

IC 13-20-10-1
Applicability of chapter
Sec. 1. (a) This chapter applies to composting of vegetative matter resulting from landscaping maintenance and land clearing projects.
(b) This chapter does not apply to the following:
(1) A person who conducts a composting operation at the person's residence or farm for vegetative matter and other types of organic material that are:
(A) generated by the person's activities; and
(B) stored, treated, or disposed of at the person's residence or farm.
(2) A person who conducts a composting operation that processes less than two thousand (2,000) pounds of vegetative matter during a year.
(3) Temporary stores of vegetative matter where only an incidental amount of composting will occur before removal of the matter.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-2
Registration of facility required for operation
Sec. 2. A person may operate a composting facility for vegetative matter only if the person registers the composting facility with the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-3
Registration applications; contents
Sec. 3. To register a composting facility for vegetative matter with the department, a person must submit an application to the department that contains the following:
(1) A:
(A) legal description; and
(B) topographic map;
of the site on which the composting facility will be located.
(2) A description of the composting facility that indicates the area to be served by the composting operation.
(3) An estimate of the volume of materials that will be processed annually by the composting facility.
(4) Any other information that the department or the solid waste management board requires by rule.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-4
Location of active areas of facilities
Sec. 4. Except as provided in sections 5 and 6 of this chapter, the

active area of a composting facility for vegetative matter:
(1) may not be located:
(A) within two hundred (200) feet of a well that supplies potable water; or
(B) within two hundred (200) feet of a residential structure that exists at the time that the composting facility initially registers under this chapter;
(2) must be located outside the ten (10) year floodplain, except a facility that is either:
(A) operated in conjunction with a publicly owned works permitted under IC 13-15-3; or
(B) designed and operated to provide adequate controls to prevent ground or surface water contamination in the event a ten (10) year flood occurs;
(3) must be designed and operated to:
(A) prevent compost from being placed within five (5) feet of a water table or provide adequate controls to prevent ground or surface water contamination;
(B) adequately control runoff from the composting facility; and
(C) manage leachate that is generated by the composting facility; and
(4) must include controls for the following:
(A) Dust.
(B) Odor.
(C) Noise.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-5
Location of active areas of facilities; ordinances
Sec. 5. A unit of local government may adopt an ordinance providing the distance required between the active area of a composting facility for vegetative matter and an existing residence. An ordinance adopted under this section may not do any of the following:
(1) Allow the active area of a composting facility to locate less than two hundred (200) feet from an existing residence.
(2) Require the active area of a composting facility to locate more than six hundred (600) feet from an existing residence.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-6
Location of active areas of facilities; prerequisite for facility near residence
Sec. 6. The active area of a composting facility for vegetative matter may be located less than two hundred (200) feet from a residence if:
(1) no unit of local government with jurisdiction over:
(A) the residence; or
(B) the composting facility;         has adopted an ordinance under section 5 of this chapter or IC 13-7-35-6(b) (before its repeal); and
(2) the composting facility obtains written consent from the occupant and the owner of the residence.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-7
Annual reports
Sec. 7. A person who operates a composting facility for vegetative matter that must be registered under this chapter shall submit an annual report to the department:
(1) before February 1 of each year; and
(2) that indicates the volume of material processed by the composting facility during the preceding year.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-8
Expiration and renewal of registrations
Sec. 8. A registration under this chapter:
(1) expires five (5) years after the date the composting facility for vegetative matter is registered; and
(2) may be renewed by the person who registered the composting facility if the person applies to the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-9
Combination of vegetative matter with solid waste prohibited
Sec. 9. Except as provided in IC 13-20-9-1, a person may not knowingly combine vegetative matter resulting from landscaping maintenance and land clearing projects that is intended for:
(1) collection; and
(2) disposal at a solid waste landfill;
with another type of solid waste.
As added by P.L.1-1996, SEC.10.

IC 13-20-10-10
Rules
Sec. 10. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1996, SEC.10.



CHAPTER 11. LANDFILL INSPECTORS

IC 13-20-11-1
Designation by department
Sec. 1. The department shall designate ten (10) employees of the department as landfill inspectors. However, the department may not designate a landfill inspector for a county that has a consolidated city.
As added by P.L.1-1996, SEC.10.

IC 13-20-11-2
Duties
Sec. 2. A department employee designated as a landfill inspector for a county under this chapter shall monitor operations at every landfill in the county. The duties of the landfill inspector include the following:
(1) Promoting compliance with the rules of the solid waste management board governing landfill operations.
(2) Keeping records required by the rules of the board or ensuring that those records be kept.
(3) Investigating possible violations of:
(A) the rules of the board; or
(B) any statute;
governing landfill operation or solid waste disposal.
As added by P.L.1-1996, SEC.10.



CHAPTER 12. SANITARY LANDFILL LOCATIONS IN LAKE COUNTY

IC 13-20-12-1
Applicability of chapter
Sec. 1. This chapter applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.1-1996, SEC.10.

IC 13-20-12-2
Location of landfills near residential subdivisions
Sec. 2. A person may not establish a sanitary landfill for the disposal of garbage, rubbish, or refuse on land in Indiana within one-half (1/2) mile of an area:
(1) that has been subdivided for residential purposes; and
(2) for which the plat is on file in the office of the county recorder at the time the landfill is established.
As added by P.L.1-1996, SEC.10.

IC 13-20-12-3
Violation; penalty
Sec. 3. A person that violates section 2 of this chapter shall be assessed a civil penalty of not more than one thousand dollars ($1,000). Each additional day of violation constitutes a separate violation.
As added by P.L.1-1996, SEC.10.



CHAPTER 13. REGULATION OF WASTE TIRE STORAGE SITES; WASTE TIRE MANAGEMENT FUND

IC 13-20-13-1
Applicability of certificate of registration provisions
Sec. 1. The provisions of this chapter concerning waste tire storage site and waste tire processing operation certificates of registration do not apply to the following:
(1) A facility operated as a recycling facility under a valid permit issued by the commissioner.
(2) A site at which waste tires are stored under a recycling program approved by the commissioner.
(3) The site of a facility that is used to retread tires at which fewer than five thousand (5,000) waste tires are present indoors within a completely enclosed structure.
(4) A vehicle or container in which waste tires are stored for less than thirty (30) days.
(5) A vehicle that is properly licensed, capable of legally transporting waste tires, and in which waste tires are completely enclosed.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.4.



CHAPTER 14. DISPOSAL OF WASTE TIRES

IC 13-20-14-1
Disposal at solid waste landfills
Sec. 1. (a) Except as provided in:
(1) rules adopted under subsection (d); and
(2) section 10 of this chapter;
a whole waste tire may not be disposed of at a solid waste landfill.
(b) The department may approve shredded or ground up tires for use as daily cover for a solid waste landfill.
(c) Material approved under subsection (b) is exempt from IC 13-20-22 and IC 13-21-13.
(d) The solid waste management board shall adopt rules that allow for the incidental disposal of small amounts of whole waste tires at solid waste landfills.
(e) The rules adopted under subsection (d) may allow a landfill operator to meet the requirements of the rule by employing procedures designed to achieve the objectives of subsection (d) in lieu of a numeric standard.
As added by P.L.1-1996, SEC.10. Amended by P.L.123-1996, SEC.13; P.L.132-1997, SEC.1.

IC 13-20-14-2
Notices in retail tire establishments
Sec. 2. (a) In each retail establishment in which a retailer sells new tires, the retailer shall post in a conspicuous place a written notice that bears the following statements:
"Do not put waste tires in the trash."
"Recycle your waste tires."
"State law requires us to accept your waste tires for recycling or proper disposal if you purchase new tires from us.".
(b) A notice required by this section must be at least eight and one-half (8.5) inches wide and eleven (11) inches high.
(c) A person who knowingly violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-14-3
Acceptance of waste tires by retailers on sale of new tires
Sec. 3. (a) A retailer who sells new tires to a person shall accept waste tires that the person presents to the retailer at the place where possession of the new tires is transferred to the person.
(b) The number of waste tires that a retailer is required to accept from a person under this section is equal to the number of new tires that the retailer sells to the person.
As added by P.L.1-1996, SEC.10.

IC 13-20-14-4
Disposal by source of waste tires      Sec. 4. (a) A source of waste tires shall dispose of waste tires in the source's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or to an agent of a wholesaler.
(2) Delivery to a manufacturer of tires.
(3) Delivery to a facility that:
(A) recycles tires; or
(B) collects tires for delivery to a recycling facility.
(4) Delivery to a permitted final disposal facility regulated under environmental management laws.
(5) Delivery to a waste tire storage site.
(6) Delivery to a facility operated as a waste tire cutting facility under a permit issued by the commissioner.
(7) Delivery to a registered waste tire transporter or a person who operates a municipal waste collection and transportation vehicle licensed under IC 13-20-4.
(b) A person referred to in subsection (a) is not required to accept waste tires from a source of waste tires.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.15.

IC 13-20-14-5
Waste tire transporters; registration; manifest forms; fees; retention and furnishing of manifest copies
Sec. 5. (a) This section does not apply to a person who operates a municipal waste collection and transportation vehicle licensed under IC 13-20-4.
(b) A person may not act as a waste tire transporter unless the person is registered with the department as a waste tire transporter. To apply for a certificate of registration as a waste tire transporter, a person must submit the following to the department:
(1) The person's name.
(2) The address of the person's principal office.
(3) The addresses of any offices maintained by the person in Indiana.
(4) Evidence of financial assurance, maintained in accordance with rules adopted under section 6 of this chapter, in the amount of at least ten thousand dollars ($10,000). The financial assurance must be in the form of:
(A) a bond for performance, executed by a corporate surety licensed to do business in Indiana;
(B) a negotiable certificate of deposit; or
(C) a negotiable letter of credit;
payable to the department and conditional upon faithful performance of the requirements of this chapter and the registration.
(c) The rules adopted under section 6 of this chapter must adopt a manifest form and require a waste tire transporter to prepare and carry a manifest based upon that form each time a waste tire transporter transports waste tires. The format and wording of the form must require a waste tire transporter to enter information in each manifest indicating the source and number of waste tires to be

transported and the destination to which the waste tires are transported.
(d) Until the rules prescribing a manifest form are adopted under subsection (c), a waste tire transporter may use a manifest form designed by the waste tire transporter. A form designed and used under this subsection must meet the format and wording requirements set forth in subsection (c).
(e) A person who acts as a waste tire transporter in Indiana shall pay an annual registration fee of twenty-five dollars ($25) that shall be deposited in the waste tire management fund and appropriated to the department for the department's use in providing for the removal and disposal of waste tires from sites where the waste tires have been disposed of improperly.
(f) A waste tire transporter shall do the following:
(1) Retain a copy of a manifest described under this section for at least one (1) year.
(2) Make a copy of a manifest described under this section available to the department upon request.
(3) Report annually to the department the number of waste tires transported by the waste tire transporter.
(4) Maintain financial assurance acceptable to the department in accordance with subsection (b)(4).
(g) The commissioner may include in a certificate of registration issued under this chapter conditions that ensure compliance with:
(1) this chapter; and
(2) rules adopted by the board under this chapter;
including a compliance schedule.
(h) The department may deny an application to register under this chapter if:
(1) the application is incomplete;
(2) the applicant has failed to comply with the requirements of:
(A) this chapter;
(B) IC 13-20-13; or
(C) a rule adopted by the board under section 6 of this chapter or under IC 13-20-13-11; or
(3) an enforcement action is pending against the applicant.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.16.

IC 13-20-14-5.3
Retention and availability of manifests
Sec. 5.3. A person that is the source of more than twelve (12) waste tires per year, including tire retailers, auto salvagers, and sellers of used tires, shall:
(1) retain a copy of manifests received from a waste tire transporter under section 5 of this chapter for at least one (1) year; and
(2) make a copy of the manifests available to the department upon request.
As added by P.L.93-1998, SEC.17.
IC 13-20-14-5.6
Revocation or modification of certificate of registration; appeal
Sec. 5.6. (a) A certificate of registration issued by the department under this chapter may be revoked or modified by the commissioner, or by a designated staff member of the department, after notification in writing is sent by certified mail to the holder of the certificate, for:
(1) failure to disclose all relevant facts;
(2) making a misrepresentation in obtaining the registration; or
(3) failure to correct, within the time established by the department, a violation of:
(A) a condition of the registration;
(B) this chapter; or
(C) a rule adopted by the board under section 6 of this chapter.
(b) A person aggrieved by the revocation or modification of a certificate of registration may appeal the revocation or modification to the office of environmental adjudication under IC 4-21.5-7. Pending the decision resulting from a hearing under IC 4-21.5-3 concerning the revocation or modification, the registration remains in force. However, subsequent to revocation or modification, the commissioner may seek injunctive relief concerning the activity described in the registration.
As added by P.L.93-1998, SEC.18. Amended by P.L.1-1999, SEC.38.

IC 13-20-14-6
Rules
Sec. 6. The solid waste management board shall adopt rules under IC 4-22-2 and IC 13-14-8 to implement this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-14-7
Removal and remedial actions
Sec. 7. (a) The commissioner may proceed in court, by appropriate action, to:
(1) compel a person responsible for the improper disposal of waste tires to undertake a removal or remedial action with respect to the waste tires; or
(2) obtain an order to enter upon private or public property to carry out a removal or remedial action with respect to the waste tires if the commissioner cannot identify or locate another person responsible for carrying out the removal or remedial action who:
(A) is willing to carry out the removal or remedial action and is capable of doing so; or
(B) can be compelled to carry out the removal or remedial action under subdivision (1).
(b) The commissioner may issue an administrative order for the purpose set forth in subsection (a)(1).
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.19.
IC 13-20-14-8
Recovery of costs and damages
Sec. 8. The commissioner may proceed in the appropriate court to recover costs and damages from a person who:
(1) is responsible for the improper disposal of waste tires; and
(2) fails, without sufficient cause, to properly undertake a removal or remedial action under section 7 of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.93-1998, SEC.20.

IC 13-20-14-9
Reserved

IC 13-20-14-9.5
Disposal by transfer station operators
Sec. 9.5. (a) Except as provided in rules adopted under subsection (c), an operator of a transfer station shall remove whole waste tires present in solid waste that is being transferred from a vehicle or container to another vehicle or container at the transfer station.
(b) Whole waste tires removed by an operator of a transfer station under subsection (a) shall be disposed of as provided in this chapter.
(c) The solid waste management board shall adopt rules that allow for the incidental transfer of small amounts of whole waste tires under subsection (a).
(d) The rules adopted under subsection (c) may allow a transfer station operator to meet the requirements of the rule by employing procedures designed to achieve the objectives of subsection (c) in lieu of a numeric standard.
As added by P.L.123-1996, SEC.14.

IC 13-20-14-10
Disposal at a mineral extraction operation
Sec. 10. A person may dispose of a whole waste tire at a land excavation associated with a mineral extraction operation if the:
(1) person:
(A) owns the whole waste tire; and
(B) owns or leases the disposal site; and
(2) waste tire:
(A) has a:
(i) bead width of at least fourteen (14) inches; and
(ii) rim or wheel diameter of at least twenty-four (24) inches;
(B) was used on:
(i) an off-road construction or mining vehicle; or
(ii) off-road construction or mining equipment; and
(C) is buried under at least twenty-five (25) feet of compacted cover.
As added by P.L.132-1997, SEC.2.



CHAPTER 15. REGULATION OF POLYCHLORINATED BIPHENYLS AND TERPHENYLS

IC 13-20-15-1
Administration and implementation of chapter; rules
Sec. 1. The solid waste management board shall administer and implement this chapter to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB. The board shall adopt the rules required by this chapter under IC 4-22-2.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-2
Sale, manufacture, or use of PCB compound prohibited; maximum concentrations; exception; exemption
Sec. 2. (a) Except as provided in subsections (e) and (f), a person may not:
(1) sell; or
(2) manufacture for sale;
in Indiana the compound PCB.
(b) Except as provided in subsections (c), (d), (e), and (f), a person may not:
(1) sell;
(2) manufacture for sale; or
(3) use;
an item, a product, or a material in the person's business in Indiana if the item, product, or material contains a concentration of PCB equal to or greater than one hundred (100) ppm.
(c) The board may adopt rules to prescribe a lower maximum concentration of PCB for a specific item, product, or material if the board finds the one hundred (100) ppm concentration provided in subsection (b) to be inadequate to protect the public health, safety, and welfare from the toxic dangers of the PCB contained in the item, product, or material.
(d) An item, a product, or a material for which a lower maximum concentration of PCB is prescribed by federal law or regulation may not contain a concentration of PCB higher than the federal maximum.
(e) PCB or an item, a product, or a material containing PCB may be:
(1) manufactured;
(2) sold for use; or
(3) used;
in Indiana if the PCB or item is used in a closed system as a dielectric fluid for an electric transformer or capacitor under rules adopted by the board to insure the public health, safety, and welfare.
(f) An item, a product, or a material containing PCB may be:
(1) manufactured for sale;
(2) sold for use; or         (3) used;
in a business in Indiana under an exemption certificate issued by the commissioner under section 3 of this chapter or IC 13-7-16.5-4 (before its repeal).
As added by P.L.1-1996, SEC.10.

IC 13-20-15-3
Exemption certificate; application; scope; conditions
Sec. 3. (a) A person may apply to the commissioner for an exemption certificate on forms provided by the department. The department may require additional information or materials to accompany the application as considered necessary for an accurate evaluation of the application.
(b) The commissioner, according to rules adopted by the board, may grant an exemption for an item, a product, or a material:
(1) manufactured for sale;
(2) sold for use; or
(3) used by the person;
in the person's business if the item, product, or material contains incidental concentrations of PCB.
(c) In granting a certificate of exemption, the commissioner shall impose conditions on the exemption so that the exemption covers only incidental concentrations of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-4
Additional prohibitions; exceptions; notice; approval; report
Sec. 4. In addition to the prohibitions prescribed in section 2 of this chapter, a person may not use an item, a product, or a material containing a concentration of PCB equal to or greater than one hundred (100) ppm in the person's business in Indiana unless:
(1) the person files with the department:
(A) a written notice of intent to use:
(i) the PCB; or
(ii) the item, product, or material containing PCB;
in the person's business; and
(B) a plan for the disposal of all material containing PCB;
(2) the department approves the plan for disposal of the material containing PCB described in subdivision (1)(B); and
(3) the person annually files with the department a report detailing:
(A) the total amount of PCB used by the person; and
(B) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-5
Additional prohibitions; exceptions; disclosure label; notice; report
Sec. 5. In addition to the prohibitions prescribed in section 2 of

this chapter, a person may not manufacture for sale or sell in Indiana an item, a product, or a material containing a concentration of PCB equal to or greater than one hundred (100) ppm unless:
(1) the PCB or the item, product, or material containing PCB is conspicuously labeled to disclose:
(A) the presence of PCB;
(B) the concentration of PCB; and
(C) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB;
(2) the person files with the department a written notice of intent to manufacture or sell:
(A) the PCB; or
(B) the item, product, or material containing PCB; and
(3) the person annually files with the department a report detailing:
(A) the total amount of PCB manufactured or sold by the person; and
(B) other information required by rule of the board to protect the public health, safety, and welfare from the toxic effects and environmental dangers of PCB.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-6
Disposal of solid or liquid waste containing PCB
Sec. 6. A person may not dispose of solid or liquid waste resulting from the use in the person's business of:
(1) PCB; or
(2) an item, a product, or a material containing or that has contained PCB;
except in conformity with rules adopted by the board.
As added by P.L.1-1996, SEC.10.

IC 13-20-15-7
Violations; enforcement of chapter
Sec. 7. (a) A person who violates this chapter is subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
(b) This chapter may be enforced under IC 13-30-3 or IC 13-14-2-6.
As added by P.L.1-1996, SEC.10.



CHAPTER 16. BATTERY RECYCLING

IC 13-20-16-1
Improper disposal notice; posting; violations
Sec. 1. (a) In each retail establishment in which a retailer sells lead acid batteries, the retailer shall post in a conspicuous place a written notice that bears the following statements:
"Improper disposal of batteries is against the law."
"It is illegal to put used motor vehicle batteries or other vehicle or boat batteries in the trash."
"Recycle your used batteries."
"State law requires us to accept your used battery for recycling if you purchase a new battery from us.".
(b) A notice required by this section must be at least eight and one-half (8.5) inches by eleven (11) inches in size.
(c) A person who knowingly violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-2
Disposal of used batteries; violations
Sec. 2. (a) A retailer, wholesaler, or manufacturer that sells one (1) or more new lead acid batteries to a purchaser shall:
(1) accept from the purchaser, if offered, a number of used lead acid batteries equal to the number of new batteries sold to the purchaser; and
(2) dispose of the used batteries in accordance with section 4, 5, or 6 of this chapter.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-3
Time limit on possession of used battery; violations
Sec. 3. A retailer or wholesaler that accepts a used lead acid battery under section 2 of this chapter may not retain possession of the battery for more than ninety (90) days. A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-4
Means of disposal of used batteries by retailers; violations
Sec. 4. (a) A retailer shall dispose of the used lead acid batteries in the retailer's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or to an agent of a wholesaler.
(2) Delivery to a manufacturer of lead acid batteries.
(3) Delivery to a facility that:
(A) recycles lead acid batteries; or             (B) collects lead acid batteries for delivery to a recycling facility.
(4) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-5
Means of disposal of used batteries by wholesalers; violations
Sec. 5. (a) A wholesaler shall dispose of the used lead acid batteries in the wholesaler's possession by one (1) or more of the following means:
(1) Delivery to a manufacturer of lead acid batteries.
(2) Delivery to a facility that:
(A) recycles lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(3) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-6
Means of disposal of used batteries by manufacturers; violations
Sec. 6. (a) A manufacturer shall dispose of the used lead acid batteries in the manufacturer's possession in Indiana by one (1) or more of the following means:
(1) Delivery to a facility that:
(A) recycles lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(2) Delivery to a facility operated as a second lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-7
Offense
Sec. 7. A person who knowingly causes or allows:
(1) the placing of a lead acid battery into a container intended for collection and disposal at a facility that is not authorized under IC 13-22 or federal law for operation as a hazardous waste facility; or
(2) the disposal of a lead acid battery in a facility that is not

authorized under IC 13-22 or federal law for operation as a hazardous waste facility;
commits a Class C infraction.
As added by P.L.1-1996, SEC.10.

IC 13-20-16-8
Means of disposal of used batteries by state or political subdivision
Sec. 8. The state or a political subdivision (as defined in IC 34-6-2-110) shall dispose of used lead acid batteries in the state's or political subdivision's possession by one (1) or more of the following means:
(1) Delivery to a wholesaler or an agent of a wholesaler.
(2) Delivery to a manufacturer of lead acid batteries.
(3) Delivery to a facility that:
(A) recycles used lead acid batteries; or
(B) collects lead acid batteries for delivery to a recycling facility.
(4) Delivery to a facility operated as a secondary lead smelter under a valid permit issued by the department or the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.10. Amended by P.L.1-1998, SEC.106.



CHAPTER 17. RESTRICTIONS ON BATTERIES CONTAINING MERCURY

IC 13-20-17-1
Sale of intentionally introduced alkaline-manganese battery
Sec. 1. (a) This section does not apply to an alkaline-manganese button cell battery if each button cell does not have more than twenty-five (25) milligrams of mercury.
(b) A person may not:
(1) sell;
(2) offer for sale; or
(3) offer for promotional purposes;
an alkaline-manganese battery that contains mercury that was intentionally introduced if the battery was manufactured after December 31, 1995.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-2
Sale of intentionally introduced zinc-carbon battery
Sec. 2. A person may not:
(1) sell;
(2) offer for sale; or
(3) offer for promotional purposes;
a zinc-carbon battery that contains mercury that was intentionally introduced if the battery was manufactured after December 31, 1995.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-3
Sale of intentionally introduced button-cell, mercuric-oxide battery
Sec. 3. A person may not:
(1) sell;
(2) offer for sale; or
(3) offer for promotional purposes;
a button cell, mercuric-oxide battery if the battery was manufactured after December 31, 1995.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-4
Sale of mercuric-oxide battery
Sec. 4. (a) This section does not apply to a button cell, mercuric-oxide battery.
(b) A person may not sell, offer for sale, or offer for promotional purposes a mercuric-oxide battery if the battery was manufactured after December 31, 1995, unless the person does all of the following:
(1) Identifies a collection site that meets all government standards and at which a used mercuric-oxide battery may be recycled or properly disposed.
(2) Informs each of the person's purchasers of mercuric-oxide batteries of the collection site identified in subdivision (1).
(3) Informs each of the person's purchasers of mercuric-oxide

batteries of a telephone number that the purchaser may call to get information about returning the mercuric-oxide battery for recycling or proper disposal.
As added by P.L.1-1996, SEC.10.

IC 13-20-17-5
Violations
Sec. 5. A person who knowingly violates this chapter commits a Class C infraction.
As added by P.L.1-1996, SEC.10.



CHAPTER 17.5. MERCURY AND MERCURY PRODUCTS

IC 13-20-17.5-1
Applicability of chapter
Sec. 1. This chapter does not apply to antiques.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-2
Prohibition of sale or distribution of mercury-added novelty
Sec. 2. (a) This section does not apply to a mercury-added novelty if:
(1) the novelty uses a mercury-added button cell battery to function; and
(2) the only mercury contained in the novelty is found in the mercury-added button cell battery.
(b) After July 1, 2003, a mercury-added novelty may not be:
(1) offered for final sale; or
(2) distributed for promotional purposes;
in Indiana if the offerer or distributor knows or has reason to know that the novelty contains mercury.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-3
Mercury thermometers
Sec. 3. (a) This section does not apply to a mercury thermometer or to a thermometer if:
(1) the thermometer uses a mercury-added button cell battery; and
(2) the only mercury contained in the thermometer is found in the mercury-added button cell battery.
(b) Except as provided in subsection (c), after July 1, 2003, a person may sell or supply a mercury fever thermometer to an individual only if:
(1) the person is a pharmacist or a pharmacist's assistant working at a pharmacy; and
(2) the thermometers are stored in such a manner that the pharmacist or the pharmacist's assistant must obtain the thermometer for the individual.
(c) A licensed practitioner of medicine may sell or supply a mercury fever thermometer to an individual.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-4
Mercury in schools
Sec. 4. After July 1, 2003, a public school or nonpublic school may not use or purchase for use in a primary or secondary classroom:
(1) a mercury commodity;
(2) mercury compounds; or
(3) mercury-added instructional equipment and materials; except measuring devices and thermometers for which no adequate substitute exists for use in laboratories.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-5
Restrictions on sale of mercury commodities
Sec. 5. After July 1, 2003, a person may sell or provide a mercury commodity to another person in this state (other than for collection for recycling) only if:
(1) the person selling or providing the mercury commodity provides a material safety data sheet with the mercury commodity; and
(2) the person selling or providing the mercury commodity requires the purchaser or recipient to sign a statement with respect to the mercury in the mercury commodity that the purchaser or recipient:
(A) will use the mercury only:
(i) for medical purposes;
(ii) in dental amalgam dispose-caps;
(iii) for training;
(iv) for research; or
(v) for manufacturing purposes;
(B) understands that mercury is toxic;
(C) will store and use the mercury appropriately so that no individual is exposed to the mercury under normal conditions of use; and
(D) will not intentionally:
(i) place or cause to be placed; or
(ii) allow anyone under the control of the purchaser or recipient to place or cause to be placed;
the mercury commodity in solid waste for disposal or in a wastewater disposal system.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-6
Public education programs
Sec. 6. (a) The department, and districts in cooperation and with the support of the department, shall implement education programs to provide information to the public concerning:
(1) the reuse and recycling of mercury in:
(A) mercury commodities; and
(B) mercury-added products; and
(2) collection programs available to the public for:
(A) mercury commodities; and
(B) mercury-added products.
(b) Units, in cooperation and with the support of the department, may implement education programs to provide information to the public concerning:
(1) the reuse and recycling of mercury in:
(A) mercury commodities; and             (B) mercury-added products; and
(2) collection programs available to the public for:
(A) mercury commodities; and
(B) mercury-added products.
As added by P.L.225-2001, SEC.15.

IC 13-20-17.5-7
Mercury collection programs
Sec. 7. (a) Districts shall implement mercury collection programs for the public and small businesses.
(b) Units may implement mercury collection programs for the public and small businesses.
As added by P.L.225-2001, SEC.15.



CHAPTER 17.7. MERCURY SWITCHES IN END OF LIFE VEHICLES

IC 13-20-17.7-1
Development of mercury switch plan
Sec. 1. (a) Except as provided in subsection (b), motor vehicle manufacturers engaged on July 1, 2006, in the business of offering motor vehicles for sale in Indiana shall, individually or collectively:
(1) develop a plan to:
(A) remove;
(B) collect;
(C) recover; and
(D) recycle or dispose of;
mercury switches from end of life vehicles;
(2) submit the plan to the commissioner before October 1, 2006; and
(3) implement the plan as required under section 4(b) of this chapter.
(b) Subsection (a) does not apply to a motor vehicle manufacturer that has never installed mercury switches in the manufacturer's motor vehicles.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-2
Information to be included in plan; annual report by the department
Sec. 2. (a) A plan described in section 1 of this chapter must include the following:
(1) An education program concerning the purposes of the mercury switch collection program and how to participate in the program, including the following:
(A) Educational materials about the program.
(B) Information identifying which end of life vehicles might contain mercury switches by make, model, and year of manufacture.
(C) Instructions on safe and environmentally sound methods to remove mercury switches.
(2) The provision of containers for collecting and storing mercury switches.
(3) Procedures for the transportation of mercury switches to recycling, storage, or disposal facilities.
(4) Procedures for the recycling, storage, and disposal of mercury.
(5) Procedures to track the progress of the program, including a description of performance measures to be used and reported to demonstrate that the program is meeting measures of the effectiveness of the program, including the following:
(A) The number of mercury switches collected from end of life vehicles.
(B) The amount of mercury collected.         (6) Procedures for implementing the plan.
(b) The department shall:
(1) prepare an annual report that includes the information tracked under subsection (a)(5); and
(2) provide the report to:
(A) the legislative council in an electronic format under IC 5-14-6; and
(B) the environmental quality service council.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-3
Costs to be paid by motor vehicle manufacturers
Sec. 3. Motor vehicle manufacturers that submit plans, individually or collectively, under this chapter shall pay the following costs incurred for implementing the plans:
(1) Educational materials.
(2) Training.
(3) Packaging for transporting mercury switches to recycling, storage, or disposal facilities.
(4) Shipping of mercury switches to recycling, storage, or disposal facilities.
(5) Recycling, storage, or disposal of mercury switches.
(6) Maintenance of all appropriate systems and procedures to protect the environment from mercury contamination.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-4
Procedure for approval of mercury switch plan; review and modifications
Sec. 4. (a) The commissioner shall do the following:
(1) Not more than thirty (30) days after receiving a plan developed by a motor vehicle manufacturer or a group of motor vehicle manufacturers under section 1 of this chapter, issue a public notice of a period of at least thirty (30) days during which the public may submit written comments on the plan to the commissioner.
(2) Not more than one hundred twenty (120) days after receiving a plan, determine whether the entire plan complies with this chapter and:
(A) if the entire plan complies with this chapter, approve the plan in its entirety;
(B) if no part of the plan complies with this chapter, reject the plan in its entirety; or
(C) if only part of the plan complies with this chapter, approve that part and reject the rest of the plan.
(b) If a plan is approved in its entirety under subsection (a)(2)(A), the motor vehicle manufacturers shall begin implementing the plan not more than thirty (30) days after the date the plan is approved. If an entire plan is rejected under subsection (a)(2)(B), the commissioner shall inform the motor vehicle manufacturers why the

plan was rejected, and the manufacturers shall submit a new plan not more than thirty (30) days after the commissioner informs the manufacturers that the entire plan was rejected. If a plan is approved in part and rejected in part under subsection (a)(2)(C), the manufacturers shall immediately implement the approved part of the plan and submit a revision of the rejected part of the plan not more than thirty (30) days after the commissioner informs the manufacturers of the commissioner's partial approval. The commissioner shall make a determination on a revised plan not more than thirty (30) days after receiving the revised plan.
(c) Not more than two hundred forty (240) days after receiving a plan developed by motor vehicle manufacturers under section 1 of this chapter, the commissioner shall complete, on behalf of the manufacturer, any part of the plan that has not yet been approved.
(d) After a plan has been approved under this section, the commissioner shall:
(1) review the plan three (3) years after the original date of approval of the plan and every three (3) years thereafter; and
(2) work with the motor vehicle manufacturers to agree with the manufacturers on appropriate modifications to the plan.
(e) Motor vehicle manufacturers are not required to resubmit a plan modified under subsection (d) to the commissioner for approval.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-5
Motor vehicle recyclers required to remove mercury switches; procedures and further requirements
Sec. 5. (a) Beginning thirty (30) days after the earliest date the commissioner approves a plan under section 4 of this chapter, a motor vehicle recycler is required to remove all mercury switches from each end of life vehicle the motor vehicle recycler receives upon receipt of the vehicle.
(b) After a mercury switch is removed from a vehicle, the mercury switch shall be collected, stored, transported, and otherwise handled in accordance with the plan approved under section 4 of this chapter.
(c) Notwithstanding subsection (a), a motor vehicle recycler may accept an end of life vehicle containing mercury switches that has not been intentionally flattened, crushed, or baled if the motor vehicle recycler assumes responsibility for removing the mercury switches.
(d) A motor vehicle recycler or any other person that removes mercury switches in accordance with this section shall maintain records that document the number of:
(1) end of life vehicles the person processed for recycling;
(2) end of life vehicles the person processed that contained mercury switches; and
(3) mercury switches the person collected.
A person that maintains records under this section shall retain the records for at least three (3) years.
(e) A person may not represent that mercury switches have been removed from a motor vehicle being sold or otherwise conveyed for

recycling if the person has not removed the mercury switches from the vehicle.
(f) A motor vehicle recycler or other person that receives an intentionally flattened, crushed, or baled end of life vehicle may not be considered to be in violation of this section if a mercury switch is found in the vehicle after the person acquires the vehicle.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-6
Payment by department for mercury switches; amount; source of revenue
Sec. 6. (a) Subject to subsections (b), (c), and (d), a person is entitled to payment from the department for each mercury switch the person removes from an end of life vehicle under section 5(a) of this chapter.
(b) The commissioner shall establish:
(1) the amount of the payment under subsection (a), which must be:
(A) at least one dollar ($1); and
(B) not more than five dollars ($5);
per mercury switch; and
(2) a procedure for claims for payment under this section.
(c) The commissioner shall determine:
(1) whether to use money in the state solid waste management fund; and
(2) if the commissioner determines under subdivision (1) to use money in that fund, the amount of money from the fund to be used;
to make payments under this section.
(d) The department is required to make payments under this section only to the extent of the amount of money determined by the commissioner under subsection (c)(2).
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-7
Adoption of rules
Sec. 7. The board may adopt rules under IC 4-22-2 and IC 13-14-9 to implement this chapter.
As added by P.L.170-2006, SEC.15.

IC 13-20-17.7-8
Enforcement; penalties
Sec. 8. (a) This chapter shall be enforced under IC 13-30-3.
(b) A violation of this chapter or a rule adopted under this chapter is subject to the penalties set forth in the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.170-2006, SEC.15.
IC 13-20-17.7-9
Expiration
Sec. 9. This chapter expires on the earlier of:
(1) the date on which a national mercury switch recovery program takes effect, as determined by the commissioner; or
(2) July 1, 2016.
As added by P.L.170-2006, SEC.15.



CHAPTER 18. REPEALED



CHAPTER 19. MANDATORY CODING OF PLASTIC CONTAINERS

IC 13-20-19-1
Recycling coding required before sale
Sec. 1. A person may not sell in Indiana:
(1) a plastic bottle with a capacity of at least sixteen (16) fluid ounces; or
(2) a rigid plastic container with a capacity of at least eight (8) fluid ounces;
unless the bottle or container is coded as required under section 2 of this chapter to assist recyclers in sorting the bottle or container by resin composition.
As added by P.L.1-1996, SEC.10.

IC 13-20-19-2
Requirements of coding
Sec. 2. Each bottle and plastic container described in section 1 of this chapter must be coded. The coding must consist of a three (3) sided triangular arrow with a number in the center and letters underneath. The number and letters must indicate the resin from which the container is made as follows:
(1) One (1) and "PETE" for polyethylene terephthalate.
(2) Two (2) and "HDPE" for high density polyethylene.
(3) Three (3) and "V" for vinyl.
(4) Four (4) and "LDPE" for low density polyethylene.
(5) Five (5) and "PP" for polypropylene.
(6) Six (6) and "PS" for polystyrene.
(7) Seven (7) and "Other" for other materials, including multi-layer materials.
As added by P.L.1-1996, SEC.10.

IC 13-20-19-3
Container with label or base cup of different material to be coded according to primary material
Sec. 3. A bottle or other container with a label or base cup made of a different material than the rest of the container must be coded according to the primary, basic material of the bottle or container.
As added by P.L.1-1996, SEC.10.



CHAPTER 20. HOUSEHOLD HAZARDOUS WASTE GRANT PROGRAM

IC 13-20-20-1
Grants; funding; joint efforts of units and districts
Sec. 1. (a) The department shall provide financial assistance to units and districts through matching grants awarded under this chapter for projects involving the collection, recycling, or disposal of household hazardous waste and conditionally exempt small quantity generator waste.
(b) Grants awarded under this chapter shall be funded:
(1) from the hazardous substances response trust fund established by IC 13-25-4-1 if money is available under IC 13-25-4-4; and
(2) from the solid waste management fund established by IC 13-20-22-2.
(c) Units and districts may join in any combination for the purposes of the following:
(1) Implementing a project.
(2) Applying for a grant under this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.3.

IC 13-20-20-2
Awarding grant; grounds
Sec. 2. A grant may be awarded under this chapter to a unit or district that has developed a household hazardous waste or conditionally exempt small quantity generator waste collection, recycling, or disposal project that does the following:
(1) Provides educational literature describing the hazards associated with household hazardous waste and conditionally exempt small quantity generator waste.
(2) Uses a licensed hazardous waste service to:
(A) collect;
(B) handle;
(C) pack;
(D) transport; or
(E) dispose of;
collected household hazardous waste and conditionally exempt small quantity generator waste.
(3) Allows and encourages participation from all households within a designated household hazardous waste or conditionally exempt small quantity generator waste collection area that is specified in the grant application.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.4.

IC 13-20-20-3
Grant application; forms; contents
Sec. 3. (a) After a grant applicant has developed a plan under section 2 of this chapter, the applicant may apply for a grant under this chapter on forms prepared and supplied by the department.     (b) A grant application must include the following:
(1) A statement describing a project's scope of activities and objectives that identifies persons responsible for project planning, coordination, and implementation.
(2) A map specifying the area to be served by the project that includes the locations of household hazardous waste and conditionally exempt small quantity generator waste collection sites.
(3) A description of proposed information and educational activities designed to inform households of the opportunity to participate in the project.
(4) A description of safety and security measures that will be implemented during the project.
(5) A budget showing all estimated project costs that includes ineligible project costs and eligible project costs as described under section 4 of this chapter.
(6) A resolution by the legislative body (as defined in IC 36-1-2-9) of a unit or the board of directors of a district involved in the project that does the following:
(A) Authorizes the project and the grant application.
(B) Expresses the specific intent to carry out all proposed project activities described in the grant application.
(C) Allows department employees to have access to and inspect proposed household hazardous waste and conditionally exempt small quantity generator waste collection sites involved in the project.
(D) Commits the applicant to do the following:
(i) Maintain appropriate records that document all expenditures made during the project.
(ii) Submit to the department a final report describing all project activities, achievements, and problems that compares the actual project to the objectives and activities proposed in the grant application, including samples of all informational and educational brochures prepared and distributed and data on the household participation rates, waste quantities collected by category, documentation of all costs, and recommendations for project improvements.
(E) Contains a timetable for completion of the project that:
(i) does not exceed twenty-four (24) months; and
(ii) includes anticipated dates of information and educational activities, waste collection, and submission of final reports.
(F) Commits the applicant to provide all funding required to implement and administer the project, not including the grant award.
(G) Commits the applicant to develop a proposed plan for a permanent household hazardous waste or conditionally exempt small quantity generator waste program that includes sources of funding and a timetable for implementation.
(H) Commits the applicant to develop a proposed plan for a

permanent household hazardous product program designed to educate the public as to nonhazardous and nontoxic substitutes for hazardous household products.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.5.

IC 13-20-20-4
Project costs
Sec. 4. (a) Estimated project costs submitted under section 3(b)(5) of this chapter must include the following:
(1) Eligible project costs.
(2) Ineligible project costs.
(b) Project costs that are ineligible for grant funding may not be used to fulfill a grantee's match requirement. A grantee is responsible for all project costs except the costs funded by a grant.
(c) Ineligible project costs include the following:
(1) Costs incurred before the approval of a grant.
(2) Costs incurred more than twenty-four (24) months after a grant has been accepted.
(3) Costs incurred by a grantee that exceed original estimated eligible project costs indicated in a grant application.
(4) Other costs that are not specifically related to a project as determined by the department.
(d) Eligible project costs may be:
(1) used to fulfill the grantee's match requirement; and
(2) funded by the grant.
(e) Project costs that are not ineligible under subsection (c) are eligible project costs for purposes of subsection (d).
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.6.

IC 13-20-20-5
Amount of grant; matching contributions
Sec. 5. A grant awarded under this chapter:
(1) may not exceed fifty percent (50%) of the total eligible costs estimated in a grant application; and
(2) must be matched by an applicant's financial or in kind contributions.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-6
Payment of grant
Sec. 6. (a) When a grantee accepts a grant award, the department shall pay the grantee seventy-five percent (75%) of the grant for the project.
(b) The remaining twenty-five percent (25%) of the grant shall be paid to the grantee after the:
(1) grantee submits the final report to the department; and
(2) department has audited and approved in writing the final expenditures.
As added by P.L.1-1996, SEC.10.
IC 13-20-20-7
Documentation of expenditures; source of funds; unexpended grant money
Sec. 7. (a) A grantee shall submit to the department documentation of all project expenditures within:
(1) thirty (30) days after completion of the project; or
(2) twelve (12) months after the grant is awarded;
whichever occurs first.
(b) A grantee shall specify the source of money expended on a project for both ineligible costs and eligible costs.
(c) Unexpended grant money shall be returned to the hazardous substances trust fund within sixty (60) days after the department has:
(1) completed the department's final audit of project expenditures; and
(2) notified the grantee, in writing, of the unexpended amount.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-8
Priority of grant applications
Sec. 8. (a) In determining the priority of grant applications under this chapter, the department shall first consider an applicant's demonstrated commitment to an annual household hazardous waste or conditionally exempt small quantity generator waste collection, recycling, or disposal project. The department shall consider evidence of the following in making the department's determination under this subsection:
(1) A resolution by the applicant that the applicable community is committed to undertaking annual action to promote the proper collection, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste.
(2) An educational project sponsored by the applicant concerning the potential dangers associated with household hazardous waste or conditionally exempt small quantity generator waste, including instructions for the proper methods of handling, storage, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste.
(3) Sponsorship or participation in other projects that relate to the collection, recycling, or disposal of household hazardous waste or conditionally exempt small quantity generator waste, including projects developed or sponsored by civic organizations or private foundations.
(4) An educational project by the applicant concerning nonhazardous and nontoxic substitutes for hazardous household products.
(b) If the department determines that one (1) or more applicants demonstrate substantially similar commitment levels under subsection (a), the department shall give priority to the application the department received first.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.7.
IC 13-20-20-9
Application for multiple grants; reapplication by previous recipient
Sec. 9. (a) A unit or district may apply for more than one (1) grant under this chapter.
(b) A previous grant recipient under this chapter may reapply for additional grants within the same year only if money is available to the department after awarding grants to all other eligible applicants.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-10
Exemptions
Sec. 10. (a) A grant applicant may request an exemption from a requirement under this chapter by submitting a written request to the department.
(b) A request filed under this section must contain a detailed description of the basis for a requested exemption.
(c) The department shall review an exemption request with regard to:
(1) a potential nuisance;
(2) a hazard to public health or safety; or
(3) estimated degradation of the environment;
involved in the exemption request.
(d) An exemption granted by the department must:
(1) be in writing; and
(2) clearly state the reasons for the exemption.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-11
Termination of grant
Sec. 11. (a) The department may terminate a grant awarded under this chapter if the department determines that there:
(1) has been no sustained progress in meeting a timetable established in section 3(b)(6)(E) of this chapter;
(2) is substantial evidence that a grant was obtained by fraud; or
(3) is substantial evidence of gross abuse or corrupt practices in the administration or implementation of a project.
(b) If the department terminates a grant, the grantee shall return the full amount of the grant received.
As added by P.L.1-1996, SEC.10.

IC 13-20-20-12
Annual report
Sec. 12. (a) Before February 1 of each year, the department shall submit an annual report to the:
(1) governor;
(2) legislative council; and
(3) budget director.
A report submitted under this subsection to the legislative council

must be in an electronic format under IC 5-14-6.
(b) The report must contain the following:
(1) A description of each project funded through grants under this chapter.
(2) A statement of the total amount of money that the department expends through grants under this chapter during the immediately preceding year.
(3) An estimate of the amount of money that is required to meet the eligible grant requests for the current year.
(4) Proposals of recommendations for any changes, in funding or otherwise, to the grant project.
As added by P.L.1-1996, SEC.10. Amended by P.L.28-2004, SEC.123.

IC 13-20-20-13
Rules
Sec. 13. The board may adopt rules under this chapter in accordance with IC 4-22-2 and IC 13-14-9.
As added by P.L.1-1996, SEC.10. Amended by P.L.237-1999, SEC.8.



CHAPTER 21. SOLID WASTE FEES

IC 13-20-21-1
Purpose
Sec. 1. The provisions of this chapter are established to defray the costs of administering the solid waste program.
As added by P.L.1-1996, SEC.10.



CHAPTER 22. STATE SOLID WASTE MANAGEMENT FEES; STATE SOLID WASTE MANAGEMENT FUND

IC 13-20-22-1
Fee schedule; rules; deposit into funds; credit against subsequent fee
Sec. 1. (a) Unless the legislative body of a county having a consolidated city elects by ordinance to participate in the rules, ordinances, and governmental structures enacted or created under this chapter, the collection of fees on the disposal of solid waste in a final disposal facility located in that county are exempt until December 2, 2008, from regulation or control under this chapter.
(b) A fee is imposed on the disposal or incineration of solid waste in a final disposal facility in Indiana. Except as provided in section 14 of this chapter, the amount of the fee is as follows:
(1) For solid waste generated in Indiana and delivered to a final disposal facility in a motor vehicle having a registered gross vehicle weight greater than nine thousand (9,000) pounds, fifty cents ($0.50) a ton.
(2) For solid waste generated outside Indiana and delivered to a final disposal facility in a motor vehicle having a registered gross vehicle weight greater than nine thousand (9,000) pounds:
(A) fifty cents ($0.50) a ton; and
(B) if the solid waste management board has adopted rules under subsection (c), an additional amount imposed under the rules.
(3) For solid waste generated in Indiana or outside Indiana and delivered to a final disposal facility in:
(A) a motor vehicle having a registered gross vehicle weight of not more than nine thousand (9,000) pounds; or
(B) a passenger motor vehicle (as defined in IC 9-13-2-123);
fifty cents ($0.50) for each load delivered by the motor vehicle.
(c) The solid waste management board may adopt rules to establish and impose a fee on the disposal or incineration of solid waste that is:
(1) generated outside Indiana; and
(2) disposed of or incinerated in a final disposal facility in Indiana.
If rules are adopted under this subsection, the fee shall be set at an amount necessary to offset the costs incurred by the state or a county, municipality, or township that can be attributed to the importation of the solid waste into Indiana and the presence of the solid waste in Indiana.
(d) Revenue from fees collected under subsection (b)(1) and (b)(2)(A) shall be deposited in the state solid waste management fund established by section 2 of this chapter. Revenue from fees collected under subsection (b)(2)(B) shall be deposited in the hazardous substances response trust fund established by IC 13-25-4-1, except that any part of the revenue that the board finds

is necessary to offset costs incurred by counties, municipalities, and townships shall be distributed to solid waste management districts pro rata on the basis of the district's population.
(e) If solid waste has been subject to a fee under this section, the total amount of the fee paid shall be credited against any other fee to which the solid waste may later be subject under this section.
(f) A fee may not be imposed upon material used as alternate daily cover pursuant to a permit issued by the department under 329 IAC 10-20-13.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.8; P.L.2-1998, SEC.49; P.L.131-2006, SEC.10.

IC 13-20-22-2
Establishment of solid waste management fund; purpose; administration of fund; sources; investments
Sec. 2. (a) The state solid waste management fund is established to provide money for the following:
(1) Programs that provide grants and loans that provide education and promote the following:
(A) Recycling and the use of recycled materials.
(B) Waste reduction.
(C) Management of yard waste.
(2) Providing grants to implement household hazardous waste source reduction or recycling projects.
(3) Providing grants for household hazardous waste and conditionally exempting small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20.
(4) Payments by the department under IC 13-20-17.7-6.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The sources of money for the fund are the following:
(1) All fees deposited into the fund under section 12(2) of this chapter.
(2) Accrued interest and other investment earnings of the fund.
(3) Appropriations made by the general assembly.
(4) Gifts and donations from any person to the fund.
(5) Civil penalties imposed under IC 13-30-4 and fines imposed under IC 13-30-6 for violations of IC 13-20-17.7.
(6) Subject to subsection (f), assets assigned and other contributions made by persons.
(7) Transfers from the Indiana recycling promotion and assistance fund under IC 4-23-5.5-14(i).
(8) Money credited to the fund from the environmental management special fund under IC 13-14-12-1(c).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) Money in the fund resulting from assets assigned and other

contributions made under subsection (c)(6) may be used only by the department of environmental management to make payments under IC 13-20-17.7-6.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.9; P.L.237-1999, SEC.9; P.L.170-2006, SEC.16.

IC 13-20-22-2.1
Policy on awarding of grants
Sec. 2.1. (a) The department shall adopt and make available a policy concerning the award of grants under section 2 of this chapter.
(b) The policy must include the following considerations:
(1) No private sector services will be displaced if an equipment grant is awarded.
(2) The economic need of the district must be a consideration in awarding a grant.
As added by P.L.45-1997, SEC.10.

IC 13-20-22-3
Appropriation of money; approval of expenditures
Sec. 3. (a) There is annually appropriated to the fund, for the purposes set forth in section 2(a) of this chapter, the amount of money deposited in the fund from the sources set forth in section 2(c) of this chapter.
(b) The governor and the budget agency must approve expenditures from the fund under section 2(a) of this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-4
Registration of final disposal facility responsible for collecting fees; form
Sec. 4. An owner or operator of a final disposal facility responsible for collecting the fees imposed under section 1 of this chapter shall register with the department of state revenue. To register with the department of state revenue, the owner or operator must do the following:
(1) Pay a registration fee of twenty-five dollars ($25).
(2) File a verified registration form containing the following:
(A) The registrant's name and address.
(B) The name and address of each final disposal facility owned or operated by the registrant.
(C) Any additional information that the department of state revenue reasonably requires.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-5
Surety bond
Sec. 5. (a) The department of state revenue may require a registrant under section 4 of this chapter to file a surety bond:
(1) in an amount determined by the department of state revenue of:             (A) not less than two thousand dollars ($2,000); and
(B) not more than three (3) months tax liability for the registrant as estimated by the department of state revenue; and
(2) conditioned upon:
(A) the keeping of records; and
(B) the making of full and complete reports and payments;
as required by this chapter.
(b) If the registrant files a bond, the bond must:
(1) be with a surety company or financial institution approved by the department of state revenue; and
(2) name:
(A) the registrant as the principal; and
(B) the state as the obligee.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-6
Current financial statement
Sec. 6. (a) The department of state revenue may require a registrant under section 4 of this chapter to furnish a current financial statement with the registration form.
(b) After registration, the department of state revenue may require a registrant to periodically furnish a current financial statement. If the registrant's financial condition warrants an increase in the surety bond, the department of state revenue may require the registrant to furnish an increased bond.
(c) The department of state revenue may require an audited financial statement under this section.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-7
Registration card; issuance; display
Sec. 7. The department of state revenue shall issue a registration card to each registrant under section 4 of this chapter who complies with this chapter. The registration card shall be prominently displayed at each place in Indiana where the registrant is engaged in business as an owner or operator of a final disposal facility.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-8
Release of surety; new bond; cancellation of registration for failure to submit bond
Sec. 8. (a) Sixty (60) days after making a written request for release to the department of state revenue, the surety of a bond furnished by a registrant under section 5 of this chapter is released from any liability to the state accruing on the bond after the sixty (60) day period. The release does not affect any liability accruing before the expiration of the sixty (60) day period.
(b) The department of state revenue shall promptly notify the registrant furnishing the bond that a release has been requested. The

registrant must:
(1) obtain a new bond that meets the requirements of section 5 of this chapter; and
(2) file with the department of state revenue a new bond within the sixty (60) day period.
(c) The department of state revenue shall cancel the registration for failure to submit a new bond within the sixty (60) day period.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-9
Cancellation of registration
Sec. 9. (a) The department of state revenue may, after a hearing, cancel a registration issued to an owner or operator of a final disposal facility if the owner or operator does any of the following:
(1) Files a false monthly report of the information required by this chapter.
(2) Fails or refuses to file a monthly report required by this chapter.
(3) Fails or refuses to pay the full amount of the fee imposed by this chapter on or before the due date established by section 11 of this chapter.
(4) Fails or refuses to comply with IC 6-8.1-5-4.
(5) Knowingly removes or alters a sign posted by the department of state revenue under section 17 of this chapter.
(6) Fails or refuses to have on file a valid bond, as required by section 5 or 8 of this chapter.
(7) Fails to honor a subpoena issued under IC 6-8.1-3-12.
(b) The department of state revenue shall notify the owner or operator at least fifteen (15) days before the date set for the hearing of the proposed cancellation. The notice must be sent by registered mail to the last known address of the owner or operator. The owner or operator may appear at the time and place given in the notice to show cause why the registration should not be canceled.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-10
Voluntary cancellation of registration
Sec. 10. A person registered under this chapter may make a written request to the department of state revenue to cancel the person's registration. The department of state revenue may cancel the registration sixty (60) days from the date of the written request if before cancellation the person has:
(1) paid all fees, penalties, and interest accruing under this chapter or IC 13-9.5-5 (before its repeal); and
(2) surrendered to the department of state revenue the:
(A) registration certificate issued under this chapter or IC 13-9.5-5 (before its repeal); and
(B) any additional copies of the registration.
As added by P.L.1-1996, SEC.10.
IC 13-20-22-11
Collection; compensation; time limit on remittance; reports
Sec. 11. (a) The owner or operator of a final disposal facility is responsible for collecting the fees imposed under section 1 of this chapter from persons delivering solid waste to that facility.
(b) Each owner or operator may:
(1) deduct from the fees an amount equal to one percent (1%) of the fees collected; and
(2) retain this amount as compensation for collecting and remitting the fees;
if the fees collected and the reports required under subsection (e) are timely remitted and filed.
(c) If:
(1) the fees collected are remitted; or
(2) the required report is filed;
after the due date, the owner or operator shall remit all fees collected to the department of state revenue.
(d) The owner or operator shall remit the remainder of the fees that the owner or operator collects during a month to the department of state revenue not later than ten (10) days after the last day of the month in which the fees are collected.
(e) The owner or operator of a final disposal facility shall file monthly reports with the department concerning the fees collected under this section. The department shall adopt a form for these reports. An owner or operator shall use the form in reporting to the department.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-12
Deposits in funds
Sec. 12. Each month the department of state revenue shall deposit the following:
(1) Not less than fifty percent (50%) of the revenue from the fee imposed under section 1(b)(1) of this chapter into the Indiana recycling promotion and assistance fund established in IC 4-23-5.5-14.
(2) Not more than fifty percent (50%) of the revenue from the fee imposed under section 1(b)(1) of this chapter into the fund.
(3) The revenue from the fee imposed under section 1(b)(2) of this chapter into the hazardous substance response trust fund established by IC 13-25-4-1.
As added by P.L.1-1996, SEC.10. Amended by P.L.45-1997, SEC.11; P.L.2-1998, SEC.50; P.L.1-1999, SEC.39.

IC 13-20-22-13
Limitation on imposition of fee
Sec. 13. A fee may not be imposed by the state under section 1 of this chapter on the disposal of solid waste by a person who:
(1) generated the solid waste; and
(2) disposed of the solid waste at a site that is:             (A) owned by the person; and
(B) limited, for purposes of the disposal of solid waste, to use by that person for the disposal of solid waste generated by that person.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-14
Contiguous governmental units; solid waste management agreement; fee imposed
Sec. 14. If:
(1) the:
(A) county executive of the county; or
(B) board of directors of the district;
in which a final disposal facility is located has entered into an agreement concerning solid waste management with a governmental unit that is, or that is located within, a county that is contiguous to Indiana but within another state; and
(2) the agreement provides for solid waste generated in that governmental unit to be disposed of in the final disposal facility;
the fee imposed under this chapter upon the disposal in the final disposal facility of solid waste generated in that governmental unit is the fee set forth in section 1(b)(1) of this chapter, not the fee set forth in section 1(b)(2) of this chapter.
As added by P.L.1-1996, SEC.10. Amended by P.L.2-1998, SEC.51; P.L.1-1999, SEC.40.

IC 13-20-22-15
Fee collection; determination of weight of solid waste
Sec. 15. (a) For purposes of the collection of the fees imposed under section 1 of this chapter, the owner or operator of a final disposal facility that:
(1) receives, on the average, less than two hundred (200) tons of solid waste each day; and
(2) does not have a scale suitable for weighing the solid waste received at the final disposal facility;
may determine the weight of the solid waste received by conversion from the volume of the solid waste.
(b) The owner or operator shall apply the following conversion factors:
(1) Three and three-tenths (3.3) cubic yards of compacted solid waste equals one (1) ton of solid waste.
(2) Six (6) cubic yards of uncompacted solid waste equals one (1) ton of solid waste.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-16
Fees not revenues of facility
Sec. 16. Fees prescribed by this chapter are not:
(1) revenues (as defined in IC 36-9-31-2) of a facility (as

defined in IC 36-9-31-2); or
(2) revenues under:
(A) IC 8-1.5;
(B) IC 13-21-3-13;
(C) IC 13-21-7 through IC 13-21-12;
(D) IC 13-21-14; or
(E) IC 36-9-30.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-17
Prohibition of further transactions involving solid waste disposal; posting of sign; conditions
Sec. 17. (a) If any of the following conditions occur, the department of state revenue may post a sign at a solid waste disposal site that prohibits further transactions involving solid waste disposal at the site:
(1) An owner or operator of a final disposal facility becomes delinquent in payment of any amount due under this chapter.
(2) There is evidence that the revenue of an owner or operator of a final disposal facility is in jeopardy.
(3) An owner or operator of a final disposal facility is operating without the registration required by this chapter.
(4) An owner or operator of a final disposal facility is operating without the bond required by this chapter.
(5) An owner or operator of a final disposal facility continues to operate the final disposal facility after the registration of the owner or operator has been canceled under this chapter.
(b) The department of state revenue may require that the sign posted under this section must remain posted until the owner or operator of the final disposal facility does all of the following:
(1) Files all reports and pays in full the fees and penalties imposed by this chapter.
(2) Pays in full the interest and penalties imposed under IC 6-8.1-10-1 and IC 6-8.1-10-2.1.
(3) Obtains the registration required by this chapter.
(4) Provides the bond required by this chapter.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-18
Election and exclusivity of remedies
Sec. 18. The remedies provided by this chapter are cumulative. Action taken by the state may not be construed as an election to pursue a remedy to the exclusion of other remedies.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-19
Failure to pay collected solid waste disposal or incineration fees; offense
Sec. 19. A person who knowingly or intentionally fails to pay the fee to the department of state revenue under section 11 of this

chapter commits a Class D felony.
As added by P.L.1-1996, SEC.10.

IC 13-20-22-20
Defacement or removal of signs; offense; notice by owner or operator
Sec. 20. (a) A person who, without authorization:
(1) removes;
(2) alters;
(3) defaces; or
(4) covers;
a sign posted by the department of state revenue under section 17 of this chapter commits a Class B misdemeanor. However, the offense is a Class D felony if the offense is committed with the intent to evade the fee imposed by this chapter or to defraud the state.
(b) An owner or operator of a final disposal facility shall notify the department of state revenue not later than two (2) days after discovering that a sign posted by the department has been removed, altered, defaced, or covered.
(c) An owner or operator of a final disposal facility who fails to notify the department under subsection (b) commits a Class B misdemeanor.
As added by P.L.1-1996, SEC.10.



CHAPTER 23. MUNICIPAL WASTE DISPOSAL FEES

IC 13-20-23-1
Applicability of chapter
Sec. 1. This chapter applies to townships located in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
As added by P.L.133-1998, SEC.6.

IC 13-20-23-2
Funds from disposal fees received by townships
Sec. 2. A township that has one (1) of the following populations and meets the requirements of section 3 of this chapter is entitled to receive the following percentage of disposal fees paid to the county in which the township is located:
Township Population                Percentage
Less than 3,000    8%
More than 3,200    6%
but less than 3,900
More than 60,000    6%
but less than 90,000
As added by P.L.133-1998, SEC.6. Amended by P.L.170-2002, SEC.88.

IC 13-20-23-3
Township resolutions to receive funds from disposal fees
Sec. 3. To receive funds under section 2 of this chapter, the fiscal body of a township must do both of the following:
(1) Adopt a resolution that:
(A) identifies the host agreement that is the subject of the resolution;
(B) states that the township has elected to exercise its entitlement under section 2 of this chapter;
(C) states the percentage of the disposal fees the township elects to receive; and
(D) specifies that the disposal fees will be used to provide fire services within the township.
(2) File the resolution with the county auditor.
As added by P.L.133-1998, SEC.6.

IC 13-20-23-4
Review and determination of township resolutions
Sec. 4. (a) Not more than thirty (30) days after the date a county auditor receives a resolution filed under section 3(2) of this chapter, the county auditor shall review the resolution for compliance with the requirements of sections 2 and 3 of this chapter. If the resolution meets all of the requirements, the county auditor shall:
(1) inform the county fiscal body and the township fiscal body;             (2) accrue disposal fees from the date the resolution is determined to be in compliance with sections 2 and 3 of this chapter under this subsection or subsection (b); and
(3) disburse the accrued disposal fees to the township, in the amount requested, on a quarterly basis.
(b) If the county auditor fails to make a determination concerning a resolution within the time allotted under subsection (a):
(1) the resolution is deemed to be in compliance with the requirements of sections 2 and 3 of this chapter; and
(2) the county auditor shall comply with subsection (a).
As added by P.L.133-1998, SEC.6.



CHAPTER 24. HOST AGREEMENT IN A COUNTY WITHOUT ZONING

IC 13-20-24-1
County without zoning may enter into host agreement
Sec. 1. With respect to a landfill or landfill expansion located or proposed to be located in the unincorporated area of a county that does not zone under IC 36-7-4, the county and another person may enter into a host agreement under this chapter.
As added by P.L.131-2006, SEC.11.

IC 13-20-24-2
Municipality in county without zoning may enter into host agreement
Sec. 2. With respect to a landfill or landfill expansion located or proposed to be located in a municipality in a county that does not zone under IC 36-7-4, the municipality and another person may enter into a host agreement under this chapter.
As added by P.L.131-2006, SEC.11.

IC 13-20-24-3
Duties under host agreement of person who enters into the agreement with the county or municipality
Sec. 3. A host agreement under this chapter must provide that the person that enters into the host agreement with the county or municipality agrees, in exchange for permission from the county or municipality to construct or operate a landfill in the county or municipality, to do one (1) or more of the following during the term of the host agreement:
(1) Make one (1) or more payments in designated amounts to the county or municipality.
(2) Construct, improve, or maintain infrastructure that supports or is otherwise related to the landfill.
(3) Provide to the county or municipality other consideration that supports or is otherwise related to the landfill.
As added by P.L.131-2006, SEC.11.

IC 13-20-24-4
Use by county or municipality of payments under host agreement
Sec. 4. A county or municipality that receives a payment under section 3(1) of this chapter may use the revenue only for the construction, improvement, or maintenance of infrastructure that supports or is otherwise related to the landfill.
As added by P.L.131-2006, SEC.11.






ARTICLE 21. SOLID WASTE MANAGEMENT DISTRICTS

CHAPTER 1. STATE SOLID WASTE MANAGEMENT PLAN

IC 13-21-1-1
Adoption of plan; rules
Sec. 1. The commissioner shall do the following:
(1) Adopt the state plan in final form.
(2) Adopt rules under IC 4-22-2 to provide for the plan's implementation.
As added by P.L.1-1996, SEC.11.

IC 13-21-1-2
Required provisions, goals, and criteria
Sec. 2. The state plan must provide for solid waste management in Indiana for the twenty (20) years following the adoption of the state plan. The state plan must include the following, in order of priority:
(1) The establishment of voluntary statewide goals for source reduction.
(2) The establishment of criteria for alternatives to final disposal, including the following:
(A) Recycling.
(B) Composting.
(C) The availability of markets.
(3) The establishment of general criteria for the siting, construction, operation, closing, and monitoring of final disposal facilities.
(4) Criteria and other elements to be considered in the adoption of district solid waste management plans.
As added by P.L.1-1996, SEC.11.

IC 13-21-1-3
Revisions
Sec. 3. Revisions of the state plan must be implemented using the procedures set forth in section 1 of this chapter.
As added by P.L.1-1996, SEC.11. Amended by P.L.12-2005, SEC.4.



CHAPTER 2. REPEALED



CHAPTER 3. SOLID WASTE MANAGEMENT DISTRICTS

IC 13-21-3-1
Establishment; approval of agreement; failure of county to comply
Sec. 1. (a) Except as provided in subsection (b), each county shall, by ordinance of the county executive:
(1) join with one (1) or more other counties in establishing a joint solid waste management district that includes the entire area of all the acting counties; or
(2) designate itself as a county solid waste management district.
(b) Notwithstanding subsection (a)(1), if a county withdraws from a joint solid waste management district under IC 13-21-4, the county executive of the county may adopt an ordinance to join another or establish another joint solid waste management district with one (1) or more other counties:
(1) not earlier than fifteen (15) days; or
(2) not later than forty-five (45) days;
after the date the ordinance is introduced.
(c) An ordinance adopted under subsection (a)(1) or (b) must include the approval of an agreement governing the operation of the joint district.
(d) If a county fails to comply with this section, the commissioner shall designate the county as a solid waste management district.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.2.

IC 13-21-3-2
Territory included in designated district
Sec. 2. All of the incorporated and unincorporated territory of a county must be included in the designated county solid waste management district or the joint solid waste management district to which the county belongs.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-3
Copy of agreement to commissioner
Sec. 3. Within thirty (30) days after adopting an ordinance establishing a joint district and approving an agreement governing the operation of the joint district, a county shall provide the commissioner with a copy of the agreement.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-4
Board of directors; appointment
Sec. 4. After a county has been designated as a county district or has joined with at least one (1) other county in a joint district, a board of directors shall be appointed.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-5 Board of directors; membership
Sec. 5. (a) Except as provided in subsections (b) through (e), the board of a county district consists of the following members:
(1) Two (2) members appointed by the county executive from the membership of the county executive.
(2) One (1) member appointed by the county fiscal body from the membership of the fiscal body.
(3) One (1) member:
(A) who is the executive of the municipality having the largest population in the county if that municipality is a city; or
(B) appointed from the membership of the legislative body of a town if the town is the municipality having the largest population in the county.
(4) One (1) member of the legislative body of the municipality with the largest population in the county appointed by the legislative body of that municipality.
(5) One (1) member:
(A) who is the executive of a city in the county that is not the municipality having the largest population in the county; or
(B) who is a member of the legislative body of a town that is not the municipality having the largest population in the county;
and who is appointed by the executive of that county to represent the municipalities in the county other than the municipality having the largest population.
(6) One (1) additional member appointed by the county executive from the membership of the county executive.
(b) If a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) is designated as a county district, the executives of the three (3) cities in the county having the largest populations each serve as a member of the board or may appoint a member of the legislative body of their city to serve as a member of the board. If a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000) is designated as a county district, the executives of the two (2) cities in the county having the largest populations each serve as a member of the board. If a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000) is designated as a county district, the board of that county district must include the following:
(1) One (1) member of the legislative body of the city having the second largest population in the county, appointed by the president of the city legislative body.
(2) One (1) member of the legislative body of a town located in the county, appointed by the judge of the circuit court in the county.
(c) If a county having a consolidated city is designated a county

district, the board of public works established under IC 36-3-5-6 constitutes the board of the county district.
(d) If a county designated as a county district has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the board of the district consists of the following members:
(1) One (1) member appointed by the county executive from the membership of the county executive.
(2) Two (2) members appointed from the county fiscal body appointed from the membership of the county fiscal body.
(3) The executive of each second or third class city or a member of the legislative body of their city appointed by the executive.
(4) One (1) member of the legislative body of each town appointed by the legislative body.
(5) One (1) member of the legislative body of the municipality with the largest population in the county appointed by the legislative body of that municipality.
(6) If a local government unit in the county has an operating final disposal facility located within the unit's jurisdiction, one (1) member of the unit's board of public works appointed by the board of public works.
(e) This subsection applies only to a county that does not contain a city. If the county executive and the county fiscal body of a county designated as a county district agree, the board of the district shall consist of the following nine (9) or ten (10) members:
(1) The three (3) members of the county executive.
(2) Two (2) members of the county fiscal body, chosen by the county fiscal body.
(3) One (1) member of each of the town legislative bodies of the four (4) or five (5) towns in the county having the largest population, chosen by each town legislative body.
As added by P.L.1-1996, SEC.11. Amended by P.L.110-1998, SEC.1; P.L.189-2005, SEC.3.

IC 13-21-3-6
Board of joint district; membership
Sec. 6. (a) Except as provided in subsections (b) through (d), the board of a joint district consists of the following:
(1) One (1) member of the county executive of each participating county.
(2) One (1) member of the county fiscal body of each participating county.
(3) One (1) member:
(A) who is the executive of the municipality having the largest population in the county if that municipality is a city; or
(B) if a town is the municipality having the largest population in the county, who is appointed from the membership of the fiscal body of that town.
(4) One (1) member of the legislative body of the municipality

having the largest population in each participating county, appointed by the legislative body of that municipality.
(5) One (1) or more members who are the executives of cities under subsection (b), if applicable.
(6) Additional members appointed by the executive of each participating county from the membership of the executive, as permitted under subsection (c).
(7) One (1) additional member appointed by the executive of the participating county having the largest population from the membership of the executive if the appointments made under subdivisions (1) through (6) result in an even number of members.
(b) If a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) has joined in a joint district, the executive of the three (3) cities in the county having the largest populations each serve as a member of the board. If a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000) has joined in a joint district, the executive of the two (2) cities in the county having the largest populations each serve as a member of the board.
(c) An agreement between two (2) or more counties establishing a joint district may allow the executive of each county to appoint a certain number of additional members from the membership of the executive based upon the proportion of each county's population to the population of the entire district.
(d) An agreement among three (3) or more counties establishing a joint district may provide that:
(1) the membership; and
(2) the terms of office of members;
of the board will be determined by the terms of an agreement entered into by the executive of each county governing the operation of the district. All members of a board appointed under this subsection must be elected officials of a county or a municipality.
(e) The board of a joint district established under subsection (d) or IC 13-9.5-2-6(d) (before its repeal) after March 1, 1991:
(1) must include representation from the largest municipality in each county included in the joint district as recommended by the executive of the largest municipality and approved by the legislative body of the largest municipality; and
(2) may include representation from other municipalities in each county included in the joint district as recommended by the executive of a municipality and approved by the legislative body of the municipality.
(f) The board of a joint district may allow a member who is appointed from:
(1) the county executive;
(2) a county fiscal body; or
(3) a municipal legislative body;
to have the body on which the member serves designate an alternate

member from that body to participate and exercise the right to vote with the board if the member is unable to attend a meeting.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-7
Joint districts; executive committees; powers
Sec. 7. (a) In:
(1) a joint district; or
(2) a single district having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000);
the board appointed under section 5 of this chapter may elect from the board's membership an executive committee having an odd number of members.
(b) An executive committee elected under subsection (a) for a joint district has only the powers invested in the committee by resolution of the board. An executive committee may exercise any powers of the board under this article that are delegated to the executive committee by resolution of the board.
(c) The board of the joint district may appoint one (1) or more alternates from among the membership of the board to:
(1) participate; and
(2) exercise the power to vote;
with the executive committee if a member of the executive committee is absent.
(d) A meeting of an executive committee may serve as the regularly scheduled monthly meeting of a board as required under IC 13-21-5-2.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-8
Board of directors of district; term
Sec. 8. (a) This section does not apply to the members of a board of public works that constitutes the board of a county district under section 5(c) of this chapter.
(b) The term of office of a member of the board of a district who is appointed from the membership of an executive, legislative, or fiscal body under this chapter is coextensive with the member's term of office on that body. The term of office of other appointed members of the board is two (2) years.
(c) All members of the board serve at the pleasure of the appointing authority.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-9
Officers
Sec. 9. (a) This section does not apply to a board of public works that constitutes the board of a county district under section 5(c) of this chapter.
(b) The board shall select the following:         (1) A chairperson and vice chairperson from the board's membership.
(2) A controller who is not a member of the board.
(c) If a controller selected by a board under this section is the fiscal officer of a county or municipality, the duties of the controller under a statute or an ordinance are in addition to the duties the controller has while serving as the fiscal officer of the county or municipality.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-10
Controllers; powers and duties
Sec. 10. (a) A controller selected under section 9 of this chapter shall do the following:
(1) Be the official custodian of all district money and, subject to the terms of any resolution or trust indenture under which bonds are issued under this article, deposit and invest all district money in the same manner as other county money is deposited and invested under IC 5-13.
(2) Be responsible to the board for the fiscal management of the district.
(3) Be responsible for the proper safeguarding and accounting of the district's money.
(4) Subject to subsection (c), issue warrants approved by the board after a properly itemized and verified claim has been presented to the board on a claim docket.
(5) Make financial reports of district money and present the reports to the board for the board's approval.
(6) Prepare the district's annual budget.
(7) Perform any other duties:
(A) prescribed by the board; and
(B) consistent with this chapter.
(b) A controller selected under section 9 of this chapter:
(1) does not exercise any sovereign authority of the state; and
(2) does not hold a lucrative office for purposes of Article 2, Section 9 of the Constitution of the State of Indiana.
(c) The board may, by resolution, authorize the controller to make claim payments for:
(1) payroll;
(2) the state solid waste management fee imposed by IC 13-20-22-1; and
(3) certain specific vendors identified in the resolution;
without the claims being first approved by the board if before payment the claims are approved in writing by the chairperson of the board or in the absence of the chairperson another member of the board designated by the chairperson. The claims shall be reviewed and allowed by the board at the board's next regular or special meeting.
As added by P.L.1-1996, SEC.11. Amended by P.L.214-2005, SEC.58.
IC 13-21-3-11
Citizen solid waste management advisory committee; membership; functions
Sec. 11. (a) The board of each district shall appoint and convene a solid waste management advisory committee of citizens not later than thirty (30) days after the board has been established. The committee must include the following:
(1) Representatives of the solid waste management industry operating in the district.
(2) Representatives of the environmental community and other citizens who are:
(A) knowledgeable about and interested in environmental issues; and
(B) not employed directly or indirectly by the solid waste management industry.
(b) At least fifty percent (50%) of the members of an advisory committee must be made up of the representatives of the environmental community and other citizens. All members of the committee must be residents of the district.
(c) In the resolution establishing an advisory committee, the board shall specify the terms of the members and the purposes of the committee. Each advisory committee shall do the following:
(1) Study the subjects and problems specified by the board and recommend to the board additional problems in need of study and discussion.
(2) If invited by the board to do so, participate, without the right to vote, in the deliberations of the board.
(d) An advisory committee shall report only to the board. Reports of the committee must:
(1) accompany a final district plan when the plan is submitted to the commissioner under IC 13-21-5; and
(2) be made available to members of the public.
(e) An advisory committee may choose to study and report on matters that are not specified by the board if the committee determines a study is warranted.
(f) An advisory committee and board shall conduct at least two (2) joint meetings each year to discuss current and future issues. The advisory committee shall submit into the record at the next meeting of the board advice on the topics discussed at the joint meeting.
(g) An advisory committee shall do the following:
(1) Meet after the first publication of the district's proposed annual budget.
(2) Submit written comments concerning the proposed budget at a public hearing that is held to review the proposed budget.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-12
Powers of district
Sec. 12. Except as provided in section 14.5 of this chapter, the powers of a district include the following:         (1) The power to develop and implement a district solid waste management plan under IC 13-21-5.
(2) The power to impose district fees on the final disposal of solid waste within the district under IC 13-21-13.
(3) The power to receive and disburse money, if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(4) The power to sue and be sued.
(5) The power to plan, design, construct, finance, manage, own, lease, operate, and maintain facilities for solid waste management.
(6) The power to enter with any person into a contract or an agreement that is necessary or incidental to the management of solid waste. Contracts or agreements that may be entered into under this subdivision include those for the following:
(A) The design, construction, operation, financing, ownership, or maintenance of facilities by the district or any other person.
(B) The managing or disposal of solid waste.
(C) The sale or other disposition of materials or products generated by a facility.
Notwithstanding any other statute, the maximum term of a contract or an agreement described in this subdivision may not exceed forty (40) years.
(7) The power to enter into agreements for the leasing of facilities in accordance with IC 36-1-10 or IC 36-9-30.
(8) The power to purchase, lease, or otherwise acquire real or personal property for the management or disposal of solid waste.
(9) The power to sell or lease any facility or part of a facility to any person.
(10) The power to make and contract for plans, surveys, studies, and investigations necessary for the management or disposal of solid waste.
(11) The power to enter upon property to make surveys, soundings, borings, and examinations.
(12) The power to:
(A) accept gifts, grants, loans of money, other property, or services from any source, public or private; and
(B) comply with the terms of the gift, grant, or loan.
(13) The power to levy a tax within the district to pay costs of operation in connection with solid waste management, subject to the following:
(A) Regular budget and tax levy procedures.
(B) Section 16 of this chapter.
However, except as provided in sections 15 and 15.5 of this chapter, a property tax rate imposed under this article may not exceed eight and thirty-three hundredths cents ($0.0833) on each one hundred dollars ($100) of assessed valuation of property in the district.         (14) The power to borrow in anticipation of taxes.
(15) The power to hire the personnel necessary for the management or disposal of solid waste in accordance with an approved budget and to contract for professional services.
(16) The power to otherwise do all things necessary for the:
(A) reduction, management, and disposal of solid waste; and
(B) recovery of waste products from the solid waste stream;
if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(17) The power to adopt resolutions that have the force of law. However, a resolution is not effective in a municipality unless the municipality adopts the language of the resolution by ordinance or resolution.
(18) The power to do the following:
(A) Implement a household hazardous waste and conditionally exempt small quantity generator (as described in 40 CFR 261.5(a)) collection and disposal project.
(B) Apply for a household hazardous waste collection and disposal project grant under IC 13-20-20 and carry out all commitments contained in a grant application.
(C) Establish and maintain a program of self-insurance for a household hazardous waste and conditionally exempt small quantity generator (as described in 40 CFR 261.5(a)) collection and disposal project, so that at the end of the district's fiscal year the unused and unencumbered balance of appropriated money reverts to the district's general fund only if the district's board specifically provides by resolution to discontinue the self-insurance fund.
(D) Apply for a household hazardous waste project grant as described in IC 13-20-22-2 and carry out all commitments contained in a grant application.
(19) The power to enter into an interlocal cooperation agreement under IC 36-1-7 to obtain:
(A) fiscal;
(B) administrative;
(C) managerial; or
(D) operational;
services from a county or municipality.
(20) The power to compensate advisory committee members for attending meetings at a rate determined by the board.
(21) The power to reimburse board and advisory committee members for travel and related expenses at a rate determined by the board.
(22) In a joint district, the power to pay a fee from district money to the counties in the district in which a final disposal facility is located.
(23) The power to make grants or loans of:
(A) money;
(B) property; or
(C) services;         to public or private recycling programs, composting programs, or any other programs that reuse any component of the waste stream as a material component of another product, if the primary purpose of activities undertaken under this subdivision is to carry out the provisions of this article.
(24) The power to establish by resolution a nonreverting capital fund. A district's board may appropriate money in the fund for:
(A) equipping;
(B) expanding;
(C) modifying; or
(D) remodeling;
an existing facility. Expenditures from a capital fund established under this subdivision must further the goals and objectives contained in a district's solid waste management plan. Not more than five percent (5%) of the district's total annual budget for the year may be transferred to the capital fund that year. The balance in the capital fund may not exceed twenty-five percent (25%) of the district's total annual budget. If a district's board determines by resolution that a part of a capital fund will not be needed to further the goals and objectives contained in the district's solid waste management plan, that part of the capital fund may be transferred to the district's general fund, to be used to offset tipping fees, property tax revenues, or both tipping fees and property tax revenues.
(25) The power to conduct promotional or educational programs that include giving awards and incentives that further the district's solid waste management plan.
(26) The power to conduct educational programs under IC 13-20-17.5 to provide information to the public concerning:
(A) the reuse and recycling of mercury in:
(i) mercury commodities; and
(ii) mercury-added products; and
(B) collection programs available to the public for:
(i) mercury commodities; and
(ii) mercury-added products.
(27) The power to implement mercury collection programs under IC 13-20-17.5 for the public and small businesses.
As added by P.L.1-1996, SEC.11. Amended by P.L.125-1996, SEC.5; P.L.45-1997, SEC.13; P.L.6-1997, SEC.155; P.L.2-1998, SEC.52; P.L.225-2001, SEC.16; P.L.178-2002, SEC.87.

IC 13-21-3-12.2
Additional powers of certain counties
Sec. 12.2. (a) This section applies to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(b) In addition to the powers granted to a district under section 12 of this chapter, a district may make grants or loans of money, property, or services to a public or private program to plant or maintain trees in an area of the district that is a right-of-way, public

property, or vacant property.
As added by P.L.98-2000, SEC.6. Amended by P.L.170-2002, SEC.89.

IC 13-21-3-13
Powers of board
Sec. 13. (a) A board may do the following:
(1) Enter into agreements concerning and acquire by any lawful means real property or interests in real and personal property needed for the purposes of this section or IC 13-21-9.
(2) Enter into financing agreements to purchase, lease as lessee, construct, remodel, rebuild, enlarge, or substantially improve facilities.
(3) Lease facilities to users or developers with or without an option to purchase.
(4) Sell facilities to users or developers for consideration, which may be paid in installments or otherwise.
(5) Make direct loans to users or developers for the cost of acquisition, construction, or installation of facilities, including real property, machinery, or equipment. If loans are made, the development bonds must be secured by the pledge of one (1) or more bonds or other secured or unsecured debt obligations of the users or developers.
(6) Enter into agreements with users or developers to allow the users or developers to wholly or partially acquire, construct, or modify facilities to be acquired by the district.
(7) Issue waste management development bonds under IC 13-21-9 to do the following:
(A) Accomplish the purposes of this section and IC 13-21-9.
(B) Secure payment of the development bonds as provided in IC 13-21-9.
(b) This section or IC 13-21-9 does not authorize the district's financing of facilities for a developer unless any agreement that exists between a developer and a user is fully disclosed to and approved by the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-13.5
Reports on funds
Sec. 13.5. (a) This section does not apply to the following:
(1) A nonreverting capital fund established under section 12(24) of this chapter.
(2) A fund established under IC 13-21-7-8.
(3) The waste management district bond fund established under IC 13-21-7-10.
(4) A fund established to secure the payment of principal and interest under IC 13-21-12-1(12).
(b) At the end of each year the district shall prepare a report that provides the following information:
(1) For each fund that contains district money:             (A) the cash balance at the end of the year;
(B) a list of all encumbrances on the fund that the district is legally obligated to pay;
(C) a copy of documentation that supports each encumbrance listed in clause (B);
(D) the fund balance obtained by subtracting the amount under clause (B) from the amount under clause (A); and
(E) the total expenditures from the fund for the year.
(2) The total of all fund balances calculated under subdivision (1)(D).
(3) The total of all fund expenditures reported under subdivision (1)(E).
(c) The district shall provide the report developed under subsection (b) to the department, the department of local government finance, and the environmental quality service council by February 1 of the year following the year for which the report is made.
As added by P.L.45-1997, SEC.14. Amended by P.L.90-2002, SEC.368.

IC 13-21-3-14
Powers of district; exclusions
Sec. 14. (a) Except as provided in subsection (c) and section 14.5 of this chapter, the powers of a district do not include the following:
(1) The power of eminent domain.
(2) Except as provided in subsection (b), the power to exclusively control the collection or disposal of any solid waste or recyclables within the district by means that include the following:
(A) Franchising.
(B) Establishing a territory or territories within the district in which a person may provide service.
(3) The power to establish the type of service that a person must provide for the collection or disposal of solid waste or recyclables within the district.
(4) The power to establish fees that a person must charge for the collection or disposal of solid waste or recyclables within the district.
(5) The power to issue permits for an activity that is already permitted by a state agency, except as expressly granted by statute.
(b) If one (1) or more of the governmental entities in a district, at the time of the formation of the district, is a party to a contract providing that the persons contracted with have the exclusive right to collect or dispose of solid waste within the jurisdiction of the governmental entity, the district may enter into an extension of that contract.
(c) Subsection (a) does not apply to activities conducted as part of a household hazardous waste collection and disposal project.
As added by P.L.1-1996, SEC.11. Amended by P.L.125-1996, SEC.6; P.L.110-1998, SEC.2; P.L.231-2003, SEC.3.
IC 13-21-3-14.5
Conditions for provision of waste management services by district; evaluation of cost
Sec. 14.5. (a) This section does not apply to the following:
(1) The continuation of waste management services that a solid waste district provides with its facilities or work force before March 15, 1996.
(2) Waste management services provided to the district under an agreement entered into by the district before March 15, 1996, with another person until the agreement terminates by its terms or is terminated for cause.
(3) The development, operation, and contracting for the development or operation of a publicly owned solid waste landfill in a county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000). The operation of the landfill must have begun before July 1, 2001.
(4) A contract entered into between the board and a third party before May 1, 1997, for the development or operation of a solid waste landfill in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The third party is limited to those parties that submitted proposals to the board under a formal request for proposals that were selected by the board, before December 1, 1995, as finalists in the contract negotiations.
(5) A contract between a board and a third party to operate a facility that is owned by the district and for which construction was substantially complete before March 1, 1996.
(6) Activities conducted as part of household hazardous waste (as defined in IC 13-11-2-104) collection and disposal projects.
(b) Except as provided in subsection (c), a district may not:
(1) undertake to provide waste management services by means of its own work force; or
(2) contract with any person to provide waste management services.
(c) A district may perform the activities described in subsection (b):
(1) if:
(A) the board is able to adopt a resolution under subsection (d); and
(B) a private sector entity is not willing or able to provide waste management services at a reasonable cost to the district; or
(2) if the district is requested to do so by a unit of government that performs the activities with the unit's work force.
(d) The board may adopt a resolution determining that the district must either provide waste management services by means of its own work force or contract with a person to provide waste management services, only if the board finds that:
(1) the waste management service is not currently available in

the district at a reasonable cost; and
(2) providing the waste management service by means of its own work force or by contract will benefit the public health, welfare, and safety of residents of the district.
The board's determination must be supported with findings of fact.
(e) A district shall provide notice by publication under IC 5-3-1 and at the time of publication serve by first class mail to any person that delivers to the district an annual written request for notices before January 1 of any meeting to consider adoption of a resolution making a preliminary determination that it is necessary for the district to undertake to provide waste management services by means of its own work force or contract with any person to provide waste management services.
(f) Whenever a district evaluates the reasonableness of cost under this section, it shall:
(1) compare the cost of the same level of service provided in the district or in similar demographic areas within Indiana; and
(2) if the district wishes to provide waste management services with its own facilities or work force, the district must disclose the entire cost of providing the service by the district, including the following:
(A) subsidies arising from taxes, fees, grants, or intergovernmental transfers;
(B) in-kind contributions of real estate, interests in real estate, equipment, personnel, or other assets;
(C) discounts; and
(D) tax exemptions.
(g) A resolution adopted under subsection (d) may authorize a district to perform more than one (1) solid waste recycling, collection, or disposal event in the manner described in subsection (b) if:
(1) the duration of each event authorized by the resolution is not more than one (1) day; and
(2) all events authorized by the resolution will take place in one (1) calendar year.
As added by P.L.125-1996, SEC.7. Amended by P.L.110-1998, SEC.3; P.L.70-2001, SEC.3; P.L.170-2002, SEC.90.

IC 13-21-3-15
Appeals
Sec. 15. (a) A district located in a county having a population of more than thirty-two thousand (32,000) but less than thirty-three thousand (33,000) may appeal to the department of local government finance to have a property tax rate in excess of the rate permitted by section 12 of this chapter. The appeal may be granted if the district establishes that all of the following conditions exist:
(1) The district is in the process of constructing a landfill.
(2) A higher property tax rate is necessary to pay the fees charged by out of county landfills to dispose of solid waste generated in the district during the design and construction

phases of the landfill being established by the district.
(b) The procedure applicable to maximum levy appeals under IC 6-1.1-18.5 applies to an appeal under this section. Any additional levy granted under this section:
(1) is not part of the total county tax levy (as defined in IC 6-1.1-21-2); and
(2) may not exceed seven and thirty-three hundredths cents ($0.0733) on each one hundred dollars ($100) of assessed valuation of property in the district.
(c) The department of local government finance shall establish the tax rate if a higher tax rate is permitted.
(d) A property tax rate imposed under this section expires not later than December 31, 1997.
As added by P.L.1-1996, SEC.11. Amended by P.L.6-1997, SEC.156; P.L.90-2002, SEC.369.

IC 13-21-3-15.5
Transfer from debt service fund to general fund
Sec. 15.5. (a) A district may appeal to the department of local government finance to have a property tax rate in excess of the rate permitted by section 12 of this chapter. The appeal may be granted if the district with respect to 2001 property taxes payable in 2002:
(1) imposed the maximum property tax rate established under section 12 of this chapter; and
(2) collected property tax revenue in an amount less than the maximum permissible ad valorem property tax levy determined for the district under IC 6-1.1-18.5.
(b) The procedure applicable to maximum levy appeals under IC 6-1.1-18.5 applies to an appeal under this section.
(c) An additional levy granted under this section:
(1) is not part of the total county tax levy (as defined in IC 6-1.1-21-2); and
(2) may not exceed the rate calculated to result in a property tax levy equal to the maximum permissible ad valorem property tax levy determined for the district under IC 6-1.1-18.5.
(d) The department of local government finance shall establish the tax rate if a higher tax rate is permitted.
As added by P.L.178-2002, SEC.88.

IC 13-21-3-16
Eligibility to include in budget revenue from imposed property tax
Sec. 16. (a) The requirements of this section:
(1) are in addition to the requirements set forth in IC 6-1.1-18.5-7(b); and
(2) do not apply to a district that:
(A) owns a landfill;
(B) will use property tax revenue to:
(i) construct a new landfill cell; or
(ii) close a landfill cell;
at the landfill; and             (C) has received approval from the county fiscal body of the county in which the landfill is located to construct or close the landfill cell.
(b) To be eligible to include within the district's budget for the following year tax revenue derived from the imposition of a property tax, the first year that a property tax will be imposed and any subsequent year in which the proposed tax levy will increase by five percent (5%) or more, a board must present identical resolutions to each of the county fiscal bodies within the district seeking approval for the use of property tax revenue within the district. The resolution must state the proposed property tax levy and the proposed use of the revenue. The resolution must be stated so that:
(1) a "yes" vote indicates approval of the levy and the proposed use of property tax revenue within the district; and
(2) a "no" vote indicates disapproval of the levy and the proposed use of property tax revenue within the district.
(c) For a resolution described in subsection (b) to be approved by the county fiscal body:
(1) the county fiscal body must record the vote taken on the resolution under subsection (b) before May 1 of the year in which the vote was taken; and
(2) the recorded vote must indicate approval of the use of property tax revenue within the district.
(d) If all of the county fiscal bodies within a district do not record the approval described in subsection (c) before May 1 of the year in which the vote under subsection (b) was taken, the board may not:
(1) impose; or
(2) include within the budget of the board;
a property tax for the year following the year in which the vote was taken.
(e) Notwithstanding subsection (d), after the first year a tax is imposed under this section, the resolution required by subsection (b) for a district that is located in more than two (2) counties need only be approved by a majority of the county fiscal bodies for the counties in which the district is located.
(f) A district may not issue bonds to be repaid, directly or indirectly, with money or property tax revenue of the district until a majority of the members of each of the county fiscal bodies within a district passes a resolution approving the bond issue.
As added by P.L.1-1996, SEC.11. Amended by P.L.129-1996, SEC.1; P.L.189-2005, SEC.4.

IC 13-21-3-17
Conferences, seminars, and training sessions; membership in planning and practice improvement organizations
Sec. 17. (a) If a board determines that it is desirable or necessary for employees or members of the board or advisory committee to attend a conference, seminar, or training session that concerns solid waste management or related issues, the board may pay:
(1) applicable registration fees; and         (2) all actual expenses;
of the employees or members who attend the conference, seminar, or training session.
(b) A board may appropriate money necessary to provide membership for the district in state and national:
(1) civic;
(2) educational;
(3) professional; or
(4) governmental;
organizations that are concerned with the betterment and improvement of solid waste management planning and practices.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-18
Grants and loans from counties and municipalities
Sec. 18. The executive of a county or municipality located in a district may, with the approval of the fiscal body of the county or municipality:
(1) grant or loan public money to the district; and
(2) establish procedures:
(A) for awarding grants; and
(B) for the repayment of loans.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-19
Delegation of board's authority; limitations
Sec. 19. (a) The board of a district may delegate any of the board's authority to any board or legislative body of a municipality by resolution. However:
(1) an exercise by a municipality of the taxing power of the district must be ratified by the board of the district; and
(2) if the board of a municipality has been delegated authority under this subsection, the legislative body of the municipality must approve an action of the board of the municipality that involves:
(A) an exercise of the taxing power of the district;
(B) the issuance of bonds under this article or IC 13-9.5 (before its repeal); or
(C) the setting of fees, rates, and charges under this article or IC 13-9.5 (before its repeal).
(b) The board may delegate authority to the board's officers to carry out the directions of the board.
(c) A resolution delegating powers of the board under this section must contain reasonable standards and parameters within which the delegated powers may be exercised.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-20
Failure of county to elect to participate; temporary exemption from regulation and control of article      Sec. 20. Notwithstanding this chapter, IC 13-21-5, and IC 13-21-13, unless the legislative body of a county having a consolidated city elects by ordinance to participate in the rules, ordinances, and governmental structures enacted or created under this article, the management of solid waste activities and the collection of fees on the disposal of solid waste in a final disposal facility located in that county are exempt until December 2, 2008, from regulation or control under this article.
As added by P.L.1-1996, SEC.11.

IC 13-21-3-21
Approval and delivery of budget
Sec. 21. Before the board of a district may adopt an annual budget, the budget must be:
(1) approved by the department of local government finance; and
(2) sent to:
(A) the executive; and
(B) the fiscal body;
of each county and municipality located within the district as a matter of record.
As added by P.L.1-1996, SEC.11. Amended by P.L.90-2002, SEC.370.

IC 13-21-3-22
Contract with county to collect fees and revenue; delinquent payments
Sec. 22. (a) This subsection does not apply to the collection of property taxes. The board of a district may contract with a county to collect fees and revenue for a board.
(b) A contract under this section must do all of the following:
(1) Describe the fees and revenue that will be collected.
(2) Describe the responsibilities of the district and the county.
(3) Describe any collection charges that a county will impose to reimburse the county for the administrative expenses of collecting fees and revenue.
(4) Establish the date or conditions under which the agreement expires.
(5) Be in writing.
A contract may include other necessary or appropriate terms.
(c) Before a contract under this section becomes effective:
(1) the county auditor and the county treasurer must consent to the terms of the contract; and
(2) the board of the district and the executive body for the county must approve the contract by resolution in a public meeting.
The written consent of the county auditor and county treasurer must be incorporated by reference into the resolution adopted by the county executive body.
(d) To carry out a contract under this section, a county executive

body may establish a collection charge. The charge may not exceed the direct costs of collecting fees and revenue, including an allowance for computer reprogramming and other costs incurred to establish and maintain the collection program. Collection charges received by a county shall be deposited in the county general fund.
(e) Revenue and fees collected by a county shall be deposited in a separate fund and distributed to the district, without an appropriation or a claim, under the terms of the contract.
(f) A county may include a notice of the amount of fees, charges, or other revenue subject to this section in a property tax notice sent to a taxpayer.
(g) A county or the district may collect a delinquent payment subject to this section in the same manner as any general debt may be collected.
As added by P.L.1-1996, SEC.11.



CHAPTER 4. WITHDRAWAL OR REMOVAL OF COUNTIES FROM SOLID WASTE MANAGEMENT DISTRICTS

IC 13-21-4-1
Compliance with procedures
Sec. 1. If:
(1) a county seeks to withdraw from a joint district; or
(2) a joint district seeks to remove a county from the joint district;
the county or the joint district must follow the procedures set forth in this chapter.
As added by P.L.1-1996, SEC.11.



CHAPTER 5. DISTRICT SOLID WASTE MANAGEMENT PLAN

IC 13-21-5-1
Adoption of plan; submission to commissioner; requirements and criteria
Sec. 1. Each district shall adopt and submit to the commissioner for approval a district solid waste management plan that meets:
(1) the requirements of this chapter; and
(2) the criteria and other elements set forth in the state plan.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-2
Public meetings; notice
Sec. 2. (a) A district must conduct at least one (1) regularly scheduled public meeting each month before the creation, amendment, or alteration of the district solid waste management plan. The board shall give notice of each public meeting in accordance with IC 5-14-1.5. In addition, a copy of the schedule of regularly scheduled monthly meetings shall annually be submitted for publication to a newspaper of general circulation in each county of the district. The notice:
(1) must be at least two (2) columns wide by five (5) inches long; and
(2) may not be placed in the part of the newspaper where legal notices and classified advertisements appear.
(b) Public comments shall be taken at each board meeting.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-3
Public meetings; hearing; notice
Sec. 3. (a) After considering public comment received during all public meetings held under section 2 of this chapter, the board shall hold a public hearing on the proposed plan before adopting a district plan in final form.
(b) The board shall make the proposed plan available to the public at least thirty (30) days before the date the public hearing is held.
(c) The board shall give public notice of the hearing held under this section.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-4
Public meetings; format of plan
Sec. 4. (a) The department shall furnish a model format to be used in the preparation of district plans under this chapter.
(b) A district plan adopted before January 1, 1991, may use a format different from the format furnished under subsection (a), but the commissioner may request that such a plan be revised to conform to the model format furnished under subsection (a).
As added by P.L.1-1996, SEC.11.
IC 13-21-5-5
Public meetings; advisory committee
Sec. 5. (a) An advisory committee established under IC 13-21-3-11 must conduct at least one (1) regularly scheduled public meeting each month before reporting to the board on any matter.
(b) After a board adopts a district plan, the advisory committee appointed by the board shall meet as follows:
(1) At least four (4) times each year.
(2) At the request of the board.
(c) Public comments shall be taken at each advisory committee meeting.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-6
Review of working documents
Sec. 6. A board:
(1) must make all working documents available for review by the public for a period of time that allows sufficient time for adequate review before a public meeting of the board; and
(2) shall make updated copies of working documents available to the public on a regular basis.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-7
Special meetings; notice
Sec. 7. (a) If the board conducts a meeting other than a regularly scheduled public meeting conducted under section 2 of this chapter:
(1) notice of the meeting must be given in accordance with IC 5-14-1.5-5;
(2) an agenda of the meeting must be posted at least forty-eight (48) hours in advance under IC 5-14-1.5-4; and
(3) the board shall notify a general circulation newspaper in each county that makes up the district of the meeting and the agenda to be discussed.
(b) The notice to the newspaper under this section shall be given by:
(1) first class mail if notice can reasonably be expected to reach the newspaper at least forty-eight (48) hours before the meeting; and
(2) telephone if notice cannot reasonably be expected to reach the newspaper under subdivision (1).
(c) At the meeting, the board may discuss only those matters that were indicated on the meeting agenda prepared under this section.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-8
Approval or disapproval of plan
Sec. 8. (a) Based upon the contents of the state plan and on rules adopted by the board, the commissioner shall approve or disapprove

each district plan submitted for review under this chapter within one hundred twenty (120) days after the plan is submitted to the commissioner.
(b) If the commissioner fails to act within one hundred twenty (120) days after a district plan is submitted, the district plan is considered approved.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-9
Notification of disapproval; revision; hearing; time limitations
Sec. 9. (a) If the commissioner disapproves a district plan submitted by a board, the commissioner shall promptly:
(1) notify the board of the disapproval of the district plan; and
(2) provide written comments on changes that would make the district plan acceptable.
(b) The district shall do the following:
(1) Revise the district plan.
(2) Resubmit the plan to the commissioner within ninety (90) days after the disapproval of the original district plan.
(c) Before adoption of the revised district plan, the board shall hold a public hearing using the procedures in section 3 of this chapter.
(d) The commissioner shall approve or disapprove a revised district plan within one hundred twenty (120) days after the revised plan is submitted to the commissioner. If the commissioner fails to act within one hundred twenty (120) days after a revised plan is submitted, the revised plan is considered approved.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-10
Information provided by department to assist counties
Sec. 10. The department shall provide information to assist counties to do the following:
(1) Establish districts.
(2) Develop district plans under this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-11
Requirements of plan
Sec. 11. A district plan must include the following:
(1) The results of a demographic study of the district predicting the population of the district:
(A) five (5) years;
(B) ten (10) years; and
(C) twenty (20) years;
after the year the district plan is adopted.
(2) A:
(A) description of the origin, content, and weight or volume of the solid waste to be generated in the district at the time of the development of the district plan; and             (B) projection of the origin, content, and weight or volume of the solid waste to be generated in the district:
(i) five (5) years;
(ii) ten (10) years; and
(iii) twenty (20) years;
after the year the district plan is adopted.
(3) An inventory and description of the following:
(A) The facilities located within the district.
(B) The solid waste management activities taking place within the district.
(4) A statement identifying and assessing solid waste problems that:
(A) exist in the district at the time of the development of the district plan; and
(B) may exist in the district in the future.
(5) A:
(A) projection of the need for; and
(B) description of;
facilities in the district five (5) years, ten (10) years, and twenty (20) years after the year the district plan is adopted.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-12
Solid waste management policy required
Sec. 12. (a) A district plan must establish a solid waste management policy for the district that reflects the needs of the district and provides an integrated approach to solid waste management that includes the following:
(1) Source reduction.
(2) Alternatives to complete or partial dependence on final disposal facilities, including recycling and composting.
(3) Final disposal facilities.
(b) A district plan must contain a strategy to promote and educate the public regarding the benefits of managing vegetative matter by:
(1) composting;
(2) mulching; and
(3) any other environmentally appropriate manner the board may determine, other than the disposing of vegetative matter in a landfill.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-13
Required contents of plan
Sec. 13. A district plan must do the following:
(1) Set forth goals and objectives for the district.
(2) Identify alternative means of achieving these goals and objectives based upon the problems and needs of the district.
(3) Set forth a description of the following:
(A) The operational costs and capital costs of implementing the district plan.             (B) The proposed means of financing the implementation of the district plan.
(4) Set forth the basis for setting fees, rates, and charges for use of any facility.
(5) Designate a person to supervise the implementation of the district plan and describe the responsibilities and authority of that person.
(6) Describe the surveillance and enforcement procedures to be implemented to ensure compliance with the district plan.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-14
Disposal of certain waste materials required by plan
Sec. 14. (a) A district plan must also include provisions for the management and disposal of the following materials for the term of the plan:
(1) Waste tires.
(2) Household hazardous waste.
(3) Used oil.
(4) White goods.
(5) Other classifications of waste provided for in the state plan.
(b) A district plan that sets forth provisions for the management and disposal of materials identified in subsection (a) must comply with all laws and rules governing the management and disposal of those materials.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-15
Optional provisions to restrict disposal of solid waste from another state
Sec. 15. A district plan may, to the extent the provisions are constitutionally permissible, include provisions to restrict or prohibit the disposal within the district of solid waste originating from another state if the district reasonably considers the provisions necessary to accomplish the long range planning goals of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-16
Considerations and limitations of plan
Sec. 16. (a) A district plan must consider, in all circumstances, contracts with private persons.
(b) A district plan or amended plan must, where reasonably necessary to effectuate the efficient use of existing permitted final disposal facilities, take account of permitted final disposal facilities in the district that are in operation at the time the district plan is adopted. A district plan or amended plan must incorporate all recycling activities in progress in the district at the time the district plan is adopted or amended.
(c) A district plan may not impose operational requirements on a privately owned or operated facility that differ from operational

requirements imposed on a public facility solely because the facility is privately owned or operated.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-17
Failure to submit plan; disapproval of revision; adoption of plan by commissioner
Sec. 17. If:
(1) a district fails to submit a district plan to the commissioner under section 1 of this chapter; or
(2) the commissioner disapproves a revised district plan submitted by the district under section 9 of this chapter;
the commissioner may adopt a solid waste management plan for the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-18
Amendment of plan; procedures; filing and implementation
Sec. 18. (a) A district may amend the district's solid waste management plan at any time using the procedures set forth in sections 1 through 7 of this chapter.
(b) A district shall amend its district plan using the procedures set forth in sections 1 through 7 of this chapter if the district decides to implement one (1) of the following programs and the program is not addressed in the district's district plan or the district decides to not implement one (1) of the following programs and the program is addressed in the district's district plan:
(1) A program involving a facility that requires a permit from or registration with the department.
(2) A program involving a facility for processing recyclable materials.
(3) A program for collecting recyclables.
(4) A major education program.
(c) An amended plan prepared under this section:
(1) shall be immediately filed with the commissioner; and
(2) may be implemented after filing unless the commissioner notifies the district in writing within thirty (30) days after the filing that the amended plan fails to comply with the state plan. The written notice of the commissioner must also provide written comments on changes that would make the amended plan acceptable.
(d) An amended district plan prepared under this section shall be filed:
(1) on a form; or
(2) in a format;
provided by the department.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-19
Merged districts; adoption of plan      Sec. 19. (a) Before a district submits a district plan to the department under this chapter, a district may merge with one (1) or more other districts after the adoption of identical resolutions by the board of each district to be merged.
(b) Upon adoption of identical resolutions under subsection (a), a board for the resulting merged district shall be established using the procedures set forth in IC 13-21-3.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-20
Merger of districts; adoption of identical resolutions; time limitations; notice of noncompliance
Sec. 20. (a) After a district submits a district plan to the department under this chapter, a district may merge with one (1) or more other districts after the adoption of identical resolutions by the board of each district to be merged.
(b) Upon adoption of identical resolutions under subsection (a), a board for the resulting merged district shall be established using the procedures set forth in IC 13-21-3.
(c) A merged district shall:
(1) adopt a district plan under sections 1 through 7 of this chapter not later than sixty (60) days after the merger is completed; and
(2) file the district plan with the commissioner.
The new district plan may be an amended version of the previous approved plans submitted under the new district name. A merger under subsection (a) does not take effect until the district plan is filed with the commissioner.
(d) A district plan adopted under this section is considered approved unless the commissioner notifies the district in writing not later than thirty (30) days after the district plan is filed with the commissioner that the district plan fails to comply with the state plan. The notice provided by the commissioner must include comments concerning changes to the district plan that would make the district plan acceptable.
As added by P.L.1-1996, SEC.11.

IC 13-21-5-21
Withdrawal or removal of counties from joint districts; plan requirements; notice of noncompliance
Sec. 21. (a) If a county seeks to withdraw from a joint district or a joint district seeks to remove a county from the joint district under IC 13-21-4 and the county:
(1) designates itself as a county district;
(2) joins into an existing joint district; or
(3) joins with one (1) or more other counties in establishing a new joint district;
the county district or the joint district shall comply with this section.
(b) If a county that withdraws from a joint district designates itself as a county district, the board appointed for the new county district

under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the county's withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
(c) If a county that is removed by a joint district designates itself as a county district, the board appointed for the new county district under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the county's removal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
(d) If a county joins into an existing joint district, the board of the joint district:
(1) must approve the addition of the county to the district;
(2) shall amend the district plan to include the additional county; and
(3) shall file the amended district plan with the commissioner not later than one (1) year after the addition of the county to the district.
The district plan of the joint district continues to serve as the plan for the new joint district until the date the amended district plan is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the addition of the county to the district, the commissioner may adopt a district plan for the new joint district.
(e) If a county joins in establishing a new joint district, the board of the new joint district shall, not later than one (1) year after:
(1) the adoption of an ordinance establishing the joint district; and
(2) approving an agreement governing the operation of the joint district;
file a new district plan with the commissioner. If the board fails to file the new district plan with the commissioner not later than one (1) year after the adoption and approval under subdivisions (1) and (2), the commissioner may adopt a district plan for the new joint district.
(f) If a county withdraws from a joint district that consists of more than two (2) counties, the board of the joint district shall:
(1) restructure the joint district's board under IC 13-21-3 not later than forty-five (45) days; and         (2) amend the district plan under sections 1 through 7 of this chapter and file the amended district plan with the commissioner not later than one (1) year;
after the date the identical resolutions adopted under IC 13-21-4-2 for the county's withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new joint district to the extent the terms of the plan apply to the new joint district until the amended plan of the new joint district is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new joint district.
(g) If a county is removed from a joint district that consists of more than two (2) counties, the board of the joint district shall:
(1) restructure the joint district's board under IC 13-21-3 not later than forty-five (45) days; and
(2) amend the district plan under sections 1 through 7 of this chapter and file the amended district plan with the commissioner not later than one (1) year;
after the date the identical resolutions adopted under IC 13-21-4-2 for the county's removal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new joint district to the extent the terms of the plan apply to the new joint district until the amended plan of the new joint district is approved under this chapter. If the board fails to file the amended district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new joint district.
(h) A district plan adopted under this section is considered approved unless the commissioner notifies the district in writing not later than thirty (30) days after the district plan is filed with the commissioner that the district plan fails to comply with the state plan. The notice provided by the commissioner must include comments concerning changes to the district plan that would make the district plan acceptable.
(i) With respect to a joint district that consists of only two (2) counties, if the county other than the county that withdraws from the joint district designates itself as a county district, the board appointed for the new county district under IC 13-21-3-4 shall file a district plan with the commissioner not later than one (1) year after the date the identical resolutions adopted under IC 13-21-4-2 for the withdrawal from the joint district take effect. The district plan of the joint district continues to serve as the plan for the new county district to the extent the terms of the plan apply to the new county district until the plan of the new county district is approved under this chapter. If the board fails to file the district plan with the commissioner not later than one (1) year after the effective date of the identical resolutions, the commissioner may adopt a district plan for the new county district.
As added by P.L.1-1996, SEC.11. Amended by P.L.74-2002, SEC.10.



CHAPTER 6. CONTRACTS AND AGREEMENTS FOR CONSTRUCTION OR OPERATION OF SOLID WASTE MANAGEMENT FACILITIES

IC 13-21-6-1
Length, duration, and terms; amendments, extensions, and supplements; maximum term
Sec. 1. (a) Notwithstanding any other statute concerning the length, duration, and terms of contracts and agreements, a board may enter into a contract or an agreement with a person, upon terms and conditions as agreed upon, for the:
(1) design;
(2) construction;
(3) operation;
(4) financing;
(5) ownership; or
(6) maintenance;
of a facility for solid waste management in accordance with the requirements and conditions of this chapter.
(b) Before or after the expiration or termination of the term or duration of a contract or an agreement entered into under this chapter or IC 13-9.5-8 (before its repeal), the board, in accordance with the requirements and conditions of this chapter, may periodically enter into amended, extended, supplemental, new, or further contracts or agreements with the same person or any other person for any purpose referred to in this chapter.
(c) A contract, including all amendments, extensions, and supplements, may not exceed a term of forty (40) years.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-2
Award of contract
Sec. 2. Notwithstanding any other statute, a contract entered into between a board and any person under this chapter may be awarded by the board by:
(1) public bidding in compliance with IC 36-1-12; or
(2) compliance with sections 3 through 8 of this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-3
Request for qualifications and proposals
Sec. 3. (a) A board may, by resolution, require that a person that desires to submit a proposal in response to a request for proposals must prequalify as a proposer by submitting information, in response to a request for qualifications, relating to the following:
(1) The experience of the proposer.
(2) The basis on which the proposer purports to be qualified to carry out all work required by a proposed contract.
(3) The financial condition of the proposer.
(b) The board may set minimum requirements regarding these

qualifications in a request for qualifications.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-4
Notice; time limitations
Sec. 4. (a) Before the issuance of a request for proposals under this chapter, the board must do the following:
(1) Adopt a proposed request for proposals by resolution.
(2) Publish a public notice that may contain a request for qualifications if a prequalification process has been adopted under section 3 of this chapter, including the criteria on which proposers may be selected.
(b) The public notice must do the following:
(1) Include the intent to issue a request for proposals.
(2) Designate times and places where the proposed request for proposals may be viewed by the general public.
(3) State the time of commencement of the thirty (30) day period established in this section, which constitutes the event referred to in IC 5-3-1-2.
(c) The board shall allow not more than a thirty (30) day period for the following:
(1) The submission of qualifications, if required.
(2) Comments on the proposed request for proposals.
(d) After the thirty (30) day period described in subsection (c) expires, the board shall do the following:
(1) Select at least one (1) proposer.
(2) Adopt a request for proposals.
(e) Comments may be addressed to the scope or contents of the proposed request for proposals.
(f) The board shall do the following:
(1) Notify each proposer of their selection.
(2) Inform each proposer of the date and place proposals are to be submitted.
(3) Deliver to each proposer a copy of the request for proposal.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-5
Final form
Sec. 5. (a) The board may do the following:
(1) Prescribe the form and content of proposals.
(2) In the request for proposals, set the maximum allowable cost limits that the board determines to be appropriate.
(b) The proposer must submit sufficiently detailed information to permit a fair and equitable evaluation by the board of the proposal.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-6
Receipt of proposals; time limitations
Sec. 6. Proposals may not be received before thirty (30) days following notification to the proposers of their selection. As added by P.L.1-1996, SEC.11.

IC 13-21-6-7
Criteria for consideration in evaluation of proposals
Sec. 7. The board:
(1) shall evaluate proposals received under this chapter with regard to net cost or net revenues; and
(2) in the manner consistent with provisions set forth in the requests for proposals, may evaluate proposals on the basis of additional factors such as the following:
(A) The technical evaluation of facility design.
(B) Net energy efficiency.
(C) Environmental protection.
(D) Overall system reliability.
(E) Financial condition of the proposer.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-8
Preliminary contract awards; public hearing; notice; final form
Sec. 8. (a) The board may:
(1) negotiate with the proposers; and
(2) make a preliminary contract award to any responsible proposer.
(b) The board shall give public notice of a public hearing, which must designate the time and place of a public hearing at which the board will hear comments upon the preliminary contract to be awarded.
(c) Following the public hearing, the board shall make a final contract award to any responsible proposer selected under this chapter based on a determination that the selected proposal is the most responsive to the needs of the district. The final contract award must:
(1) be in the form of a resolution; and
(2) include particularized findings relative to factors evaluated under section 7 of this chapter indicating that:
(A) the district's needs are met by the final contract award; and
(B) the action is in the public interest.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-9
Request for proposals; required information
Sec. 9. Requests for proposals must include the following:
(1) A clear identification and specification of all elements of cost that will become charges to the district, in whatever form, in return for the fulfillment by the proposer of all tasks and responsibilities established by the request for proposals for the full lifetime of a proposed contract, including matters such as the following:
(A) Proposals for project staffing.             (B) Implementation of all work tasks.
(C) Carrying out of all responsibility required by the proposed contract.
(D) The cost of planning, design, construction, operation, management, or maintenance of any facility.
(E) The cost of solid waste management.
(2) A clear identification and specification of any revenues that would accrue to the district from the sale of any byproducts or from any other source.
(3) Other information that the board determines to have a material bearing on the board's ability to evaluate a proposal in accordance with this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-6-10
Contesting validity of contract awarded; time limitation on bringing action
Sec. 10. An action to contest:
(1) the validity of a contract awarded; or
(2) the procedure by which the contract was awarded;
must be brought within thirty (30) days following the final contract award. After that date, the contract is incontestable for any cause.
As added by P.L.1-1996, SEC.11.



CHAPTER 7. FINANCING: WASTE MANAGEMENT DISTRICT BONDS

IC 13-21-7-1
Special taxing districts
Sec. 1. (a) A special taxing district is established in each solid waste management district established under IC 13-21-3 or IC 13-9.5-2 (before its repeal) for the purpose of providing persons within the district with solid waste management service.
(b) The special taxing district is coterminous with the territory of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-2
Waste management district bonds; bidding requirements for facility
Sec. 2. The board may issue waste management district bonds under this chapter for the payment of the cost of the facility. Before authorizing the waste management district bonds, the board may:
(1) accept public bids for the facility; or
(2) adopt a resolution approving a request for proposals under IC 13-21-6.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-3
Resolution to construct, modify, acquire, or maintain facility; public notice
Sec. 3. (a) When:
(1) plans and specifications have been prepared according to the public bidding requirements of IC 36-1-12; or
(2) a resolution approving a request for proposals has been adopted by the board;
the board may adopt a resolution declaring that, upon investigation, the board has found it necessary for the public health and welfare, and of public utility and benefit, to construct, modify, or acquire, and maintain if constructed the facility and to acquire the property described for that purpose.
(b) The resolution shall be kept open to inspection by all persons interested in or affected by the acquisition of the property or the construction of the facility.
(c) Upon adoption of the resolution, the board shall give public notice of the adoption and the resolution's purpose. The notice must name a date not later than ten (10) days after the date of the last publication of the notice on which the board will do the following:
(1) Receive or hear remonstrances from persons interested in or affected by the facility.
(2) Determine the public utility and benefit of the facility.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-4 Hearing; remonstrance; final action
Sec. 4. (a) At:
(1) the time fixed for the hearing; or
(2) any time before that;
any person owning real or personal property within the district may file a written remonstrance with the board.
(b) At the hearing, which may be adjourned as necessary, the board shall hear all persons interested in the proceedings and all remonstrances filed.
(c) After considering the remonstrances, the board shall:
(1) take final action determining the public utility and benefit of the proposed proceedings; and
(2) either:
(A) confirm;
(B) modify and confirm; or
(C) rescind;
the resolution.
(d) The final action of the board shall be recorded.
(e) The action of the board is final and conclusive upon all persons. However, any person who:
(1) has remonstrated in writing; and
(2) is aggrieved by the decision of the board;
may take an appeal as provided in section 5 of this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-5
Appeals
Sec. 5. (a) If the board takes final action confirming the resolution in an original or modified form, a person who has filed a written remonstrance with the board as provided in section 4 of this chapter may appeal to the circuit or superior court of the county in which the person resides.
(b) Within ten (10) days after the final action of the board, the remonstrator must file in the office of the clerk of the court the following:
(1) A copy of the resolution of the board.
(2) The remonstrance.
(3) A surety bond conditioned to pay the costs of the appeal if the appeal is determined against the remonstrator.
(c) The only ground of remonstrance of which the court has jurisdiction on appeal is the question of whether it will be of public utility and benefit to construct, modify, or acquire the proposed facility. The burden of proof is upon the remonstrator. The cause shall be summarily tried by the court without a jury.
(d) The court shall do the following:
(1) Consolidate and hear all remonstrances upon which an appeal are taken as one (1) cause of action.
(2) Hear and determine the cause within thirty (30) days after the time of filing the appeal.
(3) Upon the date fixed for hearing:             (A) hear evidence upon the remonstrances; and
(B) confirm the final action of the board on the resolution or sustain the remonstrance.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-6
Certified copy of resolution and approval to controller
Sec. 6. On adopting a resolution ordering the issuance of waste management district bonds, the board shall certify a copy of:
(1) the resolution; and
(2) the approval;
to the controller of the district, who shall prepare the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-7
Waste management district bonds not corporate obligation or unit indebtedness
Sec. 7. (a) The waste management district bonds:
(1) are special obligations of the district; and
(2) are not, in any respect, a corporate obligation or indebtedness of the units that comprise the district.
(b) The waste management district bonds issued under this chapter or IC 13-9.5-9-3 (before its repeal) and the interest on the bonds are payable out of a special tax levied upon all of the property of the district and any other revenues made available for that purpose under this article. The waste management district bonds must recite these terms on the face of the bonds together with the purpose for which the bonds are issued.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-8
Proceeds from sale of bonds; use of funds
Sec. 8. All proceeds from the sale of waste management district bonds shall be kept as a separate and specific fund to pay the cost of the facility, and none of the proceeds may be used for any other purpose, except as provided in IC 5-1-13 and IC 5-1-14. However, money derived from sources other than the waste management district bond proceeds, such as state or federal grants or other contributions, are not restricted as to application even if the contribution arises for a project financed from waste management district bond proceeds.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-9
Special tax on real property
Sec. 9. (a) For the purpose of raising money to pay waste management district bonds issued under this chapter or IC 13-9.5-9-3 (before its repeal), the board shall levy each year a special tax upon all the real property of the district in the amount and the manner necessary to meet and pay the following:         (1) The principal of the waste management district bonds as the bonds severally mature.
(2) All accruing interest on the bonds.
(b) The tax constitutes the amount of benefits resulting to all of the property in the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-10
Certification of tax levy; distribution of tax
Sec. 10. (a) The tax levied each year shall be certified to the following:
(1) The controller of the district.
(2) The county auditor of each county within the district.
(b) The:
(1) county auditor shall estimate and enter the tax levied and certified upon the tax duplicate; and
(2) county treasurer shall collect and enforce the tax;
in the same manner as county taxes are estimated, entered, collected, and enforced.
(c) As the county treasurer collects the tax, the tax shall be:
(1) transferred to the controller of the district;
(2) kept in a separate fund to be known as the waste management district bond fund; and
(3) applied to the payment of the principal of and interest on the waste management district bonds as the bonds become due and to no other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-11
Factors to consider in determining amount of tax levy
Sec. 11. (a) In fixing the amount of the necessary levy, the board shall consider:
(1) the amount of net revenues, if any, to be derived from the collection of fees under this article; or
(2) any other net revenues collected under the following:
(A) IC 13-21-3-13.
(B) This chapter.
(C) IC 13-21-8 through IC 13-21-12.
(D) IC 13-21-14.
(b) Instead of making the levy or to reduce the amount of the levy, the board shall annually set aside by resolution the amount of the net revenues to be collected before maturity of the principal and interest of the waste management district bonds payable in the following year.
(c) If the board adopts this resolution under subsection (b), the board may not use any part of the amount set aside out of the net revenues for any purpose other than the payment of waste management district bonds and the interest on the bonds. A proportionate payment of this amount shall be made monthly to the

fund.
As added by P.L.1-1996, SEC.11.

IC 13-21-7-12
Issuance of waste management district bonds under certain circumstances
Sec. 12. (a) The district may not issue waste management district bonds under this chapter that are payable by special taxation or fees under IC 13-21-14 in a total amount, including outstanding bonds already issued, exceeding six percent (6%) of the adjusted value of taxable property in the district as determined under IC 36-1-15.
(b) All waste management district bonds issued in violation of this section or IC 13-9.5-9-3(k) (before its repeal) are void.
As added by P.L.1-1996, SEC.11. Amended by P.L.6-1997, SEC.157.



CHAPTER 8. FINANCING: REVENUE BONDS

IC 13-21-8-1
Borrowing money and issuing revenue bonds
Sec. 1. A board may finance the cost of facilities by borrowing money and issuing revenue bonds under this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-8-2
Authorization by board of resolution
Sec. 2. The issuance of revenue bonds must be authorized by a resolution of the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-8-3
Revenue bonds; definition; contents
Sec. 3. (a) The revenue bonds:
(1) are special obligations of the district;
(2) are payable solely from and secured by a lien upon the revenues of all or part of the facilities whether or not the facilities are being financed with revenue bonds under this chapter or IC 13-9.5-9-4 (before its repeal), as shall be more fully described in the resolution authorizing the issuance of the revenue bonds; and
(3) including interest, are not:
(A) a debt of the board, the district, or the units that comprise the district; or
(B) a charge, a lien, or an encumbrance, legal or equitable, upon:
(i) the property of the board;
(ii) the property of the district; or
(iii) the revenues of the board or district other than the revenues of the facilities that have been pledged to the payment of the revenue bonds.
(b) Each revenue bond must recite in substance that:
(1) the revenue bond, including interest, is payable solely from the revenues pledged to the bond's payment; and
(2) neither the board or the district is under any obligation to pay the bond, except from those revenues.
As added by P.L.1-1996, SEC.11.

IC 13-21-8-4
Security of bonds
Sec. 4. (a) The resolution may pledge and assign for the security of the revenue bonds all or part of the revenues or net revenues of the facilities.
(b) To adequately secure the payment of the revenue bonds and the interest on the bonds, the district and the district's officers, agents, and employees shall provide for the covenants and do other

acts and things that:
(1) are necessary, convenient, or desirable to secure the revenue bonds; or
(2) may tend to make the revenue bonds more marketable.
As added by P.L.1-1996, SEC.11.



CHAPTER 9. FINANCING: WASTE MANAGEMENT DEVELOPMENT BONDS

IC 13-21-9-1
Financing facilities; negotiations
Sec. 1. A board may periodically enter into negotiations with one (1) or more persons concerning the terms and conditions of financing facilities. Preliminary expenses in connection with negotiations may be paid from any of the following:
(1) Money furnished by the proposed user or developer.
(2) Grant money.
(3) Money of the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-2
Public hearing and notice; financing agreement
Sec. 2. (a) The board shall hold a public hearing on the proposed financing of the facilities after giving public notice.
(b) Upon findings by the board that:
(1) the proposed financing will benefit the health or welfare of the district; and
(2) the proposed financing complies with the purposes and provisions of this article;
the board shall adopt a resolution to approve the financing, including the form and terms of the financing agreement, the waste management development bonds, and the trust indenture, if any.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-3
Waste management development bonds
Sec. 3. (a) The resolution adopted under section 2 of this chapter may also authorize the issuance of waste management development bonds payable solely from:
(1) revenues and receipts derived from a financing agreement; or
(2) payments made under a guaranty agreement by a developer, user, or any other person.
(b) The waste management development bonds are not in any respect a general obligation of the district.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-4
Financing agreement; payments; term; retention of interest in facility by district
Sec. 4. (a) A financing agreement must provide for payments in an amount not less than an amount sufficient to pay:
(1) the principal of;
(2) the premium, if any, of; and
(3) interest on;
the waste management development bonds authorized for the

financing of the facilities.
(b) The term of a financing agreement may not exceed forty (40) years from the date of any waste management development bonds issued under the agreement. However, a financing agreement does not terminate after forty (40) years if a default under the agreement remains uncured, unless the termination is authorized under the terms of the financing agreement.
(c) If the district retains an interest in the facilities, the financing agreement must require the user or developer to pay all:
(1) costs of maintenance and repair;
(2) taxes;
(3) assessments;
(4) insurance premiums;
(5) trustee's fees; and
(6) any other expenses relating to the facilities;
so that the district will not incur any expenses due to the facilities that are not covered by the payments provided for in the financing agreement.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-5
Bonds; expenses, premiums, and commissions
Sec. 5. The district may advance all expenses, premiums, and commissions that the district considers necessary or advantageous in connection with the issuance of bonds issued under this chapter.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-6
Exemption from property tax on facilities
Sec. 6. (a) The district is exempt from all property taxes on facilities.
(b) Developers and users are liable for property taxes on facilities as provided by law.
(c) This chapter does not deny a tax exemption that a developer or user may have under other laws because of the nature of the facilities or the user.
As added by P.L.1-1996, SEC.11.

IC 13-21-9-7
Approvals and permits
Sec. 7. The user or developer is responsible for obtaining and maintaining all approvals and permits required for the construction of the facilities under this chapter.
As added by P.L.1-1996, SEC.11.



CHAPTER 10. FINANCING: REFUNDING OF OUTSTANDING BONDS

IC 13-21-10-1
Issuance of bonds to refund outstanding bonds
Sec. 1. If a board finds that a refunding of outstanding bonds would:
(1) be of benefit to the health and welfare of the district; and
(2) comply with the purposes and provisions of this article;
the board may authorize the issuance of bonds under IC 5-1-5 to refund outstanding bonds issued in accordance with this article or IC 13-9.5-9 (before its repeal).
As added by P.L.1-1996, SEC.11.



CHAPTER 11. FINANCING: BORROWING EVIDENCED BY NOTES

IC 13-21-11-1
Anticipation notes
Sec. 1. A district:
(1) pending receipt of a grant; or
(2) in anticipation of the issuance of bonds under this article;
may borrow money from any person and evidence the debt by a note or notes executed by the chairperson of the board and the controller of the district and containing the terms and provisions prescribed by the board.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-2
Sale of notes
Sec. 2. An issuance of a note or notes or evidence of indebtedness under this chapter or IC 13-9.5-9-7 (before its repeal) may be sold at a public or private negotiated sale.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-3
Term
Sec. 3. A note or notes issued or renewed under this chapter must:
(1) mature not more than five (5) years from the date of issuance of the original note; and
(2) pledge for the payment of the principal and interest the proceeds of the grant or bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-4
Application of proceeds
Sec. 4. The board shall apply the proceeds of a note issued under this chapter or IC 13-9.5-9-7 (before its repeal) to the cost of the facility for which the grant is to be made or bonds issued, although a purchaser of any obligations is not liable for the proper application of the proceeds.
As added by P.L.1-1996, SEC.11.

IC 13-21-11-5
Board approval
Sec. 5. Notes issued under this chapter must be approved by a resolution of the board.
As added by P.L.1-1996, SEC.11.



CHAPTER 12. FINANCING: REQUIREMENTS FOR ISSUANCE OF BONDS GENERALLY

IC 13-21-12-1
Terms and covenants of bonds; validity; sale
Sec. 1. (a) All bonds issued under this article may:
(1) be issued as serial or term bonds or as a combination of both;
(2) be executed and delivered by the district at any time and from time to time;
(3) bear the date or dates;
(4) bear the maximum interest rates, if fixed rates are used, or specify any manner in which the interest rate will be determined, if variable or adjustable rates are used;
(5) be redeemable before the stated maturities of the bonds on the terms and conditions and at premiums as necessary or advisable;
(6) be issued in any denomination of not less than five thousand dollars ($5,000);
(7) be in a form, either book entry or registered, or both;
(8) carry registration conversion privileges;
(9) be payable in a medium of payment and at a place or places, which may be at any one (1) or more banks or trust companies within or outside Indiana;
(10) provide for the replacement of mutilated, destroyed, stolen, or lost bonds;
(11) be authenticated in a manner and upon compliance with conditions;
(12) establish reserves from the proceeds of the sale of bonds or from other money, or both, to secure the payment of the principal and interest on the bonds issued under this article or IC 13-9.5-9 (before its repeal);
(13) establish reserves from the proceeds of the sale of bonds or from other money, or both, for extensions, enlargements, additions, replacements, renovations, and improvements to or for the facilities; and
(14) contain other terms and covenants;
as provided in the resolution of the board authorizing the bonds.
(b) The bonds issued under this article may mature at the time or times determined by the board, but not to exceed forty (40) years.
(c) The bonds issued under this article:
(1) may bear either the impressed or facsimile seal of the district; and
(2) shall be:
(A) executed by the manual or facsimile signature of the chairperson of the board; and
(B) attested by the manual or facsimile signature of the district controller;
as long as one (1) of these signatures is manual. However, any

signatures may be facsimiles if the bonds are to be manually authenticated by a fiduciary.
(d) The bonds and the interest coupons pertaining to the bonds, if any, issued under this article and IC 13-9.5-9 (before its repeal) are valid and binding obligations of the district for all purposes in accordance with the terms of this article. If before delivery of the bonds and related interest coupons a person whose signature appears on the bonds and related interest coupons has ceased to be an officer of the district, the bonds shall be treated as if the person had continued to be an officer of the district until after delivery.
(e) The bonds issued under this article or IC 13-9.5-9 (before its repeal), other than waste management district bonds issued under IC 13-21-7 or IC 13-9.5-9-3 (before its repeal), may be sold at public or private sale for the price or prices that is provided in the resolution authorizing the issuance of the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-2
Securement of bond by trust indenture; provisions allowable in trust indenture or resolution
Sec. 2. The bonds issued under this article or IC 13-9.5-9 (before its repeal) may be secured by a trust indenture between the district and a corporate trustee, which may be any national or state bank having its principal office in Indiana and having trust powers. The trust indenture or resolution under which the bonds are issued may do the following:
(1) Mortgage the land, interest in land, or the facilities for which the bonds are issued.
(2) Pledge the revenues or any other money, or any part of the revenues or money, to be received by the district.
(3) Contain the provisions for protecting and enforcing the rights and remedies of the bondholders or lenders that may be considered reasonable, including covenants setting forth the duties of the district or board in relation to the construction of the facilities and the custody, safeguarding, application, and investment of all money received or to be received by the district for the facilities financed by the issuance of the bonds.
(4) Provide for the establishment of reserve funds from the bond proceeds or from other sources to the extent authorized.
(5) Set forth the:
(A) rights and remedies of the bondholders and trust; and
(B) provisions restricting the individual rights or actions of bondholders.
(6) Contain provisions regarding the following:
(A) The investment of money.
(B) Sales, exchange, or disposal of property.
(C) The manner of authorizing and making of payments without regard to any general statute relating to these matters.
(7) Provide for the following:             (A) The payment of the proceeds of the sale of bonds to the trustee, officer, bank, or depository that may be determined under the trust indenture or resolution for the custody of the proceeds.
(B) The method of disbursement of the proceeds, with the safeguards and restrictions that are determined.
(8) Provide for the appointment of a receiver by the circuit or superior court of the county under terms and conditions that are considered reasonable.
(9) Contain other provisions that the district considers reasonable and proper for the security of the bondholders.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-3
Security exempt from registration requirement of IC 23
Sec. 3. A security issued in connection with a financing under this article, the interest on which is excludable from adjusted gross income tax, is exempt from the registration requirements of IC 23.
As added by P.L.1-1996, SEC.11. Amended by P.L.192-2002(ss), SEC.156.

IC 13-21-12-4
Bonds and anticipation notes exempt from taxation
Sec. 4. All:
(1) bonds, including grant and bond anticipation notes, issued under this article or IC 13-9.5-9 (before its repeal); and
(2) the interest on the bonds and notes;
are exempt from taxation in accordance with IC 6-8-5.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-5
Revenues received by board or district exempt from taxation
Sec. 5. All revenues received by the board or district under this article or IC 13-9.5-9 (before its repeal) are exempt from all taxation.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-6
Alternative financing methods
Sec. 6. The facilities or any part of the facilities to be financed under this article may be financed by any combination of one (1) or more of the methods provided for in this article.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-7
Action to contest validity bonds or to prevent issuance; time limitation
Sec. 7. An action to:
(1) contest the validity of the bonds; or
(2) prevent the issuance of the bonds;
must be brought within thirty (30) days following the first

publication of public notice of the adoption of the resolution authorizing the bonds.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-8
Authority for issuance of bonds
Sec. 8. (a) This article constitutes full authority for the issuance of bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by a board, officer, commission, department, agency, or instrumentality of the state is required to issue bonds or to do any act or perform anything under this article except as prescribed by this article.
(b) The:
(1) powers conferred by this article are in addition to and not in substitution for; and
(2) limitations imposed by this article do not affect;
the powers conferred by any other statute.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-9
Facility and sale of byproducts exempt from regulation under IC 8-1-2 and IC 8-1.5
Sec. 9. The following are exempt from regulation under IC 8-1-2 and IC 8-1.5:
(1) A facility owned, operated, or financed under this article.
(2) The sale of byproducts from the facility.
As added by P.L.1-1996, SEC.11.

IC 13-21-12-10
Covenant and agreement with bondholders
Sec. 10. The general assembly covenants and agrees with the holders of any bonds that as long as any bonds of a district issued under this article or IC 13-9.5-9 (before its repeal) are outstanding and unpaid, the state:
(1) will not limit or alter the rights of the district to:
(A) acquire, construct, reconstruct, improve, enlarge, extend, own, operate, and maintain any project or interest in any project;
(B) establish, maintain, revise, charge, and collect the fees and taxes referred to in this article; and
(C) fulfill the terms of any agreements made with the holders of the bonds; and
(2) will not in any way impair the rights and remedies of the bondholders;
until the bonds, together with interest on the bonds, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid, met, and discharged.
As added by P.L.1-1996, SEC.11.
IC 13-21-12-11
Article supplemental to other statutes
Sec. 11. This article is supplemental to all other statutes covering the acquisition, construction, modification, use, and maintenance of facilities for solid waste disposal by a district.
As added by P.L.1-1996, SEC.11.



CHAPTER 13. DISTRICT FINAL DISPOSAL FEES

IC 13-21-13-1
Fees for disposal in facilities within the district; penalties
Sec. 1. (a) A board may impose fees on the disposal of solid waste in a final disposal facility located within the district. A fee imposed by a board in a county with a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000) under this section may not exceed two dollars and fifty cents ($2.50) a ton. A fee imposed by a board in other counties under this section may not exceed:
(1) two dollars and fifty cents ($2.50) a ton; or
(2) the amount of a fee imposed by the board;
(A) under this section; and
(B) in effect on January 1, 1993;
whichever is greater.
(b) The board shall do the following:
(1) Set the amount of fees imposed under this section after a public hearing.
(2) Give public notice of the hearing.
(c) If solid waste has been subject to a district fee under this section, the total amount of the fee that was paid shall be credited against a district fee to which the solid waste may later be subject under this section.
(d) Except as provided in section 4 of this chapter, fees imposed under this chapter shall be imposed uniformly on public facilities and on privately owned or operated facilities throughout the district.
(e) A resolution adopted by a board that establishes fees under this chapter may contain a provision that authorizes the board to impose a penalty of not more than five hundred dollars ($500) per day because of:
(1) nonpayment of fees; or
(2) noncompliance with a condition in the resolution.
(f) A board may not impose fees for material used as alternate daily cover pursuant to a permit issued by the department under 329 IAC 10-20-13.
As added by P.L.1-1996, SEC.11. Amended by P.L.45-1997, SEC.15; P.L.170-2002, SEC.91.

IC 13-21-13-2
District solid waste management fund
Sec. 2. (a) A board that has imposed fees under section 1 of this chapter shall establish and continuously maintain a separate fund under this section to be known as the "______________ district solid waste management fund".
(b) All fees remitted to the district under section 1 of this chapter shall be deposited in the fund.
(c) Money in the fund may be used only for the following purposes:         (1) To pay expenses of administering the fund.
(2) To pay costs associated with the development and implementation of the district plan.
(d) The controller of the district shall administer a fund established under this section. Money in the fund that is not currently needed for the purposes set forth in subsection (c) shall be deposited and invested in the same manner as other county money is deposited and invested under IC 5-13. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a district's fiscal year does not revert to:
(1) a county general fund; or
(2) any other fund.
(e) The controller of a district shall:
(1) file an individual surety bond; or
(2) revise an existing bond;
in a sufficient amount determined under IC 5-4-1-18 to reflect the liability associated with the handling of the district's money.
As added by P.L.1-1996, SEC.11. Amended by P.L.214-2005, SEC.59.

IC 13-21-13-3
Collection; compensation; time limit on remittance; report
Sec. 3. (a) If a board imposes a fee under section 1 of this chapter, the owner or operator of a final disposal facility located within the district is responsible for collecting fees from persons delivering solid waste to the facility. Each owner or operator may do the following:
(1) Deduct from the fees an amount equal to one percent (1%) of the fees collected.
(2) Retain this amount as compensation for collecting and remitting the fees.
(b) The owner or operator shall remit the remainder of the fees the owner or operator collects during a month to the controller not later than ten (10) days after the last day of the month in which the fees are collected.
(c) Each owner or operator of a final disposal facility shall, at the time the collected fees are remitted, furnish to the controller a fee collection report.
As added by P.L.1-1996, SEC.11.

IC 13-21-13-4
Limitation on imposition
Sec. 4. A board may not impose a fee under this chapter on the disposal of solid waste by a person that:
(1) generated the solid waste; and
(2) disposes of the solid waste at a site that is:
(A) owned by that person; and
(B) limited, for purposes of the disposal of solid waste, to use by the person for the disposal of solid waste generated by the person. As added by P.L.1-1996, SEC.11.

IC 13-21-13-5
Fee collection; determination of weight of solid waste
Sec. 5. (a) If fees imposed under section 1 of this chapter are based and charged on each ton of solid waste, the owner or operator of a final disposal facility that:
(1) annually receives, on the average, less than two hundred (200) tons of solid waste each day; and
(2) does not have a scale suitable for weighing the solid waste received at the final disposal facility;
may determine the weight of the solid waste received by conversion from the volume of the solid waste.
(b) An owner or operator described in subsection (a) shall apply the following conversion factors:
(1) Three and three-tenths (3.3) cubic yards of compacted solid waste equals one (1) ton of solid waste.
(2) Six (6) cubic yards of uncompacted solid waste equals one (1) ton of solid waste.
As added by P.L.1-1996, SEC.11.

IC 13-21-13-6
Fees not revenues
Sec. 6. Fees prescribed by this chapter are not:
(1) revenues (as defined in IC 36-9-31-2) of a facility (as defined in IC 36-9-31-2); or
(2) revenues under:
(A) IC 8-1.5;
(B) IC 13-21-3-13;
(C) IC 13-21-7 through IC 13-21-12;
(D) IC 13-21-14; or
(E) IC 36-9-30.
As added by P.L.1-1996, SEC.11.



CHAPTER 14. DISTRICT SOLID WASTE MANAGEMENT FEES

IC 13-21-14-1
Additional waste management fees
Sec. 1. (a) A board:
(1) may; and
(2) if necessary to pay principal or interest on any bonds issued under this article or IC 13-9.5-9 (repealed), shall;
establish solid waste management fees in addition to fees imposed under IC 13-21-13 or IC 13-9.5-7 (before its repeal) that apply to all persons owning real property or generating solid waste within the district who are benefited by solid waste management, solid waste collection, a facility for solid waste disposal, or a facility for solid waste processing.
(b) The board may change and readjust fees as necessary.
As added by P.L.1-1996, SEC.11.






ARTICLE 22. HAZARDOUS WASTE MANAGEMENT

CHAPTER 1. CONSTRUCTION OF STATUTES

IC 13-22-1-1
Disposal at production or generation site
Sec. 1. IC 13-22-2 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14 may not be construed to prohibit disposal of solid waste or hazardous wastes at the site of production or generation if construction and operation permits have been obtained in accordance with IC 13-22-3.
As added by P.L.1-1996, SEC.12.



CHAPTER 2. REGULATION GENERALLY; ADOPTION OF SPECIFIC RULES

IC 13-22-2-1
Duty of department to regulate transportation, treatment, storage, and disposal of hazardous waste
Sec. 1. The department shall regulate and require the proper and safe transportation, treatment, storage, and disposal of hazardous waste that is generated in or transported into Indiana.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-2
Rules to implement chapter
Sec. 2. The solid waste management board shall adopt rules under IC 4-22-2 to implement this chapter through IC 13-22-8, IC 13-22-11.5, and IC 13-22-13 through IC 13-22-14.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.16; P.L.128-1997, SEC.4.

IC 13-22-2-3
Criteria for determining; listing; emergency rule
Sec. 3. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 to develop criteria for determining hazardous waste. In developing those criteria, the board shall determine whether any waste to be or being disposed of meets any of the following conditions:
(1) Presents immediate or persistent hazards to humans or wildlife.
(2) Is resistant to natural degradation or detoxification.
(3) Is bioconcentrative, flammable, reactive, toxic, corrosive, or infectious in addition to any other harmful characteristics.
(b) The board shall do the following:
(1) Compile and maintain a listing of wastes that have been determined to be hazardous:
(A) under the criteria described in subsection (a); or
(B) by regulation of the United States Environmental Protection Agency.
(2) Issue the listing by adopting rules under IC 4-22-2. However, the board may by resolution adopt an emergency rule under IC 4-22-2-37.1 to declare any waste determined to be hazardous under this section.
(c) The board shall consider actions taken by adjoining states and the federal government for purposes of uniform criteria relating to the listing and delisting of waste under this section.
(d) The commissioner may exclude a waste produced at a particular generating facility from the listing under subsection (b) if the person seeking exclusion of the waste demonstrates to the satisfaction of the commissioner that the waste does not meet any of the criteria under which the waste was listed as a hazardous waste and:         (1) the person seeking exclusion has already obtained exclusion of the waste from the listing maintained under 40 CFR 261 by the United States Environmental Protection Agency; or
(2) if the department has received authority from the United States Environmental Protection Agency to delist waste under 40 CFR 260.20 and 260.22, the person petitions the commissioner to consider the removal of a waste from the listing, and the commissioner follows the authorized procedure for delisting.
(e) The department shall establish a procedure by which a person may petition the commissioner to consider the removal of a specific waste from the lists maintained under subsection (b).
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.17; P.L.128-1997, SEC.5.

IC 13-22-2-4
Rules
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 on the proper and safe transportation, treatment, storage, and disposal of hazardous wastes. Whenever possible, the rules adopted under this section must allow for variation in Indiana with regard to population density, climate, and geology.
(b) Rules adopted under this section concerning incinerators used as hazardous waste facilities may establish requirements more stringent than the requirements for hazardous waste incinerators established by regulations adopted by the Administrator of the United States Environmental Protection Agency under the following statutes:
(1) The federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.).
(2) The federal Clean Air Act (42 U.S.C. 7401 et seq.), as amended by the federal Clean Air Act Amendments of 1990 (P.L.101-549).
As added by P.L.1-1996, SEC.12.

IC 13-22-2-5
Hazardous waste facilities; rules
Sec. 5. The rules adopted by the board concerning the construction and operation of hazardous waste facilities must require, without limitation, the following:
(1) Provision of contingency plans for effective containment and control of any emergency condition resulting from an unanticipated occurrence.
(2) Satisfactory proof of the financial capability of the operator and owner of the facility.
(3) Satisfactory submission of a plan for and financial assurance of closure and postclosure monitoring and maintenance of the facility.
(4) Access to adequate testing facilities onsite or offsite to verify the chemical and physical characteristics of the

hazardous wastes stored, received, or transferred.
(5) Provision and maintenance of liability insurance by the owner or operator through self-insurance or from an insurer licensed or eligible to insure facilities in Indiana for accidental occurrences in accordance with rules of the board.
(6) Corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a hazardous waste facility for which a permit is sought under IC 13-22-3, regardless of the time at which waste was placed in the unit. The rules must provide that, if corrective action as required under this subdivision cannot be completed at the site of a facility before issuance of the permit, the permit must contain schedules of compliance for any required corrective action.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-6
Rules setting standards for closure and postclosure monitoring and maintenance plans
Sec. 6. The board shall do the following:
(1) Adopt rules under IC 4-22-2 setting standards for closure and postclosure monitoring and maintenance plans.
(2) Include in the rules a requirement for prior notice of closure and a time limit for completion of closure.
As added by P.L.1-1996, SEC.12.

IC 13-22-2-7
Rules setting standards for corrective action for release of hazardous waste
Sec. 7. The board shall adopt rules under IC 4-22-2 setting standards for corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a hazardous waste facility. The standards must require that corrective action be taken beyond the facility boundary where necessary to protect human health and the environment, unless the owner or operator of the facility concerned demonstrates to the satisfaction of the commissioner that, despite the best efforts of the owner or operator, the owner or operator is unable to obtain the necessary permission to undertake that action. The rules adopted under this section apply to the following:
(1) All facilities operating under permits issued under IC 13-22-3 or IC 13-7-8.5 (before its repeal).
(2) All landfills, surface impoundments, and waste piles, including any new units, replacements of existing units, and lateral expansions of existing units, that receive hazardous waste after July 26, 1982.
As added by P.L.1-1996, SEC.12.



CHAPTER 3. PERMITS

IC 13-22-3-1
Permit programs
Sec. 1. The department shall operate permit programs for all hazardous waste facilities in accordance with IC 13-15.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-2
Issuance
Sec. 2. The department shall issue permits for a hazardous waste facility constructed and operated in compliance with rules adopted by the solid waste management board.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-3
Restrictive covenants
Sec. 3. (a) Before allowing the operation of a landfill for the disposal of hazardous waste, the commissioner and all the owners of the land upon which the landfill is located must execute and record a restrictive covenant upon the land involved. The department shall file the instrument imposing the restrictive covenant for record in the recorder's office in the county in which the landfill is located.
(b) The covenant must state that:
(1) the land has been or may be used as a landfill for disposal of hazardous waste; and
(2) neither the property owners, agents, or employees, nor any of their heirs, successors, lessees, or assignees, may engage in filling, grading, excavating, building, drilling, or mining on the property following the completion and closure of the landfill without authorization of the commissioner.
(c) Before the commissioner grants an authorization for the activities prohibited in the covenant, the commissioner shall review the following:
(1) The original design of the landfill.
(2) The type of operation.
(3) The hazardous waste deposited there.
(4) The state of decomposition of the hazardous wastes.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-4
Exceptions to requirements
Sec. 4. There is no requirement for any of the following:
(1) A manifest for onsite transportation.
(2) A permit for treatment or recovery of hazardous waste generated as a residual or secondary material from a manufacturing process if the waste is:
(A) recycled;
(B) recovered; or             (C) reused;
by the person that generated or utilized the waste.
(3) A permit for the utilization of secondary material under IC 13-22-11.5.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.18; P.L.128-1997, SEC.6.

IC 13-22-3-5
Exemptions
Sec. 5. The commissioner may exempt the requirement for a permit for the storage, treatment, processing, or disposal of solid or hazardous wastes by a mining operation if:
(1) the mining operation has a permit under IC 14-34; and
(2) the commissioner determines that the department of natural resources is operating a program of regulation of solid and hazardous wastes derived from mining operations that is equivalent to the regulatory program for those wastes under the environmental management laws.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-6
Application for construction permit; contents
Sec. 6. (a) An application for a permit for a hazardous waste treatment, storage, or disposal facility must include a closure plan. If hazardous waste is to be disposed of at the facility, the application must also include a postclosure monitoring and maintenance plan.
(b) The closure plan required under subsection (a) must include at a minimum the following:
(1) An estimate of the cost of closure.
(2) A description of the method of closure.
(3) Possible uses of the land after closure.
(4) Anticipated time before closure.
(5) An estimate of time to complete closure.
(c) The postclosure monitoring and maintenance plan required under subsection (a) must include at a minimum the following:
(1) An estimate of the cost of postclosure monitoring and maintenance for a period of thirty (30) years.
(2) A description of the system to be employed for security, groundwater and leachate monitoring, sampling analysis, and periodic reporting.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-7
Prior convictions; denial of permit
Sec. 7. An individual, a partnership, a limited liability company, or a corporation who or that has been:
(1) convicted of a violation of the environmental management laws or IC 13-7 (before its repeal); and
(2) fined or imprisoned under IC 13-30-6;
may not be issued a permit to own or operate a hazardous waste

facility.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-8
Incinerator for destruction of PCB; permits
Sec. 8. A permit may not be issued under this chapter for the construction or operation of an incinerator for the destruction of PCB at levels established under the federal Toxic Substances Control Act (15 U.S.C. 2601 et seq.) or regulations adopted under the federal Toxic Substances Control Act and operated as a hazardous waste facility if the incinerator:
(1) burns or will burn municipal waste to fuel the incineration process; and
(2) is or will be in a solid waste management district established under IC 13-21-3-1 or IC 13-9.5-2-1 (before its repeal);
unless the solid waste management district has incorporated the incinerator as an active part of the district solid waste management plan submitted by the solid waste management district under IC 13-21-5-1 or IC 13-9.5-4-1 (before its repeal) and approved by the commissioner under IC 13-21-5-8, IC 13-21-5-9, or IC 13-9.5-4-3 (before its repeal).
As added by P.L.1-1996, SEC.12.

IC 13-22-3-9
Incineration of PCB
Sec. 9. In addition to any other requirements, a permit may not be issued under this chapter for the construction or operation of a hazardous waste facility to be used for the incineration of PCB or for an ancillary facility required by the incineration process unless the person applying for the permit has demonstrated all of the following:
(1) That the destruction or treatment technology to be used at the proposed hazardous waste facility has been in operation:
(A) at a facility that is equivalent to the proposed hazardous waste facility; and
(B) for a time sufficient to demonstrate that:
(i) ninety-nine and nine thousand nine hundred ninety-nine ten thousandths percent (99.9999%) of the PCB processed at the equivalent facility has been destroyed; and
(ii) a hazardous substance has not been released into another solid, liquid, or gaseous substance by the destruction or treatment technology used in the incineration process.
(2) That monitoring data from an equivalent hazardous waste facility demonstrates that there are no releases from the equivalent facility that alone or in combination with another substance present a risk of any of the following:
(A) An acute or a chronic human health effect.
(B) An adverse environmental effect.
(3) That a plan to:
(A) provide sufficient training, coordination, and equipment

for state and local emergency response personnel needed to respond to possible releases of harmful substances from the proposed hazardous waste facility or ancillary facility; and
(B) evacuate persons in the geographic area at risk from the worst possible release of:
(i) the PCB; or
(ii) a substance produced in the destruction or treatment of the PCB;
from the proposed hazardous waste facility or ancillary facility;
has been funded and developed.
As added by P.L.1-1996, SEC.12.

IC 13-22-3-10
Destruction or treatment of certain chemical munitions; monitoring; plan; inspection and oversight protocol
Sec. 10. (a) In addition to any other requirements, a hazardous waste facility that generates or treats a hazardous waste classified as I001 must demonstrate all of the following:
(1) That the destruction or treatment technology to be used at the proposed hazardous waste facility:
(A) will destroy or treat ninety-nine and nine thousand nine hundred ninety-nine ten thousandths percent (99.9999%) of the chemical munition processed; or
(B) will ensure that the waste has been treated in such a way that designated chemical munition constituents are treated to a specific level as approved by the commissioner.
(2) That monitoring data from the hazardous waste facility demonstrates that there are no emissions from the facility that alone or in combination with another substance present a risk of any of the following:
(A) An acute or a chronic human health effect.
(B) An adverse environmental effect.
(3) That a plan to:
(A) provide sufficient training, coordination, and equipment for state and local emergency response personnel needed to respond to possible releases of harmful substances from the proposed hazardous waste facility; and
(B) evacuate persons in the geographic area at risk from the worst possible release of:
(i) the chemical munition; or
(ii) a substance related to the destruction or treatment of the chemical munition;
from the proposed hazardous waste facility;
has been funded and developed.
(b) The department shall implement an inspection and oversight protocol for each hazardous waste facility described in subsection (a) to ensure that the requirements of this title are met.
As added by P.L.1-1996, SEC.12. Amended by P.L.172-2005, SEC.1.



CHAPTER 4. MANIFESTS

IC 13-22-4-1
Uniform Hazardous Waste Manifest form
Sec. 1. (a) A person that generates hazardous waste that is transported to a:
(1) treatment;
(2) storage; or
(3) disposal;
facility located at a site other than the site where the waste was generated shall use the Uniform Hazardous Waste Manifest form adopted by the United States Environmental Protection Agency for purposes of the transportation of hazardous waste.
(b) In addition to any other information a person is required to enter on the Uniform Hazardous Waste Manifest form described in subsection (a), the person shall enter, in an appropriate place on the form, the waste codes for each hazardous waste in a shipment that is transported to the treatment, storage, or disposal facility.
As added by P.L.1-1996, SEC.12. Amended by P.L.143-2000, SEC.3.



CHAPTER 5. REJECTION OF HAZARDOUS WASTE

IC 13-22-5-1
Rejection before signing manifest
Sec. 1. A hazardous waste facility owner or operator may reject all of a hazardous waste shipment for any reason before signing the manifest.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-2
Rejection after signing manifest
Sec. 2. After the manifest is signed, a hazardous waste facility owner or operator may reject all or part of a hazardous waste shipment that:
(1) does not conform to the terms of the agreement under which the hazardous waste facility agrees to manage the hazardous waste;
(2) does not conform to the requirements of the hazardous waste facility's permit;
(3) would require a deviation from the hazardous waste facility's standard operating procedures; or
(4) cannot, with reasonable efforts, be removed from the vehicle or the container in which the hazardous waste was transported.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-3
Rejection after signing manifest; compliance by facility
Sec. 3. If a hazardous waste facility owner or operator rejects under section 2 of this chapter all or part of a hazardous waste shipment, the hazardous waste facility shall comply with the requirements of this chapter.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-4
Rejection after signing manifest; facility not generator; facility not liable
Sec. 4. A hazardous waste facility that rejects all or part of a hazardous waste shipment under section 2 of this chapter is not:
(1) considered a generator of the rejected hazardous waste; and
(2) liable for any rejected part of the hazardous waste shipment under IC 13-25-4.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-5
Rejection after signing manifest; facility owner or operator duty to contact generator
Sec. 5. If a hazardous waste facility owner or operator rejects all or part of a shipment of hazardous waste after the owner or operator has signed the manifest, the hazardous waste facility owner or

operator shall contact the generator, who shall direct the owner or operator to:
(1) return the rejected shipment to the generator; or
(2) transport the rejected shipment to an alternate hazardous waste facility selected by the generator.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-6
Rejected waste; manifest
Sec. 6. (a) If the rejected load is to be returned to a generator, the generator shall complete a new manifest form and comply with all of the standards applicable to generators of hazardous waste except the following:
(1) Line out the word "generator" in Box 3 of the manifest and insert the words "rejecting facility".
(2) Line out the words "designated facility" in Box 9 of the manifest and insert the word "generator".
(3) Write the words "REJECTED LOAD" in large block print and indicate the manifest document number of the original manifest in Box 15 of the rejected load manifest.
(b) The rejected load manifest must accompany the shipment back to the generator. The generator retains all responsibility for transportation of the rejected waste.
As added by P.L.1-1996, SEC.12. Amended by P.L.143-2000, SEC.6.

IC 13-22-5-7
Rejected waste; duties of generator and rejecting facility
Sec. 7. (a) When the rejected waste and the manifest are received by the generator, the generator shall do the following:
(1) Note any discrepancies in Box 19 of the manifest.
(2) Line out the words "Facility Owner or Operator" in Box 20 of the manifest and insert the words "Receiving generator".
(3) Sign Box 20 of the manifest.
(4) Give a copy of the manifest to the transporter.
(5) Mail a copy of the manifest to the rejecting facility not more than five (5) days after receipt of the shipment and the manifest.
(b) The receiving generator and rejecting facility shall retain copies of the manifest from the rejected load for not less than three (3) years after the date of receipt.
As added by P.L.1-1996, SEC.12. Amended by P.L.143-2000, SEC.7.

IC 13-22-5-8
Rejecting facility; nonreceipt of manifest within time limit
Sec. 8. If the rejecting facility does not receive a copy of the manifest with the handwritten signature of the generator in Box 20 in not more than thirty-five (35) days from the date the rejected waste was accepted for transport back to the generator, the rejecting facility shall comply with the exception reporting requirements applicable to generators of hazardous waste.
As added by P.L.1-1996, SEC.12.
IC 13-22-5-9
Generator; temporary retention of rejected waste
Sec. 9. The generator may retain the hazardous waste at the location of receipt for not more than ninety (90) days following receipt of the rejected load before shipment to a permitted facility. The generator shall manage the waste during the retention period in compliance with all federal and state standards applicable to generators of hazardous waste.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-10
Rejected waste; transfer to alternate facility; generator to forward manifest to rejecting facility
Sec. 10. If the rejected load is to be shipped to an alternate hazardous waste management facility, the generator shall complete the manifest form identifying the generator as the generator and specifying the alternate designated facility. The generator shall forward the manifest to the rejecting facility to accompany the shipment to the alternate facility.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-11
Mixture of waste from multiple generators by transporter; responsibilities
Sec. 11. If hazardous waste from more than one (1) generator is mixed together by the transporter before delivery to the hazardous waste facility, the transporter shall assume all responsibility for proper disposition of the rejected waste, including the responsibility to:
(1) designate an alternate hazardous waste facility; and
(2) assure delivery to that facility.
As added by P.L.1-1996, SEC.12.

IC 13-22-5-12
Expiration of chapter; rules
Sec. 12. (a) This chapter expires upon the earlier of the following:
(1) July 1, 2005.
(2) The date that regulations of the United States Environmental Protection Agency governing the manifesting of rejected loads of hazardous waste become effective.
(b) The department shall adopt rules to implement any regulations referred to under subsection (a)(2) to become effective the date this chapter expires.
As added by P.L.1-1996, SEC.12.



CHAPTER 6. REPORTING REQUIREMENTS

IC 13-22-6-1
Report to county board of health
Sec. 1. (a) An owner or operator of a hazardous waste disposal facility must submit each month, to the county board of health of the county in which the facility is located, a report that lists the hazardous wastes disposed of in that facility during the previous month.
(b) The disposal facility may satisfy the requirements of this section by submitting:
(1) photocopies of the facility daily log; or
(2) a copy of any other report listing the hazardous wastes disposed of in the facility.
As added by P.L.1-1996, SEC.12.



CHAPTER 7. RECORDS

IC 13-22-7-1
Maintenance; trade secrets; disclosure
Sec. 1. (a) The department shall:
(1) maintain records; and
(2) by means of a system of record keeping, tabulate the volume, nature, and location;
of hazardous wastes generated, stored, or disposed of within Indiana.
(b) Because of the potential relationship between hazardous wastes and proprietary processes of hazardous waste producers and operators of hazardous waste facilities, the commissioner shall, in accordance with IC 13-14-11, ensure that trade secrets disclosed to the commissioner or an authorized representative of the department are not otherwise disclosed:
(1) without the consent of the person; or
(2) as required by law.
As added by P.L.1-1996, SEC.12.



CHAPTER 7.5. TRANSPORTATION OF CHEMICAL MUNITIONS

IC 13-22-7.5-1
Application to certain persons
Sec. 1. This chapter applies to a person that transports:
(1) a chemical munition referred to in 329 IAC 3.1-6-3, as in effect on January 1, 2005; or
(2) hazardous waste derived from the bulk neutralization and destruction of the agent VX referred to in IC 13-11-2-25(6).
As added by P.L.172-2005, SEC.2.

IC 13-22-7.5-2
Requirements before transporting certain substances
Sec. 2. (a) Subject to subsections (b) and (c), before transporting a substance referred to in section 1 of this chapter, a person must coordinate the transport with the appropriate state agencies of each state through which the substance will be transported and file in Indiana the following with the department, state police department, and state emergency management agency:
(1) A written evaluation of potential transportation risks that:
(A) accounts for the type and quantity of hazardous waste to be transported;
(B) identifies the most likely types of incidents that could:
(i) occur during the transport; and
(ii) result in harm to the public health or environment;
(C) assesses the likelihood of the occurrence of each type of incident referred to in clause (B);
(D) identifies the magnitude of the potential harm to the public health or environment associated with each type of incident referred to in clause (B); and
(E) is written in a manner understandable to:
(i) the scientific community; and
(ii) the public.
(2) A written transport safety plan that:
(A) is tailored to the risks described in subdivision (1);
(B) demonstrates that the driver of each vehicle to be used in the transport:
(i) has received United States Department of Transportation training and licensure; and
(ii) is familiar with the content of the plan;
(C) demonstrates for the transport route that appropriate procedures and response personnel will be available for:
(i) medical response;
(ii) environmental response;
(iii) local law enforcement response; and
(iv) evacuation of the area; and
(D) provides for submitting notice to the department before the first shipment of each particular chemical munition or hazardous waste described in section 1 of the chapter is

transported.
(b) A notice submitted under the transport safety plan provision described in subsection (a)(2)(D) must include the estimated shipment schedule for each chemical munition or hazardous waste for the duration of the transport activity. A person who transports a chemical munition or hazardous waste described in subsection (a) shall immediately notify the department of any major variations from the estimated shipment schedule provided under this subsection.
(c) A person must file an amended:
(1) evaluation of potential transportation risks; and
(2) transport safety plan;
under subsection (a) only if the proposed transport route changes.
As added by P.L.172-2005, SEC.2.

IC 13-22-7.5-3
Transport at times providing maximum public safety
Sec. 3. The transport of a substance referred to in section 2 of this chapter shall occur at times that provide maximum public safety.
As added by P.L.172-2005, SEC.2.



CHAPTER 8. FINANCIAL RESPONSIBILITY STANDARDS

IC 13-22-8-1
Rules
Sec. 1. (a) The solid waste management board shall adopt rules under IC 4-22-2 on standards of financial responsibility for the following:
(1) Closure.
(2) Postclosure monitoring at hazardous waste facilities.
(3) Any required corrective action at those facilities.
(b) The rules adopted under this section must reflect the provisions for financial responsibility prescribed by section 2 of this chapter.
As added by P.L.1-1996, SEC.12.

IC 13-22-8-2
Bankruptcy of owner or operator of facility; proof of financial responsibility; liability of guarantor
Sec. 2. (a) The rules on financial responsibility for monitoring and corrective action at hazardous waste facilities adopted by the board under section 1 of this chapter and IC 4-22-2 must state that evidence of financial responsibility may be provided through one (1) or more of the following:
(1) Insurance.
(2) Guaranty.
(3) A surety bond.
(4) A letter of credit.
(5) Qualification as a self-insurer.
The rules may specify that certain terms, conditions, or defenses are necessary or are unacceptable in a policy or contract through which proof of financial responsibility is to be provided.
(b) If the owner or operator of a hazardous waste facility is in bankruptcy, reorganization, or arrangement under the federal bankruptcy law, or if no state or federal court could obtain jurisdiction over an owner or operator likely to be solvent at the time of judgment, any claim arising from conduct for which evidence of financial responsibility is provided may be asserted directly against the guarantor. In an action based upon such a claim, the guarantor may invoke:
(1) all rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator by the claimant; and
(2) all rights and defenses that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.
(c) The total liability of a guarantor under this section is limited to the aggregate amount in which the guarantor has provided evidence of financial responsibility for the owner or operator of a hazardous waste facility. This section does not limit any other

liability of a guarantor to the owner or operator of a hazardous waste facility, such as liability for bad faith in negotiating or in failing to negotiate the settlement of any claim.
As added by P.L.1-1996, SEC.12.



CHAPTER 9. FINANCIAL RESPONSIBILITY FOR OPERATORS OF HAZARDOUS WASTE LANDFILLS, SOLID WASTE LANDFILLS, AND TRANSFER STATIONS

IC 13-22-9-1
Prerequisite for permit
Sec. 1. Except as provided in section 8 of this chapter, a person that applies for a permit to operate a:
(1) hazardous waste landfill;
(2) solid waste landfill; or
(3) transfer station;
must establish financial responsibility for the costs of closure and postclosure monitoring and maintenance of the hazardous waste landfill, solid waste landfill, or transfer station.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-2
Extent
Sec. 2. The financial responsibility established under section 1 of this chapter must cover the costs of:
(1) properly closing, in an environmentally sound manner; and
(2) during postclosure, monitoring and maintaining;
the hazardous waste landfill, solid waste landfill, or transfer station.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-3
Establishment
Sec. 3. Financial responsibility may be established under section 1 of this chapter by filing one (1) or a combination of the following with the commissioner:
(1) Trust fund agreement.
(2) Surety bond with a standby trust fund agreement.
(3) Letter of credit with a standby trust fund agreement.
(4) Insurance policy with a standby trust fund agreement.
(5) If the person applying for a permit derives less than fifty percent (50%) of the person's gross revenue from waste management, proof that the person meets a financial test established by the board.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-4
Amount necessary for landfill
Sec. 4. The amount of financial responsibility a person must establish under section 1 of this chapter for a hazardous waste landfill or a solid waste landfill must:
(1) be the greater of:
(A) fifteen thousand dollars ($15,000) for each acre or part of an acre covered by the hazardous waste landfill or solid waste landfill; or
(B) an amount determined by the commissioner that is

sufficient to close the hazardous waste landfill or solid waste landfill in a manner that:
(i) minimizes the need for further maintenance; and
(ii) provides reasonable, foreseeable, and necessary maintenance during postclosure; and
(2) provide assurance of proper postclosure maintenance and monitoring for at least thirty (30) years after the hazardous waste landfill or solid waste landfill has ceased operations.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-5
Amount necessary for transfer station
Sec. 5. The amount of financial responsibility a person must establish under section 1 of this chapter for a transfer station must:
(1) be the greater of:
(A) four thousand dollars ($4,000) for each acre or part of an acre covered by the transfer station; or
(B) an amount determined by the commissioner that is sufficient to close the transfer station in a manner that:
(i) minimizes the need for further maintenance; and
(ii) provides reasonable, foreseeable, and necessary maintenance during postclosure; and
(2) provide assurance of proper postclosure maintenance for one (1) year after the transfer station has ceased operations.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-6
Closure or postclosure costs; source upon noncompliance
Sec. 6. The commissioner may use:
(1) a trust fund agreement;
(2) a surety bond;
(3) a letter of credit; or
(4) an insurance policy;
required under this chapter for the closure or postclosure monitoring and maintenance of a hazardous waste landfill, solid waste landfill, or transfer station if the person that files the trust fund agreement, surety bond, letter of credit, or insurance policy does not comply with closure or postclosure requirements.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-7
Rules; criteria
Sec. 7. The board shall adopt rules under IC 4-22-2 and IC 13-14-8 to do the following:
(1) Implement this chapter.
(2) Establish criteria to determine the following:
(A) When the closure and postclosure monitoring and maintenance requirements have been met by a person that provides financial responsibility under section 1 of this chapter.             (B) How money in a trust fund agreement, surety bond, letter of credit, or insurance policy provided by a person under section 3 of this chapter may be released to the person when the person meets closure and postclosure requirements.
As added by P.L.1-1996, SEC.12.

IC 13-22-9-8
Closure and postclosure costs; financial responsibility; self-insurance
Sec. 8. (a) A municipal corporation that owns or operates a solid waste landfill that:
(1) is used exclusively to dispose of ash; and
(2) complies with construction standards established under:
(A) the federal Resource Conservation and Recovery Act (42 U.S.C. 6901 et seq.); and
(B) regulations adopted under the federal Resource Conservation and Recovery Act in effect January 1, 1991;
is not required to establish financial responsibility for the costs of closure and postclosure monitoring and maintenance of the solid waste landfill under this chapter if the fiscal body of the municipal corporation adopts a resolution in which the fiscal body elects to practice self-insurance with respect to those costs and commits to the expeditious transfer of money to cover closure and postclosure costs.
(b) A fiscal body adopting a resolution referred to in subsection (a) is not required to:
(1) set aside financial resources for meeting the costs referred to in subsection (a) when the resolution is adopted; or
(2) indicate in the resolution whether financial resources will be set aside to meet those costs.
(c) The amounts set forth in sections 4 through 5 of this chapter do not apply to the practice of self-insurance by a municipal corporation under this section if the fiscal body of the municipal corporation determines in the resolution adopted under this section that the program of self-insurance established by the resolution is adequate to meet the costs of:
(1) closure; and
(2) postclosure monitoring and maintenance;
of the solid waste landfill owned or operated by the municipal corporation.
As added by P.L.1-1996, SEC.12.



CHAPTER 10. HAZARDOUS OR LOW LEVEL RADIOACTIVE WASTE FACILITY SITE APPROVAL

IC 13-22-10-1 Repealed
(Repealed by P.L.124-1996, SEC.30.)



CHAPTER 11. HAZARDOUS WASTE REDUCTION

IC 13-22-11-1
Information gathering and dissemination
Sec. 1. (a) The office shall do the following:
(1) Continuously gather information on secondary material utilization or waste reduction practices and technology from sources within and outside Indiana.
(2) Provide information and advice on secondary material utilization or waste reduction in response to a request from a business or business organization that is active in Indiana.
(b) In the absence of a request, the office may, at the direction of the commissioner, present advice on secondary material utilization or waste reduction to a business that:
(1) is active in Indiana; and
(2) in the judgment of the commissioner, could:
(A) significantly reduce;
(B) eliminate; or
(C) avoid;
the generation and disposal of hazardous waste through waste reduction or secondary material utilization under IC 13-22-11.5.
The office shall study the information to be presented with advice under this subsection.
As added by P.L.1-1996, SEC.12. Amended by P.L.45-1997, SEC.20; P.L.128-1997, SEC.7.

IC 13-22-11-2
Advice; priorities
Sec. 2. In directing the office to present advice to businesses under section 1(b) of this chapter, the commissioner shall establish a priority among types of businesses according to the following:
(1) The degree or magnitude of waste reduction that could be achieved by a type of business, in comparison to the waste reduction that could be achieved by other businesses.
(2) The financial and technical feasibility of the waste reduction practices and technologies available to various types of businesses.
(3) The statewide waste reduction impact likely to be achieved through presenting advice to a type of business due to the prevalence of that type of business in Indiana.
(4) Any other factors that, in the judgment of the commissioner, may affect the overall effectiveness of the office in promoting waste reduction in Indiana.
As added by P.L.1-1996, SEC.12.

IC 13-22-11-3
Reports under Federal Resource Conservation and Recovery Act
Sec. 3. A person who submits a report to the department under 42 U.S.C. 6922(a)(6) may include with the report the information listed

under section 4 of this chapter.
As added by P.L.1-1996, SEC.12. Amended by P.L.122-1996, SEC.4.

IC 13-22-11-4
Contents of report; confidentiality for trade secrets
Sec. 4. (a) The following information may be included with the report under section 3 of this chapter for the period covered by the report:
(1) A description of the industrial operation that generated the hazardous waste, including information on the following:
(A) The steps taken in the operation.
(B) The machinery and materials used in the operation.
(C) The inputs and outputs of the operation.
(2) Proposals that would implement waste reduction in the type of industrial operation that generated the hazardous waste.
(3) A statement that the information is accurate to the best of the generator's knowledge.
(4) Any other information the generator desires to provide to the department to obtain voluntary technical assistance from the department.
(b) A person who:
(1) submits information to the department under subsection (a); and
(2) believes that the information or a part of the information is a trade secret or otherwise warrants confidential treatment;
may submit the information under a claim of confidentiality in accordance with IC 13-14-11 and IC 5-14-3-4.
(c) A person who submits information under subsection (a) that is determined to be confidential may not unreasonably withhold permission from the department to disclose to the public general or generic information on waste reduction techniques derived from the submitted information if the disclosure will not divulge:
(1) the trade secret; or
(2) other specific, substantive basis of confidentiality.
As added by P.L.1-1996, SEC.12. Amended by P.L.122-1996, SEC.5.



CHAPTER 11.5. SECONDARY MATERIAL EXEMPTION

IC 13-22-11.5-1
Construction of chapter
Sec. 1. This chapter may not be construed:
(1) as allowing a person to exercise less than reasonable precautions in the handling of hazardous secondary materials; or
(2) to be less stringent than federal law.
As added by P.L.45-1997, SEC.21.

IC 13-22-11.5-2
Secondary material not a solid waste
Sec. 2. A secondary material that is not a solid waste as defined under 40 CFR 261.2(e) or is legitimately utilized in an industrial or manufacturing process, except reclamation, with no significant increase in the threat it poses to health or the environment, is not a solid waste.
As added by P.L.45-1997, SEC.21. Amended by P.L.128-1997, SEC.8.

IC 13-22-11.5-3
Residue of utilization of secondary material not exempt; status determination
Sec. 3. A residue of the utilization of a secondary material that does not itself qualify as an exempt secondary material is subject to a new determination as to its status as a hazardous waste, and, if listed under IC 13-22-2-3(b), does not retain the listing of the secondary material from which it may have been derived.
As added by P.L.45-1997, SEC.21.

IC 13-22-11.5-4
Written recognition of secondary material
Sec. 4. A person may request the commissioner to acknowledge in writing the recognition of a secondary material exemption under this chapter. The commissioner shall respond to the request not later than ninety (90) days after the request is received.
As added by P.L.45-1997, SEC.21.

IC 13-22-11.5-5
Effect of exemption on other exemptions from regulations
Sec. 5. The exemption from regulation provided in this chapter is in addition to any other exemption from regulation as a solid waste provided in rules adopted by the board.
As added by P.L.45-1997, SEC.21. Amended by P.L.2-1998, SEC.53.



CHAPTER 12. HAZARDOUS WASTE FEES

IC 13-22-12-1
Establishment
Sec. 1. Notwithstanding fees established under IC 13-16-1, the hazardous waste:
(1) permit application fees;
(2) annual operation fees; and
(3) prices for purchasing manifests;
contained in this chapter are established.
As added by P.L.1-1996, SEC.12.



CHAPTER 13. CORRECTIVE ACTIONS

IC 13-22-13-1
Order; civil action by commissioner
Sec. 1. If, on the basis of any information, the commissioner determines that there is or has been a release of a hazardous waste or a constituent of a hazardous waste into the environment from a facility authorized to operate under interim status under Section 3005(e) of the federal Solid Waste Disposal Act (42 U.S.C. 6925(e)) or under IC 13-22-3, the commissioner may:
(1) issue an order requiring corrective action or another response measure that the commissioner considers necessary to protect human health or the environment; or
(2) commence a civil action to compel corrective action as described in subdivision (1).
As added by P.L.1-1996, SEC.12.

IC 13-22-13-2
Restrictions on corrective action
Sec. 2. Under section 1 of this chapter, the commissioner or a court may order the performance of corrective action beyond the boundaries of the facility from which the release occurs. However, the commissioner may not order corrective action beyond the boundaries of the facility if the owner or operator of the facility demonstrates to the satisfaction of the commissioner that, despite the best efforts of the owner or operator, the owner or operator is unable to obtain the necessary permission to undertake the corrective action.
As added by P.L.1-1996, SEC.12.

IC 13-22-13-3
Contents of order
Sec. 3. An order issued by the commissioner under this chapter:
(1) must state with reasonable specificity the nature of the corrective action or other response measure required by the order;
(2) must specify a time for compliance; and
(3) may include a suspension or revocation of authorization for the facility to operate under interim status.
As added by P.L.1-1996, SEC.12.



CHAPTER 14. ENFORCEMENT

IC 13-22-14-1
Enforcement under IC 13-30-3
Sec. 1. IC 13-22-2 through IC 13-22-8 and IC 13-22-13 shall be enforced under IC 13-30-3.
As added by P.L.1-1996, SEC.12.

IC 13-22-14-2
Emergency procedures
Sec. 2. IC 13-22-2 through IC 13-22-8 and IC 13-22-13 are subject to the emergency procedures under IC 13-14-10 and IC 13-24-2.
As added by P.L.1-1996, SEC.12.

IC 13-22-14-3
Penalties for violations
Sec. 3. Violations of IC 13-22-2 through IC 13-22-8 and IC 13-22-13 are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.12.






ARTICLE 23. UNDERGROUND STORAGE TANKS

CHAPTER 1. ESTABLISHMENT OF UNDERGROUND STORAGE TANK RELEASE DETECTION, PREVENTION, AND CORRECTION PROGRAM

IC 13-23-1-1
Establishment and operation of program
Sec. 1. (a) The department shall establish and operate an underground storage tank release detection, prevention, and correction program under this article according to rules adopted by the solid waste management board.
(b) The department may contract with another state agency to jointly operate the program under a memorandum of agreement that:
(1) may be amended;
(2) must contain the specific duties of the department and the contracting agency; and
(3) is available to the public for inspection.
As added by P.L.1-1996, SEC.13. Amended by P.L.131-1997, SEC.2.

IC 13-23-1-2
Rules
Sec. 2. (a) The board shall adopt rules under IC 4-22-2 and IC 13-14-8 for the establishment and operation of the program established under section 1 of this chapter.
(b) The rules must not be less stringent than the regulations adopted by the Administrator of the United States Environmental Protection Agency under Section 9003 of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991b, as amended).
(c) The rules adopted under subsection (a) must include the following:
(1) Requirements for maintaining:
(A) a leak detection system;
(B) an inventory control system coupled with tank testing; or
(C) a comparable system or method;
designed to identify releases in a manner consistent with the protection of human health and the environment.
(2) Requirements for maintaining records of any:
(A) monitoring;
(B) leak detection system;
(C) inventory control system or tank testing; or
(D) comparable system.
(3) Requirements for reporting of:
(A) any releases; and
(B) corrective action taken in response to a release.
(4) Requirements for ordering or taking corrective action in response to a release.
(5) Requirements for closure of underground storage tanks to prevent future releases of regulated substances into the

environment.
(6) Requirements for maintaining evidence of financial responsibility for:
(A) taking corrective action; and
(B) compensating third parties for bodily injury and property damage caused by sudden and nonsudden accidental releases arising from the operation of an underground storage tank.
(7) Standards of performance for new underground storage tanks.
(8) Requirements for the following:
(A) Providing notice to the department of the existence of operational and nonoperational underground storage tanks, as required under 42 U.S.C. 6991a(a).
(B) Providing the information required on the form prescribed under 42 U.S.C. 6991a(b)(2).
(C) Providing notice, by any person who sells a tank intended to be used as an underground storage tank, to the purchaser of that tank of the owner's notification requirements established by this article and 42 U.S.C. 6991a(a).
As added by P.L.1-1996, SEC.13.



CHAPTER 2. LOCAL ORDINANCES

IC 13-23-2-1
Restrictions on enactment and enforcement of ordinances conflicting with article or rules
Sec. 1. A unit of local government may not enact or enforce an ordinance that is in conflict with any of the following:
(1) This article.
(2) Rules adopted by the fire prevention and building safety commission under this article.
(3) Rules adopted by the board under this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-2-2
Restrictions on enactment and enforcement of ordinances; exception
Sec. 2. A unit of local government may not enact or enforce an ordinance that requires:
(1) a permit;
(2) a license;
(3) an approval;
(4) an inspection; or
(5) the payment of a fee or tax;
for the installation, use, retrofitting, closure, or removal of an underground storage tank unless the department has approved the ordinance or a proposed ordinance in writing.
As added by P.L.1-1996, SEC.13.

IC 13-23-2-3
Request for approval; time limitation on response
Sec. 3. If the department does not respond to a request from a unit of local government for approval of an ordinance or a proposed ordinance under section 2 of this chapter not later than ninety (90) days after the request is made, the unit may enact and enforce the ordinance as though the department had given written approval under section 2 of this chapter.
As added by P.L.1-1996, SEC.13.

IC 13-23-2-4
Agreement authorizing local government unit to perform activities
Sec. 4. The commissioner may enter into an agreement with a unit of local government under which the commissioner authorizes the unit of local government to perform activities designed to achieve compliance with this article.
As added by P.L.1-1996, SEC.13.



CHAPTER 3. CERTIFICATION OF UNDERGROUND STORAGE TANK WORKERS

IC 13-23-3-1
Establishment of certification program by state fire marshal
Sec. 1. (a) The state fire marshal shall, under rules adopted by the fire prevention and building safety commission under IC 4-22-2, establish a certification program for persons who supervise, manage, or direct underground storage tank:
(1) installation or retrofitting;
(2) testing;
(3) cathodic protection procedures; or
(4) decommissioning.
(b) A person may be certified by the state fire marshal if the person submits evidence to the state fire marshal that the person has successfully completed:
(1) the International Fire Code Institute examination; or
(2) another appropriate examination approved by the state fire marshal.
(c) The state fire marshal may create a supplemental educational library concerning proper installation and closure of underground storage tanks, which includes the American Petroleum Institute's series, "An Education and Certification Program for Underground Storage Tank Professionals."
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.4.

IC 13-23-3-2
Examination; rules; reciprocity
Sec. 2. (a) To obtain a certificate under section 1 of this chapter, a person must:
(1) take an examination that is approved;
(2) achieve a passing score on the examination that is established; and
(3) pay any reasonable fees necessary to offset the costs incurred by the state fire marshal in administering the examination and certification procedures that are established;
under rules adopted by the fire prevention and building safety commission.
(b) An examination described under subsection (a) must cover the following subjects:
(1) Relevant rules adopted by the:
(A) board; and
(B) fire prevention and building safety commission;
concerning underground storage tanks.
(2) Any other subjects approved under rules adopted by the fire prevention and building safety commission.
(c) The fire prevention and building safety commission shall adopt rules establishing the following:
(1) The number of times a person who fails an examination described under this section may take the examination again.         (2) The period of time a person who fails an examination described under this section must wait before taking the examination again.
(d) The state fire marshal may, under rules adopted by the fire prevention and building safety commission, certify a person:
(1) under section 1 of this chapter; and
(2) by reciprocity;
if the person is licensed or certified by another state that has certification requirements that are substantially similar to the requirements established under this section.
As added by P.L.1-1996, SEC.13.

IC 13-23-3-3
Certification required for installation, testing, retrofitting, removing, or closing storage tanks; denial or revocation
Sec. 3. (a) A person described under section 1 of this chapter may not:
(1) install or retrofit;
(2) test;
(3) provide cathodic protection for; or
(4) decommission;
an underground storage tank unless the person has been certified by the state fire marshal.
(b) The state fire marshal may temporarily deny or revoke the certification of a person made under subsection (a) if the person has negligently violated a standard established by the board or the fire prevention and building safety commission concerning the:
(1) installation or retrofitting;
(2) testing;
(3) cathodic protection; or
(4) decommissioning;
of an underground storage tank.
(c) If a person:
(1) has been denied certification; or
(2) had the person's certification revoked under subsection (b) or IC 13-7-20-13.3(b) (before its repeal);
the state fire marshal may certify the person only if the person files a performance bond with the state fire marshal in an amount established by the fire prevention and building safety commission.
(d) If a person who is certified or attempts to become certified under subsection (c) intentionally or negligently violates a standard established by the board or the fire prevention and building safety commission concerning the installation or retrofitting of, testing of, provision of cathodic protection for, or decommissioning of an underground storage tank, the state fire marshal may:
(1) permanently deny the certification of the person; or
(2) permanently revoke the certification of the person.
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.5.

IC 13-23-3-4 Expiration; rules
Sec. 4. (a) A certificate issued under section 1 of this chapter expires two (2) years from the date a person successfully completes the examination to qualify to obtain the certificate.
(b) The fire prevention and building safety commission may adopt rules establishing renewal procedures for certificates that expire under subsection (a).
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.6.



CHAPTER 4. FINANCIAL RESPONSIBILITY

IC 13-23-4-1
Permissible forms of evidence
Sec. 1. The rules adopted under IC 13-23-1-2(c)(6) may allow evidence of financial responsibility in one (1) or a combination of the following forms:
(1) Insurance.
(2) Guarantee.
(3) Surety bond.
(4) Letter of credit.
(5) Qualification as a self-insurer.
(6) Any other method satisfactory to the commissioner and the Administrator of the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-2
Required policy provisions or contract terms
Sec. 2. The rules adopted under IC 13-23-1-2(c)(6) may require the use of certain policy provisions or contract terms, including provisions or terms concerning the following:
(1) The minimum amount of coverage required for various classes and categories of underground storage tanks established under section 4 of this chapter.
(2) Conditions or defenses that are necessary or unacceptable in establishing evidence of financial responsibility.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-3
Establishment of method to show evidence of financial responsibility
Sec. 3. (a) The commissioner may provide a method under which the owner or operator of an underground storage tank may establish evidence of financial responsibility as required under sections 1 and 2 of this chapter and 42 U.S.C. 6991b(c)(6) with respect to the part of the potential liability of the owner or operator that is not covered through the excess liability trust fund established by IC 13-23-7-1.
(b) A method provided by the commissioner under this section must be acceptable to the Administrator of the United States Environmental Protection Agency.
(c) A method provided by the commissioner under this section must establish requirements for the establishment of evidence of financial responsibility by a small business petroleum marketer that are less stringent than the requirements applying to a petroleum marketer that owns or operates more than twelve (12) underground storage tanks.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.4.
IC 13-23-4-4
Underground storage tanks containing petroleum; minimum coverage amounts; classes and categories
Sec. 4. (a) The rules adopted under IC 13-23-1-2(c)(6) may require a minimum amount of coverage for particular classes or categories of underground storage tanks containing petroleum. Minimum coverage amounts established under this subsection must be at least one million dollars ($1,000,000) for each occurrence, with an appropriate aggregate amount.
(b) The board may by rule set minimum coverage amounts lower than the amount set forth in subsection (a) for underground storage tanks containing petroleum that are:
(1) not located at facilities engaged in the production, refining, or marketing of petroleum; and
(2) not used to handle substantial quantities of petroleum.
(c) In adopting rules establishing classes and categories of underground storage tanks containing petroleum for purposes of this section, the board may consider the following factors:
(1) The:
(A) size, type, location, storage, and handling capacity of underground storage tanks in the class or category; and
(B) volume of petroleum handled by those tanks.
(2) The:
(A) likelihood of release; and
(B) potential extent of damage from any release;
from underground storage tanks in the class or category.
(3) The economic impact of the limits on the owners and operators of each class or category, particularly relating to the small business segment of the petroleum marketing industry.
(4) The availability of methods of financial responsibility in amounts greater than the amount established by this section.
(5) Any other factors that the board considers pertinent.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-5
Suspension of enforcement of financial responsibility requirements
Sec. 5. (a) The commissioner, upon the application of any affected person or in the absence of any application, may suspend enforcement of the financial responsibility requirements for a particular class or category of underground storage tanks if the commissioner determines that the following conditions exist:
(1) The methods of financial responsibility satisfying the requirements of this article are not generally available for underground storage tanks in that class or category.
(2) Steps are being taken:
(A) to form a risk retention group for the class or category; or
(B) to establish a fund under Section 9004(c)(1) of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991c(c)(1), as amended), to be submitted as evidence of

financial responsibility.
(b) A suspension of enforcement under this section may not exceed one hundred eighty (180) days. Following a suspension of enforcement under this section, the commissioner may suspend enforcement for additional successive periods of not more than one hundred eighty (180) days if:
(1) the commissioner determines that substantial progress has been made in establishing a risk retention group; or
(2) the owners or operators of underground storage tanks in the class or category demonstrate to the satisfaction of the commissioner that:
(A) the formation of a risk retention group is not possible; and
(B) the state is unable or unwilling to establish a fund as described in subsection (a)(2)(B).
(c) A determination to suspend enforcement of the financial responsibility requirements for a particular class or category of underground storage tanks under subsection (a) or (b) may not be effective until the Administrator of the United States Environmental Protection Agency has made the same determination under Section 9003(d)(5)(D) of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991b(d)(5)(D), as amended), with respect to the same class or category of underground storage tanks.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-6
Bankruptcy of owner or operator of underground storage tank; liability of guarantor
Sec. 6. (a) If:
(1) the owner or operator of an underground storage tank is in bankruptcy, reorganization, or arrangement under the federal bankruptcy law; or
(2) despite the exercise of reasonable diligence, no state or federal court could obtain jurisdiction over an owner or operator likely to be solvent at the time of judgment;
any claim arising from conduct for which evidence of financial responsibility is provided may be asserted directly against the guarantor.
(b) In an action based upon a claim under subsection (a), the guarantor may invoke:
(1) all rights and defenses that would have been available to the owner or operator if the action had been brought against the owner or operator by the claimant; and
(2) all rights and defenses that would have been available to the guarantor if an action had been brought against the guarantor by the owner or operator.
(c) The total liability of a guarantor under this section is limited to the aggregate amount in which the guarantor has provided evidence of financial responsibility for the owner or operator of an underground storage tank. This section does not do any of the

following:
(1) Limit any other liability of a guarantor to the owner or operator of an underground storage tank, such as liability for bad faith in:
(A) negotiating; or
(B) failing to negotiate;
the settlement of any claim.
(2) Diminish the liability of any person under the following:
(A) Section 107 or 111 of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9607 or 9611).
(B) Any other applicable law.
As added by P.L.1-1996, SEC.13.

IC 13-23-4-7
Concurrence of Administrator of United States Environmental Protection Agency with actions of board or commissioner
Sec. 7. The provisions of IC 13-11-2-241(b)(10) and sections 1(6) and 5(c) of this chapter requiring the concurrence of the Administrator of the United States Environmental Protection Agency for an action of the board or commissioner to be effective are nullified if the Administrator grants to the commissioner, under the program approved under Section 9004 of the federal Solid Waste Disposal Act, as amended (42 U.S.C. 6991c, as amended), the authority to take the action without the Administrator's specific concurrence.
As added by P.L.1-1996, SEC.13.



CHAPTER 5. INSTALLATION OF UNDERGROUND STORAGE TANKS

IC 13-23-5-1
Restrictions on time
Sec. 1. Subject to section 2 of this chapter, an underground storage tank, whether of single or double wall construction, may not be installed before the effective date of the rules adopted under IC 13-23-1-2 for the purpose of storing regulated substances unless:
(1) the tank will prevent releases due to corrosion or structural failure for the operational life of the tank;
(2) the tank is:
(A) cathodically protected against corrosion;
(B) constructed of noncorrosive material;
(C) steel clad with a noncorrosive material; or
(D) designed to prevent the release or threatened release of any stored substance; and
(3) the material used in the construction or lining of the tank is compatible with the substance to be stored.
As added by P.L.1-1996, SEC.13.

IC 13-23-5-2
Restrictions based on soil resistivity
Sec. 2. If soil tests conducted in accordance with:
(1) ASTM Standard G57-78; or
(2) another standard approved by the commissioner as exhibiting the same or a greater degree of reliability and accuracy;
show that soil resistivity in an installation location is at least twelve thousand ohms per centimeter (12,000 ohm/cm), a storage tank without corrosion protection may be installed in that location during the period referred to in section 1 of this chapter.
As added by P.L.1-1996, SEC.13.



CHAPTER 6. UNDERGROUND PETROLEUM STORAGE TANK TRUST FUND

IC 13-23-6-1
Establishment
Sec. 1. The underground petroleum storage tank trust fund is established to provide a source of money for the uses set forth in IC 13-23-13-6.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-2
Sources
Sec. 2. The sources of money for the fund are as follows:
(1) Grants made by the United States Environmental Protection Agency to the state under cooperative agreements under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)).
(2) Costs recovered by the state under IC 13-23-13-8 in connection with any corrective action undertaken under IC 13-23-13-2 with respect to a release of petroleum.
(3) Costs recovered by the state in connection with the enforcement of this article with respect to any release of petroleum.
(4) Appropriations made by the general assembly, gifts, and donations intended for deposit in the fund.
(5) Penalties imposed under IC 13-23-14 and fifty percent (50%) of penalties imposed under IC 13-23-12 against owners and operators of underground petroleum storage tanks.
(6) Revenue from the underground petroleum storage tank registration fee deposited in the fund under IC 13-23-12-4.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-3
Expenses
Sec. 3. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.1-1996, SEC.13.

IC 13-23-6-5
Reversion to general fund
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.1-1996, SEC.13.



CHAPTER 7. UNDERGROUND PETROLEUM STORAGE TANK EXCESS LIABILITY FUND

IC 13-23-7-1
Purposes
Sec. 1. The underground petroleum storage tank excess liability trust fund is established for the following purposes:
(1) Assisting owners and operators of underground petroleum storage tanks to establish evidence of financial responsibility as required under IC 13-23-4.
(2) Providing a source of money to satisfy liabilities incurred by owners and operators of underground petroleum storage tanks under IC 13-23-13-8 for corrective action.
(3) Providing a source of money for the indemnification of third parties under IC 13-23-9-3.
(4) Providing a source of money to pay for the expenses of the department incurred in paying and administering claims against the trust fund. Money may be provided under this subdivision only for those job activities and expenses that consist exclusively of administering the excess liability trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.5; P.L.14-2001, SEC.4.

IC 13-23-7-2
Sources of money for fund
Sec. 2. Sources of money for the trust fund are the following:
(1) Fees and penalties paid under IC 13-23-12.
(2) Appropriations from the general assembly.
(3) Gifts and donations intended for deposit in the fund.
(4) Inspection fees paid under IC 16-44-2.
(5) Bond revenue under IC 4-4-11.2-7(a)(1).
(6) Any other money authorized to be deposited in or appropriated to the trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.6.

IC 13-23-7-3
Administration of fund
Sec. 3. The commissioner or the commissioner's designee shall administer the trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.7.

IC 13-23-7-4
Expenses
Sec. 4. The expenses of administering the provisions of this article that are funded by the trust fund, including:
(1) IC 13-23-8;
(2) IC 13-23-9;
(3) IC 13-23-11; and
(4) IC 13-23-12; shall be paid from money in the fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.8; P.L.14-2001, SEC.5.

IC 13-23-7-5
Investments
Sec. 5. The treasurer of state shall invest the money in the trust fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund. At least one (1) time each year, the treasurer of state shall provide the financial assurance board a report detailing the investments made under this section.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.9.

IC 13-23-7-6
Reversion to general fund
Sec. 6. Money in the trust fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.10.

IC 13-23-7-7
Audit of fund
Sec. 7. Not later than December 31, 1996, and every two (2) years thereafter, the state board of accounts shall conduct an audit of the excess liability trust fund.
As added by P.L.9-1996, SEC.25.

IC 13-23-7-8
Renaming; underground petroleum storage tank excess liability trust fund
Sec. 8. On July 1, 1996, the underground petroleum storage tank excess liability fund established by section 1 of this chapter is renamed as the underground petroleum storage tank excess liability trust fund. The petroleum storage tank excess liability trust fund shall be considered a trust fund.
As added by P.L.9-1996, SEC.26.



CHAPTER 8. USE OF MONEY IN EXCESS LIABILITY FUND

IC 13-23-8-1
Payment of claims and loan guaranties from fund
Sec. 1. The department, under rules adopted by the underground storage tank financial assurance board under IC 4-22-2, shall use money in the excess liability trust fund, to the extent that money is available in the excess liability trust fund, to pay claims submitted to the department for the following:
(1) The payment of the costs allowed under IC 13-23-9-2, excluding:
(A) liabilities to third parties; and
(B) the costs of repairing or replacing an underground storage tank;
arising out of releases of petroleum.
(2) Providing payment of part of the liability of owners and operators of underground petroleum storage tanks:
(A) to third parties under IC 13-23-9-3; or
(B) for reasonable attorney's fees incurred in defense of a third party liability claim.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.13; P.L.14-2001, SEC.6.

IC 13-23-8-2
Payment of claims; maximum amount
Sec. 2. Except as provided in section 6 of this chapter, payments under section 1 of this chapter may not exceed two million dollars ($2,000,000) per occurrence for which claims are made under this chapter.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.7.

IC 13-23-8-3
Payment of claims; amounts
Sec. 3. For the purposes of section 2 of this chapter, the following amounts shall be used:
(1) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is not in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements; and
(B) is in compliance on a date required under the requirements described under section 4 of this chapter at the time a release was discovered;
the amount is thirty-five thousand dollars ($35,000).
(2) If the underground petroleum storage tank that is involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board

concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements; and
(B) is not a double walled underground petroleum storage tank with piping that has secondary containment;
the amount is thirty thousand dollars ($30,000).
(3) If the underground petroleum storage tank that was involved in the occurrence for which claims are made:
(A) is in compliance with rules adopted by the board concerning technical and safety requirements relating to the physical characteristics of underground petroleum storage tanks before the date the tank is required to be in compliance with the requirements; and
(B) is a double walled underground petroleum storage tank with piping that has secondary containment;
the amount is twenty-five thousand dollars ($25,000).
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.8.

IC 13-23-8-4
Requirements for owner or operator to receive money from fund
Sec. 4. (a) Except as provided under subsection (b), and subject to section 4.5 of this chapter, an owner or operator may receive money from the excess liability trust fund under section 1 of this chapter only if the owner or operator is in substantial compliance (as defined in 328 IAC 1-1-9) with the following requirements:
(1) The owner or operator has complied with the following:
(A) This article or IC 13-7-20 (before its repeal).
(B) Rules adopted under this article or IC 13-7-20 (before its repeal).
A release from an underground petroleum storage tank may not prevent an owner or operator from establishing compliance with this subdivision to receive money from the excess liability fund.
(2) The owner or operator has paid all registration fees that are required under rules adopted under IC 13-23-8-4.5.
(3) The owner or operator has provided the commissioner with evidence of payment of the amount of liability the owner or operator is required to pay under section 2 of this chapter.
(4) A corrective action plan is approved by the commissioner or deemed approved under this subdivision. The corrective action plan for sites with a release from an underground petroleum storage tank that impacts soil or groundwater, or both, is automatically deemed approved only as long as:
(A) the plan conforms with:
(i) 329 IAC 9-4 and 329 IAC 9-5; and
(ii) the department's cleanup guidelines set forth in the Underground Storage Tank Branch Guidance Manual, including the department's risk integrated system of closure standards; and
(B) the soil and groundwater contamination is confined to

the owner's or operator's property.
If the corrective action plan fails to satisfy any of the requirements of clause (A) or (B), the plan is automatically deemed disapproved. If a corrective action plan is disapproved, the claimant may supplement the plan. The corrective action plan is automatically deemed approved when the cause for the disapproval is corrected. For purposes of this subdivision, in the event of a conflict between compliance with the corrective action plan and the department's standards in clause (A), the department's standards control. For purposes of this subdivision, if there is a conflict between compliance with the corrective action plan and the board's rules, the board's rules control. The department may audit any corrective action plan. If the commissioner denies the plan, a detailed explanation of all the deficiencies of the plan must be provided with the denial.
(b) An owner, operator, or transferee of property under subsection (e) is eligible to receive money from the fund before the owner, operator, or transferee has a corrective action plan approved or deemed approved if:
(1) the work for which payment is sought under IC 13-23-9-2 was an initial response to a petroleum release that created the need for emergency action to abate an immediate threat of harm to human health, property, or the environment;
(2) the work is for a site characterization completed in accordance with 329 IAC 9-5; or
(3) the department has not acted upon a corrective action plan submitted under IC 13-23-9-2 within ninety (90) days after the date the department receives the:
(A) plan; or
(B) application to the fund;
whichever is later.
(c) The amount of money an owner, operator, or transferee of property under subsection (e) is eligible to receive from the fund under subsection (b) must be calculated in accordance with 328 IAC 1-3.
(d) An owner, an operator, or a transferee of property described in subsection (e) eligible to receive money from the fund under this section may assign that right to another person.
(e) A transferee of property upon which a tank was located is eligible to receive money from the fund under this section if the transferor of the property was eligible to receive money under this section with respect to the property.
As added by P.L.1-1996, SEC.13. Amended by P.L.67-1996, SEC.7; P.L.9-1996, SEC.14; P.L.2-1997, SEC.48; P.L.131-1997, SEC.3; P.L.2-1998, SEC.54; P.L.14-2001, SEC.9.

IC 13-23-8-4.5
Duty of board to adopt rules
Sec. 4.5. The financial assurance board shall adopt rules under IC 4-22-2 to do the following:         (1) Establish standards, procedures, and penalties for submitting or resubmitting a claim under section 1 of this chapter when the owner or operator has failed to:
(A) register an underground petroleum storage tank from which a release has occurred; or
(B) pay all registration fees that are due under IC 13-23-12-1 by the date the fees are due.
(2) Determine eligibility for new owners or operators that acquire ownership or operation of the underground petroleum storage tank as a result of:
(A) a bona fide, good faith transaction, negotiated at arm's length, between parties under separate ownership and control;
(B) a foreclosure or a deed transferred in lieu of a foreclosure;
(C) the exercise of the person's lien rights; or
(D) an inheritance.
As added by P.L.67-1996, SEC.8. Amended by P.L.14-2001, SEC.10.

IC 13-23-8-5
Priority of liability claims and loan guaranties
Sec. 5. The financial assurance board shall adopt rules under IC 4-22-2 to define the manner in which the priority order of liability claims and loan guaranties is established. The rules must give priority to liability claims associated with releases from underground storage tanks that pose an immediate and significant threat to the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-8-6
Claims exceeding balance in fund; liability of department and development finance authority; notice
Sec. 6. (a) If the balance in the excess liability trust fund is insufficient to pay:
(1) claims under section 1 of this chapter;
(2) necessary personnel and administrative expenses associated with the excess liability trust fund; and
(3) the transfer repayment specified in IC 13-23-15-3 before its expiration and repeal;
the department shall cease paying claims.
(b) The department shall then notify each claimant that:
(1) the department may not pay the claim; and
(2) the claimant may not use the excess liability trust fund to satisfy any financial assurance requirements under federal law.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.11; P.L.1-2002, SEC.66.

IC 13-23-8-7
Discrimination; enforceable right
Sec. 7. (a) The department, with respect to payment of claims

under section 1 of this chapter, may not discriminate against any claimant. However, subject to this chapter, a claimant does not have an enforceable right to the payment of a claim under this chapter.
(b) This chapter does not create any obligation on the part of the state other than as specifically provided in this article.
As added by P.L.1-1996, SEC.13. Amended by P.L.14-2001, SEC.12.

IC 13-23-8-8
Receipt of funds; amounts; restrictions
Sec. 8. (a) An owner or operator of:
(1) not more than one hundred (100) underground petroleum storage tanks may not receive more than two million dollars ($2,000,000) from the excess liability trust fund during a year; and
(2) more than one hundred (100) underground storage tanks may not receive more than three million dollars ($3,000,000) from the excess liability trust fund during a year.
(b) If the right to receive money from the fund under this chapter is assigned as described in section 4(d) of this chapter, the combined amount of money received by the assignor and the assignee from the excess liability trust fund during a year may not exceed the limits established in subsection (a).
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.15; P.L.14-2001, SEC.13.



CHAPTER 9. PAYMENT FROM EXCESS LIABILITY FUND

IC 13-23-9-1
Duties of administrator regarding requests for payments
Sec. 1. The administrator of the excess liability trust fund shall process, approve, and deny requests made for payments from the excess liability trust fund under sections 2 and 3 of this chapter.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.21; P.L.14-2001, SEC.14.

IC 13-23-9-2
Requirements for claimant to receive money from fund; corrective action plan; cost effectiveness; notification; failure to meet requirements
Sec. 2. (a) To receive money from the excess liability trust fund under IC 13-23-8-1(1), a claimant must:
(1) submit a corrective action plan to the administrator of the excess liability trust fund for the administrator's approval; and
(2) submit a copy of a work receipt for work that has been performed.
(b) If, after receiving a corrective action plan and a work receipt under subsection (a), the administrator determines that:
(1) the corrective action plan may be approved and that the work that has been performed is consistent with the approved corrective action plan;
(2) the work or part of the work that has been performed is reasonable and cost effective;
(3) the work that has been performed concerns the elimination or mitigation of a release of petroleum from an underground storage tank including:
(A) release investigation;
(B) mitigation of fire and safety hazards;
(C) tank removal;
(D) soil remediation; or
(E) ground water remediation and monitoring; and
(4) the claimant is in compliance with the requirements of this article and the rules adopted under this article;
the administrator shall approve the request for money to be paid from the excess liability trust fund for work that has been performed.
(c) The administrator shall develop criteria for determining the cost effectiveness of corrective action. Although not required for payment from the excess liability trust fund, a claimant may seek pre-approval from the administrator stating that the work to be performed is reasonable and cost effective.
(d) The administrator shall notify the claimant of an approval or a denial of a request made under subsection (b) not later than sixty (60) days after receiving the request. Except as provided in subsection (f), the administrator shall notify the claimant of all reasons for a denial or partial denial.     (e) Not later than seven (7) days after a request is approved by the administrator under subsection (b) for the reimbursement of costs for corrective action, the administrator shall forward a copy of a request approved under this section to the auditor of state.
(f) Not later than thirty (30) days after receiving an approved request under this section, the auditor of state shall pay to the claimant that submitted the approved work receipt the approved amount from money available in the excess liability trust fund.
(g) If a reason the administrator denies a request made under subsection (b) is for failure to meet the requirements of subsection (b)(1), the administrator shall notify the claimant in writing not later than sixty (60) days after receiving the request. The claimant has thirty (30) days from the receipt of the denial to notify the administrator of the claimant's intention to appeal the denial. If the claimant does not notify the administrator of an intention to appeal in the time provided, further review of the application is not required. If an intention to appeal is submitted within the time provided, the administrator has thirty (30) days after the receipt of the notice of the intention to appeal to provide the claimant with all additional reasons for the denial or partial denial of the request or to specify that all reasons have been provided. The claimant has thirty (30) days after receiving notification from the administrator of all additional reasons for the denial or partial denial or notice specifying that all reasons have been provided to file a petition for review of the denial or partial denial.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.22; P.L.14-2001, SEC.15.

IC 13-23-9-3
Requirements for claimant to receive money from fund; request for indemnification; approval or denial by attorney general
Sec. 3. (a) To receive money from the excess liability trust fund under IC 13-23-8-1(2), a claimant must:
(1) submit to the administrator a request for indemnification of a third party containing any information required by the administrator; and
(2) forward a copy of the request under subdivision (1) to the attorney general for the attorney general's approval.
(b) The attorney general shall approve a request submitted under subsection (a) if the attorney general determines that there is:
(1) a legally enforceable and final judgment against the claimant caused by a release of petroleum that was not entered as a result of:
(A) fraud;
(B) negligence; or
(C) an inadequate defense on the part of the attorney of the claimant; or
(2) a reasonable settlement between the claimant and the third party.
(c) If the attorney general approves a request under subsection (b),

the administrator shall approve the request if the claimant is in compliance with the requirements of this article and the rules adopted under this article.
(d) The attorney general shall approve or deny a request submitted under subsection (a) not later than sixty (60) days after the attorney general receives the request.
(e) Not later than seven (7) days after the attorney general has approved a request under this section, the attorney general shall forward a copy of the approved request to the auditor of state.
(f) Not later than thirty (30) days after receiving an approved request under this section, the auditor of state shall pay to the claimant that made the request the approved amount from money available in the excess liability trust fund.
(g) If the attorney general denies a request submitted under this section, the attorney general shall notify the claimant that made the request of the denial not later than ten (10) days after the request has been denied.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.23; P.L.14-2001, SEC.16.

IC 13-23-9-4
Requests for payment from fund; appeal and review; procedure
Sec. 4. If the administrator denies a request made under section 2 or 3 of this chapter, the owner or operator who made the request may appeal the denial under IC 4-21.5 to the office of environmental adjudication under IC 4-21.5-7.
As added by P.L.1-1996, SEC.13. Amended by P.L.25-1997, SEC.15.

IC 13-23-9-5
Insufficient amount of money in fund
Sec. 5. If the amount of money in the excess liability trust fund is not sufficient to meet approved claims made against the excess liability trust fund:
(1) the state; and
(2) the excess liability trust fund;
are not liable for the claims.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.24.



CHAPTER 10. REPEALED



CHAPTER 11. UNDERGROUND STORAGE TANK FINANCIAL ASSURANCE BOARD

IC 13-23-11-1
Creation
Sec. 1. The underground storage tank financial assurance board is created.
As added by P.L.1-1996, SEC.13.



CHAPTER 12. FEES

IC 13-23-12-1
Underground storage tank owners; registration fee
Sec. 1. (a) Each year the owner of an underground storage tank that has not been closed before July 1 of any year under:
(1) rules adopted under IC 13-23-1-2; or
(2) a requirement imposed by the commissioner before the adoption of rules under IC 13-23-1-2;
shall pay to the department of state revenue an annual registration fee.
(b) The annual registration fee required by this section is as follows:
(1) Ninety dollars ($90) for each underground petroleum storage tank.
(2) Two hundred forty-five dollars ($245) for each underground storage tank containing regulated substances other than petroleum.
(c) If an underground storage tank consists of a combination of tanks, a separate fee shall be paid for each tank.
As added by P.L.1-1996, SEC.13. Amended by P.L.2-1998, SEC.56; P.L.212-1999, SEC.4.

IC 13-23-12-2
Installments
Sec. 2. If the total amount of the fees owed under this article exceed five hundred dollars ($500), the fee payer has the option of paying the annual fees in four (4) equal installment payments. The department of state revenue shall establish a payment schedule to implement this section.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-3
Annual payment; schedule
Sec. 3. Except as provided by section 2 of this chapter, the fee required by section 1 of this chapter shall be paid annually in accordance with a payment schedule established by the department of state revenue. The fee payment form provided by the department of state revenue must accompany the fee payment.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-4
Collection and deposit of fees
Sec. 4. The department of state revenue shall collect fees paid under this chapter and deposit the fees as follows:
(1) Fees paid in connection with underground petroleum storage tanks shall be deposited as follows:
(A) Forty-five dollars ($45) shall be deposited in the excess liability trust fund.             (B) Forty-five dollars ($45) shall be deposited in the petroleum trust fund.
(2) Fees paid in connection with underground storage tanks used to contain regulated substances other than petroleum shall be deposited as follows:
(A) Forty-five dollars ($45) shall be deposited in the hazardous substances response trust fund.
(B) Two hundred dollars ($200) shall be deposited in the excess liability trust fund.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.11; P.L.2-1998, SEC.57; P.L.212-1999, SEC.5.

IC 13-23-12-5
Receipts
Sec. 5. (a) The department of state revenue shall provide each person who pays a fee under this chapter with a receipt and a copy of the receipt. The receipt or the copy of the receipt shall be maintained at:
(1) the place of business where the underground storage tank is located; or
(2) if no place of business exists where the tank is located, the place of business or residence of the owner of the tank.
(b) The owner of the tank shall produce the receipt for inspection at the request of any authorized representative of the department or the state fire marshal.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-6
Notification of fees
Sec. 6. At least thirty (30) days before payment of a fee is due in accordance with the schedule established under section 3 of this chapter, the department of state revenue shall attempt to notify each owner of an underground storage tank who has submitted notification to the department as required under 42 U.S.C. 6991a(a) of the requirements of this chapter.
As added by P.L.1-1996, SEC.13.

IC 13-23-12-7
Penalties for nonpayment of fees
Sec. 7. (a) Except as provided in subsection (e), an owner of an underground storage tank who:
(1) is required to pay the fee under section 1 of this chapter; and
(2) fails to pay the fee when due as established under section 2 of this chapter;
shall be assessed a penalty of not more than two thousand dollars ($2,000) per underground storage tank for each year that passes after the fee becomes due and before the fee is paid.
(b) Except as provided in subsection (c), each penalty assessed under this section and collected from the owner of an underground petroleum storage tank shall be deposited as follows:         (1) Fifty percent (50%) shall be deposited in the petroleum trust fund.
(2) Fifty percent (50%) shall be deposited in the excess liability trust fund.
(c) Penalties assessed under this section and collected from owners of underground storage tanks used to contain regulated substances other than petroleum shall be deposited in the hazardous substances response trust fund.
(d) The penalty set forth in this section is in addition to the penalties that may be imposed under the following:
(1) IC 13-23-14-2.
(2) IC 13-23-14-3.
(3) IC 13-23-14-4.
(4) IC 13-30-4.
(5) IC 13-30-5.
(6) IC 13-30-6.
(7) IC 13-30-8.
(e) If an owner described in subsection (a) registered an underground storage tank before January 1, 2004, the penalty established in subsection (a) may not be assessed against the owner for any failure to pay an annual registration fee under section 1 of this chapter:
(1) in connection with the underground storage tank; and
(2) that was due before January 1, 2004.
As added by P.L.1-1996, SEC.13. Amended by P.L.9-1996, SEC.12; P.L.14-2001, SEC.18; P.L.24-2004, SEC.1.



CHAPTER 13. CORRECTIVE ACTIONS

IC 13-23-13-1
Issuance of orders or corrective actions
Sec. 1. (a) The commissioner may, under rules adopted under IC 13-23-1-2:
(1) issue an order under IC 13-14-2-7 or IC 4-21.5-4; or
(2) proceed under IC 13-14-2-6;
to require the owner or operator of an underground storage tank to undertake corrective action with respect to any release of a regulated substance.
(b) If the commissioner determines that the corrective action will be done properly and promptly by the owner or operator of the underground storage tank from which the release occurs, the commissioner may enter into an agreed order with the owner or operator to implement necessary corrective action.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-2
Action by commissioner
Sec. 2. The commissioner, under rules adopted under IC 13-23-1-2, may undertake corrective action with respect to any release of a regulated substance into the environment from an underground storage tank if:
(1) that action is necessary, in the judgment of the commissioner, to protect human health and the environment; and
(2) at least one (1) of the following conditions exists:
(A) A person cannot be found not later than ninety (90) days after a suspected or confirmed release is identified (or a shorter time necessary to protect human health and the environment) who is:
(i) an owner or operator of the underground storage tank;
(ii) subject to the rules concerning corrective action; and
(iii) capable of properly carrying out corrective action with respect to the release.
(B) An existing situation requires prompt action by the commissioner under this section to protect human health and the environment.
(C) The cost of corrective action at the site of an underground storage tank exceeds the amount of financial responsibility required under IC 13-23-1-2(c)(6), IC 13-23-4-4, and IC 13-23-4-5 and, considering the class or category of underground storage tank from which the release occurred, expenditures by the state are necessary to ensure an effective corrective action.
(D) The owner or operator of the underground storage tank has failed or refused to comply with an order of the commissioner or a judgment of a court of competent

jurisdiction under section 1 of this chapter to take corrective action with respect to the release.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-3
Exposure assessment
Sec. 3. A corrective action undertaken or required under this chapter may include an exposure assessment. The cost of any exposure assessment undertaken under this chapter may be recovered under section 8 of this chapter as part of the costs of corrective action.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-4
Priority of orders and corrective actions
Sec. 4. In:
(1) issuing orders requiring corrective action under section 1 of this chapter; or
(2) undertaking corrective action under section 2 of this chapter;
the commissioner shall give priority to releases of regulated substances from underground storage tanks that pose the greatest threat to human health and the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-5
Limited corrective actions; streamlined administrative procedures
Sec. 5. In issuing orders requiring corrective action under section 1 of this chapter or undertaking corrective action under section 2 of this chapter the commissioner may:
(1) require only a limited form of corrective action; and
(2) implement streamlined administrative procedures;
with respect to a release of a regulated substance from an underground storage tank that, in the judgment of the commissioner, poses little or no immediate threat to human health or to the environment.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-5.5
Intentional surface spill or overfill; contribution to corrective action costs claim
Sec. 5.5. (a) Notwithstanding any other provision of this chapter, a person who is not an owner or operator of an underground storage tank is liable to the state only for corrective action to address a surface spill or overfill of a regulated substance from the underground storage tank that is intentionally caused by the person during the delivery of the regulated substance into the underground storage tank.
(b) A person who is liable for corrective action under subsection (a) is subject to a claim for contribution to corrective action costs

arising solely from the surface spill or overfill by a person described in section 8(b)(1) or 8(b)(2) of this chapter. Except as otherwise provided in subsection (c) and (d), an action for contribution under this section may be brought in the same manner and is subject to the same provisions as an action brought under section 8(b) of this chapter.
(c) Before a person brings a contribution action under this section, the person must provide written notice of intent to bring the action by certified mail to:
(1) the department; and
(2) each person allegedly responsible for the surface spill or overfill that occurred during the delivery of a regulated substance into the underground storage tank.
(d) A person that provides notice under subsection (c) may not bring a contribution action if:
(1) the department commences an administrative proceeding or a civil action concerning the alleged surface spill or overfill not later than ninety (90) days after receiving notice under subsection (c)(1); or
(2) the person who receives the notice under subsection (c)(2) agrees in writing, within ninety (90) days after receipt of the notice, to remediate the surface spill or overfill in accordance with the state's rules governing spills and overfills.
As added by P.L.212-1999, SEC.6.

IC 13-23-13-6
Use of funds for corrective actions; underground petroleum storage tanks
Sec. 6. The commissioner, under rules adopted under IC 13-23-1-2, may use money in the petroleum trust fund to pay the following costs and expenses associated with underground petroleum storage tanks:
(1) Costs incurred for corrective action conducted under cooperative agreements entered into between the state and the Administrator of the United States Environmental Protection Agency under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)), in accordance with the provisions of the cooperative agreements.
(2) Expenses incurred by the state for the following:
(A) Corrective actions that are ordered or undertaken under this chapter.
(B) Enforcement of this article.
(3) Expenses incurred by the state under section 8 of this chapter in recovering the costs of corrective actions undertaken under section 2 of this chapter.
(4) Administrative expenses and personnel expenses incurred by the state in carrying out this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-7 Use of funds for corrective actions; nonpetroleum underground storage tanks
Sec. 7. The commissioner, under rules adopted under IC 13-23-1-2, may use money in the hazardous substances response trust fund to pay the following expenses associated with underground storage tanks used to contain regulated substances other than petroleum:
(1) Expenses incurred by the state for the following:
(A) Corrective actions that are ordered or undertaken under this chapter.
(B) Enforcement of this article.
(2) Expenses incurred by the state under section 8 of this chapter in recovering the costs of corrective actions.
(3) Administrative expenses and personnel expenses incurred by the state in carrying out this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-8
Liability of owner or operator for costs of corrective action; subrogation; actions to recover costs
Sec. 8. (a) Except where an owner or operator can prove that a release from an underground storage tank was caused solely by:
(1) an act of God;
(2) an act of war;
(3) negligence on the part of the state or the United States government; or
(4) any combination of the causes set forth in subdivisions (1) through (3);
the owner or operator of an underground storage tank is liable to the state for the actual costs of any corrective action taken under section 2 of this chapter or IC 13-7-20-19(b) (before its repeal) involving the underground storage tank and is responsible for undertaking any corrective action, including undertaking an exposure assessment, ordered under this chapter, IC 13-23-14-1, IC 13-7-20-19 (before its repeal), or IC 13-7-20-26 (before its repeal), or required by this title or a rule adopted under this title.
(b) A person who:
(1) pays to the state the costs described under subsection (a); or
(2) undertakes corrective action resulting from a release from an underground storage tank, regardless of whether the corrective action is undertaken voluntarily or under an order issued under this chapter, IC 13-23-14-1, IC 13-7-20-19 (before its repeal), or IC 13-7-20-26 (before its repeal);
is entitled to receive a contribution from a person who owned or operated the underground storage tank at the time the release occurred. A person who brings a successful action to receive a contribution from an owner or operator is also entitled to receive reasonable attorney's fees and court costs from the owner or operator. An action brought under this subsection may be brought in a circuit or superior court. In resolving a contribution claim, a court may

allocate the cost of a corrective action among the parties to the action using equitable factors that the court determines are appropriate.
(c) Money recovered by the state under this section in connection with any corrective action undertaken with respect to a release of petroleum shall be deposited in the petroleum trust fund.
(d) Money recovered by the state under this section in connection with any corrective action undertaken with respect to a release of a regulated substance other than petroleum shall be deposited in the hazardous substances response trust fund.
(e) The state may recover corrective action costs under this section in an action commenced under IC 13-14-2-6, IC 13-14-2-7, IC 13-7-5-7 (before its repeal), or IC 13-7-5-8 (before its repeal). An action to recover corrective action costs under this section may be combined, as appropriate, with an action to enforce an order issued under section 1 of this chapter or IC 13-7-20-19(a) (before its repeal) to require corrective action not already undertaken by the commissioner.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-9
Equities for recovery of costs
Sec. 9. In determining the equities for seeking the recovery of costs under section 8 of this chapter, the commissioner may consider the following:
(1) The amount of financial responsibility required to be maintained under IC 13-23-1-2(c)(6).
(2) The factors considered in establishing that amount for underground storage tanks containing petroleum under IC 13-23-4-4.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-10
Agreements to indemnify, hold harmless, or insure
Sec. 10. (a) An indemnification agreement, a hold harmless agreement, or other similar agreement or conveyance is not effective to transfer the liability imposed under section 8 of this chapter from:
(1) the owner or operator of an underground storage tank; or
(2) any person who may be liable for a release or threat of release under this article;
to any other person.
(b) This section does not bar an agreement to:
(1) insure;
(2) hold harmless; or
(3) indemnify;
a party to an agreement for any liability under this article.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-11
Subrogation
Sec. 11. This chapter does not bar a cause of action that:         (1) an owner or operator;
(2) a guarantor; or
(3) any other person subject to liability under this article;
has or would have, by reason of subrogation or otherwise, against any person.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-12
Duty of owner or operator to furnish information, conduct testing, or permit access; right of entry
Sec. 12. (a) For the purpose of enabling the commissioner to take or to assess the need for corrective action under this chapter or to enforce this article, an owner or operator of an underground storage tank, upon the request of an officer, an employee, or a designated representative of the department, shall do the following:
(1) Furnish information relating to the underground storage tank or associated equipment or contents.
(2) Conduct monitoring or testing of the underground storage tank, including associated equipment or contents.
(3) Conduct monitoring or testing of soils, air, surface water, or ground water surrounding the underground storage tank if:
(A) tank testing, using methods that are applicable to but not in excess of federal standards, confirms a release of regulated substance; or
(B) other evidence exists that gives cause for reasonable suspicion that a release has occurred.
(4) Permit, at all reasonable times, the officer, employee, or designated representative to have access to and to copy all records relating to the underground storage tank.
(5) Permit the officer, employee, or designated representative to have access for corrective action.
(b) For the purposes set forth in subsection (a), an officer, an employee, or a designated representative of the department may enter at reasonable times any establishment or other place where an underground storage tank is located or where a regulated substance may be present due to a release from an underground storage tank to do the following:
(1) Inspect and obtain samples from any person of any regulated substances contained in the underground storage tank.
(2) Conduct monitoring or testing of:
(A) the underground storage tank;
(B) associated equipment or contents; or
(C) surrounding soils, air, surface water, or ground water.
(3) Take corrective action under section 2 of this chapter.
(c) Every action authorized by this section shall be commenced and completed with reasonable promptness.
As added by P.L.1-1996, SEC.13.

IC 13-23-13-13
Emergency procurement powers; actions authorized under federal

law
Sec. 13. (a) This article does not bar the commissioner from using any emergency procurement powers existing under law.
(b) This article does not bar the commissioner from taking any actions authorized under Section 9003(h)(7) of the federal Solid Waste Disposal Act (42 U.S.C. 6991b(h)(7)).
As added by P.L.1-1996, SEC.13.

IC 13-23-13-14
Lenders considered to participate in management
Sec. 14. For purposes of IC 13-11-2-148(e) and IC 13-11-2-150(b), a person that is a lender and that holds evidence of ownership primarily to protect a security interest in an underground storage tank shall be considered to participate in management (as defined in IC 13-11-2-151.2) of the underground storage tank only if, while the borrower is still in possession of the underground storage tank encumbered by the security interest, the person:
(1) exercises decision making control over the environmental compliance related to the underground storage tank such that the person has undertaken responsibility for the hazardous substance handling or disposal practices related to the underground storage tank; or
(2) exercises control at a level comparable to that of a manager of the underground storage tank such that the person has assumed or manifested responsibility:
(A) for the overall management of the underground storage tank encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the underground storage tank other than the function of environmental compliance.
As added by P.L.90-1998, SEC.20.

IC 13-23-13-15
Limits on liability of fiduciaries
Sec. 15. (a) The liability of a fiduciary under this title for the release or threatened release of a hazardous substance at, from, or in connection with an underground storage tank held in a fiduciary capacity shall not exceed the assets held in the fiduciary capacity.
(b) Subsection (a) does not apply to the extent that a person is liable under this title independently of the person's ownership of an underground storage tank as a fiduciary or actions taken in a fiduciary capacity.
(c) Subsections (a) and (d) do not limit the liability pertaining to a release or threatened release of a hazardous substance if negligence of a fiduciary causes or contributes to the release or threatened release.
(d) A fiduciary is not liable in its personal capacity under this title

for any of the following:
(1) Undertaking or directing another person to undertake a response action under 42 U.S.C. 9607(d)(1) or under the direction of an on-scene coordinator designated under the National Contingency Plan.
(2) Undertaking or directing another person to undertake other lawful means of addressing a hazardous substance in connection with the underground storage tank.
(3) Terminating the fiduciary relationship.
(4) Including in the terms of the fiduciary agreement a covenant, warranty, or other term or condition that relates to compliance with an environmental law, or monitoring, modifying, or enforcing the term or condition.
(5) Monitoring or undertaking at least one (1) inspection of the underground storage tank.
(6) Providing financial advice or other advice or counseling to other parties to the fiduciary relationship, including the settlor or beneficiary.
(7) Restructuring, renegotiating, or otherwise altering the terms and conditions of the fiduciary relationship.
(8) Administering, as a fiduciary, an underground storage tank that was contaminated before the fiduciary relationship began.
(9) Declining to take any of the actions referred to in subdivisions (2) through (8).
(e) This section does not apply to a person if the person:
(1) acts in a capacity other than:
(A) a fiduciary capacity; or
(B) a beneficiary capacity;
and, in that capacity, directly or indirectly benefits from a trust or fiduciary relationship; or
(2) is a beneficiary and a fiduciary with respect to the same fiduciary estate and, as a fiduciary, receives benefits that exceed customary or reasonable compensation and incidental benefits permitted under other applicable law.
(f) This section does not preclude a claim against the assets of the estate or trust administered by:
(1) the fiduciary; or
(2) a nonemployee agent or independent contractor retained by a fiduciary.
(g) This section does not:
(1) affect the rights, immunities, or other defenses that are available under:
(A) this title; or
(B) other law that is applicable to a person subject to this chapter; or
(2) create:
(A) any liability for a person; or
(B) a private right of action against a fiduciary or any other person.
As added by P.L.90-1998, SEC.21.



CHAPTER 14. ENFORCEMENT AND PENALTIES

IC 13-23-14-1
Enforcement of chapter; penalties
Sec. 1. (a) This article shall be enforced under IC 13-30-3.
(b) Except as provided in sections 2, 3, and 4 of this chapter, violations of this article are subject to the penalties imposed by the following:
(1) IC 13-30-4.
(2) IC 13-30-5.
(3) IC 13-30-6.
(4) IC 13-30-8.
As added by P.L.1-1996, SEC.13.

IC 13-23-14-2
Failure to notify; false information
Sec. 2. A person who violates a rule adopted under IC 13-23-1-2 by:
(1) knowingly failing to give a required notification; or
(2) submitting false information;
is subject to a civil penalty of not more than ten thousand dollars ($10,000) for each underground storage tank for which a required notification is not given or for which false information is submitted.
As added by P.L.1-1996, SEC.13.

IC 13-23-14-3
Violation of requirements, standards, or rules of underground storage tank program; exceptions
Sec. 3. (a) Except as provided in subsection (b), a person who violates:
(1) a requirement or standard set forth in this article; or
(2) a rule adopted under IC 13-23-1-2 other than a violation described in section 2 of this chapter;
is subject to a civil penalty of not more than ten thousand dollars ($10,000) per underground storage tank for each day of violation.
(b) A person is not subject to the civil penalty described in subsection (a) if:
(1) the violation arose from an underground storage tank that is on a brownfield;
(2) the person was not the owner or operator of the underground storage tank when the violation first occurred;
(3) the person does not dispense a regulated substance into or from the underground tank:
(A) for any purpose other than temporary or permanent closure; or
(B) in violation of any federal, state, or local regulations; and
(4) the underground storage tank is brought into compliance with this article not later than one (1) year after the person

acquired ownership of the property.
As added by P.L.1-1996, SEC.13. Amended by P.L.122-1999, SEC.2 and P.L.119-1999, SEC.14.

IC 13-23-14-4
Noncompliance with orders
Sec. 4. A person who fails to comply with an order issued by the commissioner under this article or IC 13-7-20 (before its repeal) after the order becomes effective is subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each day of continued noncompliance.
As added by P.L.1-1996, SEC.13.



CHAPTER 15. REPEALED






ARTICLE 24. PETROLEUM

CHAPTER 1. PETROLEUM RELEASES

IC 13-24-1-1
Removal or remedial actions; resolution of disputes
Sec. 1. (a) The commissioner may issue an order under:
(1) IC 13-14-2-7;
(2) IC 4-21.5-4; or
(3) IC 4-21.5-3-6;
to require an owner or operator or a responsible person to undertake removal or remedial action with respect to a release of petroleum at a petroleum facility.
(b) If the commissioner determines that the removal or remedial action will be done properly and promptly by the owner, operator, or responsible person, the commissioner may enter into an agreed order with the owner, operator, or responsible person to implement necessary removal or remedial action.
(c) If the commissioner and the owner or operator or the responsible party fail to agree on the appropriate and necessary removal or remedial action to be taken, the dispute shall be resolved under IC 4-21.5.
As added by P.L.1-1996, SEC.14.



CHAPTER 2. IMMUNITY FOR OIL DISCHARGE RESPONSE ASSISTANCE

IC 13-24-2-1
Applicability of chapter
Sec. 1. This chapter does not apply to any of the following:
(1) A discharge or a threatened discharge that is not:
(A) into;
(B) on; or
(C) threatening to enter;
the navigable waters of Indiana.
(2) A person who, in providing response assistance, is grossly negligent or engages in willful or wanton misconduct.
(3) Personal injury or wrongful death.
As added by P.L.1-1996, SEC.14.

IC 13-24-2-2
Liability for oil discharge response assistance
Sec. 2. Notwithstanding any other law, except as provided in section 3 of this chapter and subject to section 4 of this chapter, a person is immune from liability under Indiana law for:
(1) removal costs incurred; or
(2) damage caused;
as a result of an act committed or omission made in the course of providing oil discharge response assistance.
As added by P.L.1-1996, SEC.14.

IC 13-24-2-3
Liability for original discharge
Sec. 3. This chapter does not affect or impair:
(1) a cause of action against; or
(2) the liability of;
any responsible party for the original discharge. The responsible party remains liable for any and all damage arising from the discharge, including damage arising from improperly provided response assistance, as otherwise provided by law.
As added by P.L.1-1996, SEC.14.

IC 13-24-2-4
Liability for oil discharge response assistance; liability for removal costs or damage
Sec. 4. A party who is a responsible party with respect to an oil discharge is, in the absence of a defense to liability for the removal costs or damage arising from the discharge, liable for removal costs or damage caused by a person who is immune from liability under section 2 of this chapter.
As added by P.L.1-1996, SEC.14.






ARTICLE 25. HAZARDOUS SUBSTANCES

CHAPTER 1. INDIANA EMERGENCY RESPONSE COMMISSION

IC 13-25-1-1
Establishment
Sec. 1. The Indiana emergency response commission is established.
As added by P.L.1-1996, SEC.15.

IC 13-25-1-2
Members
Sec. 2. (a) The commission consists of the following thirteen (13) members:
(1) The commissioner or the commissioner's designee.
(2) The executive director of the department of homeland security or the executive director's designee.
(3) The superintendent of the state police department or the superintendent's designee.
(4) The state fire marshal or the state fire marshal's designee.
(5) Three (3) representatives of business and industry.
(6) Three (3) representatives of the public.
(7) Three (3) representatives of local government.
(b) The governor shall appoint the members provided for in subsection (a)(5) through (a)(7). A member appointed under this subsection serves at the pleasure of the governor.
As added by P.L.1-1996, SEC.15. Amended by P.L.1-2006, SEC.204.

IC 13-25-1-3
Compensation
Sec. 3. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) Each member of the commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1996, SEC.15.

IC 13-25-1-4
Officers
Sec. 4. The governor shall appoint:
(1) a chairman; and
(2) a vice chairman;
of the commission from among the members of the commission.
As added by P.L.1-1996, SEC.15.
IC 13-25-1-5
Meetings; quorum
Sec. 5. (a) The commission shall meet as follows:
(1) At least one (1) time every three (3) months.
(2) At the call of the chairman.
(b) A majority of the members constitutes a quorum for the authority to conduct business.
As added by P.L.1-1996, SEC.15.

IC 13-25-1-6
Duties of commission and local emergency planning committee
Sec. 6. (a) The commission shall do the following:
(1) Encourage and support the development of emergency planning efforts to provide:
(A) state government entities;
(B) local governments; and
(C) the public;
with information concerning potential chemical hazards in Indiana.
(2) Assist the state in complying with the requirements of SARA.
(3) Design and supervise the operation of emergency planning districts in Indiana.
(4) Gather and distribute information needed for effective emergency response planning.
(b) A local emergency planning committee shall do the following:
(1) Satisfy the requirements of SARA.
(2) Prepare and submit a roster of committee members to the commission at least one (1) time each year.
(3) Meet at least two (2) times, on separate days, every six (6) months.
(4) Prepare and submit the report required under IC 6-6-10-8.
As added by P.L.1-1996, SEC.15. Amended by P.L.92-2001, SEC.2.

IC 13-25-1-7
Assistance from public or private sources; implementation of chapter
Sec. 7. The commission may receive:
(1) appropriations;
(2) grants;
(3) donations;
(4) equipment;
(5) supplies; and
(6) services;
from a public or a private source to assist the commission in implementing this chapter.
As added by P.L.1-1996, SEC.15.



CHAPTER 2. EMERGENCY PLANNING AND NOTIFICATION

IC 13-25-2-1
Applicability of chapter
Sec. 1. Except as provided in sections 6 and 7 of this chapter, this chapter does not apply to:
(1) the transportation; or
(2) storage incident to transportation;
of any substance or chemical subject to this chapter, including the transportation and distribution of natural gas.
As added by P.L.1-1996, SEC.15. Amended by P.L.63-1996, SEC.2.

IC 13-25-2-2
Applicability of chapter; designation of additional facilities
Sec. 2. (a) A substance is subject to this chapter if the substance is on the list published under 42 U.S.C. 11002(a)(2).
(b) Except as provided in section 6 of this chapter, a facility is subject to this chapter if a substance on the list referred to in subsection (a) is present at the facility in an amount that exceeds the threshold planning quantity established for the substance.
(c) For purposes of emergency planning, the Indiana emergency response commission may designate additional facilities that are subject to this chapter if the designation is made after public notice and opportunity for comment. The commission shall notify a facility affected by a designation under this section.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-3
Notice that facility is subject to requirements of chapter
Sec. 3. (a) The owner or operator of a facility subject to this chapter shall notify the commission that the facility is subject to this chapter.
(b) If:
(1) a substance on the list of substances referred to in section 2(a) of this chapter becomes present at a facility in an amount that exceeds the threshold planning quantity established for the substance; or
(2) there is a revision of the list referred to in section 2(a) of this chapter and the facility has present a substance on the revised list that exceeds the threshold planning quantity established for the substance;
the owner or operator of the facility shall notify the commission and the appropriate local emergency planning committee that the facility is subject to this chapter not later than sixty (60) days after the acquisition of the substance or the revision of the list.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-4
Notice to administrator      Sec. 4. The commission shall notify the administrator of the facilities subject to this chapter by notifying the administrator of:
(1) each notification received from a facility under section 3 of this chapter; and
(2) each facility designated by the commission under section 2(c) of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-5
Local emergency plan
Sec. 5. (a) A local emergency planning committee shall complete the preparation or review and update of a local emergency plan in accordance with this section before October 17 of each year. The local emergency planning committee shall review the plan:
(1) at least one (1) time each year; and
(2) more frequently if required by a change in circumstances in the community or at a facility.
(b) A local emergency planning committee shall:
(1) evaluate the need for resources necessary to develop, implement, and exercise the local emergency plan; and
(2) make recommendations with respect to additional resources that may be required and the means for providing the additional resources.
(c) A local emergency plan must include the following:
(1) Identification of the following:
(A) Facilities subject to this chapter that are within the emergency planning district.
(B) Routes likely to be used for the transportation of substances on the list of extremely hazardous substances.
(C) Additional facilities contributing to or subjected to additional risk due to the proximity of the facilities to facilities subject to this chapter, including hospitals or natural gas facilities.
(2) Methods and procedures to be followed by facility owners and operators and local emergency and medical personnel to respond to any release of substances.
(3) Designation of a community emergency coordinator and facility emergency coordinators who shall make determinations necessary to implement the local emergency plan.
(4) Procedures providing reliable, effective, and timely notification by the facility emergency coordinators and the community emergency coordinator to:
(A) persons designated in the local emergency plan; and
(B) the public;
that a release has occurred consistent with the emergency notification requirements of section 7 of this chapter.
(5) Methods for determining the occurrence of a release and the area or population likely to be affected by the release.
(6) A description of emergency equipment and facilities in the community and at each facility in the community subject to this

chapter and an identification of the persons responsible for the equipment and facilities.
(7) Evacuation plans, including provisions for a precautionary evacuation and alternative traffic routes.
(8) Training programs, including schedules for training of local emergency response and medical personnel.
(9) Methods and schedules for exercising the emergency plan.
(d) For each facility subject to this chapter:
(1) the owner or operator of the facility shall notify:
(A) the emergency planning committee; or
(B) the commission if there is no emergency planning committee;
of a facility representative who will participate in the emergency planning process as a facility emergency coordinator;
(2) the owner or operator of the facility shall promptly inform the emergency planning committee of any relevant changes occurring at the facility as the changes occur or are expected to occur; and
(3) upon request from the emergency planning committee, the owner or operator of the facility shall promptly provide information to the emergency planning committee necessary for developing and implementing the emergency plan.
(e) After completion or update of a local emergency plan under subsection (a) for an emergency planning district, the local emergency planning committee shall submit a copy of the local emergency plan to the commission. The commission shall review the local emergency plan and make recommendations to the local emergency planning committee on revisions of the local emergency plan that may be necessary to ensure coordination of the local emergency plan with emergency response plans of other emergency planning districts. To the maximum extent practicable, the review may not delay implementation of the local emergency plan.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-6
Notice of release of substances
Sec. 6. (a) This section does not apply to any release that results in exposure to persons solely within the site or sites on which a facility is located.
(b) If:
(1) a release of an extremely hazardous substance occurs from a facility at which a hazardous chemical is produced, used, or stored; and
(2) the release requires a notification under 42 U.S.C. 9603(a);
the owner or operator of the facility shall immediately provide notice as described in section 7 of this chapter.
(c) If a release of an extremely hazardous substance that is on the list referred to in section 2 of this chapter occurs from a facility at which a hazardous chemical is produced, used, or stored and the

release is not subject to the notification requirements under 42 U.S.C. 9603(a), the owner or operator of the facility shall immediately provide notice as described in section 7 of this chapter if the release:
(1) is not a federally permitted release (as defined in 42 U.S.C. 9601(10));
(2) is in an amount that exceeds a quantity that the administrator has determined by regulation requires notice; and
(3) occurs in a manner that would require notification under 42 U.S.C. 9603(a).
(d) If a release of a substance that is not on the list referred to in section 2 of this chapter occurs at a facility at which a hazardous chemical is produced, used, or stored, and the release requires notification under 42 U.S.C. 9603(a), the owner or operator shall provide notice as follows:
(1) If a reportable quantity has been established for the substance under 42 U.S.C. 9602(a), the owner or operator shall provide the notice as described in section 7 of this chapter.
(2) If a reportable quantity has not been established for the substance under 42 U.S.C. 9602(a), the owner or operator shall provide the notice as described in section 7 of this chapter for any release of at least one (1) pound of the substance.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-6.5
Evaluation of notification options; toll free telephone line to be provided
Sec. 6.5. (a) The department shall work with interested stakeholders, including the federal government, the general public, members of the general assembly, and businesses, to evaluate the feasibility of simplifying and expediting notification under IC 13-25-2-6. Options to be evaluated include:
(1) connecting persons required to provide notice under IC 13-25-2-6 with the National Response Center; and
(2) recommending any appropriate changes in federal law.
(b) The department shall implement an option evaluated under subsection (a) if the option:
(1) is practical to implement;
(2) is technically feasible;
(3) is economically feasible;
(4) is protective of human health and the environment; and
(5) would adequately serve persons required to provide notice under IC 13-25-2-6.
(c) The department shall provide a toll free long distance telephone line through which a person required to provide notice under IC 13-25-2-6 may contact the office described in IC 13-13-3-1 of this chapter.
As added by P.L.126-1996, SEC.5.

IC 13-25-2-7 Notice from owner or operator
Sec. 7. (a) The owner or operator of the facility shall give the notice required by section 6 of this chapter immediately after the release to the following:
(1) The community emergency coordinator for the appropriate local emergency planning committees for any area likely to be affected by the release.
(2) The commission.
(3) The state emergency planning commission of any other state likely to be affected by the release.
(b) If a substance that is subject to the reporting requirements under this section is being transported or is being stored incident to being transported, the notice requirements of this section may be satisfied by:
(1) dialing the local 911 emergency telephone number; or
(2) if a local 911 emergency telephone number is not available, calling the telephone operator.
(c) The notice required by section 6 of this chapter must include each of the following to the extent known at the time of the notice and if no delay in responding to the emergency results:
(1) The chemical name or identity of any substance involved in the release.
(2) An indication of whether the substance is on the list referred to in section 2 of this chapter.
(3) An estimate of the quantity of any substance that was released into the environment.
(4) The time and duration of the release.
(5) The medium or media into which the release occurred.
(6) Any known or anticipated acute or chronic health risks associated with the emergency and, where appropriate, advice regarding medical attention necessary for exposed individuals.
(7) Proper precautions to take as a result of the release, including evacuation, unless the information is readily available to the community emergency coordinator under the local emergency plan.
(8) The name and telephone number of persons to be contacted for additional information.
(d) As soon as practicable after a release that requires notice by section 6 of this chapter, the owner or operator shall provide written follow-up emergency notices that include and update the information required by this section, including additional information with respect to the following:
(1) Actions taken to respond to and contain the release.
(2) Any known or anticipated acute or chronic health risks associated with the release.
(3) If appropriate, advice regarding medical attention necessary for exposed individuals.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-8 Material safety data sheet
Sec. 8. (a) The owner or operator of a facility that is required to prepare or have available a material safety data sheet for a hazardous chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act shall submit a material safety data sheet for each chemical or, preferably, a list of chemicals described in subsection (b) to each of the following:
(1) The appropriate local emergency planning committee.
(2) The commission.
(3) The fire department that has jurisdiction over the facility.
(b) The list of chemicals referred to in subsection (a) includes the following:
(1) A list of the hazardous chemicals for which a material safety data sheet is required under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act grouped:
(A) in categories of health and physical hazards as set forth in the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act; or
(B) in other categories as the administrator may establish under 42 U.S.C. 11021.
(2) The chemical name or the common name of each chemical as provided on the material safety data sheet.
(3) Any hazardous component of each chemical as provided on the material safety data sheet.
(c) An owner or operator may meet the requirements of this section with respect to a hazardous chemical that is a mixture by doing one (1) of the following:
(1) Submitting a material safety data sheet for, or identifying on a list, each element or compound in the mixture that is a hazardous chemical. If more than one (1) mixture has the same element or compound, only one (1) material safety data sheet or one (1) listing of the element or compound is necessary.
(2) Submitting a material safety data sheet for, or identifying on a list, the mixture.
(d) If an owner or operator of a facility submits a list of chemicals under subsection (a), the owner or operator, upon request by the local emergency planning committee, shall submit the material safety data sheet for any chemical on the list to the committee.
(e) A local emergency planning committee, upon request by any person, shall make available a material safety data sheet to the person in accordance with section 14 of this chapter. If the local emergency planning committee does not have the requested material safety data sheet, the committee shall request the sheet from the facility owner or operator and then make the sheet available to the person in accordance with section 14 of this chapter.
(f) The initial material safety data sheet or list required by this section with respect to a hazardous chemical shall be provided not later than three (3) months after the date the owner or operator of a

facility is required to prepare or have available a material safety data sheet for the chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act.
(g) A revised sheet shall be provided to a local emergency planning committee not later than three (3) months after the date of a discovery by an owner or operator of significant new information concerning an aspect of a hazardous chemical for which a material safety data sheet was previously submitted to the local emergency planning committee under subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-2-9
Emergency and hazardous chemical inventory form
Sec. 9. (a) The owner or operator of a facility that is required to prepare or have available a material safety data sheet for a hazardous chemical under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act shall prepare and submit an emergency and hazardous chemical inventory form to each of the following:
(1) The appropriate local emergency planning committee.
(2) The commission.
(3) The fire department that has jurisdiction over the facility.
(b) The inventory form containing tier I information as described in subsection (e):
(1) shall be submitted before March 1 of each year; and
(2) must contain data with respect to the preceding year;
unless an owner or operator provides, before March 1 and with respect to the same year, tier II information as described in section 10(a) of this chapter to the recipients described in subsection (a).
(c) An owner or operator may meet the requirements of this section and section 10 of this chapter with respect to a hazardous chemical that is a mixture by doing one (1) of the following:
(1) Providing information on the inventory form on each element or compound in the mixture that is a hazardous chemical. If more than one (1) mixture has the same element or compound, only one (1) listing on the inventory form for the element or compound at the facility is necessary.
(2) Providing information on the inventory form on the mixture.
(d) A hazardous chemical for which a material safety data sheet or a listing is required by section 8 of this chapter is subject to this section and section 10 of this chapter.
(e) An inventory form must contain the following tier I information in aggregate terms for hazardous chemicals in categories of health and physical hazards as set forth under the federal Occupational Safety and Health Act (29 U.S.C. 651 through 658) and regulations adopted under the Act:
(1) An estimate in ranges of the maximum amount of hazardous chemicals in each category present at the facility at any time during the preceding year.         (2) An estimate in ranges of the average daily amount of hazardous chemicals in each category present at the facility during the preceding year.
(3) The general location of hazardous chemicals in each category.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-10
Emergency and hazardous chemical inventory form; tier II information
Sec. 10. (a) An inventory form must provide the following additional tier II information for each hazardous chemical present at the facility only upon request and in accordance with subsection (b):
(1) The chemical name or the common name of the chemical as provided on the material safety data sheet.
(2) An estimate in ranges of the maximum amount of the hazardous chemical present at the facility at any time during the preceding year.
(3) An estimate in ranges of the average daily amount of the hazardous chemical present at the facility during the preceding year.
(4) A brief description of the manner of storage of the hazardous chemical.
(5) The location at the facility of the hazardous chemical.
(6) An indication of whether the owner of the facility elects to withhold location information of a specific hazardous chemical from disclosure to the public under section 14 of this chapter.
(b) Upon the request of:
(1) the commission;
(2) a local emergency planning committee; or
(3) a fire department with jurisdiction over a facility;
the owner or operator of a facility shall provide tier II information as described in subsection (a) to the person making the request. A request must be made with respect to a specific facility.
(c) A state or local official acting in the official's capacity may have access to tier II information by submitting a request to the commission or a local emergency planning committee. Upon receipt of a request for tier II information, the commission or committee shall request the facility owner or operator to provide the tier II information and make the information available to the official.
(d) A person may make a request to the commission or a local emergency planning committee for tier II information relating to the preceding year with respect to a facility. The request must be in writing and must be made with respect to a specific facility.
(e) Any tier II information that the commission or a local emergency planning committee possesses shall be made available to a person making a request under this section in accordance with section 14 of this chapter. If the commission or local emergency planning committee does not possess the tier II information requested, the commission or local emergency planning committee

shall request the facility owner or operator to:
(1) provide the tier II information with respect to a hazardous chemical that a facility has stored in an amount of at least ten thousand (10,000) pounds present at the facility at any time during the preceding year; and
(2) make the information available in accordance with section 14 of this chapter;
to the person making the request.
(f) For tier II information that is not in the possession of the commission or a local emergency planning committee with respect to a hazardous chemical that a facility has stored in an amount that is less than ten thousand (10,000) pounds at the facility at any time during the preceding year, a request from a person must include a statement specifying the general need for the information. The commission or local emergency planning committee may request the facility owner or operator for the tier II information on behalf of the person making the request. Upon receipt of any information requested on behalf of the person, the commission or local emergency planning committee shall make the information available in accordance with section 14 of this chapter to the person.
(g) The commission or a local emergency planning committee shall respond to a request for tier II information under this section not later than seven (7) days after the date the request is received.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-11
Fire department; access for onsite inspection; notice of location information
Sec. 11. Upon the request of the fire department that has jurisdiction over a facility that files an inventory form under section 9 of this chapter, the owner or operator of the facility shall:
(1) allow the fire department to conduct an onsite inspection of the facility; and
(2) provide to the fire department specific location information on hazardous chemicals at the facility.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-12
Permission to withhold chemical name and identity information
Sec. 12. A person required under section 5(d)(2), 5(d)(3), 8, 9, 10, or 11 of this chapter to submit information to any other person may withhold from the information the specific chemical identity, including the chemical name and other specific identification as provided in 42 U.S.C. 11042 and regulations adopted by the administrator under 42 U.S.C. 11042.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-13
Duty to release chemical identity information
Sec. 13. (a) An owner or operator of a facility that is subject to the

requirements of section 8, 9, 10, or 11 of this chapter shall provide the specific chemical identity, if known, of a hazardous chemical or extremely hazardous substance to any health professional who requests the information in writing if the health professional provides a written statement of need under this section and a written confidentiality agreement under subsection (e). The written statement of need must specify that the health professional has a reasonable basis to suspect that:
(1) the information is needed for purposes of diagnosis or treatment of an individual;
(2) the individual or individuals being diagnosed or treated have been exposed to the chemical concerned; and
(3) knowledge of the specific chemical identity of the chemical will assist in diagnosis or treatment.
After receiving a written request under this subsection, the owner or operator to whom the request is made shall promptly provide the requested information to the health professional. Except as provided under subsection (e), the authority to withhold the specific chemical identity of a chemical under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided under this subsection.
(b) An owner or operator of a facility that is subject to the requirements of section 8, 9, 10, or 11 of this chapter shall provide a copy of a material safety data sheet or an inventory form, including the specific chemical identity, if known, of a hazardous chemical or extremely hazardous substance to any treating physician or nurse who requests the information if the physician or nurse determines that:
(1) a medical emergency exists;
(2) the specific chemical identity of the chemical concerned is necessary for or will assist in emergency or first-aid diagnosis or treatment; and
(3) the individual or individuals being diagnosed or treated have been exposed to the chemical concerned.
Immediately after receiving a request under this subsection, the owner or operator to whom the request is made shall provide the requested information to the physician or nurse. The authority to withhold the specific chemical identity of a chemical from a material safety data sheet or an inventory form under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided to a treating physician or nurse under this subsection. A written confidentiality agreement or statement of need is not required as a precondition of the disclosure. However, the owner or operator disclosing the information may require a written confidentiality agreement in accordance with subsection (e) and a statement setting forth the items listed in subdivisions (1) through (3) as soon as circumstances permit.
(c) An owner or operator of a facility subject to the requirements of section 8, 9, 10, or 11 of this chapter shall provide the specific chemical identity, if known, of a hazardous chemical or an extremely

hazardous substance to any health professional, including a physician, toxicologist, or epidemiologist who:
(1) is a local government employee or a person under contract with the local government; and
(2) requests the information in writing and provides a written statement of need under subsection (d) and a written confidentiality agreement under subsection (e).
After receiving a written request under this subsection, the owner or operator to whom the request is made shall promptly provide the requested information to the local health professional. Except as provided in subsection (e), the authority to withhold the specific chemical identity of a chemical under section 12 of this chapter when the information is a trade secret does not apply to information required to be provided under this subsection.
(d) The written statement of need described in subsection (c) must describe with reasonable detail at least one (1) of the following health needs for the information:
(1) To assess exposure of persons living in a local community to the hazards of the chemical concerned.
(2) To conduct or assess sampling to determine exposure levels of various population groups.
(3) To conduct periodic medical surveillance of exposed population groups.
(4) To provide medical treatment to exposed individuals or population groups.
(5) To conduct studies to determine the health effects of exposure.
(6) To conduct studies to aid in the identification of a chemical that may reasonably be anticipated to cause an observed health effect.
(e) A person who obtains information under subsection (a) or (c) shall, in accordance with subsection (a) or (c), agree in a written confidentiality agreement that the person will not use the information for any purpose other than the health needs asserted in the statement of need, except as may otherwise be authorized by the terms of the agreement or by the person providing the information. This subsection does not preclude the parties to a confidentiality agreement from pursuing any remedy to the extent permitted by law.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-14
Disclosure to general public
Sec. 14. (a) An emergency response plan, material safety data sheet, list of chemicals described in section 8(b) of this chapter, inventory form, and follow-up emergency notice shall be made available to the general public during normal working hours at the location or locations designated by the commission or local emergency planning committee, as appropriate. Upon request by an owner or operator of a facility subject to the requirements of sections 9 through 10 of this chapter, the commission and the appropriate

local emergency planning committee shall withhold from disclosure under this section the location of any specific chemical required by section 10(a) of this chapter to be contained in an inventory form as tier II information.
(b) A local emergency planning committee shall annually publish a notice in local newspapers stating that the emergency response plan, material safety data sheets, and inventory forms have been submitted under this section. The notice must:
(1) state that follow-up emergency notices may subsequently be issued; and
(2) announce that members of the public who desire to review:
(A) an emergency response plan;
(B) a material safety data sheet;
(C) an inventory form; or
(D) a follow-up notice;
may do so at the location designated under subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-2-15
Civil actions by persons
Sec. 15. (a) A person may commence a civil action on the person's behalf against the following:
(1) An owner or operator of a facility, for failure to do any of the following:
(A) Submit a follow-up emergency notice under section 7(d) of this chapter.
(B) Submit a material safety data sheet or a list under section 8 of this chapter.
(C) Complete and submit an inventory form under section 9 of this chapter containing tier I information as described in section 9 of this chapter unless the requirement does not apply under section 9(b) of this chapter.
(2) The commission, for failure to provide a mechanism for public availability of information in accordance with section 14 of this chapter.
(3) The commission, for failure to respond to a request for tier II information under section 10 of this chapter not later than one hundred twenty (120) days after the date the request is received.
(b) An action under subsection (a) against an owner or operator of a facility must be brought in a court having jurisdiction.
(c) A court has jurisdiction in actions brought under subsection (a) against an owner or operator of a facility to:
(1) enforce the requirement concerned; and
(2) impose any civil penalty provided for violation of the requirement.
(d) An action may not be commenced under subsection (a)(1)(A) until at least sixty (60) days after the date the plaintiff gives notice of the alleged violation to the state and the alleged violator. Notice must be given in the manner prescribed by the administrator under regulations adopted under 42 U.S.C. 11001 et seq.     (e) An action may not be commenced under subsection (a)(1)(B) or (a)(1)(C) until at least sixty (60) days after the date the plaintiff gives notice to the commission that the plaintiff will commence the action. Notice must be given in a manner prescribed by the administrator under regulations adopted under 42 U.S.C. 11001 et seq.
(f) An action may not be commenced under subsection (a) against an owner or operator of a facility if the administrator has commenced and is diligently pursuing an administrative order or a civil action to:
(1) enforce the requirement concerned; or
(2) impose a civil penalty under 42 U.S.C. 11001 et seq.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-16
Civil actions by state or unit of local government
Sec. 16. The state or a unit of local government may commence a civil action against an owner or operator of a facility for failure to do any of the following:
(1) Provide notification to the emergency response commission under section 3 of this chapter.
(2) Submit a material safety data sheet or a list under section 8 of this chapter.
(3) Make available information requested under section 8 of this chapter.
(4) Complete and submit an inventory form under section 9 of this chapter containing tier I information unless the requirement does not apply under section 9(b) of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-17
Civil actions by commission or local emergency planning committee
Sec. 17. The commission or a local emergency planning committee may commence a civil action against an owner or operator of a facility for failure to:
(1) provide information under section 5(d) of this chapter; or
(2) submit tier II information under section 10 of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-2-18
Costs, attorney's fees and expert witness fees; enforcement under federal or state law; intervention
Sec. 18. (a) A court, in issuing a final order in an action brought under section 15, 16, or 17 of this chapter, may award costs of litigation, including reasonable attorney's fees and expert witness fees, to the prevailing or the substantially prevailing party if the court determines that the award is appropriate.
(b) Sections 15, 16, and 17 of this chapter do not restrict or expand any right that a person may have under federal or state law to seek enforcement of a requirement or to seek other relief.     (c) In an action brought under section 15, 16, or 17 of this chapter, the state, if the state is not a party, may intervene as a matter of right.
(d) In an action brought under section 15, 16, or 17 of this chapter, a person may intervene as a matter of right if:
(1) the person has a direct interest that is or may be adversely affected by the action; and
(2) the disposition of the action may impair or impede the person's ability to protect that interest;
unless the state shows that the person's interest is adequately represented by existing parties to the action.
As added by P.L.1-1996, SEC.15.



CHAPTER 3. RESPONSIBLE PROPERTY TRANSFER LAW

IC 13-25-3-1
Information concerning property; liability for incomplete or erroneous information
Sec. 1. (a) In response to an inquiry from a person in connection with this chapter, the department shall provide information that is in the department's possession concerning whether a property meets any of the descriptions set forth in IC 13-11-2-174.
(b) Neither:
(1) the state;
(2) the department; nor
(3) an employee of the department who answers an inquiry under this section;
is liable in a civil action on the grounds that information provided under this section was incomplete or erroneous.
As added by P.L.1-1996, SEC.15.



CHAPTER 4. HAZARDOUS SUBSTANCES RESPONSE TRUST FUND

IC 13-25-4-1
Establishment; purpose
Sec. 1. (a) The hazardous substances response trust fund is established. The purpose of the fund is to accumulate and maintain a source of money for the following purposes:
(1) Financing contracts or cooperative agreements between the state and the President of the United States under Section 104 of CERCLA (42 U.S.C. 9604).
(2) Providing state assistance in the form of supplies, materials, services, and equipment to:
(A) prevent the release of a hazardous substance or contaminant; or
(B) control, contain, isolate, neutralize, remove, store, or dispose of any hazardous substance or contaminant already released into or on the air, land, or waters of Indiana.
(3) Financing response actions that are:
(A) undertaken or authorized by the commissioner with respect to sites in Indiana; and
(B) considered by the commissioner to be necessary to protect the public health or welfare or the environment from the release or threatened release of a hazardous substance or contaminant.
(4) Paying expenses related to releases of regulated substances other than petroleum from underground storage tanks under IC 13-23-13-7.
(5) Paying administrative and personnel expenses incurred by the state in responding to releases or threats of releases of hazardous substances or contaminants.
(6) Paying claims for the reimbursement of necessary response costs incurred by persons that have received preauthorization from the commissioner for reimbursement.
(7) Providing grants for household hazardous waste and conditionally exempt small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20.
(8) Paying administrative and personnel expenses incurred by the department in implementing and administering household hazardous waste and conditionally exempt small quantity generator waste collection, recycling, or disposal projects under IC 13-20-20.
(9) Transferring funds to the environmental remediation revolving loan fund established by IC 13-19-5-2.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.14; P.L.237-1999, SEC.10.

IC 13-25-4-2 Sources of fund
Sec. 2. The sources of money for the fund are the following:
(1) Revenue produced by the levy under IC 6-6-6.6.
(2) Any payment to the state or the fund as:
(A) reimbursement for amounts expended by the state in a response action; or
(B) a settlement or judgment stemming from a lawsuit by the state or federal government to recover amounts expended by the state in a response action, including recoveries under section 10 of this chapter.
(3) Accrued interest and other investment earnings of the fund.
(4) Fees paid under IC 13-23-12-4(2) and penalties paid under IC 13-23-12-7 by owners and operators of underground storage tanks used to contain regulated substances other than petroleum.
(5) Appropriations made by the general assembly and gifts and donations from private and public entities intended for deposit in the fund.
(6) Grants and other payments made by the United States government under:
(A) the federal Solid Waste Disposal Act (42 U.S.C. 6901 et seq.) in relation to regulated substances other than petroleum; or
(B) CERCLA.
(7) Money received from responsible parties under agreements under section 23 of this chapter for response actions at specific sites.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-3
Investments
Sec. 3. The treasurer of state shall invest the assets of the fund:
(1) as a whole; and
(2) in the investments that are authorized by the Constitution of the State of Indiana and state laws.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-4
Annual budget; expenditures; household hazardous waste grants
Sec. 4. (a) The department shall do the following:
(1) Prepare an annual budget to provide for administrative and personnel expenses from the fund.
(2) Submit the budget to the budget committee in accordance with IC 4-12-1.
(b) The general assembly must appropriate the money in the fund to be used for administrative and personnel expenses before expenditure of the money. The commissioner shall order all other expenditures from the fund with the approval of the governor and the budget agency.
(c) Not more than four hundred fifty thousand dollars ($450,000) of the fund is available to the department each year to fund grants

awarded under IC 13-20-20, exclusive of administrative and personnel expenditures authorized by section 1(a)(8) of this chapter.
As added by P.L.1-1996, SEC.15. Amended by P.L.237-1999, SEC.11.

IC 13-25-4-5
Corrective action determination; access to records
Sec. 5. (a) This section applies to the following:
(1) A person that stores, treats, or disposes of hazardous substances.
(2) If necessary to ascertain facts not available at the site or facility where the hazardous substances are located, a person that generates, transports, or otherwise handles or has handled hazardous substances.
(b) To assist in determining the need for corrective action under IC 13-22-13 or removal or remedial action under this chapter in connection with a hazardous substance, a person described in subsection (a) shall:
(1) upon request of an officer, an employee, or a designated agent of the department, furnish information relating to the hazardous substances referred to in subsection (a)(1) or (a)(2); and
(2) permit the officer, the employee, or the designated agent of the department at any reasonable time to have access to and to copy all records relating to the hazardous substances referred to in subsection (a)(1) or (a)(2).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-6
Entry for inspection by agent; reasonable promptness; samples
Sec. 6. (a) For the purpose of assisting in determining the need for corrective action under IC 13-22-13 or removal or remedial action in connection with a hazardous substance under this chapter, an officer, an employee, or a designated agent of the department may:
(1) enter at reasonable times any establishment or other place:
(A) where hazardous substances are or have been generated, stored, treated, or disposed of; or
(B) from which hazardous substances have been transported; and
(2) inspect and obtain samples of:
(A) any hazardous substance;
(B) containers or labeling for hazardous substances; or
(C) soil, surface water, ground water, or other environmental media.
(b) Each inspection under subsection (a)(2) must be commenced and completed with reasonable promptness. If the officer, the employee, or the representative of the department conducting the inspection obtains any samples, before leaving the premises the officer, the employee, or the representative shall give to the owner, the operator, or the person in charge of the premises:         (1) a receipt describing the sample obtained; and
(2) if requested, a portion or a duplicate of each sample equal in volume of weight to the portion retained.
(c) If an analysis is made of samples obtained in an inspection under subsection (a)(2), a copy of the results of the analysis shall be furnished promptly to the owner, the operator, or the person in charge of the premises inspected.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-7
Rules
Sec. 7. The solid waste management board shall adopt rules establishing criteria for determining the commissioner's priorities in selecting hazardous substance response sites. Until these rules have been adopted, the commissioner shall give priority to those sites presenting a significant threat to public health and environment.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-8
Liability
Sec. 8. (a) Except as provided in subsection (b), (c), or (d), a person that is liable under Section 107(a) of CERCLA (42 U.S.C. 9607(a)) for:
(1) the costs of removal or remedial action incurred by the commissioner consistent with the national contingency plan;
(2) the costs of any health assessment or health effects study carried out by or on behalf of the commissioner under Section 104(i) of CERCLA (42 U.S.C. 9604(i)); or
(3) damages for:
(A) injury to;
(B) destruction of; or
(C) loss of;
natural resources of Indiana;
is liable, in the same manner and to the same extent, to the state under this section.
(b) The exceptions provided by Sections 107(b), 107(q), and 107(r) of CERCLA (42 U.S.C. 9607(b), 42 U.S.C. 9607(q), and 42 U.S.C. 9607(r)) to liability otherwise imposed by Section 107(a) of CERCLA (42 U.S.C. 9607(a)) are equally applicable to any liability otherwise imposed under subsection (a).
(c) Notwithstanding any liability imposed by the environmental management laws, a lender, a secured or unsecured creditor, or a fiduciary is not liable under the environmental management laws, in connection with the release or threatened release of a hazardous substance from a facility unless the lender, the fiduciary, or creditor has participated in the management of the hazardous substance at the facility.
(d) Notwithstanding any liability imposed by the environmental management laws, the liability of a fiduciary for a release or threatened release of a hazardous substance from a facility that is

held by the fiduciary in its fiduciary capacity may be satisfied only from the assets held by the fiduciary in the same estate or trust as the facility that gives rise to the liability.
(e) Except as provided in subsection (g), a political subdivision (as defined in IC 36-1-2-13) or unit of federal or state government is not liable to the state under this section for costs or damages associated with the presence of a hazardous substance on, in, or at a property in which the political subdivision or unit of federal or state government acquired an interest in the property because of:
(1) bankruptcy;
(2) foreclosure;
(3) tax delinquency, including an acquisition under IC 6-1.1-24 or IC 6-1.1-25;
(4) abandonment;
(5) the exercise of eminent domain, including any purchase of property once an offer to purchase has been tendered under IC 32-24-1-5;
(6) receivership;
(7) other circumstances in which the political subdivision or unit of federal or state government involuntarily acquired an interest in the property because of the political subdivision's or unit's function as sovereign;
(8) transfer from another political subdivision or unit of federal or state government; or
(9) any other means to conduct remedial actions on a brownfield.
(f) If a transfer of an interest in property as described in subsection (e) occurs, a person who owned, operated, or otherwise controlled the property immediately before the political subdivision or unit of federal or state government acquired the interest in the property remains liable under this section:
(1) in the same manner; and
(2) to the same extent;
as the person was liable immediately before the person's interest in the property was acquired by the political subdivision or unit of federal or state government.
(g) Notwithstanding subsection (e), a political subdivision or unit of federal or state government that causes or contributes to the release or threatened release of a hazardous substance on, in, or at a property remains subject to this section:
(1) in the same manner; and
(2) to the same extent;
as a nongovernmental entity under this section.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.15; P.L.90-1998, SEC.24; P.L.25-2005, SEC.3; P.L.208-2005, SEC.13; P.L.1-2006, SEC.205.

IC 13-25-4-8.2
Lenders considered to participate in management
Sec. 8.2. A person that is a lender and that holds evidence of

ownership primarily to protect a security interest in a vessel or facility may be considered to participate in the management (as defined in IC 13-11-2-151.4) of the hazardous substance at the facility only if, while the borrower is still in possession of the vessel or facility encumbered by the security interest, the person:
(1) exercises decision making control over the environmental compliance related to the vessel or facility such that the person has undertaken responsibility for the hazardous substance handling or disposal practices related to the vessel or facility; or
(2) exercises control at a level comparable to that of a manager of the vessel or facility such that the person has assumed or manifested responsibility:
(A) for the overall management of the vessel or facility encompassing day to day decision making with respect to environmental compliance; or
(B) over all or substantially all of the operational functions (as distinguished from financial or administrative functions) of the vessel or facility other than the function of environmental compliance.
As added by P.L.90-1998, SEC.25.

IC 13-25-4-8.4
Limits on liability of fiduciaries
Sec. 8.4. (a) The liability of a fiduciary under this title for the release or threatened release of a hazardous substance at, from, or in connection with a vessel or facility held in a fiduciary capacity shall not exceed the assets held in the fiduciary capacity.
(b) Subsection (a) does not apply to the extent that a person is liable under this title independently of the person's ownership of a vessel or facility as a fiduciary or actions taken in a fiduciary capacity.
(c) Subsections (a) and (d) do not limit the liability pertaining to a release or threatened release of a hazardous substance if negligence of a fiduciary causes or contributes to the release or threatened release.
(d) A fiduciary is not liable in its personal capacity under this title for any of the following:
(1) Undertaking or directing another person to undertake a response action under 42 U.S.C. 9607(d)(1) or under the direction of an on-scene coordinator designated under the National Contingency Plan.
(2) Undertaking or directing another person to undertake other lawful means of addressing a hazardous substance in connection with the vessel or facility.
(3) Terminating the fiduciary relationship.
(4) Including in the terms of the fiduciary agreement a covenant, warranty, or other term or condition that relates to compliance with an environmental law, or monitoring, modifying, or enforcing the term or condition.         (5) Monitoring or undertaking at least one (1) inspection of the vessel or facility.
(6) Providing financial advice or other advice or counseling to other parties to the fiduciary relationship, including the settlor or beneficiary.
(7) Restructuring, renegotiating, or otherwise altering the terms and conditions of the fiduciary relationship.
(8) Administering, as a fiduciary, a vessel or facility that was contaminated before the fiduciary relationship began.
(9) Declining to take any of the actions referred to in subdivisions (2) through (8).
(e) This section does not apply to a person if the person:
(1) acts in a capacity other than:
(A) a fiduciary capacity; or
(B) a beneficiary capacity;
and, in that capacity, directly or indirectly benefits from a trust or fiduciary relationship; or
(2) is a beneficiary and a fiduciary with respect to the same fiduciary estate and, as a fiduciary, receives benefits that exceed customary or reasonable compensation and incidental benefits permitted under other applicable law.
(f) This section does not preclude a claim against the assets of the estate or trust administered by:
(1) the fiduciary; or
(2) a nonemployee agent or independent contractor retained by a fiduciary.
(g) This section does not:
(1) affect the rights, immunities, or other defenses that are available under:
(A) this title; or
(B) other law that is applicable to a person subject to this chapter; or
(2) create:
(A) any liability for a person; or
(B) a private right of action against a fiduciary or any other person.
As added by P.L.90-1998, SEC.26.

IC 13-25-4-9
Court actions by commissioner; administrative orders
Sec. 9. (a) The commissioner may proceed in court, by appropriate action, to:
(1) compel a responsible person to undertake a removal or remedial action with respect to a release or threatened release of a hazardous substance from a facility or site in Indiana; or
(2) obtain an order to enter upon private or public property to carry out an appropriate response under the environmental management laws if the commissioner cannot identify or locate another person responsible for carrying out the response who:
(A) is willing to carry out the response and capable of doing

so; or
(B) can be compelled to carry out the response under subdivision (1).
(b) The commissioner may issue an administrative order for the purpose set forth in subsection (a)(1).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-10
Actions to recover costs and damages; punitive damages; deposit of recovery
Sec. 10. (a) The commissioner may proceed in the appropriate court to recover costs and damages for which a responsible person is liable to the state under any of the following:
(1) Section 107 of CERCLA (42 U.S.C. 9607).
(2) Section 8 of this chapter.
(3) This section.
(b) In addition to the recovery allowed under subsection (a) and the civil penalty provisions of IC 13-30-4-1 and IC 13-30-4-2, a person that:
(1) is liable for a release or threat of release of a hazardous substance; and
(2) fails, without sufficient cause, to properly provide removal or remedial action upon order of a court under section 9 of this chapter;
is liable for punitive damages.
(c) The commissioner may commence a civil action against a person described in subsection (b) to recover punitive damages. In the action, the commissioner may seek and the court may grant an award of punitive damages against a person described in subsection (b) for up to three hundred percent (300%) of the total costs incurred by the department as a result of that person's failure to properly provide removal or remedial action upon the order of a court. However, any recovery in the action is subject to offset by the amount of any civil penalty paid by the person under IC 13-30-4-1 and IC 13-30-4-2 based upon the release, the threatened release, or the person's failure to properly provide removal or remedial action.
(d) Costs, damages, and punitive damages awarded under this section shall be deposited in the fund.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-11
Lien; amount
Sec. 11. After a response is initiated under:
(1) section 9 of this chapter; or
(2) IC 13-24-1;
the state may impose a lien on the property on which the response is undertaken. The lien may secure the payment to the state of an amount of money equal to the amount expended from the fund under section 1(a)(3) of this chapter to finance the response.
As added by P.L.1-1996, SEC.15.
IC 13-25-4-12
Lien; perfection
Sec. 12. For a lien arising under section 11 of this chapter to be perfected, notice of the lien must be filed in the office of the county recorder of the county in which the real property subject to the lien is located. Before notice of a lien may be filed in the office of the county recorder, the department shall provide notice of the intention to file the lien as provided by section 19 of this chapter.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-13
Lien; notification of owner
Sec. 13. The department shall provide notice of the filing of a lien to the owner of the property if the owner can be identified. If the owner of record cannot be identified, the department shall notify the tenant or other person having control of the property.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-14
Lien; recording
Sec. 14. When a notice of a lien arising under section 11 of this chapter is presented to the county recorder for filing, the county recorder shall enter the lien appropriately in the entry book and in the miscellaneous record. The entries made under this section must show the following:
(1) The date of filing.
(2) The book and page number or instrument number.
(3) The name of the person named in the notice.
(4) A legal description of the property if appropriate.
(5) A serial number or other identifying number given in the notice.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-15
Lien; discharge; release
Sec. 15. (a) Subject to subsection (b), when a certificate of discharge of a lien arising under section 11 of this chapter or IC 13-7-8.7-10.7 (before its repeal) is:
(1) issued by an employee or a designated agent of the department; and
(2) presented for filing in the office of the county recorder of the county where the notice of lien was filed;
the county recorder shall record the certificate of discharge as a release of the lien.
(b) To be recorded under this section, the certificate must refer to the county recorder's book and page number or instrument number under which the lien was recorded.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-16 Lien; release; recording
Sec. 16. When recording a release of a lien under section 15 of this chapter, the county recorder shall inscribe, in the margin of each entry made to record the lien under section 14 of this chapter, a reference to the place where the release is recorded.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-17
Lien; discharge and satisfaction
Sec. 17. Upon:
(1) the recording of the certificate of discharge as a release under section 15 of this chapter; and
(2) the inscribing of the references to the release under section 16 of this chapter;
a certificate of discharge of a lien arising under section 11 of this chapter operates as a full discharge and satisfaction of the lien unless the references to the release inscribed under section 15 of this chapter specifically note the release as a partial lien release.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-18
Lien; duration
Sec. 18. A lien created under section 11 of this chapter or IC 13-7-8.7-10.7 (before its repeal) continues until the earlier of the following:
(1) The full discharge and satisfaction of the lien.
(2) The expiration of a ten (10) year period from the date of the creation of the lien unless an action to foreclose the lien is pending.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-19
Notice of intent to impose lien
Sec. 19. (a) At least thirty (30) days before notice of a lien arising under this chapter may be filed under section 12 of this chapter, the department must send a written notice:
(1) to the owner of the real property that would be subject to the lien; or
(2) if the owner of record cannot be identified, to the tenant or other person having control of the real property;
of the date on which the state intends to impose a lien under section 11 of this chapter.
(b) The department shall provide the county recorder of the county in which the real property that would be subject to the lien is located with a copy of the written notice described in subsection (a).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-20
Request for and conduct of hearing
Sec. 20. (a) Before the date on which the state intends to impose

a lien on real property under section 11 of this chapter, the owner of the real property may request that a hearing be conducted under IC 4-21.5. A hearing conducted under this section and IC 4-21.5 shall be limited to determining if there is probable cause to believe that:
(1) a removal or a remedial action was conducted on the real property under:
(A) this chapter; or
(B) IC 13-24-1; and
(2) if the removal or the remedial action was conducted under this chapter, the owner of the real property would be subject to liability under 42 U.S.C. 9607 (Section 107 of the federal Comprehensive Environmental Response, Compensation, and Liability Act).
(b) For the purposes of a hearing conducted under this section and IC 4-21.5, an environmental law judge is the ultimate authority.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-21
Effect of request for hearing
Sec. 21. If an owner requests a hearing under section 20 of this chapter, the state may not impose a lien on the owner's real property under section 11 of this chapter until the commissioner determines after the hearing that there is probable cause to believe that:
(1) a removal or a remedial action was conducted on the real property under this chapter or IC 13-24-1; and
(2) if the removal or the remedial action was conducted under this chapter, the owner of the real property would be subject to liability under 42 U.S.C. 9607 (Section 107 of the federal Comprehensive Environmental Response, Compensation, and Liability Act).
As added by P.L.1-1996, SEC.15.

IC 13-25-4-22
Retrieval of copy of written notice from county recorder
Sec. 22. If the department provides a county recorder with a copy of a written notice under section 19(b) of this chapter, the department shall retrieve the copy of the written notice from the county recorder on the date a lien is imposed on the real property described in the written notice. However:
(1) if:
(A) a hearing is not held under section 20 of this chapter and IC 4-21.5; and
(B) a lien is not imposed:
(i) on the real property described in the notice; and
(ii) by the date indicated in the notice;
the department shall retrieve the copy of the notice on the day after the date the lien was to be imposed on the real property; or
(2) if:
(A) a hearing is held under section 20 of this chapter and IC 4-21.5; and             (B) a lien is not imposed on the real property described in the notice;
the department shall retrieve the copy of the notice on the day after the date the commissioner determines that a lien may not be imposed on the real property.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-23
Agreements for removal and remedial action
Sec. 23. (a) The commissioner may enter into an agreement with one (1) or more potentially responsible persons concerning removal and remedial action at a site in Indiana. An agreement entered into under this section may call for one (1) or more parties, at the party's own expense, to conduct any response action at a site if the commissioner determines that the action called for in the agreement will be performed properly.
(b) An agreement entered into under this section may provide that the commissioner will:
(1) reimburse one (1) or more parties for certain costs of the actions that those parties have agreed to perform under the agreement; or
(2) perform a part of the response action called for in the agreement.
Money from the fund may be used for the reimbursement. An agreement may provide for the commissioner to pay interest on the principal amount to be reimbursed. Money from the fund may be used to pay the interest.
(c) The commissioner may not enter into an agreement subject to subsection (b) if, in the commissioner's opinion, there is not a reasonable likelihood of recovering:
(1) the amount of the reimbursement agreed to under subsection (b); and
(2) other costs incurred by the department in the response action;
unless the commissioner determines that the agreement is nonetheless in the public interest.
(d) After entering into an agreement that provides for reimbursement under subsection (b), the commissioner shall make every reasonable effort to recover the amount of the reimbursement under section 10 of this chapter from persons other than the parties.
(e) An agreement entered into under this section may be established:
(1) in an administrative order issued by the commissioner; or
(2) by a consent decree entered in an appropriate court.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-24
Contaminated property; restrictive covenants
Sec. 24. (a) This section applies to real property that is:
(1) the site of an existing or former hazardous waste facility that

is or was subject to regulation under:
(A) IC 13-22-2 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14; or
(B) Subchapter III of the federal Solid Waste Disposal Act (42 U.S.C. 6921 through 6939e); or
(2) a site:
(A) on which a hazardous substance has been:
(i) deposited;
(ii) stored; or
(iii) disposed of; and
(B) that is or was listed on the Comprehensive Environmental Response, Compensation, and Liability Information System (CERCLIS) in accordance with Section 116 of CERCLA (42 U.S.C. 9616);
if more than an insignificantly small amount of a hazardous substance remains on or beneath the surface of that property after the partial or final closure of a hazardous waste facility located on the property or the completion of a remedial action on the property under CERCLA or this chapter.
(b) The owner of real property described in subsection (a) shall execute and record, in the office of the county recorder of the county in which the property is located, a restrictive covenant applying to the property if the commissioner determines that a restrictive covenant meeting the requirements set forth in subsection (c) is necessary to protect the public health or welfare or the environment from unreasonable risk of future exposure to a hazardous substance.
(c) A restrictive covenant required under this section must:
(1) to the extent feasible, describe:
(A) the identity, quantity, and location of every hazardous substance:
(i) deposited;
(ii) stored;
(iii) disposed of; or
(iv) placed;
on the property; and
(B) the extent to which each hazardous substance remains on the property; and
(2) incorporate the conditions and restrictions that the commissioner considers necessary to assure that the future use of the property will not disturb the final cover, any liners, or any components of the hazardous substance containment system on the property, or disturb the function of the monitoring system on the property, unless the commissioner finds that the disturbance:
(A) is necessary to the proposed use of the property and will not increase the potential hazards to human health or to the environment; or
(B) is necessary to mitigate a threat to human health or to the environment.
(d) If a change of conditions or advancements in science or

technology permit an alteration in the conditions and restrictions imposed by a restrictive covenant required by this section that would not increase the potential hazards to human health or to the environment, the commissioner, upon written request by the owner of the real property, may authorize the filing of a supplemental recording recognizing a change in the restrictive covenant in the office of the county recorder to reflect the change in the conditions and restrictions.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-25
Annual report on remedial actions
Sec. 25. Before January 1 of each year, the commissioner shall make a report concerning the progress of remedial actions commenced under this chapter to the following:
(1) The governor.
(2) The standing committees of the house of representatives and the senate concerned with the environment.
(3) The board.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-26
Removal or remedial actions; state or local permit
Sec. 26. A state or local permit may not be required for the part of a removal or remedial action that is conducted entirely at the site of the release or threatened release of a hazardous substance if the removal or remedial action is selected and carried out in compliance with:
(1) this chapter; and
(2) IC 13-25-5.
As added by P.L.1-1996, SEC.15.

IC 13-25-4-27
Action or claims; effect of chapter; immunity for liability for claims or contributions
Sec. 27. (a) This chapter does not affect an action or a claim, including a claim for contribution, that a person who implements or completes an approved response action has or may have against a third party.
(b) A person who implements or completes an approved response action under this chapter may not be held liable for claims or contribution concerning matters addressed in the response action.
As added by P.L.1-1996, SEC.15.



CHAPTER 5. VOLUNTARY REMEDIATION OF HAZARDOUS SUBSTANCES AND PETROLEUM

IC 13-25-5-1
Intent of chapter
Sec. 1. (a) This chapter is intended to provide an alternative procedure to assure compliance with the law and to encourage the voluntary remediation of hazardous substances and petroleum.
(b) This section does not affect a person's legal obligations set forth in 42 U.S.C. 6901 et seq. regardless of a person's participation in this chapter.
As added by P.L.1-1996, SEC.15. Amended by P.L.59-1997, SEC.16.



CHAPTER 6. REIMBURSEMENT FOR HAZARDOUS MATERIALS EMERGENCY ACTION

IC 13-25-6-1
Application of chapter
Sec. 1. This chapter does not apply to an occurrence involving the release or imminent release of less than twenty-five (25) pounds of active ingredient of a substance or a combination of substances that meets all of the following conditions:
(1) Was commercially produced and sold as a fertilizer, fungicide, herbicide, or pesticide.
(2) Is, at the time of the occurrence, in the possession of an individual who acquired the substance or combination of substances with the intent to use the substance for the purpose intended by the commercial producer:
(A) in a dwelling owned or occupied by the individual;
(B) in the yard adjacent to or surrounding a dwelling owned or occupied by the individual; or
(C) on a farm owned or operated by the individual.
As added by P.L.1-1996, SEC.15.

IC 13-25-6-2
Reasonable and necessary expenses; emergency response; reimbursement
Sec. 2. The persons who are responsible parties in connection with a hazardous materials emergency shall reimburse:
(1) an emergency response agency; or
(2) the governmental entity served by an emergency response agency;
for reasonable and necessary expenses incurred by the emergency response agency in taking emergency action at or near the scene of the hazardous materials emergency.
As added by P.L.1-1996, SEC.15.

IC 13-25-6-3
Reimbursements to fire departments
Sec. 3. (a) Reimbursement is available under this chapter for expenses, except for expenses of a type that the agency normally incurs in responding to emergencies that do not involve hazardous materials, that are incurred in taking emergency action by an emergency response agency other than a fire department that is described in subsection (b).
(b) Reimbursement is available under this chapter and IC 36-8-12.2 for expenses that are incurred in taking emergency action by a fire department that:
(1) is established under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(2) employs:
(A) both full-time paid members and volunteer members; or
(B) only full-time paid members. As added by P.L.1-1996, SEC.15. Amended by P.L.33-2001, SEC.1.

IC 13-25-6-4
Reimbursement prohibited if expenses reimbursable by federal government
Sec. 4. Reimbursement for expenses is not available under this chapter if those expenses may be reimbursed by the federal government under Section 123 of the Superfund Amendments and Reauthorization Act of 1986 (42 U.S.C. 9623).
As added by P.L.1-1996, SEC.15.

IC 13-25-6-5
Action for reimbursement
Sec. 5. An emergency response agency or a governmental entity may obtain reimbursement under this chapter by filing an action for reimbursement in a court of general jurisdiction of:
(1) a county in which a hazardous materials emergency arose; or
(2) the county in which the unit that established the fire department is located, if the emergency response agency is a fire department that:
(A) is established by a unit under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(B) employs:
(i) both full-time paid members and volunteer members; or
(ii) only full-time paid members.
As added by P.L.1-1996, SEC.15. Amended by P.L.33-2001, SEC.2.






ARTICLE 26. REGIONAL WATER, SEWAGE, AND SOLID WASTE DISTRICTS

CHAPTER 1. PURPOSES OF REGIONAL DISTRICTS

IC 13-26-1-1
Water supply; collection, treatment, disposal of sewage, solid waste, and refuse
Sec. 1. Any area may be established as a regional water, sewage, or solid waste district under this article for one (1) or more of the following purposes:
(1) To provide a water supply for domestic, industrial, and public use to users inside and outside the district.
(2) To provide for the collection, treatment, and disposal of sewage inside and outside the district.
(3) To provide for the collection, treatment, and disposal of solid waste and refuse inside and outside the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-1-2
Petition to increase board of trustees membership, add to, modify or abandon purposes or plan
Sec. 2. (a) At any time after the creation of a district, the district, after motion by the district's board, may file a petition with the department requesting the approval of the department permitting the district to:
(1) increase or add to the district's purposes or modify the district plan approved by the department;
(2) abandon or surrender all or part of a purpose or plan approved by the department; or
(3) subject to IC 13-26-4-1, increase the number of persons serving on the board of trustees.
(b) The department may:
(1) approve;
(2) modify and approve; or
(3) reject;
a request received under this section.
As added by P.L.1-1996, SEC.16. Amended by P.L.101-2003, SEC.1.



CHAPTER 2. ESTABLISHMENT OF REGIONAL DISTRICTS

IC 13-26-2-1
Petitions to organize district
Sec. 1. The establishment of a regional district may be initiated only by a petition filed with the department. A copy of the petition shall also be filed not later than ten (10) days after the filing with the department in the office of the executive of each governmental entity having territory within the proposed district.
As added by P.L.1-1996, SEC.16. Amended by P.L.133-1997, SEC.1.

IC 13-26-2-2
Petitions; filing
Sec. 2. (a) The petition may be filed by any representative of one (1) or more eligible entities involved after being authorized by the fiscal body of the petitioning eligible entity or entities included in the plan of the proposed district.
(b) If the proposed district includes:
(1) a state park or recreational area, forest land, or a reservoir; or
(2) land owned, leased, or controlled by the department of natural resources;
the petition may be joined or filed by any representative of that department after having been authorized by the natural resources commission, with the approval of the executive of the county containing the territory of the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.133-1997, SEC.2.

IC 13-26-2-3
Petitions; contents
Sec. 3. A petition to establish a district under this chapter must state the following:
(1) The proposed name of the district.
(2) The place in which the district's principal office is to be located.
(3) The following information:
(A) The need for the proposed district.
(B) The purpose to be accomplished.
(C) How the district will be conducive to the public health, safety, convenience, or welfare, including a specific statement of how:
(i) water supply, for a water district;
(ii) sewage collection, disposal, and treatment, for a sewage district; or
(iii) solid waste disposal, recovery, or treatment, for a solid waste district;
is currently being provided.
(D) Whether there is any outstanding indebtedness for the purpose proposed in the proposed district, including a

statement as to how the current situation creates or adds to pollution or health hazards or impedes development in the area.
(4) An accurate description of the territory to be included in the district, which does not have to be given by metes and bounds or by legal subdivisions. The territory does not have to be contiguous, but the territory must be so situated that the public health, safety, convenience, or welfare will be promoted by the establishment as a single district of the territory described.
(5) The petitioner's recommendations on:
(A) the manner of selection;
(B) the number; and
(C) the term, not exceeding four (4) years;
of the members of the board of trustees.
(6) The plan for financing the cost of the operations of the district until the district is in receipt of revenue from the district's operations or proceeds from the sale of bonds.
(7) Estimates of the following:
(A) The costs of accomplishing the purpose of the district.
(B) The costs of operating and maintaining the works.
(C) The sources of the funding of these costs.
(D) The rates and charges that will be required.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-4
Petitions; determination of compliance
Sec. 4. Upon the filing of a petition to establish a district under this chapter, the department shall determine whether the petition complies with the requirements of this chapter as to form and content. The department:
(1) may not declare a petition void because of alleged defects; and
(2) may, in subsequent proceedings at any time, permit the petition to be amended in form or substance.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-5
Petitions; hearing officer; appointment
Sec. 5. Upon the determination of the department that a sufficient petition has been filed in accordance with this chapter, the commissioner shall appoint a hearing officer, who does not have to be a state employee. If the hearing officer is not a full-time state employee, the hearing officer is entitled to be paid reasonable:
(1) expenses; and
(2) per diem;
for each day or part of a day in actual attendance at a meeting or hearing or in performance of duties. The reasonable per diem and expenses are valid claims against the department.
As added by P.L.1-1996, SEC.16.
IC 13-26-2-6
Notice and hearing
Sec. 6. (a) Except as provided in section 9 of this chapter, the hearing officer shall fix a time and place inside or within ten (10) miles of the proposed district for the hearing on any matter for which a hearing is authorized under this chapter.
(b) The hearing officer shall make a reasonable effort to provide notice of the hearing as follows:
(1) By publication of notice two (2) times each week for two (2) consecutive weeks in at least two (2) newspapers of general circulation in each of the counties, in whole or in part, in the district. The publication of notice must, at a minimum, include a legal notice and a prominently displayed three (3) inches by five (5) inches advertisement.
(2) By certified mail, return receipt requested, mailed at least two (2) weeks before the hearing to the following:
(A) The fiscal and executive bodies of each county with territory in the proposed district.
(B) The executive of all other eligible entities with territory in the proposed district.
(C) The state and any of its agencies owning, controlling, or leasing land within the proposed district, excluding highways and public thoroughfares owned or controlled by the Indiana department of transportation.
(D) Each sewage disposal company holding a certificate of territorial authority under IC 8-1-2-89 respecting territory in the proposed district.
(3) By making a reasonable effort to provide notice of the hearing by regular United States mail, postage prepaid, mailed at least two (2) weeks before the hearing to each freeholder within the proposed district.
(4) By including the date on which the hearing is to be held and a brief description of:
(A) the subject of the petition, including a description of the general boundaries of the area to be included in the proposed district; and
(B) the locations where copies of the petition are available for viewing.
As added by P.L.1-1996, SEC.16. Amended by P.L.106-2000, SEC.1; P.L.1-2001, SEC.22.

IC 13-26-2-7
Objection; opportunity to be heard
Sec. 7. A person or an eligible entity that resides or lies in or partially resides or lies in an area affected by the establishment of a district:
(1) may, on or before the date set for the cause to be heard, file a written objection to the granting of the requests made in the petition; and
(2) may be heard at the hearing. As added by P.L.1-1996, SEC.16.

IC 13-26-2-8
Findings and recommendations
Sec. 8. (a) After the hearing on the petition for the establishment of the proposed district, which may be adjourned periodically, the hearing officer shall make findings on the petition and other relevant facts and recommendations as to whether:
(1) the petition should be:
(A) approved;
(B) approved with modifications; or
(C) denied; and
(2) a district should be established.
(b) If the recommendation is in the affirmative, the recommendation must also include recommendations on:
(1) the manner of the selection or appointment;
(2) the number; and
(3) the terms;
of the board.
(c) The description of the territory to be included in a district may not include territory in a municipality that has, by ordinance or resolution filed with the department, exercised the option not to be included in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-9
Waiver of notice and hearing requirement
Sec. 9. (a) If the department of natural resources has filed a petition, the commissioner may waive the requirement for notice and hearing provided in section 6 of this chapter.
(b) If the commissioner waives the notice and hearing requirement, the hearing officer shall give written notice by certified mail under section 6 of this chapter. Each recipient of notice has thirty (30) days from the mailing of the notice within which to file objections or material with the hearing officer.
(c) The hearing officer shall then proceed to make findings and recommendations as provided in section 8 of this chapter, based upon any material:
(1) received by the hearing officer; or
(2) obtained at the hearing officer's discretion through the hearing officer's own investigation.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-10
Order
Sec. 10. (a) If the commissioner determines that the findings show that the establishment of a recommended district:
(1) complies with the conditions of this chapter for establishment of a district; and
(2) appears capable of accomplishing the purpose or purposes

in an economically feasible manner;
the commissioner shall issue an order directing that the district be established as an independent municipal corporation with a name and for the purposes designated in the order.
(b) An order must do the following:
(1) Provide for the selection or appointment and terms of offices, not to exceed four (4) years, of the board.
(2) Provide requirements for sufficient bond for all officers, trustees, or employees having power to dispense money of the district.
(3) If an eligible entity with territory in the district has a public water or solid waste sewer system, contain provisions protecting the investments of the entities and protecting the rights of the holders of bonds or other obligations issued to provide money for the system.
(4) Direct the district to file a detailed plan for the initial project of the district not later than nine (9) months after the date of the preliminary order or within a further time that the department from time to time orders.
As added by P.L.1-1996, SEC.16.

IC 13-26-2-11
Order; review
Sec. 11. An order for the establishment of a district is subject to review as provided in IC 4-21.5-5.
As added by P.L.1-1996, SEC.16.



CHAPTER 3. DISTRICTS ESTABLISHED UNDER PRIOR LAW

IC 13-26-3-1
Effect
Sec. 1. (a) A district established in accordance with IC 19-3-1 (before its repeal) by an order of the court before February 17, 1972, as a special district for any purpose provided in:
(1) IC 13-3-2 (before its repeal); or
(2) this article;
is considered to be a district under this article.
(b) Orders of the court and acts of the board of directors are valid if permitted by this article. The district shall function as a district the same as if the district were established under this article.
As added by P.L.1-1996, SEC.16.



CHAPTER 4. BOARD OF TRUSTEES OF REGIONAL DISTRICTS

IC 13-26-4-1
Members
Sec. 1. The board of trustees of a district is the governing body of the district. A board may consist of:
(1) three (3);
(2) five (5);
(3) seven (7);
(4) nine (9);
(5) eleven (11); or
(6) thirteen (13);
trustees.
As added by P.L.1-1996, SEC.16. Amended by P.L.101-2003, SEC.2.

IC 13-26-4-2
Elections; vacancies
Sec. 2. An order establishing a district may provide for the board to be elected by the voters in the district from districts or wards or from the district at large. Elections and provisions for filling vacancies must be in accordance with IC 3, with the commissioner or the commissioner's designees performing the functions of the election officials.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-3
Appointments
Sec. 3. Instead of electing the board, an order establishing a district may provide for appointments to the board by the elected executive or legislative officers of the eligible entities having territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-4
Number of trustees; appointments by the governor or commissioner of the department of correction
Sec. 4. (a) If:
(1) a district will include territory in more than one (1) county;
(2) a county executive has filed a petition for a district including territory owned, leased, or controlled by the department of natural resources; or
(3) the department of natural resources has filed a petition;
the order establishing the district may provide that the governor appoints any number of trustees, but less than one-half (1/2) of the total.
(b) If a district contains or a proposed district will contain a state correctional facility, the department, when:
(1) issuing an order establishing the district under IC 13-26-2-10; or         (2) approving or modifying a petition filed by the district's board of trustees under IC 13-26-1-2;
may allow for the appointment of one (1) member of the board of trustees of the district by the commissioner of the department of correction.
As added by P.L.1-1996, SEC.16. Amended by P.L.101-2003, SEC.3.

IC 13-26-4-5
Number of trustees; sewage treatment in cooperation with municipality
Sec. 5. If a plan also contemplates that sewage treatment for the district will be provided in cooperation with a municipality, the order must provide that:
(1) at least one (1) trustee shall be appointed by the executive of the municipality; and
(2) at least:
(A) one (1) trustee shall be appointed by the fiscal body; and
(B) one (1) trustee shall be appointed by the executive;
of the county having the largest amount of territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-6
Residency
Sec. 6. An appointed trustee does not have to be a resident of the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-4-7
Compensation and expenses of trustees
Sec. 7. (a) The board of a district may provide for the payment of not more than fifty dollars ($50) per day to members of the board for each day or major part of a day devoted to the work of the district.
(b) Members of the board are entitled to receive an amount for travel expenses equal to the amount paid to state employees for expenses incurred in the performance of their duties.
(c) Payments made to board members under subsections (a) and (b) shall be made from the general fund of the district.
As added by P.L.1-1996, SEC.16.



CHAPTER 5. POWERS AND DUTIES OF REGIONAL DISTRICTS

IC 13-26-5-1
Prerequisites to exercising rights, powers, and duties
Sec. 1. Upon:
(1) the declaration of the commissioner organizing a district;
(2) the qualification of the board; and
(3) the election of a president, a treasurer, and a secretary;
the district may exercise in the district's own name, as a municipal corporation, all the rights, powers, and duties conferred upon the district by this article.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-2
Powers
Sec. 2. A district may do the following:
(1) Sue or be sued.
(2) Make contracts in the exercise of the rights, powers, and duties conferred upon the district.
(3) Adopt and alter a seal and use the seal by causing the seal to be impressed, affixed, reproduced, or otherwise used. However, the failure to affix a seal does not affect the validity of an instrument.
(4) Adopt, amend, and repeal the following:
(A) Bylaws for the administration of the district's affairs.
(B) Rules and regulations for the following:
(i) The control of the administration and operation of the district's service and facilities.
(ii) The exercise of all of the district's rights of ownership.
(5) Construct, acquire, lease, operate, or manage works and obtain rights, easements, licenses, money, contracts, accounts, liens, books, records, maps, or other property, whether real, personal, or mixed, of a person or an eligible entity.
(6) Assume in whole or in part any liability or obligation of:
(A) a person;
(B) a nonprofit water, sewage, or solid waste project system; or
(C) an eligible entity;
including a pledge of part or all of the net revenues of a works to the debt service on outstanding bonds of an entity in whole or in part in the district and including a right on the part of the district to indemnify and protect a contracting party from loss or liability by reason of the failure of the district to perform an agreement assumed by the district or to act or discharge an obligation.
(7) Fix, alter, charge, and collect reasonable rates and other charges in the area served by the district's facilities to every person whose premises are, whether directly or indirectly, supplied with water or provided with sewage or solid waste

services by the facilities for the purpose of providing for the following:
(A) The payment of the expenses of the district.
(B) The construction, acquisition, improvement, extension, repair, maintenance, and operation of the district's facilities and properties.
(C) The payment of principal or interest on the district's obligations.
(D) To fulfill the terms of agreements made with:
(i) the purchasers or holders of any obligations; or
(ii) a person or an eligible entity.
(8) Except as provided in section 2.5 of this chapter, require connection to the district's sewer system of property producing sewage or similar waste and require the discontinuance of use of privies, cesspools, septic tanks, and similar structures if:
(A) there is an available sanitary sewer within three hundred (300) feet of the property line; and
(B) the district has given written notice by certified mail to the property owner at the address of the property at least ninety (90) days before a date for connection to be stated in the notice.
(9) Provide by ordinance for reasonable penalties for failure to connect and also apply to the circuit or superior court of the county in which the property is located for an order to force connection, with the cost of the action, including reasonable attorney's fees of the district, to be assessed by the court against the property owner in the action.
(10) Refuse the services of the district's facilities if the rates or other charges are not paid by the user.
(11) Control and supervise all property, works, easements, licenses, money, contracts, accounts, liens, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to the district.
(12) Construct, acquire by purchase or otherwise, operate, lease, preserve, and maintain works considered necessary to accomplish the purposes of the district's establishment within or outside the district and enter into contracts for the operation of works owned, leased, or held by another entity, whether public or private.
(13) Hold, encumber, control, acquire by donation, purchase, or condemnation, construct, own, lease as lessee or lessor, use, and sell interests in real and personal property or franchises within or outside the district for:
(A) the location or protection of works;
(B) the relocation of buildings, structures, and improvements situated on land required by the district or for any other necessary purpose; or
(C) obtaining or storing material to be used in constructing and maintaining the works.
(14) Upon consent of two-thirds (2/3) of the members of the

board, merge or combine with another district into a single district on terms so that the surviving district:
(A) is possessed of all rights, franchises, and authority of the constituent districts; and
(B) is subject to all the liabilities, obligations, and duties of each of the constituent districts, with all rights of creditors of the constituent districts being preserved unimpaired.
(15) Provide by agreement with another eligible entity for the joint construction of works the district is authorized to construct if the construction is for the district's own benefit and that of the other entity. For this purpose the cooperating entities may jointly appropriate land either within or outside their respective borders if all subsequent proceedings, actions, powers, liabilities, rights, and duties are those set forth by statute.
(16) Enter into contracts with a person, an eligible entity, the state, or the United States to provide services to the contracting party for any of the following:
(A) The distribution or purification of water.
(B) The collection or treatment of sanitary sewage.
(C) The collection, disposal, or recovery of solid waste.
(17) Make provision for, contract for, or sell the district's byproducts or waste.
(18) Exercise the power of eminent domain.
(19) Remove or change the location of a fence, building, railroad, canal, or other structure or improvement located within or outside the district. If:
(A) it is not feasible or economical to move the building, structure, or improvement situated in or upon land acquired; and
(B) the cost is determined by the board to be less than that of purchase or condemnation;
the district may acquire land and construct, acquire, or install buildings, structures, or improvements similar in purpose to be exchanged for the buildings, structures, or improvements under contracts entered into between the owner and the district.
(20) Employ consulting engineers, superintendents, managers, and other engineering, construction, and accounting experts, attorneys, bond counsel, employees, and agents that are necessary for the accomplishment of the district's purpose and fix their compensation.
(21) Procure insurance against loss to the district by reason of damages to the district's properties, works, or improvements resulting from fire, theft, accident, or other casualty or because of the liability of the district for damages to persons or property occurring in the operations of the district's works and improvements or the conduct of the district's activities.
(22) Exercise the powers of the district without obtaining the consent of other eligible entities. However, the district shall:
(A) restore or repair all public or private property damaged in carrying out the powers of the district and place the

property in the property's original condition as nearly as practicable; or
(B) pay adequate compensation for the property.
(23) Dispose of, by public or private sale or lease, real or personal property determined by the board to be no longer necessary or needed for the operation or purposes of the district.
As added by P.L.1-1996, SEC.16. Amended by P.L.193-2001, SEC.2.

IC 13-26-5-2.5
Septic tank soil absorption system exemption
Sec. 2.5. (a) As used in this section, "septic tank soil absorption system" has the meaning set forth in IC 13-11-2-199.5.
(b) Subject to subsection (d) and except as provided in subsection (e), a property owner is exempt from the requirement to connect to a district's sewer system and to discontinue use of a septic tank soil absorption system if the following conditions are met:
(1) The property owner's septic tank soil absorption system was installed not more than five (5) years before the district's sewer system's anticipated connection date.
(2) The property owner's septic tank soil absorption system was new at the time of installation and was approved in writing by the local health department.
(3) The property owner, at the property owner's own expense, obtains and provides to the district a certification from the local health department or the department's designee that the septic tank soil absorption system is functioning satisfactorily. If the local health department or the department's designee denies the issuance of a certificate to the property owner, the property owner may appeal the denial to the board of the local health department. The decision of the board is final and binding.
(4) The property owner provides the district with:
(A) the written notification of potential qualification for the exemption described in subsection (g); and
(B) the certification described in subdivision (3);
within the time limits set forth in subsection (g).
(c) If a property owner, within the time allowed under subsection (g), notifies a district in writing that the property owner qualifies for the exemption under this section, the district shall, until the property owner's eligibility for an exemption under this section is determined, suspend the requirement that the property owner discontinue use of a septic tank soil absorption system and connect to the district's sewer system.
(d) A property owner who qualifies for the exemption provided under this section may not be required to connect to the district's sewer system for a period of three (3) years beginning on the district's sewer system's anticipated connection date. If ownership of the property passes from the owner who qualified for the exemption to another person during the exemption period, the exemption does not apply to the subsequent owner of the property.
(e) The district may require a property owner who qualifies for the

exemption under this section to discontinue use of a septic tank soil absorption system and connect to the district's sewer system if the district credits the unamortized portion of the original cost of the property owner's septic tank soil absorption system against the debt service portion of the customer's monthly bill. The amount that the district must credit under this subsection is determined in STEP TWO of the following formula:
STEP ONE: Multiply the original cost of the property owner's septic tank soil absorption system by a fraction, the numerator of which is ninety-six (96) months minus the age in months of the property owner's septic system, and the denominator of which is ninety-six (96) months.
STEP TWO: Determine the lesser of four thousand eight hundred dollars ($4,800) or the result of STEP ONE.
The district shall apportion the total credit amount as determined in STEP TWO against the debt service portion of the property owner's monthly bill over a period to be determined by the district, but not to exceed twenty (20) years, or two hundred forty (240) months.
(f) A district that has filed plans with the department to create or expand a sewage district shall, within ten (10) days after filing the plans, provide written notice to affected property owners:
(1) that the property owner may be required to discontinue the use of a septic tank soil absorption system;
(2) that the property owner may qualify for an exemption from the requirement to discontinue the use of the septic tank soil absorption system; and
(3) of the procedures to claim an exemption.
(g) To qualify for an exemption under this section, a property owner must:
(1) within sixty (60) days after the date of the written notice given to the property owner under subsection (f), notify the district in writing that the property owner qualifies for the exemption under this section; and
(2) within sixty (60) days after the district receives the written notice provided under subdivision (1), provide the district with the certification required under subsection (b)(3).
As added by P.L.193-2001, SEC.3. Amended by P.L.1-2002, SEC.67.

IC 13-26-5-3
Rules and resolutions of board; legislative and administrative acts
Sec. 3. (a) The board may by rules and resolutions provide the following:
(1) The procedure for the board's actions.
(2) The manner of selection of the board's president, treasurer, and secretary and other officers or employees of the district, including the titles, terms of office, compensation, duties, number, and qualifications.
(3) Any other lawful subject necessary to the operation of the district and the exercise of the power granted.
(b) The board must adopt an ordinance by a majority vote to take

action of a legislative nature. Proposed ordinances may be read by title only unless a trustee requests a reading in full.
(c) A majority of the board or the officers of the board or employees of the district that are authorized by the board may take action of an administrative or executive nature.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-4
Rules; establishment and enforcement
Sec. 4. (a) The board may adopt and enforce rules for the following purposes:
(1) To accomplish the purpose of a district.
(2) To protect the works, improvements, and properties, both real and personal, that the district owns.
(3) To secure the best results from the construction, operation, and maintenance of works, improvements, and properties.
(4) To prevent damage by the misuse of the works, improvements, or properties by:
(A) the pollution or misuse of the waters in the district or of the sewerage system; or
(B) the improper disposal of solid waste.
(b) The board may adopt and enforce rules under subsection (a) that are necessary and advisable to do the following:
(1) Protect and preserve the works, improvements, and properties owned or controlled by the district, prescribe the manner of use by any person, and preserve order in and adjacent to the works.
(2) Prescribe the manner:
(A) in which ditches, sewers, pipelines, or other works should be adjusted to or connected with the works of the district; and
(B) of waste disposal in the district.
(3) Prescribe the permissible uses of the water supply and the manner of distribution and prevent the pollution or unnecessary waste of the water supply.
(4) Prohibit or regulate the discharge into the sewers of the district of liquid or solid waste detrimental to the works and improvements.
(c) Rules must be:
(1) consistent with:
(A) statutes; and
(B) the rules of the solid waste management board or the water pollution control board; and
(2) maintained and open to inspection in the office of the district.
(d) The board may enforce by injunction or other legal remedy rules adopted under this section. The board may remove a harmful or improper construction or obstruction or may close an opening or connection made improperly or in violation of the rules. A person that willfully fails to comply with the rules is liable for damage

caused by the failure and for the cost of restoring or replacing construction damaged.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-5
Contracts for purchases of supplies, materials, or labor
Sec. 5. The board or an officer or employee designated by the board may contract for the following:
(1) The purchase of supplies in accordance with IC 5-22.
(2) Labor for a work in accordance with IC 36-1-12.
As added by P.L.1-1996, SEC.16. Amended by P.L.49-1997, SEC.48.

IC 13-26-5-6
Eminent domain
Sec. 6. (a) Subject to subsection (b), the board may condemn for the use of the district public or private land, easements, rights, rights-of-way, franchises, or other property within or outside the district required by the district for the accomplishment of the district's purposes according to the statutory procedure for the appropriation of land or other property taken by an eligible entity.
(b) The power of condemnation by a district under this article may not be exercised against a sewage disposal company holding a certificate of territorial authority under IC 8-1-2-89 until the expiration of twelve (12) years after the granting of the certificate of territorial authority.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-7
Contracts for water supply, sewage treatment, or solid waste disposition; issuance of bonds
Sec. 7. (a) Exclusive of building a sewage treatment plant, solid waste disposal or recovery system, or installing a supply of water, a district that desires to own, acquire, construct, equip, improve, enlarge, extend, operate, and maintain a works may proceed under this article if the district first contracts for:
(1) a supply of water;
(2) the required treatment of the sewage emanating from the district's works; or
(3) the disposition of solid waste generated within the district.
(b) A governmental or private body owning and operating facilities for water supply, sewage, or solid waste disposal, recovery, or treatment may contract to supply water or treat all or part of the sewage and solid waste of a district. The contracts:
(1) must be authorized by ordinance; and
(2) are subject to approval by the department.
(c) All bonds issued under this article or IC 13-3-2 (before its repeal) by a district contracting for:
(1) water supply;
(2) sewage or solid waste disposal; or
(3) recovery treatment service; under this section are payable before the expiration date of the contract and districts may contract for the term of the bonds, including a term or terms beyond the last maturity of the bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-5-8
Limitations on contracts
Sec. 8. A district may make contracts or incur obligations only if the contracts or obligations are payable solely from:
(1) the money provided under this article; or
(2) federal, state, or other grants or contributions.
As added by P.L.1-1996, SEC.16.



CHAPTER 6. DISTRICT PLAN

IC 13-26-6-1
Contents
Sec. 1. A district plan for the operation of the district must include:
(1) engineering reports;
(2) plans and specifications; and
(3) a feasibility study in a form that the department requires.
As added by P.L.1-1996, SEC.16.

IC 13-26-6-2
Approval; authorization to proceed
Sec. 2. If the department approves a district plan, the department shall authorize the district to proceed.
As added by P.L.1-1996, SEC.16.

IC 13-26-6-3
Denial; revisions
Sec. 3. If the department disapproves a district plan, the department may recommend revisions and authorize the district to proceed with a revised plan.
As added by P.L.1-1996, SEC.16.

IC 13-26-6-4
Dissolution of district; distribution of assets
Sec. 4. If:
(1) the department determines that the project or operation of the district is not economically feasible, fair, or reasonable; or
(2) the district fails to file a plan for the operation of the district within the time prescribed by the department;
the department may declare the district dissolved and enter an order for the distribution of all assets owned by the district after the payment of liabilities.
As added by P.L.1-1996, SEC.16.



CHAPTER 7. PAYMENT OF DISTRICT EXPENSES

IC 13-26-7-1
Records
Sec. 1. Each district must keep proper records showing the district's finances.
As added by P.L.1-1996, SEC.16.

IC 13-26-7-2
Advancement of money
Sec. 2. A local, state, or federal agency or person may advance or give a district money to be used by the district for the following purposes:
(1) The preparation of a plan for the operation of the district.
(2) Other purposes of the district until the district is in receipt of revenue from its operations or proceeds from the sale of bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-7-3
Repayment of money
Sec. 3. When a district receives revenue for its operations or proceeds from the sale of bonds, the district shall repay any money advanced to the advancing agency in the manner agreed.
As added by P.L.1-1996, SEC.16.

IC 13-26-7-4
Dissolution of district; interest in assets; limitations
Sec. 4. If the commissioner orders a district dissolved as permitted in IC 13-26-6-4, the interest an entity has in the assets of the district is limited to those assets remaining after the payment of all other liabilities of the district.
As added by P.L.1-1996, SEC.16.



CHAPTER 8. ADDITION OF TERRITORY TO REGIONAL DISTRICTS

IC 13-26-8-1
Applications by eligible entities to be included in district; procedure
Sec. 1. After the establishment of a district, an eligible entity whose territory is not wholly included within the district may file an application with the district setting forth the following:
(1) A general description of the territory the eligible entity desires to have included in the district.
(2) The necessity for the inclusion of the territory in the district.
(3) That inclusion of the territory in the district will be conducive to the public health, safety, convenience, or welfare.
(4) That it will be practical and feasible for the territory to be included in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-8-2
Approval of application
Sec. 2. If an application is approved by a majority of the board, the territory described in the application becomes part of the district. The district shall then notify the department of the inclusion of the additional territory in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-8-3
Denial of application; petition; procedure
Sec. 3. (a) If an application fails to receive the approval of a majority of the board not later than sixty (60) days after the filing of the application with the district, the entity filing the application may file a petition with the department as described in IC 13-26-2 requesting the order of the department to include the territory described in the application within the district.
(b) Upon the filing of a petition, the department shall proceed in the same manner that is set forth in IC 13-26-2, IC 13-26-4, IC 13-26-6, and IC 13-26-7.
As added by P.L.1-1996, SEC.16.



CHAPTER 9. TERRITORIAL AUTHORITY OF SEWAGE DISPOSAL COMPANIES

IC 13-26-9-1
Effect of chapter
Sec. 1. This article does not limit the following:
(1) The formation and operation under IC 8-1-2-89 of a sewage disposal company to provide sewage disposal service to a territory lying in the territory of a district.
(2) The granting of a certificate of territorial authority under IC 8-1-2-89 encompassing a part of the territory within the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-9-2
Certificates; conditions
Sec. 2. The granting of a certificate of territorial authority to a sewage disposal company under IC 8-1-2-89 for a territory lying in the territory of a district may be conditioned upon the following requirements:
(1) That the sewage disposal company connect the company's collection system to the collection system of a district when the district has extended to within three hundred (300) feet of the territorial area of the sewage disposal company a system sufficient to provide reasonable and adequate service to the territorial area.
(2) That the sewage disposal company contribute the company's collection system to the district instead of all connection charges that could otherwise be imposed under this article upon:
(A) the sewage disposal company; or
(B) those parcels and lots served by the collection system of the sewage disposal company that have been contributed by the company to the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-9-3
Exemption from certain ordinances and rules
Sec. 3. A sewage disposal company that is subject to the jurisdiction of the Indiana utility regulatory commission under IC 8-1-2-89, and all of the territory lying in the area to which the company holds a certificate of territorial authority, is exempt from all ordinances and rules adopted by the board, except those ordinances and rules pertaining to maintenance and operation, until:
(1) the connection is made to the sewerage system of the district; and
(2) the district begins to provide service within the area covered by the certificate of territorial authority.
As added by P.L.1-1996, SEC.16.



CHAPTER 10. BONDS

IC 13-26-10-1
Issuance of revenue bonds
Sec. 1. A district may obtain money for the payment of the costs of the works or an improvement, enlargement, or extension of the works by the issuance of revenue bonds of the district. The principal and interest of the revenue bonds must be paid solely from the net revenues of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-2
Loans from federal government
Sec. 2. A district obtaining a loan from the federal government or an agency of the federal government may issue obligations under this article to the federal government or agency to evidence the indebtedness without advertising for or receiving bids. The obligations:
(1) are payable solely from the net revenues of the works; and
(2) may be made of equal priority or subordinate to other revenue bonds issued or to be issued under this article or IC 13-3-2 (before its repeal).
As added by P.L.1-1996, SEC.16.

IC 13-26-10-3
Revenue bonds
Sec. 3. Revenue bonds may:
(1) bear interest, at a rate or rates not exceeding the maximum determined by the board, that is payable or accretes as determined by the board;
(2) mature at a time or times to be determined by ordinance; and
(3) be made redeemable before maturity at the option of the district, to be exercised by the board, at not more than the par value and a premium not exceeding five percent (5%) under terms and conditions that are fixed by the ordinance authorizing the issuance of the bonds.
As added by P.L.1-1996, SEC.16. Amended by P.L.53-2004, SEC.2.

IC 13-26-10-4
Revenue bonds; principal and interest
Sec. 4. The principal and interest of revenue bonds may be made payable in any lawful medium. The ordinance must do the following:
(1) Determine the form of the bonds, including the interest coupons, if any, to be attached.
(2) Fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which may be any bank or trust company within or outside Indiana.
As added by P.L.1-1996, SEC.16.
IC 13-26-10-5
Revenue bonds; terms
Sec. 5. (a) The revenue bonds must contain a statement on the face of the bonds that the district is not obligated to pay the bonds or the interest on the bonds except from the special fund provided from the net revenues of the works.
(b) All bonds are negotiable instruments.
(c) The bonds and interest are exempt from all state, county, and municipal taxation.
(d) The bonds may be registered in the name of the owner:
(1) as to principal alone; or
(2) as to both principal and interest.
Fully registered bonds may be made convertible to coupon bonds at the option of the registered owner.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-6
Execution and attestation of bonds
Sec. 6. The:
(1) president of the board shall execute; and
(2) secretary of the board shall attest;
the bonds and coupons. The coupons must bear facsimile signature.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-7
Revenue bonds; sale procedure
Sec. 7. (a) Subject to subsection (b), the treasurer of the district shall sell the revenue bonds in a manner and at a price that is determined to be in the best interests of the district.
(b) If the bonds are sold at public sale, the bonds shall be sold in accordance with IC 5-1-11 as IC 5-1-11 applies to counties.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-8
Revenue bonds; disposition of proceeds
Sec. 8. (a) A surplus of revenue bond proceeds over the cost of the works shall be paid into the sinking fund provided by this article.
(b) If the proceeds of the bonds, by error of calculation or otherwise, are less than the cost of the works, additional bonds may in the same manner be issued to provide the amount of the deficit. Unless otherwise provided in:
(1) the ordinance authorizing the issuance of the bonds first issued; or
(2) the trust indenture authorized by this article or IC 13-3-2 (before its repeal);
the additional bonds are considered to be of the same issue and are entitled to payment from the same fund, without preference or priority of the bonds first issued.
As added by P.L.1-1996, SEC.16.
IC 13-26-10-9
Temporary revenue bonds
Sec. 9. Before the preparation of the definite revenue bonds, temporary revenue bonds under the same restrictions may be issued with or without coupons, exchangeable for definite revenue bonds upon the issuance of the latter.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-10
Loans from federal or state agency
Sec. 10. The fund to finance the construction of any of the self-liquidating works authorized by this article may be obtained from a federal or state agency.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-11
Action to contest validity of bonds
Sec. 11. An action to contest the validity of bonds issued under this article or IC 13-3-2 (before its repeal) must be brought not later than ten (10) days after the advertised sale date of the bonds.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-12
Issuance of additional bonds
Sec. 12. Subject to an ordinance or trust indenture pertaining to outstanding bonds, additional bonds payable from the revenues of the works may be authorized and issued in accordance with this article for the purpose of improving, enlarging, or extending works acquired or constructed under this article or IC 13-3-2 (before its repeal).
As added by P.L.1-1996, SEC.16.

IC 13-26-10-13
Trust indenture to secure bonds
Sec. 13. The board may secure the revenue bonds by a trust indenture by and between the district and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana. However, a trust indenture may not convey or mortgage all or any part of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-14
Contents of ordinance authorizing revenue bonds
Sec. 14. The ordinance authorizing the revenue bonds and fixing the details of the revenue bonds may provide that the trust indenture contain reasonable and lawful provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the district and the board in relation to the following:
(1) The construction or acquisition of the works.
(2) The improvement, operation, repair, and maintenance of the

works.
(3) The issuance of bonds, including the custody, safeguarding, and application of all money.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-15
Ordinance authorizing revenue bonds
Sec. 15. The ordinance may also provide that the works shall be contracted for, constructed, and paid for under the supervision and approval of consulting engineers employed or designated by the board and satisfactory to the original bond purchasers, successors, assigns, or nominees. The original bond purchasers, successors, assigns, or nominees may be given the right to require that the security given by:
(1) contractors; and
(2) any depository of the proceeds of bonds or revenues of the works or other money pertaining to the works;
be satisfactory to the purchasers, successors, assigns, or nominees.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-16
Trust indenture; rights and remedies of bondholder and trustee
Sec. 16. The trust indenture may set forth the rights and remedies of the bondholders or trustee, restricting the individual right of action of bondholders as is customary in trust indentures securing bonds and debentures of corporations.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-17
Payment of bond sale proceeds and revenue of works
Sec. 17. Unless this article otherwise provides, the board may provide by ordinance or in the trust indenture for the payment of:
(1) the proceeds of the sale of the bonds; and
(2) the revenues of the works;
to the officer, board, or depository that the board determines for the custody of the money and for the method of disbursement, with safeguards and restrictions that the board determines.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-18
Sinking fund for payment of bonds
Sec. 18. (a) At or before the time of issuance of the revenue bonds, the board shall by ordinance create a sinking fund for the payment of the following:
(1) The bonds.
(2) The interest on the bonds.
(3) The charges of banks or trust companies for making payment of the bonds or interest.
(b) The board shall set aside and pledge the net revenues of the works remaining after the payment of the reasonable expense of

operation, repair, and maintenance of the works for payment of the:
(1) principal of and interest on all bonds payable from the revenues of the works, to the extent necessary for that purpose; and
(2) necessary fiscal agency charges for paying the principal and interest of the bonds.
(c) The ordinance may also provide for the accumulation of reasonable reserves in the sinking fund:
(1) as a margin for safety and a protection against default; and
(2) for the payment of premiums upon bonds retired by call or purchase as provided by this article.
As added by P.L.1-1996, SEC.16.

IC 13-26-10-19
Rights of revenue bondholders
Sec. 19. (a) The holder of revenue bonds or attached coupons and the trustee, if any, except to the extent the rights given may be restricted by the ordinance authorizing issuance of the bonds or by the trust indenture, may, by civil action, protect and enforce rights granted:
(1) by this article or IC 13-3-2 (before its repeal); or
(2) under the ordinance or trust indenture;
to be performed by the district issuing the bonds or by the board or any officer, including the making and collecting of reasonable and sufficient charges and rates for services provided by the works.
(b) If there is failure to pay the principal or interest on any of the revenue bonds on the date named for payment, and upon application by a bondholder or a trustee, any court having jurisdiction to appoint receivers shall appoint a receiver to administer the works on behalf of the district and the bondholders or trustee. A receiver may do the following:
(1) Charge and collect rates sufficient to provide for the payment of the expenses of operation, repair, and maintenance.
(2) Pay any revenue bonds and interest outstanding.
(3) Apply the revenues in conformity with this article and the ordinance or trust indenture.
As added by P.L.1-1996, SEC.16.



CHAPTER 11. RATES AND CHARGES

IC 13-26-11-1
Waterworks
Sec. 1. The rates and charges for a waterworks may be determined based on the following:
(1) A flat charge for each connection.
(2) The amount of water consumed.
(3) The size of the meter or connection.
(4) Whether the property served has been or will be required to pay separately for the cost of any of the facilities of the works.
(5) A combination of these or other factors that the board determines is necessary to establish just and equitable rates and charges.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-2
Sewage works; campgrounds
Sec. 2. (a) Except as provided in subsection (b), the rates or charges for a sewage works may be determined based on the following:
(1) A flat charge for each connection.
(2) The amount of water used on the premises.
(3) The number and size of water outlets on the premises.
(4) The amount, strength, or character of sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Whether the property served has been or will be required to pay separately for the cost of any of the facilities of the works.
(7) A combination of these or other factors that the board determines is necessary to establish nondiscriminatory, just, and equitable rates or charges.
(b) If a campground is billed for sewage service at a flat rate under subsection (a), the campground may instead elect to be billed for the sewage service under this subsection by installing, at the campground's expense, a meter to measure the actual amount of sewage discharged by the campground into the sewers. If a campground elects to be billed by use of a meter:
(1) the rate charged by a board for the metered sewage service may not exceed the rate charged to residential customers for equivalent usage; and
(2) the amount charged by a board for the campground's monthly sewage service for the period beginning September 1 and ending May 31 must be equal to the greater of:
(A) the actual amount that would be charged for the sewage discharged during the month by the campground as measured by the meter; or
(B) the lowest monthly charge paid by the campground for sewage service during the previous period beginning June 1

and ending August 31.
(c) If a campground does not install a meter under subsection (b) and is billed for sewage service at a flat rate under subsection (a), for a calendar year beginning after December 31, 2004, each campsite at the campground may not equal more than one-third (1/3) of one (1) resident equivalent unit. The basic monthly charge for the campground's sewage service must be equal to the number of the campground's resident equivalent units multiplied by the rate charged by the board for a resident unit.
(d) The board may impose additional charges on a campground under subsections (b) and (c) if the board incurs additional costs that are caused by any unique factors that apply to providing sewage service for the campground, including, but not limited to:
(1) the installation of:
(A) oversized pipe; or
(B) any other unique equipment;
necessary to provide sewage service for the campground; and
(2) concentrations of biochemical oxygen demand (BOD) that exceed federal pollutant standards.
As added by P.L.1-1996, SEC.16. Amended by P.L.239-2003, SEC.1; P.L.189-2005, SEC.5.

IC 13-26-11-2.1
Campground rates; appeal to utility regulatory commission
Sec. 2.1. (a) As used in this section, "commission" refers to the Indiana utility regulatory commission created by IC 8-1-1-2.
(b) This section applies to an owner or operator of a campground described in section 2(b) or 2(c) of this chapter who disputes:
(1) that the campground is being billed at rates charged to residential customers for equivalent usage as required by section 2(b)(1) of this chapter;
(2) the number of resident equivalent units determined for the campground under section 2(c) of this chapter; or
(3) that any additional charges imposed on the campground under section 2(d) of this chapter are reasonable or nondiscriminatory.
(c) If an owner or operator:
(1) makes a good faith attempt to resolve a disputed matter described in subsection (b)(1) through (b)(3) through:
(A) any grievance or complaint procedure prescribed by the board; or
(B) other negotiations with the board; and
(2) is dissatisfied with the board's proposed disposition of the matter;
the owner or operator may file with the commission a written request for review of the disputed matter and the board's proposed disposition of the matter to be conducted by the commission's appeals division established under IC 8-1-2-34.5(b). The owner or operator must file a request under this section with the commission and the board not later than seven (7) days after receiving notice of

the board's proposed disposition of the matter.
(d) The commission's appeals division shall provide an informal review of the disputed matter. The review must include a prompt and thorough investigation of the dispute. Upon request by either party, or on the division's own motion, the division shall require the parties to attend a conference on the matter at a date, time, and place determined by the division.
(e) In any case in which the basic monthly charge for a campground's sewage service is in dispute, the owner or operator shall pay, on any disputed bill issued while a review under this section is pending, the basic monthly charge billed during the year immediately preceding the year in which the first disputed bill is issued. If the basic monthly charge paid while the review is pending exceeds any monthly charge determined by the commission in a decision issued under subsection (f), the board shall refund or credit the excess amount paid to the owner or operator. If the basic monthly charge paid while the review is pending is less than any monthly charge determined by the appeals division or commission in a decision issued under subsection (f), the owner or operator shall pay the board the difference owed.
(f) After conducting the review required under subsection (d), the appeals division shall issue a written decision resolving the disputed matter. The division shall send a copy of the decision to:
(1) the owner or operator of the campground; and
(2) the board;
by United States mail. Not later than seven (7) days after receiving the written decision of the appeals division, either party may make a written request for the dispute to be formally docketed as a proceeding before the commission. Subject to the right of either party to an appeal under IC 8-1-3, the decision of the commission is final.
(g) The commission shall maintain a record of all requests for a review made under this section. The record must include:
(1) a copy of the appeals division's and commission's decision under subsection (f) for each dispute filed; and
(2) any other documents filed with the appeals division or commission under this section.
The record must be made available for public inspection and copying in the office of the commission during regular business hours under IC 5-14-3.
(h) The right of a campground owner or operator to request a review under this section is in addition to the right of the campground owner or operator to file a petition under section 15 of this chapter as a freeholder of the district.
(i) The commission may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.189-2005, SEC.6.

IC 13-26-11-3
Solid waste disposal
Sec. 3. The rates or charges for solid waste disposal and recovery

systems may be determined based on the following:
(1) A flat charge for each residence or building in use in the district.
(2) On the weight of the refuse received.
(3) On the hazardous character of the waste received.
(4) On a combination of the weight and hazardous character of the waste received.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-4
Services of water, sewer, or solid waste disposal
Sec. 4. The rates and charges for services of a water, sewer, or solid waste disposal or recovery system do not have to be uniform throughout the district or for all users. The board may exercise reasonable discretion in:
(1) adopting different schedules of rates and charges; or
(2) making classifications in schedules of rates and charges:
(A) based upon variations in the costs of furnishing the services, including capital expenditures required, to various classes of users or to various locations in the district; or
(B) where there are variations in the number of users in various locations in the district.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-5
Billing and collection
Sec. 5. A district may bill and collect rates and charges for the services to be provided after the contract for construction of a sewage works has been let and actual work commenced in an amount sufficient to meet the interest on the revenue bonds and other expenses payable before the completion of the works.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-6
Sewage works beneficial to lots, land, or buildings
Sec. 6. Unless the board finds and directs otherwise, the sewage works are considered to benefit every:
(1) lot;
(2) parcel of land; or
(3) building;
connected or to be connected under the terms of an ordinance requiring connections with the sewer system of the district as a result of construction work under the contract. The rates or charges shall be billed and collected accordingly.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-7
Connection charges; liens
Sec. 7. (a) If a district constructs sewers or water mains as a part of the construction of the works that are suitable for use as a local or

lateral sewer or main by abutting or adjoining property, the district may charge for the connection on the basis of the pro rata cost of construction of a local or lateral sewer or water main sufficient to serve the property.
(b) Each property owner must agree to pay for the connection in making an application for service. If payment is not made as agreed, the payment constitutes a lien on the property for which the connection is made.
(c) The proceeds of the connection charges may be handled as:
(1) net revenues of the works; or
(2) payments toward the cost of construction or future improvements.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-8
Establishment of equitable rates or charges
Sec. 8. (a) The board shall, by ordinance, establish just and equitable rates or charges for the use of and the service provided by a works. The rates or charges are payable by the owner of each lot, parcel of land, or building that:
(1) is connected with and uses a works; or
(2) in any way uses or is served by a works.
(b) The board may periodically change and readjust the rates or charges as provided in this article.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-9
Equitable rates; determination
Sec. 9. (a) Just and equitable rates and charges are those that produce sufficient revenue to:
(1) pay all expenses incident to the operation of the works, including maintenance cost, operating charges, upkeep, repairs, and interest charges on bonds or other obligations;
(2) provide the sinking fund for the liquidation of bonds or other evidence of indebtedness and reserves against default in the payment of interest and principal of bonds; and
(3) provide adequate money to be used as working capital, as well as money for making improvements, additions, extensions, and replacements.
(b) Rates and charges too low to meet the financial requirements described in subsection (a) are unlawful. The initial rates and charges established after notice and hearing under this article are prima facie just and equitable.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-10
Revenue of works
Sec. 10. Revenue collected under sections 8 through 14 of this chapter is revenue of the works.
As added by P.L.1-1996, SEC.16.
IC 13-26-11-11
Public hearing
Sec. 11. The initial rates or charges may be established only after a public hearing at which all:
(1) the users of the works and owners of property served or to be served; and
(2) others interested;
have an opportunity to be heard concerning the proposed rates or charges.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-12
Notice
Sec. 12. After introduction of the ordinance initially fixing rates or charges but before the ordinance is finally adopted, notice of the hearing setting forth the proposed schedule of the rates or charges must be given by publication one (1) time each week for two (2) weeks in a newspaper of general circulation in each of the counties with territory in the district. The last publication must be at least seven (7) days before the date fixed in the notice for the hearing. The hearing may be adjourned as necessary.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-13
Effective date of ordinance establishing initial rates or charges; schedule of rates open to public
Sec. 13. (a) The ordinance establishing the initial rates or charges, either as:
(1) originally introduced; or
(2) modified and amended;
shall be passed and put into effect after the hearing.
(b) A copy of the schedule of the rates and charges established must be:
(1) kept on file in the office of the district; and
(2) open to public inspection.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-14
Extension of rates and charges to cover additional premises; changes or readjustments
Sec. 14. (a) The rates or charges established for a class of users of property served shall be extended to cover any additional premises served after the rates or charges are established that are in the same class, without the necessity of hearing or notice.
(b) A change or readjustment of the rates or charges may be made in the same manner as the rates or charges were originally established.
As added by P.L.1-1996, SEC.16.

IC 13-26-11-15 Regional sewage district authority
Sec. 15. (a) A district authority is established in each regional sewage district established under this article.
(b) The district authority of a regional sewage district consists of the following:
(1) In the case of a regional sewage district located in one (1) county:
(A) except as provided in clause (B), the county executive of that county; or
(B) if the members of the county executive are trustees of the regional sewage district, the members of the county fiscal body.
(2) In the case of a regional sewage district located in more than one (1) county, one (1) county executive member, appointed by that member's county executive, from each county in which the district is located.
However, a person who serves on the board of trustees of a district may not be a member of the district authority.
(c) If a district adopts an ordinance increasing sewer rates and charges at a rate that is greater than five percent (5%) per year, as calculated from the rates and charges in effect from the date of the district's last rate increase before January 1, 2001, fifty (50) freeholders of the district or ten percent (10%) of the district's freeholders, whichever is fewer, may file a written petition objecting to the rates and charges of the district. A petition filed under this subsection must:
(1) contain the name and address of each petitioner;
(2) be filed with a member of the district authority, in the county where at least one (1) petitioner resides, not later than thirty (30) days after the district adopts the ordinance establishing the rates and charges; and
(3) set forth the grounds for the freeholders' objection.
(d) If a petition meeting the requirements of subsection (c) is filed, the district authority shall investigate and conduct a public hearing on the petition. If more than one (1) petition concerning a particular increase in rates and charges is filed, the district authority shall consider the objections set forth in all the petitions at the same public hearing.
(e) The district authority shall set the matter for public hearing not less than ten (10) business days but not later than twenty (20) business days after the petition has been filed. The district authority shall send notice of the hearing by certified mail to the district and the petitioner and publish the notice of the hearing in a newspaper of general circulation in each county in the district.
(f) Upon the date fixed in the notice, the district authority shall hear the evidence produced and determine whether the increased sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter. The district authority, by a majority vote, shall:         (1) sustain the ordinance establishing the rates and charges;
(2) sustain the petition; or
(3) make any other ruling appropriate in the matter.
(g) The order of the district authority may be appealed by the district or a petitioner to the circuit court of the county in which the district is located. The court shall try the appeal without a jury and shall determine one (1) or both of the following:
(1) Whether the board of trustees of the district, in adopting the ordinance increasing sewer rates and charges, followed the procedure required by this chapter.
(2) Whether the increased sewer rates and charges established by the board by ordinance are just and equitable rates and charges, according to the standards set forth in section 9 of this chapter.
Either party may appeal the circuit court's decision in the same manner that other civil cases may be appealed.
As added by P.L.193-2001, SEC.4. Amended by P.L.1-2002, SEC.68.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. FORECLOSURE OF LIENS

IC 13-26-14-1
Additional or alternative remedy for collection of rates or charges
Sec. 1. A district may, as an additional or alternative remedy, foreclose a lien established by this article as a means of collection of rates or charges, including the penalty on the rates or charges.
As added by P.L.1-1996, SEC.16.

IC 13-26-14-2
Recovery by district
Sec. 2. (a) In all actions brought to foreclose the liens, the district is entitled to recover the following:
(1) The amount of the rates or charges.
(2) The penalty on the rates or charges.
(3) A reasonable attorney's fee.
(b) The court shall order that the sale be made without relief from valuation or appraisement statutes.
As added by P.L.1-1996, SEC.16.

IC 13-26-14-3
Applicability of other rights and laws
Sec. 3. Except as otherwise provided by this article, in all actions to foreclose the liens:
(1) the laws concerning municipal public improvement assessments; and
(2) the rights, remedies, procedure, and relief granted the parties to the action;
apply.
As added by P.L.1-1996, SEC.16.

IC 13-26-14-4
Liens for unpaid fees
Sec. 4. Rates, fees, or charges made, assessed, or established by the district are a lien on a lot, parcel of land, or building that is connected with or uses the works of the district in the manner established under IC 36-9-23. The liens:
(1) attach;
(2) are recorded;
(3) are subject to the same penalties, interest, and reasonable attorney's fees on recovery; and
(4) shall be collected and enforced;
in substantially the same manner as provided in IC 36-9-23-31 through IC 36-9-23-32.
As added by P.L.131-2005, SEC.4.






ARTICLE 27. INDUSTRIAL POLLUTION PREVENTION AND SAFE MATERIALS

CHAPTER 1. REPEALED



CHAPTER 2. DIVISION OF POLLUTION PREVENTION AND TECHNICAL ASSISTANCE

IC 13-27-2-1
Establishment
Sec. 1. A division of pollution prevention is established within the department.
As added by P.L.1-1996, SEC.17.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. STATE REPORT REGARDING POLLUTION PREVENTION

IC 13-27-6-1
Annual report
Sec. 1. Each year the commissioner shall prepare and submit to the governor and the general assembly a report regarding the pollution prevention information gathered under this article, including:
(1) a description of the operations and activities of the programs under this article; and
(2) recommendations the commissioner has for legislative action.
A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1996, SEC.17. Amended by P.L.28-2004, SEC.124.

IC 13-27-6-2
Contents of annual report
Sec. 2. The report required by this chapter must include at least the following:
(1) A quantitative assessment of statewide pollution prevention progress among all types of industries.
(2) An identification of regulations and government policies that are inhibiting pollution prevention and opportunities in existing regulatory programs to promote and assist in pollution prevention, including reductions in the use of toxins in production and commerce.
(3) An assessment of how programs under this article have promoted and assisted pollution prevention and the costs and benefits to government and industry of those programs.
(4) A statement concerning the identification of opportunities and development of priorities for research and development in pollution prevention techniques, economic analyses, and management techniques useful in supporting pollution prevention. The state report may not include information considered by a business to be a trade secret of that business.
(5) Recommendations concerning incentives and policies needed to:
(A) encourage investment in research and development in pollution prevention; and
(B) make greater use of programs established under this article.
As added by P.L.1-1996, SEC.17.

IC 13-27-6-3
Draft report; final report
Sec. 3. (a) Before the commissioner submits a report to the governor and the general assembly under section 1 of this chapter,

the commissioner shall make a draft version of the report available for at least forty-five (45) days for comment by the:
(1) public; and
(2) liaison advisory panels established under IC 13-27-2.
(b) The final report must respond to public comments submitted during the comment period.
As added by P.L.1-1996, SEC.17.



CHAPTER 7. IMPLEMENTATION OF POLLUTION PREVENTION PROGRAMS

IC 13-27-7-1
Voluntary participation in programs
Sec. 1. Programs developed under this article are to be implemented based on voluntary participation by businesses. Except as required in rules referred to in IC 13-27-8-3(b)(5), businesses may not be required to comply with any program developed under this article.
As added by P.L.1-1996, SEC.17. Amended by P.L.100-2006, SEC.11.

IC 13-27-7-2
Binding effect of program implementing documents, manuals, and policies; prohibited activities; duties
Sec. 2. (a) Guidance documents, technical assistance manuals, and policies developed or used in implementing programs under this article are not binding on participating businesses.
(b) Subject to subsection (e), the air pollution control board, the water pollution control board, the solid waste management board, or the department may not do the following:
(1) Subject to IC 13-14-1-11.5, incorporate documents, manuals, or policies developed under this article into rules adopted under IC 4-22-2.
(2) Adopt rules under IC 4-22-2 requiring business implementation of pollution prevention practices or of clean manufacturing by means of any of the following:
(A) Permit conditions.
(B) Enforcement actions.
(C) Other department actions.
(c) Subsection (b) only applies to pollution prevention as defined in this title.
(d) Subsection (b) does not apply to authority granted under federal law to implement pollution prevention as defined under any of the following:
(1) Federally delegated air, water, solid waste, and other programs.
(2) Guidance documents developed to implement programs described in subdivision (1).
(3) Programs established under IC 13-20-3, IC 13-20-22, or IC 13-21.
(e) The department shall do the following:
(1) Present pollution prevention as an option to businesses in any of the following:
(A) Permit conditions.
(B) Enforcement actions.
(C) Other department actions.
(2) Direct manufacturers to the clean manufacturing technology and safe materials institute for technical assistance in clean

manufacturing.
As added by P.L.1-1996, SEC.17. Amended by P.L.124-1997, SEC.21; P.L.261-1999, SEC.3.

IC 13-27-7-3
Goals of programs
Sec. 3. Programs implemented by the division:
(1) must encourage pollution prevention; and
(2) may not discourage the use of recycling or treatment techniques determined to be acceptable for pollution that has not been prevented.
As added by P.L.1-1996, SEC.17.



CHAPTER 8. ENVIRONMENTAL PERFORMANCE BASED PROGRAMS

IC 13-27-8-1
Department development of environmental performance based programs
Sec. 1. The department:
(1) may, to encourage continuous and sustainable environmental progress through the development and use of an environmental management system, develop and implement an environmental performance based program that:
(A) is consistent with the policies of this article; and
(B) is based on the national environmental performance track program developed by the United States Environmental Protection Agency; and
(2) may develop and implement other environmental performance based programs, including programs that promote any of the following:
(A) Pollution prevention.
(B) Waste minimization.
(C) Environmental management systems.
(D) Advanced environmental compliance.
As added by P.L.100-2006, SEC.12.

IC 13-27-8-2
Participation in program not required
Sec. 2. A person may not be required to participate in a program developed and implemented under section 1 of this chapter.
As added by P.L.100-2006, SEC.12.

IC 13-27-8-3
Program rulemaking by the boards
Sec. 3. (a) The following may adopt rules to implement this chapter to the extent consistent with federal law:
(1) The boards.
(2) The underground storage tank financial assurance board established by IC 13-23-11-1.
(b) The rules adopted by the entities under subsection (a) may establish the following:
(1) Eligibility requirements for participation in environmental performance based programs.
(2) Compliance methods and schedules that:
(A) differ from compliance methods and schedules that apply to nonparticipants in environmental performance based programs under rules adopted by the boards;
(B) apply only to participants in environmental performance based programs; and
(C) include any of the following:
(i) Changes to monitoring and reporting requirements and schedules.                 (ii) Streamlined submission requirements for permit renewals.
(iii) Prioritized applications.
(iv) Authorization to make without prior governmental approval certain operational changes that do not result in additional environmental impact.
(3) Recognition incentives to encourage participation in environmental performance based programs.
(4) Other incentives consistent with the policies of this title and federal law to encourage participation in environmental performance based programs.
(5) Requirements for participants in environmental performance based programs to implement any of the following:
(A) Continuous improvement environmental systems.
(B) Pollution prevention and waste minimization programs developed under IC 13-27-7.
As added by P.L.100-2006, SEC.12.






ARTICLE 27.5. CLEAN MANUFACTURING TECHNOLOGY AND SAFE MATERIALS

CHAPTER 1. CLEAN MANUFACTURING TECHNOLOGY BOARD

IC 13-27.5-1-1
Establishment
Sec. 1. The clean manufacturing technology board is established.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-2
Members; appointment
Sec. 2. (a) The board consists of thirteen (13) members.
(b) The commissioner and the chairperson of the board of the Indiana economic development corporation established under IC 5-28-3 or the chairperson's designee shall serve as ex officio nonvoting members of the board. The commissioner or the chairperson may in writing designate a technical representative to serve as a nonvoting member of the board when the commissioner or the chairperson is absent from a meeting of the board.
(c) The governor shall appoint eleven (11) members of the board as follows:
(1) One (1) representative of public universities in Indiana.
(2) One (1) representative of private universities in Indiana.
(3) Three (3) representatives of manufacturers, including one (1) representative of small manufacturers.
(4) One (1) representative of a statewide environmental organization.
(5) One (1) representative of organized labor.
(6) One (1) representative of the public.
(7) One (1) representative of county government.
(8) One (1) representative of municipal government.
(9) One (1) representative who must have expertise in occupational health and the workplace environment.
(d) To be appointed as a member of the board under subsection (c), an individual must demonstrate a knowledge of policy or of technical matters concerning multimedia clean manufacturing.
(e) An individual appointed to the board under subsection (c)(1) or (c)(2) may not represent a university that is selected to establish the Indiana clean manufacturing technology and safe materials institute under IC 13-27.5-2.
As added by P.L.124-1997, SEC.22. Amended by P.L.248-2001, SEC.1; P.L.184-2002, SEC.26; P.L.4-2005, SEC.125.

IC 13-27.5-1-3
Appointed members; term; vacancy
Sec. 3. (a) The term of office of an appointed member of the

board:
(1) is four (4) years; and
(2) continues until the member's successor is appointed and qualified.
(b) If a vacancy occurs in the appointed membership of the board, the governor shall appoint a member to fill the vacancy for the remainder of the unexpired term and to serve at the pleasure of the governor.
As added by P.L.124-1997, SEC.22. Amended by P.L.248-2001, SEC.2.

IC 13-27.5-1-4
Nonvoting advisers; appointment
Sec. 4. (a) The president pro tempore of the senate shall appoint two (2) members of the senate as nonvoting advisers to the board. Senators of the same political party may not serve as advisers under this section at the same time.
(b) The speaker of the house of representatives shall appoint two (2) members of the house as nonvoting advisers to the board. Representatives of the same political party may not serve as advisers under this section at the same time.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-5
Compensation; traveling expenses
Sec. 5. (a) The commissioner and the chairperson of the board of the economic development corporation serve on the board without additional compensation.
(b) An appointed member of the board or an adviser is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). An appointed member of the board or an adviser is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the duties of the member or adviser as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.124-1997, SEC.22. Amended by P.L.4-2005, SEC.126.

IC 13-27.5-1-6
Chairperson; powers and duties
Sec. 6. The governor shall appoint one (1) member of the board to serve as chairperson. The chairperson shall do the following:
(1) Act as the executive and operating officer of the board.
(2) Determine the time and place of meetings.
(3) Preside at meetings.
(4) Carry out the policy decisions of the board.
(5) Perform all other duties and functions assigned by the board or by law.
As added by P.L.124-1997, SEC.22.
IC 13-27.5-1-7
Meetings
Sec. 7. (a) The board shall meet at least quarterly.
(b) The meetings of the board shall be held in accordance with IC 5-14-1.5.
As added by P.L.124-1997, SEC.22. Amended by P.L.248-2001, SEC.3.

IC 13-27.5-1-8
Meetings; public comments
Sec. 8. (a) The chairperson of the board shall afford any person attending a public meeting of the board an adequate opportunity to comment through the oral or written presentation of facts or argument.
(b) All written comments submitted to the board shall be maintained and made available for public inspection.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-9
Quorum
Sec. 9. (a) A majority of the members of the board constitutes a quorum for doing business.
(b) A majority vote of the body is required for passage of any matter put to a vote.
(c) The board shall establish procedures and requirements governing the conduct of the board's meetings.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-10
Powers and duties
Sec. 10. The board shall do the following:
(1) Assess the progress of the institute in implementing this article.
(2) Appoint the director of the institute.
(3) Provide consultation and recommendations to the commissioner on the implementation of the grants program under IC 13-27-2-10 and pilot projects under IC 13-27-2-11.
(4) Provide a forum for discussion and deliberation on matters pertaining to the implementation of this article.
(5) Receive public complaints and inquiries concerning the implementation of this article.
(6) Periodically review grant proposals and the grants program operated under IC 13-27-2 and assess their effectiveness. An assessment of the grants program shall be incorporated into the report submitted by the institute under IC 13-27.5-2-9.
(7) Review the annual report submitted by the director.
(8) Direct the institute to cooperate with the department in the implementation of the grants program operated under IC 13-27-2-10 and the pilot projects under IC 13-27-2-11.
(9) Receive, expend, and account for state money made

available for the purposes of this chapter.
(10) Apply for and accept gifts and grants, which must be administered as public money, made for the purposes of this chapter.
(11) Enter into lawful agreements as required as a condition for receiving gifts, grants, or other money for the purposes of this chapter.
(12) Approve the institute's proposed biennial budget request.
(13) Prepare and file with the budget agency a separate written statement required under IC 4-12-1-7 for each of the following:
(A) the board; and
(B) the institute.
(14) At public meetings concerning the budget, present in conjunction with the director and the university selected to establish and operate the institute, the biennial budget request of:
(A) the board; and
(B) the institute.
(15) Designate at least two (2) members of the board to participate in each meeting between the department and the institute regarding budget or policy decisions.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-11
Institute directed to study and formulate recommendations
Sec. 11. The board, on the board's own initiative or at the request of the public, may direct the institute to study and formulate recommendations on particular issues and problems that arise concerning the implementation of this article.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-1-12
Institute directed to conduct research and prepare reports
Sec. 12. The board may direct the institute to:
(1) conduct research studies and programs;
(2) collect and analyze data; and
(3) prepare reports, charts, and tables.
As added by P.L.124-1997, SEC.22.



CHAPTER 2. INDIANA CLEAN MANUFACTURING TECHNOLOGY AND SAFE MATERIALS INSTITUTE

IC 13-27.5-2-1
Establishment and operation
Sec. 1. A university or nonprofit corporation located in Indiana shall establish and operate the Indiana clean manufacturing technology and safe materials institute under this article.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-2
Application and selection of university or nonprofit corporation
Sec. 2. (a) The board shall select a university or nonprofit corporation to establish the institute. A university or nonprofit corporation that:
(1) is located in Indiana; and
(2) submits an application to the board;
must be considered for selection under this section.
(b) The board's selection of a university or nonprofit corporation shall be based on an objective application of criteria relating to the suitability of the university or nonprofit corporation as the establishing entity and site for the institute. The board shall adopt guidelines:
(1) governing the application and selection process; and
(2) setting forth the criteria to be applied in making the selection.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-3
Statement indicating services and programs offered
Sec. 3. The university or nonprofit corporation selected to establish and operate the institute shall submit to the board a statement indicating the types of services, programs, and priorities related to pollution prevention that the institute will offer.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-4
Biennial budget request
Sec. 4. The university or nonprofit corporation selected to establish and operate the institute shall, in cooperation with the director, develop and submit to the board for approval the institute's biennial budget request.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-5
Powers and duties
Sec. 5. (a) The institute:
(1) shall establish cooperative programs; and
(2) may contract duties authorized by the board; with public and private colleges and universities designed to augment the implementation of this article. However, the institute shall maintain administrative and policy control over the work contracted under subdivision (2).
(b) The institute may establish fees, tuitions, or other financial charges for the programs of the institute.
(c) The institute shall do the following through the institute's programs:
(1) Develop and provide curriculum and training on clean manufacturing for:
(A) students and faculty;
(B) employees of the division;
(C) manufacturing managers; and
(D) employees of manufacturers.
(2) Engage in research, development, and demonstration of techniques and methods for clean manufacturing, including the following:
(A) An assessment of the impact of adopting the methods on the environment, public health, and work exposure.
(B) Assessments of the impact on profitability and employment within affected manufacturing companies and industries.
(3) Provide waste generators an opportunity to develop clean manufacturing plans.
(4) Develop methods to measure clean manufacturing progress at the plant level and the company level on the basis of reduction in waste generation and changes in toxic materials use relative to production output for specific wastes. This subdivision may not be construed to require a manufacturer to reveal the trade secrets of the manufacturer.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-6
Clean manufacturing planning programs
Sec. 6. (a) The institute shall establish and operate a planning program for individuals who desire to be qualified as clean manufacturing planners. Public and private colleges and universities located in Indiana may establish and operate programs for qualifying clean manufacturing planners. To ensure consistent training procedures, the institute shall provide a curriculum plan for qualifying clean manufacturing planners to colleges and universities that do not operate the institute.
(b) The programs established under this section shall be designed to train auditors to be qualified to:
(1) assist manufacturers and manufacturer organizations in the development and implementation of the most up-to-date clean manufacturing techniques and practices; and
(2) prepare and review clean manufacturing plans referred to in IC 13-27.5-3.
(c) The institute shall qualify as a clean manufacturing planner an

individual who has successfully completed a clean manufacturing planning program.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-7
Assisting governmental agencies or manufacturers in developing methods for assessing progress
Sec. 7. The institute shall:
(1) assist governmental agencies, manufacturers, and manufacturer organizations in developing methods and measurement techniques for assessing progress in clean manufacturing per unit of output; and
(2) explore the development of personal computer software for these purposes.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-8
Assisting in training of inspectors or personnel
Sec. 8. If requested by the commissioner, the institute may assist in the training of inspectors and other key personnel employed by the division or the department in clean manufacturing concepts, methods, and technology.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-9
Annual reports
Sec. 9. (a) Before January 1 of each year, the institute shall prepare and submit to:
(1) the governor;
(2) the board;
(3) the commissioner; and
(4) the general assembly;
a report on the institute's operations and activities under this chapter including the status, funding, and results of all projects. A report submitted to the general assembly must be in an electronic format under IC 5-14-6.
(b) The report must do the following:
(1) Include recommendations the institute has for legislation.
(2) Identify state and federal economic and financial incentives that can best accelerate and maximize the research, development, demonstration, and support of clean manufacturing technologies and practices.
(3) Include an assessment by the institute of the grants program administered by the department under IC 13-27-2.
(4) Include a proposed work plan for the following year.
(5) Identify state and federal policies that may serve as disincentives to the adoption of clean manufacturing technologies and practices by manufacturers.
As added by P.L.124-1997, SEC.22. Amended by P.L.28-2004, SEC.125.
IC 13-27.5-2-10
Activities and policies must address specific problems and be coordinated; grants
Sec. 10. (a) The activities and policies of the institute must address specific problems involving a particular situation or condition affecting a manufacturer at production locations.
(b) The activities of the institute must be coordinated with the activities of other public and private programs that provide managerial and technical assistance to manufacturers, including programs operated by public and private educational institutions. The institute may make grants to public or private persons or associations to establish and operate elements of the program or to advance the goals of the institute's program.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-11
Written memorandum of understanding
Sec. 11. The:
(1) board;
(2) institute; and
(3) department;
may enter into a written memorandum of understanding describing the responsibilities of the board, the institute, and the department in coordinating grants under IC 13-27-2-10 and pilot projects under IC 13-27-2-11.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-12
Providing experts; assisting manufacturers in recycling techniques
Sec. 12. (a) The institute may provide experts for:
(1) onsite technical assistance;
(2) economic advice; and
(3) other managerial advice;
to manufacturers and industries needing assistance, including advice on planning for clean manufacturing and advice on clean manufacturing audits.
(b) The institute may assist a manufacturer as provided in subsection (a) to implement inprocess recycling techniques that involve onsite recycling processes that:
(1) return a potential environmental waste directly to a production unit from which the waste originated using mechanical means that are an integral part of the production unit of concern;
(2) are based on the production schedule of the production unit of concern; and
(3) are consistent with accepted engineering practices.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-13
Studies; requirements      Sec. 13. (a) The institute may conduct and publish studies regarding development and implementation of national, state, and local governmental policies and programs concerning the following:
(1) Clean manufacturing.
(2) Related policies and programs.
(b) Studies conducted under this section must review activities described in section 7 of this chapter by addressing the following:
(1) Clarity and scope of definitions used in a policy.
(2) Institutional features of a program.
(3) Key policy instruments used to implement a policy or program, including the following:
(A) Information policy concerning the following:
(i) Chemical usage and waste data and data on industry location and characteristics.
(ii) Economic, organizational, and technological characteristics and dynamics of manufacturers or other institutions.
(B) Analytic policy concerning assessment of diffusion and innovation of clean manufacturing technologies and strategies, including those involving reducing the use of toxics.
(C) Education and assistance policy activities concerning the following:
(i) Outreach programs.
(ii) Training programs.
(iii) University based programs.
(iv) Analysis of planning requirements.
(v) Other similar activities.
(D) Economic policy activities concerning positive and negative economic incentives and disincentives for clean manufacturing.
(E) Regulatory policy activities concerning regulatory intervention designed to achieve expeditious or more comprehensive industrial clean manufacturing, including the following:
(i) Clean manufacturing regulatory review.
(ii) Regulatory concessions for reducing the use of toxics.
(iii) Expanded regulatory coverage of harmful materials.
(iv) Enhanced enforcement.
(4) Program funding.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-14
Studies; identification of problems
Sec. 14. The institute shall:
(1) conduct studies to identify problems encountered by manufacturers and governments attempting to implement multimedia clean manufacturing or related programs; and
(2) recommend policies and programs to address these problems. As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-15
Studies; state information clearinghouse for clean manufacturing; free use of data
Sec. 15. (a) The institute may do the following:
(1) Establish programs for the study of private and nongovernmental clean manufacturing or related initiatives, proposals, and programs.
(2) Review and assess national and international clean manufacturing technology innovation and diffusion.
(3) Develop and promote involvement in studies concerning aspects of clean manufacturing that have an effect on changing institutions and values.
(4) Recommend clean manufacturing policy instruments and concepts.
(5) Develop curriculum to be used in elementary and secondary school programs.
(6) Establish and operate a state information clearinghouse for clean manufacturing to do the following:
(A) Promote clean manufacturing statewide among all industries and companies.
(B) Assist in obtaining information on the progress of multimedia reduction of environmental wastes and related environmental policies and programs.
(b) The institute shall permit and facilitate free use of data gathered under subsection (a) by manufacturers, governmental agencies, and the general public. A manufacturer may not be required to submit information of a proprietary nature to the clearinghouse.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-2-16
Public availability of studies and reports
Sec. 16. (a) Except as provided in subsection (c), the institute shall make any:
(1) study;
(2) report;
(3) assessment; or
(4) analysis;
prepared by the institute under sections 11 through 13 of this chapter available to the public.
(b) The institute may provide any document described in subsection (a):
(1) free of charge; or
(2) at a reduced charge;
to a person that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code.
(c) The institute may not make information concerning a particular manufacturer available to the public through:
(1) a study;         (2) a report;
(3) an assessment; or
(4) an analysis;
conducted under sections 11 through 13 of this chapter unless the manufacturer has provided the institute written approval for the public release of the information.
As added by P.L.124-1997, SEC.22.



CHAPTER 3. MULTIMEDIA CLEAN MANUFACTURING PLANS

IC 13-27.5-3-1
Development
Sec. 1. The Indiana clean manufacturing technology and safe materials institute established under this article shall encourage manufacturers to develop multimedia clean manufacturing plans.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-3-2
Technical assistance manual for clean manufacturing planning
Sec. 2. The institute shall develop a technical assistance manual for clean manufacturing planning. The manual shall be designed to provide criteria to assist manufacturers in the preparation of multimedia clean manufacturing plans. The manual must provide assistance in the following clean manufacturing actions:
(1) Identification of the types and quantities of the toxic materials that:
(A) enter or exit each production process, operation, storage area, product, and pollution control system at the facility; or
(B) are transported from the facility as a waste or in a waste;
presented in the form of a mass balance calculation.
(2) Assessment of the applicability, for each production process or operation in which a toxic material is used, of each of the following approaches for clean manufacturing and reduction in the use of toxic materials:
(A) Input change, which refers to replacing a toxic material used in a production unit with a nontoxic or less toxic material.
(B) Product reformulation, which refers to changing the design, specification, or composition of an existing end product to reduce the need for toxic materials.
(C) Production process redesign, which refers to:
(i) developing or using production units of a different design or type; or
(ii) upgrading, modernizing, or renovating production unit equipment;
to reduce the need for toxic materials.
(D) Operational improvement, which refers to techniques such as:
(i) improved housekeeping practices;
(ii) system adjustments;
(iii) product and process inspections; and
(iv) the use of production unit control equipment or methods.
As added by P.L.124-1997, SEC.22.

IC 13-27.5-3-3
Purpose of manual      Sec. 3. (a) The manual developed by the institute under this chapter:
(1) may only address clean manufacturing; and
(2) must encourage a manufacturer that is preparing a multimedia clean manufacturing plan to consider the feasibility of all of the following options:
(A) Input change.
(B) Product reformulation.
(C) Production process change.
(D) Operational improvement.
(b) The manual developed under this chapter must state that recycling is not a means of clean manufacturing.
As added by P.L.124-1997, SEC.22.






ARTICLE 28. TECHNICAL ASSISTANCE AND VOLUNTARY COMPLIANCE

CHAPTER 1. OFFICE OF VOLUNTARY COMPLIANCE

IC 13-28-1-1
Establishment
Sec. 1. An office of voluntary compliance is established within the department.
As added by P.L.1-1996, SEC.18.

IC 13-28-1-2
Purpose
Sec. 2. The purpose of the office is the following:
(1) To assist regulated entities in achieving regulatory compliance.
(2) To promote cooperation between the department and regulated entities.
As added by P.L.1-1996, SEC.18.

IC 13-28-1-3
Rules
Sec. 3. Each of the regulatory boards within the department may adopt rules under IC 4-22-2 as required to implement the compliance program described in this article.
As added by P.L.1-1996, SEC.18.



CHAPTER 2. VOLUNTARY COMPLIANCE FUND

IC 13-28-2-1
Establishment; purposes
Sec. 1. The voluntary compliance fund is established for the purpose of providing money for the following:
(1) Starting, operating, and staffing the office of voluntary compliance established by IC 13-28-1-1.
(2) Costs of voluntary compliance programs established under this article.
As added by P.L.1-1996, SEC.18.



CHAPTER 3. TECHNICAL AND COMPLIANCE ASSISTANCE PROGRAM

IC 13-28-3-1
Establishment
Sec. 1. The department shall establish a technical and compliance assistance program.
As added by P.L.1-1996, SEC.18.



CHAPTER 4. VOLUNTARY ENVIRONMENTAL AUDITS

IC 13-28-4-1
Reports privileged
Sec. 1. (a) The privilege created by this section does not apply to criminal investigations or proceedings. Environmental audit reports are admissible in criminal investigations or proceedings.
(b) Except as provided in section 2 of this chapter, an environmental audit report:
(1) is privileged; and
(2) is not admissible as evidence in a civil or an administrative legal action, including enforcement actions under IC 13-30-3.
As added by P.L.1-1996, SEC.18. Amended by P.L.224-1999, SEC.12.



CHAPTER 5. SMALL BUSINESS STATIONARY SOURCE TECHNICAL ASSISTANCE PROGRAM

IC 13-28-5-1
Establishment
Sec. 1. The department shall establish a small business stationary source technical assistance program as required under Section 507 of the federal Clean Air Act (42 U.S.C. 7661f).
As added by P.L.1-1996, SEC.18.

IC 13-28-5-2
Required provisions of program
Sec. 2. The program must provide the following:
(1) Education, training, and information on permit and compliance requirements of the federal Clean Air Act (42 U.S.C. 7401 et seq.).
(2) Standardized forms and procedures for completing permit applications.
(3) An ombudsman for small businesses.
As added by P.L.1-1996, SEC.18.

IC 13-28-5-3
Assistance by ombudsman
Sec. 3. The ombudsman described in section 2 of this chapter shall assist as necessary each small business that applies for assistance with the following:
(1) Specific regulatory matters pending before the department.
(2) Permit applications.
As added by P.L.1-1996, SEC.18.

IC 13-28-5-4
Technical and environmental compliance assistance program as part of technical and compliance assistance program
Sec. 4. The department may establish the technical and environmental compliance assistance program required by this chapter as part of the technical and compliance assistance program established under IC 13-28-3.
As added by P.L.1-1996, SEC.18.






ARTICLE 29. INTERSTATE COMPACTS

CHAPTER 1. MIDWEST INTERSTATE COMPACT ON LOW-LEVEL RADIOACTIVE WASTE

IC 13-29-1-1
Policy and purpose
Sec. 1.
ARTICLE I. POLICY AND PURPOSE



CHAPTER 1.1. FEES

IC 13-29-1.1-1
Application of chapter
Sec. 1. This chapter does not apply to attorney's fees.
As added by P.L.131-1996, SEC.1.

IC 13-29-1.1-2
Assessment of fee
Sec. 2. Only the midwest interstate low-level radioactive waste commission or the host state (as defined in IC 13-11-2-103) may assess a fee allowed under IC 13-29-1.
As added by P.L.131-1996, SEC.1.



CHAPTER 2. OHIO RIVER VALLEY WATER SANITATION COMPACT

IC 13-29-2-1
Ratification; text of compact
Sec. 1. The following Ohio River Valley Water Sanitation Compact, which has been negotiated by representatives of the states of Illinois, Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee, and West Virginia, is hereby approved, ratified, adopted, enacted into law, and entered into by the state of Indiana as a party thereto and signatory state, namely:
Whereas, A substantial part of the territory of each of the signatory states is situated within the drainage basin of the Ohio river; and
Whereas, The rapid increase in the population of the various metropolitan areas situated within the Ohio drainage basin, and the growth in industrial activity within that area, have resulted in recent years in an increasingly serious pollution of the waters and streams within the said drainage basin, constituting a grave menace to the health, welfare, and recreational facilities of the people living in such basin, and occasioning great economic loss; and
Whereas, The control of future pollution and the abatement of existing pollution in the waters of said basin are of prime importance to the people thereof, and can best be accomplished through the cooperation of the states situated therein, by and through a joint or common agency;
Now Therefore, The states of Illinois, Indiana, Kentucky, New York, Ohio, Pennsylvania, Tennessee, and West Virginia do hereby covenant and agree as follows:
Article 1.






ARTICLE 30. ENFORCEMENT AND LEGAL ACTIONS

CHAPTER 1. STANDING TO SUE FOR DECLARATORY AND EQUITABLE RELIEF IN THE NAME OF THE STATE

IC 13-30-1-1
Declaratory or equitable relief in name of state
Sec. 1. Under this chapter:
(1) the attorney general;
(2) a state, city, town, county, or local agency or officer vested with the authority to seek judicial relief;
(3) a citizen of Indiana; or
(4) a corporation, a limited liability company, a partnership, or an association maintaining an office in Indiana;
may bring an action for declaratory and equitable relief in the name of the state of Indiana against an individual, a partnership, a copartnership, a firm, a company, a corporation, a limited liability company, an association, a joint stock company, a trust, an estate, a state agency or an officer of the state, a city, a town, a county, a local governmental unit, an agency, or an official of a city, a town, a county, a local governmental unit, or an agency, or any other legal entity or their legal representative, agent, or assigns for the protection of the environment of Indiana from significant pollution, impairment, or destruction.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-2
Notice
Sec. 2. (a) A citizen, a partnership, a corporation, a limited liability company, an association, or a public officer or agency, as a condition precedent to maintaining an action, must give notice in writing by registered or certified mail to:
(1) the department of natural resources;
(2) the department; and
(3) the attorney general.
(b) The attorney general shall promptly notify all state administrative agencies having jurisdiction over or control of the pollution, impairment, destruction, or protection of the environment for which relief is sought.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-3
Maintenance of action; agency not required to be joined as party
Sec. 3. (a) An individual or entity that is identified in section 1(2) through 1(4) of this chapter and that brings an action under section 1 of this chapter may not maintain the action unless:         (1) none of the agencies that receives notice of the action under section 2 of this chapter:
(A) commences an administrative proceeding or a civil action on the alleged pollution, impairment, or destruction not later than ninety (90) days after receiving notice under section 2 of this chapter; or
(B) takes steps not later than ninety (90) days after receiving notice under section 2 of this chapter to have a criminal prosecution commenced on the alleged pollution, impairment, or destruction; or
(2) the agency that commences an administrative proceeding or a civil action on the alleged pollution, impairment, or destruction does not diligently pursue the administrative proceeding or civil action after the administrative proceeding or civil action is commenced.
(b) The agency does not have to be joined as a party in an action under this section.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-4
Hearing; final determination; appeal
Sec. 4. If the administrative agency that has jurisdiction and that is given notice by the attorney general under section 2 of this chapter:
(1) holds a hearing; and
(2) makes a final determination;
after receiving the notice, an appeal from the agency's action may be taken in the manner prescribed by law.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-5
Intervention
Sec. 5. In an administrative, a licensing, or any other proceeding, and in an action for judicial review of an administrative, a licensing, or any other proceeding that is made available by law:
(1) the attorney general;
(2) a state, city, town, county, or local agency or officer vested with the authority to seek judicial relief;
(3) a citizen of Indiana; or
(4) a corporation, a limited liability company, a partnership, or an association maintaining an office in Indiana;
shall be permitted to intervene as a party upon the filing of a verified pleading asserting that the proceeding or action for judicial review involves conduct, programs, or products that may have the effect of significantly impairing, polluting, or destroying the environment of Indiana.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-6
Consideration of impairment, pollution, or destruction of

environment
Sec. 6. In the administrative, licensing, or other procedure, the agency shall consider the alleged significant impairment, pollution, or destruction of the environment of Indiana. A program, a product, or conduct that:
(1) has; or
(2) is reasonably likely to have;
the effect of impairing, polluting, or destroying the environment may not be authorized, approved, or permitted to continue if there is a feasible and prudent alternative consistent with the reasonable requirements of the public health, safety, and welfare.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-7
Judicial review
Sec. 7. In an action for judicial review of proceedings described in section 4 of this chapter, the court shall, in addition to other duties imposed upon the court by law, grant review of claims that the conduct, program, or product under review:
(1) has impaired, significantly polluted, or destroyed the environment of Indiana; or
(2) is reasonably likely to impair, significantly pollute, or destroy the environment of Indiana.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-8
Respondent's burden
Sec. 8. (a) In an action under this chapter, whenever the petitioner has made a prima facie showing that the conduct of the respondent has or is reasonably likely to impair, pollute, or destroy the environment of Indiana, the respondent has the burden of establishing the following:
(1) If there is an applicable rule adopted by a state agency setting standards for pollution, impairment, or destruction, or for antipollution devices, the respondent has the burden of establishing compliance with the rule, which constitutes a prima facie defense to petitioner's claim.
(2) If there is not an applicable rule, the respondent has the burden of establishing that:
(A) there is no feasible and prudent alternative; and
(B) the conduct, program, or product at issue is consistent with and reasonably required for the promotion of the public health, safety, and welfare in light of the state's paramount concern for the protection of the environment from pollution, impairment, or destruction.
(b) Upon the respondent establishing the proof under subsection (a):
(1) the respondent is considered to have rebutted the prima facie showing; and
(2) the petitioner has the burden of going forward with the

evidence.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-9
Venue
Sec. 9. An action under this chapter must be brought in a circuit or superior court in the county in which the significant pollution, impairment, or destruction is alleged to have occurred.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-10
Master or referee; appointment
Sec. 10. The court may appoint a master or referee, who must be a disinterested person and technically qualified, to take testimony and make a report to the court in the action. The costs of the master or referee may be apportioned to the parties if the interests of justice require.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-11
Temporary and permanent equitable relief
Sec. 11. The court may:
(1) grant temporary and permanent equitable relief; or
(2) impose the conditions upon the respondent that are required to protect the environment of the state from pollution, impairment, and destruction.
As added by P.L.1-1996, SEC.20.

IC 13-30-1-12
Failure to intervene; effect
Sec. 12. (a) In an action in which a petitioner or an intervenor seeking judicial adjudication as provided by this chapter has failed to intervene in an administrative, a licensing, or other similar proceeding, the court may:
(1) remit the petitioner or intervenor to the proceeding for amplification of the record in the proceeding; and
(2) order the granting of intervention and the granting of review in the proceeding as provided in of this chapter.
(b) However, if:
(1) intervention was available in the proceeding; and
(2) the petitioner or intervenor seeking judicial adjudication under this chapter willfully and inexcusably refused intervention in the proceeding;
the court may dismiss the action with prejudice to the petitioner or intervenor.
As added by P.L.1-1996, SEC.20.



CHAPTER 2. PROHIBITED ACTS

IC 13-30-2-1
Specific acts prohibited
Sec. 1. A person may not do any of the following:
(1) Discharge, emit, cause, allow, or threaten to discharge, emit, cause, or allow any contaminant or waste, including any noxious odor, either alone or in combination with contaminants from other sources, into:
(A) the environment; or
(B) any publicly owned treatment works;
in any form that causes or would cause pollution that violates or would violate rules, standards, or discharge or emission requirements adopted by the appropriate board under the environmental management laws.
(2) Increase the quantity or strength of a discharge of contaminants into the waters or construct or install a sewer or sewage treatment facility or a new outlet for contaminants into the waters of Indiana without prior approval of the department.
(3) Deposit any contaminants upon the land in a place and manner that creates or would create a pollution hazard that violates or would violate a rule adopted by one (1) of the boards.
(4) Deposit or cause or allow the deposit of any contaminants or solid waste upon the land, except through the use of sanitary landfills, incineration, composting, garbage grinding, or another method acceptable to the solid waste management board.
(5) Dump or cause or allow the open dumping of garbage or of any other solid waste in violation of rules adopted by the solid waste management board.
(6) Dispose of solid waste in, upon, or within the limits of or adjacent to a public highway, state park, state nature preserve, or recreation area or in or immediately adjacent to a lake or stream, except:
(A) in proper containers provided for sanitary storage of the solid waste; or
(B) as a part of a sanitary landfill operation or other land disposal method approved by the department.
(7) Construct, install, operate, conduct, or modify, without prior approval of the department, any equipment or facility of any type that may:
(A) cause or contribute to pollution; or
(B) be designed to prevent pollution.
However, the commissioner or the appropriate board may approve experimental uses of any equipment, facility, or pollution control device that is considered necessary for the further development of the state of the art of pollution control.
(8) Conduct any salvage operation or open dump by open burning or burn, cause, or allow the burning of any solid waste

in a manner that violates either:
(A) the air pollution control laws; or
(B) the rules adopted by the air pollution control board.
(9) Commence construction of a proposed hazardous waste facility without having first:
(A) filed an application for; and
(B) received;
a permit from the department.
(10) Commence or engage in the operation of a hazardous waste facility without having first obtained a permit from the department.
(11) Deliver any hazardous waste to a hazardous waste facility that:
(A) is not approved; or
(B) does not hold a permit from the department.
(12) Cause or allow the transportation of a hazardous waste without a manifest if a manifest is required by law.
(13) Violate any:
(A) condition;
(B) limitation; or
(C) stipulation;
placed upon a certificate of environmental compatibility by the hazardous waste facility site approval authority or any other provision of IC 13-22-10.
(14) Apply or allow the application of used oil to any ground surface, except for purposes of treatment in accordance with a permit issued by the department under any of the following:
(A) IC 13-15, except IC 13-15-9.
(B) IC 13-17-11.
(C) IC 13-18-18.
(D) IC 13-20-1.
(15) Commence construction of a solid waste incinerator without first obtaining a permit from the department under IC 13-20-8.
(16) Commence operation of a solid waste incinerator without first obtaining the approval of the department under IC 13-20-8.
As added by P.L.1-1996, SEC.20.

IC 13-30-2-2
Offer to provide service or allocate sewer tap without capacity to do so; liability
Sec. 2. (a) A person, excluding a municipality, who owns or operates a water pollution treatment or control facility or sanitary sewer may not offer to provide service or allocate a sewer tap to a person without:
(1) having the capacity to provide the service or allocation; and
(2) reserving the capacity to provide the service or allocation;
to the property owner to whom the offer or allocation was made.
(b) A person who violates subsection (a) who:
(1) issued a written letter of intent or commitment to provide

service or allocate a sewer tap to a property owner;
(2) failed to reserve the capacity to provide the service or tap; and
(3) as a result of failing to reserve that capacity, adversely affected the value of property of a property owner to whom the letter of intent was issued;
is liable for damages to the property owner.
(c) In an action brought by a property owner under this section, the damages are equal to the value of the property as the property would have appreciated in value but for the failure of the property to have been provided sewer service or a sewer tap.
(d) Notwithstanding IC 34-11-1-2, a property owner who has a continuing claim under this section may assert that claim until May 15, 1997.
As added by P.L.1-1996, SEC.20. Amended by P.L.1-1998, SEC.107.



CHAPTER 3. INVESTIGATION OF VIOLATIONS; ADMINISTRATIVE PROCEEDINGS AND ORDERS

IC 13-30-3-1
Investigations; initiation
Sec. 1. The commissioner or a designated member of the staff of the department may initiate an investigation on receipt of information of an alleged violation of any of the following:
(1) Environmental management laws.
(2) Air pollution control laws.
(3) Water pollution control laws.
(4) IC 36-9-30-35.
(5) A rule or standard adopted under the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-2
Procedures
Sec. 2. If an investigation discloses a possible violation, the commissioner shall proceed under:
(1) section 3 of this chapter; or
(2) first section 3 of this chapter and then section 4 of this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-3
Notice of violation; offer of opportunity to enter into agreed order; failure to enter into agreed order
Sec. 3. (a) The commissioner shall:
(1) notify the alleged violator in writing that the commissioner believes a violation may exist; and
(2) offer the alleged violator an opportunity to enter into an agreed order providing for:
(A) the actions required to correct the violation; and
(B) if appropriate, the payment of a civil penalty.
(b) The commissioner is not required to extend the offer under subsection (a)(2) for more than sixty (60) days.
(c) An alleged violator may enter into an agreed order without admitting that the violation occurred.
(d) A notification under this section does not constitute a notice of violation for purposes of IC 14-34-3-3(20).
(e) If an agreed order is not entered into, the commissioner may proceed under section 4 of this chapter to issue a notice and order.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-4
Notice; contents      Sec. 4. (a) The commissioner shall issue written notice, by certified mail with return receipt requested, addressed to the alleged violator at the alleged violator's last known place of residence or place of business.
(b) The notice must:
(1) specify the provision of:
(A) the environmental management laws;
(B) the air pollution control laws; or
(C) the water pollution control laws; or
(D) the rule;
allegedly being violated;
(2) include:
(A) a statement of:
(i) the manner in which; and
(ii) the extent to which;
the alleged violation exists; and
(B) an order under sections 10 through 12 of this chapter:
(i) requiring that the alleged violator take specific action to correct the violation;
(ii) assessing a civil penalty under IC 13-30-4-1, IC 13-30-4-2, and section 11 of this chapter for the violation; or
(iii) containing the substance of both item (i) and item (ii); and
(3) include a brief description of the procedure for requesting review under IC 4-21.5.
(c) A copy of the notice and order may also be sent to a local governmental unit that is a party to the action.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-5
Order; effective date; review
Sec. 5. (a) Except as otherwise provided in:
(1) a notice issued under section 4 of this chapter; or
(2) a law relating to emergency orders;
an order of the commissioner under this chapter takes effect twenty (20) days after the alleged violator receives the notice, unless the alleged violator requests under subsection (b) a review of the order before the twentieth day after receiving the notice.
(b) To request a review of the order, the alleged violator must:
(1) file a written request with the office of environmental adjudication under IC 4-21.5-7; and
(2) serve a copy of the request on the commissioner.
(c) If a review of an order is requested under this section, the office of environmental adjudication established under IC 4-21.5-7 shall review the order under IC 4-21.5.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-6
Order; approval based on agreement before final order      Sec. 6. If an alleged violator who has requested a review of an order of the commissioner under section 5 of this chapter agrees to resolve the controversy concerning the order in a manner satisfactory to the commissioner before a final order is issued by the office of environmental adjudication, the commissioner may approve an agreed order based on the agreement.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-7
Final order; judicial review
Sec. 7. A final order of an environmental law judge is subject to judicial review under IC 4-21.5-5.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-8
Private actions permitted; conditions
Sec. 8. (a) A person who has filed a complaint under IC 13-30-1 may proceed against the alleged violator if the department does not:
(1) commence:
(A) an administrative proceeding; or
(B) a civil action;
on the alleged pollution, impairment, or destruction not later than ninety (90) days after receiving notice under IC 13-30-1-2;
(2) take steps not later than ninety (90) days after receiving notice under IC 13-30-1-2 to have a criminal prosecution commenced on the alleged pollution, impairment, or destruction; or
(3) diligently pursue:
(A) an administrative proceeding; or
(B) a civil action;
concerning the alleged pollution, impairment, or destruction after the administrative proceeding or civil action is commenced.
(b) The department does not have to be joined as a party in an action under this section.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-9
Hearings; complainant's burden
Sec. 9. In hearings under this chapter, the burden is on the complainant to show the alleged violation.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-10
Orders; determinations
Sec. 10. In accordance with the procedure set forth in this chapter, the commissioner shall:
(1) issue and enter an order; or
(2) make any other determination;
that the commissioner considers appropriate. As added by P.L.1-1996, SEC.20.

IC 13-30-3-11
Orders of commissioner
Sec. 11. An order of the commissioner under this chapter may do any of the following:
(1) Include a direction to cease and desist from violations of the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(D) A rule adopted by one (1) of the boards.
(2) Impose monetary penalties in accordance with the following:
(A) Environmental management laws.
(B) Air pollution control laws.
(C) Water pollution control laws.
(3) Mandate corrective action, including corrective action to be taken beyond the boundaries of the area owned or controlled by the person to whom the order is directed, to alleviate the violation.
(4) Revoke a permit or condition or modify the terms of a permit.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-12
Performance bond; surety
Sec. 12. If an order of the commissioner allows time during which to correct a violation, the order may provide for the posting of a performance bond with surety or security acceptable to the department to assure the correction of the violation within the time prescribed in the order.
As added by P.L.1-1996, SEC.20.

IC 13-30-3-13
Landowners on whose land garbage has been dumped without consent; parties; expenses; attorney's fees
Sec. 13. (a) Except as provided in subsection (c), an enforcement action may not be taken under this chapter for a violation of IC 13-30-2-1(5) against a landowner on whose land garbage or other solid waste, except hazardous waste, has been illegally dumped without the landowner's consent unless the commissioner has made a diligent and good faith effort to identify, locate, and take enforcement action against a person who appears likely to have committed or caused the illegal dumping.
(b) A landowner described in subsection (a) who in good faith provides information to the commissioner concerning:
(1) a name;
(2) an address; or
(3) any other evidence of a responsible person's identity found

in garbage or other solid waste dumped on the landowner's land;
is not liable to a person for an action taken by the commissioner against the person as a result of the information provided the landowner.
(c) The commissioner may include the owner of land on which a violation of IC 13-30-2-1(5) has apparently occurred as a party in any enforcement action against a person who allegedly committed the violation of IC 13-30-2-1(5) so that the commissioner may order the landowner to allow the alleged violator access to the land to remove and dispose of the solid waste allegedly dumped on the land in violation of IC 13-30-2-1(5).
(d) A landowner on whose land garbage or other solid waste has been illegally dumped without the landowner's consent may, in addition to any other legal or equitable remedy available to the landowner, recover from the person responsible for the illegal dumping:
(1) reasonable expenses incurred by the landowner in disposing of the garbage or other solid waste; and
(2) reasonable attorney's fees.
As added by P.L.1-1996, SEC.20.



CHAPTER 4. CIVIL PENALTIES

IC 13-30-4-1
Violations
Sec. 1. (a) Subject to IC 13-14-6 and except as provided in IC 13-23-14-2 and IC 13-23-14-3, a person who violates:
(1) any provision of:
(A) environmental management laws;
(B) air pollution control laws;
(C) water pollution control laws;
(D) IC 13-18-14-1; or
(E) a rule or standard adopted by one (1) of the boards; or
(2) any determination, permit, or order made or issued by the commissioner under:
(A) environmental management laws or IC 13-7 (before its repeal);
(B) air pollution control laws or IC 13-1-1 (before its repeal); or
(C) water pollution control laws or IC 13-1-3 (before its repeal);
is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) per day of any violation.
(b) The department may:
(1) recover the civil penalty described in subsection (a) in a civil action commenced in any court with jurisdiction; and
(2) request in the action that the person be enjoined from continuing the violation.
As added by P.L.1-1996, SEC.20.

IC 13-30-4-2
Additional civil penalty; emergency orders
Sec. 2. (a) Subject to IC 13-14-6 and except as provided in IC 13-23-14-2 and IC 13-23-14-3, a person who:
(1) is named in or directed by an emergency order under IC 13-14-10-1; and
(2) violates the order;
is liable for an additional civil penalty not to exceed five hundred dollars ($500) per hour of violation.
(b) The additional civil penalty described in subsection (a) shall be assessed in an action brought by the commissioner in any court with jurisdiction.
As added by P.L.1-1996, SEC.20.

IC 13-30-4-3
Waiver of civil penalties
Sec. 3. (a) The department may waive up to one hundred percent (100%) of a civil penalty imposed on a business for a minor violation of:
(1) a requirement of environmental management laws;         (2) a rule adopted by a board; or
(3) any determination, permit, or order made or issued by the commissioner.
(b) The department may not waive any part of a civil penalty under this section if the violation:
(1) endangers or causes damage to public health or the environment;
(2) is intentional, willful, or criminal;
(3) is of a requirement for which the department has previously issued a notice or warning of violation, for this or a prior violation, to the business required to correct the violation; or
(4) is not corrected within ninety (90) days after the date the business required to correct the violation notifies the department of the violation under subsection (c). The department may extend the ninety (90) day period for not more than an additional ninety (90) days.
(c) To seek a waiver of a civil penalty under this section, the business required to correct the violation must submit to the department a written report of the violation for which a waiver is sought. The report must be submitted to the department before an inspection by the department that discloses the violation or the issuance of a notice or warning of violation.
(d) The boards may adopt rules to implement this section.
As added by P.L.1-1996, SEC.20. Amended by P.L.123-1996, SEC.15.

IC 13-30-4-4
Waiver eligibility determination by compliance assistance program
Sec. 4. To determine eligibility for a waiver under section 3 of this chapter, a business required to correct a violation may contact the technical and compliance assistance program established under IC 13-28-3. The confidentiality provision in IC 13-28-3-4 applies to the contact.
As added by P.L.1-1996, SEC.20.



CHAPTER 5. INFRACTIONS

IC 13-30-5-1
Interference with department inspection or investigation
Sec. 1. Except as provided in IC 13-23-14-2 and IC 13-23-14-3, a person who obstructs, delays, resists, prevents, or interferes with:
(1) the department; and
(2) the department's personnel or designated agent;
in the performance of an inspection or investigation performed under IC 13-14-2-2 commits a Class C infraction. Each day of violation of this section constitutes a separate infraction.
As added by P.L.1-1996, SEC.20.



CHAPTER 6. OFFENSES

IC 13-30-6-1
Violation of environmental management laws, air and water pollution laws, rules, or orders; punishment
Sec. 1. (a) A person who intentionally, knowingly, or recklessly violates:
(1) environmental management laws;
(2) air pollution control laws;
(3) water pollution control laws;
(4) a rule or standard adopted by one (1) of the boards; or
(5) a determination, a permit, or an order made or issued by the commissioner under environmental management laws or IC 13-7 (before its repeal);
commits a Class D felony.
(b) Notwithstanding IC 35-50-2-7(a), a person who is convicted of a Class D felony under this section (or IC 13-7-13-3(a) before its repeal) may, in addition to the term of imprisonment established under IC 35-50-2-7(a), be punished by:
(1) a fine of not less than five thousand dollars ($5,000) and not more than fifty thousand dollars ($50,000) per day of violation; or
(2) if the conviction is for a violation committed after a first conviction of the person under this section (or IC 13-7-13-3(a) before its repeal), a fine of not more than one hundred thousand dollars ($100,000) per day of violation.
As added by P.L.1-1996, SEC.20. Amended by P.L.112-2000, SEC.4.

IC 13-30-6-2
False statements; monitoring device tampering; punishment
Sec. 2. (a) A person who:
(1) knowingly makes a false statement, representation, or certification in an application, a record, a report, a plan, or other document filed or required to be maintained under environmental management laws; or
(2) falsifies, tampers with, or knowingly renders inaccurate a monitoring device or method required to be maintained under environmental management laws;
commits a Class B misdemeanor.
(b) Notwithstanding IC 35-50-3-3, a person who is convicted of a Class B misdemeanor under this section may, in addition to the term of imprisonment established under IC 35-50-3-3, be punished by a fine of not more than ten thousand dollars ($10,000).
As added by P.L.1-1996, SEC.20.

IC 13-30-6-3
Specific hazardous waste activities; punishment
Sec. 3. (a) A person who knowingly:
(1) transports any hazardous waste to a facility that does not

have an operation permit or approval to accept the waste;
(2) disposes, treats, or stores any hazardous waste without having obtained a permit for the waste; or
(3) makes a false statement or representation in an application, a label, a manifest, a record, a report, a permit, or other document filed, maintained, or used under environmental management laws with regard to hazardous waste;
commits a Class D felony.
(b) Notwithstanding IC 35-50-2-7(a), a person who is convicted of a Class D felony under this section may, in addition to the term of imprisonment established under IC 35-50-2-7(a), be punished by:
(1) a fine of not less than two thousand five hundred dollars ($2,500) and not more than fifty thousand dollars ($50,000) for each day of violation; or
(2) if the conviction is for a violation committed after a first conviction of the person under this section, IC 13-30-6-1, IC 13-30-6-2, or IC 13-7-13-3 (before its repeal), a fine of not more than one hundred thousand dollars ($100,000) per day of violation.
As added by P.L.1-1996, SEC.20. Amended by P.L.112-2000, SEC.5.

IC 13-30-6-4
Prosecution of corporate officer
Sec. 4. A responsible corporate officer may be prosecuted for a violation of section 1, 2, or 3 of this chapter in accordance with IC 35-41-2-4.
As added by P.L.1-1996, SEC.20.

IC 13-30-6-5
Application of IC 35-50-2-7(b)
Sec. 5. IC 35-50-2-7(b) does not apply to the Class D felonies described in sections 1 and 3 of this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-6-6
Unlawful transportation or storage of hazardous waste; punishment
Sec. 6. (a) Except as provided in section 7 of this chapter, a person who intentionally:
(1) transports;
(2) disposes;
(3) treats; or
(4) stores;
hazardous waste in violation of environmental management laws commits a Class D felony.
(b) Notwithstanding IC 35-50-2-7(a), a person who is convicted of a Class D felony under this section may, in addition to the term of imprisonment established under IC 35-50-2-7(a), be fined not more than fifty thousand dollars ($50,000) for each day of violation.
As added by P.L.1-1996, SEC.20.
IC 13-30-6-7
Judgment of conviction
Sec. 7. If a person has committed a violation of section 6 of this chapter, the court may enter a judgment of conviction under this chapter. The court shall enter in the record, in detail, the reason for the court's action whenever the court exercises the power granted in this section.
As added by P.L.1-1996, SEC.20.



CHAPTER 7. MINOR VIOLATIONS BY CERTAIN BUSINESSES

IC 13-30-7-1
Correction period
Sec. 1. Except as provided in sections 3 and 4 of this chapter, if:
(1) the department determines that a business has committed a minor violation:
(A) of:
(i) environmental management laws;
(ii) a rule or standard adopted by a board; or
(iii) any determination, permit, or order made or issued by the commissioner;
(B) that does not present an immediate or reasonably foreseeable danger to the public health or environment; and
(C) that does not include a violation of:
(i) a numerical limitation or a numerical standard contained in environmental management laws or a rule or standard adopted by a board applicable to a business required to correct the violation before disclosure of the violation;
(ii) a term or condition of a determination, permit, or order made or issued by the commissioner to a business required to correct the violation before disclosure of the violation, unless the term or condition incorporates a limitation, standard, work practice, or other requirement by reference and does not specify the limitation, standard, work practice, or other requirement; or
(iii) a requirement under environmental management laws or a rule adopted by a board to possess a permit;
the business required to correct the violation has not more than ninety (90) days after the date the property owner receives the written summary of the inspection under this section to correct the violation; and
(2) the:
(A) business:
(i) corrects the violation; or
(ii) commences substantial steps to correct the violation, including submitting permit applications, securing financing, or ordering equipment;
within the ninety (90) day period described in subdivision (1); or
(B) business corrects the violation within an additional ninety (90) day period under section 3 of this chapter;
the department's enforcement action is limited to the assessment of a civil penalty in an amount not to exceed five hundred dollars ($500).
As added by P.L.1-1996, SEC.20. Amended by P.L.123-1996, SEC.16.
IC 13-30-7-2
Exceptions
Sec. 2. The department may decrease the penalty provided in section 1 of this chapter based on:
(1) a good faith effort or cooperation of a business required to correct a violation before or after disclosure of the violation;
(2) the ability of a business required to correct the violation to pay the penalty;
(3) an agreement that a business required to correct a violation will offset the payment of a civil penalty by a project that:
(A) has clearly identifiable and quantifiable environmental benefits; and
(B) is not otherwise required under federal, state, or local law, rules, or regulations; or
(4) other mitigating factors within the discretion of the department.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-3
Extension of correction period
Sec. 3. If:
(1) a violation under section 1 of this chapter cannot be corrected; or
(2) substantial steps to correct the violation cannot be taken;
within ninety (90) days, the department may extend the correction period for one (1) additional ninety (90) day period.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-4
Applicability of chapter
Sec. 4. Section 1 of this chapter does not apply if the department determines that an alleged violation under section 1 of this chapter:
(1) is disclosed after a business receives a notice of violation from the department for an alleged violation of the same or similar requirement;
(2) is a criminal offense under environmental management laws; or
(3) is committed intentionally or knowingly.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-5
Public access to reports
Sec. 5. (a) Before March 2 of each year, the department shall:
(1) file a report with the governor concerning any business required to correct a violation under section 1 of this chapter during the preceding year; and
(2) make the report available for public inspection.
(b) The report must include a summary of:
(1) violations;
(2) corrections for violations; and         (3) penalties;
imposed for each business.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-6
Election to resolve enforcement action
Sec. 6. A business required to correct a violation that is subject to section 1 of this chapter may elect to resolve an enforcement action in the same manner as a business required to correct a violation that is not subject to section 1 of this chapter.
As added by P.L.1-1996, SEC.20.

IC 13-30-7-7
Rules
Sec. 7. The boards shall adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1996, SEC.20.



CHAPTER 8. FORFEITURE OF VEHICLES

IC 13-30-8-1
Unlawful transportation of hazardous waste
Sec. 1. A vehicle that is used to transport hazardous waste in the commission of an offense described in IC 13-30-6-6 is subject to forfeiture under IC 34-24-1.
As added by P.L.1-1996, SEC.20. Amended by P.L.1-1998, SEC.108.



CHAPTER 9. ENVIRONMENTAL LEGAL ACTIONS

IC 13-30-9-1
Application of chapter
Sec. 1. This chapter applies to actions brought by the state or a private person. However, this chapter does not apply to an action brought by the state if the action arises from a site that:
(1) is listed on the National Priorities List for hazardous substance response sites (40 CFR 300 et seq.);
(2) scores at least twenty-five (25) under the Indiana scoring model under 329 IAC 7; or
(3) is deemed by the commissioner to pose an imminent threat to human health or the environment.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-2
Grounds
Sec. 2. A person may bring an environmental legal action against a person who caused or contributed to the release of a hazardous substance or petroleum into the surface or subsurface soil or groundwater that poses a risk to human health and the environment to recover reasonable costs of a removal or remedial action involving the hazardous substances or petroleum.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-3
Allocation of costs of removal or remedial action
Sec. 3. (a) In resolving an environmental legal action, a court shall allocate the costs of the removal or remedial action in proportion to the acts or omissions of each party, without regard to any theory of joint and several liability, using legal and equitable factors that the court determines are appropriate, including the following:
(1) The degree of care exercised by each party with respect to the release of the hazardous substance or petroleum caused or contributed to by each party.
(2) The amount and characteristics of the hazardous substance or petroleum that was released.
(3) The risks posed by the hazardous substance or petroleum based on the use of the site at the time the hazardous substance or petroleum was released into the environment and the cost effectiveness of the removal or remedial action to address the risks.
(4) Whether a party's acts or omissions violated a federal, state, or local statute, rule, regulation, or ordinance.
(5) The extent to which each party exercised actual and direct managerial control over the site where the hazardous substance or petroleum was released at the time of the release.
(6) Whether an award of reasonable costs, including attorney's fees, to a party involved in the environmental legal action is

appropriate.
(7) Other equitable factors, including unjust enrichment, that the court determines are appropriate.
(b) Notwithstanding subsection (a), if parties have entered into a contract that allocates the costs or responsibility for the removal or remedial action, the terms of the contract control the allocation of costs between the parties to the contract. However, the terms of a contract may not affect the recovery of costs by the state unless the state is a signatory to the contract.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-4
Payment of unrecovered costs
Sec. 4. If the commissioner is not able to recover the total costs of a removal or remedial action from the responsible parties under this chapter, the unrecovered costs may be paid from the hazardous substances response trust fund established under IC 13-25-4-1.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-5
Defenses
Sec. 5. A defendant in an environmental legal action may assert defenses provided by law or equity, including a defense that damages suffered by the person who brought the environmental legal action were caused in whole or in part by a nonparty.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-6
Restrictions on actions involving underground storage tanks
Sec. 6. In an action to recover costs associated with a release from an underground storage tank, a person may bring the action under:
(1) this chapter; or
(2) IC 13-23-13-8.
A person may not bring the action under both this chapter and IC 13-23-13-8.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-7
Immunity from actions
Sec. 7. Notwithstanding any provision of this chapter, a person that receives a covenant not sue under IC 13-25-5-18 is exempt from suit as provided in IC 13-25-5-18.
As added by P.L.59-1997, SEC.23.

IC 13-30-9-8
Limited construction
Sec. 8. This chapter may not be construed to affect any litigation filed before February 28, 1998, under IC 13-23-13.
As added by P.L.59-1997, SEC.23.









TITLE 14. NATURAL AND CULTURAL RESOURCES

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 14-8-1-1
Applicability of definitions
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.1-1995, SEC.1.

IC 14-8-1-2
Inapplicability of definitions
Sec. 2. The definitions in this article do not apply to the following:
(1) IC 14-25-13.
(2) IC 14-35-4.
As added by P.L.1-1995, SEC.1.



CHAPTER 2. DEFINITIONS

IC 14-8-2-1
"Abandon"
Sec. 1. "Abandon", for purposes of IC 14-37, means to:
(1) terminate operations of a well for oil and gas purposes; and
(2) reclaim and restore the site of the well in a manner that will protect the waters and lands of Indiana against pollution.
As added by P.L.1-1995, SEC.1.



CHAPTER 3. EFFECT OF RECODIFICATION BY THE ACT OF THE 1995 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 14-8-3-1
"Prior natural resources law" defined
Sec. 1. As used in this chapter, "prior natural resources law" refers to the statutes that are repealed or amended in the recodification act of the 1995 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 1995 regular session of the general assembly.
As added by P.L.1-1995, SEC.1.






ARTICLE 9. DEPARTMENT OF NATURAL RESOURCES

CHAPTER 1. CREATION OF DEPARTMENT

IC 14-9-1-1
Creation of department
Sec. 1. The department of natural resources is created. The department consists of the following:
(1) The director.
(2) Four (4) deputy directors.
(3) Other personnel necessary for the performance of the functions imposed upon the department.
As added by P.L.1-1995, SEC.2.



CHAPTER 2. DIRECTOR OF DEPARTMENT

IC 14-9-2-1
Creation of office of director
Sec. 1. (a) The office of director of the department is created. The governor shall appoint the director, who serves at the pleasure of the governor. The director is the executive and chief administrative officer of the department.
(b) The director is entitled to compensation in an amount to be fixed by the Indiana department of administration with the approval of the governor.
As added by P.L.1-1995, SEC.2.

IC 14-9-2-2
Appointment and removal of deputies, officers, and employees
Sec. 2. The director may do the following:
(1) Appoint and remove deputy directors.
(2) Upon the recommendation of the deputy director of a bureau, appoint and remove all officers and employees of the bureau.
As added by P.L.1-1995, SEC.2.

IC 14-9-2-3
Supervisory duties
Sec. 3. The director has the following duties:
(1) Supervision of the work of the department and of each of the divisions.
(2) The control of all officers, deputies, inspectors, and employees charged with the enforcement of the penal provisions of this title or of the rules of the commission.
(3) The direct charge of the conservation officers in the enforcement of the laws relating to fisheries and game.
As added by P.L.1-1995, SEC.2.

IC 14-9-2-4
Law enforcement powers
Sec. 4. (a) The director may, with the approval of the commission, do the following:
(1) Cooperate with any other department of state government in the enforcement of law.
(2) Assign deputies to aid the other department in making inspections and in the prevention or detection of crime.
(3) Receive similar assistance from the deputies of any other state department.
(b) If deputies or employees of one (1) department are assigned to another department, the deputies or employees shall be paid from the money of the department to which the deputies or employees are assigned.
As added by P.L.1-1995, SEC.2.



CHAPTER 3. BUREAUS OF DEPARTMENT

IC 14-9-3-1
Creation of bureaus
Sec. 1. The following bureaus are created within the department:
(1) The bureau of water and resource regulation.
(2) The bureau of lands and cultural resources.
(3) The bureau of mine reclamation.
(4) The bureau of law enforcement and administration.
As added by P.L.1-1995, SEC.2.

IC 14-9-3-2
Deputy directors
Sec. 2. Each bureau is headed by a deputy director. Each deputy director:
(1) must be professionally or technically qualified for the position; and
(2) shall be employed in accordance with IC 14-9-7.
As added by P.L.1-1995, SEC.2.



CHAPTER 4. DIVISIONS OF DEPARTMENT

IC 14-9-4-1
Establishment of divisions
Sec. 1. The following divisions are established within the department:
(1) Accounting.
(2) Administrative support services.
(3) Budget.
(4) Engineering.
(5) Entomology and plant pathology.
(6) Fish and wildlife.
(7) Forestry.
(8) Historic preservation and archeology.
(9) Human resources.
(10) Internal audit.
(11) Land acquisition.
(12) Law enforcement.
(13) Management information systems.
(14) Nature preserves.
(15) Oil and gas.
(16) Outdoor recreation.
(17) Public information and education.
(18) Reclamation.
(19) Reservoir management.
(20) Safety and training.
(21) State museums and historic sites.
(22) State parks.
(23) Water.
As added by P.L.1-1995, SEC.2. Amended by P.L.1-2006, SEC.209.

IC 14-9-4-2
Creation, consolidation, or abolition of divisions or bureaus
Sec. 2. (a) The commission may, with the approval of the governor, create divisions other than the divisions established by section 1 of this chapter as the work of the department develops and as is necessary to differentiate the various functions of the department.
(b) The commission may, with the approval of the governor, merge, consolidate, and abolish bureaus and divisions other than the division of law enforcement as the work of the department develops and as is necessary to consolidate, coordinate, or reduce the functions of the department.
(c) In the creation, consolidation, or abolition of bureaus or divisions, the commission may not do the following:
(1) Exercise a power or duty not otherwise provided by law.
(2) Abdicate or otherwise avoid the execution of a duty imposed by law.
As added by P.L.1-1995, SEC.2.
IC 14-9-4-3
State entomologist; state forester
Sec. 3. The:
(1) director of the division of entomology and plant pathology is the state entomologist; and
(2) director of the division of forestry is the state forester.
As added by P.L.1-1995, SEC.2.



CHAPTER 5. REVOLVING FUNDS OF DIVISIONS

IC 14-9-5-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the revolving fund of a division.
As added by P.L.1-1995, SEC.2.

IC 14-9-5-2
Revolving funds
Sec. 2. All money accruing to the use of a division, other than a regular or specific appropriation made by the general assembly, is considered to constitute a revolving fund for the use of the division.
As added by P.L.1-1995, SEC.2.

IC 14-9-5-3
Money reverting to state general fund
Sec. 3. Money in a fund does not revert to the state general fund at the end of a state fiscal year until the fund contains fifty thousand dollars ($50,000). Any amount greater than fifty thousand dollars ($50,000) reverts to the state general fund at the end of each state fiscal year.
As added by P.L.1-1995, SEC.2.



CHAPTER 6. ADVISORY COUNCILS

IC 14-9-6-1
Creation of advisory council
Sec. 1. An advisory council is established to serve both of the following:
(1) The bureau of water and resource regulation.
(2) The bureau of lands and cultural resources.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.1.

IC 14-9-6-2
Members
Sec. 2. (a) The advisory council consists of twelve (12) members appointed by the governor, with the terms of four (4) members expiring each year.
(b) Not more than eight (8) members may be of the same political party.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.2.

IC 14-9-6-3
Terms of members
Sec. 3. The term of a member of a council is three (3) years.
As added by P.L.1-1995, SEC.2.

IC 14-9-6-4
Filling of vacancies
Sec. 4. A vacancy on a council caused by a reason other than an expired term shall be filled for the remainder of the unexpired term.
As added by P.L.1-1995, SEC.2.

IC 14-9-6-5
Travel expenses
Sec. 5. The members are entitled to receive traveling expenses that are necessarily incident to the performance of official functions.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.3.

IC 14-9-6-6
Meetings
Sec. 6. The advisory council:
(1) shall hold at least one (1) regular meeting every two (2) months of the calendar year; and
(2) may hold special meetings that the chairperson of the advisory council considers necessary and expedient.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.4.

IC 14-9-6-7
Chairmen and officers
Sec. 7. During the first meeting in each calendar year, the advisory council shall elect the following:         (1) A chairperson and vice chairperson.
(2) Any other officer needed to carry out the business of the advisory council.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.5.

IC 14-9-6-8
Action in advisory capacity
Sec. 8. (a) The advisory council shall act in an advisory capacity to the department and the commission with respect to the bureaus on matters pertaining to the following:
(1) Policy.
(2) Administration of all programs and facilities under the control and management of the bureau.
(3) The programs conducted by the department in the areas served by the bureau.
(b) The advisory council may not act in any capacity on specific license or permit applications.
As added by P.L.1-1995, SEC.2. Amended by P.L.95-2006, SEC.6.



CHAPTER 7. EMPLOYEES OF DEPARTMENT

IC 14-9-7-1
Professional or technical employees
Sec. 1. (a) Because the functions and duties of the department are largely technical in nature and require specialized knowledge, training, and experience for proper performance, the employees of the department designated by the state personnel department as professional or technical shall, except as otherwise expressly provided in this article, be employed solely on the basis of the qualifications of the employees to perform the required duties. Political, religious, racial, and fraternal affiliations may not be a consideration in personnel actions affecting the employees.
(b) Adequate provisions shall be made to assure that employees selected possess the knowledge and ability and can satisfy the minimum education and experience requirements as defined in the class specifications for the positions.
(c) An employee under this policy may not:
(1) hold political office while employed by the department;
(2) solicit or receive money for political purposes; or
(3) be required to make contributions for or participate in political activities.
(d) An applicant for a position may not be required to declare a political, religious, racial, or fraternal affiliation.
As added by P.L.1-1995, SEC.2.

IC 14-9-7-2
Personnel policy and procedures
Sec. 2. The department shall do the following:
(1) Coordinate the administration of the policy described in section 1 of this chapter with the state personnel department.
(2) Develop the necessary procedures to ensure that the required knowledge, ability, education, and experience qualifications are met by the employees of the department.
As added by P.L.1-1995, SEC.2.

IC 14-9-7-3
Applicability of IC 14-9-8 to law enforcement division employees
Sec. 3. Notwithstanding any provision of this article to the contrary, IC 14-9-8 applies to employees of the law enforcement division.
As added by P.L.1-1995, SEC.2.

IC 14-9-7-4
Fitness and compensation of directors, assistants, inspectors, and employees
Sec. 4. (a) Directors of divisions, and all assistants, inspectors, and employees shall be chosen solely for fitness for the position, professional or practical, as the nature of the position requires and

irrespective of political beliefs or affiliations. Fitness may be determined by examination or otherwise, as the commission determines.
(b) Directors, assistants, inspectors, and employees are entitled to receive a compensation to be determined by the commission, upon the recommendation of the director and subject to the approval of the governor.
As added by P.L.1-1995, SEC.2.



CHAPTER 8. LAW ENFORCEMENT

IC 14-9-8-1
"Conservation officer" defined
Sec. 1. As used in this chapter, "conservation officer" refers to an officer employee of the division.
As added by P.L.1-1995, SEC.2.



CHAPTER 9. COUNTIES WITH SPECIAL BOAT PATROL NEEDS

IC 14-9-9-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the department of natural resources.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-2
"Fiscal body" defined
Sec. 2. As used in this chapter, "fiscal body" has the meaning set forth in IC 36-1-2-6(1) or IC 36-1-2-6(2), whichever applies.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the counties with special boat patrol needs fund established by section 5 of this chapter.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-4
"Lake" defined
Sec. 4. As used in this chapter, "lake" has the meaning set forth in IC 14-8-2-137(1).
As added by P.L.137-1997, SEC.3.

IC 14-9-9-5
Establishment of fund; operation
Sec. 5. (a) The counties with special boat patrol needs fund is established exclusively to provide grants to certain counties to provide law enforcement services on lakes located within the counties.
(b) The department shall administer the fund. Money in the fund includes money transferred from the conservation officers marine enforcement fund (IC 14-9-8-21.5). Money in the fund is annually appropriated to the department and shall be used exclusively for the enforcement of laws pertaining to watercraft on lakes located in counties with special boat patrol needs as described in this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.137-1997, SEC.3. Amended by P.L.233-2003, SEC.5.
IC 14-9-9-6
Distribution of grants from fund; formula
Sec. 6. The department shall develop a formula for the distribution of grants from the fund. The formula must take into account at least the following factors:
(1) The number of lakes located within the county.
(2) The extent of boat usage for each lake in the county.
(3) The total number of acres of lake surface within the county.
(4) The extent to which law enforcement services on the lakes located within the county are provided by the county.
(5) Any other pertinent factor that affects the extent to which law enforcement services are provided on lakes located within the county.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-7
Grant eligibility requirements
Sec. 7. For a county to be eligible to receive a grant from the fund, each year in which a grant is sought the following must occur:
(1) The county sheriff must submit to the fiscal body an estimated budget request to provide special needs boat patrol on lakes located within the county.
(2) If the budget request is approved, the fiscal body must timely apply to the department, on forms provided by the department, for a grant under this chapter.
(3) The department must certify the information on the application and, based on the formula developed under section 6 of this chapter, determine:
(A) whether the county may receive a grant; and
(B) the amount of the grant the county may receive;
under this chapter.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-8
Restrictions on grant usage
Sec. 8. (a) If a county is awarded a grant under this chapter, the county must establish a special account within the county's general fund. The grant must be deposited in the special account for the county sheriff's exclusive use in providing law enforcement services on lakes located within the county.
(b) The county sheriff may use grant money as authorized under this chapter without appropriation. However, the county sheriff must provide itemized receipts for expenditures of money granted from the fund for inspection and review upon request of the county fiscal body.
(c) The receipt of a grant under this chapter may not be used as a basis for lowering the county's maximum permissible ad valorem property tax levy.
As added by P.L.137-1997, SEC.3.
IC 14-9-9-9
Time of distributions
Sec. 9. The department shall make the grant distributions to the recipient counties in May and November.
As added by P.L.137-1997, SEC.3.

IC 14-9-9-10
Adoption of rules
Sec. 10. The department shall adopt rules under IC 4-22-2 to implement this chapter, including rules governing:
(1) the deadlines for applying for a grant under this chapter; and
(2) the types of expenses incurred by a county sheriff's department in providing the law enforcement services on lakes in the county for which grant money may be used.
As added by P.L.137-1997, SEC.3.






ARTICLE 10. NATURAL RESOURCES COMMISSION

CHAPTER 1. ESTABLISHMENT OF COMMISSION

IC 14-10-1-1
Establishment and members of commission
Sec. 1. The natural resources commission is established. The commission consists of twelve (12) members as follows:
(1) The commissioner of the Indiana department of transportation or the commissioner's designee.
(2) The commissioner of the department of environmental management or the commissioner's designated deputy.
(3) The director of the office of tourism development or the director's designee.
(4) The director of the department.
(5) The chairperson of the advisory council established by IC 14-9-6-1.
(6) The president of the Indiana academy of science or the president's designee.
(7) Six (6) citizen members appointed by the governor, at least two (2) of whom must have knowledge, experience, or education in the environment or in natural resource conservation. Not more than three (3) citizen members may be of the same political party.
As added by P.L.1-1995, SEC.3. Amended by P.L.229-2005, SEC.9; P.L.95-2006, SEC.7.

IC 14-10-1-2
Filling of vacancies of ex officio members
Sec. 2. The governor may fill a vacancy in the ex officio membership of the commission by temporary appointment. However, the term of a member appointed terminates upon the filling of the office.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-3
Citizen members
Sec. 3. (a) The term of a citizen member of the commission is three (3) years.
(b) The governor may remove a citizen member for cause.
(c) The governor shall appoint a person to fill a vacancy in the citizen membership of the commission caused by death, resignation, removal, or other cause for the unexpired term.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-4 Per diem compensation and traveling expenses
Sec. 4. (a) The members of the commission who are not state employees are entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day that the members are engaged in the official business of the commission.
(b) The members of the commission are entitled to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-5
Officers
Sec. 5. (a) One (1) time each year the commission shall elect officers from the membership of the commission. The officers must include the following:
(1) A chairman, who shall preside at meetings.
(2) A vice chairman, who shall preside at meetings in the absence of the chairman.
(3) A secretary, who shall cause the preparation and maintenance of records of the business of the commission.
(b) Officers:
(1) serve for terms of one (1) year; and
(2) may be reelected by the membership of the commission.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-6
Quorum
Sec. 6. A majority of the members of the commission constitutes a quorum for the transaction of business, the exercise of powers, or the performance of duties.
As added by P.L.1-1995, SEC.3.

IC 14-10-1-7
Meetings
Sec. 7. (a) The commission shall have at least four (4) regular meetings in each fiscal year and as many additional or special meetings as the commission's business, powers, or duties require.
(b) The chairman:
(1) may call a special meeting; and
(2) shall call a special meeting at the request of any five (5) members.
As added by P.L.1-1995, SEC.3.



CHAPTER 2. POWERS AND DUTIES OF COMMISSION

IC 14-10-2-1
Powers of commission
Sec. 1. The commission may do the following:
(1) Take the action that is necessary to enable the state to participate in the programs set forth in 16 U.S.C. 470 et seq.
(2) Promulgate and maintain a state register of districts, sites, buildings, structures, and objects significant in American or Indiana history, architecture, archeology, and culture and expend money for the purpose of preparing comprehensive statewide historic surveys and plans, in accordance with criteria established by the commission, that comply with the standards and regulations promulgated by the United States Secretary of the Interior for the preservation, acquisition, and development of the properties.
(3) Establish in accordance with criteria established by the United States Secretary of the Interior a program of matching grants-in-aid to public agencies for projects having as their purpose the preservation for public benefit of properties that are significant in American or Indiana history, architecture, archeology, and culture.
(4) Accept grants from public and private sources, including those provided under 16 U.S.C. 470 et seq.
(5) Establish fees for the following:
(A) Programs of the department or the commission.
(B) Facilities owned or operated by the department or the commission or a lessee of the department or commission.
(C) Licenses issued by the commission, the department, or the director.
(D) Inspections or other similar services under this title performed by the department or an assistant or employee of the department.
(6) Adopt rules under IC 4-22-2 for the establishment of fees under subdivision (5).
As added by P.L.1-1995, SEC.3. Amended by P.L.246-2005, SEC.115.

IC 14-10-2-2
Appointment of administrative law judges; removal of judges; division of hearings; appointment of special judge
Sec. 2. (a) The commission shall appoint administrative law judges. An administrative law judge:
(1) is subject to IC 4-15-2; and
(2) may be removed for cause under:
(A) IC 4-21.5;
(B) IC 4-15-2, through application of the standards for removal for cause of a person in the state service (as defined in IC 4-15-2-3.8); or             (C) applicable provisions of the code of judicial conduct.
(b) The commission shall create a division of hearings. The division of hearings shall assist the commission in performing the functions of this section. The director of the division of hearings may appoint a special administrative law judge.
(c) A person who is not appointed by:
(1) the director of the division of hearings; or
(2) the commission;
may not act as an administrative law judge.
As added by P.L.1-1995, SEC.3. Amended by P.L.99-2005, SEC.4.

IC 14-10-2-3
Commission as ultimate authority of department
Sec. 3. Except as provided in IC 14-34-2-2, the commission is the ultimate authority of the department under IC 4-21.5.
As added by P.L.1-1995, SEC.3.

IC 14-10-2-4
Adoption of rules
Sec. 4. (a) The commission shall adopt rules under IC 4-22-2 to carry out the commission's duties under this title.
(b) The commission may adopt rules to exempt an activity from licensing under this title, except:
(1) IC 14-34;
(2) IC 14-36-1; and
(3) IC 14-38-2;
if the activity poses not more than a minimal potential for harm.
(c) Except as provided in subsection (d), whenever the department or the director has the authority to adopt rules under IC 4-22-2, the commission shall exclusively exercise the authority.
(d) Emergency rules adopted under section 5 of this chapter shall be adopted by the director.
As added by P.L.1-1995, SEC.3.

IC 14-10-2-5
Emergency rules
Sec. 5. (a) The department may adopt emergency rules under IC 4-22-2-37.1 to carry out the duties of the department under the following:
(1) IC 14-9.
(2) This article.
(3) IC 14-11.
(4) IC 14-12-2.
(5) IC 14-14.
(6) IC 14-17-3.
(7) IC 14-18, except IC 14-18-6 and IC 14-18-8.
(8) IC 14-19-1 and IC 14-19-8.
(9) IC 14-20-1.
(10) IC 14-21.
(11) IC 14-22-3, IC 14-22-4, and IC 14-22-5.         (12) IC 14-23-1.
(13) IC 14-25, except IC 14-25-8-3, IC 14-25-11, and IC 14-25-13.
(14) IC 14-26.
(15) IC 14-27.
(16) IC 14-28.
(17) IC 14-29.
(18) IC 14-35-1, IC 14-35-2, and IC 14-35-3.
(b) A rule adopted under subsection (a) expires not later than one (1) year after the rule is accepted for filing by the publisher of the Indiana Register.
As added by P.L.1-1995, SEC.3. Amended by P.L.186-2003, SEC.34; P.L.123-2006, SEC.32.

IC 14-10-2-6
Notices of violation
Sec. 6. (a) The commission may issue a notice of violation to a person who violates a law administered by the department for which a misdemeanor or an infraction penalty is established. If the person:
(1) receives the notice; and
(2) fails to abate the violation within a period of not less than fifteen (15) days specified in the notice;
the commission may impose a charge that does not exceed the maximum amount that may be assessed by a court for committing the violation.
(b) IC 4-21.5 applies to proceedings by the commission under this section. The department has the burden of proving the alleged violation by a preponderance of the evidence.
(c) A separate notice of violation may be issued or a separate charge imposed for each day a violation occurs.
(d) The person may establish as an affirmative defense the filing by a prosecuting attorney of a misdemeanor information or infraction complaint based on the same event as that upon which the notice of violation was based. The person has the burden of proving the affirmative defense.
(e) The remedy provided by this section is supplemental to other remedies.
As added by P.L.1-1995, SEC.3.



CHAPTER 3. EMPLOYMENT OF PROPERTY MANAGERS

IC 14-10-3-1
Applicability of chapter
Sec. 1. This chapter applies to the property managers of each of the following divisions of the department:
(1) State parks.
(2) Forestry.
(3) Fish and wildlife.
(4) Reservoir management.
(5) State museums and historic sites.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-2
Procedures to be followed
Sec. 2. The procedures prescribed by this chapter shall be followed to enlist, train, hire, or terminate employment of individuals subject to this chapter.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-3
Establishment of minimum requirements
Sec. 3. The commission shall establish minimum aptitude, educational, and experience requirements for each position of management and supervision.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-4
Posting of open positions
Sec. 4. (a) The director of a division subject to this chapter shall inform the state personnel department and the general public of Indiana of the following:
(1) That a position is or will be vacant within the division.
(2) That applications for employment will be accepted for at least thirty (30) days.
(b) However, the director of the department, acting through the deputy director of the bureau that supervises the division, may fill a property management position by promoting or transferring within the department a qualified individual previously employed under this chapter.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-5
Director to review applications and make recommendations
Sec. 5. The director of the division with whom the application for employment is made shall:
(1) review all applications; and
(2) recommend to the commission at least one (1) individual for employment. As added by P.L.1-1995, SEC.3.

IC 14-10-3-6
Probationary period of employment
Sec. 6. The commission may choose an individual for employment for a probationary period of one (1) year.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-7
Recommendations following probationary period
Sec. 7. At the end of the one (1) year period, the division director shall recommend to the commission that the individual be:
(1) permanently appointed;
(2) retained on probation for an additional period of not more than one (1) year; or
(3) terminated.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-8
Grounds for termination
Sec. 8. The director of the department may, under IC 4-21.5-3-4, terminate the employment of an individual who is employed by the division for any of the following reasons:
(1) Dishonesty.
(2) Incompetence.
(3) Insubordination.
(4) Repeated unbecoming conduct.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-9
Administrative review of termination
Sec. 9. An individual who is terminated, demoted, or suspended from employment under this chapter may take administrative review to the commission under IC 4-21.5.
As added by P.L.1-1995, SEC.3.

IC 14-10-3-10
Political activities prohibited
Sec. 10. An individual employed under this chapter may not:
(1) be required to declare the individual's political, religious, or fraternal affiliations;
(2) solicit or receive money for political purposes; or
(3) participate in any other political activity.
As added by P.L.1-1995, SEC.3.






ARTICLE 11. POWERS AND DUTIES OF DEPARTMENT

CHAPTER 1. GENERAL POWERS AND DUTIES

IC 14-11-1-1
General powers of department
Sec. 1. The department may do the following:
(1) Investigate, compile, and disseminate information and make recommendations concerning the natural resources of Indiana and their conservation, including the following:
(A) The drainage and reclamation of land.
(B) Flood prevention.
(C) Development of water power.
(D) Culture and preservation of forests, fish, and game.
(E) The preservation of soils.
(F) The prevention of the waste of mineral resources.
(G) The prevention and methods of control of plant diseases, infections, and pests.
(H) The prevention and methods of control of bee diseases, the increased production of honey, and the use of bee appliances.
(I) Other questions or subjects that are contained in this title.
(2) Cooperate with the appropriate departments of the federal government in conducting topographical and other surveys, experiments, or work of joint interest to the state and the federal government.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-2
Cooperation with public or private entities or individuals
Sec. 2. The department may cooperate with:
(1) a public or private institution; or
(2) individuals, societies, or associations of individuals;
in making scientific investigations, compiling reports, or otherwise in the manner and to the extent that the commission considers necessary or advantageous in carrying out the purposes of this title.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-3
Powers regarding oaths and subpoenas
Sec. 3. (a) A member of the commission, a division director, or a hearing officer appointed by the commission may do the following:
(1) Administer oaths and certify to official acts.
(2) Require information from any person for purposes of this title.
(3) Issue subpoenas.         (4) Require the attendance of witnesses.
(5) Examine witnesses under oath.
(b) If a person fails to comply with an order issued under this chapter or under IC 14-3-1 (before its repeal), the circuit court having jurisdiction over the person shall, on request, require compliance with the order.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-4
Preparation and dissemination of literature and information
Sec. 4. (a) The commission may have prepared the technical and nontechnical literature and information relating to matters within the field of work of the department or a division of the department that the commission considers suitable and worthy of publication. The commission shall disseminate the literature and information through the public press and otherwise. The commission may, with the approval of the governor, publish the literature and information in bulletin form.
(b) The literature and information shall be paid for out of money appropriated for the expenses of the department.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-5
Delegation of management and operation of property
Sec. 5. The department may, by contract, delegate the management and operation of any of the property held and managed by the department to an organization under the terms the department considers advisable.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-6
Enforcement powers
Sec. 6. The department shall recommend and secure the enforcement of laws for the conservation and development of the natural resources of Indiana.
As added by P.L.1-1995, SEC.4.

IC 14-11-1-7
Payment by credit card
Sec. 7. (a) As used in this section, "credit card" includes a bank card, debit card, charge card, prepaid card, or other similar method of payment.
(b) In addition to other methods of payment allowed by law, the department may accept payment by credit card for licenses, fees, or other amounts due the department.
(c) The department may enter into appropriate agreements with banks or other organizations authorized to do business in Indiana to enable the department to accept payment by credit card.
(d) The department may recognize net amounts remitted by the bank or other organization as deposit in full of amounts due the

department.
(e) The department may pay any applicable credit card service charge or fee.
As added by P.L.95-1998, SEC.2.



CHAPTER 2. RULES

IC 14-11-2-1
Adoption of rules
Sec. 1. (a) The department may adopt rules under IC 4-22-2 for the conduct of the following:
(1) Department meetings.
(2) Upon the recommendation of the director, the work of the department and the divisions.
(b) The department may not adopt rules under IC 4-22-2 for the establishment of fees for the following:
(1) Programs of the department or the commission.
(2) Facilities owned or operated by the department or the commission or a lessee of the department or commission.
(3) Licenses issued by the commission, the department, or the director.
(4) Inspections or other similar services under this title performed by the department or an assistant or employee of the department.
As added by P.L.1-1995, SEC.4. Amended by P.L.246-2005, SEC.116.



CHAPTER 3. LICENSES AND HEARINGS

IC 14-11-3-0.3
"Bureau" defined
Sec. 0.3. As used in this chapter, "bureau" refers to the child support bureau (Title IV-D agency) established under IC 31-25-3.
As added by P.L.257-1997(ss), SEC.26. Amended by P.L.145-2006, SEC.130.

IC 14-11-3-0.5
"Delinquent" defined
Sec. 0.5. As used in this chapter, "delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.257-1997(ss), SEC.27.

IC 14-11-3-1
Licenses
Sec. 1. (a) As used in this section, "license" means a license, a franchise, a permit, a certification, an approval, a registration, a charter, or a similar form of authorization that may be issued to a person by:
(1) the department;
(2) the commission; or
(3) the director;
under Indiana law. The term does not include a license issued by the historic preservation review board established by IC 14-21-1-20.
(b) Notwithstanding any other law, the director shall issue all licenses.
(c) A designee of the director may issue licenses. A designee of the director must be a full-time employee of the department.
As added by P.L.1-1995, SEC.4.

IC 14-11-3-2
Hearings
Sec. 2. Except as provided in IC 14-34-2-2, the commission shall hold all hearings under IC 4-21.5 and IC 4-22-2.
As added by P.L.1-1995, SEC.4.

IC 14-11-3-4
License probation for failure to pay child support; notice; reinstatement
Sec. 4. (a) Upon receiving an order from the bureau under IC 31-25-4-32(j), the director shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:             (A) pays the person's child support arrearage in full;
(B) requests the activation of an income withholding order under IC 31-16-15-2 and establishes a payment plan with the bureau to pay the arrearage; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the director shall place the person on probationary status with respect to any license issued to the person under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage;
(C) request the activation of an income withholding order under IC 31-16-15-2; and
(D) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the director receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(b) Upon receiving an order from the bureau under IC 31-25-4-34(e), the director shall send to the person who is the subject of the order a notice that states the following:
(1) That a license issued to the person under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 has been placed on probationary status, beginning five (5) business days after the date the notice is mailed, and that the probation will terminate ten (10) business days after the director receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(2) That if the director is advised by the bureau that the person whose license has been placed on probationary status has failed to:             (A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the date the notice is mailed, the director shall suspend the person's license.
(c) If a person whose license has been placed on probationary status fails to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the notice required under subsection (b) is mailed, the director shall suspend the person's license.
(d) The director may not reinstate a license placed on probation or suspended under this section until the director receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
As added by P.L.257-1997(ss), SEC.28. Amended by P.L.145-2006, SEC.131., SEC.28.



CHAPTER 4. PROCEDURES GOVERNING CERTAIN LICENSES

IC 14-11-4-1
Applicability of chapter
Sec. 1. This chapter applies to applications for licenses under the following:
(1) IC 14-22-26-3(2) (wild animals).
(2) IC 14-26-2 (lake preservation).
(3) IC 14-26-5 (dams).
(4) IC 14-28-1 (flood control).
(5) IC 14-29-3 (removal of substances from streams).
(6) IC 14-29-4 (construction of channels).
As added by P.L.1-1995, SEC.4.

IC 14-11-4-2
"Owner" defined
Sec. 2. As used in this chapter, "owner" means the person:
(1) listed on the tax assessment rolls as being responsible for the payment of real property taxes imposed on the property; and
(2) in whose name title to real property is shown in the records of the recorder of the county in which the real property is located.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-3
"License" defined
Sec. 3. As used in this chapter, "license" means a permit, a license, a concession, or other authorization that may be issued to a person by:
(1) the director;
(2) the department; or
(3) the commission;
under Indiana law.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-4
Issuance of license 30 days after notice of application given
Sec. 4. The director or the department may not issue a license until thirty (30) days after the notice required by this chapter has been given. Notice may be given at any time after an application for a license is filed with the department. The department may require by rule that notice under section 5 of this chapter be provided by the license applicant.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-5
Notice of application for license
Sec. 5. (a) If a license application affects real property, notice of the application is required as follows:         (1) The applicant must notify at least one (1) of the owners of each parcel of real property reasonably known to be adjacent to the affected real property.
(2) The department shall notify the persons who have requested notification of a license application that:
(A) affects the specific real property to which the application relates; or
(B) is of the same type as the application.
(b) The commission may adopt rules under IC 4-22-2 to require the following:
(1) That additional persons be notified of an application for a license.
(2) That additional forms of notice be given.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-6
Requests for notice
Sec. 6. If notice is not required by section 5 of this chapter, the department shall notify the persons who have requested notice of a license application that is of the same type as the application.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-7
Manner and contents of notice
Sec. 7. Notice under this chapter shall be given in the same manner as under IC 4-21.5-3-1, but is not the notice required under IC 4-21.5. Notice must include the following:
(1) Reference to the license application.
(2) An explanation of options available to the person served.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-8
Public hearings
Sec. 8. (a) A public hearing shall be held on the question of the issuance of an original or a renewal license upon any of the following:
(1) The request of the applicant.
(2) The filing of a petition requesting a public hearing that is signed by twenty-five (25) individuals who are at least eighteen (18) years of age and who:
(A) reside in the county where the licensed activity would take place; or
(B) own real property within one (1) mile of the site of the proposed or existing licensed activity.
(3) The motion of the director.
(b) The public hearing authorized by this section does not constitute an agency action under IC 4-21.5.
(c) If a petition under subsection (a)(2) requests that the public hearing be conducted at a location within a county affected by a proposed license, the department shall conduct the public hearing at

that location.
As added by P.L.1-1995, SEC.4.

IC 14-11-4-9
Adoption of rules
Sec. 9. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.4.



CHAPTER 5. ENFORCEMENT

IC 14-11-5-1
Enforcement
Sec. 1. The attorney general and prosecuting attorneys shall rigidly enforce this title.
As added by P.L.1-1995, SEC.4.






ARTICLE 12. STATE RESOURCE DEVELOPMENT

CHAPTER 1. INDIANA NATURAL RESOURCES FOUNDATION

IC 14-12-1-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the Indiana natural resources fund established by this chapter.
As added by P.L.1-1995, SEC.5.



CHAPTER 2. INDIANA HERITAGE TRUST PROGRAM

IC 14-12-2-1
Purpose of program
Sec. 1. (a) The purpose of the Indiana heritage trust program and this chapter is to acquire real property or interests in real property that:
(1) is an example of outstanding natural features and habitats;
(2) has historical and archeological significance; and
(3) provides areas for conservation, recreation, and the restoration of native biological diversity.
(b) The Indiana heritage trust program shall acquire real property for new and existing state parks, state forests, nature preserves, fish and wildlife areas, wetlands, trails, and river corridors. The program shall ensure that Indiana's rich natural heritage is preserved or enhanced for succeeding generations.
(c) It is not the purpose of the Indiana heritage trust program to acquire property for resale to the federal government. However, the sale of property acquired under this chapter to the federal government is not prohibited.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Indiana heritage trust fund established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a partnership, an association, a limited liability company, a corporation, an estate, a trust, or a governmental entity.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-4
"Project" defined
Sec. 4. As used in this chapter, "project" means an undertaking that:
(1) furthers the purposes of this chapter;
(2) involves the acquisition of property for new and existing state parks, state historic or archeological sites, state forests, nature preserves, fish and wildlife areas, wetlands, trails, or river corridors; and
(3) is eligible to receive an expenditure from the fund.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-5
"Project committee" defined      Sec. 5. As used in this chapter, "project committee" refers to the Indiana heritage trust project committee established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-6
"Property" defined
Sec. 6. As used in this chapter, "property" means an interest in real property. The term includes the following:
(1) Ownership in fee simple.
(2) Conservation easements.
(3) Leaseholds.
(4) Management rights.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-7
"Trust committee" defined
Sec. 7. As used in this chapter, "trust committee" refers to the Indiana heritage trust committee established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-8
Trust committee; establishment and members
Sec. 8. (a) The Indiana heritage trust committee is established.
(b) The trust committee consists of the following seventeen (17) members:
(1) The twelve (12) members of the natural resources foundation under IC 14-12-1-5.
(2) Two (2) members of the senate appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(3) Two (2) members of the house of representatives appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(4) The treasurer of state or the treasurer's designee.
As added by P.L.1-1995, SEC.5. Amended by P.L.181-1995, SEC.1.

IC 14-12-2-9
Trust committee; chairman
Sec. 9. The chairman of the foundation is the chairman of the trust committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-10
Trust committee; meetings
Sec. 10. The trust committee shall meet at least annually and at the call of the chairman.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-11
Trust committee; quorum      Sec. 11. (a) Nine (9) voting members of the trust committee constitute a quorum.
(b) The affirmative vote of nine (9) of the members of the trust committee is necessary for the trust committee to take any action.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-12
Trust committee; purpose
Sec. 12. The purpose of the trust committee is to determine whether proposed projects under this chapter should be approved and to perform other duties given to the trust committee by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-13
Trust committee; budget
Sec. 13. Based upon recommendations from the project committee, the trust committee shall, before the end of each state fiscal year, prepare a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures from the fund to accomplish the projects that have been approved by the governor under this chapter. The budget shall be submitted to the governor.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-14
Project committee; establishment and members
Sec. 14. (a) The Indiana heritage trust project committee is established.
(b) The project committee consists of the following sixteen (16) members:
(1) The director of the division of fish and wildlife.
(2) The director of the division of forestry.
(3) The director of the division of nature preserves.
(4) The director of the division of state parks.
(5) The director of the division of outdoor recreation.
(6) The director of the division of state museums and historic sites.
(7) Ten (10) individuals appointed by the governor. The governor shall appoint individuals so that all the following are satisfied:
(A) The individuals must be residents of Indiana.
(B) The individuals must have a demonstrated interest or experience in:
(i) conservation of natural resources; or
(ii) management of public property.
(C) Each Indiana congressional district must be represented by at least one (1) individual who is a resident of that congressional district.
(D) The individuals must represent the following:
(i) The environmentalist community.                 (ii) The academic community.
(iii) Organized hunting and fishing groups.
(iv) The forest products community.
(v) The parks and recreation community.
As added by P.L.1-1995, SEC.5. Amended by P.L.170-2002, SEC.92.

IC 14-12-2-15
Project committee; terms of members
Sec. 15. (a) As used in this section, "member" refers to a member of the project committee under section 14(b)(7) of this chapter.
(b) The term of a member begins on the later of the following:
(1) The day the term of the member who the individual is appointed to succeed expires.
(2) The day the individual is appointed by the governor.
(c) The term of a member expires July 1 of the second year after the member is appointed. However, a member serves at the pleasure of the governor.
(d) The governor may reappoint a member for a new term.
(e) The governor shall appoint an individual to fill a vacancy among the members.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-16
Project committee; chairman
Sec. 16. The governor shall appoint the chairman of the project committee from among the members of the committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-17
Project committee; meetings
Sec. 17. (a) The project committee shall meet at least quarterly and at the call of the chairman.
(b) The project committee may convene a meeting at any location in Indiana.
(c) The project committee shall plan and conduct meetings in a manner that promotes broad public participation and ensures that the views of the members of the public attending the meetings may be fairly presented.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-18
Project committee; quorum
Sec. 18. (a) Nine (9) members of the project committee constitute a quorum.
(b) The affirmative vote of nine (9) members of the project committee is necessary for the project committee to take any action.
(c) A member of the project committee who is a division director may designate in writing a representative from the respective division of the department to serve as a member of the project committee when the member of the project committee is unable to

attend a meeting.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-19
Project committee; purpose
Sec. 19. The purpose of the project committee is to do the following:
(1) Propose projects to the trust committee under this chapter.
(2) Provide technical advice and assistance to the trust committee.
(3) Before the end of each state fiscal year, propose a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures to accomplish projects that have been approved by the governor under this chapter. The proposed budget shall be submitted to the trust committee.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-20
Per diem compensation and traveling expenses
Sec. 20. (a) As used in this section, "member" refers to a member of the following:
(1) The trust committee.
(2) The project committee.
(b) Each member who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-21
Procedure for acquisition of property
Sec. 21. (a) The following procedure must be followed before the department may acquire property under this chapter:
(1) The project committee must propose a project to the trust committee.
(2) The trust committee must approve the project proposed by

the project committee, with or without modifications, and recommend the project to the governor for approval.
(3) The governor must approve the project as recommended by the trust committee and inform the director of the department of the governor's approval.
(b) When the procedure under subsection (a) is completed, the department shall acquire the property subject to the project according to Indiana law.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-22
Management of property
Sec. 22. Property acquired by the state under this chapter may be managed by any of the following:
(1) The department.
(2) A person with whom the department enters into a management agreement under rules adopted under section 34 of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-23
Eminent domain precluded
Sec. 23. Eminent domain may not be used to acquire property under this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-24
Strategic plan
Sec. 24. The trust committee shall, with the assistance of the project committee and the department, adopt and make available to the public a strategic plan to implement the purposes of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-25
Fund; establishment
Sec. 25. (a) The Indiana heritage trust fund is established for the purpose of purchasing property as provided in this chapter.
(b) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Interest as provided in subsection (e).
(3) Fees from environmental license plates issued under IC 9-18-29.
(4) Money donated to the fund.
(5) Money transferred to the fund from other funds.
(c) The department shall administer the fund.
(d) The expenses of administering the fund and this chapter shall be paid from the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues

from these investments shall be deposited in the fund.
(f) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation was made.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
(h) Subject to this chapter, there is annually appropriated to the department all money in the fund for the purposes of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-26
Fund; accounts
Sec. 26. The following accounts are established within the fund:
(1) The state parks account. Money in this account may be used only to purchase property for state park purposes.
(2) The state forests account. Money in this account may be used only to purchase property for state forest purposes.
(3) The nature preserves account. Money in this account may be used only to purchase property for nature preserve purposes.
(4) The fish and wildlife account. Money in this account may be used only to purchase property for fish or wildlife management purposes.
(5) The outdoor recreation account. Money in this account may be used only to purchase property for outdoor recreation, historic site, or archeological site purposes.
(6) The stewardship account. Money in this account may be used only for the following purposes:
(A) Maintenance of property acquired under this chapter.
(B) Costs of removal of structures, debris, and other property that is unsuitable for the intended use of the property to be acquired.
(C) Costs of site preparation related to any of the following:
(i) The public use of the property, such as fences, rest rooms, public ways, trails, and signs.
(ii) Protecting or preserving the property's natural environment.
(iii) Returning the property to the property's natural state.
(D) Not more than ten percent (10%) of the money in the account for the promotion of the purposes of the Indiana heritage trust program.
(7) The discretionary account. Subject to section 31 of this chapter, money in this account may be used for any purpose for which the accounts listed in subdivisions (1) through (6) may be used.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-27
Fund allocations to stewardship account
Sec. 27. Five percent (5%) of the money appropriated to the fund shall be allotted to the stewardship account established by section

26(6) of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-28
Fund; other allotments
Sec. 28. After the allotment required under section 27 of this chapter has been made, the following allotments shall be made:
(1) Ten percent (10%) of the balance shall be allotted to each account listed in section 26(1) through 26(5) of this chapter.
(2) Fifty percent (50%) of the balance shall be allotted to the account listed in section 26(7) of this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-29
Fund; balance in accounts not reverting to fund
Sec. 29. The balance in an account listed in section 26 of this chapter on June 30 of a year does not revert to the fund on the following July 1.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-30
Fund; use of money in accounts
Sec. 30. (a) Money in the accounts of the fund, other than the stewardship account, may be used for the following:
(1) Acquisition costs, such as costs of surveying, title insurance, and other activities associated with the transfer of title to property.
(2) Costs of services and expenses related to acquisition, such as engineering, appraisal, environmental, accounting, project development, and legal services and expenses.
(b) Money in the fund may not be used for the following:
(1) The costs of construction of structures other than those authorized under section 26(6) of this chapter.
(2) The costs of removal (as defined in IC 13-11-2-187) and remedial action (as defined in IC 13-11-2-185) relating to hazardous substances (as defined in IC 13-11-2-98).
(3) The costs of wastewater treatment.
As added by P.L.1-1995, SEC.5. Amended by P.L.1-1996, SEC.62.

IC 14-12-2-31
Fund; matching money or value for expenditures
Sec. 31. (a) As used in this section, "eligible cost" refers to a cost listed in section 30(a) of this chapter.
(b) Expenditures from the discretionary account may only be made to the extent that, for every three dollars ($3) to be expended from that account for an approved project, at least one dollar ($1) in matching money or value is provided for an approved project from nonstate sources or from the foundation.
(c) In determining whether sufficient matching money or value has been provided, the trust committee shall consider the following

to be matching value:
(1) The value, as determined by the trust committee, of property and eligible costs related to the acquisition donated to the department for an approved project.
(2) The value, as determined by the trust committee, of improvements to property in an approved project, such as reforestation, reclamation, and other efforts that, in a manner satisfactory to the trust committee, preserve the property or restore the property to a more natural state.
(3) The value, as determined by the trust committee, of the dedication of, other restriction on, or improvements to property adjoining an approved project for conservation purposes, in a manner satisfactory to the trust committee.
(4) The value, as determined by the trust committee, of other real property:
(A) held by a nonprofit corporation, the federal government, or local government; and
(B) used for the benefit of property in an approved project, with restrictions on the use of the property, such as dedication as a nature preserve, in a manner satisfactory to the trust committee.
(5) Distributions of federal revenues directly to the fund or through the state that are used for an approved project.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-32
Fund; coordination of expenditures
Sec. 32. Expenditures from the fund shall be coordinated with expenditures by the foundation from the Indiana natural resources fund established by IC 14-12-1-11.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-33
Annual report
Sec. 33. Before October 1 of each year, the trust committee shall prepare a report concerning the program established by this chapter for the public and the general assembly. A report prepared for the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.5. Amended by P.L.28-2004, SEC.126.

IC 14-12-2-34
Adoption of rules
Sec. 34. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-2-35
Fish and wildlife land acquisition stamps
Sec. 35. (a) The department shall produce and make available for sale a voluntary fish and wildlife land acquisition stamp.     (b) The department shall determine the form and design of the stamp. A new design shall be adopted for the stamp each year.
(c) The stamp shall be:
(1) offered for sale by the department; and
(2) distributed to license agents authorized to sell licenses under IC 14-22 for sale by those agents.
(d) The price of each stamp is five dollars ($5). A license agent who sells a stamp may charge and retain an additional fifty cents ($0.50) as a fee for selling the stamp.
(e) A license agent selling stamps under this section shall, not later than five (5) days after the close of each quarter:
(1) report to the director of the department:
(A) the number of stamps sold by the agent during the preceding quarter; and
(B) the number of unsold stamps remaining in the possession of the agent; and
(2) remit all money collected for the stamps, minus the fees provided for in subsection (d), to the department.
(f) The money collected by the department from the sale of the stamps shall be deposited in the fish and wildlife account established within the Indiana heritage trust fund by section 26(4) of this chapter.
As added by P.L.182-1995, SEC.1.



CHAPTER 3. HOMETOWN INDIANA GRANT PROGRAM

IC 14-12-3-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" means the following:
(1) A nonprofit corporation formed under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17.
(2) A municipal corporation.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the hometown Indiana fund established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-3
"Municipal corporation" defined
Sec. 3. As used in this chapter, "municipal corporation" has the meaning set forth in IC 36-1-2.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-4
"Program" defined
Sec. 4. As used in this chapter, "program" refers to the hometown Indiana grant program established by this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-5
Establishment of program
Sec. 5. The hometown Indiana grant program is established.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-6
Administration of program
Sec. 6. The department shall administer the program.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-7
Grants
Sec. 7. The department shall grant money from the fund to eligible corporations for any of the following purposes:
(1) Community parks and recreation areas.
(2) Historic preservation of real property.
(3) Community forestry.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-8 Eligibility for grants
Sec. 8. To be eligible to receive a grant from the fund for a project, a corporation must do the following:
(1) Apply for the grant in a manner prescribed by rules of the commission.
(2) Provide at least fifty percent (50%) of the cost of the proposed project through public or private money, labor, or property.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-9
Community park or recreation area grants
Sec. 9. To be eligible to receive a grant for a project involving a community park or recreation area, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation.
(2) The grant must be used to acquire, develop, or renovate a community park or recreation area.
(3) The community park or recreation area must be on land owned or controlled by the municipal corporation.
(4) The community park or recreation area must be operated and maintained for public recreation.
(5) The applicant must demonstrate the ability of the municipal corporation to operate and maintain the community park or recreation area after completion.
(6) The applicant must demonstrate that the project will be compatible with existing site conditions, including sewers and utility facilities.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-10
Historic preservation grants
Sec. 10. To be eligible to receive a grant for a project involving the historic preservation of real property, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation or a nonprofit corporation that has no affiliation with religion.
(2) The property must be listed in the Indiana State Register of Historic Sites and Structures.
(3) The project must meet professional standards in architecture, history, and archeology established by rules of the commission.
(4) Some of the facilities of the property must regularly be open to the public or be maintained for public benefit.
(5) The applicant must demonstrate that there are adequate provisions, including sufficient identified sources of money, to ensure that the property will be adequately operated and maintained.
As added by P.L.1-1995, SEC.5.
IC 14-12-3-11
Community forestry grants
Sec. 11. To be eligible to receive a grant for a project involving community forestry, the following conditions must be met in addition to those set forth in section 8 of this chapter:
(1) The applicant must be a municipal corporation or a nonprofit corporation that has no affiliation with religion.
(2) The land involved in the project must be on land owned or controlled by the municipal corporation.
(3) The applicant must demonstrate that there are adequate provisions to maintain the completed project.
(4) The applicant must demonstrate the project will be compatible with existing site conditions, including sewers and utility facilities.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-12
Ratings
Sec. 12. The department shall make all grants in accordance with ratings established under criteria established by rule.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-13
Adoption of rules
Sec. 13. (a) The commission shall adopt the rules required by this chapter under IC 4-22-2.
(b) The commission may adopt other rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.5.

IC 14-12-3-14
Establishment of fund
Sec. 14. (a) The hometown Indiana fund is established to carry out the purposes of this chapter. The department shall administer the fund.
(b) Gifts of money to the fund or the proceeds from the sale of gifts donated to the fund shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.5.






ARTICLE 13. LOCAL RESOURCE DEVELOPMENT

CHAPTER 1. INDIANA WHITE RIVER STATE PARK DEVELOPMENT COMMISSION

IC 14-13-1-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana White River state park development commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the White River park development fund created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-3
Purposes of chapter
Sec. 3. The general purposes of this chapter are to do the following:
(1) Promote the general health and welfare of citizens of Indiana.
(2) Provide for the creation, development, and facilitation of park, exposition, educational, athletic, and recreational projects.
(3) Provide for the operation and maintenance of those projects.
(4) Create a commission with the authority to carry out the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-4
Liberal construction
Sec. 4. This chapter, being necessary for the welfare of Indiana and the inhabitants of Indiana, should be liberally construed to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-5
Creation of commission
Sec. 5. The Indiana White River state park development commission is created as a public body corporate and politic.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-6
Voting members
Sec. 6. The commission has ten (10) voting members as follows:
(1) The director or the director's designee.
(2) The executive of the city of Indianapolis or the executive's

designee.
(3) The president of Indiana University or the president's designee.
(4) Seven (7) members appointed by the governor as follows:
(A) One (1) member for a term ending December 31, 1995.
(B) Two (2) members for terms ending December 31, 1996.
(C) Two (2) members for terms ending December 31, 1997.
(D) Two (2) members for terms ending December 31, 1998.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-7
Term of voting members
Sec. 7. The term of a voting member is four (4) years. However, if an appointee is appointed to serve an unexpired term, the appointee serves only until the end of the unexpired term.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-8
Political party affiliation of voting members
Sec. 8. Two (2) members appointed for terms expiring at the same time may not belong to the same political party.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-9
Legislative members
Sec. 9. (a) In addition to the voting members of the commission, the governor shall appoint four (4) legislative members from the general assembly from recommendations made by the speaker of the house of representatives and the president pro tempore of the senate as follows:
(1) Two (2) legislative members must be members of the house of representatives, but may not be members of the same political party.
(2) Two (2) legislative members must be members of the senate, but may not be members of the same political party.
(b) The legislative members may not:
(1) vote in proceedings of the commission; and
(2) be counted for purposes of establishing a quorum.
(c) The term of a legislative member is four (4) years, except for the following:
(1) A legislative member's membership on the commission is terminated when the legislative member ceases to be a member of the general assembly.
(2) A legislative member appointed to serve an unexpired term may serve only until the end of that term.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-10
Eligibility for reappointment
Sec. 10. A member of the commission is eligible for

reappointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-11
Chairman; treasurer
Sec. 11. The governor shall annually designate:
(1) one (1) of the voting members of the commission as chairman; and
(2) one (1) of the voting members of the commission as treasurer;
for terms expiring December 31.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-12
Meetings
Sec. 12. (a) The commission shall meet on call of any of the following:
(1) The chairman.
(2) The executive director.
(3) Any three (3) voting members.
(b) Seven (7) voting members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-13
Per diem compensation and traveling expenses
Sec. 13. (a) Each voting member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Each voting member who is not a state employee is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
(b) Each legislative member of the commission is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-14
Executive director
Sec. 14. The governor shall appoint an executive director for the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-14.5
Code of ethics
Sec. 14.5. (a) The commission shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or         (2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.13.

IC 14-13-1-15
Park project development plan
Sec. 15. (a) The commission may design and implement a plan for the establishment and development of park, exposition, educational, athletic, and recreational projects to be located within one (1) mile of the banks of the White River in a consolidated city and county. The projects may include any of the following:
(1) Parks.
(2) Recreational facilities.
(3) Exposition facilities.
(4) Zoos, aquariums, aviaries, or other facilities for animal life.
(5) Facilities for entertainment, meetings, industrial and trade shows, athletic events, and other displays and events of cultural, educational, entertainment, and recreational value.
(6) Other facilities that the commission considers appropriate to the general public welfare and to the cultural, recreational, educational, or civic well-being of the public.
(b) In designing and implementing this plan, the commission may employ the architects, engineers, surveyors, planners, advisors, and consultants that the commission considers appropriate. The commission may seek and accept the advice and comments of other persons and entities, including political subdivisions and public agencies, that the commission considers appropriate.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-16
Acquisition of property by purchase or lease
Sec. 16. (a) The commission may acquire, by purchase or by lease:
(1) any land, property, rights, rights-of-way, franchises, easements, and other interests in real property, including land under water and riparian rights; and
(2) any existing facilities, betterments, and improvements;
that the commission considers necessary or convenient for the establishment, development, construction, improvement, or operation of any projects.
(b) Property may be acquired under subsection (a):
(1) upon the terms; and
(2) at the price or rent;
that the commission considers reasonable and that are agreed upon by the commission and the owner.
(c) The commission may acquire land and other interests in real property under subsection (a) by:
(1) gift or bequest; or         (2) condemnation under section 17 of this chapter.
(d) The commission shall take and hold title to the land and other interests in the name of the state of Indiana.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-17
Eminent domain powers
Sec. 17. (a) The commission may acquire by appropriation under Indiana eminent domain law:
(1) any land, property, rights, rights-of-way, franchises, easements, or other interests in real property, including land under water and riparian rights; or
(2) any existing facilities, betterments, and improvements, or other property;
necessary and proper for the creation, development, establishment, maintenance, or operation of a project or any part of a project.
(b) If property is acquired under Indiana eminent domain law, the commission shall use the property only for the specific uses that are stated in the complaint filed under IC 32-24-1-4 and for no other purpose.
As added by P.L.1-1995, SEC.6. Amended by P.L.2-2002, SEC.58.

IC 14-13-1-18
Acquisition of property from political subdivisions or public entities
Sec. 18. Each:
(1) county, city, town, township, and other political subdivision of the state; and
(2) public agency, department, and commission;
may, upon the terms and conditions that the proper authorities of the entity and the commission consider reasonable and appropriate, lease, lend, grant, or convey to the commission, at the commission's request, real or personal property, including an interest in the property, owned by the entity that is necessary or convenient to effecting the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-19
Property improvements
Sec. 19. In establishing and developing projects, the commission may:
(1) construct, reconstruct, establish, build, repair, remodel, enlarge, extend, or add to the facilities, betterments, and improvements; and
(2) clear and prepare any site for construction;
that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-20 Conveyance of property to political subdivisions or public entities
Sec. 20. (a) The commission may sell, transfer, or convey to:
(1) a political subdivision of the state; or
(2) a public agency, department, or commission;
for the consideration and upon the terms that the commission considers appropriate real property, including a facility, betterment, or improvement, within the projects or acquired under this chapter, if the sale, transfer, or conveyance and ownership by the transferee further the purposes of this chapter.
(b) Transfer is subject to the restrictions that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-21
Management of park projects
Sec. 21. (a) The commission may provide for the construction, improvement, development, operation, and management of the projects, including any facilities, betterments, and improvements that are part of the projects, in the manner that the commission considers appropriate and in furtherance of the purposes of this chapter.
(b) The commission may enter into:
(1) a lease agreement as lessor or sublessor; or
(2) an operating or license agreement;
with respect to all or part of a site, a facility, a betterment, or an improvement that is part of the projects with at least one (1) public or private person or entity, including political subdivisions of the state and public agencies, departments, and commissions, on the terms and conditions that the commission considers appropriate and in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-22
State capitol health council
Sec. 22. (a) As used in this section, "council" refers to the Indiana state capitol health council.
(b) The Indiana state capitol health council is created for purposes of advising and making recommendations to the commission concerning the development, implementation, and facilitation of programs, projects, and events for participation by the public in the areas of biology, medicine, pharmaceuticals, nutrition, and related areas.
(c) The council consists of not more than twenty (20) members appointed by the governor under section 26 of this chapter. Members shall be selected to give the council the benefit of the resources of the state relevant to the council's purposes and may include the following:
(1) Persons affiliated with private and public medical, educational, and scientific organizations and institutions.
(2) Other persons whose experience or duties are relevant to the

purposes of the council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-23
State capitol food and agriculture council
Sec. 23. (a) As used in this section, "council" refers to the Indiana state capitol food and agriculture council.
(b) The Indiana state capitol food and agriculture council is created for purposes of advising and making recommendations to the commission concerning the development, implementation, and facilitation of programs, projects, and events for participation by the public in the areas of agriculture, distribution and processing of food, and related areas.
(c) The council consists of not more than twenty (20) members appointed by the governor under section 26 of this chapter. Members shall be selected to give the council the benefit of the resources of the state relevant to the council's purposes and may include the following:
(1) Persons experienced in agriculture, food distribution, and food processing.
(2) Persons affiliated with educational institutions.
(3) Public officials and other persons whose experience or duties are relevant to the purposes of the council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-24
State capitol athletic council
Sec. 24. (a) As used in this section, "council" refers to the Indiana state capitol athletic council.
(b) The Indiana state capitol athletic council is created for purposes of advising and making recommendations to the commission concerning the development, implementation, and facilitation of athletic and recreational programs, projects, events, facilities, and related matters.
(c) The council consists of not more than twenty (20) members appointed by the governor under section 26 of this chapter. Members shall be selected to give the council the benefit of the resources of the state relevant to the council's purposes and may include the following:
(1) Persons affiliated with educational institutions and professional and amateur athletic organizations.
(2) Other persons whose experience and duties are relevant to the purposes of the council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-25
State capitol animal and wildlife council
Sec. 25. (a) As used in this section, "council" refers to the Indiana state capitol animal and wildlife council.
(b) The Indiana state capitol animal and wildlife council is created

for purposes of advising and making recommendations to the commission concerning the development, implementation, and facilitation of programs, projects, and events for participation by the public in the areas of domestic and nondomestic animal science, breeding, and care, veterinary science, animal nutrition, zoological science, animal wildlife study, and related areas.
(c) The council consists of not more than twenty (20) members appointed by the governor under section 26 of this chapter. Members shall be selected to give the council the benefit of the resources of the state relevant to the council's purposes and may include the following:
(1) Persons affiliated with educational, scientific, and agricultural institutions and organizations.
(2) Other persons whose experience and duties are relevant to the purposes of the council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-26
Members of councils
Sec. 26. The membership of each council created by this chapter shall be appointed as follows:
(1) The term of each member is four (4) years, expiring December 31. One-fourth (1/4) of the initial members of each council shall be appointed for terms expiring each year.
(2) The governor shall designate one (1) of the members of each council as chairman of the council.
(3) A member is eligible for reappointment.
(4) Not more than sixty percent (60%) of the members of each council may be affiliated with the same political party.
(5) A vacancy occurring during a term shall be filled for the unexpired term by majority vote of the remaining members of the council.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-27
Consultation with advisory councils
Sec. 27. The commission shall do the following:
(1) Consult with the following:
(A) The health council.
(B) The food and agriculture council.
(C) The athletic council.
(D) The animal and wildlife council.
(2) Study the feasibility of programs, projects, events, and facilities of national and international significance in the areas of health, nutrition, physical fitness, medical science, recreation, athletics, animal study, veterinary science, and related areas.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-28 General powers of commission
Sec. 28. The commission may do the following:
(1) Adopt bylaws for the regulation of the commission's affairs and the conduct of the commission's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices that the commission designates.
(4) Sue and be sued in the name and style of "White River State Park Development Commission", with service of process being had upon the chairman of the commission by leaving a copy at the principal office of the commission.
(5) Acquire by grant, purchase, gift, devise, lease, eminent domain, or otherwise and hold, use, sell, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
necessary for the full exercise or convenient or useful for the carrying on of any of the commission's powers under this chapter.
(6) Exercise within Indiana and in the name of the state of Indiana the power of eminent domain under Indiana law governing the exercise of the power of eminent domain for any public purposes.
(7) Fix, collect, and review admission charges, entrance fees, tolls, and other user charges for the use of a facility within the projects owned or leased by the commission or dedicated to the commission by a political subdivision of the state or a public agency, department, or commission having jurisdiction of the facility.
(8) Acquire by fee or by lease, obtain option on, hold, and dispose of real and personal property reasonably necessary and proper to the exercise of the commission's powers and the performance of the commission's duties under this chapter.
(9) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's duties and the execution of the commission's powers under this chapter.
(10) Employ and fix the compensation of consulting engineers, superintendents, and other engineers, construction and accounting experts, attorneys, and other employees and agents the commission considers necessary.
(11) Conduct studies of the financial feasibility of the park and recreational projects and facilities, betterments, and improvements within those projects.
(12) Avail itself of the services of professional and other personnel employed by an agency, a department, or a commission of the state for purposes of studying the feasibility of or designing, constructing, or maintaining the projects or a facility within those projects.
(13) Receive and accept:             (A) from the federal government or a federal agency or department grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the commission; and
(B) aid or contributions from any source of money, property, labor, or other things of value;
to be held, used, and applied only for the purposes, consistent with the purposes of this chapter, for which the grants and contributions may be made.
(14) Hold, use, administer, and expend the money that is appropriated or transferred to the commission.
(15) Assist or cooperate with a political subdivision or public agency, department, or commission, including the payment of money or the transfer of property by the commission to the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate and in furtherance of the purposes of this chapter.
(16) Accept assistance and cooperation from a political subdivision or public agency, department, or commission, including the acceptance of money or property by the commission from the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate and in furtherance of the purposes of this chapter.
(17) All acts and things necessary or proper to carry out the powers expressly granted in this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-29
Creation of fund
Sec. 29. (a) The White River park development fund is created. The commission shall make expenditures from the fund only to accomplish the purposes of this chapter, including the acquisition of real property and interests in real property as the site for projects of the commission and the construction of facilities, betterments, and improvements within the projects.
(b) The commission shall do the following:
(1) Hold the fund in the name of the commission.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(c) The money in the fund at the end of a fiscal year remains in the fund and does not revert to any other fund.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-30
Revenue bonds; issuance
Sec. 30. (a) The acquisition, construction, or improvement of real property, a facility, a betterment, or an improvement constituting part of a project of the commission, including acquisition of the site for

a project, may be financed in whole or in part by the issuance before July 1, 2005, of bonds payable solely out of the net income received from the operation of the real property, facility, betterment, or improvement.
(b) If the commission desires to finance an acquisition, a construction, or an improvement in whole or in part as provided in this section or sections 31 through 36 of this chapter, the commission must adopt a resolution authorizing the issuance of bonds. The resolution must set forth the following:
(1) The date on which the principal of the bonds matures, not exceeding forty (40) years from the date of issuance.
(2) The maximum interest rate to be paid on the bonds.
(3) Other terms and conditions upon which the bonds are issued.
(c) The commission shall take all actions necessary to issue the bonds in accordance with the resolution. The commission may enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of any bonds to be issued under this chapter may not be brought after the fifteenth day following the receipt of bids for the bonds.
As added by P.L.1-1995, SEC.6. Amended by P.L.235-2005, SEC.183.

IC 14-13-1-31
Revenue bonds; not debt of state or subdivision; payable solely from money pledged
Sec. 31. (a) Revenue bonds issued under this chapter or under IC 14-6-29 (before its repeal) do not constitute any of the following:
(1) A debt of the state or of a political subdivision of the state.
(2) A pledge of the faith and credit of the state or a political subdivision of the state.
(b) The bonds are payable solely from the revenues pledged for their payment as authorized in this chapter or IC 14-6-29 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-1-32
Revenue bonds; redemption; negotiability
Sec. 32. (a) Revenue bonds issued under this chapter or under IC 14-6-29 (before its repeal) may be made redeemable before maturity at the option of the commission at the price and under the terms and conditions that are set by the commission in the authorizing resolution. The commission shall do the following:
(1) Determine the form of the bonds, including any interest coupons to be attached to the bonds.
(2) Fix the denomination of the bonds.
(3) Fix the place of payment of principal and interest, which may be at any bank or trust company within or outside Indiana.
(b) Revenue bonds have the qualities and incidents of negotiable instruments under Indiana law. Provision may be made for the

registration of any of the bonds as to principal alone and also as to both principal and interest.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-33
Revenue bonds; requirements
Sec. 33. (a) Revenue bonds issued under this chapter shall be issued in the name of the commission and must recite on the face of each bond that the principal of and interest on the bond are payable solely from revenues pledged for their payment and are not an obligation of the state or of a political subdivision of the state.
(b) The chairman of the commission shall execute the bonds, and the secretary of the commission shall affix and attest the seal of the commission.
(c) Coupons attached to the bonds must bear the facsimile signature of the chairman of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-34
Revenue bonds; authority to issue
Sec. 34. This chapter and IC 14-6-29 (before its repeal) constitute full and complete authority for the issuance of revenue bonds. A law, a procedure or proceeding, a publication, a notice, a consent, an approval, an order, an act, or a thing by the commission or any other officer, department, agency, or instrumentality of the state, a county, or a municipality is not required to issue revenue bonds except as prescribed in this chapter or IC 14-6-29 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-1-35
Revenue bonds; legal investments
Sec. 35. Revenue bonds issued under this chapter or IC 14-6-29 (before its repeal) constitute legal investments for the following:
(1) Private trust money.
(2) The money of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under Indiana law.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-36
Revenue bonds; refunding bonds
Sec. 36. (a) The commission may issue refunding bonds before July 1, 2005, in the name of the commission for the following purposes:
(1) Refunding any bonds then outstanding and issued under this chapter or under IC 14-6-29 (before its repeal), including payment of redemption premium and interest accrued or to

accrue to the date of redemption of the outstanding bonds.
(2) If considered advisable by the commission, constructing improvements, extensions, or enlargements of a facility, a betterment, or an improvement in connection with which the bonds to be refunded have been issued.
(b) The issuance of the refunding bonds, the maturity dates and other details, and all rights, duties, and obligations of the holders of the refunding bonds and of the commission with respect to the refunding bonds are subject to this chapter.
As added by P.L.1-1995, SEC.6. Amended by P.L.235-2005, SEC.184.

IC 14-13-1-37
Public purpose
Sec. 37. The exercise of the powers granted by this chapter is for the benefit of the people of Indiana and for the increase of their commerce, health, enjoyment, and prosperity. The operation, creation, development, and maintenance of the projects by the commission constitutes the performance of essential governmental functions.
As added by P.L.1-1995, SEC.6.

IC 14-13-1-38
Tax exemptions
Sec. 38. (a) The commission is not required to pay any taxes or assessments upon any of the following:
(1) A project of the commission.
(2) A facility, betterment, or improvement within a project.
(3) Property acquired or used by the commission under this chapter or IC 14-6-29 (before its repeal).
(4) The income or revenue from the property.
(b) The:
(1) bonds issued under this chapter or under IC 14-6-29 (before its repeal);
(2) interest on the bonds;
(3) proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition;
(4) proceeds received upon redemption before maturity or proceeds received at maturity; and
(5) receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.1-1995, SEC.6. Amended by P.L.254-1997(ss), SEC.19.

IC 14-13-1-39
Applicability of IC 8-23-17
Sec. 39. IC 8-23-17 applies to activities conducted under this chapter. As added by P.L.1-1995, SEC.6.

IC 14-13-1-40
Consideration of racial minorities
Sec. 40. It is the intent of the general assembly that consideration be given to the selection of persons who are members of racial minorities for the following:
(1) Appointment to the commission.
(2) Appointment to the advisory councils created by this chapter.
(3) Constructing, improving, developing, operating, or managing projects, facilities, or improvements of the commission.
(4) Entering into contracts or leases or receiving licenses to be awarded under this chapter.
As added by P.L.1-1995, SEC.6.



CHAPTER 2. LITTLE CALUMET RIVER BASIN DEVELOPMENT COMMISSION

IC 14-13-2-1
"Burns Waterway" defined
Sec. 1. As used in this chapter, "Burns Waterway" means the dredged channel in Porter County, Indiana, that connects the east and west arms of the Little Calumet River with Lake Michigan.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Little Calumet River basin development commission created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the Little Calumet River project development fund created by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-4
Purposes of chapter
Sec. 4. The general purposes of this chapter are to do the following:
(1) Promote the general health and welfare of citizens of Indiana.
(2) Provide for the creation, development, maintenance, administration, and operation of park, recreation, marina, flood control, and other public works projects.
(3) Create a commission with the authority to carry out the purposes of this chapter.
(4) Create a commission capable of entering into and fulfilling the requirements of a nonfederal interest (as defined by 42 U.S.C. 1962d-5b).
As added by P.L.1-1995, SEC.6.

IC 14-13-2-5
Creation of commission
Sec. 5. The Little Calumet River basin development commission is created as a public body corporate and politic.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-6
Territorial jurisdiction of commission
Sec. 6. (a) Except as provided in subsection (b), the commission may operate in the manner provided in this chapter only in the geographic area within and extending one (1) mile from the bank of

the west arm of the Little Calumet River and Burns Waterway in Lake County and Porter County.
(b) The commission does not have the power of eminent domain for the construction of marina facilities north of U.S. Highway 12 or south of that point where the west arm of the Little Calumet River meets Burns Waterway. The commission's activities north of U.S. Highway 12 and within and adjacent to Burns Waterway are restricted to those activities that the commission determines to be necessary for the following:
(1) Channeling and maintenance.
(2) Construction of breakwaters.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-7
Members
Sec. 7. (a) The commission has eleven (11) members as follows:
(1) One (1) member appointed by the county executive of Lake County.
(2) One (1) member appointed by the county executive of Porter County.
(3) One (1) member appointed by the executive of Gary.
(4) One (1) member appointed by the executive of Hammond.
(5) One (1) member appointed by the director.
(6) Six (6) members appointed by the governor.
(b) Not more than six (6) members may belong to the same political party. The governor shall make appointments after all the others are made so that this requirement is feasible to implement.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-8
Term of members; eligibility for reappointment
Sec. 8. (a) The term of each member of the commission is four (4) years. However, if an appointee is appointed to serve an unexpired term, the appointee serves only until the end of the unexpired term.
(b) A member is eligible for reappointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-9
Officers
Sec. 9. (a) The commission shall elect the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The terms of the officers may not exceed one (1) year. Each officer is eligible for reelection.
(c) The commission may create and fill other offices that the commission determines necessary.
(d) Each of the officers shall perform the duties usually pertaining to the offices. As added by P.L.1-1995, SEC.6.

IC 14-13-2-10
Meetings
Sec. 10. (a) The commission shall meet on call of any of the following:
(1) The chairman.
(2) The executive director.
(3) Any three (3) members.
(b) Six (6) commission members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-11
Per diem compensation and traveling expenses
Sec. 11. (a) Each commission member is entitled to reimbursement for traveling and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each appointed commission member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
As added by P.L.1-1995, SEC.6.

IC 14-13-2-12
Acquisition of property by purchase or lease
Sec. 12. (a) The commission may acquire, by purchase or by lease:
(1) any land, property, rights, rights-of-way, franchises, easements, and other interests in real property, including land under water and riparian rights; and
(2) any existing facilities, betterments, and improvements;
that the commission considers necessary or convenient for the establishment, development, construction, improvement, or operation of any projects.
(b) The commission may also acquire land and other interest in real property by:
(1) gift; or
(2) bequest.
(c) The commission shall take and hold title to land and other interests in the name of the state of Indiana.
(d) When acquiring land under this section, the commission shall follow the procedures for the acquisition of land by the Indiana department of transportation.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-13
Eminent domain powers
Sec. 13. The commission may acquire by appropriation under Indiana eminent domain law:
(1) any land, property, rights, rights-of-way, franchises, easements, or other interests in real property, including land

under water and riparian rights; or
(2) any existing facilities, betterments, and improvements, or other property;
necessary and proper for the creation, development, establishment, maintenance, or operation of a project or any part of a project.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-14
Acquisition of property from political subdivisions or public entities
Sec. 14. Each:
(1) county, city, town, township, and other political subdivision of the state; and
(2) public agency, department, and commission;
may, upon the terms and conditions that the proper authorities of the entity and the commission consider reasonable and appropriate, lease, lend, grant, or convey to the commission, at the commission's request, real or personal property, including an interest in the property, owned by the entity that is necessary or convenient to achieving the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-15
Property improvements
Sec. 15. In establishing and developing projects, the commission may:
(1) construct, reconstruct, establish, build, repair, remodel, enlarge, extend, or add to facilities, betterments, and improvements; and
(2) clear and prepare any site for construction;
that the commission considers appropriate in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-16
Conveyance of property to political subdivisions or public entities
Sec. 16. (a) The commission may sell, transfer, or convey to:
(1) a political subdivision of the state; or
(2) a public agency, department, or agency;
for the consideration and upon the terms that the commission considers appropriate real property, including a facility, a betterment, or an improvement, within the projects or acquired under this chapter, if the sale, transfer, or conveyance and ownership by the transferee furthers the purposes of this chapter.
(b) Transfer is subject to the restrictions that the commission considers appropriate in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-17
Management of park projects      Sec. 17. (a) The commission may provide for the construction, improvement, development, operation, and management of projects, including any facilities, betterments, and improvements that are part of projects, in the manner that the commission considers appropriate in furtherance of the purposes of this chapter.
(b) The commission may enter into:
(1) a lease agreement as lessor or sublessor; or
(2) an operation or a license agreement;
with respect to all or part of a site, a facility, a betterment, or an improvement that is part of projects with at least one (1) public or private person or entity, including political subdivisions of the state and public agencies, departments, and agencies, on the terms and conditions that the commission considers appropriate in furtherance of the purposes of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-18
General powers of commission
Sec. 18. The commission may do the following:
(1) Adopt bylaws for the regulation of the commission's affairs and the conduct of the commission's business.
(2) Adopt an official seal, which may not be the seal of the state.
(3) Maintain a principal office and other offices that the commission designates.
(4) Sue and be sued in the name and style of "Little Calumet River Basin Development Commission", with service of process being made upon the chairman of the commission by leaving a copy at the principal office of the commission.
(5) Acquire by grant, purchase, gift, devise, lease, eminent domain, or otherwise and hold, use, sell, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
necessary for the full exercise or convenient or useful for the carrying on of any of the commission's powers under this chapter.
(6) Exercise within Indiana and in the name of the state of Indiana the power of eminent domain under Indiana law governing the exercise of the power of eminent domain for any public purposes.
(7) Fix, collect, and review admission charges, entrance fees, tolls, and other user charges for the use of a facility within the projects owned or leased by the commission or dedicated to the commission by a political subdivision of the state or a public agency, department, or commission having jurisdiction of the facility.
(8) Acquire by fee or by lease, obtain option on, hold, and dispose of real and personal property reasonably necessary and proper to the exercise of the commission's powers and the performance of the commission's duties under this chapter.         (9) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's duties and the execution of the commission's powers under this chapter.
(10) Employ and fix the compensation of an executive director or manager, consulting engineers, superintendents, and other engineers, construction and accounting experts, attorneys, and other employees and agents necessary in the commission's judgment.
(11) Conduct studies of the financial feasibility of the flood control and park and recreational projects and facilities, betterments, and improvements within those projects.
(12) Avail itself of the services of professional and other personnel employed by an agency, a department, or a commission of the state for purposes of studying the feasibility of or designing, constructing, or maintaining the projects or a facility within those projects.
(13) Receive and accept:
(A) from the federal government or a federal agency or department grants for or in aid of the acquisition, construction, improvement, or development of any part of the projects of the commission; and
(B) aid or contributions from any source of money, property, labor, or other things of value;
to be held, used, and applied only for the purposes, consistent with the purposes of this chapter, for which the grants and contributions may be made.
(14) Hold, use, administer, and expend money that is appropriated or transferred to the commission.
(15) Assist or cooperate with a political subdivision or public agency, department, or commission, including the payment of money or the transfer of property to the political subdivision or public agency, department, or commission by the commission if the commission considers the assistance or cooperation appropriate in furtherance of the purposes of this chapter.
(16) Accept assistance and cooperation from a political subdivision or public agency, department, or commission, including the acceptance of money or property by the commission from the political subdivision or public agency, department, or commission, if the commission considers the assistance or cooperation appropriate in furtherance of the purposes of this chapter.
(17) Do all acts and things necessary or proper to carry out the powers expressly granted in this chapter.
(18) Enter into and carry out the terms of a nonfederal interest (as defined by 42 U.S.C. 1962d-5b).
(19) Provide police protection for the commission's property and activities by:
(A) requesting assistance from state, city, or county police authorities; or             (B) having specified employees deputized as police officers.
(20) Make contracts and leases for facilities and services.
(21) Appoint the administrative officers and employees necessary to carry out the work of the commission, fix their duties and compensation, and delegate authority to perform ministerial acts in all cases except where final action of the commission is necessary.
(22) Engage in self-supporting activities.
(23) Contract for special and temporary services and for professional assistance.
(24) Invoke any legal, equitable, or special remedy for the enforcement of this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-19
Creation of fund
Sec. 19. (a) The Little Calumet River project development fund is created. The commission shall make expenditures from the fund only to accomplish the purposes of this chapter.
(b) The commission shall do the following:
(1) Hold the fund in the name of the commission.
(2) Administer the fund.
(3) Make all expenditures from the fund.
(c) The money in the fund at the end of a fiscal year remains in the fund and does not revert to any other fund.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-20
Revenue bonds; issuance
Sec. 20. (a) The acquisition, construction, or improvement of real property, a facility, a betterment, or an improvement constituting part of a project of the commission, including acquisition of the site for a project, may be financed in whole or in part by the issuance of bonds payable solely out of the net income received from the operation of the real property, facility, betterment, or improvement.
(b) If the commission desires to finance an acquisition, a construction, or an improvement in whole or in part as provided in this section or sections 21 through 26 of this chapter, the commission must adopt a resolution authorizing the issuance of bonds. The resolution must set forth the following:
(1) The date on which the principal of the bonds matures, not exceeding forty (40) years from the date of issuance.
(2) The maximum interest rate to be paid on the bonds.
(3) Other terms and conditions upon which the bonds are issued.
(c) The commission shall take all actions necessary to issue the bonds in accordance with the resolution. The commission may enter into a trust agreement with a trust company as trustee for the bondholders. An action to contest the validity of any bonds to be issued under this chapter may not be brought after the fifteenth day

following the receipt of bids for the bonds.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-21
Revenue bonds; not debt of state or subdivision; payable solely from money pledged
Sec. 21. (a) Revenue bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) do not constitute any of the following:
(1) A debt of the state or of a political subdivision of the state.
(2) A pledge of the faith and credit of the state or a political subdivision of the state.
(b) The bonds are payable solely from the revenues pledged for their payment as authorized in this chapter or in IC 14-6-29.5 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-2-22
Revenue bonds; redemption; negotiability
Sec. 22. (a) Revenue bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) may be made redeemable before maturity at the option of the commission at the price and under the terms and conditions that are determined by the commission in the authorizing resolution. The commission shall do the following:
(1) Determine the form of the bonds, including any interest coupons to be attached to the bonds.
(2) Fix the denomination of the bonds.
(3) Fix the place of payment of principal and interest, which may be at any bank or trust company within or outside Indiana.
(b) Revenue bonds have the qualities and incidents of negotiable instruments under Indiana law. Provision may be made for the registration of any of the bonds as to principal alone and also as to both principal and interest.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-23
Revenue bonds; requirements
Sec. 23. (a) Revenue bonds issued under this chapter shall be issued in the name of the commission and must recite on the face of each bond that the principal of and interest on the bond are payable solely from revenues pledged for their payment and are not an obligation of the state or of a political subdivision of the state.
(b) The chairman of the commission shall execute the bonds, and the secretary of the commission shall affix and attest the seal of the commission.
(c) Coupons attached to the bonds must bear the facsimile signature of the chairman of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-24 Revenue bonds; authority to issue
Sec. 24. This chapter and IC 14-6-29.5 (before its repeal) constitute full and complete authority for the issuance of revenue bonds. A law, a procedure or proceeding, a publication, a notice, a consent, an approval, an order, an act, or a thing by the commission or any other officer, department, agency, or instrumentality of the state, county, or a municipality is not required to issue revenue bonds except as prescribed in this chapter or in IC 14-6-29.5 (before its repeal).
As added by P.L.1-1995, SEC.6.

IC 14-13-2-25
Revenue bonds; legal investments
Sec. 25. Revenue bonds issued under this chapter or under IC 14-6-29.5 (before its repeal) constitute legal investments for the following:
(1) Private trust money.
(2) The money of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and any other financial institutions organized under Indiana law.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-26
Revenue bonds; refunding bonds
Sec. 26. (a) The commission may issue refunding bonds in the commission's name for the following purposes:
(1) Refunding any bonds then outstanding and issued under this chapter or under IC 14-6-29.5 (before its repeal), including payment of redemption premium and interest accrued or to accrue to the date of redemption of the outstanding bonds.
(2) If considered advisable by the commission, constructing improvements, extensions, or enlargements of a facility, a betterment, or an improvement in connection with which the bonds to be refunded have been issued.
(b) The issuance of the refunding bonds, the maturity dates and other details, and all rights, duties, and obligations of the holders of the refunding bonds and of the commission with respect to the refunding bonds are subject to this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-27
Public purpose
Sec. 27. The exercise of the powers granted by this chapter is for the benefit of the people of Indiana and for the increase of their commerce, health, enjoyment, and prosperity. The operation, creation, development, and maintenance of the projects by the commission constitutes the performance of essential governmental

functions.
As added by P.L.1-1995, SEC.6.

IC 14-13-2-28
Tax exemptions
Sec. 28. (a) The commission is not required to pay any taxes or assessments upon any of the following:
(1) A project of the commission.
(2) A facility, a betterment, or an improvement within a project.
(3) Property acquired or used by the commission under this chapter or under IC 14-6-29.5 (before its repeal).
(4) The income or revenue from the property.
(b) The:
(1) bonds issued under this chapter or under IC 14-6-29.5 (before its repeal);
(2) interest on the bonds;
(3) proceeds received by a holder from the sale of the bonds to the extent of the holder's cost of acquisition;
(4) proceeds received upon redemption before maturity or proceeds received at maturity; and
(5) receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.1-1995, SEC.6. Amended by P.L.254-1997(ss), SEC.20.

IC 14-13-2-29
Little Calumet River basin
Sec. 29. (a) As used in this section, "Little Calumet River basin" means the area and subareas that:
(1) drain into the western arm of the Little Calumet River; and
(2) are certified by the department after consultation with the following:
(A) The county surveyors.
(B) The United States Army Corps of Engineers.
(b) If a regulated drain situated within the Little Calumet River basin is included in a flood control project approved by the department:
(1) the drain ceases to be subject to IC 36-9-27; and
(2) the agency that constructs and maintains the project on the date the flood control project is approved has the same right-of-entry and right-of-way powers over and upon private land that is given the county surveyor or drainage board under IC 36-9-27-33.
(c) The construction, reconstruction, and maintenance of a drain described in subsection (b) are the responsibility of the agency that constructs and maintains the project.
As added by P.L.1-1995, SEC.6.



CHAPTER 3. LAKE MICHIGAN MARINA DEVELOPMENT COMMISSION

IC 14-13-3-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Lake Michigan marina development commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-2
"Corridor" defined
Sec. 2. As used in this chapter, "corridor" means the strip of land in Indiana abutting Lake Michigan and the tributaries of Lake Michigan.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-3
Establishment of commission
Sec. 3. The Lake Michigan marina development commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-4
Members
Sec. 4. (a) The commission consists of the following members:
(1) The executive of Gary.
(2) The executive of Hammond.
(3) The executive of East Chicago.
(4) The executive of Portage.
(5) The executive of Michigan City.
(6) The executive of Whiting.
(7) The president of the Indiana economic development corporation or the president's designee, who is a nonvoting member.
(8) The director of the department, who is a nonvoting member.
(9) One (1) member appointed jointly by the executives of Burns Harbor, Porter, Ogden Dunes, Dune Acres, and Beverly Shores.
(10) The director of the office of tourism development or the director's designee, who serves as a nonvoting member.
(b) A member of the commission may designate an individual to serve on the commission in the member's place.
As added by P.L.1-1995, SEC.6. Amended by P.L.133-2001, SEC.1; P.L.229-2005, SEC.10.

IC 14-13-3-5
Filling of vacancies
Sec. 5. A vacancy occurring in the membership of the commission shall be filled for the unexpired term in the same manner and under the same conditions as for the original appointments. As added by P.L.1-1995, SEC.6.

IC 14-13-3-6
Traveling expenses
Sec. 6. (a) Members of the commission are not entitled to receive from the commission a per diem. However, the members are entitled to receive an amount for mileage or travel.
(b) Designees:
(1) of members of the commission; and
(2) who are not holders of public office;
are entitled to receive from the commission an amount for per diem, mileage, and travel allowance equal to that fixed by the budget agency as payment to all persons entitled to receive those payments from the state.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-7
Quorum
Sec. 7. Four (4) voting members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-8
Officers
Sec. 8. (a) The commission shall elect the following officers from among the commission's members:
(1) A chairman.
(2) A vice chairman.
(3) A treasurer.
(b) Each officer serves a term of one (1) year beginning July 1 of each year.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-9
Meetings
Sec. 9. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-10
Comprehensive plan; recommended legislation
Sec. 10. (a) The commission shall study various plans and recommendations that are proposed concerning marina development along the corridor. Based on these studies, the commission shall do the following:
(1) Prepare a comprehensive plan.
(2) Recommend state and local legislation for the development

of marinas along the corridor.
(3) Coordinate the implementation of the plan and legislation.
(b) The commission may make grants of money to units of local government for the construction or improvement of a marina in the corridor if the grants are consistent with the plans, standards, and criteria established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-11
General powers
Sec. 11. (a) When necessary to accomplish the purposes of the commission, the commission may do the following:
(1) Conduct studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions in and adjacent to the corridor.
(B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(5) Acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(6) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee:
(A) real or personal property; or
(B) any interest in real or personal property.
(7) Employ an executive director and other individuals that are necessary to carry out the commission's duties.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a planning commission established under IC 36-7-7;
unless the commission employs the commission's own staff.
(c) It is the goal of marina projects under this chapter to create employment in the private sector.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-12
Grants and appropriations; advisory committees
Sec. 12. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals.
(3) Foundations.
(4) Other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this

chapter.
(c) The commission may appoint advisory committees, which may include representatives of the following:
(1) Municipal parks.
(2) County parks.
(3) National parks.
(4) Port authorities.
As added by P.L.1-1995, SEC.6.

IC 14-13-3-13
Annual reports
Sec. 13. Before November 1 of each year, the commission shall make a report of the commission's activities to each municipality that appointed a commission member. The commission shall also make an annual report to the following:
(1) The governor, upon request of the governor.
(2) The legislative council, upon request of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.6. Amended by P.L.28-2004, SEC.127.

IC 14-13-3-14
Budgets
Sec. 14. (a) The commission shall prepare and adopt by majority vote an annual budget that shall be submitted to each county, municipality, or agency appropriating money for the use of the commission. After approval of the budget by the commission, money may be expended only as budgeted, unless a majority vote of the commission authorizes other expenditures. If money is appropriated by the commission for the use of a county, a municipality, or an agency, the money may not later be diverted from the county, municipality, or agency without the consent of the county, municipality, or agency.
(b) Appropriated money remaining unexpended or unencumbered at the end of the year becomes part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission.
(c) The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.6.
IC 14-13-3-15
Powers of political subdivisions not limited
Sec. 15. This chapter does not limit the power of a participating county, township, port authority, or municipal corporation to develop or improve a port, terminal, or lakefront facility.
As added by P.L.1-1995, SEC.6.



CHAPTER 4. RIVER MARINA DEVELOPMENT COMMISSION

IC 14-13-4-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the river marina development commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-2
"Corridor" defined
Sec. 2. As used in this chapter, "corridor" means the strip of land in Indiana abutting the Ohio River and the immediate tributaries of the Ohio River.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-3
Establishment of commission
Sec. 3. The river marina development commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-4
Members
Sec. 4. The commission consists of the following members:
(1) One (1) resident of Vincennes appointed by the executive of Vincennes.
(2) One (1) resident of Mount Vernon appointed by the executive of Mount Vernon.
(3) One (1) resident of Tell City appointed by the executive of Tell City.
(4) One (1) resident of Clarksville appointed by the legislative body of Clarksville.
(5) One (1) resident of Lawrenceburg appointed by the executive of Lawrenceburg.
(6) One (1) resident of Aurora appointed by the executive of Aurora.
(7) One (1) resident of Rising Sun appointed by the executive of Rising Sun.
(8) One (1) resident of Jeffersonville appointed by the executive of Jeffersonville.
(9) One (1) resident of New Albany appointed by the executive of New Albany.
(10) One (1) resident of Evansville appointed by the executive of Evansville.
(11) One (1) resident of Madison appointed by the executive of Madison.
(12) One (1) resident of Terre Haute appointed by the executive of Terre Haute.
(13) One (1) resident of Vevay appointed by the legislative body of Vevay.         (14) The president of the Indiana economic development corporation or the president's designee, who is a nonvoting member.
(15) The director of the department or the director's designee, who is a nonvoting member.
(16) The director of the office of tourism development or the director's designee, who is a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.229-2005, SEC.11.

IC 14-13-4-5
Terms of members; eligibility for reappointment
Sec. 5. (a) The terms of the appointed members of the commission are four (4) years and shall be staggered so that the terms expire as follows:
(1) June 30, 1996, and thereafter, the members from Vincennes, Aurora, and Rising Sun.
(2) June 30, 1997, and thereafter, the members from Mount Vernon, Jeffersonville, and New Albany.
(3) June 30, 1998, and thereafter, the members from Tell City, Evansville, and Madison.
(4) June 30, 1999, and thereafter, the members from Clarksville, Lawrenceburg, Terre Haute, and Vevay.
(b) A member of the commission may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-6
Filling of vacancies
Sec. 6. A vacancy on the commission shall be filled for the unexpired term in the same manner and under the same conditions as the original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-7
Per diem compensation and traveling expenses
Sec. 7. Each appointed member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member of the commission is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-8
Quorum
Sec. 8. Seven (7) voting members constitute a quorum.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-9
Officers      Sec. 9. (a) The commission shall elect the following officers from among the commission's members:
(1) A chairman.
(2) A vice chairman.
(3) A treasurer.
(b) Each officer serves a term of one (1) year beginning July 1 of each year.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-11
Comprehensive plan; recommended legislation
Sec. 11. (a) The commission shall study various plans and recommendations that are proposed concerning marina development along the corridor. Based on these studies, the commission shall do the following:
(1) Prepare a comprehensive plan.
(2) Recommend state and local legislation for the development of marinas along the corridor.
(3) Coordinate the implementation of the plan and legislation.
(b) The commission may make grants of money to units of local government for the construction or improvement of a marina in the corridor if the grants are consistent with the plans, standards, and criteria established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-12
General powers
Sec. 12. (a) When necessary to accomplish the purposes of the commission, the commission may do the following:
(1) Conduct studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions in and adjacent to the corridor.
(B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.         (5) Acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise.
(6) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee:
(A) real or personal property; or
(B) any interest in real and personal property.
(7) Employ an executive director and other individuals necessary to carry out the commission's duties.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a planning commission established under IC 36-7-7;
unless the commission employs the commission's own staff.
(c) It is the goal of marina projects under this chapter to create employment in the private sector.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-13
Grants and appropriations; advisory committees
Sec. 13. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals.
(3) Foundations.
(4) Other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
(c) The commission may appoint advisory committees, which may include representatives of the following:
(1) Municipal parks.
(2) County parks.
(3) National parks.
(4) Port authorities.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-14
Annual reports
Sec. 14. Before November 1 of each year, the commission shall make a report of the commission's activities to each municipality that appointed a commission member. The commission shall also make an annual report to the following:
(1) The governor, upon request of the governor.
(2) The legislative council, upon request of the legislative council. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.6. Amended by P.L.28-2004, SEC.128.

IC 14-13-4-15
Budgets      Sec. 15. (a) The commission shall prepare and adopt by majority vote an annual budget that shall be submitted to each county, municipality, or agency appropriating money for the use of the commission. After approval of the budget by the commission, money may be expended only as budgeted, unless a majority vote of the commission authorizes other expenditures. If money is appropriated by the commission for the use of a county, a municipality, or an agency, the money may not later be diverted from the county, municipality, or agency without the consent of the county, municipality, or agency.
(b) Appropriated money remaining unexpended or unencumbered at the end of the year becomes part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission.
(c) The commission is responsible for money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-4-16
Powers of political subdivisions not limited
Sec. 16. This chapter does not limit the power of a participating municipal corporation or a port authority to develop or improve a port, terminal, or riverfront facility.
As added by P.L.1-1995, SEC.6.



CHAPTER 5. OHIO RIVER GREENWAY DEVELOPMENT COMMISSION

IC 14-13-5-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Ohio River greenway development commission established by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-2
"Corridor" defined
Sec. 2. As used in this chapter, "corridor" means the land:
(1) in and around Jeffersonville, Clarksville, and New Albany in Clark County and Floyd County;
(2) abutting or near the Ohio River and Silver Creek; and
(3) in which:
(A) roadways and other public thoroughfares;
(B) public areas; and
(C) other public improvements;
are located or planned.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-3
Establishment of commission
Sec. 3. The Ohio River greenway development commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-4
Members
Sec. 4. The commission consists of the following fifteen (15) members:
(1) Eight (8) members who serve four (4) year terms as follows:
(A) Two (2) residents of Jeffersonville appointed by the executive of Jeffersonville.
(B) Two (2) residents of Clarksville appointed by the executive of Clarksville.
(C) Two (2) residents of New Albany appointed by the executive of New Albany.
(D) One (1) resident of Clark County appointed by the governor.
(E) One (1) resident of Floyd County appointed by the governor.
(2) The executive of Jeffersonville.
(3) The executive of New Albany.
(4) The president of the legislative body of Clarksville.
(5) The director of the office of tourism development or the director's designee, who serves as a nonvoting member.
(6) The director of the department or the director's designee,

who serves as a nonvoting member.
(7) The commissioner of the Indiana department of transportation or the commissioner's designee, who serves as a nonvoting member.
(8) The president of the Indiana economic development corporation or the president's designee, who serves as a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.229-2005, SEC.12.

IC 14-13-5-5
Terms of members; eligibility for reappointment
Sec. 5. (a) Upon the expiration of the term of an appointed member of the commission, the member's successor shall be appointed for a four (4) year term.
(b) A member may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-6
Filling of vacancies
Sec. 6. If a vacancy occurs among the appointed membership of the commission, the vacancy shall be filled for the unexpired term in the same manner and under the same conditions as the original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-7
Traveling expenses
Sec. 7. A member of the commission is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-8
Quorum
Sec. 8. (a) Eight (8) voting members of the commission constitute a quorum.
(b) The affirmative vote of six (6) voting members of the commission is required for the commission to take any action.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-9
Officers
Sec. 9. (a) Each year the commission shall elect the following from among the members of the commission:
(1) A chairman.
(2) A vice chairman.         (3) A treasurer.
(b) An individual elected as a chairman or a vice chairman:
(1) serves a term of one (1) year beginning July 1 following the date the individual is elected; and
(2) may be reelected.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by filing a written notice with the commission.
(c) Written notice is considered to have been given under this section when the written notice is:
(1) placed in the United States mail, first class postage prepaid; and
(2) sent to the business address of the members of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-11
Comprehensive plan; recommended legislation
Sec. 11. (a) The commission shall study various plans and recommendations that concern the development of the Ohio River along the corridor.
(b) Based on studies conducted under subsection (a), the commission shall:
(1) prepare a comprehensive plan; and
(2) recommend state and local legislation;
for development along the corridor.
(c) The commission may make grants of money to units of local government for the construction or improvement of the corridor if the grants are consistent with plans, standards, and criteria established by the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-12
General powers
Sec. 12. (a) If necessary to further the accomplishment of the commission's purposes, the commission may do the following:
(1) Conduct all studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to political subdivisions in and adjacent to the corridor and to other public and private

agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(5) Acquire and dispose of real property by grant, gift, purchase, lease, devise, or otherwise.
(6) Acquire and dispose of personal property by grant, gift, purchase, lease, devise, or otherwise.
(7) Hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee real or personal property, or any interest in that property.
(8) Contract for services relating to the design, construction, and maintenance of:
(A) roadways;
(B) bridges;
(C) walkways;
(D) trails;
(E) other public thoroughfares, park areas, and recreational sites; and
(F) any other public improvements;
necessary to accomplish the goals of the commission.
(9) Employ an executive director and other individuals necessary to carry out the commission's duties.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a regional planning commission established under IC 36-7-7.
(c) It is the goal of a project under this chapter to create or enhance the following:
(1) Tourism.
(2) Transportation.
(3) Recreation.
(4) Development.
(5) Employment.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-13
Grants and appropriations
Sec. 13. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals.
(3) Foundations.
(4) Other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
As added by P.L.1-1995, SEC.6.
IC 14-13-5-14
Advisory committees
Sec. 14. The commission may appoint advisory committees that may include representatives from the following:
(1) Transportation departments.
(2) Parks departments.
(3) The United States Army Corps of Engineers.
(4) Other departments of federal, state, and local government that may assist the commission.
(5) The private sector if the representative, because of the representative's expertise, may provide assistance or advice to the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-5-15
Annual reports
Sec. 15. Before November 1 of each year, the commission shall make a report of the commission's activities to the following:
(1) Each municipality that appointed a member of the commission.
(2) The governor.
(3) The general assembly. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.6. Amended by P.L.28-2004, SEC.129.

IC 14-13-5-16
Budgets
Sec. 16. (a) The commission shall prepare and adopt by majority vote an annual budget that shall be submitted to each municipality or agency appropriating money for the use of the commission. After the commission approves the budget, money may be expended only as budgeted unless a majority vote of the commission authorizes other expenditures. If money is appropriated by the commission for the use of a county, a municipality, or an agency, the money may not later be diverted from the county, municipality, or agency without the consent of the county, municipality, or agency.
(b) Any appropriated amounts remaining unexpended or unencumbered at the end of the year may become part of a nonreverting cumulative fund to be held in the name of the commission.
(c) The commission may authorize unbudgeted expenditures from the nonreverting cumulative fund by a majority vote of the commission.
(d) The commission is responsible for money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
As added by P.L.1-1995, SEC.6. Amended by P.L.116-2000, SEC.1.
IC 14-13-5-17
Powers of political subdivisions not limited
Sec. 17. This chapter does not limit the power of a participating municipal corporation to develop or improve the riverfront area of the municipal corporation independently of the commission.
As added by P.L.1-1995, SEC.6.



CHAPTER 6. WABASH RIVER HERITAGE CORRIDOR COMMISSION

IC 14-13-6-1
Applicability of chapter
Sec. 1. This chapter applies only to those counties that contain a part of the corridor.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Wabash River heritage corridor commission established by this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-3
"Corridor" defined
Sec. 3. As used in this chapter, "corridor" refers to the Wabash River heritage corridor.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-4
"Wabash River" defined
Sec. 4. As used in this chapter, "Wabash River" includes the following:
(1) The Little River.
(2) The portage between the Little River and the Maumee River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-5
"Wabash River heritage corridor" defined
Sec. 5. As used in this chapter, "Wabash River heritage corridor" means the strip of land in Indiana abutting:
(1) the Wabash River;
(2) the Little River; and
(3) the portage between the Little River and the Maumee River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-6
Establishment of commission
Sec. 6. The Wabash River heritage corridor commission is established.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-7
Members
Sec. 7. The members of the commission are the following:
(1) The director or the director's designee.         (2) One (1) individual appointed by the county executive of each county that:
(A) contains a part of the corridor; and
(B) chooses to support the activities of the commission by resolution adopted by the county executive.
(3) The director of the Indiana department of transportation, or the director's designee, who shall serve as a nonvoting member.
(4) The director of the division of historic preservation and archaeology of the department of natural resources, or the director's designee, who shall serve as a nonvoting member.
(5) The director of the department of environmental management, or the director's designee, who shall serve as a nonvoting member.
(6) The director of the office of tourism development or the director's designee, who shall serve as a nonvoting member.
(7) The president of the Indiana economic development corporation or the president's designee, who shall serve as a nonvoting member.
As added by P.L.1-1995, SEC.6. Amended by P.L.135-1997, SEC.3; P.L.229-2005, SEC.13.

IC 14-13-6-8
Duties of counties appointing members
Sec. 8. Each county that appoints a member to the commission shall do the following:
(1) Send a copy of the resolution to the director.
(2) Inform the director of the name of the county's appointee when the appointment is made.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-9
Term of members; eligibility for reappointment
Sec. 9. (a) The term of an appointed member of the commission is two (2) years.
(b) A member of the commission may be reappointed.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-10
Filling of vacancies
Sec. 10. A vacancy on the commission shall be filled for the remainder of the unexpired term in the same manner as an original appointment.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-11
Designated member
Sec. 11. If a member of the commission is unable to attend a meeting of the commission, the member may designate an individual to act in the member's place at the meeting.
As added by P.L.1-1995, SEC.6.
IC 14-13-6-12
Designated director
Sec. 12. The director may designate an individual to act on the director's behalf under this chapter.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-13
Compensation and expenses
Sec. 13. (a) Except as provided in subsection (b), a member of the commission appointed under section 7(2) of this chapter is not entitled to a salary per diem.
(b) While away from the member's home and regular place of business in the performance of services for the commission, a member of the commission appointed under section 7(2) of this chapter is entitled to reimbursement for:
(1) travel expenses, as provided under IC 4-13-1-4; and
(2) other expenses actually incurred in connection with the member's duties;
as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member of the commission appointed under section 7(2) of this chapter shall be reimbursed for other reasonable expenses that the member incurs in the performance of the member's duties under this chapter.
As added by P.L.1-1995, SEC.6. Amended by P.L.135-1997, SEC.4.

IC 14-13-6-14
Officers
Sec. 14. The commission shall select a president and vice president. The director shall act as secretary of the commission.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-15
Meetings
Sec. 15. The commission shall meet:
(1) as the commission determines; or
(2) upon the call of the president or the director.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-16
Promotion of conservation and development
Sec. 16. (a) The commission shall promote the conservation and development of the natural, cultural, and recreational resources in the corridor by the following:
(1) The exchange of information.
(2) The establishment of common goals.
(3) Cooperative action of the people and governmental units along the corridor.
(b) The commission does not have any power concerning the

following:
(1) Land use control.
(2) The Wabash River.
As added by P.L.1-1995, SEC.6.

IC 14-13-6-17
Quorum
Sec. 17. A majority of the members appointed under section 7(2) of this chapter constitutes a quorum.
As added by P.L.135-1997, SEC.5.

IC 14-13-6-18
Bylaws
Sec. 18. The commission may adopt bylaws that the commission considers necessary for carrying out the functions of the commission under this chapter.
As added by P.L.135-1997, SEC.6.

IC 14-13-6-19
Wabash River heritage corridor commission fund
Sec. 19. (a) The Wabash River heritage corridor commission fund is established for the purpose of paying:
(1) reimbursement of the expenses of members under section 13 of this chapter;
(2) other administrative costs and expenses reasonably incurred under this chapter, including expenses for publications and postage; and
(3) costs incurred in fulfilling the directives of the Wabash River heritage corridor commission master plan, including multi-county projects and marketing and educational tools such as video tape productions, signs, and promotional literature.
(b) The fund shall be administered by the director under the direction of the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The sources of money for the fund are:
(1) appropriations made to the fund; and
(2) any other funds obtained by the commission under section 22 of this chapter.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(f) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.135-1997, SEC.7.

IC 14-13-6-20
Use of fund
Sec. 20. The commission may use the fund to pay:         (1) reimbursement of the expenses of members under section 13 of this chapter;
(2) other administrative costs and expenses reasonably incurred under this chapter, including expenses for publications and postage; and
(3) costs incurred in fulfilling the directives of the Wabash River heritage corridor commission master plan, including multi-county projects and marketing and educational tools such as video tape productions, signs, and promotional literature.
However, the commission may not use money in the fund for the upper Wabash River basin commission established by IC 14-30-4-6.
As added by P.L.135-1997, SEC.8. Amended by P.L.35-2001, SEC.6.

IC 14-13-6-21
Administrative support services
Sec. 21. Upon request from the commission, the director shall provide the commission with reasonable administrative support services to aid in carrying out the purposes of this chapter.
As added by P.L.135-1997, SEC.9.

IC 14-13-6-22
Powers of commission; handling of funds received
Sec. 22. (a) The commission is authorized to do the following:
(1) Hold public hearings.
(2) Request the presence and participation at a commission meeting of representatives of any governmental or private entity that has an interest in natural resources, tourism, historic preservation, archaeology, or environmental issues.
(3) Enter into contracts, within the limit of available funds, with individuals, organizations, and institutions for services that further the purposes of this chapter.
(4) Enter into contracts, within the limit of available funds, with local and regional nonprofit corporations and associations for cooperative endeavors that further the purposes of this chapter.
(5) Enter with governmental and private entities into cooperative agreements that further the purposes of this chapter.
(6) Receive appropriations of federal funds.
(7) Accept gifts, contributions, and bequests of funds from any source.
(8) Apply for, receive, and disburse funds available from the state or federal government in furtherance of the purposes of this chapter, and enter into any agreements that may be required as a condition of obtaining the funds.
(9) Enter into any agreement and perform any act that is necessary to carrying out the duties of the commission and the purposes of this chapter.
(b) The following conditions apply to the handling and disbursement of any funds that the commission receives under subsection (a)(8):
(1) The department shall provide accounting services pertaining

to the funds.
(2) The commission may appoint an individual to act as treasurer of the commission for purposes of the handling and disbursement of the funds.
(3) All expenditures must be reviewed by the commission at a meeting of the commission.
(4) A claim against the funds may not be paid without the signature of the director or the director's designee.
As added by P.L.135-1997, SEC.10. Amended by P.L.27-2005, SEC.1.



CHAPTER 7. LINCOLN HILLS OF INDIANA

IC 14-13-7-1
"Lincoln Hills of Indiana" designated
Sec. 1. Perry County, Spencer County, Crawford County, and Harrison County are designated as "The Lincoln Hills of Indiana".
As added by P.L.1-1995, SEC.6.

IC 14-13-7-2
Recognition encouraged
Sec. 2. All state agencies and private organizations are invited and urged to give appropriate recognition to this area in a publication or other public relations media for the purpose of advancing the resource development undertaken by local effort in the counties.
As added by P.L.1-1995, SEC.6.



CHAPTER 8. CONDITIONS OF STATE SUPPORT FOR PRIVATE PROJECTS

IC 14-13-8-1
State support of marinas
Sec. 1. (a) This section applies to a marina located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) The state may not give money or other consideration to a marina unless the marina fulfills the following conditions:
(1) Provides a boat ramp without charge for access by Indiana residents to the waters served by the marina.
(2) Provides access to marina property without charge for fishing by Indiana residents in the waters served by the marina.
(3) Dedicates at least eight percent (8%) of the total number of parking spaces at the marina for parking of vehicles, including boat trailers, by Indiana residents without charge.
As added by P.L.1-1995, SEC.6.






ARTICLE 14. RECREATIONAL DEVELOPMENT

CHAPTER 1. RECREATIONAL DEVELOPMENT COMMISSION

IC 14-14-1-1
Purposes of chapter
Sec. 1. The general purposes of this chapter are the following:
(1) To provide for the general health and welfare of Indiana citizens by the acquisition, construction, improvement, and operation of public recreational facilities.
(2) To facilitate, support, and promote the development and use of the parks of the state.
As added by P.L.1-1995, SEC.7.



CHAPTER 2. FEDERAL RECREATION PLAN

IC 14-14-2-1
Assent to federal land and water conservation fund law
Sec. 1. (a) Indiana assents to 16 U.S.C. 460l-4 et seq. For the purposes of 16 U.S.C. 460l-4 et seq., the department:
(1) may prepare, maintain, and keep up to date a comprehensive plan for the development of the outdoor recreation resources of Indiana; and
(2) shall coordinate the department's activities with and represent the interests of all agencies of the state, county, city, and other governmental units.
(b) To accomplish the activities described in subsection (a), the department may enter into and administer contracts and agreements with the United States or an appropriate agency of the United States for the planning and the acquisition of development projects involving participating federal aid money on behalf of a state, a county, a city, or other governmental unit.
As added by P.L.1-1995, SEC.7.

IC 14-14-2-2
Duties of director
Sec. 2. The director shall do the following:
(1) Perform the acts for the state that are necessary to conduct the establishment of cooperative outdoor recreation projects in compliance with 16 U.S.C. 460l-4 et seq. and regulations adopted by the United States Secretary of the Interior under 16 U.S.C. 460l-4 et seq.
(2) Accept and administer money paid to the state by the federal government for the purposes defined in 16 U.S.C. 460l-4 et seq. if money accruing to the state is not diverted for any other purpose than the purpose for which the money was received.
As added by P.L.1-1995, SEC.7.






ARTICLE 15. REGULATION OF WATER RECREATION

CHAPTER 1. GENERAL PROVISIONS

IC 14-15-1-1
Applicability of article
Sec. 1. This article applies to the following:
(1) All public waters.
(2) All watercraft navigated or moving on public waters.
As added by P.L.1-1995, SEC.8.



CHAPTER 2. WATERCRAFT EQUIPMENT

IC 14-15-2-1
Unlawful operation without proper equipment
Sec. 1. A person may not operate a motorboat upon public water if the motorboat is not equipped with the equipment required by this chapter. The equipment must be:
(1) in good repair and operating condition; and
(2) ready for use;
at all times.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-2
Bilge ventilators
Sec. 2. The following must be equipped with at least two (2) bilge ventilators fitted with cowls, or the equivalent, and designed and constructed to permit the safe diffusion into the air of all inflammable or explosive gases:
(1) An inboard motorboat that uses motor fuel having a flash point of not more than one hundred ten degrees (110°) Fahrenheit, as determined by a tagliabue or equivalent closed cup test device.
(2) The greater part of the bilge of a motorboat that is not at all times open and exposed to the air.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-3
Carburetor backfire arrest device
Sec. 3. The carburetor on an inboard motorboat must be equipped with a stock factory device:
(1) designed and constructed to arrest backfire; and
(2) of a make or type approved by the United States Coast Guard.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-4
Mufflers; underwater exhaust
Sec. 4. (a) This section does not apply to a motorboat competing in and during a motorboat race for which a permit has been issued by the department.
(b) A person may not operate a motorboat on Indiana water unless the boat motor is equipped with:
(1) a muffler;
(2) an underwater exhaust; or
(3) other device;
that muffles or suppresses the sound of the exhaust to prevent excessive and unusual noise at all speeds.
As added by P.L.1-1995, SEC.8.
IC 14-15-2-5
Muffler cutouts; bypass
Sec. 5. (a) This section does not apply to a motorboat competing in and during a motorboat race for which a permit has been issued by the department.
(b) A person may not operate a motorboat on Indiana water if the boat motor is equipped with any of the following:
(1) A muffler cutout.
(2) A bypass.
(3) Any device similar to a muffler cutout or bypass.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-6
Personal flotation devices
Sec. 6. (a) This section does not apply to the following:
(1) A sailboard or windsurfing board.
(2) A manually propelled boat, such as a racing shell, rowing scull, or racing kayak:
(A) that is recognized by national or international racing associations for use in competitive racing;
(B) in which all occupants row, scull, or paddle, with the exception of a coxswain if a coxswain is provided; and
(C) that is designed to carry and carries equipment only for competitive racing.
(b) All boats must be equipped with the number and type of personal flotation devices listed in this subsection. A person may not operate a boat unless the boat contains:
(1) for each person on board, one (1) personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type I, Type II, Type III, or Type V personal flotation device; and
(2) for a boat, except a canoe or kayak, at least sixteen (16) feet in length and in addition to the requirements of subdivision (1), one (1) personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type IV personal flotation device.
(c) The director may waive the requirements of this section for a boat during competition in a boat race for which a permit has been issued by the department if the following conditions are met:
(1) The sponsor of the boat race has informed the director of the precautions the sponsor will take to minimize the safety hazards that exist due to noncompliance with the requirements of this section.
(2) The sponsor files with the director a document under which the sponsor assumes all liability that may result from the use of a boat under the waiver.
As added by P.L.1-1995, SEC.8. Amended by P.L.38-2000, SEC.2; P.L.24-2001, SEC.1.

IC 14-15-2-7 Holding tanks; sewage disposal
Sec. 7. (a) As used in this section, "sewage" means human body wastes.
(b) A person may not keep, maintain, or operate upon public water a boat that is equipped with a water closet or toilet unless the water closet or toilet is equipped with a holding tank with the capacity to store wastes for subsequent disposal at:
(1) an approved shoreside facility or incinerator; or
(2) a treatment system approved by the department of environmental management according to rules adopted by the solid waste management board or the water pollution control board.
(c) A person may not dispose of sewage accumulated in a holding tank or any other container on a watercraft in a manner that the sewage reaches or may reach public waters, except through a sewage disposal facility approved by the department of environmental management according to rules adopted by:
(1) the solid waste management board; or
(2) the water pollution control board.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-8
Littering
Sec. 8. (a) As used in this section, "litter" means bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, rubbish, plastic, or similar refuse.
(b) In the operation or use of watercraft, a person may not throw, dump, place, deposit, or cause or permit to be thrown, dumped, placed, or deposited:
(1) any litter, filth, or putrid or unwholesome substance; or
(2) the contents of a water closet or toilet, catch basin, or grease trap;
in or upon public water or the banks of public water.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-9
Gas or flammable liquids
Sec. 9. (a) This section does not apply to motor fuel or fuel used in pocket cigarette, cigar, or pipe lighters.
(b) A person may not carry in a boat that is:
(1) kept, maintained, or operated upon public water; and
(2) used to carry passengers for hire;
gas, liquefied gas, or an inflammable liquid capable of being used for cooking, heating, or lighting.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-10
Lights
Sec. 10. A person may not operate a boat upon public water during the period between sunset and sunrise that is not equipped

with a light required by this chapter. The light must be:
(1) in good repair and operating condition; and
(2) displayed and lighted or burning except as otherwise permitted.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-11
White light aft
Sec. 11. Motorboats and auxiliary sailboats must be equipped with at least one (1) white light aft, casting a light visible three hundred sixty degrees (360°) for a distance of at least two (2) miles, under the following conditions:
(1) Except as provided in section 13 of this chapter, motorboats and auxiliary sailboats, whether under power and sail or power alone, must display one (1) of the following:
(A) An all-round white light aft.
(B) A combination of one (1) stern light visible through an arc of twelve (12) points or one hundred thirty-five degrees (135°) to the stern and at least one (1) masthead light visible twenty (20) points or two hundred twenty-five degrees (225°) so as to complete the white light arc over the horizon.
(2) Sailboats more than twenty-two (22) feet in length and operating under sail alone must display one (1) of the following:
(A) An all-round white light aft visible three hundred sixty degrees (360°).
(B) A white stern light visible through an arc of twelve (12) points or one hundred thirty-five degrees (135°) to the stern.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-12
Combination starboard and port lights
Sec. 12. All:
(1) motorboats and auxiliary sailboats equipped with a motor or engine rated at least fifteen (15) horsepower; and
(2) sailboats more than twenty-two (22) feet in length;
must be equipped with combination lights forward showing green to starboard and red to port visible for a distance of at least one (1) mile and affixed or attached so as to throw light from dead ahead to two (2) points abaft the beam of the respective sides. The lights shall be affixed or attached to the bow of the boat, except that sailboats operating under sail alone may combine the red and green lights with the stern light at the uppermost point of the mast.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-13
Hand lanterns or flashlights
Sec. 13. (a) This section applies to the following:
(1) Nonpowered boats including canoes and kayaks.
(2) Sailboats not more than twenty-two (22) feet in length under

sail alone.
(3) Boats powered only by electric motor on lakes restricted to propulsion solely by oars, paddles, or electric motors.
(4) Any boat using an electric motor for positioning purposes only.
(b) A boat must be equipped with a hand portable lantern or flashlight not affixed or attached to any part of the boat and capable of throwing a white light visible for a distance of at least two (2) miles. The operator of the boat shall display the same or the white light aft, if available, in sufficient time to avoid a collision with any other boat that is being operated in accordance with this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-14
Pontoon boat lights
Sec. 14. All flat bottomed boats supported by floats, commonly called pontoon boats, must display a fixed combination red and green light forward and a fixed white light aft, according to standards prescribed by the department.
As added by P.L.1-1995, SEC.8.

IC 14-15-2-15
Violations
Sec. 15. (a) Except as provided in subsection (b), a person who violates this chapter commits a Class C infraction.
(b) A person who violates section 8 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 3. WATERCRAFT OPERATION

IC 14-15-3-1
"Small lake" defined
Sec. 1. As used in this chapter, "small lake" means a body of public water having a surface area that does not exceed three hundred (300) acres, excluding the following in determining the surface area:
(1) An adjoining channel.
(2) Any other small lake connected to the body of public water by a natural or manmade channel less than five hundred (500) feet wide at the narrowest point.
As added by P.L.1-1995, SEC.8.



CHAPTER 4. WATERCRAFT ACCIDENTS

IC 14-15-4-1
Duties of operators
Sec. 1. The operator of a boat involved in an accident or a collision resulting in injury to or death of a person or damage to a boat or other property shall do the following:
(1) Stop the boat immediately and as close as possible to the scene of the accident.
(2) Return to the scene of the accident and remain there until the operator has complied with this section.
(3) Give:
(A) the operator's name and address;
(B) a full identification of the boat operated; and
(C) the name and address of the owner;
to the operator of each other boat and each person injured.
(4) Upon request, exhibit the operator's license to the operator of each other boat and each person injured.
(5) Provide reasonable assistance to each person injured, including carrying or arranging for carrying each injured person to a physician, surgeon, or hospital for medical or surgical treatment if:
(A) it is apparent that treatment is necessary; or
(B) the injured person so requests.
As added by P.L.1-1995, SEC.8.

IC 14-15-4-2
Notice; reports
Sec. 2. (a) The operator of a boat involved in an accident or a collision resulting in:
(1) injury to or death of a person; or
(2) damage to a boat or other property to an apparent extent of at least seven hundred fifty dollars ($750);
shall provide the information required under subsection (b).
(b) An operator of a boat subject to subsection (a) shall do the following:
(1) Give notice of the accident to:
(A) the office of the sheriff of the county;
(B) the nearest state police post; or
(C) the nearest conservation office;
immediately and by the quickest means of communication.
(2) Mail to the department a written report of the accident or collision within twenty-four (24) hours of the accident or collision.
As added by P.L.1-1995, SEC.8. Amended by P.L.210-2001, SEC.3.

IC 14-15-4-3
Duties of other occupants
Sec. 3. (a) If the operator of a boat is physically incapable of

performing a duty imposed by sections 1 and 2 of this chapter, each other occupant of the boat shall perform the duty or see that the duty is performed.
(b) If a person to whom the operator of a boat is required to furnish information under section 1 of this chapter is physically incapable of receiving the information, the operator shall furnish the information to another occupant of the same boat.
As added by P.L.1-1995, SEC.8.

IC 14-15-4-4
Violations
Sec. 4. A person who violates this chapter commits a Class C misdemeanor. However, the offense is:
(1) a Class A misdemeanor if the accident or collision results in an injury to a person;
(2) a Class D felony if:
(A) the accident or collision results in serious bodily injury to a person; or
(B) within the five (5) years preceding the commission of the offense, the person had a previous conviction of any of the offenses listed in IC 9-30-10-4(a) or IC 14-15-8-8; or
(3) a Class C felony if the accident or collision results in the death of a person.
As added by P.L.1-1995, SEC.8. Amended by P.L.97-2002, SEC.1.



CHAPTER 5. RACE AND EVENT PERMITS

IC 14-15-5-1
Permit requirement
Sec. 1. A person may not sponsor, conduct, or hold a boat race or water ski event upon public water, including ice, unless a permit for a boat race or water ski event has been issued by the department. A person who has been issued a permit may not violate or fail to comply with a condition upon which the permit has been issued.
As added by P.L.1-1995, SEC.8.

IC 14-15-5-2
Investigations; issuance of permit
Sec. 2. Before issuing a permit for a motorboat race or water ski event, the department shall investigate as necessary. If the department finds that a motorboat race or water ski event can be conducted and held with safety and without undue interference with the lawful use of public water by other persons, the department shall issue the permit with the conditions the department finds necessary to accomplish these objectives. The department shall:
(1) state the conditions in; or
(2) attach the conditions to;
the permit.
As added by P.L.1-1995, SEC.8.

IC 14-15-5-3
Violations
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 6. PASSENGER BOATS

IC 14-15-6-1
Certificate of inspection and registration; requirement
Sec. 1. (a) A person may not operate a boat upon public water to carry passengers for hire unless the following conditions are met:
(1) The department has inspected and registered the boat.
(2) A certificate of inspection and registration issued by the department is affixed to the boat in a prominent place within the clear view of the passengers.
(b) A certificate of inspection and registration expires one (1) calendar year after the date on which the watercraft was inspected. However, the department may extend the expiration date for not more than thirty (30) days if conditions exist that would prevent the inspection of the watercraft before the first anniversary of the previous inspection.
As added by P.L.1-1995, SEC.8. Amended by P.L.136-1997, SEC.4.

IC 14-15-6-2
Certificate of inspection and registration; issuance
Sec. 2. (a) Before issuing a certificate of inspection and registration for a passenger boat, the department shall have the boat, including all motors, machinery, and equipment, thoroughly and carefully inspected by a competent person.
(b) If the department finds that:
(1) the boat, including motors, machinery, and equipment, is:
(A) of a suitable design and construction for the service in which the boat is or is to be employed; and
(B) in a good, safe, and sound operating condition and state of repair that warrants the belief that the boat can be operated with safety in the service;
(2) the boat, including motors, machinery, and equipment, is in compliance with this article and the rules adopted under this article; and
(3) property tax under IC 6-1.1 is not owed on the boat, as evidenced by the tax receipt for payment from the appropriate county treasurer;
the department shall register the boat and issue a certificate.
(c) If the department does not find the conditions in subsection (b), the department shall immediately notify the owner of the boat why the boat fails to meet the requirements.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-3
Fees
Sec. 3. (a) The department shall charge and collect a fee for the following:
(1) Each annual dockside inspection.
(2) Each dry dock inspection, which shall be conducted at least

one (1) time every sixty (60) months.
(b) The following fees shall be charged:
(1) All watercraft, except sailboats, carrying not more than six (6) passengers for hire on navigable water of Indiana:
(A) Dockside inspection............. $ 50
(B) Dry dock inspection............. $ 75
(2) All watercraft, except sailboats, carrying not more than six (6) passengers for hire on inland water of Indiana:
(A) Dockside inspection............. $ 30
(B) Dry dock inspection............. $ 30
(3) All watercraft, except sailboats, carrying more than six (6) passengers for hire on inland water of Indiana:
(A) Dockside inspection............. $ 75
(B) Dry dock inspection............. $100
(4) All watercraft propelled primarily by sail that carry passengers for hire on navigable or inland water of Indiana:
(A) Dockside inspection............. $ 50
(B) Dry dock inspection............. $ 75
As added by P.L.1-1995, SEC.8.

IC 14-15-6-4
Inspections; taking or suspension of certificate
Sec. 4. (a) The department may:
(1) periodically; and
(2) with or without notice;
inspect a registered passenger boat.
(b) If the department finds from the inspection that the boat would not be entitled to registration if registration were sought at that time, the department shall immediately notify the owner of the boat the reason the boat fails to meet the requirements. The department may:
(1) take possession of a certificate of inspection and registration issued for the boat; and
(2) suspend the operation of the certificate of inspection and registration;
pending the correction of the deficiencies.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-5
Operation during suspension of certificate prohibited
Sec. 5. The owner of a passenger boat whose registration has been suspended under section 4 of this chapter may not use the boat or permit the boat to be used to carry passengers for hire until:
(1) the deficiencies have been corrected; and
(2) the certificate of inspection and registration has been issued or restored.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-6
Contents of certificate
Sec. 6. Each certificate of inspection and registration must certify

that the inspection has been made and must set forth, among other things, the following:
(1) The date of inspection.
(2) A description of the boat, including motors, machinery and equipment.
(3) The age of the boat.
(4) The maximum weight, including both passengers and property, that may safely be carried on the boat.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-7
Display of maximum weight
Sec. 7. A person may not operate a passenger boat unless there is painted on the outside of the boat, both to starboard and to port and in a conspicuous place, the maximum weight, including passengers and property, that may safely be carried on the boat, as set forth in the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-8
Operation in excess of maximum weight prohibited
Sec. 8. A person may not operate a passenger boat with persons or property on board in excess of the maximum weight, including passengers and property, that may safely be carried on the boat, as set forth in the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-9
Procedure upon sale of boat
Sec. 9. (a) Upon the sale of a passenger boat, the purchaser shall within ten (10) days do the following at the same time:
(1) Give notice in writing to the department of the sale and the date of the sale.
(2) Surrender the certificate to the department for cancellation.
(b) The department shall, upon receipt, issue a new certificate of inspection and registration to the purchaser. The department shall charge and collect a fee of five dollars ($5) for issuing the certificate.
As added by P.L.1-1995, SEC.8.

IC 14-15-6-10
Violations
Sec. 10. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 7. POWERS AND DUTIES OF DEPARTMENT

IC 14-15-7-1
Duties of department
Sec. 1. The department shall do the following:
(1) Prescribe the form of accident reports, permits, and certificates required by this article and the form of applications for permits and certificates.
(2) Carry on a campaign of education with respect to safety in the operation of watercraft and in the use and enjoyment of public waters and with respect to Indiana laws relating to public waters.
(3) Carry out and enforce this article and in connection with these duties provide and maintain conservation officers and patrol boats upon public waters.
(4) Locate, establish, and place, and authorize the location, establishment, and placing by others on behalf of the department, buoys, beacons, lights, markers, stakes, flags, and other aids to the safe operation of watercraft upon public waters. Each safety device must be approved by the United States Coast Guard and recommended by the United States Coast Guard as a uniform waterway marking system.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-2
Reciprocal agreements with foreign nations or states
Sec. 2. The department may enter into reciprocal agreements with foreign nations and other states in areas concerning the operation and inspection of boats carrying passengers for hire from foreign nations and other states that operate in Indiana water.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-3
Adoption of rules
Sec. 3. (a) The department may adopt rules under IC 4-22-2 to implement this article concerning the following:
(1) Applications for and the issuance of permits and certificates required by this article.
(2) The conduct of watercraft races.
(3) Standards of safety for boats used to carry passengers for hire, the determination of the maximum weight that may safely be carried on boats, and the inspection of boats.
(4) The safe operation of watercraft upon public water where unusual conditions or hazards exist, such as any of the following:
(A) An obstruction in or along public water.
(B) Watercraft traffic congestion.
(C) A beach, boat launch, marina, dam, spillway, or other recreational facility on or adjacent to public water.         (5) The placement, location, and maintenance of the following structures upon public water:
(A) Buoys.
(B) Markers.
(C) Flags.
(D) Devices that are used for the purposes of swimming or extending the use of water skis, water sleds, or aquaplanes.
(6) The establishment of zones where the use of watercraft may be limited or prohibited for the following purposes:
(A) Fish, wildlife, or botanical resource management.
(B) The protection of users.
(7) The regulation of watercraft engaged in group or organized activities or tournaments.
(b) In a rule adopted under subsection (a)(4) or (a)(6), the department may establish a zone where:
(1) the operation of all or some types of watercraft is prohibited;
(2) particular activities are restricted or prohibited; or
(3) a limitation is placed on the speed at which a watercraft may be operated.
As added by P.L.1-1995, SEC.8. Amended by P.L.38-2000, SEC.4.

IC 14-15-7-4
Hearings on rules
Sec. 4. In adopting rules under IC 4-22-2, a required hearing with respect to a rule adopted under section 3(a)(4) or 3(a)(5) of this chapter shall be held in the affected locality. A notice of the time and place of the hearing shall be published in a newspaper of general circulation in the county in which the hearing is to be held.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-5
Rules regarding waters under concurrent jurisdiction
Sec. 5. The department may adopt rules under IC 4-22-2 that vary from equipment and operational standards specified in this article with respect to water over which Indiana has concurrent jurisdiction with the United States or another state.
As added by P.L.1-1995, SEC.8.

IC 14-15-7-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.8.



CHAPTER 8. OPERATING A MOTORBOAT WHILE INTOXICATED

IC 14-15-8-1
"Chemical test" defined
Sec. 1. As used in this chapter, "chemical test" means an analysis of an individual's:
(1) blood;
(2) breath;
(3) urine; or
(4) other bodily substance;
for the determination of the presence of alcohol or a controlled substance.
As added by P.L.1-1995, SEC.8.



CHAPTER 9. DIVERS

IC 14-15-9-1
"Diver" defined
Sec. 1. As used in this chapter, "diver" means an individual who is:
(1) wholly or partially submerged in any water of Indiana; and
(2) equipped with:
(A) a face mask and snorkel; or
(B) an underwater breathing apparatus.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-2
"Divers down flag" defined
Sec. 2. As used in this chapter, "divers down flag" means a flag that:
(1) is at least twelve (12) inches wide by twelve (12) inches high;
(2) is square or rectangular, approximately four (4) units high by five (5) units long; and
(3) has a white diagonal stripe on a red background that begins at the top staff side of the flag and extends diagonally to the opposite lower corner.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-3
"Underwater breathing apparatus" defined
Sec. 3. As used in this chapter, "underwater breathing apparatus" means an apparatus, whether:
(1) self contained; or
(2) connected to a distant source of air or other gas;
that enables an individual wholly or partially submerged in water to obtain or reuse air or any other gas for breathing without returning to the surface of the water.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-4
Display of divers down flag
Sec. 4. (a) A diver shall prominently display a divers down flag in the area in which the diving occurs, except when diving in an area customarily used for swimming only.
(b) The divers down flag:
(1) must be free flying; and
(2) shall be lowered when all divers are aboard or ashore.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-5
Operation of watercraft within 150 feet of divers down flag; objects in water within 100 feet of divers down flag; supporting

watercraft
Sec. 5. (a) A person may not operate a watercraft within one hundred fifty (150) feet of a divers down flag unless the watercraft is directly involved in supporting the diver who is displaying the flag.
(b) A person may not put an object in the water within one hundred (100) feet of a divers down flag unless the object is used in supporting a diver who is displaying the flag.
(c) A watercraft that is involved in supporting the diver who is displaying the divers down flag shall remain within one hundred (100) feet of the flag.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-6
Diving within 150 feet of anchored watercraft
Sec. 6. A diver may not dive or display a divers down flag within one hundred fifty (150) feet of an anchored watercraft unless the watercraft is directly involved in supporting the diver.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-7
Surfacing within 100 feet of divers down flag
Sec. 7. (a) Except during an emergency, a diver shall surface within one hundred (100) feet of the divers down flag displayed for the diver.
(b) If:
(1) a diver surfaces at a distance greater than one hundred (100) feet from the divers down flag displayed for the diver; and
(2) the diver is injured by a watercraft while surfacing;
the operator of the watercraft is not liable for the injury to the diver unless the operator was negligent in the operation of the watercraft.
As added by P.L.1-1995, SEC.8.

IC 14-15-9-8
Violations
Sec. 8. A person who violates section 4, 5, 6, or 7(a) of this chapter commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.8.



CHAPTER 10. ENFORCEMENT

IC 14-15-10-1
Enforcement powers of law enforcement officers
Sec. 1. Indiana law enforcement officers shall enforce the following:
(1) This article.
(2) Rules adopted by the department under this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-10-2
Enforcement powers of attorney general and prosecuting attorneys
Sec. 2. The attorney general and prosecuting attorneys have concurrent power to approve, file, and prosecute an affidavit charging a violation of the following:
(1) This article.
(2) The rules adopted under this article.
As added by P.L.1-1995, SEC.8.

IC 14-15-10-3
Juveniles tried as adults
Sec. 3. A person at least sixteen (16) years of age and less than eighteen (18) years of age who violates this article may be prosecuted and tried in a court having jurisdiction over adults who violate this article.
As added by P.L.1-1995, SEC.8.



CHAPTER 11. REQUIREMENTS FOR MOTORBOAT OPERATORS

IC 14-15-11-1
"Bureau" defined
Sec. 1. As used in this chapter, "bureau" refers to the bureau of motor vehicles established by IC 9-14-1-1.
As added by P.L.57-1995, SEC.8.



CHAPTER 12. REGULATION OF PERSONAL WATERCRAFT

IC 14-15-12-1
"Individual" defined
Sec. 1. As used in this chapter, "individual" means an individual human being.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 14-8-2-202(a).
As added by P.L.57-1995, SEC.9.

IC 14-15-12-3
"Personal watercraft" defined
Sec. 3. As used in this chapter, "personal watercraft" has the meaning set forth in IC 14-8-2-202.5.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-4
"Public waters" defined
Sec. 4. As used in this chapter, "public waters" has the meaning set forth in IC 14-8-2-226.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-5
Additional requirements and prohibitions
Sec. 5. The requirements and prohibitions set forth in this chapter concerning personal watercraft are in addition to the requirements and prohibitions set forth in IC 14-15-3 and IC 14-15-8.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-6
Operation while facing rear prohibited
Sec. 6. A person shall not operate a personal watercraft on public waters while facing the rear of the personal watercraft.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-7
Restrictions on water activities
Sec. 7. A personal watercraft shall not be used on public waters to tow individuals engaged in waterskiing, aquaplaning, or similar activities, unless:
(1) the personal watercraft is at least nine (9) feet long;
(2) the personal watercraft is designed to seat at least three (3) individuals; and
(3) an individual other than the operator of the personal watercraft is aboard the personal watercraft, acting as an

observer.
As added by P.L.57-1995, SEC.9. Amended by P.L.28-1998, SEC.1.

IC 14-15-12-8
Personal flotation devices
Sec. 8. A person shall not operate a personal watercraft on public waters unless every individual:
(1) operating;
(2) riding on; or
(3) being towed by;
the personal watercraft is wearing a personal flotation device that meets the requirements for designation by the United States Coast Guard as a Type I, Type II, Type III, or Type V personal flotation device, if applicable.
As added by P.L.57-1995, SEC.9. Amended by P.L.38-2000, SEC.5; P.L.24-2001, SEC.2.

IC 14-15-12-9
Self-circling capability
Sec. 9. A personal watercraft that does not have self-circling capability shall not be operated on public waters unless:
(1) the personal watercraft is equipped with a lanyard type engine cutoff switch; and
(2) the lanyard is attached to the person, clothing, or personal flotation device of the operator.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-10
Reasonable and prudent operation
Sec. 10. (a) A personal watercraft operated on public waters must at all times be operated in a reasonable and prudent manner.
(b) A person shall not operate a personal watercraft on public waters in a way that endangers human life, human physical safety, or property.
(c) A person shall not do any of the following while operating a personal watercraft on public waters:
(1) Weave through congested watercraft traffic in a way that endangers human life, human physical safety, or property.
(2) Follow a watercraft that is towing an individual on:
(A) water skis;
(B) a surf board; or
(C) another water sport device;
in a way that endangers human life, human physical safety, or property.
(3) Jump the wake of another watercraft in a way that endangers human life, human physical safety, or property.
(4) Cut between a boat and the individual or individuals being towed by the boat.
(5) Cross paths with another watercraft when visibility around the other watercraft is so obstructed as to endanger human life,

human physical safety, or property.
(6) Steer a personal watercraft toward an object or individual in the water and turn sharply at close range in a way that endangers human life, human physical safety, or property.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-11
Unlawful authorization to operate watercraft
Sec. 11. A person who:
(1) owns a personal watercraft; or
(2) has charge over or control of a personal watercraft;
shall not authorize or knowingly permit the personal watercraft to be operated in violation of this chapter.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-12
Nonapplicability
Sec. 12. Sections 6, 7, 8, 9, and 10 of this chapter do not apply to:
(1) a performer engaged in a professional exhibition; or
(2) a person participating in a regatta, a race, a marine parade, a tournament, or an exhibit;
that is held in compliance with rules adopted by the natural resources commission.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-13
Violations
Sec. 13. (a) A person who intentionally, knowingly, or recklessly violates section 10 of this chapter commits a Class C misdemeanor.
(b) A person who violates section 6, 7, 8, 9, or 11 of this chapter commits a Class C infraction.
As added by P.L.57-1995, SEC.9.

IC 14-15-12-14
Implementation
Sec. 14. The natural resources commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.57-1995, SEC.9.






ARTICLE 16. REGULATION OF LAND RECREATION

CHAPTER 1. OFF-ROAD VEHICLES

IC 14-16-1-1
Legislative intent
Sec. 1. It is the general intent and purpose of the general assembly in enacting this chapter to promote:
(1) safety for persons and property;
(2) responsible enjoyment in and connected with the use and operation of off-road vehicles and snowmobiles; and
(3) understanding consistent with the rights of all the citizens of Indiana.
As added by P.L.1-1995, SEC.9. Amended by P.L.186-2003, SEC.35.



CHAPTER 2. REPEALED






ARTICLE 17. PROPERTY ACQUISITION

CHAPTER 1. ACQUISITION AT TAX SALE

IC 14-17-1-1
Purpose of acquisition
Sec. 1. The department may buy real property at a real property tax sale for any purpose for which the department is authorized to acquire real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-1-2
Money used for acquisition
Sec. 2. The department may acquire real property under this chapter with any money appropriated or available to the department for the acquisition of real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-1-3
Applicability of IC 4-20.5
Sec. 3. The department may take any action not inconsistent with IC 4-20.5 to acquire real property under this chapter.
As added by P.L.1-1995, SEC.10.



CHAPTER 2. ACQUISITION OF TAX DELINQUENT LAND FOR CONSERVATION PURPOSES

IC 14-17-2-1
Designation of conservation land
Sec. 1. (a) If:
(1) a state lien for delinquent taxes, penalties, or interest exists upon real property outside a city or town that:
(A) has been offered for sale for delinquent taxes, interest, and penalty by the treasurer of the county for two (2) successive years; and
(B) has not been sold at tax sale for all or a part of the taxes, penalties, or interest; and
(2) the real property can, in the opinion of the commission, be used for conservation or land use purposes;
the commission may, subject to subsection (b), designate the real property as conservation land.
(b) Real property upon which delinquent taxes are being paid in installments according to law may not be designated as conservation land unless an installment is due and unpaid.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-2
List of conservation land
Sec. 2. The commission shall supply each county auditor with a list of all real property designated as conservation land within the county.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-3
Duties of county auditors
Sec. 3. (a) Each county auditor who receives a list of real property designated as conservation land shall note the designation upon the auditor's register of sales for taxes in a manner similar to that in which tax sales of real property are noted. The designated real property:
(1) shall continue to be carried upon the tax duplicate;
(2) is subject to taxation until title is created in the state as provided in this chapter; and
(3) unless redeemed within the time provided in this chapter, may not be offered for sale at a tax sale.
(b) Each county auditor shall provide the commission with all information pertaining to the assessment, collection, and redemption of real property in the county that is necessary to administer this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-4
Redemption of property      Sec. 4. At any time within two (2) years from the first day of the next tax sale following the designation of real property as conservation land, the owner, occupant, or other person having an interest in the real property may redeem the real property by paying an amount that would be required by law to redeem the real property if the real property had been sold for taxes on the first day of the tax sale when the real property was last offered for sale to pay all the delinquent taxes, interest, and charges on the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-5
Fee simple title created in the state
Sec. 5. If real property designated as conservation land has not been redeemed at the end of the two (2) year period, a fee simple title to the real property, unencumbered in any way except by the liens for school fund mortgages that are prior to the lien of the state for taxes, is created ipso facto in the state. All existing tax liens of the state upon the real property are considered terminated, and the county auditor shall so certify to the Indiana department of administration.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-6
Certificate of title
Sec. 6. (a) A certificate of title shall be:
(1) recorded in the office of the county recorder of the county in which the real property lies; and
(2) filed with the state land office division of the Indiana department of administration.
(b) A certificate of title constitutes prima facie evidence of all matters essential to the validity of the title.
(c) After a certificate of title is recorded, the state is considered to be in actual possession of all real property not occupied by the holder of the record title or a party holding under the holder of the record title. The possession continues until the state:
(1) voluntarily relinquishes possession by an instrument in writing; or
(2) is dispossessed by a court.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-7
Title in the state not invalidated by certain irregularities
Sec. 7. A title of the state created under this chapter or under IC 4-17-11 (before its repeal) may not be considered invalid because of an irregularity, informality, or omission in:
(1) a proceeding under this chapter or under IC 4-17-11 (before its repeal); or
(2) any of the processes of taxation.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-8 Action to invalidate title in the state
Sec. 8. (a) Except as provided in subsections (b) and (c):
(1) an action alleging that the title created in the state is invalid must be commenced; and
(2) a defense to the action must be used;
within one (1) year from the time the certificate of title is filed for record in the office of the county recorder. This limitation does not exempt from its bar actions involving jurisdictional defects.
(b) The limitations prescribed by subsection (a) do not run if any of the following conditions exist:
(1) While the real property in question is in the actual possession of the holder of the record title.
(2) If the real property in question was redeemed during the redemption period.
(3) If all taxes supposedly delinquent when the real property in question was designated were in fact paid and were not then delinquent.
(4) If the real property in question was exempt under the tax exemption statute from all taxes delinquent when the real property was designated.
(5) If all levies of taxes delinquent when the real property in question was designated were made by taxing officers absolutely without jurisdiction ab initio to do so.
(c) A person who was under a legal disability when a cause of action accrued may bring the action within two (2) years after the disability is removed.
(d) Within one (1) year from the time the certificate of title is filed for record in the office of the county recorder, and at no other time, an action:
(1) for the recovery of; or
(2) to quiet title to;
any of the designated conservation land may be commenced naming the state as defendant.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-9
State considered in possession of unoccupied conservation land
Sec. 9. If for sixty (60) consecutive days conservation land designated under this chapter is not occupied by a party in possession under the record title, the state is considered in immediate actual possession of the real property for the purpose of protecting and conserving the real property's value and natural resources. Unless the real property is redeemed and all taxes due and unpaid have been paid in full, the department shall administer the real property and may maintain an action in the name of the state to recover the possession of the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-10
Payment in lieu of redemption required upon judgment

invalidating title in the state
Sec. 10. (a) A decree or judgment holding a title of the state invalid must provide that the successful party pay to the court an amount determined by the court to be approximately the amount that the party would be required to pay to redeem the real property on the date of the judgment or decree if the real property had continued to be:
(1) delinquent in taxes while in the possession of the state; and
(2) taxable while in the possession of the state;
plus the reasonable value of improvements, costs of administration, fire protection, and other benefits conferred upon the real property by the state after the expiration of the redemption period.
(b) A statute enacted granting redemption concessions to taxpayers does not apply to the computation of the amount prescribed by subsection (a) unless the statute specifically states that the statute applies.
(c) Upon payment of the amount, the amount shall be distributed to interested parties and taxing agencies according to their interests and as provided by the decree or judgment.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-11
Use of conservation land
Sec. 11. The department shall administer and use conservation land to which the state acquires title under this chapter for conservation or land use purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-12
Disposition of conservation land
Sec. 12. (a) Subject to subsection (b), the commission may sell, exchange, lease, or otherwise dispose of, with or without a consideration, any property acquired under this chapter under the terms and conditions that the commission considers will best accomplish proper use and conservation of the conservation land.
(b) The commission may sell or grant property acquired under this chapter only:
(1) to public authorities and agencies; and
(2) on condition that the property is used for public purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-13
Forms
Sec. 13. The commission shall prescribe and furnish all forms required by this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-2-14
Conflict of laws
Sec. 14. If this chapter is inconsistent with any other law, this

chapter controls.
As added by P.L.1-1995, SEC.10.



CHAPTER 3. EMINENT DOMAIN

IC 14-17-3-1
General eminent domain powers
Sec. 1. (a) The commission may exercise the power of eminent domain as necessary or proper to carry out the following:
(1) IC 14-19-1-1.
(2) IC 14-22-3.
(3) IC 14-23-1-1.
(4) IC 14-25-10.
(5) IC 14-31-1.
(6) IC 14-26-1-4.
(7) IC 14-26-1-5.
(8) IC 14-28-1-11.
(b) The department may exercise the power of eminent domain as necessary or proper to carry out the following:
(1) IC 14-29-6-13.
(2) IC 14-34-19-6.
(3) IC 14-36-2-6.
As added by P.L.1-1995, SEC.10.

IC 14-17-3-2
Resolutions
Sec. 2. If the commission considers it necessary or proper to appropriate real property or acquire a right under this chapter, the commission shall do the following:
(1) Adopt an appropriate resolution that states the following:
(A) A specific description of the real property or right.
(B) The purpose for which the real property or right is to be used.
(C) Other facts that are necessary for the proper preparation of a complaint for the condemnation of the real property or right.
(2) Refer the resolution to the attorney general.
As added by P.L.1-1995, SEC.10.

IC 14-17-3-3
Duties of attorney general
Sec. 3. The attorney general shall do the following:
(1) In the proper court, file an action in the name of the state of Indiana on the relation of the commission for the condemnation of the real property or right.
(2) Proceed under IC 32-24 to condemn the real property or right under this chapter.
As added by P.L.1-1995, SEC.10. Amended by P.L.2-2002, SEC.59.

IC 14-17-3-4
Expenses
Sec. 4. Expenses incurred in conducting condemnation

proceedings and in acquiring real property or rights by condemnation under this chapter shall be paid out of money appropriated or otherwise available for the use of the department and not otherwise expended in the work of the department as provided in this article.
As added by P.L.1-1995, SEC.10.

IC 14-17-3-5
Lease or purchase of land by person from whom land acquired
Sec. 5. (a) This section applies if the department:
(1) acquired land under:
(A) this chapter; or
(B) IC 14-3-1-19 (before its repeal);
after September 1, 1983; and
(2) decides to lease or sell the land for use in a manner identical or similar to that for which the land was used before the acquisition.
(b) The person from whom the department acquired the land may, at the person's option, lease or purchase the land under the same conditions that the land will be leased or sold by the department if the person does not exercise the option.
As added by P.L.1-1995, SEC.10.



CHAPTER 4. ACQUISITION OF REAL PROPERTY BY THE UNITED STATES FOR CERTAIN PURPOSES

IC 14-17-4-1
State consent to acquisition by federal government
Sec. 1. (a) The state consents to the acquisition by the United States of real property in Indiana for any of the following purposes:
(1) The acquisition, establishment, maintenance, or development of fish hatcheries, wildlife preserves, or forest preserves.
(2) Agricultural, recreational, or experimental uses.
(b) The United States may acquire real property under this chapter by purchase, gift, or eminent domain.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-2
Powers of federal government
Sec. 2. Except as provided in this chapter, the United States may act as necessary to maintain, develop, control, and administer real property acquired under this chapter through either of the following:
(1) The officers, agents, or employees of the United States.
(2) Cooperative agreement with the department.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-3
Acceptance of property acquired by federal government
Sec. 3. Subject to IC 4-20.5-3, the department may accept any real property acquired by the United States under this chapter in the same manner as the department acquires real property owned in Indiana by an individual.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-4
Agreements with federal government
Sec. 4. The department may enter into an agreement with the United States or an agency of the United States for the acquisition, maintenance, development, control, and administration of real property acquired by the United States under this chapter.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-5
Concurrent jurisdiction
Sec. 5. The state retains concurrent jurisdiction with the United States in and over real property acquired under this chapter, so that civil process and criminal process issued under the authority of the state against a person charged with the commission of an offense can be executed on the real property.
As added by P.L.1-1995, SEC.10.
IC 14-17-4-6
State retaining exclusive right to regulate birds and wildlife
Sec. 6. The state retains the exclusive right to regulate the taking, killing, or hunting of wild birds (except migratory birds) or wild animals on real property acquired by the United States under this chapter in the same manner and to the same extent as the state may regulate the taking, killing, or hunting of wild birds or wild animals on land owned by the state and used for conservation purposes.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-7
Cession of concurrent criminal jurisdiction to federal government
Sec. 7. (a) This section applies to real property acquired by the United States under this chapter and in which the United States does not have concurrent criminal jurisdiction.
(b) Upon application of an officer of the United States who has authority and control over the real property, the governor may, by executive order, cede to the United States concurrent criminal jurisdiction.
(c) The application must include an accurate description and a plat of the real property within which concurrent criminal jurisdiction would be exercised.
(d) The application may include a request to exercise concurrent criminal jurisdiction over recreational real property owned by the state if the recreational real property is located adjacent to or within the boundaries of the real property of the United States described in the application.
(e) The application must show to the satisfaction of the governor that the cession of concurrent criminal jurisdiction is necessary for the public safety and the proper maintenance and control of the real property.
As added by P.L.1-1995, SEC.10.

IC 14-17-4-8
Open fires
Sec. 8. (a) A person must have a written permit from the supervisor in charge of real property acquired by the United States under a statute to:
(1) burn brush, grass, or debris; or
(2) set or kindle an open fire;
within one-half (1/2) mile of the real property.
(b) The permit described in subsection (a) must be issued under rules considered necessary for the protection of the real property from uncontrolled fire in consideration of the weather conditions.
(c) A person who knowingly violates subsection (a) commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.10.






ARTICLE 18. STATE LAND

CHAPTER 1. CAPITAL DEVELOPMENT PLAN

IC 14-18-1-1
Adoption and publication of plan
Sec. 1. The department shall, with the advice and approval of the appropriate advisory committee, prepare, formally adopt, and publish a projected ten (10) year plan for the following:
(1) Land acquisition.
(2) Capital improvement.
(3) The development of facilities of the department.
As added by P.L.1-1995, SEC.11.



CHAPTER 2. LEASING OF STATE PROPERTY

IC 14-18-2-1
Legislative intent
Sec. 1. (a) It is the intent and purpose of this chapter to do the following:
(1) Provide means for the construction and operation of adequate water resources, food, lodging, and the outdoor recreation or service facilities that the department considers appropriate without the expenditure of state money.
(2) Solicit and encourage the use of private and public capital to provide food and lodging facilities.
(3) Provide more adequate water resources and attractive recreational facilities.
(b) This chapter supersedes any conflicting law to the extent of the conflict.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-2
Lease and contract powers of department
Sec. 2. (a) The department may do the following:
(1) Lease state owned land that is under the management and control of the department to a local governmental unit or a political subdivision of the state or local government.
(2) Lease federally owned land that is under the control and management of the department.
(3) Contract for the construction and operation of lodging, food, and other outdoor recreation, water resources, or service facilities that the department considers appropriate on the land.
(b) If the department determines that action permitted by subsection (a) would be in the best interests of the citizens of Indiana, a lease and contract may be negotiated and executed in the manner prescribed by this chapter in addition to the methods permitted by other statutes.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-3
Contents of leases and contracts
Sec. 3. (a) As used in this section, "inn" means a public facility that has the following:
(1) At least twenty (20) rooms for the accommodation of overnight guests.
(2) A dining room that offers table service for at least forty (40) individuals at one (1) time during normal dining hours.
(b) A lease and contract authorized by this chapter must include in its terms the following provisions and conditions:
(1) The legal description of the leasehold. A survey for the description is not required.
(2) The term of the lease. The term may not exceed forty (40)

years with two (2) additional options to renew of thirty (30) years each.
(3) Provision for the submission of complete plans and specifications to the department for review and written approval before beginning any construction.
(4) The manner of payment of rental.
(5) The facilities provided will be available to the public without discrimination and at charges designed to make the facilities available to a maximum number of the citizens of Indiana.
(6) That the rates and fees charged for goods and services on the leased area will be in accord with those charged at similar developments in the area.
(7) The disposition of the leasehold and improvements at the termination of the lease.
(8) If the lease and contract concerns state owned land under the management and control of the department, including state parks, a prohibition on the sale or public display of alcoholic beverages on the premises.
(9) If the lease and contract concerns federally owned land under the control and management of the department, the lease and contract may permit the retail sale of alcoholic beverages on the premises of an inn:
(A) for consumption on the licensed premises; and
(B) if the lessee or concessionaire applies for and secures the necessary permits required by IC 7.1.
(c) A lease and contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-4
Statement of intent
Sec. 4. (a) This section does not apply to leases to units of local government.
(b) The department shall draft a statement of intent and shall publicize the statement through appropriate media. The statement must do the following:
(1) Describe the facilities that the department desires to provide.
(2) Set up a procedure for the submission of proposals for providing the facilities.
(c) The publication must consist of at least three (3) legal advertisements appearing at ten (10) day intervals during a thirty (30) day period in five (5) daily newspapers of wide and general circulation in Indiana.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-5
Submission of proposals
Sec. 5. (a) This section does not apply to leases to units of local

government.
(b) After public notice as required by section 4 of this chapter, a sixty (60) day period shall be allowed for the preparation and submission of proposals.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-6
Approval of proposals; negotiation of lease agreement
Sec. 6. (a) Following the expiration of the period set aside for the submission of proposals by section 5 of this chapter, the department shall do the following:
(1) Select the proposal that the department considers most appropriate for the fulfillment of the statement of intent.
(2) Submit the proposal to the commission for approval.
(b) Upon receipt of written approval from the commission, the department shall do the following:
(1) Negotiate a lease agreement with the individual, group, or political unit that submitted the proposal.
(2) Submit the lease agreement to the attorney general for review and approval.
As added by P.L.1-1995, SEC.11.

IC 14-18-2-7
Execution of lease and contract
Sec. 7. A lease and contract must be executed by the authorized agents of the state and by the lessee.
As added by P.L.1-1995, SEC.11.



CHAPTER 3. LEASING OF STATE LAND FOR LODGING AND FOOD FACILITIES

IC 14-18-3-1
Legislative intent
Sec. 1. It is the intent and purpose of this chapter to do the following:
(1) Provide means for the construction of adequate food and lodging facilities for the guests of Indiana state parks and recreation areas without the expenditure of public money.
(2) Solicit and encourage the use of private capital to provide food and lodging facilities.
(3) Provide more attractive recreational facilities for tourists seeking vacation sites in Indiana.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-2
Lease and contract powers of department
Sec. 2. (a) The department may do the following:
(1) Lease state owned land that is under the management and control of the department.
(2) Lease federally owned land that is under the control and management of the department.
(3) Contract for the construction and operation of lodging and food facilities on the leased land.
(b) If the department determines that action under subsection (a) would be in the best interests of the state park system, the lease and contract may be negotiated and executed in the manner prescribed by this chapter in addition to the methods permitted by other statutes.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-3
Contents of lease and contract
Sec. 3. (a) A lease and contract authorized by section 2 of this chapter must include in its terms the following provisions and conditions:
(1) The legal description of the leasehold.
(2) The term of the lease, which may not exceed forty (40) years.
(3) A stipulation that the lessor shall build and maintain access roads to a lodging and food facility constructed and operated by the lessee.
(4) Specifications controlling the construction of any lodging and food facility to be constructed and operated by a lessee that state the following:
(A) The number and size of sleeping rooms and bathroom facilities.
(B) The size and capacity of the kitchen and dining facilities.
(C) The size of patio, lobby, lounge, and meeting room areas.             (D) The type and quality of construction.
(E) Other criteria and specifications that the department considers necessary and advisable.
(5) The manner of payment of rental.
(6) A stipulation that the department has control and supervision over the following:
(A) The maximum rates to be charged guests using the lodging and food facility.
(B) The sanitary conditions of the facility.
(C) The quality of food and service furnished the guests of the facility.
(D) The structural maintenance of the facility.
(7) The disposition of the leasehold and improvements at the expiration of the lease.
(8) A prohibition on the sale of alcoholic beverages on the premises.
(b) The lease and contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-4
Initial draft of proposed lease and contract; notice of hearing
Sec. 4. (a) The department shall do the following:
(1) Draft and distribute copies of the following to the hotel and motel industry:
(A) A proposed lease and contract.
(B) A notice of the time and place that the department will hold a public hearing to consider the terms and conditions of the proposed lease and contract.
(2) Submit a copy of the proposed lease to the office of tourism development.
(b) The office of tourism development shall submit an evaluation and recommendations for amendments for consideration before the public hearing.
As added by P.L.1-1995, SEC.11. Amended by P.L.229-2005, SEC.14.

IC 14-18-3-5
Hearing on proposed lease and contract
Sec. 5. (a) The department shall give at least sixty (60) days notice of the public hearing by publishing notice in a newspaper of general circulation in Indiana.
(b) At the public hearing, the department shall receive objections and suggested amendments to the terms of the proposed lease and contract from persons who are interested in leasing the land and constructing lodging and food facilities.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-6 Final draft of proposed lease and contract
Sec. 6. Following the hearing under section 5 of this chapter, the department shall do the following:
(1) Prepare a final draft of the proposed lease and contract.
(2) Submit the lease and contract to the attorney general.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-7
Notice to bidders
Sec. 7. If the attorney general approves the lease and contract, the department shall give at least ten (10) days notice in a newspaper of general circulation in Indiana notifying the public and prospective bidders of the time and place that the department will receive bids.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-8
Interview of bidders
Sec. 8. The department shall interview each bidder to discover the resources and experience of the bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-9
Award of lease to highest and best bidder
Sec. 9. After the interview, the department may award the lease to the highest and best bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-10
Execution of lease and contract
Sec. 10. A lease and contract must be executed by the authorized agents of the state and by the lessee.
As added by P.L.1-1995, SEC.11.

IC 14-18-3-11
Additional and supplemental authority
Sec. 11. The authority granted to the department by this chapter is in addition and supplemental to the authority granted to the department by IC 14-19-1-2.
As added by P.L.1-1995, SEC.11.



CHAPTER 4. CONTRACTS FOR PUBLIC ACCOMMODATIONS

IC 14-18-4-1
Determination by department
Sec. 1. If the department determines that it would be in the best interest of the citizens of Indiana to enter into extended term contracts for the operation of hotels, inns, and lodges located in state parks under the department's jurisdiction, the department may negotiate and execute contracts in the manner prescribed by this chapter in addition to the methods established under other statutes.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-2
Contents of contract
Sec. 2. (a) A contract authorized by this chapter must include in its terms the following provisions and conditions:
(1) The term of the contract. The term may not exceed ten (10) years.
(2) The manner of payment of rental.
(3) The facilities must be available to the public without discrimination and at charges designed to make the facilities available to a maximum number of the citizens of Indiana.
(4) A prohibition on the sale or public display of alcoholic beverages on the contract premises.
(5) The establishment of a major maintenance and replacement fund.
(b) The contract may prescribe other terms and conditions that the department considers necessary and advisable to carry out the intent and purposes of this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-3
Initial draft of proposed lease and contract; notice of hearing
Sec. 3. (a) The department shall do the following:
(1) Draft and distribute copies of the following to the hotel and motel industry:
(A) A proposed lease and contract.
(B) A notice of the time and place that the department will hold a public hearing to consider the terms and conditions of the proposed lease and contract.
(2) Submit a copy of the proposed lease to the office of tourism development.
(b) The office of tourism development shall submit an evaluation and recommendations for amendments for consideration before the public hearing.
As added by P.L.1-1995, SEC.11. Amended by P.L.229-2005, SEC.15.

IC 14-18-4-4 Hearing on proposed lease and contract
Sec. 4. (a) The department shall give at least sixty (60) days notice of the public hearing by publishing notice in a newspaper of general circulation in Indiana.
(b) At the public hearing the department shall receive objections and suggested amendments to the terms of the proposed lease and contract from persons who are interested in leasing the land and constructing lodging and food facilities.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-5
Final draft of proposed lease and contract
Sec. 5. Following the hearing under section 4 of this chapter, the department shall do the following:
(1) Prepare a final draft of the proposed lease and contract.
(2) Submit the lease and contract to the commission, the governor, and the attorney general.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-6
Notice to bidders; interview of bidders
Sec. 6. If the commission, governor, and attorney general approve the lease and contract, the department shall do the following:
(1) Give at least ten (10) days notice in a newspaper of general circulation in Indiana, notifying the public and prospective bidders of the time and place that the department will receive bids.
(2) Interview each bidder to discover the resources and experience of the bidder.
As added by P.L.1-1995, SEC.11.

IC 14-18-4-7
Award of lease to highest and best bidder
Sec. 7. After the interview, the department may award the lease to the highest and best bidder.
As added by P.L.1-1995, SEC.11.



CHAPTER 5. RIPARIAN RIGHTS; STATE LAND

IC 14-18-5-1
Applicability of chapter
Sec. 1. This chapter applies to land that:
(1) was owned by the state as of May 16, 1927;
(2) borders upon or lies adjacent to a lake or stream; and
(3) is not otherwise used or occupied or intended for use or occupation by an institution, a department, or an office of the state government.
As added by P.L.1-1995, SEC.11.

IC 14-18-5-2
Land under control of department
Sec. 2. Subject to section 3 of this chapter, land described in section 1 of this chapter is under the charge, management, control, and supervision of the department.
As added by P.L.1-1995, SEC.11.

IC 14-18-5-3
Power to dispose of rights-of-way
Sec. 3. The state reserves the power to sell, transfer, and convey, as provided by law, rights-of-way in land that is subject to this chapter for railroads, street and interurban railroads, switch tracts, lateral railroads, pipelines, gas pipelines, water pipelines, sewer lines, head race or tail race for hydro development, electric transmission lines, telephone lines, and telegraph lines to a public utility organized under Indiana law.
As added by P.L.1-1995, SEC.11.



CHAPTER 6. RIPARIAN RIGHTS; LAKE MICHIGAN LAND

IC 14-18-6-1
"Dock or harbor line" defined
Sec. 1. As used in this chapter, "dock or harbor line" refers to the dock or harbor line established by the United States.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-2
"Interested person" defined
Sec. 2. (a) As used in this chapter, "interested person" means:
(1) the owner of real property; or
(2) the owner of an easement for public park purposes in, over, or through any real property;
bordering on Lake Michigan.
(b) The term includes a unit (as defined in IC 36-1-2-23).
As added by P.L.1-1995, SEC.11.

IC 14-18-6-3
Filling or construction beyond dock or harbor line prohibited
Sec. 3. A person may not fill in real property or construct a dock or wharf beyond the dock or harbor line.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-4
Acquisition of title to submerged property
Sec. 4. An interested person may acquire title to submerged real property adjacent to and within the width of the land bordering on Lake Michigan and between the shore and the dock or harbor line by doing the following:
(1) Applying to the department for both of the following:
(A) A permit to fill in, reclaim, and own the real property. A permit issued under this clause is not effective until approved by the governor.
(B) A permit under IC 14-29-1.
Obtaining the permits described in this subdivision is a condition for obtaining a patent under this chapter.
(2) Obtaining an accurate survey and plat of:
(A) the real property between the interested person's real property and the dock or harbor line; or
(B) as much of the real property as the interested party wants to fill in and improve.
The interested party must apply to the county surveyor of the county in which the real property lies for approval of the survey and plat.
(3) After the survey and plat are certified by the surveyor and approved by the county surveyor, doing the following:
(A) Filing the survey and plat with the state land office division of the Indiana department of administration.             (B) Filing a copy of the survey and plat with the commissioner of the department of environmental management.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-5
Permits to fill and improve real property; hazardous waste on submerged real property
Sec. 5. (a) The interested person may fill and improve the real property if the director grants the permits required under this chapter.
(b) The governor's approval is required before a permit issued under this chapter is effective.
(c) Hazardous waste (as defined in IC 13-11-2-99(a)) and a waste determined to be a hazardous waste under IC 13-22-2-3(b) may not be stored, disposed of, or developed on the submerged real property.
As added by P.L.1-1995, SEC.11. Amended by P.L.166-1995, SEC.25; P.L.1-1996, SEC.63.

IC 14-18-6-6
Issuance of patent
Sec. 6. (a) The department shall issue a patent to an interested person after the interested person does the following:
(1) Fills in and improves the real property.
(2) Files with the commissioner of the department of environmental management evidence that the filling and improvement have been done.
(3) Pays to the treasurer of state one hundred dollars ($100) per acre for the real property filled in.
(b) The governor shall sign the patent.
(c) The seal of the state shall be affixed to the patent.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-7
Vesting of fee simple title
Sec. 7. (a) A patent issued under this chapter or under IC 4-20.5-8 (before its repeal) vests in:
(1) the interested person; or
(2) the interested person's successor in title;
fee simple title to the real property that has been filled in and improved.
(b) A person holding an easement over the real property and filling has the same right over the real property filled in as the person has over the adjoining real property. However, the owner of the easement acquires only a like easement over the filled in real property.
As added by P.L.1-1995, SEC.11.

IC 14-18-6-8
Expiration of permit
Sec. 8. A permit to fill in and reclaim real property bordering

Lake Michigan issued after June 30, 1990, under:
(1) this chapter;
(2) IC 4-20.5-8 (before its repeal); or
(3) IC 4-18-13 (before its repeal);
expires five (5) years after the date the permit was issued.
As added by P.L.1-1995, SEC.11.



CHAPTER 7. SWAMP, INDEMNITY, SALINE, AND MEANDER LAND

IC 14-18-7-1
Occupancy and control of land by department
Sec. 1. The department has occupancy and control of and shall manage:
(1) swamp land;
(2) swamp and indemnity land;
(3) saline land; and
(4) meander land;
owned by the state on May 1, 1984, to further the purposes of the department.
As added by P.L.1-1995, SEC.11.



CHAPTER 8. DISPOSAL OF REAL PROPERTY

IC 14-18-8-1
"Property" defined
Sec. 1. As used in this chapter, "property" refers to real property that is:
(1) owned by the state; and
(2) held or managed by the department under IC 14-19 or IC 14-20.
As added by P.L.1-1995, SEC.11.

IC 14-18-8-2
Disposal of property
Sec. 2. Notwithstanding any other provision of IC 14-19 or IC 14-20, the department may dispose of property under the law governing disposal of real property that is owned by the state.
As added by P.L.1-1995, SEC.11.

IC 14-18-8-3
Restrictions on disposal
Sec. 3. Disposal of property under this chapter is subject to restrictions contained in the instrument by which the state took title to the property.
As added by P.L.1-1995, SEC.11.



CHAPTER 9. SALE OF STATE LAND IMPROVED BY WPA WORK

IC 14-18-9-1
Reimbursement of federal government from sale of WPA improved state land
Sec. 1. (a) If:
(1) the state receives a direct profit from the sale of state land or the products of the state land; and
(2) the profit is a direct result of work done on the land under 16 U.S.C. 585 through 590 (before their repeal);
the state may, through the appropriate state officers, apply not more than one-half (1/2) of the profit to or toward reimbursing the United States government for money expended by the United States government under 16 U.S.C. 585 through 590 (before their repeal).
(b) The amount paid to the United States government under subsection (a) must be at the rate of one dollar ($1) per man per day for the time spent on the work. However, the total amount paid may not exceed in the aggregate three dollars ($3) per acre for the state land or the products of the state land that are sold at a profit that is a direct result of work done under 16 U.S.C. 585 through 590 (before their repeal).
As added by P.L.1-1995, SEC.11.

IC 14-18-9-2
Determination of profit; emergency conservation work fund
Sec. 2. (a) The director may determine what part of the proceeds of the sale of state land or the products of state land is:
(1) a profit; and
(2) a direct result of work done on the land by the United States government under 16 U.S.C. 460l-4 et seq.
(b) When the director determines that a profit exists, the director shall order that not more than one-half (1/2) of the profit, in the amount the director determines, be set aside and retained by the department as a separate fund to be known as the emergency conservation work fund.
(c) The director may negotiate with the appropriate federal authorities for reimbursement of the United States and fix the amount due the United States under this section. The amount fixed shall be paid from the emergency conservation work fund as the director directs.
(d) Any unexpended remainder in the emergency conservation work fund after the United States has been reimbursed as provided in this chapter shall be paid into the state general fund.
As added by P.L.1-1995, SEC.11.

IC 14-18-9-3
Sale of state land not authorized
Sec. 3. This chapter:
(1) does not authorize the sale of state land or products of state

land; and
(2) applies only to a sale authorized by another law.
As added by P.L.1-1995, SEC.11.

IC 14-18-9-4
Purpose of chapter
Sec. 4. This chapter is enacted to procure a continuance of emergency conservation work within Indiana under 16 U.S.C. 460l-4 et seq.
As added by P.L.1-1995, SEC.11.



CHAPTER 10. UTILITY EASEMENTS

IC 14-18-10-1
Permit requirement
Sec. 1. A person may not erect or construct a utility, telephone, or telegraph line upon or across:
(1) a state park;
(2) a state forest;
(3) a state game preserve;
(4) land acquired by the state and set aside for use by the public as a scenic or historic place; or
(5) that part of a public highway right-of-way that passes through a state park, a state forest, a state game preserve, or land acquired by the state and set aside for use by the public as a scenic or historic place;
unless the person has a permit from the director to erect or construct the line.
As added by P.L.1-1995, SEC.11.

IC 14-18-10-2
Issuance of permit
Sec. 2. The director may issue to any person, without charge, a permit to erect or construct a utility, telephone, or telegraph line as described in section 1 of this chapter under the rules and restrictions that the director considers necessary:
(1) for the protection and preservation of the natural scenic conditions of the land; or
(2) to prevent the line from interfering with or obstructing the use and enjoyment of the property by the public.
As added by P.L.1-1995, SEC.11.

IC 14-18-10-3
Prohibited easements
Sec. 3. A person may not construct or erect a utility, telegraph, or telephone line as described in section 1 of this chapter in violation of any of the rules and restrictions of a permit issued under this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-10-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction. Each day that such a violation exists constitutes a separate offense.
As added by P.L.1-1995, SEC.11.



CHAPTER 11. EASEMENTS IN STATE FORESTS

IC 14-18-11-1
Grant and conveyance of rights-of-way
Sec. 1. The department may grant and convey by deed rights-of-way to railroads and to telegraph and telephone companies to construct and operate lines across the land of state forests and state nurseries.
As added by P.L.1-1995, SEC.11.

IC 14-18-11-2
Approval of terms and conditions of rights-of-way
Sec. 2. The terms and conditions upon which the rights-of-way are granted and conveyed by deed under this chapter must be submitted to and approved by:
(1) the governor;
(2) the attorney general; and
(3) the Indiana department of administration;
before the deed becomes operative or possession is taken under a deed.
As added by P.L.1-1995, SEC.11. Amended by P.L.53-2001, SEC.2; P.L.1-2002, SEC.69.



CHAPTER 12. ABANDONMENT OF HIGHWAYS ON STATE LAND

IC 14-18-12-1
Vacation of highways on land owned by state on June 7, 1937
Sec. 1. (a) Except as provided in subsection (b), all or part of a public highway, street, or alley, except a state highway, that is located on or inside the boundaries of a state park, state forest, state game preserve, or scenic or historic place owned by the state on June 7, 1937, is vacated.
(b) If:
(1) any privately owned land would by the vacation become inaccessible by a public highway; and
(2) the public highway provides the only public access to and outlet from the land;
the part of the public highway that provides the only public access to and outlet from the privately owned land is not vacated as long as the condition exists.
As added by P.L.1-1995, SEC.11.

IC 14-18-12-2
Vacation of highways on land acquired by state after June 7, 1937
Sec. 2. All or part of a public highway, except a state highway, that is located on land acquired by the state after June 7, 1937, and used for:
(1) a state park;
(2) a state forest;
(3) a state game preserve;
(4) a scenic or historic place; or
(5) other conservation purpose;
may be vacated as provided in this chapter.
As added by P.L.1-1995, SEC.11.

IC 14-18-12-3
Orders of vacation
Sec. 3. (a) Whenever the director determines that the proper operation or administration of:
(1) a state park;
(2) a state forest;
(3) a state game preserve; or
(4) a scenic or historic place;
necessitates the abandonment of all or part of a public highway, except a state highway, that is located on or within the boundaries of the property, the director may issue an order vacating all or part of the public highway.
(b) The director shall have a copy of the order posted in five (5) conspicuous places in the township where the public highway is located fifteen (15) days before the order takes effect.
(c) If any privately owned land would become inaccessible by a public highway due to the order and vacation, as much of the

highway that provides the only public access to and outlet from the land is not vacated as long as the condition exists.
As added by P.L.1-1995, SEC.11.

IC 14-18-12-4
Actions to vacate
Sec. 4. Notwithstanding this chapter, the state may bring an action to vacate as much of a public highway as is located in a:
(1) state park;
(2) state forest;
(3) state game preserve; or
(4) scenic or historic place;
in the same manner as provided by law as of June 7, 1937, for vacation of public highways by any person.
As added by P.L.1-1995, SEC.11.






ARTICLE 19. STATE PARKS AND RECREATION AREAS

CHAPTER 1. POWERS AND DUTIES OF DEPARTMENT

IC 14-19-1-0.5
"Motorized cart"
Sec. 0.5. (a) "Motorized cart" means a conveyance that is:
(1) motor driven, either by gas or electricity;
(2) used to carry passengers or equipment; and
(3) smaller than the types of motor vehicles required to be registered by the bureau of motor vehicles such as a:
(A) passenger motor vehicle (as defined in IC 9-13-2-123);
(B) recreational vehicle (as defined in IC 9-13-2-150); or
(C) truck (as defined in IC 9-13-2-188).
A motorized cart may be characterized as a golf cart, utility cart, or similar form of motor vehicle.
(b) The term does not include:
(1) an electric personal assistive mobility device (as defined in IC 9-13-2-49.3);
(2) a motorcycle (as defined in IC 9-13-2-108);
(3) a motor scooter (as defined in IC 9-13-2-104);
(4) a motorized bicycle (as defined in IC 9-13-2-109); or
(5) an off-road vehicle.
As added by P.L.225-2005, SEC.14.

IC 14-19-1-1
Duties of department
Sec. 1. The department shall do the following:
(1) Have the custody of and maintain the parks, preserves, forests, reservoirs, and memorials owned by the state.
(2) Adopt the necessary rules under IC 4-22-2 to secure enforcement of this title, which must include provisions for the use of motorized carts during the hours specified in IC 9-21-7-2(a)(1) at state parks and recreation areas by an individual who is the holder of a driver's license and who:
(A) is at least sixty-five (65) years of age; or
(B) has a disability as defined by the federal Social Security Administration guidelines (42 U.S.C. 416).
(3) Prepare, print, post, or distribute printed matter relating to the state parks and preserves.
(4) Subject to the approval of the governor, purchase land for parks or preserves and scenic and historic places. For the purpose of acquiring land for parks or preserves and scenic and historic places, the commission may exercise the power of eminent domain in the manner provided in IC 14-17-3.
(5) Accept in the name of the state by gift or devise the fee or

other estate in land or scenic or historic places.
(6) Employ, with the approval of the authorities having control of a state penal institution, the convicts committed to a penal institution for the purpose of producing or planting trees, clearing, improving, repairing, draining, or developing land purchased or acquired by the state for parks or preserves or as scenic or historic places.
(7) Have the custody of all abstracts of title, papers, contracts, or related memoranda except original deeds to the state, for land purchased or received for parks or preserves or for scenic or historic purposes under this section.
(8) Cooperate with:
(A) the department of environmental management;
(B) other state agencies; and
(C) local units of government;
to protect the water and land of Indiana from pollution.
(9) Have general charge of the navigable water of Indiana.
As added by P.L.1-1995, SEC.12. Amended by P.L.225-2005, SEC.15.

IC 14-19-1-2
Powers of department
Sec. 2. The department may do the following:
(1) Make available to the public under rules adopted by the department public parks and other suitable places for recreation, conservation, and management of natural and cultural resources. The rules may include a procedure for the establishment of a schedule of admission fees and service charges adopted by the commission for the parks and other places of recreation.
(2) Construct, rent, lease, license, or operate public service privileges and facilities in a state park. An agreement may not be made to rent, lease, or license a public service privilege or facility in a state park for longer than four (4) years, except as provided in section 3 of this chapter.
(3) Acquire other suitable land or park property within Indiana that is entrusted, donated, or devised to Indiana by the United States or by a county, a city, a town, a private corporation, or an individual for the purpose of public recreation or for the preservation of natural beauty or natural features possessing historic value.
As added by P.L.1-1995, SEC.12. Amended by P.L.246-2005, SEC.120.

IC 14-19-1-3
Lease of property
Sec. 3. (a) The department may lease property located in a state park to a lessee for a period longer than four (4) years if the requirements of this section are satisfied.
(b) A lease described in subsection (a) does not take effect unless

all of the following conditions have been met:
(1) The lease is approved by the commission.
(2) The prospective lessee is required, as a condition of the lease, to make a capital investment in the property of at least two hundred thousand dollars ($200,000).
(3) The investment referred to in subdivision (2) is in real property and not in personal property.
(4) Under the terms of the lease, improvements made to the property by the lessee through capital investment will become the property of the state when the lease expires.
(c) Before the commission may approve a lease under subsection (b)(1), the prospective lessee must submit to the commission a statement of Indiana economic impact that includes the following information relating to the proposed lease and the capital investment that would be required as a condition of the lease under subsection (b)(2):
(1) The estimated average wages and benefits to be paid to the projected new permanent employees whose jobs would be created through the capital investment.
(2) The estimated total amount to be expended by the prospective lessee in making the capital investment.
(3) The estimated total amount to be paid by the prospective lessee to companies that:
(A) are organized under Indiana law; and
(B) would be involved in the construction activity that would implement the capital investment.
(4) The estimated total wages and benefits that would be paid, during the construction activity that would implement the capital investment, to Indiana residents employed by companies that would be involved in the construction activity.
(5) The projected economic activity for:
(A) subcontracting companies organized under Indiana law;
(B) supply companies organized under Indiana law; and
(C) other companies organized under Indiana law;
that would result from the capital investment.
(d) In deciding whether to approve a lease under subsection (b)(1), the commission shall consider whether the proposed term of the lease is longer than the period within which the prospective lessee can reasonably be expected to recover the capital investment in the property that would be required as a condition of the lease under subsection (b)(2).
As added by P.L.1-1995, SEC.12.



CHAPTER 2. SMALL STATE PARKS

IC 14-19-2-1
"Small state park" defined
Sec. 1. As used in this chapter, "small state park" means a state park having an area of not more than five hundred (500) acres.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-2
Development, maintenance, and management of parks
Sec. 2. The department may develop, maintain, and manage, on property acquired by the department, at least one (1) small state park.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-3
Site determination criteria
Sec. 3. The department shall establish criteria for determining the site of a small state park. However, each small state park must meet the following conditions:
(1) Be developed for recreational or cultural activities by the public.
(2) Contain or be adjacent to surface water.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-4
Contracts for operation or management
Sec. 4. The department may enter into contracts for the operation or management of the property, facilities, services, or programs of a small state park.
As added by P.L.1-1995, SEC.12.

IC 14-19-2-5
Adoption of rules
Sec. 5. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.12.



CHAPTER 3. FEES

IC 14-19-3-1
Admission fees for public hospital inpatients and supervisors prohibited
Sec. 1. The department may not charge a price of admission to inpatients of state or federally owned or operated hospitals or institutions and their supervisors for the use of state parks, playgrounds, recreational areas, or day facilities under the control of the department. If necessary, the department may adopt rules to require that appropriate identification be made of the patients and their supervisors by the issuance of passes or otherwise.
As added by P.L.1-1995, SEC.12.

IC 14-19-3-2
Permits for nonprofit youth organizations
Sec. 2. (a) Upon:
(1) application to the department; and
(2) the payment of an annual fee of one hundred dollars ($100);
the department shall issue to a nonprofit organization composed primarily of individuals less than seventeen (17) years of age a permit for the admission of the members as a group into any facility of the department.
(b) A permit issued under this section is valid from June 1 through August 31 of the year in which the permit is issued.
As added by P.L.1-1995, SEC.12.

IC 14-19-3-3
Motor vehicle towing unoccupied vehicle considered one vehicle
Sec. 3. If a motor vehicle is towing an unoccupied motor vehicle, the two (2) motor vehicles are considered one (1) motor vehicle for the purpose of calculating the admission fee to a state park or recreation area.
As added by P.L.1-1995, SEC.12.

IC 14-19-3-4
Golden Hoosier Passports; fees
Sec. 4. (a) Upon application to the department, a resident of Indiana:
(1) who:
(A) if born in 1933, 1934, 1935, 1936, or 1937, is at least sixty (60) years of age; or
(B) if born before 1933 or after 1937, is at least sixty-five (65) years of age;
(2) who is eligible for Social Security disability payments under 42 U.S.C. 423;
(3) who is eligible for a disabled veteran license plate under IC 9-18-18-1; or
(4) who is issued a prisoner of war license plate under

IC 9-18-17-1;
may purchase or is eligible to receive an annual Golden Hoosier Passport.
(b) A Golden Hoosier Passport entitles:
(1) the resident;
(2) the resident's motor vehicle; and
(3) the resident's passengers;
to unlimited admission for one (1) calendar year to the Indiana state parks, recreation areas, reservoirs, forests, historic sites, museums, memorials, and other department properties for which admission is charged during the year for which the passport was issued.
(c) Except as provided in subsection (d), the fee for an annual Golden Hoosier Passport issued under this section is fifty percent (50%) of the fee that the department charges a resident who is not described in subsection (a)(1), (a)(2), or (a)(3) for unlimited admission for one (1) calendar year to the Indiana state parks, recreation areas, reservoirs, forests, historic sites, museums, memorials, and other department properties for which admission is charged.
(d) A fee may not be charged for an annual Golden Hoosier Passport issued under this section to a resident described in subsection (a)(4).
As added by P.L.1-1995, SEC.12. Amended by P.L.134-1997, SEC.3; P.L.99-2001, SEC.1; P.L.1-2006, SEC.211.

IC 14-19-3-5
Annual pass; nonresident; charges
Sec. 5. (a) As used in this section, "annual pass" means a card that:
(1) is issued by the department; and
(2) entitles:
(A) the card holder; and
(B) the members of the card holder's immediate family;
to enter the state parks an unlimited number of times during a calendar year without paying an admission fee.
(b) As used in this section, "nonresident" means an individual who does not reside in Indiana.
(c) The commission may set the amount of the charge for an annual pass. However, the charge for an annual pass issued to a nonresident must be higher than the charge for an annual pass issued to a resident of Indiana.
As added by P.L.134-1997, SEC.4.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. UNIVERSITY SQUARE AND MILITARY PARK

IC 14-19-6-1
Beautification
Sec. 1. The city of Indianapolis may do the following, subject to the same rules, regulations, ordinances, and laws as public parks owned by the city of Indianapolis:
(1) Beautify, improve, maintain, and regulate the use of University Square and Military Park in Indianapolis.
(2) Erect in University Square and Military Park monuments, fountains, and art treasures.
As added by P.L.1-1995, SEC.12.

IC 14-19-6-2
Open at all times
Sec. 2. University Square and Military Park must be open at all times for the use and enjoyment of the people of Indiana as public parks to the same extent as to residents of Indianapolis.
As added by P.L.1-1995, SEC.12.

IC 14-19-6-3
Maintenance duties
Sec. 3. The city of Indianapolis shall, at the city's own expense, do the following:
(1) Maintain the walks and lawns in and adjacent to the grounds in good condition at all times.
(2) Reforest the land with trees as needed, caring for, training, and preserving the trees as much as possible.
(3) Keep the grounds as well lighted as parks owned by the city.
As added by P.L.1-1995, SEC.12.

IC 14-19-6-4
Revocation of authority
Sec. 4. The general assembly or the governor may revoke the authority granted by this chapter. However, the city of Indianapolis may remove the monuments, fountains, or art treasures that the city erected or located in the parks if the authority is revoked.
As added by P.L.1-1995, SEC.12.



CHAPTER 7. FALLS OF THE OHIO NATIONAL WILDLIFE CONSERVATION AREA

IC 14-19-7-1
Department as local sponsor; management
Sec. 1. The department is designated as the local sponsor of and may manage the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.

IC 14-19-7-2
George Rogers Clark Homesite as adjunct
Sec. 2. The department shall include the George Rogers Clark Homesite as an adjunct to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.

IC 14-19-7-3
Cooperation with political subdivisions
Sec. 3. The department may cooperate with Indiana political subdivisions to develop and implement plans for appropriate facilities within and adjacent to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.

IC 14-19-7-4
Plans for state park
Sec. 4. The department may develop and implement plans for a state park within and adjacent to the Falls of the Ohio National Wildlife Conservation Area.
As added by P.L.1-1995, SEC.12.



CHAPTER 8. STATE PARKS AND RESERVOIRS SPECIAL REVENUE FUND

IC 14-19-8-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the state parks and reservoirs special revenue fund established by section 2 of this chapter.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-2
State parks and reservoirs special revenue fund
Sec. 2. (a) The state parks and reservoirs special revenue fund is established.
(b) The fund shall be administered by the department.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-3
Funding sources
Sec. 3. (a) The fund consists of the following:
(1) All revenues accruing to the department from the operation of the state parks.
(2) All revenues accruing to the department from the operation of reservoirs.
(3) Other sources as specified by law.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-4
Use of fund
Sec. 4. The money in the fund may be expended by the director exclusively for the operation of the state parks and reservoirs. The director shall submit, in accordance with IC 4-12-1, a suggested budget for appropriations and expenditures from the fund. The director shall use money appropriated by the general assembly from the fund to the department in accordance with this chapter and the terms of the appropriation.
As added by P.L.186-2003, SEC.56.

IC 14-19-8-5
Reversion of money to fund
Sec. 5. Unencumbered parts of appropriations made for a state fiscal year from the fund revert to the fund at the end of that state fiscal year unless otherwise specified by statute. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.186-2003, SEC.56.






ARTICLE 20. STATE MUSEUMS AND HISTORIC SITES

CHAPTER 1. DIVISION OF STATE MUSEUMS AND HISTORIC SITES

IC 14-20-1-1
Applicability of chapter
Sec. 1. This chapter does not apply to the property described by Acts 1976, P.L.158.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-1.5
State museum development fund
Sec. 1.5. (a) The state museum development fund is established for the purpose of promoting interest in and use of the Indiana state museum.
(b) The state museum development fund shall be administered by the department. The state museum development fund consists of revenue generated by exhibit fees, concessions, donations, grants, and other miscellaneous revenue. Money in the state museum development fund at the end of a state fiscal year does not revert to the state general fund.
(c) The balance of the state museum development fund is continuously appropriated and may be used at the request of the department with the approval of the budget agency after review by the budget committee.
As added by P.L.291-2001, SEC.88.

IC 14-20-1-2
"Division" defined
Sec. 2. As used in this chapter, "division" refers to the division of state museums and historic sites.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to the state museum acquisition fund established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-4
"Political subdivision" defined
Sec. 4. As used in this chapter, "political subdivision" has the meaning set forth in IC 34-4-16.5-2.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-5
"State agency" defined      Sec. 5. As used in this chapter, "state agency" has the meaning set forth in IC 34-4-16.5-2.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-6
"Trustees" defined
Sec. 6. As used in this chapter, "trustees" refers to the board of trustees for the division of state museums and historic sites established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-7
Administration and development of programs and policies
Sec. 7. The division of state museums and historic sites shall administer and develop the programs and policies established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-8
Sections
Sec. 8. (a) The division consists of the following two (2) sections:
(1) The section of museums.
(2) The section of historic sites.
(b) The division director may not serve as the head of a section of the division.
(c) An individual may not serve as the head of more than one (1) section of the division.
(d) There must be a separate line item for each section of the division in each bill appropriating money to the division.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-9
General powers of division
Sec. 9. The division may do the following:
(1) Undertake the action necessary to qualify the state for participation in sources of federal aid to preserve historic property, materials, items, sites, and memorials.
(2) Provide information on historic property, materials, items, sites, and memorials within Indiana to federal, state, and local governmental agencies, private individuals, and organizations.
(3) Advise and coordinate the activities of local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(4) Provide technical and financial assistance to local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(5) Develop a program of interpretation and publication of the state's historical, architectural, and archeological resources.
(6) Collect and preserve objects of scientific and cultural value representing past and present flora and fauna, the life and work

of man, geological history, natural resources, the manufacturing arts, and fine arts.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-10
Duties of section of museums
Sec. 10. The section of museums shall do the following:
(1) Collect, preserve, and interpret artifacts and materials reflecting the cultural and natural history of Indiana.
(2) Prepare and maintain a statewide inventory of these artifacts and materials.
(3) Assist other museums within Indiana to meet the criteria of museum accreditation.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-11
Duties of section of historic sites
Sec. 11. The section of historic sites shall do the following:
(1) Establish standards and criteria for the acquisition of historic properties and for the preservation, restoration, administration, and operation of the sites and structures acquired.
(2) Acquire by purchase, lease, or gift appropriate historic sites and historic structures.
(3) Operate and administer those historic sites and historic structures owned or acquired by the state in accordance with this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-12
Conveyance or lease of property
Sec. 12. (a) The department may convey or lease property acquired under this chapter:
(1) back to the original owner of the property; or
(2) to any other person under a contractual arrangement that will limit the future use of the property and ensure the preservation of the property.
(b) A historic property that is:
(1) conveyed under this section; or
(2) leased under this chapter;
is subject to rights of access, public visitation, and other conditions of operation established by the department.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-13
Lease of historic property; authority; contents; term
Sec. 13. (a) The department may negotiate and execute a lease of historic property under this section to:
(1) a political subdivision;
(2) a state agency;         (3) a for profit or nonprofit organization; or
(4) any other person;
if the department determines that the lease is in the best interests of the citizens of Indiana.
(b) A lease of historic property executed under this section must set forth the following:
(1) A description of the property subject to the lease.
(2) The term of the lease.
(3) A requirement that complete plans and specifications be submitted to the department for review and written approval before any construction begins on the property.
(4) Terms of the payment of rent for the property.
(5) A requirement that facilities on the property be available to the public without discrimination.
(6) Terms of the disposition of:
(A) the property; and
(B) improvements on the property;
at the termination of the lease.
(c) This section does not require that the property subject to a lease be surveyed.
(d) The term of a lease executed under this section may not exceed twenty-five (25) years. However, the lease may provide for the renewal of the lease at the option of the parties for one (1) or two (2) periods. A renewal period may not exceed ten (10) years.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-14
Lease of historic property; statement of intent; proposals; lease agreement
Sec. 14. (a) This section applies to the negotiation and execution of a lease of historical property on which the department desires certain facilities to be provided. However, this section does not apply to a lease of historic property to:
(1) a political subdivision; or
(2) a state agency.
(b) The department shall prepare and publicize through appropriate media a statement of intent that does the following:
(1) Describes the facilities that the department desires to be provided on the historic property.
(2) Sets forth a procedure for the submission of proposals by persons proposing to lease the historic property and provide the facilities.
(c) A statement of intent prepared under subsection (b) must appear in at least three (3) legal advertisements at ten (10) day intervals in at least five (5) daily newspapers of wide and general circulation in Indiana.
(d) During the sixty (60) days following the publication of the final legal advertisement under subsection (c), proposals may be submitted to the department in response to the statement of intent. The department shall do the following:         (1) Select from the proposals submitted the one (1) proposal that the department considers most appropriate for the fulfillment of the statement of intent.
(2) Submit the proposal to the trustees and the commission for approval.
(e) If the proposal is approved in writing by the trustees and the commission, the department may negotiate a lease agreement with the party that submitted the proposal. After a lease agreement is entered into and set forth in writing, the department shall submit the lease agreement to the attorney general for review. A lease agreement that is:
(1) negotiated;
(2) executed by the authorized agents of the state and the lessee; and
(3) approved by the attorney general;
under this section is a binding contract between the state and the lessee.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-15
Adoption of rules
Sec. 15. The director may, with the approval of the commission, adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-16
Board of trustees
Sec. 16. (a) The board of trustees for the division of state museums and historic sites is established.
(b) The trustees consist of thirteen (13) members as follows:
(1) The director of the department, who shall serve as chairman.
(2) Twelve (12) members appointed by the governor as follows:
(A) One (1) member of the Indiana State Museum Society nominated by the Society.
(B) One (1) member of the Indiana State Museum Volunteers nominated by the volunteers.
(C) Two (2) members must be recognized supporters of historic sites.
(D) Not more than seven (7) members may be members of the same political party.
(E) Not more than two (2) members may be from the same county.
(F) Each congressional district in Indiana must be represented by at least one (1) member.
(c) The terms of the appointed members shall be staggered.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-17
Term of trustees
Sec. 17. Each appointed member of the trustees:         (1) serves at the pleasure of the governor for a term of three (3) years beginning September 1; and
(2) may not serve more than three (3) consecutive terms.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-18
Filling of vacancies
Sec. 18. A vacancy on the board of trustees shall be filled for the unexpired term in the same manner as for a full term.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-19
Per diem compensation and traveling expenses
Sec. 19. (a) Each member of the trustees who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the trustees who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-20
Vice chairman and secretary
Sec. 20. The trustees shall select a vice chairman from their membership for a term of one (1) year expiring September 1 following the selection. The division director is the secretary of the trustees.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-21
Quorum
Sec. 21. Seven (7) members of the trustees constitute a quorum.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-22
Duties of trustees
Sec. 22. The trustees shall do the following:
(1) Nominate, when the position of division director is vacant, a person to be appointed by the director to that position. If the director rejects a nominee's appointment, the trustees shall nominate another person.
(2) Recommend, when appropriate, the dismissal of a division director.         (3) Make recommendations concerning the salary ranges of the administrative, professional, and technical staff of the division.
(4) Review the budget needs and requests of the division and make recommendations concerning the needs and requests to the governor through the director.
(5) Recommend that the department accept or reject, hold, or dispose of grants of property to be administered by the division for the purpose of preservation, research, or interpretation of significant areas, events, or grants to citizens of Indiana for the purpose of preserving, studying, and interpreting archeological and natural phenomena, cultural trends, and accomplishments.
(6) Review, guide, and assist in the development of statewide outreach programs.
(7) Review, guide, and assist in the development of professionalism of the staff and operations.
(8) Review, recommend, and devise methods to enable the division to do the following:
(1) Increase the division's physical plant.
(2) Expand the educational areas.
(3) Meet storage needs.
(9) Develop a plan of growth to meet physical, program, and financial needs for both the immediate and long range future, monitor the plan at regular intervals, and ensure that the institution stays within the developed plan.
(10) Recommend policies, procedures, and practices that the commission, the director, and the secretary shall consider.
(11) Give advice or make recommendations to the governor and the general assembly when requested or on the initiative of the trustees.
(12) Review the conduct of the work of the division. To implement this duty, the trustees have access at any reasonable time to copies of all records pertaining to the work of the division.
(13) Adopt bylaws consistent with this chapter for the division's internal control and management and file a copy of the bylaws with the director.
(14) Hold meetings at the times and places in Indiana that are prescribed by the bylaws, but at least quarterly.
(15) Keep minutes of the transactions of each regular and special meeting and file the minutes with the director. The minutes are public records.
(16) Promote the welfare of the division.
(17) Make recommendations concerning the administration of the fund established by section 24 of this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-23
Gifts of historic property; sale or exchange of artifacts or historic property
Sec. 23. (a) The commission may, on recommendation of the

trustees, accept or refuse to accept an offered gift of historic property that would be administered by the department.
(b) The commission may, on recommendation of the trustees, sell, lease, or exchange historic property administered by the department under IC 4-20.5-7 or IC 5-22-22.
(c) The commission may, on recommendation of the trustees and in accordance with rules adopted by the commission under IC 4-22-2, sell, donate, or exchange artifacts in the museum's collection to or with other public or nonprofit museums or historical societies. However, the commission may donate an artifact in the museum's collection to a public or nonprofit museum or historical society under this subsection only if the museum or historical society is located in Indiana.
(d) The commission may, on recommendation of the trustees, adopt rules under IC 4-22-2 to establish a procedure for evaluating the merits of proposals to:
(1) accept gifts of;
(2) sell; or
(3) exchange;
artifacts or historic property.
As added by P.L.1-1995, SEC.13. Amended by P.L.49-1997, SEC.49.

IC 14-20-1-24
Fund
Sec. 24. (a) The state museum acquisition fund is established. The division shall administer the fund.
(b) The following shall be deposited in the fund:
(1) Gifts of money to the fund or the proceeds from the sale of gifts donated to the fund.
(2) The proceeds from sales or leases under section 23 of this chapter.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The division may, on recommendation of the trustees, purchase with money in the fund objects for the state museum collection. All money accruing to the fund is appropriated continuously for this purpose.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.13.

IC 14-20-1-24.5
"Museum"; "Governor Frank O'Bannon Great Hall"
Sec. 24.5. (a) As used in this section, "museum" refers to the Indiana state museum located in the White River State Park in Indianapolis.
(b) The museum's great hall shall be known as the "Governor

Frank O'Bannon Great Hall".
(c) The president and chief operating officer of the museum shall install and maintain the following:
(1) Appropriate public signage on and around the museum that displays the name of the great hall.
(2) A plaque located at an appropriate spot in the museum describing the highlights of the life and career of Governor Frank O'Bannon.
As added by P.L.175-2005, SEC.2. Amended by P.L.1-2006, SEC.212.

IC 14-20-1-25
Alteration of historic property prohibited
Sec. 25. A person who:
(1) knowingly; and
(2) without a permit;
alters historic property within the boundaries of property owned or leased by the state commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.13.



CHAPTER 2. TIPPECANOE BATTLE GROUND MEMORIAL

IC 14-20-2-1
Transfer of interests of the state to county park and recreational board
Sec. 1. The governor, auditor of state, and director may, on behalf of and in the name of the state, transfer and convey to the Tippecanoe County park and recreational board, Tippecanoe County, Indiana, all rights, title, and interest of the state, including maintenance and operating equipment, in the Tippecanoe Battle Ground Memorial at Battle Ground, Indiana. The grantee shall act as the agent of the general assembly in the performance of the general assembly's constitutional duty to preserve the Tippecanoe Battle Ground.
As added by P.L.1-1995, SEC.13.

IC 14-20-2-2
Conditions of transfer
Sec. 2. The transfer under section 1 of this chapter is conditioned on the following:
(1) That when the recipient is in full possession, the recipient shall forevermore maintain, develop, and use the Tippecanoe Battle Ground Memorial, by whatever name, as a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(2) That the recipient of the property does not have the right to sell, lease, or in any way transfer the control of the property, in whole or in part, to a person, a firm, a party, or an agency of government, except for use as a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(3) That a subsequent owner, lessee, or controller of the property does not have the right to use or cause the property to be used for a purpose other than a general park and recreation area dedicated to the preservation of the Tippecanoe Battle Ground.
(4) That should the property, in whole or in part, ever be used for other than the stated purpose, the director may, with approval of the governor, cause the property, in whole, to revert to the status of ownership before February 16, 1972.
As added by P.L.1-1995, SEC.13.

IC 14-20-2-3
Permanent enclosure and preservation of battle ground
Sec. 3. This chapter provides for the permanent enclosure and preservation of the Tippecanoe Battle Ground as required by Article 15, Section 10, of the Constitution of the State of Indiana.
As added by P.L.1-1995, SEC.13.



CHAPTER 3. OLD GOSHEN BAPTIST CHURCH AND CEMETERY

IC 14-20-3-1
"Real property" defined
Sec. 1. As used in this chapter, "real property" means the Old Goshen Baptist Church and cemetery containing the graves of revolutionary soldiers and Indiana pioneers that is a tract containing two and one-half (2 1/2) acres and situated in Harrison County, Indiana, on State Road 11 about twelve (12) miles south of Corydon.
As added by P.L.1-1995, SEC.13.

IC 14-20-3-2
State to maintain real property as memorial
Sec. 2. The state pledges the state's faith to maintain the real property as a public memorial to Indiana's pioneer settlers.
As added by P.L.1-1995, SEC.13.



CHAPTER 4. NEW HARMONY COMMISSION

IC 14-20-4-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the New Harmony commission established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-2
Establishment of commission
Sec. 2. The New Harmony commission is established.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-3
Members
Sec. 3. (a) The commission is composed of nine (9) members as follows:
(1) The lieutenant governor or the lieutenant governor's designee.
(2) The director or the director's designee.
(3) One (1) individual who must be an elected officer of the New Harmony town legislative body.
(4) One (1) individual who must be a representative of the University of Southern Indiana.
(5) One (1) individual who must be a representative of the Robert Lee Blaffer Trust nominated by the trustees of the Robert Lee Blaffer Trust.
(6) Four (4) other individuals, at least two (2) of whom must be residents of Posey County.
(b) The governor shall appoint the members of the commission under subsection (a)(3) through (a)(6).
As added by P.L.1-1995, SEC.13.

IC 14-20-4-4
Terms of members
Sec. 4. The terms of the appointed members of the commission are as follows:
(1) The term of the member who is an officer of the New Harmony town legislative body expires when the member's term as an officer terminates.
(2) The terms of the other six (6) appointed members begin on July 1 of certain years and continue for four (4) years. The governor shall stagger the terms beginning July 1, 1995, so that at least one (1) term begins each year and not more than two (2) terms begin in alternate years.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-5
Filling of vacancies      Sec. 5. A vacancy on the commission shall be filled for the unexpired term in the same manner as appointments are made.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-6
General assembly members considered nonvoting members of commission
Sec. 6. The members of the general assembly representing Posey County and Vanderburgh County are considered members of the commission for all purposes, except voting.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-7
Chairman
Sec. 7. The governor shall appoint the chairman of the commission from the membership of the commission. The chairman serves at the pleasure of the governor.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-8
Meetings
Sec. 8. The commission shall meet at least four (4) times each year.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-9
Quorum
Sec. 9. Five (5) voting members constitute a quorum at a meeting of the commission.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-10
Duties of commission
Sec. 10. The commission shall do the following:
(1) Recommend legislation to do the following:
(A) Protect the area from the environmental degradation.
(B) Assure development of the historic, scenic, aesthetically pleasing, cultural, educational, and recreational nature of the community.
(2) Conduct a survey of New Harmony memorabilia that is in existence and establish a plan for restoring the memorabilia to the community.
(3) Conduct other activities that are necessary for promotion and enhancement of the area of New Harmony.
(4) Cooperate with the department and Indiana department of transportation on recommending access and egress from New Harmony.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-11 Nonprofit corporation
Sec. 11. (a) The commission may recommend the creation or establishment of a nonprofit corporation under IC 23-17 that is:
(1) tax free; and
(2) historically oriented;
to assist in the development, preservation, and maintenance of New Harmony.
(b) If a corporation is formed under subsection (a), the corporation shall:
(1) operate exclusively for the benefit of;
(2) perform the functions of; and
(3) carry out the purposes of;
the commission.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-12
Quarterly reports
Sec. 12. A corporation established under section 11 of this chapter shall submit to the commission quarterly reports of the corporation's activities during the period. The reports must include the following:
(1) A record of the following:
(A) All money or other thing of value received by the corporation as a donation, gift, devise, or bequest.
(B) The conditions attached to the donation, gift, devise, or bequest, if any.
(2) A record of all expenditures by the corporation during the period and the purposes of each expenditure.
(3) A statement of activities the corporation anticipates undertaking during the following period.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-13
Donations, gifts, devises, and bequests
Sec. 13. The commission may receive and use donations, gifts, devises, and bequests for the purposes of this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-14
Requests for and receipt of money; taxes or charges prohibited
Sec. 14. The commission:
(1) may request money from the general assembly;
(2) may receive money from other state and local governmental units or a private person or organization; and
(3) may not levy and tax or charge.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-15
Title to real property
Sec. 15. The title to real property donated, given, devised, or bequeathed to and real property purchased or otherwise acquired by

the commission:
(1) must be good and sufficient;
(2) must be approved by the attorney general; and
(3) shall be taken in the name of the state of Indiana.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-16
Deposits of money
Sec. 16. Money acquired by the commission:
(1) is subject to Indiana law concerning the deposit and safekeeping of public money; and
(2) shall be deposited under the advisory supervision of the state board of finance in the same way and manner, at the same rate of interest, and under the same restriction as other state money.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-17
Examination and penalties regarding money
Sec. 17. The money of the commission and the accounts of each officer, employee, or other person entrusted by law with the raising, disposition, or expenditure of the money or part of the money is subject to the following:
(1) Examination by the state board of accounts.
(2) The same penalties and the same provision for publicity that are provided by law for state money and state officers.
As added by P.L.1-1995, SEC.13.

IC 14-20-4-18
Per diem compensation and traveling expenses
Sec. 18. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.13.



CHAPTER 5. WHITEWATER CANAL SYSTEM

IC 14-20-5-1
Acceptance of property by commission
Sec. 1. The commission shall receive and accept, for and on behalf of the state, the Whitewater canal system, including the feeder dam and reservoir at Laurel, Indiana, the canal, locks, aqueduct, and all other miscellaneous structures belonging to the Whitewater Canal Association, situated in Franklin County, Indiana, between Laurel, Indiana, and Brookville, Indiana.
As added by P.L.1-1995, SEC.13.

IC 14-20-5-2
Conditions of acceptance
Sec. 2. The real property is accepted on condition that the officers of the Whitewater Canal Association transfer the property to the state free of encumbrances. In consideration the state pledges the state's faith to maintain the real property conveyed and transferred as a public memorial. The title to the real property conveyed and transferred:
(1) must be good and sufficient;
(2) must be approved by the attorney general; and
(3) shall be taken in the name of the state of Indiana.
As added by P.L.1-1995, SEC.13.



CHAPTER 6. LANIER HOME

IC 14-20-6-1
"Real property" defined
Sec. 1. As used in this chapter, "real property" means the following:
All of the block No. 9 in the city of Madison, known as The Lanier Block, bounded on the north by First Street, on the east by Vine Street, on the south by Ohio Street, and on the west by Elm Street, situated in Jefferson County, Indiana, and commonly known as The James F.D. Lanier Home.
As added by P.L.1-1995, SEC.13.

IC 14-20-6-2
State to maintain real property as memorial
Sec. 2. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished public services of James F.D. Lanier; and
(2) a permanent example of a notable Indiana home of the decade 1850 to 1860.
As added by P.L.1-1995, SEC.13.

IC 14-20-6-3
Department to administer real property
Sec. 3. The real property shall be administered, maintained, managed, and controlled by the department in the same manner as the state parks and shall be known as The James F.D. Lanier Home.
As added by P.L.1-1995, SEC.13.



CHAPTER 7. INDIANA STATE SOLDIERS' HOME HISTORICAL MONUMENT

IC 14-20-7-1
"Buildings and grounds" defined
Sec. 1. As used in this chapter, "buildings and grounds" means the property that:
(1) lies east of a line running north and south and tangent to the most easterly point on the circular drive of the Indiana Veterans' Home;
(2) contains approximately six (6) acres; and
(3) includes those buildings of the home that:
(A) were in the original group of buildings constructed at the home; and
(B) are known as the Administration Building, the Lawrie Library, and the Commandant's Residence.
As added by P.L.1-1995, SEC.13.

IC 14-20-7-2
Department to maintain buildings and grounds as historical monuments
Sec. 2. The department shall maintain the buildings and grounds as a historical monument with emphasis on the early history of the Indiana Veterans' Home when the home was founded by the Grand Army of the Republic as a home for Civil War veterans.
As added by P.L.1-1995, SEC.13.

IC 14-20-7-3
Donations
Sec. 3. The department may receive donations for the upkeep of the monument provided for in this chapter.
As added by P.L.1-1995, SEC.13.



CHAPTER 8. WILLIAM S. CULBERTSON MANSION

IC 14-20-8-1
"Real property" defined
Sec. 1. As used in this chapter, "real property" means the following:
The north 284 feet of a 10 foot alley along the east side of Plat No. 210 and a part of Lots No. 2, 3, 4, 5, and 6 of Plat No. 210, which is a part of the west one-half of Block 10, of the Whitehill Tract, Plat No. 173 and also the north 284 feet of the east one-half of Block No. 10 of the Whitehill Tract, Plat No. 173, situated in the city of New Albany, Floyd County, and known as the William S. Culbertson Mansion.
As added by P.L.1-1995, SEC.13.

IC 14-20-8-2
State to maintain real property as memorial
Sec. 2. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished business career and public services of William S. Culbertson; and
(2) a permanent example of a notable Indiana home of the end of the nineteenth century.
As added by P.L.1-1995, SEC.13.

IC 14-20-8-3
Department to administer real property
Sec. 3. The real property shall be administered by the department as a historic property and shall be known as the William S. Culbertson Mansion.
As added by P.L.1-1995, SEC.13.

IC 14-20-8-4
Donations
Sec. 4. The department may receive the following:
(1) Donations for the maintenance of the mansion.
(2) Other money that is necessary to carry out this chapter.
As added by P.L.1-1995, SEC.13.



CHAPTER 9. WILBUR WRIGHT BIRTHPLACE

IC 14-20-9-1
Applicability of chapter
Sec. 1. This chapter does not apply if:
(1) the Wilbur Wright memorial is transferred to the Wilbur Wright Birthplace Preservation Society after June 30, 1995; or
(2) the commission declares the memorial to be surplus to the needs of the commission and the department.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-2
"Real property" defined
Sec. 2. As used in this chapter, "real property" means the following:
Part of the northwest quarter of section 2, township 17 north, range 11 east, commencing at a point 41 links west of the southeast corner of said quarter section; thence south 85 degrees west on the section line 20 poles, 7 links to a corner; thence north 19 degrees west 40 poles to a corner; thence north 85 degrees east 20 poles, 7 links to a corner; thence south 19 degrees east 40 poles to the place of beginning and containing five acres, more or less, in Liberty Township, Henry County, and known as the Wilbur Wright Birthplace.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-3
State to maintain real property as memorial
Sec. 3. The state pledges to maintain in perpetuity the real property as:
(1) a public memorial to the distinguished services and life of Wilbur Wright; and
(2) a permanent tribute to this noted Hoosier.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-4
Department to administer real property
Sec. 4. The department shall administer the real property, which shall be known as the Wilbur Wright Birthplace.
As added by P.L.1-1995, SEC.13.

IC 14-20-9-5
Powers of department
Sec. 5. The department may do the following:
(1) Receive any appropriations made by the federal government to assist in memorializing the achievements of Wilbur Wright.
(2) Expend the money received from the federal government in conformity with this chapter or the federal law making the appropriation. As added by P.L.1-1995, SEC.13.



CHAPTER 10. ERNIE PYLE BIRTHPLACE

IC 14-20-10-1
"Real property" defined
Sec. 1. As used in this chapter, "real property" means the following:
The north and south halves of lots 23 and 24 in block 4 in the original plat of the town of Dana, Vermillion County, and the house located on the property known as the Ernie Pyle Birthplace.
As added by P.L.1-1995, SEC.13.

IC 14-20-10-2
Department to administer real property as historic property
Sec. 2. The real property shall be administered by the department as a historic property and shall be known as the Ernie Pyle Birthplace.
As added by P.L.1-1995, SEC.13.



CHAPTER 11. WENDELL L. WILLKIE MEMORIAL COMMISSION

IC 14-20-11-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Wendell L. Willkie memorial commission created by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the Wendell L. Willkie memorial fund established by this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-3
Creation of commission
Sec. 3. The Wendell L. Willkie memorial commission is created for the establishment, when money and property are available, of a suitable memorial in Indiana to honor the memory of Wendell L. Willkie and his One World Dream.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-4
Members
Sec. 4. (a) The commission is composed of ten (10) members as follows:
(1) Five (5) members shall be appointed by the speaker of the house of representatives.
(2) Five (5) members shall be appointed by the president of the senate.
(b) The commission must be bipartisan.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-5
Term of members
Sec. 5. The term of each member of the commission is four (4) years, with two (2) terms expiring each year.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-6
Filling of vacancies
Sec. 6. A vacancy on the commission shall be filled in the same manner as the original appointment was made.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-7
Service until successor appointed
Sec. 7. A member of the commission serves until a successor has been appointed. As added by P.L.1-1995, SEC.13.

IC 14-20-11-8
Chairman
Sec. 8. The members of the commission shall elect a chairman.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-9
Acquisition of real property
Sec. 9. The commission may, in the commission's discretion:
(1) acquire on behalf of the state;
(2) through gifts, bequests, legacies, and donations or by purchase out of money received as similar contributions; and
(3) at prices considered reasonable to the commission;
land, buildings, structures, and other property or interests in property.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-10
Gifts, bequests, legacies, and donations
Sec. 10. The commission may accept gifts, bequests, legacies, and donations of money for the acquisition and maintenance of property if the money received is deposited in a special trust fund to be designated as the Wendell L. Willkie memorial fund. The fund shall be applied to and expended under the direction of the chairman of the commission to carry out this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-11
Plans and designs for monument
Sec. 11. The commission shall secure plans and designs for a meaningful monument of the state symbolizing to the state and to the world the ideal of One World expressed by Wendell L. Willkie and published in his book. The plans shall be submitted to the Indiana arts commission and may be submitted to the general assembly.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-12
Purposes of monument
Sec. 12. (a) The monument shall serve as an international shrine and a continuing memorial to:
(1) the principle of freedom for all peoples and nations; and
(2) the promotion and defense of that principle in the preservation of democracy throughout the world.
(b) The monument may include an appropriate structure to house cultural displays and exhibits or symbolic features of national and international significance designed to accomplish the objectives of this chapter.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-13 General powers of commission
Sec. 13. The commission may do the following:
(1) Establish rules and regulations governing the actions of the commission in carrying out the purposes of this chapter.
(2) Accept and utilize the services of voluntary and uncompensated persons and pay the persons necessary travelling and subsistence expenses incurred by the persons in the performance of commission duties when the money is available for payment.
(3) Request and secure the advice or assistance of a state, federal or private agency. A state agency furnishing requested advice or assistance to the commission may expend the state agency's own money for this purpose, with or without reimbursement from the commission as agreed upon by the commission and the agency.
As added by P.L.1-1995, SEC.13.

IC 14-20-11-14
Expiration of commission
Sec. 14. The commission expires thirty (30) days after the submission of the commission's final report.
As added by P.L.1-1995, SEC.13.



CHAPTER 12. PAUL DRESSER SHRINE AND MEMORIAL

IC 14-20-12-1
State shrine and memorial
Sec. 1. The boyhood home and birthplace of Paul Dresser is a state shrine and memorial.
As added by P.L.1-1995, SEC.13.

IC 14-20-12-2
Location
Sec. 2. The Paul Dresser shrine and memorial owned and operated by the Vigo County Historical Society is situated on Dresser Drive in Fairbanks Park near U.S. Highway 41 and near where U.S. Highway 40 crosses the bridge over the Wabash River.
As added by P.L.1-1995, SEC.13.

IC 14-20-12-3
Purpose of chapter
Sec. 3. Thousands of Hoosiers all over the nation have contributed toward the moving and restoration of this historic house and because the house has already proven to be an outstanding tourist attraction and in keeping with our great American heritage, it is the intent of this chapter that the office of tourism development, the department, and other appropriate state boards and agencies give widespread publicity to this memorial by brochure, pamphlet, or other means.
As added by P.L.1-1995, SEC.13. Amended by P.L.229-2005, SEC.16.



CHAPTER 13. VIRGIL I. GRISSOM MEMORIAL

IC 14-20-13-1
Establishment of museum
Sec. 1. A part of the Virgil I. Grissom Memorial Visitors Center in Spring Mill State Park shall be set aside as a museum to house the mementoes or items of interest that are:
(1) procured from the National Aeronautics and Space Administration; or
(2) donated by any other public or private organization or interested person.
As added by P.L.1-1995, SEC.13.

IC 14-20-13-2
Receipt of money
Sec. 2. The department may receive the money that is necessary to carry out this chapter.
As added by P.L.1-1995, SEC.13.



CHAPTER 14. HISTORIC COUNTY COURTHOUSES

IC 14-20-14-1
Applicability of chapter
Sec. 1. This chapter applies to a nonprofit corporation that has, for a consideration of one dollar ($1), acquired a county courthouse listed on the National Register of Historic Places.
As added by P.L.1-1995, SEC.13.

IC 14-20-14-2
Powers and duties of nonprofit corporation
Sec. 2. The corporation:
(1) shall repair and maintain the building and grounds;
(2) shall supply reasonable space in the building for a county historical museum; and
(3) may lease other space in the building to commercial enterprises that is necessary for the purpose of financing the repair and maintenance of the building and grounds.
As added by P.L.1-1995, SEC.13.



CHAPTER 15. LEWIS AND CLARK BICENTENNIAL COMMISSION

IC 14-20-15-1
"Bicentennial" defined
Sec. 1. As used in this chapter, "bicentennial" refers to the bicentennial of the Lewis and Clark expedition.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Lewis and Clark bicentennial commission established by section 3 of this chapter.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-3
Establishment of commission
Sec. 3. The Lewis and Clark bicentennial commission is established.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-4
Membership
Sec. 4. The commission consists of the following members:
(1) Six (6) members of the house of representatives, to be appointed by the speaker of the house of representatives. Not more than three (3) members appointed under this subdivision may be members of the same political party.
(2) Six (6) members of the senate, to be appointed by the president pro tempore of the senate. Not more than three (3) members appointed under this subdivision may be members of the same political party.
(3) The governor or the governor's designee.
(4) The director of the department of natural resources or the director's designee.
(5) One (1) employee of the office of tourism development with expertise in the tourism or film industry, to be designated by the director of the office of tourism development.
(6) One (1) member of the Indiana historical society, to be appointed by the governor.
(7) Three (3) Indiana citizens, to be appointed by the governor. Not more than two (2) members appointed under this subdivision may be members of the same political party.
As added by P.L.54-2004, SEC.5. Amended by P.L.229-2005, SEC.17.

IC 14-20-15-5
Chair
Sec. 5. The governor or the governor's designee shall act as the

chair of the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-6
Permissible activities
Sec. 6. The commission may do the following:
(1) Educate Indiana residents and the nation about Indiana's important role in the Lewis and Clark expedition.
(2) Assist local governments and organizations with planning, preparation, and grant applications for bicentennial events and projects.
(3) Coordinate state, local, and nonprofit organizations' bicentennial activities occurring in Indiana.
(4) Act as a point of contact for national bicentennial organizations wishing to distribute information to state and local groups about grant opportunities, meetings, and national events.
(5) Plan and implement appropriate events to commemorate the bicentennial.
(6) Seek federal grants and philanthropic support for bicentennial activities.
(7) Perform other duties necessary to highlight Indiana's role in the Lewis and Clark expedition.
(8) Recommend the establishment of a nonprofit corporation under section 7 of this chapter.
(9) Transfer funds received under IC 9-18-47 and other property to a nonprofit corporation established under section 7 of this chapter.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-7
Nonprofit corporation to assist commission
Sec. 7. (a) The commission may recommend the establishment of a nonprofit corporation under IC 23-17 that is:
(1) tax exempt; and
(2) historically oriented;
to assist in the duties and purposes of the commission.
(b) If a corporation is established under subsection (a), the corporation shall:
(1) operate exclusively for the benefit of;
(2) perform the functions of; and
(3) carry out the purposes of;
the commission.
(c) A corporation established under this section shall submit to the commission quarterly reports of the corporation's activities during the period. The reports must include the following:
(1) A record of the following:
(A) All money or other property received by the corporation as a donation, gift, devise, or bequest.
(B) The conditions attached to the donation, gift, devise, or

bequest, if any.
(2) A record of all expenditures by the corporation during the period and the purposes of each expenditure.
(3) A statement of activities the corporation anticipates undertaking during the following period.
(d) The corporation established under this section is subject to audit by the state board of accounts.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-8
Department of natural resources; staff
Sec. 8. The department of natural resources shall staff the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-9
Expenses paid from Lewis and Clark bicentennial fund
Sec. 9. The expenses of the commission shall be paid from the money transferred to the commission from the Lewis and Clark bicentennial fund established by IC 9-18-47.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-10
Salary per diem; traveling and other expenses
Sec. 10. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-11
Voting and nonvoting members; term of members
Sec. 11. (a) Each member of the commission who is a member of the general assembly is a nonvoting member.
(b) The affirmative votes of a majority of the voting members appointed to the commission are required for the commission to take

action on any measure, including final reports.
(c) A member of the commission serves at the pleasure of the person who appointed the member.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-12
Citizen advisory board
Sec. 12. The commission may establish a citizen advisory board to assist the commission in implementing this chapter. If the commission establishes a citizen advisory board under this section, the following apply:
(1) The board consists of the following members:
(A) Not more than seven (7) citizens appointed by the speaker of the house of representatives.
(B) Not more than seven (7) citizens appointed by the president pro tempore of the senate.
(C) Not more than seven (7) citizens appointed by the governor.
(2) The board has the duties determined by the commission.
As added by P.L.54-2004, SEC.5.

IC 14-20-15-13
Public money acquired by the commission; accounts; penalties
Sec. 13. (a) Money acquired by the commission is subject to Indiana law concerning the deposit and safekeeping of public money.
(b) The money of the commission and the accounts of each officer, employee, or other person entrusted by law with the raising, disposition, or expenditure of the money or part of the money is subject to the following:
(1) Examination by the state board of accounts.
(2) The same penalties and the same provision for publicity that are provided by law for state money and state officers.
As added by P.L.54-2004, SEC.5.






ARTICLE 21. HISTORIC PRESERVATION AND ARCHEOLOGY

CHAPTER 1. DIVISION OF HISTORIC PRESERVATION AND ARCHEOLOGY

IC 14-21-1-1
Applicability of chapter
Sec. 1. This chapter does not apply to the human remains of individuals who die after December 31, 1939.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-2
"Artifact" defined
Sec. 2. As used in this chapter, "artifact" means an object made or shaped by human workmanship before December 11, 1816.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-3
"Burial ground" defined
Sec. 3. As used in this chapter, "burial ground" means ground in which human remains are buried. The term includes the land associated with or incidental to the burial of human remains.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-4
"Burial object" defined
Sec. 4. As used in this chapter, "burial object" means any item intentionally placed in a burial ground at or near the time of burial.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-5
"Council" defined
Sec. 5. As used in this chapter, "council" refers to the advisory council established by IC 14-9-6-1.
As added by P.L.1-1995, SEC.14. Amended by P.L.95-2006, SEC.8.

IC 14-21-1-6
"Division" defined
Sec. 6. As used in this chapter, "division" refers to the division of historic preservation and archeology.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-7
"Human remains" defined
Sec. 7. As used in this chapter, "human remains" means any part of the body of a human being in any:
(1) stage of decomposition; or
(2) state of preservation. As added by P.L.1-1995, SEC.14.

IC 14-21-1-8
"Plan", "archeological plan", and "development plan" defined
Sec. 8. (a) As used in this chapter, "plan" refers to:
(1) an archeological plan, as described in subsection (b); or
(2) a development plan, as described in subsection (c).
(b) As used in this chapter, "archeological plan" means a plan for the systematic recovery, analysis, and disposition by scientific methods of material evidence and information about the life and culture in past ages.
(c) As used in this chapter, "development plan" means a plan for the erection, alteration, or repair of any structure.
As added by P.L.1-1995, SEC.14. Amended by P.L.46-2000, SEC.7.

IC 14-21-1-9
"Register" defined
Sec. 9. As used in this chapter, "register" refers to the register of Indiana historic sites and historic structures established under this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-10
"Review board" defined
Sec. 10. As used in this chapter, "review board" refers to the historic preservation review board established by this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-10.4
"State college or university project" defined
Sec. 10.4. As used in this chapter, "state college or university project" means a project of a state college or university that involves the construction, renovation, or demolition of one (1) or more buildings.
As added by P.L.135-1996, SEC.2.

IC 14-21-1-11
Administration and development of programs and policies
Sec. 11. The division of historic preservation and archeology shall administer and develop the programs and policies established by this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-12
Duties of division
Sec. 12. The division shall do the following:
(1) Develop a program of historical, architectural, and archeological research and development, including continuing surveys, excavations, scientific recording, interpretation, and publication of the state's historical, architectural, and

archeological resources.
(2) Prepare a preservation plan for the state that establishes planning guidelines to encourage the continuous maintenance and integrity of historic sites and historic structures. However, the plan is not effective until the plan has been:
(A) presented to the council for review and comment; and
(B) approved by the review board after public hearing.
(3) Undertake the action necessary to qualify the state for participation in sources of federal aid to further the purposes stated in subdivisions (1) and (2).
(4) Provide information on historic sites and structures within Indiana to federal, state, and local governmental agencies, private individuals, and organizations.
(5) Advise and coordinate the activities of local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(6) Provide technical and financial assistance to local historical associations, historic district commissions, historic commissions, and other interested groups or persons.
(7) Review environmental impact statements as required by federal and state law for actions significantly affecting historic properties.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-13
Powers of division
Sec. 13. The division may do the following:
(1) Recommend the purchase, lease, or gift of historic property of archeological importance and make recommendations to the director, council, and commission regarding policies affecting the operation and administration of these sites and structures by the section of historic sites of the division of state museums and historic sites.
(2) Prepare and review planning and research studies relating to archeology.
(3) Conduct a program of education in archeology, either within the division or in conjunction with an institution of higher education.
(4) Inspect and supervise an archeological field investigation authorized by this chapter.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-13.5
Survey and registry of Indiana burial grounds
Sec. 13.5. (a) The division may conduct a program to survey and register in a registry of Indiana cemeteries and burial grounds that the division establishes and maintains all cemeteries and burial grounds in each county in Indiana. The division may conduct the program alone or by entering into an agreement with one (1) or more of the following entities:         (1) The Indiana Historical Society established under IC 23-6-3.
(2) A historical society (as defined in IC 36-10-13-3).
(3) The Historic Landmarks Foundation of Indiana.
(4) A professional archeologist or historian associated with a college or university.
(5) A township trustee.
(6) Any other entity that the division selects.
(b) In conducting a program under subsection (a), the division may receive gifts and grants under terms, obligations, and liabilities that the director considers appropriate. The director shall use a gift or grant received under this subsection:
(1) to carry out subsection (a); and
(2) according to the terms of the gift or grant.
(c) At the request of the director, the auditor of state shall establish a trust fund for purposes of holding money received under subsection (b).
(d) The director shall administer a trust fund established by subsection (c). The expenses of administering the trust fund shall be paid from money in the trust fund.
(e) The treasurer of state shall invest the money in the trust fund established by subsection (c) that is not currently needed to meet the obligations of the trust fund in the same manner as other public trust funds may be invested. The treasurer of state shall deposit in the trust fund the interest that accrues from the investment of the trust fund.
(f) Money in the trust fund at the end of a state fiscal year does not revert to the state general fund.
(g) Nothing in this section may be construed to authorize violation of the confidentiality of information requirements of 16 U.S.C. 470(w) and 16 U.S.C. 470(h)(h).
(h) The division may record in each county recorder's office the location of each cemetery and burial ground located in that county.
As added by P.L.46-2000, SEC.8. Amended by P.L.177-2001, SEC.2; P.L.1-2005, SEC.143.

IC 14-21-1-14
Duties upon proposed transfers of property by the state
Sec. 14. (a) This section does not apply to real property that is owned by a state educational institution (as defined in IC 20-12-0.5-1).
(b) The Indiana department of administration shall notify the division of a proposed transfer of real property owned by the state at the earliest planning stage and no later than ninety (90) days before the date of the proposed transfer.
(c) The division shall inspect the property and notify the Indiana department of administration of the location of each historic site or historic structure on the property.
(d) Real property owned by the state may not be sold or transferred until the division has stated in writing that the property does not, to the best of the division's knowledge, contain a historic site or historic structure.     (e) If the Indiana department of administration receives notice of a historic site or historic structure on the property, the Indiana department of administration shall reserve control of the appropriate historic property by means of a covenant or an easement contained in the transferring instrument.
(f) The division of state museums and historic sites shall administer property reserved under subsection (e).
As added by P.L.1-1995, SEC.14. Amended by P.L.135-1996, SEC.3.

IC 14-21-1-15
Duties regarding registers and federal preservation grants
Sec. 15. The division shall do the following:
(1) Undertake a statewide survey to identify and document historic sites and historic structures.
(2) Prepare and maintain a register of Indiana historic sites and historic structures and establish criteria for the listing of historic sites and historic structures on the register.
(3) Maintain the Indiana part of the National Register of Historic Places under 16 U.S.C. 470 et seq.
(4) Administer the federal preservation grants program under 16 U.S.C. 470 et seq.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-16
Field investigations or alteration of historic property without permit
Sec. 16. Except as provided in section 18 and sections 25 through 27 of this chapter, a person who knowingly, without a permit, conducts a field investigation or alters historic property within the boundaries of property owned or leased by the state commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.14. Amended by P.L.54-1997, SEC.7.

IC 14-21-1-17
Additions to or removals from register
Sec. 17. (a) Any person may nominate a site or structure for addition to or removal from the register. Upon approval of the nomination by the division, all affected persons shall be notified.
(b) If an objection to the action is not filed with the division within thirty (30) days after the notification date, the nomination is automatically approved.
(c) If an objection is received within thirty (30) days, a designated member of the review board shall hold a hearing and make a determination. The review board shall make the final decision regarding a nomination, subject to administrative review by the commission under IC 4-21.5.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-18
Alteration of historic sites or structures; certificate of approval;

exceptions; survey of historic sites and structures; reports
Sec. 18. (a) A:
(1) historic site or historic structure owned by the state; or
(2) historic site or historic structure listed on the state or national register;
may not be altered, demolished, or removed by a project funded, in whole or in part, by the state unless the review board has granted a certificate of approval.
(b) An application for a certificate of approval:
(1) must be filed with the division; and
(2) shall be granted or rejected by the review board after a public hearing.
(c) Subsections (a) and (b) do not apply to real property that is owned by a state educational institution (as defined in IC 20-12-0.5-1).
(d) The commission for higher education and each state educational institution, in cooperation with the division of historic preservation and archeology, shall develop and continually maintain a survey of historic sites and historic structures owned by the state educational institution. Historic sites and historic structures include buildings, structures, outdoor sculpture, designed landscapes, gardens, archeological sites, cemeteries, campus plans, and historic districts. A survey developed under this subsection must conform with the Indiana Historic Sites and Structures Survey Manual.
(e) The state historic preservation officer no later than one (1) year after receipt of a ten (10) year capital plan under IC 14-21-1-18.5 shall:
(1) review a proposed state college or university project that involves a historic site or historic structure owned by a state educational institution; and
(2) submit an advisory report to the commission for higher education, the state educational institution, and the general assembly. An advisory report submitted under this subdivision to the general assembly must be in an electronic format under IC 5-14-6.
(f) Not more than thirty (30) days after a state college or university, under section 18.6 of this chapter, submits to the division a description of a proposed project that involves the substantial alteration, demolition, or removal of a historic site or historic structure, the state historic preservation officer shall:
(1) review the description of the proposed project; and
(2) submit to the state college or university an advisory report concerning the proposed project.
The state college or university shall review and consider the advisory report before proceeding with the substantial alteration, demolition, or removal of a historic site or historic structure.
As added by P.L.1-1995, SEC.14. Amended by P.L.135-1996, SEC.4; P.L.54-1997, SEC.8; P.L.28-2004, SEC.130.

IC 14-21-1-18.5 State college or university to submit copy of capital plan regarding alteration or demolition of historic sites or structures
Sec. 18.5. When submitting its biennial budget request, a state college or university must:
(1) submit to the division of historic preservation and archeology of the department of natural resources a copy of any ten (10) year capital plan of the college or university that is required by the budget agency or the commission for higher education; and
(2) identify the projects included in the capital plan that may involve the alteration or demolition of historic sites or structures.
As added by P.L.135-1996, SEC.5.

IC 14-21-1-18.6
Alteration of historic sites or structures not identified in capital plan; submission of description; publication of notice
Sec. 18.6. (a) As used in this section, "substantial alteration" means a conspicuous, exterior material change in a historic site or historic structure which, in the good faith judgment of a state college or university, affects the historic character of the historic site or historic structure.
(b) If a proposed project of a state college or university:
(1) involves the substantial alteration, demolition, or removal of a historic site or historic structure; and
(2) is not identified in a capital plan submitted to the division under section 18.5 of this chapter;
the state college or university shall submit a description of the proposed project to the division and publish a notice describing the project one (1) time in a newspaper of general circulation in the county in which the proposed project is located. The submission of the description and the publication of the notice must be at least thirty (30) days before the commencement of the proposed project.
As added by P.L.54-1997, SEC.9.

IC 14-21-1-19
Director as state historic preservation officer
Sec. 19. The director is designated as the state historic preservation officer.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-20
Review board; establishment; members
Sec. 20. (a) The historic preservation review board is established.
(b) The review board consists of nine (9) members as follows:
(1) The director.
(2) At least five (5) individuals meeting minimum professional requirements established by the United States Department of the Interior in 36 CFR, Part 61, as in effect on January 1, 1984.
(3) Professionals in the following disciplines:             (A) History.
(B) Prehistoric or historic archeology.
(C) Architecture or historical architecture.
(c) The division director is a nonvoting advisor to the review board entitled to attend and participate in the proceedings of all meetings of the review board.
(d) The director shall, with the concurrence of the governor, appoint the members of the review board under subsection (b)(2) and (b)(3) for terms of three (3) years. The terms shall be staggered so that the terms of two (2) or three (3) members expire each year. A member may be reappointed.
(e) Appointments to the review board shall be made in accordance with 36 CFR, Part 60, and 36 CFR, Part 61, as in effect on January 1, 1984.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-21
Review board; chairman
Sec. 21. The director is chairman of the review board. The review board may select other officers that the review board determines.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-22
Review board; duties
Sec. 22. (a) The review board shall carry out the duties:
(1) required by this chapter; and
(2) as required under 16 U.S.C. 470 et seq. and the regulations relating to 16 U.S.C. 470 et seq.
(b) The review board shall also advise the division and the department as requested by the director.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-23
Review board; per diem compensation and traveling expenses
Sec. 23. (a) Each member of the review board who is not a state employee is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) for each day that the member is engaged in the official business of the committee. The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the review board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.14.
IC 14-21-1-24
Applicability of statutes regarding disturbance of grounds
Sec. 24. (a) As used in this section, "agricultural purpose" includes farming, dairying, pasturage, agriculture, horticulture, floriculture, viticulture, ornamental horticulture, olericulture, pomiculture, animal husbandry, and poultry husbandry.
(b) Sections 25, 26, 28, and 29 of this chapter do not apply to the following:
(1) Surface coal mining regulated under IC 14-34.
(2) Cemeteries and human remains subject to IC 23-14.
(3) Disturbing the earth for an agricultural purpose.
(4) Collecting any object other than human remains that is visible in whole or in part on the surface of the ground, regardless of the time the object was made or shaped.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-25
Adoption of rules regarding standards for plans
Sec. 25. (a) The commission shall adopt rules establishing standards for plans.
(b) With respect to archeological plans, the rules must impose a standard of conduct that does the following:
(1) Promotes the scientific investigation and conservation of past cultures.
(2) Considers the interests and expertise of amateur archeologists and professional archeologists.
(c) With respect to development plans, the rules must impose a standard of conduct that preserves and protects both of the following:
(1) The rights and interests of landowners.
(2) The sensitivity of human beings for treating human remains with respect and dignity, as determined by the commission.
(d) Plans required under this chapter must be submitted to the department for approval according to rules adopted by the commission.
As added by P.L.1-1995, SEC.14. Amended by P.L.46-2000, SEC.9.

IC 14-21-1-25.5
Notice of discovered burial ground; recommendations
Sec. 25.5. (a) If a Native American Indian burial ground is discovered, the department shall immediately provide notice to the Native American Indian affairs commission established by IC 4-4-31.4.
(b) If Native American Indian human remains are removed from a burial ground, the department shall provide the following to the Native American Indian affairs commission:
(1) Any written findings or reports that result from the analysis and study of the human remains.
(2) Written notice to the Native American Indian affairs commission that the analysis and study of the human remains are complete.     (c) After receiving written notice under subsection (b)(2), the Native American Indian affairs commission shall make recommendations to the department regarding the final disposition of the Native American Indian human remains.
As added by P.L.283-2003, SEC.2.

IC 14-21-1-26
Disturbance of grounds for purpose of discovering artifacts or burial objects
Sec. 26. (a) A person who disturbs the ground for the purpose of discovering artifacts or burial objects must do so in accordance with a plan approved by the department under section 25 of this chapter or under IC 14-3-3.4-14 (before its repeal).
(b) A person who recklessly, knowingly, or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-26.5
Development plan required for disturbing ground within 100 feet of burial ground
Sec. 26.5. (a) Notwithstanding IC 23-14-44-1, this section does not apply to the following:
(1) A public utility (as defined in IC 8-1-2-1(a)).
(2) A corporation organized under IC 8-1-13.
(3) A municipally owned utility (as defined in IC 8-1-2-1(h)).
(4) A surface coal mining and reclamation operation permitted under IC 14-34.
Except as provided in this subsection, subsection (b), and subsection (c), a person may not disturb the ground within one hundred (100) feet of a burial ground or cemetery for the purpose of erecting, altering, or repairing any structure without having a development plan approved by the department under section 25 of this chapter or in violation of a development plan approved by the department under section 25 of this chapter. The department must review the development plan not later than sixty (60) days after the development plan is submitted.
(b) A development plan:
(1) must be approved if a person intends to construct a new structure or alter or repair an existing structure that would significantly impact the burial ground or cemetery; and
(2) is not required if a person intends to erect, alter, or repair an existing structure for an incidental or existing use that would not impact the burial ground or cemetery.
(c) A development plan for a governmental entity to disturb ground within one hundred (100) feet of a burial ground or cemetery must be approved as follows:
(1) A development plan of a municipality requires approval of the executive of the municipality and does not require the approval of the department. However, if the burial ground or cemetery is located outside the municipality, approval is also

required by the executive of the county where the burial ground or cemetery is located. A county cemetery commission established under IC 23-14-67-2 may advise the executive of the municipality on whether to approve a development plan.
(2) A development plan of a governmental entity other than:
(A) a municipality; or
(B) the state;
requires the approval of the executive of the county where the governmental entity is located and does not require the approval of the department. However, if the governmental entity is located in more than one (1) county, only the approval of the executive of the county where the burial ground or cemetery is located is required. A county cemetery commission established under IC 23-14-67-2 may advise the county executive on whether to approve a development plan.
(3) A development plan of the state requires the approval of the department.
(d) A person who recklessly, knowingly, or intentionally violates this section commits a Class A misdemeanor. However, the offense is a Class D felony if the person disturbs buried human remains or grave markers while committing the offense.
As added by P.L.46-2000, SEC.10. Amended by P.L.177-2001, SEC.3.

IC 14-21-1-27
Duties upon disturbance of buried human remains
Sec. 27. (a) A person who disturbs buried human remains shall do the following:
(1) Notify the department within two (2) business days of the time of the disturbance.
(2) Treat or rebury the human remains in a manner and place according to rules adopted by the commission or a court order and permit issued by the state department of health under IC 23-14-57.
(b) A person who recklessly, knowingly, or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.14. Amended by P.L.52-1997, SEC.4; P.L.14-2000, SEC.38.

IC 14-21-1-28
Disturbance of buried human remains or grave markers for purpose of discovering artifacts or burial objects
Sec. 28. A person who, with the intent to disturb ground for the purpose of discovering or removing artifacts, burial objects, grave markers, or human remains, disturbs buried human remains or grave markers either:
(1) without a plan approved by the department under:
(A) section 25 of this chapter; or
(B) IC 14-3-3.4-14 (before its repeal); or
(2) in violation of such a plan; commits a Class D felony.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-29
Duties upon discovery of artifacts or burial objects
Sec. 29. (a) A person who discovers an artifact or burial object while disturbing the ground for a purpose other than the discovery of artifacts or burial objects shall do the following:
(1) Immediately cease disturbing the ground.
(2) Notify the department within two (2) business days after the time of the disturbance.
(b) After notification under subsection (a) the department may do any of the following:
(1) Authorize the person to continue the ground disturbing activity, with or without conditions.
(2) Require that continued ground disturbance activity be conducted only in accordance with an approved plan. However, this subdivision does not apply after thirty (30) days from the date that the department receives notice.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-30
Amateur groups encouraged to establish codes of ethics
Sec. 30. The department shall actively encourage all groups of amateur archeologists to establish and maintain a code of ethics as a minimum guide for the conduct of searches for evidence from the life and culture of past ages.
As added by P.L.1-1995, SEC.14.

IC 14-21-1-31
Adoption of rules
Sec. 31. (a) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
(b) When adopting rules under this chapter the commission shall consider the following:
(1) The rights and interests of landowners.
(2) The sensitivity of human beings for treating human remains with respect and dignity.
(3) The value of history and archeology as a guide to human activity.
(4) The importance of amateur archeologists in making historical, cultural, and archeological discoveries.
(5) Applicable laws, standards, and guidelines for the conduct of archeology and codes of ethics for participation in archeology.
As added by P.L.1-1995, SEC.14.



CHAPTER 2. CEMETERY PRESERVATION

IC 14-21-2-1
Chapter exemptions
Sec. 1. This chapter does not apply to the following:
(1) A cemetery owner (as defined in IC 23-14-33-8) in the course of performing a legitimate function under IC 23-14 in relation to the owner's cemetery (as defined in IC 23-14-33-7).
(2) The owner of a grave memorial who, for the purpose of replacing a grave memorial with a different grave memorial, transfers ownership of the grave memorial to a cemetery, cemetery owner, or grave memorial provider.
As added by P.L.100-1999, SEC.1.

IC 14-21-2-2
"Grave memorial" defined
Sec. 2. As used in this chapter, "grave memorial" refers to a gravestone, monument, grave marker, or any other type of similar item.
As added by P.L.100-1999, SEC.1.

IC 14-21-2-3
Filing required following lawful removal of grave memorial
Sec. 3. (a) A person who lawfully removes a grave memorial must file the following with the county recorder of the county where the grave memorial was located before its removal:
(1) A precise description of all text appearing on the grave memorial including:
(A) names;
(B) dates;
(C) references to other individuals; and
(D) mementos.
(2) A photograph of the grave memorial.
(3) A written description and photograph of the location of the site from which the grave memorial was removed.
(b) A county recorder may collect a filing fee under IC 36-2-7-10 for filings under this section.
(c) A county recorder is:
(1) not required to obtain special recording equipment for the purpose of recording the information listed in subsection (a); and
(2) required to record only the information listed in subsection (a) that the recorder's current recording equipment can accommodate.
(d) The state board of accounts shall prescribe a form for recording the information listed in subsection (a). The form shall be available to the public at each local health department office.
As added by P.L.100-1999, SEC.1.
IC 14-21-2-4
Purchase or sale of items removed from cemetery prohibited
Sec. 4. A person may not buy or sell any of the following that have been removed from a cemetery:
(1) Grave memorial.
(2) Grave artifact.
(3) Grave ornamentation.
(4) Cemetery enclosure.
(5) Other commemorative item.
As added by P.L.100-1999, SEC.1.

IC 14-21-2-5
Chapter violations
Sec. 5. A person who knowingly violates a provision of this chapter commits a Class C misdemeanor.
As added by P.L.100-1999, SEC.1.



CHAPTER 3. RECORDING INTERESTS IN PROPERTY CONTAINING A BURIAL GROUND OR CEMETERY

IC 14-21-3-1
Recording requirements
Sec. 1. (a) Before a person may record any interest in property on which a burial ground or cemetery is known to be located, the owner of the property must record the deed to the property in the recorder's office of the county where the property is located. The bottom portion of the deed must state in capital letters in bold type that the deed pertains to property on which a burial ground or cemetery is known to be located.
(b) The county auditor shall send a copy of the deed to:
(1) the department; and
(2) the local cemetery board, or if no local cemetery board exists, to the county commissioners;
not later than thirty (30) days after the deed is recorded under subsection (a).
As added by P.L.46-2000, SEC.11.

IC 14-21-3-2
Effect on other recording requirements
Sec. 2. The recording that this chapter requires is in addition to any recording that may be required by IC 23-14-34-1.
As added by P.L.46-2000, SEC.11.

IC 14-21-3-3
Violations
Sec. 3. Beginning January 1, 2003, a person who violates section 1 of this chapter commits a Class C infraction.
As added by P.L.46-2000, SEC.11.

IC 14-21-3-4
Confidentiality of information
Sec. 4. Nothing in this chapter may be construed to authorize violation of the confidentiality of information requirements of 16 U.S.C. 470(w) and 16 U.S.C. 470(h)(h).
As added by P.L.46-2000, SEC.11.

IC 14-21-3-5
Exceptions
Sec. 5. This chapter does not apply to the following:
(1) A public utility (as defined in IC 8-1-2-1(a)).
(2) A corporation organized under IC 8-1-13.
(3) A municipally owned utility (as defined in IC 8-1-2-1(h)).
(4) Property that has been subject to bonding or other financial assurances released by the appropriate governmental agency after compliance with applicable state laws.
As added by P.L.46-2000, SEC.11.






ARTICLE 22. FISH AND WILDLIFE

CHAPTER 1. GENERAL PROVISIONS

IC 14-22-1-1
Wild animals property of the people; department to protect and manage resources
Sec. 1. (a) All wild animals, except those that are:
(1) legally owned or being held in captivity under a license or permit as required by this article; or
(2) otherwise excepted in this article;
are the property of the people of Indiana.
(b) The department shall protect and properly manage the fish and wildlife resources of Indiana.
As added by P.L.1-1995, SEC.15.



CHAPTER 2. DIVISION OF FISH AND WILDLIFE

IC 14-22-2-1
"Public or private property" defined
Sec. 1. As used in this chapter, "public or private property" does not include barns, dwellings, or other buildings.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-2
Administration of article
Sec. 2. The division of fish and wildlife shall administer this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-3
Duties of director
Sec. 3. The director shall do the following:
(1) Provide for the protection, reproduction, care, management, survival, and regulation of wild animal populations regardless of whether the wild animals are present on public or private property in Indiana.
(2) Organize and pursue a program of research and management of wild animals that will serve the best interests of the resources and the people of Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-4
Licenses and permits
Sec. 4. The director shall write and issue licenses and permits required by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-5
Entry onto property
Sec. 5. The director or the director's representative may, while in the performance of official duties, enter into or upon private or public property for the following purposes:
(1) Managing and protecting a wild animal found upon or within the property.
(2) Killing or removing a wild animal that is considered a nuisance or detrimental to overall populations.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-6
Adoption of rules
Sec. 6. (a) The director shall adopt rules under IC 4-22-2 to do the following:
(1) Establish, open, close, lengthen, suspend, or shorten seasons.         (2) Establish bag, sex, and size limits.
(3) Establish limitations on the numbers of hunters and fishermen.
(4) Establish the methods, means, and time of:
(A) taking, chasing, transporting, and selling; or
(B) attempting to take, transport, or sell;
wild animals or exotic mammals, with or without dogs, in Indiana or in a designated part of Indiana.
(5) Establish other necessary rules to do the following:
(A) Administer this chapter.
(B) Properly manage wild animals or exotic mammals in a designated water or land area of Indiana.
(6) Set aside and designate land or water or parts of the land or water owned, controlled, or under contract or acquired by the state for conservation purposes as a public hunting and fishing ground under the restrictions, conditions, and limitations that are determined to be appropriate.
(b) Rules:
(1) may be adopted only after thorough investigation; and
(2) must be based upon data relative to the following:
(A) The welfare of the wild animal.
(B) The relationship of the wild animal to other animals.
(C) The welfare of the people.
(c) Whenever the director determines that it is necessary to adopt rules, the director shall comply with the following:
(1) Rules must clearly describe and set forth any applicable changes.
(2) The director shall make or cause to be made a periodic review of the rules.
(3) A copy of each rule, as long as the rule remains in force and effect, shall be included and printed in each official compilation of the Indiana fish and wildlife law.
(d) The director may modify or suspend a rule for a time not to exceed one (1) year under IC 4-22-2-37.1.
As added by P.L.1-1995, SEC.15.

IC 14-22-2-7
Revenue raising projects
Sec. 7. (a) The division may, with the approval of the director, engage in revenue raising projects, including the following:
(1) The sale of items made by employees of the department, purchased for resale, or taken on consignment for sale.
(2) The sale of the right or authority to market items, devices, or artwork owned or controlled by the department.
(3) The solicitation of gifts.
(4) The sale of nonmonetary gifts.
(b) All money raised under this section shall be deposited in the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 3. FISH AND WILDLIFE FUND

IC 14-22-3-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the fish and wildlife fund established by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-2
Establishment of fund
Sec. 2. The fish and wildlife fund is established.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-3
Assets of fund
Sec. 3. The fund consists of the following:
(1) The money collected by each court that collects money due the department for violation of Indiana fish and wildlife law.
(2) Other money appropriated to or set apart for the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-4
Remittance and transfer of money; records
Sec. 4. (a) A court that collects money under section 3(1) of this chapter shall promptly remit the money to the department.
(b) The department shall, on the first day of each month, pay to the auditor of state all money received by the department under this section during the preceding month.
(c) The auditor of state shall keep a record of the money received and shall transfer the money to the treasurer of state.
As added by P.L.1-1995, SEC.15.

IC 14-22-3-5
Purposes of fund
Sec. 5. (a) Except as provided in subsection (b), the money in the fund shall be used for the following purposes:
(1) Protecting and propagating game, fish, and birds in Indiana.
(2) Paying the operational expenses of the following:
(A) The fish and wildlife division.
(B) The law enforcement division.
(3) Maintaining the automated point of sale licensing system implemented under IC 14-22-12-7.5. However, the amount that may be used under this subdivision during a fiscal year may not exceed the amount transferred on July 1 of that fiscal year under IC 14-22-4-6.
(b) Money in the fund that is attributable to money deposited under IC 33-37-7-9 shall be used to administer the following:
(1) The turn in a poacher program established under IC 14-9-8-23.         (2) The reward system established under the program.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.57; P.L.98-2004, SEC.95.



CHAPTER 4. LIFETIME HUNTING, FISHING, AND TRAPPING LICENSE TRUST FUND

IC 14-22-4-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the lifetime hunting, fishing, and trapping license trust fund established by this chapter.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.2.

IC 14-22-4-2
Establishment of fund
Sec. 2. The lifetime hunting, fishing, and trapping license trust fund is established.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.3.

IC 14-22-4-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-4
Gifts
Sec. 4. The department may accept gifts to enrich the fund. The proceeds of the gifts shall be deposited in the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-5
Investments
Sec. 5. The treasurer of state shall invest the money in the fund in the same manner as the money in the state general fund. The treasurer of state shall deposit the proceeds from the investment earnings in the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-4-6
Purpose of fund
Sec. 6. (a) On July 1 of each year:
(1) all of the accumulated earnings in the fund; plus
(2) two and one-half percent (2 1/2%) of the money in the fund, less the accumulated earnings;
shall be transferred to the fish and wildlife fund to maintain the automated point of sale licensing system implemented under IC 14-22-12-7.5. Any unused part of the transfer under this subsection may be used for the other purposes specified in IC 14-22-3-5(a).
(b) The director:
(1) with the approval of the commission;
(2) with the approval of the budget agency; and         (3) after review by the budget committee;
may use money in the fund to acquire real property that will be used and managed for hunting and fishing. The money used under this subsection to acquire real property may not exceed fifty percent (50%) of the appraised value of the real property.
(c) The money in the fund may be used only for the purposes authorized in this section.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.58; P.L.132-2006, SEC.1.

IC 14-22-4-7
Reversion of money not provided for
Sec. 7. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 5. DEER RESEARCH AND MANAGEMENT FUND

IC 14-22-5-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the deer research and management fund established by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-2
Establishment of fund
Sec. 2. The deer research and management fund is established.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-4
Purpose of fund
Sec. 4. The money in the fund shall be used for deer research and management.
As added by P.L.1-1995, SEC.15.

IC 14-22-5-5
Reversion of money
Sec. 5. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. If the fund is abolished, the money in the fund reverts to the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.



CHAPTER 6. REGULATION OF BIRDS AND MAMMALS

IC 14-22-6-1
Taking of wild animals governed by laws and rules
Sec. 1. A person may not take, chase, or possess a wild animal, except as provided by:
(1) a statute; or
(2) a rule adopted under IC 4-22-2 to implement this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-2
Migratory birds; taking governed by article
Sec. 2. A person may not:
(1) take, possess, sell, offer for sale, purchase, or offer to purchase;
(2) ship, transport, or carry; or
(3) deliver or receive for shipment, transportation, or carriage in any manner outside Indiana;
a migratory bird designated in this article or a part, nest, or egg of a migratory bird, except as otherwise permitted by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-3
Migratory birds; permit or license requirement
Sec. 3. A person may not take or possess for any purpose, during the closed season, a migratory bird or the nest, eggs, or increase of a migratory bird without having:
(1) a permit or license issued by the director under this article; or
(2) a permit issued by the authorized department of the United States government;
authorizing the permittee to take or possess for any purpose a migratory bird or the nest, eggs, or increase of a migratory bird during the closed season.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-4
Trapping; tending traps
Sec. 4. A person may not do the following:
(1) Tend or visit a trap or remove a furbearing animal from a trap that is not the person's property without the permission of the owner.
(2) Fail to tend or visit or have tended or visited a trap and remove a furbearing animal from a trap that is the person's property within a period not exceeding twenty-four (24) hours.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-5
Trapping; underwater box traps      Sec. 5. A person may trap furbearing animals with an underwater box trap during trapping season.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-6
Trapping; snares
Sec. 6. (a) A person may not use a snare for the trapping of animals, except upon land owned by the user or with the written permission of the owner.
(b) A snare that permits a circumference of more than fifteen (15) inches may not be used for the trapping of animals unless:
(1) at least fifty percent (50%) of the loop of the snare is covered by water; or
(2) the snare employs a relaxing snare lock.
As added by P.L.1-1995, SEC.15. Amended by P.L.183-1995, SEC.1.

IC 14-22-6-7
Jacklighting prohibited
Sec. 7. (a) A person may not knowingly throw or cast the rays of any spotlight or other artificial light:
(1) not required by law on a motor vehicle; and
(2) in search of or upon any wild bird or wild animal;
from a vehicle while the person possesses a firearm, bow, or crossbow, if by throwing or casting the rays a wild bird or wild animal could be killed. This subsection applies even though the animal is not killed, injured, shot at, or otherwise pursued.
(b) A person may not take any wildlife, except furbearing mammals, with the aid of illumination of any spotlight, searchlight, or other artificial light.
(c) A person may not shine a spotlight, searchlight, or other artificial light for the purpose of taking, attempting to take, or assisting another person to take a deer.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-8
Sale of wild birds or mammals governed by article
Sec. 8. (a) As used in this section, "sell" includes serving as a part of a meal by a restaurant, a hotel, a boardinghouse, or an eating house keeper.
(b) A person may not sell, offer to buy, trade, or offer to trade a wild bird or mammal, or meat from a wild bird or mammal, that:
(1) is live or dead; and
(2) is taken in:
(A) Indiana; or
(B) another state and brought into Indiana;
except as otherwise provided in this article.
(c) Proof that a bird or mammal was served constitutes prima facie evidence that the bird or mammal was served in violation of this article. However, a restaurant, a hotel, a boardinghouse, or an eating house keeper may prepare and serve during open season to:         (1) a guest, patron, or boarder; and
(2) the family of the guest, patron, or boarder;
a bird or mammal legally taken by the guest, patron, or boarder during the open season.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-9
Shooting from or across public highways prohibited
Sec. 9. A person may not:
(1) hunt, shoot, shoot at, or kill an animal; or
(2) shoot at an object;
from within, into, upon, or across a public highway in Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-10
Shooting into or across waters of the state
Sec. 10. A person may not shoot into or across:
(1) the waters of the state; or
(2) the boundary waters of the state;
except in the lawful pursuit of wild animals.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-11
Silencers prohibited
Sec. 11. A person may not:
(1) use or possess an apparatus designed for use with or on a firearm commonly called a silencer; or
(2) use or possess a device used as a silencer;
in Indiana while in the act of hunting.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-12
Taking of coyotes
Sec. 12. A person:
(1) who possesses land; or
(2) designated in writing by a person who possesses land;
may take coyotes on the land at any time.
As added by P.L.1-1995, SEC.15.

IC 14-22-6-13
Controlled hunts in state parks
Sec. 13. (a) If the director:
(1) determines that a species of wild animal present within a state park poses an unusual hazard to the health or safety of one (1) or more individuals;
(2) determines, based upon the opinion of a professional biologist, that it is likely that:
(A) a species of wild animal present within a state park will cause obvious and measurable damage to the ecological balance within the state park; and             (B) the ecological balance within the state park will not be maintained unless action is taken to control the population of the species within the state park; or
(3) is required under a condition of a lease from the federal government to manage a particular wild animal species;
the director shall, by emergency rule adopted under IC 4-22-2-37.1 establish a controlled hunt for the species within the state park.
(b) An order issued by the director under this section must set forth the conditions of the hunt.
As added by P.L.47-1995, SEC.2.

IC 14-22-6-14
Control of deer population; landowner assistance program
Sec. 14. (a) The:
(1) division of fish and wildlife of the department; and
(2) division of soil conservation established within the department of agriculture by IC 15-9-4-1, through the soil and water conservation districts established under IC 14-32;
shall, in cooperation with other conservation education organizations and one (1) or more organizations of hunters, establish a program to help landowners with problems determined by the director to be caused by localized deer population.
(b) The program established under this section must educate landowners concerning the means by which a landowner can:
(1) control; or
(2) obtain assistance in controlling;
the deer population on the landowner's tract of land.
(c) Under the program established under this section, one (1) or more hunters or organizations of hunters may, upon request by a landowner, work with the department and the landowner to alleviate problems caused by localized deer populations.
(d) In each county, the division of fish and wildlife, in cooperation with the soil and water conservation district established within the county under IC 14-32, shall disseminate information about the program established under this section.
As added by P.L.47-1995, SEC.3. Amended by P.L.1-2006, SEC.213.



CHAPTER 7. MIGRATORY WATERFOWL STAMP

IC 14-22-7-1
"Migratory waterfowl" defined
Sec. 1. As used in this chapter, "migratory waterfowl" means a wild goose, brant, or wild duck.
As added by P.L.1-1995, SEC.15.

IC 14-22-7-2
"Stamp" defined
Sec. 2. As used in this chapter, "stamp" refers to the migratory waterfowl stamp provided by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-7-3
Stamps; requirement; form
Sec. 3. (a) A person may not hunt or take a migratory waterfowl within Indiana without having a migratory waterfowl stamp issued by the department. The stamp must be in the possession of each person hunting or taking a migratory waterfowl. The licensee shall validate the stamp with the signature, in ink, of the licensee on the hunting license on which the electronically generated form of the stamp is attached.
(b) The department shall determine the form of the migratory waterfowl stamp and may create and sell commemorative migratory waterfowl stamps.
(c) The department may furnish the commemorative migratory waterfowl stamps or the electronically generated form of the stamps to a clerk of the circuit court or the clerk's designated depositories for issuance or sale in the same manner as hunting licenses are issued or sold under IC 14-22-11.
As added by P.L.1-1995, SEC.15. Amended by P.L.52-2002, SEC.1 and P.L.176-2002, SEC.7; P.L.225-2005, SEC.16.

IC 14-22-7-4
Stamps; issuance, fee, and expiration
Sec. 4. A stamp shall be issued to each hunting license applicant or holder upon request and the payment of a fee of six dollars and seventy-five cents ($6.75). Each stamp expires on March 31 of the year following issuance.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.17.

IC 14-22-7-5
Use of revenues
Sec. 5. (a) The department shall contract annually with an appropriate nonprofit organization to use fifty percent (50%) of the revenue collected under this chapter for development of waterfowl propagation areas. Before paying the revenue to a nonprofit

corporation developing waterfowl areas, the department must obtain evidence that the project is acceptable to the appropriate agency having jurisdiction over the land and water affected by the project.
(b) The department shall spend fifty percent (50%) of the revenue collected under this chapter:
(1) for the acquisition or development of wetlands in Indiana; or
(2) to participate in the joint funding of North American waterfowl management plans.
As added by P.L.1-1995, SEC.15.



CHAPTER 8. GAME BIRD HABITAT RESTORATION STAMP

IC 14-22-8-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the game bird habitat restoration fund established by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-2
"Game bird" defined
Sec. 2. As used in this chapter, "game bird" means pheasant, quail, grouse, wild turkey, and Hungarian partridge.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-3
"Stamp" defined
Sec. 3. As used in this chapter, "stamp" refers to the game bird habitat restoration stamp provided by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-4
Stamps; requirement; form
Sec. 4. (a) A person may not hunt or take a game bird within Indiana without having a game bird habitat restoration stamp issued by the department. The stamp must be in the possession of each person hunting or taking a game bird. The licensee shall validate the stamp with the signature of the licensee on the hunting license on which the electronically generated form of the stamp is attached.
(b) The department shall do the following:
(1) Determine the form of the stamp and may create and sell commemorative game bird habitat restoration stamps.
(2) Furnish the commemorative stamps or the electronically generated form of the stamps to a clerk of the circuit court or the clerk's designated depositories for issuance or sale in the same manner as hunting licenses are issued or sold under IC 14-22-11.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.18.

IC 14-22-8-5
Stamps; issuance, fee, and expiration
Sec. 5. An electronically generated stamp shall be issued to each hunting license applicant or holder upon request and the payment of a fee of six dollars and seventy-five cents ($6.75). Each stamp expires on March 31 of the year following issuance.
As added by P.L.1-1995, SEC.15. Amended by P.L.225-2005, SEC.19.

IC 14-22-8-6 Fund
Sec. 6. (a) The game bird habitat restoration fund is established as a dedicated fund.
(b) The department shall administer the fund. The director may expend the money in the fund exclusively for the purpose of restoring the habitat of the various game birds in Indiana.
(c) The proceeds from the sale of stamps shall be deposited in the fund.
(d) Money in the fund does not revert to the state general fund at the end of a state fiscal year. If the fund is abolished, the contents revert to the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-8-7
Powers and duties of department
Sec. 7. (a) The department shall contract for the development of game bird habitats in Indiana. Each contract must:
(1) be for at least three (3) years; and
(2) provide a plan for the development of habitat for at least one (1) species of game bird.
(b) The department may seek the cooperation of federal agencies such as the Agricultural Stabilization and Conservation Service or the Natural Resources Conservation Service in the development of habitat plans and compensation for habitat plans. Monetary compensation may not exceed one hundred dollars ($100) per acre per year and each contract may provide that the site be open for regulated public game bird hunting.
(c) The department may purchase land in Indiana from willing sellers for the development of game bird habitats.
As added by P.L.1-1995, SEC.15.



CHAPTER 9. REGULATION OF FISHING

IC 14-22-9-1
Unlawful means of taking fish
Sec. 1. (a) Except as allowed by section 3 of this chapter, a person may not take fish from waters containing state owned fish, waters of the state, or boundary waters of the state by the following:
(1) Means of:
(A) a weir;
(B) an electric current;
(C) dynamite or other explosive;
(D) a net;
(E) a seine;
(F) a trap; or
(G) any other substance that has a tendency to stupefy or poison fish.
(2) Means of the following:
(A) A firearm.
(B) A crossbow.
(C) The hands alone.
(b) The methods or devices in this section may be possessed and used:
(1) under special permit issued by the director under rules that the director provides; or
(2) as otherwise provided by law.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-2
Ice fishing
Sec. 2. (a) A person may not:
(1) ice fish; or
(2) attempt to ice fish;
in water of the state through a hole greater than twelve (12) inches in diameter.
(b) A house, shanty, or fully enclosed structure used in ice fishing must have the name and address of the owner clearly painted or otherwise indicated on the outside of the door of the structure. The door of the structure must be equipped with a latch of a nature that can be opened from the outside as well as from the inside. The structure may be of a temporary nature only and shall be removed from the ice before the ice leaves.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-3
Fishing near dams
Sec. 3. A person may not use, set, cause to be used or set, take, or attempt to take fish by means of:
(1) a trotline;
(2) a set line;         (3) a throw line;
(4) a net;
(5) a trap; or
(6) a seine;
except legal minnow seines or dip nets, within three hundred (300) yards of a dam that wholly or partly crosses a river, stream, or waterway in Indiana or the boundary water of the state.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-4
Minnows and crayfish; unlawful transportation
Sec. 4. A bait dealer may not transport or hold live minnows or live crayfish in Indiana for any purpose in a manner or under the conditions that cause unnecessary loss and death of minnows. A violation of this section is sufficient cause for the division to revoke and seize a bait dealer's license.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-5
Minnows and crayfish; transportation outside state
Sec. 5. (a) This section does not apply to a person engaged in commercially raising in private waters:
(1) minnows;
(2) crayfish; or
(3) game fish;
for the purpose of sale.
(b) As used in this section, "private waters" means water wholly on the land of an individual that:
(1) is not connected with public waters; and
(2) will not allow the ingress of fish.
(c) A person may not transport outside Indiana more than one hundred (100) minnows or one hundred (100) crayfish in a twenty-four (24) hour period.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-6
Waste disposal
Sec. 6. All offal or filth of any kind accruing from the catching, curing, cleaning, or shipping of fish in or near the water of Lake Michigan shall be burned, buried, or otherwise disposed of in a sanitary manner that:
(1) does not pollute the water; and
(2) is not or does not become detrimental to public health or comfort.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-7
Sale of fish
Sec. 7. (a) This section does not apply to the sale of fish produced in private ponds for sale or for breeding and stocking purposes if the

owner obtains a permit from the director under the rules adopted by the department and conditions provided in the permit.
(b) A person may not sell, barter, or exchange, offer to sell, barter, or exchange, or purchase or offer to purchase fish protected by law, whether taken in Indiana, the boundary waters of the state, or some other state and brought into Indiana, except as otherwise provided in this article. Restaurants, hotels, boardinghouses, or eating houses may prepare and serve during the open season to:
(1) a guest, patron, or boarder; and
(2) the family of the guest, patron, or boarder;
fish legally taken in open season in Indiana by the guest, patron, or boarder.
(c) Except as specifically prohibited by law, a person may sell a species of hatchery reared fish or fish legally taken outside Indiana under a valid commercial fishing license or regulation, dead or alive, dressed or undressed, or partly dressed under the rules that the department and the state department of health prescribe if the fish are tagged or labeled in a manner that specifically identifies the following:
(1) The name and address of the seller.
(2) The hatchery.
(3) The commercial fishing license or regulation.
(d) A person may not import and sell a live species of fish that has not been approved by the director without a permit from the director for this activity.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-8
Stocking fish in waters of the state
Sec. 8. Except as otherwise provided, a person may not stock fish in the following:
(1) Waters containing state owned fish.
(2) Waters of the state.
(3) Boundary waters of the state.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-9
Obstruction of waterways; dams; fish ladders
Sec. 9. (a) This section does not apply to a downstream water release from an existing municipal or fire protection impoundment that has not impounded sufficient water for release.
(b) A person may not stretch, place, or set an obstruction, other than a dam, across a waterway of Indiana or boundary waters of the state that prevents fish from ascending or descending a waterway.
(c) A person who owns, operates, or controls a dam:
(1) whose impounded water is withdrawn for municipal, industrial, electrical, agricultural, mining, or any other use; and
(2) across a waterway of Indiana or boundary water of Indiana whose watershed is greater than fifty (50) square miles;
may be required to incorporate into the structure sufficient water

storage head to maintain during periods of minimum stream flow a downstream discharge equal to the inflow into the impoundment created by the dam and to maintain a sufficient head of water above the dam to support fish life. A person described in this subsection shall maintain during periods of minimum stream flow a downstream discharge equal to the inflow into the impoundment created by the dam.
(d) An owner of a dam across a waterway of Indiana or boundary water of Indiana whose watershed is greater than fifty (50) square miles may be required to construct and maintain the following:
(1) Fish ladders on the dam sufficient to allow the fish below the dam to pass over the dam into the water above the dam.
(2) A passageway around and over the dam sufficient to allow the upstream and downstream hand-carrying of small boats for the purpose of navigation.
The fish ladders or boat passage shall be constructed in the manner and of the materials that are prescribed by the director.
(e) The department shall enforce and administer this section.
(f) A person who violates this section commits a Class C infraction. Each day that a violation continues constitutes a separate offense.
(g) The remedy afforded by this section does not deprive an aggrieved person from seeking redress by any other remedy:
(1) provided by statute; or
(2) under law.
As added by P.L.1-1995, SEC.15.

IC 14-22-9-10
Control of aquatic vegetation
Sec. 10. (a) This section does not apply to the following:
(1) A privately owned lake, farm pond, or public or private drainage ditch.
(2) A landowner or tenant adjacent to public waters or boundary waters of the state, who chemically, mechanically, or physically controls aquatic vegetation in the immediate vicinity of a boat landing or bathing beach on or adjacent to the real property of the landowner or tenant if the following conditions exist:
(A) The area where vegetation is to be controlled does not exceed:
(i) twenty-five (25) feet along the legally established, average, or normal shoreline;
(ii) a water depth of six (6) feet; and
(iii) a total surface area of six hundred twenty-five (625) square feet.
(B) Control of vegetation does not occur in a public waterway of the state.
(b) A person may not chemically, mechanically, physically, or biologically control aquatic vegetation in the public waters or boundary waters of the state without a permit issued by the department. All procedures to control aquatic vegetation under this

section shall be conducted in accordance with rules adopted by the department under IC 4-22-2.
(c) Upon receipt of an application for a permit to control aquatic vegetation and the payment of a fee of five dollars ($5), the department may issue a permit to the applicant. However, if the aquatic vegetation proposed to be controlled is present in a public water supply, the department may not, without prior written approval from the department of environmental management, approve a permit for chemical control of the aquatic vegetation.
(d) This section does not do any of the following:
(1) Act as a bar to a suit or cause of action by a person or governmental agency.
(2) Relieve the permittee from liability, rules, restrictions, or permits that may be required of the permittee by any other governmental agency.
(3) Affect water pollution control laws (as defined in IC 13-11-2-261) and the rules adopted under water pollution control laws (as defined in IC 13-11-2-261).
As added by P.L.1-1995, SEC.15. Amended by P.L.1-1996, SEC.64; P.L.19-2002, SEC.1.



CHAPTER 10. WILDLIFE REGULATION

IC 14-22-10-1
Consent to use private land
Sec. 1. A person may not:
(1) fish, hunt, trap, or chase;
(2) shoot with any kind of firearm or archery equipment;
(3) search for or gather any plant life (defined as the members of the kingdoms Fungi and Plantae); or
(4) search for or gather any artifacts (as defined in IC 14-21-1-2);
upon privately owned land without having the consent of the owner or tenant of the land.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.59.

IC 14-22-10-2
Restrictions on landowner liability to recreational users
Sec. 2. (a) As used in this section and section 2.5 of this chapter, "governmental entity" means any of the following:
(1) The government of the United States of America.
(2) The state of Indiana.
(3) A county.
(4) A city.
(5) A town.
(6) A township.
(7) The following, if created by the Constitution of the United States, the Constitution of the State of Indiana, a statute, an ordinance, a rule, or an order:
(A) An agency.
(B) A board.
(C) A commission.
(D) A committee.
(E) A council.
(F) A department.
(G) A district.
(H) A public body corporate and politic.
(b) As used in this section and section 2.5 of this chapter, "monetary consideration" means a fee or other charge for permission to go upon a tract of land. The term does not include:
(1) the gratuitous sharing of game, fish, or other products of the recreational use of the land;
(2) services rendered for the purpose of wildlife management; or
(3) contributions in kind made for the purpose of wildlife management.
(c) As used in this section and section 2.5 of this chapter, "owner" means a governmental entity or another person that:
(1) has a fee interest in;         (2) is a tenant, a lessee, or an occupant of; or
(3) is in control of;
a tract of land.
(d) A person who goes upon or through the premises, including caves, of another:
(1) with or without permission; and
(2) either:
(A) without the payment of monetary consideration; or
(B) with the payment of monetary consideration directly or indirectly on the person's behalf by an agency of the state or federal government;
for the purpose of swimming, camping, hiking, sightseeing, or any other purpose (other than the purposes described in section 2.5 of this chapter) does not have an assurance that the premises are safe for the purpose.
(e) The owner of the premises does not:
(1) assume responsibility; or
(2) incur liability;
for an injury to a person or property caused by an act or failure to act of other persons using the premises.
(f) This section does not affect the following:
(1) Existing Indiana case law on the liability of owners or possessors of premises with respect to the following:
(A) Business invitees in commercial establishments.
(B) Invited guests.
(2) The attractive nuisance doctrine.
(g) This section does not excuse the owner or occupant of premises from liability for injury to a person or property caused by a malicious or an illegal act of the owner or occupant.
As added by P.L.1-1995, SEC.15. Amended by P.L.178-1995, SEC.3; P.L.138-1997, SEC.2; P.L.75-1998, SEC.2.

IC 14-22-10-2.5
Restrictions on landowner liability to hunters, fishers, and trappers
Sec. 2.5. (a) A person who goes upon or through the premises, including caves, of another:
(1) with or without permission; and
(2) either:
(A) without the payment of monetary consideration; or
(B) with the payment of monetary consideration directly or indirectly on the person's behalf by an agency of the state or federal government;
for the purpose of hunting, fishing, trapping, or preparing to hunt, fish, or trap, does not have an assurance that the premises are safe for that purpose.
(b) The owner of the premises does not:
(1) assume responsibility; or
(2) incur liability;
for an injury to a person or property caused by an act or failure to act of other persons using the premises.     (c) This section does not affect Indiana case law on the liability of owners or possessors of premises with respect to the following:
(1) Business invitees in commercial establishments.
(2) The attractive nuisance doctrine.
(d) This section does not excuse the owner or occupant of premises from liability for injury to a person or property caused by a malicious or an illegal act of the owner or occupant.
As added by P.L.75-1998, SEC.3.

IC 14-22-10-3
Transportation of fish and game outside state
Sec. 3. (a) A person may not take, carry, ship, transport, or accept for shipment or transportation outside Indiana a wild animal protected by Indiana law, except as provided in this article.
(b) A person having a license to use a commercial fishing device in Indiana may ship, carry, or transport outside Indiana fish that the person has legally taken or caught by the commercial fishing device.
(c) A person having a license to hunt, trap, or fish in Indiana may do the following:
(1) Carry, transport, or ship outside Indiana, in open season, in one (1) day, a wild animal that the person has legally taken in open season, not to exceed in number the possession limit of the wild animal.
(2) Ship, carry, or take outside Indiana in one (1) week more than two (2) times the possession limit for the wild animal.
(d) Hides and furs of furbearing animals legally taken in open season may be shipped or carried outside Indiana in any number:
(1) during the open season; or
(2) within five (5) days after the last day of the open season.
(e) A person having a breeder's license may ship, carry, or transport outside Indiana a wild animal that the person has legally possessed under the breeder's license in Indiana.
(f) A person may not ship, carry, or transport or accept for transportation or shipment to a place in Indiana or outside Indiana a wild animal unless the wild animal is enclosed in a package or container on which there is clearly, legibly, and conspicuously marked on the outside of the package or container the following information:
(1) The name and address of the shipper and the consignee.
(2) An accurate statement of the number or quantities and kinds of wild animals contained.
The shipper shall produce the license required under this article authorizing the person to take or possess the wild animal. If the wild animal is carried by the licensee personally, the wild animal shall be carried openly for inspection, together with the license.
(g) A person having a mussel buyer's license may ship legally taken mussels or mussel shells outside Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-4 Possession of fish or game taken in foreign nation or state
Sec. 4. (a) A resident of Indiana who has a nonresident hunting or fishing license issued by another state or country may possess in Indiana the number of wild animals that the resident could and did legally kill, take, and possess under authority of the nonresident license in the state or country issuing the license, under the rules provided in this article.
(b) A person may not possess a wild animal taken, killed, and possessed in another state or country if the taking, killing, or possession of the wild animal is illegal in the state or country issuing the nonresident license.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-5
Wild animals illegally taken or accidentally killed
Sec. 5. The title to a wild animal illegally taken or accidentally killed in violation of this article or IC 14-2 (before its repeal) does not vest in the taker of the wild animal, but remains in the state. The director shall do the following:
(1) Seize and confiscate the wild animal in the name of the state of Indiana.
(2) Sell or dispose of the wild animal.
(3) Deposit proceeds, if any, into the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-6
Liability for destruction of wild animals by pollutant
Sec. 6. (a) A person who, whether or not the person has been issued a certificate of approval, license, permit, or other document of approval authorized by this article or any other Indiana law, discharges, sprays, or releases waste materials, chemicals, or other substances:
(1) either accidentally, negligently, or willfully;
(2) in any quantity, concentration, or manner onto or in any water of Indiana, the boundary waters of the state, or onto or in public or private land; and
(3) so that wild animals are killed as a result;
is responsible for the kill.
(b) The director shall, in the name of the state, recover damages from the person. Upon receipt of the estimates of the damages caused, the director shall notify the attorney general.
(c) The attorney general shall notify the persons responsible for the destruction of wild animals in question and may effect a settlement that the attorney general and the director consider proper and reasonable. If a settlement is not reached within a reasonable time, the attorney general shall bring a civil action to recover the damage in an appropriate court in the county in which the discharge of material responsible for the death of wild animals took place.
(d) The proceeds of a recovery shall be used to replace, as far as and as promptly as possible, in whatever manner the director

considers proper, the wild animal population or habitat in the waters or lands in question. If the improvement of the wild animal population or habitat in question is not practicable, the proceeds shall be deposited into the fish and wildlife fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-7
Effort to retrieve crippled or killed wild animals
Sec. 7. A person may not kill or cripple a wild animal without making a reasonable effort to retrieve the animal and include the animal in the person's daily bag limit.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-8
Fish and game preserves
Sec. 8. (a) The director may designate and set aside waters containing state owned fish and waters of the state (including any part of the boundary waters of the state) for the purpose of improvement and propagation of the wild animal population. The director shall designate the general extent and limits or periphery by erecting appropriate signs.
(b) A person may not remove or disturb the signs erected under subsection (a) without authorization.
(c) A person may not take, catch, kill, or pursue for the purpose of taking, catching, or killing a wild animal from a designated area during the time the area is designated.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-9
Interstate agreements on boundary waters
Sec. 9. (a) If necessary for the better protection of wild animals in or on the boundary waters of the state, the director may enter into an interstate agreement or compact for and in behalf of the state with any other state bordering the waters through the administrative or executive officer granted similar power by the other state's legislature.
(b) An agreement or a compact may establish the following:
(1) Uniform open seasons on the animals in or on the water.
(2) Uniform restrictions on the type and amount of gear and the method of use.
(3) Uniform restrictions for weights or size of wild animals taken.
(4) Uniform method of measurement of mesh.
(5) Any other restriction on gear used or the possession or sale of wild animals taken from the water, if the restrictions are for the better protection of the wild animals in the water.
As added by P.L.1-1995, SEC.15.

IC 14-22-10-10
State as sole regulator      Sec. 10. (a) Except as provided in subsection (b), the state is the sole regulator of the trapping of wild animals in Indiana, and trapping is regulated only by:
(1) statutes; and
(2) rules adopted under IC 4-22-2 by authority of statute.
(b) A unit of local government may not regulate in any way the trapping of wild animals, except for the trapping of wild animals on or in land, buildings, or other real property that is owned by the unit of local government.
As added by P.L.52-2001, SEC.5.

IC 14-22-10-11
Regulation of raptors
Sec. 11. (a) As used in this section, "raptor" means a live migratory bird of the order Falconiformes or the order Strigiformes, other than a bald eagle (Haliaeetus leucocephalus) or a golden eagle (Aquila chrysaetos).
(b) Except as provided in subsection (c), a unit of local government may not regulate in any way the ownership, possession, sale, transfer, or transportation of a raptor while Indiana is on the list of states meeting federal falconry standards maintained under 50 CFR 21.29(k).
(c) Subsection (b) does not apply to raptors on or in land, buildings, or other real property, other than a highway or public highway, that is owned by a unit of local government.
As added by P.L.52-2001, SEC.6.



CHAPTER 11. LICENSES AND PERMITS; GENERAL PROVISIONS

IC 14-22-11-1
"Farmland" defined; license requirements and conditions
Sec. 1. (a) As used in this section, "farmland" means agricultural land that is:
(1) devoted or best adaptable for the production of crops, fruits, timber, and the raising of livestock; or
(2) assessed as agricultural land for property tax purposes.
(b) An individual may not take or chase, with or without dogs, a wild animal without having a license, except as follows:
(1) An individual who is a resident or nonresident of Indiana while participating in a field trial that has been sanctioned by the director is not required to possess a license while participating in the trial.
(2) Subject to subsection (d), an owner of farmland located in Indiana who is a resident or nonresident of Indiana and the spouse and children living with the owner may hunt, fish, and trap without a license on the land that the owner owns.
(3) A lessee of farmland who farms that land and is a resident of Indiana and the spouse and children living with the lessee may hunt, fish, and trap without a license on the leased land. This subdivision does not apply to land that is:
(A) owned, leased, or controlled by; and
(B) leased from;
the department.
(4) An individual who:
(A) is less than thirteen (13) years of age;
(B) does not possess a bow or firearm; and
(C) is accompanying an individual who:
(i) is at least eighteen (18) years of age; and
(ii) holds a valid license;
may chase a wild animal without having a license.
(c) The exceptions provided in this section do not apply to a commercial license issued under this article.
(d) The right of a nonresident who owns farmland in Indiana (and of the spouse and children who reside with the nonresident) to hunt, fish, and trap on the farmland without a license under subsection (b)(2) is subject to the following conditions:
(1) The nonresident may hunt, fish, and trap on the farmland without a license only if the state in which the nonresident resides allows residents of Indiana who own land in that state to hunt, fish, and trap on their land without a license.
(2) While hunting, fishing, or trapping on the farmland, the nonresident must keep proof that the nonresident owns the farmland (for example, a tax receipt identifying the nonresident as owner) in a place where the proof is readily accessible by the nonresident.
As added by P.L.1-1995, SEC.15. Amended by P.L.139-1997, SEC.1;

P.L.25-1998, SEC.1; P.L.186-2003, SEC.60.

IC 14-22-11-2
Raccoon hunting
Sec. 2. (a) Except as provided in subsection (b), the season for taking raccoons is closed to nonresidents of Indiana.
(b) The director may open the season on raccoons to the residents of another state on the same days and during the same hours that the raccoon season in the nonresident's state of residence is open to residents of the nonresident's state. However, a nonresident may not take raccoons in Indiana when the season is closed in Indiana even if the raccoon taking season is open in the nonresident's state.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-3
License; issuance; form
Sec. 3. (a) An applicant for a hunting, trapping, or fishing license must provide the applicant's Social Security number in order to obtain the license. Social Security numbers acquired under this subsection shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
(b) The director and agents appointed by the director as authorized representatives of the department shall issue hunting, trapping, and fishing licenses.
(c) The clerk of the circuit court in each county may issue hunting, trapping, and fishing licenses.
(d) Each hunting, trapping, or fishing license must be in a form prescribed by the director. The director may furnish the clerks and agents with all necessary equipment needed to issue a license.
(e) All licenses, stamps, or permits purchased electronically are valid only with the original signature of the licensee on the form prescribed by the director. The licensee's signature serves as an affidavit that the license, stamp, or permit information is true and accurate.
(f) A person who violates the confidentiality requirement of subsection (a) commits a Class A infraction.
As added by P.L.1-1995, SEC.15. Amended by P.L.188-2001, SEC.2; P.L.52-2002, SEC.2; P.L.86-2002, SEC.4; P.L.176-2002, SEC.8; P.L.1-2003, SEC.59; P.L.225-2005, SEC.20.

IC 14-22-11-4
License; expiration
Sec. 4. (a) Except as provided in IC 14-22-13-9 and IC 14-22-15-3, each yearly hunting or fishing license expires on March 31 of the year following the year in which the license became effective.
(b) A yearly trapping license expires on March 31 of the year following the year in which the license became effective.
As added by P.L.1-1995, SEC.15. Amended by P.L.17-1997, SEC.4; P.L.225-2005, SEC.21.
IC 14-22-11-5
Hunter education
Sec. 5. (a) In addition to other requirements for obtaining a hunting license, a person born after December 31, 1986, must have successfully completed the course of instruction in hunter education offered by the department or the department's agent under IC 14-22-35.
(b) If an applicant for a hunting license who is subject to subsection (a) requests that a hunter education course be offered in the applicant's county of residence, the department or the department's agent shall offer a hunting safety course under IC 14-22-35 in the applicant's county of residence not more than ninety-two (92) days after receiving a request.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-6
Possession of hunting license
Sec. 6. Except as provided in sections 1 and 18 of this chapter, every person must have a hunting license in the person's possession when hunting.
As added by P.L.1-1995, SEC.15. Amended by P.L.132-2006, SEC.2.

IC 14-22-11-7
Possession of trapping license
Sec. 7. Except as provided in section 1 of this chapter, every person must have a trapping license in the person's possession when trapping.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-8
Possession of fishing license; exceptions
Sec. 8. (a) This section does not apply to the following:
(1) A person who is:
(A) a resident of Indiana; and
(B) at least sixty-five (65) years of age.
(2) A person who is less than seventeen (17) years of age.
(3) A person who is legally blind.
(4) A person who is a resident patient of a state mental institution.
(5) A person who is:
(A) a resident of a health facility (as defined in IC 16-18-2-167) licensed in Indiana; and
(B) taking part in a supervised activity of the health facility.
(6) A person who:
(A) is a resident of Indiana; and
(B) has a developmental disability (as defined by IC 12-7-2-61).
(7) A person whose only participation in fishing is to assist an individual described in subdivision (3), (4), (5), or (6).
(8) A resident of Indiana who fishes during a free sport fishing

day designated under IC 14-22-18.
(b) Every person must have a fishing license in the person's possession when fishing in:
(1) waters containing state owned fish;
(2) waters of the state; or
(3) boundary waters of the state.
(c) Every person must have a valid trout-salmon stamp in the person's possession to legally fish for or take trout or salmon in:
(1) waters containing state owned fish;
(2) waters of the state; or
(3) boundary waters of the state.
As added by P.L.1-1995, SEC.15. Amended by P.L.84-2000, SEC.1; P.L.149-2002, SEC.1.

IC 14-22-11-9
Special licenses
Sec. 9. If a special hunting, trapping, or fishing license is issued, a regular license is not required.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-10
Resident licenses for nonresidents
Sec. 10. (a) A nonresident of Indiana who is:
(1) on active duty with a branch or department of the armed forces of the United States while stationed in Indiana; or
(2) in the employment of:
(A) the United States Fish and Wildlife Service; or
(B) the conservation department of a state, territory, or possession of the United States; and
in Indiana for the purpose of advising or consulting with the department;
may hunt or fish in Indiana after obtaining the proper resident license. A nonresident described in this subsection must carry on the nonresident's person, when fishing or hunting, the license and a card or other evidence that identifies the nonresident as a person qualified to obtain a license under this subsection.
(b) A nonresident of Indiana who:
(1) is less than eighteen (18) years of age; and
(2) has a parent, grandparent, or legal guardian who is a resident of Indiana;
may hunt, fish, or trap in Indiana after obtaining the proper resident license.
As added by P.L.1-1995, SEC.15. Amended by P.L.77-2000, SEC.1.

IC 14-22-11-11
Resident members of armed forces
Sec. 11. A resident of Indiana on leave from the armed forces of the United States may hunt or fish any species in season without a license for the duration of the person's leave. However, when the person is hunting or fishing, the person must show the person's leave

orders and motor vehicle operator's license or voter registration card to prove residence in Indiana to a law enforcement officer requesting to see the leave orders and license or card.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-12
Form; scope of rules or restrictions
Sec. 12. (a) Each license, permit, certificate, seal, stamp, tag, order, and rule required or authorized by this article must be in the form prescribed by the director, unless otherwise provided in this article.
(b) A rule or restriction that the director is authorized by this article to make or prescribe and incorporate in or attach to a license or permit issued under this article means only the rules or restrictions that are:
(1) necessary and proper for adequate protection or propagation of wild animals; or
(2) necessary to promote the general purpose of this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-13
Resident license falsely procured by nonresident
Sec. 13. (a) A nonresident of Indiana may not represent falsely to an officer or agent authorized to sell a license or permit under this article that the nonresident is a resident of Indiana for the purpose of procuring a resident license or permit under this article.
(b) A license or permit procured by violating this section:
(1) is void; and
(2) does not confer a right or privilege to engage in the pursuit mentioned in the license or permit.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-14
Possession; display to enforcement officers; alteration
Sec. 14. (a) A person who has procured a license or permit required under this article must have the license or permit on the person when engaged in the pursuit for which the license or permit was issued. Upon request of an officer authorized to enforce this article or the fish and wildlife laws of Indiana, the person must produce and exhibit the license or permit. If the person does not produce and exhibit the license or permit, the person may not engage in the pursuit authorized by the license or permit.
(b) A person or an authorized licensing agent may not falsify, predate, change, alter, or counterfeit a license or permit issued under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-15
Compliance with laws and rules express condition of license or permit; revocation; hearing      Sec. 15. (a) Each license and permit issued under this article is issued upon the express condition, to which the licensee or permittee by acceptance of the license or permit is considered to agree and consent, that the licensee or permittee will obey and comply with the following:
(1) All the terms, conditions, and rules:
(A) made by the director under this article; and
(B) incorporated in or attached to the license or permit when issued.
(2) This article.
(3) A wildlife law (as defined by IC 14-22-41-4(p)) while the licensee is in another jurisdiction that has adopted the wildlife violator compact (IC 14-22-41).
(b) A license or permit may be revoked by the director at any time without refund for any of the following:
(1) Failure to comply with or violation of the terms, conditions, rules, or restrictions incorporated in or attached to the license or permit when issued.
(2) Violation of this article.
(3) Violation of a wildlife law (as defined by IC 14-22-41-4(p)) while the licensee is in another jurisdiction that has adopted the wildlife violator compact (IC 14-22-41).
(c) A person whose license or permit has been revoked by the director under this article may, by written request to the director, have a hearing on the revocation. Upon receipt of written request for a hearing on the revocation, the director shall do the following:
(1) Set a date for the hearing, which may not be more than fifteen (15) days from the date of receipt of the request.
(2) Give the person requesting the hearing at least five (5) days notice of the date of the hearing, which shall be held in the office of the director.
(3) Receive and keep a record of all evidence presented by the person.
(4) After considering the evidence presented at the hearing, rescind or affirm the order revoking the license or permit.
(d) Every court having jurisdiction of an offense committed in violation of an Indiana law for the protection of wildlife may, at the court's discretion, revoke the license of the offender for any of the following periods:
(1) Thirty (30) days.
(2) Sixty (60) days.
(3) Ninety (90) days.
(4) One (1) year.
(e) After a revocation, the court shall forward to the division a record of the conviction of the person in the court for a violation of the law. At the time of the conviction, the court shall do the following:
(1) Obtain the license certificate of the defendant.
(2) Return the license certificate to the division.
As added by P.L.1-1995, SEC.15. Amended by P.L.23-1999, SEC.1;

P.L.14-2000, SEC.39.

IC 14-22-11-16
Interstate agreements regarding boundary waters and Ohio River
Sec. 16. (a) If a state bordering Indiana permits the holder of an Indiana resident fishing license to fish in the bordering state's part of public waters forming a common boundary line between the bordering state and Indiana without obtaining a nonresident fishing license issued by the bordering state, the director may enter into an interstate agreement on behalf of Indiana with the bordering state to permit the holder of an equivalent resident fishing license of the bordering state to fish in the Indiana part of the waters without obtaining an Indiana nonresident fishing license.
(b) The director may, on behalf of Indiana, enter into a reciprocal agreement with Kentucky that recognizes a hunting or trapping license issued by either state as valid on the other state's part of the main stem of the Ohio River.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-17
Violations
Sec. 17. A person who violates section 6, 7, or 8 of this chapter commits a Class C infraction.
As added by P.L.1-1995, SEC.15.

IC 14-22-11-18
Free hunting days
Sec. 18. (a) The director may designate not more than four (4) days each year as free hunting days for youth hunters.
(b) During a free hunting day for youth hunters designated under subsection (a), a resident who is less than sixteen (16) years of age may:
(1) hunt using hunting methods that are designated by the director and that are legal for that hunting season; and
(2) exercise the same privileges that a resident is entitled to under IC 14-22-12-1(24).
A youth hunter is not required to pay a fee or possess a hunting license.
(c) A youth hunter who hunts during a free hunting day for youth hunters under this section must:
(1) comply with the conditions and rules adopted by the director; and
(2) be accompanied by an individual who:
(A) is at least eighteen (18) years of age; and
(B) holds a valid hunting license under IC 14-22-12 or is not required to have a hunting license under this chapter.
(d) The individual under subsection (c)(2) who accompanies the youth hunter:
(1) must be in close enough proximity to monitor the youth hunter's activities and communicate with the youth hunter at all

times; and
(2) may assist the youth hunter, including calling, but may not carry a firearm or bow and arrow.
As added by P.L.132-2006, SEC.3.



CHAPTER 12. LICENSE FEES AND SALES

IC 14-22-12-1
Types of licenses; fees
Sec. 1. (a) The department may issue the following licenses and, except as provided in section 1.5 of this chapter and subject to subsection (b), shall charge the following minimum license fees to hunt, trap, or fish in Indiana:
(1) A resident yearly license to fish, eight dollars and seventy-five cents ($8.75).
(2) A resident yearly license to hunt, eight dollars and seventy-five cents ($8.75).
(3) A resident yearly license to hunt and fish, thirteen dollars and seventy-five cents ($13.75).
(4) A resident yearly license to trap, eight dollars and seventy-five cents ($8.75).
(5) A nonresident yearly license to fish, twenty-four dollars and seventy-five cents ($24.75).
(6) A nonresident yearly license to hunt, sixty dollars and seventy-five cents ($60.75).
(7) A nonresident yearly license to trap, one hundred seventeen dollars and seventy-five cents ($117.75). However, a license may not be issued to a resident of another state if that state does not give reciprocity rights to Indiana residents similar to those nonresident trapping privileges extended in Indiana.
(8) A resident or nonresident license to fish, including for trout and salmon, for one (1) day only, four dollars and seventy-five cents ($4.75).
(9) A nonresident license to fish, excluding for trout and salmon, for seven (7) days only, twelve dollars and seventy-five cents ($12.75).
(10) A nonresident license to hunt for five (5) consecutive days only, twenty-five dollars and seventy-five cents ($25.75).
(11) A resident or nonresident yearly stamp to fish for trout and salmon, six dollars and seventy-five cents ($6.75).
(12) A resident yearly license to take a deer with a shotgun, muzzle loading gun, or handgun, thirteen dollars and seventy-five cents ($13.75).
(13) A resident yearly license to take a deer with a muzzle loading gun, thirteen dollars and seventy-five cents ($13.75).
(14) A resident yearly license to take a deer with a bow and arrow, thirteen dollars and seventy-five cents ($13.75).
(15) A nonresident yearly license to take a deer with a shotgun, muzzle loading gun, or handgun, one hundred twenty dollars and seventy-five cents ($120.75).
(16) A nonresident yearly license to take a deer with a muzzle loading gun, one hundred twenty dollars and seventy-five cents ($120.75).
(17) A nonresident yearly license to take a deer with a bow and

arrow, one hundred twenty dollars and seventy-five cents ($120.75).
(18) A resident license to take an extra deer by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, five dollars ($5).
(19) A nonresident license to take an extra deer by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, ten dollars ($10).
(20) A resident yearly license to take a turkey, fourteen dollars and seventy-five cents ($14.75).
(21) A nonresident yearly license to take a turkey, one hundred fourteen dollars and seventy-five cents ($114.75). However, if the state of residence of the nonresident applicant requires that before a resident of Indiana may take turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take turkey, the applicant must also purchase a nonresident yearly license to hunt under this section.
(22) If a fall wild turkey season is established, a resident license to take an extra turkey by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, fourteen dollars and seventy-five cents ($14.75).
(23) If a fall wild turkey season is established, a nonresident license to take an extra turkey by a means, in a location, and under conditions established by rule adopted by the department under IC 4-22-2, one hundred fourteen dollars and seventy-five cents ($114.75). However, if the state of residence of the nonresident applicant requires that before a resident of Indiana may take a turkey in that state the resident of Indiana must also purchase another license in addition to a nonresident license to take a turkey, the applicant must also purchase a nonresident yearly license to hunt under this section.
(24) A resident youth yearly consolidated license to hunt and fish, six dollars ($6). This license is subject to the following:
(A) An applicant must be less than eighteen (18) years of age.
(B) The license is in lieu of the resident yearly license to hunt and fish and all other yearly licenses, stamps, or permits to hunt and fish for a specific species or by a specific means.
(b) The commission may set license fees to hunt, trap, or fish above the minimum fees established under subsection (a).
As added by P.L.1-1995, SEC.15. Amended by P.L.219-1999, SEC.1; P.L.140-1999, SEC.1; P.L.14-2000, SEC.40; P.L.1-2001, SEC.23; P.L.188-2001, SEC.3; P.L.1-2002, SEC.70; P.L.132-2006, SEC.4.



CHAPTER 13. COMMERCIAL FISHING LICENSE FOR WATERS OTHER THAN LAKE MICHIGAN

IC 14-22-13-1
Waters of the state other than Lake Michigan and Ohio River; license
Sec. 1. (a) This section applies to the following:
(1) The waters of the state.
(2) The boundary waters of the state, except Lake Michigan and the Ohio River.
(b) The department may issue to an individual who is a resident of Indiana a license to use in and to possess for use in the water seines, hoop nets, fyke nets, basket traps, basket nets, or trap nets under rules adopted under IC 4-22-2 upon payment of the following fee:
(1) For seines, except legal minnow seines, twenty dollars ($20) for each one hundred (100) yards and fraction thereof.
(2) For each dip-net, hoop-net, basket trap, basket net, trap-net, or fyke-net, four dollars ($4).
As added by P.L.1-1995, SEC.15.

IC 14-22-13-2
Ohio River; license
Sec. 2. (a) This section applies to the Ohio River waters of Indiana.
(b) The department may issue to an individual who is a resident of Indiana or Kentucky a license to use in, and to possess for use in, the water seines, nets, or other commercial fishing gear under rules adopted under IC 4-22-2 upon payment of the following fee:
(1) For an Ohio River commercial fishing license and ten (10) Ohio River commercial gear tags, one hundred twenty-five dollars ($125).
(2) For each block of ten (10) Ohio River commercial fishing gear tags, fifteen dollars ($15).
As added by P.L.1-1995, SEC.15. Amended by P.L.155-2002, SEC.6 and P.L.158-2002, SEC.5.

IC 14-22-13-3
Tags
Sec. 3. The director shall prescribe and cause to be affixed to each seine, net, basket net, basket trap, trap-net, fyke-net, or other commercial fishing gear licensed under this chapter a tag that will identify the net or other gear with the license issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-4
Unlicensed individuals accompanying licensee
Sec. 4. An individual, while commercially fishing for a person whose nets or other commercial fishing gear are properly licensed or

tagged and the licenses or tags are properly affixed, is not required to possess a license or tag if the individual is accompanied by the licensee.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-5
Possession of certain gear; permit required
Sec. 5. An individual may not possess a seine, a net, or commercial fishing gear, except as permitted in a specific permit from the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-6
Adoption of rules regarding Ohio River to conform with laws of Kentucky
Sec. 6. The department shall adopt rules under IC 4-22-2 regulating commercial fishing in the Ohio River that conform with the laws of Kentucky regulating commercial fishing in the Ohio River.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-7
Taking or sale of fish; Ohio River license required
Sec. 7. An individual may not:
(1) take fish with the use of commercial fishing gear from the Ohio River within Indiana; or
(2) sell or offer for sale fish taken from the Ohio River;
without having an Ohio River commercial fishing license issued by Indiana or Kentucky.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-8
Separate fishing license not needed
Sec. 8. An individual who has an Ohio River commercial fishing license does not need a fishing license under IC 14-22-11-8 to fish in the Ohio River.
As added by P.L.1-1995, SEC.15.

IC 14-22-13-9
Validity; expiration
Sec. 9. A license issued under section 1 or 2 of this chapter:
(1) is valid for one (1) year; and
(2) expires December 31 of the year for which the license is valid.
As added by P.L.1-1995, SEC.15.



CHAPTER 14. COMMERCIAL FISHING LICENSE FOR LAKE MICHIGAN

IC 14-22-14-1
"Commercial fishing" defined
Sec. 1. As used in this chapter, "commercial fishing" means the taking of fish by means of commercial fishing gear.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-2
"Commercial fishing gear" defined
Sec. 2. As used in this chapter, "commercial fishing gear" means fishing equipment, including boats, nets, and other equipment, used to take fish from Lake Michigan to sell at wholesale or retail.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-3
"Commercial fishing license" defined
Sec. 3. As used in this chapter, "commercial fishing license" refers to a commercial fishing license issued under this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-4
"Lake Michigan" defined
Sec. 4. As used in this chapter, "Lake Michigan" refers to the waters of Lake Michigan that are within Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-5
License requirement
Sec. 5. A person must have a commercial fishing license to take fish from Lake Michigan with commercial fishing gear.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-6
Conditions
Sec. 6. To be eligible to hold a commercial fishing license, the following conditions must be met:
(1) If the person is not a corporation, all individuals comprising the person must be residents of Indiana.
(2) If the person is a corporation, the corporation must be an Indiana corporation and all shareholders in the corporation must be residents of Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-7
Renewal powers of department
Sec. 7. The department may renew a commercial fishing license, but may not issue an original commercial fishing license.
As added by P.L.1-1995, SEC.15.
IC 14-22-14-8
Classes of licenses
Sec. 8. Commercial fishing licenses are designated as follows:
(1) Class 1.
(2) Class 2.
(3) Class 3.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-9
Expiration, renewal, or reservation; report on yellow perch
Sec. 9. (a) A commercial fishing license:
(1) expires December 31 of the year for which the license was issued or reserved;
(2) may be renewed or reserved annually; however, if an application to renew or reserve a license is not received by the department before February 1 of the year following the expiration or reserved period of the license, the license may not be renewed, reserved, or reinstated;
(3) that is reserved is inactive and may not be used, merged, transferred, or converted during the reserved year; and
(4) may be reserved for one (1) year for a fee of twenty-five dollars ($25).
(b) The department shall report annually to the natural resources committees of the house of representatives and the senate for the purpose of updating the status of yellow perch in Lake Michigan as it affects sport and commercial fishing and fishermen in Indiana.
As added by P.L.1-1995, SEC.15. Amended by P.L.136-1997, SEC.5.

IC 14-22-14-10
Renewal fees
Sec. 10. The renewal fees for commercial fishing licenses are as follows:
(1) Class 1, three thousand dollars ($3,000).
(2) Class 2, six thousand dollars ($6,000).
(3) Class 3, nine thousand dollars ($9,000).
As added by P.L.1-1995, SEC.15.

IC 14-22-14-11
Transfer of licenses
Sec. 11. Except as provided under section 9 of this chapter, and subject to section 12 of this chapter, a commercial fishing license may be transferred from one (1) person to another.
As added by P.L.1-1995, SEC.15. Amended by P.L.136-1997, SEC.6.

IC 14-22-14-12
Interest in more than one license
Sec. 12. (a) Except as provided in sections 13 and 14 of this chapter, a person may not hold or have an interest in more than one (1) commercial fishing license.
(b) If a person having an interest in one (1) commercial fishing

license acquires an interest in a second commercial fishing license:
(1) the second license is valid; and
(2) the person is considered to have surrendered the first license. The first license may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-13
Merger of licenses
Sec. 13. A person holding a Class 1 or Class 2 license may acquire another license for the purpose of merging the licenses to form a Class 2 or Class 3 license as follows:
(1) At the time a person holding a Class 1 license acquires another Class 1 license, the two (2) licenses merge and become a Class 2 license.
(2) At the time a person holding:
(A) a Class 1 license acquires a Class 2 license; or
(B) a Class 2 license acquires a Class 1 license;
the two (2) licenses merge and become a Class 3 license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-14
Conversion of licenses
Sec. 14. A person holding a Class 1 license and a person holding a Class 3 license may convert the licenses to two (2) Class 2 licenses.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-15
Rules for transfer, merger, or conversion of licenses; fees
Sec. 15. (a) The commission may adopt rules to establish procedures for the:
(1) transfer;
(2) merger; or
(3) exchange;
of commercial fishing licenses.
(b) The fee for processing:
(1) a transfer;
(2) a merger; or
(3) an exchange;
of a commercial fishing license under this chapter is one hundred dollars ($100).
As added by P.L.1-1995, SEC.15.

IC 14-22-14-16
Surrender and exchange of license
Sec. 16. A Class 2 or Class 3 commercial fishing license may be surrendered to the department in exchange for a Class 1 or Class 2 license. This is not considered to be the issuance of an original license.
As added by P.L.1-1995, SEC.15.
IC 14-22-14-17
Documentation
Sec. 17. Each boat engaged in commercial fishing must carry documentation specified by rules adopted by the commission that the boat is operating under the authority of a commercial fishing license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-18
Designation of captain
Sec. 18. (a) The holder of a commercial fishing license must, in the manner established by rules adopted by the commission, designate an individual as captain of a boat operated by the holder of a commercial fishing license. A designated captain must meet the following conditions:
(1) Be a resident of Indiana.
(2) Have experience as a commercial fisherman.
(3) Possess other qualifications established by rules adopted by the commission.
(b) Except in an emergency, as defined under rules adopted by the commission, an individual who is designated as a captain by the holder of one (1) commercial fishing license may not:
(1) be designated as a captain by; or
(2) work for;
the holder of another commercial fishing license. Notice to the department of the emergency designation of a captain must be provided under rules adopted by the commission.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-19
Presence of captain on boat
Sec. 19. An individual designated as captain under section 18 of this chapter must be aboard each commercial fishing boat of the holder of the commercial fishing license while the boat is engaged in an activity related to commercial fishing.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-20
Powers of department to protect resources
Sec. 20. (a) The department shall regulate commercial fishing in Lake Michigan to protect the resource of fish for commercial and sport fishing.
(b) To protect the resource of fish in Lake Michigan, the department shall regulate the number of nets that may be used by persons who have been issued a commercial fishing license as follows:
(1) Persons who have a Class 2 license are entitled to use two (2) times the number of nets as persons who have a Class 1 license.
(2) Persons who have a Class 3 license are entitled to use three (3) times the number of nets as persons who have a Class 1

license.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-21
Rules to protect resources
Sec. 21. The commission may adopt rules to establish restrictions on the following:
(1) Localities that may be fished.
(2) The kind, mesh size, and quantity of fishing gear that may be used.
(3) The quantity of fish that may be taken.
(4) Other restrictions the commission considers necessary to protect the fishing resource in Lake Michigan.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-22
Gill nets prohibited
Sec. 22. (a) Fish may not be taken from Lake Michigan by means of a gill net.
(b) The commercial fishing license of a person who takes fish from Lake Michigan by means of a gill net:
(1) terminates at the time of the violation; and
(2) may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-23
Records and reports
Sec. 23. (a) A person who has a commercial fishing license must keep accurate records of each day's catch showing the following:
(1) The number of pounds of each kind of fish taken.
(2) The locality fished.
(3) The kind and amount of fishing gear employed.
(4) The length of time each unit of gear was fished without being lifted.
(5) Other information the commission considers to be relevant under this chapter.
(b) Before the sixteenth day of each month, each person holding a commercial fishing license shall report, under oath when requested to do so, all the data for the preceding month required under subsection (a) to the director upon forms furnished by the director. The reports required by this section shall be made each month whether or not any fish were taken during the preceding month. If no fish were taken, that fact shall be noted.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-24
Making reports condition of issuance of license
Sec. 24. A commercial fishing license is issued upon the condition that the licensee agrees to make all reports to the director required by the following:         (1) This chapter.
(2) Rules adopted under this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-25
Inadvertent noncompliance
Sec. 25. Inadvertent failure to comply with the terms of:
(1) a license;
(2) this chapter or IC 14-2-12 (before its repeal); or
(3) rules adopted or orders issued under:
(A) IC 14-2-12 (before its repeal); or
(B) this chapter;
is grounds for suspension of the license for not more than one (1) year.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-26
Knowing or intentional noncompliance
Sec. 26. (a) Knowing or intentional failure to comply with the terms of:
(1) a license;
(2) this chapter or IC 14-2-12 (before its repeal); or
(3) rules adopted or orders issued under:
(A) IC 14-2-12 (before its repeal); or
(B) this chapter;
is grounds for revocation of the license.
(b) A license revoked under this section may not be reinstated.
As added by P.L.1-1995, SEC.15.

IC 14-22-14-27
Implementation of chapter
Sec. 27. (a) The director may do all things necessary to carry out this chapter.
(b) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.15.



CHAPTER 15. CHARTER FISHING BOAT OPERATOR'S LICENSE

IC 14-22-15-1
License requirement
Sec. 1. An individual may not take another individual sport fishing for hire on:
(1) Indiana waters;
(2) waters containing state owned fish; or
(3) boundary waters of Indiana;
without a charter fishing boat operator's license issued by the director.
As added by P.L.1-1995, SEC.15.

IC 14-22-15-2
Annual fee
Sec. 2. The annual fee for a charter fishing boat operator's license for a resident or a nonresident is one hundred dollars ($100).
As added by P.L.1-1995, SEC.15.

IC 14-22-15-3
Validity; expiration
Sec. 3. A charter fishing boat operator's license:
(1) is valid for one (1) year; and
(2) expires December 31 of the year for which the license is issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-15-4
Records and reports
Sec. 4. (a) An individual having a charter fishing boat operator's license shall keep an accurate record of the following:
(1) Each day's catch of fish.
(2) Other related information that the department requires by rule.
(b) Before the fifteenth day of each month, the charter fishing boat operator shall report the previous month's record required under subsection (a) to the department on forms furnished by the department. The report shall be made even if no fish are caught.
As added by P.L.1-1995, SEC.15.

IC 14-22-15-5
Failure to keep records or make reports
Sec. 5. The director may:
(1) refuse under IC 4-21.5-3-5 to grant, renew, or restore; or
(2) suspend or revoke under IC 4-21.5-3-6;
a license of an individual who fails to keep a record or make a report required by section 4 of this chapter.
As added by P.L.1-1995, SEC.15.
IC 14-22-15-6
Operation without license
Sec. 6. A person who acts as a charter fishing boat operator without a license in violation of section 1 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.15.

IC 14-22-15-7
Violations regarding records and reports
Sec. 7. A person who:
(1) fails to keep accurate records in violation of section 4(a) of this chapter; or
(2) fails to report monthly to the department in violation of section 4(b) of this chapter;
commits a Class C infraction.
As added by P.L.1-1995, SEC.15.



CHAPTER 16. BAIT DEALER'S LICENSE

IC 14-22-16-1
Application; fee
Sec. 1. (a) A person engaging in or continuing to engage in the business of taking, catching, selling, or bartering live minnows and crayfish for bait shall file an application with the division for a bait dealer's license. The application and the license must be on forms prescribed by the director.
(b) The fee for a license is as follows:
(1) Ten dollars ($10) for residents.
(2) Fifty dollars ($50) for nonresidents.
As added by P.L.1-1995, SEC.15.

IC 14-22-16-2
Issuance
Sec. 2. The director:
(1) may, after investigation, issue a license to the applicant; or
(2) shall, if the applicant is engaged in hatching and raising the applicant's own stock, issue a license.
As added by P.L.1-1995, SEC.15.

IC 14-22-16-3
Expiration
Sec. 3. A license expires December 31 following the date of issue.
As added by P.L.1-1995, SEC.15.

IC 14-22-16-4
Permit to possess minnows or crayfish
Sec. 4. A person desiring to possess in Indiana at one (1) time more than:
(1) five hundred (500) live minnows; or
(2) five hundred (500) live crayfish;
not intended for the purpose of engaging in the business of taking, catching, selling, or bartering live minnows or crayfish for bait must procure a permit to possess the minnows or crayfish.
As added by P.L.1-1995, SEC.15.



CHAPTER 17. MUSSELS LICENSE

IC 14-22-17-1
"Resident" defined
Sec. 1. As used in this chapter, "resident" means a person who:
(1) has continuously resided in Indiana for at least three hundred sixty-five (365) consecutive days immediately before applying for a license under this chapter; and
(2) possesses:
(A) an Indiana motor vehicle operator's license; or
(B) an identification card;
issued by the bureau of motor vehicles.
As added by P.L.1-1995, SEC.15.

IC 14-22-17-2
License requirement
Sec. 2. A person may not:
(1) take mussels or mussel shells from the water of the state; or
(2) ship, offer to sell, buy, or offer to buy mussels or mussel shells taken from the water of the state;
without having a license issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-17-3
Issuance; fees
Sec. 3. The department may issue the following license to take, ship, sell, buy, or export mussels or mussel shells taken from the water of the state under rules adopted under IC 4-22-2 for the protection of mussels and upon payment of the following applicable license fees:
(1) A resident yearly license to take, ship, and sell mussels or mussel shells, one hundred dollars ($100).
(2) A resident yearly license to buy, ship, sell, or export mussels or mussel shells, one thousand five hundred dollars ($1,500).
(3) A nonresident yearly license to buy, ship, sell, or export mussels or mussel shells, five thousand dollars ($5,000).
As added by P.L.1-1995, SEC.15.

IC 14-22-17-4
Violations
Sec. 4. A person who violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.



CHAPTER 18. FREE SPORT FISHING DAYS

IC 14-22-18-1
Designation of free sport fishing days
Sec. 1. The director may, with the approval of the commission, designate not more than two (2) days in each year as free sport fishing days. If the director designates two (2) days in a year as free sport fishing days, the days may be consecutive or nonconsecutive.
As added by P.L.1-1995, SEC.15.

IC 14-22-18-2
Rights and privileges
Sec. 2. During a free sport fishing day designated under this chapter, a resident of Indiana may, without possessing a license to fish issued under this article or paying a fee:
(1) fish in:
(A) waters containing state owned fish;
(B) waters of the state; and
(C) boundary waters of the state; and
(2) exercise the same privileges to which the resident would be entitled if the resident held:
(A) a resident yearly license to fish issued under IC 14-22-12-1(1); and
(B) a resident yearly stamp to fish for trout and salmon issued under IC 14-22-12-1(11).
As added by P.L.1-1995, SEC.15.

IC 14-22-18-3
Compliance with laws and rules
Sec. 3. A resident who fishes during a free sport fishing day without possessing a license to fish issued under this article is subject to and is considered as agreeing to comply with the following:
(1) The terms, conditions, and rules made by the director under this article and incorporated in or attached to:
(A) a resident yearly license to fish issued under IC 14-22-12-1(1); and
(B) a resident yearly stamp to fish for trout and salmon issued under IC 14-22-12-1(11).
(2) This article.
As added by P.L.1-1995, SEC.15.

IC 14-22-18-4
Applicability of other license requirements
Sec. 4. Section 2 of this chapter does not authorize a resident to fish during a free sport fishing day in violation of the license requirements set forth in the following:
(1) IC 14-22-13.
(2) IC 14-22-14.         (3) IC 14-22-15.
(4) IC 14-22-16.
(5) IC 14-22-17.
As added by P.L.1-1995, SEC.15.



CHAPTER 19. LICENSES FOR FURBEARING MAMMALS

IC 14-22-19-1
License requirement
Sec. 1. A person must have a license issued by the department to engage in the business of buying furbearing mammals or the untanned hides or furs of furbearing mammals in Indiana.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-2
Types of licenses; fees
Sec. 2. The department may issue the following licenses to engage in the business of buying furbearing mammals or the untanned hides, skins, and furs of furbearing mammals in Indiana upon payment of the following license fees:
(1) A resident buyer's license, authorizing purchases direct from trappers or from other licensed buyers, seventy-five dollars ($75).
(2) A nonresident buyer's license, authorizing purchases direct from trappers or from other licensed buyers, one hundred twenty-five dollars ($125).
As added by P.L.1-1995, SEC.15.

IC 14-22-19-3
Issuance; expiration
Sec. 3. Upon receipt of an application containing the proper information and the prescribed fee, the department shall issue a license to the applicant. The license:
(1) expires June 30 after the date of issue; and
(2) entitles the holder to purchase:
(A) furbearing mammals; or
(B) the untanned hides, skins, or furs of furbearing mammals.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-4
Agents or employees of license holders
Sec. 4. The agents or employees of a person who is licensed are exempt from procuring a license to purchase:
(1) furbearing mammals; or
(2) the untanned hides, skins, or furs of furbearing mammals;
at the office or place of business of the person for whom the license was issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-5
Direct purchases from trappers
Sec. 5. Purchases direct from trappers may be made only during the open season on the furbearing mammals and the grace period

provided by this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-19-6
Reports
Sec. 6. Every licensed fur buyer shall, within sixty (60) days from the last day of the open season for taking or killing furbearing mammals, make a report in writing to the department of all purchases of furbearing mammals made during the preceding open season and the grace period.
As added by P.L.1-1995, SEC.15.



CHAPTER 20. BREEDER'S LICENSE

IC 14-22-20-1
Issuance; fee
Sec. 1. The department may, under rules adopted under IC 4-22-2, issue to a resident of Indiana, upon the payment of a fee of fifteen dollars ($15), a license to:
(1) propagate in captivity; and
(2) possess, buy, or sell for this purpose only;
game birds, game mammals, or furbearing mammals protected by Indiana law.
As added by P.L.1-1995, SEC.15.

IC 14-22-20-2
Sales authorized; application
Sec. 2. A license issued under this chapter authorizes the sale of nonmigratory game birds, game mammals, or furbearing mammals for breeding purposes or for release and nonmigratory game birds for food purposes. A person who:
(1) acquires a game bird, game mammal, or furbearing mammal alive, legally in open season; or
(2) purchases the bird or mammal from a licensed game breeder;
may apply for a breeder's license within five (5) days after acquiring the animal from the licensed game breeder or within five (5) days after the last day of the open season for the animal. Otherwise, the animal shall be released.
As added by P.L.1-1995, SEC.15.

IC 14-22-20-3
Importation of out-of-state animals
Sec. 3. An animal raised domestically by an out-of-state breeder may be imported into Indiana and sold for food purposes. A purchaser of such an animal raised domestically by an out-of-state breeder must be able to show legal proof of out-of-state origin for all animals possessed.
As added by P.L.1-1995, SEC.15.

IC 14-22-20-4
Exemption for certain animals
Sec. 4. (a) This section applies to the following:
(1) Marten.
(2) Nutria.
(3) Mink.
(4) Chinchilla.
(5) Domesticated rabbits, except cottontail.
(6) Swamp rabbits.
(b) The:
(1) breeding, raising, and producing in captivity; and         (2) marketing;
of an animal listed in subsection (a) is considered an agricultural pursuit. All animals so raised in captivity are considered domestic animals so that a game breeding license is not required to possess such an animal.
(c) A person engaged in the breeding, raising, and producing in captivity and marketing of the furbearing mammals listed in subsection (a) shall, upon request, do the following:
(1) Register with the department.
(2) Make annual reports concerning the number of animals held and sold. These reports are confidential.
As added by P.L.1-1995, SEC.15.



CHAPTER 20.5. CERVIDAE AND CERVIDAE PRODUCTS

IC 14-22-20.5-1
"Cervidae"
Sec. 1. As used in this chapter, "cervidae" means privately owned members of the cervidae family, including deer, elk, moose, reindeer, and caribou.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-2
"Cervidae livestock operation"
Sec. 2. As used in this chapter, "cervidae livestock operation" means an operation that:
(1) has a game breeders license issued by the department of natural resources under IC 14-22-20;
(2) contains privately owned cervidae; and
(3) involves the breeding, propagating, purchasing, selling, and marketing of cervidae or cervidae products;
but does not involve the hunting of privately owned cervidae.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-3
"Cervidae products"
Sec. 3. As used in this chapter, "cervidae products" means products, coproducts, or byproducts of cervidae.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-4
Ownership of cervidae and cervidae products
Sec. 4. Cervidae and cervidae products legally produced, purchased, possessed, or acquired within Indiana or imported into Indiana are the exclusive property of the owner.
As added by P.L.93-2005, SEC.4.

IC 14-22-20.5-5
Sale of privately owned cervidae and cervidae products
Sec. 5. Meat and products derived from privately owned cervidae that are from a cervidae livestock operation may be sold to the general public, subject to IC 15-2.1-24.
As added by P.L.93-2005, SEC.4.



CHAPTER 21. TAXIDERMIST LICENSE

IC 14-22-21-1
"Taxidermist" defined
Sec. 1. As used in this chapter, "taxidermist" means a person who receives wild animals or parts of wild animals for the purpose of performing taxidermy service for any other person.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-2
Issuance; fee
Sec. 2. The department may, under rules adopted under IC 4-22-2, issue to a person, upon payment of a fee of fifteen dollars ($15), a license to possess for taxidermy purposes a wild animal or the hide or skin of a wild animal:
(1) protected by Indiana law; and
(2) during the closed season for the animal.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-3
Expiration
Sec. 3. A taxidermist license expires December 31 after the date of issue.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-4
Possession of wild animals for taxidermy purposes
Sec. 4. A person may:
(1) without a license; and
(2) for taxidermy purposes;
possess a wild animal not protected by Indiana law.
As added by P.L.1-1995, SEC.15.

IC 14-22-21-5
Possession of mounted wild animals
Sec. 5. A person may possess at any time a wild animal legally taken in open season and mounted.
As added by P.L.1-1995, SEC.15.



CHAPTER 22. SCIENTIFIC PURPOSES LICENSE

IC 14-22-22-1
Issuance
Sec. 1. The department may issue to a properly accredited individual a license authorizing the individual to collect and possess:
(1) wild birds;
(2) the nests and eggs of wild birds; or
(3) other wild animals;
in Indiana for scientific purposes only under rules adopted under IC 4-22-2.
As added by P.L.1-1995, SEC.15.

IC 14-22-22-2
Application; fee
Sec. 2. An application for a license must:
(1) bear the signature of two (2) relevant scientists as references to:
(A) the character;
(B) academic and scientific accomplishments; and
(C) fitness;
of the applicant; and
(2) be accompanied by a fee of ten dollars ($10).
As added by P.L.1-1995, SEC.15.



CHAPTER 23. FALCONRY LICENSE

IC 14-22-23-1
License requirement
Sec. 1. A person may not practice falconry in Indiana without a license issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-23-2
Issuance
Sec. 2. The department may issue a falconry license to a person who:
(1) possesses; or
(2) has applied for;
a valid federal falconry license.
As added by P.L.1-1995, SEC.15.

IC 14-22-23-3
Fee
Sec. 3. The fee for a falconry license is sixty dollars ($60).
As added by P.L.1-1995, SEC.15.

IC 14-22-23-4
Expiration
Sec. 4. A falconry license issued under this chapter expires on the last day of February of the third year following the year in which the license is issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-23-5
Possession of hunting license and stamp also required
Sec. 5. To take wildlife in the practice of falconry, a person must:
(1) hold a license issued under this chapter;
(2) have in the person's possession the type of hunting license required under this article for the taking of the wildlife; and
(3) have in the person's possession the stamp required by IC 14-22-7 or IC 14-22-8 for the taking of the wildlife if a stamp is required.
As added by P.L.1-1995, SEC.15.



CHAPTER 24. FIELD TRIAL PERMIT

IC 14-22-24-1
Permit requirement
Sec. 1. A person may not conduct a field trial without a permit issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-2
Issuance; fee; rules
Sec. 2. The department may issue a permit for a fee of ten dollars ($10) to a person to conduct a field trial under rules adopted under IC 4-22-2 for the protection of wild animals. The rules shall be incorporated in or attached to the permit when issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-3
Field trial to be sanctioned
Sec. 3. A permit to conduct a field trial may not be issued to a person unless the field trial is to be a sanctioned trial under the rules of a national or regional hunting dog association recognized or approved by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-4
Field trials out of season
Sec. 4. A person may not conduct a field trial if wild animals are being pursued out of season except:
(1) in the areas and at the times that are approved by the department; and
(2) under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-24-5
Effect of laws of other states
Sec. 5. A nonresident of Indiana may not train, work, or exercise a dog in Indiana at any time that Indiana residents are not permitted to train, work, or exercise a dog in the nonresident's state.
As added by P.L.1-1995, SEC.15.



CHAPTER 25. IMPORTATION PERMIT

IC 14-22-25-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) Animals imported into Indiana for the purpose of being confined and exhibited in a zoo or other public display of animals.
(2) Other animals that the department designates.
As added by P.L.1-1995, SEC.15.

IC 14-22-25-2
Permit requirement
Sec. 2. A person may not bring into Indiana, for the purpose of release or selling for release in Indiana, live fish, the fry of live fish, or any other living wild animal without a permit issued by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-25-3
Application; fee
Sec. 3. An application for a permit must be filed with the director not less than ten (10) days before the proposed date of importation. A fee of five dollars ($5) must accompany the application.
As added by P.L.1-1995, SEC.15.

IC 14-22-25-4
Permit conditions and restrictions
Sec. 4. (a) A permit may be granted only upon satisfactory proof that the specific animals intended to be imported meet the following conditions:
(1) The animals are free of a communicable disease at the time of importation.
(2) The animals will not become a nuisance.
(3) The animals will not cause damage to a native wild or domestic species.
(b) The director may incorporate in the permit the restrictions that the director considers necessary.
As added by P.L.1-1995, SEC.15.



CHAPTER 26. WILD ANIMAL PERMIT

IC 14-22-26-1
Applicability of chapter
Sec. 1. This chapter does not apply to licensed commercial animal dealers, zoological parks, circuses, or carnivals.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-2
"Zoological park" defined
Sec. 2. As used in this chapter, "zoological park" means:
(1) a permanent establishment that is a member of the American Association of Zoological Parks and Aquariums; or
(2) an agency of local government, open to and administered for the public, to provide education, conservation, and preservation of the earth's fauna.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-3
Rules regarding permits
Sec. 3. The director may adopt rules under IC 4-22-2 to require and issue the following:
(1) A permit to possess a wild animal protected by statute or rule.
(2) A permit to possess a wild animal that may be harmful or dangerous to plants or animals. A separate permit is required for each wild animal described in this subdivision.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-4
Form; issuance; expiration; fee
Sec. 4. A permit issued under this chapter:
(1) must be in the form prescribed by the director;
(2) may not be issued unless the director is satisfied that the permit should be issued;
(3) has an expiration date fixed by the director; and
(4) has a fee of ten dollars ($10).
As added by P.L.1-1995, SEC.15.

IC 14-22-26-5
Suspension of permit; seizure and holding of animals; adjudicative proceedings; costs
Sec. 5. (a) If an emergency exists, the director may summarily suspend a permit issued under this chapter. The director may summarily seize and hold an animal for which a permit is required under this chapter, pending the outcome of the proceedings under this section, if either of the following conditions exist:
(1) A permit has not been issued to possess the animal.
(2) A permit has been issued to possess the animal, but the

director believes that an emergency exists because at least one (1) of the following conditions exists:
(A) The animal is in a position to harm another animal.
(B) The life or health of the animal is in peril.
(b) After suspending a permit or seizing and holding an animal under subsection (a), the department shall proceed as quickly as feasible to provide the opportunity for completed adjudicative proceedings under IC 4-21.5. The proceedings may result in the revocation, temporary suspension, or modification of the permit. Provision may be made for a final disposition with respect to the wild animal, including confiscation of the animal. IC 4-21.5 provides the exclusive remedy available to a person aggrieved by a determination of the department under this section.
(c) The director may contract with experts in the handling of animals for which a permit is required under this chapter to assist the director in seizing and holding an animal under this section. A person who seizes and holds an animal under a contract with the director is not subject to legal action arising from the seizure or holding to the same extent as if the person was an employee of the department.
(d) The owner of an animal seized under this section is liable for the costs of seizing and holding the animal and of the proceedings under this section, including a trial, if any.
As added by P.L.1-1995, SEC.15.

IC 14-22-26-6
Rules regarding safety and health
Sec. 6. Rules adopted under this chapter must provide for the following:
(1) The safety of the public.
(2) The health of the animals.
As added by P.L.1-1995, SEC.15.



CHAPTER 27. FISH STOCKING PERMIT

IC 14-22-27-1
Issuance of permit
Sec. 1. The department may issue to a person a permit to stock fish in:
(1) waters containing state owned fish;
(2) waters of the state; or
(3) boundary waters of the state;
under rules adopted by the department.
As added by P.L.1-1995, SEC.15.

IC 14-22-27-2
Fee
Sec. 2. The fee for a permit under this chapter is three dollars ($3).
As added by P.L.1-1995, SEC.15.



CHAPTER 28. PERMIT TO TAKE, KILL, OR CAPTURE WILD ANIMAL DAMAGING PROPERTY

IC 14-22-28-1
Issuance
Sec. 1. The director may issue to a person that owns or has an interest in property being damaged or threatened with damage by a wild animal protected by this article a free permit to take, kill, or capture the wild animal.
As added by P.L.1-1995, SEC.15. Amended by P.L.155-2002, SEC.7 and P.L.158-2002, SEC.6.

IC 14-22-28-2
Conditions and rules
Sec. 2. Notwithstanding any other prohibition or requirement of this article or the rules adopted under this article, the director shall prescribe the following:
(1) The manner of taking the wild animal.
(2) The expiration of the permit.
(3) The rules the director considers necessary.
(4) The disposition of the animal.
As added by P.L.1-1995, SEC.15. Amended by P.L.155-2002, SEC.8 and P.L.158-2002, SEC.7.

IC 14-22-28-3
Incorporation of conditions and rules
Sec. 3. The conditions and rules prescribed under section 2 of this chapter shall be incorporated in or attached to the permit when issued.
As added by P.L.1-1995, SEC.15.

IC 14-22-28-4
Investigations; denial of permit
Sec. 4. The director may have an investigation made of a complaint that wild animals are causing damage. If it is found that:
(1) the damage has not been caused by wild animals; or
(2) the person would abuse the privileges;
a permit shall be denied.
As added by P.L.1-1995, SEC.15.

IC 14-22-28-5
Disposal of protected wild animals
Sec. 5. A protected wild animal killed, captured, or taken during the closed season shall be disposed of in the manner that the director considers necessary.
As added by P.L.1-1995, SEC.15.



CHAPTER 29. ILLEGAL FISHING DEVICE PERMIT

IC 14-22-29-1
Issuance of permit
Sec. 1. The director may issue to a person who is the owner of a private pond a free permit to:
(1) possess on the person's premises; and
(2) use in the person's private pond only;
an otherwise illegal fishing device under the rules that the director considers necessary.
As added by P.L.1-1995, SEC.15.



CHAPTER 30. PERMIT FOR EXPLOSIVES IN WATER

IC 14-22-30-1
Permit requirement
Sec. 1. A person may not use, set, or discharge dynamite or other explosives in any of the waters of this state without having a permit from the director.
As added by P.L.1-1995, SEC.15.

IC 14-22-30-2
Issuance
Sec. 2. The director may issue to a person, upon application, a free permit to use or discharge dynamite or other explosives in the waters of this state under the rules that the director prescribes for the protection of fish in the waters of the state.
As added by P.L.1-1995, SEC.15.



CHAPTER 31. SHOOTING PRESERVES

IC 14-22-31-1
Application for license
Sec. 1. A person who:
(1) owns;
(2) holds; or
(3) controls by lease for a term of not less than five (5) years;
a contiguous tract of land containing an area of not less than one hundred (100) acres and not more than six hundred forty (640) acres, and who desires to establish a license shooting preserve must apply to the division for a license.
As added by P.L.1-1995, SEC.15.



CHAPTER 31.5. SHOOTING RANGES

IC 14-22-31.5-1
"Local unit of government" defined
Sec. 1. As used in this chapter, "local unit of government" means a county, city, town, or township.
As added by P.L.134-1996, SEC.4.



CHAPTER 32. GAME BIRD AND EXOTIC MAMMAL REGULATION

IC 14-22-32-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) Conservation officers or other law enforcement officers.
(2) Game birds or exotic mammals in shooting preserves licensed under IC 14-22-31.
(3) A person who takes a feral exotic mammal when the feral exotic mammal is causing damage to property that is owned or leased by the person.
(4) A person who is authorized by the department under extraordinary circumstances to take an exotic mammal.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-2
Prohibitions
Sec. 2. A person may not do any of the following:
(1) Offer a game bird or an exotic mammal for hunting, trapping, or chasing by a person using a weapon or device that is not a shotgun, muzzle loading gun, handgun, or bow and arrow.
(2) Hunt, trap, or chase a game bird or an exotic mammal with a weapon or device that is not a shotgun, muzzle loading gun, handgun, or bow and arrow.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-3
Violations
Sec. 3. A person who knowingly or intentionally violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-4
Issuance of shooting preserve license precluded
Sec. 4. A person who violates section 2(1) of this chapter may not be issued a license under IC 14-22-31.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-5
Orders to dispose of game birds or exotic mammals
Sec. 5. If a person violates section 2(1) of this chapter, the department shall enter a recommended order to dispose of any game bird or exotic mammal the person owns, keeps, harbors, or otherwise possesses. Before the order becomes a final determination of the department, a hearing must be held under IC 4-21.5-3. The hearing shall be conducted by an administrative law judge for the commission. The determination of the administrative law judge is a final agency action under IC 4-21.5-1-6. As added by P.L.1-1995, SEC.15.

IC 14-22-32-6
Adoption of rules
Sec. 6. The department shall adopt rules under IC 4-22-2 to properly administer this chapter consistent with any applicable federal statutes and regulations.
As added by P.L.1-1995, SEC.15.

IC 14-22-32-7
Other actions not precluded
Sec. 7. This chapter does not preclude the state or another person from bringing other actions under the Indiana Code.
As added by P.L.1-1995, SEC.15.



CHAPTER 33. FEDERAL LAWS, PROJECTS, AND COORDINATION

IC 14-22-33-1
Migratory birds; effect of federal laws, regulations, and treaties
Sec. 1. (a) The:
(1) laws of the United States;
(2) migratory bird treaties of the United States with other countries; and
(3) regulations issued and promulgated by a department of the United States government;
concerning migratory birds in effect on January 1, 1979, have the force and effect of law in Indiana, except as otherwise provided in this chapter.
(b) Except as otherwise provided in this chapter, a:
(1) person in Indiana may not violate; and
(2) person may not hunt, shoot, take, kill or possess, sell or offer to sell, purchase or offer to purchase, ship or transport, carry or deliver, or receive for shipment, transportation, or carriage in Indiana a migratory bird in violation of;
a law, a treaty, or a regulation described in subsection (a).
(c) At any time, the director may establish a season and bag limit for migratory birds identical to that established by:
(1) federal law;
(2) treaty of the United States with another country; or
(3) regulation promulgated by a department of the United States government;
concerning migratory birds. The director shall establish the season and bag limit by giving notice by publication in an Indianapolis newspaper of general circulation at least one (1) week before the season and bag limit are to take effect.
As added by P.L.1-1995, SEC.15.

IC 14-22-33-2
Consent to establishment of migratory bird reservations
Sec. 2. Consent of Indiana is given to the acquisition by the United States, by purchase, gift, devise, or lease, of the areas of land and water in Indiana that the United States considers necessary for the establishment of migratory bird reservations in accordance with 16 U.S.C. 715 et seq. reserving, however, to Indiana full and complete jurisdiction and authority over all the areas not incompatible with administration, maintenance, protection, and control of the areas by the United States under 16 U.S.C. 715 et seq.
As added by P.L.1-1995, SEC.15.

IC 14-22-33-3
Authorization for federal fish hatching, operations, and investigations
Sec. 3. To promote fish culture and the increase of useful food and game fish in the lakes and streams of Indiana and

notwithstanding Indiana fish or game law, full authority is granted to the United States Fish and Wildlife Service to conduct fish hatching and all operations and investigations connected with fish hatching in the manner and at the time that is considered necessary and proper.
As added by P.L.1-1995, SEC.15.

IC 14-22-33-4
Assent to federal aid for wildlife restoration projects
Sec. 4. (a) Indiana hereby assents to 16 U.S.C. 669 et seq.
(b) The director shall perform the acts that are necessary to the conduct and establishment of cooperative wildlife-restoration projects in compliance with 16 U.S.C. 669 et seq. and regulations promulgated by the United States Secretary of the Interior under 16 U.S.C. 669 et seq.
(c) Money accruing to the state from license fees paid by hunters may not be diverted for a purpose other than:
(1) the administration of the division of fish and wildlife; and
(2) the enforcement of laws concerning the taking, chasing, selling, and possession of animals.
As added by P.L.1-1995, SEC.15. Amended by P.L.140-1997, SEC.1.

IC 14-22-33-5
Assent to federal aid for fisheries restoration projects
Sec. 5. (a) Indiana hereby assents to 16 U.S.C. 777 et seq.
(b) The director shall perform the acts that are necessary to the conduct and establishment of cooperative fisheries-restoration projects in compliance with 16 U.S.C. 777 et seq. and regulations promulgated by the United States Secretary of the Interior under 16 U.S.C. 777 et seq.
(c) Money accruing to the state from license fees paid by anglers may not be diverted for any other purpose than:
(1) the administration of the division of fish and wildlife; and
(2) the enforcement of laws concerning the taking, chasing, selling, and possession of animals.
As added by P.L.1-1995, SEC.15. Amended by P.L.140-1997, SEC.2.



CHAPTER 34. NONGAME AND ENDANGERED SPECIES CONSERVATION

IC 14-22-34-1
"Endangered species" defined
Sec. 1. (a) As used in this chapter, "endangered species" means any species or subspecies of wildlife whose prospects of survival or recruitment within Indiana are in jeopardy or are likely within the foreseeable future to become so due to any of the following factors:
(1) The destruction, drastic modification, or severe curtailment of the habitat of the wildlife.
(2) The overutilization of the wildlife for scientific, commercial, or sporting purposes.
(3) The effect on the wildlife of disease, pollution, or predation.
(4) Other natural or manmade factors affecting the prospects of survival or recruitment within Indiana.
(5) Any combination of the factors described in subdivisions (1) through (4).
(b) The term includes the following:
(1) Any species or subspecies of fish or wildlife appearing on the United States list of endangered native fish and wildlife (50 CFR 17, Appendix D).
(2) Any species or subspecies of fish and wildlife appearing on the United States list of endangered foreign fish and wildlife (50 CFR 17, Appendix A).
As added by P.L.1-1995, SEC.15.

IC 14-22-34-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the nongame fund established by this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-3
"Management" defined
Sec. 3. (a) As used in this chapter, "management" means the collection and application of biological information for the purposes of increasing the number of individuals within species and populations of wildlife up to the optimum carrying capacity of their habitat and maintaining those levels.
(b) The term includes the following:
(1) The entire range of activities that constitute a modern scientific resource program, including research, census, law enforcement, habitat acquisition and improvement, and education.
(2) When and where appropriate, the periodic or total protection of species or populations as well as regulated taking.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-4 "Nongame species" defined
Sec. 4. As used in this chapter, "nongame species" means any wild mammal, bird, amphibian, reptile, fish, mollusk, crustacean, or other wild animal not otherwise legally classified by Indiana statute or rule.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-5
"Take" defined
Sec. 5. As used in this chapter, "take" means to:
(1) harass, hunt, capture, or kill; or
(2) attempt to harass, hunt, capture, or kill;
wildlife.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-6
"Wildlife" defined
Sec. 6. As used in this chapter, "wildlife" means:
(1) any wild mammal, bird, reptile, amphibian, fish, mollusk, crustacean, or other wild animal; or
(2) any part, product, egg or offspring, or the dead body or parts of the wild animal.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-7
Investigations of nongame species; adoption of rules
Sec. 7. (a) The director shall conduct investigations on nongame species to determine the species that are in need of management. The director may consider information relating to the following:
(1) Population.
(2) Distribution.
(3) Habitat needs.
(4) Limiting factors.
(5) Other biological and ecological data.
(b) On the basis of the determination made under subsection (a), the director shall adopt rules that do the following:
(1) Designate the species or subspecies of nongame species that the director considers in need of management under this section, giving the common and scientific names by species and subspecies.
(2) Develop management programs designed to ensure the continued ability of nongame species in need of management to perpetuate themselves successfully.
(c) The director shall conduct ongoing investigations of nongame species to determine if the rules need to be amended.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-8
Limits on taking or possession of nongame species
Sec. 8. The director shall adopt rules to establish proposed

limitations relating to:
(1) taking;
(2) possession;
(3) transportation;
(4) exportation;
(5) use;
(6) processing;
(7) sale or offer for sale; or
(8) shipment;
of nongame species that are considered necessary to manage the species.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-9
Unlawful taking or possession of nongame species
Sec. 9. Except as provided in rules adopted by the director:
(1) a person may not take, possess, transport, export, process, sell, or offer for sale or shipment nongame species considered by the director to be in need of management under this section; and
(2) a common or contract carrier may not knowingly transport or receive for shipment nongame species considered by the director to be in need of management under this section.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-10
Endangered species list
Sec. 10. On the basis of:
(1) investigations on nongame species required by section 7 of this chapter; and
(2) other available scientific and commercial data;
and after consultation with other state wildlife agencies, appropriate federal agencies, and other interested persons and organizations, the director shall adopt rules to propose a list of those species and subspecies of wildlife indigenous to Indiana that are determined to be endangered in Indiana, giving the common and scientific names by species and subspecies.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-11
Review of endangered species list
Sec. 11. (a) The director:
(1) shall conduct a review of the state list of endangered species at least every two (2) years; and
(2) may amend the list by the additions or deletions that are considered appropriate.
(b) The director shall submit to the governor a summary report of the data used in support of all amendments to the state list during the preceding biennium.
As added by P.L.1-1995, SEC.15.
IC 14-22-34-12
Unlawful taking or possession of endangered species
Sec. 12. (a) Except as otherwise provided in this chapter, a person may not take, possess, transport, export, process, sell or offer for sale, or ship, and a common or contract carrier may not knowingly transport or receive for shipment a species or subspecies of wildlife appearing on any of the following:
(1) The list of wildlife indigenous to Indiana determined to be endangered in Indiana under this chapter.
(2) The United States list of endangered wildlife (50 CFR 17.11) as in effect on January 1, 1979.
(3) The list of endangered species developed under section 13 of this chapter.
(b) A species or subspecies of wildlife appearing on a list described in subsection (a) that:
(1) enters Indiana from another state or from a point outside the territorial limits of the United States; and
(2) is transported across Indiana destined for a point beyond Indiana;
may be so entered and transported without restriction in accordance with the terms of a federal permit or permit issued under the laws of another state.
(c) A person who:
(1) violates subsection (a) or (b); or
(2) fails to procure or violates the terms of a permit issued under:
(A) section 15 of this chapter; or
(B) section 16 of this chapter;
commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-13
Additions to endangered species list
Sec. 13. If in the determination of the director a species:
(1) should be designated endangered; and
(2) has not been designated endangered by the federal government;
the director may adopt rules to make the addition, whether or not a species or subspecies indigenous to Indiana is involved, under section 12 of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-14
Management of nongame species
Sec. 14. (a) The director shall establish the programs, including acquisition of land or aquatic habitat, that are considered necessary for the management of nongame species. The director shall use all authority vested in the department to carry out the purposes of this section.
(b) In carrying out programs authorized by this section, the

director may enter into agreements with:
(1) federal agencies;
(2) political subdivisions of the state; or
(3) private persons;
for administration and management of an area established under this section or used for management of nongame species.
(c) The governor shall do the following:
(1) Review other programs administered by the governor and, to the extent practicable, use the programs to further the purposes of this chapter.
(2) Encourage other state and federal agencies to use their authorities to further the purposes of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-15
Taking of endangered species for scientific purposes
Sec. 15. The director may permit, under the terms and conditions that are prescribed by rule, the taking, possession, transportation, exportation, or shipment of species or subspecies of wildlife that have been designated by rule as in need of management or appear on the:
(1) state list of endangered species;
(2) United States list of endangered native fish and wildlife, as amended;
(3) list of wildlife added under section 13 of this chapter; or
(4) United States list of endangered foreign fish and wildlife, as modified after July 26, 1973;
for scientific, zoological, or educational purposes, for propagation in captivity of the wildlife, or for other special purposes.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-16
Removal, capture, or destruction of endangered species
Sec. 16. (a) Upon good cause shown, and if necessary to alleviate damage to property or to protect human health, endangered species or species in need of management may be removed, captured, or destroyed:
(1) except as provided in subsection (b), under a permit issued by the director; and
(2) if possible, by or under the supervision of an agent of the department.
(b) An endangered species or a species in need of management may be removed, captured, or destroyed without a permit by a person in an emergency situation involving an immediate threat to human life.
(c) The director shall adopt rules under section 7 of this chapter for the removal, capture, or destruction of nongame species for the purposes set forth in this section.
As added by P.L.1-1995, SEC.15.
IC 14-22-34-17
Adoption of rules
Sec. 17. The director shall adopt rules under IC 4-22-2 that are necessary to carry out the purposes of this chapter.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-18
Applicability of chapter to wildlife possessed on July 26, 1973
Sec. 18. The provisions of this chapter prohibiting the taking, possessing, transportation, exporting, processing, sale, or offer to sell do not apply to wildlife in the possession of a person in Indiana on July 26, 1973.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-19
Costs of programs
Sec. 19. The costs of the programs established under this chapter may not be paid with money dedicated to fish and game purposes.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-20
Fund
Sec. 20. (a) The nongame fund is established as a dedicated fund.
(b) The department shall administer the fund.
(c) In recognition of the importance of preserving the natural heritage of Indiana, it is the intent of the general assembly to provide a fund to be used exclusively for the protection, conservation, management, and identification of nongame and endangered species of wildlife primarily through the acquisition of the natural habitat of the animals. The department may expend the money in the fund exclusively for the preservation of nongame and endangered species of wildlife under this chapter.
(d) Money in the fund does not revert to the state general fund at the end of a state fiscal year. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.15.

IC 14-22-34-21
Entrance fees
Sec. 21. If the commission establishes entrance fees for admission to fish and wildlife areas, the fees shall be deposited in the fund. However, the holder of a hunting or fishing license under this article may not be charged a fee for admission to fish and wildlife areas.
As added by P.L.1-1995, SEC.15.



CHAPTER 35. HUNTING SAFETY

IC 14-22-35-1
Establishment of course of instruction
Sec. 1. (a) The department shall establish a course of instruction in hunter safety, principles of conservation, and sportsmanship.
(b) To carry out subsection (a), the department may cooperate with a reputable association or organization having as an objective the promotion of hunter safety, principles of conservation, and sportsmanship.
As added by P.L.1-1995, SEC.15.

IC 14-22-35-2
Conservation officer to administer program
Sec. 2. The director shall designate a conservation officer to administer the program. The officer shall do the following:
(1) Outline all phases of instruction.
(2) Conduct general supervision of individual programs.
(3) Distribute information on the programs.
As added by P.L.1-1995, SEC.15.

IC 14-22-35-3
Public target ranges
Sec. 3. The department may construct, operate, and maintain public outdoor and indoor target ranges.
As added by P.L.1-1995, SEC.15.

IC 14-22-35-4
Reports required for federal assistance
Sec. 4. The department shall prepare the reports necessary to seek approval under 16 U.S.C. 669g for federal assistance in the program of hunter safety, conservation, and sportsmanship.
As added by P.L.1-1995, SEC.15.



CHAPTER 36. TRAPPER TRAINING

IC 14-22-36-1
Establishment of training program
Sec. 1. (a) The department shall establish a trapper training program, including a course of instruction in trapping wild animals, that emphasizes methods, laws, ethics, responsibilities, natural history, wildlife management, and other matters associated with trapping.
(b) To carry out subsection (a), the department may cooperate with an organization that promotes the responsible trapping of wild animals.
As added by P.L.1-1995, SEC.15.

IC 14-22-36-2
Division designated to administer program
Sec. 2. The director shall designate one (1) of the divisions of the department to administer the trapper training program.
As added by P.L.1-1995, SEC.15.

IC 14-22-36-3
Reports required for federal assistance
Sec. 3. The department may prepare the reports that are necessary to obtain federal or other assistance for the trapper training program.
As added by P.L.1-1995, SEC.15.



CHAPTER 37. HARASSMENT OF HUNTERS, TRAPPERS, AND FISHERMEN

IC 14-22-37-1
"Game animal" defined
Sec. 1. As used in this chapter, "game animal" means an animal that may be legally taken under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-37-2
Violations
Sec. 2. (a) A person who knowingly or intentionally interferes with the legal taking of a game animal by another person with intent to prevent the taking commits a Class C misdemeanor.
(b) A person who knowingly or intentionally:
(1) disturbs a game animal; or
(2) engages in an activity or places an object or substance that will tend to disturb or otherwise affect the behavior of a game animal;
with intent to prevent or hinder the legal taking commits a Class C misdemeanor.
(c) A person who knowingly or intentionally enters or remains:
(1) upon public land; or
(2) upon private land without permission of the owner or the owner's agent;
with intent to violate this section commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.15.

IC 14-22-37-3
Failure to obey orders of law enforcement officer
Sec. 3. A person who fails to obey the order of a law enforcement officer to desist from conduct in violation of section 2 of this chapter commits a Class B misdemeanor if the law enforcement officer:
(1) observed the person engaged in conduct that violates section 2 of this chapter; or
(2) has reasonable grounds to believe that the person:
(A) has engaged in the conduct that day; or
(B) plans or intends to engage in the conduct that day on specific premises.
As added by P.L.1-1995, SEC.15.



CHAPTER 38. VIOLATIONS

IC 14-22-38-1
Violations generally
Sec. 1. Except as otherwise provided in this article, a person who violates this article commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.15.



CHAPTER 39. ENFORCEMENT

IC 14-22-39-1
Concurrent power of attorney general and prosecuting attorneys
Sec. 1. The attorney general has concurrent power with prosecuting attorneys to enforce this article, including the power to approve and file an affidavit charging a violation of law under this article.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-2
Summons; failure to appear
Sec. 2. (a) A conservation officer may issue a summons for a violation committed within the view of the conservation officer.
(b) A defendant who fails to appear as commanded by the summons is in contempt of court.
(c) Upon a failure to appear, the court shall issue a warrant for the arrest of the defendant.
(d) This subsection applies to a warrant issued under subsection (c) for the arrest of a defendant who is an Indiana resident. If the warrant is not executed within thirty (30) days after issue, the court shall promptly forward the court copy of the summons to the bureau of motor vehicles indicating that the defendant failed to appear in court as ordered. The court shall then mark the case as failure to appear on the court's records.
(e) This subsection applies to a warrant issued under subsection (c) for the arrest of a defendant who is not an Indiana resident. If the warrant is not executed within thirty (30) days after issue, the court shall promptly forward the court copy of the summons to the bureau of motor vehicles. The bureau of motor vehicles shall notify the bureau of motor vehicles commission of the state of the nonresident defendant of the defendant's failure to appear and also of any action taken by the bureau of motor vehicles relative to the Indiana driving privileges of the defendant. The court shall then mark the case as failure to appear on the court's records.
(f) If the bureau of motor vehicles receives a copy of the summons or a summons for failure to appear in court, the bureau of motor vehicles shall suspend the driving privileges of the defendant until the defendant appears in court and the case has been disposed of. The order of suspension may be served upon the defendant by mailing the order by certified mail, return receipt requested, to the defendant at the last address shown for the defendant in the records of the bureau of motor vehicles. The order takes effect on the date the order is mailed.
(g) For nonresidents of Indiana, the order of suspension shall be mailed to the defendant at the address given to the arresting conservation officer by the defendant as shown by the signed summons. The order takes effect on the date of mailing. A copy of the order shall also be sent to the bureau of motor vehicles of the

state of the nonresident defendant. If:
(1) the defendant's failure to appear in court has been certified to the bureau of motor vehicles under this chapter; and
(2) the defendant subsequently appears in court to answer the charges against the defendant;
the court shall proceed to hear and determine the case in the same manner as other cases pending in the court. Upon final determination of the case, the court shall notify the bureau of motor vehicles of the determination upon forms prescribed by the bureau of motor vehicles. The notification shall be made by the court within ten (10) days after the final determination of the case, and the original copy of the summons must accompany the notification.
As added by P.L.1-1995, SEC.15. Amended by P.L.186-2003, SEC.65.

IC 14-22-39-3
Searches of effects; entry onto property
Sec. 3. (a) As used in this section, "public or private property" does not include dwellings.
(b) The director and conservation officers may:
(1) search a boat, a conveyance, a vehicle, an automobile, a fish box, a fish basket, a game bag, a game coat, or other receptacle in which game may be carried; and
(2) enter into or upon private or public property for the purposes of subdivision (1) or for the purpose of patrolling or investigating;
if the director or conservation officer has good reason to believe that the director or conservation officer will secure evidence of a violation of this article or a law for the propagation or protection of fish, frogs, mussels, game, furbearing mammals, or birds.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-4
Search warrants; issuance
Sec. 4. (a) A court may issue a warrant to search a house or place for the following:
(1) Seines, fishnets, fish traps, fish-spears, or any implement or device used or kept for use for taking wild animals illegally.
(2) Wild animals or parts of wild animals whose possession is unlawful.
(b) Search warrants, affidavits for search warrants, and all procedure concerning search warrants must be in the form and substance provided by law for search warrants and issuance of search warrants in other cases.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-5
Search warrants; execution and service
Sec. 5. The director or a conservation officer may execute and serve any place in Indiana with the warrants and processes issued by

a court having jurisdiction under a law that the director has the duty to enforce.
As added by P.L.1-1995, SEC.15.

IC 14-22-39-6
Seizure of animals and equipment
Sec. 6. (a) Conservation officers and other police officers shall seize:
(1) wild animals;
(2) remains of wild animals; or
(3) hides or furs of furbearing animals;
taken or attempted to be taken in violation of this article or IC 14-2 (before its repeal). Upon conviction, the items seized are forfeited to the state, and the director shall dispose of the items according to the discretion of the director.
(b) Notwithstanding IC 35-47-3, conservation officers and other police officers shall seize all equipment, devices, or machinery used by a person to:
(1) take or attempt to take a wild animal; or
(2) store or transport carcasses, hides, or furs of furbearing animals;
in violation of this article or IC 14-2 (before its repeal). Upon conviction, the equipment, devices, or machinery seized are forfeited to the state and the director shall dispose of the items according to the discretion of the director.
As added by P.L.1-1995, SEC.15.



CHAPTER 40. SHOOTING AT LAW ENFORCEMENT DECOYS

IC 14-22-40-1
"Bow" defined
Sec. 1. As used in this chapter, "bow" means any device that is intended to shoot an arrow. The term includes a crossbow.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-2
"Decoy" defined
Sec. 2. As used in this chapter, "decoy" means a three-dimensional object that:
(1) resembles; and
(2) is intended to resemble;
a game animal or other animal when placed in the animal's habitat.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-3
"Firearm" defined
Sec. 3. As used in this chapter, "firearm" means any weapon that is designed to expel a projectile by means of an explosion.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-4
"Game animal" defined
Sec. 4. As used in this chapter, "game animal" means an animal that may be legally taken under this article.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-5
"Law enforcement officer" defined
Sec. 5. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-41-1-17. The term includes a conservation officer (as defined in IC 14-9-8-1).
As added by P.L.133-1996, SEC.7.

IC 14-22-40-6
Unlawful shooting at law enforcement decoys
Sec. 6. (a) Except as provided in subsection (b), a person who with a firearm or bow intentionally, knowingly, or recklessly:
(1) shoots; or
(2) shoots at;
a decoy used by a law enforcement officer to enforce this article commits a Class C misdemeanor.
(b) A person described in subsection (a) does not commit the offense defined in subsection (a) if the person, in:
(1) shooting with the firearm or bow; and
(2) hunting the game animal that the decoy is intended to represent; does not otherwise violate this article.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-7
Reimbursement
Sec. 7. To compensate for harm caused to decoys, a person convicted of an offense under section 6 of this chapter shall reimburse the state one hundred dollars ($100) for each commission of the offense. The reimbursement required by this section is in addition to any penalty imposed on the person under IC 35-50-3.
As added by P.L.133-1996, SEC.7.

IC 14-22-40-8
Collection and deposit of reimbursement
Sec. 8. The court that convicts a person of an offense under section 6 of this chapter shall collect the reimbursement required by section 7 of this chapter and transmit the reimbursement to the department. The department shall deposit the reimbursement in the conservation officers fish and wildlife fund established by IC 14-9-8-21.
As added by P.L.133-1996, SEC.7.



CHAPTER 41. WILDLIFE VIOLATOR COMPACT

IC 14-22-41-1
Name
Sec. 1. This compact may be referred to as the wildlife violator compact.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-2
Adoption
Sec. 2. Indiana adopts the wildlife violator compact with all other states that legally join in the compact in a form substantially the same as this chapter.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-3
Findings, policy, and purpose
Sec. 3. ARTICLE I
(a) The participating states find the following:
(1) Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.
(2) The protection of the wildlife resources of a state is materially affected by the degree of compliance with state statutes, laws, regulations, ordinances, and administrative rules relating to the management of wildlife resources.
(3) The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of wildlife natural resources.
(4) Wildlife resources are valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of the participating states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.
(5) Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.
(6) The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states.
(7) In some states, a person who is cited for a wildlife violation in a state other than the person's home state:
(A) is required to post collateral or a bond to secure appearance for a trial at a later date;
(B) is taken into custody until the collateral or bond is posted; or
(C) is taken directly to court for an immediate appearance.
(8) The purpose of the enforcement practices set forth in

subdivision (7) is to ensure compliance with the terms of a wildlife citation by the cited person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.
(9) In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.
(10) The practices described in subdivision (7) cause unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay a fine, and thus is compelled to remain in custody until some alternative arrangement is made.
(11) The enforcement practices described in subdivision (7) consume an undue amount of law enforcement time.
(b) It is the policy of the participating states to do the following:
(1) Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.
(2) Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat the suspension as if it had occurred in their state provided the violation that resulted in the suspension could have been the basis for suspension in their state.
(3) Allow a violator, except as provided in section 5(b) of this chapter, to accept a wildlife citation and, without delay, proceed on the person's way, whether or not a resident of the state in which the citation was issued, provided that the violator's home state is party to this compact.
(4) Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.
(5) Allow the home state to recognize and treat convictions recorded against the home state's residents that occurred in a participating state as though the convictions had occurred in the home state.
(6) Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in a participating state to a resident of another participating state.
(7) Maximize effective use of law enforcement personnel and information.
(8) Assist court systems in the efficient disposition of wildlife violations.
(c) The purpose of this compact is to do the following:
(1) Provide a means through which a participating state may join in a reciprocal program to effectuate the policies

enumerated in subsection (b) in a uniform and orderly manner.
(2) Provide for the fair and impartial treatment of wildlife violators operating within participating states in recognition of the violator's right to due process and the sovereign status of a participating state.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-4
Definitions
Sec. 4. ARTICLE II
(a) "Citation" means any summons, complaint, summons and complaint, ticket, penalty assessment, or other official document issued to a person by a wildlife officer or other law enforcement officer for a wildlife violation that contains an order requiring the person to respond.
(b) "Collateral" means cash or other security deposited to secure an appearance for trial in connection with the issuance by a wildlife officer or other law enforcement officer of a citation for a wildlife violation.
(c) "Compliance", with respect to a citation, means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs, and surcharges, if any.
(d) "Conviction" means a conviction, including any court conviction, for any offense related to the preservation, protection, management, or restoration of wildlife that is prohibited by state statute, law, regulation, ordinance, or administrative rule. The term includes the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, the payment of a penalty assessment, a plea of nolo contendere, and the imposition of a deferred or suspended sentence by the court.
(e) "Court" means a court of law, including a magistrate's court and a justice of the peace court.
(f) "Home state" means the state of primary residence of a person.
(g) "Issuing state" means the participating state that issues a wildlife citation to the violator.
(h) "License" means any license, permit, or other public document that conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a participating state.
(i) "Licensing authority" means the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.
(j) "Participating state" means any state that enacts legislation to become a member of the wildlife violator compact.
(k) "Personal recognizance" means an agreement made by a person at the time of issuance of the wildlife citation that the person will comply with the terms of the citation.
(l) "State" means any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico,

the provinces of Canada, and other countries.
(m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.
(n) "Terms of the citation" means those conditions and options expressly stated upon the citation.
(o) "Wildlife" means all species of animals including mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans that are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a participating state. Species included in the definition of wildlife vary from state to state and determination of whether a species is wildlife for the purposes of this compact is based on local law.
(p) "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted for the management and uses of wildlife resources.
(q) "Wildlife officer" means any individual authorized by a participating state to issue a citation for a wildlife violation.
(r) "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted for the management and uses of wildlife resources.
(s) Unless the context requires otherwise, the definitions of this section apply throughout the chapter.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-5
Citations in participating state
Sec. 5. ARTICLE III
(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a participating state in the same manner as the officer would issue a citation to a resident of the issuing state and may not require the person to post collateral to secure appearance, subject to the exception in subsection (b), if the officer receives the recognizance of the person that the person will comply with the terms of the citation.
(b) Personal recognizance is acceptable if:
(1) not prohibited by local law or the compact manual; and
(2) the violator provides adequate proof of identification to the wildlife officer.
(c) Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the wildlife citation was issued. The report must be made in accordance with procedures specified by the issuing state.
(d) Upon receipt of the report of conviction or noncompliance under subsection (c), the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in the form and content prescribed in the compact

manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-6
Treatment by home state of noncompliance or conviction
Sec. 6. ARTICLE IV
(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall:
(1) notify the violator;
(2) initiate a suspension action in accordance with the home state's suspension procedures; and
(3) suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority.
Due process safeguards must be accorded.
(b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction in its records and treat the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.
(c) The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-7
Suspension of license privileges
Sec. 7. ARTICLE V
(a) Each participating state shall recognize the suspension of license privileges of any person by any participating state as though the violation resulting in the suspension had occurred in their state and could have been the basis for suspension of license privileges in their state.
(b) Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-8
Application of laws and other agreements not affected
Sec. 8. ARTICLE VI
Except as expressly required by provisions of this compact, nothing in this compact affects the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife law enforcement.
As added by P.L.23-1999, SEC.2.
IC 14-22-41-9
Board of compact administrators
Sec. 9. ARTICLE VII
(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board is composed of one (1) representative, known as the compact administrator, from each of the participating states. The compact administrator shall be appointed by the head of the licensing authority of each participating state and serve and be subject to removal in accordance with the laws of the state the compact administrator represents. A compact administrator may provide for the discharge of the compact administrator's duties and the performance of the compact administrator's function as a board member by an alternate. An alternate is not entitled to serve on the board unless written notification of the alternate's identity has been given to the board.
(b) Each member of the board of compact administrators is entitled to one (1) vote. An action of the board is not binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor of the action. Action by the board must be at a meeting at which a majority of the participating states are represented.
(c) The board shall elect annually from its membership a chair and vice chair.
(d) The board shall adopt bylaws consistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.
(e) The board may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials, and services conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, use, and dispose of the same.
(f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation or any private nonprofit organization or institution.
(g) The board shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted under board action must be contained in a compact manual.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-10
Effectiveness of compact
Sec. 10. ARTICLE VIII
(a) This compact becomes effective when it is adopted in a substantially similar form by two (2) or more states.
(b) Entry into the compact must be made by resolution of

ratification executed by the authorized officials of the applying state and submitted to the chair of the board. The resolution must substantially be in the form and content as provided in the compact manual and include the following:
(1) A citation of the authority from which the state is empowered to become a party to this compact.
(2) An agreement of compliance with the terms and provisions of this compact.
The effective date of entry shall be specified by the applying state but may not be less than sixty (60) days after notice has been given by the chair of the board of the compact administrators or by the secretary of the board to each participating state that the resolution from the applying state has been received.
(c) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal is not effective until ninety (90) days after the notice of withdrawal is given. The notice must be directed to the compact administrator of each member state. No withdrawal of any state shall affect the validity of this compact as to the remaining participating states.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-11
Amendments
Sec. 11. ARTICLE IX
(a) This compact may be amended from time to time. Amendments must be presented in resolution form to the chair of the board of compact administrators and be initiated by one (1) or more participating states.
(b) Adoption of an amendment requires endorsement by all participating states and becomes effective thirty (30) days after the date of the last endorsement.
As added by P.L.23-1999, SEC.2.

IC 14-22-41-12
Construction
Sec. 12. ARTICLE X
This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States, or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the validity of the remainder of this compact shall not be affected by the declaration. If this compact is held contrary to the constitution of any participating state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the participating state affected as to all severable matters.
As added by P.L.23-1999, SEC.2.






ARTICLE 23. FORESTRY

CHAPTER 1. DUTIES OF DEPARTMENT

IC 14-23-1-1
Duties of department
Sec. 1. The department shall do the following:
(1) Have the care, custody, and control of the forest land owned by the state, exclusive of state parks.
(2) Adopt necessary rules to properly enforce this chapter.
(3) Establish, operate, and maintain nurseries for the production of trees to be used in reforestation. The trees may be:
(A) used to reforest land owned by the state;
(B) supplied to owners of private land at a price not exceeding cost of production; or
(C) used for planting on public roads or land under the terms that are considered by the department to be for the public benefit.
(4) Prepare, print, post, or distribute printed matter relating to forestry.
(5) Make investigations or experiments with regard to forestry questions.
(6) Subject to the approval of the governor, purchase land and forests. For the purpose of acquiring land and forests, the commission may exercise the right of eminent domain in the manner provided in IC 14-17-3.
(7) Receive and accept, in the name of the people of Indiana, by gift or devise, the fee or other estate in land or forests.
(8) Examine the forest land owned by the state or by a state institution for the purpose of advising and cooperating in securing proper forest management of the land.
(9) Employ, with approval of the authorities having control of the state penal institutions, convicts committed to a penal institution for the purpose of producing or planting trees, building roads, or doing other work in the forests and in clearing, draining, or developing land purchased or acquired by the state for forestry purposes.
(10) Propagate trees and shrubs for state institutions or for planting along highways. A common carrier may transport trees or shrubs grown by the state at a rate less than the established tariff to and from points within Indiana.
(11) Have the custody of all abstracts of title, papers, contracts, or related memoranda, except original deeds to the state, for land purchased or received under this section.
(12) Examine private forest land:
(A) upon request of; and
(B) at the expense of;         the owner for the purpose of advising the owner on the proper methods of forest management.
As added by P.L.1-1995, SEC.16.



CHAPTER 2. STATUS REPORT

IC 14-23-2-1
Collection of information; recommendation of plans
Sec. 1. The department shall do the following:
(1) Collect, digest, and classify information respecting forests, timber land, forest preservation, and timber culture.
(2) Recommend plans and methods for forest preservation and timber culture and for the establishment of state forest reserves.
As added by P.L.1-1995, SEC.16.

IC 14-23-2-2
Annual reports
Sec. 2. The department shall annually, on or before December 1, file with the governor a report of the information, plans, and methods prepared under section 1 of this chapter.
As added by P.L.1-1995, SEC.16.



CHAPTER 3. STATE FORESTRY FUND

IC 14-23-3-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the state forestry fund established by this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-2
Establishment of fund
Sec. 2. The state forestry fund is established.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-3
Levy of tax
Sec. 3. Annually there shall be levied and collected as other state taxes are levied and collected the amount of sixteen hundredths of one cent ($0.0016) upon each one hundred dollars ($100) worth of taxable property in Indiana. The money collected resulting from one hundred fifty-seven thousandths of one cent ($0.00157) of the rate shall be paid into the fund. The money collected resulting from three thousandths of one cent ($0.00003) is appropriated to the budget agency for purposes of department of local government finance data base management.
As added by P.L.1-1995, SEC.16. Amended by P.L.198-2001, SEC.96; P.L.1-2002, SEC.71; P.L.272-2003, SEC.7.

IC 14-23-3-4
Purposes of fund
Sec. 4. The department shall expend the fund for the following:
(1) The purchase, supervision, and development of state forests and state forest land.
(2) The growing and distribution of forest tree seedlings for state and private forest planting.
(3) The organized prevention, detection, control, and suppression of forest fires in the forests, woodlands, and plantations within Indiana.
(4) The providing of forestry assistance to farmers and private forest landowners for the purpose of providing for the better protection, management, development, and utilization of forest products and forests located in Indiana.
As added by P.L.1-1995, SEC.16.

IC 14-23-3-5
Deposits of income
Sec. 5. All income derived from the sale of state forest land or the products of state forest land shall be deposited in the fund.
As added by P.L.1-1995, SEC.16.



CHAPTER 4. STATE FOREST MANAGEMENT

IC 14-23-4-1
Legislative intent
Sec. 1. (a) It is the public policy of Indiana to protect and conserve the timber, water resources, wildlife, and topsoil in the forests owned and operated by the division of forestry for the equal enjoyment and guaranteed use of future generations. However, by the employment of good husbandry, timber that has a substantial commercial value may be removed in a manner that benefits the growth of saplings and other trees by thinnings, improvement cuttings, and harvest processes and at the same time provides a source of revenue to the state and counties and provides local markets with a further source of building material.
(b) Notwithstanding subsection (a), IC 13-12-4 does not apply to forestry management practices of the division of forestry.
As added by P.L.1-1995, SEC.16. Amended by P.L.66-2006, SEC.27.

IC 14-23-4-2
"Merchantable timber" defined
Sec. 2. As used in this chapter, "merchantable timber" means timber, trees, and parts of trees that can be used for sawtimber, veneer, poles, posts, pulp, and any other product using wood or parts of trees.
As added by P.L.1-1995, SEC.16. Amended by P.L.66-2006, SEC.28.

IC 14-23-4-3
Permits, leases, and contracts
Sec. 3. (a) The department may issue permits, execute leases, or contract for the removal of merchantable timber from the state forests under this chapter. A permit, lease, or contract must do the following:
(1) Determine and fix the area within which it is lawful and in the best interests of the state to permit the removal of timber.
(2) Specify the nature of the timber to be removed.
(b) A permit, lease, or contract must include specific provisions for at least the following:
(1) Adequate fire prevention measures.
(2) The completion of harvesting operations, which includes the disposition of the slash and repair of rights-of-way.
(3) Granting of rights-of-way.
(4) Compliance with rules adopted by the department to carry out this chapter.
(5) Reports to the department by the person authorized to remove the timber.
(6) Authorization for the state forester or the state forester's designee to inspect the activities.
(7) Revocation of permits for failure to comply with any of the following:             (A) This chapter.
(B) Rules adopted under this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-4
Removal and sale of merchantable timber; investigations and inspections
Sec. 4. (a) The state forester or the state forester's designee shall investigate the feasibility of the department entering into arrangements for removal and sale of merchantable timber, taking into consideration the following:
(1) Local market conditions.
(2) Adaptability of terrain for cutting and removal of timber.
(3) Potential hazards to surrounding stands of timber.
(4) Other matters that the department requests.
(b) The state forester or the state forester's designee shall inspect areas in which timber is removed to determine if cutting and removal of timber is conducted in a manner that protects and preserves topsoil and surrounding growths.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-5
Allocation of receipts
Sec. 5. (a) The net receipts derived from or by virtue of a permit, lease, or contract entered into or issued under this chapter or from or by any operations under this chapter shall be paid as follows:
(1) Eighty-five percent (85%) of the net receipts shall be deposited in the state forestry fund.
(2) Fifteen percent (15%) of the net receipts shall be deposited in the general fund of the county in which the state forest is located.
(b) If the land of a state forest is situated in at least two (2) counties, the receipts shall be allocated to the counties pro rata as determined on the basis of the acreage of each county that is:
(1) within the state forest; and
(2) subject to the permit, lease, or contract.
(c) All distributions under this section shall be made after deducting all costs incurred by the department relating to the operations.
As added by P.L.1-1995, SEC.16.

IC 14-23-4-6
Payments to counties; distributions to fire departments
Sec. 6. (a) Pro rata payments to a county shall be made at the close of each fiscal year on a fiscal year basis. The payments shall be made to the county by certification on the part of the department of the specific amounts due the county upon submission by the county of state vouchers stating the amounts due. The payments shall be made by the department in the same manner and procedure as other voucher claims upon the state are paid.     (b) Subject to subsection (c), fifty percent (50%) of the payments made to each county under this section shall be appropriated and equally distributed to the volunteer fire departments within the county that have a cooperative lease agreement or contract with the division of forestry.
(c) Unless the county legislative body allows a greater distribution, each fire department is limited to receiving a maximum annual distribution under this section of one thousand dollars ($1,000).
As added by P.L.1-1995, SEC.16. Amended by P.L.66-2006, SEC.29.



CHAPTER 5. FOREST FIREFIGHTING

IC 14-23-5-1
Establishment of firefighting organization
Sec. 1. The department, acting through the director and the state forester, shall establish and equip a firefighting organization within the division of forestry for the purpose of detecting, preventing, fighting, and controlling fires in state forest land. The department may extend the same fire detection, prevention, fighting, and control services established to other state land under the department's supervision and control. The department may also establish the same services for land not owned by the state and not lying within a city or town for the purpose of protecting the forests, fields, and grassland of the state.
As added by P.L.1-1995, SEC.16.

IC 14-23-5-2
Rights and immunities
Sec. 2. In fighting fires under this chapter, the officers and employees of the department have the following:
(1) All the rights and immunities guaranteed to municipal firefighters by law.
(2) The right to enter upon the land of an individual, a firm, a limited liability company, a corporation, a municipal corporation, a city, a town, a county, or the state to carry out their duties.
(3) The authority to set back fires, dig trenches, cut lanes, and use all other customary and accepted modern methods of firefighting on private land.
As added by P.L.1-1995, SEC.16.



CHAPTER 6. VOLUNTEER FOREST FIREFIGHTERS

IC 14-23-6-1
Duties of department
Sec. 1. The department shall do the following:
(1) Organize, establish, and maintain a program of education, training, and service throughout Indiana to combat forest, brush, or open fires occurring in Indiana.
(2) Establish an organization of trained volunteer forest firefighters to be known and designated as the Indiana volunteer forest firefighters service.
(3) Cooperate with local firefighting services and the division of fire and building safety to combat fires under this section.
As added by P.L.1-1995, SEC.16. Amended by P.L.1-2006, SEC.214.

IC 14-23-6-2
Duties of state forester
Sec. 2. The state forester shall do the following:
(1) Direct the Indiana volunteer forest firefighters service.
(2) Recommend to the commission rules for the service.
(3) Provide education and training for the service.
(4) Use the service in times of emergency due to fire.
As added by P.L.1-1995, SEC.16.

IC 14-23-6-3
Medical and hospital services
Sec. 3. If a qualified member of the Indiana volunteer forest firefighters service is injured or made sick while engaged in fighting fire under the direction of the state forester or an authorized fire warden of the division of forestry, the member may be provided medical and hospital services to be paid out of the money of the division of forestry.
As added by P.L.1-1995, SEC.16.



CHAPTER 6.5. INDIANA RURAL FIRE PROTECTION INITIATIVE (INRFPI)

IC 14-23-6.5-1
"Program" defined
Sec. 1. As used in this chapter, "program" refers to the Indiana rural fire protection initiative established in section 4 of this chapter.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-2
"Rural community" defined
Sec. 2. As used in this chapter, "rural community" means a city, town, village, or community having a population of ten thousand (10,000) or less.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-3
"Rural fire department" defined
Sec. 3. As used in this chapter, "rural fire department" means a recognized organization providing primary fire protection to a rural area or rural community.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-4
Establishment
Sec. 4. The Indiana rural fire protection initiative is established.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-5
Required components of program
Sec. 5. The program must include the following components:
(1) Financial assistance to rural fire departments for organizing, training, and equipment.
(2) Financial assistance to enable rural fire departments to continue to provide fire protection service.
(3) Assistance to rural fire departments in meeting safety and administrative requirements placed on these departments by Indiana and United States governments.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-6
Grant programs
Sec. 6. The program must complement grant programs established by the United States government for the program.
As added by P.L.55-1999, SEC.4.

IC 14-23-6.5-7
Duties of department
Sec. 7. The department shall do the following:
(1) Administer the program.         (2) Administer grants provided by the United States government for the program.
As added by P.L.55-1999, SEC.4.



CHAPTER 7. EMERGENCY FIRE HAZARD AREAS

IC 14-23-7-1
"Area" defined
Sec. 1. As used in this chapter, "area" includes the state and the entirety or a part of a county, a township, a city, a town, or an unincorporated settlement that is in danger of fire as proclaimed under this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-2
Declaration of emergency fire hazard area
Sec. 2. If the governor receives information from:
(1) the director;
(2) the county commissioners of a county; or
(3) the executive of a city or town;
that because of drought conditions existing in an area the lives of the people, forests, fields, woodland, livestock, structures, or other property are endangered by a fire hazard, the governor may, in the interest of public health, safety, and welfare, after investigation, declare an area within Indiana as an emergency fire hazard area.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-3
Notice of proclamation
Sec. 3. The designation of an emergency fire hazard area may be made at any time and becomes effective upon proclamation by the governor. Public notice of the proclamation shall be given by:
(1) publication in at least one (1) newspaper of general circulation in the area affected; or
(2) posting conspicuously in at least ten (10) public places within the area.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-4
Restrictions on hunting, fishing, and trapping seasons
Sec. 4. For the purpose of this chapter, the governor may, upon proper information from the department, close, postpone, or abridge by proclamation the hunting, fishing, and trapping seasons for the duration of the emergency fire hazard in an area designated by the proclamation.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-5
Open burning prohibited
Sec. 5. (a) As used in this section, "open burning" means burning under such conditions that the products of combustion are emitted directly into the surrounding air and are not conducted into the air through a stack, chimney, duct, or pipe. The term includes above

ground or underground smoldering fires.
(b) A person who:
(1) throws from a vehicle matches, ashes, or burning material; or
(2) conducts open burning;
during the period of a proclamation commits a Class C misdemeanor.
As added by P.L.1-1995, SEC.16.

IC 14-23-7-6
Annulment of proclamation
Sec. 6. If, after the issuing of a proclamation, the governor is satisfied that the occasion has passed for maintaining the proclamation, the governor may annul the proclamation with another proclamation.
As added by P.L.1-1995, SEC.16.



CHAPTER 8. YOUTH CONSERVATION CORPS

IC 14-23-8-1
Purposes of chapter
Sec. 1. The purposes of this chapter are to provide the youth of Indiana with the opportunity for short term employment and the opportunity to gain an appreciation for the state's natural environment by working with the department and others for the conservation and maintenance of the state forests and other publicly owned land.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-2
"Agency" defined
Sec. 2. As used in this chapter, "agency" means:
(1) a political subdivision (as defined in IC 36-1-2-13); or
(2) a private entity desiring to participate in a corps program.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-3
"Corps" defined
Sec. 3. As used in this chapter, "corps" refers to the youth conservation corps established by this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-4
Establishment of corps
Sec. 4. The youth conservation corps is established to carry out the purposes of this chapter. The department shall administer the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-5
Members
Sec. 5. (a) The corps consists of persons who are:
(1) employed by:
(A) the department; or
(B) an agency designated by the department; and
(2) at least fifteen (15) years of age but less than nineteen (19) years of age.
(b) A person may not be employed as a member of the corps more than one hundred twenty (120) days during a calendar year.
(c) The department shall establish recruitment guidelines for accepting applications to the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-6
Corps camps; services and equipment
Sec. 6. (a) The department may establish corps camps if there is

sufficient money available to establish a corps camp for the youth of Indiana.
(b) The department may provide transportation, lodging, subsistence, and other services and equipment for the members of the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-7
Participation in corps camp program
Sec. 7. (a) For an agency to participate in the corps camp program for a particular year, the agency must submit an application for participation to the department in the form and in the manner required by the department.
(b) Each participating agency shall, from the agency's general money, contribute an amount of money determined by the department, but not less than twenty percent (20%) of the total amount of:
(1) money expended;
(2) the value of services, materials, or property used; or
(3) both;
in the area under the agency's jurisdiction for purposes of the corps camp.
(c) Instead of the amount of money or a part of the amount of money determined under subsection (b), the agency may contribute labor, materials, or property equivalent in value to the amount of money to carry out this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-8
Compensation and conditions of employment
Sec. 8. The department shall establish the rates of pay, hours, and other conditions of employment in the corps.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-9
Contracts for services or equipment
Sec. 9. The department may contract with a governmental agency or a private person for any of the services or equipment necessary or required to carry out this chapter.
As added by P.L.1-1995, SEC.16.

IC 14-23-8-10
Cooperation in recruitment
Sec. 10. At the request of the department, the department of education shall assist in carrying out the recruitment and selection of students to participate in the corps program. School corporations and governmental agencies are encouraged to cooperate with the department in recruiting for the corps program.
As added by P.L.1-1995, SEC.16.
IC 14-23-8-11
Instruction and work experience plan
Sec. 11. The department may cooperate with a school corporation, governmental agency, college, or university to develop an instruction and work experience plan that provides for high school or college credit for students participating in the corps program.
As added by P.L.1-1995, SEC.16.



CHAPTER 9. PLANTING SEEDLINGS

IC 14-23-9-1
Establishment of program
Sec. 1. The department shall establish a program for the annual distribution and planting of seedlings by every third grade student in Indiana who attends a school that asks to participate in the program.
As added by P.L.1-1995, SEC.16.

IC 14-23-9-2
Guidelines
Sec. 2. Seedlings planted under section 1 of this chapter shall be planted according to guidelines established by the department.
As added by P.L.1-1995, SEC.16.






ARTICLE 24. ENTOMOLOGY AND PLANT PATHOLOGY

CHAPTER 1. ORGANIZATION OF DIVISION

IC 14-24-1-1
Department to administer article
Sec. 1. The department shall administer this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-2
Director as administrative head
Sec. 2. The division director, who shall be appointed by the director, is the administrative head of the division and the state entomologist.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-3
Employment of personnel
Sec. 3. The division director shall employ the personnel of the division.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-4
Commission as ultimate authority for department
Sec. 4. The commission is the ultimate authority (as defined in IC 4-21.5-1-15) for the department under this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-1-5
Delegation of commission's powers and duties
Sec. 5. The commission may delegate any of the commission's powers and duties under this article to the director, deputy director, division director, or another employee of the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 2. DUTIES OF DIVISION DIRECTOR

IC 14-24-2-1
Powers regarding pests or pathogens
Sec. 1. The division director may cooperate with a person in Indiana to locate, check, or eradicate a pest or pathogen.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-2
Cooperation with federal government or other states
Sec. 2. The division director may, on behalf of the department, enter into a cooperative agreement with the United States government, the government of another state, or an agency of the United States or another state to carry out this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-3
Pamphlets describing pests and pathogens
Sec. 3. The division director shall periodically cause to be prepared and disseminated a pamphlet describing a pest or pathogen that is significant in Indiana. The pamphlet must indicate how to detect a pest or pathogen and what methods may lawfully be used for control and treatment.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-4
Duties regarding bee and honey industry
Sec. 4. The division director shall aid and assist in the development and protection of the bee and honey industry in Indiana.
As added by P.L.1-1995, SEC.17.

IC 14-24-2-5
Emergency action
Sec. 5. The division director shall initiate appropriate emergency action to implement this article. Appropriate emergency action under this section includes the following:
(1) Orders to treat a pest or pathogen.
(2) Orders to prevent the movement or to require the destruction of a plant or element of beekeeping that contains a pest or pathogen that may pose an environmental, a health, or an economic hazard to Indiana.
As added by P.L.1-1995, SEC.17.



CHAPTER 3. RULES

IC 14-24-3-1
Adoption of rules
Sec. 1. The commission shall adopt rules under IC 4-22-2 to implement this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-2
Standards within infested areas
Sec. 2. The commission shall provide standards for operation and maintenance within an infested area declared under IC 14-24-4.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-3
Control of pests and pathogens
Sec. 3. The commission shall establish standards for the control of pests and pathogens.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-4
Regulation of nurseries
Sec. 4. The commission shall regulate nurseries, nurserymen, and dealers.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-5
Special service fees
Sec. 5. The commission may establish special service fees under IC 14-24-10-2.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-6
Declaration of pests or pathogens
Sec. 6. The commission may declare species or subspecies to be pests or pathogens. This identification must include any species or subspecies of bee that may endanger the bee and honey industry.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-7
Quarantine regulations
Sec. 7. The commission shall develop quarantine regulations needed to carry out this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-3-8
Protection of bee and honey industry
Sec. 8. The commission shall establish measures for the protection of the bee and honey industry in Indiana. As added by P.L.1-1995, SEC.17.

IC 14-24-3-9
Expenses and attorney's fees
Sec. 9. The commission shall establish standards for determining expenses and attorney's fees under IC 14-24-11-5.
As added by P.L.1-1995, SEC.17.



CHAPTER 4. CONTROL OF PESTS AND PATHOGENS

IC 14-24-4-1
Inspections
Sec. 1. The division may inspect any site in Indiana where agricultural, horticultural, or sylvan products are being grown, shipped, sold, or stored to determine if a pest or pathogen is present.
As added by P.L.1-1995, SEC.17.

IC 14-24-4-2
Declaration of infested areas
Sec. 2. If as a result of an inspection under section 1 of this chapter a site is determined to be infested with a pest or pathogen that is likely to spread or communicate to adjacent or contiguous territory in an adjoining township, the director may declare all or a part of the township where the pest or pathogen is located to be an infested area.
As added by P.L.1-1995, SEC.17.

IC 14-24-4-3
Standards for operation of premises within infested areas; destruction of plant products producing or disseminating pests or pathogens
Sec. 3. All farms and premises located within a part of a township that has been declared to be an infested area shall be operated and managed according to standards approved by the commission. An agricultural, a horticultural, or a sylvan product capable of producing and disseminating the pest or pathogen shall be destroyed, treated, or otherwise disposed of as the department orders.
As added by P.L.1-1995, SEC.17.

IC 14-24-4-4
Notice to destroy plant products
Sec. 4. After written notice by the department and within the prescribed period, a person having charge of an agricultural, a horticultural, or a sylvan product described under section 3 of this chapter shall have the product destroyed, treated, or otherwise disposed of as directed by the department.
As added by P.L.1-1995, SEC.17.

IC 14-24-4-5
Noncompliance with notice to destroy plant products
Sec. 5. (a) If the person having charge of the product does not comply with the written notice given under section 4 of this chapter, the department or the department's agent may take the necessary action and incur the expenses required to satisfy the directive contained in the written order.
(b) Expenses incurred by the department under this section shall be certified to the auditor of the county where the site is located. The

county auditor shall place the assessment on the tax duplicates of the county, and the assessment shall be collected as state and county taxes are collected and paid over to the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 4.5. PEST CONTROL COMPACT

IC 14-24-4.5-1
Enactment; findings
Sec. 1. (a) The pest control compact is enacted and entered into with all other jurisdictions legally joining the compact in the form substantially as follows in this chapter.
(b) The party states find the following:
(1) In the absence of the higher degree of cooperation among the party states possible under this compact, the annual loss of approximately one hundred thirty-seven billion dollars ($137,000,000,000) from the depredations of pests is virtually certain to continue, if not to increase.
(2) Because of the varying climatic, geographic, and economic factors, each state may be affected differently by particular species of pests. However, all states share the inability to protect themselves fully against the pests that present serious dangers.
(3) The migratory character of pest infestations makes it necessary for states to complement each other's activities when faced with conditions of infestation and reinfestation.
(4) While every state is seriously affected by a substantial number of pests, and every state is susceptible to infestation by many species of pests not causing damage to its crops, plant life, and products, the fact that relatively few species of pests present equal danger to, or are of interest to, all states makes the establishment and operation of a fund from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interest, the most equitable means of financing cooperative pest eradication and control programs.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-2
Definitions
Sec. 2. As used in this chapter:
(1) "State" means a state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.
(2) "Requesting state" means a state that invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one (1) or more pests within one (1) or more other states.
(3) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (2).
(4) "Pest or pathogen" means an invertebrate animal, a pathogen, a parasitic plant, or a similar or an allied organism that can cause disease or damage in any crop, tree, shrub, grass,

or other plant of substantial value.
(5) "Fund" means the pest control insurance fund established by section 3 of this chapter.
(6) "Governing board" means the administrators of the compact representing all the party states when the administrators act as a body under authority vested in the administrators by the compact.
(7) "Executive committee" means the committee established under section 5(e) of this chapter.
(8) "Compact" refers to the pest control compact enacted under section 1(a) of this chapter.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-3
Fund established
Sec. 3. The pest control insurance fund is established to finance other than normal pest control operations that states may be called upon to engage in under the compact. The fund consists of money appropriated to the fund by the party states and any donations and grants accepted by the fund. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in the compact, must be unconditional and may not be restricted by the appropriating state to use in the control of a specified pest or pests. Donations and grants may be conditional or unconditional. However, the fund may not accept any donation or grant whose terms are inconsistent with the compact.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-4
Administration of fund; members; seal; elections; personnel; bylaws; report
Sec. 4. (a) The fund shall be administered by the governing board and executive committee as provided in this chapter. The actions of the governing board and the executive committee under the compact are considered the actions of the fund.
(b) The members of the governing board are entitled to one (1) vote on the board. Action of the governing board is not binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor of the proposed action. Action of the governing board may be only at a meeting at which a majority of the members is present.
(c) The fund shall have a seal that may be employed as an official symbol and that may be affixed to documents and used as the governing board provides.
(d) The governing board shall elect annually, from among its members, a chairperson, a vice chairperson, a secretary, and a treasurer. The chairperson may not serve consecutive terms. The governing board may appoint an executive director and fix the executive director's duties and compensation, if any. The executive director shall serve at the pleasure of the governing board. The

governing board shall provide for the bonding of the officers and employees of the fund as is appropriate.
(e) Notwithstanding the civil service, personnel, or other merit system laws of any of the party states, the executive director, or if there is not an executive director, the chairperson, in accordance with the procedures the bylaws provide, shall appoint, remove, or discharge any personnel as is necessary to perform the functions of the fund and shall fix the duties and compensation of any personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the fund.
(f) The fund may borrow, accept, or contract for the services of personnel from any state, the United States, or any other governmental agency or from any person, firm, association, or corporation.
(g) The fund may accept for purposes of the fund or functions under this compact donations, grants, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, or corporation and may receive, use, and dispose of the same. A donation, gift, or grant accepted by the governing board under this subsection or services borrowed under subsection (f) shall be reported in the annual report of the fund. The annual report must include the nature, amount, and conditions, if any, of the donation, gift, or grant or services borrowed and the identity of the donor or lender.
(h) The governing board shall adopt bylaws for the conduct of the business of the fund and may amend and rescind these bylaws. The fund shall publish the bylaws of the fund in convenient form and shall file a copy of the bylaws and a copy of any amendment to the bylaws with the appropriate agency or officer in each of the party states.
(i) The fund annually shall make to the governor and legislature of each party state a report covering the fund's activities for the preceding year. The fund may make additional reports it considers desirable. The report to the legislature under this subsection must be in an electronic format under IC 5-14-6.
(j) The fund may do other things as are necessary and incidental to the conduct of the fund's affairs under the compact.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-5
State compact administrator; meetings; applications; executive committee
Sec. 5. (a) Each party state must have a compact administrator who shall be selected and serve in a manner as the laws of the party state may provide and who shall:
(1) assist in the coordination of activities under the compact in the compact administrator's state; and
(2) represent the compact administrator's state on the governing board of the fund.     (b) If the laws of the United States specifically provide, or if an administrative provision is made within the federal government, the United States may be represented on the governing board by not more than three (3) representatives. A representative of the United States shall be appointed and serve in a manner as provided by federal law, but the representative may not vote on the governing board or the executive committee.
(c) The governing board shall meet at least once each year to determine policies and procedures in the administration of the fund and, consistent with the compact, supervise and give direction to the expenditure of money from the fund. Additional meetings of the governing board shall be held on call of the chairperson, the executive committee, or a majority of the governing board.
(d) When the governing board meets, it shall act upon applications for assistance from the fund and authorize disbursements from the fund. When the governing board is not meeting, the executive committee shall act as agent of the governing board, with full authority to act for the governing board in acting upon the applications for assistance.
(e) The executive committee consists of the chairperson of the governing board and four (4) additional members of the governing board chosen by the governing board so that one (1) member represents each of four (4) geographic groupings of party states. The governing board shall make the geographic groupings. If there is representation of the United States on the governing board, one (1) United States representative may meet with the executive committee. The chairperson of the governing board shall be chairperson of the executive committee. An action of the executive committee is not binding unless taken at a meeting at which at least four (4) members of the executive committee are present and vote in favor of the action. Necessary expenses of each of the five (5) members of the executive committee incurred in attending meetings of the executive committee, when not held at the same time and place as a meeting of the governing board, are charges against the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-6
Efforts to control pests and pathogens; applications; appeals; payment of claims
Sec. 6. (a) Each party state pledges to each other party state that the party state will employ its best efforts to eradicate, or control within the strictest practicable limits, all pests or pathogens. The performance of this responsibility involves the following:
(1) The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for the party state's own protection in the absence of the compact.
(2) The meeting of emergency outbreaks or infestations of interstate significance to not less an extent than would have been done in the absence of the compact.     (b) Whenever a party state is threatened by a pest or pathogen not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pathogen and finds that control or eradication activities are or would be impracticable or substantially more difficult to accomplish because of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the fund for eradication or control measures to be taken by one (1) or more of the other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon the governing board's authorization, the responding state or states shall take or increase any eradication or control measures warranted. A responding state shall use money available from the fund expeditiously and efficiently to assist in providing the protection requested.
(c) To apply for expenditures from the fund, a requesting state shall submit the following in writing:
(1) A detailed statement of the circumstances that occasion the request to invoke the compact.
(2) Evidence that the pest or pathogen on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or a forest crop, product, tree, shrub, grass, or other plant having a substantial value to the requesting state.
(3) A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of the program or programs and the expenditures being made or budgeted for the program or programs, in connection with the eradication, control, or prevention of introduction of the pest or pathogen concerned.
(4) Proof that the expenditures being made or budgeted as detailed in subdivision (3) do not constitute a reduction of the effort for the control or eradication of the pest or pathogen concerned or, if there is a reduction, the reasons why the level of program detailed in subdivision (3) constitutes a normal level of pest control activity.
(5) A declaration as to whether, to the best of its knowledge and belief, the conditions that the requesting state believes require the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of money from the fund in one (1) year or less, or whether the request is for an installment in a program that is likely to continue for a longer period.
(6) Other information the governing board requires consistent with the compact.
(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the fund is to be considered. The notice shall be given to the compact

administrator of each party state and to the other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state are entitled to be represented and present evidence and argument at the meeting.
(e) Upon the submission as required by subsection (c) and any other information that the governing board has or acquires, and upon determining that an expenditure of funds is within the purposes of and justified by the compact, the governing board or executive committee shall authorize support of the program. The governing board or executive committee may meet at any time or place to receive and consider an application. All determinations of the governing board or executive committee, with respect to an application, together with the reasons for the determination shall be recorded and subscribed in a manner that shows and preserves the votes of the individual members of the board or committee.
(f) A requesting state that is dissatisfied with a determination of the executive committee, upon notice in writing given within twenty (20) days of the determination with which it is dissatisfied, is entitled to receive a review of the determination at the next meeting of the governing board. Determinations of the executive committee are reviewable only by the governing board at one (1) of its regular meetings or at a special meeting held in a manner the governing board authorizes.
(g) Responding states required to undertake or increase measures under the compact may receive money from the fund, either at the time or times when the state incurs expenditures because of the measures, or as reimbursement for expenses incurred and chargeable to the fund. The governing board shall adopt and may amend or revise procedures for submission and payment of claims from the fund.
(h) Before authorizing the expenditure of money from the fund under an application of a requesting state, the fund shall ascertain the extent and nature of any timely assistance or participation that is available from the federal government and shall request the appropriate agency or agencies of the federal government for any available assistance and participation.
(i) The fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the fund, cooperating federal agencies, states, and any other entities concerned.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-7
Advisory and technical committees
Sec. 7. The governing board may establish advisory and technical committees composed of state, local, and federal officials and private persons to advise the governing board concerning any of its functions. An advisory or technical committee or a member or members of the committee may meet with and participate in the

governing board's deliberations upon request of the governing board or executive committee. An advisory or a technical committee may furnish information and recommendations concerning any application for assistance from the fund being considered by the governing board or committee, and the governing board or committee may receive and consider the same. However, a participant in a meeting of the governing board or executive committee held under section 6(d) of this chapter is entitled to know the substance of the advisory or technical committee's information and recommendations at the time of the meeting if made before the meeting or as a part of the meeting, or, if made after the meeting, not later than the time at which the governing board or executive committee makes its disposition of the application.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-8
Application for nonparty state
Sec. 8. (a) A party state may make an application for assistance from the fund concerning a pest in a nonparty state. The application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this section.
(b) At or in connection with any meeting of the governing board or executive committee held under section 6(d) of this chapter, a nonparty state is entitled to appear, participate, and receive information only to the extent as the governing board or executive committee may provide. A nonparty state is not entitled to review of a determination made by the executive committee.
(c) The governing board or executive committee shall authorize expenditures from the fund to be made in a nonparty state only after determining that the conditions in the nonparty state and the value of the expenditures to the party states as a whole justify the expenditures. The governing board or executive committee may set any conditions it considers appropriate concerning the expenditure of money from the fund in a nonparty state and may enter into an agreement or agreements with nonparty states and other jurisdictions or entities as it considers necessary or appropriate to protect the interests of the fund with respect to expenditures and activities outside party states.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-9
Budget; accounts
Sec. 9. (a) The fund shall submit to the executive head or designated officer or officers of each party state a budget for the fund for a period as may be required by the laws of that party state for a presentation to the party state's legislature.
(b) Each of the budgets must contain specific recommendations of the amount or amounts to be appropriated by each of the party

states. The request for appropriations shall be apportioned among the party states as follows:
(1) One-tenth (0.1) of the total budget in equal shares.
(2) The remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state.
In determining the value of the party states' crops and products, the fund may employ any source of information it believes presents the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations must indicate the source or sources used in obtaining information concerning value of products.
(c) The financial assets of the fund shall be maintained in two (2) accounts to be designated respectively as the "operating account" and the "claims account". The operating account consists only of those assets necessary for the administration of the fund during the ensuing two (2) year period. The claims account must contain all money not included in the operating account and may not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the fund for three (3) years. If the claims account has reached its maximum limit or would reach its maximum limit by the addition of money requested for appropriation by the party states, the governing board shall reduce the budget requests on a pro rata basis in a manner that keeps the claims account within its maximum limit. Any money in the claims account by virtue of conditional donations, grants, or gifts shall be included in calculations made under this subsection only to the extent that the money is available to meet demands arising out of the claims.
(d) The fund shall not pledge the credit of any party state. The fund may meet any of its obligations in whole or in part with money available to it under section 4(g) of this chapter. However, the governing board takes specific action setting aside the money before incurring any obligation to be met in whole or in part. Except where the fund makes use of money available to it under section 4(g) of this chapter, the fund shall not incur any obligation before the allotment of money by the party states adequate to meet the obligation.
(e) The fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the fund are subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the fund shall be audited yearly by a certified or licensed public accountant and report of the audit must be included in and become part of the annual report of the fund.
(f) The accounts of the fund must be open at any reasonable time for inspection by authorized officers of the party states and by any persons authorized by the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-10
Effective date of compact; withdrawal      Sec. 10. (a) The compact becomes effective when enacted into law by any five (5) or more states. After the compact becomes effective, the compact becomes effective as to any other state upon the state's enactment of the compact.
(b) A party state may withdraw from the compact by enacting a statute repealing the law enacting the compact, but a withdrawal does not take effect until two (2) years after the executive head of the withdrawing state gives notice in writing of the withdrawal to the executive heads of all other party states. A withdrawal does not affect any liability incurred by or chargeable to a party state before the time of the withdrawal.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-11
Implementary provisions of compact
Sec. 11. This compact shall be liberally construed to effectuate the purposes of the compact. The provisions of the compact are severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability of the compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of the compact and its applicability to any government, agency, person, or circumstance is not affected thereby. If this compact is held contrary to the constitution of any party state, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-12
Cooperation
Sec. 12. Consistent with law and within available appropriations, the departments, agencies, and officers of Indiana may cooperate with the fund.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-13
Compact administrator; bylaws
Sec. 13. (a) The director of the department of agriculture or the director's designee shall serve as compact administrator for Indiana. The duties of the compact administrator are considered a regular part of the duties of the commissioner of agriculture.
(b) Copies of bylaws and amendments to the compact adopted under section 4(h) of this chapter must be filed with the compact administrator.
As added by P.L.225-2005, SEC.24. Amended by P.L.1-2006, SEC.215.

IC 14-24-4.5-14
Request for assistance      Sec. 14. Within the meaning of sections 6(b) and 8(a) of this chapter, a request or an application for assistance from the fund may be made by the director of the department of agriculture or the director's designee whenever the director or director's designee believes the conditions qualifying the state for assistance exist and it would be in the best interest of the state to make a request.
As added by P.L.225-2005, SEC.24. Amended by P.L.1-2006, SEC.216.

IC 14-24-4.5-15
Notices
Sec. 15. The compact administrator is designated to receive notices under section 6(d) of this chapter.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-16
Crediting account
Sec. 16. The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified under the compact shall have credited to the department's, agency's, or officer's account, in the state treasury, the amount or amounts of any payments made to Indiana to defray the cost of the program or any part of the program, or as reimbursement from the program.
As added by P.L.225-2005, SEC.24.

IC 14-24-4.5-17
Executive head
Sec. 17. When the compact refers to the executive head, with reference to Indiana, the executive head is the governor.
As added by P.L.225-2005, SEC.24.



CHAPTER 5. NURSERIES

IC 14-24-5-1
"Vital" defined
Sec. 1. As used in this chapter, "vital" means that a plant is physiologically vibrant and does not suffer unreasonably from mechanical or pathological stress.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-2
Inspections
Sec. 2. (a) The division shall inspect each nursery in Indiana at least one (1) time each year if the nursery:
(1) imports nursery stock from outside Indiana; or
(2) exports nursery stock from Indiana.
(b) The division director may authorize nursery inspections in addition to those nursery inspections described in subsection (a).
As added by P.L.1-1995, SEC.17. Amended by P.L.43-1999, SEC.1.

IC 14-24-5-3
Certificate that nursery stock free from pests and pathogens
Sec. 3. (a) The division shall issue a certificate following an inspection that discloses that the nursery stock is apparently free from pests and pathogens.
(b) The certificate shall be prepared on a commission form and must state the following:
(1) That the nursery stock has been inspected by the division.
(2) That to the best knowledge and belief of the nurseryman, the nursery stock is free from pests and pathogens.
(c) A copy of the certificate must be attached to each package of nursery stock before shipment of the stock by a nurseryman.
(d) A certificate issued under this section expires September 30 following the date of issuance.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-4
Labels on nursery stock
Sec. 4. Every package of nursery stock shipped into Indiana from another state must be labeled on the outside with the following:
(1) The name of the consignor.
(2) The name of the consignee.
(3) A certificate from the other state showing that the contents have been examined and found free from pests and pathogens.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-5
Duties regarding imported nursery stock
Sec. 5. (a) A person that receives nursery stock from a foreign country shall notify the division of the arrival and contents of the

shipment and the name of the consignor.
(b) The person shall hold the shipment unopened until inspected or released by the division.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-6
Right of entry upon premises
Sec. 6. The division may enter upon any premises in Indiana and examine the trees, plants, shrubs, vines, fruit, and propagated material on the premises in the discharge of the division's duties under this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-7
Notice to destroy pests or pathogens
Sec. 7. (a) If a pest or pathogen is discovered by an inspection under this chapter, the division shall provide a written notice to the person that owns or controls the premises or plant where the pest or pathogen is located.
(b) The notice must include the following:
(1) A description of the action that is needed to destroy or control the pest or pathogen.
(2) The date by which the action must be taken.
(c) The notice may provide that infested plants may not be sold or transported from the site of inspection until the pest or pathogen is successfully treated.
(d) A written notice issued under this section is effective when served. A person that is aggrieved by the notice may request administrative review under IC 4-21.5-3-6. In addition, an aggrieved person may seek temporary relief from the notice under IC 4-21.5-4. Unless otherwise agreed to by the parties, a hearing on temporary relief must be conducted within five (5) days of receipt of the hearing request in the county where the infested plants are located.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-8
Notices of violation
Sec. 8. (a) The division may issue a notice of violation to a person against whom a written notice is directed under section 7 of this chapter if the person does not:
(1) comply with the directives contained in the notice; or
(2) request a hearing under section 7(d) of this chapter.
This subsection does not preclude the issuance of a notice of violation if the department receives a final determination in the department's favor from the review of a written notice issued under section 7 of this chapter.
(b) A notice of violation issued under subsection (a) may be accompanied by a civil penalty, which may not exceed five hundred dollars ($500) for each day a violation continues.
(c) A notice of violation and a penalty issued under this section is

subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-9
Nonvital plants
Sec. 9. (a) If as a result of an inspection under this chapter, a plant is discovered that is not vital, the division may direct that the plant not be sold or given away.
(b) A person that rehabilitates a plant described in subsection (a) may request the division to reinspect the plant and declare the plant to be vital.
(c) A person that is aggrieved by a determination made under this section may request a proceeding under IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.

IC 14-24-5-10
Inspection required for renewal of license to sell or ship nursery stock
Sec. 10. (a) A person that desires to renew a license to sell or ship nursery stock must make a written application on a commission form before July 1 of the year of renewal for an inspection of the nursery stock.
(b) A person that does not comply with this section is liable for extra charges to cover the traveling expenses incurred by the division in performing the inspection.
As added by P.L.1-1995, SEC.17.



CHAPTER 6. REGULATION OF NURSERY STOCK SALES

IC 14-24-6-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to protect the public from dishonest and unethical practices concerning the sale of nursery stock that is unlikely to properly grow or survive in the climate of Indiana.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-2
"Hardiness zone" defined
Sec. 2. As used in this chapter, "hardiness zone" means a designated geographic area found on the Plant Hardiness Zone Map prepared and amended by the Agricultural Research Service of the United States Department of Agriculture.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-3
"Nursery stock" defined
Sec. 3. As used in this chapter, "nursery stock" means botanically classified hardy perennial or biennial trees, shrubs, vines, and plants, evergreens, fruit pits, and other plants or plant parts capable of propagation. The term does not include corms, tubers, field vegetables, or flower seeds.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-4
Administration of chapter
Sec. 4. The state entomologist shall administer this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-5
Adoption of rules
Sec. 5. The department:
(1) shall adopt rules under IC 4-22-2 to prescribe the label described under section 6 of this chapter; and
(2) may adopt other rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-6
Labeling of imported nursery stock
Sec. 6. (a) This section does not apply to nursery stock that is:
(1) imported into Indiana by a nursery grower; and
(2) transplanted, grown, and held by the grower for at least five (5) years after the date of import.
(b) If a person imports nursery stock into Indiana from outside the forty-eight (48) contiguous states of the United States, the nursery

stock must have a label attached that contains the following information:
(1) The hardiness zone of the nursery stock.
(2) The common name and botanical name of the nursery stock.
As added by P.L.1-1995, SEC.17.

IC 14-24-6-7
Removal of labels prohibited
Sec. 7. A person may not remove a label described under section 6 of this chapter from nursery stock until the nursery stock has been sold for the ultimate use or purpose of the nursery stock in Indiana.
As added by P.L.1-1995, SEC.17.



CHAPTER 7. NURSERY DEALERS

IC 14-24-7-1
License; requirement
Sec. 1. (a) Subject to subsection (b), a person must obtain a dealer's license from the division under this chapter before selling or soliciting an order for nursery stock or otherwise conducting the business of a dealer.
(b) A person who operates one (1) or more grocery stores in Indiana at which nursery stock is sold is not required to obtain more than one (1) dealer's license under this chapter.
As added by P.L.1-1995, SEC.17. Amended by P.L.136-1996, SEC.1.

IC 14-24-7-2
License; application
Sec. 2. (a) A dealer's license application must be completed on a commission form and must include an affidavit or affirmation that the dealer will do the following:
(1) Only buy and sell stock that has been inspected and certified by an authorized inspector.
(2) Maintain with the division a list of all persons from whom the dealer secures stock.
(b) A person with a principal place of business outside Indiana must, in addition to the requirements contained in subsection (a), include documentation in the application, as specified by rule, that establishes the person as an authorized dealer in the other state.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-3
License; issuance
Sec. 3. The division director shall issue a dealer's license certificate to a dealer upon completion of an application.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-4
License; expiration
Sec. 4. Each license expires December 31 following the day the license becomes effective.
As added by P.L.1-1995, SEC.17.

IC 14-24-7-5
Applicability of IC 14-24-5
Sec. 5. The requirements of IC 14-24-5 apply to a dealer.
As added by P.L.1-1995, SEC.17.



CHAPTER 8. APIARIES

IC 14-24-8-1
Examinations
Sec. 1. The division may examine an apiary in Indiana to determine if a pest or pathogen is present.
As added by P.L.1-1995, SEC.17.

IC 14-24-8-2
Notice to destroy pests or pathogens
Sec. 2. (a) If a pest or pathogen is discovered as a result of an inspection under this chapter, the division shall provide a written notice of the discovery to the person that owns or controls the apiary.
(b) The notice must include the following:
(1) A description of the action needed to destroy or control the pest or pathogen.
(2) The date by which the action must be taken.
(c) The notice may provide that bees may not be sold or transported from the apiary until the pest or pathogen is successfully treated. The notice may require that bees shall be transferred to movable frame hives within a specified time and that, if the transfer is not performed as specified, the division director may order the destruction of all hives and bees dwelling in the hives.
(d) A written notice issued under this section is effective when served. A person who is aggrieved by the notice may request administrative review under IC 4-21.5-3-6. In addition, an aggrieved person may seek temporary relief from the notice under IC 4-21.5-4. Unless otherwise agreed by the parties, a hearing on temporary relief must be conducted within five (5) days of receipt of the hearing request in the county where the apiary is located.
As added by P.L.1-1995, SEC.17.

IC 14-24-8-3
Notices of violation
Sec. 3. (a) The division may issue a notice of violation to a person against whom a written notice is directed under section 2 of this chapter if the person does not:
(1) comply with the directives contained in the notice; or
(2) request a hearing under section 2(d) of this chapter.
This subsection does not preclude the issuance of a notice of violation if the department receives a final determination in the department's favor from the review of a written notice issued under section 2 of this chapter.
(b) A notice of violation under subsection (a) may be accompanied by a civil penalty of not more than five hundred dollars ($500) for each day a violation continues.
(c) A notice of violation and penalty issued under this section is subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.17.
IC 14-24-8-4
Imported beekeeping elements
Sec. 4. (a) A beekeeper may not ship or bring elements of beekeeping into Indiana from another state or country unless the elements of beekeeping are accompanied by a permit issued by the division under this section.
(b) An application for a permit to ship elements of beekeeping into Indiana from another state or country must be on a commission form and accompanied by a certificate from the place of origin. The certificate must state that the following conditions have been met:
(1) The apiary from which elements of beekeeping, except queens and combless bees, are to be shipped was inspected not more than thirty (30) days before shipment.
(2) The apiary from which the queens or combless bees are to be shipped into Indiana was inspected not more than sixty (60) days before shipment.
(3) The inspection took place during active brood rearing and was found free of pests and pathogens.
(c) The permit application must state the approximate date of proposed entry into Indiana and the final destination of the shipment.
(d) The division may enter a written order for the removal of elements of beekeeping shipped into Indiana in violation of this section. A person in charge or in possession of property described in the order shall comply with the order as soon as practicable and not later than five (5) days after service.
(e) The division shall destroy elements of beekeeping shipped into Indiana that contain a pest or pathogen.
As added by P.L.1-1995, SEC.17.

IC 14-24-8-5
Noncompliance with order to destroy pests or pathogens
Sec. 5. (a) If a person in charge or in possession of elements of beekeeping does not carry out an order issued under:
(1) this chapter; or
(2) IC 14-7-8 (before its repeal);
the department may proceed to treat or destroy the elements of beekeeping that contain a pest or pathogen.
(b) The division director shall certify the expense incurred by the department to the county auditor of the county where the property is located. The county auditor shall place the certified amount upon the tax duplicate. The amount shall be collected at the same time and in the same manner that state and county taxes are collected and paid over to the department.
As added by P.L.1-1995, SEC.17.



CHAPTER 9. TREATMENT AFFIDAVITS AND SPECIAL AUTHORIZATIONS

IC 14-24-9-1
Affidavit filed by person served with notice or order
Sec. 1. (a) If, as a result of an inspection under this article, a written notice or order is issued for the treatment, removal, or destruction of a plant or element of beekeeping, the division may require that an affidavit be filed by the person to whom the notice or order was issued.
(b) The affidavit described in subsection (a) shall be completed on a commission form and must specify the following:
(1) That the terms of the notice or order have been satisfied to the best of the affiant's ability.
(2) That the work was effective for the purpose prescribed.
As added by P.L.1-1995, SEC.17.

IC 14-24-9-2
Permit to move plants or beekeeping elements containing pests or pathogens
Sec. 2. A person may not cause the movement of a plant or an element of beekeeping that contains a pest or pathogen without a permit issued by the division director. A permit issued under this section must provide adequate measures to assure that communication will not occur to areas that are not afflicted with a pest or pathogen.
As added by P.L.1-1995, SEC.17.

IC 14-24-9-3
Designation of persons to perform inspections
Sec. 3. The director may appoint an agent, an employee, or a representative of the United States Department of Agriculture to perform, on behalf of the department, an inspection authorized by this article.
As added by P.L.1-1995, SEC.17.



CHAPTER 10. FEES

IC 14-24-10-1
Fees deposited in entomology and plant pathology fund
Sec. 1. (a) The department shall collect the following fees:
(1) For each license issued to a dealer, fifty dollars ($50). However, a certified nurseryman who has paid an inspection fee may obtain a dealer's license for twenty dollars ($20).
(2) For the inspection of a nursery, fifty dollars ($50) plus an additional fee of three dollars ($3) for each acre of land containing nursery stock.
(b) The fees collected under this section shall be deposited in the entomology and plant pathology fund established by section 3 of this chapter.
As added by P.L.1-1995, SEC.17. Amended by P.L.186-2003, SEC.66.

IC 14-24-10-2
Fees for special services
Sec. 2. The division may collect fees for special services provided to a person who is not described in section 1 of this chapter. Fees collected under this section:
(1) must be prescribed by rule;
(2) may not exceed the expense incurred by the department to provide those services; and
(3) shall be deposited in the entomology and plant pathology fund.
As added by P.L.1-1995, SEC.17.

IC 14-24-10-3
Entomology and plant pathology fund
Sec. 3. (a) The entomology and plant pathology fund is established for the purpose of assisting the division in carrying out the division's objectives. The department shall administer the fund.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.17.

IC 14-24-10-4
Internet directory
Sec. 4. The department shall publish on the Internet a directory of persons who have obtained nursery certificates and nursery dealer licenses from the division under IC 14-24-5 and IC 14-24-7.
As added by P.L.186-2003, SEC.67.



CHAPTER 11. OFFENSES AND PENALTIES

IC 14-24-11-1
Prohibitions
Sec. 1. A person who does any of the following violates this article:
(1) Sells, barters, or gives away a plant that contains a pest or pathogen that is likely to cause harm.
(2) Exposes an element of beekeeping to the danger of other bees or elements of beekeeping infected with disease.
(3) Conceals the presence of a pest or pathogen.
(4) Refuses to allow the department to inspect a site that the department is authorized to inspect under this article.
(5) Hinders or impedes the department in performing the department's duties under this article.
(6) Violates any of the following:
(A) This article.
(B) A rule adopted under this article.
(C) A notice or an order issued under this article or under IC 14-7 (before its repeal).
As added by P.L.1-1995, SEC.17.

IC 14-24-11-2
Revocation of permit, certification, or other authorization
Sec. 2. The commission may revoke a permit, certification, or other authorization issued under this article if the commission finds at least one (1) of the following:
(1) The permit, certification, or other authorization was issued as a result of fraud or misrepresentation by the recipient.
(2) The person who holds the permit, certification, or other authorization has violated any of the following:
(A) This article.
(B) A rule adopted under this article.
As added by P.L.1-1995, SEC.17.

IC 14-24-11-3
Civil action to restrain violations
Sec. 3. The commission may bring a civil action in the name of the state through the attorney general, in a circuit or superior court having jurisdiction in a county in which the property involved is located or in which a person resides, to restrain the person from commencing or continuing to violate any of the following:
(1) This article.
(2) A rule adopted under this article.
(3) An order entered under this article or under IC 14-7 (before its repeal).
As added by P.L.1-1995, SEC.17.

IC 14-24-11-4 Violations
Sec. 4. (a) Except as provided in subsections (b) and (c), a person that knowingly violates this article commits a Class C infraction.
(b) A person, other than the state or a political subdivision of the state, that recklessly disturbs or molests an apiary, a honeybee hive, a honeybee colony, or other honeybee habitat, natural or manmade, without the permission of the owner commits a Class B misdemeanor.
(c) A person who recklessly or knowingly introduces a pest or pathogen into Indiana without a permit issued under:
(1) IC 14-7-9-2 (before its repeal); or
(2) IC 14-24-9-2;
commits a Class A infraction.
(d) Each day a violation occurs under this section is a separate offense.
As added by P.L.1-1995, SEC.17.

IC 14-24-11-5
Assessment of expenses
Sec. 5. If an order is issued:
(1) under this article or under IC 14-7 (before its repeal); or
(2) as a result of an administrative proceeding under this article or IC 14-7 (before its repeal);
the court or the director may assess against a party to the proceeding the costs and expenses, including attorney's fees, incurred by the person with respect to the proceedings, including a judicial review of a final agency action. The award of attorney's fees shall be based on a schedule of attorney's fees established by rules of the commission.
As added by P.L.1-1995, SEC.17.



CHAPTER 12. PURPLE LOOSESTRIFE AND MULTIFLORA ROSES

IC 14-24-12-1
"Agency" defined
Sec. 1. As used in this chapter, "agency" means any state administration, agency, authority, board, bureau, commission, committee, council, department, division, institution, office, service, or other similar body of state government.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-2
"Director" defined
Sec. 2. As used in this chapter, "director" refers to:
(1) the director of the department of natural resources appointed under IC 14-9-2-1; or
(2) a designee of the director.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-3
"Division director" defined
Sec. 3. As used in this chapter, "division director" refers to the director of the division of entomology and plant pathology appointed under IC 14-24-1-2.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-4
"Person" defined
Sec. 4. As used in this chapter, "person" means:
(1) an individual;
(2) a limited liability company;
(3) a corporation;
(4) an unincorporated organization or association;
(5) the state of Indiana;
(6) a unit of local government;
(7) an agency; or
(8) a group of persons acting in concert.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-5
Permits for rosa multiflora
Sec. 5. (a) Except as provided in section 6 of this chapter, a person may not plant any variety of rosa multiflora in Indiana unless the person has a permit issued by the division director authorizing the planting of the variety of rosa multiflora.
(b) The only purpose for which the division director may issue a permit authorizing the planting of rosa multiflora under subsection (a) is for the use of rosa multiflora in controlled experiments.
As added by P.L.132-1996, SEC.5.
IC 14-24-12-6
Exception to permit requirement
Sec. 6. A nurseryman:
(1) whose nursery has been inspected and certified under IC 14-24-5; and
(2) who holds a dealer's license under IC 14-24-7;
may plant the rosa multiflora for use as a grafting root stock in growing roses.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-7
Permits for lythrum
Sec. 7. A person may not:
(1) sell;
(2) offer for sale;
(3) give away;
(4) plant; or
(5) otherwise distribute;
seeds, roots, or plants of any species of lythrum in Indiana unless the person has a permit issued by the division director authorizing the planting or distribution of lythrum.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-8
Enforcement
Sec. 8. The director shall enforce this chapter.
As added by P.L.132-1996, SEC.5.

IC 14-24-12-9
Rules
Sec. 9. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.132-1996, SEC.5.






ARTICLE 25. WATER RIGHTS AND RESOURCES

CHAPTER 1. WATER RIGHTS; SURFACE WATER

IC 14-25-1-1
Legislative findings regarding use of surface waters
Sec. 1. The general welfare of the people of Indiana requires that:
(1) surface water resources of Indiana be put to beneficial uses to the fullest extent;
(2) the use of water for nonbeneficial uses be prevented; and
(3) public and private money for the promotion and expansion of the beneficial uses of surface water resources be invested to the end that the best interests and welfare of the people of Indiana will be served.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-2
Waters declared natural resource
Sec. 2. (a) Water in a natural stream, natural lake, or another natural body of water in Indiana that may be applied to a useful and beneficial purpose is declared to be:
(1) a natural resource and public water of Indiana; and
(2) subject to control and regulation for the public welfare as determined by the general assembly.
(b) Diffused surface water flowing vagrantly over the surface of the ground is not considered to be public water. The owner of the land on which the water falls, pools, or flows has the right to use the water.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-3
Riparian rights to water for domestic purposes
Sec. 3. (a) The owner of land contiguous to or encompassing a public watercourse may use water from the public watercourse in the quantity necessary to satisfy the owner's needs for domestic purposes, including the following:
(1) Water for household purposes.
(2) Drinking water for livestock, poultry, and domestic animals.
(b) The use of water for domestic purposes has priority and is superior to all other uses.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-4
Impoundment of excess waters
Sec. 4. (a) This section applies to land contiguous to or encompassing a public watercourse.
(b) The:
(1) owner or group of owners of the land; or         (2) person, firm, limited liability company, corporation, unit of government, or association for irrigation or other purposes owning the land;
may impound the water behind a dam in the natural stream bed or on the owner's land or by pumping or diverting the water from a stream or lake to a reservoir when the flow in the stream or the level of the lake exceeds existing reasonable uses at the time of the impoundment.
(c) An obstruction placed across a natural stream must include an outlet facility for release of water that the owner is not entitled to use under this chapter. The owner shall operate the outlet in accordance with this section.
(d) Action by an owner or a group of owners under this section must be approved by the commission before the action is taken.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-5
Use of increased flowage of waters due to release from impoundment
Sec. 5. (a) A public utility, a person, a firm, a limited liability company, a corporation, a unit of government, or an association for irrigation or other purposes that creates additional stream volumes by releases from impoundments built and financed by the entity for the entity's purpose may use the increased flowage at all times. The amount of increased flowage shall be determined by well recognized engineering computations.
(b) Riparian owners do not have rights in increased flowage beyond normal stream flow.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-6
Standards of measurement
Sec. 6. (a) The standard units for the measurement of the flow of water are a cubic foot per second and a gallon per minute.
(b) The standard units for the measurement of stored water are an acre-foot and a gallon.
(c) The standards and methods for the measurement of the volume of water flow that are either used or approved by the United States Geological Survey in cooperation with the various departments of the state and federal governments shall be accepted as prima facie reliable.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-7
Diversion of floodwaters
Sec. 7. (a) Upon approval of the commission and subject to subsection (b), any person, whether or not the owner of land contiguous to or encompassing a watercourse, may divert the flood water of a watercourse for any useful purpose, including the purpose of storage.     (b) A diversion under this section may not cause injury to landowners or the users of water in the watershed of the watercourse from which the flood flow is diverted.
(c) This section does not limit:
(1) any rights granted under section 4 of this chapter or under IC 13-2-1-3(2) (before its repeal); or
(2) any other legal right existing on March 12, 1959, to divert and store water.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-8
Mediation of disputes
Sec. 8. (a) Whenever a dispute arises between the users of surface water in a watershed area, any party to the dispute may request that the commission mediate the dispute. Any party to the dispute may institute mediation proceedings by filing a written request with the commission setting out all the facts relevant to the dispute and requesting a mediation of the dispute.
(b) Upon receipt of a request for mediation, the commission shall conduct a hearing for the consideration of the facts involved in the dispute. The commission shall notify all interested parties to the dispute concerning the time and place of the hearing.
(c) In the mediation of the dispute, the commission may do the following:
(1) Conduct a survey of the water supply in the watershed involved in the dispute.
(2) Attempt to add additional sources of water for users in the watershed.
(d) A recommendation of the commission in a mediation proceeding:
(1) is not binding upon the parties to the dispute; and
(2) does not preclude or defeat a remedy that the parties to the dispute have to a court of law.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-9
Reports to commission regarding volume of water used
Sec. 9. A person who uses ground water or surface water shall, when requested by the commission, report to the commission the volume of water used by the person in a specific period. The commission may, in the commission's rules, prescribe the method of making the reports.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-10
Public policy regarding regulation of public waters
Sec. 10. The policy that surface waters of Indiana are declared to be public waters and subject to regulation by the general assembly is the accepted policy of the state. Users of surface waters who:
(1) institute withdrawal of water for artificial uses from a

natural stream, natural lake, or other natural body of water; or
(2) increase artificial uses;
are subject to regulation of the uses or increased uses that are enacted into law by the general assembly.
As added by P.L.1-1995, SEC.18.

IC 14-25-1-11
Legislative findings; rules
Sec. 11. (a) The general assembly finds that a diversion of water out of the Great Lakes will impair or destroy the Great Lakes. The general assembly further finds that the prohibition of a diversion of water from the Great Lakes is consistent with the mandate of the Preamble to and Article 14, Section 1 of the Constitution of the State of Indiana, the United States Constitution, and the federal legislation according to which Indiana was granted statehood.
(b) Water may not be diverted from that part of the Great Lakes drainage basin within Indiana unless the diversion is approved by the governor of each Great Lakes state under 42 U.S.C. 1962d-20 (Water Resources Development Act).
(c) The commission shall adopt rules necessary to implement this section.
As added by P.L.1-1995, SEC.18. Amended by P.L.71-2004, SEC.2.



CHAPTER 2. MINIMUM STREAM FLOW AND WATER SALE CONTRACTS

IC 14-25-2-1
Provision of minimum stream flow; sale of water
Sec. 1. (a) Except as provided in section 8 of this chapter, the commission may provide certain minimum quantities of stream flow or sell water on a unit pricing basis for water supply purposes from the water supply storage in reservoir impoundments or parts of the impoundments that are financed by the state. The water may be made available for direct withdrawal from the reservoir impoundment or released from the reservoir impoundment to create increased flowage beyond normal stream flow for use by the contracting party or purchaser at a downstream point. The withdrawals or releases may not exceed the storage allocated to water supply purposes in the authorizing legislation for water supply or multiple purpose reservoir projects.
(b) This section does not abrogate, limit, or affect in any manner prior or future sales of water from reservoirs constructed for or by the department in which adequate water for incidental water supply purposes is available.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-2
Contracts on unit pricing basis
Sec. 2. (a) Except as provided in section 8 of this chapter, the commission may contract with a person for the provision of certain minimum quantities of stream flow or for the sale of water on a unit pricing basis. A contract for the provision of minimum stream flows or for the sale of water on a unit pricing basis:
(1) must be executed by the commission; and
(2) is subject to approval by the following:
(A) The attorney general.
(B) The governor.
(C) The person desiring the use.
(b) A contract entered into under this chapter may not cover a period of more than fifty (50) years.
(c) Before the submission of the contract to the governor for approval, the commission shall submit a copy of the contract to the department. The department shall, within twenty (20) days of receipt, do the following:
(1) Prepare a memorandum relative to the effect that the contract might have on recreational facilities.
(2) Submit the memorandum to the governor for the governor's consideration.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-3
Rate of compensation
Sec. 3. A contract for the sale of water on a unit pricing basis that

is entered into under this chapter or under IC 13-2-1-7 (before its repeal) after June 30, 1991, must provide for compensation to the state at the rate of thirty-three dollars ($33) per one million (1,000,000) gallons of water.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-4
Water resources development fund
Sec. 4. (a) As used in this section, "fund" refers to the water resources development fund created by this section.
(b) The water resources development fund is created. Money paid to the state under a contract entered into under this chapter shall be deposited in the fund.
(c) The proceeds of the fund do not revert to the state general fund but constitute a revolving fund to be used exclusively for the purposes of this chapter.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from the investments shall be deposited in the fund.
(e) Money in the fund may be used for any of the following purposes:
(1) The development of new reservoirs.
(2) The investigation, development, and improvement of existing reservoirs.
(3) The acquisition of easements or purchase in fee simple of land and property to be used as reservoir sites.
(4) The financing, construction, operation, and maintenance of reservoir impoundments or parts of impoundments for water supply storage and uses, either independently or in cooperation with any person.
(5) The investigation of water resource availability, quality, and water supply needs.
(6) Watershed protection.
(7) River enhancement.
(8) The preparation of a compilation and mapping of all community public water supplies under IC 14-25-7-13(d).
(9) The operation of the division of water.
(f) The department shall administer the fund.
As added by P.L.1-1995, SEC.18. Amended by P.L.184-1995, SEC.1; P.L.186-2003, SEC.68.

IC 14-25-2-5
Adoption of rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 that are considered necessary for the proper administration of the following:
(1) The water resources development fund.
(2) This chapter.
As added by P.L.1-1995, SEC.18.
IC 14-25-2-6
Employment of personnel
Sec. 6. The commission may, subject to the approval of the budget agency, employ personnel necessary for the efficient administration of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-7
Contracts entered into before July 1, 1991, binding
Sec. 7. Except as provided in section 8 of this chapter, a contract for the sale of water on a unit pricing basis that was entered into under this chapter before July 1, 1991, is binding upon the commission. However, notwithstanding the terms of the contract, the rate of compensation for water sold under the contract on a unit pricing basis is thirty-three dollars ($33) per one million (1,000,000) gallons of water.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-8
Primary source of water; compensation not required
Sec. 8. The state may not require compensation for water that:
(1) comes from a reservoir impoundment financed by the state; and
(2) is provided to water users in an area in which the outlet of the reservoir impoundment has been the primary source of water for domestic, industrial, and public use for at least fifty (50) years.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-9
Primary source of water; contracts entered into before July 1, 1991, binding
Sec. 9. A contract that:
(1) was entered into under IC 13-2-1-7 (before its repeal) before July 1, 1991; and
(2) provides for the sale of water on a unit pricing basis in an area described in section 8 of this chapter;
is binding upon the commission. However, the opposite party to the contract is not required to pay compensation to the state for water provided in the area.
As added by P.L.1-1995, SEC.18.

IC 14-25-2-10
Primary source of water; contracts on measured basis
Sec. 10. The commission may enter into contracts under this chapter to provide certain minimum quantities of stream flow or to provide water on a measured basis in an area described in section 8 of this chapter. However, the opposite party to the contract is not required to pay compensation to the state for water provided in the area described in section 8 of this chapter. As added by P.L.1-1995, SEC.18.

IC 14-25-2-11
Compensation owed by conservancy districts
Sec. 11. (a) As used in this section, "conservancy district" refers to a conservancy district established under IC 14-33 or under IC 13-3-3 (before its repeal) for the purpose of furnishing water supply for domestic, industrial, and public use.
(b) The state may not obtain compensation from a conservancy district under a contract for the sale of water on a unit pricing basis upon the basis of an estimate of the quantity of water provided to the conservancy district.
(c) The calculation of the compensation owed by a conservancy district under a contract must be based upon either of the following:
(1) The measurement of the quantity of water provided to the conservancy district.
(2) The measurement of the water furnished by the conservancy district to the persons who obtain water from the conservancy district, with a reasonable allowance made for water lost by the conservancy district in the process of obtaining, treating, and furnishing the water.
(d) This section does not affect the obligation of a conservancy district to pay a minimum yearly fee in a certain amount established by a contract.
As added by P.L.1-1995, SEC.18.



CHAPTER 3. WATER RIGHTS; GROUND WATER

IC 14-25-3-1
"Person" defined
Sec. 1. As used in this chapter, "person" means an individual, a firm, a limited liability company, a corporation, an association, or a governmental agency. However, for purposes of sections 6 through 10 of this chapter, the term does not include a public utility privately or publicly owned engaged in supplying or furnishing public utility service to the residents and business institutions of a city, town, or public institution within a restricted use area.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-2
"Waste" and "wasted" defined
Sec. 2. As used in this chapter, "waste" or "wasted" means any of the following:
(1) Permitting ground water to flow or taking or using ground water in any manner so that the ground water is not put to the full beneficial use.
(2) Transporting ground water from the water's source to the place of use in such a manner that there is an excessive loss in transit.
(3) Permitting or causing the pollution of a fresh water strata through an act that will cause salt water, highly mineralized water, or otherwise contaminated water to enter the strata.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-3
Public policy regarding conservation of ground water
Sec. 3. It is a public policy of the state in the interest of the economy, health, and welfare of Indiana and the citizens of Indiana to conserve and protect the ground water resources of Indiana and for that purpose to provide reasonable regulations for the most beneficial use and disposition of ground water resources.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-4
Restricted use areas; designation
Sec. 4. (a) The department may by rule or order, when the department has reason to believe it is necessary and in the public interest, designate certain areas of Indiana where the withdrawal of ground waters exceeds or threatens to exceed natural replenishment as restricted use areas. Before the department designates an area as a restricted use area, the department shall do the following:
(1) Have surveys made of the ground water resources of the area.
(2) Determine the safe annual yield of the basin.
(b) The department may do the following:         (1) Cooperate with the agencies of the federal government engaged in making ground water surveys.
(2) Accept and use the findings of other agencies of the federal and state governments as a basis of the department's decisions.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-5
Restricted use areas; orders, rules, and notice of hearing
Sec. 5. (a) Whenever the department designates a restricted use area, the department shall approve an order to that effect and adopt a rule under IC 4-22-2.
(b) In addition to the publication of notice provided for in IC 4-22-2, the department shall, for the purposes of this chapter only, do the following:
(1) Give notice by publication one (1) time each week for three (3) consecutive weeks in all of the newspapers of general circulation in the area to be designated as a restricted use area.
(2) Give ten (10) days written notice to all public utilities privately or publicly owned engaged in furnishing water to residents of the restricted use area.
(3) Give ten (10) days written notice to:
(A) the executive of each city and town;
(B) the president of each county executive in a county that does not have a consolidated city; and
(C) the county executive in a county that has a consolidated city;
in the restricted use area.
(4) Have the notice posted at least ten (10) days before the hearing as follows:
(A) At the door of the courthouse.
(B) At the city or town hall if there is a city or town hall in the restricted use area.
(C) In at least three (3) other public places.
(c) Proof of the notice shall be made at the hearing by the affidavits of the publishers of the newspapers and of the persons who posted and sent the other notices required by this section.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-6
Withdrawal permits; requirement
Sec. 6. In a restricted use area, a person may not withdraw or use for any purpose ground water in quantities in excess of one hundred thousand (100,000) gallons per day in addition to the quantity the person is using at the time the order designating the area as a restricted use area becomes effective, unless the person has obtained a permit from the department to withdraw or use a greater quantity.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-7
Withdrawal permits; application      Sec. 7. A person that:
(1) desires to withdraw or use a quantity greater than one hundred thousand (100,000) gallons per day in addition to the quantity being used at the time of the effective date of an order declaring an area as a restricted use area; or
(2) desires to withdraw or use a quantity greater than one hundred thousand (100,000) gallons per day if the applicant was not a prior user of ground water;
must apply for permission to do so to the department upon a form prescribed by the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-8
Withdrawal permits; factors to consider
Sec. 8. In granting or refusing a permit, the department shall consider the following:
(1) The effect the withdrawal of additional ground water from the restricted use area will have on future supplies in the area.
(2) What use is to be made of the water.
(3) How the withdrawal will affect present users of ground water in the area.
(4) Whether the future natural replenishment is likely to become more or less.
(5) Whether future demands for ground water are likely to be greater or less.
(6) How the withdrawal of additional ground water will affect the health and best interests of the public.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-9
Withdrawal permits; conditions
Sec. 9. In granting a permit, the department may do the following:
(1) Impose the conditions or stipulations that are necessary to conserve the ground water of the area and prevent waste, exhaustion, or impairment of the ground water.
(2) Require that ground water in a restricted area that is withdrawn and used be returned to the ground through wells, pits, or spreading grounds. If this condition is imposed, the water shall be returned under the rules that the department adopts subject to the approval of the water pollution control board to avoid pollution of underground water.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-10
Withdrawal permits; judicial review
Sec. 10. A refusal to grant a permit is subject to court review under IC 4-21.5-5.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-11 Statements of average daily use of ground water
Sec. 11. (a) All users of ground water in amounts exceeding one hundred thousand (100,000) gallons per day in an area designated by the department as a restricted use area shall file with the department a certified statement of the average daily amount of ground water used before the designation of the area as a restricted use area. The statement:
(1) shall be filed within ninety (90) days after the adoption of an order by the department designating the area as a restricted use area; and
(2) must be on a form furnished by the department upon request.
(b) Failure to file a certified statement as required by subsection (a) invalidates a user's prior claim to the withdrawal and use of ground water exceeding one hundred thousand (100,000) gallons per day without having secured a permit from the department under this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-12
Records regarding drilling of new wells
Sec. 12. In a restricted use area, each well owner or the representatives of the well owner shall file with the department, on forms furnished by the department, a complete record of each new well drilled within the area. The record:
(1) shall be filed within thirty (30) days after the well has been completed and placed in operation; and
(2) must contain the following:
(A) A log of the following:
(i) The well.
(ii) The static water level.
(iii) The yield.
(iv) The drawdown.
(B) Other pertinent information that is required by the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-13
Withdrawal permits; title or lease to property required
Sec. 13. A permit may not be issued to an applicant requesting permission to withdraw and use more than one hundred thousand (100,000) gallons per day of ground water from a designated restricted use area who does not:
(1) have title; or
(2) hold a lease;
to the property from which the water is to be withdrawn.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-14
Meters      Sec. 14. The department may require a user of ground water in amounts exceeding one hundred thousand (100,000) gallons per day in designated restricted use areas to install a meter if any of the following conditions exist:
(1) The user is unable to furnish accurate information concerning the amounts of ground water being withdrawn and used.
(2) There is evidence of either of the following:
(A) The user's certified statement is false or inaccurate.
(B) The user is withdrawing and using a larger quantity than has been authorized by the department under this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-15
Waste of water
Sec. 15. (a) In a restricted use area, the department may require a person found to be committing waste of ground water to return all or a part of the water to the ground if the following conditions are met:
(1) The water being wasted can safely and practicably be returned to the ground.
(2) Requirements are imposed as proportionately equal as is practicable on all persons committing waste.
(b) The use of ground water for cooling purposes may constitute waste if the water is:
(1) not used more than one (1) time in a cooling, air conditioning, or heating system; and
(2) not put to further beneficial use.
(c) In a restricted use area the department may require the owner of a flowing well:
(1) that exceeds a flow of one thousand five hundred (1,500) gallons per day; and
(2) whose water is being wasted;
to install the controls on the well that are necessary to diminish the daily flow to not more than one thousand five hundred (1,500) gallons.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-16
Determination of quantity of ground water removed
Sec. 16. (a) As used in this section, "rated capacity of a pump" means the number of gallons of water a pump is capable of discharging in a given time as determined by the manufacturer or by certified pump tests.
(b) In determining the quantity of water being removed from or returned to the ground, the department may use the following:
(1) The rated capacity of the pump used for pumping the water.
(2) The rated capacity of the cooling system.
(3) Data furnished by the well driller or user.
(4) The standards or methods employed by the United States Geological Survey in determining quantities.         (5) Any other accepted method.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-17
Adoption of rules
Sec. 17. The department may adopt the rules that are necessary to do the following:
(1) Determine within reasonable limits quantities of water being removed from the ground.
(2) Administer any of the other provisions of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-3-18
Violations
Sec. 18. A person who violates this chapter commits a Class C infraction. Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.18.



CHAPTER 4. EMERGENCY REGULATION OF GROUND WATER RIGHTS

IC 14-25-4-1
"Construction" defined
Sec. 1. As used in this chapter, "construction" means the process of building a building, highway, utility, or another structure. The term includes the following:
(1) The process of assembling materials.
(2) Disassembling and removing a structure.
(3) The preparation of the construction site.
(4) Related work.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-2
"Dewatering well" defined
Sec. 2. As used in this chapter, "dewatering well" means a temporary water well that:
(1) is used as part of a construction project to remove water from a surface or subsurface area; and
(2) ceases to be used upon completion of the construction project or shortly after completion of the project.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-3
"Nonsignificant ground water withdrawal facility" defined
Sec. 3. As used in this chapter, "nonsignificant ground water withdrawal facility" means the ground water withdrawal facility of a person that, in the aggregate, has a withdrawal capability of less than one hundred thousand (100,000) gallons of ground water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-4
"Owner" defined
Sec. 4. (a) As used in this chapter and subject to subsection (b), "owner" includes the following:
(1) The owner of an interest in property.
(2) A person in possession of property.
(b) For a temporary dewatering well, "owner" means the person who authorized the construction that necessitated the installation of the dewatering well.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-5
"Potable water" defined
Sec. 5. As used in this chapter, "potable water" means water that at the point of use is acceptable for human consumption under drinking water quality standards adopted by the water pollution control board under IC 13-18-4-1. As added by P.L.1-1995, SEC.18. Amended by P.L.1-1996, SEC.65.

IC 14-25-4-6
"Significant ground water withdrawal facility" defined
Sec. 6. As used in this chapter, "significant ground water withdrawal facility" means the ground water withdrawal facility of a person that, in the aggregate from all sources and by all methods, has the capability of withdrawing at least one hundred thousand (100,000) gallons of ground water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-7
"Water well" defined
Sec. 7. (a) As used in this chapter, "water well" means an excavation, however constructed, that is used for the purpose of withdrawing ground water for reasonable beneficial uses.
(b) The term does not include agricultural and urban drainage systems.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-8
Investigations
Sec. 8. Within twenty-four (24) hours after receiving a written complaint from the owner of a nonsignificant ground water withdrawal facility that a water well on property in the owner's possession has:
(1) failed to furnish the well's normal supply of water; or
(2) failed to furnish potable water;
the director shall cause an onsite investigation to be made.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-9
Ground water emergency; based on investigation
Sec. 9. If an investigation under section 8 of this chapter discloses:
(1) that the well has:
(A) failed to furnish the well's normal supply of water; or
(B) based upon reasonable evidence of prior potability supplied by the owner, failed to furnish potable water;
(2) that there has been a substantial lowering of the level of ground water in the area that has resulted in the failure of the well to:
(A) furnish the well's normal supply of water; or
(B) furnish potable water if the failure is caused by natural variations in the potability of water in the source aquifer;
(3) that the well and the well's equipment were functioning properly at the time of the failure;
(4) that the failure of the well was caused by the lowering of the ground water level in the area;
(5) that the lowering of the ground water level is such that the

ground water level:
(A) exceeds normal seasonal water level fluctuations; and
(B) substantially impairs continued use of the ground water resource in the area; and
(6) that the lowering of the ground water level was caused by at least one (1) significant ground water withdrawal facility;
the director shall, by temporary order, declare a ground water emergency.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-10
Ground water emergency; based on other evidence
Sec. 10. If the director has reasonable evidence that indicates that continued ground water withdrawals from a significant ground water withdrawal facility will exceed the recharge capability of the ground water resource of the area, the director shall, by temporary order, declare a ground water emergency.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-11
Notice of hearing
Sec. 11. A temporary order under section 9 or 10 of this chapter must include a notice of hearing to be held under IC 4-21.5-4 as soon as practicable after the declaration of the ground water emergency. Following the hearing, the director may continue, amend, or terminate the ground water emergency. The emergency shall be terminated as soon as justified by changed conditions.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-12
Restrictions on withdrawal of ground water
Sec. 12. (a) Except as provided in subsection (b), the director may restrict the quantity of ground water that may be extracted from a significant ground water withdrawal facility when the director declares a ground water emergency under section 9 or 10 of this chapter if:
(1) the:
(A) facility is reasonably believed to have caused the failure of the complainant's water well; and
(B) immediate temporary provision of an adequate supply of potable water required under sections 18(1) and 20(a) of this chapter is not carried out; or
(2) there is a reasonable belief that continued ground water withdrawals from the facility will exceed the recharge capability of the ground water resource of the area.
(b) If an operator of a significant ground water withdrawal facility withdraws water by a means other than pumping, the director may temporarily restrict the quantity of ground water that may be extracted only if the provisions of subsection (a)(1) have not been met. As added by P.L.1-1995, SEC.18.

IC 14-25-4-13
Adoption of rules
Sec. 13. The commission may adopt rules under IC 4-22-2 to administer this chapter. The rules must be consistent with IC 25-39 and rules adopted under IC 25-39.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-14
Ground water emergency; when effective, notice
Sec. 14. (a) A declaration of a ground water emergency under this chapter is effective when a copy of a declaration is served under IC 4-21.5-3-1 upon a person who owns the significant ground water withdrawal facility that is reasonably believed to have caused the failure of the complainant's water well.
(b) As soon as possible after a declaration of a ground water emergency has been made, copies of the declaration shall be given to the newspapers of general circulation located in the affected county. The notification to newspapers required by this subsection is in addition to the minimum procedural duties required of the department under IC 4-21.5 and does not satisfy service of process by publication under IC 4-21.5-3-1(d).
(c) If the emergency requires action before service can be completed under subsection (a), oral notification in person by a representative of the department and authorized by the director is sufficient until service can be completed. Oral notification is effective for not more than ninety-six (96) hours.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-15
Effect on civil right of action
Sec. 15. This chapter does not:
(1) create a new; or
(2) abridge an existing;
civil right of action.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-16
Violations; injunctions
Sec. 16. (a) A person who violates this chapter commits a Class A infraction.
(b) The commission may, without proof of irreparable injury, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-17
Right to compensation for impairment of nonsignificant ground water withdrawal facilities
Sec. 17. The owner of a significant ground water withdrawal

facility shall, subject to an order issued under section 20 of this chapter or under IC 13-2-2.5-11 (before its repeal), provide timely and reasonable compensation to persons who own nonsignificant ground water withdrawal facilities if there is failure or substantial impairment of those facilities as set forth in section 8 of this chapter if both of the following conditions exist:
(1) The failure or substantial impairment was caused by the ground water withdrawals of the significant ground water withdrawal facility.
(2) Either:
(A) the affected nonsignificant ground water withdrawal facility was in existence before January 1, 1986; or
(B) if constructed after December 31, 1985, the facility conforms to the rules of the department issued under section 13 of this chapter. Water wells constructed after December 31, 1985, but before the adoption of rules under this chapter must conform to the Recommended Guidelines of the department in Information Bulletin No. 3 published at 9 IR 1242.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-18
Measure of compensation
Sec. 18. Timely and reasonable compensation under section 17 of this chapter consists of and is limited to the following:
(1) The immediate temporary provision at the prior point of use of an adequate supply of potable water.
(2) Reimbursement of expenses reasonably incurred by the complainant to do the following:
(A) Obtain an immediate temporary provision at the prior point of use of an adequate supply of potable water.
(B) Provide timely and reasonable compensation as provided in subdivision (3)(A) and (3)(B).
(3) Either:
(A) the restoration of the affected nonsignificant ground water withdrawal facility to the facility's former relative capability;
(B) the permanent provision at the point of use of an alternative potable supply of equal quantity; or
(C) the permanent restriction or scheduling of the ground water withdrawals of the significant ground water withdrawal facility so that the affected water well continues to produce:
(i) the well's normal supply of water; or
(ii) the normal supply of potable water if the well normally furnishes potable water.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-19
Refusal of compensation      Sec. 19. The refusal of an owner of an affected nonsignificant ground water withdrawal facility to accept timely and reasonable compensation is sufficient grounds for the department to terminate an order imposed on a responsible significant ground water withdrawal facility. An owner may request a hearing under IC 4-21.5 if the owner does not believe compensation was timely or reasonable.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-20
Ground water emergency; temporary provision of potable water
Sec. 20. (a) Upon the declaration of a ground water emergency under section 9 of this chapter, the director shall, by temporary order, require the immediate temporary provision at the prior point of use of an adequate supply of potable water. A temporary order under section 9 or 10 of this chapter remains in effect for ninety (90) days unless:
(1) terminated by the director before the expiration of ninety (90) days; or
(2) extended under IC 4-21.5-4-5(b) during the pendency of a proceeding under section 18(2) and 18(3) of this chapter.
(b) The commission shall implement section 18(2) and 18(3) of this chapter by order. Before the commission enters an initial determination of the order, the department shall conduct an investigation and provide affected persons with an informal opportunity to contribute to the investigation. All final orders of the commission shall be issued under IC 4-21.5-3.
As added by P.L.1-1995, SEC.18.

IC 14-25-4-21
Nonsignificant ground water withdrawal facilities to comply with rules
Sec. 21. (a) An owner of a new nonsignificant ground water withdrawal facility who desires to receive the protection of this chapter must construct the facility to conform to the rules adopted under section 13 of this chapter.
(b) Before a licensed water well drilling contractor or plumbing contractor drills and equips a ground water withdrawal facility for a person, the contractor must advise the person of the provisions of this chapter.
As added by P.L.1-1995, SEC.18.



CHAPTER 5. EMERGENCY REGULATION OF SURFACE WATER RIGHTS

IC 14-25-5-1
Applicability of chapter
Sec. 1. This chapter applies to each freshwater lake that contains at least ten (10) acres at the body of water's normal level.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-2
"Financial responsibility bond" defined
Sec. 2. As used in this chapter, "financial responsibility bond" means a surety bond, a certificate of deposit, a cashier's check, or a letter of credit.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-3
"Freshwater lake" defined
Sec. 3. (a) As used in this chapter, "freshwater lake" means a body of standing surface water that:
(1) is of natural origin; or
(2) was:
(A) originally constructed to permanently retain water; and
(B) in existence at least five (5) years before the commencement of water withdrawals by a significant water withdrawal facility.
(b) The term does not include Lake Michigan.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-4
"Lake owner" defined
Sec. 4. As used in this chapter, "lake owner" means a person in possession of property that includes:
(1) a physical part of; or
(2) a legal interest in;
a freshwater lake.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-5
"Significant water withdrawal facility" defined
Sec. 5. As used in this chapter, "significant water withdrawal facility" means a water pumping installation or other equipment of a person that, in the aggregate from all sources and by all methods, has the capability of withdrawing at least one hundred thousand (100,000) gallons of water in one (1) day.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-6
Investigations
Sec. 6. Not later than five (5) days after receiving a written

complaint from a lake owner that:
(1) the level of a freshwater lake has been lowered:
(A) significantly below the lake's normal level as legally established under IC 14-26-4 or under IC 13-2-13 (before its repeal); or
(B) if the normal level has not been legally established under IC 14-26-4 or under IC 13-2-13 (before its repeal), significantly below the water line or shoreline as determined by existing water level records or by the action of the water that has marked upon the soil of the bed of the lake a character distinct from that of the bank with respect to vegetation and the nature of the soil; and
(2) the lowering of the lake level is believed to be caused by at least one (1) active significant water withdrawal facility operated within one-half (1/2) mile of the freshwater lake;
the director shall give notice to those persons responsible for the operation of the significant water withdrawal facility believed to have caused lowering of the lake level and cause an onsite investigation to be made.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-7
Freshwater lake emergency; based on investigation
Sec. 7. (a) If an onsite investigation under section 6 of this chapter discloses that:
(1) the operation of at least one (1) significant water withdrawal facility has caused the freshwater lake to be lowered significantly below a level described in section 6(1) of this chapter; and
(2) the lowering of the lake level is likely to result in significant environmental harm to the freshwater lake or to adjacent property;
the director shall, by temporary order, declare a freshwater lake emergency.
(b) A temporary order may:
(1) restrict the quantity of water that is extracted by the causative significant water withdrawal facility; and
(2) provide for the restoration of the normal water level of the freshwater lake;
as needed to prevent significant environmental harm to the freshwater lake or adjacent property.
(c) A restoration order under subsection (b)(2) may allow the significant water withdrawal facility to discharge water of an acceptable quality into the affected freshwater lake.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-8
Freshwater lake emergency; effectiveness
Sec. 8. A temporary order under section 7 of this chapter is effective when a copy of the order is served under IC 4-21.5-3-1

upon a person that owns or operates the significant water withdrawal facility.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-9
Temporary orders upon finding of improper management or poor maintenance
Sec. 9. If an onsite investigation under section 6 of this chapter discloses that the complaining lake owner has, through improper management or poor maintenance of the lake, caused or contributed to the lowering of the freshwater lake to a level significantly below a level described in section 6(1) of this chapter, the director may:
(1) not issue a temporary order under section 7 of this chapter; or
(2) issue a temporary order under section 7 of this chapter that requires the significant water withdrawal facility to restrict the facility's extraction of water or restore water only to the extent the director determines the lowering of the freshwater lake level is caused by the significant water withdrawal facility.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-10
Financial responsibility bonds; filing
Sec. 10. (a) Except as provided under subsection (b), the operator of a significant water withdrawal facility may obtain relief from a temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) by filing with the director a financial responsibility bond in an amount not:
(1) less than one thousand dollars ($1,000); or
(2) more than ten thousand dollars ($10,000);
for each acre contained in the freshwater lake. The aggregate amount of financial responsibility bond that may be assessed on the operator of a significant water withdrawal facility may not exceed fifty thousand dollars ($50,000).
(b) The director may not allow a significant water withdrawal facility to file a financial responsibility bond under subsection (a) if the department determines that a freshwater lake or an adjacent property contains an extraordinary or a unique natural resource that is likely to be irreparably damaged as a result of the lowering of the freshwater lake. The burden of proof to establish the presence of an extraordinary or a unique natural resource rests with the department.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-11
Financial responsibility bonds; compensation, forfeiture
Sec. 11. (a) After a bond is filed under section 10 of this chapter, the operator of a significant water withdrawal facility and a complaining lake owner may enter into a written agreement for compensation to the lake owner instead of bond forfeiture.
(b) If:         (1) the operator and lake owner have not entered into an agreement within three (3) years after a temporary order under section 7 of this chapter has been issued; and
(2) the freshwater lake has not returned to normal;
the director shall order the forfeit to the benefit of the lake owner of the part of the bond filed under section 10 of this chapter that is needed to provide compensation under section 10 of this chapter.
(c) If a financial responsibility bond has been filed for the benefit of more than one (1) complaining lake owner, the amount of the bond forfeited under subsection (b) shall be distributed to the affected complaining lake owners on a pro rata basis.
(d) Instead of forfeiting a bond under subsection (b), the operator of a significant water withdrawal facility may pay cash to a lake owner in the amount of the part of the bond forfeited under subsection (b).
As added by P.L.1-1995, SEC.18.

IC 14-25-5-12
Agreements to compensate owners for diminution in value
Sec. 12. A significant water withdrawal facility and a lake owner may enter into an agreement to compensate the lake owner for the diminution in value of the lake owner's property caused by significant lowering of the lake level. If a significant water withdrawal facility and a lake owner enter into an agreement under this section, the owner of the significant water withdrawal facility is not required to file a financial responsibility bond under section 10 of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-13
Temporary orders
Sec. 13. (a) A temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) must include a notice of hearing to be held under IC 4-21.5-4 as soon as practicable after the declaration of the freshwater lake emergency. Following the hearing, the director may continue, amend, or terminate the freshwater lake emergency order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal).
(b) If a freshwater lake emergency order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) is terminated after a bond under section 10 of this chapter or under IC 13-2-2.6-13 (before its repeal) has been filed, the termination order must provide for the immediate release of the bond.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-14
Permanent orders
Sec. 14. Upon application by the director or a lake owner, the commission may cause a temporary order issued under section 7 of this chapter or under IC 13-2-2.6-10 (before its repeal) to be made a

permanent order. A permanent order is subject to IC 4-21.5-3-6.
As added by P.L.1-1995, SEC.18.

IC 14-25-5-15
Violations
Sec. 15. (a) A person who violates this chapter commits a Class A infraction.
(b) The commission may, without proof of irreparable injury, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.18.



CHAPTER 6. WATER RIGHTS; POTABLE WATER

IC 14-25-6-1
Reduction of flow from wells
Sec. 1. The department may require the owner of a flowing water well to reduce the flow from the well as the department considers advisable to prevent the loss or waste of potable water that is not being put to a beneficial use.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-2
Permit to inject potable water into underground formation containing nonpotable water
Sec. 2. Except as provided in sections 4 and 5 of this chapter, a permit must be obtained from the department to inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water. An application for a permit must be made on forms prescribed by the department. The permit shall be issued:
(1) upon receipt of the application, unless the department determines from the application that an investigation is necessary; and
(2) free of charge.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-3
Denial of permit
Sec. 3. The department may, after an investigation has been conducted and a hearing has been held, deny permission to an applicant to inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water if:
(1) the practice would:
(A) constitute a waste of potable ground water; or
(B) threaten to impair or exhaust the supply of the area; and
(2) available nonpotable water could be used instead of potable water.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-4
Injection of potable water from prolific aquifer
Sec. 4. A person may inject, pump, or otherwise introduce potable ground water into an underground formation that contains nonpotable water if:
(1) the potable water is obtained from a prolific aquifer adjacent to a permanent flowing stream that is rapidly recharged; and
(2) the operator:
(A) notifies the department on a form prescribed by the department of the use of the prolific aquifer; and             (B) includes on the form a fair approximation of the volume of potable water to be used.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-5
Water flood projects
Sec. 5. (a) Subject to subsection (b), a person, firm, or corporation operating a water flood project using potable ground water on March 14, 1957, may do the following:
(1) Continue the flood.
(2) Use the additional potable water that is necessary.
(b) If an emergency arises affecting the water supply for household or farm use, the department may, after notice and hearing, order the person, firm, or corporation to cease the use of the potable ground water.
As added by P.L.1-1995, SEC.18.

IC 14-25-6-6
Violations
Sec. 6. A person who violates this chapter commits a Class C infraction. Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.18.



CHAPTER 7. WATER RESOURCE MANAGEMENT

IC 14-25-7-1
"Aquifer" defined
Sec. 1. As used in this chapter, "aquifer" means an underground geologic formation that:
(1) is consolidated or unconsolidated; and
(2) has the ability to receive, store, and transmit water in amounts sufficient for the satisfaction of any beneficial use.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-2
"Beneficial use" defined
Sec. 2. As used in this chapter, "beneficial use" means the use of water for any useful and productive purpose. The term includes the following uses:
(1) Domestic.
(2) Agricultural, including irrigation.
(3) Industrial.
(4) Commercial.
(5) Power generation.
(6) Energy conversion.
(7) Public water supply.
(8) Waste assimilation.
(9) Navigation.
(10) Fish and wildlife.
(11) Recreational.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-3
"Ground water" defined
Sec. 3. As used in this chapter, "ground water" means all water occurring beneath the surface of the ground regardless of location and form.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-4
"Instream use" defined
Sec. 4. As used in this chapter, "instream use" means any use of water that uses surface water in place. The term includes the following uses:
(1) Commercial and recreational navigation.
(2) Hydroelectric power generation.
(3) Waste assimilation.
(4) Fish and wildlife habitat.
(5) General recreation.
(6) The maintenance of environmental and aesthetic values.
As added by P.L.1-1995, SEC.18.
IC 14-25-7-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, a trustee or legal representative, the state, a political subdivision of the state, the United States of America, an agency of the state, a political subdivision of the state or of the United States of America, or a group of such persons acting in concert.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-6
"Reasonable beneficial use" defined
Sec. 6. For purposes of this chapter, "reasonable beneficial use" means the use of water for a beneficial use in the quantity and manner that is:
(1) necessary for economic and efficient utilization; and
(2) both reasonable and consistent with the public interest.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-7
"Stream" defined
Sec. 7. As used in this chapter, "stream" means a natural or an altered river, creek, slough, watercourse, or artificial channel that has:
(1) definable banks and bed capable of conducting defined runoff;
(2) visible evidence of the flow or occurrence of water; and
(3) a watershed greater than one (1) square mile in area.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-8
"Water resource" defined
Sec. 8. (a) As used in this chapter, "water resource" means all water:
(1) on or beneath the surface of the ground; or
(2) in the atmosphere.
(b) The term includes the following:
(1) Streams.
(2) Impoundments.
(3) Diffused surface water.
(4) Water percolating, standing, or flowing beneath the surface of the ground.
(5) All boundary and coastal water within the jurisdiction of the state.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-9
"Withdrawal use" defined
Sec. 9. As used in this chapter, "withdrawal use" means any use of water that involves the physical removal of the water from a

ground or surface source, including water from storage in an impoundment.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-10
Administration of chapter
Sec. 10. (a) The commission shall administer this chapter.
(b) The deputy director for water and resource regulation shall serve as technical secretary to the commission. The deputy director shall perform the duties that are required by this chapter or that the commission directs.
(c) The advisory council established by IC 14-9-6-1 shall serve in an advisory capacity to the commission with respect to the implementation of the commission's powers and duties, including the drafting of rules and development of inventories, assessments, and plans.
(d) For the time that the advisory council is involved in the drafting of rules, the membership of the council shall be augmented as follows:
(1) Two (2) members of the senate, not more than one (1) of whom may be of the same political party, shall be appointed for a term of two (2) years by the president pro tempore of the senate.
(2) Two (2) members of the house of representatives, not more than one (1) of whom may be of the same political party, shall be appointed for a term of two (2) years by the speaker of the house of representatives.
These members are entitled to travel expenses and a per diem allowance as determined by the budget agency for members of boards and commissions generally.
(e) The department shall provide professional, technical, and clerical personnel, equipment, supplies, and support services reasonably required to assist the commission in the exercise of the commission's powers and duties under this chapter. The department shall include money for this purpose in the regular operating budget requests of the department.
As added by P.L.1-1995, SEC.18. Amended by P.L.95-2006, SEC.9.

IC 14-25-7-11
Duties of commission
Sec. 11. The commission shall do the following:
(1) Conduct a continuing assessment of the availability of the water resource.
(2) Take and maintain an inventory of significant uses of water withdrawn from the surface or ground.
(3) Plan for the development, conservation, and use of the water resource for beneficial uses.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-12 Powers of commission
Sec. 12. The commission may do the following:
(1) Collect and disseminate information relating to the water resource.
(2) Consult with and advise all users of the water resource as to availability of the water resource and the most practical method of water withdrawal, development, conservation, and use.
(3) Make the necessary investigations and inspections for proper administration of this chapter.
(4) Enter at reasonable times with proper notice upon any property other than a dwelling place for the purpose of inspecting and investigating significant water withdrawal facilities or enforcing this chapter.
(5) Establish, by rule, the criteria for the determination of minimum stream flows and minimum ground water levels.
(6) When necessary for the proper administration and enforcement of this chapter, require the metering or other reasonable measurement of water withdrawals from significant water withdrawal facilities and the reporting of the metering or measurement to the commission.
(7) Cooperate with other state and local agencies, other states and their state agencies, and agencies of the United States in water resource development, conservation, and use.
(8) Accept and administer money from any source to aid in carrying out this chapter.
(9) Exercise the additional authority necessary to carry out this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-13
Inventory of water resources; plans and recommendations
Sec. 13. (a) As used in this section, "surplus water" means that water found to exceed:
(1) existing uses; and
(2) reasonably foreseeable needs;
in the watershed of origin.
(b) The commission shall make and maintain an inventory of the water resource of Indiana. The inventory must include an assessment of the following:
(1) The capabilities of streams to support instream and withdrawal uses and of aquifers to support withdrawal uses.
(2) Low stream flow characteristics.
(3) Existing uses and projections of beneficial use requirements.
(4) The potential in watersheds for managing flood water for beneficial uses.
(5) Potential sources and amounts of surplus water available for transfers.
(6) Other assessment and information considered necessary to properly define water resource availability.
(c) The commission shall maintain, on a continuing basis and with

opportunity for participation and consultation with all interested persons, plans and recommendations for the development, conservation, and use of the water resource to best serve the needs of the people of Indiana for beneficial uses.
(d) The commission shall prepare a compilation and mapping of all community public water supplies in Indiana that serve at least five hundred (500) customers. The commission shall update the compilation and mapping at least one (1) time every five (5) years. The commission may use funds from the water resources development fund established by IC 14-25-2-4 to prepare compilations and mappings under this subsection. The compilations and mappings prepared under this subsection must include the following information:
(1) The location of water sources for community public water supplies.
(2) The location of treatment facilities used to treat raw water before the water is distributed to community public water supply customers.
(3) The extent of water mains in territories served by community public water supplies.
(4) The population served by community public water supplies.
(5) The total amount of water produced by community public water supplies for the most recent calendar year.
As added by P.L.1-1995, SEC.18. Amended by P.L.184-1995, SEC.2.

IC 14-25-7-14
Minimum flows of streams; minimum levels of ground water
Sec. 14. (a) Subject to subsection (c), the commission may determine and establish the minimum flows of streams, taking into account the varying low flow characteristics of the streams of Indiana and the importance of instream and withdrawal uses, including established water quality standards and public water supply needs.
(b) The established minimum flows of streams:
(1) are those naturally occurring, as determined by the commission; and
(2) may be calculated to reflect seasonal and regional variations.
(c) For boundary water, the commission may develop mutually agreeable minimum flows of streams in cooperation with the boundary state.
(d) The commission may determine and establish the minimum level of ground water in aquifers below which further withdrawals would be significantly harmful to the water resource of the area.
As added by P.L.1-1995, SEC.18.

IC 14-25-7-15
Significant water withdrawal facilities
Sec. 15. (a) As used in this section, "significant water withdrawal facility" means the water withdrawal facilities of a person that, in the

aggregate from all sources and by all methods, has the capability of withdrawing more than one hundred thousand (100,000) gallons of ground water, surface water, or ground and surface water combined in one (1) day. The term does not include:
(1) water withdrawal facilities that function as part of the operation or construction of a landfill; or
(2) water withdrawal facilities located in or on an off-stream impoundment that is principally supplied by a significant water withdrawal facility.
(b) Every person who has a significant water withdrawal facility shall register the facility with the commission on forms provided by the commission that contain the following:
(1) The name and legal address of the registrant.
(2) The source of water supply.
(3) The total capability of the water withdrawal facility.
(4) The total withdrawal capability per day and the amount from each source.
(5) The use to be made of the water, the place of use, and the place of discharge.
(6) The geographic location of the supply source.
(7) The date of registration.
(8) Other information specified by rule.
(c) A significant water withdrawal facility must be registered within three (3) months after the facility is completed.
(d) The owner of a registered significant water withdrawal facility shall, within three (3) months after the end of each year, make a verified report to the commission on forms to be provided by the commission of the amounts of water withdrawn during the year.
(e) Under rules adopted by the department, the department may waive the requirement of the information set forth in subsections (b) and (d) with respect to a temporary significant water withdrawal facility.
As added by P.L.1-1995, SEC.18. Amended by P.L.123-1996, SEC.17.

IC 14-25-7-16
Duties of natural resources study committee
Sec. 16. The natural resources study committee created by IC 2-5-5-1 shall do the following:
(1) Oversee the water resource management program of this chapter and the needs of the people of Indiana.
(2) Report the findings and recommendations in an electronic format under IC 5-14-6 to the general assembly through the legislative council.
As added by P.L.1-1995, SEC.18. Amended by P.L.28-2004, SEC.131.

IC 14-25-7-17
Violations
Sec. 17. A person who violates section 15 of this chapter commits

a Class B infraction. A separate infraction is committed each day a violation occurs.
As added by P.L.1-1995, SEC.18.



CHAPTER 8. WATER AND GEOLOGICAL RESOURCES RESEARCH

IC 14-25-8-1
Legislative findings; research powers
Sec. 1. (a) The continuing growth of the population and economy impose ever increasing demands upon the essentially fixed water resources of Indiana. It is necessary that the development, use, and management of these resources be based upon a sound and thorough knowledge and understanding of the location, extent, capabilities, limitations, and characteristics of the basic water resources of Indiana. The need for additional knowledge is urgent in areas such as the following:
(1) Mapping of the location and availability of ground water.
(2) The time of travel of water from point to point on the major streams.
(3) The Indiana climatic factors affecting evaporation losses from impoundments.
(4) The meandering characteristics of alluvial streams.
(5) The drainage areas of streams at selected points.
(b) To accomplish the objectives described in subsection (a), the department of environmental management and the department may conduct applied research in their respective areas of jurisdiction for the purpose of securing the scientific and technical data and information necessary for the solution of problems involving the wise beneficial development, use, and management of the water resources of Indiana. The research shall be accomplished through the use of the money that is made available for these purposes.
(c) The department of environmental management and the department may conduct research under this section:
(1) independently; or
(2) in cooperation with agencies of the state or of the United States.
As added by P.L.1-1995, SEC.18.

IC 14-25-8-2
Duties of department
Sec. 2. (a) The department shall do the following:
(1) Continue the geological, scientific, and topographical survey of Indiana and the work of discovering, developing, and preserving Indiana's natural resources.
(2) Collect and disseminate information concerning the agricultural, mining, and manufacturing advantages of Indiana and give special attention to the following:
(A) The discovery of minerals, stone, clay, or other natural substances useful in agriculture, road making, manufacture, or the mechanical arts.
(B) The prevention of waste of minerals and mineral products and coal.
(b) The commission:         (1) has charge of; and
(2) shall, as practicable, periodically add specimens to;
the state geological cabinet, museums, apparatus, and library.
As added by P.L.1-1995, SEC.18.

IC 14-25-8-3
Topographical survey map
Sec. 3. (a) The department may contract and cooperate with the United States Geological Survey or any other appropriate federal agency in the preparation and completion of a topographical survey map of Indiana. For the purpose of making the survey provided in this section:
(1) the department may use any means available to complete the work, including base control and aerial photography; and
(2) the persons employed in making the survey may enter upon any property within Indiana if the entry does not unreasonably interfere with private rights.
(b) There is appropriated out of any money in the state general fund not otherwise appropriated fifty thousand dollars ($50,000) annually to be expended in carrying on the work provided for in this section. However, the department may not expend more annually for the work than the United States government expends in carrying on the cooperative project with regard to Indiana. The money appropriated is available to reimburse the United States Geological Survey for Indiana's share of the costs of the topographic mapping, upon the presentation of certified bills for the expenses that are initially incurred by the United States Geological Survey or other cooperative agency.
(c) Money accruing to the use of the department under this section constitutes a revolving fund for the sole use of topographic mapping of Indiana. Money in the fund does not revert to the state general fund at the close of a state fiscal year until:
(1) the topographic mapping of Indiana has been completed; and
(2) obsolete or inadequate maps have been revised or remapped.
At the conclusion of the work the unexpended money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 9. WATER RESOURCES; INVESTIGATION AND MEASUREMENT

IC 14-25-9-1
Powers of department
Sec. 1. The department may conduct the investigation and measurement of water resources of Indiana. The department may enter into a contract and cooperate with the United States Geological Survey or any other appropriate federal agency concerning the details of the investigation and measurement of water resources. For the purpose of making this investigation and measurement, the department may use or authorize by contract any money available for the prosecution of the work.
As added by P.L.1-1995, SEC.18.

IC 14-25-9-2
Duties of department regarding contributions
Sec. 2. The department shall do the following:
(1) Accept money contributed by a municipality, a corporation, or an individual to assist in the prosecution of this program.
(2) Deposit the money in the revolving funds of the divisions of geological survey and engineering.
(3) Designate the money for use for the purposes set forth in this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-9-3
Contributions
Sec. 3. An agency of the state or of a subdivision of the state, a corporation, or an individual that desires special investigations or additional measurements not covered in the general program must contribute the cost of the special investigation or survey to the program in the same manner as provided in section 2 of this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-9-4
Revolving fund
Sec. 4. (a) Money accruing to the use of the department under this chapter constitutes a revolving fund for the sole use of the water resources program of the state.
(b) Money in the fund at the end of a state fiscal year does not revert to the state general fund. When the water resources program of the state has been completed, the unexpended money reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 10. LAND AND WATER RESOURCES FUND

IC 14-25-10-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the land and water resources fund established by this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-10-2
Establishment of fund
Sec. 2. The land and water resources fund is established as a dedicated fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-10-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-10-4
Deposit of fees
Sec. 4. Fees received by the department under the following statutes shall be deposited in the fund:
(1) IC 14-26-2-23.
(2) IC 14-26-5-4.
(3) IC 14-28-1-22.
(4) IC 14-29-3-2.
(5) IC 14-29-4-4.
As added by P.L.1-1995, SEC.18. Amended by P.L.152-2006, SEC.2.

IC 14-25-10-5
Purposes of fund
Sec. 5. The director may expend the money in the fund exclusively to do the following:
(1) Contribute toward the development and expansion of the soil and water conservation programs of local soil and water conservation districts, with emphasis on soil erosion control measures, as provided by IC 14-32-7-9.
(2) Conduct research, studies, and investigations for the purpose of securing the scientific and technical data and information necessary for the solution of problems involving the wise beneficial development, use, and management of the water resources of Indiana, as provided by IC 14-25-8-1(b) and IC 14-25-9-1.
(3) Offset the cost to the division of water of administering the regulatory programs that generate the fees deposited in the fund under section 4 of this chapter.
As added by P.L.1-1995, SEC.18. Amended by P.L.59-1999, SEC.1.
IC 14-25-10-6
Reversion of money
Sec. 6. Money in the fund does not revert to the state general fund at the end of a state fiscal year. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 11. RURAL COMMUNITY WATER SUPPLY SYSTEMS

IC 14-25-11-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-2
"Eligible entity" defined
Sec. 2. As used in this chapter, "eligible entity" means a city, town, conservancy district, special taxing district, or special assessment district that meets the following conditions:
(1) Has authority to own, construct, enlarge, maintain, or operate any type of water system.
(2) Has a population at the time of the submission of an application of not more than one thousand two hundred fifty (1,250) according to:
(A) the most recent federal census; or
(B) if that census figure is not available, a census approved by the state board of finance.
A hospital, a school, a church, a factory, a commercial establishment, or an institution of any kind served or to be served by a water supply system is not considered to have a population equivalent for the purpose of determining the entity's eligibility.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-3
"Legislative body" defined
Sec. 3. As used in this chapter, "legislative body" means the following:
(1) The common council of a city.
(2) The town council of a town.
(3) The board created by statute to administer the affairs of any of the following:
(A) A conservancy district.
(B) A special taxing district.
(C) A special assessment district.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-4
Money borrowed from flood control revolving fund
Sec. 4. The legislative body of an eligible entity may borrow from the flood control revolving fund created by IC 14-28-5 up to one hundred fifty thousand dollars ($150,000) for the construction, modernization, enlargement, or alteration of a water supply system or a part of the system. Money borrowed may be used, among other purposes, to purchase, construct, enlarge, or modernize reservoirs,

wells, mains, meters, storage tanks, pumps, filtering beds, chemical treatment facilities, and anything necessary to collect, store, and deliver adequately treated water to the property line of the user. A loan for an entity for these purposes is in addition to any other loan from the flood control revolving fund for purposes other than water supply.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-5
Uses of loans
Sec. 5. A loan may be used to pay the following:
(1) Engineering, legal, and administrative costs incidental to the application for the loan and the program for construction for which the money is borrowed.
(2) Necessary construction and purchases.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-6
Loan applications
Sec. 6. (a) The legislative body of an eligible entity that desires a loan must do the following:
(1) First pass an ordinance or a resolution to that effect.
(2) Prepare and submit an application to the department.
(b) An application must state the following:
(1) The amount of the loan desired.
(2) A statement of the need for the water supply system.
(3) A statement of the program for which the money will be used, supported by a preliminary engineering report that includes cost studies.
(4) Written statements that the eligible entity is unable to borrow the amount of the loan from the commercial money market by the sale of revenue or other bonds that the eligible entity may sell. The statements must be signed by at least two (2) individuals separately engaged in the business of buying and selling municipal bonds.
(5) A program for the repayment of the loan.
(6) Any other information that the department requests.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-7
Duties of state department of health regarding loan applications
Sec. 7. (a) Upon receipt of an application, the department shall refer the application to the state department of health.
(b) The state department of health shall do the following:
(1) Investigate the application.
(2) Make a report to the department concerning the following:
(A) The need for a loan.
(B) The acceptability of the works of improvement for which the loan is proposed to be used.
(c) Upon receipt of the report from the state department of health,

the department shall do the following:
(1) Examine the application to determine if the proposed works of improvement fit into a comprehensive program for the development of the water resources of Indiana.
(2) Prepare a report upon the application.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-8
Duties of commission regarding loan applications
Sec. 8. (a) The legislative body of an eligible entity desiring a loan shall also submit the application to the commission for authorization to borrow the money.
(b) The commission:
(1) shall act upon the application; and
(2) may request from the state department of health and the department a copy of each department's report on the application.
(c) The commission may:
(1) approve the application; and
(2) order approval to borrow money;
before the completion of the reports upon the application by the state department of health and the department.
(d) The fee of the commission is payable out of the loan. However, if the eligible entity does not receive the loan, a fee may not be charged.
(e) The commission shall, after giving notice as provided by IC 8, consider the following in making a determination:
(1) Whether the application contains an adequate program, within the limits of the maximum loan amounts available, to meet the needs of the eligible entity.
(2) Whether the cost estimates for the proposed works of improvement are reasonable.
(3) Whether the program for the repayment of the loan is reasonable with due consideration for operation and maintenance expenses.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-9
Duties of state board of finance regarding loan applications
Sec. 9. (a) The department shall forward the application and the department's report on the application, together with the report of the state department of health, to the state board of finance.
(b) Before acting on the application, the state board of finance shall also request of and receive from the commission the commission's order on the application for authority to borrow money.
(c) The state board of finance shall do the following:
(1) Consider the economic need of the eligible entity applying for the loan in addition to the following:
(A) The reports of the following:
(i) The state department of health.                 (ii) The department.
(B) The order of the commission.
(2) Approve or disapprove the application accordingly.
(d) If the state board of finance approves the application, the auditor of state shall promptly make the money available to the eligible entity applying for the loan.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-10
Terms, repayment, and refunding of loans
Sec. 10. (a) A loan made under this chapter or under IC 13-3-7 (before its repeal):
(1) may be made for a period not to exceed twenty (20) years; and
(2) must bear interest as follows:
(A) At the rate of one and one-half percent (1 1/2%) per year for the first eight (8) years.
(B) After that, at the rate of five percent (5%) per year until repaid in full.
(b) An eligible entity receiving a loan under this chapter must agree to the following:
(1) Repay the loan in equal annual installments of principal.
(2) Pay interest annually on the unpaid balance of the loan.
(c) The first installment must be paid not later than December 31 of the year following the year in which the loan is made available. However, if:
(1) the loan is made available to the eligible entity after the regular budget making time; and
(2) there is not a provision in the budget of the entity for the collection of a tax to repay the principal and interest of the loan in the next following year;
the first installment of repayment shall be paid not later than December 31 of the second year following the year in which the loan money is made available.
(d) The borrower may make a repayment of the loan in full or in part at any time without interest penalty.
(e) A loan, whether payable from revenues, taxes, or both, may be refunded by the eligible entity by the issuance of bonds, notes, or other evidences of indebtedness, secured by a pledge of revenues or in another manner under other statutes.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-11
Levy of special annual tax to repay loan
Sec. 11. (a) The legislative body of an eligible entity receiving a loan under this chapter or IC 13-3-7 (before its repeal) may levy a special annual tax on all taxable property located within the geographic boundaries of the entity. The tax:
(1) is in addition to any other tax authorized by statute; and
(2) must be levied at rates that will produce sufficient revenue

to pay the annual installment of principal and interest.
The tax at the rate authorized may be in addition to the maximum annual rates prescribed by law.
(b) The proceeds of the special tax shall be kept and maintained in a separate and special fund for the payment of principal and interest only.
(c) Other statutes providing for petitions, notices, and remonstrances before incurring debt do not apply to the following:
(1) The loan.
(2) The tax rate necessary to make payments.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-12
Approval of operation and maintenance plans
Sec. 12. When final plans have been prepared after the receipt of the loan, the state department of health must approve the plans and the provisions for operation and maintenance before loan money may be expended for construction or purchase. This section, however, does not delay the payment of the following:
(1) The fee to the commission.
(2) Engineering, legal, or administrative costs due and payable.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-13
Repayment of loan from charges to users
Sec. 13. If the legislative body of an eligible entity proposes to repay the loan in whole or in part from revenues received from a charge to users for services provided, the legislative body shall levy for at least the first year the special tax provided in section 11 of this chapter in an amount that, together with revenues to be received, will be sufficient to assure the repayment of the first installment of principal and interest on the remaining balance.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-14
Revenues from water supply system sufficient to repay loan
Sec. 14. (a) If the receipt of revenue from the water supply system is sufficient to pay the interest due and the annual installment of repayment of the loan, the legislative body of the entity shall do the following:
(1) Pay those amounts from revenue received.
(2) Hold the proceeds from the special tax levy in a special fund that may not be used for any other purpose.
(b) The legislative body of the entity may invest the money in the special fund in obligations having maturities not exceeding one (1) year in accordance with IC 5-13-9.
(c) When the loan has been repaid in full to the state, the legislative body of the entity shall transfer the amount in the special fund to the general fund.
As added by P.L.1-1995, SEC.18.
IC 14-25-11-15
Revenues from water supply system insufficient to repay loan
Sec. 15. If the receipt of revenue from the water supply system is insufficient in any year to pay the interest due and the annual installment of repayment of the loan, the legislative body of the entity shall do the following:
(1) Pay the amounts from the special fund.
(2) At the next budget making time levy the special tax in a sufficient amount to provide in the special fund sufficient money to pay the next installment of principal due and the interest on the remaining balance.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-16
Effect of loans from other sources
Sec. 16. The legislative body of an eligible entity may borrow money as provided in this chapter before, simultaneously with, or after borrowing money from other sources for the purposes authorized in this chapter. The legislative body of the entity may continue to levy the special tax provided in section 11 of this chapter for the payment of principal and interest on the loan authorized by this chapter or IC 13-3-7 (before its repeal) irrespective of whether the principal and interest on the loans from other sources are to be paid by revenues, tax proceeds, or other methods.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-17
Order of repayment of loans; impairment of duty to levy tax
Sec. 17. (a) If:
(1) the principal and interest on the loans from other sources are to be paid from revenues; and
(2) the legislative body of the eligible entity also proposes to pay the principal and interest on the loan authorized by this chapter or IC 13-3-7 (before its repeal) from revenues;
the obligation of the legislative body of the entity to repay the principal and interest of the loan from revenues is subordinate to the other loans from other sources.
(b) The legislative body of the entity proposing to pay the loan from revenues may not make any covenants in connection with loans from other sources that would impair the duty of the legislative body to:
(1) levy for at least the first year the special tax provided in section 11 of this chapter; or
(2) levy the special tax in any year thereafter when the receipt of revenues from the water supply system is insufficient to pay the next installment of principal due and the interest on the remaining balance of the loan after deducting from the revenue the following:
(A) The full amount to pay the next installment of principal due.             (B) The interest on the remaining balance of the loans from other sources that are to be paid by revenues.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-18
Loan in excess of constitutional limits not to be repaid with tax revenues
Sec. 18. This chapter does not authorize a loan to be repaid from tax collections in an amount that exceeds any constitutional limitations. If the amount borrowed exceeds those limitations, the excess amount is payable only from revenues to be derived from charges to users for services provided.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-19
Recovery of amounts owed to flood control revolving fund
Sec. 19. (a) This section applies if an eligible entity:
(1) fails to make any payments to the flood control revolving fund or any other payments required by this chapter; or
(2) is in any way indebted to the fund for any amounts incurred or accrued.
(b) As used in this section, "fund" refers to the flood control revolving fund.
(c) The state may recover the amounts the eligible entity owes to the fund by either of the following methods:
(1) The state may institute an appropriate action in the circuit or superior court with jurisdiction in the county in which the eligible entity is located on the instigation of the state board of finance and the department. The attorney general shall prosecute the action.
(2) The auditor of state may withhold the payment and distribution of any state money that the defaulting eligible entity is entitled to receive under any statute.
As added by P.L.1-1995, SEC.18.

IC 14-25-11-20
Effect on loan of sale of water supply system
Sec. 20. (a) This section applies if the water supply system constructed, modernized, enlarged, or altered from a loan provided under this chapter is sold to another eligible entity regardless of whether the entity may borrow money under this chapter.
(b) The purchasing entity shall either:
(1) repay the loan provided under this chapter in full; or
(2) agree with the state board of finance to assume all the obligations for repayment of the loan of the selling entity.
(c) Upon acceptance of this agreement by the purchasing entity, the state board of finance shall release the selling entity from further liability in connection with the loan.
(d) If the water supply system constructed, modernized, enlarged, or altered from a loan provided under this chapter is sold to a water

supply utility without taxing power, the loan shall be repaid in full before the consummation of the sale.
As added by P.L.1-1995, SEC.18.



CHAPTER 12. SAND NOURISHMENT FUND

IC 14-25-12-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the sand nourishment fund established by this chapter.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-2
Establishment of fund
Sec. 2. The sand nourishment fund is established.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-3
Administration of fund
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-4
Purposes of fund
Sec. 4. The money in the fund shall be used for the following:
(1) The deposit of sand along the coast of Lake Michigan in Indiana.
(2) The design and establishment of systems that cause sand to be deposited along the coast of Lake Michigan in Indiana.
(3) The prevention or reduction of the degradation of sand along the coast of Lake Michigan in Indiana.
As added by P.L.1-1995, SEC.18.

IC 14-25-12-5
Reversion of money
Sec. 5. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the fund is abolished, the money in the fund reverts to the state general fund.
As added by P.L.1-1995, SEC.18.



CHAPTER 13. GREAT LAKES BASIN COMPACT

IC 14-25-13-1
"Basin" defined
Sec. 1. As used in this chapter, "Basin" refers to the Great Lakes Basin.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-2
"Commission" defined
Sec. 2. As used in this chapter, "Commission" refers to the Great Lakes Commission.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-3
"State" defined
Sec. 3. As used in this chapter, "state" includes a province of Canada.
As added by P.L.1-1995, SEC.18.

IC 14-25-13-4
Great Lakes Basin Compact
Sec. 4. The Great Lakes Basin Compact is ratified, enacted into law, and entered into by Indiana as a party thereto with any other state or province which, pursuant to Article 2 of the compact, has legally joined therein in the form substantially as follows:
Article 1.



CHAPTER 14. WATER SHORTAGE TASK FORCE

IC 14-25-14-1
"Task force"
Sec. 1. As used in this chapter, "task force" refers to the water shortage task force established by section 2 of this chapter.
As added by P.L.112-2006, SEC.2.

IC 14-25-14-2
Task force established; purposes; reports
Sec. 2. (a) The water shortage task force is established for the following purposes:
(1) To implement the 1994 water shortage plan when necessary.
(2) With the involvement of affected parties, to update, expand, and revise the 1994 water shortage plan to include a low flow and drought priority use schedule.
(3) To accomplish the following:
(A) Establish procedures to monitor, assess, and inform the public about the status of surface and ground water shortages for all uses in all watersheds, especially shortages due to drought.
(B) Recommend a state policy on desired baseline flow maintenance for in-stream uses.
(C) Recommend a state policy for promoting water conservation.
(D) Prepare a biennial report on the status of current surface and ground water withdrawals in all Indiana watersheds that:
(i) distinguishes between consumptive and nonconsumptive withdrawals; and
(ii) notes areas of current or likely water shortage challenges based on current usage trends and current knowledge of hydrology.
(E) Collect information concerning illustrative past and current surface water and ground water allocation conflicts in the state and how conflicts have been resolved.
(4) To encourage units of local government to:
(A) pass ordinances that:
(i) promote water conservation; and
(ii) establish priorities of water usage during droughts, including suggested model ordinances for counties and municipalities; and
(B) publicize the need for local communities to be prepared for droughts.
(5) To prepare an annual report on progress in implementing the tasks listed in subdivisions (3) and (4).
(b) The task force shall provide the reports required under subsection (a) to:
(1) the water resources study committee established by IC 2-5-25-1; and         (2) the legislative council, in an electronic format under IC 5-14-6.
As added by P.L.112-2006, SEC.2.

IC 14-25-14-3
Membership
Sec. 3. (a) The task force consists of ten (10) individuals, not more than five (5) of whom may be members of the same political party, representing the following interests, appointed by the director for four (4) year terms:
(1) Key water withdrawal users, including the following:
(A) Public water supply utilities.
(B) Agriculture.
(C) Steam electric generating utility companies.
(D) Industrial users.
(2) Academic experts in aquatic habitat and hydrology.
(3) Municipalities.
(4) Key stakeholders, including the following:
(A) Environmentalists.
(B) Consumer advocates.
(C) Economic development advocates.
(D) The public.
(b) The director shall serve on and is chairperson of the task force. The department shall provide staff support for the task force.
As added by P.L.112-2006, SEC.2.

IC 14-25-14-4
Agency representatives
Sec. 4. (a) Each of the following state agencies shall designate a representative to advise the task force:
(1) The department.
(2) The department of environmental management.
(3) The department of homeland security.
(4) The department of agriculture.
(5) The state department of health.
(b) In addition to the representatives set forth in subsection (a), the director may invite representatives of other state and federal agencies as appropriate to advise the task force.
As added by P.L.112-2006, SEC.2.

IC 14-25-14-5
Majority vote required for action
Sec. 5. The affirmative votes of a majority of the voting members of the task force are required for the task force to take action on a measure.
As added by P.L.112-2006, SEC.2.

IC 14-25-14-6
Initial meeting; activities; time frame
Sec. 6. At its first meeting, the task force shall establish:         (1) a list of its activities; and
(2) the time frame under which it will implement the tasks listed in section 2(a)(3) and 2(a)(4) of this chapter.
As added by P.L.112-2006, SEC.2.






ARTICLE 25.5. ENFORCEMENT ACTIONS BY THE DIVISION OF WATER

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 14-25.5-1-1
Applicability
Sec. 1. This article applies to actions to enforce the following articles:
(1) IC 14-26.
(2) IC 14-27.
(3) IC 14-28.
(4) IC 14-29.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-1-2
"Division"
Sec. 2. As used in this article, "division" refers to the division of water of the department.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-1-3
"Fund"
Sec. 3. As used in this article, "fund" means the water environmental fund established by IC 14-25.5-3-1.
As added by P.L.145-2002, SEC.3.



CHAPTER 2. ENFORCEMENT

IC 14-25.5-2-1
Inspection to determine violation
Sec. 1. A division inspector or a person authorized by the department may at any reasonable time enter upon public or private property to determine if there is a violation of:
(1) an article listed in IC 14-25.5-1-1; or
(2) a rule adopted under an article listed in IC 14-25.5-1-1.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-2
Notice of violation
Sec. 2. The department may issue a written notice of violation if a person violates:
(1) an article listed in IC 14-25.5-1-1; or
(2) a rule adopted under an article listed in IC 14-25.5-1-1.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-3
Notice of violation; contents
Sec. 3. A notice of violation issued under this chapter must include the following:
(1) The nature of the violation.
(2) The action that is appropriate to mitigate the violation.
(3) The date by which the violation must be mitigated.
(4) The procedure to obtain administrative review if a person is aggrieved by the issuance of the notice of violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-4
Applicability of adjudicative proceedings to notice of violation
Sec. 4. A notice of violation issued under this chapter is governed by IC 4-21.5-3-6.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-5
Notice of violation effective without proceeding; request for administrative review
Sec. 5. A notice of violation issued under this chapter becomes effective without a proceeding under IC 4-21.5-3 unless a person requests administrative review under IC 4-21.5-3-6 within thirty (30) days after receipt of the notice.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-2-6
Failure to mitigate violation; penalties; permit revocation
Sec. 6. A person who fails to mitigate a violation within the time set forth in a notice of violation is liable for:         (1) a civil penalty;
(2) permit revocation; or
(3) the sanctions under both subdivisions (1) and (2);
under IC 14-25.5-4.
As added by P.L.145-2002, SEC.3.



CHAPTER 3. WATER ENVIRONMENTAL FUND

IC 14-25.5-3-1
Fund established; administration by department
Sec. 1. The water environmental fund is established. The department shall administer the fund.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-2
Sources of money in fund
Sec. 2. The fund consists of the following:
(1) Accrued interest and other investment earnings of the fund.
(2) Civil penalties collected under IC 14-25.5-4.
(3) Gifts, grants, donations, or appropriations from any source.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-3
Limited reversion to the state general fund; investment
Sec. 3. (a) Except as provided in subsection (d), money in the fund does not revert to the state general fund at the end of a fiscal year.
(b) The total amount in the fund may not exceed one million dollars ($1,000,000). Any money in the fund that exceeds one million dollars ($1,000,000) reverts to the land and water resources fund established by IC 14-25-10-2.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) If the fund is abolished, all money in the fund reverts to the state general fund.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-4
Appropriations from fund; purposes; expenditures without prior approval
Sec. 4. (a) Money paid into the fund may be appropriated for the following purposes:
(1) To cover the costs of mitigating a violation of an article to which this article applies or rules adopted under an article to which this article applies.
(2) To cover the costs of:
(A) mitigating environmental damage; or
(B) protecting the public from harm;
caused by a violation of an article to which this article applies or a violation of rules adopted under an article to which this article applies.
(b) The division director may make expenditures from the fund for purposes described in subsection (a) without the prior approval

of the budget agency or the governor. An expenditure under this subsection may not exceed fifty thousand dollars ($50,000).
As added by P.L.145-2002, SEC.3.

IC 14-25.5-3-5
Expenditure from fund not releasing responsible party
Sec. 5. (a) An expenditure made from the fund under this chapter does not release a responsible person from liability.
(b) The department may seek from a responsible person reimbursement for expenses incurred under this chapter.
As added by P.L.145-2002, SEC.3.



CHAPTER 4. PENALTIES

IC 14-25.5-4-1
Revocation of permit; causes
Sec. 1. The department may revoke a permit issued under an article to which this article applies if the department finds any of the following:
(1) The permit was issued through fraud or misrepresentation.
(2) The person to whom the permit was issued has violated an article to which this article applies or has violated a rule adopted under an article to which this article applies.
(3) The information or conditions upon which a permit was issued have substantially changed since the permit was issued.
(4) The person to whom the permit was issued has received a notice of violation under this article and has failed to do at least one (1) of the following:
(A) Mitigate the violation within the time limit set forth within the notice.
(B) Secure from the division in writing an extension of time within which to mitigate the violation before the expiration of the time established for mitigation.
(C) Request a proceeding under IC 4-21.5-3-6 within:
(i) thirty (30) days after receipt of the notice; or
(ii) the time provided by the division for mitigation;
whichever is longer.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-2
Revoked permit; mitigation of violation
Sec. 2. (a) If a permit is revoked under this chapter, the department may do either or both of the following:
(1) Order the person to mitigate the violation.
(2) Mitigate the violation.
(b) The revocation of a permit under this chapter does not relieve the person to whom the permit relates of the responsibilities imposed by this article.
(c) If the department elects to mitigate under subsection (a)(2), the person to whom the permit relates remains liable for the costs of mitigating the violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-3
Civil penalties
Sec. 3. (a) The department may assess a civil penalty of not more than ten thousand dollars ($10,000) for a violation of an article to which this article applies or a violation of a rule adopted under an article to which this article applies.
(b) Each day during which a violation continues may be considered a separate violation for purposes of assessing a civil

penalty.
(c) The department may bring a civil action under section 5 of this chapter to recover a penalty under this section and to enjoin a person from continuing a violation.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-4
Applicability of adjudicative proceedings to civil penalties
Sec. 4. A civil penalty assessed under section 3 of this chapter is subject to IC 4-21.5-3-6 and becomes effective without a proceeding under IC 4-21.5-3 unless a person requests an administrative review within thirty (30) days after receipt of the notice of assessment.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-5
Actions by attorney general
Sec. 5. The division director may request the attorney general to institute an action in an appropriate court for the following:
(1) The recovery of civil penalties owed under this chapter.
(2) To restrain a person from commencing to violate or continuing to violate any of the following:
(A) An article to which this article applies or a rule adopted under an article to which this article applies.
(B) An order of the department.
As added by P.L.145-2002, SEC.3.

IC 14-25.5-4-6
Violation as Class B infraction
Sec. 6. Except as provided in IC 14-26-7-8, IC 14-27-6-52, IC 14-29-1-3, IC 14-29-7-25, and IC 14-29-8-5, a person who knowingly violates an article enforced under this article commits a Class B infraction. Each day a violation occurs is a separate infraction.
As added by P.L.145-2002, SEC.3. Amended by P.L.71-2004, SEC.3.






ARTICLE 26. LAKES AND RESERVOIRS

CHAPTER 1. RESERVOIRS; LAND ACQUISITION AND CREATION

IC 14-26-1-1
Legislative findings regarding need for reservoir sites
Sec. 1. (a) It is recognized that the growth and spread of urban development and highways is encroaching upon and often eliminating many open areas that are suitable for reservoirs needed for water supply storage in the near future. Because of the varied topography and the geological differences that exist in the subsurface, there are a limited number of desirable reservoir sites in Indiana. There is an increasing demand for water supply storage to be used for the following purposes:
(1) Domestic use.
(2) Municipal use.
(3) Commercial use.
(4) Industrial use.
(5) Agricultural use, including irrigation.
(6) Recreational use.
(7) Sewage dilution.
(8) Pollution abatement.
(9) General health purposes.
(10) Power.
(11) Transportation.
(12) Maintenance of desirable levels of stream flow.
(13) Flood prevention and control.
(b) Therefore, it is the duty of the general assembly to provide both for the immediate and future needs of the people of Indiana. The general assembly is providing the means through this chapter by which the state, municipalities, special taxing districts, and public utilities may secure needed reservoir sites to meet both the present and the future needs for storage of water even though there may be no present, immediate need.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-2
Legislative findings regarding regulation of flow of rivers and waters
Sec. 2. (a) The unregulated flow of the rivers and water of Indiana results in periods of destructive floods upsetting the orderly processes of industry, agriculture, commerce, and life in general and causing loss of life and property. The unregulated flow results in periods of inadequate water flow during which municipal, industrial, and agricultural water supplies are made inadequate and the propagation of fish and wildlife is adversely affected.
(b) This unregulated flow is a menace to the general welfare and economy of the people of Indiana. The regulation of the flow of the

rivers and water of Indiana is a proper activity of the state, independently or in cooperation with the United States, an agency of the United States, or a political subdivision of the state.
(c) The state should improve or participate in the improvement of the rivers and water of Indiana to regulate the flood and low water flow of the rivers and water and so that the lives and general welfare of the people of Indiana are protected and enhanced.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-3
Public purpose
Sec. 3. Storage reservoirs providing for the regulation of the flow of the rivers and water of Indiana in the interest of:
(1) flood control, water supply for all beneficial purposes, water quality control, navigation, and both general and fish and wildlife recreation; or
(2) any feasible combination of the purposes described in subdivision (1);
are in the public interest and contribute to the general economy, welfare, public health, and safety of the people of Indiana.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-4
Purchase or condemnation of land by commission
Sec. 4. The commission may do the following:
(1) Act on behalf of the state under this chapter.
(2) Purchase or condemn easements or fee simple interests, as provided in this chapter, in land necessary for reservoirs for storage of water to be used for:
(A) any;
(B) a combination of any; or
(C) all;
purposes stated in section 1 of this chapter.
(3) Construct and otherwise develop necessary structures for impoundment of water on sites acquired for reservoirs. If the impoundment inundates or otherwise physically affects properties under the jurisdiction of any other commission or department of the state, the commission shall secure the consent of the other commission or department before proceeding with the impoundment.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-5
Purchase or condemnation of land on behalf of public entity with right or duty to supply or store water
Sec. 5. The commission, on behalf of the state, or a municipality, special taxing district, or public utility that by other law has the right or duty to supply or store water for any of the purposes stated in section 1 of this chapter may do the following:
(1) Purchase the fee simple interest in land or easements over,

upon, and across land for the purpose of flooding, inundation, and storage of water necessary to water supply to be used for any of the purposes stated in section 1 of this chapter.
(2) Condemn and take the fee simple interest or easement if a reservoir for water supply storage is considered to be necessary at any time within twenty (20) years after the date of the taking.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-6
Statement regarding condemnation of property; valuation
Sec. 6. (a) If an agreement cannot be reached by the owner of the land considered needed for the reservoir site and the taker that is authorized to condemn the site by section 5 of this chapter, the taker must set forth the following:
(1) The interest to be taken in the land.
(2) The earliest date on which the taker intends to store water or to start construction to create a reservoir impoundment for the purposes set forth in section 1 of this chapter.
(b) The appraisers appointed by the court in the condemnation proceedings shall value the interest to be taken accordingly, giving due consideration to the fact that the owner of the land has use of the land, subject to the terms of the interest sought to be taken, until the date upon which the land may be inundated according to the terms of the complaint. In arriving at the proper valuation to be paid the owner of the land for the easement or the interest in fee to be taken or purchased, the landowner is considered to own the land for a term of years ending with the date set out in the complaint. The interest taken shall be valued as a remainder interest after that term of years.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-7
Cost of easement or interest in land
Sec. 7. The cost of an easement or interest in the fee, either purchased or condemned, for present or for future needs, is considered to be the cost of used and useful property commencing with the date the payment for the land or an interest in the land is made. The Indiana utility regulatory commission shall take due note of the fact that a fee simple interest or easement, however acquired, is used and useful property in a rate making proceeding in which a utility owning a fee simple interest or easement is involved.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-8
Rights of owners from whom easements or remainder interests taken
Sec. 8. (a) The owner of the land from which:
(1) an easement is taken; or
(2) the remainder interest in fee simple is taken;
may use and enjoy the land in any way consistent with the rights of the holder of the easement or remainder interest in fee simple.     (b) The owner may use the land for agricultural, recreational, or other purposes, but the use is subject to the dominant purpose of storage of water.
(c) If:
(1) any improvements are placed on the land after the land is taken or purchased for a reservoir site, either by the taking or purchase of an easement or a fee after a fixed term of years; and
(2) the improvements interfere with the use of the land for any of the purposes of storage of water;
when the land is used for storage of water, the improvements may be removed without compensation and at the expense of the person who held the land subject to the remainder easement or fee.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-9
Approval of complaint for condemnation
Sec. 9. A complaint for condemnation, other than by the commission, under this chapter may not be filed in a court unless the taker has received approval from both the department and the department of environmental management. These agencies shall give approval only if the agencies find the following:
(1) That based on sound engineering principles, the site is satisfactory for water supply storage.
(2) That there is a probable future need for water supply storage that can be served from the reservoir site.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-10
Source of money for commission
Sec. 10. (a) The commission shall, when acting on behalf of the state under this chapter, derive the needed money for purchase or taking and for construction of necessary structures for impoundment from either or both of the following:
(1) The water resources development fund created by IC 14-25-2-4.
(2) Appropriations that the general assembly makes available to the commission for these purposes.
(b) The income derived to the commission from:
(1) the sale of water from impoundments; or
(2) payments made by persons or corporations, private or public, who have contracted with the commission for the maintenance by the commission of certain minimum quantities of stream flow;
shall be deposited in the water resources development fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-11
Cooperation with federal government not authorized
Sec. 11. (a) This section applies to the following multipurpose reservoirs that have been authorized for construction by the United

States Congress:
(1) Big Blue.
(2) Big Pine.
(3) Big Walnut.
(4) Clifty Creek.
(5) Lafayette.
(b) Notwithstanding Acts 1967, c.100, s.3, Acts 1969, c.434, s.3, and Acts 1969, c.434, s.4, the department may not:
(1) cooperate with the United States or an agency of the United States in the planning, construction, operation, or maintenance of;
(2) enter into, on behalf of the state, an agreement with the United States or an agency of the United States relating to; or
(3) pay a share of the costs for water supply or recreation of;
a reservoir subject to this section.
As added by P.L.1-1995, SEC.19.

IC 14-26-1-12
Cooperation with federal government authorized
Sec. 12. (a) The department shall cooperate with the United States and the appropriate agencies of the United States in the planning, construction, operation, and maintenance of:
(1) the Downeyville multiple purpose reservoir, which has been authorized for construction by the Congress of the United States; and
(2) the Richland Creek reservoir in Greene County if the construction of the Richland Creek reservoir is authorized by Congress.
(b) The department may, on behalf of the state and subject to the approval of the governor, enter into agreements with the United States or agencies of the United States necessary to do the following:
(1) Fully effectuate the authorized purposes and functions of the reservoirs.
(2) Pay a share of the costs of the reservoirs for the purposes of water supply and recreation.
(c) The state's share of the costs:
(1) must be computed on the basis of the laws of the United States pertaining to multiple purpose reservoir projects; and
(2) must be requested by the department in the regular biennial budget requests.
As added by P.L.1-1995, SEC.19.



CHAPTER 2. LAKE PRESERVATION

IC 14-26-2-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) Lake Michigan.
(2) Land under the waters of Lake Michigan.
(3) Any part of the land in Indiana that borders on Lake Michigan.
As added by P.L.1-1995, SEC.19.



CHAPTER 3. LAKES, RIVERS, AND STREAMS PRESERVATION SUITS; PARTIES

IC 14-26-3-1
"Lake" defined
Sec. 1. As used in this chapter, "lake" includes both meandered and unmeandered lakes.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-2
"River" defined
Sec. 2. As used in this chapter, "river" includes both navigable and nonnavigable rivers and streams.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-3
Department becoming party to or prosecuting action to preserve lakes, rivers, or streams
Sec. 3. The department may do the following:
(1) Become a party, either plaintiff or defendant, to any cause or legal action:
(A) that is pending in any court in Indiana; or
(B) that is brought or commenced in any court in Indiana;
affecting the preservation or maintenance of the lakes, rivers, and streams in Indiana.
(2) Commence and prosecute any cause in any court in Indiana for the purpose of preserving and maintaining the waters of the state.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-4
Courts recognizing department's right to become party
Sec. 4. A court acting under Indiana law shall recognize the right of the department to become a party to any action involving the preservation and maintenance of lakes, rivers, and streams for the purposes set out in this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-5
Department becoming party to drainage proceeding
Sec. 5. For the purposes and in the manner provided in this chapter, the department may become a party to any drainage proceeding in any court acting under Indiana law, to prosecute or defend any cause that in the opinion of the officers of the department will injuriously affect the water levels of a lake, river, or stream in Indiana.
As added by P.L.1-1995, SEC.19.

IC 14-26-3-6
Department as party in interest      Sec. 6. In the interest of public health and convenience, the department is a party in interest in the matters set out in this chapter. Nonbenefit or the nonownership of land affected by a cause may not be pleaded in any court acting under Indiana law as a bar to the right of the department to appear, commence, prosecute, or defend in the cause.
As added by P.L.1-1995, SEC.19.



CHAPTER 4. LAKES; AVERAGE NORMAL WATER LEVEL

IC 14-26-4-1
"Average normal water level" defined
Sec. 1. As used in this chapter, "average normal water level" of a lake means the level between high water that occurs as a result of excessive precipitation and low water that occurs during protracted dry periods that will do the following:
(1) Provide the most benefit to the public.
(2) Best protect the public health, welfare, and safety.
(3) Best preserve the natural resources of Indiana.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-2
Establishment and maintenance of average normal water level
Sec. 2. The department may do the following:
(1) Have established, by appropriate legal action, the average normal water level or area of all natural and artificial lakes of Indiana.
(2) Construct or sponsor and supervise the construction of dams, spillways, and control works necessary to maintain the average normal water level.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-3
Reports; preparation
Sec. 3. A concise report containing a description of the lake and location, together with all data necessary to reveal and fix:
(1) the average normal water level or area of the lake; and
(2) the highest elevation to which the water has risen during the prior ten (10) years;
shall be prepared and signed by an officer of the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-4
Method of determination
Sec. 4. The average normal water level shall be determined by means such as the following:
(1) Old surveys.
(2) Testimony of old inhabitants.
(3) The extent to which drainage and other artificial causes have increased or decreased the natural ground water of the area and affected the water levels of the lake.
(4) Water level measurements made by the following:
(A) The United States Geological Survey.
(B) The department.
(C) Other agencies.
(D) Individuals.
(5) Any other pertinent surrounding facts or circumstances. As added by P.L.1-1995, SEC.19.

IC 14-26-4-5
Reports; filing
Sec. 5. The department shall file the report with the following:
(1) The commission.
(2) The clerk of the circuit court with jurisdiction in the county in which the greatest area of the lake is situated.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-6
Reports; docket; notice
Sec. 6. The clerk of the circuit court shall do the following:
(1) Immediately docket the report as a cause of action pending in the circuit court of the county.
(2) Cause notice to be published for two (2) consecutive weeks in two (2) newspapers of general circulation in each county in which the lake is situated. The notice must briefly describe the nature of the report and fix a day for the hearing of the report.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-7
Court to hear evidence
Sec. 7. The court shall, on the day fixed in the notice or on a later day to be fixed by the court, hear all of the evidence submitted respecting the matter submitted by the following:
(1) The department.
(2) Any other agency of government.
(3) Any affected landowners.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-8
Findings; judgments
Sec. 8. (a) After the hearing, the court shall do the following:
(1) Make findings of fact.
(2) Give an appropriate judgment establishing the level and area of the lake.
(b) If the judgment is favorable to the moving party, a description of:
(1) a monument;
(2) the location of the monument; and
(3) all data furnished by the report;
shall be made a part of the court's findings and judgment by reference.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-9
Lake level record
Sec. 9. (a) If the judgment is favorable to the moving party, the findings and judgment of the court properly certified by the clerk of

the court shall be recorded in a lake level record to be kept in the recorder's office of each county having land draining into the lake. Each county in which is situated a lake other than a private lake shall provide record books for this purpose. The county recorders may make the recordings by pasting or otherwise securely attaching the report containing all descriptive material in the record, which shall be properly indexed and paged.
(b) The clerk and the county recorder may not make or enter of record a charge for their services.
(c) Certified copies of the record of the judgment of the court as kept in the office of the clerk of the circuit court and of the records recorded in the office of the county recorder shall be received in evidence in any court in Indiana as conclusive evidence of all matters contained in the records.
(d) The department shall make and keep a similar record as a part of the public records of the state.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-10
Monument
Sec. 10. Within one (1) year after the court has established the average normal water level or area, the department shall construct a suitable permanent monument as prescribed in the findings of the court on the shore of the lake. The monument must contain the following:
(1) The name of the lake.
(2) The average water normal level.
(3) The size if established.
(4) The highest level to which the lake has risen during the ten (10) years preceding the time of the filing of the complaint.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-11
Applicability to dams, spillways, and control works
Sec. 11. The requirements and procedure prescribed by this chapter for reports, notice, court procedure, and record apply to all dams, spillways, and control works provided for in this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-4-12
Construction of dams, spillways, or control works
Sec. 12. The department may do the following:
(1) Accept contributions or grants-in-aid from:
(A) an individual;
(B) a group of individuals; or
(C) county, state, or federal agencies;
to finance the construction of dams, spillways, or control works to maintain the average normal water level of a lake.
(2) Sponsor the building of dams, spillways, or control works to maintain the average normal water level of a lake.         (3) Sponsor the building of dams, spillways, or control works by:
(A) an individual;
(B) a group of individuals; or
(C) county, state, or federal agencies.
The department shall supervise the construction.
As added by P.L.1-1995, SEC.19.



CHAPTER 5. LOWERING OF TEN ACRE LAKES

IC 14-26-5-1
Applicability of chapter
Sec. 1. This chapter applies to freshwater lakes having an area of at least ten (10) acres.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-2
"Normal water level of a lake" defined
Sec. 2. As used in this chapter, "normal water level of a lake" means:
(1) the water level of the lake established by law; or
(2) if the water level has not been established, the level where the presence and action of the water has been so constant as to give to the bed of the lake a character distinct from that of the surrounding land with regard to vegetation and the nature of the soil.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-3
Permit required for certain work on ditches or drains
Sec. 3. A person may not:
(1) locate, make, dig, dredge, construct, reconstruct, repair, or reclean; or
(2) order or recommend the location, establishment, construction, reconstruction, repair, or recleaning of;
a ditch or drain having a bottom depth lower than the normal water level of a lake within one-half (1/2) mile of the lake without a permit from the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-4
Permits; request
Sec. 4. A request for a permit may be made by any person interested in the proposed work by filing with the department the following:
(1) A brief statement and description of the work.
(2) Plans and specifications for the work.
(3) An investigation fee of twenty-five dollars ($25).
As added by P.L.1-1995, SEC.19.

IC 14-26-5-5
Permits; investigation upon request
Sec. 5. The department shall promptly consider a request by making an investigation of the land, water, lakes, fish, wildlife, and botanical resources that may be affected by the proposed work.
As added by P.L.1-1995, SEC.19.
IC 14-26-5-6
Permits; issuance
Sec. 6. If the department finds that the proposed work will not:
(1) endanger:
(A) the legally established water level of a lake; or
(B) the normal water level of a lake whose water level has not been legally established; or
(2) result in unreasonably detrimental effects upon fish, wildlife, or botanical resources;
the department shall promptly grant the request and issue a permit to the person requesting the permit.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-7
Safeguards
Sec. 7. If the department finds that the proposed work could be done provided certain safeguards are included in the proposed work, the department shall designate the safeguards that will in the department's opinion protect the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-7.4
Time requirements for approval or refusal of permit request
Sec. 7.4. If a request for a permit is submitted under this chapter by or for a county drainage board for a project for the reconstruction or maintenance of a regulated drain under IC 36-9-27, the department shall approve or refuse the request within one hundred fifty (150) calendar days after the request is deemed complete by the department. A request held more than one hundred fifty (150) calendar days by the department without being either approved or refused shall be considered approved.
As added by P.L.180-1995, SEC.2.

IC 14-26-5-7.6
Refusal of permit request; notice and hearing
Sec. 7.6. (a) If the department refuses to issue a permit after an investigation under section 5 of this chapter, the department shall promptly cause a public notice to be given by one (1) publication in a newspaper of general circulation published in the county in which the lake or any part of the lake is located. The notice must state that, on the date set forth in the notice, which may not be less than ten (10) days after the publication, at a designated place in the county, the department will hold a hearing on the request, and any interested person appearing at the hearing will have the right to be heard. The notice must contain a brief description of the proposed work and a statement of the department's reasons for refusing to issue a permit and of the safeguards, if any, that the department considers necessary to protect the water level of the lake. The hearing shall be held by the director of the department or by the director's designee. A hearing held under this subsection is a nonevidentiary hearing. The rules of

evidence and IC 4-21.5 do not apply to the hearing.
(b) If the request of a county drainage board for a permit for a project for the reconstruction and maintenance of a regulated drain under IC 36-9-27 is refused, the department shall publish the public notice required by subsection (a) within sixty (60) days after the permit is refused.
As added by P.L.180-1995, SEC.3.

IC 14-26-5-8
Permits; expiration
Sec. 8. A permit issued under this chapter expires two (2) years after the permit is issued.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-9
Permits, posting, keeping
Sec. 9. The person to whom a permit is issued under this chapter shall do the following:
(1) Post the permit at the site of the activity authorized by the permit.
(2) Keep the permit posted at the site where the activity is authorized until the activity is completed.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-10
Complaints; filing
Sec. 10. (a) Except as provided in subsection (b), a person, firm, limited liability company, or corporation that is adversely affected by a decision of the department may appeal the decision by filing a complaint in the circuit or superior court of the county in which the lake or a part of the lake is situated.
(b) If the proposed work is the work petitioned for in a pending drainage proceeding, the complaint:
(1) must be filed in the court in which the drainage proceeding is pending; and
(2) shall be heard and determined as part of the drainage proceeding.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-11
Complaints; contents
Sec. 11. A complaint must do the following:
(1) State the interest of the person filing the appeal, whether the person is:
(A) proposing to construct, reconstruct, repair, or reclean a ditch or drain on the person's own land; or
(B) a petitioner or other party or public officer in a pending drainage proceeding.
(2) Set forth the plans and specifications of the proposed work.
(3) State the action taken by the department in granting or

withholding approval.
(4) State the objections and causes of appeal from the decision of the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-12
Complaints; service of summons
Sec. 12. A complaint must be filed in the court within thirty (30) days from the date of the decision of the department by causing summons to be issued and served upon the director as summons are served in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-13
Intervention in proceedings
Sec. 13. Any person, firm, limited liability company, or corporation interested in or affected by the proposed work may intervene in the proceedings before the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-14
Court to hear evidence de novo
Sec. 14. The court shall hear de novo all evidence relevant to the issues determined by the department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-15
Appeals
Sec. 15. An appeal may be had from the finding and judgment of the court as provided by law in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-16
Injunctive relief
Sec. 16. A person, firm, limited liability company, or corporation that violates or threatens to violate this chapter is subject to an injunction upon a complaint filed by any of the following:
(1) Any person whose land or interest in land may be damaged by the violation.
(2) The department.
As added by P.L.1-1995, SEC.19.

IC 14-26-5-17
Violations
Sec. 17. A person who knowingly violates section 3 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.8.



CHAPTER 6. LOWERING OF TWENTY ACRE LAKES

IC 14-26-6-1
Applicability of chapter
Sec. 1. This chapter applies to lakes having an area greater than twenty (20) acres.
As added by P.L.1-1995, SEC.19.

IC 14-26-6-2
Exemptions
Sec. 2. This chapter does not apply to any of the following:
(1) An artificial lake that is created or used in or in connection with the following:
(A) Supplying a city or town with water.
(B) The generation of electric energy.
(C) The storage of water for a use described in clause (A) or (B).
(2) The waters of Lake Michigan.
(3) A lake owned or controlled by the department.
(4) The waters of an artificial lake in a town located in a county having a population of more than forty-six thousand two hundred fifty (46,250) but less than forty-seven thousand (47,000).
As added by P.L.1-1995, SEC.19. Amended by P.L.170-2002, SEC.94.

IC 14-26-6-3
Violations
Sec. 3. A person who knowingly lowers the water level of a lake more than twelve (12) inches below the high water mark established by the dam or other artificial device creating the lake commits a Class B infraction.
As added by P.L.1-1995, SEC.19. Amended by P.L.71-2004, SEC.9.



CHAPTER 7. LAKES; RESTRICTIONS ON DITCHES AND DRAINS

IC 14-26-7-1
Applicability of chapter
Sec. 1. This chapter applies to the following:
(1) The construction of new ditches and drains.
(2) Alterations, changes, or other improvements to existing ditches and drains.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-2
Ditches or drains through line of freshwater lake; dam required
Sec. 2. A:
(1) person may not locate, make, dig, dredge, or in any manner construct; and
(2) court, county executive, body of viewers, or drainage commissioners may not order or recommend the location, establishment, or construction of;
a ditch or drain cutting into, through, or upon the line of a freshwater lake unless a dam has been provided for and constructed to adequately protect the water level of each lake likely to be affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-3
Ditches or drains within one-half mile of freshwater lake; dam required
Sec. 3. A person may not locate, dig, make, dredge, or in any way construct a ditch or drain having a bottom depth lower than the level of a freshwater lake as established by law within one-half (1/2) mile of any point on the line of the lake unless a dam has been provided for and constructed to adequately protect the water level of each lake likely to be affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-4
Construction of dams
Sec. 4. A dam required by this chapter shall be constructed:
(1) before any work on the proposed drainage; and
(2) according to plans and specifications furnished or approved by the engineering division.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-5
Interference with dam, bank, or levee prohibited
Sec. 5. A person may not:
(1) cut into or around;
(2) attempt to cut into or around;
(3) interfere with; or
(4) attempt to interfere with, change, or destroy; a dam, bank, or levee constructed under Indiana law for the purpose of maintaining the water level of a freshwater lake at the established level.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-6
Interference with banks or shores of freshwater lakes prohibited
Sec. 6. A person may not:
(1) cut into or through;
(2) attempt to cut into or through;
(3) interfere with; or
(4) attempt to interfere with;
the banks or shores of a freshwater lake or any part of the lake in such a way as to lower or tend to lower the water of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-7
Alteration of dam, spillway, or outlet to lake
Sec. 7. Subject to IC 14-26-8 and IC 36-9-27, a person, court, county executive, body of viewers, or drainage board may not do any of the following:
(1) Interfere with, change, alter, or attempt to interfere with, change, or alter a bank, dam, spillway, or outlet of a freshwater lake.
(2) Dig, dredge, or in any way lower or attempt to lower an outlet or part of an outlet to a freshwater lake at any point in the outlet within three-fourths (3/4) mile of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-7-8
Violations
Sec. 8. A person who recklessly violates this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.19.



CHAPTER 8. LAKES; CHANGES IN LEVELS

IC 14-26-8-1
Applicability of chapter
Sec. 1. This chapter applies to lakes having an area of at least ten (10) acres.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-2
"Shoreline or water line" defined
Sec. 2. As used in this chapter, "shoreline or water line" means the line that is formed around a lake by the intersection of the water in the lake with the adjoining land when the surface elevation of the lake is:
(1) normal;
(2) at the average level; or
(3) at the average normal level established by law.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-3
Petition for control dam or other structure to maintain lake level
Sec. 3. (a) If:
(1) at least twenty percent (20%) of the owners of land abutting upon or within one-fourth (1/4) mile of the shoreline or water line of a lake;
(2) the department; or
(3) the board of commissioners of a county in which a lake is located;
desire to stabilize, raise, or establish and maintain the level of the lake by means of a control dam or other structure, diverting water into or away from the lake, pumping water into or out of the lake, or other means, the landowners, department, or county commissioners may apply either separately or jointly for the construction, reconstruction, alteration, and rehabilitation of a control dam or other structure, the construction of pumping stations, the construction, reconstruction, repair, or recleaning of outlet or inlet ditches, or other means by filing a petition with the circuit or superior court of the county in which the greater or greatest area of the lake lies.
(b) A petition must be filed in duplicate with the clerk of the court.
(c) If the petition is approved by the court, attorney's fees become a part of the total costs of the project. If the petition is dismissed, the petitioners shall pay the attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-4
Contents of petition
Sec. 4. A petition must do the following:
(1) State the name of the lake.         (2) State the lake's location by section, township, range, and county.
(3) State the lake's approximate surface area in acres.
(4) Describe the nature of the work desired, whether it is:
(A) the construction, reconstruction, alteration, or rehabilitation of a control dam;
(B) the construction of a pumping station or a diversion ditch;
(C) the construction, reconstruction, repair, or recleaning of an outlet ditch;
(D) a combination of any number of purposes permitted by this subdivision; or
(E) another purpose.
(5) Allege that the work is practicable and of public need.
(6) State the level at which it is desired to maintain or stabilize the lake. The level must be stated with reference to at least one (1) of the following:
(A) Sea level datum if ascertainable.
(B) A lawfully established staff gauge installed in the lake from which the desired water level can be readily observed by an interested or affected party.
(7) If the lake lies in more than one (1) county, show the approximate surface area of the lake in acres that lies in each county.
(8) If the lake or any part of the lake lies within a city or town, state the approximate surface area of the lake that lies within the city or town.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-5
Lake lying in two or more counties
Sec. 5. If the lake lies in at least two (2) counties, the surveyor of the county in which the greater or greatest area of the lake lies shall prepare the plans and specifications and the report required by this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-6
Bond to accompany petition
Sec. 6. If the petition is initiated by the owners of land abutting upon or within four hundred forty (440) yards of the shoreline or water line of the lake, the petition must be accompanied by a bond with good and sufficient freehold sureties to be approved by the clerk of the circuit or superior court. The bond must be:
(1) payable to the state; and
(2) conditioned to pay all costs if the court denies the petition.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-7
Docketing of petition; notice of hearing      Sec. 7. (a) Within ten (10) days after the filing of a petition, the clerk shall docket the petition as a cause of action pending in the circuit or superior court. The clerk shall cause notice to be given at least thirty (30) days before the date set for the hearing as follows:
(1) By publication one (1) time each week for two (2) consecutive weeks in not less than two (2) newspapers of general circulation published in each county in which the lake is located. If there are not two (2) newspapers of general circulation published in a county, notice shall be published in one (1) newspaper of general circulation published in the county.
(2) By posting a written or printed notice at the door of the courthouse in each county in which the lake lies.
(3) By sending written notice to the following:
(A) The county surveyor and county commissioners of each county affected.
(B) The department.
(b) The notice must do the following:
(1) Briefly describe the location and nature of the proposed work contained in the petition.
(2) Fix a day for the hearing on the petition.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-8
Viewers; determination
Sec. 8. Before the date set for the hearing, the names of the viewers of the proposed work described in the petition shall be determined as follows:
(1) The president of the board of commissioners of each county affected shall submit in writing to the clerk of the court in which the petition is filed the name of a member of the board of commissioners of the county who will be a viewer.
(2) The director shall submit to the clerk the name of a representative of the department who will serve as a viewer.
(3) The surveyor of each county affected shall serve as a viewer.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-9
Viewers; appointment and qualifications
Sec. 9. On the day set for the hearing on the form of a petition, the court shall appoint two (2) viewers who shall, with the viewers designated under section 8 of this chapter, pass upon the project as set out. The two (2) viewers appointed by the court:
(1) must be reputable freeholders;
(2) may not be qualified to sign the petitions;
(3) may not be related to an affected landowner; and
(4) must be residents of a county in which the lake lies.
As added by P.L.1-1995, SEC.19.
IC 14-26-8-10
Restrictions on county commissioners as viewers
Sec. 10. If a petition is filed alone by owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake, a member of the board of county commissioners may not serve as a viewer.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-11
Remonstrance or objection; time requirements
Sec. 11. The following have ten (10) days, exclusive of Sundays, from the date of the hearing on the form of a petition to file with the court a remonstrance or an objection to the merits of the petition, notice, or eligibility of any of the viewers:
(1) A person named in the petition.
(2) A person who owns land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(3) The department.
(4) The board of commissioners of a county in which the lake lies.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-12
Remonstrance or objection; dismissal of defective petition
Sec. 12. After the ten (10) days prescribed by section 11 of this chapter have elapsed, the court shall consider each remonstrance or objection, if any. If the court finds the petition defective, the court shall dismiss the petition unless the petition is amended within a time fixed by the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-13
Replacement of disqualified viewers
Sec. 13. If at least one (1) of the viewers is disqualified, the court shall, within ten (10) days of the date of disqualification, appoint an individual having the qualifications required by this chapter to replace the disqualified viewer as follows:
(1) If the surveyor is disqualified, the court may appoint a qualified registered engineer to replace the disqualified surveyor.
(2) If a county commissioner is disqualified, the court shall appoint another county commissioner from the same county to replace the disqualified commissioner.
(3) If the representative of the department is disqualified, the court shall appoint a new representative from the department selected from a list of two (2) representatives recommended by the director.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-14 Objections to viewers; time requirements
Sec. 14. The following have ten (10) days, exclusive of Sundays, to file a written objection to the new viewers:
(1) A person named in the petition.
(2) A person who owns land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(3) The department.
(4) The county in which the lake lies if a joint petition is filed.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-15
Objections to viewers; disqualification
Sec. 15. After the ten (10) days prescribed by section 14 of this chapter have elapsed, the court shall consider each objection to the viewers. If the court disqualifies a viewer who was appointed to replace a previously disqualified viewer, the court shall make another appointment and continue under the same procedure until there is no further disqualification of viewers.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-16
Dismissal of petition
Sec. 16. If within ten (10) days, exclusive of Sundays, following the date of the hearing of the petition, at least fifty-one percent (51%) of the landowners abutting or within four hundred forty (440) yards of the shoreline or water line of the lake remonstrate in writing against the proposed project described in the petition, the petition shall be dismissed at the cost of the petitioners whose land abuts or lies within four hundred forty (440) yards of the shoreline or water line of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-17
Referral of petition to viewers
Sec. 17. (a) If:
(1) a remonstrance has not been filed within ten (10) days of the date of the hearing; and
(2) the court considers the petition sufficient;
the court shall make an order referring the petition to the viewers.
(b) An objection to the petition or the acting of the viewers not made within the ten (10) days is considered waived.
(c) In the order referring the matter to the viewers, the court shall fix a time when the viewers shall meet and make a report. The clerk shall deliver to the viewers a duplicate copy of the petition and the order.
(d) A viewer who cannot meet on the date specified by the court may notify the court in writing, and the court shall set another date for the viewers to meet. If it is not possible for all of the viewers to meet on the new day specified by the court, a majority of the viewers may meet and view the proposed project. As added by P.L.1-1995, SEC.19.

IC 14-26-8-18
Inspection and report by viewers
Sec. 18. The viewers shall do the following:
(1) Make a personal inspection of the proposed project described in the petition.
(2) Consider whether the project is practicable and is of public need.
(3) File a report within ten (10) days from the time of the inspection. The opinion of the majority prevails.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-19
Viewers' findings; dismissal of petition
Sec. 19. If the viewers find that the proposed work is not practicable and of public need:
(1) the viewers shall make a written report of the findings to the court; and
(2) the court shall dismiss the petition at the cost of the petitioners who own land abutting or within one-fourth (1/4) mile of the water or shoreline of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-20
Viewers' findings; referral to county surveyor
Sec. 20. If the viewers find that the proposed work is practicable and of public need:
(1) the viewers shall make a written report of the finding to the court; and
(2) the court shall do the following:
(A) Direct the surveyor of the county in which the greatest area of the lake lies to prepare plans and specifications for the proposed project.
(B) Set a date for the surveyor to file the surveyor's preliminary report with the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-21
Surveyor; preliminary report; plans; specifications
Sec. 21. (a) The surveyor's preliminary report must include the following:
(1) Plans and specifications.
(2) Cost estimates.
(3) Damages.
(4) Assessments.
(5) Other information that is considered necessary and proper.
(b) The department may on request of the surveyor prepare the plans and specifications.
(c) The surveyor in preparing plans and specifications may, upon

the recommendation of the department, vary from the general plan described in the petition if necessary to carry out the purpose of the petition, subject to final approval by the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-22
Surveyor; estimate of costs; assessment of benefits or damages
Sec. 22. (a) The surveyor shall estimate the cost of the project and assess the benefits or damages to all affected landowners, each county in which the lake lies, and the department if:
(1) the petition is a joint petition between the owners of land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake and the county or the department; or
(2) the petition has been filed separately or jointly by the department or the county.
(b) If the petition was filed only by the landowners abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake, the county and the department may not be assessed.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-23
Requirements of assessments of benefits or damages
Sec. 23. The assessing of benefits or damages is to be made:
(1) on each separate tract of land to be affected;
(2) to easements held by railways or other corporations; and
(3) to cities, towns, and other public or private corporations;
including any land or water right or easement injuriously or beneficially affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-24
Apportionment of costs of improvements
Sec. 24. (a) The cost of the improvement asked for in the petition shall be paid as follows:
(1) If the petition is filed separately by the owners of land abutting upon or within one-fourth (1/4) mile of the shoreline or water line of the lake, proportionately to the benefits received by the owners.
(2) If the petition is filed jointly by the owners of land abutting upon the lake and the department or the commissioners of each county in which the lake lies or separately by the department or the commissioners of each county in which the lake lies, as follows:
(A) Twenty-five percent (25%) of the cost of the improvement shall be paid by the property owners abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake.
(B) Twenty-five percent (25%) of the cost shall be paid by the county.
(C) Fifty percent (50%) of the cost shall be paid by the

department.
(b) The surveyor shall apportion the cost of the project accordingly in the surveyor's report and notices of assessments and damages shall be sent to all affected parties as prescribed in section 25 of this chapter.
(c) If the lake lies in at least two (2) counties, the cost to be paid by each county must be proportionate to the area of the lake that lies in each county. For the purpose of determining the area of the lake that lies in each county, the surveyor may use aerial photographs made by the United States Department of Agriculture.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-25
Surveyor; notice of hearing
Sec. 25. (a) The court shall set a date:
(1) not less than thirty (30); or
(2) more than forty (40);
days after the surveyor's preliminary report has been filed for the surveyor's hearing on the report.
(b) The surveyor shall, within five (5) days after the date for the hearing is set, notify by registered mail, return receipt requested, all owners of land abutting upon or within four hundred forty (440) yards of the shoreline or water line of the lake. The return receipts are prima facie evidence of notice. The notice must give a brief description of the following:
(1) The project.
(2) The project's location.
(3) A description of the owners' land that is assessed or damaged, if any.
(4) The amount of assessment or damages, if any.
(5) The date and place of the hearing.
(c) If the residence of a landowner cannot be ascertained or if a mailed notice is returned undelivered, the surveyor shall publish notice to all persons in this category by one (1) publication:
(1) in a newspaper of general circulation published and printed in the county in which the lake lies; or
(2) if a paper is not published in the county, in a newspaper in an adjoining county;
at least ten (10) days before the date fixed for the hearing.
(d) The mailed and published notices must notify the owners that all remonstrances and claims for compensation or damages must be filed in writing with the clerk on or before the day of the surveyor's hearing.
(e) The clerk shall notify the surveyor of the receipt of remonstrances or claims on or before the day of the surveyor's hearing.
(f) The surveyor shall file the following:
(1) Proof of publication of the published notice in the form of a publisher's affidavit.
(2) Proof of the mailed notice by return receipts. As added by P.L.1-1995, SEC.19.

IC 14-26-8-26
Surveyor; hearing; final report
Sec. 26. (a) On the day fixed by the court for the hearing on the report the surveyor shall do the following:
(1) Be present at the place designated in the notice.
(2) Hear all objections made to damages and assessments.
(b) The surveyor may adjourn the hearing as necessary or to any other suitable or available room in the courthouse of the county that is considered necessary until all objections are heard. All persons interested shall take notice of an adjournment without further notice.
(c) All objections to the damages and assessments must be verified and in writing.
(d) After hearing all objections that are offered to the damages and assessments, the surveyor shall confirm or change the damages and assessments as justice requires. If the damages and assessments are changed, the surveyor shall show the changed amount assessed and the date the change was made.
(e) Upon concluding the hearing the surveyor shall make a final report to the court.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-27
Remonstrance against surveyor's final report; time requirements; contents
Sec. 27. (a) The following entities have ten (10) days from the date the surveyor's final report is filed with the court to remonstrate against the final report:
(1) An owner of land affected by the work as proposed in the petition or in the surveyor's final report.
(2) The commissioners of a county in which the lake lies.
(3) The department.
(b) A remonstrance must be in writing, must be filed with the court, and may be for any of the following causes:
(1) That the report of the surveyor is not according to law.
(2) That the proposed work as reported by the surveyor will not be sufficient to accomplish the purpose set out in the petition.
(3) That the amount of the assessment is exorbitant.
(4) That the amount of the assessment is too much as compared with other land assessed, specifying the other land.
(5) That the amount of the assessment of others is too low, specifying the others.
(6) That the amount of the damages is inadequate.
(7) That the owner's land will be damaged and the owner has not been given damages.
(8) That the owner's land has been assessed for benefits and the owner's land will not be benefited or will be damaged if the proposed work is accomplished.
(9) That the assessment against a county or the department is

greater than the public benefit to be received.
(10) That the proposed project is not practicable and of public need or utility.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-28
Remonstrance against surveyor's final report; order to amend or file new report
Sec. 28. If after a hearing the court decides that any of the causes of remonstrance described in section 27 of this chapter is true, the court may do either of the following:
(1) Direct the surveyor to amend and perfect the report.
(2) Set aside the report and refer the matter back to the surveyor for a new report.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-29
Remonstrance against surveyor's final report; new report
Sec. 29. (a) In making an order for a new report, the court shall fix the time when the surveyor shall report.
(b) When a new report is made and filed, a person whose land is reported as affected in the report may remonstrate within the same time and for the same causes that are allowed to remonstrate against the first report. However, a second remonstrance may only concern new matters contained in the second or amended report.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-30
Remonstrance against surveyor's final report; trial of facts
Sec. 30. The court shall try all questions of facts arising on a petition, report, or remonstrance without a jury.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-31
Remonstrance against surveyor's final report; modification of assessments
Sec. 31. (a) If a remonstrance is sustained by the court, the court may modify and equalize the assessments, as justice requires, by doing the following:
(1) Diminishing the assessments on some tracts and increasing the assessments on other tracts.
(2) Giving or withholding damages.
(b) For purposes of this section each person whose land is:
(1) reported as affected; or
(2) stated in the petition as affected;
is considered to be in court by virtue of the notices originally given to the parties on the pendency of the petition.
(c) If:
(1) the land described in the petition as affected by the proposed work; and         (2) the surveyor has reported the land as neither benefited nor damaged;
the court may, if the facts and justice warrant, make assessments against the land.
(d) The assessments as changed, modified, equalized, or made are valid.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-32
Remonstrance against surveyor's final report; confirmation of assessments
Sec. 32. If the finding and judgment of the court is against each remonstrance:
(1) the assessments made by the surveyor shall be confirmed; and
(2) the order confirming is final and conclusive.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-33
Remonstrance against surveyor's final report; dismissal of proceedings
Sec. 33. If the finding and judgment of the court is in support of a remonstrance, the proceedings shall be dismissed at the cost of the petitioners whose land abuts or lies within four hundred forty (440) yards of the shoreline or water line of the lake.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-34
Approval of assessments where no remonstrance filed
Sec. 34. If after the ten (10) days allowed for remonstrances there is no appeal or remonstrance, the court shall do the following:
(1) Make an order declaring the proposed work established and approving assessments as made by the surveyor or as equalized and modified as provided in section 31 of this chapter.
(2) Assign the duty of carrying out the order to the county surveyor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-35
Appeal from approval and confirmation of assessments
Sec. 35. The order of the court approving and confirming the assessments and declaring the proposed work established is final and conclusive, unless an appeal is taken. An appeal may be taken from the final judgment of the circuit or superior court to the supreme court or court of appeals as in other civil cases.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-36
Contracts for construction of improvements; notice; bidding
Sec. 36. (a) The county surveyor shall proceed to have the

improvement constructed as provided by section 32 or 34 of this chapter. The county surveyor shall keep in the surveyor's office copies of the plans and specifications, which shall be open for the inspection of any landowner interested or any contractor who may be a prospective bidder on the work.
(b) The county surveyor shall give notice in a newspaper of general circulation printed and published in the following:
(1) Each county in which the lake lies.
(2) Each county where land assessed as benefited is situated.
(c) The notice must state that on a certain day and date, which may not be less than fifteen (15) days from the date of the publication, the surveyor will do the following:
(1) Receive sealed bids for the furnishing of all material and labor necessary for the construction of the work.
(2) Let the contract to the lowest and best bidder or reject all bids and re-advertise for new bids.
(d) The surveyor may:
(1) let the work as a whole; or
(2) subdivide the work into at least two (2) sections and let the work in separate contracts that will, in the surveyor's best judgment, most speedily and economically accomplish the completion of the work.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-37
Contractor's bond; requirement
Sec. 37. A person who has successfully bid for the whole or a part of the work shall, when the work is awarded to the person, do the following:
(1) Enter into a contract with the surveyor to perform the work.
(2) Give bond that:
(A) must be approved by the court;
(B) is payable to the state; and
(C) is in a proper penalty for the performance of the contract;
that the person will pay all damages occasioned by nonfulfillment of the contract. The damages may be recovered in a court with jurisdiction.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-38
Contractor's bond; default
Sec. 38. If a person who is assessed is damaged by reason of the default and failure of the contractor to complete the work within the limit, the contractor in default is liable on the bond to the person damaged to the full extent of the damages. The damages may be recovered in a court with jurisdiction in a suit or an action on the bond by the state on the relation of the person damaged for the use of the person or party injured.
As added by P.L.1-1995, SEC.19.
IC 14-26-8-39
Contractor's bond; action on bond
Sec. 39. The surveyor may bring suit on the bond in a court with jurisdiction to recover any increased cost, expense, or damage of or to the work because of the failure of the contractor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-40
Contractor's bond; aggregate liability of surety
Sec. 40. The aggregate liability of the surety on a bond for all liabilities may not exceed the penalty of the bond.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-41
Contracts for construction of improvements; court approval
Sec. 41. A contract may not be let until the court approves the contract.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-42
Contractor's final report
Sec. 42. When the contractor has finished the contractor's work, the surveyor shall make a final report to the court showing that the work has been completed and accepted.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-43
New assessments where no contract let
Sec. 43. (a) If the surveyor is unable to let a contract and construct the proposed improvement for the estimated cost of construction, the surveyor shall report the fact to the court.
(b) The court shall immediately order a new assessment of benefits and damages if requested in writing by at least two-thirds (2/3) of the original petitioners.
(c) If the order for a new assessment is made:
(1) the procedure provided for following the making of the original assessment shall be followed with respect to the new assessment and subsequent actions; and
(2) the landowners have the same right to remonstrate and appeal as is provided for original assessments.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-44
Payment of costs of improvements
Sec. 44. The costs and expenses of an improvement petitioned for under this chapter shall be out of the county general fund or the general lake improvement fund as described in this chapter, except the part of the cost to be paid by the department. The costs and expenses include the following:
(1) The contract price for the work.         (2) The traveling expenses of the surveyor.
(3) The expenses of the viewers.
(4) Court costs.
(5) Notices.
(6) Advertising.
(7) Attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-45
Surveyor; traveling expenses; compensation; bond
Sec. 45. (a) If the surveyor or the surveyor's deputy uses a car owned by the surveyor or the deputy or a hired conveyance in carrying out the improvement petitioned for under this chapter, the surveyor or deputy may include traveling expenses incident to the work at an amount for mileage at a rate determined by the county fiscal body.
(b) The surveyor and the surveyor's deputy:
(1) are not entitled to receive compensation for services in addition to the statutory salary except for expenses as provided in section 44 of this chapter; and
(2) are not required to give any additional bond other than the official bond.
As added by P.L.1-1995, SEC.19. Amended by P.L.10-1997, SEC.19.

IC 14-26-8-46
Viewers; expenses
Sec. 46. The viewers, other than the surveyors, the county commissioners, and the representative of the department, are entitled to the following:
(1) Six dollars ($6) a day for expenses incurred in viewing the proposed improvement.
(2) An amount for mileage at a rate determined by the county fiscal body.
As added by P.L.1-1995, SEC.19. Amended by P.L.10-1997, SEC.20.

IC 14-26-8-47
Attorney's fees
Sec. 47. (a) Except as provided in subsections (b) and (c), the attorney's fees paid may not exceed four percent (4%) of the estimated cost of construction.
(b) If an appeal is taken or other extra proceedings are conducted, the court may allow a reasonable additional amount for the extra legal services actually provided.
(c) If:
(1) the aggregate cost is less than one thousand five hundred dollars ($1,500); and
(2) the petition is filed separately by the owners of land abutting or within one-fourth (1/4) mile of the shoreline or water line of the lake;
the court shall fix a reasonable amount instead of the four percent

(4%) for the petitioners' attorney's fees.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-48
Verified bill; partial payment; full payment
Sec. 48. (a) A payment may not be made for work done under this chapter until a verified bill has been:
(1) presented to the surveyor;
(2) approved by the surveyor;
(3) filed with the auditor; and
(4) allowed by the commissioners.
(b) A partial payment may not be made to a contractor that exceeds seventy-five percent (75%) of the cost of the improvement.
(c) Full payment may not be made until:
(1) sixty-one (61) days after the completion and acceptance of the work; and
(2) after the contractor has filed with the surveyor an affidavit that all bills for labor, other service, or materials that have been used in the construction of or incorporated in the work have been paid in full.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-49
General lake improvement funds
Sec. 49. (a) The board of county commissioners of each county may establish a general lake improvement fund. The fund shall be used to pay for the construction of dams and other works to raise, stabilize, or maintain lake levels under this chapter. The fund includes the following:
(1) Taxes levied or collected for lake improvement purposes.
(2) The proceeds of bonds issued and sold for lake improvement purposes.
(3) Assessments for benefits to property under this chapter.
(4) Other money that is provided by law to be paid into the fund.
(b) If the board of county commissioners considers it inadvisable to establish a general lake improvement fund, payments for projects under this chapter shall be paid into and shall be paid from the county general fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-50
Levy of real property tax
Sec. 50. The fiscal body of a county concerned in work authorized in this chapter may, upon request of the board of county commissioners, approve the levy and collection of a tax upon all real property in the county to raise money to carry out this chapter.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-51 Surveyor; computation and apportionment of costs; certification of assessments to county auditor
Sec. 51. (a) The surveyor in charge of a project established under this chapter shall, within ten (10) days after letting the contract for construction, carefully compute the entire cost of the improvement, including the following:
(1) Incidental costs, expenses, and damages.
(2) Attorney's fees as allowed by the court.
(b) The surveyor shall apportion the costs and expenses to the tracts of land assessed in proportion to the total assessment against the respective parcels of land benefited by the construction of the work. The apportionment to the respective tracts or parcels of land may not exceed the benefits assessed against the tracts or parcels, respectively.
(c) The surveyor shall certify the assessments, apportionments, and time to make payments to the county auditor. If the improvement affects the landowners in more than one (1) county, the surveyor shall certify the assessments, apportionments, and time to make payments to the auditor of each other county affected.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-52
Auditor; notice of assessments
Sec. 52. The auditor of each county affected shall give notice by publication in a newspaper published in the county, not less than thirty (30) days before the day for payment of assessments, of the following:
(1) That the assessment sheet has been prepared and placed in the hands of the county treasurer for collection.
(2) The time and manner in which the assessments are required to be paid.
(3) That a person affected who desires to pay the assessment to discharge the person's land from all liability to the assessment on or before the day named in the order may do so.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-53
Auditor; extension of assessments upon duplicate
Sec. 53. (a) The auditor shall then extend the assessments upon a special duplicate:
(1) to be provided for the auditor at the expense of the county;
(2) to be known as the lake duplicate; and
(3) for recording all assessments under this chapter in the county.
(b) Except as provided in subsection (c), in extending the assessments upon the duplicates, the auditor shall, in the first instance, extend the assessments for the full period of payment of all assessments, as fixed by the surveyor.
(c) Assessments of less than twenty-five dollars ($25) shall be paid within one (1) year.     (d) The auditor shall calculate and add to each successive installment interest at the rate of six percent (6%) per year until the date fixed for payment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-54
Assessments less than $25
Sec. 54. (a) The provisions of this chapter permitting the payment of assessments in installments do not apply to assessments of less than twenty-five dollars ($25).
(b) If:
(1) one (1) landowner owns more than one (1) tract of land; and
(2) an assessment of less than twenty-five dollars ($25) is made against at least one (1) of the tracts of land;
all assessments less than twenty-five dollars ($25) shall be paid within one (1) year.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-55
Assessments as liens; collection of assessments
Sec. 55. An assessment constitutes a lien upon the tracts or parcels of land and shall be collected at the same time and in the same manner as taxes are collected. After collection the assessments shall be deposited in the lake improvement fund or the county general fund.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-56
Nonpayment of assessments; sale of land
Sec. 56. (a) If an assessment, an installment, or a part of an assessment or installment is not paid when due, the failure to pay results in the same penalties as for the nonpayment of taxes. The land shall be placed upon the list of land to be sold at tax sale, and the land shall be sold at tax sale at the same time and in the same manner as provided under IC 6-1.1-24. The same penalties apply and the same rights are acquired upon purchase at these sales as in other tax sales, including the execution and delivery of tax deeds and the rights and remedies provided in cases of property sold at tax sale.
(b) Personal property or real property other than that assessed may not be sold for the failure to pay an assessment or installment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-57
Nonpayment of assessments; public land
Sec. 57. (a) If:
(1) a municipal corporation or other public corporation fails to pay an assessment for benefits or for property the municipal or other public corporation owns; and
(2) there is not a provision for selling the property at tax sale;
the municipal or other public corporation is considered to have

elected to pay in installments at the same time and in the same manner as provided in other cases. The assessments shall be included in the respective lists, and the municipal or other public corporation shall pay the installments to the county treasurer in the same manner as provided in other cases.
(b) A municipal or other public corporation that fails to pay an installment is liable for the nonpayment. The auditor shall enforce collection by bringing an action in the name of the state of Indiana, on the relation of the county treasurer in behalf of the county for the installment that is due and unpaid, together with penalties. The recovery is without relief from valuation and appraisement laws and includes reasonable attorney's fees for collecting the installment.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-58
Assessments as liens; priority; payment; cancellation
Sec. 58. (a) The amount of an assessment as made or approved and confirmed by the court is a lien upon the land assessed from the time the assessment is approved and confirmed. The lien follows all other improvement liens upon the affected real property in order of priority as to date of attachment.
(b) The surveyor charged with the construction of the work shall keep in the surveyor's office a complete copy of the assessments that may, upon demand, be examined by any interested person.
(c) An owner of land assessed for benefits who desires to transfer the property free and clear of the lien for the assessment may deposit with the county treasurer the full amount of the benefits assessed against the tract or parcel of land. When the surveyor has made the final computation to the county auditor, the treasurer shall pay to the person paying the assessment the surplus, if any, over the actual assessment. Whenever the owner of a tract or parcel of land has paid to the treasurer and the treasurer's books show the payment, the lien for the assessment on the tract or parcel of land is automatically canceled.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-59
Lien for labor and materials
Sec. 59. (a) Each subcontractor, laborer, and other person who performs labor or another service or furnishes material that is used in the construction of or incorporated in work under this chapter, including board for laborers and all fuel, oil, and grease used in the operation of machinery used in the construction work, has a lien upon the fund raised for the payment of the work. The lien attaches if written notice is filed with the surveyor:
(1) within sixty (60) days of furnishing the labor or material; and
(2) that states the amount due and describes the article furnished.
(b) After the receipt of notice under subsection (a), the surveyor

shall withhold payment to the contractor for the work in an amount sufficient to satisfy the lien until the amount is adjusted and paid.
(c) If a contractor and a person claiming a lien disagree on the amount or validity of the lien, the court ordering the construction of the work shall, upon motion of the surveyor, contractor, or person claiming the lien, determine the amount to be paid. The surveyor may pay the amount determined, and on payment the surveyor is released from all liability concerning the payment.
(d) If the surveyor fails to comply with this section, the surveyor is liable on the surveyor's bond for the amount improperly paid over to the contractor.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-60
Liability of surveyor on bond
Sec. 60. (a) If a surveyor fails to perform any work required of the surveyor by this chapter, after ten (10) days written notice to the surveyor by any interested person the surveyor is liable with the surveyor's sureties on the surveyor's official bond:
(1) for all damages caused by the failure to perform the duty, including reasonable attorney's fees; and
(2) to the person damaged.
(b) An action on the bond of the surveyor for failure to perform a duty must be brought in the name of the state on the relation of:
(1) the county auditor; or
(2) the person injured.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-61
Petition filed under IC 36-9-27; duties of viewers and surveyor
Sec. 61. (a) If a petition is filed under IC 36-9-27 for the construction, reconstruction, alteration, repair, or recleaning of a drainage ditch that extends into or within one hundred sixty (160) rods of a freshwater lake and has a bottom depth lower than the average normal water level of the lake, the petition may ask that:
(1) the owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of each lake likely to be affected;
(2) each county in which the lake lies; and
(3) the department;
participate in the cost of constructing a dam or structure, diversion ditches, pumping stations, or other appurtenances necessary to protect and preserve the water level of the lake.
(b) If a request is made in a petition under subsection (a), the court having jurisdiction of the drainage proceedings shall appoint additional viewers as prescribed in this chapter to represent the county and the department. The viewers shall file a separate report on whether a dam, other structure, diversion ditch, pumping station, or other appurtenance is practicable and of public need.
(c) If the report of the viewers is in the affirmative, the surveyor

for the drainage project shall include in the report plans and specifications for the improvement and apportion assessments and damages in the same manner as prescribed in this chapter governing raising or maintaining lake levels.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-62
Petition filed under IC 36-9-27; court proceedings
Sec. 62. (a) If a petition is filed under section 61 of this chapter for the construction, reconstruction, alteration, repair, or recleaning of a drainage ditch that extends to or within one hundred sixty (160) rods of a freshwater lake and has a bottom depth lower than the average normal water level of the lake and the petition does not request the construction of a dam, other structure, diversion ditch, pumping station, or other appurtenance to protect and preserve the water level of each lake likely to be affected:
(1) twenty percent (20%) of the owners of land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake;
(2) a county in which the lake lies; or
(3) the department;
may file a petition addressed to the court having jurisdiction any time before the court order granting the petition for the drainage project to include a dam, other structure, diversion ditch, pumping station, or other appurtenance necessary to protect and preserve the water level of the lake.
(b) Upon receipt of a petition filed under subsection (a), the court shall set a date for a hearing. On that date the court shall hear all evidence submitted regarding the practicability and public need of a dam, other structure, diversion ditch, pumping station, or other appurtenance to protect and preserve the water level of each lake likely to be affected.
(c) If the court rules that the additional construction is necessary, the same procedure shall be followed for inclusion as if the additional construction were included in the petition for the drainage work.
(d) If the court rules adversely on the practicability or public need of a dam, other structure, diversion ditch, pumping station, or other appurtenance, an appeal may be taken from the final judgment of the circuit or superior court to the supreme court or the court of appeals within thirty (30) days.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-63
Petition filed under IC 36-9-27; additional assessments
Sec. 63. If:
(1) the construction of a dam, other structure, diversion ditch, pumping station, or other appurtenance in connection with the preservation or stabilization of a lake is petitioned for under section 62 of this chapter in connection with a drainage

proceeding; and
(2) in the surveyor's opinion, the improvement to the lake will:
(A) be beneficial to any person affected by the drainage project; or
(B) in any way provide better drainage than if the water level of the lake is left uncontrolled or undisturbed;
the surveyor for the drainage project may assess a part of the cost of the improvement that would normally be paid by those persons who own land abutting or within four hundred forty (440) yards of the shoreline or water line of the lake to any person affected by the drainage project.
As added by P.L.1-1995, SEC.19.

IC 14-26-8-64
Elevation of lake levels
Sec. 64. (a) The county surveyor shall do the following:
(1) Certify the elevation of a lake level established under this chapter, including the bench mark used for the point of beginning.
(2) Record the elevation of the lake level and the bench mark in the office of the county recorder in each county in which the lake lies.
(b) The elevation of a lake level established under this chapter must refer to at least one (1) of the following:
(1) The United States Coast and Geodetic Survey, first, second, and third order levels.
(2) The United States Geological Survey, third order levels.
As added by P.L.1-1995, SEC.19.






ARTICLE 27. LEVEES, DAMS, AND DRAINAGE

CHAPTER 1. DUTIES OF DEPARTMENT

IC 14-27-1-1
General duties of department
Sec. 1. The department shall do the following:
(1) Investigate, compile, and disseminate information and make recommendations relative to the drainage and reclamation of land.
(2) Make surveys and reconnaissance and prepare the maps, charts, statistical tables, and other documents and appurtenances that are considered necessary to enable landowners, public officials, or other persons interested in or charged by law with the duty of promoting and securing the drainage and reclamation of land to proceed more intelligently with their work.
(3) Recommend and secure the enforcement of laws for the drainage and reclamation of the swamp, overflowed, and nonarable land of Indiana.
(4) Ascertain, determine, designate, and define natural drainage and reclamation areas. When requested, place at the disposal of the public officials charged by law with the establishment and execution of the work the information that will enable the public officials, when providing for the drainage or reclamation of a component part of the natural drainage or reclamation areas, to proceed with the work so that the component systems, when established and completed, form a scientifically integrated system whereby the entire natural drainage or reclamation area is most economically and scientifically drained or reclaimed.
(5) Prepare computations of the probable maximum quantity of water likely to be collected from a drainage or reclamation area or district and discharged by a ditch or system of ditches or drains, together with the probable maximum capacity of the outlet by which the water is to make its escape.
(6) Prepare computations of the probable maximum quantity of water likely to be restrained or impounded by a levee or dike or a system of levees or dikes, together with the location and the probable maximum height and strength of the proposed dikes or levees by which the water is to be restrained and impounded.
(7) Make the computations prepared under subdivisions (5) and (6) available, on request, to and placed at the disposal of a public official or other person authorized by law to locate, establish, or construct ditches, drains, levees, or dikes for the purpose of enabling the person to locate, establish, and construct the ditches, drains, levees, or dikes so that land other

than land assessed for benefits and wherever located is not subjected to inundation, overflow, or unnecessary or unnatural hazard or inconvenience.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-2
Notices required to be made to department
Sec. 2. Within five (5) days after:
(1) an order has been made by a circuit or superior court, board of commissioners, or county auditor referring a petition for drainage or for the establishment and construction of a levee or dike to the:
(A) drainage or levee commissioners;
(B) county surveyor; or
(C) joint board of drainage commissioners for interstate drains; and
(2) the election and organization of the board of directors of an incorporated levee or dike association under Indiana law for the location, establishment, or construction of ditches, drains, levees, or dikes;
the clerk of the circuit court, the county auditor, or the clerk of the board of directors of the incorporated levee or dike association shall notify the department by registered letter of the making of the order or the election and organization of the board of directors.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-3
Contents of notices
Sec. 3. The letter required by section 2 of this chapter must state the following:
(1) The names and addresses of the drainage or levee commissioners or the members of the board of directors.
(2) The date and place of meeting of the commissioners or board of directors to make personal inspection of the land described in the petition or likely to be affected by the proposed work of drainage or levee or dike construction.
(3) The date fixed by the court or board of county commissioners or otherwise upon which the preliminary or final report of the drainage or levee commissioners or board of directors is to be submitted.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-4
Collection of data, statistics, or information
Sec. 4. Upon the receipt of notice under section 2 of this chapter or at any time thereafter, the department may obtain, collate, and interpret the data, statistics, or other information relative to the proposed ditch, drain, levee, or dike that in the discretion of the department is considered necessary to enable the department to fully and satisfactorily perform the duties required by this chapter. The

data, statistics, or other information may be obtained by the department or an agent of the department either in person or by a suitable questionnaire prepared by the department and submitted to:
(1) the clerk of the circuit court or the auditor of the county having jurisdiction of the case; or
(2) the drainage or levee commissioners or board of directors or superintendent of construction.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-5
Designation of technical advisor
Sec. 5. The department may, upon the receipt of a request in writing from:
(1) the circuit or superior court or the board of county commissioners having jurisdiction of the case;
(2) the drainage or levee commissioners;
(3) the board of directors of an incorporated levee or dike association;
(4) the superintendent of construction; or
(5) a petitioner or a landowner who may be affected by an assessment or damages incident to the establishment and construction of the proposed work;
direct the state engineer or an authorized agent or person connected with the division of engineering to act as a technical advisor.
As added by P.L.1-1995, SEC.20.

IC 14-27-1-6
Duties of technical advisor
Sec. 6. The department may direct the technical advisor designated under section 5 of this chapter to do any of the following:
(1) Accompany the drainage or levee commissioners, the joint board of drainage commissioners, or the board of directors of an incorporated levee or dike association and assist and advise them while making personal inspection of the land likely to be affected by the proposed work to determine the best and cheapest method of drainage or of constructing the proposed levee or dike, including the termini, route, location, character, and dimensions of the main drain or levee, as well as any arms, branches, or laterals, considering future contingencies as well as present needs, and cooperate with them in the determination of all other matters that the commissioners or board of directors are lawfully required to perform and on which they may request the person's assistance or advice.
(2) Sit in an advisory capacity during the hearing of the preliminary or final report of the drainage or levee commissioners or board of directors by the court or county executive until the proceedings have been dismissed or an order has been issued declaring the proposed work established.
(3) Cooperate with the superintendent of construction, commissioner, or other person charged with the execution of the

work in the determination of all matters on which the person's advice or assistance is requested.
As added by P.L.1-1995, SEC.20.



CHAPTER 2. LEVEES; MISCELLANEOUS PROVISIONS

IC 14-27-2-1
Acquisition of property by purchase or eminent domain
Sec. 1. A person, an officer, a corporation, a limited liability company, or an association authorized by law to maintain, protect, or repair a levee constructed under Indiana law may purchase for the use of the levee the real property that is necessary, in the opinion of the person, officer, corporation, limited liability company, or association, to protect, maintain, or repair the levee. If the person, officer, corporation, limited liability company, or association is unable to agree with the owner of the real property, the person, officer, corporation, limited liability company, or association may proceed to acquire the real property by condemnation in the same manner and with the same effect as provided by law for the condemnation of real property for railroad purposes.
As added by P.L.1-1995, SEC.20.

IC 14-27-2-2
Riding or driving on levee prohibited
Sec. 2. A person who knowingly rides or drives upon or over a levee constructed under law, except for the purpose of:
(1) passing over the levee:
(A) at a public or private crossing; or
(B) upon a part of a public highway; or
(2) inspection or repair;
commits a Class B infraction.
As added by P.L.1-1995, SEC.20. Amended by P.L.71-2004, SEC.10.



CHAPTER 3. CONTROL OF LEVEES

IC 14-27-3-1
Duties of superintendent of construction
Sec. 1. (a) The superintendent of construction of the work shall do the following:
(1) Keep an account of all money collected and paid out by the superintendent in relation to the work.
(2) Take vouchers for all money paid out.
(3) Keep an account of time spent on the superintendent's duties. If the superintendent is engaged in at least two (2) works on the same day, the superintendent shall divide the day among the works in proportion to the time devoted to each.
(4) At least one (1) time every six (6) months, make under oath to the court a full report of all matters relating to the work. The court shall allow the superintendent an amount not exceeding four dollars ($4) per day for the time actually and necessarily spent by the superintendent on the work.
(b) The superintendent is under the direction of the court. If the superintendent fails to obey the orders of the court, the superintendent:
(1) forfeits all compensation due the superintendent;
(2) shall be treated summarily as for contempt; and
(3) may be removed by the court.
(c) An action may also be brought upon the superintendent's bond, in the name of the state of Indiana, for a failure of duty, and the amount recovered shall be applied to payment of the expenses of the construction.
(d) The court may at any time discharge the superintendent and appoint another superintendent.
As added by P.L.1-1995, SEC.20.



CHAPTER 4. LEVEE ASSOCIATIONS; MERGED

IC 14-27-4-1
Applicability of chapter
Sec. 1. This chapter applies to a levee association or corporation that meets the following conditions:
(1) The levee association or corporation was a levee association originally organized under Acts 1913, c.165, that:
(A) accepted the provisions of:
(i) IC 23-7-1 (before its repeal on September 2, 1971);
(ii) IC 23-7-1.1 (before its repeal on August 1, 1991); or
(iii) IC 23-17; and
(B) merged with a levee association originally organized under IC 23-7-1.
(2) The surviving corporation or association of the merger has in the articles of merger restated the provisions of the corporation's or association's articles to do the following:
(A) Include among the corporation's or association's purposes the construction, extension, changing, improvement, maintenance, or repair of a levee, dike, breakwater, dam, sewer, ditch, drain, diversion channel, creek, water course, pumping station, syphon, flood gate, waste gate, or a combination of more than one (1) of these objects or in any work determined to be necessary for or to be an aid to the protection, drainage, reclamation, or improvement of wet or overflowed land subject to overflow.
(B) Use all statutes relating to levees, ditches, and drains.
(3) At least one (1) of the following has occurred:
(A) The levee association has entered into a commitment with a state or federal authority or agency for the construction of a levee or for the planning of a levee.
(B) Federal or state money has been appropriated or expended in feasibility studies or for preconstruction planning before March 10, 1967, as a consequence of the commitment.
As added by P.L.1-1995, SEC.20.



CHAPTER 5. LEVEE ASSOCIATIONS; FEDERAL LOANS

IC 14-27-5-1
Applicability of chapter
Sec. 1. This chapter applies to the following:
(1) A levee association incorporated before March 10, 1967, under Acts 1913, c.165, or a successor of the association.
(2) An association existing before March 10, 1967, under IC 23-7-1 (repealed September 2, 1971) for the purpose of using a statute:
(A) concerning levees, ditches, and improvements relating to levees or ditches; and
(B) repealed by IC 19-3-2-106 (repealed April 1, 1980).
(3) A levee association complying with IC 14-27-4.
As added by P.L.1-1995, SEC.20.



CHAPTER 6. LEVEE AUTHORITY IN VANDERBURGH COUNTY

IC 14-27-6-1
Applicability of chapter
Sec. 1. This chapter applies to the following:
(1) A city having a population of more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000).
(2) The county in which a city described in subdivision (1) exists.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of the levee authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-3
"Gate" defined
Sec. 3. As used in this chapter, "gate" means any opening in a levee that can be closed mechanically to prevent the flow of water through the levee.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-4
"Levee" defined
Sec. 4. As used in this chapter, "levee" means any wall built along a stream to keep the stream from overflowing the banks.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-5
"Pumping station" defined
Sec. 5. As used in this chapter, "pumping station" means any place equipped with pumps for the purpose of lifting water over a levee wall and into the stream.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-6
Ordinance establishing levee authority
Sec. 6. The:
(1) city fiscal body; or
(2) city fiscal body and the county fiscal body;
may adopt an ordinance to establish a levee authority for the purpose of acquiring land, rights-of-way, and easements on which the board or the United States Army Corps of Engineers can construct, improve, equip, maintain, control, lease, and regulate levees to hold back flood waters either within or without the district. The authority has jurisdiction over a district coterminous with the jurisdictional

boundaries of the fiscal body adopting the ordinance.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-7
Board; executive and legislative powers
Sec. 7. The board shall exercise the executive and legislative powers of the authority as provided by this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-8
Board; members
Sec. 8. (a) The board consists of three (3) members as follows:
(1) Two (2) members shall be appointed by the city executive.
(2) One (1) member shall be appointed by the board of commissioners of the county if the fiscal body of the county adopted an ordinance under section 6 of this chapter or under IC 13-2-31-2 (before its repeal).
(b) Not more than two (2) members of the board may be members of the same political party.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-9
Board; eligibility of members
Sec. 9. To be eligible to be appointed as a member of the board, an individual must meet the following conditions:
(1) Be at least eighteen (18) years of age.
(2) Be a resident householder of the city if appointed by the city executive.
(3) Be a resident of the county.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-10
Board; appointment of members; first meeting
Sec. 10. As soon as possible after the adoption of an ordinance for the creation of a levee authority, the members of the board shall be appointed as provided in section 8 of this chapter. The members shall meet on the day of the first meeting of the board and organize as the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-11
Board; terms of first members
Sec. 11. (a) Except as provided in subsection (b), the first members of the board shall be appointed as follows:
(1) One (1) member for the term of one (1) year.
(2) One (1) member for the term of two (2) years.
(3) One (1) member for the term of three (3) years.
(b) If the board consists of members appointed from both the city and the county:
(1) the city executive shall appoint members for original terms

of one (1) and two (2) years; and
(2) the board of commissioners of the county shall appoint a member for a term of three (3) years.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-12
Board; filling of vacancy upon expiration of term
Sec. 12. Upon the expiration of a term, the city executive or board of commissioners of the county shall appoint a member to fill the vacancy.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-13
Board; filling of vacancy upon resignation
Sec. 13. If a vacancy occurs on the board by resignation or otherwise, except for the expiration of a term, the city executive or board of commissioners of the county shall appoint a member for the remainder of the term.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-14
Board; terms of members
Sec. 14. (a) Except as otherwise provided in this chapter, a member of the board serves for a term of three (3) years:
(1) beginning at noon on the day of the first meeting of the board; and
(2) continuing until a successor has qualified for the office.
(b) A member of the board is eligible for reappointment to successive terms.
(c) A member of the board may be impeached under the procedure provided for the impeachment of county officers.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-15
Board; restrictions on members
Sec. 15. (a) A member of the board is ineligible to hold an appointive office or employment for the authority.
(b) A member of the board may not be or become personally interested in a contract with or claim against the authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-16
Board; compensation of members
Sec. 16. The members of the board are entitled to a minimum compensation of six hundred dollars ($600) each year.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-17
Board; officers
Sec. 17. The board shall, at the board's first regular meeting to be

conducted on the first July 1 or January 1 following appointment of the members and annually thereafter, elect the following officers:
(1) One (1) of the members as president.
(2) Another of the members as vice president, who shall perform the duties of the president during the absence or disability of the president.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-18
Board; office and records
Sec. 18. The board shall have a suitable office where the board's maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-19
Board; meetings
Sec. 19. (a) The board shall by rule provide for regular meetings to be held not less than at semimonthly intervals throughout the year. The board shall keep meetings open to the public.
(b) The board shall convene a special meeting when a special meeting is called. The chairman or a majority of the members of the board may call a special meeting. The board shall do the following:
(1) Establish by rule a procedure for calling special meetings.
(2) Give notice of a special meeting that is open to the public by publication one (1) time, not less than twenty-four (24) hours before the time of the meeting, in each of two (2) daily newspapers of general circulation in the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-20
Board; quorum
Sec. 20. A majority of the members of the board constitutes a quorum for a meeting. The board may act officially by an affirmative vote of a majority of the members present at the meeting at which the action is taken.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-21
Board; record of proceedings
Sec. 21. The board shall have a written record of the board's proceedings kept. The record must be available for public inspection in the office of the board. The board shall record in the record the affirmative and negative vote on the passage of each item of business.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-22
Board; rules of procedure
Sec. 22. The board shall adopt a system of rules of procedure

under which the board's meetings are to be held. The board may suspend the rules of procedure by unanimous vote of the members of the board who are present at the meeting. The board may not suspend the rules of procedure beyond the duration of the meeting at which the suspension of rules occurs.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-23
Board; supervision of internal affairs
Sec. 23. The board may supervise the board's internal affairs in the same manner as other municipal legislative and administrative bodies.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-24
Proposed drafts of ordinances
Sec. 24. (a) A member of the board may introduce a proposed draft of an ordinance at a meeting of the board. A person who introduces a proposed draft of an ordinance shall provide at the time of introduction a written copy of the proposed draft.
(b) The board shall assign to each proposed draft of an ordinance a distinguishing number and the date when introduced.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-25
Notice of pending action on proposed drafts
Sec. 25. (a) Not:
(1) more than seven (7) days after the introduction of a proposed draft of an ordinance; and
(2) less than seven (7) days before the final passage of a proposed draft of an ordinance;
the board shall publish a notice that the proposed ordinance is pending final action by the board. The notice shall be published one (1) time in each of two (2) daily newspapers that have a general circulation in the district. Notice of an ordinance establishing a budget must be in accordance with the general law relating to budgets of cities.
(b) The board shall do the following:
(1) Include in the notice the following:
(A) Reference to the subject matter of the proposed ordinance.
(B) The time and place a hearing will be held on the proposed ordinance.
(C) A statement that the proposed draft of an ordinance is available for public inspection at the office of the board.
(2) Not later than the date of notice of the introduction of a proposed ordinance, place five (5) copies of the proposed draft on file in the office of the board for public inspection.
(c) The board may include in one (1) notice a reference to the subject matter of each draft of an ordinance that is pending and for

which notice has not already been given.
(d) An ordinance is not invalid because the reference to the subject matter of the draft of an ordinance was inadequate if the reference was sufficient to advise the public of the general subject matter of the proposed ordinance.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-26
Meetings to take action on proposed drafts
Sec. 26. At a meeting for which notice has been given as required by section 25 of this chapter, the board may:
(1) take final action on the proposed ordinance; or
(2) postpone final consideration to a designated meeting in the future without giving additional notice.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-27
Public meeting required
Sec. 27. The board may adopt a draft of an ordinance only at a meeting that is open to the public. Before adopting an ordinance, the board shall give opportunity to a person present at the meeting to give testimony, evidence, or argument for or against the proposed ordinance in person or by counsel under rules that the board adopts concerning the number of persons who may be heard and time limits.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-28
Effective dates of ordinances
Sec. 28. Whenever the board adopts an ordinance, the board shall at the same meeting designate the effective date of the ordinance. If the board fails to designate the effective date of the ordinance in the record of the proceedings of the board, the ordinance takes effect fourteen (14) days after passage.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-29
Copies of ordinances
Sec. 29. (a) The board shall have copies of each ordinance made available to the public.
(b) The board may provide for the printing of any of the ordinances of the authority in pamphlet form or in bound volumes. The board may:
(1) distribute the pamphlets or volumes without charge; or
(2) charge the cost of printing and distribution.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-30
General powers of board
Sec. 30. The board may perform all acts necessary or reasonably incident to carrying out the purposes of this chapter, including the

following powers:
(1) To sue and be sued collectively by the board's name "__________ Levee Authority", with service of process being had on the president of the board. However, costs may not be taxed against the board or any of the board's members in an action.
(2) To have exclusive jurisdiction within the district.
(3) To adopt ordinances to protect all property owned or managed by the board.
(4) To adopt an annual budget and levy taxes not to exceed two and sixty-seven hundredths cents ($0.0267) on each one hundred dollars ($100) of assessed property in accordance with this chapter.
(5) To incur indebtedness in the name of the authority in accordance with this chapter.
(6) To:
(A) acquire real, personal, or mixed property by deed, purchase, lease, condemnation, or otherwise; and
(B) dispose of the property;
for flood control purposes.
(7) To do the following:
(A) Receive gifts, donations, bequests, and public trusts.
(B) Agree to accompanying conditions and terms and bind the authority to carry out the terms and conditions.
(8) To determine matters of policy regarding internal organization and operating procedures not specifically provided for otherwise.
(9) In addition to all other powers conferred by this chapter and IC 14-27-3, to do the following:
(A) Cooperate with an officer or agency of the federal government in the performance of any of the work authorized by this chapter.
(B) Accept labor, material, or financial assistance.
(C) Do all things not inconsistent with this chapter necessary to satisfy the requirements of the federal authorities for the purpose of obtaining aid from the federal government.
(10) To purchase supplies, materials, and equipment to carry out the duties and functions of the board in accordance with procedures adopted by the board and in accordance with general law.
(11) To employ personnel as necessary to carry out the duties, functions, and powers of the board.
(12) To sell surplus or unneeded property in accordance with procedures prescribed by the board.
(13) To adopt administrative rules to do the following:
(A) Carry out the board's powers and duties.
(B) Govern the duties of the board's officers, employees, and personnel.
(C) Govern the internal management of the affairs of the board.         The board shall publish all rules adopted by the board for at least ten (10) days in a newspaper of general circulation printed in the district.
(14) To fix the salaries or compensation of the officers and employees of the authority, except as otherwise provided by this chapter.
(15) To carry out the purposes and objects of the authority.
(16) To adopt and use a seal.
(17) To:
(A) acquire land, easements, and rights-of-way; and
(B) establish, construct, improve, equip, maintain, control, lease, and regulate levees and the land owned adjacent to the levees, either within or outside the district;
for flood prevention purposes. However, if at the time of the creation of the levee authority a political subdivision owns or controls a levee, upon the qualification of the members of the board the exclusive control, management, and authority over each levee owned or controlled by a political subdivision shall be transferred to the board without the passage of an ordinance. The board of public works of the political subdivision or other persons having possession or control of a levee shall immediately deliver to the board all personal property and records, books, maps, and other papers and documents relating to the levee.
(18) To:
(A) elect a secretary from the board's membership; or
(B) employ a secretary;
and fix the compensation of the secretary.
(19) To do the following:
(A) Employ superintendents, managers, engineers, surveyors, attorneys, clerks, guards, mechanics, laborers, and all other employees the board considers expedient. All employees shall be selected and appointed irrespective of political affiliations.
(B) Prescribe and assign the duties and authority of the employees.
(C) Fix the compensation to be paid to the persons employed by the board in accordance with appropriations made by the city fiscal body.
(D) Require a bond on any officer or employee of the authority in the amount, upon the terms and conditions, and with surety to the approval of the board.
(20) To adopt rules not in conflict with:
(A) Indiana law;
(B) the ordinances of the city; or
(C) the laws or regulations of the United States and the United States Corps of Army Engineers;
regulating the construction, maintenance, and control of the board's levees and other property under the board's control.
(21) To establish the board's own detail or department of police

or to hire guards to execute the orders and enforce the rules of the board.
(22) To permit the federal government to do the following:
(A) Construct or repair, on land or rights-of-way owned by the authority, levees, dikes, breakwaters, pumping stations, syphons, and flood gates.
(B) Construct or repair sewers, ditches, drains, diversion channels, and watercourses if necessary in the actual construction, repair, and maintenance of a levee and along land or rights-of-way owned by the authority.
(23) To do the following:
(A) Construct, maintain, and repair levees, dikes, breakwaters, pumping stations, and flood gates.
(B) Construct or repair sewers, ditches, drains, diversion channels, and watercourses if necessary in the actual construction, repair, and maintenance of a levee.
(24) To sell machinery, equipment, or material under the control of the board that the board determines is not required for levee purposes. The proceeds derived from the sale shall be deposited with the treasurer of the authority.
(25) To negotiate and execute:
(A) contracts of sale or purchase;
(B) leases;
(C) contracts for personal services, materials, supplies, or equipment; or
(D) any other transaction, business or otherwise;
relating to a levee under the board's control and operation. However, if the board determines to sell part or all of levee land, buildings, or improvements owned by the authority, the sale must be in accordance with statute. If personal property under the control of the board valued in excess of five hundred dollars ($500) is to be sold, the board shall sell to the highest and best bidder after due publication of notice of the sale.
(26) To contract with other political subdivisions and state agencies under IC 36-1-7 for:
(A) the provision of services;
(B) the rental or use of equipment or facilities; or
(C) the joint purchase and use of equipment or facilities;
considered proper by the contracting parties for use in the operation, maintenance, or construction of a levee operated under this chapter.
As added by P.L.1-1995, SEC.20. Amended by P.L.6-1997, SEC.158.

IC 14-27-6-31
Letting of contracts; bidding
Sec. 31. (a) Except as provided in subsection (b), in the letting of a contract for the repair or equipment of a levee under the control of the board, the board shall, when:
(1) adopting plans;
(2) giving notice; and         (3) receiving bids;
comply with statutes.
(b) If:
(1) an emergency arises involving the safety of human life due to accident or act of God; and
(2) the board declares the emergency;
the board may purchase necessary equipment and appliances without advertising for bids.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-32
Recovery of damages or possession of property
Sec. 32. The board may take action the board considers proper to do the following:
(1) Recover damages for the following:
(A) The breach of an agreement, express or implied, relating to or growing out of the operation, control, leasing, management, or improvement of the property under the board's control.
(B) The penalties for the violation of an ordinance or a rule of the board.
(C) Injury to the personal or real property under the board's control.
(2) Recover possession of property under the board's control.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-33
Eminent domain powers; generally
Sec. 33. (a) The board may do the following:
(1) Exercise the power of eminent domain for the purpose of carrying out this chapter.
(2) Award damages to landowners for real property and property rights appropriated and taken.
(b) If the board cannot agree with the owner, lessee, or occupant of real property selected by the board for the purpose set forth in this chapter, the board may proceed to procure the condemnation of the property as provided in this chapter.
(c) If not in conflict or inconsistent with this chapter, the board may also proceed under IC 32-24. IC 32-24 applies to levees under this chapter as far as IC 32-24 is not in conflict or inconsistent with this chapter.
As added by P.L.1-1995, SEC.20. Amended by P.L.2-2002, SEC.60.

IC 14-27-6-34
Eminent domain powers; land already in public use
Sec. 34. (a) This section applies to land or the surface of the ground on, over, and across which it is necessary or advisable to construct a levee as provided in this chapter that:
(1) is already in use for any other public purpose; or
(2) has been condemned or appropriated for a use authorized by

statute and is being used for that purpose by the corporation appropriating the land or surface of the ground.
(b) The public use or prior condemnation does not bar the right of the board to condemn the use of the ground for levee purposes.
(c) The use by the board does not permanently prevent the use of the land or the surface of the ground:
(1) for the prior public use; or
(2) by the corporation previously condemning or appropriating the land or surface of the ground.
(d) In a proceeding prosecuted by the board to condemn the use of land or the surface of ground for purposes permitted by this chapter, the board must show that the board's use will not permanently or seriously interfere with:
(1) the continued public use of the land or surface of ground; or
(2) the corporation previously condemning the land or surface or the corporation's successors.
However, in a proceeding the board may require and enforce the removal or the burying beneath the surface of the ground of wires, cables, power lines, or other structures within a restricted zone established as provided in this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-35
Eminent domain powers; rights of board and landowners
Sec. 35. (a) In a proceeding prosecuted by the board to condemn or appropriate:
(1) land;
(2) the use of land; or
(3) a right in land;
for purposes permitted by this chapter, the board and all owners and holders of property or rights in property sought to be taken are governed by and have the same rights concerning procedure, notices, hearings, assessments of benefits and awards, and payments of benefits and awards that are prescribed by law for the appropriation and condemnation of real property.
(b) The property owners have the same powers and rights to:
(1) remonstrate; and
(2) appeal;
to the circuit or superior courts with jurisdiction in the county in which the district is located that are provided by law for the appropriation and condemnation of real property.
(c) An appeal:
(1) only affects the amount of the assessment of awards of the person appealing; and
(2) shall be taken in conformity with the laws relating to appeals. However, the payment of all damages awarded for land, property, or interests or rights in property appropriated under this chapter shall be paid entirely out of money under the control of the board.
As added by P.L.1-1995, SEC.20.
IC 14-27-6-36
Eminent domain powers; taking possession; abandonment; acquisition of other land
Sec. 36. (a) Notwithstanding this or any other statute, the city or district may take possession of property to be acquired at any time after the filing of the petition describing the property in condemnation proceedings.
(b) The city or district may abandon the condemnation of property if possession of the property has not been taken.
(c) The board may acquire and use land reasonably necessary for the purposes of this chapter. However:
(1) the board may not acquire or use land that is still being used and is absolutely necessary for the purposes for which the land was previously condemned; and
(2) this chapter does not permit the acquisition or use by the board of land previously acquired by condemnation that is being used for the purpose for which the land was acquired if the use by the board would impair or interfere with the necessary use of the land by the owner of the land.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-37
Eminent domain powers; description of land; statement of purpose
Sec. 37. Within sixty (60) days after land or interests in land is acquired or taken under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated the following, which a majority of the board shall sign:
(1) A description of the land or interest in land sufficiently accurate for identification.
(2) A statement of the purpose for which the land or interest in land is required or taken.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-38
General obligation bonds; issuance
Sec. 38. (a) The board may issue general obligation bonds of the authority for the purpose of procuring money to pay the cost of:
(1) acquiring real property or rights-of-way; or
(2) constructing, enlarging, improving, remodeling, repairing, or equipping levees, gates, and pumping stations and sewers, ditches, and drains in connection with that construction or maintenance or other facilities;
for use as or in connection with or for administrative purposes of the levee.
(b) The board must authorize the issuance of bonds by ordinance providing for the following:
(1) The amount, terms, and tenor of the bonds.
(2) The time and character of notice.
(3) The mode of selling the bonds.
(c) The bonds:         (1) may bear interest at any rate;
(2) are payable in not more than twenty-five (25) years after the date of issuance; and
(3) shall be:
(A) executed in the name of the authority by the president of the board; and
(B) attested by the secretary and treasurer who shall affix to each of the bonds the official seal of the authority.
(d) The interest coupons attached to the bonds may be executed by placing on the coupons the facsimile signature of the president of the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-39
General obligation bonds; sale
Sec. 39. (a) The levee superintendent shall manage and supervise the preparation, advertisement, and sale of the bonds, subject to the authorizing ordinance. Before the sale of the bonds, the superintendent shall have notice of the sale published one (1) time each week for two (2) consecutive weeks in two (2) newspapers of general circulation published in the district. The notice must state the following:
(1) The time and place where bids will be received.
(2) The amount and maturity dates of the issue.
(3) The maximum interest rate.
(4) The terms and conditions of sale and delivery of the bonds.
(b) The bonds shall be sold to the highest and best bidder. After the bonds have been properly sold and executed, the superintendent shall do the following:
(1) Deliver the bonds to the treasurer of the authority and take a receipt for the bonds.
(2) Certify to the treasurer the amount that the purchaser is to pay for the bonds, together with the name and address of the purchaser.
(c) On payment of the purchase price the treasurer shall deliver the bonds to the purchaser, and the treasurer and superintendent shall report their actions to the board.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-40
General obligation bonds; applicability of IC 5-1 and IC 6-1.1-20
Sec. 40. The provisions of IC 5-1 and IC 6-1.1-20 relating to the following apply to proceedings under this chapter:
(1) The filing of a petition requesting the issuance of bonds and giving notice of the petition.
(2) The giving of notice of determination to issue bonds.
(3) The giving of notice of hearing on the appropriation of the proceeds of bonds and the right of taxpayers to appeal and be heard on the proposed appropriation.
(4) The approval of the appropriation by the department of local

government finance.
(5) The right of taxpayers to remonstrate against the issuance of bonds.
(6) The sale of bonds at public sale for not less than the par value.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.371.

IC 14-27-6-41
General obligation bonds; payment; tax exemption
Sec. 41. (a) All bonds issued under this chapter or under IC 13-2-31 (before its repeal) are the direct general obligations of the authority issuing the bonds and are payable out of unlimited ad valorem taxes that shall be levied and collected on all the taxable property within the district. All officials and bodies involved with the levying of taxes for the district shall ensure that sufficient levies are made to meet the principal and interest on the bonds at the time fixed for payment without regard to any other statute.
(b) The bonds issued under this chapter or under IC 13-2-31 (before its repeal) are exempt from taxation for all purposes.
As added by P.L.1-1995, SEC.20. Amended by P.L.192-2002(ss), SEC.157.

IC 14-27-6-42
Tax anticipation loans
Sec. 42. (a) The board may authorize and make temporary loans in anticipation of the collection of taxes in the district actually levied and in course of collection for the fiscal year in which the loans are made.
(b) The board must authorize the loans by ordinance and shall evidence the loans by warrants in the form provided by the authorizing ordinance. The warrants must state the following:
(1) The total amount of the issue.
(2) The denomination of the warrant.
(3) The time and place payable.
(4) The rate of interest.
(5) The revenues in anticipation of which the warrants are issued and out of which the warrants are payable.
(6) A reference to the ordinance authorizing the warrants and the date of passage of the ordinance.
(c) The ordinance authorizing the temporary loans must appropriate and pledge sufficient of the current revenues in anticipation of which the warrants are issued and out of which the warrants are payable to the payment of the warrants. The warrants evidencing the temporary loans shall be executed, sold, and delivered in the same manner as are bonds of the authority.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-43
Treasurer; appointment, powers, and duties      Sec. 43. (a) The board shall appoint a person to act as treasurer of the authority. The treasurer shall give bond in the amount and with the condition that the board prescribes and with surety to the approval of the board. The treasurer shall be appointed to serve for a term of one (1) year unless removed for cause.
(b) All money payable to the authority shall be paid to the treasurer, and the treasurer shall deposit the money in accordance with the statutes relating to the deposit of public money by municipal corporations. The treasurer shall keep an accurate account of the following:
(1) All appropriations made and all taxes levied by the authority.
(2) All money owing or due to the authority.
(3) All money received and disbursed.
(c) The treasurer shall preserve all vouchers for payments and disbursements made.
(d) The treasurer shall issue all warrants for the payment of money from the money of the district, but a warrant may not be issued for the payment of a claim until the claim has been allowed in accordance with the procedure prescribed by the board. The president shall countersign all warrants. Whenever the treasurer is called upon to issue a warrant, the treasurer may do the following:
(1) Require evidence that the amount claimed is justly due and in conformity with law.
(2) For that purpose:
(A) summon before the treasurer an officer, agent, or employee of the authority or other person; and
(B) examine the individual concerning the warrant on oath or affirmation that the treasurer may administer.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-44
Treasurer; report of accounts
Sec. 44. The treasurer shall submit to the board annually, and more often if required by the board, a report of the accounts exhibiting the following:
(1) The revenues, receipts, and disbursements.
(2) The sources from which the revenues and money are derived.
(3) The manner in which the money has been disbursed.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-45
Audits
Sec. 45. The treasurer shall submit annually, and more often if required by the board, the records of accounts to a certified public accountant or firm of certified public accountants designated or selected by the board for audit. The accountant or firm shall prepare and submit a certified report of the records of accounts to the board exhibiting the following:         (1) The revenues, receipts, and disbursements.
(2) The sources from which the revenues and money are derived.
(3) The manner in which the money has been disbursed.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-46
Budgets; tax levies
Sec. 46. (a) The board shall do the following:
(1) Annually prepare a budget for the operation and capital expenditures of the authority.
(2) Calculate the tax levy necessary to provide money for the operating expenditures necessary to carry out the powers, duties, and functions of the authority together with any capital expenditures that are included in the annual budget.
(b) The budget shall be prepared and submitted at the same time and in the same manner as provided by the statutes relating to the preparation of budgets by cities. The budget is subject to the same review by the county tax adjustment board and the department of local government finance as under the statutes relating to budgets of cities.
(c) The budgets and the tax levies are subject to review and modification by the fiscal body of a city and county within the district in the same manner as the budgets and tax levies of the executive departments of the city.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.372.

IC 14-27-6-47
Assessment and collection of tax levies
Sec. 47. The county treasurer shall assess and collect the tax levy as finally approved by the department of local government finance as other taxes are levied and collected. The county treasurer shall remit all taxes so collected to the treasurer of the authority.
As added by P.L.1-1995, SEC.20. Amended by P.L.90-2002, SEC.373.

IC 14-27-6-48
Cumulative building fund
Sec. 48. (a) The board may provide a cumulative building fund in compliance with IC 6-1.1-41 to provide for the erection of:
(1) levees, gates, and pumping stations; or
(2) other facilities or the addition to or improvement of the facilities on the levees;
needed to carry out this chapter.
(b) In compliance with IC 6-1.1-41, the board may levy a property tax not to exceed sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of taxable property within the district. As the tax is collected, the tax may be invested in negotiable United States bonds or other securities that the federal government

has the direct obligation to pay.
(c) Any money of the cumulative building fund not invested in government obligations shall be withdrawn from the cumulative building fund in the same manner as money is regularly withdrawn from a general fund but without further or additional appropriation.
As added by P.L.1-1995, SEC.20. Amended by P.L.17-1995, SEC.13; P.L.6-1997, SEC.159.

IC 14-27-6-49
Board of finance
Sec. 49. The board shall act as a board of finance under the statutes relating to the deposit of public money by municipal corporations.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-50
Public purpose
Sec. 50. The acquiring, establishment, construction, improvement, equipment, maintenance, control, and operation of levees under this chapter are declared to be:
(1) a governmental function of general public necessity and benefit; and
(2) for the use and general welfare of all the people of Indiana as well as of the people residing in the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-6-51
Expenses
Sec. 51. All expenses incurred by the board necessary to be paid before the collection of taxes levied under this chapter shall be met and paid in the following manner:
(1) The board shall periodically certify items of expense to the controller of the city directing the controller to pay the amounts. The controller shall draw a warrant that shall be paid out of the general money of the city not appropriated without special appropriation being made by the city fiscal body or approval of any other body.
(2) If there is not unappropriated general money of the city, the controller shall recommend to the city fiscal body the temporary transfer from other money of the city of a sufficient amount to meet the items of expense or the making of a temporary loan for this purpose. The city fiscal body shall immediately make the transfer or authorize the temporary loan in the same manner that other transfers and temporary loans are made by the city. The amount advanced by the city may not exceed fifty thousand dollars ($50,000), and the fund of the city from which the advancement is made shall be fully reimbursed and repaid by the authority out of the first proceeds of the taxes levied under this chapter. Money advanced by the city may not be used in the acquisition of real property. As added by P.L.1-1995, SEC.20.

IC 14-27-6-52
Violations
Sec. 52. A person who recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.20.



CHAPTER 7. DAMS, DIKES, AND LEVEES; REGULATION

IC 14-27-7-1
"Owner" defined
Sec. 1. As used in this chapter, "owner" means an individual, a firm, a partnership, a copartnership, a lessee, an association, a corporation, an executor, an administrator, a trustee, the state, an agency of the state, a municipal corporation, a political subdivision of the state, a legal entity, a drainage district, a levee district, a conservancy district, any other district established by law, or any other person who has a right, a title, or an interest in or to the property upon which the levee, dike, or floodwall and appurtenant works is located.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.6.

IC 14-27-7-2
Maintenance and repair
Sec. 2. The owner of a levee, dike, or floodwall and appurtenant works shall maintain and keep the structures and appurtenant works in the state of repair and operating condition required by the following:
(1) The exercise of prudence.
(2) Due regard for life or property.
(3) The application of sound and accepted engineering principles.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.7.

IC 14-27-7-3
Powers and duties of department
Sec. 3. The department:
(1) has, on behalf of the state, jurisdiction and supervision over the maintenance and repair of levees, dikes, floodwalls, and appurtenant works in, on, or along the rivers and streams of Indiana;
(2) shall exercise care to see that the dikes, floodwalls, levees, and appurtenances are maintained in a good and sufficient state of repair and operating condition to fully perform the intended purpose;
(3) may adopt rules under IC 4-22-2 for maintenance and operation that are necessary for the purposes of this chapter; and
(4) may vary the standards for maintenance and operation, giving due consideration to the following:
(A) The type and location of the dike, floodwall, levee, or appurtenance.
(B) The hazards to which the dike, floodwall, levee, or appurtenance is or may be exposed.
(C) The peril to life or property if the dike, floodwall, levee, or appurtenance fails to perform the structure's function. As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.8.

IC 14-27-7-4
Engineering inspections
Sec. 4. (a) The department shall make an engineering inspection of all levees, dikes, and floodwalls and appurtenant works:
(1) at least one (1) time every three (3) years or at more frequent intervals if the exigencies of the case require; or
(2) upon the written request of an affected person or agency.
(b) The department shall place in the files of the department a report of each inspection conducted under subsection (a).
(c) This chapter does not apply to the following:
(1) A levee, dike, or floodwall that meets both of the following conditions:
(A) Is under a single private ownership.
(B) Provides protection only to land or other property under the single private ownership.
(2) A dike, floodwall, or levee that is regulated under the federal Mine Safety and Health Act of 1977, unless the dike, floodwall, or levee is proposed to be retained as a permanent structure after bond release.
As added by P.L.1-1995, SEC.20. Amended by P.L.75-1998, SEC.4; P.L.148-2002, SEC.9.

IC 14-27-7-5
Notice of violation
Sec. 5. If the department finds that a dike, floodwall, levee, or appurtenance is:
(1) not sufficiently strong;
(2) not maintained in a good and sufficient state of repair or operating condition; or
(3) unsafe and dangerous to life or property;
the department shall issue a notice of violation to the owner of the dike, floodwall, levee, or appurtenance under IC 14-25.5-2.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.10; P.L.71-2004, SEC.11.

IC 14-27-7-6
Emergency measures to protect life and property
Sec. 6. (a) If at any time the condition of a levee, a dike, a floodwall, or an appurtenance becomes so dangerous to the safety of life and property that, in the opinion of the department there is not sufficient time for the issuance and enforcement of a notice of violation for the maintenance, alteration, repair, reconstruction, change in construction or location, or removal of the dike, floodwall, levee, or appurtenance in the manner provided in this chapter, the department may immediately take the measures that are essential to provide emergency protection to life and property.
(b) The department may recover the cost of the emergency measures from the owner by appropriate legal action. As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.11.

IC 14-27-7-7
Violations
Sec. 7. An owner who knowingly fails to effect the maintenance, alteration, repair, reconstruction, change in construction or location, or removal within the time limit set forth in the notice of violation of the department under:
(1) section 5 of this chapter; or
(2) IC 13-2-20-4 (before its repeal);
commits a Class B infraction. Every day of failure constitutes a separate infraction.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.12; P.L.71-2004, SEC.12.

IC 14-27-7-8
Right of entry upon premises
Sec. 8. The department and the department's agents, engineers, and other employees may, for the purposes of determining the department's jurisdiction and performing the engineering inspections provided in section 4 of this chapter, enter upon any land or water in Indiana without liability for trespass. The owner of a levee, dike, or floodwall and appurtenant works shall do the following:
(1) Cooperate with the department and the department's agents, engineers, and other employees in the conduct of the inspections.
(2) Facilitate access to the dike, floodwall, levee, or appurtenance.
(3) Furnish upon request the plans, specifications, operating and maintenance data, or other information that is pertinent to the dike, floodwall, levee, or appurtenance.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.13.

IC 14-27-7-9
Exemption of department from liability
Sec. 9. This chapter does not create a liability for damages against the department or the department's officers, agents, and employees caused by or arising out of any of the following:
(1) The construction, maintenance, operation, or failure of a levee, dike, or floodwall and appurtenant works.
(2) The issuance and enforcement of a notice of violation or a rule issued by the department to carry out the department's duties.
As added by P.L.1-1995, SEC.20. Amended by P.L.148-2002, SEC.14.



CHAPTER 7.5. REGULATION OF DAMS

IC 14-27-7.5-1
Applicability
Sec. 1. This chapter does not apply to the following:
(1) A structure that meets the following conditions:
(A) Is built for the sole purpose of erosion control, watering livestock, recreation, or providing a haven or refuge for fish or wildlife.
(B) Has a drainage area above the dam of not more than one (1) square mile.
(C) Does not exceed twenty (20) feet in height.
(D) Does not impound a volume of more than one hundred (100) acre-feet of water.
(2) A structure that is regulated under the federal Mine Safety and Health Act of 1977, unless the structure is proposed to be retained as a permanent structure after bond release.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-2
"Hazard classification"
Sec. 2. As used in this chapter, "hazard classification" means a rating assigned to a structure by the department based on the potential consequences resulting from the uncontrolled release of its contents due to a failure or misoperation of the structure.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-3
"Height"
Sec. 3. As used in this chapter, "height" means the vertical dimension of a structure as measured from the lowest point in the natural streambed or watercourse under the centerline of the structure to the top of the structure.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-4
"Owner"
Sec. 4. As used in this chapter, "owner" means an individual, a firm, a partnership, a copartnership, a lessee, an association, a corporation, an executor, an administrator, a trustee, the state, an agency of the state, a municipal corporation, a political subdivision of the state, a legal entity, a drainage district, a levee district, a conservancy district, any other district established by law, or any other person who has a right, a title, or an interest in or to the property upon which the structure is located.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-5
"Structure"      Sec. 5. As used in this chapter, "structure" means a dam and its appurtenant works.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-6
"Volume"
Sec. 6. As used in this chapter, "volume" means the amount of water that is impounded by a structure:
(1) at or below the elevation of the top of the structure; or
(2) at or below the maximum design flood pool elevation;
whichever is lower.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-7
Maintenance, repair, and sale; duties of owner
Sec. 7. (a) The owner of a structure shall maintain and keep the structure in the state of repair and operating condition required by the following:
(1) The exercise of prudence.
(2) Due regard for life and property.
(3) The application of sound and accepted technical principles.
(b) The owner of a structure shall notify the department in writing of the sale or other transfer of ownership of the structure. The notice must include the name and address of the new owner of the structure.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.13.

IC 14-27-7.5-8
Powers and duties of department; hazard classifications
Sec. 8. (a) The department:
(1) has, on behalf of the state, jurisdiction and supervision over the maintenance and repair of structures in, on, or along the rivers, streams, and lakes of Indiana;
(2) shall exercise care to see that the structures are maintained in a good and sufficient state of repair and operating condition to fully perform the intended purpose;
(3) shall grant permits for the construction and operation of structures in, on, or along the rivers, streams, and lakes of Indiana;
(4) may adopt rules under IC 4-22-2 for permitting, maintenance, and operation that are necessary for the purposes of this chapter; and
(5) may vary the standards for permits, maintenance, and operation, giving due consideration to the following:
(A) The type and location of the structure.
(B) The hazards to which the structure is or may be exposed.
(C) The peril to life or property if the structure fails to perform the structure's function.
(b) The department shall establish by rule the criteria for assigning a hazard classification to a structure that is based on the

potential consequences resulting from the uncontrolled release of the structure's contents due to a failure of the structure. The hazard classification system must include the following classes of structures:
(1) High hazard: A structure the failure of which may cause the loss of life and serious damage to homes, industrial and commercial buildings, public utilities, major highways, or railroads.
(2) Significant hazard: A structure the failure of which may damage isolated homes and highways, or cause the temporary interruption of public utility services.
(3) Low hazard: A structure the failure of which may damage farm buildings, agricultural land, or local roads.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-9
High hazard structures; inspections; report; duty to make repairs or alterations; notice of violation
Sec. 9. (a) The owner of a high hazard structure shall:
(1) have a professional engineer licensed under IC 25-31 make an engineering inspection of the high hazard structure at least one (1) time every two (2) years;
(2) submit a report of the inspection in a form approved by the department to the department. The report must include at least the following information:
(A) An evaluation of the structure's condition, spillway capacity, operational adequacy, and structural integrity.
(B) A determination of whether deficiencies exist that could lead to the failure of the structure, and recommendations for maintenance, repairs, and alterations to the structure to eliminate deficiencies, including a recommended schedule for necessary upgrades to the structure.
(b) If after an inspection under subsection (a) the licensed professional engineer who conducted the inspection determines that maintenance, repairs, or alterations to a high hazard structure are necessary to remedy deficiencies in the structure, the owner shall perform the recommended maintenance, repairs, or alterations.
(c) The department shall issue a notice of violation under section 11 of this chapter to the owner of a high hazard structure who fails to:
(1) have the structure inspected under subsection (a);
(2) perform recommended maintenance, repairs, or alterations to the structure under subsection (b); or
(3) biennially submit the inspection report prepared under subsection (a).
(d) The department may make an engineering inspection of a high hazard structure to ensure compliance with this chapter.
As added by P.L.148-2002, SEC.15. Amended by P.L.1-2003, SEC.60; P.L.186-2003, SEC.72.

IC 14-27-7.5-10 Significant and low hazard structures; inspections; reports; fees
Sec. 10. (a) The department shall make an engineering inspection of:
(1) a significant hazard structure at least one (1) time every three (3) years; and
(2) a low hazard structure at least one (1) time every five (5) years;
or at more frequent intervals if the exigencies of the case require.
(b) The department shall place in the files of the department a report of each inspection conducted under subsection (a).
(c) The department shall charge the following for engineering inspections:
(1) For a significant hazard structure under subsection (a)(1), a fee of two hundred dollars ($200).
(2) For a low hazard structure under subsection (a)(2), a fee of one hundred dollars ($100).
As added by P.L.148-2002, SEC.15. Amended by P.L.186-2003, SEC.73.

IC 14-27-7.5-11
Notice of violation
Sec. 11. If the department finds that a structure is:
(1) not sufficiently strong;
(2) not maintained in a good and sufficient state of repair or operating condition;
(3) not designed to remain safe during infrequent loading events; or
(4) unsafe and dangerous to life and property;
the department may issue a notice of violation under IC 14-25.5-2.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.14.

IC 14-27-7.5-12
Emergency measures to protect life and property
Sec. 12. (a) If at any time the condition of a structure becomes so dangerous to the safety of life and property that, in the opinion of the department, there is not sufficient time for the issuance and enforcement of an order for the maintenance, alteration, repair, reconstruction, change in construction or location, or removal of the structure in the manner provided in this chapter, the department may immediately take the measures that are essential to provide emergency protection to life and property, including the lowering of the water level by releasing water or by a controlled breach of the structure.
(b) The department may recover the cost of the emergency measures from the owner by appropriate legal action.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-13
Violations      Sec. 13. An owner who knowingly fails to effect the maintenance, alteration, repair, reconstruction, change in construction or location, or removal within the time limit set forth in the notice of violation of the department under:
(1) section 11 of this chapter; or
(2) IC 13-2-20-4 (before its repeal);
commits a Class B infraction. Every day of failure constitutes a separate infraction.
As added by P.L.148-2002, SEC.15. Amended by P.L.71-2004, SEC.15.

IC 14-27-7.5-14
Right of entry upon premises
Sec. 14. The department and the department's agents, engineers, geologists, and other employees may, for purposes of determining the department's jurisdiction and performing the engineering inspections provided in sections 9 and 10 of this chapter, enter upon any land or water in Indiana without liability for trespass. The owner of a structure shall do the following:
(1) Cooperate with the department and the department's agents, engineers, geologists, and other employees in the conduct of the inspections.
(2) Facilitate access to the structure.
(3) Furnish upon request the plans, specifications, operating and maintenance data, or other information that is pertinent to the structure.
As added by P.L.148-2002, SEC.15. Amended by P.L.186-2003, SEC.74.

IC 14-27-7.5-15
Exemption of department from liability
Sec. 15. This chapter does not create a liability for damages against the department or the department's officers, agents, and employees caused by or arising out of any of the following:
(1) The construction, maintenance, operation, or failure of a structure.
(2) The issuance and enforcement of a notice of violation or a rule issued by the department to carry out the department's duties.
As added by P.L.148-2002, SEC.15.

IC 14-27-7.5-16
Request to have structure declared high hazard; notice
Sec. 16. (a) A property owner, the owner's representative, or an individual who resides downstream from a structure:
(1) over which the department does not have jurisdiction under this chapter; and
(2) that the property owner, the owner's representative, or the individual believes would cause a loss of life or damage to the person's home, industrial or commercial building, public utility,

major highway, or railroad if the structure fails;
may request in writing that the department declare the structure a high hazard structure.
(b) If the department receives a request under subsection (a), the department shall:
(1) investigate the structure and the area downstream from the structure;
(2) notify the owner of the structure that the structure is being investigated;
(3) review written statements and technical documentation from any interested party; and
(4) after considering the available information, determine whether or not the structure is a high hazard structure.
(c) The department shall issue a written notice of the department's determination under subsection (b) to:
(1) the individual who requested the determination; and
(2) the owner of the structure that is the subject of the request.
(d) Either:
(1) the individual who requested a determination; or
(2) the owner of the structure that is the subject of the request;
may request an administrative review under IC 4-21.5-3-6 within thirty (30) days after receipt of the written determination.
(e) If the department determines that a structure is a high hazard structure under subsection (b), the provisions of this chapter concerning high hazard structures apply to the structure.
As added by P.L.71-2004, SEC.16.



CHAPTER 8. DRAINAGE DISTRICTS

IC 14-27-8-1
Applicability of chapter
Sec. 1. This chapter applies if a public ditch or drain is established and constructed under the order of any of the following:
(1) A circuit or superior court.
(2) A county executive.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-2
"District" defined
Sec. 2. As used in this chapter, "district" refers to a drainage maintenance and repair district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-3
"Ditch" or "drain" defined
Sec. 3. As used in this chapter, "ditch" or "drain" includes the following:
(1) A main dredge ditch.
(2) The lateral ditches:
(A) tributary to a main ditch; and
(B) constructed as one (1) system of drainage by the use of a dredge machine.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-4
Petition to establish district; filing
Sec. 4. (a) A petition requesting the establishment of a drainage maintenance and repair district under this chapter may not be filed after June 30, 2001.
(b) Twenty percent (20%) of the owners of the real property assessed for a ditch or drain who:
(1) would benefit by the construction of the ditch or drain; and
(2) own not less than twenty percent (20%) of the land in acreage that is assessed for the ditch or drain;
may file, in the office of the clerk of a circuit or superior court having jurisdiction in the county in which is located the greatest acreage of the land as last assessed with benefits for the construction or reconstruction of the ditch, a petition requesting the establishment of a drainage maintenance and repair district.
As added by P.L.1-1995, SEC.20. Amended by P.L.276-2001, SEC.4.

IC 14-27-8-5
Petition to establish district; contents
Sec. 5. A petition filed under section 4 of this chapter must do the following:
(1) Describe all the land assessed with benefits for the

construction or reconstruction of the ditch or drain.
(2) State a general description of the ditch or drain that the district is proposed to keep in repair and to properly maintain.
(3) State that the maintenance and repair of the ditch or drain is a work of necessity or public utility and can be best accomplished by the organization of the district.
(4) Include other facts that are important.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-6
Petition to establish district; signature
Sec. 6. If the proposed district includes a city, town, or part of a city or town, the legislative body of the city or town may, after determining whether the city or town and the owners of land located in the city or town that would be included in the proposed district would benefit by the district, sign the petition. If a petition is signed by the legislative body, the petition shall be treated as if the petition were signed by all owners of land located in the city or town in the proposed district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-7
Petition to establish district; hearing
Sec. 7. (a) Upon the filing of a petition described in section 4 of this chapter, the clerk of the court shall do the following:
(1) Fix by endorsement upon the petition a day in the next term of the court, not less than twenty (20) days later than the date of the filing of the petition, for the hearing.
(2) Give notice of the filing and hearing at least ten (10) days before the day fixed for the hearing as follows:
(A) By summons, which shall be served by United States mail, return receipt requested.
(B) For owners of land in the city or town, by reading to the legislative body of the city or town or a majority of the members.
(C) By posting notice in five (5) of the most public places within the proposed district.
(D) By posting one (1) notice at the door of the courthouse in the county in which the petition is filed.
(E) For nonresidents of Indiana, by publication one (1) time in a newspaper of general circulation in the county.
(b) When notified under subsection (a), the legislative body shall make every reasonable effort to see that landowners in the city or town included in the proposed district are informed of the proposed district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-8
Petition to establish district; notice of hearing to resident landowners      Sec. 8. Notice given under section 7 of this chapter must state the following:
(1) The date of the filing.
(2) The time and place of the hearing.
(3) The fact that the petition requests the establishment of a district.
(4) The name and a general description of the dredge ditch or drain for which it is proposed to establish the district.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-9
Petition to establish district; notice of hearing to nonresident landowners
Sec. 9. (a) If a landowner in the proposed district is not a resident of one (1) of the counties in which the proposed district will lie, the petitioners shall file in the clerk's office with the petition an affidavit that does the following:
(1) Gives the name of every nonresident landowner.
(2) States the landowner's post office address if known.
(3) If the landowner's post office address is not known, states that diligent inquiry has been made to ascertain the address but has not been able to do so.
(b) The clerk shall mail a copy of the notice to every nonresident landowner whose post office address is stated in the affidavit not later than the day on which publication of the notice is made.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-10
Petition to establish district; court proceedings
Sec. 10. (a) Upon the hearing of a petition filed under section 4 of this chapter, an owner of real property within the proposed district may appear and contest the necessity for or utility of the establishment of the district.
(b) The court shall determine the following:
(1) Whether the petition is signed by twenty percent (20%) of the landowners in the proposed district.
(2) Whether the landowners represent at least twenty percent (20%) of the land in acreage included in the proposed district.
(c) If the court after hearing the evidence finds that a petition has not been signed as required by this chapter, the court shall dismiss the petition at the cost of the petitioners.
(d) If the court finds that:
(1) a petition has been signed by twenty percent (20%) of the owners of land within the proposed district; and
(2) the signers own at least twenty percent (20%) of the land in acreage;
the finding shall be entered of record and is conclusive upon all landowners owning land within the district who have been notified as required by this chapter.
(e) If it further appears to the court that:         (1) the establishment of the proposed district is necessary; or
(2) the district will be useful and a public utility;
the court shall adjudge the district established unless a remonstrance objecting to the establishment has been filed with the clerk of the court.
(f) A remonstrance filed under subsection (e) must contain the names of the following:
(1) Owners of at least two-thirds (2/3) of the acreage described within the proposed district.
(2) Owners of land abutting on at least fifty-one percent (51%) of the length of the ditch.
(g) The court shall give the district a distinguishing name.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-11
Drainage commissioners; appointment; qualifications
Sec. 11. (a) The board of commissioners of the county shall appoint three (3) drainage commissioners to do the following:
(1) Take charge of the maintenance and repair of the dredge ditch or drain within the district.
(2) Perform other duties assigned to the drainage commissioners under this chapter.
(b) A drainage commissioner must have the following qualifications:
(1) Own land in the district.
(2) Reside in the district.
(3) Be an individual of intelligence and good judgment.
(c) If the district is composed of land from more than one (1) county, the board of commissioners of each county may participate in the appointment of the drainage commissioners.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-12
Drainage commissioners; terms
Sec. 12. (a) The initial drainage commissioners serve for terms designated by the board of commissioners of the county as follows:
(1) One (1) drainage commissioner for one (1) year.
(2) One (1) drainage commissioner for two (2) years.
(3) One (1) drainage commissioner for three (3) years.
(b) Upon the expiration of the initial terms, the board of commissioners of the county shall appoint successors for terms of three (3) years.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-13
Drainage commissioners; oath
Sec. 13. Before entering upon the discharge of their duties, the drainage commissioners shall take and subscribe an oath to do the following:
(1) Faithfully and honestly discharge the duties of office

without favor or partiality.
(2) Give a true account of their work to the board of county commissioners whenever required to do so by law.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-14
Drainage commissioners; chairman; secretary
Sec. 14. The drainage commissioners:
(1) shall elect one (1) of the drainage commissioners chairman; and
(2) may elect one (1) of the drainage commissioners secretary.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-15
Drainage commissioners; quorum
Sec. 15. A majority of the drainage commissioners constitutes a quorum. A quorum is sufficient in any matter within their duties as drainage commissioners.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-16
Drainage commissioners; filling of vacancies; removal
Sec. 16. (a) Upon the death or removal from the county of a drainage commissioner, the board of commissioners of the county shall appoint a successor.
(b) A drainage commissioner is subject to removal for cause upon written charges filed against the drainage commissioner in the circuit court.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-17
Drainage commissioners; per diem compensation and traveling expenses
Sec. 17. (a) A drainage commissioner serves without salary, but is entitled to be paid from the drainage maintenance fund twenty-five dollars ($25) per day, not to exceed five hundred dollars ($500) annually, for every day the drainage commissioner is actively and necessarily employed in the following:
(1) Going over the district for the purpose of inspecting the land and ditch and drains in the district.
(2) Preparing the statement of the annual assessment contemplated.
(b) A drainage commissioner is also entitled to be paid for traveling expense while engaged in the performance of duties under this chapter an amount for mileage equal to that amount per mile paid to state officers and employees.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-18
Maintenance of ditches and drains; labor and materials      Sec. 18. (a) The drainage commissioners:
(1) shall at all times keep and maintain the dredge ditch and drain in proper condition; and
(2) may, subject to subsection (b), hire all labor, purchase all material, and do all acts that are necessary and incident to maintaining the ditch and drain.
(b) An obligation may not be made until the assessments are levied.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-19
Records of expenses; warrants
Sec. 19. (a) The drainage commissioners shall do the following:
(1) Keep a complete record of their proceedings and note in the record all expenses incurred in the maintenance and repair of the ditch and drain.
(2) File with the county auditor an itemized statement showing the costs and expenses of the maintenance, and specifying the amounts due and owing to each person.
(b) The county auditor shall draw a warrant on the county treasurer in favor of each person for the amount due the person. The amount shall be paid out of the drainage maintenance fund created by assessments levied on the land benefited by the maintenance and repair as provided in this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-20
Fixing of assessment rate
Sec. 20. To raise the drainage maintenance fund, the drainage commissioners shall meet annually to do the following:
(1) Estimate the amount of money necessary to properly maintain the ditch and drain for the ensuing year.
(2) Determine what percent that amount is of the total of the last assessments made and confirmed by the court in the last proceedings to construct or reconstruct the ditch and drain. The drainage commissioners shall by resolution fix that percent as the assessment rate for the ensuing year, subject to the following:
(A) The assessment rate may not be greater than fifty percent (50%) of the last assessment.
(B) If, in a year there is an unencumbered balance in the drainage maintenance fund equal to or greater than four (4) times the estimated annual cost of the drainage maintenance, the annual assessment shall be omitted for that year.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-21
Itemized statement of costs of petitioners
Sec. 21. The petitioners for the district shall present an itemized statement of all costs incurred by the petitioners in petitioning for the

establishment of the district. If the drainage commissioners find the statement to be true and the expenses to be reasonable, the drainage commissioners shall include the expenses in the first assessment and reimburse the petitioners immediately.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-22
Collection of assessments
Sec. 22. (a) The drainage commissioners shall, before November 1 of each year, file with the county auditor a certified copy of the resolution fixing the assessment rate.
(b) The county auditor shall do the following:
(1) Prepare an assessment duplicate assessing each tract of land with an amount determined by multiplying the last assessment on the tract of land made and confirmed by the court in the last proceedings to construct or reconstruct the ditch by the assessment rate.
(2) Deliver the assessment duplicate to the county treasurer at the same time the tax duplicates are delivered. However, if the amount to be collected is not greater than fifty cents ($0.50), the county auditor may not deliver the assessment duplicate to the county treasurer to be collected.
(c) The county treasurer shall collect the assessments in the same ways as taxes are collected, except that the whole amount is due and payable and collected at the time of the payment of the spring installment of taxes. All laws concerning the collection of taxes apply to enforce the collection of assessments.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-23
Carryover of balance in drainage maintenance fund
Sec. 23. A balance remaining in the drainage maintenance fund at the end of a year shall be carried forward into the drainage maintenance fund for the ensuing year.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-24
Dissolution of district; authority
Sec. 24. A district established under this chapter or under IC 13-2-21 (before its repeal) may be dissolved by order of the court that established the district in accordance with:
(1) IC 36-9-27-27; or
(2) section 25 of this chapter.
As added by P.L.1-1995, SEC.20.

IC 14-27-8-25
Dissolution of district; petition
Sec. 25. (a) The court shall dissolve the district if it is shown that a petition for dissolution contains either of the following:
(1) The names of a majority of the drainage commissioners.         (2) The names of:
(A) the owners of at least two-thirds (2/3) of the acreage described within the district; and
(B) the owners of land abutting on at least fifty-one percent (51%) of the length of the ditch involved.
(b) A petition of dissolution may not be presented to the court until the district has been in existence for one (1) year.
(c) If the petition for dissolution is found by the court to be insufficient, the dissolution proceedings shall be dismissed at the cost of the petitioners for dissolution.
As added by P.L.1-1995, SEC.20.



CHAPTER 9. POWERS OF CERTAIN DRAINAGE CORPORATIONS

IC 14-27-9-1
Assessments
Sec. 1. (a) If a nonprofit drainage corporation organized under Acts 1913, c.165 and reorganized under:
(1) IC 23-7-1 (before its repeal on September 2, 1971);
(2) IC 23-7-1.1 (before its repeal on August 1, 1991); or
(3) IC 23-17;
determines that repairs to a project constructed under a statute specified in this subsection are necessary, the board of directors may assess the land originally assessed for an amount not more than twenty-five percent (25%) of the original cost of construction.
(b) The schedule of assessments for repairs shall be posted in the offices of the corporation and printed in a newspaper of general circulation in the county.
As added by P.L.1-1995, SEC.20.

IC 14-27-9-2
Objections; appeals
Sec. 2. (a) The board shall hear an objection offered by an affected landowner to the assessment for repairs within ten (10) days of the posting under section 1 of this chapter.
(b) An affected landowner may appeal the assessment to the circuit court of the county within ten (10) days after the hearing.
As added by P.L.1-1995, SEC.20.

IC 14-27-9-3
Filing of assessments and placement on tax duplicate
Sec. 3. (a) The board of directors of the corporation shall file a statement of the repair assessments with the county auditor. The assessments are a lien upon filing.
(b) The county auditor shall do the following:
(1) Draw a warrant for the total amount of the repair assessments payable to the treasurer of the corporation.
(2) Place the repair assessments on the tax duplicate of each affected landowner.
As added by P.L.1-1995, SEC.20.






ARTICLE 28. FLOOD CONTROL

CHAPTER 1. FLOOD CONTROL

IC 14-28-1-1
Legislative intent
Sec. 1. The following are declared:
(1) The loss of lives and property caused by floods and the damage resulting from floods is a matter of deep concern to Indiana affecting the life, health, and convenience of the people and the protection of property. To prevent and limit floods, all flood control works and structures and the alteration of natural or present watercourses of all rivers and streams in Indiana should be regulated, supervised, and coordinated in design, construction, and operation according to sound and accepted engineering practices so as to best control and minimize the extent of floods and reduce the height and violence of floods.
(2) The channels and that part of the flood plains of rivers and streams that are the floodways should not be inhabited and should be kept free and clear of interference or obstructions that will cause any undue restriction of the capacity of the floodways.
(3) The water resources of Indiana that have been diminishing should be accumulated, preserved, and protected to prevent any loss or waste beyond reasonable and necessary use.
(4) A master plan or comprehensive plan for the entire state to control floods and to accumulate, preserve, and protect the water resources should be investigated, studied, and prepared, policy and practices should be established, and the necessary works should be constructed and placed in operation.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-1.2
"Boundary river" defined
Sec. 1.2. "Boundary river", for purposes of this chapter, means the part of the Ohio River that forms the boundary between Kentucky and Indiana.
As added by P.L.135-1997, SEC.11.

IC 14-28-1-1.3
"Boundary river floodway" defined
Sec. 1.3. "Boundary river floodway", for purposes of this chapter, means the floodway (as defined by IC 14-8-2-102) of a boundary river.
As added by P.L.135-1997, SEC.12.

IC 14-28-1-2
"Flood control" defined      Sec. 2. As used in this chapter, "flood control" means the following:
(1) The prevention of floods.
(2) The control, regulation, diversion, or confinement of flood water or flood flow.
(3) The protection from flood water, according to sound and accepted engineering practice and including all things incidental to or connected with the protection, to minimize the following:
(A) The extent of floods.
(B) The death, damage, and destruction caused by floods.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-3
"Flood easement" defined
Sec. 3. As used in this chapter, "flood easement" means an easement on property to be inundated or covered by water.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-4
"Water resources" defined
Sec. 4. As used in this chapter, "water resources" means surface and subsurface water.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-5
Adoption of rules
Sec. 5. The commission shall adopt rules under IC 4-22-2 for the following:
(1) The transaction of commission business.
(2) The administration and exercise of the commission's powers and duties.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-6
Furnishing of information
Sec. 6. Each county agent, city engineer, county engineer, county surveyor, and state agency shall obtain, provide, and furnish pertinent data and information that is requested by an order of the commission, subject to the approval of the governor.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-7
Use of state agencies; personnel; purchases
Sec. 7. The commission may do the following:
(1) Use any state agency in connection with:
(A) the commission's investigation, studies, and preparation of plans; or
(B) the performance of other duties.
(2) Employ the technical experts, engineers, and clerical and other assistants that are necessary.         (3) Through the state purchasing agent purchase the supplies, equipment, instruments, and machinery that the commission considers necessary to perform the commission's duties.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-8
Right of entry upon premises
Sec. 8. The commission and the commission's agents, engineers, surveyors, and other employees may enter upon any land or water in Indiana for the purpose of making an investigation, an examination, or a survey provided by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-9
Hearings
Sec. 9. The commission may conduct hearings at which at least one (1) of the commission members shall preside. Each commissioner may administer oaths. The commission may obtain information for the commission's purposes from any person, including issuing subpoenas to require the attendance of witnesses and examining witnesses under oath.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-10
Title to property
Sec. 10. The title to all land, easements, flood easements, or other interest in land or other property or rights acquired by the commission must be:
(1) approved by the attorney general; and
(2) taken in the name of the state of Indiana.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-11
Eminent domain powers
Sec. 11. (a) The commission may exercise the power of eminent domain. If the commission is unable to agree with the owner for the purchase of:
(1) land;
(2) an easement;
(3) a flood easement;
(4) other interest in land; or
(5) other property or right that in the commission's opinion is necessary for the commission's purposes;
the commission may acquire the property or right by condemnation under IC 32-24.
(b) The commission must adopt an appropriate resolution and deliver the resolution to the attorney general.
(c) The attorney general shall commence and prosecute an action in the name of the state of Indiana on the relation of the commission for the appropriation of the property or right. The title to the property

or right acquired vests in the state.
As added by P.L.1-1995, SEC.21. Amended by P.L.2-2002, SEC.61.

IC 14-28-1-12
Jurisdiction; comprehensive studies and plans
Sec. 12. The commission has jurisdiction over the public and private waters in Indiana and the adjacent land necessary for flood control purposes or for the prevention of flood damage. The commission shall do the following:
(1) Make a comprehensive study and investigation of all pertinent conditions of the areas in Indiana affected by floods.
(2) Determine the best method and manner of establishing flood control, giving consideration to the following:
(A) The reservoir method.
(B) The channel improvement method.
(C) The levee method.
(D) The flood plain regulation method.
(E) Any other practical method.
(3) Adopt and establish a comprehensive plan or master plan for flood control for all areas of Indiana subject to floods.
(4) Determine the best and most practical method and manner of establishing and constructing the necessary flood control works.
(5) Adopt appropriate measures for the prevention of flood damage.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-13
Construction or obtaining of flood control works
Sec. 13. (a) The commission may construct flood control works or a part of flood control works. The commission may perform the duties in cooperation with any of the following:
(1) A person.
(2) A state agency.
(3) Other states or an agency of another state.
(4) The United States or any agency of the United States.
(b) The commission shall obtain flood control works as follows:
(1) From and through or by cooperation with the United States Army Corps of Engineers or an agency of the United States.
(2) By cooperation with and action of cities and towns under Indiana law relating to flood control.
(3) By cooperation with and action of landowners in rural areas affected by flood control works under Indiana law relating to levees.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-14
Surveys, investigations, plans, and recommendations regarding water resources
Sec. 14. The commission shall do the following:         (1) Make surveys and investigations of the water resources of Indiana, giving consideration to the need for and appropriate sources of suitable water supplies for domestic, agricultural, municipal, industrial, power, transportation, recreation, stream pollution, health, and other beneficial purposes.
(2) Make and formulate plans and recommendations for the further development, protection, and preservation of the water resources of Indiana for such purposes.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-15
Recommendations and information from department
Sec. 15. (a) The commission shall, in the course of the commission's investigations and surveys of multiple purpose flood control reservoirs, obtain recommendations from the department relative to the comprehensive planning of:
(1) recreational facilities;
(2) hunting and fishing opportunities; and
(3) forest improvements;
in connection with the reservoirs.
(b) The recommendations from the department must be accompanied by supporting data and information, as far as is feasible, including the following:
(1) Plans and policies for the acquisition, development, maintenance, operation, and use of land.
(2) Estimates of costs and benefits.
(3) Proposed sources of money.
(c) The information shall:
(1) be made available to the public; and
(2) be included as an integral part of the reports pertaining to multiple purpose flood control reservoirs that are prepared by the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-16
Promotion of local efforts; cooperation with individuals and agencies
Sec. 16. The commission shall do the following:
(1) Encourage and promote local initiative and effort in providing flood control and in the development of water resources, subject to the regulation and control provided by law.
(2) Cooperate with, advise, disseminate information to, and assist any person or state agency in matters relating to flood control and the development of water resources, including flood plain regulations or controls.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-17
Cooperation with federal government
Sec. 17. The commission may do the following:         (1) Represent and act for and in behalf of the state, subject to the approval of the governor, in all matters of flood control and the water resources of Indiana with the United States and any other state.
(2) Cooperate with, obtain, approve, and accept flood control works from and through the United States Army Corps of Engineers.
(3) Cooperate with and obtain, approve, and accept works or a grant of any character or description from and through an agency of the United States relating to flood control and water resources and administer the expenditures of money in connection with the grant.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-18
Easements and rights-of-way
Sec. 18. (a) This section applies to real property:
(1) for which the state has the custody, management, possession, or control; and
(2) in which the state has a right, a title, or an interest.
(b) The state may, with the written approval of the governor, give, grant, and convey to any person:
(1) easements;
(2) rights-of-way; and
(3) the right and privilege;
to construct, erect, maintain, operate, and use any works or structures in connection with flood control or water resources on and in the real property.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-19
Applicability of laws regarding structures in floodways
Sec. 19. Sections 20, 21, 22, 23, 24, and 25 of this chapter do not apply to any of the following:
(1) An abode or a residence constructed on land that meets the following conditions:
(A) Is between the 791.0 mile marker and the 791.5 mile marker on the Ohio River.
(B) Is adjacent to a recreational area.
(C) Has been or may be filled to or above an elevation of three hundred seventy-eight (378) feet above sea level.
(D) Is properly protected by riprap in a manner that minimizes the possibility of erosion by river currents.
(2) An abode or a residence if the following conditions are met:
(A) The abode or residence is rebuilt upon the area of the original foundation and is substantially the same configuration as the former abode or residence.
(B) The abode or residence was unintentionally destroyed by a means other than floodwater.
(C) The rebuilding of the abode or residence is begun within

one (1) year and completed within two (2) years after the destruction of the former abode or residence.
(D) The abode or residence is located in the floodway of a stream having a watershed upstream from the abode or residence of less than fifteen (15) square miles in area.
(E) The lowest floor of the rebuilt abode or residence, including the basement, is at or above the one hundred (100) year frequency flood elevation if the abode or residence was totally destroyed.
(F) A variance is obtained from the county or municipality for the lowest floor of the abode or residence to be below the one hundred (100) year frequency flood elevation if the damage to the former abode or residence is less than one hundred percent (100%).
(G) An ordinance allowing the rebuilding of an abode or a residence is adopted by any of the following:
(i) The legislative body of the city or town in which the abode or residence is located.
(ii) The legislative body of the county in which the abode or residence is located if the abode or residence is not located in a city or town.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-20
Erection of structures in floodways prohibited
Sec. 20. A person may not do any of the following:
(1) Erect in or on any floodway a permanent structure for use as an abode or a place of residence, except as authorized under sections 24, 25, and 26.5 of this chapter.
(2) Except as authorized under section 26.5 of this chapter, erect, make, use, or maintain in or on any floodway, or suffer or permit the erection, making, use, or maintenance in or on any floodway, a structure, an obstruction, a deposit, or an excavation that will do any of the following:
(A) Adversely affect the efficiency of or unduly restrict the capacity of the floodway.
(B) By virtue of the nature, design, method of construction, state of maintenance, or physical condition do any of the following:
(i) Constitute an unreasonable hazard to the safety of life or property.
(ii) Result in unreasonably detrimental effects upon the fish, wildlife, or botanical resources.
(3) Reconstruct or allow or permit the reconstruction of an abode or a residence located in a floodway, except as authorized under sections 24, 25, and 26.5 of this chapter.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.13.

IC 14-28-1-21 Nuisance abatement
Sec. 21. A structure, an obstruction, a deposit, or an excavation described in section 20(2) of this chapter is a public nuisance. The director may commence, maintain, and prosecute an appropriate action to enjoin or abate a nuisance, including the following:
(1) Any of the nuisances described in section 20(2) of this chapter.
(2) Any other nuisance that:
(A) adversely affects flood control or the safety of life or property; or
(B) is unreasonably detrimental to fish, wildlife, or botanical resources.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-22
Construction permits
Sec. 22. (a) As used in subsection (b)(1) with respect to a stream, "total length" means the length of the stream, expressed in miles, from the confluence of the stream with the receiving stream to the upstream or headward extremity of the stream, as indicated by the solid or dashed, blue or purple line depicting the stream on the most current edition of the seven and one-half (7 1/2) minute topographic quadrangle map published by the United States Geological Survey, measured along the meanders of the stream as depicted on the map.
(b) This section does not apply to the following:
(1) A reconstruction or maintenance project (as defined in IC 36-9-27) on a stream or an open regulated drain if the total length of the stream or open drain is not more than ten (10) miles.
(2) A construction or reconstruction project on a state or county highway bridge in a rural area that crosses a stream having an upstream drainage area of not more than fifty (50) square miles and the relocation of utility lines associated with the construction or reconstruction project if confined to an area not more than one hundred (100) feet from the limits of the highway construction right-of-way.
(3) The performance of an activity described in subsection (c)(1) or (c)(2) by a surface coal mining operation that is operated under a permit issued under IC 14-34.
(4) Any other activity that is determined by the commission, according to rules adopted under IC 4-22-2, to pose not more than a minimal threat to floodway areas.
(5) An activity in a boundary river floodway to which section 26.5 of this chapter applies.
(c) A person who desires to:
(1) erect, make, use, or maintain a structure, an obstruction, a deposit, or an excavation; or
(2) suffer or permit a structure, an obstruction, a deposit, or an excavation to be erected, made, used, or maintained;
in or on a floodway must file with the director a verified written

application for a permit accompanied by a nonrefundable fee of two hundred dollars ($200).
(d) The application for a permit must set forth the material facts together with plans and specifications for the structure, obstruction, deposit, or excavation.
(e) An applicant must receive a permit from the director for the work before beginning construction. The director shall issue a permit only if in the opinion of the director the applicant has clearly proven that the structure, obstruction, deposit, or excavation will not do any of the following:
(1) Adversely affect the efficiency of or unduly restrict the capacity of the floodway.
(2) Constitute an unreasonable hazard to the safety of life or property.
(3) Result in unreasonably detrimental effects upon fish, wildlife, or botanical resources.
(f) In deciding whether to issue a permit under this section, the director shall consider the cumulative effects of the structure, obstruction, deposit, or excavation. The director may incorporate in and make a part of an order of authorization conditions and restrictions that the director considers necessary for the purposes of this chapter.
(g) A permit issued under this section:
(1) is void if construction is not commenced within two (2) years after the issuance of the permit; and
(2) to:
(A) the Indiana department of transportation or a county highway department if there is any federal funding for the project; or
(B) an electric utility for the construction of a power generating facility;
is valid for five (5) years from the date of issuance and remains valid indefinitely if construction is commenced within five (5) years after the permit is issued.
(h) The director shall send a copy of each permit issued under this section to each river basin commission organized under:
(1) IC 14-29-7 or IC 13-2-27 (before its repeal); or
(2) IC 14-30-1 or IC 36-7-6 (before its repeal);
that is affected.
(i) The permit holder shall post and maintain a permit issued under this section at the authorized site.
(j) For the purposes of this chapter, the lowest floor of a building, including a residence or abode, that is to be constructed or reconstructed in the one hundred (100) year floodplain of an area protected by a levee that is:
(1) inspected; and
(2) found to be in good or excellent condition;
by the United States Army Corps of Engineers shall not be lower than the one hundred (100) year frequency flood elevation plus one (1) foot. As added by P.L.1-1995, SEC.21. Amended by P.L.180-1995, SEC.4; P.L.2-1997, SEC.53; P.L.135-1997, SEC.14; P.L.2-1998, SEC.59; P.L.154-2002, SEC.1; P.L.186-2003, SEC.75.

IC 14-28-1-23
Removal of structures or obstructions
Sec. 23. (a) The director may remove or eliminate a structure, an obstruction, a deposit, or an excavation in a floodway that:
(1) adversely affects the efficiency of or unduly restricts the capacity of the floodway;
(2) constitutes an unreasonable hazard to the safety of life or property; or
(3) is unreasonably detrimental to fish, wildlife, or botanical resources;
by an action in condemnation.
(b) In assessing the damages in the proceedings, the appraisers and the court shall take into consideration whether the structure, obstruction, deposit, or excavation is legally in or on the floodway.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-24
Reconstruction permits; violations
Sec. 24. (a) This section does not apply to the reconstruction of a residence located in a boundary river floodway.
(b) A person may not begin the reconstruction of an abode or a residence that:
(1) is located in a floodway; and
(2) is substantially damaged (as defined in 44 CFR 59.1, as in effect on January 1, 1993) by a means other than floodwater;
unless the person has obtained a permit under this section or section 26.5 of this chapter.
(c) A person who desires to reconstruct an abode or a residence described in subsection (b) must file with the director a verified written application for a permit accompanied by a nonrefundable fee of fifty dollars ($50). An application submitted under this section must do the following:
(1) Set forth the material facts concerning the proposed reconstruction.
(2) Include the plans and specifications for the reconstruction.
(d) The director may issue a permit to an applicant under this section only if the applicant has clearly proven all of the following:
(1) The abode or residence will be reconstructed:
(A) in the area of the original foundation and in substantially the same configuration as the former abode or residence; or
(B) in a location that is, as determined by the director, safer than the location of the original foundation.
(2) The lowest floor elevation of the abode or residence as reconstructed, including the basement, will be at or above the one hundred (100) year flood elevation.
(3) The abode or residence will be designed or modified and

adequately anchored to prevent flotation, collapse, or lateral movement of the structure resulting from hydrodynamic and hydrostatic loads, including the effects of buoyancy.
(4) The abode or residence will be reconstructed with materials resistant to flood damage.
(5) The abode or residence will be reconstructed by methods and practices that minimize flood damages.
(6) The abode or residence will be reconstructed with electrical, heating, ventilation, plumbing, and air conditioning equipment and other service facilities that are designed and located to prevent water from entering or accumulating within the components during conditions of flooding.
(7) The abode or residence, as reconstructed, will comply with the minimum requirements for floodplain management set forth in 44 CFR Part 60, as in effect on January 1, 1993.
(e) When granting a permit under this section, the director may establish and incorporate into the permit certain conditions and restrictions that the director considers necessary for the purposes of this chapter.
(f) A permit issued by the director under this section is void if the reconstruction authorized by the permit is not commenced within two (2) years after the permit is issued.
(g) The director shall send a copy of each permit issued under this section to each river basin commission organized under:
(1) IC 14-29-7 or IC 13-2-27 (before its repeal); or
(2) IC 14-30-1 or IC 36-7-6 (before its repeal);
that is affected by the permit.
(h) The person to whom a permit is issued under this section shall post and maintain the permit at the site of the reconstruction authorized by the permit.
(i) A person who knowingly:
(1) begins the reconstruction of an abode or a residence in violation of subsection (b);
(2) violates a condition or restriction of a permit issued under this section; or
(3) fails to post and maintain a permit at a reconstruction site in violation of subsection (h);
commits a Class B infraction. Each day that the person is in violation of subsection (b), the permit, or subsection (h) constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.15; P.L.71-2004, SEC.17.

IC 14-28-1-25
Reconstruction permits; exceptions; violation
Sec. 25. (a) A person who desires to reconstruct an abode or a residence that:
(1) is located in a floodway; and
(2) is not substantially damaged (as defined in 44 CFR 59.1, as in effect on January 1, 1997) by a means other than floodwater; is not required to obtain a permit from the department for the reconstruction of the abode or residence if the reconstruction will meet the requirements set forth in 44 CFR Part 60, as in effect on January 1, 1997.
(b) A person who knowingly reconstructs an abode or a residence described in subsection (a) in a way that does not comply with the requirements referred to in subsection (a) commits a Class B infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.16; P.L.71-2004, SEC.18.

IC 14-28-1-26
Additions to structures in floodways
Sec. 26. (a) This section does not apply to the construction of an addition to a residence located in a boundary river floodway.
(b) Subject to:
(1) subsection (c); and
(2) the restrictions imposed by the unit (as defined in IC 36-1-2-23) in which the abode or residence is located;
a person may construct at least one (1) addition to an abode or a residence that is located in a floodway.
(c) A person may not construct an addition to an abode or a residence located in a floodway if the addition, in combination with all other additions to the abode or residence that have been constructed since the abode or residence was originally built, would increase the market value of the abode or residence to an amount more than fifty percent (50%) greater than:
(1) the market value of the abode or residence if no additions have been constructed since the abode or residence was originally built; or
(2) the approximate market value the abode or residence would have in the form in which the abode or residence was originally built if at least one (1) addition has already been constructed.
(d) For the purposes of subsection (c), the market value of an abode or a residence does not include the value of the land on which the abode or residence is built.
As added by P.L.1-1995, SEC.21. Amended by P.L.135-1997, SEC.17.

IC 14-28-1-26.5
Mobile home or residence in boundary river floodway; permits
Sec. 26.5. (a) This section applies to the following activities:
(1) The placement or replacement of a mobile home within a boundary river floodway.
(2) The repair of a residence that:
(A) is located in a boundary river floodway; and
(B) has been damaged by floodwaters or another means;
except for the reconstruction of a residence to which section 25 of this chapter applies.
(3) The construction of an:             (A) addition to; or
(B) improvement of;
a residential structure within a boundary river floodway.
(4) The construction of a new residence within a boundary river floodway.
(b) The federal regulations that:
(1) were adopted by the director of the Federal Emergency Management Agency to implement the National Flood Insurance Act (42 U.S.C. 4001 et seq.);
(2) are published in 44 CFR Parts 59 through 60; and
(3) are in effect on January 1, 1997;
are adopted as the criteria for determining whether an activity referred to in subsection (a) is allowed in Indiana. However, the lowest floor of a new residence constructed within a boundary river floodway referred to in subsection (a)(4) must be at least two (2) feet above the one hundred (100) year frequency flood elevation.
(c) A person who wishes to perform an activity referred to in subsection (a) is authorized to perform the activity if:
(1) the federal regulations described in subsection (b) as the governing criteria allow the activity; and
(2) the person obtains a permit for the activity under this section.
(d) To obtain a permit for an activity referred to in subsection (a), a person must:
(1) file with the director a verified written application for a permit on a form provided by the department; and
(2) pay to the department a nonrefundable fee of ten dollars ($10).
(e) An application filed under this section must:
(1) set forth the material facts concerning the proposed activity; and
(2) in the case of an activity described in subsection (a)(1), (a)(3), or (a)(4), include plans and specifications for the construction, reconstruction, or repair.
(f) If an application submitted under this section meets the requirements set forth in subsections (d) and (e), the director may not reject the application unless the regulations adopted as the governing criteria under subsection (b) do not allow the activity.
(g) If the federal regulations adopted as the governing criteria under subsection (b) authorize a type of activity only when certain conditions are met, a permit that the director issues for that type of activity may require the applicant, in carrying out the activity, to meet the same conditions.
(h) If:
(1) there is a dispute under this section about the elevation of a site; and
(2) the elevation of the site has been determined by a registered land surveyor;
the elevation determined by the registered land surveyor must be used as the accepted elevation. As added by P.L.135-1997, SEC.18. Amended by P.L.121-2003, SEC.1.

IC 14-28-1-27
Contaminants in lakes or floodways prohibited
Sec. 27. (a) Except as provided in subsection (b), this section does not apply to the following:
(1) A person using chemicals in a normal manner in the production of agricultural products.
(2) A person acting in accordance with an appropriate permit issued by the director.
(3) A person acting in accordance with a permit issued by the department of environmental management under water pollution control laws (as defined in IC 13-11-2-261) or environmental management laws (as defined in IC 13-11-2-71).
(b) This section applies to the permitting requirements set forth in the following:
(1) Section 22 of this chapter.
(2) IC 14-26-2.
(c) A person may not put, throw, dump, or leave a contaminant, garbage, or solid waste:
(1) in, upon, or within fifteen (15) feet of a lake; or
(2) in or upon a floodway.
As added by P.L.1-1995, SEC.21. Amended by P.L.1-1996, SEC.66.

IC 14-28-1-28
Commission floodways
Sec. 28. (a) The commission may by order:
(1) establish a floodway as a commission floodway; and
(2) alter, change, or revoke and terminate the commission floodway.
(b) In the order establishing the commission floodway, the commission shall fix the following:
(1) The floodway's length at any practical distance.
(2) The floodway's width or the landside limits so as to include parts of the flood plains adjoining the channel that, with the channel, are reasonably required to efficiently carry and discharge the flood waters or flood flow of the river or stream.
(c) Notwithstanding any other provision of law, an order establishing a commission floodway is not in force until notice has been given as follows:
(1) In writing to the county executive in the county affected.
(2) By publication at least two (2) times, seven (7) days apart, as follows:
(A) In two (2) daily newspapers in the city of Indianapolis as provided in IC 5-3-1-6.
(B) In newspapers in the counties where all or part of the commission floodway is established as provided in IC 5-3-1-6.
(d) All of the area within a commission floodway is the floodway

for all purposes of this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-29
Coordination of flood control works; approval of plans or specifications
Sec. 29. (a) All works of any nature for flood control in Indiana that are established and constructed shall be coordinated in design, construction, and operation according to sound and accepted engineering practice so as to effect the best flood control obtainable throughout Indiana. A:
(1) person may not construct or install any works of any nature for flood control; and
(2) court may not enter the final order or judgment establishing or ordering works constructed;
unless the proposed works and the plans and specifications are approved by the commission.
(b) The interested parties must file a verified written application with the commission. The commission shall consider all the pertinent facts relating to the proposed works that will affect flood control in Indiana and shall determine whether the proposed works in the plans and specifications will:
(1) be in aid of and acceptable as part of; or
(2) adversely affect and interfere with;
flood control in Indiana.
(c) The commission shall enter an order approving or disapproving the application, plans, and specifications. If the commission disapproves the application, the order must set forth the objectionable features so that the proposed works and plans and specifications may be corrected or adjusted to obtain the approval of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-30
Applicability of IC 4-21.5
Sec. 30. IC 4-21.5 applies to the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-31
Reports to governor
Sec. 31. The commission shall report to the governor periodically the results of the commission's study, investigation, and experience so that any necessary additional powers and duties may be obtained to effect and obtain complete flood control and the protection and preservation of water resources.
As added by P.L.1-1995, SEC.21.

IC 14-28-1-32
Violations; Class B infractions
Sec. 32. (a) A person who knowingly violates section 20(2),

20(3), or 29 of this chapter commits a Class B infraction.
(b) Each day of continuing violation after conviction of the offense constitutes a separate offense.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.19.

IC 14-28-1-33
Violations; Class C infractions
Sec. 33. (a) A person who knowingly fails to:
(1) comply with the requirements of section 20(1) of this chapter; or
(2) obtain a permit under section 22 of this chapter;
commits a Class B infraction.
(b) Each day a person violates section 20(1) or 22 of this chapter constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.20.

IC 14-28-1-34
Violations; Class B infractions
Sec. 34. A person who knowingly fails to comply with section 22(i) of this chapter commits a Class B infraction. Each day a person violates section 22(i) of this chapter constitutes a separate infraction.
As added by P.L.1-1995, SEC.21. Amended by P.L.180-1995, SEC.5; P.L.71-2004, SEC.21.

IC 14-28-1-35
Injunctive relief
Sec. 35. The commission may enjoin a violation of this chapter under IC 14-25.5-2.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.22.

IC 14-28-1-36
Civil penalties
Sec. 36. In addition to other penalties prescribed by this chapter, the director may impose a civil penalty under IC 14-25.5-4.
As added by P.L.1-1995, SEC.21. Amended by P.L.71-2004, SEC.23.



CHAPTER 2. REPEALED



CHAPTER 3. FLOOD PLAIN MANAGEMENT

IC 14-28-3-1
Legislative finding
Sec. 1. The general assembly finds the following:
(1) That the loss of lives and property, the disruption of commerce and government services, and the unsanitary conditions caused by floods, all of which are detrimental to the health, safety, and welfare of the people of Indiana, are a matter of deep concern.
(2) That structural measures alone do not provide an adequate solution to flood problems.
(3) That it is necessary to enact and implement a state flood plain management program to decrease existing flood damages, mitigate future flood damages, and promote the health, safety, and general welfare of the people of Indiana.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-2
Adoption of rules
Sec. 2. The commission shall develop and adopt appropriate rules under IC 4-22-2, including consideration of nonconforming uses, as minimum standards for the delineation and regulation of all flood hazard areas within Indiana. The commission and all counties and municipalities shall consider the production of crops, pasture, forests, and park and recreational uses to be conforming uses. These specific conforming uses shall be included as minimum standards in adoption of the rules.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-3
Designation and regulation of flood hazard areas by subdivisions
Sec. 3. (a) All counties and municipalities are encouraged and authorized to delineate and regulate all flood hazard areas within their respective jurisdictions by adopting and implementing all necessary ordinances, rules, and regulations under procedures established by law. For ordinances, rules, and regulations adopted after June 30, 1974, the ordinances, rules, and regulations:
(1) may not be less restrictive than the minimum rules of the commission adopted under section 2 of this chapter; and
(2) must be approved by the commission before the effective date.
(b) This chapter does not prevent a county or municipality from adopting ordinances, rules, and regulations that are more restrictive than the minimum rules adopted by the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-4
Assistance and cooperation from commission      Sec. 4. (a) The commission may provide technical data and information and otherwise assist a county or municipality in the following:
(1) The identification and delineation of all flood hazard areas within the jurisdiction of the county or municipality.
(2) The preparation of all necessary ordinances, rules, and regulations.
(b) The commission may cooperate with a state, regional, local, or federal board, commission, or agency in the preparation of necessary information or data.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-5
Commission approval required for certain permits within flood hazard areas
Sec. 5. A county or municipality may not issue a permit for a structure, an obstruction, a deposit, or an excavation within a flood hazard area or part of a flood hazard area that lies within a floodway without the prior written approval of the commission as provided in IC 14-28-1.
As added by P.L.1-1995, SEC.21.

IC 14-28-3-6
Cooperation of public agencies and personnel
Sec. 6. City, county, and state employees, agencies, boards, districts, and commissions may cooperate with and furnish information to the commission or a county or municipality for the purpose of implementing this chapter.
As added by P.L.1-1995, SEC.21.



CHAPTER 4. FLOOD PLAIN COMMISSIONS

IC 14-28-4-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to a flood plain commission established under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-2
"Improvement location permit" defined
Sec. 2. As used in this chapter, "improvement location permit" means a permit to alter, expand, or enlarge any use of land or structure. The term includes the erection of a structure.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-3
Establishment of flood plain commissions
Sec. 3. A county or municipality may establish a flood plain commission by ordinance of the unit's legislative body. The commission may regulate land uses within identified flood hazard areas under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-4
Members
Sec. 4. The commission, to be known as the "___________ Flood Plain Commission", consists of three (3) members as follows:
(1) One (1) member of the legislative body of the county or municipality to be appointed by the legislative body.
(2) Two (2) citizens who reside within the jurisdiction of the legislative body and who do not hold an elective public office to be appointed as follows:
(A) The board of commissioners, for a county.
(B) The city executive, for a city.
(C) The town executive, for a town.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-5
Term of members; filling of vacancies
Sec. 5. (a) Commission members serve terms of one (1) year, beginning with the first Monday of January of each year. The initial members serve from the date of establishment of the commission until the first Monday of January of the following year.
(b) If a vacancy occurs, the appointing authority shall appoint a member to fill the unexpired term.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-6
Officers      Sec. 6. (a) At the first regular meeting of each year the commission shall elect from the members of the commission the following officers:
(1) A president.
(2) A vice president.
(3) A secretary.
(b) The vice president may act as president of the commission during the absence or disability of the president.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-7
Regular meetings
Sec. 7. The commission shall fix the time for holding regular meetings, but the commission shall meet at least one (1) time in January, April, July, and October.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-8
Special meetings
Sec. 8. (a) A special meeting of the commission may be called by any member upon written request to the secretary.
(b) The secretary shall send to all the members, at least two (2) days in advance of a special meeting, a written notice fixing the time and place of the meeting.
(c) Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all members are present at the special meeting.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-9
Quorum
Sec. 9. A majority of the members of the commission constitutes a quorum. To be official, an action of the commission must be authorized by a majority of the commission at a regular or special meeting.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-10
Disqualification of interested members
Sec. 10. A member of the commission or legislative body of the county or municipality may not participate in a hearing or decision upon a zoning matter, other than the preparation and adoption of an initial flood plain zoning ordinance, in which the member is directly or indirectly interested in a financial sense. If a disqualification under this section occurs:
(1) this fact shall be entered on the records of the commission or legislative body; and
(2) the remaining members shall act upon the matter.
As added by P.L.1-1995, SEC.21.
IC 14-28-4-11
General powers of commissions
Sec. 11. The commission may do the following:
(1) Exercise general supervision of and make rules for the administration of the affairs of the commission.
(2) Prescribe uniform rules pertaining to investigations and hearings.
(3) Supervise the fiscal affairs and responsibilities of the commission.
(4) Keep an accurate and a complete record of all commission proceedings and assume responsibility for the custody and preservation of all papers and documents of the commission.
(5) Make recommendations and an annual report to the legislative body of the county or municipality concerning the operation of the commission.
(6) Make recommendations to the legislative body on the adoption of the initial flood plain zoning ordinance and amendments and any other matter within the commission's jurisdiction under this chapter.
(7) Prepare, publish, and distribute reports, ordinances, and other material relating to the activities authorized under this chapter.
(8) Sue and be sued collectively by the commission's legal name, service of process being had on the president of the commission or any of the members in an action.
(9) Invoke any legal, equitable, or special remedy for the enforcement of this chapter or the commission's action taken under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-12
Annual budgets
Sec. 12. The commission shall prepare and submit an annual budget. After the legislative body of the county or municipality has passed an ordinance creating a commission:
(1) money may be appropriated to carry out the duties of the commission; and
(2) the commission may expend, under procedure provided by law, money appropriated to the commission for purposes and activities authorized by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-13
Special nonreverting commission funds
Sec. 13. (a) The commission, county, or municipality may accept gifts, donations, and grants from private and governmental sources for commission purposes. Money accepted shall be deposited in a special nonreverting commission fund available for expenditure by the commission for the purpose designated by the donor.
(b) The disbursing officer of the county or municipality shall draw

warrants against regular funds or the special nonreverting fund only upon claims signed by the president and secretary of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-14
Per diem compensation and traveling expenses
Sec. 14. (a) The county or municipality may compensate the members of the commission for service on the commission.
(b) When the commission determines that it is necessary for members to attend in another city or county a state, regional, or national conference or interview dealing with planning or related problems, the commission may pay the actual expenses of the attending member if the amount has been made available in the commission's appropriation.
(c) The commission may approve a per diem allowance to a member for the purpose of attending a regular or special meeting held by the commission if the amount has been made available in the commission's appropriation.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-15
Proposed initial flood plain zoning ordinances
Sec. 15. (a) To assure the promotion of public health, safety, convenience, and the general welfare within the commission's jurisdiction, the commission shall prepare a proposed initial flood plain zoning ordinance. The ordinance must provide for the following:
(1) The classification of all land within the jurisdiction of the county or municipality into flood plain or nonflooding areas.
(2) The regulation of land use and the location or construction of buildings and other structures within the areas designated as flood plain areas.
(b) In establishing flood plain districts and regulations, the commission may use the special flood hazard area maps supplied by the Federal Insurance Administration or any other criteria approved by the department.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-16
Land classified as flood plain area; effectiveness of mappings or identification
Sec. 16. (a) As used in this section, "flood protection grade" means the elevation of the lowest point around the perimeter of a building at which flood water may enter the interior of the building.
(b) The land classified as flood plain areas may be:
(1) defined and subclassified in the ordinance as floodway or floodway fringe; and
(2) further identified as to flood protection grade.
(c) The mappings or other identification of the areas become effective only at the time that accurate information is made available

to the commission and authenticated by the department or the United States Department of Housing and Urban Development.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-17
Ordinance may require buildings or land to conform; improvement location permit fees
Sec. 17. (a) A flood plain zoning ordinance may require that:
(1) a structure may not be located;
(2) a use may not be changed; and
(3) an improvement location permit may not be issued for a structure or change of use;
on land either platted or unplatted within the jurisdiction of the commission unless the structure or use and location conform to the requirements of the flood plain zoning ordinance.
(b) The:
(1) commission may set; and
(2) zoning administrator may collect;
reasonable fees for the issuance of improvement location permits.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-18
Zoning administrators
Sec. 18. (a) A flood plain zoning ordinance must designate:
(1) the county auditor;
(2) the county surveyor; or
(3) the municipal clerk or clerk-treasurer;
as applicable, as the zoning administrator who issues improvement location permits within the jurisdiction of the commission and in conformance with the flood plain ordinance.
(b) A decision of the zoning administrator may be reviewed by certiorari procedure. A petition for certiorari must specify the grounds upon which the petition alleges the illegality of the zoning administrator's action. The petition must be filed in the circuit court of the county in which the land is located within thirty (30) days after the date of the decision. A change of venue from the county in which the property is located may not be granted in any cause arising under this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-19
Presentation of proposed ordinance to legislative body
Sec. 19. (a) The commission shall prepare and present the proposed initial zoning ordinance, with explanatory maps, to the legislative body of the county or municipality.
(b) The legislative body shall do the following:
(1) Consider the proposed initial zoning ordinance.
(2) Return the ordinance within forty-five (45) days with any suggestions and recommendations to the commission for the commission's final report. As added by P.L.1-1995, SEC.21.

IC 14-28-4-20
Final report of commission on proposed ordinance
Sec. 20. A county or municipality may not pass an ordinance under this chapter until:
(1) the legislative body of the county or municipality receives; and
(2) the natural resources commission approves;
the final report of the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-21
Legislative action on proposed ordinance; hearing
Sec. 21. (a) After the commission submits the final report, the legislative body of the county or municipality shall give all interested persons an opportunity to be heard with reference to the final report at a public hearing convenient for all persons affected. The legislative body shall publish notice of the hearing in a daily newspaper of general circulation in the county or municipality.
(b) The notice must state the following:
(1) The time and place of the hearing.
(2) That the report contains a flood plain zoning ordinance for the county or municipality.
(3) That written objections to the proposed zoning ordinance filed with the clerk of the legislative body at or before the hearings will be heard.
(4) That the hearing will be continued as is necessary.
(c) The notice shall be published at least two (2) times within the ten (10) days before the time set for the hearing, during which time the proposed zoning ordinance shall be kept on file in the office of the commission or other designated place for public examination.
(d) Upon completion of the public hearing, the legislative body shall proceed to consider the ordinance.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-22
Legislative body may amend or supplement regulations or boundaries in ordinance
Sec. 22. The legislative body of the county or municipality may amend or supplement the regulations and district boundaries fixed by ordinance under this chapter or IC 13-2-22.6 (before its repeal). However, the area designated as flood plain may not be changed unless the change is based upon data:
(1) supplied by the United States Department of Housing and Urban Development; or
(2) supplied or approved by the department.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-23 Petition to amend or supplement zoning ordinance
Sec. 23. The:
(1) commission; or
(2) owners of at least fifty percent (50%) of the land area involved in the matter set forth in a petition;
may present signed petitions to the legislative body of the county or municipality requesting an amendment or supplement of the regulations of the zoning ordinance.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-24
Referral of proposed amendment, supplement, or repeal to commission
Sec. 24. The legislative body shall refer a proposed ordinance for the amendment, supplement, or repeal of the zoning ordinance not originating from petition of the commission to the commission for consideration and a report before the legislative body of the county or municipality takes final action.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-25
Legislative action on proposed amendment, supplement, or repeal; hearing
Sec. 25. (a) Before the commission submits to the legislative body:
(1) a petition; or
(2) a report on a proposed ordinance referred to the commission;
for an amendment, a supplement, or a repeal of the zoning ordinance, the commission shall hold a public hearing.
(b) At least ten (10) days before the date set for the hearing, the commission shall publish in a newspaper of general circulation in the county or municipality a notice of the time and place of the hearing.
(c) After the public hearing has been held, the commission may by resolution recommend the proposed amendments to the legislative body of the county or municipality. However:
(1) the commission may not recommend; and
(2) the legislative body may not adopt;
flood plain district boundaries less extensive than those established by the United States Department of Housing and Urban Development or the department.
(d) The secretary shall do the following:
(1) Certify a copy of an amendment to the legislative body.
(2) Present the amendment at the legislative body's first meeting following commission action.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-26
Building or land violating ordinance declared public nuisance; investigations      Sec. 26. (a) The legislative body of the county or municipality may declare:
(1) a building erected, raised, or converted; or
(2) land or premises used;
in violation of an ordinance or a regulation adopted under this chapter or under IC 13-2-22.6 (before its repeal) to be a common nuisance. The owner of the building, land, or premises is liable for maintaining a common nuisance.
(b) If penalties have been provided for violation of an ordinance, the attorney of the county or municipality shall, upon receipt of information of a violation of an ordinance or a regulation adopted under the county's or municipality's authority, make an investigation of the alleged violation. If the facts are sufficient to establish a reasonable belief that a violation has occurred, the attorney may file a complaint against the violator and prosecute the alleged violation.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-27
Injunctive relief
Sec. 27. (a) The commission may institute the following:
(1) A suit for injunction in the circuit court with jurisdiction in the county to restrain an individual or a governmental entity from violating this chapter or an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
(2) A suit for a mandatory injunction directing an individual or a governmental entity to remove a structure erected in violation of:
(A) this chapter or IC 13-2-22.6 (before its repeal); or
(B) an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
(b) If the commission is successful in the commission's suit, the respondent shall pay the costs of the action. A change of venue from the county may not be granted.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-28
Compensation or damages precluded for taking of or injury to building or land violating ordinance
Sec. 28. In:
(1) a proceeding by a county or municipality for the taking, appropriation, or condemnation of land; or
(2) an action against a county or municipality;
compensation or damages may not be awarded for the taking of or injury to a structure erected in violation of an ordinance adopted under this chapter or under IC 13-2-22.6 (before its repeal).
As added by P.L.1-1995, SEC.21.

IC 14-28-4-29
Purpose of chapter
Sec. 29. (a) It is the purpose of this chapter to enable counties and

municipalities that have not adopted effective land use ordinances under IC 36-7 to comply with the requirements of:
(1) the federal National Flood Insurance Act (42 U.S.C. 4001 through 4127);
(2) IC 14-28-1; and
(3) IC 14-28-3;
by permitting the establishment of a single-purpose zoning authority to adopt minimum standards and regulations for the management of identified flood hazard areas.
(b) Because zoning ordinances adopted under comprehensive planning legislation require extensive preparation time and because the national flood insurance program and the state statutes enacted under the program require identified counties and municipalities to regulate land use and improvements to the land in flood hazard areas before those zoning ordinances can be adequately prepared, this chapter authorizes counties and municipalities that do not have land use regulation ordinances in effect to form single-purpose flood plain commissions to administer certain local ordinances, including the following:
(1) A set of minimum standards and regulations to meet the requirements of state and federal flood hazard area programs.
(2) An improvement location permit system to ensure that every new location, land use, or structure in the jurisdiction conforms to flood hazard area regulations.
(3) A set of enforcement procedures suitable to ensure minimum compliance with the regulations.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-30
Powers of state, agencies, and subdivisions not affected
Sec. 30. (a) This chapter is supplemental to and does not abrogate the powers extended to agencies, bureaus, departments, commissions, divisions, or officials of state government by other statutes, and these powers remain in full effect. Except as otherwise provided in this chapter, powers of supervision and regulation by divisions of state government over counties, municipalities, individuals, firms, limited liability companies, or corporations also are not abrogated and continue in full effect.
(b) This chapter does not restrict or prohibit the state or any of the state's political subdivisions from the commemoration of persons or objects of historical or architectural interest or value as a part of our citizens' heritage.
As added by P.L.1-1995, SEC.21.

IC 14-28-4-31
Effect of ordinances adopted under IC 36-7
Sec. 31. The adoption of a zoning ordinance under IC 36-7 that provides for flood plain management within the jurisdiction of a county or municipality immediately voids a flood plain commission, ordinance, or regulation adopted under:         (1) this chapter; or
(2) IC 13-2-22.6 (before its repeal).
As added by P.L.1-1995, SEC.21.



CHAPTER 5. FLOOD CONTROL REVOLVING FUND

IC 14-28-5-1
"Flood control program" defined
Sec. 1. As used in this chapter, "flood control program" includes the following:
(1) The removal of obstructions and accumulated debris from channels of streams.
(2) The clearing and straightening of channels of streams.
(3) The creating of new and enlarged channels of streams, wherever required.
(4) The building or repairing of dikes, levees, or other flood protective works.
(5) The construction of bank protection works for streams.
(6) The establishment of floodways.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the flood control revolving fund created by this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-3
"Governing board" defined
Sec. 3. As used in this chapter, "governing board" means the following:
(1) The legislative body of a county, city, or town.
(2) A board created by law to administer the affairs of a special taxing district.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-4
"Local unit" defined
Sec. 4. As used in this chapter, "local unit" means county, city, town, or special taxing district created by law.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-5
Creation of fund
Sec. 5. (a) The flood control revolving fund is created. Loans may be made from the fund to local units in accordance with this chapter and the rules adopted under this chapter.
(b) Money in the fund does not revert to the state general fund. The fund is a revolving fund to be used exclusively for the purposes of this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-6 Administration of chapter
Sec. 6. The administrative control of the fund and the responsibility for the administration of this chapter are vested jointly in the state board of finance and the commission. The commission may do the following:
(1) Subject to the approval of the state board of finance, adopt rules under IC 4-22-2 that are considered necessary by the state board of finance and the commission for the proper administration of the fund and this chapter.
(2) Subject to the approval of the budget committee, employ the personnel that are necessary for the efficient administration of this chapter.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-7
Loans to local units; orders, uses, and limits
Sec. 7. (a) The commission may, subject to the final approval of the state board of finance, order the auditor of state to make an approved loan from the fund to a local unit. The money loaned is to be used by the local unit for the purpose of instituting, accomplishing, and administering an approved flood control program.
(b) The total amount outstanding under loans made under:
(1) this chapter; and
(2) IC 13-2-23 (before its repeal);
to one (1) local unit may not exceed three hundred thousand dollars ($300,000).
As added by P.L.1-1995, SEC.21.

IC 14-28-5-8
Conditions for local unit to administer flood control program
Sec. 8. A local unit may institute, accomplish, and administer a flood control program if the following conditions are met:
(1) The program is authorized and approved by ordinance or resolution enacted by the governing board of the local unit.
(2) The flood control program has been approved by the state board of finance and the commission.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-9
Loans to local units; conditions
Sec. 9. The state board of finance and the commission shall authorize the making of a loan to a local unit under this chapter only when the following conditions exist:
(1) An application for the loan has been submitted by the local unit in a verified petition to the state board of finance and the commission in the manner and form that the state board of finance and the commission direct. The application must state the following:
(A) The need for the flood control program and the need for

money for instituting, accomplishing, and administering the program.
(B) A detailed description of the program.
(C) An engineering estimate of the cost of the proposed program acceptable to the state board of finance and the commission.
(D) The amount of money considered to be needed.
(E) Other information that is requested by the state board of finance and the commission.
(2) There is a need, as determined by the state board of finance and the commission, for the proposed flood control program for the purpose of protecting the health, safety, and general welfare of the inhabitants of the local unit.
(3) The proposed flood control program has been approved by the state board of finance and the commission, if before granting the approval, the state board of finance and the commission determine the following:
(A) That the program:
(i) is based upon sound engineering principles;
(ii) is in the interest of flood control; and
(iii) will accomplish the objectives of flood control.
(B) That for flood control programs involving the reconstruction or repair of existing flood control works that:
(i) in the judgment of the state board of finance and the commission, constitute an unreasonable obstruction or impediment to the proper discharge of flood flows; or
(ii) by virtue of their nature, location, or design, are subject to frequent damage or destruction;
approval is limited to the work that is necessary to afford emergency protection against actual or threatened damage to life and property.
(4) The local unit agrees and furnishes assurance, satisfactory to the state board of finance and the commission, that the local unit will operate and maintain the flood control program, after completion, in a satisfactory manner.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-10
Local unit participation in flood control program; costs
Sec. 10. (a) The local unit may:
(1) do work; and
(2) provide labor, equipment, and materials from any source at the local unit's disposal;
for the flood control program.
(b) The state board of finance and the commission may do the following:
(1) Evaluate the participation of the local unit in the accomplishment of the project.
(2) Compute the participation as a part or all of the share of cost that the local unit is required to pay toward the total cost of the

project for which the loan from the fund is obtained.
(c) Participation authorized under this section must be under the direction of the governing board.
(d) If cash amounts are included in the local unit's share of total cost, the amounts shall be provided in the usual and accepted manner for the financing of the affairs of the local unit.
(e) Costs of engineering and legal services to the borrower may be regarded as a part of the total cost of the project.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-11
Loans to local units; priority ratings
Sec. 11. (a) The state board of finance and the commission shall determine and ascribe to each applicant for a loan a priority rating. The rating must be based primarily on the need of the local unit for the proposed flood control program as the need is related to the needs of other applicants for loans. Except as provided in subsection (b):
(1) the local units having the highest priority rating shall be given first consideration in making loans under this chapter; and
(2) loans shall be made in descending order as shown by the priority ratings.
(b) If an emergency demands immediate relief from actual or threatened flood damage, the application made by a local unit for a loan may be considered regardless of a previous priority rating ascribed to the applicant.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-12
Loans to local units; terms; repayment
Sec. 12. (a) A loan made under this chapter or under IC 13-2-23 (before its repeal):
(1) may be made for a period not to exceed ten (10) years; and
(2) bears interest at the rate of three percent (3%) a year.
(b) A local unit receiving a loan under this chapter shall agree to repay the loan in equal annual installments, including interest on the unpaid balance of the loan. The repayments, including interest, become part of the fund and do not revert to the state general fund. However, if a local unit levies a tax as provided in this chapter, the first installment of the loan becomes due and payable out of money first received from the levying and the collection of a tax authorized under this chapter. A borrower may prepay a loan in full or in part without interest penalty.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-13
Loans to local units; levy of property taxes to repay
Sec. 13. A local unit receiving a loan under:
(1) this chapter; or
(2) IC 13-2-23 (before its repeal);
may levy an annual tax on personal and real property located within

the geographical limits of the local unit for flood control purposes. The tax is in addition to any other tax authorized by law to be levied for flood control purposes. The tax shall be levied at the rate that will produce sufficient revenue to pay the annual installment and interest on a loan made under this chapter or under IC 13-2-23 (before its repeal). The tax at the rate authorized in this section is in addition to the maximum annual rates prescribed by law.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-14
Loans to local units; default or delinquency
Sec. 14. If a local unit fails to make a payment to the fund or any other payment required by this chapter or under IC 13-2-23 (before its repeal) or is in any way indebted to the fund for an amount incurred or accrued, the state may recover the amount through any of the following:
(1) The state may, through the attorney general and on behalf of the state board of finance and the commission, file a suit in the circuit or a superior court with jurisdiction in the county in which the local unit is located to recover the amount that the local unit owes the fund.
(2) The auditor of state may, after a sixty (60) day written notice to the local unit, withhold the payment and distribution of state money that the defaulting local unit is entitled to receive under Indiana law.
(3) For a special taxing district, upon certification by the auditor of state after a sixty (60) day written notice to the special taxing district, the auditor of each county containing land within the special taxing district shall withhold collected tax money for the special taxing district and remit the withheld tax money to the auditor of state. The auditor of state shall make a payment to the fund in the name of the special taxing district. Upon elimination of the delinquency payment, the auditor of state shall certify the fact to the auditors of the counties involved and any additional withheld tax money shall be released to the special taxing district.
As added by P.L.1-1995, SEC.21.

IC 14-28-5-15
Appropriations from state general fund
Sec. 15. There is appropriated annually to the commission from the state general fund from money not otherwise appropriated an amount sufficient to administer this chapter, subject to the approval of the budget committee.
As added by P.L.1-1995, SEC.21.



CHAPTER 6. FLOOD CONTROL; APPROVAL OF PLANS

IC 14-28-6-1
Requirements for approval
Sec. 1. Notwithstanding any other law to the contrary, a person may not construct, install, or undertake a work of any nature that is designed to regulate or control the streams or other water of Indiana for the purpose of preventing floods caused by excessive precipitation or otherwise unless the plans meet the following conditions:
(1) The plans are submitted to and approved by the department.
(2) The plans are found to be feasible and will ultimately constitute a part of an integrated plan for the entire state or a designated major watershed.
(3) The plans are not disadvantageous to any other section of Indiana.
As added by P.L.1-1995, SEC.21.

IC 14-28-6-2
Approval of federal government plans
Sec. 2. If the federal government or an agency of the federal government develops plans for flood control affecting Indiana or a part of Indiana, the department may:
(1) approve the plans; and
(2) permit the use of the plans in the control of floods in Indiana.
As added by P.L.1-1995, SEC.21.






ARTICLE 29. RIVERS, STREAMS, AND WATERWAYS

CHAPTER 1. NAVIGABLE WATERWAYS

IC 14-29-1-1
Petition
Sec. 1. The board of county commissioners of each county may declare any stream or watercourse in the county navigable on the petition of at least twenty-four (24) freeholders of the county residing in the vicinity of the stream.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-2
Examination of waterway
Sec. 2. (a) On the filing of a petition under section 1 of this chapter, the board of county commissioners shall have an examination of the stream or watercourse made by a suitable person to ascertain and report to the board of county commissioners the following:
(1) The length of the stream or watercourse.
(2) How much of the stream or watercourse is capable of being declared navigable.
(b) The board of county commissioners shall confirm the report if the board is satisfied that the stream, if navigable, would be of public utility. Upon confirmation the board shall declare the stream navigable and have the report recorded in the records of the board, as public highways are recorded.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-3
Obstruction of waterway
Sec. 3. A person who obstructs a stream or watercourse declared navigable is subject to the same penalties as a person who obstructs a public highway. General Indiana law governing:
(1) public highways; and
(2) the laying out and working of public highways in all other respects;
applies, as far as applicable, to the defining and working of navigable watercourses.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-4
Piers, wharves, or docks
Sec. 4. (a) Subject to subsection (b), a riparian owner of land in Indiana bordering upon a navigable stream may do the following:
(1) Build and maintain:
(A) within the premises bordering on the stream; and             (B) upon the submerged land beneath the water;
a pier, wharf, dock, or harbor in aid of navigation and commerce.
(2) Use, occupy, and enjoy the constructed item as appurtenant to the owner's land.
(b) A pier, dock, or wharf may not do any of the following:
(1) Extend into the stream further than is necessary to accommodate shipping and navigation.
(2) Obstruct shipping and navigation.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-5
Mills, dams, aqueducts, viaducts, bridges, or machinery on the stream
Sec. 5. The declaration of a watercourse as navigable by a board of county commissioners does not affect a mill, a dam, an aqueduct, a viaduct, a bridge, or machinery on the stream, except if the mill, dam, aqueduct, viaduct, bridge, or machinery has been abandoned for at least twelve (12) months.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-6
Removal of obstructions; money
Sec. 6. The board of county commissioners may use the money:
(1) that is appropriated from the county treasury; and
(2) as the board of county commissioners considers necessary;
to remove obstructions from streams that are declared navigable under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-7
Gates
Sec. 7. A person living on or owning property along a watercourse that is navigable for boats of a large size may hang gates:
(1) at or near the top of the bank; and
(2) across a road leading down the bank and terminating at the watercourse;
except within the limits of a city or town.
As added by P.L.1-1995, SEC.22.

IC 14-29-1-8
Permits
Sec. 8. (a) A person, other than a public or municipal water utility, may not:
(1) place, fill, or erect a permanent structure in;
(2) remove water from; or
(3) remove material from;
a navigable waterway without a permit from the department.
(b) An application for a permit under this section must be made in a manner prescribed by rule.     (c) The department shall issue a permit if the issuance of the permit will not do any of the following:
(1) Unreasonably impair the navigability of the waterway.
(2) Cause significant harm to the environment.
(3) Pose an unreasonable hazard to life or property.
(d) A separate permit is not required under this section for an activity permitted under any of the following:
(1) IC 14-21-1.
(2) IC 14-28-1.
(3) IC 14-29-3.
(4) IC 14-29-4.
(5) IC 14-34.
(6) IC 14-37.
However, a permit issued under a statute specified in this subsection must also apply the requirements of this section with respect to an activity within a navigable waterway.
(e) A separate permit is not required under this section for an activity for which a permit has been issued under any of the following:
(1) 16 U.S.C. 1451 et seq. (the federal Coastal Zone Management Act).
(2) 33 U.S.C. 1344 (the federal Clean Water Act).
(3) 42 U.S.C. 9601 et seq. (the federal Comprehensive Environmental Response, Compensation, and Liability Act).
(f) The department shall adopt rules under IC 4-22-2 to implement this section.
(g) A person who violates this section commits a Class B infraction.
As added by P.L.1-1995, SEC.22.



CHAPTER 2. NAVIGABLE STREAMS; KANKAKEE RIVER

IC 14-29-2-1
Identification of navigable stream
Sec. 1. The part of the Kankakee River that flows through Indiana from the Indiana-Michigan border to the Indiana-Illinois border is a navigable stream for the purpose of exercise of the police power of the state.
As added by P.L.1-1995, SEC.22.



CHAPTER 3. SAND AND GRAVEL PERMITS

IC 14-29-3-1
Permit issuance
Sec. 1. The department may issue a permit to a person to take sand, gravel, stone, or other mineral or substance from or under the bed of the navigable water of Indiana.
As added by P.L.1-1995, SEC.22.

IC 14-29-3-2
Area, substance, and fees for permit
Sec. 2. In issuing a permit under this chapter, the department shall do the following:
(1) Fix by the permit the area within which it is lawful and in the best interests of the state to permit the taking by the permittee of the mineral or substance.
(2) Fix by the permit and collect from the permittee when due the amount of the reasonable value of the mineral or substance to be taken, measured by weight, cubic dimensions, or other common and usual measurement.
(3) Collect a fee of fifty dollars ($50) for each permit issued.
As added by P.L.1-1995, SEC.22.

IC 14-29-3-3
Conditions of permit
Sec. 3. (a) A permit issued under this chapter must include the following conditions:
(1) The permittee shall give bond in the amount and with surety approved by the department for full and prompt compliance with the terms and conditions of the permit.
(2) The permittee shall, monthly or quarterly as the department stipulates, make to the department a verified report and full account and payment for all mineral or substance taken during the preceding month or quarter.
(3) The department may, at any time in reasonable hours, inspect the following:
(A) All books, papers, and records of the permittee relating to the account.
(B) The works and workings of the permittee.
(4) The department may revoke or suspend the permit for the failure of the permittee to comply with this chapter or with the terms and conditions of the permit.
(5) Subject to suspension or revocation, the permit will remain in force for the period that the department determines, not to exceed five (5) years from the date of issuance. However, the permit may be renewed by the permittee by written application filed with the department six (6) months before expiration of the permit.
(6) The works, workings, and operations under the permit must

not do any of the following:
(A) Impede the navigation of the water.
(B) Damage or endanger a bridge, highway, railroad, public work, utility, or the property of a riparian owner or adjoining proprietor or adjacent permittee.
(C) Endanger the lives of individuals.
(7) The permittee shall take the measures, to be determined by the department and stipulated in the permit, that are reasonable to avoid the damage and danger.
(b) The department may also prescribe other reasonable conditions in the permit that are in the best interests of the state.
As added by P.L.1-1995, SEC.22.

IC 14-29-3-4
Taking without permit
Sec. 4. (a) A person who knowingly takes sand, gravel, stone, or other mineral or substance from or under the bed of the navigable water of Indiana without a permit commits a Class B infraction.
(b) Each day a violation continues constitutes a separate infraction.
As added by P.L.1-1995, SEC.22. Amended by P.L.71-2004, SEC.24.



CHAPTER 4. CONSTRUCTION OF CHANNELS

IC 14-29-4-1
"Channel" defined
Sec. 1. As used in this chapter, "channel" means:
(1) an artificial channel; or
(2) the improved channel of a natural watercourse;
connecting to any river or stream in Indiana for the purpose of providing access by boat or otherwise to public or private industrial, commercial, housing, recreational, or other facilities.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-2
Regulation of channel construction
Sec. 2. The general assembly finds that the unregulated construction of channels may be injurious to the public health, safety, and welfare and that the construction of these channels shall be regulated.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-3
Approval for construction
Sec. 3. A person may not construct a channel before receiving the written approval of the commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-4
Permits
Sec. 4. A person who desires to construct a channel must do the following:
(1) File a verified written application for a permit with the commission that does the following:
(A) States the material facts.
(B) Includes the plans and specifications for the construction of the channel.
(C) Identifies each facility to which the channel will provide access.
(2) Include with the application a nonrefundable fee of one hundred dollars ($100).
As added by P.L.1-1995, SEC.22.

IC 14-29-4-5
Prior approval by department of environmental management
Sec. 5. Before commission consideration of the application, the applicant must do the following:
(1) Obtain the prior written approval of the department of environmental management for sewage disposal facilities involved with the channel and each facility that the channel is to serve. Prior approval is not required for housing

developments of less than six (6) lots.
(2) If a channel will:
(A) connect to a navigable river or stream; and
(B) create additional water areas that will be connected to the navigable river or stream;
dedicate any water created to general public use.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-6
Order of authorization
Sec. 6. The commission shall issue an order of authorization if in the opinion of the commission the channel and each facility that the channel is to serve will not do any of the following:
(1) Constitute an unreasonable hazard to life and property.
(2) Result in undue effects upon the water levels of the river or stream or upon fish and wildlife resources.
(3) Adversely affect the public health, safety, and welfare.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-7
Actions to enjoin
Sec. 7. The commission may, in the name of the state, maintain an action to enjoin a violation of this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-8
Rules adoption
Sec. 8. The commission may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-4-9
Violations of chapter
Sec. 9. (a) A person who knowingly violates this chapter commits a Class B infraction.
(b) Each day of continuing violation after conviction of the offense constitutes a separate offense.
As added by P.L.1-1995, SEC.22. Amended by P.L.71-2004, SEC.25.



CHAPTER 5. CHANGE IN WATERCOURSES; HIGHWAY CONSTRUCTION

IC 14-29-5-1
Changing watercourses; permission of federal agency
Sec. 1. (a) The governing bodies or agencies of the state charged with the duties of the construction, maintenance, and repair of public highways may, to the extent money is available and subject to subsection (b), do the following:
(1) Change the course of a stream, watercourse, or drainage ditch.
(2) Restore to the original or former channel a stream, watercourse, or drainage ditch if the stream, watercourse, or drainage ditch has meandered from the original or former course.
(3) The construction work that is necessary to protect the banks or slopes of a stream, watercourse, or ditch to prevent wash, caving, slides, or erosion if the water of the stream, watercourse, or ditch is causing or threatening injury to, damage to, or destruction of a public highway or bridge by erosion, wash, slides, change of course, or overflow.
(4) Construct walls or levees for the purposes of subdivision (3) if it is determined by an engineering survey that this method would be more practicable or less expensive.
(5) Exercise the authority granted in this section to protect public highways against injury, damage, or destruction caused or threatened by landslides.
(b) If a navigable stream is under the jurisdiction of a federal authority or an agency and the proposed work of the highway officials under this section conflicts or interferes with the jurisdiction of the federal agency, the consent or waiver of the federal agency must be procured by the highway officials before the beginning of the proposed work.
As added by P.L.1-1995, SEC.22.

IC 14-29-5-2
Costs and performance of work
Sec. 2. (a) If work under this chapter involves the protection of an existing highway not under construction, the work shall be performed and the costs paid under Indiana law governing the maintenance of highways applicable to the public agency or authorities having charge of the highway involved in the proposed work.
(b) If work under this chapter involves the construction or reconstruction of a highway, the work shall be performed and the costs paid under Indiana law governing construction of highways applicable to the public agency or body having charge of the highway involved in the proposed work.
(c) If it is necessary in the performance of work under this chapter to procure a right-of-way or interests in land outside the limits of the highway involved, the costs, if any, of the right-of-way or interests

in land shall be paid as follows:
(1) Out of the maintenance fund if the work constitutes maintenance.
(2) Out of the construction fund if the work constitutes construction.
As added by P.L.1-1995, SEC.22.

IC 14-29-5-3
Procuring land or property
Sec. 3. The governing or administrative bodies charged with the control of highways may do the following:
(1) If it becomes necessary to procure rights-of-way or interests in land or property outside the limits of a highway under section 2 of this chapter, procure the rights or interests by grant, purchase, or voluntary donation.
(2) Exercise the power of eminent domain for any purpose designated in this chapter under Indiana eminent domain law.
As added by P.L.1-1995, SEC.22.



CHAPTER 6. NATURAL, SCENIC, AND RECREATIONAL RIVER SYSTEM

IC 14-29-6-1
"Adjacent land" defined
Sec. 1. As used in this chapter, "adjacent land" means the area of land paralleling, but not necessarily contiguous to, a river needed to preserve, protect, and manage the natural, scenic, or recreational character of the river.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-2
"Recreational river" defined
Sec. 2. As used in this chapter, "recreational river" means a river that does not have the characteristics necessary to qualify as a natural or scenic river, but that still maintains scenic or recreational characteristics of unusual and significant value.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-3
"River" defined
Sec. 3. As used in this chapter, "river" means any flowing body of water and adjacent land or part of the body of water and adjacent land.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-4
"Scenic river" defined
Sec. 4. As used in this chapter, "scenic river" means a river that:
(1) is free of impoundments;
(2) is accessible in several places; and
(3) has minimal pollution and shoreline developments.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-5
"System" defined
Sec. 5. As used in this chapter, "system" means the Indiana natural, scenic, and recreational river system.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-6
Administration
Sec. 6. The department shall administer this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-7
Public policy
Sec. 7. As part of the continuing growth of the population and development of the economy of Indiana, it is necessary and desirable that rivers of unusual natural, scenic, or recreational significance be

set aside and preserved for the benefit of present and future generations before the rivers have been destroyed. After rivers are destroyed, the rivers cannot be wholly restored. It is essential to the people of Indiana that the people retain the opportunities to maintain close contact with the natural, scenic, and recreational rivers and to benefit from the scientific, aesthetic, cultural, recreational, scenic, and spiritual values the rivers possess. It is, therefore, the following public policy of Indiana:
(1) That a natural, scenic, and recreational river system be established and maintained.
(2) That such areas be designated, acquired, and preserved by the state.
(3) That other agencies, organizations, and individuals, both public and private, be encouraged to set aside adjacent land for the common benefit of the people of present and future generations.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-8
Selection of rivers for inclusion into system; "natural river" defined
Sec. 8. (a) As used in this section, "natural river" means a river that, free of impoundments, is generally unpolluted, undeveloped, and inaccessible.
(b) The director may study and periodically submit to the commission proposals for the inclusion of a section of a river into the system that, in the director's judgment, falls within at least one (1) of the following categories:
(1) Natural river.
(2) Scenic river.
(3) Recreational river.
(c) In recommending a river or section for inclusion in the system, the director shall prepare a detailed report on the factors that, in the director's judgment, make the river worthy of designation for inclusion in the system. This report shall evaluate among other categories the following:
(1) Length of segment.
(2) Condition of naturally occurring vegetation.
(3) Stream scenic view.
(4) Physical modification of stream course.
(5) Human developments along stream.
(6) Unique or special features of area.
(7) Water quality.
(8) Paralleling roads.
(9) Number of stream crossings.
(d) Specific criteria for each of these natural river, scenic river, and recreational river categories shall be selected after having given due consideration to the categories specified in subsection (c) and any other categories that are considered to be important.
As added by P.L.1-1995, SEC.22.
IC 14-29-6-9
Rules to designate rivers
Sec. 9. (a) Based upon the study and recommendations of the director, the commission may adopt rules under IC 4-22-2 to designate a river for inclusion into the system.
(b) Before adopting rules, the director shall do the following:
(1) Notify each adjoining or abutting landowner of the plans and recommendations by registered mail.
(2) Conduct a public hearing in the county that contains the largest section of the river being considered.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-10
Altering river classification
Sec. 10. In all planning for the use and development of water and related land resources of rivers in the system, including the construction of impoundments, diversions, realignments, riprap, roadways, crossings, channelizations, locks, canals, or other uses that change the character of a river or destroy the river's scenic values:
(1) full review and evaluation of the river as a scenic resource shall be given; and
(2) the environmental impact of the proposed use and development shall be determined as specified in IC 13-12-4;
before the commission approves plans for use and development.
As added by P.L.1-1995, SEC.22. Amended by P.L.1-1996, SEC.68.

IC 14-29-6-11
Nonapproval of use or development of water
Sec. 11. Use or development of water and related land resources of rivers in the system may not be approved if in the judgment of the commission the use or development may alter the original classification of a river in the system.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-12
River system plan
Sec. 12. (a) The director shall prepare and maintain a plan for the establishment, development, management, use, and administration of rivers in the system. The river system plan shall be included and becomes an integral part of the comprehensive state plans for water management and outdoor recreation.
(b) When a river is proclaimed a part of the system, the river becomes an administrative responsibility of the director. The director shall take the necessary action in keeping with the policy of this chapter to acquire, develop, maintain, and preserve the river and authorized related land area in accordance with the director's powers and duties with respect to parks, fish and wildlife areas, reservoirs, forests, and miscellaneous areas. The director may seek assistance in the development, operation, and maintenance of scenic rivers from other governmental units and agencies. As added by P.L.1-1995, SEC.22.

IC 14-29-6-13
"Conservation easement", "land use easement", "scenic easement", and "water use easement" defined; land acquisition
Sec. 13. (a) As used in this section, "conservation easement" has the meaning set forth in IC 32-23-5-2.
(b) As used in this section, "land use easement" means the granting of the right of the general public to use the adjacent land.
(c) As used in this section, "scenic easement" means the granting of protection of adjacent land in the land's present state to preserve the land's natural or scenic characteristics.
(d) As used in this section, "water use easement" means the granting of the right of the general public to travel along or across all water parts of the river.
(e) The director may do the following:
(1) Acquire on behalf of the state land in fee title or any other interest in land, including the following:
(A) Water use easements.
(B) Scenic easements.
(C) Land use easements.
(2) Exercise the right of eminent domain on behalf of the state to acquire the following:
(A) Conservation easements.
(B) Water use easements.
(f) Land or an interest in land may be acquired by purchase with appropriated or donated money, exchanges, donations, or otherwise.
(g) The director may seek financial assistance for land acquisition and for facility development of scenic rivers from the following:
(1) Federal and local governmental sources.
(2) Private groups and individuals.
As added by P.L.1-1995, SEC.22. Amended by P.L.2-2002, SEC.62.

IC 14-29-6-14
Easements encouraged
Sec. 14. Recognizing that most of the rivers recommended for inclusion in the system may not be state owned, the general assembly encourages riparian owners to grant easements to the director for the purposes of this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-6-15
Expenditures
Sec. 15. The department may expend money that is:
(1) already appropriated for the purposes of this chapter; or
(2) periodically appropriated to the department from any fund for the purpose of developing public recreation facilities.
As added by P.L.1-1995, SEC.22.



CHAPTER 7. RIVER COMMISSIONS

IC 14-29-7-1
Application of chapter
Sec. 1. This chapter applies only to land in a county whose board of county commissioners has elected to participate in a river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-2
"River" defined
Sec. 2. As used in this chapter, "river" means that part of a body of flowing water and adjacent land that is the subject of a river commission established under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-3
Establishment; name; termination
Sec. 3. (a) The department may establish a river commission for a river designated as a natural, scenic, or recreational river under IC 14-29-6. An established river commission shall be known as the "_____________ River Commission".
(b) Each river commission shall be established for a period of four (4) years, at the end of which the river commission terminates. After termination, a river commission may be reestablished any number of times.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-4
Election to participate
Sec. 4. The board of county commissioners of each county containing a river for which a river commission has been established may elect that the county participate in the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-5
Membership of commission
Sec. 5. The membership of a river commission consists of the following:
(1) The director or the director's designee.
(2) Two (2) individuals appointed for terms of four (4) years by the board of commissioners of each participating county from among owners of land that is:
(A) within the county; and
(B) contiguous to the river.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-6
Vacancies      Sec. 6. A vacancy on a river commission shall be filled for the unexpired term in the same manner as original appointments are made.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-7
Voting
Sec. 7. Each member of a river commission is entitled to one (1) vote. Voting by proxy is not permitted.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-8
Service without compensation
Sec. 8. Members of a river commission serve without compensation.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-9
Quorum
Sec. 9. A majority of the members of a river commission constitutes a quorum. The affirmative vote of a majority of the members is necessary to issue a permit.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-10
First meeting
Sec. 10. As soon as possible after a river commission has been established, the director shall designate the time and place of the first meeting.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-11
Officers
Sec. 11. (a) At the first meeting of a river commission, the river commission shall select the following:
(1) A chairman from the membership.
(2) Other officers that the river commission determines.
(b) The officers serve for terms of one (1) year.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-12
Bimonthly meetings
Sec. 12. (a) Each river commission shall hold not less than six (6) regular, bimonthly meetings at a time and place fixed at the initial meeting.
(b) A river commission may hold special meetings that the river commission considers necessary.
(c) The chairman of a river commission may call special meetings.
As added by P.L.1-1995, SEC.22.
IC 14-29-7-13
Employees
Sec. 13. Each river commission may:
(1) appoint;
(2) prescribe the duties of; and
(3) fix the compensation of;
the employees that are necessary for the discharge of the duties and responsibilities of the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-14
Powers of commission
Sec. 14. Each river commission may do the following:
(1) Adopt a seal.
(2) Sue and be sued in the river commission's own name.
(3) Establish bylaws and rules for the river commission's government.
(4) Make and enter into all contracts or agreements.
(5) Do all things necessary or incidental to the performance of the powers and duties of the river commission under this chapter.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-15
Powers of members or employees
Sec. 15. A member or an employee of a river commission may do the following:
(1) Conduct a hearing or an investigation.
(2) Take evidence.
(3) Report the evidence to the river commission for consideration and action.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-16
Memorandum of understanding
Sec. 16. As soon as possible after the establishment of a river commission, the river commission and the department shall negotiate a memorandum of understanding for the management and preservation of the natural and scenic qualities of the river.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-17
Cooperation with department
Sec. 17. Each river commission shall protect and enhance the natural and scenic qualities of the river in cooperation with the department.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-18
Permits required      Sec. 18. A person may not substantially affect the natural or scenic qualities of a river that is the subject of a river commission unless the person has secured a permit to do so from the river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-19
Issuance of permits
Sec. 19. (a) After a hearing and subject to subsection (b), a river commission may issue a permit to a person to substantially affect the natural or scenic qualities of the river if the river commission finds the need of the person seeking the permit to be more compelling than the need of the people to have the natural and scenic qualities of the river preserved.
(b) A permit may not be issued that substantially affects the natural or scenic qualities of a river in a manner visible from five (5) feet above the water surface of the river at normal water level between May 1 and October 15 of a year.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-20
Appeals
Sec. 20. A person adversely affected by a decision of a river commission may appeal the decision, de novo, to the circuit or superior court with jurisdiction in the county in which the affected land is located.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-21
Structures existing when commission established
Sec. 21. The lawful use of a structure existing at the time of the effective date of the establishment of a river commission:
(1) may be continued even though the use does not conform to this chapter; and
(2) may be extended throughout the structure if a structural alteration is not made, except those required by law.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-22
Permits issued before commission established
Sec. 22. This chapter does not require a change in the plans, construction, or designated use of a building for which a building permit was issued before the river commission was established if the following conditions are met:
(1) Construction is begun not later than ninety (90) days of the date of the permit.
(2) The building is completed according to the plans not later than two (2) years from the date the river commission was established.
As added by P.L.1-1995, SEC.22.
IC 14-29-7-23
Property rights not affected
Sec. 23. The establishment of a river commission does not affect the right of:
(1) the owner of land to sell; or
(2) the department to acquire;
an easement or other property interest under IC 14-29-6-13.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-24
Eminent domain
Sec. 24. The director may not use the power of eminent domain to acquire an easement under IC 14-29-6-13 on land subject to the authority of a river commission.
As added by P.L.1-1995, SEC.22.

IC 14-29-7-25
Violations
Sec. 25. (a) If a river commission brings an action in the circuit or superior court with jurisdiction in the county in which the land is located, the court shall order a person who violates section 18 of this chapter to be:
(1) enjoined from continuing the violation; and
(2) required to do the following:
(A) Remove a structure erected in violation of:
(i) this chapter; or
(ii) IC 13-2-27 (before its repeal).
(B) Restore the natural and scenic qualities of the river altered by the person's activities.
(C) Pay the costs of the action.
(b) In addition to the requirements of subsection (a), a person who violates section 18 of this chapter may be assessed a civil penalty of:
(1) at least ten dollars ($10); and
(2) not more than three hundred dollars ($300);
for each day the violation continues.
As added by P.L.1-1995, SEC.22.



CHAPTER 8. RECREATIONAL STREAMS

IC 14-29-8-1
"Stream" defined
Sec. 1. As used in this chapter, "stream" means a natural or an altered river, creek, slough, or artificial channel that has:
(1) definable banks and a bed capable of conducting confined runoff;
(2) visible evidence of the flow or occurrence of water; and
(3) a watershed in excess of one (1) square mile.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-2
Use of recreational stream
Sec. 2. (a) A person may use a stream that is capable of use by a watercraft for boating, fishing, or other recreational purposes if the stream is designated as a recreational stream by rule adopted by the commission.
(b) The right of a person to use a recreational stream is limited to the water within the stream and does not do any of the following:
(1) Authorize the use of the bed or bank of the stream, except in an emergency.
(2) Establish a right of access to the stream over private land.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-3
Designation as recreational stream; hearing
Sec. 3. (a) The commission shall adopt rules under IC 4-22-2 for the designation of streams or parts of streams as recreational streams.
(b) Before a hearing on the designation of a stream as a recreational stream and in addition to the notification requirements under IC 4-22-2, the commission shall do the following:
(1) Publish notice at least twenty-one (21) days before the hearing in a newspaper of general circulation in the county where a stream is located that the commission proposes to designate the stream as a recreational stream. The notice must state the time and place of the hearing.
(2) Conduct a separate hearing in each county where a stream is proposed to be designated as a recreational stream.
(c) If a stream:
(1) is located wholly within one (1) county; and
(2) is a regulated drain under IC 36-9-27;
the county drainage board must concur in the designation before final adoption of the rule.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-4
Use not affecting owner or navigability
Sec. 4. The use of a stream designated under this chapter does not

do any of the following:
(1) Impose a duty upon the riparian landowner or tenant to provide for the safe use of the stream.
(2) Affect ownership of the bed of the stream.
(3) Affect a determination of the stream's navigability.
As added by P.L.1-1995, SEC.22.

IC 14-29-8-5
Littering and trespassing
Sec. 5. A person who:
(1) throws, dumps, or leaves refuse in the water or on the banks of a stream designated under this chapter; or
(2) crosses private land to gain access to a designated stream without the permission of the landowner or tenant of the land;
commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.22.






ARTICLE 30. RIVER BASIN COMMISSIONS

CHAPTER 1. KANKAKEE RIVER BASIN COMMISSION

IC 14-30-1-1
"Basin" defined
Sec. 1. As used in this chapter, "basin" refers to the Kankakee River basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Kankakee River basin commission established by this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-3
"Kankakee River basin" defined
Sec. 3. As used in this chapter, "Kankakee River basin" means the area in Jasper County, LaPorte County, Lake County, Marshall County, Newton County, Porter County, St. Joseph County, and Starke County that is drained by the Kankakee River and tributaries of the Kankakee River in Indiana.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-4
Establishment
Sec. 4. The Kankakee River basin commission is established.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-5
Activities limited
Sec. 5. The commission shall limit the commission's activities to the Kankakee River basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-6
Members
Sec. 6. The commission consists of the following three (3) individuals from each county that contains part of the basin:
(1) The county surveyor or an employee of the county surveyor appointed by the county surveyor to represent the county surveyor on the commission.
(2) One (1) member of the board of supervisors of the soil and water conservation district, appointed by the supervisors of the soil and water conservation district.
(3) One (1) member appointed by the executive of the county.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.1.
IC 14-30-1-7
Term of office
Sec. 7. The term of office of an appointed member of the commission is three (3) years and continues until a successor is appointed and certified.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-8
Reappointment; vacancies
Sec. 8. (a) An individual appointed to the commission is eligible for reappointment.
(b) If a vacancy occurs in the position of an appointed member of the commission, the entity authorized under section 6(2) or 6(3) of this chapter to appoint the member shall appoint a new member to fill the vacancy in the same way that the member to be replaced was appointed.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.2.

IC 14-30-1-9
Officers
Sec. 9. (a) The commission shall elect the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The:
(1) terms of the officers elected under subsection (a) may not exceed one (1) year; and
(2) officers are eligible for reelection.
(c) The commission may establish and fill other offices the commission considers necessary.
(d) Each officer of the commission shall perform the duties usually pertaining to the office.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-10
Meetings
Sec. 10. (a) The commission shall fix the times of the commission's regular meetings. The commission shall hold regular meetings at least bimonthly.
(b) A special meeting of the commission may be called by the chairman or by five (5) members upon written notice fixing the time and place of the meeting. However, written notice of a special meeting is not required if:
(1) the time of the special meeting was fixed at a regular meeting; or
(2) all the members are present at the special meeting.
(c) A member of the commission may waive notice of a meeting by a written waiver filed with the secretary of the commission.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.3.
IC 14-30-1-11
Rules
Sec. 11. (a) The following rules apply to proceedings of the commission:
(1) Twelve (12) members constitute a quorum.
(2) At least eight (8) affirmative votes are required for the commission to take action.
(3) The commission shall keep a record of the commission's resolutions, transactions, and findings. This record is a public record.
(b) The commission may adopt additional rules for the transaction of business.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.4.

IC 14-30-1-12
Annual report
Sec. 12. The commission shall make an annual report of the commission's activities to the following:
(1) The executive of each county in the basin.
(2) Upon request to the following:
(A) The governor.
(B) The general assembly. The report must be in an electronic format under IC 5-14-6.
As added by P.L.1-1995, SEC.23. Amended by P.L.28-2004, SEC.132.

IC 14-30-1-13
Duties
Sec. 13. (a) The commission:
(1) shall coordinate the development of the basin; and
(2) may request assistance of the regional planning commissions affected in the preparation of a comprehensive development plan for the basin.
(b) All planning and development programs of the commission must be approved by the following:
(1) Each regional planning commission affected.
(2) The department.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-14
Powers
Sec. 14. The commission may do the following:
(1) Conduct all studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) When requested, provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions in the basin.             (B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-15
Grants and appropriations
Sec. 15. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals, foundations, and other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
(c) The commission must expend money appropriated to the commission for the purpose for which the money is appropriated.
As added by P.L.1-1995, SEC.23. Amended by P.L.141-1997, SEC.5.

IC 14-30-1-16
Property interests
Sec. 16. (a) The commission may:
(1) acquire and dispose of real or personal property by grant, gift, purchase, lease, devise, or otherwise; and
(2) hold, use, improve, maintain, operate, own, manage, or lease as lessor or lessee real or personal property or any interest in that property;
for the purposes prescribed by this chapter.
(b) The commission may exercise the powers granted by this section for the development of the water resources of the basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-17
Capacity to sue or be sued
Sec. 17. The commission may sue and be sued.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-18
Agreements with agencies in other states
Sec. 18. The commission may, with the approval of the regional planning commissions affected and the department, enter into agreements with agencies in another state that are responsible for the planning or development of all or part of the basin in the other state.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-19
Executive board
Sec. 19. (a) The commission may establish an executive board consisting of the following:         (1) The chairman of the commission.
(2) Eight (8) other members, one (1) from each county in the basin, to be chosen in a manner prescribed by the commission.
(b) The commission may delegate to the executive board the power to do the following:
(1) Recommend to the commission rules and regulations for the use and operation of commission properties.
(2) Conduct hearings on proposed commission projects.
(3) Perform other administrative duties assigned by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-20
Advisory committees
Sec. 20. The commission may appoint advisory committees consisting of individuals whose experience, training, or interest in the program enables the individuals to assist the commission. A member of an advisory committee is not entitled to compensation for the member's services.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-21
Budgets and appropriations
Sec. 21. (a) The counties in the basin may budget, appropriate, and disburse an aggregate amount not to exceed fifty thousand dollars ($50,000) per year to carry out the purposes of the commission under this chapter. The appropriation shall be apportioned among the counties in the basin in direct relationship to the amount of land area lying within the basin boundaries.
(b) The department shall certify the boundaries and the drainage area of each county within the basin after consultation with the respective county surveyors and the United States Army Corps of Engineers. The determination and certification shall be prepared before submission of budgets to the appropriating bodies so that the correct amount can be appropriated.
(c) A regional planning commission may, upon request from the commission, furnish for a reasonable charge the support staff necessary for the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-22
Duties
Sec. 22. (a) The commission shall do the following:
(1) Prepare and adopt by majority vote an annual budget.
(2) Submit the budget to each county, municipality, or agency appropriating money for the use of the commission.
(b) After approval of the budget by the commission, money may be expended only as budgeted unless a majority vote of the commission authorizes other expenditure.
(c) Any appropriated amounts remaining unexpended or

unencumbered at the end of the year become part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund by a majority vote of the commission.
(d) The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(e) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-1-23
Mileage allowance
Sec. 23. A member of the commission is entitled in the performance of official duties to an amount for mileage equal to that fixed by the budget agency as payment to all persons entitled to receive a mileage allowance from the state.
As added by P.L.1-1995, SEC.23.



CHAPTER 2. MAUMEE RIVER BASIN COMMISSION

IC 14-30-2-1
"Basin" defined
Sec. 1. As used in this chapter, "basin" refers to the Maumee River basin.
As added by P.L.1-1995, SEC.23.



CHAPTER 3. ST. JOSEPH RIVER BASIN COMMISSION

IC 14-30-3-1
"Basin" defined
Sec. 1. As used in this chapter, "basin" refers to the St. Joseph River basin.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the St. Joseph River basin commission established by this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-3
"Participating county" defined
Sec. 3. As used in this chapter, "participating county" refers to a county that joins the commission under section 6 of this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-4
"St. Joseph River basin" defined
Sec. 4. As used in this chapter, "St. Joseph River basin" means the area in Elkhart County, Kosciusko County, LaGrange County, Noble County, St. Joseph County, and Steuben County that drains into the St. Joseph River.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-5
Separate municipal corporation
Sec. 5. The St. Joseph River basin commission is established as a separate municipal corporation.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-6
Participating county; designation
Sec. 6. The executive of a county that includes territory in the basin may do the following:
(1) Elect to participate in the commission by designating the county as a participating county.
(2) Revoke the designation.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-7
Boundary certification
Sec. 7. After consultation with the surveyor of each county in the basin, the director shall certify the boundaries of the basin.
As added by P.L.1-1995, SEC.23.
IC 14-30-3-8
Members
Sec. 8. The commission consists of the following individuals:
(1) From each participating county the following:
(A) The executive of each second class city or the executive's designee.
(B) If the county does not have a second class city, the executive of the municipality with the largest population or the executive's designee.
(2) A member of the county executive or the county executive's designee from each participating county.
(3) The county health officer or the health officer's designee from each participating county.
(4) An individual appointed by the governor who is a member of the board of supervisors of a soil and water conservation district that contains a part of the basin within all or part of the district's boundaries.
(5) The director or the director's designee.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-9
Term of office
Sec. 9. The term of office of an appointed member of the commission is three (3) years and continues until a successor is appointed and certified.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-10
Travel expenses
Sec. 10. The members of the commission serve without compensation. However, each member is entitled to reimbursement for travel, lodging, meals, and other expenses as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-11
Officers
Sec. 11. (a) The commission shall elect from among the members the following officers:
(1) A chairman.
(2) A vice chairman.
(3) A secretary.
(4) A treasurer.
(b) The:
(1) term of office for the officers elected under subsection (a) is one (1) year; and
(2) officers are eligible for reelection.
(c) The commission may establish and fill other offices that the commission considers necessary. As added by P.L.1-1995, SEC.23.

IC 14-30-3-12
Executive board
Sec. 12. (a) The commission may establish an executive board consisting of the following:
(1) The chairman of the commission.
(2) One (1) member from each participating county that is not represented by the chairman, to be chosen in a manner prescribed by the commission.
(b) The commission may delegate to the executive board the power to do the following:
(1) Recommend agenda items and activities to the commission.
(2) Conduct hearings on proposed commission projects.
(3) Perform other administrative duties assigned by the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-13
Advisory committee
Sec. 13. The commission may appoint an advisory committee to assist the commission. A member of an advisory committee is not entitled to compensation for serving on the advisory committee.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-14
Duties
Sec. 14. (a) The commission shall do the following:
(1) Fix the times of the commission's regular meetings.
(2) Have at least one (1) meeting in each quarter of the year.
(b) A special meeting of the commission may be called in a manner that the commission shall establish.
(c) A member of the commission may waive notice of any meeting by filing a written waiver with the secretary of the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-15
Quorum; vote required to take action
Sec. 15. (a) A majority of all the members of the commission constitutes a quorum.
(b) An affirmative vote of a majority of the entire membership is required for the commission to take action.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-16
Record
Sec. 16. (a) The commission shall keep a record of the commission's resolutions, transactions, and findings. This record is a public record.     (b) The commission may adopt rules for the transaction of business.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-17
Capacity to sue or be sued
Sec. 17. The commission may sue and be sued.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-18
Annual report
Sec. 18. The commission shall make an annual report of the commission's activities to the executive of each participating county. The commission shall upon request make an annual report to the following:
(1) The governor.
(2) Any member of the general assembly.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-19
Powers
Sec. 19. The commission may do the following:
(1) Provide a forum for the discussion, study, and evaluation of water resource issues of common concern in the basin.
(2) Facilitate and foster cooperative planning and coordinated management of the basin's water and related land resources.
(3) Develop positions on major water resource issues and serve as an advocate of the basin's interests before Congress and federal, state, and local governmental agencies.
(4) Develop plans to improve water quality in the basin.
(5) Publicize, advertise, and distribute reports on the commission's purposes, objectives, studies, and findings.
(6) When requested, make recommendations in matters related to the commission's functions and objectives to political subdivisions in the basin and to other public and private agencies.
(7) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-20
Government officials attending meetings and advising
Sec. 20. The commission may invite the governor, government officials, or other individuals from the St. Joseph River basin in Michigan to do the following:
(1) Attend the commission's meetings.
(2) Advise the commission upon the commission's request.
As added by P.L.1-1995, SEC.23.
IC 14-30-3-21
Interstate compact with Michigan
Sec. 21. The commission shall do the following:
(1) Explore the desirability of entering into an interstate compact with Michigan to improve water quality in the basin.
(2) Make recommendations on the content of a compact.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-22
Grants and appropriations
Sec. 22. (a) The commission may receive grants and appropriations from the following:
(1) Federal, state, and local governments.
(2) Individuals, foundations, and other organizations.
(b) The commission may enter into agreements or contracts regarding the acceptance or use of these grants and appropriations for the purpose of carrying out the commission's activities under this chapter.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-23
Budget
Sec. 23. The commission shall do the following:
(1) Prepare and adopt an annual budget.
(2) Submit the budget to the executive of each participating county.
(3) Make the budget available to each agency appropriating money to the commission.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-24
Appropriations to carry out commission's responsibilities
Sec. 24. (a) The participating counties may budget, appropriate, and disburse money to carry out the purposes of the commission under this chapter.
(b) The appropriation from the participating counties that is needed for all or part of the commission's budget shall be apportioned among the participating counties in direct relationship to the amount of land area in each participating county certified under section 7 of this chapter.
(c) The apportionment that is needed from each participating county shall be presented to the county executive at the same time that budgets are presented by county officers.
As added by P.L.1-1995, SEC.23.

IC 14-30-3-25
Expenditures; deposits
Sec. 25. (a) The commission shall make expenditures only as budgeted. However, the commission may revise the budget at any time to authorize unbudgeted expenditures.     (b) Any appropriated amounts remaining unexpended or unencumbered at the end of the fiscal year become part of a nonreverting cumulative fund to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund.
(c) The commission is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:
(1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the commission may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the commission.
As added by P.L.1-1995, SEC.23.



CHAPTER 4. UPPER WABASH RIVER BASIN COMMISSION

IC 14-30-4-1
"Basin" defined
Sec. 1. As used in this chapter, "basin" refers to the upper Wabash River basin.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Upper Wabash River basin commission established by this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-3
"Participating county" defined
Sec. 3. As used in this chapter, "participating county" refers to a county that joins the commission under section 7 of this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-4
"Plan" defined
Sec. 4. As used in this chapter, "plan" refers to a plan described in section 13(1) of this chapter.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-5
"Upper Wabash River basin" defined
Sec. 5. As used in this chapter, "upper Wabash River basin" means the area located in Adams County, Huntington County, Jay County, or Wells County that is drained by the Wabash River, including the tributaries of the Wabash River.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-6
Establishment
Sec. 6. The upper Wabash River basin commission is established as a separate municipal corporation.
As added by P.L.35-2001, SEC.7. Amended by P.L.2-2005, SEC.56.

IC 14-30-4-7
Designation as participating county
Sec. 7. Subject to section 6(b) of this chapter, the executive of a county that includes territory in the upper Wabash River basin may do the following:
(1) Elect to participate in the commission by designating the county as a participating county.
(2) Revoke the designation.
As added by P.L.35-2001, SEC.7.
IC 14-30-4-8
Voting members
Sec. 8. The following serve as voting members of the commission:
(1) The three (3) county commissioners from each participating county.
(2) The chairman of a soil and water conservation district for each participating county that:
(A) is subject to IC 14-32;
(B) includes territory in a participating county; and
(C) includes territory in the basin.
(3) The county surveyor of each participating county.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-9
Designation of member; revocation
Sec. 9. (a) A member of the commission may:
(1) designate another individual to perform the duties of the member on the commission; and
(2) revoke the designation.
(b) Any designation or a revocation of a designation under this section must be filed with the commission to be effective.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-10
Officers
Sec. 10. (a) The commission shall annually elect from among the voting members the following officers:
(1) A chairperson.
(2) A vice chairperson.
(3) A secretary.
(4) A treasurer.
(b) The officers elected under subsection (a) shall be elected and shall perform the duties specified in the commission's bylaws.
(c) The commission may establish other offices and determine the means of filling the offices.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-11
Reimbursements; per diems
Sec. 11. (a) Each member of the commission is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. Money paid under this section may be paid only from the money available to the commission.
(b) A county may pay members of the commission the salary per diem provided by IC 4-10-11-2.1(b) for the performance of the member's duties on the commission.
As added by P.L.35-2001, SEC.7.
IC 14-30-4-12
Powers
Sec. 12. (a) The commission may do the following:
(1) Sue and be sued.
(2) Manage the commission's internal affairs.
(3) Employ staff.
(4) Enter into contracts to implement a cooperative agreement described in section 13 of this chapter.
(5) Exercise the powers of a political subdivision specified in a cooperative agreement described in section 13 of this chapter.
(b) This section does not exempt the commission from any statute.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-13
Cooperative agreements
Sec. 13. A political subdivision in a participating county may under IC 36-1-7 enter into a cooperative agreement with the commission and at least one (1) other legal entity to authorize the commission to:
(1) develop a plan to control flooding and improve drainage in that part of the basin that is described in the cooperative agreement;
(2) organize and coordinate the installation of trails along the upper Wabash River basin through partnerships with other organizations; or
(3) develop and promote good soil and water conservation practices and procedures, including erosion control and bank stabilization.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-14
Flood control plans
Sec. 14. In developing the plan, the commission shall determine the best method and manner of establishing flood control, giving consideration to the following:
(1) The reservoir method.
(2) The channel improvement method.
(3) The levee method.
(4) Flood plain regulation.
(5) All nonstructural methods.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-15
Plans; public hearings; approval
Sec. 15. (a) The commission shall give the public an opportunity to participate in the development of the plan by holding public hearings at which public testimony is heard and by accepting written recommendations from the public.
(b) Before the plan is implemented by a political subdivision, the plan must be approved by the department of natural resources in

accordance with IC 14-25 through IC 14-29.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-16
Annual budget
Sec. 16. (a) The commission shall prepare an annual budget for the commission's operation and other expenditures under IC 6-1.1-17. The annual budget is subject to review and modification by the county board of tax adjustment of any participating county.
(b) The commission is not eligible for funding through the Wabash River heritage corridor commission established by IC 14-13-6-6.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to require that increased water runoff resulting from new construction be impounded on the construction site.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-18
Advisory committees
Sec. 18. The commission may appoint advisory committees consisting of individuals whose experience, training, or interest in the upper Wabash River basin enables the committees to assist the commission. A member of an advisory committee is not entitled to compensation for the member's services.
As added by P.L.35-2001, SEC.7.

IC 14-30-4-19
Access to lands
Sec. 19. (a) The commission, board of directors, employees, or authorized representatives of the commission acting under this chapter may:
(1) enter the land lying within the one hundred (100) year flood plain of any watercourse; and
(2) enter nonflood plain land to gain access to the flood plain land;
to investigate, examine, survey, or investigate suspected violations of the Indiana flood control laws.
(b) The commission must give sixty (60) days written notice to:
(1) an affected landowner;
(2) a contract purchaser; or
(3) for a municipality, the executive of the municipality;
before exercising the right of entry granted in this section. The notice must state the purpose of the entry and that there is a right of appeal under this section.
(c) An affected landowner may, within the sixty (60) day notice period under subsection (b), appeal the proposed necessity for entry

to a court in the county in which the property is located. If an appeal is made, the commission may not exercise the right of entry until a final decision is made by the court.
(d) A person acting under this section must use due care to avoid damage to crops, fences, buildings, or other structures.
As added by P.L.35-2001, SEC.7.






ARTICLE 31. NATURE PRESERVES

CHAPTER 1. NATURE PRESERVES

IC 14-31-1-1
Public policy
Sec. 1. (a) As part of the continuing growth of the population and the development of the economy of Indiana, it is necessary and desirable that areas of unusual natural significance be set aside and preserved for the benefit of present and future generations before the areas have been destroyed. Once the areas have been destroyed, the areas cannot be wholly restored. The areas are irreplaceable as:
(1) laboratories for scientific research;
(2) reservoirs of natural materials, not all of the uses of which are now known;
(3) habitats for plant and animal species and biotic communities whose diversity enriches the meaning and enjoyment of human life;
(4) living museums where people may observe natural biotic and environmental systems of the earth and the interdependence of all forms of life; and
(5) reminders of the vital dependence of the health of the human community upon the health of the natural communities of which the human community is an inseparable part.
(b) It is essential to the people of Indiana that the people retain the opportunities to:
(1) maintain close contact with the living communities and environmental systems of the earth described in subsection (a); and
(2) benefit from the scientific, esthetic, cultural, and spiritual values the living communities and environmental systems possess.
(c) It is therefore the public policy of Indiana that:
(1) the department establish and maintain a registry of the areas described in subsection (a);
(2) the state acquire and preserve the areas described in subsection (a); and
(3) other agencies, organizations, and individuals, both public and private, be encouraged to set aside the areas described in subsection (a) for the common benefit of the people of present and future generations.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-2
"Area" defined
Sec. 2. As used in this chapter, "area" means an area of land, water, or both land and water, whether in public or private ownership, that meets one (1) or both of the following conditions:         (1) Retains or has reestablished the area's natural character, although the area need not be undisturbed.
(2) Has:
(A) unusual flora or fauna; or
(B) biotic, geological, scenic, or paleontological features;
of scientific or educational value.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-3
"Articles of dedication" defined
Sec. 3. As used in this chapter, "articles of dedication" means the writing by which an estate, an interest, or a right in an area is formally dedicated as permitted by section 14 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-4
"Dedicate" and "dedication" defined
Sec. 4. As used in this chapter, "dedicate" and "dedication" mean the transfer to the department, for and on behalf of the state, of an estate, an interest, or a right in an area in any manner permitted by sections 10 through 13 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-5
"Nature preserve" defined
Sec. 5. As used in this chapter, "nature preserve" means an area in which an estate, an interest, or a right has been formally dedicated under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-6
"System" defined
Sec. 6. As used in this chapter, "system" means the nature preserves held under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-7
Purpose
Sec. 7. To secure for the people of Indiana of present and future generations the benefits of an enduring resource of areas, the state shall, acting through the department, acquire and hold in trust for the benefit of the people an adequate system of nature preserves for the following uses and purposes:
(1) For scientific research in fields such as ecology, taxonomy, genetics, forestry, pharmacology, agriculture, soil science, geology, paleontology, conservation, and similar fields.
(2) For the teaching of biology, natural history, ecology, geology, conservation, and other subjects.
(3) As habitats for plant and animal species and communities and other natural objects.         (4) As reservoirs of natural materials.
(5) As places of natural interest and beauty.
(6) As living illustrations of our natural heritage in which an individual may observe and experience natural biotic and environmental systems of the earth and the processes of the systems.
(7) To promote understanding and appreciation of the esthetic, cultural, scientific, and spiritual values of the areas by the people of Indiana.
(8) For the preservation and protection of nature preserves against modification or encroachment resulting from occupation, development, or other use that would destroy the natural or aesthetic conditions of nature preserves.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-8
Registry of natural areas
Sec. 8. To give recognition to natural areas, the department shall establish and maintain a registry of natural areas of unusual significance. However, a registered area is not a nature preserve unless the area has been dedicated under this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-9
Administration
Sec. 9. The division of nature preserves shall administer this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-10
Property rights
Sec. 10. (a) The department may, on behalf of the state, acquire nature preserves by gift, devise, purchase, exchange, condemnation, or any other method of acquiring real property or an estate, an interest, or a right in real property. However, an interest owned by the state or by a subdivision of the state may be dedicated only by voluntary act of the agency having jurisdiction. The department may acquire the fee simple interest in an area or a lesser estate, interest, or right in an area, including any of the following:
(1) A leasehold estate.
(2) An easement:
(A) either:
(i) appurtenant; or
(ii) in gross; and
(B) either:
(i) granting the state specified rights of use;
(ii) denying to the grantor specified rights of use; or
(iii) both.
(3) A license.
(4) A covenant.         (5) Other contractual rights.
(b) A nature preserve may be acquired voluntarily for the consideration that the department considers advisable or without consideration.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-11
Dedication of property
Sec. 11. (a) An estate, an interest, or a right in an area may be dedicated by any of the following:
(1) A state agency having jurisdiction of the area.
(2) Any other unit of government within Indiana having jurisdiction of the area.
(3) A private owner of the area.
(b) A dedication is effective and an area becomes a nature preserve only upon the acceptance of the articles of dedication by the department. Articles of dedication shall be placed on public record in the proper record in the county in which the area is located.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-12
Articles of dedication
Sec. 12. Articles of dedication may do the following:
(1) Contain restrictions and other provisions relating to the following:
(A) Management.
(B) Use.
(C) Development.
(D) Transfer.
(E) Public access.
(F) Other restrictions and provisions that are necessary or advisable to further the purposes of this chapter.
(2) Consistent with the purposes of this chapter, define the respective rights and duties of the owner or operating agency and of the department.
(3) Provide procedures to be applied in case of violation of the restrictions and other provisions.
(4) Recognize and create any of the following:
(A) Reversionary rights.
(B) Transfers upon conditions or with limitations.
(C) Gifts over.
(5) Vary in provisions from one (1) nature preserve to another in accordance with differences in the characteristics and conditions of the different areas.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-13
Amendments of articles of dedication
Sec. 13. With the approval of the governor and upon the terms and conditions that the department determines, the department may, after

the giving of notice and the holding of a public hearing under section 16 of this chapter, enter into amendments of articles of dedication upon a finding by the commission that the amendments will not permit:
(1) an impairment;
(2) a disturbance;
(3) a use; or
(4) a development;
of the area inconsistent with the purposes of this chapter. However, if the fee simple interest in an area is not held by the state under this chapter, an amendment may not be made without the written consent of the owner of the other interests in the area.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-14
Duties of department
Sec. 14. To further the purposes of and to implement this chapter, the department shall do the following:
(1) Formulate policies for the selection, acquisition, use, management, and protection of nature preserves.
(2) Formulate policies for the selection of areas suitable for registration under this chapter.
(3) Formulate policies for the dedication of areas as nature preserves.
(4) Determine, supervise, and control the management of nature preserves and adopt and amend rules necessary or advisable for the use and protection of nature preserves.
(5) Encourage and recommend the dedication of areas as nature preserves.
(6) Make surveys and maintain registries and records of unique natural areas within Indiana.
(7) Carry on interpretive programs and publish and disseminate information pertaining to nature preserves and other areas within Indiana.
(8) Promote and assist in the establishment, restoration, and protection of and advise in the management of natural areas and other areas of educational or scientific value and otherwise to foster and aid in the establishment, restoration, and preservation of natural conditions within Indiana other than in the system.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-15
Treatment of nature preserves
Sec. 15. (a) The nature preserves within the system:
(1) are to be held in trust for the benefit of the people of Indiana of present and future generations for those uses and purposes expressed in this chapter that are not prohibited by the articles of dedication;
(2) are declared to be put to the highest, best, and most important use for the public benefit;         (3) shall be managed and protected in the manner approved by and subject to the rules adopted by the department; and
(4) may not be taken for any other use except another public use:
(A) after a finding by the commission of the existence of an imperative and unavoidable public necessity for the other public use; and
(B) with the approval of the governor.
(b) Except as otherwise provided in the articles of dedication, the department may:
(1) grant, upon the terms and conditions that the department determines, an estate, an interest, or a right in; or
(2) dispose of;
a nature preserve.
(c) The department may take action under subsection (b) only:
(1) after a finding by the commission of the existence of an imperative and unavoidable public necessity for the grant or disposition; and
(2) with the approval of the governor.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-16
Notice of proposed action
Sec. 16. (a) Before the commission:
(1) makes a finding of the existence of an imperative and unavoidable public necessity under section 15 of this chapter;
(2) grants an estate, an interest, or a right in a nature preserve under section 15 of this chapter;
(3) disposes of a nature preserve or an estate, an interest, or a right in a nature preserve under section 15 of this chapter; or
(4) enters into an amendment of articles of dedication under section 13 of this chapter;
the department must give notice of the proposed action and an opportunity for any person to be heard.
(b) The notice must be published at least one (1) time in a newspaper printed in the English language with a general circulation in each county in which the nature preserve is located. The notice must do the following:
(1) Set forth the substance of the proposed action.
(2) Describe, with or without legal description, the nature preserve affected.
(3) Specify a place and time not less than thirty (30) days after the publication for a public hearing before the commission on the proposed action.
(c) All persons desiring to be heard shall be given a reasonable opportunity to be heard before action by the commission on the proposal.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-17 Political units, departments, agencies, and instrumentalities urged to dedicate suitable areas
Sec. 17. All units, departments, agencies, and instrumentalities of the state, including:
(1) counties;
(2) townships;
(3) municipalities;
(4) public corporations;
(5) boards;
(6) commissions;
(7) colleges; and
(8) universities;
may and are urged to dedicate as nature preserves suitable areas or parts of areas within their jurisdiction.
As added by P.L.1-1995, SEC.24.

IC 14-31-1-18
Noninterference with parks, preserves, refuges, or other areas
Sec. 18. (a) Except as provided in subsection (b), this chapter does not interfere with:
(1) the purposes stated in the establishment of or pertaining to; or
(2) the proper management and development of:
a state or local park, preserve, wildlife refuge, or other area.
(b) An agency administering an area dedicated as a nature preserve under this chapter is responsible for preserving the character of the area in accordance with the articles of dedication and the applicable rules concerning nature preserves that the department adopts.
(c) The dedication of an area as a nature preserve or an action taken by the department under this chapter does not void or replace a protected status under law that an area would have if the area were not a nature preserve. The protective provisions of this chapter are supplemental to the protected status under law.
As added by P.L.1-1995, SEC.24.



CHAPTER 2. INDIANA NATURAL HERITAGE PROTECTION CAMPAIGN

IC 14-31-2-1
Purposes
Sec. 1. The general purposes of this chapter are to do the following:
(1) Promote the general health and welfare of citizens of Indiana by promoting the preservation of areas of unusual natural interest for scientific, educational, recreational, cultural, and aesthetic purposes as a link to Indiana's past and a legacy to Indiana's future.
(2) Provide for the completion of Indiana's nature preserve system through a joint public and private campaign for protection of the best available remaining examples of the natural systems that represent Indiana's natural heritage before those unique and outstanding public resources are lost.
(3) Provide for the maintenance and management of those natural areas and the rare native species for which the areas are habitat.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-2
"Appraised value" defined
Sec. 2. As used in this chapter, "appraised value" means the value of property without consideration of the effect, if any, of dedication or other preservation related restrictions.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-3
"Campaign" defined
Sec. 3. As used in this chapter, "campaign" refers to the Indiana natural heritage protection campaign established by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-4
"Division" defined
Sec. 4. As used in this chapter, "division" refers to the division of nature preserves.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the Indiana natural heritage protection fund established by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-6
"Registry" defined
Sec. 6. As used in this chapter, "registry" refers to the Indiana

natural areas registry:
(1) created by IC 14-31-1-8; and
(2) administered by the division under IC 14-31-1-9.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-7
"Trust I" defined
Sec. 7. As used in this chapter, "trust I" refers to the Indiana natural heritage stewardship trust I authorized by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-8
"Trust II" defined
Sec. 8. As used in this chapter, "trust II" refers to the Indiana natural heritage stewardship trust II authorized by this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-9
Natural heritage protection fund
Sec. 9. (a) The Indiana natural heritage protection fund is established. The department shall administer the fund to effect the purposes of this chapter.
(b) The department may expend fund resources, except as provided in section 11 of this chapter, only when property or property interests are acquired as part of the campaign. Acquisition includes the following:
(1) Purchase of property interest by the department.
(2) Acceptance by the department of gifts of property interests as campaign projects.
(3) At the department's option, reimbursement to entities that are not departments or agencies of the state of part or all of the acquisition costs, not to exceed the appraised value, of natural areas or property interest:
(A) that those entities have purchased; and
(B) to which those entities desire to keep title.
However, reimbursement is permitted only when the proposed acquisition project is dedicated as a nature preserve under IC 14-31-1 or under IC 14-4-5 (before its repeal), or the natural features of the site that justify acquisition are otherwise permanently protected through similarly binding legal mechanisms.
(c) The department may expend fund resources supplied by the state only to the extent the resources have been matched with contributions to the fund of equal value from private sources. The private contributions:
(1) may be made in cash or in contributions of land or property interests that are designated by the department as campaign acquisitions; and
(2) shall be valued, for the purposes of this subsection, in accordance with the appraised value.     (d) The fund shall be managed to earn the highest interest compatible with prudent investment, preservation of principal, and reasonable liquidity. Absent reversion under subsection (e), principal and interest remain in the fund until expended under this chapter.
(e) Fund resources:
(1) appropriated by the state; and
(2) not matched within three (3) years from the date of the appropriation;
revert to the state general fund.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-10
Contributions and pledges
Sec. 10. (a) The department may accept contributions and pledges to the fund. Pledges made contingent on appropriation of state money are acceptable and shall be reported with other pledges as set forth in this section.
(b) On each December 1 that precedes the beginning of a new budgetary biennium, until the campaign size limit is reached, the department shall include:
(1) the amount that has been contributed; and
(2) the amount that has been pledged for payment in the succeeding two (2) calendar years;
in the department's budget request.
(c) In addition to the budget request, the department shall report the amounts to:
(1) the governor; and
(2) the chairmen of the standing committees in the house of representatives and senate considering issues of finance and natural resources;
so that those public officials can take proper steps to secure the appropriation of a matching amount of public money for the fund.
(d) A similar state match of private contributions and pledges for successive years shall be requested in successive biennia until an amount not exceeding five million dollars ($5,000,000) is appropriated to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-11
Transfer of money to stewardship trusts
Sec. 11. (a) To ensure the proper management of natural areas acquired in the campaign, concurrent with the acquisition of each campaign site:
(1) an amount equal to twenty percent (20%) of the appraised value of the acquisition shall be transferred from the fund to an account designated the Indiana natural heritage stewardship trust I; and
(2) an amount equal to five percent (5%) of the appraised value of the acquisition shall be transferred from the fund to an account designated the Indiana natural heritage stewardship

trust II.
(b) The amounts to be transferred from the fund to trust I and trust II must be fully and exclusively derived from the following:
(1) Private contributions to the fund.
(2) Interest earned on private contributions to the fund.
(c) Trust I and trust II shall be maintained in a financial institution having a uniform interagency trust composite rating of one (1) or two (2). The financial institution is the trustee of trust I and trust II.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-12
Trustee of stewardship trusts
Sec. 12. The trustee of trust I and trust II shall do the following:
(1) Accept the following:
(A) Transfers from the fund to trust I and trust II in accordance with this chapter.
(B) Any other unrestricted contribution to the trust.
(2) Invest contributions to trust I to earn the highest interest consistent with prudent management for permanent preservation of principal.
(3) Invest contributions to trust II to earn the highest interest consistent with prudent investment, preservation of principal, and reasonable liquidity.
(4) Distribute the income from trust I and trust II quarterly in accordance with the instructions to be provided by the division under section 15 of this chapter.
(5) Distribute the principal of trust II upon and in accordance with instructions from the division under section 16 of this chapter.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-13
Requisition of natural areas
Sec. 13. The department shall use the fund, in accordance with this chapter, to acquire natural areas by purchase, gift, or reimbursement to complete the state nature preserve system. A site may not be acquired as part of the campaign that has not been approved for registry. In addition, in making the determination as to whether particular sites of natural interest will be acquired as part of the campaign, the department shall consider whether the site:
(1) is a relatively undisturbed example of a native ecological community that is uncommon;
(2) is habitat for native plant or animal species classified as endangered or threatened by the division of nature preserves and the Indiana heritage program;
(3) is a superlative example of a native ecological community; or
(4) if acquired, would significantly enhance efforts to protect natural systems or features in an existing nature preserve or campaign acquisition. As added by P.L.1-1995, SEC.24.

IC 14-31-2-14
Maximum acreage
Sec. 14. The total acreage to be acquired in the campaign may not exceed fifteen thousand (15,000) acres. Campaign acquisition purchases may be made only from willing sellers.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-15
Instructions for trustee
Sec. 15. The division shall prepare, on a quarterly basis, instructions for the trustee of trust I and trust II regarding distribution of income. In preparing these instructions, the division shall consider the following:
(1) What entities have primary management responsibility for sites acquired as part of the campaign.
(2) The amount of campaign acquisition acreage for which each entity has primary management responsibility.
(3) Special management needs of particular campaign sites.
(4) Any special agreement between the department and a primary management entity in which the entity waives the right to be considered for a share of the income from trust I and trust II.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-16
Distribution of principal
Sec. 16. The division may instruct the trustee of trust II to distribute part or all of the principal of trust II to an entity primarily responsible for management of a campaign acquisition if, in the discretion of the division, the income that can be made available to that entity from trust I and trust II under section 15 of this chapter is insufficient for the accomplishment of management activities that are necessary for the preservation of the natural features that justified the acquisition of the site.
As added by P.L.1-1995, SEC.24.

IC 14-31-2-17
Rules
Sec. 17. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-1995, SEC.24.



CHAPTER 3. GINSENG

IC 14-31-3-1
"Buy" defined
Sec. 1. As used in this chapter, "buy" includes the following:
(1) Offer to buy.
(2) Trade or offer to trade.
(3) Barter or offer to barter.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-2
"Ginseng" defined
Sec. 2. (a) As used in this chapter, "ginseng" refers to American ginseng (Panax quinquefolius L.).
(b) The term does not include ginseng that is:
(1) ready for consumption; and
(2) sold or bought at retail.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-3
"Ginseng dealer" defined
Sec. 3. (a) As used in this chapter, "ginseng dealer" means a person who buys ginseng roots from ginseng harvesters or other ginseng dealers for resale or exportation.
(b) The term does not include a person who sells solely for domestic consumption.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-4
"Harvest season" defined
Sec. 4. As used in this chapter, "harvest season" means the season established by the commission under section 14(b)(1) of this chapter.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.1.

IC 14-31-3-5
"Sell" defined
Sec. 5. As used in this chapter, "sell" includes the following:
(1) Trade.
(2) Barter.
(3) Offer to sell, trade, or barter.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-6
"Wild ginseng" defined
Sec. 6. As used in this chapter, "wild ginseng" means ginseng in or harvested from the ginseng's native habitat, whether the ginseng:
(1) occurs naturally from that habitat; or
(2) was introduced or increased in abundance by:
(A) sowing ginseng seed; or             (B) transplanting ginseng plants from other areas.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-7
Dealer's license required
Sec. 7. A person must have a license issued by the department to be a ginseng dealer in Indiana.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-8
License requirements
Sec. 8. (a) To obtain a ginseng dealer's license, a person must do the following:
(1) Apply to the department for the license in the manner prescribed by the department.
(2) Pay a license fee of one hundred dollars ($100) before August 15 of each year.
(b) A ginseng dealer's license expires annually on August 31.
As added by P.L.1-1995, SEC.24. Amended by P.L.186-2003, SEC.76.

IC 14-31-3-9
Summary of sales transactions; "selling season" defined
Sec. 9. (a) As used in this section, "selling season" means the season established by the commission under section 14(b)(2) of this chapter.
(b) Each ginseng dealer shall submit a summary of all ginseng purchased and sold by the ginseng dealer during the selling season to the department within thirty (30) days of the last day of the selling season. The summary must also contain other information and be prepared in the manner required by the department by rule.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.2.

IC 14-31-3-10
Harvest season; limitations
Sec. 10. (a) Wild ginseng may not be harvested except during harvest season.
(b) Ginseng harvested in Indiana may not be possessed by a ginseng harvester during the part of a year established under section 14(b)(3) of this chapter, unless the department gives written authorization otherwise.
(c) Ginseng harvested in Indiana may not be bought, sold, or possessed by a ginseng dealer during the part of a year established under section 14(b)(4) of this chapter, unless the department gives written authorization otherwise.
(d) Ginseng that is harvested in Indiana may not be taken from Indiana without written authorization from the department.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.3.

IC 14-31-3-11 License revocation
Sec. 11. (a) The department may, after notice and a hearing, revoke or suspend the license of a person who violates this chapter. All proceedings under this chapter to revoke or suspend a license shall be conducted in the manner prescribed by IC 4-21.5-3.
(b) If a court determines that a person has violated this chapter, the court may, in addition to any other penalty, do the following:
(1) Suspend or revoke the license of the person for any period of time for which the license was issued.
(2) Order that a license not be issued to the person for a period not longer than five (5) years.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-12
Scientific research
Sec. 12. The department may carry out scientific research on ginseng to determine the following:
(1) The distribution and abundance of ginseng throughout Indiana.
(2) The effects of current and future harvesting and cultivation practices on the survival of ginseng in Indiana.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-13
Harvesting quotas
Sec. 13. The department may establish ginseng harvesting quotas based on the results of research and data collection.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-14
Rules
Sec. 14. (a) The department may adopt rules under IC 4-22-2 that are necessary to carry out this chapter.
(b) The commission shall adopt rules under IC 4-22-2 to do the following:
(1) Establish the harvest season.
(2) Establish the selling season.
(3) Establish the part of a year when ginseng harvested in Indiana may not be possessed by a ginseng harvester without written authorization from the department.
(4) Establish the part of a year when ginseng harvested in Indiana may not be bought, sold, or possessed by a ginseng dealer without written authorization from the department.
As added by P.L.1-1995, SEC.24. Amended by P.L.44-1999, SEC.4.

IC 14-31-3-15
Violations; dealing without a license
Sec. 15. A ginseng dealer who:
(1) purchases ginseng without a license; or
(2) obtains a license because of a false or an incorrect

statement;
commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-16
Violations; harvesting out of season
Sec. 16. A person who harvests ginseng out of a harvest season in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-17
Violations; processing out of season
Sec. 17. A person who possesses unprocessed ginseng out of a harvest season in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-18
Violations; exceeding quotas
Sec. 18. A person who harvests ginseng in an amount greater than a quota established under section 13 of this chapter commits a Class B infraction.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-19
Violations; dealing out of season
Sec. 19. A ginseng dealer who buys, sells, or possesses ginseng in violation of section 10 of this chapter commits a Class B misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-20
Violations; exporting out of season
Sec. 20. A person who, without written authorization from the department, takes or sends from Indiana ginseng that is harvested in Indiana in violation of section 9 of this chapter commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.24.

IC 14-31-3-21
Violations; ginseng harvested out of state
Sec. 21. A person who knowingly or intentionally:
(1) takes or sends from Indiana ginseng that was harvested in another state for export from the United States; or
(2) receives ginseng that was harvested in another state for export from the United States;
without written authorization to export the ginseng under the laws of the state in which the ginseng was harvested commits a Class A misdemeanor. As added by P.L.1-1995, SEC.24.






ARTICLE 32. SOIL AND WATER CONSERVATION

CHAPTER 1. LEGISLATIVE POLICY

IC 14-32-1-1
Conservation declarations
Sec. 1. The following are declared as a matter of legislative determination:
(1) That the land and water resources of Indiana are among the basic assets of Indiana and that the proper management of these resources is necessary to protect and promote the health, safety, and general welfare of the people of Indiana.
(2) That improper land use practices and failure to control and use rainfall and runoff water cause and contribute to deterioration and waste of these resources of Indiana.
(3) That the breaking of natural grass, plant, and forest cover has interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus and developing a soil condition that favors excessive runoff and erosion, with the following results:
(A) The topsoil is being blown and washed out of the fields and pastures.
(B) There has been an accelerated washing of sloping fields.
(C) These processes of erosion by wind and water speed up with removal of the topsoil, exposing the less absorptive, less protective, less productive, and more erosive subsoil.
(4) That valuable water resources are being lost causing damages in watersheds.
(5) That failure by a land occupier to properly manage the soil and water causes a washing and blowing of these resources onto other land and makes the conservation of these resources on the other land more difficult.
(6) That the consequences of soil erosion and failure to control and use rainfall and runoff water are the following:
(A) The silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors.
(B) The loss of fertile soil material.
(C) The piling up of soil on lower slopes and the deposit over alluvial plains.
(D) The reduction in productivity or outright ruin of bottom land by flooding and overwash of poor subsoil material, sand, and gravel swept out of the hills.
(E) The deterioration of soil and the soil's fertility, deterioration of crops grown, and reduction in crop yields.
(F) The loss of soil and water that causes destruction of food and cover for wildlife.
(G) A blowing and washing of soil into streams and lakes

that silts over spawning beds and destroys water plants, diminishing the food supply of fish.
(H) A diminishing of the underground water reserve and loss of surplus rainfall runoff causing water shortages, intensifying periods of drought, and causing crop failures.
(I) An increase in the speed and volume of rainfall runoff, causing severe and increasing floods.
(J) Economic hardship for those attempting to farm land that is eroded or subject to frequent flooding.
(K) Damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms.
(L) Losses in navigation, hydroelectric power, municipal water supply, recreational water development, irrigation developments, farming, and grazing.
(7) That to conserve soil and water resources, control and prevent soil erosion, protect water quality, reduce flood damage, and further the conservation development, use, and disposal of water, it is necessary that:
(A) land use practices contributing to soil and water wastage, water quality impairment, and soil erosion be discouraged and discontinued; and
(B) appropriate soil and water conserving land use practices and works of improvement for flood prevention or the conservation development, use, and disposal of water be adopted and carried out.
(8) That among the procedures necessary for widespread adoption are the following:
(A) Carrying on of engineering operations such as the construction of flood preventing reservoirs and channels, terraces, terrace outlets, check dams, dikes, ponds, ditches, and similar operations.
(B) The use of soil protecting agronomic practices, such as strip cropping, contour cropping, and conservation tillage.
(C) Land irrigation.
(D) Seeding and planting of sloping, abandoned, or eroded land to water-conserving and erosion-preventing plants, trees, and grasses.
(E) Forestation and reforestation.
(F) Rotation of crops.
(G) Soil stabilization with trees, grasses, legumes, and other thick-growing, soil-holding crops.
(H) Retardation of runoff by impounding the runoff water behind structures, by increasing the absorption of rainfall, and by retiring from cultivation all steep, highly erosive areas and areas already badly eroded.
(I) The use of water quality protection practices, including nutrient and pesticide management on all lands.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.7; P.L.175-2006, SEC.2.
IC 14-32-1-2
Conservation policies
Sec. 2. In light of the determination set forth in section 1 of this chapter, it is the policy of the general assembly to provide for the proper management of soil and water resources, the control and prevention of soil erosion, the prevention of flood water and sediment damage, the prevention of water quality impairment, and the conservation development, use, and disposal of water in the watersheds of Indiana to accomplish the following:
(1) Conserve the natural resources, including wildlife.
(2) Control floods.
(3) Prevent impairment of dams and reservoirs.
(4) Assist in maintaining the navigability of rivers and harbors.
(5) Protect the water quality of lakes and streams.
(6) Protect the tax base.
(7) Protect public land.
(8) Protect and promote the health, safety, and general welfare of the people of Indiana.
(9) Protect a high quality water resource.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.8; P.L.175-2006, SEC.3.



CHAPTER 2. SOIL CONSERVATION BOARD

IC 14-32-2-1 Version a
Establishment
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.



CHAPTER 3. REPEALED



CHAPTER 4. SUPERVISORS

IC 14-32-4-1
Number and qualifications
Sec. 1. (a) The governing body of a district consists of five (5) supervisors as follows:
(1) Two (2) who are appointed.
(2) Three (3) who are elected.
(b) To hold the position of elected supervisor, an individual:
(1) must be an occupier of a tract of land that is:
(A) more than ten (10) acres in area; and
(B) located within the district;
(2) must maintain the individual's permanent residence within the district; and
(3) must be qualified by training and experience to perform the duties that this article imposes on supervisors.
However, the ten (10) acre requirement may be waived if a district requests a waiver and the waiver is approved by the board.
(c) To hold the position of appointed supervisor, an individual:
(1) must be of voting age;
(2) must maintain the individual's permanent residence within the district; and
(3) must be qualified by training and experience to perform the duties that this article imposes on supervisors.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.15; P.L.175-2006, SEC.10.



CHAPTER 5. POWERS AND DUTIES OF DISTRICTS

IC 14-32-5-1
General powers
Sec. 1. (a) A district constitutes a governmental subdivision of the state and a public body corporate and politic exercising public powers.
(b) A district may do the following:
(1) Carry out soil erosion and water runoff preventive and control measures within the district, including engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in IC 14-32-1-1(7) and IC 14-32-1-1(8), on the following:
(A) Land owned or controlled by the state with the consent and cooperation of the agency administering and having jurisdiction of the land.
(B) Any other land within the district upon obtaining the consent of the occupier of the land or the necessary rights or interests in the land.
(2) Construct, improve, operate, and maintain the structures that are necessary or convenient for the performance of any of the operations authorized in this article.
(3) Cooperate or enter into agreements with, and within the limits of appropriations made available to the district by law to furnish financial or other aid to, a federal, state, or other agency or an occupier of land within the district in the carrying on of conservation operations within the district, subject to the conditions that the supervisors consider necessary to advance the purpose of this article.
(4) Obtain options upon and acquire, by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, real or personal property or rights or interests in property.
(5) Maintain, administer, and improve property acquired, receive income from the property, and expend the income in carrying out this article.
(6) Sell, lease, or otherwise dispose of property or interests in property in furtherance of this article.
(7) Make available to land occupiers within the district, on terms that the district prescribes:
(A) agricultural and engineering machinery and equipment;
(B) fertilizer;
(C) seeds;
(D) seedlings;
(E) other material or equipment; and
(F) services from the district;
that will assist in conserving the soil and water resources of the land occupiers.
(8) Develop or participate in the development of comprehensive plans for the proper management of soil and water resources

within the district that specify the acts, procedures, performances, and avoidances necessary or desirable for the effectuation of the plans.
(9) Publish plans and information developed under subdivision (8) and bring the plans and information to the attention of land occupiers within the district.
(10) Take over, with the consent of the United States or the state, by purchase, lease, or otherwise, and administer any soil and water conservation, erosion control, water quality protection, or flood prevention project of the entity located within the district's boundaries.
(11) Manage, as agent of the United States or the state, any soil and water conservation, erosion control, water quality protection, flood prevention, or outdoor recreation project within the district's boundaries.
(12) Act as agent for the United States or the state in connection with the acquisition, construction, operation, or administration of any soil and water conservation, erosion control, water quality protection, flood prevention, or outdoor recreation project within the district's boundaries.
(13) Accept donations, gifts, and contributions in money, services, materials, or otherwise from the United States and use or expend the services, materials, or other contributions in carrying on the district's operations.
(14) Sue and be sued in the name of the district.
(15) Have perpetual succession unless terminated as provided in this article.
(16) Make and execute contracts and other instruments necessary or convenient to the exercise of the district's powers.
(17) Adopt rules and regulations consistent with this article to carry into effect the purposes and powers of this article.
(18) Require an occupier of land not owned or controlled by the state, as a condition to extending benefits under this article to or the performance of work upon the land, to do either or both of the following:
(A) Make contributions in money, services, materials, or otherwise to an operation conferring benefits.
(B) Enter into agreements or covenants concerning the use and treatment of the land that will tend to:
(i) prevent or control soil erosion;
(ii) achieve water conservation and water quality protection; and
(iii) reduce flooding;
on the land.
(19) Cooperate with the state in the following:
(A) Conducting surveys, investigations, and research relating to the character of soil erosion and water losses and the preventive and control measures needed.
(B) Publishing the results of the surveys, investigations, or research.             (C) Disseminating information concerning the preventive and control measures.
(D) The management of watersheds.
(20) Cooperate with the state in conducting, within the district, soil and water conservation, erosion control, water quality protection, and flood prevention demonstration projects:
(A) on land owned or controlled by the state with the agency administering and having jurisdiction of the land; and
(B) on any other land upon obtaining the consent of the occupier of the land or the necessary rights or interests in the land.
(21) Serve as the management agency for:
(A) the erosion and sediment part of 33 U.S.C. 1288 (P.L. 92-500, section 208); and
(B) other erosion and sediment reduction programs that affect water quality in each county.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.28; P.L.175-2006, SEC.14.

IC 14-32-5-2
Inapplicable provisions
Sec. 2. A provision concerning the acquisition, operation, or disposition of property by other public bodies does not apply to a district unless the provision specifically states that the provision applies.
As added by P.L.1-1995, SEC.25.

IC 14-32-5-3
Bids, proposals, or quotations submitted by a trust
Sec. 3. If:
(1) a district disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations; and
(2) a bid, proposal, or quotation is submitted by a trust (as defined in IC 30-4-1-1(a));
the bid, proposal, or quotation submitted by the trust must identify each beneficiary of the trust and each settlor empowered to revoke or modify the trust.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.29.

IC 14-32-5-3.5
Certificate of organization; rebuttable presumption of establishment of district
Sec. 3.5. (a) In an action or proceeding that:
(1) relates to; or
(2) involves the validity or enforcement of;
a contract, proceeding, or action of a district, proof of the issuance of a certificate of organization to the district by the secretary of state creates a rebuttable presumption of the establishment of the district

under this article or IC 13-3-1 (before its repeal).
(b) A copy of a certificate of organization that was issued to a district and certified by the secretary of state is:
(1) admissible in evidence in an action or proceeding referred to in subsection (a); and
(2) proof of the filing and contents of the certificate.
As added by P.L.136-1997, SEC.30.

IC 14-32-5-4
"Landfill" defined; inspection
Sec. 4. (a) As used in this section, "landfill" means a facility where solid waste is to be disposed of through placement on or beneath the surface of the ground. However, the term does not include any of the following:
(1) A land application operation regulated under 327 IAC 6.
(2) A surface impoundment.
(3) An injection well.
(4) A facility for the disposal of solid waste other than sludge from a municipal wastewater treatment plant that is:
(A) generated at the site of the facility; or
(B) generated by the owner or operator of the facility.
(5) An operation permitted under IC 14-34.
(b) As used in this section, "underground injection" means the subsurface emplacement of fluids through:
(1) a bored, drilled, or driven shaft; or
(2) a dug hole, the depth of which is greater than the hole's largest surface dimension.
(c) A district shall inspect every landfill located within the boundaries of the district for compliance with rules adopted under IC 13-18 or IC 13-19 concerning erosion and sediment control. Each landfill shall be inspected under this section at least two (2) times each calendar year as follows:
(1) One (1) time before July 1.
(2) One (1) time after June 30 and before December 31.
(d) Not later than ten (10) days after an inspection of a landfill under this section, the individual who conducted the inspection on behalf of the district shall prepare a written report on the results of the inspection and send the report to the following:
(1) The executive of the county.
(2) The commissioner of the department of environmental management.
(3) The director of the division of soil conservation established within the department of agriculture by IC 15-9-4-1.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.31; P.L.1-2006, SEC.222.

IC 14-32-5-5
Prohibited actions
Sec. 5. A district may not do any of the following:
(1) Exercise the right of eminent domain.         (2) Incur indebtedness beyond available money.
(3) Issue bonds.
(4) Take contributions by exactions or persuasions. However, the district may accept voluntary contributions from any source if the following conditions are met:
(A) The donations are offered for the sole and exclusive purpose of promoting soil and water conservation within the district.
(B) The district satisfactorily guarantees to the donors the faithful use of the donations for that purpose.
(5) Engage in:
(A) the marketing of farm products; or
(B) the buying and selling of farm supplies;
other than those products or supplies used or needed directly or indirectly in soil and water conservation work.
(6) Engage in agricultural research or agricultural extension teaching except in cooperation with Purdue University.
(7) Levy taxes.
(8) Make or levy benefit assessments or any other kind of assessments.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.32.

IC 14-32-5-6
Cooperation among districts
Sec. 6. Districts organized under this article or IC 13-3-1 (before its repeal) may cooperate with each other in carrying on the work of the districts. However, this section does not permit the transfer of authority or powers from one (1) district to another.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.33.

IC 14-32-5-7
State agencies and governmental subdivisions cooperating with districts
Sec. 7. (a) An:
(1) agency of the state; or
(2) county or other governmental subdivision of the state;
that has jurisdiction over or is charged with the administration of publicly owned land lying within the boundaries of a district shall cooperate to the fullest extent with the district to effect programs and operations undertaken by the district under this article.
(b) The district shall be given free access to enter and perform work upon the publicly owned land referred to in subsection (a).
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.34.

IC 14-32-5-8
Appropriations
Sec. 8. The fiscal body of each county that contains a district in

whole or in part may appropriate money for the use of the district serving the county from which the appropriation is to be made.
As added by P.L.1-1995, SEC.25.



CHAPTER 6. REPEALED



CHAPTER 6.5. CHANGING THE BOUNDARIES OF A DISTRICT OR DISSOLVING A DISTRICT

IC 14-32-6.5-1
Petitions to change boundaries or dissolve districts
Sec. 1. (a) Land occupiers of a district may file a petition with the board requesting either of the following:
(1) That the boundaries of the district be changed to encompass territory described in the petition.
(2) That the district cease to operate and be dissolved.
(b) A petition filed under this section must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the boundaries of the district referred to in the petition.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-2
Petition to change boundaries; conditions
Sec. 2. In the case of a petition filed under section 1(a)(1) of this chapter to change the boundaries of a district, the following conditions apply:
(1) The territory proposed for inclusion in the reconfigured district may consist of two (2) or more separate tracts, and the tracts need not be contiguous.
(2) The petition must include a generally accurate description of the territory proposed for inclusion in the reconfigured district, but the territory need not be defined by metes and bounds or by legal subdivisions.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-3
Petition to change boundaries; requirements of territory proposed for inclusion
Sec. 3. (a) If:
(1) a petition is filed under section 1(a)(1) of this chapter to change the boundaries of a district; and
(2) the territory proposed for inclusion in the reconfigured district includes all or part of the territory of one (1) or more existing districts;
the petition must meet the requirement set forth in subsection (b), subsection (c), or subsection (d).
(b) If the territory proposed for inclusion includes only a portion of the existing district, a petition described in subsection (a) must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the territory, except as provided in subsection (d).
(c) If the territory proposed for inclusion includes all or part of two (2) or more existing districts, the petition must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the part of each existing district that is proposed for inclusion,

except as provided in subsection (d).
(d) If there are fewer than fifty (50) land occupiers whose tracts of land are located in:
(1) a territory referred to in subsection (b); or
(2) a part of a district referred to in subsection (c);
the petition must be signed by a majority of the land occupiers whose tracts of land are located within the territory or part of a district.
(e) The signature requirements of this section are in addition to the signature requirement imposed by section 1(b) of this chapter.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-4
Petition to change boundaries; joint resolution of districts required
Sec. 4. (a) If:
(1) a petition is filed under section 1(a)(1) of this chapter to change the boundaries of a district; and
(2) the territory proposed for inclusion in the reconfigured district includes all or part of the territory of one (1) or more other existing districts;
the petition must be accompanied by a copy of a joint resolution described in subsection (b).
(b) The resolution required by this section must be adopted by the supervisors and certified by the secretary of:
(1) the district into which the territory proposed for inclusion would be incorporated; and
(2) each district whose territory would be incorporated into the district referred to in subdivision (1).
(c) The resolution required by this section must set forth:
(1) the amount of the assets and obligations that would be transferred to the district referred to in subsection (b)(1) by each district referred to in subsection (b)(2) as part of the incorporation of territory; and
(2) the amount of the assets and obligations of the district referred to in subsection (b)(1) that would be retained by the district after the incorporation of territory.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-5
Petitions to change boundaries or dissolve districts; invalidity
Sec. 5. If a petition filed under section 1 of this chapter does not meet the requirements set forth in sections 1 through 4 of this chapter, the board shall:
(1) declare the petition invalid;
(2) in writing, inform the person who filed the petition that the petition is invalid, specifying the reason or reasons for the invalidity of the petition; and
(3) return the petition to the person who filed it for the incorporation of corrections to remedy the invalidity.
As added by P.L.136-1997, SEC.35.
IC 14-32-6.5-6
Petitions to change boundaries or dissolve districts; hearing
Sec. 6. (a) If a petition filed under section 1 of this chapter meets the requirements set forth in sections 1 through 4 of this chapter, the board shall do the following:
(1) Not more than sixty (60) days after the filing of the petition, give due notice that a hearing will be held concerning the petition.
(2) Pay all expenses arising from the issuance of the notice and the holding of the hearing.
(3) Conduct the hearing.
(b) The hearing held on the petition shall be open to the public. The following may testify at the hearing:
(1) A land occupier whose tract of land is located within the district or territory referred to in the petition.
(2) An individual of voting age who resides within the district or territory referred to in the petition.
(c) Testimony may be presented at the hearing concerning:
(1) the desirability and necessity, in the interest of the public welfare, of granting the petition;
(2) the validity of:
(A) the petition; and
(B) proceedings conducted on the petition under this chapter; and
(3) all questions relevant to the petition.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-7
Petitions to change boundaries or dissolve districts; considerations
Sec. 7. (a) When considering a petition to change the boundaries of a district, the board shall consider and give due weight to the following:
(1) The information presented at the hearing held under section 6 of this chapter.
(2) The attitudes toward the change in district boundaries expressed by land occupiers whose tracts of land are located within the territory proposed for inclusion within the district.
(3) The desirability and necessity of including the territory within the district, including the benefits that the land occupiers whose tracts of land are located within the territory may receive from the inclusion.
(4) The relation of the territory to:
(A) watersheds;
(B) agricultural regions; and
(C) other districts.
(5) The physical, geographical, and economic factors that are relevant, having regard to the legislative determination set forth in IC 14-32-1.
(b) When considering a petition to dissolve a district, the board shall consider and give due weight to the following:         (1) The information presented at the hearing held under section 6 of this chapter.
(2) The attitudes toward dissolution of the district expressed by land occupiers whose tracts of land are located within the district.
(3) The approximate wealth and income of the residents of the district.
(4) The probable expense of carrying on soil and water resource protection activities within the district.
(5) Other economic and social factors that are relevant, having regard to the legislative determination set forth in IC 14-32-1.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-8
Denial of petition
Sec. 8. Not more than sixty (60) days after a public hearing on a petition is held under section 6 of this chapter, the board shall determine whether the petition should be denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-9
Denial of petition; record of determination; notice
Sec. 9. If, after the hearing and consideration of the factors set forth in section 7 of this chapter, the board determines that a petition should be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Deny the petition.
(3) Notify a representative of the petitioners in writing that the petition is denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-10
Petitions to change boundaries or dissolve districts; procedures if not denied
Sec. 10. (a) If, after the hearing and consideration of the factors set forth in section 7(a) of this chapter, the board determines that a petition to change the boundaries of a district should not be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Define, by metes and bounds or by legal subdivisions, the territory to be included in the proposed reconfigured district.
(3) In consultation with the petitioners, establish a name for the proposed reconfigured district.
(4) Not more than sixty (60) days after recording the determination, give due notice that an election, by secret ballot, will be held on the local public question set forth in the petition.
(5) Prescribe appropriate procedures for the conduct of the election and the determination of the eligibility of voters.
(6) Supervise the conduct of the election.         (7) Publish the results of the election.
(8) Pay all expenses arising from the issuance of notices and the holding of the election.
(b) If, after the hearing and consideration of the factors set forth in section 7(b) of this chapter, the board determines that a petition to dissolve a district should not be denied, the board shall, when appropriate, do the following:
(1) Record the determination.
(2) Not more than sixty (60) days after recording the determination, give due notice that an election, by secret ballot, will be held on the local public question set forth in the petition.
(3) Prescribe appropriate procedures for the conduct of the election and the determination of the eligibility of voters.
(4) Supervise the conduct of the election.
(5) Publish the results of the election.
(6) Pay all expenses arising from the issuance of notices and the holding of the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-11
Elections to change boundaries or dissolve districts; contents of ballots
Sec. 11. (a) The ballot provided for an election on whether to change the boundaries of a district must contain the following:
(1) A definition, by metes and bounds or by legal subdivisions, of the territory within the proposed reconfigured district.
(2) Two (2) propositions, one (1) of which reads "For creation of the (insert name) soil and water conservation district comprising the territory defined here" and the other of which reads "Against creation of the (insert name) soil and water conservation district comprising the territory defined here".
(3) A square in front of each proposition.
(4) Instruction to insert an X mark in the square before only one (1) of the propositions to indicate that the voter favors or opposes the inclusion of the described territory within the district.
(b) The ballot provided for an election on whether to dissolve a district must contain the following:
(1) Two (2) propositions, one (1) of which reads "For terminating the existence of the (insert name) soil and water conservation district" and the other of which reads "Against terminating the existence of the (insert name) soil and water conservation district".
(2) A square in front of each proposition.
(3) Instruction to insert an X mark in the square before only one (1) of the propositions to indicate that the voter favors or opposes the dissolution of the district.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-12 Elections to change boundaries or dissolve districts; voting
Sec. 12. (a) All land occupiers whose tracts of land are located within:
(1) the boundaries of the district as they would be changed to encompass the territory proposed for inclusion; or
(2) the district proposed for dissolution;
are eligible to vote in the election on the local public question held under section 10(a) or 10(b) of this chapter.
(b) A voting place used in the election must be arranged so that the voter can mark a ballot without disclosing to any person how the ballot was marked.
(c) An informality in the conduct of the election on the local public question or in a matter relating to the election does not invalidate the election or the result of the election if:
(1) due notice of the election was given substantially as required by section 10 of this chapter and IC 14-8-2-80; and
(2) the election was conducted fairly.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-13
Elections to change boundaries or dissolve districts; simple majority required to deny
Sec. 13. If at least a simple majority of the votes cast on the local public question are against the request set forth in the petition, the board shall, when appropriate, do the following:
(1) Certify the results of the election in the records of the board.
(2) Declare the request set forth in the petition denied.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-14
Elections to change boundaries or dissolve districts; simple majority required to implement request
Sec. 14. (a) In an election on the local public question of whether to change the boundaries of a district, the board shall proceed under subsection (c) if at least a simple majority:
(1) of all the votes cast; and
(2) of the votes cast in each:
(A) district; or
(B) portion of a district;
that would be included within the proposed reconfigured district;
are in favor of the inclusion of the described territory within the district.
(b) In an election on the local public question of whether to dissolve a district, the board shall proceed under subsection (c) if at least a simple majority of the votes cast on the local public question are in favor of the dissolution of the district.
(c) Under the circumstances set forth in subsection (a) or (b), the board shall do the following:
(1) Certify the results of the election in the records of the board.         (2) Implement the request set forth in the petition under:
(A) sections 15 through 21 of this chapter, if changing the boundaries of a district; or
(B) sections 22 through 23 of this chapter, if dissolving a district.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-15
Appointed supervisors; terms
Sec. 15. (a) To incorporate the described territory within the district, the board shall do the following not more than thirty (30) days after certifying the election:
(1) Appoint two (2) individuals who meet the qualifications set forth in IC 14-32-4-1(c) as supervisors of the district.
(2) Establish the length of the terms of the appointed supervisors within the limits set forth in subsection (b).
(b) The term of one (1) supervisor appointed under subsection (a) may not be more than three (3) years. The term of the other supervisor appointed under subsection (a) may not be more than two (2) years.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-16
Letter of application; presentation to secretary of state; contents
Sec. 16. (a) Not more than thirty (30) days after being appointed under section 15(a) of this chapter, the two (2) appointed supervisors shall present to the secretary of state the following:
(1) A notarized letter of application, signed by the two (2) appointed supervisors, for reorganization of the district as a governmental subdivision and a public body corporate and politic under this article.
(2) A copy of the original petition filed with the board.
(3) A copy of the certification by the board of the results of the election held on the local public question.
(4) A copy of the records of appointment by the board of the two (2) supervisors who signed the letter of application.
(b) The letter of application presented under subsection (a) must include the following:
(1) The name proposed for the district.
(2) A definition, by metes and bounds or by legal subdivisions, of the reconfigured boundaries of the district.
(3) A statement certifying that, upon notification by the secretary of state of the approval of the application, an existing district lying entirely within the boundaries of the newly reorganized district will terminate operation and cease to exist.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-17
Certificate of organization
Sec. 17. (a) After receiving, examining, and approving a letter of

application and the accompanying documents that are presented under section 16 of this chapter, the secretary of state shall do the following:
(1) Issue to the appointed supervisors a certificate of organization indicating that the district is reestablished with boundaries incorporating the territory defined in the notarized letter of application presented under section 16 of this chapter.
(2) Record the certificate of organization with the letter of application and accompanying documents in an appropriate record.
(3) Issue to the supervisors of any existing district lying entirely within the boundaries of the newly reestablished district a certificate of dissolution of the existing district.
(4) Record the certificate of dissolution in an appropriate record.
(b) On the date the secretary of state issues the certificates required by subsection (a):
(1) all property and responsibilities of any existing district lying entirely within the boundaries of the newly reestablished district are assumed by the reestablished district; and
(2) any existing district lying entirely within the boundaries of the newly reestablished district ceases to exist.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-18
Elected supervisors; petitions for nomination
Sec. 18. (a) After the secretary of state issues a certificate of organization to the supervisors of a newly reestablished district under section 17 of this chapter, the board shall, when appropriate, circulate petitions for the nomination of candidates for the three (3) elected supervisor positions of the reestablished district. The petitions must be filed with the board not more than sixty (60) days after the secretary of state issues the certificate of organization. However, the board may extend the time within which the petitions may be filed.
(b) To be valid, a nominating petition must meet the following conditions:
(1) The candidate named on the petition must meet the qualifications for elected supervisors set forth in IC 14-32-4-1(b).
(2) The petition must be signed by at least twenty-five (25) land occupiers whose tracts of land are located within the district.
(c) A land occupier may sign more than one (1) petition to nominate more than one (1) candidate.
(d) Not more than thirty (30) days after receiving at least four (4) valid nominating petitions, the board shall do the following:
(1) Give due notice that an election, by secret ballot, will be held to elect the three (3) supervisors of the newly reestablished district.
(2) Prescribe appropriate procedures for the conduct of the

election and the determination of the eligibility of voters.
(3) Supervise the conduct of the election.
(4) Publish the results of the election.
(5) Pay all expenses arising from the issuance of notices and the holding of the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-19
Election of supervisors; contents of ballots
Sec. 19. (a) The ballot provided for the initial election of supervisors of a newly reestablished district must contain the following:
(1) The names, in alphabetical order of the surnames, of all the nominees on behalf of whom valid nominating petitions have been filed.
(2) A square in front of each name.
(3) Instruction to insert an X mark in the square before any three (3) of the names to indicate the voter's preference.
(b) A land occupier whose tract of land is located within the newly reestablished district is eligible to vote in the election.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-20
Elected supervisors; terms
Sec. 20. (a) The three (3) candidates who receive the largest number of votes cast in the initial election of supervisors of a newly reestablished district are elected.
(b) The terms of office of the elected supervisors are as follows:
(1) The individual receiving the highest number of votes has a three (3) year term of office.
(2) The individual receiving the second highest number of votes has a two (2) year term of office.
(3) The individual receiving the third highest number of votes has a (1) year term of office.
(c) If a tie vote occurs among the three individuals elected as supervisors, the terms of office for those receiving the same number of votes shall be decided by lot.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-21
Elected supervisors; oath of office; commencement of term
Sec. 21. (a) The five (5) initial supervisors of a newly reestablished district shall assume the duties of office upon taking and signing an oath of office. The oath shall be administered:
(1) to the two (2) appointed supervisors at the date of their appointment by the board; and
(2) to the three (3) elected supervisors within one (1) week after publication by the board of the results of the election.
(b) An appointed supervisor holding office when a district is reestablished under sections 15 through 21 of this chapter is

discharged from office when the initial appointed supervisors of the reestablished district assume the duties of office under subsection (a). An elected supervisor holding office when a district is reestablished under sections 15 through 21 of this chapter is discharged from office when the initial elected supervisors of the reestablished district assume the duties of office under subsection (a).
(c) Although an initial supervisor assumes the duties of office at the time set forth in subsection (a), the term of office of the supervisor does not begin until the conclusion of the first annual meeting of the newly reestablished district for purposes of determining the expiration of the supervisor's term of office.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-22
Dissolution; procedures; certificate
Sec. 22. (a) To proceed with the dissolution of a district under section 14(b) of this chapter in accordance with the results of an election, the supervisors of the district, upon notification of the results of the election, shall do the following:
(1) Begin immediately to terminate the affairs of the district.
(2) Dispose of all property belonging to the district at public auction and pay over the proceeds of the sale into the state treasury.
(3) File with the secretary of state a notarized letter of application for dissolution of the district that:
(A) recites that the property of the district has been disposed of and the proceeds of the sale paid over as required by this section; and
(B) sets forth a full accounting of the property and proceeds of the sale.
(4) Transmit with the letter of application a copy of the certification by the board of the results of the election on the local public question of whether to dissolve the district.
(b) Upon receipt, examination, and approval of the letter of application and accompanying required document, the secretary of state shall do the following:
(1) Issue to the supervisors a certificate of dissolution.
(2) Record the certificate with the letter of application and accompanying required document in an appropriate record.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-23
Dissolution; contracts remain in force
Sec. 23. (a) Despite the issuance of a certificate of dissolution of a district under section 22 of this chapter, all contracts to which the district is a party remain in force and effect for the period provided in the contracts.
(b) The board:
(1) is substituted for the district as party to the contracts;         (2) is entitled to all benefits and subject to all liabilities under the contracts; and
(3) has the same right and obligation under the contracts as the district would have had to:
(A) perform;
(B) require performance;
(C) sue and be sued; and
(D) modify or terminate the contracts by mutual consent or otherwise.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-24
Denial of petition for change in boundaries; delay before similar request considered
Sec. 24. If a valid petition requesting a change in the boundaries of a district or the dissolution of a district has been denied due to:
(1) the determination of the board after a public hearing; or
(2) the results of an election held on the local public question;
the board may not consider a later petition containing the same request or a similar request until two (2) years after the denial of the original petition.
As added by P.L.136-1997, SEC.35.

IC 14-32-6.5-25
Procedures for organization of new district in same territory as dissolved district
Sec. 25. If a district is dissolved under this chapter, the board may prescribe the procedure under which a new district may be organized within the territory encompassed by the dissolved district.
As added by P.L.136-1997, SEC.35.



CHAPTER 7. DUTIES OF DEPARTMENT

IC 14-32-7-1
Policy of department
Sec. 1. (a) The general assembly recognizes the following:
(1) That the land resource of Indiana, including the principal elements of geology, landscape, and soils, is one (1) of the basic natural resources of Indiana.
(2) That an ever increasing demand upon the fixed and limited land resource is resulting from a growing population, with the accompanying expansions in commercial, industrial, transportation, recreation, and cultural development and the continuing need for an adequate agricultural base for the production of food and fiber.
(3) That conservation of the land resource is essential to protect and promote the public health, safety, and welfare.
(4) That the task of conservation can only be accomplished through a factual knowledge and understanding of the land resource.
(b) Therefore, it is the policy of the general assembly that the state promote and participate in the conservation of the land resource of Indiana by doing the following:
(1) Providing new or expanded means for the securing, development, and furnishing to land use decision makers of adequate factual knowledge concerning the geology, landscape, and soils of Indiana, including their potentials, limitations, and interrelationships, in the manner set forth in this chapter.
(2) Strengthening the capabilities of local soil and water conservation districts.
(3) Expanding the level of small watershed planning for soil and water conservation measures.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.36.

IC 14-32-7-2
"Geology" defined
Sec. 2. As used in this chapter, "geology" means the study of the following:
(1) Earth materials, which are minerals, rocks, water, and soil.
(2) The processes that have formed earth materials.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-3
"Land conservation" defined
Sec. 3. As used in this chapter, "land conservation" means the wise use of land:
(1) for the satisfaction of human needs; and
(2) based upon knowledge and understanding of the land's capabilities and limitations. As added by P.L.1-1995, SEC.25.

IC 14-32-7-4
"Landscape" defined
Sec. 4. As used in this chapter, "landscape" means the aggregate of all factors and features that constitute the total visual and perceptive impact of a given area of the earth's surface upon the human senses.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-5
"Soil" defined
Sec. 5. As used in this chapter, "soil" means the surface layer of the earth that serves as a natural medium for the growth of plant life.
As added by P.L.1-1995, SEC.25.

IC 14-32-7-6 Version a
Administration and coordination of duties and responsibilities
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 6. (a) The division of soil conservation:
(1) shall administer and coordinate the duties and responsibilities of the department of agriculture under the land resource programs authorized by this chapter; and
(2) in carrying out its duties under subdivision (1), may work in cooperation with the following:
(A) Federal and state agencies.
(B) Local governmental agencies involved in land use planning and zoning.
(C) Any person, firm, institution, or agency, public or private, having an interest in land conservation.
(b) The department of agriculture may employ the personnel and provide facilities and services that are necessary to carry out the department of agriculture's duties and responsibilities under this chapter.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.37; P.L.1-2006, SEC.223.

IC 14-32-7-6 Version b
Division of soil conservation; administration and coordination of duties and responsibilities of department of agriculture; annual report
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 6. (a) The division of soil conservation:
(1) shall administer and coordinate the duties and responsibilities of the department of agriculture under the land resource programs authorized by this chapter; and
(2) in carrying out its duties under subdivision (1), may work in cooperation with the following:             (A) Federal and state agencies.
(B) Local governmental agencies involved in land use planning and zoning.
(C) Any person, firm, institution, or agency, public or private, having an interest in land conservation.
(b) The department of agriculture may employ the personnel and provide facilities and services that are necessary to carry out the department of agriculture's duties and responsibilities under this chapter.
(c) The department of agriculture shall prepare an annual report of the division of soil conservation's expenditures and accomplishments and that contains a proposed business plan.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.37; P.L.1-2006, SEC.223; P.L.175-2006, SEC.15.

IC 14-32-7-7
Urban geology survey
Sec. 7. (a) As used in this section, "urban geology survey" means a systematic scientific identification, inventory, and mapping of the earth materials of a given area that sets forth the capabilities, potentials, and limitations of the earth materials for human needs.
(b) The department of agriculture shall use the money appropriated by the general assembly to initiate and carry out a program of urban geology surveys, together with other geologic investigations, for Indiana to develop and present the geologic data and information necessary to a coordinated land conservation program that will promote sound land use decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.38; P.L.1-2006, SEC.224.

IC 14-32-7-8
Landscape survey
Sec. 8. (a) As used in this section, "landscape survey" means a systematic scientific identification, inventory, and mapping of the features of the earth's surface that serve to constitute the landscape of a given area, including key factors such as the following:
(1) Land form.
(2) Vegetation.
(3) Wildlife.
(4) Physical characteristics.
(5) Visual perception.
(6) Historical and cultural sites.
(b) The department of agriculture shall use the money appropriated by the general assembly to initiate and carry out a program of landscape surveys for Indiana to develop and present the surficial landscape data and information necessary to promote wise land use decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.39; P.L.1-2006, SEC.225.
IC 14-32-7-8.5 Version a
Soil survey
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 8.5. (a) As used in this section, "soil survey" means a systematic scientific identification, inventory, and mapping of the soils of a given area that sets forth the capabilities, potential, and limitations of the soils in the satisfaction of human needs.
(b) The department of agriculture shall use the money appropriated by the general assembly to implement and supplement a program of modern soil surveys for Indiana that will, within the shortest practicable time, provide a modern soil survey for each county as an essential tool in land conservation.
As added by P.L.136-1997, SEC.40. Amended by P.L.1-2006, SEC.226.

IC 14-32-7-8.5 Version b
Soil surveys and geographic information systems
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 8.5. (a) As used in this section, "soil survey" means a systematic scientific identification, inventory, and mapping of the soils of a given area that sets forth the capabilities, potential, and limitations of the soils in the satisfaction of human needs.
(b) The department of agriculture shall use the money appropriated by the general assembly to implement and supplement a program of modern soil surveys and geographic information systems (GIS) for Indiana that will, within the shortest practicable time, provide a modern soil survey and geographic information system for each county as an essential tool in land conservation.
As added by P.L.136-1997, SEC.40. Amended by P.L.1-2006, SEC.226; P.L.175-2006, SEC.16.

IC 14-32-7-9
Support and assistance to local soil and water conservation districts
Sec. 9. The department of agriculture shall provide more support and assistance to the local soil and water conservation districts by:
(1) granting to the districts the additional money that is appropriated by the general assembly; and
(2) increased coordination and consultative services;
to obtain increased participation by the districts in the development of improved local land use practices and decisions.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.41; P.L.1-2006, SEC.227.

IC 14-32-7-10
Appropriations; uses
Sec. 10. The department of agriculture shall use the money appropriated by the general assembly to expand the small watershed

planning program as carried out in cooperation with the Natural Resources Conservation Service of the United States Department of Agriculture under 16 U.S.C. 1001 et seq., to reduce the accumulation of approved watershed planning requests and expedite the realization of the multiple benefits of this soil and water conservation program.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.228.

IC 14-32-7-11
Coordination and scheduling of urban geology survey program and landscape survey program
Sec. 11. The department of agriculture shall coordinate and schedule the programs authorized by sections 7 through 8 of this chapter to provide, as nearly as practicable, for concurrent completion and furnishing of the results of each program for each selected area study unit.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.229.

IC 14-32-7-12
Duties of soil conservation division
Sec. 12. (a) As used in this section, "river" includes streams and the tributaries of rivers.
(b) The division of soil conservation shall do the following:
(1) Perform all administrative duties required by the rules of the board.
(2) Provide professional assistance to districts in planning, coordinating, and training for the following:
(A) Adult soil and water conservation education.
(B) Natural resources conservation information programs for elementary and secondary schools.
(C) Supervisors and staff.
(3) Provide professional soil conservation technical assistance to districts.
(4) Provide nonagricultural soils interpretive and erosion control expertise on a regional basis.
(5) Assist the districts and other federal, state, and local entities in encouraging and monitoring compliance with those aspects of the programs that are related to erosion and sediment reduction.
(6) Administer a cost share program for installation of erosion control structural measures on severely eroding cropland and for conversion of highly erodible land from crop production to permanent vegetative cover.
(7) Administer a lake and river enhancement program to do the following:
(A) Control sediment and associated nutrient inflow into lakes and rivers.
(B) Accomplish actions that will forestall or reverse the impact of that inflow and enhance the continued use of Indiana's lakes and rivers.
(8) Provide professional assistance to districts in conservation

needs assessments, program development, and program evaluation.
As added by P.L.1-1995, SEC.25. Amended by P.L.136-1997, SEC.42; P.L.175-2006, SEC.17.

IC 14-32-7-13
Administration
Sec. 13. The department of agriculture shall administer this article subject to the direction of the board.
As added by P.L.1-1995, SEC.25. Amended by P.L.1-2006, SEC.230.



CHAPTER 8. CLEAN WATER INDIANA PROGRAM

IC 14-32-8-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" means the clean water Indiana fund established by this chapter.
As added by P.L.160-1999, SEC.4.

IC 14-32-8-2
"Political subdivision" defined
Sec. 2. As used in this chapter, "political subdivision" means a county, township, city, or town.
As added by P.L.160-1999, SEC.4.

IC 14-32-8-3
"Program" defined
Sec. 3. As used in this chapter, "program" means the clean water Indiana program established by this chapter.
As added by P.L.160-1999, SEC.4.

IC 14-32-8-4
Program established
Sec. 4. The clean water Indiana program is established. The division of soil conservation established within the department of agriculture by IC 15-9-4-1 shall administer the program subject to the direction of the board.
As added by P.L.160-1999, SEC.4. Amended by P.L.1-2006, SEC.231.

IC 14-32-8-5
Purpose of program
Sec. 5. The purpose of the program is to provide financial assistance to:
(1) soil and water conservation districts;
(2) land occupiers; and
(3) conservation groups;
to implement conservation practices to reduce nonpoint sources of water pollution through education, technical assistance, training, and cost sharing programs.
As added by P.L.160-1999, SEC.4. Amended by P.L.175-2006, SEC.18.

IC 14-32-8-6
Clean water Indiana fund
Sec. 6. (a) The clean water Indiana fund is established to carry out the purposes of this chapter. The fund shall be administered by the division of soil conservation subject to the direction of the board.
(b) The fund consists of:
(1) amounts deposited in the fund under IC 6-7-1-29.3;         (2) amounts appropriated by the general assembly; and
(3) donations, grants, and money received from any other source.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.160-1999, SEC.4. Amended by P.L.241-2005, SEC.5.

IC 14-32-8-7
Expenditures from fund
Sec. 7. Money in the fund may be spent in the following ways:
(1) To increase district technical assistance in local conservation efforts.
(2) To develop an environmental stewardship program to assist land occupiers in complying with environmental regulations voluntarily.
(3) To qualify for federal matching funds for county soil survey computerization.
(4) To provide for the following cost sharing programs:
(A) A program to encourage land occupiers to implement conservation practices to reduce nutrient, pesticide, and sediment runoff.
(B) Programs that encourage land occupiers to implement nutrient management programs by sharing the cost of any of the following:
(i) Fencing for intensive grazing systems.
(ii) Purchasing nutrient management equipment.
(iii) Voluntary environmental audits.
(iv) Other similar expenditures related to nutrient management.
(5) To provide matching grants to districts for the following:
(A) Professional watershed coordinators to facilitate and administer local watershed protection projects.
(B) District managers to administer district conservation policies and programs.
(6) To increase state technical and capacity building assistance to districts and local conservation efforts by providing for the following:
(A) Capacity building specialists to train district personnel in grant writing, grant administration, and leadership development.
(B) Conservation education specialists to help implement district conservation education efforts.
(C) Urban storm water specialists to provide technical assistance to developers to contain soil erosion on construction sites.
(7) To make distributions as provided under section 8 of this chapter.         (8) Implementation of geographic information systems (GIS) or similar technology.
As added by P.L.160-1999, SEC.4. Amended by P.L.175-2006, SEC.19.

IC 14-32-8-8
Additional funds from division of soil conservation
Sec. 8. (a) In addition to funds provided to a district under section 7 of this chapter or from any other source, the division of soil conservation shall pay to the district one dollar ($1) for every one dollar ($1) the district receives from a political subdivision.
(b) The state is not obligated to match more than ten thousand dollars ($10,000) under this section.
(c) In order to receive funding under this section each year, a district must certify to the division of soil conservation the amount of money the district received from all political subdivisions during the one (1) year period beginning January 1 of the previous year. The information prepared under this subsection must be part of the report prepared under IC 14-32-4-22. The division of soil conservation shall make distributions under this section not later than July 15 of each year.
(d) Before making distributions under this section, the division of soil conservation shall determine the total amount of money that has been certified by all districts as having been provided by political subdivisions. If the cumulative amount to be distributed to all districts exceeds the amount appropriated to the fund, the division of soil conservation shall reduce the distribution to each district proportionately.
(e) A district must spend money received under this section for the purposes of the district.
As added by P.L.160-1999, SEC.4. Amended by P.L.155-2002, SEC.9 and P.L.158-2002, SEC.8; P.L.175-2006, SEC.20.

IC 14-32-8-9
Report
Sec. 9. The districts shall coordinate with the division of soil conservation to compile and provide a report to the executive director of the legislative services agency each year. The report must be in an electronic format under IC 5-14-6 and must describe:
(1) the expenditures of the clean water Indiana fund; and
(2) the number, type, status, and effectiveness of conservation efforts funded by the clean water Indiana program.
As added by P.L.160-1999, SEC.4. Amended by P.L.28-2004, SEC.133.






ARTICLE 33. CONSERVANCY DISTRICTS

CHAPTER 1. PURPOSES

IC 14-33-1-1
General purposes
Sec. 1. (a) A conservancy district may be established for any of the following purposes:
(1) Flood prevention and control.
(2) Improving drainage.
(3) Providing for irrigation.
(4) Providing water supply, including treatment and distribution, for domestic, industrial, and public use.
(5) Providing for the collection, treatment, and disposal of sewage and other liquid wastes.
(6) Developing forests, wildlife areas, parks, and recreational facilities if feasible in connection with beneficial water management.
(7) Preventing the loss of topsoil from injurious water erosion.
(8) Storage of water for augmentation of stream flow.
(9) Operation, maintenance, and improvement of:
(A) a work of improvement for water based recreational purposes; or
(B) other work of improvement that could have been built for any other purpose authorized by this section.
(b) These purposes may be accomplished by cooperating with federal and state agencies whose programs are designed to accomplish any of the purposes of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-1-2
Sewage collection, treatment, and disposal; petition to engage in services outside territory boundaries
Sec. 2. (a) A district established for the purpose of section 1(a)(5) of this chapter that proposes to collect, treat, or dispose of sewage and other liquid wastes produced outside of the district boundaries must petition the Indiana utility regulatory commission for territorial authority to engage in the services to territory outside of the boundaries of the district.
(b) Upon notice and hearing, the Indiana utility regulatory commission shall determine the following:
(1) The territory outside of the boundaries from which sewage and other liquid wastes may be collected, treated, or disposed of.
(2) The rates and charges that the district may make for the services.
As added by P.L.1-1995, SEC.26.
IC 14-33-1-3
Use of powers to accomplish purpose of district
Sec. 3. Powers granted by this article may be used only to accomplish each purpose set forth by the court in the order establishing the district. However, a district plan or act of the board necessary to accomplish a purpose for which the district is established is not invalid because the district plan or act incidentally accomplishes a purpose other than a purpose for which the district is established.
As added by P.L.1-1995, SEC.26.

IC 14-33-1-4
Adding purpose to established district
Sec. 4. To add a purpose to an established district:
(1) the same procedure may be used as is provided for the establishment of a district; or
(2) the board may pass a resolution adding an additional authorized purpose to the district already established if the board has received a petition that:
(A) is signed by at least ten percent (10%) of the freeholders in the district; and
(B) requests the addition of the purpose to the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-1-5
Procedures following passage of resolution
Sec. 5. (a) If a petition is filed and a resolution passed under section 4 of this chapter, the board shall file the resolution and petition with the court.
(b) Upon receipt, the court shall do the following:
(1) Order a hearing.
(2) Have a copy of the resolution and the date of the hearing forwarded to the commission.
(3) Order notice of the hearing as follows:
(A) A copy of the resolution and the time and place of the hearing shall be published at least one (1) time in at least one (1) newspaper of general circulation in each county containing land in the district.
(B) A copy of the notice as prepared for publication shall be sent by mail, first class postage prepaid, to each freeholder.
(c) The mailing of notice and proof of notice is the same as is required for notice of the hearing on the original petition to establish the district.
(d) The notice to the commission, the publication, and the mailing must be done at least thirty (30) days before the date of the hearing.
(e) If:
(1) at the hearing an objection is not filed by the commission or by an owner of real property; and
(2) the court determines that the petition is proper;
the court shall order the district to be established also for the

additional purpose.
(f) If an objection is filed, the court shall do the following:
(1) Determine at the hearing the following:
(A) The sufficiency of the petition.
(B) The necessity and feasibility of adding the purpose.
(2) Make the order according to the facts found.
As added by P.L.1-1995, SEC.26.



CHAPTER 2. ESTABLISHMENT

IC 14-33-2-1
Filing petition
Sec. 1. Freeholders who desire the establishment of a district must initiate proceedings by filing a petition in the office of the clerk of the circuit court with jurisdiction in the county containing the most land within the proposed district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-2
Minimum number of freeholders signing petition
Sec. 2. A petition filed under section 1 of this chapter must be signed by freeholders owning land in the proposed district in the minimum number or proportion of all the freeholders in the proposed district as follows:
(1) Districts of not more than one thousand (1,000) freeholds, thirty percent (30%) of the freeholders.
(2) Districts of at least one thousand one (1,001) and not more than five thousand (5,000) freeholds, fifteen percent (15%) of the freeholders but not less than three hundred (300) signatures.
(3) Districts of at least five thousand one (5,001) and not more than twenty-five thousand (25,000) freeholds, ten percent (10%) of the freeholders but not less than seven hundred fifty (750) signatures.
(4) Districts of at least twenty-five thousand one (25,001) freeholds, five percent (5%) of the freeholders but not less than two thousand five hundred (2,500) signatures.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-3
Number of freeholds in district; number of freeholders qualified to sign petition
Sec. 3. To determine the number of freeholds in the proposed district and the number or proportion of freeholders owning land in the district qualified to sign a petition for establishment, the following apply:
(1) Only one (1) freeholder's signature may be counted for any one (1) freehold. If a freehold is held in joint title, only one (1) freeholder's signature may be counted and it may be the signature of any one (1) of the freeholders owning the freehold in joint title. If a given freeholder qualifies as set forth in this section for at least two (2) freeholds, the freeholder's signature shall be counted for each freehold.
(2) One (1) or more tracts of land owned solely by only one (1) freeholder constitute one (1) freehold.
(3) One (1) or more tracts of land owned in joint title by at least two (2) identical freeholders constitute one (1) freehold. However, if one (1) of the freeholders owning the freehold in

joint title is a different or additional person, each freehold in joint title among nonidentical persons constitutes a separate and additional freehold.
(4) Subject to subdivisions (1), (2), and (3), if:
(A) a petition for the establishment of a district is filed by a municipality by ordinance adopted by the municipality's legislative body; or
(B) the municipality by ordinance has joined in a petition for inclusion in whole or part in the proposed district;
each freeholder in the area of the municipality that is in the proposed district is counted as a signatory to the petition. However, if a freeholder in the area of the municipality that is in the proposed district, after the filing of the petition for the establishment of the district, files a petition against the establishment of the proposed district, the number of freeholders considered and counted as signatories to the petition must be reduced by the number of freeholders in the area of the city that is in the proposed district filing a petition against the establishment of the district.
(5) Private corporations owning land in the proposed district may sign the petition by any officer authorized by the corporation. The officer's signature is prima facie evidence of the officer's authorization to sign the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-4
Contents of petition
Sec. 4. A petition must contain the following:
(1) The name for the proposed district, which should be in the form of "_________ Conservancy District".
(2) A description of the territory to be included, not necessarily by metes and bounds, but sufficiently accurate to inform the court and apprise the landowners of the possibility of the inclusion of their land in the district.
(3) A statement of each specific purpose for which the district is to be established.
(4) A statement of the necessity of accomplishing each purpose.
(5) A statement that the creation of the district will be conducive to the public health, safety, or welfare.
(6) A statement that the costs and damages of and to be paid solely by the district will probably be less than the benefits received in the district. If the purpose is declared to be water supply or sewage disposal, this statement need not be included.
(7) Whether the petition is conditioned upon a grant of federal or state money, or both, identifying the money upon which the petition is conditioned.
(8) Whether conditions attached to federal or state aid, or both, are acceptable if the federal or state government, or both, offer a grant of money.
(9) Whether maintenance and operation of the works of

improvement necessary to accomplish any or all of the purposes will be paid for:
(A) solely by annual levy of the special benefits tax;
(B) by both annual levy of the special benefits tax and an annual assessment on land found to be exceptionally benefited if exceptional benefits are expected to exist; or
(C) by use of any other method provided by statute as long as the proportion between the tax and assessment is in approximately the same ratio as used to pay the cost of establishing the district and placing the district plan into operation.
(10) The number of directors to serve on the board, which must be three (3), five (5), seven (7), or nine (9).
(11) A statement of the division of the proposed district into areas, which must be equal in number to the number of directors.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-5
Motion for dismissal of petition
Sec. 5. If:
(1) a petition is conditioned upon a promise of federal money; and
(2) the responsible federal agency informs the court that federal money is not available for the district as proposed by the petition or amendments to the petition;
the petitioners may move that the petition be dismissed. The court shall grant the motion.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-6
Petition in several counterparts
Sec. 6. A petition may be circulated in several counterparts and still constitute a single petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-7
Petition by municipality
Sec. 7. A municipality (as defined in IC 36-1-2) may file a petition to initiate a proposed district by ordinance adopted by the legislative body (as defined in IC 36-1-2). The proposed district may include land:
(1) solely inside the municipality; or
(2) partially inside and partially outside the municipality.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-8
Bond
Sec. 8. (a) The petitioners must post a bond sufficient to pay the cost of notice and all legal costs of the court connected with the

proceedings in case the court refuses to establish the district and dismisses the petition.
(b) The petitioners shall pay the cost of notice and all legal costs if the court dismisses the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-9
Jurisdiction
Sec. 9. The circuit court with jurisdiction in the county having the most land in the proposed district has exclusive jurisdiction over the establishment of the district. If the district is established, this court also has exclusive jurisdiction over all further hearings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-10
Transfer to court having jurisdiction
Sec. 10. (a) A court in which a petition is filed shall order the proceedings transferred to the court having jurisdiction under section 9 of this chapter if:
(1) the petition was filed in the wrong court by mistake; or
(2) the petition is amended so that another county has more land in the proposed district.
(b) The court that establishes a district retains jurisdiction over the district regardless of a change in area of the district that results from later proceedings.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-11
Docket; hearing date
Sec. 11. Upon receipt of a petition for the establishment of a district, the court shall docket the petition as a civil case and set a date for hearing. The court shall give priority to the hearing in determining the date, but the court must allow at least thirty (30) days for interested persons to receive notice.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-12
Notice of hearing on petition
Sec. 12. The petitioners shall give notice of hearing on the petition as follows:
(1) By publication in two (2) newspapers of general circulation in each county having land in the proposed district, three (3) times at successive weekly intervals. The first publication must be at least thirty (30) days before the date of the hearing. If there is only one (1) newspaper of general circulation in a county, three (3) publications in that newspaper are sufficient.
(2) By mailing a copy of the notice at least twenty (20) days before the date of the hearing, first class postage prepaid, to each freeholder who has not signed the petition and who owns

land in the proposed district, according to the records of the county auditor. The person having the notice mailed shall file an affidavit with the court showing the following:
(A) The names of the persons to whom notice was sent.
(B) The address to which the notice was sent.
(C) The date on which the notice was mailed.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-13
Notice of further proceedings
Sec. 13. Notice of the hearing on a petition serves as notice of all further proceedings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-14
Notice of hearing; contents
Sec. 14. The notice of the hearing on the petition, in addition to all other requirements, must contain the following:
(1) A statement that a petition for a district is before the court.
(2) A statement of each purpose for which the district is proposed.
(3) A statement as to which municipalities, townships, and counties the area of the proposed district lies within, in whole or in part.
(4) The place of the hearing.
(5) The date of the hearing.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-15
Petition against establishment of a district
Sec. 15. (a) A petition against the establishment of a district may be presented to the court:
(1) at the hearing on a petition; or
(2) at any time thereafter before the fifth day before the hearing day initially ordered by the court after the receipt of the commission's report.
(b) If the court finds a petition against the establishment of a district contains the signatures of:
(1) at least fifty-one percent (51%) of the freeholders in the proposed district; or
(2) the freeholders who own at least sixty-six and two-thirds percent (66 2/3%) as determined by the assessed valuation of the real property in the proposed district;
the court shall dismiss the petition for the establishment of the district.
(c) Sections 3 and 6 of this chapter apply to this section.
(d) The fifth day before the hearing date initially ordered by the court after the receipt of the commission's report is the last date on which a petition to withdraw signatures may be filed.
As added by P.L.1-1995, SEC.26.
IC 14-33-2-16
Petition requirements and conformity
Sec. 16. (a) At the hearing on a petition for the establishment of a district, the court shall determine whether the petition:
(1) bears the necessary signatures; and
(2) complies with the requirements as to form and content.
(b) The court may not dismiss a petition with the requisite signatures because of alleged defects without permitting, in this or subsequent proceedings, amendments to correct errors in form or content. The court shall hear any interested person on the question.
(c) The following are prima facie evidence concerning the requirements for signatures on a petition:
(1) Verified certification, based on personal knowledge or information and belief, by:
(A) the persons who carried the petition; or
(B) other persons knowing the facts as to the identity of the persons signing the petition and as to the ownership by those persons of land within the proposed district.
(2) The records of the county auditor or county treasurer.
(d) The determination of:
(1) the number of freeholds; and
(2) the necessary number and identity of freeholders;
shall be made as of the date of filing a petition. If the petition as of that date bears the necessary number of signatures, the petition may not be dismissed because petitioners withdraw signatures that reduces the number of signatures below the required amount unless the withdrawals constitute more than fifty percent (50%) of the signers as of the date of filing.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-17
Commission's determination and report
Sec. 17. (a) This section applies to all districts, except for districts described in section 18 of this chapter.
(b) If the court determines that a petition conforms to the requirements, the court shall enter an order referring the petition to the commission.
(c) The commission shall make a determination and report to the court whether the proposed district meets the following conditions:
(1) The proposed district appears to be necessary.
(2) The proposed district holds promise of economic and engineering feasibility.
(3) The proposed district seems to offer benefits in excess of costs and damages for purposes other than the following:
(A) Water supply.
(B) Storage of water for augmentation of stream flow.
(C) Sewage disposal.
(4) Whether the public health will be served immediately or prospectively by the establishment of the district for any of the following purposes:             (A) Water supply.
(B) Sewage disposal.
(C) Storage of water for augmentation of stream flow.
(D) Any combination of these purposes.
(5) The proposed district proposes to cover and serve a proper area.
(6) The proposed district could be established and operated in a manner compatible with established:
(A) conservancy districts;
(B) flood control projects;
(C) reservoirs;
(D) lakes;
(E) drains;
(F) levees; and
(G) other water management or water supply projects.
(d) The fact that all the land included in the proposed district is owned by one (1) freeholder or a limited number of freeholders is not a sufficient reason for the commission or the court to make unfavorable findings on:
(1) the question of the establishment of the district; and
(2) later, if the district is established, the approval of the district plan.
However, it must appear from the evidence that the land is subdivided or intended for subdivision and development and that the accomplishment of the purposes proposed and in the manner proposed would be necessary and desirable for the person acquiring and using the land after subdivision and development.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-18
Commission's determination and report for certain counties
Sec. 18. (a) This section applies only to a district to be located in a county having a population of more than one hundred thousand (100,000) but less than one hundred five thousand (105,000).
(b) If the court determines that a petition conforms to the requirements, the court shall enter an order referring the petition to the commission.
(c) The commission shall make a determination and report to the court whether the proposed district should be established after determining whether the proposed district meets the following conditions:
(1) The proposed district appears to be necessary.
(2) The proposed district holds promise of economic and engineering feasibility.
(3) The proposed district seems to offer benefits in excess of costs and damages for purposes other than the following:
(A) Water supply.
(B) Storage of water for augmentation of stream flow.
(C) Sewage disposal.
(4) Whether the public health will be served immediately or

prospectively by the establishment of the district for any of the following purposes:
(A) Water supply.
(B) Sewage disposal.
(C) Storage of water for augmentation of stream flow.
(D) Any combination of these purposes.
(5) The proposed district proposes to cover and serve a proper area.
(6) The proposed district can be established and operated in a manner compatible with established:
(A) districts;
(B) flood control projects;
(C) reservoirs;
(D) lakes;
(E) drains;
(F) levees;
(G) regional water districts;
(H) regional sewer districts; and
(I) other water management or water supply projects.
(d) The fact that all the land included in the proposed district is owned by one (1) freeholder or a limited number of freeholders is not a sufficient reason for the commission or the court to make unfavorable findings on:
(1) the question of the establishment of the district; and
(2) later, if the district is established, the approval of the district plan.
However, it must appear from the evidence that the land is subdivided or intended for subdivision and development and that the accomplishment of the purposes proposed and in the manner proposed would be necessary and desirable for the person acquiring and using the land after subdivision and development.
As added by P.L.1-1995, SEC.26. Amended by P.L.170-2002, SEC.95.

IC 14-33-2-19
Commission's hearings to determine facts
Sec. 19. (a) In determining the facts, the commission shall hold hearings at which the commission shall give any interested person the right to be heard. At the request of an interested person, the commission shall hold hearings at the county seat of a county containing land in the proposed district. The commission shall choose the county seat.
(b) The commission shall give notice of the hearings by publication at least one (1) time in one (1) newspaper of general circulation in each county containing land in the proposed district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-20
Expenses
Sec. 20. The expenses of the hearings and other expenses of

necessary investigations and surveys, together with any expense incurred by the commission in subsequent studies of district plans, are payable initially out of the general money of the commission. The district shall repay the expenditures, not to exceed thirty percent (30%) of the amount paid by the district to independent private engineers for the preparation of plans, to the commission from the district's planning money. Commission expenses include expenses incurred by an assisting or a cooperating state agency.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-21
Purpose within jurisdiction of another agency
Sec. 21. (a) If a proposed purpose is within the administrative jurisdiction of another state agency, the commission shall request technical assistance of the agency and give full weight to the agency in making a report to the court.
(b) State agencies shall furnish assistance to the commission necessary to accomplish the purposes of this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-22
Report of commission's findings
Sec. 22. The commission shall make a report of the commission's findings to the court, including findings on the territorial limits of the proposed district. The commission shall make this report within one hundred twenty (120) days after the petition is referred to the commission, unless the commission requests and receives approval from the court for additional periods of thirty (30) days each.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-23
Report as prima facie evidence of facts
Sec. 23. The factfinding report of the commission on the proposed district is prima facie evidence of the facts stated in the report in all subsequent proceedings.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-24
Amendments to petition
Sec. 24. (a) The court may permit amendments to a petition to conform to the findings of the commission.
(b) If a petition is amended to include additional land other than the land published in the notice for hearing on the petition, the court may make a final determination on the establishment of the district only after there is published notice of the amendments or of motion to amend by the petitioners. In addition, the petitioners shall mail a notice of the amendments or of the motion to amend to all freeholders of the additional land according to section 14 of this chapter, including mailing of notice under section 12 of this chapter.
(c) If a petition is amended to include additional land:         (1) the requirements regarding signatures in sections 2 and 3 of this chapter must be satisfied as if the land had been included in the petition as originally filed; and
(2) the following may be filed with the court at any time before the conclusion of the hearing after the receipt of the commission's report:
(A) Additional signatures to the petition for the establishment of the district.
(B) Signatures to a petition against the establishment of a district.
(C) Withdrawals from either petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-25
Court hearing; notice
Sec. 25. (a) Upon receipt of the commission's report, the court shall set a date for a hearing. The court shall give priority to this hearing in determining the date, but the court must allow at least twenty-one (21) days for interested persons, including petitioners, to file exceptions.
(b) The court shall order notice for this hearing as the court considers necessary, but at least one (1) publication must be made in one (1) newspaper of general circulation in each county having land in the proposed district.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-26
Court's determination
Sec. 26. (a) If the court finds at the hearing that:
(1) the only purpose of the district is water supply or sewage disposal, or both; and
(2) the public health is not served immediately or prospectively by the establishment of the district;
the court shall dismiss the petition.
(b) If the court finds at the hearing that:
(1) a purpose of the district is other than water supply or sewage disposal; and
(2) the costs and damages incident to the establishment of the district will exceed the benefits received within the district;
the court shall dismiss the petition.
(c) If the court finds that the evidence does support the statements in a petition, the court shall order the district established for the purposes named in the petition.
(d) If the court finds that the evidence supports at least one (1) of the purposes named in a petition but does not support at least one (1) of the other purposes, the court shall order the district established only for the purposes the court finds supported by the evidence.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-27 Order establishing district; modification of election procedures
Sec. 27. (a) If the court orders a district established, the court shall in the order establishing the district determine the following:
(1) The number of directors to serve on the board and the procedures for the election of the directors.
(2) The division of the district into areas.
(3) The time of the annual meeting of the district, which must be before March 1 each year.
(b) After the district is established, the board of directors of the conservancy district may petition the court to modify its order to change the procedures for election of the directors as provided in IC 14-33-5-2.
As added by P.L.1-1995, SEC.26. Amended by P.L.88-2003, SEC.1.

IC 14-33-2-28
Appeals
Sec. 28. An order:
(1) dismissing a petition; or
(2) establishing a district;
may be appealed to the supreme court within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-29
Final order
Sec. 29. If:
(1) a district is established by order of the court and an appeal is not taken within thirty (30) days; or
(2) an order establishing a district is affirmed by the supreme court;
the establishment of the district is final and may not be directly or collaterally questioned in any action or proceeding.
As added by P.L.1-1995, SEC.26.

IC 14-33-2-30
New petition; filing
Sec. 30. If a petition is dismissed:
(1) because the court finds the evidence does not support the petition according to section 26 of this chapter; or
(2) according to section 15 of this chapter;
a new petition may not be addressed to any court to establish a district with essentially the same boundaries for any of the same purposes for two (2) years after the date of the order dismissing the petition. However, a petition dismissed for want of jurisdiction, including an insufficient number of signatures, may be refiled at any time after the correction of the jurisdictional defect.
As added by P.L.1-1995, SEC.26.



CHAPTER 3. BOUNDARIES

IC 14-33-3-1
Area of district
Sec. 1. Any area may be established as a district if each part of the district is contiguous to another part. A municipality may be included in whole or in part in the district only if at least one (1) of the following conditions exist:
(1) The freeholders in the municipality or the part of the municipality to be included in the district have petitioned to be included in the same proportion as required by IC 14-33-2-2 for the proposed district as a whole.
(2) The municipality has by ordinance of the municipality's legislative body petitioned or joined in the petition to be included in whole or in part in the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-3-2
Flood control
Sec. 2. (a) This section applies to a district described in IC 14-33-9-4.
(b) If one (1) purpose of the district is flood control, the commission and the court in establishing the boundaries of the district under this article shall consider all watersheds affected by the flooding water.
As added by P.L.1-1995, SEC.26.

IC 14-33-3-3
Land included in two districts
Sec. 3. A parcel of land may be included in two (2) districts established for the same purpose only with the written consent of all the owners of the land.
As added by P.L.1-1995, SEC.26.



CHAPTER 4. ADDITIONS TO DISTRICTS

IC 14-33-4-1
"Proposed district" defined
Sec. 1. As used in this chapter, "proposed district" refers to the district and the area proposed to be added to the district.
As added by P.L.1-1995, SEC.26.



CHAPTER 5. BOARD OF DIRECTORS

IC 14-33-5-0.5 Repealed
(Repealed by P.L.95-2006, SEC.10.)



CHAPTER 5.4. ELECTION OF BOARD MEMBERS IN SPECIFIC CONSERVANCY DISTRICTS

IC 14-33-5.4-1
Application of chapter
Sec. 1. (a) This chapter applies only to conservancy districts located wholly within a county having a population of more than twenty-three thousand five hundred (23,500) but less than twenty-four thousand (24,000).
(b) This article governs conservancy districts located wholly within a county having a population of more than twenty-three thousand five hundred (23,500) but less than twenty-four thousand (24,000) generally except when this article conflicts with a section of this chapter.
As added by P.L.185-1995, SEC.2. Amended by P.L.170-2002, SEC.97.

IC 14-33-5.4-2
"Relative" defined
Sec. 2. (a) As used in this chapter, "relative" of a candidate or trustee means an individual who is related to the candidate or trustee, or to the spouse of the candidate or trustee, as one (1) of the following:
(1) Son.
(2) Daughter.
(3) Grandson.
(4) Granddaughter.
(5) Great-grandson.
(6) Great-granddaughter.
(7) Father.
(8) Mother.
(9) Grandfather.
(10) Grandmother.
(11) Great-grandfather.
(12) Great-grandmother.
(13) Brother.
(14) Sister.
(15) Nephew.
(16) Niece.
(17) Uncle.
(18) Aunt.
(b) For the purposes of this section, relatives by adoption, half-blood, marriage, or remarriage are treated as relatives of whole kinship.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-3
Appointment; vacancies; election procedures
Sec. 3. (a) Within twenty (20) days after the order establishing the

district, the board of commissioners of the county shall appoint the initial board of directors. A director shall be appointed for each of the areas in the district as established by the court. A director must be a freeholder of the area of the district for which appointed or an officer or nominee of a corporate freeholder of the area of the district for which appointed and must be qualified by knowledge and experience in matters pertaining to the development of the district. A majority of the directors must be resident freeholders of the district if available and qualified. A majority of the initial directors must be petitioners for the establishment of the district, but for this purpose an officer or nominee of a corporate freeholder of the district, if the corporation is one (1) of the petitioners, is considered a petitioner.
(b) When vacancies on the board occur due to expiration of terms, resignation, or otherwise, directors shall be elected by a majority, written ballot vote of the freeholders of the district. Between April 24 and May 1, the board shall invite nominations to fill vacancies on the board by one (1) publication in a newspaper of general circulation in each of the counties in the district. Each publication must:
(1) contain the names of the directors whose terms are expiring and the area of the district involved;
(2) invite nominations to fill vacancies; and
(3) state the qualifications for the office, that are the same as prescribed by subsection (a), except a nominee need not have been a petitioner for the establishment of the district nor a resident of the area of the district for which nominations are invited.
(c) Nominations for director must be submitted to the office of the district in writing before June 1 following notice of vacancies and must be signed by at least five (5) freeholders from the areas designated by the secretary's notice. Nominations that are mailed are valid if delivered or postmarked before June 1 if the envelope has sufficient U.S. postage and is addressed to the district's office.
(d) The election of directors of a district shall be held the Saturday or Sunday immediately before or after July 4. The board of directors of a district shall establish the date for the election of directors.
(e) Notice of the annual election of directors of the district must be published in one (1) issue of a newspaper of general circulation in each county in the district. The notice must be published:
(1) not less than fourteen (14); and
(2) not more than thirty-one (31);
days before the election. The notice must contain the names of the nominees, the place where ballots can be cast in the election, and the date and time of the election.
(f) Before the election, the board shall prepare the ballots and a list of the freeholders of the district, that must be certified by the county auditor and placed in the district's files. No deficiency in this process or omission of the names of any freeholders voids action taken at an annual meeting.     (g) A freeholder is entitled to only one (1) vote per freeholder.
(h) Before the election of directors, the chairman shall appoint three (3) or, if necessary, more freeholders of the district to act as clerks of the election and to conduct the election.
(i) If a district fails to conduct an election of directors as provided by this chapter, any interested person of the district may petition the board of commissioners of the county to appoint a director to fill vacancies. The board of commissioners of the county shall make its appointment within fifteen (15) days from the date the petition is filed.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-4
Requirements for voting eligibility
Sec. 4. (a) The auditor of each county shall, at least forty-five (45) days before the election of directors of the district, provide the district with a current list of freeholders that sets forth:
(1) each parcel of real property that is:
(A) located within the county and the district; and
(B) subject to property tax under IC 6-1.1; and
(2) the name of each individual who is identified in property tax records as the holder of a freeholder's interest in a parcel of property described in subdivision (1).
(b) To be eligible to vote in an election of directors of a district:
(1) an individual must have a freeholder's interest in real property listed on the current tax list provided under subsection (a); and
(2) the individual's name must appear on the list of freeholders provided under subsection (a).
(c) Before casting a vote at a polling place, a freeholder shall sign the list of freeholders in the presence of the secretary of the district or an election clerk appointed under section 3(h) of this chapter. The freeholder shall sign the list in the space opposite the name of the freeholder on the list.
(d) Notwithstanding subsection (b)(2), if:
(1) a freeholder's name does not appear on the list of freeholders; and
(2) the secretary of the district or an election clerk finds that the freeholder's name was erroneously omitted from the list;
the secretary or clerk shall place the freeholder's name on the list. After the freeholder's name is placed on the list, the freeholder is entitled to cast a ballot in the election.
(e) After placing a freeholder's name on the list under subsection (d), the secretary or clerk shall mark the list opposite the name of the freeholder who cast that vote to note the receipt of a valid written ballot vote from the freeholder.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-5
Voting procedures; presence of candidate at polling place      Sec. 5. (a) Two (2) observers may monitor the voting at each polling place on behalf of each candidate for director. The district must provide each observer with a copy of the list of freeholders provided to the district under section 4(a) of this chapter.
(b) A candidate for director may not be present in a polling place during the day of the election of directors except to cast a ballot.
(c) The relative of a candidate for director may not be present in a polling place during the day of the election of directors except:
(1) to cast a ballot; or
(2) to act as an observer under subsection (a).
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-6
Absentee ballots
Sec. 6. (a) A district must adopt a form for applications for absentee ballots. The form adopted by the district must elicit the following information from the applicant:
(1) Name.
(2) Location within the district of the real estate that is held by the applicant, making the applicant a freeholder.
(b) An individual who:
(1) holds a freeholder's interest in real property located within a district; and
(2) wishes to cast an absentee ballot in an election of directors of the district;
must present an application for an absentee ballot to the trustee of the township in which the real property of the freeholder is located. The application must be made on the form adopted by the district under subsection (a).
(c) To be accepted, an application for an absentee ballot must reach the trustee at least thirty (30) days before the election.
(d) When the trustee receives an application for an absentee ballot under this section, the trustee shall verify that the name of the applicant appears on the list of freeholders provided to the district under section 4(a) of this chapter. For the purposes of this subsection, the district shall provide a copy of the list of freeholders to the trustee of each township that is located in whole or in part within the district at least thirty (30) days before the election.
(e) If the name of an applicant appears on the list of freeholders, the trustee shall mail to the applicant:
(1) an absentee ballot; and
(2) instructions on the proper completion and mailing of the ballot.
(f) The instructions provided by the trustee under subsection (e)(2) must direct the applicant to return the absentee ballot by mail to the trustee.
(g) If the name of an applicant does not appear on the list of freeholders, the trustee shall:
(1) discard the application of the applicant; and
(2) mail to the applicant a letter or postcard informing the

applicant that the applicant's application for an absentee ballot has been discarded because the applicant's name did not appear on the list of freeholders.
(h) A trustee shall:
(1) keep a record of each absentee ballot mailed to an applicant under subsection (e);
(2) retain absentee ballots that are returned to the office of the trustee before the date of the election; and
(3) on the day of the election, deliver all absentee ballots retained under subdivision (2) to an election polling place.
(i) The district shall:
(1) supply the trustee with:
(A) absentee ballots; and
(B) envelopes; and
(2) reimburse the expenses incurred by the trustee for postage;
under this section.
(j) If a relative of a trustee is a candidate for director of a district, the duties of the trustee under this section with respect to the election of directors of the district shall be carried out by a member of the township board selected by the trustee.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-7
Results of election
Sec. 7. (a) At the close of an election, the clerks appointed under section 3(h) of this chapter shall count the ballots cast and make a report of the results. The secretary of the district shall record the results reported by the clerks in the records of the district.
(b) After the results are reported and recorded under subsection (a), the chairman of the board of directors shall declare the successful nominees elected, and each elected director is entitled to and shall assume all duties of the office to which the nominee was elected at midnight the night of the election or as soon as possible thereafter.
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-8
Oath of office
Sec. 8. Promptly after being appointed or elected under this chapter, a director shall take the following oath: "I do solemnly swear that I shall, to the best of my ability, strive to accomplish the purposes for which the district is established and properly to operate and maintain its works of improvement.".
As added by P.L.185-1995, SEC.2.

IC 14-33-5.4-9
Annual meeting
Sec. 9. (a) The annual meeting of the district must be held at the time designated by the court under IC 14-33-2-27.
(b) The location of the annual meeting must be:         (1) the office of the district; or
(2) a place in or near the district as determined by resolution of the board adopted before December 1 of the year.
(c) Notice of the annual meeting of the district must be published in one (1) issue of a newspaper of general circulation in each county in the district. The notice must be published:
(1) not less than fourteen (14); and
(2) not more than thirty-one (31);
days before the annual meeting.
(d) The notice must set forth:
(1) the fact that the meeting is the annual meeting of the district; and
(2) the purposes of the meeting.
As added by P.L.185-1995, SEC.2.



CHAPTER 5.5. REPEALED



CHAPTER 6. DISTRICT PLAN

IC 14-33-6-1
Preparation of district plan
Sec. 1. (a) Immediately after the organizational meeting of the board, the board must commence the preparation of the district plan to accomplish the purpose for which the district is established. The board may request and receive from a state agency information that:
(1) the agency has collected regarding conditions in and immediately surrounding the district; and
(2) is pertinent to planning the necessary structures or operations of the district.
(b) The board may:
(1) contract;
(2) enter into agreements with a state or federal agency; or
(3) hire necessary personnel;
to provide technical data or otherwise assist in the preparation of the district plan.
(c) The board may also conduct hearings that the board finds necessary.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-2
Contents of district plan
Sec. 2. (a) A district plan consists of an engineering report that sets forth the general, comprehensive plan for the accomplishment of each purpose for which the district was established. A district plan must contain the following:
(1) Descriptions of the following:
(A) The physical nature of the district.
(B) The problems confronting the district.
(C) The works of improvement needed.
(D) The location of the works of improvement.
(E) The benefits to be derived from the improvements.
(2) Maps, preliminary drawings, and estimates of costs based upon preliminary engineering surveys and studies.
(3) Copies of agreements or other arrangements with other persons or governmental agencies with respect to the financing, construction, maintenance, and operation of any of the works of improvement proposed in the plan.
(b) A district plan may initially provide works of improvement for the accomplishment of less than all the purposes for which the district was established if:
(1) there is good reason for accomplishing less than all the purposes; and
(2) assurance is given that the program for the accomplishment of the other purposes will be set forth in an amendment to the district plan.
(c) It is not necessary to prepare:         (1) detailed construction drawings and specifications; and
(2) refined cost estimates;
as a part of a district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-3
Time for presentation of plan
Sec. 3. The board shall present the district plan to the commission within one hundred twenty (120) days after the date of the appointment of the members of the board, unless the board requests and receives additional time from the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-4
Commission's treatment of plan
Sec. 4. (a) The commission shall do the following:
(1) Review each district plan.
(2) Request the technical assistance of any other state agency, including:
(A) the water pollution control board;
(B) the state department of health; and
(C) the department of environmental management;
having administrative jurisdiction over any of the purposes of the district.
(b) The commission may also request technical assistance of any federal agency.
(c) The commission shall approve a plan if the following conditions are met:
(1) Any other state agency having authority over certain purposes of the district has approved that part of the plan.
(2) The commission finds that the plan accomplishes in an economical manner the purpose for which the district is established.
(d) The commission may reject a plan or any part of a plan.
The board may make the changes that are necessary to secure the approval of the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-5
Plan filed with court; hearing; notice
Sec. 5. (a) After receiving the approval of the commission, the board shall file the district plan with the court.
(b) Upon receipt the court shall set a date for a hearing. The court shall give priority to the hearing in determining the date, but the court must allow at least twenty-one (21) days for interested persons to file exceptions.
(c) The court shall order notice for the hearing that the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business. As added by P.L.1-1995, SEC.26.

IC 14-33-6-6
Findings by court; referral of plan back to board
Sec. 6. (a) At the hearing the court shall make findings on the following:
(1) Whether the district plan is necessary, proper, and feasible for the accomplishment of each purpose for which the district is established.
(2) If the purpose of the district is other than water supply or sewage disposal, whether the estimated benefits to be received in the district will exceed the estimated costs and damages of the plan.
(3) If the purpose of the district is water supply or sewage disposal, or both, whether the public health and convenience is served.
(4) Whether compatibility with water projects listed in IC 14-33-2-17 is reasonably assured.
(b) If the court finds a plan lacking under subsection (a), the court shall refer the plan back to the board for changes that are necessary. The board has:
(1) one hundred twenty (120) days; or
(2) another period that the court orders;
to prepare and submit a new plan. The procedure for approval and order for hearing, notice, and making findings is the same as for the original submissions.
(c) If the court finds that a plan meets all the criteria of subsection (a), the court shall approve the plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-7
Appeals
Sec. 7. The board or an interested person adversely affected by the plan may appeal an order:
(1) referring the district plan back to the board; or
(2) approving the district plan;
to the supreme court within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-8
Implementation of plan
Sec. 8. (a) To implement a district plan, the board shall order the preparation of the detailed construction drawings, specifications, and refined cost estimates as soon as practicable after the approval of the district plan by the court if the work has not been submitted as a part of the district plan. The implementation may involve all or part of the works of improvement if the part constitutes a unit that:
(1) can be constructed and operated as a feasible unit alone; and
(2) can be operated economically in conjunction with other proposed works set forth in the district plan.     (b) When the drawings, specifications, and cost estimates have been prepared to the satisfaction of the board, the board shall by resolution tentatively adopt and submit the drawings, specifications, and cost estimates to the commission for approval.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-9
Hearing on drawings, specifications, and cost estimates
Sec. 9. (a) Upon receipt of the written approval of the commission, the board shall schedule a hearing on the drawings, specifications, and cost estimates at which any interested person must be heard. The hearing shall be held:
(1) in the office of the district; or
(2) at another place designated in the notice of hearing that is generally convenient to the landowners of the district.
(b) The board shall give notice of the hearing as follows:
(1) By at least one (1) publication in one (1) newspaper of general circulation in each county having land in the district.
(2) By mail, first class postage prepaid, to the freeholder of each tract of real property that will be taken or damaged by the construction of the works of improvements.
(c) The notice must be published and mailed at least ten (10) days before the date of hearing.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-10
Board confirming or revoking tentative resolution
Sec. 10. At the hearing the board shall by resolution:
(1) confirm, with or without modification; or
(2) revoke;
the board's tentative resolution adopting the drawings, specifications, and cost estimates.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-11
Contracts and construction of improvements
Sec. 11. If the board confirms the drawings, specifications, and cost estimates, the board shall let contracts or otherwise construct the works of improvement provided in the drawings, specifications, and cost estimates. The board may not let a contract for an amount that exceeds the cost estimate. However, if all bids are greater than the cost estimate, the board may let a contract for an amount that does not exceed five percent (5%) over the cost estimate if the cost of rebidding, rising cost level, or other good reason necessitates this course of action.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-12
Amendment of plans
Sec. 12. (a) As the result of:         (1) experience gained in the construction or operation of the works of a district; or
(2) changed conditions;
the district plan may be amended in any way as long as the amended district plan conforms to the other requirements of this chapter.
(b) The board shall prepare an amended district plan only if ordered to do so by the court. The court shall order an amended district plan if the court finds there is need for amendment based upon a petition filed by any of the following:
(1) By the board on the board's own motion.
(2) By the commission on the commission's own motion.
(3) By twenty percent (20%) of the freeholders owning land in the district. IC 14-33-2-3 applies to this petition.
(c) The party that filed a petition under subsection (b) may appeal an order denying the petition to the supreme court within thirty (30) days.
(d) The same procedures provided for the initial submission of the district plan must be complied with for the submission of an amended district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-13
Powers and duties of board
Sec. 13. (a) The board shall place the district plan in operation by constructing all works and maintaining the works in accordance with the district plan.
(b) If necessary to discharge these responsibilities, the board may do the following:
(1) Levy taxes on the real property in the district.
(2) Make assessments on the real property in the district, except the property that is exempt under IC 14-33-7-4, for exceptional benefits to the property and further assessments pro rata for maintenance and operation of the works of improvement.
(3) Issue bonds and short and long term notes.
(4) Incur other debts and liabilities.
(5) Exercise the power of eminent domain, both inside and outside the boundaries of the district, in accordance with this article or another eminent domain statute. In the exercise of this power, due care shall be taken to minimize interference with other public interests involved.
(6) Make payments for the fair value of all property taken under eminent domain proceedings, and in cases that are appealed, make the payments into court and proceed promptly in placing the district plan in operation.
(7) Institute any type of civil legal proceedings in a court having jurisdiction over the person or property in question.
(8) Purchase or rent property.
(9) Sell services or property that are produced incident to the district plan at a fair and reasonable price.
(10) Make contracts or otherwise enter into agreements with

persons or federal or state agencies for construction, maintenance, or operation of any part of the district.
(11) Receive and disburse money.
(12) Lease land and other assets to municipalities, counties, and park boards of municipalities or counties, with the term and annual rental adequate to meet the district's repayment schedule for financing, if any, of the land and other assets leased. Municipalities, counties, and park boards of municipalities or counties may enter into leases without limitations of other statutes regarding the receipt of petitions, the duration of the term of the lease, or the distance of the land and other assets from the corporate boundaries. The municipalities, counties, and park boards may enter into leases:
(A) for terms as long as fifty (50) years;
(B) at locations that the municipalities, counties, and park boards determine would benefit the municipalities or counties; and
(C) upon terms, conditions, and covenants that are fair and reasonable.
The board may pledge the rental income from the lease as revenue for services or property produced incident to the operation of the district.
(13) Perform necessary construction and maintenance work as follows:
(A) Outside the district.
(B) Outside Indiana if:
(i) there is voluntary agreement on the part of persons outside Indiana; and
(ii) the work will confer benefits to the real property in the district in excess of costs and damages to be paid by the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-6-14
Association of conservancy district
Sec. 14. (a) A board may establish an association of Indiana conservancy districts and have the district become a member. The association must have as purposes the following:
(1) To assist in the assembly and dissemination of information in all aspects of the organization, financing, construction of improvements, operation, and maintenance of districts for the benefit of districts and persons desiring to establish districts.
(2) To inform persons interested in the functions of districts.
(3) Because a district is a statutory entity, to assist in recommending legislation to keep abreast of developing needs.
(b) The commission shall make the initial call to establish the association and may thereafter, together with Purdue University, give the association the reasonable assistance that the association requires.
(c) The association shall determine and elect officers and

committees.
(d) Each member district may do the following:
(1) Pay reasonable annual dues.
(2) For the purpose of attending and engaging in the association's functions and affairs:
(A) employ agents and employees; and
(B) pay the expenses of the district's directors.
As added by P.L.1-1995, SEC.26.



CHAPTER 7. PAYMENT OF EXPENSES

IC 14-33-7-1
Special benefit taxes
Sec. 1. (a) All the real property in the district, except the property that is exempt under section 4 of this chapter, constitutes a taxing district for the purpose of levying special benefit taxes to pay for the following:
(1) The expenses of establishing the district.
(2) General preliminary and administrative expenses.
(3) The expenses of preparing the district plan.
(4) The expenses of putting the district plan into operation by constructing the necessary works.
(5) The expenses of operating and maintaining the district.
(b) The special tax:
(1) equals the amount of benefits received; and
(2) must be based on return for the benefits.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-2
Water supply, treatment, and distribution; assessments; tap-in fees
Sec. 2. (a) This section applies if:
(1) a petition filed for the establishment of a district states that:
(A) the purpose for establishing the district is providing water supply, including treatment and distribution for domestic, industrial, and public use;
(B) it is the election of the petitioners to accomplish the purpose under IC 14-33-20;
(C) a special benefits tax will not be levied; and
(D) all costs will be paid for by sources other than the levy of a special benefits tax; and
(2) the statements contained in subdivision (1) are incorporated by the court into the order establishing the district.
(b) The board may not levy a special benefits tax for the purpose described in section 1(a)(1) of this chapter. All costs of accomplishing the purpose must be paid for by the following:
(1) Receipt of revenues from the sale of water.
(2) An assessment against each tract of real property served by the resulting water distribution system for the lesser of the following:
(A) Seventy-five dollars ($75).
(B) Five percent (5%) of the estimated average project cost according to the district plan of serving each tract of real property.
(c) In addition, the district may charge a fair and reasonable tap-in fee for water service.
(d) An assessment is due within sixty (60) days after notice of the assessment. The assessment is not considered an exceptional benefit, but the provisions of this article pertaining to exceptional benefits

apply to the collection and enforcement of the assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-3
Special benefits tax rate
Sec. 3. In all districts described in IC 14-33-9-4, the special benefits tax rate may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of assessed valuation of property in the taxing district.
As added by P.L.1-1995, SEC.26. Amended by P.L.6-1997, SEC.160.

IC 14-33-7-4
Property exempt from special benefits tax
Sec. 4. (a) This section applies to the following tangible property owned by or held in trust for the use of a church or religious society:
(1) A building that is used for religious worship.
(2) A building that is used as a parsonage.
(3) The pews and furniture contained within a building that is used for religious worship.
(4) The land upon which a building that is used for religious worship is situated.
(5) The land, not exceeding fifteen (15) acres, upon which a building that is used as a parsonage is situated.
(b) Property is exempt from the special benefits tax that may be imposed under:
(1) IC 14-33-6-13 and section 1 of this chapter; or
(2) IC 14-33-21-5;
to the extent that the special benefits tax revenue will be used for the construction or improvement of a water impoundment project, including a lake, pond, or dam.
(c) To obtain an exemption for a parsonage, a church or religious society must provide the county auditor with an affidavit at the time the church or religious society applies for the exemption. The affidavit must:
(1) state:
(A) that all parsonages are being used to house one (1) of the church's or religious society's rabbis, priests, preachers, ministers, or pastors; and
(B) that none of the parsonages are being used to make a profit; and
(2) be signed under oath or affirmation by the church's or religious society's head rabbi, priest, preacher, minister, pastor, or designee of the official church body.
As added by P.L.1-1995, SEC.26. Amended by P.L.264-2003, SEC.13.

IC 14-33-7-5
Additional revenue
Sec. 5. The expenses and obligations of the district may also be paid from any of the following:         (1) The receipt of gifts from any source.
(2) The receipt of money from the federal or state government.
(3) The receipt of revenue from the sale of services or property produced incident to the accomplishment of a purpose for which the district is established.
(4) The collection of assessments from land that receives exceptional benefits from the operation of the district plan.
(5) The collection of assessments for maintenance and operation of the works of improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-6
Notice costs and court costs
Sec. 6. (a) The:
(1) cost of notice, including publication and mailing; and
(2) other costs of the court in the proceedings to establish the district;
are payable out of the general money of the county in which the court is sitting, without an appropriation having been made. The court shall order the county auditor to issue a warrant for the payment.
(b) If the petition is dismissed, the costs shall be:
(1) collected from the petitioners or the sureties of the petitioners; and
(2) repaid to the county.
(c) If the district is established, the board shall repay the county from the first money collected from the levy of a tax or the collection of an assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-7
Costs of establishing district; loans and advances
Sec. 7. (a) To pay the costs of establishing a district, including general, legal, and administrative costs and costs incident to preparing the district plan, money may be obtained from one (1) or a combination of the following methods:
(1) Gifts, loans, or grants from a state or federal agency, or both.
(2) Gifts from any source.
(3) The collection of the special benefit tax.
(4) Borrowing from private or public sources in anticipation of the collection of the tax.
(5) Advances from the general fund of the county under section 15 of this chapter.
(6) Borrowing from the economic development fund created by IC 5-28-8 for any of the purposes in IC 14-33-1-1.
(7) Borrowing from the flood control revolving fund created by IC 14-28-5 for any of the purposes in IC 14-33-1-1.
(b) All persons, agencies, and departments charged with the administration and supervision of funds such as those created by IC 5-28-8 and IC 14-28-5 may make loans and advances to a district.

The procedures, terms, and conditions of the loans must be the same as provided in the statutes establishing the funds but shall be modified and supplemented to fit this article to facilitate the financing of districts.
(c) This section does not preclude the borrowing of money for the following:
(1) Establishing the district.
(2) General, legal, and administrative costs.
(3) Costs incident to preparing the district plan in conjunction with borrowing of money to pay construction costs.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2005, SEC.127.

IC 14-33-7-8
Fiscal year
Sec. 8. The fiscal year of a district is the calendar year.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-9
Amended district plan; expenses
Sec. 9. If the board is ordered to prepare an amended district plan, the board may use any source of money provided in section 7 of this chapter to defray the expense, which is a proper operating expense. The board may use for this purpose a current operating surplus available in the year the board is ordered to amend the district plan. The board may include the estimated expense of preparing an amended district plan in the budget for operating expenses in the next year.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-10
Loans from federal agencies for works of improvement
Sec. 10. (a) The board may apply to the federal Farmers Home Administration, the United States Department of Housing and Urban Development, or any other federal agency authorized to make loans for works of improvement for a long term or short term loan to cover the following:
(1) Expenses of establishing the district.
(2) General, legal, and administrative expenses.
(3) Costs of engineering or other costs of preparing the district plan.
(4) Costs of putting the district plan into effect by the necessary construction, maintenance, and operation of the works of improvement that have been authorized by the approval of the district plan.
(5) Refinancing a loan whose proceeds have been used for any of the purposes described in this subsection.
(b) A loan under this section:
(1) may be evidenced by one (1) installment note or by a series of notes; and
(2) may be secured by:             (A) revenues; or
(B) the collection of the special benefits tax levied on the real property in the district.
If a loan is secured by a pledge of collection of the tax, the loan may be paid in whole or in part by revenues or the collection of assessments.
(c) If the board decides not to evidence the financing with a federal agency by an installment note or series of notes and instead prepares a bond issue, the bond issue may, in whole or in part, be offered for sale to the federal agency without:
(1) a public offering; or
(2) the securing of competitive bids on the bond offering.
(d) Repayment of a loan begins at the time upon which the board and the federal agency agree. The:
(1) amount of interest;
(2) time of making payments of interest; and
(3) interval at which interest must be paid;
are subject to the agreement of the parties.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-11
Petition for approval of financial commitments
Sec. 11. (a) Before making firm financial commitments under section 10 of this chapter with a federal agency, the board must file a petition for approval of the proposed action in the court. The petition must state:
(1) the purpose;
(2) the amount; and
(3) the terms;
of the proposed loan.
(b) The court shall set a date for a hearing, giving priority to the hearing in determining the date. However, the court must allow at least twenty-one (21) days for interested persons to file exceptions. The court shall order notice for the hearing as the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business. The notice must state in summary form the contents of the petition.
(c) If at the hearing the court finds that:
(1) the loan as proposed in the petition is necessary for the accomplishment of the purpose of the district; and
(2) the terms and conditions are reasonable and probably are as beneficial to the district as would be obtainable in private, competitive financial markets;
the court shall approve the petition and authorize the board to make firm commitments for the loan.
(d) Upon approval by the court, the board may levy the special benefits taxes necessary for the repayment of the loan.
As added by P.L.1-1995, SEC.26.
IC 14-33-7-12
District plan to include federal agency agreements
Sec. 12. The board shall include agreements made with a federal agency under section 10 of this chapter in the district plan if agreements have been made at the time of submission of the plan to the commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-13
Special benefits tax levied although district plan abandoned
Sec. 13. The levy of the tax for special benefits may be made although an attempt to formulate a district plan has been abandoned because of:
(1) changed conditions;
(2) impracticability; or
(3) other reasons;
if money is necessary to meet valid obligations of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-14
Note issuance
Sec. 14. (a) In anticipation of the money to be received from any source, a board may borrow money by issuing notes. The notes:
(1) must mature in not more than two (2) years; and
(2) may be renewed for periods of not more than two (2) years.
(b) The borrowing may be by direct negotiation with any of the following:
(1) A bank or savings association licensed to do business in Indiana.
(2) An agent of the state or federal government.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-15
County auditor issuing warrants for money
Sec. 15. (a) To pay all:
(1) necessary expenses of establishing a district;
(2) general, legal, and administrative costs; and
(3) costs incident to preparing the district plan;
the court may order the auditor of the county in which the court is sitting to issue warrants to the district for money necessary to meet these expenses.
(b) If at least two (2) counties have land in the district, the court shall order the auditor of each other county to reimburse the paying county from the other county's general fund by issuing warrants in amounts that the court estimates will be reasonable in relation to the estimated benefits that the land in each county will receive from the operation of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-16 Necessary expenses
Sec. 16. (a) The necessary expenses of establishing a district include the following:
(1) Costs of printing, publication, mailing, surveying, and abstracting.
(2) Court costs.
(3) Reasonable attorney's fees for establishing the district.
(4) Reasonable engineering fees for preliminary studies.
(b) General, legal, and administrative costs and costs incident to preparing a district plan include the following:
(1) Payment of directors.
(2) Secretarial services.
(3) Transportation, administrative, engineering, and legal fees.
(4) Printing, mailing, basic supplies, office equipment, and rental of office space.
As added by P.L.1-1995, SEC.26.

IC 14-33-7-17
Repayment of money advanced to district
Sec. 17. A district shall promptly repay any money that is advanced to the district from:
(1) the general fund of a county; or
(2) the economic development fund created by IC 5-28-8;
from money received through the collection of an authorized tax or assessment.
As added by P.L.1-1995, SEC.26. Amended by P.L.4-2005, SEC.128.



CHAPTER 8. BOARD OF APPRAISERS

IC 14-33-8-1
Appointment; duties
Sec. 1. At the time of making the order approving the district plan but not later than thirty (30) days following the completion of construction of the works of improvement provided for in the district plan, and upon petition of the board or of a freeholder whose land is subject to the special benefits tax, the court shall appoint three (3) competent, disinterested persons to constitute the board of appraisers of the district. The board of appraisers has one (1) or both of the following functions as the court in the order appointing the appraisers directs:
(1) To determine the damages or limitation on special benefits to real property in the district resulting from the carrying out of the district plan, including the compensation to be paid the owners and others having an interest in land that is needed by the district, either in fee simple or by subjection to an easement. The land or easement is considered appropriated to the use of the district by the order of the court approving the district plan, which is implemented by construction drawings, specifications, and refined cost estimates on that part of the works of improvement that damage the land. If a district plan is implemented later, the land is considered appropriated to the use of the district by the resolution of the board of directors confirming the adoption of the construction drawings, specifications, and refined cost estimates as provided by IC 14-33-6-10. The board of appraisers shall base the appraisal of damages on the date the land is considered appropriated. Land or easements are considered appropriated by the order of the court or the resolution of the board of directors only if the owner of the land is notified in the manner provided by IC 14-33-2-12 stating that the district plan or construction drawings and specifications contemplate the appropriation of the owner's land or easement.
(2) To determine the existence and amount of exceptional benefits that accrue to real property in the district due to the execution of the district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-2
Oath; quorum; vacancies; compensation
Sec. 2. (a) Before beginning the duties, each appraiser must take and subscribe to an oath that the appraiser will faithfully and impartially discharge the duties.
(b) A majority of the board of appraisers constitutes a quorum, and a quorum is sufficient for decisions.
(c) Each appraiser holds office until excused by the court, and the court shall fill all vacancies in the board of appraisers resulting from

being excused, resignation, or inability to serve.
(d) The court shall determine and approve the compensation of each of the appraisers and shall base the compensation on the work performed and the professional qualifications of each appraiser. The compensation shall be paid out of district money.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-3
Necessary assistance furnished to appraisers
Sec. 3. The board of directors shall furnish necessary assistance to the appraisers, including the services of the attorney, engineer, secretary, and other agents and employees of the board of directors.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-4
Damages; eminent domain
Sec. 4. If the board of appraisers has the function of determining damages, the board of directors may continue to make settlement directly with the persons who own or have an interest in all or any real property needed by the district. The board of directors also may acquire any needed real property or easement by eminent domain proceedings according to statute.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-5
Appraisal of damages to property
Sec. 5. (a) In determining damages, the board of directors shall give the appraisers the description of land needed in fee simple and of land over which an easement is needed. If an easement is designated by the board of directors, the purpose and extent of the easement must be definitely stated.
(b) The appraisers shall do the following:
(1) Appraise the real property and the amount of damages.
(2) Make a report to the court of the findings.
(c) If the board of appraisers does not return an appraisal of damages to real property, that constitutes a finding that damages will not be sustained by that real property.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-6
Determination of exceptional benefits
Sec. 6. If the board of appraisers has the function of determining the existence and amount of exceptional benefits, the appraisers shall become familiar with the details of the district plan and the real property affected by the district plan. In making the determinations, the appraisers must give due consideration and credit to the following:
(1) Any other works of improvement already constructed or under construction.
(2) Contributions that form a useful part of the work of the

district according to the district plan.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-7
Exceptional benefits from flood prevention and control or improved drainage
Sec. 7. (a) In determining the existence and amount of exceptional benefits resulting from the accomplishment of the purpose of:
(1) flood prevention and control;
(2) improving drainage; or
(3) both;
for a district having a district plan incorporating a watershed work plan prepared in cooperation with the United States Secretary of Agriculture under the federal Watershed Protection and Flood Prevention Act, as amended (16 U.S.C. 1001 et seq.), the appraisers shall be guided in their determination of what real property receives exceptional benefits by the studies of the United States Natural Resources Conservation Service regarding land to be benefited that have been incorporated onto a map of the watershed and made a part of the district plan.
(b) The only other real property that the appraisers may consider as exceptionally benefited is real property that has a higher and better use as an incidental result of the works of improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-8
Exceptional benefits from sewage collection, treatment, and disposal
Sec. 8. (a) In determining the existence and amount of exceptional benefits resulting from the purpose of sewage collection, treatment, and disposal, the appraisers shall consider as exceptionally benefited the following:
(1) Real property that would not pay special benefits taxes for the support of the system.
(2) Real property that requires greater capacity of collecting or treating equipment because of intensive use.
(b) The determination of exceptional benefits from the accomplishment of this purpose is always subject to amendment or supplement as a result of changed land use.
(c) Exceptional benefits may be assessed on an annual basis as long as the exceptional conditions exist.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-9
Report of findings
Sec. 9. The board of appraisers shall make a report of the findings to the court as the court orders. All the findings concerning both damages and exceptional benefits may be made in one (1) report or in separate reports at different times. In addition, the report may be made for damages or exceptional benefits, or both, periodically as

the district plan is implemented.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-10
Contents of report
Sec. 10. (a) The report of the board of appraisers must state the following:
(1) The name of the record owner of the real property appraised.
(2) If damages are assessed, the following:
(A) The names of other persons entitled to share in the award.
(B) The best known mailing address of the persons.
(C) A description of the property appraised.
(D) The amount of damages or exceptional benefits, or both.
(b) An error in:
(1) the names or addresses of the owners or other persons; or
(2) the descriptions;
does not invalidate the appraisal or the levy of assessments if a sufficient description is given to identify the land.
(c) A majority of the board of appraisers shall sign the report.
(d) One (1) copy of the report shall be filed in the office of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-11
Sewer main installation as exceptional benefit
Sec. 11. The board of appraisers may report, subject to the finding and approval of the court, that an increase in fair market value of real property caused by the installation of a sewer main through or adjacent to the property is an exceptional benefit to the property regardless of the use of the sewer main by the owners or occupiers of the property.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-12
Hearing; notice
Sec. 12. (a) Upon the filing of each report of the board of appraisers with the court, the court shall set a date for hearing on the report.
(b) The court shall order notice of the hearing on the report of the board of appraisers as follows:
(1) By at least one (1) publication in one (1) newspaper of general circulation in each county having land in the district at least thirty (30) days before the date of the hearing on the report.
(2) To each freeholder owning land named in the report and to each person who is named in the report by mail at least twenty (20) days before the date of the hearing, first class postage prepaid, according to the records of the county auditor.         (3) By mail to the office of the district at least twenty (20) days before the date of the hearing, first class postage prepaid.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-13
Acceptance of appraisal; acquiescence in failure to appraise damages; exceptions
Sec. 13. (a) A freeholder who owns land in the district or any person may accept the appraisal of the board of appraisers of exceptional benefits or damages to real property:
(1) to be taken or used; and
(2) in which the person is an interested person.
(b) The same owner or person may acquiesce in the failure of the board of appraisers to appraise damages in favor of the interested person. The owner or person is considered to have acquiesced in the failure to appraise damages unless, within the time limit prescribed by the notice of hearing on the report of the board of appraisers, the interested person files an exception to the appraisers' report specifying in the exceptions:
(1) the appraisal of exceptional benefits or damages; or
(2) the land or easement to be taken in which the owner or person is an interested person.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-14
Exceptions to board of appraisers' report
Sec. 14. The board of directors may, within the time limit prescribed by the notice of hearing on the report of the board of appraisers, file exceptions to the report of the board of appraisers specifying in the exceptions:
(1) the appraisal of exceptional benefits or damages; or
(2) the land or easement to be taken that the board of directors complains as being excessive.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-15
Board's determinations as prima facie correct
Sec. 15. The determinations of the board of appraisers is considered prima facie correct. A person excepting is entitled to open and close.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-16
Amendment of board's report; court order
Sec. 16. (a) At the hearing the court may order the report of the board of appraisers amended to conform with the evidence. The court then shall enter an order:
(1) dismissing the report; or
(2) approving the report.
(b) An appeal of the order may be made to the supreme court

within thirty (30) days.
As added by P.L.1-1995, SEC.26.

IC 14-33-8-17
Approval of report; payment of appraisal; possession of appropriated property
Sec. 17. When the report of the board of appraisers regarding damages is approved by the court, the board of directors may do the following:
(1) Pay to the clerk of the court the amount of the appraisal.
(2) Take possession of and hold the interest in the real property appropriated.
As added by P.L.1-1995, SEC.26.



CHAPTER 9. BUDGET AND TAX LEVY PROCEDURES

IC 14-33-9-1
District budget
Sec. 1. (a) The budget of a district:
(1) must be prepared and submitted:
(A) at the same time;
(B) in the same manner; and
(C) with notice;
as is required by statute for the preparation of budgets by municipalities; and
(2) is subject to the same review by:
(A) the county board of tax adjustment; and
(B) the department of local government finance;
as is required by statute for the budgets of municipalities.
(b) If a district is established in more than one (1) county:
(1) except as provided in subsection (c), the budget shall be certified to the auditor of the county in which is located the court that had exclusive jurisdiction over the establishment of the district; and
(2) notice must be published in each county having land in the district. Any taxpayer in the district is entitled to be heard before the county board of tax adjustment having jurisdiction.
(c) If one (1) of the counties in a district contains either a first or second class city located in whole or in part in the district, the budget:
(1) shall be certified to the auditor of that county; and
(2) is subject to review at the county level only by the county board of tax adjustment of that county.
As added by P.L.1-1995, SEC.26. Amended by P.L.90-2002, SEC.374.

IC 14-33-9-2
Operation and maintenance expenses
Sec. 2. (a) The board shall budget annually the necessary money to meet the probable expenses of operation and maintenance of the district, including the following:
(1) Repairs.
(2) Fees.
(3) Salaries.
(4) Depreciation on all depreciable assets.
(5) Rents.
(6) Supplies.
(b) The board shall add ten percent (10%) of the total for contingencies.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-3
Deductions from operation and maintenance expenses      Sec. 3. (a) The board shall deduct from the operation and maintenance expenses estimated under section 2 of this chapter the following:
(1) Any revenue actually received during the current year.
(2) Other money not obligated to paying or protecting the bonds or notes of the district.
(b) The board shall carry forward the balance after making the deduction required by subsection (a).
(c) The board shall next determine the amount of interest due and the principal amount of bonds maturing the second year after the year in which the board is meeting. To this amount the board shall add five percent (5%) in the first year the board meets with bonds outstanding to provide for contingencies. After that time and until all bonds are retired, the board shall add the necessary amount to maintain a five percent (5%) contingency reserve.
(d) If the board has been forced to borrow money for a short term for a legitimate purpose, the board shall also determine the amount of principal and interest due on the loan.
(e) The board shall then total the balance.
(f) From the assessment roll, the board shall then determine the amount of unpaid installments due in the next year on assessments that have been made and deduct this from the total. The board shall then determine the necessary levy of the special benefits tax to provide money to meet the expenses thus calculated.
(g) After review by the department of local government finance as provided in section 1 of this chapter, the board of directors shall certify to the auditor of each county for collection the levy of the tax and the installment of any assessment.
As added by P.L.1-1995, SEC.26. Amended by P.L.90-2002, SEC.375.

IC 14-33-9-4
Hearing on budget for counties with a population of 300,000 to 400,000
Sec. 4. (a) This section applies to districts:
(1) established after July 1, 1983; and
(2) containing all or part of a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) Each year the board shall submit two (2) copies of the estimated budget formulated by the district for the next budget year to the fiscal body of the county described in subsection (a) at least ten (10) days before the board holds the public hearing on the estimated budget under IC 6-1.1-17-3.
(c) The fiscal body:
(1) shall hold a public hearing on the budget; and
(2) may lower but may not increase any item in the estimated budget.
Notice of the hearing shall be published in accordance with IC 5-3-1, except that notice must be published at least five (5) days before the

hearing date.
(d) The county fiscal body shall deliver two (2) copies of the budget approved under subsection (c) to the board at least two (2) days before the date fixed for the public hearing on the budget held by the board under IC 6-1.1-17-3. The board may not approve a total budget in excess of the amount approved by the county fiscal body.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-5
Treatment of tax levy
Sec. 5. (a) Upon approval by the department of local government finance, the board of directors shall certify the tax levy to the auditor of each county having land in the district.
(b) The auditor of each county shall have the levy entered on the tax records of the county treasurer for collection.
(c) The county treasurer shall collect the tax at the same time as other property taxes are collected.
(d) After collection, in June and December, the auditor of each county shall issue a warrant on the county treasurer to transfer the money collected to the board of directors.
As added by P.L.1-1995, SEC.26. Amended by P.L.90-2002, SEC.376.

IC 14-33-9-6
Application of chapter
Sec. 6. Sections 1 and 5 of this chapter apply to:
(1) budgets;
(2) levy of taxes; and
(3) collection of taxes;
both before and after a district plan is approved.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-7
Special benefits tax
Sec. 7. The special benefits tax levied by a district is a primary lien on real property in the district equal to other taxes imposed on real property. The same provisions of other taxes regarding collections, penalties, and sale of property for delinquencies apply to this tax.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-8
District's property and income exempt
Sec. 8. A district's property and income are exempt from taxation by the state and political subdivisions of the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-9
District not considered municipal corporation
Sec. 9. A district is not considered a municipal corporation with

respect to limitations on the amount of the district's indebtedness irrespective of how that indebtedness is secured in a pledge of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-9-10
Special benefits tax; statement processing charge
Sec. 10. A conservancy district may require a statement processing charge on a special benefits tax statement. A special benefits tax liability assessed under this chapter of less than ten dollars ($10) on a parcel may be increased to not more than ten dollars ($10). The difference between the actual liability and the amount that appears on the statement is a statement processing charge. The statement processing charge is considered a part of the tax liability.
As added by P.L.6-1997, SEC.243.



CHAPTER 10. ASSESSMENTS

IC 14-33-10-1
Assessment roll
Sec. 1. (a) If the appraisers have determined that there are exceptional benefits to real property, the board of directors shall prepare an assessment roll from the appraisers' report as approved by the court. The assessment roll consists of the following:
(1) A description of each parcel of real property exceptionally benefited.
(2) The name of the owner as listed on the tax duplicate or described in the appraisers' report as approved by the court.
(3) The amount of the assessment.
(b) The assessment roll shall be distributed as follows:
(1) One (1) copy shall be recorded in the office of the recorder of each county in which real property exceptionally benefited is located.
(2) One (1) copy shall be filed with the auditor of each county in which land of a district exceptionally benefited is located.
(3) One (1) copy shall be kept on file in the office of the district.
(c) Assessments for exceptional benefits are a lien upon each parcel of real property against which the exceptional benefits are assessed from the date that the assessment is approved by the court.
As added by P.L.1-1995, SEC.26.

IC 14-33-10-2
Payment
Sec. 2. (a) The board shall give notice by publication at least two (2) times at weekly intervals:
(1) in two (2) newspapers of general circulation in each county having land in the district; or
(2) in one (1) newspaper in the county if there is only one (1) newspaper of general circulation;
that assessments are due and payable within sixty (60) days after the date of the last publication.
(b) Payment of assessments shall be made at:
(1) the office of the board; or
(2) if the court orders, the offices of the treasurers of the counties.
(c) The owners of real property assessed for exceptional benefits are entitled to make payment in full unless exceptional benefits are assessed annually and paid with special benefits taxes to the county treasurer. If payment is made in full, the board shall do the following:
(1) Note the payment in the assessment roll in the board's office.
(2) Give a receipt to the landowner paying the assessment.
(3) Enter satisfaction of the lien of the assessment in the

appropriate record in the office of the recorder where the assessment is recorded.
(d) The payment of the assessment does not relieve the real property from being subject to the following:
(1) A special benefits tax.
(2) An annual assessment for maintenance and operation based upon the original exceptional benefit assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-10-3 Version a
Installment payments
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 3. (a) An assessment not paid in full shall be paid in annual installments over the time commensurate with the term of the bond issue or other financing determined by resolution adopted by the board. Interest shall be charged on the unpaid balance at the same rate per year as the penalty charged on delinquent property tax payments under IC 6-1.1-37-10. All payments of installments, interest, and penalties shall be entered on the assessment roll in the office of the district.
(b) Upon payment in full of the assessment, including interest and penalties, the board shall have the lien released and satisfied on the records in the office of the recorder of the county in which the real property assessed is located.
(c) The procedure for collecting assessments for maintenance and operation is the same as for the original assessment, except that the assessments may not be paid in installments.
As added by P.L.1-1995, SEC.26.

IC 14-33-10-3 Version b
Installment payments
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 3. (a) An assessment not paid in full shall be paid in annual installments over the time commensurate with the term of the bond issue or other financing determined by resolution adopted by the board. Interest shall be charged on the unpaid balance at the same rate per year as the penalty charged on delinquent property tax payments under IC 6-1.1-37-10(a). All payments of installments, interest, and penalties shall be entered on the assessment roll in the office of the district.
(b) Upon payment in full of the assessment, including interest and penalties, the board shall have the lien released and satisfied on the records in the office of the recorder of the county in which the real property assessed is located.
(c) The procedure for collecting assessments for maintenance and operation is the same as for the original assessment, except that the assessments may not be paid in installments.
As added by P.L.1-1995, SEC.26. Amended by P.L.67-2006, SEC.13.
IC 14-33-10-4
Delinquent tax or assessment
Sec. 4. (a) An assessment is a lien on the real property assessed equal to taxes levied on the property. If an installment of an assessment is not paid when due, the real property is subject to the same rate of interest and penalty as is provided by statute for delinquent taxes. If an installment or assessment is not paid in the amount and at the time when due, the board shall prepare, certify, and file with the auditor of the county in which the real property assessed is located the amount of the assessment against the real property with the default in payment.
(b) The county auditor shall place the amount, together with interest and penalty, upon the tax duplicate to be collected as state and county taxes are collected at the next date for the semiannual payment of taxes. If the assessment, interest, and penalty are not paid at that time, the real property is subject to sale as is provided by statute for the sale of real property on which there are delinquent taxes. Upon the sale the proceeds shall be prorated equally among the assessment and any delinquent taxes. A sale for a delinquent tax or delinquent assessment does not extinguish the assessment.
As added by P.L.1-1995, SEC.26.



CHAPTER 11. BONDS

IC 14-33-11-1
Purpose of bonds
Sec. 1. The board may issue bonds to pay the following:
(1) The cost of the works that are provided in the district plan.
(2) Necessary engineering, legal, and administrative fees.
(3) The repayment or refinancing of a loan.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-2
Total amount of bonds
Sec. 2. The total amount of bonds issued may not exceed the cost less the following:
(1) Money on hand from the collection of assessments.
(2) Money on hand or obligated to the district by the state or federal government.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-3
Method of issuance
Sec. 3. Bonds may be issued by either of the following methods:
(1) Solely against the revenues expected to be produced by the operation of the district. The board may make proper contractual arrangements to pay the bonds from the net revenues produced.
(2) Against the real property of the district in anticipation of the collection of special benefits taxes. Bonds issued against the real property of the district may be paid in part:
(A) by revenues derived from reasonable charges for services or property produced incident to the operation of the district; or
(B) from the collection of assessments for exceptional benefits.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-4
Payment of bonds
Sec. 4. (a) Revenue bonds issued for the payment of works of improvement for the collection, treatment, and disposal of sewage and other liquid wastes may provide that the principal and interest shall be paid:
(1) solely from the net revenue of the sewage works, which is gross revenues after deduction only for the reasonable expenses of operation and maintenance; or
(2) from a combination of net revenue and other money available to a district by:
(A) levy;
(B) special benefits taxes; or             (C) assessment of exceptional benefits.
(b) The board may covenant with the holders of the bonds to pay:
(1) a certain percentage of principal and interest from the revenue;
(2) a certain percentage from the other money to maintain a reasonable reserve from the other money that may be used for payment of principal and interest if the revenue is not sufficient; or
(3) both.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-5
Restrictions in issuance
Sec. 5. (a) Bonds:
(1) may be issued in any denomination;
(2) may bear interest at any rate, with interest payable on January 1 and July 1;
(3) shall be issued in not less than ten (10) series and not more than fifty (50) series; and
(4) are payable, one (1) series each year, beginning on January 1 of the second year following the date of issue and subject to the following:
(A) If the bond issue is authorized in a year after the regular levymaking period, the first series matures on January 1 of the third succeeding year.
(B) The balance of the issue is payable at annual intervals.
(C) The annual maturities do not have to be in an equal amount.
(b) The bonds issued are exempt from taxation by the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-6
Negotiability, registration, advertisement, and sale
Sec. 6. Bonds issued:
(1) must be negotiable;
(2) may be registered; and
(3) shall be advertised and sold in the manner provided by general statutes concerning the sale of bonds.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-7
Interest of directors; disclosure
Sec. 7. (a) This section applies to a district:
(1) that has been established with a few freeholders or even only one (1) freeholder; and
(2) for which the accomplishment of the district's purposes is necessary and desirable primarily for persons purchasing and using the land after subdivision and development.
(b) Notwithstanding other statutes, the board may enter into a contract agreement, before the award of bonds, with a person directly

or indirectly interested in bidding on or purchasing the bonds if approval is received from the Indiana utility regulatory commission after a petition is filed by the board containing disclosure of the interest that any of the directors have in the land involved and in the person who is interested in bidding on or purchasing the bonds.
(c) The Indiana utility regulatory commission shall give approval if the Indiana utility regulatory commission finds that:
(1) full disclosure has been made; and
(2) persons who are using or will be using the land will probably receive the benefits from the proposed works of improvement at a fair and reasonable cost comparable to the cost for benefits from the improvements in similar locations and situations.
Profits or loss to the person bidding on the bonds may not be the determining factor in approval.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-8
Notice of sale
Sec. 8. (a) Before offering bonds for sale, the board shall give notice in the same manner as is provided for the sale of bonds by municipal corporations.
(b) Persons affected are entitled to remonstrate against issuance of the bonds. An action to question the validity of the bonds may not be instituted after the date fixed for sale, and the bonds are incontestable after that time.
As added by P.L.1-1995, SEC.26.

IC 14-33-11-9
Denial of right to issue bonds
Sec. 9. If the board is denied the right to issue bonds as a result of remonstrance proceedings:
(1) all contracts let by the board for work to be paid from the sale of bonds are void; and
(2) no liability accrues to the district or to the board.
As added by P.L.1-1995, SEC.26.



CHAPTER 12. IMPROVEMENTS BENEFITING ONLY CERTAIN PROPERTY

IC 14-33-12-1
Application of chapter
Sec. 1. This chapter applies if the board determines at the time of the adoption of the district plan that the characteristics of the district are such that the district plan can best be implemented in certain parts by the development of works of improvement that are:
(1) of benefit solely to abutting or proximate properties in the district; and
(2) not of benefit to all the property in the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-2
Districts subject to chapter
Sec. 2. (a) In a district subject to this chapter:
(1) the district plan must so state; and
(2) notice to this effect shall be made a part of all notices regarding the approval and implementation of the district plan.
(b) At the hearing on the district plan, the court shall make a finding on this question.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-3
Appraisers
Sec. 3. (a) Concurrent with the preparation of detailed construction drawings, specifications, and refined cost estimates necessary to implement the district plan, the board shall employ competent appraisers to do the following:
(1) Appraise the real property that will be benefited by the implementation of the district plan.
(2) Assign to each property the property's proportional share of the estimated cost of the improvement, including necessary engineering and legal fees.
(b) The appraisers shall report the information determined under subsection (a) in written tabular form to the board.
(c) The board shall tentatively adopt the findings of the appraisers in the same resolution by which the detailed construction drawings, specifications, and refined cost estimates are adopted. Notice of the hearing shall be mailed to the owner of each tract of real property found to be benefited.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-4
Filing resolution; notice
Sec. 4. (a) Upon confirmation of the resolution, the board shall file the resolution together with the detailed construction drawings, specifications, refined cost estimates, and appraisers' findings in court.     (b) The court shall set a date for a hearing and order notice that the court considers necessary, but publication must at least be made in each county having land in the district in accordance with IC 5-3-1 as if the notice affected county business.
(c) At the hearing the court shall order the resolution approved, rescinded, or modified.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-5
Powers and duties
Sec. 5. (a) After approval by the court, the board shall let contracts or otherwise construct the works of improvement as implemented. The board shall exercise the same powers and discharge the same duties concerning the works of improvement as prescribed by statute for the board of public works, the board of finance, and other officers of a municipality concerning the following:
(1) Liens for street improvements.
(2) The payment of street improvement assessments by installments.
(3) The issuance of Barrett Law bonds and coupons to anticipate the collection of assessments.
(b) The duties of the treasurer of a county in which there is real property affected also apply to the following:
(1) The lien.
(2) The collection and enforcement of the lien.
(3) The payment of assessments for the construction of works of improvement under:
(A) this chapter; and
(B) IC 13-3-3-86 (before its repeal).
(c) Statutes concerning:
(1) the enforcement of assessment liens for street improvements in actions of a municipality enforcing the liens and attorney's fees in those actions;
(2) the procedure;
(3) the conduct of sales by the sheriff under decrees of foreclosure;
(4) the execution of certificates and deeds; and
(5) all matters of a similar nature regarding street improvements and collection of assessments in a municipality, including the rights of contractors, assignees, and bondholders;
apply to the enforcement of assessments made for the construction of works of improvement under this chapter or under IC 13-3-3-86 (before its repeal) as well as the collection of bonds or coupons issued under this chapter or under IC 13-3-3-86 (before its repeal).
(d) The board may do the following:
(1) Issue the bonds in anticipation of the collection of assessments and coupons evidencing interest at any rate directly to the contractor at the completion of the work.
(2) Issue directly to engineers and attorneys bonds and coupons

in payment of fees incident to the work of improvement.
(e) Notwithstanding other statutes incorporated into this chapter, a person who agrees to pay the person's assessment in installments after the bonds are issued:
(1) must pay interest for the full term of ten (10) years; and
(2) may prepay the principal and remaining interest due.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-6
Mutually exclusive provisions
Sec. 6. (a) The provisions of this chapter concerning:
(1) assessments;
(2) the nature of the resulting lien;
(3) collection; and
(4) issuing bonds and coupons in anticipation of the collection of the assessment;
are mutually exclusive from other sections of this article that relate to the same subject matter.
(b) The construction and incidental engineering and legal fees of that part of works of improvement contained in the district plan shall be paid for and financed according to this chapter and other statutes incorporated into this chapter and not according to other provisions of this article only if all the following conditions are met:
(1) The board determines and states as a part of the district plan that certain parts of the works of improvement will be of benefit solely to abutting or proximate properties and not of benefit to all the property in the district.
(2) Notice of the determination is given as is provided in this chapter.
(3) The court makes an affirmative finding to this effect at the hearing on the district plan.
(c) If the conditions described in subsection (b) are not met, the costs and financing of the construction of the works of improvement shall be done according to other provisions of this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-12-7
Inapplicable provisions
Sec. 7. Other provisions of this article concerning assessments and bond issues do not apply to this chapter. In addition, provisions of this chapter concerning assessments and bond issues do not apply to other chapters of this article.
As added by P.L.1-1995, SEC.26.



CHAPTER 13. DAMAGES

IC 14-33-13-1
Damaging or removing reference marks
Sec. 1. A person shall not willfully damage or remove bench marks, witness marks, stakes, or other reference marks placed by:
(1) the surveyors or engineers of the district; or
(2) contractors in constructing the work of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-13-2
Liability for damages to district works
Sec. 2. (a) A person is liable for damages done to works of a district by:
(1) the person;
(2) agents of the person;
(3) employees of the person; or
(4) livestock owned by the person.
(b) A person shall not damage the works, improvements, or property of a district. A person who violates this subsection is liable for all damages and costs.
(c) The board may repair damages at the expense of the person committing the damage.
As added by P.L.1-1995, SEC.26.



CHAPTER 14. CUMULATIVE MAINTENANCE FUND

IC 14-33-14-1
Applicability of chapter
Sec. 1. This chapter applies to a district having channel improvements, levees, and water retarding or impoundment structures.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-2
Exemptions
Sec. 2. This chapter does not apply to the following:
(1) A water supply structure or the water supply part of a multiple purpose structure if provision has been made for maintenance from revenues of a water system.
(2) Sewage works.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-3
"Fund" defined
Sec. 3. As used in this chapter, "fund" refers to a cumulative maintenance fund established under this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-4
Establishment of fund
Sec. 4. A district shall establish a cumulative maintenance fund in the year following commencement of construction or assumption or maintenance of the channel improvements, levees, and water retarding or impoundment structures so that the works of improvement are adequately maintained.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-5
Budget and appropriations to fund
Sec. 5. (a) The board shall budget and appropriate annually to the fund an amount equivalent to ten percent (10%) of the annual cost of maintenance for the works of improvement as the cost is:
(1) stated in the district plan; or
(2) adjusted under section 8 of this chapter.
(b) Money accumulated in the fund may be used for emergency or unusually expensive maintenance of the works of improvement.
As added by P.L.1-1995, SEC.26. Amended by P.L.228-2003, SEC.1.

IC 14-33-14-6
Suspension of appropriations
Sec. 6. (a) If an amount equivalent to two (2) times the annual cost of maintenance of the works of improvement, as stated in the district plan or as the cost is adjusted under section 8 of this chapter,

has accumulated in the fund, appropriations to the fund shall be suspended until the year that the amount in the fund is not more than equal to the annual cost of maintenance of the works of improvement as stated in the plan or the adjusted annual cost.
(b) The money in the fund may be invested and reinvested in whole or in part in accordance with IC 5-13-9.
As added by P.L.1-1995, SEC.26. Amended by P.L.228-2003, SEC.2.

IC 14-33-14-7
Normal maintenance work budgeted
Sec. 7. The appropriation to the fund does not relieve the board of the duty to budget annually the normal maintenance work anticipated during the next fiscal year.
As added by P.L.1-1995, SEC.26.

IC 14-33-14-8
Adjusted annual cost of maintenance
Sec. 8. (a) As used in this section, "cost index source" refers to the Engineering News Record Construction Cost Index, as published by McGraw Hill Construction or its successor.
(b) Before January 1, 2006, the board of a district may elect to adjust the annual cost of maintenance of the works of improvement as stated in the plan, as calculated in subsection (d), if the following conditions are met:
(1) The board has at a meeting adopted a resolution that sets forth:
(A) the annual cost of maintenance of the works of improvement as stated in the plan, and the year when the annual cost was stated in the plan; and
(B) the new, adjusted annual cost of maintenance of the works of improvement.
(2) The calculation under subsection (d) has been verified by either the state conservation engineer for the Natural Resources Conservation Service of the United States Department of Agriculture or a professional engineer licensed under IC 25-31-1.
(3) The board has provided a copy of the resolution to the department of local government finance (established by IC 6-1.1-30-1.1) within sixty (60) days of adoption.
(c) If the board of a district adopts a resolution under section (b)(1), a copy of the resolution must be included in the district's annual report, and a copy of the annual report must be provided to the local circuit court and the department of natural resources.
(d) The annual cost of maintenance of the works of improvement as stated in the plan of a district may be adjusted to an amount not to exceed the amount determined as follows:
STEP ONE: Determine the cost index from the cost index source for the most recent year.
STEP TWO: Determine the cost index from the cost index source for the year that the annual cost of maintenance of the

works of improvement was stated in the plan.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Multiply the result of STEP THREE by the annual cost of maintenance of the works of improvement that is stated in the plan.
As added by P.L.228-2003, SEC.3.



CHAPTER 15. DISSOLUTION DUE TO LOSS OF BENEFIT

IC 14-33-15-1
Petition
Sec. 1. A district may be dissolved by the same procedure used to establish the district. The petition must set forth the change of circumstances that causes the district to lose the district's benefit.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-2
Prima facie evidence that district should be dissolved
Sec. 2. If:
(1) the board fails to produce within two (2) years satisfactory evidence of progress in the preparation of the district plan; or
(2) federal or state money, or both, contemplated in the petition for the establishment of the district appears to be unavailable;
it is prima facie evidence that the district should be dissolved.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-3
Court ordering dissolution
Sec. 3. If the court finds that a district is no longer of benefit, the court shall do the following:
(1) Order the district dissolved.
(2) Order the board to take necessary steps to terminate all activities of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-4
Final accounting and records filing
Sec. 4. As the final action the board shall make an accounting to the court and file all records of the district with the court. The court shall then discharge the board.
As added by P.L.1-1995, SEC.26.

IC 14-33-15-5
District with bonds or notes outstanding
Sec. 5. The court may not dissolve a district if the district has bonds or notes outstanding. If the court finds that the activities of the district should cease, the court shall order the district to function only for the purpose of:
(1) certifying necessary assessments or taxes; and
(2) collecting the assessments and taxes;
to pay off the financial obligations of the district. When all financial obligations are paid, the court may order the district dissolved.
As added by P.L.1-1995, SEC.26.



CHAPTER 16. DISSOLUTION DUE TO LACK OF CONSTRUCTION

IC 14-33-16-1
Applicability of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to a district if construction of works of improvement has not begun within six (6) years after the district plan is approved by the circuit court.
(b) Even if the construction of works of improvement has not begun within six (6) years after the district plan of a district was approved, this chapter does not apply to the district if the circuit court having jurisdiction over the district under IC 14-33-2-9 determines that the board of directors of the district has, since the approval of the district plan, worked diligently and in good faith to resolve the matters that must be resolved before construction can begin.
As added by P.L.1-1995, SEC.26. Amended by P.L.143-1997, SEC.1.

IC 14-33-16-2
Dissolution by election
Sec. 2. A district may be dissolved by an election under this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-3
Petition
Sec. 3. The freeholders of a district must present a petition to the board. The petition may be circulated and presented in separate parts, although all of the parts constitute a single petition. The petitioning freeholders must sign the petition, and the person who presents the petition must verify and certify the signatures upon oath. The petition must do the following:
(1) Show the name and residence of each petitioner and the date of signature.
(2) State that the petitioning freeholders desire an election on the question of whether to dissolve the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-4
Determination that petition bears proportion of signatures required
Sec. 4. The board shall determine, in compliance with IC 14-33-2-2 and IC 14-33-2-3, whether the petition bears the same proportion of signatures of freeholders of the district as that section requires to initiate the proceedings to establish a district. If the board finds in the affirmative, the board shall without delay certify that fact to the court.
As added by P.L.1-1995, SEC.26.
IC 14-33-16-5
Election requirements
Sec. 5. (a) Within ten (10) days after the board certifies to the court, the board shall fix the following:
(1) A convenient and suitable place for the election.
(2) The date for the election not less than fifteen (15) and not more than thirty (30) days after the last publication of notice.
(b) The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. However, if the district contains freeholds too numerous for freeholder balloting at a single voting place while allowing each freeholder a reasonable time but not exceeding two (2) minutes to cast a ballot, the board shall fix and arrange for multiple voting places as appears necessary to accommodate the freeholders eligible to vote.
(c) Notice of the time, place, and purpose for the election must be given on the same day of each week for two (2) consecutive weeks in an English language newspaper of general circulation published in each county having land in the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-6
List of freeholders
Sec. 6. (a) The board shall do the following:
(1) Prepare a list of the freeholders of the district.
(2) Have the county auditor certify the list.
(3) Make the list available for the inspection of any freeholder of the district.
(4) Place the list in the permanent files of the district at the conclusion of the election.
(b) A deficiency in the list or omission of the name of a freeholder does not void the election or the election's outcome.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-7
Ballots
Sec. 7. The board shall prepare and furnish ballots in sufficient number in the following form:
"Shall the ____________ Conservancy District be dissolved?"
[ ] Yes        [ ] No
As added by P.L.1-1995, SEC.26.

IC 14-33-16-8
Assistant secretary and voting list
Sec. 8. The board shall do the following:
(1) Appoint an assistant secretary.
(2) Provide a voting list at each voting place.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-9
Voting procedures      Sec. 9. (a) Before the voting begins, the chairman of the board shall appoint three (3) freeholders of the district as clerks to conduct the election.
(b) Before casting a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of the district secretary.
(c) If:
(1) a clerk finds a freeholder's name is omitted from the list; and
(2) all three (3) clerks determine that the freeholder's name should be added to the list;
the clerks shall place the freeholder's name on the list and the freeholder may vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-10
Absentee ballot
Sec. 10. A freeholder of the district may vote absentee by written ballot. A written ballot vote must be signed and mailed or delivered to the district office. Ballots voted by absentees are valid if delivered or received before the scheduled date of the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-11
Election duties of secretary and clerks
Sec. 11. (a) The secretary of the district shall do the following:
(1) Keep the ballots safe and secure until the end of the voting period.
(2) At the end of the voting period present all ballots cast to the three (3) clerks.
(b) The clerks shall do the following:
(1) Count the ballots.
(2) Report the results of the election to the secretary in writing over the signature of each clerk.
(c) The secretary shall do the following:
(1) Record the results in the records of the district.
(2) Certify the results to the court as promptly as possible.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-12
Majority of votes
Sec. 12. A majority of all votes cast determines the issue of dissolution of the district, as long as the total votes cast at least equals the number of freeholders petitioning for the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-13
Court ordering board to take steps to terminate district activities
Sec. 13. If a majority favors dissolution of a district, the court shall, upon receiving the certification of the results, order the board to take the necessary steps to terminate all activities of the district

other than those activities required to certify and collect assessments or taxes to pay the following:
(1) The remaining financial obligations of the district.
(2) The expenses of liquidating the district's property and winding up the district's affairs.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-14
Election costs
Sec. 14. Costs of the election, including legal fees approved by the court, shall be paid from district money.
As added by P.L.1-1995, SEC.26.

IC 14-33-16-15
Court ordering final accounting and filing of records; discharging board
Sec. 15. (a) When a district's financial obligations and the expenses of winding up the district's affairs are paid, the court shall order the board to do the following:
(1) Make a final accounting to the court.
(2) File all records of the district with the court.
(b) The court shall then discharge the board and decree that the district is dissolved.
As added by P.L.1-1995, SEC.26.



CHAPTER 16.5. DISSOLUTION OF SMALLER DISTRICT AND ASSUMPTION OF OPERATIONS, OBLIGATIONS, AND ASSETS BY LARGER DISTRICT

IC 14-33-16.5-1
Application
Sec. 1. This chapter applies to any two (2) conservancy districts that:
(1) are contiguous; and
(2) share at least one (1) common purpose set forth in IC 14-33-1-1.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-2
Definitions
Sec. 2. As used in this chapter:
(1) "freeholder" means an owner of real property, as reflected in the real property tax records of the county auditor;
(2) "larger district" means, of the two (2) districts referred to in section 1 of this chapter, the one (1) that has the larger number of freeholders; and
(3) "smaller district" means, of the two (2) districts referred to in section 1 of this chapter, the one (1) that has the smaller number of freeholders.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-3
Initiation of dissolution proceedings; petition
Sec. 3. (a) The freeholders of a smaller district may initiate dissolution proceedings under this chapter by filing a petition with the county auditor of the county in which most of the smaller district's area is located. The petition must be signed by at least the lesser of:
(1) fifty (50); or
(2) five percent (5%);
of the smaller district's freeholders.
(b) A petition under subsection (a) may be circulated and presented in separate parts. All the parts of the petition constitute a single petition.
(c) The petitioning freeholders must sign the petition, showing:
(1) the name and address of each petitioner; and
(2) the date of the signature.
(d) A petition must state that the petitioners desire an election on the question of whether:
(1) the smaller district will dissolve and become part of the larger district; and
(2) the larger district will assume the smaller district's operation, obligations, and assets.
(e) A person who presents a petition from the smaller district's freeholders under this section to the county auditor must verify and

certify the signatures on the petition upon oath.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-4
County auditor; certification of petition; board resolution
Sec. 4. (a) Not later than thirty (30) days after a petition is filed with the county auditor under section 3 of this chapter, the county auditor shall:
(1) prepare and certify a list of freeholders of the smaller district;
(2) make the list available for inspection by any person; and
(3) determine and certify whether the petition:
(A) was signed by the number of freeholders required under section 3(a) of this chapter; and
(B) otherwise meets the requirements of this chapter.
(b) A deficiency in the list of the smaller district's freeholders or an omission of the name of a freeholder does not void the election or the election's outcome.
(c) If the county auditor determines that a petition filed under section 3 of this chapter meets the requirements of this chapter, the auditor shall, not later than forty (40) days after receiving the petition, forward a notice to the board of directors of the larger district by personal delivery or by certified mail. The notice must:
(1) inform the larger district that a petition was filed under section 3 of this chapter by the freeholders of the smaller district; and
(2) ask if the larger district is willing and able to assume the smaller district's operation, obligations, and assets if the smaller district's freeholders vote to dissolve the smaller district.
(d) Not later than thirty (30) days after receiving the notice from the county auditor under subsection (c), the board of directors of the larger district may pass a resolution stating that:
(1) the larger district is willing and able to assume the smaller district's operation, obligations, and assets; and
(2) upon becoming part of the larger district, the freeholders of the smaller district will:
(A) become full and equal freeholders of the larger district; and
(B) pay the same special benefits taxes and user charges generally charged by the larger district.
(e) If the board of directors of the larger district passes a timely resolution under subsection (d):
(1) the board of directors of the larger district must forward a true and accurate copy of the resolution to the county auditor by personal delivery or by certified mail not later than ten (10) business days after the board passes the resolution; and
(2) the board of directors of the smaller district must hold a dissolution and assumption election of the smaller district's freeholders under this chapter.
(f) If the board of directors of the larger district:         (1) does not pass a timely resolution under subsection (d); or
(2) passes a timely resolution under subsection (d), but does not timely forward a copy of the resolution under subsection (e)(1);
the dissolution proceedings that began with the filing of a petition under section 3 of this chapter are ended.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-5
County auditor; notification of election
Sec. 5. Not later than ten (10) days after the county auditor receives a resolution from the board of directors of the larger district under section 4 of this chapter, the county auditor shall, by personal delivery or by certified mail, notify the board of directors of the smaller district that the board of directors of the smaller district must hold the election referred to in section 4(e)(2) of this chapter.
As added by P.L.189-2005, SEC.7.

IC 14-33-16.5-6
Election procedures
Sec. 6. (a) Not later than ten (10) days after receipt of a notice under section 5 of this chapter, the board of directors of the smaller district shall fix the following:
(1) A convenient and suitable place for the smaller district's election.
(2) The date for the election that is at least sixty (60) days after the date on which the county auditor notifies the smaller district's board under section 5 of this chapter.
(b) The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. If the number of freeholders in the smaller district is too great for balloting at a single voting place while allowing each freeholder a reasonable time to cast a ballot, the board shall arrange for the number of voting places necessary to accommodate the freeholders eligible to vote.
(c) Notice of the date, time, place, and purpose of the election must be given for two (2) consecutive weeks in an English language newspaper of general circulation published in each county having land in the smaller district, with the last publication:
(1) not less than fifteen (15) days; and
(2) not more than thirty (30) days;
before the date of the election.
(d) The board of directors of the smaller district shall also cause individual notice of the election to be given to all the smaller district's freeholders by first class mail.
(e) The notice published under subsection (c) and the individual freeholder notice mailed under subsection (d) must be in the following form:
Notice of a Dissolution and Assumption Election



CHAPTER 17. MERGER OF DISTRICTS

IC 14-33-17-1
Application of chapter
Sec. 1. This chapter applies to two (2) districts:
(1) where at least part of the external boundaries of the two (2) districts coincide;
(2) that are located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); and
(3) where the territory of each district contains part of the same town.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-2
Filing petition
Sec. 2. Freeholders residing in the two (2) districts who desire the merger of the districts must initiate proceedings by filing a petition in the office of the clerk of the circuit court for the county containing the most land in the proposed merged district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-3
Necessary signatures
Sec. 3. (a) A petition must be signed by not less than five percent (5%) of the freeholders owning land in each of the existing districts.
(b) The court shall, before conducting an election under section 6 of this chapter, determine whether the petition bears the necessary signatures. If the petition does not bear the necessary signatures, the court shall dismiss the petition. The court may not dismiss a petition with the requisite signatures because of alleged defects without permitting amendments to correct errors in form or content.
(c) IC 14-33-2-16(c) and IC 14-33-2-16(d) apply to the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-4
Required bond
Sec. 4. (a) The petitioners must post a bond sufficient to pay the cost of notice and all costs of the court connected with the petition and election.
(b) If:
(1) the court dismisses the petition; or
(2) the majority of freeholders vote against merger;
the petitioners shall pay all costs associated with the proceedings and the election.
(c) If a merger does take place under this chapter, the costs associated with the proceedings and the election shall be paid out of the general money of the county where the court is located. The district shall repay the county from the first money collected from the

levy of a tax or the collection of an assessment.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-5
Petition requirements
Sec. 5. (a) Except as provided in section 17 of this chapter:
(1) IC 14-33-2-3(1);
(2) IC 14-33-2-3(2);
(3) IC 14-33-2-3(3);
(4) IC 14-33-2-3(5);
(5) IC 14-33-2-4; and
(6) IC 14-33-2-6;
apply to the petition filed under section 2 of this chapter.
(b) The petition must also state that the petitioners desire an election in the districts on the question of merger.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-6
Fixing time, place, and date of election
Sec. 6. Within ten (10) days after receiving a petition that has met the requirements of sections 3 through 5 of this chapter, the court shall fix a convenient place and time for the election within each district to determine if the districts should merge. The election must be held not less than thirty (30) days after the date the election is set.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-7
Notice
Sec. 7. The petitioners shall give notice of the time, place, and purpose for the election as follows:
(1) By publication on the same day of each week for two (2) consecutive weeks in an English language newspaper of general circulation published in the county.
(2) By mail at least twenty (20) days before the date of the election, first class postage prepaid, to each freeholder who has not signed the petition and who owns land in the proposed district according to the records of the county auditor.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-8
List of freeholders
Sec. 8. (a) The petitioners shall do the following:
(1) Prepare a list of the freeholders of the district.
(2) Have the county auditor do the following:
(A) Certify the list.
(B) Make the list available for the inspection of a freeholder of the district.
(C) Place the list in the permanent files of the district at the conclusion of the election.
(b) A deficiency in the list or omission of the name of the

freeholder does not void the election or the election's outcome.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-9
Ballots
Sec. 9. The court shall prepare and furnish ballots in sufficient number, in the following form:
"Shall _____ Conservancy District and _____ Conservancy District be merged to form a single district?"
[ ] Yes        [ ] No
As added by P.L.1-1995, SEC.26.

IC 14-33-17-10
Clerks, assistant secretary, and voting list
Sec. 10. Before the voting begins, the court shall do the following:
(1) Appoint three (3) freeholders of the districts as clerks to conduct the election.
(2) Appoint an assistant secretary.
(3) Provide a voting list at each voting place.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-11
Hours of election; balloting places
Sec. 11. The voting place must open at 9 a.m. local time and remain open for balloting continuously until 9 p.m. local time. However, if the district contains freeholds too numerous for freeholder balloting at a single voting place while allowing each freeholder a reasonable time but not exceeding two (2) minutes to cast a ballot, the court shall fix and arrange for multiple voting places as necessary to accommodate the freeholders eligible to vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-12
Voting procedures
Sec. 12. (a) Before casting a vote, each freeholder must sign the list of freeholders opposite the freeholder's name in the presence of:
(1) the district secretary;
(2) the financial clerk; or
(3) a person designated by the district secretary or financial clerk.
(b) If:
(1) a clerk finds a freeholder's name is omitted from the list; and
(2) all three (3) clerks determine that the freeholder's name should be added to the list;
the clerks shall place the freeholder's name on the list and the freeholder may vote.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-13
Absentee ballot      Sec. 13. A freeholder of the district may vote an absentee ballot. An absentee ballot:
(1) must be signed;
(2) must be mailed or delivered to the court; and
(3) is valid if delivered or received before the scheduled date of the election.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-14
Election duties of secretary and clerks
Sec. 14. (a) The secretary of each district shall do the following:
(1) Keep the ballots safe and secure until the end of the voting period.
(2) Present all ballots cast to the three (3) clerks.
(b) The clerks shall do the following:
(1) Count the ballots.
(2) Report the results of the election to the secretary in writing over the signature of the clerks.
(c) The secretary shall do the following:
(1) Record the results in the records of the district.
(2) Certify the results to the court as promptly as possible.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-15
Majority of votes
Sec. 15. A majority of total votes cast in both districts determines the issue of merger of the districts.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-16
Appointment of initial board; requirements
Sec. 16. (a) Notwithstanding IC 14-33-5-1 and IC 14-33-5-11, if a majority of those voting favors merger of the districts, the court shall, upon receiving certification of the results, appoint an initial board. The initial board consists of seven (7) members, with one (1) member from each of the areas of the new district established as provided in section 17 of this chapter.
(b) A director on the initial board:
(1) must be:
(A) a freeholder of the area the director represents; or
(B) an officer or a nominee of a corporate freeholder of the area the director represents; and
(2) does not have to be a petitioner to qualify for appointment.
(c) In selecting the initial board, the court shall appoint four (4) of the initial directors as follows:
(1) Two (2) directors who have had prior experience as a director on the board of one (1) of the two (2) districts that were merged.
(2) Two (2) directors who have had prior experience as a director on the board of the other district that was merged.     (d) The terms of the initial directors are as provided in IC 14-33-5-11.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-17
District areas; election of subsequent directors
Sec. 17. (a) Notwithstanding:
(1) section 5 of this chapter; and
(2) IC 14-33-2-4;
the new district shall be composed of seven (7) areas established by the court. Each area must contain approximately the same number of freeholders.
(b) The board consists of seven (7) members, one (1) member from each of the areas of the new district.
(c) After the appointment of the initial directors, the subsequent directors shall be elected as provided in IC 14-33-5-2 through IC 14-33-5-9, except that freeholders may vote only for the nominees representing the area of the freeholder. In addition:
(1) a director must be:
(A) a freeholder of the area the director represents; or
(B) an officer or a nominee of a corporate freeholder of the area the director represents; and
(2) nominations for a director may only be made by the freeholders of the director's area.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-18
New district plan
Sec. 18. The initial board of the merged district shall upon appointment prepare and submit a new district plan as provided in the initial formation of a single district. The same procedures provided for the initial submission of a district plan must be complied with for the submission of a district plan for a merged district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-19
Court orders following approval of new district plan
Sec. 19. Effective upon approval of a new district plan, the court shall do the following:
(1) Order the board of each of the merged districts dissolved.
(2) Order the two (2) districts to merge into one (1) single district.
(3) Order the transfer of all of the assets and obligations, including bonded indebtedness, of the merged districts to the new districts.
(4) Designate the time of the annual meeting of the merged district, which must be before March 1 each year.
As added by P.L.1-1995, SEC.26.
IC 14-33-17-20
Jurisdiction
Sec. 20. The circuit court of the county in the merged district having the most land has exclusive jurisdiction over the merger and over all further hearings in connection with the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-17-21
Districts formed from merger
Sec. 21. A district formed from the merger of two (2) districts as provided under:
(1) this chapter; or
(2) IC 13-3-3-96.5 (before its repeal);
is considered a district for purposes of this article.
As added by P.L.1-1995, SEC.26.



CHAPTER 18. SUBDISTRICTS

IC 14-33-18-1
Establishment
Sec. 1. A subdistrict of land in the district may be established by the same procedure by which the original district was established. The petition shall be addressed to the court having jurisdiction over the district. A subdistrict may be established for any purpose for which a district may be established, but a subdistrict may not be established for any of the same purposes for which the district has been established.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-2
Director
Sec. 2. A director of the district may not also be a director of the subdistrict.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-3
Interference with district purpose
Sec. 3. (a) The district plan under which the subdistrict operates may not interfere with the accomplishment of a purpose for which the district was established.
(b) If the board of the district determines that operations of the subdistrict interfere with the accomplishment of a purpose of the district, the board may petition the court to make necessary findings and issue necessary orders to the board of the subdistrict to stop the interference.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-4
Operation, powers, and duties
Sec. 4. A subdistrict operates in the same manner as a district, and the board of a subdistrict has the same powers and duties.
As added by P.L.1-1995, SEC.26.

IC 14-33-18-5
Resolution establishing subdistrict; procedures
Sec. 5. (a) A subdistrict also may be established under this chapter for a purpose for which the district has been established if the board passes a resolution to that effect defining the territory of the subdistrict and each purpose. The resolution must be filed in the court having jurisdiction of the district.
(b) The court shall hold a hearing after ordering notice to be given as follows:
(1) By publication at least thirty (30) days before the hearing at least one (1) time in one (1) newspaper of general circulation in each county having land in the district.         (2) By mail to each freeholder in the proposed subdistrict.
(c) If at the hearing a remonstrance against the establishment of the subdistrict is filed with the court signed by:
(1) thirty percent (30%) of the freeholders in the proposed subdistrict; or
(2) thirty percent (30%) of all freeholders in the district;
the court shall dismiss the resolution. IC 14-33-2-3 applies to the remonstrance.
(d) If the court at the hearing finds that the proposed subdistrict has a particular need for the accomplishment of the purpose proposed, the court shall establish the subdistrict for the purpose. After the court establishes the purpose, the purpose is not a purpose of the district.
As added by P.L.1-1995, SEC.26.



CHAPTER 19. LEVEE DISTRICTS AND ASSOCIATIONS

IC 14-33-19-1
Applicability of chapter
Sec. 1. This chapter applies to a levee district or levee association existing under:
(1) Acts 1911, c.127;
(2) Acts 1911, c.280;
(3) Acts 1911, c.103;
(4) Acts 1913, c.165;
(5) Acts 1917, c.105;
(6) Acts 1919, c.26;
(7) Acts 1927, c.38;
(8) Acts 1933, c.42;
(9) Acts 1937, c.42;
(10) Acts 1937, c.186;
(11) Acts 1937, c.233;
(12) Acts 1941, c.159;
(13) Acts 1947, c.284;
(14) Acts 1947, c.187;
(15) Acts 1947, c.249;
(16) Acts 1959, c.52; or
(17) Acts 1959, c.374;
all of which were repealed by IC 19-3-2-106 (recodified as IC 13-2-19.5-9 before its repeal, and later recodified as IC 14-27-3-19).
As added by P.L.1-1995, SEC.26.



CHAPTER 20. WATER SUPPLY SYSTEMS

IC 14-33-20-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to furnishing water supply for domestic, industrial, and public use.
(b) This chapter does not apply to the accomplishment of any other purpose:
(1) for which a district has been established; or
(2) that is added to the purposes of the district after establishment.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the Indiana utility regulatory commission.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-3
"Water facilities" and "water supply" defined
Sec. 3. As used in this chapter, "water facilities" and "water supply" include the following:
(1) Source of supply.
(2) Treatment facilities.
(3) Purifying and storage facilities.
(4) Distribution systems.
(5) Appurtenant equipment.
(6) Materials and supplies.
(7) Land, easements, and rights-of-way.
(8) Buildings.
(9) All other facilities for the administration, operation, and maintenance of the items described in subdivisions (1) through (8).
As added by P.L.1-1995, SEC.26.

IC 14-33-20-4
District electing to furnish water supply for domestic, industrial, and public use
Sec. 4. (a) A district established for the purpose of furnishing water supply for domestic, industrial, and public use may elect to furnish water supply under this chapter if:
(1) the district plan; or
(2) a part of or an amendment to the district plan;
so states.
(b) A district that adds the purpose of furnishing water supply for domestic, industrial, and public use may elect in the manner provided by subsection (a) to furnish water supply under this chapter.
As added by P.L.1-1995, SEC.26.
IC 14-33-20-5
District as legal entity
Sec. 5. (a) A district electing to come under this chapter is considered, with regard to activities relating to furnishing water supply for domestic, industrial, and public use, to be a legal entity for the following purposes:
(1) Contracting with individuals, associations, corporations, municipal corporations, conservancy districts, the state, and the United States for the acquisition of property.
(2) The borrowing of money, including security for indebtedness so incurred.
(3) The purchase and sale of water.
(b) A district:
(1) may sue and be sued for the purposes described in subsection (a); and
(2) has the rights and powers granted by this article to the extent consistent with this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-6
Territorial authority
Sec. 6. An order of the court:
(1) establishing a district; or
(2) adding the purpose of furnishing water supply for domestic, industrial, and public use;
grants to the district territorial authority to provide the service of water supply within the district. Territorial authority includes the power to acquire, maintain, and operate a source of water outside the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-7
Supplying water outside territorial authority
Sec. 7. If a district proposes in:
(1) the district plan;
(2) a part of or an amendment to the district plan; or
(3) implementation of the district plan;
to provide water supply to users outside of the territory to which the district has been granted territorial authority, the district must petition the commission for territorial authority to serve the additional users.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-8
Commission setting hearing; notice
Sec. 8. Upon the filing of a petition with the commission under section 7 of this chapter, the commission shall do the following:
(1) Set the petition for public hearing.
(2) Give notice of the time and place of the hearing by publication one (1) time in at least one (1) newspaper printed

and published in each county in which the district proposes to carry on operations relating to furnishing water supply. The publication must be at least ten (10) days before the date set for hearing. The district shall pay the cost of the publication at the time of filing the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-9
Opposing petition
Sec. 9. Any interested person may:
(1) appear at the hearing under section 8 of this chapter either in person or by attorney; and
(2) oppose the petition.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-10
Commission's findings after hearing
Sec. 10. (a) The commission shall, after hearing the evidence introduced at the hearing under section 8 of this chapter, enter a finding that the convenience and necessity of the public proposed to be served in the area in which the additional users are located:
(1) will; or
(2) will not;
be served by the district.
(b) If the finding is in the affirmative, the commission shall enter an order granting territorial authority for the area. The district shall attach a copy of the order to:
(1) the district plan; or
(2) a part of, an amendment to, or the implementation of the district plan;
before the district plan is submitted for approval.
(c) If the finding is in the negative, the commission shall enter an order denying the approval to serve the additional users in the area.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-11
Municipality or public utility supplying water
Sec. 11. If:
(1) a district is established for the purpose of furnishing water supply for domestic, industrial, and public use or that purpose is added to a district; and
(2) there is within the boundaries of the district a municipality or public utility providing water supply to part of the territory within the boundaries;
the order of the court establishing the district or adding that purpose is territorial authority only for that territory within the boundaries not served by the municipality or public utility.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-12 Supplying water to additional users outside territorial boundaries; jurisdiction; expenses
Sec. 12. (a) IC 14-33-4-2 does not apply to the addition of territory to a district in any county for the purpose of supplying water to additional users outside the territorial boundaries of the district. The commission has exclusive jurisdiction over the granting to a district of territorial authority to serve additional water users.
(b) For the purposes of:
(1) granting territorial authority to a district to serve additional water users under subsection (a); and
(2) exercising the commission's jurisdiction for changes in the rates and charges of a district under section 14 of this chapter;
the commission shall recoup its expenses under IC 8-1-2-70. For purposes of this subsection, a district that has the purpose of water supply and that operates under this chapter is considered a municipal utility.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-13
Reasonable and just charges for services; rates
Sec. 13. (a) A district coming under this chapter shall furnish reasonably adequate services and facilities. The charge made by the district for a service provided or to be provided, either directly or indirectly, must be nondiscriminatory, reasonable, and just. Every discriminatory, unjust, or unreasonable charge for service is unlawful. A reasonable and just charge for services is a charge that produces sufficient revenue to pay all the legal and other necessary expenses incident to the operation of the water facilities:
(1) including maintenance costs, operating charges, upkeep, repairs, and interest charges on bonds, notes, or other evidences of indebtedness;
(2) providing a sinking fund for the liquidation of bonds, notes, or other evidence of indebtedness;
(3) providing adequate money to be used as working capital, as well as money for making extensions and replacements; and
(4) paying taxes, if any, that are assessed against the water facilities.
(b) The rates may include a reasonable profit on the investment, so that the charges produce an income sufficient to maintain the water facilities in a sound physical and financial condition to provide adequate and efficient service. A rate too low to meet these requirements is unlawful.
(c) A district and the district's board, officers, and employees:
(1) shall enforce the collection of the rates and charges; and
(2) if necessary, may discontinue water service to a water user for the nonpayment of rates and charges.
(d) A district shall make a charge against the property in the district for fire protection furnished by the water facilities, separate from rates and charges for water supplied to users. The receipts from fire protection charges are considered revenues of the water

facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-14
Schedule of rates and charges; regulation
Sec. 14. A district coming under this chapter shall file the initial schedule of rates and charges to patrons of the district with the commission. If changes in rates and charges are necessary, the district is subject to the jurisdiction of the commission in the same manner as provided by statute for the regulation of rates and charges of municipal water utilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-15
"Net revenues" defined
Sec. 15. (a) As used in this section, "net revenues" means gross revenues less the reasonable cost of operation and maintenance.
(b) A district coming under this chapter may pay the costs, including incidental expenses, of constructing or otherwise acquiring all the works of improvement necessary to furnish water supply for domestic, industrial, and public use by issuing bonds, notes, or other evidences of indebtedness to be payable from revenues in the manner provided by this article. The bonds, notes, or other evidences of indebtedness of the district for water purposes are payable solely from the net revenues of the water facilities. All bonds, notes, contracts, warrants, debentures, and pledges entered into by a district for the purposes of:
(1) this chapter; or
(2) IC 13-3-4 (before its repeal);
do not constitute an obligation payable from the collection of a special benefits tax.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-16
Resolution authorizing bonds, notes, or other evidences of indebtedness
Sec. 16. All bonds, notes, or other evidences of indebtedness payable from revenues may be authorized only by resolution of the board. The resolution, as well as the bonds, notes, or other evidences of indebtedness issued under the resolution, is a contract with all holders of the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-17
Requirements for bonds, notes, or other evidences of indebtedness
Sec. 17. (a) All bonds, notes, or other evidences of indebtedness that are authorized by the resolution must be in one (1) or more series and may:
(1) bear the date;
(2) mature at a time not exceeding fifty (50) years from the date

of issuance;
(3) bear interest at any rate;
(4) be in a denomination;
(5) be in a form, either coupon or registered;
(6) carry registration and conversion privileges;
(7) be executed in the manner;
(8) be payable in the medium of payment, at the place;
(9) be subject to terms of redemption, with or without a premium;
(10) be declared or become due before the maturity date;
(11) provide for the replacement of mutilated, destroyed, stolen, or lost bonds, notes, or other evidences of indebtedness;
(12) be authenticated in a manner and upon compliance with conditions; and
(13) contain other terms and covenants;
that are provided by resolution of the board.
(b) Notwithstanding the form or tenor, and in the absence of an express recital on the face that the bond, note, or other evidence of indebtedness is nonnegotiable, the bonds, notes, or other evidences of indebtedness are negotiable instruments for all purposes.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-18
Execution of bonds, notes, or other evidences of indebtedness; valid and binding obligations
Sec. 18. (a) The bonds, notes, or other evidences of indebtedness shall be executed in the name of the district by the chairman of the board and attested by the secretary. Interest coupons may be executed by placing the facsimile signature of the chairman on the coupons.
(b) The bonds, notes, or other evidences of indebtedness are valid and binding obligations of the district for all purposes provided by this chapter and in the resolution, even if before delivery any of the persons whose signatures appear on the bonds, notes, or other evidences of indebtedness have ceased to be officers of the district.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-19
Validity of authorization and issuance of bonds, notes, or other evidences of indebtedness
Sec. 19. The validity of the authorization and issuance of the bonds, notes, or other evidences of indebtedness is not dependent on or affected in any way by the following:
(1) Proceedings taken for the improvement for which the bonds, notes, or other evidences of indebtedness are to be issued.
(2) Contracts made in connection with the improvement.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-20
Recital of authority of bond, note, or other evidence of

indebtedness
Sec. 20. A resolution authorizing bonds, notes, or other evidences of indebtedness payable from revenues must provide that a bond, note, or other evidence of indebtedness payable from revenues contain a recital that the bond, note, or other evidence of indebtedness is issued under this article or under IC 13-3-3 (before its repeal). A bond, note, or other evidence of indebtedness containing the recital under authority of such a resolution is conclusively considered:
(1) to be valid; and
(2) to have been issued in conformity with this article or IC 13-3 (before its repeal).
As added by P.L.1-1995, SEC.26.

IC 14-33-20-21
Sale of bonds, notes, or other evidences of indebtedness
Sec. 21. The bonds, notes, or other evidences of indebtedness payable from revenues:
(1) shall, except as provided in subdivision (4), be sold at public sale as provided by general statutes concerning the sale of bonds;
(2) may be sold at different times or an entire issue or series may be sold at one (1) time;
(3) may be sold:
(A) in part; or
(B) in part in installments at different times or at one (1) time; and
(4) may be sold or issued to the United States or the state without a public offering.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-22
Bonds, notes, or other evidences of indebtedness equally and ratably secured by lien
Sec. 22. All bonds, notes, or other evidences of indebtedness of the same issue shall be equally and ratably secured, without priority because of:
(1) number or date of issue;
(2) sale;
(3) execution; or
(4) delivery;
by a lien upon the revenues in accordance with this chapter and the resolution authorizing issuance.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-23
Constitutionally restricted bonds or debts not authorized
Sec. 23. This chapter does not authorize the board to do anything that would result in the creation of an instrument that constitutes a bond or debt within the meaning of the constitutional restriction

relating to:
(1) the creation or incurring of a debt or indebtedness; or
(2) the issuance of an instrument constituting a bond or debt.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-24
Restrictions on bonds, notes, or other evidences of indebtedness
Sec. 24. (a) The bonds, notes, or other evidences of indebtedness, including interest, are not any of the following:
(1) A debt of the district or the board.
(2) A charge, lien, or encumbrance, legal or equitable, upon:
(A) property of the district; or
(B) income, receipts, or revenues of the district other than the revenues of the water facilities that have been pledged to payment.
(b) Every bond, note, or other evidence of indebtedness must recite in substance the following:
(1) That the bond, note, or other evidence of indebtedness, including interest, is payable solely from the revenues pledged to payment.
(2) That the board is not under an obligation to pay the bond, note, or other evidence of indebtedness except from those revenues.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-25
Bonds, notes, or other evidences of indebtedness issued for refunding other indebtedness
Sec. 25. Bonds, notes, or other evidences of indebtedness may be issued for refunding outstanding bonds, notes, or other evidences of indebtedness of the district in the discretion of the board. However, refunding may not contradict the terms of a resolution that the board has passed authorizing the issuance of bonds, notes, or other evidence of indebtedness sought to be refunded.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-26
District borrowing money
Sec. 26. (a) A district coming under this chapter may borrow money for a term not to exceed two (2) years, which may be renewed for a term of two (2) years, from a bank organized under state or federal statutes or from a state or federal agency in anticipation of the receipt of money from any source, including the following:
(1) Grants and loans from state or federal agencies.
(2) Money from the sale of bonds, notes, or other evidences of indebtedness proposed to be issued under this chapter.
(b) The district may pledge the money to be received to the repayment of the principal and interest of the borrowing.
(c) The interim financing may also be repaid from the sale of bonds, notes, or other evidences of indebtedness without designating

the bonds, notes, or other evidences of indebtedness as refunding obligations. The proceeds of interim financing may be used in whole or part for the following:
(1) The acquisition of real, personal, or mixed property, or options on real, personal, or mixed property.
(2) Services reasonably necessary to provide water supply for domestic, industrial, and public use.
(d) Interim financing may be negotiated and consummated directly between the district and the state or federal bank or state or federal agency without public offering. The district may make covenants to the lender and the lender has the rights and remedies that are authorized by this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-27
Tax exemptions
Sec. 27. The:
(1) bonds, notes, or other evidences of indebtedness;
(2) proceeds from and the interest on the bonds, notes, or other evidences of indebtedness;
(3) water property and facilities of the district; and
(4) revenues received from the furnishing of water and providing fire protection;
are exempt from taxation by the state.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-28
Security of bonds, notes, or other evidences of indebtedness
Sec. 28. (a) To adequately secure the payment of the bonds, notes, or other evidences of indebtedness, including interest, payable from revenues, the board and the board's officers, agents, and employees shall do the following:
(1) Pay punctually the principal of every bond, note, or other evidence of indebtedness, including interest:
(A) on the date;
(B) at the place;
(C) in the manner; and
(D) out of the money mentioned in the bonds, notes, other evidences of indebtedness, and coupons;
in accordance with the resolution authorizing issuance.
(2) Preserve and protect the security of the bonds, notes, or other evidence of indebtedness and the rights of the holders, and warrant and defend those rights against all claims and demands of all persons.
(3) Hold in trust the revenues pledged to the payment of the bonds, notes, or other evidence of indebtedness for the benefit of the holders and apply those revenues:
(A) only as provided by the resolution authorizing issuance; or
(B) if the resolution is modified in the manner provided in:                 (i) the bonds, notes, or other evidence of indebtedness; or
(ii) this chapter;
only as provided in the resolution as modified.
(4) Keep proper books of record and accounts of the water facilities, separate from all other records and accounts:
(A) in which complete and correct entries shall be made of all transactions relating to the water facilities and any part of the water facilities for which the revenues are pledged; and
(B) that, together with all other books and papers of the board, are at all times subject to the inspection of the holder of the bonds, notes, or other evidences of indebtedness then outstanding or a representative of the holder authorized in writing.
(b) This section does not require the board to expend money other than revenues received or receivable from the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-29
Provisions compromising parts of bonds, notes, or evidences of indebtedness
Sec. 29. (a) The board may insert, in a resolution authorizing the issuance of bonds, notes, or other evidences of indebtedness payable from revenues, provisions that then comprise a part of the contract with the holders of the bonds, notes, or other evidences of indebtedness concerning the following:
(1) Limitations on the purpose to which the proceeds of sale of an issue of bonds, notes, or other evidences of indebtedness payable from revenues issued to finance the improving of the water facilities may be applied.
(2) Limitations on the issuance of additional bonds, notes, or other obligations to finance the improving of the water facilities and on the lien of the water facilities.
(3) Limitations on the right of the board to restrict and regulate the use of the water facilities.
(4) The amount and kind of insurance to be maintained on the water facilities and the use and disposition of insurance money.
(5) Pledging all or a part of the revenues of the water facilities to which the board's right exists.
(6) Covenanting against pledging all or a part of revenues of the water facilities to which the board's right exists.
(7) Events of default and terms and conditions upon which any of the bonds, notes, or other evidences of indebtedness become or may be declared due before maturity, including the terms and conditions upon which the declaration and the consequences of the declaration may be waived.
(8) The rights, liabilities, powers, and duties arising if the board breaches any covenants, conditions, or obligations.
(9) A procedure by which the terms of:
(A) a resolution authorizing bonds, notes, or other evidences of indebtedness payable from revenues; or             (B) any other contract with the holders;
may be amended or abrogated, including the amount of bonds, notes, or other evidences of indebtedness to which the holders must consent and the manner in which the consent may be given.
(10) The execution of all instruments necessary or convenient in the following:
(A) The exercise of the powers granted by this chapter.
(B) The performance of the duties of the board and the board's officers, agents, and employees.
(11) Refraining from pledging or in any manner claiming or taking the benefit or advantage of a stay or extension statute that affects the duties or covenants of the board in relation to the following:
(A) The bonds, notes, or other evidences of indebtedness.
(B) The performance of or the lien of the bonds, notes, or other evidences of indebtedness.
(12) The:
(A) purchase out of any money available for the purchase, including the proceeds of bonds, notes, or other evidences of indebtedness payable from revenues, of outstanding bonds, notes, or other evidences of indebtedness; and
(B) price at which and the manner in which the purchases may be made.
(13) Other acts that:
(A) are desirable to secure the bonds, notes, or other evidences of indebtedness; or
(B) may tend to make the bonds, notes, or other evidences of indebtedness more marketable.
(b) This section does not authorize the board to:
(1) make any covenants; or
(2) perform any act;
requiring the expenditure of money other than revenues received or receivable from the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-30
Application for appointment of receiver of water facilities
Sec. 30. If:
(1) the:
(A) board defaults in the payment of the principal or interest on any of the bonds, notes, or other evidences of indebtedness payable from revenues after the bonds, notes, or other evidences of indebtedness have become due, whether at maturity or upon call for redemption; and
(B) default continues for a period of thirty (30) days; or
(2) the board or the board's officers, agents, or employees:
(A) fail or refuse to comply with this chapter; or
(B) default in an agreement made with the holders of the bonds, notes, or other evidences of indebtedness; any holder or a trustee of a holder may apply to the circuit court with jurisdiction in the county in which the district is primarily situated for the appointment of a receiver of the water facilities, whether or not the holder or trustee is seeking or has sought to enforce any other right or remedy in connection with the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-31
Appointment of receiver of water facilities
Sec. 31. Upon an application the circuit court:
(1) may appoint; and
(2) shall appoint, if the application is made by the holders or a trustee of the holders of twenty-five percent (25%) in principal amount of the bonds, notes, or other evidences of indebtedness then outstanding;
a receiver of the water facilities.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-32
Receiver taking possession of water facilities
Sec. 32. A receiver appointed under this chapter:
(1) shall directly or by the receiver's agents and attorneys enter upon and take possession of the water facilities for which the revenues are pledged; and
(2) may exclude:
(A) the board;
(B) the board's officers, agents, and employees; and
(C) all persons claiming under the board or the board's officers, agents, or employees.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-33
Duties of receiver
Sec. 33. A receiver appointed under this chapter shall do the following:
(1) Have, hold, use, operate, manage, and control the facilities.
(2) In the name of the board or otherwise, exercise all rights and powers of the board with respect to the water facilities as the board might do.
(3) Maintain, restore, and insure the water facilities and periodically make all proper repairs to the facilities.
(4) Subject to the jurisdiction of the commission, establish, levy, maintain, and collect fees, tolls, rentals, and other charges in connection with the water facilities as are proper and reasonable.
(5) Collect and receive all revenues, deposit the revenues in a separate account, and apply the revenues collected and received in the manner that the court directs.
As added by P.L.1-1995, SEC.26.
IC 14-33-20-34
Surrender of possession of water facilities by receiver
Sec. 34. (a) Whenever:
(1) all that is due:
(A) upon the bonds, notes, or other evidences of indebtedness payable from revenues, including interest; and
(B) upon other notes, bonds, or other obligations, including interest, having a charge, lien, or encumbrance on the revenues of the water facilities;
under the terms of covenants or agreements with the holders have been paid or deposited as provided; and
(2) all defaults have been cured;
the court may, after notice and hearing that the court considers reasonable and proper, direct the receiver to surrender possession of the facilities to the board.
(b) The same right of the holders of the bonds, notes, or other evidences of indebtedness to secure the appointment of a receiver exists upon a subsequent default as provided in this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-35
Court supervision of receiver
Sec. 35. (a) A receiver appointed under this chapter:
(1) shall, in the performance of the powers conferred upon the receiver, act under the supervision of the court making the appointment;
(2) is at all times subject to the orders of the court; and
(3) may be removed by the court.
(b) The court may enter other orders that the court considers appropriate for the exercise by the receiver of functions specifically set forth in this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-36
Protection of holders or trustees
Sec. 36. Subject to contractual limitations binding upon the holders or trustees for the holders of an issue of bonds, notes, or other evidences of indebtedness payable from revenues, including restrictions on the exercise of a remedy to a specified proportion of holders, a holder or trustee of bonds, notes, or other evidences of indebtedness may, for the equal benefit and protection of all holders similarly situated, do the following:
(1) By mandamus or other action:
(A) enforce the rights of the holder or trustee against the board and the board's officers, agents, and employees; and
(B) require the board or officers, agents, or employees to perform:
(i) duties and obligations under this chapter; and
(ii) contracts with the holders.
(2) By action require the board to account as if the board was

the trustee of an express trust.
(3) By action enjoin any acts or things that:
(A) are unlawful; or
(B) in violation of the rights of the holders.
(4) Bring suit upon the bonds, notes, or other evidences of indebtedness.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-37
Remedies
Sec. 37. (a) A remedy conferred by this chapter upon a holder or trustee for a holder of bonds, notes, or other evidences of indebtedness payable from revenues:
(1) is in addition to every other remedy; and
(2) may be exercised without exhausting and without regard to any other remedy conferred by:
(A) this chapter; or
(B) any other statute.
(b) A waiver of a default or breach of duty or contract, whether by a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness payable from revenues, does not do any of the following:
(1) Extend to or affect a subsequent default or breach of duty or contract.
(2) Impair any rights or remedies.
(c) A delay or an omission of a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness does not do any of the following:
(1) Extend to or affect a subsequent default or breach of duty or contract.
(2) Impair any rights or remedies.
(d) A delay or an omission of a holder or a trustee for a holder of bonds, notes, or other evidences of indebtedness in exercising a right or power accruing upon default:
(1) does not impair a right or power; and
(2) may not be construed to be a waiver of the default or acquiescence in the default.
(e) Every substantive right and every remedy conferred upon the holders of bonds, notes, or other evidences of indebtedness payable from revenues may be enforced and exercised periodically and as often as is expedient. If action to enforce a right or exercise a remedy:
(1) is brought and then discontinued; or
(2) is determined adversely to the holder or trustee;
the board and the holder or trustee shall be restored to their former positions as if an action had not been brought.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-38
Discharge of indebtedness      Sec. 38. (a) Notwithstanding any other provision of this chapter, a district may do the following:
(1) Borrow money from the state in accordance with other statutes.
(2) Evidence the indebtedness upon terms and conditions that are provided in the statutes or that the state requires.
(b) A district may:
(1) pay and discharge the indebtedness from the proceeds of bonds, notes, or other evidences of indebtedness issued under:
(A) this chapter; or
(B) IC 13-3-4 (before its repeal); or
(2) refund the indebtedness to the state;
in accordance with this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-20-39
Liberal construction of chapter
Sec. 39. This chapter shall be liberally construed to facilitate the financing of water supply systems of districts.
As added by P.L.1-1995, SEC.26.



CHAPTER 21. CUMULATIVE IMPROVEMENT FUND

IC 14-33-21-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to a cumulative improvement fund established under this chapter.
As added by P.L.1-1995, SEC.26.



CHAPTER 22. RATES OR CHARGES FOR SEWERAGE SYSTEM SERVICE IN MARION COUNTY

IC 14-33-22-1
Application of chapter
Sec. 1. This chapter applies only to a district located in whole or in part in a county having a consolidated city.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-2
"Sewage" defined
Sec. 2. As used in this chapter, "sewage" means the water carried wastes:
(1) created in; and
(2) carried or to be carried away from;
residences, hotels, schools, hospitals, industrial establishments, and other private or public buildings.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-3
"Sewerage system" defined
Sec. 3. (a) As used in this chapter, "sewerage system" means plants, works, systems, facilities, or properties used or having the capacity for use in connection with the:
(1) collection;
(2) carrying away;
(3) treating;
(4) neutralizing;
(5) stabilizing; or
(6) disposing;
of sewage, industrial waste, or other wastes and any integral part of the wastes.
(b) The term includes the following:
(1) Disposal fields, lagoons, pumping stations, drainage ditches, surface water intercepting sewers, lateral sewers, force mains, pipes, pipelines, conduits, equipments, and appurtenances.
(2) All properties, rights, easements, and franchises relating to the system considered necessary or convenient by the board.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-4
"User" defined
Sec. 4. As used in this chapter, "user" means a person or governmental entity that is the owner or occupant of real property, a part of which is connected to a sewerage system operated by a district.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-5 "Works" defined
Sec. 5. As used in this chapter, "works" means a sewage treatment plant, intercepting sewers, main sewers, submain sewers, local and lateral sewers, outfall sewers, force mains, pumping stations, ejector stations, and other appurtenances that are:
(1) necessary or useful and convenient for the collection, treatment, purification, and disposal in a sanitary manner of the liquid and solid waste, sewage, sludge, night soil, and industrial waste; and
(2) owned, operated, and maintained under the control of a board.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-6
Request for assessment
Sec. 6. A user, all or a part of whose real property is subject to no tax other than the special benefits tax imposed under this article, may file with the county assessor and the board a request for assessment of the user's real property under this chapter. A request for a change in assessment must be filed before November 2 of the year preceding the March 1 assessment date for which the change in assessment is requested. Every request applies only to the following:
(1) Real property specified in the request and subject to no tax other than the special benefits tax imposed under this article.
(2) The past year specified in the request for which assessment is requested under this chapter and all future years until further notice.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-7
Assessment of property; calculation of tax rate
Sec. 7. For each assessment date to which a request filed under section 6 of this chapter applies, the county assessor shall assess the real property specified in the request at an amount that, when multiplied by the tax rate for the district for the taxes due and payable in the year of the assessment date, equals the just and equitable rate to the user as determined by the board as of the most recent December 1 under section 11 of this chapter.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-8
Schedule of just and equitable rates; applicability
Sec. 8. (a) The board shall establish a schedule of just and equitable rates or charges for the use of and the service provided by the works to be paid by a user who:
(1) owns or occupies real property that is partially or entirely exempt from general taxation and:
(A) is connected with and uses the works by or through any part of the sewerage system; or
(B) that in any way uses or is served by the works; and         (2) files a request for determination as provided in section 6 of this chapter.
(b) The board may change the schedule periodically.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-9
Hearing to establish or change schedule
Sec. 9. (a) A schedule may be established or changed only after a public hearing at which:
(1) all persons using the works or owning real property served or to be served by the works; and
(2) other interested persons;
have an opportunity to be heard concerning the proposed schedule.
(b) After adoption of a resolution fixing the schedule and before the resolution is put into effect, notice of the hearing shall be given by one (1) publication in a newspaper having general circulation in the district at least ten (10) days before the date fixed in the notice for the hearing. The hearing may be adjourned as needed.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-10
Resolution establishing schedule; changes
Sec. 10. After a hearing held under section 9 of this chapter, the resolution establishing the schedule, either as originally passed or as modified and amended, shall be passed and put into effect. A copy of the schedule must be kept on file in the office of the board and must be open to inspection to all interested parties. A change or readjustment of the schedule may be made at any time in the same manner as the schedule was originally established.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-11
Fixing or changing just and equitable rate
Sec. 11. (a) The board:
(1) shall, before December 2 of the year in which a request is filed, fix the just and equitable rate for each user filing a request under section 6 of this chapter according to the schedule adopted; and
(2) may change the rate prospectively before December 2 of a future year to reflect changes in the user's use of the sewerage system.
(b) The board shall promptly notify:
(1) the county assessor; and
(2) the affected user;
of the rate as originally fixed and as changed periodically.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-12
Basis of rate schedule
Sec. 12. The schedule of rates or charges for the treatment and

disposal of sewage may be fixed and determined by the board on the basis of any of the following:
(1) A flat charge for each sewer connection.
(2) The amount of water used on the premises and discharged into the sewerage system.
(3) The number and size of water outlets on the premises.
(4) The amount, strength, and character of sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Any combination of these factors or other factors.
As added by P.L.1-1995, SEC.26.

IC 14-33-22-13
Fraction of property exempt
Sec. 13. (a) If only a part of:
(1) a tract or lot of land; or
(2) a building;
connected to the sewerage system is exempt from general taxation, the rates and charges established under this chapter shall be reduced by a fraction.
(b) The fraction to be used under subsection (a) is established by using:
(1) the assessed valuation of the part subject to tax as the numerator; and
(2) the total assessed value as the denominator.
As added by P.L.1-1995, SEC.26.



CHAPTER 23. GENERAL PROVISIONS

IC 14-33-23-1
Entry onto land
Sec. 1. (a) The following persons may enter land in the district and other land near the district as is necessary for district purposes:
(1) The board of directors.
(2) The board of appraisers.
(3) The staffs of both boards.
(4) All other persons employed or contracted with.
(b) In exercising the right granted by subsection (a), all reasonable effort must be made to notify the freeholder or tenant before entry.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-2
County officers performing duties to carry out article
Sec. 2. The county auditor, county treasurer, and other officers of the county shall take all proper steps to:
(1) collect and transmit money; and
(2) perform other duties;
necessary to carry out this article.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-3
Public utility providing water service
Sec. 3. (a) This section applies to a district established for the purpose of providing water supply, including treatment and distribution for domestic, industrial, and public use.
(b) A public utility engaged in the production, transmission, or distribution of water may:
(1) initiate water service; or
(2) expand the public utility's water service area;
within the boundaries of a district described in subsection (a) if the public utility has received an order from the Indiana utility regulatory commission, after notice and hearing, that public convenience and necessity requires the additional service.
(c) For the purposes of this section, the area of a district includes the additional area in which the district may serve users under IC 14-33-20.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-4
Purchase of sewage disposal works or storm drainage system by municipality
Sec. 4. (a) This section applies to:
(1) a sewer;
(2) a sewage disposal plant or installation; or
(3) a storm water drain;
that is installed by a district in and serves an area that subsequently

comes within the corporate limits of a municipality that is not a part of the district.
(b) The municipality may purchase that part of the sewage disposal works or storm drainage system with approval of the court and agreement with the district. The district shall protect the district's own operations and obligations.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-5
Water line or water supply installation becoming property of municipality
Sec. 5. (a) This section applies to a water line or water supply installation installed by a district serving an area that subsequently comes within the corporate limits of a municipality that:
(1) is not a part of the district; and
(2) owns and operates a waterworks serving the municipality.
(b) The water line or water supply installation may become the property of the municipality at the option of the municipality, with agreement of the district and approval of the court.
(c) The municipality must reimburse the district at a figure equaling the district's verified cost. If the municipality and the district fail to agree upon the compensation, the municipality and district shall submit the matter to the Indiana utility regulatory commission for determination. The district shall protect the district's own operations and obligations.
As added by P.L.1-1995, SEC.26.

IC 14-33-23-6
Liberal construction of article
Sec. 6. (a) This article shall be liberally construed to accomplish the purpose of creating districts by which local water management problems can best be solved.
(b) Failure of notice, duly ordered, does not void a proceeding provided for in this article that is otherwise valid.
As added by P.L.1-1995, SEC.26.






ARTICLE 34. SURFACE COAL MINING AND RECLAMATION

CHAPTER 1. GENERAL PROVISIONS

IC 14-34-1-1
Application of article
Sec. 1. This article applies to the following:
(1) A person who engages in surface coal mining operations, whether or not the person has a permit.
(2) An agency, a unit, or an instrumentality of federal, state, or local government, including a publicly owned utility or publicly owned corporation of federal, state, or local government, that proposes to engage in surface coal mining operations.
As added by P.L.1-1995, SEC.27.

IC 14-34-1-2
Exemptions from article
Sec. 2. This article does not apply to any of the following activities:
(1) The extraction of coal by a landowner for the landowner's own noncommercial use from land owned or leased by the landowner.
(2) The extraction of coal as an incidental part of federal, state, or local government financed highway or other construction under rules established by the commission.
As added by P.L.1-1995, SEC.27.

IC 14-34-1-3
Purpose of article
Sec. 3. It is the purpose of this article to do the following:
(1) Implement and enforce the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(2) Establish a statewide program to protect society and the environment from the adverse effects of surface coal mining operations.
(3) Assure that the rights of surface landowners and other persons with a legal interest in the land or appurtenances to the land are fully protected from surface coal mining operations.
(4) Assure that surface mining operations are not conducted where reclamation as required by this article is not feasible.
(5) Assure that surface coal mining operations are conducted so as to protect the environment.
(6) Assure that adequate procedures are undertaken to reclaim surface areas as contemporaneously as possible with the surface coal mining operations.
(7) Assure that the coal supply essential to the nation's energy

requirements and economic and social well-being is provided and strike a balance between protection of the environment and agricultural productivity and the nation's need for coal as an essential source of energy.
(8) Promote the reclamation of mined areas left without adequate reclamation before August 3, 1977, and that continue, in their unreclaimed condition, to substantially degrade the quality of the environment, prevent or damage the beneficial use of land or water resources, or endanger the health or safety of the public.
(9) Assure that appropriate procedures are provided for the public participation in the development, revision, and enforcement of regulations, standards, reclamation plans, or programs established by the state.
(10) Wherever necessary, exercise the full reach of state constitutional powers to ensure the protection of the public interest through effective control of surface coal mining operations.
As added by P.L.1-1995, SEC.27.

IC 14-34-1-4
Requirements less stringent than federal requirements
Sec. 4. (a) It is the purpose of this article to establish requirements that are not more stringent than the requirements required to meet the Federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(b) The director and the commission may not adopt a rule under this article that is more stringent than corresponding provisions under the Federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.1-1995, SEC.27.

IC 14-34-1-5
Limitations on administrative law judge
Sec. 5. Notwithstanding IC 4-21.5-3-25(d), under this article an administrative law judge may not impose conditions upon the participation or testimony of a party or limit discovery, cross-examination, or argument that would cause implementation of this article to be inconsistent with or not in accordance with the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.1-1995, SEC.27.



CHAPTER 2. REGULATORY AUTHORITY

IC 14-34-2-1
Adoption of rules and performance of duties
Sec. 1. The commission shall do the following:
(1) Adopt rules under IC 4-22-2 that do the following:
(A) Effectuate the purposes of this article.
(B) Take into account the following:
(i) The terrain, climate, biologic, chemical, and other physical conditions in those areas of Indiana where surface coal mining operations may occur.
(ii) Land use considerations of the state and the state's political subdivisions.
(2) Perform all other duties required under this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-2
Administrative law judges; hearing officer
Sec. 2. (a) The commission shall appoint the following:
(1) An administrative law judge to conduct proceedings under IC 4-21.5. An administrative law judge is subject to IC 14-10-2-2.
(2) A hearing officer to conduct proceedings under IC 4-22-2.
(b) An administrative law judge is the ultimate authority for the department for any administrative review proceeding under this article, except for the following:
(1) Proceedings concerning the approval or disapproval of a permit application or permit renewal under IC 14-34-4-13.
(2) Proceedings for suspension or revocation of a permit under IC 14-34-15-7.
(c) An order made by an administrative law judge granting or denying temporary relief from a decision of the director is a final order of the department.
(d) Judicial review of a final order made by an administrative law judge under subsection (b) or (c) or under IC 13-4.1-2-1(c) or IC 13-4.1-2-1(d) (before their repeal) may be taken under IC 4-21.5-5.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-3
Duties of director
Sec. 3. The director shall do the following:
(1) Supervise the administration and enforcement of the following:
(A) This article.
(B) The rules adopted under this article.
(2) Conduct the necessary investigations and inspections for the proper administration of this article.
(3) Order a person who does not hold a valid permit to conduct

operations governed by this article to cease those operations and reclaim the area affected to the standards required by this article.
(4) Order compliance with the following:
(A) The terms of a permit issued under this article.
(B) This article.
(5) Have access to all areas under application for a permit or under a permit issued under this article and without liability to the operator or the property owner.
(6) Submit to a federal or state agency each report required to be submitted to that agency by law, rule, or regulation and include the information in the report that the agency requires.
(7) Develop a policy and procedures manual to standardize the implementation of this article. The manual shall be distributed to all individuals who implement or enforce this article.
(8) Do all things necessary to implement this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-4
Powers of director
Sec. 4. (a) The director may do the following:
(1) Apply for, accept, and use money from any legal source to aid in carrying out the purposes of this article.
(2) Conduct research related to coal mining activities.
(3) Collect and distribute information relating to mining activities.
(4) Engage in cooperative projects with an agency of the United States or of a state to carry out the purposes of this article.
(5) Request the attorney general to maintain an action in the name of the state in the appropriate court to restrain interference with the exercise of the right to enter or conduct work on any premises as provided by this article.
(6) With the approval of the governor, acquire and transfer land or transfer jurisdiction of the land to a state agency that can best use the land for public purposes.
(7) Submit to the federal Office of Surface Mining a formal state program amendment, subject to subsection (b).
(b) The director may submit a formal amendment to the state program for the regulation of surface coal mining and reclamation to the federal Office of Surface Mining only after the provisions of the amendment:
(1) have been approved by the governor; or
(2) have become law.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.3.

IC 14-34-2-5
Delegation of powers and duties
Sec. 5. The director may delegate any powers and duties assigned to the director in this article to other employees of the department.
As added by P.L.1-1995, SEC.27.
IC 14-34-2-6
Financial interest
Sec. 6. (a) An employee of the department who has a duty under this article may not have a direct or an indirect financial interest in a surface coal mining operation.
(b) In addition to the filings required under IC 35-44-1, each member of the commission shall file annually with the director a statement of employment and financial interest on a form prescribed by the department.
(c) A member of the commission may not participate in a proceeding that may affect the member's direct or indirect financial interests.
(d) A person who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.27.

IC 14-34-2-7
Petition for adoption, amendment, or repeal of a rule
Sec. 7. (a) After the commission has adopted rules as required by section 1 of this chapter, any person may petition the commission to initiate a proceeding for the adoption, amendment, or repeal of a rule adopted to enforce this article.
(b) The petition must set forth facts that the petitioner claims necessitate the adoption, amendment, or repeal of the rule described in subsection (a).
(c) The petition must specify the petitioner's proposed adoption, amendment, or repeal of a rule.
(d) Upon receipt of the petition, the commission may conduct any necessary investigations and hold a public hearing that is not subject to IC 4-21.5 to determine whether the petition should be granted. The commission may not hold a public hearing if the petition is incomplete.
(e) Within ninety (90) days of receipt of the petition, the commission shall either grant or deny the petition. If the petition is granted, the commission shall adopt, amend, or repeal the rule under IC 4-22-2. The commission shall send written notice to the petitioner setting forth the reasons for granting or denying the petition.
As added by P.L.1-1995, SEC.27.



CHAPTER 3. PERMIT REQUIREMENTS

IC 14-34-3-1
Mining without permit
Sec. 1. A person may not open, develop, or operate a new or previously mined or abandoned site for surface coal mining operations in Indiana without holding a valid surface coal mining and reclamation permit.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-2
Form prescribed by director
Sec. 2. A person must make application for a surface coal mining and reclamation permit to the director on a form prescribed by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-3
Application requirements; contents
Sec. 3. An application for a surface coal mining and reclamation permit must include the following:
(1) The names and addresses of the following:
(A) The permit applicant.
(B) Every legal owner of record of the property (surface and mineral) to be mined.
(C) The holders of record of any leasehold interest in the property.
(D) Any purchaser of record of the property under a real estate contract.
(E) The operator if the operator is a person different from the applicant.
(F) If a person in clauses (A) through (E) is a business entity other than a single proprietor, the names and addresses of the principals, officers, and resident agent.
(2) The names and addresses of the owners of record of all surface and subsurface areas adjacent to any part of the permit area.
(3) A statement of each current or previous surface coal mining permit in the United States held by the applicant, including each pending application, the permit identification, and the state that issued that permit or holds the pending application.
(4) If the applicant is a partnership, a corporation, an association, or other business entity, the following where applicable:
(A) The names and addresses of every officer, partner, or director or person performing a function similar to a director of the applicant.
(B) The name and address of each person owning, of record, at least ten percent (10%) of any class of voting stock of the

applicant.
(C) A list of all names under which the applicant, partner, or principal shareholder previously operated a surface coal mining operation within the United States within:
(i) the five (5) years preceding the date of submission of the application; or
(ii) any additional period that the director establishes.
(5) A statement of whether the applicant or a subsidiary, an affiliate, or a person controlled by or under common control with the applicant has:
(A) ever held a federal or state coal mining permit that in:
(i) the five (5) years preceding the date of submission of the application; or
(ii) any additional period that the director establishes;
was suspended or revoked or is in the process of revocation; or
(B) had a mining bond or similar security deposited in lieu of bond forfeited;
and if so, a brief explanation of the facts involved and identification of the state in which this action occurred.
(6) A copy of the applicant's advertisement to be published under IC 14-34-4-1. The advertisement must include the following:
(A) The names of the property owners involved.
(B) A description of the exact location and boundaries of the proposed site sufficient so that the proposed surface coal mining operation is readily locatable by local residents.
(C) The location where the application is available for public inspection.
(7) A description of the following:
(A) The type and method of surface coal mining operation that exists or is proposed.
(B) The engineering techniques proposed or used.
(C) The equipment used or proposed to be used.
(8) The anticipated or actual starting and termination dates of each phase of the surface coal mining operation and the number of acres of land to be affected.
(9) An accurate map or plan, to an appropriate scale, clearly showing the following:
(A) The land to be affected as of the date of the application.
(B) The area of land within the permit area upon which the applicant has the legal right to enter and commence surface coal mining operations, including the following:
(i) A statement of those documents upon which the applicant bases the applicant's legal right to enter and commence surface coal mining operations on the area affected.
(ii) Whether that right is the subject of pending court litigation.
(10) The name of the watershed and location of the surface

stream or tributary into which surface and pit drainage will be discharged.
(11) A determination of the probable hydrologic consequences of surface coal mining and reclamation operations, both on and off the mine site, with respect to the following:
(A) The hydrologic regime.
(B) The quantity and quality of water in surface and ground water systems, including the dissolved and suspended solids under seasonal flow conditions.
(C) The collection of sufficient data for the mine site and surrounding areas so that an assessment can be made of the probable cumulative impacts of all anticipated mining in the area upon the hydrology of the area and particularly upon water availability.
However, this determination is not required until the time that hydrologic information on the general area before mining is made available from an appropriate federal or state agency. The permit may not be approved until the information is available and is incorporated into the application.
(12) When requested by the director, the climatological factors that are peculiar to the locality of the land to be affected, including the following:
(A) The average seasonal precipitation.
(B) The average direction and velocity of prevailing winds.
(C) The seasonal temperature ranges.
(13) Accurate maps to an appropriate scale clearly showing the land affected on the date of application and the same information that is set forth on topographical maps of the United States Geological Survey of a scale of 1:24,000 or 1:25,000 or larger, including all manmade features and archeological and historical sites known by the division of historic preservation and archeology. The map or plan must show the following:
(A) All boundaries of the land to be affected.
(B) The boundary lines and names of present owners of record of all surface areas abutting the permit area.
(C) The location of all buildings within one thousand (1,000) feet of the permit area.
(14) Cross section maps or plans of the land to be affected, including the actual area to be mined, prepared by or under the direction of and certified by an engineer licensed under IC 25-31 or a geologist licensed under IC 25-17.6 with assistance from experts in related fields such as land surveying and landscape architecture. The maps or plans must show pertinent elevation and location of test borings or core samplings and depict the following:
(A) The nature and depth of the various strata of overburden as required by the commission in the commission's rules.
(B) The location and quality of subsurface water if encountered.             (C) The nature and thickness of each coal or rider seam above the coal seam to be mined.
(D) The nature of the stratum immediately beneath the coal seam to be mined.
(E) All mineral crop lines and the strike and dip of the coal to be mined within the area of land to be affected.
(F) Existing or previous surface coal mining limits.
(G) The location and extent of known workings of each underground coal mine, including mine openings to the surface.
(H) The location of aquifers as required by the commission in the commission's rules.
(I) The estimated elevation of the water table.
(J) The location of spoil, waste, or refuse areas and topsoil preservation areas.
(K) The location of all impoundments for waste or erosion control.
(L) Each settling or water treatment facility.
(M) Constructed or natural drainageways and the location of each discharge to a surface body of water on the area of land to be affected or adjacent to the land to be affected.
(N) Profiles at appropriate cross sections of the anticipated final surface configuration that will be achieved under the operator's proposed reclamation plan.
(15) A statement of the result of test borings or core samplings from the permit area, including the following:
(A) Logs of the drill holes.
(B) The thickness of the coal seam found and an analysis of the chemical properties of that coal.
(C) The sulfur content of each coal seam.
(D) Chemical analysis of potentially acid or toxic forming sections of the overburden.
(E) A chemical analysis down to and including the deeper of the following:
(i) The stratum lying immediately underneath the lowest coal seam to be mined.
(ii) An aquifer below the lowest coal seam to be mined that may be adversely impacted by mining.
The director may waive the requirement as to the specific application of this clause if the director determines in writing the requirements are unnecessary.
(16) For the land in the permit application that a reconnaissance inspection suggests may be prime farmland and to confirm the exact location of the prime farmland, a soil survey in accordance with the standards established by the United States Secretary of Agriculture.
(17) A reclamation plan that meets the requirements of section 12 of this chapter.
(18) Proof that the applicant is self-insured or has a public liability insurance policy issued by an insurance company

authorized to do business in Indiana in force for the surface coal mining and reclamation operations for which the permit is sought. The policy must provide for personal injury and property damage protection in an amount adequate to compensate each person injured as a result of the surface coal mining and reclamation operation. If a permit is granted, the permittee shall maintain the policy in full force and effect for the duration of the permit or a renewal.
(19) A blasting plan that outlines the procedures the operator will use to comply with IC 14-34-12.
(20) A listing of all notices of violations, and their final resolution, of:
(A) IC 13-4.1 (before its repeal);
(B) this article; and
(C) a:
(i) federal statute or regulation; or
(ii) state statute or rule enacted or adopted in response to a federal statute or regulation;
pertaining to air or water environmental protection;
incurred by the applicant or a subsidiary, an affiliate, or a person controlled by or under common control with the applicant in connection with any surface coal mining operation during the three (3) year period before the date of application.
As added by P.L.1-1995, SEC.27. Amended by P.L.2-1997, SEC.54; P.L.17-1999, SEC.1.

IC 14-34-3-4
Confidential or public information pertaining to coal seams, test borings, core samplings, or soil samples
Sec. 4. The information required by section 3 of this chapter pertaining to coal seams, test borings, core samplings, or soil samples is available for inspection by any person with an interest that is or may be adversely affected by the surface coal mining and reclamation operation. However, the information that pertains only to the analysis of the chemical and physical properties of the coal, except information concerning a mineral or elemental content that is potentially toxic in the environment and the nature and location of archeological resources on public land and Indian land as required under the federal Archeological Resources Protection Act of 1979 (16 U.S.C. 470aa et seq.), is confidential.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-5
Probable hydrologic consequences of test borings or core samplings
Sec. 5. Upon the written request of the operator and if the director finds that the probable total annual production at all locations of a surface coal mining operator will not exceed three hundred thousand (300,000) tons, a qualified public or private laboratory designated by the director shall determine the probable hydrologic consequences

and the results of test borings or core samplings required by section 3 of this chapter. The department shall assume the cost of preparation of the determination made under this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-6
Application available for public inspection
Sec. 6. Each applicant for a surface coal mining and reclamation permit, amendment, transfer, or renewal shall file an entire copy of the application, except for the information pertaining to the coal seam, for public inspection in the main public library in the county in which the proposed mining operation is located or in an appropriate public office in that county, as approved by the director. The documents may not be recorded.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-7
Filing fee
Sec. 7. An applicant must pay a filing fee of fifty dollars ($50).
As added by P.L.1-1995, SEC.27.

IC 14-34-3-8
Application on file for 30 days
Sec. 8. An application remains on file until thirty (30) days after the director's final decision on the application, at which time the applicant may remove the application.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-9
Application on file and available for inspection
Sec. 9. An accurate and complete copy of an application, except as provided in section 4 of this chapter, must:
(1) remain on file at the office of the division of reclamation nearest the mining operation; and
(2) be available for public inspection and copying at reasonable charge during normal business hours.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-10
Information concerning archeological and historic sites
Sec. 10. (a) The director may require a permit applicant to submit additional information concerning the identity, location, and nature of archeological and historic sites in or within one thousand (1,000) feet of the permit area in accordance with rules adopted by the commission to implement this section.
(b) In the rules implementing this section, the commission shall provide that the director may require a permit applicant to identify and evaluate important archeological and historic sites through the following:
(1) Searches of the records of the following:             (A) Research institutions.
(B) The state historical preservation office.
(2) Field investigations.
(3) Other appropriate investigations according to standards incorporated in the rules.
(c) The commission's rules must be consistent with the principles set forth in IC 14-34-4-10(c).
As added by P.L.1-1995, SEC.27.

IC 14-34-3-11
Reimbursement of costs to department
Sec. 11. (a) Whenever the department has assumed the cost of a test or determination required by section 5 of this chapter, the operator for whom the costs were assumed shall reimburse the department for the costs if any of the following conditions exist:
(1) The actual and attributed annual coal production of the operator at all locations exceeds three hundred thousand (300,000) tons during any consecutive twelve (12) month period either during:
(A) the term of the permit for which assistance was provided; or
(B) the first five (5) years after issuance of the permit;
whichever is shorter.
(2) False information was given the department in the application for the permit or in reports required by the department.
(3) A permit application was not submitted to the department within one (1) year after the date the permittee received the report for which the cost was assumed.
(4) The applicant does not begin mining within six (6) months after obtaining the permit.
(5) The:
(A) permit is sold, transferred, or assigned to another person; and
(B) transferee's total actual and attributed production exceeds the three hundred thousand (300,000) ton annual production limit during any consecutive twelve (12) month period of the remaining term of the permit.
Under this subdivision the applicant and the applicant's successor are jointly and severally obligated to reimburse the department.
(b) The department may waive the reimbursement obligation if the department finds that the applicant at all times acted in good faith.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-12
Reclamation plan
Sec. 12. (a) Each reclamation plan submitted as part of a permit application as required by section 3 of this chapter must include the following, in the degree of detail necessary to demonstrate that

reclamation required by this article can be accomplished:
(1) The:
(A) identification of land subject to surface coal mining operations over the estimated life of those operations; and
(B) size, sequence, and timing of the sub areas for which it is anticipated that individual permits for mining will be sought.
(2) A statement of the condition of the land to be covered by the permit before mining, including the following:
(A) The uses existing at the time of the application.
(B) If the land has a history of previous mining, the uses that preceded mining.
(C) The capability of the land before mining to support a variety of uses giving consideration to the following:
(i) Soil and foundation characteristics.
(ii) Topography.
(iii) Vegetative cover.
(iv) If applicable, a soil survey prepared under section 3(16) of this chapter.
(D) The productivity of the land, including the following:
(i) Appropriate classification as prime farmland.
(ii) The average yield of food, fiber, forage, or wood products from the land obtained under high levels of management.
(3) The proposed use of the land following reclamation, including the following:
(A) A discussion of the utility and capacity of the reclaimed land to support a variety of alternative uses.
(B) A discussion of the relationship of that use to existing land use policies and plans.
(C) The comments of any owner of the surface and state and local governments or agencies of state and local governments that would have to initiate, implement, approve, or authorize the proposed use of the land following reclamation.
(4) A detailed description of:
(A) how the proposed postmining land use is to be achieved; and
(B) the necessary support activities that may be needed to achieve the proposed land use.
(5) A description of the engineering techniques and the major equipment proposed to be used in the surface coal mining and reclamation operation.
(6) Plans for the following:
(A) The control of surface water drainage and of water accumulation.
(B) Where appropriate, backfilling, soil stabilization, and compacting, grading, and appropriate revegetation.
(C) Soil reconstruction, replacement, and stabilization under the performance standards in IC 14-34-10-2(b)(10) for the

food, forage, and forest land identified in IC 14-34-10-2(b)(10).
(7) An estimate of the cost of the reclamation, including a statement as to how the permittee plans to comply with each of the requirements set out in IC 14-34-10-2.
(8) The consideration given to maximize the use and conservation of the solid fuel resource recovered so that reaffecting the land in the future is minimized.
(9) A detailed estimated timetable for the accomplishment of each major step in the reclamation plan.
(10) The consideration given to making the surface coal mining and reclamation operation consistent with the following:
(A) Surface owner plans.
(B) Applicable state and local land use plans and programs.
(11) The steps to be taken to comply with the following:
(A) Applicable air and water quality laws and rules.
(B) Applicable health and safety standards.
(12) The consideration given to developing the reclamation plan in a manner consistent with local physical environmental and climatological conditions.
(13) With respect to land contiguous to the area to be covered by the permit, a description of the following:
(A) The land.
(B) Interests in the land.
(C) Options on interests in the land held by the applicant.
(D) Pending bids on interests in the land by the applicant.
This information is confidential and not a matter of public record.
(14) The results of test borings that the applicant has made to the permit area or other equivalent information and data in a form satisfactory to the director, including the location of subsurface water and an analysis of the chemical properties. The analysis must include an analysis of the acid-forming properties of the mineral and overburden. The information that pertains only to the analysis of the chemical and physical properties of the coal, except information regarding mineral or elemental contents that are potentially toxic in the environment, is confidential.
(15) A detailed description of the measures to be taken during the surface coal mining and reclamation process to assure the protection of the following:
(A) The quality of surface and ground water systems, both onsite and offsite, from adverse effects of the mining and reclamation process.
(B) The rights of present users to that water.
(C) The quantity of surface and ground water systems, both onsite and offsite, from adverse effects of the mining and reclamation process or to provide alternative sources of water where the protection of quantity cannot be assured.
(16) Other information that the commission requires by rule.     (b) Unless otherwise provided, information required by this section that is not on public file under Indiana law is confidential.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-13
Departures from standards
Sec. 13. To encourage advances in coal mining and reclamation practices or to allow postmining land use for industrial, commercial, residential, recreational, or public use, the director may, with the approval of the United States Secretary of the Interior, permit departures in individual cases from the standards established in IC 14-34-10 and IC 14-34-11. The director may permit these departures only if the following conditions exist:
(1) The experimental practices are:
(A) potentially more; or
(B) at least as;
environmentally protective during and after the coal mining operations as those required under commission rules governing this section.
(2) The coal mining operations approved for particular land use or other purposes are not larger or more numerous than necessary to determine the effectiveness and economic feasibility of the experimental practices.
(3) The experimental practices do not reduce the protection afforded public health and safety below that provided by commission rules governing this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-3-14
Coordination with other federal act requirements
Sec. 14. The director shall, to avoid duplication, provide for the coordination of review and issuance of permits for surface coal mining and reclamation operations with applicable requirements of the following:
(1) The federal Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(2) The federal Fish and Wildlife Coordination Act (16 U.S.C. 661 through 666c).
(3) The federal Migratory Bird Treaty Act of 1918 (16 U.S.C. 703 through 711).
(4) The National Historic Preservation Act (16 U.S.C. 470 et seq.).
(5) The federal Bald Eagle Protection Act (16 U.S.C. 668a).
As added by P.L.1-1995, SEC.27.



CHAPTER 4. PERMIT APPROVAL OR DENIAL

IC 14-34-4-1
Applicant's required notice of application
Sec. 1. At the time of submission of an application for a permit or revision or renewal of a permit under this article, the applicant shall do the following:
(1) Place the advertisement submitted as part of the application under IC 14-34-3-3(6) in a local newspaper of general circulation in the county in which the proposed surface coal mining operation is located at least one (1) time a week for four (4) consecutive weeks.
(2) Mail a copy of the advertisement to each person identified in the application under IC 14-34-3-3(2).
(3) Mail a copy to every person who has requested notice of such applications.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-2
Director's required notice of application
Sec. 2. (a) The director shall give notice to the following:
(1) Various local governmental bodies, planning agencies, sewage and water treatment authorities, or water companies in the county in which the proposed surface coal mining operation will take place.
(2) All federal or state governmental agencies with authority to issue permits and licenses applicable to the proposed surface coal mining and reclamation operation that are part of the permit coordinating process developed in accordance with IC 14-34-3-14.
(3) Those agencies with an interest in the proposed operations, including the following:
(A) The United States Department of Agriculture Natural Resources Conservation Service district office.
(B) The local United States Army Corps of Engineers district engineer.
(C) The National Park Service.
(D) State and federal fish and wildlife agencies.
(E) The historic preservation officer.
(b) The notice required by subsection (a) must consist of the following:
(1) The operator's intention to mine a particularly described tract of land.
(2) The application's permit number.
(3) Where a copy of the proposed surface coal mining and reclamation plan may be inspected.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-3 Comments concerning applications
Sec. 3. (a) The local bodies, agencies, authorities, or companies notified under section 2 of this chapter may, within thirty (30) days of notification, submit written comments concerning the permit applications with respect to the effect of the proposed surface coal mining operation on the environment in their area of responsibility.
(b) The director shall immediately do the following:
(1) Transmit the comments to the applicant.
(2) Make the comments available to the public at the same locations that the permit applications are available.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-4
Objections; request for informal conference or public hearing
Sec. 4. (a) A person with an interest that is or may be adversely affected by a proposed surface coal mining operation or the officer or head of a federal, state, or local governmental agency or authority may:
(1) file written objections to the proposed initial or revised application for a permit for surface coal mining and reclamation operation with the director; and
(2) request an informal conference or a public hearing under section 6 of this chapter;
within thirty (30) days after the last publication of the notice required by sections 1 and 2 of this chapter.
(b) The request for an informal conference or public hearing must do the following:
(1) State specifically the objections of the person requesting the conference.
(2) If the person requesting the conference or public hearing is not the officer or head of a federal, state, or local governmental agency or authority, identify the interest of the person who is or may be affected by the proposed surface coal mining operation.
(c) Upon receipt of an objection under subsection (a), the director shall immediately do the following:
(1) Transmit the objections to the applicant.
(2) Make the objections available to the public.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-5
Informal conference or public hearing; access to mining area; record of proceedings
Sec. 5. (a) If written objections are filed and an informal conference or a public hearing is requested, the director shall hold the conference or public hearing in the locality of the proposed surface coal mining operation within a reasonable time of receipt of the objections or request. The director shall advertise in a newspaper of general circulation in the county in which the proposed surface coal mining operation is located at least two (2) weeks before the scheduled conference or public hearing the date, time, and location

of the conference or public hearing.
(b) The director may arrange with the applicant, upon request by any party to the administrative proceeding, access to the proposed mining area for the purpose of gathering information relevant to the proceeding.
(c) An electronic or a stenographic record shall be made of the conference or public hearing, unless waived by all parties. The director shall maintain the record and have the record accessible to the parties until final release of the applicant's performance bond.
(d) The director may not hold the conference or public hearing if any of the following conditions exist:
(1) All parties requesting the conference or public hearing stipulate agreement before the conference or public hearing and withdraw their request.
(2) The request fails to comply with the requirements of section 4 of this chapter.
(3) The objections do not concern a matter within the scope of this article or the commission's rules.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-6
Conditions requiring public hearing
Sec. 6. A public hearing shall be held on the proposed initial or revised application for a permit if any of the following conditions exist:
(1) The applicant requests a public hearing under section 4 of this chapter.
(2) A petition is filed with the director requesting a public hearing that is signed by at least twenty-five (25) individuals who are at least eighteen (18) years of age and who:
(A) reside in the county where the permitted activity would take place; or
(B) own real property within one (1) mile of the site of the proposed or existing permitted activity.
(3) The director orders a public hearing.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-7
Approval of application; requirements
Sec. 7. (a) The applicant has the burden of establishing that the application complies with all the requirements of this article. The director may not approve a permit or revision application unless the application affirmatively demonstrates and the director finds the following:
(1) The permit application is accurate and complete and in compliance with all the requirements of this article.
(2) The applicant has demonstrated that reclamation as required by this article can be accomplished under the reclamation plan contained in the permit application.
(3) The:             (A) assessment of the probable cumulative impact of all anticipated mining in the area on the hydrologic balance specified in IC 14-34-3-3 has been made by the director; and
(B) proposed mining operation is designed to prevent material damage to the hydrologic balance outside the permit area.
(4) The proposed mining area is not:
(A) included within an area designated unsuitable for surface coal mining under IC 14-34-18-4; or
(B) within an area under study for that designation in an administrative proceeding;
unless the applicant demonstrates that before January 1, 1977, the applicant has made substantial legal and financial commitments in the operation for which the applicant is applying for a permit and is in an area where an administrative proceeding has commenced under IC 14-34-18-4.
(5) If the private mineral estate is severed from the private surface estate, the applicant has submitted to the director one (1) of the following:
(A) The written consent of the surface owner to the extraction of coal by surface mining methods.
(B) A conveyance that expressly grants or reserves the right to extract the coal by surface mining methods. If the conveyance does not expressly grant the right to extract coal by surface mining methods, the surface-subsurface legal relationship shall be determined in accordance with Indiana law.
(6) A surface coal mining operation owned or controlled by the applicant or a person who owns or controls the applicant is not in violation of:
(A) this article;
(B) IC 14-36-1;
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
(D) any federal statute or regulation; or
(E) any state statute or rule enacted or adopted under federal statute or regulation pertaining to air or water environmental protection;
unless the applicant submits proof that an existing violation has been appealed or corrected or is in the process of being corrected to the satisfaction of the regulatory authority that has jurisdiction over the violation.
(7) The applicant has, if applicable, satisfied the requirements for approval of a long term, intensive agricultural postmining land use.
(8) The applicant has paid all reclamation fees from previous and existing operations as required by 30 CFR Part 870.
(9) The operation would not affect the continued existence of endangered or threatened species or result in destruction or adverse modification of their critical habitats, as determined

under the federal Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
(10) If any part of the operation would take place in a floodway, the operation will not:
(A) result in unreasonably detrimental effects upon the fish, wildlife, or botanical resources;
(B) adversely affect the efficiency; or
(C) unduly restrict the capacity;
of the floodway.
(b) The director shall make the findings required by subsection (a) in writing and available to the applicant. The director may base the findings on information set forth in the application or from information otherwise available. The director shall set forth in the written approval or denial the basis of the director's findings.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-8
Nonissuance of permit for violations of certain federal and state statutes
Sec. 8. (a) As used in this section, "applicant" or "operator" includes the following:
(1) The officers, partners, or directors of the applicant or operator.
(2) The officers, partners, or directors of applicants or operators under IC 14-36-1.
(b) The director may not issue a permit to an applicant if the director finds after a hearing conducted in accordance with IC 4-21.5-3 that the applicant or the operator specified in the application controls or has controlled surface coal mining operations with a demonstrated pattern of willful violations of:
(1) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
(2) this article or IC 13-4.1 (before its repeal);
(3) IC 14-36-1 or IC 13-4-6 (before its repeal); or
(4) any state statute enacted in response to P.L.95-87, the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328);
of a nature and duration and with the resulting irreparable damage to the environment that indicates an intent not to comply with this article, IC 13-4.1 (before its repeal), IC 14-36-1, or IC 13-4-6 (before its repeal).
As added by P.L.1-1995, SEC.27.

IC 14-34-4-8.5
Exemptions for unanticipated events or conditions
Sec. 8.5. The:
(1) finding required by section 7(a)(6) of this chapter; and
(2) prohibition on the issuance of a permit in section 8 of this chapter;
do not apply to a violation resulting from an unanticipated event or

condition at a surface coal mining operation on lands eligible for remining under a permit held by the applicant.
As added by P.L.179-1995, SEC.4.

IC 14-34-4-9
Mining of prime farmland
Sec. 9. (a) This section does not apply to an existing surface coal mining operation that held a valid permit on August 3, 1977, with continuous permits since that date.
(b) In addition to finding the application in compliance with section 7 of this chapter, if the proposed mining area contains prime farmland under IC 14-34-3-3(16), the director shall, after consultation with the United States Secretary of Agriculture and under rules adopted by the commission, grant a permit to mine on prime farmland if the director finds in writing that the operator has the technological capability to restore the mined area, within a reasonable time, to equivalent or higher levels of yield as nonmined prime farmland in the surrounding area under equivalent levels of management and can meet the soil reconstruction standards in IC 14-34-10-2(b)(10).
As added by P.L.1-1995, SEC.27.

IC 14-34-4-10
Considerations regarding historic sites and structures
Sec. 10. (a) The director may not approve a permit application unless, in addition to the findings required by section 7 of this chapter, the director states in writing that the director has considered the effects of the proposed mining operation on a place listed on or eligible for listing on the National Register of Historic Places or the Indiana state register of historic sites and structures.
(b) If the director considers it appropriate in accordance with rules adopted by the commission under this section, the director may impose conditions on a permit for the protection of properties or sites listed on or eligible for listing on the National Register of Historic Places or the Indiana state register of historic sites and structures requiring that:
(1) mining operations not occur in the areas occupied by the properties or sites; or
(2) measures be implemented to mitigate the effects of the operation upon those properties or sites before mining.
(c) The commission shall adopt rules under IC 4-22-2 to implement this section consistent with the following general principles:
(1) The commission's rules may not prohibit the use of information from any source and shall recognize the responsibilities of the state historic preservation officer under IC 14-21-1-12 and IC 14-21-1-15.
(2) The commission's rules must provide for participation by professional and amateur archeologists, anthropologists, historians, or related experts in any:             (A) field investigations;
(B) studies; or
(C) records searches;
required by the director under this section.
(3) The commission's rules must strive to ensure that field investigations and studies are required only where a substantial likelihood exists that important and significant archeological or historic sites are present.
(4) In considering the effect of proposed surface coal mining and reclamation operations on a property or site eligible for listing on the National Register of Historic Places, the director shall consider the following:
(A) Based on information available from the division of historic preservation and archeology, the relative importance of the property or site compared to other properties or sites in Indiana listed on or eligible for listing on the National Register of Historic Places.
(B) The cost of an investigation of the permit area or site as estimated by the applicant. A decision that an investigation is not required may not be based on cost alone.
(5) This section does not authorize rules that impair the ownership of artifacts or other material found on private land.
(d) The director may do the following:
(1) Investigate the possibility of obtaining available federal or private:
(A) grants;
(B) subsidies; or
(C) aid;
to defer the cost to private individuals of measures required by the director under this section.
(2) Apply for any:
(A) grants;
(B) aid; or
(C) subsidies;
that the director determines are available.
(e) In making the finding required by this section, the director shall take into account the general principles set forth in subsection (c).
As added by P.L.1-1995, SEC.27.

IC 14-34-4-10.5
Good faith effort to identify problems that may result in unanticipated events or conditions
Sec. 10.5. (a) A person who submits an application for a permit or for the revision or renewal of a permit under this article shall, to the extent not otherwise addressed in the permit application, make a good faith effort to identify potential problems that may result in an unanticipated event or condition.
(b) An event or condition that arises despite substantial adherence to the applicable operation and reclamation plan may be considered

unanticipated if it was not identified in the application for the governing permit.
As added by P.L.179-1995, SEC.5.

IC 14-34-4-11
Written findings
Sec. 11. (a) If an informal conference or public hearing is held under section 5 of this chapter, the director shall furnish the applicant and all parties with written findings:
(1) granting or denying the permit in whole or in part; and
(2) stating the reasons for granting or denying the permit in whole or in part;
within sixty (60) days of the conference or public hearing.
(b) If the director does not take action on the permit application within sixty (60) days after the conference or public hearing, the applicant may do the following:
(1) Consider the permit application disapproved.
(2) Request a hearing under section 13 of this chapter.
(c) The applicant may waive the time limits of this section.
(d) If an informal conference or public hearing is not held under section 5 of this chapter, the director shall notify the applicant in writing within a reasonable time established by the commission by rule and taking into account:
(1) the time needed for proper investigation of the site;
(2) the complexity of the permit application; and
(3) whether or not written objections to the application were filed;
whether the application has been approved or disapproved in whole or in part.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-12
Notification of applicant of director's decision
Sec. 12. The director shall notify an applicant of the director's decision regarding the application. If the application is disapproved, the notification must set forth specific reasons for the application's disapproval.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-13
Hearing on reasons for final determination
Sec. 13. (a) Within thirty (30) days after an applicant is notified of the approval or disapproval of an application:
(1) the applicant; or
(2) any person with an interest that is or may be adversely affected;
may request a hearing on the reasons for the final determination. The request must identify the person's interest that is or may be affected by the approval or disapproval of the application.
(b) Upon receipt of a request for a hearing under subsection (a),

the commission shall do the following:
(1) Hold a hearing within thirty (30) days of the receipt of the request.
(2) Notify the applicant and all interested parties of the time and place of the hearing.
(3) Conduct the hearing and proceedings in accordance with IC 4-21.5. For all hearings and proceedings commenced after July 1, 1991, the commission is limited to the record before the director.
(c) Within thirty (30) days after the hearing, the commission shall furnish:
(1) the applicant; and
(2) all persons who participated in the hearing;
a written decision and state the reasons for the decision.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-14
Issuance of permit
Sec. 14. The director shall issue a permit if all of the following apply:
(1) The application is approved.
(2) The bonding requirements of IC 14-34-6 are met.
(3) The thirty (30) day period specified under section 13(a) of this chapter has expired.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-15
Permit effective upon issuance
Sec. 15. Notwithstanding IC 4-21.5-3-5, a permit issued under section 14 of this chapter is effective upon issuance, unless a stay of the permit has been granted under section 17 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-16
Notification of permit issuance
Sec. 16. (a) Within ten (10) days after a permit is issued, the director shall notify the following persons that a permit has been issued:
(1) The local government officials in the county in which the area of land to be affected is located.
(2) Each person identified in the permit application under IC 14-34-3-3(2).
(3) Each person who has requested a hearing under section 6 of this chapter.
(4) Each person who has requested such notice.
(b) The notification must include a description of the land's location.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-17 Temporary relief pending final determination
Sec. 17. If a hearing is requested under section 13 of this chapter, the commission may, under the conditions that the commission prescribes, grant appropriate temporary relief pending final determination of the proceedings if the following conditions are met:
(1) All parties to the proceedings are notified and given an opportunity to be heard on a request for temporary relief.
(2) The person requesting temporary relief shows a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding.
(3) Temporary relief will not adversely affect the public health or safety or cause significant imminent environmental harm to land, air, or water resources.
As added by P.L.1-1995, SEC.27.

IC 14-34-4-18
Conditions of permit
Sec. 18. (a) Each permit issued by the director is subject to conditions imposed by the director. The conditions must include at a minimum a requirement for the operator to pay to the federal Office of Surface Mining all fees owed under 30 CFR Part 870.
(b) The director may issue a permit subject to the condition that the permittee obtain or maintain in force other licenses or permits required for the surface coal mining and reclamation operation. However, the imposition of a condition under this subsection does not authorize or require the director to administer or enforce the requirements of any federal law or of any state law other than this article.
As added by P.L.1-1995, SEC.27. Amended by P.L.75-1998, SEC.5.



CHAPTER 5. PERMIT TERMS

IC 14-34-5-1
Validity permit
Sec. 1. (a) A permit issued under IC 14-34-4 is valid for five (5) years unless the director grants a longer period under subsection (c).
(b) The director may issue a permit with a validity period exceeding five (5) years if the following conditions are met:
(1) The applicant demonstrates that a specified longer period is reasonably needed to obtain necessary financing for equipment and the opening of the operation.
(2) The application is full and complete for the specified longer period.
(3) The application complies with:
(A) the standards established by this article; or
(B) the rules that the commission adopts.
(c) If the director determines that a specified validity period exceeding five (5) years is warranted under subsection (b)(1), the director may issue a permit for the specified longer period.
As added by P.L.1-1995, SEC.27.



CHAPTER 6. BONDING

IC 14-34-6-1
Bond requirements
Sec. 1. (a) After a surface coal mining and reclamation permit application is approved but before the permit is issued, the applicant must file with the director, on a form prescribed and furnished by the director, a bond for performance payable to the state and conditional upon faithful performance of all the requirements of this article and of the permit. The bond must cover the area of land within the permit area upon which the operator will initiate and conduct surface coal mining and reclamation operations within the initial term of the permit.
(b) As succeeding increments of surface coal mining and reclamation operations are initiated and conducted within the permit area, the permittee must file with the director an additional bond to cover those increments in accordance with this chapter.
(c) If a permittee files a bond that becomes unacceptable under section 4 of this chapter, the permittee must file an acceptable bond as required by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-2
Bond amount
Sec. 2. (a) The director shall determine the amount of the bond required for each bonded area. The amount of the bond must be sufficient to assure the completion of the reclamation plan if the work had to be performed by the director if forfeiture occurs. However, the bond amount may not be less than ten thousand dollars ($10,000).
(b) In making a determination of bond amount, the director shall consider the following:
(1) The reclamation requirements of the approved permit.
(2) The probable difficulty of reclamation due to factors such as the following:
(A) Topography.
(B) Geology of the site.
(C) Hydrology.
(D) Revegetation potential.
(3) The history of mining and reclamation activities of the applicant.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-3
Liability under bond
Sec. 3. Liability under the bond extends for:
(1) the duration of the surface coal mining and reclamation operation; and
(2) a period coincident with the operator's responsibility for

revegetation requirements in IC 14-34-10.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-4
Execution of bond
Sec. 4. The operator and a corporate surety:
(1) licensed to do business in Indiana; and
(2) recognized by the treasurer of state as holding a certificate of authority from the United States Department of the Treasury as an acceptable surety on federal bonds;
shall execute the bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-5
Options instead of bond
Sec. 5. (a) Instead of a bond, an operator may elect to deposit:
(1) cash;
(2) negotiable bonds of the United States government or of Indiana; or
(3) negotiable certificates of deposit or letters of credit of a bank organized or transacting business in the United States;
in an amount or that has a market value equal to or greater than the amount of the bond required for the bonded area under the same terms and conditions upon which surety bonds are deposited.
(b) In the alternative, the director may accept the applicant's own bond without separate surety if the applicant demonstrates to the satisfaction of the department under IC 14-34-7 the following:
(1) The existence of a suitable agent to receive service of process.
(2) A history of financial solvency and continuous operation sufficient for authorization to self insure or bond the amount.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-6
Adjustment of bond or deposit amount
Sec. 6. The director shall adjust the amount of the bond or deposit required and the terms of each acceptance of the applicant's bond periodically as:
(1) affected land acreages are increased or decreased;
(2) changes occur in the cost of future reclamation; or
(3) significant changes occur in the history of the mining and reclamation activities of the applicant.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-7
Release of bond or deposit
Sec. 7. (a) After a permit is issued, the permittee may apply to the director for the release of all or part of the bond or deposit. As part of the bond release application, the permittee must do the following:
(1) Submit copies of letters that the permittee has sent by

certified mail to:
(A) adjoining property owners;
(B) local government bodies;
(C) planning agencies;
(D) sewage and water treatment authorities; or
(E) water companies;
in the county in which the surface coal mining and reclamation operation is located notifying the entities of the bond release application.
(2) Within thirty (30) days after filing the bond release application, submit a copy of an advertisement placed at least one (1) time a week for four (4) successive weeks in a newspaper of general circulation in the county in which the surface coal mining and reclamation operation is located. The advertisement must contain the following:
(A) A notification of the precise location of the land affected.
(B) The number of acres.
(C) The permit and the date of approval.
(D) The amount of the bond filed and the part sought to be released.
(E) The type and appropriate dates of reclamation work performed.
(F) A description of the results achieved relating to the operator's approved reclamation plan.
(b) The director may initiate an application for the release of a bond. If a bond release application is initiated by the director, the department shall perform the notification and certification requirements otherwise imposed on the permittee under this section and section 8 of this chapter.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.26.

IC 14-34-6-8
Bond release application; notification
Sec. 8. If an application for total or partial bond release is filed with the director, the director shall notify appropriate:
(1) local governmental bodies;
(2) planning agencies;
(3) sewage and water treatment authorities; or
(4) water companies;
in the county in which the surface coal mining operation is located by certified mail at least thirty (30) days before the release of all or a part of the bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-9
Inspection and evaluation
Sec. 9. Within thirty (30) days of receipt of a bond release application, the director shall conduct an inspection and evaluation of the reclamation work involved. The evaluation must include the

following:
(1) The degree of difficulty to complete a remaining reclamation.
(2) Whether pollution of surface and subsurface water is occurring.
(3) The probability of continuance or future occurrence of the pollution.
(4) The estimated cost of abating the pollution.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-10
Written objections; request for public hearing
Sec. 10. (a) This section applies to the following:
(1) A person with a legal interest that might be adversely affected by release of a bond.
(2) The responsible officer or head of a federal, state, or local governmental agency that:
(A) has jurisdiction by law or special expertise with respect to an environmental, a social, or an economic impact involved in the operation; or
(B) may develop and enforce environmental standards with respect to those operations.
(b) A person described in subsection (a) may do the following:
(1) File written objections to the proposed release from bond with the director.
(2) Request a public hearing within thirty (30) days after the last publication of the notice required by section 7 of this chapter.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.27.

IC 14-34-6-11
Public hearing
Sec. 11. (a) If written objections are filed and a hearing requested under section 10 of this chapter, the director shall do the following:
(1) Inform all the interested parties of the date, time, and location of the hearing.
(2) Advertise the information in a newspaper of general circulation in the county where the surface coal mining and reclamation operation proposed for bond release is located one (1) time each week for two (2) consecutive weeks.
(b) The director shall hold the public hearing in accordance with IC 14-34-4-5:
(1) in the county where the surface coal mining and reclamation operation proposed for bond release is located; or
(2) at the state capital;
at the option of the objector, within thirty (30) days of the request for the hearing.
(c) At a hearing held under this section, the director may inspect the land affected and other surface coal mining operations carried on by the applicant in the vicinity.     (d) The director shall notify the permittee in writing of the decision and findings of the hearing within thirty (30) days of the completion of the hearing.
(e) The director's decision is subject to IC 4-21.5.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-12
Informal conference
Sec. 12. Without prejudice to the rights of the objectors under section 10 of this chapter or the applicant, the director may provide for an informal conference to resolve the written objections.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-13
Schedule for release of bond or deposit
Sec. 13. The director may release the bond, deposit, or letter of credit in whole or in part if the director is satisfied that the reclamation covered by the bond or deposit or part of the bond or deposit has been accomplished as required by this article according to the following schedule:
(1) When the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with the approved reclamation plan, the release of sixty percent (60%) of the bond or collateral for the applicable permit area.
(2) After revegetation is established on the regraded mined land in accordance with the approved reclamation plan. When determining the amount of bond to be released after successful revegetation has been established, the director shall retain the amount of bond for the revegetated area that would be sufficient for a third party to cover the cost of establishing revegetation and for the period specified for operator responsibility in IC 14-34-10 of establishing revegetation. The director may not release a part of the bond or deposit under this subdivision:
(A) if the land to which the release would be applicable is contributing suspended solids to stream flow or runoff outside the permit area in excess of the requirements set forth in IC 14-34-10-2(b)(13); or
(B) until soil productivity for prime farmland has returned to equivalent levels of yield as nonmined land of the same soil type in the surrounding area under equivalent management practices as determined from the soil survey performed under IC 14-34-3-3(16).
If a silt dam is to be retained as a permanent impoundment under IC 14-34-10-2(b)(11), the appropriate part of the bond may be released under this subdivision if provisions for sound future maintenance by the operator or the landowner are made with the director.
(3) When the operator has successfully completed all surface coal mining and reclamation activities, the release of the remaining part of the bond, but not before the expiration of the

period specified for operator responsibility in IC 14-34-10. However, the director may not fully release a bond or deposit until all reclamation requirements of this article are fully met.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-14
Notification of decision
Sec. 14. (a) If a public hearing requested under section 10 of this chapter is not held, the director shall notify the permittee in writing of the decision on the application or bond release within sixty (60) days of the filing of the application.
(b) If the director disapproves the application for release of the bond or part of the bond, the director shall notify the permittee, in writing, stating the following:
(1) The reasons for disapproval.
(2) A recommendation as to the corrective actions necessary to secure the release.
(3) Allowing an opportunity for a public hearing in accordance with IC 4-21.5-3.
As added by P.L.1-1995, SEC.27.

IC 14-34-6-14.3
Release of bond covering undisturbed area
Sec. 14.3. The director may release the bond, deposit, or letter of credit covering an area that has not been disturbed by surface coal mining activities. A release under this subsection is not subject to the public notice and hearing requirements set forth in sections 7 through 14 of this chapter.
As added by P.L.176-1995, SEC.6.

IC 14-34-6-14.6
Release of bond covering disturbed area
Sec. 14.6. (a) This section applies when an applicant or permittee submits a bond, deposit, or letter of credit covering an area that:
(1) has been disturbed by surface coal mining activities; and
(2) is covered by another bond, deposit, or letter of credit previously submitted by another permittee.
(b) Except as provided in subsection (c), in a situation described in subsection (a):
(1) the bond, deposit, or letter of credit previously submitted shall be released when the director accepts the bond, deposit, or letter of credit submitted by the applicant or permittee; and
(2) the bond, deposit, or letter of credit submitted by the applicant or permittee:
(A) is subject to the standards set forth in sections 7 through 14 of this chapter; and
(B) may not be released under section 14.3 of this chapter.
(c) If two (2) or more persons who are applicants or permittees each file a bond, deposit, or letter of credit covering the same area, the persons may enter into a written agreement that allocates

responsibility among the persons for the reclamation of the area. If the agreement is approved by the director, the agreement governs the respective responsibilities of the persons for the reclamation of the area.
As added by P.L.176-1995, SEC.7.

IC 14-34-6-15
Abandoned mine reclamation fund
Sec. 15. (a) As used in this section, "fund" refers to the post-1977 abandoned mine reclamation fund established by this section.
(b) The post-1977 abandoned mine reclamation fund is established. The fund consists of bond forfeiture money collected under section 16 of this chapter and the civil penalties described in IC 14-34-16-9. The fund may be used as follows:
(1) To effect the restoration of land not otherwise eligible for federal funding on which there has been surface mining activity after August 3, 1977.
(2) To replace domestic water supplies disrupted or affected by a surface coal mining and reclamation operation, including the disposal of coal combustion waste (as defined in IC 13-19-3-3), where the surface coal mining and reclamation operation has been completed and is no longer subject to IC 14-34.
The money held for this purpose may not exceed an amount established by the department that is sufficient to enable the director to cover the anticipated cost of restoration.
(c) At least five hundred thousand dollars ($500,000) in the fund is dedicated as collateral for the bond pool under IC 14-34-8 and may not be used for the restoration of land or replacement of water described in subsection (b).
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.27. Amended by P.L.63-1999, SEC.1.

IC 14-34-6-16
Forfeiture of bond
Sec. 16. (a) The director may order the forfeiture of all or part of a bond for a permit area or an increment of a permit area, regardless of whether the entire area has been disturbed by surface mining activities, if:
(1) the permittee does not conduct reclamation operations in accordance with the applicable reclamation plan; or
(2) the permittee does not fulfill at least one (1) of the conditions under which the bond was posted.
(b) An order issued under subsection (a) or under IC 13-4.1-6-9(a) (before its repeal) is subject to IC 4-21.5-3-6 and becomes an effective and final order of the director without a proceeding if a

request for review of the order is not filed with the director within fifteen (15) days after the order is served upon:
(1) the permittee; and
(2) the person that executed the permittee's bond or other performance guarantee if the permittee filed a bond or other performance guarantee under this chapter.
(c) If the forfeited bond is insufficient to pay the entire cost of reclamation, the permittee shall pay the uncompensated balance necessary for complete reclamation as determined by the director.
(d) If the amount of the forfeited bond exceeds the amount necessary for complete restoration, the excess amount shall be returned by the director to the person from whom the amount was received.
(e) A person who has forfeited a bond may not be given a permit until:
(1) the land subject to the forfeiture has been reclaimed without cost to the state; or
(2) the department has received an amount of money equal to the amount determined by the director to be necessary to reclaim the land.
(f) Money collected under this section is appropriated and allotted to the department, at the time of deposit, for restoration of the site from which the bond was forfeited.
As added by P.L.1-1995, SEC.27.



CHAPTER 7. SELF-BONDING

IC 14-34-7-0.5
"Collateral" defined
Sec. 0.5. As used in this chapter, "collateral" means the actual or constructive deposit, as appropriate, with the director of one (1) or more of the following types of property in support of a self-bond:
(1) A perfected, first-lien security interest in favor of the department of natural resources in real property located in Indiana that meets the requirements of this chapter.
(2) Securities backed by the full faith and credit of the United States government, or state government securities, that are:
(A) acceptable to;
(B) endorsed to the order of; and
(C) placed in the possession of;
the director.
(3) Personal property that is located in Indiana and owned by the applicant, the market value of which is more than one million dollars ($1,000,000) per property unit.
As added by P.L.176-1995, SEC.8.

IC 14-34-7-0.6
"Comparative balance sheet" defined
Sec. 0.6. As used in this chapter, "comparative balance sheet" means item accounts from a number of the operator's successive yearly balance sheets arranged side by side in a single statement.
As added by P.L.176-1995, SEC.9.

IC 14-34-7-0.7
"Comparative income statement" defined
Sec. 0.7. As used in this chapter, "comparative income statement" means an operator's income statement amounts for a number of successive yearly periods arranged side by side in a single statement.
As added by P.L.176-1995, SEC.10.

IC 14-34-7-1
"Liabilities" defined
Sec. 1. As used in this chapter, "liabilities" means obligations to transfer assets or provide services to other entities in the future as a result of past transactions. The term does not include amounts that are required to be recorded for financial accounting purposes under Statement of Financial Accounting Standards number 106 issued by the Financial Accounting Standards Board and effective December 1990.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.11.

IC 14-34-7-2
"Net worth" defined      Sec. 2. As used in this chapter, "net worth":
(1) means:
(A) total assets; minus
(B) total liabilities; and
(2) is equivalent to owners' equity.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-2.5
"Surface Mining Control and Reclamation Act" defined
Sec. 2.5. As used in this chapter, "Surface Mining Control and Reclamation Act" means the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
As added by P.L.176-1995, SEC.12.

IC 14-34-7-3
"Tangible net worth" defined
Sec. 3. As used in this chapter, "tangible net worth" means:
(1) net worth; minus
(2) intangibles such as goodwill and rights to patents or royalties.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-4
"Current assets" defined
Sec. 4. (a) As used in this section, "current assets" means cash or other assets or resources that are reasonably expected to be converted to cash or sold or consumed within:
(1) one (1) year; or
(2) the normal operating cycle of the business.
(b) As used in this section, "current liabilities" means:
(1) obligations that are reasonably expected to be paid or liquidated within one (1) year or within the normal operating cycle of the business; plus
(2) dividends payable on preferred stock within:
(A) one (1) quarter, if declared; or
(B) one (1) year, if a pattern of declaring dividends each quarter is apparent from past business practice.
(c) As used in this section, "fixed assets" means plants and equipment. The term does not include land or coal in place.
(d) Subject to subsection (f), the director may accept a self-bond from an applicant for a permit if all of the following conditions are met by the applicant or the applicant's corporate guarantor at the time the self-bond is accepted:
(1) The applicant designates a suitable agent to receive service of process in Indiana.
(2) The applicant has been in continuous operation as a business entity for at least five (5) years immediately preceding the time of application.
(A) The director may allow a joint venture or syndicate with less than five (5) years of continuous operation to qualify

under this requirement if each member of the joint venture or syndicate has been in continuous operation for at least five (5) years immediately preceding the time of application.
(B) When calculating the period of continuous operation, the director may exclude periods of interruption to the operation of the business entity that:
(i) were beyond the applicant's control; and
(ii) do not affect the applicant's likelihood of remaining in business during the proposed surface coal mining and reclamation operations.
(3) The applicant is not subject to any outstanding cessation order issued under IC 13-4.1-11-5 (before its repeal), IC 14-34-15-6, or the Surface Mining Control and Reclamation Act.
(4) The applicant does not owe any civil penalties under IC 13-4.1-12 (before its repeal), IC 14-34-16, or the Surface Mining Control and Reclamation Act.
(5) The applicant does not owe any fees under this article, IC 13-4.1 (before its repeal), or the Surface Mining Control and Reclamation Act, and is not delinquent in the payment of any fees or civil penalties.
(6) The applicant's permit has never been suspended under this article or IC 13-4.1 (before its repeal), and the applicant is not listed on the Applicant Violator System (AVS).
(7) The applicant submits financial information in sufficient detail to demonstrate that the applicant satisfies at least one (1) of the following criteria:
(A) The applicant has a current rating for the applicant's most recent bond issuance of "A" or higher as issued by:
(i) Moody's Investor Service; or
(ii) Standard and Poor's Corporation.
The applicant must identify the rating service used by the applicant and provide any additional relevant information concerning how the service arrived at the specific ratings.
(B) The applicant has the following:
(i) A tangible net worth of at least ten million dollars ($10,000,000).
(ii) A ratio of total liabilities to net worth of not more than 2.5:1.
(iii) A ratio of current assets to current liabilities of at least 1.2:1.
The ratio requirements set forth in this clause must be met for the year immediately preceding the application, and must be documented for the four (4) years preceding the application. An explanation shall be included for any year in which the ratios of the applicant did not meet the requirements set forth in this clause. The failure of an applicant to meet the ratio requirements set forth in this clause for any of the four (4) years preceding the application does not necessarily disqualify an applicant for self-bonding

under this chapter.
(C) The applicant has the following:
(i) Fixed assets in the United States that total at least twenty million dollars ($20,000,000).
(ii) A ratio of total liabilities to net worth of not more than 2.5:1.
(iii) A ratio of current assets to current liabilities of at least 1.2:1.
The ratio requirements set forth in this clause must be met for the applicant's fiscal year immediately preceding the application, and must be documented for the four (4) years preceding the application. An explanation shall be included for any year in which the ratios of the applicant did not meet the requirements set forth in this clause. The failure of an applicant to meet the ratio requirements set forth in this clause for any of the four (4) years preceding the application does not necessarily disqualify an applicant for self-bonding under this chapter.
(8) The applicant submits the following:
(A) Financial statements for the most recently completed fiscal year accompanied by a report prepared by an independent certified public accountant:
(i) in conformity with generally accepted accounting principles; and
(ii) containing the accountant's audit opinion or review opinion of the financial statements with no adverse opinion.
(B) Unaudited financial statements for completed quarters in the current fiscal year.
(C) Comparative financial data from a five (5) year period, that must include a comparative income statement and a comparative balance sheet.
(D) A statement listing:
(i) every lien filed against any assets of the applicant in any jurisdiction in the United States for an amount that is more than two percent (2%) of the applicant's net worth;
(ii) every action pending against the applicant;
(iii) every judgment rendered against the applicant within the seven (7) years preceding the application that remains unsatisfied and for an amount that is more than two percent (2%) of the applicant's net worth; and
(iv) any petitions or actions in bankruptcy against the applicant, including actions for reorganization.
(E) Additional unaudited information requested by the director.
(e) If an applicant submits financial information to demonstrate that the applicant satisfies the criteria set forth in subsection (d)(7)(B) or (d)(7)(C), the two (2) ratios set forth in subsection (d)(7)(B) or (d)(7)(C) shall be calculated with the proposed self-bond amount included in the current liabilities or total liabilities for the

year of the application. The operator may deduct from the total liabilities the costs currently accrued for reclamation that appear on the balance sheet current in the year of the application.
(f) Notwithstanding subsection (d)(7), the director may not accept a self-bond from an applicant unless the financial ratios of the applicant are at least as favorable as those listed for the medium performers in the Dun and Bradstreet listing of Industry Norms and Key Business Ratios.
(g) Each lien, action, and petition listed under subsection (d)(8)(E) must be identified by the named parties, the jurisdiction in which the matter was filed, the case number, and the final disposition or the current status of any action still pending.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.13.

IC 14-34-7-4.1
Method of replacement of self-bonds
Sec. 4.1. (a) Before January 1, 1996, all self-bonds in effect on July 1, 1995, must be replaced in one (1) of the following ways:
(1) The self-bond may be replaced by another form of bond allowed under IC 13-4.1-6.
(2) The self-bonded permittee may reapply for self-bonding under this chapter.
(b) If the application of a permittee submitted under subsection (a)(2) is not accepted, the permittee must replace its self-bond with another form of bond allowed under IC 14-34-6.
As added by P.L.176-1995, SEC.14.

IC 14-34-7-5
"Corporate guarantee" defined
Sec. 5. (a) A written guarantee accepted under this section is referred to as a "corporate guarantee".
(b) The director may accept a corporate guarantee for an applicant's self-bond from a corporate guarantor if, at the time the self-bond is accepted, the following conditions are met:
(1) The guarantee is in writing.
(2) The applicant satisfies the requirements of section 4(d)(1), 4(d)(2), and 4(d)(8) of this chapter.
(3) The guarantor meets the conditions imposed upon an applicant under section 4 of this chapter.
(c) The terms of a corporate guarantee must provide for the following:
(1) If the applicant fails to complete the reclamation plan, the guarantor shall complete the reclamation plan or the guarantor is liable under the indemnity agreement to provide money to the department sufficient to complete the reclamation plan, but not to exceed the bond amount.
(2) The corporate guarantee remains in force unless:
(A) the guarantor sends notice of cancellation by certified mail to:                 (i) the applicant; and
(ii) the director;
at least ninety (90) days before the cancellation date; and
(B) the director accepts the cancellation.
(3) A notice of cancellation of a corporate guarantee may be accepted by the director if:
(A) the applicant obtains a suitable replacement bond allowed under IC 13-4.1-6 (before its repeal) or IC 14-34-6 before the cancellation date; or
(B) the land or parts of the land for which the self-bond was accepted have not been disturbed.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.15.

IC 14-34-7-6
Self-bond or corporate guarantee; percentage of net worth
Sec. 6. (a) For the director to accept an applicant's self-bond, the total amount of the outstanding and proposed self-bonds of the applicant for surface coal mining and reclamation operations in the United States may not exceed twenty-five percent (25%) of the applicant's tangible net worth in the United States.
(b) For the director to accept a corporate guarantee, the total amount of the corporate guarantor's present and proposed self-bonds and guaranteed self-bonds for surface coal mining and reclamation operations in the United States may not exceed twenty-five percent (25%) of the guarantor's tangible net worth in the United States.
As added by P.L.1-1995, SEC.27.

IC 14-34-7-7
Indemnity agreement
Sec. 7. If the director accepts an applicant's self-bond, an indemnity agreement shall be submitted to the director. The indemnity agreement must meet the following requirements:
(1) The indemnity agreement must provide in express terms that the persons or parties bound by the agreement are liable to the director for all costs incurred by the director:
(A) in pursuing forfeiture of any self-bonds posted by the permittee for whom the indemnity agreement was submitted; and
(B) in reclaiming those areas at which the permittee for whom the indemnity agreement was submitted retains excess monetary liability to the director under IC 14-34-6-16(c).
(2) The indemnity agreement must:
(A) be executed by all persons and parties who are to be bound by the agreement, including the corporate guarantor; and
(B) bind each party jointly and severally.
(3) A corporation applying for a self-bond and a corporate guarantor guaranteeing a self-bond must submit an indemnity agreement signed by two (2) corporate officers who are

authorized to bind the corporation. The director must be given a copy of the authorization and an affidavit certifying that the indemnity agreement is valid under all applicable state and federal laws. A corporate guarantor must give the director a copy of the corporate authorization demonstrating that the corporation may guarantee the self-bond and execute the indemnity agreement.
(4) If the applicant is a partnership, joint venture, or syndicate, the agreement must bind each partner or party who has a beneficial interest, directly or indirectly, in the applicant.
(5) The applicant or corporate guarantor must complete the approved reclamation plan for the land as to which a bond has been forfeited for failure to reclaim or pay to the director an amount necessary to complete the approved reclamation plan, not to exceed the bond amount.
(6) All bonds and guarantees must be indemnified corporately and personally by all principals.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.16.

IC 14-34-7-7.1
Collateral and indemnity agreement to support self-bond application
Sec. 7.1. (a) If an application for self-bonding is rejected based on the information required by section 4 of this chapter or limitations set forth in section 4 of this chapter, the applicant may offer collateral (as defined in section 0.5 of this chapter) and an indemnity agreement to support the applicant's self-bond application. An indemnity agreement offered under this subsection is subject to the requirements of section 7 of this chapter.
(b) The following information must be provided about collateral offered under subsection (a) to support a self-bond:
(1) The value of the property. The property must be valued at the difference between the fair market value of the property and reasonable expenses the department anticipates incurring in selling the property. The fair market value must be determined by an appraiser proposed by the applicant. The director may reject an appraiser proposed by the applicant. An appraisal of property must be performed expeditiously and a copy of the appraisal must be furnished to the director and the applicant. The applicant must pay the cost of the appraisal.
(2) A description of the property, indicating that the property is satisfactory for deposit under this section, and a statement of:
(A) all liens, encumbrances, or adverse judgments imposed on the property; and
(B) any pending litigation relating to the property.
(c) The director has full discretion in accepting collateral offered under subsection (a) to support a self-bond.
(d) Real property offered as collateral under subsection (a) may not include lands that are in the process of being mined or reclaimed

or lands that are the subject of an application under this chapter. The operator may offer land that was formerly subject to a bond if the bond has been released.
(e) Securities offered as collateral under subsection (a) may include only securities that meet the definition of collateral set forth in section 0.5 of this chapter.
(f) Personal property offered as collateral under subsection (a) must be in the possession of the operator, must be unencumbered, and may not include the following:
(1) Property that is already being used as collateral.
(2) Goods that the operator sells in the ordinary course of business.
(3) Fixtures.
(4) Certificates of deposit that are not federally insured or that are issued by a depository that is unacceptable to the director.
(g) Evidence of ownership of property offered as collateral under subsection (a) must be submitted in one (1) of the following forms:
(1) If the property offered is real property, the interest of the applicant must be evidenced by a title certificate or similar evidence of title and encumbrance prepared by an abstract office that is:
(A) authorized to transact business in Indiana; and
(B) satisfactory to the director.
(2) If the property offered is a security, the operator's interest must be evidenced by possession of the original or a notarized copy of the certificate or a certified statement of account from a brokerage house.
(3) If the property offered is personal property, evidence of ownership must be submitted in a form that:
(A) is satisfactory to the director; and
(B) affirmatively establishes unencumbered title to the property of the operator.
(h) An applicant that offers personal property as collateral under subsection (a), in addition to submitting the evidence required by subsection (g), must satisfy the financial requirements set forth in section 4(d)(7)(B) and 4(d)(7)(C) of this chapter.
(i) If the director accepts personal property from an applicant as collateral under subsection (a), the director shall require the following:
(1) Quarterly and annual maintenance reports prepared by the applicant.
(2) A perfected, first lien security interest in the property in favor of the department of natural resources. The security interest must be perfected through:
(A) the filing of a financing statement; or
(B) surrender of possession of the collateral to the department under subsection (k).
(j) If the director accepts personal property from an applicant as collateral under subsection (a), the director may require quarterly or annual inspections of the personal property by a qualified

representative of the department.
(k) If the director accepts personal property from an applicant as collateral under subsection (a), the director shall, as applicable, require:
(1) possession by the department of the personal property; or
(2) a mortgage or security agreement executed by the applicant in favor of the department.
(l) The property interest conveyed under subsection (k) vests in the department to secure the right and power to sell or otherwise dispose of the property by public or private proceedings so as to ensure reclamation of the affected lands in accordance with the reclamation plan.
(m) A mortgage executed under subsection (k)(2) must be executed and recorded so as to be first in time and constitute notice of the interest of the department in the property to any prospective subsequent purchaser of the property.
(n) Any income received from the collateral during the period when the collateral is in the possession of the department shall be remitted to the applicant.
(o) If collateral is left in the possession of the applicant, the security agreement executed under subsection (k)(2) must require that, upon default, the applicant shall assemble the collateral and make it available to the department at a place designated by the department that is reasonably convenient to both parties. All costs of transporting and assembling the collateral shall be borne by the applicant.
(p) With the consent of the director, an applicant may substitute other property for any property accepted and held as collateral under this section. Property may be substituted under this subsection only if:
(1) all the information required concerning property originally submitted as collateral is provided concerning the proposed substitute collateral; and
(2) all requirements of this section are met with respect to the proposed substitute collateral so that all obligations relating to mining operations are secured under all periods of time.
(q) If collateral is posted under subsection (a) to support a self-bond, the applicant shall:
(1) notify all persons that have an interest in the collateral of the posting of the collateral and of all other actions affecting the collateral; and
(2) provide copies of the notices provided under subdivision (1) to the director.
As added by P.L.176-1995, SEC.17.

IC 14-34-7-8
Updated information for self-bond or corporate guarantee
Sec. 8. The director shall require self-bonded applicants and corporate guarantors to submit:
(1) an update of the information required under section 4(d)(7),

4(d)(8), and 4(f) of this chapter within ninety (90) days after the close of each fiscal year; and
(2) information required under section 4(d)(8)(B) of this chapter on a quarterly basis not later than sixty (60) days after the end of each quarter;
following the issuance of the self-bond or corporate guarantee.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.18.

IC 14-34-7-9
Change in financial condition
Sec. 9. (a) If at any time during the period when a self-bond is posted, the financial conditions of the applicant or the corporate guarantor change so that the criteria of sections 4(d)(7), 4(f), and 6 of this chapter are no longer satisfied, the permittee shall do the following:
(1) Notify the director immediately.
(2) Within ninety (90) days of the change in financial condition post an alternate form of bond in the same amount as the self-bond.
(b) If the applicant does not post an alternate form of bond within ninety (90) days of the change in financial condition, the applicant must cease coal extraction and immediately begin reclamation.
As added by P.L.1-1995, SEC.27. Amended by P.L.176-1995, SEC.19.

IC 14-34-7-10
Report of public accounting consultant
Sec. 10. (a) An applicant shall submit, in addition to the financial information required under section 4 of this chapter, a report prepared by a qualified independent public accounting consultant selected from a list of public accounting consultants approved by the director. The director shall consider the information in the report when deciding whether to accept the self-bond of an applicant.
(b) The director may also require reports described in subsection (a) after the director accepts the applicant's self-bond, but not more than one (1) time every three (3) years while the self-bond is posted, except as provided in subsection (d).
(c) A consultant who prepares a report under this section must:
(1) verify that the financial information required under section 4 of this chapter was prepared in accordance with generally accepted accounting principles;
(2) verify that the accounting principles referred to in subdivision (1) were applied consistently for each year of the period for which the information is submitted;
(3) state the amount of, and reason for, any restatement of the financial information referred to in subdivision (1) that is necessary to meet the requirements of subdivision (2); and
(4) state whether any information reviewed during the preparation of the report would lead the consultant to conclude

that the applicant would not meet the requirements of section 4 of this chapter at the end of each of the three (3) fiscal years ending after the calendar month in which the report is completed.
(d) If the consultant who prepares a report under this section is unable to provide the information required by subsection (c)(4), the applicant for whom the report is prepared shall submit an updated report annually.
(e) An applicant shall submit a report required under this section not later than ninety (90) days after the director notifies the applicant or permittee that the report is required.
(f) If an applicant fails to submit a report required under subsection (a), the director shall refuse to accept the self-bond of the applicant until the applicant files the report.
(g) If a permittee who has posted a self-bond under this chapter fails to submit a report required under subsection (b), the director may require the permittee to post an alternate form of bond not later than ninety (90) days after the deadline for the submission of the report.
As added by P.L.176-1995, SEC.20.

IC 14-34-7-11
Incremental self-bonds; coverage of deferred grading areas
Sec. 11. (a) The director may not accept an applicant's self-bond under this chapter in an increment unless, when the self-bond is initially approved under this chapter, the total area of the increment is one hundred percent (100%) self-bonded.
(b) When a self-bond is initially accepted from a permit applicant under this chapter, the self-bond may cover areas subject to the permit on which, as of July 1, 1995, grading has been deferred.
(c) After a self-bond is accepted under this chapter:
(1) coverage under the self-bond continues on any area subject to a grading deferral that is in existence on July 1, 1995, if the grading deferral is subsequently extended beyond its original term; but
(2) an area subject to the permit as to which a grading deferral is granted after July 1, 1995, may not be covered by self-bonding.
(d) An area described in subsection (c)(2):
(1) must be covered by another form of bond allowed under IC 14-34-6; and
(2) may not be covered by the surface coal mine reclamation bond pool established by IC 14-34-8.
As added by P.L.176-1995, SEC.21.

IC 14-34-7-12
Alternate forms of self-bonds; monitoring of reclamation
Sec. 12. (a) If a permittee who posted a self-bond under this chapter does not file an application for a Phase I grading release with the department before the second November 1 after the year in which

the coal was removed from the site covered by the self-bond, the permittee shall replace the self-bond with an alternate form of bond within ninety (90) days of the November 1 deadline established under this subsection.
(b) If:
(1) a permittee who posted a self-bond under this chapter files an application for a Phase I grading release with the department before the second November 1 after the year in which the coal was removed from the site covered by the self-bond; but
(2) the application is rejected by the department;
the permittee shall replace the self-bond with an alternate form of bond not later than ninety (90) days after the denial of the application for a Phase I grading release becomes a final order of the department.
(c) All acreage and structures that are within a permitted area and are used to facilitate active mining and reclamation operations are exempt from subsection (b). Areas described in this subsection include, but are not limited to, the following:
(1) Processing sites.
(2) Tipples.
(3) Railroad sidings.
(4) Buildings.
(5) Haul roads.
(6) Topsoil stockpiles.
(7) Sediment ponds.
(d) For the purposes of subsection (c), the director shall determine what areas are used to facilitate active mining and reclamation operations.
(e) A permittee shall submit annual reports to the department in a form that the director considers necessary to facilitate the effective monitoring of acres under self-bonding that have been affected and reclaimed.
(f) An area that:
(1) is not subject to the time limitations set forth in subsection (b); and
(2) has been used for the disposal of:
(A) coal combustion fly or bottom ash;
(B) flue gas desulfurization byproducts generated by coal combustion units; or
(C) coal processing wastes;
is no longer eligible for self-bonding ten (10) years after the disturbance of the area or the self-bonding of the area, whichever is later. An alternative form of bond must be posted for the area under IC 14-34-6 not later than ninety (90) days after the area becomes ineligible for self-bonding under this subsection.
(g) Whenever an area is determined to be no longer eligible for self-bonding, and an alternative form of bond is posted under IC 14-34-6, the area:
(1) is never again eligible for self-bonding; and
(2) may not be bonded by the surface coal mine reclamation bond pool established under IC 14-34-8-3. As added by P.L.176-1995, SEC.22. Amended by P.L.2-1997, SEC.55.

IC 14-34-7-13
Effect of invalidation of IC 14-34-7-1
Sec. 13. For purposes of IC 1-1-1-8, if the amendments to IC 14-34-7-1, as amended by SEA 125-1995, are held invalid or otherwise unenforceable, the other amendments to IC 14-34-7 made by SEA 125-1995 are also void.
As added by P.L.176-1995, SEC.23.



CHAPTER 8. BOND POOL

IC 14-34-8-1
"Bond pool" defined
Sec. 1. As used in this chapter, "bond pool" refers to the surface coal mine reclamation bond pool established by this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the surface coal mine reclamation bond pool committee established by this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-3
Surface coal mine reclamation bond pool
Sec. 3. The surface coal mine reclamation bond pool is established to be used for surface coal mine reclamation under this chapter. The department shall administer the bond pool.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-4
Participation in bond pool
Sec. 4. (a) As used in this section, "mining" includes contract mining.
(b) As used in this section, "operator" includes a predecessor in interest, subsidiaries, and affiliates as approved by the director.
(c) Participation in the bond pool is open to each operator applying for a permit under this article who, after May 3, 1978, has a five (5) year history of mining within Indiana and who meets the following conditions:
(1) Is not subject to an outstanding cessation order issued under:
(A) IC 13-4.1-11-5 (before its repeal); or
(B) IC 14-34-15-6.
(2) Does not owe a civil penalty under:
(A) IC 13-4.1-12 (before its repeal);
(B) IC 14-34-16; or
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328).
(3) Does not:
(A) owe a fee:
(i) under IC 13-4.1 (before its repeal);
(ii) under this article; or
(iii) collected under the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328); or
(B) have a history of delinquency in the payment of fees or civil penalties.         (4) Has never been suspended under:
(A) IC 13-4.1-6.5-6 (before its repeal); or
(B) section 6 of this chapter.
(d) Participation in the bond pool is:
(1) optional for each permit application;
(2) subject to approval by the director; and
(3) not effective until the entrance fee has been paid in full.
(e) The director may, based on all available information, disapprove an application that may create an unreasonable risk to the bond pool.
(f) This chapter does not preclude compliance with IC 14-34-6 instead of participation in the bond pool before commencement of participation in the bond pool.
(g) Commencement of participation in the bond pool for the applicable permit constitutes an irrevocable commitment to participate in the bond pool for the applicable permit for the duration of the surface coal mining operations covered under the permit, unless the operator has replaced all bond pool liability with bonds acceptable under IC 14-34-6-1.
(h) An operator may apply for participation in the bond pool on a bond increment area under an existing permit. Commencement of participation in the bond pool for the bond increment area, within an existing permit, constitutes an irrevocable commitment to participate in the bond pool for the duration of that surface coal mining permit, unless the operator has replaced all bond pool liability with bonds acceptable under IC 14-34-6-1.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.28.

IC 14-34-8-5
Fees for participation in bond pool
Sec. 5. (a) An application for participation in the bond pool must be accompanied by an entrance fee of one thousand dollars ($1,000). The fees collected under this section shall be deposited in the post-1977 abandoned mine reclamation fund under IC 14-34-6-15 and dedicated as collateral for the bond pool. The entrance fee is not required on subsequent permits or bond increments after an operator has been accepted for participation in the bond pool.
(b) In addition to the initial payments to the bond pool under subsection (a), an operator electing to participate in the bond pool must furnish a bond in an amount adequate to ensure phase I reclamation, except as provided in subsection (c).
(c) The director may accept:
(1) the bond of an operator without separate surety under the self-bonding provisions of IC 14-34-7; or
(2) deposits in lieu of bond under IC 14-34-6-5.
(d) Subject to subsection (e), fees and payments under this chapter are:
(1) not refundable; and
(2) in addition to all other fees required under this article.
(e) The entrance fee required under subsection (a) is refundable

if the application is rejected.
(f) Bond pool participants may post incremental bonds under IC 14-34-6-1. The bonds may be posted in increments according to a schedule contained in the approved permit application.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-6
Suspension from bond pool
Sec. 6. (a) Subject to subsection (c), an operator is suspended from the bond pool if the operator:
(1) fails to pay a fee or civil penalty under:
(A) IC 13-4.1 (before its repeal);
(B) this article; or
(C) the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 1328); or
(2) receives a cessation order that is not abated.
(b) If the final release of a bond has not been obtained within ten (10) years after the date of the last required report of the affected area for the permit, including new disturbances, the director may require the operator to:
(1) replace the bond pool liability with bonds acceptable under IC 14-34-6-1; and
(2) withdraw that operation from the bond pool.
If the operator fails to comply with the director's order to withdraw a mine area from the bond pool, the director may suspend the operator from the bond pool.
(c) An operator is not suspended from the bond pool if the director makes a written determination that mitigating circumstances are present that would not create an unreasonable risk to the bond pool if the operator's participation continues.
(d) An operator who is suspended from the bond pool shall cease all surface coal mining operations until the operator furnishes a new performance bond under IC 14-34-6-1 in an amount calculated under IC 14-34-6-2 for all disturbed areas and proposed additional mining areas under the permit. When the new performance bond has been executed, the bond pool has no additional liability for reclamation on any part of the area covered by the applicable permit.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.29.

IC 14-34-8-7
Release of bond or other surety
Sec. 7. The bond or other surety furnished by the operator under section 5 of this chapter shall be released by the director when the operator completes the backfilling, regrading, and drainage control of a bonded area in accordance with the operator's approved reclamation plan.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-8
Fees per acre for bond      Sec. 8. (a) When an operator furnishes a bond under section 5 of this chapter to participate in the bond pool, the operator shall pay a fee of twenty-five dollars ($25) per bonded acre into the bond pool.
(b) After the bond or other surety has been released under section 7 of this chapter, the operator shall annually pay ten dollars ($10) per acre on the areas affected to the bond pool until phase II bond release is approved.
(c) After revegetation is established, the operator shall pay to the bond pool fund the following:
(1) Five dollars ($5) per acre per year for the first three (3) years.
(2) Ten dollars ($10) per acre per year after the first three (3) years on the areas affected until phase III bond release is approved.
(d) All fees collected under this section shall be:
(1) deposited in the post-1977 abandoned mine reclamation fund established by IC 14-34-6-15; and
(2) dedicated as collateral for the bond pool.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-9
Use of bond pool money to complete reclamation
Sec. 9. After all available money furnished for a permit under section 5(b) and 5(c) of this chapter is exhausted under section 10 of this chapter, the money in the bond pool is available for the completion of reclamation necessary to achieve phase II and phase III bond release according to the approved reclamation plan on permitted areas covered by the bond pool by participating operators. The bond pool may not be used to complete reclamation on any areas not permitted and bonded under this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-10
Forfeiture of bonds
Sec. 10. (a) Forfeiture of bonds of an operator participating in the bond pool shall be accomplished under IC 14-34-6-16. In addition to forfeiture, the director may proceed against the permittee of the surface coal mining operation by filing a civil action for injunctive or other relief in any court having jurisdiction to compel the permittee to perform the reclamation work in full compliance with this article, the rules adopted under this article, and the approved permit plans. The director may also file an action in any court having jurisdiction against the permittee to recover all money expended by the bond pool to accomplish the reclamation, including construction costs, engineering costs, administrative costs, and legal costs. In an action to recover these costs, the defendant may not do the following:
(1) Relitigate the facts giving rise to the forfeiture.
(2) Defend by claiming the forfeiture was improper.
(b) A:
(1) proceeding under this section does not constitute a waiver

by the director to proceed under other provisions of this article; and
(2) commencement of action under one (1) provision does not constitute an election to proceed solely under that provision.
(c) Liability of participants in the bond pool for reclamation of areas disturbed by other operators is limited to fees paid into the bond pool under sections 5 and 8 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-8-11
Surface coal mine reclamation bond pool committee
Sec. 11. (a) The surface coal mine reclamation bond pool committee is established. The committee consists of the following:
(1) Five (5) members appointed by the director as follows:
(A) Three (3) members must represent a cross-section of coal operators.
(B) One (1) member must be a member of the commission.
(C) One (1) member must be a representative of the public with knowledge of reclamation performance guarantees.
(2) The director or the director's designee, who is a nonvoting member.
(b) The term of each member is four (4) years beginning July 1. The director may remove an appointed member for cause.
(c) The committee shall do the following:
(1) Annually elect a chairman.
(2) Adopt rules for organization and procedure.
(d) Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The committee shall, acting in an advisory capacity to the director, do the following:
(1) Meet as necessary to perform duties under this chapter, but not less than one (1) time each year, for the purpose of formulating recommendations to the director concerning oversight of the general operation of the bond pool.
(2) Review and make recommendations concerning the following:
(A) All proposed expenses from the bond pool.
(B) All applications for admission to the bond pool.
(f) The director shall report annually to the committee and to the governor on the status of the bond pool.
As added by P.L.1-1995, SEC.27. Amended by P.L.71-2004, SEC.30.



CHAPTER 9. COAL EXPLORATION

IC 14-34-9-1
Notice of intention to explore; written permission of director; requirements
Sec. 1. (a) Subject to subsection (b), before conducting a coal exploration operation the person intending to conduct the operation must do the following:
(1) File with the director a notice of intention to explore.
(2) Demonstrate the ability to comply with the revegetation requirements of IC 14-34-10-2 concerning all land disturbed.
(b) A person may not conduct a coal exploration operation without the express written permission of the director if, under the coal exploration operation, the person:
(1) substantially disturbs the natural land surface; or
(2) removes more than two hundred fifty (250) tons of coal.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-2
Description of exploration area; period of exploration
Sec. 2. The notice of intention to explore and the application for written permission to explore as required by section 1 of this chapter must include the following:
(1) A description of the exploration area.
(2) The period of supposed exploration.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-3
Rules
Sec. 3. The commission shall adopt rules to do the following:
(1) Establish a procedure for application for permission to conduct a coal exploration operation.
(2) Establish guidelines for granting or denying the application.
(3) Require that the applicant comply with the requirements of IC 14-34-10 and IC 14-34-12 for all land disturbed.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-4
Confidential information
Sec. 4. Information concerning trade secrets or privileged commercial or financial information relating to the competitive rights of the person or entity intending to explore the described area that is submitted to the director under this chapter is confidential and not available for public examination.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-5
Person engaged in coal exploration treated as permittee
Sec. 5. A person engaged in coal exploration is subject to

IC 14-34-15 and IC 14-34-16 as if the person were a permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-9-6
Environmental limitations on exploration
Sec. 6. Coal exploration may not disturb the following:
(1) Habitats of unique or unusually high value for fish and wildlife and other related environmental values.
(2) Critical habitats of threatened or endangered species.
As added by P.L.1-1995, SEC.27.



CHAPTER 10. PERFORMANCE STANDARDS

IC 14-34-10-1
"Approximate original contour" defined
Sec. 1. As used in this chapter, "approximate original contour" means the surface configuration achieved by backfilling and grading of the mined area so that the reclaimed area, including terracing or access roads:
(1) closely resembles the general surface configuration of the land before mining; and
(2) blends into and complements the drainage pattern of the surrounding terrain, with all highwalls and spoil piles eliminated except for the following:
(A) Water impoundments that comply with section 2(b)(11) of this chapter.
(B) Boxcut spoil areas that are:
(i) specifically designed to provide alternative land uses; and
(ii) permitted by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-10-2
Duties of permittee
Sec. 2. (a) As used in this section, "higher or better uses" means postmining land uses that have a higher:
(1) economic value; or
(2) nonmonetary benefit;
to the landowner or the community than the premining land uses.
(b) In addition to other standards a permittee must meet under rules of the commission, a permittee shall do the following:
(1) Place markers on the site to readily identify the permit area.
(2) Conduct the surface coal mining operation in a manner that maximizes the use and conservation of the solid fuel resource that is recovered so that reaffecting the land in the future through surface coal mining is minimized.
(3) Restore the land affected to a condition capable of supporting the uses that the land was capable of supporting before mining or higher or better uses of which there is a reasonable likelihood if:
(A) those uses do not:
(i) present an actual or a probable hazard to public health or safety; or
(ii) pose an actual or a probable threat of water diminution or pollution; and
(B) the permit applicant's declared proposed land use following reclamation:
(i) is not impractical or unreasonable;
(ii) is not inconsistent with applicable land use policies and plans;                 (iii) does not involve unreasonable delay in implementation; or
(iv) does not violate federal, state, or local law.
(4) Except as provided in subdivisions (5) and (6) and section 4 of this chapter with respect to all surface coal mining operations backfill, compact where advisable to ensure stability or prevent the leaching of toxic materials, and grade to restore the approximate original contour of the land with all highwalls, spoil piles, and depressions eliminated. Small depressions are allowed if needed to retain moisture to assist revegetation or as otherwise authorized under this article.
(5) In a surface coal mining operation that:
(A) is carried out at the same location over a substantial time;
(B) transects the coal deposit and the thickness of the coal deposit relative to the volume of the overburden that is large; and
(C) has overburden and other spoil and waste materials at a particular point in the permit area or otherwise available from the entire permit area that is insufficient, giving due consideration to volumetric expansion, to restore the approximate original contour;
the operator, at a minimum, shall backfill, grade, and compact, where advisable, using all available overburden and other spoil and waste materials to attain the lowest practicable grade but not more than the angle of repose to provide adequate drainage and to cover all acid-forming and other toxic materials to achieve an ecologically sound land use compatible with the surrounding region.
(6) If in surface coal mining:
(A) the volume of overburden is large relative to the thickness of the coal deposit; and
(B) the operator demonstrates that due to volumetric expansion the amount of overburden and other spoil and waste materials removed in the course of the mining operation is more than sufficient to restore the approximate original contour;
the operator shall, after restoring the approximate contour, backfill, grade, and compact, where advisable, the excess overburden and other spoil and waste materials to attain the lowest grade but not more than the angle of repose and to cover all acid-forming and other toxic materials to achieve an ecologically sound land use compatible with the surrounding region. The overburden or spoil shall be shaped and graded in a way that prevents slides, erosion, and water pollution and revegetated in accordance with the requirements of this article.
(7) Stabilize and protect all surface areas, including spoil piles, affected by the surface coal mining and reclamation operation to effectively control erosion and attendant air and water pollution.         (8) Remove the topsoil from the land in a separate layer and:
(A) replace the topsoil on the backfill area; or
(B) if the topsoil is not used immediately;
(i) segregate the topsoil in a separate pile from other spoil; and
(ii) if the topsoil is not replaced on a backfill area within a time short enough to avoid deterioration of the topsoil, maintain a successful cover by quick growing plants or other means so that the topsoil is preserved from wind and water erosion, remains free of any contamination by other acid or toxic material, and is in a usable condition for sustaining vegetation when restored during reclamation.
However, if the topsoil is of insufficient quantity or of poor quality to sustain vegetation or if other strata are more suitable for vegetation requirements, the operator shall remove, segregate, and preserve, in a like manner, the strata that are best able to support vegetation.
(9) Restore the topsoil or the best available subsoil that is best able to support vegetation.
(10) For all prime farmland as identified in IC 14-34-3-3(16), comply with the specifications for soil removal, storage, replacement, and reconstruction established by rules of the commission and do the following:
(A) Segregate the A horizon of the natural soil unless it is shown that other available soil materials will create a final soil that has a greater productive capacity, stockpile this material, if not used immediately, separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.
(B) Segregate the B horizon of the natural soil, or underlying C horizons or other strata, or a combination of those horizons or other strata that are texturally and chemically suitable for plant growth and equal to or more favorable for plant growth than the B horizon, in sufficient quantities to create in the regraded final soil a root zone of comparable depth and quality to that existing in the natural soil, stockpile this material, if not used immediately, separately from other spoil, and provide needed protection from wind and water erosion or contamination by other acid or toxic material.
(C) Replace and regrade the root zone material described in clause (B) with proper compaction and uniform depth over the regraded spoil material.
(D) Redistribute and grade in a uniform manner the surface soil horizon described in clause (A).
(11) Create, if authorized in the approved surface coal mining and reclamation plan, permanent impoundments of water on mining sites. The permittee may create the permanent impoundment only after the permittee demonstrates the following:             (A) The size of the impoundment is adequate for the intended purposes.
(B) The impoundment dam construction will be designed to achieve necessary stability with an adequate margin of safety compatible with that of structures constructed under 16 U.S.C. 1006.
(C) The quality of impounded water will be suitable, on a permanent basis, for the intended use and discharges from the impoundment will not degrade the water quality below water quality standards established under applicable federal and state law in the receiving stream.
(D) The level of water will be reasonably stable.
(E) Final grading will provide adequate safety and access for proposed water users.
(F) The water impoundments will not result in the diminution of the quality or quantity of water used by adjacent or surrounding landowners for agricultural, industrial, recreational, or domestic uses.
(12) Conduct an augering operation associated with surface coal mining in a manner that maximizes the recoverability of mineral reserves remaining after the surface coal mining and reclamation operation is complete and seal all auger holes with an impervious and noncombustible material to prevent drainage except where the director determines that the resulting impoundment of water in those auger holes may create a hazard to the environment or the public health or safety. The director may prohibit augering if necessary to:
(A) maximize the use, recoverability, or conservation of the solid fuel resources; or
(B) protect against adverse water quality impacts.
(13) Minimize disturbances to the prevailing hydrologic balance at the mine site and associated offsite areas and to the quality and quantity of water in surface and ground water systems during and after surface coal mining and reclamation operations by doing the following:
(A) Avoiding acid or other toxic mine drainage by measures such as the following:
(i) Preventing or removing water from contact with toxic-producing deposits.
(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon being released to watercourses.
(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells and keep acid or other toxic drainage from entering ground and surface water.
(B) Conducting surface coal mining and reclamation operations so as to prevent, to the extent possible using the best technology currently available, violations of the effluent limitations for coal mining operations established under applicable state or federal law.             (C) Constructing siltation structures under clause (B) before commencement of surface coal mining operations that will be certified by an engineer licensed under IC 25-31 and constructed as designed and approved in the reclamation plan.
(D) Cleaning out and removing temporary or large settling ponds or other siltation structures from drainageways after disturbed areas are revegetated and stabilized and depositing the silt and debris at a site and in a manner approved by the director.
(E) Restoring recharge capacity of the mined area to approximate premining conditions.
(F) Avoiding channel deepening or enlargement in operations requiring the discharge of water from mines.
(G) Other actions required under the permit.
(14) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations, the following:
(A) Stabilize all waste piles in designated areas through construction in compacted layers, including the use of incombustible and impervious materials if necessary.
(B) Assure the following:
(i) The final contour of the waste pile will be compatible with natural surroundings.
(ii) The site will be stabilized and revegetated according to this article.
(15) Refrain from surface coal mining within five hundred (500) feet of active and abandoned underground mines to prevent breakthroughs and to protect the health or safety of miners. However, the director shall permit an operator to mine near, through, or partially through an abandoned underground mine or closer to an active underground mine if the following conditions exist:
(A) The nature, timing, and sequencing of the approximate coincidence of specific coal surface mining activities with specific underground coal mining activities are jointly approved by the regulatory authorities concerned with surface coal mining regulation and the health and safety of underground miners.
(B) The operations will result in:
(i) improved resource recovery;
(ii) abatement of water pollution; or
(iii) elimination of hazards to the health and safety of the public.
(16) Design, locate, construct, operate, maintain, enlarge, modify, and remove or abandon, in accordance with the standards and criteria used by the United States Secretary of the Interior to ensure that flood control structures are safe and effectively perform their functions, all existing and new coal mine waste piles:             (A) consisting of:
(i) mine wastes;
(ii) tailings;
(iii) coal processing wastes; or
(iv) other liquid and solid wastes; and
(B) used temporarily or permanently as dams or embankments.
(17) Ensure the following:
(A) All debris, acid-forming materials, toxic materials, or materials constituting a fire hazard are treated, buried, and compacted or otherwise disposed of in a manner designed to prevent contamination of ground or surface water.
(B) Contingency plans are developed to prevent sustained combustion.
(18) Ensure that explosives are used only in accordance with the following:
(A) IC 14-34-12.
(B) Applicable state and federal law.
(C) The rules adopted by the commission.
(19) Ensure that all reclamation efforts proceed in an environmentally sound manner and as contemporaneously as practicable with the surface coal mining operations. However, if the applicant proposes to combine surface coal mining operations with underground coal mining operations to assure maximum practical recovery of the mineral resources, the director may grant a variance for specific areas within the reclamation plan from the requirement that reclamation efforts proceed as contemporaneously as practicable and permit underground coal mining operations before reclamation if the following conditions are met:
(A) The director finds in writing the following:
(i) The applicant has presented, as part of the permit application, specific, feasible plans for the proposed underground mining operations.
(ii) The proposed underground mining operations are necessary or desirable to assure maximum practical recovery of the mineral resource and will avoid multiple disturbance of the surface.
(iii) The applicant has satisfactorily demonstrated that the plan for the underground coal mining operations conforms to the requirements for underground coal mining in that jurisdiction and that permits necessary for the underground coal mining operations have been issued by the appropriate authority.
(iv) The applicant has shown the areas proposed for the variance are necessary for the implementation of the proposed underground coal mining operations.
(v) Substantial adverse environmental damage, either onsite or offsite, will not result from the delay in completion of reclamation as required by this article.                 (vi) The provisions for the offsite storage of spoil will comply with subdivision (25).
(B) The commission has adopted specific rules to govern the granting of variances in accordance with this subdivision.
(C) Variances granted under this subdivision are to be reviewed by the director not more than three (3) years from the date of issuance of the permit.
(D) Liability under the bond filed by the applicant with the director under IC 14-34-6 is for the duration of underground coal mining operations and until the requirements of this section and IC 14-34-6 are fully complied with.
(20) Ensure that the construction, maintenance, and postmining conditions of access roads into and across the site of operations will control or prevent the following:
(A) Erosion and siltation.
(B) Pollution of water.
(C) Damage to the following:
(i) Fish or wildlife or their habitat.
(ii) Public or private property.
(21) Refrain from the construction of roads or other access ways:
(A) up a stream bed or drainage channel; or
(B) in the proximity of a channel;
that seriously alters the normal flow of water.
(22) Establish on the regraded areas and all other land affected a diverse, an effective, and a permanent vegetative cover:
(A) of the same seasonal variety native to the area of land to be affected; and
(B) that is capable of self-regeneration and plant succession at least equal in extent of cover to the natural vegetation of the area.
However, an introduced species may be used in the revegetation process where desirable and necessary to achieve the approved postmining land use plan.
(23) Assume the responsibility for successful revegetation, as required by subdivision (22), as follows:
(A) On lands not eligible for remining, for five (5) full years after the last year of augmented seeding, fertilizing, irrigation, or other work to assure compliance with subdivision (22). However, if the director approves a long term intensive agricultural postmining land use, the applicable five (5) or ten (10) year period of responsibility for revegetation commences at the date of initial planting for the long term intensive agricultural postmining land use. If the director issues a written finding approving a long term intensive agricultural postmining land use as part of the mining and reclamation plan, the director may grant exception to subdivision (22).
(B) On lands eligible for remining, for two (2) full years after the last year of augmented seeding, fertilizing,

irrigation, or other work in order to ensure compliance with subdivision (22).
(24) Protect offsite areas from slides or damage occurring during the surface coal mining and reclamation operations and not deposit spoil material or locate any part of the operations or waste accumulations outside the permit area.
(25) Place all excess spoil material resulting from coal surface mining and reclamation activities to ensure the following:
(A) Spoil is transported and placed in a controlled manner in a position for concurrent compaction and in a manner that assures mass stability and prevents mass movement.
(B) The areas of disposal are within the bonded permit areas and all organic matter is removed immediately before spoil placement.
(C) Appropriate surface and internal drainage systems and diversion ditches are used in a manner that prevents spoil erosion and movement.
(D) The disposal area does not contain springs, natural watercourses, or wet weather seeps unless lateral drains are constructed from the wet areas to the main underdrains in a manner that prevents filtration of the water into the spoil pile.
(E) If placed on a slope, the spoil is placed as follows:
(i) On the most moderate slope among the slopes on which, in the judgment of the director, the spoil could be placed in compliance with all the requirements of this article.
(ii) If possible, upon or above a natural terrace, bench, or berm if the placement provides additional stability and prevents mass movement.
(F) Where the toe of the spoil rests on a downslope, a rock toe buttress of sufficient size to prevent mass movement is constructed.
(G) The final configuration is compatible with the natural drainage pattern and surroundings and suitable for intended uses.
(H) Design of the spoil disposal area is certified by an engineer licensed under IC 25-31 and in conformance with professional standards.
(I) All other provisions of this article are met.
(26) To the extent possible using the best technology currently available the following:
(A) Minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values.
(B) Enhance those resources where practicable.
(27) Provide for an undisturbed natural barrier:
(A) beginning at the elevation of the lowest coal seam to be mined; and
(B) extending from the outslope for a distance determined by the director;         to serve as a barrier to slides and erosion.
(28) Replace the water supply of an owner of interest in real property who obtains all or part of the owner's supply of water for domestic, agricultural, industrial, or other legitimate use from an underground or a surface source if the supply is affected by contamination, diminution, or interruption proximately resulting from the surface coal mine operation. This article does not affect the right of a person to enforce or protect under applicable law the person's interest in water resources affected by a surface coal mining operation.
(29) Meet other criteria that are necessary to achieve reclamation in accordance with the purposes of this article, taking into consideration the physical, climatological, and other characteristics of the site. As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.6.

IC 14-34-10-3
Exemptions
Sec. 3. (a) This section does not apply to the following:
(1) A permittee of a surface coal mining operation that is mining on flat or gently rolling terrain with an occasional slope as described in subsection (b) through which the coal mining operation is to proceed.
(2) A permittee in compliance with section 4 of this chapter.
(b) In addition to the requirements of section 2 of this chapter, a permittee operating a surface coal mining and reclamation operation on a slope of at least twenty degrees (20°), unless the director establishes a lesser slope after consideration of Indiana's soil, climate, and other pertinent characteristics, shall do the following:
(1) Ensure that, when performing surface coal mining on steep slopes, debris, abandoned or disabled equipment, spoil material, or waste mineral matter is not placed on the downslope below the bench or mining cut. However, spoil material exceeding that required for the reconstruction of the approximate original contour under:
(A) section 2(b)(4) of this chapter; or
(B) subdivision (2);
shall be permanently stored under section 2(b)(25) of this chapter.
(2) Complete backfilling with spoil material that:
(A) maintains stability following mining and reclamation; and
(B) completely covers the highwall;
and return the site to the approximate original contour.
(3) Not disturb land above the top of the highwall unless the director finds the disturbance will facilitate compliance with the standards of this chapter. However, the land disturbed above the highwall is limited to that amount necessary to facilitate compliance with those standards.
As added by P.L.1-1995, SEC.27.

IC 14-34-10-4
Mining permitted without regard to restoring land to original contour
Sec. 4. (a) The director may, under procedures established by rule, permit surface coal mining operations if:
(1) an industrial, a commercial, an agricultural, a residential, a recreational, or a public facility is proposed for the postmining use of the affected land; and
(2) the mining operation will remove an entire coal seam running through the upper fraction of a ridge or hill, except as provided in subsection (c)(1), by:
(A) removing all of the overburden; and
(B) creating a level plateau or a gently rolling contour;                 (i) with no highwalls remaining; and
(ii) capable of supporting the postmining uses listed in subdivision (1);
without regard to the requirement to restore the affected land to the approximate original contour as set forth in section 2(b)(4), 3(b)(2), or 3(b)(3) of this chapter.
(b) The director may permit the proposed uses under subsection (a) only if the following conditions are met:
(1) After consultation with the appropriate land use planning agencies, if any, the proposed postmining land use is considered an equal or a better economic or public use of the affected land compared with the premining use.
(2) The applicant presents specific plans for the proposed postmining land use and appropriate assurances that the use meets the following conditions:
(A) The use is compatible with adjacent land uses.
(B) The use is obtainable according to data regarding expected need and market.
(C) The use is assured of investment in necessary public facilities.
(D) The use is supported by commitments from public agencies where appropriate.
(E) The use is practicable with respect to private financial capability for completion of the proposed use.
(F) The use is planned according to a schedule attached to the reclamation plan so as to integrate the mining operation and reclamation with the postmining land use.
(G) The use is designed by an engineer licensed under IC 25-31 and in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.
(3) The proposed use is consistent with adjacent land uses and existing state and local land use plans and programs.
(4) The governing body of the unit of general purpose government in which the land is located and a state or federal agency that the director determines to have an interest in the proposed use is provided an opportunity of not more than sixty (60) days to review and comment on the proposed use.
(5) All other requirements of this article are met.
(c) With respect to a permit granted under subsection (a) and in addition to other requirements the commission establishes by rule, the director shall require the following:
(1) The toe of the lowest coal seam and the overburden associated with the seam are retained in place as a barrier to slides and erosion.
(2) The reclaimed area is stable.
(3) The resulting plateau or rolling contour drains inward from the outslopes except at specified points.
(4) No damage is done to natural watercourses.
(5) Spoil is placed on the hilltop bench as is necessary to

achieve the planned postmining land use and the operator places all excess spoil material not retained on the hilltop in accordance with section 2(b)(25) of this chapter.
(6) The operator ensures stability of the spoil retained on the hilltop and meets all other requirements of this article.
(d) The director shall review all permits issued under this section not more than three (3) years from the date of issuance unless the applicant affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the approved schedule and reclamation plan.
As added by P.L.1-1995, SEC.27.

IC 14-34-10-5
Conditions for variance
Sec. 5. (a) The director may grant a variance from the requirement to restore to approximate original contour set forth in section 3(b)(2) of this chapter if the following conditions exist:
(1) After approval of the appropriate state environmental agencies, the watershed control of the area is improved.
(2) Complete backfilling with spoil materials that maintains stability following mining and reclamation is required to completely cover the highwall.
(3) The owner of the surface knowingly requests in writing, as a part of the permit application, that a variance be granted so as to make the land, after reclamation, suitable for an industrial, a commercial, a residential, a public, or a recreational use.
(4) After consultation with the appropriate land use planning agencies, if any:
(A) the potential use of the affected land constitutes an equal or a better economic or public use; and
(B) the variance is designed and certified by a professional engineer licensed under IC 25-31 and is in conformance with professional standards established to assure the stability, drainage, and configuration necessary for the intended use of the site.
(b) With respect to a variance granted under subsection (a) or under IC 13-4.1-8-4(a) (before its repeal) and in addition to other requirements the commission establishes by rule, the director shall require the following:
(1) Only the amount of spoil will be placed off the mine bench as is necessary to achieve the planned postmining land use.
(2) Stability of the spoil retained on the bench is ensured.
(3) All spoil placement off the mine bench must comply with section 2(b)(25) of this chapter.
(c) The director shall review all exceptions granted under this section not more than three (3) years after the date of issuance of the permit unless the permittee affirmatively demonstrates that the proposed development is proceeding in accordance with the terms of the reclamation plan.
As added by P.L.1-1995, SEC.27.



CHAPTER 11. SURFACE EFFECTS OF UNDERGROUND COAL MINING

IC 14-34-11-1
Requirements of permit holders
Sec. 1. In addition to other requirements that the commission establishes by rule after considering the distinct difference between surface coal mining and underground coal mining and that do not conflict with or supersede any provision of the federal Mine Safety and Health Act of 1977, as amended (30 U.S.C. 801 through 960), or any of its regulations, an operator of an underground coal mining operation who holds a surface coal mining and reclamation permit shall do the following:
(1) To the extent technologically and economically feasible and except in those instances where the mining technology used requires planned subsidence in a predictable and controlled manner, adopt measures consistent with known technology to do the following:
(A) Prevent subsidence causing material damage.
(B) Maximize mine stability.
(C) Maintain the value and reasonably foreseeable use of surface land.
However, this section does not prohibit the standard method of room and pillar mining.
(2) Seal all portals, entryways, drifts, shafts, or other openings between the surface and underground coal mine working when no longer needed for the conduct of the mining operations.
(3) Fill or seal exploratory holes no longer necessary for mining, maximizing to the extent technologically and economically feasible the return of:
(A) mine and processing waste;
(B) tailings; and
(C) any other waste incident to the mining operation;
to the mine workings or excavations.
(4) With respect to surface disposal of mine wastes, tailings, coal processing wastes, and other wastes in areas other than the mine workings or excavations the following:
(A) Stabilize all waste piles created by the permittee from current operations through construction in compacted layers, including the use of incombustible and impervious materials if necessary.
(B) Assure the following:
(i) The leachate will not degrade below water quality standards established under applicable federal and state law for surface or ground water.
(ii) The final contour of the waste accumulation will be compatible with natural surroundings.
(iii) The site is stabilized and revegetated according to this chapter.
(5) Design, locate, construct, operate, maintain, enlarge,

modify, and remove, or abandon, in accordance with the standards and criteria used by the United States Secretary of the Interior to ensure that flood control structures are safe and effectively perform their intended function, all existing and new coal mine waste piles:
(A) consisting of mine wastes, tailings, coal processing wastes, or other liquid and solid wastes; and
(B) used temporarily or permanently as dams or embankments.
(6) Establish on regraded areas and all other land affected a diverse and permanent vegetative cover:
(A) capable of self-regeneration and plant succession; and
(B) at least equal in extent of cover to the natural vegetation of the area.
(7) Protect offsite areas from damages that may result from the mining operations.
(8) Eliminate fire hazards and other conditions that constitute a hazard to the health and safety of the public.
(9) Minimize the disturbances of the prevailing hydrologic balance at the mine site and in associated offsite areas and to the quantity of water in surface ground water systems both during and after coal mining operations and during reclamation by doing the following:
(A) Avoiding acid or other toxic mine drainage by measures such as the following:
(i) Preventing or removing water from contact with toxic-producing deposits.
(ii) Treating drainage to reduce toxic content that adversely affects downstream water upon release to watercourses.
(iii) Casing, sealing, or otherwise managing boreholes, shafts, and wells to keep acid or other toxic drainage from entering ground and surface water.
(B) Conducting surface coal mining operations to:
(i) prevent, to the extent possible using the best technology currently available, additional contributions, not exceeding requirements set by state or federal law, of suspended solids to stream flow or runoff outside the permit area; and
(ii) avoid channel deepening or enlargement;
in operations requiring the discharge of water from mines.
(10) With respect to other surface impacts not specified in this chapter, including the construction of:
(A) new roads or the improvement or use of existing roads to gain access to the site of those activities and for haulage;
(B) repair areas;
(C) storage areas;
(D) processing areas;
(E) shipping areas; and
(F) other areas upon which are sited structures, facilities, or other property or materials on the surface resulting from or

incident to those activities;
operate in accordance with the standards established under IC 14-34-10 for the effects that result from surface coal mining operations.
(11) To the extent possible using the best technology currently available the following:
(A) Minimize disturbances and adverse impacts of the operation on fish, wildlife, and related environmental values.
(B) Achieve enhancement of those resources if practicable.
(12) Locate openings for all new drift mines working acid-producing or iron-producing coal seams in such a manner as to prevent a gravity discharge of water from the mine unless another location is approved by the director.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-2
Suspension of mining to protect land stability
Sec. 2. To protect the stability of the land, the director shall suspend underground coal mining:
(1) under urbanized areas, cities, towns, and communities; and
(2) adjacent to industrial or commercial buildings, major impoundments, or permanent streams;
if the director finds an imminent danger to inhabitants of the urbanized areas, cities, towns, and communities.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-3
Damage to buildings or water
Sec. 3. (a) As used in this section, "compensate" means to provide an amount equal to the full amount of the diminution in value resulting from the subsidence described in subsection (c)(1). The term includes the purchase, before the commencement of mining operations, of a noncancellable premium-prepaid insurance policy.
(b) As used in this section, "repair" includes rehabilitation, restoration, and replacement.
(c) The operator of an underground coal mining operation conducted after June 30, 1994, shall do the following:
(1) Promptly repair or compensate for material damage resulting from subsidence caused to:
(A) any occupied residential dwelling and any structure related to the occupied residential dwelling; or
(B) any noncommercial building;
due to the operator's underground coal mining operation.
(2) Promptly replace any drinking, domestic, or residential water supply from a well or spring that:
(A) was in existence before the filing of the operator's application for a surface coal mining and reclamation permit; and
(B) has been affected by contamination, diminution, or interruption resulting from the operator's underground coal

mining operation.
As added by P.L.1-1995, SEC.27.

IC 14-34-11-4
Modification of permits and bonds
Sec. 4. All provisions of this article apply to surface impacts incident to an underground coal mine. However, the director may modify the:
(1) permit application requirements;
(2) permit approval or denial procedures; and
(3) bond requirements;
to accommodate the distinct difference between surface coal mining and underground coal mining.
As added by P.L.1-1995, SEC.27.



CHAPTER 12. BLASTING

IC 14-34-12-1
Rules regarding training, examination, and certification
Sec. 1. The commission shall adopt rules that require the:
(1) training;
(2) examination; and
(3) certification;
of persons engaging in or directly responsible for blasting or use of explosives in surface coal mining.
As added by P.L.1-1995, SEC.27.

IC 14-34-12-2
Adoption of rules regarding blasting
Sec. 2. The commission shall adopt rules to do the following:
(1) Require the permittee to provide reasonable advance written notice to local governments and residents who might be affected by the use of the explosives by:
(A) publication of the planned blasting schedule in a newspaper of general circulation in the county in which the blasting will occur;
(B) mailing a copy of the proposed blasting schedule to every resident living within one-half (1/2) mile of the proposed blasting site; and
(C) providing daily notice to persons living in the areas before any blasting.
(2) Require the permittee to maintain for at least three (3) years and make available for public inspection upon request a log detailing the following:
(A) The location of the blasts.
(B) The pattern and depth of the drill holes.
(C) The amount of explosives used per hole.
(D) The order of and length of delay in the blasts.
(3) Limit the type of explosives and detonating equipment and the size, timing, and frequency of the blasts based upon the physical conditions of the site to prevent the following:
(A) Injury to persons.
(B) Damage to public and private property outside the permit area.
(C) Adverse impacts on an underground mine.
(D) Change in the course, channel, or availability of ground or surface water outside the permit area.
(4) Require that all blasting operations are conducted by trained and competent persons certified by the director.
(5) Provide that upon the request of a resident or an owner of a manmade dwelling or structure within one (1) mile of any part of the permitted area, the applicant for the surface coal mining and reclamation permit or the permittee shall conduct a preblasting survey of those structures and submit the survey to

the director and a copy to the resident or owner making the request. The director shall determine the area of the survey. The applicant or the permittee shall do the following:
(A) Notify the public, by publication at least one (1) time a week for four (4) consecutive weeks in a local newspaper of general circulation in the county in which the blasting will occur, that the applicant or permittee will conduct a preblasting survey upon request by a resident or an owner of a manmade dwelling or structure within one (1) mile of any part of the permitted area.
(B) Send written notice to each resident or owner of a manmade dwelling or structure within one-half (1/2) mile of any part of the permitted area that the resident or owner is entitled to a preblasting survey upon request.
As added by P.L.1-1995, SEC.27.

IC 14-34-12-3
Investigation of complaints
Sec. 3. Upon receipt of a complaint that blasting operations at surface coal mining operations may be causing damage to a person's property, the director may, if invited, enter upon property of the person making the complaint to investigate the complaint.
As added by P.L.1-1995, SEC.27.



CHAPTER 13. RECLAMATION FEES

IC 14-34-13-1
Fees paid by all operators
Sec. 1. All operators of surface coal mining operations subject to this article shall pay to the department for deposit in the natural resources reclamation division fund established by IC 14-34-14-2 a reclamation fee of five and a half cents ($0.055) per ton of coal produced.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.7; P.L.174-2005, SEC.3.

IC 14-34-13-2
Fees paid by underground mining operators
Sec. 2. All operators of underground coal mining operations subject to this article shall pay to the department for deposit in the natural resources reclamation division fund established by IC 14-34-14-2 a reclamation fee of three cents ($0.03) per ton of coal produced.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.8; P.L.155-2002, SEC.10; P.L.174-2005, SEC.4.

IC 14-34-13-3
Payments of fees
Sec. 3. The fees required by sections 1 through 2 of this chapter shall be paid:
(1) concurrently with the federal reclamation fee under the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232); and
(2) not later than thirty (30) days after the end of each calendar quarter.
As added by P.L.1-1995, SEC.27.



CHAPTER 14. RECLAMATION DIVISION FUND

IC 14-34-14-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the natural resources reclamation division fund established by this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-2
Purpose
Sec. 2. The natural resources reclamation division fund is established to receive money for the administration of this article. The money in the fund is appropriated for the purposes expressed under this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-3
Fund administration
Sec. 3. The department shall administer the fund.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-4
Investments
Sec. 4. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.1-1995, SEC.27.

IC 14-34-14-5
Money not reverting to state general fund
Sec. 5. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1995, SEC.27.



CHAPTER 15. INSPECTIONS, MONITORING, AND ENFORCEMENT

IC 14-34-15-1
Duties of permittees regarding records and reports
Sec. 1. (a) To aid in the enforcement of this article, the director shall require each permittee to establish and maintain the information and records required by the commission by rule.
(b) Each permittee shall do the following:
(1) Perform the following administrative duties:
(A) Establish and maintain appropriate records.
(B) Make monthly reports to the director.
(C) Install, use, and maintain any necessary monitoring equipment or methods.
(D) Evaluate results in accordance with:
(i) the methods;
(ii) the locations;
(iii) the intervals; and
(iv) the manner;
that the director prescribes.
(E) Provide other information relative to surface coal mining and reclamation operations that the department considers reasonable and necessary.
(F) Without delay allow the director or the director's authorized representative to:
(i) have access to or copy any records; and
(ii) inspect any monitoring equipment or method of operation;
required under this article.
(2) Conspicuously maintain at the entrance to the surface coal mining and reclamation operation a clearly visible sign that sets forth the name, business address, phone number, and permit number of the operation.
(3) Allow the director or the director's authorized representative to enter, upon presentation of credentials and without advance notice, the permittee's surface coal mining and reclamation operation. The director or the director's authorized representative has the following:
(A) The right of entry to, upon, or through any surface coal mining and reclamation operation or any premises in which any records required to be maintained under subdivision (1) are located.
(B) At reasonable times and without delay:
(i) access to and authority to copy any records; and
(ii) authority to inspect any monitoring equipment or method of operation;
required under this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-2 Operations removing or disturbing strata serving as aquifers
Sec. 2. (a) For those surface coal mining and reclamation operations that remove or disturb strata that serve as aquifers that significantly ensure the hydrologic balance of water use either on or off the mining site, the director shall specify the following:
(1) Monitoring sites to record the quantity and quality of surface drainage above and below the mine site as well as in the potential zone of influence.
(2) Monitoring sites to record level, amount, and samples of ground water and aquifers potentially affected by the mining and also directly below the lowermost (deepest) coal seam to be mined.
(3) Records of well logs and borehole data to be maintained.
(4) Monitoring sites to record precipitation.
(b) The monitoring, data collection, and analysis required by this section shall be conducted according to standards and procedures set forth by rules of the commission to assure reliability and validity.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-3
Minimum inspections
Sec. 3. (a) The director shall inspect the surface coal mining and reclamation operation covered by a permit issued under this article on an irregular basis with, at a minimum, the following:
(1) One (1) partial inspection per month.
(2) One (1) complete inspection per calendar quarter.
(b) In addition to the inspections conducted under subsection (a), the director shall inspect the surface coal mining and reclamation operation covered by a permit issued under this article whenever, on the basis of any information available to the director, including receipt of information from any person, the director has reason to believe that the operation is in violation of this article or the commission's rules. The inspection must occur within ten (10) days of receipt of the notification. If the inspection results from information provided by any person, the person may accompany the director on the inspection.
(c) All inspections must occur without prior notice to the permittee or the permittee's agents or employees except for necessary onsite meetings with the permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-4
Inspection report
Sec. 4. (a) Following completion of the inspections required under section 3 of this chapter, the inspector shall file an inspection report. The inspection report must include information sufficient to allow the director to enforce the requirements and carry out the purposes of this article.
(b) A copy of any record, report, inspection material, or other information obtained under this chapter, other than material

designated as confidential under this article, must be available to the public at the following:
(1) The department.
(2) A public library in the county in which the mining operation is located.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-5
Notification of violations
Sec. 5. (a) If, due to an inspection under section 3 of this chapter, the director or an inspector determines a violation of:
(1) this article; or
(2) a rule adopted under this article;
has occurred, the director or inspector shall notify the permittee in writing of the violation and make a reasonable attempt to verbally notify the permittee upon discovery of the violation.
(b) The written notification must do the following:
(1) Contain a detailed description of each violation.
(2) Fix a reasonable time not exceeding ninety (90) days for abatement of the violation.
(3) Provide an opportunity for a public hearing under section 9 of this chapter.
(c) A notice of violation issued under subsection (a) is effective when served upon the permittee and is governed by IC 4-21.5-3-6. However, the notice of violation is subject to an application for temporary relief under section 9 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-6
Ordered cessation of coal mining and reclamation operations
Sec. 6. (a) As used in this section, "imminent danger to the health or safety of the public" means the existence of:
(1) a condition;
(2) a practice; or
(3) a violation of a permit or other requirement of this article;
in a surface coal mining and reclamation operation that could reasonably be expected to cause substantial physical harm to persons outside the permit area before the condition, practice, or violation is abated. A reasonable expectation of death or serious injury before abatement exists if a rational person, subjected to the same conditions or practices giving rise to the peril, would not expose the person to the danger during the time necessary for abatement.
(b) If the director or inspector determines that:
(1) a condition or practice exists or a violation of this article or the commission's rules has occurred that:
(A) creates an imminent danger to the health or safety of the public; or
(B) is reasonably expected to cause significant, imminent environmental harm to land, air, or water resources; or
(2) the permittee has not abated the violation within the time set

under section 5 of this chapter;
the director shall order the cessation of surface coal mining and reclamation operations or the part relevant to the condition, practice, or violation. In the cessation order, the director shall determine the steps necessary to abate the violation in the most expeditious manner.
(c) If the director or inspector finds that the ordered cessation of surface coal mining and reclamation operations, or any part, will not completely abate:
(1) the imminent danger to health or safety of the public; or
(2) the significant imminent environmental harm to land, air, or water resources;
the director shall, in addition to the cessation order, impose affirmative obligations on the operator requiring the operator to take whatever steps the director considers necessary to abate the imminent danger or the significant environmental harm.
(d) The cessation order is effective for thirty (30) days after actual notice of the order is sent to the permittee unless:
(1) the director determines the violation is abated;
(2) the order is modified, vacated, or terminated under section 8 of this chapter; or
(3) an informal public hearing is held in the county in which the surface coal mining and reclamation operation is located, in which case the effectiveness of the order may be more or less than thirty (30) days.
(e) A cessation order issued under subsection (b) is effective when served upon the permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-7
Permit suspension or revocation
Sec. 7. (a) As used in this section, "unwarranted failure to comply" means the failure of a permittee to:
(1) prevent the occurrence of a violation of:
(A) the permittee's permit; or
(B) a requirement of this article; or
(2) abate a violation of:
(A) the permit; or
(B) this article;
due to indifference, lack of diligence, or lack of reasonable care.
(b) If, on the basis of an inspection, the director determines that:
(1) a pattern of violations of the requirements of:
(A) this article or IC 13-4.1 (before its repeal);
(B) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(C) permit conditions required by this article or IC 13-4.1 (before its repeal);
exists or has existed; and
(2) the violations:
(A) are caused by the unwarranted failure of the permittee to comply with:                 (i) the requirements of this article or IC 13-4.1 (before its repeal);
(ii) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(iii) permit conditions required by this article or IC 13-4.1 (before its repeal); or
(B) are willfully caused by the permittee;
the director shall issue an order of permit suspension or revocation and shall provide opportunity for a public hearing under subsection (d).
(c) An order issued under:
(1) subsection (b); or
(2) IC 13-4.1-11-6 (before its repeal);
is subject to IC 4-21.5-3-6 and becomes an effective and final order of the commission without a proceeding if a request for review of the order is not filed with the director within thirty (30) days after the order is served upon the permittee.
(d) If a hearing is requested under IC 4-21.5-3-7, the director shall conduct the hearing in accordance with IC 4-21.5. The director shall notify all interested parties of the time, place, and date of the hearing.
(e) In a hearing requested under IC 4-21.5-3-7, the director has the burden of going forward with evidence demonstrating that the permit in question should be suspended or revoked. This burden is satisfied if the director establishes a prima facie case that:
(1) a pattern of violations of the requirements of:
(A) this article or IC 13-4.1 (before its repeal);
(B) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(C) permit conditions required by this article or IC 13-4.1 (before its repeal);
exists or has existed; and
(2) the violations were:
(A) willfully caused by the permittee; or
(B) caused by the unwarranted failure of the permittee to comply with the requirements of:
(i) this article or IC 13-4.1 (before its repeal);
(ii) the rules adopted under IC 14-34-2-1 or IC 13-4.1-2-1 (before its repeal); or
(iii) a permit condition required by this article or IC 13-4.1 (before its repeal).
(f) For the purposes of subsection (e), the unwarranted failure of the permittee to pay any fee required under this article or under IC 13.4.1 (before its repeal):
(1) constitutes a pattern of violations; and
(2) requires the permittee to show cause why the permit should not be suspended or revoked under this section.
(g) If the director demonstrates in a hearing requested under IC 4-21.5-3-7 that the permit in question should be suspended or revoked, the permittee has the ultimate burden of persuasion to show cause why the permit should not be suspended or revoked. A

permittee may not challenge the fact of any violation that is the subject of a final order of the director.
(h) Within sixty (60) days after the conclusion of the hearing on the merits, the commission shall issue to the parties a final written decision. The final written decision must include the reasons for the determination of the commission on the suspension or revocation of the permit.
(i) If the commission revokes a permit, the permittee shall do the following:
(1) Immediately cease surface coal mining and reclamation operations on the permit area.
(2) Complete reclamation within a time period set by the director. If reclamation is not completed within that time period, the permittee forfeits the applicable bond.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-8
Notice or order requirements
Sec. 8. (a) The director or inspector, as appropriate, shall sign each written notice or order issued under this chapter and promptly deliver the notice or order to the permittee. The notice or order must set forth with particularity the following:
(1) The nature of the violation.
(2) The remedial action required.
(3) The time established for abatement.
(4) A reasonable description of the part of the surface coal mining and reclamation operation to which the notice or order applies.
(b) The director may modify, vacate, or terminate a notice or order issued under:
(1) this chapter; or
(2) IC 13-4.1-11 (before its repeal).
As added by P.L.1-1995, SEC.27.

IC 14-34-15-9
Application for review
Sec. 9. (a) Any person having an interest that is or may be adversely affected by the issuance under this chapter or under IC 13-4.1-11 (before its repeal) of:
(1) a notice of violation;
(2) a cessation order;
(3) the modification of a notice of violation or a cessation order;
(4) the vacation of a notice of violation or a cessation order; or
(5) the termination of a notice of violation or a cessation order;
may apply to the commission for review of the notice, order, modification, vacation, or termination within thirty (30) days from the date of issuance. The filing of an application for review does not operate as a stay of an order or a notice.
(b) Upon receipt of an application for review under subsection (a), the commission shall conduct an investigation of the circumstances

relating to the issuance of the notice or order or modification, vacation, or termination of the notice or order. The investigation shall provide an opportunity for a public hearing to enable interested persons to present information relating to:
(1) the issuance and continuance of the notice or order; or
(2) the modification, vacation, or termination of the notice or order.
(c) If a public hearing is requested under subsection (b), the commission shall do the following:
(1) Conduct the hearing in accordance with IC 4-21.5-3.
(2) Give written notice to the permittee and other interested parties of the time and place of the hearing at least five (5) days before the hearing.
(d) Upon completion of the investigation conducted under subsection (b), the commission shall make findings of fact and issue a written final decision. The written final decision must include an order vacating, affirming, modifying, or terminating the notice or order or the modification, vacation, or termination of the notice or order. If:
(1) the application for review concerns an order for cessation of a surface coal mining and reclamation operation; and
(2) the cessation order has directly or indirectly ordered the ceasing of surface or underground mining activities;
the commission shall issue the written decision within thirty (30) days of receipt of the application for review unless the commission under subsection (e) or the court under judicial review of the commission's decision under IC 4-21.5-5 grants temporary relief.
(e) Pending completion of the investigation and hearing required by subsection (b) and the hearing required by section 7 of this chapter, the applicant may file with the commission a written request that the commission grant temporary relief from a notice or an order issued under this chapter or under IC 13-4.1-11 (before its repeal). The written request must include a detailed statement of the reasons why temporary relief is appropriate. The commission shall issue an order or a decision granting or denying the requested relief expeditiously. However, if the applicant requests relief from an order for cessation of coal mining and reclamation operations issued under section 6 of this chapter, the commission shall issue the order or decision on the request within five (5) days of receipt of the request. The commission may grant temporary relief, under the conditions that the commission prescribes, if the following conditions are met:
(1) A hearing was held in the locality of the permit area on the request for temporary relief in which all parties were given an opportunity to be heard.
(2) The applicant showed there is substantial likelihood that the findings of the commission will be favorable to the applicant.
(3) Temporary relief will not do any of the following:
(A) Adversely affect the health or safety of the public.
(B) Cause significant, imminent environmental harm to land, air, or water resources. As added by P.L.1-1995, SEC.27.

IC 14-34-15-10
Costs and expenses
Sec. 10. Whenever an order is issued:
(1) under this chapter or under IC 13-4.1-11 (before its repeal); or
(2) as a result of an administrative proceeding under this article or under IC 13-4.1 (before its repeal) instituted at the request of a person;
the court, resulting from judicial review, or the commission may assess against either party to the proceeding an amount of money, determined by the commission, equal to the aggregate amount of all costs and expenses, including attorney's fees, reasonably incurred by the person for or in connection with the person's participation in the proceedings, including any judicial review of agency actions.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-11
Injunctions; restraining orders; other orders
Sec. 11. The director may request the attorney general to institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order, in an appropriate court in the county in which the surface coal mining and reclamation operation is located if a person does any of the following:
(1) Violates or fails or refuses to comply with an order issued by the director under:
(A) IC 13-4.1 (before its repeal); or
(B) this article.
(2) Interferes with, hinders, or delays the director in carrying out this article.
(3) Refuses the director admittance to the person's surface coal mining and reclamation operation.
(4) Refuses to permit the director to inspect the person's surface coal mining and reclamation operation.
(5) Refuses to furnish any information or report requested by the director under this article.
(6) Refuses to permit access to and copying of any records that the director considers necessary to carry out this article.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-12
Civil action
Sec. 12. (a) In addition to other remedies available under statutory or common law, a person with an interest that is or may be adversely affected may commence a civil action on the person's own behalf to compel compliance with this article against any of the following:
(1) A person allegedly in violation of:
(A) this article;             (B) a commission rule adopted under this article; or
(C) a notice or an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article.
However, a commencement of an action under this subdivision must occur in the county in which the surface coal mining and reclamation operation complained of is located.
(2) The director or the commission to the extent permitted by the Constitution of the State of Indiana and IC 34-13-3 if the person allegedly fails to perform an act or a duty required under this article. However, commencement of an action under this subdivision must occur in the county in which the complained of action should have taken place.
(b) A person may not commence an action under subsection (a)(1):
(1) less than sixty (60) days after notice is given by the person to:
(A) the director;
(B) the commission; and
(C) an alleged violator; or
(2) if the director or the state has commenced a civil action and is diligently prosecuting the action to require compliance with:
(A) this article;
(B) a commission rule adopted under this article; or
(C) a notice or an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article.
However, any person may intervene in the action as a matter of right.
(c) A person may not commence an action under subsection (a)(2) less than sixty (60) days after the person has notified the director or the commission in writing of the intention to commence an action. However, the person may commence an action immediately after the written notification if the alleged violation:
(1) constitutes an imminent threat to the health or safety of the person; or
(2) would immediately affect a legal interest of the person.
(d) In an action commenced under subsection (a)(2):
(1) the director;
(2) the commission; or
(3) the Secretary of the United States Department of the Interior;
may intervene as a matter of right.
(e) The court may, in issuing a final order in an action brought under subsection (a), award the costs of litigation, including attorney's and expert witness fees, to any party if the court determines the award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security in accordance with the Indiana Rules of Trial Procedure.     (f) This section does not restrict a right that a person or class of persons has under a statute or common law to do the following:
(1) Seek enforcement of the following:
(A) This article.
(B) The rules adopted under this article.
(2) Seek any other relief, including relief against the commission.
As added by P.L.1-1995, SEC.27. Amended by P.L.1-1998, SEC.112.

IC 14-34-15-13
Violations at surface mining site; citations
Sec. 13. (a) A person who is or may be adversely affected by a surface mining operation may notify the director or any representative of the director responsible for conducting the inspection, in writing, of a violation of this article that the person has reason to believe exists at the surface mining site.
(b) The commission shall by rule establish procedures for informal review of a refusal by a representative of the director to issue a citation with respect to such an alleged violation.
(c) The director shall furnish the person requesting the review a written statement of the reasons for the director's final disposition of the case.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-14
Inspections
Sec. 14. (a) The commission shall by rule establish procedures to ensure that adequate and complete inspections are made.
(b) A person may notify the director of a failure to make an inspection, after which the director shall determine whether an adequate and complete inspection has been made.
(c) The director shall furnish the person a written statement of the reasons for the director's determination that an adequate and complete inspection has or has not been conducted.
As added by P.L.1-1995, SEC.27.

IC 14-34-15-15
Action for damages
Sec. 15. (a) A person whose person or property is injured through the violation by an operator of a rule, an order, or a permit issued under:
(1) IC 13-4.1 (before its repeal); or
(2) this article;
may bring an action for damages, including reasonable attorney's and expert witness fees. The action must be brought in the circuit or superior court with jurisdiction in the county in which the surface coal mining operation complained of is located.
(b) This section does not affect the rights established by or limits imposed under IC 22-3-1 and IC 22-3-2.
As added by P.L.1-1995, SEC.27.
IC 14-34-15-16
Intervention
Sec. 16. A person subject to this article who:
(1) is entitled to request a hearing under IC 4-21.5-3; or
(2) has an interest that may be adversely affected by the outcome of a hearing under IC 4-21.5-3;
may intervene in the hearing.
As added by P.L.1-1995, SEC.27.



CHAPTER 16. PENALTIES

IC 14-34-16-1
Civil penalties; violations
Sec. 1. (a) The director:
(1) may, after an opportunity for a public hearing under IC 4-21.5-3, assess a civil penalty on a permittee who violates:
(A) this article; or
(B) IC 13-4.1 (before its repeal); and
(2) shall, if the director has issued a cessation order for the violation to the permittee, assess a civil penalty.
(b) The civil penalty assessed under this section may be in an amount of not more than five thousand dollars ($5,000) for each violation.
(c) If an operator fails to correct a violation for which a notification has been issued under:
(1) IC 13-4.1-11-4 (before its repeal); or
(2) IC 14-34-15-5;
in the allotted time for correction, the director may, if a civil penalty is assessed, assess a civil penalty of not less than seven hundred fifty dollars ($750) for each day during which the failure or violation continues.
(d) The time for correction of a violation does not end until the entry of:
(1) a final order by the director, for review proceedings initiated by the operator if the director orders, after an expedited hearing, the suspension of the abatement requirements of the citation based upon a determination that the operator will suffer irreparable loss or damage from the application of those requirements; or
(2) an order of the court, for review proceedings initiated by the operator if the court orders the suspension of the abatement requirements of the citation.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-2
Amount of penalty
Sec. 2. In determining the amount of a civil penalty under section 1 of this chapter, the director shall consider the following:
(1) The permittee's history of previous violations at the surface coal mining and reclamation operation.
(2) The seriousness of the violation, including any irreparable harm to the environment and hazard to the health and safety of the public.
(3) The permittee's negligence.
(4) The demonstrated good faith of the permittee to achieve rapid compliance after notification of the violation.
As added by P.L.1-1995, SEC.27.
IC 14-34-16-3
Each day considered separate violation
Sec. 3. Each day in violation of:
(1) IC 13-4.1 (before its repeal); or
(2) this article;
may be considered a separate violation for purposes of assessing a civil penalty.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-4
Order to pay penalty; hearing
Sec. 4. (a) Upon the issuance of a notice or an order charging that a violation of IC 13-4.1 (before its repeal) or this article has occurred, the director shall, within thirty (30) days, do the following:
(1) Inform the permittee of the amount of penalty assessed.
(2) Issue an order to the permittee to pay the penalty.
(b) The permittee has thirty (30) days from receipt of the order to:
(1) pay the penalty; or
(2) request a hearing to contest the amount.
(c) If the permittee requests a hearing, the permittee shall forward an amount equal to the assessed penalty to the director, who shall place the amount in an escrow account. A permittee who desires to contest the violation or amount of penalty assessed but fails to forward the amount to the director waives all legal rights to contest the violation or amount of penalty assessed.
(d) The commission:
(1) shall conduct the hearing in accordance with IC 4-21.5-3; and
(2) may consolidate this hearing with a hearing conducted under IC 14-34-15 if appropriate.
(e) If it is determined at the hearing that the civil penalty is appropriate, the commission shall issue to the permittee a written decision and an order to pay the penalty within thirty (30) days of receipt of the order.
(f) If, through administrative or judicial review of the assessed penalty:
(1) it is determined that a violation did not occur; or
(2) the amount of penalty is reduced;
the director shall, within thirty (30) days of the decision, remit the appropriate amount to the permittee with interest at the rate of eight percent (8%) per year.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-5
Action by attorney general to recover civil penalties owed
Sec. 5. The director may request the attorney general to institute an action in an appropriate court in the county in which the permittee's surface coal mining and reclamation operation is located for recovery of civil penalties owed under this article.
As added by P.L.1-1995, SEC.27.
IC 14-34-16-6
Criminal violations
Sec. 6. (a) A person who:
(1) knowingly violates:
(A) a condition of a permit issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article;
(B) this article; or
(C) an order issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article; or
(2) knowingly makes a false statement, representation, or certification in an application, a record, a report, a plan, or other document filed with or required to be maintained by the director;
commits a Class A misdemeanor.
(b) A person who:
(1) violates subsection (a); or
(2) discloses confidential information to an unauthorized person;
is subject to IC 14-34-15-5, IC 14-34-15-6, or sections 1 through 5 of this chapter, as appropriate.
(c) If a person violates subsection (a), the person's application for a permit may be denied.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-7
Interference with director in performance of director's duties
Sec. 7. A person who willfully resists, prevents, impedes, or interferes, except as otherwise provided by law, with the director or the director's representative in the performance of duties under this article commits a Class A misdemeanor.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-8
Violations of permit and noncompliance by corporate permittee
Sec. 8. If a corporate permittee:
(1) violates a condition of a permit issued under this article; or
(2) fails or refuses to comply with an order issued by the director;
a director, an officer, or an agent of the corporation who willfully and knowingly authorized, ordered, or carried out the violation, failure, or refusal is subject to the same penalties under sections 1 through 6 of this chapter that are imposed on an individual permittee.
As added by P.L.1-1995, SEC.27.

IC 14-34-16-9
Penalties deposited in fund
Sec. 9. All civil penalties collected under this chapter shall be deposited in the post-1977 abandoned mine reclamation fund

established by IC 14-34-6-15.
As added by P.L.1-1995, SEC.27.



CHAPTER 17. JUDICIAL REVIEW

IC 14-34-17-1
Action subject to review; operation of rights not limited
Sec. 1. An action of the director or the commission is subject to judicial review under IC 4-21.5-5. The availability of judicial review under this chapter does not limit the operation of rights under IC 14-34-15-12 through IC 14-34-15-15.
As added by P.L.1-1995, SEC.27.

IC 14-34-17-2
Judicial review not stay of action
Sec. 2. The commencement of a judicial review proceeding under this chapter does not operate as a stay of the action, order, or decision of the director or the commission.
As added by P.L.1-1995, SEC.27.

IC 14-34-17-3
Temporary relief
Sec. 3. Pending final determination of the judicial review proceeding, the court may grant temporary relief if the following conditions are met:
(1) All parties to the proceedings were:
(A) notified; and
(B) given an opportunity to be heard on a request for temporary relief.
(2) The person requesting the relief shows a substantial likelihood that the person will prevail on the merits of the final determination of the proceeding.
(3) The temporary relief will not:
(A) adversely affect the public health or safety; or
(B) cause significant imminent environmental harm to land, air, or water resources.
As added by P.L.1-1995, SEC.27.



CHAPTER 18. DESIGNATION OF LAND UNSUITABLE FOR SURFACE COAL MINING

IC 14-34-18-1
Exemptions
Sec. 1. This chapter does not apply to the following:
(1) Land on which surface coal mining operations were conducted:
(A) on August 3, 1977; or
(B) under a permit issued under:
(i) IC 13-4.1 (before its repeal); or
(ii) this article.
(2) Land where substantial legal and financial commitments in a surface coal mining operation were in existence before January 4, 1977.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-2
"Substantial legal and financial commitments in a surface coal mining operation" defined
Sec. 2. As used in this chapter, "substantial legal and financial commitments in a surface coal mining operation" means significant investments that have been made on the basis of a long term coal contract in power plants, railroads, coal handling facilities, preparation facilities, extraction facilities, or storage facilities and other capital intensive activities, such as the following:
(1) Improvement or modification of coal land within, for access to, or in support of surface coal mining and reclamation operations.
(2) Acquisition of capital equipment for use in, for access to, or for use in support of surface coal mining and reclamation operations.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-3
Prohibited conditions
Sec. 3. (a) Subject to valid existing rights that existed before August 3, 1977, and except for those operations that existed on August 3, 1977, and as provided in subsection (c), a surface coal mining operation may not exist under any of the following conditions:
(1) On land within the boundaries of units of the following:
(A) The National Park System.
(B) The National Wildlife Refuge Systems.
(C) The National System of Trails.
(D) The National Wilderness Preservation System.
(E) The Wild and Scenic Rivers System, including study rivers designated under the federal Wild and Scenic Rivers Act, as amended (16 U.S.C. 1271 et seq.).             (F) National Recreation Areas designated by an act of the United States Congress.
(2) On federal land within the boundaries of a national forest. However, surface coal mining operations are allowed on the national forest land if the United States Secretary of the Interior finds that:
(A) there are no significant recreational, timber, economic, or other values that are incompatible with surface mining operations; and
(B) surface operations and effects are incident to an underground coal mine.
(3) That will adversely affect:
(A) a publicly owned park or a place included in:
(i) the National Register of Historic Places; or
(ii) the Indiana state register of historic sites and structures; or
(B) a natural landmark included in the National Register of Historic Places;
unless approved jointly by the director and the federal, state, or local agency with jurisdiction over the park or the historic site.
(4) Within one hundred (100) feet of the outside right-of-way line of a public road, except where mine access roads or haulage roads join the right-of-way line. However, the director may permit:
(A) a road to be relocated; or
(B) the area affected to lie within one hundred (100) feet of the road if, after public notice and an opportunity for a public hearing in the locality, a written finding is made that the interests of the public and the landowners affected will be protected.
(5) Within three hundred (300) feet from any of the following:
(A) An occupied dwelling, unless waived by the owner.
(B) A public building.
(C) A school.
(D) A church.
(E) A community or an institutional building.
(F) A public park.
(6) Within one hundred (100) feet of a cemetery.
(7) That will violate a local zoning ordinance.
(b) If:
(1) valid rights exist; or
(2) joint agency approval is to be obtained under subsection (a)(3);
adverse effects of mining shall be minimized.
(c) If the director determines that the public health or safety will be endangered, the extraction of coal by strip mining methods within the distances for:
(1) occupied dwellings set forth in subsection (a)(5); and
(2) public roads set forth in subsection (a)(4), except where a public road is vacated or closed in accordance with law; is not subject to valid existing rights.
(d) The commission shall adopt rules to establish a planning process enabling objective decisions based upon competent and scientifically sound data and information to determine the land areas of Indiana, if any, that are unsuitable for all or certain types of surface coal mining operations under the standards set forth in this section. However, the designation does not prevent the mineral exploration under this article of an area so designated.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-4
Petition to director
Sec. 4. (a) A person with an interest that is or may be adversely affected may petition the director to:
(1) designate an area as unsuitable for surface coal mining operations; or
(2) have the designation terminated.
The petition must contain allegations of facts with supporting evidence that tends to establish the allegations.
(b) Within ten (10) months after receipt of a petition, the director shall hold a public hearing in the locality of the affected area, after appropriate notice and publication of the date, time, and location of the hearing. A person may intervene by filing allegations of facts with supporting evidence that tends to establish the allegations after the petition is filed and before the hearing.
(c) Within sixty (60) days after the hearing, the director shall issue and furnish to the petitioner and any other party to the hearing a written decision regarding the petition and the reasons for the decision.
(d) The director is not required to hold a hearing if all the petitioners do the following:
(1) Stipulate agreement before the requested hearing.
(2) Withdraw the request.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-5
Statement by director
Sec. 5. Before designating a land area as unsuitable for surface coal mining operations, the director shall prepare a detailed statement on the following:
(1) The potential coal resources of the area.
(2) The demand for coal resources.
(3) The impact of the designation on the following:
(A) The environment.
(B) The economy.
(C) The supply of coal.
As added by P.L.1-1995, SEC.27.

IC 14-34-18-6
Designation of area as unsuitable      Sec. 6. (a) The director may designate an area as unsuitable for coal mining if the designation is based on competent and scientifically sound data.
(b) The director may designate an area as unsuitable for certain types of coal mining operations if the operation will:
(1) be incompatible with existing state or local land use plans or programs;
(2) affect fragile or historic lands in which the operation could result in significant damage to important historic, cultural, scientific, and esthetic values and natural systems;
(3) affect renewable resource lands, including aquifers and aquifer recharge areas, in which the operation could result in a substantial loss or reduction of long range productivity of water supply or of food or fiber products; or
(4) affect natural hazard lands, including the following:
(A) Areas subject to frequent flooding.
(B) Areas of unstable geology in which the operation could substantially endanger life and property.
(c) The director shall designate an area as unsuitable for all or certain types of surface coal mining if the director determines that reclamation under this article is not technologically and economically feasible.
(d) The director shall integrate determinations of the unsuitability of land for surface coal mining with the land use planning and regulation processes at the federal, state, and local levels.
As added by P.L.1-1995, SEC.27.



CHAPTER 19. ABANDONED MINES

IC 14-34-19-1
Federal money
Sec. 1. (a) Money received by the department from the federal government for use in the restoration of abandoned mine land under this chapter shall be deposited in a separate dedicated fund administered by the department. The fund may only be used to effect the restoration of abandoned mine land under this chapter.
(b) Federal money received is considered appropriated and allotted at the time of grant approval for specific projects included in the approved grant.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-2
Lands and water eligible for reclamation or drainage abatement expenditures
Sec. 2. (a) Lands and water eligible for reclamation or drainage abatement expenditures under this chapter are those:
(1) that were:
(A) mined for coal; or
(B) affected by the mining, wastebanks, coal processing, or other coal mining processes;
(2) that were:
(A) abandoned; or
(B) left in an inadequate reclamation status;
before August 3, 1977; and
(3) for which there is not a continuing reclamation responsibility under state or federal law.
(b) Surface coal mining operations on lands eligible for remining do not affect the eligibility of the lands for reclamation and restoration under this chapter after the release of the bond or deposit for the operation under IC 14-34-6.
As added by P.L.1-1995, SEC.27. Amended by P.L.179-1995, SEC.9.

IC 14-34-19-3
Priorities for expenditures
Sec. 3. Expenditure of money from the fund created by section 1 of this chapter on lands and water eligible under section 2 of this chapter must reflect the following priorities in the order stated:
(1) The protection of public health, safety, general welfare, and property from extreme danger of adverse effects of coal mining practices.
(2) The protection of public health, safety, and general welfare from adverse effects of coal mining practices.
(3) The restoration of land and water resources and the environment previously degraded by adverse effects of coal mining practices, including measures for the conservation and development of soil, water, excluding channelization,

woodland, fish and wildlife, recreation resources, and agricultural productivity.
(4) Research and demonstration projects relating to the development of surface mining reclamation and water quality control program methods and techniques.
(5) The protection, repair, replacement, construction, or enhancement of public facilities such as utilities, roads, recreation, and conservation facilities adversely affected by coal mining practices.
(6) The development of publicly owned land adversely affected by coal mining practices, including land acquired under this chapter for recreation, historic, conservation, and reclamation purposes and open space benefits.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-4
Director entering property to abate adverse effects of coal mining practices
Sec. 4. (a) This section applies if the director makes a finding of fact that:
(1) land or water resources have been adversely affected by past coal mining practices;
(2) the adverse effects of past coal mining practices are at a stage where, in the public interest, action to restore, reclaim, abate, control, or prevent should be taken; and
(3) the owners of the land or water resources where entry must be made to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices:
(A) are not known or readily available; or
(B) will not give permission for:
(i) the United States;
(ii) the state;
(iii) a political subdivision; or
(iv) an agent, an employee, or a contractor of the United States, the state, or the political subdivision;
to enter upon the property to restore, reclaim, rebate, control, or prevent the adverse effects of past coal mining practices.
(b) The director may, upon giving notice by mail to the owners if known or if not known by posting notice upon the premises and advertising one (1) time in a newspaper of general circulation in the county in which the land lies, do the following:
(1) Enter upon the property adversely affected by past coal mining practices and any other property to have access to that property.
(2) Do all things necessary or expedient to restore, reclaim, abate, control, or prevent the adverse effects of past coal mining practices.
(c) Entry under this section is:
(1) an exercise of the police power for the protection of public health, safety, and general welfare; and         (2) not an act of:
(A) condemnation of property; or
(B) trespass.
(d) The money expended for the work and the benefits accruing to the premises entered under this section:
(1) is chargeable against the land; and
(2) mitigates or offsets:
(A) a claim in; or
(B) an action brought by an owner of;
an interest in the premises for alleged damages by virtue of the entry.
However, this subsection does not create new rights of action or eliminate existing immunities.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-5
Director entering property to conduct studies or exploratory work
Sec. 5. (a) The director may enter upon any property for the purpose of conducting studies or exploratory work to determine the following:
(1) The existence of adverse effects of past coal mining practices.
(2) The feasibility of restoration, reclamation, abatement, control, or prevention of the adverse effects.
(b) Entry under this section is:
(1) an exercise of the police power for the protection of public health, safety, and general welfare; and
(2) not an act of:
(A) condemnation of property; or
(B) trespass.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-6
Acquisition of adversely affected land for reclamation
Sec. 6. The director may, by purchase, donation, or condemnation, acquire land that is adversely affected by past coal mining practices if the director determines that acquisition of the land is necessary to successful reclamation and that:
(1) the acquired land, after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices, will:
(A) serve recreation, historic, conservation, and reclamation purposes; or
(B) provide open space benefits and permanent facilities such as a treatment plant;
or a relocated stream channel will be constructed on the land for the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices; or
(2) acquisition of coal refuse disposal sites and all coal refuse on the sites will serve the purpose of this chapter or that public

ownership is desirable to meet emergency situations and prevent recurrences of the adverse effects of past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-7
Title and price of land purchased
Sec. 7. Title to all land acquired by the director under this chapter is in the name of the state. The price paid for the land must reflect the market value of the land as adversely affected by past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-8
Public sale of land
Sec. 8. If land acquired by the director under this chapter is suitable for industrial, commercial, residential, or recreational development, the director may sell the land:
(1) by public sale under a system of competitive bidding at not less than fair market value; and
(2) under other conditions that are adopted by the commission by rule to ensure that the land is put to proper use consistent with local and state land use plans.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-9
Public hearing
Sec. 9. The director shall, when requested after appropriate public notice, hold a public hearing in accordance with IC 4-21.5 in the county in which the land acquired by the director under this chapter is located. The hearing shall be held at a time that affords local citizens and governments the maximum opportunity to participate in the decision concerning the use or disposition of the land after restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-10
Transfer of land to state agency
Sec. 10. After restoration of the acquired land, the director may, with the approval of the governor, transfer jurisdiction of the land or a part of the land to a state agency that can best use the land for public purposes.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-11
Sale of land with governor's approval
Sec. 11. (a) If retention of the land by the director or other state agency is impractical, the director may, with the approval of the governor, do either of the following:         (1) Sell the land to political subdivisions of the state at the cost of acquisition and restoration.
(2) Dispose of the land by public sale to the highest bidder for not less than the fair market value as determined by two (2) private appraisers appointed by the director.
(b) The proceeds of a sale shall be deposited in the fund created under section 1 of this chapter.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-12
Liens
Sec. 12. (a) Within six (6) months after the completion of projects to restore, reclaim, abate, control, or prevent adverse effects of past coal mining practices on privately owned land, the director:
(1) shall itemize the money expended; and
(2) may, subject to subsection (b), file a statement with the county recorder in the county in which the land lies together with a notarized appraisal by an independent appraiser of the value of the land before the restoration, reclamation, abatement, control, or prevention of adverse effects of past coal mining practices if the money expended results in a significant increase in property value. The statement constitutes a lien upon the land. The lien may not exceed the amount determined by the appraisal to be the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices.
(b) A lien may not be filed against the property of a person under subsection (a) who:
(1) owned the surface before May 2, 1977; and
(2) did not:
(A) consent to;
(B) participate in; or
(C) exercise control over;
the mining operation that necessitated the reclamation performed under this chapter.
(c) The landowner may petition within sixty (60) days of the filing of the lien to determine the increase in the market value of the land as a result of the restoration, reclamation, abatement, control, or prevention of the adverse effects of past coal mining practices. The amount reported to be the increase in value of the premises constitutes the amount of the lien and shall be recorded with the statement filed under subsection (a). A party aggrieved by the decision may appeal as provided by law.
(d) The director shall record the lien with the county recorder in the county in which the land is located. The statement:
(1) constitutes a lien upon the land as of the date of the expenditure of the money; and
(2) has priority as a lien second only to the lien of real estate taxes imposed upon the land.
As added by P.L.1-1995, SEC.27.
IC 14-34-19-13
Powers of director
Sec. 13. (a) The director may do the following:
(1) Fill voids and open abandoned tunnels, shafts, and entryways resulting from a previous mining operation that constitutes a hazard to the public health or safety.
(2) Reclaim surface impacts of underground or surface mines that the director determines could:
(A) endanger life and property;
(B) constitute a hazard to the public health and safety; or
(C) degrade the environment.
(b) If mine waste piles are being reworked for conservation purposes, the incremental cost of disposing of the wastes from the operations by filling voids and sealing tunnels is eligible for funding under this chapter if the disposal of the wastes meets the purposes of this section.
(c) The director may, by:
(1) purchase;
(2) donation;
(3) easement; or
(4) otherwise;
acquire the interest in land that the director determines necessary to carry out this section.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-14
Plants for controlling and treating water pollution from mine drainage
Sec. 14. The director may construct and operate plants for the control and treatment of water pollution resulting from mine drainage. The extent of the control and treatment is dependent upon the ultimate use of the water.
As added by P.L.1-1995, SEC.27.

IC 14-34-19-15
Mine land reclamation projects; requirements
Sec. 15. (a) This section applies to the following:
(1) When the department is considering a mine land reclamation project under IC 14-34-1-2 or 312 IAC 25-2-3 that is:
(A) at least fifty percent (50%) funded by funds appropriated from a governmental entity that finances the construction through either the entity's budget or general revenue bonds; or
(B) less than fifty percent (50%) funded by funds appropriated from a governmental entity that finances the construction through either the entity's budget or general revenue bonds if the construction is an approved reclamation project under Title IV of the federal Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 through 30 U.S.C. 1328) and this chapter.         Government financing guarantees, insurance, loans, funds obtained through industrial revenue bonds or their equivalent, or in-kind payments are not considered funds appropriated by a governmental entity under this subdivision.
(2) When the level of funding for the construction will be less than fifty percent (50%) of the total cost because of planned coal extraction.
(b) The department must make the following determinations:
(1) The likelihood that coal will be mined under a surface coal mining and reclamation operations permit issued under this article. The determination must consider available information, including the following:
(A) Coal reserves from existing mine maps or other sources.
(B) Existing environmental conditions.
(C) All prior mining activity on or adjacent to the site.
(D) Current and historical coal production in the area.
(E) Any known or anticipated interest in mining the site.
(2) The likelihood that nearby mining activities might create new environmental problems or adversely affect existing environmental problems at the site.
(3) The likelihood that reclamation activities at the site might adversely affect nearby mining activities.
(c) If a decision is made to proceed with the reclamation project, the department must make the following determinations:
(1) The limits on any coal refuse, coal waste, or other coal deposits that can be extracted under the exemption under IC 14-34-1-2 and 312 IAC 25-2-3.
(2) The delineation of the boundaries of the abandoned mine lands reclamation project.
(d) The following documentation must be included in the abandoned mine lands reclamation case file:
(1) Determinations made under subsections (b) and (c).
(2) The information taken into account in making the determinations.
(3) The names of the persons making the determinations.
(e) The department must do the following for each project:
(1) Characterize the site regarding mine drainage, active slide and slide prone areas, erosion and sedimentation, vegetation, toxic materials, and hydrological balance.
(2) Ensure that the reclamation project is conducted according to provisions of 30 CFR Subchapter R, this chapter, and applicable procurement provisions to ensure the timely progress and completion of the project.
(3) Develop specific site reclamation requirements, including, when appropriate, performance bonds that comply with procurement procedures.
(4) Require the contractor conducting the reclamation to provide, before reclamation begins, applicable documents that authorize the extraction of coal and any payment of royalties.
(f) The contractor must obtain a surface coal mining and

reclamation operations permit under this article for any coal extracted beyond the limits of the incidental coal specified in subsection (c)(1).
As added by P.L.71-2004, SEC.31.






ARTICLE 35. MINING

CHAPTER 1. MINING PERMITS

IC 14-35-1-1
Granting of permits
Sec. 1. (a) This section does not apply to lands under the navigable waters of Indiana.
(b) The department may, whenever the department considers it to be in the public interest, grant permits for the:
(1) extraction;
(2) removal; and
(3) disposition;
of deposits of coal, limestone, dolomite, gypsum, anhydrite, sand, gravel, clay, shale, or deposits of earth or mineral or vegetable matter on or under land or nonnavigable water belonging to the state no matter how the land or water is used if the extraction, removal, and disposition does not materially interfere with the purpose for which the land or water is held or used by the state.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-2
State residency required
Sec. 2. A permit may be granted under this chapter only to the following:
(1) An individual who is a resident of Indiana.
(2) A corporation that is domiciled in Indiana or qualified to do business in Indiana.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-3
Notice of permit
Sec. 3. Except as otherwise provided by this chapter, a permit may not be granted by the department under this chapter unless the department has done the following:
(1) Published notice one (1) time each week for at least two (2) weeks in the following:
(A) At least one (1) newspaper of general circulation in the county where the land or water belonging to the state is located.
(B) At least one (1) newspaper published in Indianapolis.
(2) Given concurrent and similar notice one (1) time in writing to each person known to be actively engaged in the extraction of these resources in Indiana.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-4
Contents of notice      Sec. 4. Notice given under section 3 of this chapter must do the following:
(1) Describe the specific property from or under which the extraction will occur.
(2) State the time, terms, and conditions under which a permit will be granted.
(3) Call for sealed proposals or bids stating the amount that will be paid for the privilege to be exercised under the permit.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-5
Proposal or bid for mining privilege
Sec. 5. (a) A proposal or bid made in response to a request under section 4 of this chapter must offer the following:
(1) A royalty on a percentage basis, based on the commodity value at the mine, pit, or quarry.
(2) A bonus, or fixed fee per acre, in addition to royalty.
(b) A royalty may not be less than that generally prevailing for the resource to be extracted under similar methods of mining.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-6
Time for submitting proposal or bid
Sec. 6. The department may receive sealed proposals or bids not earlier than thirty (30) days after the date of first publication.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-7
Granting or rejecting bids
Sec. 7. The department may grant a permit to the qualified bidder who submits the highest and best bid. However, the department may reject any or all bids.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-8
Permit approval by commission; governor's signature
Sec. 8. A permit must be approved by the commission and signed by the governor.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-9
Term of permit
Sec. 9. (a) The department shall determine the initial term of a permit, not to exceed ten (10) years. The department shall automatically continue a permit:
(1) if commercial production and accompanying royalty payments are established by the end of the initial term; and
(2) as long as production continues, not to exceed fifty (50) years.
(b) If commercial production is not established within the initial

term of a permit, the department may terminate the permit.
(c) The department may terminate a permit at any time for failure of the permittee to comply with:
(1) this chapter; or
(2) the rules adopted under this chapter.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-10
Bond
Sec. 10. Each proposal and bid must be accompanied by sufficient bond in an amount to be determined by the department for the restoration of land or water disturbed by exploration and mining.
As added by P.L.1-1995, SEC.28.

IC 14-35-1-11
Additional covenants, terms, and conditions
Sec. 11. The department and the governor may require other covenants, terms, and conditions in addition to those provided in this chapter.
As added by P.L.1-1995, SEC.28.



CHAPTER 2. GEOLOGICAL INVESTIGATION PERMITS

IC 14-35-2-1
Department investigations; granting permit
Sec. 1. The department may do the following:
(1) Conduct geologic investigations, including exploratory drilling, to evaluate the quality and reserves of mineral deposits on land and water of the state.
(2) Grant permits for investigations and exploration described in subdivision (1) by interested persons.
As added by P.L.1-1995, SEC.28.

IC 14-35-2-2
Fee
Sec. 2. The fee for a permit issued under this chapter is one hundred dollars ($100). In addition, a permittee must give bond in the amount and with surety approved by the department for full and prompt compliance with the terms and conditions of the permit.
As added by P.L.1-1995, SEC.28.

IC 14-35-2-3
Terms, conditions, and covenants
Sec. 3. The department shall incorporate in a permit the terms, conditions, and covenants the department considers necessary to protect the public interest and other uses and purposes for which the land is held and used by the state.
As added by P.L.1-1995, SEC.28.



CHAPTER 3. PERMIT FEES

IC 14-35-3-1
Payment to treasurer
Sec. 1. Fees and other money recovered or received due to a permit granted under IC 14-35-1 or IC 14-35-2 shall be paid to the treasurer of state.
As added by P.L.1-1995, SEC.28.

IC 14-35-3-2
Deposit of fees in state general fund
Sec. 2. The treasurer of state shall deposit the fees and other money received under section 1 of this chapter for the use of the board, bureau, commission, division, department, or governmental entity having the custody, control, possession, or authority of or over the real property for which the permit is issued without reversion to the state general fund. If the land is under the custody, control, possession, or authority of the department, the money shall be deposited in the special revenue fund of the appropriate division of the department.
As added by P.L.1-1995, SEC.28.



CHAPTER 4. INTERSTATE MINING COMPACT

IC 14-35-4-1
Form of compact
Sec. 1. The interstate mining compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:
ARTICLE 1






ARTICLE 36. RECLAMATION

CHAPTER 1. SURFACE MINING RECLAMATION

IC 14-36-1-1
Purpose of reclamation
Sec. 1. This chapter provides for the proper reclamation of areas of land subjected to surface mining of minerals in accordance with modern standards to do the following:
(1) Provide improved land use practice of these areas.
(2) Prevent or minimize injurious effects to the people and the natural resources of Indiana, including the need to do the following:
(A) Protect lakes and streams from pollution.
(B) Decrease soil erosion.
(C) Decrease the hazards of fire.
(D) Improve the aesthetic value of the landscape.
(E) Enhance the development of wildlife resources.
(F) Increase the economic contributions of the affected areas to the welfare of the people of Indiana.
As added by P.L.1-1995, SEC.29.



CHAPTER 2. ACQUISITION OF LAND FOR RECLAMATION

IC 14-36-2-1
Inapplicability of chapter
Sec. 1. Notwithstanding any other provision of this chapter, this chapter does not apply to coal mining operations if IC 14-34 is applicable to those operations under IC 14-34-1-4(a) or IC 14-34-1-4(b).
As added by P.L.1-1995, SEC.29.

IC 14-36-2-2
"Land" defined
Sec. 2. As used in this chapter, "land" means ground, soil, or solid materials of the earth:
(1) disturbed by mining and not reclaimed under:
(A) IC 14-34 or IC 13-4.1 (before its repeal); or
(B) IC 14-36-1 or IC 13-4-6 (before its repeal);
whether or not subject to IC 14-34 or IC 14-36-1 due to effective dates; and
(2) in violation of:
(A) air pollution control laws (as defined in IC 13-11-2-6);
(B) water pollution control laws (as defined in IC 13-11-2-261);
(C) environmental management laws (as defined in IC 13-11-2-71);
(D) IC 13-7, IC 13-1-3, or IC 13-1-1 (before their repeal); or
(E) applicable rules.
As added by P.L.1-1995, SEC.29. Amended by P.L.1-1996, SEC.69.

IC 14-36-2-3
"Mining" defined
Sec. 3. As used in this chapter, "mining" means the following:
(1) Surface mining.
(2) Surface coal mining operations.
(3) Underground mining.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-4
"Reclamation" defined
Sec. 4. As used in this chapter, "reclamation" means rehabilitation under IC 14-36-1.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-5
"Restore" or "restoration" defined
Sec. 5. As used in this chapter, "restore" or "restoration" means rehabilitation under IC 14-36-1.
As added by P.L.1-1995, SEC.29.
IC 14-36-2-6
Methods for acquisition of land
Sec. 6. The department may acquire land by:
(1) negotiation; or
(2) exercise of the power of eminent domain under IC 32-24-1.
As added by P.L.1-1995, SEC.29. Amended by P.L.2-2002, SEC.65.

IC 14-36-2-7
Opportunity for owner to restore land
Sec. 7. Before acquiring land the department shall extend to the owner of the land a reasonable opportunity to restore the land. If the owner:
(1) agrees in writing to perform the restoration; and
(2) starts the restoration within ninety (90) days;
the land may not be acquired unless, in the opinion of the department, there is not a satisfactory effort to complete restoration.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-8
Price for land
Sec. 8. The determination of the negotiated price or condemnation price is subject to the following:
(1) Anticipated costs of reclamation.
(2) Cost of abating pollution conditions.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-9
Payment of purchase price, damages, and incidental expenses
Sec. 9. The:
(1) purchase price, for a negotiated acquisition; or
(2) damages as finally determined, for acquisition by condemnation;
and the necessary incidental expenses shall be paid from appropriations made by the general assembly or from federal money made available for these purposes.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-10
Acts of restoration performed or contracted for
Sec. 10. The director may:
(1) grade, plant, and perform other acts of restoration and reclamation; or
(2) contract for the performance of restoration or reclamation work;
to the extent and subject to the conditions that state or federal money is appropriated and available.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-11
Transfer of jurisdiction of land to state agency      Sec. 11. After restoration of the acquired land, the department may, with the approval of the governor, transfer jurisdiction of the land or a part of the land to a state agency that can best utilize the land for public purposes.
As added by P.L.1-1995, SEC.29.

IC 14-36-2-12
Sale of land
Sec. 12. (a) If the retention of the land by the department or other state agencies is determined to be impractical, the department may, with the approval of the governor, sell the land:
(1) to political subdivisions of the state at the cost of acquisition and restoration; or
(2) by public sale to the highest bidder for not less than fair market value for reclaimed land as determined by two (2) private appraisers appointed by the department.
(b) The proceeds of a sale may, upon approval of the department, be used and expended to reclaim and rehabilitate land.
As added by P.L.1-1995, SEC.29.






ARTICLE 37. OIL AND GAS

CHAPTER 1. APPLICABILITY

IC 14-37-1-1
Permit, bond, or security governed by article
Sec. 1. A permit, a bond, or an alternative security for a permit issued for a well for oil and gas purposes in force after June 30, 1988, is governed by this article.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.1.

IC 14-37-1-2
Operation of Class II well after June 30, 1988
Sec. 2. A person who was issued a federal permit for a Class II well may continue to operate the Class II well after June 30, 1988. Continued operation of a Class II well after June 30, 1988, subjects the person to:
(1) this article; and
(2) rules adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-1-3
Federal terms and conditions binding owner or operator of Class II well under Subpart C of Underground Injection Control Program
Sec. 3. If a Class II well is authorized under Subpart C of the Underground Injection Control Program (40 CFR 144.21 through 144.28) in effect January 1, 1988, any federal terms or conditions placed on an owner or operator under Subpart C bind the owner or operator and may be enforced as if ordered by the department under:
(1) this article or IC 13-8 (before its repeal); or
(2) rules adopted under this article or IC 13-8 (before its repeal).
As added by P.L.1-1995, SEC.30.

IC 14-37-1-4
Federal terms or conditions binding owner or operator of well with permit issued under Subpart D of Underground Injection Control Program
Sec. 4. The terms of a federal permit issued under Subpart D of the Underground Injection Control Program (40 CFR 144.31 through 144.41) in effect January 1, 1988, bind the owner or operator and may be enforced as if issued by the department under:
(1) this article; or
(2) rules adopted under this article.
As added by P.L.1-1995, SEC.30.



CHAPTER 2. ORGANIZATION

IC 14-37-2-1
Administration of article
Sec. 1. The department shall administer this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-2-2
Delegation of duties
Sec. 2. The commission may delegate any or all of the commission's powers and duties under this article to the director, deputy director, director of the division of oil and gas, or other employee of the department.
As added by P.L.1-1995, SEC.30.



CHAPTER 3. COMMISSION DUTIES

IC 14-37-3-1
Written reports showing well location required
Sec. 1. The commission shall require an owner or operator to file written reports showing the location of wells for oil and gas purposes.
As added by P.L.1-1995, SEC.30.



CHAPTER 4. PERMITS

IC 14-37-4-1
Permit required
Sec. 1. A person may not drill, deepen, operate, or convert a well for oil and gas purposes without a permit issued by the department.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.2.

IC 14-37-4-2
Duties of owner or operator
Sec. 2. (a) An owner or operator:
(1) shall comply with the conditions of a permit as determined by the department;
(2) may not raise as a defense to an enforcement action by the department that compliance with the conditions of the permit constitutes an economic hardship;
(3) shall correct adverse environmental impact that results from noncompliance with a permit; and
(4) shall provide proper operation and maintenance for facilities, systems of treatment, and control and related appurtenances that are installed or used by the owner or operator to comply with the permit conditions.
(b) Proper operation and maintenance under subsection (a)(4) includes effective performance, adequate funding, adequate operator staffing and training, and adequate laboratory and process controls, including appropriate quality assurance procedures. Subsection (a)(4) requires the operation of backup or auxiliary facilities or similar systems only if necessary to comply with permit conditions.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-3
Permit not property right or exclusive privilege
Sec. 3. A permit does not convey to the owner or operator a property right or an exclusive privilege.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-4
Permit form
Sec. 4. A person must apply for a permit under this chapter on a form prescribed by the commission.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-5
Document accompanying permit application
Sec. 5. An application for a permit must include the following:
(1) A plat of the land or lease upon which the well is to be located, together with all property and lease lines and the acreage within the tract.
(2) The location of the proposed well as certified by a land

surveyor registered under IC 25-21.5.
(3) The surface elevation of the proposed well and the method used for determining that elevation.
(4) The depth of the proposed well.
(5) The number and location of all other dry, abandoned, or producing wells located within one-fourth (1/4) mile of the proposed well.
(6) The distance from the proposed well to the three (3) nearest boundary lines of the tract.
(7) With respect to an application to drill within a city or town, a certified copy of the official consent by ordinance of the municipal legislative body.
(8) Other information determined by the commission that is necessary to administer this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-6
Bond and permit fee; expedited review
Sec. 6. (a) A person must submit the following with an application for a permit:
(1) A bond under IC 14-37-6.
(2) A permit fee of two hundred fifty dollars ($250) payable to the department. However, a person may apply for an expedited review of the application for a permit, except for a Class II or noncommercial well, by submitting a permit fee of seven hundred fifty dollars ($750).
(b) Permit fees collected under this section must be deposited in the oil and gas fund established by IC 6-8-1-27.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.1; P.L.186-2003, SEC.77.

IC 14-37-4-7
Operator's signature on permit
Sec. 7. An application must be signed by:
(1) the person; or
(2) an authorized agent of the person;
who is the operator named in the proposed permit.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-8
Permit issuance upon compliance with article and rules
Sec. 8. Except as provided in section 9 of this chapter, if an applicant for a permit complies with:
(1) this article; and
(2) the rules adopted under this article;
the commission shall issue a permit.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-9
Denial of permit      Sec. 9. The department may refuse to issue a permit if an applicant or an officer, a partner, or a director of the applicant:
(1) is in violation of this article or would be in violation if the permit were issued; or
(2) controls or has controlled a well for oil and gas purposes and has demonstrated a pattern of willful violations of:
(A) this article; or
(B) IC 13-8 (before its repeal);
that have resulted in substantial damage to the environment indicating an intention not to comply with this article or IC 13-8 (before its repeal).
As added by P.L.1-1995, SEC.30.

IC 14-37-4-10
Permit continuance for non-Class II wells
Sec. 10. A permit for a well for oil and gas purposes, other than a permit for a Class II well, continues until:
(1) the well is plugged and abandoned;
(2) the well is converted to another type of well for oil and gas purposes; or
(3) the permit is revoked.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.3.

IC 14-37-4-11
Expiration of permit
Sec. 11. A permit for a well for oil and gas purposes expires one (1) year from the date of issuance unless the drilling of the well has commenced.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.4.

IC 14-37-4-12
Permit continuance for Class II wells
Sec. 12. A permit for a Class II well continues until the well is plugged and abandoned, unless the permit is revoked, expired, or otherwise terminated.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-13
Emergency permits
Sec. 13. (a) The director may issue an emergency permit for a well for oil and gas purposes if an imminent and substantial danger to the health of persons will result unless an emergency permit is granted. An emergency permit under this subsection is effective no longer than necessary to remove the danger.
(b) If a substantial and irretrievable loss of oil or natural gas resources will occur unless an emergency permit is granted, the director may issue an emergency permit for a well for oil and gas purposes if the following conditions exist:
(1) Timely application for a permit could not practicably have been made.         (2) Issuance of the permit does not violate a term of primary enforcement authority for Class II wells.
(c) An emergency permit under subsection (b) is effective not longer than ninety (90) days from issuance. However, if a permit application is submitted before expiration of the ninety (90) day period, the director may, subject to IC 4-21.5, extend the emergency permit until final agency action on the application.
(d) The director may issue an emergency permit for a well for oil and gas purposes if:
(1) a substantial delay in the production of oil or natural gas resources will occur unless an emergency permit is issued for a new injection well; and
(2) the permit will not violate a term of primary enforcement authority for Class II wells.
An emergency permit under this subsection may be issued only after a completed permit application has been submitted and is effective only until a final determination is made by the department on that application.
As added by P.L.1-1995, SEC.30.

IC 14-37-4-14
Transfer permits
Sec. 14. To transfer the ownership of a permit for a well for oil or gas purposes, a person must submit the following:
(1) A transfer fee of fifteen dollars ($15) payable to the department for each well. However, if an applicant submits more than fifty (50) applications simultaneously, the transfer fee for each application in excess of fifty (50) is ten dollars ($10).
(2) The name and mailing address of the seller and buyer on a form prescribed by the commission.
As added by P.L.186-2003, SEC.78.



CHAPTER 5. FEE FOR CLASS II WELLS

IC 14-37-5-1
Amount of annual fee
Sec. 1. (a) This section does not apply to a noncommercial gas well drilled on real estate owned by a resident of Indiana if:
(1) the deputy director has waived the bond described in IC 14-37-6;
(2) the owner submits written proof of financial responsibility; and
(3) the owner submits on a division form an agreement to maintain and abandon the well in accordance with IC 14-37.
The deputy director may require the agreement described in subdivision (3) to be recorded.
(b) An oil and gas well owner or operator must pay an annual fee that is based on the number of wells for oil and gas purposes for which the person has permits as of November 1 of each year. The total fees required are as follows:
(1) For one (1) permit, one hundred fifty dollars ($150).
(2) For two (2) through five (5) permits, three hundred dollars ($300).
(3) For six (6) through twenty-five (25) permits, seven hundred fifty dollars ($750).
(4) For twenty-six (26) through one hundred (100) permits, one thousand five hundred dollars ($1,500).
(5) For more than one hundred (100) permits, one thousand five hundred dollars ($1,500) plus fifteen dollars ($15) for each permit over one hundred (100).
(c) The annual fee required by subsection (b):
(1) applies to each well for oil and gas purposes in existence on November 1 of each year; and
(2) must be paid to the department not later than February 1 of the following year.
(d) The department shall deposit the fees collected under this section into the oil and gas environmental fund established by IC 14-37-10-2.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.2.

IC 14-37-5-2
Amount of annual fee; exception
Sec. 2. (a) Notwithstanding section 1(b) of this chapter, if the amount in the oil and gas environmental fund established by IC 14-37-10-2 is more than one million five hundred thousand dollars ($1,500,000) on November 1 of a year, the annual fee required by section 1 of this chapter must be reduced by seventy-five percent (75%). However, the department shall charge a fee of at least fifty dollars ($50).
(b) The fee required under subsection (a) remains in effect until the amount in the oil and gas environmental fund is less than one

million dollars ($1,000,000) on November 1 of a year.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.3.



CHAPTER 6. BONDING

IC 14-37-6-1
Bonds required for oil and gas well applicants
Sec. 1. (a) Except as otherwise provided in this chapter, this section applies to the following:
(1) An applicant for a permit under this article who has never been granted a permit for a well for oil and gas purposes under this article.
(2) A person who has demonstrated a pattern of violation under this article within the previous two (2) years.
(3) A person who has failed to pay a civil penalty imposed under IC 14-37-13.
(4) A person who has failed to pay an annual fee required under IC 14-37-5.
(b) In addition to the annual fee required under IC 14-37-5, an applicant or a person described in subsection (a) shall execute and file with the department:
(1) a bond of two thousand five hundred dollars ($2,500) for each well;
(2) a bond in any amount if the number of wells does not exceed the number determined by dividing the principal amount of the bond by two thousand five hundred dollars ($2,500); or
(3) a blanket bond of forty-five thousand dollars ($45,000) for any number of wells.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.4.



CHAPTER 7. DRILLING

IC 14-37-7-1
Documentation required by commission
Sec. 1. The commission may require a person drilling or modifying a well for oil and gas purposes to furnish the following:
(1) A copy of the driller's log and completion report of the well.
(2) A copy of any geophysical or instrumental log.
(3) Drill cuttings or cores.
(4) Other information required by rule.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.5.

IC 14-37-7-2
Confidentiality of records
Sec. 2. Upon written request by the operator, the department shall keep the records and materials submitted under section 1 of this chapter confidential for one (1) year from the date of completion. The records and materials become public records at the end of this period.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-3
Casing requirement for drilling oil or gas well on land with underground mine; variance
Sec. 3. (a) Except as provided in subsection (b), if a well for oil and gas purposes is proposed to be drilled:
(1) on land underlaid by an inactive underground mine; or
(2) on land within the permit boundaries of an active underground mine permitted under IC 14-34;
an owner or operator shall, if the well is to be completed as a producing well and regardless of whether the well is drilled through a pillar, run an intermediate string of casing from the surface to a point at least fifty (50) feet below the base of the commercially minable coal resource or the mine floor.
(b) Upon written application to the director by a person that proposes to drill a well described in subsection (a), the director may grant a variance from the requirements of subsection (a) if:
(1) with respect to a proposed well on land described in subsection (a)(1), written consent to the variance is given by:
(A) the permittee under IC 14-34; or
(B) the person that has the right to develop the coal resource; or
(2) with respect to a proposed well on land described in subsection (a)(2), written consent to the variance is given by the coal mine operator under IC 14-34.
(c) If a variance is granted under subsection (b), the well must be completed:
(1) in the manner required under section 4 or 5 of this chapter; and         (2) in a manner that prevents the following:
(A) Waste.
(B) Fresh water pollution.
(C) Blowouts.
(D) Cavings.
(E) Seepages.
(F) Fires.
(G) Unreasonably detrimental effects upon fish, wildlife, and botanical resources.
As added by P.L.1-1995, SEC.30. Amended by P.L.80-2005, SEC.6.

IC 14-37-7-4
Well owner's or operator's duties regarding coal mines
Sec. 4. (a) If a well is drilled and completed as a producing well:
(1) through a commercially minable coal resource; and
(2) within an area for which a mine plan is filed with the commission but for which an intermediate string is not required under section 3 of this chapter;
an owner or operator shall set a production string of casing properly centralized and cemented and documented by a sonic cement bond-variable density log.
(b) An owner or operator must provide at least forty-eight (48) hours notice to the:
(1) department; and
(2) person who filed the mine plan;
before commencing logging operations under this section.
(c) The person who filed the mine plan is entitled to:
(1) be present during the logging operations; and
(2) examine the log.
(d) The commission shall determine the adequacy of cement bonding. If there is a bonding failure between fifty (50) feet below and one hundred (100) feet above the commercially minable coal resource, the owner or operator shall perform remedial action, as ordered by the commission, that results in adequate bonding.
(e) Not later than thirty (30) days after commencing logging operations, the owner or operator shall provide the department and the person who filed the mine plan with a copy of the sonic cement bond-variable density log.
(f) Preparation of the log and any remedial action required under this section are at the expense of the owner or operator.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-5
Protection of coal resource with production string of casing
Sec. 5. If a well is drilled and completed as a producing well through a commercially minable coal resource, except a coal resource identified in section 3 or 4 of this chapter, the resource must be protected by a properly cemented, centralized production string of casing.
As added by P.L.1-1995, SEC.30.
IC 14-37-7-6
Owner's or operator's obligations for plugging operations not limited
Sec. 6. This chapter does not limit the obligation of an owner or operator for plugging operations under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-7-7
Pollution of drinking water
Sec. 7. An owner or operator may not construct, operate, maintain, convert, plug, abandon, or conduct another injection activity in a manner that allows the movement of fluid containing pollution into an underground source of drinking water if the presence of the pollution may:
(1) cause a violation of a primary drinking water regulation under 40 CFR Part 142; or
(2) otherwise adversely affect the health of a person.
As added by P.L.1-1995, SEC.30.



CHAPTER 8. PLUGGING AND ABANDONMENT

IC 14-37-8-1
When plugging and abandonment required; violations
Sec. 1. (a) An owner or operator shall plug and abandon a well that:
(1) is completed as a nonproductive well;
(2) ceases to produce oil or natural gas; or
(3) is no longer operated for the purpose for which the well is permitted;
unless the owner or operator is authorized to delay the plugging and abandonment of the well under section 8 of this chapter.
(b) An owner or operator of a well who:
(1) ceases to operate the well; and
(2) knowingly fails to plug and abandon the well in violation of subsection (a);
is subject to the criminal penalty set forth in IC 14-37-13-6. Each day that the well remains not plugged and not abandoned constitutes a separate violation of subsection (a).
As added by P.L.1-1995, SEC.30.



CHAPTER 9. INTEGRATION AND FORCED POOLING

IC 14-37-9-1
Agreement to integrate interests; commission requiring integration
Sec. 1. (a) If at least two (2) separately owned tracts of land are located:
(1) within an established drilling unit; or
(2) within a pool or part of a pool suitable for secondary recovery methods;
the owners of the separate tracts may agree to integrate their interests and to develop their land as a drilling unit.
(b) If the owners of separate tracts of land do not agree to integrate their interests, the commission shall, for the prevention of waste or to avoid the drilling of unnecessary wells, require the owners to integrate their interests and to develop the land as a drilling unit.
As added by P.L.1-1995, SEC.30.

IC 14-37-9-2
Order for integration
Sec. 2. An order for integration issued under this chapter must be based upon reasonable terms that give the owner of each tract an equitable share of oil and natural gas in the unit or pool. The part of the production allocated to the owner of each tract shall be considered as if produced from a well drilled on that tract. The commission may not limit well production under this chapter.
As added by P.L.1-1995, SEC.30.

IC 14-37-9-3
Costs of production from integrated well
Sec. 3. (a) As used in this section, "field" means a group of pools that are related to a single geologic feature by structure or stratigraphy.
(b) If an integration order is entered, the operator may assess each interested owner for the actual reasonable expenditures required in development and operations, including charges for supervision.
(c) The operator is entitled to receive the first production from a well that otherwise would be credited to the other owners of the integrated interests, so that the proportionate share owed by the other owners for expenditures under this chapter is paid to the operator from production.
(d) The value of the production shall be calculated at the market price in the field when the production is received by the operator or placed to the credit of the operator.
As added by P.L.1-1995, SEC.30.

IC 14-37-9-4
Deputies
Sec. 4. The commission shall determine any dispute that arises

under this chapter.
As added by P.L.1-1995, SEC.30.



CHAPTER 10. OIL AND GAS ENVIRONMENTAL FUND

IC 14-37-10-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the oil and gas environmental fund established by this chapter.
As added by P.L.1-1995, SEC.30.

IC 14-37-10-2
Establishment and administration of fund
Sec. 2. The oil and gas environmental fund is established. The department shall administer the fund.
As added by P.L.1-1995, SEC.30.

IC 14-37-10-3
Deposits in fund
Sec. 3. The following shall be deposited in the fund:
(1) Annual fees for oil and gas wells received under IC 14-37-5.
(2) Accrued interest and other investment earnings of the fund.
(3) Civil penalties collected under IC 14-37-13-3.
(4) Gifts, grants, donations, or appropriations from any source.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.3; P.L.48-2002, SEC.5.

IC 14-37-10-4
Amount of money in fund; investments; transfer to state general fund
Sec. 4. (a) Except as provided in subsection (d), money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) The total amount of money in the fund may not exceed one million five hundred thousand dollars ($1,500,000). Any amount of money in the fund exceeding one million five hundred thousand dollars ($1,500,000) on November 1 of a year reverts to the oil and gas fund established by IC 6-8-1-27. The fund must maintain a balance of at least five hundred thousand dollars ($500,000) as a surety fund for operators who are not required to execute a bond under IC 14-37-6-1. Expenditures that would reduce the fund below five hundred thousand dollars ($500,000) must be approved by the budget agency.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) If the fund is abolished, all money in the fund is transferred to the state general fund.
(e) The expenses of administering the fund shall be paid from money in the fund. However, the department may not expend more than five percent (5%) of the money in the fund for administering the

fund each state fiscal year.
As added by P.L.1-1995, SEC.30. Amended by P.L.48-2002, SEC.6.

IC 14-37-10-5
Appropriations; emergency expenditures
Sec. 5. (a) Money paid into the fund shall be appropriated for the following purposes:
(1) To supplement the cost required to abandon a well that has had a permit revoked under IC 14-37-13-1.
(2) To cover the costs of remedial plugging and repairing of wells under IC 14-37-8, including the expenses of remedial action under IC 14-37-8-15.
(3) To cover the cost to:
(A) mitigate environmental damage; or
(B) protect public safety against harm;
caused by a well regulated under this article.
(b) The director may make expenditures from the fund for emergency purposes under section 6 of this chapter without the prior approval of the budget agency or the governor. An expenditure under this subsection may not exceed fifty thousand dollars ($50,000).
(c) The director may establish a program to reimburse an applicant for the reasonable expenses of remedial action incurred under IC 14-37-8-15. The director may make expenditures from the fund for this purpose and may establish any necessary guidelines and procedures to administer the program.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.4.

IC 14-37-10-6
Exhausting other sources of funding before seeking appropriation
Sec. 6. The department shall make a reasonable effort to exhaust any other sources of funding available for the purposes described in section 5 of this chapter before seeking an appropriation from the fund. If, however, a delay in:
(1) plugging and repairing a well; or
(2) mitigating environmental damage as provided under section 5 of this chapter;
poses a hazard to health, safety, or the environment, the department may seek an immediate appropriation from the fund.
As added by P.L.1-1995, SEC.30.

IC 14-37-10-7
Liability of responsible person
Sec. 7. (a) An expenditure made from the fund under this chapter does not release a responsible person from liability for the purposes described in section 5 of this chapter.
(b) The department may seek reimbursement for expenses incurred under this chapter from a responsible person.
As added by P.L.1-1995, SEC.30.



CHAPTER 11. WASTE

IC 14-37-11-1
Waste prohibited
Sec. 1. Except as provided in this chapter, waste is prohibited.
As added by P.L.1-1995, SEC.30.

IC 14-37-11-2
Burning natural gas
Sec. 2. An owner or operator of a well producing both oil and natural gas may burn the natural gas in flares if there is not a market for the natural gas.
As added by P.L.1-1995, SEC.30.



CHAPTER 12. VIOLATIONS

IC 14-37-12-1
Inspector's entry onto property to determine violations of article
Sec. 1. An oil and gas inspector and any person authorized by the commission may at any reasonable time enter upon public or private property where a well for oil and gas purposes is being drilled or has been drilled to determine if there is a violation of:
(1) this article; or
(2) the rules adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-2
Written notice of violation
Sec. 2. The department may issue a written notice of violation if a person violates:
(1) this article; or
(2) a rule adopted under this article.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-3
Contents of notice of violation
Sec. 3. A notice of violation under this chapter is subject to IC 4-21.5-3-6. The notice must include the following:
(1) The nature of the violation.
(2) What action is appropriate to abate the violation.
(3) The date by which the violation must be abated.
(4) The procedure to obtain administrative review if the owner or operator is aggrieved by issuance of the notice of violation.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-4
Effectiveness; administrative review
Sec. 4. A notice of violation issued under this chapter becomes effective without a proceeding under IC 4-21.5-3 unless a person requests administrative review under IC 4-21.5-3-6 within thirty (30) days of issuance.
As added by P.L.1-1995, SEC.30.

IC 14-37-12-5
Penalties; permit revocation
Sec. 5. An owner or operator who fails to abate a violation in a timely manner is liable for the following:
(1) A civil penalty.
(2) Permit revocation under IC 14-37-13.
As added by P.L.1-1995, SEC.30.



CHAPTER 13. PENALTIES

IC 14-37-13-1
Permit revocation
Sec. 1. The commission may revoke a permit issued under this article if the commission finds any of the following:
(1) The permit was issued through fraud or misrepresentation.
(2) The owner or operator has violated:
(A) this article; or
(B) a rule adopted under this article.
(3) The information or conditions upon which a permit was issued have substantially changed since issuance.
(4) The operation of a well for oil and gas purposes is polluting the water or land in Indiana.
(5) The owner or operator has been issued a notice of violation under IC 14-37-12 and has failed to do at least one (1) of the following:
(A) Abate the violation within the prescribed period.
(B) Secure in writing from the division an extension of time in which to abate the violation before the expiration of the period established for abatement.
(C) Request a proceeding under IC 4-21.5-3-6 within:
(i) thirty (30) days after receipt of the notification; or
(ii) the period provided by the division for abatement;
whichever is longer.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-2
Action following revocation of permit
Sec. 2. (a) If a permit is revoked under this chapter, the commission may do either of the following:
(1) Order the owner or operator to plug and abandon the well.
(2) Plug and abandon the well.
(b) The revocation of a permit under this chapter does not relieve the owner or operator of the well to which the permit relates of the responsibility imposed by IC 14-37-8 for the plugging and abandonment of the well.
(c) If the commission elects to plug and abandon a well under subsection (a)(2), the commission may apply the bond or other security provided under:
(1) IC 14-37-6; or
(2) IC 13-8-8 (before its repeal);
to the costs of plugging and abandoning the well.
(d) If the commission elects to plug and abandon a well under subsection (a)(2), the owner or operator of the well remains liable for the costs of plugging and abandoning the well.
(e) The state has a lien on:
(1) the casing and all equipment located on or removed from the well site;         (2) the leasehold of the land upon which the well is located; and
(3) any crude oil stored on the well site or recovered at the time the well is plugged and abandoned;
to secure the cost of plugging and abandoning. Except as provided in subsection (f), the lien may be foreclosed on order of the commission in the name of the state of Indiana by the attorney general in a circuit or superior court having jurisdiction in any county where the land is located.
(f) If the commission elects to plug and abandon a well under subsection (a)(2), the commission may also enter an order authorizing its agents, employees, or contractors to dispose of:
(1) casing and all equipment located on or removed from the well site; and
(2) any crude oil stored on the well site or recovered;
at the time the well is plugged and abandoned. An inventory of the casing and all equipment and any crude oil shall be made, and the salvage or other reasonable market value of the casing and all equipment and any crude oil shall be applied as a credit to offset the actual cost incurred by the commission to plug and abandon the well.
As added by P.L.1-1995, SEC.30. Amended by P.L.236-2001, SEC.5.

IC 14-37-13-3
Civil penalty
Sec. 3. The commission may assess against a person who violates:
(1) this article or IC 13-8 (before its repeal); or
(2) a rule adopted under this article (or IC 13-8 before its repeal);
a civil penalty of not more than ten thousand dollars ($10,000) for each day the violation occurs. The penalty may be recovered and the violator may be enjoined from continuing the violation in a civil action.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-4
Administrative review; effectiveness of civil penalty
Sec. 4. A civil penalty assessed under section 3 of this chapter is subject to IC 4-21.5-3-6 and becomes effective without a proceeding under IC 4-21.5-3 unless a person requests an administrative review within thirty (30) days of notice of the assessment.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-5
Civil action in name of state to restrain person from commencing or continuing violations
Sec. 5. The commission may bring a civil action in the name of the state of Indiana through the attorney general, in a circuit or superior court having jurisdiction in any county in which land involved is located or in which a person resides, to restrain the person from commencing or continuing to violate any of the following:         (1) This article.
(2) A rule adopted under this article.
(3) An order of the commission.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-6
Violations
Sec. 6. (a) Except as provided in subsection (b), a person who knowingly violates this article commits a Class B misdemeanor. Each day a violation occurs is a separate offense.
(b) A person who knowingly violates this article with respect to the operation of a Class II well commits a Class D felony.
As added by P.L.1-1995, SEC.30.

IC 14-37-13-7
Costs and expenses
Sec. 7. If an order is issued:
(1) under this article or IC 13-8 (before its repeal); or
(2) as a result of any administrative proceeding under this article or IC 13-8 (before its repeal);
the court or the director may assess against any party to the proceeding the costs and expenses, including attorney's fees, reasonably incurred by that person with respect to the proceedings, including any judicial review of a final agency action. The director shall determine the amount of the costs and expenses.
As added by P.L.1-1995, SEC.30.






ARTICLE 38. OTHER PETROLEUM REGULATION

CHAPTER 1. PETROLEUM EXPLORATION ON STATE PROPERTY

IC 14-38-1-1
"Commence to drill a well" defined
Sec. 1. As used in this chapter, "commence to drill a well" means the institution of work in good faith with drilling equipment adequate for the drilling of a well to a depth that will reasonably test the oil and gas productiveness of the public land where the well is commenced.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-2
"Person" defined
Sec. 2. As used in this chapter, "person" means the following:
(1) A citizen of the United States.
(2) An individual who has, in good faith, declared the intention of becoming a citizen of the United States.
(3) An association of individuals described in subdivision (1) or (2).
(4) A corporation organized and existing under and by virtue of the laws of any state or territory of the United States and authorized to do business in Indiana.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-3
"Petroleum" defined
Sec. 3. As used in this chapter, "petroleum" means any liquid or gaseous hydrocarbon occurring in nature beneath the surface of the earth.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-4
"Proven territory" defined
Sec. 4. As used in this chapter, "proven territory" means territory so situated with reference to known producing wells as to establish the general opinion that, because of the territory's relation to the producing wells, petroleum is contained in the territory.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-5
"Public land" defined
Sec. 5. As used in this chapter, "public land" means land and area belonging to or subsequently acquired by the state or any of the state's institutions. The term includes land of every kind and nature.
As added by P.L.1-1995, SEC.31.
IC 14-38-1-6
Permit issuance
Sec. 6. (a) The commission may enter into written contracts designating a person as the permittee of the state with the exclusive right to prospect and explore not to exceed three (3) sections, or an equivalent area, of the public land for the occurrence of petroleum. A contract must contain the conditions prescribed by the rules adopted by the commission under this chapter. A permit must be for a period of not more than one (1) year in the discretion of the commission. A permit shall be granted without cost, except:
(1) as provided in section 16 of this chapter; and
(2) that, if more than one (1) application for a permit is received with respect to the same public land, the commission shall grant the permit to the person offering the highest cash bonus.
(b) A permittee may, under a contract:
(1) enter in and upon the land; and
(2) prospect and explore the land to determine the occurrence of petroleum.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-7
No permits issued for proven territory
Sec. 7. A permit may not be issued upon public land classified by the commission as proven territory.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-8
Compensation of landowners and state
Sec. 8. A permittee may not commence an operation upon land covered by a permit until the permittee has compensated the following:
(1) The owners of private rights in the land according to law.
(2) The state for damage to the surface rights of the state in accordance with the rules adopted by the commission.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-9
Prosecution of operations with reasonable diligence
Sec. 9. A permit requires the immediate commencement of geological, geophysical, or core drilling operations. All operations shall be prosecuted with reasonable diligence in accordance with good oil field practice and must be continuous except when causes beyond the control of the permittee intervene and make continuous operations not feasible. Geological, geophysical, or core drilling operations may not include the actual operation of drilling for gas, oil, or other mineral deposits.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-10
Surrender of permit      Sec. 10. Every permittee has the option of surrendering a permit at any time and is relieved of all liability under the permit except for physical damage to the premises embraced by the permit that has been caused by the permittee's operations.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-11
Permittee's lease for petroleum extraction
Sec. 11. (a) A permittee is, at any time during the life of the permit or upon the termination of the permit, entitled to a lease for the extraction of petroleum from not to exceed one (1) section, or an equivalent area, of land to be selected by the permittee.
(b) A lease under subsection (a) must be at a royalty of:
(1) not more than twelve and one-half percent (12 1/2%) of all petroleum produced and saved from the lease; or
(2) the market value of the petroleum;
at the option of the commission.
(c) A lease must provide for an annual rental, payable in advance, of from one dollar ($1) to ten dollars ($10) per acre, as the commission determines. Rentals shall be credited against future royalties.
(d) A lease must be for a primary term of ten (10) years and as long thereafter as oil in commercial quality and commercial quantity can be produced from the land embraced in the lease.
(e) The form and terms of a lease must be the same as the standard commercial petroleum lease generally in use in the territory in which the oil, gas, or other petroleum deposits are located, with the additional terms provided in this chapter and the rules of the commission. If the conditions contained in a standard commercial lease conflict with this chapter, this chapter controls.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-12
Other leases for petroleum extraction
Sec. 12. (a) A petroleum lease other than a lease provided for in section 11 of this chapter may be granted in parcels as determined by the commission.
(b) A lease granted under this section must be at a royalty of:
(1) not less than twelve and one-half percent (12 1/2%) of all petroleum produced and saved from the land covered by the lease; or
(2) the market value of the petroleum;
at the option of the commission.
(c) A lease must provide for an annual rental, payable in advance, of from one dollar ($1) to ten dollars ($10) per acre, as the commission determines. Rentals shall be credited against future royalties.
(d) A lease must be for a primary term of ten (10) years.
(e) The forms and terms of a lease must be the same as the standard commercial petroleum lease generally in use in the territory

in which the oil, gas, or other petroleum products are located, with the additional terms provided in this chapter and the rules of the commission. If the conditions contained in a standard commercial lease conflict with this chapter, this chapter controls.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-13
Proceeds
Sec. 13. (a) All proceeds derived:
(1) from or by virtue or by reason of a permit or lease executed or issued under this chapter; or
(2) from or by reason of any operations under this chapter;
shall, after deducting all costs incurred by the department, be paid to the treasurer of state for the use of the division of the department having the custody, control, possession, or authority of or over the real property involved.
(b) Except as provided in subsection (c), the proceeds shall be deposited in the proper fund of the appropriate division of the department.
(c) The proceeds from royalties or other compensation paid for minerals taken from beneath the navigable waters of the state shall be deposited in the state general fund.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-14
Consideration for leases
Sec. 14. (a) A petroleum lease may not be issued on land that has not been classified by the commission as proven territory. With regard to proven territory to which no permit holder is entitled to a lease, the commission shall, in areas to be determined by the commission, lease any of the land in the proven territory to the responsible person offering the greatest consideration for the lease if the person files with the commission five (5) days before:
(1) the opening of the sealed bids; or
(2) the auction;
as provided in this chapter, a bid bond in an amount fixed by the commission to guarantee the posting of a performance bond if the person is the successful bidder.
(b) To obtain the best possible consideration for a lease the commission may offer leases under the following conditions:
(1) The commission may call for competitive offers by prospective lessees as to the royalty rate to be included as a term of the lease. The commission may call for sealed bids as to the leases, but may temporarily reject all sealed bids and immediately offer the property for competitive bidding at public auction. If none of the bids received at public auction exceed the highest sealed bid received by the commission, the lease shall immediately be granted to the responsible person making the highest sealed bid.
(2) The commission may, with regard to any lease the

commission offers, set a minimum acceptable royalty rate, which may not be less than twelve and one-half percent (12 1/2%) and call for competitive offers by prospective lessees for cash bonuses in addition to the set royalty provision. This competition may be conducted in the alternative manners provided for in subdivision (1).
(3) A permittee who qualifies for a lease of one (1) section, or an equivalent area, of the land embraced by the permittee's prospecting permit has a preferential right to leases on the remainder of the land embraced by the permittee's prospecting permit upon meeting the highest bid for royalty or bonus that the commission receives. The commission may reject any bid if the rejection of the bid of a permittee, if the permittee would otherwise be the successful bidder, is accompanied by a statement to the permittee of the reasons for the rejection.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-15
Cancellation of permit or lease
Sec. 15. (a) The commission may cancel any permit or lease issued under this chapter for:
(1) nonpayment of royalties; or
(2) nonperformance by the permittee or lessee of any provision or requirement of the permit or lease;
if before the cancellation the commission mails to the permittee or lessee by registered mail, addressed to the post office address of the permittee or lessee shown by the records of the office of the commission, a notice of intention to cancel the permit or lease specifying the default for which the permit or lease is subject to cancellation.
(b) If not later than thirty (30) days after the mailing of the notice to the permittee or lessee the permittee or lessee remedies the default specified in the notice, the commission may not cancel the permit or lease.
(c) If a cancellation occurs, all rights of the permittee or lessee under the permit or lease automatically terminate.
(d) Failure to pay fees required under a permit within the time prescribed automatically and without notice works a forfeiture of the permit and of all rights under the permit.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-16
Issuance of new permit following expiration or forfeiture
Sec. 16. Upon the expiration or forfeiture of a permit, a new permit covering the banks or any of the banks embraced by the expired or forfeited permit may not be issued for thirty (30) days following the date of expiration or forfeiture. If more than one (1) application for a permit covering any of the land is made during the thirty (30) day period, the commission shall issue a permit to the land to the person offering the greatest cash bonus for a permit at a public

auction to be held at the time and place and in the manner that the commission prescribes by rule. The auction shall be held at any time after the expiration of the thirty (30) day period and the only notice is the entering in a book kept at the office of the commission for the purpose, date, place, and hour of the holding of the auction. The book is a public record.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-17
Agreement for production from same petroleum field
Sec. 17. (a) If the commission finds it is in the best interest of the state for the production of petroleum, the state, a permittee, a lessee, an operator, or any person owning or controlling royalty or other interest in separate properties of the same producing or prospective petroleum field may enter into agreement among each other, subject to the approval of the commission, for the following purposes:
(1) Cooperative exploration, development, and operation of all or a part of the field or exploration, development, or operation of all or part of the field as a pool or unit.
(2) Fixing the time, location, and manner of drilling.
(3) Regulating the location, sequence, and number of exploratory wells required for permits under unit operations and leases.
(4) Operating wells for the exploration of petroleum on state and private land.
(5) The apportionment of the petroleum between the state and the owners of land embraced within the field placed in the pool, taking into consideration the following:
(A) The relative character and geological nature of the tracts of land as far as the character and nature is reasonably ascertainable.
(B) The apparent probability of producing petroleum from all or any part of the land.
(6) All other apparent factors that tend to aid in arriving at a fair, just, and equitable participation by the state and the owners in the apportionment and distribution of the petroleum that is recovered and saved.
(b) The purpose of this section is to encourage the development and exploration of petroleum upon state land by and through the unit plan of development. If it is in the best interests of the state, the commission shall compel the adoption of unit plans of operation if state land is included in a productive pool. If the permittee or lessee of the land fails to agree upon a plan of unit operation acceptable to the commission, the commission may fix the terms of the unit plan. A permittee or lessee affected who fails to abide by the plan forfeits the permit or lease upon notice as provided in this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-18
Terms for protection of rights      Sec. 18. The commission may insert in a permit or lease issued under this chapter the terms that are customary and proper for the protection of the rights of:
(1) the state;
(2) the permittee or lessee; and
(3) the owner of the surface of the leased land;
not in conflict with this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-19
Adoption of rules
Sec. 19. The commission may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-20
Well not to be drilled within 330 feet of property boundaries
Sec. 20. (a) This section does not apply to the following:
(1) Shore lands.
(2) River beds.
(3) Lake beds.
(4) Submerged land.
(b) A lease of land containing petroleum made or issued under this chapter must contain a condition that a well may not be drilled within three hundred thirty (330) feet of any of the outer boundaries of the land held under permit or lease unless the right to petroleum in adjoining land is vested in private ownership.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-21
Right-of-way grants
Sec. 21. A person granted a permit or lease under this chapter has a right-of-way over public land, as provided by law, when necessary for the drilling, recovering, saving, and marketing of petroleum. Before a right-of-way grant becomes effective, the following must occur:
(1) A written application for and a plat showing the location of the right-of-way and the land necessary for the well site and drilling operations, with reference to adjoining land, must be filed with the commission.
(2) The commission shall appraise the timber on the right-of-way and the land necessary for the drilling operation and the person to whom the permit or lease is granted must pay for the timber.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-22
Development considerations
Sec. 22. (a) After the issuance of a petroleum lease the lessee shall proceed to develop the petroleum in the land through the drilling of

the wells that will efficiently extract the petroleum. The development must take into account the following:
(1) The productiveness of the producing horizon.
(2) The depth at which the producing horizon occurs.
(3) The average cost of wells.
(4) The market requirements obtaining at any given time.
(5) The maintenance of proper oil and gas ratios.
(b) The commission shall determine, either by rule or by inclusion in the terms of a lease, the rapidity and extent of development of the oil, gas, or other petroleum field covered by the lease.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-23
Offset well
Sec. 23. (a) A lease must provide that the lessee shall drill an offset well to a well on adjoining land that:
(1) is within three hundred thirty (330) feet of an outer boundary of the land covered by the lease; and
(2) is producing petroleum in paying quantities and draining the land covered by the lease.
(b) The offset must be:
(1) started within ninety (90) days from the completion of the adjoining well; and
(2) drilled with due diligence to completion.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-24
Prospecting permits or leases
Sec. 24. (a) This section applies to an application for prospecting permits or leases for the following:
(1) Shore lands.
(2) River beds.
(3) Lake beds.
(b) The owner of the right to prospect for and develop and produce petroleum from the abutting land has a preferential right for thirty (30) days after the owner has received notice from the commission of the application for:
(1) a prospecting permit; or
(2) if petroleum has been discovered in commercial quantities in a structure underlying the abutting land, a lease;
for the part of the shore land, river bed, and lake bed that adjoins the abutting land upon the terms and conditions provided in this chapter, notwithstanding any acreage limitations provided in this chapter for permits and leases.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-25
Withholding land for prospecting or lease
Sec. 25. This chapter does not require the commission to offer a tract of land for prospecting or lease. The commission may withhold

a tract from prospecting or leasing for petroleum purposes if in the commission's judgment the best interest of the state will be served by so doing.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-26
Royalties
Sec. 26. (a) This section applies when a royalty is required to be paid under this chapter:
(1) for oil, at the option of the commission:
(A) at the mouth of the wells into tanks provided by the commission; or
(B) into the pipeline with which the wells are connected, to the commission's credit; and
(2) for gas, including casinghead gas or other gaseous substance.
(b) The lessee shall account to the commission for the market value of the oil or gas at the well for all that is sold by the lessee or used by the lessee in the manufacture of gasoline or other products. At the election of the commission, instead of delivering the royalty, when oil in kind, the lessee shall purchase the oil at the oil's market value at the well when produced.
As added by P.L.1-1995, SEC.31.

IC 14-38-1-27
Delegation of powers
Sec. 27. The commission may delegate any powers granted in this chapter to any officers or employees of the commission.
As added by P.L.1-1995, SEC.31.



CHAPTER 2. TEST HOLE POLLUTION CONTROL AND WASTE

IC 14-38-2-1
Applicability of chapter
Sec. 1. This chapter applies to a person who desires to drill at least one (1) test hole:
(1) for fluid disposal investigation, mineral resources investigation, engineering projects investigation, or geologic investigation; and
(2) to a depth of at least two hundred (200) feet below ground surface elevation at the test hole site.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-2
Public interest in preventing pollution, impairment, and waste of natural resources
Sec. 2. It is in the public interest for the state to provide the means whereby test holes for or in connection with fluid disposal investigations, mineral resources investigations, engineering projects investigations, or geologic investigations are drilled, used, and plugged in a manner that prevents pollution, impairment, and waste of natural resources.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-3
"Plug" or "plugging" defined
Sec. 3. As used in this chapter, "plug" or "plugging" means the stopping of the flow or migration of oil, gas, water, or other fluid or material up or down a test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-4
"Test hole" defined
Sec. 4. As used in this chapter, "test hole" means an exploratory hole, except for coal exploration, drilled for the purpose of obtaining information and data on the character, composition, sequence, thickness, age, and correlation of underground strata and formations for at least one (1) of the following and no other purposes:
(1) The feasibility of an area for fluid disposal.
(2) The existence, extent, and characteristics of an underground mineral deposit or deposits.
(3) The suitability of underground formations for use in or as a foundation for engineering projects or works.
(4) Expanding the store of scientific knowledge of the geology of an area.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-5
Enforcement by department      Sec. 5. The department shall carry out and enforce this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-6
Application and permit fee
Sec. 6. A person must do the following before drilling a test hole:
(1) File a written application for a permit with and receive a permit from the commission. A single permit may authorize the drilling of more than one (1) test hole.
(2) Submit a permit fee of one hundred dollars ($100) payable to the department.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-7
Duties of commission
Sec. 7. The commission shall do the following:
(1) Adopt rules and orders necessary to administer this chapter.
(2) Hold hearings at any place in Indiana for the purpose of administering this chapter. A hearing may be conducted by a member of the commission or by the officer, agent, or employee that is designated by the commission. However, a proposed finding is not valid unless the commission approves the finding.
(3) Prescribe and adopt the form of an application for a permit to be filed by an applicant.
(4) Except as provided by subdivision (5), require a person drilling a test hole under this chapter to furnish at a reasonable time and place that the commission specifies the following:
(A) A copy of the driller's log of the test hole.
(B) A copy of a geophysical log taken in the drilling of the test hole.
(C) A copy of the drilling record.
(D) Typical drill cuttings or cores, if taken.
(5) Upon written application certifying that the withholding of the information is necessary for protection of the permittee:
(A) the commission shall excuse the permittee from furnishing the items required by subdivision (4); and
(B) the permittee shall furnish the location of each test hole by county, township, range, and quarter-quarter section, including the proper legal description and the size and depth of the hole.
(6) Require a person filing for a permit to drill a test hole, except for state or federal agencies, to execute and file with the commission:
(A) a bond not exceeding one thousand dollars ($1,000) for each test hole drilled; or
(B) a blanket bond not exceeding five thousand dollars ($5,000) for all test holes drilled by the applicant during the duration of the bond;
to provide for compliance with this chapter and the rules of the commission adopted under this chapter with respect to the

plugging of the test holes. The bond must be in the form approved by the commission, and the bond shall be renewed and continued in effect until the conditions have been fully complied with.
(7) Enter upon and inspect, at any reasonable time and by any member of the commission or the commission's agent, any location where test holes are being or have been drilled for fluid disposal, mineral resources investigation, engineering projects, or geologic information for the purpose of ascertaining whether this chapter and the rules and orders of the commission are being or have been complied with, including information on the drilling or completion depth of a test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-8
Expiration of permit
Sec. 8. A permit issued under this chapter expires one (1) year from the date of issuance unless a test hole is drilled within one (1) year.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-9
Issuance of permit
Sec. 9. (a) Subject to subsection (b), if an applicant for a permit to drill or deepen a test hole has complied with this chapter and the rules of the commission, the commission shall issue a permit.
(b) The commission may refuse to issue a permit if the drilling of the test hole would violate this chapter or rules adopted under this chapter.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-10
Plugging and abandoning hole
Sec. 10. Upon the completion of drilling, a permittee shall plug and abandon the hole in a manner that confines permanently all fluids or materials in the separate strata originally confining the fluids or materials by the use of mud-laden fluid, cement, or plugs used:
(1) singly; or
(2) in combinations approved by the commission.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-11
Notice before plugging
Sec. 11. A permittee may not begin plugging procedures until the permittee has given notice to the commission or the commission's designated representative by personal oral or written notice, telephone, or telegram.
As added by P.L.1-1995, SEC.31.
IC 14-38-2-12
Affidavit of plugging and abandoning
Sec. 12. (a) The commission's designated representative or the authorized representative of the permittee who supervises the plugging of the test hole shall make and furnish to the permittee an affidavit to the effect that the test hole has been plugged and abandoned in accordance with this chapter, reciting in the affidavit the pertinent information that is prescribed by the commission.
(b) The commission representative or the authorized representative of the permittee shall furnish to the commission an exact copy of the affidavit.
(c) The commission shall permanently retain the affidavit, which must be open to inspection by all persons.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-13
Actions to restrain violations
Sec. 13. If it appears that a person is violating or is about to violate this chapter or the rules and orders of the commission adopted under this chapter or under IC 13-4-5 (before its repeal), the commission may, in the name of the state of Indiana through the attorney general, bring an action against the person in the circuit or superior court of the county in which:
(1) the land involved is located;
(2) the violator resides; or
(3) the authorized agent of a nonresident violator resides;
to restrain the person from continuing the violations.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-14
Secretary of state as agent for service of process upon nonresident
Sec. 14. The ownership, operation, or other interest by a nonresident or by a nonresident's authorized agent in a test hole in Indiana is considered equivalent to an appointment by the nonresident of the secretary of state to be the nonresident's attorney, upon whom may be served all process in an action or a proceeding growing out of the operation or ownership by the nonresident or the nonresident's agent of a test hole in Indiana. The operation or ownership indicates the nonresident's agreement that the process served against the nonresident is of the legal force and validity as if served upon the nonresident personally, unless the nonresident maintains on file with the commission the designation of a resident agent for service of process.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-15
Filing action against nonresident; service of process; affidavit; continuances
Sec. 15. (a) An action against a nonresident may be filed in the county:         (1) of residence of the plaintiff; or
(2) where the test hole is located;
at the election of the plaintiff.
(b) Service of process shall be made by leaving a copy of the process, with a fee of two dollars ($2) for the defendant to be served, with the secretary of state. The service is sufficient service upon a nonresident if:
(1) notice of the service and a copy of the process are immediately sent by registered mail to the defendant; and
(2) the defendant's return receipt is appended to the original process and filed in court.
(c) If the defendant refuses to accept or claim registered mail, the secretary of state shall return the registered mail to the plaintiff or to the plaintiff's attorney. The registered mail shall be appended to the original process, together with an affidavit of the plaintiff or the plaintiff's attorney or agent to the effect that the summons was:
(1) delivered to the secretary of state, together with a fee of two dollars ($2); and
(2) returned unclaimed by the United States Postal Service.
(d) The affidavit, together with the returned envelope and the summons, is considered sufficient service upon the nonresident defendant.
(e) The court in which the action is brought may order continuances that are reasonable to afford the defendant an opportunity to defend the action.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-16
Department, person, or agency entering land to plug, replug, or repair test hole
Sec. 16. (a) This section does not do any of the following:
(1) Relieve a person otherwise legally responsible from an obligation to plug, replug, or repair a test hole.
(2) Limit the authority of the commission to require the proper plugging, replugging, or repair of a test hole.
(b) This section and sections 17 through 20 of this chapter are a supplemental remedy if any of the following conditions exist:
(1) A person obligated to plug, replug, or repair a test hole fails to do so.
(2) The identity of the obligated person cannot be determined.
(c) If:
(1) after notice and hearing the department finds that a test hole drilled has been abandoned and:
(A) is leaking; or
(B) may result in the leaking of;
fluid into a fresh water formation or onto the surface of the land in the vicinity of the test hole; and
(2) after thirty (30) days from the date of the finding by the department the test hole has not been properly plugged, replugged, or repaired to remedy the situation; the department or a person or an agency authorized by order of the department may enter upon the land upon which the test hole is located and plug, replug, or repair the test hole as is reasonably required to remedy the condition.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-17
Entry onto land without notice or hearing
Sec. 17. If:
(1) an emergency exists; and
(2) the department determines that irreparable injury will result unless immediate action is taken;
the department may enter or authorize the entry upon the land by order of the department without notice or hearing for the purpose of taking the temporary remedial action that the department considers necessary to prevent or minimize the injury pending the giving of notice and hearing. The operation shall be conducted in the manner prescribed by the department.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-18
Liability of persons entering land to plug, replug, or repair test hole
Sec. 18. (a) This section applies to a person who:
(1) enters upon the land on which a test hole is located to plug, replug, or repair the test hole; or
(2) supports or contributes to the action under the authority and in accordance with the order of the department.
(b) A person:
(1) is not liable and may not be held responsible for any damages resulting from operations reasonably necessary or proper to plug, replug, or repair the test hole, except damages to growing crops and improvements;
(2) has not assumed responsibility for future remedial work on the test hole; and
(3) is not liable in damages or otherwise for conditions subsequently arising from or in connection with the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-19
Remedying condition of test hole not admission of liability or discharge of action
Sec. 19. The fact that a person has initiated or supported a proceeding before the department or has remedied or attempted to remedy the condition of a test hole under this chapter:
(1) is not an admission of liability and may not be received in evidence against the person in an action or a proceeding in which responsibility for or damages from:
(A) surface or subsurface pollution; or
(B) injury to a fresh water, an oil, a gas, or a mineral bearing

formation;
is or may become an issue; and
(2) does not release or discharge an action, a cause of action, or a claim against the person in favor of a third person for damages to property resulting from:
(A) surface or subsurface pollution; or
(B) injury to a fresh water, an oil, a gas, or a mineral bearing formation;
to the extent that the action, cause of action, or claim preexisted the initiation or support of the proceeding or the remedying or attempted remedying of the condition of the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-20
Cause of action for plugging, replugging, or repairing test hole
Sec. 20. (a) A person who did not have an obligation to plug, replug, or repair a test hole, but who does so under this chapter, has the following:
(1) A cause of action against the person who was obligated by law to properly plug, replug, or repair the test hole for the reasonable cost and expense incurred in plugging, replugging, or repairing the test hole.
(2) A lien enforceable upon the interest of the obligated person in and to the equipment located on the test hole to the extent of the reasonable cost and expense.
(b) This section does not assign or impute any liability or obligation upon the owner of the land upon which the test hole is located, except if the owner is the person who was granted a permit to drill the test hole.
As added by P.L.1-1995, SEC.31.

IC 14-38-2-21
Violations
Sec. 21. (a) A person who knowingly violates this chapter commits a Class C infraction.
(b) Each day of violation constitutes a separate infraction.
As added by P.L.1-1995, SEC.31.



CHAPTER 3. INTERSTATE OIL AND GAS COMPACT COMMISSION

IC 14-38-3-1
Membership
Sec. 1. The department may join and become a member of the interstate oil and gas compact commission.
As added by P.L.1-1995, SEC.31.









TITLE 15. AGRICULTURE AND ANIMALS

ARTICLE 1. AGRICULTURAL FAIRS AND SOCIETIES

CHAPTER 1. REPEALED



CHAPTER 1.5. INDIANA STATE FAIR ADVISORY COMMITTEE

IC 15-1-1.5-0.5
"Barn" defined
Sec. 0.5. As used in this chapter, "barn" refers to the center for agricultural science and heritage established by IC 15-1.5-10.5-3.
As added by P.L.99-2000, SEC.1.



CHAPTER 2. ORGANIZATION OF INTERSTATE FAIRS

IC 15-1-2-1
Authorization; articles
Sec. 1. Whenever thirty (30) or more persons, residents of two (2) or more states of the United States, shall organize themselves into a society for the purpose of locating and conducting a fair in any county of the state of Indiana, they are hereby authorized to organize themselves into a corporation by written articles, to be signed by each person who may be a member at the time of organization, specifying the objects of the same, the corporate name they may adopt, and the names and places of residence of each member or stockholder, with an impression and description of the corporate seal and in what manner persons shall be appointed or elected to manage the business and prudential concerns of the corporation.
(Formerly: Acts 1889, c.163, s.1.)

IC 15-1-2-2
Filing articles
Sec. 2. Every such association shall file its articles in the recorder's office of the county in which such association may be formed, and, upon the expenses of filing and recording being paid, the recorder shall record the same in the miscellaneous book of records in his office, and such record, or a certified copy thereof, shall be conclusive evidence of the matters and things therein recited. A duplicate of this article must be filed with the secretary of state.
(Formerly: Acts 1889, c.163, s.2.)

IC 15-1-2-3
Time of incorporation; corporate powers
Sec. 3. Every such association shall, from the time such record is filed in the proper recorder's office, be deemed and held to be a corporation, and shall have and possess all the rights, powers and privileges given to corporations by common law; to sue and be sued; to borrow money and secure the payment of the same by notes and mortgages, bonds or deeds of trust upon their personal and real property, and rent, lease, purchase, hold, sell and convey such real and personal property as may be necessary and proper for the purpose of erecting buildings, and for other proper objects of any such corporation.
(Formerly: Acts 1889, c.163, s.3.)

IC 15-1-2-4
Shares
Sec. 4. Every such corporation may, at its discretion, divide its corporate property into shares, and designate the manner that the same may be held, sold, conveyed, assigned or transferred.
(Formerly: Acts 1889, c.163, s.4.)
IC 15-1-2-5
Officers and agents; rules and regulations; records
Sec. 5. Every such corporation shall elect such officers or agents as may be necessary to carry into operation the objects of its organization. It may prescribe and adopt rules and regulations for the direction of its officers and members; and such corporation shall keep a fair record of its proceedings and accounts in proper books, and such records, or copies thereof, duly attested by the secretary or clerk, under its proper seal, may be given and read in evidence in any court of this state.
(Formerly: Acts 1889, c.163, s.5.)

IC 15-1-2-6
Authority to receive devises and bequests; restrictions
Sec. 6. Any property, real or personal, may be bequeathed, devised, or given to any such corporation by will; and, in such cases, it shall be sufficient if the corporation name be used, or the purpose so described as not to admit of a reasonable doubt for what corporation or purpose the same was intended to be devised or given; provided, that the amount of real estate which any corporation organized under this chapter may purchase or own shall not exceed in number of acres one hundred and sixty (160) acres, and shall not exceed in value five hundred thousand dollars ($500,000).
(Formerly: Acts 1889, c.163, s.6.) As amended by P.L.183-1983, SEC.21.

IC 15-1-2-7
Capital stock
Sec. 7. The capital stock of any such corporation shall not exceed five hundred thousand dollars ($500,000), but may be increased by the vote of the stockholders at any annual meeting of the stockholders, or any meeting called especially for the purpose of increasing the capital stock, to an amount not exceeding one million dollars ($1,000,000).
(Formerly: Acts 1889, c.163, s.7.)

IC 15-1-2-8
Premiums; promotion of agricultural and household manufacturing interests; competition for premiums; basis of awards
Sec. 8. It shall be the duty of said corporation which may be formed under the provisions of this chapter, annually, to offer and award premiums for the improvement of soils, tillage, crops, manures, improvement of stock, articles of domestic industry, and such other articles, productions, and improvements as they may deem proper; and may perform all such acts as they may deem best calculated to promote the agricultural and household manufacturing interests of the county, and of the states whose citizens shall organize this corporation; and it shall also be their duty so to regulate the amount of premiums, and the different grades of the same, as that it

shall be competent for small as well as large manufacturers and farmers to have an opportunity to compete therefor. And in making their awards, special reference shall be had to the profits which may accrue, or be likely to accrue, from the improved mode of raising the crop, or of improving the soil or stock, or of the fabrication of the articles thus offered, with the intention that the premium shall be given for the most economical mode of improvement; and all persons offering to compete for premiums on improved modes of tillage, or manufacture, or the production of any crop or other articles, shall be required, before such premium is adjudged, to deliver to the awarding committee a full and correct statement of the process of such mode of tillage or production, and the expense and value of the same, with a view of showing accurately the profits derived or expected to be derived therefrom.
(Formerly: Acts 1889, c.163, s.8.) As amended by P.L.183-1983, SEC.22.

IC 15-1-2-9
Publishing list of awards and abstract of treasurer's account; reports
Sec. 9. It shall be the duty of such corporation to publish annually a list of the awards and an abstract of the treasurer's account in a newspaper of the county, and to make a report of its proceedings during the year, and a synopsis of the awards for improvements in agricultural and household manufactures, together with an abstract of the several descriptions of those improvements, and also make a report of the condition of agriculture in its county or district; which report shall be made out in accordance with the rules and regulations of the Indiana state board of agriculture and shall be forwarded to the state board at its annual meeting in January of each year, and no subsequent payment shall be made from the county treasury unless a certificate is presented to the auditor from the secretary of the state board showing that such report has been made.
(Formerly: Acts 1889, c.163, s.9.)

IC 15-1-2-10
Sale of lands
Sec. 10. It shall be lawful for corporations organized under this chapter to sell any lands of which it is or may be possessed.
(Formerly: Acts 1889, c.163, s.10.) As amended by P.L.183-1983, SEC.23.

IC 15-1-2-11
Power to borrow; interest; mortgages; bond issue
Sec. 11. Corporations organized under this chapter are hereby authorized and empowered to borrow any sum of money not exceeding two hundred thousand dollars ($200,000), at a rate of interest not exceeding six percent (6%) per annum, and for the security of the repayment of said loan, to mortgage its property, and the said board shall have power to issue bonds to the above named

amount of two hundred thousand dollars ($200,000) said bonds to run not exceeding twenty (20) years, with interest-bearing coupons affixed thereto, and secured, as above mentioned, by mortgage on the property of the corporation.
(Formerly: Acts 1889, c.163, s.11.) As amended by P.L.183-1983, SEC.24.

IC 15-1-2-12
County allowance to association; lien; repayment
Sec. 12. The board of county commissioners of any county containing taxable property of the value of twenty million dollars ($20,000,000) or more, in which an interstate fair, as authorized by this chapter, shall be located, may, in their discretion, make an allowance out of the general funds of said county to said association. But before any such allowance shall be made, the president or secretary of the association shall file with said board his sworn statement, showing the name and date of organization of such association, and the amount expended for fair grounds and permanent improvements thereon, and the amount necessary to be expended to complete such improvements; whereupon, the board may make such allowances as it shall deem necessary, not exceeding, in the aggregate, the sum of ten thousand dollars ($10,000), and not exceeding one-half (1/2) the amount shown by such statement to have been expended on such grounds and improvements. And the amount so appropriated under this chapter shall be a lien on all the real and personal property of said association; and no dividends shall be declared or paid to the incorporators or stockholders until the appropriation made by the board shall be repaid to the county treasuer with interest.
(Formerly: Acts 1889, c.163, s.12.) As amended by P.L.183-1983, SEC.25.



CHAPTER 3. COUNTY AGRICULTURAL SOCIETIES

IC 15-1-3-1
Organizations; money raising by subscription or membership fees; county funds
Sec. 1. Whenever thirty or more persons, residents of any county, or district, embracing two (2) counties, of this state, shall organize themselves into a society for the improvement of agriculture within said county or district, and shall have adopted a constitution and by-laws agreeably to the rules and regulations to be furnished by the Indiana state board of agriculture, and shall have appointed the usual and proper officers; and when said society shall have raised and paid to their treasurer, by voluntary subscription or by fees imposed upon its members, any sum of money not less than fifty dollars ($50.00); and whenever the president of said society shall certify to the respective county auditors the amounts thus paid, attested by the oath or affirmation of the treasurer before a magistrate, it shall be the duty of said county auditors embraced within the district in which such society shall be organized, to draw an order on the treasurer of his respective county in favor of the president and treasurer of said society, for whatever amount of funds there shall have been received, during the previous year, for all licenses issued to persons exhibiting menageries, circuses or theatrical performances, or other shows, Provided said orders shall not exceed the amount raised and paid in by said society by voluntary subscriptions or fees; and it shall be the duty of the treasurer of said county to pay the same.
(Formerly: Acts 1852, 1RS, c.2, s.1.)

IC 15-1-3-2
Premiums; promotion of agricultural and household manufacturing interests; competition for premiums; basis of awards
Sec. 2. (a) It shall be the duty of the several county or district societies which may be formed under the provisions of section 1 of this chapter, during the continuance of this chapter, annually to offer and award premiums for the improvement of soils, tillage, crops, manures, improvement of stock, articles of domestic industry, and such other articles, productions, and improvements as they may deem proper; and they may perform all such acts as they may deem best calculated to promote agricultural and household manufacturing interests of the district and of the state. And it shall also be their duty so to regulate the amount of premiums, and the different grades of the same, as that it shall be competent for small as well as large farmers to have an opportunity to compete therefor.
(b) In making their awards, special reference shall be had to the profits which may accrue or be likely to accrue from the improved mode of raising the crop, or of improving the soil or stock, or of the fabrication of the articles thus offered, with the intention that the premiums shall be given for the most economical mode of

improvement. And all persons offering to compete for premiums on improved modes of tillage, or the production of any crop or other articles, shall be required, before such premium is adjudged, to deliver to the awarding committee a full and correct statement of the process of such mode of tillage or production, and the expense and value of the same, with a view of showing accurately the profits derived or expected to be derived therefrom.
(Formerly: Acts 1852, 1RS, c.2, s.2.) As amended by P.L.183-1983, SEC.26.

IC 15-1-3-3
Publishing list of awards and abstract of treasurer's accounts; reports
Sec. 3. It shall be the duty of each county or district society to publish, annually, a list of the awards, and an abstract of the treasurer's account in a newspaper of the district, and to make a report of its proceedings during the year, and synopsis of the awards for improvements in agriculture and household manufactures, together with an abstract of the several descriptions of those improvements, and also make a report of the conditions of agriculture in their county or district, which report shall be made out in accordance with the rules and regulations of the Indiana state board of agriculture, and shall be forwarded to the state board, at its annual meeting in January of each year; and no subsequent payment shall be made from the county treasury unless a certificate is presented to the auditor from the secretary of the state board showing that such report has been made.
(Formerly: Acts 1852, 1RS, c.2, s.3.)



CHAPTER 4. CORPORATE STATUS FOR COUNTY AGRICULTURAL SOCIETIES

IC 15-1-4-1
Corporate status; succession; capital stock; power to hold real estate
Sec. 1. Every county or district agricultural society, and every agricultural and mechanical society and horticultural society, shall be a body corporate, with perpetual succession, and as such shall be authorized and empowered to issue capital stock to an amount not exceeding ten thousand dollars, in shares of not exceeding twenty-five dollars each, and to hold real estate, by purchase, gift or devise, not exceeding eighty acres.
(Formerly: Acts 1855, c.8, s.1; Acts 1861, c.2, s.1; Acts 1861, c.3, s.1; Acts 1867, c.103, s.1.)



CHAPTER 5. TRANSFER AND VOTING RIGHTS OF COUNTY AGRICULTURAL SOCIETY STOCK

IC 15-1-5-1
Transferability of capital stock
Sec. 1. Shares in the capital stock of such societies shall be transferable, for a consideration, from one person to another, subject to the provisions of the by-laws that said societies may adopt.
(Formerly: Acts 1861, c.3, s.3.)

IC 15-1-5-2
Voting rights
Sec. 2. In all meetings of stockholders of such societies, held for the election of trustees or directors or for the purpose of expressing their will, by vote, on any question whatever, any stockholder shall be entitled to cast one (1) vote for each share he may own, and which he has paid for in full: Provided, however, that no stockholder shall be entitled to vote on more than ten (10) shares.
(Formerly: Acts 1861, c.3, s.4.)



CHAPTER 6. ALLOWANCE FOR TAX LEVY PROCEDURE FOR SUPPORT OF COUNTY 4-H CLUBS

IC 15-1-6-1
County allowance
Sec. 1. The board of commissioners of any county may, in its discretion, make an allowance out of the general fund of such county to any 4-H club association having for its purpose the promotion of the agricultural and horticultural interests of the county, organized before or after July 2, 1877, subject to the provisions of section 2 of this chapter.
(Formerly: Acts 1877, c.1, s.1; Acts 1949, c.175, s.1; Acts 1953, c.108, s.1.) As amended by P.L.183-1983, SEC.27.

IC 15-1-6-2
Petition; publication; remonstrance; duration; tax levy; purpose and restrictions; contributions
Sec. 2. (a) Whenever the president or secretary of any such society or organization shall file with the county auditor of any county, a petition signed by thirty (30) or more resident freeholders of such county, requesting the board of commissioners to make any allowance provided for in section 1 of this chapter, the county auditor shall cause such petition, without the signatures attached thereto, to be published in a newspaper of general circulation printed and published in the county, and said auditor shall in said notice give the time when such petition will be considered by the board of county commissioners, which time shall be fixed by the auditor for not less than thirty (30) days after the publication of such notice. If on or before the time fixed in said notice for the consideration of said petition by the board of county commissioners, a remonstrance signed by more resident freeholders of the county than the number signing the petition shall be filed with the county auditor protesting the making of the allowance as petitioned for, the said board shall consider such remonstrance and if it finds that it is signed by a greater number of resident freeholders than the petition asking for an allowance, the board of county commissioners shall have no authority to make an allowance for such purpose and shall dismiss said petition and take no further action thereon.
(b) Any such petition, after final acceptance by the board of county commissioners, shall be effective for one (1) or more years, such time to be determined by the board, but in no event for a longer period of time than five (5) years.
(c) The county council shall have the power and authority to levy an annual tax of not to exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of assessed valuation for the purpose of constructing, operating, or maintaining any building owned and operated by such agricultural association. Provided, however, that such tax may be levied only until the building has been constructed and in no event for a longer period of

time than five (5) years. After the building has been constructed the county council may levy an annual tax of not to exceed sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed valuation for the purpose of operating and maintaining such building.
(d) Any agricultural association shall have the power and authority to solicit and accept contributions of any kind or nature for the development and maintenance of any of their projects.
(Formerly: Acts 1877, c.1, s.2; Acts 1949, c.175, s.2; Acts 1953, c.108, s.2.) As amended by P.L.183-1983, SEC.28; P.L.6-1997, SEC.162.

IC 15-1-6-3
Lien of allowance; repayment
Sec. 3. The amount so appropriated under this chapter shall be a lien on all the real and personal property of said association; and no dividend shall be declared or paid to the incorporators or stockholders until the appropriation made by the board shall be repaid to the county treasury, with interest.
(Formerly: Acts 1877, c.1, s.3.) As amended by P.L.183-1983, SEC.29.



CHAPTER 7. ISSUANCE OF MORTGAGE BONDS BY COUNTY AGRICULTURAL OR HORTICULTURAL SOCIETIES

IC 15-1-7-1
Authority to issue bonds
Sec. 1. All agricultural or horticultural societies or county fairs having a state charter, owning not less than fifty (50) acres of real estate in fee simple, may issue first mortgage bonds in a maximum amount of seventy-five per cent (75%) of the value of the real estate unimproved for the purpose of paying off present incumbrance or making permanent improvements on the association grounds.
(Formerly: Acts 1905, c.102, s.1.)

IC 15-1-7-2
Tax exemption; duration; sale price
Sec. 2. The bonds so issued shall be free from taxation in this state and shall not be issued for a longer period than the life of the charter of the association. However, the bonds may be sold at a less price than the par value, provided such action is endorsed by a full meeting of the board of directors.
(Formerly: Acts 1905, c.102, s.2.) As amended by Acts 1981, P.L.11, SEC.85.

IC 15-1-7-3
Surplus; use to retire bonds
Sec. 3. At any time there is a surplus in the association treasury, all such funds not needed for improvements on the grounds shall be used in retiring the bonds; said bonds to be retired in the order of their seniority, and a clause embodying this privilege to be inserted in all bonds.
(Formerly: Acts 1905, c.102, s.3.)



CHAPTER 8. TAX LEVY FOR COUNTY FAIRS

IC 15-1-8-1
County support; purposes; restrictions on expenditures
Sec. 1. The county councils and boards of county commissioners of all counties in Indiana may, in their discretion, appropriate and pay to any agricultural fair or association, or duly organized county 4-H clubs in which the people of such county are interested, a sum not exceeding four cents ($0.04) on the one hundred dollars ($100) valuation of the taxable property of such county, to be paid out of the general county fund, to be used and expended only for necessary costs and expenses incident to the conduct and carrying out of the purposes of duly organized 4-H clubs and boys' and girls' club work, for premiums on agricultural and horticultural products, livestock, boys' and girls' club work, and judging of such products, livestock, and club work. The appropriation does not apply to any person, association, or corporation conducting such fair or exhibition for gain, nor to street fairs or exhibitions, but only to regularly organized fair associations and regularly organized boys' and girls' 4-H or agricultural clubs, if the fair or exhibition is given only for the promotion of the interests of agriculture, horticulture, and stock raising. No part of such money shall be used or given for contests of speed.
(Formerly: Acts 1905, c.104, s.1; Acts 1927, c.143, s.1; Acts 1932(ss), c.21, s.1; Acts 1947, c.25, s.1.) As amended by P.L.18-1989, SEC.2.

IC 15-1-8-2
Multiplicity of fairs and exhibitions; apportionment of county support
Sec. 2. In all counties where two (2) or more such fairs or exhibitions are conducted as provided in section 1 of this chapter, the county council may appropriate to each of such fairs or associations out of such moneys, such sum as it may deem proper and equitable, the proper and equitable amount in each case to be determined by the ratio which the premium and judging expense of each fair bears to the total amount spent for premiums and judging by the fairs sharing in the division; provided that the aggregate sum so given shall not exceed a sum equal to one cent ($.01) on the one hundred dollars ($100) valuation of the taxable property of such county.
(Formerly: Acts 1905, c.104, s.2; Acts 1927, c.143, s.2; Acts 1932(ss), c.21, s.2.) As amended by P.L.183-1983, SEC.30.



CHAPTER 9. APPROPRIATION TO COUNTY CORN GROWERS ASSOCIATION OR HORTICULTURAL SOCIETY IF THERE IS NO COUNTY FAIR

IC 15-1-9-1
Appropriation for premiums
Sec. 1. In counties where no agricultural fair or association exists, or is not in active operation, the county councils and the board of county commissioners are hereby authorized to annually appropriate and pay to any county corn growers' association or horticultural society a sum not to exceed two hundred dollars ($200) which sum shall be used in the payment of premiums. Any such county corn growers' association or horticultural society to be eligible to receive such sum shall have at least fifty (50) members in the local association or society and at least ten (10) members in the state association or society.
(Formerly: Acts 1917, c.163, s.1; Acts 1933, c.24, s.1.)



CHAPTER 10. COUNTY AGRICULTURAL SOCIETIES

IC 15-1-10-1
Power to borrow; mortgages; issuance of notes, bonds, and other obligations
Sec. 1. Any society, association or corporation organized for the improvement of agriculture, or to conduct fairs or agricultural exhibits, or owning or operating fair grounds or other real estate for such or like purposes, may, by authority of its board of directors, borrow money upon mortgage or otherwise; and may mortgage any and all of its property, and may issue its notes, bonds and other obligations without restrictions other than those applying to corporations generally.
(Formerly: Acts 1929, c.104, s.1.)

IC 15-1-10-2
Sale of grounds and property; payment of obligations with proceeds; distribution
Sec. 2. Any such society, association or corporation may, upon authority granted by the votes of those holding two-thirds of its shares of stock, sell and convey by deed all or any part of its grounds and property at any time; and may use the proceeds obtained from any such sale in payment of its obligations, or for other and usual corporate purposes, in the same manner as corporations generally are authorized to do; and after payment of its obligations may distribute its proceeds among its shareholders.
(Formerly: Acts 1929, c.104, s.2.)

IC 15-1-10-3
Dissolution and liquidation
Sec. 3. Any such society, association or corporation may dissolve and liquidate its affairs in the same manner as corporations generally are authorized to do.
(Formerly: Acts 1929, c.104, s.3.)

IC 15-1-10-4
Exclusion of state fair commission from chapter
Sec. 4. This chapter does not apply to the state fair commission or to the property owned by the commission.
(Formerly: Acts 1929, c.104, s.4.) As amended by P.L.183-1983, SEC.31; P.L.20-1990, SEC.9.



CHAPTER 11. STATE HORTICULTURAL ASSOCIATIONS

IC 15-1-11-1
Method of incorporation; land acquisition, improvement, and sale
Sec. 1. Associations of persons for horticultural purposes, whether state, district or county associations, may become incorporated in the manner following: An association of persons, known as a State Horticultural Society, may become incorporated by depositing in the office of the secretary of state a certified copy of the articles of association, with the name assumed, and a description and an impress of the seal adopted by such association. An association of persons, known as a district or county horticultural association, may become incorporated by depositing in the office of the recorder of the county where such association is organized a statement, under the seal of a state horticultural association, showing that such district or county association was organized for horticultural purposes, and is entitled to representation in such state horticultural association at its annual and official meetings, and that such district or county association has consented to elect at least one (1) delegate to represent such association in the annual and official meetings of such state horticultural society, and, at the same time, deposit in said office the name by which said association shall be known, with a description of the seal adopted; which statement, so deposited with such recorder, shall be, by him, recorded in the miscellaneous record, for which he may charge and collect the sum of fifty cents (50 cents); and, thereupon, such state, district or county horticultural association, by the name they shall assume, shall become bodies corporate and politic, with perpetual succession, and may, by such name, sue and be sued, contract and be contracted with, plead and be impleaded, and may take, hold and convey real and personal property, and may make all such by-laws, rules and regulations for the government of such associations, and the management of their affairs and property, as to them may seem best, not inconsistent with the laws of this state.
Such associations may each purchase, improve or sell, not exceeding, at any one time, one hundred (100) acres of land, for the uses and purposes of such association, and may erect thereon such buildings as they may deem proper for the use of such association and the improvement of said land.
(Formerly: Acts 1875, c.54, s.1.)

IC 15-1-11-2
Annual meeting of state association; representation by district at county associations; reports
Sec. 2. It shall be the duty of any state horticultural association organized under the provisions of the first section of this chapter, to hold, at the city of Indianapolis, or some other place in this state to be selected by such association at its preceding meeting, an annual meeting, for the purpose of deliberating and consulting as to the

wants, prospects, and conditions of the horticultural interests of the people of the state, at which meeting, the district and county horticultural associations may be represented by at least one (1) or more delegates each, as such state association shall provide for; and such district and county associations shall forward, by such representatives, the report of the condition and prospects of such district or county associations to the said state horticultural society.
(Formerly: Acts 1875, c.54, s.2.) As amended by Acts 1978, P.L.6, SEC.24.

IC 15-1-11-3
Department of horticulture
Sec. 3. Such state horticultural association, having complied with the foregoing provisions, shall be entitled to the occupancy and use of any unappropriated room in the capitol or other building used or occupied by the state, to be designated as the department of Horticulture, and such society occupying the same may deposit therein a library and such specimens of horticultural industry and representations of the same, with such collections of insect specimens or birds, as are injurious or beneficial to horticultural products in this state, with such floral specimens and representations as shall be collected by such association, all of which articles, and such others as such association shall collect and deposit in such room, as is in this section mentioned, shall, under such regulations as such society may adopt, be subject to the inspection and examination of the people of this state; and such society shall hold such until otherwise ordered, under rules and regulations to be by them adopted or the interests of horticulture may require; and may adopt such by-laws for their protection and good order, as they may deem necessary, not inconsistent with the laws of this state.
(Formerly: Acts 1875, c.54, s.3.)






ARTICLE 1.5. STATE FAIRS

CHAPTER 1. DEFINITIONS

IC 15-1.5-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-2
Agricultural interest
Sec. 2. "Agricultural interest" means any of the following:
(1) The Farm Bureau, Inc.
(2) The Farmers' Union.
(3) The Grange.
(4) The National Farmers Organization.
(5) A county or other regularly organized agricultural fair, including county 4-H fairs.
(6) The beef cattle industry.
(7) The dairy cattle industry.
(8) The grain growers' industry.
(9) The home economic clubs.
(10) The horticulture industry.
(11) Horse associations.
(12) The poultry industry.
(13) The sheep industry.
(14) The swine industry.
(15) The vegetable growers' industry.
(16) County cooperative extension boards.
(17) Soil and water conservation districts.
As added by P.L.20-1990, SEC.10. Amended by P.L.187-2001, SEC.2.

IC 15-1.5-1-2.5
Bond
Sec. 2.5. "Bond" means a revenue bond issued by the commission under IC 15-1.5-9.
As added by P.L.139-1991, SEC.1.

IC 15-1.5-1-3
Commission
Sec. 3. "Commission" refers to the state fair commission established under IC 15-1.5-2-1.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-4
Board      Sec. 4. "Board" refers to the state fair board established under IC 15-1.5-4-1.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.2.

IC 15-1.5-1-5
District
Sec. 5. "District" means any of the following districts:
(1) District 1 consists of the following counties:
Benton County
Carroll County
Jasper County
Lake County
Newton County
Porter County
Pulaski County
Starke County
White County.
(2) District 2 consists of the following counties:
Cass County
Elkhart County
Fulton County
Howard County
Kosciusko County
LaPorte County
Marshall County
Miami County
St. Joseph County
Whitley County.
(3) District 3 consists of the following counties:
Adams County
Allen County
Blackford County
DeKalb County
Delaware County
Grant County
Huntington County
Jay County
LaGrange County
Noble County
Stueben County
Wabash County
Wells County.
(4) District 4 consists of the following counties:
Bartholomew County
Dearborn County
Decatur County
Fayette County
Franklin County
Hamilton County             Hancock County
Henry County
Jennings County
Johnson County
Madison County
Ohio County
Randolph County
Ripley County
Rush County
Shelby County
Switzerland County
Union County
Wayne County.
(5) District 5 consists of the following counties:
Clark County
Crawford County
Daviess County
Dubois County
Floyd County
Gibson County
Harrison County
Jackson County
Jefferson County
Knox County
Lawrence County
Martin County
Orange County
Perry County
Pike County
Posey County
Scott County
Spencer County
Vanderburgh County
Warrick County
Washington County.
(6) District 6 consists of the following counties:
Boone County
Brown County
Clay County
Clinton County
Fountain County
Greene County
Hendricks County
Montgomery County
Monroe County
Morgan County
Owen County
Parke County
Putnam County
Sullivan County             Tippecanoe County
Tipton County
Vermillion County
Vigo County
Warren County.
(7) District 7 consists of the following county:
Marion County.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-6
Fair
Sec. 6. "Fair" refers to the fair held by the board under IC 15-1.5-5.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.3.

IC 15-1.5-1-7
Fairgrounds
Sec. 7. "Fairgrounds" means the real estate conveyed to the state by the Indiana state board of agriculture by warranty deed dated May 31, 1921, and recorded in the office of the recorder of Marion County on April 21, 1923, in Land Record 74, page 347.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-8
Fund
Sec. 8. "Fund" refers to the state fair fund established under IC 15-1.5-7-1.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-9
Political subdivision
Sec. 9. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-10
Property
Sec. 10. "Property" has the meaning set forth in IC 35-41-1-23.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-1-11
Barn
Sec. 11. "Barn" refers to the center for agricultural science and heritage established by IC 15-1.5-10.5-3.
As added by P.L.241-2005, SEC.6.

IC 15-1.5-1-12
Barn director
Sec. 12. "Barn director" refers to the individual who administers

the educational programs and operations of the barn.
As added by P.L.241-2005, SEC.7.

IC 15-1.5-1-13
Trustees
Sec. 13. "Trustees" refers to the board of trustees of the barn established by IC 15-1.5-10.5-3.5.
As added by P.L.241-2005, SEC.8.



CHAPTER 2. STATE FAIR COMMISSION

IC 15-1.5-2-1
Establishment of commission
Sec. 1. The state fair commission is established. The commission is a separate body, corporate and politic. The commission is not a state agency. The commission performs essential governmental functions.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-2 Version a
Membership of commission
Note: This version of section amended by P.L.69-2006, SEC.1. See also following version of this section amended by P.L.1-2006, SEC.233.
Sec. 2. (a) The commission consists of eight (8) members as follows:
(1) Five (5) members appointed by the governor.
(2) The presiding officer of the board.
(3) The director of the department of agriculture or the director's designee.
(4) The presiding officer of the trustees or the presiding officer's designee who must be selected from the membership of the trustees.
(b) The chairman of the state fair advisory committee appointed under IC 15-1-1.5-5(c) or a member of the state fair advisory committee designated by the chairman may serve as an ex officio nonvoting member of the commission.
(c) Not more than one (1) member appointed under subsection (a)(1) may reside in the same district. Each district is not required to have a member of the commission represent it.
(d) Not more than three (3) members appointed under subsection (a)(1) may be affiliated with the same political party.
(e) Two (2) members appointed under subsection (a)(1) must have a recognized interest in agriculture or agribusiness.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.4; P.L.94-1992, SEC.9; P.L.103-2003, SEC.1; P.L.241-2005, SEC.9; P.L.69-2006, SEC.1.

IC 15-1.5-2-2 Version b
Membership of commission
Note: This version of section amended by P.L.1-2006, SEC.233. See also preceding version of this section amended by P.L.69-2006, SEC.1.
Sec. 2. (a) The commission consists of eight (8) members as follows:
(1) Five (5) members appointed by the governor.
(2) The presiding officer of the board.
(3) The director of the department of agriculture or the

director's designee.
(4) The presiding officer of the trustees or the presiding officer's designee who must be selected from the membership of the trustees.
(b) Not more than one (1) member appointed under subsection (a)(1) may reside in the same district. Each district is not required to have a member of the commission represent it.
(c) Not more than three (3) members appointed under subsection (a)(1) may be affiliated with the same political party.
(d) Two (2) members appointed under subsection (a)(1) must have a recognized interest in agriculture or agribusiness.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.4; P.L.94-1992, SEC.9; P.L.103-2003, SEC.1; P.L.241-2005, SEC.9; P.L.1-2006, SEC.233.

IC 15-1.5-2-3
Terms of commission members
Sec. 3. (a) Except as provided in subsection (d), the term of an individual appointed under section 2(a)(1) of this chapter begins on the later of the following:
(1) October 1 after the expiration of the term of the member whom the individual is appointed to succeed.
(2) The day the individual is appointed by the governor.
(b) The term of a member appointed under section 2(a)(1) of this chapter expires on September 30 of the fourth year after the expiration of the term of the member's immediate predecessor.
(c) Except as provided in subsection (d), the governor may reappoint a member appointed under section 2(a)(1) of this chapter for a new term. A member reappointed by the governor is the member's own:
(1) successor for purposes of subsection (a); and
(2) immediate predecessor for purposes of subsection (b).
(d) An individual may not serve as a member under section 2(a)(1) of this chapter for more than eight (8) years in any twelve (12) year period.
(e) The member serving under section 2(a)(2) of this chapter serves until the member is not the presiding officer of the board.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.5; P.L.69-2006, SEC.2.

IC 15-1.5-2-4
Vacancies on commission
Sec. 4. (a) The governor shall appoint an individual qualified under sections 2 and 3 of this chapter to fill a vacancy on the commission.
(b) The individual appointed by the governor under subsection (a) serves the remainder of the unexpired term of the member the individual replaces.
(c) The period of the unexpired term for which an individual serves after appointment under this section may not be considered in

determining the number of years that a member has served in a twelve (12) year period for purposes of section 3(d) of this chapter.
As added by P.L.20-1990, SEC.10. Amended by P.L.120-1998, SEC.1.

IC 15-1.5-2-5
Presiding officer; other officers
Sec. 5. (a) The governor shall appoint a member appointed under section 2(a)(1) of this chapter to be the presiding officer of the commission. The member appointed by the governor under this section is the presiding officer of the commission until the earlier of the following:
(1) The member's term expires.
(2) The member is replaced as presiding officer by the governor.
(b) The commission may elect other officers for the commission from the commission's membership.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-6
Per diem and expenses; reimbursement
Sec. 6. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-7
Administration of article
Sec. 7. The commission shall administer this article.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-8
Adoption of rules
Sec. 8. The commission may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-9
Executive director
Sec. 9. (a) The commission shall employ an executive director who is the chief administrative officer of the commission.     (b) The executive director shall implement the policies of the commission.
(c) The commission may delegate to the executive director any of the commission's powers. The commission may make a delegation under this subsection by either of the following:
(1) A resolution adopted by the commission.
(2) A rule adopted by the commission under IC 4-22-2.
As added by P.L.20-1990, SEC.10. Amended by P.L.90-1994, SEC.1.

IC 15-1.5-2-10
Staff
Sec. 10. The executive director may hire staff for the commission.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-10.5
Code of ethics; rulemaking
Sec. 10.5. (a) The commission shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for employees of the commission; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rules or policy under this section must be consistent with Indiana law and approved by the governor.
As added by P.L.241-2005, SEC.10.

IC 15-1.5-2-11
Delegation of power or duty; executive director
Sec. 11. The executive director may delegate a power or duty of the executive director to a member of the staff.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-12
Expenses of commission
Sec. 12. The commission shall pay the expenses of the commission from the money of the commission, including the fund.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-2-13
Number of members required for quorum
Sec. 13. A majority of the members of the commission constitutes a quorum for the transaction of business.
As added by P.L.103-2003, SEC.2.

IC 15-1.5-2-14
Surety bonds
Sec. 14. Before the issuance of any bonds under this chapter:
(1) the executive director of the commission;         (2) each member of the commission; and
(3) any other employee or agent of the commission authorized by resolution of the commission to handle funds or sign checks;
shall execute a surety bond in the penal sum of fifty thousand dollars ($50,000). If an individual described in subdivisions (1) through (3) is already covered by a bond required by state law, the individual need not obtain another bond if the bond required by state law is in at least the penal sum specified in this section and covers the individual's activities for the authority. In lieu of this bond, the chairman of the commission may execute a blanket surety bond covering each member, the executive director, and the employees or other officers of the commission. Each surety bond must be conditioned upon the faithful performance of the individual's duties, and shall be issued by a surety company authorized to transact business in Indiana as surety. At all times after the issuance of any surety bonds, these surety bonds shall be maintained in full force and effect. All costs of the surety bonds shall be borne by the commission.
As added by P.L.235-2005, SEC.189.



CHAPTER 3. POWERS AND DUTIES OF THE COMMISSION

IC 15-1.5-3-1
Development of fairgrounds and other property
Sec. 1. The commission shall maintain and develop the fairgrounds and other property owned by the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.6.

IC 15-1.5-3-2
Administration of fairgrounds and property
Sec. 2. The commission shall administer the fairgrounds and the property owned by the commission to provide for maximum utilization of the fairgrounds and property of the commission for the benefit of the citizens of Indiana.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.7.

IC 15-1.5-3-3
Holding of fair; expositions and other exhibitions
Sec. 3. (a) The commission shall provide for the holding of the fair. Holding the fair shall be given priority over all other activities during the period during which the fair is held.
(b) In addition to holding the fair, the commission may hold expositions, exhibitions, and engage in any other lawful activity that does not interfere with the operation of the fair.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.8.

IC 15-1.5-3-4
Contracts, gifts, admissions, purchase, lease, sale, and improvements
Sec. 4. The commission may do the following:
(1) Enter into contracts related to the commission's powers and duties under this article.
(2) Receive gifts.
(3) Charge admissions.
(4) Purchase, lease, and sell real and personal property.
(5) Make improvements to the fairgrounds and property owned by the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.9.

IC 15-1.5-3-5
Unlawful activities
Sec. 5. The commission may not permit unlawful activities to be conducted on the fairgrounds and property owned by the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991,

SEC.10.

IC 15-1.5-3-6
Use of fairgrounds and other owned property
Sec. 6. The commission has complete control over the use of the fairgrounds and the property owned by the commission.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-3-7
Cost accounting system; audit
Sec. 7. (a) The commission shall adopt a cost accounting system that is governed by generally accepted accounting principles.
(b) The commission is subject to audit by the state board of accounts.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-3-8
Adoption of rules
Sec. 8. The commission shall adopt rules under IC 4-22-2 relating to the following:
(1) Procurement of property.
(2) Disposition of property owned by the commission.
(3) Contracting procedures.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-3-9
Report to state fair advisory committee
Sec. 9. At the first meeting each year of the state fair advisory committee established under IC 15-1-1.5-4, the commission shall report the following:
(1) The activities of the commission during the previous calendar year.
(2) The financial condition of the commission for the commission's most recently completed fiscal year.
(3) The commission's plans for the current calendar year.
As added by P.L.20-1990, SEC.10. Amended by P.L.14-2000, SEC.41; P.L.99-2000, SEC.4.

IC 15-1.5-3-10
Annual report
Sec. 10. The commission shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the governor, the budget committee, and the general assembly. An annual report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6. The report shall set forth a complete operating and financial statement of the commission during that year.
As added by P.L.235-2005, SEC.190.



CHAPTER 4. STATE FAIR BOARD

IC 15-1.5-4-1
Establishment of board
Sec. 1. The state fair board is established.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.11.

IC 15-1.5-4-2
Membership of board; residence; political affiliation; certification of election of members
Sec. 2. (a) The board consists of seventeen (17) members as follows:
(1) The governor or the governor's designee.
(2) The director of the department of agriculture or the director's designee.
(3) The director of the cooperative extension service of Purdue University or the director's designee.
(4) Seven (7) members appointed by the governor, one (1) from each district under this chapter.
(5) One (1) member elected from each district under this chapter.
(b) Not more than one (1) member appointed under subsection (a)(4) may reside in the same district.
(c) Not more than four (4) members appointed under subsection (a)(4) may be affiliated with the same political party.
(d) Each member appointed under subsection (a)(4) must have a recognized interest in agriculture or agribusiness.
(e) When an appointment of a member under subsection (a)(4) is required, the appointment may not be made until after the election of members under subsection (a)(5) for that year is certified.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.12; P.L.1-2006, SEC.234.

IC 15-1.5-4-3
Terms of board members
Sec. 3. (a) Except as provided in subsection (d), the term of an individual as a member under section 2(a)(4) or 2(a)(5) of this chapter begins on the later of the following:
(1) October 1 after the expiration of the term of the member whom the individual is appointed or elected to succeed.
(2) For an individual appointed under section 2(a)(4) of this chapter, the day the individual is appointed by the governor.
(b) The term of a member under section 2(a)(4) or 2(a)(5) of this chapter expires on September 30 of the fourth year after the expiration of the term of the member's immediate predecessor.
(c) Except as provided in subsection (d), a member may be reappointed or reelected for a new term. A member reappointed or reelected is the member's own:         (1) successor for purposes of subsection (a); and
(2) immediate predecessor for purposes of subsection (b).
(d) An individual may not serve as a member under section 2(a)(4) or 2(a)(5) of this chapter for more than eight (8) years in any twelve (12) year period.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.13.

IC 15-1.5-4-4
Vacancies on board
Sec. 4. (a) The governor shall appoint an individual qualified under sections 2 and 3 of this chapter to fill a vacancy on the board.
(b) The individual appointed by the governor under subsection (a) serves the remainder of the unexpired term of the member the individual replaces.
(c) The period of the unexpired term for which an individual serves after appointment under this section may not be considered in determining the number of years that a member has served in a twelve (12) year period for purposes of section 3(d) of this chapter.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.14; P.L.120-1998, SEC.2.

IC 15-1.5-4-5
Presiding officer; other officers
Sec. 5. (a) The board shall elect a member of the board serving under section 2(a)(5) of this chapter to be the presiding officer of the board. The member elected under this section is the presiding officer of the board until the earlier of the following:
(1) The member's term expires.
(2) The member is replaced as presiding officer by the board.
(b) The board may elect other officers for the board from the board's membership.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.15.

IC 15-1.5-4-6
Salary per diem; traveling and other expenses; policy adopted for meetings
Sec. 6. (a) Subject to subsection (c), each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Subject to subsection (c), such a member is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) Subject to subsection (c), each member of the board who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the

budget agency.
(c) The commission shall adopt a policy for:
(1) the number of meetings the board may hold; and
(2) payment of per diem and travel expenses for board meetings and during the time the fair is held.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.16.

IC 15-1.5-4-7
Payment of board expenses
Sec. 7. The commission shall pay the expenses of the board approved by the commission from the money of the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.17.

IC 15-1.5-4-8
Holding property in name of board prohibited
Sec. 8. The board may not hold property in the board's name.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.18.

IC 15-1.5-4-9
Certification to vote under this chapter; application to director of the department of agriculture
Sec. 9. If an organization wants to be certified to vote in an election under this chapter, the organization must apply to the director of the department of agriculture.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.235.

IC 15-1.5-4-10
Certification of organization applying to vote in election under this chapter
Sec. 10. (a) Subject to sections 11 through 13 of this chapter, the director of the department of agriculture shall certify an organization that applies under section 9 of this chapter only if the organization:
(1) is an agricultural interest;
(2) is regularly organized within the district;
(3) has at least ten (10) active members;
(4) has duly elected officers;
(5) has an annual meeting;
(6) has been in existence for at least one (1) year before the application for certification is filed with the director of the department of agriculture; and
(7) before July 1 of the year of the election in which the organization wants to participate, files with the director of the department of agriculture:
(A) the name of the organization;
(B) the names and addresses of the organization's officers;
(C) the name, address, and title of the individual who is

authorized by the organization to vote for the organization in an election under this chapter;
(D) the number of the organization's active members;
(E) a certification that the organization is eligible to be certified under this chapter; and
(F) other information required by the director of the department of agriculture.
(b) A certification expires on July 1 of the fourth year after the certification is issued by the director of the department of agriculture.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.236.

IC 15-1.5-4-11
Application of section to organizations organized on statewide basis; certification; affiliates
Sec. 11. (a) This section applies only to an organization organized on a statewide basis.
(b) If the organization has an affiliated organization in any county of a district, only the county affiliates may be certified.
(c) If subsection (b) does not apply, but the organization has an affiliated organization within the district, only the district organization may be certified. The district organization may cast only one (1) vote in a district election.
(d) If subsections (b) and (c) do not apply, the organization may be certified. The organization may cast only one (1) vote in a district election.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-4-12
Application of section to organizations organized on district level basis; certification; affiliates
Sec. 12. (a) This section applies only to an organization organized only on a district level basis.
(b) If the organization has an affiliated organization in any county of a district, only the county affiliates may be certified.
(c) If subsection (b) does not apply, the organization may be certified. The organization may cast only one (1) vote in a district election.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-4-13
Certification of organizations in a county representing an agricultural interest
Sec. 13. (a) The director of the department of agriculture may not certify more than two (2) organizations in a county representing an agricultural interest described in any subdivision of IC 15-1.5-1-2.
(b) If more than two (2) organizations in a county representing an agricultural interest described in a subdivision of IC 15-1.5-1-2 apply for certification, the director of the department of agriculture may certify any two (2) organizations, considering the following criteria:         (1) Order of application for certification.
(2) Number of members of each organization.
(3) How long each organization has been in existence.
(4) Activity of each organization in promotion of agricultural interests.
(5) Diversity of representation of interests within the agricultural community.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.237.

IC 15-1.5-4-14
Convention for election of committee member; notice
Sec. 14. (a) Before September 1 of the year the term of a member representing a district expires, the director of the department of agriculture shall notify each agricultural interest certified within the member's district that a convention will be held to elect the member to represent the district.
(b) Subject to section 17 of this chapter, the director of the department of agriculture shall state in the notice required by subsection (a) the time and the place of the convention and the name of the presiding officer. The director of the department of agriculture shall choose a time and a place that will encourage maximum participation in the convention by certified agricultural interests.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.238.

IC 15-1.5-4-15
Convention elections; credentials of individuals entitled to vote; copies sent
Sec. 15. The director of the department of agriculture shall send copies of the credentials of each individual entitled to vote in a convention to the following:
(1) The board member representing the district.
(2) The individual who will preside over the district convention.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.19; P.L.1-2006, SEC.239.

IC 15-1.5-4-16
Presiding officer at convention
Sec. 16. (a) The director of the department of agriculture shall choose from among the members of the commission the individual to preside at a convention.
(b) The presiding officer of the convention may vote in the case of a tie vote on any matter.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.240.

IC 15-1.5-4-17
Convention for election of member's successor
Sec. 17. (a) During the month of September before the term of a

member representing a district expires, the individuals designated under section 10(a)(7)(C) of this chapter for each organization certified under section 10 of this chapter within the district shall meet in a convention to elect the member's successor.
(b) Voting under subsection (a) shall be by voice concurrent with the submission of a signed written ballot by each person voting indicating the person's vote.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-1991, SEC.116; P.L.139-1991, SEC.20.

IC 15-1.5-4-18
Rules for business of convention
Sec. 18. The director of the department of agriculture shall adopt rules for the business of a convention. Rules adopted under this section may not be inconsistent with this chapter.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.241.

IC 15-1.5-4-19
Credentials to vote at convention election; contesting validity of credentials
Sec. 19. (a) Except as provided in subsection (b), the credentials of an individual issued under this chapter are conclusive of the right of the individual to vote at the convention.
(b) A person may contest the validity of the credentials of an individual by alleging facts constituting fraud or misrepresentation in securing the credentials. The affidavit must be filed with the presiding officer of the convention not later than the date of the convention.
(c) If a person contests the validity of the credentials of a delegate, the validity of the delegate's credentials shall be determined by a majority vote of all delegates representing the county of the delegate whose credentials are contested.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-4-20
Voting at district convention; credentials required; exception
Sec. 20. Except as provided in section 16 of this chapter, an individual may not vote at a district convention if the individual does not have valid credentials issued under this chapter.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-4-21
Criteria for individual to be elected to represent district
Sec. 21. (a) To be elected to represent a district, an individual must:
(1) be a resident within the district; and
(2) have the other qualifications to be a member of the board under this chapter.
(b) If an individual receives a majority of the votes cast at a

convention, the individual is elected to represent the district.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-1991, SEC.117; P.L.139-1991, SEC.21.

IC 15-1.5-4-22
Certification of election
Sec. 22. The presiding officer of a convention shall certify the election under section 21 of this chapter to the commission and to the board.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.22.

IC 15-1.5-4-23
Implementation of sections of chapter; rules and forms
Sec. 23. The director of the department of agriculture may:
(1) adopt rules under IC 4-22-2; and
(2) prescribe forms;
to implement sections 9 through 22 of this chapter.
As added by P.L.20-1990, SEC.10. Amended by P.L.1-2006, SEC.242.



CHAPTER 5. ANNUAL AGRICULTURAL FAIR

IC 15-1.5-5-1
Annual fair; emphasis
Sec. 1. The board shall hold one (1) state agricultural fair each year. The fair must emphasize agriculture and agribusiness.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.23.

IC 15-1.5-5-2
Policies of commission
Sec. 2. In holding the fair, the board is subject to the policies of the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.24.

IC 15-1.5-5-3
Day to day operation
Sec. 3. The executive director is responsible for the day to day operation of the fair.
As added by P.L.20-1990, SEC.10.



CHAPTER 6. PROPERTY OF THE COMMISSION

IC 15-1.5-6-1
Title to property
Sec. 1. The commission holds title to property in the commission's name.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-6-2
Fairgrounds held in trust; disposal of fairgrounds
Sec. 2. (a) The commission holds the fairgrounds in trust for the state.
(b) The commission may not dispose of any part of the fairgrounds except as authorized by a statute specifically providing for disposal of that part of the fairgrounds.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-6-3
Disposal of real property; governor's approval
Sec. 3. The governor must approve the disposal of real property owned by the commission not covered under section 2 of this chapter.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-6-4
Exemptions
Sec. 4. The fairgrounds and property of the commission is exempt from the following:
(1) State taxes.
(2) Local taxes.
(3) License fees.
(4) Special assessments.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.25.

IC 15-1.5-6-5
Political subdivisions or utilities; interest in fairgrounds or property of commission
Sec. 5. A political subdivision or a utility may not take an interest in the fairgrounds or property owned by the commission without the consent of the commission.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.26.



CHAPTER 7. STATE FAIR FUND

IC 15-1.5-7-1
Establishment
Sec. 1. The state fair fund is established.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-2
Administration
Sec. 2. The fund shall be administered by the commission.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-3
Contents of fund; accounts; start-up expenses
Sec. 3. (a) The fund consists of the following:
(1) Revenue from the property tax imposed under IC 15-1.5-8.
(2) Appropriations made by the general assembly.
(3) Interest accruing from investment of money in the fund.
(4) Certain proceeds from the operation of the fair.
(b) The fund is divided into the following accounts:
(1) Agricultural fair revolving contingency account.
(2) Other accounts established by the commission.
(c) The money credited to the agricultural fair revolving contingency account may only be used to pay start-up expenses for the fair each year. Money used to pay the start-up expenses from the account shall be replaced using proceeds from the operation of the fair before the proceeds may be used for any other purpose.
As added by P.L.20-1990, SEC.10. Amended by P.L.139-1991, SEC.27.

IC 15-1.5-7-4
Investment and interest
Sec. 4. (a) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(b) Interest that accrues from investments of the fund shall be deposited in the fund.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-5
Nonreversion of fund
Sec. 5. Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-6
Use of fund
Sec. 6. The fund may be used to pay the expenses, including administrative expenses, of the commission. As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-7
Fund subject to allotment
Sec. 7. The money in the fund is subject to allotment under IC 4-12.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-8
Deposit of revenues; audits
Sec. 8. (a) The commission may deposit revenues not set forth in section 3 of this chapter in funds:
(1) other than the fund; and
(2) created under the commission's accounting system.
(b) Funds created under the commission's accounting system are subject to audit by the state board of accounts.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-7-9
Use of moneys for activities of the commission
Sec. 9. The commission may use money in funds created under section 8 of this chapter for activities of the commission authorized under this article.
As added by P.L.20-1990, SEC.10.



CHAPTER 8. STATE FAIR PROPERTY TAX

IC 15-1.5-8-1
Rate of tax
Sec. 1. A tax is imposed upon all the taxable property in the state at a rate of eight hundredths of a cent ($0.0008) for each one hundred dollars ($100) of assessed valuation.
As added by P.L.20-1990, SEC.10. Amended by P.L.6-1997, SEC.163; P.L.198-2001, SEC.97; P.L.272-2003, SEC.8.

IC 15-1.5-8-2
Collection of tax
Sec. 2. The treasurer of each county shall collect the tax imposed under this chapter in the same way property taxes of political subdivisions are collected.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-8-3
Report and payment of taxes
Sec. 3. The auditor of each county shall report and pay the taxes collected under this article to the auditor of state.
As added by P.L.20-1990, SEC.10.

IC 15-1.5-8-4
State auditor; deposit of tax revenue into fund
Sec. 4. The auditor of state shall deposit revenue from the tax into the fund.
As added by P.L.20-1990, SEC.10.



CHAPTER 9. REVENUE BONDS

IC 15-1.5-9-1
"Project" defined
Sec. 1. As used in this chapter, "project" means the acquisition, construction, repair, or refurbishing of property at the fairgrounds.
As added by P.L.139-1991, SEC.28. Amended by P.L.110-1993, SEC.2.

IC 15-1.5-9-1.5
Cost of a project
Sec. 1.5. (a) As used in this chapter, "cost of a project" includes the following:
(1) The cost of construction and purchase.
(2) The cost of acquisition of all land, rights-of-way, property, rights, easements, and other legal or equitable interests acquired by the commission for construction, including the cost of any relocations incident to the acquisition.
(3) The cost of demolishing or removing any buildings, structures, or improvements on property acquired by the commission, including the cost of:
(A) acquiring any property to which the buildings, structures, or improvements may be moved; or
(B) acquiring any property that may be exchanged for property acquired by the commission.
(4) Financing charges.
(5) The cost of issuance of bonds or notes, including cost of credit enhancement, such as bond or note insurance.
(6) Remarketing or conversion fees.
(7) Bond or note discount.
(8) Capitalized interest.
(9) The cost of funding any reserves to secure the payment of bonds or notes.
(10) Engineering and legal expenses, cost of plans, specifications, surveys, estimates, and any necessary feasibility studies.
(11) Other expenses necessary or incident to determining the feasibility or practicability of constructing any project.
(12) Administrative expenses of the commission relating to any project financed by bonds or notes.
(13) Reimbursement of the commission for any cost, obligation, or expense incurred by the commission relating to a project.
(14) Other expenses the commission finds necessary or incident to the construction or purchase of the project, the financing of the construction or purchase of the project, and the placing of the project in operation.
(b) As used in this chapter, "cost of a project" does not include the construction of facilities for pari-mutuel horse racing.
As added by P.L.110-1993, SEC.3.
IC 15-1.5-9-2
Revenue bonds; governor approval required; purposes; form; duration; sale
Sec. 2. (a) Subject to the approval of the governor, the commission may, by resolution, authorize and issue revenue bonds to:
(1) pay all or part of the cost of a project; or
(2) refund outstanding revenue bonds.
(b) The principal of and the interest on bonds must be payable solely from the revenues specifically pledged to the payment of the principal and the interest on the bonds.
(c) The bonds of each issue shall be dated and must mature at a time not exceeding thirty (30) years from the date of the bonds.
(d) The bonds may be made redeemable before maturity, at the option of the commission, at a price and under terms and conditions fixed by the commission.
(e) The commission shall determine the form of the bonds and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company in the United States.
(f) The bonds shall be signed in the name of the commission by the commission chairman or by the facsimile signature of the commission chairman.
(g) The official seal of the commission, or a facsimile of the seal, must be affixed to the bonds and attested by the executive director of the commission.
(h) If an officer whose signature or a facsimile of whose signature appears on a bond ceases to be an officer before the delivery of the bonds, the signature or facsimile is nevertheless valid and sufficient for all purposes the same as if the officer had remained in office until the delivery.
(i) Bonds issued under this chapter have all the qualities and incidents of negotiable instruments under the laws of Indiana.
(j) Bonds may be issued in registered form.
(k) Bonds shall be sold in accordance with the requirements of IC 4-1-5.
(l) The commission shall cooperate with and use the assistance of the Indiana finance authority established under IC 4-4-11 in the issuance of the bonds.
As added by P.L.139-1991, SEC.28. Amended by P.L.110-1993, SEC.4; P.L.235-2005, SEC.191.

IC 15-1.5-9-3
Use of bond proceeds; replacement of damaged or lost bonds
Sec. 3. (a) The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project for which the bonds were issued, and shall be disbursed in the manner and under those restrictions that the commission provides in the resolution author izing the issuance of the bonds or in a trust agreement securing the bonds.     (b) If the proceeds of an issue of bonds are less than the cost of the project, additional bonds may be issued to provide the amount of the deficit and (unless otherwise provided in the resolution authorizing the issuance of the bonds or in a trust agreement securing the bonds) are considered to be bonds of the same issue entitled to payment from the same fund without preference or priority of the bonds first issued.
(c) If the proceeds of the bonds of an issue exceed the cost of the project for which the bonds were issued, the surplus shall be deposited to the credit of the sinking fund for the bonds, if any. If there is no sinking fund, the surplus shall be held for the payment of the principal of and the interest on the bonds.
(d) The commission may provide for the replacement of bonds that become mutilated, destroyed, or lost.
(e) Bonds may not be issued under this chapter without the consent of the governor.
As added by P.L.139-1991, SEC.28.

IC 15-1.5-9-4
Security for bonds; pledge and assignment; trust agreements
Sec. 4. (a) Bonds issued under this chapter may be secured by a trust agreement between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company in Indiana.
(b) A resolution adopted by the commission providing for the issuance of bonds, and any trust agreement under which the bonds are issued, may pledge or assign all or any part of the revenues received by the commission except that part necessary:
(1) to pay the cost of the commission's administrative operation, maintenance, and repair expenses, and to provide reserves for those expenses; and
(2) for depreciation reserves required by a bond resolution or trust agreement of the commission.
(c) The commission may not mortgage any property.
(d) When authorizing the issuance of bonds for a project, the commission may:
(1) limit the amount of bonds that may be issued as a first lien and charge against the revenues pledged to the payment of the bonds; or
(2) authorize the later periodic issuance of additional bonds secured by the same lien to provide funds for the completion of the project on account of which the original bonds were issued or to provide funds to pay the cost of additional projects.
Additional bonds shall be issued on terms and conditions provided in the bond resolution adopted by the commission, in a trust agreement, or in a supplemental agreement and may be secured equally and ratably without preference, priority, or distinction with the original issue of bonds or may be made junior to the original issue.
(e) A pledge or an assignment made by the commission is valid

and binding from the time the pledge or assignment is made. Revenues pledged and received by the commission are immediately subject to the lien of the pledge or assignment without physical delivery or further act. The lien of the pledge or assignment is valid and binding against all parties having claims of any kind against the commission, whether or not the parties have notice. Neither the resolution nor a trust agreement by which a pledge is created or assignment made need be filed or recorded except in the records of the commission.
(f) A trust agreement or a resolution providing for the issuance of bonds may contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders.
(g) A bank or trust company incorporated under the laws of Indiana and acting as the depository of the proceeds of bonds or other funds of the commission may furnish indemnifying bonds or pledge securities as required by the commission.
(h) A trust agreement may set forth the rights and remedies of the bondholders and the trustee. A trust agreement may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of private corporations. A trust agreement may contain such other provisions as the commission considers reasonable and proper for the security of the bondholders.
(i) All expenses incurred in carrying out the provisions of a trust agreement may be treated as a part of the cost of the operation of the project.
As added by P.L.139-1991, SEC.28.

IC 15-1.5-9-5
Investment and use of funds
Sec. 5. (a) All money received under this chapter shall be held and applied solely as provided in this chapter. However, until the time the money is needed for use, the money may be invested or kept in depositories designated by the commission in the manner provided by IC 5-13.
(b) The resolution authorizing the issuance of bonds or the trust agreement securing the bonds shall provide that any officer or any bank or trust company entrusted with money under this chapter shall act as trustee of the money and shall hold and apply the money for the purposes of this chapter, under this chapter and the authorizing resolution or trust agreement.
As added by P.L.139-1991, SEC.28.

IC 15-1.5-9-6
Enforcement of bondholder rights
Sec. 6. A holder of a bond issued under this chapter may, subject to the authorizing resolution or trust agreement, protect and enforce the holder's rights under the laws of Indiana, the trust agreement, or the resolution authorizing the issuance of the bonds, and may enforce and compel the performance of the duties required under this

chapter, by the trust agreement, or by resolution to be performed by the commission or by any officer of the commission. The trust agreement or resolution authorizing the issuance of the bonds may include provisions requiring the fixing, charging, and collecting of fees, rentals, or other charges by the commission.
As added by P.L.139-1991, SEC.28. Amended by P.L.110-1993, SEC.5.

IC 15-1.5-9-7
Bonds not constituting obligation of state or political subdivision
Sec. 7. Bonds issued under this chapter do not constitute a debt of Indiana or of any political subdivision of Indiana or a pledge of the faith and credit of Indiana or of any political subdivision. Bonds shall be payable solely from the funds pledged for payment of the bonds under this chapter. Each bond must contain on the face of the bond a statement to the effect that the bonds, as to both principal and interest, are not an obligation of the state of Indiana or of any political subdivision of the state, but are payable solely from revenues pledged for payment of the bonds, which revenues shall not include proceeds or interest derived from funds of the state of Indi ana or any proceeds received by the commission derived from the levy of any tax. All expenses incurred in carrying out this chapter are payable solely from funds provided under the authority of this chapter and this chapter shall not be construed to authorize the commission to incur indebtedness or liability on behalf of or payable by Indiana or any political subdivision of Indiana.
As added by P.L.139-1991, SEC.28.

IC 15-1.5-9-8
Bonds as legal investment
Sec. 8. Bonds issued by the commission under this chapter constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, and industrial loan and investment companies, and any other financial institutions organized under the laws of the state of Indiana.
As added by P.L.139-1991, SEC.28. Amended by P.L.42-1993, SEC.11.

IC 15-1.5-9-9
Exemption of interest from taxes
Sec. 9. Interest paid on bonds issued under this chapter is exempt from taxation for all purposes, except an inheritance tax under IC 6-4.1 and for determining financial institution tax liabilities under IC 6-5.5.
As added by P.L.139-1991, SEC.28. Amended by P.L.254-1997(ss), SEC.22.
IC 15-1.5-9-10
Leases
Sec. 10. (a) As used in this section, "lessor" has the meaning set forth for "leasing body" in IC 5-1-1-1. The term includes the Indiana bond bank.
(b) The commission may enter into a lease of any property that could be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed thirty (30) years. The lease may provide for payments from revenues under this chapter, taxes in the fund, any other funds that may be legally pledged by the commission, or any combination of these sources. In addition to the purposes specified in IC 15-1.5-7-6, money in the fund may be used to make lease payments.
(c) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased project in accordance with the lease. The terms of each lease must be based upon the value of the project leased and may not create a debt of the commission for purposes of the Constitution of the State of Indiana. Property tax revenues may not be used to make lease payments unless those revenues have been appropriated by the general assembly. A lease under this section that is wholly or partly payable from property tax revenues must include the following:
(1) A statement that the term of the lease is for a period coextensive with the biennium used for state budgetary and appropriation purposes with a fractional period when the lease begins, if necessary.
(2) A statement that the term of the lease is extended from biennium to biennium, with the extensions not to exceed a lease term of thirty (30) years, unless either the commission or the lessor gives notice of nonextension at least six (6) months before the end of a biennium, in which case the lease expires at the end of the biennium in which the notice is given.
(d) The commission may approve the execution of a lease if the commission finds that the service to be provided throughout the term of the lease will serve the public purpose of the commission and is in the best interests of the citizens of Indiana. Upon execution of the lease, the commission may publish notice of the adoption one (1) time each week for two (2) weeks in two (2) newspapers published and of general circulation in Marion County. If notice is published, any action or proceeding in any court to set aside the lease or to obtain relief upon the ground that the action of the commission in entering into the lease is invalid must be filed not more than thirty (30) days after the first publication of notice of the execution of the lease. After the expiration of this thirty (30) day period, a right of action may not be asserted and the validity of the lease or any of the provisions of the lease may not be questioned in any court or agency upon any grounds whatsoever.
(e) If the commission exercises an option to buy a leased project from a lessor, the commission may subsequently sell the leased

project, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation.
As added by P.L.110-1993, SEC.6.



CHAPTER 10. RESERVED



CHAPTER 10.5. CENTER FOR AGRICULTURAL SCIENCE AND HERITAGE

IC 15-1.5-10.5-1 Repealed
(Repealed by P.L.241-2005, SEC.31.)






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. ANIMAL HEALTH

CHAPTER 1. PURPOSE

IC 15-2.1-1-1
Control of diseases
Sec. 1. It is the purpose of this article to promote, encourage, and advance the prevention, detection, control, and eradication of diseases and pests affecting:
(1) the health of animals within Indiana; and
(2) trade in animals and animal products in and from Indiana.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.1; P.L.93-2005, SEC.5.

IC 15-2.1-1-2
Protection of public
Sec. 2. It is the purpose of this article to protect the agricultural public and all other persons who might be damaged through the purchase, sale or exchange of animals by means of fraud, deception, dishonesty or discrimination arising out of the marketing of animals.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.2.

IC 15-2.1-1-3
Safeguard of public health and welfare
Sec. 3. It is the purpose of this article to safeguard the public health and welfare of the citizens of this state against health hazards, annoyances and nuisances that might arise from the collection, transportation and cooking of garbage to be fed to swine.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-1-4
Regulation of transportation and disposal of carcasses and nonedible byproducts
Sec. 4. It is the purpose of this article to control and regulate the transportation over the highways of this state and the disposal of the carcasses of dead animals not slaughtered and intended for human foods, and the disposal of the nonedible byproducts from the slaughtering of animals and poultry for human foods, to the end that the spread of animal diseases in this state shall be controlled and also that the public health and welfare of the citizens of this state shall be conserved and protected against dangers, annoyances and nuisances that might arise from such carcasses and byproducts of slaughtering and from such transportation and disposal thereof if the same be not regulated by laws designed to effectuate such purposes and public policy.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.3.
IC 15-2.1-1-5
Regulation of sanitary and health conditions of sale premises
Sec. 5. It is the purpose of this article to control and regulate the sanitary and health conditions under which animals are brought upon, consigned to, sold, bartered, or exchanged through, or removed from, the premises of auction sale barns or community sales, to the end that the spread of diseases and pests of animals in this state shall be controlled and also that the public health and welfare of the citizens of this state shall be conserved and protected.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.4; P.L.93-2005, SEC.6.

IC 15-2.1-1-5.5
Regulation of products derived from animals
Sec. 5.5. It is the purpose of this article to regulate the production, manufacture, processing, and distribution of products derived from animals to control health hazards that may threaten the public health and welfare of the citizens of Indiana or threaten trade in animals and animal products in and from Indiana.
As added by P.L.124-2001, SEC.5.

IC 15-2.1-1-6
Liberal construction
Sec. 6. This article shall be liberally construed to effect and promote the purposes of this article.
As added by Acts 1976, P.L.59, SEC.1.



CHAPTER 2. DEFINITIONS

IC 15-2.1-2-1
Application
Sec. 1. (a) The definitions in this chapter apply throughout this article.
(b) "Regulations" means rules.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.137-1996, SEC.1.



CHAPTER 3. BOARD OF ANIMAL HEALTH

IC 15-2.1-3-1
Creation
Sec. 1. Creation. The Indiana State Board of Animal Health is established.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-2
Membership
Sec. 2. The board shall be composed of eleven (11) members as follows:
(1) One (1) member shall be appointed by the governor from the school of veterinary medicine of Purdue University upon the recommendation of the Purdue University board of trustees.
(2) Two (2) members shall be appointed by the governor and must be graduates of a veterinary college accredited by the American Veterinarian Medical Association licensed and accredited to practice veterinary medicine and surgery in the state of Indiana, have not less than five (5) years' experience in veterinary medicine, and actually be engaged in the general practice of veterinary medicine during their service as members of the board; such members may not be adherents of the same political party.
(3) Seven (7) members shall be appointed by the governor and must be producers of livestock or poultry who are actually engaged in livestock or poultry production during their service as members of the board; one (1) member must be engaged in poultry production; one (1) member must be engaged in dairying; one (1) member must be engaged in swine production; one (1) member must be engaged in beef-type cattle production; one (1) member must be engaged in horse production; one (1) member must be engaged in sheep production; and one (1) member must be engaged in small animal veterinary medical practice and shall be a veterinarian licensed and accredited to practice veterinary medicine and surgery in the state of Indiana and who has been so licensed and accredited not less than five (5) years; no more than four (4) of such seven (7) members may be adherents of the same political party.
(4) One (1) member shall be appointed by the governor and must be affiliated with a licensed livestock market.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.13; P.L.96-1984, SEC.1.

IC 15-2.1-3-3
Conflict of interest
Sec. 3. Conflict of Interest. No member of the board may be directly or indirectly interested as director, officer, salesman or employee of any person engaged in the manufacture or sale of any

commercial product, by-product or biological product affecting the livestock industry.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-4
Compensation
Sec. 4. Compensation. The members of the board shall receive per diem and transportation expense as provided by law when engaged upon their official duties.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-5
Term
Sec. 5. Term. The term of each member of the board is four (4) years beginning on April 1 of the appropriate year. Each member shall serve until his successor is appointed and qualified. No person, except the member of the school of veterinary medicine of Purdue University is eligible to serve as a member of the board for more than two (2) consecutive full terms.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.14.

IC 15-2.1-3-6
Expiration of terms
Sec. 6. (a) The terms of the member engaged in dairying and the member engaged in swine production pursuant to section 2(3) of this chapter shall expire on March 31, 1984, and every four (4) years thereafter.
(b) The terms of the member engaged in poultry production and the member engaged in sheep production pursuant to section 2(3) of this chapter and of one (1) veterinarian member pursuant to section 2(2) of this chapter shall expire on March 31, 1985, and every four (4) years thereafter.
(c) The terms of the member engaged in horse production pursuant to section 2(3) of this chapter and of the member affiliated with the licensed livestock market pursuant to section 2(4) of this chapter shall expire on March 31, 1986, and every four (4) years thereafter.
(d) The terms of the member engaged in beef-type cattle production and the member engaged in small animal veterinary medical practice pursuant to section 2(3) of this chapter and of one (1) veterinarian member pursuant to section 2(2) of this chapter shall expire on March 31, 1987, and every four (4) years thereafter.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.96-1984, SEC.2.

IC 15-2.1-3-7
Appointment of successor
Sec. 7. At least thirty (30) days before the expiration of the term of office of a member of the board, the governor shall appoint a

successor.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.70.

IC 15-2.1-3-8
Vacancies
Sec. 8. Vacancies. In the event of a vacancy, the governor shall immediately appoint a successor to complete the unexpired term.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-9
Officers
Sec. 9. Officers. Each year at its April meeting a chairman and a vice-chairman shall be elected by the board from its membership, each to serve in such position for a term of one (1) year. The state veterinarian shall serve as secretary of the board.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-10
Meetings; quorum
Sec. 10. The board shall hold quarterly meetings at the office of the board in the city of Indianapolis, in the months of January, April, July, and October of each year, and may hold special meetings upon the call of the chairman or a majority of the members of the board. Six (6) members of the board shall constitute a quorum to transact business.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1979, P.L.17, SEC.19; P.L.95-1992, SEC.3.

IC 15-2.1-3-11
Duties generally
Sec. 11. The board shall have general supervision of the prevention, detection, control, and eradication of diseases and pests affecting the health of animals within and in transit through the state and the production, manufacture, and processing and distribution of products derived from animals to control health hazards that may threaten the public health and welfare of the citizens of Indiana.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.71; P.L.93-2005, SEC.16.

IC 15-2.1-3-12
Powers, generally
Sec. 12. Powers, Generally. The board shall possess all powers necessary to fulfill its duties as prescribed in this article.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-13
Powers and duties
Sec. 13. In addition to the powers and duties given the board elsewhere in this article and otherwise by law, the board shall have

the powers and duties as are reasonable and necessary to do the following:
(1) Provide for the quarantine of animals and objects to prevent, control, and eradicate diseases and pests of animals.
(2) Develop, adopt, and implement programs and procedures for establishing and maintaining accredited, certified, validated, or otherwise designated disease or pest free or disease or pest monitored animals, herds, flocks, or areas, including but not limited to the following:
(A) The establishment and maintenance of herds that are monitored for disease or pest syndromes.
(B) The establishment and maintenance of certified or validated brucellosis free herds, animals, and areas.
(C) The establishment and maintenance of accredited tuberculosis free herds, animals, and areas.
(3) Develop, adopt, and implement programs and plans for the prevention, detection, control, and eradication of diseases and pests of animals.
(4) Control or prohibit, by permit or other means, the movement and transportation into, out of, or within the state, of animals and objects in order to prevent, detect, control, or eradicate diseases and pests of animals. When implementing controls or prohibitions the board may consider whether animals or objects are diseased, suspected to be diseased, or under quarantine, or whether they originated from a country, a state, an area, or a premises that is known or suspected to harbor animals or objects infected with or exposed to a disease or pest of animals.
(5) Control or prohibit the public and private sale of animals and objects in order to prevent the spread of disease and pests of animals.
(6) Control the use, sanitation, and disinfection of public stockyards and the use, sanitation, and disinfection of means of conveyances for the transportation of animals and objects into and within Indiana to accomplish the objectives of this article.
(7) Control the use, sanitation, and disinfection of premises, facilities, and equipment to accomplish the objectives of this article.
(8) Control the movement of animals and objects to, from, and within premises where diseases or pests of animals may exist.
(9) Control the movement and disposal of carcasses of animals and objects.
(10) Control the manufacture, sale, storage, distribution, handling, and use of serums, vaccines, and other biologics and veterinary drugs, except those drugs for human consumption regulated under IC 16-42-19, to be used for the prevention, detection, control, and eradication of disease and pests of animals.
(11) Prescribe the means, methods, and procedures for and otherwise control the vaccination or other treatment of animals and objects and the conduct of tests for diseases and pests of

animals.
(12) Develop, adopt, and implement plans and programs for the identification of animals, objects, premises, and means of conveyances. Plans and programs may include identification of animals or objects that have been condemned under this article and identification related to classification as to disease, testing, vaccination, or treatment status.
(13) Establish the terms and method of appraisal or other determination of value of animals and objects condemned under provisions of this article, the payment of any indemnities that may be provided for such animals and objects, and the regulation of the sale or other disposition of such animals or objects.
(14) Control the sale of baby chicks.
(15) Cooperate and enter into agreements with the appropriate departments and agencies of this state, of any other state, or of the federal government for the purpose of preventing, detecting, controlling, and eradicating diseases and pests of animals.
(16) Control or prohibit the movement and transportation into, out of, or within the state, of wild animals, including birds, that might carry or disseminate diseases or pests of animals.
(17) Provide for condemning or abating conditions that cause, aggravate, spread, or harbor diseases or pests of animals.
(18) Establish and designate, in addition to the disease testing service laboratory at Purdue University, other laboratories as may be necessary to make tests of any nature for diseases and pests of animals.
(19) Investigate, develop, and implement the best methods for the prevention, detection, control, suppression, or eradication of diseases and pests of animals.
(20) Investigate, gather, and compile information concerning the organization, business conduct, practices, and management of any registrant, licensee, permittee, applicant for a license, or applicant for a permit.
(21) Investigate allegations of unregistered, unlicensed, and unpermitted activities.
(22) Institute legal action in the name of the state of Indiana as is necessary to enforce its orders and regulations and the provisions of this article.
(23) Control the collection, transportation, and cooking of garbage to be fed to swine or other animals and all matters of sanitation relating thereto affecting the health of swine or other animals and affecting public health and comfort.
(24) Adopt an appropriate seal.
(25) Issue orders as an aid to enforcement of the powers granted it by this article and IC 15-5-14.
(26) Control disposal plants and byproducts collection services and all matters connected thereto.
(27) Abate biological or chemical substances that:
(A) remain in or on any animal before or at the time of

slaughter as a result of treatment or exposure; and
(B) are found by the board to be or have the potential of being injurious to the health of animals or humans.
(28) Regulate the production, manufacture, processing, and distribution of products derived from animals to control health hazards that may threaten animal health, the public health and welfare of the citizens of Indiana, and the trade in animals and animal products in and from Indiana.
(29) Cooperate and coordinate with local, state, and federal emergency management agencies to plan and implement disaster emergency plans and programs as they relate to animals in Indiana.
(30) Assist law enforcement agencies investigating allegations of cruelty and neglect of animals.
(31) Assist organizations that represent livestock producers with issues and programs related to the care of livestock.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.15; Acts 1982, P.L.15, SEC.24; P.L.95-1992, SEC.4; P.L.2-1993, SEC.125; P.L.124-2001, SEC.72; P.L.93-2005, SEC.17.

IC 15-2.1-3-13.5
Delegation of duties to state veterinarian
Sec. 13.5. The board may delegate any of its duties to the state veterinarian, except the following:
(1) The duty to supervise the state veterinarian.
(2) The duty to hold hearings in accordance with this article and IC 4-21.5.
(3) The duty to adopt rules.
As added by P.L.165-1985, SEC.6. Amended by P.L.7-1987, SEC.59.

IC 15-2.1-3-14
Inspections; powers to enter public and private property; power to take remedial action
Sec. 14. (a) The board or its agent may make sanitary inspections and surveys in all parts of this state, and shall have the right to enter upon any public or private property where any animals or objects are at the time quartered, including wherever the carcass of any animal may be, for the purpose of inspecting such property, examining such animals or objects, conducting tests in regard to the presence of diseases or pests of animals and the possible cause and sources of such disease or pest, and for performing any other function authorized by this article.
(b) The board or the board's agent may hold, seize, quarantine, treat, destroy, dispose of, or take other remedial action with respect to any animal or progeny of any animal, object, or means of conveyance that the board or the board's agent:
(1) has reason to believe:
(A) may carry, may have carried, or may have been affected by or exposed to any disease or pest of animals; or
(B) violates this article or a rule adopted under this article;         (2) finds is not being maintained or has not been maintained in accordance with a quarantine or condition imposed under this article, a rule adopted under this article, or an order issued under this article; or
(3) determines must be acted upon to prevent the dissemination of a disease or pest of animals.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.16; P.L.124-2001, SEC.73; P.L.93-2005, SEC.18.

IC 15-2.1-3-15
Subpoena power
Sec. 15. The board, over the signature of the chairman or another board member authorized by the board, may do the following to accomplish the board's objectives:
(1) Subpoena and bring before the board any person or persons in this state and to take testimony either orally or by deposition or by exhibit, with the same fees and mileage, and in the same manner as prescribed by law in judicial procedure, in civil cases, in circuit courts, of Indiana.
(2) Subpoena and order any person to provide to board personnel for inspection and copying records, photographs, and any other type of document or data compilation, or to allow access for inspection, copying, testing, sampling, analysis, or treatment to any tangible thing, including animals, carcasses of animals, animal feed, and meat, dairy, and other human food products.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.74.

IC 15-2.1-3-16
Power to administer oaths
Sec. 16. Power to Administer Oaths. Any authorized agent of the board may administer oaths to witnesses at any hearing which the board is authorized by law to conduct.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-3-17
Reports
Sec. 17. Reports. The board may require, by general or special order, licensees and permittees under this article to file with the board, in such form as may be prescribed, annual, periodic, or special reports or answers, in writing, to specific questions for the purpose of furnishing information concerning the business conduct of the licensee or permittee, the practices and management of the business of the licensee or permittee as it relates to other persons in the same business; further, the board may require that the reports and answers be made under oath and filed within a reasonable period of time if such requirements are deemed essential by the board.
As added by Acts 1976, P.L.59, SEC.1.
IC 15-2.1-3-18
Federal laws, rules, and regulations; effect
Sec. 18. The board may, in behalf of the state, accept or adopt, in whole or in part, federal laws, including rules and regulations adopted by agencies of the United States that are necessary or helpful in fulfilling the board's duties under this article. The board may cooperate with the authorities of the United States government within this state in enforcing state and federal laws.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.75.

IC 15-2.1-3-19
Adoption of rules necessary to discharge duties
Sec. 19. In accordance with the Indiana laws concerning the establishment and adoption of rules, the board shall adopt rules that are reasonable and necessary to discharge the duties imposed on it by law and otherwise to implement the provisions of this article and IC 15-5-14.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.76.

IC 15-2.1-3-20
Funds received from sources other than the state
Sec. 20. The board may accept, use, and expend funds or other resources from sources other than the state if:
(1) the resources are awarded for the pursuit of a specific objective that the board is authorized to accomplish under this article or that the board is qualified to accomplish by reason of its jurisdiction or professional expertise;
(2) the resources are expended for the pursuit of the objective for which they are awarded;
(3) activities connected with or occasioned by the expenditure of the resources do not interfere with or impair the performance of the board's duties and responsibilities and do not conflict with the exercise of the board's powers and duties as specified by this article;
(4) monetary resources are kept in separate accounts in the state treasury; and
(5) reports of the board's receipt and use of the resources are prepared periodically.
As added by P.L.124-2001, SEC.77.

IC 15-2.1-3-21
Allowable adoptions of rules
Sec. 21. (a) Notwithstanding IC 15-2.1-2-21.2, the board may adopt by rule a different definition of "herd" in order to advance a disease control program or objective.
(b) Notwithstanding IC 15-2.1-2-29.7(5), the board may adopt rules concerning livestock products that are not in containers to establish the circumstances under which those products are not

considered misbranded.
(c) Notwithstanding IC 15-2.1-2-29.7(5)(B), the board may adopt rules concerning small containers to establish variations or exemptions from label quantity statements under which the containers are not considered misbranded.
(d) Notwithstanding IC 15-2.1-2-29.7(9)(B), the board shall adopt rules to establish exemptions for product labels that do not bear the common or usual name of each ingredient in a product fabricated from at least two (2) ingredients under which the products are not considered misbranded if listing the common or usual name of each ingredient is impracticable or results in deception or unfair competition.
(e) Notwithstanding IC 15-2.1-2-29.7(11), the board shall adopt rules to establish exemptions for products that bear or contain artificial flavoring, artificial coloring, or a chemical preservative under which the products are not considered misbranded if the products do not bear or contain a label stating that the products bear those substances if stating that fact is impracticable.
As added by P.L.124-2001, SEC.78.



CHAPTER 4. PERSONNEL

IC 15-2.1-4-1
State veterinarian; appointment
Sec. 1. State Veterinarian.Appointment. The chief administrative officer of the board shall be the state veterinarian who shall be appointed by the board with the approval of the governor.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-2
State veterinarian; qualifications
Sec. 2. State Veterinarian.Qualifications. The state veterinarian: (a) shall be a graduate of a recognized veterinary college;
(b) shall be licensed and accredited to practice veterinary medicine in Indiana;
(c) shall have not less than five (5) years' experience as a general practitioner of veterinary medicine or as a veterinary administrator, or a combination thereof; and
(d) may not be a member of the board.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-3
State veterinarian; term
Sec. 3. State Veterinarian.Term. Beginning May 1, 1977, the state veterinarian shall serve for a term of four (4) years.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-4
State veterinarian; vacancy
Sec. 4. State Veterinarian.Vacancy. A vacancy in the office of state veterinarian shall be filled for the unexpired term in the same manner as for a full term.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-5
State veterinarian; duties
Sec. 5. In addition to being chief administrative officer of the board, the state veterinarian:
(1) shall serve as secretary of the board and shall provide technical advice and assistance to the board of veterinary medical examiners; and
(2) shall perform the duties delegated by the board to the state veterinarian.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1981, P.L.222, SEC.8; P.L.165-1985, SEC.7.

IC 15-2.1-4-6
State veterinarian; organization of board
Sec. 6. The state veterinarian may, subject to the approval of the

board, organize the personnel and functions of the board into divisions and subdivisions and delegate responsibilities to those divisions and employees to carry out the state veterinarian's powers and duties and the powers and duties of the board. The state veterinarian may consolidate, divide, or abolish from time to time such divisions and subdivisions as may be necessary to carry out such powers and duties.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.79.

IC 15-2.1-4-7
State veterinarian; salary
Sec. 7. State Veterinarian.Salary. The salary of the state veterinarian shall be fixed by the board with the approval of the governor.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-8
Employees; appointment
Sec. 8. The board:
(1) may appoint one (1) assistant state veterinarian; and
(2) shall appoint other employees as necessary to carry out this article.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.80.

IC 15-2.1-4-9
Employees; non-partisan
Sec. 9. Employees.Non-partisan. All employees of the board shall be selected on a non-partisan basis and may not be discharged for political reasons.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-10
Employees; salaries
Sec. 10. Employees.Salaries. The salary of all employees shall be fixed according to law.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-11
Employees; expenses
Sec. 11. Employees.Expenses. Employees are entitled to receive their necessary transportation and per diem expenses while away from their official station and performing their official duties.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-4-12
Prohibited fees; private practice
Sec. 12. (a) An employee may not receive or collect any fee or other payment for any services rendered as an employee.     (b) To learn professional skills and become familiar with new developments in the field of veterinary medicine, the state veterinarian or other veterinarian employed by the board may, in an individual capacity as a licensed veterinarian and not in an official capacity as a board employee, engage in the private practice of veterinary medicine if the private practice of veterinary medicine does not interfere with the employee's performance of duties as an employee of the board or does not otherwise violate state laws governing ethics and conflicts of interest. The board may impose conditions or restrictions on the practice of veterinary medicine by its employees to facilitate the performance of board duties and compliance with state ethics laws. The state is not liable for any act performed by the state veterinarian or other employee performed in this capacity.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.81.

IC 15-2.1-4-13
State veterinarian; employees; removal
Sec. 13. The state veterinarian and any other nonmerit employee may be removed for cause by a majority vote of the entire membership of the board. If the board votes to remove a nonmerit employee, that employee shall be notified of that decision in writing, and before the removal becomes effective, the employee shall have ten (10) days within which to make a written request for a public hearing in regard thereto. However, the board is not required to hold a hearing unless requested to do so by the nonmerit employee. If no request for a hearing is made, removal shall become effective upon the expiration of the ten (10) day period. If request for a hearing is made, a public hearing shall be held at the office of the board within ten (10) days after the request is received by the board, and the employee may not be removed until after the hearing has been held and a decision has been rendered by the board. A merit employee may be removed under IC 4-15-2.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.17; P.L.165-1985, SEC.8.



CHAPTER 5. ANIMAL DISEASE DIAGNOSTIC LABORATORY

IC 15-2.1-5-1
Establishment
Sec. 1. Establishment. There is established the animal disease diagnostic laboratory at Purdue University in West Lafayette, Indiana, with a branch laboratory in Dubois County.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1982, P.L.15, SEC.25.



CHAPTER 6. RABIES

IC 15-2.1-6-1
Quarantine
Sec. 1. (a) The state veterinarian may declare a quarantine against rabies in any county, township, city or town, or designated part of any county, township, city or town whenever he finds that rabies exist in such area to the extent that the health or lives of persons or domestic animals are endangered.
(b) Whenever a quarantine has been declared, the owner or caretaker of an animal in the quarantine area shall confine the animal:
(1) on the premises of the owner; or
(2) in a suitable place for the impounding and care of animals as provided in this chapter, which place shall be subject to approval of the state veterinarian.
(c) A quarantine order may specify the circumstances and conditions under which owners may remove animals from the owner's premises or an impoundment facility.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.1.

IC 15-2.1-6-2
Vaccination
Sec. 2. (a) When a quarantine has been declared, the state veterinarian may order any animal, species of animal, or group of animals in the quarantined area vaccinated within a period stipulated in the order and the cost of the antirabies immunization shall be borne by the owner of the animal. However, local health departments or political subdivisions of government may furnish antirabies immunization without charge to owners who are unable to pay for the immunization.
(b) When an order for a rabies vaccination is made, any animal within the quarantined area whose owner refuses to have the owner's animal vaccinated shall be seized and disposed of by the state veterinarian, the state veterinarian's representative, or any person having police power within the quarantined area.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.18; P.L.72-1998, SEC.2.

IC 15-2.1-6-3
Notice of order to vaccinate
Sec. 3. (a) Whenever the state veterinarian has issued an order under section 2 of this chapter:
(1) the state veterinarian shall give notice of the order to the county health officer of the county within which the quarantined area is located; and
(2) the county health officer shall:
(A) publish notice of the order as provided in IC 5-3-1; and             (B) deliver a copy of the order to the sheriff of the county.
(b) The sheriff shall assist in the enforcement of this chapter.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.3.

IC 15-2.1-6-4
Area for impounding dogs
Sec. 4. The county board of commissioners of each county in which the quarantined area is located shall furnish a suitable area or quarters:
(1) for the impounding and care of animals that may be impounded under this chapter; and
(2) that must comply with the rules adopted by the board.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.4.

IC 15-2.1-6-5
Immunization certificates
Sec. 5. (a) Whenever an animal is vaccinated for rabies in Indiana, the veterinarian vaccinating the animal shall:
(1) make and keep a record of the vaccination; and
(2) give one (1) copy of the record to the owner of the animal.
(b) The vaccinated animal must be identified as vaccinated according to rules adopted by the board. The board may adopt additional rules for documenting rabies vaccinations and for the identification of animals that have been vaccinated for rabies.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.19; P.L.72-1998, SEC.5.

IC 15-2.1-6-6
Board assistance to local officers
Sec. 6. Board Assistance to Local Officers. Whenever quarantine has been declared under the provisions of this chapter, the state veterinarian shall send a representative, agent or employee into the area for the purpose of assisting the local health officers in the development of a program or programs for the control of rabies in that area and assist the local law enforcement officers in the enforcement of the quarantine requirements.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-6-7
Impoundment, release, and disposition of dogs
Sec. 7. (a) Any animal found running at large in violation of a quarantine declared under section 1 of this chapter may be impounded as provided in the quarantine order, in the area or quarters provided by the board of county commissioners. During such period of time the owner may obtain possession of the animal by doing all of the following:
(1) Paying the expenses of the animal's board, and all tax or license fees which may be due and unpaid on the animal.         (2) Having the animal vaccinated and paying for the vaccination or furnishing evidence that the animal was vaccinated during the previous twelve (12) months.
(3) Paying the impounding fee fixed by the county board of commissioners.
(b) An animal not redeemed under subsection (a) shall be disposed of in a manner prescribed by the local health officer having jurisdiction.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.6.

IC 15-2.1-6-8
Expense of impoundment
Sec. 8. Whenever a quarantine has been declared by the state veterinarian under section 1 of this chapter, the expense of operating the pound, including food for animals impounded and expense of personnel, shall be paid out of the general fund of the county without appropriation unless there be funds regularly appropriated for such purpose in which event it shall be paid out of such appropriated funds.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.7.

IC 15-2.1-6-9
Nonlocal dogs
Sec. 9. When a quarantine is declared under section 1 of this chapter, all animals brought into a quarantined area, except for exhibition purposes where animals are confined and not permitted to run at large, shall be subject to the same provisions and restrictions as animals already located within the quarantined area.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.72-1998, SEC.8.

IC 15-2.1-6-10
Loose animals; impoundment or destruction; requisite procedures; costs
Sec. 10. (a) It is the duty of all police officers to impound or destroy an animal found running at large:
(1) during a quarantine ordered under section 1 of this chapter; or
(2) that is the subject of an order of confinement under section 11 of this chapter.
(b) A police officer or other authorized individual shall impound an animal that is subject to quarantine or confinement under this chapter if a statement is provided to the officer or authorized individual that states that the animal has broken quarantine or confinement. The statement must be:
(1) in writing;
(2) given under oath;
(3) signed by at least two (2) individuals; and         (4) must include the name and address of the owner or suspected owner of the animal if known.
(c) When possible, the authorized individual or agency contacted under this section shall give written notice to the owner or suspected owner of the animal before destroying and upon impounding that animal.
(d) All costs incurred by a local government relating to the impoundment of an animal under subsection (b) shall be paid by the owner of the animal.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.189-1987, SEC.1; P.L.72-1998, SEC.9.

IC 15-2.1-6-11
Destruction or confinement of animals; investigation of status of loose animals; impoundment
Sec. 11. (a) Even if an order has not been issued under section 1 of this chapter, the state veterinarian, the local health officer having jurisdiction, or an individual designated by the state veterinarian or the local health officer having jurisdiction may do the following:
(1) Order the confinement and destruction of any animal showing clinical symptoms of rabies for laboratory diagnosis.
(2) Order the confinement of any animal suspected of having rabies.
(3) Order the confinement of any animal that has bitten or otherwise exposed a person.
(4) Order the confinement and destruction of any animal that has bitten or otherwise potentially exposed a person to rabies.
(b) When possible, the state veterinarian or local health officer exercising authority under this section shall give written notice to the owner or suspected owner of the animal:
(1) upon impounding; and
(2) before destroying;
that animal.
(c) The period of confinement ordered under subsection (a) must be:
(1) of at least ten (10) days duration;
(2) under the supervision of:
(A) the state veterinarian; or
(B) a licensed, accredited veterinarian, or a person designated by the official exercising authority under this chapter; and
(3) at the expense of the owner.
(d) Any animal that has been bitten by a domestic or feral animal suspected or known to have rabies may be:
(1) confined for not more than twelve (12) months at the owner's expense; or
(2) destroyed.
(e) Whenever informed that an animal subject to an order of quarantine or an order of destruction or confinement under subsection (a) is running at large, the official who issued the order,

or the official's designee, shall investigate the status of the animal. If the investigating official is given a statement that complies with section 10(b) of this chapter, the investigating official may order the animal impounded and, if necessary, provide the statement to a law enforcement officer for action under section 10 of this chapter.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.20; P.L.189-1987, SEC.2; P.L.95-1992, SEC.5; P.L.26-1997, SEC.2; P.L.72-1998, SEC.10.

IC 15-2.1-6-12
Duty to cooperate
Sec. 12. The state department of health and the local health officers shall cooperate with the state veterinarian in the rabies control program.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.2-1992, SEC.206.

IC 15-2.1-6-13
Local ordinances
Sec. 13. Local Ordinances. This chapter shall not be construed as repealing or prohibiting municipal ordinances on rabies control or divesting municipalities of existing rights or powers related to rabies control which are not in conflict with this chapter.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-6-14
Emergency orders; nonexpiration
Sec. 14. (a) For purposes of IC 4-21.5, an order issued under this chapter is an emergency order.
(b) Notwithstanding IC 4-21.5-4-5(a)(3), an emergency order issued under this chapter does not expire.
As added by P.L.26-1997, SEC.3.



CHAPTER 7. TUBERCULOSIS.BOVINE

IC 15-2.1-7-1
Testing; county appropriation
Sec. 1. Testing.County Appropriation. Whenever the board determines that the cattle within an accredited county shall be tested for bovine tuberculosis to conform with federal regulations governing the reaccreditation of a county, the county council of such county shall make an appropriation of a sufficient amount of money to carry on such work, but the appropriation shall not exceed a tax levy of three-fourths (3/4) of a mill for each dollar of assessed valuation. The amount of money required shall be determined by the board from the most reliable source of information and shall reflect the number of cattle within the county. The board, before July 1 of the year in which the appropriation is to be made, shall notify the county auditor to have such amount of money included in the county budget for the year in which the testing of cattle for reaccreditation purposes is to be done. If the funds appropriated by the county council in accordance with the estimates submitted by the board are insufficient to complete the testing or any retesting which may be necessary to meet the requirements for reaccreditation, the board shall provide from its appropriation such additional funds as are necessary to carry out the testing program.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-7-2
Contract between county and board
Sec. 2. Contract Between County and Board. After an appropriation has been made by the county council of any county, the board of county commissioners of such county shall enter into a contract with the board to cover the work to be done in the county and the expenses to be borne by the county. The board shall prescribe a regulation or standard form of contract, the terms of which shall be uniform in their application to all the counties of the state insofar as expenditures for incidental items and the employment of veterinary inspectors are concerned.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-7-3
Veterinary inspector; employment
Sec. 3. Veterinary Inspector.Employment. A sufficient number of veterinary inspectors shall be employed to meet the requirements of this chapter. The veterinary inspectors shall meet the same qualifications as are required of applicants for license to practice veterinary medicine and surgery as provided for in this article, and shall be licensed or eligible for license to practice in the state of Indiana and accredited by the United States department of agriculture to do tuberculin testing. All veterinary inspectors shall operate at all times under the direct supervision and control of the board. As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-7-4
Veterinary inspector; salary and expenses
Sec. 4. Veterinary Inspector.Salary and Expenses. A veterinary inspector employed full time shall receive out of any money duly appropriated, an annual salary together with all necessary expenses incurred in the performance of his official duties, in an amount to be fixed by the board. All veterinary inspectors employed on a part-time basis shall be paid in an amount as fixed by the board. Veterinary inspectors shall file monthly with the auditor of the county where employed a sworn statement showing the number of days engaged and the amount of expense incurred in the performance of their official duties; and the auditor shall, after such claims have been approved by the board of county commissioners, draw a warrant or warrants on the county treasurer, who shall pay the same.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-7-5
Tuberculin cattle, goats, and cervids; identification
Sec. 5. Cattle, goats, and cervids that show a positive reaction to a tuberculin test shall be marked immediately using a method of identification approved by the board. All animals identified in accordance with the foregoing provisions shall be appraised by an authorized agent of the board or the United States department of agriculture. An identification on reactor cattle may not be tampered with or altered.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.82.

IC 15-2.1-7-6
Tuberculin cattle, goats, and cervids; slaughter
Sec. 6. Cattle, goats, and cervids that show a positive reaction to a tuberculin test shall be deemed condemned and designated for further testing at a laboratory approved by the board or for slaughter within fifteen (15) days after appraisal. Animals designated for slaughter shall be slaughtered at an establishment where federal or state inspection is maintained and which is under the direction of an inspector employed by the United States department of agriculture or the board.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.83.

IC 15-2.1-7-7
Tuberculin cattle, goats, and cervids; indemnity
Sec. 7. Owners of cattle, goats, and cervids that are destroyed because they have shown a positive reaction to a tuberculin test, or because they have been exposed by reason of association with tubercular animals, shall be indemnified for such animals in accordance with rules of the board and the United States Department

of Agriculture. Payment by the state may not exceed the per animal limit set in the rules of the board. Joint federal-state indemnity, plus salvage, may not exceed the appraised value of each animal. State indemnity may not exceed federal indemnity on each animal. No indemnity may be paid for cattle reacting to a tuberculin test which has been applied by any veterinarian other than the state veterinarian, the state veterinarian's agent, or an agent of the United States Department of Agriculture.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.167, SEC.1; P.L.124-2001, SEC.84; P.L.93-2005, SEC.19.

IC 15-2.1-7-8
Quarantine; herds
Sec. 8. All herds of cattle, goats, and cervids in which any animal shows a positive reaction to a tuberculin test shall be deemed to be under quarantine.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.85.



CHAPTER 8. BRUCELLOSIS.BOVINE

IC 15-2.1-8-1
Testing; county appropriation
Sec. 1. Testing.County Appropriation. Whenever the board determines that there shall be a testing program whereby cattle within a certified county shall be tested for bovine brucellosis to conform with regulations governing the recertification of a county, the county council of such county shall make an appropriation of a sufficient amount of money to carry on such testing program but the appropriation shall not exceed a tax levy of three-fourths (3/4) of a mill for each dollar of assessed valuation. The amount of money required shall be determined by the board from the most reliable source of information and shall reflect the number of cattle within a county. The board before July 1 of the year in which the appropriation is to be made shall notify the county auditor to have such amount of money included in the county budget for the year in which the testing of cattle for recertification purposes is to be done.
As added by Acts 1976, P.L.59, SEC.1.



CHAPTER 9. REPEALED



CHAPTER 10. SWINE BRUCELLOSIS

IC 15-2.1-10-1
Certificate of veterinary inspection
Sec. 1. The board may require by rule that swine moved into Indiana or sold through any public or private sale within Indiana shall be accompanied with either an official certificate of veterinary inspection or a board sanction showing that the swine have been tested for diseases and found to be negative according to board regulations prior to the date of sale. Board sanction may be given on a special form as prescribed by the board to be used instead of the official certificate of veterinary inspection.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.86.

IC 15-2.1-10-2
Certificate of veterinary inspection; copies
Sec. 2. Copies of the official certificate of veterinary inspection shall be issued and distributed as prescribed by the board.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.22; P.L.124-2001, SEC.87.

IC 15-2.1-10-3
Testing
Sec. 3. Tests for diseases required by the board under this chapter must be conducted by a veterinarian who is licensed or legally able to practice in Indiana and who is accredited by the United States Department of Agriculture. The veterinarian's name must be shown along with the result of the test on whichever form is used. The tests must be conducted either by the Animal Disease Diagnostic Laboratory at Purdue University, by a laboratory designated or established by the board, or, in the case of swine imported from another state, by a state-federally approved laboratory.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.23; P.L.124-2001, SEC.88.



CHAPTER 11. REPEALED



CHAPTER 12. FEEDER PIGS

IC 15-2.1-12-1
License; requirement
Sec. 1. License.Requirement. No person may engage in the business of a feeder pig dealer in this state without a livestock dealer's license.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.25.



CHAPTER 13. REPEALED



CHAPTER 14. LIVESTOCK DEALERS

IC 15-2.1-14-1
Applicability of chapter
Sec. 1. A provision of this chapter may not be construed as being applicable to any of the following:
(1) The purchase of livestock by an individual for the individual's own use other than resale on the livestock market.
(2) The distribution of livestock in connection with programs dedicated to improvement of breeding practices or experimental procedures in which the ownership of such livestock remains vested, in whole or in part, in the distributor or breeder;
(3) The purchase or sale of livestock by a producer or farmer that buys or sells livestock in connection with a business of raising, feeding, grazing, or breeding livestock as a part of a farming enterprise and does not follow a definite or routine pattern of disposing of acquired livestock through channels of trade in less than sixty (60) days from the date of acquisition as part of a farming enterprise as distinguished from that of a dealer or trader.
(4) The purchase of livestock by slaughtering establishments, meat processors, restaurants, grocery stores, meat markets, and similar enterprises when such livestock is purchased solely for the purpose of being processed into meat products for use or sale in connection with the business enterprise in which they are engaged if the total number of head of livestock purchased for such purposes does not exceed twenty (20) head in any one (1) week.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.30; P.L.165-1985, SEC.10; P.L.124-2001, SEC.92.

IC 15-2.1-14-2
License; requirement
Sec. 2. A person, except as specifically exempted in this chapter, may not act as a dealer in livestock in Indiana without first obtaining a license in accordance with the provisions of this chapter. A person may not continue to deal in livestock after a license has expired or has been suspended or revoked.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.31; P.L.165-1985, SEC.11; P.L.124-2001, SEC.93.

IC 15-2.1-14-3
Classifications determined by the board
Sec. 3. Classifications of dealers required to be licensed under this chapter shall be determined by the board according to the nature of the particular enterprise in which each dealer is engaged. The determinations, with respect to classifications, must be consistent with the definitions set forth in this article and must be predicated upon the facts made available from the application for license, and

any supporting papers or any inquiry or investigation made in conjunction with the application.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.94.

IC 15-2.1-14-4
Classifications
Sec. 4. (a) Classifications under which licenses are issued are as follows:
(1) A market facility dealer license issued to livestock auction barns, stockyards, packers, or concentration points.
(2) An individual dealer license issued to individual dealers and market agencies not operating a market facility.
(b) Separate licenses are required for each location at which stockyards, packing plants, market agencies, and livestock auction barns are operated. More than one (1) license may not be required of individual dealers other than those operating as market agencies at different locations.
(c) A license issued under this chapter continues in effect until the licensee ceases operating as a livestock dealer in Indiana or the board revokes the license. The board may adopt rules to implement this chapter, including the following:
(1) Procedures for issuing, suspending, revoking, and updating licenses.
(2) Requiring annual or other regular reports from licensees for the purpose of:
(A) determining the required amount of bond coverage under this chapter or the current status of agents or other personnel acting under the license; or
(B) updating other information used in administering the requirements of this chapter.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.165-1985, SEC.12; P.L.124-2001, SEC.95.

IC 15-2.1-14-5
Dealers and agents
Sec. 5. (a) Subject to subsection (b), a livestock dealer may designate persons as the dealer's agents subject to those liabilities that are ordinarily attached under a contract of agency. An agent may deal in livestock for the principal under the principal's livestock dealer license. An agent dealing in livestock may deal only as an agent for the principal unless the agent has obtained a separate license under this chapter.
(b) A livestock dealer may not designate an individual as an agent if the individual's dealer's license was suspended or revoked in any state or by the United States Department of Agriculture, Grain Inspection, Packers and Stockyards Administration during the two (2) years preceding the proposed designation.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.32; P.L.165-1985, SEC.13; P.L.95-1992, SEC.7;

P.L.124-2001, SEC.96.

IC 15-2.1-14-6
Bond
Sec. 6. (a) Before engaging or continuing in business as a livestock dealer, a person must execute and maintain a bond or bond equivalent meeting the requirements of this section.
(b) The form of the bond or bond equivalent shall be prescribed by the board and must meet the following minimum requirements:
(1) The instrument must be payable to the state of Indiana, as obligee, for any person who may be damaged as a result of a breach of the conditions of the instrument.
(2) The terms of the instrument must secure the performance of the licensee's obligations under this chapter. The instrument must specifically provide that the dealer will pay all legal claims which may accrue in favor of any seller of livestock in this state.
(3) The surety on any livestock dealer bond or bond equivalent shall be a surety company authorized to do business within Indiana.
(4) The bond or bond equivalent is considered to be continuous unless otherwise specified. The instrument must contain a provision requiring that, before terminating the instrument, the terminating party must serve to the board either:
(A) written notice of termination at least thirty (30) days before the effective date of the termination; or
(B) notice of a valid replacement bond or bond equivalent that provides continuous coverage.
(c) The livestock dealer bond or bond equivalent required under this section must be an amount that is not less than the next highest multiple of five thousand dollars ($5,000) above the product of the following equation:
Divide the dollar amount of livestock transactions conducted by the license applicant during the preceding twelve (12) months, or in that part of the year in which the applicant did business, by the number of days on which business was conducted.
(d) The following apply to the equation set forth in subsection (c):
(1) The number of days on which business was conducted in a year may not exceed one hundred thirty (130).
(2) The amount of the bond or bond equivalent may not be less than ten thousand dollars ($10,000) and when the requirements exceed fifty thousand dollars ($50,000) under the calculations as specified in subsection (c), the amount of the instrument need not exceed fifty thousand dollars ($50,000) plus ten percent (10%) of the excess raised to the next multiple of five thousand dollars ($5,000).
(e) Whenever there has been a change in the gross amount of business transacted during a twelve (12) month period that would warrant an increase in the amount of bond or bond equivalent coverage required under this chapter, the dealer shall have the bond

or bond equivalent adjusted accordingly to meet the requirements of this chapter. If the gross amount of business changes so as to warrant a decrease in the amount of bond or bond equivalent required under this chapter, the dealer may have the bond or bond equivalent adjusted accordingly.
(f) A blanket bond or bond equivalent, based upon the gross amount of business transacted on an annual basis for each enterprise operated under the same ownership, may be furnished by licensees instead of individual instruments for each enterprise operated.
(g) If a licensee under this chapter has a valid bond or bond equivalent on file with the United States Department of Agriculture, Grain Inspection and Packers and Stockyards Administration, and the bond or bond equivalent is an adequate amount and conditioned upon terms that provide at least as much protection to sellers of livestock as a state bond under this chapter, further coverage by bond or bond equivalent under this chapter is not required.
(h) A packer, other than those operating stockyards in this state, may not be required to furnish security under this section if no bond or bond equivalent is required of the packers under the United States Packers and Stock Yards Act of 1921 (7 U.S.C.181-229).
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.33; P.L.165-1985, SEC.14; P.L.95-1992, SEC.8; P.L.124-2001, SEC.97.

IC 15-2.1-14-7
Scales
Sec. 7. (a) All scales used by any dealer licensed under this chapter shall be subject to inspection and testing by a scale inspector who may be any weights and measures inspector appointed by the state department of health. All such scales shall be subject to the applicable requirements of the code of specifications, tolerances, and regulations for scales as adopted by the state department of health.
(b) If, after proper inspection and testing, a scale fails to meet the applicable requirements of subsection (a) of this section, the scale inspector shall have the right and power to condemn such scale and to prevent its further use until it has been brought into conformance with these requirements.
(c) Any dealer licensed under this chapter, after a hearing has been had in accordance with this chapter, shall have the dealer's license revoked if the finding at such hearing discloses such dealer to have been guilty of fraudulent, deceptive, or dishonest practices in the weighing of livestock.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.2-1992, SEC.207; P.L.124-2001, SEC.98.

IC 15-2.1-14-8
Records
Sec. 8. Records. Every dealer required to be licensed under this chapter shall keep such records, accounts, and memoranda as shall fully and correctly disclose all purchases, sales or transfers involving

livestock transactions consummated in connection with his business. The records pertaining to such business shall also disclose the true ownership of such business by stockholders or otherwise. In the event the board finds that the accounts, records, memoranda and true ownership do not fully disclose all transactions involved in his business, the board may prescribe the manner in which such records shall be kept.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-14-9
Penalties; use of condemned scales
Sec. 9. A person who knowingly or intentionally allows a scale to be used in business transactions involving the purchase, sale, or exchange of livestock after the scale has been condemned and before it has been repaired to the satisfaction of the scale inspector, commits a Class D felony, and in addition to criminal penalties may be subject to a civil penalty of fifty dollars ($50) for each day the defective scale is used. In the event a civil penalty so assessed is not paid, the prosecuting attorney of the judicial circuit in which the proceeding was brought may bring an action in the name of the state to enforce the collection of same, and any civil penalty when collected shall be turned over to the livestock licensing division for deposit in the state general fund.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1978, P.L.2, SEC.1501; P.L.165-1985, SEC.15; P.L.124-2001, SEC.99.



CHAPTER 15. SCALES, SHIPMENTS, AND EXHIBITIONS

IC 15-2.1-15-1
Sale of diseased domestic animals
Sec. 1. A person may not sell any animal that the person knows or suspects has an infectious or contagious disease, except to an approved slaughtering establishment, to a licensed marketing facility, or as the state veterinarian directs.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.34; P.L.165-1985, SEC.16; P.L.124-2001, SEC.100.



CHAPTER 16. DISPOSAL OF DEAD ANIMALS

IC 15-2.1-16-1
Nonapplication of chapter
Sec. 1. Nothing in this chapter applies to or affects the following persons, matters, or vocations:
(1) Any person slaughtering, butchering, manufacturing, or selling in any manner any animal flesh or products, or any poultry flesh or poultry products, where the animals or poultry are killed for the sole purpose of being used for human consumption, or to persons engaged in transporting and disposing of the dead bodies of the animals so killed, or to persons engaged in the transportation and disposing of poultry so killed, or of any parts or products of animals or poultry to any persons solely for human consumption.
(2) Any person transporting, disposing of, or selling the hides or skins of animals or tanning the hides or skins for himself or other persons, provided such person does not engage in any other byproducts operation.
(3) Any bodies of dead fish, reptiles or small animals of any kind such as dogs, cats and small game.
(4) Any governmental agency collecting, transporting or disposing of the bodies of any dead animals or poultry in any manner.
(5) Any person collecting, transporting or disposing of dead animals or poultry in any manner for educational or research purposes under permit and approval of the board.
(6) Any livestock owner transporting the owner's dead livestock to a rendering plant or to a diagnostic facility.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.168, SEC.1; P.L.124-2001, SEC.106.



CHAPTER 17. LICENSES

IC 15-2.1-17-1
Application
Sec. 1. (a) All applications for license under this article must be made on forms prescribed for that purpose by the board. The board may require by rule that the facts set forth on the application must be subscribed and sworn to, or affirmed, before a notary public by the applicant or a duly authorized representative and that the affidavit shall be considered to be a component part of the application.
(b) The application must elicit information as is required by this article to be considered to determine whether a license should be issued, suspended, revoked or denied and such other information as the board considers pertinent.
As added by Acts 1976, P.L.59, SEC.1. Amended by P.L.124-2001, SEC.132.



CHAPTER 18. MISCELLANEOUS

IC 15-2.1-18-1 Repealed
(Repealed by P.L.124-2001, SEC.181.)



CHAPTER 19. ADMINISTRATIVE HEARINGS

IC 15-2.1-19-1
Power to conduct
Sec. 1. Power to Conduct. The board may conduct such hearings that it considers necessary for the performance of its duties.
As added by Acts 1976, P.L.59, SEC.1.



CHAPTER 20. ENFORCEMENT

IC 15-2.1-20-1
Peace officers' duties
Sec. 1. Peace Officers' Duties. All peace officers and law enforcement agencies within this state shall render assistance as is necessary to the board, the state veterinarian, the county veterinarian, or an agent of the United States department of agriculture in enforcing the provisions of this article.
As added by Acts 1976, P.L.59, SEC.1.

IC 15-2.1-20-2
Duty of attorney general and prosecuting attorney to enforce compliance
Sec. 2. Duty of Attorney General and Prosecuting Attorney to Enforce Compliance. Compliance with the provisions of this article may be enforced by any appropriate action in the name of the state of Indiana, which shall be filed and conducted by the attorney general or the appropriate prosecuting attorney.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1977, P.L.166, SEC.47.

IC 15-2.1-20-3
Injunctions
Sec. 3. Injunctions. The attorney general, the prosecuting attorney of any judicial district, the board or its duly authorized representative, or any citizen of any county in which any dealer shall engage, continue or permit another in his employ to engage or continue in the business of dealer without having a license, as provided in this article, may, in accordance with the laws of the state governing injunctions, maintain an action in the name of the state of Indiana to enjoin such dealer from engaging in such business until a valid license is secured. An injunction shall not relieve a dealer, who is engaging in business without a license, from criminal prosecution therefor as provided by law, but such remedy by injunction shall be in addition to any remedy provided for the criminal prosecution of such offender. In charging any dealer in a complaint for injunction, or in an affidavit, information or indictment with a violation of this article by engaging in the business of dealer without a license, it shall be sufficient to charge that such dealer did upon a certain day and in a certain county engage in the business of dealer, not having a valid license to do so, without averring further or more particular facts concerning the same. In the event a judgment is rendered in favor of any citizen in his own behalf as plaintiff in an action for injunctive relief brought under the provisions of this article, the court rendering the same shall also render a judgment for reasonable attorney's fees in such action in favor of such plaintiff and against the defendant therein, and when collected, such fees shall be paid to the attorney or attorneys of said plaintiff. As added by Acts 1976, P.L.59, SEC.1.



CHAPTER 21. CRIMES AND INFRACTIONS

IC 15-2.1-21-1
Interference with tests
Sec. 1. A person who knowingly or intentionally:
(1) treats a bovine animal with a material, substance, or biologic for the purpose of interfering with the brucellosis test or with a reaction to a brucellosis test;
(2) fraudulently makes an animal react to a brucellosis test; or
(3) interferes with the inspector who is making the test;
commits a Class D felony.
As added by Acts 1976, P.L.59, SEC.1. Amended by Acts 1978, P.L.2, SEC.1503; P.L.165-1985, SEC.26.



CHAPTER 22. REPEALED



CHAPTER 23. MILK AND MILK PRODUCTS; PERMITS; STANDARDS; INSPECTIONS

IC 15-2.1-23-1
Adulterated or misbranded milk or milk products
Sec. 1. (a) A person may not produce, provide, sell, offer, or expose for sale, or have in possession with intent to sell, milk or a milk product that is adulterated or misbranded.
(b) A person who retains a permit under this chapter may not produce, provide, sell, offer, or expose for sale, or have in possession with intent to sell, milk or a milk product that is adulterated or misbranded.
(c) Adulterated or misbranded milk or milk product may be impounded by the board and disposed of in accordance with IC 16-42-1 and IC 16-42-2-6. For purposes of this section, references in IC 16-42-1 and IC 16-42-2-6 to "state health commissioner" refer to the state veterinarian and references to "department" refer to the board.
(d) Milk and milk products must conform to all of the standards in this chapter and in the rules adopted by the board. But, if there is an emergency, general, and acute shortage of milk in a milkshed, the board may authorize the sale of pasteurized milk that does not fully meet the requirements of this chapter.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.146.

IC 15-2.1-23-2
Permit requirements; suspension of permit; guidelines for reinstatement
Sec. 2. (a) A person who operates a milk plant, operates a receiving station or transfer station, acts as a milk distributor, acts as a bulk milk hauler/sampler, operates a milk tank truck, operates a dairy farm, operates a milk tank truck cleaning facility, operates a business that manufactures containers for milk or milk products, or any other person who does not possess a permit from the board may not:
(1) bring, send, or receive into Indiana for sale;
(2) sell or offer for sale in Indiana; or
(3) store in Indiana;
any milk or milk products. Grocery stores, restaurants, soda fountains, and similar establishments where milk or milk products are served or sold at retail, but not processed, are exempt from the requirements of this section. The board may recognize a permit issued by another state for a truck used to transport milk instead of issuing an Indiana permit for the same truck.
(b) A person desiring a permit required by this chapter must make written application, in the form prescribed by the board, to the board for such a permit.
(c) Only a person who complies with this chapter is entitled to

receive and retain a permit. Permits are not transferable with respect to persons or locations.
(d) The board may suspend a permit whenever:
(1) there is reason to believe that a public health hazard exists;
(2) the permit holder has violated any of the requirements of this chapter; or
(3) the permit holder has interfered with the board in the performance of the board's duties.
(e) The board shall:
(1) in all cases except where the milk or milk product involved creates or appears to create an imminent hazard to the public health; or
(2) in any case of a willful refusal to permit authorized inspection;
serve upon the holder a written notice of intent to suspend the permit under IC 4-21.5. A suspension of a permit is effective immediately and remains in effect until the violation has been corrected to the satisfaction of the board.
(f) When a permit suspension has been due to a violation of any of the bacterial, coliform, somatic cell, or cooling temperature standards, the board shall, not later than one (1) week after the receipt of a written application for reinstatement of a permit, issue a temporary permit after determining by an inspection of the facilities and operating methods that the conditions responsible for the violation have been corrected. Samples must then be taken at the rate of not more than two (2) per week on separate days within a three (3) week period, and the board shall reinstate the permit upon compliance with the appropriate standard, as determined in accordance with section 5 of this chapter.
(g) If a permit suspension was due to a violation of a drug residue test requirement or a requirement other than the bacteriological, coliform, somatic cell, or cooling temperature standards, the application for reinstatement must contain a written statement to the effect that the violation has been corrected. Not later than one (1) week after the receipt of an application, the board shall make an inspection of the applicant's establishment and as many subsequent additional inspections as are considered necessary to determine that the applicant's establishment is complying with the requirements. When the findings justify, the permit must be reinstated. If a permit suspension is due to drug residues, the permit shall be reinstated in accordance with section 6.5 of this chapter.
(h) The board may refuse to issue or reissue, may suspend for a definite time, or may revoke permits issued under this chapter for repeated violations of this chapter or a rule adopted by the board. The issuance or revocation of a permit under this section must be conducted in accordance with IC 4-21.5.
(i) A permit issued under this chapter expires as follows:
(1) A bulk milk hauler/sampler permit expires on December 31 of the third year after the year in which the permit was issued.
(2) A dairy farm permit expires upon an action listed in

subdivisions (4) through (6).
(3) A permit, other than a bulk milk hauler/sampler permit and a dairy farm permit, expires on December 31 of the year in which the permit was issued. Permits issued within the last three (3) months of a year may be issued to expire on December 31 of the following year.
(4) Upon discontinuance of operation for a period of ninety (90) days.
(5) Upon the revocation of the permit by the board.
(6) Upon the sale or other transfer of an operation to a different owner or operator.
(7) For a milk distributor, milk plant, receiving station, transfer station, or milk tank truck cleaning facility, a transfer of the place of business from one (1) building or room to another.
(j) The board may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.147; P.L.93-2005, SEC.30.

IC 15-2.1-23-3
Duty of board to inspect; inspection report; access to facility required; prohibited use of trade secrets
Sec. 3. (a) The state veterinarian shall examine each application for a permit required in this chapter. If it appears from the application that the applicant for a permit has complied with all statutes and rules enforced by the board, the state veterinarian shall cause the premises, location, equipment, and operating practices of the applicant to be inspected not later than ten (10) days after the receipt of the application for a permit. If the premises, location, equipment, and operating practices comply with all of the applicable provisions of this article and the rules of the board, the state veterinarian shall issue a permit entitling the applicant to engage in the business for which the application was submitted.
(b) Following the issuance of a permit, the board may, to determine compliance with this chapter, inspect the licensee's facility, procedures, and equipment. The board shall conduct the following inspections:
(1) Each dairy farm and transfer station at least one (1) time every six (6) months.
(2) Each milk plant and receiving station at least one (1) time every three (3) months.
(c) If the board finds a violation of the standards for Grade A milk adopted under section 6 of this chapter, a second inspection is required after the time thought necessary to remedy the violation but not sooner than three (3) days. The reinspection must be used to determine compliance with the requirements adopted under section 6 of this chapter. A violation of the same requirement on the reinspection results in permit suspension in accordance with section 2 of this chapter or court action, or both.
(d) One (1) copy of the inspection report must be:         (1) handed to the operator or other responsible person; or
(2) posted in a conspicuous place on an inside wall of the establishment.
The inspection report may not be defaced and must be made available to the board upon request. An identical copy of the inspection report must be filed with the records of the board.
(e) A person licensed under this chapter shall, upon request of the board, permit access of officially designated persons to all parts of the person's establishment or facilities to determine compliance with this chapter. A distributor or plant operator shall furnish the board, upon request and for official use only, a true statement of the actual quantities of milk and milk products of each grade purchased and sold and a list of all sources of the milk and milk products, records of inspection, tests, and pasteurization time and temperature records.
(f) A person who, in an official capacity, obtains under this chapter any information that is entitled to protection as a trade secret, including information as to quantity, quality, source, or disposition of milk or milk products, or results of inspections or tests, may not use the information to the person's own advantage or reveal the information to an unauthorized person.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.148.

IC 15-2.1-23-3.3
Unsanitary conditions
Sec. 3.3. If the board finds unsanitary conditions existing in violation of sanitary statutes or rules of the state or a violation of this chapter:
(1) on a dairy farm;
(2) in a milk plant, receiving station, transfer station, or milk tank truck cleaning facility; or
(3) by a milk distributor, bulk milk hauler/sampler, owner of a can milk route, or owner of a milk tank truck;
the board shall, by notice in writing to the person committing the violation, prohibit the sale or transportation of raw or pasteurized milk or milk products until the unsanitary condition or violation is removed to the satisfaction of the board and the prohibition is terminated.
As added by P.L.124-2001, SEC.149.

IC 15-2.1-23-3.5
Grader permit
Sec. 3.5. (a) A milk plant, receiving station, or transfer station that receives raw milk or raw cream from a producer of raw milk or raw cream shall employ at least one (1) approved grader.
(b) The board may issue an approved grader permit to a person if the person meets the following requirements:
(1) The person has submitted an application for an approved grader permit to the board.
(2) The person is trained by school or experience to grade and

inspect raw milk or raw cream.
(3) The applicant has passed an examination given by the board.
(c) An application to renew an approved grader permit must be made on forms prescribed by the board.
(d) A permit of approval does not authorize an approved grader to be an official employee, an agent, or a representative of the board. An approved grader may not profess to be an employee, an agent, or a representative of the board.
As added by P.L.124-2001, SEC.150.

IC 15-2.1-23-4
Labeling information; shipping statement
Sec. 4. (a) A bottle, container, or package enclosing milk, Grade A dry milk products, or milk products must be labeled in accordance with the rules of the board.
(b) A vehicle or transport tank containing milk or milk products must be legibly marked with the name and address of the milk plant or hauler in possession of the contents.
(c) A tank transporting raw, heat treated, or pasteurized milk or milk products to a milk plant from sources of supply not under the routine supervision of the board must be marked with the name and address of the milk plant or hauler and must be sealed. In addition, for each shipment a shipping statement must be prepared containing at least the following information:
(1) The shipper's name, address, and permit number.
(2) The permit number of the hauler if not an employee of the shipper.
(3) The point of origin of shipment.
(4) The tanker identity number.
(5) The name of the product.
(6) The weight of the product.
(7) The grade of the product.
(8) The temperature of the product.
(9) The date of shipment.
(10) The name of the supervising agent of the state regulatory authority at the point of origin.
(11) Whether the contents are raw, pasteurized, or otherwise heat treated.
(12) The seal number on inlet, outlet, and wash connections and vents.
(13) The grade of the product.
(14) The antibiotic test results.
(d) The statement must be prepared in triplicate and must be kept on file by the shipper, the consignee, and the carrier for six (6) months for the information of the board.
(e) The labeling information that is required on all bottles, containers, or packages of milk or milk products must be in letters of an acceptable size, kind, and color satisfactory to the board and must contain no marks or words that are misleading.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001,

SEC.151.

IC 15-2.1-23-5
Samples; testing and examination; written notice upon exceeding standards
Sec. 5. (a) Samples of raw and processed milk and milk products shall be collected as required under this section and rules adopted by the board as follows:
(1) A bulk milk hauler/sampler shall collect a representative sample of the milk from each farm tank before collecting the milk for delivery. Each sample must be labeled so as to identify the farm of origin. Each sample must be delivered to a milk plant, receiving station, transfer station, or other location approved by the board.
(2) During a consecutive six (6) months, at least four (4) samples of raw milk for pasteurization must be collected from each milk producer. The samples must be taken at least twenty (20) days apart.
(3) During six (6) consecutive months, at least four (4) samples of raw milk for pasteurization must be collected from each milk plant, after receipt of the milk by the milk plant and before pasteurization. The samples taken from the producer may not be taken in the same month and the samples must be taken at least twenty (20) days apart.
(4) During any consecutive six (6) months, at least four (4) samples of pasteurized milk, heat treated milk, and at least four (4) samples of milk products and Grade A dry milk products must be taken from every milk plant. The samples must be taken at least twenty (20) days apart.
Samples of milk and milk products must be taken while in possession of the producer or distributor at any time before final delivery. Samples of milk and milk products from dairy retail stores, food service establishments, grocery stores, and other places where milk and milk products are sold must be examined periodically as determined by the board, and the results of the examination must be used to determine compliance with this chapter. Proprietors of such establishments must furnish the board, upon the board's request, with the names of all distributors from whom milk or milk products are obtained.
(b) Bacterial counts, somatic cell counts, and cooling temperature checks must be performed on raw milk for pasteurization as required by the board.
(c) In addition, antibiotic tests on milk from each producer's farm must be conducted at least four (4) times during any consecutive six (6) months, but not in the same month. Antibiotic testing of commingled milk from bulk milk vehicles must be conducted as specified by the United States Food and Drug Administration or the board. When commingled milk is tested, all producers must be represented in the sample. All individual sources of milk must be tested when test results on the commingled milk are positive. The

milk plant, receiving station, or transfer station shall conduct or have conducted all tests required by the board on milk producer raw milk sample laboratory analyses and forward the results of the analyses to the board.
(d) Bacterial counts, coliform determinations, phosphatase, and cooling temperature checks must be performed on pasteurized milk and milk products as required by rules adopted by the board.
(e) Whenever two (2) of the last four (4) consecutive bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures taken on separate days exceed the limit of the standard for milk or milk products, the board shall send a written notice to the person concerned. This notice remains in effect as long as two (2) of the last four (4) consecutive samples exceed the limit of the standard. An additional sample must be taken not later than twenty-one (21) days after sending the notice, but not before the lapse of three (3) days. Immediate suspension of a permit or court action, or both shall be instituted whenever the standard is violated by three (3) of the last five (5) bacteria counts, somatic cell counts, coliform determinations, or cooling temperatures.
(f) Whenever a phosphatase test is positive, the cause must be determined. When the cause is improper pasteurization, the problem must be corrected and any milk or milk product involved may not be offered for sale.
(g) Samples must be analyzed at an official or appropriate officially designated laboratory. All sampling procedures and required laboratory examinations must be in substantial compliance with the most current edition of the Standard Methods for the Examination of Dairy Products of the American Public Health Association and the most current edition of the Official Methods of Analyses of the Association of Official Analytical Chemists. These procedures and examinations must be evaluated in accordance with the methods of evaluating milk laboratories recommended by the United States Food and Drug Administration. Aseptically processed milk and milk products packaged in hermetically sealed containers shall be tested in accordance with the United States Food and Drug Administration's Bacteriological Analytical Manual.
(h) Examinations and tests must be conducted to detect adulterants, including pesticides, as the board requires. Assays of Vitamin D milk or milk products and fortified milk and milk products must be made at least annually by a milk plant in a laboratory acceptable to the board. Facilities fortifying products with vitamins must keep volume control records that cross-reference the form and amount of vitamin D and vitamin A used with the amount of product produced.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.152.

IC 15-2.1-23-6
Compliance with federal standards
Sec. 6. (a) Raw milk for processing and milk and milk products

must conform to all of the standards in the rules adopted by the board.
(b) The board shall adopt a rule and may adopt emergency rules under IC 4-22-2-37.1 to establish standards for Grade A milk and milk products. The standards adopted under this section must be:
(1) the same as; or
(2) at least as effective in protecting health as;
the federal standards for Grade A milk adopted by the National Conference on Interstate Milk Shipments in accordance with the national conference's Memorandum of Understanding with the United States Department of Health and Human Services, Food and Drug Administration, including amendments to the federal standards in effect June 30, 1993.
(c) The board shall determine when an amendment to federal standards described in subsection (b) has been adopted. If the board determines that an amendment to the federal standards has been adopted, the board shall adopt rules and may adopt emergency rules under IC 4-22-2-37.1 to amend the rules adopted by the board under subsection (b) to provide a standard that is:
(1) the same as; or
(2) at least as effective in protecting health as;
the amendment to the federal standards for Grade A milk.
(d) The board may adopt standards for the production of manufacturing grade milk products.
(e) The board may do the following:
(1) Adopt rules defining grades of raw milk and milk products and various tests to be made at different intervals in the receipt of raw milk and milk products for the manufacturing or processing of milk and milk products.
(2) Adopt sanitary rules concerning the sampling, production, manufacturing, processing, handling, packing, storing, distributing, and transporting of milk and milk products for the enforcement of this chapter.
(3) Provide that raw milk and milk products that do not meet the minimum standards provided and that are unfit for human consumption be destroyed or otherwise removed from distribution channels for human food in a manner provided by rule.
(4) Require training for bulk milk hauler/samplers.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.153.

IC 15-2.1-23-6.3
Sale of milk and milk products
Sec. 6.3. (a) A person may not manufacture, sell, exchange, or have in the person's possession with intent to sell or exchange, any milk or milk product that:
(1) does not conform to at least the minimum standards established and approved by the board; and
(2) is packaged in a container or wrapping with labeling that has

not been approved by the board.
(b) A person may not manufacture, sell, exchange, or deliver, or have in the person's possession with intent to sell, exchange, or deliver, milk, cream, skim milk, condensed milk, evaporated milk, or powdered milk that:
(1) is mixed with sugar, eggs, flavors, or other substances;
(2) is:
(A) made in imitation or semblance of ice cream; or
(B) calculated or intended to be sold as ice cream or for ice cream; and
(3) does not conform with the standards for ice cream as approved and adopted by the board.
(c) This chapter does not prohibit the delivery to and the receiving of identifiable refillable milk containers by exchanges in the usual course of business and for the bona fide purpose of restoring the containers to the lawful owners.
As added by P.L.124-2001, SEC.154.

IC 15-2.1-23-6.5
Drug residue violation screenings; violations; civil penalties
Sec. 6.5. (a) The following definitions apply throughout this section:
(1) "DP" or "daily production" means the amount of milk, measured by hundred weight, produced by the positive producer in one (1) day, measured on the day in which the drug residue violation occurred.
(2) "PR" or "producer reimbursement" means an amount assessed against the positive producer to reimburse others for milk contaminated by the positive producer's contaminated milk, not including the value of the positive producer's contaminated milk for which he or she was not paid.
(3) "Revocation period" means the period after a Grade A producer's permit is revoked under this section that the producer may not apply for a Grade A permit.
(b) A penalty established under this section may not be more severe than the penalty standard for drug residue violations adopted by the National Conference on Interstate Milk Shipments in its Pasteurized Milk Ordinance adopted in accordance with the National Conference's Memorandum of Understanding with the United States Department of Health and Human Services, Food and Drug Administration. The penalty imposed may not exceed one thousand dollars ($1,000) for a first offense or two thousand dollars ($2,000) for a subsequent offense.
(c) The board may impose a civil penalty described in this section on a person that sells or offers to sell milk that contains drug residues.
(d) Milk shall be screened for drug residue violations as follows:
(1) Except as provided in subdivision (2), milk shall be screened for drug residues as required by this chapter and rules adopted by the board. The board may adopt rules governing

testing for drug residues in milk that are at least as effective in protecting the public health as the federal standards adopted by the National Conference on Interstate Milk Shipments in the Pasteurized Milk Ordinance.
(2) Milk from manufacturing grade dairy farms shall be tested for drug residues as required by this chapter and rules adopted by the board.
(3) All milk that tests positive for drug residues must be disposed of in a manner that removes it from the human and animal food chain or that acceptably reconditions the milk under United States Health and Human Services . Food and Drug Administration compliance policy guidelines. In all cases of drug residue violations, a producer may not resume shipping milk until a drug test conducted by an officially designated laboratory shows the producer's milk is negative for drug residues and the test results are reported to the office of the state veterinarian.
(4) All positive drug residue test results must be called into the office of the state veterinarian immediately, and a written report of the test results must be faxed or delivered to the office of the state veterinarian within twenty-four (24) hours of the test. The producer whose milk tested positive must be notified of the positive drug residue test immediately. The company that conducted the test is responsible for the reporting requirements in this subdivision.
(5) A producer whose milk tests positive for drug residues shall pay a civil penalty and participate in drug residue education activities as follows:
(A) The following is imposed on a producer for the first positive test for drug residues within a twelve (12) month period:
(i) The positive producer must pay a civil penalty to the board equal to the result of the following equation:
(DP times two (2) days times three dollars ($3)) minus PR.
However, if the result is less than five dollars ($5) then the civil penalty is five dollars ($5).
(ii) The positive producer must, in conjunction with the producer's veterinarian and an official of the board, complete the "Milk and Dairy Beef Residue Prevention Protocol" and provide proof of completion to the board of animal health, office of the state veterinarian within thirty (30) days of the drug residue violation. Failure to complete the Protocol and submit proof of completion within thirty (30) days will result in action to suspend the producer's permit.
(B) The following is imposed for a second positive test for drug residues within a twelve (12) month period:
(i) The positive producer must pay a civil penalty to the board equal to the result of the following equation:
DP times four (4) days times three dollars ($3).                 However, if the result is less than five dollars ($5) then the civil penalty is five dollars ($5).
(ii) The positive producer must, in conjunction with the producer's veterinarian and an official of the board, complete the "Milk and Dairy Beef Residue Prevention Protocol" and provide proof of completion to the board of animal health - office of the state veterinarian within thirty (30) days of the drug residue violation. Failure to complete the Protocol and provide proof of completion will result in action to suspend the producer's permit.
(iii) The producer must attend a producer education program or meeting designated by the state veterinarian. The producer is responsible for paying registration and material fees and other costs associated with attending the education program or meeting. The producer must provide proof of attendance to the state veterinarian within ten (10) days of completion of the program or meeting.
(C) The third positive test result for drug residues within a twelve (12) month period shall result in the following:
(i) The board revoking a producer's Grade A permit if the producer has a permit.
(ii) The sanctions for a second offense set forth in clause (B) are imposed.
(iii) The producer must submit to the state veterinarian a set of written procedures that the producer will follow to prevent future drug residue violations. The procedures must be submitted with the proof of completion required in clause (B) and must be specific, practical, and reasonably likely to lessen the possibility of a drug residue violation when followed by the producer.
(iv) After a producer's Grade A permit is revoked for a third offense violation under this statute, the producer may not receive a new Grade A permit for a revocation period of thirty (30) days from the date of the revocation. After the revocation period, the state veterinarian must issue a conditional Grade A permit to a producer that has applied for a permit if the producer has met all of the requirements of this section at the time of application and the producer meets all other requirements of the board for obtaining a Grade A permit. The permit must be issued on the condition that all of the requirements of this section must be completed within the time set forth in this section. A permit issued under this item automatically becomes unconditional after the producer fully complies with all of the provisions of this section.
(D) For each drug residue violation in a twelve (12) month period in excess of three (3) the producer is subject to the penalties for a third offense in clause (C), but for Grade A producers the revocation period will begin on the date the producer's permit is revoked and run for a period equal to

two (2) times the length of the revocation period imposed after the producer's last drug residue violation.
(e) The state veterinarian may, by special permit, allow a producer that objects to the imposition of a civil penalty to dump two (2) days of milk production on a first offense and four (4) days of milk production on the second or third offense instead of paying a civil penalty if payment of a civil penalty would impose undue hardship on a producer. The state veterinarian may set the conditions under which the milk is to be dumped and may require documentation from the producer showing the circumstances under which the milk was dumped.
(f) Civil penalties collected under this section shall be deposited in the dairy drug residue abatement fund established under section 17 of this chapter.
As added by P.L.109-1998, SEC.5. Amended by P.L.1-1999, SEC.42; P.L.124-2001, SEC.155.

IC 15-2.1-23-7
Diagnosis of tuberculosis, brucellosis, and other diseases in dairy cattle
Sec. 7. (a) Milk for pasteurization must be from herds that are located in a modified accredited tuberculosis area as determined by the United States Department of Agriculture. Herds located in an area that fails to maintain accredited status must be accredited by the United States Department of Agriculture as tuberculosis free or must have passed an annual tuberculosis test.
(b) Milk for pasteurization must be from herds under a brucellosis eradication program that meets one (1) of the following conditions:
(1) Located in certified brucellosis-free areas as defined by the United States Department of Agriculture and enrolled in the testing program for the area.
(2) Meets United States Department of Agriculture requirements for an individually certified herd.
(3) Participates in a milk ring testing program that is conducted on a continuing basis at intervals of not less than every six (6) months with individual blood tests on all animals in herds showing suspicious reactions to the milk ring tests.
(4) Conducts an individual blood agglutination test annually with an allowable maximum grace period not exceeding two (2) months.
(c) Goat milk and sheep milk for pasteurization must be from a herd or flock that meets health requirements adopted by rule of the board.
(d) For a disease other than brucellosis and tuberculosis, and for conditions other than disease that may adversely affect public health, the board shall require physical, chemical, or bacteriological tests as the board considers necessary. The diagnosis of other diseases in dairy cattle, goats, and sheep must be based upon the findings of a licensed veterinarian or a veterinarian in the employ of an official agency. A diseased animal must be disposed of as the board directs.     (e) Records documenting the tests required in this section shall be validated with the signature of a licensed veterinarian accredited by the United States Department of Agriculture or a board veterinarian.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.156.

IC 15-2.1-23-7.5
Storage of raw milk
Sec. 7.5. Raw milk from dairy farms that do not have a valid permit from the board to sell Grade A raw milk for pasteurization must be cooled to sixty (60) degrees Fahrenheit and be maintained at that temperature at the point of origin unless the milk is delivered to a receiving station or transfer station within two (2) hours after milking.
As added by P.L.124-2001, SEC.157.

IC 15-2.1-23-8
Sale of Grade A milk products; labeling requirements
Sec. 8. (a) Only Grade A pasteurized milk, Grade A pasteurized milk products, and manufacturing grade milk products that meet the requirements of this chapter, including rules adopted under this chapter, may be sold to the final consumer or to restaurants, soda fountains, grocery stores, or similar establishments.
(b) A municipality or county may not do the following:
(1) Impose different standards or requirements for Grade A milk and milk products or manufacturing grade milk products than those provided for in this chapter.
(2) Prohibit the sale of milk or a milk product if the milk or milk product has been produced and processed in accordance with this chapter.
(c) A milk product other than a milk product that bears a Grade A label must meet the requirements for the production, processing, and handling of Grade A milk. This labeling requirement does not apply to butter or to any other product that is excluded by rules of the board.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.158.

IC 15-2.1-23-8.5
Pasteurization; exceptions
Sec. 8.5. (a) A person may not offer or expose for sale, sell, or deliver, or have possession of with intent to sell or deliver, milk or milk products for human consumption unless every particle of the final mixture of the milk or milk products used in processing or manufacture has been thoroughly pasteurized by equipment approved by the board.
(b) The provisions of this chapter governing pasteurization do not apply to a person selling or offering for sale cheddar cheese that has been made from unpasteurized milk if:
(1) the cheese was made from unpasteurized milk and has been

cured or ripened for not less than sixty (60) days at a controlled temperature of not less than thirty-five (35) degrees Fahrenheit; or
(2) the cheese is manufactured solely for the purpose of being made into processed cheese that is pasteurized during the blending or manufacturing process.
Varieties of cheese other than that of the cheddar type made from unpasteurized milk must be ripened for the time and under the conditions prescribed by rule of the board. Cheese made from unpasteurized milk and offered or exposed for sale to the consumer must be labeled by the manufacturer or distributor with the manufacturer's or distributor's name and address or an equivalent identifying number or symbol and with the date of manufacture or a statement to the effect that the cheese has been cured or ripened for at least sixty (60) days.
(c) A pasteurizer of any milk or milk products must be equipped with accurate indicating thermometers and accurate recording thermometers and, for vat pasteurization equipment, an accurate airspace thermometer of a type approved by the board. Each recording thermometer chart must be dated and numbered and must show the amount in gallons, the kind of product pasteurized, the accurate readings of the indicating thermometers and airspace thermometers, the time the reading was made, and the operator's initials. Each chart may not be used for more than one (1) day of operations. The records of the pasteurization of each batch pasteurized must be retained for at least ninety (90) days.
As added by P.L.124-2001, SEC.159.

IC 15-2.1-23-9
Transfer of milk products; storage containers
Sec. 9. (a) Except as permitted in this section, a milk producer or distributor may not transfer milk or milk products from one (1) container or tank truck to another on the street, in a vehicle, store, or in any place except a milk plant, receiving station, transfer station, or milkhouse especially used for that purpose. The dipping or ladling of milk or fluid milk products is prohibited. A can milk hauler or a bulk milk hauler/sampler may not sample raw milk or milk products for the purpose of testing for butterfat or transfer raw milk or milk products from one (1) can or vehicle to another while in transit except in a receiving station, transfer station, or in conformity with the statutes and rules enforced by the board.
(b) A person may not sell or serve milk or a fluid milk product except in the individual, original container received from the distributor or from an approved bulk dispenser. However, this requirement does not apply to the following:
(1) Milk for mixed drinks requiring less than one-half (1/2) pint of milk.
(2) Cream, whipped cream, or half-and-half that is consumed on the premises and that may be served from the original container of not more than one-half (1/2) gallon capacity or from a bulk

dispenser approved for such service by the board.
(c) A person may not sell or serve pasteurized milk or a milk product that has not been maintained at a temperature required by rule adopted by the board. If containers of pasteurized milk or milk products are stored in ice, the storage container must be properly drained.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.160.

IC 15-2.1-23-9.5
Milk cans and receptacles
Sec. 9.5. (a) A person may not place or cause to be placed in a milk can or receptacle any sweepings, refuse, dirt, litter, garbage, filth, or any other animal or vegetable substance liable to decay and tending to produce or promote an unsanitary condition.
(b) A person may not allow a can or receptacle to remain uncleaned or bring or deliver to a person an uncleaned can or a receptacle for the purpose of return, or bring or deliver any milk, cream, or ice cream can or receptacle for the purpose of delivery or shipment to any person or creamery engaged in selling or shipping substances for consumption as human food, when the can or receptacle contains particles of milk, cream, ice cream, or other substance prohibited from being placed there.
As added by P.L.124-2001, SEC.161.

IC 15-2.1-23-10
Conditions for sale of products from points beyond limits of routine inspection
Sec. 10. Milk and milk products from outside Indiana and not subject to the board's inspection may be sold in Indiana if the following conditions are met:
(1) The milk and milk products are produced and pasteurized under rules that are substantially equivalent to this chapter.
(2) The milk and milk products have been awarded an acceptable milk sanitation compliance and enforcement rating made by a state milk sanitation rating officer certified by the United States Food and Drug Administration.
(3) The milk originates from an area where the unit of government accepts Indiana Grade A milk and milk products certified by an Indiana sanitation rating officer.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.162.

IC 15-2.1-23-11
Employees affected by communicable diseases
Sec. 11. (a) A person who is affected with a disease in a communicable form or who is a carrier of a disease may not work at a dairy farm or milk plant in any capacity that brings the person into contact with the production, handling, storage, or transportation of milk, milk products, containers, equipment, or utensils.     (b) A dairy farm or milk plant operator may not employ a person who is:
(1) affected with or who is suspected of having a communicable disease; or
(2) a carrier or who is suspected of being a carrier of a communicable disease;
in any capacity that brings the person into contact with the production, handling, storage, or transportation of milk, milk products, containers, equipment, or utensils.
(c) A producer or distributor of milk or milk products shall notify the board immediately if any of the following occur:
(1) A communicable disease occurs on the producer's or distributor's dairy farm or milk plant.
(2) The producer or distributor of milk or milk products suspects that an employee has contracted or has become a carrier of a disease in a communicable form.
As added by P.L.137-1996, SEC.55.

IC 15-2.1-23-12
Powers of board upon suspicion of infection
Sec. 12. When reasonable cause exists to suspect the possibility of transmission of infection from a person concerned with the handling of milk or milk products, the board may require any or all of the following measures:
(1) The immediate exclusion of the person from milk handling.
(2) The immediate exclusion of the milk supply concerned from distribution and use.
(3) Adequate medical and bacteriological examination of the person, the person's associates, and their body discharges.
As added by P.L.137-1996, SEC.55.

IC 15-2.1-23-13
Submission of plans for approval
Sec. 13. Properly prepared plans for each milkhouse, milking barn, stable, parlor, transfer station, milk plant, milk tank truck cleaning facility, and receiving station regulated under this chapter that is constructed, reconstructed, or extensively altered must be submitted to the board for written approval before work is begun.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.163.

IC 15-2.1-23-14
Duties of board to administer rules and enforce chapter
Sec. 14. (a) The board shall employ personnel necessary to adequately and efficiently enforce this chapter and the rules adopted under IC 4-22-2.
(b) The board may negotiate agreements with state and local governmental agencies necessary in the opinion of the board to provide for the proper administration of this chapter.
(c) The board may enter into reciprocal agreements with federal

or state milk control agencies having standards substantially equivalent with this chapter and that are enforced with equal effectiveness.
As added by P.L.137-1996, SEC.55.

IC 15-2.1-23-15
Enforcement by board
Sec. 15. The board shall enforce this chapter in accordance with the rules adopted under section 6 of this chapter and IC 15-2.1-3-19.
As added by P.L.137-1996, SEC.55.

IC 15-2.1-23-15.5
Inspections; performance of official duties
Sec. 15.5. A person who is licensed under this chapter or who is engaged in:
(1) the production, transportation, processing, or packaging of raw or pasteurized milk and milk products;
(2) the business of selling or distributing products described in subdivision (1) for human consumption; or
(3) the business of manufacturing containers for milk and milk products;
may not prevent the inspectors and agents of the board from performing official duties.
As added by P.L.124-2001, SEC.164.

IC 15-2.1-23-15.8
Inspections; authority to enter
Sec. 15.8. The board shall enforce this chapter and for that purpose may enter upon and inspect premises on which containers are stored, suspected of being stored, or trafficked in or on premises where raw or pasteurized milk or milk products are produced, purchased, received, transferred, transported, stored, processed, or put in containers to be offered for sale or sold or distributed for human consumption.
As added by P.L.124-2001, SEC.165.

IC 15-2.1-23-16
Violations
Sec. 16. (a) A person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.137-1996, SEC.55. Amended by P.L.124-2001, SEC.166.

IC 15-2.1-23-17
Dairy drug residue abatement fund
Sec. 17. (a) The dairy drug residue abatement fund is established to implement education and other programs designed to prevent drug residue violations. Money in the fund is appropriated for these purposes.     (b) The fund consists of civil penalties collected under section 6.5 of this chapter.
(c) The fund shall be administered by the board.
(d) The expenses of administering the fund shall be paid from money in the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.109-1998, SEC.6.



CHAPTER 24. MEAT AND POULTRY INSPECTION; HUMANE SLAUGHTER ACT

IC 15-2.1-24-1
Purpose of chapter
Sec. 1. It is the intent of this chapter to do the following:
(1) Safeguard the public health and promote public welfare by:
(A) preventing the slaughter of dead, dying, disabled, or diseased livestock or poultry for human food purposes; and
(B) preventing the manufacture, processing, storage, transportation, and sale of adulterated meat and poultry products for human food purposes.
(2) Eliminate the manufacture, processing, distribution, and sale of fraudulent, misbranded, or deceptive products of livestock and poultry origin.
(3) Prohibit the use of nonhumane methods in the slaughter of livestock and poultry.
(4) Provide for humane slaughter of livestock and poultry and for meat and poultry products inspection programs that will impose and enforce requirements with respect to intrastate operations and commerce that are at least equal to those imposed and enforced under the federal Humane Slaughter Act (7 U.S.C. 1901 et seq.), the federal Meat Inspection Act (21 U.S.C. 601 et seq.), and the federal Poultry Products Inspection Act (21 U.S.C. 451 et seq.) with respect to operations and transactions in interstate commerce.
(5) Aid in the control of livestock and poultry diseases by discovering the origins of diseased livestock and poultry found in antemortem inspections and obtaining samples of blood and tissue specimens as considered necessary for the control of livestock and poultry diseases.
As added by P.L.137-1996, SEC.56. Amended by P.L.124-2001, SEC.167.






ARTICLE 3. HORTICULTURAL CONTROL

CHAPTER 1. REPEALED



CHAPTER 2. AGRICULTURAL AMMONIA

IC 15-3-2-1
Short title
Sec. 1. This chapter shall be known as the "Indiana Agricultural Ammonia Law".
(Formerly: Acts 1965, c.396, s.1.) As amended by P.L.183-1983, SEC.43.



CHAPTER 3. COMMERCIAL FERTILIZERS

IC 15-3-3-1
Short title
Sec. 1. This chapter shall be known as the "Commercial Fertilizer Law of 1953".
(Formerly: Acts 1953, c.30, s.1.) As amended by P.L.183-1983, SEC.53.

IC 15-3-3-2
State chemist
Sec. 2. (a) The office of state chemist is established. The state chemist shall be appointed by the governor, shall serve at the pleasure of the governor, and shall administer this chapter. Inasmuch as the department of biochemistry at Purdue University is particularly conversant with the purpose and procedures provided by this chapter it is the desire of the legislature that the governor should appoint a professor of biochemistry at Purdue University as the state chemist.
(b) The state chemist may designate an agent to discharge duties imposed on the state chemist by law.
(Formerly: Acts 1953, c.30, s.2.) As amended by P.L.183-1983, SEC.54; P.L.190-1987, SEC.1; P.L.40-1993, SEC.4.

IC 15-3-3-3
Definitions
Sec. 3. The following definitions apply throughout this chapter:
(1) "Fertilizer material" means any substance containing nitrogen, phosphate, potash, or any recognized plant nutrient that is used for its plant nutrient content and that is designed to have value in promoting plant growth. The term includes unmanipulated animal and vegetable manures.
(2) "Mixed fertilizer" means any combination or mixture of fertilizer materials designed for use or claimed to have value in promoting plant growth.
(3) "Commercial fertilizer" includes mixed fertilizer or fertilizer materials, except nonprocessed manure, marl, lime, wood ashes, and plaster.
(4) "Brand" means a term, design, or trademark used in connection with one (1) or several grades of fertilizer.
(5) "Grade" means the minimum percentage of total nitrogen, available phosphate (P2O5), and soluble potash (K2O) stated in the order given in this definition.
(6) "Official sample" means any sample of commercial fertilizer taken by the state chemist or the state chemist's agent.
(7) "Ton" means a net weight of two thousand (2,000) pounds avoirdupois.
(8) "Percent" or "percentage" means the percentage by weight.
(9) "Person" includes an individual, partnership, association,

firm, limited liability company, and corporation.
(10) "Distributor" means a person who offers for sale, sells, barters, or otherwise supplies commercial fertilizers.
(11) "Sell" or "sale" includes exchange.
(12) "Specialty fertilizer" means a fertilizer distributed for nonfarm use.
(13) "Bulk fertilizer" means a fertilizer distributed in nonpackaged form.
(14) "Registrant" means a person who registers fertilizer under this chapter.
(15) "Storage" means storage of bulk fertilizer by a person who manufactures or distributes bulk fertilizer, or stores bulk fertilizer for personal use.
(16) "Board" means the Indiana fertilizer advisory board.
(17) "Blender" means a person who is engaged in the business of blending fertilizer materials.
(18) "Blending" means the physical mixing or combining of two (2) or more fertilizer materials, including the mixing, through the simultaneous application of two (2) or more fertilizer materials, to produce a uniform mixture.
(19) "Custom blend" means a fertilizer blended according to specifications provided to a blender in a soil test nutrient recommendation or to meet specific consumer requirements before blending.
(20) "Use" means the process of placing fertilizer to promote plant growth.
(Formerly: Acts 1953, c.30, s.3.) As amended by P.L.183-1983, SEC.55; P.L.190-1987, SEC.2; P.L.8-1993, SEC.231; P.L.125-1997, SEC.12; P.L.78-2001, SEC.2.

IC 15-3-3-4
Registration; necessity; frequency; application; fee; guaranteed analysis; exemptions
Sec. 4. (a) Before distribution in Indiana, each brand and grade of commercial fertilizer shall be registered in the name of the person whose name appears on the label. The application for registration shall be submitted to the state chemist on a form furnished by the state chemist and shall be accompanied by a fee of twenty dollars ($20) for each grade of each brand. Fertilizers sold in packages of twelve (12) pounds or less shall be registered for a fee of fifty dollars ($50) for each grade of each brand. Upon approval by the state chemist, a copy of the registration shall be furnished to the applicant. All registrations expire on June 30 each year.
(b) In addition to the appropriate filing fee set forth in subsection (a), a late filing fee equal to one hundred percent (100%) of the appropriate filing fee shall be assessed:
(1) for an application to renew the registration of a commercial fertilizer under this section that is received after July 31; or
(2) on a product that must be registered under this section before distribution in Indiana but is found to be in distribution

before registration.
(c) The application shall include the following information:
(1) The name and address of the registrant.
(2) The brand and grade.
(3) The guaranteed analysis showing the minimum percentage of plant food claimed in the following order and form:
Total Nitrogen    percent
Available Phosphate (P2O5)    percent
Soluble Potash (K2O)    percent
When applied to mixed fertilizers, grade shall be given in whole numbers only. However, the state chemist may permit fractional numbers to be used for specialty fertilizers or when additional plant food elements or other additives are added. Unacidulated mineral phosphatic materials and basic slag shall be guaranteed as to both total and available phosphate and the degree of fineness. In the case of bone, tankage, and other natural organic phosphate materials, only the total phosphate need be guaranteed. Additional plant food elements or other additives, determinable by chemical methods, may be guaranteed only by permission of the state chemist who shall grant such permission only if the state chemist determines that the granting of such permission would not constitute a misrepresentation and is correct with the advice of the dean of agriculture of Purdue University or the dean's designee. When any such additional plant foods are claimed, they shall be included in the guarantee in the form of the element and shall be subject to inspection and analysis in accordance with the methods that may be prescribed by the state chemist.
(d) A distributor is not required to register a brand of commercial fertilizer that is registered under this chapter by another person if the label used by the distributor does not differ in any respect from that used by the registrant.
(e) A distributor who acts as a blender is not required under subsection (a) to register a custom blend that the distributor produces if the fertilizer materials blended together to produce the custom blend are registered under subsection (a). However, a distributor who acts as a blender shall provide the state chemist with the following information about each custom blend that the distributor produces:
(1) The name and address of the distributor.
(2) The brand and grade of the custom blend.
(3) The guaranteed analysis of the custom blend showing the minimum percentage of plant food claimed in the following order and form:
(A) The percent of total nitrogen.
(B) The percent of available phosphate (P2O5).
(C) The percent of soluble potash (K2O).
(Formerly: Acts 1953, c.30, s.4.) As amended by P.L.183-1983, SEC.56; P.L.190-1987, SEC.3; P.L.40-1993, SEC.5; P.L.125-1997, SEC.13; P.L.78-2001, SEC.3.

IC 15-3-3-5 Labeling requirements
Sec. 5. (a) Any commercial fertilizer offered for sale or sold or distributed in this state in bags or other containers shall have placed on or affixed to the container, in written or printed form, the net weight and the information required by section 4(a) of this chapter either:
(1) on tags affixed to the end of the package between the ears and/or on the sewed end; or
(2) directly on the package.
(b) If distributed in bulk, a written or printed statement of the weight and the information required by section 4(a) of this chapter shall accompany delivery and be supplied to the purchaser at time of delivery.
(Formerly: Acts 1953, c.30, s.5.) As amended by P.L.183-1983, SEC.57.

IC 15-3-3-6
Inspection fee
Sec. 6. (a) An inspection fee shall be paid to the state chemist for all commercial fertilizers distributed in Indiana to persons who are not registrants or permit holders:
(1) in bulk; or
(2) in packages exceeding twelve (12) pounds.
(b) The inspection fee shall be charged at the rate of forty-five cents ($0.45) per ton. If a fertilizer tonnage report is required under this chapter, the minimum inspection fee is ten dollars ($10) semiannually. Sales or exchanges between importers, manufacturers, distributors, or registrants are exempt from the inspection fee. All fees collected by the state chemist under this chapter shall be paid to the treasurer of Purdue University to be used in meeting all necessary expenses in carrying out this chapter, including the employment of inspectors, chemists, expenses in procuring samples, printing bulletins, giving the results of the work of fertilizer inspection as provided for by this chapter, and for any other expenses of Purdue University agricultural programs authorized by law and in support of the purposes of this chapter. The dean of agriculture shall make to the governor an annual classified report, showing the total receipts and expenditures of all fees received under this chapter.
(c) Each registrant shall apply to the state chemist for a permit to report the tonnage of commercial fertilizer sold and pay the inspection fee of forty-five cents ($0.45) per ton on the basis of the report. In making the application, the registrant must agree to the following:
(1) To keep records that the state chemist requires to indicate accurately the tonnage and kinds of commercial fertilizers sold in Indiana.
(2) To grant the state chemist permission to examine those records and verify the statement of tonnage.
(3) To report under oath to the state chemist on forms furnished by the state chemist the tonnage of commercial fertilizer sold

during the period covered.
(d) The state chemist may grant the permit if the state chemist determines that such a report of fertilizer will lead to efficient enforcement of this chapter and may revoke the permit at any time if it appears to the state chemist that the registrant is not complying with the terms of the agreement entered into at the time of the issuance of the permit or this chapter. The report of tonnage is due and the inspection fees are payable semiannually on the last day of the month following the end of the semiannual period. If the report is not filed and the inspection fee paid by the fifteenth day following the due date or if the report of tonnage be false or if the labeling requirements of this chapter have not been complied with, the state chemist may revoke the permit.
(e) If the inspection fee is unpaid after the fifteen (15) day grace period, a penalty shall be assessed in the amount of fifty dollars ($50) or ten percent (10%), whichever is greater, in addition to the amount due.
(Formerly: Acts 1953, c.30, s.6.) As amended by P.L.183-1983, SEC.58; P.L.190-1987, SEC.4; P.L.40-1993, SEC.6; P.L.125-1997, SEC.14; P.L.78-2001, SEC.4.

IC 15-3-3-6.5
Excess funds accumulated from fees collected; disposition
Sec. 6.5. (a) Notwithstanding any other provision, all excess funds accumulated from the fees collected by:
(1) the state chemist, under this chapter, IC 15-3-3.5, and IC 15-4-4;
(2) the state seed commissioner under IC 15-4-1; and
(3) the dean of agriculture of Purdue University under IC 15-5-13;
shall be paid to the treasurer of Purdue University. The funds shall be administered by the board of trustees of Purdue University.
(b) On approval of the governor and the budget agency, the board of trustees may spend the excess funds for the construction, operation, rehabilitation, and repair of buildings, structures, or other facilities used for:
(1) carrying out the purposes of those chapters referred to in subsection (a) under which the fees are collected; or
(2) the agricultural programs authorized by law and in support of the purposes of the chapters referred to in subsection (a).
(Formerly: Acts 1975, P.L.133, SEC.1.) As amended by P.L.40-1993, SEC.7.

IC 15-3-3-7
Inspection, analysis, and tests; entry upon private premises; results of official analysis
Sec. 7. (a) It is the duty of the state chemist to sample, inspect, make analysis of, and test commercial fertilizers distributed within Indiana, and to inspect the storage of bulk fertilizers in Indiana at a time and place and to such an extent as necessary to determine

whether the commercial fertilizers and their storage are in compliance with this chapter. The state chemist may enter upon any public or private premises during regular business hours in order to have access to fertilizers and plans and records relating to the transportation, storage, sale, and use of fertilizers, subject to this chapter and the rules adopted under this chapter.
(b) The methods of sampling and analysis shall be those adopted by the state chemist from sources such as those of AOAC International. In cases of dispute, AOAC International's methods prevail if such are available.
(c) The state chemist, in determining for administrative purposes whether any commercial fertilizer is deficient in plant foods, shall be guided solely by the official sample obtained and analyzed as provided in subsection (b).
(d) The results of the official analysis of a commercial fertilizer that has been found to be subject to penalty or other legal action shall be forwarded by the state chemist to the registrant at least thirty (30) days before the report is submitted to the purchaser, except that on requested inspections results shall be forwarded to the registrant and purchaser at once. If during that period no adequate evidence to the contrary is made available to the state chemist, the report shall become official. Upon request, the state chemist shall furnish to the registrant a portion of any sample found subject to penalty or other legal action.
(Formerly: Acts 1953, c.30, s.7.) As amended by P.L.183-1983, SEC.59; P.L.190-1987, SEC.5; P.L.138-1996, SEC.1; P.L.139-1996, SEC.1; P.L.125-1997, SEC.15; P.L.78-2001, SEC.5.

IC 15-3-3-8
Noncompliance with guaranteed analysis; order for refund to purchaser; appeal
Sec. 8. (a) If the analysis shall show that a commercial fertilizer falls short of the guaranteed analysis in any respect, the state chemist may require the payment of a refund to the purchaser in the amount of the current value of the plant food deficiency. Receipts for payment of refunds are to be forwarded promptly to the state chemist. If such purchaser can not be found, the refund shall be paid to a local charitable or educational organization and receipts forwarded promptly.
(b) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction praying for judgment as to the justification of such penalties.
(Formerly: Acts 1953, c.30, s.8.)

IC 15-3-3-9
Misbranded or adulterated fertilizer; unlawful distribution
Sec. 9. (a) A commercial fertilizer is misbranded if it carries any false or misleading statement upon or attached to the container, or if false or misleading statements concerning its agricultural value are made on the container or in any advertising matter accompanying or

associated with the commercial fertilizer. It shall be unlawful to distribute a misbranded commercial fertilizer.
(b) It is unlawful to distribute an adulterated commercial fertilizer. For purposes of this subsection, a commercial fertilizer is adulterated if:
(1) it contains any deleterious or harmful substance in a sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil, or water when applied in accordance with directions for use on the label; or
(2) adequate warning statements or directions for use that may be necessary to protect plant life, animals, humans, aquatic life, soil, or water are not shown upon the label.
(Formerly: Acts 1953, c.30, s.9.) As amended by P.L.78-2001, SEC.6.

IC 15-3-3-10
Fraudulent or deceptive practices; cancellation of registration; refusal to register
Sec. 10. The state chemist is authorized and empowered to cancel the registration of any brand of commercial fertilizer or to refuse to register any brand of commercial fertilizer as herein provided, upon satisfactory evidence that the registrant has used fraudulent or deceptive practices in the evasion or attempted evasion of the provisions of this chapter or any rules and regulations promulgated thereunder. Provided, that no registration shall be revoked or refused until the registrant shall have been given the opportunity to appear for a hearing by the state chemist.
(Formerly: Acts 1953, c.30, s.10.) As amended by P.L.183-1983, SEC.60.

IC 15-3-3-11
Annual publication of sales information
Sec. 11. The state chemist shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial fertilizers, together with such data on their sale as he may consider advisable, and a report of the results of the analyses based on official samples of commercial fertilizers sold within the state as compared with the analysis guaranteed under section 4 and section 5 of this chapter. Provided, however, that the information concerning the sale of commercial fertilizers shall be shown separately for the fall season and spring season of each year, and that no disclosure shall be made of the operations of any person.
(Formerly: Acts 1953, c.30, s.11.) As amended by P.L.183-1983, SEC.61.

IC 15-3-3-11.5
Storage of bulk fertilizers
Sec. 11.5. Bulk fertilizers must be stored in a manner that minimizes the release of fertilizer and protects the waters of the state.
As added by P.L.138-1996, SEC.2 and P.L.139-1996, SEC.2.
IC 15-3-3-12
Rules for enforcement
Sec. 12. The state chemist may adopt rules under IC 4-22-2 relating to the use of fertilizer material and the distribution and storage of bulk commercial fertilizers to implement this chapter, including rules that set forth standards for the storage of bulk fertilizers for the purpose of protecting the waters of the state.
(Formerly: Acts 1953, c.30, s.12.) As amended by P.L.183-1983, SEC.62; P.L.190-1987, SEC.6; P.L.138-1996, SEC.3; P.L.139-1996, SEC.3; P.L.78-2001, SEC.7.

IC 15-3-3-12.5
Effectiveness of rules; use of additional methods that protect state waters from release of bulk fertilizer
Sec. 12.5. (a) The rules set forth in 355 IAC 2-2 through 355 IAC 2-9, as published in the Indiana Register on April 1, 1991, are effective until the state chemist adopts revisions to the rules.
(b) The state chemist may allow the use of technologies or methods other than those specified in the administrative rules adopted by the state chemist under subsection (a) and section 12 of this chapter, if the technologies or methods provide substantially similar protection to the waters of the state from the release of bulk fertilizer as provided by the rules.
(c) Except as provided in subsection (d), a political subdivision (as defined in IC 36-1-2-13) does not have authority to regulate by ordinance the storage or utilization of fertilizer.
(d) A political subdivision may, by resolution, petition the state chemist for a hearing to allow a waiver to adopt an ordinance because of special circumstances relating to the storage or utilization of fertilizer. If a petition is received, the state chemist shall hold a public hearing to consider allowing the waiver requested. The public hearing must be conducted in an informal manner. IC 4-21.5 does not apply to a public hearing under this section.
As added by P.L.138-1996, SEC.4 and P.L.139-1996, SEC.4. Amended by P.L.78-2001, SEC.8.

IC 15-3-3-13
Stop sale, use, or removal orders
Sec. 13. The state chemist may issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer and to hold at a designated place when the state chemist finds said commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and said commercial fertilizer is released in writing by the state chemist or said violation has been otherwise legally disposed of by written authority. The state chemist shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this chapter have been complied with and all costs and expenses incurred in connection with the withdrawal has been paid. (Formerly: Acts 1953, c.30, s.13.) As amended by P.L.183-1983, SEC.63.

IC 15-3-3-14
Seizures; condemnation and disposal; release; processing and relabeling
Sec. 14. Any lot of commercial fertilizer not in compliance with the provisions of this chapter shall be subject to seizure on complaint of the state chemist to a court of competent jurisdiction in the area in which said commercial fertilizer is located. In the event the court finds the said commercial fertilizer to be in violation of this chapter and orders the condemnation of said commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the state. Provided, that in no instance shall the disposition of said commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial fertilizer or for permission to process or relabel said commercial fertilizer to bring it into compliance with this chapter.
(Formerly: Acts 1953, c.30, s.14.) As amended by P.L.183-1983, SEC.64.

IC 15-3-3-15
Violations; minor violations; prima facie evidence; injunction
Sec. 15. (a) A person who:
(1) knowingly makes a false statement in application for registration required in section 4 of this chapter;
(2) offers for sale or sells, by sample or otherwise, any package or sample, or any quantity, or any commercial fertilizer, the analysis and brand of which has not been registered as provided in section 4 of this chapter;
(3) fails to pay the fees as provided in section 6 of this chapter; or
(4) otherwise violates this chapter;
commits a Class C infraction. In all prosecutions involving the composition of a commercial fertilizer, a certified copy of the official analysis signed by the state chemist shall be accepted as prima facie evidence of the composition.
(b) The state chemist need not report, for prosecution or for the institution of seizure proceedings, minor violations of this chapter when he believes that the public interest will be best served by a suitable notice of warning in writing.
(c) The state chemist may apply for a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule or regulation promulgated under this chapter, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond.
(Formerly: Acts 1953, c.30, s.15.) As amended by Acts 1978, P.L.2, SEC.1514; P.L.1-1992, SEC.93.
IC 15-3-3-16
Sales or exchanges by importers, manufacturers, or manipulators
Sec. 16. Nothing in this chapter shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers, manufacturers, or manipulators who mix fertilizer materials for sale, or as preventing the free and unrestricted shipments of commercial fertilizers to manufacturers or manipulators who have registered their brands as required by the provisions of this chapter.
(Formerly: Acts 1953, c.30, s.16.) As amended by P.L.183-1983, SEC.65.

IC 15-3-3-17
Indiana fertilizer advisory board
Sec. 17. (a) The Indiana fertilizer advisory board is established to study the regulation of fertilizer and to advise the state chemist on the administration of this chapter.
(b) The board consists of the following members:
(1) Two (2) representatives of the retail fertilizer industry.
(2) One (1) representative of fertilizer manufacturing, distributing, or manufacturing and distributing.
(3) Two (2) representatives of producers of agricultural crops.
(4) One (1) representative of the lawn care industry.
(5) One (1) representative of the Purdue School of Agriculture.
(6) One (1) representative of a public conservation organization.
(7) The president of the Indiana Plant Food and Agricultural Chemicals Association, who shall serve as a nonvoting member.
(8) One (1) representative of the department of environmental management, who shall serve as a nonvoting member.
(9) The fertilizer administrator for the office of the state chemist, who shall serve as a nonvoting member.
(10) The engineer specialist for the office of the state chemist, who shall serve as a nonvoting member.
(c) The voting members of the board shall be appointed by the state chemist for terms of four (4) years.
(d) Voting members of the board may be appointed for successive terms at the discretion of the state chemist.
(e) The state chemist may remove a voting member of the board for cause before the expiration of the member's term.
(f) Vacancies created by the death, resignation, or removal for cause of a member of the board must be filled in the manner prescribed for appointment to that board position. Vacancies must be filled within thirty (30) days of the death, resignation, or removal for cause.
(g) The board shall elect one (1) of its voting members chairperson to serve for a term of two (2) years, unless the chairperson's appointment expires before the expiration of the term, in which case the term is for the duration of the chairperson's appointment.
(h) The board may meet at times specified by the chairperson or by a majority of the board, but shall not meet less than annually.     (i) Five (5) voting members of the board constitutes a quorum. Official actions require a majority of the voting members. The chairperson may actively participate in all decisions of the board.
(j) Each member of the board who is not a state employee is entitled to receive both of the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1(b).
(2) Reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
Each member of the board who is a state employee is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(k) The board shall invite nonvoting members to serve at the pleasure of the board.
As added by P.L.125-1997, SEC.16.



CHAPTER 3.3. COMMERCIAL LAWN CARE SERVICE FERTILIZERS

IC 15-3-3.3-1
Application of IC 15-3-3 to licensees; exemptions
Sec. 1. (a) Except as provided in subsection (b), IC 15-3-3 applies to a licensee.
(b) A licensee is not required to:
(1) register tank mixed liquid fertilizer grades under IC 15-3-3-4; and
(2) pay an inspection fee and file for a permit to report tonnage under IC 15-3-3-6;
when the licensee is engaged in lawn care service.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-2
Definitions
Sec. 2. The definitions in IC 15-3-3-3 apply throughout this chapter.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-3
"Label" defined
Sec. 3. As used in this chapter, "label" means:
(1) written material;
(2) printed material;
(3) graphic material; or
(4) any other statement;
accompanying a fertilizer.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-4
"Lawn care service" defined
Sec. 4. As used in this chapter, "lawn care service" means service provided to private, institutional, or commercial entities for compensation to maintain and nourish:
(1) turf;
(2) shrubbery;
(3) trees; and
(4) other plants;
commonly associated with private, institutional, or commercial lawns. The term includes the application of commercial fertilizer individually or in combination with a pesticide (as defined in IC 15-3-3.5-2).
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-5
"Licensee" defined
Sec. 5. As used in this chapter, "licensee" means a person who has been issued a license under this chapter. As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-6
"Tank mixed liquid fertilizer" defined
Sec. 6. As used in this chapter, "tank mixed liquid fertilizer" means a fluid mixture of commercial fertilizer and water in which the total nutrient content of the mixture does not exceed the amount determined under rules adopted by the state chemist under IC 4-22-2 in accordance with current practices of the lawn care service industry.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-7
Licensee to distribute tank mixed liquid fertilizer
Sec. 7. A person:
(1) who is engaged in lawn care service; and
(2) whose name must appear on the label of a fertilizer under this chapter;
must obtain a license from the state chemist before the person may distribute a tank mixed liquid fertilizer to another person.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-8
Application for license to distribute tank mixed fertilizer; fee
Sec. 8. (a) To obtain a license described under section 7 of this chapter, a person must:
(1) submit an application; and
(2) pay a fee of one hundred dollars ($100) for each location from which the person distributes tank mixed liquid fertilizer:
(A) in Indiana; and
(B) outside Indiana that conducts operations in Indiana;
to the state chemist.
(b) An application for a license issued under this chapter must include:
(1) the name and address of the person applying for the license; or
(2) if the application submitted applies to at least one (1) location described under subsection (a)(2), the name and address of each location.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-9
Rules; licensee qualifications and training
Sec. 9. The state chemist may adopt rules under IC 4-22-2 to establish qualifications for licenses issued under this chapter, including a training requirement necessary to assure that a person responsible for a location described under section 8(a)(2) of this chapter is in compliance with this chapter.
As added by P.L.96-1992, SEC.1.
IC 15-3-3.3-10
Name of licensee at location under IC 15-3-3.3-8(a)(2); issuance of license
Sec. 10. A license issued under this chapter shall be issued in the name of the person who distributes tank mixed liquid fertilizer at the location described under section 8(a)(2) of this chapter.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-11
License expiration and renewal
Sec. 11. A license issued under this chapter:
(1) expires December 31 of each year; and
(2) may be renewed by the state chemist.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-12
Display on fertilizer labels and invoices; name and address of licensee
Sec. 12. A licensee shall display the name and address shown on a license issued under this chapter on labels and invoices for fertilizers distributed in Indiana by the licensee.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-13
Information; licensee furnishing state chemist
Sec. 13. A licensee shall inform the state chemist in writing of:
(1) the addition of a location described under section 8(a)(2) of this chapter; and
(2) a change in:
(A) the name of the licensee's facilities; and
(B) the principal personnel associated with the licensee;
made during the time the licensee holds a license issued under this chapter.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-14
Labeling requirements; written as printed information; furnishing purchaser
Sec. 14. (a) A fertilizer distributed as part of lawn care service must:
(1) be labeled under IC 15-3-3-5; and
(2) include the name and address of the licensee distributing the fertilizer.
(b) The information described under subsection (a) shall be supplied in written or printed form to a purchaser of fertilizer at the time the fertilizer is delivered to the purchaser.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-15
Annual report; licensees distributing or selling fertilizer      Sec. 15. (a) A licensee who distributes or sells fertilizer to a person in Indiana shall furnish the state chemist with an annual report showing the:
(1) quantity in tons; and
(2) grade;
of each fertilizer material used in tank mixed liquid fertilizer in each county.
(b) A report described under subsection (a) must include the:
(1) name; and
(2) range of concentration;
of each pesticide incorporated with tank mixed liquid fertilizer.
(c) A report described under this section must be made:
(1) on a form provided by the state chemist; or
(2) by any other method approved by the state chemist.
(d) A report required under this section must be filed with the state chemist before January 31 of the year following the year for which the report must be made.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-16
Sales information; annual record and report of state chemist
Sec. 16. (a) The state chemist shall annually record information concerning the sale of commercial fertilizers used for lawn care service in Indiana based on the tonnage reports required under section 15 of this chapter.
(b) An annual report issued under this section may be made available upon written request and may not disclose the operations of any person.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-17
State chemist; agent; powers and duties
Sec. 17. The state chemist, who may act through an agent authorized by the state chemist, shall do the following:
(1) Administer this chapter.
(2) Adopt rules under IC 4-22-2:
(A) concerning the distribution of commercial fertilizers used in lawn care service; and
(B) necessary to implement this chapter.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-18
Fraudulent or deceptive practices; refusal or revocation of license; hearing
Sec. 18. (a) If:
(1) a person applying for a license under this chapter uses fraudulent or deceptive practices to evade or attempt to evade compliance with this chapter or rules adopted under this chapter, the state chemist may refuse to issue a license to the person; or         (2) a licensee uses fraudulent or deceptive practices to evade or attempt to evade compliance with this chapter or rules adopted under this chapter, the state chemist may revoke the licensee's license.
(b) The state chemist may not:
(1) refuse to issue a license to a person; or
(2) revoke a licensee's license;
until the person or the licensee has had an opportunity to appear at a hearing conducted by the state chemist.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-19
Revocation or suspension of license; noncompliance with reporting and labeling requirements
Sec. 19. If a licensee:
(1) does not submit a report required to be submitted under section 15 of this chapter by February 15 of a year;
(2) submits a false report under this chapter; or
(3) does not comply with label requirements under this chapter;
the state chemist may revoke the licensee's license or refuse to renew the licensee's license.
As added by P.L.96-1992, SEC.1.

IC 15-3-3.3-20
Violations; nonreporting of minor violations; notice of warning; injunction
Sec. 20. (a) A person who:
(1) knowingly makes a false application for a license issued under this chapter; or
(2) violates this chapter;
commits a Class C infraction.
(b) The state chemist is not required to report minor violations of this chapter for:
(1) prosecution; or
(2) the implementation of seizure proceedings;
if the state chemist believes that the public interest will be best served by a suitable written notice of warning.
(c) The state chemist may apply for a temporary or permanent injunction restraining a person from violating or continuing to violate this chapter or a rule adopted under this chapter. An injunction issued under this subsection shall be issued without bond.
As added by P.L.96-1992, SEC.1.



CHAPTER 3.5. PESTICIDES

IC 15-3-3.5-1
Enforcing official
Sec. 1. (Enforcing Official) This chapter shall be administered by the state chemist of the State of Indiana who shall hereinafter be referred to as the "state chemist".
(Formerly: Acts 1971, P.L.199, SEC.1.)



CHAPTER 3.6. PESTICIDE USE AND APPLICATION

IC 15-3-3.6-1
Administration by state chemist
Sec. 1. This chapter shall be administered by the state chemist of the state of Indiana hereinafter referred to as the "state chemist".
(Formerly: Acts 1975, P.L.134, SEC.1.)

IC 15-3-3.6-2
Definitions
Sec. 2. As used in this chapter:
(1) "Agricultural commodity" means any plant, or part of a plant, and animals or animal products produced primarily for sale, consumption, propagation, or other use by man or animals.
(2) "Animal" means all vertebrate and invertebrate species, including man and other mammals, birds, fish, and shellfish.
(3) "Beneficial insects" means insects that, during some part of their life cycles, are effective pollinators of plants, are parasites or predators of pests, or are otherwise useful to man.
(4) "Board" means the Indiana pesticide review board established by IC 15-3-3.5.
(5) "Certified applicator" means any individual who is certified under this chapter as qualified to use or supervise the use of pesticides and has been issued a certificate as evidence of the individual's qualifications.
(6) "Private applicator" means a certified applicator who uses or supervises the use of pesticides for purposes of producing any agricultural commodity on property owned, rented, or managed by the employer or the applicator, if applied without compensation on the property of another person.
(7) "Commercial applicator" means a certified applicator, whether or not a private applicator with respect to some uses, who uses or supervises the use of pesticides for any purpose or on any property other than as provided by subdivision (6).
(8) "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.
(9) "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.
(10) "Device" means any instrument or contrivance, other than a firearm, that is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life other than man, bacteria, virus, or other microorganism on or in living man or other living animals. This term does not include equipment used for the application of pesticides when sold separately from the pesticides.
(11) "Distribute" means to offer for sale, sell, exchange, barter, or otherwise supply or offer to supply a pesticide.
(12) "Environment" includes water, air, land, and all plants and

man and other animals living in water, air, or on land and the interrelationships that exist among these.
(13) "Equipment" means any type of ground, water, or aerial apparatus or contrivance using motorized, mechanical, or pressurized power, used to apply any pesticide.
(14) "Fungus" means any nonchlorophyll-bearing plant of a lower order than mosses and liverworts, including rust, smut, mildew, mold, yeast, and bacteria, except those on or in living man or other animals, and those on or in processed food, beverages, or pharmaceuticals.
(15) "Insect" means any small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising six (6) legged, usually winged forms, including beetles, bugs, bees, flies, and other allied classes of arthropods whose members are wingless and usually have more than six (6) legs, including spiders, mites, ticks, centipedes, and wood lice.
(16) "Licensed pesticide business" means any licensed person that owns, operates, or manages a business that is engaged in or professes to be engaged in:
(A) using any pesticide, including restricted use pesticides; or
(B) making diagnostic inspections or reports to determine infestations of wood destroying pests.
(17) "Licensed applicator for hire" means any licensed certified commercial applicator who is employed by a licensed pesticide business to use or to supervise the use of any pesticide on the property of another and who has assumed direct responsibility for the use or supervision of the use of pesticides by the business.
(18) "Licensed public applicator" means a licensed certified commercial applicator who uses or supervises the use of a restricted use pesticide as an employee of a state agency, municipal corporation, or other governmental agency. The term includes a commercial applicator using a pesticide in a potentially hazardous situation or site as determined by the board.
(19) "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda. These are unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts. Nematodes may also be called nemas or eelworms.
(20) "Permit" means a written certificate issued by the state chemist or the state chemist's authorized agent to a private applicator, authorizing the purchase, possession, or use of restricted use pesticides.
(21) "Person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not.
(22) "Pest" means:             (A) any insect, rodent, nematode, fungus, or weed; or
(B) any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism (except viruses, bacteria, or other microorganisms on or in living man or other living animals) that is declared to be a pest by the administrator of the United States Environmental Protection Agency or by the board.
(23) "Pesticide" means:
(A) any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest; or
(B) any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.
(24) "Plant regulator" means any substance or mixture of substances intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce of plants. The term does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments.
(25) "Property" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances, and machinery, appurtenant to or situated on land and water areas, fixed or mobile, including any used for transportation.
(26) "Restricted use pesticide" means:
(A) any pesticide classified as restricted by the Administrator of the United States Environmental Protection Agency; or
(B) a pesticide that the board has determined to be unduly hazardous to persons, animals, plants, wildlife, waters, or lands other than the pests the pesticide is intended to prevent, destroy, control, or mitigate.
(27) "Unreasonable adverse effects on the environment" means an unreasonable risk to man or the environment, taking into account the economic, social, and environmental costs and benefits of the use of any pesticide.
(28) "Weed" means any plant which grows where it is not wanted.
(29) "Wildlife" means all living things that are not human, domesticated, or pests. This term includes mammals, birds, reptiles, and aquatic life.
(30) "Certificate of financial responsibility" means a notarized statement from an officer of a bank or other financial institution attesting to the fact that a licensee under this chapter has adequate financial resources equal to the amount of liability insurance or bonding required by rule under section 13 of this chapter to protect persons who may suffer legal damages as a result of the applicator's pesticide operations or the pest inspector's inspections.
(31) "Registered pesticide dealer" means any person who

distributes any restricted use pesticide.
(32) "Licensed applicator not for hire" means a licensed certified commercial applicator who is employed by a private employer to use or supervise the use of a restricted use pesticide only on the property of the employer. The term includes a commercial applicator using a pesticide in a potentially hazardous situation or site as determined by the board.
(33) "Pesticide consultant" means a person engaged in the retail sale of pesticides who:
(A) offers or supplies technical advice to;
(B) aids; or
(C) makes recommendations to;
another person concerning the use of a pesticide as part of business.
(34) "Pesticide formulation" means a pesticide product comprised of all active ingredients and inert ingredients.
(35) "Pesticide product" means a pesticide or device offered for distribution or use, including any labeling.
(36) "Registered technician" means a person who:
(A) is not licensed under this chapter;
(B) has registered with the state chemist; and
(C) is authorized to engage in pesticide use and related activities under the direct supervision of a licensed and certified applicator.
(37) "Use" means an act of handling, releasing, or exposing individuals or the environment to a pesticide. The term includes the following:
(A) Application or supervision of an application of a pesticide, including mixing or loading the pesticide.
(B) Storage of pesticides and pesticide containers by the intended applicator of the pesticides.
(C) Transportation of pesticides and pesticide containers by the intended applicator of the pesticides.
(D) Disposal of pesticides and pesticide containers by the intended applicator of the pesticides.
(38) "Licensed pest inspector" means an individual licensed under this chapter to make diagnostic inspections or reports to determine infestations of wood destroying pests on the property of another person and meets the requirements under section 13 of this chapter.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.28; P.L.1-1993, SEC.165; P.L.138-1996, SEC.5; P.L.40-2006, SEC.4.

IC 15-3-3.6-3
Certification and registration requirement; compliance
Sec. 3. A person required to be certified or registered under this chapter may not use or supervise the use of any pesticide and may not make diagnostic inspections or reports to determine infestations of wood destroying pests, unless the person complies with the

certification or registration requirements under this chapter or any other requirements determined by the state chemist to be necessary to prevent unreasonable adverse effects on the environment.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.29; P.L.138-1996, SEC.6.

IC 15-3-3.6-4
Regulations; restricted pesticide use classification
Sec. 4. (a) The board may under IC 4-22-2 adopt rules prescribing policies and procedures relating to:
(1) the use and application of pesticides; and
(2) diagnostic inspections and reports for wood destroying pests.
(b) For the purpose of uniformity and in order to enter into both cooperative and reciprocal agreements, the board may adopt restricted use pesticide classifications as determined by the United States Environmental Protection Agency. The state chemist may under IC 4-22-2 adopt additional rules as required to accomplish the purpose of this chapter.
(c) Rules adopted under this chapter may not permit any pesticide use that is prohibited by federal law and regulations or orders issued under federal law.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.30; P.L.138-1996, SEC.7.

IC 15-3-3.6-5
Categories and qualifications for certification and licensure; certification of applicators
Sec. 5. (a) The state chemist shall establish by rule categories and qualifications to certify and license persons to use pesticides and to make diagnostic inspections and reports for wood destroying pests under this chapter. Each category shall be subject to separate testing procedures and requirements. No person shall be required to pay an additional license fee if the person desires to be licensed in more than one (1) of the license categories provided for by the state chemist under this section.
(b) The state chemist, in adopting rules under this chapter, shall prescribe standards for the certification of persons who use pesticides or who make diagnostic inspections and reports for wood destroying pests. The standards shall relate to the use and handling of pesticides, or to the use and handling of the pesticide or class of pesticides covered by the individual's certification, and shall be relative to the hazards involved. In determining standards, the state chemist shall consider the characteristics of the pesticide formulation such as the acute dermal and inhalation toxicity, the persistence, mobility, and susceptibility to biological concentration, the use experience that may reflect an inherent misuse or an unexpected good safety record which does not always follow laboratory toxicological information, the relative hazards of patterns of use such as granular soil applications, ultra-low volume or dust aerial

applications, or air blast sprayer applications, and the extent of the intended use. The state chemist shall observe the relevant regulations of Section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 135 et seq.).
(c) The state chemist may require a person certified under this chapter as a commercial applicator or a private applicator to renew the person's certification, under requirements and standards established by the state chemist, to assure that the person maintains a level of competence and ability to use pesticides safely and properly.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.31; P.L.138-1996, SEC.8.

IC 15-3-3.6-6
Pesticide business license
Sec. 6. (a) A person may not engage in or profess to engage in the business of:
(1) using a pesticide; or
(2) making diagnostic inspections or reports to determine infestations of wood destroying pests;
on the property of another for hire at any time without a pesticide business license issued by the state chemist. The state chemist shall require an annual license fee of forty-five dollars ($45) for each pesticide business license issued.
(b) A pesticide business license must be obtained for each business location from which pesticide use or application is conducted.
(c) The application for a license shall be made on a form provided by the state chemist. Each application shall contain information necessary for the administration of this chapter.
(d) The state chemist may not issue a pesticide business license until the applicant or a pesticide applicator in the applicant's hire who uses or supervises the use of a pesticide on the property of another is certified by passing an examination to demonstrate to the state chemist the applicant's or applicator's knowledge of the use of pesticides under the category for which the applicant or applicator has applied, and the applicant's or applicator's knowledge of the nature and effect of pesticides the applicant or applicator may apply under the categories. At least one (1) licensed applicator for hire must be associated with each location from which pesticides are used for hire.
(e) The state chemist may renew any business license.
(f) If:
(1) the state chemist finds the applicant qualified to engage in the business of using pesticides on the property of another;
(2) the applicant files evidence of financial responsibility required under section 13 of this chapter; and
(3) the applicant applying for a license involving aerial application of pesticides has met all of the requirements of:
(A) the Federal Aviation Administration;             (B) the Indiana department of transportation; and
(C) any other applicable federal or state statutes or regulations to operate the equipment described in the application;
the state chemist shall issue a pesticide business license limited to the categories for which the applicant or a pesticide applicator in the applicant's hire is qualified. The license shall expire January 1 of the year following issue unless it has been invalidated, revoked, or suspended earlier by the state chemist. Any surety bond or certificate of liability insurance in force or certificate of financial responsibility required under section 13 of this chapter must be maintained and in effect on a continuing basis.
(g) The state chemist may limit a license or the operation of a business to the use of certain pesticides, or to certain areas, or to certain types of equipment if the applicant is only so qualified.
(h) If a license is not issued as applied for, the state chemist shall inform the applicant in writing of the reasons the license was not issued.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by Acts 1980, P.L.74, SEC.409; P.L.18-1990, SEC.282; P.L.113-1990, SEC.32; P.L.138-1996, SEC.9; P.L.40-2006, SEC.5.

IC 15-3-3.6-7
Licensed applicators and pest inspectors; applicators and pest inspectors for hire
Sec. 7. A person may not:
(1) act as an employee of a licensed pesticide business and use or supervise the use of a pesticide on another person's property; or
(2) make diagnostic inspections or reports to determine infestations of wood destroying pests on another person's property;
without having obtained a license to act as a licensed applicator for hire or a licensed pest inspector from the state chemist. However, a competent person who is not a licensed applicator for hire may use a pesticide under the direct supervision of a licensed applicator. An applicator's license and a pest inspector's license shall be in addition to any other license or permit required by law for the operation or use of any equipment.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by Acts 1980, P.L.74, SEC.410; P.L.18-1990, SEC.283; P.L.113-1990, SEC.33; P.L.138-1996, SEC.10.

IC 15-3-3.6-7.1
Licensed applicators not for hire
Sec. 7.1. (a) Except as provided in subsection (b), a person may not act as a licensed applicator not for hire unless the person has obtained a license from the state chemist.
(b) A person who is not a licensed applicator not for hire may use a pesticide if the person is under the direct supervision of a licensed

applicator not for hire.
As added by P.L.113-1990, SEC.34.

IC 15-3-3.6-8
Public employees; examinations; limited licenses
Sec. 8. (a) All state agencies, municipal corporations, or any other governmental agency shall be subject to this chapter and rules adopted under this chapter concerning the application of pesticides.
(b) Except as provided in subsection (c), a person may not act as a licensed public applicator unless the person has obtained a license from the state chemist.
(c) A person who is not a licensed public applicator may use a pesticide if the person is under the direct supervision of a licensed public applicator.
(d) The public applicator's license shall be valid only when the applicator is using or supervising the use of pesticides by public agencies. Government research personnel shall not be exempt from this licensing requirement when using pesticides.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.18-1990, SEC.284; P.L.113-1990, SEC.35.

IC 15-3-3.6-8.1
Applications for licensure
Sec. 8.1. (a) A person applying for a license described under section 7, 7.1, or 8 of this chapter must:
(1) submit an application to the state chemist on a form provided by the state chemist;
(2) pass the appropriate examination provided under section 5 of this chapter;
(3) except for a person applying for a licensed public applicator's license, submit a fee of forty-five dollars ($45) to the state chemist; and
(4) if the person will engage in the aerial application of pesticides, submit proof to the state chemist that the person has satisfied aerial application requirements under applicable state and federal laws.
(b) If a person meets the requirements under subsection (a), the state chemist shall issue the appropriate license to the person.
(c) If the state chemist does not issue a license to a person that applied for a license described under subsection (a), the state chemist shall inform the person in writing of the reason the license was not issued.
(d) A person that has been issued a license under subsection (b):
(1) shall notify the state chemist in writing within ten (10) days after a change in or termination of the person's employment as a licensed applicator for hire, a licensed applicator not for hire, or a licensed public applicator; and
(2) may apply to the state chemist to transfer or amend the person's license by submitting an updated application form described under subsection (a)(1).     (e) A license issued under subsection (b):
(1) expires January 1 of each year; and
(2) may be renewed by the person holding the license if the person:
(A) submits a renewal application on a form provided by the state chemist; and
(B) except for a person renewing a licensed public applicator's license, pays a forty-five dollar ($45) renewal fee;
before January 1.
As added by P.L.113-1990, SEC.36. Amended by P.L.40-2006, SEC.6.

IC 15-3-3.6-8.3
Pesticide consultants; registration
Sec. 8.3. (a) A person may not act as a pesticide consultant unless the person has registered with the state chemist.
(b) To register with the state chemist as a pesticide consultant, a person must:
(1) submit an application on a form approved by the state chemist; and
(2) pay an annual fee of forty-five dollars ($45) to the state chemist.
As added by P.L.113-1990, SEC.37. Amended by P.L.40-2006, SEC.7.

IC 15-3-3.6-9
Private applicator; certification
Sec. 9. (a) A private applicator may not be issued a permit to use a restricted use pesticide without first complying with the certification requirements, including passing an examination, determined by the state chemist necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons.
(b) Certification standards to determine the person's competency with respect to the use and handling of the pesticide or class of pesticides that the private applicator is to be certified to use, shall be relative to hazards as described in section 5 of this chapter. In determining these standards, the state chemist shall observe those standards for private applicator certification provided by the U.S. Environmental Protection Agency.
(c) A fee of twenty dollars ($20) shall be paid to the state chemist by each person applying for a certification as a private applicator under this section. If the state chemist does not certify the private applicator under this section, the state chemist shall inform the applicant of the reasons the applicant was not certified and return the applicant's application fee. The state chemist may require additional knowledge to ensure that applicators continue to meet the requirements of changing technology and to assure a continuing level of competence and ability to use pesticides safely and properly. (Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.38; P.L.40-2006, SEC.8.

IC 15-3-3.6-10
Exemptions from IC 15-3-3.6-6
Sec. 10. Section 6 of this chapter relating to licenses and requirements for their issuance does not apply to:
(1) any farmer applying pesticides for the farmer or with ground equipment or manually for the farmer's neighbors if:
(A) the farmer operates farm property and operates and maintains pesticide application equipment primarily for the farmer's own use;
(B) the farmer is not engaged in the business of applying pesticides for hire and the farmer does not publicly profess to be a pesticide business;
(C) the farmer operates the farmer's pesticides application equipment only in the vicinity of the farmer's own property and for the accommodation of the farmer's neighbors; and
(D) the farmer is certified as a private applicator if using restricted use pesticides;
(2) a doctor of veterinary medicine using pesticides as an incidental part of the veterinarian's practice if the veterinarian is not regularly engaged in or does not profess to be engaged in the business of using pesticides for hire; and
(3) research personnel applying pesticides only to bona fide experimental plots.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.39.

IC 15-3-3.6-10.1
Registration of registered technicians
Sec. 10.1. The state chemist shall establish and administer a program to register registered technicians.
As added by P.L.113-1990, SEC.40.

IC 15-3-3.6-11
Disposition of fees
Sec. 11. All fees collected by the state chemist under this chapter shall be paid to Purdue University and deposited in a special restricted account so designated by the treasurer of the board of trustees of Purdue University. From this account the treasurer shall pay the expenses incurred in carrying out this chapter, including employment of inspectors, investigators, researchers, analysts, administrators and clerical and service staff and expenses, in conducting and reporting inspections and investigations, purchasing supplies and services, providing necessary facilities and remodeling and other expenses of the office of the state chemist. The treasurer is not required to use any other funds, except those collected under this chapter, to defray any expenses incurred in the administration of this chapter. The dean of agriculture shall make an annual financial

report to the governor showing total receipts and expenditures of all fees received under this chapter.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.41; P.L.40-1993, SEC.12; P.L.40-2006, SEC.9.

IC 15-3-3.6-12
Restricted use pesticide dealer; registration; fees; exemptions
Sec. 12. (a) Each person who is a restricted use pesticide dealer shall register with the state chemist. Registration shall be required for each business location distributing restricted use pesticides and shall be accomplished on a form to be provided by the state chemist. Each registration shall expire January 1 following issuance unless the registration is renewed annually. A registration fee of forty-five dollars ($45) shall accompany the application.
(b) This section does not apply to:
(1) a licensed pesticide business that sells pesticides only as an integral part of its pesticide application service when the pesticides are dispensed only through equipment used for this pesticide application;
(2) any federal, state, county, or municipal agency that provides pesticides only for its own programs; or
(3) any person who is the final purchaser of a pesticide for application to property or property rights owned, leased, or otherwise acquired by the person.
(c) Each registered pesticide dealer is responsible for the acts of each person employed by the dealer in the solicitation and sale of restricted use pesticides and all claims and recommendations for use of pesticides. The dealer's registration shall be subject to sections 14 through 14.5 of this chapter for any violation of this chapter whether committed by the dealer, or by the dealer's officer, agent or employee.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.42; P.L.40-2006, SEC.10.

IC 15-3-3.6-12.1
Late fees; penalties
Sec. 12.1. A person that:
(1) is required to pay a fee under this chapter to the state chemist; and
(2) does not pay the fee before the date the fee is due;
shall pay a penalty fee to the state chemist equal to one hundred percent (100%) of the required fee when the person pays the required fee.
As added by P.L.113-1990, SEC.43.

IC 15-3-3.6-13
Surety bond, certificate of liability insurance, or certificate of financial responsibility; prerequisite for pesticide operator's or pest inspector's license
Sec. 13. (a) The state chemist may not issue a pesticide business

license or a pest inspector license until the applicant for the license has furnished a surety bond, a certificate of liability insurance in force, or a certificate of financial responsibility to protect persons who may suffer legal damages as a result of the pesticide operations or pest inspections of the applicant. If the surety bond, liability insurance, or financial responsibility is not maintained at all times during the licensing period, the pesticide business license, pest inspector license, and any associated commercial applicator licenses are invalid. The applicant may not engage in or profess to be engaged in the business of using pesticides or pest inspection until the financial responsibility is brought into compliance and the applicant's license is reinstated by the state chemist.
(b) Nothing in this chapter relieves any person from liability for any damage to the person or property of another caused by the use of pesticides even though the use conforms to the rules adopted under this chapter.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.44; P.L.138-1996, SEC.11; P.L.40-2006, SEC.11.

IC 15-3-3.6-14
Actions by state chemist to address violations
Sec. 14. Subject to section 14.5 of this chapter, the state chemist under IC 4-21.5-3-6 may warn, cite, or impose a civil penalty on a person for a violation under this chapter. The state chemist may also deny, suspend, revoke, or modify any provision of any license, permit, registration, or certification issued under this chapter if the state chemist finds that the applicant or the holder of a license, permit, registration, or certification has committed any of the following acts, each of which is a violation of this chapter:
(1) Made false or fraudulent claims through any media misrepresenting the effect of pesticides or methods to be utilized.
(2) Recommended, used, or supervised the use of any registered pesticide in a manner inconsistent with its labeling approved by the United States Environmental Protection Agency or Indiana state registration for that pesticide, or in violation of the United States Environmental Protection Agency or Indiana state restrictions on the use of that pesticide.
(3) Used known ineffective or improper pesticides.
(4) Operated faulty or unsafe equipment.
(5) Operated in a careless or negligent manner.
(6) Neglected or, after notice, refused to comply with this chapter, the rules adopted under this chapter, or of any lawful order of the state chemist.
(7) Refused or neglected to keep and maintain the records required by this chapter, or to make reports and supply information when required.
(8) Made false or fraudulent records, invoices, or reports.
(9) Engaged in or professed to be engaged in the business of:             (A) using a pesticide; or
(B) making a diagnostic inspection to determine infestations of a wood destroying pest;
for hire on the property of another without having a pesticide business license.
(10) Used a restricted use pesticide without having an applicator who is licensed or permitted under this chapter in direct supervision.
(11) Used fraud or misrepresentation in making an application for, or renewal of, a license, permit, registration, or certification.
(12) Refused or neglected to comply with any limitations or restrictions on or in a duly issued license, permit, registration, or certification.
(13) Aided or abetted a person to evade the provisions of this chapter, conspired with a person to evade the provisions of this chapter, or allowed a license, permit, registration, or certification to be used by another person.
(14) Made false or misleading statements during or after an inspection concerning any infestation or infection of pests.
(15) Impersonated any federal, state, county, or city inspector, investigator, or official.
(16) Knowingly purchased or used a pesticide that was not registered under IC 15-3-3.5.
(17) Failed to continuously maintain financial responsibility required under section 13 of this chapter.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.45; P.L.138-1996, SEC.12; P.L.40-2006, SEC.12.

IC 15-3-3.6-14.5
Civil penalties
Sec. 14.5. (a) The state chemist may impose civil penalties only in accordance with the schedule of civil penalties adopted by the board.
(b) The board shall establish a schedule of civil penalties that may be imposed under section 14 of this chapter by rule adopted under IC 4-22-2. The rule adopted under this subsection may not provide for a civil penalty that exceeds the following:
(1) For a violation committed by a person who is required to be certified as a private applicator, one hundred dollars ($100).
(2) For a violation by a person who is not described in subdivision (1), the following:
(A) Two hundred fifty dollars ($250) for a person's first violation.
(B) Five hundred dollars ($500) for a person's second violation.
(C) One thousand dollars ($1,000) for a person's third violation and each subsequent violation.
(c) If a violation is of a continuing nature, the state chemist may

impose a civil penalty for each day that the violation occurred.
(d) A proceeding under IC 4-21.5-3 that involves the imposition of a civil penalty may be consolidated with any other proceeding commenced under IC 4-21.5 to enforce this chapter or the rules adopted under this chapter.
(e) Money collected for civil penalties imposed under section 14 of this chapter shall be credited to the office of Purdue pesticide programs. The money may be used only for the purpose of providing education about pesticides.
As added by P.L.113-1990, SEC.46. Amended by P.L.138-1996, SEC.13; P.L.40-2006, SEC.13.

IC 15-3-3.6-15
Review of state chemist's action; hearings
Sec. 15. (a) Any person who is regulated under section 14, 14.5, or 16 of this chapter and is aggrieved by any action taken by the state chemist may obtain a review by filing with the board, within thirty (30) days notice of the action, a written petition asking that the action of the state chemist be set aside. A copy of the petition shall be furnished to the state chemist by the board within seven (7) days of filing. Within fifteen (15) days thereafter the state chemist shall certify and file with the board a transcript of any record pertaining thereto, including a transcript of evidence received.
(b) Whenever a hearing is provided for or authorized to be held by the board, the board may designate a person or persons as its agents or representatives to conduct such hearings. Such agents or representatives shall conduct such hearings in the manner provided by IC 4-21.5-3.
(c) The board shall, after hearing the appeal, have jurisdiction to affirm, set aside, or modify the action of the state chemist, except that the findings of the state chemist as to the facts, supported by the substantial evidence, shall be conclusive.
(d) Any person aggrieved by any action of the board may obtain a review under IC 4-21.5-5.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.7-1987, SEC.65; P.L.40-2006, SEC.14.

IC 15-3-3.6-16
Violations; misdemeanor; injunctions
Sec. 16. (a) A person who violates this chapter or impedes, hinders, or prevents the state chemist or the state chemist's authorized agent in performance of the state chemist's duty commits a Class C misdemeanor.
(b) A person who knowingly or intentionally violates section 14(9) of this chapter after the state chemist has issued written notification to that person regarding a previous violation of section 14(9) of this chapter commits a Class A misdemeanor.
(c) The state chemist may bring an action to enjoin the violation or threatened violation of this chapter or any rule made under this chapter. A court may not allow the recovery of damages for

administrative action taken if the court finds that there was probable cause for the action.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by Acts 1978, P.L.2, SEC.1517; P.L.113-1990, SEC.47; P.L.138-1996, SEC.14.

IC 15-3-3.6-16.1
Confidential information
Sec. 16.1. The state chemist may, by rule, declare that information required to be submitted under this chapter is confidential.
As added by P.L.113-1990, SEC.48.

IC 15-3-3.6-17
Subpoena power
Sec. 17. The state chemist may request issuance of subpoenas to compel the attendance of witnesses or the production of books, documents and records anywhere in the state in any authorized investigation or hearing affecting the authority or privilege granted by a license, certificate, registration, or permit issued under this chapter.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.49; P.L.40-2006, SEC.15.

IC 15-3-3.6-18
Inspection powers of state chemist; prosecution procedure
Sec. 18. (a) The state chemist may enter upon any public or private property at reasonable times, in order to do the following:
(1) Observe the use and application of a pesticide.
(2) Inspect any equipment subject to this chapter.
(3) Inspect and sample property actually or reported to be exposed to pesticides.
(4) Inspect storage or disposal areas.
(5) Inspect or investigate complaints of injury to humans or property.
(6) Sample pesticides being used or to be used.
(7) Inspect and obtain copies of pesticide sale, distribution, purchase, use, storage, and disposal records.
(b) If the state chemist is denied access to any property for the purposes set forth in this chapter, the state chemist may, upon showing a need, apply to any court of competent jurisdiction for a search warrant authorizing access to the property for said purposes. The court may, upon such application and after finding a need, issue the search warrant for the purposes requested.
(c) Each prosecuting attorney to whom any violation of this chapter is reported may institute and prosecute the violation in a court of competent jurisdiction of that county without delay. The state chemist may apply for and the court grant a temporary or permanent injunction restraining any person from violating or continuing to violate this chapter or any rule adopted under this chapter notwithstanding the existence of other remedies at law. The injunction may be issued without bond. (Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.50; P.L.40-2006, SEC.16.

IC 15-3-3.6-19
Records of pesticide use and diagnostic inspections
Sec. 19. Commercial applicators and licensed pest inspectors shall maintain records with respect to applications of restricted use pesticides and diagnostic inspections to determine infestations of wood destroying pests. Relevant information the state chemist may deem necessary to further the purposes of this chapter may be specified by rule. The state chemist may require certified applicators to maintain records related to applications of state restricted pesticide uses. These records shall be kept for a period of two (2) years from the date of the application of the pesticide to which the records refer, and the state chemist shall be provided access to the records by the commercial applicator.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.51; P.L.1-1991, SEC.120; P.L.138-1996, SEC.15.

IC 15-3-3.6-20
Pesticide accident reports
Sec. 20. The state chemist may by regulation require the reporting of significant pesticide accidents or incidents. Any person claiming damages from a pesticide accident shall file a claim on a form provided by a state chemist. This report must be filed within sixty (60) days after the date that damages occurred. If a growing crop is alleged to have been damaged, the report must be filed before twenty-five percent (25%) of the crop has been harvested. The state chemist shall, within seven (7) days after the receipt of such statement, notify the licensee and the owner or lessee of the property or other persons who may be charged with the responsibility for the damages claimed, and furnish copies of such statements as may be requested.
(Formerly: Acts 1975, P.L.134, SEC.1.)

IC 15-3-3.6-21
Cooperation with other agencies
Sec. 21. The state chemist may cooperate with, and enter into agreements with, any other agency of this state, any federal agency, or any other state agency or nongovernmental organization for the purpose of carrying out this chapter to:
(1) secure uniformity of rules;
(2) cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel and facilities and to implement cooperative enforcement programs;
(3) develop and administer state plans for certification of applicators consistent with federal standards;
(4) contract or cooperate with agencies or organizations for the purpose of training applicators;         (5) contract for monitoring pesticides for the national plan;
(6) prepare and submit state plans to meet federal certification standards;
(7) regulate certified applicators; and
(8) make reports to the United States Environmental Protection Agency as the agency may require.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.52.

IC 15-3-3.6-22
Reciprocity with other states
Sec. 22. The state chemist may waive all or part of the requirements provided for in sections 3, 5, 6, 7, 7.1, 8, 8.1, 8.3, 9, and 12 of this chapter on a reciprocal basis with any other state agency or federal agency that has substantially the same standards.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.53.

IC 15-3-3.6-23
Instruction and training in pesticide use
Sec. 23. In concurrence with the state chemist, the Purdue University cooperative extension service shall organize and conduct programs of instruction and training in areas of knowledge required in this chapter. Where appropriate and feasible, they shall draw upon the resources and expertise of other educational institutions and the private sector in this effort.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.40-1993, SEC.13.

IC 15-3-3.6-24
Storage or pollution violation; regulations
Sec. 24. A person may not transport, store, or dispose of any pesticide or pesticide containers in a manner as to cause injury to humans, beneficial vegetation, crops, livestock, wildlife, beneficial insects or to pollute any waterway in a way harmful to any wildlife in a waterway. The board may adopt rules governing the storage and disposal of pesticides or pesticide containers. In determining these standards, the board shall take into consideration any regulations issued by the United States Environmental Protection Agency.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.54.

IC 15-3-3.6-25
Delegation of powers and duties by state chemist
Sec. 25. The functions vested in the state chemist by this chapter may be delegated by him to such employees or agents as he may designate.
(Formerly: Acts 1975, P.L.134, SEC.1.)

IC 15-3-3.6-26 Licenses or certificates not transferable
Sec. 26. (a) A license issued under this chapter is not transferable except in the event of disability or death of the licensee. The state chemist may transfer a license by issuing a temporary permit to provide for the operation of the business until the expiration of the permanent license.
(b) A certificate issued under this chapter is not transferable.
(Formerly: Acts 1975, P.L.134, SEC.1.) As amended by P.L.113-1990, SEC.55.

IC 15-3-3.6-27
Regulation by political subdivisions; variances
Sec. 27. (a) A political subdivision (as defined in IC 36-1-2-13) does not have authority to regulate by ordinance the use or application of pesticides.
(b) A political subdivision may, by resolution, petition the board for a hearing to allow a variance from a rule of the board because of special circumstances relating to the use or application of a pesticide. If such a petition is received, the board shall hold a public hearing to consider allowing the variance requested. The public hearing shall be conducted in an informal manner. IC 4-21.5 does not apply to the public hearing under this section.
(c) The board may grant a variance requested under this section with or without changes.
As added by P.L.98-1992, SEC.1.



CHAPTER 4. DESTRUCTION OF DETRIMENTAL PLANTS

IC 15-3-4-1
Time and method of destruction
Sec. 1. (a) As used in this chapter, "detrimental plant" includes Canada thistle (cirsium arvense), Johnson grass, sorghum alumun (sorghum halrphense), bur cucumber (sicyos angulatus), shattercane (Sorghum bicolor [L.] Moench spp. drummondii [Steud.] deWet), and, in residential areas only, noxious weeds and rank vegetation. The term does not include agricultural crops.
(b) As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, a trustee or legal representative, the state, a political subdivision (as defined in IC 36-1-2-13), an agency of the state, or a political subdivision, or a group of those persons acting in concert.
(c) A person owning or possessing real estate in Indiana shall destroy detrimental plants by cutting or mowing and, if necessary, by plowing, cultivating, or smothering, or by the use of chemicals in the bud stage of growth or earlier, to prevent those detrimental plants from maturing on any such real estate.
(Formerly: Acts 1929, c.122, s.1; Acts 1953, c.16, s.1.) As amended by P.L.183-1983, SEC.68; P.L.191-1987, SEC.1; P.L.182-1989, SEC.1.

IC 15-3-4-2
Notice to destroy; destruction by township trustees; exemption from liability
Sec. 2. (a) A township trustee who has reason to believe that detrimental plants may be on real estate may, after giving forty-eight (48) hours notice to the owner or person in possession of the property, enter the real estate to investigate.
(b) Except as provided in subsection (c), if the township trustee determines after investigating the property or by visual inspection without entering the property that a person has detrimental plants growing on real estate in the township that have not been destroyed as described in section 1 of this chapter, the trustee of the township in which the real estate is located shall notify, in writing, the owner or person in possession of the real estate to destroy the detrimental plants in a manner provided in section 1 of this chapter within five (5) days after the notice is given. If the detrimental plants are not destroyed as provided in section 1 of this chapter within five (5) days after notice is given, the trustee shall cause the detrimental plants to be destroyed in a manner seeming most practical to the trustee within three (3) additional days. The trustee may hire a person to destroy the detrimental plants. The trustee or the person employed to destroy the detrimental plants may enter upon the real estate where the detrimental plants are growing to destroy the detrimental plants, and are not civilly or criminally liable for damage to crops, livestock, or other property occurring while carrying out such work, except for

gross negligence or willful or wanton destruction.
(c) If the county has established a county weed control board under IC 15-3-4.6 the township trustee may notify the county weed control board of the real estate containing detrimental plants, and the board shall either assume jurisdiction to control the detrimental plants or decline jurisdiction and refer the matter back to the township trustee. The county weed control board shall notify the township trustee of the board's decision.
(d) Notice required in subsection (a) or (b) may be given:
(1) by mail, using certified mail; or
(2) by personal service.
(e) Notice under subsection (d) is considered received by the owner or person in possession of the real estate:
(1) if sent by mail, on the earlier of:
(A) the date of signature of receipt of the mailing; or
(B) three (3) business days after the date of mailing; or
(2) if served personally, on the date of delivery.
(Formerly: Acts 1929, c.122, s.2; Acts 1937, c.140, s.1; Acts 1953, c.16, s.2.) As amended by P.L.183-1983, SEC.69; P.L.191-1987, SEC.2; P.L.99-1998, SEC.1.

IC 15-3-4-3
Payment for work; use of power machinery; statement of costs; collection as taxes
Sec. 3. (a) The township trustee may pay for the chemicals, work, and labor performed in cutting or destroying detrimental plants under this chapter at a rate per hour to be fixed by the township trustee commensurate with local hourly wages.
(b) In all cases in which the infestation of the land with detrimental plants is so great and widespread as in the opinion of the trustee to render such cutting or eradication by hand methods impractical, the trustee shall engage the necessary power machinery or equipment and may pay for the work at a rate per hour fixed by the township trustee commensurate with the local hourly rate.
(c) When the work has been performed, the person doing the work shall file an itemized bill for the work in the office of the trustee of the township, and when the bill has been approved the trustee shall pay the bill out of the township fund. The trustee of the township shall certify the cost or expense of the work, and the cost of the chemicals, adding to such bill twenty dollars ($20) per day for each day that the trustee or the trustee's agent supervises the performance of the services required under this chapter as compensation for services, with a description of the real estate on which the labor was performed.
(d) The certified statement of costs prepared under subsection (c) shall be mailed using certificate of mailing to, or personally served on, the owner or person possessing the real estate. The certified statement shall be mailed to the auditor of state for any real estate owned by the state or to the fiscal officer of another municipality (as defined in IC 5-11-1-16) for real estate owned by the municipality.

The statement shall request that the person pay the cost of performing the service under subsection (c) to the township trustee.
(e) If the owner or person in possession of the property does not pay the amount set forth in the statement within ten (10) days after receiving the notice under subsection (d), the township trustee shall file a copy of the certified statement in the office of the county auditor of the county where the real estate is located.
(f) The auditor shall place the amount claimed in the certified statement on the tax duplicate of the real estate. Except as provided in subsections (j) through (l), the amount claimed shall be collected as taxes are collected.
(g) After an amount described in subsection (f) is collected, the funds shall be deposited in the trustee's township funds for use at the discretion of the trustee.
(h) If there is no money available in the township fund for that purpose the township board, upon finding an emergency exists, shall act under IC 36-6-6-14(b) or IC 36-6-6-15 to borrow a sum of money sufficient to meet the emergency.
(i) The trustee, when submitting estimates to the township board for action, shall include in the estimates an item sufficient to cover those expenditures.
(j) This subsection applies to real estate owned by the state. The auditor of state shall issue a warrant to pay the amount set forth in the certified statement of costs for real estate owned by the state and shall charge the appropriate fund for the amount.
(k) This subsection applies to real estate owned by a municipality (as defined in IC 5-11-1-16) other than the township. The fiscal officer of the municipality shall make the necessary appropriation from the appropriate fund to pay the township the amount set forth in the certified statement of costs for real estate owned by the municipality.
(l) This subsection applies to real estate that is exempt from property taxation. The owner of the tax exempt real estate shall pay the amount set forth in the certified statement of costs for the tax exempt real estate. If the owner of the tax exempt real estate fails to pay the amount required by this chapter, the owner is ineligible for the property tax exemption and the department of local government finance shall deny the property tax exemption for the real estate.
(Formerly: Acts 1929, c.122, s.3; Acts 1937, c.140, s.2; Acts 1947, c.109, s.1; Acts 1953, c.16, s.3.) As amended by P.L.183-1983, SEC.70; P.L.8-1987, SEC.33; P.L.191-1987, SEC.3; P.L.141-1996, SEC.1; P.L.90-2002, SEC.379.

IC 15-3-4-4
Collection of expenditure with taxes
Sec. 4. Except as provided in section 3 of this chapter, the county auditor, upon receiving and filing such trustee's certificate as prescribed in this chapter, shall immediately place said amounts on the tax duplicate of the county and such amounts shall be due at the next tax paying time, and shall be collected for the proper township

or townships, the same as other state, county, or township taxes are collected, including penalties, forfeitures, and sales, and when so collected shall be paid to the proper trustee and placed in the township fund.
(Formerly: Acts 1929, c.122, s.4; Acts 1937, c.140, s.3.) As amended by P.L.183-1983, SEC.71; P.L.141-1996, SEC.2.

IC 15-3-4-5
Failure to eradicate; selling seed
Sec. 5. (a) A person who:
(1) knowingly allows detrimental plants to grow and mature on land owned, or possessed by the person;
(2) knowing of the existence of detrimental plants on land owned, or possessed by the person, fails to cut them down or eradicate them by chemicals each year, as prescribed in this chapter;
(3) having charge of or control over any highway, knowingly allows detrimental plants to grow or mature on the right-of-way of the highway, or, knowing of the existence of the detrimental plants fails to cut them down or eradicate them by chemicals, as prescribed in this chapter;
(4) having charge of or control over the right-of-way of a railroad or interurban company, knowingly allows detrimental plants, to grow and mature thereon, or knowing of the existence of the detrimental plants, fails to cut them down or eradicate them by chemicals, as prescribed in this chapter; or
(5) knowingly sells Canada thistle (cirsium arvense) seed;
commits a Class C infraction. Each day this section is violated constitutes a separate infraction.
(b) All judgments collected under this section shall be paid to the trustee and placed in the trustee's township funds for use at the discretion of the trustee.
(Formerly: Acts 1929, c.122, s.5; Acts 1953, c.16, s.4.) As amended by Acts 1978, P.L.2, SEC.1518; P.L.191-1987, SEC.4.

IC 15-3-4-6
Failure of township trustee to perform duties
Sec. 6. A township trustee who fails to perform the duties required of him by this chapter commits a Class C infraction.
(Formerly: Acts 1929, c.122, s.6.) As amended by Acts 1978, P.L.2, SEC.1519.

IC 15-3-4-7
Budget
Sec. 7. When the annual budget is prepared, a sufficient amount shall be appropriated to enable the township officials to comply with this chapter.
(Formerly: Acts 1929, c.122, s.8.) As amended by P.L.183-1983, SEC.72; P.L.191-1987, SEC.5.
IC 15-3-4-8
Assistance to township trustees
Sec. 8. (a) The Purdue University cooperative extension service shall provide technical assistance to township trustees for the control of detrimental plants.
(b) All law enforcement agencies having jurisdiction in a township shall assist the township trustee in carrying out the duties imposed on the trustee under this chapter.
As added by P.L.191-1987, SEC.6. Amended by P.L.40-1993, SEC.14.

IC 15-3-4-9
Exemption of land subject to program
Sec. 9. The director of the department of natural resources or the dean of agriculture of Purdue University may totally or partially exempt land that is subject to a program of the department or station from this chapter or any other statute concerning the destruction of detrimental plants.
As added by P.L.191-1987, SEC.7. Amended by P.L.182-1989, SEC.2; P.L.40-1993, SEC.15.



CHAPTER 4.5. REPEALED



CHAPTER 4.6. WEED CONTROL BOARD

IC 15-3-4.6-1
Establishment by county ordinance
Sec. 1. (a) As used in this chapter, "authorizing body" means the body that has the power to adopt ordinances under IC 36-1-3-6.
(b) The authorizing body of any county may, on its own initiative or after receiving a petition signed by five percent (5%) of the registered voters of the county, establish by ordinance a weed control board.
As added by Acts 1981, P.L.161, SEC.1.

IC 15-3-4.6-2
Noxious weeds
Sec. 2. The following are noxious weeds under this chapter:
(1) Canada thistle (Cirsium arvense).
(2) Johnson grass and Sorghum almum (Sorghum halepense).
(3) Bur cucumber (Sicyos angulatus).
(4) Shattercane (Sorghum bicolor (L.) Moench spp. drummondii (Steud.) deWet).
As added by Acts 1981, P.L.161, SEC.1. Amended by P.L.182-1989, SEC.3; P.L.99-1998, SEC.2.

IC 15-3-4.6-3
Members of board; appointment; term; vacancies; election of officers; compensation and expenses; employees; inspectors
Sec. 3. The weed control board consists of the following members to be appointed by the authorizing body:
(1) one (1) township trustee of the county;
(2) one (1) soil and water conservation district supervisor;
(3) a representative from the agricultural community of the county;
(4) a representative from the county highway department or an appointee of the county commissioners; and
(5) a cooperative extension service agent from the county to serve in non-voting advisory capacity.
Each board member shall be appointed for a term of four (4) years. All vacancies in the membership of the board shall be filled for the unexpired term in the same manner as initial appointments. The board shall elect a chairman, and a secretary. The members of the board are not entitled to receive any compensation, but are entitled to such traveling and other expenses as may be necessary in the discharge of their duties. The board may appoint an executive director and employ necessary technical, professional, and other assistants and it shall fix the qualifications, duties, and salaries of these employees subject to the permission of the county council. The county highway supervisor and the soil and water conservation district supervisor or employee serving the county shall serve as inspectors for the board. They shall make periodic inspections and

report their findings to the board and the executive director, if any.
As added by Acts 1981, P.L.161, SEC.1.

IC 15-3-4.6-4
Powers and duties
Sec. 4. The powers and duties of the weed control board include:
(1) taking all necessary and proper steps to control and contain noxious weeds which have adverse significance on agricultural production in this state;
(2) entering upon any land, public or private, at any reasonable time after giving forty-eight (48) hours notice to the person in possession of the land to inspect for noxious weeds, unless permission is granted to enter earlier;
(3) purchasing supplies, material, and equipment;
(4) acquiring by gift or purchase, holding, or disposing of, any real property in the name of the board, to include such facilities as offices, laboratories, operational buildings, rights-of-way and easements;
(5) making contracts for the purpose of carrying out the duties of the board;
(6) entering into cooperative agreements with appropriate organizations for the purpose of assuring technical assistance in developing and carrying out the purposes of the board;
(7) identifying problems determined to be of importance to the public welfare and developing control programs appropriate to each situation;
(8) undertaking investigations to determine the extent of infestation of noxious weed species, along with their effect on agricultural production in the county;
(9) employing the latest technological advances to control and contain noxious weeds in the county;
(10) accepting gifts and grants of money, services or property for any use consistent with the objectives of the board;
(11) exercising all other powers necessary to carry out the purposes of this chapter; and
(12) performing such additional duties as the authorizing body may prescribe.
As added by Acts 1981, P.L.161, SEC.1.

IC 15-3-4.6-4.1
Marijuana eradication program
Sec. 4.1. In addition to its powers and duties in section 4 of this chapter, the weed control board may establish a marijuana eradication program to eliminate and destroy wild marijuana plants within the county. The program is funded by amounts appropriated by the county under IC 33-37-8 and by amounts appropriated from the county general fund.
As added by P.L.185-1983, SEC.1. Amended by P.L.192-1986, SEC.13; P.L.305-1987, SEC.10; P.L.98-2004, SEC.96.
IC 15-3-4.6-5
Property owners; obligation to control and contain noxious weeds; issuance and service of removal notice
Sec. 5. (a) The weed control board shall require persons owning real estate located anywhere in the county and persons owning easements, rights-of-way or other similar interests in real estate located in the county to control and contain any noxious weeds growing on that property.
(b) A five (5) day written notice to remove any noxious weeds shall be issued by the board and served by certified or registered mail addressed to the latest address of the person or to the person's resident agent. In the alternative, notice may be served personally by the county sheriff.
(c) The weed control board shall notify the township trustee when the board has sent a notice to a person to remove noxious weeds growing on real estate in the township.
As added by Acts 1981, P.L.161, SEC.1. Amended by P.L.99-1998, SEC.3.

IC 15-3-4.6-5.4
Cutting or destroying noxious weeds by board; certified statement of costs sent to property owner; amount placed on tax duplicate; disposition of funds; government property; loss of tax exemption
Sec. 5.4. (a) If a person fails to begin a program recommended by the weed control board to control and contain noxious weeds within the time prescribed in section 5 of this chapter, the weed control board may pay for the chemicals, equipment, and labor performed in cutting or destroying noxious weeds under this chapter at a rate per hour to be fixed by the weed control board commensurate with local hourly wages.
(b) When the work has been performed, the person doing the work shall file an itemized bill for the work in the office of the weed control board. When the bill has been approved, the weed control board shall pay the bill from the county general fund, unless the county has established a separate fund for the weed control board. The weed control board shall certify the cost of the work, adding to the bill twenty dollars ($20) per day for each day that a member of the weed control board or the board's agent supervises the performance of the services required under this chapter as compensation for services. The certified statement of costs must include a description of the real estate on which the labor was performed.
(c) The certified statement of costs prepared under subsection (b) must be:
(1) sent by certified mail to; or
(2) personally served on;
the owner or person possessing the real estate. The certified statement must be mailed to the auditor of state for any real estate owned by the state or to the fiscal officer of another municipality (as defined in IC 5-11-1-16) for real estate owned by the municipality.

The statement must request that the person pay the cost of performing the service under subsection (b) to the weed control board.
(d) If the owner or person in possession of the property does not pay the amount set forth in the statement within ten (10) days after receiving the notice under subsection (c), the weed control board shall file a copy of the certified statement in the office of the county auditor of the county where the real estate is located.
(e) The auditor shall place the amount claimed in the certified statement on the tax duplicate of the real estate. Except as provided in subsections (g) through (i), the amount claimed shall be collected as taxes are collected.
(f) After an amount described in subsection (e) is collected, the funds must be deposited in the weed control board fund, if one has been established by the county, for use at the discretion of the weed control board. If a weed control board fund has not been established by the county, the funds collected must be deposited in the county general fund.
(g) This subsection applies to real estate owned by the state. The auditor of state shall issue a warrant to pay the amount set forth in the certified statement of costs for real estate owned by the state and shall charge the appropriate fund for the amount.
(h) This subsection applies to real estate owned by a municipality (as defined in IC 5-11-1-16). The fiscal officer of the municipality shall make the necessary appropriation from the appropriate fund to pay the weed control board the amount set forth in the certified statement of costs for real estate owned by the municipality.
(i) This subsection applies to real estate that is exempt from property taxation. The owner of the tax exempt real estate shall pay the amount set forth in the certified statement of costs for the tax exempt real estate. If the owner of the tax exempt real estate fails to pay the amount required by this chapter, the owner is ineligible for the property tax exemption, and the department of local government finance shall deny the property tax exemption for the real estate.
As added by P.L.99-1998, SEC.4. Amended by P.L.90-2002, SEC.380.

IC 15-3-4.6-5.6
Duties of county auditor regarding certified statement of costs
Sec. 5.6. Except as provided in section 5.4 of this chapter, the county auditor, upon receiving and filing the weed control board's certified statement as prescribed in this chapter, shall:
(1) immediately place the amounts on the tax duplicate of the county;
(2) collect the amounts at the next tax paying time, in the same manner as other state, county, or township taxes are collected, including penalties, forfeitures, and sales; and
(3) after the amount has been collected, place the amount in the proper fund.
As added by P.L.99-1998, SEC.5.
IC 15-3-4.6-6
Failure to initiate compliance with board recommendation; Class C infraction
Sec. 6. Any person who fails to begin a program recommended by the weed control board to control and contain noxious weeds within the time prescribed under section 5 of this chapter, is guilty of a Class C infraction.
As added by Acts 1981, P.L.161, SEC.1.

IC 15-3-4.6-7
Cooperative extension service; technical assistance
Sec. 7. The Purdue University cooperative extension service shall provide technical assistance to any weed control board in order to control and contain the growth and spread of noxious weeds.
As added by Acts 1981, P.L.161, SEC.1. Amended by P.L.40-1993, SEC.16.



CHAPTER 5. CONTROL OF JOHNSONGRASS

IC 15-3-5-1
Duties of public and quasi-public bodies
Sec. 1. The Indiana department of transportation, railroads, drainage districts, township boards, public utilities, and other public and quasi-public corporations shall, between July 1 and September 15, do anything possible to restrict the growth and seed production of all Johnson grass growing on lands for which they are responsible in a municipality or township of this state.
(Formerly: Acts 1969, c.156, s.1.) As amended by Acts 1980, P.L.74, SEC.411; P.L.18-1990, SEC.285.



CHAPTER 5.5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. ORGANIZATION OF HORTICULTURAL AND QUARANTINE DISTRICTS

IC 15-3-7-1
Authority to organize; purposes
Sec. 1. Horticultural and quarantine districts, to be administered by voluntary associations and their duly elected officers, may be organized under the provisions of this chapter, for any or all of the following purposes:
First. To prevent the spread of contagious diseases among fruit, fruit trees and fruit-bearing plants;
Second. To provide for the prevention, treatment, cure and extirpation of fruit pests and diseases of fruit, fruit trees and fruit-bearing plants;
Third. To provide for the purchase and maintenance of spraying machines, wagons or other necessary apparatus to adequately spray fruit trees or other fruit-bearing plants, and to hire workers and teams to perform the required labor, and to incur the necessary expense to carry out the purposes of this chapter;
Fourth. To hire experts to inspect the fruit trees and fruit-bearing plants found within such horticultural and quarantine district and to prescribe the proper methods of treatment of any diseases of such trees or plants which may be found to exist.
(Formerly: Acts 1915, c.135, s.1; Acts 1975, P.L.34, SEC.12.)

IC 15-3-7-2
Organizers; articles of association; contents; amendment
Sec. 2. Any number of persons, not less than ten (10), who may be the owners of the land constituting any contiguous area, upon which lands are situated orchards or fruit trees or other fruit-bearing plants, may voluntarily associate themselves together for the purpose of organizing a horticultural and quarantine district. The articles of association shall be in writing and shall be signed and acknowledged by each person who desires to become a member of such organization. The articles of association shall specify:
First. The corporate name of such association;
Second. The objects of such association, generally;
Third. The name and residence of each incorporating member;
Fourth. The term of existence of such association, which, in no case, shall exceed ten (10) years;
Fifth. The number of directors who shall manage the affairs of the association.
Such association shall have no capital stock. The articles of association may be amended at any time such action may be deemed advisable, by supplementary and amended articles, signed and acknowledged by a majority of the members of the association at the time of such amendment, and recorded in the same manner as the original article.
(Formerly: Acts 1915, c.135, s.2.)
IC 15-3-7-3
Notice of election of directors
Sec. 3. Three (3) or more members of the association may give notice that, at a time specified, and at a convenient place named within or near the proposed horticultural and quarantine district, an election will be held for the purpose of choosing directors of the association to administer the affairs of the horticultural and quarantine district. The notice may be published in one (1) newspaper in the county and of general circulation among the members of the association or such notice may be delivered in person.
(Formerly: Acts 1915, c.135, s.3.) As amended by Acts 1977, P.L.2, SEC.52.

IC 15-3-7-4
Directors; election; term
Sec. 4. On the day and hour and at the place specified in the notices, and if a majority of the members of the association shall be present, such members shall proceed to elect, by ballot, three (3) of their number as directors of the association, and such directors shall determine, by lot, immediately, the terms of their office, which shall be respectively one (1), two (2), and three (3) years, and they shall serve until their successors are elected and qualified. Annually thereafter, the directors shall call a meeting of the members of the association, in the manner provided in section 3 of this chapter, and such members shall meet at the time and place fixed by the directors and elect one (1) director who shall hold his office for a term of three (3) years.
(Formerly: Acts 1915, c.135, s.4.) As amended by P.L.183-1983, SEC.78.

IC 15-3-7-5
Directors; vacancy
Sec. 5. If a vacancy occurs in the office of directors, the remaining directors shall fill the vacancy by a pro tem. appointment from among the members of the association, which appointment shall continue until the next annual election.
(Formerly: Acts 1915, c.135, s.5.)

IC 15-3-7-6
Filing articles; corporate nature and powers; assessment; by-laws
Sec. 6. The association shall, either before or after the election of directors, cause their articles of association to be filed in the office of the secretary of state and shall also cause to be recorded in the recorder's office of each county in which any part of the proposed horticultural and quarantine district may be situated a duplicate copy of such articles of association, and thereafter such association shall be a body politic and corporate, by the name and style so adopted, and shall have and possess all the rights, powers and privileges given to corporations, to sue and be sued, plead and be pleaded, answer and

be answered, in any court of competent jurisdiction, borrow money and levy assessments upon the owners of the lands, orchards and trees and other fruit-bearing plants situated therein, as hereinafter provided, and to rent, lease, purchase, hold, sell and convey such personal property as may be necessary and proper for the purposes and objects of the corporation. A majority of the members of such association shall have the power to adopt by-laws for the government of such horticultural and quarantine district and make such rules as may be necessary to carry the same into force and effect.
(Formerly: Acts 1915, c.135, s.6.)

IC 15-3-7-7
Boundaries; annexation; maximum size; consolidation
Sec. 7. The boundary of such horticultural and quarantine district shall coincide with a line inclosing the lands owned by the members of the association. Any person who is the owner of lands contiguous to such horticultural and quarantine districts shall be entitled, at any time, to become a member of the association by signing the articles of association. Horticultural and quarantine districts may be increased in size progressively by the annexation of contiguous territory in the manner prescribed in this section, but no such horticultural or quarantine district shall contain in excess of twenty (20) square miles of territory. Contiguous horticultural and quarantine districts may be consolidated if the combined area of the consolidating districts does not exceed twenty (20) square miles. The question of consolidation may be submitted to the members of the respective associations at a joint meeting called for that purpose and if a majority of those entitled to vote shall be in favor of such consolidation, a new district comprising such districts so consolidated shall be formed and the proper papers and documents shall be filed as prescribed in section 6 of this chapter. Directors of the new district may be chosen at the meeting called to determine the question of consolidation or at any subsequent meeting.
(Formerly: Acts 1915, c.135, s.7.) As amended by P.L.183-1983, SEC.79.

IC 15-3-7-8
Voting rights
Sec. 8. All persons who have signed the articles of association and have paid the assessments levied against them, from time to time, shall be entitled to vote at any meeting of the members of the association on any and all questions which may lawfully come before such association, and each member shall be entitled to one (1) vote on any and all questions.
(Formerly: Acts 1915, c.135, s.8.)

IC 15-3-7-9
President; secretary
Sec. 9. The directors shall elect one (1) of their number president and one (1) secretary. The secretary shall likewise be treasurer of the

association and shall have custody of all the money of the association. He shall be required to execute a bond, with good freehold surety, for double the amount of money which will probably come into his hands at any time during his term of office. The secretary shall keep a record of the transactions of the association, including brief minutes of all meetings, the results of the various elections, an itemized account of all receipts and expenditures, and such secretary shall present a report of all such transactions to the members of the association at their annual meeting.
(Formerly: Acts 1915, c.135, s.9.)

IC 15-3-7-10
Withdrawals from treasury
Sec. 10. No money shall be drawn from the treasury of such association except upon the order of a majority of the board of directors, and all warrants drawn shall be signed by the president of the board of directors and attested by the treasurer.
(Formerly: Acts 1915, c.135, s.10.)

IC 15-3-7-11
Special meetings; quorum
Sec. 11. A majority of the board of directors, or any five (5) members of the association, may call a special meeting of the members of the association at any time. A majority of the members shall constitute a quorum to transact ordinary business not required by law to be transacted at the regular meeting prescribed by law.
(Formerly: Acts 1915, c.135, s.11.)

IC 15-3-7-12
Administration by directors; purposes; hiring experts
Sec. 12. The board of directors of any association shall administer the affairs of such association under the provisions of this chapter, for any or all of the following purposes:
First. To prevent the spread of contagious diseases among fruit, fruit trees and fruit-bearing plants.
Second. To provide for the prevention, treatment, cure and extirpation of fruit pests and diseases of fruit and fruit-bearing plants.
Third. To provide for the purchase and maintenance of spraying machines, wagons or other necessary apparatus, to adequately spray fruit trees or other fruit-bearing plants, and to hire workers and teams to perform the required labor, and to incur the necessary expense to carry out the purposes of this chapter.
Fourth. To hire experts to inspect fruit trees and fruit-bearing plants found within such horticultural and quarantine district and to prescribe the proper methods of treatment of any disease of such trees or plants which may be found to exist.
Fifth. To levy such assessments on the members from time to time as may carry out the provisions of this chapter and the purposes of such association.
Sixth. To actively cooperate with the state entomologist and the

county agents in precautionary measures to prevent the spread of injurious insects and plant diseases within the district.
Seventh. To advise, direct and encourage the activities of the association.
The board of directors of any association may hire experts to inspect fruit trees and fruit-bearing plants, and to prescribe the proper methods of treatment of any diseases of such trees or plants which may be found to exist, if directed to do so by the majority vote of the members, taken at any special or regular meeting.
(Formerly: Acts 1915, c.135, s.12; Acts 1975, P.L.34, SEC.13.)

IC 15-3-7-13
State entomologist; cooperation
Sec. 13. The state entomologist shall cooperate with any horticultural or quarantine association in the state in any efforts to prevent, locate, check or eradicate any injurious insects or fruit disease. He shall, from time to time, or upon request, send all available information relating to injurious insects and plant diseases, with the methods of detecting the same and the modes of treatment, to the board of directors of any horticultural or quarantine association.
(Formerly: Acts 1915, c.135, s.13.)

IC 15-3-7-14
County agricultural extension educator ex officio deputy state entomologist; cooperation
Sec. 14. In counties having a county agricultural extension educator, the county agricultural extension educator shall be ex officio deputy state entomologist for such county; he shall be authorized and required to carry out the instructions of the state entomologist; and shall, under the direction of the state entomologist, cooperate with any local horticultural association or society in any efforts to prevent, locate, check, or eradicate any injurious insects or fruit diseases. He shall receive no additional compensation for the performance of such duties.
(Formerly: Acts 1915, c.135, s.14.) As amended by P.L.40-1993, SEC.20.

IC 15-3-7-15
Assessments for expenses
Sec. 15. For the purpose of raising money necessary to meet the expenses of horticultural and quarantine associations, the board of directors shall assess the individual members of the association in proportion to the service derived, procured or otherwise obtained from such association, on the basis of the acreage or number of trees, plants, vines or other herbaceous plants, in such equitable proportion as such aforesaid directors may deem just.
(Formerly: Acts 1915, c.135, s.15.)






ARTICLE 4. AGRICULTURAL COMMODITIES

CHAPTER 1. INDIANA SEED LAW

IC 15-4-1-1
Short title
Sec. 1. This chapter may be known and cited as the "Indiana Seed Law."
(Formerly: Acts 1957, c.12, s.1.) As amended by P.L.183-1983, SEC.80.



CHAPTER 2. AGRICULTURAL MARKETING AND RESEARCH ACT

IC 15-4-2-1
Short title
Sec. 1. This chapter may be known and cited as the "Agricultural Marketing Research Act".
(Formerly: Acts 1947, c.184, s.1.) As amended by P.L.183-1983, SEC.85.

IC 15-4-2-2
Legislative declaration
Sec. 2. The general assembly hereby declares that a sound, efficient and privately operated system for distributing and marketing agricultural products is essential to a prosperous agriculture and is indispensable to the maintenance of high employment and to the welfare and prosperity of the state.
(Formerly: Acts 1947, c.184, s.2.)

IC 15-4-2-3
Appropriations; purposes
Sec. 3. In order to accomplish these objectives by making a scientific approach to the many phases of the problem through research, study, experimentation, education, extension market and news services, and through cooperation among state and federal agencies, appropriate organizations and private industry, there is hereby appropriated out of any money in the general fund of the state treasury not otherwise appropriated, to Purdue University for the use and benefit of its agricultural research programs and cooperative extension service the sum of fifty thousand dollars ($50,000) for each fiscal year of the biennium next ensuing, solely for the purposes of this chapter and in addition to other funds appropriated, and said Purdue University is hereby authorized through its agricultural research programs and cooperative extension service to conduct, assist and foster research to improve the marketing, handling, storage, processing, transportation and distribution of agricultural products in order that marketing methods may be improved, that distribution costs may be reduced, that new and wider markets may be developed, and to provide for the dissemination of information that will effectuate the purposes of this chapter, including more effective utilization of agricultural products, consumer education, and quality improvement to the end that agricultural products may be marketed in an orderly manner and to the best interest of the producers and consumers. Funds appropriated by this chapter shall be used for payment of necessary expenses, including salaries, supplies, traveling expenses, and any other expenses deemed necessary for carrying out the purposes of this chapter, including such sums as Purdue University shall deem necessary for the expenses of appropriate organizations and private industries cooperating in the program. (Formerly: Acts 1947, c.184, s.3.) As amended by P.L.183-1983, SEC.86; P.L.40-1993, SEC.22.

IC 15-4-2-4
Agency to receive federal funds
Sec. 4. Purdue University is hereby designated and authorized as the agency of the state of Indiana to receive cooperative funds from the United States Department of Agriculture for research, education, and marketing services as authorized in Title II of Chapter 966, Public Law 733 of the Seventy-ninth Congress of the United States, commonly known as the Agricultural Marketing Act of 1946 or any other cooperative funds provided by the United States Department of Agriculture for research, education, and marketing services.
(Formerly: Acts 1947, c.184, s.4.) As amended by P.L.40-1993, SEC.23.



CHAPTER 3. REPEALED



CHAPTER 3.5. PROMOTION OF AGRICULTURAL PRODUCTS

IC 15-4-3.5-1
Definitions
Sec. 1. As used in this chapter:
(a) "Agricultural commodity" means poultry, poultry products, cattle, dairy products, sheep, wool, mint, or soybeans.
(b) "Commercial quantity" means a quantity produced and marketed through commercial channels of trade.
(c) "Dean" means the dean of agriculture of Purdue University or his designee.
(d) "Commodity market development council" means a group representative of the commodity, referred to as the "council" in this chapter.
(e) "Handler" means any person who engages in the selling, marketing, or distribution of any agricultural commodity, which he has purchased for resale or which he is marketing on behalf of a producer, and shall include a producer who distributes any agricultural commodity which he has produced.
(f) "Processor" means any person engaged in the receiving, grading, packing, canning, freezing, drying, or other methods of preparation for market of agricultural commodities produced in Indiana for sale.
(g) "Producer" means any individual, firm, limited liability company, corporation, partnership, or unincorporated association engaged within this state in the business of producing for market or receiving income from any agricultural commodity in commercial quantities.
(Formerly: Acts 1975, P.L.135, SEC.1.) As amended by Acts 1979, P.L.145, SEC.1; P.L.167-1985, SEC.1; P.L.119-1988, SEC.1; P.L.40-1993, SEC.24; P.L.8-1993, SEC.233.

IC 15-4-3.5-2
Marketing program; provisions
Sec. 2. Any marketing program proposed or adopted under this chapter may include any of the following:
(a) market development and research programs;
(b) market promotion, education and public relations programs;
(c) market information services; and
(d) the right to contract with qualified organizations, agencies or individuals for any of the activities listed in paragraph (a), (b), or (c) of this section. However, any commodity market development council organized under this chapter shall not undertake to establish, promulgate or fix the price of any commodity or in any way limit the production of any commodity nor shall the fees be used for political or legislative activity of any kind.
(Formerly: Acts 1975, P.L.135, SEC.1.)

IC 15-4-3.5-3 Commodity market development council; establishment; petition; membership
Sec. 3. A representative group of not less than five percent (5%) of the producers of an agricultural commodity, may petition the dean for permission to establish a commodity market development council. This petition shall include:
(a) a statement of the area of production to be included; the area shall be statewide, except that it may be limited to a well defined smaller area where such area is the principal commercial producer in the state of the commodity;
(b) a statement of the general purposes of the commodity market development council program which may include research, education, market development, publicity, sales promotion, and cooperation with other state, regional, and national organizations;
(c) the amount of the fee that is desired to be collected for each designated unit of commercial quantities of the commodity;
(d) the method or methods to be used in the collection of the fee;
(e) the composition, qualification, terms of office, method of nomination, election, filling unexpired terms, expenses, and duties of the members of the council, but:
(1) the council shall consist of an odd number of not less than five (5) nor more than fifteen (15) members who shall serve not more than six (6) consecutive years and of whom the majority shall be producers to be selected by producers;
(2) the dean shall serve as an ex-officio member of the council; and
(3) the director of the department of agriculture or the director's designee shall serve as an ex-officio member of the council; and
(f) the method of conducting the referendum of the commodity producers either by mail or by polling place depending on the area and volume of the commodity.
(Formerly: Acts 1975, P.L.135, SEC.1.) As amended by P.L.40-1993, SEC.25; P.L.1-2006, SEC.245.

IC 15-4-3.5-4
Hearings; findings
Sec. 4. (a) Every hearing held under section 5 of this chapter shall be public and a permanent record shall be made of all testimony received. The dean shall conduct the hearing and may make the determination from the record.
(b) The dean shall give notice of the hearing by publication in trade journals and newspapers of general circulation in each area affected, at least ten (10) days prior to the hearing. All fees for initial organization shall be advanced in cash to the dean by the representative group and no monies shall be paid from state funds.
(c) The dean shall make and publish findings based upon the facts, testimony and evidence received at the public hearing and shall cause copies of his findings and decisions to be delivered or mailed to all parties of record appearing at the hearing, or their attorneys of record. (Formerly: Acts 1975, P.L.135, SEC.1.) As amended by P.L.40-1993, SEC.26.

IC 15-4-3.5-5
Referendum among producers of commercial quantities; notice
Sec. 5. (a) If the director approves the petition, in whole or as revised, he shall call a referendum among producers of commercial quantities of the commodity to vote upon establishment of the proposed commodity market development program.
(b) Prior to the issuance of a notice of referendum on any proposed commodity market development program, the director shall establish the number of producers qualified of that particular agricultural commodity. The producers must register with the director and he shall maintain a list of those producers. A minimum of twenty percent (20%) of the producers must register before a referendum may be held. Any registration period for establishing, continuing, changing, or terminating a marketing program shall be established by the director after the director calls for a referendum. Postdating of a registration is unlawful and void. Such producer or handler lists shall be final and conclusive in making determinations relative to the assent of producers upon the issuance, amendment, or termination of a commodity market development program.
(c) The director shall publish a notice of referendum to the attention of producers in such newspapers or trade journals within the affected area as the director prescribes, and in addition, he may mail notice to all producers or handlers on his current list of producers.
(d) If the majority of those who actually vote is in favor of the adoption of the proposal in the petition, the director shall declare the proposal to be adopted.
(e) A proposal to change the amount of the fee to be collected or to make other major changes may be made by a two-thirds (2/3) vote of the council or by petition of twenty-five percent (25%) of the commodity producers. The proposal shall then be submitted to referendum under which the same percentages by number and production shall be required for approval as were required for establishment of the original market development program.
(f) A proposal to terminate a commodity market development program may be made by a majority of the council or by petition of two percent (2%) of the commodity producers. The proposed termination shall be submitted to referendum under which a simple majority of those voting shall be required for termination.
(g) No referendum to set up a market development council in a particular commodity or to change the amount of fee or to make other major changes or to terminate a commodity market development council may be held within twelve (12) months of a referendum conducted for a similar purpose for the same commodity.
(h) A referendum on the continuation of the council shall be conducted at least once every three (3) years by the director.
(i) Registration for a referendum on the continuation or repeal of

a program shall be open to all eligible producers and not limited to those registered for the initial referendum.
(Formerly: Acts 1975, P.L.135, SEC.1.) As amended by Acts 1979, P.L.145, SEC.2; P.L.168-1985, SEC.1.

IC 15-4-3.5-6
Advice of commodity markets development council to director
Sec. 6. The director shall be guided by the advice, recommendations and assistance of the commodity market development council in the collection and expenditures of funds, audits and refunds associated with the commodity market development program.
(Formerly: Acts 1975, P.L.135, SEC.1.)

IC 15-4-3.5-6.5
Payment of fee upon placement in commercial channel of trade
Sec. 6.5. The fee shall be paid at the time the final producer places the agricultural commodity in a commercial channel of trade. "Commercial channel of trade" means that series of transactions leading directly from the final producer of the agricultural commodity to the purchase of the agricultural commodity by a processor.
As added by Acts 1979, P.L.145, SEC.3.

IC 15-4-3.5-7
Fees; collection; penalty; individual commodity council market development fund; accounting statement
Sec. 7. (a) Any fee imposed under the commodity market development program shall be collected by the director from the producers or from the handlers or processors; except, ninety-seven percent (97%) of the fee imposed under the commodity market development program for cattle, dairy products, or soybeans shall be collected by the director from the producers or from the handlers or processors who may retain the remaining three percent (3%) as compensation for collecting the fee.
(b) If any market development fee is unpaid on the date on which the fee was due and payable, a penalty of one percent (1%) per month shall apply from and after that date until payment plus the penalty is received by the director. If, after due notice, any person defaults in any payment of the fee or penalties thereon, the amount due shall be collected by civil action in the name of the state of Indiana at the request of the director, and the person adjudged in default shall pay the costs of the action. The attorney general, at the request of the director, and, if requested by the attorney general, the prosecuting attorney of any county, in which a cause of action arose under the provisions for the collection of fees due and unpaid, shall institute proper action in the courts of this state for the collection of fees and penalties thereon due and unpaid.
(c) All fees shall be paid to the director to be credited to the "individual commodity council market development fund" which is

hereby created. All money credited to the commodity council market development fund less administration expenses shall be expended by the director for the use and benefit of the commodity councils.
(d) At least annually, the director shall submit to the council a statement showing all receipts, administration expenses, refunds and the balance credited to the commodity council market development fund.
(e) Notwithstanding anything contained in this chapter to the contrary, there shall be collected no more than one (1) fee per commodity, under this chapter and under a federal program for promotion or market development.
(Formerly: Acts 1975, P.L.135, SEC.1.) As amended by Acts 1979, P.L.145, SEC.4; Acts 1980, P.L.22, SEC.8.

IC 15-4-3.5-8
Commodity market development council; organization; duties
Sec. 8. The commodity market development council shall with the help of the director:
(a) elect a chairman and any other officers;
(b) authorize the expenditure of a budgeted amount of the commodity council market development fund in the administration of the commodity market development program and in the collection of commodity market development fees; and
(c) perform such other duties as may be necessary.
(Formerly: Acts 1975, P.L.135, SEC.1.)

IC 15-4-3.5-9
Refund of fees
Sec. 9. Any producer or handler may by the use of forms provided by the director, have the fees paid by him refunded, provided such request for refund is in the office of the director within one hundred eighty (180) days following the payments of such fees. A refund form shall be made available when payment is made. For the purpose of making an application for a refund, a producer shall be deemed the agent of all persons who have an interest in the agricultural commodity, provided, however, the interest of each person shall be indicated on the application form and paid accordingly.
(Formerly: Acts 1975, P.L.135, SEC.1.) As amended by Acts 1979, P.L.145, SEC.5.

IC 15-4-3.5-10
Audit of funds
Sec. 10. The state board of accounts shall audit the funds received and expended by the commodity council under this chapter.
As added by P.L.168-1985, SEC.2.



CHAPTER 4. REGULATION OF SALE AND TRANSFER OF PLANT CULTURES

IC 15-4-4-1
Statements; certificate for registration; permits; grounds for refusal or cancellation of permit
Sec. 1. Before any pure or mixed cultures of micro-organisms or materials used for promoting plant growth are sold or offered for sale in the state of Indiana, the manufacturer, dealer, importer, agent or person who causes such materials to be sold or offered for sale, by sample or otherwise, within the state of Indiana, shall file with the state chemist a statement that he desires to offer for sale in the state of Indiana such materials, and also a certificate for registration, stating the name of the manufacturer, the location of the principal office of the manufacturer, the name under which the product will be sold, the name or names of the plants for which the product is to be used, the composition of the substance, and the kinds of micro-organisms contained therein which promote the growth of plants, and shall secure a permit therefor from the state chemist. The state chemist is hereby empowered to refuse to issue a permit to any applicant, or to cancel such a permit which has been issued, whenever he is satisfied that any culture of micro-organisms or any other material used for promoting the growth of plants is sold under false or misleading claims.
(Formerly: Acts 1937, c.281, s.1.)



CHAPTER 5. RECORDS REQUIRED OF DELIVERIES AND PURCHASES OF SEED AND GRAIN

IC 15-4-5-1
Buyer's record of deliveries and purchases; information contained in record
Sec. 1. Every buyer of grain or seed shall prepare, keep and maintain a record of all deliveries and purchases of grain or seed, showing the following information:
(a) The kind of grain or seed delivered or purchased, and if the grain or seed delivered or purchased be corn, whether such corn so delivered or purchased is white or yellow corn.
(b) The date on which such grain or seed was delivered by the vendor.
(c) The number of bushels of grain or seed purchased or delivered.
(d) A description of the vehicle in which such grain or seed was delivered, the name of the driver, and, if the vehicle is a motor vehicle, the license number of such motor vehicle.
(e) The name of the vendor and the name of the producer of such grain or seed.
(f) The name and address of the person to whom the money representing the purchase price of such grain or seed was paid.
(Formerly: Acts 1937, c.242, s.1.)

IC 15-4-5-2
Availability of records for inspection; period for which records kept
Sec. 2. The records kept by buyers of grain or seed, as provided in section 1 of this chapter, shall be available for inspection at any time by any peace officer when attempting to trace the movements of grain or seed, to determine whether any of the criminal laws of this state have been violated. All such records shall be kept for a period of at least three (3) years.
(Formerly: Acts 1937, c.242, s.2.) As amended by P.L.183-1983, SEC.91.

IC 15-4-5-3
Buyer of grain defined
Sec. 3. The term "buyer of grain", as used in this chapter, means and includes any person, firm, limited liability company, or corporation who is regularly engaged in the business of buying any grain or seed produced on any of the farms in this state, but shall not apply to the purchase of grain or seed by any person when less than five (5) separate purchases are made by such person in any one (1) year.
(Formerly: Acts 1937, c.242, s.3.) As amended by P.L.183-1983, SEC.92; P.L.8-1993, SEC.235.
IC 15-4-5-4
Violations
Sec. 4. A person who violates or refuses to comply with this chapter commits a Class C infraction.
(Formerly: Acts 1937, c.242, s.4.) As amended by Acts 1978, P.L.2, SEC.1526.



CHAPTER 6. REGULATION OF AGRICULTURAL SEEDS AND PLANT PARTS BY CERTIFICATION

IC 15-4-6-1
Persons subject to chapter; certification defined
Sec. 1. Every person, firm, association, limited liability company, or corporation who shall issue, use, or circulate any certificate, advertisement, tag, seal, poster, letter head, marking, circular, written or printed representation, or description of or pertaining to seeds or plant parts intended for propagation or sale, or sold or offered for sale wherein the words "Indiana State Certified", "State Certified", "Indiana Certified", "Certified", or similar words or phrases are used or employed, or wherein are used or employed signs, symbols, maps, diagrams, pictures, words or phrases expressly or impliedly stating or representing that such seeds or plant parts comply with or conform to the standards or requirements for certification recommended or approved by Purdue University shall be subject to the provisions of this chapter. Every issuance, use, or circulation of any certificate or any other instrument, as in this section above described, shall be deemed to be certification as that term is employed in this chapter.
(Formerly: Acts 1935, c.248, s.1.) As amended by P.L.183-1983, SEC.93; P.L.40-1993, SEC.29; P.L.8-1993, SEC.236.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. CERTIFICATION OF AGRICULTURAL PRODUCTS

IC 15-4-9-1
Definitions
Sec. 1. As used in this chapter:
"Administrator" means the governor or his designee.
"Buyer" means a buyer of an agricultural product bought for direct shipment to a person in a foreign country.
"Agricultural product" includes any plant or part of a plant or plant byproduct lawfully grown in Indiana.
As added by P.L.186-1983, SEC.1.

IC 15-4-9-2
Certification
Sec. 2. The administrator may certify that a certain agricultural product meets the specifications of a buyer of that agricultural product.
As added by P.L.186-1983, SEC.1.

IC 15-4-9-3
Fees
Sec. 3. The administrator shall charge a fee to cover the costs of certification.
As added by P.L.186-1983, SEC.1.

IC 15-4-9-4
Powers of administrator
Sec. 4. The administrator has all power necessary to effect the purpose of this chapter.
As added by P.L.186-1983, SEC.1.

IC 15-4-9-5
Liability of administrator and state
Sec. 5. Neither the administrator nor the state shall incur any liability for lawful actions taken under this chapter.
As added by P.L.186-1983, SEC.1.

IC 15-4-9-6
Offense
Sec. 6. A person who intentionally or knowingly forges a certification or the identification of an agricultural product under this chapter commits a Class D felony.
As added by P.L.186-1983, SEC.1.



CHAPTER 10. INDIANA CORN MARKET DEVELOPMENT LAW

IC 15-4-10-1
Application of chapter
Sec. 1. This chapter applies to all kinds and varieties of corn, including seed corn, marketed or sold as corn by a producer in Indiana except sweet corn and popcorn. As used in this chapter, "corn" does not include sweet corn or popcorn.
As added by P.L.191-1987, SEC.8.



CHAPTER 11. INDIANA SEED ARBITRATION COUNCIL

IC 15-4-11-1
Applicability of chapter; notice form
Sec. 1. This chapter applies to civil actions against a seller for the failure of agricultural or vegetable seeds to perform if the container in which the seeds were sold included the following notice on the label:
NOTICE OF REQUIRED ARBITRATION



CHAPTER 12. INDIANA ORGANIC CERTIFICATION ACCREDITATION

IC 15-4-12-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" refers to a certifying agent applying for accreditation from the director in compliance with the Organic Foods Production Act.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.249.

IC 15-4-12-2
"Certifying agent" defined
Sec. 2. As used in this chapter, "certifying agent" refers to a person or entity acting as an independent contractor who is:
(1) accredited by the director;
(2) approved by the panel to conduct field or farm certification; and
(3) accredited by the United States Department of Agriculture under the Organic Foods Production Act.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.250.

IC 15-4-12-3
"Director" defined
Sec. 3. As used in this chapter, "director" refers to the director of the department of agriculture or the director's designee.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.251.

IC 15-4-12-4
"Organic" defined
Sec. 4. As used in this chapter, "organic" refers to the method of crop production. The term does not refer to the quality, nutritional value, or healthfulness of the crop produced.
As added by P.L.175-1993, SEC.1.

IC 15-4-12-5
"Organic Foods Production Act" defined
Sec. 5. As used in this chapter, "Organic Foods Production Act" means the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.).
As added by P.L.175-1993, SEC.1.

IC 15-4-12-6
"Panel" defined
Sec. 6. As used in this chapter, "panel" means the Indiana organic peer review panel established under section 9 of this chapter.
As added by P.L.175-1993, SEC.1.
IC 15-4-12-7
Accreditation of applicants
Sec. 7. (a) The director may grant accreditation to an applicant under this chapter.
(b) In determining whether to grant accreditation to an applicant, the director shall consider a report concerning the applicant that is prepared by the panel under section 13 of this chapter.
(c) The director shall make a determination and respond to the applicant on or before three (3) months after the date of receipt of the application.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.252.

IC 15-4-12-8
Application for accreditation required
Sec. 8. A certifying agent operating within Indiana must apply in writing to the director for accreditation.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.253.

IC 15-4-12-9
Organic peer review panel
Sec. 9. (a) The Indiana organic peer review panel is established.
(b) The panel consists of nine (9) members who have knowledge in techniques involving the growing of organic products and have experience in the field of organic agriculture. The governor shall appoint the members as follows:
(1) Three (3) representatives of the Indiana farming community who are operators of an organic farm in Indiana that is certified by a private certification agency.
(2) One (1) representative of a group representing retailers or distributors of organic products.
(3) Two (2) representatives of a group representing consumers of organic products.
(4) One (1) representative of a group representing processors or handlers of organic products.
(5) The director shall serve as an ex officio nonvoting member of the panel.
(6) The state chemist shall serve as an ex officio nonvoting member of the panel.
(c) Not more than two (2) voting members of the panel appointed under subsection (b) may be persons who are employed by the state.
(d) The panel shall select a chairman from among the panel members.
(e) The term of each voting member of the panel is four (4) years. A vacancy on the panel before the expiration of a term shall be filled for the unexpired term in the same manner as an appointment to the panel is made.
(f) The governor may remove a panel member for cause.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006,

SEC.254.

IC 15-4-12-10
Panel meetings
Sec. 10. (a) Each year, the panel shall meet quarterly and at any other times called by the chairman.
(b) Four (4) members present at a meeting constitute a quorum.
(c) A majority of a quorum is required to conduct the business of the panel.
(d) IC 5-14-1.5 applies to meetings of the panel.
As added by P.L.175-1993, SEC.1.

IC 15-4-12-11
Per diem; reimbursement for expenses
Sec. 11. (a) A member of the panel who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) A member of the panel is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.175-1993, SEC.1.

IC 15-4-12-12
Director to implement chapter
Sec. 12. The director shall implement this chapter with the assistance of the panel. The director has no regulatory authority under this chapter except as provided under section 16 of this chapter.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.255.

IC 15-4-12-13
Duties of panel; criteria for standards used in reviewing certification procedures; fees
Sec. 13. (a) The panel shall do the following:
(1) Adopt criteria for establishing standards to be used in reviewing the procedure by which certifying agents certify that the agricultural product was produced or handled in accordance with the regulations adopted under the Organic Foods Production Act.
(2) Review all applicants every three (3) years.
(3) Prepare and submit a report concerning the applicant to the director.
(4) Assist the director in evaluating applications for accreditation from applicants.
(5) Establish fees to be paid by an applicant seeking accreditation from the director to certify organic products. The fees established may not exceed the costs of administering this

chapter.
(b) The criteria adopted under this section must concern the following:
(1) The production and handling of agricultural products.
(2) A procedure under which certifying agents certify a farm, field, or product under this chapter.
(3) The inspection of farms and products.
(4) Testing by certifying agents.
(5) Reasonable security provided by the certifying agent for the protection of the rights of participants in an applicable organic certification program.
(6) Other terms and conditions that the panel considers necessary, in compliance with the Organic Foods Production Act.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.256.

IC 15-4-12-14
Sale of products designated organic; certification required
Sec. 14. A person may sell or label a product produced in Indiana as:
(1) organic;
(2) certified organic; or
(3) Indiana certified organic;
in Indiana, only if the product has been certified by a certifying agency that has been accredited by the director.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.257.

IC 15-4-12-15
Marketing uncertified products as organic; infraction; certification required for products of other states
Sec. 15. (a) A person:
(1) who uses the term:
(A) organic;
(B) certified organic; or
(C) Indiana certified organic;
alone or in combination with other words to market a product that has not been designated "certified organic" by an accredited certifying agent under this chapter and in accordance with the Organic Foods Production Act; and
(2) who:
(A) knows; or
(B) should reasonably know;
that the product has not been designated "certified organic" by an accredited certifying agent under this chapter and in accordance with the Organic Foods Production Act;
commits a Class A infraction.
(b) Each label or each copy of a written public document containing the words "organic" or "certified organic" alone or in

combination with other words used to market a product that has not been designated "certified organic" by an accredited certifying agent constitutes a separate infraction.
(c) After October 1, 1993, a product sold in Indiana that is:
(1) labeled organic or certified organic; and
(2) produced in any other state of the United States;
must be certified in accordance with the Organic Foods Production Act.
As added by P.L.175-1993, SEC.1.

IC 15-4-12-16
Rules
Sec. 16. The director shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.258.

IC 15-4-12-17
Powers of panel; residue testing
Sec. 17. The panel may, subject to the approval of the director, do all things necessary to implement this chapter. However, if residue testing of a product subject to certification under this chapter is required by federal law or regulations, the testing must be conducted according to standards developed by the state chemist.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.259.

IC 15-4-12-18
Injunctions
Sec. 18. The panel may, subject to the approval of the director, seek injunctive relief for violations of this chapter.
As added by P.L.175-1993, SEC.1. Amended by P.L.1-2006, SEC.260.



CHAPTER 13. INSPECTIONS UNDER SEED CONTRACTS



CHAPTER 14. SEED CONTRACTS

IC 15-4-14-1
Application; applicable law
Sec. 1. (a) Except as provided in section 2 of this chapter, this chapter applies to a seed contract for seed that is planted in Indiana.
(b) Other applicable Indiana law not in conflict with this chapter applies to a seed contract.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-2
Application to certain contracts
Sec. 2. This chapter does not apply to either of the following:
(1) A seed contract entered into before January 1, 2004.
(2) A production contract.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-3
Application of certain definitions
Sec. 3. The definitions set forth in IC 15-4-13 apply throughout this chapter.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-4
Incorporation of law into seed contracts
Sec. 4. (a) The provisions of this chapter are considered to be a part of every seed contract.
(b) A seed contract is not required to contain or restate any provision of this chapter.
(c) A bag or other container used by the seed supplier to deliver the seed to the farmer is not required to bear a label or any other writing containing or restating any provision of this chapter. A provision found on a label or any other writing on a seed bag or container inconsistent with this chapter is not enforceable against a farmer.
(d) The failure of a seed supplier to state any provision of this chapter in a seed contract, on a label, or in any other writing on a seed bag or container is not considered a violation of this chapter.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-5
Conflict with statute; void contracts
Sec. 5. A provision of a seed contract in conflict with this chapter is void.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-6
Waiver of statute void
Sec. 6. A provision of a seed contract that purports to waive a

provision of this chapter is void.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-7
Indiana laws govern
Sec. 7. A seed contract is governed by the laws of Indiana.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-8
Choice of other law
Sec. 8. If a seed contract purports to choose the laws of a jurisdiction other than Indiana to govern the contract, the choice is not enforceable.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-9
Choice of forums conditions; unenforceable choice
Sec. 9. (a) This section applies only if a seed contract purports to choose a forum that would not otherwise have jurisdiction over the farmer.
(b) The forum selection provision must be printed conspicuously in immediate proximity to the space reserved for the signature of the farmer. For purposes of this subsection, a forum selection provision is printed conspicuously if any of the following apply:
(1) The provision is printed all in capitals, when other text is printed in capitals and lower case.
(2) The provision is printed in a larger, boldface, or other typeface different from other text.
(3) The provision is printed in a color that contrasts with other text.
(4) The provision is underlined.
(5) The provision is printed in any other way that highlights the provision in relation to the other text of the contract.
(c) A forum selection provision that violates this section is not enforceable.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-10
Confidential communications
Sec. 10. Communications:
(1) between a farmer and:
(A) a member of the farmer's immediate family;
(B) an attorney;
(C) an accountant;
(D) a professional advisor; or
(E) a partner, an associate, or another individual engaged with the farmer in the farming enterprise for which the seed was purchased;
(2) regarding the terms of a seed contract; and
(3) made for the purpose of giving advice to the farmer; are not a breach of a confidentiality provision in a seed contract.
As added by P.L.102-2003, SEC.3.

IC 15-4-14-11
Possession of proprietary material; effect of de minimus possession
Sec. 11. If:
(1) a product in which the seed supplier has rights is possessed by the farmer or found on real property owned or occupied by the farmer; and
(2) the presence of the product is de minimus or not intended by the farmer;
the farmer is not liable for breach of the seed contract.
As added by P.L.102-2003, SEC.3.






ARTICLE 5. LIVESTOCK AND ANIMAL CONTROL

CHAPTER 1. REPEALED



CHAPTER 1.1. INDIANA VETERINARY PRACTICE

IC 15-5-1.1-1
Preamble
Sec. 1. Preamble. This chapter is an exercise of the police powers of the state to promote the public health, safety, and welfare of the people of this state to safeguard against the incompetent, dishonest, or unprincipled practitioner of veterinary medicine. It is hereby declared that the practice of veterinary medicine is a privilege conferred by legislative grant to persons possessed of the personal and professional qualifications specified in this chapter.
As added by Acts 1979, P.L.146, SEC.1.



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. LIVESTOCK BREEDERS ASSOCIATIONS RIGHTS AND POWERS

IC 15-5-3-1
Authority to incorporate fair associations; purposes; name
Sec. 1. Any number of persons not less than five (5) may form an incorporated company for the purpose of forming fair associations, for the improvement of the breeding and speed of stock and the promotion of agriculture, by written or printed articles of association, specifying the object of the same and the corporate name they may adopt; the name and residence of each member, with an impression of the corporate seal, and in what manner persons or officers shall be chosen to manage the business concerns of such associations.
(Formerly: Acts 1889, c.90, s.1.)

IC 15-5-3-2
Articles of association; filing; amendment
Sec. 2. Every such association shall file its articles of association in the recorder's office of the county where such association is formed, and the recorder shall record the same in the miscellaneous record; and such record, or a certified copy thereof, shall be conclusive evidence of the matters therein recited. Such articles may at any time be amended, by a majority vote of the members of said association, and shall take effect from and after being recorded in the recorder's office.
(Formerly: Acts 1889, c.90, s.2.)

IC 15-5-3-3
Corporate powers; application to previously organized fair associations
Sec. 3. Every such association shall, from the time such articles are filed in the proper recorder's office, be deemed and held to be a corporation, and shall have and possess all the rights, powers, and privileges given to corporations by common law; to sue and be sued; to borrow money and secure the payment of the same by notes and mortgages, bonds or deeds of trust, upon their personal and real property; to rent, lease, purchase, hold, sell, and convey real estate and personal property to such extent as may be necessary and proper for the purpose of erecting buildings, and for other proper objects of any such corporation. The provisions of this section shall apply to all such fair associations organized in this state before March 6, 1889, in accordance with the provisions of section 1 of this chapter.
(Formerly: Acts 1889, c.90, s.3.) As amended by P.L.183-1983, SEC.102.

IC 15-5-3-4
By-laws
Sec. 4. Every such association may by its by-laws provide for the admission and expulsion of members, and for the election of such officers as may be necessary to carry into effect the objects of the

corporation, and may provide rules for the government of the officers and members thereof.
(Formerly: Acts 1889, c.90, s.4.)



CHAPTER 4. INCORPORATION OF CERTAIN ASSOCIATIONS

IC 15-5-4-1
Authority to incorporate; procedure
Sec. 1. Associations of persons for the advancement of the agricultural interests of the state, known as the State Corn Growers' Association, the State Live Stock Breeders' Association and the State Dairymen's Association, may become incorporated in the following manner: An association of persons known as the State Corn Growers' Association, the State Live Stock Breeders' Association or the State Dairymen's Association may become incorporated by depositing in the office of the secretary of state a certified copy of the articles of the association, with the name assumed and a description and impress of the seal adopted by such association.
(Formerly: Acts 1907, c.264, s.1.)

IC 15-5-4-2
Meetings
Sec. 2. It shall be the duty of any such association organized under the provisions of the first section of this chapter to hold, at the city of Indianapolis, or some other place in the state to be selected by such association at its preceding meeting, or by its executive committee prior to the date of meeting, an annual meeting and such auxiliary meetings as may be desired, for the purpose of deliberating and consulting as to the wants, prospects and conditions of the corn, livestock or dairy interests of the people of the state, at which meeting, all persons interested in any or all of these lines of industry may participate.
(Formerly: Acts 1907, c.264, s.2.) As amended by Acts 1978, P.L.6, SEC.25.

IC 15-5-4-3
State appropriations; purposes; compensation of officers
Sec. 3. Such state corn growers' association, state live stock breeders' association, or state dairymen's association, having complied with the provisions of sections 1 and 2 of this chapter, shall be entitled to receive from the state treasury, out of any moneys in the general fund not otherwise appropriated, such sums of money, respectively, as the general assembly may, from time to time, appropriate. Any appropriation so made or so much thereof as may be needed, shall be used only for the securing of speakers for the annual or auxiliary meetings, traveling expenses for the speakers and officers of the association, advertising the meetings, publishing an annual report and the distribution of the same, for medals, trophies, dies, premium ribbons, awards, postage stamps, and clerical services. No officer shall receive any compensation for his services other than his actual expenses incurred in prosecuting the business of the association.
(Formerly: Acts 1907, c.264, s.3; Acts 1937, c.106, s.1.) As amended

by P.L.183-1983, SEC.103; P.L.2-1995, SEC.69.



CHAPTER 5. REPEALED



CHAPTER 5.2. REGULATION OF HORSE RACING

IC 15-5-5.2-1
Definitions
Sec. 1. Definitions. As used in this chapter:
"Horse" includes a stallion, mare, filly, gelding, colt, donkey, or mule.
"Race" means:
(1) a speed trial for a horse; or
(2) a contest in which horses run, gallop, pace or trot;
that is conducted either (i) in the presence of fifty (50) or more persons or (ii) after there has been public notice that it would occur.
As added by Acts 1977, P.L.26, SEC.4.

IC 15-5-5.2-2
Conduct of races; unauthorized race prohibited
Sec. 2. (a) A person who conducts or participates in a race not authorized under this section commits a Class B misdemeanor.
(b) A person may conduct races only after April 14 and before November 16. He may conduct races during not more than three (3) race meetings a year, each of which may last not more than fifteen (15) days. He may not begin his second race meeting less than thirty (30) days after his first, or his third race meeting less than thirty (30) days after his second.
As added by Acts 1977, P.L.26, SEC.4.

IC 15-5-5.2-3
Unlawful acts to affect performance of horse
Sec. 3. A person who, with intent to stimulate or depress the performance of a horse in a race:
(1) administers a controlled substance, as defined in IC 35-48, to the horse less than twenty-four (24) hours before the race;
(2) injures or otherwise affects the "horse"; or
(3) possesses an electrical, mechanical, or other appliance, other than a whip or spur, that can be used during the race to affect the horse;
commits a Class B misdemeanor.
As added by Acts 1977, P.L.26, SEC.4.

IC 15-5-5.2-4
Application of chapter
Sec. 4. This chapter does not apply to races conducted at racetracks licensed under IC 4-31.
As added by Acts 1977, P.L.173, SEC.1. Amended by P.L.341-1989(ss), SEC.12.



CHAPTER 5.5. INDIANA STANDARDBRED ADVISORY BOARD

IC 15-5-5.5-1
Creation
Sec. 1. The Indiana standardbred advisory board is hereby created to make recommendations to the Indiana horse racing commission for the furtherance of the standardbred horse industry in the state of Indiana.
(Formerly: Acts 1973, P.L.139, SEC.1.) As amended by P.L.15-1999, SEC.2.



CHAPTER 6. REPEALED



CHAPTER 7. LIVESTOCK.KILLING DOGS

IC 15-5-7-1
Liability of owner or harborer
Sec. 1. If a dog kills or injures any livestock while the livestock is in the care, custody, and control of the livestock's owner or the owner's agent, the owner or harborer of the dog is liable to the owner of the livestock for all damages sustained, including reasonable attorney's fees and the court costs.
(Formerly: Acts 1852, 1RS, c.99, s.1.) As amended by Acts 1978, P.L.79, SEC.1; Acts 1981, P.L.163, SEC.1; P.L.162-2006, SEC.37.

IC 15-5-7-2
Authority to kill dog in act of killing or injuring livestock
Sec. 2. Anyone may, with the consent of the person in possession of real estate on which a dog is found, kill the dog if he has observed the dog in the act of killing or injuring livestock.
(Formerly: Acts 1852, 1RS, c.99, s.2; Acts 1947, c.266, s.1.) As amended by Acts 1978, P.L.79, SEC.2.

IC 15-5-7-3
Payment by county of dog-caused damage to stock, fowl, or game; payment for Pasteur treatment
Sec. 3. (a) The following losses and expenses are chargeable to the county in which an attack or exposure occurs:
(1) Damages, less compensation by insurance or otherwise, sustained by owners of the following stock, fowl, or game killed, maimed, or damaged by dogs:
(A) Sheep.
(B) Cattle.
(C) Horses.
(D) Swine.
(E) Goats.
(F) Mules.
(G) Chickens.
(H) Geese.
(I) Turkeys.
(J) Ducks.
(K) Guineas.
(L) Tame rabbits.
(M) Game birds and game animals held in captivity under authority of a game breeder's license issued by the department of natural resources.
(N) Bison.
(O) Farm raised cervidae.
(P) Ratitae.
(Q) Camelidae.
(2) The expense of rabies post exposure prophylaxis that is incurred by any person who is bitten by or exposed to a dog

known to have rabies.
(b) A person requiring the treatment described in subsection (a)(2) may select the person's own physician.
(c) Damages are not chargeable to a county under this section for sheep except those claims in which individual damage exists or is shown.
(d) A county auditor shall establish procedures in accordance with the requirements of subsection (a) and section 4 of this chapter by which claimants may submit claims to the county auditor or a designee of the county auditor.
(e) A county auditor who:
(1) receives a verified claim under subsection (a) from a claimant; and
(2) is satisfied that the claim meets the requirements of subsection (a) and section 4 of this chapter;
shall immediately issue a warrant or check to the claimant for the verified amount of the claim. If a county option dog tax adopted under IC 6-9-39 is not in effect in the county, a claim under this section may be paid out of nonappropriated funds. A county auditor who is not satisfied that a claim meets the requirements of subsection (a) and section 4 of this chapter shall promptly notify the claimant.
(f) A person whose claim under subsection (a) is denied by a county auditor may file an action in a court with jurisdiction to determine whether the county auditor acted in conformance with the requirements of this section and section 4 of this chapter. If the court determines that the county auditor failed to comply with the requirements of this section or section 4 of this chapter in evaluating the person's claim, the court may fashion an appropriate remedy, including an order directed to the county auditor to reconsider the person's claim.
As added by P.L.162-2006, SEC.38.

IC 15-5-7-4
Procedure; notice of loss; claim; granting right of subrogation to county
Sec. 4. (a) An owner desiring to make a claim under section 3(a)(1) of this chapter must do the following:
(1) Not more than seventy-two (72) hours after the time of the loss, notify one (1) of the following having jurisdiction in the location where the loss occurred:
(A) A law enforcement officer.
(B) An officer of a county or municipal animal control center, shelter, or similar impounding facility.
(2) Not more than twenty (20) days after the time of the loss, report the loss to the county auditor as follows:
(A) Under oath, the owner shall state:
(i) the number, age, and value of the stock, fowl, or game; and
(ii) the damages sustained, less compensation by insurance or otherwise.             (B) In an affidavit, the owner must be joined by two (2) disinterested and reputable freeholders residing in the township in which the stock, fowl, or game were killed, maimed, or damaged. The affidavit must state that the freeholders are:
(i) disinterested; and
(ii) not related by blood or marriage to the claimant.
(C) An appraisement of the stock, fowl, or game that were killed, maimed, or damaged may not exceed the actual cash value of the stock, fowl, or game. As it applies to ratitae, cash value may not exceed the slaughter value.
(D) The owner shall provide verification of the loss by an officer under subdivision (1).
(E) Payment for a loss for property owned by a claimant on the last property tax assessment date may not be paid if the property was not reported by the owner for assessment purposes at that time.
(b) In addition to the requirements of subsection (a), the claimant, if requested to do so by the county auditor or a person designated by the county auditor, must grant the right of subrogation to the county for the total amount paid on the claim to the claimant by the county on a form prescribed by the county auditor.
(c) An officer who receives notice under subsection (a)(1) shall visit the scene of the loss, verify the loss in writing, and mark each killed, maimed, or damaged animal so that the animal can support only one (1) claim under this chapter.
(d) A person desiring to make a claim under section 3(a)(2) of this chapter must provide the county auditor with documentation that the person, or a person for whom the claimant is financially responsible, underwent rabies post exposure prophylaxis.
As added by P.L.162-2006, SEC.39.



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. LIABILITY FOR DOG BITES

IC 15-5-12-1
Dog bite liability
Sec. 1. If a dog, without provocation, bites any person who is peaceably conducting himself in any place where he may be required to go for the purpose of discharging any duty imposed upon him by the laws of this state or by the laws or postal regulations of the United States of America, the owner of such dog may be held liable for any damages suffered by the person bitten, regardless of the former viciousness of such dog or the owner's knowledge of such viciousness.
(Formerly: Acts 1951, c.37, s.1.)

IC 15-5-12-2
"Owner" defined
Sec. 2. As used in this chapter, "owner" means the owner of a dog. The term includes a possessor, keeper, or harborer of a dog.
As added by P.L.176-1993, SEC.1.

IC 15-5-12-3
Dog bite liability; criminal
Sec. 3. (a) An owner of a dog commits a Class C misdemeanor if the owner recklessly, knowingly, or intentionally fails to take reasonable steps to restrain the dog and:
(1) the dog enters property other than the property of the dog's owner; and
(2) as the result of the failure to restrain the dog, the dog bites or attacks another person resulting in unprovoked bodily injury to the other person;
except as provided in subsection (b).
(b) The offense under subsection (a) is:
(1) a Class B misdemeanor if the person has been convicted of one (1) previous unrelated violation of this section;
(2) a Class A misdemeanor if:
(A) the person has been convicted of more than one (1) previous unrelated violation of this section; or
(B) the violation results in serious bodily injury to a person;
(3) a Class D felony if the owner recklessly violates this section and the violation results in the death of a person; and
(4) a Class C felony if the owner intentionally or knowingly violates this section and the violation results in the death of a person.
As added by P.L.176-1993, SEC.2.

IC 15-5-12-4
Dog bite liability; exemptions
Sec. 4. An owner of a dog is exempt under section 3 of this chapter if the dog commits an act described in section 3 of this

chapter during the period that the dog is owned by:
(1) the United States;
(2) an agency of the United States; or
(3) a governmental entity (as defined in IC 34-6-2-49);
and the dog is engaged in assisting the owner or the owner's agent in the performance of law enforcement or military duties.
As added by P.L.176-1993, SEC.3. Amended by P.L.2-1995, SEC.70; P.L.1-1998, SEC.115.

IC 15-5-12-5
Impoundment of animals; probable cause
Sec. 5. If a law enforcement officer or any other person having authority to impound animals has probable cause to believe that there has been a violation of section 3 of this chapter, IC 35-46-3-6 applies.
As added by P.L.176-1993, SEC.4.

IC 15-5-12-6
Other powers not limited
Sec. 6. This chapter does not limit the power of an agency of the state or a political subdivision to adopt a rule or an ordinance that does not conflict with this chapter.
As added by P.L.176-1993, SEC.5.



CHAPTER 13. COMMERCIAL FEED

IC 15-5-13-1
Definitions
Sec. 1. As used in this chapter unless otherwise provided:
(1) The term "brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.
(2) The term "commercial feed" means all materials that are distributed for use as feed or for mixing in feed. The term does not include the following unless adulterated within the meaning of section 9(1) of this chapter:
(A) Unmixed whole seeds.
(B) Physically altered entire seed unmixed seeds, when such physically altered whole seeds are not chemically changed.
(C) Commodities, compounds, or substances excluded by rules adopted under IC 4-22-2.
(3) The term "custom-mixed feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients each batch of which is mixed to meet the request of the final purchaser that the mixture contain a specific content of ingredients, nutrients, or nonnutritive additives.
(4) The term "director" means the state chemist.
(5) The term "distribute" means to offer for sale, sell, exchange, barter, or otherwise supply a commercial feed.
(6) The term "distributor" means any person who distributes.
(7) The term "drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.
(8) The term "feed ingredient" means each of the constituent materials making up a commercial feed.
(9) The term "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.
(10) The term "labeling" means all labels and other written, printed, or graphic matter:
(A) upon a commercial feed or any of its containers or wrapper; or
(B) accompanying such commercial feed.
(11) The term "manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.
(12) The term "mineral feed" means a commercial feed, the primary purpose of which is to supply mineral elements and inorganic nutrients.
(13) The term "official sample" means a sample of feed taken by the director or his agent in accordance with section 15(c), 15(e), or 15(f) of this chapter.     (14) The term "percent" or "percentage" means percentage by weight.
(15) The term "person" includes individual, partnership, limited liability company, corporation, and association.
(16) The term "pet" means any domesticated animal normally maintained in or near the household of the owner thereof.
(17) The term "pet food" means any commercial feed prepared and distributed for consumption by dogs and cats.
(18) The term "product name" means the name of the commercial feed which identifies it as to kind, class or specific use.
(19) "Specialty pet" means a domesticated animal normally maintained in a cage or tank, such as a gerbil, hamster, bird, fish, or turtle.
(20) "Specialty pet food" means a commercial feed prepared and distributed for consumption by specialty pets.
(21) The term "ton" means a net weight of two thousand pounds avoirdupois.
(Formerly: Acts 1971, P.L.200, SEC.1.) As amended by P.L.140-1991, SEC.1; P.L.40-1993, SEC.38; P.L.8-1993, SEC.239.



CHAPTER 14. LIVESTOCK BRANDS

IC 15-5-14-1
Definitions
Sec. 1. As used in this chapter:
"Board" refers to the Indiana state board of animal health established by IC 15-2.1-3-1.
"Brand" means a distinctive design or mark of identification made or applied to the hide on livestock by the use of a hot iron or by any other method or process approved by the board. Such brands shall be applied to the shoulder, ribs, or hip on either the right or left side as determined by standing behind the animal. No brand, except those for livestock disease control purposes, may be applied to the head or neck area.
"Livestock" means:
(1) all cattle or animals of the bovine species;
(2) all horses, mules, burros, and asses or animals of the equine species;
(3) all swine or animals of the porcine species; and
(4) all goats or animals of the caprine species.
"Person" includes any individual, firm, association, partnership, corporation, other legal entity, public or private institution, the state of Indiana, or municipal corporation or political subdivision of the state.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.2.

IC 15-5-14-2
Adoption of brands
Sec. 2. A person owning livestock within Indiana may adopt a brand for his exclusive use in this state. No person may brand or cause to be branded any livestock with a brand that is of legal record in the office of the board, unless that brand has been certified by the board for that person's exclusive use.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.3.

IC 15-5-14-3
Recording of brands
Sec. 3. The board shall record livestock brands. The board shall carry out the terms and provisions of this chapter and for that purpose may make rules to implement this chapter.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.4.

IC 15-5-14-4
Application for recording of brand
Sec. 4. (a) An owner of livestock in this state desiring to adopt for his exclusive use any brand shall, before doing so, forward to the

board an application on a form approved and provided by the board for that purpose.
(b) For the purpose of this chapter, the post office address included in the application shall be considered the legal address of the applicant. Until the board receives from the applicant, in writing, a notice of change of address, the latest address of record with the board shall remain the legal address.
(c) If the brand is accepted, the board shall file the brand in the official brand book, furnish the applicant a brand certificate, and inform the applicant that he has, from the date of filing, exclusive right to the use of such brand in Indiana.
(d) Additional brand certificates of a recorded brand may be obtained from the board upon the payment of a fee to be established by the board under section 14 of this chapter.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.5.

IC 15-5-14-5
One brand for each owner; separate livestock operations; identical or similar brands; restrictions on use of brands
Sec. 5. (a) Only one (1) brand may be awarded or recorded for each owner of livestock, but the owner or owners of separate and distinct livestock operations may, at the discretion of the board, record one (1) brand for use at each such distinct and separate livestock operation.
(b) No brand may be recorded or used which:
(1) is identical with or, in the opinion of the board, is so similar to any brand previously recorded and remaining of legal record; or
(2) if an abandoned brand, has not been abandoned for five (5) years;
so as to be liable to cause confusion as to the identity or ownership of livestock.
(c) If the board determines that the submitted brand is already on record for another person or that it so closely resembles a previously registered brand that the brands cannot be readily distinguished, the board shall notify the applicant and shall return the facsimile brand and recording fee. In case of duplications, applications bearing the earliest postmark will be accepted.
(d) The board shall adjust conflicting stock brands and make changes as may be necessary. Changes made by the board are conclusive, and brands the board indicates may be recalled or adjusted at any time by means of written notice from the board given to the owner of the brand.
(e) No brand may be recorded in the state elsewhere than in the office of the board.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.6.

IC 15-5-14-6 Evidentiary effect of certificates of recordation
Sec. 6. All certificates of recordation or rerecordation of brands furnished by the board are prima facie evidence of the ownership of all livestock of the kind or kinds bearing the brand or brands specified and as set forth in the record, and the certificates are evidence of ownership in all law suits or in any criminal proceedings, when the title to livestock in this state is to be proved. Upon request, disputes in ownership or custody of branded livestock shall be investigated by state or county law enforcement officials.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.7.

IC 15-5-14-7
Ownership of brands
Sec. 7. A recorded brand is the personal property of the person in whose name it is filed and is subject to sale, assignment, transfer, devise, and descent as personal property. Instruments of writing evidencing the sale, assignment, or transfer of a brand shall be forwarded to the board to be recorded in the official brand book. The fee for such a transaction shall be determined by the board. As soon as the transaction has been recorded, the board shall furnish the new owner with a brand certificate.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.8.

IC 15-5-14-8
Determination of renewal date
Sec. 8. (a) By January 1 of each fifth year following the original recording with the board, each owner of a brand of record shall submit to the board a renewal fee to be established by the board.
(b) For the purpose of determining the renewal date, the period between the date a brand is recorded by the board and January 1 of the next year constitutes the first year of the five (5) year period.
(c) If the owner of a brand of record fails, refuses, or neglects to pay the fee by June 30 of the year in which it is due, the brand shall be forfeited and no longer carried in the record. A forfeited brand may not be issued to another person for a period of five (5) years following the date of forfeiture. During that five (5) year period, the former owner of record may make application to the commission for reinstatement of a forfeited brand. Such an application shall be accompanied by a reinstatement fee established by the board. The renewal date for a reinstatement brand shall remain the same, and renewal fees on such brands shall be due on January 1 of each fifth year following original recording.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.9.

IC 15-5-14-9
Use of unrecorded brand
Sec. 9. Use of unrecorded brand. (a) Except as otherwise provided

for in this section, no person may use any brand for identifying livestock, unless the brand has been recorded as provided for in this chapter. When a recorded brand is applied to livestock which may have been branded by a previous owner, such brand must be applied so as not to overlap, obliterate, disfigure, or mutilate the existing brand or brands.
(b) Brands consisting of arabic numerals only may be used for individual livestock identification if they are located at least ten (10) inches away from any recorded brand. Such brands for individual identification are not to be recorded.
As added by Acts 1977, P.L.175, SEC.1.

IC 15-5-14-10
Publication of recorded brands
Sec. 10. The board shall publish all recorded brands in book form and shall publish supplemental lists at least once each year. This book and all supplements shall contain a facsimile of all brands recorded together with the owner's name and legal mailing address. The board shall, without charge, furnish copies of the brand book and supplements to state and county law enforcement agencies within the state. The general public may obtain copies by remitting to the board the cost of printing and mailing each book and accompanying supplements.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.10.

IC 15-5-14-11
Reported livestock thefts
Sec. 11. The board, in cooperation with law enforcement officials in this and other states, shall develop a uniform procedure for notifying livestock markets and livestock slaughtering establishments of reported livestock thefts.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.11.

IC 15-5-14-12
Sale and transportation of livestock
Sec. 12. Sale and transportation of livestock. (a) All persons selling livestock branded with their brand recorded in a current state brand book or supplement thereto shall execute to the purchaser a written bill of sale bearing the signature and residence of the seller, the name and address of the purchaser, the total number of livestock sold, a description of each animal sold as to sex and kind, and all registered brands. A copy of the bill of sale shall be given to each hauler of livestock, other than railroads, and must accompany the shipment of livestock while in transit. The bill of sale or a copy shall be shown by the possessor on demand to any law enforcement or peace officer. The bill of sale is prima facie evidence of the conveyance of title of the livestock described by the bill of sale.
(b) Persons engaged in the business of transporting or hauling

livestock in the state shall, upon receiving such livestock for transportation, issue a waybill or bill of lading for all livestock transported or hauled by them, and such waybill or bill of lading shall accompany the shipment of livestock with a copy thereof being furnished to the person delivering livestock to the hauler. The waybill or bill of lading shall show the place of origin and destination of the shipment, the name of the owner of the livestock, date and time of loading, name of person or company hauling the livestock, the number of livestock and a general description thereof, including the identifying brands. The waybill or bill of lading shall be signed by the person delivering the livestock to the hauler certifying that the information contained thereon is correct.
As added by Acts 1977, P.L.175, SEC.1.

IC 15-5-14-13
Charges for recording and rerecording of brands
Sec. 13. (a) The board may establish and collect up to thirty-five dollars ($35) for each brand recording and fair and reasonable charges related to the cost of administering a brand recordation program for:
(1) the rerecording of brands;
(2) the recording of instruments transferring ownership of brands; and
(3) certificates of recordation or rerecordation of brands.
(b) The money received by the board shall be deposited in the brand registration fund. The brand registration fund is a nonbudgetary fund, and the money remaining in the brand registration fund at the end of a fiscal year does not revert to the state general fund. The board may disburse money from the brand registration fund for the purpose of defraying the administrative costs of implementing this chapter.
As added by Acts 1977, P.L.175, SEC.1. Amended by P.L.164-1985, SEC.12.

IC 15-5-14-14
Offenses; forgery included
Sec. 14. (a) A person who, without permission of the owner, applies a brand to livestock for the purpose of transferring ownership of that livestock commits a Class C felony.
(b) A person who knowingly destroys or alters a brand recorded with the board from any livestock for the purpose of concealing the identity of the owner of that livestock commits a Class C felony.
(c) A person who knowingly sells or offers for sale livestock whose brand has been destroyed or altered for the purpose of concealing the identity of the owner of that livestock commits a Class C felony.
(d) A person who knowingly purchases livestock whose brand has been destroyed or altered for the purpose of concealing the identity of the owner of that livestock commits a Class C felony.
(e) A livestock brand constitutes a written instrument for purposes

of IC 35-43-5.
As added by Acts 1977, P.L.175, SEC.1. Amended by Acts 1978, P.L.2, SEC.1545; P.L.164-1985, SEC.13.



CHAPTER 15. RACING PIGEONS

IC 15-5-15-1
Trapping, killing, or injuring; offense
Sec. 1. A person who traps, detains, injures, or kills a pigeon, knowing it to be a racing pigeon, homer, racing homer, or homing pigeon, when he is not the owner of the pigeon, commits a Class C infraction.
As added by Acts 1978, P.L.80, SEC.1.

IC 15-5-15-2
Removing or damaging identification; offense
Sec. 2. A person who knowingly removes or damages any identification attached to a racing pigeon, homer, racing homer, or homing pigeon, when he is not the owner of the pigeon, commits a Class C infraction.
As added by Acts 1978, P.L.80, SEC.1.



CHAPTER 16. LIVESTOCK CERTIFICATION

IC 15-5-16-1
Definitions
Sec. 1. As used in this chapter:
"Administrator" means the governor or his designee.
"Buyer" means a buyer of livestock bought for direct shipment to a person in a foreign country.
"Livestock" means any animal or fowl raised for commercial purposes.
As added by Acts 1982, P.L.114, SEC.1.



CHAPTER 17. PROHIBITED METHODS OF DESTROYING ANIMALS

IC 15-5-17-1
"Animal" defined
Sec. 1. As used in this chapter, "animal" has the meaning set forth in IC 35-46-3-3.
As added by P.L.193-1987, SEC.5.

IC 15-5-17-2
Destruction of animal by prohibited method; offense
Sec. 2. (a) This section does not apply to the following:
(1) A state or federally inspected livestock slaughtering facility (for conduct authorized by IC 15-2.1-24 and rules adopted under that chapter).
(2) An animal disease diagnostic laboratory established under IC 15-2.1-5-1.
(3) A college or university.
(4) A research facility licensed by the United States Department of Agriculture.
(b) A person who knowingly or intentionally destroys or authorizes the destruction of an animal:
(1) by means of placing the animal in a decompression chamber and lowering the pressure of or the oxygen content in the air surrounding the animal; or
(2) by electrocution;
commits a Class B misdemeanor.
As added by P.L.193-1987, SEC.5. Amended by P.L.2-1993, SEC.126; P.L.137-1996, SEC.57.



CHAPTER 18. SALE OF DOGS TO LABORATORIES

IC 15-5-18-1
Application of chapter
Sec. 1. This chapter applies to the sale of dogs to the following:
(1) Research laboratories.
(2) Any laboratory that uses animals for the production of medicines or other products.
As added by P.L.143-1996, SEC.1.

IC 15-5-18-2
Bill of sale; required for sale
Sec. 2. A person who sells a dog to a laboratory must show a valid bill of sale for the dog from:
(1) a breeder or kennel;
(2) an animal control facility; or
(3) a private individual;
to the individual who purchases animals for the laboratory.
As added by P.L.143-1996, SEC.1.

IC 15-5-18-3
Bill of sale; maintenance and inspection
Sec. 3. A person who sells a dog to a laboratory must:
(1) maintain the bill of sale for the dog; and
(2) allow a law enforcement officer to inspect the bill of sale;
for not less than one (1) year after the sale of the dog to a laboratory.
As added by P.L.143-1996, SEC.1.

IC 15-5-18-4
Bill of sale; consequences of inability to produce
Sec. 4. If a person is unable to show a valid bill of sale for a dog:
(1) a laboratory may not purchase the dog; and
(2) there is a rebuttable presumption that the dog is stolen.
As added by P.L.143-1996, SEC.1.






ARTICLE 6. DAIRY PRODUCTS

CHAPTER 1. MILK AND CREAM PURCHASES

IC 15-6-1-1
Enforcement
Sec. 1. The creamery license division of Purdue University in cooperation with the creamery examining board shall enforce the provisions of this chapter.
(Formerly: Acts 1955, c.255, s.1.) As amended by P.L.183-1983, SEC.116; P.L.40-1993, SEC.41.



CHAPTER 2. PROHIBITION OF FEES ASSESSED BY LOCAL GOVERNMENTS ON MILK PRODUCERS

IC 15-6-2-1
Definitions
Sec. 1. As used in this chapter:
(1) "Person" means an individual, a firm, a limited liability company, a corporation, or an association.
(2) "Milk" means the lacteal secretion obtained by the milking of one (1) or more cows or other dairy animals, including goats, whether in the original or in any processed form, including cream, buttermilk, and skimmed milk intended for human consumption.
(3) "Engaged in the production of milk" includes every person engaged in producing milk in Indiana or to be shipped into Indiana as a producer, producer-distributor, or producer-cooperative.
(4) "Producer" means a person who produces milk in Indiana or to be shipped into Indiana.
(5) "Producer-distributor" includes any person owning, managing, or controlling a dairy herd or herds who sells or distributes milk from the person's own herd or herds at wholesale or retail.
(6) "Producer-cooperative" includes corporations or associations organized under the provisions of IC 15-7-1 or similar corporations or associations organized under agricultural cooperative marketing acts of states adjoining Indiana and admitted to do business in Indiana.
(Formerly: Acts 1943, c.172, s.1.) As amended by P.L.183-1983, SEC.129; P.L.8-1993, SEC.243; P.L.93-1994, SEC.21.

IC 15-6-2-2
Milk producers; exemption from certain local fees
Sec. 2. A unit (as defined in IC 36-1-2-23) may not assess a:
(1) permit fee;
(2) license fee; or
(3) inspection fee;
on a person engaged in the production of milk.
(Formerly: Acts 1943, c.172, s.2.) As amended by P.L.183-1983, SEC.130; P.L.93-1994, SEC.22.



CHAPTER 3. PAYMENT OF CLAIMS AGAINST DAIRY PROCESSING PLANTS

IC 15-6-3-1
Claim against milk processor; priority on insolvency
Sec. 1. The whole claim of any person against the owner or operator of any dairy plant or receiving station or any other premises where a dairy product is manufactured, processed or handled or of any premises used in receiving and shipping milk or cream, except to the ultimate consumer, or any dealer in any dairy product or any other person who purchases, assembles or receives any dairy product for manufacturing, processing, or sale, except haulers from producer to a plant or receiving station, on account of milk, cream, or any other dairy product or byproduct or either or any commodity, among the principal constituents or ingredients that include either separately or a combination of milk, cream, or any other dairy product, sold or delivered to the owner, operator, or dealer, or any judgment therefor is entitled to the same preferences in an insolvency proceeding under IC 22-2-10-1, but this section shall not affect or impair any other lien or security for the claim or judgment.
(Formerly: Acts 1953, c.95, s.1.) As amended by P.L.93-1994, SEC.23.



CHAPTER 4. INDIANA DAIRY INDUSTRY DEVELOPMENT LAW

IC 15-6-4-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the Indiana dairy industry development board established by section 9 of this chapter.
As added by P.L.105-2000, SEC.1.






ARTICLE 7. MISCELLANEOUS

CHAPTER 1. AGRICULTURAL COOPERATIVES

IC 15-7-1-1
Purpose; legislative declaration
Sec. 1. (a) In order to promote, foster, and encourage the intelligent and orderly production and marketing of agricultural products through cooperation; and to eliminate speculation and waste; and to make the distribution of agricultural products between producer and consumer as direct as can be efficiently done; to stabilize the marketing of agricultural products; and to provide for the organization and incorporation of agricultural cooperative associations and societies; this chapter is enacted.
(b) It is here recognized that agriculture is characterized by individual production in contrast to the group or factory system that characterizes other forms of industrial production, and that the ordinary form of corporate organization permits industrial groups to combine for the purpose of group production and the ensuing group marketing and that the public has an interest in permitting farmers to bring their industry to the high degree of efficiency and merchandising skill evidenced in the manufacturing industries; and that the public interest demands that the farmer be encouraged to attain a superior and more direct system of marketing in the substitution of merchandising for the blind, unscientific, and speculative selling of crops.
(Formerly: Acts 1925, c.20, s.1; Acts 1931, c.34, s.1.) As amended by P.L.183-1983, SEC.131.



CHAPTER 2. INDIANA RURAL REHABILITATION CORPORATION

IC 15-7-2-1
Officer to receive assets of rural rehabilitation corporation
Sec. 1. The director of the department of agriculture who will hereafter be referred to as "director" is hereby designated as the state official of the state to make application to and receive from the Secretary of Agriculture of the United States, or any other proper federal official, pursuant and subject to the provisions of Public Law 499, 81st Congress, approved May 3, 1950, the trust assets, either funds or property, held by the United States as trustee in behalf of the Indiana rural rehabilitation corporation.
(Formerly: Acts 1951, c.260, s.1.) As amended by P.L.1-2006, SEC.273.

IC 15-7-2-2
Agreements for federal administration
Sec. 2. The director is authorized to enter into agreements with the secretary of agriculture of the United States pursuant to section 2(f) of the aforesaid act of the congress of the United States, upon such terms and conditions and for such periods of time as may be mutually agreeable, authorizing the secretary of agriculture of the United States to accept, administer, expend, and use in the state of Indiana all or any part of such trust assets or any other funds of the state of Indiana which may be appropriated for such uses for carrying out the purposes of Titles 1 and 2 of the Bankhead-Jones Farm Tenant Act, in accordance with the applicable provisions of Title 4 thereof, as now or hereafter amended, and the director shall provide in such agreement with the Secretary of Agriculture of the United States that all of such funds shall be administered through the farmer's home administration and that only three percent (3%) of the book value of the assets so transferred may be used for administrative purposes, providing, further, that said Farmer's Home Administration shall be authorized to do any and all things necessary to effectuate and carry out the purposes of said agreements.
(Formerly: Acts 1951, c.260, s.2.) As amended by P.L.1-2006, SEC.274.

IC 15-7-2-3
Deposit and disbursement of funds and proceeds of trust assets not subject to federal administration
Sec. 3. Notwithstanding any other provisions of law, funds and the proceeds of the trust assets which are not authorized to be administered by the secretary of agriculture of the United States under the provisions of section 2 of this chapter shall be received by the director under the application made pursuant to section 1 of this chapter, and by the director deposited with the state treasurer to be held in a special fund for expenditure on proper voucher and warrant by the director for the purposes of section 2 of this chapter. (Formerly: Acts 1951, c.260, s.3.) As amended by P.L.183-1983, SEC.144; P.L.1-2006, SEC.275.

IC 15-7-2-4
Powers of director; delegation of powers
Sec. 4. The director is authorized and empowered to do the following:
(1) Collect, compromise, adjust, or cancel claims and obligations arising out of or administered under this chapter or under any mortgage, lease, contract, or agreement entered into or administered pursuant to this chapter and, if in its judgment, necessary and advisable, pursue the same to final collection in any court having jurisdiction.
(2) Bid for and purchase at any execution, foreclosure, or other sale, or otherwise to acquire property upon which the director has a lien by reason of a judgment or execution, or which is pledged, mortgaged, conveyed, or which otherwise secures any loan or other indebtedness owing to or acquired by the director under this chapter.
(3) Accept title to any property so purchased or acquired; to operate or lease such property for such period as may be deemed necessary to protect the investment therein; and to sell or otherwise dispose of such property in a manner consistent with the provisions of this chapter.
The authority herein contained shall by the director be delegated to the Secretary of Agriculture of the United States with respect to funds or assets authorized to be administered and used by the director under agreements entered into pursuant to section 2 of this chapter.
(Formerly: Acts 1951, c.260, s.4.) As amended by P.L.183-1983, SEC.145; P.L.1-2006, SEC.276.

IC 15-7-2-5
Exemption from liability
Sec. 5. The United States and the Secretary of Agriculture shall be held free from liability by virtue of the transfer of the assets to the director under this chapter.
(Formerly: Acts 1951, c.260, s.5.) As amended by P.L.183-1983, SEC.146; P.L.1-2006, SEC.277.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 4.9. INDIANA DEVELOPMENT FINANCE AUTHORITY; AGRICULTURAL DEVELOPMENT; DEFINITIONS

IC 15-7-4.9-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this chapter and IC 15-7-5.
As added by P.L.122-1988, SEC.1.



CHAPTER 5. INDIANA DEVELOPMENT FINANCE AUTHORITY; AGRICULTURAL DEVELOPMENT

IC 15-7-5-1 Repealed
(Repealed by P.L.11-1990, SEC.135.)



CHAPTER 6. REPEALED



CHAPTER 7. REPURCHASE OF FARM OR INDUSTRIAL MACHINERY INVENTORY

IC 15-7-7-1
Application of chapter
Sec. 1. (a) This chapter applies to the following:
(1) contracts that may be terminated or altered at will; and
(2) contracts formed or renewed after June 30, 1989.
(b) This chapter shall not be construed to impair the obligation of a contract in violation of Article 1, Section 24 of the Constitution of the State of Indiana.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-2
"All terrain vehicle" defined
Sec. 2. As used in this chapter, "all terrain vehicle" means a motorized off highway vehicle:
(1) that is fifty (50) inches or less in width;
(2) that has a dry weight of six hundred (600) pounds or less;
(3) that is designed for travel on at least three (3) low pressure tires;
(4) that is designed for operator use only with no passengers;
(5) that has a seat or saddle designed to be straddled by the operator; and
(6) that has handlebars for steering control.
The term includes parts, equipment, or attachments sold with the vehicle.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-3
"Current net price" defined
Sec. 3. As used in this chapter, "current net price" means the price listed by a wholesaler, manufacturer, or distributor of inventory in effect at the time a contract is terminated, less an applicable trade or cash discount.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-4
"Farm or industrial machinery" defined
Sec. 4. (a) As used in this chapter, "farm or industrial machinery" means:
(1) farm implements;
(2) tractors;
(3) farm machinery;
(4) utility and industrial equipment;
(5) construction machinery, including track and wheel tractors, motor graders, and excavators; or
(6) attachments or repair parts for one (1) or more machines referred to in subdivisions (1) through (5).
(b) As used in this chapter, "farm or industrial machinery" does

not include all terrain vehicles.
As added by P.L.183-1989, SEC.1. Amended by P.L.115-1990, SEC.1.

IC 15-7-7-5
"Inventory" defined
Sec. 5. As used in this chapter, "inventory" means farm or industrial machinery held by a retailer.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-6
"Net cost" defined
Sec. 6. As used in this chapter, "net cost" means the price a retailer paid to a wholesaler, manufacturer, or distributor for inventory, minus any discounts, retainage, and prepaid freight or return freight.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-7
"Person" defined
Sec. 7. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, a trust, or an unincorporated association.
As added by P.L.183-1989, SEC.1. Amended by P.L.8-1993, SEC.249.

IC 15-7-7-8
"Retailer" defined
Sec. 8. (a) As used in this chapter, "retailer" means a person engaged in the business of selling, at retail, farm or industrial machinery.
(b) The term does not include a retail seller of:
(1) petroleum products, if the sale of petroleum products is the primary purpose of the retail seller's business;
(2) motor vehicles (as defined in IC 9-13-2-105(a)); or
(3) automotive care and replacement products.
(c) The term includes the heirs, personal representative, guardian, or receiver of a retailer.
As added by P.L.183-1989, SEC.1. Amended by P.L.2-1991, SEC.73.

IC 15-7-7-9
"Retainage" defined
Sec. 9. As used in this chapter, "retainage" refers to various purchase, invoice, and other discounts held by the supplier and due the retailer at a later time.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-10
Repurchase required; exception
Sec. 10. (a) Upon the termination of a written or unwritten

contract between a retailer and a wholesaler, manufacturer, or distributor of farm or industrial machinery under which the retailer had agreed to maintain an inventory, the wholesaler, manufacturer, or distributor shall repurchase the inventory of the retailer under section 11 of this chapter.
(b) If the retailer has an outstanding debt to the wholesaler, manufacturer, or distributor, the amount to be paid in repurchase of the inventory may be credited to the retailer's account.
(c) The requirement under subsection (a) that a wholesaler, manufacturer, or distributor repurchase inventory does not apply when a contract is terminated based upon:
(1) the conviction of the retailer (or a principal owner or operator of the retailer) of an offense involving theft, dishonesty, or false statement; or
(2) a fraudulent misrepresentation by the retailer to the wholesaler, manufacturer, or distributor that is material to the contract.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-11
Machinery to be repurchased; proof of purchase
Sec. 11. (a) Except as provided in section 14 of this chapter, a wholesaler, manufacturer, or distributor shall repurchase the farm or industrial machinery that:
(1) the retailer previously purchased from the wholesaler, manufacturer, or distributor; and
(2) the retailer held as inventory on the date of the termination of the contract.
(b) For the purposes of subsection (a)(1), proof of purchase from the supplier may include retail invoices from the supplier or a reference to an item in a current or past supplier price book.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-12
Repurchase price; freight charges
Sec. 12. (a) The price for a repurchase must equal:
(1) one hundred percent (100%) of the net cost of all new, unsold, undamaged, and complete farm or industrial machinery (except repair parts); and
(2) one hundred percent (100%) of the current net price of all new, unused, and undamaged repair parts.
(b) A wholesaler, manufacturer, or distributor that is required to repurchase farm or industrial machinery from a retailer under this chapter shall pay freight charges incurred in shipping the farm or industrial machinery (except repair parts) back to the wholesaler, manufacturer, or distributor. However, the retailer:
(1) shall pay freight charges incurred in shipping repair parts that are repurchased under this chapter back to the wholesaler, manufacturer, or distributor; and
(2) is responsible for the packaging of all farm or industrial

machinery that is repurchased from the retailer under this chapter in preparation for the shipment of that farm or industrial machinery back to the wholesaler, manufacturer, or distributor.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-13
Transfer of title
Sec. 13. Upon the payment to the retailer of the repurchase price under section 12 of this chapter, the title to the inventory passes to the wholesaler, manufacturer, or distributor.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-14
Exceptions; repurchases not required
Sec. 14. This chapter does not require the repurchase of any of the following:
(1) A repair part that has a limited storage life or is otherwise subject to deterioration, such as rubber items, gaskets, batteries, solvents, or lubricants.
(2) A single repair part that is priced as a set of two (2) or more items.
(3) Inventory for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer, or distributor, of clear title, free and clear of all claims, liens, and encumbrances.
(4) Inventory that the retailer desires to keep, provided the retailer has a contractual right to keep the inventory.
(5) Inventory that is not in a new, unused, and undamaged condition.
(6) Inventory that was ordered by the retailer on or after the date of notification of termination of the contract.
(7) Inventory that was acquired by the retailer from a source other than the wholesaler, manufacturer, or distributor.
(8) Complete farm and industrial machinery, except repair parts, that were purchased thirty-six (36) months or more before the date of termination.
(9) A repair part that is in a broken or damaged package, if that package is necessary for the resale of the repair part to a customer by a retailer.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-15
Civil liability
Sec. 15. A wholesaler, manufacturer, or distributor that fails or refuses to repurchase inventory as required under this chapter within ninety (90) days after the termination of the contract is liable in a civil action to the retailer for:
(1) one hundred percent (100%) of the current net price of repair parts;
(2) one hundred percent (100%) of the net cost of all other

inventory;
(3) the retailer's reasonable attorney's fees;
(4) court costs; and
(5) interest on the amounts determined under subdivisions (1) through (2), computed at a simple interest rate that is set by the court at no less than six percent (6%) per year and no more than ten percent (10%) per year, and beginning to accrue on the sixty-first day after the termination of the contract.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-16
Repurchase upon death of retailer
Sec. 16. Upon the death or incapacitation of a retailer (or, if the retailer is a corporation, the insolvency of the retailer), the retailer's heirs, personal representative, guardian, or receiver may compel a wholesaler, manufacturer, or distributor to repurchase the retailer's inventory under this chapter as if the retailer's contract had terminated. The retailer's heirs, personal representative, guardian, or receiver must exercise the right provided by this section within one hundred eighty (180) days after the retailer's death, incapacitation, or insolvency. However, this section does not require the repurchase of inventory if the heirs, personal representative, guardian, or receiver enters into a new contract with the wholesaler, manufacturer, or distributor.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-17
Inspection of inventory
Sec. 17. A retailer, wholesaler, manufacturer, or distributor may, in person or through a representative, inspect all inventory and certify its acceptability when it is packed for shipment to the wholesaler, manufacturer, or distributor under a repurchase under this chapter.
As added by P.L.183-1989, SEC.1.

IC 15-7-7-18
Security interests
Sec. 18. (a) This chapter does not affect a security interest that the wholesaler, manufacturer, or distributor may have in a retailer's inventory.
(b) IC 26-1-6.1 does not apply to a repurchase of inventory under this chapter.
As added by P.L.183-1989, SEC.1. Amended by P.L.144-1997, SEC.1.



CHAPTER 8. MEDIATION PROGRAM

IC 15-7-8-1
"Director" defined
Sec. 1. As used in this chapter, "director" refers to the director of the department of agriculture or the director's designee.
As added by P.L.139-1996, SEC.5. Amended by P.L.1-2006, SEC.278.

IC 15-7-8-2
Establishment of program
Sec. 2. The director may establish a program pursuant to 7 U.S.C. 6991 et seq. (the Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994) to provide procedures for mediating adverse decisions by agencies of the United States Department of Agriculture.
As added by P.L.139-1996, SEC.5. Amended by P.L.1-2006, SEC.279.

IC 15-7-8-3
Certification
Sec. 3. The program may be certified by the United States Department of Agriculture.
As added by P.L.139-1996, SEC.5.

IC 15-7-8-4
Financial assistance
Sec. 4. The director may apply to the Secretary of the United States Department of Agriculture for financial assistance for the operation and administration of the program.
As added by P.L.139-1996, SEC.5. Amended by P.L.1-2006, SEC.280.

IC 15-7-8-5
Rules for administration
Sec. 5. The director may adopt rules under IC 4-22-2 that are necessary to administer the program.
As added by P.L.139-1996, SEC.5. Amended by P.L.1-2006, SEC.281.

IC 15-7-8-6
Mediator approval
Sec. 6. (a) The director must approve each mediator who serves in the program.
(b) Before a mediator may be approved, the director shall provide adequate training to the mediator to ensure that the mediator:
(1) has a reasonable expertise in agriculture, including a basic understanding of federal and state agricultural programs; and
(2) is not biased, prejudiced, or personally interested in the

outcome of a proceeding.
As added by P.L.139-1996, SEC.5. Amended by P.L.1-2006, SEC.282.



CHAPTER 9. INDIANA LAND RESOURCES COUNCIL

IC 15-7-9-1 Repealed
(Repealed by P.L.1-2006, SEC.588.)






ARTICLE 8. COUNSELING AND DEBT RESTRUCTURING NEGOTIATIONS FOR FARMERS

CHAPTER 1. DEFINITIONS

IC 15-8-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.7-1996, SEC.2.

IC 15-8-1-2
"Adverse legal action"
Sec. 2. "Adverse legal action" means any of the following acts that arise from and are related to farm operations:
(1) The commencement or continuation, including the issuance or employment of process, of a judicial, an administrative, or other action or proceeding against a farmer.
(2) The enforcement against a farmer or against property of the estate of a farmer of a judgment that was previously obtained against the farmer or the farmer's estate.
(3) Any act to:
(A) obtain possession of property of or from the estate of a farmer; or
(B) exercise control over property of the estate of a farmer.
(4) Any act to create, perfect, or enforce any lien against property of the estate of a farmer.
(5) Any act to create, perfect, or enforce against the property of a farmer any lien that secures a claim that arose previously against the farmer.
(6) Any act to collect, assess, or recover a claim against a farmer that arose previously.
(7) The setoff of any debt owed to a farmer against any claim against the farmer.
As added by P.L.7-1996, SEC.2.

IC 15-8-1-3
"Director"
Sec. 3. "Director" refers to the director of the department of agriculture.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.288.

IC 15-8-1-4
"Counselor"
Sec. 4. "Counselor" refers to an individual employed as a counselor under IC 15-8-3-1.
As added by P.L.7-1996, SEC.2.
IC 15-8-1-5
"Creditor"
Sec. 5. "Creditor" means any individual, corporation, partnership, organization, association, or other public or private entity that:
(1) is engaged in lending to farmers;
(2) has made financial credit available to a farmer; or
(3) holds title to or a lien against any:
(A) farm real estate; or
(B) commodities, livestock, or other products produced on farm real estate.
As added by P.L.7-1996, SEC.2.

IC 15-8-1-6
"Farm real estate"
Sec. 6. "Farm real estate" means:
(1) land that is subject to assessment as agricultural land under IC 6-1.1-4-13; and
(2) improvements on land referred to in subdivision (1).
As added by P.L.7-1996, SEC.2.

IC 15-8-1-7
"Farmer"
Sec. 7. "Farmer" means an individual:
(1) who is the owner or operator of a farm;
(2) who is engaged in the production of crops or livestock on farm real estate; and
(3) at least twenty-five percent (25%) of whose gross income is derived from the sale of farm products.
As added by P.L.7-1996, SEC.2.

IC 15-8-1-8
"Financially troubled farmer"
Sec. 8. "Financially troubled farmer" means a farmer who meets the description set forth in subdivision (1) or (2):
(1) a farmer who, in each of the six (6) months before submitting an application for counseling services from a grantee:
(A) has debts that exceed forty percent (40%) of the gross value of the farmer's farming operation; and
(B) has experienced a negative cash flow related to the farmer's farming operation that jeopardizes the continuance of the farming operation; or
(2) a farmer who is the borrower under a loan that the borrower does not have the financial capacity to pay according to the terms of the loan and who exhibits one (1) or more of the following characteristics:
(A) The borrower is demonstrating adverse financial and repayment trends.
(B) The loan is delinquent or past due under the terms of the loan contract.             (C) One (1) or both of the characteristics set forth in clause (A) or (B), together with inadequate collateralization, present a high probability of loss to the lender.
As added by P.L.7-1996, SEC.2.

IC 15-8-1-9
"Grantee"
Sec. 9. "Grantee" means an individual, a corporation, a limited liability company, an association, an organization, or other entity that receives a grant under this article.
As added by P.L.7-1996, SEC.2.



CHAPTER 2. GRANT ADMINISTRATION

IC 15-8-2-1
Purpose
Sec. 1. The director shall administer a program of grants under this chapter to provide counseling for financially troubled farmers.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.289.

IC 15-8-2-2
Grants awarded by director
Sec. 2. The funds may be granted by the director as needed and when available.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.290.

IC 15-8-2-3
Limit on available money
Sec. 3. The funds available for the purposes of this chapter shall not exceed five hundred thousand dollars ($500,000) for each state fiscal year.
As added by P.L.7-1996, SEC.2.

IC 15-8-2-4
Eligible grantees
Sec. 4. The director may award a grant under this chapter to any individual, corporation, association, organization, or other entity that demonstrates the capacity to carry out the purposes of this chapter.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.291.

IC 15-8-2-5
Written agreement
Sec. 5. The director and a grantee must have a written agreement that states in detail the services that the grantee will provide to financially troubled farmers in accordance with the purposes of this chapter.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.292.

IC 15-8-2-6
Grantee as independent contractor
Sec. 6. A grantee is an independent contractor and is not a state agency. The state is not liable for obligations incurred by a grantee.
As added by P.L.7-1996, SEC.2.

IC 15-8-2-7
Advisory board
Sec. 7. (a) There is established an advisory board to advise the director on the administration of this article. Specifically, the advisory board shall advise the director on:
(1) the nature and types of counseling services that should be offered under this article, in the view of the advisory board; and         (2) the general needs of Indiana farmers and the rural community.
(b) The advisory board shall consist of the following members:
(1) The director or the director's designee, who shall act as chairperson of the advisory board.
(2) Representatives of not more than two (2) conventional lenders.
(3) Representatives of not more than two (2) governmental lenders.
(4) Representatives of not more than two (2) quasi-governmental lenders.
(5) Not more than two (2) representatives of agribusiness.
(6) Not more than two (2) representatives of a grantee or grantees.
(7) Not more than two (2) representatives of Purdue University.
(c) The members of the advisory board referred to in subsection (b)(2) through (b)(7) shall be appointed by the director.
(d) The advisory board shall meet at least two (2) times each year.
As added by P.L.7-1996, SEC.2. Amended by P.L.1-2006, SEC.293.



CHAPTER 3. GRANTEE'S RIGHTS AND DUTIES

IC 15-8-3-1
Duties of grantee
Sec. 1. A grantee shall:
(1) employ and train counselors who are experienced and knowledgeable in farming;
(2) employ attorneys to supervise the activities of the counselors providing services to farmers; and
(3) employ and train any other staff needed to carry out the purposes of this chapter.
As added by P.L.7-1996, SEC.2.

IC 15-8-3-2
Acceptance of applications for services; negotiating debt restructuring settlements
Sec. 2. (a) A grantee shall accept applications for services to farmers, including the following:
(1) Accepting telephone inquiries from farmers.
(2) Developing a system to provide referral services to benefit farmers in cooperation with:
(A) private farm, financial, and attorney bar organizations; and
(B) public agencies and institutions.
(3) Fostering strong relationships with government and private lending institutions in order to facilitate a stronger line of communication between farmers and lenders.
(4) Informing farmers about policies, practices, and procedures of lenders.
(5) Training and educating farmers about laws that affect them, particularly new legislation on debt restructuring, mediation, debtor exemptions, land leases, chattel securities, homestead redemptions, and financial problems related to the Farm Credit System, the Consolidated Farm Services Agency, and conventional lending institutions.
(6) Providing borrower training sessions in cooperation with the United States Department of Agriculture.
(7) At the request of a farmer who is borrowing money, assisting the farmer with loan applications and other legal documents.
(8) Assisting a farmer in organizing farm operations as a corporation, an S corporation, a partnership, or any other business entity, as suits the farmer's particular needs.
(9) Assisting the farmer with estate planning.
(10) Negotiating a debt restructuring settlement between a farmer and the farmer's creditors.
(11) Representing the farmer in court on matters related to the farming operation if:
(A) the farmer is not able to obtain representation from the

private bar; or
(B) the nature of the farmer's case does not make it feasible for the farmer to obtain other legal representation.
(b) The service of negotiating a debt restructuring settlement between a farmer and the farmer's creditors under subsection (a)(10) may include the following:
(1) Providing guidance on restructuring debt, including guidance concerning:
(A) chapters 7, 11, 12, and 13 of the federal bankruptcy law (11 U.S.C. 101 et seq.); or
(B) assignments for the benefit of creditors under IC 32-18-1.
(2) Arranging for a meeting between a farmer and the farmer's creditors.
(3) At a farmer's request, sending a counselor to meetings between lenders and borrowers to facilitate communications.
(4) Advising and assisting a farmer and the farmer's creditors in reaching an agreement.
(5) Assisting a farmer in preparing a debt restructuring proposal.
As added by P.L.7-1996, SEC.2. Amended by P.L.2-2002, SEC.66.

IC 15-8-3-3
Settlement agreements
Sec. 3. A settlement agreement that is entered into between a farmer who receives counseling from a grantee under this chapter and the farmer's creditors must be:
(1) in writing; and
(2) signed by the farmer, the creditor, and the counselor.
As added by P.L.7-1996, SEC.2.



CHAPTER 4. EXPIRATION OF ARTICLE

IC 15-8-4-1
Expiration of article
Sec. 1. This article expires July 1, 2006.
As added by P.L.7-1996, SEC.2.






ARTICLE 9. DEPARTMENT OF AGRICULTURE

CHAPTER 1. DEFINITIONS

IC 15-9-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.83-2005, SEC.11.

IC 15-9-1-2
"Department"
Sec. 2. "Department" refers to the department of agriculture established by IC 15-9-2-1.
As added by P.L.83-2005, SEC.11.

IC 15-9-1-3
"Director"
Sec. 3. "Director" refers to the director of the department of agriculture appointed under IC 15-9-3-1.
As added by P.L.83-2005, SEC.11.

IC 15-9-1-4
"Division"
Sec. 4. "Division" refers to the division of soil conservation established by IC 15-9-4-1.
As added by P.L.83-2005, SEC.11.

IC 15-9-1-5
"Secretary"
Sec. 5. "Secretary" refers to the lieutenant governor as secretary of agriculture and rural development as provided in IC 4-4-2.3.
As added by P.L.83-2005, SEC.11.



CHAPTER 2. ESTABLISHMENT OF THE DEPARTMENT

IC 15-9-2-1
Department established
Sec. 1. The department of agriculture is established.
As added by P.L.83-2005, SEC.11.

IC 15-9-2-2
Status of director
Sec. 2. The director is the chief executive and administrative officer of the department.
As added by P.L.83-2005, SEC.11.

IC 15-9-2-3
Department duties
Sec. 3. The department shall do the following:
(1) Provide administrative and staff support for the following:
(A) The center for value added research.
(B) The state fair board for purposes of administering the director of the department of agriculture's duties under IC 15-1.5-4.
(C) The Indiana corn marketing council for purposes of administering the duties of the director of the department of agriculture under IC 15-4-10.
(D) The Indiana organic peer review panel.
(E) The Indiana dairy industry development board for purposes of administering the duties of the director of the department of agriculture under IC 15-6-4.
(F) The Indiana land resources council.
(G) The Indiana grain buyers and warehouse licensing agency.
(H) The Indiana grain indemnity corporation.
(I) The division of soil conservation established by IC 15-9-4-1.
(2) Administer the election of state fair board members.
(3) Administer state programs and laws promoting agricultural trade.
(4) Administer state livestock or agriculture marketing grant programs.
(5) Administer economic development efforts for agriculture.
As added by P.L.83-2005, SEC.11. Amended by P.L.1-2006, SEC.294.

IC 15-9-2-4
Promotion of E85 base fuel
Sec. 4. The department shall work with automobile manufacturers to improve awareness and labeling of E85 base fuel and shall work with the appropriate companies to include E85 base fuel stations in updates of global positioning navigation software. As added by P.L.122-2006, SEC.23.

IC 15-9-2-4.5
Department adopts rules
Sec. 4.5. The department may adopt rules under IC 4-22-2 to carry out the duties, purposes, and functions of the department.
As added by P.L.144-2006, SEC.17.



CHAPTER 3. DIRECTOR

IC 15-9-3-1
Appointment of director
Sec. 1. The governor shall appoint an individual to be the director of the department.
As added by P.L.83-2005, SEC.11.

IC 15-9-3-2
Director; service; compensation; responsibility
Sec. 2. The director:
(1) serves at the governor's pleasure;
(2) is entitled to receive compensation in an amount set by the governor; and
(3) is responsible to the secretary.
As added by P.L.83-2005, SEC.11.

IC 15-9-3-3
Appointment of department employees
Sec. 3. The director may appoint employees in the manner provided by IC 4-15-2 and fix their compensation, subject to the approval of the budget agency under IC 4-12-1-13.
As added by P.L.83-2005, SEC.11.

IC 15-9-3-4
Delegation of director's authority
Sec. 4. The director may delegate the director's authority to the appropriate department staff.
As added by P.L.83-2005, SEC.11.

IC 15-9-3-5
Establishment of advisory board
Sec. 5. The director shall establish a board to advise the department in the implementation of the department's duties.
As added by P.L.83-2005, SEC.11.



CHAPTER 4. DIVISION OF SOIL CONSERVATION

IC 15-9-4-1
Establishment of division
Sec. 1. The division of soil conservation is established in the department.
As added by P.L.83-2005, SEC.11.

IC 15-9-4-2
Head of division
Sec. 2. The director is the administrative head of the division.
As added by P.L.83-2005, SEC.11.

IC 15-9-4-3
Division duties
Sec. 3. (a) The division shall do the following:
(1) Provide administrative and staff support for the soil conservation board.
(2) Administer all programs relating to land and soil conservation in Indiana.
(3) Manage Indiana's watersheds.
(4) Administer the clean water Indiana program.
(5) Perform other functions assigned by the secretary or the director.
(b) The duties of the division do not include administering the Lake Michigan Coastal program. The Lake Michigan Coastal program shall administer the state's compliance with and provide assistance under the federal Coastal Zone Management Act (16 U.S.C. 33).
(c) The duties of the division do not include those listed in IC 14-32-7-12(b)(7).
As added by P.L.83-2005, SEC.11.









TITLE 16. HEALTH

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12.2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 16-18-1-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.2-1993, SEC.1.

IC 16-18-1-2
References to federal statutes or regulations
Sec. 2. Except as otherwise provided in this title, a reference to a federal statute or regulation in this title is a reference to the statute or regulation as in effect on January 1, 1993.
As added by P.L.2-1993, SEC.1.

IC 16-18-1-3
References to federal statutes or regulations relating to the National Voter Registration Act
Sec. 3. Except as otherwise provided in this title, a reference in this title to a federal statute or regulation relating to the federal National Voter Registration Act of 1993 (42 U.S.C. 1973gg) is a reference to the statute or regulation as in effect January 1, 2005.
As added by P.L.122-2000, SEC.16. Amended by P.L.81-2005, SEC.33 and P.L.230-2005, SEC.70.



CHAPTER 2. DEFINITIONS

IC 16-18-2-1
Abortion
Sec. 1. "Abortion" means the termination of human pregnancy with an intention other than to produce a live birth or to remove a dead fetus.
As added by P.L.2-1993, SEC.1.



CHAPTER 3. EFFECT OF RECODIFICATION BY SENATE ENROLLED ACT 24 OF THE 1993 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 16-18-3-1
"Prior health and hospital law" defined
Sec. 1. As used in this chapter, "prior health and hospital law" refers to the statutes that are repealed or amended in senate enrolled act 24 of the 1993 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of senate enrolled act 24 of the 1993 regular session of the general assembly.
As added by P.L.2-1993, SEC.1.






ARTICLE 19. STATE DEPARTMENT OF HEALTH

CHAPTER 1. ESTABLISHMENT OF STATE DEPARTMENT OF HEALTH

IC 16-19-1-1
Establishment of department
Sec. 1. The state department of health is established.
As added by P.L.2-1993, SEC.2.

IC 16-19-1-2
Status of department
Sec. 2. The state department is the superior health department of the state, to which all other health boards are subordinate.
As added by P.L.2-1993, SEC.2.

IC 16-19-1-3
Seal
Sec. 3. The executive board of the state department may adopt an appropriate seal.
As added by P.L.2-1993, SEC.2.



CHAPTER 2. ESTABLISHMENT OF EXECUTIVE BOARD

IC 16-19-2-1
Establishment; membership
Sec. 1. (a) The executive board of the state department of health is established.
(b) The executive board consists of eleven (11) members appointed by the governor as follows:
(1) Three (3) licensed physicians.
(2) One (1) sanitary engineer.
(3) One (1) pharmacist.
(4) One (1) dentist.
(5) One (1) veterinarian.
(6) One (1) registered nurse.
(7) One (1) hospital administrator.
(8) One (1) health facility administrator.
(9) One (1) other person.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-2
Term of office
Sec. 2. Members of the executive board shall be appointed for terms of four (4) years. Each member shall serve until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-3
Removal for cause; vacancies
Sec. 3. Members of the executive board may be removed by the governor for cause. A vacancy on the executive board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-4
Administrative authority of executive board or appeals board
Sec. 4. The executive board, or an appeals panel if designated by statute, is the ultimate authority under IC 4-21.5 for any matter concerning the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-5
Advisory functions
Sec. 5. In addition to any other statutory duty, the executive board shall serve as an advisory board to the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-6
Meetings
Sec. 6. The executive board shall meet at least one (1) time every

two (2) months and at other times as the executive board considers expedient.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-7
Quorum
Sec. 7. A majority of the executive board members constitutes a quorum for the transaction of official business.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-8
Per diem; traveling expenses
Sec. 8. Each member of the executive board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.2.

IC 16-19-2-9
Chairman
Sec. 9. The members shall elect one (1) member as chairman of the executive board. The chairman shall serve for a term of two (2) years, unless the person's term of office as a member of the executive board expires sooner.
As added by P.L.2-1993, SEC.2.



CHAPTER 3. POWERS AND DUTIES OF STATE DEPARTMENT OF HEALTH AND EXECUTIVE BOARD

IC 16-19-3-1
Supervision of health and life of citizens; necessary powers
Sec. 1. The state department shall supervise the health and life of the citizens of Indiana and shall possess all powers necessary to fulfill the duties prescribed in the statutes and to bring action in the courts for the enforcement of health laws and health rules.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-2
Branch offices; purpose; legislative intent
Sec. 2. (a) The state department may establish, operate, and maintain branch offices. The number of branch offices shall be determined by the state department.
(b) The purpose of authorizing the creation of branch offices is to furnish a more comprehensive and effective health program to the people of Indiana and to provide additional assistance to all local health officials. The legislative intent of this section is to authorize the establishment of branch offices as a means of assisting, but not limiting, the powers possessed by local health agencies.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-3
Facilities for branch offices
Sec. 3. For the purpose of providing facilities for branch offices, the state department may, with the approval of the governor, purchase or lease real property. Structures may be remodeled, repaired, constructed, and maintained. A building may not be constructed upon property not owned in fee simple by the state. All deeds and leases shall be made to the state for the use of the state department. These procedures and powers shall be exercised under IC 4-13-2 where applicable.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-4
Protection and improvement of public health; adoption of rules
Sec. 4. (a) The executive board may, by an affirmative vote of a majority of its members, adopt reasonable rules on behalf of the state department to protect or to improve the public health in Indiana.
(b) The rules may concern but are not limited to the following:
(1) Nuisances dangerous to public health.
(2) The pollution of any water supply other than where jurisdiction is in the water pollution control board and department of environmental management.
(3) The disposition of excremental and sewage matter.
(4) The control of fly and mosquito breeding places.
(5) The detection, reporting, prevention, and control of diseases

that affect public health.
(6) The care of maternity and infant cases and the conduct of maternity homes.
(7) The production, distribution, and sale of human food.
(8) The conduct of camps.
(9) Standards of cleanliness of eating facilities for the public.
(10) Standards of cleanliness of sanitary facilities offered for public use.
(11) The handling, disposal, disinterment, and reburial of dead human bodies.
(12) Vital statistics.
(13) Sanitary conditions and facilities in public buildings and grounds, including plumbing, drainage, sewage disposal, water supply, lighting, heating, and ventilation, other than where jurisdiction is vested by law in the fire prevention and building safety commission or other state agency.
(14) The design, construction, and operation of swimming and wading pools. However, the rules governing swimming and wading pools do not apply to a pool maintained by an individual for the sole use of the individual's household and house guests.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-4.1
Rules
Sec. 4.1. The executive board shall adopt reasonable rules to regulate the sanitary operation of tattoo parlors.
As added by P.L.181-1997, SEC.2.

IC 16-19-3-4.2
Body piercing facilities; rules
Sec. 4.2. The executive board shall adopt reasonable rules to regulate the sanitary operation of body piercing facilities.
As added by P.L.166-1999, SEC.1.

IC 16-19-3-4.3
Variances from rules regarding food handling or food establishments
Sec. 4.3. Upon a showing of good cause, the executive board may grant a variance from one (1) or more of the state rules concerning:
(1) food handling machinery; or
(2) sanitary standards for the operation of food establishments.
As added by P.L.266-2001, SEC.8.

IC 16-19-3-5
Rules for enforcement; exceptions
Sec. 5. The executive board may adopt rules on behalf of the state department for the efficient enforcement of this title, except as otherwise provided. However, fees for inspections relating to weight and measures may not be established by the rules.
As added by P.L.2-1993, SEC.2. Amended by P.L.80-1999, SEC.1.
IC 16-19-3-6
Rules; conformity to laws
Sec. 6. The rules of the state department may not be inconsistent with this title or any other Indiana statute.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-6.5
Safety guidelines for children during bad weather conditions
Sec. 6.5. (a) The state department shall adopt guidelines concerning the safety of children during bad weather conditions.
(b) The guidelines adopted under subsection (a) must include a listing of places that are safe during the following types of weather conditions:
(A) Blizzards.
(B) Tornados.
(C) Rain storms.
(D) Lightning storms.
(E) Hail storms.
(F) Wind storms.
(G) Extreme heat.
(H) Any other weather condition for which the National Weather Service issues an advisory, a watch, or a warning.
(c) The guidelines adopted under subsection (a) must cover the following types of events and places where children may be exposed to weather conditions:
(1) Schools and activities organized by schools.
(2) Child care centers and child care homes licensed under IC 12-17.2.
(3) Preschool (as defined in IC 12-7-2-143.5).
(4) Organized sporting events.
(5) Public parks.
(d) The state department shall:
(1) distribute the guidelines adopted under subsection (a) to the department of education, which shall then distribute the guidelines to each:
(A) school corporation; and
(B) nonpublic school; and
(2) make available the guidelines adopted under subsection (a) to any person that:
(A) operates a place; or
(B) organizes or conducts an activity or event;
described in subsection (c).
As added by P.L.110-2005, SEC.1.

IC 16-19-3-7
Sanitary inspections and surveys; indoor air quality inspections; inspection of private property
Sec. 7. (a) The state department may make sanitary inspections and surveys throughout Indiana and of all public buildings and institutions.     (b) The state department may make indoor air quality inspections of all public buildings and institutions that are occupied by an agency of state or local government.
(c) After due notice is given, the state department may enter upon and inspect private property in regard to the presence of cases of infectious and contagious diseases and the possible cause and source of diseases.
As added by P.L.2-1993, SEC.2. Amended by P.L.104-2003, SEC.3.

IC 16-19-3-8
Sanitation of public buildings and institutions; enforcement
Sec. 8. The state department may enforce all laws and rules concerning the character and location of plumbing, drainage, water supply, disposal of sewage, lighting, heating, and ventilation and all sanitary features of all public buildings and institutions.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-9
Quarantine
Sec. 9. The state department may establish quarantine and may do what is reasonable and necessary for the prevention and suppression of disease.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-10
Epidemics
Sec. 10. The state department may order schools and churches closed and forbid public gatherings when considered necessary to prevent and stop epidemics.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-11
Condemnation or abatement of conditions causative of disease
Sec. 11. The state department may issue an order condemning or abating conditions causative of disease.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-12
Rules and regulations; enforcement; local health officers; removal
Sec. 12. (a) When, in the opinion of the state department:
(1) a local health authority fails or refuses to enforce the laws and rules necessary to prevent and control the spread of communicable or infectious disease declared to be dangerous to the public health; or
(2) a public health emergency exists;
the state department may enforce the orders and rules of the state department within the territorial jurisdiction of the local health authorities. In that situation, the state department may exercise all the powers given by law to local health authorities. All expenses incurred are charges against the respective counties or cities.     (b) In such cases, the failure or refusal of any local health officer or local health board to carry out and enforce the lawful orders and rules of the state department is sufficient cause for the removal of the local health officer or the members of the local health board from office.
(c) Upon removal of a local health officer or a member of the local health board, the proper county or city authorities shall immediately appoint a successor, other than the person removed, as provided by law for original appointments.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-13
Local health officers; removal from office; grounds
Sec. 13. The state department may remove a local health officer in the state for any of the following reasons:
(1) Intemperance.
(2) Failure to collect vital statistics.
(3) Failure to obey rules.
(4) Failure to keep records.
(5) Failure to make reports.
(6) Failure to answer letters of inquiry of the state department concerning the health of the people.
(7) Neglect of official duty.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-14
Local health officers; removal from office; procedure
Sec. 14. A local health officer may not be removed by the state department except under the procedure provided by law for the removal of an officer or employee for cause by a state officer or agency.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-15
Local health officers; removal from office; ineligibility to reappointment; filling of vacancy
Sec. 15. A health officer removed as provided in this chapter is ineligible to hold the position of health officer for four (4) years. The vacancy shall be filled for the unexpired term in the same manner as the original appointment or employment.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-16
Water pollution; proceedings to abate or prevent; regulation of sanitary systems
Sec. 16. The state department may conduct hearings, issue orders, and take action on behalf of the state for the enforcement of orders as necessary to regulate the use of existing or proposed sanitary systems that do not meet or would not meet health standards established by the state department under law or rule as means, by

the use of the state department's police power, to abate or prevent the pollution of streams, rivers, lakes, and other bodies of water.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-17
Hearings; agent or representative of department
Sec. 17. Whenever a hearing is provided for or authorized to be held by the state department, the state department may designate a person as the state department's agent or representative to conduct the hearings. The agent or representative shall conduct the hearings in the manner provided by law.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-18
Enforcement proceedings; injunction
Sec. 18. (a) The state department may bring a proceeding against any person against whom a final order or determination has been made to compel compliance. The court in such an action has jurisdiction to enforce the order or determination by injunction.
(b) Except as otherwise provided, the state department may bring an action to enforce this title, except as otherwise stated. Such an action shall be brought in the name of the state. The court in such an action has jurisdiction to compel or enforce the provisions of this title by injunction.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-19
Vital statistics studies; death and sickness records; provision of information to election division regarding deceased voters
Sec. 19. (a) The state department shall study the vital statistics and endeavor to make intelligent and profitable use of the collected records of death and sickness among the people.
(b) As required under 42 U.S.C. 15483, after January 1, 2006, the department shall provide information to the election division to coordinate the computerized list of voters maintained under IC 3-7-26.3 with the department records concerning individuals identified as deceased under IC 3-7-45.
As added by P.L.2-1993, SEC.2. Amended by P.L.209-2003, SEC.202.

IC 16-19-3-20
Dental public health
Sec. 20. The state department shall provide facilities and personnel for investigation, research, and dissemination of knowledge to the public concerning dental public health.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.5.

IC 16-19-3-21
Programs for residential care of certain individuals; eligibility; fees
Sec. 21. The state department may:         (1) operate; and
(2) designate local boards that qualify to operate;
programs in the public interest, to provide for the care of certain individuals in each individual's place of residence. Eligibility for participation includes individuals who come within the purview of the federal Social Security Act (42 U.S.C. 301 et seq.). The state department and the designated local boards shall periodically establish a schedule of reasonable fees for this service and shall collect the fees as prescribed by IC 16-20-1-27.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-22
Poisons; safety and emergency information; telephone answering service
Sec. 22. (a) The state department shall maintain a toll-free telephone answering service to provide information on safety precautions and emergency procedures with regard to poisons.
(b) The telephone number shall be widely disseminated throughout Indiana and shall be manned on a twenty-four (24) hour per day basis.
(c) The telephone companies in Indiana, the state department, all hospitals, and all other boards or commissions registering or licensing health care professions or emergency medical services shall cooperate in making the toll-free telephone number available to the public.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-23
Health care programs; telephone information service
Sec. 23. (a) The state department shall maintain a toll-free telephone line to provide information, referral, follow-up, and personal assistance concerning federal, state, local, and private programs that provide services to children less than twenty-one (21) years of age with long term health care needs. The state department shall provide the telephone service to the following:
(1) Families with children having long term health care needs.
(2) Health care providers.
(3) Employees of state and local governmental entities.
(4) Educators.
(5) Other entities that provide services to children with long term health care needs.
(b) The state department may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.2-1993, SEC.2.

IC 16-19-3-24
Acquired immune deficiency drug assistance program; administration
Sec. 24. The state department shall administer the Indiana acquired immune deficiency drug assistance program. As added by P.L.2-1993, SEC.2.

IC 16-19-3-25
Inspection report; guidelines for release to public
Sec. 25. (a) This section applies to inspections performed by the state department.
(b) Except as provided in this section, until the recipient of an inspection report has had ten (10) calendar days to respond to the inspection report the state department may not release to the public:
(1) the inspection report; or
(2) records relating to the inspection.
(c) The state department shall release to the public an inspection report and records relating to the inspection earlier than the time stated in subsection (b) if the state department determines that the release is necessary to:
(1) protect the public from an imminent threat to health or safety;
(2) protect the consumers of health services from an imminent threat to health or safety; or
(3) protect the public from a gross deception or fraud.
(d) The state department shall release to the public an inspection report and records relating to the inspection earlier than the time period in subsection (b):
(1) if the state department orders closure of a regulated entity; or
(2) after receipt of the regulated entity's written consent to the release of the inspection report and records relating to the inspection.
(e) With respect to a recipient of an inspection performed by the state department, the period of time described in subsection (b) begins as follows:
(1) If the inspection report is personally delivered to the recipient, on the date of delivery.
(2) If the inspection report is deposited in the United States mail, three (3) days after the date of deposit in the United States mail.
(f) After an inspection report is released under this section, the inspection report and records relating to the inspection may be inspected and copied as set forth in IC 5-14-3.
As added by P.L.190-1995, SEC.1.

IC 16-19-3-26
Anatomical gift promotion fund; Indiana Donation Alliance Foundation report
Sec. 26. (a) The anatomical gift promotion fund is established. The fund consists of amounts distributed to the fund by the auditor of state under IC 9-18-2-16.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds are invested. Interest that accrues from

these investments shall be deposited in the fund.
(c) The state department shall administer the fund. Any expenses incurred in administering the fund shall be paid from the fund.
(d) The money in the fund shall be distributed quarterly to the Indiana Donation Alliance Foundation for the purpose of implementing an organ, tissue, and marrow registry and to promote organ, tissue, and marrow donation.
(e) The Indiana Donation Alliance Foundation shall keep information regarding the identity of an individual who has indicated a desire to make an organ or tissue donation confidential.
(f) The Indiana Donation Alliance Foundation shall submit an annual report, including a list of all expenditures, to the chairperson of the:
(1) legislative council;
(2) senate health committee; and
(3) house public health committee;
before January 15. The report must be in an electronic format under IC 5-14-6.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(h) This subsection applies if the Indiana Donation Alliance Foundation:
(1) loses its status as an organization exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; or
(2) ceases its affiliation with at least three (3) of the following organizations:
(A) American Red Cross Tissue Service.
(B) Children's Organ Transplant Association.
(C) Community Tissue Services.
(D) Indiana Lions Eye & Tissue Transplant Bank.
(E) Indiana Organ Procurement Organization.
(F) St. Joseph Hospital Tissue Bank and Indiana Cardiac Retrieval.
The Indiana Donation Alliance Foundation shall report in an electronic format under IC 5-14-6 to the chairpersons of the senate standing committee, as determined by the president pro tempore of the senate, and the house standing committee, as determined by the speaker of the house of representatives, that have subject matter jurisdiction over health issues. The chairpersons shall review the report and recommend to the state department whether to continue distributions under subsection (d).
(i) This section expires July 1, 2007.
As added by P.L.96-1997, SEC.3. Amended by P.L.63-2000, SEC.2; P.L.131-2001, SEC.1; P.L.81-2002, SEC.2; P.L.3-2004, SEC.1.

IC 16-19-3-27
Department study of septic system technologies; development of plans and specifications; rules
Sec. 27. (a) The state department of health shall:         (1) study the use of:
(A) effluent filters;
(B) recirculation media filters;
(C) aeration treatment units;
(D) drip irrigation;
(E) graveless trenches; and
(F) new technologies;
for residential septic systems that will cause systems to perform satisfactorily as alternatives to currently operating systems that do not perform satisfactorily because of soil characteristics, lot sizes, topographical conditions, or high water tables; and
(2) take all actions necessary to develop plans and specifications for use of the technologies listed in subdivision (1) in residential septic systems.
(b) The executive board shall adopt reasonable rules under IC 4-22-2 to:
(1) promulgate the plans and specifications developed under subsection (a); and
(2) allow for the issuance of operating permits for:
(A) residential septic systems that are installed in compliance with the plans and specifications promulgated under subdivision (1); and
(B) onsite residential sewage discharging disposal systems in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000) that comply with IC 13-18-12-9.
As added by P.L.172-2002, SEC.6.

IC 16-19-3-28
State department designated as lead agency of a statewide trauma care system; rule making authority
Sec. 28. (a) The state department is the lead agency for the development, implementation, and oversight of a statewide comprehensive trauma care system to prevent injuries, save lives, and improve the care and outcome of individuals injured in Indiana.
(b) The state department may adopt rules under IC 4-22-2 concerning the development and implementation of the following:
(1) A state trauma registry.
(2) Standards and procedures for trauma care level designation of hospitals.
As added by P.L.155-2006, SEC.2.



CHAPTER 4. STATE HEALTH COMMISSIONER

IC 16-19-4-1
Commissioner as secretary and executive officer of executive board
Sec. 1. The state health commissioner, by virtue of the state health commissioner's office, is secretary and executive officer of the executive board.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-2
Commissioner; appointment; term; qualifications
Sec. 2. (a) The governor shall appoint the state health commissioner, who serves at the will and pleasure of the governor.
(b) The state health commissioner must hold an unlimited license to practice medicine under IC 25-22.5. It is the intent of the general assembly that the office of the state health commissioner be held by a person who is qualified by training and experience to administer the affairs of the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-3
Commissioner; oath of office
Sec. 3. The state health commissioner shall take an oath of office before exercising the authority of the office of secretary or attending to full-time duties as the state health commissioner.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-4
Commissioner; ethics and conflicts of interest; practice of medicine
Sec. 4. (a) The state health commissioner is governed in the performance of the state health commissioner's official duties by IC 4-2-6 and IC 35-44-1-3 concerning ethics and conflict of interest.
(b) To learn professional skills and to become familiar with new developments in the field of medicine, the state health commissioner may, in an individual capacity as a licensed physician and not in an official capacity as state health commissioner, engage in the practice of medicine if the practice of medicine does not interfere with the performance of the state health commissioner's duties as state health commissioner.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-5
Commissioner; practice of medicine; liability of state
Sec. 5. Any medical care provided to a patient by the state health commissioner is provided by the state health commissioner in an individual capacity as a licensed physician and the state is not liable for any act performed by the state health commissioner in this capacity.
As added by P.L.2-1993, SEC.2.
IC 16-19-4-6
Commissioner; salary
Sec. 6. The state health commissioner is entitled to receive a salary in an amount to be fixed by the executive board with the approval of the governor.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-7
Employees; appointment; compensation
Sec. 7. The state health commissioner shall appoint, subject to IC 4-15-2, all employees of the state department, and fix the salaries of all employees of the state department, subject to the confirmation of the executive board.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-8
Divisions and subdivisions
Sec. 8. (a) The state health commissioner may, subject to the approval of the executive board, organize the personnel and functions of the state department into divisions and subdivisions to carry out the state health commissioner's powers and duties and the powers and duties of the state department.
(b) The state health commissioner may periodically consolidate, divide, or abolish divisions and subdivisions as is necessary to carry out those powers and duties.
As added by P.L.2-1993, SEC.2.

IC 16-19-4-9
Commissioner to comment on proposed rules
Sec. 9. (a) This section applies:
(1) when a proposed rule is published in the Indiana Register by:
(A) the office of the secretary of family and social services;
(B) a division of family and social services; or
(C) the office of Medicaid policy and planning; and
(2) if the state department has rule making authority in an area similar to the area that would be affected by the proposed rule.
(b) The commissioner shall submit written comments on a proposed rule to the entity described in subsection (a) that proposed the rule not more than thirty (30) days after the rule is published in the Indiana Register.
As added by P.L.11-1995, SEC.2.



CHAPTER 5. FEES

IC 16-19-5-1
Services for which fees may be collected
Sec. 1. (a) In addition to other fees provided by this title, the state department may establish and collect reasonable fees for specific services described under subsection (b) provided by the state department. The fees may not exceed the cost of services provided.
(b) Fees may be charged for the following services:
(1) Plan reviews conducted under rules adopted under IC 16-19-3-4(b)(13).
(2) Licensing of agricultural labor camps under IC 16-41-26.
(3) Services provided to persons other than governmental entities under rules adopted under IC 16-19-3-5.
(4) Services provided by the state health laboratory under IC 16-19-8.
(5) Services provided under IC 16-19-11-3.
(6) Services provided under IC 24-6 by the state metrology laboratory.
As added by P.L.2-1993, SEC.2. Amended by P.L.80-1999, SEC.2; P.L.104-2003, SEC.4.

IC 16-19-5-2
Serological test for marriage license; residential care provided under IC 16-19-3-21
Sec. 2. In addition to other fees provided by this title, the state department shall charge and collect the following fees:
(1) For performance of any standard serological test for an applicant for a marriage license, two dollars and fifty cents ($2.50).
(2) Fees prescribed in IC 16-19-3-21.
As added by P.L.2-1993, SEC.2.

IC 16-19-5-3
License and permit fee collections; deposits; expense payments
Sec. 3. (a) All license and permit fees collected by the state department under this title shall be deposited monthly with the treasurer of state and become a part of the state general fund, unless stated otherwise.
(b) All expenses of the enforcement of this title shall be paid out of any appropriate appropriation, unless stated otherwise.
As added by P.L.2-1993, SEC.2.

IC 16-19-5-4
Weights and measures fund
Sec. 4. (a) The weights and measures fund is established for the purpose of providing funds for training and equipment for weights and measures inspectors and the state metrology laboratory. The state department shall administer the fund.     (b) The fund consists of fees collected under section 1(b)(7) of this chapter.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.80-1999, SEC.3.



CHAPTER 6. ADMINISTRATIVE UNIT FOR SPECIAL INSTITUTIONS

IC 16-19-6-1
Administrative unit defined
Sec. 1. As used in this chapter, "administrative unit" refers to the administrative unit for special institutions.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-2
Commission defined
Sec. 2. As used in this chapter, "commission" refers to the commission for special institutions.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-3
Creation of unit
Sec. 3. The administrative unit for special institutions is created within the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-4
Administrative head; duties
Sec. 4. The state health commissioner is the administrative head of the administrative unit and shall do the following:
(1) Exercise general supervision and control of the administrative unit.
(2) Direct the medical and physical care, education, and rehabilitation of persons in the institutions that are under the control and supervision of the administrative unit.
(3) Employ the personnel necessary to perform the duties imposed upon the administrative unit and the state health commissioner by this chapter.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-5
Institutions under administrative control of commissioner
Sec. 5. The state health commissioner has complete administrative control and responsibility for the following special institutions:
(1) Silvercrest Children's Development Center.
(2) Indiana Soldiers' and Sailors' Children's Home.
(3) Indiana Veterans' Home.
As added by P.L.2-1993, SEC.2. Amended by P.L.69-1999, SEC.3.

IC 16-19-6-6
Institutions; superintendents; powers and duties; appointment; removal
Sec. 6. (a) Each of the institutions named in section 5 of this chapter is under the administrative control of a superintendent who has the powers, duties, and qualifications provided by law for each

of the respective superintendents or as may be otherwise prescribed or delegated by the state health commissioner (including the authority to execute contracts for a special institution named in section 5 of this chapter) insofar as the powers, duties, and qualifications are not in conflict with this chapter.
(b) Each of the superintendents shall be appointed by the state health commissioner. A superintendent may be removed only by the state health commissioner. The superintendent of any of the special institutions listed in section 5 of this chapter shall be administratively responsible to the state health commissioner.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.6.

IC 16-19-6-7
Institutions; salary schedules; teacher contracts
Sec. 7. (a) The state health commissioner shall annually review the salary schedules of the largest school corporation of the county in which each special institution placed under the control of the administrative unit is located to determine the salary schedule of that school corporation.
(b) Except as provided in subsection (e), the state health commissioner shall, following the annual review in subsection (a), prescribe, subject to approval by the state personnel department and the budget agency, a salary schedule for each special institution described in subsection (a), using a daily rate of pay for each teacher, which must be equal to that of the largest school corporation in the county in which the institution is located.
(c) The state health commissioner shall prescribe the terms of the annual contract awarded to licensed teachers qualifying for payment under this schedule.
(d) The state health commissioner shall advise the budget agency and the governor of the state health commissioner's action under this section. Hours of work for all teachers shall be set in accordance with IC 4-15-2.
(e) If the school corporation in which the special institution is located becomes the largest school corporation in the county in which the special institution is located, the daily rate of pay for each teacher must be equal to that of the school corporation in which the special institution is located, without regard to whether the school corporation in which the special institution is located remains the largest school corporation in the county.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-8
Institutions; superintendents; salary
Sec. 8. The superintendent of a special institution named in section 5 of this chapter is entitled to receive a salary in an amount to be fixed by the state health commissioner subject to the approval of the governor and the budget agency.
As added by P.L.2-1993, SEC.2.
IC 16-19-6-9
Advisory committees
Sec. 9. (a) There is created an advisory committee for each special institution designated in section 5 of this chapter.
(b) The members of the following advisory committees shall be appointed by the governor as follows:
(1) The Silvercrest Children's Development Center advisory committee consists of seven (7) members, one (1) of whom must be a licensed physician and one (1) of whom must be a state legislator from the district in which the center is located.
(2) The Indiana Soldiers' and Sailors' Children's Home advisory committee consists of eight (8) members, one (1) of whom must be a licensed physician, one (1) of whom must be a state legislator from the district in which the home is located, and one (1) of whom is the director of veterans' affairs or the director's designee.
(3) The Indiana Veterans' Home advisory committee consists of eight (8) members, one (1) of whom must be a licensed physician, one (1) of whom must be a state legislator from the district in which the home is located, and one (1) of whom is the director of veterans' affairs or the director's designee.
(c) Except for a member who is a state legislator, the term of the members is four (4) years. A state legislator appointed under this section serves until the end of the legislator's current legislative term. A member of an advisory committee may be removed by the governor for cause, and a vacancy in the membership of an advisory committee shall be filled by the governor for the unexpired term of the vacating member.
(d) The advisory committee shall hold at least one (1) regular meeting in each quarter of the calendar year and may hold special meetings considered necessary and expedient by the superintendent of each advisory committee's respective institutions.
(e) At the first meeting of an advisory committee, which shall be called by the superintendent within ten (10) days after the appointment of the advisory committee members, and annually within the same time thereafter, the advisory committee shall meet and organize by electing a chairman and a secretary from the membership of the committee.
(f) Each member of the advisory committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) Each member of the advisory committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and

procedures established by the Indiana department of administration and approved by the budget agency.
(h) Each member of the advisory committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
(i) The advisory committees shall act in an advisory capacity to the superintendents of each advisory committee's respective institutions and to the state health commissioner in the state health commissioner's capacity as administrative head of the administrative unit for special institutions concerning ways and means of improving the special institutions and the care of the residents in the special institutions.
(j) Each advisory committee shall select one (1) of its members to serve as a member of the commission for special institutions. The name of the person selected shall be submitted to the governor and to the commission for special institutions.
(k) Whenever the term of any member selected by an advisory committee to serve on the commission for special institutions expires or a vacancy occurs for any reason, the advisory committee shall select a member of the committee to fill the vacancy. The name of that person shall be submitted to the governor and to the administrative unit for special institutions.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.7; P.L.69-1999, SEC.4.

IC 16-19-6-10
Application of IC 4-13-2
Sec. 10. IC 4-13-2 applies to the following:
(1) The administrative unit.
(2) The state health commissioner in the state health commissioner's capacity as administrative head of the administrative unit.
(3) All agencies, officers, or institutions subject to the jurisdiction or the supervision of the administrative unit or the state health commissioner.
As added by P.L.2-1993, SEC.2.

IC 16-19-6-11
Employee bonds and crime policies
Sec. 11. (a) The following persons shall furnish an individual public official bond, if the state health commissioner requires, in an amount determined by the state health commissioner, payable to the state and conditioned upon the faithful performance of that person's duties:
(1) Each superintendent of an institution subject to the jurisdiction or the supervision of the administrative unit.
(2) An officer or employee of the administrative unit or of any agency or institution.     (b) A bond required under this section is subject to the approval of the insurance commissioner, and shall be filed in the office of the secretary of state.
(c) The premiums for the bonds shall be payable from the funds of the administrative unit.
(d) The state health commissioner, at the state health commissioner's election, may secure a standard form blanket bond or crime insurance policy endorsed to include faithful performance covering all or any part of the officers and employees of the state department. However, the blanket bond or crime insurance policy must be in an amount of not less than fifty thousand dollars ($50,000).
(e) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.2-1993, SEC.2. Amended by P.L.49-1995, SEC.10.

IC 16-19-6-12
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 12. (a) Each special institution designated under section 5 of this chapter shall post a notice that a resident, the legal representative of the resident, or another individual designated by the resident may request from the individual in charge of each shift information that designates the names of all nursing personnel or direct care staff on duty by job classification for the:
(1) wing;
(2) unit; or
(3) other area as routinely designated by the special institution;
where the resident resides.
(b) The notice required under subsection (a) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the special institution; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the information described in subsection (a) from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the special institution.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(c) The state department may adopt rules under IC 4-22-2 to carry

out this section.
As added by P.L.108-2000, SEC.3.

IC 16-19-6-13
Semiannual statistical reports
Sec. 13. (a) The state health commissioner shall produce a statistical report semiannually for each special institution designated in section 5 of this chapter. The statistical report must list the following information:
(1) The number of total hours worked in the special institution by each classification of personnel for which the state health commissioner maintains data.
(2) The resident census of the special institution for which the state health commissioner maintains data.
(b) The state health commissioner shall provide a compilation of the statistical reports prepared under subsection (a) to the following:
(1) Each special institution designated in section 5 of this chapter.
(2) The state department.
(3) The state ombudsman.
(c) Each special institution designated in section 5 of this chapter shall:
(1) make available in a place that is readily accessible to residents and the public a copy of the compilation of statistical reports provided under this section; and
(2) post a notice that a copy of the compilation of statistical reports may be requested from the individual in charge of each shift.
(d) The notice required under subsection (c)(2) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the superintendent of the special institution; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the compilation of statistical reports from the individual in charge of each shift, the resident, the legal representative of the resident, or other individual designated by the resident may do any of the following:
(A) Contact the superintendent of the special institution.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(e) The state department may adopt rules under IC 4-22-2 to carry out this section. As added by P.L.108-2000, SEC.4.



CHAPTER 7. DIVISION OF WEIGHTS AND MEASURES

IC 16-19-7-1
Creation of division
Sec. 1. The division of weights and measures of the state department is created.
As added by P.L.2-1993, SEC.2.

IC 16-19-7-2
Rights, powers, and duties
Sec. 2. The division of weights and measures has all the rights, duties, and powers provided under IC 24-4-4 and IC 24-6.
As added by P.L.2-1993, SEC.2. Amended by P.L.87-1994, SEC.6.

IC 16-19-7-3
Penalties; compliance orders; proceedings
Sec. 3. (a) In addition to the other remedies provided in this chapter, the state department shall adopt a schedule of civil penalties that may be levied to enforce the provisions of either of the following:
(1) This chapter.
(2) The rules adopted under this chapter by the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation for each day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.2.



CHAPTER 8. STATE HEALTH LABORATORY

IC 16-19-8-1
Establishment
Sec. 1. A state health laboratory is established as a division of the state department under the general control of the state department.
As added by P.L.2-1993, SEC.2.

IC 16-19-8-2
Location; purpose; fees
Sec. 2. (a) The state health laboratory shall be located at Indianapolis and shall be used to:
(1) analyze foods and drugs for the purpose of enforcing the pure food and drug laws; and
(2) perform sanitary analyses, pathological examinations, and studies in hygiene and preventive medicine;
to aid in the enforcement of the health laws and for no other purpose.
(b) All work done in the state health laboratory must be done exclusively and entirely for the public benefit.
(c) The state department may establish fee schedules and charges for services provided by the state health laboratory.
As added by P.L.2-1993, SEC.2.

IC 16-19-8-3
Superintendent, chemist, and other employees; compensation
Sec. 3. (a) For the conduct of the state health laboratory, the state department shall employ and appoint a superintendent other than the state health commissioner.
(b) The superintendent shall have charge of and manage the state health laboratory. The superintendent is entitled to receive a salary established by the state department subject to approval by the budget agency. The superintendent must be learned and skilled in bacteriology and pathology.
(c) The state department shall also employ a skilled chemist, whose salary is established by the state department subject to approval by the budget agency.
(d) Both appointees must be temperate, healthy, well recommended, and of good moral character.
(e) The state department may employ employees the state department considers necessary for the successful conduct of the laboratory. The state department may define the duties and fix the compensation of the employees, whose employment is by consent of the governor.
As added by P.L.2-1993, SEC.2.



CHAPTER 9. CLINICAL LABORATORIES

IC 16-19-9-1
Delegation from federal agency
Sec. 1. The state department is the designated state agency to accept delegation from the federal Department of Health and Human Services to carry out the purposes of the Clinical Laboratory Improvement Amendments of 1988 (P.L.100-578) (42 U.S.C. 201, 263a).
As added by P.L.2-1993, SEC.2.

IC 16-19-9-2
Rules
Sec. 2. The state department is the designated state agency to adopt rules under IC 4-22-2 to carry out the purposes of the Clinical Laboratory Improvement Amendments of 1988 (P.L.100-578) (42 U.S.C. 201, 263a).
As added by P.L.2-1993, SEC.2.



CHAPTER 10. STATE HEALTH DATA CENTER

IC 16-19-10-1
Center defined
Sec. 1. As used in this chapter, "center" refers to the state health data center established by this chapter.
As added by P.L.2-1993, SEC.2.

IC 16-19-10-2
Health data defined
Sec. 2. As used in this chapter, "health data" means information on the following:
(1) A person's:
(A) health status;
(B) ethnicity; and
(C) gender.
(2) The cost, availability, and use of health resources and services.
The term includes vital statistics and vital records as described in this title.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.8.

IC 16-19-10-3
Establishment
Sec. 3. The state department shall establish the state health data center.
As added by P.L.2-1993, SEC.2.

IC 16-19-10-4
Duties
Sec. 4. The center shall do the following:
(1) Collect and process health data.
(2) Maintain statistics concerning gender and ethnicity and provide the information to the state department of health annually.
(3) Improve the quality, timeliness, and comparability of health statistics.
(4) Analyze and disseminate information about the health status of Indiana residents.
(5) Provide access to health data to persons who are permitted to obtain the data under this chapter.
(6) Support the goals and objectives of the Cooperative Health Statistics System established by the federal National Center for Health Statistics.
As added by P.L.2-1993, SEC.2. Amended by P.L.142-1995, SEC.9.

IC 16-19-10-5
Rules
Sec. 5. (a) Except as provided in subsection (b), the state

department shall adopt rules under IC 4-22-2 to carry out this chapter.
(b) The state department may not adopt a rule that restricts a person's access to health data unless the right to inspect and copy that health data is specifically restricted by statute.
As added by P.L.2-1993, SEC.2.

IC 16-19-10-6
State department surveys; confidentiality
Sec. 6. (a) The state department may conduct surveys:
(1) concerning the health status of Indiana residents; and
(2) evaluating the effectiveness of the state department's programs.
(b) Information contained in a survey described in subsection (a) that identifies or could be used to determine the identity of a person responding to the survey is confidential. All other information contained in the survey is not confidential and is available for inspection and copying under IC 5-14-3.
(c) For purposes of this section, "survey" does not include data or information that is generated, collected, or transferred under IC 16-21-6-7 or IC 16-39-5-3.
As added by P.L.261-2003, SEC.14.

IC 16-19-10-7
Medical or epidemiological information; form of disclosure; consent
Sec. 7. (a) This section does not apply to medical or epidemiological information protected from disclosure under IC 16-41-8-1 or data or information that is confidential under IC 16-21-6-7 or IC 16-39-5-3.
(b) Except as provided in subsection (c), medical or epidemiological information:
(1) collected from or volunteered by a person; and
(2) that results in or from:
(A) a public health surveillance;
(B) a public health investigation; or
(C) an epidemiological investigation or study;
may be released only in a form that protects the identity of a person whose medical or epidemiological information was obtained.
(c) Medical or epidemiological information described in subsection (b) may be released in a form that does not protect the identity of a person whose medical or epidemiological information was obtained if:
(1) the person consents in writing to the release of the person's medical or epidemiological information; or
(2) the investigation or study results in an administrative or a judicial proceeding and release of the medical or epidemiological information is ordered by the administrative law judge or the court.
As added by P.L.261-2003, SEC.15.
IC 16-19-10-8
Counterterrorism symptom and health syndrome data collection
Sec. 8. (a) The state department shall support the goals and objectives of the state's counterterrorism programs by collecting data related to:
(1) symptoms; and
(2) health syndromes;
from outbreaks or suspected outbreaks of diseases or other health conditions that may be a danger to public health.
(b) A health care provider or other entity that collects data described in subsection (a) shall report to the state department in accordance with rules adopted under section 5 of this chapter.
(c) The state department shall establish reporting, monitoring, and prevention procedures for data collected under this section.
(d) Data:
(1) collected under subsection (a); or
(2) reported under subsection (b);
from which the identity of an individual may be ascertained are confidential.
As added by P.L.8-2004, SEC.1.



CHAPTER 11. PROTECTION AND REGULATION OF STATE DEPARTMENT OF HEALTH PROPERTY

IC 16-19-11-1
Security force; appointment, duties, conduct, and vehicles
Sec. 1. (a) The state health commissioner and the superintendents of the special institutions operated by the state department may appoint security officers for the properties owned or operated by the state department and the special institutions.
(b) The state health commissioner and the superintendents of the special institutions, with the concurrence of the state health commissioner, shall:
(1) prescribe the duties of;
(2) direct the conduct of;
(3) prescribe distinctive uniforms for; and
(4) designate emergency vehicles for use by;
the security force.
As added by P.L.2-1993, SEC.2.

IC 16-19-11-2
Powers of security officers
Sec. 2. (a) Except as provided in subsection (b), security officers appointed under this chapter have general police powers, including the power to arrest, without process, all persons who within the view of the security officers commit any offense. The security officers have the same common law and statutory powers, privileges, and immunities as sheriffs and constables.
(b) Security officers appointed under this chapter may serve civil process only to the extent authorized by the appointing authority. In addition, security officers are denied those powers expressly forbidden to security officers by the appointing authority.
(c) In addition to any other powers or duties, the security officers have the duty to enforce, and to assist the officials of the state department or special institution in the enforcement of, the rules of the state department or special institution, and to assist and cooperate with other law enforcement agencies and officers.
(d) The security officers may exercise the powers granted under this section only upon any real property owned or occupied by the state department or special institutions, including the streets passing through and adjacent to those properties. Additional jurisdiction may be established by agreement with the chief of police of the municipality, sheriff of the county, or the appropriate law enforcement agency where the property is located depending upon the jurisdiction involved.
As added by P.L.2-1993, SEC.2.

IC 16-19-11-3
Traffic and parking regulations
Sec. 3. (a) The state health commissioner may regulate the traffic

and parking of motor vehicles, bicycles, or other vehicles, as well as the traffic of pedestrians, on, over, and across the streets, roads, paths, and grounds of real property owned, used, occupied, or controlled by the state department or special institution. The rules applicable to traffic and parking may include the following provisions:
(1) Provisions governing the registration, speed, operation, parking, and times, places, and manner of use of motor vehicles, bicycles, and other vehicles.
(2) Provisions prescribing penalties for the violation of rules, including the following:
(A) The imposition of reasonable charges, the removing and impounding (at the expense of the violator) of vehicles that are operated or parked in violation of the rules.
(B) The denial of permission to operate vehicles on the property of the state department or special institution.
(3) Provisions establishing reasonable charges and fees for the registration of vehicles and for the use of parking spaces or facilities owned or occupied by the state department or special institution.
(b) This section does not limit or restrict the powers of any other governmental authority having jurisdiction over public streets, roads, alleys, or ways.
As added by P.L.2-1993, SEC.2.

IC 16-19-11-4
Assistance of law enforcement officers; powers of assisting officers
Sec. 4. The state health commissioner may empower one (1) or more officials of the board of any of the special institutions to request the assistance of law enforcement officers of the state, counties, cities, or towns, when it appears necessary to do so. When a law enforcement officer is on the property of the state department or special institution by virtue of a request, the law enforcement officer has all powers conferred by this chapter upon the security officers appointed under this chapter in addition to the powers otherwise conferred upon law enforcement officers.
As added by P.L.2-1993, SEC.2.



CHAPTER 12. PENALTIES

IC 16-19-12-1
Violations
Sec. 1. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with the following commits a Class B misdemeanor:
IC 16-19-1
IC 16-19-2
IC 16-19-3
IC 16-19-4
IC 16-19-5
IC 16-19-7
IC 16-19-10
IC 16-19-11.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.2.



CHAPTER 13. OFFICE OF WOMEN'S HEALTH

IC 16-19-13-1
"Office" defined
Sec. 1. As used in this chapter, "office" refers to the office of women's health established by this chapter.
As added by P.L.52-1999, SEC.3.






ARTICLE 20. LOCAL HEALTH DEPARTMENTS

CHAPTER 1. POWERS AND DUTIES OF LOCAL HEALTH DEPARTMENTS

IC 16-20-1-1
Application; limited area
Sec. 1. (a) Powers and duties described in this chapter and IC 16-20-8 apply to all local health officers and local health boards. However, this article does not apply to a county that is subject to IC 16-22-8.
(b) The powers and jurisdiction of a local health officer or local board are limited to the area in which the officer or board serves.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-2
Operation as local government agency
Sec. 2. A local health department shall operate as an agency of local government administratively responsible to the appropriate county or city executive.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-3
Procedural rules
Sec. 3. The board of each local health department may adopt procedural rules for the board's guidance and to establish administrative and personnel policies of the local health department that are consistent with the administrative operating policy of the appointing authority.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-4
Board organization and officers
Sec. 4. The board of each local health department shall, immediately after appointment, meet and organize. The board shall elect a chairman, vice chairman, and other officers the board considers necessary.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-5
Annual budget
Sec. 5. The board of each local health department shall submit an annual budget to the county executive, county fiscal body, and city fiscal body concerned with approval of the budget at the regular time for consideration of annual budgets.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-6
Offices and equipment      Sec. 6. The board of each local health department shall provide, equip, and maintain suitable offices, facilities, and appliances for the health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-7
Annual report
Sec. 7. The board of each local health department shall publish in pamphlet form, within ninety (90) days after January 1, for free distribution, an annual report for the previous year showing the following:
(1) The amount of money received from all sources.
(2) The name of any donor.
(3) How all money has been expended and for what purpose.
(4) Other statistics and information concerning the work of the health department that the board considers to be of general interest.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-8
Health and planning services contracts
Sec. 8. (a) The board of each local health department may enter into contract with the state department, other local boards of health, other units of government, a private individual, or a corporation for the provision of health services within the board's jurisdiction. The private contracts are subject to approval of the county executive or city executive.
(b) A local board of health, a county executive, or a city fiscal body may contract with or purchase from any individual, organization, limited liability company, partnership, or corporation planning services considered essential to the development of an effective community health program.
As added by P.L.2-1993, SEC.3. Amended by P.L.8-1993, SEC.250.

IC 16-20-1-9
Duties of officers and employees
Sec. 9. The board of each local health department shall prescribe the duties of all officers and employees.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-10
Records; minutes
Sec. 10. The local health officer shall keep full and permanent records of the public health work of the local health department and minutes of all meetings of the board of the local health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-11
Monthly reports; approval; permanent records
Sec. 11. The local health officer shall make a monthly report of

the work done by the local health department to the board of the local health department. After the report is approved by the board, the local health officer shall make the report a permanent record.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-12
Activities reports to state department
Sec. 12. Reports of local health department activities shall be made to the state department, as required by the rules of the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-13
Local health officer or representative; consultative meetings with state department; expenses
Sec. 13. (a) The local health officer or a representative of all county or city boards of health shall attend meetings of the state department, when requested by the state department, for consultation concerning any matter concerning public health.
(b) The expenses of the local health officer or representative must be paid out of the health fund of the county or the city where the board of health is established, in an amount determined by the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-14
Personnel; delegation of duties on agent-principal relationship; requirements
Sec. 14. (a) Local health officers may appoint and employ public health nurses, environmental health specialists, computer programmers, clerks, other personnel, and an administrator of public health, subject to the confirmation of the local board of health, as is necessary and reasonable to carry out and perform the duties of the local health department.
(b) Except as provided in subsection (d), the employees of local health departments shall perform any of the duties of the health officer delegated by the health officer, with the approval of the local board of health, on the basis of an agent-principal relation.
(c) The public health personnel of local health departments:
(1) must meet the minimum qualification requirements of the local board of health;
(2) by local ordinance, become part of the county classification system for the respective public health personnel positions; and
(3) shall perform additional duties prescribed by the rules of the state department and local board of health under the general supervision of the local health officer.
(d) If an appointee or employee of a local health officer is not a licensed water well driller under IC 25-39-3, the appointee or employee may not inspect the drilling of a water well.
As added by P.L.2-1993, SEC.3. Amended by P.L.105-1999, SEC.1.
IC 16-20-1-15
Compensation
Sec. 15. (a) The board of city health departments shall recommend and the city fiscal body shall fix the compensation of employees of the city health department.
(b) The county fiscal body shall fix the compensation of the employees of county health departments, in the manner provided by IC 36-2-5 or IC 36-3-6, after consideration of the recommendations of the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-16
Salaries and expenses; authorized payment
Sec. 16. The board of each local health department shall authorize payment of salaries and all other department expenses from the proper fund.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-17
Vital statistics; birth and death records
Sec. 17. (a) The local health officer shall collect, record, and report to the state department the vital statistics for the local health officer's area of jurisdiction.
(b) The local health officer shall be the registrar of births and deaths. After making a birth or death record, the local health officer shall, by the fourth day of each month, forward the original record to the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-18
Financial assistance; approval
Sec. 18. A health officer may, on behalf of the local board of health, receive financial assistance from an individual, an organization, or the state or federal government. The financial assistance must be approved by the county executive or city fiscal body and the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-19
Enforcement
Sec. 19. Local health officers shall enforce the health laws, ordinances, orders, rules, and regulations of the officer's own and superior boards of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-20
Proposed rules and ordinances; fiscal impact statement
Sec. 20. A proposed rule of the state department or a local board of health mandating additional or revised local services must include a general fiscal impact statement of the rule or ordinance. As added by P.L.2-1993, SEC.3.

IC 16-20-1-21
Communicable disease control; powers
Sec. 21. Each local health board has the responsibility and authority to take any action authorized by statute or rule of the state department to control communicable diseases. The board of each local health department or a designated representative may make sanitary and health inspections to carry out this chapter and IC 16-20-8.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-22
Sanitary inspections and surveys of public buildings and institutions
Sec. 22. Local health officers may make sanitary inspections and surveys of all public buildings and institutions.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-23
Inspection of private property; property in which officer has interest
Sec. 23. (a) Except as provided in subsection (b), the local health officer or the officer's designee may enter upon and inspect private property, at proper times after due notice, in regard to the possible presence, source, and cause of disease. The local health officer or designee may order what is reasonable and necessary for prevention and suppression of disease and in all reasonable and necessary ways protect the public health.
(b) However, a local health officer, or a person acting under the local health officer, shall not inspect property in which the local health officer has any interest, whether real, equitable, or otherwise. Any such inspection or any attempt to make such inspection is grounds for removal as provided for in this article.
(c) This section does not prevent inspection of premises in which a local health officer has an interest if the premises cannot otherwise be inspected. If the premises cannot otherwise be inspected, the county health officer shall inspect the premises personally.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-24
Epidemic control; powers
Sec. 24. (a) Local health officers may order schools and churches closed and forbid public gatherings when considered necessary to prevent and stop epidemics.
(b) An individual who takes action under this section shall comply with state laws and rules.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-25 Unlawful conditions; abatement order; enforcement
Sec. 25. (a) A person shall not institute, permit, or maintain any conditions that may transmit, generate, or promote disease.
(b) A health officer, upon hearing of the existence of such unlawful conditions within the officer's jurisdiction, shall order the abatement of those conditions. The order must:
(1) be in writing if demanded;
(2) specify the conditions that may transmit disease; and
(3) name the shortest reasonable time for abatement.
(c) If a person refuses or neglects to obey an order issued under this section, the attorney representing the county of the health jurisdiction where the offense occurs shall, upon receiving the information from the health officer, institute proceedings in the courts for enforcement. An order may be enforced by injunction. If the action concerning public health is a criminal offense, a law enforcement authority with jurisdiction over the place where the offense occurred shall be notified.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-26
Injunctive enforcement; legal representation of health authorities
Sec. 26. (a) A local board of health or local health officer may enforce the board's or officer's orders by an action in the circuit or superior court. In the action, the court may enforce the order by injunction.
(b) The county attorney in which a local board of health or local health officer has jurisdiction shall represent the local health board and local health officer in the action unless the county executive employs other legal counsel or the matter has been referred through law enforcement authorities to the prosecuting attorney.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-27
Service fees; disposition
Sec. 27. The board of each local health department may, with the approval of the county or city executive, establish and collect fees for specific services and records established by local ordinances and state law. However, fees may not exceed the cost of services provided. The fees shall be accounted for and transferred to the health fund of the taxing jurisdiction.
As added by P.L.2-1993, SEC.3.

IC 16-20-1-28
Removal of local health officers; grounds; hearing rights
Sec. 28. (a) A local health officer may be removed only for failure to:
(1) perform the officer's statutory duties; or
(2) enforce the rules of the state department.
(b) Except as provided in IC 16-19-3-12, IC 16-19-3-13, and IC 16-19-3-15, a local health officer may be removed only by the

board that appointed the health officer.
(c) When removal of a local health officer is sought by the appointing authority, the local health officer is entitled to the following:
(1) At least five (5) days notice.
(2) An open hearing.
(3) Representation by counsel.
As added by P.L.2-1993, SEC.3.



CHAPTER 2. LOCAL BOARDS OF HEALTH

IC 16-20-2-1
Application of chapter
Sec. 1. This chapter does not apply to a county that is subject to IC 16-22-8.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-2
Establishment and maintenance of local health department; adoption of health ordinances
Sec. 2. (a) Except as provided in IC 16-20-3, the executive of each county shall by ordinance establish and maintain a local health department.
(b) The executive of a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000) may only establish and maintain one (1) local health department having countywide jurisdiction.
(c) The county executive in a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000) may adopt health ordinances that apply to the entire county.
(d) A health ordinance adopted by a city legislative body after December 31, 1993, in a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000) is void.
As added by P.L.2-1993, SEC.3. Amended by P.L.2-1993, SEC.127; P.L.87-1994, SEC.7; P.L.95-1994, SEC.1; P.L.170-2002, SEC.98.

IC 16-20-2-3
Management of local health departments
Sec. 3. A local board of health shall manage each local health department established under this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-4
Composition of board
Sec. 4. A local board of health is composed of seven (7) members, not more than four (4) of whom may be from the same political party.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-5
Membership selection criteria
Sec. 5. The members of a local board of health shall be chosen as follows:
(1) Four (4) persons knowledgeable in public health, at least two (2) of whom are licensed physicians. The other two (2) appointees may be any of the following:             (A) A registered nurse licensed under IC 25-23.
(B) A registered pharmacist licensed under IC 25-26.
(C) A dentist licensed under IC 25-14.
(D) A hospital administrator.
(E) A social worker.
(F) An attorney with expertise in health matters.
(G) A school superintendent.
(H) A veterinarian licensed under IC 15-5-1.1.
(I) A professional engineer registered under IC 25-31.
(J) An environmental scientist.
(2) Two (2) representatives of the general public.
(3) One (1) representative described in either subdivision (1) or (2).
As added by P.L.2-1993, SEC.3.

IC 16-20-2-6
Appointment of members
Sec. 6. Except as provided in section 7 of this chapter, the county executive shall appoint the members of a local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-7
Appointment of members in certain circumstances
Sec. 7. (a) In the following counties, the county executive and the executive of the most populous city located in the county shall appoint the members of the local board of health:
(1) A county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(2) A county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(3) A county having a population of more than seventy thousand (70,000) but less than seventy-one thousand (71,000).
(b) Except as provided in subsection (c), the executive of each second class city shall appoint a number of members of the board in the proportion that the city's population is to the total county population to the nearest whole fraction. The appointments made under this subsection shall be made in order, according to the population of a city, with the city having the largest population making the first appointments. The county executive shall appoint the remaining number of members of the county board of health.
(c) The members of the local board of health in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000) shall be appointed as follows:
(1) Three (3) members shall be appointed by the executive of the most populous city in the county.
(2) Four (4) members shall be appointed by the county executive.
As added by P.L.2-1993, SEC.3. Amended by P.L.191-1995, SEC.1;

P.L.170-2002, SEC.99.

IC 16-20-2-8
Removal of members
Sec. 8. A member of a local board of health may be removed by the appointing authority if the board member does any of the following:
(1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings during a calendar year.
(3) Fails to perform the statutory duties of the office.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-9
Compensation of members
Sec. 9. Members of a local board of health may receive compensation for the performance of their duties as determined by the county fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-10
Term of office; staggered terms
Sec. 10. (a) All members of a local board of health shall be appointed for a term of four (4) years.
(b) Unless otherwise required by law, after December 31, 1991, the board members serve staggered terms. The appointing authority shall appoint the members of a board in existence on December 31, 1991, and the initial members of a board established after December 31, 1991, as follows:
(1) One (1) member must be appointed for one (1) year.
(2) Two (2) members must be appointed for two (2) years.
(3) Two (2) members must be appointed for three (3) years.
(4) Two (2) members must be appointed for four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-11
Vacancies; qualified replacements
Sec. 11. (a) Members of a local board of health continue to serve until their successors are appointed.
(b) When a vacancy occurs, the original appointing authority shall appoint a qualified person to serve the remainder of the unexpired term. A local board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Hospital administration.
(4) Pharmacology.
(5) Social work.
(6) Dentistry.         (7) Veterinary medicine.
(8) Engineering.
(9) Environmental science.
(10) Legal profession.
(11) School administration.
(c) The list must include at least one (1) licensed physician. The appointing authority may select an individual from the list when filling a vacancy.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-12
Conditions of membership
Sec. 12. A member of a local board of health must meet the following conditions:
(1) Be a citizen of the United States.
(2) Reside in a county to which the local board of health provides health services.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-13
Conflict of interest
Sec. 13. An individual who has a vested interest or stands to gain financially from any activity of the local health department or a policy decision of the board is ineligible to serve on a local health board.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-14
Election of chairman
Sec. 14. At the first meeting of a local board of health each year, the members shall elect a chairman.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-15
Meetings; call; quorum
Sec. 15. (a) Meetings may be called by any of the following:
(1) The chairman.
(2) Four (4) members of the local board of health.
(3) The local health officer.
(b) A majority of the members constitutes a quorum for the transaction of business.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-16
Health officer; appointment; certification; reappointment; duties
Sec. 16. (a) Each local board of health shall appoint a health officer to serve for a term of four (4) years. The health officer must be a licensed physician.
(b) The appointment shall be certified by the county executive and sent to the state department. The state department shall maintain a

record of the certification.
(c) The health officer is eligible for reappointment.
(d) The health officer is the executive officer of the local health department and shall serve as secretary of the local board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-17
Annual levy for maintenance of department; county health fund; appropriations; exception
Sec. 17. (a) The fiscal body of a county in which a local health department has been authorized shall assess a levy annually on the assessed valuation of taxable property for the maintenance of the county health department.
(b) The taxes shall be paid into the county treasury and placed in a special fund to be known as the county health fund. The fund shall be used only for the purpose of this title and shall be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the local health department.
(c) Each county fiscal body shall appropriate from the county health fund money necessary to maintain the local health department.
(d) A tax levy provided for in this chapter may not be made upon property within the corporate limits of any city maintaining the city's own full-time health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-2-18
Transfer of revenue to community health clinic in certain counties
Sec. 18. (a) This section applies to a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
(b) Each year the county fiscal officer shall transfer to the community health clinic located in the county an amount equal to the revenue raised from a property tax rate of one hundred sixty-seven thousandths of one cent ($0.00167) for each one hundred dollars ($100) of assessed valuation of the taxable property in the county.
(c) The transfer shall be made in four (4) equal installments before the end of January, April, July, and October. The transfer shall be made without the necessity of an appropriation.
As added by P.L.2-1993, SEC.128. Amended by P.L.6-1997, SEC.164; P.L.170-2002, SEC.100.



CHAPTER 3. MULTIPLE COUNTY HEALTH DEPARTMENTS

IC 16-20-3-1
Establishment; conditions; notice
Sec. 1. (a) The county executives of at least two (2) adjacent counties may establish and maintain a multiple county health department if the following conditions are met:
(1) The state department approves the establishment of a multiple county health department.
(2) The county executive of each of the involved counties approves a separate ordinance establishing a multiple county health department.
(b) Upon establishment of a multiple county health department, the county executives shall notify the state department of the action.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-2
Board members; qualifications; appointment
Sec. 2. (a) There must be at least seven (7) members of a multiple county board of health.
(b) The county executives establishing a multiple county health department shall determine the following for the multiple county board of health:
(1) The number of members.
(2) The qualifications of members.
(3) The number of appointments made by each county.
(c) The county executive of each county participating in a multiple county board of health shall appoint at least one (1) licensed physician.
(d) At least two-thirds (2/3) of the members appointed under this section must have expertise in public health. The appointees may be any of the following:
(1) A registered nurse licensed under IC 25-23.
(2) A registered pharmacist licensed under IC 25-26.
(3) A dentist licensed under IC 25-14.
(4) A hospital administrator.
(5) A social worker.
(6) An attorney with expertise in health matters.
(7) A school superintendent.
(8) A veterinarian licensed under IC 15-5-1.1.
(9) A professional engineer registered under IC 25-31.
(10) An environmental scientist.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-3
Removal of board member; grounds
Sec. 3. A member of a multiple county board of health may be removed by the appointing authority if the board member does any of the following:         (1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings during a calendar year.
(3) Fails to perform required statutory duties.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-4
Compensation of board members
Sec. 4. Members of a multiple county board of health may receive compensation for the performance of their duties as determined by the fiscal body of the county from which the members were appointed.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-5
Term of office; staggered terms
Sec. 5. (a) Each member of a multiple county board of health shall be appointed for a term of four (4) years.
(b) Unless otherwise required by law, after December 31, 1991, board members serve staggered terms. The appointing authority shall appoint members of a board in existence on December 31, 1991, and the initial members of a board established after December 31, 1991, as follows:
(1) One (1) member shall be appointed for one (1) year.
(2) Two (2) members shall be appointed for two (2) years.
(3) Two (2) members shall be appointed for three (3) years.
(4) Two (2) members shall be appointed for four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-6
Vacancies; qualified replacements
Sec. 6. (a) Members continue to serve until their successors are appointed. When a vacancy occurs, the original appointing authority shall appoint a qualified person to serve the unexpired term.
(b) Whenever a vacancy occurs on a multiple county board of health, the local board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Hospital administration.
(4) School superintendent.
(5) Pharmacology.
(6) Dentistry.
(7) Veterinary medicine.
(8) Social work.
(9) Legal profession.
(10) Engineering.
(11) Environmental science.
(c) The list must include at least one (1) licensed physician. The

appointing authority may select an individual from the list when filling a vacancy.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-7
Election of chairman
Sec. 7. At the first meeting of a multiple county board of health each year, the members shall elect a chairman.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-8
Meetings; call; quorum
Sec. 8. (a) Meetings may be called by any of the following:
(1) The chairman.
(2) Four (4) members of the multiple county board of health.
(3) The local health officer.
(b) A majority of the members constitutes a quorum for the transaction of business.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-9
Health officer; appointment; term; qualifications; certification; reappointment; duties
Sec. 9. (a) A multiple county board of health shall appoint a health officer to serve for a term of four (4) years. The health officer must be a licensed physician.
(b) The appointment of the health officer shall be certified by the county executive of each participating county and sent to the state department for the state department's records.
(c) The health officer is eligible for reappointment.
(d) The health officer is the executive officer of the multiple county health department and shall serve as secretary of the multiple county board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-3-10
Annual levy for maintenance of department; county health fund; appropriations
Sec. 10. (a) The fiscal body of each county that has become a part of a multiple county health department by ordinance of the county executive shall assess a levy annually on the assessed valuation of taxable property for maintenance of the multiple county health department.
(b) The taxes shall be paid into the county treasury and placed in a special fund to be known as the county health fund. The fund may be used only for the purpose of this title and may be drawn upon by the proper officers of the county upon the properly authenticated vouchers of the multiple county health department.
(c) Each county fiscal body shall appropriate from the county health fund money necessary to pay the fiscal body's apportioned

share to maintain a multiple county health department in the proportion that the population of the county bears to the total population of all counties in the multiple county health department.
As added by P.L.2-1993, SEC.3.



CHAPTER 4. CITY HEALTH DEPARTMENTS IN SECOND CLASS CITIES

IC 16-20-4-1
Application of chapter
Sec. 1. This chapter applies to city health departments in second class cities.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-2
City health department defined
Sec. 2. As used in this chapter, "city health department" means a city health department in a second class city. The term includes a full-time local health department under this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-3
Formation and establishment
Sec. 3. Formation and establishment of a city health department is subject to the approval of the city fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-4
Jurisdiction in city with full-time health department
Sec. 4. A county or multiple county health board and the board's officers do not have jurisdiction in any city having a full-time city health department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-5
Authority of second class city to establish full-time city health department; exception in certain counties
Sec. 5. (a) Except as provided in subsection (b), the legislative body of a second class city may by resolution provide for a full-time city health department.
(b) A local official, city legislative body, city fiscal body, or county may not establish a full-time or part-time city health department in a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
(c) A health ordinance adopted by a city legislative body after December 31, 1993, in a county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000) is void.
As added by P.L.2-1993, SEC.3. Amended by P.L.87-1994, SEC.8; P.L.95-1994, SEC.2; P.L.170-2002, SEC.101.

IC 16-20-4-6
Health board membership; qualifications
Sec. 6. The city health departments provided for by this chapter

shall be managed by a board of health consisting of seven (7) members appointed by the city executive, not more than four (4) of whom belong to the same political party. At least three (3) of the members must be licensed physicians. At least one (1) of the members must be a licensed veterinarian.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-7
Terms of office; vacancies
Sec. 7. (a) All members of the board shall be appointed for a term of four (4) years except that of the first appointees. The initial terms are as follows:
(1) One (1) shall serve for a period of two (2) years.
(2) Two (2) shall serve for a period of three (3) years.
(3) Four (4) shall serve for a term of four (4) years.
(b) At the expiration of the respective terms, appointments shall be made to fill the vacancies for the following four (4) years.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-8
Vacancy; candidate list; qualifications
Sec. 8. (a) Whenever a vacancy occurs on a board, the city board of health shall provide to the appointing authority a list of five (5) individuals, at least three (3) of whom must have professional experience in one (1) of the following areas:
(1) Medicine.
(2) Nursing.
(3) Health care administration.
(4) Pharmacology.
(5) Dentistry.
(6) Veterinary medicine.
(7) Engineering.
(8) Environmental science.
(9) Social work.
(10) Legal profession.
(11) School administration.
(b) The list must include at least one (1) licensed physician. When filling a vacancy, the appointing authority may select from the list provided by the city board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-9
Removal; grounds
Sec. 9. A member of a city board of health may be removed by the appointing authority if the board member does any of the following:
(1) Is absent from three (3) consecutive regular board meetings.
(2) Is absent from four (4) regular board meetings in a calendar year.
(3) Fails to perform the statutory duties of the office.
As added by P.L.2-1993, SEC.3.
IC 16-20-4-10
Conflicts of interest
Sec. 10. An individual who has a vested interest or may gain financially from any activity of the city health department or policy decision of the board is ineligible to serve on a city board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-11
Organizational meeting; officers
Sec. 11. The board of each full-time city health department shall, immediately after appointment, meet and organize by electing a chairman, vice chairman, and other officers the board considers necessary.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-12
Election meeting; regular meetings; special meetings
Sec. 12. (a) The board of each city health department shall hold a meeting in January of each year, at which meeting officers shall be elected for the following calendar year.
(b) The board shall hold regular meetings quarterly in January, April, July, and October.
(c) The board shall hold special meetings:
(1) on a written request signed by three (3) members and filed with the local health officer; or
(2) on request of the health officer.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-13
Powers and duties
Sec. 13. A board of health that manages a city health department under this chapter has the powers and duties prescribed for all health boards.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-14
Procedural rules
Sec. 14. The board of each city health department may adopt procedural rules for the board's own guidance and as are necessary or desirable to protect, promote, or improve public health or to control disease not inconsistent with state statutes and rules of the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-15
Offices and equipment
Sec. 15. The board of each city health department shall provide, equip, and maintain suitable offices, facilities, and appliances for the health department.
As added by P.L.2-1993, SEC.3.
IC 16-20-4-16
Officers and employees; duties; compensation; approval
Sec. 16. (a) The board of each city health department shall prescribe the duties of all officers and employees.
(b) The board shall fix compensation of all officers and employees. However, in counties having joint city-county full-time health departments, the prescription of duties and fixing of compensation is subject to prior approval by the city legislative body and the county executive of cities and counties maintaining the department.
(c) The city board of health may recommend compensation for any officer or employee of the board subject to approval by the city fiscal body.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-17
Annual report; contents
Sec. 17. The board of each city health department shall publish annually in pamphlet form, within ninety (90) days after the second Tuesday in January, for free distribution, an annual report showing the following:
(1) As of January 1 of that year, the amount of money received from all sources.
(2) The name of any donor.
(3) How all money has been expended and for what purpose.
(4) Other statistics and information concerning the work of the city health department as the board considers to be of general interest.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-18
Communicable disease control; inspections
Sec. 18. (a) The board of each city health department has the responsibility and authority to take any action authorized by state statute or rule of the state department to control communicable diseases.
(b) The board of each city health department or a designated representative may make sanitary and health inspections that are necessary to carry out the purposes of this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-19
Disease control powers and duties
Sec. 19. The board of each city health department shall do the following:
(1) Investigate the existence of any contagious or infectious disease.
(2) Adopt measures, not inconsistent with the rules of the state department, to arrest the progress of contagious or infectious disease.         (3) Make all necessary sanitary and health investigations and inspections.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-20
Health officers; qualifications; term of office
Sec. 20. (a) The board of each city health department shall appoint a health officer. The appointment is subject to the approval of the city legislative body.
(b) The health officer is the executive officer for the department and shall serve as secretary of the local board.
(c) The health officer must meet the following conditions:
(1) Be a citizen of the United States.
(2) Be a licensed physician or be eligible for such a license.
(d) A health officer serves a term of four (4) years unless removed for cause as provided in this title.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-21
Employment of personnel
Sec. 21. A city health officer may appoint and employ the professional, clerical, and other employees that are necessary and reasonable to carry out and perform the duties of the department.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-22
Department expenses and salaries; payment; authorization
Sec. 22. The board of each city health department shall authorize payment of salaries and all other department expenses from the proper fund.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-23
Professional employees; confirmation of appointment
Sec. 23. The board of each city health department shall confirm the appointment of professional employees who are appointed by the health officers and who meet the qualification requirements of the local board for the respective professional employee positions.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-24
Annual budget; submission for approval
Sec. 24. The board of each city health department shall submit an annual budget to the city fiscal body for approval of the annual budget at the regular time for consideration of annual budgets.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-25
Expenses appropriation; tax
Sec. 25. The fiscal body of the city shall annually make the

necessary appropriation for expenses of the full-time city health department even though the appropriation may exceed existing limitations. However, the tax may not exceed one (1) mill on each dollar ($1) of assessed valuation of taxable property in addition to other health appropriations.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-26
Emergency appropriations
Sec. 26. An appropriation may be made, as emergency appropriations are made, to provide for the expenses of the operation of a full-time city health department, until appropriations are made available by the next regular annual budget after the full-time city health department has been authorized.
As added by P.L.2-1993, SEC.3.

IC 16-20-4-27
Transfer of revenue by cities in certain counties to county community health clinic
Sec. 27. (a) This section applies to each city having a population of:
(1) more than twenty-eight thousand seven hundred (28,700) but less than twenty-nine thousand (29,000); or
(2) more than fifty-five thousand (55,000) but less than fifty-nine thousand (59,000).
(b) Each year the fiscal officer of each city shall transfer to the community health clinic located in the county in which the city is located an amount equal to the revenue raised from a property tax rate of sixty-seven hundredths of one cent ($0.0067) for each one hundred dollars ($100) of assessed valuation of the taxable property in the city.
(c) The transfer shall be made in four (4) equal installments before the end of January, April, July, and October. The transfer shall be made without the necessity of an appropriation.
As added by P.L.2-1993, SEC.130. Amended by P.L.6-1997, SEC.165; P.L.170-2002, SEC.102.



CHAPTER 5. AREA BOARDS OF HEALTH

IC 16-20-5-1
Authority to establish; jurisdiction
Sec. 1. (a) If a multiple county sewer, water, wastewater, or similar district has been established under IC 13-26 or IC 13-3-2 (before its repeal), the affected counties may by concurrent resolution of each county executive establish an area board of health for the sole purposes of administering and enforcing, consistent with environmental management laws (as defined in IC 13-11-2-71), all state and local environmental statutes, rules, and ordinances relative to the maintenance of a high quality environmental level in the district.
(b) Area boards of health created under this chapter have jurisdiction with the boards identified in IC 13-11-2-18 and the department of environmental management within the uniform inspection and enforcement area established under section 5 of this chapter.
As added by P.L.2-1993, SEC.3. Amended by P.L.1-1996, SEC.74.

IC 16-20-5-2
Membership; term of office; vacancies
Sec. 2. (a) An area board of health consists of two (2) members from each participating county board of health, to be selected by the appropriate county executive. In addition, the health officer of each participating county and the county treasurer from the participating county with the highest population are members.
(b) Members serve for terms of two (2) years, beginning on the first day of the first month following the date of the establishment of the area board of health.
(c) Appointments to fill vacancies may be made by the county executive of the county where the vacancy exists.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-3
Meetings
Sec. 3. An area board of health shall meet at the call of the chairman, with the first meeting to be held during the first month following the date of establishment of the board.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-4
Officers
Sec. 4. At the first meeting and annually thereafter, the area board of health shall elect a chairman and a vice chairman. One (1) of the health officers shall be designated to serve as secretary. The county treasurer member serves as treasurer of the board.
As added by P.L.2-1993, SEC.3.
IC 16-20-5-5
Boundaries; hearings; notice
Sec. 5. (a) An area board of health and the trustees of the multiple county sewer, water, wastewater, or similar district shall jointly establish boundary lines, which may not exceed the boundaries of the district, for a special uniform inspection and enforcement area.
(b) The area board of health shall publish notice of a hearing regarding the establishment of the area in at least two (2) newspapers of general circulation in each member county. The notice must inform the public of the public's right to appear and provide evidence on the matter.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-6
Powers and duties
Sec. 6. To carry out the purposes of this chapter, the area board of health may do the following:
(1) Adopt and enforce ordinances consistent with state law.
(2) Employ qualified individuals or utilize existing qualified employees to perform inspection and enforcement duties.
(3) Accept financial or in kind assistance from the state department, the department of environmental management, or any other source.
(4) Collect fees.
(5) Issue permits, after written agreement of the department of environmental management has been obtained.
(6) Enter into contracts.
(7) Adopt rules under IC 4-22-2 necessary to establish administrative policies and procedures.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-7
Annual budget; proration of costs; payment of expenses
Sec. 7. (a) An area board of health shall prepare an annual budget and submit the budget to the county fiscal body of each participating county for review and approval.
(b) Each county fiscal body shall appropriate that county's proportionate share of the costs to be incurred by the area board of health. Each county's proportionate share shall be based on that county's percentage of the population of the entire district.
(c) Money appropriated by each participating county shall be remitted to the treasurer of the area board of health. Transfer of funds from each participating county shall be made by claim allowed by the appropriate county executive. Expenses of the area board of health shall be paid only after claims have been allowed by the area board of health.
As added by P.L.2-1993, SEC.3.

IC 16-20-5-8
Fees and fines; collection; records      Sec. 8. Fees and fines collected by the area board of health shall be collected by a person designated by the area board of health. Accurate records shall be kept of all fees and fines collected.
As added by P.L.2-1993, SEC.3.



CHAPTER 6. ACCEPTANCE OF GIFTS FOR COUNTY OR CITY HEALTH DEPARTMENT BUILDINGS

IC 16-20-6-1
Authority to accept gifts to erect and equip building; use
Sec. 1. (a) The executive of a county or the fiscal body of a city may accept gifts, devises, and bequests, in trust or otherwise, for the purpose of erecting and equipping a suitable building for the county or city health department.
(b) The building may contain the offices of local health officers, local boards of health, and other facilities and equipment that will serve to promote the efficient operation of local health boards and officers and best serve the community's public health administration.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-2
Form of gift; conversion into cash; separate account for proceeds
Sec. 2. (a) The gifts, devises, and bequests accepted under this chapter may be in the form of cash or real, personal, or mixed property that, in accordance with the terms of a gift, devise, or bequest, may be converted into cash by the county executive or city fiscal body as follows:
(1) If real property, by sale as county and city real property may be sold.
(2) If personal property, by sale at private sale through the office of auditor, clerk, or clerk-treasurer, upon two (2) weeks publication of notice.
(b) The sale may be continued from day to day and shall be approved by the county executive or city fiscal body before the execution of a bill of sale. The auditor, clerk, or clerk-treasurer may execute bills of sale.
(c) Revenues realized from the gifts, devises, and bequests must be kept in a separate account for the purposes specified in this chapter. However, the account may not be permitted to exceed one dollar and fifty cents ($1.50) per capita of the population of the county or city.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-3
Construction and equipment of building
Sec. 3. Upon the accumulation of a sufficient amount to construct and equip a building for the county or city health department as provided in this chapter, the county executive or city fiscal body may, after consultation with local health boards and officers and after approval of plans and specifications by the state department, provide for the construction and equipment of the building.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-4 Real property acquisition; surplus funds; tax for maintenance
Sec. 4. (a) Real property and easements or appurtenances may be acquired by any of the following methods:
(1) Gift as provided in section 1 of this chapter.
(2) Purchase with money accepted for that purpose.
(3) Condemnation proceedings as prescribed by statute.
(b) Upon condemnation, all damages must be paid from the money accepted as provided in section 1 of this chapter. All money remaining in the account after the construction and equipment of the building may be used for the maintenance of the building. The county or city may levy a tax sufficient to maintain the buildings when constructed as provided in this chapter.
As added by P.L.2-1993, SEC.3.

IC 16-20-6-5
Alternative use for gifts if insufficient for building
Sec. 5. A gift, grant, or conveyance made under this chapter is upon the implied condition that if sufficient money is not available within ten (10) years of the acceptance of the gift, grant, or conveyance, the property or the proceeds from the property, may be used by the county or city, with the approval of the court having probate jurisdiction in the county, for a purpose that will promote the general health of the people of the county or city.
As added by P.L.2-1993, SEC.3.



CHAPTER 7. ASSISTANCE BY CITIES AND COUNTIES TO PUBLIC HEALTH NURSING ASSOCIATIONS

IC 16-20-7-1
Appropriations authorized
Sec. 1. A city or county may appropriate money out of the general fund of the city or county to assist incorporated public health nursing associations, organized and operated not-for-profit and solely for the promotion of public health and the suppression of disease, in carrying on the work of the public health nursing associations within the city or county.
As added by P.L.2-1993, SEC.3.

IC 16-20-7-2
Limitations on appropriations
Sec. 2. The amount appropriated under section 1 of this chapter may not exceed the amount that could be collected from annually levying a tax on each one hundred dollars ($100) valuation of taxable property in the city or county as follows:
(1) For a city, one and sixty-seven hundredths cents ($0.0167).
(2) For a county, thirty-three hundredths of one cent ($0.0033).
As added by P.L.2-1993, SEC.3. Amended by P.L.6-1997, SEC.166.



CHAPTER 8. FOOD SERVICE INSPECTIONS

IC 16-20-8-1
"Checklist" defined
Sec. 1. As used in this chapter, "checklist" refers to a food service establishment inspection report checklist form prepared by the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-2
"Narrative report" defined
Sec. 2. As used in this chapter, "narrative report" refers to a food service establishment inspection report narrative form prepared by the state department.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-3
Checklist-explaining narrative report
Sec. 3. Whenever an authorized representative of a local health department or the state department uses a checklist, the representative must complete a narrative report that explains the checklist.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-4
Narrative report; time for completion
Sec. 4. The narrative report required under this chapter must be completed at the same time the checklist is completed.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-5
Inspection report review; written response
Sec. 5. Except as provided in section 8 of this chapter, a food service establishment that is the subject of inspection reports such as checklists or narrative reports must have an opportunity to review the reports and submit to the local health department a written response to the reports. If a written response is submitted to the local health department:
(1) within the time stated for abatement of the alleged violations; or
(2) within ten (10) calendar days after the completion of the inspection reports;
whichever is earlier, the written response must be attached to and becomes part of the inspection reports.
As added by P.L.2-1993, SEC.3. Amended by P.L.190-1995, SEC.2.

IC 16-20-8-6
Inspection and copying of documents
Sec. 6. After the checklist, the narrative report, and the written

response are completed, the checklist, the narrative report, and the written response may be inspected and copied under IC 5-14-3.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-7
Inspection and copying of checklist and narrative report in absence of written response
Sec. 7. If a written response is not submitted within the time described in section 5 of this chapter, the checklist and the narrative report may be inspected and copied under IC 5-14-3 immediately after the expiration of that period of time.
As added by P.L.2-1993, SEC.3.

IC 16-20-8-8
Immediate inspection and copying of checklist and narrative report; conditions
Sec. 8. Notwithstanding sections 6 and 7 of this chapter, the checklist, the narrative report, and the related public records may upon completion be inspected and copied under IC 5-14-3 if a local health department takes any of the following actions with respect to a food service establishment that is the subject of the records:
(1) Schedules a hearing by the local health department or a designee.
(2) Orders closure.
(3) Requests revocation of a permit.
(4) Finds the existence of an imminent danger to public health or a gross deception of or fraud upon the consumer.
As added by P.L.2-1993, SEC.3. Amended by P.L.190-1995, SEC.3.

IC 16-20-8-9
Forms
Sec. 9. The state department shall provide to local health departments the forms used under this chapter.
As added by P.L.2-1993, SEC.3.



CHAPTER 9. PENALTIES

IC 16-20-9-1
Violations
Sec. 1. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this article commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.3.






ARTICLE 21. HOSPITALS

CHAPTER 1. HOSPITAL COUNCIL

IC 16-21-1-1
Creation; members; conflicts of interest
Sec. 1. (a) The hospital council is created.
(b) The council consists of nine (9) members appointed by the governor as follows:
(1) One (1) must be a licensed physician.
(2) One (1) must be a registered nurse licensed under IC 25-23 and experienced in providing acute care services.
(3) Three (3) must be individuals engaged in hospital administration.
(4) One (1) must be an individual engaged in freestanding ambulatory outpatient surgical center administration.
(5) One (1) must be from the division of family resources.
(6) One (1) must be the state health commissioner.
(7) One (1) must be an individual who is not associated with hospitals, except as a consumer.
(c) Except for the members of the council appointed under subsection (b)(3) and (b)(4), a member of the council may not have a pecuniary interest in the operation of, or provide professional services through employment or under contract to, an institution or agency licensed under this article.
As added by P.L.2-1993, SEC.4. Amended by P.L.13-2000, SEC.1; P.L.145-2006, SEC.132.

IC 16-21-1-2
Term of office; vacancies; chairman
Sec. 2. All appointments to the council are for four (4) years, beginning July 1 of the year of appointment, except that in case of a vacancy the appointee shall serve for the remainder of the unexpired term. A vacancy shall be filled from the group represented by the outgoing member. The governor shall appoint a chairman and a chairman pro tempore.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-3
Per diem; traveling expenses
Sec. 3. A member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.4.
IC 16-21-1-4
Meetings; quorum
Sec. 4. (a) The first meeting of the council shall be called by the state health commissioner and held within thirty (30) days after the appointment of the members of the council. The council shall meet at least two (2) times each year on dates fixed by the council.
(b) Special meetings of the council shall be called by the secretary on the written request of any three (3) members of the council.
(c) Five (5) members constitute a quorum for the transaction of all business.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-5
Secretary; election; term
Sec. 5. In the first meeting of the council and in the first of the two (2) annual meetings during each subsequent year, the council shall elect from the members a secretary who shall keep a record of all meetings. The secretary serves for a term of one (1) year.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-6
Services of experts
Sec. 6. At the request of the council, the state department may obtain the services of experts or other persons to assist the council in the formulation of policy or in conducting the council's business.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-7
Rules; requests by department; consideration by department
Sec. 7. (a) Except as provided in subsection (b), the council shall propose and the executive board may adopt rules under IC 4-22-2 necessary to protect the health, safety, rights, and welfare of patients, including the following:
(1) Rules pertaining to the operation and management of hospitals, ambulatory outpatient surgical centers, abortion clinics, and birthing centers.
(2) Rules establishing standards for equipment, facilities, and staffing required for efficient and quality care of patients.
(b) The state department may request the council to propose a new rule or an amendment to an existing rule necessary to protect the health, safety, rights, and welfare of patients. If the council does not propose a rule within ninety (90) days of the department's request, the department may propose its own rule.
(c) The state department shall consider the rules proposed by the council and may adopt, modify, remand, or reject specific rules or parts of rules proposed by the council.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.4.

IC 16-21-1-8
Hospital part functioning as health facility; application of

IC 16-28; application of rules
Sec. 8. For that part of a hospital that functions as a health facility described by IC 16-28, IC 16-28 applies. The health facilities council does not have greater authority to adopt rules concerning facilities that are licensed under this article than the health facilities council has with regard to health facilities licensed under IC 16-28.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-9
Waiver of rules
Sec. 9. (a) Except as provided in IC 16-29-1-11, the executive board may, upon recommendation by the state health commissioner and for good cause, waive a rule:
(1) adopted under this chapter; or
(2) that may be waived under IC 16-28 for a specified time for a hospital based health facility or a hospital licensed under this article.
(b) Disapproval of waiver requests requires executive board action.
(c) A waiver may not adversely affect the health, safety, and welfare of the residents or patients.
As added by P.L.2-1993, SEC.4.

IC 16-21-1-10
Licensure inspections; disclosure of inspection date; penalties; reports; release of records to public
Sec. 10. (a) Licensure inspections of an institution or agency shall be made regularly in accordance with rules adopted under this chapter. The state department shall make all health and sanitation inspections, including inspections in response to an alleged breach of this chapter or rules adopted under this chapter. The division of fire and building safety shall make all fire safety inspections. The council may provide for other inspections necessary to implement this chapter.
(b) An employee of the state department who knowingly or intentionally informs an institution or agency of the exact date of an unannounced inspection shall be suspended without pay for five (5) days for a first offense and shall be dismissed for a subsequent offense.
(c) Reports of all inspections must be in writing and sent to the institution or agency.
(d) The report of an inspection and records relating to the inspection may not be released to the public until the conditions set forth in IC 16-19-3-25 are satisfied.
As added by P.L.2-1993, SEC.4. Amended by P.L.190-1995, SEC.4; P.L.1-2006, SEC.295.



CHAPTER 2. LICENSURE OF HOSPITALS

IC 16-21-2-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to all hospitals, ambulatory outpatient surgical centers, abortion clinics, and birthing centers.
(b) This chapter does not apply to a hospital operated by the federal government.
(c) This chapter does not affect a statute pertaining to the placement and adoption of children.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.5.

IC 16-21-2-2
Duty to license and regulate hospitals, ambulatory outpatient surgical centers, birthing centers, and abortion clinics
Sec. 2. The state department shall license and regulate:
(1) hospitals;
(2) ambulatory outpatient surgical centers;
(3) birthing centers; and
(4) abortion clinics.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.6.

IC 16-21-2-2.5
Adoption of rules concerning birthing centers and abortion clinics
Sec. 2.5. (a) The state department shall adopt rules under IC 4-22-2 to do the following concerning birthing centers and abortion clinics:
(1) Establish minimum license qualifications.
(2) Establish the following requirements:
(A) Sanitation standards.
(B) Staff qualifications.
(C) Necessary emergency equipment.
(D) Procedures to provide emergency care.
(E) Quality assurance standards.
(F) Infection control.
(3) Prescribe the operating policies, supervision, and maintenance of medical records.
(4) Establish procedures for the issuance, renewal, denial, and revocation of licenses under this chapter. The rules adopted under this subsection must address the following:
(A) The form and content of the license.
(B) The collection of an annual license fee.
(5) Prescribe the procedures and standards for inspections.
(b) A person who knowingly or intentionally:
(1) operates a birthing center or an abortion clinic that is not licensed under this chapter; or
(2) advertises the operation of a birthing center or an abortion clinic that is not licensed under this chapter; commits a Class A misdemeanor.
As added by P.L.96-2005, SEC.7.

IC 16-21-2-3
Determination of coverage of chapter; review
Sec. 3. The council may determine if an institution or agency is covered by this chapter. A decision of the council under this section is subject to review under IC 4-21.5.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-4
Administration of chapter
Sec. 4. The state department shall administer this chapter with the advice of the council.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-5
Hospital governing board; responsibilities
Sec. 5. The governing board of the hospital is the supreme authority in the hospital and is responsible for the following:
(1) The management, operation, and control of the hospital.
(2) The appointment, reappointment, and assignment of privileges to members of the medical staff, with the advice and recommendations of the medical staff, consistent with the individual training, experience, and other qualifications of the medical staff.
(3) Establishing requirements for appointments to and continued service on the hospital's medical staff, consistent with the appointee's individual training, experience, and other qualifications, including the following requirements:
(A) Proof that a medical staff member has qualified as a health care provider under IC 16-18-2-163(a).
(B) The performance of patient care and related duties in a manner that is not disruptive to the delivery of quality medical care in the hospital setting.
(C) Standards of quality medical care that recognize the efficient and effective utilization of hospital resources, developed by the medical staff.
(4) Upon recommendation of the medical staff, establishing protocols within the requirements of this chapter and 410 IAC 15-1.2-1 for the admission, treatment, and care of patients with extended lengths of stay.
As added by P.L.2-1993, SEC.4. Amended by P.L.162-1999, SEC.5.

IC 16-21-2-6
Hospital governing board; disciplinary actions; reports; immunity
Sec. 6. (a) The governing board shall report, in writing, to the Indiana medical licensing board the results and circumstances of a final, a substantive, and an adverse disciplinary action taken by the governing board regarding a physician on the medical staff or an

applicant for the medical staff if the action results in voluntary or involuntary resignation, termination, nonappointment, revocation, or significant reduction of clinical privileges or staff membership. The report shall not be made for nondisciplinary resignations or for minor disciplinary action.
(b) The governing board and the governing board's employees, agents, consultants, and attorneys have absolute immunity from civil liability for communications, discussions, actions taken, and reports made concerning disciplinary action or investigation taken or contemplated if the reports or actions are made in good faith and without malice.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-7
Medical staff; responsibilities
Sec. 7. The medical staff of a hospital is responsible to the governing board for the following:
(1) The clinical and scientific work of the hospital.
(2) Advice regarding professional matters and policies.
(3) Review of the professional practices in the hospital for the purpose of reducing morbidity and mortality and for the improvement of the care of patients in the hospital, including the following:
(A) The quality and necessity of care provided.
(B) The preventability of complications and deaths occurring in the hospital.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-8
Retrospective medical review; medical staff committee members; immunity
Sec. 8. The members of a medical staff committee who conduct a retrospective medical review have absolute immunity from civil liability for the following:
(1) Communications made in committee meetings.
(2) Reports and recommendations made by the committee arising from deliberations by the committee to the governing board of the hospital or another duly authorized medical staff committee.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-9
Practice of medicine not authorized by chapter; performance of health care services not prohibited
Sec. 9. This chapter does not authorize a person or a state, county, or local governmental unit, division, department, board, or agency to engage in the practice of medicine. However, this chapter does not prohibit the performance of health care services by a hospital employee in a hospital when that performance is delegated or ordered by a licensed health practitioner if the services performed are

within the practitioner's scope of practice.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-10
Necessity of license
Sec. 10. A:
(1) person;
(2) state, county, or local governmental unit; or
(3) division, a department, a board, or an agency of a state, county, or local governmental unit;
must obtain a license from the state health commissioner under IC 4-21.5-3-5 before establishing, conducting, operating, or maintaining a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.8.

IC 16-21-2-11
License; application; form; information
Sec. 11. (a) An applicant must submit an application for a license on a form prepared by the state department showing that:
(1) the applicant is of reputable and responsible character;
(2) the applicant is able to comply with the minimum standards for a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center, and with rules adopted under this chapter; and
(3) the applicant has complied with section 15.4 of this chapter.
(b) The application must contain the following additional information:
(1) The name of the applicant.
(2) The type of institution to be operated.
(3) The location of the institution.
(4) The name of the person to be in charge of the institution.
(5) If the applicant is a hospital, the range and types of services to be provided under the general hospital license, including any service that would otherwise require licensure by the state department under the authority of IC 16-19.
(6) Other information the state department requires.
As added by P.L.2-1993, SEC.4. Amended by P.L.12-1994, SEC.10; P.L.162-1999, SEC.6; P.L.96-2005, SEC.9.

IC 16-21-2-11.5
Construction projects; prior notice and hearing
Sec. 11.5. (a) As used in this section, "construction project" means the erection, installation, alteration, repair, or remodeling of a building or structure that, when completed, will be subject to licensure as a hospital or an ambulatory outpatient surgical center under this article. The term does not include the acquisition or installation of medical equipment or the purchase of the services of an architect, engineer, or consultant to prepare plans or studies related to a construction project.     (b) Except as provided in subsection (c), this section applies to a hospital or an ambulatory outpatient surgical center for which licensure is required under this article.
(c) This section does not apply to:
(1) a hospital or an ambulatory outpatient surgical center that is operated by the federal government or an agency of the federal government; or
(2) a construction project begun before July 1, 2005.
For purposes of this subsection, a construction project is considered to have begun on the day that the physical erection, installation, alteration, repair, or remodeling of the building or structure commences.
(d) Before the owner of:
(1) a hospital or proposed hospital may begin a construction project that is estimated by the owner to cost at least ten million dollars ($10,000,000); or
(2) an ambulatory outpatient surgical center or a proposed ambulatory outpatient surgical center may begin a construction project that is estimated by the owner to cost at least three million dollars ($3,000,000);
the owner shall hold at least two (2) public hearings concerning the construction project and publish notice of each hearing at least ten (10) days before the hearing is held.
(e) A notice published under subsection (d) must meet the standards specified for public notices in IC 5-3-1.
(f) A hearing held under subsection (d):
(1) must:
(A) be held at a location not more than ten (10) miles from the site of the construction project;
(B) be held exclusively by the owner or the owner's representative; and
(C) include an announcement from the owner or the owner's representative that provides to the public:
(i) a description of;
(ii) an estimate of the cost of; and
(iii) a statement regarding the owner's reason for;
the construction project, including a description of the health care services that will be provided by the hospital or ambulatory outpatient surgical center as a result of the construction project; and
(2) may be held:
(A) on any day of the week other than Saturday or Sunday; and
(B) at any time not earlier than 3 p.m. or later than 9 p.m.;
as determined by the owner.
(g) A hearing held as required under this section does not cause any information or materials possessed or held by the owner or the owner's employee, contractor, agent, or representative to be discoverable or considered public information or public materials.
(h) A statement or question concerning a construction project, or

an objection to a construction project, that arises during a hearing held under this section may not cause a delay in or denial of the issuance of a license under this article.
(i) Compliance with this section may be enforced only by the state department.
As added by P.L.67-2005, SEC.2.

IC 16-21-2-12
License; application; fee
Sec. 12. An application must be accompanied by a licensing fee at the rate adopted by the council under IC 4-22-2.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-13
License; issuance
Sec. 13. The state health commissioner may:
(1) issue a license upon the application without further evidence; or
(2) request additional information concerning the application and conduct an investigation to determine whether a license should be granted.
As added by P.L.2-1993, SEC.4.

IC 16-21-2-14
License; duration; transferability; posting; renewal
Sec. 14. A license to operate a hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center:
(1) expires one (1) year after the date of issuance;
(2) is not assignable or transferable;
(3) is issued only for the premises named in the application;
(4) must be posted in a conspicuous place in the facility; and
(5) may be renewed each year upon the payment of a renewal fee at the rate adopted by the council under IC 4-22-2.
As added by P.L.2-1993, SEC.4. Amended by P.L.96-2005, SEC.10.

IC 16-21-2-15
Physician to be on duty at all times at hospital with at least 100 beds
Sec. 15. A hospital with at least one hundred (100) beds shall have on duty at all times at least one (1) physician licensed under IC 25-22.5. Implementation of this section shall be subject to rules promulgated by the state department of health to ensure continuous coverage by physicians licensed under IC 25-22.5 for inpatient emergencies.
As added by P.L.96-1994, SEC.1.

IC 16-21-2-15.4
Hospital procedures to aid in the identification of newborns and reduction of newborn and infant abductions; prerequisites to licensure      Sec. 15.4. (a) To obtain a license under this chapter, a hospital must demonstrate that the hospital has established procedures designed to reduce the likelihood of abduction of newborn babies and other infants from the hospital. These procedures may include the following:
(1) Architectural plans to control access to areas of infant care.
(2) Video camera observation of areas of infant care.
(3) Procedures to identify hospital staff and visitors.
(b) To obtain a license under this chapter, a hospital must demonstrate that the hospital has established procedures to aid in the identification of newborns and other infants. These procedures may include the following:
(1) Footprinting of newborn infants by staff who have been trained by law enforcement personnel.
(2) Photographing of newborn infants at the time of their birth and photographing of other infants upon their admission to the hospital.
(3) Maintaining full written descriptions of each infant together with their footprints and photographs.
(4) Obtaining and retaining cord blood samples at the time of an infant's birth for purposes of conducting genetic testing.
(c) Failure to comply with this section is grounds for suspension or revocation of a hospital's license.
As added by P.L.12-1994, SEC.11.

IC 16-21-2-16
Third party billing notice
Sec. 16. A hospital, an ambulatory outpatient surgical center, an abortion clinic, or a birthing center that provides to a patient notice concerning a third party billing for a service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.4. Amended by P.L.96-2005, SEC.11.



CHAPTER 3. REMEDIES FOR VIOLATIONS

IC 16-21-3-1
Civil penalty, license revocation, or other possible actions
Sec. 1. The state health commissioner may take any of the following actions on any of the grounds listed in section 2 of this chapter:
(1) Issue a letter of correction.
(2) Issue a probationary license.
(3) Conduct a resurvey.
(4) Deny renewal of a license.
(5) Revoke a license.
(6) Impose a civil penalty in an amount not to exceed ten thousand dollars ($10,000).
As added by P.L.2-1993, SEC.4.

IC 16-21-3-2
Grounds for action
Sec. 2. The state health commissioner may take action under section 1 of this chapter on any of the following grounds:
(1) Violation of any of the provisions of this chapter or of the rules adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of any illegal act in an institution.
(3) Knowingly collecting or attempting to collect from a subscriber (as defined in IC 27-13-1-32) or an enrollee (as defined in IC 27-13-1-12) of a health maintenance organization (as defined in IC 27-13-1-19) any amounts that are owed by the health maintenance organization.
(4) Conduct or practice found by the council to be detrimental to the welfare of the patients of an institution.
As added by P.L.2-1993, SEC.4. Amended by P.L.203-2001, SEC.1.

IC 16-21-3-3
Application of IC 4-21.5
Sec. 3. IC 4-21.5 applies to an action under this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-3-4
Revocation of hospital license for cloning
Sec. 4. Notwithstanding section 1 of this chapter, the state department shall revoke the license of a hospital licensed under this article if, after appropriate notice and an opportunity for a hearing, the state health commissioner proves by a preponderance of the evidence that the hospital:
(1) knowingly allows the hospital's facilities to be used for cloning or attempted cloning; or
(2) knowingly allows the hospital's employees, in the course of the employee's employment, to participate in cloning or

attempted cloning.
As added by P.L.126-2005, SEC.5.



CHAPTER 4. HEARINGS AND APPEALS

IC 16-21-4-1
Licensees and license applicants; requests for review
Sec. 1. A licensee or an applicant for a license aggrieved by an action under this article may request review under IC 4-21.5.
As added by P.L.2-1993, SEC.4.

IC 16-21-4-2
Appeals panel; appointment; proceedings; authority
Sec. 2. (a) The state department shall appoint an appeals panel consisting of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the state department.
(b) An employee of the state department may not be a member of the panel.
(c) The panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
As added by P.L.2-1993, SEC.4.



CHAPTER 5. PENALTIES

IC 16-21-5-1
Investigation of report of unlicensed institution or agency; actions by attorney general
Sec. 1. The state department shall investigate a report of an unlicensed institution or agency and report the findings to the attorney general. The attorney general may seek any of the following:
(1) An injunction in a court of jurisdiction in the county in which the unlicensed institution or agency is located or in the circuit or superior court of Marion County.
(2) Relief under IC 4-21.5, including a civil penalty not to exceed an amount of twenty-five thousand dollars ($25,000) for each day of unlicensed operation.
(3) Criminal penalties as provided in section 3 of this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-5-2
Use of term "hospital"
Sec. 2. An agency, a building, an institution, or a place may not be called a hospital if the agency, building, institution, or place is not a hospital.
As added by P.L.2-1993, SEC.4.

IC 16-21-5-3
Unlawful operation or advertisement of unlicensed institution or agency; violation; classification
Sec. 3. A person who:
(1) operates an institution or agency that is required to be licensed under this chapter that is not licensed under this chapter; or
(2) advertises the operation of an institution or agency that is required to be licensed under this chapter that is not licensed under this chapter;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.4.



CHAPTER 6. HOSPITAL FINANCIAL DISCLOSURE LAW

IC 16-21-6-0.1
Contractual allowances defined
Sec. 0.1. As used in this chapter, "contractual allowances" means the difference between revenue at established rates and amounts realizable from third party payors under contractual agreements.
As added by P.L.94-1994, SEC.12.

IC 16-21-6-0.2
Education related costs defined
Sec. 0.2. As used in this chapter, "education related costs" means the unreimbursed cost to a hospital of providing, funding, or otherwise financially supporting educational benefits, services, and programs, including:
(1) education of physicians, nurses, technicians, and other medical professionals and health care providers;
(2) provision of scholarships and funding to medical schools, colleges, and universities for health professions education;
(3) education of patients concerning diseases and home care in response to community needs; and
(4) community health education through informational programs, publications, and outreach activities in response to community needs.
As added by P.L.94-1994, SEC.13.

IC 16-21-6-1
Gross patient revenue defined
Sec. 1. As used in this chapter, "gross patient revenue" means inpatient and outpatient revenue from services to patients, including payments received from or on behalf of individual patients.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-2
Net patient revenue defined
Sec. 2. As used in this chapter, "net patient revenue" means gross patient revenue less deductions for contractual adjustments, bad debts, and charity.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-3
Fiscal reports; required documentation
Sec. 3. (a) Each hospital shall file with the state department a report for the preceding fiscal year within one hundred twenty (120) days after the end of the hospital's fiscal year. The state department shall grant an extension of the time to file the report if the hospital shows good cause for the extension. The report must contain the following:
(1) A copy of the hospital's balance sheet, including a statement

describing the hospital's total assets and total liabilities.
(2) A copy of the hospital's income statement.
(3) A statement of changes in financial position.
(4) A statement of changes in fund balance.
(5) Accountant notes pertaining to the report.
(6) A copy of the hospital's report required to be filed annually under 42 U.S.C. 1395g, and other appropriate utilization and financial reports required to be filed under federal statutory law.
(7) Net patient revenue.
(8) A statement including:
(A) Medicare gross revenue;
(B) Medicaid gross revenue;
(C) other revenue from state programs;
(D) revenue from local government programs;
(E) local tax support;
(F) charitable contributions;
(G) other third party payments;
(H) gross inpatient revenue;
(I) gross outpatient revenue;
(J) contractual allowance;
(K) any other deductions from revenue;
(L) charity care provided;
(M) itemization of bad debt expense; and
(N) an estimation of the unreimbursed cost of subsidized health services.
(9) A statement itemizing donations.
(10) A statement describing the total cost of reimbursed and unreimbursed research.
(11) A statement describing the total cost of reimbursed and unreimbursed education separated into the following categories:
(A) Education of physicians, nurses, technicians, and other medical professionals and health care providers.
(B) Scholarships and funding to medical schools, colleges, and universities for health professions education.
(C) Education of patients concerning diseases and home care in response to community needs.
(D) Community health education through informational programs, publications, and outreach activities in response to community needs.
(E) Other educational services resulting in education related costs.
(b) The information in the report filed under subsection (a) must be provided from reports or audits certified by an independent certified public accountant or by the state board of accounts.
As added by P.L.2-1993, SEC.4. Amended by P.L.94-1994, SEC.14.

IC 16-21-6-4
Notice of intent to incur a capital expenditure; additional information
Sec. 4. (a) The state department shall promptly, after receipt of a

notice of intent to incur a capital expenditure under IC 16-29-1 because of the proposed construction or addition of comprehensive care beds or the proposed conversion of beds to comprehensive care beds, file a copy of this notice with the reports required to be filed under section 3 of this chapter.
(b) The state department also shall file the parts of reports, documents, or correspondence that provide further information regarding proposed capital expenditures and proposed changes in fees or charges related to the proposed capital expenditure with the reports required to be filed under section 3 of this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-5
Fiscal reports; further verifying information
Sec. 5. If further fiscal information is necessary to verify the accuracy of any information contained in the reports filed under section 3 of this chapter, the state department may require the facility to produce the records necessary to verify that information.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-6
Patient information reports
Sec. 6. In addition to the report filed under section 3 of this chapter, each hospital shall, not more than one hundred twenty (120) days after the end of each calendar quarter, file with the state department, or the state department's designated contractor, inpatient and outpatient discharge information at the patient level, in a format prescribed by the state health commissioner, including the following:
(1) The patient's:
(A) length of stay;
(B) diagnoses and surgical procedures performed during the patient's stay;
(C) date of:
(i) admission;
(ii) discharge; and
(iii) birth;
(D) type of admission;
(E) admission source;
(F) gender;
(G) race;
(H) discharge disposition; and
(I) payor, including:
(i) Medicare;
(ii) Medicaid;
(iii) a local government program;
(iv) commercial insurance;
(v) self-pay; and
(vi) charity care.
(2) The total charge for the patient's stay.
(3) The ZIP code of the patient's residence. As added by P.L.2-1993, SEC.4. Amended by P.L.94-1994, SEC.15; P.L.44-2002, SEC.3.

IC 16-21-6-7
Fiscal and patient information reports; personal identification of patients; public inspection; copies
Sec. 7. (a) The reports filed under section 3 of this chapter:
(1) may not contain information that personally identifies a patient or a consumer of health services; and
(2) must be open to public inspection.
(b) The state department shall provide copies of the reports filed under section 3 of this chapter to the public upon request, at the state department's actual cost.
(c) The following apply to information that is filed under section 6 of this chapter:
(1) Information filed with the state department's designated contractor:
(A) is confidential; and
(B) must be transferred by the contractor to the state department in a format determined by the state department.
(2) Information filed with the state department or transferred to the state department by the state department's designated contractor is not confidential, except that information that:
(A) personally identifies; or
(B) may be used to personally identify;
a patient or consumer may not be disclosed to a third party other than to a hospital that has filed inpatient and outpatient discharge information.
(d) An analysis completed by the state department of information that is filed under section 6 of this chapter:
(1) may not contain information that personally identifies or may be used to personally identify a patient or consumer of health services, unless the information is determined by the state department to be necessary for a public health activity;
(2) must be open to public inspection; and
(3) must be provided to the public by the state department upon request at the state department's actual cost.
As added by P.L.2-1993, SEC.4. Amended by P.L.44-2002, SEC.4; P.L.78-2004, SEC.22.

IC 16-21-6-8
Compliance; injunctive relief
Sec. 8. The state department may, through the attorney general, seek to compel compliance with this chapter through injunctive relief.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-9
Rules; uniform reporting system
Sec. 9. (a) The state department shall adopt rules under IC 4-22-2

necessary to carry out this chapter.
(b) The rules adopted under this section must include rules that establish a uniform system for completing the reports required under sections 3 and 6 of this chapter.
(c) The rules adopted under this section must provide that, to the greatest extent possible, copies of reports required to be filed with federal, state, and local agencies may be used by facilities in completing the reports required by this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-6-10
State health commissioner; findings and recommendations; report
Sec. 10. Each year the state health commissioner or the commissioner's designee shall make a compilation of the data obtained from the reports required under sections 3 and 6 of this chapter and report in an electronic format under IC 5-14-6 the findings and recommendations to the general assembly not later than December 1 of the year the reports are filed. However, the commissioner is not required to incorporate a report that is required to be filed by a hospital with the state department less than one hundred twenty (120) days before December 1, but shall incorporate the report data in the report to be made the following year.
As added by P.L.2-1993, SEC.4. Amended by P.L.28-2004, SEC.136.

IC 16-21-6-11
Consumer guide to Indiana hospitals
Sec. 11. (a) The state department shall annually publish a consumer guide to Indiana hospitals. The state department shall compile the data for the consumer guide from the relevant data required to be filed under sections 3 and 6 of this chapter and publish the data in an understandable format that assists the consuming public in making both financial and utilization comparisons between hospitals.
(b) The state department shall, upon request, provide to the public, at the state department's actual cost, copies of the consumer guide to Indiana hospitals published under subsection (a).
As added by P.L.2-1993, SEC.4.

IC 16-21-6-12
Violations
Sec. 12. Any person who is a custodian of confidential data at the state department and who knowingly or intentionally:
(1) discloses, distributes, or sells confidential data obtained under this chapter; or
(2) identifies a specific patient in violation of section 7 of this chapter;
commits a Class B misdemeanor.
As added by P.L.94-1994, SEC.16.



CHAPTER 7. HOSPITALS; TUBERCULOSIS PATIENTS; AIDS PATIENTS

IC 16-21-7-1
Tuberculosis patient care or treatment; reimbursement
Sec. 1. The state shall reimburse a hospital, including a hospital operated under IC 16-22-8 that treats or cares for a patient with tuberculosis, an amount determined by the state department under section 2 of this chapter if no other sources of reimbursement are available for that patient, including the following:
(1) Patient resources.
(2) Health insurance.
(3) Medical assistance payments.
(4) Hospital care for the indigent.
As added by P.L.2-1993, SEC.4.

IC 16-21-7-2
Rules for payment
Sec. 2. The state department shall adopt rules under IC 4-22-2 for payment to a hospital that treats or cares for a patient with tuberculosis as described in section 1 of this chapter.
As added by P.L.2-1993, SEC.4.

IC 16-21-7-3
Aid to county hospitals tuberculosis fund
Sec. 3. (a) The aid to county hospitals tuberculosis fund is established to carry out the purposes of this chapter.
(b) The state department shall administer the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.4. Amended by P.L.146-1997, SEC.1.

IC 16-21-7-4
Counties' pro rata share of remaining funds at end of fiscal year
Sec. 4. With the approval of the budget director and upon the recommendation of the budget committee, each county that has incurred costs for a carrier under:
(1) IC 16-41-1;
(2) IC 16-41-2;
(3) IC 16-41-3;
(4) IC 16-41-5;
(5) IC 16-41-6;
(6) IC 16-41-7;
(7) IC 16-41-8;
(8) IC 16-41-9; or
(9) IC 16-41-13;
is entitled to a pro rata share of the money remaining at the end of the state fiscal year in the fund established under this chapter.
As added by P.L.2-1993, SEC.4. Amended by P.L.138-2006, SEC.4.
IC 16-21-7-5
Violations
Sec. 5. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.4.



CHAPTER 8. EMERGENCY SERVICES TO SEX CRIME VICTIMS

IC 16-21-8-0.5
"Division"
Sec. 0.5. As used in this chapter, "division" refers to the victim services division of the Indiana criminal justice institute established by IC 5-2-6-8(a).
As added by P.L.90-2005, SEC.4.

IC 16-21-8-0.6
"Provider"
Sec. 0.6. As used in this chapter, "provider" means a hospital or licensed medical services provider that provides forensic medical exams and additional forensic services to a victim.
As added by P.L.90-2005, SEC.5. Amended by P.L.121-2006, SEC.22.

IC 16-21-8-0.7
"Victim"
Sec. 0.7. As used in this chapter, "victim" means an alleged sex crime victim.
As added by P.L.90-2005, SEC.6.

IC 16-21-8-1
Forensic medical exams and additional forensic services; rules; enumeration of sex crimes
Sec. 1. (a) A hospital licensed under IC 16-21-2 that provides general medical and surgical hospital services shall provide forensic medical exams and additional forensic services, in accordance with rules adopted by the victim services division of the Indiana criminal justice institute, to all alleged sex crime victims who apply for forensic medical exams and additional forensic services in relation to injuries or trauma resulting from the alleged sex crime.
(b) For the purposes of this chapter, the following crimes are considered sex crimes:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Vicarious sexual gratification (IC 35-42-4-5).
(5) Sexual battery (IC 35-42-4-8).
(6) Sexual misconduct with a minor (IC 35-42-4-9).
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.7; P.L.36-1997, SEC.7; P.L.121-2006, SEC.23.

IC 16-21-8-2
Community or areawide plans; development; hospital participation
Sec. 2. (a) Community or areawide plans may be developed by the hospitals.     (b) A hospital may participate with at least one (1) other hospital in a community or an areawide plan to furnish forensic medical exams and additional forensic services to alleged sex crime victims. A hospital participating in the plan must furnish the forensic medical exams and additional forensic services that the plan designates to an alleged sex crime victim who applies for forensic medical exams and additional forensic services for injuries or trauma resulting from the alleged sex crime.
As added by P.L.2-1993, SEC.4. Amended by P.L.121-2006, SEC.24.

IC 16-21-8-3
Forensic medical exams and additional forensic services; consent
Sec. 3. A hospital that provides forensic medical exams and additional forensic services shall provide the forensic medical exams and additional forensic services to an alleged sex crime victim under this chapter with the consent of the alleged sex crime victim and as ordered by the attending physician.
As added by P.L.2-1993, SEC.4. Amended by P.L.121-2006, SEC.25.

IC 16-21-8-4
Assistance in development and operation of forensic medical exams and additional forensic services
Sec. 4. The victim services division of the Indiana criminal justice institute shall assist in the development and operation of programs that provide forensic medical exams and additional forensic services to alleged sex crime victims, and if necessary, provide grants to hospitals for this purpose.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.8; P.L.121-2006, SEC.26.

IC 16-21-8-5
Payment of forensic medical exams; police report; requirements; suspension
Sec. 5. (a) The division shall award compensation or reimbursement under this chapter for forensic medical exams.
(b) The division shall award compensation or reimbursement under this chapter for additional forensic services if the following conditions are met:
(1) If the victim is at least eighteen (18) years of age:
(A) the sex crime must be reported to a law enforcement officer within ninety-six (96) hours after the crime's occurrence; and
(B) the victim must cooperate to the fullest extent possible with law enforcement personnel to solve the crime.
(2) If the victim is less than eighteen (18) years of age, a report of the sex crime must be made to child protective services or a law enforcement officer. The division may not deny an application for reimbursement under this subdivision based on the victim reporting the sex crime more than ninety-six (96) hours after the crime's occurrence.     (c) If the division finds a compelling reason for failure to report to or cooperate with law enforcement officials and justice requires, the division may suspend the requirements of this section.
(d) A claim filed for services provided at a time before the provision of the forensic medical exams and additional forensic services for which an application for reimbursement is filed is not covered under this chapter.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.9; P.L.90-2005, SEC.7; P.L.121-2006, SEC.27.

IC 16-21-8-6
Services without charge; reimbursement
Sec. 6. (a) When a provider provides forensic medical exams and additional forensic services under this chapter to a victim, the provider shall furnish the services without charge.
(b) When a provider provides additional forensic services under section 5(b) and 5(c) of this chapter, the provider shall furnish the services without charge.
(c) The division shall reimburse a provider for the cost for providing services and shall adopt rules and procedures to provide for reimbursement.
(d) The application for reimbursement must be filed not more than one hundred eighty (180) days after the date the service was provided.
(e) The division shall approve or deny an application for reimbursement filed under subsection (b) not more than one hundred twenty (120) days after receipt of the application for reimbursement.
(f) A provider may not charge the victim for services required under this chapter despite delays in reimbursement from the division.
As added by P.L.2-1993, SEC.4. Amended by P.L.47-1993, SEC.10; P.L.36-1997, SEC.8; P.L.90-2005, SEC.8; P.L.121-2006, SEC.28.

IC 16-21-8-7
Abortion services not required
Sec. 7. This chapter does not require a hospital to provide a service related to an abortion.
As added by P.L.2-1993, SEC.4.



CHAPTER 9. PROVISION OF CHARITABLE CARE BY NONPROFIT HOSPITALS

IC 16-21-9-1
"Community benefits" defined
Sec. 1. As used in this chapter, "community benefits" means the unreimbursed cost to a hospital of providing charity care, government sponsored indigent health care, donations, education, government sponsored program services, research, and subsidized health services. The term does not include the cost to the hospital of paying any taxes or other governmental assessments.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-2
"Government sponsored indigent health care" defined
Sec. 2. As used in this chapter, "government sponsored indigent health care" means the unreimbursed cost to a hospital of Medicare, providing health care services to recipients of Medicaid, and other federal, state, or local indigent health care programs, eligibility for which is based on financial need.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-3
"Nonprofit hospital" defined
Sec. 3. As used in this chapter, "nonprofit hospital" means a hospital that is organized as a nonprofit corporation or a charitable trust under Indiana law or the laws of any other state or country and that is:
(1) eligible for tax exempt bond financing; or
(2) exempt from state or local taxes.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-4
Organizational mission statement; community benefits plan
Sec. 4. A nonprofit hospital shall develop:
(1) an organizational mission statement that identifies the hospital's commitment to serving the health care needs of the community; and
(2) a community benefits plan defined as an operational plan for serving the community's health care needs that:
(A) sets out goals and objectives for providing community benefits that include charity care and government sponsored indigent health care; and
(B) identifies the populations and communities served by the hospital.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-5
Health care needs of community
Sec. 5. When developing the community benefits plan, the

hospital shall consider the health care needs of the community as determined by communitywide needs assessments.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-6
Elements of community benefits plan
Sec. 6. The hospital shall include at least the following elements in the community benefits plan:
(1) Mechanisms to evaluate the plan's effectiveness, including a method for soliciting the views of the communities served by the hospital.
(2) Measurable objectives to be achieved within a specified time frame.
(3) A budget for the plan.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-7
Annual report for community benefits plan
Sec. 7. (a) Each nonprofit hospital shall prepare an annual report of the community benefits plan. The report must include, in addition to the community benefits plan itself, the following background information:
(1) The hospital's mission statement.
(2) A disclosure of the health care needs of the community that were considered in developing the hospital's community benefits plan.
(3) A disclosure of the amount and types of community benefits actually provided, including charity care. Charity care must be reported as a separate item from other community benefits.
(b) Each nonprofit hospital shall annually file a report of the community benefits plan with the state department. The report must be filed not later than one hundred twenty (120) days after the close of the hospital's fiscal year.
(c) Each nonprofit hospital shall prepare a statement that notifies the public that the annual report of the community benefits plan is:
(1) public information;
(2) filed with the state department; and
(3) available to the public on request from the state department.
This statement shall be posted in prominent places throughout the hospital, including the emergency room waiting area and the admissions office waiting area. The statement shall also be printed in the hospital patient guide or other material that provides the patient with information about the admissions criteria of the hospital.
(d) Each nonprofit hospital shall develop a written notice about any charity care program operated by the hospital and how to apply for charity care. The notice must be in appropriate languages if possible. The notice must also be conspicuously posted in the following areas:
(1) The general waiting area.
(2) The waiting area for emergency services.         (3) The business office.
(4) Any other area that the hospital considers an appropriate area in which to provide notice of a charity care program.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-8
Failure to file annual report
Sec. 8. The state department may assess a civil penalty against a nonprofit hospital that fails to make a report of the community benefits plan as required under this chapter. The penalty may not exceed one thousand dollars ($1,000) for each day a report is delinquent after the date on which the report is due. No penalty may be assessed against a hospital under this section until thirty (30) business days have elapsed after written notification to the hospital of its failure to file a report.
As added by P.L.94-1994, SEC.17.

IC 16-21-9-9
Other rights and remedies retained
Sec. 9. The rights and remedies provided for in this chapter are in addition to other statutory or common law rights or remedies available to the state or a nonprofit hospital.
As added by P.L.94-1994, SEC.17.






ARTICLE 22. COUNTY HOSPITALS

CHAPTER 1. APPLICABILITY

IC 16-22-1-1
Application of article
Sec. 1. This article applies to the following:
(1) Hospitals organized or established before September 2, 1971, under IC 16-12 or IC 16-12.1.
(2) Hospitals organized or established under IC 16-12 or IC 16-12.1 before July 1, 1993.
(3) Hospitals organized or established under this article.
As added by P.L.2-1993, SEC.5.



CHAPTER 2. COUNTY HOSPITAL GOVERNING BOARDS

IC 16-22-2-1
Establishment
Sec. 1. (a) A county executive may establish a hospital in the following manner:
(1) The county executive shall promptly determine the following:
(A) The buildings and the estimated cost of the buildings needed to serve the needs of the county.
(B) The method of financing the hospital buildings.
(C) The estimated amount of money to be raised by the sale of general obligation bonds of the county or revenue bonds of an authority.
(2) The county executive shall enter an order establishing the hospital.
(b) The appointment of the members of the board and the acquisition and financing of hospital buildings shall be done under this article.
As added by P.L.2-1993, SEC.5.



CHAPTER 2.5. STANDARDS FOR MEMBERS OF A GOVERNING BOARD

IC 16-22-2.5-1
Discharge of duties
Sec. 1. (a) A member of a governing board shall, based on facts then known to the member, discharge the member's duties as follows:
(1) In good faith.
(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.
(3) In a manner the member reasonably believes to be in the best interests of the hospital.
(b) In discharging the member's duties, a member may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by one (1) of the following:
(1) A person whom the member reasonably believes to be reliable and competent in the matters presented.
(2) Legal counsel, public accountants, or other persons as to matters the member reasonably believes are within the person's professional or expert competence.
(c) A member is not acting in good faith if the member has knowledge concerning a matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.
As added by P.L.125-2006, SEC.4.

IC 16-22-2.5-2
Confidential information
Sec. 2. All proprietary and competitive information concerning the county hospital is confidential. A member of a governing board may not disclose confidential information concerning the county hospital to any person not authorized to receive this information.
As added by P.L.125-2006, SEC.4.

IC 16-22-2.5-3
Removal of member
Sec. 3. (a) A member of a governing board who violates this chapter may be removed from the governing board by action of the board.
(b) The county executive may not:
(1) reappoint to a governing board; or
(2) appoint to a governing board;
an individual who violated this chapter while serving or after serving as a member of a governing board.
As added by P.L.125-2006, SEC.4.

IC 16-22-2.5-4
Physician members
Sec. 4. (a) A licensed physician is eligible for appointment to a county hospital governing board only if the physician is an active

member of the medical staff of the hospital or holds a position that is equivalent to being an active member of the medical staff of the hospital.
(b) A physician who is terminated from the medical staff of the hospital is removed from the governing board by operation of law.
(c) A physician whose clinical privileges or staff membership privileges have been significantly reduced shall be removed from the governing board by action of the board.
(d) If a hospital governing board has two (2) physician members under IC 16-22-2-7 or IC 16-22-2-8, only one (1) physician member must be an active member of the medical staff of the hospital or hold a position that is equivalent to being an active member of the medical staff of the hospital.
As added by P.L.125-2006, SEC.4.



CHAPTER 3. POWERS OF HOSPITAL GOVERNING BOARDS

IC 16-22-3-1
General powers and responsibilities
Sec. 1. (a) The governing board is the supreme authority in a hospital and is responsible for the management, control, and operation of the hospital. The board has the powers and duties set forth in this chapter.
(b) The governing board has the powers granted to boards of nonprofit corporations under IC 23-17, including the powers to:
(1) join or sponsor membership in organizations and associations that benefit hospitals;
(2) enter into partnerships and joint ventures;
(3) incorporate other corporations; and
(4) offer to the general public products and services of any organization, association, partnership, or corporation described under this subsection;
except to the extent the powers are inconsistent with this article or are specifically prohibited by law.
(c) In construing subsection (b), the existence of the authority or a power shall be determined in favor of the hospital if generally authorized or existing under IC 23-17. A resolution of the governing board is presumptive evidence of the existence of the hospital's power under IC 23-17.
(d) The governing board may appoint and specify the privileges of the medical staff, with the advice and recommendations of the medical staff in accordance with section 9 of this chapter. The medical staff is responsible to the board for the clinical and scientific work of the hospital and shall advise the board regarding professional problems and policies.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-2
Acquisition of real and personal property for hospital purposes
Sec. 2. (a) The governing board may purchase, construct, remodel, repair, enlarge, or acquire buildings and real or personal property for hospital purposes, upon terms and conditions acceptable to the board.
(b) The governing board may use hospital funds if adequate provision is made for working capital and other known and anticipated hospital needs.
As added by P.L.2-1993, SEC.5. Amended by P.L.56-1995, SEC.6; P.L.91-2002, SEC.7 and P.L.100-2002, SEC.8.

IC 16-22-3-3
Lease of property
Sec. 3. (a) The governing board may lease real or personal property, with or without an option to purchase, on reasonable terms and conditions. If a lease agreement gives the hospital an option to purchase the property and if any part of the lease rental is to be

applied on the purchase price if the option is exercised, the agreement shall be treated as a purchase and is subject to this chapter and other Indiana laws relating to purchases by county hospitals.
(b) The governing board may authorize the purchase or lease of a hospital building from the authority or an authority referred to in IC 5-1-16-1.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.19.

IC 16-22-3-4
Equipment and supplies acquisitions
Sec. 4. The governing board may purchase or acquire materials, services, equipment, and supplies required to operate and maintain the hospital at prices the board considers reasonable.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-5
Bids, proposals, or quotations submitted by trust
Sec. 5. (a) This section applies to the award of a contract under this chapter for the procurement of property by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-6
Contracts for services
Sec. 6. The governing board may contract for the following services on terms and conditions the governing board finds reasonable:
(1) The services of consultants, architects, engineers, or other professionals, including shared services or purchasing organizations.
(2) Services reasonably required to operate and maintain the hospital, including the management of the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-7
Claims
Sec. 7. Claims against the hospital must be allowed and approved by the governing board before payment by the disbursing officer. However, the board may, subject to review and approval at the board's next regular meeting, authorize the following:
(1) Compensation of hospital employees upon certification of payrolls by the executive director.
(2) Payment of invoices for materials, services, equipment, and supplies required for the operation and maintenance of the hospital upon certification by the executive director of the following:             (A) The invoices are true and correct.
(B) The items were ordered and received by the hospital.
The claim or invoice furnished by the supplier need not contain the certificate provided for in IC 5-11-10-1.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-8
Executive director
Sec. 8. The governing board shall appoint an executive director as the administrative head of the hospital. The executive director:
(1) is the executive agent of the board in the administration of the board's policies;
(2) is the liaison officer between the board and the medical staff;
(3) shall employ hospital personnel; and
(4) has the other powers and duties delegated to the executive director by the board or specifically assigned to the executive director in this article.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-9
Medical staff appointment; eligibility; standards and rules; staff self-government
Sec. 9. (a) The governing board may determine appointments and reappointments to the medical staff and delineate privileges of the members of the medical staff.
(b) All licensed physicians are eligible for membership on the medical staff of the hospital, but the board may establish and enforce reasonable standards and rules concerning the qualifications for the following:
(1) Admission to the medical staff.
(2) Practice in the hospital.
(3) Retention of membership.
(4) The granting of medical staff privileges within the hospital.
(c) The standards and rules described in subsection (b) may not discriminate against a licensed physician of any school of medicine but may, in the interest of good patient care, consider the applicant's postgraduate medical education, training, experience, and other facts concerning the applicant that may affect the physician's professional competence. The rules may include a requirement for the following:
(1) The submission of proof that a medical staff member has qualified as a health care provider under IC 16-18-2-163.
(2) The performance of patient care and related duties in a manner that is not disruptive to the delivery of quality medical care in the hospital setting.
(3) Standards of quality medical care that recognize the efficient and effective utilization of hospital resources as developed by the medical staff.
(d) The medical staff shall originate and the board must approve bylaws and rules for self-government. The bylaws must provide for

a hearing for a physician whose medical staff membership the medical staff has recommended for termination.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-10
Personnel; compensation; policies
Sec. 10. Upon the recommendation of the executive director, a governing board shall do the following:
(1) Fix the compensation, including incentives for productivity, of all hospital employees.
(2) Adopt personnel and management policies consistent with the governing boards of other hospitals in Indiana.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-11
Permissible personnel programs and policies
Sec. 11. A governing board may do the following:
(1) Adopt an employee benefit program that may include a vacation policy and employee discounts.
(2) Authorize expenditure of hospital funds for payment of advertising and placement fees for personnel and physicians.
(3) Expend hospital funds in an amount not to exceed one-half percent (0.5%) of hospital revenues for the preceding calendar year for a program that directly contributes to the productivity or morale of personnel, volunteers, or physicians. However, this subdivision does not apply to:
(A) an employee benefit program under subdivision (1); or
(B) an employee compensation arrangement, including a productivity bonus.
(4) Adopt a plan that provides for hospital employee sickness or accident disability and contract for and purchase insurance plans from an insurance company licensed to transact business in Indiana.
(5) Contract for and purchase adequate pension and retirement plans for hospital personnel from the public employees' retirement fund of Indiana or from any company authorized to do such business in Indiana.
(6) Enter into deferred compensation agreements with employees and other contractual personnel and fund deferred obligations by contracting with insurance companies licensed to transact business in Indiana.
(7) Expend hospital funds to pay dues of the executive director and department heads for memberships in local, state, or national hospital or professional associations or organizations that the board determines are of direct benefit to the hospital.
(8) Establish and operate employee registries for part-time or temporary hospital employees.
(9) Pay a part or all of the costs of these plans out of hospital funds.
(10) Expend hospital funds for reasonable expenses incurred by

persons and their spouses who are interviewed for employment or for medical staff appointment and for reasonable moving expenses for the persons and their spouses if employed or appointed to the hospital medical staff.
(11) Expend hospital funds, advance tuition payments, or establish a tuition refund program for the education or professional improvement of nurses and other professional or technical employees of the hospital for inservice training and attending seminars or other special courses of instruction when the board determines that the expenditures directly benefit the hospital.
(12) Conduct business in a state adjacent to Indiana.
As added by P.L.2-1993, SEC.5. Amended by P.L.56-1995, SEC.7; P.L.35-1997, SEC.6.

IC 16-22-3-12
Hospital financial records; annual report
Sec. 12. (a) The state board of accounts:
(1) shall approve or prescribe the manner in which the hospital records are kept;
(2) except as provided in subsection (c), shall audit the records of the hospital; and
(3) may approve forms for use by all hospitals or groups of hospitals.
(b) The governing board may use the calendar year or a fiscal year for maintaining hospital financial records. A hospital that receives a financial subsidy from the county for hospital operations, excluding mental health or ambulance services, during the preceding calendar or fiscal year must file with the county executive and the county fiscal body an annual report showing the income and expenses of the operating fund for the preceding calendar or fiscal year by major classification according to the chart of accounts approved by the state board of accounts. If the hospital uses a calendar year for maintaining financial records, the report must be filed not later than the last Monday in March of each year. If the hospital uses a fiscal year for maintaining financial records, the report must be filed not later than ninety (90) days after the close of the fiscal year. The annual report shall be published one (1) time. Hospital financial records may be kept in hard copy, on microfilm, or via another data system acceptable to the state board of accounts.
(c) A hospital may elect to have an audit required under subsection (a) performed by an independent certified public accounting firm that is experienced in hospital matters. The audit report must be kept on file at the hospital and a copy must be provided to the state board of accounts. The audit engagement by a certified public accounting firm must be performed pursuant to guidelines established by the state board of accounts.
(d) If a hospital elects to use an independent certified public accounting firm under subsection (c), the hospital shall provide written notice to the state board of accounts not less than one

hundred eighty (180) days before the beginning of the hospital's fiscal year in which the hospital elects to be audited by an independent certified public accounting firm. For that hospital fiscal year, and each following fiscal year until the hospital terminates the hospital's use of an independent certified public accounting firm, the hospital shall use an independent certified public accounting firm under subsection (c). A hospital shall terminate its use of an independent certified public accounting firm under subsection (c) by providing written notice to the state board of accounts not less than one hundred eighty (180) days before the beginning of the hospital's fiscal year in which the hospital elects not to be audited by an independent certified public accounting firm. For that hospital fiscal year, and each following fiscal year until the hospital elects to use an independent certified public accounting firm as provided under this subsection, the hospital must be audited by the state board of accounts for purposes of section 12(a)(2) of this chapter. For any fiscal year in which the hospital does not use an independent certified public accounting firm under subsection (c), the hospital shall be audited by the state board of accounts.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.8 and P.L.100-2002, SEC.9.

IC 16-22-3-13
Patient charges; building and improvement funds
Sec. 13. (a) The governing board shall establish reasonable charges for patient care and other hospital services for the residents of the county and may provide patient care and other hospital services to nonresidents of the county upon terms and conditions the board establishes by rule.
(b) The governing board may give appropriate discounts of charges to patients.
(c) In establishing charges, the governing board may include a reasonable charge for depreciation and obsolescence of property, plant, and equipment.
(d) The board may periodically transfer all or part of the charges for depreciation and obsolescence to a fund to be used by and at the discretion of the board only for the purpose of building, remodeling, repairing, replacing, or making additions to the hospital building or buildings. However, in any year in which there is a tax levy for the general operation and maintenance of the hospital, the board shall not make a transfer to the fund. In an emergency, the board may borrow from the fund for the operating fund of the hospital and shall reimburse the fund within two (2) years.
(e) The authority granted to establish the fund does not limit the power and authority of the board, the county executive, the county fiscal body, or other units of government to finance hospital buildings by other methods.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-14 Hospital funds; authorized transfers
Sec. 14. (a) The governing board shall take, hold, disburse, and dispose of, for the benefit of the hospital, all real or personal property or other property that is a part of hospital funds in accordance with this article.
(b) The board may accept gifts, devises, bequests, or grants upon the conditions directed by the donor if the conditions are not contrary to law. However, if the hospital was constructed by a county building authority under IC 36-9-13, the powers of the board do not include those powers vested by IC 36-9-13 in the building authority.
(c) The board may transfer a part of the hospital funds to a nonprofit corporation organized under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17 that is:
(1) a hospital foundation organized and operated for the exclusive benefit of the hospital; or
(2) a related or controlled entity;
if adequate provision is made for working capital and other known and anticipated hospital needs.
(d) If a transfer includes public funds of the hospital, the public funds transferred to the foundation or related or controlled entity may be audited by the state board of accounts unless:
(1) the hospital foundation or related or controlled entity files annually with the treasurer of the hospital a copy of an audit report prepared by an independent certified public accountant; and
(2) the audit report is on file at the hospital and is made available to the state board of accounts.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-15
Patient refunds fund
Sec. 15. The governing board may establish a special fund for patient refunds in an amount not to exceed five thousand dollars ($5,000) if the money is deposited in a checking account in a depository designated for the deposit of money of the hospital and checks are issued by the person designated by the board. The special funds are supplemental to those otherwise permitted by law.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-16
Deposit of funds
Sec. 16. Money in the hospital funds shall be deposited in the manner determined by the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-17
Disposition and encumbrance of real and personal property; immunity from liability
Sec. 17. (a) The governing board may mortgage all or part of an interest in real or personal property owned by the hospital and may

enter into a sale and leaseback of hospital property on terms and conditions acceptable to the board.
(b) The following property may be disposed of on terms and conditions acceptable to the board:
(1) Real or personal property subject to a mortgage or sale and leaseback arrangement.
(2) Real or personal property in which the hospital has an ownership interest as a participant in an organization or activity described in section 1(b) of this chapter.
(3) An arrangement in which at least two (2) hospitals participate for the provision of any hospital or related services, including participation or ownership as a tenant in common with other hospitals.
(c) Except as provided in subsection (b), real or personal property or an interest in real or personal property owned by the hospital may be disposed of as follows:
(1) Personal property:
(A) that has limited or no use to the hospital; and
(B) that:
(i) has value not exceeding fifteen thousand dollars ($15,000); or
(ii) is traded upon purchase of other personal property;
may be disposed of without the necessity of advertising, auctioning, or requesting bids.
(2) Real property that the board considers no longer necessary for hospital purposes shall be sold after the following occur:
(A) The property is appraised by three (3) disinterested owners of taxable real property of the county.
(B) The board publishes notice of the sale one (1) time at least seven (7) days before the date of the sale.
(C) The sale is approved by the commissioners.
The board shall determine the time, terms, and conditions of the sale of property.
(3) Personal property other than property described in subdivision (1) shall be sold at public auction. The board shall publish notice of the sale one (1) time at least seven (7) days before the date of the sale. If sealed bids are solicited in the published notice of the sale, the bids must be opened in public on the date and time of the sale to satisfy the public auction requirement.
Upon the sale of real property under this subsection and the payment of the purchase price, the board and the commissioners shall execute a deed of conveyance to the purchaser. The proceeds of all sales are a part of the hospital funds to be held and used for the use and benefit of the hospital.
(d) If a trust (as defined in IC 30-4-1-1(a)) submits a bid in a sale or lease conducted under subsection (b), (c), or (e), the bid must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.     (e) If it is determined by the board, the county executive, and the county fiscal body, by joint resolution, that:
(1) the hospital should cease doing business as a county hospital;
(2) the hospital should be terminated and dissolved; and
(3) the entire hospital building or buildings should be sold or leased to a for-profit corporation, partnership, or entity;
the proposed sale or lease shall be considered publicly, and the board, the county executive, and the county fiscal body shall follow the procedures of IC 16-22-6-18 concerning notice and hearing on the terms and provisions of the sale or lease. The terms and provisions of the sale or lease shall be determined by the board, the county executive, and the county fiscal body and shall be presented at a hearing as required by IC 16-22-6-18.
(f) An individual who is a:
(1) board member in the member's capacity as a board member; or
(2) member of:
(A) the county executive; or
(B) the county fiscal body;
is immune from potential or actual liability attributable to the individual with respect to a sale or lease under subsection (e).
(g) In the event of a sale or lease under this section, the county is not liable for:
(1) any liabilities of the hospital that:
(A) were incurred on or before; or
(B) are incurred at any time after;
the sale or lease date; or
(2) any future liabilities incurred by the successor entity;
unless otherwise agreed to by the county at the time of the sale or lease in the sale or lease document. Any liabilities described in this subsection are the responsibility of the purchasing or leasing entity, unless agreed to otherwise in the sale or lease document.
(h) After the hearing on the proposed sale or lease, if it is determined by the board, the county executive, and the county fiscal body that the sale or lease should proceed, the hospital building or buildings shall be sold or leased in accordance with proposed terms and provisions.
(i) The board, the county executive, and the county fiscal body shall execute:
(1) a deed of conveyance upon payment of the purchase price if the buildings are sold; or
(2) a lease upon terms the board, the county executive, and the county fiscal body consider reasonable if the buildings are leased.
(j) The proceeds of the sale or lease of all of the hospital buildings must first be applied to outstanding indebtedness attributable to the hospital buildings. The commissioners shall deposit the balance of the proceeds from the sale or lease and any property in the hospital fund in:         (1) a nonexpendable interest bearing trust fund from which claims are paid for county hospital claims for the indigent or any other fund that the county executive and county fiscal body designate; or
(2) the county general fund.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.7; P.L.231-1999, SEC.13.

IC 16-22-3-18
Transfer of assets to nonprofit corporation or related hospital entity; immunity from liability
Sec. 18. (a) If the board, the county executive, and the county fiscal body determine that the community the hospital serves can best be provided with hospital services through management, enlargement, remodeling, or renovation of the hospital by a nonprofit hospital corporation, the board, the county executive, and the county fiscal body may agree by joint resolution, and after following the procedures of IC 16-22-6-18 concerning notice and hearing, to transfer all of the assets of the hospital to a nonprofit corporation.
(b) The transfer of the hospital assets to the nonprofit corporation must be on terms and conditions and for consideration as appears reasonable. The transfer agreement must require the nonprofit corporation to assume and agree to pay any indebtedness attributable to the hospital buildings. The size, composition, and qualifications of the membership and the board of directors of the nonprofit corporation must be set forth in the corporation's articles of incorporation.
(c) An individual who is a:
(1) board member, in the member's capacity as a board member; or
(2) member of:
(A) the county executive; or
(B) the county fiscal body;
is immune from potential or actual liability attributable to the individual with respect to a transfer under subsection (b).
(d) In the event of a transfer under this section, the county is not liable for:
(1) any liabilities of the hospital that:
(A) were incurred on or before; or
(B) are incurred at any time after;
the transfer date; or
(2) any future liabilities incurred by the successor entity;
unless otherwise agreed to by the county at the time of the transfer in the transfer document. Any liabilities described in this subsection are the responsibility of the entity to which the assets were transferred, unless agreed to otherwise in the transfer document.
(e) The board, the county executive, and the county fiscal body shall execute a deed of conveyance and other documents necessary to transfer the assets of the hospital to the nonprofit corporation. The county executive shall deposit the proceeds from the transfer in:         (1) a nonexpendable interest bearing trust fund from which claims are paid for county hospital claims for the indigent or any other fund that the county executive and county fiscal body designate; or
(2) the county general fund.
(f) If the nonprofit corporation described in this section ceases doing business, is terminated, or is dissolved, funds or property remaining after payment of all lawful debts become the property of the county. A provision to this effect must be included in the articles of incorporation of the nonprofit corporation and may not be amended or deleted without the written approval of the commissioners.
(g) The board may sell, convey, or otherwise transfer real or personal property from the hospital to an entity related to or controlled by the hospital for constructing buildings on behalf of the hospital. The transfer is not subject to the notice and appraisal requirements under this section. The board may make the transfer upon terms and conditions the board considers appropriate. The board shall issue a deed of conveyance to the transferee.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.8.

IC 16-22-3-18.5
Conveyance of real or personal property to state authority for lease back to hospital
Sec. 18.5. (a) Notwithstanding any requirement or restriction in this chapter on the transfer of real or personal property of the hospital, this section applies if the board determines to obtain financing for capital improvements through the state authority.
(b) The board may convey real or personal property of the hospital by sale or lease to the state authority for lease back to the hospital from the state authority.
As added by P.L.43-1993, SEC.13.

IC 16-22-3-19
Medical care trust board
Sec. 19. (a) This section applies to a medical care trust board appointed by a county executive to govern a nonexpendable trust fund established under section 17(j) or 18(e) of this chapter.
(b) The county executive may adopt an ordinance providing that the medical care trust board is subject to this section.
(c) After the effective date of an ordinance adopted under subsection (b), the medical care trust board may do the following:
(1) Approve and the treasurer may disburse payment of a claim against the trust for payment of hospital and medical services provided to an indigent person and reasonable administrative expenses, without the necessity of filing a claim with the county auditor for approval by the county executive.
(2) Invest the funds of the trust:
(A) in accordance with IC 5-13-9 and guidelines adopted by the board under IC 5-13-9-1; and             (B) without being subject to guidelines adopted by the county executive under IC 5-13-9-1.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.9.

IC 16-22-3-20
Investment of hospital funds
Sec. 20. (a) As used in this section, "financial institution" has the meaning set forth in IC 5-13-4-10.
(b) The board may invest money in the hospital funds within the county or the state as the board determines. The money may be invested in the following:
(1) Any account paying interest and subject to withdrawal by negotiable orders of withdrawal, unlimited as to amount or number (NOW accounts).
(2) Passbook savings accounts.
(3) Certificates of deposit.
(4) Money market deposit accounts.
(5) Any interest bearing account that is authorized to be set up and offered by a financial institution or brokerage firm registered and authorized to do business in Indiana.
(6) Repurchase or resale agreements involving the purchase and guaranteed resale of any interest bearing obligations issued or fully insured or guaranteed by the United States or any United States government agency in which type of agreement the amount of money must be fully collateralized by interest bearing obligations as determined by the current market value computed on the day the agreement is effective.
(7) Mutual funds offered by a financial institution or brokerage firm registered and authorized to do business in Indiana.
(8) Securities backed by the full faith and credit of the United States Treasury or fully insured or guaranteed by the United States or any United States government agency.
(9) Pooled fund investments for participating hospitals offered, managed, and administered by a financial institution or brokerage firm registered or authorized to do business in Indiana.
This subsection does not prevent the board from using money in the hospital funds to capitalize projects undertaken under section 1(b) and 1(c) of this chapter.
(c) Any interest derived from an investment under subsection (b) becomes a part of the hospital funds invested. Interest derived from the investment of money raised by bonded or other indebtedness in excess of funds needed for hospital buildings may be applied by the governing board to the appropriate bond redemption, interest, or sinking fund.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-21
Insurance
Sec. 21. (a) The governing board may contract for and purchase,

for the protection of the hospital, all types of insurance provided for in the Indiana insurance law in amounts and under terms and conditions the board considers reasonable and necessary. The insurance may include liability or malpractice coverage for the members of the board, the officers, employees, volunteers, and members of medical staff committees while performing services for the hospital. The board may, for the purpose of acquiring malpractice coverage, assist in the formation of a nonassessable mutual insurance company under IC 27-1-6 and IC 27-1-7-19.
(b) The governing board of a hospital organized or operated under this article may enter into a group purchasing agreement to purchase medical malpractice insurance with the following:
(1) One (1) or more hospitals organized or operated under this article.
(2) One (1) or more hospitals organized or operated under IC 16-23.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.9 and P.L.100-2002, SEC.10.

IC 16-22-3-22
Leases
Sec. 22. (a) The governing board may lease a part of the hospital buildings if the board determines that the use of the leased premises will aid the hospital in the performance of the hospital's services. A lease must:
(1) be in writing;
(2) be for definite periods; and
(3) require payment of lease rentals at least monthly.
(b) If the board enters into a lease or sublease contract with the state authority, the board may pledge as security for payment under the contract the funds that the governing board receives from a tax levy under section 27 of this chapter.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.14.

IC 16-22-3-23
Related facilities and services
Sec. 23. The governing board may do the following:
(1) Permit the hospital to provide services for the mentally disordered under IC 12-29 and may limit the services to short term care.
(2) Contract for or establish and maintain a training school for nurses and for paramedical personnel, with a curriculum that conforms to the requirements of the Indiana state board of nursing or other appropriate board.
(3) Acquire suitable facilities for housing graduate and student nurses in training or employed by the hospital.
(4) Provide suitable facilities for the temporary detention and examination of persons whose sanity is being officially inquired into preparatory to admission to hospitals for the insane.
However, a person known to be dangerously insane or who has been

adjudged insane shall not be confined in or about the hospital unless specific facilities necessary for the temporary confinement of these patients, separate and apart from the other patients, have been provided in the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-24
Legal status of board
Sec. 24. The board is a body corporate and politic with the style of "The Board of Trustees of __________ Hospital", to include the full name of the hospital. In that name and capacity, the board may do the following:
(1) Sue and be sued and plead and be impleaded but all actions against the board must be brought in the circuit or superior courts of the county in which the hospital is located.
(2) Possess the real and personal property of the hospital and the hospital funds in the hospital's corporate name for the hospital's use and benefit.
(3) Exercise the other powers, duties, and responsibilities set forth in this article.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-25
Eminent domain powers
Sec. 25. If the governing board and the owners of real property needed for hospital purposes cannot agree on the price to be paid for the real property, the board may report the facts to the commissioners who have the power of eminent domain, and condemnation proceedings shall be instituted by the county executive and prosecuted in the name of the county where the hospital is located or to be located by an attorney representing the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-26
Loans; sale or factor of accounts receivable; federal loans or guaranties
Sec. 26. (a) The governing board may obtain loans for hospital expenses in amounts and on terms and conditions agreeable to the board and may secure the loans by pledging accounts receivable or other security in hospital funds. If the board enters into a loan agreement for the borrowing of funds from the state authority, the board may pledge as security for payment under the agreement the funds the board receives from a tax levy under section 27 of this chapter.
(b) The board may sell or factor accounts receivable on terms and conditions agreeable to the board.
(c) A county, city, or health and hospital corporation owning and maintaining or leasing at least one (1) hospital or related facilities, a county hospital association under IC 16-22-6, and a building authority under IC 36-9-13 may enter into an agreement with the

United States or a department, an agency, or an instrumentality of the United States with respect to loans or guaranties for hospital or related purposes and may borrow money on the terms and conditions of the agreement.
(d) The loans may be:
(1) evidenced by bonds, notes, contractual agreements, or other evidences of indebtedness;
(2) secured in whole or in part by:
(A) pledge of the full faith and credit as a general obligation of the borrower;
(B) the income and revenues of the hospital or related facilities;
(C) rental from the lease of hospital facilities; or
(D) any combination of clauses (A) through (C); and
(3) additionally secured by a mortgage or deed of trust of all or part of the real or personal property, or both, of the hospital.
(e) Bonds, notes, or other evidences of indebtedness issued in connection with a federal loan under this section may be sold and delivered at private sale without the necessity of public sale or public offering.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.15.

IC 16-22-3-27
Tax levy support of hospital
Sec. 27. (a) The governing board may request support from the county, either by appropriation from the county general fund or by a separate tax levy, by filing with the county executive on or before August 1 a written budget of the amount estimated to be required to maintain, operate, or improve the hospital for the ensuing year.
(b) If the county provides a direct financial subsidy to a hospital from a tax levy at the time the board exercises the powers under section 1(b) of this chapter, the board may not provide the funds from a tax levy to an entity created under section 1(b) of this chapter for more than three (3) years. After three (3) years, all funds, with interest, must be repaid within ten (10) years.
(c) If the board enters into a lease or sublease contract or a loan agreement with the state authority, the board may request the county to adopt a separate tax levy to support the board's obligation to make payments under that contract or agreement.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.16.

IC 16-22-3-27.5
Payment of lease or loan from taxes
Sec. 27.5. (a) This section applies in a county when:
(1) the board has authorized the hospital to enter into a lease or sublease contract or a loan agreement with the state authority under this chapter; and
(2) the lease or sublease contract or the loan agreement provides that a portion of the lease or loan payment is to be paid from taxes.     (b) The county council or the city-county council in the case of a county with a consolidated city shall annually levy a tax that is sufficient to produce each year along with other available funds an amount that is sufficient to pay the portion of the lease or loan payment that is required to be paid from taxes.
(c) The board shall transfer the following to a fund to be used to pay the portion of the lease or loan payment that is not required to be paid from taxes:
(1) Any net revenue of the hospital that is required to be used for the lease or loan payment.
(2) Any net revenue of the hospital that is required to be retained as a reserve for a purpose that the board determines if the board determines that the money is not needed in reserve for additional construction, equipment, betterment, maintenance, or operation.
(d) In fixing and determining the levy that is necessary for the lease or loan payment that is payable from taxes, the county council shall consider the amounts that have been transferred from the net revenues of the hospital under subsection (c).
(e) If funds other than taxes are not available to pay the portion of the lease or loan payment that is required to come from taxes, a county is not relieved from the county's obligation to pay from taxes any lease or loan payment that is payable from taxes.
(f) The tax levy provided in this section is reviewable in the manner that other tax levies are reviewable to ascertain that the levy is sufficient to produce the amount of the lease or loan payment that is required to be paid from taxes.
(g) One-half (1/2) of the annual lease or loan payment shall be paid semiannually to the state authority after the semiannual settlement of tax collections.
As added by P.L.43-1993, SEC.17. Amended by P.L.56-1995, SEC.8.

IC 16-22-3-28
Other powers of board
Sec. 28. (a) The governing board may enter into agreements with credit card companies or organizations authorized to do business in Indiana and may accept credit card payments from patients for services provided.
(b) The board may, in the establishment and maintenance of hospital records, use automated data processing systems and purchase, lease, operate, or contract for the use of automated data processing equipment subject to section 6 of this chapter and section 22 of this chapter.
(c) In addition to IC 5-14-1.5-6.1(b), a hospital organized or operated under this article may hold executive sessions to do any of the following:
(1) Discuss and prepare bids, proposals, or arrangements that will be competitively awarded among health care providers.
(2) Discuss recruitment of health care providers.
(3) Discuss and prepare competitive marketing strategies.         (4) Engage in strategic planning.
(5) Participate in a motivational retreat with staff or personnel, if the hospital does not conduct any official action (as defined in IC 5-14-1.5-2(d)).
(d) IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to executive sessions held under subsection (c).
(e) A hospital organized or operated under this article may hold confidential, until the information contained in the records is announced to the public, records of a proprietary nature that if revealed would place the hospital at a competitive disadvantage, such as the following:
(1) Terms and conditions of preferred provider arrangements.
(2) Health care provider recruitment plans.
(3) Competitive marketing strategies regarding new services and locations.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.10; P.L.91-2002, SEC.10 and P.L.100-2002, SEC.11.

IC 16-22-3-29
Safekeeping of patient valuables
Sec. 29. (a) The governing board may establish a policy with regard to providing a place for the safekeeping of valuable personal property of patients. The patients or the responsible relatives of the patients shall be notified by posting a notice in a public and conspicuous place or manner at the admitting desk or office in the hospital that a place is provided.
(b) If the valuable personal property is not delivered to the person in charge of the place for deposit, the hospital and the hospital's officers, agents, or employees are not liable for any loss or damage to the property, unless an emergency admission occurs and the patient is unable to deliver the valuable personal property to the place for deposit and no responsible relative is present.
(c) If the personal property is delivered for safekeeping to the person in charge of the office for deposit, the hospital is not liable for loss or damage to the property from any cause in an amount exceeding six hundred dollars ($600), even if the property is of greater value.
As added by P.L.2-1993, SEC.5.

IC 16-22-3-30
Liberal construction of board powers
Sec. 30. The powers of the board described in this chapter shall be liberally construed to effect the purposes of this article and to enable the hospital to be maintained and operated as a first class hospital.
As added by P.L.2-1993, SEC.5.



CHAPTER 4. HOSPITAL SINKING FUNDS

IC 16-22-4-1
Authorization for cumulative building or sinking fund
Sec. 1. The county officers may establish a cumulative building fund under IC 6-1.1-41 or a sinking fund in compliance with the procedures for establishing a cumulative fund under IC 6-1.1-41 for the erection of new hospital buildings, the repairing, remodeling, and enlarging of old hospital buildings, and the equipment of new, enlarged, and old hospitals owned and operated by the county, a voluntary nonprofit association, or a nonprofit corporation.
As added by P.L.2-1993, SEC.5. Amended by P.L.17-1995, SEC.18.



CHAPTER 5. FINANCING HOSPITAL BUILDINGS

IC 16-22-5-1
Methods authorized
Sec. 1. The methods set out in this chapter may be employed to establish, construct, enlarge, remodel, and acquire county hospital buildings.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-2
Continuation of existing cumulative building funds
Sec. 2. Cumulative building funds established under the following statutes are continued in full force and effect, and the county officers authorized and empowered to levy the taxes to provide those funds may continue to do so in accordance with the proposal or plans establishing those funds:
(1) IC 16-12-16 (before its repeal on September 2, 1971).
(2) IC 16-12-15 (before its repeal on July 1, 1993).
(3) IC 16-12.1-4 (before its repeal on July 1, 1993).
As added by P.L.2-1993, SEC.5.

IC 16-22-5-3
Establishment of cumulative building funds; petition
Sec. 3. (a) A cumulative building fund for the establishment, enlargement, construction, acquisition, equipping, or remodeling of county hospital buildings may be established in accordance with this article.
(b) The board may petition the county executive to levy a tax to establish the fund, setting out in the petition the amount of the proposed tax levy and the number of years for which the tax is to be levied. The county executive shall approve or disapprove the petition and, if approved, establish the amount of the tax levy and the term to be levied.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-4
Tax levy for cumulative building fund
Sec. 4. To provide for the cumulative building fund, a tax on all taxable property within the county may be levied annually for not more than twelve (12) years and may not exceed eleven and sixty-seven hundredths cents ($0.1167) on each one hundred dollars ($100) of assessed valuation of property in the county.
As added by P.L.2-1993, SEC.5. Amended by P.L.6-1997, SEC.167.

IC 16-22-5-5
Hearing on tax levy
Sec. 5. The county executive shall set a date for a hearing on the approval of the tax levy and the county auditor shall publish a notice at least ten (10) days before the date of the public hearing. The notice

shall state the date, time, and place of the hearing and the proposed tax levy and term to be levied.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-6
Resolution for tax levy
Sec. 6. If approved following the hearing, the county executive shall by resolution determine the amount of the tax levy and the time to be levied and shall certify the resolution to the county fiscal body for review.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-7
Filing of resolution for approval
Sec. 7. Upon review and approval by the county fiscal body, the county auditor shall file a copy of the resolution and the county fiscal body's action if any with the department of local government finance for approval.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.381.

IC 16-22-5-8
Notice of submitted resolution; petition of objectors
Sec. 8. The department of local government finance shall publish notice of the submission one (1) time. At least twenty-five (25) taxpayers in the county who will be affected by the proposed tax levy may file a petition with the county auditor not later than ten (10) days after publication, setting forth the taxpayers' objections to the proposed tax levy.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.382.

IC 16-22-5-9
Certification of objectors' petition
Sec. 9. Upon the filing of a petition, the county auditor shall immediately certify the petition to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.383.

IC 16-22-5-10
Notice of hearing on petition
Sec. 10. (a) The department of local government finance shall, within a reasonable time, fix a date for a hearing to be held in the county and give notice of the hearing to the following:
(1) The executive director of the hospital.
(2) The first twenty-five (25) taxpayers whose names appear on the petition.
(b) The notice must be in the form of a letter signed by the secretary or any member of the department of local government finance and sent by mail with full prepaid postage to the executive director at the hospital and to each of the taxpayers at the taxpayer's last and usual place of residence at least five (5) days before the date

fixed for the hearing.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.384.

IC 16-22-5-11
Department of local government finance action; appeal
Sec. 11. (a) After the hearing, the department of local government finance shall approve, disapprove, or modify the proposal and certify the department's action to the auditor of the county.
(b) A:
(1) taxpayer who signed a petition filed under section 8 of this chapter; or
(2) county against which a petition under section 8 of this chapter is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the department's action under subsection (a).
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.385; P.L.256-2003, SEC.34.

IC 16-22-5-12
Budgeting and levy of approved tax levy
Sec. 12. If a tax levy is approved by the department of local government finance, the following shall occur:
(1) The county auditor shall include the levy in the annual budget and tax levies of the county for the term fixed in the order of the department of local government finance.
(2) The county fiscal body shall annually levy the tax.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.386.

IC 16-22-5-13
Reduction or rescission of tax levy
Sec. 13. The county fiscal body may, upon request of the board of the hospital, reduce or rescind the tax levy.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-14
Appeals to department of local government finance
Sec. 14. (a) Except when the county fiscal body reduces or rescinds the tax levy upon request of the board of the hospital, if the tax levy is reduced, rescinded, or not levied by the county fiscal body as fixed in the order of the department of local government finance, the board of the hospital may appeal to the department.
(b) An appeal shall be taken and heard in the same manner and within the same time prescribed by law when appeals are taken by taxpayers or municipal corporations. The notice of the hearing shall be given to the county auditor and to the board of the hospital.
(c) Upon the conclusion of the hearing, the department of local government finance shall affirm the levy and the annual budget. The order of the department of local government finance is final. As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.387.

IC 16-22-5-15
Uses of funds from tax levies for cumulative building fund
Sec. 15. As the tax is collected, the levies become a part of the hospital funds without further appropriation by the county fiscal body and may be invested in accordance with IC 16-22-3-20. The levies shall be separately accounted for as a hospital cumulative building fund and may not be used for any purposes other than that for which the cumulative building fund was established, except for the following:
(1) A lease entered into with an authority or the Indiana health and educational facility financing authority established under IC 5-1-16-2 may provide that the lease agreement to pay lease rentals be paid in whole or in part from the hospital cumulative building fund.
(2) If a loan has been obtained for the same purposes for which the cumulative building fund was established, the fund may be used to pay principal and interest on the bonds, notes, or other evidences of indebtedness of the hospital.
As added by P.L.2-1993, SEC.5. Amended by P.L.43-1993, SEC.18; P.L.235-2005, SEC.194.

IC 16-22-5-16
Hospital enlargement or remodeling; general obligation bonds
Sec. 16. After a hospital is established and the governing board appointed, the county executive may issue and sell general obligation bonds of the county to finance the costs of or the enlargement or remodeling of hospital buildings in an amount certified by the board to the county executive to be necessary for that purpose. The bonds shall be authorized, issued, and sold in accordance with laws governing the authorization, issuance, and sale of general obligation bonds by counties. The county fiscal body shall appropriate the proceeds of sale of the bonds to the board for the purposes for which the bonds have been sold. The county budget shall provide for payment of the bonds and the council shall annually levy a tax sufficient to produce each year the necessary funds for payment of the principal and interest on the bonds according to the terms of the bonds.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-17
Loans
Sec. 17. (a) The governing board may borrow money and may secure the borrowing by a pledge of the following:
(1) Amounts from the cumulative building fund.
(2) Accounts receivable.
(3) A security interest in capital equipment for which the proceeds of the loan is used.
(4) Other security, including the excess of unobligated revenues

over operating expenses.
(b) The term of a loan may not exceed thirty-five (35) years.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-18
Appropriation, tax levy, or grant
Sec. 18. Funds may be received by appropriation, tax levy, or grant from any of the following:
(1) The county in which the hospital is located.
(2) An adjoining county or counties if permitted by law.
(3) The state.
(4) An agency or instrumentality of the United States government.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-19
Federal funds
Sec. 19. The governing board, county executive, or county fiscal body may enter into agreements with the United States or a department, an agency, or an instrumentality of the United States:
(1) with respect to loans or loan guarantees in accordance with IC 16-22-3-26; or
(2) to permit the hospital or county to accept a subsidy or payment of all or part of the interest payable on obligations issued and sold for hospital purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-5-20
Gifts
Sec. 20. The governing board may accept contributions, gifts, devises, or bequests with any lawful limitations, provisions, or conditions for the use that the donor establishes.
As added by P.L.2-1993, SEC.5.



CHAPTER 6. COUNTY HOSPITAL BUILDING AUTHORITIES

IC 16-22-6-1
Authority defined
Sec. 1. As used in this chapter, "authority" means the hospital association created by section 2 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-2
Resolution for creation of authority; name; purpose
Sec. 2. The county executive of a county owning and operating only one (1) county hospital may, upon written request by the governing board of the hospital, adopt a resolution for the creation of an authority under this chapter. Upon the adoption of the resolution an authority is created which shall be a body corporate and politic known as the "_________ County Hospital Association". The name includes the name of the county. The authority is created for the purpose of financing, acquiring, constructing, renovating, equipping, and leasing to the county land and a building, including an existing building, for hospital purposes. The county auditor shall file a certified copy of the resolution with the clerk of the circuit court of the county in which the authority is created.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-3
Appointment of directors; terms
Sec. 3. (a) Not more than sixty (60) days after the filing of the certified copy of the resolution described under section 2 of this chapter, the county executive shall appoint five (5) residents of the county as directors of the county hospital building authority.
(b) The initial terms of the members of the governing board as follows:
(1) One (1) member shall be appointed for a term of one (1) year.
(2) One (1) member for a term of two (2) years.
(3) One (1) member for a term of three (3) years.
(4) Two (2) members for terms of four (4) years.
(c) At the expiration of the respective terms of the members of the governing board the county executive shall appoint successors for four (4) year terms. Each member serves until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-4
Vacancies
Sec. 4. If a member dies, resigns, ceases to be a resident of the county, or is removed as provided in this chapter, the county executive shall appoint another person as a member of the governing board for the remainder of the term. If a person appointed as a

member fails to qualify not more than ten (10) days after the mailing of notice of appointment, the county executive shall appoint another person as member.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-5
Director's oath of office
Sec. 5. Each member, before entering office, shall take and subscribe an oath of office to be endorsed upon the certificate of appointment. The oath shall be filed with the clerk of the circuit court.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-6
Removal of director from office
Sec. 6. (a) A member may be removed from office for neglect of duty, incompetency, inability to perform duties, or other good cause by an order of the circuit court in the county in which the authority is located, subject to the procedure set forth in subsection (b).
(b) A complaint may be filed by any person against the director setting forth the charges preferred. The cause shall be placed on the advanced calendar and is tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but no change of venue from the county may be taken.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-7
Selection of officers; meetings; quorum
Sec. 7. (a) The members originally appointed shall hold an organizational meeting not more than thirty (30) days after appointment, at a time and place designated by the county executive. The members of the governing board shall elect from among the members a president, vice president, secretary, and treasurer. The officers serve until the expiration of the first term to expire and the members shall meet annually to reorganize and elect officers not more than thirty (30) days after the appointment of each successor member for a full term.
(b) Other regular and special meetings shall be held at the times and upon the notice that the members determine, by resolution or in accordance with the bylaws, rules, and regulations adopted.
(c) A majority of the members constitutes a quorum and the concurrence of a majority is necessary to authorize any action.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-8
Bylaws, rules, and regulations
Sec. 8. The members may adopt bylaws, rules, and regulations necessary to conduct proceedings, carry out duties, and safeguard the

funds and property of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-9
Compensation and reimbursement
Sec. 9. A member serves without pay but is entitled to reimbursement for expenses necessarily incurred in the performance of the member's duties.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-10
Conflicts of interest
Sec. 10. A member may not have a pecuniary interest in a contract, an employment, a purchase, or a sale made under the provisions of this chapter. A transaction in which a director has a pecuniary interest is void.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-11
Preliminary expenses
Sec. 11. (a) All necessary preliminary expenses actually incurred by the governing board to make surveys, prepare estimates of costs and receipts, employ architects, engineers, attorneys, or other consultants, give notices, take options, and all other expenses that must be paid before the issue and delivery of bonds under this chapter may be paid by the county from funds on hand or derived from taxes levied that may be appropriated for that purpose or by the governing board of the hospital from revenues available for that purpose.
(b) The county or the governing board of the hospital shall be reimbursed for the preliminary expenses described under subsection (a) by the governing board of the authority out of the first proceeds of the sale of bonds by the authority provided for in this chapter and before any other disbursements are made.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-12
Powers of governing board
Sec. 12. The governing board of the authority may do the following:
(1) Finance and construct or renovate a building for hospital use on land owned by the authority and lease the land and building to the county in which the authority has been created.
(2) Sue and be sued and plead and be impleaded. However, an action against the authority shall be brought in a circuit or superior court of the county in which the authority is located.
(3) Condemn, appropriate, purchase, and hold real property useful in connection with a building constructed or renovated under this chapter.
(4) Acquire by gift, devise, or bequest real property and

personal property, and hold, use, expend, or dispose of real and personal property for the purposes authorized by this chapter.
(5) Enter upon lots or lands to survey or examine the lots or lands and determine the location of a building.
(6) Design, order, contract for, and construct or renovate a building and make all necessary or desirable improvements to the grounds and premises that the board may acquire.
(7) Enter into a lease with the county and collect rentals payable under the lease.
(8) Make and enter into the contracts and agreements necessary or incidental to the performance of the board's duties and the execution of the board's powers under this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-13
Leases
Sec. 13. Each county may lease land and a building from the authority for hospital purposes. A contract of lease on a particular building may not be entered into for more than forty (40) years but the contract may be renewed for a like or lesser time.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-14
Anticipatory lease
Sec. 14. A county may, in anticipation of the construction, erection, or renovation of a building, including the necessary equipment and appurtenances, enter into a contract of lease with the authority before the acquisition of a site and the construction, erection, or renovation of the building. Rental payments under a contract of lease may not commence until construction is completed and the building is ready for occupancy. However, if a building is acquired and renovated, a county may, in anticipation of the acquisition and renovation, make and enter into a contract of lease upon terms and conditions agreed upon by the county and the authority, including terms and conditions permitting the county to continue to operate the building until completion of the renovation and the payment of a lease rental by the lessee during the period of renovation.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-15
Payment of lease rental; sources
Sec. 15. A lease executed under this chapter may provide for the payment of the lease rental in one (1) of the following ways:
(1) Entirely from the levy of taxes.
(2) Entirely from the net revenues of the hospital of which the leased building or buildings are a part.
(3) In part from the levy of taxes and in part from the net revenues as fixed and set forth in the lease.
(4) From a cumulative building fund established by the lessee

under any of the following:
(A) IC 16-12-16 (before its repeal on July 1, 1993).
(B) IC 16-12.1-4-4 (before its repeal on July 1, 1993).
(C) IC 16-22-5.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-16
Payment of lease rentals from hospital net revenues; reserve fund
Sec. 16. (a) If a lease provides for the payment of lease rental in whole or in part from net revenues of the hospital, the lease may provide that the county and the governing board of the hospital establish a reserve fund for net revenues in excess of the amount required to pay lease rental payable from net revenues. The reserve fund:
(1) may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years;
(2) shall be held and used only for the purpose of paying lease rental payable from net revenues if the net revenues at any time are insufficient for that purpose; and
(3) may be invested as provided in the lease and all interest or other income from investment becomes part of the reserve fund.
(b) If the fund contains the maximum amount and a part of the lease rental is payable from taxes, the interest or other income shall be transferred to the fund described in section 32 of this chapter to be used for the payment of the lease rental provided to be paid from taxes. If none of the rental is payable from taxes, the interest or other income becomes a part of the reserve fund.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-17
Payment of lease rentals from a cumulative building fund
Sec. 17. (a) If a lease provides for the payment of lease rentals for a cumulative building fund, part or all of the cumulative building fund and the tax levied for the cumulative building fund may be committed and pledged to the payment of lease rental. To the extent the amount is insufficient to pay the lease rental, the lease must provide that the remaining lease rental be paid entirely from the net revenues of the hospital. As long as the lease remains in effect:
(1) the amount of the cumulative building fund committed and pledged may not be expended by the lessee for any other purpose; and
(2) the tax levy for that cumulative building fund may not be reduced or rescinded by the county council.
(b) If a lease provides for payment of lease rental as provided in this section, the approval of the county fiscal body is not required for the lease or the sale of land by the county to the authority under section 16 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-18 Hearing on terms of proposed lease; notice
Sec. 18. When the authority, the governing board of the hospital, the county executive, and a majority of the county fiscal body of the county have agreed upon the terms and conditions of a lease proposed to be entered into under the terms and conditions of this chapter and before the final execution of the lease, the county auditor shall publish notice of a public hearing to be held in the county by the county executive not less than ten (10) days after the publication of the notice. The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language and published in the county. The notice must name the day, place, and hour of the hearing and must set forth a brief summary of the principal terms of the lease, including a description of the property to be leased, the lease rental, the term of the lease, and where the proposed lease, drawings, plans, specifications, and estimates may be examined. The proposed lease and the drawings, plans, specifications, and estimates of construction cost for the building shall be open to inspection by the public during the ten (10) day notice period and at the meeting. All persons have a right to be heard at the meeting on the necessity for the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date or dates and to a place fixed before the adjournment.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-19
Authorization and execution of lease
Sec. 19. Following the hearing the county executive may authorize the execution of the lease originally agreed on or make modifications agreed on with the authority, the governing board, and the county fiscal body. The authorization must be by an order entered in the official records of the county executive. The lease shall be executed:
(1) on behalf of the county by at least a majority of the members of the county executive; and
(2) on behalf of the authority by the president or vice president and secretary of the governing board of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-20
Notice of execution of authorized lease; taxpayer objections
Sec. 20. (a) If the execution of the original or a modified lease is authorized, notice of the signing shall be published on behalf of the county one (1) time in a newspaper of general circulation and published in the county. Except as provided in subsection (b), at least ten (10) taxpayers in the county whose tax rate will be affected by the proposed lease may file a petition with the county auditor not more than thirty (30) days after publication of notice of the execution of the lease. The petition must set forth the objections to the lease and facts showing that the execution of the lease is unnecessary or unwise or that the lease rental is not fair and reasonable.     (b) The authority for taxpayers to object to a proposed lease described in subsection (a) does not apply if the authority complies with the procedures for the issuance of bonds and other evidences of indebtedness described in IC 6-1.1-20-3.1 and IC 6-1.1-20-3.2.
As added by P.L.2-1993, SEC.5. Amended by P.L.35-1997, SEC.11.

IC 16-22-6-21
Submission of objections to department of local government finance
Sec. 21. On the filing of the petition the county auditor shall immediately certify a copy, together with other data necessary to present the questions involved, to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.388.

IC 16-22-6-22
Hearing by department of local government finance; notice
Sec. 22. On receipt of the certified petition and information, the department of local government finance shall fix a time and place in the county for the hearing that shall be not less than five (5) or more than fifteen (15) days after receipt. Notice of the hearing shall be given by the department of local government finance to the county executive and to the first ten (10) taxpayer petitioners by certified mail sent to the addresses listed on the petition at least five (5) days before the hearing date.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.389.

IC 16-22-6-23
Time for bringing action to contest or enjoin lease
Sec. 23. An action to contest the validity of the lease or to enjoin the performance of the terms and conditions of the lease may not be instituted more than thirty (30) days after publication of notice of the execution of the lease or, if an appeal is taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.390.

IC 16-22-6-24
Lease options; renewal or purchase
Sec. 24. (a) A lease:
(1) may provide that the lessee has an option to renew the lease for a like or lesser term; and
(2) must contain an option to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the term of the lease on a date fixed in the lease at a price equal to the amount required to enable the authority to do the following:
(A) Redeem all outstanding securities payable out of the rentals provided for in the lease and all premiums and accrued and unpaid interest payable on that redemption.             (B) Pay all other indebtedness and obligations of the authority attributable to the acquisition, construction, renovation, and leasing of the buildings, including any cost of liquidation of the authority.
(b) The lease does not create an obligation for the county to purchase a leased building or an obligation to a creditor or bondholder of the authority.
(c) A county exercising an option to purchase may issue general obligation bonds to procure funds to purchase the building. The bonds shall be authorized, issued, and sold in accordance with the laws authorizing the issuance and sale of bonds for other county purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-25
Plans and specifications; approval
Sec. 25. Before the execution of a lease the governing board of the hospital and the county executive shall approve the plans, specifications, and estimates of cost for the building, equipment, and appurtenances that the authority proposes to lease to a lessee. The plans and specifications also shall be submitted to and approved by the state department, the division of fire and building safety, and other state agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.2-1993, SEC.5. Amended by P.L.1-2006, SEC.296.

IC 16-22-6-26
Sale of county land or building to authority; procedure
Sec. 26. (a) A county desiring to erect or renovate a building on land owned or to be acquired by the county may sell land or a building, or both to the authority. Before the sale may take place, the county executive, with the approval of the county fiscal body, shall file a petition with the circuit court of the county requesting the appointment of:
(1) one (1) disinterested freeholder of the county as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land and buildings. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the land. The appraisers shall fix the fair market value of the land and buildings and report not more than two (2) weeks after the date of the appraisers' appointment. The county may sell the land and buildings to the authority for an amount not less than the amount fixed as the fair market value by the appraisers. The amount shall be paid in cash upon delivery of the deed by the county to the authority.
(b) If a cumulative building fund exists at the time of the sale under IC 16-12-16 (before its repeal on July 1, 1993), IC 16-12.1-4-4 (before its repeal on July 1, 1993), or IC 16-22-5, the proceeds from the sale shall be placed in the fund. If a cumulative building fund

does not exist at the time of the sale, the proceeds from the sale shall be paid into the county hospital fund and the principal and interest shall be used for the purposes set forth in IC 16-22-5. A sale of land or buildings, or both, by a county to the authority shall be authorized by the county executive by an order entered in the official records of the county executive. The deed shall be executed on behalf of the county by the county executive.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.10.

IC 16-22-6-27
Contiguous counties; agreements for county without hospital to reimburse county with hospital for portion of lease rental; procedure
Sec. 27. (a) As used in this section, "contributing county" means a county without a county hospital that is contiguous to a county with a county hospital.
(b) As used in this section, "lessee county" means a county with a county hospital.
(c) A contributing county may enter into an agreement with a lessee county to reimburse the lessee county for a part of the lease rental each year that is payable by the lessee county upon compliance with this section.
(d) If the county executive of the contributing county finds that the hospital of the lessee county serves the residents of the contributing county and provides needed hospital services to such residents, the county executive may prepare a contribution agreement. Before final execution of the agreement, the auditor of the contributing county shall publish notice of a public hearing to be held in the contributing county by the county executive not less than ten (10) days after publication of the notice. The notice shall be published one (1) time in a newspaper of general circulation and published in the contributing county. The notice must name the day, place, and hour of the hearing and must set forth a summary of the provisions of agreement as to the amount to be paid each year during the term of the lease by the contributing county and where a copy of the proposed agreement may be examined. All persons interested are entitled to be heard at the time fixed on the necessity for the execution of the agreement. The hearing may be adjourned to a later date at a place fixed before adjournment.
(e) Following the hearing, if a majority of the county fiscal body of the contributing county approve the execution of the agreement, the county executive may authorize the execution of the original agreement or may make the modifications agreed upon with the county fiscal body. The authorization shall be by an order entered in the official records of the county executive. The agreement shall be executed:
(1) on behalf of the contributing county by at least a majority of the members of the county executive; and
(2) on behalf of the lessee county by at least a majority of the members of the county executive.     (f) If the execution of the original or modified contribution agreement is authorized, notice of the signing shall be published on behalf of the contributing county by publication one (1) time in a newspaper of general circulation and published in the contributing county. At least ten (10) taxpayers in the contributing county whose tax rate will be affected by the proposed agreement may file a petition with the county auditor of the contributing county not more than thirty (30) days after publication of notice of the execution of the agreement. The petition must set forth the objections to the contribution agreement and facts showing that the execution of the contribution agreement is unnecessary and unwise or that the amount of contribution is excessive. On the filing of the petition, the county auditor shall immediately certify a copy together with other data necessary to present the questions involved to the department of local government finance. The department of local government finance shall fix a time and place in the county for the hearing not less than five (5) or not more than fifteen (15) days after receipt of the certified petition and information. Notice of the hearing shall be given by the department of local government finance to the county executive and to the first ten (10) taxpayer petitioners by certified mail sent to the addresses listed on the petition, at least five (5) days before the date of the hearing.
(g) An action to contest the validity of the contribution agreement or to enjoin the performance of the agreement may not be instituted later than thirty (30) days after publication of notice of the execution of the agreement or, if an appeal has been taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
(h) A contribution agreement may extend for the full term of the lease or for any part and may provide for reimbursement by the contributing county to the lessee county of a part of the lease rental each year in an amount and upon terms and conditions agreed on between the contributing county and the lessee county. The contributing county shall annually levy a tax sufficient to produce each year the necessary funds sufficient to reimburse the lessee county as provided in the contribution agreement. The tax levies provided for in this section shall be reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the required payments under the contribution agreement. The annual contribution shall be paid semiannually to the lessee county before the date lease rental payments are due from the lessee county.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.391.

IC 16-22-6-28
Agreements between contiguous counties; rights of county citizens
Sec. 28. The citizens of a contributing county under section 27 of this chapter have the same rights and privileges in the hospital as the citizens of the county where the hospital is located.
As added by P.L.2-1993, SEC.5.
IC 16-22-6-29
Revenue bonds; authorization; legal investments; sale
Sec. 29. (a) The governing board may issue revenue bonds of the authority to procure funds to pay the cost of a building to be built, acquired, renovated, or acquired and renovated under this chapter, and to repay advances for preliminary expenses made to the authority by the county. The bonds are payable solely from the income and revenues of the particular building financed from the proceeds of the bonds issued.
(b) The revenue bonds must be authorized by resolution of the governing board. The resolution must provide the following:
(1) The rate of interest that the bonds will pay if the rate is fixed, and the manner in which the interest rate will be determined if rates are variable.
(2) The maturity date of the bonds, which may not exceed the term of the lease of the building for which the bonds were issued.
(3) The extent and the manner that bonds bearing variable interest rates may be converted to bonds bearing a fixed rate of interest.
(4) The terms of redemption, including a provision that bonds maturing later than ten (10) years after issuance are, at the option of the authority to be exercised by the board, redeemable before maturity at the par value together with premiums.
(5) The form of the bonds, including the interest coupons to be attached, if any.
(6) The denominations of the bonds.
(7) The time and places of payment of principal and interest of the bonds, which must be at least one (1) state or national bank or trust company.
(8) That the principal and interest may be paid in any lawful medium.
(c) Subject to registration provisions, the bonds have the qualities of negotiable instruments under IC 26 and the bonds are legal investments for a private trust fund and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under the laws of the state.
(d) The bonds may be registered in the name of the owner. The bonds shall be executed by the president or vice president of the board of directors. The corporate seal of the authority shall be affixed and attested by the secretary of the board of directors, and the interest coupons attached to the bonds, if any, shall be executed by placing on the coupons the facsimile signature of the treasurer.
(e) Except as provided in subsection (f), the bonds shall be sold by the governing board at public sale under IC 5-1-11, but the notice

of sale shall be published in the manner required for bonds of the county in which the authority is located. Notwithstanding IC 5-1-11-3(c), bonds bearing a variable rate of interest shall be awarded to the bidder offering the best bid in the judgment of the board.
(f) If the aggregate principal amount of bonds to be issued at any one (1) time exceeds ten million dollars ($10,000,000), the bonds may be sold at public or private sale at a price the governing board determines. If the bonds are sold at public sale, the governing board shall follow the guidelines set forth in subsection (e). If the bonds are sold at private sale, the governing board shall, before selecting a person with whom to negotiate the sale of the bonds:
(1) solicit and obtain written proposals from at least three (3) persons regularly engaged in the business of underwriting bonds; or
(2) publish notice of intent to receive written proposals one (1) time in a newspaper or financial journal having general circulation in Indianapolis and a newspaper or financial journal having national circulation.
(g) The governing board shall allow each person at least fourteen (14) days from the date of solicitation or publication to formulate, prepare, and submit a proposal. The board of directors shall select the proposal that the board, in the board's sole discretion, determines to be in the best interest of the authority.
As added by P.L.2-1993, SEC.5. Amended by P.L.42-1993, SEC.14.

IC 16-22-6-30
Application of bond proceeds
Sec. 30. The proceeds of bonds issued under this chapter, after reimbursement to the county for preliminary expenses as provided in section 11 of this chapter, shall be applied to the payment of the costs of acquisition, construction, or renovation of the building for which the bonds are issued, including incidental expenses and interest before acquisition or during construction or renovation. Until the proceeds are applied as required in this section, the proceeds are subject to a lien in favor of the bondholders or trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-31
Security for bonds; trust indenture
Sec. 31. (a) The governing board may secure the bonds by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank in Indiana having trust powers.
(b) The trust indenture may do the following:
(1) Mortgage the land or building, or both, for which the bonds are issued.
(2) Contain reasonable provisions for the following:
(A) Protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of

the authority and board in relation to the following:
(i) The construction or renovation of the building and the building's insurance.
(ii) The custody, safeguarding, and application of all money.
(B) Setting forth the rights and remedies of the bondholders and trustee.
(C) Restricting the individual right of action of bondholders.
(c) Except as otherwise provided in this chapter, the board of directors may determine by resolution or in the trust indenture the following:
(1) The officer, board, or depositary that shall have custody of the proceeds of the sale of the bonds.
(2) The method of disbursement of the proceeds, including safeguards and restrictions.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-32
Tax levy
Sec. 32. (a) The county fiscal body of a county that has entered into a lease under this chapter shall annually levy a tax sufficient to produce, with other funds available, funds sufficient to pay the lease rental provided to be paid from taxes.
(b) Net revenues of the hospital of which the leased building is a part shall, if any of the lease rental is payable from taxes, be transferred to a fund used for the payment of the lease rental to be paid from taxes unless those revenues are required:
(1) to pay lease rental under the lease;
(2) to be retained as a reserve for that purpose; or
(3) by the governing board of the hospital to be kept in reserve for additional construction, equipment, betterment, maintenance, or operation.
(c) In fixing and determining the amount of the levy necessary to pay lease rental payable from taxes, the county fiscal body shall consider the amounts transferred from the net revenues of the hospital as provided in this chapter. This chapter does not relieve the county from the obligation to pay from taxes any lease rental payable from taxes if other funds are not available. The tax levies provided for in this chapter are reviewable by other bodies with authority to ascertain that the levies, with other funds available, are sufficient to meet the rental under the lease that is payable from taxes. Lease rental shall be paid semiannually to the authority following settlements of tax collections.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-33
Hospital revenues as source of lease rental payments
Sec. 33. (a) If:
(1) a county enters into a lease under this chapter, under which the lease rental is payable in whole or in part from the net

revenues of the hospital of which the leased buildings are a part; and
(2) the governing board of the hospital covenants in the lease to establish and maintain rates, fees, and charges for the use of the hospital sufficient in each year to:
(A) pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital;
(B) pay the lease rental payable from the net revenues of the hospital; and
(C) establish the reserve fund provided for in the lease in the full amount in not less than five (5) years;
revenues collected are the revenues of the hospital. The rates, fees, and charges shall be increased as necessary to comply with this section.
(b) The authority may protect and enforce the rights granted under this chapter or under the lease and may enforce and compel performance of all duties required by this chapter or the lease to be performed by:
(1) the county executing the lease;
(2) the county executive;
(3) the governing board; or
(4) an officer of the county;
including setting and collecting reasonable and sufficient rates, fees, and charges for the use of the hospital.
(c) If there is a failure to pay lease rental payable solely from the net revenues of the hospital on the payment date, a court having jurisdiction of the action may appoint a receiver to administer the hospital on behalf of the county and the authority.
(d) The receiver may charge and collect rates sufficient to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental payable from the net revenues of the hospital.
(3) Establish the full amount of the reserve fund provided for in the lease in not less than five (5) years.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-34
Exemption from state taxation
Sec. 34. The following are exempt from state taxation except for the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1:
(1) Property owned by the authority.
(2) Revenues of the authority.
(3) Bonds or other securities and the interest on bonds and securities issued by the authority.
(4) Proceeds received by a holder from the sale of the bonds, to the extent of the holder's cost of acquisition.
(5) Proceeds received upon redemption at or before maturity

and the interest on the proceeds.
As added by P.L.2-1993, SEC.5. Amended by P.L.254-1997(ss), SEC.23.

IC 16-22-6-35
Audit of funds; officer and employee bonds; records
Sec. 35. The state board of accounts may supervise and audit the funds of the authority. An officer or employee of the authority authorized to receive, disburse, or in any way handle funds or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount determined by the board. The bond must be conditioned upon the faithful performance of the officer's or employee's duties and the accounting for all money and property that may come under the officer's or employee's control. The cost of the bonds shall be paid out of funds of the authority. The records of the authority are public records.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-36
Liquidation of authority
Sec. 36. An authority may be liquidated after the authority's securities are redeemed, debts are paid, and leases are terminated if the board of directors files a report with the judge of the circuit court showing the facts and stating that the liquidation is in the best public interest. The court shall find the facts and make an order book entry ordering the authority liquidated.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-37
Building additions; funding
Sec. 37. (a) A county or the governing board of the hospital may remodel or construct an addition to a hospital building leased under this chapter.
(b) To provide funds for that purpose, the county may issue general obligation bonds or appropriate money from the county's general fund or other funds available for that purpose if the hospital building is owned by the county. The governing board of a hospital may use funds available to the board if the hospital building is owned by the county.
(c) A contract entered into under this chapter for a public work (as defined in IC 5-16-7-4) is subject to IC 5-16-7.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-38
Agreements
Sec. 38. A county and an authority that have entered into or propose to enter into a lease under this chapter may enter into a party wall agreement or other agreement concerning the attaching of an addition to a hospital building if the agreement is approved by the

governing board of the hospital and recorded with the recorder of the county in which the hospital is located. The agreement may provide for an easement or a license to construct a part of an addition over or above the existing hospital building.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-39
Lease approval of county fiscal body
Sec. 39. For the purposes of this chapter, county executive action or approval for the appropriation and expenditure of county tax money includes approval by the county fiscal body. A lease entered into by the county executive with the hospital building authority or association is not valid or binding on the county unless the lease is approved by a majority vote of the county fiscal body.
As added by P.L.2-1993, SEC.5.

IC 16-22-6-40
Compliance with other laws
Sec. 40. In proceeding under this chapter, it is not necessary to comply with any other law except as otherwise expressly provided in this chapter.
As added by P.L.2-1993, SEC.5.



CHAPTER 7. HOSPITAL BUILDING AUTHORITIES IN COUNTY WITH HOSPITAL OPERATED UNDER IC16-23-1

IC 16-22-7-1
Authority defined
Sec. 1. As used in this chapter, "authority" means the hospital association created by section 5 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-2
Governing body defined
Sec. 2. As used in this chapter, "governing body" means the county executive of a county or the legislative and fiscal body of a city.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-3
Net operating revenue defined
Sec. 3. As used in this chapter, "net operating revenue" means the revenues of the hospital, exclusive of any property tax levy remaining after provision for reasonable expenses of operation, repair, replacements, and maintenance of the hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-4
Recording officer defined
Sec. 4. As used in this chapter, "recording officer" when used in reference to a county means the county auditor and when used in reference to a city means the city clerk or clerk-treasurer.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-5
Creation of authority; resolution
Sec. 5. (a) In a county where a city hospital is operated under IC 16-23-1, the county executive may, upon written request of the governing board of the city hospital, adopt a resolution for the creation of an authority under this chapter.
(b) The adoption of a resolution creates an authority, which is a body corporate and politic to be known as the "___________ County Hospital Association". The authority is created for the purpose of financing, acquiring, constructing, equipping, and leasing to the county or the city in which the authority is created land and buildings for the use and benefit of the city hospital.
(c) The county auditor shall file a certified copy of the resolution with the judge of the circuit court of the county in which the authority is created.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-6 Governing board; appointment; terms
Sec. 6. (a) Not more than thirty (30) days after the adoption of the resolution, the county executive shall appoint five (5) residents of the county as the governing board of the hospital building authority. Written notice shall be sent to each appointee.
(b) The initial terms are as follows:
(1) One (1) member for a term of one (1) year.
(2) One (1) member for a term of two (2) years.
(3) One (1) member for a term of three (3) years.
(4) Two (2) members for a term of four (4) years.
(c) At the expiration of the term of a member, the county executive shall appoint a successor for a four (4) year term. Each member serves until a successor is appointed and qualified.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-7
Disqualification or removal of appointee; successor
Sec. 7. If a member dies, resigns, ceases to be a resident of the county, or is removed, the county executive shall appoint another person as director for the remainder of the term. If a person appointed as a member fails to qualify not more than ten (10) days after the mailing of notice of appointment, the county executive shall appoint another person as member for that term.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-8
Oath of office of director
Sec. 8. Each member, before entering upon the director's duties, shall take and subscribe an oath of office in the usual form to be endorsed upon the director's certificate of appointment. The oath shall be filed with the clerk of the circuit court.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-9
Removal of member from office
Sec. 9. (a) A member of the governing board may be removed from office for neglect of duty, incompetency, inability to perform duties, or other good cause by an order of the circuit court in the county in which the authority is located, subject to the procedure in subsection (b).
(b) A complaint may be filed by any person against a member setting forth the charges preferred. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but a change of venue from the county may not be taken.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-10 Meetings of the governing board
Sec. 10. (a) The governing board originally appointed shall hold an organizational meeting not more than thirty (30) days after appointment at a time and place designated by the judge of the circuit court. The governing board shall elect a president, vice president, secretary, and treasurer from among the members. The officers serve until the expiration of the first term to expire.
(b) The governing board shall meet annually to reorganize not more than thirty (30) days after the appointment of each successor member for a full term.
(c) Other regular and special meetings shall be held at the times and on the notice that the governing board determines by resolution or in accordance with the bylaws, rules, and regulations adopted.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-11
Bylaws, rules, and regulations
Sec. 11. The governing board may adopt bylaws, rules, and regulations to conduct proceedings, carry out duties, and safeguard the funds and property of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-12
Quorum; reimbursement of expenses
Sec. 12. A majority of the governing board constitutes a quorum and the concurrence of a majority is necessary to authorize any action. Members serve without pay but are entitled to reimbursement for expenses necessarily incurred in the performance of the members' duties.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-13
Conflicts of interest
Sec. 13. If a member of the governing board has any pecuniary interest in a contract, an employment, a purchase, or a sale made under this chapter, the director shall disclose that interest and shall not vote on the matter. If the member fails to disclose the interest, the transaction is voidable if a suit is filed in circuit court in not less than thirty (30) days.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-14
Preliminary expenses
Sec. 14. (a) All necessary preliminary expenses actually incurred by the governing board to make surveys, prepare estimates of cost and receipts, employ architects, engineers, attorneys, or other consultants, give notices, take options, and all other expenses necessary to be paid before the issue and delivery of bonds under this chapter may be paid by the:
(1) city hospital or city, from funds on hand or derived from

taxes levied that may be appropriated for that purpose; or
(2) board of trustees or board of managers of the hospital from revenues available for such purposes.
(b) The city or the governing board of the hospital from which the payments are made shall be fully reimbursed by the governing board out of the first proceeds of the sale of bonds by the authority before any other disbursements are made.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-15
Authority to finance and construct hospital building
Sec. 15. The governing board of the authority may finance and construct a hospital building for use by the city hospital operating under IC 16-23-1, on land owned or leased by the authority as set forth in section 28 of this chapter, and lease the land and buildings to the county or city for the use and benefit of the city hospital in accordance with this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-16
Powers of governing board
Sec. 16. The governing board, acting in the name of the authority, may do the following:
(1) Sue and be sued and plead and be impleaded. Actions against the authority shall be brought in the circuit or superior courts of the county in which the authority is located.
(2) Condemn, appropriate, purchase, and hold real property needed or considered useful in connection with buildings constructed under this chapter.
(3) Acquire by gift, devise, or bequest real and personal property, and hold, use, expend, or dispose of the real and personal property for the purposes authorized by this chapter.
(4) Enter upon real property to survey or examine the real property and determine the location of a building.
(5) Design, order, contract for, and construct buildings and make improvements to the grounds and premises that are acquired.
(6) Enter into a lease with the county or city for the use and benefit of a city hospital operated under IC 16-23-1 and collect rentals payable under the lease.
(7) Make and enter into contracts and agreements necessary or incidental to the performance of the board's duties and the execution of the board's powers under this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-17
Leasing land and buildings for hospital
Sec. 17. The county or city may lease land and buildings from the authority for the city hospital. A lease on the buildings may not be entered into for more than forty (40) years but the lease may be

renewed for a like or lesser time.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-18
Time for making leases
Sec. 18. The county or city may, in anticipation of the construction and erection of buildings, including necessary equipment and appurtenances, enter into a lease with the authority before the acquisition of a site and the construction and erection of the buildings. Rental payments under the lease may not begin until construction is completed and the building is ready for occupancy.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-19
Source of lease rental payments
Sec. 19. (a) A lease from the authority to the county may provide for the payment of the lease rental from the levy of taxes reduced by net revenues of the hospital and other funds available as provided in section 37 of this chapter.
(b) A lease from the authority to the city may provide for the payment of lease rental from the net revenues of the hospital of which the buildings are a part.
(c) A lease from the authority to the city providing for the payment of a lease rental from net revenues of the hospital may provide that the board of trustees or board of directors of the hospital establish a reserve for net revenues in excess of the amount required to pay the lease rental payable from net revenues. The reserve fund may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years. The reserve fund shall be held and used only for the purpose of paying lease rental payable from net revenues if the net revenues are insufficient for that purpose. The amount in the reserve fund may be invested as provided in the lease and all interest or other income from the investment becomes part of the reserve fund. If the fund contains the maximum amount the interest or income shall be transferred to the city hospital and be a part of the general revenues of that hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-20
Cumulative building fund as lease rental payment source
Sec. 20. Part or all of the cumulative building fund of the city hospital in existence at the time of execution of the lease to the lessee, or during the term of the lease, may be used to pay lease rental or may be held as a reserve for the payment of future lease rentals. The reserve fund described in this section is distinct from a reserve fund established under section 19 of this chapter. The board of directors of the hospital may decrease or eliminate the reserve fund unless the lease provides otherwise. The reserve fund may not exceed an amount equal to the amount of lease rental payable from net revenues for two (2) years. Interest or income on the reserve fund

shall be transferred to the cumulative building fund of the city hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-21
Notice and hearing on proposed lease
Sec. 21. (a) When the authority, the governing board of the hospital, the county executive, and the county fiscal body of the county or the city fiscal body have agreed on the terms and conditions of a proposed lease and before the final execution of the lease, the recording officer shall publish notice of a public hearing to be held in the county or city by the governing body of the proposed lessee. The hearing shall be held not earlier than ten (10) days after the date of publication of the notice. The notice must name the day, place, and hour of the hearing and must set forth a brief summary of the principal terms of the lease, including the character and location of the property to be leased, the lease rental to be paid, the lease term, and where the proposed lease, drawings, plans, specifications, and estimates may be examined.
(b) The proposed lease and the drawings, plans, specifications, and estimates of construction cost for the buildings are open to inspection by the public during the ten (10) days before the meeting and at the meeting.
(c) Interested persons are entitled to be heard at the meeting concerning the necessity for and fairness of the lease. The hearing may be adjourned to a later date and to a place fixed before adjournment.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-22
Authorization and execution of lease
Sec. 22. Following the hearing the governing body may authorize the execution of the lease as originally agreed upon or make modifications as agreed upon with the authority. Authorization shall be by ordinance, order, or resolution entered in the official record of the hospital governing board and the governing body. The lease shall be executed as follows:
(1) On behalf of the county, by the county executive.
(2) On behalf of the city, by the city executive and the recording officer.
(3) On behalf of the city hospital, by the president or vice president and secretary of the governing board.
(4) On behalf of the authority, by the president or vice president and secretary of the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-23
Notice of execution of lease; petition of objectors; presentment to department of local government finance
Sec. 23. (a) If execution of the original or modified lease is

authorized under section 38 of this chapter, notice of the signing shall be published.
(b) Ten (10) taxpayers in the county whose tax rate will be affected by the proposed lease and who believe the lease is unnecessary or the lease rental is not fair and reasonable may file a petition in the office of the county auditor not more than thirty (30) days after publication of notice of the execution of the lease, setting forth the objections and stating facts showing that the lease is unnecessary or unwise or that the lease rental is not fair and reasonable.
(c) On the filing of the petition, the county auditor shall immediately certify a copy, together with other data necessary to present the questions involved, to the department of local government finance.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.392.

IC 16-22-7-24
Notice and hearing on objections
Sec. 24. On receipt of the certified petition and information, the department of local government finance shall fix a time and place in the county for a hearing of the matter, which shall be not less than five (5) or more than fifteen (15) days after receipt of the certified petition and information. Notice of the hearing shall be given by the department of local government finance to the city hospital board and to the first ten (10) taxpayer petitioners on the petition by certified mail sent to the addresses listed on the petition, at least five (5) days before the date of the hearing.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.393.

IC 16-22-7-25
Time to contest or enjoin lease
Sec. 25. An action to contest the validity of the lease or to enjoin the performance of the terms and conditions of the lease may not be instituted later than thirty (30) days after publication of notice of the execution of the lease or, if an appeal is taken to the department of local government finance, not more than thirty (30) days after the decision of the board.
As added by P.L.2-1993, SEC.5. Amended by P.L.90-2002, SEC.394.

IC 16-22-7-26
Terms of lease
Sec. 26. (a) A lease may provide the lessee with an option to renew the lease, with approval of the board of directors of the city hospital, for a like or lesser term. The lease must contain an option for the city hospital to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the lease on dates in each year fixed in the lease, at a price equal to the amount required to enable the authority to do the following:
(1) Redeem all outstanding securities payable out of the rentals provided in the lease and all premiums payable on the

redemption and accrued and unpaid interest.
(2) Pay all other indebtedness and obligations of the authority attributable to the construction and leasing of the buildings, including the cost of liquidation of the authority.
(b) A lease may not create an obligation for the lessee or city hospital to purchase the leased buildings or create any obligation to creditors or bondholders of the authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-27
Issuance of bonds
Sec. 27. The county fiscal body may issue general obligation bonds to procure funds to purchase the building. The bonds shall be authorized, issued, and sold in accordance with the laws authorizing the issuance and sale of bonds for other county purposes.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-28
Approval of plans and specifications
Sec. 28. Before executing a lease, the governing board of the hospital shall approve the plans, specifications, and estimates of cost for the building, including equipment and appurtenances, that the authority proposes to lease to a lessee. The plans and specifications shall be submitted to and approved by the state department, the division of fire and building safety, and other state agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.2-1993, SEC.5. Amended by P.L.1-2006, SEC.297.

IC 16-22-7-29
Lease of land to authority by hospital, municipality, or county; option to purchase; price
Sec. 29. (a) The city hospital, city, or county desiring to erect buildings on land owned or acquired by the city hospital, city, or county may lease land to the authority for a nominal rental for the same period, including renewal periods, that the lessee proposes to lease the particular land or buildings to be constructed from the authority. The city hospital, city, or county may grant an option to the authority to purchase the land not more than six (6) months after the expiration of the lease from the authority on the land or buildings if the city hospital or lessee does not exercise an option to purchase the buildings within the terms of the lease. If the option price on the land is not fixed in the original lease, the price shall be determined by an appraisal made by:
(1) one (1) disinterested freeholder residing in the county; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana appointed by the judge of the circuit court. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land.
(b) A lease of land by the city hospital, city, or county must be

authorized by the city legislative body, the county executive, or governing board of the hospital, respectively, and a resolution, an order, or an ordinance must be entered in the official records of the governing body. Authorization may be given before or concurrently with the authorization of the lease from the authority to the lessee. The authorization to lease land to the authority is contingent upon the authorization to lease land from the authority. The lease to the authority shall be executed on behalf of the following:
(1) The city by the city executive and the recording officer.
(2) The county by the county executive and auditor.
(3) The authority by the president or vice president and secretary of the governing board.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.11.

IC 16-22-7-30
Sale of land to authority by hospital, municipality, or county
Sec. 30. (a) The city hospital, city, or county desiring to have buildings erected on land owned or acquired by the city hospital, city, or county may sell the land to the authority. Before the sale may take place, the legislative body of the city, the governing board of the hospital, or executive of the county having authorized the sale shall file a petition with the circuit court of the county requesting the appointment of:
(1) one (1) disinterested freeholder of the county as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the land. Upon appointment, the appraisers shall fix the fair market value of the land and shall report not more than two (2) weeks after the date of the appraisers' appointment. The city hospital, city, or county may sell the land to the authority for an amount not less than the amount fixed as the fair market value by the appraisers. The amount may be paid from proceeds of bonds of the authority.
(b) The city legislative body must authorize the sale of land owned by the city by resolution or ordinance and the deed shall be executed by the city executive and city clerk.
(c) The governing board must authorize the sale of land owned by the city hospital by resolution and the deed shall be executed by the president or vice president and the secretary of the governing board.
(d) The county executive must authorize the sale of land owned by the county by resolution or order, and the deed shall be executed by the county executive and the county auditor.
As added by P.L.2-1993, SEC.5. Amended by P.L.113-2006, SEC.12.

IC 16-22-7-31
Issuance of revenue bonds by authority
Sec. 31. (a) The governing board may issue revenue bonds of the authority to procure funds for buildings to be built or acquired under

this chapter and to repay advances for preliminary expenses. The bonds are payable from the income and revenues of the buildings financed from the proceeds of the bonds.
(b) The revenue bonds must be authorized by resolution of the board. The resolution must provide the following:
(1) That the bonds bear interest, payable annually or semiannually.
(2) The maturity dates of the bonds, which may not exceed the term of the lease of the buildings for which the bonds are issued.
(3) The terms of redemption, including a provision that bonds maturing after ten (10) years from the date of issuance are, at the option of the authority, redeemable before maturity at the bonds' par value together with premiums.
(4) The form of the bonds, including the interest coupons attached, if any.
(5) The denominations of the bonds.
(6) The places of payment of principal and interest, which shall be at least one (1) state or national bank or trust company.
(7) That the principal and interest may be paid in any lawful medium.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-32
Nature of revenue bonds
Sec. 32. The bonds are negotiable instruments under IC 26-1, and legal investments for private trust funds and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law. The bonds may be registered in the name of the owner as to principal alone.
As added by P.L.2-1993, SEC.5. Amended by P.L.42-1993, SEC.15.

IC 16-22-7-33
Execution of bonds
Sec. 33. The bonds shall be executed by signature or facsimile signature of the president of the governing board. The corporate seal of the authority or a facsimile shall be affixed and attested by the secretary. The interest coupons attached to the bonds shall be executed by facsimile signature of the treasurer.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-34
Terms of bond sale
Sec. 34. The bonds shall be sold by the board at public sale in the manner described under IC 5-1-11-3(c). However, the bonds may not

be sold for less than the bonds' par value. Notice of sale shall be published in the manner required for bonds of a county. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-35
Disposition of bond proceeds
Sec. 35. The proceeds from bonds issued under this chapter, after reimbursement for preliminary expenses as provided in section 14 of this chapter and payment for land, shall be applied to the payment of the costs of the buildings on account of which the bonds are issued, including incidental expenses and interest during construction. Until the proceeds are applied as required in this section, the proceeds are subject to a lien in favor of the bondholders or the trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-36
Security for bonds; trust indenture
Sec. 36. (a) The governing board may secure the bonds by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank in Indiana having trust powers.
(b) The trust indenture may do the following:
(1) Mortgage all or part of the land or buildings, or both, for which the bonds are issued.
(2) Contain reasonable provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants concerning the following:
(A) Construction of the buildings.
(B) Insurance for the buildings.
(C) Custody, safeguarding, and application of all money.
(3) Set forth the rights and remedies of the bondholders and trustee.
(4) Restrict the individual right of action of bondholders.
(c) Except as restricted by this chapter, the governing board may determine by resolution or in the trust indenture the officer, board, or depositary who shall have custody of the proceeds of the sale of bonds and the method of disbursement of the proceeds, including safeguards and restrictions.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-37
Tax levy for lease rental payments
Sec. 37. (a) The county fiscal body shall annually levy a tax sufficient to produce funds that, with other funds available, are sufficient to pay the lease rental provided to be paid from taxes.
(b) If the lease rental is payable from taxes, net revenues of the hospital of which the leased buildings are a part that are not required to be kept in reserve for additional construction, equipment,

betterment, maintenance, or operation shall be transferred to a fund for the payment of the lease rental. To the extent that the transferred funds are insufficient to pay the lease rental, cumulative building funds reserved for lease rental payable from taxes under section 20 of this chapter shall be transferred.
(c) In fixing and determining the necessary levy to pay lease rentals payable from taxes, the county council shall consider the amounts transferred from the net revenues of the hospital and may appropriate and pay funds from any available sources, including revenues derived under IC 6-3.5. This subsection does not relieve the county from the obligation to pay from taxes any lease rental payable from taxes if other funds are not available. The tax levies are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to meet the rental under the lease contract that is payable from taxes. The lease rental shall be paid semiannually to the authority.
(d) A lease by the authority to the county may not provide for rentals payable from the levy of a tax by a county unless the lease is approved by a majority vote of the county fiscal body.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-38
Lease rentals payable solely from hospital revenues
Sec. 38. (a) A city hospital that enters into a lease under this chapter under which the lease rental is payable solely from the net revenues of the hospital that contains the leased building shall covenant in the lease to establish and maintain rates, fees, and charges sufficient in each year to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental.
(3) Establish the reserve fund provided for in the lease in the full amount within not less than five (5) years.
(b) Revenues collected are revenues of the hospital. Rates, fees, and charges shall be increased as necessary to comply with this section.
(c) The authority may protect and enforce the rights granted under this chapter or under the lease and may enforce and compel performance of all duties required under this chapter or under the lease, including setting and collecting reasonable and sufficient rates, fees, and charges. If there is a failure to pay lease rental on the payment date named in the lease, any court having jurisdiction of the action may appoint a receiver to administer the hospital on behalf of the city and the authority. The receiver may charge and collect rates sufficient to do the following:
(1) Pay the proper and reasonable expense of operation, repair, replacements, and maintenance of the hospital.
(2) Pay the lease rental payable solely from the net revenues of the hospital.
(3) Establish the full amount of reserve fund provided for in the

lease within not less than five (5) years as may be provided in the lease.
(d) A lease by the authority may not provide for rentals payable from net revenues of the city hospital unless the lease is approved by a majority of the board of directors of the city hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-39
Exemptions from state taxation
Sec. 39. The following are exempt from state taxation except the financial institutions tax and the state inheritance tax:
(1) All property owned by the authority.
(2) All revenues of the authority.
(3) All bonds or other securities issued by the authority and the interest on the bonds or other securities, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption at or before maturity and the interest on the proceeds.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-40
Audit of funds; bond of officers and employees
Sec. 40. The state board of accounts may supervise and audit the funds of the authority. Any officer or employee of the authority authorized to receive or disburse funds or negotiable securities of the authority shall execute a bond of a surety or guaranty corporation qualified to do business in Indiana and payable to the state in an amount determined by the board. The bond must be conditioned upon the faithful performance of the officer's or employee's duties and the accounting for all money and property under the officer's or employee's control. The cost of bonds shall be paid by the authority. The records of the authority are public records.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-41
Liquidation of authority
Sec. 41. An authority may be liquidated after redemption of the authority's securities, payment of the authority's debts, and termination of the authority's leases if the governing board files a report with the judge of the circuit court showing the facts and stating that liquidation is in the best public interest. If the court finds the facts, the court shall make an order book entry ordering the authority liquidated.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-42
Remodeling and additions to hospital
Sec. 42. (a) The governing board of the hospital may remodel or construct an addition to a hospital building leased by the hospital under this chapter.     (b) To provide funds for that purpose, the county may issue general obligation aid bonds or the city hospital or city may appropriate money from the city hospital's or city's general fund or other funds available for that purpose if the hospital building is owned by the city hospital or city. The governing board of the hospital may use any funds available to the board if the hospital building is owned by the city.
(c) A contract entered into under this chapter for a public work (as defined in IC 5-16-7-4) is subject to IC 5-16-7.
As added by P.L.2-1993, SEC.5.

IC 16-22-7-43
Party wall or other agreements for attaching additions
Sec. 43. A city hospital, city, or county and an authority may enter into a party wall agreement or other agreements concerning the attaching of an addition to a hospital building. The agreements shall be recorded in the office of the recorder of the county in which the hospital building is located. The agreements may provide for an easement or a license to construct a part of an addition over or above the existing hospital building.
As added by P.L.2-1993, SEC.5.



CHAPTER 8. HEALTH AND HOSPITAL CORPORATION OF MARION COUNTY

IC 16-22-8-1
Administrative adjudication, decision, or order defined
Sec. 1. As used in this chapter, "administrative adjudication, decision, or order", means the administrative investigation, hearing, and determination of issues or cases applicable to a person, including the following:
(1) Revocation or suspension of a license or permit.
(2) Discharge of an official or employee, if that official or employee may only be discharged for cause.
As added by P.L.2-1993, SEC.5.



CHAPTER 9. POWER OF CONDEMNATION FOR NONPROFIT GENERAL HOSPITALS IN CERTAIN COUNTIES

IC 16-22-9-1
Application of chapter
Sec. 1. This chapter applies to a county containing any of the following:
(1) A second class city.
(2) A consolidated city.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-2
General hospital defined
Sec. 2. As used in this chapter, "general hospital" means an inpatient facility open to the general public that admits any combination of maternity, acute, or long term medical or surgical patients and provides personal care, x-rays, laboratory, surgery, and other recognized hospital specialized diagnostic or treatment facilities and services for the purpose of furnishing inpatient medical or surgical care.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-3
General hospital services defined
Sec. 3. As used in this chapter, "general hospital services" means hospital services furnished by a general hospital.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-4
General hospital as public use
Sec. 4. General hospitals owned and operated by nonprofit hospital corporations are declared to be a public use.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-5
Conditions for exercise of eminent domain
Sec. 5. The county executive or the city legislative body of a city in a county subject to this chapter may acquire by condemnation real property or an interest in real property, including any buildings, structures, or other improvements, immediately adjacent to and necessary for the expansion of a general hospital owned and operated by a nonprofit hospital corporation if the following conditions are met:
(1) The construction of hospital facilities is to begin not more than three (3) years after the date of acquisition by condemnation.
(2) The county executive or the city legislative body finds that the acquisition and expansion is necessary.
As added by P.L.2-1993, SEC.5.
IC 16-22-9-6
Use and purposes of condemnation; reversion upon failure to commence hospital construction
Sec. 6. The condemnation and acquisition must be for the use and benefit of and at the expense of the nonprofit hospital corporation as set forth in section 9 of this chapter. If construction of hospital facilities is not commenced not more than three (3) years after the date of acquisition by condemnation, the title to the real property reverts to the person from which the property was acquired. The time for commencing construction is extended by delays caused by strikes, lockouts, fire, or causes beyond the control of the nonprofit hospital corporation.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-7
Commencement of construction; filing of affidavit
Sec. 7. An officer of the corporation shall, not more than sixty (60) days after the commencement of construction, make and file with the county recorder an affidavit showing the date of commencement of construction. An action to effect reversion or to put in issue the commencement of construction within the required time must be commenced not more than two (2) years after the filing of the affidavit.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-8
Terms and conditions of acquisition
Sec. 8. The acquisition and condemnation authorized by this chapter shall be made in accordance with IC 32-24-1 and IC 32-24-6.
As added by P.L.2-1993, SEC.5. Amended by P.L.2-2002, SEC.68.

IC 16-22-9-9
Payment of costs, attorney's fees, and damages to real estate owner
Sec. 9. The:
(1) costs and expenses incurred in the condemnation proceedings, including reasonable attorney's fees for the condemning authority; and
(2) award or damages due the owner of the real property taken in the condemnation proceedings;
shall be paid by the nonprofit hospital corporation to the owner of the real property or to the clerk of the court and possession taken by the nonprofit hospital corporation in accordance with IC 32-24-1-10.
As added by P.L.2-1993, SEC.5. Amended by P.L.2-2002, SEC.69.

IC 16-22-9-10
Abandonment of proceedings
Sec. 10. If the nonprofit hospital corporation elects to abandon the condemnation proceedings, the corporation shall pay the expenses or losses actually incurred by the condemning authority arising out of the condemnation proceedings. The nonprofit hospital corporation

may enter into the defense against claims or demands arising out of the condemnation proceedings.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-11
Transfer of acquired property
Sec. 11. When the nonprofit hospital corporation has paid the amount of the award or damages, and all costs and expenses incurred in the condemnation proceedings, including reasonable attorney's fees for the condemning authority, the condemning authority shall transfer, assign, and convey to the nonprofit hospital corporation the real property acquired in the condemnation proceedings.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-12
Operation of benefited hospitals; discrimination; rates and charges; use by nonresidents
Sec. 12. A nonprofit hospital corporation for whose use and benefit condemnation proceedings are instituted shall be operated for the benefit of all the inhabitants of the county without discrimination. The rates and charges for services must be reasonable and be uniform for all inhabitants of the county. The governing body of the hospital may extend the privileges and use of the hospital to persons residing outside of the county upon terms and conditions the governing body prescribes.
As added by P.L.2-1993, SEC.5.

IC 16-22-9-13
Physician use of facilities
Sec. 13. The grant or exercise of the power of condemnation under this chapter for the use and benefit of a nonprofit hospital corporation does not control, limit, or alter the right of the nonprofit hospital corporation to determine the physicians that may practice in or admit patients to the hospital.
As added by P.L.2-1993, SEC.5.



CHAPTER 10. BOARD OF MANAGERS OR TRUSTEES OF CERTAIN NONPROFIT HOSPITAL ASSOCIATIONS IN CERTAIN CITIES

IC 16-22-10-1
Nonsectarian and nonpolitical board
Sec. 1. A county may not appropriate money for the erection, construction, equipment, or maintenance for a nonprofit hospital unless the construction, maintenance, and management of the hospital is under the supervision of a board of managers or board of trustees that is nonsectarian and nonpolitical.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-2
Selection of board members by county executive
Sec. 2. If a county appropriates money for the erection, construction, equipment, or maintenance for a nonprofit hospital, the county executive of the county may select at least one-half (1/2) of the members of the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-3
Physician board member
Sec. 3. One (1) member of the governing board may be a licensed physician.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-4
Conflict of interest of board member
Sec. 4. An individual is not prohibited from serving as a member of the board of managers or board of trustees if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-5
Vacancies on board; submission of candidate list
Sec. 5. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled by the appointing authority.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-6
Filling vacancies; procedure
Sec. 6. For each vacancy, the appointing authority may do one (1) of the following:         (1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-7
Filling vacancies; second list of candidates
Sec. 7. If the appointing authority requests and receives a second list of three (3) candidates under section 6(2) of this chapter, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the board of managers or trustees.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-8
Time for filling vacancies
Sec. 8. The appointment for a vacancy shall be made not more than sixty (60) days after the submission of the initial list of candidates under section 5 of this chapter.
As added by P.L.2-1993, SEC.5.

IC 16-22-10-9
Qualification of candidates
Sec. 9. Each candidate submitted by the board of managers or trustees must meet the requirements concerning board members.
As added by P.L.2-1993, SEC.5.



CHAPTER 11. RECEIPT BY CERTAIN PRIVATE OR MUNICIPAL HOSPITALS OF COUNTY FINANCIAL AID FOR CONSTRUCTION, EQUIPMENT, AND IMPROVEMENT; PROHIBITION AGAINST DISCRIMINATION

IC 16-22-11-1
Conditions for granting aid
Sec. 1. If the county executive and county fiscal body of a county without a general county hospital determine that the county has insufficient hospital facilities, the county may give financial aid for the construction, equipment, and improvement of a nonprofit hospital that meets the following conditions:
(1) Is operated for charitable purposes.
(2) Is owned and operated by at least one (1) hospital association or owned by a governmental unit in the county and operated by a hospital association.
(3) Does not limit the membership and officers of the hospital association to residents of a certain section of the county.
(4) Has a governing board of the hospital association that meets the following conditions:
(A) Is nonsectarian and nonpolitical.
(B) Is chosen by election by the members of the association.
(C) Includes the following:
(i) One (1) member designated by the county executive.
(ii) One (1) member designated by the county fiscal body.
(iii) One (1) member who may be a licensed physician.
As added by P.L.2-1993, SEC.5.

IC 16-22-11-2
Bond issue
Sec. 2. To provide funds for the purpose described in section 1 of this chapter, the county may issue bonds or make appropriations from the county treasury under the general laws governing the issuance of bonds and the making of appropriations by counties.
As added by P.L.2-1993, SEC.5.

IC 16-22-11-3
Conflict of interest of governing board members
Sec. 3. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.

IC 16-22-11-4
Conditions of hospital operation upon receipt of county aid      Sec. 4. A hospital that receives financial assistance under this chapter:
(1) shall be operated for the benefit of all of the inhabitants of the county without discrimination;
(2) must have reasonable rates and charges for service that apply to all inhabitants of the county; and
(3) may extend the privileges and use of the hospital to persons residing outside of the county upon terms and conditions the board prescribes by rules and regulations.
As added by P.L.2-1993, SEC.5.



CHAPTER 12. RECEIPT BY CERTAIN PRIVATE OR MUNICIPAL HOSPITALS OF COUNTY FINANCIAL AID FOR OPERATION, MAINTENANCE, AND ENLARGEMENT; PROHIBITION AGAINST DISCRIMINATION

IC 16-22-12-1
Counties where chapter applies
Sec. 1. This chapter applies to a county that meets the following conditions:
(1) Has a hospital that meets the following conditions:
(A) Is established at a cost of at least five hundred thousand dollars ($500,000).
(B) Is:
(i) owned and operated by a corporation organized under IC 23-17; or
(ii) owned by a city within the county and operated, under the terms and conditions of a written lease, by a corporation organized under IC 23-17.
(C) The general corporate powers of the corporation are exercised by a board of directors that meets the following conditions:
(i) Is composed of residents of the county in which the hospital is located.
(ii) Has one (1) member who is a member of or a person designated by the county executive of the county.
(iii) May have one (1) member who is a licensed physician.
(iv) Is elected by the members of the corporation, who represent each organized church, religious association, labor union, and fraternal, charitable, military, and civic organization in the county.
(D) For which the revenue from the care of the hospital's patients and other sources is insufficient to pay the cost of the operation, maintenance, repair, alteration, enlargement, furnishing, and equipment of the hospital.
(2) Does not own and operate a hospital or provide adequate hospital care.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-2
Conflict of interest of board members
Sec. 2. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.5.
IC 16-22-12-3
County appropriation and tax levy
Sec. 3. The county fiscal body may annually make an appropriation from the county treasury to pay a part of the cost of the operation, maintenance, repair, alteration, enlargement, furnishing, and equipment of the hospital and for that purpose may annually levy a special tax, in an amount to be fixed by the county fiscal body, on all taxable property located in the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-4
Conditions of operation of recipient hospitals
Sec. 4. A hospital that receives financial assistance under this section:
(1) shall be operated for the benefit of all the residents of the county without discrimination;
(2) must have reasonable rates and charges for service that apply to all residents of the county; and
(3) may extend the privileges and use of the hospital to persons residing outside of the county on the terms and conditions the board of directors of the corporation that owns or leases the hospital prescribes.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-5
Eligibility of organization operating hospital
Sec. 5. An organized church, a religious association, a labor union, and a fraternal, charitable, military, and civic organization referred to in section 1 of this chapter is one that meets the following conditions:
(1) Has adopted bylaws.
(2) A majority of the members are at least twenty-one (21) years of age.
(3) Has an elected presiding officer and secretary.
(4) Had at least four (4) regular meetings in the county during the preceding calendar year.
(5) Has a regular meeting place.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-6
Submission of requests for aid
Sec. 6. A hospital corporation entitled under this chapter to receive aid shall, within the time fixed for townships to file budgets, file with the auditor of the county a written request addressed to the county fiscal body for aid. The request must include a statement of the facts that entitle the hospital corporation to aid.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-7
Payment of tax collections      Sec. 7. The taxes collected under this chapter shall be paid over to the hospital corporation without further action or proceeding when general taxes are paid over and distributed by the county.
As added by P.L.2-1993, SEC.5.

IC 16-22-12-8
Assistance to more than one hospital corporation
Sec. 8. The county fiscal body may grant the aid provided under section 3 of this chapter to as many hospital corporations in the county as may be entitled to aid.
As added by P.L.2-1993, SEC.5.



CHAPTER 13. COUNTY FINANCIAL AID TO BENEVOLENT HOSPITALS

IC 16-22-13-1
Application of chapter
Sec. 1. This chapter applies to a nonprofit hospital corporation that meets the following conditions:
(1) Is established in or within one (1) mile of a city.
(2) Has articles of incorporation or a constitution or bylaws that provide the following:
(A) The incorporators shall be the first board of trustees, which is the sole governing board, and which elects successors at stated periods from reputable citizens of the city and vicinity who meet the following conditions:
(i) Include one (1) licensed physician.
(ii) Are persons interested in the benevolent work of the hospital, chosen without reference to political or sectarian influence.
(iii) Receive no compensation for services.
(B) The corporation's general corporate powers will be exercised by a board of directors, who meet the following conditions:
(i) May include one (1) licensed physician.
(ii) Are residents of the county in which the hospital is located and elected by a board of electors consisting of representatives from each organized church, religious association, labor union and fraternal, charitable, military, patriotic, and civic organization in the city.
(3) The revenue derived from the care of persons able to pay for services and from all other sources is expended in the maintenance of the hospital and for the care of persons who are unable to pay, to the extent of the hospital's ability to assist, so that revenues are insufficient to support and maintain the hospital and enable the hospital to supply the demand for hospital care and nursing in the city and community.
As added by P.L.2-1993, SEC.5. Amended by P.L.91-2002, SEC.14 and P.L.100-2002, SEC.15.

IC 16-22-13-2
Conflicts of interest of board members
Sec. 2. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects that interest or profit.
As added by P.L.2-1993, SEC.5.
IC 16-22-13-3
Appropriations to aid hospital; authorization
Sec. 3. If there is no other city or public hospital in the county, the county may appropriate money to aid the hospital for the benefit of the people of the county. The county executive may contract with the governing board of the hospital for the nursing and care of the poor of the county who are sick, injured, or disabled, upon terms that the county officers determine to be just and proper.
As added by P.L.2-1993, SEC.5.



CHAPTER 14. LEVY FOR EMERGENCY MEDICAL SERVICES

IC 16-22-14-1
"Qualified expenses" defined
Sec. 1. As used in this chapter, "qualified expenses" means expenses incurred by a county hospital to provide emergency medical services (as defined in IC 16-18-2-110).
As added by P.L.154-2006, SEC.67.

IC 16-22-14-2
Request by governing board to county for funding qualified expenses
Sec. 2. The governing board of a county hospital may request support from the county for qualified expenses, either by:
(1) appropriation from the county general fund; or
(2) a separate tax levy;
by filing with the county executive on or before August 1 a written budget of the amount estimated to be required to fund qualified expenses for the ensuing year.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-3
County levy for county hospital
Sec. 3. Subject to sections 4 and 5 of this chapter, a county may establish a separate property tax levy for a county hospital to compensate the county hospital for the county hospital's qualified expenses.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-4
Property tax rate limitation
Sec. 4. The property tax rate imposed under this chapter may not exceed the lesser of the following:
(1) Six cents ($0.06) on each one hundred dollars ($100) of assessed valuation.
(2) The property tax rate that is necessary to generate tax revenues in an amount equal to the county hospital's qualified expenses in the ensuing year, as estimated in the governing body's budget request under section 2 of this chapter.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-5
Property taxes subject to levy limitation
Sec. 5. Property taxes imposed under this chapter are subject to the county's levy limitations imposed under IC 6-1.1-18.5-3.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-6
Levy in addition to other amounts levied for hospital      Sec. 6. The amount levied under this chapter is in addition to any other amount levied for a county hospital.
As added by P.L.154-2006, SEC.67.

IC 16-22-14-7
Appropriation of amount levied; use of money
Sec. 7. An amount levied under this chapter:
(1) must be appropriated as other county funds are appropriated; and
(2) may be used only for qualified expenses.
As added by P.L.154-2006, SEC.67.






ARTICLE 23. MUNICIPAL AND OTHER TYPES OF HOSPITALS

CHAPTER 1. CITY HOSPITALS IN THIRD CLASS CITIES

IC 16-23-1-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) Each third class city that:
(A) adopted IC 16-12.2-5 (before its repeal on July 1, 1993); or
(B) adopts this chapter;
by ordinance.
(2) Each city to which IC 16-12.2-5 applied before September 1, 1981.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-2
Appropriations and tax levies; conditions
Sec. 2. The city and county officers shall appropriate sufficient money annually and levy a tax annually on the taxable property in the county to meet a deficiency that exists, or is reasonably anticipated by the board of directors of the hospital, to maintain, equip, and operate the city hospital for the ensuing calendar year if the hospital meets the following conditions:
(1) Is established, maintained, and operated inside or within two (2) miles of and in the same county as a city subject to this chapter.
(2) Is established at a time when there is no other city, county, or public hospital maintained and operated in that county.
(3) Is open to all residents of the county without discrimination in the rates, facilities, and services.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-3
Governing board; members
Sec. 3. (a) A governing board shall manage the hospital. The board consists of seven (7) members, all of whom must be qualified voters of the county in which the hospital is located.
(b) One (1) or two (2) of the members may be a licensed and practicing physician. One (1) member may be a registered nurse.
(c) The governing board is a separate legal entity under the name and style of "Board of Directors of _________ Hospital, _________, Indiana".
As added by P.L.2-1993, SEC.6. Amended by P.L.91-2002, SEC.15 and P.L.100-2002, SEC.16.
IC 16-23-1-4
Appointing board; members; oath
Sec. 4. (a) Appointments to the governing board shall be made by an appointing board consisting of the following:
(1) The city executive of the city in which the hospital is located.
(2) A member of the county fiscal body to be chosen by the county fiscal body of the county.
(3) A member of the county executive to be chosen by the county executive at the county executive's regular January meeting each year.
(b) The members of the appointing board shall take and subscribe an oath for the honest and faithful performance of the members' duties. The oath shall be filed in the office of the county auditor. The appointing board serves without bond.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-4.1
Governing board membership limitation
Sec. 4.1. A member of an appointing authority for the governing board of a hospital established and operated under this article may not serve on the hospital's governing board.
As added by P.L.100-2002, SEC.17.

IC 16-23-1-5
Appointing board; meetings
Sec. 5. (a) The appointing board shall hold regular meetings to appoint members of the governing board on the third Monday of January in each year, but may adjourn from day to day until appointments are made for all expired or vacant memberships on the governing board.
(b) Except as provided in section 7 of this chapter, a vacancy existing on the governing board may be filled at a special meeting called by the county auditor or by any two (2) members of the appointing board, on five (5) days notice to all members not joining in the call or without notice when all of the appointing board are present.
(c) All meetings of the appointing board shall be held at the county executive's office unless by unanimous consent the appointing board determines to hold a meeting in the city executive's office.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-6
Board of directors; conflicts of interest
Sec. 6. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board

and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-7
Governing board; vacancies; candidates
Sec. 7. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled to the appointing authority. Each candidate submitted by the governing board must meet the requirements concerning board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-8
Governing board; vacancies; appointments
Sec. 8. (a) For each vacancy, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
(b) If the appointing authority requests and receives a second list of three (3) candidates under subsection (a)(2), the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the governing board.
(c) The appointment for a vacancy shall be made within sixty (60) days of the submission of the initial list of candidates under section 7 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-9
Governing board; terms
Sec. 9. (a) The directors shall be appointed on the third Monday of January.
(b) The initial terms of the governing board are as follows:
(1) Two (2) members for one (1) year.
(2) Two (2) members for two (2) years.
(3) One (1) member for three (3) years.
(4) Two (2) members for four (4) years.
(c) Each subsequent term is for four (4) years.
(d) The term of each member begins February 1 in the year of appointment at the expiration of the member's predecessor's term and

continues four (4) years and until a successor is appointed and qualified. However, an interim member chosen to fill a vacancy begins tenure at the time specified in the member's certificate of appointment and serves the unexpired term of the member the interim member succeeds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-10
Governing board; time of appointments; continuation of appointing board membership
Sec. 10. (a) The appointments of members of the hospital governing board may not be made before the third Monday of January in the respective years and shall be made by the appointing board.
(b) If the county executive in any year fails to appoint one (1) of the board's members to the appointing board for the current year, the county executive who served on the appointing board in the preceding year, if the individual is still a member of the county executive, continues as a member of the appointing board until the county executive makes the board's annual appointment.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-11
Board of directors; certificates of appointment; oaths and bonds
Sec. 11. (a) The appointing board established under section 4 of this chapter shall issue a certificate of appointment to each member of the board of directors chosen. The certificate shall be executed by a majority of the appointing board and attested by the county auditor who shall act as secretary of the appointing board.
(b) Each member of the governing board shall execute and file with the county recorder, including a copy in the office of the city clerk-treasurer, an oath and a bond in the amount of two thousand dollars ($2,000) for the honest and faithful performance of the member's duties. The bonds are subject to approval by the city executive. If a surety company bond is given, the cost of the bond shall be paid from hospital funds. The cost of recording the bond and oath shall also be paid from the proper hospital funds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-12
Governing board meetings; time and place; quorum
Sec. 12. (a) The governing board shall hold one (1) regular meeting each month at a time and place to be fixed by the board. The meeting must be held in a convenient place in the city in which the hospital is located. Special meetings of the board may be held on written notice by the president, the secretary, or any three (3) members of the board to the remaining members. Personal attendance at a meeting constitutes a waiver of notice.
(b) A majority of all members of the board constitutes a quorum for the transaction of business at any regular or special meeting. A

majority vote of all members of the board is required on all questions or business.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-13
Treasurer; city clerk-treasurer
Sec. 13. (a) The city clerk-treasurer is ex officio treasurer of the board of directors, unless the board appoints a separate treasurer under section 14 of this chapter. The clerk-treasurer serves without additional compensation and does not have a vote on any matter or question coming before the board.
(b) A certificate of official character and additional oath or bond is not required of the clerk-treasurer, but the city fiscal body, in fixing the amount of the official bond as clerk-treasurer, shall take into consideration the amount of money under the clerk-treasurer's control for hospital purposes, as well as other city funds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-14
Separate treasurer
Sec. 14. (a) If the governing board desires to have a separate treasurer, the board shall adopt a resolution providing for a separate treasurer for the hospital and the governing board. The resolution must be adopted at least one hundred (100) days before the beginning of a calendar year and takes effect the first day of the next calendar year after the passage of the resolution. A true copy of the resolution of the board shall be certified, within ten (10) days after adoption by the board, to the city legislative body and shall be filed in the city clerk-treasurer's office. The city legislative body shall approve or disapprove the board's resolution, by ordinance or resolution of the city legislative body, at the next regular meeting held after the resolution is adopted by the board and after the deposit of a copy of the resolution in the city clerk-treasurer's office. The failure of the city legislative body to act at the next regular meeting is not a waiver of the right to do so, and the time provisions for the city legislative body's action are directory and not mandatory. The board resolution and city legislative body resolution or ordinance of approval must be adopted not later than November 1 of any given year to authorize the appointment of a separate treasurer for the board on January 1 of the following year.
(b) Upon the adoption of an ordinance or a resolution under subsection (a) by the city legislative body and the completion of the board and city legislative body action, the governing board shall appoint a hospital treasurer to serve for the ensuing year in place of the city clerk-treasurer.
(c) The treasurer appointed each year may be a member of the board or any other competent person residing in the county in which the hospital is situated. The treasurer shall subscribe an oath and execute a bond in the amount required by the board for the proper and honest performance of duties, to the approval of the hospital

board, with proper surety on the bond.
(d) The provision for a separate treasurer of the hospital and board remains in effect without further proceedings of the board or council, unless the board and city legislative body restore the ex officio status of the city clerk-treasurer for the board effective at the beginning of the next calendar year. The resolution of the board and resolution or ordinance of the city legislative body also must be adopted not later than November 1 before the change takes effect.
(e) The board shall fix the separate treasurer's compensation in an amount not exceeding six hundred dollars ($600) each year. If the treasurer is a member of the board, the compensation is in addition to the salary fixed for board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-15
Duties of treasurer
Sec. 15. The treasurer shall receive, deposit, and pay out all money of the board and hospital as ordered and shall sign all checks or other evidences of indebtedness when authorized by board action.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-16
Governing board officers
Sec. 16. (a) The governing board shall organize each year by the election of officers at the regular February meeting or the first called meeting in that month. The officers of the board are president, vice president, secretary, and treasurer. The officers must be board members, except that the board may appoint a separate treasurer from outside the board membership as provided by section 14 of this chapter.
(b) The officers serve from the date of election until February 1 of the next year and until respective successors are elected and qualified.
(c) If a vacancy exists in any office at a time other than the date for the annual election of officers, the governing board shall fill the vacancy for the unexpired term.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-17
Duties of governing board officers
Sec. 17. (a) The president shall preside at the regular and special meetings of the governing board and shall perform all other duties that are authorized or required by the board or the board's bylaws, rules, and regulations.
(b) The vice president shall discharge the duties of the president if any of the following occurs:
(1) The president is incapacitated or absent.
(2) There is a vacancy in the office of president.
(3) The president relinquishes the president's duties as presiding officer at any meeting.     (c) The secretary serves as executive officer of the board, acting for the board and exercising the powers and performing the duties at board meetings and during the intervals between meetings that the board authorizes.
(d) At any meeting when only one (1) officer is present and the officer relinquishes the officer's duties or when the president and vice president are both absent, the members present shall choose a presiding officer from the members in attendance for that meeting.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-18
Compensation of governing board members and officers
Sec. 18. (a) The governing board shall, by resolution, fix the compensation of the officers and board members in a reasonable amount and may fix a higher amount for the officers who perform additional duties outside board meetings. A certified copy of the resolution shall be submitted to the city fiscal body.
(b) The city fiscal body may approve or reject the compensation proposed by the board, but the city fiscal body may not increase or decrease the amount fixed by the board.
(c) If the board's resolution is confirmed and the salaries are approved by the city fiscal body, the compensation takes effect at the time fixed in the resolution.
(d) The compensation of board members may be fixed on an annual basis or on a specified amount for each meeting, but may not exceed the compensation of members of the city fiscal body. This limitation does not apply to the officers of the board who perform duties outside of the board meetings.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-19
Duties of governing board
Sec. 19. (a) The governing board shall do the following:
(1) Control and manage the city hospital.
(2) Make and establish all necessary or proper bylaws and rules for the maintenance and operation of the hospital.
(3) Fix reasonable rates to patients for rooms, care, treatment, and service that are necessary or proper to fulfill the purposes and functions of the hospital.
(b) In addition to IC 5-14-1.5-6.1(b), a hospital organized or operated under this article may hold executive sessions to do any of the following:
(1) Discuss and prepare bids, proposals, or arrangements that will be competitively awarded among health care providers.
(2) Discuss recruitment of health care providers.
(3) Discuss and prepare competitive marketing strategies.
(4) Engage in strategic planning.
(5) Participate in a motivational retreat with staff or personnel if the hospital does not conduct any official action (as defined in IC 5-14-1.5-2(d)).     (c) IC 5-14-1.5-5, IC 5-14-1.5-6.1, and IC 5-14-1.5-7 apply to executive sessions held under subsection (b).
(d) A hospital organized or operated under this article may hold confidential, until the information contained in the records is announced to the public, records of a proprietary nature that if revealed would place the hospital at a competitive disadvantage, including the following:
(1) Terms and conditions of preferred provider arrangements.
(2) Health care provider recruitment plans.
(3) Competitive marketing strategies regarding new services and locations.
As added by P.L.2-1993, SEC.6. Amended by P.L.91-2002, SEC.16 and P.L.100-2002, SEC.18.

IC 16-23-1-19.5
Insurance
Sec. 19.5. The governing board of a hospital organized or operated under this article may enter into a group purchasing agreement to purchase medical malpractice insurance with the following:
(1) One (1) or more hospitals organized or operated under this article.
(2) One (1) or more hospitals organized or operated under IC 16-22.
As added by P.L.91-2002, SEC.17 and P.L.100-2002, SEC.19.

IC 16-23-1-20
Nonprofit operation; rate reductions
Sec. 20. The board may not operate the hospital for profit, but shall attempt to make the revenues from patients and other income equal the expense of operation, maintenance, and equipment if practicable. The board may admit and care for the number of patients who are in need of hospitalization and are unable to pay for the hospitalization in whole or in part as the facilities of the hospital will permit. The board may reduce the rates to be charged for these patients or admit these patients without charge.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-21
Discrimination prohibited
Sec. 21. (a) The hospital may not discriminate among patients due to the following:
(1) Race, color, or sex.
(2) Occupational, economic, or social status.
(3) Political or religious belief or the lack of political or religious belief.
(b) The hospital must also be open to all licensed physicians of the county and the patients of licensed physicians on equal terms and under uniform rules.
As added by P.L.2-1993, SEC.6.
IC 16-23-1-22
Equipment and personal property
Sec. 22. The governing board may do the following:
(1) Purchase or lease equipment, appliances, and other personal property for the operation and maintenance of the hospital.
(2) Sell or exchange equipment or personal property of the hospital or trade the equipment or personal property for other equipment or property to be purchased or acquired.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-23
Procurement contracts; trust bids, proposals, and quotations
Sec. 23. (a) This section applies to the award of a contract under this chapter for the procurement of property by acceptance of bids, proposals, or quotations.
(b) A bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-24
Loans in anticipation of taxes
Sec. 24. (a) If the city fiscal body authorizes the borrowing by ordinance, the board of directors may borrow money by negotiating a temporary loan in anticipation of taxes already levied and in process of collection or distribution in the current year.
(b) The notes, warrants, or other evidences of indebtedness must:
(1) be executed by the city executive and attested by the clerk-treasurer; and
(2) be payable not later than the end of the calendar year in which the auditor of the county or the clerk-treasurer of the city will collect and distribute the taxes in anticipation of which the temporary loan is made and the money borrowed.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-25
Superintendent; personnel; business manager; pension or retirement plan; powers and duties
Sec. 25. (a) The governing board shall employ an experienced and a qualified person as superintendent of the hospital and other agents, employees, representatives, and servants that the board considers necessary. The board may fix salaries or compensation upon terms and conditions and with powers and duties the board considers proper. The board may delegate to the secretary or to the superintendent any of the board's powers under this section. The board, or the superintendent or secretary under authority granted by the board, may terminate the employment of a person appointed under this section at any time and with or without notice, except the superintendent and business manager.     (b) The governing board may also do the following:
(1) Appoint a business manager for the hospital.
(2) Give the manager powers and duties over the administration of the hospital.
(3) Pay the manager the compensation that the board considers proper.
(c) The governing board may, upon due investigation, authorize and place into effect a fair and reasonable pension or retirement plan for the hospital personnel with a reputable and an experienced company engaged in that business.
(d) All persons appointed or employed by the board under this section serve in the appointed or employed capacities, exercise the powers, and perform the duties that are authorized by the board or by the secretary of the board under authority granted by the board. However, the right of employment or termination of employment of the superintendent or business manager must be exercised by the board and may not be delegated to the secretary or any other person or officer.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-26
Estimate and budget
Sec. 26. (a) Before August 2 of each year, the governing board shall do the following:
(1) Analyze, estimate, compute, and consider the following for the current year and the next year for which the budget is being prepared:
(A) The income from patients, trust funds, gifts, donations, and all other sources during the current year and receipts that the board may reasonably anticipate.
(B) The expenditures already made and that may reasonably be anticipated for the hospital, including the following:
(i) The price trends in food, supplies, equipment, and other items of personal property required in the hospital.
(ii) The present and prospective number of patients using the hospital during the period for which the estimates are made.
(iii) Other facts, conditions, and circumstances that may probably affect the income or expenses of the hospital during the period.
(2) Determine whether there will be a deficiency in the funds necessary to maintain, equip, and operate the hospital in the next calendar year.
(b) The estimate and budget must be:
(1) in writing;
(2) signed in triplicate by at least a majority of the board; and
(3) certified by the secretary of the board.
(c) Before August 2 of each year, one (1) copy of the estimate and budget shall be filed in the office of the auditor of the county and one (1) copy shall be filed in the office of the clerk-treasurer of the city.

The third copy must remain on file with the secretary of the board.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-27
Tax levy without anticipated deficiency prohibited
Sec. 27. If the estimate and budget show no anticipated deficiency for the next calendar year, the city and the county may not levy any tax on the property of the city or county for the ensuing year.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-28
Anticipated deficiency; tax levy
Sec. 28. (a) If the budget and estimate filed in the auditor's office of the county in any year shows an anticipated deficiency, the amount of the deficiency shall be set out in the copy of the budget and estimate filed, and the board shall request that the fiscal body of the county appropriate sufficient funds and levy a sufficient tax rate on the taxable property of the county to meet the deficiency. The county auditor shall, upon the basis of the request, compute the amount of money necessary to be appropriated and the amount of tax levy necessary to be made on the taxable property of the county to meet the estimated deficiency in the anticipated hospital funds for the ensuing calendar year. The auditor shall place the tax levy before the county fiscal body at the fiscal body's annual budget meeting in September of the same year the request is filed.
(b) The county fiscal body shall place the amount of the anticipated deficiency in the county budget for the next calendar year and shall levy a sufficient tax on all taxable property in the county to meet the anticipated deficiency. However, the tax rate fixed by the county fiscal body in any one (1) year may not exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property in the county. The levy is known as the hospital aid tax.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.169.

IC 16-23-1-29
Appropriations; special hospital aid tax
Sec. 29. (a) If the county fiscal body is not authorized to appropriate sufficient funds under this chapter to meet an anticipated deficiency in any one (1) year reported and filed in the offices of the county auditor and city clerk-treasurer, the city fiscal body may appropriate a sufficient amount of funds for the next calendar year to meet the balance of the anticipated deficiency and levy a special hospital aid tax on all taxable property in the city for this purpose.
(b) The rate fixed by the city fiscal body for a hospital aid tax in any one (1) year may not exceed two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) of taxable property. The tax is in addition to any tax levied by the city for the retirement of bonds or other evidences of indebtedness and payment of interest charges for the alteration, repair, or improvement of the

hospital, including the construction of additions and extensions to the hospital.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.170.

IC 16-23-1-30
Emergency appropriations
Sec. 30. The fiscal body of the county and the fiscal body of the city may make additional appropriations of funds during any calendar year to meet an emergency for hospital expenditures authorized under this chapter, payable out of any part of the general fund of the county or city not otherwise appropriated.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-31
Appropriation approval; review; revision; annual reports
Sec. 31. (a) If the annual budget and appropriations, or any additional appropriations or transfers of money, made or proposed by the board of directors, excluding any cumulative building money:
(1) is not based upon or derived in part from a tax levy on property in the county or city; and
(2) involves only the funds of the hospital derived wholly from other sources than property taxes;
the board only needs to adopt a resolution for the approval of the budget appropriations, additional appropriations, or transfers and file a true copy of the budget appropriations, additional appropriations, or transfers and the resolution in the offices of the county auditor and city clerk-treasurer within seven (7) days after board action for the information of the public.
(b) If the funds are not derived from taxation, the city fiscal body may review, consider, and file objections and take an appeal to the department of local government finance upon the following:
(1) An annual budget and any appropriations in the budget and request the reduction or elimination of any item.
(2) Additional appropriations or transfers of funds, or any part of additional appropriations or transfers of funds, within ten (10) days after the certificate has been filed in the clerk-treasurer's office.
The ruling and action of the department of local government finance is final and conclusive.
(c) The annual budget and appropriations may be revised by the board of directors by increasing or decreasing items in the budget based on revenues derived from sources other than property taxes and by transfer from any items of the budget and appropriations to other items of the budget, without giving legal notice or any public hearing. However, a copy of each resolution changing the budget or any appropriations or transfers of funds shall be filed with the city clerk-treasurer and county auditor within seven (7) days after the passage of each resolution. The resolution is subject to appeal by the city fiscal body to the department of local government finance for final action in the manner and within the period provided in this

section.
(d) The governing board shall annually file a condensed annual report of receipts and expenditures of all hospital funds. Expenses or income items may be summarized in a fair and an accurate manner for the information of all taxpayers and citizens. A copy of the annual report covering the preceding calendar year shall be filed in the city clerk-treasurer's office and in the county auditor's office on or before the first Monday in March. Detailed information on the items must be available for inspection by the public at the hospital administrator's office.
As added by P.L.2-1993, SEC.6. Amended by P.L.90-2002, SEC.398.

IC 16-23-1-32
Hospital aid taxes; collection and deposit
Sec. 32. (a) The county treasurer shall collect all hospital aid taxes levied by the county fiscal body or city fiscal body as other taxes on property are collected, and the county auditor shall pay over the amount to the clerk-treasurer of the city. The amount shall be placed in the hospital fund of the city, subject to the order of the governing board, and is available for the payment of maintenance, equipment, supplies, and operating expenses of the city hospital and for any other purpose for which the current budget of the hospital provides.
(b) The clerk-treasurer shall keep the hospital aid money levied by the county fiscal body or the city fiscal body in separate items on the appropriation records of the city. The amount received from the hospital aid levy of the county shall be considered appropriated for hospital purposes, without further appropriation by the city fiscal body.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-33
Records, books, papers, and physical property; inspection and examination
Sec. 33. The business records, books, papers, and physical property of the hospital shall be kept open at all reasonable times to the inspection and examination of the following:
(1) The state board of accounts.
(2) The city executive, the city fiscal body, and the board of public works and safety of the city.
(3) The county legislative body, the county fiscal body, and the judge of the circuit court of the county.
(4) Any other authorized local or state officer, board, or commission.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-34
Gifts, donations, bequests, devises, and property in trust; acceptance and control
Sec. 34. (a) The governing board may accept gifts, donations, bequests, and devises, and property in trust for the use and benefit of

the hospital. The board shall recommend and the city fiscal body, by resolution or ordinance, must approve the terms and acceptance of any trust. If no trust is involved and there is an unconditional gift or donation to the hospital or to the city for hospital purposes, the board may accept the gift on behalf of the hospital without referring the gift to the city fiscal body.
(b) The governing board shall control all trust funds or property and other donations, gifts, bequests, or devises belonging to the hospital or made to the city for hospital purposes. The board shall carry out terms and conditions of a trust involving acts or proceedings in connection with the hospital.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-35
Facility construction, improvement, and repair by city legislative bodies
Sec. 35. (a) If the city legislative body of a city having a city hospital determines that the city hospital's buildings and facilities are or will soon become insufficient to serve the needs of the residents of the city and of the county in which the city is located, the city legislative body may, by ordinance, do any of the following:
(1) Provide for the construction of any of the following:
(A) Buildings at the same or a different location to replace or supplement the hospital building.
(B) An extension and addition to any hospital building.
(2) Provide for the alteration, improvement, remodeling, or repair of any hospital building and grounds.
(3) Provide for the acquisition by condemnation, purchase, or donation of additional real property.
(b) The city fiscal body may, by ordinance, appropriate or borrow the necessary money and issue bonds of the city. The city fiscal body shall annually levy a sufficient tax on all taxable property in the city to pay the principal of the bonds that will mature in the ensuing calendar year and the interest payments due in the ensuing calendar year on all outstanding bonds of that issue. The appropriations and bonds may include the cost of architects' services and any preliminary proceedings, legal services, and other incidental expense in connection with the project.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-36
Bonds; terms; security
Sec. 36. (a) The ordinance specified in section 35 of this chapter shall provide for the following:
(1) The issuance, sale, execution date, and principal of each bond to be issued.
(2) The number of bonds and the aggregate principal of the bond issue.
(3) The payment of interest on the bonds annually or semiannually.         (4) A maturity date that is within twenty-five (25) years from the date of execution of the bonds.
(5) Any other terms authorized or required by statute.
(b) The city fiscal body also shall pledge the full faith and credit of the city, with the city's taxable property, to the redemption of the bonds on the respective maturity dates of the bonds and to the payment of all interest becoming due on the bonds.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-37
Facility construction, improvement, and repair by governing board
Sec. 37. (a) The governing board may design, order, contract for, and execute the following:
(1) The construction of other buildings at the same or a different location to replace or supplement a hospital building.
(2) The construction of an adequate and a proper extension and addition to a hospital building.
(3) The alteration, improvement, repair, and remodeling of a hospital building and grounds.
(4) The acquisition by condemnation, purchase, or donation of additional real property.
(5) The purchasing, construction, remodeling, enlargement, or acquisition in any lawful manner of a building for a hospital purpose.
(b) The governing board shall perform duties and exercise powers authorized by ordinances adopted by the fiscal body of the city or county for the appropriation of adequate funds or the borrowing of money by issuance and sale of the bonds of the city or county.
(c) Except as provided in IC 36-1-12-1(c) or in this chapter, the governing board is governed by all applicable statutes for third class cities in the making of repairs, construction, improvement, extension, or addition of or to the hospital, including the acquisition or condemnation of real property.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-38
Federal funds and grants; county funds
Sec. 38. The city and the governing board may, by the proper officers, do the following:
(1) Apply for, accept, and receive federal funds or grants available to aid the hospital project.
(2) Agree to and carry out the terms of the grant.
(3) Execute any necessary applications, contracts, and other instruments for this purpose.
(4) Accept and receive any funds appropriated and available from the county under this chapter and use the funds for the hospital project.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-39 Emergency hospital construction, improvement, and repair; bonds
Sec. 39. (a) This section applies to the county fiscal body of a county in which a city hospital is located and maintained.
(b) The county fiscal body may issue and sell bonds and appropriate money, if the fiscal body finds the following:
(1) An emergency exists.
(2) To meet the medical needs of the county residents living inside and outside the corporate limits of the city it is necessary to aid in the following:
(A) The construction, improvement, repair, or remodeling of hospital buildings and grounds.
(B) The construction of an extension or addition to the hospital.
(C) The acquisition of real property for the hospital.
(3) An appropriation of county funds, borrowing of money, and issuance and sale of bonds by the county are in the best interests of all the citizens of the county.
(c) The county fiscal body may issue and sell bonds and appropriate the proceeds to meet the emergency:
(1) without regard to whether the city in which the hospital is located has issued and sold bonds for these purposes or contemplates the issuance and sale of bonds;
(2) as other county bonds are issued and sold under statute; and
(3) subject to approval of the department of local government finance.
(d) The principal derived from the sale of the bonds, upon due appropriation by the county according to statute, shall be paid to the clerk-treasurer of the city to assist in paying the cost of the improvement, repair, remodeling, or construction project of the hospital or for the acquisition of real property, without reappropriation by the fiscal body of the city.
As added by P.L.2-1993, SEC.6. Amended by P.L.90-2002, SEC.399.

IC 16-23-1-40
Cumulative hospital building fund; tax rate; investment
Sec. 40. (a) The governing board may request a cumulative hospital building fund and a tax rate upon all taxable property in the county in which the hospital is located to finance the fund. If a resolution is approved by majority vote of all members at a regular or special board meeting, the resolution shall be certified to the county auditor, who shall submit the resolution to the county executive for preliminary approval and recommendation. Upon the approval of the county executive, the county auditor shall publish notice of a public hearing before the county council on the establishment of a cumulative hospital building fund and tax rate in each year.
(b) The cumulative building tax rate begins in any calendar year when all proceedings to establish the tax rate have been completed before August 2 in that year. The rate is levied on each one hundred dollars ($100) of taxable property for that year, payable in the next

year, and continues each year for a term not exceeding twelve (12) years. The resolution of the board must specify the following:
(1) The number of years.
(2) The effective date when the tax levy begins.
(3) The amount of rate on each one hundred dollars ($100) of taxable property.
(4) Any other pertinent facts considered advisable by the board.
(c) Except as provided in subsections (f) through (h), the rate on each one hundred dollars ($100) may be reduced but not increased by the department of local government finance in approving a cumulative building tax rate. The rate as finally fixed by the department of local government finance is final. However, the county fiscal body, by three-fourths (3/4) affirmative vote of the county fiscal body's members, may reduce the rate in any given year or years to meet an emergency existing in the county, but the temporary reduction affects the rate only in the year when the action is taken. The rate is automatically restored to the rate's original amount in each succeeding year of the established period except in any other year when another emergency reduction is made. The rate is subject to review each year by the county fiscal body, but the county tax adjustment board and department of local government finance may not reduce the rate below the original rate established and approved by vote of the county fiscal body unless the county fiscal body reduces the rate.
(d) The county fiscal body, city fiscal body, county tax adjustment board, or department of local government finance does not have power or jurisdiction over the annual budget and appropriations, additional appropriations, or transfer of money unless the action involves the expenditure or raising of money derived from property taxes. If the cumulative building fund is the only hospital fund raised by taxation, section 31 of this chapter controls.
(e) The cumulative building fund raised may be properly and safely invested or reinvested by the board to produce an income until there is an immediate need for the fund's use. The fund and any income derived from investment or reinvestment of the fund may be used as follows:
(1) To purchase real property and grounds for hospital purposes.
(2) To remodel or make major repairs on any hospital building.
(3) To erect and construct hospital buildings or additions or extensions to the buildings.
(4) For any other major capital improvements, but not for current operating expenses or to meet a deficiency in operating funds.
(f) Not later than August 1 of any year, ten (10) or more taxpayers in the county may file with the county auditor of the county in which the hospital is located a petition for reduction or rescission of the cumulative building tax rate. The petition must set forth the taxpayers' objections to the tax rate. The petition shall be certified to the department of local government finance.     (g) Upon receipt of a petition under subsection (f), the department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition. The hearing must be held in the county in which the hospital is located. Notice of the hearing shall be given to the county fiscal body and to the first ten (10) taxpayers whose names appear on the petition. The notice must be in the form of a letter signed by the secretary or any member of the department of local government finance, sent by mail with full prepaid postage to the county fiscal body and to the taxpayers at their usual places of residence at least five (5) days before the date fixed for the hearing.
(h) After the hearing under subsection (g), the department of local government finance shall approve, disapprove, or modify the request for reduction or rescission of the tax rate and shall certify that decision to the county auditor of the county in which the hospital is located.
As added by P.L.2-1993, SEC.6. Amended by P.L.41-1993, SEC.32; P.L.90-2002, SEC.400.

IC 16-23-1-41
Claims against hospitals
Sec. 41. All claims against the hospital for money payable for services provided, items furnished, or expenses incurred at or for the hospital shall be considered and allowed or disallowed, in whole or in part, as the board of directors considers proper. The allowance or disallowance shall be certified or attested by the secretary, president, or other member authorized by the board to endorse the action taken on claims. The claims shall then be filed in the clerk-treasurer's office of the city. If the claims are covered by proper appropriations in effect and unexpended and are in due form, or if no appropriation is required by statute and the claims are filed and allowed according to statute, the clerk-treasurer shall promptly pay the claims out of the hospital funds of the city to the individual, firm, corporation, or other legal entity to whom the claims are due.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-42
Maintenance and operation of properties
Sec. 42. All property constructed, purchased, improved, repaired, remodeled, or acquired by the city or by the board of directors and used for hospital purposes shall be maintained and operated as and for a city hospital under the control of the board of directors, with equal representation on the board to the residents of the city and to the citizens of the county residing outside the city and with equal rights, facilities, service, and treatment available to citizens of the county residing inside and outside the corporate limits of the city.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-43
City classification changes; effect
Sec. 43. If a city to which this chapter applies becomes a city of

a different class, the hospital may continue to be maintained, operated, improved, remodeled, and enlarged, and real property acquired, as provided in this chapter as if the classification had not changed.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-44
Joint hospital operation
Sec. 44. A city hospital operating under this chapter may operate jointly with a county hospital in the same county created under IC 16-22-13. Joint operation may include joint employment of an administrator and other personnel, joint policies, joint purchases, joint services, and other programs to reduce the costs of health care. The board of directors of the city hospital may contract with the hospital board of the county hospital to provide for the manner of allocation of revenues and expenditures and the administration of the hospitals. Records must reflect the separate ownership, financial obligations, and existence of the city hospital and the county hospital.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-45
Governing board; rights and powers; sale and lease of real property
Sec. 45. (a) The governing board has the same rights and powers as the hospital board of a county hospital under IC 16-22-2, except when those rights and powers are in conflict with the rights and powers granted to a city hospital under this chapter. However, a city hospital and the hospital's board of directors do not have authority to act inconsistently with the nature of the city hospital as a body of city government.
(b) The governing board may sell or lease real property to others by taking the same steps and procedures that the city served by the city hospital is required to take to sell or lease real property, except to the extent that this subsection conflicts with another statute authorizing the sale or lease of real property.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-46
Sale of real property; trust bids; lease of real and personal property; loans
Sec. 46. (a) This section applies to the sale of real property by the governing board.
(b) If real property is sold by acceptance of bids, a bid submitted for the property by a trust (as defined in IC 30-4-1-1(a)) must identify the following:
(1) Each beneficiary of the trust.
(2) Each settlor empowered to revoke or modify the trust.
(c) The governing board may lease from others real or personal property, with or without an option to purchase, on terms and

conditions and for times the board of directors considers reasonable.
(d) The governing board may borrow money and may secure the loan by a pledge of amounts from the cumulative building fund or other security. The loan may be made for a term of up to twenty (20) years.
As added by P.L.2-1993, SEC.6.

IC 16-23-1-47
Board of directors; authority and powers; direct financial subsidies
Sec. 47. (a) The board of directors has the authority and powers granted to boards of nonprofit corporations under IC 23-17, including the powers to do the following:
(1) Enter shared service agreements and other cooperative ventures.
(2) Join or sponsor memberships in organizations and associations that benefit the hospital.
(3) Incorporate other corporations.
(4) Allow members of the board or officers or administrators of the hospital to serve as directors of the following:
(A) Organizations or associations that benefit the hospital.
(B) Partnerships, limited liability companies, or other corporations.
(C) Shared service agreements and other cooperative ventures.
(5) Offer to the general public, directly or indirectly, products and services of any entity created under this subsection.
(6) Sue and be sued in the board's own name.
(7) Enter into contracts.
(8) Perform all other duties and exercise all other powers prescribed by law.
(b) The existence of authority or power under subsection (a) shall be determined in favor of the hospital if generally authorized or existing under IC 23-17. A resolution of the board of directors is presumptive evidence of a power.
(c) If a county or city fiscal body provides a direct financial subsidy to a hospital from a tax levy at the time a hospital exercises the hospital's powers under subsection (a), the hospital may not provide the funds from a tax levy to an entity created under subsection (a) for more than three (3) years. After three (3) years, all money, with interest, must be repaid in not more than ten (10) years.
As added by P.L.2-1993, SEC.6. Amended by P.L.8-1993, SEC.251.



CHAPTER 2. HOSPITAL BOARDS OF GOVERNORS IN THIRD CLASS CITIES

IC 16-23-2-1
Creation
Sec. 1. The legislative body of a third class city may, by ordinance, create a board of governors of each hospital of the city.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-2
Members
Sec. 2. A board of governors must consist of not less than five (5) and not more than nine (9) members who shall be appointed by the mayor with the advice and consent of the legislative body. One (1) member of the board may be a licensed physician. The executive of the city is an ex officio member of the board of governors.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-3
Terms
Sec. 3. (a) The initial terms of a board of governors are as follows:
(1) One-third (1/3) of the members, as near as may be, shall be appointed for terms of one (1) year.
(2) One-third (1/3) of the members, shall be appointed for terms of two (2) years.
(3) One-third (1/3) of the members, shall be appointed for terms of three (3) years.
(b) All subsequent terms are for three (3) years.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-4
Vacancies
Sec. 4. All vacancies in the membership of the board of governors shall be filled for the unexpired term by appointment as provided in section 2 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-5
Compensation
Sec. 5. The members of the board of governors serve without compensation.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-6
Oath
Sec. 6. Each member of the board of governors qualifies by taking an oath of office within ten (10) days after the member's appointment. The oath shall be filed in the office of the clerk-treasurer of the city.
As added by P.L.2-1993, SEC.6.
IC 16-23-2-7
Conflicts of interest
Sec. 7. An individual is not prohibited from serving as a member of the board of governors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board of governors and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-8
Control of hospitals
Sec. 8. The board of governors has exclusive control of each hospital of the city. On the effective date of an ordinance and the appointment of the board under the ordinance, the jurisdiction of the department of health over the hospitals ceases.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-9
Hospital funds; duties of clerk-treasurer; deposits and payments
Sec. 9. The clerk-treasurer of a city having a board of governors is the custodian of and responsible for the clerk-treasurer's official bond for each hospital's funds, except as provided in section 11 of this chapter. The funds shall be paid over to the clerk-treasurer at least one (1) time each week, deposited in public depositories, and paid out on warrants drawn on the clerk-treasurer signed by the president and secretary of the board.
As added by P.L.2-1993, SEC.6.

IC 16-23-2-10
Budget and appropriations; reports
Sec. 10. (a) The governing board and the board's officers may not contract any obligation or pay out any money in excess of an annual budget and appropriations made for those purposes by the fiscal body of the city, as provided by statute.
(b) The board shall, before the time for the fixing of the city budget, annually present to the city fiscal body a detailed report of the receipts and expenditures of each hospital for the current year and a detailed estimate of the money needed for the next fiscal year. This must be done in the manner prescribed by statute or in the manner prescribed by the city fiscal body if a manner is not prescribed by statute.
(c) This section does not apply to funds from donations and bequests, which shall be administered in accordance with section 11 of this chapter.
As added by P.L.2-1993, SEC.6.
IC 16-23-2-11
Donations and bequests
Sec. 11. (a) The governing board may, under the name fixed by the ordinance and consistent with the terms of any donations and bequests, do the following:
(1) Accept, hold, and administer donations and bequests for the hospital or hospitals.
(2) Invest the money in securities that the board considers proper.
(3) Use the money and assets for hospital purposes.
(4) Convey assets and pay out money without an appropriation, but only after the action is authorized by a majority vote of the members of the board.
(b) If the board desires to accept the donations or bequests, the board shall elect a treasurer from among the board who is custodian of the money and of the income from the money. The treasurer shall give bond in an amount fixed by and with surety to the approval of the board. The bond must be payable to the board, and suit may be brought on the bond by the board in the board's name.
(c) The board may not accept a donation or bequest that creates an obligation to the city unless the donation or bequest is first accepted and approved by the city fiscal body.
As added by P.L.2-1993, SEC.6.



CHAPTER 3. TAX LEVIES AND APPROPRIATIONS FOR HOSPITAL ASSOCIATIONS BY THIRD CLASS CITIES

IC 16-23-3-1
Application of chapter
Sec. 1. This chapter applies to a third class city that meets the following conditions:
(1) Has no hospital facilities for the third class city's citizens.
(2) Has a nonprofit hospital corporation that meets the following conditions:
(A) Has the hospital corporation's principal office and place of business designated in the hospital corporation's articles of incorporation as located in, or within one (1) mile of the limits of, the city.
(B) Desires to construct or has constructed in the city, or within one (1) mile of the city, a nonprofit hospital to be operated for charitable purposes.
(C) Has a governing board that meets the following conditions:
(i) Manages the construction, maintenance, and operation of the hospital.
(ii) Is entirely nonsectarian and nonpolitical.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-2
Construction and equipment of facilities; payment of obligations; contracts
Sec. 2. The city fiscal body may do the following:
(1) Appropriate money to aid in the construction and equipment of hospital buildings and purchase of suitable grounds, in an amount not more than the amount provided for the purchase and construction by the nonprofit hospital corporation under section 1 of this chapter.
(2) Appropriate money to pay the obligations of the nonprofit hospital corporation under section 1 of this chapter for the purchase of grounds and equipment for and the construction of the hospital.
(3) Enter into a contract, upon terms the city fiscal body considers advantageous to the citizens of the city, with the nonprofit hospital corporation under section 1 of this chapter and donors of a fund for the following purposes:
(A) To purchase grounds and construct and equip the hospital building.
(B) To name the hospital.
(C) To hold title to the hospital building and grounds.
(D) To receive donations and determine the terms upon which donations may be accepted.
As added by P.L.2-1993, SEC.6.
IC 16-23-3-3
Defrayment of deficiencies
Sec. 3. If the city has provided assistance to the nonprofit corporation under section 2 of this chapter and the revenues derived from patient fees in any one (1) year and all other income of the association are not sufficient to maintain the hospital and grounds, the city may appropriate and pay to the nonprofit hospital corporation annually a sufficient amount to defray the deficiency.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-4
Hospital admittance
Sec. 4. A hospital described in this chapter must be open to all of the following:
(1) Persons on reasonable terms.
(2) Physicians on reasonable terms who desire to place patients in the hospital.
(3) Employees of the city, without charge, who are injured in the course of employment.
(4) Poor and indigent persons on reasonable rates to be paid by the proper officers having charge of the care of those persons.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-5
Bonds; tax levy
Sec. 5. (a) The city fiscal body may issue and sell bonds of the city, under the regulations followed for the issuance and sale of bonds for the construction of other city buildings, to provide money to do the following:
(1) Aid in the purchase, equipment, and construction of the hospital buildings and grounds.
(2) Pay the obligations of the hospital association.
(b) The fiscal body may also levy and collect taxes to pay and satisfy bonds when due.
As added by P.L.2-1993, SEC.6.

IC 16-23-3-6
Maintenance tax
Sec. 6. The city fiscal body may annually levy and collect a tax of not more than two and sixty-seven hundredths cents ($0.0267) on each one hundred dollars ($100) of the taxable property in the city to provide money to aid in the maintenance of the hospital as provided in this chapter.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.171.



CHAPTER 4. TAX LEVIES FOR HOSPITALS IN THIRD CLASS CITIES

IC 16-23-4-1
Application
Sec. 1. This section applies to a third class city that owns or controls a hospital.
As added by P.L.2-1993, SEC.6.

IC 16-23-4-2
Special maintenance tax
Sec. 2. The city fiscal body may levy a special tax for the maintenance of the hospital of not less than sixty-seven hundredths of one cent ($0.0067) and not more than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property, to be levied and collected the same as other city taxes are levied and collected.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.172.

IC 16-23-4-3
Hospital fund
Sec. 3. The amount collected under section 2 of this chapter constitutes a separate fund for the maintenance of the hospital, known as the hospital fund. The fund is under the management and control of the city fiscal body.
As added by P.L.2-1993, SEC.6.



CHAPTER 5. AID TO NONPROFIT AND BENEVOLENT HOSPITALS

IC 16-23-5-1
Application of chapter
Sec. 1. This chapter applies to a nonprofit hospital corporation that meets the following conditions:
(1) Is established in or within one (1) mile of a city.
(2) Is located within a county without a city or other public hospital.
(3) Has insufficient revenues derived from the care of persons able to pay for services and from all other sources to support and maintain the hospital and enable the hospital to supply the demand for hospital care and nursing in the city and community.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-2
Governing board; members
Sec. 2. A nonprofit hospital corporation described in section 1 of this chapter must have articles of incorporation, a constitution, or bylaws that provide that:
(1) the corporation's incorporators are the corporation's first board of trustees and the board:
(A) is the corporation's sole governing board; and
(B) elects the board's successors at stated periods from reputable citizens of the city and vicinity, who:
(i) may include one (1) licensed physician; and
(ii) must be persons interested in the benevolent work of the hospital, chosen without reference to political or sectarian influence, and who receive no compensation for their services; or
(2) the corporation's general corporate powers will be exercised by a governing board, whose members:
(A) may include one (1) licensed physician;
(B) must be residents of the city in which the hospital is located; and
(C) must be elected by a board of electors consisting of representatives from each organized church, religious association, fraternal, charitable, military, patriotic, civic organization, and labor union in the city.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-3
Conflicts of interest
Sec. 3. An individual is not prohibited from serving as a member of the governing board if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the

member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-4
Governing board vacancies; candidates
Sec. 4. Whenever a vacancy occurs on the governing board, the existing governing board shall submit a list of three (3) candidates for each vacancy to be filled to the appointing authority. Each candidate submitted by the governing board must meet the requirements concerning governing board members.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-5
Governing board vacancies; appointments
Sec. 5. (a) For each vacancy, the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates submitted by the governing board.
(2) Request and receive from the governing board a second list of three (3) candidates.
(3) Appoint an individual who meets the requirements concerning board members and who was not named in the initial list submitted by the governing board.
(b) If the appointing authority requests and receives a second list of three (3) candidates under subsection (a)(2), the appointing authority may do one (1) of the following:
(1) Appoint one (1) of the three (3) candidates named in the second list.
(2) Appoint an individual who meets the requirements concerning board members and who was not named in the second list of three (3) candidates submitted by the governing board.
(c) The appointment for a vacancy shall be made within sixty (60) days of the submission of the initial list of candidates under section 4 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-5-6
Hospital support and maintenance
Sec. 6. A city may provide for the support and maintenance of a hospital subject to this chapter as follows:
(1) Appropriate money to the hospital.
(2) Levy and collect a special tax not exceeding two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) valuation of the taxable property of the city.
(3) Give other aid and support to the hospital that the city council considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.173.
IC 16-23-5-7
Contracts with townships
Sec. 7. The trustees of the townships of the county, with the consent of the township boards, may contract with the managers of the hospital for the nursing and care of the poor of the townships who are sick, injured, or disabled, upon terms that the township officers determine to be just and proper.
As added by P.L.2-1993, SEC.6.



CHAPTER 6. LEASE OF HOSPITAL PROPERTY BY CITIES TO NONPROFIT ASSOCIATIONS

IC 16-23-6-1
Application of chapter
Sec. 1. This chapter applies to a city that:
(1) owns a hospital consisting of grounds, buildings, equipment, and furnishings; and
(2) is located within a county with a nonprofit hospital corporation, whose general corporate powers are exercised by a board of directors composed of residents of the county:
(A) one (1) of whom must be a member of or a person designated by the county executive;
(B) one (1) of whom may be a licensed physician; and
(C) all of whom are elected by the members of the corporation, who must be representatives of each duly organized church, religious association, labor union, fraternal, charitable, military, and civic organization in the county.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-2
Conflicts of interest
Sec. 2. An individual is not prohibited from serving as a member of the board of directors if the member:
(1) has a pecuniary interest in; or
(2) derives a profit from;
a contract or purchase connected with the hospital. However, the member shall disclose the interest or profit in writing to the board and provide a copy to the state board of accounts. The member shall abstain from voting on any matter that affects the interest or profit.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-3
Authorization
Sec. 3. If the city fiscal body determines by resolution adopted at a regular meeting that:
(1) the city should not operate the hospital; and
(2) it would be in the interests of the city to provide adequate hospital care and nursing for the sick, injured, and disabled by leasing the hospital grounds, buildings, equipment, and furnishings to the corporation;
the city fiscal body may, on behalf of the city, authorize the execution of a lease with the corporation of the property to be operated as a hospital for not more than fifty (50) years, upon terms and conditions agreed upon by the fiscal body and the corporation.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-4 Qualified organizations
Sec. 4. A duly organized church, religious association, labor union, fraternal, charitable, military, or civic organization referred to in section 1 of this chapter is an entity that has the following:
(1) Duly adopted bylaws.
(2) A regular place of meeting in the county.
(3) A majority of its members are at least twenty-one (21) years of age.
(4) A duly elected presiding officer and secretary.
(5) Had at least four (4) regular meetings in the county during the calendar year preceding the annual meeting of the organization.
As added by P.L.2-1993, SEC.6.

IC 16-23-6-5
Lease provisions
Sec. 5. A lease authorized by section 3 of this chapter must provide that the corporation will do the following:
(1) Make all repairs to the property leased.
(2) Keep the property adequately insured.
(3) Maintain the property in as good condition as the property is in at the time of the execution of the lease, natural wear and tear excepted.
As added by P.L.2-1993, SEC.6.



CHAPTER 7. SUPPORT OF NONMUNICIPAL HOSPITALS IN EVANSVILLE AND SOUTH BEND

IC 16-23-7-1
Application of chapter
Sec. 1. This chapter applies to a nonprofit hospital corporation:
(1) in a city having a population of:
(A) more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000); or
(B) more than one hundred five thousand (105,000) but less than one hundred twenty thousand (120,000);
(2) in a city without a city hospital or other means for furnishing the city's citizens hospital care; and
(3) that owns property in the city that:
(A) is used for hospital purposes; and
(B) has a value of at least four hundred thousand dollars ($400,000).
As added by P.L.2-1993, SEC.6. Amended by P.L.170-2002, SEC.105.

IC 16-23-7-2
Hospital support and maintenance
Sec. 2. A city may do the following:
(1) Appropriate money to the hospital for support and maintenance.
(2) Aid in the support of the hospital by the levy and collection of a special tax, not exceeding one cent ($0.01) on each one hundred dollars ($100) valuation of taxable property of the city.
(3) Give other aid and support in the maintenance of the hospital that the city fiscal body considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.174.

IC 16-23-7-3
Equality of appropriations
Sec. 3. If at least two (2) hospitals qualify under this chapter, all appropriations must be made to the hospitals in equal amounts.
As added by P.L.2-1993, SEC.6.



CHAPTER 8. SUPPORT OF NONMUNICIPAL HOSPITALS IN ANDERSON AND TERRE HAUTE

IC 16-23-8-1
Application of chapter
Sec. 1. This chapter applies to a nonprofit hospital corporation:
(1) in a city having a population of:
(A) more than fifty-nine thousand seven hundred (59,700) but less than sixty-five thousand (65,000); or
(B) more than fifty-nine thousand (59,000) but less than fifty-nine thousand seven hundred (59,700);
(2) in a county without a city or other public hospital;
(3) that admits persons for care and treatment without regard to race, color, or religious creed;
(4) the revenue of which derived from the care of persons able to pay and from all other sources is expended in the maintenance and operation of the hospital and for the care of persons who are unable to pay to the extent of the hospital's ability to do so;
(5) the revenue of which is insufficient to support and maintain the hospital and enable the hospital to supply the need and demand for hospital care and nursing in the city, either alone or in conjunction with other hospitals in the city; and
(6) in a city that has no city hospital under the city's control that is supported entirely by public money.
As added by P.L.2-1993, SEC.6. Amended by P.L.170-2002, SEC.106.

IC 16-23-8-2
Hospital support and maintenance
Sec. 2. A city may do the following:
(1) Appropriate money to the hospital for support and maintenance.
(2) Aid in the support of the hospital by the levy and collection of a special tax, not exceeding two and thirty-three hundredths cents ($0.0233) on each one hundred dollars ($100) valuation of the taxable property of the city.
(3) Give other aid and support in the maintenance of the hospital in the manner that the city fiscal body considers proper.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.175.

IC 16-23-8-3
Appropriations; contracts
Sec. 3. The county fiscal body may appropriate money to aid in the support of the hospital. The county executive and township trustees of the county, with the consent of the township boards, may contract with the officers of the governing body of the hospital for the medical care and nursing of the poor of the county and townships. As added by P.L.2-1993, SEC.6.



CHAPTER 9. BENEVOLENT HOSPITALS IN CERTAIN TOWNSHIPS

IC 16-23-9-1
Application of chapter
Sec. 1. This chapter applies to a nonprofit hospital corporation that:
(1) is located in a township having a population of more than eight thousand (8,000) but less than ten thousand (10,000) located in a county having a population of more than forty-five thousand (45,000) but less than forty-five thousand nine hundred (45,900);
(2) has a majority of members who are residents of the township;
(3) is managed by directors, a majority of whom are residents of the township and who serve without compensation;
(4) is free from political or sectarian influence and is required by the hospital's articles of incorporation to be so managed and maintained perpetually; and
(5) is unable to be maintained and supported and to perform the hospital service reasonably needed and required for the people of the township without assistance, as determined by the township trustee and township board.
As added by P.L.2-1993, SEC.6. Amended by P.L.170-2002, SEC.107.

IC 16-23-9-2
Tax levies
Sec. 2. The township board may, at the request of the township trustee, levy annually and cause to be collected as other taxes are collected a tax upon all of the taxable property within the township. The tax may not exceed six and sixty-seven hundredths cents ($0.0667) on each one hundred dollars ($100) of assessed valuation. The tax is for the use of the hospital in defraying the expenses of the hospital's maintenance and support, for providing necessary additions, and for the payment of mortgage indebtedness.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.176.

IC 16-23-9-3
Tax collection
Sec. 3. The taxes levied under section 2 of this chapter shall be collected as provided by statute for the collection of other taxes upon property in the township. When the taxes are collected, the taxes shall be paid into the treasury of the nonprofit hospital corporation and used for the purposes set out in section 2 of this chapter.
As added by P.L.2-1993, SEC.6.

IC 16-23-9-4
Authority to borrow funds; bonds; tax levies; bond proceeds
Sec. 4. (a) This section applies if the township trustee and the

township board of the township determine the following:
(1) That the hospital is indebted in an amount not exceeding five thousand dollars ($5,000), the payment of which is secured by a mortgage encumbering the buildings and grounds of the hospital.
(2) That an addition to the hospital structure or additional building or buildings, or equipment is required to enable the hospital to efficiently carry on the hospital's activities under the hospital's articles of incorporation.
(b) The township board may authorize the trustee, by special order entered and signed upon the township board's records, to borrow an amount on behalf of the township sufficient to pay the mortgage indebtedness, or to construct and equip an addition to a building or for an additional building. The township board may authorize the trustee of the township to issue bonds of the township to pay the debt created. The bonds:
(1) may run for a period not exceeding ten (10) years;
(2) may bear interest at any rate; and
(3) shall be sold by one (1) of the trustees, with the consent of the township board, for not less than par value.
(c) The township board shall annually levy sufficient taxes to pay at least one-tenth (1/10) of the township bonds, including interest, and the township trustee shall apply the tax levy collected each year to the retirement of the bonds and the payment of the interest on the bonds. The bonds issued under this section may not exceed an amount equal to one percent (1%) of the adjusted value of all the taxable property in the township, including that in a town, as determined under IC 36-1-15.
(d) This debt may not be created except by the township board in the manner specified in this section. A payment of an unauthorized debt by a trustee from public funds is recoverable upon the bond of the trustee.
(e) The township trustee shall pay the proceeds from the borrowing and the sale of bonds into the treasury of the hospital. The hospital may use the money only to pay the mortgage indebtedness for which bonds had been sold or for construction and equipment of buildings or additions to buildings.
As added by P.L.2-1993, SEC.6. Amended by P.L.6-1997, SEC.177.

IC 16-23-9-5
Ex officio board membership by township trustees
Sec. 5. A township may not exercise the powers under this chapter, raise money by taxation, or incur debt of the township on behalf of a hospital unless the trustee of the township is an ex officio member of the board of directors or other governing board of the hospital throughout the term of the expenditure of all public money.
As added by P.L.2-1993, SEC.6.






ARTICLE 24. TUBERCULOSIS HOSPITALS

CHAPTER 1. COUNTY TUBERCULOSIS HOSPITALS; POWER OF COUNTY BOARD; BOARD OF MANAGERS

IC 16-24-1-1
Treatment of nontubercular patients; tuberculosis funds restricted
Sec. 1. A hospital organized under:
(1) this article; or
(2) IC 16-11 (before its repeal on July 1, 1993);
may treat patients with chronic diseases other than tuberculosis. However, funds from the state contributed for tuberculosis cases are available only to individuals with tuberculosis.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-2
Establishment of hospital; powers of county executive
Sec. 2. The county executive of a county may establish a county hospital for the care and treatment of persons with tuberculosis. When the county executive votes to establish a hospital, the county executive may do the following:
(1) Purchase or lease real property or acquire the real property and easements by condemnation proceedings.
(2) Erect buildings, make improvements, repairs, and alterations, subject to approval by the state department.
(3) With the approval of the county fiscal body, and based upon estimates of the governing board, assess, levy, and collect money necessary for suitable lands, buildings, improvements, maintenance, and other necessary expenditures for the hospital.
(4) Borrow money to erect, furnish, and equip the hospital and to purchase a site on the credit of the county and issue county obligations as the county executive may do for other county purposes.
(5) Accept and hold in trust for the county, and to comply with the terms of, any of the following:
(A) A grant or devise of land.
(B) A gift or bequest of money or other personal property.
(C) A donation for the benefit of the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-3
Annual funding; taxation; additional appropriations
Sec. 3. The board annually shall make an estimate for and recommend to the county fiscal body a tax rate and levy to provide funds for the operation and maintenance of the hospital. The county fiscal body shall adopt a budget and fix a levy and tax rate that, when added to estimated hospital revenues, will provide the amounts appropriated for the hospital. The county fiscal body may make

additional appropriations from the county general fund to make up deficits in estimated revenue or for emergencies.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-4
Counties over 200,000 and under 300,000; qualification of hospitals under Medicare and Medicaid programs; superintendent
Sec. 4. (a) The county executive of a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000) may use the county's tuberculosis hospitals to treat patients with tuberculosis and for other purposes necessary to qualify under the Medicare and Medicaid programs. At the discretion of the county executive, tuberculosis hospitals may become affiliated with a hospital in the community to enable the tuberculosis hospital to be fully utilized under all programs available.
(b) The superintendent of hospitals located in a county described under subsection (a) must be a qualified hospital administrator or an experienced physician selected by the governing board. The board shall delegate to the superintendent and all other personnel the duties of the board's respective positions.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-5
Governing board; membership; terms of office
Sec. 5. (a) When the county executive establishes a hospital for the care and treatment of persons with tuberculosis, the county executive shall appoint a governing board of the hospital. The board consists of four (4) members who are residents of the county, and at least two (2) of whom must be licensed physicians.
(b) The initial appointments are as follows:
(1) One (1) member for a term of four (4) years.
(2) One (1) member for a term of three (3) years.
(3) One (1) member for a term of two (2) years.
(4) One (1) member for a term of one (1) year.
(c) Appointments of successors are for terms of four (4) years. However, appointments to fill vacancies are for the unexpired term.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-6
Absences creating vacancy; excuse
Sec. 6. Failure of a member of the governing board to attend three (3) consecutive meetings of the board creates a vacancy in the member's office unless the absence is excused by formal action by the governing board.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-7
Compensation; expenses
Sec. 7. The members of the governing board are not entitled to compensation for their services and are allowed their actual and

necessary traveling and other expenses to be audited and paid in the same manner as the other expenses at the hospital by the county executive.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-8
Removal for cause; hearing
Sec. 8. A member of the governing board may be removed from office by the county executive for cause after the manager is given an opportunity to be heard.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-9
Counties over 300,000 and under 400,000 or over 200,000 and under 300,000; board of managers; membership; terms of office
Sec. 9. (a) This section applies to a county having a population of:
(1) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(2) more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) The board of managers of the hospital consists of seven (7) members chosen by the county executive. The members must:
(1) be chosen without regard for political affiliation;
(2) be citizens of the county; and
(3) include at least two (2) licensed physicians.
(c) The term of office of each member of the board is four (4) years. The terms of not more than two (2) of the managers expire annually. The terms of the members of the board may not be altered. The initial appointments are for the respective terms of three (3) years, two (2) years, and one (1) year. Appointments of successors are for terms of four (4) years. Appointments to fill vacancies are for the unexpired term.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-10
Conflicts of interest
Sec. 10. A board member may not have a personal pecuniary interest in the furnishing of services to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-11
President; vice president
Sec. 11. The board of managers shall elect from its members a president and at least one (1) vice president.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-12
Powers and duties of board of managers
Sec. 12. The board of managers has the following powers and duties:         (1) To appoint a superintendent of the hospital as an executive officer who shall manage the hospital on behalf of the board of managers. A superintendent appointed:
(A) after January 1, 1982, must:
(i) be experienced in administration and qualified by training to manage the hospital;
(ii) have a baccalaureate degree and at least three (3) years experience in administration in a hospital or related health care facility; and
(iii) have a graduate degree in health facility administration and have completed at least one (1) year residency in a hospital or equivalent experience; and
(B) on or before January 1, 1982, must:
(i) be experienced in administration and qualified by training to manage the hospital; and
(ii) have a graduate degree in health facility administration and have completed at least one (1) year residency in a hospital or an equivalent experience, or have a baccalaureate degree and at least three (3) years experience in administration in a hospital or related health care facility.
(2) To fix the salaries of the superintendent, the business manager, and other officers and employees within the limits approved by the county executive or the county fiscal body. The salaries are compensation in full for all services rendered.
(3) To determine the time required to be spent at the hospital by the superintendent in the discharge of the superintendent's duties.
(4) To supervise, manage, and control the hospital, and the hospital's grounds, buildings, officers, employees, and patients, and all matters relating to the government, discipline, contracts, and fiscal concerns of the hospital, and to make rules to carry out the purpose of the hospital.
(5) To inspect the hospital and be informed of the affairs and management of the hospital.
(6) To keep a proper record of the board's proceedings open at all times to the inspection of members, the county executive, the county fiscal body, and authorized representatives of the state department.
(7) To allow bills and accounts, including wages and salaries, without advertising the filing of claims, and to certify and transmit the bills and accounts to the county auditor for payment from appropriations made for that purpose by the county fiscal body.
(8) To make a detailed report to the county executive annually, and at the time as the executive directs, that includes the following:
(A) Information on the operations of the hospital.
(B) The number of patients received and the methods and results of treatment.             (C) Detailed estimates of the money required during the ensuing year for all purposes, including maintenance, direction of buildings, repairs, renewals, extensions, improvements, betterments, replacements, and other necessary purposes.
(D) Other matters the county executive requires.
(9) To receive, administer, and hold for the benefit of the hospital, gifts, donations, bequests, and trusts of property of any nature or kind made or given to a hospital, and to agree to conditions and terms specified by the donor. The board is not required to account to any municipal, county, or state official concerning the disposition or use of this property or the income derived from the property except that the funds are subject to examination by the state board of accounts or the county executive. Gifts, donations, bequests, or trusts made or given before March 6, 1947, that are not administered by the board, come within the jurisdiction of the board for administration. Funds received from donors or income from gifts or bequests shall not be taken into account for expenditure in the preparation of the hospital budget.
(10) To determine, as of January 1 and July 1 of each year, whether the hospital is fully utilized by tuberculosis patients. If the board finds that the demand for care of tuberculosis patients does not warrant the full utilization of the hospital, the board may authorize the hospital to furnish care to persons suffering from chronic illnesses other than tuberculosis, upon terms and conditions of admission, treatment, care, and payment as the board prescribes.
(11) To meet at least one (1) time each month at a designated place in the county where the hospital is located, and at least one (1) time each year on the hospital premises.
(12) To expend hospital funds, advance tuition payments, or establish a tuition refund program for the education or professional improvement of nurses and other professional or technical employees for inservice training, seminars, or special courses of instruction, for the direct benefit to the hospital.
(13) To contract for the sharing or purchase of services with other hospitals when considered economically feasible by the board.
(14) To contract for services reasonably required for the operation and maintenance of the hospital, including the management of the hospital, on terms and conditions considered reasonable by the board.
(15) Upon the recommendation of the superintendent, to fix the compensation of hospital employees and adopt personnel and management policies that may include the following:
(A) An employee benefit program that provides for paid vacations, sick leave, paid holidays, paid personal leave, and paid leave for purposes of attending educational seminars.
(B) Payment of advertising and placement fees for personnel

and physicians.
(C) Programs for the benefit of the personnel, volunteers, or physicians that directly contribute to productivity or morale, at an annual cost not to exceed the lesser of the following:
(i) One quarter of one percent (0.25%) of total hospital revenues for the preceding calendar year.
(ii) Four thousand dollars ($4,000).
(D) Except as provided in section 15 of this chapter, a plan to provide coverage for the illness or accidental disability of hospital employees and insurance plans for hospital personnel from any insurance company licensed to transact business in Indiana.
(E) Pension and retirement plans for hospital personnel from any company authorized to do business in Indiana.
(F) Participation in the public employees' retirement fund subject to IC 5-10.3-6.
(G) Deferred compensation agreements with employees and other personnel. Deferred obligations may be funded by contracting with insurance companies licensed to transact business in Indiana.
(H) Payment of dues of the superintendent and department heads for membership in local, state, or national hospital or professional organizations if the board determines that those expenditures directly benefit the hospital.
(I) Operation of employee registries for part-time or temporary hospital employees.
Planned expenditures and programs shall be incorporated in the annual hospital budget subject to the approval of the county executive and the county fiscal body.
(16) To purchase insurance coverage for the protection of the hospital in amounts and under conditions the board considers reasonable and necessary, including liability or malpractice coverage for board members, the officers, employees, volunteers, and members of medical staff committees for omissions or acts committed in the performance of services for the hospital. The board may for the express purpose of acquiring malpractice coverage assist in the formation of a mutual insurance company that does not issue assessable policies.
(17) To expend hospital funds for the following:
(A) Reasonable expenses incurred by persons and their spouses who are interviewed for employment or for medical staff appointment.
(B) Reasonable moving expenses if the persons are employed or appointed.
(18) To use automated data processing systems to keep hospital records and to purchase, lease, operate, or contract for the use of any automated data processing equipment subject to IC 5-17-1. Any major purchases or lease of data processing equipment or systems must be reviewed with the county data

processing board.
(19) To dispose of the following:
(A) By sale or otherwise, personal property of limited or no use to the hospital without advertising, auctioning, or requesting bids if the salvage value does not exceed two thousand five hundred dollars ($2,500).
(B) Other personal property that the board considers no longer necessary for hospital purposes at public auction after an appraisal by three (3) disinterested owners of taxable real property in the county.
The board shall publish notice of the sale one (1) time at least seven (7) days before the date of the sale. The board shall determine the time, terms, and conditions of the sale.
(20) To enter into agreements with credit card companies or organizations authorized to do business in Indiana and to accept credit card payments for services provided.
(21) To contract for services of consultants, architects, or other professional persons or firms, including shared services or purchasing organizations, when considered necessary by the board or when not in conflict with this chapter.
(22) To purchase, construct, remodel, repair, enlarge, or acquire, including the leasing of county real property with lease back provisions for carrying out this chapter, a building within or outside the county for hospital purposes. If the building is located outside of the county, the board must receive the approval of the county executive and the county fiscal body of the county in which the hospital or building is located.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-13
Compliance with IC 36-1-12
Sec. 13. In the construction, alteration, remodeling, or repair of any building or other structure, a governing board shall comply with IC 36-1-12.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-14
Bids, proposals, or quotations submitted by trusts; requirements
Sec. 14. If a board of managers disposes of real property or awards a contract for the procurement of property by acceptance of bids, proposals, or quotations, a bid, proposal, or quotation submitted by a trust (as defined in IC 30-4-1-1(a)) must identify the following:
(1) The beneficiary of the trust.
(2) The settlor empowered to revoke or modify the trust.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-15
Group insurance
Sec. 15. (a) This section applies to a county having a population of any of the following:         (1) More than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(2) More than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000).
(3) More than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000).
(4) More than one hundred eighteen thousand (118,000) but less than one hundred twenty thousand (120,000).
(b) The board of managers of a hospital for the treatment of patients afflicted with tuberculosis or other diseases, including chronic diseases and those requiring convalescent care, that contracts with other counties for the treatment of the citizens of other counties, may provide not more than one-half (1/2) of the cost of a program of group life insurance and group health, accident, and hospitalization insurance for the hospital's employees. The members of the families and dependents of the employees may participate in a program of group health, accident, and hospitalization insurance at no cost to the hospital.
As added by P.L.2-1993, SEC.7. Amended by P.L.170-2002, SEC.108.

IC 16-24-1-16
Business manager
Sec. 16. (a) The governing board shall appoint a business manager for a tuberculosis hospital located in the following counties:
(1) Having a consolidated city.
(2) Having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(3) Having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) The business manager is directly responsible to and serves at the pleasure of the governing board. The governing board shall prescribe the duties of the business manager.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-17
Powers and duties of business manager
Sec. 17. A business manager has the following powers and duties:
(1) To do the following:
(A) Keep proper and accurate daily accounts and records of the business and operations of the hospital in books and records provided for that purpose.
(B) Present the accounts and records to the board of managers, who shall incorporate the accounts and records in the governing board's annual report to the county executives.
(2) To do the following:
(A) Collect, receive, and keep accounts for all money due the hospital.
(B) Report these matters at the monthly meetings of the board of managers.             (C) Transmit the money to the treasurer of the county within ten (10) days after each monthly meeting.
(3) Before entering upon the business manager's duties, to give a bond in the amount and with the sureties that the governing board determines to secure the faithful performance of the business manager's duties.
(4) To purchase, from the lowest and best bidder and within the hospital budget, all items or articles used in the hospital for the maintenance and subsistence of the patients, including food, groceries, meat, milk, medicine, and medical supplies. The governing board shall certify the bills for the purchases to the county executive and to the county auditor for payment as other claims against the county are paid. Payment shall be made from the funds appropriated for the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-18
Superintendent; powers and responsibilities
Sec. 18. The superintendent is the chief executive officer of the hospital and subject to the bylaws and rules of the hospital and to the powers of the board of managers. The superintendent has the following powers and responsibilities:
(1) To do the following:
(A) Equip the hospital and other necessary facilities for the following:
(i) The care and treatment of patients.
(ii) Use of officers and employees.
(B) In counties without a business manager or purchasing agent for the hospital, to purchase all necessary supplies.
(2) To do the following:
(A) Supervise and control the records, accounts, and buildings of the hospital and the hospital's internal affairs.
(B) Maintain discipline and enforce all rules, bylaws, and regulations adopted by the board of managers for the government, discipline, and management of the hospital and the hospital's employees and patients.
(3) To do the following:
(A) Appoint officers and employees for the efficient performance of hospital business.
(B) Prescribe officer and employee duties.
(C) For cause stated in writing, after an opportunity to be heard, discharge any officer or employee.
(4) To do the following:
(A) Keep proper accounts and records of the business and operations of the hospital.
(B) Make an annual report to the board of managers, who shall incorporate the hospital records in the board's report to the county executive.
(5) To receive into the hospital, under the general direction of the board of managers, in the order of application, a person with

tuberculosis in any form who meets either of the following conditions:
(A) Has resided in the county for at least one (1) year before applying for admission to the hospital.
(B) Is a resident of another county as provided in this chapter.
(6) To keep proper accounts and records of patient admissions, including name, age, sex, race, nationality, marital status, residence, occupation, and place of last employment.
(7) To do the following:
(A) Cause a careful examination to be made of the physical condition of persons admitted to the hospital.
(B) Provide for appropriate treatment of each patient.
(C) Keep records of the condition and treatment of each patient.
(8) To discharge from the hospital any patient who meets any of the following conditions:
(A) The patient willfully or habitually violates the rules.
(B) The patient does not have tuberculosis or who has recovered.
(C) The patient is no longer a suitable patient for treatment.
The superintendent shall make a full report of a patient's discharge at the next meeting of the board of managers.
(9) Before discharging the superintendent's duties, to give a bond in an amount and with sureties that the board of managers determines to secure the faithful performance of the superintendent's duties.
(10) If the hospital does not have a business manager, to do the following:
(A) Collect and receive money due to the hospital, except taxes and state-aid funds.
(B) Keep an accurate account of money due to the hospital and report the accounting at the monthly meetings of the board of managers.
(C) Transmit the money to the treasurer of the county within ten (10) days after each board meeting.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-19
Custodian of hospital money; receipts and disbursements
Sec. 19. The county treasurer is custodian of hospital money collected by the treasurer or deposited with the treasurer by the superintendent and shall disburse the money only upon warrant issued by the county auditor. The hospital money shall be known as the county tuberculosis hospital fund.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-20
Admission to hospital; applications; discrimination; payment for services      Sec. 20. (a) Any resident of the county in which the hospital is located who desires treatment in the hospital may apply in person to the superintendent or to a physician for examination. If the physician finds that the person has tuberculosis in any form, the physician may apply to the superintendent of the hospital for the person's admission. The superintendent shall forward application forms without charge to any physician in the county, upon request. If practicable, application for admission to the hospital shall be made upon the forms. Upon receipt of the application, if it appears that the patient has tuberculosis and if there is a vacancy in the hospital, the superintendent shall notify the person to appear at the hospital. The superintendent shall admit a person to the hospital if, after an examination, the superintendent is satisfied that the person has tuberculosis.
(b) All applications must meet the following conditions:
(1) State whether, in the judgment of the physician, the person is able to pay in whole or in part for the person's care and treatment.
(2) Be filed and recorded in a book kept for that purpose in the order of receipt.
(c) When the hospital is completed and ready for the treatment of patients, or whenever there are vacancies, admission shall be made in the order in which the names of applicants who are certified by the superintendent to have tuberculosis appear in the application book.
(d) A patient shall not be discriminated against because the patient or the patient's relatives contribute to the cost of the patient's maintenance, in whole or in part. A patient may not pay more for the patient's maintenance than the average per capita cost of maintenance, including a reasonable allowance for the interest on the cost of the hospital. An officer or employee of the hospital may not accept from any patient any fee, payment, or gratuity for services.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-21
Payment for care and treatment; liability
Sec. 21. (a) Whenever a patient is admitted to the hospital from the county in which the hospital is located, the superintendent shall inquire:
(1) as to the patient's circumstances; and
(2) of the relatives of the patient legally liable for the patient's support.
(b) If the patient or the patient's relatives are able to pay for the patient's care and treatment in whole or in part, the patient or the patient's relatives shall be directed to pay the treasurer of the hospital for the patient's support in proportion to the patient's or relatives' financial ability, but not to exceed the actual per capita cost of maintenance.
(c) The superintendent has the same authority to collect the sum from the estate of the patient or the patient's relatives legally liable for the patient's support as is possessed by the township trustee as

administrator of township assistance in similar circumstances. If the superintendent finds that the patient or the patient's relatives are not able to pay either in whole or in part the patient becomes a charge upon the county.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.165.

IC 16-24-1-22
Care and treatment of county nonresidents
Sec. 22. (a) If a county does not have a county tuberculosis hospital, the county executive may, by contract, arrange for the care and treatment of the county's citizens in a tuberculosis hospital in another county. The contract must state the minimum number of patients to be sent to the institution for any one (1) year and the amount of compensation to be paid by the county executive.
(b) The county fiscal body contracting for the care and treatment of tuberculosis patients shall appropriate out of that county's general fund sufficient money for the care and treatment of tuberculosis patients. The fund constitutes a special fund for the care and treatment of tuberculosis patients if the county has the right to levy a tax for that purpose.
(c) Any person residing in a county without a tuberculosis hospital who desires treatment in the hospital of another county may apply in writing to the county auditor of the county in which the person resides, on a form provided by the superintendent of the institution of the other county, with a physician's certificate stating that the physician has within ten (10) days examined the person, and that in the physician's judgment the person is suffering from tuberculosis. The auditor shall forward the application and certificate to the county executive. If the county executive finds that the facts in the application are true, the county executive shall record the county executive's findings and send the application to the superintendent of a county tuberculosis hospital with whom the county executive has contracted. After the patient is accepted, the county executive shall provide for transportation to and maintenance at the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-23
Care and treatment of county nonresidents; payment; liability
Sec. 23. (a) Whenever a superintendent receives an application for the admission of a patient with tuberculosis from the county executive of any other county, the superintendent shall notify the person to appear at the hospital if there is:
(1) a vacancy; and
(2) no pending application from a resident of the county in which the hospital is located.
(b) If the superintendent is satisfied that the patient has tuberculosis, the superintendent shall admit the patient to the hospital. The patient is a charge against the county executive of the county sending the patient, at a rate to be fixed by the board of

managers. The rate may not exceed the per capita cost of maintenance, including a reasonable allowance for interest on the costs of the hospital. The bill shall, when verified, be audited and paid by the auditor of that county.
(c) The county executive shall investigate the circumstances of the patient and of the patient's relatives legally liable for the patient's support, and has the same authority as the township trustee as administrator of township assistance to collect the cost of the patient's maintenance according to the patient's relatives' financial ability.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.166.

IC 16-24-1-24
Donations conditioned upon life annuity
Sec. 24. (a) This section applies as follows:
(1) Whenever the county executive of a county secures a site for a county tuberculosis hospital.
(2) When a citizen offers to donate United States bonds or other marketable bonds or securities readily convertible into money to the county for the purpose of erection of proper buildings, or providing equipment for the hospital upon the condition that the county pay an annuity to the donor or a designated member of the donor's family, annually, during the life of the donor or the designated member in an amount:
(A) equal to the annual interest on bonds or securities donated; or
(B) not to exceed five percent (5%) interest, annually, money donated.
(b) The county executive, with the consent of the county fiscal body, may contract with the donor, binding upon the county, for the annuity described in subsection (a) upon the delivery of the bonds, securities, or money to the county, if:
(1) the donor or designated family member is at least sixty (60) years of age at the time of the contract; and
(2) the county executive and county fiscal body finds that it is in the interest of the county to accept the donation and enter into the contract.
(c) If the donation is made by husband and wife jointly, the annuity may be paid to the husband and wife jointly so long as they both live, and to continue to the survivor if either dies, and if both the husband and wife were at least sixty (60) years of age at the time of entering into the contract.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-25
Inspection of hospitals; duties of resident officers
Sec. 25. (a) The resident officer of the hospital shall do the following:
(1) Admit the managers and the county executive or representatives of the managers and the county executive into

every part of the hospital.
(2) Give the managers and the county executive access on demand to all hospital accounts and records and shall furnish copies, abstracts, and reports whenever required by the managers and the county executive.
(b) Hospitals established or maintained under this chapter are subject to inspection by an authorized representative of the county executive of the county. The resident officers shall do the following:
(1) Admit these representatives into every part of the hospital and the hospital's buildings.
(2) Give the representative access on demand to all records, reports, books, papers, and accounts pertaining to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-26
Joint county hospitals; apportionment of costs; board; admissions
Sec. 26. (a) Two (2) or more counties may agree to establish and maintain a tuberculosis hospital.
(b) The county executives of counties proposing to cooperate may enter into an agreement to establish the hospital and shall apportion the cost among the counties cooperating according to the ratio of taxable property in the counties.
(c) The county executives of the counties constitute a board for the control of the tuberculosis hospital. The admission of patients must be based upon the population of the respective counties, but if there are not as many applications for admission as a county is entitled to, admission must be made in the order in which the applications are received.
As added by P.L.2-1993, SEC.7.

IC 16-24-1-27
Application of IC 5-4-1, IC 5-4-5, IC 5-22, and IC 36-1-10 through IC 36-1-12
Sec. 27. IC 5-4-1, IC 5-4-5, IC 5-22, IC 36-1-10, IC 36-1-11, and IC 36-1-12 do not apply to this article unless this article specifies that the statute applies.
As added by P.L.2-1993, SEC.7. Amended by P.L.49-1997, SEC.50.



CHAPTER 2. OPERATION OF COUNTY TUBERCULOSIS HOSPITALS IN ALLEN, ST. JOSEPH, VANDERBURGH, AND MADISON COUNTIES

IC 16-24-2-1
Application of chapter
Sec. 1. This chapter applies to a county that meets the following conditions:
(1) Has a population of:
(A) more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
(B) more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
(C) more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000); or
(D) more than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000).
(2) Owns a hospital for the treatment of patients with tuberculosis or other diseases, including chronic diseases and diseases requiring convalescent care.
(3) Contracts with other counties for the treatment of the citizens of those other counties.
As added by P.L.2-1993, SEC.7. Amended by P.L.170-2002, SEC.109.

IC 16-24-2-2
"Contracting county" defined
Sec. 2. As used in this chapter, "contracting county" means a county that contracts with a county having a hospital for the care of patients.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-3
Board of managers; qualifications; terms of office; compensation; expenses
Sec. 3. (a) The county executive of the county owning the tuberculosis hospital shall appoint a board of managers for the hospital consisting of four (4) residents of the county. Two (2) of the members must be licensed and practicing physicians. Not more than two (2) of the members may belong to the same political party. The board is a body corporate and politic.
(b) The term of office of each member of the board is four (4) years and until a successor is appointed and qualified. However, the first term of one (1) of the members expires annually. The members of the governing board are entitled to receive annual salaries not to exceed six hundred dollars ($600) each and payment for actual and necessary traveling and other expenses.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-4 Official visitor and inspector; term of office; compensation; duties; board of visitors
Sec. 4. (a) The county executive of a contracting county shall appoint an official visitor and inspector of the tuberculosis hospital and the patients from the contracting county. The term of office of the official visitor is three (3) years. The official visitor is not entitled to compensation for service but the official visitor's actual and necessary traveling and other expenses shall be paid by the hospital.
(b) An official visitor shall do the following:
(1) The following:
(A) Inspect the hospital.
(B) Visit the patients of the contracting county.
(C) Consult with the superintendent.
(D) Report to the county executive of the visitor's county monthly.
(2) With the tuberculosis agencies of the contracting county, prepare the documents necessary to admit patients from the contracting county.
(3) The following:
(A) Inspect and visit the patient in the patient's home.
(B) Investigate the patient's financial condition.
(C) Report to the county executive at the time the county executive approves the patient's admission.
(4) Transport the patients to and from the hospital.
(c) The official visitors of the contracting counties constitute the board of visitors. The board of visitors shall do the following:
(1) Meet quarterly at the hospital.
(2) Transact the business of their respective counties.
(3) Report to their respective county executives.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-5
Board of affiliation and public relation
Sec. 5. (a) The governing board shall create a board of affiliation and public relation, which consists of the following:
(1) The president.
(2) The superintendent.
(3) The medical director.
(4) The superintendent of nurses
(5) An executive secretary, to be appointed by the president and superintendent.
(b) The board of affiliation and public relation shall cooperate with the county executives of the contracting counties and county executives' official visitors.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-6
Governing board; powers and duties
Sec. 6. The governing board has the following powers and duties:         (1) To manage the affairs, property, and patients of the hospital and all matters relating to the government, discipline, contracts, and the finances of the hospital.
(2) To make rules and regulations for the operation of the hospital.
(3) To meet monthly, inspect the hospital, and hold the board's annual meeting in July of each year.
(4) To keep the books and accounts of the hospital and keep minutes of the board's proceedings. All records are open to the inspection of the board's members, the county executives of the counties owning or contracting with the hospital, the state board of accounts, and other public agencies authorized by law to inspect the hospital.
(5) To adopt an annual budget for the hospital.
(6) To elect a president, at least one (1) vice president, a secretary, and a treasurer and to appoint a superintendent. The office of president and superintendent may be held by one (1) person and the superintendent may act without salary, but is entitled to receive traveling and other expenses necessary or incidental to the office.
(7) To accept and hold in trust for the hospital a grant or devise of land, gift, bequest, or other donation for the benefit of the hospital in accordance with the terms of the gift and as the board considers beneficial.
(8) To contract for the care and treatment of persons with tuberculosis and other diseases, including chronic diseases and those diseases requiring convalescent care.
(9) To certify all bills and accounts and transmit the bills and accounts to the county executive of the county owning the hospital, who shall, if the county executive finds the bills and accounts correct, pay the bills and accounts out of hospital money.
(10) To annually report upon the operation of the hospital to the county executive of the county.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-7
Superintendent; powers and duties
Sec. 7. (a) The superintendent is the chief executive officer of the hospital and is subject to bylaws, rules, and regulations of the hospital and to the board of managers and the board's president.
(b) The superintendent shall do the following:
(1) Equip the hospital for the care and treatment of patients and for the use of the officers and employees and to purchase, directly or if the county has a purchasing agent, through the county purchasing agent, all necessary supplies and equipment. The superintendent shall determine the quality needed or the practicability of the articles requisitioned.
(2) The following:
(A) Supervise and control the records, accounts, and

buildings of the hospital and the hospital's internal affairs.
(B) Maintain discipline.
(C) Enforce compliance with all rules, bylaws, and regulations adopted by the board of managers for the government, discipline, and management of the hospital and make further rules, regulations, and orders not inconsistent with those of the board of managers.
(3) The following:
(A) Appoint a licensed physician, as medical director, who has at least five (5) years experience in the treatment of tuberculosis.
(B) Employ doctors, department heads, nurses, and employees the licensed physician considers proper and necessary for the efficient performance of the business of the hospital.
(C) Prescribe staff duties, and discharge staff at the superintendent's discretion.
(4) Keep accurate accounts and records of the business and operations of the hospital and include the accounts and records in an annual report for the board of managers, who shall incorporate the accounts and records in the board's report to the county executive.
(5) Admit the following persons to the hospital in the order of application:
(A) A person:
(i) with tuberculosis in any form and other diseases the board of managers designates; and
(ii) who has resided in the county for at least one (1) year before the application for admission.
(B) Persons from other counties or states, as provided in this chapter.
(6) Keep records of the admission, physical condition, and treatment of each patient, including name, age, sex, color, marital condition, residence, occupation, and place of last employment.
(7) The following:
(A) Have a physical examination made of persons admitted to the hospital.
(B) Provide for the treatment of each patient according to the patient's need.
(C) Keep records of the condition of each patient when admitted and thereafter.
(8) Discharge and report to the board of managers concerning a patient who meets any of the following conditions:
(A) Willfully or habitually violates the rules of the hospital.
(B) Does not have or has recovered from tuberculosis or other diseases designated by the board of managers.
(C) Is no longer a suitable patient for treatment.
(9) Hold clinics in all counties affiliated with the hospital, which must be arranged for and under the supervision of the

official visitor of the contracting county.
(10) Receive and administer all gifts, bequests, and devises on behalf of the hospital. A gift of money shall, after the payment of all taxes, fees, costs, and other expenses, be deposited in the depository of the hospital designated by the county executive and shall be managed by the board of managers for the best interest of the hospital, according to the donor's conditions.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-8
Treasurer; duties
Sec. 8. (a) The treasurer shall do the following:
(1) Collect and receive all money due the hospital in the name of the hospital and deposit the money in a bank designated by the county executive.
(2) Keep an accurate account of the money collected and received and make a written report to the board of managers, at their regular monthly meeting.
(3) Before entering upon the treasurer's duties, post a bond in an amount determined by the board of managers to secure faithful performance.
(b) The board of managers shall transmit the funds to the treasurer of the county within ten (10) days after the meeting. The treasurer shall place the funds in a special fund for the exclusive use of the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-9
Application for admission; examination; payment for care and treatment
Sec. 9. (a) Any resident of the county may apply in person to the hospital for treatment or to a physician for examination. If the physician finds that the person has tuberculosis in any form, the physician may apply to the superintendent of the hospital for admission.
(b) The superintendent shall forward application forms to any physician in the county, upon request and without charge. If practicable, applications for admission to the hospital shall be made upon these forms.
(c) If:
(1) the superintendent receives an application from a person who appears to have tuberculosis; and
(2) there is a vacancy in the hospital;
the superintendent shall notify the person named in the application to appear at the hospital.
(d) If, upon examination of the patient, the superintendent is satisfied that the patient has tuberculosis and has made the proper financial arrangement for care and treatment, to the extent of the patient's ability, the superintendent shall admit the patient to the hospital.     (e) All applications must:
(1) state whether the person is able to pay, in whole or in part, for care and treatment at the hospital; and
(2) be filed and kept as a permanent record.
(f) The hospital may not discriminate against any patient because the patient or the patient's relatives contribute to the cost of the patient's maintenance. An officer or employee of the hospital may not accept from any patient any fee, payment, or gratuity for services.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-10
Patient's financial circumstances; inquiry; payment according to ability
Sec. 10. Whenever a patient is admitted to the hospital from the county in which the hospital is situated, the superintendent shall inquire into the circumstances of the patient and of the relatives of the patient legally liable for the patient's support. If the superintendent finds that the patient or the patient's relatives are able to pay for care and treatment, in whole or in part, the superintendent shall direct the patient or the patient's relatives to pay to the treasurer of the hospital a specified amount each week, in proportion to the patient's or the patient's relatives' financial ability. The hospital has the same authority to collect from the estate of the patient, or the patient's relatives legally liable for the patient's support, as the township trustee as administrator of township assistance in similar cases. If the patient or the patient's relatives are not able to pay, either in whole or in part, the care and treatment become a charge upon the county.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.167.

IC 16-24-2-11
Care and treatment of county nonresidents; contract; appropriation; tax levy
Sec. 11. (a) The county executive of a county without a tuberculosis hospital may, by contract, arrange for the care and treatment of the county's citizens in a tuberculosis hospital in another county. The contract must fix the minimum number of patients to be sent to the hospital for any year and the amount of compensation to be paid for the care and treatment of those patients. The compensation must not exceed the actual cost of the operation of the hospital plus the interest charge on the bonded indebtedness of the hospital.
(b) The county fiscal body of the county contracting for the care and treatment of tuberculosis patients shall appropriate an amount out of the county general fund sufficient for the care and treatment of tuberculosis patients and this fund constitutes a special fund. The county may levy a tax for this purpose or the county executive may pay the hospital out of the general fund.
As added by P.L.2-1993, SEC.7.
IC 16-24-2-12
Nonresidents' application for admission
Sec. 12. Any person in need of treatment and who resides in a county without a tuberculosis hospital may apply in writing to the county auditor or official visitor of the county on a form to be provided by the official visitor of the county with a physician's certificate on a form furnished by the official visitor, stating that the physician has, within ten (10) days, examined the person, and that, in the physician's judgment, the person has tuberculosis. The auditor shall forward the application and certificate to the county executive. If the county executive finds the application to be true, the board shall make a record and send the application to the superintendent of the hospital. After the patient is accepted by the hospital, the county executive shall provide transportation to and from the hospital and maintenance at the hospital as provided in the contract or arrangement. All blanks provided for in this section shall be furnished by the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-13
Admission of nonresidents; liability for care and treatment
Sec. 13. (a) Whenever the superintendent receives an application for the admission of a patient from another county, the superintendent shall notify the person to appear at the hospital if the following conditions are met:
(1) It appears that the person has tuberculosis, or a similar disease.
(2) There is a vacancy in the hospital.
(3) There is no pending application from a patient residing in the county in which the hospital is located.
(b) If, upon personal examination of the patient by the medical staff of the hospital, the superintendent determines that the patient has tuberculosis, the superintendent shall admit the patient to the hospital. The patient is a charge against the executive of the county sending the patient, at a rate to be fixed by the board of managers but not to exceed the per capita cost of maintenance, including a reasonable allowance for interest on the cost of the hospital. The bill shall, when verified, be paid by the auditor of the county. The county executive of the contracting county shall investigate the circumstances of the patient and of the patient's relatives legally liable for the patient's support. The county executive has the same authority as a township trustee as administrator of township assistance in similar cases to collect, according to the patient's or the patient's relatives' financial ability, the cost of the maintenance.
As added by P.L.2-1993, SEC.7. Amended by P.L.73-2005, SEC.168.

IC 16-24-2-14
Access to books and records
Sec. 14. The officers of the hospital shall admit the governing board, the county executive, the representatives of the state board of

accounts, and all other public agencies having legal authority into every part of the hospital and give these persons access, on demand, to all books, papers, accounts, and records pertaining to the hospital.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-15
Joint county hospitals; allocation of costs; board of managers; admissions pro rata and otherwise
Sec. 15. (a) At least two (2) counties may agree to establish and maintain a tuberculosis hospital.
(b) The county executive of each county proposing to cooperate may enter into an agreement to establish the hospital and shall apportion the cost of establishing and maintaining the hospital among the cooperating counties, according to the ratio of taxable property in the counties. Each county executive shall appoint an equal number of the members of the board of managers but shall not appoint more than two (2) members. The number of patients admitted from the cooperating counties shall be based on the population of the counties. If there are not as many applications for admission as a county is entitled to, admission is made in the order the applications are received or as agreed among the cooperating counties.
As added by P.L.2-1993, SEC.7.

IC 16-24-2-16
Nonprofit hospitals; county aid
Sec. 16. Whenever an association is incorporated under Indiana law as a nonprofit corporation, for the purpose of constructing, operating, and maintaining a hospital to treat and care for persons with tuberculosis or other diseases, the county executive of the county in which the hospital is located may:
(1) lease or convey the hospital of the county to the corporation; and
(2) give financial aid to:
(A) maintain and operate the hospital; and
(B) pay for the treatment of county residents.
As added by P.L.2-1993, SEC.7.



CHAPTER 3. CONVEYANCE OR ASSIGNMENT OF REAL AND PERSONAL PROPERTY BY A COUNTY TO AN ASSOCIATION INCORPORATED FOR PREVENTION AND TREATMENT OF TUBERCULOSIS

IC 16-24-3-1
Authority of county to convey or assign property to nonprofit or charitable tuberculosis association
Sec. 1. Whenever a county:
(1) acquires real or other property with funds donated for the purpose of prevention, detection, treatment, and cure of tuberculosis or for the acquisition, enlargement, or maintenance of a tuberculosis hospital or clinic; and
(2) has a nonprofit and charitable association dedicated to the prevention, detection, and treatment of tuberculosis that:
(A) has been engaged in that cause in the county for at least five (5) years;
(B) has used the property and financed the operation of a tuberculosis clinic for at least three (3) years in a manner satisfactory to the county executive; and
(C) is affiliated with and operates under contract with the Indiana Tuberculosis Association;
the county may, through the county executive of the county, convey or assign the property to the county tuberculosis association in consideration for the future and perpetual operation of the clinic for the benefit of all citizens of the county for the prevention, detection, and early treatment of tuberculosis without expense to the county.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-2
Petition for conveyance or assignment
Sec. 2. A county tuberculosis association that qualifies for a conveyance or an assignment of real or other property under this chapter may file a petition with the county executive. The petition must meet the following conditions:
(1) Describe the property sought.
(2) Set out facts in support of the association's qualification.
(3) Be verified under oath of the president and secretary of the association.
(4) Include two (2) executed copies of the proposed agreement for the future and perpetual operation of the clinic without expense to the county.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-3
Investigation of petitioner
Sec. 3. The county executive shall convey or assign the property to the petitioner if the board finds the following:
(1) The petitioner is qualified to receive the property described in the petitioner's petition.         (2) It is in the best interest of the county to convey or assign the property.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-4
Ordinance authorizing conveyance or assignment
Sec. 4. (a) The county auditor shall call a meeting of the county fiscal body to consider the matter.
(b) If the county fiscal body confirms the finding of the county executive by a two-thirds (2/3) vote of all members of the fiscal body, the county fiscal body shall adopt an ordinance authorizing the board to execute the contract on behalf of the county and to convey or assign the property.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-5
Contract to convey or assign property
Sec. 5. The county executive shall execute the contract and the conveyance or assignment of property and deliver the conveyance or assignment to the petitioner, retaining a copy of the executed contract that shall be entered in the official minutes of the board.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-6
Conditions on conveyance or assignment
Sec. 6. The county may not convey or assign the property unless the following conditions are met:
(1) The property is separate and apart from county property used for other county purposes.
(2) The deed and contract of conveyance of real property contains a stipulation that the real property reverts to the grantor county if the grantee fails or neglects in the future to operate the clinic for the purposes set out in the contract.
As added by P.L.2-1993, SEC.7.

IC 16-24-3-7
Continuing county obligation to tuberculosis patients
Sec. 7. This chapter does not relieve the county from the obligation to care for and treat tuberculosis patients, including the treatment of advanced cases in hospitals, either within or outside the county.
As added by P.L.2-1993, SEC.7.






ARTICLE 25. HOSPICE PROGRAMS

CHAPTER 1. REPEALED



CHAPTER 1.1. DEFINITIONS

IC 16-25-1.1-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-2
"Applicant"
Sec. 2. "Applicant" means a person that applies for a license or an approval for a hospice program under IC 16-25-3.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-3
"Hospice"
Sec. 3. "Hospice" means a person that owns or operates a hospice program in Indiana.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.2.

IC 16-25-1.1-4
"Hospice program"
Sec. 4. (a) "Hospice program" means a specialized form of interdisciplinary health care provided in Indiana that is designed to alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phase of a terminal illness or disease and that:
(1) uses an interdisciplinary team that is under the direction of a physician licensed under IC 25-22.5 to provide a program of planned and continual care for terminally ill patients and their families, including:
(A) participation in the establishment of the plan of care;
(B) provision or supervision of hospice services;
(C) periodic review and updating of the plan of care for each hospice program patient; and
(D) establishment of policies governing the day to day provision of hospice services;
(2) must provide a continuum of care, including twenty-four (24) hour availability of:
(A) nursing services, physician services, drugs, and biologicals;
(B) other services necessary for care that is reasonable and necessary for palliation and management of terminal illnesses and related conditions; and
(C) bereavement counseling;
in a manner consistent with accepted standards of practice; and
(3) meets the minimum standards for certification under the Medicare program (42 U.S.C. 1395 et seq.) and complies with

the regulations for hospices under 42 CFR 418.1 et seq.
(b) The term includes inpatient services provided by a hospice in compliance with 42 CFR 418.1 et seq.
(c) The term does not include services provided by a hospital, a health facility, an ambulatory outpatient surgical center, or a home health agency unless the entity has a distinct hospice program.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.3.

IC 16-25-1.1-5
"Hospice program patient"
Sec. 5. "Hospice program patient" means a patient who:
(1) has been diagnosed by a licensed physician as having a terminal illness;
(2) has a prognosis for a life expectancy in accordance with 42 CFR 418.3; and
(3) receives hospice services from a hospice program.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-6
"Hospice services"
Sec. 6. "Hospice services" means:
(1) palliative care for the physical, psychological, social, spiritual, and other special needs of a hospice program patient during the final stages of a hospice program patient's terminal illness; and
(2) care for the psychological, social, spiritual, and other needs of the hospice program patient's family before and after the hospice program patient's death;
that is directed by an interdisciplinary team.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-7
"Interdisciplinary team"
Sec. 7. "Interdisciplinary team" means a group of individuals who provide or supervise the care and services offered by the hospice program that includes at least a licensed physician, a registered nurse, a social worker, and a pastoral or other counselor, all of whom must be employees or volunteers of the hospice program.
As added by P.L.256-1999, SEC.12.

IC 16-25-1.1-8
"Person"
Sec. 8. "Person" means an individual, a corporation, a limited liability company, a partnership, or other legal entity that does business in Indiana.
As added by P.L.256-1999, SEC.12. Amended by P.L.58-2000, SEC.4.

IC 16-25-1.1-9 "Terminal illness"
Sec. 9. "Terminal illness" means a life threatening illness with a limited prognosis.
As added by P.L.256-1999, SEC.12.



CHAPTER 2. POSSESSION OF CERTAIN DRUGS AND OTHER HEALTH CARE ITEMS

IC 16-25-2-1
Sterile water or saline
Sec. 1. An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport for administering to a hospice patient or home health patient under the order of a licensed physician the following:
(1) Sterile water for injection and irrigation.
(2) Sterile saline for injection and irrigation.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-2
Vaccines
Sec. 2. (a) An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport a vaccine in order to administer the vaccine to:
(1) the hospice's employees or a hospice patient or home health patient; or
(2) family members of a patient;
under the order of a licensed physician.
(b) An employee described in subsection (a) who purchases, stores, or transports a vaccine under this section must ensure that a standing order for the vaccine:
(1) is signed and dated by a licensed physician;
(2) identifies the vaccine covered by the order;
(3) indicates that appropriate procedures are established for responding to any adverse reaction to the vaccine; and
(4) directs that a specific medication or category of medication be administered if a recipient has an adverse reaction to the vaccine.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-3
Other drugs
Sec. 3. An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport the following drugs in order to administer to a hospice patient or home health patient, in accordance with section 5 of this chapter:
(1) Any of the following items in a sealed portable container in a size determined by the dispensing pharmacist:
(A) Up to one thousand (1,000) milliliters of nine-tenths of one percent (0.9%) sodium chloride intravenous infusion.
(B) Up to one thousand (1,000) milliliters of five percent (5%) dextrose in water injection.
(2) Not more than five (5) dosage units of each of the following

items, each in an individually sealed, unused container:
(A) Heparin sodium lock flush in a concentration of ten (10) units per milliliter, one hundred (100) units per milliliter, or one thousand (1,000) units per milliliter.
(B) Epinephrine HCl solution in a concentration of one (1) to one thousand (1,000).
(C) Diphenhydramine HCl solution in a concentration of fifty (50) milligrams per milliliter.
(D) Methylprednisolone in a concentration of one hundred twenty-five (125) milligrams per two (2) milliliters.
(E) Naloxone in a concentration of up to one (1) milligram per milliliter in a two (2) milliliter vial.
(F) Glucagon in a concentration of one (1) milligram per milliliter.
(G) Furosemide in a concentration of ten (10) milligrams per milliliter.
(H) Lidocaine two and one-half percent (2.5%) and prilocaine two and one-half percent (2.5%) cream in a five (5) gram tube.
(I) Lidocaine HCl solution in a concentration of one percent (1%) in a two (2) milliliter vial.
(J) Urokinase five thousand (5,000) units per a one (1) milliliter vial.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-4
Transportation of drugs in sealed portable containers by pharmacist or nurse
Sec. 4. An employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport drugs in a sealed portable container under this chapter only if the hospice has established written policies and procedures to ensure the following:
(1) That the container is handled properly with respect to storage, transportation, and temperature stability.
(2) That a drug is removed from the container only on the written or oral order of a licensed physician.
(3) That the administration of a drug in the container is performed in accordance with a specific treatment protocol.
(4) That the hospice maintains a written record of the dates and times the container is in the possession of a licensed pharmacist, registered nurse, or licensed practical nurse.
(5) That the hospice require an employee who possesses the container to submit a daily accounting of all drugs and devices in the container to the hospice in writing.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-5
Administering drugs by pharmacist or nurse
Sec. 5. An employee of a hospice who:         (1) is a licensed pharmacist, registered nurse, or licensed practical nurse; and
(2) administers a drug listed in section 3 of this chapter;
may administer the drug only in the residence of a hospice patient or home health patient under the order of a licensed physician in connection with the provision of emergency treatment or the adjustment of parenteral drug therapy or vaccine administration.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-6
Physician's orders to pharmacist or nurse to administer drugs
Sec. 6. (a) If an employee of a hospice who is a licensed pharmacist, registered nurse, or licensed practical nurse administers a drug listed in section 3 of this chapter under the oral order of a licensed physician, the physician shall promptly send a signed copy of the order to the hospice.
(b) Not more than twenty (20) days after receiving an order under subsection (a), the hospice shall send a copy of the order, as signed by and received from the physician, to the dispensing pharmacy.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-7
Duties of pharmacist regarding drug containers
Sec. 7. A pharmacist who dispenses a sealed portable container under this chapter shall ensure that the container:
(1) is designed to allow access to the contents of the container only if a tamperproof seal is broken;
(2) bears a label that lists the drugs in the container and provides notice of the container's expiration date; and
(3) remains in the pharmacy or under the control of a licensed pharmacist, registered nurse, or licensed practical nurse.
As added by P.L.105-1998, SEC.1.

IC 16-25-2-8
Honoring nurse's orders
Sec. 8. If a home health agency or hospice patient's care or treatment is being managed, directed, or provided by an advanced practice nurse licensed under IC 25-23, that nurses's orders will be honored, unless it will cause the home health agency or hospice to be unreimbursed for their service.
As added by P.L.105-1998, SEC.1.



CHAPTER 3. LICENSURE OF HOSPICES

IC 16-25-3-1
License required for facilities
Sec. 1. (a) For purposes of this chapter, a:
(1) hospital licensed under IC 16-21-2;
(2) health facility licensed under IC 16-28-2; or
(3) home health agency licensed under IC 16-27-1;
that operates a hospice program in Indiana must be approved by the state department under this chapter but is not required to have a hospice license.
(b) A person not described in subsection (a) who provides hospice services in Indiana must be licensed by the state department under this chapter.
As added by P.L.256-1999, SEC.13. Amended by P.L.58-2000, SEC.5.

IC 16-25-3-2
Licensee permitted to provide hospice services
Sec. 2. A license issued or approval granted under this chapter authorizes the owner or operator of a hospice program to provide hospice services.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-2.5
Administration; home health care services and hospice services council
Sec. 2.5. The state department shall administer this chapter with the advice of the home health care services and hospice services council established by IC 16-27-0.5-1.
As added by P.L.12-2004, SEC.4.

IC 16-25-3-3
Application
Sec. 3. (a) An applicant shall submit an application for a hospice license or for approval of a hospice program on a form prescribed by the state department.
(b) The applicant shall attach to the application evidence of the applicant's ability to comply with the minimum standards established for licensure under this article.
(c) The application must contain the following information:
(1) The applicant's name.
(2) The type of hospice program the applicant will own or operate.
(3) The location of the hospice program owned or operated by the applicant.
(4) The name of the individual or individuals responsible for the day to day operation of the hospice program owned or operated by the applicant. As added by P.L.256-1999, SEC.13.

IC 16-25-3-4
Requirements
Sec. 4. To obtain a license or approval under this chapter, the hospice program owned or operated by the applicant must:
(1) meet the minimum standards for certification under the Medicare program (42 U.S.C. 1395 et seq.) and comply with the regulations for hospices under 42 CFR 418.1 et seq.; or
(2) be certified by the Medicare program.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-5
Provisional license
Sec. 5. The state department:
(1) may issue a provisional license or approval to an applicant that is operating a hospice program before September 1, 1999, if the hospice program is certified by:
(A) the Medicare program; or
(B) the state under IC 16-25-1 (before its repeal); and
(2) may not issue a license or grant approval to an applicant that is not operating a hospice program before September 1, 1999, unless the state department:
(A) surveys the hospice program; and
(B) finds that the hospice program complies with section 6(a) of this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-6
Initial survey of program; issuance or nonissuance of license
Sec. 6. (a) If, after conducting an initial survey of a hospice program, the state department finds that the hospice program owned or operated by the applicant complies with this article, the state department shall:
(1) approve the application; and
(2) issue a hospice license or grant approval to the applicant.
(b) If, after conducting an initial survey of a hospice program, the state department finds that the hospice program owned or operated by the applicant does not comply with this article, the state department shall:
(1) deny the application; and
(2) notify the applicant in writing of the denial and the specific reasons for denying the application.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-7
Expiration of license
Sec. 7. (a) A license issued or approval granted under this chapter expires one (1) year after the date of issuance.
(b) A hospice program may renew its license or approval under

procedures approved by the state department.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-8
Employees of hospice
Sec. 8. An employee of a hospice licensed or approved under this chapter who:
(1) provides hospice services only as an employee of the hospice; and
(2) does not receive compensation for providing the services, other than wages from the hospice;
is not required to obtain a hospice license or approval under this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-9
License required for persons providing services
Sec. 9. A person may not:
(1) provide hospice services; or
(2) represent to the public that the person provides hospice services;
unless the person holds a license issued or approval granted by the state department under this chapter.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-10
Unlicensed persons not permitted to use "hospice" to describe services
Sec. 10. A person that is not licensed or approved to own or operate a hospice program under this chapter may not use:
(1) the word "hospice" in a title or description of a facility, an organization, a program, a service provider, or a service; or
(2) any words, letters, abbreviations, or insignia indicating or implying that the person holds a license or has approval to provide hospice services.
As added by P.L.256-1999, SEC.13.

IC 16-25-3-11
Third party billing notice
Sec. 11. A hospice that provides to a hospice program patient notice concerning a third party billing for a hospice service provided to the hospice program patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.5.



CHAPTER 4. HOSPICE LICENSE FEES

IC 16-25-4-1
Annual fee
Sec. 1. The state department shall charge an annual hospice fee of one hundred dollars ($100) for each hospice program licensed or approved under IC 16-25-3.
As added by P.L.256-1999, SEC.14.

IC 16-25-4-2
Administrative costs
Sec. 2. The fees collected by the state department under section 1 of this chapter shall be used by the state department to pay the administrative costs of the hospice licensing and approval program under this article.
As added by P.L.256-1999, SEC.14.



CHAPTER 5. PENALTIES, ENFORCEMENT ACTIONS, AND GRIEVANCE PROCEDURES

IC 16-25-5-1 Repealed
(Repealed by P.L.1-2001, SEC.51.)



CHAPTER 6. CRIMINAL HISTORY OF HOSPICE OWNERS, OPERATORS, EMPLOYEES, AND VOLUNTEERS

IC 16-25-6-1
Persons prohibited from owning or operating hospice program
Sec. 1. (a) A person may not own or operate a hospice program if the person has:
(1) been convicted of rape (IC 35-42-4-1);
(2) been convicted of criminal deviate conduct (IC 35-42-4-2);
(3) been convicted of exploitation of a dependent or an endangered adult (IC 35-46-1-12);
(4) had a judgment entered against the person for failure to report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13); or
(5) been convicted of theft (IC 35-43-4), if the person's conviction for theft occurred less than ten (10) years before the date of submission by the person of an application for licensure or approval as a hospice program under IC 16-25-3.
(b) A person who knowingly or intentionally violates this section commits a Class A misdemeanor.
As added by P.L.256-1999, SEC.16.

IC 16-25-6-2
Employee's or volunteer's criminal history
Sec. 2. (a) A person who owns or operates a hospice program shall apply, not more than three (3) business days after the date that an employee or a volunteer begins to provide hospice services, for a copy of the employee's or volunteer's limited criminal history from the Indiana central repository for criminal history information under IC 10-13-3.
(b) A hospice program may not employ an individual or allow a volunteer to provide hospice services for more than three (3) business days without applying for that individual's or volunteer's limited criminal history as required by subsection (a).
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.45.

IC 16-25-6-3
Employment of certain individuals prohibited
Sec. 3. (a) Except as provided in subsection (b), a person who owns or operates a hospice program may not employ an individual or allow a volunteer to provide hospice services if that individual's or volunteer's limited criminal history indicates that the individual or volunteer has:
(1) been convicted of rape (IC 35-42-4-1);
(2) been convicted of criminal deviate conduct (IC 35-42-4-2);
(3) been convicted of exploitation of an endangered adult (IC 35-46-1-12);
(4) had a judgment entered against the individual for failure to

report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13); or
(5) been convicted of theft (IC 35-43-4), if the conviction for theft occurred less than ten (10) years before the individual's employment application date.
(b) A hospice program may not employ an individual or allow a volunteer to provide hospice services for more than twenty-one (21) calendar days without receipt of that individual's or volunteer's limited criminal history required by section 2 of this chapter, unless the Indiana central repository for criminal history information under IC 10-13-3 is solely responsible for failing to provide the individual's or volunteer's limited criminal history to the hospice program within the time required under this subsection.
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.46.

IC 16-25-6-4
Fees
Sec. 4. (a) A person who owns or operates a hospice program is responsible for the payment of fees under IC 10-13-3-30 and other fees required under section 2 of this chapter.
(b) This subsection does not apply to a hospice program volunteer. A hospice program may require an individual who applies to the hospice program for employment to provide hospice services:
(1) to pay the fees described in subsection (a) to the hospice program at the time the individual submits an application for employment; or
(2) to reimburse the hospice program for the payment of the fees described in subsection (a).
As added by P.L.256-1999, SEC.16. Amended by P.L.2-2003, SEC.47.

IC 16-25-6-5
Violations
Sec. 5. A person who:
(1) owns or operates a hospice program; and
(2) violates section 2 or 3 of this chapter;
commits a Class A infraction.
As added by P.L.256-1999, SEC.16.



CHAPTER 7. DISCLOSURE REQUIREMENTS

IC 16-25-7-1
Disclosure document presented to potential patients
Sec. 1. Each hospice program licensed or approved under this article shall prepare and update as necessary a disclosure document to be presented to each potential patient of the hospice program.
As added by P.L.256-1999, SEC.17.

IC 16-25-7-2
Contents of disclosure document
Sec. 2. The disclosure document required under section 1 of this chapter must contain at least the following:
(1) A description of all hospice services provided by the hospice program, including the:
(A) types of nursing services;
(B) other services;
(C) specific services available during the progressive stages of the terminal illness and thereafter; and
(D) a statement that the extent of hospice services and supplies are dispensed based on the hospice program patient's individual needs as determined by the interdisciplinary team.
(2) An explanation of the hospice program's internal complaint resolution process.
(3) A statement that the hospice program patient has the right to participate in the planning of the patient's care.
(4) A statement that a hospice program patient may refuse any component of hospice services offered by the hospice program.
(5) A statement that a hospice employee may provide supplies to a:
(A) hospice program patient; or
(B) hospice program patient's family;
in addition to the supplies provided by the hospice program, but the employee may only be reimbursed for the supplies by providing a written receipt to the hospice program patient or the hospice program patient's family.
(6) A statement that the hospice program patient may request the hospice program to provide, on a monthly basis, an itemized statement of services and supplies delivered to the patient, as submitted to the patient's payor.
(7) The toll free number established by the state department under IC 16-25-5-4 to receive complaints from hospice program patients and the family members of hospice program patients regarding the hospice program.
As added by P.L.256-1999, SEC.17.

IC 16-25-7-3
Plan of care      Sec. 3. The hospice program must:
(1) include in the plan of care the professional disciplines that will furnish the care to the patient and the frequency of visits proposed to be furnished; and
(2) advise the hospice program patient of any change in the plan of care.
As added by P.L.256-1999, SEC.17.






ARTICLE 26. MATERNITY HOMES

CHAPTER 1. REGISTRATION OF MATERNITY HOMES

IC 16-26-1-1
Registration of maternity homes; necessity if applying for grant or tax credit
Sec. 1. (a) A maternity home operator may register a maternity home with the state department.
(b) A maternity home operator that applies for a grant under IC 16-26-2 or a tax credit under IC 6-3.1-14 must be registered with the state department.
As added by P.L.2-1993, SEC.9.

IC 16-26-1-2
Rules
Sec. 2. The state department shall adopt rules under IC 4-22-2 to register maternity homes.
As added by P.L.2-1993, SEC.9.

IC 16-26-1-3
Confidentiality of records; application of section
Sec. 3. (a) This section does not apply to the following:
(1) A proceeding involving the registration of a maternity home.
(2) A court proceeding.
(3) A tax audit.
(b) The state department may not disclose, in a manner that identifies an individual pregnant woman, information received through filed forms, reports, registration, inspection, or other means specified in a rule adopted under IC 16-19-3-4.
As added by P.L.2-1993, SEC.9.

IC 16-26-1-4
Tax credit; required information
Sec. 4. A maternity home operator that seeks to claim a tax credit under IC 6-3.1-14 for operating a maternity home that is registered under this chapter shall file with the state department a form provided by the state department certifying the following information:
(1) The tax credit the maternity home operator desires to claim for the taxable year.
(2) Information on each pregnant woman claimed, including the following:
(A) Name.
(B) Last known address.
(C) Dates resided with maternity home operator.
(D) Current status of pregnancy.
(E) Date or expected date of delivery. As added by P.L.2-1993, SEC.9.



CHAPTER 2. MATERNITY ASSISTANCE DEVELOPMENT FUND

IC 16-26-2-1
Applicant defined
Sec. 1. As used in this chapter, "applicant" means a nonprofit organization that:
(1) is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(2) is registered as a maternity home under IC 16-26-1; and
(3) applies to the state department for a grant from the fund for the purpose of expanding, creating, or improving a maternity home.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-2
Fund defined
Sec. 2. As used in this chapter, "fund" refers to the maternity assistance development fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-3
Maternity assistance development fund; establishment; purpose
Sec. 3. The maternity assistance development fund is established for the purpose of making grants to eligible applicants in accordance with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-4
Maternity assistance development fund; administration; rules
Sec. 4. The state department shall administer the fund. The state department may adopt rules under IC 4-22-2 for the administration of the fund and this chapter.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-5
Maternity assistance development fund; grants, gifts, and contributions
Sec. 5. The state department may receive and accept for deposit in the fund grants, gifts, and contributions from public and private sources, including on behalf of the state grants from the federal government.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-6
Federal funding
Sec. 6. The state department shall apply for federal funding that becomes available to the state for activities associated with maternity homes.
As added by P.L.2-1993, SEC.9.
IC 16-26-2-7
Maternity assistance development fund; administrative expenses
Sec. 7. The expenses of administering the fund shall be paid from the money in the fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-8
Maternity assistance development fund; investment
Sec. 8. The treasurer of state shall invest the money not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest shall be deposited in the fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-9
Maternity assistance development fund; reversion
Sec. 9. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-10
Fund grants; eligibility; application; forms
Sec. 10. To be eligible to receive a grant from the fund, an applicant must apply to the state department on forms provided by the state department.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-11
Fund grants; purposes
Sec. 11. The state department may approve a grant to a registered maternity home for any of the following purposes:
(1) To expand, create, or improve facilities.
(2) To provide educational assistance, prenatal or child care classes, or job training for pregnant women.
(3) To provide equipment or supplies so that more pregnant women may be assisted.
(4) To provide training for staff or personnel of the maternity home.
(5) To provide temporary residence for pregnant women.
(6) To provide or improve prenatal services for pregnant women that have no access to other prenatal services.
As added by P.L.2-1993, SEC.9.

IC 16-26-2-12
Fund grants; considerations in approving applications
Sec. 12. The state department shall consider the following factors before approving a grant application:
(1) The number of pregnant women that will benefit from the grant.
(2) The services that the applicant's program will provide.         (3) The need for services in the applicant's location.
(4) The amount of money, if any, the applicant or other donors will contribute to the applicant's proposed program.
(5) The eligibility requirements to participate in the applicant's program.
(6) The quality of prenatal services provided in the home if prenatal services are provided there. If prenatal services are not provided in the home, the availability of prenatal services.
As added by P.L.2-1993, SEC.9.






ARTICLE 27. HOME HEALTH AGENCIES

CHAPTER 0.5. HOME HEALTH CARE SERVICES AND HOSPICE SERVICES COUNCIL

IC 16-27-0.5-0.5
"Governing body"
Sec. 0.5. As used in this chapter, "governing body" means the board of trustees, governing board, board of directors, or other body responsible for governing a home health agency or a hospice.
As added by P.L.152-2005, SEC.2.

IC 16-27-0.5-1
Establishment; appointments; terms of office; membership limitation
Sec. 1. (a) The home health care services and hospice services council is established.
(b) The council consists of sixteen (16) members as follows:
(1) One (1) licensed physician experienced in home health care.
(2) One (1) licensed physician with certification in hospice and palliative medicine.
(3) Four (4) individuals as follows:
(A) One (1) individual engaged in the administration of a nonhospital based home health agency.
(B) One (1) individual engaged in the administration of a hospital based home health agency.
(C) One (1) individual engaged in the administration of:
(i) a nonhospital based hospice; or
(ii) a hospice licensed under IC 16-25-3 that provides in-patient care.
(D) One (1) individual engaged in the administration of a hospital based hospice.
(4) One (1) registered nurse who is licensed under IC 25-23 and experienced in home health care.
(5) One (1) registered nurse who is licensed under IC 25-23 with certification in hospice and palliative medicine.
(6) One (1):
(A) physical therapist licensed under IC 25-27;
(B) occupational therapist certified under IC 25-23.5; or
(C) speech-language pathologist licensed under IC 25-35.6;
experienced in home health care.
(7) One (1) citizen having knowledge of or experience in hospice care.
(8) One (1) citizen having knowledge of or experience in home health agency care.
(9) One (1) registered pharmacist who is licensed under IC 25-26 with experience in hospice and palliative medicine.
(10) One (1) respiratory care practitioner who is licensed under

IC 25-34.5 and experienced in home care.
(11) One (1) individual who is a bereavement counselor with experience in hospice care.
(12) The commissioner or the commissioner's designee.
(13) The secretary of family and social services or the secretary's designee.
(c) The governor shall appoint the members of the council designated by subsection (b)(1) through (b)(11).
(d) Except for the members of the council designated by subsection (b)(12) through (b)(13), all appointments are for four (4) years. If a vacancy occurs, the appointee serves for the remainder of the unexpired term. A vacancy shall be filled from the same group that was represented by the outgoing member.
(e) Except for the members of the council designated by subsection (b)(3), a member of the council may not:
(1) have an ownership interest in the operation of; or
(2) serve as a voting member on the governing body of;
a home health agency licensed under this article or a hospice licensed under IC 16-25.
As added by P.L.12-2004, SEC.5. Amended by P.L.152-2005, SEC.3.

IC 16-27-0.5-2
Expenses; per diem; traveling expenses
Sec. 2. (a) The state department shall pay the expenses of the council.
(b) A member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). A member is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-3
Appointment of chair and vice chair
Sec. 3. The governor shall appoint one (1) council member to serve as chair and one (1) council member to serve as vice chair.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-4
Secretary
Sec. 4. The director serves as secretary to the council.
As added by P.L.12-2004, SEC.5.
IC 16-27-0.5-5
Meetings
Sec. 5. (a) The council shall meet at least four (4) times a year.
(b) Special meetings of the council shall be called by the chair upon the written request of four (4) members of the council.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-6
Quorum; procedures
Sec. 6. (a) Nine (9) members of the council constitute a quorum for the transaction of all business of the council. The affirmative votes of a majority of the voting members appointed to the council are required for the council to take action on any measure.
(b) The council shall establish procedures to govern the council's deliberations.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-7
Duties
Sec. 7. Subject to the rulemaking authority granted in IC 16-25 and IC 16-27, the council shall do the following:
(1) Propose the adoption of rules by the state department under IC 4-22-2 governing the following:
(A) Health and sanitation standards necessary to protect the health, safety, security, rights, and welfare of home health care patients and hospice patients.
(B) Qualifications of applicants for licenses issued under IC 16-25 and IC 16-27.
(2) Recommend to other state agencies or governing bodies rules necessary to protect the health, safety, security, rights, and welfare of home health care patients and hospice patients.
(3) Act as an advisory body for the division, state health commissioner, and state department.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-8
Recommend interpretive guidelines
Sec. 8. The council may recommend interpretive guidelines when necessary to assist a home health agency or hospice in meeting the requirements of a rule.
As added by P.L.12-2004, SEC.5.

IC 16-27-0.5-9
Request by department; consideration by executive board; adoption of rules
Sec. 9. (a) The state department may request the council to propose a new rule or an amendment to a rule necessary to protect the health, safety, rights, and welfare of the home health care patients and hospice patients. If the council does not propose a rule within ninety (90) days after the state department's request, the state

department may propose the rule.
(b) The executive board shall consider rules proposed by the council under this section and section 7 of this chapter. The executive board may adopt, modify, remand, or reject specific rules or parts of rules proposed by the council.
(c) To become effective, all rules proposed by the council under this chapter must be adopted by the executive board in accordance with IC 4-22-2.
As added by P.L.12-2004, SEC.5.



CHAPTER 1. LICENSURE OF HOME HEALTH AGENCIES

IC 16-27-1-0.5 Repealed
(Repealed by P.L.212-2005, SEC.77.)



CHAPTER 1.5. REGISTRATION OF HOME HEALTH AIDES

IC 16-27-1.5-1
Home health aide included in registry of nurse aides
Sec. 1. The state department shall include in the registry of nurse aides required by 42 CFR 483.156(a) a home health aide who has successfully completed a home health aide competency evaluation program as required by 42 CFR 484.36.
As added by P.L.110-1999, SEC.2.

IC 16-27-1.5-2
Information required for entry in registry
Sec. 2. Information required for entry of a home health aide in the registry of nurse aides described in section 1 of this chapter must be the same as the information required for nurse aides under 42 CFR 483.156(c).
As added by P.L.110-1999, SEC.2.

IC 16-27-1.5-3
Review and investigation of allegations against home health aides
Sec. 3. (a) The state department shall establish a procedure for the receipt and the timely review and investigation of allegations of:
(1) neglect of a patient;
(2) abuse of a patient; or
(3) misappropriation of patient property;
by a home health aide.
(b) The procedure required under subsection (a) must allow for:
(1) reasonable notice to the home health aide; and
(2) reasonable opportunity for a hearing in which the home health aide may rebut the allegation.
(c) The state department shall, after following the procedure required under this section, make a finding whether the home health aide:
(1) neglected a patient;
(2) abused a patient; or
(3) misappropriated patient property.
(d) If the state department determines that a home health aide has:
(1) neglected a patient;
(2) abused a patient; or
(3) misappropriated patient property;
the state department shall notify the registry of nurse aides of that determination.
As added by P.L.110-1999, SEC.2.

IC 16-27-1.5-4
Rules
Sec. 4. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.110-1999, SEC.2.



CHAPTER 2. CRIMINAL HISTORY OF HOME HEALTH CARE OPERATORS AND WORKERS

IC 16-27-2-1
Health care professional defined
Sec. 1. As used in this chapter, "health care professional" means any of the following:
(1) A licensed physician or a physician's assistant (as defined in IC 25-22.5-1-1.1).
(2) A dentist licensed under IC 25-14.
(3) A chiropractor licensed under IC 25-10-1.
(4) A podiatrist licensed under IC 25-29.
(5) An optometrist licensed under IC 25-24.
(6) A nurse licensed under IC 25-23-1.
(7) A physical therapist licensed under IC 25-27 or a physical therapy assistant certified under IC 25-27.
(8) A speech language pathologist or an audiologist licensed under IC 25-35.6-3.
(9) A speech language pathology aide or an audiology aide (as defined in IC 25-35.6-1-2).
(10) An:
(A) occupational therapist; or
(B) occupational therapist assistant;
certified under IC 25-23.5.
(11) A social worker licensed under IC 25-23.6 or a clinical social worker licensed under IC 25-23.6.
(12) A pharmacist licensed under IC 25-26-13.
As added by P.L.2-1993, SEC.10. Amended by P.L.178-1993, SEC.2; P.L.147-1997, SEC.2.



CHAPTER 3. POSSESSION OF CERTAIN DRUGS AND OTHER HEALTH CARE ITEMS

IC 16-27-3-1
Sterile water or saline
Sec. 1. An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport for administering to a home health patient or hospice patient of the home health agency under the order of a licensed physician the following:
(1) Sterile water for injection and irrigation.
(2) Sterile saline for injection and irrigation.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-2
Vaccines
Sec. 2. (a) An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport a vaccine in order to administer the vaccine to:
(1) the home health agency's:
(A) employees; or
(B) home health patients or hospice patients; or
(2) family members of a home health patient or hospice patient;
under the order of a licensed physician.
(b) An employee described in subsection (a) who purchases, stores, or transports a vaccine under this section must ensure that a standing order for the vaccine:
(1) is signed and dated by a licensed physician;
(2) identifies the vaccine covered by the order;
(3) indicates that appropriate procedures are established for responding to any adverse reaction to the vaccine; and
(4) directs that a specific medication or category of medication be administered if a recipient has an adverse reaction to the vaccine.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-3
Other drugs
Sec. 3. An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport the following drugs in order to administer to a home health patient or hospice patient of the home health agency, in accordance with section 5 of this chapter:
(1) Any of the following items in a sealed portable container in a size determined by the dispensing pharmacist:
(A) Up to one thousand (1,000) milliliters of nine-tenths of one percent (0.9%) sodium chloride intravenous infusion.
(B) Up to one thousand (1,000) milliliters of five percent

(5%) dextrose in water injection.
(2) Not more than five (5) dosage units of each of the following items, each in an individually sealed, unused container:
(A) Heparin sodium lock flush in a concentration of ten (10) units per milliliter, one hundred (100) units per milliliter, or one thousand (1,000) units per milliliter.
(B) Epinephrine HC1 solution in a concentration of one (1) to one thousand (1,000).
(C) Diphenhydramine HCl solution in a concentration of fifty (50) milligrams per milliliter.
(D) Methylprednisolone in a concentration of one hundred twenty-five (125) milligrams per two (2) milliliters.
(E) Naloxone in a concentration of up to one (1) milligram per milliliter in a two (2) milliliter vial.
(F) Glucagon in a concentration of one (1) milligram per milliliter.
(G) Furosemide in a concentration of ten (10) milligrams per milliliter.
(H) Lidocaine two and one-half percent (2.5%) and prilocaine two and one-half percent (2.5%) cream in a five (5) gram tube.
(I) Lidocaine HCl solution in a concentration of one percent (1%) in a two (2) milliliter vial.
(J) Urokinase five thousand (5,000) units per a one (1) milliliter vial.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-4
Transportation of drugs in sealed portable container by pharmacist or nurse
Sec. 4. An employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse may purchase, store, or transport drugs in a sealed portable container under this chapter only if the home health agency has established written policies and procedures to ensure the following:
(1) That the container is handled properly with respect to storage, transportation, and temperature stability.
(2) That a drug is removed from the container only on the written or oral order of a licensed physician.
(3) That the administration of a drug in the container is performed in accordance with a specific treatment protocol.
(4) That the home health agency maintains a written record of the dates and times the container is in the possession of a licensed pharmacist, registered nurse, or licensed practical nurse.
(5) That the home health agency require an employee who possesses the container to submit a daily accounting of all drugs and devices in the container to the home health agency in writing.
As added by P.L.105-1998, SEC.2.
IC 16-27-3-5
Administering drugs by pharmacist or nurse
Sec. 5. An employee of a home health agency who:
(1) is a licensed pharmacist, registered nurse, or licensed practical nurse; and
(2) administers a drug listed in section 3 of this chapter;
may administer the drug only in the residence of a home health patient or hospice patient of the home health agency under the order of a licensed physician in connection with the provision of emergency treatment or the adjustment of parenteral drug therapy or vaccine administration.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-6
Physician's orders to pharmacist or nurse to administer drugs
Sec. 6. (a) If an employee of a home health agency who is a licensed pharmacist, registered nurse, or licensed practical nurse administers a drug listed in section 3 of this chapter under the oral order of a licensed physician, the physician shall promptly send a signed copy of the order to the home health agency.
(b) Not more than twenty (20) days after receiving an order under subsection (a), the home health agency shall send a copy of the order, as signed by and received from the physician, to the dispensing pharmacy.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-7
Duties of pharmacist regarding drug containers
Sec. 7. A pharmacist who dispenses a sealed portable container under this chapter shall ensure that the container:
(1) is designed to allow access to the contents of the container only if a tamperproof seal is broken;
(2) bears a label that lists the drugs in the container and provides notice of the container's expiration date; and
(3) remains in the pharmacy or under the control of a licensed pharmacist, registered nurse, or licensed practical nurse.
As added by P.L.105-1998, SEC.2.

IC 16-27-3-8
Honoring nurse's orders
Sec. 8. If a home health agency or hospice patient's care or treatment is being managed, directed, or provided by an advanced practice nurse licensed under IC 25-23, that nurses's orders will be honored, unless it will cause the home health agency or hospice to be unreimbursed for their service.
As added by P.L.105-1998, SEC.2.



CHAPTER 4. LICENSURE OF PERSONAL SERVICES AGENCIES

IC 16-27-4-1
"Client"
Sec. 1. As used in this chapter, "client" means an individual who has been accepted to receive personal services from a personal services agency.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-2
"Parent personal services agency"
Sec. 2. As used in this chapter, "parent personal services agency" means the personal services agency that develops and maintains administrative and fiscal control over a branch office.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-3
"Personal representative"
Sec. 3. As used in this chapter, "personal representative" means a person who has legal authority to act on behalf of the client with regard to the action to be taken.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-4
"Personal services"
Sec. 4. (a) As used in this chapter, "personal services" means:
(1) attendant care services;
(2) homemaker services that assist with or perform household tasks, including housekeeping, shopping, laundry, meal planning and preparation, and cleaning; and
(3) companion services that provide fellowship, care, and protection for a client, including transportation, letter writing, mail reading, and escort services;
that are provided to a client at the client's residence.
(b) The term does not apply to the following:
(1) Incidental services provided by a licensed health facility to patients of the licensed health facility.
(2) Services provided by employers or membership organizations for their employees, members, and families of the employees or members if the services are not the predominant purpose of the employer or the membership organization's business.
(3) Services that are allowed to be performed by a personal services attendant under IC 12-10-17.1.
(4) Services that require the order of a health care professional for the services to be lawfully performed in Indiana.
(5) Assisted living Medicaid waiver services.
(6) Services that are performed by a facility described in IC 12-10-15. As added by P.L.212-2005, SEC.18. Amended by P.L.141-2006, SEC.82.

IC 16-27-4-5
"Personal services agency"
Sec. 5. (a) As used in this chapter, "personal services agency" means a person that provides or offers to provide a personal service for compensation, whether through the agency's own employees or by arrangement with another person.
(b) The term does not include the following:
(1) An individual who provides personal services only to the individual's family or to not more than three (3) individuals per residence and not more than a total of seven (7) individuals concurrently. As used in this subdivision, "family" means the individual's spouse, child, parent, parent-in-law, grandparent, grandchild, brother, brother-in-law, sister, sister-in-law, aunt, aunt-in-law, uncle, uncle-in-law, niece, and nephew.
(2) A local health department as described in IC 16-20 or IC 16-22-8.
(3) A person that:
(A) is approved by the division of disability and rehabilitative services to provide supported living services or supported living support to individuals with developmental disabilities;
(B) is subject to rules adopted under IC 12-11-2.1; and
(C) serves only individuals with developmental disabilities who are in a placement authorized under IC 12-11-2.1-4.
As added by P.L.212-2005, SEC.18. Amended by P.L.141-2006, SEC.83.

IC 16-27-4-6
License required; branch offices; fee; application; onsite inspection; expiration; home health agency
Sec. 6. (a) To operate a personal services agency, a person must obtain a license from the state health commissioner. A personal services agency may not be opened, operated, managed, or maintained or conduct business without a license from the state department. Each parent personal services agency must obtain a separate license.
(b) A parent personal services agency may maintain branch offices that operate under the license of the parent personal services agency. Each branch office must be:
(1) at a location or site from which the personal services agency provides services;
(2) owned and controlled by the parent personal services agency; and
(3) located within a radius of one hundred twenty (120) miles of the parent personal services agency.
(c) A license is required for any personal services agency providing services in Indiana. An out-of-state personal services

agency must be authorized by the secretary of state to conduct business in Indiana and have a branch office in Indiana.
(d) Application for a license to operate a personal services agency must be made on a form provided by the state department and must be accompanied by the payment of a fee of two hundred fifty dollars ($250). The application may not require any information except as required under this chapter.
(e) After receiving a completed application that demonstrates prima facie compliance with the requirements of this chapter and the payment of the fee required by subsection (d), the state department shall issue a license to the applicant to operate a personal services agency. The state department may conduct an onsite inspection in conjunction with the issuance of an initial license or the renewal of a license.
(f) In the state department's consideration of:
(1) an application for licensure;
(2) an application for renewal of licensure;
(3) a complaint alleging noncompliance with the requirements of this chapter; or
(4) an investigation conducted under section 7(a) of this chapter;
the state department's onsite inspections in conjunction with those actions are limited to determining the personal service agency's compliance with the requirements of this chapter or permitting or aiding an illegal act in a personal services agency.
(g) Subject to subsection (e), when conducting an onsite inspection, the state department must receive all documents necessary to determine the personal service agency's compliance with the requirements of this chapter. A personal services agency must produce documents requested by the state department surveyor not less than twenty-four (24) hours after the documents have been requested.
(h) A license expires one (1) year after the date of issuance of the license under subsection (e). However, the state department may issue an initial license for a period of less than one (1) year to stagger the expiration dates. The licensee shall notify the state department in writing at least thirty (30) days before closing or selling the personal services agency.
(i) A personal services agency license may not be transferred or assigned. Upon sale, assignment, lease, or other transfer, including transfers that qualify as a change in ownership, the new owner or person in interest must obtain a license from the state department under this chapter before maintaining, operating, or conducting the personal services agency.
(j) A home health agency licensed under IC 16-27-1 that operates a personal services agency within the home health agency is subject to the requirements of this chapter. The requirements under IC 16-27-1 do not apply to a home health agency's personal services agency. The requirements under this chapter do not apply to a home health agency's operations. A home health agency that is licensed

under IC 16-27-1 is not required to obtain a license under this chapter.
(k) If a person who is licensed to operate a personal services agency is also licensed to operate a home health agency under IC 16-27-1, an onsite inspection for renewal of the person's personal services agency license must, to the extent feasible, be conducted at the same time as an onsite inspection for the home health agency license.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-7
Unlicensed agencies; attorney general
Sec. 7. (a) The state department shall investigate a report of an unlicensed personal services agency operation and report its findings to the attorney general.
(b) The attorney general may do the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed home health agency is located.
(2) Prosecute violations under section 23 of this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-8
Unstable health conditions
Sec. 8. (a) If a personal services agency is aware that the client's medical or health condition has become unstable or unpredictable, the personal services agency shall notify the client, the client's personal representative, a family member, other relative of the client, or other person identified by the client of the need for a referral for medical or health services. The notification may be given in writing or orally and must be documented in the client's record with the personal services agency.
(b) The personal services agency may continue to provide personal services for a client with an unstable or unpredictable medical or health condition but may not manage or represent itself as able to manage the client's medical or health condition.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-9
Personal services agency manager
Sec. 9. (a) A personal services agency shall employ an individual to act as the personal services agency's manager. The manager is responsible for the organization and daily operation of the personal services agency.
(b) The manager may designate in writing one (1) or more individuals to act on behalf of or to perform any or all the responsibilities of the personal services agency's manager under this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-10 Service plan
Sec. 10. The personal services agency's manager or the manager's designee shall prepare a service plan for a client before providing personal services for the client. A permanent change to the service plan requires a written change to the service plan. The service plan must:
(1) be in writing, dated, and signed by the individual who prepared it;
(2) list the types and schedule of services to be provided; and
(3) state that the services to be provided to the client are subject to the client's right to temporarily suspend, permanently terminate, temporarily add, or permanently add the provision of any service.
All permanent changes require a change in the written service plan. The service plan must be signed and dated by the client not later than fourteen (14) days after services begin for the client and not later than fourteen (14) days after any permanent change to the service plan.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-11
Client satisfaction review
Sec. 11. The personal services agency's manager or the manager's designee shall conduct a client satisfaction review with the client every seventy-six (76) to one hundred four (104) days to discuss the services being provided and to determine if any change in the plan of services should occur. The review with the client may be in person or by telephone. This client satisfaction review must:
(1) be put in writing; and
(2) be signed and dated by the individual conducting the review.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-12
Client rights statement
Sec. 12. The personal services agency shall provide the client or the client's personal representative with the personal services agency's written statement of client rights not more than seven (7) days after providing services to the client. The statement of client rights must include the following information:
(1) The client has the right to have the client's property treated with respect.
(2) The client has the right to temporarily suspend, permanently terminate, temporarily add, or permanently add services in the service plan.
(3) The client has the right to file grievances regarding services furnished or regarding the lack of respect for property by the personal services agency and is not subject to discrimination or reprisal for filing a grievance.
(4) The client has the right to be free from verbal, physical, and psychological abuse and to be treated with dignity.         (5) A statement that it is not within the scope of the personal services agency's license to manage the medical and health conditions of the client if a condition becomes unstable or unpredictable.
(6) The charges for services provided by the personal services agency.
(7) The personal services agency's policy for notifying the client of any increase in the cost of services.
(8) The hours the personal services agency's office is open for business.
(9) That on request the personal services agency will make available to the client a written list of the names and addresses of all persons having at least a five percent (5%) ownership or controlling interest in the personal services agency.
(10) The procedures for contacting the personal services agency's manager, or the manager's designee, while the personal services agency's office is open or closed.
(11) The procedure and telephone number to call to file a complaint with the personal services agency.
(12) That the state department does not inspect personal service agencies as part of the licensing process but does investigate complaints concerning personal service agencies.
(13) The procedure and telephone number to call to file a complaint with the state department along with the business hours of the state department.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-13
Complaint investigations
Sec. 13. A personal services agency shall investigate a complaint made by a client, the client's family, or the client's personal representative regarding:
(1) service that is or fails to be furnished; and
(2) lack of respect for the client's property by anyone furnishing services on behalf of the personal services agency.
The personal services agency shall document the complaint and the resolution of the complaint.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-14
Telephone contact
Sec. 14. The personal services agency's manager or the manager's designee shall be available to respond to client telephone calls twenty-four (24) hours a day.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-15
Tuberculosis test
Sec. 15. An employee or agent of a personal services agency who will have direct client contact must complete a tuberculosis test in

the same manner as required by the state department for licensed home health agency employees and agents.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-16
Evaluation and training
Sec. 16. (a) The competency of an employee or agent of a personal services agency who will perform attendant care services at the client's residence must be evaluated by the agency or the agency's designee for each attendant care services task that the personal services agency chooses to have that employee or agent perform. The agency has the sole discretion to determine if an employee or agent is competent to perform an attendant care services task.
(b) After an evaluation, an employee or agent shall be trained in the attendant care services tasks the personal services agency believes require improvement. The employee or agent shall be reevaluated following any training. The evaluation of the employee or agent and determination by the agency that the employee or agent is competent to perform the attendant care services task must occur before the employee or agent performs that task for a client without direct agency supervision.
(c) The content of the evaluation and training conducted under this section, including the date and the signature of the person conducting the evaluation and training, must be documented for each employee or agent who performs personal services.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-17
Disclosure of ownership
Sec. 17. (a) Disclosure of ownership and management information must be made to the state department:
(1) at the time of the personal services agency's request for licensure;
(2) during each survey of the personal services agency; and
(3) when there is a change in the management or in an ownership interest of more than five percent (5%) of the personal services agency.
(b) The disclosure under subsection (a) must include the following:
(1) The name and address of all persons having at least five percent (5%) ownership or controlling interest in the personal services agency.
(2) The name and address of each person who is an officer, a director, a managing agent, or a managing employee of the personal services agency.
(3) The name and address of the person responsible for the management of the personal services agency.
(4) The name and address of the chief executive officer and the chairperson (or holder of the equivalent position) of the governing body that is responsible for the person identified

under subdivision (3).
(c) The determination of an ownership interest and the percentage of an ownership interest under this chapter must be determined under 45 CFR 420.201 and 45 CFR 420.202, as in effect on July 1, 2005.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-18
Compliance documentation
Sec. 18. A personal services agency shall document evidence of compliance with the requirements of this chapter and document services provided to clients. The documentation or copies of the documentation must be maintained or be electronically accessible at a personal services agency's office in Indiana for not less than seven (7) years.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-19
Penalties
Sec. 19. (a) The state health commissioner may take one (1) or more of the following actions on any ground listed in subsection (b):
(1) Issue a probationary license.
(2) Conduct a resurvey.
(3) Deny renewal of a license.
(4) Revoke a license.
(5) Impose a civil penalty in an amount not to exceed one thousand dollars ($1,000).
(b) The state health commissioner may take action under subsection (a) on any of the following grounds:
(1) Violation of a provision of this chapter or a rule adopted under this chapter.
(2) Permitting, aiding, or abetting the commission of an illegal act in a personal services agency.
(c) IC 4-21.5 applies to an action under this section.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-20
Rules
Sec. 20. (a) The state department shall adopt rules under IC 4-22-2 to govern the procedure for the following:
(1) Issuing, renewing, denying, or revoking a personal services agency license.
(2) Investigating a complaint against a personal services agency that alleges a violation of this chapter.
(3) Collecting fees required under this chapter.
(b) The state department may not add to the substantive or procedural requirements in this chapter.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-21
Penalty review      Sec. 21. A licensee or an applicant for a license aggrieved by an action under this chapter may request a review under IC 4-21.5.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-22
Appeals panel
Sec. 22. (a) In response to a request for review of an order referred to in subsection (c), the executive board shall appoint an appeals panel that consists of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state department may not be a member of the panel.
(c) The panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
As added by P.L.212-2005, SEC.18.

IC 16-27-4-23
Penalty
Sec. 23. A person who knowingly or intentionally:
(1) operates a personal services agency; or
(2) advertises the operation of a personal services agency;
that is not licensed under this chapter commits a Class A misdemeanor.
As added by P.L.212-2005, SEC.18.






ARTICLE 28. HEALTH FACILITIES

CHAPTER 1. HEALTH FACILITIES COUNCIL

IC 16-28-1-1 Version a
Members; appointment; conflicts of interest
Note: This version of section amended by P.L.141-2006, SEC.84. See also following version of this section amended by P.L.145-2006, SEC.134.
Sec. 1. (a) The Indiana health facilities council is created. The council consists of fourteen (14) members as follows:
(1) One (1) licensed physician.
(2) Two (2) administrators, licensed under IC 25-19-1, of a proprietary health facility licensed under this article.
(3) One (1) administrator, licensed under IC 25-19-1, of a nonproprietary health facility licensed under this article.
(4) One (1) registered nurse licensed under IC 25-23.
(5) One (1) registered pharmacist licensed under IC 25-26.
(6) Two (2) citizens having knowledge or experience in the field of gerontology.
(7) One (1) representative of a statewide senior citizens organization.
(8) One (1) citizen having knowledge or experience in the field of mental health.
(9) One (1) nurse-educator of a practical nurse program.
(10) The commissioner.
(11) The director of the division of family and children or the director's designee.
(12) The director of the division of aging or the director's designee.
(b) The members of the council designated by subsection (a)(1) through (a)(9) shall be appointed by the governor.
(c) Except for the members of the council designated by subsection (a)(10) through (a)(12), all appointments are for four (4) years. If a vacancy occurs, the appointee serves for the remainder of the unexpired term. A vacancy is filled from the same group that was represented by the outgoing member.
(d) Except for the members of the council designated by subsection (a)(2) through (a)(3), a member of the council may not have a pecuniary interest in the operation of or provide professional services through employment or under contract to a facility licensed under this article.
As added by P.L.2-1993, SEC.11. Amended by P.L.4-1993, SEC.230; P.L.5-1993, SEC.243; P.L.141-2006, SEC.84.

IC 16-28-1-1 Version b
Members; appointment; conflicts of interest
Note: This version of section amended by P.L.145-2006, SEC.134.

See also preceding version of this section amended by P.L.141-2006, SEC.84.
Sec. 1. (a) The Indiana health facilities council is created. The council consists of fourteen (14) members as follows:
(1) One (1) licensed physician.
(2) Two (2) administrators, licensed under IC 25-19-1, of a proprietary health facility licensed under this article.
(3) One (1) administrator, licensed under IC 25-19-1, of a nonproprietary health facility licensed under this article.
(4) One (1) registered nurse licensed under IC 25-23.
(5) One (1) registered pharmacist licensed under IC 25-26.
(6) Two (2) citizens having knowledge or experience in the field of gerontology.
(7) One (1) representative of a statewide senior citizens organization.
(8) One (1) citizen having knowledge or experience in the field of mental health.
(9) One (1) nurse-educator of a practical nurse program.
(10) The commissioner.
(11) The director of the division of family resources or the director's designee.
(12) The director of the division of disability, aging, and rehabilitative services or the director's designee.
(b) The members of the council designated by subsection (a)(1) through (a)(9) shall be appointed by the governor.
(c) Except for the members of the council designated by subsection (a)(10) through (a)(12), all appointments are for four (4) years. If a vacancy occurs, the appointee serves for the remainder of the unexpired term. A vacancy is filled from the same group that was represented by the outgoing member.
(d) Except for the members of the council designated by subsection (a)(2) through (a)(3), a member of the council may not have a pecuniary interest in the operation of or provide professional services through employment or under contract to a facility licensed under this article.
As added by P.L.2-1993, SEC.11. Amended by P.L.4-1993, SEC.230; P.L.5-1993, SEC.243; P.L.145-2006, SEC.134.

IC 16-28-1-2
Chairman and vice chairman
Sec. 2. Each year the council shall elect from among council members a chairman and vice chairman.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-3
Secretary
Sec. 3. The director serves as secretary to the council.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-4 Meetings; special meetings
Sec. 4. (a) The council shall meet at least six (6) times a year.
(b) Special meetings of the council shall be called by the secretary upon the written request of four (4) members of the council.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.2.

IC 16-28-1-5
Quorum; deliberation procedures
Sec. 5. (a) Eight (8) members of the council constitute a quorum for the transaction of all business of the council.
(b) The council shall establish procedures to govern the council's deliberations.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-6
Information to be furnished by director
Sec. 6. The director shall furnish to the council at each meeting information concerning the status of the following:
(1) Licenses and waivers issued or contested under the following:
(A) IC 16-28-2.
(B) IC 16-28-3.
(C) IC 16-29.
(D) IC 16-30.
(2) Monitors placed under IC 16-28-7.
(3) Receiverships imposed under IC 16-28-8.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-7
Adoption and recommendation of rules; classification of facilities; encouragement of program development; action as advisory body
Sec. 7. The council shall do the following:
(1) Propose the adoption of rules by the department under IC 4-22-2 governing the following:
(A) Health and sanitation standards necessary to protect the health, safety, security, rights, and welfare of patients.
(B) Qualifications of applicants for licenses issued under this article to assure the proper care of patients.
(C) Operation, maintenance, management, equipment, and construction of facilities required to be licensed under this article if jurisdiction is not vested in any other state agency.
(D) Manner, form, and content of the license, including rules governing disclosure of ownership interests.
(E) Levels of medical staffing and medical services in cooperation with the office of Medicaid policy and planning, division of family resources, and other agencies authorized to pay for the services.
(2) Recommend to the fire prevention and building safety commission fire safety rules necessary to protect the health, safety, security, rights, and welfare of patients.         (3) Classify health facilities in health care categories.
(4) Encourage the development of social and habilitative programs in health facilities, as recommended by the community residential facilities council.
(5) Act as an advisory body for the division, commissioner, and state department.
(6) Adopt rules under IC 4-22-2.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.3; P.L.145-2006, SEC.135.

IC 16-28-1-8
Issuance of interpretive guidelines; approval of administrative law judges; requesting appointments of receivers; reference of complaints
Sec. 8. The council may do the following:
(1) Issue interpretive guidelines when necessary to assist a health facility in meeting the requirements of a rule. An interpretive guideline is not a rule for the purposes of this chapter or IC 4-22-2 and may not be used to contravene a rule.
(2) Approve a list of administrative law judges to conduct hearings under IC 16-28-10-1.
(3) Request the attorney general to seek the appointment of a receiver for a health facility as authorized under IC 16-28-8.
(4) Refer complaints received about licensed personnel at health facilities to the appropriate licensing board as described in IC 16-28-4.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-9
Waiver of rules by council
Sec. 9. The council may not waive a rule adopted under this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-10
Waiver of rules by executive board
Sec. 10. (a) Except as specifically provided, the executive board may, upon recommendation by the commissioner and for good cause shown, waive for a specified time any rule that may be waived under the following for a health facility:
(1) This article.
(2) IC 16-29.
(3) IC 16-30.
(b) Disapproval of a waiver request requires executive board action. However, the granting of a waiver may not adversely affect the health, safety, and welfare of the patients or residents.
As added by P.L.2-1993, SEC.11.

IC 16-28-1-11
Qualified medication aides; certification      Sec. 11. (a) Unless an individual is certified under this section:
(1) the individual may not practice as a qualified medication aide; and
(2) a facility may not employ the individual as a qualified medication aide.
(b) The council shall do the following:
(1) Establish a program for the certification of qualified medication aides who work in facilities licensed under this article.
(2) Prescribe education and training programs for qualified medication aides, including course and inservice requirements. The training program must include a competency test that the individual must pass before being granted an initial certification.
(3) Determine the standards concerning the functions that may be performed by a qualified medication aide.
(4) Establish annual certification fees for qualified medication aides.
(5) Adopt rules under IC 4-22-2 necessary to implement and enforce this section.
(c) The department shall maintain a registry of each individual who is certified as a qualified medication aide.
(d) The department may conduct hearings for violations of this section under IC 4-21.5.
As added by P.L.2-1993, SEC.11. Amended by P.L.24-2002, SEC.1.

IC 16-28-1-12
Proposal and adoption of rules
Sec. 12. (a) The department may request the council to propose a new rule or an amendment to a rule necessary to protect the health, safety, rights, and welfare of patients. If the council does not propose a rule not more than ninety (90) days after the department's request, the department may propose its own rule.
(b) The executive board shall consider rules proposed by the council under this section and section 1 of this chapter. The executive board may adopt, modify, remand, or reject specific rules or parts of rules proposed by the council.
(c) To become effective, all rules adopted under this chapter must be adopted by the executive board in accordance with IC 4-22-2. The rules adopted under this chapter are the only rules governing the licensing and operation of health facilities.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.4.

IC 16-28-1-13
Licensure inspections; reports
Sec. 13. (a) Licensure inspections of health facilities shall be made regularly in accordance with rules adopted under this chapter. The division shall make all health and sanitation inspections. The division of fire and building safety shall make all fire safety inspections. The council or the director may provide for other

inspections necessary to carry out this chapter.
(b) The exact date of an inspection of a health facility under this chapter may not be announced or communicated directly or indirectly to the owner, administrator, or an employee of the facility before the inspection. An employee of the state department who knowingly or intentionally informs a health facility of the exact date of an inspection shall be suspended without pay for five (5) days for a first offense and shall be dismissed for a subsequent offense.
(c) Reports of all inspections must be:
(1) in writing; and
(2) sent to the health facility.
(d) The report of an inspection and records relating to the inspection may not be released to the public until the conditions set forth in IC 16-19-3-25 are satisfied.
As added by P.L.2-1993, SEC.11. Amended by P.L.190-1995, SEC.5; P.L.1-2006, SEC.299.

IC 16-28-1-14
Provision of licensure inspection report copies and summaries; maintenance and inspection of reports
Sec. 14. (a) The division shall provide, on the request of any person and payment of a fee to cover the direct and indirect costs of complying with the request:
(1) a copy of a report of an inspection from the public file of a health facility;
(2) a brief descriptive summary of the annual survey report of a health facility; or
(3) both.
(b) Reports of all inspections under this chapter shall be maintained by each health facility for two (2) years and shall be made available for inspection by any member of the public upon request.
As added by P.L.2-1993, SEC.11.



CHAPTER 2. LICENSURE OF HEALTH FACILITIES

IC 16-28-2-1
License required; licensing of state institutions and municipal corporations
Sec. 1. A person must obtain a license from the director before the person may operate a health facility. A state institution or municipal corporation may specifically request licensure and upon compliance with this chapter may be licensed under this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-2
Applications
Sec. 2. To obtain a license, an applicant must submit an application on the prescribed form showing that the applicant is of reputable and responsible character and able to comply with the standards for health facilities established by this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-3
Requirements for licensure
Sec. 3. Before the director may issue a license to a health facility, the director must find that the health facility, within the care category for which license is sought, is adequate in each of the following respects:
(1) The physical structure in which the service is to be performed.
(2) The educational level, number, and personal health of the staff.
(3) The financial ability to provide the service to be performed.
(4) The equipment with which to perform the service.
(5) The operating history of other health facilities owned or managed by the same person who owns or manages the facility. The director may recommend denial of licensure to a new facility or facility applying for licensure under new ownership where the owner or manager has a record of operation of other health facilities in substantial breach of this chapter or any other law governing health facilities.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-4
Issuance of licenses; types; denial, revocation, and refusal to renew licenses
Sec. 4. The director may under IC 4-21.5-3-5 do one (1) of the following:
(1) Issue a full license for not more than one (1) year, on finding that the applicant complies with the provisions of this article and rules adopted under this article.         (2) Issue a provisional license to a new facility or to a facility under new ownership for not more than twelve (12) consecutive months if the applicant can assure the director that the applicant will comply with this article and rules adopted under this article. A provisional license may not be continued beyond twelve (12) consecutive months.
(3) Issue a probationary license to an existing facility as described in IC 16-28-3.
(4) Deny, revoke, or refuse to renew the issuance of a license.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-5
Exclusive use of licenses
Sec. 5. A license issued under this chapter is not assignable or transferable and may be issued only for the person and premises named in the application.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-6
Disclosure statements; affiliations; advertising
Sec. 6. (a) This section does not apply to a health facility that:
(1) does not require the investment of money or the payment of money or other consideration for admission; and
(2) only charges daily or monthly rates for room, board, and care.
(b) A health facility may be licensed or relicensed under this chapter only if a disclosure statement is filed with the director at the time of application on forms provided by the director that contains the following information:
(1) Whether the health facility is affiliated with a religious, charitable, or other nonprofit organization.
(2) The nature and extent of the affiliation, if any, including the extent to which the affiliated organization is responsible for the financial and contractual obligations of the health facility.
(c) The health facility shall deliver a copy of the current disclosure statement on file with the director as provided by subsection (b) to each prospective resident.
(d) If a health facility is affiliated with a religious, charitable, or other nonprofit organization, the health facility must include in the health facility's advertisements and solicitations a summary statement disclosing the following:
(1) The affiliation between the health facility and the religious, charitable, or other nonprofit organization.
(2) The extent to which the affiliated organization is responsible for the financial and contractual obligations of the health facility.
(e) If a health facility is not affiliated with a religious, charitable, or other nonprofit organization but the name of the health facility or the person operating the health facility implies an affiliation, the health facility must include in all the health facility's advertisements

and solicitations a summary statement disclosing the following:
(1) That the health facility is not affiliated with a religious, charitable, or other nonprofit organization.
(2) That no religious, charitable, or other nonprofit organization is responsible for the financial or contractual obligations of the health facility.
(f) Whenever there is a change in the affiliation of the health facility with a religious, charitable, or other nonprofit organization, including a change in the extent, if any, to which the affiliated organization is responsible for the financial and contractual obligations of the health facility, the health facility shall amend:
(1) the health facility's disclosure statement on file with the director as required by subsection (b); and
(2) the summary statement included in the health facility's advertisements and solicitations as required by subsections (d) and (e);
if an amendment is necessary to prevent the statement from containing any misstatement of fact or omission to state a material fact required to be stated.
As added by P.L.2-1993, SEC.11.

IC 16-28-2-7
License fees
Sec. 7. The fee for a license as a health facility under this chapter is two hundred dollars ($200) for the first fifty (50) beds available and ten dollars ($10) for each additional bed available.
As added by P.L.2-1993, SEC.11. Amended by P.L.227-2003, SEC.1.

IC 16-28-2-8
Notice regarding requests for names of nursing personnel or direct care staff
Sec. 8. (a) Each comprehensive care health facility shall post a notice that a resident, the legal representative of the resident, or another individual designated by the resident may request from the licensed nurse in charge of each shift information that designates the names of all nursing personnel on duty by job classification for the:
(1) wing;
(2) unit; or
(3) other area as routinely designated by the health facility;
where the resident resides.
(b) The notice required under subsection (a) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the administrator of the health facility; and
(B) toll free telephone number for filing complaints with the

state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the information described in subsection (a) from the licensed nurse in charge of each shift, the resident, the legal representative of the resident, or another individual designated by the resident may do any of the following:
(A) Contact the administrator of the health facility.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(c) The state department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.5.

IC 16-28-2-9
Semiannual statistical reports
Sec. 9. (a) The office of Medicaid policy and planning shall produce a statistical report semi-annually for each Medicaid certified comprehensive care health facility that lists the following information:
(1) The health facility's case mix index for each quarter covered by the statistical report for which the office of Medicaid policy and planning maintains data.
(2) The number of total hours worked in the health facility by each classification of personnel for which the office of Medicaid policy and planning maintains data.
(3) The resident census of the health facility for which the office of Medicaid policy and planning maintains data.
(4) A calculation of the average case-mix-adjusted hours-per-resident-day ratio for each health facility by each classification of nursing personnel and the average hours-per-resident-day ratio for each health facility for all other personnel by category for which the office of Medicaid policy and planning maintains data.
(b) The office of Medicaid policy and planning shall provide a compilation of the statistical reports prepared under subsection (a) to the following:
(1) Each Medicaid certified comprehensive care health facility.
(2) The state department.
(3) The state ombudsman.
(4) Each area ombudsman.
(5) Each area agency on aging.
(c) Each Medicaid certified comprehensive care health facility shall:
(1) make available in a place that is readily accessible to residents and the public a copy of the compilation of statistical reports prepared under subsection (a); and
(2) post a notice that a copy of the compilation of statistical reports may be requested from the licensed nurse in charge of each shift.     (d) The notice required under subsection (c)(2) must meet the following conditions:
(1) Be posted in a conspicuous place that is readily accessible to residents and the public.
(2) Be at least 24 point font size on a poster that is at least eleven (11) inches wide and seventeen (17) inches long.
(3) Contain the:
(A) business telephone number of the administrator of the health facility; and
(B) toll free telephone number for filing complaints with the state department.
(4) State that if a resident, the legal representative of the resident, or another individual designated by the resident is unable to obtain the compilation of statistical reports in subsection (a) from the licensed nurse in charge of each shift, the resident, the legal representative of the resident, or another individual designated by the resident may do any of the following:
(A) Contact the administrator of the health facility.
(B) File a complaint with the state department by using the state department's toll free telephone number.
(e) The state department may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.108-2000, SEC.6.

IC 16-28-2-10
Third party billing notice
Sec. 10. A health facility that provides to a patient notice concerning a third party billing for a service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.7.



CHAPTER 3. PROBATIONARY LICENSES; REVOCATION OF LICENSES

IC 16-28-3-1
Initiation of proceedings; procedure
Sec. 1. (a) The director may initiate a proceeding to issue a probationary license or to revoke a license issued under this article on any of the following grounds:
(1) Breach of this article or rules adopted under this article.
(2) Permitting, aiding, or abetting the commission of an act in the health facility or on the health facility's premises that is determined by a court to be illegal.
(3) Conduct or practice found by the director to be detrimental to the welfare of the patients at the health facility.
(4) Employing consecutively more than one (1) health facility administrator provisionally licensed under IC 25-19-1-3(b) during any twelve (12) month period.
(b) The procedure governing an action taken under subsection (a) is governed by:
(1) IC 4-21.5-3-8; or
(2) IC 4-21.5-4.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-2
Issuance of probationary licenses
Sec. 2. The director may initiate a proceeding under section 1 of this chapter to issue a probationary license if the director determines that the revocation of an existing license would not be in the best interests of the patients of the health facility or in the best interests of the community served by that facility. The director shall state the requirements and orders that the health facility must comply with in order to receive a probationary license.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-3
Facilities restricted to probationary licenses
Sec. 3. If a health facility is in breach of this article or rules adopted under this article by offenses or patterns of deficiencies detrimental to the best interests of the public, the patients, or the health facility profession, the only type of license that may be issued to the health facility is a probationary license.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-4
Duration of probationary licenses; reissuance; expiration of other licenses
Sec. 4. A probationary license may be issued for three (3) months. The probationary license may be reissued but not more than three (3) probationary licenses may be issued during a twelve (12) month period. The issuance of a probationary license results in the

automatic expiration of any other license held under this article.
As added by P.L.2-1993, SEC.11.

IC 16-28-3-5
License fees
Sec. 5. The license fee for a probationary license is the same as the annual license fee charged for that class and size of facility.
As added by P.L.2-1993, SEC.11.



CHAPTER 4. ALLEGATIONS OF BREACHES

IC 16-28-4-1
Filing of allegations; form
Sec. 1. A person who believes that this article or rules adopted under this article have been breached may file an allegation of breach with the state department. The allegation must be in writing unless the breach complained of is an offense or a deficiency. An oral allegation of breach shall be reduced to writing by the state department.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-2
Investigations
Sec. 2. The division shall promptly investigate the following:
(1) A written allegation of breach received under this chapter.
(2) An oral allegation of breach that the director, in the director's discretion, believes to have merit.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-3
Referral to licensing boards
Sec. 3. The council shall refer an allegation of breach received about licensed personnel at a health facility to the appropriate licensing board for review and possible disciplinary action.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-4
Reporting to state department
Sec. 4. A governmental unit that:
(1) receives an allegation of breach alleging breach of this article or rules adopted under this article; or
(2) has knowledge of facts constituting breach of this article or rules adopted under this article;
shall report that allegation of breach or knowledge in writing to the state department while protecting the confidentiality of the alleging party and the patient.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-5
Confidentiality
Sec. 5. (a) An allegation of breach filed with the state department under this article that is subsequently released to the health facility complained of or any member of the public shall not disclose the name or identifying characteristics of the alleging party or the patient who is the subject of the allegation of breach unless:
(1) the alleging party or patient consents in writing to the disclosure; or
(2) the investigation results in a judicial proceeding and

disclosure is ordered by the court.
(b) If disclosure is essential to the investigation, the alleging party shall be given the opportunity to withdraw the allegation of breach before disclosure.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-6
Relicensure considerations
Sec. 6. The report of a substantiated allegation of breach investigation, together with the response of the health facility and any enforcement action taken, shall be made a part of the health facility's record and shall be considered, together with the survey report, by the director at the time of relicensure of the facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-4-7
Reporting of investigation results and actions taken
Sec. 7. Upon request of the alleging party the director shall report to the alleging party or the alleging party's designated relative, friend, or legal representative concerning the results of the investigation and the action taken.
As added by P.L.2-1993, SEC.11.



CHAPTER 5. REMEDIES FOR BREACHES; PLANS OF CORRECTION

IC 16-28-5-1
Classification of rules
Sec. 1. The executive board shall adopt rules under IC 4-22-2 to classify each rule adopted by the executive board to govern a health facility under this article into one (1) of the following categories:
(1) An offense, which presents a substantial probability that death or a life-threatening condition will result.
(2) A deficiency, which presents an immediate or a direct, serious adverse effect on the health, safety, security, rights, or welfare of a patient.
(3) A noncompliance, which presents an indirect threat to the health, safety, security, rights, or welfare of a patient.
(4) A nonconformance, which is any other classified breach not covered by subdivision (1), (2), or (3).
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.5.

IC 16-28-5-2
Citations
Sec. 2. On a determination by the commissioner that a breach of this article or a rule adopted under this article has occurred, the director shall issue a citation under IC 4-21.5-3-6 to the administrator of the health facility in which the breach occurred. The citation must state the following:
(1) The nature of the breach.
(2) The classification of the breach.
(3) The corrective actions required of the health facility to remedy the breach and to protect the patients of the facility.
(4) Any penalty imposed on the facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-3
Review of citations
Sec. 3. A person aggrieved by a citation issued under this chapter may request a review under IC 4-21.5-3-7. If a request for a hearing is not filed within the fifteen (15) day period, the determination contained in the citation is final.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-4
Remedies for breaches
Sec. 4. (a) The commissioner shall impose the following remedies for breaches of this article or a rule adopted under this article:
(1) For an offense, the remedies specified in subsection (b)(1) through (b)(2). The commissioner may also impose the remedy specified in subsection (b)(3).
(2) For a deficiency, the remedies specified in subsection (b)(1). The commissioner may also impose the remedies specified in

subsection (b)(4).
(3) For a breach that is a repeat of the same deficiency within a fifteen (15) month period, the remedies specified in subsection (b)(1) through (b)(2). The commissioner may also impose the remedy specified in subsection (b)(3).
(4) For a noncompliance, the remedies specified in subsection (b)(5) through (b)(6).
(5) For a breach that is a repeat of the same noncompliance within a fifteen (15) month period, the remedies specified in subsection (b)(1). The commissioner may also impose the remedies specified in subsection (b)(4).
(6) For a nonconformance, the remedies specified in subsection (b)(5).
(7) For a breach that is a repeat of the same nonconformance within a fifteen (15) month period, the remedies specified in subsection (b)(5) through (b)(6).
(b) The remedies for breaches of this article or rules adopted under this article are as follows:
(1) Issuance of an order for immediate correction of the breach.
(2) Imposition of a fine not to exceed ten thousand dollars ($10,000) or suspension of new admissions to the health facility for a period not to exceed forty-five (45) days, or both.
(3) Revocation by the director of the health facility's license or issuance of a probationary license.
(4) Imposition of a fine not to exceed five thousand dollars ($5,000) or suspension of new admissions to the health facility for a period not to exceed thirty (30) days, or both.
(5) A requirement that the health facility comply with any plan of correction approved or directed under section 7 of this chapter.
(6) If the health facility is found to have a pattern of breach, the commissioner may suspend new admissions to the health facility for a period not to exceed fifteen (15) days or impose a fine not to exceed one thousand dollars ($1,000), or both.
(c) If a breach is immediately corrected and the commissioner has imposed remedies under subsection (b)(2), the commissioner may waive not more than fifty percent (50%) of the fine imposed and reduce the number of days for suspension of new admissions by one-half (1/2).
(d) The commissioner may, with the concurrence of a licensed physician, impose the following:
(1) For an omission of care or an act that does not fall within a classification of a rule under this section and that the facility should reasonably have known would present a substantial probability that death or a life threatening condition will result, one (1) or any combination of the remedies specified in subsection (b)(1) through (b)(3).
(2) For an omission of care or an act that:
(A) does not fall within a classification of a rule under this section; and             (B) the facility should reasonably have known would result in an immediate or a direct, serious adverse effect on the health, safety, security, rights, or welfare of a patient;
the remedies specified in subsection (b)(1) or (b)(4), or both.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.6.

IC 16-28-5-5
Determination of remedies
Sec. 5. (a) In determining appropriate remedies or waivers under section 4 of this chapter, the commissioner shall consider the following:
(1) Whether the breach occurred for reasons outside of the health facility's control.
(2) Whether the health facility has demonstrated that the health facility has taken the appropriate steps to reasonably ensure that the breach will not recur.
(3) The history of breaches by the health facility.
(4) The effect of the breach on the patient.
(b) If the health facility furnishes sufficient relevant financial information, the commissioner may consider the following in determining appropriate remedies or waivers under section 5 of this chapter:
(1) Whether any financial savings or benefit accrued to the health facility as a result of the breach.
(2) The cost incurred by the health facility in correcting the breach.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.7.

IC 16-28-5-6
Correction of breaches; time allowed
Sec. 6. An order for immediate correction under section 4(b)(1) of this chapter shall state a specific date by which the correction shall be made. The date shall be set by the commissioner according to the circumstances of the breach but may not exceed five (5) days from the time the health facility receives written notification from the commissioner.
As added by P.L.2-1993, SEC.11.

IC 16-28-5-7
Corrective period
Sec. 7. (a) A plan of correction submitted to the commissioner for approval and acceptance shall contain a fixed time within which the correction must be made.
(b) When accepting or directing a corrective period, the commissioner shall consider the following:
(1) A reasonable amount of time needed by a health facility to achieve compliance.
(2) The effects of the continuing breach on patients.
(3) Temporary measures that will be taken to protect patients during the time allowed for correction. As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.8.

IC 16-28-5-8
Plans of correction; actions; notices of rejection; reports of correction
Sec. 8. (a) A plan of correction may be:
(1) accepted;
(2) modified upon agreement between the commissioner and the health facility; or
(3) rejected by the commissioner.
(b) If a plan of correction is rejected, the commissioner:
(1) shall send notice of the rejection and the reasons for the rejection to the health facility; and
(2) may impose a directed plan of correction on the health facility.
(c) If a breach was corrected before submission and approval of a plan of correction, the health facility may submit a report of correction in place of a plan of correction.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.9.

IC 16-28-5-9
Modification of plans of correction
Sec. 9. (a) A directed plan of correction imposed on a health facility by the commissioner may also be modified upon agreement between the commissioner and the health facility.
(b) A petition for modification of an approved plan of correction must be filed with the commissioner before the expiration of the correction time period approved by the commissioner. The burden of proof is on the petitioner to show good cause for not complying within the approved correction time.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.10.

IC 16-28-5-10
Failure to correct breaches; additional penalties
Sec. 10. If:
(1) a breach is not corrected within the time fixed by the order of correction or is not corrected within the time fixed by the plan of correction; and
(2) an extension has not been granted under section 9 of this chapter;
the commissioner may find a new breach that may be subject to the imposition of additional penalties as the class would warrant.
As added by P.L.2-1993, SEC.11.



CHAPTER 6. EMERGENCY RELOCATIONS OF PATIENTS

IC 16-28-6-1
Relocation orders
Sec. 1. In an emergency, the director may, with the approval of the commissioner, order the relocation of a patient from a health facility under IC 4-21.5-4.
As added by P.L.2-1993, SEC.11.

IC 16-28-6-2
Relocation rules
Sec. 2. The council shall adopt rules governing the emergency relocation of patients that provide for the following:
(1) Notice to the patient, the patient's next of kin, guardian, and physician of the emergency transfer and the reasons for the relocation.
(2) Protections designed to ensure the welfare and desires of the patient.
As added by P.L.2-1993, SEC.11.



CHAPTER 7. MONITORS

IC 16-28-7-1
Placement of monitors
Sec. 1. The director may issue an order under IC 4-21.5 to place a monitor in a health facility if:
(1) the health facility is operating without a license;
(2) the existing license of a health facility has been revoked or not renewed;
(3) the:
(A) director has initiated revocation procedures or has placed the health facility on a probationary license; and
(B) director has determined that the health, safety, security, rights, or welfare of the patients cannot be adequately assured during the pendency of such procedures or during the term of a probationary license; or
(4) the health facility is closing or plans to close and adequate arrangements for relocation of the patients have not been made at least thirty (30) days before the date of closure.
As added by P.L.2-1993, SEC.11.

IC 16-28-7-2
Appealability of orders
Sec. 2. An order issued under section 1 of this chapter may be appealed under IC 4-21.5.
As added by P.L.2-1993, SEC.11.

IC 16-28-7-3
Licensing and duties of monitors who are not state employees
Sec. 3. A monitor who is not a state employee and who is placed in a health facility under this chapter:
(1) must be licensed under IC 25-19-1;
(2) shall serve as a consultant to the administrator concerning the operation of the health facility; and
(3) shall submit a written report to the director on the operation of the health facility and the status and condition of the patients.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.11.

IC 16-28-7-4
Placement costs for monitors who are not state employees
Sec. 4. (a) A health facility shall pay the costs of placing a monitor who is not a state employee in the health facility under this chapter unless it is determined by a final order under IC 4-21.5 that the placement of the monitor was not needed. The state shall reimburse the costs if it is determined the monitor is unneeded.
(b) If the state department has reason to believe that the health facility is not financially able to pay the cost of a monitor in the health facility and the health facility and office of Medicaid policy

and planning verify the health facility's insolvency, the state department may authorize money from fines paid under this article to be used to pay the costs of placing a monitor who is not a state employee in the health facility.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.12; P.L.218-1999, SEC.1.

IC 16-28-7-4.3
Placement costs, licensing, and duties of monitors who are state employees
Sec. 4.3. The costs of placing a monitor in a health facility under this chapter shall be paid by the state if the monitor is a state employee. A state employee who is placed in a health facility as a monitor:
(1) is not required to be licensed under IC 25-19-1;
(2) does not serve as a consultant to the administrator of the health facility; and
(3) must report to the director on the operation of the health facility and the status and condition of the patients.
As added by P.L.179-1993, SEC.13.

IC 16-28-7-5
Confidentiality
Sec. 5. Except as required by sections 3 and 4.3 of this chapter, the monitor shall observe the strict confidentiality of the operating policies, procedures, employment practices, financial information, and all similar business information of the health facility. An individual who violates this section:
(1) commits a Class A misdemeanor; and
(2) is prohibited from serving as a monitor under this chapter for five (5) years.
As added by P.L.2-1993, SEC.11. Amended by P.L.179-1993, SEC.14.



CHAPTER 8. RECEIVERSHIP

IC 16-28-8-0.5
Cost of receivership
Sec. 0.5. As used in this chapter, "cost of receivership" may include the costs of placing a receiver in a health facility and all reasonable expenditures and attorney's fees incurred by the receiver to operate the health facility while the health facility is in receivership.
As added by P.L.29-2002, SEC.2.



CHAPTER 9. PENALTIES

IC 16-28-9-1
Investigations and reports
Sec. 1. The division shall investigate a report of an unlicensed health facility operation and report the division's findings to the attorney general.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-2
Penalty options
Sec. 2. The attorney general may do any of the following:
(1) Seek an injunction in the circuit or superior court of the county in which the unlicensed health facility is located or in the circuit or superior court of Marion County.
(2) Seek relief under IC 4-21.5, including a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each day of unlicensed operation.
(3) Seek criminal penalties as provided by section 5 of this chapter.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-3
Interference with investigations; retaliation; failure to correct; interference with correction process
Sec. 3. (a) A person who intentionally:
(1) prevents, interferes with, or attempts to impede the work of an employee of the state department in the investigation and enforcement of any provision of this article;
(2) prevents or attempts to prevent an employee of the state department from examining any relevant records in the conduct of official duties under this article;
(3) prevents or interferes with an employee of the state department in preserving evidence of the breach of any provision of this article;
(4) retaliates or discriminates against a resident or an employee for:
(A) contacting or providing information to any state official; or
(B) initiating, participating in, or testifying in an action under this article; or
(5) fails to correct or interferes with the correction process within the correction period specified on the citation or approved plan of correction, unless an extension is granted by the director and the corrections are made before expiration of the extension;
commits a Class C misdemeanor.
(b) In addition to the criminal provisions for violations described in subsection (a), the commissioner may commence an action under

IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed twenty-five thousand dollars ($25,000).
As added by P.L.2-1993, SEC.11.

IC 16-28-9-4
Destruction or falsification of records
Sec. 4. A person who intentionally destroys or falsifies records of the breach of any provision of this article commits a Class D felony.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-5
Unlicensed operation of facilities; advertisement of unlicensed facilities
Sec. 5. A person who:
(1) operates a health facility that is not licensed under this article; or
(2) advertises by any means the operation of a health facility that is not licensed under this article;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.11.

IC 16-28-9-6
Imposition of fine
Sec. 6. The state department may impose a fine not to exceed five thousand dollars ($5,000) for a violation of a provision of this chapter.
As added by P.L.108-1999, SEC.2.



CHAPTER 10. HEARINGS AND APPEALS

IC 16-28-10-1
Hearings; qualifications of administrative law judges; costs
Sec. 1. (a) Hearings under this article shall be conducted in accordance with IC 4-21.5. Except for hearings held on the adoption of rules, an administrative law judge must meet the following conditions:
(1) Be admitted to the practice of law in Indiana.
(2) Not be a member of the council or an employee of the state.
(b) A health facility shall pay the costs of appointing an administrative law judge if the administrative law judge finds in favor of the state. However, if the administrative law judge finds in favor of the health facility, the state shall pay the costs of appointing the administrative law judge.
As added by P.L.2-1993, SEC.11.

IC 16-28-10-2
Appeals panel; members; proceedings; costs
Sec. 2. (a) The executive board shall appoint an appeals panel consisting of three (3) members as follows:
(1) One (1) member of the executive board.
(2) One (1) attorney admitted to the practice of law in Indiana.
(3) One (1) individual with qualifications determined by the executive board.
(b) An employee of the state may not be a member of the panel.
(c) An appeals panel shall conduct proceedings for review of an order issued by an administrative law judge under this chapter. The panel is the ultimate authority under IC 4-21.5.
(d) The cost of the proceedings, including the fees of the appeals panel, shall be paid as follows:
(1) By the health facility if the panel finds in favor of the state.
(2) By the state if the panel finds in favor of the health facility.
As added by P.L.2-1993, SEC.11.

IC 16-28-10-3
Judicial review
Sec. 3. Judicial review of an administrative order issued under this chapter may be sought by either the facility or the state under IC 4-21.5.
As added by P.L.2-1993, SEC.11.



CHAPTER 11. MISCELLANEOUS PROVISIONS

IC 16-28-11-1
Payment of fines and fees; deposit
Sec. 1. Except as provided in IC 16-28-1-11 and IC 16-28-7-4, fines or fees required to be paid under this article shall be paid directly to the director who shall deposit the fines or fees in the state general fund.
As added by P.L.2-1993, SEC.11. Amended by P.L.218-1999, SEC.2.

IC 16-28-11-2
Compulsory medical treatment and examination
Sec. 2. This article does not authorize or require any form of compulsory medical treatment or physical or mental examination of a person who:
(1) is a resident, a guest, a patient, an employee, a registrant, or an enrollee of an exempt institution specified in IC 16-18-2-167(c); and
(2) is being treated by prayer or spiritual means alone for healing;
or to deny to the person the right to rely solely upon prayer or spiritual means by receiving only the treatment given by an accredited practitioner of the religious denomination known as the Church of Christ, Scientist, if the laws pertaining to the safe condition of the premises, cleanliness of the operation of the premises, and the physical equipment on the premises are complied with.
As added by P.L.2-1993, SEC.11.

IC 16-28-11-3
Practice of medicine
Sec. 3. This article does not authorize any person to engage, in any manner, in the practice of medicine (as defined in IC 25-22.5).
As added by P.L.2-1993, SEC.11.

IC 16-28-11-4
Health facility required to return certain unused medication
Sec. 4. A health facility that possesses unused medication that meets the requirements of IC 25-26-13-25(j)(1) through IC 25-26-13-25(j)(6):
(1) shall return medication that belonged to a Medicaid recipient; and
(2) may return other unused medication;
to the pharmacy that dispensed the medication.
As added by P.L.75-2004, SEC.1. Amended by P.L.204-2005, SEC.3.



CHAPTER 12. FEDERALLY REQUIRED ENFORCEMENT PROCESS

IC 16-28-12-1
Adoption of rules
Sec. 1. The state department shall, as the state agency utilized under 42 U.S.C. 1395aa(a) and authorized to perform the duties of the state survey agency under 42 U.S.C. 1396, adopt rules under IC 4-22-2 to satisfy the requirements of 42 U.S.C. 1396r(h).
As added by P.L.2-1993, SEC.11.

IC 16-28-12-2
1396r(h) fund; investment; use of principal and interest
Sec. 2. (a) The 1396r(h) fund is established to receive money collected under this chapter. The state department shall administer the fund.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The state department shall use the principal and interest in the fund in accordance with 42 U.S.C. 1396r(h)(2)(A)(ii).
As added by P.L.2-1993, SEC.11.

IC 16-28-12-3
Department actions; procedure
Sec. 3. The procedure governing an action taken by the state department under this chapter must be in accordance with:
(1) IC 4-21.5-3-6; or
(2) IC 4-21.5-4.
As added by P.L.2-1993, SEC.11.

IC 16-28-12-4
Review; procedure; filing period
Sec. 4. (a) A person adversely affected by action of the state department under this chapter may request review under IC 4-21.5-3-7.
(b) The procedure governing appeals under this chapter must be in accordance with IC 16-28-10.
(c) If a request for a hearing is not filed within the fifteen (15) day period specified in IC 4-21.5-3-7, the determination of the executive board is final.
As added by P.L.2-1993, SEC.11.



CHAPTER 13. CRIMINAL HISTORY OF NURSE AIDES AND OTHER UNLICENSED EMPLOYEES

IC 16-28-13-0.5
"Health care facility" defined
Sec. 0.5. As used in this chapter, "health care facility" includes the following:
(1) An ambulatory outpatient surgical center licensed under IC 16-21-2.
(2) A health facility licensed under IC 16-28-2 or IC 16-28-3.
(3) A home health agency licensed under IC 16-27-1.
(4) A hospice program licensed under IC 16-25-3.
(5) A hospital licensed under IC 16-21-2.
As added by P.L.108-1999, SEC.3. Amended by P.L.14-2000, SEC.44.

IC 16-28-13-1
"Nurse aide" defined
Sec. 1. (a) As used in this chapter, "nurse aide" means an individual who provides nursing or nursing related services to residents in the following:
(1) A health facility.
(2) A hospital based health facility.
(3) An ambulatory outpatient surgical center licensed under IC 16-21-2. Under this subdivision, the term applies to an individual who was employed by the center after July 1, 1999.
(4) A home health agency licensed under IC 16-27-1. Under this subdivision, the term applies to an individual who was employed by the agency after July 1, 1999.
(5) A hospice program licensed under IC 16-25-3. Under this subdivision, the term applies to an individual who was employed by the program after July 1, 1999.
(6) A hospital licensed under IC 16-21-2. Under this subdivision, the term applies to an individual who was employed by the hospital after July 1, 1999.
(b) The term does not include the following:
(1) A licensed health professional (as defined in IC 25-1-9-3).
(2) A registered dietician.
(3) An individual who volunteers to provide nursing or nursing related services without pay.
As added by P.L.152-1995, SEC.18. Amended by P.L.108-1999, SEC.4; P.L.14-2000, SEC.45.

IC 16-28-13-2
"Other unlicensed employee" defined
Sec. 2. (a) As used in this chapter, "other unlicensed employee" means:
(1) an employee of a health facility;
(2) a hospital based health facility; or         (3) a personal services attendant (as defined in IC 12-10-17.1-8);
who is not licensed (as defined in IC 25-1-9-3) by a board (as defined in IC 25-1-9-1).
(b) The term does not include an employee of an ambulatory outpatient surgical center, a home health agency, a hospice program, or a hospital that is not licensed (as defined in IC 25-1-9-3) by a board (as defined in IC 25-1-9-1).
As added by P.L.152-1995, SEC.18. Amended by P.L.108-1999, SEC.5; P.L.255-2001, SEC.16; P.L.141-2006, SEC.85.

IC 16-28-13-3
Crimes barring employment at certain health care facilities
Sec. 3. (a) A health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility may not knowingly employ a person as a nurse aide or other unlicensed employee if one (1) or more of the following conditions exist:
(1) The person has been convicted of any of the following:
(A) A sex crime (IC 35-42-4).
(B) Exploitation of an endangered adult (IC 35-46-1-12).
(C) Failure to report battery, neglect, or exploitation of an endangered adult (IC 35-46-1-13).
(D) Theft (IC 35-43-4), if the person's conviction for theft occurred less than five (5) years before the individual's employment application date, except as provided in IC 16-27-2-5(a)(5).
(E) Murder (IC 35-42-1-1).
(F) Voluntary manslaughter (IC 35-42-1-3).
(G) Involuntary manslaughter (IC 35-42-1-4) within the previous five (5) years.
(H) Felony battery within the previous five (5) years.
(I) A felony offense relating to controlled substances within the previous five (5) years.
(2) The person:
(A) has abused, neglected, or mistreated a patient or misappropriated a patient's property; and
(B) had a finding entered into the state nurse aide registry.
(b) A person who knowingly or intentionally applies for a job as a nurse aide or other unlicensed employee at:
(1) a health care facility; or
(2) an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
after a conviction of one (1) or more of the offenses listed in subsection (a)(1) commits a Class A infraction.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.1; P.L.108-1999, SEC.6.

IC 16-28-13-4
Operator of health care facility; request for nurse aide registry

report and limited criminal history
Sec. 4. (a) Except as provided in subsection (b), a person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
shall apply within three (3) business days from the date a person is employed as a nurse aide or other unlicensed employee for a copy of the person's state nurse aide registry report from the state department and a limited criminal history from the Indiana central repository for criminal history information under IC 10-13-3 or another source allowed by law.
(b) A health care facility is not required to apply for the state nurse aide registry report and limited criminal history required by subsection (a) if the health care facility contracts to use the services of a nurse aide or other unlicensed employee who is employed by an entity in the business of contracting to provide nurse aides or other unlicensed employees to health care facilities.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.2; P.L.108-1999, SEC.7; P.L.2-2003, SEC.51.

IC 16-28-13-5
Operator of health care facility; prohibition from employing person with certain convictions
Sec. 5. A person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
may not employ a person as a nurse aide or other unlicensed employee after receipt of the person's state nurse aide registry report if that person's report indicates that the person committed an offense under section (3)(a)(2) of this chapter and has been placed on the state nurse aide registry, or after receipt of the limited criminal history if that person's limited criminal history indicates that the person has been convicted of any of the offenses described in section 3(a)(1) of this chapter.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.3; P.L.108-1999, SEC.8.

IC 16-28-13-6
Operator of health care facility; fees for request of registry report and criminal history
Sec. 6. (a) A person who:
(1) operates or administers a health care facility; or
(2) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
is responsible for the payment of fees under IC 10-13-3-30 and other fees required to process a state nurse aide registry report and a

limited criminal history under section 4 of this chapter.
(b) A health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility may require a person who applies to the health care facility or entity for employment as a nurse aide or other unlicensed employee:
(1) to pay the cost of fees described in subsection (a) to the health care facility or entity at the time the person submits an application for employment; or
(2) to reimburse the health care facility or entity for the cost of fees described in subsection (a).
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.4; P.L.108-1999, SEC.9; P.L.2-2003, SEC.52.

IC 16-28-13-7
Applicability of chapter
Sec. 7. The application of this chapter to a health care facility or an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility is limited to an individual:
(1) who is employed by:
(A) a health care facility; or
(B) IC an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility; and
(2) whose employment or responsibilities are limited to activities primarily performed within a health care facility.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.5; P.L.108-1999, SEC.10; P.L.1-2002, SEC.73.

IC 16-28-13-8
Rights of individuals denied or dismissed from employment
Sec. 8. An individual who is denied employment or dismissed from employment under this chapter:
(1) does not have a cause of action;
(2) is not eligible for unemployment compensation;
(3) does not acquire the rights of an unemployed individual; and
(4) does not have other rights under IC 22;
as a result of the denial or dismissal.
As added by P.L.152-1995, SEC.18.

IC 16-28-13-9
Immunity from civil and criminal liability
Sec. 9. A person, other than a person denied employment or dismissed under this chapter or against whom a finding is made for the nurse aide registry under 42 CFR 483.156, who in good faith:
(1) denies employment to an individual or dismisses an individual from employment under this chapter;
(2) testifies or participates in an investigation or an administrative or a judicial proceeding arising from:             (A) this chapter; or
(B) 42 CFR 483 regarding the nurse aide registry; or
(3) makes a report to the state department or the nurse aide registry;
is immune from both civil and criminal liability arising from those actions.
As added by P.L.152-1995, SEC.18.

IC 16-28-13-10
Operator of health care facility; intentional violation of chapter
Sec. 10. A person:
(1) who:
(A) operates or administers a health care facility; or
(B) operates an entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility; and
(2) who knowingly or intentionally violates section 4 or 5 of this chapter;
commits a Class A infraction.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.6; P.L.108-1999, SEC.11.

IC 16-28-13-11
Personnel record; providing limited criminal history
Sec. 11. (a) Each:
(1) health care facility; and
(2) entity in the business of contracting to provide nurse aides or other unlicensed employees for a health care facility;
shall maintain a personnel record for each nurse aide and other unlicensed employee employed by the health care facility or entity that includes the nurse aide's or other unlicensed employee's state nurse aide registry report and limited criminal history required by section 4 of this chapter.
(b) The personnel records of each health care facility shall be available for inspection by the state department to assure compliance with this chapter.
(c) An entity in the business of contracting to provide nurse aides or other unlicensed employees to health care facilities shall provide a copy of the state nurse aide registry report and limited criminal history obtained under section 4 of this chapter to each health care facility to which the entity provides a nurse aide or other unlicensed employee. If the entity fails to provide a copy of the state nurse aide registry report and limited criminal history to a health care facility, the health care facility is not in violation of this chapter.
As added by P.L.152-1995, SEC.18. Amended by P.L.147-1996, SEC.7; P.L.108-1999, SEC.12.

IC 16-28-13-12
Health care facility to report convictions of employees
Sec. 12. If a health care facility has knowledge of a conviction of

an employee of the health care facility that would indicate unfitness for service as a nurse aide, other unlicensed employee, or other health care professional (as defined by IC 16-27-2-1), the health care facility shall report the information to the state nurse aide registry or the appropriate licensing authority.
As added by P.L.108-1999, SEC.13.

IC 16-28-13-13
Rules
Sec. 13. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.108-1999, SEC.14.



CHAPTER 14. PATIENT IMMUNIZATIONS

IC 16-28-14-1
"Medically contraindicated" defined
Sec. 1. As used in this chapter, "medically contraindicated" means that a vaccine would be detrimental to an individual's health because of a medical condition of the individual.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-2
Obtaining informed consent
Sec. 2. (a) A health facility shall attempt to obtain informed consent from:
(1) a patient; or
(2) a patient's legal guardian;
for a patient to participate in immunization programs conducted within the health facility while the patient is residing at the health facility.
(b) A health facility shall attempt to obtain the consent required under subsection (a):
(1) upon the patient's admission, if the patient's admission occurs after June 30, 1999; or
(2) before an immunization is administered, if the patient's admission occurred before July 1, 1999.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-3
Required immunizations; methods
Sec. 3. (a) Subject to obtaining a patient's informed consent under section 2(b) of this chapter and subject to obtaining an order from the individual's physician to administer the immunizations, a health facility shall immunize all patients of the health facility against the following:
(1) Influenza virus.
(2) Pneumococcal disease.
(b) A health facility shall conduct the immunizations required under subsection (a) in accordance with the recommendations established by the Advisory Committee on Immunization Process of the United States Centers for Disease Control and Prevention that are in effect at the time the health facility conducts the immunizations.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-4
Date by which immunizations required
Sec. 4. Except as required by section 5 of this chapter, a health facility shall administer or cause to be administered the immunizations required under this chapter before December 1 of each year if the vaccine is available.
As added by P.L.97-1999, SEC.2.
IC 16-28-14-5
Determination of patient status
Sec. 5. (a) This section applies to an individual who becomes a patient of a health facility on or after December 1 and before April 1.
(b) A health facility shall attempt to determine the status of an individual's immunization against the influenza virus and pneumococcal disease upon the individual's admission to the health facility.
(c) Subject to obtaining a patient's informed consent under section 2(b) of this chapter if the health facility determines that an individual's immunization status is deficient and subject to obtaining an order from the individual's physician to administer the immunizations, the health facility shall, as soon as possible after the individual's admission, administer or cause to be administered the immunizations required under this chapter if the vaccine is available.
As added by P.L.97-1999, SEC.2.

IC 16-28-14-6
Exceptions to required immunization
Sec. 6. Notwithstanding any other provision of this chapter, a health facility shall not require an individual to receive an immunization under this chapter if:
(1) the health facility:
(A) has written documentation from the individual's physician or other health care provider indicating the date and place that the individual received an immunization required under this chapter; and
(B) determines that no additional immunization is required;
(2) the immunization is medically contraindicated as described in the product labeling approved by the United States Food and Drug Administration;
(3) receiving the immunization is against the individual's religious beliefs; or
(4) the individual refuses to permit the immunization as provided by state or federal law.
As added by P.L.97-1999, SEC.2.






ARTICLE 29. CERTIFICATES OF NEED

CHAPTER 1. REPEALED



CHAPTER 2. SPECIALIZED SERVICES

IC 16-29-2-1
"Comprehensive care bed" defined
Sec. 1. As used in this chapter, "comprehensive care bed" means a comprehensive care bed that is used solely for a patient who has been diagnosed as having one (1) of the following conditions:
(1) Medically stable twelve (12) to twenty-four (24) hours each day and ventilator dependent.
(2) Medically stable brain and high spinal cord traumatized or has a major progressive neuromuscular disease.
(3) Infected by the human immunodeficiency virus (HIV).
As added by P.L.2-1993, SEC.12.

IC 16-29-2-2
Application for specialized services comprehensive care beds
Sec. 2. An applicant may file an application with the state department for the addition or conversion of beds to comprehensive care beds to be used solely for providing specialized services to patients who have a diagnosis described in section 1 of this chapter.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-3
Review of applications for beds to be certified for participation in state or federal reimbursement program
Sec. 3. The state department shall review all applications for a certificate of need for comprehensive care beds under this chapter that are to be certified for participation in a state or federal reimbursement program, including programs under Title XVIII or Title XIX of the Social Security Act (42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.).
As added by P.L.2-1993, SEC.12.

IC 16-29-2-4
Findings and recommendations
Sec. 4. (a) The state department shall make a finding based on information prepared by the state department in accordance with IC 16-30 and any other relevant information about the need for the comprehensive care beds under this chapter or the certification of comprehensive care beds as requested in the application.
(b) The state department shall recommend and approve a certificate of need for additional comprehensive care beds or the certification of comprehensive care beds only after finding that the certification or addition of comprehensive care beds in the county is necessary and that the applicant for a certificate of need has illustrated or documented the applicant's experience or capacity to provide quality, effective, and efficient care that includes a description of any past or current adverse licensure action against any facility owned, operated, or managed by the applicant. As added by P.L.2-1993, SEC.12.

IC 16-29-2-5
Review and approval requirement under certain circumstances
Sec. 5. (a) Comprehensive care beds may not be constructed or added and beds may not be converted to comprehensive care beds without the review and approval required in this chapter.
(b) Comprehensive care beds that are not certified for participation in a state or federal reimbursement program, including programs under Title XVIII or Title XIX of the federal Social Security Act (42 U.S.C. 1395 et seq. or 42 U.S.C. 1396 et seq.), shall not be certified without the review and approval required in this chapter.
(c) The review and approval required in this chapter is a condition to the licensure of the facility.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-6
Certificate of need voidable; conditions
Sec. 6. A certificate of need for a project to construct, add, or convert beds that receives final approval of the state department under this chapter or IC 16-10-4 (before its repeal) becomes void eighteen (18) months after the determination becomes final unless the following conditions are met:
(1) Construction plans for the project are approved by the state department and the department of fire and building safety.
(2) The applicant has completed construction of the project's foundation in conformity with the approved plans as certified by an independent architect licensed under IC 25-4 or an independent professional engineer licensed under IC 25-31.
(3) Construction work on the project is continuous and in conformity with the approved plans.
As added by P.L.2-1993, SEC.12. Amended by P.L.1-1993, SEC.170.

IC 16-29-2-7
Ownership interest in certificates of need; transfer or alienation
Sec. 7. The individual, partnership, corporation, or other legal entity to whom a certificate of need has been granted after the review and approval required by this chapter is the owner of the certificate of need until the individual or legal entity transfers or alienates that ownership interest in the certificate. Unless the certificate of need expires or is voided, the issued certificate of need is the personal property of the owner and is freely transferable or alienable, except that the certificate of need may not be used outside of the county with respect to which the certificate was issued.
As added by P.L.2-1993, SEC.12.

IC 16-29-2-8
Rules; fees
Sec. 8. (a) The state department shall adopt rules under IC 4-22-2

to implement this chapter and to establish a reasonable fee for filing and review of an application under this chapter. Notwithstanding IC 16-21-1-8, IC 16-21-1-9, or IC 16-21-1-10, a rule adopted under this chapter may not be waived.
(b) Fees imposed in connection with the certificate of need review under this article are payable to the state department for use in administration of the certificate of need program created by this chapter.
As added by P.L.2-1993, SEC.12.



CHAPTER 3. HOSPITAL CONVERSION OF BEDS

IC 16-29-3-1
Conversion of acute care beds to comprehensive care beds to be certified for participation in state or federal reimbursement program
Sec. 1. A hospital licensed under IC 16-21-2 may convert:
(1) not more than thirty (30) acute care beds to skilled care comprehensive long term care beds; and
(2) not more than an additional twenty (20) acute care beds to either intermediate care comprehensive long term care beds or skilled care comprehensive long term care beds;
that are to be certified for participation in a state or federal reimbursement program, including a program under Title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) or the state Medicaid program, if those beds will function essentially as beds licensed under IC 16-28.
As added by P.L.2-1993, SEC.12. Amended by P.L.96-2006, SEC.1.

IC 16-29-3-2
License requirement
Sec. 2. If the number of comprehensive care beds in a hospital licensed under IC 16-21-2 that function essentially as beds licensed under IC 16-28 exceeds fifty percent (50%) of the beds in the hospital, the comprehensive care beds must be licensed under IC 16-28.
As added by P.L.2-1993, SEC.12.

IC 16-29-3-3
Administrative review
Sec. 3. A decision of the council under this chapter is subject to review under IC 4-21.5. IC 16-28-10 applies to review hearings and appeals.
As added by P.L.2-1993, SEC.12.



CHAPTER 4. ICF/MR BEDS

IC 16-29-4-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) The conversion of existing health facility beds to ICF/MR beds.
(2) The construction of new ICF/MR facilities after June 30, 1987.
As added by P.L.2-1993, SEC.12.

IC 16-29-4-2
"ICF/MR" defined
Sec. 2. (a) As used in this chapter, "ICF/MR" refers to an intermediate care facility for the mentally retarded.
(b) The term does not include a facility administered under IC 12-11-1.1 or IC 12-22-2.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.50.

IC 16-29-4-3
Recommendation of preliminary approval of proposed project; condition
Sec. 3. The Indiana health facilities council may recommend, before the conversion of existing health facility beds to ICF/MR beds or the construction of a new ICF/MR facility, that the state department issue a preliminary approval of the proposed project, but only if the council determines that there is an insufficient number of available beds to care for all the persons who are determined under IC 12-11-2.1 to be appropriate for placement in an ICF/MR facility.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.51.

IC 16-29-4-4
Number of beds; limit; licensing of facility
Sec. 4. A proposed project that receives preliminary approval under this chapter may not add more beds than the number determined by the Indiana health facilities council to be necessary to provide an available bed for each person determined under IC 12-11-2.1 to be appropriate for placement in an ICF/MR facility. Upon completion of the proposed project and compliance with the other requirements for licensure under IC 16-28, the state department shall issue a license to the facility.
As added by P.L.2-1993, SEC.12. Amended by P.L.272-1999, SEC.52.



CHAPTER 5. MISCELLANEOUS PROVISIONS

IC 16-29-5-1
Compulsory medical treatment or examination not required
Sec. 1. This article does not authorize or require any form of compulsory medical treatment or physical or mental examination of any person who:
(1) is a resident, a guest, a patient, an employee, a registrant, or an enrollee of an exempt institution specified in IC 16-18-2-167(c); and
(2) is being treated by prayer or spiritual means alone for healing;
or deny to the person the right to rely solely upon prayer or spiritual means by receiving only the treatment given by an accredited practitioner of the religious denomination known as the Church of Christ, Scientist, if the laws pertaining to the safe condition of the premises, cleanliness of the operation of the premises, and the physical equipment on the premises are complied with.
As added by P.L.2-1993, SEC.12. Amended by P.L.2-1995, SEC.71.






ARTICLE 30. HEALTH PLANNING

CHAPTER 1. HEALTH PLANNING FUNCTIONS OF THE STATE DEPARTMENT OF HEALTH

IC 16-30-1-1
Health planning and resource development
Sec. 1. The state department shall carry out health planning and resources development responsibilities and functions within Indiana. The state department shall do the following in the state department's planning activities:
(1) Promote health and wellness activities.
(2) Encourage the prevention of disease.
(3) Encourage innovations in the financing and delivery systems for health services.
(4) Foster competition.
(5) Consider the accessibility and quality of health care services.
As added by P.L.2-1993, SEC.13.



CHAPTER 2. HEALTH NEEDS ASSESSMENT

IC 16-30-2-1
Health needs assessment; reports
Sec. 1. (a) The state department shall identify and assess the health needs of the citizens and communities of Indiana.
(b) The state department shall submit annually to the governor and to the general assembly a report of the health needs and the state department's recommendations. Each report must be submitted by November 1 of each year. A report submitted to the general assembly must be in an electronic format under IC 5-14-6.
(c) The report required by subsection (b) must address, on a county by county basis, the health needs of Indiana concerning the provision of the following types of services:
(1) Public health services described in this title.
(2) Disease treatment services described in IC 16-45 and IC 16-46.
(3) Food and drug control services described in IC 16-42 and IC 16-43.
(4) All other services within the jurisdiction of the state department.
(d) The report required by subsection (b) must, under section 4 of this chapter, assess the adequacy of the existing number of beds in health care facilities and the need for the addition of beds.
As added by P.L.2-1993, SEC.13. Amended by P.L.28-2004, SEC.137.

IC 16-30-2-2
Assessment factors
Sec. 2. The state department shall consider the following factors in assessing the health needs of the citizens and communities of Indiana:
(1) The availability of alternative, less costly, or more effective methods of providing services.
(2) The availability of resources, including health manpower, management personnel, and funds for capital and operating needs for sources to meet the identified need.
(3) The availability of alternative uses of available resources for the provision of other health care services.
(4) The capacity of existing market conditions to improve quality assurance, cost containment, and responsiveness to consumer's preferences.
(5) The capacity of existing public or private reimbursement and utilization review programs, and other public and private cost control measures, to give effect to consumer preferences and establish appropriate incentives for capital allocation.
(6) The competitive factors of the free enterprise system, with the goal of encouraging competition and efficiency in the utilization of health resources. As added by P.L.2-1993, SEC.13.

IC 16-30-2-3
Consultation with public and private agencies and organizations
Sec. 3. In assessing the health needs of Indiana under this chapter, the state department shall consult with and take into consideration the findings and recommendations of public or nonprofit private agencies and organizations that assume any responsibility for regional, metropolitan, or local health planning regarding the health needs for that regional, metropolitan, or local area. The state department may determine the agencies or organizations that best represent the community interests, including interests of the indigent, in advising the state department with regard to the identification of health needs.
As added by P.L.2-1993, SEC.13.

IC 16-30-2-4
Adequacy of number of beds; comprehensive care beds
Sec. 4. (a) Subsection (b) does not apply to the addition of comprehensive care beds described under IC 16-29-2.
(b) Except as provided in subsection (c), for purposes of the health needs reports, when determining the adequacy of the existing number of beds:
(1) that are located in a health care facility licensed under:
(A) IC 16-21-2; or
(B) IC 16-28-2; and
(2) that function as beds licensed under IC 16-28-2;
the state department may determine that if the utilization rate of all the beds in a county is not more than ninety percent (90%), the existing number of the beds in the county is adequate.
(c) The state department shall identify and assess the need for the addition of comprehensive care beds that are used solely to provide specialized services described under IC 16-29-2.
As added by P.L.2-1993, SEC.13.



CHAPTER 3. STATE HEALTH PLAN

IC 16-30-3-1
State health plan
Sec. 1. The state department shall develop and promote a state health plan and recommend to the governor and the general assembly means by which programs and activities can be developed and implemented to effectively and efficiently meet the identified needs.
As added by P.L.2-1993, SEC.13.



CHAPTER 4. ALLOCATION OF RESOURCES

IC 16-30-4-1
AIDS prevention; allocation of resources
Sec. 1. The state department shall consider the following factors in determining the allocation to a political subdivision of resources or funds that are appropriated from the general fund to the state department for the prevention of the spread of acquired immune deficiency syndrome (AIDS):
(1) The population size.
(2) The reported incidence of the human immunodeficiency virus (HIV).
(3) The availability of resources.
As added by P.L.2-1993, SEC.13.



CHAPTER 5. PENALTIES

IC 16-30-5-1
Violations
Sec. 1. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this article commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.13.






ARTICLE 31. EMERGENCY MEDICAL SERVICES

CHAPTER 1. GENERAL PROVISIONS

IC 16-31-1-1
Intent
Sec. 1. (a) The general assembly declares that the provision of emergency medical services is a matter of vital concern affecting the public health, safety, and welfare of the people of Indiana.
(b) It is the purpose of this article:
(1) to promote the establishment and maintenance of an effective system of emergency medical service, including the necessary equipment, personnel, and facilities to ensure that all emergency patients receive prompt and adequate medical care throughout the range of emergency conditions encountered;
(2) that the emergency medical services commission established under IC 16-31-2 shall cooperate with other agencies empowered to license persons engaged in the delivery of health care so as to coordinate the efforts of the commission and other agencies; and
(3) to establish standards and requirements for the furnishing of emergency medical services by persons not licensed or regulated by other appropriate agencies.
As added by P.L.2-1993, SEC.14.

IC 16-31-1-2
Essential purpose of political subdivisions
Sec. 2. The provision of emergency medical service is an essential purpose of the political subdivisions of the state.
As added by P.L.2-1993, SEC.14.

IC 16-31-1-3
Religious objections to medical treatment
Sec. 3. This article or a rule adopted under this article does not authorize transporting to a hospital or medical treatment of a person who objects to medical treatment on religious grounds.
As added by P.L.2-1993, SEC.14.



CHAPTER 2. INDIANA EMERGENCY MEDICAL SERVICES COMMISSION

IC 16-31-2-1
Creation
Sec. 1. The Indiana emergency medical services commission is created.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-2
Membership
Sec. 2. (a) The commission is composed of eleven (11) members. The governor shall appoint the members for four (4) year terms as follows:
(1) One (1) must be appointed from a volunteer fire department that provides emergency medical service.
(2) One (1) must be appointed from a full-time municipal fire or police department that provides emergency medical service.
(3) One (1) must be a nonprofit provider of emergency ambulance services organized on a volunteer basis other than a volunteer fire department.
(4) One (1) must be a provider of private ambulance services.
(5) One (1) must be a state certified paramedic.
(6) One (1) must be a licensed physician who:
(A) has a primary interest, training, and experience in emergency medical services; and
(B) is currently practicing in an emergency medical services facility.
(7) One (1) must be a chief executive officer of a hospital that provides emergency ambulance services.
(8) One (1) must be a registered nurse who has supervisory or administrative responsibility in a hospital emergency department.
(9) One (1) must be a licensed physician who:
(A) has a primary interest, training, and experience in trauma care; and
(B) is practicing in a trauma facility.
(10) One (1) must be a state certified emergency medical service technician.
(11) One (1) must be an individual who:
(A) represents the public at large; and
(B) is not in any way related to providing emergency medical services.
(b) The chief executive officer of a hospital appointed under subsection (a)(7) may designate another administrator of the hospital to serve for the chief executive officer on the commission.
(c) Not more than six (6) members may be from the same political party.
As added by P.L.2-1993, SEC.14. Amended by P.L.110-2000, SEC.1.
IC 16-31-2-3
Vacancies
Sec. 3. An appointment to fill a vacancy occurring on the commission is for the unexpired term.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-4
Compensation and expenses
Sec. 4. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-5
Meetings
Sec. 5. The commission may meet as often as is necessary upon call of the chairman but meetings shall be held at least four (4) times each year.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-6
Seal
Sec. 6. The commission may adopt and use a seal, the description of which shall be filed at the office of the secretary of state, which may be used for the authentication of the acts of the commission.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-7
Emergency medical program; emergency medical services; financial assistance
Sec. 7. The commission shall do the following:
(1) Develop and promote, in cooperation with state, regional, and local public and private organizations, agencies, and persons, a statewide program for the provision of emergency medical services that must include the following:
(A) Preparation of state, regional, and local emergency ambulance service plans.
(B) Provision of consultative services to state, regional, and local organizations and agencies in developing and implementing emergency ambulance service programs.             (C) Promotion of a statewide system of emergency medical service facilities by developing minimum standards, procedures, and guidelines in regard to personnel, equipment, supplies, communications, facilities, and location of such centers.
(D) Promotion of programs for the training of personnel providing emergency medical services and programs for the education of the general public in first aid techniques and procedures. The training shall be held in various local communities of the state and shall be conducted by agreement with publicly and privately supported educational institutions or hospitals licensed under IC 16-21, wherever appropriate.
(E) Promotion of coordination of emergency communications, resources, and procedures throughout Indiana and, in cooperation with interested state, regional, and local public and private agencies, organizations, and persons, the development of an effective state, regional, and local emergency communications system.
(F) Organizing and sponsoring a statewide emergency medical services conference to provide continuing education for persons providing emergency medical services.
(2) Regulate, inspect, and certify services, facilities, and personnel engaged in providing emergency medical services as provided in this article.
(3) Adopt rules required to implement an approved system of emergency medical services.
(4) Apply for, receive, and accept gifts, bequests, grants-in-aid, state, federal, and local aid, and other forms of financial assistance for the support of emergency medical services.
(5) Employ necessary administrative staff.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-8
First responder training and certification; reciprocal certification for military personnel
Sec. 8. The commission may do the following:
(1) Develop training and certification standards for first responders under this article.
(2) Require first responders to be certified under the standards developed under subdivision (1).
(3) Develop reciprocal certification training standards for individuals who have received medical training by a branch of the United States armed forces.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-9
Emergency medical personnel; standards
Sec. 9. The commission shall establish the following:
(1) Standards for persons who provide emergency medical

services and who are not licensed or regulated under IC 16-31-3.
(2) Training standards for the administration of antidotes, vaccines, and antibiotics to prepare for or respond to a terrorist or military attack.
(3) Training and certification standards for the administration of epinephrine through an auto-injector by:
(A) an emergency medical technician; or
(B) an emergency medical technician-basic advanced.
(4) Training standards to permit the use of antidote kits containing atropine and pralidoxime chloride for the treatment of exposure to nerve agents by an emergency medical technician-basic advanced, an emergency medical technician, or a first responder.
As added by P.L.2-1993, SEC.14. Amended by P.L.156-2001, SEC.2; P.L.17-2002, SEC.4; P.L.93-2002, SEC.2; P.L.205-2003, SEC.21; P.L.74-2006, SEC.2.

IC 16-31-2-10
Technical advisory committee
Sec. 10. (a) In adopting rules concerning the duties of the commission, the commission shall appoint a technical advisory committee.
(b) Members of the technical advisory committee shall be selected by the commission subject to the approval of the governor on the basis of technical expertise and competency in the specific area of emergency medical service concerned.
(c) Each member of a technical advisory committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member of a technical advisory committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.14.

IC 16-31-2-11
Pre-hospital ambulance rescue and report records
Sec. 11. (a) The commission shall develop procedures for ongoing review of all emergency ambulance services.
(b) The commission may review any pre-hospital ambulance rescue or report record regarding an emergency patient that is

utilized or compiled by an emergency ambulance service employing paramedics, emergency medical technicians-intermediate, emergency medical technicians, or emergency medical technicians-basic advanced. However, except as provided in subsection (d), those records shall remain confidential and may be used solely for the purpose of compiling data and statistics. The use of such data or statistics is subject to IC 4-1-6.
(c) The commission may develop and oversee experimental study projects conducted by ambulance service providers in limited geographic areas of Indiana. These study projects must be developed and conducted in accordance with rules adopted by the commission under IC 4-22-2. These study projects must be designed to test the efficacy of new patient care techniques and new ambulance service systems.
(d) This subsection applies to emergency ambulance services that are provided by or under a contract with an entity that is a public agency for purposes of IC 5-14-3. The following information, if contained in a pre-hospital ambulance rescue or report record regarding an emergency patient, is public information and must be made available for inspection and copying under IC 5-14-3:
(1) The date and time of the request for ambulance services.
(2) The reason for the request for assistance.
(3) The time and nature of the response to the request for ambulance services.
(4) The time of arrival at the scene where the patient was located.
(5) The time of departure from the scene where the patient was located.
(6) The name of the facility, if any, to which the patient was delivered for further treatment and the time of arrival at that facility.
As added by P.L.2-1993, SEC.14. Amended by P.L.127-2001, SEC.2; P.L.205-2003, SEC.22.

IC 16-31-2-12
Fee
Sec. 12. The commission may impose a reasonable fee for the issuance of a certification under this chapter. The commission shall deposit the fee in the emergency medical services fund established by IC 16-31-8.5-3.
As added by P.L.101-2006, SEC.25.



CHAPTER 3. CERTIFICATION REQUIREMENTS FOR THE PROVISION OF EMERGENCY MEDICAL SERVICES

IC 16-31-3-0.5
"Nontransporting emergency medical services vehicle" defined
Sec. 0.5. (a) As used in this chapter, "nontransporting emergency medical services vehicle" means a motor vehicle, other than an ambulance, used for emergency medical services.
(b) The term does not include an employer owned or employer operated vehicle used for first aid purposes within or upon the employer's premises.
As added by P.L.186-1995, SEC.7.



CHAPTER 3.5. EMERGENCY MEDICAL DISPATCH

IC 16-31-3.5-1
Definitions; applicability
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Medical director" means a licensed physician who provides emergency medical dispatch medical direction to the emergency medical dispatch agency and works with the local emergency medical services medical director, if not the same person.
(c) "Emergency medical dispatcher" means a person who is trained to provide emergency medical dispatch services and who is certified under this chapter.
(d) "Emergency medical dispatching" means the reception, evaluation, processing, and provision of dispatch life support, management of requests for emergency medical assistance, and participation in ongoing evaluation and improvement of the emergency medical dispatch process. This process includes identifying the nature of the request, prioritizing the severity of the request, dispatching the necessary resources, providing medical aid and safety instructions to the callers, and coordinating the responding resources as needed, but does not include call routing itself.
(e) "Emergency medical dispatch agency" means any person that provides emergency medical dispatching for emergency medical assistance that is certified under this chapter.
As added by P.L.205-2003, SEC.32.

IC 16-31-3.5-2
Exclusion
Sec. 2. This chapter does not apply to the following:
(1) A person who solely dispatches prescheduled emergency medical transports.
(2) A person who provides emergency medical dispatching during a major catastrophe or disaster with which individuals or dispatch agencies certified to provide emergency medical dispatching are unable to cope.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.22.

IC 16-31-3.5-3
Certification requirement
Sec. 3. (a) After December 31, 2006, an individual may not furnish, operate, conduct, maintain, or advertise services as an emergency medical dispatcher or otherwise be engaged as an emergency medical dispatcher unless that individual is certified by the commission as an emergency medical dispatcher.
(b) After December 31, 2006, a person may not furnish, operate, conduct, maintain, or advertise services as an emergency medical dispatcher or otherwise be engaged as an emergency medical

dispatch agency unless certified by the commission as an emergency medical dispatch agency.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.23.

IC 16-31-3.5-4
Certification requirement for emergency medical dispatchers; expiration; renewal
Sec. 4. (a) To be certified as an emergency medical dispatcher, an individual must:
(1) meet the standards for education and training established by the commission;
(2) successfully complete a written competency examination approved by the commission; and
(3) pay the fee established by the commission.
(b) An emergency medical dispatcher certificate expires on the expiration date established when it is issued, which must be at least two (2) years after the date of its issuance. To renew a certificate, an emergency medical dispatcher must:
(1) meet the education and training renewal standards established by the commission; and
(2) pay the fee established by the commission.
(c) An emergency medical dispatcher must follow protocols, procedures, standards, and policies established by the commission.
(d) An emergency medical dispatcher shall keep the commission informed of the entity or agency that employs or supervises the dispatcher's activities as an emergency medical dispatcher.
(e) An emergency medical dispatcher shall report to the commission whenever an action has taken place that may justify the revocation or suspension of a certificate issued by the commission.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.24.

IC 16-31-3.5-4.5
Temporary emergency medical dispatcher certificate
Sec. 4.5. (a) A temporary emergency medical dispatcher certificate may be issued by the state emergency management agency. To obtain a temporary certificate, an individual must do the following:
(1) Meet the standards established by the commission. The commission's standards must include a declaration by a certified emergency medical dispatch agency that the certified emergency medical dispatch agency is temporarily unable to secure a certified emergency medical dispatcher.
(2) Pay the fee established by the commission.
(b) A temporary emergency medical dispatcher certificate is valid:
(1) for sixty (60) days after the date of issuance; and
(2) only for emergency medical dispatching performed for the emergency medical dispatching agency that supported the temporary certification.     (c) A temporary emergency medical dispatcher certificate issued under this section may be renewed for one (1) subsequent sixty (60) day period. To renew the temporary certification, the certificate holder must submit the same information and fee required for the original temporary certification.
As added by P.L.22-2005, SEC.25.

IC 16-31-3.5-5
Certification requirements for emergency medical dispatch agencies; expiration; operating standards; requirements; report to commission
Sec. 5. (a) To be certified as an emergency medical dispatch agency, a person must:
(1) meet the standards established by the commission; and
(2) pay the fee established by the commission.
(b) An emergency medical dispatch agency certificate expires on the expiration date established when it is issued, which must be at least two (2) years after the date of its issuance. To renew a certificate, an emergency medical dispatch agency must:
(1) meet the renewal requirements established by the commission; and
(2) pay the fee established by the commission.
(c) The emergency medical dispatch agency must be operated in a safe, efficient, and effective manner in accordance with commission approved standards that include the following requirements:
(1) All personnel providing emergency medical dispatch services must be certified as emergency medical dispatchers by the commission before functioning alone in an online capacity.
(2) The protocols, procedures, standards, and policies used by an emergency medical dispatch agency to dispatch emergency medical aid must comply with the requirements established by the commission.
(3) The commission must require the emergency medical dispatch agency to appoint a dispatch medical director to provide supervision and oversight over the medical aspects of the operation of the emergency medical dispatch agency.
(d) The commission may require the submission of periodic reports from an emergency medical dispatch agency. The emergency medical dispatch agency must submit the reports in the manner and with the frequency required by the commission.
(e) An emergency medical dispatch agency shall report to the commission whenever an action occurs that may justify the revocation or suspension of a certificate issued by the commission.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.26.

IC 16-31-3.5-6
Continuing education requirement; approval
Sec. 6. (a) The commission must require emergency medical

dispatchers to participate in continuing emergency medical dispatch education and training.
(b) An emergency medical dispatcher education and training course must:
(1) meet the curriculum and standards approved by the commission; and
(2) be conducted by an instructor or instructors that meet qualifications established by the commission.
(c) A person may not offer or conduct a training course that is represented as a course for emergency medical dispatcher certification unless the course is approved by the department of homeland security and the instructor or instructors meet the qualifications established by the commission.
As added by P.L.205-2003, SEC.32. Amended by P.L.22-2005, SEC.27; P.L.1-2006, SEC.302.

IC 16-31-3.5-7
Rules
Sec. 7. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.205-2003, SEC.32.



CHAPTER 4. REPEALED



CHAPTER 5. PROVISION OR AUTHORIZATION OF EMERGENCY MEDICAL SERVICES BY LOCAL GOVERNMENTS

IC 16-31-5-1
Provision or authorization of emergency medical services; procedures
Sec. 1. The governing body of a city, town, township, or county by the governing body's action or in any combination may do the following:
(1) Establish, operate, and maintain emergency medical services.
(2) Levy taxes under and limited by IC 6-3.5 and expend appropriated funds of the political subdivision to pay the costs and expenses of establishing, operating, maintaining, or contracting for emergency medical services.
(3) Except as provided in section 2 of this chapter, authorize, franchise, or contract for emergency medical services. However:
(A) a county may not provide, authorize, or contract for emergency medical services within the limits of any city without the consent of the city; and
(B) a city or town may not provide, authorize, franchise, or contract for emergency medical services outside the limits of the city or town without the approval of the governing body of the area to be served.
(4) Apply for, receive, and accept gifts, bequests, grants-in-aid, state, federal, and local aid, and other forms of financial assistance for the support of emergency medical services.
(5) Establish and provide for the collection of reasonable fees for emergency ambulance services the governing body provides under this chapter.
(6) Pay the fees or dues for individual or group membership in any regularly organized volunteer emergency medical services association on their own behalf or on behalf of the emergency medical services personnel serving that unit of government.
As added by P.L.2-1993, SEC.14.

IC 16-31-5-2
Restrictions on provision of emergency medical services
Sec. 2. A city, town, or county may not adopt an ordinance that restricts a person from providing emergency ambulance services in the city, town, township, or county if:
(1) the person is authorized to provide emergency ambulance services in any part of another county; and
(2) the person has been requested to provide emergency ambulance services:
(A) to the county in which the person is authorized to provide emergency ambulance services, and those services will originate in another county; or             (B) from the county in which the person is authorized to provide emergency ambulance services, and those services will terminate in another county.
As added by P.L.2-1993, SEC.14.



CHAPTER 6. IMMUNITY FROM LIABILITY

IC 16-31-6-1
Emergency medical technician services
Sec. 1. (a) A certified emergency medical technician or a certified emergency medical technician-basic advanced who provides emergency medical services to an emergency patient is not liable for an act or omission in providing those services unless the act or omission constitutes negligence or willful misconduct. If the emergency medical technician or emergency medical technician-basic advanced is not liable for an act or omission, no other person incurs liability by reason of an agency relationship with the emergency medical technician or emergency medical technician-basic advanced.
(b) This section does not affect the liability of a driver of an ambulance for negligent operation of the ambulance.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003, SEC.33.

IC 16-31-6-2
Use of defibrillators
Sec. 2. (a) Except for an act of negligence or willful misconduct, a certified first responder who uses an automatic or semiautomatic defibrillator on an emergency patient according to the training procedures established by the commission under IC 16-31-2-9 is immune from civil liability for acts or omissions when rendering those services.
(b) If the first responder is immune from civil liability for the first responder's act or omission, a person who has only an agency relationship with the first responder is also immune from civil liability for the act or omission.
As added by P.L.2-1993, SEC.14.

IC 16-31-6-3
Advanced life support
Sec. 3. An act or omission of a paramedic or an emergency medical technician-intermediate done or omitted in good faith while providing advanced life support to a patient or trauma victim does not impose liability upon the paramedic or emergency medical technician-intermediate, the authorizing physician, the hospital, or the officers, members of the staff, nurses, or other employees of the hospital or the local governmental unit if the advanced life support is provided:
(1) in connection with an emergency;
(2) in good faith; and
(3) under the written or oral direction of a licensed physician;
unless the act or omission was a result of negligence or willful misconduct.
As added by P.L.2-1993, SEC.14. Amended by P.L.205-2003,

SEC.34.

IC 16-31-6-4
Life support provided in connection with disaster emergency
Sec. 4. (a) This section does not apply to an act or omission that was a result of gross negligence or willful or intentional misconduct.
(b) An act or omission of a paramedic, an emergency medical technician-intermediate, an emergency medical technician-basic advanced, an emergency medical technician, or a person with equivalent certification from another state that is performed or made while providing advanced life support or basic life support to a patient or trauma victim does not impose liability upon the paramedic, the emergency medical technician-intermediate, the emergency medical technician-basic advanced, an emergency medical technician, the person with equivalent certification from another state, a hospital, a provider organization, a governmental entity, or an employee or other staff of a hospital, provider organization, or governmental entity if the advanced life support or basic life support is provided in good faith:
(1) in connection with a disaster emergency declared by the governor under IC 10-14-3-12 in response to an act that the governor in good faith believes to be an act of terrorism (as defined in IC 35-41-1-26.5); and
(2) in accordance with the rules adopted by the Indiana emergency medical services commission or the disaster emergency declaration of the governor.
As added by P.L.156-2001, SEC.3. Amended by P.L.2-2003, SEC.53; P.L.205-2003, SEC.35; P.L.97-2004, SEC.64.



CHAPTER 6.5. AUTOMATIC EXTERNAL DEFIBRILLATORS

IC 16-31-6.5-1 Repealed
(Repealed by P.L.205-2003, SEC.44.)



CHAPTER 7. EMERGENCY MEDICAL SERVICES EDUCATION FUND

IC 16-31-7-1
Establishment of fund
Sec. 1. The emergency medical services education fund is established.
As added by P.L.2-1993, SEC.14.



CHAPTER 8. EMERGENCY MEDICAL SERVICES RESTITUTION FUND

IC 16-31-8-1
Establishment of fund; purpose
Sec. 1. The emergency medical services restitution fund is established for the purpose of reimbursing persons who:
(1) are certified under IC 16-31-3; and
(2) provided emergency medical services to individuals injured as a result of an accident caused by an individual who:
(A) was operating a vehicle while intoxicated at the time the accident occurred; and
(B) was subsequently convicted under IC 9-30-5 of that offense.
As added by P.L.2-1993, SEC.14.

IC 16-31-8-2
Administration of fund
Sec. 2. The department of homeland security shall administer the fund. The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.2-1993, SEC.14. Amended by P.L.1-2006, SEC.303.

IC 16-31-8-3
Reversion of unused money; transfer of excess money
Sec. 3. Money remaining in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the money in the fund at the close of a particular fiscal year exceeds ten thousand dollars ($10,000), the treasurer of state shall transfer the excess from the fund into the emergency medical services education fund established under IC 16-31-7.
As added by P.L.2-1993, SEC.14.

IC 16-31-8-4
Reimbursement from fund; conditions
Sec. 4. A person is entitled to reimbursement from the fund for emergency medical services provided under section 1(2) of this chapter if the following conditions are met:
(1) The person files with the commission a claim not more than one hundred eighty (180) days after the entry of a conviction under IC 9-30-5 of the individual who caused the accident necessitating the emergency medical services.
(2) The court, as part of the entry of conviction, has ordered the individual to make restitution for emergency medical services under IC 9-30-5-17.
(3) The commission has received a copy of the order for restitution as required under IC 9-30-5-17.
(4) The fund has been paid the restitution ordered by the court under IC 9-30-5-17.
As added by P.L.2-1993, SEC.14.
IC 16-31-8-5
Schedule of costs
Sec. 5. (a) The commission shall prepare a schedule of costs for the following:
(1) Emergency medical services.
(2) Administering a claim made against the fund.
The schedule must be based on the different levels of emergency response required in the types of accidents caused by operators of motor vehicles who are intoxicated.
(b) The commission shall distribute the schedule to all courts in Indiana having jurisdiction over individuals who have been charged with an offense under IC 9-30-5.
As added by P.L.2-1993, SEC.14.



CHAPTER 8.5. EMERGENCY MEDICAL SERVICES FUND

IC 16-31-8.5-1
"Department"
Sec. 1. As used in this chapter, "department" refers to the department of homeland security established by IC 10-19-2-1.
As added by P.L.205-2003, SEC.36. Amended by P.L.97-2004, SEC.65; P.L.22-2005, SEC.28; P.L.101-2006, SEC.27.

IC 16-31-8.5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the emergency medical services fund established by section 3 of this chapter.
As added by P.L.205-2003, SEC.36.

IC 16-31-8.5-3
Emergency medical services fund
Sec. 3. (a) The emergency medical services fund is established to defray the personal services expense, other operating expense, and capital outlay of the:
(1) commission; and
(2) employees of the department.
(b) The fund includes money collected under IC 16-31-2, IC 16-31-3, and IC 16-31-3.5.
As added by P.L.205-2003, SEC.36. Amended by P.L.22-2005, SEC.29; P.L.101-2006, SEC.28.

IC 16-31-8.5-4
Administration
Sec. 4. (a) The department shall administer the fund.
(b) The department shall deposit money collected under IC 16-31-2, IC 16-31-3, and IC 16-31-3.5 in the fund at least monthly.
(c) Expenses of administering the fund shall be paid from money in the fund.
As added by P.L.205-2003, SEC.36. Amended by P.L.22-2005, SEC.30; P.L.101-2006, SEC.29.

IC 16-31-8.5-5
Investment
Sec. 5. The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.205-2003, SEC.36.

IC 16-31-8.5-6
Money remains in fund
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.205-2003, SEC.36.



CHAPTER 9. EMERGENCY CHOKE SAVING METHODS

IC 16-31-9-1
Food service establishment defined
Sec. 1. (a) As used in this chapter, "food service establishment" means a fixed or mobile establishment that serves food to the public for consumption on the premises.
(b) The term does not include establishments operated on a temporary basis by a charitable or nonprofit corporation, association, or organization.
As added by P.L.2-1993, SEC.14.

IC 16-31-9-2
Instruction placards
Sec. 2. (a) The state department shall adopt rules under IC 4-22-2 to provide for the approval of placards containing instructions in methods that may be used safely and effectively in an emergency by laymen to remove food lodged in a person's throat. The methods must be limited to first aid procedures and must include techniques that do not require the use of instruments or devices.
(b) The placards must be of a size and design suitable for posting in food service establishments. The instructions must, to the extent practicable, be expressed in words and illustrations that are not offensive to restaurant patrons.
As added by P.L.2-1993, SEC.14.

IC 16-31-9-3
Training program guidelines
Sec. 3. The state department shall develop and publish guidelines for training programs that may be used on a voluntary basis by food service establishments to train employees in the approved methods.
As added by P.L.2-1993, SEC.14.

IC 16-31-9-4
Civil liability
Sec. 4. (a) A person is not obligated to remove, assist in removing, or attempt to remove food from another person's throat. A person who in good faith gratuitously removes, assists in removing, or attempts to remove food from another person's throat in an emergency occurring at a food service establishment is not liable for any civil damages as a result of any act or omission by the person providing the emergency assistance unless the act or omission amounts to willful or wanton misconduct.
(b) The owner or operator of a food service establishment is not liable for any civil damages that result from an act or omission by a person rendering or attempting the emergency assistance if there is an approved placard posted in the food service establishment.
As added by P.L.2-1993, SEC.14.



CHAPTER 10. ENFORCEMENT

IC 16-31-10-1
Injunctions
Sec. 1. (a) The:
(1) attorney general;
(2) prosecuting attorney; or
(3) commission;
may, in accordance with the Indiana laws governing injunctions, maintain an action in the name of the state to enjoin a person from violating this article or the rules adopted under this article.
(b) An injunction issued under this section does not relieve a person from criminal prosecution under this article or the rules adopted under this article. An injunctive remedy is in addition to any remedy provided for the criminal prosecution of a violation of this article or the rules adopted under this article.
As added by P.L.2-1993, SEC.14.

IC 16-31-10-2
Violations
Sec. 2. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this article commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.14.






ARTICLE 32. PERSONS WITH DISABILITIES

CHAPTER 1. PLAN FOR DIAGNOSTIC AND EVALUATIVE SERVICES FOR PERSONS WITH DISABILITIES

IC 16-32-1-1
Legislative intent; purpose
Sec. 1. (a) It is the intent of the state to develop, within the limits of the state's capabilities and resources, a program that gives the greatest assurance of enabling a person with a disability to achieve the individual's maximum potential and achieve the highest degree of independence possible.
(b) The purpose of this chapter is to develop a plan for a system of diagnostic and evaluative services for persons with disabilities in Indiana.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.59.

IC 16-32-1-2
Development of plan for diagnostic and evaluative services
Sec. 2. The state health commissioner shall, in cooperation with appropriate state departments and institutions, as well as professional organizations and voluntary agencies, develop a plan by which diagnostic and evaluative services for persons with disabilities will be available so that the individual may be referred to a rehabilitation service or services that will assure the maximum development of the individual's potential and the highest degree of independence possible.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.60.

IC 16-32-1-3
Scope of plan
Sec. 3. The recommended plan must give attention to the following:
(1) The nature of the diagnostic and evaluative procedures.
(2) Procedures for referral of individuals to such services.
(3) Geographical availability of the services.
(4) Staffing pattern or patterns of services.
(5) Financing of the services.
(6) The manner and procedures of referring individuals diagnosed and evaluated to rehabilitation.
(7) The location within state government for the administration of the program.
As added by P.L.2-1993, SEC.15.

IC 16-32-1-4
Effect of plan on departmental and agency procedures
Sec. 4. It is not the intent of any system or procedures developed to void the intake procedures of a state department or agency

providing rehabilitation services directly to individuals.
As added by P.L.2-1993, SEC.15.



CHAPTER 2. THE COMMITTEE FOR THE PURCHASE OF PRODUCTS AND SERVICES OF PERSONS WITH SEVERE DISABILITIES

IC 16-32-2-1
Purpose of chapter
Sec. 1. It is the purpose of this chapter to enhance employment opportunities for persons with severe disabilities by encouraging state agencies and units of local government to purchase products made by persons with severe disabilities employed by qualified nonprofit agencies.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.61.



CHAPTER 3. RIGHTS OF BLIND AND OTHER PHYSICALLY DISABLED PERSONS

IC 16-32-3-1
Public policy
Sec. 1. It is the policy of this state to encourage and enable the blind, the visually disabled, and the otherwise physically disabled to participate fully in the social and economic life of the state and to engage in remunerative employment.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.65.

IC 16-32-3-2
Public accommodations; guide dogs
Sec. 2. (a) As used in this section, "public accommodation" means an establishment that caters or offers services, facilities, or goods to the general public.
(b) A:
(1) totally or partially blind person;
(2) hearing impaired person; or
(3) physically disabled person;
is entitled to be accompanied by a guide dog, especially trained for the purpose, in any public accommodation without being required to pay an extra charge for the guide dog. However, the person is liable for any damage done to the accommodation by the dog.
(c) A person who:
(1) refuses access to a public accommodation; or
(2) charges a fee for access to a public accommodation;
to a totally or partially blind person, a hearing impaired person, or a physically disabled person because that person is accompanied by a guide dog commits a Class C infraction.
(d) A guide dog trainer, while engaged in the training process of a guide dog, is entitled to access to any public accommodation granted by this section.
As added by P.L.2-1993, SEC.15.

IC 16-32-3-3
Offenses; failure to take precautions to avoid injury to blind pedestrian; unauthorized carrying of cane
Sec. 3. (a) A person not totally blind who:
(1) approaches a totally or partially blind pedestrian carrying a cane predominantly white or metallic in color, with or without a red tip, or using a guide dog; and
(2) fails to take all necessary precautions to avoid injury to the blind pedestrian;
commits a Class C infraction.
(b) A person not totally or partially blind who carries, in a public place, a cane or walking stick that is white and tipped with red commits a Class C infraction.
As added by P.L.2-1993, SEC.15.
IC 16-32-3-4
White Cane Safety Day
Sec. 4. Each year the governor shall take suitable public notice of October 15 as "White Cane Safety Day". The governor shall issue a proclamation in which the governor does the following:
(1) Comments upon the significance of the white cane.
(2) Calls upon the citizens of Indiana to observe the provisions of the white cane law and to take precautions necessary to the safety of the disabled.
(3) Reminds the citizens of Indiana of the policies with respect to the disabled and urges the citizens to cooperate in giving effect to the policies.
(4) Emphasizes the need of the citizens to do the following:
(A) Be aware of the presence of disabled persons in the community.
(B) Keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement, and resort, and other places to which the public is invited.
(C) Offer assistance to disabled persons upon appropriate occasions.
As added by P.L.2-1993, SEC.15.

IC 16-32-3-5
Public employment; terms and conditions
Sec. 5. It is the policy of this state that the blind, the visually disabled, and the otherwise physically disabled shall be employed in:
(1) the state service;
(2) the service of the political subdivisions of the state;
(3) the public schools; and
(4) all other employment supported in whole or in part by public funds;
on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.
As added by P.L.2-1993, SEC.15. Amended by P.L.23-1993, SEC.66.






ARTICLE 33. SPECIAL INSTITUTIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. SILVERCREST CHILDREN'S DEVELOPMENT CENTER

IC 16-33-3-1
Center defined
Sec. 1. As used in this chapter, "center" refers to the Silvercrest children's development center.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-2
Establishment
Sec. 2. The Silvercrest children's development center is established as a state center.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-3
Care provided
Sec. 3. The center shall provide for the educational diagnosis, evaluation, assessment, short term remediation, referral, and care of children who may benefit from such service, but who, because of serious disabling conditions, cannot make satisfactory progress in the programs of public schools or special institutions of the state. The provision of services shall be for the purpose of properly referring these children to more appropriate programs operated by other agencies or institutions and providing reassessment of these children as indicated.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.73; P.L.142-1995, SEC.14.

IC 16-33-3-4
Administration
Sec. 4. The state department shall administer the center. The state health commissioner, subject to IC 20-35-2, has complete administrative control and responsibility for the center.
As added by P.L.2-1993, SEC.16. Amended by P.L.1-2005, SEC.144.

IC 16-33-3-5
Programs of center
Sec. 5. The center shall provide the following:
(1) Educational diagnosis, needs assessment, evaluation, short term remediation, reassessment, referral, and follow-up, in cooperation with other agencies or institutions, necessary to assure continuity of services and proper placement.
(2) Short term training and retraining allowable within the confines of the client's stay to permit the client to achieve maximum potential to benefit from the services of the receiving agency or institution.
(3) Reassessment of clients whose behavioral needs, family structure, or services available at a receiving agency or institution change to the extent that the original assessment of

the client's needs are no longer descriptive or useful to the client, the client's family, or the receiving agency or institution.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-6
Director; appointment and qualifications
Sec. 6. (a) The director of the center is responsible for the immediate supervision of the center.
(b) The state health commissioner shall appoint the director of the center. The director of the center must possess the following qualifications:
(1) The director must possess the appropriate knowledge, skill, and ability in education or rehabilitation.
(2) The director must have experience and association with training programs for persons with multiple disabilities.
(3) The director must have a master's degree or higher degree.
(4) The director must be competent and qualified to provide the administrative services essential to the achievement of the center's intended goals.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.74.

IC 16-33-3-7
Director; powers and duties
Sec. 7. (a) The director of the center, subject to the approval of the state health commissioner, has complete charge and management of the center and is charged with the direction of the development program for the clients in attendance.
(b) The director of the center is the chief appointing authority for all employees necessary to properly conduct and operate the center.
As added by P.L.2-1993, SEC.16.

IC 16-33-3-8
Clients; qualifications
Sec. 8. Subject to the review and approval of the department of education and the state health commissioner or the commissioner's designee, the director of the center shall receive as clients in the center children with multiple disabilities who meet the following conditions:
(1) Are expected to benefit from residence in the center as part of an individualized education program (as defined in IC 20-18-2-9).
(2) Are residents of Indiana.
(3) Possess at least two (2) major disabling conditions.
(4) Are less than twenty-two (22) years of age.
(5) Whose admissions have been approved by the department of education in accordance with the procedures implementing IC 20-35-6-2.
As added by P.L.2-1993, SEC.16. Amended by P.L.23-1993, SEC.75; P.L.142-1995, SEC.15; P.L.291-2001, SEC.220; P.L.1-2005, SEC.145.
IC 16-33-3-8.5
Placement review committee
Sec. 8.5. (a) A placement review committee for the center is established. The committee consists of one (1) representative of each of the following:
(1) The office of the secretary of family and social services.
(2) The state department.
(3) The superintendent of public instruction.
(b) The placement review committee shall meet on a quarterly basis to review the following:
(1) Applications to the center denied through the process described in section 8 of this chapter.
(2) All instances of dismissal from the center for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the center.
(c) The director shall serve as an advisor to the placement review committee. The director shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.55-1997, SEC.6. Amended by P.L.253-1997(ss), SEC.17.

IC 16-33-3-9
Duties of parents and center to provide for child's care
Sec. 9. (a) The center shall provide tuition, board, room, laundry, and ordinary medical attention, including emergencies.
(b) The parents, guardian, or other persons shall provide medical, optical, and dental care involving special medication or prostheses.
(c) When a client is properly admitted to the center, the client's parents, guardian, responsible relative, or other person shall suitably provide the client with clothing at the time of the client's entrance into the center and during the client's stay at the center.
(d) The client's parent or guardian shall bear the cost of transportation not required by the client's individualized education program (as defined by IC 20-18-2-9). The school corporation in which the client has legal settlement shall bear the cost of transportation required by the client's individualized education program under IC 20-35-8-2.
(e) The client's parents, guardian, or responsible relative or other person shall provide incidental expense money needed by the client.
As added by P.L.2-1993, SEC.16. Amended by P.L.1-2005, SEC.146.

IC 16-33-3-10
Parents of child in center unable to pay for costs for services; payment by county
Sec. 10. Whenever the circuit court having jurisdiction finds, upon application by the county office of family and children, that the parent or guardian of a client placed in the center is unable to meet

the costs that the parent or guardian is required to pay for the services of the center, the court shall order payment of the costs from the county general fund.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.236; P.L.5-1993, SEC.249.

IC 16-33-3-11
Gifts, legacies, devises, and conveyances
Sec. 11. The director, subject to IC 4-24-3, may receive, for the use of the center, gifts, legacies, devises, and conveyances of real and personal property that may be made, given, or granted to or for the center or in the center's name.
As added by P.L.2-1993, SEC.16.



CHAPTER 4. INDIANA SOLDIERS' AND SAILORS' CHILDREN'S HOME

IC 16-33-4-1
Armed forces of the United States defined
Sec. 1. As used in this chapter, "armed forces of the United States" means the forces and components of the Army, Navy, Air Force, Marine Corps, and Coast Guard.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-2
County of residence of the child
Sec. 2. As used in this chapter, the "county of residence of the child":
(1) is the county of residence of the responsible parent; or
(2) if there is no responsible parent, is the county within which the guardianship or wardship is established by appointment of the court.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-3
Home defined
Sec. 3. As used in this chapter, "home" refers to the Indiana Soldiers' and Sailors' Children's Home established by this chapter.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-4
Member of armed forces defined
Sec. 4. As used in this chapter, "member of the armed forces" means a person who:
(1) is on active duty in the armed forces of the United States;
(2) has:
(A) served on active duty in the armed forces of the United States during any of its wars, including the Korean War, for not less than ninety (90) days; or
(B) while on active duty in the armed forces of the United States:
(i) suffered a service connected disability necessitating discharge; or
(ii) died in the line of duty;
before the completion of ninety (90) days of service if the person has received a discharge or certificate of service other than dishonorable from the armed forces of the United States, or the survivors of the person have received a letter of mourning or certificate of death in case of death in the armed forces of the United States; or
(3) has:
(A) served on active duty in any of the authorized campaigns or declared emergencies of the United States as evidenced by an award of authorized decorations for service outside the

continental limits; and
(B) received a discharge other than dishonorable, or the survivors of the person have received a letter of mourning or certificate of death in the case of death in the armed forces.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-5
Establishment
Sec. 5. The Indiana Soldiers' and Sailors' Children's Home is established as a state residential school and home for the care of Indiana children who are in need of residential care and would qualify for educational service. Preference shall be given to the admission of children of members of the armed forces and children of families of veterans who meet these admission criteria. A child who requires residential placement in a secure facility (as defined in IC 31-9-2-114), a juvenile detention facility, or a detention center for the safety of the child or others may not be placed at the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.16; P.L.55-1997, SEC.7.

IC 16-33-4-6
Administration
Sec. 6. The state department shall administer the home. The state health commissioner has administrative control and responsibility for the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-7
Superintendent; appointment; qualifications
Sec. 7. (a) Except as provided in subsection (b), the superintendent of the home shall be appointed in the manner prescribed by law and must meet all of the following conditions:
(1) Be a teacher licensed by the state or have at least a baccalaureate degree from an accredited college or university in a field related to education or child growth and development.
(2) Have experience working with children.
(3) At the time of appointment, be a resident and citizen of Indiana.
(4) Have other qualifications as required by the state health commissioner.
(b) When at least two (2) candidates meet the conditions listed in subsection (a), the state health commissioner shall give preference to individuals who have been honorably discharged after service in the armed forces of the United States in appointing a candidate to the position of superintendent of the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.105-2002, SEC.1.

IC 16-33-4-8
Superintendent; powers and duties
Sec. 8. The superintendent of the home, subject to the approval of

the state health commissioner:
(1) has charge and management of the home;
(2) shall direct the care, education, and maintenance of the children of the home; and
(3) is the chief appointing authority for all employees necessary to properly conduct and operate the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-9
Education or training of children of home; requirements
Sec. 9. (a) The children of the home shall be:
(1) taught and treated in a manner that promotes the children's physical, intellectual, and moral improvement; and
(2) trained in habits of industry, studiousness, and morality.
(b) The superintendent of the home:
(1) shall afford to the children of the home literary, art, technical, and industrial education as can reasonably be provided;
(2) may conduct a school at the home, which must be accredited, or may otherwise arrange for the education of the children in county reorganized schools near the institution; and
(3) shall make certain that a child attending a county school receives instruction that is not inferior in any respect to the curriculum offered in a school possessing a first class commission from the state.
(c) If a school is maintained at the home, the superintendent shall do the following:
(1) Cause to be provided the proper educational materials for use in the school.
(2) Employ the necessary teachers.
(d) A person who teaches in a department of the school must be qualified and properly certified by the Indiana state board of education.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-10
Vocational school; establishment and maintenance on grounds of home; financing
Sec. 10. (a) The superintendent shall establish and maintain a vocational school on the grounds of the home and maintain suitable facilities in which vocational trades and arts are taught.
(b) The superintendent may utilize donated money or state money without limitation to finance vocational construction projects that are:
(1) authorized by the budget agency; and
(2) in accordance with designs approved by the public works division of the Indiana department of administration.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.17.
IC 16-33-4-11
Admission of children as residents of home; requirements
Sec. 11. (a) After an adequate investigation as determined by the superintendent of the home or the superintendent's designee, including consideration of appropriateness of placement, and with the approval of the state health commissioner or the commissioner's designee, the superintendent of the home shall receive as a resident in the home a child if the child meets the requirements under subsection (b).
(b) Before the child may be received as a resident in the home under subsection (a) the child must meet the following requirements:
(1) The parent or parents of the child are Indiana residents immediately before application or the child is physically present in Indiana immediately before application.
(2) The child is at least three (3) years of age but less than eighteen (18) years of age.
(3) The child is in need of residential care and education.
(c) If the applications of all children of members of the armed forces have been considered and space is available, the superintendent of the home may, if a child meets the requirements under subsection (b), receive as residents in the home the:
(1) grandchildren;
(2) stepchildren;
(3) brothers;
(4) sisters;
(5) nephews; and
(6) nieces;
of members of the armed forces who are in need of residential care and education.
(d) If the applications of all children eligible for residence under subsections (a) through (c) have been considered and if space is available, the superintendent may accept for residence children referred:
(1) by the department of child services established by IC 31-33-1.5-2; or
(2) by the division of special education established by IC 20-35-2-1;
subject to an adequate investigation as determined by the superintendent of the home or the superintendent's designee, including a consideration of appropriateness of placement, and the approval of the state health commissioner or the commissioner's designee.
As added by P.L.2-1993, SEC.16. Amended by P.L.142-1995, SEC.18; P.L.55-1997, SEC.8; P.L.253-1997(ss), SEC.18; P.L.105-2002, SEC.2; P.L.1-2005, SEC.147; P.L.145-2006, SEC.136.

IC 16-33-4-12
Application for admission to home; requisites
Sec. 12. (a) An application for admission to the home may be

made by a responsible parent, a guardian, a representative of the court, or the county office of family and children.
(b) If an application is submitted by a person other than a responsible parent or guardian, the superintendent of the home shall cooperate with the appropriate county office of family and children, either directly or through the department of child services, to ensure that an appropriate case study is made upon application and continued throughout the period the child resides at the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.237; P.L.5-1993, SEC.250; P.L.142-1995, SEC.19; P.L.145-2006, SEC.137.

IC 16-33-4-13
Care, control, and training of children; responsibilities
Sec. 13. (a) The superintendent is responsible for the care, control, and training of children admitted to and living in the home from the day a child is admitted to the home until the child is:
(1) eighteen (18) years of age; or
(2) discharged from the home.
(b) The superintendent shall make certain in the case of every child in the home that:
(1) there is a responsible parent;
(2) there is a responsible relative; or
(3) if a responsible parent or relative is not available, the child is a ward of the county office of family and children in the county of residence from which there is a representative;
who is regularly and frequently concerned with the welfare of the child.
(c) If:
(1) the parent or parents have been deprived of the custody and control of a child by order of the court; and
(2) custody has been given by the court to a county office of family and children;
the wardship shall be retained by the county office of family and children.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.238; P.L.5-1993, SEC.251.

IC 16-33-4-14
Placement of child upon admission; removal or discharge of child
Sec. 14. (a) Either parent, a guardian, a relative, or a county office of family and children, applying for the admission of a child to the home shall, in securing admittance of the child, place the child in the home for the length of time determined to be in the best interests of the child.
(b) A child shall be returned at any time to the:
(1) parent or parents;
(2) relative; or
(3) county office of family and children that placed the child in the home; if removal of the child from the home is applied for upon written application. The superintendent may require not more than thirty (30) days notice when a discharge is requested.
(c) If the superintendent finds that a child does not adjust to institutional living or is not educable, the superintendent:
(1) may:
(A) with the approval of the state health commissioner; and
(B) upon proper notification;
discharge the child to the applicant placing the child in the home; and
(2) shall cooperate with the appropriate county office of family and children for further disposition of the case as necessary.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.239; P.L.5-1993, SEC.252; P.L.142-1995, SEC.20.

IC 16-33-4-15
Removal or other placement of child; approval
Sec. 15. A child admitted to the home may not be permanently removed from the home and placed elsewhere without the express approval of the:
(1) parent or parents who;
(2) guardian who;
(3) relative who; or
(4) county office of family and children that;
applied for admission of the child to the home.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.240; P.L.5-1993, SEC.253; P.L.142-1995, SEC.21.

IC 16-33-4-16
Visitation
Sec. 16. Either parent, a guardian, a relative, a representative of the county office of family and children, or other person approved by the superintendent may visit a child being maintained in the home at times or places the superintendent prescribes.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.241; P.L.5-1993, SEC.254; P.L.142-1995, SEC.22.

IC 16-33-4-17
Maintenance charges; liability for payment; procedures
Sec. 17. (a) Each child, the estate of the child, the parent or parents of the child, or the guardian of the child, individually or collectively, are liable for the payment of the costs of maintenance of the child of up to one hundred percent (100%) of the per capita cost, except as otherwise provided. The cost shall be computed annually by dividing the total annual cost of operation for the fiscal year, exclusive of the cost of education programs, construction, and equipment, by the total child days each year. The maintenance cost shall be referred to as maintenance charges. The charge may not be levied against any of the following:
(1) The department of child services or the county office of

family and children to be derived from county tax sources.
(2) A child orphaned by reason of the death of the natural parents.
(b) The billing and collection of the maintenance charges as provided for in subsection (a) shall be made by the superintendent of the home based on the per capita cost for the preceding fiscal year. All money collected shall be deposited in a fund to be known as the Indiana soldiers' and sailors' children's home maintenance fund. The fund shall be used by the state health commissioner for the:
(1) preventative maintenance; and
(2) repair and rehabilitation;
of buildings of the home that are used for housing, food service, or education of the children of the home.
(c) The superintendent of the home may, with the approval of the state health commissioner, agree to accept payment at a lesser rate than that prescribed in subsection (a). The superintendent of the home shall, in determining whether or not to accept the lesser amount, take into consideration the amount of money that is necessary to maintain or support any member of the family of the child. All agreements to accept a lesser amount are subject to cancellation or modification at any time by the superintendent of the home with the approval of the state health commissioner.
(d) A person who has been issued a statement of amounts due as maintenance charges may petition the superintendent of the home for a release from or modification of the statement and the superintendent shall provide for hearings to be held on the petition. The superintendent of the home may, with the approval of the state health commissioner and after the hearing, cancel or modify the former statement and at any time for due cause may increase the amounts due for maintenance charges to an amount not to exceed the maximum cost as determined under subsection (a).
(e) The superintendent of the home may arrange for the establishment of a graduation or discharge trust account for a child by arranging to accept a lesser rate of maintenance charge. The trust fund must be of sufficient size to provide for immediate expenses upon graduation or discharge.
(f) The superintendent may make agreements with instrumentalities of the federal government for application of any monetary awards to be applied toward the maintenance charges in a manner that provides a sufficient amount of the periodic award to be deposited in the child's trust account to meet the immediate personal needs of the child and to provide a suitable graduation or discharge allowance. The amount applied toward the settlement of maintenance charges may not exceed the amount specified in subsection (a).
(g) The superintendent of the home may do the following:
(1) Investigate, either with the superintendent's own staff or on a contractual or other basis, the financial condition of each person liable under this chapter.
(2) Make determinations of the ability of:
(A) the estate of the child;             (B) the legal guardian of the child; or
(C) each of the responsible parents of the child;
to pay maintenance charges.
(3) Set a standard as a basis of judgment of ability to pay that shall be recomputed periodically to do the following:
(A) Reflect changes in the cost of living and other pertinent factors.
(B) Provide for unusual and exceptional circumstances in the application of the standard.
(4) Issue to any person liable under this chapter statements of amounts due as maintenance charges, requiring the person to pay monthly, quarterly, or otherwise as may be arranged, an amount not exceeding the maximum cost as determined under this chapter.
As added by P.L.2-1993, SEC.16. Amended by P.L.4-1993, SEC.242; P.L.5-1993, SEC.255; P.L.142-1995, SEC.23; P.L.145-2006, SEC.138.

IC 16-33-4-17.5
Reimbursement for costs of services ordered by juvenile court; nonresident child
Sec. 17.5. (a) In the case of a child who is:
(1) admitted to the home from another county; and
(2) adjudicated to be a delinquent child or child in need of services by the juvenile court in the county where the home is located;
the juvenile court may order the county office of family and children of the child's county of residence before the child's admission to the home to reimburse the cost of services ordered by the juvenile court, including related transportation costs, and any cost incurred by the county to transport or detain the child before the order is issued.
(b) A county office of family and children ordered to reimburse costs under this section shall pay the amount ordered from the county family and children's fund.
(c) The county office of family and children may require the parent or guardian of the child, other than a parent, guardian, or custodian associated with the home, to reimburse the county family and children's fund for an amount paid under this section.
(d) A child who is admitted to the home does not become a resident of the county where the home is located.
(e) When an unemancipated child is released from the home, the county office of family and children for the child's county of residence before entering the home is responsible for transporting the child to the parent or guardian of the child. If a parent or guardian does not exist for an unemancipated child released from the home, the county office of family and children of the child's county of residence before entering the home shall obtain custody of the child.
As added by P.L.55-1997, SEC.9.

IC 16-33-4-18 Maintenance charges and agreements; enforcement
Sec. 18. (a) The attorney general shall, upon notification by the superintendent of the home through the state health commissioner, bring suit in the name of the state of Indiana on behalf of the superintendent of the home against the estate of a person failing to make payments as required in this chapter.
(b) If a judgment is obtained under this section, the judgment constitutes a lien against that part of the estate of a person as described in the complaint.
(c) The attorney general may bring suit against the parent or parents or legal guardian of a child for failure to comply with the maintenance agreement established or for failure to make an agreement. Suit may be brought for the amount due the state for the maintenance charges of the child. The court may order the payment of amounts due for maintenance charges for a period of time as the circumstances require. The order may be entered against any or all of the defendants and may be based upon the proportionate ability of each defendant to contribute to the payment of amounts representing maintenance charges. Orders for the payment of money may be enforced by attachment as in contempt proceedings against the persons of the defendants, and in addition as other judgments at law, and costs may be adjudged against and apportioned among the defendants.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-19
Maintenance of home and grounds; cultivation of connected lands; assistance of children
Sec. 19. (a) The superintendent shall do the following:
(1) Cause the grounds of the home to be:
(A) kept in proper order; and
(B) ornamented with trees, shrubs, and flowers.
(2) Provide and maintain conservatories or greenhouses.
(b) The superintendent:
(1) may have any suitable land connected with the home cultivated for the use and benefit of the home; and
(2) shall have the children in the home assist in the work.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-20
Housekeeping, manufacturing and repair of clothing, and other necessary services; assistance of children
Sec. 20. The superintendent shall have the children in the home assist in the following:
(1) Housekeeping services of the home.
(2) Manufacture and repair of the clothing of children.
(3) The provision of services necessary for the home.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-21 Labor, service, and study prescribed for children; consideration given proper education and training of children
Sec. 21. In prescribing labor, service, and study for the children of the home, the superintendent shall consider the proper education and training of the children.
As added by P.L.2-1993, SEC.16.

IC 16-33-4-22
Gifts, legacies, devises, and conveyances
Sec. 22. The superintendent may, subject to IC 4-24-3-2, receive for the use of the home:
(1) gifts;
(2) legacies;
(3) devises; and
(4) conveyances of real and personal property;
that are made, given, or granted to or for the home or in the name of the home.
As added by P.L.2-1993, SEC.16.






ARTICLE 34. ABORTION

CHAPTER 1. PUBLIC POLICY CONCERNING PERFORMANCE OF ABORTIONS; USE OF PUBLIC FUNDS; CIVIL ACTIONS

IC 16-34-1-1
Childbirth preferred
Sec. 1. Childbirth is preferred, encouraged, and supported over abortion.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-2
Public funds; payment restricted
Sec. 2. Neither the state nor any political subdivision of the state may make a payment from any fund under its control for the performance of an abortion unless the abortion is necessary to preserve the life of the pregnant woman.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-3
Private or denominational hospitals; mandatory abortion services
Sec. 3. No private or denominational hospital shall be required to permit its facilities to be utilized for the performance of abortions.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-4
Physician or employee; mandatory participation in abortion
Sec. 4. No:
(1) physician; or
(2) employee or member of the staff of a hospital or other facility in which an abortion may be performed;
shall be required to perform an abortion or to assist or participate in the medical procedures resulting in or intended to result in an abortion, if that individual objects to such procedures on ethical, moral, or religious grounds.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-5
Participation as condition of training, promotion, or privileges; prohibition
Sec. 5. No person shall be required, as a condition of training, employment, pay, promotion, or privileges, to agree to perform or participate in the performing of abortions.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-6
Discrimination based upon moral beliefs; prohibition
Sec. 6. No hospital or other person shall discriminate against or

discipline a person because of the person's moral beliefs concerning abortion.
As added by P.L.2-1993, SEC.17.

IC 16-34-1-7
Civil actions
Sec. 7. A civil action for damages or reinstatement of employment, or both, may be brought for any violation of sections 4 through 6 of this chapter.
As added by P.L.2-1993, SEC.17.



CHAPTER 2. REQUIREMENTS FOR PERFORMANCE OF ABORTION; CRIMINAL PENALTIES

IC 16-34-2-1
Required circumstances of legal abortion
Sec. 1. (a) Abortion shall in all instances be a criminal act, except when performed under the following circumstances:
(1) During the first trimester of pregnancy for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) the abortion is performed by the physician;
(B) the woman submitting to the abortion has filed her consent with her physician. However, if in the judgment of the physician the abortion is necessary to preserve the life of the woman, her consent is not required; and
(C) the woman submitting to the abortion has filed with her physician the written consent of her parent or legal guardian if required under section 4 of this chapter.
(2) After the first trimester of pregnancy and before viability, for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) all the circumstances and provisions required for legal abortion during the first trimester are present and adhered to; and
(B) the abortion is performed in a hospital or ambulatory outpatient surgical center (as defined in IC 16-18-2-14).
(3) Except as provided in subsection (b), after viability of the fetus for reasons based upon the professional, medical judgment of the pregnant woman's physician if:
(A) all the circumstances and provisions required for legal abortion before viability are present and adhered to;
(B) the abortion is performed in compliance with section 3 of this chapter; and
(C) before the abortion the attending physician shall certify in writing to the hospital in which the abortion is to be performed, that in the attending physician's professional, medical judgment, after proper examination and review of the woman's history, the abortion is necessary to prevent a substantial permanent impairment of the life or physical health of the pregnant woman. All facts and reasons supporting the certification shall be set forth by the physician in writing and attached to the certificate.
(b) A person may not knowingly or intentionally perform a partial birth abortion unless a physician reasonably believes that:
(1) performing the partial birth abortion is necessary to save the mother's life; and
(2) no other medical procedure is sufficient to save the mother's life.
As added by P.L.2-1993, SEC.17. Amended by P.L.145-1997, SEC.2.
IC 16-34-2-1.1
Voluntary and informed consent required; viewing of fetal ultrasound
Sec. 1.1. (a) An abortion shall not be performed except with the voluntary and informed consent of the pregnant woman upon whom the abortion is to be performed. Except in the case of a medical emergency, consent to an abortion is voluntary and informed only if the following conditions are met:
(1) At least eighteen (18) hours before the abortion and in the presence of the pregnant woman, the physician who is to perform the abortion, the referring physician or a physician assistant (as defined in IC 25-27.5-2-10), an advanced practice nurse (as defined in IC 25-23-1-1(b)), or a midwife (as defined in IC 34-18-2-19) to whom the responsibility has been delegated by the physician who is to perform the abortion or the referring physician has orally informed the pregnant woman of the following:
(A) The name of the physician performing the abortion.
(B) The nature of the proposed procedure or treatment.
(C) The risks of and alternatives to the procedure or treatment.
(D) The probable gestational age of the fetus, including an offer to provide:
(i) a picture or drawing of a fetus;
(ii) the dimensions of a fetus; and
(iii) relevant information on the potential survival of an unborn fetus;
at this stage of development.
(E) The medical risks associated with carrying the fetus to term.
(F) The availability of fetal ultrasound imaging and auscultation of fetal heart tone services to enable the pregnant woman to view the image and hear the heartbeat of the fetus and how to obtain access to these services.
(2) At least eighteen (18) hours before the abortion, the pregnant woman will be orally informed of the following:
(A) That medical assistance benefits may be available for prenatal care, childbirth, and neonatal care from the county office of family and children.
(B) That the father of the unborn fetus is legally required to assist in the support of the child. In the case of rape, the information required under this clause may be omitted.
(C) That adoption alternatives are available and that adoptive parents may legally pay the costs of prenatal care, childbirth, and neonatal care.
(3) The pregnant woman certifies in writing, before the abortion is performed, that the information required by subdivisions (1) and (2) has been provided.
(b) Before an abortion is performed, the pregnant woman may, upon the pregnant woman's request, view the fetal ultrasound

imaging and hear the auscultation of the fetal heart tone if the fetal heart tone is audible.
As added by P.L.187-1995, SEC.4. Amended by P.L.1-1998, SEC.118; P.L.36-2005, SEC.1.

IC 16-34-2-1.2
Physician's duty to inform women in medical emergency of necessity for abortion
Sec. 1.2. When a medical emergency compels the performance of an abortion, the physician who will perform the abortion shall inform the woman, before the abortion if possible, of the medical indications supporting the physician's judgment that an abortion is necessary to avert:
(1) the woman's death; or
(2) a substantial and irreversible impairment of a major bodily function.
As added by P.L.187-1995, SEC.5.

IC 16-34-2-2
Responsibilities of attending physician
Sec. 2. It shall be the responsibility of the attending physician to do the following:
(1) Determine in accordance with accepted medical standards which trimester the pregnant woman receiving the abortion is in.
(2) Determine whether the fetus is viable.
(3) Certify that determination as part of any written reports required of the attending physician by the state department or the facility in which the abortion is performed.
As added by P.L.2-1993, SEC.17.

IC 16-34-2-3
Viable fetus; requirements; preservation of life and health of viable unborn child; certificates of birth and death; offense of failure to preserve life; ward status of child
Sec. 3. (a) All abortions performed after a fetus is viable shall be:
(1) governed by section 1(a)(3) and 1(b) of this chapter;
(2) performed in a hospital having premature birth intensive care units, unless compliance with this requirement would result in an increased risk to the life or health of the mother; and
(3) performed in the presence of a second physician as provided in subsection (b).
(b) An abortion may be performed after a fetus is viable only if there is in attendance a physician, other than the physician performing the abortion, who shall take control of and provide immediate care for a child born alive as a result of the abortion. During the performance of the abortion, the physician performing the abortion, and after the abortion, the physician required by this subsection to be in attendance, shall take all reasonable steps in keeping with good medical practice, consistent with the procedure

used, to preserve the life and health of the viable unborn child. However, this subsection does not apply if compliance would result in an increased risk to the life or health of the mother.
(c) Any fetus born alive shall be treated as a person under the law, and a birth certificate shall be issued certifying the child's birth even though the child may subsequently die, in which event a death certificate shall be issued. Failure to take all reasonable steps, in keeping with good medical practice, to preserve the life and health of the live born person shall subject the responsible persons to Indiana laws governing homicide, manslaughter, and civil liability for wrongful death and medical malpractice.
(d) If, before the abortion, the mother, and if married, her husband, has or have stated in writing that she does or they do not wish to keep the child in the event that the abortion results in a live birth, and this writing is not retracted before the abortion, the child, if born alive, shall immediately upon birth become a ward of the county office of family and children.
As added by P.L.2-1993, SEC.17. Amended by P.L.4-1993, SEC.243; P.L.5-1993, SEC.256; P.L.145-1997, SEC.3.

IC 16-34-2-4
Written consent of parent or guardian of unemancipated pregnant woman under 18 years of age; conditions of waiver; representation by attorney; appeal; confidential records; emergency abortions
Sec. 4. (a) No physician shall perform an abortion on an unemancipated pregnant woman less than eighteen (18) years of age without first having obtained the written consent of one (1) of the parents or the legal guardian of the minor pregnant woman.
(b) A minor:
(1) who objects to having to obtain the written consent of her parent or legal guardian under this section; or
(2) whose parent or legal guardian refuses to consent to an abortion;
may petition, on her own behalf or by next friend, the juvenile court for a waiver of the parental consent requirement under subsection (a).
(c) A physician who feels that compliance with the parental consent requirement in subsection (a) would have an adverse effect on the welfare of the pregnant minor or on her pregnancy may petition the juvenile court within twenty-four (24) hours of the abortion request for a waiver of the parental consent requirement under subsection (a).
(d) The juvenile court must rule on a petition filed by a pregnant minor under subsection (b) or by her physician under subsection (c) within forty-eight (48) hours of the filing of the petition. Before ruling on the petition, the court shall consider the concerns expressed by the pregnant minor and her physician. The requirement of parental consent under this section shall be waived by the juvenile court if the court finds that the minor is mature enough to make the abortion decision independently or that an abortion would be in the minor's

best interests.
(e) Unless the juvenile court finds that the pregnant minor is already represented by an attorney, the juvenile court shall appoint an attorney to represent the pregnant minor in a waiver proceeding brought by the minor under subsection (b) and on any appeals. The cost of legal representation appointed for the minor under this section shall be paid by the county.
(f) A minor or her physician who desires to appeal an adverse judgment of the juvenile court in a waiver proceeding under subsection (b) or (c) is entitled to an expedited appeal, under rules to be adopted by the supreme court.
(g) All records of the juvenile court and of the supreme court or the court of appeals that are made as a result of proceedings conducted under this section are confidential.
(h) A minor who initiates legal proceedings under this section is exempt from the payment of filing fees.
(i) This section shall not apply where there is an emergency need for a medical procedure to be performed such that continuation of the pregnancy provides an immediate threat and grave risk to the life or health of the pregnant woman and the attending physician so certifies in writing.
As added by P.L.2-1993, SEC.17.

IC 16-34-2-5
Forms to be completed by physician; offenses
Sec. 5. (a) Every medical facility where abortions may be performed shall be supplied with forms drafted by the state department, the purpose and function of which shall be the improvement of maternal health and life through the compilation of relevant maternal life and health factors and data, and a further purpose and function shall be to monitor all abortions performed in Indiana to assure the abortions are done only under the authorized provisions of the law. Such forms shall include, among other things, the following:
(1) The age of the woman who is aborted.
(2) The place where the abortion is performed.
(3) The full name and address of the physicians performing the abortion.
(4) The name of the father if known.
(5) If after viability, the medical reason for the abortion.
(6) The medical procedure employed to administer the abortion.
(7) The mother's obstetrical history, including dates of other abortions, if any.
(8) The results of pathological examinations if performed.
(9) Information as to whether the fetus was delivered alive.
(10) Records of all maternal deaths occurring within the health facility where the abortion was performed.
(b) The form provided for in subsection (a) shall be completed by the physician performing the abortion and shall be transmitted to the state department not later than July 30 for each abortion performed

in the first six (6) months of that year and not later than January 30 for each abortion performed for the last six (6) months of the preceding year. Each failure to file the form on time as required is a Class B misdemeanor.
As added by P.L.2-1993, SEC.17.

IC 16-34-2-6
Experiments performed on aborted fetus prohibited
Sec. 6. No experiments except pathological examinations may be conducted on any fetus aborted under this chapter, nor may any fetus so aborted be transported out of Indiana for experimental purposes. A person who conducts such an experiment or so transports such a fetus commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.17.

IC 16-34-2-7
Performance of unlawful abortion; offense
Sec. 7. (a) Except as provided in subsections (b) and (c), a person who knowingly or intentionally performs an abortion not expressly provided for in this chapter commits a Class C felony.
(b) A physician who performs an abortion intentionally or knowingly in violation of section 1(a)(1)(C) or 4 of this chapter commits a Class A misdemeanor.
(c) A person who knowingly or intentionally performs an abortion in violation of section 1.1 of this chapter commits a Class A infraction.
(d) A woman upon whom a partial birth abortion is performed may not be prosecuted for violating or conspiring to violate section 1(b) of this chapter.
As added by P.L.2-1993, SEC.17. Amended by P.L.187-1995, SEC.6; P.L.145-1997, SEC.4.






ARTICLE 34.5. CLONING

CHAPTER 1. PUBLIC POLICY AGAINST HUMAN CLONING

IC 16-34.5-1-1
Human cloning against public policy
Sec. 1. The general assembly declares that human cloning is against public policy.
As added by P.L.126-2005, SEC.6.

IC 16-34.5-1-2
Prohibition on using public funds, facilities, or employees for cloning
Sec. 2. The state, a state educational institution (as defined in IC 20-12-0.5-1), or a political subdivision of the state may not use public funds, facilities, or employees to knowingly participate in cloning or attempted cloning.
As added by P.L.126-2005, SEC.6.






ARTICLE 35. CHILDREN'S HEALTH

CHAPTER 1. MATERNAL AND CHILD HEALTH SERVICES

IC 16-35-1-1
Municipal corporation defined
Sec. 1. As used in this chapter, "municipal corporation" means a:
(1) county;
(2) township;
(3) city;
(4) town; or
(5) school corporation;
that makes provisions for conducting any kind of health work of a character qualified to comply with this chapter.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-2
Cooperation with federal Children's Bureau
Sec. 2. The state department shall cooperate with the Children's Bureau of the United States Department of Labor to do the following:
(1) Extend and improve services for the promotion of the health of mothers and children, especially in rural areas and in areas suffering from severe economic distress.
(2) Provide for the extension and improvement of maternal and child health services administered by municipal corporations and health districts of the state.
(3) Develop demonstration services in needy areas and among groups in special need.
(4) Cooperate with medical, dental, nursing, educational, and welfare groups and organizations of Indiana.
(5) Develop plans necessary to effectuate the services contemplated in this section and to comply with the regulations of the Children's Bureau of the United States Department of Labor issued under the federal Social Security Act (42 U.S.C. 701 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-1-3
Cooperation with federal Public Health Service
Sec. 3. The state department shall cooperate with the Public Health Service of the United States Department of the Treasury to do the following:
(1) Establish and maintain adequate public health services, including the training of the proper personnel to administer the public health work of the state and of the respective municipal corporations and health districts of the state.
(2) Conduct investigations relating to disease and the problems

of sanitation.
(3) Develop plans necessary to effectuate the services contemplated in this section and to comply with the regulations of the Public Health Service of the United States Department of the Treasury issued under the federal Social Security Act (42 U.S.C. 701 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-1-4
Duties of department
Sec. 4. The state department shall do the following:
(1) Make reports that are in the form and that contain the information required by the Children's Bureau of the United States Department of Labor or the Public Health Service of the United States Department of the Treasury.
(2) Comply with any other requirements the United States Department of Labor or the United States Department of the Treasury finds necessary to assure the correctness and verification of reports.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-5
Acceptance of federal Social Security Act
Sec. 5. (a) The state accepts all of the provisions and benefits of the Social Security Act enacted by the United States Congress and approved on August 14, 1935.
(b) Under this chapter, the state department:
(1) may administer; and
(2) shall observe and comply with all of the requirements of;
the Social Security Act and any amendments to the Social Security Act and the regulations issued under the Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-6
Treasurer as custodian of federal Social Security money received
Sec. 6. (a) The treasurer of state shall serve as the custodian of money that is received by the state from appropriations made by the United States Congress for the purpose of cooperating with the several states in the enforcement and administration of the federal Social Security Act.
(b) Under this chapter, the state department may administer the money received under subsection (a), and the treasurer of state may do the following:
(1) Receive the money.
(2) Pay the money into the proper account of the state general fund.
(3) Provide for the proper custody of the money.
(4) Make disbursements from the proper account on the order of the state department on which the warrant of the auditor of state shall be issued. As added by P.L.2-1993, SEC.18.

IC 16-35-1-7
Disposition of federal Social Security money received; accounts; vouchers
Sec. 7. (a) The money received from the federal government by the treasurer of state to defray the expenses and to pay the claims and obligations incurred in the administration of the federal Social Security Act shall be paid into the following accounts of the state general fund:
(1) Money received as aid for the promotion of the health of mothers and children shall be paid into the maternal and child health account.
(2) Money received as aid for the establishment and maintenance of public health services shall be paid into the public health service account.
(b) Vouchers issued for the disbursement of money from the maternal and child health account and the public health service account shall be issued on order of the state department and shall be signed by the state health commissioner.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-8
Department to cooperate with federal government in administering federal Social Security Act
Sec. 8. (a) The state department is designated as the state agency to cooperate with the federal government in the administration of the provisions of Part I of Title 5 and of Title 6 of the federal Social Security Act.
(b) The state department shall cooperate with the proper departments of the federal government in the enforcement and administration of:
(1) the provisions of;
(2) amendments to; and
(3) regulations issued under;
the federal Social Security Act in the manner prescribed in this chapter or as otherwise provided by law.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-9
Administrative personnel; cooperative agreements with health authorities of municipal corporations or health districts
Sec. 9. (a) The regular employees of the state department may be assigned to the performance of the duties prescribed in this chapter either on a full-time or part-time basis. Additional qualified personnel may be employed as the state department determines is necessary to administer this chapter.
(b) The state department may enter into a cooperative agreement with the health authorities of a municipal corporation or health district under which assistants, investigators, and employees may be

appointed who are necessary and qualified to cooperate with the state department and the federal government in conducting the health work in the municipal corporation or health district, in conformity with the following:
(1) This chapter and rules adopted under this chapter.
(2) The federal Social Security Act and regulations adopted under the federal Social Security Act.
(c) The state department:
(1) may make allotments from the state department's money to a municipal corporation or health district; and
(2) shall cause to be deposited in a separate health fund of the municipal corporation or the health district an amount not to exceed an allotment.
(d) Agreements may be made under which:
(1) at least two (2) municipal corporations or health districts may cooperate with the state department; and
(2) the expenses incurred in conducting health work shall be allocated between or among the municipal corporations and health districts and the state department;
as may be mutually agreed upon. Appointments are subject to the approval of the state department. The state department may pay a proportionate share of the salaries and expenses of assistants, investigators, and employees as may be agreed upon by the state department and the health authorities of a municipal corporation or health district as prescribed in cooperative agreements.
As added by P.L.2-1993, SEC.18.

IC 16-35-1-10
Medical examination or treatment of adult person or dependent child less than 18 years of age; religious objections; discrimination; consent; limitations
Sec. 10. (a) An official, an agent, or a representative of:
(1) the state;
(2) a political subdivision or municipal corporation;
(3) a board, a bureau, a district, a welfare group, or an organization referred to in this chapter; or
(4) the federal Public Health Service when cooperating with an official, an agent, or a representative described in subdivisions (1) through (3);
may not compel an adult person or a dependent child less than eighteen (18) years of age to submit to a medical examination or treatment when the adult person or the parent or guardian of the child objects to the medical examination or treatment on religious grounds and may not permit discrimination against a dependent child less than eighteen (18) years of age or adult person because of the medical examination or treatment.
(b) This section does not limit the powers of:
(1) the state department;
(2) a local board of health; or
(3) other public health authority; to establish quarantine, as provided by law, for the purpose of preventing the spread of communicable disease.
(c) A person who is at least eighteen (18) years of age is competent with regard to age to give consent or to object to the treatment or examinations required by this section.
As added by P.L.2-1993, SEC.18.



CHAPTER 1.5. WOMEN, INFANTS, AND CHILDREN PROGRAM

IC 16-35-1.5-1
Food instrument defined
Sec. 1. As used in this chapter, "food instrument" means a negotiable voucher that specifies the quantity, size, and type of authorized food for a WIC participant within a designated time and that can be taken to a WIC vendor for exchange for a specified quantity of food.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-2
WIC defined
Sec. 2. As used in this chapter, "WIC" refers to the women, infants, and children nutrition program.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-3
WIC participant defined
Sec. 3. As used in this chapter, "WIC participant" means an authorized pregnant woman, a postpartum woman, an infant, or a child who is receiving supplemental food or a food instrument under the WIC program.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-4
WIC vendor defined
Sec. 4. As used in this chapter, "WIC vendor" means the individual, partnership, limited partnership, or corporation authorized by the state department to accept a food instrument and provide supplemental food to a WIC participant.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-5
Women, infants, and children nutrition program defined
Sec. 5. As used in this chapter, "women, infants, and children nutrition program" refers to the federal Special Supplemental Food Program for Women, Infants, and Children under 42 U.S.C. 1786.
As added by P.L.2-1993, SEC.18.

IC 16-35-1.5-6
Rules and regulations; penalties and sanctions
Sec. 6. The state department shall adopt rules under IC 4-22-2 specifying a system of civil penalties and other sanctions for a WIC vendor contract under the WIC program or federal regulations under 7 CFR 246. The severity of a sanction must be consistent with the type and frequency of the violation, and may include suspension or termination from the WIC program and civil penalties.
As added by P.L.2-1993, SEC.18.
IC 16-35-1.5-7
Penalties; deposit in dedicated accounts
Sec. 7. (a) A civil penalty collected by the state department must be deposited in a dedicated account designated by the state department to be used in the administration of the WIC program.
(b) A civil penalty collected under this chapter does not revert to the state general fund, but remains in the account designated under subsection (a).
As added by P.L.2-1993, SEC.18.



CHAPTER 1.6. VOTER REGISTRATION SERVICES AND WIC PROGRAM SERVICES

IC 16-35-1.6-1
Purpose of chapter
Sec. 1. This chapter prescribes the procedures to be followed by the state department in processing:
(1) voter registration applications; and
(2) records concerning an individual's declining to register to vote;
under 42 U.S.C. 1973gg-5(a)(2)(A) and IC 3-7-15.
As added by P.L.12-1995, SEC.123.



CHAPTER 2. ASSISTANCE TO CHILDREN WITH SPECIAL HEALTH CARE NEEDS

IC 16-35-2-1
Children defined
Sec. 1. As used in this chapter, "children" refers to children with special health care needs.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-2
Administering federal Social Security money; cooperation with federal agencies
Sec. 2. (a) The state department shall administer the federal money provided for services to children under the federal Social Security Act (42 U.S.C. 701 et seq.).
(b) In the administration of the money, the state department shall cooperate with the United States Department of Health and Human Services and other federal and state agencies to do the following:
(1) Extend and improve services for locating children and for providing medical, surgical, corrective, and other services and care, and facilities for diagnosis, hospitalization, and aftercare for children who are suffering from conditions that lead to special health care needs.
(2) Cooperate with medical, health, nursing, and welfare groups and organizations of Indiana in the enforcement and administration of this section.
(3) Develop plans that are necessary to effectuate the services contemplated in this section and to comply with the regulations and requirements of the United States Department of Health and Human Services under the federal Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-3
Director of program; appointment; qualifications
Sec. 3. The state health commissioner shall appoint as director of the program for children with special health care needs:
(1) a physician; or
(2) a person with a graduate degree;
who has expertise in the health care system as the system relates to the needs of a child with special health care needs and the child's family.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-4
Assignment of eligible child for care, services, or treatment; contracting
Sec. 4. (a) A child with special health care needs who has been determined to be financially and medically eligible according to rules adopted by the state department may be assigned for care, services,

or treatment to any of the following:
(1) A public or private hospital licensed under IC 16-21-2.
(2) A diagnostic and treatment center.
(3) A licensed physician.
(4) Other participating providers under this chapter.
(b) The state department may contract for any service necessary to administer the program for children with special health care needs, including the following:
(1) The determination of medical eligibility.
(2) The development and implementation of a certification program for physicians serving children with special health care needs.
(3) The development of standards of care for children with special health care needs.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-5
Designation of categories of services, materials, and care to be paid for out of federal Social Security money received
Sec. 5. The state department may designate certain categories of services, materials, and care that shall be paid for out of money received from the federal government for services for children in conformity with the federal Social Security Act (42 U.S.C. 701 et seq.) and the regulations adopted under the federal Social Security Act.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-6
Fees and charges same as Medicaid
Sec. 6. The fees and charges paid to providers of services, care, and materials under this chapter shall be at the same amounts as those allowed by the Medicaid program (42 U.S.C. 1396 et seq.).
As added by P.L.2-1993, SEC.18.

IC 16-35-2-7
Uniform rules; adoption
Sec. 7. The state department shall adopt uniform rules under IC 4-22-2 to do the following:
(1) Determine medical eligibility.
(2) Determine financial eligibility.
(3) Certify licensed physicians serving children with special health care needs.
(4) Develop standards of care for children with special health care needs.
(5) Determine the types of care, services, and materials that the state department will reimburse under this chapter.
(6) Determine the duration of care that the state department will reimburse providers under this chapter.
As added by P.L.2-1993, SEC.18.
IC 16-35-2-8
State or federal higher education awards as not affecting eligibility for assistance
Sec. 8. If an individual receives a state or federal higher education award that is paid directly to an approved institution of higher learning (as defined in IC 20-12-21-3) for the individual's benefit:
(1) the individual is not required to report that award as income or as a resource of the individual when applying for assistance for a destitute child under this chapter; and
(2) the award shall not be considered as income or a resource of the individual in determining initial or continuing eligibility for assistance under this chapter.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-9
Cystic fibrosis; services extended to afflicted persons
Sec. 9. The state department shall extend care, services, and materials provided under this chapter to persons with cystic fibrosis who are at least twenty-one (21) years of age. The services shall be extended under the same criteria that are applicable to persons who are less than twenty-one (21) years of age.
As added by P.L.2-1993, SEC.18.

IC 16-35-2-10
Autistic children
Sec. 10. (a) An individual who is:
(1) autistic (as defined by IC 12-7-2-20); and
(2) less than twenty-one (21) years of age;
has an eligible medical condition under this chapter.
(b) The state department shall extend all care, services, and materials provided under this chapter to an individual described in subsection (a) who meets any additional eligibility criteria established by the state department under this chapter.
As added by P.L.79-1999, SEC.2.



CHAPTER 3. CHILDREN WITH SPECIAL HEALTH CARE NEEDS COUNTY FUND

IC 16-35-3-1
Establishment of fund; funding
Sec. 1. A fund is established in each county to be known as the children with special health care needs county fund. The fund shall be funded by a tax levy on the property located in the county and by the financial institutions tax (IC 6-5.5) that is allocated to the fund.
As added by P.L.2-1993, SEC.18.

IC 16-35-3-2
County property tax levy; collection
Sec. 2. (a) The tax shall be imposed annually by the county fiscal body on all of the taxable property of the county.
(b) The total tax levy that a county may impose under this section equals the amount determined under section 3 of this chapter.
(c) The tax must be collected as other state and county ad valorem property taxes are collected.
As added by P.L.2-1993, SEC.18.

IC 16-35-3-3
County property tax levy; computation formula
Sec. 3. (a) For taxes first due and payable in each year after 2003, each county shall impose a children with special health care needs property tax levy equal to the product of:
(1) the children with special health care needs property tax levy imposed for taxes first due and payable in the preceding year, as that levy was determined by the department of local government finance in fixing the civil taxing unit's budget, levy, and rate for that preceding calendar year under IC 6-1.1-17 and after eliminating the effects of temporary excessive levy appeals and any other temporary adjustments made to the levy for the calendar year; multiplied by
(2) the greater of:
(A) the county's assessed value growth quotient for the ensuing calendar year, as determined under IC 6-1.1-18.5-2; or
(B) one (1).
When a year in which a statewide general reassessment of real property first becomes effective is the year preceding the year that the property tax levy under this subsection will be first due and payable, the amount to be used in subdivision (2) equals the average of the amounts used in determining the two (2) most recent adjustments in the county's levy under this section. If the amount levied in a particular year exceeds the amount necessary to cover the costs payable from the fund, the levy in the following year shall be reduced by the amount of surplus money.
(b) The department of local government finance shall review each county's property tax levy under this section and shall enforce the

requirements of this section with respect to that levy.
As added by P.L.2-1993, SEC.18. Amended by P.L.4-1993, SEC.244; P.L.5-1993, SEC.257; P.L.90-2002, SEC.401; P.L.1-2004, SEC.56 and P.L.23-2004, SEC.58.

IC 16-35-3-4
Deposit of tax levy receipts
Sec. 4. All of the receipts derived from the tax levy shall be deposited into the children with special health care needs county fund.
As added by P.L.2-1993, SEC.18.



CHAPTER 4. CHILDREN WITH SPECIAL HEALTH CARE NEEDS STATE FUND

IC 16-35-4-1
Establishment of fund
Sec. 1. The children with special health care needs state fund is established.
As added by P.L.2-1993, SEC.18.

IC 16-35-4-2
Transfer of funds from county to state fund
Sec. 2. All money contained in the children with special health care needs county fund established in each county under IC 16-35-3 shall be transferred at the end of each month to the children with special health care needs state fund.
As added by P.L.2-1993, SEC.18.

IC 16-35-4-3
Source of state fund
Sec. 3. The children with special health care needs state fund consists of the following:
(1) Money transferred to the fund from the children with special health care needs county fund under IC 16-35-3.
(2) Contributions to the fund from individuals, corporations, foundations, or other persons for the purpose of providing money to assist children with special health care needs.
(3) Appropriations made specifically to the fund by the general assembly.
As added by P.L.2-1993, SEC.18.

IC 16-35-4-4
Powers and duties of state department
Sec. 4. The state department shall do the following:
(1) Administer the children with special health care needs state fund.
(2) Use money in the fund for expenses and obligations incurred by the state department for services to children with special health care needs.
As added by P.L.2-1993, SEC.18.

IC 16-35-4-5
Reversion of funds at end of fiscal year
Sec. 5. Money in the children with special health care needs state fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.18.



CHAPTER 5. CHILDREN WITH SPECIAL HEALTH CARE NEEDS FEDERAL FUND

IC 16-35-5-1
Establishment of fund
Sec. 1. The children with special health care needs federal fund is established.
As added by P.L.2-1993, SEC.18.

IC 16-35-5-2
Source of funding
Sec. 2. The children with special health care needs federal fund may be funded by the following:
(1) A part of the maternal and child health block grant.
(2) All or a part of any other federal grant if the terms of the grant do not preclude that use.
As added by P.L.2-1993, SEC.18.

IC 16-35-5-3
Administration of fund
Sec. 3. The state department shall administer the children with special health care needs federal fund.
As added by P.L.2-1993, SEC.18.



CHAPTER 6. BREASTFEEDING






ARTICLE 36. MEDICAL CONSENT

CHAPTER 1. HEALTH CARE CONSENT

IC 16-36-1-1
Health care defined
Sec. 1. As used in this chapter, "health care" means any care, treatment, service, or procedure to maintain, diagnose, or treat an individual's physical or mental condition. The term includes admission to a health care facility.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-2
Representative defined
Sec. 2. As used in this chapter, "representative" means an individual appointed to consent to health care of another under this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-3
Consent to own health care; minors
Sec. 3. (a) Except as provided in subsections (b) and (c), unless incapable of consenting under section 4 of this chapter, an individual may consent to the individual's own health care if the individual is:
(1) an adult; or
(2) a minor and:
(A) is emancipated;
(B) is:
(i) at least fourteen (14) years of age;
(ii) not dependent on a parent for support;
(iii) living apart from the minor's parents or from an individual in loco parentis; and
(iv) managing the minor's own affairs;
(C) is or has been married;
(D) is in the military service of the United States; or
(E) is authorized to consent to the health care by any other statute.
(b) A person at least seventeen (17) years of age is eligible to donate blood in a voluntary and noncompensatory blood program without obtaining parental permission.
(c) An individual who has, suspects that the individual has, or has been exposed to a venereal disease is competent to give consent for medical or hospital care or treatment of the individual.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-4
Incapacity to consent; invalid consent
Sec. 4. (a) An individual described in section 3 of this chapter

may consent to health care unless, in the good faith opinion of the attending physician, the individual is incapable of making a decision regarding the proposed health care.
(b) A consent to health care under section 5, 6, or 7 of this chapter is not valid if the health care provider has knowledge that the individual has indicated contrary instructions in regard to the proposed health care, even if the individual is believed to be incapable of making a decision regarding the proposed health care at the time the individual indicates contrary instructions.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-5
Persons authorized to consent for incapable parties; minors
Sec. 5. (a) If an individual incapable of consenting under section 4 of this chapter has not appointed a health care representative under section 7 of this chapter or the health care representative appointed under section 7 of this chapter is not reasonably available or declines to act, consent to health care may be given:
(1) by a judicially appointed guardian of the person or a representative appointed under section 8 of this chapter; or
(2) by a spouse, a parent, an adult child, or an adult sibling, unless disqualified under section 9 of this chapter, if:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider; or
(3) by the individual's religious superior, if the individual is a member of a religious order and:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider.
(b) Consent to health care for a minor not authorized to consent under section 3 of this chapter may be given by any of the following:
(1) A judicially appointed guardian of the person or a representative appointed under section 8 of this chapter.
(2) A parent or an individual in loco parentis if:
(A) there is no guardian or other representative described in subdivision (1);
(B) the guardian or other representative is not reasonably available or declines to act; or
(C) the existence of the guardian or other representative is unknown to the health care provider.
(3) An adult sibling of the minor if:
(A) there is no guardian or other representative described in subdivision (1);             (B) a parent or an individual in loco parentis is not reasonably available or declines to act; or
(C) the existence of the parent or individual in loco parentis is unknown to the health care provider.
(c) An individual delegated authority to consent under section 6 of this chapter has the same authority and responsibility as the individual delegating the authority.
(d) An individual authorized to consent for another under this section shall act in good faith and in the best interest of the individual incapable of consenting.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-6
Delegated authority to consent on behalf of incapable party
Sec. 6. (a) An individual authorized to consent to health care for another under section 5(a)(2), 5(b)(2), or 5(b)(3) of this chapter who for a time will not be reasonably available to exercise the authority may delegate the authority to consent during that time to another individual not disqualified under section 9 of this chapter. The delegation:
(1) must be in writing;
(2) must be signed by the delegate;
(3) must be witnessed by an adult; and
(4) may specify conditions on the authority delegated.
(b) Unless the writing expressly provides otherwise, the delegate may not delegate the authority to another individual.
(c) The delegate may revoke the delegation at any time by notifying orally or in writing the delegate or the health care provider.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-7
Appointed representative; qualifications; conditions; effective date; duties; resignation; revocation of appointment
Sec. 7. (a) An individual who may consent to health care under section 3 of this chapter may appoint another individual as a representative to act for the appointor in matters affecting the appointor's health care.
(b) A representative appointed under this section must be an individual who may consent to health care under section 3 of this chapter.
(c) An appointment and any amendment must meet the following conditions:
(1) Be in writing.
(2) Be signed by the appointor or by a designee in the appointor's presence.
(3) Be witnessed by an adult other than the representative.
(d) The appointor may specify in the appointment appropriate terms and conditions, including an authorization to the representative to delegate the authority to consent to another.
(e) The authority granted becomes effective according to the

terms of the appointment.
(f) The appointment does not commence until the appointor becomes incapable of consenting. The authority granted in the appointment is not effective if the appointor regains the capacity to consent.
(g) Unless the appointment provides otherwise, a representative appointed under this section who is reasonably available and willing to act has priority to act in all matters of health care for the appointor, except when the appointor is capable of consenting.
(h) In making all decisions regarding the appointor's health care, a representative appointed under this section shall act as follows:
(1) In the best interest of the appointor consistent with the purpose expressed in the appointment.
(2) In good faith.
(i) A health care representative who resigns or is unwilling to comply with the written appointment may not exercise further power under the appointment and shall so inform the following:
(1) The appointor.
(2) The appointor's legal representative if one is known.
(3) The health care provider if the representative knows there is one.
(j) An individual who is capable of consenting to health care may revoke:
(1) the appointment at any time by notifying the representative orally or in writing; or
(2) the authority granted to the representative by notifying the health care provider orally or in writing.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-8
Probate court petition; hearing; notice; findings
Sec. 8. (a) A health care provider or any interested individual may petition the probate court in the county where the individual who is the subject of the petition is present for purposes of receiving health care to:
(1) make a health care decision or order health care for an individual incapable of consenting; or
(2) appoint a representative to act for the individual.
(b) Reasonable notice of the time and place of hearing a petition under this section must be given to the following:
(1) The individual incapable of consenting.
(2) Anyone having the care and custody of the individual.
(3) Those individuals in the classes described in section 5 of this chapter who are reasonably available and who are designated by the court.
(c) The probate court may modify or dispense with notice and hearing if the probate court finds that delay will have a serious, adverse effect upon the health of the individual.
(d) The probate court may order health care, appoint a representative to make a health care decision for the individual

incapable of consenting to health care with the limitations on the authority of the representative as the probate court considers appropriate, or order any other appropriate relief in the best interest of the individual if the probate court finds the following:
(1) A health care decision is required for the individual.
(2) The individual is incapable of consenting to health care.
(3) There is no individual authorized to consent or an individual authorized to consent to health care:
(A) is not reasonably available;
(B) declines to act; or
(C) is not acting in the best interest of the individual in need of health care.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-9
Disqualification of person to consent for patient or health care recipient
Sec. 9. (a) An individual who may consent to the individual's own health care under section 3 of this chapter may disqualify others from consenting to health care for the individual.
(b) A disqualification must meet the following conditions:
(1) Be in writing.
(2) Be signed by the individual.
(3) Designate those disqualified.
(c) A health care provider who knows of a written disqualification may not accept consent to health care from a disqualified individual.
(d) An individual who knows that the individual has been disqualified to consent to health care for another may not act for the other under this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-10
Immunity of health care providers or consenting persons; good faith requirement
Sec. 10. (a) A health care provider acting or declining to act in reliance on the consent or refusal of consent of an individual who the provider believes in good faith is authorized to consent to health care is not subject to:
(1) criminal prosecution;
(2) civil liability; or
(3) professional disciplinary action;
on the ground that the individual who consented or refused to consent lacked authority or capacity.
(b) A health care provider who believes in good faith that an individual is incapable of consenting is not subject to:
(1) criminal prosecution;
(2) civil liability; or
(3) professional disciplinary action;
for failing to follow the individual's direction.
(c) A person who in good faith believes the person is authorized

to consent or refuse to consent to health care for another under this chapter or another statute is not subject to:
(1) criminal prosecution; or
(2) civil liability if the person exercises due care;
on the ground that the person lacked authority to consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-11
Disclosure of medical information to individual authorized to consent
Sec. 11. (a) An individual authorized to consent to health care for another individual under this chapter has the same right that the authorizing individual has to receive information relevant to the contemplated health care and to consent to the disclosure of medical records to a health care provider.
(b) Disclosure of information regarding contemplated health care to an individual authorized to consent for another is not a waiver of an evidentiary privilege or of the right to assert confidentiality.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-12
Effect of chapter on other law; personal liability of representatives for costs of care
Sec. 12. (a) This chapter does not affect Indiana law concerning an individual's authorization to do the following:
(1) Make a health care decision for the individual or another individual.
(2) Provide, withdraw, or withhold medical care necessary to prolong or sustain life.
(b) This chapter does not affect the requirements in any other Indiana law concerning consent to observation, diagnosis, treatment, or hospitalization for a mental illness.
(c) This chapter does not authorize an individual to consent to any health care that is prohibited under Indiana law.
(d) This chapter does not affect any requirement of notice to others of proposed health care under any other Indiana law.
(e) This chapter does not affect Indiana law concerning the following:
(1) The standard of care of a health care provider required in the provision of health care.
(2) When consent is required for health care.
(3) Elements of informed consent for health care.
(4) Other methods of consent authorized by Indiana law.
(5) Health care being provided in an emergency without consent.
(f) This chapter does not prevent an individual capable of consenting to the individual's own health care or to the health care of another under this chapter, including those authorized under sections 5 through 7 of this chapter, from consenting to health care administered in good faith under religious tenets of the individual

requiring health care.
(g) A representative consenting to health care for an individual under this chapter does not become personally liable for the cost of the health care by virtue of that consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-13
Euthanasia
Sec. 13. This chapter does not authorize euthanasia.
As added by P.L.2-1993, SEC.19.

IC 16-36-1-14
Incorporation of IC 30-5 by reference; appointment of health care representative
Sec. 14. (a) The health care consent provisions under IC 30-5 are incorporated by reference into this chapter to the extent the provisions under IC 30-5 do not conflict with explicit requirements under this chapter.
(b) With respect to the written appointment of a health care representative under section 7 of this chapter, whenever the appointment authorizes health care to be withdrawn or withheld from an individual with a terminal condition (as defined in IC 16-36-4-5), the language in IC 30-5-5-17 must be included in the appointment in substantially the same form.
As added by P.L.2-1993, SEC.19.



CHAPTER 1.5. CONSENT FOR MENTAL HEALTH SERVICES

IC 16-36-1.5-1
Applicability of chapter
Sec. 1. This chapter does not apply when an individual is detained or committed under IC 12-26-4, IC 12-26-5, IC 12-26-6, or IC 12-26-7.
As added by P.L.145-1996, SEC.3.



CHAPTER 1.7. PSYCHIATRIC ADVANCE DIRECTIVES

IC 16-36-1.7-0.5
Inapplicability to certain mentally ill individuals
Sec. 0.5. This chapter does not apply when an individual is detained or committed under IC 12-26-4, IC 12-26-5, IC 12-26-6, or IC 12-26-7.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-1
"Psychiatric advance directive" defined
Sec. 1. As used in this chapter, "psychiatric advance directive" means a written instrument that expresses the individual's preference and consent to the administration of treatment measures for a specific diagnosis for the care and treatment of the individual's mental illness during subsequent periods of incapacity.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-2
Requirement to execute a directive; information required; compliance
Sec. 2. (a) An individual who has capacity may execute a psychiatric advance directive.
(b) The psychiatric advance directive must include the following:
(1) The name of the individual entering into the psychiatric advance directive.
(2) The name of the treatment program and the sponsoring facility or institution in which the individual is enrolled, if applicable.
(3) The name, address, and telephone number of:
(A) the individual's treating physician; or
(B) other treating mental health personnel.
(4) The signature of the individual entering into the psychiatric advance directive.
(5) The date on which the individual signed the psychiatric advance directive.
(6) The name, address, and telephone number of the designated health care representative.
(7) The signature of the psychiatrist treating the individual entering into the psychiatric advance directive, attesting to:
(A) the appropriateness of the individual's preferences stated in the psychiatric advance directive; and
(B) the capacity of the individual entering into the psychiatric advance directive.
(c) The psychiatric advance directive must comply with and is subject to the requirements and provisions of IC 16-36-1.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-3 Specifications by individuals
Sec. 3. An individual may specify in the psychiatric advance directive treatment measures, including:
(1) admission to an inpatient setting;
(2) the administration of prescribed medication:
(A) orally; or
(B) by injection;
(3) physical restraint;
(4) seclusion;
(5) electroconvulsive therapy; or
(6) mental health counseling;
for the care and treatment of the individual's mental illness during a period when the individual is incapacitated.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-4
Liability
Sec. 4. A person who:
(1) treats an individual who has executed a psychiatric advance directive; and
(2) is not aware that the individual being treated has executed a valid psychiatric advance directive;
is not subject to civil or criminal liability based on an allegation that the person did not comply with the psychiatric advance directive.
As added by P.L.16-2004, SEC.3.

IC 16-36-1.7-5
Treatment by attending physician
Sec. 5. This chapter does not preclude an attending physician from treating the patient in a manner that is of the best interest of the patient or another individual.
As added by P.L.16-2004, SEC.3.



CHAPTER 2. CONSENT TO AUTOPSY

IC 16-36-2-1
Autopsy defined
Sec. 1. For purposes of this chapter, "autopsy" means the dissection of a dead body for the purpose of ascertaining the cause, seat, and nature of a disease or for the purpose of inquiring into the cause of death.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-2
Form of consent
Sec. 2. For the purpose of this chapter, the consent to an autopsy must contain the purpose of and extent of the dissection so authorized and may be obtained only by the use of at least one (1) of the following:
(1) A written instrument.
(2) A telegram.
(3) A witnessed telephone conversation.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-3
Persons authorized to give consent
Sec. 3. (a) For the purpose of this chapter, consent for a licensed physician to conduct an autopsy of the body of a deceased person is sufficient when given by the following persons if the persons survive the deceased:
(1) By the surviving spouse. However, if the deceased and the surviving spouse were legally separated at the date of death, the survivor is not considered a surviving spouse.
(2) If there is no surviving spouse, then by any one (1) adult child of the deceased.
(3) If there is no surviving spouse or adult child of the deceased, then by one (1) parent of the deceased.
(4) If there is no surviving spouse, adult child, or parent and there is an adult who is next of kin of the deceased residing in the county in which the deceased died a resident, then by any one (1) next of kin.
(5) If there is no surviving spouse, adult child, parent, or next of kin, then by any person assuming custody of and financial responsibility for the burial of the body.
(b) If there is more than one (1) person authorized to consent, consent of one (1) of the persons is sufficient.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-4
Conclusiveness of consent
Sec. 4. Consent to an autopsy in accordance with this chapter is conclusive as to any rights in the body of a deceased person as

against any claim by any other person, but only for the purpose of performing the autopsy.
As added by P.L.2-1993, SEC.19.

IC 16-36-2-5
Effect of chapter on other laws
Sec. 5. This chapter supplements the laws concerning autopsies and does not do any of the following:
(1) Repeal, modify, or amend laws concerning autopsies.
(2) Require consent for a coroner to perform an autopsy in the discharge of the coroner's duties.
As added by P.L.2-1993, SEC.19.



CHAPTER 3. CONSENT TO MEDICAL TREATMENT OF INCOMPETENT

IC 16-36-3-1
Appropriate facility defined
Sec. 1. As used in this chapter, "appropriate facility" has the meaning set forth in IC 12-7-2-82(3).
As added by P.L.2-1993, SEC.19.

IC 16-36-3-2
Superintendent defined
Sec. 2. As used in this chapter, "superintendent" has the meaning set forth in IC 12-7-2-188(3).
As added by P.L.2-1993, SEC.19.

IC 16-36-3-3
Methods of consent
Sec. 3. The methods of consent set forth in this chapter do not exclude other lawful methods of consent or require consent in an emergency.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-4
Consent by superintendent of facility
Sec. 4. Consent to medical or surgical treatment of a patient at an appropriate facility may be given by the superintendent under the procedures in this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-5
Second medical opinion
Sec. 5. If the superintendent and the patient's treating physician determine that:
(1) the patient is incompetent to give informed consent to medical or surgical treatment, even though the patient has never been so adjudicated by a court; and
(2) the treatment is medically necessary;
the superintendent shall obtain a second opinion on the issues listed in subdivisions (1) and (2) from a licensed physician independent of the appropriate facility.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-6
Second opinion specialist list
Sec. 6. In obtaining a second opinion as required by section 5 of this chapter, the superintendent shall compile a list of licensed physicians, organized by specialty. The superintendent must use an appropriate specialist from the list whenever possible. The physician chosen to give a second opinion must not be the same physician later chosen to perform the surgery that was the subject of the second

opinion, unless an emergency exists.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-7
Notice to relatives or friends of patient
Sec. 7. The superintendent shall attempt to notify by certified mail any known relatives or friends of the patient of the patient's condition, the treatment determined to be necessary by the superintendent and the treating physician, and the result of the independent second opinion. To the extent possible given the urgency of the circumstances, the superintendent shall allow a reasonable time within which to receive responses of persons notified and shall consider the responses received before taking final action.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-8
Concurring second opinion; procedure
Sec. 8. If the superintendent has followed the procedures in sections 4, 5, 6, and 7 of this chapter and the second opinion obtained under section 5 of this chapter concurs with the original determination of the superintendent and the patient's treating physician, the superintendent may give consent to the medical or surgical treatment of the patient.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-9
Superintendent immune from liability
Sec. 9. A superintendent who, without malice, bad faith, or negligence, discloses confidential information in connection with the superintendent's compliance with section 7 of this chapter or consents to medical or surgical treatment of a patient after following the procedures required by this chapter is immune from any civil or criminal liability that might otherwise be imposed as a result of disclosing confidential information or giving or withholding the consent.
As added by P.L.2-1993, SEC.19.

IC 16-36-3-10
Report of medical treatments approved
Sec. 10. The superintendent shall compile a report of all medically necessary treatments approved under this chapter during each calendar quarter and send the report to the director of the division of mental health and addiction or the director of the division of disability and rehabilitative services not more than one (1) month after the end of that quarter. The report must contain the following information:
(1) The name of the patient.
(2) The type of action taken.
(3) The date of the action.         (4) The reason for the action.
(5) The names of the treating physician, the physician independent of the appropriate facility, and any other physician who entered an opinion that was contrary to the treating physician's opinion.
As added by P.L.2-1993, SEC.19. Amended by P.L.40-1994, SEC.65; P.L.215-2001, SEC.83; P.L.141-2006, SEC.89.



CHAPTER 4. LIVING WILLS AND LIFE PROLONGING PROCEDURES

IC 16-36-4-1
Life prolonging procedure defined
Sec. 1. (a) As used in this chapter, "life prolonging procedure" means any medical procedure, treatment, or intervention that does the following:
(1) Uses mechanical or other artificial means to sustain, restore, or supplant a vital function.
(2) Serves to prolong the dying process.
(b) The term does not include the performance or provision of any medical procedure or medication necessary to provide comfort care or to alleviate pain.
As added by P.L.2-1993, SEC.19. Amended by P.L.99-1994, SEC.1.

IC 16-36-4-2
Life prolonging procedures will declarant defined
Sec. 2. As used in this chapter, "life prolonging procedures will declarant" means a person who has executed a life prolonging procedures will declaration under section 11 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-3
Living will declarant defined
Sec. 3. As used in this chapter, "living will declarant" means a person who has executed a living will declaration under section 10 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-4
Qualified patient defined
Sec. 4. As used in this chapter, "qualified patient" means a patient who has been certified as a qualified patient under section 13 of this chapter.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-5
Terminal condition defined
Sec. 5. As used in this chapter, "terminal condition" means a condition caused by injury, disease, or illness from which, to a reasonable degree of medical certainty:
(1) there can be no recovery; and
(2) death will occur from the terminal condition within a short period of time without the provision of life prolonging procedures.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-6
Policy      Sec. 6. A competent adult has the right to control the decisions relating to the competent adult's medical care, including the decision to have medical or surgical means or procedures calculated to prolong the competent adult's life provided, withheld, or withdrawn.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-7
Consent to medical treatment; immunity from liability for failure to treat patient after refusal of treatment
Sec. 7. (a) A competent person may consent to or refuse consent for medical treatment, including life prolonging procedures.
(b) No health care provider is required to provide medical treatment to a patient who has refused medical treatment under this section.
(c) No civil or criminal liability is imposed on a health care provider for the failure to provide medical treatment to a patient who has refused the treatment in accordance with this section.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-8
Life prolonging procedures will declarations; living will declarations
Sec. 8. (a) A person who is of sound mind and is at least eighteen (18) years of age may execute a life prolonging procedures will declaration under section 11 of this chapter or a living will declaration under section 10 of this chapter.
(b) A declaration under section 10 or 11 of this chapter must meet the following conditions:
(1) Be voluntary.
(2) Be in writing.
(3) Be signed by the person making the declaration or by another person in the declarant's presence and at the declarant's express direction.
(4) Be dated.
(5) Be signed in the presence of at least two (2) competent witnesses who are at least eighteen (18) years of age.
(c) A witness to a living will declaration under subsection (b)(5) may not meet any of the following conditions:
(1) Be the person who signed the declaration on behalf of and at the direction of the declarant.
(2) Be a parent, spouse, or child of the declarant.
(3) Be entitled to any part of the declarant's estate whether the declarant dies testate or intestate, including whether the witness could take from the declarant's estate if the declarant's will is declared invalid.
(4) Be directly financially responsible for the declarant's medical care.
For the purposes of subdivision (3), a person is not considered to be entitled to any part of the declarant's estate solely by virtue of being nominated as a personal representative or as the attorney for the

estate in the declarant's will.
(d) The living will declaration of a person diagnosed as pregnant by the attending physician has no effect during the person's pregnancy.
(e) The life prolonging procedures will declarant or the living will declarant shall notify the declarant's attending physician of the existence of the declaration. An attending physician who is notified shall make the declaration or a copy of the declaration a part of the declarant's medical records.
(f) A living will declaration under section 10 of this chapter:
(1) does not require the physician to use, withhold, or withdraw life prolonging procedures but is presumptive evidence of the patient's desires concerning the use, withholding, or withdrawal of life prolonging procedures under this chapter; and
(2) shall be given great weight by the physician in determining the intent of the patient who is mentally incompetent.
(g) A life prolonging procedures will declaration under section 11 of this chapter does require the physician to use life prolonging procedures as requested.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-9
Forms of declaration; requisites
Sec. 9. A declaration must be substantially in the form set forth in either section 10 or 11 of this chapter, but the declaration may include additional, specific directions. The invalidity of any additional, specific directions does not affect the validity of the declaration.
As added by P.L.2-1993, SEC.19.

IC 16-36-4-10
Form of living will declaration
Sec. 10. The following is the living will declaration form:
LIVING WILL DECLARATION



CHAPTER 5. OUT OF HOSPITAL DO NOT RESUSCITATE DECLARATIONS

IC 16-36-5-1
"Cardiopulmonary resuscitation" or "CPR" defined
Sec. 1. As used in this chapter, "cardiopulmonary resuscitation" or "CPR" means cardiopulmonary resuscitation or a component of cardiopulmonary resuscitation, including:
(1) cardiac compression;
(2) endotracheal intubation and other advanced airway management;
(3) artificial ventilation;
(4) defibrillation;
(5) administration of cardiac resuscitation medications; and
(6) related procedures.
The term does not include the Heimlich maneuver or a similar procedure used to expel an obstruction from the throat.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-2
"Competent witness" defined
Sec. 2. As used in this chapter, "competent witness" means a person at least eighteen (18) years of age who is not:
(1) the person who signed an out of hospital DNR declaration on behalf of and at the direction of the declarant;
(2) a parent, spouse, or child of the declarant;
(3) entitled to any part of the declarant's estate; or
(4) directly financially responsible for the declarant's medical care.
For purposes of subdivision (3), a person is not considered to be entitled to any part of the declarant's estate solely by virtue of being nominated as a personal representative or as the attorney for the estate in the declarant's will.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-3
"Declarant" defined
Sec. 3. As used in this chapter, "declarant" means a person:
(1) who has executed an out of hospital DNR declaration under section 11(a) of this chapter; or
(2) for whom a representative has executed an out of hospital DNR declaration under section 11(b) of this chapter;
and for whom an out of hospital DNR order has been written under section 12 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-4
"DNR" defined
Sec. 4. As used in this chapter, "DNR" means do not resuscitate.
As added by P.L.148-1999, SEC.12.
IC 16-36-5-5
"Out of hospital" defined
Sec. 5. As used in this chapter, "out of hospital" refers to a location other than:
(1) an acute care hospital licensed under IC 16-21-2; or
(2) a health facility licensed under IC 16-28.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-6
"Out of hospital DNR declaration and order" defined
Sec. 6. As used in this chapter, "out of hospital DNR declaration and order" means a document executed under sections 11 and 12 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-7
"Out of hospital DNR identification device" defined
Sec. 7. As used in this chapter, "out of hospital DNR identification device" means a device developed by the emergency medical services commission under section 17 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-8
"Qualified person" defined
Sec. 8. As used in this chapter, "qualified person" means an individual certified as a qualified person under section 10 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-9
"Representative" defined
Sec. 9. As used in this chapter, "representative" means a person's:
(1) legal guardian or other court appointed representative responsible for making health care decisions for the person;
(2) health care representative under IC 16-36-1; or
(3) attorney in fact for health care appointed under IC 30-5-5-16.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-10
Certification as qualified person
Sec. 10. An attending physician may certify that a patient is a qualified person if the attending physician determines, in accordance with reasonable medical standards, that one (1) of the following conditions is met:
(1) The person has a terminal condition (as defined in IC 16-36-4-5).
(2) The person has a medical condition such that, if the person were to suffer cardiac or pulmonary failure, resuscitation would be unsuccessful or within a short period the person would

experience repeated cardiac or pulmonary failure resulting in death.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-11
Execution of declaration
Sec. 11. (a) A person who is of sound mind and at least eighteen (18) years of age may execute an out of hospital DNR declaration.
(b) A person's representative may execute an out of hospital DNR declaration for the person under this chapter only if the person is:
(1) at least eighteen (18) years of age; and
(2) incompetent.
(c) An out of hospital DNR declaration must meet the following conditions:
(1) Be voluntary.
(2) Be in writing.
(3) Be signed by the person making the declaration or by another person in the declarant's presence and at the declarant's express direction.
(4) Be dated.
(5) Be signed in the presence of at least two (2) competent witnesses.
(d) An out of hospital DNR declaration must be issued on the form specified in section 15 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-12
Issuance of DNR order
Sec. 12. An out of hospital DNR order:
(1) may be issued only by the declarant's attending physician; and
(2) may be issued only if both of the following apply:
(A) The attending physician has determined the patient is a qualified person.
(B) The patient has executed an out of hospital DNR declaration under section 11 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-13
Transfer of patient to another physician
Sec. 13. (a) An attending physician who does not issue an out of hospital DNR order for a patient who is a qualified person may transfer the patient to another physician, who may issue an out of hospital DNR order, unless:
(1) the attending physician has reason to believe the patient's declaration was not validly executed, or there is evidence the patient no longer intends the declaration to be enforced; and
(2) the patient is unable to validate the declaration.
(b) Notwithstanding section 10 of this chapter, if an attending physician, after reasonable investigation, does not find any other

physician willing to honor the patient's out of hospital DNR declaration and issue an out of hospital DNR order, the attending physician may refuse to issue an out of hospital DNR order.
(c) If the attending physician does not transfer a patient under subsection (a), the attending physician may attempt to ascertain the patient's intent and attempt to determine the validity of the declaration by consulting with any of the following individuals who are reasonably available, willing, and competent to act:
(1) A court appointed guardian of the patient, if one has been appointed. This subdivision does not require the appointment of a guardian so that a treatment decision may be made under this section.
(2) A person designated by the patient in writing to make a treatment decision.
(3) The patient's spouse.
(4) An adult child of the patient or a majority of any adult children of the patient who are reasonably available for consultation.
(5) An adult sibling of the patient or a majority of any adult siblings of the patient who are reasonably available for consultation.
(6) The patient's clergy.
(7) Another person who has firsthand knowledge of the patient's intent.
(d) The individuals described in subsection (c)(1) through (c)(7) shall act in the best interest of the patient and shall follow the patient's express or implied intent, if known.
(e) The attending physician acting under subsection (c) shall list the names of the individuals described in subsection (c) who were consulted and include the information received in the patient's medical file.
(f) If the attending physician determines from the information received under subsection (c) that the patient intended to execute a valid out of hospital DNR declaration, the attending physician may:
(1) issue an out of hospital DNR order, with the concurrence of at least one (1) physician documented in the patient's medical file; or
(2) request a court to appoint a guardian for the patient to make the consent decision on behalf of the patient.
(g) An out of hospital DNR order must be issued on the form specified in section 15 of this chapter.
As added by P.L.148-1999, SEC.12.

IC 16-36-5-14
Effect of declaration during pregnancy
Sec. 14. An out of hospital DNR declaration and order of a declarant known to be pregnant has no effect during the declarant's pregnancy.
As added by P.L.148-1999, SEC.12.
IC 16-36-5-15
Form
Sec. 15. An out of hospital DNR declaration and order must be in substantially the following form:
OUT OF HOSPITAL DO NOT RESUSCITATE DECLARATION






ARTICLE 37. VITAL STATISTICS

CHAPTER 1. GENERAL PROVISIONS

IC 16-37-1-1
Administration
Sec. 1. The state department shall provide a system of vital statistics for Indiana to be administered by a division of the state department.
As added by P.L.2-1993, SEC.20.

IC 16-37-1-2
State registrar; duties
Sec. 2. The employee in charge of the division of the state department administering the system of vital statistics shall be known as the state registrar and shall do the following:
(1) Keep the files and records pertaining to vital statistics.
(2) Perform the duties prescribed by the state department.
(3) Perform the duties required under IC 10-13-5-11.
(4) Administer the putative father registry established by IC 31-19-5-2.
(5) Maintain records of paternity determinations as provided by IC 31-14-9.
As added by P.L.2-1993, SEC.20. Amended by P.L.100-1994, SEC.1; P.L.1-1997, SEC.90; P.L.2-2003, SEC.54.

IC 16-37-1-3
State department duties; rules
Sec. 3. The state department shall do the following:
(1) Prescribe the information to be contained in each kind of application, certificate, report, or permit required by this article.
(2) Adopt rules under IC 4-22-2 for the following:
(A) Collecting, transcribing, compiling, and preserving vital statistics.
(B) The form, execution, filing, and recording of paternity affidavits executed under IC 16-37-2-2.1.
As added by P.L.2-1993, SEC.20. Amended by P.L.46-1995, SEC.60; P.L.133-1995, SEC.11.

IC 16-37-1-4
Registration districts
Sec. 4. Each local health jurisdiction is a registration district for vital statistics and the local health officer shall be the local registrar.
As added by P.L.2-1993, SEC.20.

IC 16-37-1-5
Monthly report of local health officer
Sec. 5. (a) On the fourth day of each month the local health officer

shall report to the state department concerning the births, deaths, and stillbirths that occurred within the local health officer's jurisdiction within the preceding month.
(b) If there are no births, deaths, or stillbirths to report, the local health officer shall indicate that information on a form prescribed by the state department.
As added by P.L.2-1993, SEC.20. Amended by P.L.148-1996, SEC.1.

IC 16-37-1-6
Contents of monthly report
Sec. 6. The report of the local health officer must contain the following:
(1) The original copy of each certificate of birth, death, or stillbirth.
(2) A certification that no other births, deaths, or stillbirths occurred within the jurisdiction to the best of the health officer's knowledge and belief.
(3) A copy of each paternity affidavit filed with the health officer under IC 16-37-2-2.1.
(4) Any other information required by the state department.
As added by P.L.2-1993, SEC.20. Amended by P.L.101-1994, SEC.1; P.L.46-1995, SEC.61; P.L.133-1995, SEC.12.

IC 16-37-1-7
Birth certificate requests; permanent records
Sec. 7. Both the state registrar and the local health officer shall maintain a permanent record, accompanying the birth records, that contains for each request for a certified copy of a birth certificate the following:
(1) The date of the request.
(2) The name and address of the person making the request.
As added by P.L.2-1993, SEC.20. Amended by P.L.87-1994, SEC.9.

IC 16-37-1-8
Prerequisites to issuance of birth certificate; judicial review; missing child certificates
Sec. 8. (a) Except as provided in subsection (c), a local health officer shall provide a certification of birth, death, or stillbirth registration upon request by any person only if:
(1) the health officer is satisfied that the applicant has a direct interest in the matter;
(2) the health officer determines that the certificate is necessary for the determination of personal or property rights or for compliance with state or federal law; and
(3) the applicant for a birth certificate presents at least one (1) form of identification.
However, the local health officer must issue a certificate of an applicant's own birth registration.
(b) A local health officer's decision whether or not to issue a certified copy of a birth certificate is subject to review by a court.     (c) A local health officer may not issue a copy of a birth certificate of a missing child to which a notice has been attached under IC 10-13-5-11 without the authorization of the Indiana clearinghouse for information on missing children.
As added by P.L.2-1993, SEC.20. Amended by P.L.2-2003, SEC.55.

IC 16-37-1-8.5
Certificate of birth resulting in stillbirth; required contents of certificate
Sec. 8.5. (a) Upon request by a parent of a stillborn child, a local health officer shall provide to the parent a certificate of birth resulting in stillbirth.
(b) A certificate of birth resulting in stillbirth provided under subsection (a) must contain the following:
(1) The caption "Certificate of Birth Resulting in Stillbirth".
(2) A space for the name of the stillborn child.
(c) A certificate provided under this section is in addition to a certificate of stillbirth registration provided under section 8 of this chapter.
(d) For purposes of federal, state, and local taxes, the certificate provided under this section is not proof of a live birth.
(e) A local health department may charge the same fee for a certificate provided under this section as the fee charged for a certificate of birth registration provided under section 8 of this chapter.
(f) A certificate of birth resulting in stillbirth must be issued on tamper resistant paper.
As added by P.L.13-2002, SEC.1.

IC 16-37-1-9
Registration certificate charges
Sec. 9. (a) A local health department may make a charge under IC 16-20-1-27 for each certificate of birth, death, or stillbirth registration.
(b) If the local department of health makes a charge for a certificate of death under subsection (a), a one dollar ($1) coroners continuing education fee must be added to the rate established under IC 16-20-1-27. The local department of health shall deposit any coroners continuing education fees with the county auditor within thirty (30) days after collection. The county auditor shall transfer semiannually any coroners continuing education fees to the treasurer of state.
(c) Notwithstanding IC 16-20-1-27, a charge may not be made for furnishing a certificate of birth, death, or stillbirth registration to a person or to a member of the family of a person who needs the certificate for one (1) of the following purposes:
(1) To establish the person's age or the dependency of a member of the person's family in connection with:
(A) the person's service in the armed forces of the United States; or             (B) a death pension or disability pension of a person who is serving or has served in the armed forces of the United States.
(2) To establish or to verify the age of a child in school who desires to secure a work permit.
As added by P.L.2-1993, SEC.20. Amended by P.L.36-1993, SEC.2.

IC 16-37-1-10
Restrictions on disclosure of data; judicial review; exemption; birth records of adopted children
Sec. 10. (a) Except as provided in subsection (b), the records and files of the division of the state department concerning vital statistics are subject to this article and rules of the state department. Data contained in the records and files may be disclosed only as follows:
(1) The state registrar shall permit inspection of the records or issue a certified copy of a certificate or part of a certificate only if the state registrar is satisfied of the following:
(A) That the applicant has a direct interest in the matter recorded.
(B) That the information is necessary for the determination of personal or property rights or for compliance with state or federal law.
The state registrar's decision is subject to review by the state department or a court under this section.
(2) The state department may permit the use of data contained in vital statistical records for research purposes only, but no identifying use may be made of the data.
(3) In any extraordinary case that the state registrar determines is a direct tangible and legitimate public interest.
(b) The birth record of an adopted child remains subject to the confidentiality provisions of IC 31-19 regarding the release of adoption information.
As added by P.L.2-1993, SEC.20. Amended by P.L.1-1997, SEC.91; P.L.257-1997(ss), SEC.29; P.L.1-1999, SEC.45.

IC 16-37-1-11
Record search or amendment; fees
Sec. 11. (a) The state department shall charge and collect a fee of eight dollars ($8) for each search of the records in the division of vital records. If the requested record is found, one (1) certification of the record will be issued without charge. Additional certifications of the same record will be issued at that time for an additional fee of four dollars ($4) for each record.
(b) The state department shall charge and collect an additional fee of eight dollars ($8) for any amendment to a record previously filed with the division of vital records.
(c) Verification without charge will be issued to an agency of local, state, or federal government upon written request by the agency.
As added by P.L.2-1993, SEC.20. Amended by P.L.168-2003, SEC.1.
IC 16-37-1-11.5
Birth problems registry fee
Sec. 11.5. In addition to the fee charged by the state department under section 11 of this chapter for a search of the records in the division of vital records, the state department shall charge a birth problems registry fee of two dollars ($2) for each search of the records for a birth certificate. The fees collected under this section shall be deposited in the birth problems registry fund established by IC 16-38-4-17.
As added by P.L.180-1993, SEC.1.

IC 16-37-1-11.7
Heirloom birth certificates; fees
Sec. 11.7. (a) The department shall design, promote, and sell heirloom birth certificates.
(b) An heirloom birth certificate must:
(1) contain the same information as a birth certificate issued under IC 16-37-2-9;
(2) be specially designed for framing and display;
(3) contain a background design, an emblem, or colors that designate the birth certificate as an heirloom birth certificate; and
(4) contain any other information that the department considers necessary.
(c) The department shall charge a fee of thirty dollars ($30) for an heirloom birth certificate. The fee is apportioned as follows:
(1) Seven dollars ($7) must be retained by the state department to offset the cost of the heirloom birth certificate.
(2) Twenty-three dollars ($23) must be deposited in the infant mortality account established under IC 31-26-4-14.
As added by P.L.120-1997, SEC.6. Amended by P.L.145-2006, SEC.139.

IC 16-37-1-12
Fraud; misdemeanor offense
Sec. 12. A person who, with intent to defraud:
(1) makes a false or fraudulent statement in applying to a local health officer or to the state registrar for a certified copy of a birth certificate;
(2) makes a false or fraudulent statement in applying to the state registrar for permission to inspect public birth records held by the state registrar;
(3) alters, counterfeits, or mutilates a certified copy of a birth certificate issued by a local health officer or by the state registrar; or
(4) uses an altered, a counterfeit, or a mutilated certified copy of a birth certificate;
commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.20.
IC 16-37-1-13
Violations
Sec. 13. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.20.



CHAPTER 2. CERTIFICATION OF BIRTHS

IC 16-37-2-1
"Person in attendance at birth" defined
Sec. 1. As used in this chapter, "person in attendance at birth" means one (1) of the following:
(1) A licensed attending physician.
(2) An attending midwife or nurse midwife.
(3) Another individual who:
(A) holds a license of the type designated by the governing board of a hospital, after consultation with the hospital's medical staff, to attend births at the hospital; and
(B) is in attendance at the birth.
As added by P.L.2-1993, SEC.20. Amended by P.L.148-1996, SEC.2.



CHAPTER 3. CERTIFICATES OF DEATH AND STILLBIRTH; BURIAL PERMITS

IC 16-37-3-1
"Dead body" defined
Sec. 1. As used in this chapter, "dead body" means a lifeless human body or parts or bones of the human body from the condition of which it reasonably may be concluded that death recently occurred.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-2
"Person in charge of interment" defined
Sec. 2. As used in this chapter, "person in charge of interment" means a person who places or causes to be placed a stillborn child or dead body or the ashes, after cremation, in a grave, vault, urn, or other receptacle, or otherwise disposes of the body or ashes.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-3
Certificate of death or stillbirth; filing
Sec. 3. The person in charge of interment shall file a certificate of death or of stillbirth with the local health officer of the jurisdiction in which the death or stillbirth occurred.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-4
Securing personal data for certificates
Sec. 4. The person in charge of interment shall secure the personal data required by the state department by rules adopted under IC 4-22-2 for preparation of the certificate of death or of stillbirth from the persons best qualified to give the information.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-5
Cause of death; certification by attending physician
Sec. 5. The person in charge of interment shall present a certificate of death to the physician last in attendance upon the deceased, who shall certify the cause of death upon the certificate of death or of stillbirth.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-6
Cause of death; certification by local health officer
Sec. 6. (a) If:
(1) a death or stillbirth occurred without medical attendance; or
(2) the physician last in attendance is physically or mentally unable to sign the certificate of death or stillbirth;
the local health officer shall inquire into the cause of death from anyone having knowledge of the facts regarding the cause of death.     (b) The local health officer may issue a subpoena to obtain information and to employ a qualified pathologist to perform an autopsy when, in the judgment of the local health officer, those procedures are required to complete the inquiry. The local health officer shall then certify the cause of death on the basis of the information.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-7
Unnatural cause of death; coroner's investigation
Sec. 7. (a) If the circumstances suggest that the death was caused by other than natural causes, the following individual shall refer the case to the coroner for investigation:
(1) The attending physician.
(2) If there is no attending physician or the attending physician has failed to refer the case to the coroner, the local health officer.
(b) The coroner shall report a death coming under the coroner's supervision upon official death certificate blanks to the health officer having jurisdiction not more than three (3) days after the inquest is held. Another person may not report the death.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-8
Autopsies; payment
Sec. 8. (a) Except as provided in subsection (c), payment for the cost of an autopsy requested by a party other than the local health official of the county in which the individual died must be made by the party requesting the autopsy.
(b) Except as provided in subsection (c), payment for the cost of an autopsy required by the local health officer shall be made from funds appropriated to the local health department.
(c) Except as provided in IC 4-24-4-1, if:
(1) an individual who is a resident of Indiana dies in an Indiana county:
(A) in which at least one (1) air ambulance provider is located; and
(B) of which the individual is not a resident; and
(2) an autopsy is performed on the individual:
(A) in the county in which the individual died; and
(B) under the authority of the county coroner in the discharge of the coroner's duties;
the county coroner shall bill the county in which the incident occurred that caused the death of the individual on whom the autopsy was performed for the cost of the autopsy.
As added by P.L.2-1993, SEC.20. Amended by P.L.271-2001, SEC.2.

IC 16-37-3-9
Permanent records; public inspection
Sec. 9. (a) The local health officer shall, from the stillbirth and

death certificates, make a permanent record of the:
(1) name;
(2) sex;
(3) age;
(4) place of death;
(5) residence; and
(6) for a death certificate only:
(A) residence addresses of the deceased during the two (2) years before the death; and
(B) Social Security number;
of the deceased.
(b) The records shall be open to public inspection. Except as provided in this subsection, the Social Security number is confidential and may not be disclosed to the public. After December 31, 2005, the Social Security number shall be disclosed to the secretary of state and election division for voter list maintenance purposes under IC 3-7-26.3 and IC 3-7-45.
(c) The local health officer shall, not later than January 31, April 30, July 31, and October 31 of each year, furnish to the county auditor the records of all deaths within the officer's jurisdiction that occurred during the previous three (3) months.
(d) The local health officer may make records of other data in connection with deaths for statistical purposes or for the purpose of planning health programs. Records under this subsection are not public records.
As added by P.L.2-1993, SEC.20. Amended by P.L.138-2001, SEC.5; P.L.81-2005, SEC.34.

IC 16-37-3-10
Permit for disposal of body
Sec. 10. Upon receipt of a properly executed certificate of death or stillbirth or, when authorized by rule of the state department, a provisional certificate of death, a local health officer in the county in which the death occurred shall issue a permit for the disposal of the body.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-11
Time for securing permit for disposal of body
Sec. 11. The person in charge of interment shall secure a permit for the disposition of the body before any of the following occur:
(1) Disposition of the body.
(2) Removing the body from the county in which the death occurred.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-12
Burial transit permit
Sec. 12. If the body is to be transported by common carrier, the person in charge of interment shall secure a burial transit permit in

duplicate.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-13
Burial transit permit; attachment to shipping box
Sec. 13. The person in charge of interment shall attach one (1) copy of the burial transit permit to the shipping box in which the body is transported.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-14
Foreign burial transit permit; endorsement by local health officer
Sec. 14. When death occurs outside Indiana and the body is accompanied by a burial transit permit issued where death occurred, the permit authorizes transportation into Indiana. Before burial, cremation, or other disposal of the body the local health officer shall endorse and keep a record of the permit.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-15
Construction of chapter regarding autopsies and inquests
Sec. 15. This chapter:
(1) supplements other laws concerning autopsies;
(2) does not require consent for a local health officer to order or perform an autopsy in the discharge of the health officer's duties; and
(3) does not grant authority to a local health officer to hold an inquest under Indiana statutes governing inquests.
As added by P.L.2-1993, SEC.20.

IC 16-37-3-16
Violations
Sec. 16. (a) Except as provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.20.



CHAPTER 4. MEDICAL DATA REGARDING CAUSE OF DEATH

IC 16-37-4-1
Legislative declaration
Sec. 1. Medical studies of conditions causing death and disability, especially stillbirth, infant mortality, and maternal mortality:
(1) are an important means of protecting the health of the public;
(2) provide information useful in the prevention and control of disease; and
(3) are an excellent source of teaching material.
As added by P.L.2-1993, SEC.20.

IC 16-37-4-2
Reports; exemption from liability
Sec. 2. (a) A licensed physician, hospital, sanitarium, health facility, or similar organization or institution may provide information relating to the condition, treatment, and causes of death and other information concerning any person to the state health commissioner or to the commissioner's authorized representatives, including reports on forms prepared by the commissioner for the purpose of permitting the studies and research.
(b) A person, an organization, an institution, or an agency furnishing information under subsection (a) to the state health commissioner or the commissioner's representative is not subject to an action for damages or other relief.
As added by P.L.2-1993, SEC.20.

IC 16-37-4-3
Confidentiality; medical research or education use
Sec. 3. (a) The state health commissioner or the commissioner's authorized representative shall do the following:
(1) Keep the information and reports confidential.
(2) Use the information and reports solely as follows:
(A) For the purpose of medical or scientific research and medical education.
(B) For the improvement of the quality of medical care through the conducting of medical audits.
(C) To furnish the information to the following:
(i) A medical school located in Indiana.
(ii) An in-hospital medical staff committee.
(iii) A study or research committee of a state association, an incorporation, or an organization whose membership is composed of licensed physicians.
(b) Information or reports furnished by the state health commissioner may not disclose the name or identity of a patient whose records have been included in the information.
As added by P.L.2-1993, SEC.20.
IC 16-37-4-4
Summary of studies
Sec. 4. A summary of the studies may be released by the state health commissioner, the medical school, or the committee for general publication for the purpose of advancing medical research or medical education in the interest of reducing morbidity or mortality. The identity of a person whose condition or treatment has been studied is confidential and privileged and may not be revealed.
As added by P.L.2-1993, SEC.20.






ARTICLE 38. HEALTH REGISTRIES

CHAPTER 1. NEWBORN SCREENING REGISTRY

IC 16-38-1-1
Newborn screening registry; development
Sec. 1. The state department shall develop the newborn screening registry under IC 16-41-17-10.
As added by P.L.2-1993, SEC.21.



CHAPTER 2. CANCER REGISTRY

IC 16-38-2-1
Cancer registry; establishment
Sec. 1. (a) The state department shall establish a cancer registry for the purpose of:
(1) recording:
(A) all cases of malignant disease; and
(B) other tumors and precancerous diseases required to be reported by:
(i) federal law or federal regulation; or
(ii) the National Program of Cancer Registries;
that are diagnosed or treated in Indiana; and
(2) compiling necessary and appropriate information concerning those cases, as determined by the state department;
in order to conduct epidemiologic surveys of cancer and to apply appropriate preventive and control measures.
(b) The department may contract for the collection and analysis of, and the research related to, the epidemiologic data compiled under this chapter.
As added by P.L.2-1993, SEC.21. Amended by P.L.93-2001, SEC.1; P.L.17-2004, SEC.2.

IC 16-38-2-2
Development of registry from existing data
Sec. 2. The state department shall, to the greatest extent possible, utilize information compiled by public or private cancer registries in the development of a statewide cancer registry under this chapter.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-3
Reports
Sec. 3. (a) The following persons shall report to the cancer registry each confirmed case of cancer and other tumors and precancerous diseases required to be recorded under section 1 of this chapter:
(1) Physicians.
(2) Dentists.
(3) Hospitals.
(4) Medical laboratories.
(5) Ambulatory outpatient surgical centers.
(6) Health facilities.
(b) A person required to report information to the state cancer registry under this section may utilize, when available:
(1) information submitted to any other public or private cancer registry; or
(2) information required to be filed with federal, state, or local agencies;
when completing reports required by this chapter. However, the state

department may require additional, definitive information.
As added by P.L.2-1993, SEC.21. Amended by P.L.17-2004, SEC.3.

IC 16-38-2-4
Confidentiality
Sec. 4. Except as provided in sections 5, 6, and 7 of this chapter, information obtained under this chapter by the state department concerning individual cancer patients is for the confidential use of the state department only.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-5
Access to confidential information for research purposes
Sec. 5. The state department shall grant any person involved in a legitimate research activity access to confidential information concerning individual cancer patients obtained by the state department under this chapter if all of the following conditions are met:
(1) The person conducting the research provides written information about the following:
(A) The purpose of the research project.
(B) The nature of the data to be collected and how the researcher intends to analyze the data.
(C) The records the researcher desires to review.
(D) The safeguards the researcher will take to protect the identity of the patients whose records the researcher will be reviewing.
(2) The proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed.
(3) An agreement is executed between the state department and the researcher that meets all of the following conditions:
(A) Specifies the terms of the researcher's use of the records.
(B) Prohibits the publication or release of the names of individual cancer patients or any facts tending to lead to the identification of individual cancer patients.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-6
Additional information requests; individual patients; consent
Sec. 6. Researchers may, with the approval of the state department, use the names of individual cancer patients when requesting additional information for research purposes or soliciting an individual patient's participation in a research project. However, if a researcher requests additional information for an individual cancer patient's participation in a research project, the researcher must first obtain the oral or written consent of the patient's attending physician. If the consent of the patient's attending physician is obtained, the researcher must then obtain the individual cancer patient's written consent by having the patient complete a release of confidential medical information form. As added by P.L.2-1993, SEC.21.

IC 16-38-2-7
Release of confidential information
Sec. 7. The state department may release confidential information concerning individual cancer patients to the following:
(1) The cancer registry of another state if the following conditions are met:
(A) The other state has entered into a reciprocal agreement with the state department.
(B) The agreement provides that information that identifies a patient will not be released to any other person without the written consent of the patient.
(2) Physicians and local health officers for diagnostic and treatment purposes if the following conditions are met:
(A) The patient's attending physician gives oral or written consent to the release of the information.
(B) The patient gives written consent by completing a release of confidential medical information form.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-8
Immunity from liability
Sec. 8. A person who reports information to the cancer registry system under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of what is otherwise confidential information.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-9
Epidemiological information; release
Sec. 9. This chapter does not prevent the release to any interested person of epidemiological information that does not identify individual cancer patients.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-10
Administrative rules
Sec. 10. The state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.2-1993, SEC.21.

IC 16-38-2-11
Annual report
Sec. 11. Not later than December 31 of each year, the department shall publish and make available to the public an annual report summarizing the information collected under this chapter during the previous calendar year.
As added by P.L.93-2001, SEC.2. Amended by P.L.17-2004, SEC.4.



CHAPTER 3. BLIND REGISTRY

IC 16-38-3-1
Registry of blind persons
Sec. 1. The state department shall maintain a registry of blind persons in Indiana.
As added by P.L.2-1993, SEC.21.

IC 16-38-3-2
Functions of registry
Sec. 2. The registry must do the following:
(1) Describe the extent and cause of blindness.
(2) List other demographic information.
As added by P.L.2-1993, SEC.21.



CHAPTER 4. BIRTH PROBLEMS REGISTRY

IC 16-38-4-1
"Birth problems" defined
Sec. 1. As used in this chapter, "birth problems" means one (1) or more of the following conditions:
(1) A structural deformation.
(2) A developmental malformation.
(3) A genetic, inherited, or biochemical disease.
(4) A condition of a chronic nature, including central nervous system hemorrhage or infection of the central nervous system, that may result in a need for long term health care.
(5) A pervasive developmental disorder that is recognized in a child before the child becomes five (5) years of age.
(6) A fetal alcohol spectrum disorder that is recognized before a child becomes five (5) years of age.
(7) Any other severe disability that is:
(A) designated in a rule adopted by the state department; and
(B) recognized in a child after birth and before the child becomes three (3) years of age.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.3; P.L.17-2004, SEC.5.

IC 16-38-4-2
"Other severe disability" defined
Sec. 2. As used in this chapter, "other severe disability" means a severe physical disability or developmental delay that results from injury, infection, or disease, is chronic in nature, and requires long term health care.
As added by P.L.180-1993, SEC.2. Amended by P.L.23-1993, SEC.76.

IC 16-38-4-3
"Patient" defined
Sec. 3. As used in this chapter, "patient" means:
(1) a child born with a birth problem; or
(2) a parent or a guardian of a child born with a birth problem.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, association, partnership, corporation, or governmental entity.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-5
"Registry" defined
Sec. 5. As used in this chapter, "registry" refers to the birth problems registry established under this chapter. As added by P.L.180-1993, SEC.2.

IC 16-38-4-6
"State department" defined
Sec. 6. As used in this chapter, "state department" refers to the state department of health.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-7
Rules to define birth problems; reporting requirements
Sec. 7. (a) The state department shall adopt rules under IC 4-22-2 to:
(1) define a birth problem; and
(2) establish reporting requirements regarding birth problems for:
(A) hospitals;
(B) physicians;
(C) local health departments; and
(D) other health care providers designated by the state department.
(b) In adopting rules regarding the reporting of birth problems, the state department shall give consideration to the following factors:
(1) The extent to which a condition can be measured or identified.
(2) The extent to which there is a known intervention for a condition.
(3) The significance of the burden imposed on the life of the individual by a condition.
(4) Other factors that the state department determines appropriate.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.4.

IC 16-38-4-8
Department to establish birth problems registry; rationale; sources of data; report
Sec. 8. (a) The state department shall establish a birth problems registry for the purpose of recording all cases of birth problems that occur in Indiana residents and compiling necessary and appropriate information concerning those cases, as determined by the state department, in order to:
(1) conduct epidemiologic and environmental studies and to apply appropriate preventive and control measures;
(2) inform the parents of children with birth problems:
(A) at the time of discharge from the hospital; or
(B) if a birth problem is diagnosed during a physician or hospital visit that occurs before the child is:
(i) except as provided in item (ii), three (3) years of age at the time of diagnosis; or
(ii) five (5) years of age at the time of diagnosis if the disorder is a pervasive developmental disorder or a fetal

alcohol spectrum disorder;
about physicians, care facilities, and appropriate community resources, including local step ahead agencies and the infants and toddlers with disabilities program (IC 12-12.7-2); or
(3) inform citizens regarding programs designed to prevent or reduce birth problems.
(b) The state department shall record in the birth problems registry:
(1) all data concerning birth problems of children that are provided from the certificate of live birth; and
(2) any additional information that may be provided by an individual or entity described in section 7(a)(2) of this chapter concerning a birth problem that is:
(A) designated in a rule adopted by the state department; and
(B) recognized:
(i) after the child is discharged from the hospital as a newborn;
(ii) before the child is five (5) years of age if the child is diagnosed with a pervasive developmental disorder or a fetal alcohol spectrum disorder; and
(iii) before the child is three (3) years of age for any diagnosis not specified in item (ii).
(c) The state department shall:
(1) provide a physician and a local health department with necessary forms for reporting under this chapter; and
(2) report in an electronic format under IC 5-14-6 to the legislative council any birth problem trends that are identified through the data collected under this chapter.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.5; P.L.11-2002, SEC.1; P.L.28-2004, SEC.138; P.L.17-2004, SEC.6; P.L.2-2005, SEC.57; P.L.93-2006, SEC.14.

IC 16-38-4-9
Reports of birth problems to registry
Sec. 9. (a) Nurse midwives and individuals and entities described in section 7(a)(2) of this chapter shall report each confirmed case of a birth problem that is recognized at the time of birth to the registry not later than sixty (60) days after the birth. An individual or entity described in section 7(a)(2) of this chapter who recognizes a birth problem in a child after birth but before the child is five (5) years of age shall report the birth problem to the registry not later than sixty (60) days after recognizing the birth problem. Information may be provided to amend or clarify an earlier reported case.
(b) A person required to report information to the registry under this section may use, when completing reports required by this chapter, information submitted to any other public or private registry or required to be filed with federal, state, or local agencies. However, the state department may require additional, definitive information.
(c) Exchange of information between state department registries is authorized. The state department may use information from

another registry administered by the state department. Information used from other registries remains subject to the confidentiality restrictions on the other registries.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.6; P.L.17-2004, SEC.7.

IC 16-38-4-10
Confidentiality of information
Sec. 10. Except as provided in sections 11, 12, and 13 of this chapter, information that:
(1) is obtained under this chapter by the state department concerning individual patients; and
(2) is not otherwise a matter of public record;
is for the confidential use of the state department only.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-11
Access to confidential information for research
Sec. 11. The state department shall grant any person involved in a legitimate research activity access to confidential information concerning individual patients obtained by the state department under this chapter if:
(1) the person conducting the research provides written information about the purpose of the research project, the nature of the data to be collected and how the researcher intends to analyze it, the records the researcher wishes to review, and the safeguards the researcher will take to protect the identity of the patients whose records the researcher will be reviewing;
(2) the proposed safeguards are adequate to protect the identity of each patient whose records will be reviewed; and
(3) an agreement is executed between the state department and the researcher that specifies the terms of the researcher's use of the records and that prohibits the publication or release of the names of individual patients or any facts tending to lead to the identification of individual patients.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-12
Requests for additional information
Sec. 12. Researchers may, with the approval of the state department, use the names of individual patients when requesting additional information for research purposes. However, if a researcher requests additional information, the researcher must then obtain the individual patient's written consent by having the patient complete a release of confidential medical information form.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-13
Release of confidential information
Sec. 13. The state department may release confidential

information concerning individual patients to:
(1) the birth problems registry of another state; and
(2) physicians and local health officers for diagnostic and treatment purposes;
if the patient gives written consent by completing a release of confidential medical information form.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-14
Persons reporting to registry; immunity from liability for released information
Sec. 14. A person who reports information to the registry under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of what is otherwise confidential information.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-15
Epidemiological and environmental information; release permitted
Sec. 15. This chapter does not prevent the release to any interested person of epidemiological and environmental information that does not identify individual patients.
As added by P.L.180-1993, SEC.2.

IC 16-38-4-16
Educational programs
Sec. 16. (a) The state department shall conduct intensive educational programs for health professionals and members of the public concerning the nature and purpose of the birth problems registry, the reporting and informational requirements, and the causes and detection of birth problems.
(b) The state department shall develop educational program materials appropriate for use in education concerning the transmission of HIV prenatally and neonatally. The state department shall promote the use of the educational program materials by health care providers that furnish prenatal health care services.
As added by P.L.180-1993, SEC.2. Amended by P.L.126-1995, SEC.3.

IC 16-38-4-16.5
Review of medical records
Sec. 16.5. To assure accurate, complete, and timely reporting of birth problems to the registry, the state department may review the medical records of an individual or entity required to report birth problems under this chapter.
As added by P.L.93-2001, SEC.7.

IC 16-38-4-17
Birth problems registry fund
Sec. 17. (a) The birth problems registry fund is established for the

purpose of carrying out this chapter. The fund shall be administered by the state department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
(d) The state department is not required to implement the provisions of this chapter regarding birth problems described in section 1(7) of this chapter until the state department receives the funding necessary for implementation.
As added by P.L.180-1993, SEC.2. Amended by P.L.93-2001, SEC.8.

IC 16-38-4-18
Reports by department
Sec. 18. The state department shall report to the legislative council and the governor each year before November 1, the following:
(1) The numbers and types of birth problems occurring in Indiana by county.
(2) The amount of use of the birth problems registry by researchers.
(3) Proposals for the prevention of birth problems occurring in Indiana.
A report under this section to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.180-1993, SEC.2. Amended by P.L.28-2004, SEC.139.

IC 16-38-4-19
Review and abolition of registry
Sec. 19. (a) During the year 2006, a committee of the general assembly shall review the need to continue the registry. The committee shall submit its recommendations in an electronic format under IC 5-14-6 to the general assembly before December 31, 2006.
(b) The registry is abolished July 1, 2007.
As added by P.L.180-1993, SEC.2. Amended by P.L.28-2004, SEC.140.



CHAPTER 5. IMMUNIZATION DATA REGISTRY

IC 16-38-5-1
Development of registry; purposes
Sec. 1. (a) The state department may develop and maintain an immunization data registry to collect, store, analyze, release, and report immunization data.
(b) Data in the immunization registry may be used only for the following purposes:
(1) To assure that necessary immunizations are provided and overimmunization is avoided.
(2) To assess immunization coverage rates.
(3) To determine areas of underimmunization and other epidemiological research for disease control purposes.
(4) To document that required immunizations have been provided as required for school or child care admission.
(5) To accomplish other public health purposes as determined by the state department.
As added by P.L.231-1999, SEC.14. Amended by P.L.135-2003, SEC.1.

IC 16-38-5-2
Patient authorization to prevent disclosure of data
Sec. 2. (a) A provider may provide immunization data to the immunization data registry in a manner prescribed by the state department and for the purposes allowed under this chapter unless:
(1) the patient; or
(2) the patient's parent or guardian, if the patient is less than eighteen (18) years of age;
has completed and filed with the provider a written immunization data exemption form.
(b) The state department shall create and provide copies of immunization data exemption forms to:
(1) providers who are:
(A) licensed under IC 25; and
(B) authorized within the provider's scope of practice to administer immunizations; and
(2) individuals;
who request the form.
(c) The state department shall distribute to providers, upon request, written information to be disseminated to patients that describes the immunization data registry. The written information must include the following:
(1) That the provider may report immunization data to the immunization data registry.
(2) That the patient or the patient's parent or guardian, if the patient is less than eighteen (18) years of age, has a right to exempt disclosure of immunization data to the registry and may prevent disclosure by signing an immunization data exemption

form.
(3) That the patient or the patient's parent or guardian, if the patient is less than eighteen (18) years of age, may have the individual's information removed from the immunization data registry.
(4) Instructions on how to have the information removed.
As added by P.L.231-1999, SEC.14. Amended by P.L.135-2003, SEC.2.

IC 16-38-5-3
Confidentiality of information
Sec. 3. (a) Records maintained as part of the immunization data registry are confidential.
(b) The state department may release an individual's confidential information to the individual or to the individual's parent or guardian if the individual is less than eighteen (18) years of age.
(c) Subject to subsection (d), the state department may release information in the immunization data registry concerning an individual to the following entities:
(1) The immunization data registry of another state.
(2) A provider.
(3) A local health department.
(4) An elementary or secondary school that is attended by the individual.
(5) A child care center that is licensed under IC 12-17.2-4 in which the individual is enrolled.
(6) The office of Medicaid policy and planning or a contractor of the office of Medicaid policy and planning.
(d) Before immunization data may be released to an entity, the entity must enter into an agreement with the state department that provides that information that identifies a patient will not be released to any other person without the written consent of the patient.
(e) The state department may release summary statistics regarding information in the immunization data registry if the summary statistics do not reveal the identity of an individual.
As added by P.L.231-1999, SEC.14. Amended by P.L.135-2003, SEC.3.

IC 16-38-5-4
Immunity for providing data; penalty
Sec. 4. (a) An entity described in section 3(c) of this chapter, the state department, or an agent of the state department who in good faith provides or receives immunization information is immune from civil and criminal liability for the following:
(1) Providing information to the immunization data registry.
(2) Using the immunization data registry information to verify that a patient or child has received proper immunizations.
(3) Using the immunization data registry information to inform a patient or the child's parent or guardian:
(A) of the patient's or child's immunization status; or             (B) that an immunization is due according to recommended immunization schedules.
(b) A person who knowingly, intentionally, or recklessly discloses confidential information contained in the immunization data registry in violation of this chapter commits a Class A misdemeanor.
As added by P.L.135-2003, SEC.4. Amended by P.L.97-2004, SEC.66.



CHAPTER 6. CHRONIC DISEASE REGISTRY

IC 16-38-6-1
"Chronic disease"
Sec. 1. As used in this chapter, "chronic disease" means one (1) of the following conditions:
(1) Asthma.
(2) Diabetes.
(3) Congestive heart failure or coronary heart disease.
(4) Hypertension.
(5) Kidney disease.
(6) A condition that the state department:
(A) determines should be included on the registry; and
(B) chooses to add to the registry by rule under IC 4-22-2.
As added by P.L.212-2003, SEC.3. Amended by P.L.13-2004, SEC.2; P.L.48-2005, SEC.2.

IC 16-38-6-2
Establishing chronic disease registry
Sec. 2. The state department, with the cooperation of the office of Medicaid policy and planning, shall establish a chronic disease registry for the purpose of:
(1) recording chronic disease cases that are diagnosed or treated in Indiana; and
(2) compiling necessary and appropriate information determined by the state department concerning cases described in subdivision (1) in order to do the following:
(A) Conduct epidemiologic and environmental surveys of chronic disease and use appropriate preventive and control measures.
(B) Inform citizens regarding programs designed to manage chronic disease.
(C) Provide guidance to the office of Medicaid policy and planning to identify and develop cost and clinical measures for use in a program required by IC 12-15-12-19.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-3
Using information compiled by public or private entities for registry
Sec. 3. The state department shall use information compiled by a public or private entity to the greatest extent possible in the development of a statewide chronic disease registry under this chapter.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-4
Reporting confirmed cases of chronic disease; information used; Medicaid chronic disease data      Sec. 4. (a) The following persons may report confirmed cases of chronic disease to the chronic disease registry:
(1) Physicians.
(2) Hospitals.
(3) Medical laboratories.
(4) Public and private third party payers.
(b) A person who reports information to the state chronic disease registry under this section may use:
(1) information submitted to any other public or private chronic disease registry; or
(2) information required to be filed with federal, state, or local agencies;
when completing a report under this chapter. However, the state department may require additional, definitive information.
(c) The office of Medicaid policy and planning shall provide data concerning services for chronic diseases reimbursed by the state Medicaid program to the chronic disease registry. The office shall work with the state department to identify the data available and to determine a means to transmit the information to assist the state department in data collection for the chronic disease registry.
As added by P.L.212-2003, SEC.3. Amended by P.L.13-2004, SEC.3.

IC 16-38-6-5
Confidential information
Sec. 5. Except as provided in sections 6, 7, and 8 of this chapter, information obtained by the state department under this chapter concerning chronic disease patients is confidential and may be used by the state department only for the purposes of this chapter.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-6
Access to confidential information
Sec. 6. The state department may grant a researcher access to confidential information obtained under this chapter concerning individual chronic disease patients if the researcher who is requesting additional information for research purposes or soliciting the patient's participation in a research project obtains the following:
(1) First, the oral or written consent of the patient's attending physician.
(2) Second, the patient's written consent by completing a confidential medical release form.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-7
Releasing confidential information
Sec. 7. The state department may release confidential information obtained under this chapter concerning individual chronic disease patients to the following:
(1) The chronic disease registry of another state if the following conditions are met:             (A) The other state has entered into a reciprocal agreement with the state department.
(B) The reciprocal agreement under clause (A) states that information that identifies a patient will not be released to any other person without the written consent of the patient.
(2) Physicians and local health officers for diagnostic and treatment purposes if the following conditions are met:
(A) The patient's attending physician gives oral or written consent to the release of the information.
(B) The patient gives written consent by completing a confidential medical release form.
(3) The office of Medicaid policy and planning for purposes related to administering the state Medicaid plan.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-8
Immunity
Sec. 8. A person who reports information for the chronic disease registry under this chapter is immune from any civil or criminal liability that might otherwise be imposed because of the release of confidential information.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-9
Releasing epidemiological information
Sec. 9. This chapter does not prevent the release to any interested person of epidemiological information that does not identify a chronic disease patient.
As added by P.L.212-2003, SEC.3.

IC 16-38-6-10
Rules
Sec. 10. The state department may adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.212-2003, SEC.3.






ARTICLE 39. HEALTH RECORDS

CHAPTER 1. RELEASE OF HEALTH RECORDS TO PATIENT AND AUTHORIZED PERSONS

IC 16-39-1-1
Right of access; written requests; effective duration
Sec. 1. (a) This section applies to all health records except mental health records, which are governed by IC 16-39-2, IC 16-39-3, and IC 16-39-4.
(b) This article applies to all health records, except:
(1) records regarding communicable diseases, which are governed by IC 16-41-8-1; or
(2) records regarding alcohol and other drug abuse patient records, which are governed by 42 CFR, Part 2.
(c) On written request and reasonable notice, a provider shall supply to a patient the health records possessed by the provider concerning the patient. Subject to 15 U.S.C. 7601 et seq. and 16 CFR Part 315, information regarding contact lenses must be given using the following guidelines:
(1) After the release of a patient from an initial fitting and follow-up period of not more than six (6) months, the contact lens prescription must be released to the patient at the patient's request.
(2) A prescription released under subdivision (1) must contain all information required to properly duplicate the contact lenses.
(3) A contact lens prescription must include the following:
(A) An expiration date of one (1) year.
(B) The number of refills permitted.
(4) Instructions for use must be consistent with:
(A) recommendations of the contact lens manufacturer;
(B) clinical practice guidelines; and
(C) the professional judgment of the prescribing optometrist or physician licensed under IC 25-22.5.
After the release of a contact lens prescription under this subsection, liability for future fittings or dispensing of contact lenses under the original prescription lies with the dispensing company or practitioner.
(d) On a patient's written request and reasonable notice, a provider shall furnish to the patient or the patient's designee the following:
(1) A copy of the patient's health record used in assessing the patient's health condition.
(2) At the option of the patient, the pertinent part of the patient's health record relating to a specific condition, as requested by the patient.
(e) A request made under this section is valid for sixty (60) days after the date the request is made. As added by P.L.2-1993, SEC.22. Amended by P.L.40-1994, SEC.66; P.L.102-1994, SEC.1; P.L.2-1995, SEC.72; P.L.108-1996, SEC.4; P.L.157-2006, SEC.4.

IC 16-39-1-2
X-rays
Sec. 2. Upon a patient's written request and reasonable notice, a provider shall, at the provider's actual costs, provide to the patient or the patient's designee:
(1) access to; or
(2) a copy of;
the patient's x-ray film possessed by the provider.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-3
Persons entitled to request records
Sec. 3. (a) Health records may be requested by a competent patient if the patient is:
(1) emancipated and less than eighteen (18) years of age; or
(2) at least eighteen (18) years of age.
(b) If a patient is incompetent, the request for health records may be made by the parent, guardian, or custodian of the patient.
(c) Health records of a deceased patient may be requested by a coroner under IC 36-2-14-21 or by the personal representative of the patient's estate. If the deceased does not have a personal representative, the spouse of the deceased patient may make a request. If there is no spouse:
(1) a child of the deceased patient; or
(2) the parent, guardian, or custodian of the child if the child is incompetent;
may make a request.
As added by P.L.2-1993, SEC.22. Amended by P.L.28-2002, SEC.1.

IC 16-39-1-4
Patient's written consent for release of records; contents
Sec. 4. Except as provided in IC 16-39-5, a patient's written consent for release of the patient's health record must include the following:
(1) The name and address of the patient.
(2) The name of the person requested to release the patient's record.
(3) The name of the person or provider to whom the patient's health record is to be released.
(4) The purpose of the release.
(5) A description of the information to be released from the health record.
(6) The signature of the patient, or the signature of the patient's legal representative if the patient is incompetent.
(7) The date on which the consent is signed.
(8) A statement that the consent is subject to revocation at any

time, except to the extent that action has been taken in reliance on the consent.
(9) The date, event, or condition on which the consent will expire if not previously revoked.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-5
Withholding requested information
Sec. 5. If a provider who is a health care professional reasonably determines that the information requested under section 1 of this chapter is:
(1) detrimental to the physical or mental health of the patient; or
(2) likely to cause the patient to harm the patient or another;
the provider may withhold the information from the patient.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-6
Inpatient requests
Sec. 6. This chapter does not authorize a patient to obtain a copy of the patient's health records while the patient is an inpatient of a hospital, health facility, or facility licensed under IC 12-24 or IC 12-29. However, if the inpatient is:
(1) unemancipated and less than eighteen (18) years of age, a parent, guardian, or next of kin (if the patient does not have a parent or guardian) is entitled to obtain a copy of the health records of the inpatient;
(2) incompetent to request the patient's own health records, a spouse, parent, guardian, or next of kin (if the patient does not have a parent, spouse, or guardian) is entitled to obtain a copy of the health records of the inpatient; or
(3) competent, a spouse, parent or next of kin (if the patient does not have a parent or spouse) is entitled to obtain a copy of the health records of the inpatient if the inpatient requests that the records be released.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-7
Child's health records; access to custodial and noncustodial parents
Sec. 7. (a) Except as provided in subsection (b), a custodial parent and a noncustodial parent of a child have equal access to the parents' child's health records.
(b) A provider may not allow a noncustodial parent access to the child's health records if:
(1) a court has issued an order that limits the noncustodial parent's access to the child's health records; and
(2) the provider has received a copy of the court order or has actual knowledge of the court order.
(c) If a provider incurs additional expense by allowing a parent

equal access to health records under this section, the provider may require the parent requesting the equal access to pay a fee to cover the cost of the additional expense.
As added by P.L.2-1993, SEC.22.

IC 16-39-1-8
Copying fees
Sec. 8. Except as provided in section 2 of this chapter, IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.102-1994, SEC.2.

IC 16-39-1-9
Alcohol and drug abuse records
Sec. 9. Alcohol and drug abuse records described in 42 U.S.C. 290dd-3 and 42 U.S.C. 290ee-3 may not be disclosed unless authorized in accordance with 42 U.S.C. 290dd-3 and 42 U.S.C. 290ee-3.
As added by P.L.4-1997, SEC.3.



CHAPTER 2. RELEASE OF MENTAL HEALTH RECORDS TO PATIENT AND AUTHORIZED PERSONS

IC 16-39-2-1
Application of chapter
Sec. 1. This chapter applies only to mental health records.
As added by P.L.2-1993, SEC.22.

IC 16-39-2-2
Maintenance of records by provider; contents; dominion; time limits
Sec. 2. A record for each patient receiving mental health services shall be maintained by the provider. The mental health record must contain the information that the division of mental health and addiction, the division of disability and rehabilitative services, or the state department requires by rule. The provider is:
(1) the owner of the mental health record;
(2) responsible for the record's safekeeping; and
(3) entitled to retain possession of the record.
The information contained in the mental health record belongs to the patient involved as well as to the provider. The provider shall maintain the original mental health record or a microfilm of the mental health record for at least seven (7) years.
As added by P.L.2-1993, SEC.22. Amended by P.L.40-1994, SEC.67; P.L.4-1997, SEC.4; P.L.215-2001, SEC.84; P.L.141-2006, SEC.90.

IC 16-39-2-3
Confidentiality
Sec. 3. A patient's mental health record is confidential and shall be disclosed only with the consent of the patient unless otherwise provided in the following:
(1) This chapter.
(2) IC 16-39-3.
(3) IC 16-39-4.
(4) IC 16-39-5-3.
As added by P.L.2-1993, SEC.22.

IC 16-39-2-4
Patient access; restrictions; appeal
Sec. 4. A patient is entitled to inspect and copy the patient's own mental health record. However, if the provider that is responsible for the patient's mental health records determines for good medical cause, upon the advice of a physician, that the information requested under this section is detrimental to the physical or mental health of the patient, or is likely to cause the patient to harm the patient or another person, the provider may withhold the information from the patient. If the provider is a state institution or agency, the patient may appeal the provider's refusal to permit the patient to inspect and copy the patient's own record under IC 4-21.5. As added by P.L.2-1993, SEC.22.

IC 16-39-2-5
Access to patient's designee or legal representative; written request
Sec. 5. (a) This section applies to private and public treating providers.
(b) Upon a patient's written request and reasonable notice, a patient's mental health record shall be made available for inspection and copying by the provider at any time to an individual or organization designated by the patient or to the patient's legal representative.
(c) A patient's written request for the release of the patient's mental health record under this section must include the following:
(1) The name of the patient.
(2) The name of the person requested to release the patient's mental health record.
(3) The name of the person, provider, or organization to whom the patient's mental health record is to be released.
(4) The purpose of the release.
(5) A description of the information to be released from the mental health record.
(6) The signature of the patient.
(7) The date the request is signed.
(8) A statement that the patient's consent to release of mental health records is subject to revocation at any time, except to the extent that action has been taken in reliance on the patient's consent.
(9) The date, event, or condition on which the patient's consent to release of mental health records will expire if not previously revoked.
(d) Unless otherwise specified in a written request under this section, a request for release of records is valid for one hundred eighty (180) days after the date the request is made.
(e) A request for release of records under this section may be revoked by the patient at any time, except to the extent that action has been taken in reliance on the consent.
(f) Mental health records requested by the patient to be released under this section may be released by the provider receiving the request, regardless of whether the patient is still receiving services from the provider.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.5.

IC 16-39-2-6 Version a
Disclosure without patient's consent; interpretation of records; immunities
Note: This version of section amended by P.L.141-2006, SEC.91. See also following version of this section amended by P.L.145-2006, SEC.141.
Sec. 6. (a) Without the consent of the patient, the patient's mental health record may only be disclosed as follows:         (1) To individuals who meet the following conditions:
(A) Are employed by:
(i) the provider at the same facility or agency;
(ii) a managed care provider (as defined in IC 12-7-2-127(b)); or
(iii) a health care provider or mental health care provider, if the mental health records are needed to provide health care or mental health services to the patient.
(B) Are involved in the planning, provision, and monitoring of services.
(2) To the extent necessary to obtain payment for services rendered or other benefits to which the patient may be entitled, as provided in IC 16-39-5-3.
(3) To the patient's court appointed counsel and to the Indiana protection and advocacy services commission.
(4) For research conducted in accordance with IC 16-39-5-3 and the rules of the division of mental health and addiction, the rules of the division of disability and rehabilitative services, or the rules of the provider.
(5) To the division of mental health and addiction for the purpose of data collection, research, and monitoring managed care providers (as defined in IC 12-7-2-127(b)) who are operating under a contract with the division of mental health and addiction.
(6) To the extent necessary to make reports or give testimony required by the statutes pertaining to admissions, transfers, discharges, and guardianship proceedings.
(7) To a law enforcement agency if any of the following conditions are met:
(A) A patient escapes from a facility to which the patient is committed under IC 12-26.
(B) The superintendent of the facility determines that failure to provide the information may result in bodily harm to the patient or another individual.
(C) A patient commits or threatens to commit a crime on facility premises or against facility personnel.
(D) A patient is in the custody of a law enforcement officer or agency for any reason and:
(i) the information to be released is limited to medications currently prescribed for the patient or to the patient's history of adverse medication reactions; and
(ii) the provider determines that the release of the medication information will assist in protecting the health, safety, or welfare of the patient.
Mental health records released under this clause must be maintained in confidence by the law enforcement agency receiving them.
(8) To a coroner or medical examiner, in the performance of the individual's duties.
(9) To a school in which the patient is enrolled if the

superintendent of the facility determines that the information will assist the school in meeting educational needs of a person with a disability under 20 U.S.C. 1400 et seq.
(10) To the extent necessary to satisfy reporting requirements under the following statutes:
(A) IC 12-10-3-10.
(B) IC 12-24-17-5.
(C) IC 16-41-2-3.
(D) IC 31-33-5-4.
(E) IC 34-30-16-2.
(F) IC 35-46-1-13.
(11) To the extent necessary to satisfy release of information requirements under the following statutes:
(A) IC 12-24-11-2.
(B) IC 12-24-12-3, IC 12-24-12-4, and IC 12-24-12-6.
(C) IC 12-26-11.
(12) To another health care provider in a health care emergency.
(13) For legitimate business purposes as described in IC 16-39-5-3.
(14) Under a court order under IC 16-39-3.
(15) With respect to records from a mental health or developmental disability facility, to the United States Secret Service if the following conditions are met:
(A) The request does not apply to alcohol or drug abuse records described in 42 U.S.C. 290dd-2 unless authorized by a court order under 42 U.S.C. 290dd-2(b)(2)(c).
(B) The request relates to the United States Secret Service's protective responsibility and investigative authority under 18 U.S.C. 3056, 18 U.S.C. 871, or 18 U.S.C. 879.
(C) The request specifies an individual patient.
(D) The director or superintendent of the facility determines that disclosure of the mental health record may be necessary to protect a person under the protection of the United States Secret Service from serious bodily injury or death.
(E) The United States Secret Service agrees to only use the mental health record information for investigative purposes and not disclose the information publicly.
(F) The mental health record information disclosed to the United States Secret Service includes only:
(i) the patient's name, age, and address;
(ii) the date of the patient's admission to or discharge from the facility; and
(iii) any information that indicates whether or not the patient has a history of violence or presents a danger to the person under protection.
(16) To the statewide waiver ombudsman established under IC 12-11-13, in the performance of the ombudsman's duties.
(b) After information is disclosed under subsection (a)(15) and if the patient is evaluated to be dangerous, the records shall be interpreted in consultation with a licensed mental health professional

on the staff of the United States Secret Service.
(c) A person who discloses information under subsection (a)(7) or (a)(15) in good faith is immune from civil and criminal liability.
As added by P.L.2-1993, SEC.22. Amended by P.L.23-1993, SEC.77; P.L.40-1994, SEC.68; P.L.6-1995, SEC.37; P.L.149-1996, SEC.1; P.L.1-1997, SEC.95; P.L.4-1997, SEC.6; P.L.111-1997, SEC.8; P.L.253-1997(ss), SEC.20; P.L.1-1998, SEC.120; P.L.1-1999, SEC.46; P.L.272-1999, SEC.53; P.L.215-2001, SEC.85; P.L.141-2006, SEC.91.

IC 16-39-2-6 Version b
Disclosure without patient's consent; interpretation of records; immunities
Note: This version of section amended by P.L.145-2006, SEC.141. See also preceding version of this section amended by P.L.141-2006, SEC.91.
Sec. 6. (a) Without the consent of the patient, the patient's mental health record may only be disclosed as follows:
(1) To individuals who meet the following conditions:
(A) Are employed by:
(i) the provider at the same facility or agency;
(ii) a managed care provider (as defined in IC 12-7-2-127(b)); or
(iii) a health care provider or mental health care provider, if the mental health records are needed to provide health care or mental health services to the patient.
(B) Are involved in the planning, provision, and monitoring of services.
(2) To the extent necessary to obtain payment for services rendered or other benefits to which the patient may be entitled, as provided in IC 16-39-5-3.
(3) To the patient's court appointed counsel and to the Indiana protection and advocacy services commission.
(4) For research conducted in accordance with IC 16-39-5-3 and the rules of the division of mental health and addiction, the rules of the division of disability, aging, and rehabilitative services, or the rules of the provider.
(5) To the division of mental health and addiction for the purpose of data collection, research, and monitoring managed care providers (as defined in IC 12-7-2-127(b)) who are operating under a contract with the division of mental health and addiction.
(6) To the extent necessary to make reports or give testimony required by the statutes pertaining to admissions, transfers, discharges, and guardianship proceedings.
(7) To a law enforcement agency if any of the following conditions are met:
(A) A patient escapes from a facility to which the patient is committed under IC 12-26.
(B) The superintendent of the facility determines that failure

to provide the information may result in bodily harm to the patient or another individual.
(C) A patient commits or threatens to commit a crime on facility premises or against facility personnel.
(D) A patient is in the custody of a law enforcement officer or agency for any reason and:
(i) the information to be released is limited to medications currently prescribed for the patient or to the patient's history of adverse medication reactions; and
(ii) the provider determines that the release of the medication information will assist in protecting the health, safety, or welfare of the patient.
Mental health records released under this clause must be maintained in confidence by the law enforcement agency receiving them.
(8) To a coroner or medical examiner, in the performance of the individual's duties.
(9) To a school in which the patient is enrolled if the superintendent of the facility determines that the information will assist the school in meeting educational needs of a person with a disability under 20 U.S.C. 1400 et seq.
(10) To the extent necessary to satisfy reporting requirements under the following statutes:
(A) IC 12-10-3-10.
(B) IC 12-24-17-5.
(C) IC 16-41-2-3.
(D) IC 31-25-3-2.
(E) IC 31-33-5-4.
(F) IC 34-30-16-2.
(G) IC 35-46-1-13.
(11) To the extent necessary to satisfy release of information requirements under the following statutes:
(A) IC 12-24-11-2.
(B) IC 12-24-12-3, IC 12-24-12-4, and IC 12-24-12-6.
(C) IC 12-26-11.
(12) To another health care provider in a health care emergency.
(13) For legitimate business purposes as described in IC 16-39-5-3.
(14) Under a court order under IC 16-39-3.
(15) With respect to records from a mental health or developmental disability facility, to the United States Secret Service if the following conditions are met:
(A) The request does not apply to alcohol or drug abuse records described in 42 U.S.C. 290dd-2 unless authorized by a court order under 42 U.S.C. 290dd-2(b)(2)(c).
(B) The request relates to the United States Secret Service's protective responsibility and investigative authority under 18 U.S.C. 3056, 18 U.S.C. 871, or 18 U.S.C. 879.
(C) The request specifies an individual patient.
(D) The director or superintendent of the facility determines

that disclosure of the mental health record may be necessary to protect a person under the protection of the United States Secret Service from serious bodily injury or death.
(E) The United States Secret Service agrees to only use the mental health record information for investigative purposes and not disclose the information publicly.
(F) The mental health record information disclosed to the United States Secret Service includes only:
(i) the patient's name, age, and address;
(ii) the date of the patient's admission to or discharge from the facility; and
(iii) any information that indicates whether or not the patient has a history of violence or presents a danger to the person under protection.
(16) To the statewide waiver ombudsman established under IC 12-11-13, in the performance of the ombudsman's duties.
(b) After information is disclosed under subsection (a)(15) and if the patient is evaluated to be dangerous, the records shall be interpreted in consultation with a licensed mental health professional on the staff of the United States Secret Service.
(c) A person who discloses information under subsection (a)(7) or (a)(15) in good faith is immune from civil and criminal liability.
As added by P.L.2-1993, SEC.22. Amended by P.L.23-1993, SEC.77; P.L.40-1994, SEC.68; P.L.6-1995, SEC.37; P.L.149-1996, SEC.1; P.L.1-1997, SEC.95; P.L.4-1997, SEC.6; P.L.111-1997, SEC.8; P.L.253-1997(ss), SEC.20; P.L.1-1998, SEC.120; P.L.1-1999, SEC.46; P.L.272-1999, SEC.53; P.L.215-2001, SEC.85; P.L.145-2006, SEC.141.

IC 16-39-2-7
Discovery or admissibility without patient's consent
Sec. 7. Except as provided in section 8 of this chapter, the mental health record is not discoverable or admissible in any legal proceeding without the consent of the patient.
As added by P.L.2-1993, SEC.22.

IC 16-39-2-8
Court ordered release
Sec. 8. The court may order the release of the patient's mental health record without the patient's consent upon the showing of good cause following a hearing under IC 16-39-3 or in a proceeding under IC 31-30 through IC 31-40 following a hearing held under the Indiana Rules of Trial Procedure.
As added by P.L.2-1993, SEC.22. Amended by P.L.1-1997, SEC.96.

IC 16-39-2-9
Exercise of patient's rights by others; equal access to records; fees
Sec. 9. (a) For the purposes of this chapter, the following persons are entitled to exercise the patient's rights on the patient's behalf:
(1) If the patient is a minor, the parent, guardian, or other court

appointed representative of the patient.
(2) If the provider determines that the patient is incapable of giving or withholding consent, the patient's guardian, a court appointed representative of the patient, a person possessing a health care power of attorney for the patient, or the patient's health care representative.
(b) A custodial parent and a noncustodial parent of a child have equal access to the child's mental health records unless:
(1) a court has issued an order that limits the noncustodial parent's access to the child's mental health records; and
(2) the provider has received a copy of the court order or has actual knowledge of the court order.
If the provider incurs an additional expense by allowing a parent equal access to a child's mental health records, the provider may require the parent requesting the equal access to pay a fee under IC 16-39-9 to cover the cost of the additional expense.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.7.

IC 16-39-2-10
Decedents' records; consent to release
Sec. 10. For the purposes of this chapter, consent to the release of a deceased patient's record may be given by the personal representative of the patient's estate. If there is no appointment of a personal representative, consent may be given by:
(1) the patient's spouse; or
(2) if there is no spouse, any responsible member of the patient's family, including a parent, guardian, or custodian of the deceased patient's minor child.
As added by P.L.2-1993, SEC.22. Amended by P.L.4-1997, SEC.8.

IC 16-39-2-11
Copying fees
Sec. 11. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.3.

IC 16-39-2-12
Application to other mental health records laws
Sec. 12. This chapter does not prohibit the application to mental health records of any law concerning health records that is not addressed by this chapter.
As added by P.L.4-1997, SEC.9.



CHAPTER 3. RELEASE OF MENTAL HEALTH RECORDS IN INVESTIGATIONS AND LEGAL PROCEEDINGS

IC 16-39-3-1
Application of chapter
Sec. 1. This chapter applies only to mental health records.
As added by P.L.2-1993, SEC.22.



CHAPTER 4. PROVISION OF MENTAL HEALTH INFORMATION

IC 16-39-4-1
Application of chapter
Sec. 1. This chapter applies only to patients receiving mental health services.
As added by P.L.2-1993, SEC.22.

IC 16-39-4-2
"Primary caregiver" defined; written request from relative or guardian for information
Sec. 2. (a) As used in this section, "primary caregiver" means an individual who provides for the physical, emotional, and social needs of another individual who cannot provide for the other individual's own needs.
(b) Upon the written request of a patient's:
(1) spouse;
(2) parent if:
(A) the patient does not have a spouse; or
(B) the parent is the primary caregiver to the patient;
(3) adult child if the patient has neither a spouse nor a parent;
(4) sibling if the patient has neither a spouse, a parent, nor an adult child; or
(5) guardian, guardian ad litem, or court appointed special guardian;
who is involved in the planning, provision, and monitoring of mental health services delivered to the patient and the written consent of the treating physician for the patient, the provider shall provide the individual described in subdivision (1), (2), (3), (4), or (5) with the information described in section 3 of this chapter.
As added by P.L.2-1993, SEC.22. Amended by P.L.189-1995, SEC.2.

IC 16-39-4-3
Summary response from provider
Sec. 3. If a provider has received a written request under section 2 of this chapter, the provider shall provide the individual who made the request with the following information:
(1) A summary of the patient's diagnosis.
(2) A summary of the information required to be given to the patient under IC 12-27-6-2 and IC 12-27-6-3.
(3) The types of medication that have been prescribed for the patient.
(4) A summary of the patient's prognosis.
As added by P.L.2-1993, SEC.22.

IC 16-39-4-4
Copying fees
Sec. 4. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter. As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.5.

IC 16-39-4-5
Information subject to disclosure; exempt institutions; failure of patient to authorize release of information
Sec. 5. (a) This section does not apply to the following:
(1) An institution licensed under IC 12-25.
(2) A hospital licensed under IC 16-21.
(3) A treatment facility certified under IC 12-23-1-6.
(4) A state institution listed under IC 12-24-1.
(b) This section applies only to a patient's mental health records.
(c) A patient, or the patient's legal representative if the patient is incompetent, who consents in writing to the release of information to an insurer that has issued a policy of accident and sickness insurance (as defined in IC 27-8-5-1) covering the patient, authorizes the provider to disclose the following information to the insurer:
(1) The patient's name and the policy or contract number.
(2) The date the patient was admitted to a treatment facility or the date the patient began receiving mental health, mental retardation, or substance abuse (as defined in IC 27-8-5-15.5) services.
(3) The date of the beginning of the patient's illness.
(4) The date the patient was discharged from the treatment facility or the date the services were terminated, if known.
(5) The diagnosis for the patient with concise information substantiating the diagnosis.
(6) A brief description of the services provided to the patient, including the type of therapy used, medications ordered and administered, the total number of hours spent in individual, group, or family treatment, recreational therapy, or rehabilitation activities.
(7) The patient's status as either an inpatient or outpatient.
(8) The patient's relationship to the policyholder or contract subscriber.
(9) The patient's prognosis and plan of treatment.
An insurer's request for the release of additional mental health information relating to subdivisions (1) through (9) does not require a further release in order for the provider to submit the additional information to the insurer. The provider may release to the insurer mental health information in addition to that reasonably related to subdivisions (1) through (9) if an additional written consent is obtained from the patient or the patient's representative authorizing the release of all information necessary for the insurer to adjudicate a claim made by the patient or the patient's representative. If such a release is obtained, no further releases are required in order for the provider to submit additional information in response to subsequent requests for information by the insurer to complete its review of the claim.
(d) Nothing in this section removes the obligation of a patient to pay for services if the patient's failure to authorize the release of

information under this section results in the limitation or denial of insurance benefits.
As added by P.L.102-1994, SEC.6.

IC 16-39-4-6
Application to other mental health records laws
Sec. 6. This chapter does not prohibit the application to mental health records of any law concerning health records that is not addressed by this chapter.
As added by P.L.4-1997, SEC.11.



CHAPTER 5. RELEASE OF HEALTH RECORDS TO THIRD PARTIES AND FOR LEGITIMATE BUSINESS PURPOSES

IC 16-39-5-1
Interprovider exchange of records without patient's consent
Sec. 1. This article does not prohibit a provider from obtaining a patient's health records from another provider without the patient's consent if the health records are needed to provide health care services to the patient.
As added by P.L.2-1993, SEC.22. Amended by P.L.6-1995, SEC.38.

IC 16-39-5-2
Patient's written consent to insurer to obtain records or medical information
Sec. 2. (a) Except as provided in IC 16-39-2, IC 16-39-3, IC 16-39-4, and subsection (d), this article does not prohibit an accident and sickness insurance company (as defined in IC 27-8-5-1) from obtaining health records or medical information with a written consent executed at the time of receiving an application for insurance or at any other time. Such consent may be used at any time for legitimate accident and sickness insurance purposes.
(b) A written consent to obtain health records or medical information obtained at the time of application by an insurance company making any of the types of insurance not defined in IC 27-8-5 may be used for any legitimate insurance purposes for up to two (2) years from the date the contract is issued. A written consent obtained at any other time by an insurance company not defined in IC 27-8-5 may be used for up to one (1) year after the date the consent was signed. A copy of all health records or medical information obtained by an insurance company, other than a life insurance company (as defined in IC 27-1-2-3(s)), by means of the written consent of the patient under this subsection shall be furnished to the patient by the insurance company upon the written request of the patient.
(c) Consents obtained by any insurance company need only contain the following:
(1) Name of the insured.
(2) Date the consent is granted.
(3) Name of the company to which consent is given to receive information.
(4) General nature of the information that may be secured by use of the consent.
(d) Except as provided in subsection (e), an insurance company other than a life insurance company (as defined in IC 27-1-2-3(s)) may not obtain the results of any genetic screening or testing (as defined in IC 27-8-26-2) without a separate written consent by an individual at the time of application for insurance or at any other time. The form on which an individual indicates written consent must:         (1) indicate in at least 10 point boldface type that the individual need not consent to releasing the results of any genetic testing or screening; and
(2) be approved by the commissioner before use.
(e) An insurance company other than a life insurance company (as defined in IC 27-1-2-3(s)) is not liable if the insurance company:
(1) inadvertently receives the results of any genetic testing or screening (as defined in IC 27-8-26-2); and
(2) has not obtained a separate written consent as required under subsection (d).
An insurance company that inadvertently receives testing or screening results may not use the genetic testing or screening results in violation of IC 27-8-26.
As added by P.L.2-1993, SEC.22. Amended by P.L.1-1994, SEC.89; P.L.150-1997, SEC.1.

IC 16-39-5-3
Provider's use of records; confidentiality; violations
Sec. 3. (a) As used in this section,"association" refers to an Indiana hospital trade association founded in 1921.
(b) As used in this section, "data aggregation" means a combination of information obtained from the health records of a provider with information obtained from the health records of one (1) or more other providers to permit data analysis that relates to the health care operations of the providers.
(c) Except as provided in IC 16-39-4-5, the original health record of the patient is the property of the provider and as such may be used by the provider without specific written authorization for legitimate business purposes, including the following:
(1) Submission of claims for payment from third parties.
(2) Collection of accounts.
(3) Litigation defense.
(4) Quality assurance.
(5) Peer review.
(6) Scientific, statistical, and educational purposes.
(d) In use under subsection (c), the provider shall at all times protect the confidentiality of the health record and may disclose the identity of the patient only when disclosure is essential to the provider's business use or to quality assurance and peer review.
(e) A provider may disclose a health record to another provider or to a nonprofit medical research organization to be used in connection with a joint scientific, statistical, or educational project. Each party that receives information from a health record in connection with the joint project shall protect the confidentiality of the health record and may not disclose the patient's identity except as allowed under this article.
(f) A provider may disclose a health record or information obtained from a health record to the association for use in connection with a data aggregation project undertaken by the association. However, the provider may disclose the identity of a patient to the

association only when the disclosure is essential to the project. The association may disclose the information it receives from a provider under this subsection to the state department to be used in connection with a public health activity or data aggregation of inpatient and outpatient discharge information submitted under IC 16-21-6-6. The information disclosed by:
(1) a provider to the association; or
(2) the association to the state department;
under this subsection is confidential.
(g) Information contained in final results obtained by the state department for a public health activity that:
(1) is based on information disclosed under subsection (f); and
(2) identifies or could be used to determine the identity of a patient;
is confidential. All other information contained in the final results is not confidential.
(h) Information that is:
(1) advisory or deliberative material of a speculative nature; or
(2) an expression of opinion;
including preliminary reports produced in connection with a public health activity using information disclosed under subsection (f), is confidential and may only be disclosed by the state department to the association and to the provider who disclosed the information to the association.
(i) The association shall, upon the request of a provider that contracts with the association to perform data aggregation, make available information contained in the final results of data aggregation activities performed by the association in compliance with subsection (f).
(j) A person who recklessly violates or fails to comply with subsections (e) through (h) commits a Class C infraction. Each day a violation continues constitutes a separate offense.
(k) This chapter does not do any of the following:
(1) Repeal, modify, or amend any statute requiring or authorizing the disclosure of information about any person.
(2) Prevent disclosure or confirmation of information about patients involved in incidents that are reported or required to be reported to governmental agencies and not required to be kept confidential by the governmental agencies.
As added by P.L.2-1993, SEC.22. Amended by P.L.102-1994, SEC.7; P.L.103-1994, SEC.1; P.L.2-1995, SEC.73; P.L.231-1999, SEC.15; P.L.44-2002, SEC.5; P.L.78-2004, SEC.23.

IC 16-39-5-4
Copying fees
Sec. 4. IC 16-39-9 governs the fees that may be charged for making and providing copies of records under this chapter.
As added by P.L.102-1994, SEC.8.



CHAPTER 6. ACCESS TO HOSPITAL RECORDS BY HOSPITAL MEDICAL STAFF COMMITTEES

IC 16-39-6-1
Purposes
Sec. 1. It is in the interest of public health and patient medical care that hospital medical staff committees have access to the records and other information concerning the condition and treatment of hospital patients to evaluate the care and treatment of patients as follows:
(1) For research purposes.
(2) For the purpose of gathering statistics and other information concerning the prevention and treatment of diseases, illnesses, and injuries.
(3) For the purpose of reducing morbidity or mortality.
As added by P.L.2-1993, SEC.22.

IC 16-39-6-2
Right of hospital to provide records to medical staff committee
Sec. 2. To carry out the purposes described in section 1 of this chapter, a hospital or agents or employees of the hospital may provide medical records or other information concerning the condition or treatment of a hospital patient to a hospital medical staff committee.
As added by P.L.2-1993, SEC.22.

IC 16-39-6-3
Confidentiality; production on court order
Sec. 3. (a) Except as provided in subsection (b):
(1) records or other information furnished a hospital medical staff committee under this chapter concerning the care and treatment of a hospital patient;
(2) proceedings of a hospital medical staff committee; and
(3) other records or reports of a hospital medical staff committee;
are confidential.
(b) The confidential records and proceedings described in subsection (a) may be produced on court order in a cause in which the records and proceedings are relevant or material.
As added by P.L.2-1993, SEC.22.

IC 16-39-6-4
Use or publication of obtained information; restrictions
Sec. 4. A hospital medical staff committee shall use or publish information the committee obtains from records or other information submitted to the committee concerning the care or treatment of a patient only as follows:
(1) To evaluate matters of medical care, therapy, and treatment.
(2) For research and statistical purposes. As added by P.L.2-1993, SEC.22.

IC 16-39-6-5
Protection of patient's identity
Sec. 5. (a) The members, agents, or employees of a hospital medical staff committee may not disclose the identity of any patient whose records have been studied in a report or publication of the committee.
(b) The members, agents, and employees of the medical staff committee shall protect the identity of a patient whose condition or treatment has been studied and may not disclose or reveal the identity of any patient.
As added by P.L.2-1993, SEC.22.



CHAPTER 7. MAINTENANCE OF HEALTH RECORDS, X-RAYS, AND OTHER TESTS

IC 16-39-7-1
Maintenance of health records by providers; violations
Sec. 1. (a) As used in this section, "provider" means the following:
(1) A physician.
(2) A dentist.
(3) A registered nurse.
(4) A licensed practical nurse.
(5) An optometrist.
(6) A podiatrist.
(7) A chiropractor.
(8) A physical therapist.
(9) A psychologist.
(10) An audiologist.
(11) A speech-language pathologist.
(12) A home health agency licensed under IC 16-27.
(13) A hospital or facility licensed under IC 16-21-2 or IC 12-25 or described in IC 12-24 or IC 12-29.
(b) A provider shall maintain the original health records or microfilms of the records for at least seven (7) years.
(c) A provider who violates subsection (b) commits an offense for which a board may impose disciplinary sanctions against the provider under the law that governs the provider's licensure, registration, or certification under this title or IC 25.
As added by P.L.2-1993, SEC.22.

IC 16-39-7-2
Maintenance of x-rays by providers; mammograms; violations; civil liability
Sec. 2. (a) This section does not apply to original mammograms, which are governed by section 3 of this chapter.
(b) As used in this section, "x-ray film" includes a microfilm copy of the x-ray film.
(c) A provider shall maintain a patient's x-ray film for at least five (5) years.
(d) At the time an x-ray film is taken, the provider shall do one (1) of the following:
(1) Inform the patient in writing of the following:
(A) The patient's x-ray film will be kept on file by the provider for at least five (5) years.
(B) If the patient would like a copy of the x-ray film during that period, the provider will provide the patient with a copy of the x-ray film at the actual cost to the provider, as provided in IC 16-39-1-2.
(2) Have posted conspicuously in the x-ray examination area a sign informing patients of the following:             (A) All x-ray films will be kept on file by a provider for at least five (5) years.
(B) On request during that time, the provider will provide the patient a copy of the patient's x-ray film at the actual cost to the provider.
(e) A provider is immune from civil liability for destroying or otherwise failing to maintain an x-ray film in violation of this section if the destruction or failure to maintain the x-ray film is inadvertent and not done in bad faith. However, this subsection does not prevent the imposition of disciplinary sanctions against the provider, as described in subsection (f).
(f) A provider who violates this section commits an offense for which a board may impose disciplinary sanctions against the provider under the statute that governs the provider's licensure, registration, or certification under this title or IC 25.
As added by P.L.2-1993, SEC.22. Amended by P.L.86-2001, SEC.1.

IC 16-39-7-3
Original mammogram films; maintenance; transfer
Sec. 3. (a) Except as provided in subsection (b), a provider shall maintain a patient's original mammogram films and reports concerning the mammogram films in a permanent medical record of the patient for not less than:
(1) five (5) years; or
(2) if the provider performs no additional mammograms of the patient, ten (10) years;
after the date the original mammogram films were taken.
(b) Upon request by or on behalf of a patient, a provider shall permanently or temporarily transfer a patient's original mammogram films and copies of any reports concerning the mammogram films to:
(1) a medical institution;
(2) a physician or other health care provider of the patient; or
(3) the patient.
(c) Any fee charged to a patient for providing mammogram films and copies of reports under subsection (b) may not exceed the provider's actual cost in providing the films and reports.
(d) At the time a mammogram is taken, the provider shall inform the patient in writing of:
(1) the length of time that the patient's original mammogram films will be maintained; and
(2) the procedure for obtaining the original mammogram films and copies of reports concerning the mammogram films as described in subsection (b).
(e) A provider is immune from civil liability for destroying or otherwise failing to maintain a patient's original mammogram films or reports concerning the mammogram films in violation of this section if the destruction or failure to maintain the original mammogram films or reports is inadvertent and not done in bad faith. However, this subsection does not prevent the imposition of disciplinary sanctions against the provider, as described in subsection

(f).
(f) A provider who violates this section commits an offense for which a board may impose disciplinary sanctions against the provider under the statute that governs the provider's licensure, registration, or certification under this title or IC 25.
(g) Upon receiving written notice of a change in federal regulations regarding the maintenance and storage of x-ray film taken as a supplemental medical diagnostic tool to mammography, the state department shall make reasonable attempts to promptly notify all x-ray facilities providing mammographic x-ray services regarding the change.
As added by P.L.86-2001, SEC.2.



CHAPTER 7.1. AUTOPSY RECORDS

IC 16-39-7.1-1
Applicability of chapter
Sec. 1. This chapter applies to a physician.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-1.5
"Training or educational purposes"
Sec. 1.5. As used in this chapter, "training or educational purposes" means for the purpose of:
(1) teaching or giving lectures to:
(A) medical students;
(B) physicians;
(C) coroners;
(D) law enforcement personnel;
(E) public safety personnel;
(F) attorneys; or
(G) an individual who relies upon information or records
regulated under this chapter in the course of the individual's profession or occupation;
(2) publication in professional medical:
(A) books; or
(B) periodicals; or
(3) use in:
(A) training videos; or
(B) computer programs.
As added by P.L.179-2003, SEC.2.

IC 16-39-7.1-2
Confidentiality of records
Sec. 2. Except as provided in section 3 of this chapter, a photograph, a video recording, or an audio recording of an autopsy in the custody of a physician is confidential.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-3
Access to records; confidentiality
Sec. 3. (a) A surviving spouse may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of the deceased spouse's autopsy. If there is no surviving spouse, the surviving parents shall have access to the records under this subsection. If there is no surviving spouse or parent, an adult child shall have access to the records.
(b) Upon making a written request, a unit (as defined in IC 36-1-2-23), the state, an agency of the state, the federal government, or an agency of the federal government, while in performance of their official duty, may:         (1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy. Unless otherwise required in the performance of their duties, the identity of the deceased must remain confidential.
(c) The physician having custody of a photograph, a video recording, or an audio recording of an autopsy may use or allow the use of the photograph, video recording, or audio recording of the autopsy for case consultation with a pathologist or forensic scientist. The physician having custody of a photograph, a video recording, or an audio recording of an autopsy may also use or allow the use of the photograph, video recording, or audio recording of the autopsy for training or educational purposes if all information that identifies the individual on whom the autopsy was performed is masked or removed from the photograph, video recording, or audio recording. For purposes of this subsection, information that identifies an individual consists of:
(1) the name;
(2) the address;
(3) the Social Security number;
(4) a full view of the face; or
(5) identifying marks on the body that are unrelated to the educational purpose of the information or to the medical condition or the medical status;
of the deceased individual. A physician who allows the use of autopsy information under this subsection has a duty to disclose to each person to whom the physician releases it that the information is confidential and may not be used for a purpose other than the purpose for which it was originally released. A physician who fails to disclose the confidentiality restrictions of this information commits a Class A misdemeanor.
(d) Except as provided in subsection (c), the physician having custody of a photograph, a video recording, or an audio recording of an autopsy may not permit a person to:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy without a court order.
(e) Information disclosed under subsection (c) is confidential.
As added by P.L.271-2001, SEC.3. Amended by P.L.179-2003, SEC.3.

IC 16-39-7.1-4
Court orders regarding access to records
Sec. 4. (a) A court, upon a showing of good cause, may issue an order authorizing a person to:
(1) view or copy a photograph or video recording; and
(2) listen to or copy an audio recording;
of an autopsy, and may prescribe any restrictions or stipulations that the court considers appropriate.
(b) In determining good cause, the court shall consider:
(1) whether the disclosure is necessary for the public evaluation

of governmental performance;
(2) the seriousness of the intrusion into the family's right to privacy;
(3) whether the disclosure of the photograph, video recording, or audio recording is by the least intrusive means available; and
(4) the availability of similar information in other public records, regardless of form.
(c) In all cases, the viewing, copying, listening to, or other handling of a photograph or video or audio recording of an autopsy must be under the direct supervision of the physician who is the custodian of the record.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-5
Notice to survivors of petitions for access to records
Sec. 5. (a) A surviving spouse shall be given:
(1) reasonable notice of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording;
(2) a copy of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording; and
(3) reasonable notice of the opportunity to be present and heard at any hearing on the matter.
(b) If there is no surviving spouse, the notice under this section must be given to the deceased's parents, and if the deceased has no living parent, the notice must be given to the adult children of the deceased.
As added by P.L.271-2001, SEC.3.

IC 16-39-7.1-6
Violations
Sec. 6. (a) A provider who:
(1) is the custodian of a photograph, a video recording, or an         audio recording of an autopsy; and
(2) knowingly or intentionally violates this chapter;
commits a Class A misdemeanor.
(b) A person who knowingly or intentionally violates a court order issued under this chapter commits a Class A misdemeanor.
(c) A person who:
(1) receives autopsy information under section 3(c) of this chapter; and
(2) knowingly or intentionally uses the information in a manner other than the specified purpose for which it was released;
commits a Class A misdemeanor.
As added by P.L.271-2001, SEC.3. Amended by P.L.179-2003, SEC.4.



CHAPTER 8. IMMUNITY FROM LIABILITY

IC 16-39-8-1
Libel or slander; immunity
Sec. 1. Providers and the providers' employees, agents, and representatives are immune from civil action for libel or slander arising from information or entries made in a patient health record if the information or entries are made in good faith and without malice.
As added by P.L.2-1993, SEC.22.

IC 16-39-8-2
Applicability
Sec. 2. This chapter applies to mental health records.
As added by P.L.4-1997, SEC.12.



CHAPTER 9. CHARGES PERMITTED FOR PROVIDING COPIES OF MEDICAL RECORDS

IC 16-39-9-1
Chapter exemptions
Sec. 1. This chapter does not apply to x-rays covered by either of the following:
(1) IC 16-39-1-2.
(2) IC 16-39-7-2.
As added by P.L.102-1994, SEC.9.

IC 16-39-9-2
Maximum copying fees
Sec. 2. A provider may not charge a person for making and providing copies of medical records an amount greater than provided in this chapter.
As added by P.L.102-1994, SEC.9.

IC 16-39-9-3
Copying fees
Sec. 3. (a) A provider may collect a charge of twenty-five cents ($0.25) per page for making and providing copies of medical records. If the provider collects a labor charge under subsection (b), the provider may not charge for making and providing copies of the first ten (10) pages of a medical record under this subsection.
(b) A provider may collect a fifteen dollar ($15) labor charge in addition to the per page charge collected under subsection (a).
(c) A provider may collect actual postage costs in addition to the charges collected under subsections (a) and (b).
(d) If the person requesting the copies requests that the copies be provided within two (2) working days, and the provider provides the copies within two (2) working days, the provider may collect a fee of ten dollars ($10) in addition to the charges collected under subsections (a) through (c).
As added by P.L.102-1994, SEC.9. Amended by P.L.78-2004, SEC.24.

IC 16-39-9-4
Cost adjustments by department
Sec. 4. (a) As used in this section, "department" refers to the department of insurance created by IC 27-1-1-1.
(b) Notwithstanding sections 1 and 2 of this chapter, the department may adopt rules under IC 4-22-2 to adjust the amounts that may be charged for copying records under this chapter. In adopting rules under this section, the department shall consider the following factors relating to the costs of copying medical records:
(1) The following labor costs:
(A) Verification of requests.
(B) Logging requests.             (C) Retrieval.
(D) Copying.
(E) Refiling.
(2) Software costs for logging requests.
(3) Expense costs for copying.
(4) Capital costs for copying.
(5) Billing and bad debt expenses.
(6) Space costs.
As added by P.L.102-1994, SEC.9.



CHAPTER 10. DISCLOSURE OF PROTECTED HEALTH INFORMATION






ARTICLE 40. OTHER REPORTING REQUIREMENTS

CHAPTER 1. REPORTING OF PERSONS WITH DISABILITIES

IC 16-40-1-1
Legislative intent and purpose
Sec. 1. (a) It is the intent of the state to develop, within the limits of the state's capabilities and resources, a program that gives the greatest assurance of enabling a person with a disability to achieve the person's maximum potential and the highest degree of independence possible.
(b) The purpose of this chapter is to create a procedure by which to locate and identify persons with disabilities.
As added by P.L.2-1993, SEC.23. Amended by P.L.23-1993, SEC.78.

IC 16-40-1-2
Persons required to make report
Sec. 2. (a) Except as provided in subsection (b), each:
(1) physician;
(2) superintendent of a hospital;
(3) director of a local health department;
(4) director of a county office of family and children;
(5) director of the division of disability and rehabilitative services;
(6) superintendent of a state institution serving the handicapped; or
(7) superintendent of a school corporation;
who diagnoses, treats, provides, or cares for a person with a disability shall report the disabling condition to the state department within sixty (60) days.
(b) Each:
(1) physician holding an unlimited license to practice medicine; or
(2) optometrist licensed under IC 25-24-1;
shall file a report regarding a blind or visually impaired person with the office of the secretary of family and social services in accordance with IC 12-12-9.
As added by P.L.2-1993, SEC.23. Amended by P.L.4-1993, SEC.246; P.L.5-1993, SEC.259; P.L.23-1993, SEC.79; P.L.1-1994, SEC.90; P.L.104-2003, SEC.5; P.L.141-2006, SEC.92.

IC 16-40-1-3
Forms
Sec. 3. A report made under this chapter shall be made in the manner and upon forms prescribed by and furnished by the state department. As added by P.L.2-1993, SEC.23.

IC 16-40-1-4
Birth defects reports
Sec. 4. The reports filed under this chapter by hospitals must include birth defects.
As added by P.L.2-1993, SEC.23.

IC 16-40-1-5
School children
Sec. 5. The reports filed under this chapter by school corporations must include children excluded from school because of a disability as well as children with disabilities attending regular or special programs of education.
As added by P.L.2-1993, SEC.23. Amended by P.L.23-1993, SEC.80.

IC 16-40-1-6
Confidentiality
Sec. 6. The contents of a report made under this chapter are solely for the use of departments of state government in the performance of their duties under law and of organizations having a legitimate interest in the information. The reports shall not be open to public inspection and are not public records.
As added by P.L.2-1993, SEC.23.

IC 16-40-1-7
Transmission of reports to state department; tabulation, compilation, and analysis
Sec. 7. All reports filed under this chapter shall be transmitted to the state department. The state department shall tabulate, compile, and analyze the reports and provide information to state departments and organizations having a legitimate interest in the information.
As added by P.L.2-1993, SEC.23.



CHAPTER 2. REPEALED



CHAPTER 3. REPORTING DEATHS OR COMPLICATIONS FROM MORBID OBESITY SURGERIES

IC 16-40-3-1
"Morbid obesity"
Sec. 1. As used in this chapter, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared, with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this section, body mass index is equal to weight in kilograms divided by height in meters squared.
As added by P.L.196-2005, SEC.3.

IC 16-40-3-2
Physician discussions, monitoring, and reporting; report requirements
Sec. 2. (a) As used in this section, "major complication" means a complication from surgical treatment for morbid obesity that:
(1) requires an extended hospitalization, additional surgical treatment, or invasive drug therapy within thirty (30) days of the original surgical treatment; or
(2) results in a permanent disability.
(b) As used in this section, "serious side effect" means a nutritional deficiency that requires hospitalization or invasive therapy.
(c) A physician who is licensed under IC 25-22.5 and who performs a surgical treatment for the treatment of morbid obesity shall do the following:
(1) Before performing surgery, discuss the following with the patient:
(A) The requirements to qualify for the surgery.
(B) The details of the surgery.
(C) The possible complications from the surgery.
(D) The side effects from the surgery, including lifestyle changes and dietary protocols.
(2) Monitor the patient for five (5) years following the patient's surgery, unless the physician is unable to locate the patient after making reasonable efforts.
(3) Report before June 30 and before December 31 of each year:
(A) to; and
(B) in a manner prescribed by;
the state department any death, serious side effect, or major complication of the patient.
(d) A report required by subsection (c)(3) must include the following information:         (1) The gender of the patient.
(2) The name of the physician who performed the surgery.
(3) The location where the surgery was performed.
(4) Information concerning the death, serious side effect, or major complication and the circumstances in which the death, serious side effect, or major complication occurred.
(5) The comorbidities, body mass index, and waist circumference of the patient:
(A) at the time of the surgical treatment; and
(B) thirty (30) days, ninety (90) days, and one (1) year after surgical treatment.
(6) Whether the patient has had previous abdominal surgery.
As added by P.L.196-2005, SEC.3. Amended by P.L.102-2006, SEC.2.

IC 16-40-3-3
Collection and maintenance of records; confidentiality of reports; statistical reports public record
Sec. 3. (a) The state department shall collect and maintain the information reported to the state department under section 2 of this chapter.
(b) The reports made under section 2(c)(3) of this chapter are confidential. However, the state department may compile statistical reports from information contained in reports made under section 2(c)(3) of this chapter. Any statistical report is subject to public inspection.
As added by P.L.196-2005, SEC.3. Amended by P.L.102-2006, SEC.3.

IC 16-40-3-4
Violations
Sec. 4. A physician who knowingly violates this chapter may be subject to disciplinary sanctions under IC 25-1-9 as if the physician had knowingly violated a rule adopted by the medical licensing board under IC 25-22.5-2-7.
As added by P.L.196-2005, SEC.3.

IC 16-40-3-5
Rules
Sec. 5. The state department shall adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.196-2005, SEC.3.

IC 16-40-3-6
Expiration
Sec. 6. This chapter expires June 30, 2010.
As added by P.L.196-2005, SEC.3.



CHAPTER 4. HEALTH CARE QUALITY INDICATOR DATA PROGRAM

IC 16-40-4-1
"Health care quality indicator data"
Sec. 1. As used in this chapter, "health care quality indicator data" means information concerning the provision of health care services that may be collected and used to measure and compare quality of health care services.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-2
"Health coverage provider"
Sec. 2. As used in this chapter, "health coverage provider" means any of the following:
(1) An insurer (as defined in IC 27-1-2-3) that issues or delivers a policy of accident and sickness insurance (as defined in IC 27-8-5-1).
(2) A health maintenance organization (as defined in IC 27-13-1-19).
(3) The administrator of a program of self-insurance established, implemented, or maintained to provide coverage for health care services to the extent allowed by the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
(4) The state Medicaid program (IC 12-15).
(5) The children's health insurance program (IC 12-17.6).
(6) The Indiana comprehensive health insurance association (IC 27-8-10).
(7) A person that is designated to maintain the records of a person described in subdivisions (1) through (6).
As added by P.L.95-2005, SEC.5.

IC 16-40-4-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the health care quality indicator data program developed and implemented under sections 4 and 5 of this chapter.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-4
Development of program plan
Sec. 4. The state department shall, in compliance with state and federal law, develop a plan for a health care quality indicator data program. The plan shall be completed by December 31, 2006, and include the following:
(1) A list of health care quality indicators for which data will be collected concerning health care services provided to individuals who reside or receive health care services in Indiana. The state department shall seek the assistance of health

coverage providers and health care providers in developing the list under this subdivision.
(2) A methodology for health care quality indicator data collection, analysis, distribution, and use.
(3) The inclusion of data concerning ethnicity and minority status, as allowed by the individuals about whom health care quality indicator data is collected.
(4) A methodology to provide for a case mix system or other scientific criteria to develop and adjust health quality indicators, including infection rates, that may be affected by risks and variables.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-5
Authorization to develop and implement program
Sec. 5. The state department of health is authorized to develop and implement a health care quality indicator program as provided for in this chapter and to include the following:
(1) Criteria listed under section 4 of this chapter.
(2) Health care quality indicator data collected from a health coverage provider or health care provider under this chapter must be obtainable from electronic records developed and maintained in the health coverage provider's or health care provider's ordinary course of business.
(3) Health coverage providers and health care providers are not required to establish or amend medical record systems or other systems to conform to the program.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-6
Compliance with data collection requirements
Sec. 6. The following shall comply with the data collection requirements of the program:
(1) A health coverage provider.
(2) A health care provider.
(3) An out-of-state health coverage provider that:
(A) provides health coverage;
(B) administers health coverage provided; or
(C) maintains records concerning health coverage provided;
to an individual who resides or receives health care services in Indiana.
(4) An out-of-state health care provider that:
(A) provides health care services; or
(B) maintains records concerning health care services provided;
to an individual who resides or receives health care services in Indiana.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-7 Confidentiality of information
Sec. 7. (a) Health care quality indicator data and other information collected under this chapter, or resulting from the program, from which the identity of a person, including:
(1) an individual;
(2) a health coverage provider; or
(3) a health care provider;
may be ascertained is confidential and, unless otherwise specified under state or federal law, may not be released to any person without the written consent of the identified person.
(b) Communications, including printed documents, by:
(1) an employee;
(2) an officer;
(3) a governing board member; or
(4) an agent;
of a hospital (licensed under IC 16-21) for the purpose of collecting, identifying, reviewing, or producing data for a health care quality indicator data program under this chapter are confidential.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-8
Confidentiality of financial information
Sec. 8. Financial information that:
(1) is collected under this chapter; or
(2) results from the program;
is confidential.
As added by P.L.95-2005, SEC.5.

IC 16-40-4-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.95-2005, SEC.5.






ARTICLE 41. PUBLIC HEALTH MEASURES FOR THE PREVENTION AND CONTROL OF DISEASE

CHAPTER 1. COMMUNICABLE DISEASE: GENERAL PROVISIONS

IC 16-41-1-1
Selection of treatment
Sec. 1. This article is not intended to interfere with the right of an individual to select any mode of treatment, including reliance upon spiritual means through prayer alone for healing.
As added by P.L.2-1993, SEC.24.

IC 16-41-1-2
Rules
Sec. 2. The state department may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.2-1993, SEC.24.

IC 16-41-1-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 2. COMMUNICABLE DISEASE: REPORTING OF COMMUNICABLE OR DANGEROUS DISEASES

IC 16-41-2-1
Rules
Sec. 1. The state department may adopt rules under IC 4-22-2 that do the following:
(1) Define and classify the following:
(A) Communicable diseases.
(B) Other diseases that are a danger to health based upon the characteristics of the disease.
(2) Establish reporting, monitoring, and preventive procedures for communicable diseases.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-2
Reporting of required information
Sec. 2. Each:
(1) licensed physician;
(2) administrator of a hospital licensed under IC 16-21-2 or the administrator's representative; or
(3) director of a medical laboratory or the director's representative;
shall report to the local or state health officer designated by the state department the information required to be reported by the rules adopted under section 1 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-3
Reporting of HIV and AIDS cases
Sec. 3. (a) The following persons shall report to the state department each case of human immunodeficiency virus (HIV) infection, including each confirmed case of acquired immune deficiency syndrome (AIDS):
(1) A licensed physician.
(2) A hospital licensed under IC 16-21.
(3) A medical laboratory.
(4) The department of correction.
The report must comply with rules adopted by the state department.
(b) The records of the state department must indicate, if known:
(1) whether the individual had undergone any blood transfusions before being diagnosed as having AIDS or HIV infection;
(2) the place the transfusions took place;
(3) the blood center that furnished the blood; and
(4) any other known risk factors.
(c) A case report concerning HIV infection that does not involve a confirmed case of AIDS submitted to the state department under this section that involves an individual:         (1) enrolled in a formal research project for which a written study protocol has been filed with the state department;
(2) who is tested anonymously at a designated counseling or testing site; or
(3) who is tested by a health care provider permitted by rule by the state department to use a number identifier code;
may not include the name or other identifying characteristics of the individual tested.
As added by P.L.2-1993, SEC.24. Amended by P.L.293-2001, SEC.2.

IC 16-41-2-4
Waiver of physician-patient privilege
Sec. 4. A patient's privilege with respect to a physician under IC 34-46-3-1 is waived regarding information reported to a local or state health officer under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1998, SEC.121.

IC 16-41-2-5
Satisfaction of statutory notification duties
Sec. 5. A person who reports information as required by this chapter does not satisfy the duties that exist under IC 16-41-7-3 or other laws to provide notification to persons identified as being at significant risk of being infected by the individual who is the subject of the report.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-6
Good faith reporting; immunity
Sec. 6. A person who makes a report under this chapter in good faith is not subject to liability in:
(1) a civil;
(2) an administrative;
(3) a disciplinary; or
(4) a criminal;
action.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-7
False reporting; liability
Sec. 7. A person who knowingly or recklessly makes a false report under this chapter is civilly liable for actual damages suffered by a person who is falsely reported and for punitive damages.
As added by P.L.2-1993, SEC.24.

IC 16-41-2-8
Failure to report required information; penalty
Sec. 8. A person who fails to report information as required by this chapter commits a Class A infraction.
As added by P.L.2-1993, SEC.24.
IC 16-41-2-9
Violations
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 3. COMMUNICABLE DISEASE: COMPILATION OF DATA FOR PURPOSES OF PREVENTING SPREAD OF DISEASE

IC 16-41-3-1
Rules; procedures; notice
Sec. 1. (a) The state department may adopt rules under IC 4-22-2 concerning the compilation for statistical purposes of information collected under IC 16-41-2.
(b) The state department shall adopt procedures to gather, monitor, and tabulate case reports of incidents involving dangerous communicable diseases or unnatural outbreaks of diseases known or suspected to be used as weapons. The state department shall specifically engage in medical surveillance, tabulation, and reporting of confirmed or suspected cases set forth by the Centers for Disease Control and Prevention of the United States Department of Health and Human Services and the United States Public Health Service of the United States Department of Health and Human Services.
(c) The state department shall notify the:
(1) department of homeland security;
(2) Indiana State Police; and
(3) county health department and local law enforcement agency having jurisdiction of each unnatural outbreak or reported case described in subsection (b);
as soon as possible after the state department receives a report under subsection (b). Notification under this subsection must be made not more than twenty-four (24) hours after receiving a report.
As added by P.L.2-1993, SEC.24. Amended by P.L.156-2001, SEC.4; P.L.1-2006, SEC.304.

IC 16-41-3-2
Duties of state department of health
Sec. 2. (a) The state department shall tabulate all case reports of tuberculosis and other dangerous communicable diseases reported under this article or under rules adopted under this article. The state department shall determine the prevalence and distribution of disease in Indiana and devise methods for restricting and controlling disease.
(b) The state department shall include the information on the prevalence and distribution of tuberculosis and other dangerous communicable diseases in the state department's annual report.
(c) The state department shall disseminate the information prepared under this section.
(d) The state department shall develop capabilities and procedures to perform preliminary analysis and identification in as close to a real time basis as is scientifically possible of unknown bacterial substances that have been or may be employed as a weapon. The state department shall implement the developed capacity and procedures immediately after the state department achieves a Level B capability as determined by the Centers for Disease Control and Prevention of the United States Department of Health and Human

Services and the United States Public Health Service of the United States Department of Health and Human Services.
As added by P.L.2-1993, SEC.24. Amended by P.L.156-2001, SEC.5.

IC 16-41-3-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 4. COMMUNICABLE DISEASE: AIDS LITERATURE

IC 16-41-4-1
Content
Sec. 1. The state department must provide information stressing the moral aspects of abstinence from sexual activity in any literature that the state department distributes to school children and young adults concerning available methods for the prevention of acquired immune deficiency syndrome (AIDS). Such literature must state that the best way to avoid AIDS is for young people to refrain from sexual activity until the young people are ready as adults to establish, in the context of marriage, a mutually faithful monogamous relationship.
As added by P.L.2-1993, SEC.24.

IC 16-41-4-2
Distribution to school children
Sec. 2. The state department may not distribute AIDS literature described in section 1 of this chapter to school children without the consent of the governing body of the school corporation the school children attend.
As added by P.L.2-1993, SEC.24.

IC 16-41-4-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 5. COMMUNICABLE DISEASE: INVESTIGATION BY HEALTH OFFICERS; EXAMINATION OF INDIVIDUALS WITH COMMUNICABLE DISEASE

IC 16-41-5-1
Entry upon private property; conditions
Sec. 1. (a) The state department may designate an agent who may enter upon private property to inspect for and investigate possible violations of this article or a rule adopted under this article if all of the following conditions are met:
(1) The agent has probable cause to believe that evidence of a health threat exists on private property.
(2) The agent presents proper credentials.
(3) Emergency circumstances exist or a warrant is issued.
(b) This section does not impair the authority of the state department to enter public or private property as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-5-2
Investigations of carriers; intervention
Sec. 2. The health officer may make an investigation of each carrier of a dangerous communicable disease to determine whether the environmental conditions surrounding the carrier or the conduct of the carrier requires intervention by the health officer or designated health official to prevent the spread of disease to others.
As added by P.L.2-1993, SEC.24.

IC 16-41-5-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 6. COMMUNICABLE DISEASE: MANDATORY TESTING OF INDIVIDUALS WITH COMMUNICABLE OR DANGEROUS DISEASES

IC 16-41-6-0.5
"Standard licensed diagnostic test for HIV"
Sec. 0.5. As used in this chapter, "standard licensed diagnostic test for HIV" means a test recognized by the state department as a standard licensed diagnostic test for the antibody or antigen to HIV.
As added by P.L.237-2003, SEC.5.



CHAPTER 7. COMMUNICABLE DISEASE: DUTY OR AUTHORITY TO WARN OR NOTIFY

IC 16-41-7-1
Carriers' duty to warn persons at risk
Sec. 1. (a) This section applies to the following dangerous communicable diseases:
(1) Acquired immune deficiency syndrome (AIDS).
(2) Human immunodeficiency virus (HIV).
(3) Hepatitis B.
(b) As used in this section, "high risk activity" means sexual or needle sharing contact that has been demonstrated epidemiologically to transmit a dangerous communicable disease described in subsection (a).
(c) As used in this section, "person at risk" means:
(1) past and present sexual or needle sharing partners who may have engaged in high risk activity; or
(2) sexual or needle sharing partners before engaging in high risk activity;
with the carrier of a dangerous communicable disease described in subsection (a).
(d) Carriers who know of their status as a carrier of a dangerous communicable disease described in subsection (a) have a duty to warn or cause to be warned by a third party a person at risk of the following:
(1) The carrier's disease status.
(2) The need to seek health care such as counseling and testing.
As added by P.L.2-1993, SEC.24.

IC 16-41-7-2
Reporting of persons posing serious and present danger or being at risk
Sec. 2. (a) A carrier is a "serious and present danger to the health of others" under the following conditions:
(1) The carrier engages repeatedly in a behavior that has been demonstrated epidemiologically (as defined by rules adopted by the state department under IC 4-22-2) to transmit a dangerous communicable disease or that indicates a careless disregard for the transmission of the disease to others.
(2) The carrier's past behavior or statements indicate an imminent danger that the carrier will engage in behavior that transmits a dangerous communicable disease to others.
(3) The carrier has failed or refused to carry out the carrier's duty to warn under section 1 of this chapter.
(b) A person who has reasonable cause to believe that a person:
(1) is a serious and present danger to the health of others as described in subsection (a);
(2) has engaged in noncompliant behavior; or
(3) is suspected of being a person at risk (as described in section

1 of this chapter);
may report that information to a health officer.
(c) A person who makes a report under subsection (b) in good faith is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
(d) A person who knowingly or recklessly makes a false report under subsection (b) is civilly liable for actual damages suffered by a person reported on and for punitive damages.
As added by P.L.2-1993, SEC.24.

IC 16-41-7-3
Notification by physician
Sec. 3. (a) A licensed physician who diagnoses, treats, or counsels a patient with a dangerous communicable disease shall inform the patient of the patient's duty under section 1 of this chapter.
(b) A physician described in subsection (a) may notify the following:
(1) A health officer if the physician has reasonable cause to believe that a patient:
(A) is a serious and present danger to the health of others as described in section 2(a) of this chapter;
(B) has engaged in noncompliant behavior; or
(C) is suspected of being a person at risk (as defined in section 1 of this chapter).
(2) A person at risk (as defined in section 1 of this chapter) or a person legally responsible for the patient if the physician:
(A) has medical verification that the patient is a carrier;
(B) knows the identity of the person at risk;
(C) has a reasonable belief of a significant risk of harm to the identified person at risk;
(D) has reason to believe the identified person at risk has not been informed and will not be informed of the risk by the patient or another person; and
(E) has made reasonable efforts to inform the carrier of the physician's intent to make or cause the state department of health to make a disclosure to the person at risk.
(c) A physician who notifies a person at risk under this section shall do the following:
(1) Identify the dangerous communicable disease.
(2) Inform the person of available health care measures such as counseling and testing.
(d) A physician who in good faith provides notification under this section is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
(e) A patient's privilege with respect to a physician under IC 34-46-3-1 is waived regarding:
(1) notification under subsection (b); and
(2) information provided about a patient's noncompliant behavior in an investigation or action under this chapter, IC 16-41-2, IC 16-41-3, IC 16-41-5, IC 16-41-6, IC 16-41-8,

IC 16-41-9, IC 16-41-13, IC 16-41-14, and IC 16-41-16.
(f) A physician's immunity from liability under subsection (d) applies only to the provision of information reasonably calculated to protect an identified person who is at epidemiological risk of infection.
(g) A physician who notifies a person under this section is also required to satisfy the reporting requirements under IC 16-41-2-2 through IC 16-41-2-8.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1998, SEC.122.

IC 16-41-7-4
Investigation of carriers; notification of persons at risk
Sec. 4. (a) As used in this section, "person at risk" means an individual who in the best judgment of a licensed physician:
(1) has engaged in high risk activity (as defined in section 1 of this chapter); or
(2) is in imminent danger of engaging in high risk activity (as defined in section 1 of this chapter).
(b) If a health officer is notified in writing by a physician under section 3(b)(1)(A) of this chapter of a patient:
(1) for whom the physician has medical verification that the patient is a carrier; and
(2) who, in the best judgment of the physician, is a serious and present danger to the health of others;
the health officer shall make an investigation of the carrier as authorized in IC 16-41-5-2 to determine whether the environmental conditions surrounding the carrier or the conduct of the carrier requires the intervention by the health officer or designated health official to prevent the spread of disease to others.
(c) If the state department is requested in writing by a physician who has complied with the requirements of section 3(b)(2) of this chapter to notify a person at risk, the state department shall notify the person at risk unless, in the opinion of the state department, the person at risk:
(1) has already been notified;
(2) will be notified; or
(3) will otherwise be made aware that the person is a person at risk.
(d) The state department shall establish a confidential registry of all persons submitting written requests under subsection (c).
(e) The state department shall adopt rules under IC 4-22-2 to implement this section. Local health officers may submit advisory guidelines to the state department to implement this chapter, IC 16-41-1, IC 16-41-3, IC 16-41-5, IC 16-41-8, or IC 16-41-9. The state department shall fully consider such advisory guidelines before adopting a rule under IC 4-22-2-29 implementing this chapter, IC 16-41-1, IC 16-41-3, IC 16-41-5, IC 16-41-8, or IC 16-41-9.
As added by P.L.2-1993, SEC.24.

IC 16-41-7-5 Violations
Sec. 5. (a) Except as provided in IC 35-42-1-9, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24. Amended by P.L.1-1999, SEC.47.



CHAPTER 8. COMMUNICABLE DISEASE: CONFIDENTIALITY REQUIREMENTS

IC 16-41-8-1
Confidentiality of information; violations; release of records; voluntary disclosure
Sec. 1. (a) Except as provided in subsections (d) and (e), a person may not disclose or be compelled to disclose medical or epidemiological information involving a communicable disease or other disease that is a danger to health (as defined under rules adopted under IC 16-41-2-1). This information may not be released or made public upon subpoena or otherwise, except under the following circumstances:
(1) Release may be made of medical or epidemiologic information for statistical purposes if done in a manner that does not identify an individual.
(2) Release may be made of medical or epidemiologic information with the written consent of all individuals identified in the information released.
(3) Release may be made of medical or epidemiologic information to the extent necessary to enforce public health laws, laws described in IC 31-37-19-4 through IC 31-37-19-6, IC 31-37-19-9 through IC 31-37-19-10, IC 31-37-19-12 through IC 31-37-19-23, IC 35-38-1-7.1, and IC 35-42-1-7, or to protect the health or life of a named party.
(b) Except as provided in subsection (a), a person responsible for recording, reporting, or maintaining information required to be reported under IC 16-41-2 who recklessly, knowingly, or intentionally discloses or fails to protect medical or epidemiologic information classified as confidential under this section commits a Class A misdemeanor.
(c) In addition to subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
(d) Release shall be made of the medical records concerning an individual to:
(1) the individual;
(2) a person authorized in writing by the individual to receive the medical records; or
(3) a coroner under IC 36-2-14-21.
(e) An individual may voluntarily disclose information about the individual's communicable disease.
(f) The provisions of this section regarding confidentiality apply to information obtained under IC 16-41-1 through IC 16-41-16.
As added by P.L.2-1993, SEC.24. Amended by P.L.181-1993, SEC.1; P.L.1-1997, SEC.99; P.L.28-2002, SEC.2; P.L.99-2002, SEC.7; P.L.135-2005, SEC.2.

IC 16-41-8-2
Voluntary contact notification program information; use as

evidence; release
Sec. 2. (a) Identifying information voluntarily given to the health officer or an agent of the health officer through a voluntary contact notification program may not be used as evidence in a court proceeding to determine noncompliant behavior under IC 16-41-1 through IC 16-41-16.
(b) A court may release to:
(1) an individual; or
(2) a representative designated in writing by the individual;
information or records relating to the individual's medical condition if the individual is a party in a pending action involving restriction of the individual's actions under IC 16-41-1 through IC 16-41-16. A person who obtains information under this subsection is subject to section 1 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-8-3
Violations
Sec. 3. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 9. COMMUNICABLE DISEASE: IMPOSITION OF RESTRICTIONS ON INDIVIDUALS WITH CERTAIN COMMUNICABLE OR DANGEROUS COMMUNICABLE DISEASES

IC 16-41-9-1 Repealed
(Repealed by P.L.138-2006, SEC.14.)



CHAPTER 10. COMMUNICABLE DISEASE: EXPOSURE NOTIFICATION FOR EMERGENCY CARE PROVIDERS

IC 16-41-10-1
"Emergency medical services provider" defined
Sec. 1. As used in this chapter, "emergency medical services provider" means a firefighter, a law enforcement officer, a paramedic, an emergency medical technician, a physician licensed under IC 25-22.5, a nurse licensed under IC 25-23, or other person who provides emergency medical services in the course of the person's employment.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.15; P.L.212-2003, SEC.5.

IC 16-41-10-2
Notification of emergency medical services providers
Sec. 2. (a) An emergency medical services provider who is exposed to blood or body fluids while providing emergency medical services to a patient may request notification concerning exposure to a dangerous communicable disease under this chapter if the exposure is of a type that has been demonstrated epidemiologically to transmit a dangerous communicable disease.
(b) If an emergency medical services provider desires to be notified of results of testing following a possible exposure to a dangerous communicable disease under this chapter, the emergency medical services provider shall notify the emergency medical services provider's employer not more than twenty-four (24) hours after the emergency medical services provider is exposed on a form that is prescribed by the state department and the Indiana emergency medical services commission.
(c) The emergency medical services provider shall distribute a copy of the completed form required under subsection (b) to the following:
(1) If applicable, the medical director of the emergency department of the medical facility:
(A) to which the patient was admitted following the exposure; or
(B) in which the patient was located at the time of the exposure.
(2) The emergency medical services provider's employer.
(3) The state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.16; P.L.212-2003, SEC.6.

IC 16-41-10-2.5
Consent by patient to testing and release of testing results; refusing testing; petitioning court
Sec. 2.5. (a) A patient (including a patient who is unable to consent due to physical or mental incapacity) to whose blood or body

fluids an emergency medical services provider is exposed as described in section 2 of this chapter is considered to have consented to:
(1) testing for the presence of a dangerous communicable disease of a type that has been epidemiologically demonstrated to be transmittable by an exposure of the kind experienced by the emergency medical services provider; and
(2) release of the testing results to a medical director or physician described in section 3 of this chapter.
The medical director or physician shall notify the emergency medical services provider of the test results.
(b) If a patient described in subsection (a) refuses to provide a blood or body fluid specimen for testing for a dangerous communicable disease, the exposed emergency medical services provider, the exposed emergency medical services provider's employer, or the state department may petition the circuit or superior court having jurisdiction in the county:
(1) of the patient's residence; or
(2) where the employer of the exposed emergency medical services provider has the employer's principal office;
for an order requiring that the patient provide a blood or body fluid specimen.
As added by P.L.212-2003, SEC.7.

IC 16-41-10-3
Notification of facilities
Sec. 3. (a) Except as provided in subsection (b), if a patient to whose blood or body fluids an emergency medical services provider is exposed as described in section 2 of this chapter:
(1) is admitted to a medical facility following the exposure or is located in a medical facility at the time of the exposure, a physician designated by the medical facility shall, not more than seventy-two (72) hours after the medical facility is notified under section 2 of this chapter:
(A) cause a blood or body fluid specimen to be obtained from the patient and testing to be performed for a dangerous communicable disease of a type that has been epidemiologically demonstrated to be transmittable by an exposure of the kind experienced by the emergency medical services provider; and
(B) notify the medical director of the emergency medical services provider's employer; or
(2) is not described in subdivision (1), the exposed emergency medical services provider, the exposed emergency medical services provider's employer, or the state department may:
(A) arrange for testing of the patient as soon as possible; or
(B) petition the circuit or superior court having jurisdiction in the county of the patient's residence or where the employer of the exposed emergency medical services provider has the employer's principal office for an order

requiring that the patient provide a blood or body fluid specimen.
(b) An emergency medical services provider may, on the form described in section 2 of this chapter, designate a physician other than the medical director of the emergency medical services provider's employer to receive the test results.
(c) The medical director or physician described in this section shall notify the emergency medical services provider of the test results not more than forty-eight (48) hours after the medical director or physician receives the test results.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.17; P.L.212-2003, SEC.8; P.L.97-2004, SEC.69.

IC 16-41-10-3.5
Prohibiting physical restraint; releasing patient; immunity
Sec. 3.5. (a) A medical facility may not physically restrain a patient described in section 2.5 of this chapter in order to test the patient for the presence of a dangerous communicable disease.
(b) Nothing in this chapter prohibits a patient from being discharged from a medical facility before:
(1) a test is performed under section 2.5 or 3 of this chapter; or
(2) the results of a test are released under section 3 of this chapter.
(c) A provider or a facility that tests a patient for the presence of a dangerous communicable disease under section 2.5 or section 3 of this chapter is immune from liability for the performance of the test over the patient's objection or without the patient's consent. However, this subsection does not apply to an act or omission that constitutes gross negligence or willful or wanton misconduct.
As added by P.L.212-2003, SEC.9.

IC 16-41-10-4
Disclosure of exposure to infectious disease; treatment and counseling
Sec. 4. (a) A medical director or physician notified under section 3 of this chapter shall, not more than forty-eight (48) hours after receiving the notification under section 3 of this chapter, contact the emergency medical services provider described in section 2 of this chapter to do the following:
(1) Explain, without disclosing information about the patient, the dangerous communicable disease to which the emergency medical services provider was exposed.
(2) Provide for any medically necessary treatment and counseling to the emergency medical services provider.
(b) Expenses of testing or treatment and counseling are the responsibility of the emergency medical services provider or the provider's employer.
As added by P.L.2-1993, SEC.24. Amended by P.L.186-1995, SEC.18; P.L.212-2003, SEC.10.
IC 16-41-10-5
Disclosure of medical or epidemiological information; penalties
Sec. 5. (a) Except as otherwise provided in this chapter, the medical information referred to in this chapter is confidential, and a person may not disclose or be compelled to disclose medical or epidemiological information referred to in this chapter.
(b) A person responsible for recording, reporting, or maintaining information referred to in this chapter who recklessly, knowingly, or intentionally discloses or fails to protect medical or epidemiological information classified as confidential under this section commits a Class A misdemeanor.
(c) In addition to the penalty prescribed by subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
As added by P.L.2-1993, SEC.24. Amended by P.L.212-2003, SEC.11.

IC 16-41-10-6
Good faith reports; immunity
Sec. 6. A person who makes a report under this chapter in good faith is not subject to liability in a civil, an administrative, a disciplinary, or a criminal action.
As added by P.L.2-1993, SEC.24.

IC 16-41-10-7
Violations
Sec. 7. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-10-8
Rules
Sec. 8. The state department shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.2-1993, SEC.24.



CHAPTER 11. COMMUNICABLE DISEASE: TRAINING IN HEALTH PRECAUTIONS FOR COMMUNICABLE DISEASES

IC 16-41-11-1
Employer
Sec. 1. As used in this chapter, "employer" has the meaning set forth in IC 22-8-1.1-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-2
Facility
Sec. 2. As used in this chapter, "facility" means a building where an individual handles blood or other body fluids in the regular course of the individual's employment.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-3
Universal precautions
Sec. 3. As used in this chapter, "universal precautions" means procedures specified by rule adopted by the state department under IC 4-22-2 that are used to prevent the transmission of dangerous communicable diseases, including acquired immune deficiency syndrome (AIDS), through blood or other body fluids.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-4
Use of universal precautions
Sec. 4. An individual who has professional, employment, or volunteer duties that require the individual to have direct contact with blood or body fluids in the scope of the individual's duties must use universal precautions.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-5
Training and equipment
Sec. 5. An employer shall provide training and the necessary equipment to each employee and student trainee who has duties that require the employee to have direct contact with blood or body fluids in the scope of the employee's employment. The employer shall comply with the following:
(1) The training must be provided before the individual is given an assignment where contact with blood or body fluids is likely.
(2) The training must include training in the universal precautions and other infection control measures that the state department adopts by rule under IC 4-22-2.
(3) An attendance record must be maintained of an individual's participation in the training that is provided. The record must be made available to the state department for inspection under section 7 of this chapter. As added by P.L.2-1993, SEC.24.

IC 16-41-11-6
Personnel policy
Sec. 6. An employer who is required to provide training under section 5 of this chapter shall develop a written personnel policy that does the following:
(1) Requires the use of universal precautions when an individual has direct contact with blood or other body fluids.
(2) Provides sanctions, including discipline and dismissal if warranted, for failure to use universal precautions.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-7
Inspections; compliance orders; civil penalties; reports of violations
Sec. 7. (a) The state department may designate an agent who, upon presentation of proper credentials, may enter a facility to inspect for possible violations of this chapter or rules adopted under this chapter.
(b) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and civil penalty not to exceed one thousand dollars ($1,000) per violation per day against a person who does any of the following:
(1) Fails to comply with this chapter or rules adopted under this chapter.
(2) Interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter.
(c) The state department may commence an action against a facility under either:
(1) subsection (b); or
(2) the licensure statute for the facility;
if the facility is licensed by the state department. However, the state department may not bring an action arising out of one (1) incident under both statutes.
(d) The state department may report to any other board or agency responsible for licensure, registration, or certification of health care providers, facilities, or other health care workers an individual or facility that is found to be operating in violation of this chapter or rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-8
Complaints
Sec. 8. (a) A person who believes that this chapter or rules adopted under this chapter have been violated may file a complaint with the state department. A complaint must be in writing unless the violation complained of constitutes an emergency. The state department shall reduce an oral complaint to writing. The state

department shall maintain the confidentiality of the person who files the complaint.
(b) The state department shall promptly investigate all complaints received under this section.
(c) The state department shall not disclose the name or identifying characteristics of the person who files a complaint under this section unless:
(1) the person consents in writing to the disclosure; or
(2) the investigation results in an administrative or judicial proceeding and disclosure is ordered by the administrative law judge or the court.
(d) The state department shall give a person who files a complaint under this section the opportunity to withdraw the complaint before disclosure.
(e) An employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employer or the ethics commission. However, an employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under any procedure otherwise available to the employee by employment contract, collective bargaining agreement, or, if the employee is an employee of the state, a rule as set forth in IC 4-15-2-34 through IC 4-15-2-35.5.
(f) The employer of an employee who files a complaint in good faith with the state department under this section may not, solely in retaliation for filing the complaint, do any of the following:
(1) Dismiss the employee.
(2) Withhold salary increases or employment related benefits from the employee.
(3) Transfer or reassign the employee.
(4) Deny a promotion that the employee would have received.
(5) Demote the employee.
As added by P.L.2-1993, SEC.24. Amended by P.L.222-2005, SEC.31.

IC 16-41-11-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-11-10
Expert review panels
Sec. 10. (a) This section does not apply to a medical review panel created under IC 34-18-10 (or IC 27-12-10 before its repeal) or a peer review committee (as defined in IC 34-6-2-99).
(b) The state department may authorize by rule expert review panels to provide confidential consultation and advice to health care workers who are:         (1) infected with the human immunodeficiency virus (HIV); or
(2) infected with the hepatitis-B virus (HBV) and are hepatitis-Be antigen (HBeAg) positive.
(c) All proceedings and communications of an authorized expert review panel are confidential and privileged communications.
(d) A member or a member of the staff of an authorized expert review panel is immune from any civil liability for any act, statement, determination, or recommendation made in good faith in the scope of the panel's duties.
As added by P.L.95-1994, SEC.3. Amended by P.L.1-1998, SEC.123.



CHAPTER 12. COMMUNICABLE DISEASE: PRECAUTIONARY MEASURES FOR USE OF HUMAN TISSUES AND BLOOD PRODUCTS; REGULATION OF BLOOD CENTERS

IC 16-41-12-1
Autologous donation
Sec. 1. As used in this chapter, "autologous donation" means the removal and storage of blood or blood components from a donor or patient for an intended transfusion to the same donor or patient.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-2
Bank
Sec. 2. As used in this chapter, "bank" has the meaning set forth in IC 29-2-16-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-3
Blood center
Sec. 3. As used in this chapter, "blood center" includes a blood bank, a blood storage facility, a plasma center, a hospital, or other facility where blood or blood products are collected.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-4
Confirmatory test
Sec. 4. As used in this chapter, "confirmatory test" means a laboratory test or a series of tests approved by the state department and used in conjunction with a screening test to confirm or refute the results of the screening test for the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV).
As added by P.L.2-1993, SEC.24.

IC 16-41-12-5
Directed donation
Sec. 5. As used in this chapter, "directed donation" means a donation of whole blood or blood components collected from an individual on behalf of an intended recipient of the transfusion.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-6
Hospital
Sec. 6. As used in this chapter, "hospital" has the meaning set forth in IC 29-2-16-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-7
Physician      Sec. 7. As used in this chapter, "physician" has the meaning set forth in IC 29-2-16-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-8
Screening test
Sec. 8. As used in this chapter, "screening test" means a laboratory screening test or a series of tests required by the state department to be performed on blood or blood products collected under this chapter, including the following:
(1) Tests for antibodies to the human immunodeficiency virus (HIV).
(2) Other tests determined by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-9
Storage facility
Sec. 9. As used in this chapter, "storage facility" has the meaning set forth in IC 29-2-16-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-10
Surgeon
Sec. 10. As used in this chapter, "surgeon" has the meaning set forth in IC 29-2-16-1.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-11
Implied warranties; strict liability; screening tests; specification of blood use; distributions by foreign blood centers
Sec. 11. (a) The:
(1) procurement, processing, distribution, or use of whole blood, plasma, blood products, blood derivatives, or other human tissue, such as corneas, bones, or organs, by a bank, storage facility, or hospital; and
(2) injection, transfusion, or transplantation of any of the human tissue listed in subdivision (1) into the human body by a hospital, physician, or surgeon, whether or not any remuneration is paid;
is the rendition of a service and not the sale of a product. Such services do not give rise to an implied warranty of merchantability or fitness for a particular purpose, nor do the services give rise to strict liability in tort.
(b) A hospital, physician, or other person is not required to perform another screening test on whole blood, plasma, blood products, or blood derivatives that are provided by a blood center if the blood is labeled indicating that the blood has been tested as required under section 13 of this chapter.
(c) An autologous blood donor may specify that the donor's blood must be used for the donor. Blood that is donated under this section

must be tested for the human immunodeficiency virus (HIV). The blood center shall reserve the donor's blood for the purposes specified by the donor and shall label the blood accordingly.
(d) A directed blood donor may specify that the donor's blood is to be used for another person. The blood center shall consider the medical suitability and the wishes of the donor and recipient in making final distribution of the blood.
(e) The blood center is subject to penalties under this chapter if the blood center knowingly fails to reserve the blood for the purposes specified by the recipient under this section or if the blood center fails to comply with subsections (c) through (d).
(f) A blood center located outside Indiana may not distribute:
(1) blood;
(2) plasma;
(3) a blood product; or
(4) a blood derivative;
in Indiana unless the blood center has certified to the state department that the blood has undergone a screening test under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-12
Rules
Sec. 12. The state department shall adopt rules under IC 4-22-2 to carry out the purposes of this chapter. In formulating the rules, the state department shall consider present medical and scientific practices in the field and any other proper procedure that should be followed to reasonably ensure the safety of the donor and recipient of whole blood, plasma, blood products, and blood derivatives.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-13
Screening tests; blood labeling; confirmatory tests; disposal of blood; notification and referral of donors; records; violations
Sec. 13. (a) A blood center shall perform a screening test on a donor's blood and obtain the results of the test before blood, plasma, a blood product, or a blood derivative is distributed for use.
(b) The blood center shall label blood, plasma, a blood product, or a blood derivative before distribution by the blood center to indicate the results of the tests required by this chapter. The blood center shall also label each blood sample according to the regulations of the federal Food and Drug Administration.
(c) The blood center shall perform a confirmatory test on a blood donation from a donor when the screening test performed under subsection (a) yields repeatedly reactive results.
(d) Except for:
(1) a sample retained to perform a confirmatory test; or
(2) units used for research purposes or in the production of pharmaceutical products if the blood center has obtained approval from the federal Food and Drug Administration; the blood center shall dispose of a blood donation after an inconclusive or repeatedly reactive screening test has been performed. The disposal must be made under rules adopted by the state department under this chapter and IC 16-41-16.
(e) A blood center shall report to the state department the results of each positive confirmatory test conducted under subsection (c).
(f) A blood center shall attempt to notify a donor and refer the donor to counseling when the confirmatory test on the donor's blood is inconclusive or indicates the presence of antibodies to the human immunodeficiency virus (HIV).
(g) Each health care provider that administers blood transfusions shall keep a record of the following:
(1) Blood center that furnished the blood.
(2) Unit number assigned to the blood.
The records shall be made available to the state department for inspection.
(h) An employee who is responsible for conducting the screening test required under this section who knowingly or intentionally fails to conduct the screening test commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-14
Confidentiality of information; violations
Sec. 14. (a) A person may not disclose or be compelled to disclose information collected under this chapter or under rules adopted under this chapter. This information may not be released or made public upon subpoena or otherwise, except under the following circumstances:
(1) For statistical purposes if done in a manner that does not identify any individual.
(2) With the written consent of all individuals identified in the information released.
(3) To the extent necessary to enforce public health laws or to protect the health or life of a named person.
(b) Except as provided in subsection (a), a person responsible for recording, reporting, or maintaining information required to be reported under this chapter who recklessly, knowingly, or intentionally discloses or fails to protect information classified as confidential under this section commits a Class A misdemeanor.
(c) In addition to subsection (b), a public employee who violates this section is subject to discharge or other disciplinary action under the personnel rules of the agency that employs the employee.
As added by P.L.2-1993, SEC.24.

IC 16-41-12-15
Donor information; informed consent
Sec. 15. (a) A blood center shall require a blood donor to provide to the blood center the following information:
(1) Name.
(2) Address.         (3) Date of birth.
(b) A blood center shall request a blood donor to provide the blood donor's Social Security number.
(c) A blood center shall report the name and address of a blood donor to the state department when a confirmatory test of the blood donor's blood confirms the presence of antibodies to the human immunodeficiency virus (HIV).
(d) A blood center shall provide to a blood donor information to enable the blood donor to give informed consent to the procedures required by this chapter or IC 16-36. The information required by this subsection must be in the following form:
NOTICE



CHAPTER 13. COMMUNICABLE DISEASE: BODY FLUID PRECAUTIONS WITH RESPECT TO HANDLING OF DEAD BODIES

IC 16-41-13-1
Notice requirement
Sec. 1. (a) The attending physician or health care provider shall prepare and attach to the body of a deceased individual a conspicuous notice with the statement: "Observe Body Fluid Precautions" whenever the physician or provider knows that at least one (1) of the following disease processes was present in the deceased at the time of death:
(1) Hepatitis (Types B, non A, non B).
(2) Human immunodeficiency virus (HIV) infection (acquired immune deficiency syndrome and AIDS related complex).
(3) Tuberculosis.
(4) Herpes.
(5) Gonorrhea.
(6) Syphilis (primary and secondary).
(7) Burkett's lymphoma.
(8) Kaposi's sarcoma.
(9) Arthropod-borne viral diseases.
(10) Babesiosis.
(11) Creutzfeldt-Jakob disease.
(12) Leptospirosis.
(13) Malaria.
(14) Rat-bite fever.
(15) Relapsing fever.
(16) Y. Pestis.
(17) Hemorrhagic fevers.
(18) Rabies.
(19) Any other communicable disease (as defined in IC 16-41-2).
(b) The notice required in this chapter must accompany the body when the body is picked up for disposition.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-2
Presentation of notice
Sec. 2. A person who:
(1) picks up or transports a body for disposition; and
(2) has received notice of a communicable disease under this chapter;
shall present the notice described in section 1 of this chapter to the embalmer, funeral director, or other person taking possession of the body.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-3
Confidentiality of information      Sec. 3. (a) Information regarding a deceased individual's communicable disease contained in the notice required by this chapter shall be kept confidential by the attending physician, health care provider, funeral director, or other person in possession of the body. Such information may be disclosed only if the information is required by state or federal law or under a court order based on circumstances described in IC 16-41-8-1.
(b) An attending physician, health care provider, or other person in possession of the body who discloses information in violation of this chapter commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-4
Refusal or failure to give notice; penalty
Sec. 4. A person who knowingly refuses or fails to give notice under section 1 of this chapter to persons disposing of a body that the deceased individual was known to have been diagnosed as having a communicable disease listed in section 1 of this chapter commits a Class C misdemeanor.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-5
Use of universal precautions
Sec. 5. The provisions of IC 16-41-11 requiring the use of universal precautions apply to embalmers, funeral directors, and other persons who take possession of or handle a body.
As added by P.L.2-1993, SEC.24.

IC 16-41-13-6
Violations
Sec. 6. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 14. COMMUNICABLE DISEASE: TESTING OF SEMEN USED IN ARTIFICIAL INSEMINATION FOR COMMUNICABLE AND SEXUALLY TRANSMITTED DISEASES

IC 16-41-14-1
Application of chapter to husbands
Sec. 1. This chapter does not apply to a donor who is the husband of the recipient.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-2
Artificial insemination
Sec. 2. As used in this chapter, "artificial insemination" means the introduction of semen into the vagina or cervix of a woman by means other than through the act of coitus.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-3
Donor insemination
Sec. 3. As used in this chapter, "donor insemination" means artificial insemination by a donor.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-4
Practitioner
Sec. 4. As used in this chapter, "practitioner" means a person who:
(1) performs donor insemination; or
(2) receives, processes, or stores semen intended for donor insemination.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-5
Disease testing; reports; pretesting donation
Sec. 5. (a) Except as provided in subsection (e) and section 7 of this chapter, a practitioner shall test each donor of semen for the following diseases before the donor provides a donation:
(1) Syphilis.
(2) Hepatitis B surface antigen and core antibody.
(3) HIV antibody.
(b) Except as provided in section 7 of this chapter, a practitioner shall test each recipient initially and at least annually as long as artificial insemination procedures are continuing for the following diseases:
(1) Syphilis.
(2) Hepatitis B surface antigen.
(3) HIV antibody.
(c) A practitioner shall perform or arrange for a confirmatory test for HIV antibody if the initial screening test for HIV antibody yields

positive results.
(d) The practitioner shall report the information required under IC 16-41-2 when a test performed under subsection (c) confirms the presence of a disease required to be reported to the state department.
(e) If a practitioner states in writing that a person has a disease or will soon undergo medical treatment that may damage the person's:
(1) ability to donate semen; or
(2) semen;
the practitioner shall allow the person to donate semen before performing the tests required under subsection (a).
As added by P.L.2-1993, SEC.24. Amended by P.L.255-1996, SEC.14.

IC 16-41-14-6
Testing rules
Sec. 6. The state department shall adopt rules under IC 4-22-2 to provide for testing for communicable and sexually transmitted diseases under this chapter, including the identification of the diseases to be tested and the type of test to be used.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-7
Use of semen; conditions; HIV testing
Sec. 7. (a) Except as provided in subsection (b), a practitioner may not use a donation of semen until the following conditions are met:
(1) The specimen has been frozen and quarantined for at least one hundred eighty (180) days.
(2) The donor is retested after one hundred eighty (180) days for the HIV antibody.
(b) If the recipient indicates that the donor is in a mutually monogamous relationship with the recipient, the practitioner:
(1) shall perform the HIV test required under this chapter for the donor at least annually as long as artificial insemination procedures are continuing; and
(2) may not perform artificial insemination unless the tests for HIV antibody performed under this chapter produce negative results.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-8
Disposal of HIV infected semen
Sec. 8. A practitioner shall dispose of a donation of semen after a confirmatory test indicates the presence of the HIV antibody. The disposal must be made according to the rules concerning the disposal of infectious waste.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-9
Reporting of diseases; notification of donors      Sec. 9. (a) A practitioner shall report the name and address of a donor or recipient to the state department if a required test shows the presence of a disease required to be reported under IC 16-41-2.
(b) A practitioner shall attempt to notify a donor or recipient if a required test indicates the presence of a disease that must be reported under IC 16-41-2.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-10
Referral of HIV infected donors to counseling
Sec. 10. A practitioner shall refer a donor or recipient to appropriate counseling if a confirmatory test indicates the presence of the HIV antibody.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-11
Additional testing
Sec. 11. A practitioner or other person is not required to perform a test on the donor's semen if the following conditions are met:
(1) The semen is labeled indicating that the semen has been previously tested as required by this chapter.
(2) Evidence is submitted that the donor has been tested as required by this chapter and all tests were negative.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-12
Donor information
Sec. 12. (a) A practitioner shall require a semen donor to provide the following information:
(1) Name.
(2) Address.
(3) Date of birth.
(b) A practitioner shall request a semen donor to provide the semen donor's Social Security number.
As added by P.L.2-1993, SEC.24.

IC 16-41-14-13
Informed consent
Sec. 13. A practitioner shall provide information to a semen donor to enable the semen donor to give informed consent to the procedures required by this chapter. The information required by this section must be in the following form:
NOTICE



CHAPTER 15. COMMUNICABLE DISEASE: PREVENTION AND CONTROL OF VENEREAL DISEASES

IC 16-41-15-1
Approved laboratory
Sec. 1. As used in this chapter, "approved laboratory" means a laboratory approved by the state department for making serological tests.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-2
Standard serological test for syphilis
Sec. 2. As used in this chapter, "standard serological test for syphilis" means a test recognized as a standard serological test for syphilis by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-3
Venereal disease prevention and control programs; appropriation requests
Sec. 3. The local board of health or health officer may request from the appropriate body an appropriation for a venereal disease prevention and control program, which may include hospitalization and quarantine, when the local board of health or health officer determines that either of the following conditions exist:
(1) There is a prevalency of venereal disease inimical to the public health, safety, and welfare of the citizens.
(2) Venereal disease is causing economic interference with any phase of public welfare in the local health board's or health officer's jurisdiction.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-4
Appropriations
Sec. 4. The local health officer shall transmit the request for funds to establish the venereal disease prevention and control program to the appropriate governing body, which may appropriate, out of any money that may be available in the governing body's general fund, an amount the governing body considers necessary and advisable to properly carry out the program as an emergency appropriation.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-5
Tax levies; collection; credit
Sec. 5. The appropriate governing body may levy annually a tax of not more than one cent ($0.01) on each one hundred dollars ($100) of taxable property for the control and prevention of venereal disease. The tax is in addition to other taxes of the local governing body. The tax shall be collected in the same manner as other taxes

and shall be credited to the local board of health venereal disease prevention and control fund.
As added by P.L.2-1993, SEC.24. Amended by P.L.6-1997, SEC.178.

IC 16-41-15-6
Infant eye examinations; treatment
Sec. 6. A person in professional attendance at a birth shall carefully examine the eyes of the infant and if there is reason for suspecting infection in one (1) or both eyes, the person in professional attendance at the birth shall apply such prophylactic treatment as may be prescribed by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-7
Birth certificates; ophthalmia neonatorum precaution information
Sec. 7. The state department shall require in each birth certificate, in addition to information otherwise required in the certificate, an answer to the question "Were precautions taken against ophthalmia neonatorum?".
As added by P.L.2-1993, SEC.24.

IC 16-41-15-8
Duty to provide ophthalmia neonatorum precaution information
Sec. 8. It is unlawful for any person in professional attendance at a birth to fail to include an answer to the question on a birth certificate: "Were precautions taken against ophthalmia neonatorum?".
As added by P.L.2-1993, SEC.24.

IC 16-41-15-9
Infant eye inflammation, swelling, or discharge; reports; treatment
Sec. 9. (a) If:
(1) one (1) or both eyes of an infant become inflamed, swollen, or show an unnatural discharge or secretion at any time within two (2) weeks after birth; and
(2) there is no legally qualified person in professional attendance;
the parent or other person who is in charge of the care of the infant shall immediately report in writing the infection or unnatural discharge not more than six (6) hours after discovery to the health officer.
(b) If treatment has not been secured by the time the report on the infection or unnatural discharge is made, the local health officer shall direct the person to secure adequate medical service and to make a report to the local health officer when the treatment has been secured.
(c) If the person who is in charge of the care of the infant is unable to pay for medical treatment for the infant, the local health officer may direct the person to place the infant in the charge of the proper agency or official responsible for the medical care of

indigents.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-10
Syphilis testing during pregnancy; duty of physician
Sec. 10. A physician who diagnoses a pregnancy of a woman shall take or cause to be taken a sample of blood:
(1) at the time of diagnosis of pregnancy; and
(2) during the third trimester of pregnancy, if the woman belongs to a high risk population for which the Centers for Disease Control Sexually Transmitted Diseases Treatment Guidelines" recommend a third trimester syphilis testing;
and shall submit each sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24. Amended by P.L.255-1996, SEC.16.

IC 16-41-15-11
Syphilis testing during pregnancy; duty of attendant
Sec. 11. A person other than a physician who is permitted by law to attend a pregnant woman, but who is not permitted by law to take blood specimens, shall cause a sample of the blood of the pregnant woman to be taken by a licensed physician, who shall submit the sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-12
Syphilis testing at time of delivery
Sec. 12. If at the time of delivery positive evidence is not available to show that standard serological tests for syphilis have been made in accordance with section 10 of this chapter, the person in attendance at the delivery shall take or cause to be taken a sample of the blood of the woman at the time of the delivery and shall submit the sample to an approved laboratory for a standard serological test for syphilis.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-13
Syphilis testing information; inclusion in birth and stillbirth certificates
Sec. 13. (a) The state department shall require in each birth certificate and stillbirth certificate, in addition to information otherwise required in the certificate, the following information:
(1) Whether a serological test for syphilis was made for the woman who bore the child.
(2) If a serological test for syphilis was made, the date the blood specimen was taken.
(3) If a serological test for syphilis was made, whether the test was made during pregnancy or at the time of delivery.         (4) If a serological test for syphilis was not made, the reason why the test was not made.
(b) A person who prepares a birth certificate or a stillbirth certificate shall include the information required in subsection (a).
As added by P.L.2-1993, SEC.24.

IC 16-41-15-14
Admission of infected persons to charitable and penal institutions
Sec. 14. The fact that a person has a venereal disease may not bar the person's admission to a benevolent, charitable, or penal institution or correctional facility supported and maintained in any part by state funds.
As added by P.L.2-1993, SEC.24. Amended by P.L.12-1996, SEC.12.

IC 16-41-15-15
Treatment of infected persons admitted to charitable and penal institutions
Sec. 15. Whenever a person with a venereal disease is admitted to a benevolent, charitable, or penal institution or correctional facility of Indiana, the superintendent or official in charge of the institution or correctional facility shall institute and provide the proper treatment for the person and shall carry out laboratory tests necessary to determine the nature, course, duration, and results of the treatment.
As added by P.L.2-1993, SEC.24. Amended by P.L.12-1996, SEC.13.

IC 16-41-15-16
Free laboratory service for charitable and penal institutions
Sec. 16. The services of the laboratory of the state department shall be available without charge for the laboratory diagnoses and tests as may be necessary to carry out sections 14 and 15 of this chapter. The state institutions and the state department shall cooperate in every reasonable way in the prevention and suppression of venereal diseases.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-17
Application of chapter to spiritual and prayer healing
Sec. 17. Sections 10 through 12 of this chapter do not apply to the following:
(1) A person who administers to or treats the sick or suffering by spiritual means or prayer.
(2) A person who, because of the person's religious belief, in good faith selects and depends upon spiritual means or prayer for treatment or cure of diseases.
As added by P.L.2-1993, SEC.24.

IC 16-41-15-18
Violations
Sec. 18. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a

Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 16. COMMUNICABLE DISEASE: TREATMENT OF INFECTIOUS WASTE

IC 16-41-16-1
Application of chapter
Sec. 1. (a) This chapter applies to persons and facilities that handle infectious waste, including the following:
(1) Hospitals.
(2) Ambulatory surgical facilities.
(3) Medical laboratories.
(4) Diagnostic laboratories.
(5) Blood centers.
(6) Pharmaceutical companies.
(7) Academic research laboratories.
(8) Industrial research laboratories.
(9) Health facilities.
(10) Offices of health care providers.
(11) Diet or health care clinics.
(12) Offices of veterinarians.
(13) Veterinary hospitals.
(14) Emergency medical services providers.
(15) Mortuaries.
(b) Except as provided in sections 2, 4, and 7.5 of this chapter, this chapter does not apply to:
(1) home health agencies; or
(2) hospice services delivered in the home of a hospice patient.
As added by P.L.2-1993, SEC.24. Amended by P.L.146-1996, SEC.5.

IC 16-41-16-2
Contaminated sharp
Sec. 2. (a) As used in this chapter, "contaminated sharp" means an object that meets the following conditions:
(1) Is capable of cutting or penetrating the skin.
(2) Has been in contact with blood or body fluids.
(b) The term includes a hypodermic or suture needle, syringe, scalpel blade, pipette, lancet, or broken glass.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-3
Effective treatment
Sec. 3. (a) As used in this chapter, "effective treatment" means treatment that meets the following conditions:
(1) Reduces the pathogenic qualities of infectious waste to a point where the waste is safe to handle.
(2) Is designed for the specific waste involved.
(3) Is carried out in a manner consistent with rules adopted by the state department under section 8 of this chapter.
(b) The term includes the following:
(1) Incineration.         (2) Steam sterilization.
(3) Chemical disinfection.
(4) Thermal inactivation.
(5) Irradiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-4
Infectious waste
Sec. 4. (a) Except as provided in subsection (c), as used in this chapter, "infectious waste" means waste that epidemiologic evidence indicates is capable of transmitting a dangerous communicable disease (as defined by rule adopted under IC 16-41-2-1).
(b) The term includes the following:
(1) Pathological wastes.
(2) Biological cultures and associated biologicals.
(3) Contaminated sharps.
(4) Infectious agent stock and associated biologicals.
(5) Blood and blood products in liquid or semiliquid form.
(6) Laboratory animal carcasses, body parts, and bedding.
(7) Wastes (as described under section 8 of this chapter).
(c) "Infectious waste", as the term applies to a:
(1) home health agency; or
(2) hospice service delivered in the home of a hospice patient;
includes only contaminated sharps.
As added by P.L.2-1993, SEC.24. Amended by P.L.146-1996, SEC.6.

IC 16-41-16-5
Pathological waste
Sec. 5. As used in this chapter, "pathological waste" includes:
(1) tissues;
(2) organs;
(3) body parts; and
(4) blood or body fluids in liquid or semiliquid form;
that are removed during surgery, biopsy, or autopsy.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-6
Secure area
Sec. 6. As used in this chapter, "secure area" means an area that is designed and maintained to prevent the entry of unauthorized persons.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-7
Treatment of infectious waste
Sec. 7. (a) Before infectious waste is placed in an area that is not a secure area and before the waste is sent for final disposal, all infectious waste must be:
(1) effectively treated on site; or
(2) transported off site for effective treatment; according to rules adopted under section 8 of this chapter.
(b) A facility shall treat liquid infectious waste or excreta that are infectious waste as required by subsection (a) or flush the liquid infectious waste or excreta that are infectious waste in compliance with rules adopted under IC 4-22-2.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-7.5
Treatment of noninfectious waste
Sec. 7.5. Any waste that is not infectious waste (as defined in section 4(c) of this chapter) must be double bagged and tied to protect handlers.
As added by P.L.146-1996, SEC.7.

IC 16-41-16-8
Rules
Sec. 8. (a) After consulting with an advisory committee composed of representatives of persons or facilities that handle infectious wastes, the state department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
(b) The state department shall adopt rules under this section after considering the guidelines of the following:
(1) United States Environmental Protection Agency.
(2) United States Centers for Disease Control.
(3) United States Occupational Safety and Health Administration.
(4) State department of labor.
(5) State department of environmental management.
(c) The state department shall adopt rules under this section that establish an alternative to 410 IAC 1-3-28 to allow a person or facility that transports infectious waste offsite to label each container of infectious waste in a manner that:
(1) does not specifically identify the generating facility or treatment facility; and
(2) ensures that the identity of the generating facility or treatment facility may be readily obtained based on the label information.
As added by P.L.2-1993, SEC.24. Amended by P.L.128-1997, SEC.9.

IC 16-41-16-9
Inspections on private property
Sec. 9. (a) The state department may designate an agent who may enter on private property to inspect for and investigate possible violations of this chapter or rules adopted under this chapter if the following conditions are met:
(1) The agent has probable cause to believe that evidence of a health threat exists on private property.
(2) The agent presents proper credentials.
(3) Emergency circumstances exist or a warrant is issued.
(b) This section does not impair the authority of the state

department to enter public or private property as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-10
Orders of compliance; civil penalties
Sec. 10. (a) The state department may commence an action under IC 4-21.5-3-6 or IC 4-21.5-4 for issuance of an order of compliance and a civil penalty not to exceed one thousand dollars ($1,000) per violation per day against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state department's designated agent in the performance of official duties under this chapter or a rule adopted under this chapter.
(b) The state department may commence an action against a facility licensed by the state department under either subsection (a) or the licensure statute for that facility, but the state department may not bring an action arising out of one (1) incident under both statutes.
As added by P.L.2-1993, SEC.24.

IC 16-41-16-11
Violations
Sec. 11. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 17. PREVENTION AND TREATMENT PROGRAMS: EXAMINATION OF INFANTS FOR PHENYLKETONURIA, HYPOTHYROIDISM, AND OTHER DISORDERS

IC 16-41-17-1
Waste blood specimen
Sec. 1. As used in this chapter, "waste blood specimen" means a blood sample or a solid, liquid, or semiliquid blood product that:
(1) has served the intended purpose under section 4 of this chapter; or
(2) has served the natural, biological, medical, or intended purpose and has been discarded or accumulated for discard from a use other than as provided under section 10(a)(5) of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-2
Examinations; religious exemption
Sec. 2. (a) Subject to subsection (c), every infant shall be given examinations at the earliest feasible time for the detection of the following disorders:
(1) Phenylketonuria.
(2) Hypothyroidism.
(3) Hemoglobinopathies, including sickle cell anemia.
(4) Galactosemia.
(5) Maple Syrup urine disease.
(6) Homocystinuria.
(7) Inborn errors of metabolism that result in mental retardation and that are designated by the state department.
(8) Congenital adrenal hyperplasia.
(9) Biotinidase deficiency.
(10) Disorders detected by tandem mass spectrometry or other technologies with the same or greater detection capabilities as tandem mass spectrometry, if the state department determines that the technology is available for use by a designated laboratory under section 7 of this chapter.
(b) Subject to subsection (c), every infant shall be given a physiologic hearing screening examination at the earliest feasible time for the detection of hearing impairments.
(c) If a parent of an infant objects in writing, for reasons pertaining to religious beliefs only, the infant is exempt from the examinations required by this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.2; P.L.149-2001, SEC.3.

IC 16-41-17-3
Educational program
Sec. 3. The state department shall conduct an intensive educational program among physicians, hospitals, public health nurses, and the public concerning the disorders listed in section 2 of

this chapter. The educational program must include information about:
(1) the nature of the disorders; and
(2) examinations for the detection of the disorders in infancy;
so that measures may be taken to prevent the mental retardation, medical complications, or mortality resulting from the disorders.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-4
Tests
Sec. 4. After consultation with medical authorities, the state department shall require appropriate tests to be used in the detection of disorders listed in section 2 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-5
Detection plans and procedures
Sec. 5. The state department and all local boards of health shall encourage and promote the development of plans and procedures for the detection of the disorders listed in section 2 of this chapter in all local health jurisdictions of Indiana.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-6
Reports
Sec. 6. (a) The state department shall provide forms on which the results of tests performed on each child for the disorders listed in section 2 of this chapter shall be reported to the state department by physicians and hospitals.
(b) The state department shall ascertain at least quarterly the extent of such testing and the findings shall be reported to all hospitals, physicians, and other groups interested in child welfare.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-7
Testing laboratories
Sec. 7. (a) The state department shall designate at least one (1) laboratory for testing for disorders listed in section 2(a) of this chapter.
(b) The designated laboratories shall perform tests on all infants for the detection of disorders under section 2(a) of this chapter.
(c) This section does not prevent other facilities from conducting tests for disorders under this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.3.

IC 16-41-17-8
Blood samples
Sec. 8. Each hospital and physician shall:
(1) take or cause to be taken a blood sample from every infant born under the hospital's and physician's care; and         (2) transport or cause to be transported each blood sample described in subdivision (1) to a laboratory designated under section 7 of this chapter;
for testing for the disorders listed in section 2(a) of this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.91-1999, SEC.4.

IC 16-41-17-9
Rules
Sec. 9. The state department shall adopt rules under IC 4-22-2 to carry out this chapter, including rules to ensure the following:
(1) Proper and timely sample collection and transportation under section 8 of this chapter.
(2) Quality testing procedures at the laboratories designated under section 7 of this chapter.
(3) Uniform reporting procedures.
(4) Centralized coordination, tracking, and follow-up.
(5) Appropriate diagnosis and management of affected newborns and counseling and support programs for newborns' families.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-10
Follow-up programs; newborn screening fees; waste blood specimen confidentiality
Sec. 10. (a) The state department shall develop the following:
(1) A registry for tracking and follow-up of all newborns and individuals for screening.
(2) A centralized program that provides follow-up, diagnosis, management, and family counseling and support, including equipment, supplies, formula, and other materials, for all infants and individuals identified as having one (1) of the disorders listed in section 2 of this chapter.
(3) A laboratory quality assurance program, including proficiency testing.
(4) A statewide network of genetic evaluation and counseling services.
(5) A system for using, for epidemiological survey and research purposes, any waste blood specimen generated under this chapter.
(b) The program described in subsection (a) shall be funded by collection of a newborn screening fee for each newborn screened by a designated laboratory.
(c) The state department shall set the fee and procedures for disbursement under rules adopted under IC 4-22-2. The fee must be based upon the projected cost of the program. The proposed fee must be approved by the budget agency before the rule is adopted.
(d) The designated laboratory shall assess, collect, and deposit the fees established under subsection (c) in the newborn screening fund established under section 11 of this chapter.
(e) The state department shall annually review the newborn

screening fee.
(f) Waste blood specimens used for the purpose of implementing the system described under subsection (a)(5) may not include the name or other identifying characteristics that would identify the individual submitting the specimen.
As added by P.L.2-1993, SEC.24.

IC 16-41-17-11
Newborn screening fund
Sec. 11. (a) The newborn screening fund is established for the purpose of carrying out this chapter. The state department shall administer the fund.
(b) The expenses of the newborn screening program shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.24.



CHAPTER 18. PREVENTION AND TREATMENT PROGRAMS: HEMOPHILIA CARE AND TREATMENT PROGRAM

IC 16-41-18-1 Repealed
(Repealed by P.L.87-1994, SEC.16.)



CHAPTER 19. PREVENTION AND TREATMENT PROGRAMS: PROVISION OF FREE DRUGS AND VACCINES TO INDIGENTS

IC 16-41-19-1
Biologicals
Sec. 1. As used in this chapter, "biologicals" means drugs and vaccines.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-2
Antitoxins and vaccines
Sec. 2. All counties, cities, and towns shall supply without charge diphtheria, scarlet fever, and tetanus (lockjaw) antitoxin and rabies vaccine to persons financially unable to purchase the antitoxin or vaccine, upon the application of a licensed physician.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-3
Application forms
Sec. 3. The state department shall supply the necessary application forms to all local health officers for the administration of section 2 of this chapter and IC 12-20-16-14. The local health officers shall supply physicians with the forms on request. The application forms shall be designed to provide the statistical information required by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-4
Physicians' affirmation
Sec. 4. The physician or advanced practice nurse applying for free biologicals as provided in this chapter and IC 12-20-16-14 shall sign in ink the following affirmation printed on the application form:
I solemnly affirm that the free biologicals applied for will be administered to the person named above, and it is my belief after inquiry that the person is financially unable to pay for the biologicals.
As added by P.L.2-1993, SEC.24. Amended by P.L.262-2003, SEC.8.

IC 16-41-19-5
Supply of biologicals
Sec. 5. On receipt of an official form properly filled out and signed in ink by a physician, any dealer may supply the biologicals called for in the application form.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-6
Payment claims
Sec. 6. When the application form is filed with the proper financial officer, the application form constitutes a legal claim for the

market price of the furnished biologicals against the appropriate county, township, city, or town in which biologicals are used and against which the application form is issued.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-7
Costs
Sec. 7. (a) Except as provided in subsection (b), all costs that are incurred in furnishing biologicals under this chapter, IC 12-20-16-2(c)(13), or IC 12-20-16-14 shall be paid by:
(1) the appropriate county, city, or town against which the application form is issued from general funds; and
(2) the appropriate township against which the application form is issued from funds in the township assistance fund;
not otherwise appropriated without appropriations.
(b) A township is not responsible for paying for biologicals as provided in subsection (a)(2) if the township trustee has evidence that the individual has the financial ability to pay for the biologicals.
(c) After being presented with a legal claim for insulin being furnished to the same individual a second time, a township trustee may require the individual to complete and file a standard application for township assistance in order to investigate the financial condition of the individual claiming to be indigent. The trustee shall immediately notify the individual's physician that:
(1) the financial ability of the individual claiming to be indigent is in question; and
(2) a standard application for township assistance must be filed with the township.
The township shall continue to furnish insulin under this section until the township trustee completes an investigation and makes a determination as to the individual's financial ability to pay for insulin.
(d) For purposes of this section, the township shall consider an adult individual needing insulin as an individual and not as a member of a household requesting township assistance.
As added by P.L.2-1993, SEC.24. Amended by P.L.259-2001, SEC.9; P.L.73-2005, SEC.169.

IC 16-41-19-8
Records
Sec. 8. Each local health officer shall make official records of all cases in which free biologicals are furnished in the local health officer's jurisdiction. The local health officer shall, by the fifth day of each month, send information concerning the preceding month as required by the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-9
Preventive biologicals
Sec. 9. (a) The state department may supply without charge, in the

interest of disease prevention and control, preventive biologicals to local health officers for immunization of individuals financially unable to purchase the biologicals.
(b) The state department shall determine the procedures necessary for the proper administration of this section.
As added by P.L.2-1993, SEC.24.

IC 16-41-19-10
Violations
Sec. 10. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 19.5. PREVENTION AND TREATMENT PROGRAMS: POST-ORGAN TRANSPLANT PROGRAM

IC 16-41-19.5-1
"Post-organ transplant program" defined
Sec. 1. As used in this chapter, "post-organ transplant program" refers to a program established by the state department to pay recipients eligible under this chapter for costs of immunosuppressive drugs prescribed exclusively for the maintenance of individuals who undergo the transplant of an internal organ, including a heart, lung, liver, or kidney, if the costs of the drugs are not reimbursed from other sources.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-2
Establishment
Sec. 2. The state department shall establish a post-organ transplant program.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-3
Eligibility
Sec. 3. An individual who meets the following requirements is eligible for the post-organ transplant program:
(1) The individual has submitted a properly completed application on a form supplied by the state department.
(2) The individual has a household income that is not more than two hundred fifty percent (250%) of the federal poverty level as determined by the federal Office of Management and Budget.
(3) The individual is a resident of Indiana and has resided in Indiana for twelve (12) months before submitting the application. An individual is not excluded from the program for receiving an organ transplant outside Indiana.
(4) The individual meets any other eligibility standards adopted by the state department.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-4
Amount paid by state department to applicants
Sec. 4. (a) The state department shall determine the maximum amount the state department will pay each eligible post-organ transplant program applicant based on the following criteria:
(1) Available money.
(2) Covered immunosuppressive drugs.
(3) The terms of any contract between the state department and the patient's health care provider.
(4) The reimbursement rate for a post-organ transplant drug may not be greater than the Medicaid reimbursement rate for the drug, minus a copayment by the recipient.     (b) The state health commissioner may restrict or categorize payments for post-organ transplant drugs to meet budgetary limitations.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-5
Reimbursement of recipients by state department
Sec. 5. (a) Except as provided in subsection (b), the state department may not reimburse an eligible recipient under the post-organ transplant program for drug costs that are reimbursed or eligible for reimbursement by a governmental entity or other third party, including Medicaid, Medicare, the Veterans Administration, a health insurance company, or a health maintenance organization.
(b) The state health commissioner may waive the requirements of subsection (a) on a case by case basis if the commissioner determines that enforcement of subsection (a) will deny services to a class of post-organ transplant patients because of conflicting state or federal law.
(c) The state department shall adopt rules under IC 4-22-2 to ensure that all required benefit payments for post-organ transplant drugs under subsection (a) are properly paid.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-6
Duties of state department
Sec. 6. The state department shall:
(1) maintain an immunosuppressive drug formulary that includes the drugs that are eligible for reimbursement under the post-organ transplant program;
(2) establish an internal review procedure for updating the formulary that includes procedures for adding and deleting drugs from the formulary; and
(3) review the formulary at least quarterly each year.
As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-7
Post-organ transplant program fund
Sec. 7. (a) The post-organ transplant program fund is established for the purpose of providing payment of immunosuppressive drugs to eligible organ transplant recipients under this chapter. The fund shall be administered by the state department.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund consists of appropriations, gifts, grants, and donations from public or private sources. Money in the fund at the end of a state fiscal year does not revert to the state general fund. As added by P.L.27-1999, SEC.2.

IC 16-41-19.5-8
Rules
Sec. 8. The state department may adopt rules under IC 4-22-2 that are necessary to implement this chapter.
As added by P.L.27-1999, SEC.2.



CHAPTER 20. HEALTH, SANITATION, AND SAFETY: DWELLINGS UNFIT FOR HUMAN HABITATION

IC 16-41-20-1
Dwellings unfit for human habitation
Sec. 1. A dwelling is unfit for human habitation when the dwelling is dangerous or detrimental to life or health because of any of the following:
(1) Want of repair.
(2) Defects in the drainage, plumbing, lighting, ventilation, or construction.
(3) Infection with contagious disease.
(4) The existence on the premises of an unsanitary condition that is likely to cause sickness among occupants of the dwelling.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-2
Powers of local inspectors of buildings
Sec. 2. The inspector of buildings in a city or town may exercise all the powers granted the inspector in the following:
(1) A city or town ordinance dealing with housing.
(2) This chapter to boards of health.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-3
Exercise of powers by the state health department
Sec. 3. The state department may not exercise a power granted in this chapter without giving to the local board of health or county health officer having jurisdiction a notice setting forth the conditions that have been certified to the state department or of which the state department has knowledge. If the local board of health or county health officer fails to act not more than three (3) days after the notice, the state department may exercise the granted powers.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-4
Orders to vacate dwellings
Sec. 4. Whenever the state department, the local board of health, or county health officer determines that a dwelling is unfit for human habitation, the state department, local board of health, or county health officer may issue an order requiring all persons living in the dwelling to vacate the dwelling within not less than five (5) days and not more than fifteen (15) days. The order must mention at least one (1) reason for the order.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-5
Extension or revocation of orders to vacate dwellings      Sec. 5. (a) The state department, local board of health, or county health officer that issued an order to vacate under section 4 of this chapter shall, for a good reason, extend the time within which to comply with the order.
(b) The state department, local board of health, or county health officer may revoke the order if satisfied that the danger from the dwelling has ceased to exist and that the dwelling is fit for habitation.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-6
Public nuisances
Sec. 6. The state department, local board of health, or county health officer may declare a dwelling that is unfit for human habitation a public nuisance. The state department, local board of health, or county health officer may order to be removed, abated, suspended, altered, improved, or purified a dwelling, structure, excavation, business, pursuit, or thing in or about the dwelling or the dwelling's lot, or the plumbing, sewerage, drainage, light, or ventilation of the dwelling.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-7
Orders for cleaning, repairing, or improving
Sec. 7. The state department, local board of health, or county health officer may order purified, cleansed, disinfected, renewed, altered, repaired, or improved a dwelling, excavation, building, structure, sewer, plumbing, pipe, passage, premises, ground, or thing in or about a dwelling that is found to be unfit for human habitation or the dwelling's lot.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-8
Service of orders
Sec. 8. An order issued under this chapter shall be served on the tenant and the owner of the dwelling or the owner's rental agent. The order may be served on a person who by contract has assumed the duty of doing the things that the order specifies to be done.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-9
Judicial review of orders
Sec. 9. (a) A person aggrieved by an order of a local board of health or county health officer issued under this chapter may, not more than ten (10) days after the making of the order, file with the circuit or superior court a petition seeking a review of the order.
(b) The court shall hear the appeal. The court's decision is final.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-10
Appeal bonds      Sec. 10. The person appealing to the circuit or superior court shall file with the court a bond in an amount to be fixed by the court with sureties to be approved by the judge and conditioned to pay all the costs on the appeal if the person fails to sustain the appeal or the appeal is dismissed.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-11
Review proceedings
Sec. 11. (a) Review proceedings shall be docketed as an action between the appellant and the local board of health or county health officer and shall be tried as civil actions are tried.
(b) The:
(1) corporation counsel or the department of law in the city or town; and
(2) prosecuting attorney in cases arising outside of cities and towns and in cities and towns that do not have a department of law or any other legal representative;
shall attend to all the proceedings on the part of the local board of health or county health officer.
(c) If no appeal is taken within the required ten (10) days, the order of the local board of health or county health officer is final and conclusive.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-12
Costs and expenses
Sec. 12. A person who:
(1) violates this chapter; or
(2) fails to comply with an order of:
(A) the state department or the state department's authorized agents;
(B) a local board of health; or
(C) a county health officer;
is liable for all costs and expenses paid or incurred by the state department, a local board of health or the local board of health's authorized agents, or a local health officer in executing the order. This amount may be recovered in a civil action brought by the state department, the local board of health or the local board of health's authorized agents, or the county health officer, who is entitled to recover reasonable attorney's fees.
As added by P.L.2-1993, SEC.24.

IC 16-41-20-13
Violations
Sec. 13. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 21. HEALTH, SANITATION, AND SAFETY: REQUIREMENTS FOR SCHOOL BUILDINGS

IC 16-41-21-1
Construction and remodeling
Sec. 1. Schools shall be constructed or remodeled in accordance with the sanitary principles and rules of the fire prevention and building safety commission and the state department.
As added by P.L.2-1993, SEC.24.



CHAPTER 22. HEALTH, SANITATION, AND SAFETY: MASS GATHERINGS

IC 16-41-22-1
Exemptions from application of chapter
Sec. 1. (a) This chapter does not apply to a regularly established, permanent place of worship, a stadium, an athletic field, an arena, an auditorium, a coliseum, or other similar permanently established place of assembly for assemblies that do not exceed by more than two hundred fifty (250) people the maximum seating capacity of the structure where the assembly is held.
(b) This chapter does not apply to government sponsored fairs held on regularly established fairgrounds or to assemblies required to be licensed by other statutes or ordinances.
(c) This chapter does not apply to local or regional festivals, celebrations, or events that are held on an annual or regular basis and that were observed or celebrated at least two (2) times before January 1, 1973.
(d) This chapter does not apply to assemblies that are held on land owned or leased by the state or the federal government.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-2
Assembly
Sec. 2. As used in this chapter, "assembly" means a collection of individuals gathered together at any location at any one (1) time for any purpose.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-3
Governing body
Sec. 3. As used in this chapter, "governing body" means the following:
(1) County executive of a county.
(2) City-county fiscal and legislative body of a consolidated city.
(3) Fiscal and legislative body of a city.
(4) Town fiscal and legislative body.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-4
Unit
Sec. 4. As used in this chapter, "unit" means a city, town, or county.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-5
Licenses to hold assemblies
Sec. 5. A person may not:
(1) permit;         (2) maintain;
(3) promote;
(4) conduct;
(5) advertise;
(6) act as entrepreneur;
(7) undertake;
(8) organize;
(9) manage; or
(10) sell or give tickets to;
an actual or a reasonably anticipated assembly of at least five thousand (5,000) people that continues or can reasonably be expected to continue for at least eighteen (18) consecutive hours, whether on public or private property, unless a license to hold the assembly has first been issued by the appropriate law enforcement official of the unit in which the assembly is to gather. A license to hold an assembly issued to one (1) person permits any person to engage in any lawful activity in connection with the holding of the licensed assembly.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-6
Separate licenses
Sec. 6. A separate license is required for each day and each location in which at least five thousand (5,000) people assemble or can reasonably be anticipated to assemble and can reasonably be expected to continue for at least eighteen (18) consecutive hours.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-7
License fees
Sec. 7. The fee for each license is one hundred dollars ($100), payable to the state.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-8
Maximum attendance
Sec. 8. A license permits the assembly of only the maximum number of people stated in the license. The licensee may not sell tickets to or permit to assemble at the licensed location more than the maximum permissible number of people.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-9
Noise restriction
Sec. 9. The licensee may not permit the sound of the assembly to carry unreasonably beyond the boundaries of the location of the assembly.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-10
Conditions for licensing      Sec. 10. (a) Before an applicant may be issued a license, the applicant must comply with this section.
(b) The applicant must determine the maximum number of people that will be assembled or admitted to the location of the assembly. The maximum number may not exceed the maximum number that can reasonably assemble at the location of the assembly. If the assembly is to continue overnight, the maximum number is not more than is allowed to sleep within the boundaries of the location of the assembly by zoning or health ordinances of the unit.
(c) The applicant must provide proof of the following:
(1) Food concessions will be in operation on the grounds with sufficient capacity to accommodate the number of persons expected to be in attendance.
(2) The applicant, at the applicant's own expense, before the assembly commences, will do the following:
(A) Furnish potable water that meets the following conditions:
(i) Meets all federal and state requirements for purity.
(ii) Is sufficient to provide drinking water for the maximum number of people to be assembled at the rate of at least one (1) gallon per person per day and water for bathing at the rate of at least ten (10) gallons per person per day.
(B) Furnish separate, enclosed toilets for males and females that meet the following conditions:
(i) Meet all state and local specifications.
(ii) Are conveniently located throughout the grounds.
(iii) Are sufficient to provide facilities for the maximum number of people to be assembled, at the rate of at least one (1) toilet for every one hundred fifty (150) females and at least one (1) toilet for each two hundred (200) males.
(C) Furnish a lavatory with running water under pressure and a continuous supply of soap and paper towels with each toilet.
(D) Provide, together with the toilets, an efficient, sanitary means of disposing of waste matter deposited in compliance with all state and local laws and rules.
(E) Provide a sanitary method of disposing of solid waste, in compliance with state and local laws and rules, sufficient to dispose of the solid waste production of the maximum number of people to be assembled, at the rate of at least two and one-half (2 1/2) pounds of solid waste per person per day.
(F) Provide a plan for holding and collecting all solid waste at least one (1) time each day of the assembly and provide sufficient trash cans with tight fitting lids and personnel to perform the task.
(G) Provide physicians and nurses licensed to practice in Indiana, at the rate of at least one (1) physician for every ten

thousand (10,000) people and at least one (1) nurse for every five thousand (5,000) people anticipated to be assembled, with one-half (1/2) of the physicians and nurses to be on the site for which the license has been issued and the other one-half (1/2) to be readily available.
(H) Provide an enclosed covered structure where treatment may be provided containing a separately enclosed treatment room for each physician.
(I) Provide at least one (1) emergency ambulance available at all times.
(J) If the assembly is to continue during hours of darkness, provide illumination sufficient to light the entire area of the assembly at the rate of at least five (5) foot candles. However, the illumination may not shine unreasonably beyond the boundaries of the location of the assembly.
(K) Provide a free parking area inside the assembly grounds sufficient to provide parking space for the maximum number of people to be assembled, at the rate of at least one (1) parking space for every four (4) persons.
(L) Provide telephones connected to outside lines sufficient to provide for the maximum number of people to be assembled, at the rate of at least one (1) separate line and receiver for each one thousand (1,000) people.
(M) If the assembly is to continue overnight, provide camping facilities in compliance with all state and local requirements, sufficient to provide camping accommodations for the maximum number of people to be assembled.
(N) Provide security guards:
(i) who are either regularly employed, duly sworn, off duty law enforcement officers or private guards licensed in Indiana; and
(ii) sufficient to provide adequate security for the maximum number of people to be assembled, at a rate of at least one (1) security guard for each seven hundred fifty (750) people.
(O) Provide fire protection that meets the following conditions:
(i) Includes alarms, extinguishing devices, fire lanes, and escapes.
(ii) Is sufficient to meet all state and local standards for the location of the assembly.
(iii) Includes sufficient emergency personnel to operate efficiently the required equipment.
(P) Take all reasonably necessary precautions to ensure that the sound of the assembly will not carry unreasonably beyond the enclosed boundaries of the location of the assembly.
(Q) File a bond with the clerk of the unit in which the assembly is to gather. The bond must meet the following

conditions:
(i) Be either in cash or underwritten by a surety agent licensed to do business in Indiana.
(ii) Be issued at the rate of four dollars ($4) per person for the maximum number of people permitted to assemble.
(iii) Indemnify and hold harmless the unit or the unit's agents, officers, or employees from any liability or causes of action that might arise by reason of granting the license and from any cost incurred in cleaning up any waste material produced or left by the assembly.
(iv) Guarantee the state the payment of any taxes that accrue as a result of the gathering.
(v) Guarantee reimbursement of ticketholders if the event is canceled.
(vi) Guarantee repayment to any unit for actual expenses of repair or replacement of property owned by the unit or for which the unit is responsible.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-11
License applications
Sec. 11. Application for a license to hold an actual or anticipated assembly of at least five thousand (5,000) persons that can reasonably be expected to continue for at least eighteen (18) consecutive hours must be made in writing to the chief of police of the municipality or sheriff of the county at least sixty (60) days in advance of the assembly. The application must be accompanied by the bond required by section 10(c)(2)(Q) of this chapter and the license fee required by section 7 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-12
Approval of licenses
Sec. 12. (a) The chief of police or the sheriff to whom the application is made shall on the same day forward the application with the chief of police's or sheriff's recommendations to the local health department.
(b) The local health department shall examine the application and make the investigation that the local health department considers necessary and either approve or disapprove the application not more than fifteen (15) days after receipt. Immediately after making a determination, the local health department shall return the application, marked approved or disapproved, to the sheriff or chief of police who submitted the application.
(c) The sheriff or chief of police shall notify the applicant within five (5) days that the application has been disapproved or that the sheriff or chief of police will issue the license. The sheriff or chief of police may issue the license provided for in this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.142-1995, SEC.24.
IC 16-41-22-13
Statement of truth and accuracy of information
Sec. 13. The application must contain a statement made upon oath or affirmation that the statements contained in the application are true and correct to the best knowledge of the applicant. The statement must be signed and sworn to or affirmed by the following:
(1) The individual for an individual.
(2) All officers for a corporation.
(3) All partners for a partnership.
(4) All officers of an unincorporated association, a society, or a group.
(5) All members of an association, a society, or a group if there are no officers.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-14
Contents of license applications
Sec. 14. The application must disclose the following:
(1) The name, age, residence, and mailing address of each person required to sign the application by section 13 of this chapter and, in the case of a corporation, a certified copy of the articles of incorporation together with the name, age, residence, and mailing address of each person holding at least ten percent (10%) of the stock of the corporation.
(2) The address and legal description of all property on which the assembly is to be held, together with the name, residence, and mailing address of the record owner or owners of all the property.
(3) Proof of ownership of all property on which the assembly is to be held, or a statement made upon oath or affirmation by the record owner or owners of all property that the applicant has permission to use the property for an assembly of at least five thousand (5,000) persons.
(4) The nature or purpose of the assembly.
(5) The total number of days or hours during which the assembly is to last.
(6) The maximum number of persons that the applicant will permit to assemble at any time, not to exceed the maximum number that can reasonably assemble at the location of the assembly, in consideration of the nature of the assembly, or the maximum number of persons allowed to sleep within the boundaries of the location of the assembly by the zoning ordinances of the unit if the assembly is to continue overnight.
(7) The maximum number of tickets to be sold, if any.
(8) The plans of the applicant to limit the maximum number of people permitted to assemble.
(9) The plans for supplying potable water, including the source, amount available, and location of outlets.
(10) The plans for providing toilet and lavatory facilities, including the source, number, location, and type and the means

of disposing of waste deposited.
(11) The plans for holding, collecting, and disposing of solid waste materials.
(12) The plans to provide for medical facilities, including the names, addresses, and hours of availability of physicians and nurses, and provisions for emergency ambulance service.
(13) The plans, if any, to illuminate the location of the assembly, including the source, amount of power, and the location of lamps.
(14) The plans for parking vehicles, including size and location of lots, points of highway access, interior roads, and routes between highway access and parking lots.
(15) The plans for telephone service, including the source, number, and location of telephones.
(16) The plans for camping facilities, if any, including facilities and the locations of the facilities.
(17) The plans for security, including the number of guards, the guards' employment, names, addresses, credentials, and hours of availability.
(18) The plans for fire protection, including the number, type, and location of all protective devices including alarms and extinguishers, and the number of emergency fire personnel available to operate the equipment.
(19) The plans for sound control and sound amplification, if any, including the number, location, and power of amplifiers and speakers.
(20) The plans for food concessions and concessionaires who will be allowed to operate on the grounds, including the names and addresses of all concessionaires and the concessionaires' license or permit numbers.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-15
Processing of applications and issuance of licenses
Sec. 15. An application for a license under this chapter must be processed not more than twenty (20) days after receipt and must be issued if all conditions are met.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-16
Revocation of licenses
Sec. 16. A license issued under this chapter may be revoked by the governing body of the unit issuing the license at any time if any of the conditions necessary for the issuing of or contained in the license are not met or if any condition previously met ceases to be met.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-17
Appeals from denial or revocation of licenses      Sec. 17. A person aggrieved by the denial or revocation of a license under this chapter may appeal to the circuit court of the county in which the assembly was to gather. The appeal must be taken not more than fifteen (15) days after the denial or revocation. The appeal is privileged.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-18
Injunctions
Sec. 18. This chapter may be enforced by injunction, and the injunction has statewide application.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-19
Public nuisance
Sec. 19. The holding of an assembly in violation of a provision or condition contained in this chapter constitutes a public nuisance.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-20
Traffic control
Sec. 20. When the licensing authority determines that the public health, safety, or welfare is or may be affected, or where damage or obstruction may occur, the authority may close an access road to or from the site of the assembly or otherwise control or limit traffic.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-21
License violations
Sec. 21. A person who knowingly violates section 5 of this chapter or violates a condition on which the person is granted a license commits a Class D felony.
As added by P.L.2-1993, SEC.24.

IC 16-41-22-22
Violations
Sec. 22. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 23. HEALTH, SANITATION, AND SAFETY: PUBLIC RESTROOM USE CHARGES

IC 16-41-23-1
Sexual discrimination prohibited
Sec. 1. An establishment that maintains restrooms for use by the public may not discriminate in charges required for facilities used by men and facilities used by women.
As added by P.L.2-1993, SEC.24.

IC 16-41-23-2
Coin lock controls; free toilet units
Sec. 2. (a) As used in this section, "toilet units" means commodes and urinals.
(b) When coin lock controls are used in public restrooms:
(1) at least one-half (1/2) of the toilet units must be free of charge; and
(2) the number of free toilet units available to women must equal the number of free toilet units available to men.
As added by P.L.2-1993, SEC.24.

IC 16-41-23-3
Admission keys
Sec. 3. If coin locks are placed on entry doors of public restrooms:
(1) admission keys must be readily provided without charge when requested; and
(2) notice as to the availability of the admission keys must be posted on the restroom entry door.
As added by P.L.2-1993, SEC.24.

IC 16-41-23-4
Violations
Sec. 4. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 24. HEALTH, SANITATION, AND SAFETY: WATER SUPPLIES

IC 16-41-24-1
Deposit of deleterious substances prohibited
Sec. 1. A person may not deposit or cause or permit to be deposited in the waters of Indiana a substance that meets any of the following conditions:
(1) Is deleterious to the public health or to the prosecution of any industry or lawful occupation in which the water may be lawfully used.
(2) Adversely affects any agricultural, floricultural, or horticultural pursuit.
(3) Lessens or impairs any livestock industry or the use of the water for domestic animals.
(4) Lessens, impairs, or materially interferes with the use of the water by the state or any political subdivision of the state.
(5) Destroys or jeopardizes any beneficial animal, fish, or vegetable life in the water.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-2
Pollution abatement actions
Sec. 2. (a) A person who has suffered or is threatened with damage because of pollution of water by any person may bring a suit to abate the pollution or threatened pollution.
(b) A suit under this section must originate in a superior or circuit court in the jurisdiction in which the pollution occurs or is threatened.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-3
Sale of unfit water prohibited
Sec. 3. A person, firm, or corporation may not offer for sale for public consumption any drinking water, bottled water, or mineral water that shows a bacteriological or chemical content deleterious to public health. The state department shall prohibit the further distribution or consumption of the unfit water.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-4
Analysis of potability and suitability
Sec. 4. At intervals designated by the state department, a person offering for sale for public consumption any drinking water, bottled water, or mineral water shall submit to the state department samples of the drinking water, bottled water, or mineral water, natural or treated, for analysis to determine the water's potability and suitability for the purpose for which the water is intended.
As added by P.L.2-1993, SEC.24.
IC 16-41-24-5
Analysis costs
Sec. 5. For each sample of water analyzed and tested each year, the state department shall collect a fee of not more than ten dollars ($10) to be paid into the state general fund.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-6
Enforcement
Sec. 6. The state department shall enforce this chapter and the statutes relating to pollution of waters and public water supply, except where jurisdiction is vested in the water pollution control board and the department of environmental management.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-7
Sewage treatment plant assessments
Sec. 7. All municipalities may provide the means for paying the cost of constructing a plant for purifying the discharge of public sewers and drains by assessing the cost of the plant against all of the several parcels of real property situated within the corporate limits and make each assessment in an amount as great as but not greater than the value of the benefits received by each parcel respectively as the result of the construction of the plant.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-8
Assessments against real property
Sec. 8. Statutes for the construction of public sewers and assessing the cost of the sewers against real property in the municipalities apply to the construction of sewage treatment plants and the assessing of the cost of the plant against the real property benefited.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-9
Payment of assessments by installment
Sec. 9. At the option of the owner assessed, the assessment may be paid in ten (10) equal annual installments as in the case of assessments for other sewers.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-10
Water testing fees and costs
Sec. 10. (a) For testing a sample of water for a private person, firm, or corporation not offering drinking water, bottled water, or mineral water for sale for public consumption, the state department shall charge and collect a fee of not more than ten dollars ($10). In addition, the state department may charge a mailing and shipping charge to defray the costs of mailing and shipping.     (b) A fee and the mailing and shipping charges collected under this section shall be deposited in a revolving fund to the credit of the state department and used to defray the expenses.
(c) The state department may adopt rules under IC 4-22-2 to set a fee under this section. The fee must equal an amount necessary to cover the cost of the test.
As added by P.L.2-1993, SEC.24.

IC 16-41-24-11
Violations
Sec. 11. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 25. HEALTH, SANITATION, AND SAFETY: RESIDENTIAL SEPTIC SYSTEMS

IC 16-41-25-1
Plan review; permit rules; septic systems in fill soil in certain counties
Sec. 1. (a) The state department shall adopt rules under IC 4-22-2 that provide for a reasonable period not exceeding forty-five (45) days in which a plan review and permit for residential septic systems must be approved or disapproved.
(b) This subsection applies to a county with a population of more than seventy-four thousand (74,000) but less than eighty thousand (80,000). As used in this subsection, "fill soil" means soil transported and deposited by humans or soil recently transported and deposited by natural erosion forces. A rule that the state department adopts concerning the installation of residential septic systems in fill soil may not prohibit the installation of a residential septic system in fill soil on a plat if:
(1) before the effective date of the rule, the plat of the affected lot was recorded;
(2) there is not an available sewer line within seven hundred fifty (750) feet of the property line of the affected lot; and
(3) the local health department determines that the soil, although fill soil, is suitable for the installation of a residential septic system.
As added by P.L.2-1993, SEC.24. Amended by P.L.167-1999, SEC.1; P.L.170-2002, SEC.110.

IC 16-41-25-2
Violations
Sec. 2. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with rules adopted under section 1 of this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24. Amended by P.L.150-1996, SEC.1.

IC 16-41-25-3
Residential septic systems installed after July 1, 1996; requirements; enforcement
Sec. 3. (a) This section applies only to residential septic systems that are installed after July 1, 1996, and that use a raiser that is more than six (6) inches in diameter and opens to ground level.
(b) Each opening to an underground tank of a residential septic system that allows access from ground level must be covered with a lid or top that is securely fastened.
(c) Below a residential septic system's lid or top described in subsection (b), the tank of the residential septic system must have a cap or plug.
(d) A person who installs a residential septic system after June 30,

1996, commits a Class B infraction if the residential septic system does not meet the requirements of this section.
(e) Each local health department established within a county under IC 16-20-2-2 shall enforce this section in the county.
As added by P.L.150-1996, SEC.2.



CHAPTER 26. HEALTH, SANITATION, AND SAFETY: AGRICULTURAL LABOR CAMPS

IC 16-41-26-1
Agricultural labor camp
Sec. 1. As used in this chapter, "agricultural labor camp" includes at least one (1) building or structure, tent, trailer, or vehicle, including the land, established, operated, or used as living quarters for at least five (5) adult seasonal or temporary workers engaged in agricultural activities, including related food processing.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-2
Application of chapter
Sec. 2. A person operating or maintaining an agricultural labor camp shall comply with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-3
Permits
Sec. 3. (a) Except as provided in subsection (b), a person may not directly or indirectly operate an agricultural labor camp until the person has obtained from the state department a permit to operate the camp and unless the permit is in full force and effect and is posted and kept posted in the camp to which the permit applies at all times during maintenance and operation of the camp.
(b) A person may operate at least one (1) living unit of an agricultural labor camp under a permit issued under section 4 of this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-4
Limited permits
Sec. 4. (a) In addition to a permit issued under section 6 of this chapter, the state department may issue a permit that is limited to at least one (1) specific living unit of an agricultural labor camp. The state may issue more than one (1) permit under this section to a person operating an agricultural labor camp.
(b) Rules adopted under this chapter apply to permits issued under this section.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-5
Conditions for issuance of limited permits
Sec. 5. The state department may issue a permit under section 4 of this chapter only if:
(1) all mobile homes used as shelters and equipped with an operable toilet, shower, lavatory, and hot and cold water under

pressure, provide a minimum floor space of sixty (60) square feet for each resident; and
(2) all other shelters provide a minimum floor space of eighty (80) square feet for each resident.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-6
Applications for permits; issuance, duration, and transferability of permits; inspections; hearings
Sec. 6. (a) An application to operate an agricultural labor camp must be made to the state department in writing on a form and under rules prescribed by the state department.
(b) The state department shall issue a permit for the operation of an agricultural labor camp if the state department is satisfied, after investigation or inspection, that the camp meets the minimum standards of construction, sanitation, equipment, and operation required by rules adopted under section 8 of this chapter.
(c) A permit is valid from the date of issuance through May 1 of the following year unless the permit is revoked.
(d) A labor camp must be inspected and a permit issued before the labor camp is occupied.
(e) The annual inspection must occur during the sixty (60) days before the first occupation by agricultural laborers each year.
(f) A permit is not transferable.
(g) If an applicant is refused a permit, the state department shall, upon request, afford the applicant a fair hearing in accordance with IC 4-21.5-3.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-7
Revocation of permits
Sec. 7. The state department may, after reasonable notice and opportunity for a fair hearing in accordance with IC 4-21.5-3, revoke a permit authorizing the operation of an agricultural labor camp if the state department finds that the holder of the permit has failed to comply with a provision of this chapter or a rule or an order issued under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-8
Rules
Sec. 8. (a) Except as provided in subsection (b), the state department shall adopt rules under IC 4-22-2 necessary to protect the health, safety, and welfare of persons living in agricultural labor camps, prescribing standards for living quarters at agricultural labor camps, including provisions relating to construction of camps, sanitary conditions, light, air, safety protection from fire hazards, equipment, maintenance and operation of the camp, sewage disposal through septic tank absorption fields, and other matters appropriate for the security of the life and health of occupants.     (b) The water pollution control board shall adopt rules under IC 4-22-2 pertaining to water supplies and sewage disposal systems other than septic tank absorption fields required for agricultural labor camps.
(c) In the preparation of rules, the state department:
(1) shall consult with and request technical assistance from other appropriate state agencies; and
(2) may appoint and consult with committees of technically qualified persons and of representatives of employers and employees.
(d) If a conflict exists between rules adopted under this chapter and rules adopted by the fire prevention and building safety commission, the rules authorized in this section apply.
(e) A copy of every rule adopted under this chapter shall be sent to each health officer in Indiana and to the heads of other state agencies with specific or related responsibility affecting agricultural labor camps and to any person requesting the rules. The rules affecting agricultural labor camps adopted under this chapter shall be published periodically in the manner the state department determines.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-9
Enforcement; inspections and investigations
Sec. 9. (a) The state department may initiate an action under IC 4-21.5-3-6 or IC 4-21.5-3-8 to enforce this chapter and rules adopted under this chapter.
(b) The state department and the state department's authorized representatives may enter and inspect agricultural labor camps at reasonable hours and may question the persons and investigate the facts, conditions, and practices or matters that the state department considers necessary or appropriate to determine whether a person has violated a provision of this chapter or to aid in the enforcement of this chapter or in the adoption of rules under this chapter. The state department may, to the extent appropriate, utilize the services of any other state department or agency of the government for assistance in the inspections and investigations.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-10
Judicial review
Sec. 10. (a) A person aggrieved by an order of the state department denying or revoking a permit to operate an agricultural labor camp may, in accordance with IC 4-21.5-5, petition the circuit or superior court for a review of the order asking that the order be modified or set aside.
(b) A person aggrieved by a rule adopted under section 8 of this chapter by the state department may, not more than thirty (30) days after the rule becomes effective, petition the circuit or superior court to modify or set aside the rule in whole or in part, but only on the ground that the rule is unlawful or unreasonable.     (c) A copy of a petition filed under subsection (a) or (b) shall be served on the state health commissioner. The state department shall keep and, on notice of filing of the petition, shall certify and file in the court a full record in the proceeding on which the action complained of is based.
(d) The review authorized in subsection (a) or (b) is limited to questions of law. Findings of fact by the state department, if supported by substantial evidence, are conclusive.
(e) The jurisdiction of the court is exclusive and the court's judgment is final, except that the judgment is subject to review by the supreme court.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-11
Notice of enforcement actions
Sec. 11. To adequately place and care for workers and the workers' families housed in an agricultural labor camp, the state department shall serve notice of an action initiated under section 13 of this chapter to the following:
(1) The county agricultural extension educator.
(2) The representative of the nearest office of the public employment service whose duty it is to aid in placing such workers in suitable employment.
(3) The county department of public welfare.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.52.

IC 16-41-26-12
Inspections and investigations by designated agents
Sec. 12. The state department may designate an agent who may, on presentation of proper credentials, enter on private or public property to inspect for and investigate possible violations of this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-13
Civil penalties and compliance orders
Sec. 13. (a) The state department shall adopt rules under IC 4-22-2 that establish a schedule of civil penalties that may be levied in an action to enforce the provisions of the following:
(1) This chapter.
(2) The rules of the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed five hundred dollars ($500) per violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or the state

department's designated agent in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-26-14
Destruction or damage of property; penalty
Sec. 14. The owner or operator of an agricultural labor camp may under 29 U.S.C. 1821(c) impose a penalty on an agricultural laborer who knowingly or intentionally destroys or damages property on the premises of an agricultural labor camp.
As added by P.L.2-1993, SEC.24.



CHAPTER 27. HEALTH, SANITATION, AND SAFETY: MOBILE HOMES

IC 16-41-27-1
Authority of state department of health
Sec. 1. This chapter recognizes mobile homes and manufactured homes as suitable and necessary dwelling units in Indiana. The state department may do the following:
(1) Require reasonable standards of health, sanitation, and safety in using the dwelling units.
(2) Require:
(A) persons dwelling in mobile homes and manufactured homes; and
(B) mobile home community operators;
to comply with the standards.
(3) Authorize local boards to enforce the standards adopted.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-2005, SEC.4.



CHAPTER 28. REPEALED



CHAPTER 29. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: REGISTRATION OF GUESTS

IC 16-41-29-1
Registration requirement
Sec. 1. The owner, operator, manager, superintendent, or person in charge of the following establishments shall keep a register, entry book, or card filing system containing the names and addresses, including street number, city or town, and state, of every individual occupying any part of the premises and containing the dates and times occupied:
(1) Hotel.
(2) Furnished apartment house.
(3) Boarding house.
(4) Rooming house.
(5) Tourist home.
(6) Tourist camp.
(7) Motel.
(8) Bed and breakfast establishment.
(9) Similar establishment to those listed in subdivisions (1) through (8).
As added by P.L.2-1993, SEC.24.

IC 16-41-29-2
Inspections and investigations
Sec. 2. The register, entry book, or card filing system shall be kept open for inspection and investigation by the state department, an officer of the state department, or a law enforcement officer.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-3
Annual registration records
Sec. 3. The register, entry book, or card filing system shall be maintained for each calendar year.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-4
Discarding or destruction of registration records
Sec. 4. The register, entry book, or card filing system may not be discarded or destroyed until the expiration of one (1) year after the calendar year for which it was maintained.
As added by P.L.2-1993, SEC.24.

IC 16-41-29-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class A misdemeanor.
As added by P.L.2-1993, SEC.24.



CHAPTER 30. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: FRESH BEDDING FOR HOTEL GUESTS

IC 16-41-30-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) Hotels.
(2) Bed and breakfast establishments.
(3) Rooming houses.
(4) Lodging houses.
(5) Apartment houses.
(6) Places of entertainment or lodging for transient or permanent guests or lodgers in the establishments listed in subdivisions (1) through (5).
As added by P.L.2-1993, SEC.24.

IC 16-41-30-2
Bedding requirements
Sec. 2. The owner, lessee, superintendent, or manager of an establishment subject to this chapter who furnishes beds and bedding for guests or lodgers shall provide each bed with bedding that includes the following:
(1) Undersheets sufficiently large to cover completely the mattress on each bed.
(2) Top sheets that may be folded over the blankets or other bed covering.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.8.

IC 16-41-30-3
Provision of fresh bedding
Sec. 3. The sheets described under section 2 of this chapter must be removed from beds and replaced by freshly laundered sheets after the departure of each guest or lodger. Clean and freshly laundered pillowcases must be furnished after the departure of each transient guest.
As added by P.L.2-1993, SEC.24.

IC 16-41-30-4
Violations
Sec. 4. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1993, SEC.24.



CHAPTER 31. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: BED AND BREAKFAST ESTABLISHMENTS

IC 16-41-31-1
Bed and breakfast establishment
Sec. 1. (a) As used in this chapter, "bed and breakfast establishment" means an operator occupied residence that meets the following conditions:
(1) Provides sleeping accommodations to the public for a fee.
(2) Has not more than fourteen (14) guest rooms.
(3) Provides breakfast to the guests as part of the fee.
(4) Provides sleeping accommodations for not more than thirty (30) consecutive days to a particular guest.
(b) The term does not include hotels, motels, boarding houses, or food service establishments.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-2
Guest
Sec. 2. As used in this chapter, "guest" means an individual who rents a guest room in a bed and breakfast establishment.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-3
Guest room
Sec. 3. As used in this chapter, "guest room" means a sleeping room intended to accommodate not more than four (4) guests each night.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-4
Operator
Sec. 4. As used in this chapter, "operator" means an owner or the owner's agent of a bed and breakfast establishment who resides within the establishment or on contiguous property.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-5
Food preparation and handling and sanitation rules
Sec. 5. The state department shall adopt rules under IC 4-22-2 to establish standards for food preparation and handling and sanitation in bed and breakfast establishments.
As added by P.L.2-1993, SEC.24.

IC 16-41-31-6
Fire safety rules
Sec. 6. The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to establish fire safety standards for bed and breakfast establishments. As added by P.L.2-1993, SEC.24.

IC 16-41-31-7
Liability for guests' personal property losses
Sec. 7. (a) Except as provided in subsection (b), the liability of a bed and breakfast establishment for the loss of a guest's personal property may not exceed two hundred fifty dollars ($250) for each guest as follows:
(1) The loss of a trunk or chest and the contents, liability of not more than one hundred fifty dollars ($150).
(2) The loss of a traveling bag or suitcase and the contents, liability of not more than fifty dollars ($50).
(3) The loss of a box, bundle, or package and the contents, liability of not more than ten dollars ($10).
(b) An operator of a bed and breakfast establishment may assume liability in excess of two hundred fifty dollars ($250) for each guest for loss of personal property if the guest and operator do the following:
(1) Itemize the personal property and the personal property's value.
(2) Agree in writing to the kind and extent of the liability.
As added by P.L.2-1993, SEC.24.



CHAPTER 32. REGULATION OF LODGING FACILITIES AND BEDDING MATERIALS: MATERIALS USED IN MATTRESSES AND BEDDING

IC 16-41-32-1
Regulation and inspection
Sec. 1. The regulation and inspection of the use of unsanitary material in the manufacture, renovation, or repair of bedding and the sale of articles of bedding containing unsanitary material is necessary for the protection of the health and welfare of the people of Indiana and is declared to be a proper exercise of the police powers of the state.
As added by P.L.2-1993, SEC.24.



CHAPTER 33. PEST CONTROL: LOCAL AND STATE PROGRAMS FOR VECTOR ABATEMENT

IC 16-41-33-1
Pest
Sec. 1. As used in this chapter, "pest" means an arthropod, a vertebrate, or a microorganism of health significance to humans.
As added by P.L.2-1993, SEC.24.

IC 16-41-33-2
Vector
Sec. 2. As used in this chapter, "vector" means an arthropod or a feral animal responsible for the transmission of pathogens from a host to another animal or human.
As added by P.L.2-1993, SEC.24.

IC 16-41-33-3
Authorization of local programs
Sec. 3. The:
(1) executive of a county that has formed a county health department;
(2) fiscal body of a city that has formed a city health department; and
(3) executive of the county and the fiscal body of a city that have formed a joint county-city health department;
may, as an alternative, on their own initiative or after a petition by five percent (5%) of the registered voters within the jurisdiction of the health department, by ordinance establish and maintain a vector abatement program in that health department.
As added by P.L.2-1993, SEC.24.

IC 16-41-33-4
Appropriations; tax levies
Sec. 4. The county fiscal body or the governing board of a health and hospital corporation may, on the fiscal body's or board of trustees' own initiative or after a petition signed by five percent (5%) of the registered voters within the jurisdiction of the health department, make an annual appropriation specifically for the purpose of vector control to be used by the health department solely for that purpose and levy a tax of not more than sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed value of taxable property in the county.
As added by P.L.2-1993, SEC.24. Amended by P.L.6-1997, SEC.179.

IC 16-41-33-5
Direction of local programs
Sec. 5. The vector abatement program must be under the direction of the local health officer.
As added by P.L.2-1993, SEC.24.
IC 16-41-33-6
Duties of local health officers
Sec. 6. (a) The:
(1) county fiscal body for the county health department;
(2) city fiscal body for a city health department; and
(3) county fiscal body and city fiscal body for a joint city-county health department;
may, by ordinance, determine the duties with respect to vector control of the local health officer.
(b) The duties under subsection (a) may include the following:
(1) Taking all necessary and proper steps to control vectors that have adverse health significance to humans or domestic animals and livestock.
(2) Entering upon any land, public or private, at any reasonable time to inspect for or to abate all pest and vector breeding grounds that have adverse health significance to humans or domestic animals and livestock.
(3) Purchasing supplies, material, and equipment.
(4) Recommending to the county commissioners or other appropriate authority the building, construction, maintenance, or repair of necessary levees, cuts, canals, channels, or other structures upon any land within the jurisdiction of the local health department after obtaining the necessary local and department of natural resources approvals.
(5) Executing contracts.
(6) Conducting control in a manner consistent with recommendations of the Purdue University cooperative extension service, the pesticide review board, and the state department.
(7) Entering into cooperative agreements with appropriate organizations for the purpose of assuring technical assistance in developing and carrying out specific duties.
(8) Identifying problems determined to be of importance to the public welfare and developing control programs appropriate to each situation.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.53.

IC 16-41-33-7
State funding
Sec. 7. (a) Local departments of health, including the department of a health and hospital corporation, are eligible to receive state funds appropriated by the general assembly only if, after allocation by the state agency and before receipt of those state funds, a local appropriation for vector control is made by the appropriate local health agency.
(b) The state department shall adopt rules under IC 4-22-2 to govern the application for and the distribution of any state funds appropriated for this purpose, according to the need and proper utilization.
As added by P.L.2-1993, SEC.24.
IC 16-41-33-8
Support programs
Sec. 8. An action program in vector abatement requires significant support in monitoring and research to assure the program's continued success. State agencies, including the state department and the office of agricultural research programs, are encouraged to pursue strong programs in support of abatement. Where appropriate and feasible, state agencies may draw on the resources and expertise of other institutions and the private sector in this effort.
As added by P.L.2-1993, SEC.24. Amended by P.L.40-1993, SEC.54.

IC 16-41-33-9
Violations
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.24.



CHAPTER 34. PEST CONTROL: SPECIFIC PROVISIONS FOR ERADICATION OF RATS

IC 16-41-34-1 Repealed
(Repealed by P.L.142-1995, SEC.32.)



CHAPTER 35. RADIATION: RADIATION CONTROL

IC 16-41-35-1
Public policy
Sec. 1. Whereas radiation may improve the health, welfare, and productivity of the public if properly utilized but may impair the health of the public and the industrial and agricultural potentials of Indiana if improperly utilized, it is declared to be the public policy of Indiana to encourage the constructive uses of radiation and to control harmful effects of radiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-2
Advisory commission
Sec. 2. As used in this chapter, "advisory commission" means the radiation control advisory commission.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-3
Atomic energy
Sec. 3. As used in this chapter, "atomic energy" means all forms of energy released in the course of nuclear fission or nuclear transformation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-4
Byproduct material
Sec. 4. As used in this chapter, "byproduct material" means any radioactive material, except special nuclear materials, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear materials.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-5
Electronic products
Sec. 5. As used in the chapter, "electronic products" means a manufactured product or device or a component part of a product or device that has an electronic circuit that can generate or emit a physical field of radiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-6
General license
Sec. 6. As used in this chapter, "general license" means a license effective under rules promulgated by the state department without filing an application to transfer, acquire, own, possess, or use quantities of or devices or equipment utilizing byproduct, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially. As added by P.L.2-1993, SEC.24.

IC 16-41-35-7
Production facility
Sec. 7. As used in this chapter, "production facility" means:
(1) any equipment or device capable of producing special nuclear material in a quantity significant to the common defense and security or in a manner that affects the health and safety of the public; or
(2) any important component part especially designed for that equipment or device.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-8
Radiation
Sec. 8. As used in this chapter, "radiation" means the following:
(1) Ionizing radiation, including gamma rays, x-rays, alpha particles, beta particles, and other atomic or nuclear particles or rays.
(2) Electromagnetic radiation generated during the operation of electronic products.
(3) Sonic, ultrasonic, or infrasonic waves that are emitted from an electronic product as a result of the operation of an electronic circuit in that product that may produce a hazard to health.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-9
Radiation machine
Sec. 9. As used in this chapter, "radiation machine" is any equipment or device that produces ionizing radiation when the associated control devices are operated.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-10
Radioactive material
Sec. 10. As used in this chapter, "radioactive material" is any solid, liquid, or gas material that emits radiation spontaneously.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-11
Source material
Sec. 11. As used in this chapter, "source material" means:
(1) uranium, thorium, or any other material that the state department declares to be source material after the United States Nuclear Regulatory Commission has determined the material to be source material; or
(2) ores containing at least one (1) of the materials described in subdivision (1) in the concentration that the state department declares to be source material after the United States Nuclear

Regulatory Commission has determined the material in that concentration to be source material.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.9.

IC 16-41-35-12
Special nuclear material
Sec. 12. As used in this chapter, "special nuclear material" means:
(1) plutonium, uranium enriched in the isotope 233 or in the isotope 235, and any other material that the state department declares to be special nuclear material after the United States Nuclear Regulatory Commission has determined the material to be special nuclear material; or
(2) any material artificially enriched by any of the material described in subdivision (1).
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.10.

IC 16-41-35-13
Specific license
Sec. 13. As used in this chapter, "specific license" means a license issued after application to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of or devices or equipment utilizing byproduct, source, special nuclear materials, or other radioactive material occurring naturally or produced artificially.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-14
Unnecessary radiation
Sec. 14. As used in this chapter, "unnecessary radiation" means the use of radiation in a manner that is injurious or dangerous to health, life, or property.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-15
Utilization facility
Sec. 15. As used in this chapter, "utilization facility" means:
(1) any equipment or device, except an atomic weapon, capable of making use of special nuclear materials in a quantity significant to the common defense and security, or in a manner that affects the health and safety of the public, or peculiarly adapted for making use of atomic energy in a quantity significant to the common defense and security, or in a manner that affects the health and safety of the public; or
(2) any important component part especially designed for such equipment or device.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-16
Advisory commission; creation      Sec. 16. The radiation control advisory commission is created as an advisory commission to the state department.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-17
Advisory commission; membership
Sec. 17. (a) The radiation control advisory commission consists of nine (9) members. The commissioner of the state department is an ex officio member of the advisory commission. The governor shall appoint the other eight (8) members as follows:
(1) One (1) member must be a physician who holds an unlimited license to practice medicine in Indiana and who limits practice to radiology.
(2) The other seven (7) members must be individuals with scientific training in at least one (1) of the following fields:
(A) Law.
(B) Engineering.
(C) Health science.
(D) Agriculture.
(E) Medicine.
(F) Dentistry.
(G) Chiropractic.
(H) Radiology.
(I) Radiation physics.
(J) Biology.
(K) Industry.
(L) Labor.
(M) Atomic energy.
(N) Environmental science.
(O) Radiologic technology.
(b) Each appointment shall be made on the basis of recognized knowledge in the field of radiation, and the commission must fairly represent businesses or professions interested in the field of radiation.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-18
Advisory commission; terms of office
Sec. 18. The appointed members' terms of office are four (4) years, except that the terms of the first appointed members replacing the ex officio members expire at the end of two (2) years after the date of appointment.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-19
Advisory commission; vacancies
Sec. 19. If a vacancy occurs in the appointed membership, the governor shall appoint a member for the remainder of the term.
As added by P.L.2-1993, SEC.24.
IC 16-41-35-20
Advisory commission; removal of members
Sec. 20. The governor may remove an appointed member for cause.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-21
Advisory commission; chairman; staff
Sec. 21. A chairman of the advisory commission shall be elected at the first meeting of the advisory commission and thereafter at the first meeting during each calendar year. The commissioner shall appoint from the staff of the state department a suitable individual to serve as secretary to the advisory commission.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-22
Advisory commission; meetings
Sec. 22. The advisory commission shall meet at least one (1) time each year and at other times upon call by the commissioner of the state department or chairman of the advisory commission.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-23
Advisory commission; compensation
Sec. 23. Each member of the advisory commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided in IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-24
Advisory commission; duties
Sec. 24. The advisory commission shall do the following:
(1) Review the policies and programs of the state department on radiation developed under this chapter.
(2) Make recommendations to the state department.
(3) Provide the state department with technical advice and assistance concerning permissible exposure levels, standards of practice, radiation instrumentation, and other technical matters.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-25
Inspections and investigations; assistance
Sec. 25. The state department or the state department's agent may enter at all reasonable times any private or public property for the purpose of inspecting and investigating conditions relating to radiation control. The state department may call upon any state

officer, employee, board, department, school, university, or other state institution to receive any assistance considered necessary to carry out this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-26
Licenses; registration
Sec. 26. (a) The state department shall issue general or specific licenses for at least one (1) of the following:
(1) Byproduct material.
(2) Source material.
(3) Special nuclear material.
(4) Other radioactive materials occurring naturally or produced artificially.
(5) Devices or equipment utilizing this material.
(b) A license shall be issued only when the state department finds that the items described under subsection (a) may produce radiation sufficient to result in hazard or injury to health, life, or property.
(c) The state department shall adopt rules under this chapter providing for granting, suspending, revoking, or amending licenses. No licensing of materials, devices, or equipment now under the jurisdiction of the United States Nuclear Regulatory Commission shall be made effective before the effective date of an agreement that discontinues the federal government's regulation of sources of radiation involved, as provided in section 27(c) of this chapter.
(d) A person who is not required to have a general or specific license may not produce radiation or produce, use, store, sell, or otherwise dispose of radioactive materials, radiation machines, or electronic products, unless the person registers in writing with the state department, giving the pertinent information the state department requires, in accordance with the procedures prescribed by the state department.
As added by P.L.2-1993, SEC.24. Amended by P.L.144-1996, SEC.11.

IC 16-41-35-27
Registration and license expiration; fees
Sec. 27. (a) A registration under section 26(d) of this chapter is effective until there is a change that may significantly increase the number of sources, source strength, or output of energy of radiation produced. A registration that includes at least one (1) source that subsequently requires licensing under section 26(a) of this chapter expires with respect to that particular source upon the effective date of the license. If a change occurs, the change shall be registered with the state department within thirty (30) days as an amendment to the original registration, unless exempted under rules adopted under this chapter.
(b) The state department shall specify the expiration date for a license in the license.
(c) The governor may, on behalf of the state, enter into an

agreement with the federal government providing for discontinuance of certain of the federal government's responsibilities with respect to sources of radiation and the assumption of those responsibilities by the state.
(d) A person who, on the effective date of an agreement under subsection (c), possesses a license issued by the federal government is considered to possess an equivalent license issued under this chapter that expires:
(1) ninety (90) days after receipt from the state department of a notice of expiration of the license; or
(2) on the date of expiration specified in the federal license;
whichever is earlier.
(e) The term of a license issued under this section by the state department is twenty-four (24) months.
(f) The license fee for a new or renewal license is two hundred fifty dollars ($250).
As added by P.L.2-1993, SEC.24.

IC 16-41-35-28
Production, transportation, use, and disposition rules
Sec. 28. (a) The state department shall adopt rules under IC 4-22-2 concerning the production, transportation, use, storage, sale, or other disposition of radioactive material, radiation machines, or electronic products to do the following:
(1) Prohibit and prevent unnecessary radiation.
(2) Carry out this chapter.
(b) Standards relative to unnecessary radiation included in the rules must be in general conformance with the recommendations of the National Council on Radiation Protection and Measurements and performance standards promulgated by appropriate federal agencies.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-29
Radiation machines; operation; licenses; inspection; penalty
Sec. 29. (a) The state department shall adopt rules under IC 4-22-2 to regulate who may operate a radiation machine and what level of training and experience the operator must have. Rules adopted by the state department must exempt from testing to establish initial qualifications an individual who:
(1) holds a valid certificate issued by; and
(2) is currently registered with;
the American Registry of Radiologic Technologists.
(b) The state department may by rule exempt an individual who:
(1) is currently licensed in another state as a radiologic technologist; or
(2) performs the function of a radiologic technologist in another state that does not require the licensure of a radiologic technologist;
from testing to establish initial qualifications.
(c) The state department shall issue a license to an individual

meeting the requirements of the rules adopted under subsection (a) for a radiologic technologist upon the payment to the state department of a sixty dollar ($60) fee and the cost of testing to establish initial qualifications. The license is valid for twenty-four (24) months. The state department shall establish a fee for the renewal or duplication of a license issued under this section not to exceed sixty dollars ($60). In addition to the renewal fee, a penalty fee of sixty dollars ($60) shall be imposed by the state department for processing an application for license renewal received after the expiration of the previous license. The state department may waive the penalty fee for a showing of good cause.
(d) An individual who applies for a license issued under subsection (c) or who holds a license issued under subsection (c) shall provide the individual's Social Security number to the state department.
(e) The state department shall collect and release the applicant's or licensee's Social Security number as provided in state or federal law.
(f) Notwithstanding IC 4-1-10-3, the state department may allow access to the Social Security number of each person who is licensed under this section or has applied for a license under this section to:
(1) a testing service that provides the examination for licensure as a radiologic technologist to the state department; or
(2) an individual state regulatory board of radiologic technology or an organization composed of state regulatory boards of radiologic technology for the purpose of coordinating licensure and disciplinary activities among the individual states.
(g) Every owner of a radiation machine, including an industrial radiation machine, shall have the machine inspected in accordance with procedures and standards established by the state department. The state department shall adopt rules under IC 4-22-2 establishing the procedures and standards applicable to inspections of radiation machines.
As added by P.L.2-1993, SEC.24. Amended by P.L.104-2003, SEC.6; P.L.168-2003, SEC.3; P.L.157-2006, SEC.5.

IC 16-41-35-30
Mammography rules
Sec. 30. The state department shall adopt rules under IC 4-22-2 concerning screening mammographies.
As added by P.L.2-1993, SEC.24. Amended by P.L.87-1994, SEC.11.

IC 16-41-35-31
Design and shielding plans and specifications
Sec. 31. The state department may require the submission of plans and specifications on the design and shielding for radiation sources for the purpose of determining possible radiation hazards.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-32 Radiation hazard and protection knowledge acquisition and dissemination
Sec. 32. The state department shall provide facilities and personnel for inspection, investigation, and dissemination of knowledge concerning radiation hazards and protection.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-33
Application of chapter
Sec. 33. A person may not produce radiation or produce, use, store, sell, or otherwise dispose of radioactive materials, radiation machines, or electronic products, except in accordance with this chapter and rules adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-34
Footwear fitting devices using radiation prohibited
Sec. 34. A person may not operate or maintain in Indiana a fitting device or machine that uses fluoroscopic, x-ray, or radiation principles for the purpose of fitting or selling footwear through commercial outlets.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-35
Authorized exposure to radiation
Sec. 35. This chapter does not limit intentional exposure of persons to radiation for the purpose of diagnosis, therapy, and medical or dental research as authorized by law.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-36
Cooperation of state health department with other entities; acceptance and administration of funds
Sec. 36. The state department shall advise, consult, and cooperate with other state agencies, the federal government, other states, interstate agencies, and affected groups, political subdivisions, and industries in furtherance of the purposes of this chapter. The state department may accept and administer grants or other funds or gifts from the federal government and from other sources, public or private, for carrying out functions under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-37
Approval of local ordinances and resolutions
Sec. 37. An ordinance or a resolution concerning unnecessary radiation adopted by a municipality, county, or local board of health is not effective until a certified copy of the ordinance or a resolution has been submitted to the state department and approved by the state health commissioner. An ordinance or a resolution may not be approved unless the ordinance or resolution is consistent with this

chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-38
Application of laws
Sec. 38. The powers, duties, and functions of the state department under this chapter do not affect the powers, duties, and functions of the state department or the water pollution control board under any other law.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-39
Transportation of nuclear waste
Sec. 39. (a) Upon receiving advance notification, under 10 CFR 71.5a and 71.5b, of the transport of any nuclear waste to, through, or across the boundary of Indiana:
(1) the governor; or
(2) the governor's designee for the transport of nuclear waste;
shall provide to the sheriff of each county through which the nuclear waste is to be transported the notification required by subsection (b).
(b) The notification provided to each sheriff must include the following information from the notification given to the governor or the governor's designee if the information has been made available to the governor or the governor's designee:
(1) The name, address, and telephone number of the shipper, carrier, and receiver of the nuclear waste shipment.
(2) A description of the nuclear waste contained in the shipment.
(3) The point of origin of the shipment and the seven (7) day period during which departure of the shipment is estimated to occur.
(4) The seven (7) day period during which arrival of the shipment at state boundaries is estimated to occur.
(5) The destination of the shipment and the seven (7) day period during which arrival of the shipment is estimated to occur.
(6) A point of contact with a telephone number for current shipment information.
(7) Information regarding necessary safety steps to be taken if an accident occurs during shipment of the nuclear waste.
(c) The notification prescribed by subsection (b) must be given in writing delivered by first class mail or by a faster means of delivery to the sheriff of each county through which the shipment of nuclear waste is to pass within twenty-four (24) hours after the governor or the governor's designee receives advance notification of the shipment under 10 CFR 71.5a and 71.5b.
(d) If the governor or the governor's designee is notified under 10 CFR 71.5a and 71.5b that the schedule for a shipment of nuclear waste will not be met or that a shipment of nuclear waste has been canceled, the governor or the governor's designee shall notify each sheriff previously notified about the shipment as to the delay or

cancellation. The notification given by the governor or the governor's designee under this subsection must be provided under the same requirements prescribed in subsection (c) for the initial notification of sheriffs.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-40
Violations
Sec. 40. A person who:
(1) produces radiation; or
(2) produces, uses, stores, sells, or otherwise disposes of radioactive materials, radiation machines, or electronic products;
in violation of this chapter commits a Class B misdemeanor. Each day a violation continues, after notification in writing of the offense by the state department, constitutes a separate offense.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-41
Enforcement
Sec. 41. The state department may bring an action at law or in equity to enforce this chapter, and the court in the action has jurisdiction to compel or enforce this chapter by injunction. The action shall be brought in the name of the state.
As added by P.L.2-1993, SEC.24.

IC 16-41-35-42
Civil penalties and orders of compliance
Sec. 42. (a) In addition to other penalties provided under this chapter, the state department shall adopt rules under IC 4-22-2 that establish a schedule of civil penalties that may be levied upon a person for the violation of this chapter.
(b) A penalty included in the schedule of civil penalties adopted under this chapter may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who:
(1) fails to comply with this section or a rule adopted under this section; or
(2) interferes with or obstructs the state department or the department's designated agent in the performance of duties under this section.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.2-1993, SEC.24.



CHAPTER 36. REPEALED



CHAPTER 37. CLEAN INDOOR AIR LAW

IC 16-41-37-1
Agency
Sec. 1. As used in this chapter, "agency" means a board, a commission, a department, an agency, an authority, or other entity exercising a part of the executive, administrative, legislative, or judicial power of the state or local government.
As added by P.L.2-1993, SEC.24.

IC 16-41-37-2
Public building
Sec. 2. As used in this chapter, "public building" means an enclosed structure or the part of an enclosed structure that is one (1) of the following:
(1) Occupied by an agency of state or local government.
(2) Used as a classroom building or a dining area at a state educational institution (as defined in IC 20-12-0.5-1).
(3) Used as a public school (as defined in IC 20-18-2-15).
(4) Licensed as a health facility under IC 16-21 or IC 16-28.
(5) Used as a station for paid firefighters.
(6) Used as a station for paid police officers.
(7) Licensed as a child care center or child care home or registered as a child care ministry under IC 12-17.2.
(8) Licensed as a hospital under IC 16-21 or a county hospital subject to IC 16-22.
(9) Used as a provider's office.
As added by P.L.2-1993, SEC.24. Amended by P.L.110-1997, SEC.3; P.L.20-1998, SEC.2; P.L.1-2005, SEC.148.

IC 16-41-37-2.3
School bus
Sec. 2.3. As used in this chapter, "school bus" means a motor vehicle that is:
(1) designed and constructed for the accommodation of at least ten (10) passengers;
(2) owned or operated by a public or governmental agency, or privately owned and operated for compensation; and
(3) used for the transportation of school children to and from the following:
(A) School.
(B) School athletic games or contests.
(C) Other school functions.
As added by P.L.252-2003, SEC.9.

IC 16-41-37-2.7
School week
Sec. 2.7. As used in this chapter, "school week" means a normal Monday through Friday week that contains three (3) or more days

that each contain more than four (4) hours of classroom instruction.
As added by P.L.252-2003, SEC.10.

IC 16-41-37-3
Smoking
Sec. 3. As used in this chapter, "smoking" means the carrying or holding of a lighted cigarette, cigar, pipe, or any other lighted smoking equipment, or the inhalation or exhalation of smoke from any lighted smoking equipment.
As added by P.L.2-1993, SEC.24.

IC 16-41-37-3.1
Retail area
Sec. 3.1. As used in this chapter, "retail area" means the sales area of a grocery store or drug store. The term does not include an area of a grocery store or drug store that is used for:
(1) the service of food; or
(2) an employee lounge or a break room.
As added by P.L.256-1996, SEC.5.

IC 16-41-37-4
Locations where smoking prohibited; infractions following prior violations
Sec. 4. A person who smokes:
(1) in a public building, except in an area designated as a smoking area under section 5 of this chapter;
(2) in the retail area of a grocery store or drug store that is designated as a nonsmoking area by the store's proprietor;
(3) in the dining area of a restaurant that is designated and posted as the restaurant's nonsmoking area by the restaurant's proprietor; or
(4) in a school bus during a school week or while the school bus is being used for a purpose described in section 2.3(3) of this chapter;
commits a Class B infraction. However, the violation is a Class A infraction if the person has at least three (3) previous unrelated judgments for violating this section that are accrued within the twelve (12) months immediately preceding the violation.
As added by P.L.2-1993, SEC.24. Amended by P.L.256-1996, SEC.6; P.L.20-1998, SEC.3; P.L.252-2003, SEC.11.

IC 16-41-37-5
Designation of smoking and nonsmoking areas
Sec. 5. (a) The official in charge of a public building shall designate a nonsmoking area and may designate a smoking area in the building.
(b) When smoking and nonsmoking areas are designated, the official in charge of a public building may take reasonably necessary measures to accommodate both smokers and nonsmokers.
(c) If a public building consists of a single room, any part or all of

the room may be reserved and posted as a nonsmoking area.
As added by P.L.2-1993, SEC.24.

IC 16-41-37-6
Posting of signs; requests to stop smoking; removal of smokers
Sec. 6. (a) The official in charge of a public building shall do the following:
(1) Post conspicuous signs that read "Smoking Is Prohibited By State Law Except In Designated Smoking Areas" or other similar language.
(2) Request persons who are smoking in violation of section 4 of this chapter to refrain from smoking.
(3) Remove a person who is smoking in violation of section 4 of this chapter and fails to refrain from smoking after being requested to do so.
(b) The proprietor of a restaurant shall, under sections 4 and 5 of this chapter, post conspicuous signs at each entrance to the restaurant, informing the public of the establishment's smoking policy.
As added by P.L.2-1993, SEC.24. Amended by P.L.256-1996, SEC.7.

IC 16-41-37-7
Rules
Sec. 7. The state department may adopt rules under IC 4-22-2 to restrict or prohibit smoking in public buildings where the close proximity of workers causes smoking to affect the health and comfort of nonsmoking employees.
As added by P.L.2-1993, SEC.24.

IC 16-41-37-8
Waiver of requirements
Sec. 8. The state department may waive the requirements of section 5(b), 5(c), or 6 of this chapter if the state department determines that:
(1) there are compelling reasons to do so; and
(2) the waiver will not significantly affect the health and comfort of nonsmokers.
As added by P.L.2-1993, SEC.24.

IC 16-41-37-9
Local ordinances
Sec. 9. Notwithstanding IC 16-41-39, this chapter does not prohibit a county, city, town, or other governmental unit from adopting an ordinance more restrictive than this chapter.
As added by P.L.2-1993, SEC.24. Amended by P.L.256-1996, SEC.8.



CHAPTER 37.5. INDOOR AIR QUALITY IN SCHOOLS

IC 16-41-37.5-1
"School"
Sec. 1. As used in this chapter, "school" refers to a:
(1) public school; or
(2) nonpublic school that is not located in a private home.
As added by P.L.1-2005, SEC.33.

IC 16-41-37.5-2
Indoor air quality in schools inspection and evaluation program; functions of state department
Sec. 2. (a) The state department may adopt rules under IC 4-22-2 to establish an indoor air quality in schools inspection and evaluation program to assist schools in developing plans to improve indoor air quality.
(b) The state department shall:
(1) inspect a school if the state department receives a complaint about the quality of air in the school;
(2) report the results of the inspection to:
(A) the person who complained about the quality of air in the school;
(B) the school's principal;
(C) the superintendent of the school corporation, if the school is part of a school corporation;
(D) the Indiana state board of education, if the school is a public school or an accredited nonpublic school; and
(E) the appropriate local or county board of health; and
(3) assist the school in developing a reasonable plan to improve air quality conditions found in the inspection.
As added by P.L.1-2005, SEC.33.

IC 16-41-37.5-3
School air quality panel; members; duties
Sec. 3. (a) The school air quality panel is established to assist the state department in carrying out this chapter.
(b) The panel consists of the following members:
(1) A representative of the state department, appointed by the commissioner of the state department.
(2) A representative of the department of education, appointed by the state superintendent of public instruction.
(3) A member of the governing body of a school corporation, appointed by the state superintendent of public instruction.
(4) A teacher licensed under IC 20-28-4 or IC 20-28-5, appointed by the governor.
(5) A representative of a statewide parent organization, appointed by the state superintendent of public instruction.
(6) A physician who has experience in indoor air quality issues, appointed by the commissioner of the state department.         (7) An individual with training and experience in occupational safety and health, appointed by the commissioner of the department of labor.
(8) A mechanical engineer with experience in building ventilation system design, appointed by the governor.
(9) A building contractor with experience in air flow systems who is a member of a national association that specializes in air flow systems, appointed by the governor.
(10) A member of a labor organization whose members install, service, evaluate, and balance heating, ventilation, and air conditioning equipment, appointed by the governor.
(11) An individual with experience in the cleaning and maintenance of commercial facilities, appointed by the governor.
(c) The chairperson of the panel shall be the representative of the state department.
(d) The panel shall convene at the discretion of the chairperson.
(e) The state department shall provide administrative support for the panel.
(f) The panel shall:
(1) identify and make available to schools best operating practices for indoor air quality in schools; and
(2) assist the state department in developing plans to improve air quality conditions found in inspections under section 2 of this chapter.
As added by P.L.1-2005, SEC.33.



CHAPTER 38. RADON GAS

IC 16-41-38-1
"Radon gas" defined
Sec. 1. As used in this chapter, "radon gas" means the radioactive gas and related decay products produced by the disintegration of the element radium.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-2
Rules
Sec. 2. The state department shall adopt rules under IC 4-22-2 to establish and operate programs for the certification of a person engaged in:
(1) testing for radon gas in buildings or on areas of land; or
(2) abatement of radon gas in buildings.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-3
Duties of state department
Sec. 3. The state department shall, in the rules adopted under this chapter:
(1) require training and education as a precondition to certification;
(2) require continuing education and biennial reexamination to maintain certification;
(3) establish fees that are not more than necessary to recover the cost of administering this chapter;
(4) collect and disseminate information relating to radon gas; and
(5) conduct research on radon gas testing and mitigation.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-4
Use of relevant standards and requirements
Sec. 4. In establishing standards and requirements under this chapter, the state department shall use any relevant standards or requirements concerning radon gas established by the United States Environmental Protection Agency.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-5
Exempted individuals; certification requirement
Sec. 5. (a) This section does not apply to an individual who is testing for radon gas or engaged in the abatement of radon gas if the individual is:
(1) performing the testing or abatement in a building the individual owns;
(2) performing the testing on an area of land the individual

owns; or
(3) conducting scientific research on radon gas testing or abatement in a building or on an area of land and the owner of the building or area of land is not charged for the testing or abatement.
(b) An individual may not engage or profess to engage in:
(1) testing for radon gas; or
(2) abatement of radon gas;
unless the individual is certified under this chapter.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-6
Denial, suspension, or revocation of certificate
Sec. 6. The state department may under IC 4-21.5:
(1) deny;
(2) suspend; or
(3) revoke;
a certificate issued under this chapter or IC 13-1-14 (before its repeal).
As added by P.L.1-1996, SEC.76.

IC 16-41-38-7
Certification without examination
Sec. 7. An individual accredited in another state to perform testing for or abatement of radon gas may be certified under this chapter without passing an examination if:
(1) the state in which the individual is accredited maintains an accreditation program substantially similar to the certification program under this chapter; and
(2) the individual pays a fee.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-8
Radon gas trust fund
Sec. 8. (a) The radon gas trust fund is established to provide a source of money for the purposes described in this chapter.
(b) The expenses of administering this chapter shall be paid from money in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) The sources of money for the fund are the following:
(1) Fees collected under this chapter.
(2) Appropriations made by the general assembly.
(3) Gifts and donations intended for deposit in the fund.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-9
Violations; civil penalty
Sec. 9. In addition to the penalties set out in this chapter, the state department may commence an action under IC 4-21.5-3-6 or

IC 4-21.5-4 for issuance of a compliance order to impose a civil penalty not to exceed one thousand dollars ($1,000) for each violation, each day, against a person who:
(1) fails to comply with this chapter or a rule adopted under this chapter; or
(2) interferes with or obstructs the state department or a designated agent of the state department in the performance of official duties under this chapter.
As added by P.L.1-1996, SEC.76.

IC 16-41-38-10
Violations; offense
Sec. 10. An individual who violates:
(1) this chapter; or
(2) a rule adopted under this chapter;
commits a Class A misdemeanor.
As added by P.L.1-1996, SEC.76.



CHAPTER 39. TOBACCO SALE REGULATION

IC 16-41-39-1
General assembly having exclusive regulatory power
Sec. 1. Regulation of the sale, distribution, or display of tobacco products may only be authorized by the general assembly.
As added by P.L.256-1996, SEC.9.

IC 16-41-39-2
Local ordinances, bylaws, and rules void
Sec. 2. An ordinance, a bylaw, or a rule of:
(1) a county;
(2) a city;
(3) a township;
(4) a department, a board, or an agency of a:
(A) county;
(B) city; or
(C) township; or
(5) any other political subdivision or agency of the state;
concerning matters listed in section 1 of this chapter is void, regardless of when enacted.
As added by P.L.256-1996, SEC.9.

IC 16-41-39-3
Local restrictions on transient merchants
Sec. 3. Notwithstanding section 1 of this chapter, this chapter does not prohibit a political subdivision from adopting limitations on the locations at which a transient merchant licensed under IC 25-37-1-3 may conduct business within the jurisdiction of the political subdivision.
As added by P.L.256-1996, SEC.9.



CHAPTER 39.4. CHILDHOOD LEAD POISONING

IC 16-41-39.4-1
Rules
Sec. 1. (a) The state department may adopt rules under IC 4-22-2 to implement this chapter.
(b) The state department shall adopt rules under IC 4-22-2 for the case management of a child with lead poisoning.
As added by P.L.123-1997, SEC.12. Amended by P.L.99-2002, SEC.8; P.L.135-2005, SEC.3.

IC 16-41-39.4-2
Powers of state department
Sec. 2. (a) The state department may do the following:
(1) Determine the magnitude of lead poisoning in Indiana's residents.
(2) Provide consultation and education to a medical provider network that screens for lead poisoning throughout Indiana.
(3) Receive and analyze blood samples or assist regional lab sites to receive and analyze blood samples for lead poisoning.
(4) Develop and maintain a data base of unduplicated children with lead poisoning.
(5) Provide consultation to local health departments regarding medical case follow-up and environmental inspections connected to reducing the incidence of lead poisoning.
(6) Coordinate lead exposure detection activities with local health departments.
(7) Coordinate with social service organizations for outreach programs regarding lead poisoning.
(8) Notify and update pediatricians and family practice physicians of lead hazards in a timely fashion.
(9) Provide consumer alerts and consumer education regarding lead hazards.
(b) The state department shall establish reporting, monitoring, and preventive procedures to protect from lead poisoning.
As added by P.L.123-1997, SEC.12. Amended by P.L.59-2003, SEC.1; P.L.135-2005, SEC.4.

IC 16-41-39.4-3
Blood examinations; reports
Sec. 3. (a) A person that examines the blood of an individual described in section 2 of this chapter for the presence of lead must report to the state department the results of the examination not later than one (1) week after completing the examination. The report must include at least the following:
(1) With respect to the individual whose blood is examined:
(A) the name;
(B) the date of birth;
(C) the gender;             (D) the race; and
(E) any other information that is required to be included to qualify to receive federal funding.
(2) With respect to the examination:
(A) the date;
(B) the type of blood test performed;
(C) the person's normal limits for the test;
(D) the results of the test; and
(E) the person's interpretation of the results of the test.
(3) The names, addresses, and telephone numbers of:
(A) the person; and
(B) the attending physician, hospital, clinic, or other specimen submitter.
(b) If a person required to report under subsection (a) has submitted more than fifty (50) results in the previous calendar year, the person must submit subsequent reports in an electronic format determined by the state department.
As added by P.L.99-2002, SEC.9. Amended by P.L.59-2003, SEC.2; P.L.135-2005, SEC.5.

IC 16-41-39.4-4
Distribution of information
Sec. 4. (a) The state department, the office of the secretary of family and social services, and local health departments shall share among themselves and with the United States Department of Health and Human Services and the United States Department of Housing and Urban Development information, including a child's name, address, and demographic information, that is gathered after January 1, 1990, concerning the concentration of lead in the blood of a child less than seven (7) years of age to the extent necessary to determine the prevalence and distribution of lead poisoning in children less than seven (7) years of age.
(b) The state department, the office of the secretary of family and social services, and local health departments shall share information described in subsection (a) that is gathered after July 1, 2002, among themselves and with organizations that administer federal, state, and local programs covered by the United States Department of Housing and Urban Development regulations concerning lead-based paint poisoning prevention in certain residential structures under 24 CFR Subpart A, Part 35 to the extent necessary to ensure that children potentially affected by lead-based paint and lead hazards are adequately protected from lead poisoning.
(c) A person who shares data under this section is not liable for any damages caused by compliance with this section.
As added by P.L.99-2002, SEC.10. Amended by P.L.1-2003, SEC.63; P.L.135-2005, SEC.6.

IC 16-41-39.4-5
Annual report
Sec. 5. (a) The state department shall, in cooperation with other

state agencies, collect data under this chapter and, before March 15 of each year, report the results to the general assembly for the previous calender year. A copy of the report shall be transmitted in an electronic format under IC 5-14-6 to the executive director of the legislative services agency for distribution to the members of the general assembly.
(b) The report transmitted under subsection (a) must include for each county the following information concerning children who are less than seven (7) years of age:
(1) The number of children who received a blood lead test.
(2) The number of children who had a blood test result of at least ten (10) micrograms of lead per deciliter of blood.
(3) The number of children identified under subdivision (2) who received a blood test to confirm that they had lead poisoning.
(4) The number of children identified under subdivision (3) who had lead poisoning.
(5) The number of children identified under subdivision (4) who had a blood test result of less than ten (10) micrograms of lead per deciliter of blood.
(6) The average number of days taken to confirm a blood lead test.
(7) The number of risk assessments performed for children identified under subdivision (4) and the average number of days taken to perform the risk assessment.
(8) The number of housing units in which risk assessments performed under subdivision (7) documented lead hazards as defined by 40 CFR 745.
(9) The number of housing units identified under subdivision (8) that were covered by orders issued under IC 13-14-10-2 or by another governmental authority to eliminate lead hazards.
(10) The number of housing units identified under subdivision (9) for which lead hazards have been eliminated within thirty (30) days, three (3) months, and six (6) months.
As added by P.L.135-2005, SEC.7.



CHAPTER 39.6. OSTEOPOROSIS EDUCATION

IC 16-41-39.6-1
Osteoporosis prevention and treatment education program
Sec. 1. (a) The state department may establish an osteoporosis prevention and treatment education program.
(b) If the state department establishes a program under subsection (a) the state department shall do the following:
(1) Design and implement strategies for raising public awareness concerning the causes and nature of osteoporosis, personal risk factors, the value of prevention and early detection, and options for diagnosing and treating osteoporosis.
(2) Develop and work with other state and local governmental agencies in presenting osteoporosis educational programs for physicians and other health professionals with the most current and accurate scientific and medical information on:
(A) prevention, diagnosis, and treatment;
(B) therapeutic decision making, including guidelines for detecting and treating the disease in special populations;
(C) risks and benefits of medications; and
(D) research advances.
(3) Conduct a statewide needs assessment to identify one (1) or more of the following concerning osteoporosis:
(A) Indiana specific data that analyzes the extent of osteoporosis in the state.
(B) Available technical assistance and educational materials and programs nationwide.
(C) The level of public awareness about osteoporosis.
(D) The needs of osteoporosis patients and their families and caregivers.
(E) The needs of health care providers.
(F) The services available to osteoporosis patients.
(G) The existence of osteoporosis treatment programs.
(H) The existence of osteoporosis support groups.
(I) The existence of osteoporosis rehabilitative services.
(J) The number and location of bone density testing equipment.
(c) Based on the results of the needs assessment conducted under subsection (b), the state department shall develop, maintain, and make available a list of osteoporosis services and osteoporosis health care providers who have a specialization in services to prevent, diagnose, and treat osteoporosis.
As added by P.L.147-1997, SEC.4.

IC 16-41-39.6-2
State department powers; improvement and coordination of services
Sec. 2. The state department may do the following:
(1) Work to improve the capacity of community based services

available to osteoporosis patients.
(2) Work with other state and local governmental agencies, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of prevention, education, and treatment of osteoporosis.
(3) Identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate experience and knowledge of osteoporosis.
As added by P.L.147-1997, SEC.4.

IC 16-41-39.6-3
Osteoporosis education fund
Sec. 3. (a) The osteoporosis education fund is established for the purpose of carrying out the duties under this chapter. The fund shall be administered by the state department.
(b) The treasurer of state may invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be administered.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund.
(d) The fund consists of money accepted by the department from grants and donations from private entities.
As added by P.L.147-1997, SEC.4.



CHAPTER 40. SHAKEN BABY SYNDROME EDUCATION

IC 16-41-40-1 Repealed
(Repealed by P.L.145-2006, SEC.376.)



CHAPTER 41. STROKE PREVENTION TASK FORCE

IC 16-41-41-1
"Task force"
Sec. 1. As used in this chapter, "task force" refers to the stroke prevention task force established by section 2 of this chapter.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-2
Stroke prevention task force established
Sec. 2. The stroke prevention task force is established.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-3
Members of task force
Sec. 3. (a) The task force consists of fifteen (15) members as follows:
(1) The state health commissioner or the commissioner's designee.
(2) The secretary of family and social services or the secretary's designee.
(3) Two (2) representatives of a stroke support organization.
(4) Four (4) physicians with an unlimited license to practice medicine under IC 25-22.5 and with expertise in stroke, including at least:
(A) one (1) physician;
(B) one (1) neurologist;
(C) one (1) neuroradiologist; and
(D) one (1) emergency care physician who is a member of the American College of Emergency Physicians.
(5) One (1) health care provider who provides rehabilitative services to persons who have had a stroke.
(6) One (1) nurse with a license to practice under IC 25-23.
(7) One (1) representative nominated by the Indiana Health and Hospital Association.
(8) One (1) representative from an emergency medical services organization or provider.
(9) One (1) representative from the Indiana Minority Health Coalition.
(10) One (1) stroke survivor or stroke survivor caregiver.
(11) One (1) recreational therapist who provides services to persons who have had a stroke.
(b) The governor shall appoint the members of the task force designated by subsection (a)(3) through (a)(11). The governor may remove an appointed member for cause.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-4
Terms of members      Sec. 4. Each member of the task force serves a term of four (4) years. A member appointed to fill a vacancy holds office for the remainder of the unexpired term.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-5
Quorum
Sec. 5. Eight (8) members of the task force constitute a quorum for transacting all business of the task force. The affirmative votes of a majority of the voting members appointed to the council are required for the task force to take action on any measure.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-6
Governor appoints members
Sec. 6. The governor shall appoint one (1) council member to serve as chair and one (1) council member to serve as vice chair. The chair and vice chair serve a term of one (1) year.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-7
Quarterly meetings
Sec. 7. The task force shall meet at least quarterly.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-8
Department provides staff
Sec. 8. The state department shall provide staff for the task force.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-9
Duties of task force
Sec. 9. The task force shall do the following:
(1) Complete a statewide comprehensive stroke needs assessment.
(2) Develop and implement a comprehensive statewide public education program on stroke prevention, targeted to high risk populations and to geographic areas where there is a high incidence of stroke.
(3) Recommend and disseminate guidelines on the treatment of stroke patients, including emergency stroke care.
(4) Ensure that the public and health care providers are informed regarding the most effective strategies for stroke prevention.
(5) Advise the state department concerning grant opportunities for providers of emergency medical services and for hospitals to improve care to stroke patients.
(6) Study and issue recommendations on other topics related to stroke care and prevention as determined by the chairperson.
(7) Prepare a report each year on the operation of the task force

and provide the report to the following:
(A) The governor.
(B) The commissioner of the state department.
(C) The legislative council. The report under this clause must be in an electronic format under IC 5-14-6.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-10
Expenses of task force
Sec. 10. The expenses of the task force shall be paid from funds appropriated to the state department.
As added by P.L.69-2004, SEC.2.

IC 16-41-41-11
Task force expires
Sec. 11. This chapter expires July 1, 2008.
As added by P.L.69-2004, SEC.2.






ARTICLE 42. REGULATION OF FOOD, DRUGS, AND COSMETICS

CHAPTER 1. UNIFORM FOOD, DRUG, AND COSMETIC ACT: GENERAL PROVISIONS

IC 16-42-1-1
Purpose of act
Sec. 1. (a) IC 16-42-1 through IC 16-42-4 are intended to safeguard the public health and promote the public welfare by protecting the:
(1) consuming public from injury by product use; and
(2) purchasing public from injury by merchandising deceit;
flowing from intrastate commerce in food, drugs, devices, and cosmetics.
(b) IC 16-42-1 through IC 16-42-4 are intended to be uniform with the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) and with the Federal Trade Commission Act (15 U.S.C. 41 et seq.) to the extent they expressly outlaw the false advertisement of food, drugs, devices, and cosmetics.
(c) IC 16-42-1 through IC 16-42-4 thus promote uniformity of such statutes and their administration and enforcement throughout the United States.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
As added by P.L.137-1996, SEC.68.

IC 16-42-1-2
Authority to adopt certain federal regulations
Sec. 2. The purpose of IC 16-42-1 through IC 16-42-4 being to promote uniformity with the Federal Act, in safeguarding the public health and in promoting public welfare, the state department may adopt, insofar as applicable, the regulations promulgated under the Federal Act and the Fair Packaging and Labeling Act (15 U.S.C. 1451 et seq.).
As added by P.L.2-1993, SEC.25.
IC 16-42-1-3
Adoption of regulations; notice and hearing
Sec. 3. Except to the extent that the state department adopts the applicable regulations promulgated by the federal security administrator under the Federal Act (21 U.S.C. 301 et seq.), the state department, before adopting a rule contemplated by section 6 or 9 of this chapter, IC 16-42-2-1, IC 16-42-2-3(11), IC 16-42-3-4(4), IC 16-42-3-4(6), IC 16-42-3-4(7), or IC 16-42-3-4(8) shall give appropriate notice of the proposal and of the time and place for a public hearing to be held as provided by law.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-4
Construction of act and rules
Sec. 4. IC 16-42-1 through IC 16-42-4 and rules adopted under those provisions shall, insofar as applicable, be interpreted and construed to effectuate the general purpose to enact state legislation uniform with the Federal Act (21 U.S.C. 301 et seq.).
As added by P.L.2-1993, SEC.25.

IC 16-42-1-5
Federal agency references; successor agency
Sec. 5. Whenever this chapter refers to a department or an agency of the federal government, the term includes a department or an agency of the federal government to which the duties, powers, or functions are transferred or given.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-6
Registration of manufacturer, processor, repackager, or wholesale distributor; maintaining place of business in state
Sec. 6. (a) A manufacturer, processor, repackager, or wholesale distributor of food, drugs, or cosmetics who maintains a place of business in Indiana shall file with the state department, upon forms to be furnished by the state department, a written statement of the name and address of the owner, the character of the business, and the business address of each place of business in Indiana.
(b) A new place of business for the manufacture, processing, repacking, or wholesale distribution of food, drugs, or cosmetics may not be established in Indiana until the place of business has been registered as provided in this chapter.
(c) If ownership of a registered place of business changes, the new owner shall reregister the place of business before operating the same.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-7
Misleading advertising or labeling; evaluation of representations
Sec. 7. If:
(1) an article is alleged to be misbranded because the labeling

is misleading; or
(2) an advertisement is alleged to be false because the advertisement is misleading;
in determining whether the labeling or advertisement is misleading, there shall be taken into account among other items not only representations made or suggested by statement, word, design, device, sound, or any combination of those methods, but also the extent to which the labeling or advertisement fails to reveal facts that are material in the light of representations or that are material with respect to consequences that may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement or under conditions of use that are customary or usual.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-8
Labeling requirements; visibility
Sec. 8. A labeling requirement under IC 16-42-1 through IC 16-42-4 is not considered to be complied with unless:
(1) the word, statement, or other information appearing on the label also appears on the outside container or wrapper, if any, of the retail package of the article; or
(2) the word, statement, or other information appearing on the label is easily seen through the outside container or wrapper.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-9
Advertisements; curative or therapeutic effect for certain diseases
Sec. 9. (a) This section does not apply to an advertisement that:
(1) is disseminated only to members of the medical, dental, pharmaceutical, and other legally recognized professions dealing with the healing arts;
(2) appears only in the scientific periodicals of those professions; or
(3) is disseminated only for the purpose of public health education by persons not commercially interested in the sale of such drugs or devices.
(b) The advertisement of a drug or device that represents that the drug or device has any effect in:
albuminuria    mumps
appendicitis    nephritis
arteriosclerosis    otitis media
blood poison    paralysis
bone disease    pneumonia
Bright's disease    poliomyelitis (infantile
cancer    paralysis)
carbuncles    prostate gland disorders
cholecystitis    pyelitis
diabetes    scarlet fever
diphtheria    sexual impotence dropsy    sinus infection
erysipelas    smallpox
gallstones    tuberculosis
heart and vascular    tumors
diseases    typhoid
high blood pressure    uremia
mastoiditis    venereal disease
measles    meningitis
is considered false for purposes of IC 35-43-5-3.
(c) Whenever the state department determines that an advance in medical science has made a type of self medication safe as to any of the diseases listed in this section, the state department shall adopt rules to authorize the advertisement of drugs having curative or therapeutic effect for the disease, subject to conditions and restrictions the state department considers necessary in the interests of public health.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-10
Samples or specimen; investigation and examination
Sec. 10. The state department shall cause the investigation and examination of food, drugs, devices, and cosmetics subject to IC 16-42-1 through IC 16-42-4. The state health commissioner or the commissioner's authorized representative may do the following:
(1) Take a sample or specimen of any such merchandise, for examination under IC 16-42-1 through IC 16-42-4, upon tendering the market price to the person having the merchandise in custody.
(2) Enter any place, establishment, or vehicle in Indiana at reasonable times for the purpose of taking a sample or specimen of merchandise for examination.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-11
Inspection of records
Sec. 11. For the purpose of enforcing IC 16-42-1 through IC 16-42-4, pertinent records of an administrative agency of the state are open to inspection by the state health commissioner or the commissioner's authorized representative.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-12
Access to and copying of records; use of evidence
Sec. 12. (a) For the purpose of enforcing IC 16-42-1 through IC 16-42-4, carriers engaged in commerce, and persons receiving food, drugs, devices, or cosmetics in commerce or holding such articles so received shall, upon the request of an officer or employee designated by the state department, permit the officer or employee, at reasonable times, to have access to and to copy all records showing the movement in commerce of any food, drug, device, or

cosmetic, or the holding of a food, drug, device, or cosmetic during or after the movement, and the quantity, shipper, and consignee of the food, drug, device, or cosmetic.
(b) It is unlawful for a carrier or person described in subsection (a) to fail to permit access to and copying of such records upon request if the request is accompanied by a statement in writing specifying the nature or kind of food, drug, device, or cosmetic to which the request relates.
(c) Evidence obtained under this section may not be used in a criminal prosecution of the person from whom the evidence is obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-13
Inspection of factories, warehouses, and vehicles
Sec. 13. For the purpose of enforcing IC 16-42-1 through IC 16-42-4, the state health commissioner or the commissioner's authorized representative may do the following:
(1) Enter, at reasonable times any factory, warehouse, place of production, or establishment subject to IC 16-42-1 through IC 16-42-4 or enter any vehicle being used to transport or hold food, drugs, devices, or cosmetics.
(2) Inspect at reasonable times, the factory, warehouse, place of production, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, labeling, and advertisements.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-14
Report of judgments, orders, and decrees
Sec. 14. The state health commissioner or the commissioner's legally authorized agent may periodically publish reports summarizing all judgments, decrees, and court orders given under IC 16-42-1 through IC 16-42-4, including the nature of the charge and the disposition of the charge.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-15
Dissemination of information
Sec. 15. (a) The state health commissioner or the commissioner's legally authorized agent may cause to be disseminated information regarding food, drugs, devices, or cosmetics in situations involving, in the opinion of the state health commissioner or the commissioner's legally authorized agent, imminent danger to health or gross deception of, or fraud upon, the consumer.
(b) This section does not prohibit the state health commissioner or the commissioner's legally authorized agent from collecting, reporting, and illustrating the results of the commissioner's examinations and investigations under IC 16-42-1 through IC 16-42-4. As added by P.L.2-1993, SEC.25.

IC 16-42-1-16
Prohibited acts; defenses; injunctions
Sec. 16. (a) A person may not engage in any of the following acts:
(1) The sale in intrastate commerce of a food, drug, device, or cosmetic that is adulterated or misbranded.
(2) The adulteration or misbranding of a food, drug, device, or cosmetic in intrastate commerce.
(3) The receipt in intrastate commerce of a food, drug, device, or cosmetic that is adulterated or misbranded, and the sale of those items in intrastate commerce for pay or otherwise.
(4) The sale of any article in violation of IC 16-42-1-6, IC 16-42-3-7, IC 16-42-3-8, IC 16-42-3-9, or IC 16-42-3-10.
(5) The refusal to permit access to or copying of any record as required by section 12 of this chapter.
(6) The refusal to permit entry or inspection and collecting of samples as authorized by section 10 or 13 of this chapter.
(7) The use, without proper authority, of any mark, stamp, tag, label, or other identification device authorized or required by rules adopted under this chapter or IC 16-42-2 through IC 16-42-4.
(8) The use by any person to the person's own advantage, or the revelation, other than to the state health commissioner or the state health commissioner's authorized representative or to the courts when relevant in any judicial proceeding, any information acquired under authority of section 13 of this chapter or IC 16-42-3-7 through IC 16-42-3-10 concerning any method or process that as a trade secret is entitled to protection.
(9) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food, drug, device, or cosmetic if the act is done while the article is held for sale and results in the article being misbranded.
(10) The use on the labeling of any drug or in any advertising relating to the drug of any representation or suggestion that an application with respect to the drug is effective under IC 16-42-3-7 and IC 16-42-3-8 unless the drug complies with those sections.
(11) The removal or disposal of a detained or embargoed article in violation of this chapter.
(12) The giving of a guaranty or undertaking in intrastate commerce referred to in subsection (c) that is false.
(b) A person who violates subsection (a) commits a Class A misdemeanor. However, the offense is a Class D felony if the offense is committed with intent to defraud or mislead.
(c) It is a defense for a person accused of violating subsection (a)(1) or subsection (a)(3) if the person establishes a guaranty or undertaking signed by and containing the name and address of the person residing in the United States from whom the accused person

received in good faith the article to the effect that the article is not adulterated or misbranded within the meaning of this article or the Federal Act.
(d) In addition to the remedies provided in this article, the state health commissioner or the commissioner's legally authorized agent may apply to the circuit or superior court for a temporary or permanent injunction restraining any person from violating any provision of this section.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-17
Schedule of civil penalties; order of compliance; consolidation of proceedings
Sec. 17. (a) In addition to the other remedies provided in this article, the state department shall adopt a schedule of civil penalties that may be levied to enforce the following:
(1) This chapter, IC 16-42-2-6, IC 16-42-2-7, and IC 16-42-18.
(2) The rules adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, and IC 16-42-18 by the state department.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The state department may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who does any of the following:
(1) Fails to comply with this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18 or a rule adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(2) Interferes with or obstructs the state department in the performance of duties under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce any of the following:
(1) This chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
(2) A rule adopted under this chapter, IC 16-42-2-6, IC 16-42-2-7, or IC 16-42-18.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-18
Embargo or detention of adulterated or misbranded merchandise; tagging or marking
Sec. 18. (a) Whenever a duly authorized agent of the state department finds or has probable cause to believe that any food, drug, device, or cosmetic is:
(1) adulterated; or         (2) so misbranded as to be dangerous or fraudulent;
within the meaning of IC 16-42-1 through IC 16-42-4, the state health commissioner or the commissioner's legally authorized agent shall affix to the merchandise a tag or other appropriate marking as described in subsection (b).
(b) The tag or marking required in subsection (a) must do the following:
(1) Give notice that the merchandise is or is suspected of being adulterated or misbranded.
(2) Give notice that the merchandise has been detained or embargoed as follows:
(A) Five (5) days in the case of food.
(B) Ten (10) days in the case of drugs and cosmetics.
(3) Contain a warning to all persons not to remove or dispose of the merchandise by sale or otherwise until permission for removal or disposal is given by the state department or the court.
(c) A person may not remove or dispose of detained or embargoed merchandise by sale or otherwise without permission of the state department or the court.
(d) The claimant may, under the supervision of the state department, destroy the detained merchandise.
(e) If the state department finds that merchandise that has been detained or embargoed is not adulterated or misbranded, the state department shall remove the tag or marking.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-19
Condemnation of detained or embargoed merchandise; petition
Sec. 19. (a) When merchandise detained or embargoed under section 18 of this chapter has been found by the state department to be adulterated or misbranded, the state department shall within five (5) days cause to be filed a petition in any circuit or superior court in whose jurisdiction the merchandise is detained or embargoed for condemnation of the merchandise as provided in this chapter.
(b) The proceedings shall be brought in the name of the state by the prosecuting attorney of the county in which a violation occurs against the merchandise, and the petition shall be verified by the state department. The petition must do the following:
(1) Describe the merchandise.
(2) State the location of the merchandise.
(3) State the name of the person, firm, limited liability company, or corporation in actual possession.
(4) State the name of the owner, if known, to the state department.
(5) Allege the particular violation that is claimed to exist.
(6) Otherwise conform to the requirements of a petition for condemnation of an adulterated or misbranded food, drug, device, or cosmetic in the United States courts.
As added by P.L.2-1993, SEC.25. Amended by P.L.8-1993, SEC.252.
IC 16-42-1-20
Seizure and destruction of embargoed or detained merchandise
Sec. 20. (a) Upon the filing of a petition for condemnation of an adulterated or misbranded food, drug, device, or cosmetic, the court shall promptly cause process to issue to the appropriate law enforcement agency commanding the law enforcement agency to seize the merchandise described in the court order and to hold the goods for further order of the court.
(b) The appropriate law enforcement agency shall, at the time of seizure of goods under this section, serve a copy of the process upon the owner of the merchandise.
(c) At the expiration of thirty (30) days after the seizure of merchandise under this section, if no claimant has appeared to defend against the petition, the court shall order the appropriate law enforcement agency to destroy the seized merchandise.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-21
Filing of answer or demurrer
Sec. 21. A person:
(1) having an interest in the alleged adulterated or misbranded foods, drugs, devices, or cosmetics; or
(2) against whom a civil or criminal liability would exist if the merchandise is adulterated or misbranded;
may, at any time before destruction of the merchandise, appear and file answer or demurrer to the petition. Such appearance and answer or demurrer shall be filed in open court, or if in vacation, with the clerk or judge of the court. The answer or demurrer must allege the interest or liability of the party filing it. In all other respects, the issues shall be raised as in other civil actions.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-22
Rights of litigants
Sec. 22. The right of change of venue from the county, the right of change of judge, and the right of trial by jury are the same as in civil cases.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-23
Election to divide libeled merchandise into lots; dismissal as to particular lots; consent to destruction of particular lots
Sec. 23. (a) At any time before trial, the defense may file with the court a written election to divide into lots the merchandise that is alleged to be adulterated or misbranded. Each of the lots must be described in the written election in such a way as to enable them to be distinguished.
(b) If different parties are defending as to separate lots, the court shall proceed to docket as many separate actions as there are separate defendants.     (c) The state department may dismiss as to any lot without prejudice to the proceeding against all other lots in the same seizure. Those defending may consent to the destruction of any lot without prejudice to their right to defend against the condemnation of all other lots in the same seizure.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-24
Judgment
Sec. 24. The court or jury trying the cause shall determine and the judgment shall specify whether the contents of each separate lot are adulterated or misbranded. The court shall order the destruction by the appropriate law enforcement agency of all lots found to be adulterated or misbranded and the return by the appropriate law enforcement agency of all lots not found to be adulterated or misbranded.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-25
Judgment for costs
Sec. 25. (a) A personal judgment may not be given against a defendant, except as provided in subsection (b).
(b) When merchandise is ordered destroyed, the court may give judgment against the defendant for that part of the costs occasioned by the defendant.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-26
Return of libeled merchandise; liability for damages
Sec. 26. (a) Whenever the court orders the return of merchandise, the appropriate law enforcement agency shall immediately return the merchandise to the place of seizure. The appropriate law enforcement agency and the appropriate law enforcement agency's bondsmen are liable for any damage to the merchandise while in the custody of the appropriate law enforcement agency if the damage was due to negligence, willfulness, or carelessness upon the part of the appropriate law enforcement agency or the appropriate law enforcement agency's agents.
(b) No subsequent proceeding in the cause or new trial may in any way involve any returned merchandise.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-27
New trial; appeal; appeal bond
Sec. 27. (a) A defendant may move for a new trial and may appeal to the supreme court or the court of appeals in the manner provided by law for appeals in civil actions.
(b) An appeal bond shall be fixed in an amount that covers the reasonable costs of preserving the condemned merchandise for the probable time of appeal and the court costs.     (c) If an appeal is not prosecuted to determination or if the judgment of the trial court is affirmed, the defendant bringing the appeal is liable for the following:
(1) The costs adjudged against the defendant or defendants in the trial court.
(2) The costs of appeal.
(3) The actual reasonable cost of preserving the condemned merchandise during the appeal period.
(d) The court of appeals and the supreme court shall dispose of appeals brought under this chapter as speedily as possible with due regard to the rights of the parties involved.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-28
Judgment as evidence
Sec. 28. A judgment in a condemnation proceeding under this chapter is not admissible as evidence in any other legal proceeding.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-29
Costs not adjudicated against defendants
Sec. 29. All costs not adjudicated against the defendants in accordance with this chapter are to be determined and collected in the manner provided by law for the determination and collection of costs in unsuccessful criminal prosecutions.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-30
Libel for condemnation; procedure
Sec. 30. Except as otherwise provided in this chapter, the procedure for condemnation proceedings under this chapter must conform, as nearly as possible, to the procedure for civil actions.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-31
Destruction of adulterated or misbranded products; expenses
Sec. 31. (a) If the court finds that detained or embargoed merchandise is adulterated or misbranded, the merchandise must, after entry of the judgment or decree, be destroyed at the expense of the claimant, under the supervision of the state department.
(b) All:
(1) court costs and fees; and
(2) storage and other proper expenses;
shall be taxed against the claimant of the merchandise or the claimant's agent.
(c) If the adulteration or misbranding of merchandise can be corrected by proper labeling or processing of the merchandise, the court may order the merchandise to be delivered to the claimant for labeling or processing under the supervision of the state department under the following conditions:         (1) After entry of the decree or judgment.
(2) After costs, fees, and expenses have been paid.
(3) After sufficient bond, conditioned that the merchandise be so labeled or processed, is executed.
The expense of the supervision of labeling and processing shall be paid by the claimant. The bond shall be returned to the claimant of the merchandise on representation to the court by the state health commissioner or the commissioner's legally authorized agent that the merchandise no longer violates IC 16-42-1 through IC 16-42-4 and that the expenses of supervision by the state department have been paid.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-32
Notice and opportunity for hearing preceding criminal prosecution
Sec. 32. Before any violation of IC 16-42-1 through IC 16-42-4 is reported by the state health commissioner or the commissioner's authorized agent to a prosecuting attorney for the institution of a criminal proceeding, the person against whom the proceeding is contemplated shall be given appropriate notice and an opportunity to present the person's views to the state health commissioner or the commissioner's authorized agent, either orally or in writing, with regard to the contemplated proceeding.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-33
Minor violations
Sec. 33. IC 16-42-1 through IC 16-42-4 does not require the state health commissioner or the commissioner's authorized agent to report, for the institution of proceedings under those provisions, minor violations of those provisions whenever the state health commissioner or the commissioner's legally authorized agent believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.
As added by P.L.2-1993, SEC.25.

IC 16-42-1-34
Chapter violations; offenses
Sec. 34. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 2. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION OR MISBRANDING OF FOODS

IC 16-42-2-1
Conformity to federal standards and definitions; promotion of honesty and fair dealing; optional ingredients
Sec. 1. (a) Whenever any definitions or standard of identity, quality, or fill of container for any food or class of food are promulgated under authority of the Federal Act or the Federal Meat Inspection Act of 1907, as amended, the state department shall adopt definitions and standards for Indiana.
(b) Whenever, with regard to any other food or class of food, the state department finds that such action will promote honesty and fair dealing in the interest of consumers, the state department shall adopt rules establishing for any food or class of food:
(1) a reasonable definition and standard of identity; and
(2) a reasonable standard of quality and fill of container.
(c) In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the state department shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients required to be named on the label.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
As added by P.L.137-1996, SEC.69.

IC 16-42-2-2
Adulterated foods
Sec. 2. (a) A food is considered adulterated under any of the following conditions:
(1) If the food bears or contains any poisonous or deleterious substance that may make the food injurious to health. However, if the substance is not an added substance, the food is not to be considered adulterated under this subdivision if the quantity of the substance in the food does not ordinarily make the food injurious to health.
(2) If:
(A) the food bears or contains any added poison or added deleterious substance (other than a poison or a deleterious

substance that is a pesticide chemical in or on a raw agricultural commodity, a food additive, or a color additive) that is unsafe within the meaning of section 5 of this chapter;
(B) the food is a raw agricultural commodity and the food bears or contains a pesticide chemical that is unsafe under section 5 of this chapter; or
(C) the food is or contains a food additive that is unsafe under section 5 of this chapter.
However, when a pesticide chemical is used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under section 5 of this chapter and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of the pesticide chemical remaining in or on the processed food, notwithstanding section 5 of this chapter and clause (C) is not considered unsafe if the residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of the residues in the processed food, when ready to eat, is not greater than the tolerance prescribed for the raw agricultural commodity.
(3) If the food consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance or if the food is otherwise unfit for food.
(4) If the food has been produced, transported, handled, prepared, packed, or held under unsanitary conditions or in unsanitary containers as the result of which the food may have become contaminated with filth or made diseased, unwholesome, or injurious to health.
(5) If the food is, in whole or in part, the product of:
(A) a diseased animal;
(B) an animal that has died otherwise than by slaughter; or
(C) an animal that has been fed upon the uncooked offal from a slaughterhouse.
(6) If the food's container is composed in whole or in part of any poisonous or deleterious substance that may make the contents injurious to health.
(7) If the food has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a rule or an exemption in effect under section 5 of this chapter.
(8) If any valuable constituent has been in whole or in part omitted or abstracted from the food.
(9) If any substance has been substituted wholly or in part.
(10) If damage or inferiority has been concealed in any manner.
(11) If any substance has been added to the food or mixed or packed with the food to:
(A) increase the food's bulk or weight;
(B) reduce the food's quality or strength;
(C) make the food appear better or of greater value than the food is; or             (D) create a deceptive appearance.
(12) If the food bears or contains a coal-tar color other than one from a batch that has been certified by the federal Food and Drug Administrator, as provided by regulations promulgated under authority of the Federal Act.
(13) If the food is a confectionery and has partially or completely imbedded in the food any nonnutritive object. However, this subdivision does not apply in the case of any nonnutritive object if, in the judgment of the state department as provided by rules, the nonnutritive object is of practical, functional value to the confectionery product and would not make the product injurious or hazardous to health.
(14) If the food is a confectionery and bears or contains any alcohol other than alcohol not in excess of one-half of one percent (0.5%) by volume derived solely from the use of flavoring extracts.
(15) If the food is a confectionery and bears or contains any nonnutritive substance. However, this subdivision does not apply to a safe, nonnutritive substance if:
(A) the nonnutritive substance is in or on a confectionery for a practical, functional purpose in the manufacture, packaging, or storing of the confectionery; and
(B) the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of IC 16-42-1 through IC 16-42-4. In addition, the state department may, for the purpose of avoiding or resolving uncertainty as to the application of this subdivision, adopt rules allowing or prohibiting the use of particular nonnutritive substances.
(16) If the food falls below the standard of purity, quality, or strength that the food purports or is represented to possess.
(17) If the food is or bears or contains any color additive that is unsafe under section 5 of this chapter.
(b) Subsection (a)(8) and (a)(9) do not prohibit:
(1) the removal of butterfat from; or
(2) the addition of skim milk to;
dairy products that comply with the definitions and standards for dairy products adopted by the state department.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-3
Misbranded foods
Sec. 3. A food is considered to be misbranded under any of the following conditions:
(1) If the food's labeling is false or misleading in any way.
(2) If the food's labeling or packaging fails to conform with the rules adopted under IC 16-42-1-2.
(3) If the food is offered for sale under the name of another food.
(4) If the food is an imitation of another food, unless the food's

label bears, in type of uniform size and prominence, the word "imitation" and, immediately following that term, the name of the food imitated.
(5) If the food's container is so made, formed, or filled as to be misleading.
(6) If the food is in package form, unless the food bears a label containing the following:
(A) The name and place of business of the manufacturer, packer, or distributor.
(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count. However, reasonable variations shall be permitted under this clause and exemptions for small packages shall be established by rules adopted by the state department.
(7) If any word, statement, or other information required under IC 16-42-1 through IC 16-42-4 to appear on the label or labeling is not prominently placed on the food with the conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms that make the information likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(8) If the food purports to be or is represented as a food for which a definition and standard of identity has been prescribed by rules under section 1 of this chapter, unless:
(A) the food conforms to that definition and standard; and
(B) the food's label bears the name of the food specified in the definition and standard, and, insofar as may be required by those rules, the common names of optional ingredients (other than spices, flavoring, and coloring) present in the food.
This subdivision with respect to artificial coloring does not apply to butter, cheese, or ice cream.
(9) If the food purports to be or is represented as:
(A) a food for which a standard of quality has been prescribed by rules as provided by section 1 of this chapter and the food's quality falls below that standard, unless the label bears, in the manner and form as the rules specify, a statement that the food falls below that standard; or
(B) a food for which a standard or standards of fill of container have been prescribed by rule under section 1 of this chapter and the food falls below the applicable standard of fill of container unless the food's label bears, in such manner and form as the rules specify, a statement that the food falls below that standard.
(10) If the food is not subject to subdivision (8), unless the food's label bears:
(A) the common or usual name of the food, if any; and
(B) if the food is fabricated from at least two (2) ingredients, the common or usual name of each ingredient. However, spices, flavorings, and colorings, other than those sold as

such, may be designated as spices, flavorings, and colorings without naming each. In addition, to the extent that compliance with this clause is impracticable or results in deception or unfair competition, the state department shall establish exemptions by rule.
This subdivision with respect to artificial coloring does not apply to butter, cheese, or ice cream.
(11) If the food purports to be or is represented to be for special dietary uses, unless the food's label bears information concerning the food's vitamin, mineral, and other dietary properties that the state department determines to be, and by rules prescribes as necessary to fully inform purchasers as to the food's value for such uses.
(12) If the food bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless the food bears labeling stating that fact. However, to the extent that compliance with the requirements of this subdivision is impracticable, the state department shall establish exemptions by rule. This subdivision:
(A) with respect to artificial coloring, does not apply to butter, cheese, or ice cream; and
(B) with respect to chemical preservatives, does not apply to a pesticide chemical when used in or on a raw agricultural commodity that is the product of the soil.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-4
Food in transit for repackaging or relabeling
Sec. 4. Food that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the food was originally processed or packed, is exempt from the affirmative labeling requirements of IC 16-42-1 through IC 16-42-4 while the food is in transit in intrastate commerce from one (1) establishment to the other, if such transit is made in good faith for completion purposes only. However, the food is otherwise subject to all the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-5
Poisonous or deleterious substances; regulations
Sec. 5. (a) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, with respect to any particular use or intended use, are considered unsafe for the purpose of application of:
(1) section 2(a)(2) of this chapter with respect to any food;
(2) IC 16-42-3-3(1) through IC 16-42-3-3(5) with respect to any drug or device; or
(3) IC 16-42-4-2(1) with respect to any cosmetic; unless there is in effect a rule under IC 16-42-1-2 or this section limiting the quantity of the substance and unless the use or intended use of the substance conforms to the terms prescribed by rule. While the rules regarding the substance are in effect, a food, drug, or cosmetic is not, by reason of bearing or containing the substance in accordance with the rules, to be considered adulterated within the meaning of section 2(a)(1) of this chapter, IC 16-42-3-3(1) through IC 16-42-3-3(5), or IC 16-42-4-2(1).
(b) The state department may, whenever public health or other considerations in Indiana require and upon the state department's own motion or upon the petition of an interested party, adopt, amend, or repeal rules (whether or not in accordance with regulations promulgated under the Federal Act) that do the following:
(1) Prescribe tolerances for any of the following:
(A) Any added, poisonous, or deleterious substances.
(B) Food additives.
(C) Pesticide chemicals in or on raw agricultural commodities.
(D) Color additives.
This includes zero tolerances and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities.
(2) Prescribe the conditions under which a food additive or a color additive may be safely used and exemptions where the food additive or color additive is to be used solely for investigational or experimental purposes.
(c) It is incumbent upon an interested party who petitions that a rule be adopted under subsection (b) to establish, by data submitted to the state health commissioner or the commissioner's legally authorized agent, that:
(1) a necessity exists for the rule; and
(2) the rule's effect will not be detrimental to the public health.
(d) If the data furnished by an interested party who petitions that a rule be adopted under subsection (b) is not sufficient to allow the state department to determine whether the rule should be adopted, the state department may require additional data to be submitted. Failure to comply with such a request is sufficient grounds to deny the request.
(e) In adopting, amending, or repealing rules regarding such substances, the state department shall consider, among other relevant factors, the following items that are required to be furnished by the interested party who petitions for the adoption of a rule, if any:
(1) The name and all pertinent information concerning the substance, including if available the following:
(A) The chemical identity and composition of the substance.
(B) A statement of the conditions of the proposed use, including directions, recommendations, and suggestions, and specimens of proposed labeling.
(C) All relevant data bearing on the physical or other technical effect and the quantity required to produce that

effect.
(2) The probable composition of any substance formed in or on a food, drug, or cosmetic resulting from the use of that substance.
(3) The probable consumption of the substance in the diet of man and animals, taking into account any chemically or pharmacologically related substance in the diet.
(4) Safety factors that, in the opinion of experts qualified by scientific training and experience to evaluate the safety of the substances for the use for which the substances are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data.
(5) The availability of any needed practicable methods of analysis for determining the identity and quantity of the following:
(A) The substance in or on an article.
(B) Any substance formed in or on such article because of the use of that substance.
(C) The pure substance and all intermediates and impurities.
(6) Facts supporting a contention that the proposed use of the substance will serve a useful purpose.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-6
Unfit perishable articles; condemnation or destruction
Sec. 6. (a) Any dairy product, meat, meat product, seafood, poultry, confectionery, bakery product, vegetable, fruit, or other perishable article:
(1) that is unsound;
(2) that contains any filthy, decomposed, or putrid substance; or
(3) that may be poisonous or deleterious to health or otherwise unsafe;
constitutes a nuisance.
(b) Whenever the state health commissioner or the commissioner's authorized agent finds:
(1) in any room, building, vehicle of transportation, or other structure; or
(2) on any premises;
perishable food or a food product which constitutes a nuisance under this section, the state health commissioner or the commissioner's authorized agent shall condemn or destroy the food or food product or in any other manner make the food or food product unsaleable as human food.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-7
PCB contaminated livestock and poultry; indemnification
Sec. 7. (a) The state department shall indemnify livestock and poultry producers who, as a result of the direction of a state agency, are required after January 1, 1976, to remove livestock, livestock

products, poultry, or poultry products of the producers from commercial markets because of contamination by polychlorinated biphenyls (PCB's).
(b) Indemnity may not be paid for any contamination that is the result of an intentional act of the livestock or poultry producer or that results from the continuous use of a known contaminated feed or water supply.
(c) Indemnity compensation shall be paid for losses incurred in the preceding calendar year and may not exceed eighty percent (80%) of the average commercial market value of the livestock, livestock product, poultry, or poultry product, less any indemnity received from another state or federal agency, for the period the producer is unable to sell the products. However, the aggregate indemnity compensation paid may not exceed the appropriation for any fiscal year.
(d) For purposes of this section, the commercial market value of livestock subject to indemnity compensation shall be determined as of the time of condemnation.
(e) The state department may adopt rules under IC 4-22-2 for the administration of this section.
(f) The state has the power of subrogation against any third party for indemnity amounts paid.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-8
Recipe or teaching adulteration or imitation of foods; offense
Sec. 8. A person who:
(1) knowingly sells, offers for sale, trades, or gives away a recipe or formula for the adulteration or imitation of food; or
(2) knowingly teaches or offers to teach any method or means of adulterating any article of food or means of producing or manufacturing any imitation of any article of food;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.25.

IC 16-42-2-9
Chapter violations; offenses
Sec. 9. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 3. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION AND MISBRANDING OF DRUGS OR DEVICES

IC 16-42-3-1
Antibiotic drug defined
Sec. 1. As used in this chapter, "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance that is produced by microorganisms and that has the capacity to inhibit or destroy microorganisms in dilute solution, including the chemically synthesized equivalent of the substance.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-2
Established name defined
Sec. 2. As used in this chapter, "established name", with respect to a drug or ingredient of a drug, means:
(1) the applicable official name designated under Section 508 of the Federal Act;
(2) if there is no official name and the drug or the ingredient is an article recognized in an official compendium, the official title of the drug or ingredient in the compendium; or
(3) if neither subdivision (1) nor (2) applies, the common or usual name, if any, of the drug or the ingredient.
However, when subdivision (2) applies to an article recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia applies unless the article is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia applies.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-2.5
Duties of state veterinarian and state board of animal health
Sec. 2.5. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
As added by P.L.137-1996, SEC.70.

IC 16-42-3-3
Adulterated drug or device
Sec. 3. A drug or device is considered to be adulterated under the following conditions:
(1) If the drug or device consists in whole or in part of any filthy, putrid, or decomposed substance.         (2) If the drug or device has been produced, prepared, packed, or held under unsanitary conditions under which the drug or device may have been contaminated with filth or made injurious to health.
(3) If the methods used in or the facilities or controls used for a drug's manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that:
(A) the drug meets the requirements of this article as to safety; and
(B) the drug:
(i) has the identity and strength; and
(ii) meets the quality and purity characteristics;
that the drug purports or is represented to possess.
(4) If a drug's container is composed in whole or in part of any poisonous or deleterious substance that may make the contents injurious to health.
(5) If:
(A) a drug bears or contains, for purposes of coloring only, a color additive that is unsafe within the meaning of IC 16-42-2-5; or
(B) a color additive, the intended use of which in or on drugs is for purposes of coloring only, is unsafe under IC 16-42-2-5.
(6) If:
(A) the drug or device purports to be or is represented as a drug, the name of which is recognized in an official compendium; and
(B) the strength of the drug differs from or the drug's quality or purity falls below the standard set forth in that compendium;
the determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in the compendium or, in the absence or inadequacy of such tests or methods of assay, those tests or methods prescribed by the federal security administrator in regulations promulgated under the Federal Act. A drug defined in an official compendium is not considered to be adulterated under this subdivision because the drug differs from the standard of strength, quality, or purity set forth in the compendium if the drug's difference in strength, quality, or purity from the standard is plainly stated on the drug's label. If a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, the drug is subject to the requirements of the United States Pharmacopoeia unless the drug is labeled and offered for sale as a homeopathic drug. In the latter case, the drug is subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.
(7) If:             (A) the drug or device is not subject to the provisions of subdivision (6); and
(B) the drug's or device's strength differs from or the drug's or device's purity or quality falls below that which the drug or device purports or is represented to possess.
(8) If the drug or device is a drug and any substance has been:
(A) mixed or packed with the drug or device so as to reduce the drug's or device's quality or strength; or
(B) substituted wholly or in part for the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-4
Misbranded drug or device
Sec. 4. A drug or device is considered to be misbranded under any of the following conditions:
(1) If the labeling of the drug or device is false or misleading in any way.
(2) If the drug or device is in package form unless the drug or device bears a label containing:
(A) the name and place of business of the manufacturer, packer, or distributor; and
(B) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.
However, under clause (B) reasonable variations shall be permitted and exemptions as to small packages shall be established by rules adopted by the state department.
(3) If any word, statement, or other information required to appear on the label or labeling, under this chapter or a rule adopted under IC 16-42-1-2 is not prominently placed on the drug or device with conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms that make the label likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(4) If the drug or device:
(A) is for use by humans; and
(B) contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, methamphetamine, or sulphonmethane, or any chemical derivative of such substance, which derivative after investigation has been found to be and is designated as habit forming, by rules adopted by the state department under IC 16-42-1 through IC 16-42-4 or by regulations issued under 21 U.S.C. 352(d);
unless the label on the drug or device bears the name and quantity or proportion of that substance or derivative and the statement "Warning . May Be Habit Forming".
(5) If a drug, unless the following conditions are met:             (A) The label on the drug bears, to the exclusion of any other nonproprietary name except the applicable systematic chemical name or the chemical formula, the following:
(i) The established name of the drug, if any.
(ii) If the drug is fabricated from at least two (2) ingredients, the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol and, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of those substances contained in the drug. However, the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this subdivision, applies only to prescription drugs.
(B) If a prescription drug, the established name of the drug or ingredient on the label (and on any labeling on which a name for the drug or ingredient is used) is printed prominently and in type at least half as large as that used for any proprietary name or designation for the drug or ingredient.
However, to the extent that compliance with the requirements of clause (A)(ii) or clause (B) is impracticable, exemptions shall be allowed under rules adopted by the state department or by regulations promulgated under the Federal Act.
(6) Unless the drug's or device's labeling bears:
(A) adequate directions for use; and
(B) adequate warnings against use in those pathological conditions or by children where the drug's or device's use may be dangerous to health or against unsafe dosage or methods or duration of administration or application in the manner and form that is necessary for the protection of users.
However, if any requirement of clause (A) as applied to any drug or device is not necessary for the protection of the public health, the state department shall adopt rules exempting the drug or device from that requirement.
(7) If a drug purports to be a drug the name of which is recognized in an official compendium, unless the drug is packaged and labeled as prescribed in the compendium. However, the method of packing may be modified with the consent of the state department in accordance with regulations promulgated by the federal security administrator under the Federal Act. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, the drug is subject to the requirements of the United States Pharmacopoeia with respect to packaging and

labeling unless the drug is labeled and offered for sale as a homeopathic drug. In that case the drug is subject to the Homeopathic Pharmacopoeia of the United States and not to the United States Pharmacopoeia.
(8) If a drug or device has been found by the federal security administrator or the state department to be a drug liable to deterioration, unless the drug or device is packaged in a form and manner and the drug's or device's label bears a statement of such precautions as the federal security administrator or the state department requires by rule or regulation as necessary for the protection of the public health. A rule or regulation may not be established for any drug recognized in an official compendium until the federal security administrator or the state department informs the appropriate body charged with the revision of the compendium of the need for the packaging or labeling requirements and that body fails within a reasonable time to prescribe requirements.
(9) If a drug's container is made, formed, or filled as to be misleading.
(10) If a drug is an imitation of another drug.
(11) If a drug is offered for sale under the name of another drug.
(12) If a drug is or purports to be or is represented to be a drug composed wholly or partly of insulin, unless:
(A) the drug is from a batch with respect to which a certificate or release has been issued under Section 506 of the Federal Act; and
(B) the certificate or release is in effect with respect to the drug.
(13) If a drug is or purports to be or is represented to be a drug composed wholly or partly of any kind of penicillin, streptomycin, chloretetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative of those drugs, unless:
(A) the drug is from a batch with respect to which a certificate or release has been issued under Section 507 of the Federal Act; and
(B) the certificate or release is in effect with respect to that drug.
However, this subdivision does not apply to any drug or class of drugs exempted by regulations promulgated under Section 507(c) or 507(d) of the Federal Act.
(14) If a drug or device is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling of the drug or device.
(15) Under the conditions described in section 6 of this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.17-2001, SEC.3.

IC 16-42-3-5
Exemption of drugs or devices in transit for further processing,

labeling, or repackaging
Sec. 5. A drug or device that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the drug or device was originally processed or packed, is exempt from the labeling and packaging requirements of IC 16-42-1 through IC 16-42-4 while the drug or device is in transit in intrastate commerce from one (1) establishment to the other if the transit is made in good faith for completion purposes only. However, the drug or device is otherwise subject to the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-6
Drugs dispensed on prescription
Sec. 6. (a) This section applies to a drug intended for use by humans that:
(1) is a habit forming drug to which section 4(4) of this chapter applies;
(2) because of:
(A) the drug's toxicity or other potential for harmful effect;
(B) the method of the drug's use; or
(C) the collateral measures necessary to the drug's use;
is not safe for use except under the supervision of a practitioner licensed by law to administer the drug; or
(3) is limited by an approved application under Section 505 of the Federal Act or section 7 or 8 of this chapter to use under the professional supervision of a practitioner licensed by law to administer the drug.
(b) A drug described in subsection (a) may be dispensed only:
(1) upon a written or an electronically transmitted prescription of a practitioner licensed by law to administer the drug;
(2) upon an oral prescription of the practitioner that is reduced promptly to writing and filed by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2); or
(3) by refilling a prescription if the refilling is authorized by the prescriber either in the original prescription, by an electronically transmitted order that is recorded in an electronic format, or by oral order that is reduced promptly to writing or is entered into an electronic format and filed by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2).
(c) If a prescription for a drug described in subsection (a) does not indicate how many times the prescription may be refilled, if any, the prescription may not be refilled unless the pharmacist is subsequently authorized to do so by the practitioner.
(d) The act of dispensing a drug contrary to subsection (a), (b), or (c) is considered to be an act that results in a drug being misbranded while held for sale.
(e) A drug dispensed by filling or refilling a prescription of a practitioner licensed by law to administer the drug is exempt from

the requirements of section 4(2), 4(3), 4(4), 4(5), 4(6), 4(7), 4(8), and 4(9) of this chapter if the drug bears a label containing the following:
(1) The name and address of the dispenser.
(2) The serial number and date of the prescription or of the prescription's filling.
(3) The name of the drug's prescriber and, if stated in the prescription, the name of the patient.
(4) The directions for use and cautionary statements, if any, contained in the prescription.
This exemption does not apply to any drugs dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail or to a drug dispensed in violation of subsection (a), (b), (c), or (d).
(f) The state department may adopt rules to remove drugs subject to section 4(4) of this chapter, section 7 of this chapter, or section 8 of this chapter from the requirements of subsections (a) through (d) when the requirements are not necessary for the protection of public health. Drugs removed from the prescription requirements of the Federal Act by regulations issued under the Federal Act may also, by rules adopted by the state department, be removed from the requirement of subsections (a) through (d).
(g) A drug that is subject to subsections (a) through (d) is considered to be misbranded if at any time before dispensing the drug's label fails to bear the statement "Caution: Federal Law Prohibits Dispensing Without Prescription" or "Caution: State Law Prohibits Dispensing Without Prescription". A drug to which subsections (a) through (d) do not apply is considered to be misbranded if, at any time before dispensing, the drug's label bears the caution statement described in this subsection.
(h) This section does not relieve a person from a requirement prescribed by or under authority of law with respect to drugs included within the classifications of narcotic drugs or marijuana as defined in the applicable federal and state laws relating to narcotic drugs and marijuana.
(i) A drug may be dispensed under subsection (b) upon an electronically transmitted prescription only to the extent permitted by federal law.
As added by P.L.2-1993, SEC.25. Amended by P.L.144-1996, SEC.12; P.L.204-2005, SEC.4.

IC 16-42-3-7
New drugs; federal qualification; testing; application to introduce drug
Sec. 7. (a) This section does not apply under the circumstances described in section 9 of this chapter.
(b) A person may not sell, deliver, offer for sale, hold for sale, give away, or introduce into intrastate commerce any new drug unless:
(1) an application to sell, deliver, offer for sale, hold for sale, give away, or introduce into intrastate commerce a new drug

has been approved and the approval has not been withdrawn under Section 505 of the Federal Act; or
(2) if not subject to the Federal Act the drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended, or suggested in the labeling of the drug.
(c) Before selling or offering for sale the new drug, there must be filed with the state department an application setting forth the following:
(1) Full reports of investigations that have been made to show whether or not the drug is safe for use and whether the drug is effective in use.
(2) A full list of the articles used as components of the drug.
(3) A full statement of the composition of the drug.
(4) A full description of the methods used in and the facilities and controls used for the manufacture, processing, and packing of the drug.
(5) Such samples of the drug and of the articles used as components of the drug that the state department requires.
(6) Specimens of the labeling proposed to be used for the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-8
New drugs; time for application to take effect
Sec. 8. (a) This section does not apply under the circumstances described in section 9 of this chapter.
(b) An application provided for under section 7 of this chapter becomes effective on the one hundred eightieth day after the filing of the application. However, if the state department finds, after due notice to the applicant and giving the applicant an opportunity for a hearing that:
(1) the drug is not safe or not effective for use under the conditions prescribed, recommended, or suggested in the proposed labeling of the drug;
(2) the methods used in and the facilities and controls used for the manufacture, processing, and packing of the drugs are inadequate to preserve the drug's identity, strength, quality, and purity; or
(3) based on a fair evaluation of all material facts, that the labeling is false or misleading in any particular;
the state department shall, before the effective date of the application, issue an order refusing to permit the application to become effective.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-9
New drugs; exemption
Sec. 9. (a) Sections 7 and 8 of this chapter do not apply to the following:
(1) To a drug dispensed on a written or an electronically

transmitted prescription signed by or with an electronic signature of a physician, dentist, or veterinarian (except a drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail) if the physician, dentist, or veterinarian is licensed by law to administer the drug, and the drug bears a label containing the name and place of business of the dispenser, the serial number and date of the prescription, and the name of the physician, dentist, or veterinarian.
(2) To a drug exempted by rule of the state department and that is intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs.
(3) To a drug sold in Indiana or introduced into intrastate commerce at any time before the enactment of the Federal Act, if the drug's labeling contained the same representations concerning the conditions of the drug's use.
(4) To any drug that is licensed under the Public Health Service Act of July 1, 1944 (58 Stat. 682, as amended; 42 U.S.C. 201 et seq.) or under the Animal Virus-Serum Toxin Act of March 4, 1913 (13 Stat. 832; 21 U.S.C. 151 et seq.).
(5) To a drug subject to section 4(10) of this chapter.
(b) Rules exempting drugs intended for investigational use under subsection (a)(2) may, within the discretion of the state department among other conditions relating to the protection of the public health, provide for conditioning the exemption upon the following:
(1) The submission to the state department, before any clinical testing of a new drug is undertaken, of reports by the manufacturer or the sponsor of the investigation of the drug or preclinical tests, including tests on animals, of the drug adequate to justify the proposed clinical testing.
(2) The manufacturer or the sponsor of the investigation of a new drug proposed to be distributed to investigators for clinical testing obtaining a signed agreement from each of the investigators that patients to whom the drug is administered will be under the manufacturer's or sponsor's personal supervision or under the supervision of investigators responsible to the manufacturer or sponsor and that the manufacturer or sponsor will not supply the drug to any other investigator or to clinics for administration to human beings.
(3) The establishment and maintenance of the records and the making of the reports to the state department by the manufacturer or the sponsor of the investigation of the drug of data (including analytical reports by investigators) obtained as the result of the investigational use of the drug that the state department finds will enable the state department to evaluate the safety and effectiveness of the drug if an application is filed under section 8 of this chapter.
(c) Rules exempting drugs intended for investigational use under subsection (a)(2) must provide that the exemption is conditioned

upon the manufacturer or the sponsor of the investigation requiring that experts using the drugs for investigational purposes certify to the manufacturer or sponsor that the experts will inform any human beings to whom the drugs or any controls used in connection with the drugs are being administered that the drugs are being used for investigational purposes and will obtain the consent of the human beings or their representatives, except where they consider it not feasible or, in their professional judgment, contrary to the best interests of the human beings.
(d) This section does not require a clinical investigator to submit directly to the state department reports on the investigational use of drugs. The regulations adopted under Section 505(i) of the Federal Act are the rules in Indiana. The state may adopt rules, whether or not in accordance with regulations promulgated under the Federal Act.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.5.

IC 16-42-3-10
New drugs; revocation of order refusing application to take effect; revocation of approved application
Sec. 10. (a) An order refusing to permit an application under section 7 or 8 of this chapter to become effective may be revoked by the state department.
(b) The state department may, after affording an opportunity for public hearing and judicial appeal, revoke an application approved under section 7 or 8 of this chapter if the state department finds any of the following:
(1) That the drug, based on evidence acquired after approval, may not be safe or effective for the intended use.
(2) That the facilities or controls used in the manufacture, processing, or labeling of the drug may present a hazard to the public health.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-11
Representation of antiseptic
Sec. 11. The representation of a drug in the labeling or advertisement as an antiseptic is considered to be a representation that the drug is a germicide, except if a drug purporting to be or represented as an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or other use involves prolonged contact with the body.
As added by P.L.2-1993, SEC.25.

IC 16-42-3-12
Violation of chapter; offenses
Sec. 12. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense. As added by P.L.2-1993, SEC.25.



CHAPTER 4. UNIFORM FOOD, DRUG, AND COSMETIC ACT: ADULTERATION OR MISBRANDING OF COSMETICS

IC 16-42-4-1
Hair dye defined
Sec. 1. As used in this chapter, "hair dye" does not include eyelash dyes or eyebrow dyes.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-1.1
Duties of state veterinarian and state board of animal health
Sec. 1.1. (a) The state veterinarian shall act in place of the state health commissioner under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
(b) The Indiana state board of animal health shall act in place of the state department of health under this chapter when impounding or disposing of adulterated or misbranded products under IC 15-2.1-23 or IC 15-2.1-24.
As added by P.L.137-1996, SEC.71.

IC 16-42-4-2
Adulterated cosmetics
Sec. 2. A cosmetic is considered to be adulterated under the following conditions:
(1) If the cosmetic bears or contains a poisonous or deleterious substance that may make the cosmetic injurious to users under the conditions of use prescribed in the labeling of the cosmetic or under the conditions of use that are customary or usual. However this subdivision does not apply to coal-tar hair dye if the following conditions are met:
(A) The label on the dye conspicuously displays the following message:
"Caution . This product contains ingredients that may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness.".
(B) The labeling contains adequate directions for preliminary testing.
(2) If the cosmetic consists in whole or in part of a filthy, putrid, or decomposed substance.
(3) If the cosmetic has been prepared, packed, or held under unsanitary conditions as the result of which the cosmetic may have become contaminated with filth or as the result of which the cosmetic may have been made injurious to health.
(4) If the container of the cosmetic is composed in whole or in part of a poisonous or deleterious substance that may make the contents injurious to health.         (5) If the cosmetic is not a hair dye and the cosmetic is, bears, or contains a color additive that is unsafe under IC 16-42-2-5.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-3
Misbranded cosmetics
Sec. 3. A cosmetic is considered to be misbranded under the following conditions:
(1) If the cosmetic's labeling is false or misleading in any way.
(2) If the cosmetic is in package form unless the cosmetic bears a label containing the following:
(A) The name and place of business of the manufacturer, packer, or distributor.
(B) An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count.
However, reasonable variations are permitted under clause (B) and exemptions for small packages shall be established by rules adopted by the state department.
(3) If a word, statement, or other information required by this chapter or a rule adopted under IC 16-42-1-2 to appear on the label or labeling is not prominently placed on the label with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to make the label or labeling likely to be read and understood by the ordinary individual under customary conditions of purchase and use.
(4) If the container of the cosmetic is so made, formed, or filled as to be misleading.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-4
Cosmetics in transit for processing, labeling, or repacking; exemption
Sec. 4. A cosmetic that, in accordance with the practice of the trade, is to be processed, labeled, or repacked in substantial quantities at an establishment other than the establishment where the cosmetic was originally processed or packed is exempt from the affirmative labeling requirements of IC 16-42-1 through IC 16-42-4 while the cosmetic is in transit in intrastate commerce from one (1) establishment to the other if the transit is made in good faith for completion purposes only, but the cosmetic is otherwise subject to all the applicable provisions of IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-4-5
Chapter violations; offenses
Sec. 5. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense. As added by P.L.2-1993, SEC.25.



CHAPTER 5. FOOD: SANITARY REQUIREMENTS FOR FOOD ESTABLISHMENTS

IC 16-42-5-0.5
Local standards or penalties regarding food handling or food establishments precluded
Sec. 0.5. Except as provided in this chapter, a corporation or local health department may not impose any:
(1) sanitary standards on; or
(2) locally prescribed monetary penalties for the violation of any state law or rule concerning;
food handling or food establishments.
As added by P.L.266-2001, SEC.9.



CHAPTER 5.2. FOOD HANDLERS

IC 16-42-5.2-1
Local regulation precluded
Sec. 1. Except as provided in this chapter, a corporation or local health department may not impose any registration, certification, or licensing requirements on food handling or food handlers.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-2
Exempt food establishments
Sec. 2. (a) Except as provided in subsection (b), this chapter does not apply to a food establishment when the food establishment's food handling activities are limited solely to one (1) or more of the following:
(1) Heating or serving precooked foods.
(2) Preparing or serving a continental breakfast such as rolls, coffee, juice, milk, and cold cereal.
(3) Preparing or serving nonalcoholic or alcoholic beverages that are not potentially hazardous beverages or ice.
(4) Preparing or serving packaged or unpackaged foods that are not potentially hazardous foods, including elephant ears, funnel cakes, cotton candy, confectionaries, baked goods, popcorn, and chips and grinding coffee beans;
(5) Providing prepackaged food in its original package.
(b) This subsection does not apply to a pharmacy that is a food establishment that provides only prepackaged food products for sale. A food establishment that has more than ten thousand (10,000) square feet in total retail sales space at the food establishment location must comply with this chapter.
As added by P.L.266-2001, SEC.16. Amended by P.L.139-2005, SEC.1.

IC 16-42-5.2-3
Exempt entities
Sec. 3. This chapter does not apply to the following:
(1) Hospitals licensed under IC 16-21.
(2) Health facilities licensed under IC 16-28.
(3) Housing with services establishments that are required to file disclosure statements under IC 12-10-15.
(4) Continuing care retirement communities required to file disclosure statements under IC 23-2-4.
(5) Community mental health centers (as defined in IC 12-7-2-38).
(6) Private mental health institutions licensed under IC 12-25.
(7) An area agency on aging designated under IC 12-10-1 that provides food under a nutrition service program. However, the premises where the food is prepared is not exempt from the requirements under this chapter.         (8) A food pantry that:
(A) is operated or affiliated with a nonprofit organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code; and
(B) distributes food, which may include food from the United States Department of Agriculture, to needy persons.
However, a food bank or other facility that distributes donated food to other organizations is not exempt from the requirements of this chapter.
As added by P.L.266-2001, SEC.16. Amended by P.L.104-2003, SEC.9; P.L.97-2004, SEC.71; P.L.139-2005, SEC.2.

IC 16-42-5.2-3.5
Exempt organizations
Sec. 3.5. (a) An organization that is exempt from the state gross retail tax under IC 6-2.5-5-21(b)(1)(B), IC 6-2.5-5-21(b)(1)(C), or IC 6-2.5-5-21(b)(1)(D) is exempt from complying with the requirements of this chapter.
(b) This section does not prohibit an exempted organization from waiving the exemption and using a certified food handler.
As added by P.L.139-2005, SEC.3.

IC 16-42-5.2-4
"Certified food handler" defined
Sec. 4. As used in this chapter, "certified food handler" means a food handler who holds a certificate described in section 7 of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-5
"Food handler" defined
Sec. 5. As used in this chapter, "food handler" means an individual who:
(1) is an owner, an operator, a manager, or an employee of a food establishment; and
(2) is responsible for or oversees the storage, preparation, display, or serving of food to the public.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-6
Certified food handler requirement
Sec. 6. After December 31, 2004, at least one (1) food handler at a food establishment must be a certified food handler.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-7
Food borne illness prevention training requirement
Sec. 7. A food handler who holds a certificate recognized by the Conference for Food Protection or an equivalent nationally recognized certification program as determined by the state

department of health meets the food borne illness prevention training requirements established by the state department of health.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-8
Presence of certified food handler
Sec. 8. After December 31, 2004, a food establishment must have at least one (1) certified food handler responsible for all periods of the food establishment's operation. However, a certified food handler need not be present at the food establishment during all hours of operation.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-9
Time requirements; food establishment beginning operation or changing ownership
Sec. 9. After December 31, 2004, a food establishment that begins operation or changes ownership shall comply with section 6 of this chapter not later than six (6) months after beginning operation or changing ownership.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-10
Time requirements; certified food handler terminating employment
Sec. 10. After December 31, 2004, if a food establishment does not have a certified food handler because a certified food handler terminates employment with the food establishment, the owner or operator of the food establishment shall comply with section 6 of this chapter not later than three (3) months after the termination date of the previous certified food handler.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-11
Multiple food establishments on same property
Sec. 11. After December 31, 2004, if more than one (1) food establishment operated by the same individual is located on the same property or on contiguous properties, only one (1) certified food handler is required for the food establishments.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-12
Penalties
Sec. 12. After December 31, 2004, an individual who violates any of the provisions of this chapter is subject to the penalties prescribed by the executive board under section 13 of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-13
Adoption of rules      Sec. 13. Not later than December 31, 2003, the executive board shall adopt rules under IC 4-22-2 establishing standards for:
(1) the administration of this chapter; and
(2) the imposition of penalties for violations of this chapter.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-14
Local licensing authority not limited
Sec. 14. This chapter does not limit the authority of a corporation or local health department to license retail food establishments.
As added by P.L.266-2001, SEC.16.

IC 16-42-5.2-15
Local enforcement
Sec. 15. A corporation or local health department may, upon application to and approval of the state department, enforce the provisions of this chapter.
As added by P.L.266-2001, SEC.16.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. FOOD: MANUFACTURE AND SALE OF FLOUR, WHITE BREAD, AND ROLLS

IC 16-42-10-1
"Enriched" defined
Sec. 1. As used in this chapter, "enriched" as applied to flour, means the addition to flour of the vitamins and other nutritional ingredients necessary to make the flour conform to the definition and standard of identity of enriched flour, enriched bromated flour, or enriched self-rising flour, as established or modified by order of the state department.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-2
"Flour" defined
Sec. 2. (a) As used in this chapter, "flour" means the following foods as defined in the definitions and standards of identity adopted by the state department:
(1) Flour, white flour, wheat flour, plain flour.
(2) Bromated flour.
(3) Self-rising flour, self-rising white flour, self-rising wheat flour.
(4) Phosphated flour, phosphated white flour, and phosphated wheat flour.
(b) The term does not include special flours not used for bread, roll, bun, or biscuit baking, such as specialty cake, pancake, and pastry flours.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-3
"Person" defined
Sec. 3. As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint stock company, a trust, or an unincorporated organization to the extent the person is engaged in the commercial manufacture or sale of flour, white bread, or rolls.
As added by P.L.2-1993, SEC.25. Amended by P.L.8-1993, SEC.253.

IC 16-42-10-4
"Rolls" defined
Sec. 4. (a) As used in this chapter, "rolls" includes the following:
(1) Plain white rolls and buns of the semibread dough type, such as soft rolls, hamburger, hot dog, and Parker House.
(2) Hard rolls, such as Vienna and Kaiser.
(3) All rolls or buns made without fillings or icing.
(b) The term does not include yeast-raised sweet rolls or sweet buns, cinnamon rolls or buns, butterfly rolls,and other items of the same class.
As added by P.L.2-1993, SEC.25.
IC 16-42-10-5
"White bread" defined
Sec. 5. As used in this chapter, "white bread" means any bread, whether baked in a pan or on a hearth or screen, that is commonly known or usually represented and sold as white bread, including Vienna bread, French bread, and Italian bread.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-6
Enforcement; rules and orders
Sec. 6. The state health commissioner shall enforce the provisions of this chapter and shall adopt, amend, or rescind rules and orders for the efficient enforcement of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-7
Enriched flour; exceptions; certificate of intent
Sec. 7. (a) This section does not apply to flour sold to bakers or other commercial secondary processors if, before or simultaneously with delivery, the purchaser furnishes to the seller a certificate of intent in the form the state health commissioner prescribes by rule certifying that the flour may be used only in the manufacture, mixing, or compounding of flour or white bread or rolls enriched to meet the requirements of this chapter or of products other than flour or white bread or rolls.
(b) A person may only manufacture, mix, compound, sell, or offer for sale in Indiana for human consumption in Indiana flour that is enriched.
(c) A purchaser described in subsection (a) who furnishes a certificate of intent may not use the flour so purchased in a manner other than as stated in the certificate.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-8
White bread or rolls; standards
Sec. 8. (a) Except as provided in subsection (b), a person may not manufacture, bake, sell, or offer for sale in Indiana for human consumption white bread or rolls unless the white bread or rolls conform to the definition and standard of identity then in effect for enriched bread and enriched rolls or enriched buns, as established by order of the state department under the pure food statutes or rules of Indiana.
(b) If no order of a federal agency or officer fixing and establishing a definition and standard of identity for enriched bread and enriched rolls or enriched buns is in effect, a person may not manufacture, bake, sell, or offer for sale in Indiana for human consumption any white bread or rolls unless the white bread or rolls conform to the proposed definition and standard of identity for enriched bread and enriched rolls or enriched buns under the pure food statutes or rules of Indiana. As added by P.L.2-1993, SEC.25.

IC 16-42-10-9
Labeling requirements; interstate commerce
Sec. 9. (a) This section does not apply to white bread or rolls that bear no labeling of any kind and that are sold directly to the consumer by the manufacturer.
(b) A person may not sell or offer for sale in Indiana for human consumption in Indiana any flour, wrapped white bread, or rolls meeting the requirements of sections 7 and 8 of this chapter that fail to conform to the labeling requirements of the state department and the rules adopted by the state department concerning those products when introduced in interstate commerce.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-10
Shortages of ingredients; exempting orders; hearings; rescinding orders
Sec. 10. (a) If the state health commissioner finds that:
(1) there is an existing or imminent shortage of any ingredient required by section 7 or 8 of this chapter; and
(2) because of the existing or imminent shortage the sale and distribution of flour or white bread or rolls may be impeded by the enforcement of this chapter;
the state health commissioner shall issue an order, effective immediately upon issuance, permitting the omission of that ingredient from flour or white bread or rolls, and if the state health commissioner finds it necessary or appropriate, excepting those foods from the labeling requirements of this chapter until further order of the state health commissioner.
(b) Findings of the state health commissioner under subsection (a) may be made without a hearing on the basis of an order or of factual information supplied by the appropriate officer. In the absence of an order of the appropriate federal agency or factual information supplied by the federal agency, the state health commissioner:
(1) may, upon the commissioner's own motion; or
(2) shall, within twenty (20) days after receiving the sworn statements of at least ten (10) persons subject to this chapter that a shortage exists or is imminent;
hold a public hearing on that topic at which any interested person may present evidence. At the conclusion of the hearing, the state health commissioner shall make findings based upon the evidence presented.
(c) The state health commissioner shall publish notice of a hearing under subsection (b) at least ten (10) days before the hearing.
(d) Whenever the state health commissioner has reason to believe that a shortage no longer exists, the state health commissioner shall hold a public hearing, after giving at least ten (10) days notice at which any interested person may present evidence. At the conclusion of the hearing, the state health commissioner shall make findings

based upon the evidence presented at the hearing.
(e) If the state health commissioner finds that a shortage no longer exists, the state health commissioner shall issue an order revoking the previous order. An order revoking the previous order becomes effective not less than thirty (30) days after publication of the revocation order. However, undisposed flour stocks on hand at the effective date of the revocation order or flour manufactured before the effective date of the revocation order for sale in Indiana may subsequently be lawfully sold or disposed of.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-11
Publication of orders, rules, or notices
Sec. 11. (a) All orders and rules adopted by the state health commissioner under this chapter shall be published in the manner prescribed in this chapter and, within the limits specified by this chapter, take effect on the date the state health commissioner determines.
(b) Whenever publication of any notice, order, or rule is required under this chapter, publication must be made at least one (1) time in at least one (1) daily newspaper of general circulation printed and published in Indiana.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-12
Examinations, investigations, and inspections
Sec. 12. For the purposes of this chapter, the state health commissioner or the commissioner's authorized representatives may take samples for analysis and conduct examinations and investigations through any officers or employees under the state health commissioner's supervision. Those officers and employees may enter, at reasonable times:
(1) a factory, mill, warehouse, shop, or establishment where flour, white bread, or rolls are manufactured, processed, packed, sold, or held; or
(2) a vehicle being used for the transportation of those items;
and may inspect those places and any flour, white bread, or rolls in those places and all pertinent equipment, materials, containers, and labeling.
As added by P.L.2-1993, SEC.25.

IC 16-42-10-13
Violations
Sec. 13. A person who recklessly violates this chapter commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.25.



CHAPTER 11. FOOD: EGGS OFFERED FOR SALE AND STATE EGG BOARD

IC 16-42-11-1
"Fresh eggs" defined
Sec. 1. As used in this chapter, "fresh eggs" means consumer grades of eggs as defined by the standards of quality and weights as set forth by the state egg board.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-2
"Retailer" defined
Sec. 2. As used in this chapter, "retailer" means any person who sells shell eggs for human consumption and not for resale.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-3
"Wholesaler" defined
Sec. 3. As used in this chapter, "wholesaler" means any person engaged in buying eggs for human consumption for resale to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions, operators of multiple unit retail outlets engaged in the distribution of eggs to their own retail units, or producers who sell or deliver eggs to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-4
Establishment of board; membership; term; oath; officers; compensation; business office
Sec. 4. (a) The state egg board is established. The board consists of nine (9) members appointed by the governor as follows:
(1) One (1) member from a list of not less than three (3) persons submitted and recommended by the Indiana State Poultry Association, Inc.
(2) One (1) member from a list of not less than three (3) persons submitted and recommended by the Indiana Farm Bureau, Inc.
(3) One (1) member from a list of not less than three (3) persons submitted and recommended by the Indiana Retail Grocers' Association, Inc.
(4) One (1) member from a list of not less than three (3) persons submitted and recommended by the Indiana Retail Council, Inc.
(5) One (1) member from a list of not less than three (3) persons submitted and recommended by the Egg Council of the Indiana State Poultry Association, Inc.
(6) One (1) member from a list of not less than three (3) persons submitted and recommended by the trustees of Purdue University as a representative of the office of agricultural research programs.
(7) One (1) member at large to represent the interests of the

consumer.
(8) One (1) member to represent those engaged in the wholesaling of eggs through the Federal-State Egg Grading Program in Indiana.
(9) One (1) member to represent the interests of the food service industry.
(b) All appointments are for terms of three (3) years. However, an appointment to fill an unexpired term shall be made by the governor for the remainder of that term only.
(c) The recommendations provided for in this section shall be submitted to the governor within ten (10) days before an appointment is to be made to the state egg board. All appointments by the governor under this chapter shall be made within twenty (20) days after submission to the governor of the recommendations for appointments. If the recommendations are not submitted to the governor within the specified time, the governor shall make the appointment without the recommendations.
(d) The members of the state egg board shall, before entering upon their duties, take and subscribe to the oath of office provided for other state officers. The oath of office shall be filed in the office of the secretary of state. The secretary of state shall administer the oath as a part of the duties of the office of secretary of state.
(e) The state egg board shall elect from its own membership the following officers:
(1) President.
(2) A vice president who serves in the president's absence or disability.
(3) Recording secretary.
The officers serve for one (1) year or until their successors are elected and qualified.
(f) Each member of the state egg board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The state egg board shall provide a suitable office, equipment, supplies, and facilities for the conduct of the board's business.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.55.

IC 16-42-11-5
Powers and duties
Sec. 5. (a) The state egg board shall administer, enforce, and carry out this chapter.
(b) The state egg board shall do the following:
(1) Formulate and determine standards of quality and weights of eggs sold or offered for sale as fresh eggs.
(2) Regulate the sale of and commerce in eggs sold or offered for sale at retail or wholesale as fresh eggs and regulate the sale

of eggs by wholesalers and retailers.
(3) Formulate and publish definitions, names, and grades of fresh eggs and specifications for the care and handling of eggs that may be offered for sale at retail and wholesale as fresh eggs under the terms of this chapter and for the care and handling of eggs that may be offered for sale by wholesalers and retailers as eggs fit for human consumption.
(4) Provide for and issue permits to wholesalers or retailers of fresh eggs and provide for the registration of wholesalers and retailers of eggs.
(5) Adopt rules necessary for or incident to carrying out this chapter.
(6) Investigate and report violations of this chapter and violations of the rules of the state egg board to the proper authorities for prosecution.
(7) Revoke any registration or permit for a violation of this chapter or of the rules adopted by the state egg board.
(8) Hold four (4) regular meetings at quarterly intervals at the time and place the state egg board designates. The president of the state egg board may call special meetings of the state egg board whenever in the president's judgment it becomes necessary. The president shall call a special meeting of the state egg board upon written request of a majority of the members of the state egg board.
(9) The state egg board shall publish or cause to be published an annual report of the board's work. In addition, the state egg board may periodically publish or cause to be published and distributed other information concerning eggs.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-6
Substandard eggs; prohibited sale
Sec. 6. A person may not sell, offer for sale, or advertise for sale at retail or wholesale shell eggs that do not meet the standards of quality and weight set forth by the state egg board.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-7
Proof of delivery
Sec. 7. (a) Every person selling eggs to a retailer shall furnish written proof of delivery at the time of delivery showing:
(1) the date;
(2) the grades; and
(3) the quantity of the eggs;
according to the standards prescribed by the state egg board.
(b) A copy of the proof of delivery shall be kept on file by retailers at their respective places of business for thirty (30) days and at all reasonable times shall be available and open for inspection by accredited inspectors or representatives of the state egg board.
As added by P.L.2-1993, SEC.25.
IC 16-42-11-8
Farmers' and egg producers' exemption
Sec. 8. Farmers and other bona fide egg producers who sell and deliver, on the premises where produced, eggs produced by their own flocks on their own premises are exempt from this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-9
Farmer's or egg producer's wholesaler or retailer registration
Sec. 9. A farmer or bona fide egg producer may apply for registration as a wholesaler or retailer under this chapter and may, upon application, after being registered receive a permit to sell eggs.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-10
"Case" defined; registration statement; fees; wholesaler report permit
Sec. 10. (a) As used in this section, "case" means thirty (30) dozen.
(b) Every wholesaler or retailer selling shell eggs shall, before July 1 of each year, file with the state egg board a statement setting forth the fact that the wholesaler or retailer desires to sell fresh shell eggs. The statement shall designate the name of the wholesaler or retailer desiring to register and the location of the wholesaler's or retailer's principal office. The state egg board shall furnish blank forms for registration. The state egg board shall register the facts set forth in the statement in a permanent record. The state egg board shall furnish to each registered wholesaler a registration number upon payment of the registration fee and deposit.
(c) The state egg board shall require and collect from each wholesaler at the time of registration a fee based upon the average number of cases of eggs sold to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions each week during the preceding calendar year, as follows:
Average Number
of Cases Sold     Registration Fee
0 -     100     $    30
101 -     250     $    60
251 -     500     $    90
501 -     1,000     $    120
1,001    and over    $    150
(d) The state egg board shall require and collect from each wholesaler at the time of registration a deposit equal to the product obtained by using a multiplier of six cents ($0.06) and a multiplicand that is the number of cases of eggs sold in that quarter of the immediately preceding five (5) calendar quarters in which the highest number of cases of eggs were sold by the wholesaler to retailers, hotels, restaurants, hospitals, nursing homes, schools, or to state or federal institutions. However, if the wholesaler does not have a five (5) quarter history, the state egg board shall fix the deposit at a

reasonable amount.
(e) The state egg board shall require and collect from each retail store or unit of retailing a fee based upon the average number of cases of eggs sold each week during the preceding calendar year, as follows:
Average Number     Registration Fee
of Cases Sold
1-5     $20
more than 5     $25
(f) All registered wholesalers must make application to the state egg board for a permit to report the case volume of shell eggs sold in Indiana and submit a fee of six cents ($0.06) for each thirty (30) dozen eggs or a fraction of that number of the volume reported. In applying for a permit, the wholesaler must agree to do the following:
(1) Keep records the state egg board considers necessary to indicate accurately the case volume of shell eggs sold in Indiana.
(2) Grant the state egg board permission to examine those records and verify the statement of the number and grade of eggs reported.
(3) Report under oath to the state egg board, on forms furnished by the state egg board, the number of eggs reported during the period covered.
(g) The state egg board may grant the permit if the board determines that the action will lead to efficient enforcement of this chapter. The state egg board may revoke the permit at any time if it appears to the state egg board that the wholesaler is not complying with the terms of the agreement entered into at the time of the issuance. The report of eggs is due and the fees are payable quarterly on the last day of the month following the end of the quarter. If:
(1) the report is not filed and the fee paid by the tenth day following the due date;
(2) the report is false; or
(3) the requirements of this chapter have not been complied with;
the state egg board may revoke the permit. If the fee is unpaid after the ten (10) day grace period, a penalty of ten percent (10%) in addition to the amount due shall be assessed.
As added by P.L.2-1993, SEC.25. Amended by P.L.183-1993, SEC.1.

IC 16-42-11-11
Prohibited sales or distribution
Sec. 11. (a) A person may not sell as a wholesaler to a retailer, hotel, restaurant, hospital, nursing home, school, or state or federal institution shell eggs for human consumption that are not subject to being reported as provided in this chapter.
(b) A person operating multiple retail outlets may not distribute or deliver to retail units shell eggs for human consumption that are not subject to being reported as provided for in this chapter. A retail store or retail unit may not receive from a wholesaler shell eggs for

human consumption that are not subject to being reported as provided for in this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-12
Purdue University; inspections
Sec. 12. The dean of agriculture of Purdue University may, subject to the approval of the state egg board, employ an executive administrator, inspectors, clerks, and other assistants necessary to carry out this chapter under the direction and supervision of the state egg board. The inspectors shall inspect and examine eggs sold, offered for sale, or exposed for sale as fresh eggs and shall also inspect and examine eggs sold by wholesalers and retailers as fit for human consumption under this chapter at times and places and in the manner the state egg board directs.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.56.

IC 16-42-11-13
Fiscal management
Sec. 13. All money received by the state egg board shall be paid to the treasurer of Purdue University who shall, under the direction of the state egg board, expend the money on proper vouchers to meet all necessary expenditures for carrying out this chapter and for any other expenses of Purdue University agricultural programs authorized by law and in support of the purposes of this chapter. The dean of agriculture shall submit to the state egg board an annual report showing the receipts and expenditures of all money received and expended by the director under this chapter. The report shall be made a part of the annual report of the state egg board.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.57.

IC 16-42-11-14
Violations
Sec. 14. A person who violates this chapter commits a Class C infraction.
As added by P.L.2-1993, SEC.25.

IC 16-42-11-15
Immunity from liability
Sec. 15. The:
(1) members of the state egg board;
(2) dean of agriculture of Purdue University; and
(3) employees of the state egg board;
are not liable in their individual capacity, except to the state, for an act done or omitted in connection with the performance of their respective duties under this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.40-1993, SEC.58.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. FOOD: REGULATION OF SODIUM SACCHARIN, N.F.

IC 16-42-17-1
Permitted activities
Sec. 1. Notwithstanding any rule or regulation adopted by the federal Food and Drug Administration concerning sodium saccharin, N.F., the chemical substance sodium saccharin, N.F. may be manufactured, distributed, sold, and used within Indiana.
As added by P.L.2-1993, SEC.25.

IC 16-42-17-2
Powers of board of pharmacy and department of health
Sec. 2. (a) The Indiana board of pharmacy and the state department may not prohibit the manufacture, distribution, sale, or use of sodium saccharin, N.F. within Indiana, either as a component of any other substance produced within Indiana or as a separate product.
(b) The state department may regulate the manufacture, distribution, sale, or use of sodium saccharin, N.F. only to ensure that the substance is not adulterated or misbranded within the meaning of IC 16-42-2 and IC 16-42-3.
As added by P.L.2-1993, SEC.25.

IC 16-42-17-3
Manufacture, distribution, sale, or use not prohibited
Sec. 3. A person who is engaged in the manufacture, sale, distribution, or use of sodium saccharin, N.F. may not be prohibited from the manufacture, sale, distribution, or use of sodium saccharin, N.F. within Indiana.
As added by P.L.2-1993, SEC.25.



CHAPTER 18. FOOD: TRANSPORTATION OF FOOD IN TRUCKS USED TO TRANSPORT SOLID WASTE

IC 16-42-18-1
"Solid waste" defined
Sec. 1. (a) As used in this chapter and except as provided in subsection (b), "solid waste" has the meaning set forth in IC 13-11-2-205(a).
(b) The term does not include waste that is regulated under the following:
(1) IC 13-22-1 through IC 13-22-8.
(2) IC 13-22-11.5.
(3) IC 13-22-13 through IC 13-22-14.
As added by P.L.2-1993, SEC.25. Amended by P.L.1-1996, SEC.77; P.L.45-1997, SEC.22; P.L.128-1997, SEC.10.

IC 16-42-18-2
"Truck" defined
Sec. 2. As used in this chapter, "truck" has the meaning set forth in IC 9-13-2-188(a).
As added by P.L.2-1993, SEC.25.

IC 16-42-18-3
Trucks transporting both solid waste and food; time limitations
Sec. 3. Except as provided in section 4 of this chapter, a truck that is used to transport a quantity of more than four thousand (4,000) pounds of solid waste to a landfill, an incinerator, or a transfer station may not be used to transport food until at least fifteen (15) days after transporting the solid waste.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-4
Sanitizing trucks transporting both solid waste and food
Sec. 4. A truck that is used to transport a quantity of more than four thousand (4,000) pounds of solid waste to a landfill, an incinerator, or a transfer station may be used to transport food less than fifteen (15) days after transporting the solid waste if the truck, after transporting the solid waste, has been properly sanitized according to rules adopted under section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-5
Rules
Sec. 5. The state department may adopt rules under IC 4-22-2 to implement this chapter. The rules adopted under this section may do the following:
(1) Require documentation on the transportation of food in Indiana that would disclose violations of section 3 of this chapter.         (2) Establish procedures for the proper sanitizing of trucks for the purposes of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-6
Civil penalties
Sec. 6. A person who violates section 3 of this chapter is subject to civil penalties under IC 16-42-1-17.
As added by P.L.2-1993, SEC.25.

IC 16-42-18-7
Violations
Sec. 7. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.25.



CHAPTER 19. DRUGS: INDIANA LEGEND DRUG ACT

IC 16-42-19-1
Intent of chapter
Sec. 1. This chapter is intended to supplement IC 16-42-1 through IC 16-42-4.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-2
"Drug" defined
Sec. 2. As used in this chapter, "drug" means the following:
(1) Articles or substances recognized in United States Pharmacopeial Convention, Inc.; The United States Pharmacopeia, Twenty-Second Edition (1990) or United States Pharmacopeial Convention, Inc.; The National Formulary, Seventeenth Edition (1990) as revised by United States Pharmacopeial Convention, Inc.; Supplement 1 to The United States Pharmacopeia, Twenty-Second Edition and The National Formulary, Seventeenth Edition (1990); and any supplements printed after 1990.
(2) Articles or substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or other animals.
(3) Articles other than food intended to affect the structure or any function of the body of human beings or other animals.
(4) Articles intended for use as a component of any article specified in subdivision (1), (2), or (3).
(5) Devices.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.1.

IC 16-42-19-3
"Drug order" defined
Sec. 3. As used in this chapter, "drug order" means an order that meets the following conditions:
(1) Is:
(A) a written order in a hospital or other health care institution for an ultimate user for a drug or device, issued and signed by a practitioner; or
(B) an order transmitted by other means of communication from a practitioner that is immediately reduced to writing by the pharmacist, registered nurse, or other licensed health care practitioner authorized by the hospital or institution.
(2) Contains the following:
(A) The name and bed number of the patient.
(B) The name and strength or size of the drug or device.
(C) Unless specified by individual institutional policy or guidelines, the amount to be dispensed either in quantity or days.
(D) Adequate directions for the proper use of the drug or

device when administered to the patient.
(E) The name of the prescriber.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-4
"Investigational or new drug" defined
Sec. 4. As used in this chapter, "investigational or new drug" means a drug that is limited by state law to use under professional supervision of a practitioner authorized by law to prescribe or administer the drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-5
"Practitioner" defined
Sec. 5. As used in this chapter, "practitioner" means any of the following:
(1) A licensed physician.
(2) A veterinarian licensed to practice veterinary medicine in Indiana.
(3) A dentist licensed to practice dentistry in Indiana.
(4) A podiatrist licensed to practice podiatric medicine in Indiana.
(5) An optometrist who is:
(A) licensed to practice optometry in Indiana; and
(B) certified under IC 25-24-3.
(6) An advanced practice nurse who meets the requirements of IC 25-23-1-19.5.
As added by P.L.2-1993, SEC.25. Amended by P.L.185-1993, SEC.1; P.L.157-2006, SEC.6.

IC 16-42-19-6
"Precursor" defined
Sec. 6. As used in this chapter, "precursor" means a substance, other than a legend drug, that:
(1) is an immediate chemical intermediate that can be processed or synthesized into a legend drug; and
(2) is used or produced primarily for use in the manufacture of a legend drug by persons other than persons:
(A) licensed to manufacture the legend drug by the Indiana board of pharmacy;
(B) registered by the state department; or
(C) licensed to practice pharmacy by the Indiana board of pharmacy.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-7
"Prescription" defined
Sec. 7. As used in this chapter, "prescription" means:
(1) a written order to or for an ultimate user for a drug or device containing the name and address of the patient, the name and

strength or size of the drug or device, the amount to be dispensed, adequate directions for the proper use of the drug or device by the patient, and the name of the practitioner, issued and signed by a practitioner; or
(2) an order transmitted by other means of communication from a practitioner that is:
(A) immediately reduced to writing by the pharmacist or pharmacist intern (as defined in IC 25-26-13-2); or
(B) for an electronically transmitted prescription:
(i) has the electronic signature of the practitioner; and
(ii) is recorded by the pharmacist in an electronic format.
As added by P.L.2-1993, SEC.25. Amended by P.L.204-2005, SEC.6.

IC 16-42-19-8
"Sale" defined
Sec. 8. As used in this chapter, "sale" means every sale and includes the following:
(1) Manufacturing, processing, transporting, handling, packing, or any other production, preparation, or repackaging.
(2) Exposure, offer, or any other proffer.
(3) Holding, storing, or any other possession.
(4) Dispensing, giving, delivering, or any other supplying.
(5) Applying, administering, or any other using.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-9
"Warehouseman" defined
Sec. 9. As used in this chapter, "warehouseman" means a person who stores legend drugs for others and who has no control over the disposition of legend drugs except for the purpose of storage.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-10
"Wholesaler" defined
Sec. 10. As used in this chapter, "wholesaler" means a person engaged in the business of distributing legend drugs that the person has not produced or prepared to persons included in any of the classes named in section 21 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-11
Sale of legend drug unlawful; exceptions
Sec. 11. (a) Except as provided in section 21 of this chapter, a person may not sell a legend drug unless either of the following conditions exist:
(1) Except as provided in subsection (b), the legend drug is dispensed by a pharmacist upon an original prescription or drug order with the drug product specified on the prescription or drug order or by the authorization of the practitioner and there is affixed to the immediate container in which the drug is

delivered a label bearing the following:
(A) The name, address, and phone number of the establishment from which the drug was dispensed.
(B) The date on which the prescription for the drug was filled.
(C) The number of the prescription as filed in the prescription files of the pharmacist who filled the prescription.
(D) The name of the practitioner who prescribed the drug.
(E) The name of the patient, or if the drug was prescribed for an animal, a statement of the species of the animal.
(F) The directions for the use of the drug as contained in the prescription.
(2) The legend drug is delivered by the practitioner in good faith in the course of practice and the immediate container in which the drug is delivered bears a label on which appears the following:
(A) The directions for use of the drug.
(B) The name and address of the practitioner.
(C) The name of the patient.
(D) If the drug is prescribed for an animal, a statement of the species of the animal.
This section does not prohibit a practitioner from delivering professional samples of legend drugs in their original containers in the course of the practitioner's practice when oral directions for use are given at the time of delivery.
(b) Notwithstanding subsection (a)(1), the following apply:
(1) A pharmacist at a hospital licensed under IC 16-21 may fill a drug order for a legend drug with a drug product allowed under the hospital's policies and procedures for the use, selection, and procurement of drugs.
(2) A pharmacist who fills a prescription for a legend drug must comply with IC 16-42-22 and IC 25-26-16.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.2.

IC 16-42-19-12
Refilling prescription or drug order
Sec. 12. Except as authorized under IC 25-26-13-25(d), a person may not refill a prescription or drug order for a legend drug except in the manner designated on the prescription or drug order or by the authorization of the practitioner.
As added by P.L.2-1993, SEC.25. Amended by P.L.270-2001, SEC.1; P.L.204-2005, SEC.7.

IC 16-42-19-13
Possession or use of legend drug or precursor
Sec. 13. A person may not possess or use a legend drug or a precursor unless the person obtains the drug:
(1) on the prescription or drug order of a practitioner; or
(2) in accordance with section 11(2) or 21 of this chapter. As added by P.L.2-1993, SEC.25.

IC 16-42-19-14
Records
Sec. 14. A person may not fail to keep records as required by section 22 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-15
Inspection of records
Sec. 15. A person may not refuse to make available and to accord full opportunity to check a record, as required by section 22 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-16
Unlawful acts
Sec. 16. A person may not do any of the following:
(1) Obtain or attempt to obtain a legend drug or procure or attempt to procure the administration of a legend drug by any of the following:
(A) Fraud, deceit, misrepresentation, or subterfuge.
(B) The forgery or alteration of a prescription, drug order, or written order.
(C) The concealment of a material fact.
(D) The use of a false name or the giving of a false address.
(2) Communicate information to a physician in an effort unlawfully to procure a legend drug or unlawfully to procure the administration of a legend drug. Such a communication is not considered a privileged communication.
(3) Intentionally make a false statement in a prescription, drug order, order, report, or record required by this chapter.
(4) For the purpose of obtaining a legend drug, falsely assume the title of or represent oneself to be a manufacturer, wholesaler, pharmacist, physician, dentist, veterinarian, or other person.
(5) Make or utter a false or forged prescription or false drug order or forged written order.
(6) Affix a false or forged label to a package or receptacle containing legend drugs. This subdivision does not apply to law enforcement agencies or their representatives while engaged in enforcing this chapter.
(7) Dispense a legend drug except as provided in this chapter.
As added by P.L.2-1993, SEC.25. Amended by P.L.239-1999, SEC.3.

IC 16-42-19-17
Legend drug smoking devices
Sec. 17. A person may not possess or have under the person's control with intent to violate this chapter an instrument or contrivance designed or generally used in smoking a legend drug. As added by P.L.2-1993, SEC.25.

IC 16-42-19-18
Legend drug injection devices
Sec. 18. A person may not possess or have under control with intent to violate this chapter a hypodermic syringe or needle or an instrument adapted for the use of a legend drug by injection in a human being.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-19
Anabolic steroids
Sec. 19. Except as provided in section 21 of this chapter, a person may not possess or use an anabolic steroid without a valid prescription or drug order issued by a practitioner acting in the usual course of the practitioner's professional practice.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-20
Validity of prescriptions or drug orders
Sec. 20. (a) A prescription or drug order for a legend drug is not valid unless the prescription or drug order is issued for a legitimate medical purpose by a practitioner acting in the usual course of the practitioner's business.
(b) A practitioner may not knowingly issue an invalid prescription or drug order for a legend drug.
(c) A pharmacist may not knowingly fill an invalid prescription or drug order for a legend drug.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-21
Authorized sale or possession
Sec. 21. Sections 11, 13, 19, and 25(b) of this chapter are not applicable to the following:
(1) The sale of legend drugs to persons included in any of the classes named in subdivision (2), or to the agents or employees of such persons for use in the usual course of their business or practice or in the performance of their official duties.
(2) Possession of legend drugs by the following persons or their agents or employees for such use:
(A) Pharmacists.
(B) Practitioners.
(C) Persons who procure legend drugs for handling by or under the supervision of pharmacists or practitioners employed by them or for the purpose of lawful research, teaching, or testing and not for resale.
(D) Hospitals and other institutions that procure legend drugs for lawful administration by practitioners.
(E) Manufacturers and wholesalers.
(F) Carriers and warehousemen. As added by P.L.2-1993, SEC.25.

IC 16-42-19-22
Manufacturers and wholesalers; records
Sec. 22. (a) Manufacturers and wholesalers shall maintain records of the movement in commerce of legend drugs for two (2) years immediately following the date of the last entry on those records and shall make those records available, at reasonable times, to law enforcement agencies and their representatives in the enforcement of this chapter.
(b) Evidence obtained under this section may not be used in a criminal prosecution of the person from whom obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-23
Mechanical device for storage or dispensing of drugs; restrictions; inspection of premises
Sec. 23. (a) As used in this section, "mechanical device" means a machine for storage and dispensing of drugs. The term does not include devices or instruments used by practitioners in the diagnosis, cure, mitigation, treatment, or prevention of disease in human beings or other animals.
(b) A person may not maintain, operate, or use any type of mechanical device in which any legend drug or narcotic drug is stored or held for the purpose of dispensing the drug from the mechanical device. However, the mechanical device may be used for the storage and dispensing of legend drugs if:
(1) the mechanical device is used in a:
(A) pharmacy that holds a permit issued by the Indiana board of pharmacy;
(B) remote location under the jurisdiction of the board of pharmacy; or
(C) health care facility that is licensed under IC 16-28 or IC 16-21-2; and
(2) the mechanical device is operated under the direct supervision and control of a:
(A) registered pharmacist; or
(B) practitioner;
who is directly responsible for dispensing the drug from the mechanical device.
(c) Inspectors of the Indiana board of pharmacy may inspect the premises of any person suspected of violating this section.
As added by P.L.2-1993, SEC.25. Amended by P.L.98-2006, SEC.1.

IC 16-42-19-24
Nuisance; place of illegal use or storage; prohibited acts
Sec. 24. (a) A store, shop, warehouse, dwelling house, apartment, building, vehicle, boat, aircraft, or any other place that is used:
(1) by a person for the purpose of unlawfully using a legend drug; or         (2) for the unlawful keeping or selling of the legend drug;
is a common nuisance.
(b) A person may not:
(1) keep or maintain a common nuisance; or
(2) frequent or visit a place knowing the place to be used for a purpose;
as described in subsection (a).
As added by P.L.2-1993, SEC.25.

IC 16-42-19-25
Anabolic steroids; unlawful acts
Sec. 25. (a) A practitioner may not prescribe, order, distribute, supply, or sell an anabolic steroid for any of the following:
(1) Enhancing performance in an exercise, sport, or game.
(2) Hormonal manipulation intended to increase muscle mass, strength, or weight without a medical necessity.
(b) Except as provided in section 21 of this chapter, a person who is not a practitioner or lawful manufacturer of anabolic steroids may not do any of the following:
(1) Knowingly or intentionally manufacture or deliver an anabolic steroid, pure or adulterated.
(2) Possess, with intent to manufacture or deliver, an anabolic steroid.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-26
Pleading
Sec. 26. In:
(1) any complaint, information, affidavit, or indictment; and
(2) any action or proceeding brought for the enforcement of any provision of this chapter;
it is not necessary to negate an exception, excuse, proviso, or exemption contained in this chapter. The burden of proof of such an exception, excuse, proviso, or exemption is upon the defendant.
As added by P.L.2-1993, SEC.25.

IC 16-42-19-27
Violations; prior offenders; anabolic steroids
Sec. 27. (a) A person who knowingly violates this chapter, except sections 24 and 25(b) of this chapter, commits a Class D felony. However, the offense is a Class C felony if the person has a prior conviction under this subsection or IC 16-6-8-10(a) before its repeal.
(b) A person who violates section 24 of this chapter commits a Class B misdemeanor.
(c) A person who violates section 25(b) of this chapter commits dealing in an anabolic steroid, a Class C felony. However, the offense is a Class B felony if the person delivered the anabolic steroid to a person who is:
(1) less than eighteen (18) years of age; and
(2) at least three (3) years younger than the delivering person. As added by P.L.2-1993, SEC.25. Amended by P.L.2-2005, SEC.58.

IC 16-42-19-28
Immunity of law enforcement officers from prosecution
Sec. 28. Law enforcement officers in the performance of their official duties are exempt from prosecution for and may not be convicted of violations of this chapter.
As added by P.L.2-1993, SEC.25.



CHAPTER 20. DRUGS: ENFORCEMENT OF PHARMACY LAWS AND RULES

IC 16-42-20-1
Powers of enforcement officers
Sec. 1. (a) Each member of the Indiana board of pharmacy, designated employees of the Indiana board of pharmacy, and all law enforcement officers of Indiana are primarily responsible for the enforcement of all statutes and rules of Indiana relating to controlled substances. However, the Indiana board of pharmacy is primarily responsible for making accountability audits of the supply and inventory of controlled substances.
(b) An officer or employee of the Indiana board of pharmacy designated by the board may do any of the following:
(1) Carry firearms in the performance of the officer's or employee's official duties.
(2) Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses issued under the authority of this state.
(3) Make arrests without warrant for any offense relating to controlled substances committed in the officer's or employee's presence or if the officer or employee has probable cause to believe that the person to be arrested has committed or is committing a felony relating to controlled substances.
(4) Make seizures of property under this chapter.
(5) Perform other law enforcement duties that the Indiana board of pharmacy designates.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-2
"Controlled premises" defined; administrative inspections and warrants
Sec. 2. (a) As used in this section, "controlled premises" means the following:
(1) Places where persons registered or exempted from registration requirements under IC 35-48-3 are required to keep records.
(2) Places, including factories, warehouses, establishments, and conveyances, in which persons registered or exempted from registration requirements under IC 35-48-3 are permitted to possess, manufacture, compound, process, sell, deliver, or otherwise dispose of a controlled substance.
(b) Issuance and execution of administrative inspection warrants must be as follows:
(1) A judge of a court of record within the judge's jurisdiction may, upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this chapter and seizures of property appropriate to the inspections.
(2) For purposes of the issuance of administrative inspection

warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter sufficient to justify administrative inspection of the area, premises, building, or conveyance in the circumstances specified in the application for the warrant.
(3) A warrant shall be issued only upon an affidavit of a designated officer or employee having knowledge of the facts alleged, sworn to before the judge, and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe the grounds exist, the judge shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected.
(4) The warrant must do the following:
(A) State the grounds for the warrant's issuance and the name of each person whose affidavit has been taken in support of the warrant.
(B) Be directed to a person authorized by section 1 of this chapter to execute the warrant.
(C) Command the person to whom the warrant is directed to inspect the area, premises, building, or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified.
(D) Identify the item or types of property to be seized, if any.
(E) Direct that the warrant may be served during normal business hours and designate the judge to whom the warrant shall be returned.
(5) A warrant issued under this section must be executed and returned within ten (10) days of the warrant's date unless, upon a showing of a need for additional time, the court orders otherwise.
(6) If property is seized under a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one (1) credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.
(7) The judge who issues a warrant shall attach to the warrant a copy of the return and all papers returnable in connection with the issuance of the warrant and file them with the clerk of the circuit or superior court for the judicial circuit in which the inspection was made.
(c) The Indiana board of pharmacy may make administrative

inspections of controlled premises in accordance with the following provisions:
(1) When authorized by an administrative inspection warrant issued under subsection (b), an officer or employee designated by the Indiana board of pharmacy, upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.
(2) When authorized by an administrative inspection warrant, an officer or employee designated by the Indiana board of pharmacy may do the following:
(A) Inspect and copy records required by IC 35-48-3 to be kept.
(B) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers, and labeling found on the premises, and, except as provided in subdivision (4), all other things on the premises, including records, files, papers, processes, controls, and facilities bearing on violation of laws relating to controlled substances.
(C) Inventory any stock of any controlled substance on the premises and obtain samples of the controlled substance.
(3) This section does not prevent an inspection without a warrant of books and records under an administrative subpoena issued in accordance with IC 4-21.5-3 or prevent entries and administrative inspections, including seizures of property, without a warrant if any of the following conditions exist:
(A) The owner, operator, or agent in charge of the controlled premises consents.
(B) A situation presents imminent danger to health or safety.
(C) A situation involves the inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant.
(D) An exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking.
(E) A situation in which a warrant is not constitutionally required.
(4) An inspection authorized by this section may not extend to financial data, sales data (other than shipment data), or pricing data unless the owner, operator, or agent in charge of the controlled premises consents in writing.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-3
Injunctions
Sec. 3. Any court of record has jurisdiction to restrain or enjoin violations of laws relating to controlled substances.
As added by P.L.2-1993, SEC.25.
IC 16-42-20-4
Cooperative arrangements and confidentiality
Sec. 4. (a) The Indiana board of pharmacy shall cooperate with federal and other state agencies in discharging the board's responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, the board may do the following:
(1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances.
(2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local, state, and federal levels.
(3) Cooperate with the Drug Enforcement Administration by establishing a centralized unit to accept, catalog, file, and collect statistics, including records of drug dependent persons and other controlled substance law offenders within Indiana, and make the information available for federal, state, and local law enforcement purposes. The board may not furnish the name or identity of a patient or research subject whose identity cannot be obtained under subsection (c).
(4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.
(b) Results, information, and evidence received from the Drug Enforcement Administration relating to the regulatory functions of this chapter, including the results of inspections conducted by the Drug Enforcement Administration, may be relied on and acted upon by the Indiana board of pharmacy in the exercise of the board's regulatory functions.
(c) A practitioner engaged in medical practice or research is not required or compelled to furnish the name or identity of a patient or research subject to the Indiana board of pharmacy. A practitioner may not be compelled in any state or local civil, criminal, administrative, legislative, or other proceedings to furnish the name or identity of an individual that the practitioner is obligated to keep confidential.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-5
Forfeitures
Sec. 5. (a) The following are subject to forfeiture:
(1) All controlled substances that are or have been unlawfully manufactured, distributed, dispensed, acquired, or possessed, or with respect to which there has been an act by a person in violation of laws relating to controlled substances.
(2) All raw materials, instruments, devices, and other objects that are used or intended for use by the person in possession of them in unlawfully planting, growing, manufacturing, compounding, processing, delivering, importing, or exporting

a controlled substance.
(3) All property that is used or intended for use by the person in possession of the property as a container for property described in subdivision (1) or (2).
(4) All books, records, and research products and materials, including formulas, microfilm, tapes, and data that are used or intended for use by the person in possession in violation of a law relating to controlled substances.
(b) Property subject to forfeiture under this chapter may be seized by an enforcement officer upon process issued by any state court of record having jurisdiction over the property. Seizure without process may be made if any of the following conditions exist:
(1) The seizure is incident to an arrest, a search under a search warrant, or an inspection under an administrative inspection warrant.
(2) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding.
(3) The Indiana board of pharmacy has probable cause to believe that the property is directly or indirectly dangerous to health or safety.
(4) The Indiana board of pharmacy has probable cause to believe that the property was used by the person in possession of the property or is intended to be used in violation of a law relating to controlled substances.
(c) In a seizure under subsection (b), proceedings under subsection (d) shall be instituted promptly.
(d) Property taken or detained under this section is not subject to replevin, but is considered to be in the custody of the Indiana board of pharmacy subject only to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When property is seized under this chapter, the Indiana board of pharmacy may do any of the following:
(1) Place the property under seal.
(2) Remove the property to a place designated by the board.
(3) Take custody of the property and remove the property to an appropriate location for disposition in accordance with law.
All property seized under this chapter shall be retained by the Indiana board of pharmacy until all proceedings in which the property may be involved have concluded.
(e) When property is forfeited under this chapter, the Indiana board of pharmacy shall do the following:
(1) Sell property that by law is not required to be transferred or destroyed, that has a monetary value, and that is not harmful to the public. The proceeds shall be used for payment of all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs. All proceeds in excess of expenses shall be paid into the common school fund of the state.
(2) Take custody of property that has no monetary value or

cannot lawfully be sold and remove the property for disposition in accordance with administrative rule or forward the property to the Drug Enforcement Administration for disposition.
(f) Controlled substances listed in schedule I that are unlawfully possessed, transferred, sold, or offered for sale are contraband and shall be seized and summarily forfeited to the state. Controlled substances listed in schedule I that are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.
(g) Species of plants from which controlled substances in schedules I and II may be derived that:
(1) have been unlawfully planted or cultivated and the owners or cultivators are unknown; or
(2) are wild growths;
may be seized and summarily forfeited to the state.
(h) The failure, upon demand by the Indiana board of pharmacy or the board's authorized agent, of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored to produce an appropriate registration or proof that the person is the holder of the plants constitutes authority for the seizure and forfeiture of the plants.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-6
Burden of proof; liabilities
Sec. 6. (a) It is not necessary for the state to negate any exemption or exception in this chapter or in IC 35-48 in a complaint, an information, an indictment, or other pleading or in a trial, hearing, or other proceeding under this chapter or under IC 35-48. The burden of proof of an exemption or exception is on the person claiming the exemption or exception.
(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under IC 35-48-3, a person is presumed not to be the holder of the registration or form.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-7
Judicial review
Sec. 7. All final determinations, findings, and conclusions of the Indiana board of pharmacy under this chapter are conclusive decisions of the matters involved. A person aggrieved by the decision may obtain review of the decision in accordance with IC 4-21.5-5. Findings of fact by the Indiana board of pharmacy, if supported by substantial evidence, are conclusive.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-8
Education programs
Sec. 8. The addiction services bureau of the division of mental

health and addiction shall carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with these programs, the bureau may do the following:
(1) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations.
(2) Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances.
(3) Consult with interested groups and organizations to aid the groups and organizations in solving administrative and organizational problems.
(4) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances.
(5) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat the problems.
(6) Assist in the education and training of state and local law enforcement officials in efforts to control misuse and abuse of controlled substances.
As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.86.

IC 16-42-20-9
Research
Sec. 9. The addiction services bureau of the division of mental health and addiction shall encourage research on misuse and abuse of controlled substances. In connection with the research and in furtherance of the enforcement of laws relating to controlled substances, the bureau may do the following:
(1) Establish methods to assess accurately the effects of controlled substances and identify and characterize those with potential for abuse.
(2) Make studies and undertake programs of research to do the following:
(A) Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of laws relating to controlled substances.
(B) Determine patterns of misuse and abuse of controlled substances and the social effects of such behavior.
(C) Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances.
(3) Enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects that bear directly on misuse and abuse of controlled substances. As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.87.

IC 16-42-20-10
Contracts for educational and research activities
Sec. 10. The addiction services bureau of the division of mental health and addiction may enter into contracts for educational and research activities without performance bonds.
As added by P.L.2-1993, SEC.25. Amended by P.L.215-2001, SEC.88.

IC 16-42-20-11
Anonymity of research subjects
Sec. 11. The Indiana board of pharmacy may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization may not be compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.
As added by P.L.2-1993, SEC.25.

IC 16-42-20-12
Possession and distribution of controlled substances for research purposes
Sec. 12. The Indiana board of pharmacy may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.
As added by P.L.2-1993, SEC.25.



CHAPTER 21. DRUGS: DRUG SAMPLES

IC 16-42-21-1
"Controlled substance" defined
Sec. 1. As used in this chapter, "controlled substance" has the meaning set forth in IC 35-48-1.
As added by P.L.2-1993, SEC.25.

IC 16-42-21-2
"Drug sample" defined
Sec. 2. As used in this chapter, "drug sample" means a legend drug or a controlled substance that is manufactured, packaged, labeled, or otherwise marketed to be distributed and dispensed without consideration.
As added by P.L.2-1993, SEC.25.

IC 16-42-21-3
"Practitioner" defined
Sec. 3. As used in this chapter, "practitioner" means any of the following:
(1) A licensed physician.
(2) A dentist licensed to practice dentistry in Indiana.
(3) A podiatrist licensed to practice podiatry in Indiana.
(4) A veterinarian licensed to practice veterinary medicine in Indiana.
(5) An optometrist who is:
(A) licensed to practice optometry in Indiana; and
(B) certified under IC 25-24-3.
As added by P.L.2-1993, SEC.25. Amended by P.L.157-2006, SEC.7.

IC 16-42-21-4
Delivery of drug samples to ultimate user after removal from original packaging or after expiration date; offense
Sec. 4. A person who:
(1) is a manufacturer, wholesaler, practitioner, or pharmacist, or is an employee or agent of a manufacturer, wholesaler, practitioner, or pharmacist; and
(2) either:
(A) knowingly or intentionally removes a drug sample from its original packaging, repackages the drug sample, and delivers the drug sample to an ultimate user in exchange for money or other property; or
(B) knowingly or intentionally delivers a drug sample to an ultimate user when the expiration date listed by the manufacturer on the drug sample has passed;
commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.25.



CHAPTER 22. DRUGS: GENERIC DRUGS

IC 16-42-22-1
"Brand name" defined
Sec. 1. As used in this chapter, "brand name" means the proprietary or trade name selected by the drug manufacturer and placed upon a drug or the drug's container, label, or wrappings at the time of packaging.
As added by P.L.2-1993, SEC.25.



CHAPTER 23. DRUGS: USE OF AMYGDALIN (LAETRILE)

IC 16-42-23-1
Health care facilities; restrictions on use
Sec. 1. Except as provided in section 8 of this chapter, a hospital or other health care facility may not interfere with the physician-patient relationship by restricting or forbidding the use of amygdalin (laetrile) as an adjunct to recognized, customary, or accepted modes of therapy in the treatment of any malignancy, disease, illness, or physical condition if the following conditions exist:
(1) Amygdalin (laetrile) is prescribed or administered by a physician holding an unlimited license for the practice of medicine in Indiana.
(2) The patient has signed the "written informed request" as set forth in section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-2
Disciplinary action against attending physician
Sec. 2. A physician may not be subjected to disciplinary action by the medical licensing board of Indiana for prescribing or administering amygdalin (laetrile) to a patient under the physician's care as an adjunct to recognized, customary, or accepted modes of therapy in the treatment of a malignancy, a disease, an illness, or a physical condition if the patient has signed the written informed request as set forth in section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-3
Prescription or administration permitted with written informed request
Sec. 3. A physician may prescribe or administer amygdalin (laetrile) instead of or in addition to customary or accepted modes of therapy in the treatment of a malignancy, a disease, an illness, or a physical condition of a patient who has signed the written informed request as set forth in section 5 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-23-4
Construction of chapter
Sec. 4. (a) This chapter does not constitute an endorsement of amygdalin (laetrile) for the treatment of a malignancy, a disease, an illness, or a physical condition.
(b) This chapter does not prevent a physician from prescribing amygdalin (laetrile) as a dietary supplement to a patient not suffering from a known malignancy, disease, illness, or physical condition upon execution of the written informed request.
As added by P.L.2-1993, SEC.25.
IC 16-42-23-5
Written informed request form
Sec. 5. (a) The written informed request must be on a form prepared by and obtained from the medical licensing board of Indiana and must be in substance as follows:



CHAPTER 24. DRUGS: USE OF CHYMOPAPAIN

IC 16-42-24-1
Record of use
Sec. 1. The state department shall establish a record keeping system concerning the use of chymopapain and its effectiveness. The state department may require neurosurgeons and orthopedic surgeons to supply information concerning the use of chymopapain.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-2
Administration restricted
Sec. 2. Only a neurosurgeon or an orthopedic surgeon may administer chymopapain. Chymopapain may only be administered in a hospital licensed under IC 16-21-2.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-3
Hospital's restricting or forbidding use prohibited; conditions
Sec. 3. Except as provided in section 10 of this chapter, a hospital may not interfere with the physician-patient relationship by restricting or forbidding the use of chymopapain for treatment of certain back ailments if the following conditions are met:
(1) Chymopapain is administered by a neurosurgeon or an orthopedic surgeon holding an unlimited license to practice medicine in Indiana.
(2) The patient has signed the request form described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-4
Disciplinary action against attending physician prohibited if use requested by patient
Revisor's Note: The version of IC 16-42-24-4 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 16-42-24-4.
Sec. 4. A neurosurgeon or an orthopedic surgeon may not be subjected to disciplinary action by the medical licensing board of Indiana for administering chymopapain to a patient under the neurosurgeons's or orthopedic surgeon's care to treat certain back ailments if the patient has signed the request form described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-5
Use permitted in place of other therapies if requested by patient
Sec. 5. A neurosurgeon or an orthopedic surgeon may administer chymopapain instead of other modes of therapy for treatment of certain back ailments of a patient who has signed the request form

described in section 7 of this chapter.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-6
Construction of chapter
Sec. 6. This chapter is not an endorsement of chymopapain for the treatment of back ailments.
As added by P.L.2-1993, SEC.25.

IC 16-42-24-7
Use request form
Sec. 7. (a) The state department shall prepare a form for a patient to use to request administration of chymopapain. The form must be substantially in the following form:
REQUEST FOR ADMINISTRATION OF






ARTICLE 43. HAZARDOUS PRODUCTS

CHAPTER 1. REPEALED






ARTICLE 44. PRODUCT LABELING AND INSPECTION

CHAPTER 1. LABELING OF USED OR RECLAIMED LUBRICATING OIL

IC 16-44-1-1
Labeling requirements; advertisements; violations
Sec. 1. (a) A person who deals in retail in:
(1) previously used or previously used and reclaimed;
(2) refined;
(3) recleaned; or
(4) reconditioned:
lubricating oils, lubricants, or mixtures of lubricants shall at all times have every container or item of equipment in or through which any of those products are sold, kept for sale, displayed, or dispensed plainly labeled under subsection (b).
(b) The products described in subsection (a) must be plainly labeled in lettering:
(1) as large as any other lettering on the product; or
(2) in letters at least one-half (1/2) inch in height;
whichever is larger, stating that the contents comprise a previously used product.
(c) A person who publishes, displays, or circulates an advertisement offering for sale any:
(1) previously used or previously used and reclaimed;
(2) rerefined;
(3) recleaned; or
(4) reconditioned;
lubricating oils, lubricants, or mixtures of lubricants shall state in the advertisement, in letters at least as large as any other lettering in the advertisement, the fact that the products have been previously used.
(d) A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.2-1993, SEC.27.

IC 16-44-1-2
Injunction
Sec. 2. (a) A person who deals at retail:
(1) in:
(A) previously used or previously used and reclaimed;
(B) refined;
(C) recleaned; or
(D) reconditioned;
lubricating oils, lubricants, or mixtures of lubricants; and
(2) without:
(A) plainly labeling, as required by this chapter, each container or item of equipment in or through which any of

the products described in subdivision (1) are sold, kept for sale, displayed, or dispensed; or
(B) inserting in any advertisement of those products a statement required by this chapter that the products have been previously used, reclaimed, rerefined, recleaned, or reconditioned;
may be enjoined from selling or offering, displaying, or advertising for sale any of the products described in subdivision (1).
(b) An action for an injunction under this section may be brought in any court having jurisdiction to hear and decide cases in the county in which the defendant resides. The action for an injunction may be brought by the following:
(1) The attorney general.
(2) The prosecuting attorney for the county.
(c) The authority granted by this section is in addition to the authority to criminally prosecute a person for a violation of this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-1-3
Temporary injunction; prohibition; right to hearing
Sec. 3. This chapter does not confer upon any court the right to grant temporary restraining orders or temporary injunctions under this chapter, and an injunction may not be issued until the defendant has had a day in court.
As added by P.L.2-1993, SEC.27.

IC 16-44-1-4
Injunction; purpose
Sec. 4. (a) The granting or enforcing of an injunction under this chapter is a preventive measure for the protection of the people of this state, not a punitive measure.
(b) The fact that a person has been charged or convicted of a violation of this chapter does not prevent the issuance of an injunction to prevent further unlawful dealing in previously used, reclaimed, rerefined, recleaned, or reconditioned lubricating oils, lubricants, or mixtures of lubricants.
(c) The fact that an injunction has been granted under this chapter does not preclude criminal prosecution.
As added by P.L.2-1993, SEC.27.



CHAPTER 2. INSPECTION, SALE, AND DELIVERY OF PETROLEUM PRODUCTS

IC 16-44-2-1
"Gasoline" defined
Sec. 1. As used in this chapter, "gasoline" has the meaning set forth in IC 6-6-1.1-103.
As added by P.L.2-1993, SEC.27.



CHAPTER 3. INSPECTION, LABELING, AND REGISTRATION OF MOTOR FUEL AND MOTOR FUEL OUTLETS

IC 16-44-3-1
Accuracy of octane labeling; program
Sec. 1. To ensure uniformity among the requirements for motor fuels in Indiana, this chapter establishes a program to assure the accuracy of the octane labeling of motor fuels.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-1.5
Outlets selling aviation fuels only; applicability of chapter
Sec. 1.5. This chapter does not apply to motor fuel outlets where only aviation fuels are distributed or sold.
As added by P.L.177-1993, SEC.18.

IC 16-44-3-2
"Motor fuel" defined
Sec. 2. As used in this chapter, "motor fuel" means gasoline or gasoline-oxygenate blends suitable for use as a fuel in a motor vehicle.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-3
"Motor fuel outlet" defined
Sec. 3. As used in this chapter, "motor fuel outlet" means a location where motor fuel is sold at retail to the public.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-4
Enforcement and administration of chapter
Sec. 4. The state department shall enforce and administer this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-5
Inspections; rules and regulations
Sec. 5. (a) The state department shall establish a motor fuel inspection program that provides for the:
(1) inspection; and
(2) analysis;
of octane levels of motor fuels sold at motor fuel outlets.
(b) The state department shall adopt rules under IC 4-22-2 to use the test standards and tolerances set forth in the Annual Book of ASTM Standards and Supplements, except as amended or modified by the state department.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-6 Adoption of rules
Sec. 6. The state department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-7
Inspection program; powers of department
Sec. 7. In establishing the inspection program, the state department shall collect samples of motor fuel on a random basis for testing and analysis. The state department may do the following:
(1) Obtain access to motor fuel outlets during normal business hours for the following purposes:
(A) Examination.
(B) Inspection.
(C) Investigation.
(2) Issue a stop sale order for violation of this chapter or for a motor fuel found not to be in compliance with the standards set forth in this chapter.
(3) Rescind a stop sale order under subdivision (2) if the motor fuel is brought into full compliance with this chapter.
(4) Refuse to issue, revoke, or suspend the registration of a motor fuel that is not in full compliance with this chapter.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-8
Motor fuel sellers; registration
Sec. 8. (a) A person who sells a motor fuel at a motor fuel outlet shall do the following:
(1) Separately register each motor fuel outlet with the state department.
(2) Pay the registration fee set under section 9 of this chapter.
(b) The registration required under subsection (a) must include the following:
(1) The name and address of the principal business address of the person registering the motor fuel.
(2) The name and address of the motor fuel outlet where the motor fuel is sold.
(3) The name, brand, or trademark and the antiknock motor fuel to be marketed at the motor fuel outlet.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-9
Motor fuel outlets; registration and penalty fees
Sec. 9. (a) The state department shall collect an annual registration fee of fifty dollars ($50) for each motor fuel outlet registered under this chapter.
(b) In addition to the fee in subsection (a), a penalty fee of fifty dollars ($50) may be imposed by the state department for an application for registration renewal filed after the previous registration has expired. The state department may waive the penalty

fee for a showing of good cause.
As added by P.L.2-1993, SEC.27. Amended by P.L.168-2003, SEC.4.

IC 16-44-3-10
Motor fuel inspection fund
Sec. 10. (a) The motor fuel inspection fund is established for the purpose of facilitating compliance with and enforcement of this chapter. The state department shall administer the fund.
(b) The fund consists of the fees collected under section 9 of this chapter.
(c) The expenses of administering the fund shall be paid from the money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.2-1993, SEC.27.

IC 16-44-3-11
Violation of chapter
Sec. 11. A person violates this chapter if the person does any of the following:
(1) Markets a motor fuel without properly labeling the octane number (antiknock index) of the motor fuel in conformance with the octane posting requirements contained in 16 CFR Part 306 and issued under the Petroleum Marketing Practices Act of 1978 (15 U.S.C. 2801).
(2) Submits:
(A) incorrect;
(B) misleading; or
(C) false information;
regarding the registration of a motor fuel or a motor fuel outlet.
(3) Hinders or obstructs the state department in the enforcement of this chapter.
(4) Markets a motor fuel that is not in compliance with this chapter.
(5) Markets a motor fuel at an outlet that is not registered by the person under this chapter.
As added by P.L.2-1993, SEC.27.






ARTICLE 45. FEDERAL AID FOR HEALTH PROGRAMS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. STATE ACCEPTANCE OF FEDERAL AID FOR MATERNITY AND INFANT WELFARE

IC 16-45-3-1
Acceptance of federal act
Sec. 1. The state of Indiana accepts the provisions and benefits of an act of the United States Congress entitled "An act for the promotion of the welfare and hygiene of maternity and infancy, and for other purposes," approved November 23, 1921, and will observe and comply with all the requirements of that act (42 U.S.C. 701 et seq.).
As added by P.L.2-1993, SEC.28.

IC 16-45-3-2
Custody of funds
Sec. 2. (a) The treasurer of state is designated as the custodian of all money received by the state from any appropriations made by the United States Congress for the purpose of cooperating with the several states in promoting the welfare and hygiene of maternity and infancy.
(b) The treasurer of state may receive and provide for the proper custody of money received from the federal government under this chapter. The treasurer of state may make disbursements from that money upon the order of the state department and upon a warrant of the auditor of state.
As added by P.L.2-1993, SEC.28.

IC 16-45-3-3
Administration of chapter
Sec. 3. The state department is designated as the state agency to carry out this chapter. The state department may, through the division of maternal and child health, cooperate with the United States Department of Labor in the administration of 42 U.S.C. 701 et seq. and may formulate plans for the effective administration of 42 U.S.C. 701 et seq.
As added by P.L.2-1993, SEC.28.






ARTICLE 46. STATE HEALTH GRANTS AND PROGRAMS

CHAPTER 1. STATE GRANTS TO LOCAL BOARDS OF HEALTH FOR THE IMPROVEMENT OF COMMUNITY HEALTH SERVICES

IC 16-46-1-1
Legislative intent
Sec. 1. In many areas within Indiana, local boards of health lack the necessary funds to provide adequate and proper health services. The general assembly by this chapter intends that the state shall assume the state's responsibility for providing adequate and proper health services through local boards of health throughout Indiana. Other statutes have established a partnership responsibility by and between the state and local government for the provision of health services, and the purpose of this chapter is to enable local boards of health through the provision of state foundation, adjustment, and incentive support to more adequately meet present and future needs and requirements for community health services.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-2
Adjustment and incentive support
Sec. 2. As used in this chapter, "adjustment and incentive support" means money in addition to the foundation support allocated to local boards of health under this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-3
Community health services
Sec. 3. As used in this chapter, "community health services" includes the following:
(1) All activities and responsibilities assigned or delegated to local boards of health by statute.
(2) Those activities and responsibilities delegated to local boards of health by the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-4
County health fund
Sec. 4. As used in this chapter, "county health fund" means a special fund established by the proper local authority for the purposes of appropriating money and allocating expenditures solely for the operation of official county or multiple county boards of health.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-5 Foundation support
Sec. 5. As used in this chapter, "foundation support" means a fixed amount distributed to each local board of health meeting the conditions in this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-6
Inclusive
Sec. 6. As used in this chapter, "inclusive" means a comprehensive program within the scope of statutory responsibilities of local boards of health and those functions assigned by the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-7
Local board of health
Sec. 7. As used in this chapter, "local board of health" means a board established under IC 16-20-2, IC 16-20-3, IC 16-20-4, or IC 16-22-8.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-8
Migratory temporary increase in population
Sec. 8. As used in this chapter, "migratory temporary increase in population" refers to migratory workers and any other population of a migratory nature that requires special consideration and special community health services.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-9
Partnership responsibility
Sec. 9. As used in this chapter, "partnership responsibility" means the sharing of the cost for local health services by state and local governmental units.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-10
Grants to local boards
Sec. 10. The state department may make grants to local boards of health from funds appropriated to the state department for this purpose, in accordance with the formula provided in section 14 of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-11
Community health services plan
Sec. 11. To qualify for financial support under this chapter, a local board of health must submit an acceptable plan of community health services to the state department.
As added by P.L.2-1993, SEC.29.
IC 16-46-1-12
Inclusive health plans
Sec. 12. An inclusive health plan for local boards of health must include the services necessary to meet additional demands for health services resulting from a migratory temporary increase in population or other unusual circumstances affecting the health of the community.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-13
Distribution of funds
Sec. 13. (a) State funds for foundation and adjustment and incentive support may be distributed to local boards of health through the established local authority and in accordance with legally established guidelines.
(b) Funds distributed to local boards of health under this chapter shall be placed in a special fund known as the county health fund or the city general fund.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-14
Basis of financial assistance
Sec. 14. (a) Whenever a local board of health qualifies for state financial assistance under this chapter, the assistance shall be based upon an annual foundation support not to exceed ten thousand dollars ($10,000) plus an amount in accord with a formula on a pro rata basis determined by the state department in proportion to the amount appropriated.
(b) The formula described in subsection (a) shall be provided for by rule of the state department and within the policy and intent of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-15
Joint and contract health services
Sec. 15. A local board of health may join or contract with another board of health for the provision of health services when it is economical to do so.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-16
Rules
Sec. 16. The state department may adopt rules under IC 4-22-2 necessary to implement this chapter. The rules must implement and construe the activities and responsibilities assigned to local boards of health by Indiana statutes and those delegated to the state department.
As added by P.L.2-1993, SEC.29.

IC 16-46-1-17 Funds from other sources
Sec. 17. This chapter does not prevent local boards of health from receiving funds from other sources and disbursing those funds for use:
(1) in the improvement and extension of existing programs; and
(2) in the development of new and needed programs;
to protect the health of the public.
As added by P.L.2-1993, SEC.29.



CHAPTER 2. GOVERNOR'S USE OF STATE FUNDS TO PREVENT SPREAD OF DISEASE

IC 16-46-2-1
Drawing of orders
Sec. 1. For the purpose of preventing the introduction and spread of cholera and other contagious and infectious diseases within Indiana, the governor may, at any time the governor believes it proper and necessary, draw an order on the auditor of state, subject to the limitation set forth in section 4 of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-2-2
Issuance of warrants
Sec. 2. The auditor of state shall issue to the governor a warrant on the state treasury in the amount named in the order of the governor.
As added by P.L.2-1993, SEC.29.

IC 16-46-2-3
Use of funds
Sec. 3. The governor shall expend the amount drawn, aided by the state department and other persons designated by the governor, in the manner ordered by the governor.
As added by P.L.2-1993, SEC.29.

IC 16-46-2-4
Limit on funds
Sec. 4. Not more than fifty thousand dollars ($50,000) may be drawn under this chapter in any one (1) fiscal year.
As added by P.L.2-1993, SEC.29.



CHAPTER 3. COOPERATIVE EFFORTS OF STATE DEPARTMENT OF HEALTH AND INDIANA STATE BOARD OF EDUCATION

IC 16-46-3-1
Consultation and cooperation
Sec. 1. The state department and the Indiana state board of education shall at all times consult with and cooperate with one another in matters relating to the health of children attending the public schools.
As added by P.L.2-1993, SEC.29.

IC 16-46-3-2
Consultant and advisory services
Sec. 2. The state department and the Indiana state board of education shall jointly work out a program under which the services of all doctors, nurses, dentists, sanitary engineers, and other specialists of the state department shall be made available to public and other schools accredited by the Indiana state board of education for consultant and advisory services in matters pertaining to the following:
(1) School nursing.
(2) Obtaining the services of physicians and dentists for schools.
(3) Sanitation of school buildings and grounds.
(4) Health.
(5) Physical education.
As added by P.L.2-1993, SEC.29.

IC 16-46-3-3
Effect of chapter
Sec. 3. This chapter does not amend, supersede, or repeal any other statute vesting authority in any township trustee, school board, board of school trustees, or board of school commissioners.
As added by P.L.2-1993, SEC.29.



CHAPTER 4. COOPERATIVE EFFORTS OF STATE DEPARTMENT OF HEALTH AND OTHER STATE AGENCIES

IC 16-46-4-1
Availability of state health department facilities and personnel
Sec. 1. The professional, technical, and administrative facilities and personnel of the state department shall be made available to other agencies of state government upon request of the appropriate administrative authority of the other agencies.
As added by P.L.2-1993, SEC.29.

IC 16-46-4-2
Facilities and personnel available to state health department
Sec. 2. Upon the request of the local board of health and the commissioner of the state department, the professional, technical, and administrative facilities and personnel of other agencies of state government shall be made available by those other agencies to the state department.
As added by P.L.2-1993, SEC.29.



CHAPTER 5. INDIANA HEALTH CARE PROFESSIONAL RECRUITMENT AND RETENTION FUND

IC 16-46-5-1
Community or migrant health center
Sec. 1. As used in this chapter, "community or migrant health center" means a nonprofit corporation that:
(1) provides primary health care services to indigent persons on a sliding fee scale basis; and
(2) is consumer governed.
As added by P.L.2-1993, SEC.29.



CHAPTER 6. INTERAGENCY STATE COUNCIL ON BLACK AND MINORITY HEALTH

IC 16-46-6-1
Council
Sec. 1. As used in this chapter, "council" refers to the interagency state council on black and minority health.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-2
Minority
Sec. 2. As used in this chapter, "minority" means an individual identified as any of the following:
(1) Black or African-American.
(2) Hispanic or Latino.
(3) Asian.
(4) American Indian.
(5) Alaska Native.
(6) Native Hawaiian and other Pacific Islander.
As added by P.L.2-1993, SEC.29. Amended by P.L.194-1995, SEC.1; P.L.242-2003, SEC.1.

IC 16-46-6-3
Establishment
Sec. 3. The state department shall establish the interagency state council on black and minority health.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-4
Membership
Sec. 4. (a) The council consists of the following twenty-one (21) members:
(1) Two (2) members of the house of representatives from different political parties appointed by the speaker of the house of representatives.
(2) Two (2) members of the senate from different political parties appointed by the president pro tempore of the senate.
(3) The governor or the governor's designee.
(4) The state health commissioner or the commissioner's designee.
(5) The director of the division of family resources or the director's designee.
(6) The director of the office of Medicaid policy and planning or the director's designee.
(7) The director of the division of mental health and addiction or the director's designee.
(8) The commissioner of the department of correction or the commissioner's designee.
(9) One (1) representative of a local health department

appointed by the governor.
(10) One (1) representative of a public health care facility appointed by the governor.
(11) One (1) psychologist appointed by the governor who:
(A) is licensed to practice psychology in Indiana; and
(B) has knowledge and experience in the special health needs of minorities.
(12) One (1) member appointed by the governor based on the recommendation of the Indiana State Medical Association.
(13) One (1) member appointed by the governor based on the recommendation of the National Medical Association.
(14) One (1) member appointed by the governor based on the recommendation of the Indiana Hospital and Health Association.
(15) One (1) member appointed by the governor based on the recommendation of the American Cancer Society.
(16) One (1) member appointed by the governor based on the recommendation of the American Heart Association.
(17) One (1) member appointed by the governor based on the recommendation of the American Diabetes Association.
(18) One (1) member appointed by the governor based on the recommendation of the Black Nurses Association.
(19) One (1) member appointed by the governor based on the recommendation of the Indiana Minority Health Coalition.
(b) At least fifty-one percent (51%) of the members of the council must be minorities.
As added by P.L.2-1993, SEC.29. Amended by P.L.4-1993, SEC.249; P.L.5-1993, SEC.262; P.L.194-1995, SEC.2; P.L.215-2001, SEC.89; P.L.242-2003, SEC.2; P.L.2-2005, SEC.59; P.L.145-2006, SEC.147.

IC 16-46-6-5
Appointments
Sec. 5. All appointments to the council are for two (2) years. A member may be reappointed to the commission for succeeding terms.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-6
Chairman
Sec. 6. The council shall select a chairman from the membership annually.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-7
Vacancy appointments
Sec. 7. Appointments to fill a vacancy are for the remainder of an unexpired term and are made by the authority who made the original appointment.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-8 Staff
Sec. 8. The state department and the Indiana Minority Health Coalition, Inc. shall provide staff for the council.
As added by P.L.2-1993, SEC.29. Amended by P.L.242-2003, SEC.3.

IC 16-46-6-9
Meetings
Sec. 9. The council shall hold at least four (4) meetings annually.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-10
Duties
Sec. 10. The council shall do the following:
(1) Identify and study the special health care needs and health problems of minorities.
(2) Examine the factors and conditions that affect the health of minorities.
(3) Examine the health care services available to minorities in the public and private sector and determine the extent to which these services meet the needs of minorities.
(4) Study the state and federal laws concerning the health needs of minorities.
(5) Examine the coordination of services to minorities and recommend improvements in the delivery of services.
(6) Examine funding sources for minority health care.
(7) Examine and recommend preventive measures concerning the leading causes of death or injury among minorities, including the following:
(A) Heart disease.
(B) Stroke.
(C) Cancer.
(D) Intentional injuries.
(E) Accidental death and injury.
(F) Cirrhosis.
(G) Diabetes.
(H) Infant mortality.
(I) HIV and acquired immune deficiency syndrome.
(J) Mental Health.
(K) Substance Abuse.
(8) Examine the impact of the following on minorities:
(A) Adolescent pregnancy.
(B) Sexually transmitted and other communicable diseases.
(C) Lead poisoning.
(D) Long term disability and aging.
(E) Sickle cell anemia.
(9) Monitor the Indiana minority health initiative and other public policies that affect the health status of minorities.
(10) Develop and implement a comprehensive plan and time line to address health disparities and health issues of minority populations in Indiana. As added by P.L.2-1993, SEC.29. Amended by P.L.194-1995, SEC.3; P.L.242-2003, SEC.4.

IC 16-46-6-11
Annual reports
Sec. 11. The council shall submit a report in an electronic format under IC 5-14-6 to the general assembly before November 1 of each year. The report must include the following:
(1) The findings and conclusions of the council.
(2) Recommendations of the council.
As added by P.L.2-1993, SEC.29. Amended by P.L.28-2004, SEC.142.

IC 16-46-6-12
Violations
Sec. 12. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class B misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.2-1993, SEC.29.

IC 16-46-6-13
Per diem compensation and traveling expenses
Sec. 13. (a) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The council member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the council who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Expenses incurred under this section must be paid out of the funds appropriated to the state department.
As added by P.L.152-1997, SEC.1.



CHAPTER 7. SICKLE CELL ANEMIA GRANT PROGRAM

IC 16-46-7-1 Repealed
(Repealed by P.L.87-1994, SEC.16.)



CHAPTER 8. CHRONIC RENAL DISEASE PROGRAM; CHRONIC DISEASE ADVISORY COMMITTEE

IC 16-46-8-1 Repealed
(Repealed by P.L.87-1994, SEC.16.)



CHAPTER 9. GRANTS FOR TUBERCULOSIS PROGRAMS

IC 16-46-9-1
Grant recipients
Sec. 1. The state department may make grants of money from state appropriated money to:
(1) any county or counties jointly operating a local clinic or dispensary;
(2) a sanatorium;
(3) a hospital providing outpatient care; or
(4) in a small community, a private physician;
for the treatment of persons suffering from or suspected of suffering from tuberculosis, the contacts of such persons, positive reactors, and associates of reactors.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-2
Eradication programs
Sec. 2. A program of tuberculosis eradication includes all recognized medical and public health activities necessary to the finding, diagnosing, and treating of cases of tuberculosis. Such a program includes the following:
(1) The establishment of outpatient care centers.
(2) The provision of drugs and medications.
(3) The follow-up of suspected cases of tuberculosis and the contacts of individuals with tuberculosis.
(4) The follow-up of all cases and contacts for the purpose of assuring that such individuals remain under medical supervision.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-3
Examination and treatment costs
Sec. 3. (a) Subject to subsection (b), the entire cost of the examination and treatment of a patient at an outpatient tuberculosis treatment center shall be paid by the county of residence of the patient if the patient is financially unable to do so.
(b) The entire cost of examination and treatment under subsection (a) shall be reduced by five dollars ($5) per examination and treatment. This amount represents a subsidy from the state in the interests of the control of tuberculosis and the maintenance of public health.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-4
Grant procedure
Sec. 4. Grants made under this chapter shall be made under the laws and rules governing the action of both state and local (municipal and county) governmental units in these matters. As added by P.L.2-1993, SEC.29.

IC 16-46-9-5
Rules
Sec. 5. The state department may adopt rules under IC 4-22-2 not inconsistent with this chapter for the administration of this chapter.
As added by P.L.2-1993, SEC.29.

IC 16-46-9-6
Appropriations
Sec. 6. There is annually appropriated to the state department a sufficient amount from the state general fund for distribution to the counties under section 3 of this chapter.
As added by P.L.2-1993, SEC.29.



CHAPTER 10. LOCAL HEALTH MAINTENANCE FUND

IC 16-46-10-1
Local health maintenance fund established
Sec. 1. (a) The local health maintenance fund is established for the purpose of providing local boards of health with funds to provide public health services. The fund shall be administered by the state department and consists of:
(1) appropriations by the general assembly; and
(2) penalties paid and deposited in the fund under IC 6-8-11-17.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.82-1993, SEC.3. Amended by P.L.92-1995, SEC.3.

IC 16-46-10-2
Funding to local boards of health
Sec. 2. (a) Except as provided in subsections (b) and (d), the state department shall provide funding each year from the local health maintenance fund under the following schedule to each local board of health whose application for funding is approved by the state department:
COUNTY POPULATION    AMOUNT OF GRANT
over -    499,999     $ 60,000
100,000 -    499,999     50,000
50,000 -    99,999     30,000
under -    50,000     20,000
(b) For purposes of determining the amount of a grant to a multiple county board of health, the state department shall regard each county of the multiple county health department as a separate county. A grant to a multiple county board of health must equal the total of grants that would be made to the separate counties based on the population of each county.
(c) A local board of health that desires to receive funding from the local health maintenance fund must file an application with the state department before May 1 of each year. The application must state how the funds will be spent. The state department may extend the deadline for filing an application upon a showing of good cause by the local board of health.
(d) If a county has more than one (1) local health department, the county fiscal body shall adopt an ordinance to allocate the funds provided to the county under subsection (a). This ordinance must provide that each local board of health in the county must receive an allocation of funds granted under subsection (a). The county fiscal

body shall file a copy of the ordinance with the state department before May 1 of each year.
(e) By June 1 of each year, the state department shall:
(1) allocate money in the local health maintenance fund (for distribution the following January) to each local board of health whose application is approved in accordance with the schedule in subsection (a); and
(2) determine how much money in the local health maintenance fund has not been applied for.
The state department may use the money that has not been applied for or otherwise allocated to fund joint plans entered into by two (2) or more local boards of health or by a multiple county board as provided in subsections (g) and (i).
(f) If two (2) or more local boards of health cooperate in providing any of the services set out in section 3 of this chapter, those boards of health shall file a joint plan that must be approved by the state department. The joint plan must specify the following:
(1) The services to be provided under the plan.
(2) The cost of each service to be provided under the plan.
(3) The percentage of the total cost of services to be provided under the joint plan by each local board of health.
(g) If two (2) or more local boards of health join together to provide services in accordance with a joint plan filed with the state department of health under subsection (f), and the state department determines that the services to be provided under the joint plan are eligible for funding from the local health maintenance fund, the state department shall grant (in addition to the funds provided to each county in which the local boards of health are located under subsection (a)) an amount not to exceed fifteen thousand dollars ($15,000) to fund the joint plan. The state department shall grant money to fund joint plans that most effectively accomplish the following goals in accordance with standards adopted by the state department:
(1) Benefit the greatest number of people.
(2) Provide services in a cost effective manner.
(3) Address the most serious health care needs of the area served.
(4) Provide additional public health services in a medically underserved or economically distressed area.
This money shall be allocated directly to each local board of health participating in the joint plan in the same percentages specified in the joint plan under subsection (f)(3).
(h) A multiple county health board may file a plan under this section to provide any of the services set out in section 3 of this chapter. If the state department determines that the services to be provided under the plan submitted by a multiple county health board are eligible for funding from the local health maintenance fund, the state department shall grant (in addition to the funds provided under subsection (a) to each county in which the local boards of health are located) an amount not to exceed fifteen thousand dollars ($15,000) to fund the plan.     (i) Services funded under this section must be in addition to, and not in place of, services funded at the local level.
As added by P.L.82-1993, SEC.3.

IC 16-46-10-3
Use of funding by local boards of health
Sec. 3. (a) Funding provided a local board of health under section 2 of this chapter may be used by the local board to provide any of the following services:
(1) Animal and vector control.
(2) Communicable disease control, including immunizations.
(3) Food sanitation.
(4) Environmental health.
(5) Health education.
(6) Laboratory services.
(7) Maternal and child health services, including prenatal clinics and well-child clinics.
(8) Nutrition services.
(9) Public health nursing, including home nursing visitation and vision and hearing screening.
(10) Vital records.
(b) Money granted a local board of health from the local health maintenance fund may not be used for any purpose other than for the services listed in this section.
As added by P.L.82-1993, SEC.3.

IC 16-46-10-4
Provision of funded services; cost to recipient; use of fees
Sec. 4. (a) Except as provided in subsections (b) and (c), the services funded under this chapter shall be provided without cost to a recipient.
(b) If a recipient has insurance or any type of public indemnification that would in part pay for any services funded under this chapter, then the recipient shall assign the recipient's rights to that insurance or public indemnification to the local board of health. The insurer, upon notification from the local board of health, shall pay for those services covered under that recipient's insurance policy or public indemnification.
(c) The legislative body of the unit in which a local board of health has jurisdiction may adopt an ordinance that requires the local board of health to do either or both of the following:
(1) Charge individuals for services on a sliding fee schedule based on income that is adopted by the state board under rules adopted under IC 4-22-2.
(2) Charge corporations, partnerships, and other commercial concerns for services funded under this chapter.
(d) The fees for services collected under subsection (c) shall be used only for public health purposes and shall be used in addition to, and not in place of, funds allocated for public health purposes before the ordinance described in subsection (c) became effective. As added by P.L.82-1993, SEC.3.

IC 16-46-10-5
Adoption of rules by state board
Sec. 5. The state board shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.82-1993, SEC.3.



CHAPTER 11. MINORITY HEALTH INITIATIVES

IC 16-46-11-1
Powers and duties of state health department
Sec. 1. The state department of health, in partnership with the Indiana Minority Health Coalition, Inc., shall do the following:
(1) Staff, coordinate, and assist in the implementation of the comprehensive health plan developed by the interagency state council on black and minority health established under IC 16-46-6.
(2) Expand, develop, and implement a community based state structure that is conducive to addressing the health disparities of the minority populations in Indiana.
(3) Monitor minority health progress.
(4) Establish policy.
(5) Fund minority health programs, research, and other initiatives.
(6) Provide the following through interdepartmental coordination:
(A) The data and technical assistance needs of the local minority health coalitions.
(B) Measurable minority health objectives to local minority health coalitions for the development of health intervention programs.
(7) Provide through the state health data center established by IC 16-19-10-3 minority health research and resource information addressing the following:
(A) Research within minority populations.
(B) A resource database that can be disseminated to local organizations interested in minority health.
(C) Racial and ethnic specific databases including morbidity, diagnostic groups, social/economic, education, and population.
(D) Attitude, knowledge, and belief information.
(8) Staff a minority health hotline that establishes linkages with other health and social service hotlines and local coalitions.
(9) Develop and implement an aggressive recruitment and retention program to increase the number of minorities in the health and social services professions.
(10) Develop and implement an awareness program that will increase the knowledge of health and social service providers to the special needs of minorities.
(11) Develop and implement culturally and linguistically appropriate health promotion and disease prevention programs that would emphasize avoiding the health risk factors for conditions affecting minorities and incorporate an accessible, affordable, and acceptable early detection and intervention component.
(12) Provide the state support necessary to ensure the continued

development of the existing minority health coalitions and to develop coalitions in other areas targeted for minority health intervention.
(13) Coordinate each of the counties with existing local minority health coalitions to:
(A) provide community planning and needs assessment assistance to the local minority health coalitions; and
(B) assist the local minority health coalitions in the development of local minority health intervention plans. The plans shall be developed to coincide with the state fiscal year.
(14) Establish a liaison between the department and the Indiana Minority Health Coalition, Inc., to:
(A) coordinate the state department of health resources needed for the development of local coalitions;
(B) provide assistance to and monitor the local coordinators in the development of local intervention plans;
(C) serve as the barometer to the state department of health on the minority health concerns of local coalitions;
(D) assist in coordinating the minority community input on state policies and programs;
(E) serve as the linkage with the state department of health and the local minority health coordinators; and
(F) monitor the progress of the fulfilling of their responsibilities.
(15) Provide funding, within the limits of appropriations, to support preventive health, education, and treatment programs in the minority communities that are developed, planned, and evaluated by approved organizations.
(16) Provide assistance to local communities to obtain funding for the development of a health care delivery system to meet the needs, gaps, and barriers identified in the local plans.
As added by P.L.278-1993(ss), SEC.30. Amended by P.L.242-2003, SEC.5.



CHAPTER 11.1. COMMISSION ON HEALTH CARE INTERPRETERS AND TRANSLATORS

IC 16-46-11.1-1
"Commission"
Sec. 1. For purposes of this chapter, "commission" refers to the commission on health care interpreters and translators established by section 4 of this chapter.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-2
"Health care interpreter"
Sec. 2. For purposes of this chapter, "health care interpreter" means a professional interpreter who works primarily in the field of health care facilitating the oral communication among a:
(1) provider;
(2) patient; and
(3) patient's family.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-3
"Health care translator"
Sec. 3. For purposes of this chapter, "health care translator" means a professional translator who:
(1) works primarily in the field of health care; and
(2) specializes in the translation of written medical documents from one (1) language into another.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-4
Establishment; staff
Sec. 4. The commission on health care interpreters and translators is established. The state department shall provide staff for the commission.
As added by P.L.61-2004, SEC.4.

IC 16-46-11.1-5
Members; appointment
Sec. 5. (a) The commission consists of the following fifteen (15) members:
(1) One (1) member representing the state department.
(2) One (1) member representing local health departments.
(3) One (1) member representing the medical profession.
(4) One (1) member representing institutions of higher education in Indiana.
(5) Two (2) members representing patient advocacy groups.
(6) One (1) member representing community organizations.
(7) One (1) member representing interpreter professional associations.         (8) One (1) member representing translator professional associations.
(9) One (1) member representing hospitals.
(10) One (1) member representing the interagency state council on black and minority health.
(11) One (1) member representing the department of correction who is nominated by the commissioner of the department of correction.
(12) One (1) member representing the department of education who is nominated by the state superintendent of public instruction.
(13) One (1) member representing the office of Medicaid policy and planning who is nominated by the director of the office of Medicaid policy and planning.
(14) The executive director of the health professions bureau or the executive director's designee.
The state health commissioner shall appoint the members of the commission designated by subdivisions (1) through (13). The appointments made under this subsection must be made in a manner to maintain cultural and language diversity.
(b) The state health commissioner shall designate:
(1) one (1) member as chairperson of the commission; and
(2) one (1) member as vice chairperson of the commission.
(c) Except for the member of the commission designated by subsection (a)(14), a member is appointed to a term of two (2) years or until a successor is appointed. A member may be reappointed to an unlimited number of terms.
(d) Except for the member of the commission designated by subsection (a)(14), if a member:
(1) resigns;
(2) dies; or
(3) is removed from the commission;
before the expiration of the member's term, the state health commissioner shall appoint a new member to serve for the remainder of the term.
(e) The expenses of the commission shall be paid from funds appropriated to the state department.
(f) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The affirmative votes of a majority of the members appointed to the commission are required for the commission to take action on any measure.
(h) The commission shall meet quarterly or on the call of the chairperson.
As added by P.L.61-2004, SEC.4.
IC 16-46-11.1-6
Powers and duties
Sec. 6. The commission shall do the following:
(1) Write bylaws concerning the operation of the commission.
(2) Define the terms "health care interpreter" and "health care translator".
(3) Review and determine the proper level of regulation or oversight that Indiana should have over health care interpreters and health care translators practicing in Indiana.
(4) Recommend the level and type of education necessary to perform the job of:
(A) a health interpreter; and
(B) a health care translator.
(5) Recommend standards that health care interpreters and health care translators should meet in order to practice in Indiana.
As added by P.L.61-2004, SEC.4.



CHAPTER 12. BONE MARROW AND ORGAN DONATIONS

IC 16-46-12-1
"Fund" defined
Sec. 1. As used in this chapter, "fund" refers to the bone marrow and organ donor fund established by section 2 of this chapter.
As added by P.L.81-2002, SEC.3.

IC 16-46-12-2
Bone marrow and organ donor fund
Sec. 2. (a) The bone marrow and organ donor fund is established for the purposes under section 3 of this chapter. The department shall administer the fund.
(b) Expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
As added by P.L.81-2002, SEC.3.

IC 16-46-12-3
Purposes of fund
Sec. 3. The department shall use money in the fund to:
(1) establish a program; or
(2) provide grants to programs;
to provide free human leukocyte antigen (HLA) testing, which is administered to place an individual on a national bone marrow donor registry and provide free testing to place an individual on a national human organ donor registry.
As added by P.L.81-2002, SEC.3.

IC 16-46-12-4
Rules
Sec. 4. The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.81-2002, SEC.3.






ARTICLE 47. AGGREGATE PURCHASING OF PRESCRIPTION DRUGS

CHAPTER 1. STATE AGGREGATE PRESCRIPTION DRUG PURCHASING PROGRAM

IC 16-47-1-1
"Department" defined
Sec. 1. As used in this chapter, "department" refers to the state personnel department.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-2
"Health benefit plan" defined
Sec. 2. As used in this chapter, "health benefit plan" refers to the following:
(1) An accident and sickness insurance policy purchased or maintained under IC 5-10-8-7(a)(3).
(2) A self-insurance program established under IC 5-10-8-7(b) to provide group health coverage.
(3) A contract with a prepaid health care delivery plan that is entered into or renewed under IC 5-10-8-7(c).
(4) A plan through which a state educational institution (as defined in IC 20-12-0.5-1) arranges for coverage of the cost of health care services (as defined in IC 27-13-1-18) provided to employees of the state educational institution.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-3
"Program" defined
Sec. 3. As used in this chapter, "program" refers to the aggregate prescription drug purchasing program established under this chapter.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-4
Establishing, implementing, and maintaining program
Sec. 4. (a) The department, with the approval of the budget agency, shall establish, implement, and maintain an aggregate prescription drug purchasing program through which terms are negotiated related to the purchase of prescription drugs by:
(1) an entity described in section 5(a) or 5(b) of this chapter; or
(2) an individual who is covered under a health benefit plan that includes a prescription drug benefit.
(b) The budget agency may contract with a pharmacy benefit manager or other person to conduct the negotiations of the program established under subsection (a).
(c) The terms and conditions of the program are subject to the approval of the budget agency.
As added by P.L.50-2004, SEC.5.
IC 16-47-1-5
Participation in program
Sec. 5. (a) The following shall participate in the program:
(1) The department, for a health benefit plan:
(A) described in section 2(1), 2(2), or 2(3) of this chapter; and
(B) that provides coverage for prescription drugs.
(2) A state educational institution, for a health benefit plan:
(A) described in section 2(4) of this chapter; and
(B) that provides coverage for prescription drugs;
unless the budget agency determines that the state educational institution's participation in the program would not result in an overall financial benefit to the state educational institution.
(b) The following may participate in the program:
(1) A state agency other than the department that:
(A) purchases prescription drugs; or
(B) arranges for the payment of the cost of prescription drugs.
(2) A local unit (as defined in IC 5-10-8-1).
(3) The Indiana comprehensive health insurance association established under IC 27-8-10.
(c) The state Medicaid program may not participate in the program under this chapter.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-6
Approval of request for proposals by budget agency
Sec. 6. A request for proposal and the award of a contract under this chapter is subject to the approval of the budget agency.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-7
Prohibition on importing drugs in violation of federal law
Sec. 7. The program may not include the purchase of prescription drugs imported into the United States in violation of federal law.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-8
Voluntary participation by pharmaceutical manufacturers; prohibition on penalizing manufacturers
Sec. 8. (a) Participation in the program by a pharmaceutical manufacturer is voluntary.
(b) The state may not:
(1) require prior authorization for a prescription drug in the state Medicaid program under IC 12-15; or
(2) otherwise penalize a pharmaceutical manufacturer;
because the pharmaceutical manufacturer is not participating in the program.
As added by P.L.50-2004, SEC.5.
IC 16-47-1-9
Confidentiality of information
Sec. 9. Any information, including prescription drug prices and discounts, provided to the state or the state's contractor under this chapter is confidential and is exempt from disclosure under IC 5-14-3.
As added by P.L.50-2004, SEC.5.

IC 16-47-1-10
Negotiations by drug stores to participate in program
Sec. 10. A drug store may negotiate prescription drug prices and discounts with a pharmaceutical manufacturer to participate in the program.
As added by P.L.50-2004, SEC.5.



CHAPTER 2. MULTI-STATE PRESCRIPTION DRUG AGGREGATE PURCHASING PROGRAM

IC 16-47-2-1
Authority to enter into multi-state agreement to purchase or reimburse for prescription drugs
Sec. 1. The state, with the approval of the governor, may enter into agreements with other states to jointly purchase prescription drugs in aggregate or provide for reimbursement of the cost of prescription drugs purchased in aggregate to reduce the prescription drug costs for the state and for Indiana residents covered under this chapter.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-2
Prohibition on Medicaid program participating in program
Sec. 2. The state Medicaid program may not participate in a program entered into under this chapter.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-3
Prohibition on purchasing imported prescription drugs in violation of federal law
Sec. 3. The program described in this chapter may not include the purchase of prescription drugs imported into the United States in violation of federal law.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-4
Voluntary participation in program by pharmaceutical manufacturers; prohibition on penalizing manufacturers
Sec. 4. (a) Participation in the program described in this chapter by a pharmaceutical manufacturer is voluntary.
(b) The state may not participate in a program described in this chapter that:
(1) requires prior authorization of a prescription drug in the state Medicaid program under IC 12-15; or
(2) otherwise penalizes a pharmaceutical manufacturer;
because a pharmaceutical manufacturer does not participate in the program.
As added by P.L.50-2004, SEC.5.

IC 16-47-2-5
Confidentiality of information
Sec. 5. Any information, including prescription drug prices and discounts, provided to the state or to the state's contractor under this chapter is confidential and is exempt from disclosure under IC 5-14-3.
As added by P.L.50-2004, SEC.5.









TITLE 17. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 18. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 19. REPEALED

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED









TITLE 20. EDUCATION

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED



CHAPTER 18.3. THE INDIANA COMMISSION ON VOCATIONAL AND TECHNICAL EDUCATION



CHAPTER 21. SCHOOL CORPORATION ANNUAL PERFORMANCE REPORT

IC 20-1-21-4
Publication of report; Internet publication
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 4. (a) Not earlier than January 15 or later than January 31 of each year, the governing body of a school corporation shall publish an annual performance report of the school corporation, in compliance with the procedures identified in section 8 of this chapter. The report must be published one (1) time annually under IC 5-3-1.
(b) The department shall make each school corporation's annual performance report available on the department's Internet web site. The annual performance report published on the Internet for a school corporation, including a charter school, must include any additional information submitted by the school corporation under section 7(3)(A) of this chapter. The governing body of a school corporation may make the school corporation's annual performance report available on the school corporation's Internet web site.
(c) The governing body of a school corporation shall provide a copy of the annual performance report to any person who requests a copy. The governing body may not charge a fee for providing the copy.
As added by P.L.34-1996, SEC.5. Amended by P.L.81-2003, SEC.1; P.L.169-2005, SEC.1.

IC 20-1-21-7
Contents of report
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 7. A report must contain the following:
(1) The information listed in section 9 of this chapter for each of the preceding three (3) years.
(2) Additional components determined under section 8(4) of this chapter.
(3) Additional information or explanation that the governing body wishes to include, including the following:
(A) Results of nationally recognized assessments of students under programs other than the ISTEP program that a school corporation, including a charter school, uses to determine if students are meeting or exceeding academic standards in grades that are tested under the ISTEP program.
(B) Results of assessments of students under programs other than the ISTEP program that a school corporation uses to determine if students are meeting or exceeding academic standards in grades that are not tested under the ISTEP program.
(C) The number and types of staff professional development

programs.
(D) The number and types of partnerships with the community, business, or higher education.
(E) Levels of parental participation.
As added by P.L.34-1996, SEC.5. Amended by P.L.221-1999, SEC.10; P.L.81-2003, SEC.2; P.L.169-2005, SEC.2.

IC 20-1-21-8
Development and revision of reporting procedures and implementation standards
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 8. The state superintendent and the Indiana state board of education, in consultation with school corporations, educational organizations, appropriate state agencies, and other organizations and individuals having an interest in education, shall develop and periodically revise the following for the benchmarks and indicators of performance under section 9 of this chapter and the additional components of the performance report:
(1) Reporting procedures, including the following:
(A) A determination of the information that a school corporation must compile and the information that the department must compile.
(B) A determination of the information required on a school by school basis and the information required on a school corporation basis.
(C) A common format suitable for publication, including tables, graphics, and explanatory text. The common format must allow the inclusion of additional information described in section 7(3)(A) of this chapter that is submitted by a school corporation, including a charter school.
(2) Operational definitions.
(3) Standards for implementation.
(4) Additional components for the report that may be benchmarks, indicators of performance, or other information.
As added by P.L.34-1996, SEC.5. Amended by P.L.221-1999, SEC.11; P.L.81-2003, SEC.3; P.L.169-2005, SEC.3.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED



CHAPTER 3. ESTABLISHMENT

IC 20-5.5-3-8
Notification of acceptance or rejection of proposal
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 8. A sponsor must notify an organizer who submits a proposal under section 3.2 of this chapter of:
(1) the acceptance of the proposal; or
(2) the rejection of the proposal;
not later than seventy-five (75) days after the organizer submits the proposal.
As added by P.L.100-2001, SEC.21. Amended by P.L.1-2002, SEC.80; P.L.169-2005, SEC.4.



CHAPTER 7. FISCAL MATTERS

IC 20-5.5-7-10
Federal funds for charter schools; department's responsibilities
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 10. (a) The department shall carry out a program to identify all federal funds for which a charter school is eligible.
(b) The department shall apply for all federal funds that are available for charter schools and for which Indiana is eligible.
(c) Upon receiving notice under IC 20-5.5-3-9 from a sponsor that a charter has been approved, the department shall immediately inform the organizer of the organizer's potential eligibility for federal charter school start-up grants.
(d) The department shall distribute federal charter school start-up grants to eligible organizers in a timely manner according to the department's published guidelines for distributing the grants.
(e) The department shall compile a biannual report and submit the report to the state office of federal grants and procurement and to charter school organizers and sponsors. The report submitted under this subsection must contain the following information for grants distributed under this section:
(1) Beginning and end dates for each grant cycle.
(2) The dates on which:
(A) grant applications and requests for renewal were received; and
(B) grants were awarded.
(3) The amount of each grant awarded.
As added by P.L.169-2005, SEC.5.



CHAPTER 8. POWERS AND EXEMPTIONS

IC 20-5.5-8-2
Restrictions on charter schools
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 2. (a) A charter school may not do the following:
(1) Operate at a site or for grades other than as specified in the charter.
(2) Charge tuition to any student residing within the school corporation's geographic boundaries. However, a charter school may charge tuition for:
(A) a preschool program, unless charging tuition for the preschool program is barred under federal law; or
(B) a latch key program;
if the charter school provides those programs.
(3) Except for a foreign exchange student who is not a United States citizen, enroll a pupil who is not a resident of Indiana.
(4) Be located in a private residence.
(5) Provide solely home based instruction.
(b) A charter school is not prohibited from delivering instructional services:
(1) through the Internet or another online arrangement; or
(2) in any manner by computer;
if the instructional services are provided to students enrolled in the charter school in a manner that complies with any procedures adopted by the department concerning online and computer instruction in public schools.
As added by P.L.100-2001, SEC.21. Amended by P.L.169-2005, SEC.7.

IC 20-5.5-8-7
Financial reports and audits
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 7. A charter school may use any money distributed by law to the charter school to prepare financial reports and conduct audits that the charter school determines are necessary for the conduct of the affairs of the charter school. A financial report or an audit under this section does not replace a financial report or an audit required under IC 5-11-1-9.
As added by P.L.169-2005, SEC.8.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED



CHAPTER 3. ADVISORY ADULT LITERACY COALITION

IC 20-11-3-5.5
"Concerned state agency"
Note: This version of section effective until 7-1-2005. See also preceding repeal of this article, effective 7-1-2005.
Sec. 5.5. (a) As used in this section, "concerned state agency" includes the following state agencies that are inherently concerned with the mission of the coalition as stated in section 1 of this chapter:
(1) The state library and historical society.
(2) The department of workforce development.
(3) The department of correction.
(4) The office of the secretary of family and social services.
(5) The Indiana economic development corporation.
(6) The department of education.
(b) The director of a concerned state agency shall:
(1) appoint an ex officio member to serve on the coalition; and
(2) provide appropriate support to the coalition.
As added by P.L.160-1996, SEC.5. Amended by P.L.4-2005, SEC.130.






ARTICLE 12. HIGHER EDUCATION

CHAPTER 0.5. COMMISSION FOR HIGHER EDUCATION

IC 20-12-0.5-1
Definitions
Sec. 1. As used in this chapter:
"Commission" refers to the commission for higher education.
"Committee" refers to the committee on statewide transfer and articulation established by the commission under the transfer and articulation initiative, March 1, 2000.
"State educational institution" means any university, college, or other educational institution, existing on or after March 29, 1971, in Indiana, for the purpose of providing programs of collegiate or university education or other postsecondary education and which is supported in whole or in part by appropriations made by the general assembly.
"Vocational education" means any postsecondary vocational, agricultural, occupational, manpower, employment, or technical training or retraining of less than a baccalaureate level that:
(1) is offered by a state educational institution; and
(2) enhances an individual's career potential.
(Formerly: Acts 1971, P.L.326, SEC.1.) As amended by P.L.217-1987, SEC.15; P.L.24-2003, SEC.1.



CHAPTER 0.6. UNIVERSITY FACULTY OATH

IC 20-12-0.6-1
Faculty oath or affirmation
Sec. 1. Faculty Oath or Affirmation. Before beginning employment, each professor or other person serving in a teaching capacity in a university supported partially or totally by public funds shall subscribe, before an officer authorized by law to administer oaths, to the following oath or affirmation:
"I solemnly swear (or affirm) that I will support the constitution of the United States of America, the constitution of Indiana and the laws of the United States and of Indiana, and will, by precept and example, promote respect for the flag and the institutions of the United States and of Indiana, reverence for law and order and undivided allegiance to the government of the United States."
Two (2) copies of this oath or affirmation shall be executed: one (1) copy shall be filed with the university president, and the person subscribing to the oath or affirmation shall retain the other copy.
As added by Acts 1976, P.L.100, SEC.2.

IC 20-12-0.6-2
Alien faculty oath
Sec. 2. Alien Faculty Oath. Before beginning employment, each person who is a citizen or subject of any country other than the United States and is to serve as a professor or in another teaching capacity in a university supported partially or totally by public funds shall subscribe to an oath to support the United States' institutions and policies during his stay in Indiana.
As added by Acts 1976, P.L.100, SEC.2.



CHAPTER 1. POWERS AND DUTIES OF TRUSTEES GENERALLY

IC 20-12-1-1
Purpose of chapter; powers, duties, and responsibilities; university trustees not limited by act
Sec. 1. It is the purpose of this chapter to recognize and define certain powers, duties, and responsibilities of the boards of trustees of the several universities of the state of Indiana which are supported by appropriations made by the general assembly. The powers, duties, and responsibilities referred to by this chapter are not intended to include all powers, duties, and responsibilities of the several boards, and nothing contained in this act shall be deemed to diminish or abrogate any other of the powers, duties, or responsibilities of the respective boards specifically conferred by statute or properly implied thereby.
(Formerly: Acts 1969, c.273, s.1.) As amended by P.L.2-1988, SEC.567.

IC 20-12-1-2
Trustees of Ball State University, Indiana State University, Indiana University, Purdue University, and University of Southern Indiana; powers and duties
Sec. 2. (a) The Ball State University board of trustees, Indiana State University board of trustees, the trustees of Indiana University, the trustees of Purdue University, and the University of Southern Indiana board of trustees, each as to its respective institution, shall have the power and duty:
(1) to govern the disposition and method and purpose of use of the property owned, used, or occupied by the institution, including the governance of travel over and the assembly upon the property;
(2) to govern, by specific regulation and other lawful means, the conduct of students, faculty, employees, and others while upon the property owned, used, or occupied by the institutions;
(3) to govern, by lawful means, the conduct of its students, faculty, and employees, wherever the conduct might occur, to the end of preventing unlawful or objectionable acts that seriously threaten the ability of the institution to maintain its facilities available for performance of its educational activities or that are in violation of the reasonable rules and standards of the institution designed to protect the academic community from unlawful conduct or conduct presenting a serious threat to person or property of the academic community;
(4) to dismiss, suspend, or otherwise punish any student, faculty member, or employee of the institution who violates the institution's rules or standards of conduct, after determination of guilt by lawful proceedings;
(5) to prescribe the fees, tuition, and charges necessary or convenient to the furthering of the purposes of the institution

and to collect the prescribed fees, tuition, and charges;
(6) to prescribe the conditions and standards of admission of students upon the bases as are in its opinion in the best interests of the state and the institution;
(7) to prescribe the curricula and courses of study offered by the institution and define the standards of proficiency and satisfaction within the curricula and courses established by the institution;
(8) to award financial aid to students and groups of students out of the available resources of the institution through scholarships, fellowships, loans, remissions of fees, tuitions, charges, or other funds on the basis of financial need, excellence of academic achievement, or potential achievement or any other basis as the governing board may find to be reasonably related to the educational purposes and objectives of the institution and in the best interest of the institution and the state;
(9) to cooperate with other institutions to the end of better assuring the availability and utilization of its total resources and opportunities to provide excellent educational opportunity for all persons;
(10) to establish and carry out written policies for the investment of the funds of the institution in the manner provided by IC 30-4-3-3;
(11) to lease to any corporation, limited liability company, partnership, association, or individual real estate title to which is in the name of an institution or in the name of the state for the use and benefit of the leasing institution; and
(12) to adopt policies and standards for making property owned by the institution reasonably available to be used free of charge as locations for the production of motion pictures.
(b) A lease may be for such term and for such rental, either nominal or otherwise, as the board determines to be in the best interest of the institution. No lease shall be executed under this section for a term exceeding four (4) years unless the execution is approved by the governor and by the budget agency. The universities shall be exempt from all property taxes on any real estate leased under this section, and the lessee shall be liable for property taxes on the leased real estate as if the real estate were owned by the lessee in fee simple, unless the lessee is a student living in university-owned facilities.
(c) This section shall not be construed to deny any tax exemption that a lessee would have under other laws if the lessee were the owner in fee simple of the real estate.
(Formerly: Acts 1969, c.273, s.2; Acts 1971, P.L.327, SEC.1; Acts 1973, P.L.226, SEC.1.) As amended by P.L.218-1985, SEC.3; P.L.210-1989, SEC.1; P.L.8-1993, SEC.261; P.L.214-2005, SEC.63.

IC 20-12-1-3
Violation of rules of institution; punishment      Sec. 3. Conduct which constitutes a violation of the rules of the institution may be punished, after determination of guilt by lawful procedures, without regard to whether such conduct also constitutes an offense under the criminal laws of any state or of the United States or whether it might result in civil liability of the violator to other persons.
(Formerly: Acts 1969, c.273, s.3.)

IC 20-12-1-4
Employment of personnel; delegation of power; defense and indemnity of members of governing board
Sec. 4. The individual governing boards are responsible to fulfill the powers, and duties conferred upon each by law. Each such board is authorized to employ such officers, faculty, employees, consultants and counsel as it may deem necessary or convenient to aid in the formulation and implementation of its policies and to execute its will within its particular institution. To such end each board may delegate to such persons and to others such authority as it may possess; Provided, That no manner of delegation shall be irrevocable. Each board may provide (1) for the defense of such persons and of members of the governing board in any suit arising out of the performance of his duties for, or employment with, its respective institution, provided the governing board by resolution determines that such action was taken in good faith, and (2) for saving any such person or member harmless from any liability, cost or damage in connection therewith, including, but not limited to the payment of any legal fees, except where such liability, cost or damage is predicated on, or arises out of the bad faith of such person or member, or is based on his malfeasance in office or employment.
(Formerly: Acts 1969, c.273, s.4; Acts 1971, P.L.328, SEC.1.)

IC 20-12-1-5
Status of students and faculty intact
Sec. 5. Nothing in this chapter shall be deemed to discourage or disparage the status of students, faculty, and other persons or the valid concerns of the public in matters of policy and of management of the universities of this state.
(Formerly: Acts 1969, c.273, s.5.) As amended by P.L.2-1988, SEC.568.

IC 20-12-1-6
Applicability of chapter
Sec. 6. The provisions of this chapter shall be applicable to each university declared after March 15, 1969, by the general assembly to be a university of the state.
(Formerly: Acts 1969, c.273, s.7.) As amended by P.L.2-1988, SEC.569.

IC 20-12-1-7
Collections; additional fees and costs      Sec. 7. Notwithstanding any other law, a state educational institution (as defined in IC 20-12-0.5-1), in collecting amounts owed it, may, in the event of default and referral to an attorney or collection agency, add to the amount collected the following:
(1) The amount of attorney's fees incurred in the collection of the debt.
(2) The amount of collection agency fees incurred in the collection of the debt.
(3) The amount of court costs incurred in the collection of the debt.
As added by P.L.143-1986, SEC.1.

IC 20-12-1-8
Protection of employees reporting violations of federal, state, or local laws; disciplinary actions; procedures
Sec. 8. (a) An employee of a state educational institution (as defined in IC 20-12-0.5-1) may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision (as defined in IC 36-1-2-13); or
(4) the misuse of public resources;
first to a supervisor or appointing authority, unless the supervisor or appointing authority is the person whom the employee believes is committing the violation or misuse of public resources. In that case, the employee may report the violation or misuse of public resources in writing to either the supervisor or the appointing authority or to any official or agency entitled to receive a report from the state ethics commission under IC 4-2-6-4(b)(2)(J) or IC 4-2-6-4(b)(2)(K). If a good faith effort is not made to correct the problem within a reasonable time, the employee may submit a written report of the incident to any person, agency, or organization.
(b) For having made a report under subsection (a), an employee may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion that the employee otherwise would have received; or
(5) be demoted.
(c) Notwithstanding subsections (a) and (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employee's appointing authority or the appointing authority's designee. However, any employee disciplined under this subsection is entitled to process an appeal of the disciplinary action under the procedure set forth in any personnel policy or collective bargaining agreement adopted by the

state educational institution.
(d) An employer who violates this section commits a Class A infraction.
As added by P.L.32-1987, SEC.2. Amended by P.L.9-1990, SEC.13; P.L.1-2006, SEC.309.

IC 20-12-1-9
Postsecondary level academic credit
Sec. 9. (a) A state educational institution may elect to permit a student who:
(1) receives a secondary level certificate of achievement in a particular subject or skill area; and
(2) satisfies the standards for receipt of academic credit as determined by a state educational institution;
to receive postsecondary level academic credit at the state educational institution for the secondary level certificate of achievement.
(b) Each state educational institution shall prepare and make available to students and high school guidance counselors a report indicating the:
(1) extent to which; and
(2) conditions under which;
postsecondary level academic credit may be granted under this section.
As added by P.L.19-1992, SEC.47.

IC 20-12-1-10
Postsecondary level certificates of achievement; standards
Sec. 10. (a) As used in this section, "requisite proficiency" means the satisfaction by a student of the standards approved by the workforce proficiency panel within the department of workforce development under subsection (d) to receive a postsecondary level certificate of achievement in a technical field.
(b) As used in this section, "student" refers to a student who is enrolled in a state educational institution in a technical education program.
(c) As used in this section, "technical education program" means a postsecondary level technical education program:
(1) offered by a state educational institution;
(2) approved by the commission for higher education under IC 20-12-0.5-8; and
(3) of less than a baccalaureate degree.
(d) The workforce proficiency panel within the department of workforce development shall adopt for:
(1) statewide implementation by the 1994-95 school year; and
(2) each postsecondary level technical education program;
the standards for each certificate of achievement and the instrument or assessment by which a student is given the opportunity to demonstrate the requisite proficiency.
(e) The workforce proficiency panel within the department of

workforce development, the state educational institutions, the Indiana state board of education, and the commission for higher education shall cooperate with each other to implement this section.
(f) The postsecondary level certificate of achievement assessment instruments must provide each student with the opportunity to demonstrate the requisite proficiency in the subject or skill area in an applied manner.
(g) This section may not be construed to require a state educational institution to offer opportunities for postsecondary level certificates of achievement for technical programs that the state educational institution does not offer.
(h) The Indiana commission on vocational and technical education within the department of workforce development shall do the following:
(1) Provide opportunities for adult learners to achieve a postsecondary level certificate of achievement.
(2) Adopt rules under IC 4-22-2 to implement this section in accordance with the recommendations of the workforce proficiency panel concerning standards for the certificates of achievement.
As added by P.L.19-1992, SEC.48. Amended by P.L.21-1995, SEC.59.

IC 20-12-1-11
Library automation standards; compliance
Sec. 11. The board of trustees of each state educational institution (as defined in IC 20-12-0.5-1) shall comply with the library automation standards established by the state library board under IC 4-23-7.1-11(b).
As added by P.L.25-1992, SEC.7.

IC 20-12-1-12
Requirements; tuition and fee rates
Sec. 12. (a) This section applies notwithstanding IC 20-12-23-2, IC 20-12-36-4, IC 20-12-56-5, IC 20-12-57.5-11, and IC 20-12-64-5.
(b) As used in this section, "academic year" has the meaning set forth in IC 20-12-76-1.
(c) As used in this section, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
(d) A state educational institution shall set tuition and fee rates for a two (2) year period. The rates shall be set according to the procedure set forth in subsection (e) and:
(1) on or before May 30 of the odd numbered year; or
(2) thirty (30) days after the state budget bill is enacted into law;
whichever is later.
(e) A state educational institution shall hold a public hearing before adopting any proposed tuition and fee rate increases. The state educational institution shall give public notice of the hearing at least ten (10) days before the hearing. The public notice shall include the

specific proposal for tuition and fee rate increases and the expected uses of the revenue to be raised by the proposed increases. The hearing shall be held:
(1) on or before May 15 of each odd numbered year; or
(2) fifteen (15) days after the state budget bill is enacted into law;
whichever is later.
(f) After a state educational institution's tuition and fee rates are set under this section, the state educational institutions may adjust the tuition and fee rates only if appropriations to the state educational institution in the state budget act are reduced or withheld.
(g) If a state educational institution adjusts its tuition and fee rates under subsection (f), the total revenue generated by the tuition and fee rate adjustment must not exceed the amount by which appropriations to the state educational institution in the state budget act were reduced or withheld.
As added by P.L.246-2005, SEC.123.



CHAPTER 1.3. POWERS AND DUTIES OF TRUSTEES RELATED TO SWAP AGREEMENTS

IC 20-12-1.3-1
Construction and application of chapter
Sec. 1. This chapter applies notwithstanding any other law and shall be liberally construed.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-2
"Obligations" defined
Sec. 2. As used in this chapter, "obligations" mean bonds, notes, bond anticipation notes, commercial paper, leases, lease-purchases, installment purchases, certificates of participation in agreements or programs, other evidences of indebtedness, or other agreements or purchasing programs.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-3
"State educational institution" defined
Sec. 3. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-4
"Swap agreements" defined
Sec. 4. As used in this chapter, "swap agreement" refers to:
(1) an agreement (including terms and conditions incorporated by reference in the agreement) that is a rate swap agreement, basis swap, forward rate agreement, interest rate option, rate cap agreement, rate floor agreement, rate collar agreement, or any other similar agreement (including any option to enter into any of the agreements described in this subdivision);
(2) any combination of the agreements described in subdivision (1); or
(3) a master agreement for an agreement or a combination of agreements described in subdivision (1) or (2), together with all supplements to the agreement.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-5
Powers and duties of state educational institutions
Sec. 5. (a) Subject to subsections (b) through (d), any state educational institution may enter into and modify, amend, or terminate one (1) or more swap agreements that the state educational institution determines to be necessary or desirable in connection with or incidental to the issuance, carrying, or securing of obligations. Swap agreements entered into by a state educational institution shall:
(1) contain the provisions (including payment, term, security,

default, and remedy provisions); and
(2) be with the parties;
that the state educational institution determines are necessary or desirable after due consideration is given to the creditworthiness of the parties.
(b) A state educational institution may not:
(1) enter into any swap agreement under this section other than for the purpose of managing an interest rate or similar risk that arises in connection with or incidental to the issuance, carrying, or securing of obligations by the state educational institution; or
(2) carry on a business of acting as a dealer in swap agreements.
(c) A swap agreement shall be considered as being entered into in connection with or incidental to the issuance, carrying, or securing of obligations if:
(1) the swap agreement is entered into not more than one hundred eighty (180) days after the issuance of the obligations and specifically indicates the agreement's relationship to the obligations;
(2) the board of trustees of the state educational institution specifically designates the swap agreement as having a relationship to the particular obligations;
(3) the swap agreement amends, modifies, or reverses a swap agreement described in subdivision (1) or (2); or
(4) the terms of the swap agreement bear a reasonable relationship to the terms of the obligations.
(d) Payments to be made by a state educational institution to any other party under a swap agreement shall be payable only from the same source or sources of funds from which the related obligations are payable.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-6
Investment powers
Sec. 6. The provisions of this chapter shall not be construed as limiting or restricting the investment powers otherwise provided state educational institutions, including the power to adopt and implement investment policies under IC 20-12-1-2(a)(10).
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-7
Credit enhancement and liquidity agreements
Sec. 7. With regard to entering into any swap agreement, the state educational institution may enter into credit enhancement or liquidity agreements with payment, security, default, remedy, and other terms and conditions as determined by the state educational institution.
As added by P.L.55-1994, SEC.2.

IC 20-12-1.3-8
Enforcement of swap agreements
Sec. 8. (a) This section does not apply in cases of bad faith or

actual knowledge to the contrary by a party.
(b) A party that enters into any swap agreement with a state educational institution may rely on a representation by that state educational institution that the state educational institution is authorized or empowered to enter into the swap agreement, and notwithstanding the failure by the state educational institution to comply with the provisions of this chapter, that party may enforce the swap agreement against the state educational institution, subject to the terms of the swap agreement and subject to prior claims on sources from which the swap agreement may be payable.
As added by P.L.55-1994, SEC.2.



CHAPTER 1.5. POWERS AND DUTIES OF TRUSTEES RELATED TO THE DEVELOPMENT OF FACILITIES

IC 20-12-1.5-1
Legislative findings and declarations
Sec. 1. It is hereby found and declared that there is a need for the development of various facilities to properly service the various campuses of Indiana University, Purdue University, Ball State University, Indiana State University, and Vincennes University and that an additional and alternative method for developing and financing such facilities should be provided. It is further found and declared that such facilities would provide additional employment opportunities and would otherwise fulfill the public purposes set forth in IC 36-7-12.
As added by Acts 1979, P.L.215, SEC.1. Amended by P.L.3-1990, SEC.74.

IC 20-12-1.5-2
Definitions
Sec. 2. For the purpose of this chapter, the following words and phrases are defined as follows:
"Developer" means a person, firm, partnership, limited liability company, trust, association, or corporation, for profit or not-for-profit, which enters or proposes to enter into a financing agreement with a university for construction or management of facilities, or both.
"Facilities" means buildings and equipment located on or immediately adjacent to a university campus, the primary purpose of which is to make available or provide offstreet parking; alternative transportation systems; office space; convenience, retail and service establishments; bookstores; research; outpatient and extended care; food service; temporary lodging quarters or similar structures used by students, faculty, staff, patients, or visitors; or housing used by students in connection with hospitals or health care units. However, the term does not include undergraduate dormitories.
"Financing" means the activities listed in section 3 of this chapter.
"Financing agreement" means any agreement between a university and a developer or user concerning acquisition, construction or management of facilities, or the financing of, the leasing of, or possession of facilities, or both, and payments to or from the university in respect thereof.
"Trustees" means the governing body of a university. The term includes any board of trustees and trustee board.
"University" means Indiana University, Purdue University, Ball State University, Indiana State University, Vincennes University, and any other state university.
"User" means a person, firm, partnership, limited liability company, trust, association, or corporation, which has entered into a financing agreement with a university or developer in

contemplation of the user's use of the facilities referred to in such agreement.
As added by Acts 1979, P.L.215, SEC.1. Amended by P.L.214-1985, SEC.1; P.L.8-1993, SEC.262.

IC 20-12-1.5-3
Additional powers of universities
Sec. 3. In addition to any other powers which it may have, each university may:
(1) enter into agreements concerning, and to acquire by gift, purchase or lease, land or interests in land and personal property needed for the purposes of this chapter;
(2) purchase, lease as lessee or lessor, construct, remodel, rebuild, enlarge, or substantially improve facilities;
(3) enter into financing agreements, including leasing land or facilities to users or developers, subject to the provisions of this chapter; and
(4) enter into agreements with users or developers to allow such users or developers to wholly or partially construct and manage facilities.
As added by Acts 1979, P.L.215, SEC.1.

IC 20-12-1.5-4
Facilities; development; resolution to show need; nondiscriminatory and reasonable charges
Sec. 4. If the trustees shall determine that it is desirable to develop facilities pursuant to this chapter, it shall adopt a resolution finding that the facilities are needed to adequately furnish services to the students, faculty, staff, patients in hospitals or health care units operated by the university or visitors thereto, and that such services are not now being adequately furnished by others in the immediate area of the campus. The resolution shall provide that the plans and specifications for the facilities and for the development and management thereof shall be approved by the trustees. If the management and operation of the facility is to be by a developer or user, the specifications for the facility shall require that the facility will be generally available to the students, faculty, staff, patients in hospitals or health care units, and visitors thereto, without discrimination and at reasonable charges. These charges shall be reviewed and revised from time to time by the university so as to assure that such charges shall at all times be nondiscriminatory and reasonable.
As added by Acts 1979, P.L.215, SEC.1.

IC 20-12-1.5-5
Proposals for development, use, and management; award to developer
Sec. 5. The trustees shall take such action to invite proposals for the development, use and management, if applicable, of the facilities so as to provide open and competitive proposals. In making an award

the trustees may consider the experience and financial ability of a developer or user, the plans and specifications for the facilities, the size and cost thereof, payments to be made to or from the university, the method of financing and the terms and conditions of any proposed financing agreement, and any other factors of benefit to the university. The award shall not be final until approved by the governor and the state budget agency, with the recommendation of the state budget committee, and not until the notice is provided as specified in section 6 of this chapter.
As added by Acts 1979, P.L.215, SEC.1.

IC 20-12-1.5-6
Notice of determination to make award
Sec. 6. A notice of the determination to make an award, briefly describing the facilities, the purpose thereof, and a brief summary of the principal terms of any financing agreement shall be published in two (2) newspapers of general circulation in the city of Indianapolis, one (1) newspaper of general circulation in the city where the facility is to be located, and one (1) newspaper of general circulation in the city where the principal campus of the university is located. Such notice shall be published once each week for two (2) successive weeks. No action to contest the validity of any financing agreement shall be commenced more than thirty (30) days following the last publication of notice of the determination to make an award.
As added by Acts 1979, P.L.215, SEC.1.

IC 20-12-1.5-7
Payments pursuant to financing agreements; tax exemption
Sec. 7. All payments received by universities pursuant to financing agreements authorized by this chapter shall be exempt from all taxation.
As added by Acts 1979, P.L.215, SEC.1.

IC 20-12-1.5-8
Chapter supplemental to other laws pertaining to universities
Sec. 8. This chapter is supplemental to other laws pertaining to the universities and shall not repeal any other laws or impair any other powers or responsibilities granted to the universities.
As added by Acts 1979, P.L.215, SEC.1.



CHAPTER 2. COMPENSATION OF TRUSTEES

IC 20-12-2-1
Per diem and traveling expenses; mileage allowance
Sec. 1. The trustees of Indiana University, Purdue University, State Teachers' College, and Ball State Teachers' College shall receive when employed in the actual service of the university or college ten dollars ($10.00) per diem and actual traveling expenses, same to be paid from the appropriations for the institutions herein named: Provided, however, That when private automobiles are used as a means of transportation, mileage shall be allowed as provided in the appropriation act.
(Formerly: Acts 1941, c.189, s.1.)



CHAPTER 3. POWER TO CONTRACT

IC 20-12-3-1
Contracts for professional or expert services or for construction or repair of facilities authorized
Sec. 1. A state supported institution of higher learning may contract for professional or expert services and may contract with agents for the construction, alteration or repair of any building or facility of such institution.
(Formerly: Acts 1947, c.199, s.1.)

IC 20-12-3-2
Bidding procedure
Sec. 2. (a) In securing these services the institution shall invite bids from not less than three (3) bidders. The institution shall mail a notice to each bidder not less than ten (10) days before the time fixed for receiving bids. Each bidder shall submit under oath as a part of the bid a statement of:
(1) the bidder's professional experience;
(2) the bidder's proposed plan for performing the work;
(3) the equipment and personnel available for the performance of the work;
(4) the bidder's current financial status;
(5) the bidder's best estimate of the cost of each item of work to be performed including a breakdown of all labor and materials required to complete the work; and
(6) if a trust (as defined in IC 30-4-1-1(a)), the name of each beneficiary of the trust and settlor empowered to revoke or modify the trust.
(b) Upon submission of bids the institution may only contract with the lowest and best bidder upon such terms and conditions as will accomplish the work at the lowest possible cost to the state.
(Formerly: Acts 1947, c.199, s.2.) As amended by P.L.336-1989(ss), SEC.35.

IC 20-12-3-3
Supplemental effect of chapter
Sec. 3. The authority conferred by this chapter is an independent authority not limited by but supplemental to the provisions of any other statute concerning the same subject matter.
(Formerly: Acts 1947, c.199, s.3.) As amended by P.L.2-1988, SEC.570.



CHAPTER 3.1. PURCHASING PREFERENCES

IC 20-12-3.1-1
"State educational institution" defined
Sec. 1. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.19-1990, SEC.37.

IC 20-12-3.1-2
"Supplies" defined
Sec. 2. As used in this chapter, "supplies" has the meaning set forth in IC 5-22-2-38.
As added by P.L.19-1990, SEC.37. Amended by P.L.49-1997, SEC.53.

IC 20-12-3.1-3
Compliance by state educational institution with purchasing preferences requirements
Sec. 3. A state educational institution shall comply with IC 5-22-15 when purchasing supplies.
As added by P.L.19-1990, SEC.37. Amended by P.L.49-1997, SEC.54.



CHAPTER 3.2. STATE EDUCATIONAL INSTITUTION EMPLOYEE HEALTH PLANS

IC 20-12-3.2-1
Definitions
Sec. 1. (a) For purposes of this chapter, "covered individual" means an individual entitled to coverage under an employee health plan.
(b) For purposes of this chapter, "early intervention services" means services provided to a first steps child under IC 12-12.7-2 and 20 U.S.C. 1432(4).
(c) For purposes of this chapter, "employee health plan" means:
(1) a program of self-insurance established and maintained by a state educational institution (as defined in IC 20-12-0.5-1) to cover the provision of health care services (as defined in IC 27-8-11-1) to its employees;
(2) a group contract entered into or renewed by a state educational institution with a health maintenance organization (as defined in IC 27-13-1-19) to provide services to employees of the state educational institution; or
(3) a policy of accident and sickness insurance (as defined in IC 27-8-5-1) issued or renewed on a group basis to a state educational institution to provide coverage for employees of the state educational institution.
(d) For purposes of this chapter, "first steps child" means an infant or toddler from birth through two (2) years of age who is enrolled in the Indiana first steps program and is a covered individual.
(e) As used in this chapter, "first steps program" means the program established under IC 12-12.7-2 and 20 U.S.C. 1431 et seq. to meet the needs of:
(1) children who are eligible for early intervention services; and
(2) their families.
The term includes the coordination of all available federal, state, local, and private resources available to provide early intervention services within Indiana.
As added by P.L.121-1999, SEC.12. Amended by P.L.93-2006, SEC.15.



CHAPTER 3.5. POWER TO APPOINT POLICE OFFICERS

IC 20-12-3.5-1
Authority of trustees to appoint police officers; uniform; oath of office
Sec. 1. The Ball State University board of trustees, Indiana State University board of trustees, the trustees of Indiana University, the trustees of Purdue University, University of Southern Indiana board of trustees, the board of trustees of Vincennes University, and the governing board of any other college, university, or junior college that is accredited by the North Central Association is authorized:
(1) to appoint police officers for the institution for which it is responsible;
(2) to prescribe their duties and direct their conduct;
(3) to prescribe distinctive uniforms for the police of the institution or campus; and
(4) to designate and operate emergency vehicles.
Police officers appointed under this section shall take an appropriate oath of office in the form and manner prescribed by the appointing governing board and shall serve at its pleasure.
(Formerly: Acts 1971, P.L.329, SEC.1; Acts 1975, P.L.244, SEC.1.) As amended by P.L.218-1985, SEC.4.



CHAPTER 4. GIFTS, BEQUESTS, AND DEVISES

IC 20-12-4-1
Authority to accept gifts, devises, and bequests of personal and real property
Sec. 1. The trustees of Indiana University, the trustees of Purdue University, Indiana State University board of trustees, University of Southern Indiana board of trustees, and Ball State University board of trustees may accept gifts, bequests, and devises of personal and real property:
(1) for the maintenance, use, or benefit of Indiana University, Purdue University, Indiana State University, University of Southern Indiana, or Ball State University; or
(2) to be administered for other public, charitable purposes for the benefit or use of students of any of these educational institutions.
(Formerly: Acts 1931, c.139, s.1.) As amended by P.L.218-1985, SEC.5.



CHAPTER 5. DISPOSITION OF PROPERTY

IC 20-12-5-1
Sale or conveyance of property received by gift or bequest
Sec. 1. The board of trustees of any state educational institution to which any gift, bequest or devise of real property shall have been or shall hereafter be made, may, if not inconsistent with the terms and conditions of such gift, bequest or devise, sell, convey or otherwise dispose of such real property and invest or reinvest or use the proceeds derived from such sale, conveyance or disposition as, in the judgment of the board of trustees, will be of greatest benefit to the institution.
(Formerly: Acts 1925, c.147, s.1.)



CHAPTER 5.5. CAPITAL PROJECTS

IC 20-12-5.5-1
Definitions
Sec. 1. As used in this chapter:
"Higher education institution" means Indiana University, Purdue University, Indiana State University, Vincennes University, Ball State University, University of Southern Indiana, and Ivy Tech Community College of Indiana.
"Repair and rehabilitation project" means any project to repair, rehabilitate, remodel, renovate, reconstruct, or finish existing facilities or buildings; to improve, replace, or add utilities or fixed equipment; and to perform site improvement work, whereby the exterior dimensions of any existing facilities or buildings remain substantially unchanged.
As added by Acts 1977, P.L.250, SEC.1. Amended by P.L.218-1985, SEC.7; P.L.5-1995, SEC.12; P.L.127-2005, SEC.10.

IC 20-12-5.5-1.5
Facilities planning fund
Sec. 1.5. The facilities planning fund is established at each higher education institution. The assets of the fund may be used only to pay for the preliminary planning of academic facilities. An academic facility construction budget must include sufficient funds to reimburse the fund for all funds allocated under this section for the preliminary planning of the facility.
As added by P.L.138-1988, SEC.1.

IC 20-12-5.5-2
Projects authorized; conditions
Sec. 2. (a) In addition to projects authorized by the general assembly, the trustees of each higher education institution may engage in any of the following projects so long as there are funds available for the project and the project meets any of the applicable conditions:
(1) Each project to construct buildings or facilities of a cost greater than five hundred thousand dollars ($500,000), or to purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds two hundred fifty thousand dollars ($250,000), must be reviewed by the commission for higher education and approved by the governor upon recommendation of the budget agency. If any part of the cost of the project as specified in section 3 of this chapter is paid by state appropriated funds or by mandatory student fees assessed all students and if the project is to construct buildings or facilities of a cost greater than five hundred thousand dollars ($500,000), or to purchase or lease-purchase land, buildings, or facilities the principal value of which exceeds three hundred thousand dollars ($300,000), the project must also be approved

by the general assembly. Nothing herein limits the trustees in supplementing projects approved by the general assembly from gifts or other available funds so long as approval for the expansion of projects is given by the governor on review by the commission for higher education and recommendation of the budget agency.
(2) Each repair and rehabilitation project must be reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency, if the cost of the project exceeds seven hundred fifty thousand dollars ($750,000) and if any part of the cost of the project is paid by state appropriated funds or by mandatory student fees assessed all students. If no part of the cost of the repair and rehabilitation project is paid by state appropriated funds or by mandatory student fees assessed all students, the review and approval requirements of this subdivision apply only if the project exceeds one million dollars ($1,000,000).
(3) Each project to lease, other than a project to lease-purchase, a building or facility must be reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency, if the annual cost of the project exceeds one hundred fifty thousand dollars ($150,000).
(b) The review and approval requirements of subsection (a)(1) do not apply to a project to construct buildings or facilities or to purchase or lease-purchase land, buildings, or facilities if the project involves the expansion or improvement of housing for students undertaken entirely by a fraternity or sorority at the state educational institution.
As added by Acts 1977, P.L.250, SEC.1. Amended by P.L.139-1988, SEC.1; P.L.207-1995, SEC.1; P.L.246-2005, SEC.124.

IC 20-12-5.5-2.5
Project review not required
Sec. 2.5. (a) Except as provided in subsection (b), a project that has been approved or authorized by the general assembly is not subject to review by the commission for higher education.
(b) The commission for higher education shall review a project approved or authorized by the general assembly if the review is requested by the budget agency or the budget committee.
As added by P.L.121-2005, SEC.1.

IC 20-12-5.5-3
Cost factors
Sec. 3. The cost of any project authorized under this chapter may include the following:
(1) the estimated cost of architectural, engineering, and consulting services;
(2) the estimated cost of the construction and any repair and rehabilitation project;
(3) the purchase price of any land to be purchased for the

project;
(4) for lease-purchase projects, the aggregate rent to be paid over the terms of the lease and over any additional period for which the higher education institution has an option for extension or renewal;
(5) the cost of equipment;
(6) interest costs during construction; and
(7) other costs approved by the state budget agency.
As added by Acts 1977, P.L.250, SEC.1.

IC 20-12-5.5-4
Funds
Sec. 4. To pay the cost of a project authorized under this chapter, the following funds may be used:
(1) Any funds appropriated for the project by the current or any preceding general assembly, subject to allocation of the funds by the state budget agency, with approval of the governor.
(2) Any funds derived from the issuance and sale of bonds by the trustees of any of the higher education institutions, so long as the issuance of the bonds which are to be supported by mandatory student fees assessed all students has been approved by the general assembly for each applicable project.
(3) Any funds derived from earnings, farm and miscellaneous sales, or other receipts, so long as each project to construct buildings or facilities of a cost of greater than ninety thousand dollars ($90,000) or each project to purchase or lease-purchase land, buildings or facilities the principal value of which exceeds fifty thousand dollars ($50,000) is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
(4) Any federal funds granted and allowed a higher education institution for a project to construct buildings or facilities, so long as each project of a cost of greater than ninety thousand dollars ($90,000) or each project to purchase or lease-purchase land, buildings or facilities the principal value of which exceeds fifty thousand dollars ($50,000) is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
(5) Any available funds derived from gifts, bequests, devises, or from any other source not listed in provisions (1) through (4) of this section, so long as each project to construct buildings or facilities of a cost of greater than ninety thousand dollars ($90,000) or each project to purchase or lease-purchase land, buildings or facilities the principal value of which exceeds fifty thousand dollars ($50,000) is reviewed by the commission for higher education and approved by the governor, on recommendation of the budget agency.
As added by Acts 1977, P.L.250, SEC.1.

IC 20-12-5.5-5 Fee replacement money; appropriation
Sec. 5. The general assembly may appropriate fee replacement monies for the replacement of student fees dedicated to pay the principal and interest costs of bonds as approved by the general assembly, and for lease-purchase costs.
As added by Acts 1977, P.L.250, SEC.1.

IC 20-12-5.5-6
Budgetary and fiscal matters; advisory recommendation
Sec. 6. The state budget agency may refer to the state budget committee budgetary and fiscal matters under this chapter for which it would like an advisory recommendation. If a matter is referred to the state budget committee, it shall hold hearings, may exercise any powers under IC 4-12-1-11, and shall make an advisory recommendation to the budget agency. The advisory recommendation may recommend that the matter as referred be approved, disapproved, referred to the general assembly, or resolved in another way.
As added by Acts 1977, P.L.250, SEC.1.

IC 20-12-5.5-7
Qualified energy savings project
Sec. 7. (a) As used in this section, "qualified energy savings project" means a facility alteration designed to reduce energy consumption costs or other operating costs, including the following:
(1) Providing insulation of the facility and systems within the facility.
(2) Installing or providing for window and door systems, including:
(A) storm windows and storm doors;
(B) caulking or weatherstripping;
(C) multi-glazed windows and doors;
(D) heat absorbing or heat reflective glazed and coated windows and doors;
(E) additional glazing;
(F) reduction in glass area; and
(G) other modifications that reduce energy consumption.
(3) Installing automatic energy control systems.
(4) Modifying or replacing heating, ventilating, or air conditioning systems.
(5) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility.
(6) Providing for other energy conservation measures that reduce energy consumption or reduce operating costs.
(b) As used in this section, "qualified provider" means a person or business experienced in the design, implementation, and installation of energy and operational cost savings systems.     (c) As used in this section, "energy cost savings contract" means a contract between a higher education institution and a qualified provider for the implementation of at least one (1) qualified energy savings project and related measures.
(d) A higher education institution may undertake a qualified energy savings project as provided in this section. If the part of the qualified energy savings project related to real property improvements is greater than five hundred thousand dollars ($500,000), the project must be reviewed by the commission for higher education and approved by the governor and the budget director on the recommendation of the budget committee. A qualified energy savings project does not require the prior approval of the general assembly, notwithstanding the source of payment for the project or bonds issued to fund the project.
(e) A higher education institution may submit a request for proposals to qualified providers for an energy cost savings contract and may enter into an energy cost savings contract with a qualified provider under this section. The contract must provide that all payments, except obligations on termination of the contract before its expiration, are to be made over time. The contract may provide that energy cost savings are guaranteed by the qualified provider to the extent necessary to make payments for the qualified energy savings project. A qualified provider shall provide a sufficient bond to the higher education institution for the installation and the faithful performance of all the measures included in the contract. The contract may also include contracts for building operation programs and maintenance and management or similar agreements with the qualified provider to reduce energy or operational costs.
(f) A request for proposals must include the following:
(1) The name and address of the higher education institution.
(2) The name, address, title, and phone number of a contact person.
(3) The date, time, and place where proposals must be received.
(4) Evaluation criteria for assessing the proposals.
(5) A reasonably functional description of the facilities to be covered by the request for proposals or the maximum dollar cost of the qualified energy savings project subject to the request for proposals, or both.
(6) Any other stipulations and clarifications the higher education institution may require.
(g) The higher education institution shall select the qualified provider and enter into an energy cost savings contract or contracts for a qualified energy savings project that best meets the needs of the higher education institution. The higher education institution shall provide public notice of the meeting at which it proposes to award an energy cost savings contract by publication one (1) time, at least ten (10) days in advance, in newspapers described in IC 4-1-5-1. The public notice must disclose the names of parties to the proposed energy cost savings contract and contain a reasonably functional description of the qualified energy savings project and the measures

covered by the contract and project.
(h) After reviewing proposals submitted under this section, a higher education institution may enter into energy cost savings contracts with a qualified provider if the higher education institution reasonably expects that the cost of a qualified energy savings project recommended in the proposal would not exceed the amount to be saved in either energy or operational costs, or both, within the ten (10) year period following the date installation is complete if the recommendations in the proposal are followed. An energy cost savings contract may also include a guaranty from the qualified provider to the higher education institution that either the energy or operational cost savings, or both, will meet or exceed the cost of the energy cost savings projects not later than ten (10) years after the date installation is complete.
(i) Energy cost and operational savings realized from a qualified energy savings project and an energy cost savings contract shall not reduce the amount of state appropriations otherwise available to the higher education institution.
As added by P.L.208-1995, SEC.1.



CHAPTER 6. ACQUISITION AND CONSTRUCTION OF PROPERTY

IC 20-12-6-1
Authority to acquire, construct, repair, or enlarge school facilities
Sec. 1. The trustees of Indiana University, the trustees of Purdue University, the Ball State University board of trustees, the Indiana State University board of trustees, the board of trustees for Vincennes University, the University of Southern Indiana board of trustees, and the trustees of Ivy Tech Community College of Indiana (sometimes referred to in this chapter collectively as "corporations" or respectively as "corporation") are respectively authorized, from time to time as they find the necessity exists, to acquire, erect, construct, reconstruct, improve, rehabilitate, remodel, repair, complete, extend, enlarge, equip, furnish, and operate:
(1) any buildings, structures, improvements, or facilities;
(2) any utilities, other services, and appurtenances related to an item described in subdivision (1) (including, but not limited to, facilities for the production and transmission of heat, light, water and power, sewage disposal facilities, streets and walks, and parking facilities); and
(3) the land required for items described in subdivision (1) or (2);
as the governing boards of the corporations from time to time deem necessary for carrying on the educational research, the public service programs, or the statutory responsibilities of the educational institutions and various divisions of the institutions under the jurisdiction of the corporations respectively, or for the management, operation, or servicing of the institutions, (the buildings, structures, improvements, facilities, utilities, services, appurtenances, and land being sometimes referred to in this chapter collectively as "building facilities" or respectively as "building facility"). The building facilities may be located at any place within Indiana at which the governing board of the corporation determines the need exists for the building facilities.
(Formerly: Acts 1965, c.221, s.1; Acts 1971, P.L.330, SEC.1.) As amended by P.L.18-1983, SEC.4; P.L.218-1985, SEC.8; P.L.5-1995, SEC.13; P.L.127-2005, SEC.11.

IC 20-12-6-1.2
Authority to acquire equipment; insurance coverage; definitions
Sec. 1.2. (a) In addition to the powers set forth in section 1 of this chapter, the corporations may:
(1) acquire, erect, construct, reconstruct, improve, rehabilitate, remodel, repair, complete, extend, enlarge, furnish, and operate any equipment that the governing boards of the corporations consider necessary for:
(A) carrying on the educational research or public service programs or discharging the statutory responsibilities of the educational institutions and their various divisions; or             (B) the management, operation, or servicing of the institutions; and
(2) establish liability or other loss insurance reserves or contribute those reserves or other capital to a risk retention group for the purpose of providing insurance coverage against liability claims.
(b) As used in this chapter:
(1) "building facility" includes equipment;
(2) "liability or other loss insurance reserves" means a fund set aside as a reserve to cover risk retained by the corporation in connection with liability claims or other losses;
(3) "risk retention group" means a trust, pool, corporation, partnership, or joint venture funded by and owned and operated for the benefit of more than one (1) eligible member;
(4) "eligible members" includes the corporations and all private institutions of higher education (as defined in IC 20-12-63-3); and
(5) "liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons or entities, damage to their property or business, or other damage or loss to those persons or entities resulting from or arising out of any activity of any eligible member.
As added by P.L.16-1985, SEC.2. Amended by P.L.233-1987, SEC.1.

IC 20-12-6-2
Authority to acquire real and personal property; methods of acquisition
Sec. 2. (a) The corporations shall be authorized and empowered to acquire, under this or any other applicable law, by purchase (for cash or on contract), lease or sublease for such period of time not exceeding forty (40) years as the respective governing boards may approve, condemnation, trade or exchange, gift, devise, bequest, or otherwise, and to improve, such real property (improved or unimproved) and such personal property, as the governing boards of the corporations deem necessary for the purposes set forth in section 1 of this chapter, all on such terms and conditions and subject to such liens and encumbrances as the governing boards may approve.
(b) Except as otherwise provided in section 9 of this chapter, title to all property acquired, including the improvements thereon, shall be taken and held by and in the name of the respective corporations, in their corporate capacities, for the purposes of this chapter. The corporations shall be authorized and empowered to use for such purposes any real or personal property acquired before or after March 10, 1965, or available on or after March 10, 1965, to the corporations, including real estate (improved or unimproved) the title to which on or after March 10, 1965, may be in the name of the state of Indiana for the use and benefit of the corporations or the educational institutions under their control.
(c) Any lessor leasing fifty percent (50%) or more of a building

facility or building facilities to a corporation or to corporations jointly pursuant to this section for a term of five (5) years or more, which building facility or building facilities are to be acquired or constructed and erected by such lessor, shall, before commencing the acquisition or construction and erection, obtain approval of the plans and specifications therefor by the lessee or lessees and also by such other public agencies as are required to approve plans and specifications for similar building facilities acquired or constructed and erected by such lessee or lessees, and such lessor shall take bids and enter into a contract or contracts for the construction and erection of such building facility or facilities in accordance with the same procedures required by law to be followed by the lessee or lessees in the acquisition or construction and erection of similar building facilities.
(Formerly: Acts 1965, c.221, s.2.) As amended by P.L.16-1985, SEC.3.

IC 20-12-6-3
Conveyance of state land to institutions
Sec. 3. If the governing board of any corporation shall determine to locate any building facility upon real estate the title to which is now or may hereafter be in the name of the state of Indiana for the use and benefit of said corporation or the educational institution under its control, then the parcel of real estate reasonably required for such building facility may, upon request in writing by the governing board of the corporation to the governor of the state and with the approval of the governor, be conveyed by deed from the state of Indiana to the corporation. The governor shall be authorized to execute and deliver such deed in the name of the state of Indiana, signed on behalf of the state by the governor and attested by the auditor of state, with the seal of the state affixed thereto.
(Formerly: Acts 1965, c.221, s.3.)

IC 20-12-6-4
Building facilities fees or fees from students attending institution; use
Sec. 4. In order to:
(1) provide funds with which to pay part or all of the cost of any building facility, work, act, or undertaking authorized by section 1 or 1.2 of this chapter;
(2) pay part or all of the cost of acquiring real or personal property by purchase, lease, sublease, condemnation, trade or exchange, or otherwise as provided in section 2 of this chapter;
(3) pay part or all of the cost of improving any of the property;
(4) pay the principal of and interest on bonds issued under this chapter; or
(5) perform the obligations of any joint-use agreements made under section 9 of this chapter;
the corporations may respectively, as necessary, fix, charge, and collect a building facilities fee or fees from the students attending the

educational institutions and the various divisions of the institutions and from other persons enjoying the use of the facilities of the institutions and divisions.
(Formerly: Acts 1965, c.221, s.4.) As amended by P.L.17-1987, SEC.5.

IC 20-12-6-5
Building facilities fund; source of revenue; permitted uses
Sec. 5. (a) Each corporation shall deposit to the credit of a special fund to be established and designated as the building facilities fund of the corporation or the institution under its control;
(1) all building facilities fees collected by the corporation; and
(2) to the extent provided or required by any resolution or trust indenture (referred to in section 7 of this chapter) adopted or approved by the governing board of the issuing corporation, all other fees, income, or funds pledged to secure the payment of bonds, and the interest thereon, issued under this chapter.
Each building facilities fund shall be used only for the purposes stated in section 4 of this chapter, and in connection with the issuance of bonds under the provisions of this chapter, the uses may be further limited by the provisions stated in the resolution or the trust indenture (referred to in section 7 of this chapter), adopted or approved by the governing board of the issuing corporation.
(b) The corporations may deposit to the credit of their respective building facilities funds, or may use for any of the purposes of this chapter without so depositing, any other funds which may be available for any of such purposes, from whatever source derived, including but not limited to:
(1) student tuition and other fees, earnings, charges, rentals, interest on permanent endowment funds or other interest, or other income;
(2) gifts or grants from the federal government or any federal agency or instrumentality or any public or private corporation, association, or person; and
(3) state appropriations made specifically for any of the purposes of this chapter.
(c) The building facilities fees and such other funds as may from time to time be deposited to the credit of the respective building facilities funds are appropriated to the corporation for the uses provided in this chapter without the necessity for any future appropriations.
(d) The money in the building facilities funds may be accumulated and held by the corporations for the purposes of this chapter and invested by the corporations pending the use thereof, and interest, dividends, or gains resulting from such investments shall be credited to such funds.
(e) In the event bonds shall be issued in anticipation of the collection of building facilities fees, the issuing corporation shall fix, charge, and collect such fees in amounts sufficient, together with other available funds, to pay the the interest on and the principal of

such bonds, in accordance with the terms thereof, so long as any of the bonds shall be outstanding.
(Formerly: Acts 1965, c.221, s.5.) As amended by P.L.16-1985, SEC.4.

IC 20-12-6-6
Bond issues authorized; security for bond; refunding bonds; "cost"
Sec. 6. (a) The corporations, respectively, may borrow money and evidence the loans by the issuance and sale of bonds of the respective corporations to provide funds with which to pay part or all of the cost of any building facility, work, act, or undertaking authorized by sections 1 or 1.2 of this chapter, to pay part or all of the cost of acquiring (by purchase, lease, sublease, condemnation, trade, or otherwise) or improving real or personal property under section 2 of this chapter, or to perform the obligations of any joint-use agreements made under section 9 of this chapter. The bonds and the interest on the bonds may be secured by:
(1) pledge or mortgage of any property, real or personal, used, acquired, or to be acquired and used for the purposes of this chapter, and the improvements made or to be made on the property except that no real estate, the title to which is on or after March 10, 1965, in the name of the state for the use and benefit of the corporation or educational institution under its control shall be pledged or mortgaged until the title to the real estate has been conveyed to the corporation under section 3 of this chapter;
(2) pledge of the building facilities fees to be collected and deposited in the building facilities fund;
(3) subject to outstanding liens and encumbrances, pledge of general student tuition fees or any other available funds from whatever source derived which, under section 5 of this chapter, may be used for any of the purposes of this chapter, subject to any covenants, agreements, or encumbrances thereon then existing;
(4) pledge of any other money deposited in the building facilities fund;
(5) pledge of the proceeds of bonds issued under this chapter; or
(6) any one (1) or more of the ways described in this subsection as the governing board of the issuing corporation may determine.
(b) The lien of the pledges or mortgages, to the extent of the lien, unless otherwise determined by the governing board of the corporation, shall be a first and primary lien for the payment of the bonds secured and the interest on the bonds.
(c) In authorizing the issuance of bonds for any building facility or facilities, the governing board of the issuing corporation may limit the amount of bonds that may be issued as a first lien and charge against the property, fees, income, and funds and may provide for the issuance from time to time thereafter of additional bonds secured by

the same lien to provide funds to pay the cost of acquiring, erecting, constructing, reconstructing, improving, rehabilitating, remodeling, repairing, completing, extending, enlarging, equipping, or furnishing the building facility or facilities on account of which the original bonds were issued or to provide funds to pay the cost of additional building facilities under this chapter, or both.
(d) Additional bonds shall be issued on the terms and conditions as the board may determine and may be secured equally and ratably, without preference, priority, or distinction, with the original issue of bonds or may be made junior to the original issue of bonds.
(e) The corporations may also have the power to issue bonds for the purpose of:
(1) reimbursing the corporation for funds expended or advanced for interim financing of the cost of any building facility or facilities prior to the issuance of bonds on account thereof; or
(2) subject to existing covenants and agreements with the holders of the outstanding obligations, funding outstanding obligations incurred or refunding outstanding bonds issued either under the provisions of this chapter or other applicable law for building facilities approved by the governor and the budget agency or its predecessor, or in part for funding or refunding purposes and in part for any other purpose authorized by this chapter, and may secure the payment of the bonds as provided in this chapter.
(f) Refunding bonds may be exchanged for the bonds being funded or refunded or may be sold and the proceeds applied to the funding or refunding.
(g) As used in this chapter, "cost" means:
(1) all or any part of the cost of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used under this chapter;
(2) the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved;
(3) the cost of all machinery and equipment, financing charges, interest prior to, during, and for a period not exceeding one (1) year after the estimated date of completion of construction or acquisition;
(4) reserves for debt service and for extensions, enlargements, additions, replacements, renovations, and improvements to building facilities;
(5) cost of architectural, engineering, trustee, financial, legal, and related services;
(6) act of underwriters;
(7) cost of plans, specifications, studies, surveys, and estimates of cost and of revenues;
(8) administrative expenses, expenses necessary or incident to determining the feasibility or practicability of any undertaking under this chapter; and         (9) other expenses as may be necessary or incident to the construction, acquisition, and the financing of any undertaking under this chapter.
(Formerly: Acts 1965, c.221, s.6.) As amended by P.L.16-1985, SEC.5; P.L.17-1987, SEC.6.

IC 20-12-6-7
Terms of bonds; trust indenture
Sec. 7. (a) Subject to sections 16 and 17 of this chapter, bonds may be issued in an amount or amounts that do not exceed the maximum amount determined by the governing board of the issuing corporation.
(b) The bonds may be issued in the form and upon the terms and conditions, at the rate or rates of interest, and in the denominations which may be made convertible into different denominations as the governing board of the corporation may determine by the adoption of a resolution or approval of a form of trust indenture between the corporation and a designated corporate trustee, or both.
(c) The resolution or the indenture may include provisions for:
(1) protecting and enforcing the rights and remedies of the holders of the bonds being issued;
(2) covenants setting forth the duties of the corporation and its officers in relation to the acquisition, construction, operation, maintenance, use, and abandonment of the building facility, and insurance thereof;
(3) the custody, safeguarding, application, and investment of all money;
(4) the rights and remedies of the trustee and the holders of the bonds being issued;
(5) the issuance of additional bonds as provided in the resolution or indenture; and
(6) other terms, conditions, and covenants as the governing board of the corporation determines are proper, including provision for the establishment of a debt service reserve by:
(A) the use of bond proceeds or other sources;
(B) the furnishing of an insurance policy, surety bond, or letter of credit; or
(C) any combination of clause (A) or (B).
(d) The bonds shall be sold at public or negotiated sale as provided by IC 4-1-5.
(e) All bonds and the interest coupons appertaining to the bonds issued under this chapter shall be negotiable instruments within the meaning and for all purposes under the laws of this state, subject only to the provisions of the bonds for registration as to principal or as to principal and interest. Any bonds registered as to principal and interest may be made convertible to bearer bonds with coupons.
(f) No action to contest the validity of any bonds issued under this chapter shall be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 4-1-5, if the bonds are sold at public sale; or         (2) the publication one (1) time in newspapers described in IC 4-1-5-1 of notice of execution and delivery of the contract of sale for the bonds, if the bonds are sold at negotiated sale.
(g) The corporation shall publish notice under subsection (f)(2) if it sells bonds at negotiated sale within thirty (30) days of execution of the contract of sale for the bonds.
(h) The rate or rates of interest of the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture pursuant to which the bonds are issued. The interest may be payable semiannually, annually, or at any other interval or intervals as may be provided in the resolution or indenture, or the interest may be compounded and paid at maturity or at any other times as specified in the resolution or indenture.
(i) The bonds may be made subject, at the option of the holders, to mandatory redemption by the corporation at the times and under the circumstances set forth in the authorizing resolution or indenture.
(j) A resolution or the indenture may contain provisions regarding the investment of money, sale, exchange, or disposal of property and the manner of authorizing and making payments, notwithstanding IC 5-13 or any general statute relating to these matters.
(Formerly: Acts 1965, c.221, s.7.) As amended by P.L.18-1983, SEC.5; P.L.16-1985, SEC.6; P.L.17-1987, SEC.7; P.L.5-1988, SEC.107; P.L.192-2006, SEC.5.

IC 20-12-6-8
Execution of bonds and coupons; signatures and seals
Sec. 8. (a) The bonds and coupons appertaining thereto shall be executed in the name of the issuing corporation by the manual or facsimile signatures of such officer or officers of the corporation as the governing board of the corporation shall designate.
(b) One (1) signature on the obligation shall be manual and may be either the signature of one (1) of the officers or of any trustee, fiscal agent, or other fiduciary charged with authenticating the bonds.
(c) The seal or a facsimile thereof of the corporation shall be affixed, imprinted, engraved, or otherwise reproduced on each bond.
(d) In the event any officer whose manual or facsimile signature appears on any bond or coupon shall cease to be an officer before the delivery of such bonds, the officer's signature shall, nevertheless, be valid and sufficient for all purposes as if he had remained in office until such delivery.
(e) The resolution or indenture pursuant to which such bonds are issued may provide for the authentication of the bonds by the trustee, fiscal agent, or other fiduciary designated therein.
(Formerly: Acts 1965, c.221, s.8.) As amended by P.L.16-1985, SEC.7.
IC 20-12-6-8.5
Loans pending receipt of grants; notes
Sec. 8.5. (a) Any corporation that has entered into a written contract for a grant, pending the receipt of the grant, but within the limitations set forth in this section, may borrow from any person and evidence the debt by a note or a series of notes of equal or unequal amounts containing such terms and conditions as the governing board of the corporation prescribes. Any note may pledge, for the payment of the principal and interest thereof, the proceeds of the grant and any revenue that may be derived from the building facility being constructed, acquired, renovated, or improved by the proceeds of the note or notes.
(b) A loan made under this section may not exceed eighty percent (80%) of the estimated amount of the grant in anticipation of which the loan is made. Further, the corporation shall make prepayments of the outstanding balance of its note or retire one (1) or more of its series of outstanding notes promptly upon partial receipt of grant funds so that the outstanding amount of any loan made under this section does not exceed the balance of the grant funds yet to be received.
(c) The notes shall be executed in the same manner as provided for bonds in section 8 of this chapter, and the notes shall be sold in the same manner as provided for bonds in section 7 of this chapter.
(d) The governing board of the corporation shall apply the proceeds of any notes issued under this section to those items of cost for which the grant has been allocated by the granting agencies. The purchaser of any notes is not liable for any improper use of the proceeds, and the purchaser does not have to insure that the amount of the loan stays within the maximum limits as grant funds are from time to time received by the corporation.
(e) As used in this section, "grant" means any money received from the United States government or any of its agencies, the state of Indiana or any of its agencies, or from any private corporation, trust, or foundation to be used for the acquisition, improvement, renovation, or construction of building facilities that the corporation may lawfully undertake.
As added by P.L.16-1985, SEC.8.

IC 20-12-6-9
Joint-use agreements
Sec. 9. (a) It is the policy of the state of Indiana to encourage the joint use of building facilities by any two (2) or more of the educational institutions under the jurisdiction of said corporations whenever the governing boards of the respective corporations concerned shall find that such joint use would benefit their respective institutions and would be to the advantage of the state. Accordingly, when such findings are made by the governing boards of the respective corporations concerned, said corporations shall be authorized and empowered to enter into and perform agreements providing for the joint use of building facilities. Such agreements

(sometimes referred to in this chapter as "joint-use agreements") may contain such provisions, terms, and conditions pertaining to the acquisition, construction, financing, and use of building facilities, not inconsistent with the provisions of this chapter, as may be approved by said governing boards.
(b) Such joint-use agreements may provide, among other things:
(1) that any corporation which is a party thereto may lease or sublease for any term not exceeding forty (40) years any building facility acquired by said corporation or the use of which is or may be available to said corporation, or any portion thereof, to any other corporation or corporations which are parties to said agreement;
(2) that the corporations which are parties to said agreement may for the purpose of performing said agreement, exercise jointly, and said corporations are authorized and empowered for such purpose, to exercise jointly, any and all of the powers conferred upon said corporations severally by the provisions of sections 1 and 2 of this chapter including, but not limited to, the power to acquire property by condemnation; and
(3) that title to the real and personal property acquired or to be acquired for the joint use of the corporations which are parties to said agreement may be taken and held in the name of any one (1) of said corporations, subject to the provisions of said agreement respecting the joint use thereof, or that title to some or all of said real or personal property may be taken and held jointly in the names of all corporations which are parties to said agreement, as tenants in common, with such divisions of ownership interests as may be provided in said joint-use agreement and in the documents evidencing the title to said property.
(c) Each corporation which is a party to a joint-use agreement shall fix, charge, and collect its own building facilities fees, and establish, hold, invest, and use its own building facilities fund, and may use said building facilities fees and the moneys in said building facilities fund and any other available funds to pay its portion of the cost of the joint building facility as provided in the joint-use agreement, and no corporation shall have any authority or responsibility whatsoever with respect to the building facilities fees or fund of any other corporation.
(d) Nothing contained in this chapter shall be construed so as to make any corporation liable for any indebtedness, bonds, or obligations incurred, created, or issued under the authority of this chapter by any other corporation.
(Formerly: Acts 1965, c.221, s.9.) As amended by P.L.2-1988, SEC.572.

IC 20-12-6-10
Payment of indebtedness; permitted sources
Sec. 10. All indebtedness, bonds, or obligations incurred, created, or issued under the authority of this chapter shall be payable solely

out of the building facilities fund referred to in section 5 of this chapter and the property, fees, income, and funds pledged or mortgaged as authorized, and shall not be or become an indebtedness of or liability against the state of Indiana nor said respective corporations, except to the extent of the property, fees, income, and funds pledged or mortgaged as authorized.
(Formerly: Acts 1965, c.221, s.10.) As amended by P.L.2-1988, SEC.573.

IC 20-12-6-11
Tax exemptions
Sec. 11. All property acquired under authority of this chapter or used for the purposes provided for in this chapter and the income therefrom shall be exempt from all taxation in the state of Indiana, and all bonds issued under the authority given in this chapter, the interest thereon, and the proceeds thereof shall be exempt from taxation to the extent provided in IC 6-8-5.
(Formerly: Acts 1965, c.221, s.11.) As amended by P.L.2-1988, SEC.574.

IC 20-12-6-12
Bonds; eligible investments
Sec. 12. Any bonds issued pursuant to the provisions of this chapter shall be eligible investments for the funds of any kind or character of every financial institution, insurance company, or private trust, and such bonds shall be eligible for deposit by any financial institution, insurance company, or trustee under any law of this state providing for the deposit of securities or funds.
(Formerly: Acts 1965, c.221, s.12.) As amended by P.L.2-1988, SEC.575.

IC 20-12-6-13
"Bond" defined
Sec. 13. The term "bond" or "bonds" as used in this chapter means any bonds (including refunding bonds), notes, temporary, interim, or permanent certificates of indebtedness, debentures, or other obligations evidencing indebtedness for borrowed money. The term does not include installment contracts or similar instruments under section 2 of this chapter.
(Formerly: Acts 1965, c.221, s.13.) As amended by P.L.16-1985, SEC.9; P.L.192-2006, SEC.6.

IC 20-12-6-14
Application of chapter
Sec. 14. This chapter shall not apply to the acquisition, construction, financing, or refinancing of any revenue producing facility which the corporations are authorized to acquire, construct, or finance under the provisions of IC 20-12-8 or IC 20-12-7.
(Formerly: Acts 1965, c.221, s.14.) As amended by P.L.2-1988, SEC.576.
IC 20-12-6-15
Approval of contract by budget agency and governor
Sec. 15. (a) Contracts to:
(1) acquire land for or to construct, purchase, lease, sublease, or otherwise acquire; or
(2) engage architectural or engineering services in connection with;
any building facilities to be financed in whole or in part by the issuance of bonds under this chapter or by student building facilities fees charged and collected under this chapter, may not be made by a corporation without the specific approval of the budget agency and the governor.
(b) This section does not apply to any contract:
(1) relating to a facility the cost of which does not exceed fifty thousand dollars ($50,000); or
(2) for architectural or engineering services relating to the planning of a facility.
(Formerly: Acts 1965, c.221, s.15.) As amended by P.L.2-1988, SEC.577; P.L.138-1988, SEC.2.

IC 20-12-6-16
Approval of bond issue by state budget committee, budget agency, and governor
Sec. 16. No bonds shall be issued by the corporations under the provisions of this chapter without the specific approval of the state budget committee, budget agency, and the governor of the state of Indiana. The budget agency may request and consider the recommendation of the staff of the Indiana finance authority with respect to the approval of a bond issue under this section.
(Formerly: Acts 1965, c.221, s.16.) As amended by P.L.2-1988, SEC.578; P.L.235-2005, SEC.195.

IC 20-12-6-17
Issuance of bonds; amount; legislative authorization; sale at price below par value; qualified energy savings projects; Purdue University repair and rehabilitation
Sec. 17. (a) Except for notes issued under section 8.5 of this chapter and except as provided in subsections (e) through (g), no bonds shall be issued for a project by the corporations under this chapter unless the general assembly:
(1) has specifically approved the project to be financed through the issuance and sale of these bonds; and
(2) has provided the amount of bonds which may be issued to fund the costs of acquiring, constructing, remodeling, renovating, furnishing, or equipping the specific project approved.
(b) In addition to and in connection with the amount of bonds that may be issued by a corporation for a specific project as provided in subsection (a)(2), the corporations may also issue bonds in amounts necessary to provide funds for debt service reserves, bond or reserve

insurance, and other costs without additional approval by the general assembly, if these costs are incidental to the issuance of bonds for the project.
(c) The bonds, regardless of when the amount of bonds was approved by the general assembly, may be issued in an amount not exceeding:
(1) the amount of bonds approved by the general assembly together with the amounts described in subsection (b); plus
(2) the amount of the discount below par value, if bonds are sold at a price below par value under IC 4-1-5-1.
(d) As used in this subsection, "fee replacement" means payments to a corporation to be used to pay indebtedness resulting from financing the cost of planning, purchasing, rehabilitation, construction, repair, leasing, lease-purchasing, or otherwise acquiring land, buildings, facilities, and equipment to be used for academic and instructional purposes. A power granted under this section to issue bonds without the specific approval of the general assembly shall not be construed to permit the issuance of the bonds without the specific approvals required under section 16 of this chapter. Bonds issued without the specific approval of the general assembly are not eligible for fee replacement.
(e) Bonds may be issued by a corporation without the approval of the general assembly if, after the issuance, the total amount of outstanding bonds issued by the corporation without approval will not exceed two million dollars ($2,000,000). However, the bonds must be approved as provided in section 16 of this chapter.
(f) Bonds may be issued by a corporation without the approval of the general assembly to finance a qualified energy savings project (as defined in IC 20-12-5.5) if annual operating savings to the corporation arising from the implementation of a qualified energy savings project are reasonably expected to be at least equal to annual debt service requirements on bonds issued for this purpose in each fiscal year. However, the amount of bonds outstanding for the corporation at any time for qualified energy savings projects, other than refunding bonds and exclusive of costs described in subsections (b) and (c), may not exceed ten million dollars ($10,000,000).
(g) Bonds may be issued by the trustees of Purdue University without the approval of the general assembly for deferred expenditures, as determined under accounting principles approved by the state board of accounts, to:
(1) repair, rehabilitate, remodel, renovate, or reconstruct existing facilities or buildings;
(2) improve or replace utilities or fixed equipment; or
(3) perform related site improvement work.
However, the total amount of bonds issued for the corporation under this subsection without the approval of the general assembly, other than refunding bonds and exclusive of costs described in subsections (b) and (c), may not exceed sixty million dollars ($60,000,000).
(Formerly: Acts 1965, c.221, s.17.) As amended by Acts 1977, P.L.250, SEC.2; P.L.18-1983, SEC.6; P.L.16-1985, SEC.10;

P.L.17-1987, SEC.8; P.L.208-1995, SEC.2; P.L.192-2006, SEC.7.

IC 20-12-6-18
Supplemental effect of chapter
Sec. 18. This chapter shall not be construed to repeal, modify, or amend any law of this state in force on March 10, 1965, but shall be deemed as supplemental thereto.
(Formerly: Acts 1965, c.221, s.18.) As amended by P.L.2-1988, SEC.579.

IC 20-12-6-19
Prior contracts validated
Sec. 19. Nothing in this chapter shall be construed to affect the validity of any contracts executed prior to March 10, 1965.
(Formerly: Acts 1965, c.221, s.19.) As amended by P.L.2-1988, SEC.580.



CHAPTER 7. CONSTRUCTION AND OPERATION OF FIELDHOUSES, GYMNASIUMS, STUDENT UNIONS, AND HALLS OF MUSIC

IC 20-12-7-1
Authority to construct and operate various facilities and to acquire real or personal property necessary for facilities
Sec. 1. The trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, the Ball State University board of trustees, and the Indiana State University board of trustees are respectively authorized, from time to time, and as the trustees find a necessity exists, to erect, construct, complete, equip, furnish, operate, control, and manage athletic field houses, gymnasiums, student unions, and halls of music in connection with Indiana University, Purdue University, University of Southern Indiana, Indiana State University, and Ball State University, for the purposes of the respective institutions. The trustees are further respectively authorized to acquire under this or any other law, by purchase, lease, condemnation, gift, or otherwise, any property, real or personal, as, in the judgment of the respective trustees is necessary for the institution's purposes. The trustees are further respectively authorized to use for the institution's purposes any real or personal property acquired by the institutions. Title to all property acquired under this section, including the improvements on the property, shall be taken and held in the name of the trustees in their respective corporate capacities for the purposes of this chapter. If any of the institutions named in this section receive by gift or benefaction, or otherwise, any structures or equipment described in this section, and located on real estate, title to which is in the name of the state, for the use and benefit of the institutions, or the trustees of the institutions, and which structures or equipment are incomplete, or, in the judgment of its board of trustees, insufficient for the needs of the institution, or, if the trustees of any of the institutions named in this section decide to locate and to construct any of the structures or equipment on real estate, title to which is in the name of the state, for the use and benefit of the institutions, or the trustees of the institutions, then the parcel of real estate on which the structures or equipment are located or on which it is proposed to locate the same and reasonably required by the institution for any of the purposes enumerated in this section may, upon request in writing of the board of trustees of the institution to the governor of the state and the approval of the governor, be conveyed by deed from the state to the board of trustees of the institution in their corporate capacity for the purposes, or any of the purposes, of this chapter. The governor shall be authorized to execute and deliver the deed in the name of the state, signed on behalf of the state by the governor, attested by the auditor of state and with the seal of the state affixed thereto.
(Formerly: Acts 1929, c.49, s.1.) As amended by P.L.218-1985, SEC.9.
IC 20-12-7-1.2
"Income"
Sec. 1.2. As used in this chapter, "income" with respect to any property includes the sum of all mandatory student service fees collected for the use of the property and assessed against the students of the institution for the purpose of providing security for bonds issued under this chapter. The mandatory student service fees, once pledged in support of bonds issued under this chapter, shall be collected and treated as income for as long as the original bond issue or any refunding or advance refunding of the bond remains outstanding, even in the absence of the property for the use of which these fees are collected.
As added by P.L.17-1987, SEC.9.

IC 20-12-7-1.3
"Net income"
Sec. 1.3. As used in this chapter, "net income" with respect to any property, means income minus the costs of operating, maintaining, and repairing the property except where these costs are otherwise paid.
As added by P.L.17-1987, SEC.10.

IC 20-12-7-1.4
"Property"
Sec. 1.4. As used in this chapter, "property" means any facility that the trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, Indiana State University board of trustees, or the Ball State University board of trustees is authorized to finance under section 1 of this chapter and under IC 20-12-9 by the issuance of bonds, refunding bonds, or advance refunding bonds.
As added by P.L.17-1987, SEC.11.

IC 20-12-7-2
Bonds authorized; issuance procedure; rates of interest
Sec. 2. (a) For the purpose of raising funds for the acquisition of property and the erection, construction, remodeling, renovation, furnishing, and equipping of property, the trustees, respectively, may issue and sell bonds of the institution. The bonds, and the interest on the bonds, may be secured by pledge or mortgage of:
(1) any property, real or personal, used or acquired or to be acquired and used for the purposes described under this chapter and the improvements made or to be made on the property;
(2) the net income from the property;
(3) the property and the net income from the property; or
(4) any unobligated net income of any property financed under this chapter;
as the trustees may determine.
(b) The lien of the pledge or mortgage, to the extent of the lien, as determined and provided by the respective trustees, and as authorized

under this chapter, shall be a first and primary lien for the payment of the bonds secured and the interest on the bonds.
(c) The bonds may be issued for the amount or amounts as the trustees shall determine. However, these amounts may not exceed:
(1) the total estimated cost of acquiring, erecting, constructing, remodeling, renovating, completing, equipping, and furnishing any property as the respective trustees determine the cost to be; plus
(2) incidental expenses, financing costs, underwriter's discount, funded or capitalized interest, municipal bond insurance premiums, or funding debt service reserve funds from bond proceeds.
(d) The bonds may be issued in the denominations and with the maturities as the respective trustees determine, and, in the discretion of the respective trustees, the bonds may be sold either at public or negotiated sale as provided by IC 4-1-5. The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture pursuant to which the bonds are issued. The interest may be payable semiannually, annually, or at any other interval or intervals provided in the resolution, or the interest may be compounded and paid at maturity or at any other time as specified in the resolution or indenture. The bonds may be made subject to redemption by the corporation at the times and under the circumstances set forth in the authorizing resolution or indenture.
(e) The bonds and the pledge or mortgage securing the bonds, shall be issued, and made in the name, and on behalf of the respective corporations by the officer or officers as the trustees respectively designate.
(Formerly: Acts 1929, c.49, s.2.) As amended by P.L.18-1983, SEC.7; P.L.17-1987, SEC.12; P.L.47-1998, SEC.2.

IC 20-12-7-3
Limitations on state or institutional liability for indebtedness
Sec. 3. No indebtedness, bond, or obligation incurred or created under the authority of this chapter shall be or become an indebtedness of or liability against the state of Indiana nor said respective corporations, nor a lien or charge against the property or funds of said respective corporations, except to the extent of the property or income pledged or mortgaged as authorized.
(Formerly: Acts 1929, c.49, s.3.) As amended by P.L.2-1988, SEC.581.

IC 20-12-7-4
Utility services to facilities
Sec. 4. Said respective trustees may, in their discretion, furnish

heat, light, power, and other like facilities or service to any or all of the buildings, structures, or improvements contemplated by this chapter from the plant or plants or facilities of the respective institutions with or without charge therefor.
(Formerly: Acts 1929, c.49, s.4.) As amended by P.L.2-1988, SEC.582.

IC 20-12-7-5
Tax exemptions
Sec. 5. All property acquired under authority of this chapter, or used for the purposes provided in this chapter, and all bonds issued under the authority given, together with the interest thereon, shall be exempt from taxation.
(Formerly: Acts 1929, c.49, s.5.) As amended by P.L.2-1988, SEC.583.

IC 20-12-7-6
Contract approval by budget agency and governor
Sec. 6. No contracts to acquire land for or to construct, purchase, lease, sublease, or otherwise acquire, or to engage architectural or engineering services in connection with any buildings, structures, equipment, and improvements to be financed in whole or in part by the issuance of bonds under this chapter shall be made by any of said respective trustees without the specific approval of the budget agency and the governor of the state of Indiana. This section shall not apply to any contract relating to a facility, the cost of which does not exceed fifty thousand dollars ($50,000).
(Formerly: Acts 1929, c.49, s.5a; Acts 1965, c.211, s.1.) As amended by P.L.2-1988, SEC.584.

IC 20-12-7-7
Required approvals of bond issues; refunding or advance refunding of outstanding bonds; findings
Sec. 7. (a) No bonds shall be issued by the respective trustees under the provisions of this chapter without the specific approval of:
(1) the budget agency, if the bonds are issued for the refunding or advance refunding of any outstanding bonds approved as required by this chapter and the institution makes the findings described in subsection (b); and
(2) the budget committee, budget agency, and the governor, if subdivision (1) does not apply.
The budget agency may request and consider the recommendation of the staff of the Indiana finance authority with respect to the approval of a bond issue under this section.
(b) An institution may provide for refunding or advance refunding of any outstanding bonds under subsection (a)(1) whenever the board of trustees of the institution finds that the refunding or advance refunding will effect a benefit to the institution because:
(1) a net savings to the institution will be effected; or
(2) the net present value of principal and interest payments on

the bonds is less than the net present value of the principal and interest payments on the outstanding bonds to be refunded.
(Formerly: Acts 1929, c.49, s.5b; Acts 1965, c.211, s.2.) As amended by P.L.2-1988, SEC.585; P.L.235-2005, SEC.196; P.L.192-2006, SEC.8.

IC 20-12-7-8
Issuance of bonds; amount; legislative authorization
Sec. 8. No bonds may be issued by any of the institutions under this chapter unless the general assembly has provided for the bonds by establishing in the appropriation act the amount of bonds which the institutions may issue for the purposes described in section 2(c)(1) of this chapter. However, the bonds, regardless of when the appropriation law was enacted, may be issued in an amount not exceeding:
(1) the amount of bonds approved in the appropriation law together with the amounts described in section 2(c)(2) of this chapter; plus
(2) the amount of the discount below par value, if the bonds are sold at a price below par value under IC 4-1-5-1.
(Formerly: Acts 1929, c.49, s.5c; Acts 1965, c.211, s.3.) As amended by Acts 1977, P.L.250, SEC.4; P.L.18-1983, SEC.8; P.L.17-1987, SEC.13.

IC 20-12-7-9
Actions contesting validity of bonds; limitations
Sec. 9. No action to contest the validity of any bonds issued under this chapter shall be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 4-1-5, if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in IC 4-1-5-1 of notice of the execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
The state university or college shall publish notice under subdivision (2) if it sells bonds at negotiated sale no later than thirty (30) days after the execution of the contract of sale for the bonds.
(Formerly: Acts 1929, c.49, s.5d; Acts 1965, c.211, s.4.) As amended by P.L.18-1983, SEC.9; P.L.17-1987, SEC.14.

IC 20-12-7-10
Supplemental effect of chapter
Sec. 10. This chapter shall not be construed to repeal, modify, or amend any law of this state in force on March 8, 1929, but shall be deemed as supplemental thereto.
(Formerly: Acts 1929, c.49, s.6.) As amended by P.L.2-1988, SEC.586.

IC 20-12-7-11
Prior contracts and bonds unaffected; limited application of

certain sections
Sec. 11. Nothing in sections 6 through 9 of this chapter shall be construed to affect the validity of any contracts executed prior to March 9, 1965, or the validity of any bonds contracted to be sold prior to March 9, 1965. Sections 6 through 9 of this chapter shall not apply to any facilities approved by the budget agency or any predecessor thereto and the governor of the state of Indiana prior to March 9, 1965, or to any facilities for which temporary or interim financing commitments were made prior to March 9, 1965, or to the issuance of bonds for any such facilities.
(Formerly: Acts 1965, c.211, s.5.) As amended by P.L.2-1988, SEC.587.

IC 20-12-7-12
Effect of Acts 1977, P.L.250
Sec. 12. (a) Acts 1977, P.L.250 does not affect the issuance of bonds for projects approved by the state budget committee and the governor before July 1, 1977.
(b) The termination of bonding authority under Acts 1977, P.L.250 does not prevent, limit, or affect the issuance of bonds under IC 5-1-5.
As added by P.L.1-1989, SEC.41.



CHAPTER 8. CONSTRUCTION AND OPERATION OF DORMITORIES

IC 20-12-8-1
Construction, improvement, operation, and control of various facilities; acquisition of real and personal property for facilities; authorized
Sec. 1. (a) The trustees of Indiana University, the trustees of Purdue University, Indiana State University board of trustees, the University of Southern Indiana board of trustees, and the Ball State University board of trustees are authorized and empowered, from time to time, if the governing boards of these corporations find that a necessity exists, to erect, construct, reconstruct, extend, remodel, improve, complete, equip, furnish, operate, control, and manage:
(1) dormitories and other housing facilities for single and married students and school personnel;
(2) food service facilities;
(3) student infirmaries and other health service facilities including revenue-producing hospital facilities serving the general public, together with parking facilities and other appurtenances in connection with any of the foregoing; or
(4) parking facilities in connection with academic facilities;
at or in connection with Indiana University, Purdue University, Indiana State University, the University of Southern Indiana, and Ball State University, for the purposes of the respective institutions.
(b) The trustees of Indiana University and the trustees of Purdue University may, from time to time, if the governing boards of these corporations find that a necessity exists, erect, construct, reconstruct, extend, remodel, improve, complete, equip, furnish, operate, control, and manage facilities used for clinical, medical, scientific, engineering, or other similar qualitative, quantitative, or experimental research, if revenue from state, federal, local, or private gifts, grants, contractual payments, or reimbursements is available in an amount that is reasonably expected to at least equal the annual debt service requirements of the bonds and the costs to operate the facility for each fiscal year that the bonds are outstanding at or in connection with any of the following campuses of Indiana University or Purdue University:
(1) Purdue University-West Lafayette Campus.
(2) Indiana University-Purdue University at Indianapolis (IUPUI).
(3) Indiana University-Bloomington Campus.
Neither student fees nor money appropriated by the general assembly may be used to pay the debt service requirements or the maintenance expenses of a facility described in this subsection.
(c) The corporations described in subsection (a) or (b) are also authorized and empowered to acquire, by purchase, lease, condemnation, gift or otherwise, any property, real or personal, that in the judgment of these corporations is necessary for the purposes set forth in this section. The corporations may improve and use any

property acquired for the purposes set forth in this section.
(d) Title to all property so acquired, including the improvements located on the property, shall be taken and held by and in the name of the corporations. If the governing board of any of these corporations determines that real estate, the title to which is in the name of the state, for the use and benefit of the corporation or institution under its control, is reasonably required for any of the purposes set forth in this section, the real estate may, upon request in writing of the governing board of the corporation to the governor of the state and upon the approval of the governor, be conveyed by deed from the state to the corporation. The governor shall be authorized to execute and deliver the deed in the name of the state, signed on behalf of the state by the governor, attested by the auditor of state and with the seal of the state affixed to the deed.
(Formerly: Acts 1927, c.137, s.1; Acts 1959, c.27, s.1.) As amended by Acts 1979, P.L.215, SEC.2; Acts 1980, P.L.153, SEC.1; P.L.211-1989, SEC.1; P.L.173-2002, SEC.1; P.L.192-2006, SEC.9.

IC 20-12-8-1.2
"Income" defined
Sec. 1.2. As used in this chapter, "income", with respect to any property, includes the sum of all mandatory student service fees collected for the use of the property and assessed against the students of the institution for the purpose of providing security for bonds issued under this chapter. The mandatory student service fees, once pledged in support of bonds issued under this chapter, shall be collected and treated as income as long as the original bond issue or any refunding or advance refunding of the bond remains outstanding, even in the absence of the property for the use of which these fees are collected.
As added by P.L.17-1987, SEC.15.

IC 20-12-8-1.3
"Net income" defined
Sec. 1.3. As used in this chapter, "net income" with respect to any property, means income minus the costs of operating, maintaining, and repairing of the property except where these costs are otherwise paid.
As added by P.L.17-1987, SEC.16.

IC 20-12-8-1.4
"Property" defined
Sec. 1.4. As used in this chapter, "property" means any facility that the trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, the Indiana State University board of trustees, or the Ball State University board of trustees is authorized to finance under section 1 of this chapter and under IC 20-12-9 by the issuance of bonds, refunding bonds, or advance refunding bonds.
As added by P.L.17-1987, SEC.17.
IC 20-12-8-2
Bonds authorized; issuance procedure; rates of interest
Sec. 2. (a) For the purpose of raising funds for the acquisition of property and the erection, construction, reconstruction, extension, remodeling, improvement, completion, equipping, and furnishing of property, the governing boards of the corporations, respectively, may issue and sell bonds of the corporations. The bonds and the interest on the bonds may be secured by pledge or mortgage of:
(1) any property, real or personal, used or acquired or to be acquired and used for such purposes, and the improvements made or to be made on the property;
(2) the net income from the property;
(3) the property and the net income from the property; or
(4) any unobligated net income of any property financed under this chapter;
as the governing boards may determine.
(b) The lien of the pledge or mortgage, to the extent of the lien, as determined and provided by the respective governing boards, and as authorized under this chapter, shall be a first and primary lien for the payment of the bonds and the interest on the bonds.
(c) The bonds may be issued for an amount or amounts as the governing boards shall determine. However, these amounts may not exceed:
(1) the total estimated cost of acquiring property for and erecting, constructing, reconstructing, extending, remodeling, improving, completing, equipping, furnishing, and financing the proposed property as the respective governing boards determine the cost to be; plus
(2) incidental expenses, financing costs, underwriter's discount, funded or capitalized interest, municipal bond insurance premiums, or funding debt service reserve funds from bond proceeds.
(d) The bonds may be issued in the denominations and with the maturities as the respective governing boards determine, and, in the discretion of the respective boards, the bonds may be sold either at public or negotiated sale, as provided by IC 4-1-5-1. The rate or rates of interest on the bonds may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution or indenture authorizing the issuance of the bonds. Bonds bearing a variable rate of interest may be converted to bonds bearing a fixed rate or rates of interest to the extent and in the manner set forth in the resolution or indenture pursuant to which the bonds are issued. The interest may be payable semiannually, annually, or at any other interval or intervals provided in the resolution, or the interest may be compounded and paid at maturity or at any other time as specified in the resolution or indenture. The bonds may be made subject to redemption by the corporation at the times and under the circumstances set forth in the authorizing resolution or indenture.
(e) The bonds and the pledge or mortgage securing the bonds,

shall be issued and made in the name, and on behalf of the respective corporations by the officer or officers as the governing boards respectively designate.
(Formerly: Acts 1927, c.137, s.2; Acts 1959, c.27, s.2.) As amended by P.L.18-1983, SEC.10; P.L.17-1987, SEC.18; P.L.47-1998, SEC.3.

IC 20-12-8-3
Liability of state or institutions for indebtedness limited
Sec. 3. No indebtedness, bond, or obligation incurred or created under the authority of this chapter shall be or become a lien, charge, or liability against the state of Indiana nor against the said respective corporations, nor against the property or funds of the state or said respective corporations, except to the extent of the property or income authorized to be pledged or mortgaged.
(Formerly: Acts 1927, c.137, s.3.) As amended by P.L.2-1988, SEC.588.

IC 20-12-8-4
Utility services for facilities
Sec. 4. Said corporations may, in their discretion, furnish heat, light, power and other like services to any or all of said facilities with or without charge therefor.
(Formerly: Acts 1927, c.137, s.4; Acts 1959, c.27, s.3.)

IC 20-12-8-5
Tax exemptions
Sec. 5. All property acquired under authority of this chapter, or used for the purposes provided in this chapter, and all bonds issued under the authority given in this chapter, together with the interest thereon, shall be exempt from taxation.
(Formerly: Acts 1927, c.137, s.5.) As amended by P.L.2-1988, SEC.589.

IC 20-12-8-6
Approval of contracts by budget agency and governor
Sec. 6. No contracts to acquire land for or to construct, purchase, lease, sublease, or otherwise acquire, or to engage architectural or engineering services in connection with any facilities to be financed in whole or in part by the issuance of bonds under this chapter shall be made by any of said corporations without the specific approval of the budget agency and the governor of the state of Indiana. This section shall not apply to any contract relating to a facility, the cost of which does not exceed fifty thousand dollars ($50,000).
(Formerly: Acts 1927, c.137, s.5a; Acts 1965, c.222, s.1.) As amended by P.L.2-1988, SEC.590.

IC 20-12-8-7
Required approvals of bond issues; refunding or advance refunding of outstanding bonds; findings
Sec. 7. (a) No bonds shall be issued by the corporations under the

provisions of this chapter without the specific approval of:
(1) the budget agency, if the bonds are issued for the refunding or advance refunding of any outstanding bonds approved as required by this chapter and the corporation makes the findings described in subsection (b); and
(2) the budget committee, budget agency, and the governor, if subdivision (1) does not apply.
The budget agency may request and consider the recommendation of the staff of the Indiana finance authority with respect to the approval of a bond issue under this section.
(b) A corporation may provide for refunding or advance refunding of any outstanding bonds under subsection (a)(1) whenever the board of trustees of the corporation finds that the refunding or advance refunding will effect a benefit to the corporation because:
(1) a net savings to the corporation will be effected; or
(2) the net present value of principal and interest payments on the bonds is less than the net present value of the principal and interest payments on the outstanding bonds to be refunded.
(Formerly: Acts 1927, c.137, s.5b; Acts 1965, c.222, s.2.) As amended by P.L.2-1988, SEC.591; P.L.235-2005, SEC.197; P.L.192-2006, SEC.10.

IC 20-12-8-8
Maximum aggregate principal amount of bonds
Sec. 8. The general assembly may establish each biennium in the appropriation act the maximum aggregate principal amount of bonds which any one (1) or more corporations may issue during the ensuing biennium under the provisions of this chapter.
(Formerly: Acts 1927, c.137, s.5c; Acts 1965, c.222, s.3.) As amended by P.L.2-1988, SEC.592.

IC 20-12-8-9
Actions to contest validity of bond; limitation
Sec. 9. No action to contest the validity of any bonds issued under this chapter shall be brought after the fifteenth day following:
(1) the first publication of notice of the sale or intent to sell the bonds under IC 4-1-5, if the bonds are sold at public sale; or
(2) the publication one (1) time in newspapers described in IC 4-1-5-1 of notice of the execution and delivery of the contract of sale for the bonds if the bonds are sold at negotiated sale.
The state university or college shall publish notice under subdivision (2) if the state university or college sells bonds at negotiated sales no later than thirty (30) days after the execution of the contract of sale for the bonds.
(Formerly: Acts 1927, c.137, s.5d; Acts 1965, c.222, s.4.) As amended by P.L.18-1983, SEC.11; P.L.17-1987, SEC.19.

IC 20-12-8-10
Supplemental effect of chapter      Sec. 10. This chapter shall not be construed to repeal, modify, or amend any law of this state in force on March 9, 1927, but shall be deemed as supplemental thereto.
(Formerly: Acts 1927, c.137, s.6.) As amended by P.L.2-1988, SEC.593.

IC 20-12-8-11
Prior contracts and bonds unaffected; limited applicability of chapter
Sec. 11. Nothing in this chapter shall be construed to affect the validity of any contracts executed prior to March 10, 1965, or the validity of any bonds contracted to be sold prior to March 10, 1965. This chapter shall not apply to any facilities approved by the budget agency or any predecessor thereto and the governor of the state of Indiana prior to March 10, 1965, or to any facilities for which temporary or interim financing commitments were made prior to March 10, 1965, or to the issuance of bonds for any such facilities.
(Formerly: Acts 1965, c.222, s.5.) As amended by P.L.2-1988, SEC.594.

IC 20-12-8-12
Effect of Acts 1977, P.L.250
Sec. 12. (a) Acts 1977, P.L.250 does not affect the issuance of bonds for projects approved by the state budget committee and the governor before July 1, 1977.
(b) The termination of bonding authority under Acts 1977, P.L.250 does not prevent, limit, or affect the issuance of bonds under IC 5-1-5.
As added by P.L.1-1989, SEC.42.



CHAPTER 9. REVENUE OBLIGATIONS FOR THE CONSTRUCTION AND OPERATION OF CERTAIN FACILITIES

IC 20-12-9-1
Definitions
Sec. 1. As used in this chapter:
(1) "Corporation" means the trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, the Ball State University board of trustees, or the Indiana State University board of trustees.
(2) "Revenue obligations" or "obligations" means any obligation, including bonds, notes, temporary, interim, or permanent certificates of indebtedness, debentures, or other obligations payable out of revenues derived from revenue producing properties.
(3) "Property" or "properties" means any revenue producing facility that the trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, Indiana State University board of trustees, or the Ball State University board of trustees is authorized to finance by the issuance of revenue obligations.
(Formerly: Acts 1959, c.72, s.1.) As amended by P.L.218-1985, SEC.10; P.L.2-1988, SEC.595.

IC 20-12-9-2
Issuance of revenue obligations authorized; purposes
Sec. 2. The trustees of Indiana University, the trustees of Purdue University, Indiana State University board of trustees, the University of Southern Indiana board of trustees, or the Ball State University board of trustees may issue revenue obligations under IC 20-12-8 or IC 20-12-7 for any one (1) or more of the following purposes:
(1) For any purpose or purposes for which IC 20-12-8 or IC 20-12-7 authorizes the borrowing of money.
(2) For the purpose of reimbursing the corporation for funds expended or advanced for interim financing of the cost of any revenue producing property prior to the issuance of revenue obligations on account thereof.
(3) Subject to applicable covenants and agreements with the holders of outstanding obligations, for the purpose of funding or refunding revenue obligations. If the governing board of the corporation determines that it would be advantageous to the corporation to exchange funding or refunding obligations for the revenue obligations being funded or refunded, the exchange may be made, provided the actual interest cost is not increased.
(Formerly: Acts 1959, c.72, s.2.) As amended by P.L.218-1985, SEC.11; P.L.211-1989, SEC.2.

IC 20-12-9-3
Security for original issue; issuance of additional obligations      Sec. 3. The revenue obligations shall be secured in the manner provided in IC 20-12-7 and IC 20-12-8 and in addition may be secured by the pledge or mortgage of the unobligated net revenues of any one (1) or more other revenue producing properties of the issuing corporation and by any other available income or funds. In authorizing the issuance of these obligations for any particular property or properties, the governing board of the issuing corporation may:
(1) limit the amount of the obligations that may be issued as a first lien and charge against the property or properties and the net income from the property or properties; or
(2) authorize the issuance from time to time thereafter of additional obligations secured by the same lien to provide funds:
(A) for the completion of the property or properties on account of which the original obligations were issued;
(B) to pay the cost of additional revenue producing properties under IC 20-12-7 or IC 20-12-8; or
(C) for the purposes described in clauses (A) and (B).
The additional obligations shall be issued on the terms and conditions as the board may determine, and may be secured equally and ratably, without preference, priority, or distinction, with the original issue of obligations or may be made junior to the original issue of bonds.
(Formerly: Acts 1959, c.72, s.3.) As amended by P.L.17-1987, SEC.20.

IC 20-12-9-4
Trust indenture or security resolution for bonds
Sec. 4. Such revenue obligations shall be authorized by resolution adopted by the governing board of the corporation and the terms, conditions and form thereof shall be set out in such resolution or in a form of trust indenture between the corporation and a designated corporate trustee, or both. Such resolution or the indenture may include provisions for protecting and enforcing the rights and remedies of the holders of the obligations being issued, and covenants setting forth the duties of the corporation and its officers in relation to the acquisition, construction, operation and maintenance of and insurance to be carried on the property or properties on account of which the obligations are being issued, and the maintenance of fees and charges to be collected on account thereof; also, provisions for the custody, safeguarding and application of all moneys and the rights and remedies of the trustee and the holders of the obligations being issued, and for the issuance of additional parity obligations or junior lien obligations secured by pledge or mortgage of the revenues and property described in said resolution or indenture; also, such other terms, conditions, limitations and covenants as the governing board of the corporation shall deem proper. Such obligations and any interest coupons appertaining thereto shall be negotiable instruments within the meaning and for all

purposes under the laws of this state, subject only to the provisions of the obligations for registration.
(Formerly: Acts 1959, c.72, s.4.)

IC 20-12-9-5
Utility services to facilities
Sec. 5. In connection with the issuance of such obligations said corporations may, in their discretion, covenant to and furnish or supply heat, light, power and other like services to any building, structure or improvement with or without charge therefor so long as any of such obligations are outstanding.
(Formerly: Acts 1959, c.72, s.5.)

IC 20-12-9-6
Revenue obligations; eligible investments
Sec. 6. Any revenue obligations issued pursuant to the provisions of IC 20-12-8 or IC 20-12-7 shall be eligible investments for the funds of any kind or character of every financial institution, insurance company, or private trust, and such obligations shall be eligible for deposit by any financial institution, insurance company, or trustee under any law of this state providing for the deposit of securities or funds.
(Formerly: Acts 1959, c.72, s.6.) As amended by P.L.2-1988, SEC.596.

IC 20-12-9-7
Supplemental effect of chapter
Sec. 7. This chapter shall not be construed to repeal, modify, or amend any law of this state in force on March 9, 1959, but shall be construed as supplemental to IC 20-12-8 and IC 20-12-7.
(Formerly: Acts 1959, c.72, s.7.) As amended by P.L.2-1988, SEC.597.



CHAPTER 9.5. TEMPORARY BORROWINGS

IC 20-12-9.5-1
"Corporation"
Sec. 1. As used in this chapter, "corporation" means the trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, the Ball State University board of trustees, the Indiana State University board of trustees, the board of trustees for Vincennes University, or the trustees of Ivy Tech Community College of Indiana.
As added by P.L.47-1998, SEC.4. Amended by P.L.127-2005, SEC.12.

IC 20-12-9.5-2
"Obligations"
Sec. 2. As used in this chapter, "obligations" means bonds, notes, or other evidences of indebtedness or other obligations issued by a corporation.
As added by P.L.47-1998, SEC.4. Amended by P.L.1-1999, SEC.49.

IC 20-12-9.5-3
Temporary borrowings; permissible purposes; form of borrowing
Sec. 3. A corporation may borrow funds on a temporary basis in anticipation of the issuance of long term obligations and use the proceeds of a temporary borrowing for any purpose for which the corporation could issue obligations under IC 20-12-6, IC 20-12-7, IC 20-12-8, or IC 20-12-9. A temporary borrowing may be issued:
(1) in the form of a bond, note, commercial paper, or any other form;
(2) upon the terms and conditions and with the provisions, including redemption provisions;
(3) at the rate or rates of interest (fixed or variable); and
(4) in the denominations, which may be made convertible into different denominations;
as the corporation determines by the adoption of a resolution or approval of a form of indenture between the corporation and a designated corporate trustee, or both. A corporation may negotiate the terms of any temporary borrowing.
As added by P.L.47-1998, SEC.4.

IC 20-12-9.5-4
Negotiation of loans, lines of credit, or other credit facilities
Sec. 4. A corporation may negotiate a loan, line of credit, or other credit facility and issue a note for a credit facility with any institution or entity on the terms and conditions that the corporation determines by the adoption of a resolution or approval of an agreement between the corporation and the institution or entity.
As added by P.L.47-1998, SEC.4.
IC 20-12-9.5-5
Securities; pledge or assignment
Sec. 5. A corporation may pledge and assign for the benefit of holders of temporary obligations or a credit facility under this chapter any security that the corporation may pledge and assign for the payment of bonds or notes under IC 20-12-6, IC 20-12-7, IC 20-12-8, or IC 20-12-9.
As added by P.L.47-1998, SEC.4.

IC 20-12-9.5-6
Powers of corporation cumulative
Sec. 6. The powers of a corporation under this chapter are in addition to all other powers of a corporation to issue obligations.
As added by P.L.47-1998, SEC.4.



CHAPTER 10. LEASE OF PROPERTY FOR MILITARY TRAINING

IC 20-12-10-1
Authorization to lease
Sec. 1. The State Teachers College Board, the trustees of Indiana University and the trustees of Purdue University respectively are hereby authorized to lease for a nominal or substantial consideration, for a period of time not in excess of thirty (30) years, and on such other terms as they may determine, any land which they may now own or hereafter acquire from any source, in trust or otherwise, to the United States of America for the establishment of military, naval and scientific training schools and institutions.
(Formerly: Acts 1947, c.169, s.1.)



CHAPTER 11. SALE OF REAL PROPERTY

IC 20-12-11-1
Authority to sell and convey real estate
Sec. 1. The trustees of Indiana University, the trustees of Purdue University, the Indiana State University board of trustees, and the Ball State University board of trustees are each hereby respectively authorized and empowered to sell and convey any real estate title to which is in their respective names or in the name of the state of Indiana for the use and benefit of said corporations respectively as provided in this chapter.
(Formerly: Acts 1947, c.283, s.1.) As amended by P.L.2-1988, SEC.598.

IC 20-12-11-2
Resolution to transfer property
Sec. 2. (a) If the board of trustees of any of said corporations shall determine by appropriate resolution that any real estate (not acquired by gift or devise), title to which is in the name of such corporation or in the name of the state of Indiana for its use and benefit, is not needed for any of the purposes of said corporation and that it would be advantageous to such corporation to give or sell and convey the same, the board of trustees of such institution shall cause a copy of said resolution, duly certified, to be delivered to the governor of the state of Indiana.
(b) Except as provided in subsection (c), the value of the real estate described in subsection (a) to be sold and conveyed shall be determined by three (3) disinterested appraisers appointed by the governor. No real estate shall be sold or conveyed for less than the appraised value.
(c) A board of trustees described in this chapter may give or sell real estate described in a resolution adopted by the board of trustees and delivered to the governor, to:
(1) the state;
(2) a state agency (as defined in IC 2-2.1-3-1); or
(3) a political subdivision (as defined in IC 36-1-2-13);
for any or no consideration, as determined by the board of trustees and the governmental entity to which the real estate is transferred.
(Formerly: Acts 1947, c.283, s.2.) As amended by P.L.209-1995, SEC.1.

IC 20-12-11-3
Sale procedure; execution of deed to purchaser
Sec. 3. The purchaser or purchasers of any real estate so sold or to whom such real estate is to be conveyed shall pay the purchase-money therefor, as shall have been agreed upon and as shall be certified by the board of trustees of such corporation desiring to sell the same, to the treasurer of said corporation for its use and benefit and shall take the receipt of such treasurer therefor, except

that in the case of real estate sold by State Teachers College Board payment shall be made to the treasurer of Indiana State Teachers College or to the treasurer of Ball State Teachers College depending upon which institution's real estate is the subject of such sale. Upon presentation to the auditor of the state of the receipt of said treasurer accompanied by a request in the form of a certified copy of a resolution, duly adopted by the board of trustees of such corporation, setting forth the terms and conditions of such sale and conveyance, the auditor of state shall cause to be executed a deed of conveyance to such purchaser, which deed shall be signed by the governor and officially attested by the auditor of state with the seal of the state of Indiana.
(Formerly: Acts 1947, c.283, s.3.)

IC 20-12-11-4
Proceeds of sale; use
Sec. 4. The proceeds derived from the sale and conveyance of any such real estate shall be received and kept by the corporation selling the same in a separate and distinct fund; and the board of trustees of said corporation, with the approval of the governor of the state of Indiana shall have authority to reinvest and use such proceeds, as in the judgment of the board of trustees of said corporation shall be for its greatest benefit, for the purchase and/or improvement of other real estate acquired or to be acquired in the name of said corporation or in the name of the state of Indiana for the use and benefit of said corporations.
(Formerly: Acts 1947, c.283, s.4.)

IC 20-12-11-5
Supplemental effect of chapter
Sec. 5. This chapter shall at all times be construed as supplemental to all other statutes providing for the sale of real estate by said educational corporations.
(Formerly: Acts 1947, c.283, s.5.) As amended by P.L.2-1988, SEC.599.



CHAPTER 12. INDIANA HIGHER EDUCATION TELECOMMUNICATIONS SYSTEM

IC 20-12-12-1
Authority to use closed circuit telecommunications system; videotape program
Sec. 1. (a) As used in this chapter, "electronic format" means a format using the most appropriate technological medium.
(b) As used in this chapter:
(1) "chief information officer" means the chief information officer of the office of technology appointed under IC 4-13.1-2-3; and
(2) "office of technology" refers to the office of technology established by IC 4-13.1-2-1.
(c) The trustees of Indiana University, the trustees of Purdue University, the University of Southern Indiana board of trustees, Ball State University board of trustees, Indiana State University board of trustees, the board of trustees of Vincennes University, the board of trustees of Ivy Tech Community College of Indiana, and the board of directors of the independent colleges and universities of Indiana (referred to collectively in this chapter as the universities) are authorized, if they find the need exists for a broad dissemination of a wide variety of educational communications for the improvements and the advancement of higher educational opportunity, to jointly arrange from time to time, for a period not exceeding ten (10) years, for services provided by the office of technology and for the use of a multipurpose, multimedia, closed circuit, statewide telecommunications system furnished by communications common carriers subject to the jurisdiction of the utility regulatory commission to interconnect the main campuses and the regional campuses of the universities and centers of medical education and service.
(d) In addition to the closed circuit statewide telecommunications system described in subsection (c), the universities shall establish, in accordance with federal copyright law, programs in an electronic format to provide for the advancement of higher education opportunity and individualized access to higher education programs. As part of the program, the universities may make available a wide variety of higher education courses in electronic format. The universities shall make information in an electronic format available to the public by any means of public or private distribution that they determine to be appropriate, including sale or lease. The universities may determine policy and establish procedures in order to administer this program. The universities shall maintain and keep current a listing of all information in an electronic format.
(e) The transmission system shall be for the exclusive use of the universities. However, the universities may permit the use of the transmission system, or any part of the transmission system, by others under section 4 of this chapter. (Formerly: Acts 1967, c.358, s.1; Acts 1971, P.L.332, SEC.1; Acts 1972, P.L.167, SEC.1; Acts 1973, P.L.227, SEC.1.) As amended by P.L.218-1985, SEC.12; P.L.54-1986, SEC.2; P.L.234-1987, SEC.1; P.L.23-1988, SEC.109; P.L.5-1995, SEC.14; P.L.127-2005, SEC.13; P.L.177-2005, SEC.34.

IC 20-12-12-2
Specifications of system
Sec. 2. (a) The transmission system described in section 1(c) of this chapter must be designed to permit the installation of additional capacity and coverage as accumulating communication needs of higher education may require. The system must be capable of transmitting high fidelity television signals, high fidelity sound signals, data signals for computer communications, and voice traffic, and must include control circuits.
(b) The arrangements for the use of the system may be upon terms and conditions as the universities determine are necessary, proper, or desirable.
(c) No plan or arrangements for the use of the telecommunications system may be adopted or entered into under this chapter without the specific approval of the coordinating unit established under IC 20-12-12-3.
(Formerly: Acts 1967, c.358, s.2; Acts 1971, P.L.332, SEC.2.) As amended by P.L.234-1987, SEC.2; P.L.177-2005, SEC.35.

IC 20-12-12-3
Administration and supervision of system and programs in electronic format
Sec. 3. (a) The universities shall establish a coordinating unit or other body composed of persons that the universities select. The chief information officer or the chief information officer's designee shall be a member of any coordinating unit created under this section. This committee or other body has the authority to administer and supervise the use of the transmission system and the information in electronic format described in section 1 of this chapter as may be from time to time delegated to it by the universities. The universities shall have equal representation on the coordinating unit or body.
(b) There must also be an advisory council of representatives of users of the transmission system.
(Formerly: Acts 1967, c.358, s.3; Acts 1971, P.L.332, SEC.3.) As amended by P.L.234-1987, SEC.3; P.L.177-2005, SEC.36.

IC 20-12-12-4
Use of system or programs in electronic format by other entities
Sec. 4. (a) Any arrangements for the use of the telecommunications system or the information in electronic format described in section 1 of this chapter must provide that the universities, or any committee or other body established under section 3 of this chapter (if the power is so delegated to them), may permit any of the following entities to use the telecommunications

system or the information in electronic format for educational purposes:
(1) Institutions of higher education.
(2) Governmental or public corporations or bodies.
(3) Other corporations.
(4) Partnerships.
(5) Associations.
(6) Trusts.
(7) Limited liability companies.
(8) Other persons.
(b) Any use permitted under this section is subject to the rules, regulations, fees, and charges as the universities, committee, or other body may prescribe.
(c) Each entity that uses the transmission system is responsible for the origination of the program to be transmitted by that entity and for the reception and utilization of the program at the destination.
(d) The payment of all costs in excess of the cost of the use of the transmission system facilities and the information in electronic format shall be borne by the parties using the system as agreed upon.
(Formerly: Acts 1967, c.358, s.4; Acts 1971, P.L.332, SEC.4.) As amended by P.L.234-1987, SEC.4; P.L.8-1993, SEC.263; P.L.177-2005, SEC.37.

IC 20-12-12-5
Power to accept gifts and federal aid; enter into contracts
Sec. 5. (a) In connection with the use of the telecommunications system, the information in electronic format described in section 1 of this chapter, or any other related matter, the universities may accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations and may accept funds under terms and conditions that the universities determine are necessary or desirable from any federal agency.
(b) The universities may enter into and carry out contracts and agreements in connection with this chapter. All contracts and agreements entered into must be approved by the coordinating unit established by section 3(a) of this chapter.
(Formerly: Acts 1967, c.358, s.5; Acts 1971, P.L.332, SEC.5.) As amended by P.L.234-1987, SEC.5; P.L.8-1993, SEC.264; P.L.177-2005, SEC.38.

IC 20-12-12-6
Higher education statewide telecommunications fund
Sec. 6. (a) A special and distinct fund is hereby created to be known as the higher education statewide telecommunications fund. Expenditures from the fund may be made only for the following:
(1) Payments by the universities for the use of a telecommunications system or the lease, purchase, rental, or production of information in an electronic format as provided in this chapter.
(2) Studies regarding the possibilities of extending the use of

the telecommunications system described in section 1(c) of this chapter to other colleges and universities in Indiana and of extending the use of the system for post-high school and other educational uses.
(3) The expenses of coordinating, planning, and supervising the use of the telecommunications system, and the information in electronic format.
(4) Equipment for the originating and receiving of instructional communication and educational information by means of the telecommunications system and the information in electronic format.
(b) The state auditor shall pay, as needed, from the fund amounts to the trustees of Indiana University as agent for the universities. The trustees of Indiana University as the agent shall apply the funds to the payment of items as payment becomes due from the higher education statewide telecommunications fund.
(Formerly: Acts 1967, c.358, s.6; Acts 1971, P.L.332, SEC.6.) As amended by P.L.234-1987, SEC.6; P.L.177-2005, SEC.39.



CHAPTER 13. OPERATION OF ELEMENTARY AND SECONDARY SCHOOLS BY UNIVERSITIES

IC 20-12-13-1
Authorization of local trustees to contract with trustees of certain colleges for education of children
Sec. 1. Whenever any of the several boards of trustees of the Indiana State Normal School, Indiana University and Purdue University shall have established a school in the county in this state, in which Indiana State Normal School, Indiana State University or Purdue University is situated, for the purpose of instructing children therein in the subjects and branches of learning taught in the public schools of this state, the several trustees of the school townships of this state and the several boards of school trustees of the several cities and towns in this state are hereby authorized to enter into contracts with such board of trustees of the Indiana State Normal School, Indiana University, or Purdue University, conducting such school providing for the education of all or any number of children of said several school corporation in such school and fixing the compensation to be paid to such board of trustees so conducting such school and the time of payment thereof.
(Formerly: Acts 1929, c.9, s.1.)

IC 20-12-13-2
Transfer and transportation of students
Sec. 2. When a school has been established and a contract made as provided for by section 1 of this chapter, then the trustee or board of trustees of any of said several school corporations entering into such a contract may designate territorial limits within his or their respective school corporations from which all or any number of the children of school age may be required to attend such school in the same manner as though such school was established and/or conducted by such trustee or board of trustees; and such trustee or board of trustees may also transfer any child or any number of children from any district in his or their school corporation to such school whenever, in the opinion of such trustee or board of trustees, such child or children can be better accommodated and taught in such school so established; and, whenever deemed necessary by such trustee or board of trustees, he or they may cause the children so required to attend said school to be transported to and/or from such school and pay the transportation charges therefor; provided, however, that the trustees of the institution conducting such school shall have the power to determine and shall provide in any such contract so made the maximum number of children, if any, to be accepted in such school from any school corporation.
(Formerly: Acts 1929, c.9, s.2.) As amended by P.L.2-1988, SEC.600.

IC 20-12-13-3
Charges for educating children      Sec. 3. The charge to be made for educating children in any school referred to in section 1 of this chapter shall not exceed the annual average per pupil cost of the included grades for the length of the annual term of school of the school corporation where said school is located.
(Formerly: Acts 1929, c.9, s.3.) As amended by P.L.2-1988, SEC.601.

IC 20-12-13-4
Termination of contracts
Sec. 4. Any contract made under authority of this chapter shall continue from year to year thereafter until terminated by mutual consent of the parties thereto, unless and until either party, by two (2) years written notice thereof to the other, shall express its desire and intent to terminate said contract at the end of any school year of said school.
(Formerly: Acts 1929, c.9, s.4.) As amended by P.L.2-1988, SEC.602.

IC 20-12-13-5
Payments to be made on contracts
Sec. 5. The payments to be made under any contract pursuant to the provision of section 1 of this chapter shall be made from time to time during each school year as shall be fixed by the terms of said contract.
(Formerly: Acts 1929, c.9, s.5.) As amended by P.L.2-1988, SEC.603.

IC 20-12-13-6
Authority to establish a fast track to college program
Sec. 6. (a) A state educational institution (as defined in IC 20-12-0.5-1) may establish a high school fast track to college program that offers qualified individuals an opportunity to earn a high school diploma while earning credits for a degree.
(b) To be eligible to earn a high school diploma under this section, an individual must be either:
(1) at least nineteen (19) years of age and not enrolled in a school; or
(2) at least seventeen (17) years of age and have consent from the high school the individual attended most recently. The school corporation in which an individual to whom this subdivision applies resides shall pay the individual's tuition for high school level courses taken at the state educational institution during each year the individual is included in the school corporation's ADM.
(c) To complete the requirements for a high school diploma under this section, the individual must have:
(1) passed:
(A) the graduation examination given under IC 20-32-4;
(B) an examination for a general educational development diploma;
(C) an examination equivalent to the graduation examination:                 (i) administered by the state educational institution; and
(ii) approved by the department; or
(D) an examination that demonstrates the student is ready for college level work:
(i) administered by the state educational institution; and
(ii) approved by the department; and
(2) completed the coursework necessary to meet:
(A) the minimum high school course requirements established by the state board; and
(B) the requirements of the state educational institution.
(d) In addition to meeting the requirements set forth in subsections (b) and (c), an individual must have the credits toward graduation that the individual successfully completed in high school transferred to the state educational institution.
(e) The state educational institution shall notify the state board that an individual has successfully completed the requirements of a program established under this section. Upon receiving the notification, the state board shall:
(1) grant to the individual a high school diploma that states the name of the state educational institution at which the individual earned the high school diploma; and
(2) provide the diploma to the state educational institution to award to the individual.
(f) A state educational institution that establishes a program under this section shall report annually to the education roundtable established under IC 20-19-4 the number of program participants and diplomas granted.
As added by P.L.185-2006, SEC.1.



CHAPTER 14. LABORATORY SCHOOLS

IC 20-12-14-1
Authority to establish and conduct laboratory school
Sec. 1. The trustees of Indiana University, the trustees of Purdue University, the trustees of Indiana State University, and the trustees of Ball State University may, from time to time and as the governing boards of the universities shall find a need exists, establish and conduct at their main campuses within the appropriate school or college of the university laboratory schools for:
(1) developing, testing, and evaluating new methods of instruction and materials;
(2) comparing such new methods with the conventional methods now in use; and
(3) the training of teachers in such new methods as shall be found acceptable.
The trustees may also acquire sites for, construct or acquire, equip, and furnish suitable buildings and appurtenances for that purpose. Each special education program conducted by a laboratory school shall be conducted subject to IC 20-1-6-2.1.
(Formerly: Acts 1961, c.336, s.1; Acts 1974, P.L.99, SEC.1.) As amended by Acts 1979, P.L.130, SEC.19; P.L.1-1990, SEC.233.



CHAPTER 14.5. INDIANA ACADEMY FOR SCIENCE, MATHEMATICS, AND THE HUMANITIES

IC 20-12-14.5-1
Establishment
Sec. 1. Ball State University may establish the Indiana academy for science, mathematics, and the humanities under IC 20-12-14 beginning in the 1989-90 school year.
As added by P.L.140-1988, SEC.1.

IC 20-12-14.5-2
School and program operations
Sec. 2. The academy shall operate:
(1) a public, residential school for high school students in Indiana; and
(2) a program for public school educators.
As added by P.L.140-1988, SEC.1.

IC 20-12-14.5-3
Admission of students; qualifications
Sec. 3. (a) A student who applies for admission to the academy must:
(1) be eligible to attend a public school in Indiana;
(2) demonstrate exceptional intellectual ability; and
(3) demonstrate a commitment to scholarship.
(b) A student shall be admitted without regard to sex, race, religion, creed, national origin, or household income.
As added by P.L.140-1988, SEC.1.

IC 20-12-14.5-4
Duties of academy
Sec. 4. The academy shall:
(1) establish an advisory committee that represents the education and business communities in Indiana;
(2) determine the standards for admissions and the curricula and courses of study to be offered;
(3) develop curriculum material for distribution and use throughout the public school system;
(4) develop programs to encourage interaction with public school educators;
(5) make curriculum material available to students in public schools throughout Indiana by the use of telecommunications technology; and
(6) establish cooperative arrangements with private and public entities in order to effectively operate the academy.
As added by P.L.140-1988, SEC.1.



CHAPTER 14.6. INDIANA SCHOOL FOR THE ARTS

IC 20-12-14.6-1
Establishment
Sec. 1. Beginning in the 1998-1999 school year, Indiana University may establish the Indiana School for the Arts under IC 20-12-14.
As added by P.L.47-1998, SEC.5.

IC 20-12-14.6-2
Operation
Sec. 2. The school shall operate:
(1) a public, residential school for high school students in Indiana; and
(2) a program for public and nonpublic school educators.
As added by P.L.47-1998, SEC.5.

IC 20-12-14.6-3
Student eligibility for admission
Sec. 3. A student who applies for admission to the school must:
(1) be eligible to attend a public school in Indiana;
(2) demonstrate exceptional ability;
(3) demonstrate a commitment to scholarship; and
(4) demonstrate a commitment to the arts.
As added by P.L.47-1998, SEC.5.

IC 20-12-14.6-4
Duties of school
Sec. 4. The school shall:
(1) establish an advisory committee that represents the education and the arts communities in Indiana;
(2) determine the standards for admissions and the curricula and courses of study to be offered;
(3) develop curriculum material for distribution and use throughout the public school system;
(4) develop programs to encourage interaction with public and nonpublic school educators;
(5) make curriculum material available to students in public schools throughout Indiana by the use of telecommunications technology; and
(6) establish cooperative arrangements with private and public entities in order to effectively operate the school.
As added by P.L.47-1998, SEC.5.



CHAPTER 15. URBAN RENEWAL

IC 20-12-15-1
Definitions
Sec. 1. For the purposes of this chapter, the following terms shall have the meanings, respectively, ascribed to them below:
(a) "Educational institution of higher learning" shall mean an educational institution (no part of the net earnings of which shall inure to the benefit of any private shareholder or individual) which provides an educational program for which it awards a baccalaureate or more advanced degree, or provides for not less than a two (2) year program which is acceptable for full credit towards such a degree, and is accredited by a national accrediting agency or association or, if not so accredited, an educational institution whose credits are accepted, on transfer, by not less than three (3) such accredited educational institutions for credit on the same basis as if transferred from an educational institution so accredited.
(b) "Private redevelopment corporation" shall mean any corporation which is wholly owned or controlled by one (1) or more educational institutions of higher learning or a corporation which operates in behalf of an educational institution on a non-profit basis.
(c) "Municipality" shall mean any city or town which, pursuant to IC 36-7, is authorized through its redevelopment commission to undertake and carry out redevelopment or urban renewal projects.
(d) "Project area" shall mean a slum area or an area needing redevelopment, as defined in IC 36-7.
(e) "Redevelopment plan" shall mean a plan proposed by an educational institution of higher learning, or a private redevelopment corporation, for the redevelopment and renewal of a project area for educational uses. Such plan shall conform:
(1) to the general plan of the locality as a whole; and
(2) to the requirements of IC 36-7 with respect to the content of redevelopment or urban renewal plans.
(Formerly: Acts 1961, c.42, s.1.) As amended by P.L.2-1988, SEC.604; P.L.185-2005, SEC.3.

IC 20-12-15-2
Educational institutions authorized to submit redevelopment plan to municipality
Sec. 2. Any educational institution of higher learning or private redevelopment corporation, as herein defined, shall be authorized to prepare and submit to the redevelopment commission of a municipality a redevelopment plan for a project area adjacent to or in the immediate vicinity of (a) the location of the principal buildings of such institution, or a major branch of such institution, where teaching or research is done or where students or faculty live, and (b) the area of a redevelopment or urban renewal project which has been or is being undertaken by the redevelopment commission having jurisdiction over the territory in which such project area is located.

Such redevelopment commission shall be authorized to approve such redevelopment plan and to contract with such educational institution of higher learning or private redevelopment corporation relative to the carrying out of such redevelopment plan, and the right of such educational institution of higher learning or private redevelopment corporation to obtain credit as a local grant-in-aid for the aggregate amount of expenditures made by any such educational institution of higher learning or redevelopment corporation which would be eligible as such under Title 1 of the Housing Act of 1949, as amended.
(Formerly: Acts 1961, c.42, s.2.)

IC 20-12-15-3
Approval of redevelopment plan; hearing; execution of plan
Sec. 3. If such redevelopment plan shall be approved by the redevelopment commission, such commission shall proceed as provided by IC 36-7. In the event such redevelopment plan shall be approved by the plan commission of the municipality, then the redevelopment commission shall give notice and hold a public hearing as provided in IC 36-7. If, after such public hearing, the redevelopment commission shall determine that the redevelopment of the project area as proposed will be of public utility and benefit, then the commission shall authorize the educational institution of higher learning or private redevelopment corporation to proceed with the acquisition and redevelopment of the property within the project area in accordance with the plan approved.
(Formerly: Acts 1961, c.42, s.3.) As amended by P.L.2-1988, SEC.605.

IC 20-12-15-4
Acquisition of real or personal property necessary to carry out plan
Sec. 4. In carrying out any such redevelopment plan, educational institutions of higher learning and private redevelopment corporations shall have power to acquire by purchase, gift, grant, condemnation or lease any real estate, interests in real estate, or personal property within the project area or needed for the redevelopment of such project area; to clear or contract for the clearance of all real estate acquired for redevelopment purposes, and to repair and maintain such existing structures deemed proper to be included in the redevelopment plan, and to erect new structures or make major structural improvements on existing buildings; also, to sell, lease or grant portions of the land acquired for redevelopment purposes to the municipality or other governmental agency for street, boulevard, levee, sewerage, park, playground, school and other public purposes on such terms and conditions and with or without compensation as may be agreed upon.
(Formerly: Acts 1961, c.42, s.4.)

IC 20-12-15-5 Designated redevelopment agency to apply for and receive local and federal grants
Sec. 5. (a) When redevelopment plans are proposed and carried out by educational institutions of higher learning and private redevelopment corporations, they shall be the redevelopment agency designated to apply for and receive credit as a local grant-in-aid for the aggregate amount of expenditures made by any such educational institution of higher learning or private redevelopment corporation which would be eligible as such under Title 1 of the Housing Act of 1949 (42 U.S.C. 1452b et seq.), as amended; also, to receive all available federal grants on account thereof.
(b) In cases where educational institutions of higher learning or private redevelopment corporations have acquired before March 4, 1961, from a redevelopment commission all or a portion of lands included within a redevelopment project undertaken before March 4, 1961, by a redevelopment commission under IC 36-7 and have redeveloped the same for educational purposes, such educational institutions of higher learning or private redevelopment corporations shall be the designated redevelopment agency to receive credit for local grants-in-aid for the aggregate amount of expenditures made by such institution or corporation which would be eligible as such under Title 1 of the Housing Act of 1949 (42 U.S.C. 1452b et seq.), as amended; also, to receive all federal grants on account thereof.
(c) For the purpose of obtaining federal cooperation and any available federal grants, such educational institutions of higher learning and private redevelopment corporations shall be authorized to enter into agreements with the federal government or the appropriate agency thereof, and comply with the requirements of any applicable federal statutes.
(Formerly: Acts 1961, c.42, s.5.) As amended by P.L.2-1988, SEC.606; P.L.3-1989, SEC.125.

IC 20-12-15-6
Cooperation by municipality or redevelopment commission with educational institution
Sec. 6. Any municipality or its redevelopment commission may cooperate with an educational institution of higher learning or private redevelopment corporation in carrying out such approved redevelopment plan to the extent in which they may agree but shall not be required to expend any funds or take any action in respect thereto other than as herein provided.
(Formerly: Acts 1961, c.42, s.6.)

IC 20-12-15-7
Construction of chapter
Sec. 7. This chapter, being necessary for the health and welfare of the personnel and students of educational institutions of higher learning, the protection of the property thereof, and to provide land for expansion, shall be liberally construed to effectuate said purposes. Nothing contained in this chapter shall be construed as

repealing, modifying, or amending any of the provisions of other statutes providing for redevelopment or urban renewal projects by any municipality or requiring the expenditure of any funds by such municipality, its redevelopment commission, or its redevelopment district, nor as requiring municipalities, their redevelopment commissions, or redevelopment districts to participate in any federal cooperation or grants on account thereof.
(Formerly: Acts 1961, c.42, s.7.) As amended by P.L.2-1988, SEC.607.



CHAPTER 16. ADVISORY BOARDS FOR REGIONAL CAMPUSES; INDIANA UNIVERSITY-PURDUE UNIVERSITY CALUMET REGIONAL CAMPUS

IC 20-12-16-1
Indiana University-Purdue University Calumet region campus advisory board; appointment of members
Sec. 1. There is hereby created an advisory board for the regional campuses of Indiana University and Purdue University located in the cities of Hammond, Gary and East Chicago. The board shall be known as the Indiana University-Purdue University Calumet region campus advisory board. It shall be composed of five (5) members appointed by the governor. One (1) member shall be a resident of Porter County, one (1) a resident of Newton County, and three (3) members residents of Lake County.
(Formerly: Acts 1969, c.165, s.1.)

IC 20-12-16-2
Terms of members
Sec. 2. Initially, one (1) member shall be appointed for a one (1) year term, one (1) member for a two (2) year term, one (1) member for a three (3) year term and the remaining two (2) members shall each be appointed for a four (4) year term; thereafter all members shall serve for terms of four (4) years each until their successors are appointed and have qualified.
(Formerly: Acts 1969, c.165, s.2.)

IC 20-12-16-3
Meetings and recommendations
Sec. 3. The board shall serve in an advisory capacity to the boards of trustees of Indiana University and Purdue University in the operation of the campus or campuses located in the above area. The board shall meet no less than four (4) times each year and shall submit their recommendations in writing to the board of trustees of the University of Indiana and Purdue University.
(Formerly: Acts 1969, c.165, s.3.)

IC 20-12-16-4
Presiding officers; quorum
Sec. 4. Subsequent to their appointment and upon call of the governor, the board shall meet and elect a president, vice-president, and secretary. The president shall call all required meetings or any other meetings that to him seem advisable and the vice-president shall act as president officer whenever the president is unable to attend. Three (3) members shall constitute a quorum for the transaction of business.
(Formerly: Acts 1969, c.165, s.4.)

IC 20-12-16-5
Duties of secretary of board      Sec. 5. The secretary of the board shall keep a true and faithful record of all of its proceedings in a suitable book procured by the board for that purpose. He shall make such copies and transcripts of the orders and proceedings of the board as may from time to time be required, and transmit copies of these records to the boards of trustees of Indiana University and Purdue University.
(Formerly: Acts 1969, c.165, s.5.)

IC 20-12-16-6
Budget recommendations
Sec. 6. Beginning in 1971, and biennially thereafter, the board shall submit to the boards of trustees of Indiana University and Purdue University its recommendations for a budget covering the operating and other expenses of the respective regional campuses, and the boards of trustees shall submit these respective recommendations to the fiscal officers for the university or universities for their consideration. Nothing in this chapter shall be construed to prohibit Indiana and/or Purdue universities from submitting proposed budgets to the state budget agency for the operation of the regional campuses, but such recommendations made to the budget agency for the operation of the regional campuses shall have affixed the recommendations of the Calumet region campus advisory board.
(Formerly: Acts 1969, c.165, s.6.) As amended by P.L.2-1988, SEC.608.

IC 20-12-16-7
Diplomas to students at regional campuses
Sec. 7. The boards of trustees of Indiana University and Purdue University or their agents, singly or together, shall grant and confer such degrees in the liberal arts and sciences as are usually granted and conferred in other colleges and universities in America, to the students of above regional campus or campuses, who by their proficiency in learning or other meritorious distinction, may be entitled to the same, and grant to such graduates, diplomas or certificates, under the common seal of the university from which the student completed his course of study, and signed by the faculty to authenticate and perpetuate the memory of such graduation. No attendance at any other campus or campuses shall be required as a condition of the awarding of this diploma or certificate.
(Formerly: Acts 1969, c.165, s.7.)

IC 20-12-16-8
Time and place of conferring certificate or diploma
Sec. 8. The boards of trustees of Indiana University and Purdue University or their agents, singly or together, shall provide a suitable time and place to confer upon the graduate the certificate or diploma provided for in this chapter; provided, however, that the location chosen for the conferring of such diploma or certificate shall be adjacent to city or cities at which the regional campus or campuses

are located that offered the complete courses of study towards the earning of such diploma or certificate. The members of the advisory board of each such university shall be invited and entitled to attend such conferring of diploma or certificate performance.
(Formerly: Acts 1969, c.165, s.8.) As amended by P.L.2-1988, SEC.609.



CHAPTER 17. ELIMINATION OF HOME CAMPUS REQUIREMENT

IC 20-12-17-1
Elimination of home campus requirements
Sec. 1. Effective with the school year beginning in September, 1969, none of the state-supported universities having regional campuses shall have a rule, regulation or policy by the terms of which that students who are pursuing their education at such campuses shall be required to obtain any hours of credit in residence on the home campus of such state university in order to obtain a degree, where courses to obtain a degree are available on the regional campus.
(Formerly: Acts 1969, c.134, s.1.)



CHAPTER 17.1. POSTSECONDARY CREDIT TRANSFER

IC 20-12-17.1-1
Graduation requirements; general education courses eligible
Sec. 1. The state educational institutions shall jointly identify at least thirty (30) semester credit hours of comparable general education courses that are eligible to be earned by students to fulfill graduation requirements at each state educational institution.
As added by P.L.19-1992, SEC.49.

IC 20-12-17.1-2
Transferability of general education course credits
Sec. 2. Credits earned in any of these identified courses shall be transferable among all state educational institutions.
As added by P.L.19-1992, SEC.49.

IC 20-12-17.1-3
Offering of identified courses
Sec. 3. Based upon the demand for enrollment in the identified courses and the resources available to the state educational institutions, the identified courses shall be offered through:
(1) onsite instruction;
(2) telecommunication; or
(3) a combination of methods described in subdivisions (1) and (2);
at on-campus or off-campus sites.
As added by P.L.19-1992, SEC.49.



CHAPTER 17.5. ADMISSION REQUIREMENTS FOR STATE EDUCATIONAL INSTITUTIONS

IC 20-12-17.5-1
Applicability; "state educational institution"
Sec. 1. (a) This chapter applies beginning with the class of students who enter a state educational institution as freshmen during the 2011-2012 academic year.
(b) As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.105-2005, SEC.2.

IC 20-12-17.5-2
Core 40 curriculum as requirement for regular admission
Sec. 2. (a) This section does not apply to:
(1) Ivy Tech Community College of Indiana; and
(2) Vincennes University with respect to two-year degree programs.
(b) Except as provided in sections 5 and 6 of this chapter, each state educational institution must require a student who is an Indiana resident to have completed either:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum;
as a general requirement for regular admission as a freshman to the state educational institution.
(c) Each state educational institution must establish the institution's:
(1) requirements for regular admission; and
(2) exceptions to the institution's requirements for regular admission.
As added by P.L.105-2005, SEC.2. Amended by P.L.1-2006, SEC.310.

IC 20-12-17.5-3
Core 40 curriculum not required for admission to two-year degree programs
Sec. 3. (a) This section applies to:
(1) Ivy Tech Community College of Indiana; and
(2) Vincennes University with respect to two-year degree programs.
(b) A student who enters a state educational institution to which this section applies to obtain a two-year degree is not required to have completed either:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum;
to be admitted to the state educational institution.
As added by P.L.105-2005, SEC.2. Amended by P.L.1-2006, SEC.311.
IC 20-12-17.5-4
Commission on higher education to encourage private institutions to adopt similar requirements
Sec. 4. The commission for higher education created under IC 20-12-0.5-2 shall encourage accredited private institutions of higher education to adopt general regular admissions requirements and exceptions to the regular admissions requirements that are similar to the requirements set forth in section 2 of this chapter.
As added by P.L.105-2005, SEC.2.

IC 20-12-17.5-5
Students not completing Core 40 curriculum; admissions requirements
Sec. 5. (a) This section applies to a student who has not completed:
(1) the Core 40 curriculum established under IC 20-30-10; or
(2) a curriculum that is equivalent to the Core 40 curriculum.
(b) A student to whom this section applies may apply for acceptance as a transfer student at a state educational institution to which section 2 of this chapter applies if the student has successfully completed at least twelve (12) credit hours of college level courses with at least a "C" average or the equivalent in each course.
As added by P.L.105-2005, SEC.2.

IC 20-12-17.5-6
Core 40 curriculum not required for students at least 21 years of age
Sec. 6. The requirement set forth in section 2(b) of this chapter that a student must complete the Core 40 curriculum or a curriculum equivalent to the Core 40 curriculum for regular admission does not apply to a student who will be at least twenty-one (21) years of age during the semester for which the student seeks admission.
As added by P.L.105-2005, SEC.2.



CHAPTER 18. RELIGIOUS INSTRUCTION

IC 20-12-18-1
Part-time biblical or religious instruction; election; credit
Sec. 1. Any university, normal school, teachers' college, technological school or other educational institution of higher education, supported by taxes under the auspices of the state of Indiana, may permit any students enrolled in such state institution to elect part of the work required for graduation in such state school in any school for biblical and religious instruction conducted and maintained by some association, college, seminary, foundation, or school organized for religious instruction, and incorporated under the laws of the state, and which school for biblical and religious instruction shall not be conducted or maintained by the use of any public funds raised by taxation and which school shall not be conducted in any building or on any property owned by the state, and provided such instruction shall be given by teachers whose ability and educational preparation for teaching the subjects offered shall be the equal of that required of the teachers in the state school wherein credit is to be given, and provided the hours of recitation, content of instruction, requirements of attendance, and standards of work by the students electing courses in the school of biblical and religious instruction be the same as in the state school wherein credit is granted.
(Formerly: Acts 1925, c.139, s.1.)



CHAPTER 19. TUITION EXEMPTIONS FOR CHILDREN OF VETERANS

IC 20-12-19-1
Exemption from charges; scholarships; determination of eligibility
Sec. 1. (a) As used in this section, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
(b) This section applies to the following persons:
(1) A person who:
(A) is a pupil at the Soldiers' and Sailors' Children's Home;
(B) was admitted to the Soldiers' and Sailors' Children's Home because the person was related to a member of the armed forces of the United States;
(C) is eligible to pay the resident tuition rate at the state educational institution the person will attend as determined by the institution; and
(D) possesses the requisite academic qualifications.
(2) A person:
(A) whose mother or father:
(i) served in the armed forces of the United States;
(ii) received the Purple Heart decoration or was wounded as a result of enemy action; and
(iii) received a discharge or separation from the armed forces other than a dishonorable discharge;
(B) who is eligible to pay the resident tuition rate at the state educational institution the person will attend as determined by the institution; and
(C) who possesses the requisite academic qualifications.
(3) A person:
(A) whose mother or father:
(i) served in the armed forces of the United States during any war or performed duty equally hazardous that was recognized by the award of a service or campaign medal of the United States;
(ii) suffered a service connected death or disability as determined by the United States Department of Veterans Affairs; and
(iii) received any discharge or separation from the armed forces other than a dishonorable discharge;
(B) who is eligible to pay the resident tuition rate at the state educational institution the person will attend, as determined by the institution; and
(C) who possesses the requisite academic qualifications.
(c) Beginning with the semester or term that begins in the fall of 2000, a person described in subsection (b) is entitled to enter, remain, and receive instruction in a state educational institution upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to or scholars in the state educational institutions, without the payment of any tuition or mandatory fees for one hundred twenty-four (124) semester credit hours in the state

educational institution. For purposes of this chapter, the commission for higher education of the state of Indiana (IC 20-12-0.5-2) shall define mandatory fees in consultation with the state student assistance commission (IC 20-12-21-4).
(d) If an applicant:
(1) is permitted to matriculate in the state educational institution;
(2) shall qualify under this chapter; and
(3) shall have earned or been awarded a cash scholarship which is paid or payable to such institution, from whatsoever source;
the amount paid shall be applied to the credit of such applicant in the payment of incidental expenses of the applicant's attendance at the institution, and any balance, if the terms of the scholarship permit, shall be returned to such applicant.
(e) Determination of eligibility for higher education benefits authorized under this section is vested exclusively in the Indiana department of veterans' affairs. Any applicant for these benefits may make a written request for a determination of eligibility by the Indiana department of veterans' affairs. The director or deputy director of the department shall make a written determination of eligibility in response to each request. In determining the amount of an individual's benefit, the state student assistance commission shall consider other higher education financial assistance as provided in section 2 of this chapter.
(f) An appeal from an adverse determination shall be made in writing to the veterans' affairs commission not more than fifteen (15) working days following the applicant's receipt of the determination. A final order shall be made by a simple majority of the veterans' affairs commission not more than fifteen (15) days following receipt of the written appeal.
(g) A person who knowingly or intentionally submits a false or misleading application or other document under this section commits a Class A misdemeanor.
(Formerly: Acts 1935, c.69, s.1; Acts 1941, c.117, s.1; Acts 1961, c.216, s.1; Acts 1971, P.L.331, SEC.1; Acts 1972, P.L.168, SEC.1.) As amended by Acts 1979, P.L.216, SEC.1; P.L.218-1985, SEC.13; P.L.1-1990, SEC.234; P.L.1-1992, SEC.103; P.L.5-1995, SEC.15; P.L.37-1999, SEC.1; P.L.52-2000, SEC.1; P.L.103-2002, SEC.1.

IC 20-12-19-2
Amount of benefits
Sec. 2. The amount of the benefits under this chapter is equal to one (1) of the following amounts:
(1) If the applicant does not receive financial assistance specifically designated for tuition and mandatory fees, the amount determined under section 1 of this chapter.
(2) If the applicant receives financial assistance specifically designated for tuition and mandatory fees:
(A) the amount determined under section 1 of this chapter; minus             (B) the financial assistance specifically designated for tuition and mandatory fees.
As added by P.L.52-2000, SEC.2.



CHAPTER 19.3. TUITION EXEMPTION FOR SENIOR CITIZENS

IC 20-12-19.3-1
Commission
Sec. 1. As used in this chapter, "commission" refers to the state student assistance commission (as defined in IC 20-12-21-4).
As added by P.L.127-1990, SEC.3.

IC 20-12-19.3-2
Institution
Sec. 2. As used in this chapter, "institution" means a state college or university that is supported in whole or in part by appropriations made by the general assembly, including any branch campus operated by a state college or university.
As added by P.L.127-1990, SEC.3. Amended by P.L.166-1991, SEC.1.

IC 20-12-19.3-3
Senior citizen
Sec. 3. As used in this chapter, "senior citizen" means an Indiana resident who:
(1) is at least sixty (60) years of age;
(2) has graduated from high school or has received a:
(A) general equivalency degree; or
(B) state of Indiana general educational development (GED) diploma under IC 20-10.1-12.1;
(3) is retired; and
(4) is not employed on a full-time basis.
As added by P.L.127-1990, SEC.3. Amended by P.L.149-1995, SEC.12.

IC 20-12-19.3-4
Duties of institution; tuition waiver
Sec. 4. (a) Except as provided in subsection (c), an institution shall:
(1) admit a senior citizen to any scheduled course where there is space available; and
(2) grant a waiver of the tuition assessed for the course as provided in subsection (b).
(b) The amount of the tuition waived under subsection (a) shall be equal to fifty percent (50%) of the in-state tuition assessed for the course by the institution.
(c) An institution is not required to do the following:
(1) Allow a senior citizen to enroll in a degree granting program, unless the senior citizen meets the admission standards of the institution.
(2) Permit the full-time equivalent enrollment of senior citizens for whom tuition has been waived to exceed two percent (2%) of the institution's undergraduate full-time equivalent

enrollment.
(3) Waive a senior citizen's tuition for more than the equivalent of nine (9) semester hours per semester.
(4) Waive fees for self-supporting programs, applications, registration, or laboratory work.
As added by P.L.127-1990, SEC.3.

IC 20-12-19.3-5
Senior citizens tuition fund
Sec. 5. (a) The senior citizens tuition fund is established to provide full or partial reimbursements to institutions for the amount of tuition waived under section 4 of this chapter.
(b) The fund shall be administered by the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.127-1990, SEC.3.

IC 20-12-19.3-6
Reimbursement to institution
Sec. 6. (a) An institution may receive a reimbursement from the fund for an amount equal to:
(1) the amount of total tuition waived under section 4 of this chapter; or
(2) if the amount in the fund is insufficient to cover the tuition waivers for all of the institutions, a pro rata reduction of the amount of total tuition waivers based upon the number of senior citizens for which the institution provides tuition waivers compared to the total number of senior citizens who participate under this chapter statewide.
(b) To receive a reimbursement under subsection (a), the institution must apply to the commission, on forms provided by the commission, for the reimbursement.
As added by P.L.127-1990, SEC.3.

IC 20-12-19.3-7
Comprehensive report
Sec. 7. (a) In addition, not later than thirty (30) days after the end of each semester (or its equivalent if the institution does not conduct its academic year on a semester basis), each institution shall provide the commission and the commission for higher education with a comprehensive report detailing the extent to which the institution participated in the senior citizen tuition exemption under this chapter.
(b) The report must include the following information:
(1) The number of senior citizens who qualified for a tuition exemption.
(2) The courses in which the senior citizens enrolled.         (3) The number of semester hours (or its equivalent) taken by senior citizens under this chapter.
(4) Any other pertinent information required by the commission.
As added by P.L.127-1990, SEC.3. Amended by P.L.166-1991, SEC.2.

IC 20-12-19.3-8
Offering other educational opportunities not prohibited
Sec. 8. This chapter does not prohibit an institution from offering other educational opportunities that are not covered by this chapter to senior citizens at no charge or at a reduced charge.
As added by P.L.127-1990, SEC.3.

IC 20-12-19.3-9
Rules adopted to implement chapter
Sec. 9. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.127-1990, SEC.3.



CHAPTER 19.5. TUITION EXEMPTIONS FOR CHILDREN OF LAW ENFORCEMENT OFFICERS AND FIREFIGHTERS

IC 20-12-19.5-1 Version a
Tuition exemption
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.



CHAPTER 19.7. TUITION EXEMPTION FOR CHILDREN AND SPOUSES OF NATIONAL GUARD MEMBERS

IC 20-12-19.7-1
"State educational institution"
Sec. 1. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.157-2005, SEC.1.

IC 20-12-19.7-2
Tuition exemption
Sec. 2. (a) An individual:
(1) whose father, mother, or spouse:
(A) was a member of the Indiana National Guard; and
(B) suffered a service connected death while serving on state active duty (as described in IC 10-16-7-7);
(2) who is eligible to pay the resident tuition rate (as determined by the institution) at the state educational institution in which the individual is enrolled or will enroll; and
(3) who possesses the requisite academic qualifications;
is exempt from the payment of tuition and mandatory fees for instruction at the state educational institution in which the individual is enrolled or will enroll.
(b) An individual may receive the tuition exemption described in subsection (a) for all semester credit hours in which the individual enrolls up to a maximum of one hundred twenty-four (124) semester credit hours.
(c) An individual qualifying for or receiving the tuition exemption described in subsection (a) is entitled to enter, remain, and receive instruction at a state educational institution under the same conditions, qualifications, and regulations that apply to:
(1) applicants for admission to; or
(2) students enrolled in;
the state educational institution who do not qualify for or receive the tuition exemption.
(d) For purposes of this section, the commission for higher education established by IC 20-12-0.5-2 shall define the mandatory fees in consultation with the state student assistance commission established by IC 20-12-21-4.
As added by P.L.157-2005, SEC.1.

IC 20-12-19.7-3
Deduction of certain financial aid from exemption amount
Sec. 3. If an individual who:
(1) qualifies for or is receiving the tuition exemption under section 2 of this chapter; and
(2) receives other financial assistance specifically designated for tuition and mandatory fees at the state educational institution in which the individual is enrolled or will enroll; the state educational institution shall deduct the amount of the financial assistance specifically designated for tuition and mandatory fees from the amount of the tuition exemption under section 2 of this chapter.
As added by P.L.157-2005, SEC.1.

IC 20-12-19.7-4
Credit for cash scholarships
Sec. 4. If an individual who:
(1) qualifies for or is receiving the tuition exemption under section 2 of this chapter; and
(2) earns or is awarded a cash scholarship from any source that is paid or payable to the state education institution in which the individual is enrolled or will enroll;
the state educational institution shall credit the amount of the cash scholarship to the individual for the payment of incidental expenses incurred by the individual in attending the state educational institution, with the balance, if any, of the award, if the terms of the scholarship permit, paid to the individual.
As added by P.L.157-2005, SEC.1.

IC 20-12-19.7-5
Determination of eligibility
Sec. 5. (a) The determination as to whether an individual is eligible for the tuition exemption authorized by this chapter is vested exclusively with the military department established by IC 10-16-2-1.
(b) An applicant for the tuition exemption shall make a written request to the adjutant general for a determination of the individual's eligibility.
(c) In response to each request described in subsection (b), the adjutant general shall make a written determination of the applicant's eligibility.
(d) An applicant may appeal an adverse determination in writing to the military department not more than fifteen (15) business days after the date the applicant receives the determination under subsection (c).
(e) The military department shall issue a final order not more than fifteen (15) business days after the department receives a written appeal under subsection (d).
As added by P.L.157-2005, SEC.1.

IC 20-12-19.7-6
False or misleading application; Class A misdemeanor
Sec. 6. A person who knowingly or intentionally:
(1) submits a false or misleading application or another document; or
(2) makes a false or misleading statement;
to obtain a benefit under this chapter commits a Class A misdemeanor.
As added by P.L.157-2005, SEC.1.



CHAPTER 20. ASSISTANCE FOR THE BLIND

IC 20-12-20-1
Free assistant
Sec. 1. Whenever any blind person has matriculated in any of the departments of Indiana University, Purdue University or the Indiana State Normal School, and shall make formal request therefor, it shall be the duty of the boards of trustees and the executive officers of such institutions to supply, free of charge, an assistant for at least three (3) hours per day for the purpose of reading to such student, under the direction of the faculty of said institution.
(Formerly: Acts 1917, c.169, s.1.)



CHAPTER 20.5. COLLEGE WORK-STUDY PROGRAM

IC 20-12-20.5-1
Definitions
Sec. 1. As used in this chapter:
"Commission" refers to the student assistance commission established under IC 20-12-21-4.
"Eligible employer" means:
(1) for purposes of the summer work-study program:
(A) an approved institution of higher learning as defined in IC 20-12-21-3;
(B) a state or local governmental unit; or
(C) a private not-for-profit organization located in Indiana performing work in the public interest; and
(2) for purposes of the in-school work-study program, an approved institution of higher learning as defined in IC 20-12-21-3.
"Eligible student" means:
(1) for purposes of the summer work-study program, a student who:
(A) has completed at least one (1) academic year as a full-time student at an approved institution of higher education in Indiana; and
(B) has received a financial aid award from the commission for the immediately preceding academic year; and
(2) for purposes of the in-school work-study program, a student who:
(A) is enrolled as a full-time student at an approved institution of higher education in Indiana; and
(B) has received a financial aid award from the commission for the current academic year.
As added by P.L.219-1983, SEC.1.

IC 20-12-20.5-2
Establishment; rules; staff
Sec. 2. (a) There is established a college work-study program to be administered by the commission.
(b) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
(c) The executive director may employ or contract for such clerical and professional staff and administrative support as necessary to implement this chapter.
As added by P.L.219-1983, SEC.1.

IC 20-12-20.5-3
Agreements with employers; provisions
Sec. 3. (a) In order to implement the provisions of this chapter, the commission shall enter into agreements with eligible employers for the operation of work-study programs to begin after April 30, 1984,

as provided in this chapter.
(b) An agreement entered into under subsection (a) shall:
(1) provide for the part-time employment by the eligible employer of eligible students:
(A) a maximum average of nineteen (19) hours per week for the in-school program; and
(B) a maximum of forty (40) hours per week for the summer program;
(2) provide for the reimbursement, to the extent possible under the then current biennial appropriation, by the state to the employer of no less than fifty percent (50%) of the federal minimum hourly wage for each hour worked by the student for the employer;
(3) provide that any work performed by a student under this chapter shall not result in the displacement of employed workers or impair existing contracts for services;
(4) provide that any work performed by a student under this chapter shall not involve any partisan or nonpartisan political or sectarian activities;
(5) provide that wage rates shall be established by the institution, but shall not be less than the current federal minimum wage rate; and
(6) contain any other provisions necessary to carry out the provisions of this chapter.
As added by P.L.219-1983, SEC.1.

IC 20-12-20.5-4
Employers; participation in program; requisites; matching funds
Sec. 4. (a) An eligible employer that is an approved institution of higher learning that wishes to participate in the work-study program under this chapter shall:
(1) submit a statement to the commission no later than August 1 of each year setting out the amount of money the institution plans to use for work-study employment in the next academic year;
(2) submit a statement to the commission at the close of the academic year specifying the amount of money actually expended by the institution for work-study employment that qualifies for reimbursement under this chapter;
(3) sign an agreement to administer the program according to the published rules and program guidelines as outlined by the commission;
(4) place students in an on-campus or off-campus work situation; and
(5) participate in the Job Location and Development Program of the federal Work-Study Program (42 U.S.C. 2756(a)) and maintain at least one (1) employee half time to carry out the provisions of that program, or maintain a job placement and development program that is acceptable to the commission.
An approved institution of higher learning may utilize up to ten

percent (10%) of its state allotment as part of its match against the federal Work-Study Program.
(b) All eligible employers other than those specified in subsection (a) that wish to participate in the work-study program under this chapter shall:
(1) submit a statement to the commission no later than June 1 of each year setting out the amount of money the employer plans to use for work-study employment in the next year;
(2) submit a statement to the commission at the close of the year specifying the amount of money actually expended by the employer for work-study employment that qualifies for reimbursement under this chapter; and
(3) sign an agreement to administer the program according to the published rules and program guidelines as outlined by the commission.
As added by P.L.219-1983, SEC.1.

IC 20-12-20.5-5
College work-study fund; establishment; investments
Sec. 5. (a) The college work-study fund is established for the purpose of providing reimbursement to eligible employers who enter into agreements with the commission under this chapter.
(b) The fund consists of appropriations from the state general fund and contributions from private sources.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
As added by P.L.219-1983, SEC.1.

IC 20-12-20.5-6
Summer funds received as factor
Sec. 6. Funds received by students under this chapter for work during summer periods shall not be considered as financial aid and shall not be utilized in determining awards under the provisions of IC 20-12-21.
As added by P.L.219-1983, SEC.1.



CHAPTER 21. STATE SCHOLARSHIP COMMISSION

IC 20-12-21-1
Short title
Sec. 1. This chapter may be cited as the Indiana Higher Education Award Act.
(Formerly: Acts 1965, c.157, s.1.) As amended by Acts 1981, P.L.202, SEC.1; P.L.2-1988, SEC.610.



CHAPTER 21.1. GUARANTEED STUDENT LOAN PROGRAM

IC 20-12-21.1-1
Definitions
Sec. 1. (a) "Approved lender" means:
(1) any qualified institution; or
(2) any bank, trust company, savings association, credit union, or other entity as described in 20 U.S.C. 1085(d) whose primary consumer credit function is not the making of guaranteed student loans and which is examined and supervised by the appropriate state or federal regulatory agency.
(b) "Commission" means the student assistance commission established under IC 20-12-21-4.
(c) "Guaranteed student loans" means loans issued by approved lenders to students or either one (1) or both parents of students pursuant to state and federal law.
(d) "Half-time students" means certificate, diploma, associate, baccalaureate, graduate or professional students enrolled in courses sufficient for them to be considered half-time by the institution.
(e) "Qualified institution" means any post-secondary educational institution which is approved by the commission for the purposes of this chapter. However, an institution offering exclusively correspondence or home study courses is not a qualified institution.
(f) "Resident" means a United States citizen or alien who is admitted into the United States for lawful, permanent residence and who:
(1) attends a qualified institution in Indiana;
(2) lives in Indiana and attends a qualified institution outside Indiana;
(3) lives outside Indiana and attends a qualified institution outside Indiana, but who:
(A) previously was a resident described in subdivision (1) or (2); and
(B) as a resident had a loan guaranteed by the commission under this chapter;
(4) resides in a county contiguous to the boundary of Indiana; or
(5) resides in a county that the commission approves as being within the servicing area of a participating lender which lender is located in Indiana or in a county contiguous to the boundary of Indiana.
As added by Acts 1977, P.L.252, SEC.9. Amended by Acts 1981, P.L.203, SEC.1; P.L.167-1991, SEC.1; P.L.79-1998, SEC.17.

IC 20-12-21.1-2
Powers and duties of commission
Sec. 2. The commission has the following powers and duties:
(1) To approve, as qualified institutions, any postsecondary educational institutions which meet the standards established by

the commission.
(2) To establish reasonable eligibility criteria for the initial and continuing participation of approved lenders in the student loan program.
(3) To guarantee loans made by approved lenders upon conditions prescribed by the commission to residents who are attending or plan to attend qualified institutions in this state or elsewhere, for the purpose of assisting them in meeting education expenses. The commission shall guarantee not less than one hundred percent (100%) of the principal and interest on the loans. However, the rate of interest on guaranteed loans may not exceed the annual rate of simple interest prescribed for state student loan programs pursuant to federal law.
(4) To guarantee loans to students, or either one (1) or both parents of students, who attend or plan to attend a qualified institution, who are at least half-time students, and who are accepted by the qualified institution.
(5) To sue and be sued in the name of the commission.
(6) To make rules and internal policy to effectuate the purposes of this chapter.
(7) To enter into contracts and guaranty agreements with approved lenders, state governmental agencies, corporations, and federal governmental agencies including agreements for federal insurance of losses resulting from death, default, bankruptcy, or total and permanent disability of borrowers.
(8) To require that any loan guaranteed under this chapter be disbursed and repaid in the manner and time that the commission prescribes.
(9) To remove an educational institution's qualified status upon finding, after reasonable notice and hearing, that the qualified institution fails to meet the standards established by the commission. The commission may direct the Indiana commission on proprietary education established under IC 20-1-19-2 to review any school under its jurisdiction, or a comparable school outside the state which is a qualified institution under this chapter. The commission may use the results of the review in determining whether to remove an institution's qualified status.
(10) To accept, use, and disburse federal funds made available to the commission by the federal government.
(11) To collect an insurance premium of not more than one percent (1%) per annum of the principal amount of the loan. The premium shall be calculated in accordance with federal regulations.
(12) To take, hold, and administer, on behalf of the loan program and for the purposes of this chapter, property, money, and the interest and income derived from them either absolutely or in trust. The commission may accept gifts, grants, bequests, devises, and loans for the purposes of this chapter. No obligation of the loan program for losses on student loans

resulting from death, default, bankruptcy, or total or permanent disability of borrowers is a debt of the state, but shall be payable solely from the student loan program fund established by section 4 of this chapter.
As added by Acts 1977, P.L.252, SEC.9. Amended by Acts 1981, P.L.203, SEC.2; P.L.218-1987, SEC.12.

IC 20-12-21.1-3
Lenders or qualified institutions; failure to meet eligibility criteria; notice and hearing; correction of violations
Sec. 3. Whenever the commission or its designee has reason to believe that a lender or a qualified institution fails to meet the eligibility criteria for approved lenders, the commission or its designee shall call the matter to the attention of the lender or qualified institution. The lender or qualified institution is entitled to a reasonable opportunity to respond to the allegation, and if the alleged violation occurred, to show that it is corrected or to submit an acceptable plan detailing measures which will be taken to correct the violation and prevent its recurrence.
Upon finding, after reasonable notice and hearing, that a lender or qualified institution fails to meet the eligibility criteria for approved lenders, the commission may:
(1) Limit the number or total amount of loans which the lender or qualified institution may make under this chapter;
(2) Limit the percentage of a qualified institution's total receipts for tuition and fees which may be derived from loans under this chapter for a stated period of time;
(3) Require a qualified institution to obtain a bond, in an appropriate amount, to provide assurance that it will be able to meet its financial obligations to students enrolled in such institutions who received loans under this chapter; and
(4) Impose other conditions or requirements on lenders or qualified institutions or both, which:
(i) are reasonable and appropriate as a direct means of correcting a violation;
(ii) have a high probability for successfully correcting the violation; and
(iii) will promote the purposes of this chapter.
As added by Acts 1977, P.L.252, SEC.9.

IC 20-12-21.1-4
Student loan program fund; investment
Sec. 4. Funds received under the loan program shall be deposited with the treasurer of state in a separate account known as the "student loan program fund". The money remaining in the student loan program fund at the end of a state fiscal year does not revert to the state general fund. After consultation with the program director of the loan program appointed under IC 20-12-21-5.5, the treasurer shall invest the funds. Any income earned on amount so invested is part of the fund. As added by Acts 1977, P.L.252, SEC.9.

IC 20-12-21.1-5
Tax exemption
Sec. 5. The property, income, obligations and activities of the program are exempt from all state and local taxation.
As added by Acts 1977, P.L.252, SEC.9.

IC 20-12-21.1-6
Notice of default; payment to holder of guaranteed portion of loss; subrogation; forbearance agreements; diligence required of holder
Sec. 6. (a) Upon default by the borrower on a loan guaranteed under this chapter, and before the commencement of a suit or other enforcement proceedings upon security for the loan, the holder of the guaranteed loan obligation shall promptly notify the commission and the commission shall pay the holder upon that loan as soon as the amount is determined. The commission shall determine the amount of loss in accordance with its rules; however, the amount of loss may not exceed the unpaid balance of the principal amount and the unpaid accrued interest.
(b) Upon payment by the commission of the guaranteed portion of the loss, the commission shall be subrogated to the rights of the holder of the obligation upon the insured loan and is entitled to an assignment of the note or other evidence of the guaranteed loan by the holder.
(c) This section does not preclude any forbearance for the benefit of the borrower agreed upon by the parties to the guaranteed loan and the commission.
(d) The holder of a guaranteed loan shall exercise reasonable care and diligence in the making and collection of loans under this chapter. If the commission finds that reasonable care and diligence is not being exercised by the holder of a guaranteed loan the commission may:
(1) withdraw its guarantee on an individual borrower basis, allowing the approved lender to continue participation in the program, after reasonable notice to the lender; or
(2) disqualify an approved lender from the guarantee of further loans upon finding, after reasonable notice and hearing, that the lender has substantially failed to exercise reasonable care and diligence in the making and collection of loans under this chapter.
These disqualifications shall continue until the commission is satisfied that the lender will exercise reasonable care and diligence in the future.
As added by Acts 1977, P.L.252, SEC.9. Amended by Acts 1981, P.L.203, SEC.3.

IC 20-12-21.1-7
Dissolution of loan program
Sec. 7. The loan program established by this chapter may not be

dissolved until all guaranteed loans have been repaid by the borrower or, if in default, by the commission. Upon dissolution of the loan program, all the property and monies of the program not owed to the federal government shall vest in the state general revenue fund.
As added by Acts 1977, P.L.252, SEC.9.

IC 20-12-21.1-8
Legal counsel
Sec. 8. The attorney general shall act as legal counsel to the commission. When the collection of loans on which the commission has met its guarantee obligation requires legal action outside the state of Indiana, the commission, upon the recommendation of the attorney general, may employ private, out-of-state counsel and expend its own funds to pay for this service.
As added by Acts 1977, P.L.252, SEC.9.



CHAPTER 21.2. SECONDARY MARKET FOR GUARANTEED STUDENT LOANS

IC 20-12-21.2-1
Definitions
Sec. 1. As used in this chapter:
(1) "corporation" refers to the corporation designated by the governor under section 2 of this chapter;
(2) "education loan" means a loan insured or guaranteed under a federal or state program or a program of private insurance that is made to assist a student in obtaining postsecondary education and is:
(A) made to any Indiana student, or either one (1) or both parents or the legal guardian of the student, for the purpose of attending an Indiana or non-Indiana institution;
(B) made to any non-Indiana student, or one (1) or both parents or the legal guardian of the student, for the purpose of attending an Indiana institution; or
(C) made or owned by any lending institution with offices or by any lending institution whose affiliate has an office located in Indiana or in a state in which an Indiana bank or an Indiana bank holding company is entitled under Indiana law to acquire a bank or bank holding company;
(3) "lending institution" means an institution that makes or holds education loans; and
(4) "federal program" means any program operated by the United States Secretary of Education under which the United States Secretary of Education provides guarantees or reinsurances of loans made to students or to either one (1) or both parents or the legal guardians of the students for the purpose of assisting students in obtaining postsecondary education.
As added by Acts 1980, P.L.154, SEC.1. Amended by Acts 1981, P.L.203, SEC.4; P.L.221-1983, SEC.1; P.L.215-1985, SEC.1; P.L.237-1987, SEC.1; P.L.167-1991, SEC.2.

IC 20-12-21.2-2
Private not-for-profit corporation; designation; requirements and conditions
Sec. 2. (a) The governor may request, on behalf of the state, the establishment of a private not-for-profit corporation, with a bipartisan board of directors, to serve as a secondary market for education loans. If such a private not-for-profit corporation is established, the governor may then designate the corporation to serve as the secondary market for education loans, and to act as an eligible lender under a federal program. The corporation must satisfy the conditions imposed by section 3 of this chapter, and its articles of incorporation must provide that upon the corporation's liquidation, any surplus funds shall be paid to the state.
(b) Prior to the designation by the governor, the corporation shall

conduct a public hearing for the purpose of giving all interested parties an opportunity to review and comment upon the bylaws and method of operation of the corporation. Notice of this hearing shall be given at least fourteen (14) days prior to the hearing in the manner set out in IC 5-14-1.5-5(b).
As added by Acts 1980, P.L.154, SEC.1. Amended by P.L.2-1987, SEC.26; P.L.237-1987, SEC.2.

IC 20-12-21.2-3
Corporation; powers; meetings; annual reports and audits
Sec. 3. (a) The corporation must, under its articles of incorporation, limit its powers to those described in subsection (b).
(b) The corporation may:
(1) borrow money;
(2) purchase, sell, and retire education loans, if the loans are not in default status;
(3) provide incentive services and payments, such as the payment of premiums for the purchase of education loans and the payment of an origination fee, to assist lending institutions that provide education loans;
(4) loan funds to lending institutions if:
(A) the lending institution agrees to use the funds to originate education loans of an amount equal to the loan made by the corporation over a period agreeable to the corporation and to grant the corporation the right of first refusal to purchase those education loans;
(B) the lending institution agrees to use education loans or government securities as collateral for the loan; and
(C) the corporation has, in response to its written request, received written authorization from the governor to exercise the power described in this subdivision;
(5) establish after consultation with the associations representing the private lenders of the state and, at the direction of the governor, a direct lending program under which the corporation may make education loans to eligible borrowers under a federal program if the corporation determines that the borrowers cannot reasonably obtain an education loan from a lending institution in Indiana;
(6) make direct loans to or for the benefit of an education loan borrower for the purpose of consolidating all or a portion of the borrower's outstanding education loans into one (1) loan;
(7) operate a secondary market for postsecondary education finance instruments, including tuition certificates and education savings certificates sold by or offered through lending institutions or educational institutions; and
(8) do all other things that are necessary or incidental to performing the functions listed in subdivisions (1) through (7).
(c) The corporation shall submit an annual report to the governor, which must include detailed information on the structure, operation, and financial status of the corporation. The corporation shall conduct

an annual public hearing to receive comment from interested parties regarding the report. Notice of the hearing shall be given at least fourteen (14) days prior to the hearing in accordance with IC 5-14-1.5-5(b).
(d) The corporation shall provide in its articles of incorporation that changes in the composition of its directors or in its bylaws are subject to the approval of the governor.
(e) The corporation is subject to an annual audit by the state board of accounts. The corporation shall bear the full costs of this audit.
(f) The board of directors of the corporation may meet in executive session to discuss negotiating strategies with respect to financing arrangements or proposals, in addition to those items listed in IC 5-14-1.5-6.1.
(g) Any or all members of the board of directors may participate in a meeting of the board by means of a conference telephone or similar communications equipment by which a member can communicate with each of the other board members if at least three (3) board members are present at the meeting. Participation by these means does not violate IC 5-14-1.5.
(h) The corporation and its transferees and pledgees, so long as they are eligible lenders under a federal program, are entitled to the benefits of any guaranty given by the state student assistance commission under IC 20-12-21.1 or any successor to the state student assistance commission with respect to education loans owned or held by the corporation, its transferees, or its pledgees, as long as the corporation, its transferees, or its pledgees are eligible lenders or holders of education loans under the rules adopted under IC 4-22-2 by the state student assistance commission or a successor to the state student assistance commission.
(i) Notwithstanding any other law, the commission may not make grants for any purpose without approval by the budget agency and the governor after review by the budget committee.
As added by Acts 1980, P.L.154, SEC.1. Amended by P.L.221-1983, SEC.2; P.L.215-1985, SEC.2; P.L.237-1987, SEC.3; P.L.1-1991, SEC.136; P.L.167-1991, SEC.3; P.L.1-1992, SEC.104; P.L.291-2001, SEC.237.

IC 20-12-21.2-4
Nature of debts of corporation
Sec. 4. Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state of Indiana within the meaning of the provisions of the constitution or statutes of the state of Indiana.
As added by Acts 1980, P.L.154, SEC.1.

IC 20-12-21.2-5
Bonds and notes; principal and interest; tax exemption
Sec. 5. The principal of and the interest on bonds and notes issued by the corporation under this chapter are exempt from taxation of every kind by the state and by the municipalities and other political

subdivisions of the state, except taxes imposed under IC 6-4.1.
As added by Acts 1980, P.L.154, SEC.1. Amended by P.L.237-1987, SEC.4.

IC 20-12-21.2-6
Bonds and notes; authorized investment
Sec. 6. All banks, bankers, trust companies, savings banks and institutions, building and loan associations, saving and loan associations, investment companies, insurance companies and associations, and all executors, administrators, guardians, trustees, and other fiduciaries may legally invest any sinking funds, money, or other funds which belong to them or are within their control in any bonds or notes issued under this chapter.
As added by Acts 1980, P.L.154, SEC.1. Amended by P.L.237-1987, SEC.5.

IC 20-12-21.2-7
Termination of designation under IC 20-12-21.2-2
Sec. 7. The designation by the governor under section 2 of this chapter shall remain in effect until the general assembly provides by law for termination of the designation.
As added by Acts 1980, P.L.154, SEC.1.

IC 20-12-21.2-8
Liability of officers or directors
Sec. 8. Except for acts of fraud or intentional misconduct, an officer or director of the corporation is not individually liable for any acts or omissions regarding the exercise or performance of that person's duty to the corporation.
As added by P.L.237-1987, SEC.6.

IC 20-12-21.2-9
Security interest in education loans; perfection
Sec. 9. Notwithstanding IC 26-1-9.1-310(a), a security interest in education loans is perfected by:
(1) possession under IC 26-1-9.1-313; or
(2) filing a financing statement in the office of the secretary of state under IC 26-1-9.1-501.
As added by P.L.167-1991, SEC.4. Amended by P.L.57-2000, SEC.7; P.L.1-2001, SEC.24.

IC 20-12-21.2-10
Secondary market sale fund
Sec. 10. (a) The secondary market sale fund is established for the purpose of providing money for school assessment testing and remediation, including reading recovery programs. The fund shall be administered by the budget agency.
(b) Expenses of administering the fund shall be paid from money in the fund. The fund consists of proceeds from the sale of assets of the Indiana Secondary Market for Education Loans, Incorporated.     (c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest earned from these investments shall be credited to the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.340-1995, SEC.82. Amended by P.L.34-1996, SEC.20.



CHAPTER 21.3. CAPACITY TO CONTRACT FOR GUARANTEED STUDENT LOANS

IC 20-12-21.3-1
Full contractual capacity
Sec. 1. Students who enter into contracts for loans to finance a college education or who borrow money to defray the expense of attending any institution of higher education, shall have full legal capacity to act in their own behalf in these transactions, and with respect thereto shall be subject to any obligations arising from such contracts.
(Formerly: Acts 1973, P.L.218, SEC.3; Acts 1973, P.L.222, SEC.4.)



CHAPTER 21.4. REPEALED



CHAPTER 21.5. REPEALED



CHAPTER 21.6. REPEALED



CHAPTER 21.7. TEACHER AND SPECIAL EDUCATION SERVICES SCHOLARSHIPS

IC 20-12-21.7-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the state student assistance commission established under IC 20-12-21-4.
As added by P.L.141-1988, SEC.1.

IC 20-12-21.7-2
"Eligible institution of higher learning"
Sec. 2. As used in this chapter, "eligible institution of higher learning" means a public or private college or university that offers a student the opportunity to acquire at least a baccalaureate degree in the field of education.
As added by P.L.141-1988, SEC.1.

IC 20-12-21.7-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the minority teacher or special education services scholarship fund established under section 5 of this chapter.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.1; P.L.168-1991, SEC.1.

IC 20-12-21.7-4
"Minority"
Sec. 4. As used in this chapter, "minority" means an individual identified as black or Hispanic.
As added by P.L.141-1988, SEC.1.

IC 20-12-21.7-5
Purpose of establishment
Sec. 5. The minority teacher or special education services scholarship fund is established:
(1) as the fund pertains to minority teachers:
(A) to encourage and promote qualified minority individuals to pursue a career in teaching in accredited schools in Indiana;
(B) to enhance the number of individuals who may serve as role models for the minority students in Indiana; and
(C) in recognition of the fact that there is a shortage of minority teachers teaching in accredited schools of Indiana; and
(2) as the fund pertains to special education services:
(A) to encourage and promote qualified individuals to pursue a career in:
(i) teaching special education in accredited schools in Indiana; or                 (ii) practicing occupational or physical therapy in accredited schools in Indiana, in vocational rehabilitation centers under IC 12-12-1-4.1(a)(1), or in community mental retardation or other developmental disabilities centers under IC 12-29 (except IC 12-29-3-6) as part of the special education program; and
(B) in recognition of the fact that there is a shortage of individuals who teach special education and who provide certain other special education services in accredited schools in Indiana.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.2; P.L.168-1991, SEC.2; P.L.2-1992, SEC.728; P.L.64-2002, SEC.5.

IC 20-12-21.7-6
Administration of fund
Sec. 6. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.141-1988, SEC.1.

IC 20-12-21.7-7
Scholarships
Sec. 7. (a) Except as provided in subsection (c), the money in the fund shall be used to provide annual scholarships to minority students who qualify under section 9(a) of this chapter or individuals who qualify under section 9.1(a) of this chapter in an amount that is equal to the lesser of the following amounts:
(1) The balance of the student's total cost in attending the eligible institution for the academic year.
(2) One thousand dollars ($1,000).
(b) Subject to section 8(c) of this chapter, each scholarship awarded under subsection (a) or subsection (c) is renewable under section 9(b) of this chapter or under section 9.1(b) of this chapter, whichever applies, for a total scholarship award that does not exceed eight (8) semesters (or its equivalent).
(c) Notwithstanding subsection (a), if a minority student qualifies under section 9(a) of this chapter and demonstrates to the commission financial need in an amount greater than described in subsection (a), the annual scholarship that the minority student may receive is equal to the lesser of the following amounts:
(1) The balance of the student's total cost in attending the eligible institution for the academic year.
(2) Four thousand dollars ($4,000).
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.3; P.L.168-1991, SEC.3.
IC 20-12-21.7-8
Eligibility information; allocation of money; determination of recipients; restrictions on funds
Sec. 8. (a) The commission for higher education under IC 20-12-0.5 shall provide the commission with the most recent information concerning:
(1) the number of minority students enrolled at each eligible institution; and
(2) the number of individuals who are:
(A) enrolled at each eligible institution; and
(B) pursuing a course of study that would enable the student, upon graduation, to be:
(i) licensed to teach special education in an accredited school; or
(ii) certified to practice occupational therapy or licensed to practice physical therapy in an accredited school, in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1), or in a community mental retardation or other developmental disabilities center under IC 12-29 as part of the special education program.
(b) The commission shall allocate the available money from the fund to each eligible institution in proportion to the number of minority students enrolled at each eligible institution as described in subsection (a) based upon the information received by the commission under subsection (a).
(c) Each eligible institution shall determine the scholarship recipients under this chapter:
(1) based upon the criteria set forth in section 9 of this chapter or section 9.1 of this chapter, whichever applies, and the rules adopted by the commission under section 12 of this chapter; and
(2) with a priority on granting scholarships in the following order:
(A) Minority students seeking a renewal scholarship.
(B) Newly enrolling minority students.
(C) Special education services students seeking a renewal scholarship.
(D) Newly enrolling special education services students.
However, the eligible institution may not grant a scholarship renewal to a student for an academic year that ends later than six (6) years after the date the student received the initial scholarship under this chapter.
(d) Any funds that:
(1) are allocated to an eligible institution; and
(2) are not utilized for scholarships under this chapter;
shall be returned to the commission for reallocation by the commission to any other eligible institution in need of additional funds.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.4; P.L.168-1991, SEC.4; P.L.2-1992, SEC.729; P.L.160-1997, SEC.1; P.L.64-2002, SEC.6.
IC 20-12-21.7-9
Scholarship qualifications; minority students
Sec. 9. (a) To initially qualify for a scholarship from the fund, a minority student must:
(1) be admitted to an eligible institution of higher learning as a full-time student or already attend an eligible institution of higher learning as a full-time student;
(2) intend to pursue or, in the case of a student who is already attending an eligible institution of higher learning, pursue a course of study that would enable the student, upon graduation, to teach in an accredited school in Indiana;
(3) agree, in writing, to teach in an accredited school in Indiana at least three (3) years of the first five (5) years following that student's certification as a teacher; and
(4) meet any other minimum criteria established by the commission.
(b) To qualify for a scholarship renewal from the fund, a minority student must:
(1) comply with the criteria set forth in subsection (a); and
(2) maintain at least the cumulative grade point average:
(A) that is required by an eligible institution for admission to the eligible institution's school of education; or
(B) of 2.0 on a 4.0 grading scale or its equivalent as established by the eligible institution if the eligible institution's school of education does not require a certain minimum cumulative grade point average.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.5.

IC 20-12-21.7-9.1
Scholarship qualifications; special education teachers and physical and occupational therapy practitioners
Sec. 9.1. (a) To initially qualify for a scholarship from the fund as the fund pertains to individuals described in section 8(a)(2) of this chapter, an individual must:
(1) be admitted to an eligible institution of higher learning as a full-time student or be attending an eligible institution of higher learning as a full-time student;
(2) intend to pursue or, in the case of a student who is attending an eligible institution of higher learning, pursue a course of study that would enable the student, upon graduation:
(A) to be licensed to teach special education in an accredited school under rules adopted by the Indiana state board of education;
(B) to be certified to practice occupational therapy:
(i) in an accredited school;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except

IC 12-29-3-6; or
(C) to be licensed to practice physical therapy:
(i) in an accredited school;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except IC 12-29-3-6;
(3) agree, in writing, to:
(A) teach in an accredited school; or
(B) practice occupational therapy or physical therapy, whichever applies:
(i) in an accredited school in Indiana;
(ii) in a vocational rehabilitation center under IC 12-12-1-4.1(a)(1); or
(iii) in a community mental retardation or other developmental disabilities center under IC 12-29 except IC 12-29-3-6;
at least three (3) of the first five (5) years following the student's licensure as a teacher, certification as an occupational therapist, or licensure as a physical therapist; and
(4) meet any other minimum criteria established by the commission.
(b) To qualify for a scholarship renewal from the fund under this section, the individual must:
(1) comply with the criteria set forth in subsection (a); and
(2) maintain at least the cumulative grade point average:
(A) that is required by an eligible institution for admission to the eligible institution's school of education; or
(B) of 2.0 on a 4.0 grading scale or its equivalent as established by the eligible institution if the eligible institution's school of education does not require a certain minimum cumulative grade point average.
As added by P.L.130-1990, SEC.6. Amended by P.L.168-1991, SEC.5; P.L.2-1992, SEC.730; P.L.64-2002, SEC.7.

IC 20-12-21.7-10
Effect of student's receipt of other scholarships or financial aid
Sec. 10. The amount of the scholarship under this chapter may not be reduced because the student receives other scholarships or forms of financial aid. In addition, unless otherwise permitted under law, the amount of any other state financial aid received by a student may not be reduced because the student receives a scholarship under this chapter.
As added by P.L.141-1988, SEC.1.

IC 20-12-21.7-11
Records; information
Sec. 11. (a) The commission shall maintain complete and accurate records in implementing the program, including the following:         (1) Scholarships awarded under this chapter.
(2) The number of individuals who fulfilled the agreement described under section 9.1(a)(3) of this chapter.
(3) The number of individuals who did not fulfill the agreement described under section 9.1(a)(3) of this chapter.
(b) Each eligible institution shall provide the commission with information concerning the following:
(1) The awarding of scholarships under this chapter.
(2) The academic progress made by each recipient of a scholarship under this chapter.
(3) Other pertinent information requested by the commission.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.7.

IC 20-12-21.7-12
Rules
Sec. 12. The commission shall adopt rules under IC 4-22-2 to implement this chapter, including rules governing the enforcement of the agreements under section 9.1(a)(3) of this chapter.
As added by P.L.141-1988, SEC.1. Amended by P.L.130-1990, SEC.8.



CHAPTER 21.8. REPEALED



CHAPTER 21.9. NURSING SCHOLARSHIP FUND

IC 20-12-21.9-1
"Approved institution of higher learning"
Sec. 1. As used in this chapter, "approved institution of higher learning" has the meaning set forth in IC 20-12-21-3.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the state student assistance commission established under IC 20-12-21-4.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the nursing scholarship fund.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-4
Establishment of fund; source
Sec. 4. (a) The nursing scholarship fund is established:
(1) to encourage and promote qualified individuals to pursue a career in nursing in Indiana; and
(2) in recognition of the fact that there is a shortage of nurses in Indiana.
(b) The fund consists of the following:
(1) Appropriations by the general assembly.
(2) Gifts to the fund.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-5
Administration; investments
Sec. 5. (a) The commission shall administer the fund.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds. Interest that accrues from those investments shall be deposited in the fund.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-6
Scholarships
Sec. 6. (a) The money in the fund shall be used to provide annual scholarships to nursing students who qualify by demonstrating a

financial need and meeting the requirements listed under section 8 of this chapter in an amount that is equal to the lesser of the following amounts:
(1) The balance of the student's total cost of tuition or fees in attending the eligible institution for the academic year.
(2) Five thousand dollars ($5,000).
(b) A scholarship awarded under subsection (a) may be used only for the payment of tuition or fees that are:
(1) approved by the approved institution of higher learning that awards the scholarship; and
(2) not otherwise payable under any other scholarship or form of financial assistance specifically designated for tuition or fees.
(c) Subject to section 7(c) of this chapter, each scholarship awarded under subsection (a) is renewable under section 8(b) of this chapter for a total number of terms that does not exceed the eight (8) full-time (or part-time equivalent) semesters, or twelve (12) full-time (or part-time equivalent) quarters.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-7
Eligibility information; allocation of money; criteria; restrictions
Sec. 7. (a) The commission for higher education shall provide the commission with the most recent information concerning the number of nursing students enrolled at each eligible institution.
(b) The commission shall allocate the available money from the fund to each approved institution of higher learning that has a nursing program in proportion to the number of nursing students enrolled at each eligible institution based upon the information received by the commission under subsection (a).
(c) Each approved institution of higher learning shall determine the scholarship recipients under this chapter based upon the criteria set forth in section 8 of this chapter and the rules adopted by the commission under section 10 of this chapter. In addition, the approved institution of higher learning shall consider the need of the applicant when awarding scholarships under this chapter.
(d) The approved institution of higher learning may not grant a scholarship renewal to a student for an academic year that ends later than six (6) years after the date the student received the initial scholarship under this chapter.
(e) Any funds that:
(1) are allocated to an approved institution of higher learning; and
(2) are not utilized for scholarships under this chapter;
shall be returned to the commission for reallocation by the commission to any other eligible institution in need of additional funds.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-8
Scholarship qualifications      Sec. 8. (a) To initially qualify for a scholarship from the fund, a nursing student must:
(1) be admitted to an approved institution of higher learning as a full-time or part-time nursing student;
(2) agree, in writing, to work as a nurse in any type of health care setting in Indiana for at least two (2) years following graduation;
(3) meet any other minimum criteria established by the commission; and
(4) demonstrate a financial need for the scholarship.
(b) To qualify for a scholarship renewal from the fund, a nursing student must:
(1) comply with the criteria set forth in subsection (a);
(2) maintain at least the cumulative grade point average:
(A) that is required by an approved institution of higher learning for admission to the approved institution of higher learning; or
(B) equivalent to 2.0 on a 4.0 grading scale, as established by the approved institution of higher learning, if the institution's nursing program does not require a certain minimum cumulative grade point average; and
(3) demonstrate a continuing financial need for the scholarship.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-9
Records; information
Sec. 9. (a) The commission shall maintain complete and accurate records in implementing the program, including the following:
(1) Scholarships awarded under this chapter.
(2) The number of individuals who fulfilled the agreement described under section 8(a)(2) of this chapter.
(3) The number of individuals who did not fulfill the agreement described under section 8(a)(2) of this chapter.
(b) Each eligible institution shall provide the commission with information concerning the following:
(1) The awarding of scholarships under this chapter.
(2) The academic progress made by each recipient of a scholarship under this chapter.
(3) Other pertinent information requested by the commission.
As added by P.L.118-1990, SEC.12.

IC 20-12-21.9-10
Rules
Sec. 10. The commission shall adopt rules under IC 4-22-2 necessary to carry out this chapter, including rules governing the enforcement of the agreements under section 8(a)(2) of this chapter.
As added by P.L.118-1990, SEC.12.



CHAPTER 22. REPEALED



CHAPTER 22.1. PART-TIME STUDENT GRANT PROGRAM AND FUND

IC 20-12-22.1-1
"Academic term"
Sec. 1. As used in this chapter, "academic term" means a semester or a quarter, whichever applies.
As added by P.L.166-1991, SEC.5.



CHAPTER 23. INDIANA UNIVERSITY: GENERAL POWERS

IC 20-12-23-1
Recognition as university of the state
Sec. 1. Indiana University is hereby recognized as the university of the state.
(Formerly: Acts 1852, 1RS, c.114, s.1.) As amended by P.L.2-1988, SEC.613.



CHAPTER 24. INDIANA UNIVERSITY: ELECTION OF TRUSTEES

IC 20-12-24-1
Election; terms; incumbents
Sec. 1. The trustees of Indiana University shall hereafter be elected for such terms of service, and in such manner as is herein provided, and the terms of service of the trustees now in office, and of those hereafter elected, shall expire on the first day of July of the year in which such terms are to end.
(Formerly: Acts 1891, c.53, s.1.)

IC 20-12-24-2
Election by alumni
Sec. 2. (a) Three (3) members of the board of trustees shall be elected by the alumni of the university in the manner provided in this chapter. In the year in which the term of any member of the board of trustees elected by the alumni will expire, a successor to such trustee shall be elected by the alumni of the university, to serve for a term of three (3) years from the first day of July next succeeding the election. When a vacancy occurs in the membership of the board of trustees who are elected by the alumni, because of death, resignation, or any other reason, such vacancy shall be filled by election by the alumni, for the unexpired term.
(b) The members of the board of trustees who are elected under this section must be alumni of the university.
(Formerly: Acts 1891, c.53, s.2; Acts 1931, c.51, s.1; Acts 1973, P.L.230, SEC.1.) As amended by P.L.210-1995, SEC.1; P.L.109-1999, SEC.1.

IC 20-12-24-3
Appointment by governor
Sec. 3. Five (5) members of the board of trustees shall be appointed by the governor for terms of three (3) years. When a vacancy occurs in the membership of the board of trustees who are appointed by the governor, because of death, resignation, removal from the state, or for any other reason, such vacancy shall be filled by an appointment of the governor for the unexpired term.
(Formerly: Acts 1891, c.53, s.3; Acts 1931, c.51, s.2.) As amended by P.L.20-1984, SEC.200.

IC 20-12-24-3.5
Student member of board of trustees; appointment by governor
Sec. 3.5. The governor shall appoint to the board of trustees a member who must be a full-time student of Indiana University during the two (2) year tenure of the appointment. To aid the governor in the selection of the student member, a search and screen committee is created consisting of one (1) representative of the governor and at least four (4) students chosen by the elected student government representatives of the student body, including at least one (1) student

from each campus of the university, main and regional. The committee shall establish the mode and criteria to be used in the selection of student nominees to serve on the board of trustees. The committee shall submit a list of at least ten (10) names to the governor for his consideration. The governor shall select one of these names for appointment as a trustee of the university in accordance with the provisions of this chapter.
(Formerly: Acts 1975, P.L.245, SEC.2.)

IC 20-12-24-4
Registry of names and addresses of alumni
Sec. 4. A registry of the names and addresses of the alumni of the university shall be kept, and corrected from time to time, by the president of the university or his designated representative. The alumni of the university shall consist of those persons who have been awarded a degree by the trustees of the university as recommended by the faculty.
(Formerly: Acts 1891, c.53, s.4; Acts 1931, c.51, s.3; Acts 1973, P.L.230, SEC.2.)

IC 20-12-24-5
Nomination of trustees by alumni
Sec. 5. Any one hundred (100) or more alumni of the university may file with the librarian of the university on or before the first day of April in each year a written nomination for a trustee to be elected by the alumni at the next election. Following such first day of April, but not later than the first day of June, a list of all candidates nominated under this section shall be mailed by said librarian to each alumnus at the alumnus' address.
(Formerly: Acts 1891, c.53, s.5; Acts 1973, P.L.230, SEC.3.) As amended by P.L.210-1995, SEC.2.

IC 20-12-24-6
Date of election
Sec. 6. The election of members of the board of trustees shall be held at the university on the secular day immediately preceding July 1, at the hour of nine o'clock in the forenoon. At such time a trustee shall be elected to serve for a term of three years from the first day of July next succeeding his election, and any trustee or trustees whom the alumni are entitled to elect to complete any unexpired term or terms.
(Formerly: Acts 1891, c.53, s.6; Acts 1931, c.51, s.4; Acts 1973, P.L.230, SEC.4.)

IC 20-12-24-7
Absentee ballots of alumni
Sec. 7. Each alumnus may send to the librarian, over his signature, at any time prior to the election of such trustee or trustees, the vote for such trustee or trustees which he would be entitled to cast if personally present at such election. The ballots and the containers in

which such ballots are submitted shall be prepared and furnished by the librarian and shall be so designed as to enable the librarian to ascertain the name of the voter, and to determine whether he is entitled to participate in such election, without knowing for whom the voter casts his ballot. The librarian shall deliver all such votes so cast to such election, to be opened and counted at such election, together with the votes cast by those alumni who are personally present and entitled to vote at such election. No alumnus shall be entitled to cast more than one (1) vote. The person receiving the greatest number of votes cast shall be declared elected trustee. If two (2) or more persons shall receive an equal and the greatest number of votes cast, the librarian shall cast lots to determine which of such persons shall be declared elected trustee.
(Formerly: Acts 1891, c.53, s.7; Acts 1931, c.51, s.5; Acts 1973, P.L.230, SEC.5.)



CHAPTER 25. INDIANA UNIVERSITY: TERM OF TRUSTEES

IC 20-12-25-1
Existing trustees unaffected
Sec. 1. Nothing contained in IC 20-12-24 shall be so construed as to abridge, alter, or change the term of any trustee who is serving as such on June 30, 1931, but such trustee shall serve for the term for which he was elected as he would have done if IC 20-12-24 had not been passed, but the successor of any trustee shall be elected as provided in IC 20-12-24.
(Formerly: Acts 1931, c.51, s.6.) As amended by P.L.2-1988, SEC.618.



CHAPTER 26. INDIANA UNIVERSITY: AVAILABILITY OF SCHOLARSHIPS

IC 20-12-26-1
Transferability of scholarships
Sec. 1. All scholarships in the state university, issued for or founded upon subscription monies paid by individuals towards the construction of the university buildings, or any of them, or the right to use said scholarships for any session or sessions of the college year in said institution, may be transferred or sold by the holders thereof for a valuable consideration.
(Formerly: Acts 1857, c.66, s.1.)



CHAPTER 27. INDIANA UNIVERSITY: PERPETUAL SCHOLARSHIPS

IC 20-12-27-1
Contingent fee on perpetual scholarships; purchase of scholarships by trustees
Sec. 1. The contingent fee on perpetual scholarships issued by the trustees of the state university shall not be more than one dollar ($1) per session; provided, that the trustees are hereby authorized to purchase said scholarships whenever in their opinion it is for the best interests of the university, at not more than ninety cents ($0.90) to the dollar, by giving notice in some newspaper published in the city of Bloomington that they are ready to purchase said scholarships, and after the date of such notice, no person shall be entitled to any benefits under the provisions of said scholarships, except to sell the same, as is provided in this section.
(Formerly: Acts 1861(ss), c.49, s.1.) As amended by P.L.2-1988, SEC.619.



CHAPTER 28. INDIANA UNIVERSITY: STATE GEOLOGIST

IC 20-12-28-0.5
Definitions
Sec. 0.5. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Department" refers to the department of natural resources created by IC 14-9-1-1.
(c) "Survey" refers to the Indiana geological survey established as a part of the university by this chapter.
(d) "Trustees" refers to the board of trustees of Indiana University established by IC 20-12-23-2.
(e) "University" refers to Indiana University.
As added by P.L.151-1993, SEC.19. Amended by P.L.1-1995, SEC.68.

IC 20-12-28-1
State geologist; faculty member; selection; duties
Sec. 1. (a) The state geologist, while holding the office of state geologist, shall be regarded as a member of the faculty of the university. The state geologist may be appointed to a full-time or part-time position on the faculty of the university.
(b) The state geologist shall be chosen by the university. The state geologist shall serve for an indefinite period at the pleasure of the university.
(c) The state geologist shall direct the collection and archiving of rock, mineral, soil, and other geologic samples. These samples shall be retained, as considered proper by the state geologist, at the university.
(Formerly: Acts 1861(ss), c.48, s.3.) As amended by P.L.151-1993, SEC.20.

IC 20-12-28-2
Geological survey; establishment; direction and control
Sec. 2. (a) The Indiana geological survey is established as a part of the university.
(b) The head of the survey is the state geologist.
(c) The survey is under the direction and control of the trustees to:
(1) continue the geological and scientific survey of Indiana;
(2) continue the work of discovering, developing, and preserving the mineral, energy, and ground water resources of Indiana; and
(3) have charge of the state geological sample collection.
As added by P.L.151-1993, SEC.21. Amended by P.L.161-1996, SEC.1.

IC 20-12-28-3
Geological survey; purpose
Sec. 3. (a) The survey shall do the following:         (1) Provide geologic information about the energy, mineral, and ground water resources and geologic related hazards of Indiana.
(2) Provide services that include:
(A) the archiving of rock cores, well cuttings, other subsurface geologic information, and other physical and chemical data on geologic materials; and
(B) the collection and storage of data.
(3) Provide public service, information, and educational programs.
(4) Engage in research.
(5) Participate in cooperative studies and contractual projects with the department and other agencies of state and federal government.
(6) Participate in cooperative studies and contractual projects with universities.
(7) Disseminate published maps and reports.
(b) The survey may also do the following through contractual agreements:
(1) Provide the department with information on the geologic occurrence of ground water and the vulnerability of this resource to contamination.
(2) Provide to the department and other state agencies geologic information needed for the effective regulation of the mineral, water, and energy resources of Indiana.
(3) At the request of the department, perform geotechnical investigations for a variety of mine reclamation programs.
(4) Provide general geotechnical consultation and assistance as may be needed from time to time.
As added by P.L.151-1993, SEC.22.

IC 20-12-28-4
Advisory council; members; duties
Sec. 4. (a) The president of the university may appoint a geological survey advisory council.
(b) The council, when appointed, shall consist of nine (9) or more persons who shall be selected with regard to their experience and knowledge concerning the public needs or enterprises served by the geological survey.
(c) The president of the university shall specify the length of the term for which members of the council are appointed.
(d) Each member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The advisory council shall meet with the state geologist from time to time, at the call of the state geologist, to make recommendations concerning:         (1) the functions and performance of the survey; and
(2) the appropriation and funding of the survey.
(f) Recommendations made by the council may also concern the effectiveness and efficiency of the survey and other matters.
(g) Recommendations and reports of the council shall be directed to the following:
(1) The governor.
(2) The budget agency.
(3) The president of the university.
(4) The director of the department.
As added by P.L.151-1993, SEC.23.

IC 20-12-28-5
Enforcement of laws
Sec. 5. The state geologist and the university shall confer from time to time with the director of the department concerning the enforcement of laws that address conservation issues and the development of natural resources.
As added by P.L.151-1993, SEC.24.

IC 20-12-28-6
Appropriations to support operation of survey; liability for costs; satisfaction of claims
Sec. 6. (a) Appropriations to support the operations of the survey shall be made to Indiana University by separate line item.
(b) It is intended that the trustees and the university shall not be responsible for the expenses and cost of operating and maintaining the survey except as the appropriations and the income generated by contracts and other operations of the survey shall suffice. If at any time the trustees determine that it is no longer feasible for the survey to be a part of the university, the director of the department and the governor shall be advised as promptly as possible so that the state may make other arrangements to fulfill the mission of the survey.
(c) The state, and not the trustees or the department, shall defend against and be liable to satisfy claims against the survey arising from the performance by the survey of the powers and duties set forth in section 3 of this chapter.
As added by P.L.151-1993, SEC.25.



CHAPTER 29. INDIANA UNIVERSITY: SCHOOL OF MEDICINE

IC 20-12-29-1
Medical school authorized; additional provisions
Sec. 1. The trustees of Indiana University are hereby authorized to conduct a medical school in Marion County, Indiana, and to receive gifts of real estate and other property on behalf of the state of Indiana for the maintenance of medical education in said county, conditioned that said trustees shall conduct as an integral part of the Indiana University School of Medicine a full four (4) years' course in medicine in said Marion county, Indiana: Provided, That there shall be no discrimination for or against any school or system of medicine in the university, and that all or each of the schools or systems of medicine now recognized by the state shall have adequate opportunity to teach the practice of medicine in the university according to the principles advocated by them respectively, and it shall be the duty of the trustees of Indiana University to provide such instruction in as thorough a manner as the means at their disposal will permit, and as nearly as possible to provide the same quality of instruction whenever a reasonable demand shall be made for the same: Provided, further, That premedical or other collegiate work done in any college or university of Indiana, which is recognized by the state board of education of Indiana as a standard college or university, shall be received and credited in the Indiana University School of Medicine upon the same conditions as work of the same kind, grade and amount done in the department of liberal arts of Indiana University.
(Formerly: Acts 1909, c.40, s.1.)



CHAPTER 29.5. ANATOMICAL EDUCATION PROGRAM

IC 20-12-29.5-1
"Anatomical education program"
Sec. 1. As used in this chapter, "anatomical education program" means the program that provides for the:
(1) acquisition of cadavers for educational purposes for use in health education programs at institutions of higher learning;
(2) distribution of the cadavers to institutions of higher learning;
(3) utilization of the cadavers for educational purposes by institutions of higher learning; and
(4) final disposition of the cadavers.
As added by P.L.238-1987, SEC.1.

IC 20-12-29.5-2
"Cadaver"
Sec. 2. As used in this chapter, "cadaver" means a whole human postmortem body that:
(1) has been donated under IC 29-2-16;
(2) is unclaimed by a relative or other legal representative and that would otherwise be required to be buried at public expense; or
(3) is otherwise legally procured by the Indiana University School of Medicine.
As added by P.L.238-1987, SEC.1.

IC 20-12-29.5-3
"Health education program"
Sec. 3. As used in this chapter, "health education program" refers to an accredited program of study offered by an institution of higher learning in which the curriculum requires the observation, examination, or dissection of a cadaver by a student enrolled in the program.
As added by P.L.238-1987, SEC.1.

IC 20-12-29.5-4
"Institution of higher learning"
Sec. 4. As used in this chapter, "institution of higher learning" means a university, college, or other educational institution that:
(1) operates in Indiana; and
(2) offers a health education program leading to a baccalaureate, graduate, or postgraduate degree in a health related field, such as:
(A) medicine;
(B) dentistry;
(C) optometry;
(D) nursing;
(E) physical therapy;             (F) occupational therapy; or
(G) other allied health fields.
As added by P.L.238-1987, SEC.1.

IC 20-12-29.5-5
Administration of program
Sec. 5. (a) The dean of the Indiana University School of Medicine or the dean's designee shall administer the anatomical education program in accordance with policies adopted by the dean or the dean's designee under section 6(1) of this chapter.
(b) In administering the anatomical education program, the dean or the dean's designee shall:
(1) administer body bequests made to institutions of higher learning under IC 29-2-16; and
(2) maintain written records of all transactions undertaken under the anatomical education program.
(c) In administering the anatomical education program, the dean or the dean's designee may through the trustees of Indiana University:
(1) enter into contracts; and
(2) employ qualified staff either on a full-time or part-time basis, including a licensed funeral director to assist in the operation and coordination of the anatomical education program.
As added by P.L.238-1987, SEC.1.

IC 20-12-29.5-6
Duties of dean of Indiana University School of Medicine
Sec. 6. The dean of the Indiana University School of Medicine or the dean's designee shall do the following:
(1) Adopt policies necessary to administer the anatomical education program, including the formulation of standards governing the following:
(A) Acceptance of cadavers under the anatomical education program.
(B) Anatomical health education programs.
(C) Embalming procedures.
(D) Facilities in which cadavers may be stored and examined.
(E) Security.
(F) Use of the cadavers.
(G) Transportation of cadavers.
(H) Maintenance of written records.
(I) Final disposition of cadavers.
(2) Approve for involvement in the anatomical education program institutions of higher learning that satisfactorily comply with all standards and policies adopted by the dean or the dean's designee.
(3) Annually review the operation and administration of the anatomical education program, including review of the

following aspects of the anatomical education program:
(A) Budget appropriation.
(B) Revenue received.
(C) Costs incurred.
(D) Written records maintained by the program.
(4) Determine the fees to be assessed institutions of higher learning for the use of cadavers under the anatomical education program.
(5) Address current issues that directly or indirectly affect the operation of the anatomical education program.
As added by P.L.238-1987, SEC.1.



CHAPTER 29.7. ADULT STEM CELL RESEARCH CENTER

IC 20-12-29.7-1
"Center"
Sec. 1. As used in this chapter, "center" refers to an adult stem cell research center established under section 2 of this chapter to carry out the duties specified by this chapter.
As added by P.L.126-2005, SEC.7.

IC 20-12-29.7-2
Authority to establish adult stem cell research center
Sec. 2. The board of trustees of Indiana University may establish an adult stem cell research center.
As added by P.L.126-2005, SEC.7.

IC 20-12-29.7-3
Administration of center by the school of medicine
Sec. 3. The center must be under the administration of the school of medicine.
As added by P.L.126-2005, SEC.7.

IC 20-12-29.7-4
Appointment of center director
Sec. 4. The dean of the school of medicine shall appoint the director of the center.
As added by P.L.126-2005, SEC.7.

IC 20-12-29.7-5
Authorization for funds to support center
Sec. 5. The board of trustees of Indiana University may receive, accept, hold, and apply donations, bequests of funds, property, gifts, and other income in support of the center's purposes.
As added by P.L.126-2005, SEC.7.

IC 20-12-29.7-6
Center requirements
Sec. 6. The center shall:
(1) conduct a thorough and comprehensive needs assessment of the state of science of adult stem cell research; and
(2) develop strategies to move Indiana University into the forefront of the nation in its capacity to attract and retain adult stem cell researchers.
As added by P.L.126-2005, SEC.7.



CHAPTER 30. INDIANA UNIVERSITY: STATE MEDICAL EDUCATION PLAN

IC 20-12-30-1
Statewide medical education plan; establishment; provisions
Sec. 1. In order to retain and attract more physicians by the state of Indiana, the Indiana University school of medicine shall establish a plan for state-wide medical education. Said plan should provide supplemental income for interns and residents based on the policies recommended by the medical education board. Included in this plan should be a state-wide communications network for television, audio, and computer library service. This plan should provide for Indiana University school of medicine to establish working relationships or community clinical teaching and training programs with the cooperation of the medical profession, hospitals, and clinics. Such sites shall be chosen by the medical education board which shall include in its consideration Indianapolis, Lafayette, cities of Lake County, Michigan City, South Bend, Fort Wayne, Bluffton, Marion, Muncie, Kokomo, Richmond, Terre Haute, Vincennes, Evansville, Jeffersonville, and other areas when adequate preparation and funds will allow such a program. The plan should include formal teaching opportunities for intern and resident training and advanced medical education throughout the state. The plan should also establish the positions and partially or wholly fund additional off-campus Indiana university medical faculty and directors of medical education located throughout the state with appointment mainly in local communities. It should expand continuing medical education programs for interns and residents on a state-wide basis. Medical institutions throughout the state could apply for grants-in-aid to the medical education board or the Indiana university school of medicine for financial support of personnel or programs. It would permit funding of programs not affiliated with Indiana university school of medicine.
(Formerly: Acts 1967, c.286, s.1.)

IC 20-12-30-2
Medical education board; establishment; membership; qualification; term
Sec. 2. There is hereby established a medical education board, consisting of seven (7) persons; the dean of the Indiana University School of Medicine, who shall be, ex officio, a member of the board and shall serve as its chairman; the commissioner of the state department of health by virtue of his office; and five (5) members appointed by the governor. One (1) of the members appointed by the governor shall be a director of medical education of an Indiana hospital not owned or operated by Indiana University; one (1) shall be a hospital administrator in a hospital not owned or operated by Indiana University and not the hospital administrator for the hospital of the director of medical education herein provided; one (1) shall be a citizen of this state who is neither a physician nor a hospital administrator; and two (2) shall be physicians holding unlimited

licenses to practice medicine in Indiana. Neither of the two (2) physicians may be a director of medical education, but one (1) must be practicing in the specialty of family practice. The terms of office of the five (5) members appointed by the governor shall be three (3) years beginning January 1 of the year of appointment and continuing until the member's successor is appointed and qualified. If a membership on the board should become vacant prior to the expiration of the term, the governor shall appoint a replacement of similar representative status to fill the unexpired term.
(Formerly: Acts 1967, c.286, s.2; Acts 1974, P.L.100, SEC.2.) As amended by P.L.2-1992, SEC.731.

IC 20-12-30-2.1
Board; meetings
Sec. 2.1. Board: Meetings. The board shall meet initially at the call of the governor, and thereafter not less than twice each year.
(Formerly: Acts 1974, P.L.100, SEC.3.)

IC 20-12-30-2.2
Board; compensation
Sec. 2.2. Board: Compensation. The board members shall receive no salary but shall be allowed a per diem for each day actually spent by them upon the business of the board, and may be reimbursed for any travel expenses incurred by them in the performance of their responsibilities under this chapter.
(Formerly: Acts 1974, P.L.100, SEC.4.)

IC 20-12-30-2.3
Board; administrative
Sec. 2.3. The state budget agency shall provide for necessary office space and secretarial personnel as is requested by the board and is required for the conduct of the board's business. Board expenses may include necessary rent, salaries, and other necessary administrative expenses. Payment for such expenses shall come from monies appropriated by Acts 1974, P.L.100, SECTION 8.
(Formerly: Acts 1974, P.L.100, SEC.5.) As amended by P.L.2-1988, SEC.620.

IC 20-12-30-2.5
Intent of IC 20-12-30-3
Sec. 2.5. It is the intent of section 3 of this chapter to assist in annually preparing, educating, and retaining more than one hundred (100) physicians for family practice in Indiana. Family practice programs are necessary to teach the latest scientific care of common diseases to provide health care for the maximum number of citizens in Indiana.
As added by P.L.1-1989, SEC.43.

IC 20-12-30-3
Hospital education and training plans      Sec. 3. The medical education board shall establish policies for the use and expenditure of the money hereby appropriated for intern-residency and appropriate graduate programs. The board shall set standards for qualification for participation under the provisions of this chapter. These shall include, but not be limited to, the following:
(a) An educational plan and a training schedule shall be presented to the board by the hospital for each program for which it desires assistance under this chapter at the time of its application to the board.
(b) The board shall be reasonably certain that the educational program of the hospital will provide a high degree of academic excellence.
(c) A physician, who shall not be the hospital administrator, shall be charged with the primary responsibility of supervising the educational program of the hospital.
(d) One individual shall be charged with directing each resident training program in a medical specialty in the hospital in order for the residency to receive funds provided by this chapter. The individual shall attend one professional state or national meeting in his specialty or one post-graduate course, not to include those provided in the local hospital with which he is affiliated, in this specialty each year; and should show evidence of progressive competence in the field of medical education.
(e) Each hospital participating in this program shall provide a post-graduate education program to be made available to doctors in private practice in the local area. For each residency training program, there shall be at least one post-graduate course in this specialty each year.
(f) The board shall periodically review the educational program provided by a participating hospital to assure that the program provides a reasonable amount of both formal and practical training and that the formal sessions shall be presented insofar as practicable as often as scheduled in the educational plan of the hospital. The review shall include at least one (1) visit to each participating hospital by the board or its delegated representative each year.
(g) Nothing in this chapter shall in any way compromise the accreditation of the participating hospital by the American Hospital Association, the American Medical Association, the American Osteopathic Hospital Association, the American Osteopathic Association or the Association of American Medical Colleges.
In addition to the programs already provided for in this section, the board shall provide financial support for the development, enlargement and continuation of graduate training programs in family practice for physicians which shall prepare them for the specialty of family practice. The term "family practice" means that medical specialty which is called family practice and which provides personal physicians who serve as first medical contacts for patients, who provide a means of entering the health care system, and who accept responsibility for a patient's total health care.     Funding for family practice residency programs shall provide supplemental support to eligible hospitals in behalf of the education of family medicine residents in accordance with the policies recommended by the medical education board.
Appropriations to the medical education board from the general fund for the board's use in developing, enlarging, and continuing graduate training programs in family practice shall be placed in a separate fund to be called the "family practice residency fund." Amounts in this fund do not revert to the general fund at the close of any fiscal year.
(Formerly: Acts 1967, c.286, s.3; Acts 1974, P.L.100, SEC.6.) As amended by Acts 1979, P.L.218, SEC.1.

IC 20-12-30-4
Medical education advisory board; establishing fiscal policies for intern residency and appropriate graduate programs
Sec. 4. The medical education advisory board shall establish policies for the use and expenditure of the money hereby appropriated for and in the intern residency and appropriate graduate program section of this chapter but shall not establish or recommend policies for the teaching, training, and educational program section of this chapter.
(Formerly: Acts 1967, c.286, s.4.) As amended by P.L.2-1988, SEC.621.



CHAPTER 30.3. MEDICAL CENTER DEVELOPMENT AGENCIES

IC 20-12-30.3-1
Definitions
Sec. 1. As used in this chapter:
"Agency" means a medical center development agency.
"Board of commissioners" includes, in the case of a county having a consolidated city, the city-county council.
"County council" includes, in the case of a county having a consolidated city, the city-county council.
"Medical center" includes a hospital building or complex of buildings in which medical education, internship programs, medical research, paramedical training, and any related or equivalent activities are systematically carried on in addition to the usual functions of hospitals.
As added by Acts 1980, P.L.8, SEC.117.

IC 20-12-30.3-2
Creation of agency
Sec. 2. The board of commissioners of a county may create a medical center development agency as a public agency and instrumentality of the county to be known as the ________ County Medical Center Development Agency.
As added by Acts 1980, P.L.8, SEC.117.

IC 20-12-30.3-3
Executive board; appointment; removal
Sec. 3. (a) The board of commissioners of the county may appoint in writing five (5) residents of the county as members of the executive board of the agency. Original appointments to the board under this subsection shall be made in the following manner:
(1) One (1) member for a term of two (2) years.
(2) Two (2) members for a term of three (3) years.
(3) Two (2) members for a term of four (4) years.
(b) The county council may appoint in writing two (2) residents of the county as members of the executive board of the agency. Original appointments to the board shall be made in the following manner:
(1) One (1) member for a term of two (2) years.
(2) One (1) member for a term of four (4) years.
(c) All persons subsequently appointed serve a term of four (4) years, and a person may be reappointed for a subsequent term or terms. If a member of the executive board who was appointed by the board of commissioners dies, resigns, is removed, or ceases to be a resident of the county, the board of commissioners shall appoint another qualified person to fill the remainder of the unexpired term. If a member of the executive board who was appointed by the county council dies, resigns, is removed, or ceases to be a resident of the county, the county council shall appoint another qualified person to

fill the remainder of the unexpired term.
(d) Persons appointed to the executive board must be knowledgeable and interested in the community health and medical care needs of the county and other areas of concern related to the development of a county medical center. However, only two (2) of the five (5) board members who are appointed under subsection (a) of this section may be medical practitioners, administrators of a medical or health facility in the county, or on the faculty of a medical institution in the county.
(e) A member of the executive board may be removed from office for neglect of duty, incompetence, inability to perform his duties, or any other good cause by an order of the circuit court in the county in which the agency is located, subject to the following procedure:
(1) A complaint may be filed by any person against the member setting forth the charges preferred.
(2) The cause shall be placed on the advanced calendar and tried as other civil causes are tried by the court without a jury.
(3) If the charges are sustained, the court shall declare the office and term vacant.
(4) A change of venue from the judge may be granted upon motion, but a change of venue from the county may not be taken.
As added by Acts 1980, P.L.8, SEC.117. Amended by P.L.96-1983, SEC.8.

IC 20-12-30.3-4
Meetings; rules and regulations; fiscal officer
Sec. 4. (a) Executive board members originally appointed shall meet for the purpose of organization within thirty (30) days after their appointment at a time and place designated by the board of commissioners. The executive board may elect from among their number the officers that are considered necessary for the conduct of business, but including at a minimum a president and vice president. The terms of office shall be established by rules, regulations, or bylaws.
(b) Executive board members may adopt the bylaws, rules, and regulations that they consider necessary to carry out the powers and duties imposed upon the agency by this chapter. The rules, regulations, and bylaws are public records, and a copy of them must be available at all reasonable times in the circuit court clerk's office for inspection by the public.
(c) In addition to the organizational meeting, other regular and special meetings shall be held at the times and with notice that the executive board fixes. A majority of the members constitutes a quorum, and the concurrence of a majority of the full membership is necessary to authorize any action. Board members serve without pay but are entitled to reimbursement for necessary expenses in amounts that are approved by the board of commissioners and the county council of the county.
(d) The county treasurer shall act as the fiscal officer for the

agency without additional compensation. The treasurer shall receive all funds provided for the agency and deposit the funds in a separate account. The funds shall be paid out on an order of the executive board by the treasurer after any necessary approvals stipulated in this chapter.
As added by Acts 1980, P.L.8, SEC.117.

IC 20-12-30.3-5
Pecuniary interests of members prohibited
Sec. 5. An executive board member may not have a pecuniary interest in any contract, employment, purchase, or sale made under this chapter. A transaction made in which a member has such an interest is void, and the member is subject to removal as provided in this chapter.
As added by Acts 1980, P.L.8, SEC.117.

IC 20-12-30.3-6
Powers and duties of board
Sec. 6. (a) The executive board must act in conformance with any statewide plan for medical education directed by the general assembly. The board has the following powers and duties:
(1) To devise a comprehensive plan for the development of a medical center within the county. The comprehensive plan must be recommended to and approved by the board of commissioners and the county council, if applicable, but only after the plan has been reviewed at one (1) or more public hearings within the county. The plan shall be developed through:
(A) consultation with the respective local plan commissions;
(B) surveys of existing public and private medical facilities;
(C) studies of land-use plans for the county;
(D) identification of county-wide medical or health services that are deficient and that could be provided by a medical center;
(E) identification of sources of medical, paramedical, and other personnel to staff or augment the staff of a medical center; and
(F) study and identification of any other pertinent factors, problems, and needs to be resolved within the plan.
(2) To hire or contract with qualified persons to assist the board in carrying out its powers and responsibilities. The board may hire a director who may hire qualified persons or contract with them with the approval of the executive board. The number of persons hired, their compensation, and the terms of contracts are subject to review in advance by the county council, who may alter the contracts and fix the number of the persons and their compensation.
(3) To apply for, receive, and expend federal, state, private, local, or other funds that may be made available for the purposes of the agency and to meet any conditions that may be attached to the expenditure of them, all with the prior approval of the county council, and subject to all state statutes and

regulations governing them. The county council may appropriate to the agency the proceeds of a tax levied to fund a medical center cumulative building fund or equivalent fund established under statute.
(4) To inform the board of commissioners, county council, and other interested parties at least once every three (3) months of the progress of plans for development, construction, or improvement of medical center facilities.
(5) To make and enter into all contracts and agreements necessary or incidental to the performance of the duties and execution of powers provided in this chapter on behalf of the county, with the approval of the county council.
(b) After approval of and in compliance with the comprehensive plan for development of a medical center, the executive board of the agency has the following powers and duties:
(1) To condemn, appropriate, purchase, and hold any real estate needed or useful in connection with a building or buildings constructed or to be constructed for the purposes of this chapter, on behalf of the county, all with the prior approval of the board of commissioners and the county council.
(2) To design, order, contract for, and have constructed, or to make all necessary and desirable improvements in, facilities for use as a medical center, all with the approval of the county council.
(3) To provide for the equipment of the medical center and any appurtenant facilities, with the approval of the county council.
(4) To do all things with respect to its assigned responsibilities and jurisdiction that may additionally be required by the county council, both before and after adoption of the comprehensive plan.
(5) To develop annual budgets to be submitted to the county council for inclusion in the county budget.
As added by Acts 1980, P.L.8, SEC.117.

IC 20-12-30.3-7
Comprehensive plan
Sec. 7. (a) The comprehensive plan must be proposed to the board of commissioners. The board of commissioners may, upon receipt of the plan, reject the plan or direct its amendment by ordinance or resolution.
(b) The plan may be officially adopted only by ordinance or resolution of the board of commissioners and approval by the county council. After official adoption, the agency shall implement the plan under the general guidance and approval of the board of commissioners and county council.
(c) Rejection of all or any part of a comprehensive plan by the board of commissioners is not a final rejection, but the agency may propose additional comprehensive plans to the board of commissioners for further action under this chapter.
As added by Acts 1980, P.L.8, SEC.117.
IC 20-12-30.3-8
Construction
Sec. 8. This chapter does not give the agency the power to levy taxes or issue bonds or confer upon it the status of a municipal corporation. The agency may act only on behalf of the county, as approved by the board of commissioners or county council under this chapter, and is considered to be an administrative instrumentality of the county.
As added by Acts 1980, P.L.8, SEC.117.



CHAPTER 30.5. INDIANA STATEWIDE MEDICAL EDUCATION SYSTEM

IC 20-12-30.5-1
Establishment of system
Sec. 1. There is hereby established the Indiana Statewide Medical Education System.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-2
Centers included in system
Sec. 2. The Indiana Statewide Medical Education System shall include, but not be limited to, centers for comprehensive medical education established in cooperation with existing medical and educational institutions in Gary, Fort Wayne, Lafayette, Evansville, South Bend, Terre Haute, and Muncie, Indiana. These centers shall be known separately and respectively as Indiana University School of Medicine-Northwest (on the campus of Indiana University-Northwest), Indiana University School of Medicine-Fort Wayne (on the campus of Indiana University-Purdue University Fort Wayne), Indiana University School of Medicine-Lafayette (on the campus of Purdue University), Indiana University School of Medicine-Evansville (on the campus of the University of Southern Indiana), Indiana University School of Medicine-South Bend (on the campus of the University of Notre Dame), Indiana University School of Medicine-Terre Haute (on the campus of Indiana State University), and Indiana University School of Medicine-Muncie (on the campus of Ball State University).
(Formerly: Acts 1971, P.L.337, SEC.1.) As amended by P.L.246-2005, SEC.125.

IC 20-12-30.5-3
Director and advisory council; appointment
Sec. 3. A director shall be jointly appointed for each center in the system by the office of Dean of the Indiana University School of Medicine and the local cooperating institution or institutions and hold a joint appointment with the local cooperating institutions. An advisory council shall also be appointed by each local center to provide as effectively as possible for a high degree of support and advice from the lay and professional communities.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-4
Budgets for center; expansion of medical education program
Sec. 4. The administration of the Indiana University School of Medicine shall be responsible for planning and implementing the orderly development and expansion of a medical education program in each center in cooperation with the director and staff of the cooperating institutions. Budgets for each center shall be proposed by the centers for review and approval by the Dean of the Indiana

University School of Medicine, whose office shall be charged with the responsibility for fiscal administration.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-5
Joint faculty appointments
Sec. 5. Joint faculty appointments shall be made by the Indiana University School of Medicine and the participating institutions of higher education.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-6
Admission of students and development of curriculum
Sec. 6. The Indiana University School of Medicine shall be responsible for selection, admission, and assignment of students, curricular development and evaluation, and accreditation.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-7
Admission of students in 1971
Sec. 7. Medical students shall be admitted in 1971 to those centers which, in the judgment of the Indiana University School of Medicine, have developed appropriate faculty, facilities, and curricula consistent with the accreditation standards of the joint commission on accreditation of the American Medical Association and the Association of Medical Colleges.
(Formerly: Acts 1971, P.L.337, SEC.1.)

IC 20-12-30.5-8
Systematic evaluation of statewide medical educational system
Sec. 8. In order to insure continuing educational excellence, the Indiana University School of Medicine shall provide for periodic, systematic evaluation of the Indiana Statewide Medical Education System in cooperation with the Governor's Commission on Medical Education or its successor body.
(Formerly: Acts 1971, P.L.337, SEC.1.)



CHAPTER 30.6. INDIANA SPINAL CORD AND HEAD INJURY RESEARCH CENTERS

IC 20-12-30.6-1
"Center" defined
Sec. 1. As used in this chapter, "center" refers to a spinal cord and head injury research center established under this chapter.
As added by P.L.53-1998, SEC.1.

IC 20-12-30.6-2
Establishment of centers authorized
Sec. 2. The trustees of Indiana University and of Purdue University are authorized to establish two (2) spinal cord and head injury centers to advance the methods of treatment of spinal cord and head injuries as follows:
(1) One (1) center must be located in Indianapolis, with faculty and staff from Indiana University, and focus on basic research with an emphasis on clinical research into medical treatments for injuries to the central nervous system.
(2) One (1) center must be located in West Lafayette, with faculty and staff from Purdue University, and focus on basic research with an emphasis on applied research for the pre-clinical testing of injuries to the central nervous system that have occurred in animals.
As added by P.L.53-1998, SEC.1.

IC 20-12-30.6-3
Participation in research projects
Sec. 3. A center may participate in research projects:
(1) with another center; or
(2) with hospitals and medical centers.
As added by P.L.53-1998, SEC.1.



CHAPTER 31. INDIANA UNIVERSITY: JAMES WHITCOMB RILEY HOSPITAL

IC 20-12-31-1
Establishment of James Whitcomb Riley Hospital for Children
Sec. 1. The board of trustees of Indiana University is hereby authorized and directed, to establish, in the city of Indianapolis, a hospital, to be known as the James Whitcomb Riley Hospital for Children, for the treatment of children afflicted with any disease, defect, or physical deformity which may be relieved or improved by proper medical and surgical attention. The said board of trustees is authorized to construct and equip the necessary buildings, with accommodations for not less than two hundred (200) patients, with offices, quarters for officers, nurses, and employees, and other necessary appurtenances. Such buildings shall be specially designed and equipped for the application of the most approved methods in the diagnosis and medical and surgical treatment of afflicted children and shall be located in convenient proximity to the Robert W. Long Hospital and the Indiana University School of Medicine, on a site now owned by the state of Indiana, and under the control of the said board of trustees, or on a site which may after May 31, 1921, be acquired by said board of trustees for the purpose of this chapter.
(Formerly: Acts 1921, c.266, s.1.) As amended by P.L.2-1988, SEC.622.



CHAPTER 31.5. WILLIAM H. COLEMAN HOSPITAL FOR WOMEN, OF INDIANA UNIVERSITY

IC 20-12-31.5-1
Acceptance of gift
Sec. 1. The gift of William H. Coleman for the establishment and maintenance of a hospital in Marion County, Indiana, and to provide clinical facilities for students in connection with the Indiana University school of medicine contained in the proposal set forth in Acts 1927, c.213, s.1 is accepted by the state for the uses and purposes named in that section.
As added by P.L.1-1989, SEC.44.



CHAPTER 32. INDIANA UNIVERSITY: SCHOOL OF DENTISTRY

IC 20-12-32-1
Transfer of Indiana Dental College equipment to Indiana University
Sec. 1. The board of trustees of Indiana University is hereby authorized and directed to purchase and accept for and on behalf of the state of Indiana, all the furniture, fixtures, school equipment, now belonging to the Indiana Dental College, Indianapolis, Indiana, a corporation formed and existing under the laws of the state of Indiana: Provided, however, That such furniture, fixtures and school equipment shall be free and clear of all liens and encumbrances and that title to such furniture, fixtures and school equipment, and the bill of sale transferring the same be approved by the attorney-general of the state of Indiana as being good and sufficient.
(Formerly: Acts 1925, c.104, s.1.)

IC 20-12-32-2
Student fees for dental college
Sec. 2. The board of trustees of Indiana University shall continue to charge each student not less than the fees now charged by the Indiana Dental College, to wit: Tuition fees, two hundred twenty-five dollars ($225) per year; matriculation fee, five dollars ($5.00); diploma fee, fifteen dollars ($15.00): Provided, however, That all fees and unexpended balances shall belong to said board of trustees of Indiana University and be used by said board for specific purposes connected with the dental college.
(Formerly: Acts 1925, c.104, s.2.)

IC 20-12-32-3
Indiana University School of Dentistry; authority to operate and maintain
Sec. 3. The board of trustees of Indiana University is hereby authorized and directed to operate and maintain the dental college as a department of Indiana University, to be known as the Indiana University School of Dentistry.
(Formerly: Acts 1925, c.104, s.3.)



CHAPTER 32.5. INDIANA UNIVERSITY: FORT WAYNE SCHOOL OF FINE ARTS

IC 20-12-32.5-1
Acquisition of property
Sec. 1. The board of trustees of Indiana University may acquire from the Fort Wayne Art Institute any tangible or intangible personal property and any real property of the Fort Wayne School of Fine Arts as the board may determine to be necessary for the operation of the school.
As added by Acts 1976, P.L.106, SEC.1.

IC 20-12-32.5-2
Board of trustees; operation
Sec. 2. The board of trustees of Indiana University may operate as a part of Indiana University the Fort Wayne School of Fine Arts, charging tuition, granting degrees, and leasing property as the board deems advisable.
As added by Acts 1976, P.L.106, SEC.1.



CHAPTER 33. INDIANA UNIVERSITY: PUBLIC HEALTH DEPARTMENT

IC 20-12-33-1
Public health department authorized
Sec. 1. As soon as practicable after February 28, 1945, the trustees of Indiana University are authorized to establish in the medical school a department of public health and to provide adequate equipment and competent personnel to carry out the purpose of this chapter.
(Formerly: Acts 1945, c.66, s.1.) As amended by P.L.2-1988, SEC.623.

IC 20-12-33-2
Short courses in public health for professionals authorized
Sec. 2. In addition to instruction of students in public health problems, personnel and equipment shall be provided, which in conjunction with the state department of health may provide short courses in public health practice to physicians, in dental health practice to dentists and in public health for nurses and all other persons desiring to develop a technical understanding in public health matters. Such courses may also be provided for lay groups in phases of public health and sanitary measures appropriate to the occupation or profession of such group, and such short courses may be held at any convenient place within the state; courses for nurses shall be planned in cooperation with the director of nursing education within the university.
(Formerly: Acts 1945, c.66, s.2.) As amended by P.L.2-1992, SEC.732.

IC 20-12-33-3
Tuition fee for short courses
Sec. 3. The school of medicine shall be authorized to charge and collect a tuition fee for such short courses, but the amount of such fee shall be no greater than actual cost, and if in the discretion of the trustees acting in conjunction with the state department of health, a tuition fee at cost would tend to discourage attendance in any short course, the tuition fee may be decreased or waived entirely as to all persons taking the course.
(Formerly: Acts 1945, c.66, s.3.) As amended by P.L.2-1992, SEC.733.



CHAPTER 34. INDIANA UNIVERSITY: TOXICOLOGY DEPARTMENT

IC 20-12-34-1
Establishment authorized
Sec. 1. As soon as practicable after March 12, 1957, the trustees of Indiana University are hereby authorized to establish in the Indiana University School of Medicine a state department of toxicology and to provide adequate equipment and competent personnel to carry out the purpose of this chapter.
(Formerly: Acts 1957, c.132, s.1.) As amended by P.L.2-1988, SEC.624.

IC 20-12-34-2
Analyses by department; expert testimony by personnel
Sec. 2. The department of toxicology shall conduct analyses for poisons, drugs and alcohols upon human tissues and fluids submitted by Indiana coroners, prosecutors, prosecuting attorneys, sheriffs, duly authorized officials of the Indiana state police and Indiana city police departments, and by officials of the Indiana University Medical Center hospitals in cases of suspected poisoning or intoxication of human beings, and to report these analytical findings to the official requesting such analyses; and to consult with Indiana coroners and coroner's physicians regarding the interpretation of the above analytical findings. The personnel of the department shall furnish expert testimony regarding the analytical findings in all hearings required by law including criminal prosecutions growing out of such findings.
(Formerly: Acts 1957, c.132, s.2.)

IC 20-12-34-3
Instruction in toxicology
Sec. 3. The department shall also give instruction in toxicology to medical students and physicians being trained at the Indiana University School of Medicine, and shall train properly qualified students desiring to become toxicologists. The personnel of the department shall also train police technicians and other persons selected by the dean of the Indiana University School of Medicine, or his representative, to conduct some of the simpler chemical tests for intoxication.
(Formerly: Acts 1957, c.132, s.3.)

IC 20-12-34-4
Research on detection of toxic compounds; treatment research
Sec. 4. The department shall conduct research on the detection of toxic compounds which may be components of drugs or medicines or may be present in pesticides used for agricultural or other purposes, and shall conduct research on the treatment of poisoning from these substances.
(Formerly: Acts 1957, c.132, s.4.)
IC 20-12-34-5
Visiting local laboratories; examining local personnel for competence
Sec. 5. The personnel of such department shall make periodic visits to various state, county, city and hospital laboratories in Indiana which are performing analyses for alcohol upon materials from the human body, which analytical results may be used in criminal prosecutions, for the purpose of examining the person conducting such tests relative to his competence to reliably perform such analyses, and for the purpose of inspecting the apparatus and chemicals employed in making such analyses; and this department shall keep a record of said examiners' findings.
(Formerly: Acts 1957, c.132, s.5.)



CHAPTER 34.5. DATA BANK FOR DNA POPULATION STATISTICS

IC 20-12-34.5-1
"Department"
Sec. 1. As used in this chapter, "department" refers to the department of medical genetics of the Indiana University school of medicine.
As added by P.L.37-1990, SEC.3.

IC 20-12-34.5-2
"Data bank"
Sec. 2. As used in this chapter, "data bank" refers to the data bank for DNA population statistics established under section 3 of this chapter.
As added by P.L.37-1990, SEC.3.

IC 20-12-34.5-3
Establishment and administration
Sec. 3. The data bank for DNA population statistics is established. The department shall administer the data bank. The data bank consists of information obtained under section 4 of this chapter.
As added by P.L.37-1990, SEC.3.

IC 20-12-34.5-4
Data included in bank
Sec. 4. All nonidentifying data concerning allele frequencies and demographics that are generated by a laboratory conducting DNA analysis for use in Indiana shall be submitted by the laboratory to the department for inclusion in the data bank.
As added by P.L.37-1990, SEC.3.

IC 20-12-34.5-5
Information provided upon payment of fee
Sec. 5. The department shall provide DNA population statistics derived from information in the data bank to a person requesting the statistics who has paid the fee required by the department under section 6 of this chapter.
As added by P.L.37-1990, SEC.3.

IC 20-12-34.5-6
Fee for distribution of statistics
Sec. 6. The department may impose a reasonable fee for distribution by the department of DNA population statistics under section 5 of this chapter.
As added by P.L.37-1990, SEC.3.



CHAPTER 35. PURDUE UNIVERSITY: ESTABLISHMENT

IC 20-12-35-1
Acceptance of federal acts
Sec. 1. The state of Indiana accepts and claims the benefits of the provisions of said Acts of Congress, July 2, 1862, and April 14, 1864, and assents to all the conditions and provisions in said acts contained.
(Formerly: Acts 1865, c.45, s.1.) As amended by P.L.5-1988, SEC.108.

IC 20-12-35-2
Creation as body corporate
Sec. 2. The governor of this state, for the time being, and Alfred Pollard of Gibson, Smith Vawter of Jennings, Henry Taylor of Tippecanoe, and Lewis Burke, of Wayne, and their successors, are created a body corporate, under the name of "The Trustees of the Indiana Agricultural College."
(Formerly: Acts 1865, c.45, s.2.)

IC 20-12-35-3
Sale of scrip; investment of proceeds
Sec. 3. Said trustees shall, by the hand of their treasurer, claim and receive from the secretary of the interior the land scrip to which this state is entitled by the provisions of said Acts of Congress July 2, 1862, and April 14, 1864; and, under their direction, said treasurer shall sell the same, in such manner and at such times as shall be most advantageous to the state, and shall invest the proceeds thereof, and any interest that may accrue thereon, in the stocks of the United States or of this state yielding not less than five (5) percent per annum upon the par value of the stocks; and said principal and interest shall continue to be so invested, until further provision shall be made by the general assembly of this state for fulfilling the requirements of said Act of Congress.
(Formerly: Acts 1865, c.45, s.5.) As amended by P.L.5-1988, SEC.109.



CHAPTER 36. PURDUE UNIVERSITY: GENERAL POWERS

IC 20-12-36-1
Acceptance of donations
Sec. 1. The donations offered by John Purdue, as set forth and communicated to the forty-sixth general assembly in the message of the governor, on April 16, 1869, and the donations offered by the county of Tippecanoe, the trustees of the Battle Ground Institute, and the trustees of the Battle Ground Institute of the Methodist Episcopal Church, as set forth and communicated to the general assembly, at the 1869 Regular Session, in the message of the governor of January 27, 1869, be, and the same are hereby accepted by the state of Indiana.
(Formerly: Acts 1869(ss), c.6, s.1.) As amended by P.L.2-1988, SEC.625.

IC 20-12-36-2
Location of college
Sec. 2. The college contemplated and provided by the act of congress, approved July 2, 1862, entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts," is hereby located in Tippecanoe County, at such point as may be determined before the first day of January, 1870, by a majority vote of the trustees of the Indiana Agricultural College; and the faith of the state is hereby pledged that the location so made shall be permanent.
(Formerly: Acts 1869(ss), c.6, s.2.)

IC 20-12-36-3
Name of institution
Sec. 3. In consideration of the said donation by John Purdue, amounting to one hundred and fifty thousand dollars ($150,000), and of the further donation of one hundred (100) acres of land appurtenant to the institution, and on condition that the same be made effectual, the said institution, from and after the date of its location as aforesaid, shall have the name and style of "Purdue University"; and the faith of the state is hereby pledged that said name and style shall be the permanent designation of said institution, without addition thereto or modification thereof.
(Formerly: Acts 1869(ss), c.6, s.3.)

IC 20-12-36-4
Powers and duties of trustees
Sec. 4. From and after the date of the location made as aforesaid, the corporate name of the trustees of the Indiana Agricultural College shall be "The Trustees of Purdue University"; and they shall take in charge, have, hold, possess and manage, all and singular, the property and money comprehended in said donations, as also the fund derived from the sale of the land scrip donated under said act of

Congress, and the increase thereof, and all money or other property which may hereafter at any time be donated to and for the use of said institution. They shall also have power to organize said university in conformity with the purposes set forth in said act of Congress, holding their meetings at such times and places as they may agree on, a majority of their number constituting a quorum. They shall provide a seal; have power to elect all professors and teachers, removable at their pleasure; fix and regulate compensations, including programs of fringe benefits and retirement benefits that may be supplemental to or in lieu of state retirement programs established by statute for public employees; do all acts necessary and expedient to put and keep said university in operation; and make all bylaws, rules, and regulations required or proper to conduct and manage the same.
(Formerly: Acts 1869(ss), c.6, s.4.) As amended by P.L.46-1988, SEC.10.

IC 20-12-36-5
John Purdue; member of trustees; advisory power
Sec. 5. In further consideration of his said donation, John Purdue shall, from and after May 6, 1869, be added as a member of said trustees of the Indiana Agricultural College, and he shall also be a member of said trustees of Purdue University; should he at any time cease to be such member, he shall be continued as an advisory member of said trustees; and he shall, during his lifetime, have visitorial power for the purpose of inspecting the property, real and personal, of said university, recommending to the trustees such measures as he may deem necessary for the good of the university, and investigating the financial concerns of the corporation. And he is authorized to make report of his examination, inspection, and inquiries to the general assembly at any session thereof.
(Formerly: Acts 1869(ss), c.6, s.5.) As amended by P.L.2-1988, SEC.626.

IC 20-12-36-6
Future amendments or repeals authorized
Sec. 6. This chapter shall be subject to future amendment or repeal, except so far as it provides for the acceptance of donations, the location of the college, the name and style thereof, and the rights and privileges conferred upon John Purdue.
(Formerly: Acts 1869(ss), c.6, s.6.) As amended by P.L.2-1988, SEC.627.



CHAPTER 37. PURDUE UNIVERSITY: APPOINTMENT AND TERM OF TRUSTEES

IC 20-12-37-1
Appointment of trustees
Sec. 1. The board of trustees of Purdue University shall consist of ten (10) members, to be appointed for such term of service and in such manner as is herein provided, and that the terms of all trustees shall terminate on the first day of July of the year in which their terms of office expire.
(Formerly: Acts 1921, c.155, s.1; Acts 1975, P.L.245, SEC.3.)



CHAPTER 38. PURDUE UNIVERSITY: TRUSTEES

IC 20-12-38-1
Officers of board; treasurer's bond
Sec. 1. Said trustees shall, at their first meeting after their appointment, and every two (2) years thereafter choose a president of said board, and they shall at such meeting and every two (2) years thereafter, and whenever a vacancy occurs, elect by ballot a secretary and treasurer, neither of whom shall be a member of the board, whose compensation shall be fixed by the trustees. The said treasurer shall give such bond to the state of Indiana in any sum not less than fifty thousand dollars ($50,000), for the faithful execution of his trust, with sufficient sureties, as said trustees may require; and he shall receive, take charge of, and under the direction of said trustees, manage all stocks and funds belonging to said university.
(Formerly: Acts 1875, c.81, s.4; Acts 1891, c.34, s.1.)



CHAPTER 39. PURDUE UNIVERSITY: DEDICATION OF PUBLIC STREETS

IC 20-12-39-1
Dedication of certain land as public street
Sec. 1. The trustees of Purdue University are hereby empowered to dedicate for a public street, adjoining the town of West Lafayette, Indiana, a strip of land thirty (30) feet in width, and described as follows: Beginning at the southeast corner of the lands owned by said university, and running thence north along the east side of said university lands to the state road, a distance of about thirteen hundred and fifty (1,350) feet.
(Formerly: Acts 1893, c.38, s.1.)

IC 20-12-39-2
Power to dedicate additional streets
Sec. 2. The trustees of Purdue University are hereby empowered to dedicate for public streets such strips of lands extending through or along the grounds owned by said university as they may deem for the best interest of said university.
(Formerly: Acts 1893, c.38, s.2.)



CHAPTER 40. PURDUE UNIVERSITY: AGRICULTURAL STATISTICS

IC 20-12-40-1
Establishment
Sec. 1. There is hereby established the Indiana agricultural statistics service at Purdue University.
(Formerly: Acts 1925, c.91, s.1.) As amended by P.L.40-1993, SEC.59.



CHAPTER 41. REPEALED



CHAPTER 42. REPEALED



CHAPTER 42.1. PURDUE UNIVERSITY: COOPERATIVE EXTENSION SERVICE

IC 20-12-42.1-1
Establishment
Sec. 1. The office of the cooperative extension service, referred to as the service, is established in each county. Each county council shall appropriate, annually, the amount of money that the county council considers necessary to pay secretarial and clerical employees, travel expenses of the county extension educators, rent, office supplies, equipment, and incidental expenses. Each county council may appropriate additionally for salaries and other personnel costs of the county extension educators.
(Formerly: Acts 1975, P.L.240, SEC.3.) As amended by P.L.40-1993, SEC.62.

IC 20-12-42.1-2
Staff
Sec. 2. Each county service must have one (1) administrator and may have other staff members in agriculture, home economics, youth, and other subject matter specialties. The director of the state service of Purdue University, with the approval of the president and board of trustees of Purdue University, shall appoint all county service personnel. These appointees are members of the Purdue University staff. When these appointments have been made, the state shall pay to the trustees of Purdue University for the state service the sums appropriated in the biennial budget to maintain staff in each county; the state service shall then pay to the county extension educators at least that sum as a part of the educator's salary.
(Formerly: Acts 1975, P.L.240, SEC.3.) As amended by P.L.40-1993, SEC.63.

IC 20-12-42.1-3
County extension educators; duties
Sec. 3. Each county extension educator under the supervision of the state service of Purdue University shall:
(1) provide and carry on educational programs in agricultural production, home economics, family living, management, public affairs, community development, and recreation;
(2) assist other university programs of education, research and assistance established for the welfare of the citizens of Indiana;
(3) conduct 4-H club and other work with youth;
(4) give information and council to producers, distributors, and consumers regarding production, processing and marketing and utilization of agricultural products;
(5) give counsel and technical assistance that will concern the soil fertility and other natural resources; and
(6) cooperate with farmers, farmers' organizations, home economics organizations, and other rural and urban organizations.
(Formerly: Acts 1975, P.L.240, SEC.3.) As amended by P.L.40-1993,

SEC.64.

IC 20-12-42.1-4
County claims
Sec. 4. All claims covering the salaries and travel expenses of county extension educators to be paid from county funds shall be submitted monthly to the state service of Purdue University for approval for matching federal funds. The county extension educators may then file any approved claims with the county auditor who shall draw his warrant on the county treasury for their payment. All claims covering other expenses of the county extension office shall be filed directly with the county auditor who shall draw the county auditor's warrant on the county treasury for payment. The county auditor shall provide an annual summary of such expenditures to the Purdue University cooperative extension service.
(Formerly: Acts 1975, P.L.240, SEC.3.) As amended by P.L.40-1993, SEC.65.



CHAPTER 43. REPEALED



CHAPTER 44. REPEALED



CHAPTER 44.1. PURDUE UNIVERSITY: AGRICULTURAL EXPERIMENT STATION

IC 20-12-44.1-1
Authorization; maintenance and operation
Sec. 1. (a) The trustees of Purdue University may maintain and operate at Purdue University an agricultural experiment station to be known as the office of agricultural research programs. The office of agricultural research programs may, as the agency of the state of Indiana, receive the cooperative funds from the United States Department of Agriculture provided to agricultural experiment stations.
(b) The intent of this section is to continue without change the substantive effect of Acts 1889, c.3.
As added by Acts 1982, P.L.15, SEC.28. Amended by P.L.40-1993, SEC.66.



CHAPTER 45. REPEALED



CHAPTER 46. REPEALED



CHAPTER 47. REPEALED



CHAPTER 48. REPEALED



CHAPTER 49. REPEALED



CHAPTER 50. PURDUE UNIVERSITY: AIRPORT

IC 20-12-50-1
Public use of airport authorized; tax exemption of leasehold interests
Sec. 1. (a) The trustees of Purdue University, a corporation, may declare all or any part of the Purdue University Airport and its facilities a public airport, and authorize by contract, license, lease or otherwise, public use of the airport, and its facilities. The trustees may determine the term and application of any agreement entered into under this section. This section does not apply to facilities required solely for educational or research activities at the university.
(b) Notwithstanding any other statute, the leasehold estate of any lessee, or the lessee's assigns, created under this section including any permanent structure erected on the property by the lessee, or the lessee's assigns, is exempt from property taxation.
(Formerly: Acts 1947, c.146, s.1.) As amended by P.L.60-1988, SEC.22.

IC 20-12-50-2
Powers of trustees regarding airport
Sec. 2. The control of such airport shall be under the board of trustees of the trustees of Purdue University and such board of trustees shall be empowered to:
(a) establish standards and promulgate reasonable rules and regulations, consistent with state and federal rules regarding such matters, governing the use of such airport as a public airport;
(b) establish, collect, and receive reasonable fees for the use of said airport and its facilities;
(c) accept, receive, and receipt for federal monies, and other monies, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of Purdue University Airport and other air navigation facilities incident thereto, and sites therefor, and to comply with the provisions of the laws of the United States, the state of Indiana, and any rules and regulations made thereunder for the expenditure of such monies upon the Purdue University Airport and other air navigation facilities incident thereto; and
(d) effectuate the purpose and intent of this chapter.
(Formerly: Acts 1947, c.146, s.2.) As amended by P.L.2-1988, SEC.628.



CHAPTER 51. PURDUE UNIVERSITY: SCHOLARSHIPS

IC 20-12-51-1
Student appointments; basis and qualifications
Sec. 1. The board of trustees of Purdue University, upon the recommendation of the faculty of said institution, may appoint annually not less than two (2) students or scholars from each county in this state. The recommendations for said appointments shall be based upon such tests, examinations, and records as may be prescribed by said faculty. Students or scholars so appointed shall be entitled to enter, remain, and receive instruction upon the same conditions, qualifications, and regulations prescribed for other students in the university; provided, however, that every student admitted to said university by virtue of this section shall in no wise be chargeable for the payment of any tuition or incidental fees.
(Formerly: Acts 1935, c.184, s.1.) As amended by P.L.2-1988, SEC.629.



CHAPTER 52. REPEALED



CHAPTER 53. INDIANA STATE UNIVERSITY: DORMITORIES

IC 20-12-53-1
Issuance of bonds authorized; terms of bonds; use of proceeds
Sec. 1. (a) Whenever the board of trustees of Indiana State University shall find that a necessity exists for the building of a dormitory for the housing of students, and when such board shall find that sufficient funds for the erection and construction thereof will not be available out of the revenues and funds of such university in the year in which such necessity may be found to exist, then such board of trustees may issue and sell the bonds of such board in any amount that such board may so find not to be available out of the said revenues and funds of such university, and not exceeding the total estimated cost of the erection and construction of such dormitory, which cost shall first be estimated and found by such board. Such bonds may be issued by such board of trustees in such denomination, and with such maturities, and shall bear such rate of interest, payable semiannually, as such board may fix and determine, but such bonds shall not be sold for less than par. Such bonds may be sold either privately, or at public letting, as such board may determine. The principal and interest of such bonds, when sold, shall be a primary, fixed charge against the net income of such dormitory; and such net income shall be applied by such board in payment of the principal and interest of such bonds as the same shall become due, until full and final payment of all such bonds and interest. Whenever the net income of such dormitory in any year shall not be sufficient to meet the total amount of principal and interest of such bonds falling due in such year, then such board may pay the balance of such principal and interest so falling due out of any of the other revenues and funds of such university which may be available therefor.
(b) Such bonds shall be executed by the name of such board being signed thereto by the president and treasurer of such board and attested by the secretary of such board.
(c) The proceeds of sale of any such bonds in each and every case shall be applied solely to the building of a dormitory, and to the payment of principal and interest of such bonds if a surplus should exist after completion and full payment for the erection and construction of such a building.
(Formerly: Acts 1925, c.89, s.1.) As amended by Acts 1981, P.L.11, SEC.108.

IC 20-12-53-2
Sale of excess heat or power from certain plant
Sec. 2. Whenever any heat or power plant belonging to Indiana State University or Ball State University or operated by the board of trustees of either university has sufficient capacity to furnish and generate heat or power, or both, in excess of that needed for the various buildings and other structures and appliances of the university, then the board of trustees authorized to sell and dispose

of, upon terms and conditions as it may fix and determine, any or all of the excess heat or power, or both, to any hospital, charitable or public institution, or developer that has entered into a financing agreement with the board of trustees of the university under IC 20-12-1.5. However, the recipient of the heat or power, or both, must do all piping and make all connections necessary to receive the heat or power, or both.
(Formerly: Acts 1925, c.89, s.2.) As amended by P.L.138-1988, SEC.3.



CHAPTER 54. REPEALED



CHAPTER 55. REPEALED



CHAPTER 56. INDIANA STATE UNIVERSITY: BOARD OF TRUSTEES; POWERS AND DUTIES

IC 20-12-56-1 Repealed
(Repealed by P.L.217-1985, SEC.5.)



CHAPTER 57. BALL STATE UNIVERSITY: TRANSITIONAL PROVISIONS

IC 20-12-57-1
State Teachers College Board designated as Ball State University Board of Trustees
Sec. 1. The name of the body corporate created by law and known and designated as the "State Teachers College Board" is hereby changed to "Ball State University Board of Trustees."
(Formerly: Acts 1965, c.3, s.1.)

IC 20-12-57-2
Ball State Teachers College; name changed to Ball State University
Sec. 2. The name of Ball State Teachers College, located and established at Muncie, Indiana, is hereby changed to "Ball State University."
(Formerly: Acts 1965, c.3, s.2.)

IC 20-12-57-3
Powers, rights, privileges, duties, rules, and regulations to remain intact
Sec. 3. All powers, rights, privileges, duties and obligations, statutory, contractual, or of whatever kind, of the board and the institution shall remain in full force and unchanged, and all property and funds now held and used by them shall continue to be so held and used, notwithstanding the change of the name of the board and the institution, but henceforth under the designation of these new names. All laws, regulations, ordinances, deeds, contracts and other instruments of whatever kind now in effect concerning and referring to Indiana State Normal School and Indiana State Normal School Eastern Division and to the board of trustees of Indiana State Normal School and to Ball State Teachers College and the State Teachers College Board and to any public state normal school of the state, shall be deemed to refer to and apply to Ball State University and the Ball State University board of trustees with equal force and effect.
(Formerly: Acts 1965, c.3, s.3.)



CHAPTER 57.5. BALL STATE UNIVERSITY: BOARD OF TRUSTEES

IC 20-12-57.5-1
Ball State University; continuance
Sec. 1. (Ball State University: Continuance) The state university located and established at Muncie, Indiana is perpetuated under the name of "Ball State University" together with its board of trustees hereafter designated as the "Ball State University Board of Trustees" or Board of Trustees, subject to the provisions of this chapter and all other laws governing the affairs of their predecessors.
(Formerly: Acts 1971, P.L.339, SEC.1.)



CHAPTER 58. REPEALED



CHAPTER 59. BALL STATE UNIVERSITY: COLLEGE OF ARCHITECTURE AND PLANNING

IC 20-12-59-1
Construction and operation authorized
Sec. 1. Ball State University board of trustees is hereby empowered to erect, construct, equip, furnish, operate, and control, as a division of Ball State University, a college of architecture and planning to be known as the Ball State College of Architecture and Planning. The board may acquire by purchase, lease, condemnation, gift, or otherwise such property, real and personal, as in its judgment is necessary to establish such a college and the board may use any property acquired before July 1, 1965, by Ball State University for such purposes. Title to all property so acquired by Ball State University, including the improvements thereon, shall be taken and held by and in the name of said board in its corporate capacity for the purposes of this chapter.
(Formerly: Acts 1965, c.267, s.1.) As amended by P.L.2-1988, SEC.634.

IC 20-12-59-2
Contracts for construction or alteration
Sec. 2. The construction, alteration, or repair of any facility for the Ball State College of Architecture and Planning shall be contracted for in accordance with and pursuant to IC 20-12-3.
(Formerly: Acts 1965, c.267, s.2.) As amended by P.L.2-1988, SEC.635.



CHAPTER 60. SOUTHERN INDIANA, INDIANA STATE, AND BALL STATE UNIVERSITY SCHOLARSHIPS

IC 20-12-60-1
Student appointments; qualifications and benefits
Sec. 1. The board of trustees and faculty of:
(1) the University of Southern Indiana;
(2) Indiana State University;
(3) Ball State University; and
(4) Vincennes University;
may appoint annually to the university under their respective jurisdiction not less than two (2) students or scholars from each county in this state. The nominations shall be made on the basis of scholarship and superior mental ability. Scholars appointed under this section are entitled to enter, remain, and receive instruction in the respective university for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, the respective universities. However, any student attending the respective university under this chapter shall not be chargeable for the payment of any contingent fees, and these appointments may be made from students eligible to enter the respective university or students in attendance at the respective university.
(Formerly: Acts 1935, c.100, s.1; Acts 1955, c.221, s.1; Acts 1965, c.304, s.1.) As amended by P.L.218-1985, SEC.14; P.L.162-1996, SEC.1.



CHAPTER 61. IVY TECH STATE COLLEGE

IC 20-12-61-1
Purpose of chapter
Sec. 1. It shall be the primary purpose of this chapter to provide educational opportunities and appropriate workforce development, assessment, and training services to:
(1) employees of employers whose productivity and competitiveness will be enhanced by targeted employee education and training courses and programs delivered in the employer's workplace;
(2) students who require additional education before enrolling in college level courses at either a two (2) year or a four (4) year institution;
(3) those who have graduated from high school and are more interested in continuing their education in a general, liberal arts, occupational, or technical program at a two (2) year, nonresidential college;
(4) those who have graduated from high school and want to earn credits that will transfer to a four (4) year college;
(5) those students who do not complete work at a four (4) year college or who are referred by a four (4) year college to Ivy Tech;
(6) those students who complete their work at a four (4) year college but would like to supplement that education to improve existing skills or acquire new skills; and
(7) adult workers needing and desiring retraining or additional training of an occupational or technical nature for the workplace.
(Formerly: Acts 1963, c.371, s.1.) As amended by P.L.2-1988, SEC.636; P.L.5-1995, SEC.19; P.L.127-2005, SEC.16.

IC 20-12-61-1.2
"Ivy Tech"
Sec. 1.2. As used in this chapter, "Ivy Tech" refers to Ivy Tech Community College of Indiana.
As added by P.L.30-1987, SEC.5. Amended by P.L.5-1995, SEC.20; P.L.127-2005, SEC.17.

IC 20-12-61-1.4
"Regional board"
Sec. 1.4. As used in this chapter, "regional board" refers to a regional board of trustees established under section 10 of this chapter.
As added by P.L.30-1987, SEC.6.

IC 20-12-61-1.6
"Regional institute"
Sec. 1.6. As used in this chapter, "regional institute" means a

regional institute established under section 10 of this chapter.
As added by P.L.30-1987, SEC.7.

IC 20-12-61-1.8
"State board"
Sec. 1.8. As used in this chapter, "state board" refers to the board of trustees of Ivy Tech.
As added by P.L.30-1987, SEC.8. Amended by P.L.5-1995, SEC.21.

IC 20-12-61-1.9
"Vacancy"
Sec. 1.9. As used in this chapter, "vacancy" includes the expiration of a term of office.
As added by P.L.213-1989, SEC.1.

IC 20-12-61-2
Establishment of institution; assessment and training services; economic and workforce development support
Sec. 2. (a) There shall be, and hereby is created and established, a two (2) year state college to be devoted primarily to providing the following:
(1) Educational opportunities for the citizens of Indiana as described in section 1 of this chapter.
(2) Assessment and training services described in subsection (b).
(b) Ivy Tech Community College of Indiana shall help promote education and economic development by providing assessment and training services for the citizens of Indiana that include, but are not limited to, the following:
(1) Determining the skills needed for specific jobs.
(2) Determining whether particular individuals have the skills needed to:
(A) do specific jobs; or
(B) qualify for specific skill certifications.
(3) Developing and delivering training programs designed to help individuals:
(A) acquire the skills needed to do specific jobs;
(B) obtain specific skill certifications; or
(C) improve the quality of the individual's work product.
(c) Ivy Tech Community College of Indiana shall meet the needs of state and local officials, employers, and labor organizations by designing and delivering educational and training courses and programs. The primary objective of this effort shall be to provide economic and workforce development support to the state's employers and communities by meeting their needs for better educated and trained, more productive, and more competitive employees and citizens.
(Formerly: Acts 1963, c.371, s.2a; Acts 1965, c.219, s.1; Acts 1971, P.L.340, SEC.1.) As amended by P.L.5-1995, SEC.22; P.L.130-2000, SEC.1; P.L.127-2005, SEC.18.
IC 20-12-61-3
Name of institution
Sec. 3. Said educational institution shall be called "Ivy Tech Community College of Indiana", but authority is hereby given to its governing board of trustees, as hereinafter described, to change the name of the institution, with the approval of the governor of the state of Indiana.
(Formerly: Acts 1963, c.371, s.3.) As amended by P.L.5-1995, SEC.23; P.L.127-2005, SEC.19.

IC 20-12-61-4
Board of trustees; membership
Sec. 4. (a) Ivy Tech shall be governed by a board of trustees appointed by the governor. The number of members of the state board must equal the number of regions established under section 9 of this chapter. Each member of the state board must have knowledge or experience in one (1) or more of the following areas:
(1) Manufacturing.
(2) Commerce.
(3) Labor.
(4) Agriculture.
(5) State and regional economic development needs.
(6) Indiana's educational delivery system.
One (1) member of the state board must reside in each region established under section 9 of this chapter. Appointments shall be for three (3) year terms, on a staggered basis.
(b) No one who holds an elective or appointed office of the state is eligible to serve as a member of the state board. A member of a regional board may be appointed to the state board, but must then resign from the regional board.
(Formerly: Acts 1963, c.371, s.4; Acts 1971, P.L.340, SEC.2.) As amended by P.L.30-1987, SEC.9; P.L.5-1995, SEC.24; P.L.20-2000, SEC.1.

IC 20-12-61-5
Powers and duties of trustees
Sec. 5. (a) The state board is a body corporate and politic and shall be known by the name of "The Trustees of Ivy Tech Community College of Indiana", except when the name is altered, as provided in this chapter. In the corporate name and capacity the state board may sue and be sued, plead and be impleaded, in any court of record, and by that name shall have perpetual succession.
(b) The state board has responsibility for the management and policies of Ivy Tech and its regional institutes within the framework of laws enacted by the general assembly. The state board shall select and employ a president of the institution, with qualifications set out, and other staff and professional employees as are required.
(Formerly: Acts 1963, c.371, s.5.) As amended by P.L.30-1987, SEC.10; P.L.5-1995, SEC.25; P.L.127-2005, SEC.20.
IC 20-12-61-6
Vacancies on board of trustees
Sec. 6. (a) The governor shall fill all vacancies on the state board. Each trustee appointed to fill a vacancy shall represent the same region as his predecessor.
(b) If a vacancy occurs on the state board, the regional board for the region in which the former member resided may recommend to the governor one (1) or more qualified persons to fill the vacancy.
(Formerly: Acts 1963, c.371, s.6.) As amended by P.L.30-1987, SEC.11.

IC 20-12-61-7
Board trustees, officers, and members
Sec. 7. (a) The members of the state board shall elect from their own number a chairman and a vice chairman. The state board may select from their number a secretary and a treasurer of Ivy Tech but are not prohibited from appointing employees to serve as secretary and treasurer, and are authorized to appoint employees as assistant secretary and assistant treasurer.
(b) The state board shall meet regularly four (4) times a year, and at other times upon call by its chairman.
(c) A member of the state board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b), unless the member holds another position that is considered a lucrative office within the meaning of Article 2, Section 9 of the Constitution of the State of Indiana.
(d) A member of the state board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures by the Indiana department of administration and approved by the budget agency.
(Formerly: Acts 1963, c.371, s.7; Acts 1971, P.L.340, SEC.3.) As amended by P.L.30-1987, SEC.12; P.L.5-1995, SEC.26; P.L.136-1999, SEC.4.

IC 20-12-61-7.5
Treasurer of college; duties
Sec. 7.5. The duties of the treasurer of Ivy Tech include the following:
(1) Keep true accounts of all money received into the treasury of Ivy Tech and of the expenditure thereof.
(2) Pay out the same on order of the state board.
(3) Collect the tuition and fees due to Ivy Tech as well as gifts, grants, bequests, and devises.
(4) Submit a full statement of the finances of Ivy Tech and his receipts and payments, at each annual meeting of the state board.
(5) Invest and reinvest such funds as shall come into his possession to the benefit of Ivy Tech.
(Formerly: Acts 1971, P.L.340, SEC.4.) As amended by P.L.30-1987,

SEC.13; P.L.5-1995, SEC.27.

IC 20-12-61-7.6
Treasurer's bond
Sec. 7.6. The treasurer of Ivy Tech shall give a bond in a penalty and with surety to be approved by the state board, payable to the state, conditioned upon the faithful discharge of his duties.
(Formerly: Acts 1971, P.L.340, SEC.5.) As amended by P.L.30-1987, SEC.14; P.L.5-1995, SEC.28.

IC 20-12-61-7.7
Meetings of trustees; records
Sec. 7.7. The secretary of Ivy Tech shall keep, or cause to be kept, a true and complete record of the proceedings of the state board, which record shall be kept in the headquarters of Ivy Tech. In addition, the secretary shall perform such other duties as the state board determines.
(Formerly: Acts 1971, P.L.340, SEC.6.) As amended by P.L.30-1987, SEC.15; P.L.5-1995, SEC.29.

IC 20-12-61-8
Headquarters of institution and trustees
Sec. 8. Ivy Tech and the state board shall have headquarters in Marion County, Indiana.
(Formerly: Acts 1963, c.371, s.8.) As amended by P.L.30-1987, SEC.16; P.L.5-1995, SEC.30.

IC 20-12-61-9
Powers and duties of trustees
Sec. 9. The state board has the following powers and duties:
(1) Initiating, promoting, inaugurating, and developing occupational and technical education programs in a manner consistent with sections 1 through 2 of this chapter.
(2) Operating, either through committee or through subordinate corporate entities, statewide general, liberal arts, occupational, and technical education programs, which in its opinion should be established due to the specialized nature of the programs, the limited number of students involved, or other unique features requiring special attention.
(3) Contracting with appropriate education institutions, including local public schools or other agencies, to carry out specific programs which can best and most economically be provided through this approach.
(4) Dividing the state into appropriate regions, taking into consideration, but not limited to, factors such as population, potential enrollment, tax bases, and driving distances, and developing an overall state plan which provides for the orderly development of regional technical institutes encompassing, ultimately, all parts of the state into a coordinated system providing a comprehensive program of post-high school

general, liberal arts, occupational, and technical education.
(5) Whenever a regional institute is established, issuing a certificate of incorporation and a charter, in a form that the state board provides, to the regional institute, assisting and supervising the development of a regional plan, and coordinating regional programs to avoid unnecessary and wasteful duplication.
(6) Making biennial studies of the budget requirements of the regional institutes and of its own programs and preparing a budget, including anticipated revenues and providing for the construction or rental of facilities requisite to carrying out the needs of Ivy Tech.
(7) Performing or contracting for the performance of an audit of the financial records of each regional institute on at least a biennial basis.
(Formerly: Acts 1963, c.371, s.9a; Acts 1965, c.219, s.2.) As amended by P.L.30-1987, SEC.17; P.L.5-1995, SEC.31; P.L.127-2005, SEC.21.

IC 20-12-61-10
Regional board of trustees; appointment
Sec. 10. Whenever the state board establishes an institute within a region, it shall appoint a regional board of trustees.
(Formerly: Acts 1963, c.371, s.10a; Acts 1965, c.219, s.3; Acts 1971, P.L.340, SEC.7.) As amended by P.L.30-1987, SEC.18.

IC 20-12-61-11
Regional board of trustees; membership; vacancies; election of officers
Sec. 11. (a) The regional board of trustees of a regional institute shall consist of seven (7) members, including at least five (5) members who are representative of the manufacturing, commercial, agricultural, labor, and educational groups of the region, all to be appointed by the state board. All members of the regional board must be residents of the region. Appointments are for three (3) year terms, on a staggered basis, and all trustees must be citizens of Indiana. Members may serve for an unlimited number of terms.
(b) A vacancy on the regional board shall be filled by appointment by the state board. The regional board shall nominate three (3) candidates to fill the vacancy within forty (40) days after the vacancy occurs. The state board may appoint one (1) of the persons nominated by the regional board or may reject all of the regional board's nominees. If the state board rejects all of the nominees from a regional board, the state board shall notify the regional board, and the regional board shall make three (3) additional nominations within forty (40) days after receipt of the notice. The state board shall then fill the vacancy from either the original group of nominations or from the additional nominations.
(c) The members of the regional board shall annually elect a chairman, a vice chairman, and a secretary. Meetings of the regional

board shall be called in such a manner and at such times, and shall operate under such rules, as the regional board may prescribe, but the regional board shall meet at least four (4) times annually. A majority of the regional board constitutes a quorum. Members of the regional board shall serve without pay but shall receive reimbursement for necessary expenses incurred in the conduct of business of the regional board.
(Formerly: Acts 1963, c.371, s.11a; Acts 1965, c.219, s.4; Acts 1971, P.L.340, SEC.8.) As amended by P.L.30-1987, SEC.19; P.L.213-1989, SEC.2.

IC 20-12-61-12
Regional board; powers and duties
Sec. 12. (a) A regional board shall do the following:
(1) Make a careful analysis of the educational needs and opportunities of the region.
(2) Develop and recommend to the state board, a plan for providing postsecondary general, liberal arts, occupational, and technical education for the people of that region.
(3) Develop and recommend a budget for regional programs and operations.
(4) Identify and recommend alternative methods of acquiring or securing facilities and equipment necessary for the delivery of effective regional programs.
(5) Facilitate and develop regional cooperation with employers, community leaders, economic development efforts, area vocational centers, and other public and private education and training entities in order to provide postsecondary general, liberal arts, and occupational and technical education and training in an efficient and cost effective manner and to avoid duplication of services.
(6) Determine through evaluation, studies, or assessments the degree to which the established training needs of the region are being met.
(7) Make recommendations to the state board concerning policies that appear to substantially affect the regional board's capacity to deliver effective and efficient programming.
(b) A regional board may do the following:
(1) Adopt, amend, or repeal bylaws for the regional institute, subject to the approval of the state board.
(2) Make recommendations to the state board concerning amendments to the charter of the regional institute.
(Formerly: Acts 1963, c.371, s.12a; Acts 1965, c.219, s.5; Acts 1971, P.L.340, SEC.9.) As amended by P.L.30-1987, SEC.20; P.L.5-1995, SEC.32; P.L.127-2005, SEC.22.

IC 20-12-61-13
State board; powers and duties; recommendations; hearings
Sec. 13. (a) In addition to the duties described in section 9 of this chapter, the state board may do the following:         (1) Hold, encumber, control, acquire by donation or purchase, construct, own, lease, use, and sell real and personal property as is necessary for the conduct of its program of operation, on whatever terms and for whatever consideration may be appropriate.
(2) Accept gifts, grants, bequests, and devises absolutely and in trust for support of the college or its programs.
(3) Develop and adopt the appropriate programs to be offered.
(4) Develop a statewide salary structure and classification system, including provisions for employee group insurance, employee benefits, and personnel policies.
(5) Employ the chief administrator of a regional institute.
(6) Authorize the chief administrator of a regional institute to employ the necessary personnel for the regional institute, determine their qualifications, and fix their compensation in accordance with statewide policies established under subdivision (4).
(7) Grant appropriate certificates of achievement and associate degrees, including associate of applied science, associate of science, and associate of arts degrees, to students who complete prescribed and authorized courses or series of courses.
(8) Prescribe rules for the effective operation of a statewide program and exercise other powers that are necessary for the efficient management of the program.
(9) Establish a schedule of fees or charges for students and provide scholarships and remission of fees in proper cases.
(10) Authorize, approve, enter into, ratify, or confirm any agreement relating to a statewide program or a regional institute with the United States government, acting through any agency of the government designated or created to aid in the financing of such projects, or with any person, organization, or agency offering contracts or grants-in-aid financing the educational facilities or the operation of the facilities and programs.
(11) Establish written policies for the investment of the funds of Ivy Tech in the manner provided by IC 30-4-3-3.
(b) Before taking any action under subsection (a)(1), (a)(3), (a)(5), or (a)(8) that would substantially affect a regional institute, the state board shall request recommendations concerning the proposed action from the regional board for that region.
(c) Upon request of a regional board that has submitted recommendations under subsection (b) or section 12(a)(7) of this chapter, the state board shall conduct public hearings concerning the recommendations at a regular or special meeting of the state board.
(Formerly: Acts 1963, c.371, s.13a; Acts 1965, c.219, s.6; Acts 1971, P.L.340, SEC.10.) As amended by P.L.30-1987, SEC.21; P.L.210-1989, SEC.2; P.L.5-1995, SEC.33; P.L.127-2005, SEC.23.

IC 20-12-61-14
Expenses; financing
Sec. 14. The expenses of the state board and of the statewide

programs operated by it for construction of facilities, procurement of equipment and operating expenses shall be financed by appropriations from the general assembly and federal funds, together with such fees and charges, contractual income, gifts, grants, and bequests as may become available.
(Formerly: Acts 1963, c.371, s.14a; Acts 1965, c.219, s.7.) As amended by P.L.30-1987, SEC.22.

IC 20-12-61-15
Student scholarship appointments; qualifications and benefits
Sec. 15. (a) The state board and faculty of Ivy Tech may appoint annually to Ivy Tech not less than two (2) students from each county in Indiana. The nominations shall be made on the basis of scholarship and superior ability.
(b) Except as provided in subsection (c), students appointed under this section are entitled to enter, remain, and receive instruction in Ivy Tech for the next school year after their appointment, upon the same conditions, qualifications, and regulations prescribed for other applicants for admission to, or students in, Ivy Tech.
(c) A student attending Ivy Tech under this section is not chargeable for the payment of any contingent fees.
(d) An appointment under this section may be made from students eligible to enter Ivy Tech or students in attendance at Ivy Tech.
As added by P.L.162-1996, SEC.2.



CHAPTER 62. PRIVATE TECHNICAL AND TRADE SCHOOLS

IC 20-12-62-1
Short title
Sec. 1. This chapter shall be known and may be cited as The Private Technical and Trade School Registration Act.
(Formerly: Acts 1969, c.220, s.1.) As amended by P.L.2-1988, SEC.637.

IC 20-12-62-2
Purpose of chapter
Sec. 2. It is the purpose of this chapter to promote and encourage pupil personnel and guidance services by centralizing information about private technical, vocational, correspondence, and trade schools in the office of the state superintendent of public instruction.
(Formerly: Acts 1969, c.220, s.2.) As amended by P.L.2-1988, SEC.638.

IC 20-12-62-3
"Private technical, vocational, correspondence, and trade school"
Sec. 3. "Private technical, vocational, correspondence, and trade school" means an institution or agency offering course or courses of instruction for a fee or fees, and which is not primarily supported by public tax funds. It shall not include any college or university offering a course of studies leading to a bachelor's degree nor nonpublic preschool, elementary, and secondary schools approved by the state department of education.
(Formerly: Acts 1969, c.220, s.3.) As amended by P.L.20-1984, SEC.160.

IC 20-12-62-4
Registration; information required
Sec. 4. (a) Within 30 days prior to conducting business and on or before January 30 of every year, it shall be the duty and obligation of each private technical, vocational, correspondence and trade school conducting business within the state of Indiana to register with the director of the office of the state superintendent of public instruction and to provide the following information:
1. Name and address of agency or institution and each of its centers of operation.
2. Its curriculum for the preceding year, including a brief description of each course offered.
3. Tuition charges for each course or credit hour.
4. Degree(s) or certificate(s) offered, and the requirements for obtaining them.
5. Sample copy of contract between student and agency if used.
(b) No school registered under this act shall be entitled to use said registration for publicity purposes in any manner.
(Formerly: Acts 1969, c.220, s.4.)
IC 20-12-62-5
File on each registered school; grievances, complaints, or comments
Sec. 5. The office of the state superintendent shall maintain a file of each private technical and trade school registered with his office, and to preserve in such file any grievances, complaints or other comments about such private technical and trade schools which have been received. The files shall be accessible to the public upon request.
(Formerly: Acts 1969, c.220, s.5.)



CHAPTER 63. INDIANA HEALTH AND EDUCATIONAL FACILITY FINANCE AUTHORITY

IC 20-12-63-1
Declaration of purpose
Sec. 1. It is declared:
(1) that for the benefit of the people of the state, the conduct and increase of their commerce, the protection and enhancement of their welfare, the development of continued prosperity and the improvement of their health and living conditions, it is essential that this and future generations of youth be given the fullest opportunity to learn and to develop their intellectual and mental capacities and skills;
(2) that to achieve the ends in subdivision (1), it is of the utmost importance that private institutions of higher education within the state be provided with appropriate additional means to assist such youth in achieving the required levels of learning and development of their intellectual and mental capacities and skills; and
(3) that it is the purpose of this chapter to provide a measure of assistance and an alternative method to enable private institutions of higher education in the state to refund or refinance outstanding indebtedness incurred by private institutions of higher education in the state for the renovation, construction, acquisition, or equipping of educational facilities, to establish liability or other loss insurance reserves or to contribute those insurance reserves or other capital to a risk retention group for the purpose of providing insurance coverage against liability claims or other losses, and to provide the needed additional educational facilities for the public benefit and good, and in execution of the public policy set forth in this section.
As added by Acts 1979, P.L.219, SEC.1. Amended by P.L.233-1987, SEC.2; P.L.76-1995, SEC.2.



CHAPTER 64. UNIVERSITY OF SOUTHERN INDIANA: BOARD OF TRUSTEES; POWERS AND DUTIES

IC 20-12-64-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the University of Southern Indiana board of trustees.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-2
"Regional campus"
Sec. 2. As used in this chapter, "regional campus" means Indiana State University . Regional Campus Evansville, a regional campus managed by the Indiana State University board of trustees before July 1, 1985.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-3
"University"
Sec. 3. As used in this chapter, "university" refers to the University of Southern Indiana.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-4
Establishment
Sec. 4. There is established a body corporate and politic with the name University of Southern Indiana.
As added by P.L.218-1985, SEC.1. Amended by P.L.11-1993, SEC.7.

IC 20-12-64-5
Powers
Sec. 5. The university may do the following:
(1) Sue and be sued.
(2) Let contracts.
(3) Enter into cooperative agreements with other educational institutions, including agreements leading to the use of the university as a host site for an educational program administered by another college or university.
(4) Prescribe conditions for admission.
(5) Grant degrees and issue diplomas or certificates signifying that a course of postsecondary study has been completed or a degree has been conferred.
(6) Fix laboratory, contingent, and other fees and charges.
(7) Set fines and other sanctions for noncompliance with a university contract or rule.
(8) Employ a faculty and staff for the university, define the duties of the faculty and staff, and provide compensation for the faculty and staff, including a program of fringe benefits and a program of retirement benefits that may supplement or

supersede the state retirement programs established by statute for teachers or other public employees.
(9) Receive, administer, and dispose of all donations, bequests, grants, funds, and other property that may be given to the university or otherwise acquired by the university.
(10) Engage in research or public service that furthers an educational purpose.
(11) Exercise all powers, rights, privileges, and duties conferred upon the university or the board by any statute enacted by the general assembly.
(12) Adopt rules to carry out this chapter.
(13) Exercise all other powers necessary to conduct efficiently the affairs of the university.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-6
Management
Sec. 6. The authority to manage the university is vested in the board.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-7
Board; members; terms; qualifications
Sec. 7. (a) The board consists of nine (9) members who shall serve staggered terms of four (4) years. However, the student member required by subsection (c) shall serve a term of two (2) years.
(b) Each member of the board must be a citizen of the United States and a resident of Indiana.
(c) The board must include at least the following:
(1) One (1) member who is an alumnus of the university or an alumnus of the regional campus.
(2) One (1) member who is a full-time student in good standing enrolled in the university.
(3) One (1) member who is a resident of Vanderburgh County.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-8
Board; members; appointment; vacancy
Sec. 8. The governor shall appoint the members of the board. If a vacancy occurs during the term of any member, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-9
Board; screening committee for nominating alumnus member; vacancy; list; appointment
Sec. 9. (a) There is established a screening committee of the university for the purpose of nominating the alumnus member of the board required by section 7 of this chapter.     (b) The screening committee described in subsection (a) consists of five (5) members appointed by the executive body of the university alumni association designated by the board.
(c) Within seventy-five (75) days after the date that a vacancy occurs on the board for the alumnus member required by section 7 of this chapter, the screening committee described in subsection (a) shall submit a list of at least three (3) names of eligible individuals to a person designated by the board. When the names are received by the person designated by the board, the designated person shall submit the names to the governor.
(d) The governor shall appoint the alumnus member of the board required under section 7 of this chapter from the list of names submitted under subsection (c). However, if the governor does not receive the names of at least three (3) eligible individuals under subsection (c) within ninety (90) days after the alumnus member vacancy on the board occurs, the governor may appoint any individual who is otherwise eligible under section 7 of this chapter to serve as the alumnus member of the board.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-10
Board; screening committee for nominating student member; vacancy; list; appointment
Sec. 10. (a) There is established a screening committee of the university for the purpose of nominating the student member of the board required by section 7 of this chapter.
(b) The screening committee consists of:
(1) four (4) students enrolled in the university who are appointed by the student governing body designated by the board; and
(2) one (1) individual appointed by the governor.
(c) Within seventy-five (75) days after the date that a vacancy occurs on the board for the student member required by section 7 of this chapter, the screening committee described in subsection (a) shall submit a list of at least ten (10) names of eligible individuals to a person designated by the board. When the names are received by the person designated by the board, the designated person shall submit the names to the governor.
(d) The governor shall appoint the student member of the board required by section 7 of this chapter from the list of names submitted under subsection (c). However, if the governor does not receive the names of at least ten (10) eligible individuals under subsection (c) within ninety (90) days after the date that the student member vacancy on the board occurs, the governor may appoint an individual who is otherwise eligible under section 7 of this chapter to serve as the student member of the board.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-11
Bylaws      Sec. 11. The board shall adopt bylaws governing:
(1) the election of its officers;
(2) the conduct of its meetings and its other internal affairs; and
(3) the appointment and duties of a president, a treasurer, and other executive officers of the university.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-12
Salary per diem and expenses
Sec. 12. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-13
Approval requirement
Sec. 13. Any:
(1) branch, campus, extension center, college, or school;
(2) associate, baccalaureate, or graduate degree; or
(3) program of two (2) semesters, or the equivalent, leading to a certificate or other indication of accomplishment;
that the university intends to establish or offer must be approved in compliance with IC 20-12-0.5-8. For purposes of IC 20-12-0.5-8, the university is approved to accept and administer the campus, extension centers, colleges, and schools established for the regional campus before July 1, 1985, and to offer the degrees and programs offered through the regional campus before July 1, 1985.
As added by P.L.218-1985, SEC.1.

IC 20-12-64-14
Bonds
Sec. 14. In addition to authority to issue bonds as may be from time to time provided, the board may issue refunding bonds or advance refunding bonds under IC 20-12-6, IC 20-12-7, and IC 20-12-9 for bonds of the Indiana State University board of trustees issued to finance facilities on the regional campus comprising part of the university after July 1, 1985.
As added by P.L.218-1985, SEC.1.



CHAPTER 65. JOINT FINANCING AGREEMENTS

IC 20-12-65-1
Enabling statutes; qualified institutions
Sec. 1. (a) As used in this chapter, "enabling statute" means the following:
(1) In the case of the Ball State University board of trustees, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
IC 20-12-7.
IC 20-12-8.
IC 20-12-9.
IC 20-12-14.
(2) In the case of the trustees of Indiana University, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
IC 20-12-7.
IC 20-12-8.
IC 20-12-9.
IC 20-12-14.
(3) In the case of the Indiana State University board of trustees, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
IC 20-12-7.
IC 20-12-8.
IC 20-12-9.
IC 20-12-14.
(4) In the case of the trustees of Ivy Tech Community College of Indiana, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
(5) In the case of the trustees of Purdue University, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
IC 20-12-7.
IC 20-12-8.
IC 20-12-9.
IC 20-12-14.
(6) In the case of the board of trustees for Vincennes University, one (1) or more of the following:
IC 20-12-5.5.
IC 20-12-6.
IC 23-13-18.
(7) In the case of the University of Southern Indiana board of trustees, one (1) or more of the following:             IC 20-12-5.5.
IC 20-12-6.
IC 20-12-7.
IC 20-12-9.
(b) As used in this chapter, "qualified institution" means any of the following:
(1) Ball State University board of trustees.
(2) Trustees of Indiana University.
(3) Indiana State University board of trustees.
(4) Trustees of Ivy Tech Community College of Indiana.
(5) Trustees of Purdue University.
(6) Board of trustees for Vincennes University.
(7) University of Southern Indiana board of trustees.
As added by P.L.18-1983, SEC.13. Amended by P.L.218-1985, SEC.15; P.L.5-1995, SEC.34; P.L.127-2005, SEC.24.

IC 20-12-65-2
Application of chapter
Sec. 2. This chapter applies to all qualified institutions.
As added by P.L.18-1983, SEC.13.

IC 20-12-65-3
Powers of qualified institutions
Sec. 3. (a) If:
(1) one (1) qualified institution wants to exercise a power or powers conferred to it under an enabling statute or statutes; and
(2) one (1) or more other qualified institutions want to exercise a power or powers conferred to it or them under an enabling statute or statutes;
then both or all of those qualified institutions may exercise those powers jointly as provided in subsection (b).
(b) Qualified institutions that want to exercise a power or powers as provided in subsection (a) must by resolution enter into a written agreement under section 4 of this chapter.
(c) This chapter does not authorize a qualified institution to exercise a power under an agreement under this chapter that it could not otherwise separately exercise under an enabling statute.
As added by P.L.18-1983, SEC.13.

IC 20-12-65-4
Agreements; specific provisions; powers of separate legal entities established by agreement
Sec. 4. (a) An agreement under this section must provide for the following:
(1) Its duration.
(2) Its purpose.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget for the joint undertaking.
(4) The methods that may be employed in accomplishing the

partial or complete termination of the agreement and for disposing of property upon partial or complete termination.
(5) Administration through a separate legal entity, the nature, organization, composition, and powers of which must be provided.
In addition, such an agreement may provide for any other appropriate matters.
(b) A separate legal entity established by an agreement under this section has only the powers delegated to it by the agreement.
As added by P.L.18-1983, SEC.13.

IC 20-12-65-5
Agreements; filing copies with parties to agreement
Sec. 5. Before an agreement under section 4 of this chapter takes effect, a copy of the agreement must be filed with each of the qualified institutions that are a party to the agreement.
As added by P.L.18-1983, SEC.13.

IC 20-12-65-6
Agreements; filing copies with state board of accounts and state budget agency
Sec. 6. Not later than sixty (60) days after the agreement takes effect, a copy of the agreement must be filed with:
(1) the state board of accounts for audit purposes; and
(2) the state budget agency.
As added by P.L.18-1983, SEC.13.



CHAPTER 66. REPEALED



CHAPTER 67. RECYCLED PAPER PRODUCTS

IC 20-12-67-1
Application of chapter
Sec. 1. This chapter applies to all state colleges and universities supported in whole or in part by appropriations made by the general assembly.
As added by P.L.30-1989, SEC.4.

IC 20-12-67-2
Collection of recyclable paper
Sec. 2. A state college or university shall, when economically feasible, make reasonable efforts to collect the recyclable paper that the college or university uses.
As added by P.L.30-1989, SEC.4.

IC 20-12-67-3
Procurement of recycled paper products
Sec. 3. A state college or university shall procure recycled paper products if:
(1) the recycled paper products are available; and
(2) it is economically feasible for the college or university to use the recycled paper products.
As added by P.L.30-1989, SEC.4.



CHAPTER 68. DEGRADABLE PLASTIC PRODUCTS

IC 20-12-68-1
Application
Sec. 1. This chapter applies to all state colleges and universities supported in whole or in part by appropriations made by the general assembly.
As added by P.L.31-1989, SEC.2.

IC 20-12-68-2
"Biodegradation"
Sec. 2. As used in this chapter, "biodegradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.31-1989, SEC.2. Amended by P.L.49-1997, SEC.55.

IC 20-12-68-3
"Chemical degradation"
Sec. 3. As used in this chapter, "chemical degradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.31-1989, SEC.2. Amended by P.L.49-1997, SEC.56.

IC 20-12-68-4
"Photodegradation"
Sec. 4. As used in this chapter, "photodegradation" has the meaning set forth in IC 5-22-5-6.
As added by P.L.31-1989, SEC.2. Amended by P.L.49-1997, SEC.57.

IC 20-12-68-5
"Refuse bag"
Sec. 5. As used in this chapter, "refuse bag" has the meaning set forth in IC 5-22-5-6.
As added by P.L.31-1989, SEC.2. Amended by P.L.49-1997, SEC.58.

IC 20-12-68-6
Disposable plastic products; procurement preference for degradable products
Sec. 6. When procuring disposable plastic products, including refuse bags, a state college or university shall procure disposable plastic products that are degradable if:
(1) degradable products are available at the time of the procurement;
(2) it is economically feasible to procure degradable products;
(3) the procurement of degradable products is not inappropriate because of:
(A) federal regulations or policy in matters involving the federal government; or
(B) the special requirements of scientific uses;
(4) the degradable product to be procured is economically and functionally the equivalent of disposable plastic products that:             (A) meet applicable specifications; and
(B) are not degradable; and
(5) the degradable product to be procured is, in the determination of the state college or university, a type of product for which the use of degradable materials is appropriate based upon:
(A) the functional use of the product; and
(B) whether the product will probably be recycled or disposed of in a final disposal facility.
As added by P.L.31-1989, SEC.2.



CHAPTER 69. INDIANA EXCELLENCE IN TEACHING ENDOWMENT

IC 20-12-69-1
Council
Sec. 1. As used in this chapter, "council" refers to the Indiana excellence in teaching council.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-2
Distinguished teacher
Sec. 2. As used in this chapter, "distinguished teacher" means an individual who:
(1) has demonstrated excellence in teaching as judged by the individual's students and peers; and
(2) is or will be employed in a full-time faculty position at the institution.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-3
Foundation
Sec. 3. As used in this chapter, "foundation" refers to a tax exempt foundation related to the institution.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-4
Fund
Sec. 4. As used in this chapter, "fund" refers to the Indiana excellence in teaching endowment.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-5
Institution
Sec. 5. As used in this chapter, "institution" refers to a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.131-1990, SEC.1.

IC 20-12-69-6
Excellence in teaching council
Sec. 6. The Indiana excellence in teaching council is established. The council consists of nine (9) members as follows:
(1) One (1) representative of the commission for higher education.
(2) One (1) representative of the budget agency.
(3) One (1) representative from each higher education institution set forth in IC 20-12-5.5-1.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-7
Purpose of endowment; administration; expenses; investments;

nonreversion of funds
Sec. 7. (a) The Indiana excellence in teaching endowment is established to provide institutions with grants to match interest income generated by an endowment established under section 8 of this chapter to attract and retain distinguished teachers. The fund shall be administered by the council.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-8
Matching grants; criteria
Sec. 8. To qualify for a matching grant from the fund, an institution or a foundation must establish an endowment subject to the following criteria:
(1) The endowment must be created after July 1, 1990.
(2) Funds in the endowment must be solely dedicated for use in matching money granted from the fund.
(3) A donor to the endowment must restrict the gift for the sole purpose of generating income to attract and retain distinguished scholars.
(4) An institution or a foundation may not designate an unrestricted donation, endowment, or any other contribution made before July 1, 1990, to qualify for a matching grant.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-9
Application for matching grant
Sec. 9. An institution must apply for a matching grant in the manner prescribed by the council.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-10
Determination of distinguished teacher's prominence; criteria considered
Sec. 10. When determining a distinguished teacher's prominence the council shall consider, but is not limited to, the following criteria when distributing endowment funds:
(1) Evidence of excellent teaching ability.
(2) Distinguished accomplishments.
(3) Either:
(A) productive scholarship; or
(B) artistic achievement and superior talent.
As added by P.L.131-1990, SEC.1.
IC 20-12-69-11
Matching grant application approval
Sec. 11. (a) The council shall approve or disapprove a matching grant application within sixty (60) days after the application is received by the council.
(b) The council may approve a grant application with an amount that is the same or less than the amount requested by the institution.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-12
Supplementary nature of matching grant
Sec. 12. (a) Each matching grant from the fund is intended to be used to supplement, and may not be used instead of, a distinguished teacher's regular annual salary.
(b) The council may not approve a matching grant from the fund that exceeds income generated from the endowment of the institution.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-13
Staff for council
Sec. 13. Staff for the council shall be provided by the commission for higher education.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-14
Appropriations or grants
Sec. 14. An appropriation to the fund or a grant from the fund to an institution does not constitute a commitment to match endowment income in excess of the current appropriation in any subsequent biennium.
As added by P.L.131-1990, SEC.1.

IC 20-12-69-15
Guidelines and rules; administration of fund and chapter
Sec. 15. The council may develop guidelines and adopt rules under IC 4-22-2 to administer the fund and this chapter.
As added by P.L.131-1990, SEC.1.



CHAPTER 70. TWENTY-FIRST CENTURY SCHOLARS PROGRAM

IC 20-12-70-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the state student assistance commission established under IC 20-12-21-4.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-2
"Eligible student"
Sec. 2. As used in this chapter, "eligible student" means a student who meets the following requirements:
(1) Is a resident of Indiana.
(2) Is enrolled in grade 8 at a public or an accredited nonpublic school.
(3) Is eligible for free or reduced priced lunches under the national school lunch program.
(4) Agrees in writing, together with the student's custodial parents or guardian, that the student will:
(A) graduate from a secondary school located in Indiana that meets the admission criteria of an institution of higher learning;
(B) not illegally use controlled substances (as defined in IC 35-48-1-9);
(C) not commit a crime or infraction described in IC 9-30-5;
(D) not commit any other crime or delinquent act (as described in IC 31-37-1-2 or IC 31-37-2-2 through IC 31-37-2-5 (or IC 31-6-4-1(a)(1) through IC 31-6-4-1(a)(5) before their repeal));
(E) when the eligible student is a senior in high school, timely apply:
(i) to an institution of higher learning for admission; and
(ii) for any federal and state student financial assistance available to the eligible student to attend an institution of higher learning; and
(F) achieve a cumulative grade point average upon graduation of at least 2.0 on a 4.0 grading scale (or its equivalent if another grading scale is used) for courses taken during grades 9, 10, 11, and 12.
As added by P.L.56-1990, SEC.2. Amended by P.L.2-1991, SEC.83; P.L.55-1994, SEC.3; P.L.1-1997, SEC.104.

IC 20-12-70-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the twenty-first century scholars fund established under section 9 of this chapter.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-4 "Institution of higher learning"
Sec. 4. As used in this chapter, "institution of higher learning" means the following:
(1) A state educational institution (as defined in IC 20-12-0.5-1).
(2) A private institution of higher education (as defined in IC 20-12-63-3).
(3) A postsecondary proprietary educational institution (as defined in IC 20-1-19-1) that is accredited by an accrediting agency recognized by the United States Department of Education.
As added by P.L.56-1990, SEC.2. Amended by P.L.161-1997, SEC.1.

IC 20-12-70-5
"Program"
Sec. 5. As used in this chapter, "program" refers to the twenty-first century scholars program established under section 8 of this chapter.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-6
"Scholarship applicant"
Sec. 6. As used in this chapter, "scholarship applicant" means a student who meets the following requirements:
(1) Was an eligible student under section 2 of this chapter.
(2) Is a resident of Indiana.
(3) Has graduated from a secondary school located in Indiana that meets the admission criteria of an institution of higher learning.
(4) Has applied to attend and has been accepted to attend an institution of higher learning as a full-time student.
(5) Certifies in writing that the student has:
(A) not illegally used controlled substances (as defined in IC 35-48-1-9);
(B) not illegally consumed alcoholic beverages;
(C) not committed any other crime or a delinquent act (as described in IC 31-37-1-2 or IC 31-37-2-2 through IC 31-37-2-5 (or IC 31-6-4-1(a)(1) through IC 31-6-4-1(a)(5) before their repeal)); and
(D) timely filed an application for other types of financial assistance available to the student from the state or federal government.
As added by P.L.56-1990, SEC.2. Amended by P.L.55-1994, SEC.4; P.L.1-1997, SEC.105.

IC 20-12-70-7
"Tuition scholarship"
Sec. 7. As used in this chapter, "tuition scholarship" means financial assistance provided to a student to offset the costs of tuition and other regularly assessed fees incurred by the student in attending

an institution of higher learning.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-8
Purpose
Sec. 8. The twenty-first century scholars program is established to do the following:
(1) Reduce the number of students who withdraw from high school before graduation.
(2) Increase the number of students who are prepared to enter the workforce upon graduation.
(3) Increase the number of students entering institutions of higher learning.
(4) Encourage eligible students to attend institutions of higher learning by reducing the financial burden on the eligible students and their families.
(5) Decrease drug and alcohol abuse by encouraging higher educational pursuits.
(6) Increase individual economic vitality.
(7) Improve the overall quality of life for many Indiana residents.
As added by P.L.56-1990, SEC.2. Amended by P.L.21-1995, SEC.60.

IC 20-12-70-9
Purpose; administration of fund; expenses; investment; surplus
Sec. 9. (a) The twenty-first century scholars fund is established to provide the financial resources necessary to award the tuition scholarships authorized under the program.
(b) The commission shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-10
Scholarship amount; institutions; renewal; applicant requirements
Sec. 10. (a) Money in the fund shall be used to provide annual tuition scholarships to scholarship applicants who qualify under section 11(a) of this chapter in an amount that is equal to the lowest of the following amounts:
(1) If the scholarship applicant attends a state educational institution (as defined in IC 20-12-0.5-1) that satisfies the requirements of subsection (c) and:
(A) receives no other financial assistance specifically designated for tuition and other regularly assessed fees, a full tuition scholarship to the state educational institution; or             (B) receives other financial assistance specifically designated for tuition and other regularly assessed fees, the balance required to attend the state educational institution not to exceed the amount described in clause (A).
(2) If the scholarship applicant attends a private institution of higher education (as defined in IC 20-12-63-3) that satisfies the requirements of subsection (c) and:
(A) receives no other financial assistance specifically designated for tuition and other regularly assessed fees, an average of the full tuition scholarship amounts of all state educational institutions not including Ivy Tech Community College of Indiana; or
(B) receives other financial assistance specifically designated for tuition and other regularly assessed fees, the balance required to attend the college or university not to exceed the amount described in clause (A).
(3) If the scholarship applicant attends a postsecondary proprietary educational institution (as defined in IC 20-12-76-9) that satisfies the requirements of subsection (c) and:
(A) receives no other financial assistance specifically designated for tuition and other regularly assessed fees, the lesser of:
(i) the full tuition scholarship amounts of Ivy Tech Community College of Indiana; or
(ii) the actual tuition and regularly assessed fees of the institution; or
(B) receives other financial assistance specifically designated for tuition and other regularly assessed fees, the balance required to attend the institution not to exceed the amount described in clause (A).
(b) Each tuition scholarship awarded under this chapter is renewable under section 11(b) of this chapter for a total scholarship award that does not exceed the equivalent of eight (8) semesters.
(c) An institution of higher learning attended by an applicant described in subsection (a) must satisfy the following requirements:
(1) Be accredited by an agency that is recognized by the Secretary of the United States Department of Education.
(2) Operate an organized program of postsecondary education leading to an associate or a baccalaureate degree on a campus located in Indiana.
(3) Be approved by the commission:
(A) under rules adopted under IC 4-22-2; and
(B) in consultation with the commission on proprietary education, if appropriate.
As added by P.L.56-1990, SEC.2. Amended by P.L.5-1995, SEC.35; P.L.161-1997, SEC.2; P.L.127-2005, SEC.25.

IC 20-12-70-11
Qualification; tuition scholarship; renewal
Sec. 11. (a) To initially qualify for a tuition scholarship under this

chapter, a scholarship applicant must do the following:
(1) Enroll as a full-time student in an institution of higher learning that:
(A) is described in section 10(a); and
(B) satisfies the requirements of section 10(c);
of this chapter.
(2) Submit to the commission all of the information and evidence required by the commission to determine eligibility as a scholarship applicant.
(3) Meet any other minimum criteria established by the commission.
(b) To qualify for a tuition scholarship renewal under this chapter, a scholarship recipient must do the following:
(1) Submit to the commission a renewal application.
(2) Continue to comply with the requirements set forth in subsection (a).
(3) Continue to be a student in good standing at the institution of higher learning.
As added by P.L.56-1990, SEC.2. Amended by P.L.161-1997, SEC.3.

IC 20-12-70-12
Violation of agreement; disqualification
Sec. 12. If an eligible student, scholarship applicant, or scholarship recipient violates an agreement entered into under this chapter, the eligible student, scholarship applicant, or scholarship recipient is disqualified from further consideration as a scholarship recipient under this chapter.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-13
College placement and assessment center; implementation of program
Sec. 13. (a) The Indiana college placement and assessment center shall maintain the following:
(1) The agreements under section 2 of this chapter.
(2) The certifications under section 6 of this chapter.
(3) A comprehensive list of all eligible students under this chapter.
(b) The commission shall have access to the information maintained under this section.
(c) The commission, the Indiana college placement and assessment center, the commission for higher education, the department of education, and each approved secondary school shall work together in implementing this program.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-14
Mentoring programs for recipients
Sec. 14. Each institution of higher learning that participates in the program shall develop by September 1, 1995, specific mentoring

programs for scholarship recipients under this chapter to assist the scholarship recipients through particularized academic and social counseling.
As added by P.L.56-1990, SEC.2.

IC 20-12-70-15
Rules; adoption; implementation of chapter
Sec. 15. The commission shall adopt rules under IC 4-22-2 to implement this chapter, including:
(1) rules regarding the establishment of appeals procedures for individuals who become disqualified from the program under section 12 of this chapter; and
(2) notwithstanding section 2 of this chapter, rules that may include students who are in grades other than grade 8 as eligible students.
As added by P.L.56-1990, SEC.2. Amended by P.L.2-1996, SEC.264.

IC 20-12-70-16
Reports on awards
Sec. 16. The commission shall do the following:
(1) Prepare a statistical report on a fiscal year basis that describes awards to students attending institutions under this chapter.
(2) Deliver the report described in subdivision (1) to the legislative council before August 15 of the year following the fiscal year covered in the report. The report must be in an electronic format under IC 5-14-6.
As added by P.L.161-1997, SEC.4. Amended by P.L.28-2004, SEC.155.



CHAPTER 70.1. TWENTY-FIRST CENTURY SCHOLARS PROGRAM SUPPORT FUND

IC 20-12-70.1-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the state student assistance commission established under IC 20-12-21-4.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-2
"Contributor"
Sec. 2. As used in this chapter, "contributor" means an individual or a for-profit corporation, partnership, or other for-profit entity.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-3
"Scholarship recipient"
Sec. 3. As used in this chapter, "scholarship recipient" means a student who qualifies for a tuition scholarship under the twenty-first century scholars program established under IC 20-12-70.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-4
"Support fund"
Sec. 4. As used in this chapter, "support fund" refers to the twenty-first century scholars program support fund established under section 5 of this chapter.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-5
Purpose; reimbursement of costs; administration; investment; surplus
Sec. 5. (a) The twenty-first century scholars program support fund is established to provide reimbursements to scholarship recipients to offset the costs incurred by scholarship recipients in purchasing:
(1) required textbooks, supplies, or equipment;
(2) any other materials required by the institution of higher learning (as defined in IC 20-12-70-4) in order for a scholarship recipient to participate in a particular class, seminar, laboratory, or other type of instruction; or
(3) other items or services approved by the commission under rules adopted by the commission;
that are not included in the cost of tuition or other regularly assessed fees.
(b) The commission shall administer the support fund.
(c) The treasurer of state shall invest the money in the support fund not currently needed to meet the obligations of the support fund in the same manner as other public funds may be invested.
(d) Money in the support fund at the end of a state fiscal year does

not revert to the state general fund.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-6
Support fund; composition; availability
Sec. 6. The support fund consists of money donated to the support fund by contributors. Financial assistance awarded under this chapter is subject to the availability of money in the support fund.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-7
Eligibility; application; certification of costs; reimbursement
Sec. 7. (a) In order to receive money under the support fund, a scholarship recipient shall apply to the commission, on forms provided by the commission, for funds.
(b) The scholarship recipient shall certify to the commission that the scholarship recipient has incurred costs as described in section 5(a) of this chapter that were not included in the scholarship award received by the scholarship recipient under IC 20-12-70.
(c) Upon verification by the commission of the information provided by the scholarship recipient and subject to the availability of money in the support fund, the commission shall reimburse to the scholarship recipient the amount of money requested by the scholarship recipient.
(d) The commission shall provide the reimbursements under this section in the order in which the applications are received.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-8
Contributions; tax credit
Sec. 8. Contributors to the support fund are entitled to an income tax credit as authorized in IC 6-3-3-5.1.
As added by P.L.56-1990, SEC.3.

IC 20-12-70.1-9
Rules; adoption; implementation of chapter
Sec. 9. The commission shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.56-1990, SEC.3.



CHAPTER 71. IMMUNIZATION REQUIREMENTS AT THE POSTSECONDARY LEVEL

IC 20-12-71-1
"Academic term"
Sec. 1. As used in this chapter, "academic term" means the regularly scheduled period of on-campus instruction offered by a postsecondary institution that is substantially comparable to a traditional semester.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-2
"Certificate of immunity"
Sec. 2. As used in this chapter, "certificate of immunity" means a form that meets the following requirements:
(1) Is acceptable to a postsecondary institution.
(2) Establishes the immunity of the certificate holder.
(3) Consists of:
(A) a physician's certificate, if available;
(B) immunization records forwarded from another school or postsecondary institution;
(C) a record maintained by the student or a parent of the student showing the month and year during which each dose of vaccine was administered;
(D) a form developed by the department which may be used by postsecondary institutions to meet the requirements of this chapter; or
(E) evidence of having met alternative criteria defined by rules adopted under IC 4-22-2 by the department.
(4) Includes a line to be signed by the student or the student's parent or guardian that indicates compliance with section 13.5(b) of this chapter.
As added by P.L.192-1993, SEC.7. Amended by P.L.152-2002, SEC.1.

IC 20-12-71-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the state department of health.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-4
"Designated recordkeeping office"
Sec. 4. As used in this chapter, "designated recordkeeping office" refers to the office designated by a postsecondary institution as being responsible for maintaining student immunization records under this chapter.
As added by P.L.192-1993, SEC.7.
IC 20-12-71-5
"Documentation of exemption"
Sec. 5. As used in this chapter, "documentation of exemption" means a form that:
(1) is acceptable to the postsecondary institution; and
(2) indicates the circumstances as described in sections 13 and 14 of this chapter entitling the student to an exemption from the requirements in sections 11 and 12 of this chapter.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-6
"Enroll"
Sec. 6. As used in this chapter, "enroll" means the process enabling a student to become a bona fide member of the student body of the postsecondary institution and entitling the student to officially audit or receive academic credit for on-campus instruction in Indiana.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-7
"Health care provider"
Sec. 7. As used in this chapter, "health care provider" means a local health authority, a licensed physician, a licensed physician assistant, a licensed pharmacist, or a registered nurse.
As added by P.L.192-1993, SEC.7. Amended by P.L.188-1995, SEC.3.

IC 20-12-71-8
"Postsecondary institution"
Sec. 8. As used in this chapter, "postsecondary institution" refers to a public college, university, or other public institution providing education, degrees, or certificates above the high school level. The term does not include a private postsecondary educational institution or any other educational institution that offers degrees and instruction exclusively through correspondence courses.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-9
"Student"
Sec. 9. As used in this chapter, "student" means an individual who, for the first time:
(1) physically attends classes at a residential campus of a postsecondary institution; and
(2) is enrolled in a postsecondary institution as a full-time student (as defined in 585 IAC 3-1-22).
As added by P.L.192-1993, SEC.7.

IC 20-12-71-10
Development of form
Sec. 10. The department shall develop a form that can be used by postsecondary institutions to meet the requirements of this chapter

concerning the use of a certificate of immunity.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-11
Necessary student documentation
Sec. 11. (a) Except as provided in section 15 of this chapter, a postsecondary institution may not permit a student to matriculate in a residential campus of a postsecondary institution unless the student provides the documentation required by section 12 of this chapter for the following diseases:
(1) Diphtheria.
(2) Tetanus.
(3) Measles.
(4) Mumps.
(5) Rubella.
(b) Each postsecondary institution shall notify each student before the student's matriculation of the following requirements:
(1) That the student must be immunized and that the immunization is required for matriculation at the postsecondary institution unless the student provides the documentation required by section 12 of this chapter.
(2) That the student or the student's parent or guardian must comply with section 13.5 of this chapter.
As added by P.L.192-1993, SEC.7. Amended by P.L.152-2002, SEC.2.

IC 20-12-71-12
Form of documentation; effect of noncompliance
Sec. 12. (a) Before matriculating in a residential campus of a postsecondary institution, each student shall provide the postsecondary institution with one (1) of the following documents:
(1) A certificate of immunity.
(2) Documentation of exemption as described in sections 13 and 14 of this chapter.
(b) Before matriculating in a residential campus of a postsecondary institution, a student that is not a citizen or resident of the United States shall provide the postsecondary institution with:
(1) medical documentation that the student has been tested for tuberculosis in the United States;
(2) the date on which the tuberculosis test was taken; and
(3) the results of the tuberculosis test.
(c) If a student fails to comply with subsection (a) or subsection (b) by the beginning of the student's second academic term, the postsecondary institution shall prohibit the student from matriculating in the campus of the postsecondary institution, where applicable, until the requirements are met.
As added by P.L.192-1993, SEC.7. Amended by P.L.152-2002, SEC.3.

IC 20-12-71-13 Exemption from immunization
Sec. 13. An exemption relieving the individual from the requirements of section 12 of this chapter may be accepted by the postsecondary institution as part of the documentation of exemption for the following reasons:
(1) If a health care provider makes a written statement indicating the nature and probable duration of a medical condition or circumstances that contraindicate an immunization, identifying the specific vaccine that could be detrimental to the individual's health.
(2) If pregnancy or suspected pregnancy is certified in a written statement from a health care provider.
(3) If the health care provider provides written documentation that the student is in the course of completing an approved schedule of all necessary doses of the vaccines required for the diseases listed in section 11 of this chapter.
If the student's medical condition or circumstances subsequently permit immunization, the exemptions granted by this section terminate and the student is required to obtain the immunizations from which the student has been exempted.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-13.5
Providing information on the risks of meningococcal disease
Sec. 13.5. (a) A postsecondary institution in which an individual intends to enroll shall provide detailed information on the risks associated with meningococcal disease and the availability and effectiveness of vaccination to:
(1) the individual, if the individual is at least eighteen (18) years of age; or
(2) the individual's parent or guardian, if the individual is less than eighteen (18) years of age.
(b) A postsecondary institution described in subsection (a) must receive a certificate of immunity:
(1) that is signed by:
(A) the individual, if the individual is at least eighteen (18) years of age; or
(B) the individual's parent or guardian, if the individual is less than eighteen (18) years of age; and
(2) that states that the information provided under subsection (a) has been reviewed by:
(A) the individual, if the individual is at least eighteen (18) years of age; or
(B) the individual's parent or guardian, if the individual is less than eighteen (18) years of age.
As added by P.L.152-2002, SEC.4.

IC 20-12-71-14
Religious objections
Sec. 14. (a) Except as otherwise provided, a student may not be

required to undergo any testing, examination, immunization, or treatment required under this chapter when the student objects on religious grounds.
(b) A religious objection does not exempt a student from any testing, examination, immunization, or treatment required under this chapter unless the exemption is made in writing, signed by the student, and delivered to the individual who might order a test, an examination, an immunization, or a treatment absent the religious objection.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-15
Time for student documentation; noncompliance
Sec. 15. (a) Upon the commencement of a student's first academic term at a postsecondary institution and not later than the commencement of the student's second academic term, the postsecondary institution shall require the student to comply with the requirements of section 12 of this chapter. If the student fails to comply with the requirements of section 12 of this chapter by the commencement of the student's first academic term, the postsecondary institution shall do the following:
(1) Notify the student of the requirement that the student must be immunized and that the immunizations may be administered by a health care provider.
(2) Notify the student that the immunization is required for the student's continued enrollment in, attendance at, or residence on the campus of the postsecondary institution unless the student provides the documentation required by section 12 of this chapter.
(b) If the student fails to comply with the requirements of section 12 of this chapter by the beginning of the student's second academic term, the postsecondary institution shall prohibit the student from matriculating in the postsecondary institution's campus, where applicable, until the requirements are met.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-16
Postsecondary institution nonenforcement; action by department
Sec. 16. The department may commence an action against a postsecondary institution under IC 4-21.5-3-6 or IC 4-21.5-4 for the issuance of an order of compliance for failure to enforce this chapter.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-17
Postsecondary institution records of student immunization status
Sec. 17. (a) The designated recordkeeping office shall maintain records obtained under section 15 of this chapter containing the required elements of the immunization status of each enrolled student. The information required on the certificates of immunity and the documentation of exemption, whichever applies, constitutes the

required elements of each enrolled student's immunization status. The information on the certificates of immunity and the documentation of exemption, whichever applies, is sufficient for accurate compliance with section 19 of this chapter and must be accepted by each postsecondary institution for purposes of this chapter.
(b) The department and the local health department shall, for good cause shown that there exists a substantial threat to the health and safety of a student or the community of the educational institution, be able to validate immunization reports by onsite reviews or examinations of nonidentifying immunization record data. This section does not independently authorize the department, a local department of health, or an agent of the state or local department of health to have access to identifying medical or academic record data of individual students attending nonaccredited private educational institutions.
(c) The records referred to in subsection (a) are sufficient to enable the postsecondary institution to generate a listing of the students who have filed documentation of exemption forms. The postsecondary institution shall develop sufficient plans for excluding these students from the institution for their protection if an outbreak of any of the vaccine preventable diseases listed in section 11 of this chapter occurs at or near the campus of the postsecondary institution.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-18
Transfer of student to other postsecondary institution; record copies for transferee institution
Sec. 18. A postsecondary institution may furnish, not later than twenty (20) days after a student transfer, a copy of a student's immunization record to the postsecondary institution to which the student transfers and enrolls. The postsecondary institution may request a copy of the student's immunization record from the institution from which the student graduated or another postsecondary institution that the student attended.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-19
Annual summary reports
Sec. 19. Each postsecondary institution shall submit a summary report to the department and the local health department having jurisdiction by March 15 of each year. The annual summary report:
(1) must be signed by an official of the designated recordkeeping office certifying that the information included in the summary report is accurate; and
(2) must include the following:
(A) A statement of the number of students with certificates of immunity, categorized by disease.
(B) A statement of the number of students with appropriate documentation of exemption, categorized by disease. As added by P.L.192-1993, SEC.7.

IC 20-12-71-20
Private institutions; voluntary compliance with chapter
Sec. 20. (a) As used in this section, "private institution" means an educational institution that provides education, degrees, or certificates above the high school level but that is not a postsecondary institution.
(b) Nothing in this chapter shall prohibit a private institution, college, or university from voluntarily complying with this chapter.
As added by P.L.192-1993, SEC.7.

IC 20-12-71-21
Rules; communicable diseases list
Sec. 21. The department shall adopt rules under IC 4-22-2 necessary to implement this chapter. However, the department is not authorized to adopt rules to expand or modify the list of communicable diseases in section 11 of this chapter.
As added by P.L.192-1993, SEC.7.



CHAPTER 72. AMERICAN SIGN LANGUAGE

IC 20-12-72-1
"State educational institution"
Sec. 1. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.7-1995, SEC.3.

IC 20-12-72-2
Authority to offer classes in American Sign Language
Sec. 2. A state educational institution may offer classes in American Sign Language as a foreign language or as part of another discipline.
As added by P.L.7-1995, SEC.3.

IC 20-12-72-3
Award of credit
Sec. 3. If a state educational institution offers classes in American Sign Language under this chapter, the institution may award credit for the courses to satisfy a requirement for the study of a foreign language or another discipline.
As added by P.L.7-1995, SEC.3.



CHAPTER 73. MIDWESTERN HIGHER EDUCATION COMPACT

IC 20-12-73-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Midwestern Higher Education Commission.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-2
Enactment
Sec. 2. The Midwestern Higher Education Compact is enacted into law and entered into by the state of Indiana with all other jurisdictions legally joining the compact in the form substantially as provided in sections 3 through 10 of this chapter.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-3
Purpose
Sec. 3. ARTICLE I. PURPOSE
The purpose of the Midwestern Higher Education Compact shall be to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in, and choice of higher education for the citizens residing in the several states which are parties to this Compact.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-4
The commission
Sec. 4. ARTICLE II. THE COMMISSION
(a) The compacting states hereby create the Midwestern Higher Education Commission, hereinafter called the Commission. The Commission shall be a body corporate of each compacting state. The Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.
(b) The Commission shall consist of five (5) resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; two (2) legislators, one (1) from each house (except Nebraska, which may appoint two (2) legislators from its Unicameral Legislature), who shall serve two (2) year terms and be appointed by the appropriate appointing authority in each house of the legislature; and two (2) other at-large members, at least one (1) of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One (1) of the two (2) at-large members initially appointed in each state shall serve a two (2) year term. The other member, and any

regularly appointed successor to either at-large member, shall serve a four (4) year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.
(c) The Commission shall select annually, from among its members, a chairperson, a vice chairperson, and a treasurer.
(d) The Commission shall appoint an executive director who shall serve at the Commission's pleasure and who shall act as secretary to the Commission. The treasurer, the executive director, and such other personnel as the Commission may determine shall be bonded in such amounts as the Commission may require.
(e) The Commission shall meet at least once each calendar year. The chairperson may call additional meetings and upon the request of a majority of the Commission members of three (3) or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.
(f) Each compacting state represented at any meeting of the Commission is entitled to one (1) vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Commission.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-5
Powers and duties of the commission
Sec. 5. ARTICLE III. POWERS AND DUTIES OF THE COMMISSION
(a) The Commission shall adopt a seal and suitable bylaws governing its management and operations.
(b) Irrespective of the civil service, personnel, or other merit system laws of any of the compacting states, the Commission in its bylaws shall provide for the personnel policies and programs of the Compact.
(c) The Commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.
(d) The Commission shall report annually to the legislatures and governors of the compacting states, to the Midwestern Governors' Conference, and to the Midwestern Legislative Conference of the Council of State Governments concerning the activities of the Commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the Commission.
(e) The Commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm, or corporation.
(f) The Commission may accept for any of its purposes and functions under the Compact any and all donations and grants of

money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize, and dispose of the same.
(g) The Commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The Commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use of these agreements.
(h) The Commission may establish and maintain offices, which shall be located within one (1) or more of the compacting states.
(i) The Commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.
(j) The Commission may provide for actual and necessary expenses for attendance of its members at official meetings of the Commission or its designated committees.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-6
Activities of the commission
Sec. 6. ARTICLE IV. ACTIVITIES OF THE COMMISSION
(a) The Commission shall collect data on the long-range effects of the Compact on higher education. By the end of the fourth year from the effective date of the Compact and every two (2) years thereafter, the Commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the Compact.
(b) The Commission shall study issues in higher education of particular concern to the Midwestern region. The Commission shall also study the needs for higher education programs and services in compacting states and the resources for meeting such needs. The Commission shall from time to time prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the Commission may confer with any national or regional planning body. The Commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.
(c) The Commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate, or professional student exchanges in the region. If a need for exchange in a field is apparent, the Commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective

compacting states. The Commission shall, after negotiations with interested institutions and the compacting states, determine the costs of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the Commission, for carrying out the agreements. The Commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.
(d) The Commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.
(e) In addition to the activities of the Commission previously noted, the Commission may provide services and research in other areas of regional concern.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-7
Finance
Sec. 7. ARTICLE V. FINANCE
(a) The monies necessary to finance the general operations of the Commission not otherwise provided for in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the Commission by the compacting states, when authorized by the respective legislatures by equal apportionment among the compacting states.
(b) The Commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.
(c) The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.
(d) The accounts of the Commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the Commission.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-8
Eligible parties and entry into force
Sec. 8. ARTICLE VI. ELIGIBLE PARTIES AND ENTRY INTO FORCE
(a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin shall be eligible to become party to this Compact. Additional states will be eligible if approved by a majority of the

compacting states.
(b) As to any eligible party state, this Compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by five (5) states prior to December 31, 1995.
(c) Amendments to the Compact shall become effective upon their enactment by the legislatures of all compacting states.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-9
Withdrawal, default, and termination
Sec. 9. ARTICLE VII. WITHDRAWAL, DEFAULT, AND TERMINATION
(a) Any compacting state may withdraw from this Compact by enacting a statute repealing the Compact, but such withdrawal shall not become effective until two (2) years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.
(b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this Compact, all rights, privileges, and benefits conferred by this Compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the Commission, and the Commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the Commission, this Compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the Commission.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-10
Severability and construction
Sec. 10. ARTICLE VIII. SEVERABILITY AND CONSTRUCTION
The provisions of this Compact entered into hereunder shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact entered into hereunder shall be held contrary to the constitution of any compacting state, the

Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.
As added by P.L.163-1996, SEC.1.

IC 20-12-73-11
Indiana residents as members; removal; terms; vacancy
Sec. 11. (a) The five (5) residents of Indiana who shall serve as members of the commission representing the state of Indiana are as follows:
(1) The governor or the governor's designee. The term of the governor or the governor's designee is the same as the governor's term of office.
(2) One (1) member of the house of representatives appointed by the speaker of the house of representatives for a two (2) year term. A vacancy occurs if an appointee under this subdivision ceases to be a member of the house of representatives.
(3) One (1) member of the senate appointed by the president pro tempore of the senate for a two (2) year term. A vacancy occurs if an appointee under this subdivision ceases to be a member of the senate.
(4) Two (2) persons from the field of higher education appointed by the governor as at-large members for a term of four (4) years. A vacancy occurs if an appointee under this subdivision leaves the field of higher education.
(b) A member serves at the pleasure of the appointing authority and may be removed for any reason.
(c) A member serves until the expiration of the member's term or the appointing authority appoints a successor, whichever is later. However, this subsection does not apply if the vacancy occurs because a member ceases to be the governor or a member of the general assembly.
(d) The appointing authority shall fill a vacancy for the remainder of the term of the vacating member.
As added by P.L.163-1996, SEC.1.



CHAPTER 74. NATIONAL GUARD TUITION SUPPLEMENT PROGRAM

IC 20-12-74-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the state student assistance commission established under IC 20-12-21-4.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-2
"Eligible student"
Sec. 2. As used in this chapter, "eligible student" means a person who:
(1) is a member of the Indiana national guard:
(A) in active drilling status; and
(B) who has not been absent without leave within the twelve (12) months immediately preceding the date the person applies for a tuition scholarship under this chapter;
(2) does not possess a bachelor's degree from an institution of higher learning (as defined in IC 20-12-70-4);
(3) possesses the requisite academic qualifications;
(4) meets the requirements of the state educational institution in which the person is enrolled or will enroll; and
(5) meets all other eligibility requirements as determined by the commission.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-3
"Scholarship applicant"
Sec. 3. As used in this chapter, "scholarship applicant" means a person who:
(1) is an eligible student;
(2) is a resident of Indiana;
(3) has been accepted to attend a state educational institution as a full-time or part-time student;
(4) has been certified to have met all national guard requirements; and
(5) according to commission requirements, has timely filed an application for any federal and state financial assistance available to the person to attend a state educational institution.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-4
"State educational institution"
Sec. 4. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-5
"Tuition scholarship"      Sec. 5. As used in this chapter, "tuition scholarship" means financial assistance provided to a student to offset the costs of tuition and other regularly assessed fees incurred by the student in attending a state educational institution as determined by the commission.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-6
Establishment of program
Sec. 6. (a) The national guard tuition supplement program fund is established to provide the financial resources necessary to award the tuition scholarships authorized under the program.
(b) The commission shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
As added by P.L.186-1999, SEC.7.

IC 20-12-74-7
Amount of scholarship; renewal
Sec. 7. (a) Money in the national guard tuition supplement program fund shall be used to provide annual tuition scholarships to scholarship applicants who qualify under this chapter in an amount that is equal to one (1) of the following amounts:
(1) If the scholarship applicant does not receive other financial assistance specifically designated for tuition and mandatory fees, the amount equal to a full tuition scholarship to attend the state educational institution.
(2) If the scholarship applicant receives other financial assistance specifically designated for tuition and mandatory fees, the amount:
(A) equal to the balance required to attend the state educational institution; and
(B) not to exceed the amount described in subdivision (1).
(b) Each tuition scholarship awarded under this chapter:
(1) may be renewed under this chapter for a total scholarship award that does not exceed the equivalent of eight (8) semesters; and
(2) that is renewable under this chapter is subject to other eligibility criteria as established by the commission.
As added by P.L.186-1999, SEC.7. Amended by P.L.52-2000, SEC.5.



CHAPTER 75. COMMUNITY COLLEGE SYSTEM

IC 20-12-75-1
"General education"
Sec. 1. (a) As used in this chapter, "general education" means education that is:
(1) not directly related to a student's formal technical, occupational, or professional preparation;
(2) a part of every student's course of study, regardless of the student's area or emphasis; and
(3) intended to impart common knowledge, intellectual concepts, and attitudes that every educated person should possess.
(b) The term includes education that is:
(1) necessary for a student to receive a high school diploma; and
(2) offered by the system.
As added by P.L.273-1999, SEC.203. Amended by P.L.185-2006, SEC.2.



CHAPTER 76. POSTSECONDARY PROPRIETARY EDUCATIONAL INSTITUTION ACCREDITATION

IC 20-12-76-1
"Accreditation"
Sec. 1. As used in this chapter, "accreditation" means certification of a status of approval or authorization by the commission to conduct business as a postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-2
"Agent"
Sec. 2. As used in this chapter, "agent" means a person who:
(1) enrolls or seeks to enroll a resident of Indiana through:
(A) personal contact;
(B) telephone;
(C) advertisement;
(D) letter; or
(E) publications;
in a course offered by a postsecondary proprietary educational institution; or
(2) otherwise holds the person out to the residents of Indiana as representing a postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-3
"Agent's permit"
Sec. 3. As used in this chapter, "agent's permit" means a nontransferable written authorization issued to a person by the commission to solicit a resident of Indiana to enroll in a course offered or maintained by a postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-4
"Application"
Sec. 4. As used in this chapter, "application" means a written request for accreditation or an agent's permit on forms supplied by the commission.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-5
"Commission"
Sec. 5. As used in this chapter, "commission" means the Indiana commission on proprietary education.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-6
"Course"      Sec. 6. As used in this chapter, "course" means a plan or program of instruction or training, whether conducted in person, by mail, or by any other method.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-7
"Fund"
Sec. 7. As used in this chapter, "fund" refers to the career college student assurance fund established by section 20 of this chapter.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-8
"Person"
Sec. 8. As used in this chapter, "person" means an individual, a partnership, a limited liability company, an association, a corporation, a joint venture, a trust, a receiver, or a trustee in bankruptcy.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-9
"Postsecondary proprietary educational institution"
Sec. 9. As used in this chapter, "postsecondary proprietary educational institution" means a person doing business in Indiana by offering to the public for a tuition, fee, or charge, instructional or educational services or training in any technical, professional, mechanical, business, or industrial occupation, either in the recipient's home, at a designated location, or by mail. The term does not include the following:
(1) An educational institution established by law and financed in whole or part by public funds.
(2) A postsecondary proprietary educational institution approved or regulated by any other state regulatory board, agency, or commission.
(3) An elementary or secondary school attended by students in kindergarten or grades 1 through 12, supported in whole or in part by private tuition payments. These elementary and secondary schools are expressly excluded from this chapter.
(4) Any educational institution or educational training that:
(A) is maintained or given by an employer or a group of employers, without charge, for employees or for individuals the employer anticipates employing;
(B) is maintained or given by a labor organization, without charge, for its members or apprentices;
(C) offers exclusively instruction that is clearly self-improvement, motivational, or avocational in intent (including, but not limited to, instruction in dance, music, self-defense, and private tutoring); or
(D) is a Montessori or nursery school.
(5) A privately endowed two (2) or four (4) year degree granting institution, regionally accredited, whose principal

campus is located in Indiana.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-10
Purpose of chapter
Sec. 10. The general assembly recognizes that the private school is an essential part of the educational system. It is the purpose of this chapter to protect students, educational institutions, the general public, and honest and ethical operators of private schools from dishonest and unethical practices.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-11
Indiana commission on proprietary education established
Sec. 11. The Indiana commission on proprietary education is established.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-12
Members
Sec. 12. (a) The commission consists of the following seven (7) members:
(1) The state superintendent or the superintendent's designee.
(2) The executive officer of the commission for higher education or the executive officer's designee.
(3) Five (5) members appointed by the governor.
(b) The members appointed by the governor under subsection (a) serve for a term of four (4) years.
(c) Not more than three (3) of the members appointed by the governor may be members of one (1) political party.
(d) Of the five (5) members appointed by the governor:
(1) one (1) must have been engaged for a period of not less than five (5) years immediately preceding appointment in an executive or a managerial position in a postsecondary proprietary educational institution subject to this chapter;
(2) one (1) must have been engaged in administering or managing an industrial employee training program for a period of not less than five (5) years immediately preceding appointment; and
(3) three (3) shall be representatives of the public at large who are not representatives of the types of postsecondary proprietary educational institutions to be accredited.
For purposes of subdivision (3), an elected or appointed state or local official or a member of a private or public school may not be appointed as a representative of the public at large.
(e) An appointment to fill a vacancy occurring on the commission is for the unexpired term.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-13 Organization; powers
Sec. 13. (a) The commission may select officers from the commission's membership as the commission considers necessary.
(b) The commission may employ and fix compensation for necessary administrative staff.
(c) The commission may adopt reasonable rules under IC 4-22-2 to implement this chapter.
(d) The commission:
(1) may meet as often as is necessary upon call of the chairperson; and
(2) shall meet at least four (4) times a year.
(e) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(f) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The commission may adopt and use a seal, the description of which shall be filed with the office of the secretary of state, and which may be used for the authentication of the acts of the commission.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-14
Accreditation
Sec. 14. A person may not do business as a postsecondary proprietary educational institution in Indiana without having obtained accreditation.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-15
Application; fee
Sec. 15. Applications for accreditation shall be filed with the commission and accompanied by an application fee of at least one hundred dollars ($100) for processing the application and evaluating the postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-16
Application; contents
Sec. 16. The application must include at least the following information:
(1) The name and address of the postsecondary proprietary

educational institution and the institution's officers.
(2) The places where the courses are to be provided.
(3) The types of courses to be offered, the form of instruction to be followed with the class, shop, or laboratory, and the hours required for each curriculum.
(4) The form of certificate, diploma, or degree to be awarded.
(5) A statement of the postsecondary proprietary educational institution's finances.
(6) A description of the postsecondary proprietary educational institution's physical facilities, including classrooms, laboratories, library, machinery and equipment, toilets, showers, and lavatories.
(7) An explicit statement of policy with reference to:
(A) solicitation of students;
(B) payment and amount of student fees; and
(C) conditions under which students are entitled to a refund in part or in full of fees paid, including a statement concerning the existence of the fund.
(8) Provisions for liability insurance of students.
(9) Maximum student-teacher ratio to be maintained.
(10) Minimum requirements for instructional staff.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-17
Application; bond
Sec. 17. (a) This section is subject to section 18 of this chapter.
(b) Each application must include a surety bond in a penal sum determined under section 18(a) of this chapter. The bond shall be executed by the applicant as principal and by a surety company qualified and authorized to do business in Indiana as surety or cash bond.
(c) The surety bond must be conditioned to provide indemnification to any student or enrollee who suffers a loss or damage as a result of:
(1) the failure or neglect of the postsecondary proprietary educational institution to faithfully perform all agreements, express or otherwise, with the student, enrollee, one (1) or both of the parents of the student or enrollee, or a guardian of the student or enrollee as represented by the application for the institution's accreditation and the materials submitted in support of that application;
(2) the failure or neglect of the postsecondary proprietary educational institution to maintain and operate a course or courses of instruction or study in compliance with the standards of this chapter; or
(3) an agent's misrepresentation in procuring the student's enrollment.
(d) A surety on a bond may be released after the surety has made a written notice of the release directed to the commission at least thirty (30) days before the release. However, a surety may not be

released from the bond unless all sureties on the bond are released.
(e) The surety bond covers the period of the accreditation.
(f) An accreditation shall be suspended if a postsecondary proprietary educational institution is no longer covered by a surety bond or if the postsecondary proprietary educational institution fails to comply with section 18 of this chapter. The commission shall notify the postsecondary proprietary educational institution in writing at least ten (10) days before the release of the surety or sureties that the accreditation is suspended until another surety bond is filed in the manner and amount required under this chapter.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-18 Version a
Bond amount; determination; contributions to fund
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 18. (a) Subject to subsections (b), (c), (e), and (f), the commission shall determine the penal sum of each surety bond based upon the following guidelines:
(1) A postsecondary proprietary educational institution that has no annual gross tuition charges assessed for the previous year shall secure a surety bond in the amount of five thousand dollars ($5,000).
(2) If the postsecondary proprietary educational institution's annual gross tuition charges assessed for the previous year are not more than five thousand dollars ($5,000), the institution shall secure a surety bond in the amount of one hundred percent (100%) of that institution's annual gross tuition charges assessed for the previous year.
(3) If the postsecondary proprietary educational institution's annual gross tuition charges assessed for the previous year are more than five thousand dollars ($5,000) but less than fifty thousand dollars ($50,000), the institution shall secure a surety bond in the amount of five thousand dollars ($5,000).
(4) If the postsecondary proprietary educational institution's annual gross tuition charges assessed for the previous year are more than fifty thousand dollars ($50,000) but less than five hundred thousand dollars ($500,000), the institution shall secure a surety bond in the amount of ten percent (10%) of that institution's annual gross tuition charges assessed for the previous year.
(5) If the postsecondary proprietary educational institution's annual gross tuition charges assessed for the previous year are more than five hundred thousand dollars ($500,000), the institution shall secure a surety bond in the amount of fifty thousand dollars ($50,000).
(b) When a postsecondary proprietary educational institution is required to contribute to the fund and the fund has a balance on the date that the surety bond is due of at least:
(1) one hundred thousand dollars ($100,000), the commission

shall reduce the penal sum of the surety bond described in subsection (a) by twenty percent (20%);
(2) two hundred thousand dollars ($200,000), the commission shall reduce the penal sum of the surety bond described in subsection (a) by forty percent (40%);
(3) three hundred thousand dollars ($300,000), the commission shall reduce the penal sum of the surety bond described in subsection (a) by sixty percent (60%);
(4) four hundred thousand dollars ($400,000), the commission shall reduce the penal sum of the surety bond described in subsection (a) by eighty percent (80%); or
(5) five hundred thousand dollars ($500,000), the commission shall reduce the penal sum of the surety bond described in subsection (a) by one hundred percent (100%).
(c) Except as provided in:
(1) section 21 of this chapter; and
(2) subsection (f);
and upon the fund achieving at least an initial five hundred thousand dollar ($500,000) balance, each postsecondary proprietary educational institution that contributes to the fund when the initial quarterly contribution as required under this chapter after the fund's establishment is not required to make contributions to the fund or submit a surety bond.
(d) The commission shall determine the number of quarterly contributions required for the fund to initially accumulate five hundred thousand dollars ($500,000).
(e) Except as provided in section 21 of this chapter and subsection (f), postsecondary proprietary educational institutions that begin making contributions to the fund after the initial quarterly contribution as required under this chapter:
(1) are required to make contributions to the fund for the same number of quarters as determined by the commission under subsection (d); and
(2) after making the contributions to the fund as provided in subdivision (1) for the required number of quarters, may not be required to submit a surety bond.
(f) If after the fund acquires five hundred thousand dollars ($500,000) the balance in the fund becomes less than one hundred thousand dollars ($100,000), all postsecondary proprietary educational institutions not required to make contributions to the fund as described in subsection (c) or (e) shall make contributions to the fund for the number of quarters necessary for the fund to accumulate five hundred thousand dollars ($500,000).
As added by P.L.1-2005, SEC.34. Amended by P.L.231-2005, SEC.18; P.L.1-2006, SEC.312.

IC 20-12-76-18 Version b
Bond amount; determination; contributions to fund
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.     Sec. 18. (a) Subject to subsections (b), (d), and (e), the commission shall determine the penal sum of each surety bond based upon the following guidelines:
(1) A postsecondary proprietary educational institution that has no annual gross tuition charges assessed for the previous year shall secure a surety bond in the amount of twenty-five thousand dollars ($25,000).
(2) If at any time the postsecondary proprietary educational institution's projected annual gross tuition charges are more than two hundred fifty thousand dollars ($250,000), the institution shall secure a surety bond in the amount of fifty thousand dollars ($50,000).
(b) After June 30, 2006, and except as provided in:
(1) section 21 of this chapter; and
(2) subsection (e);
and upon the fund achieving at least an initial one million dollar ($1,000,000) balance, each postsecondary proprietary educational institution that contributes to the fund when the initial quarterly contribution is required under this chapter after the fund's establishment is not required to make contributions to the fund or submit a surety bond.
(c) The commission shall determine the number of quarterly contributions required for the fund to initially accumulate one million dollars ($1,000,000).
(d) Except as provided in section 21 of this chapter and subsection (e), postsecondary proprietary educational institutions that begin making contributions to the fund after the initial quarterly contribution as required under this chapter are required to make contributions to the fund for the same number of quarters as determined by the commission under subsection (c).
(e) If, after the fund acquires one million dollars ($1,000,000) the balance in the fund becomes less than five hundred thousand dollars ($500,000), all postsecondary proprietary educational institutions not required to make contributions to the fund as described in subsection (b) or (d) shall make contributions to the fund for the number of quarters necessary for the fund to accumulate one million dollars ($1,000,000).
As added by P.L.1-2005, SEC.34. Amended by P.L.231-2005, SEC.18; P.L.1-2006, SEC.312; P.L.128-2006, SEC.1.

IC 20-12-76-19
Curriculum catalog and promotional brochure; contents
Sec. 19. The commission shall require each postsecondary proprietary educational institution to include in each curriculum catalog and promotional brochure the following:
(1) A statement indicating that the postsecondary proprietary educational institution is regulated by the commission under this chapter.
(2) The commission's mailing address and telephone number.
As added by P.L.1-2005, SEC.34.
IC 20-12-76-20
Career college student assurance fund; establishment; administration expenses; investments; claims
Sec. 20. (a) The career college student assurance fund is established to provide indemnification to a student or an enrollee of a postsecondary proprietary educational institution who suffers loss or damage as a result of any of the occurrences described in section 17(c) of this chapter if the occurrences transpired after June 30, 1992, and as provided in section 37 of this chapter.
(b) The commission shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(f) Upon the fund acquiring fifty thousand dollars ($50,000), the balance in the fund may not become less than fifty thousand dollars ($50,000). If:
(1) a claim against the fund is filed that would, if paid in full, require the balance of the fund to become less than fifty thousand dollars ($50,000); and
(2) the commission determines that the student is eligible for a reimbursement under the fund;
the commission shall prorate the amount of the reimbursement to ensure that the balance of the fund does not become less than fifty thousand dollars ($50,000), and the student is entitled to receive that balance of the student's claim from the fund as money becomes available in the fund from contributions to the fund required under this chapter.
(g) The commission shall ensure that all outstanding claim amounts described in subsection (f) are paid as money in the fund becomes available in the chronological order of the outstanding claims.
(h) A claim against the fund may not be construed to be a debt of the state.
As added by P.L.1-2005, SEC.34. Amended by P.L.128-2006, SEC.2.

IC 20-12-76-21
Quarterly contributions to fund; determination; bond
Sec. 21. (a) Subject to section 18 of this chapter, each postsecondary proprietary educational institution shall make quarterly contributions to the fund. The quarters begin January 1, April 1, July 1, and October 1.
(b) For each quarter, each postsecondary proprietary educational institution shall make a contribution equal to the STEP THREE amount derived under the following formula:
STEP ONE: Determine the total amount of tuition and fees earned during the quarter.         STEP TWO: Multiply the STEP ONE amount by one-tenth of one percent (0.1%).
STEP THREE: Add the STEP TWO amount and sixty dollars ($60).
(c) Notwithstanding section 18 of this chapter, for a postsecondary proprietary educational institution beginning operation after September 30, 2004, the commission, in addition to requiring contributions to the fund, shall require the postsecondary proprietary educational institution to submit a surety bond in an amount determined by the commission for a period that represents the number of quarters required for the fund to initially accumulate one million dollars ($1,000,000) as determined under section 18(d) of this chapter.
As added by P.L.1-2005, SEC.34. Amended by P.L.128-2006, SEC.3.

IC 20-12-76-22
Investigation
Sec. 22. (a) Upon receipt of an application, the commission shall make an investigation to determine the accuracy of the statements in the application to determine if the postsecondary proprietary educational institution meets the minimum standards for accreditation.
(b) During the investigation under subsection (a), the commission may grant a temporary status of accreditation. The temporary status of accreditation is sufficient to meet the requirements of this chapter until a determination on accreditation is made.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-23
Inspection fee
Sec. 23. The cost of performing a team onsite investigation shall be paid by the applicant postsecondary proprietary educational institution. However, the total cost of an inspection, including room, board, and mileage that does not require travel outside Indiana, may not exceed one thousand dollars ($1,000) for any one (1) postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-24
Student records; contents; surrender to commission
Sec. 24. (a) A postsecondary proprietary educational institution shall maintain at least the following records for each student:
(1) The program in which the student enrolls.
(2) The length of the program.
(3) The date of the student's initial enrollment in the program.
(4) The student's period of attendance.
(5) The amount of the student's tuition and fees.
(6) A copy of the enrollment agreement.
(b) Upon the request of the commission, a postsecondary proprietary educational institution shall submit the records described

in subsection (a) to the commission.
(c) If the postsecondary proprietary educational institution ceases operation, the postsecondary proprietary educational institution shall submit the records described in subsection (a) to the commission not later than thirty (30) days after the institution ceases to operate.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-25
Accreditation standards
Sec. 25. Full accreditation may not be issued unless and until the commission finds that the postsecondary proprietary educational institution meets minimum standards that are appropriate to that type or class of postsecondary proprietary educational institution, including the following minimum standards:
(1) The postsecondary proprietary educational institution has a sound financial structure with sufficient resources for continued support.
(2) The postsecondary proprietary educational institution has satisfactory training or educational facilities with sufficient tools, supplies, or equipment and the necessary number of work stations or classrooms to adequately train, instruct, or educate the number of students enrolled or proposed to be enrolled.
(3) The postsecondary proprietary educational institution has an adequate number of qualified instructors or teachers, sufficiently trained by experience or education, to give the instruction, education, or training contemplated.
(4) The advertising and representations made on behalf of the postsecondary proprietary educational institution to prospective students are truthful and free from misrepresentation or fraud.
(5) The charge made for the training, instruction, or education is clearly stated and based upon the services rendered.
(6) The premises and conditions under which the students work and study are sanitary, healthful, and safe according to modern standards.
(7) The postsecondary proprietary educational institution has and follows a refund policy approved by the commission.
(8) The owner or chief administrator of the postsecondary proprietary educational institution has not been convicted of a felony.
(9) The owner or chief administrator of the postsecondary proprietary educational institution has not been the owner or chief administrator of a postsecondary proprietary institution that has had its accreditation revoked or has been closed involuntarily in the five (5) year period preceding the application for accreditation. However, if the owner or chief administrator of the postsecondary proprietary educational institution has been the owner or chief administrator of a postsecondary proprietary educational institution that has had its accreditation revoked or has been closed involuntarily more than five (5) years before the application for accreditation, the

commission may issue full accreditation at the commission's discretion.
As added by P.L.1-2005, SEC.34. Amended by P.L.128-2006, SEC.4.

IC 20-12-76-26
Issuance of accreditation
Sec. 26. (a) After investigation and a finding that the information in the application is true and the postsecondary proprietary educational institution meets the minimum standards, the commission shall issue an accreditation to the postsecondary proprietary educational institution upon payment of an additional fee of not less than twenty-five dollars ($25).
(b) The commission may waive inspection of a postsecondary proprietary educational institution that has been accredited by an accrediting unit whose standards are approved by the commission as meeting or exceeding the requirements of this chapter.
(c) A valid license, approval to operate, or other form of accreditation issued to a postsecondary proprietary educational institution by another state may be accepted, instead of inspection, if:
(1) the requirements of that state meet or exceed the requirements of this chapter; and
(2) the other state will, in turn, extend reciprocity to postsecondary proprietary educational institutions accredited by the commission.
(d) An accreditation issued under this section expires one (1) year following the accreditation's issuance.
(e) An accredited postsecondary proprietary educational institution may renew the institution's accreditation annually upon:
(1) the payment of a fee of not less than twenty-five dollars ($25); and
(2) continued compliance with this chapter.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-27
Revocation
Sec. 27. Accreditation may be revoked by the commission:
(1) for cause upon notice and an opportunity for a commission hearing; and
(2) for the accredited postsecondary proprietary educational institution failing to make the appropriate quarterly contributions to the fund not later than forty-five (45) days after the end of a quarter.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-28
Hearing
Sec. 28. (a) A postsecondary proprietary educational institution, after notification that the institution's accreditation has been refused, revoked, or suspended, may apply for a hearing before the

commission concerning the institution's qualifications. The application for a hearing must be filed in writing with the commission not more than thirty (30) days after receipt of notice of the denial, revocation, or suspension.
(b) The commission shall give a hearing promptly and with not less than ten (10) days notice of the date, time, and place. The postsecondary proprietary educational institution is entitled to be represented by counsel and to offer oral and documentary evidence relevant to the issue.
(c) The commission shall not more than fifteen (15) days after a hearing make written findings of fact, a written decision, and a written order based solely on the evidence submitted at the hearing, either granting or denying accreditation to the postsecondary proprietary educational institution.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-29
Suspension
Sec. 29. A postsecondary proprietary educational institution's accreditation shall be suspended at any time if the accredited postsecondary proprietary educational institution denies enrollment to a student or makes a distinction or classification of students on the basis of race, color, or creed.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-30
Representations
Sec. 30. A person may not do the following:
(1) Make, or cause to be made, a statement or representation, oral, written, or visual, in connection with the offering or publicizing of a course, if the person knows or should reasonably know the statement or representation is false, deceptive, substantially inaccurate, or misleading.
(2) Promise or guarantee employment to a student or prospective student using information, training, or skill purported to be provided or otherwise enhanced by a course, unless the person offers the student or prospective student a bona fide contract of employment agreeing to employ the student or prospective student for a period of not less than ninety (90) days in a business or other enterprise regularly conducted by the person in which that information, training, or skill is a normal condition of employment.
(3) Do an act that constitutes part of the conduct of administration of a course if the person knows, or should reasonably know, that the course is being carried on by the use of fraud, deception, or other misrepresentation.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-31
Agent's permits; liability of institution as principal      Sec. 31. (a) A person representing a postsecondary proprietary educational institution doing business in Indiana by offering courses may not sell a course or solicit students for the institution unless the person first secures an agent's permit from the commission. If the agent represents more than one (1) postsecondary proprietary educational institution, a separate agent's permit must be obtained for each institution that the agent represents.
(b) Upon approval of an agent's permit, the commission shall issue a pocket card to the person that includes:
(1) the person's name and address;
(2) the name and address of the postsecondary proprietary educational institution that the person represents; and
(3) a statement certifying that the person whose name appears on the card is an authorized agent of the postsecondary proprietary educational institution.
(c) The application must be accompanied by a fee of not less than ten dollars ($10).
(d) An agent's permit is valid for one (1) year from the date of its issue. An application for renewal must be accompanied by a fee of not less than ten dollars ($10).
(e) A postsecondary proprietary educational institution is liable for the actions of the institution's agents.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-32
Temporary permit
Sec. 32. (a) An application for an agent's permit must be granted or denied by the commission not more than fifteen (15) working days after the receipt of the application. If the commission has not completed a determination with respect to the issuance of a permit under this section within the fifteen (15) working day period, the commission shall issue a temporary permit to the applicant. The temporary permit is sufficient to meet the requirements of this chapter until a determination is made on the application.
(b) A permit issued under this chapter may upon ten (10) days notice and after a hearing be revoked by the commission:
(1) if the holder of the permit solicits or enrolls students through fraud, deception, or misrepresentation; or
(2) upon a finding that the permit holder is not of good moral character.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-33
Remedy; damages or other relief
Sec. 33. The fact that a bond is in force or that the fund exists does not limit or impair a right of recovery and the amount of damages or other relief to which a plaintiff may be entitled.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-34 Remedy; void contracts
Sec. 34. An obligation, negotiable or nonnegotiable, providing for payment for a course or courses of instruction is void if the postsecondary proprietary educational institution is not accredited to operate in Indiana.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-35
Misrepresentation
Sec. 35. The issuance of an agent's permit or any accreditation may not be considered to constitute approval of a course, a person, or an institution. A representation to the contrary is a misrepresentation.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-36
Claims against bond by student for loss or damages; contents; investigation; limitations; claim against balance of fund
Sec. 36. (a) This section applies to claims against the surety bond of a postsecondary proprietary educational institution.
(b) A student who believes that the student is suffering loss or damage resulting from any of the occurrences described in section 17(c) of this chapter may request the commission to file a claim against the surety of the postsecondary proprietary educational institution or agent.
(c) The request must state the grounds for the claim and must include material substantiating the claim.
(d) The commission shall investigate all claims submitted to the commission and attempt to resolve the claims informally. If a claim is determined to be valid by the commission and an informal resolution cannot be made, the commission shall submit a formal claim to the surety.
(e) A claim against the surety bond may not be filed by the commission unless the student's request under subsection (b) is commenced not more than five (5) years after the date on which the loss or damage occurred.
(f) If the amount of the surety bond is insufficient to cover all or part of the claim, a claim or the balance of the claim against the surety bond in the amount that is insufficient shall be construed to be a claim against the balance of the fund under section 37 of this chapter.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-37
Claims against balance of fund for reimbursement of tuition and fees; determination; priorities
Sec. 37. (a) This section applies:
(1) to claims against the balance of the fund; and
(2) in cases where a student or an enrollee of a postsecondary proprietary educational institution is protected by both a surety

bond and the balance of the fund, only after a claim against the surety bond exceeds the amount of the surety bond.
(b) A student or an enrollee of a postsecondary proprietary educational institution who believes that the student or enrollee has suffered loss or damage resulting from any of the occurrences described in section 17(c) of this chapter may request the commission to file a claim with the commission against the balance of the fund. If there is a surety bond in an amount sufficient to cover a claim or part of a claim under this section, a claim against the balance of the fund shall be construed to be a claim against the surety bond first to the extent that the amount of the surety bond exists and the balance of the claim may be filed against the balance of the fund.
(c) A claim under this section is limited to a refund of the claimant's applicable tuition and fees.
(d) All claims must be filed not later than five (5) years after the occurrence resulting in the loss or damage to the claimant occurs.
(e) Upon the filing of a claim under this section, the commission shall review the records submitted by the appropriate postsecondary proprietary educational institution described under section 24 of this chapter and shall investigate the claim and attempt to resolve the claim as described in section 36(d) of this chapter.
(f) Upon a determination by the commission that a claimant shall be reimbursed under the fund, the commission shall prioritize the reimbursements under the following guidelines:
(1) A student's educational loan balances.
(2) Federal grant repayment obligations of the student.
(3) Other expenses paid directly by the student.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-38
Relief; injunction
Sec. 38. The prosecuting attorney of the county in which the offense occurred shall, at the request of the commission or on the prosecuting attorney's own motion, bring any appropriate action, including a mandatory and prohibitive injunction.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-39
Adjudication
Sec. 39. An action of the commission concerning the issuance, denial, or revocation of a permit or accreditation under this chapter is subject to review under IC 4-21.5.
As added by P.L.1-2005, SEC.34.

IC 20-12-76-40
Violations
Sec. 40. (a) Except as provided in subsection (b), a person who knowingly, intentionally, or recklessly violates this chapter commits a Class B misdemeanor.
(b) A person who, with intent to defraud, represents the person to

be an agent of a postsecondary proprietary educational institution commits a Class C felony.
As added by P.L.1-2005, SEC.34. Amended by P.L.231-2005, SEC.19.

IC 20-12-76-41
Collection of fees
Sec. 41. All fees collected by the commission shall be deposited in the state general fund.
As added by P.L.1-2005, SEC.34.



CHAPTER 77. FINANCIAL AID REPORTING

IC 20-12-77-1
State educational institution reporting requirements
Sec. 1. (a) Each state educational institution (as defined in IC 20-12-0.5-1) shall submit a report annually to the legislative council and the commission for higher education that includes the amount of need based financial aid and merit based financial aid available to students from all sources.
(b) A report submitted to the legislative council under this section must be in an electronic format under IC 5-14-6.
As added by P.L.185-2006, SEC.5.






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. EFFECT OF RECODIFICATION OF TITLE 20

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2005 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 20-17-1-1
"Prior law"
Sec. 1. As used in this chapter, "prior law" refers to the statutes concerning education that are repealed or amended in the recodification act of the 2005 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2005 regular session of the general assembly.
As added by P.L.1-2005, SEC.1.



CHAPTER 2. EFFECT OF RECODIFICATION BY THE ACT OF THE 2006 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 20-17-2-1
"Prior law"
Sec. 1. As used in this chapter, "prior law" refers to the statutes concerning education finance, including provisions related to the Indiana state teachers' retirement fund and public school corporation property tax controls, that are repealed or amended in the recodification act of the 2006 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2006 regular session of the general assembly.
As added by P.L.2-2006, SEC.71.






ARTICLE 18. GENERAL PROVISIONS

CHAPTER 1. APPLICABILITY

IC 20-18-1-1
Applicability of title
Sec. 1. Except as otherwise provided, this title applies to public school corporations.
As added by P.L.1-2005, SEC.2.



CHAPTER 2. DEFINITIONS

IC 20-18-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this title.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-1.5
"ADA"
Sec. 1.5. (a) "ADA", for purposes of this title (except IC 20-23-4-19 and IC 20-45-7), means the average number of pupils in daily attendance in the school corporation, determined in accordance with the rules established by the state board.
(b) "ADA", for purposes of IC 20-23-4-19, has the meaning set forth in IC 20-23-4-19.
(c) "ADA", for purposes of IC 20-45-7, has the meaning set forth in IC 20-45-7-3.
As added by P.L.2-2006, SEC.72.

IC 20-18-2-2
"Average daily membership"
Sec. 2. "ADM" has the meaning set forth in IC 20-43-1-6.
As added by P.L.1-2005, SEC.2. Amended by P.L.2-2006, SEC.73.

IC 20-18-2-2.5
"Charter school"
Sec. 2.5. "Charter school" has the meaning set forth in IC 20-24-1-4.
As added by P.L.2-2006, SEC.74.

IC 20-18-2-3
"Department"
Sec. 3. "Department" refers to the department of education established by IC 20-19-3-1.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-4
"Elementary school"
Sec. 4. "Elementary school" means any combination of kindergarten and grades 1, 2, 3, 4, 5, 6, 7, or 8.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-5
"Governing body"
Sec. 5. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a county board of education;
(3) a board of school commissioners;         (4) a metropolitan board of education;
(5) a board of trustees; or
(6) any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-6
"Graduation examination"
Sec. 6. "Graduation examination" means the test designated by the board under the ISTEP program.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-7
"High school"
Sec. 7. "High school" means any combination of grades 9, 10, 11, or 12.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-8
"Indiana physician"
Sec. 8. "Indiana physician" means an individual who holds an unlimited license to practice medicine in Indiana.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-9
"Individualized education program"
Sec. 9. "Individualized education program" means a written statement developed for a child by a group that includes:
(1) a representative of the school corporation or public agency responsible for educating the child;
(2) the child's teacher;
(3) the child's parent, guardian, or custodian;
(4) if appropriate, the child; and
(5) if the provision of services for a seriously emotionally disabled child is considered, a mental health professional provided by:
(A) the community mental health center (as described in IC 12-29); or
(B) a managed care provider (as defined in IC 12-7-2-127(b));
serving the community in which the child resides;
and that describes the special education to be provided to the child.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-10
"ISTEP program"
Sec. 10. "ISTEP program" refers to the Indiana statewide testing for educational progress program developed and administered under IC 20-32-5. As added by P.L.1-2005, SEC.2.

IC 20-18-2-11
"Legal settlement"
Sec. 11. "Legal settlement" of a student means the student's status with respect to the school corporation that has the responsibility to allow the student to attend its local public schools without the payment of tuition, or to pay transfer tuition under IC 20-26-11 if the student attends school in a local public school of another school corporation.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-12
"Nonpublic school"
Sec. 12. (a) "Nonpublic school" means a school that is not maintained by a school corporation.
(b) The term includes a private school or parochial school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-13
"Parent"
Sec. 13. "Parent" means:
(1) the natural father or mother of a child;
(2) in the case of adoption, the adopting father or mother of a child;
(3) if custody of the child has been awarded in a court proceeding to someone other than the mother or father, the court appointed guardian or custodian of the child; or
(4) if the parents of a child are divorced, the parent to whom the divorce decree or modification awards custody or control with respect to a right or obligation under this title.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-13.5
"Political subdivision"
Sec. 13.5. "Political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.2-2006, SEC.75.

IC 20-18-2-14
"Principal"
Sec. 14. "Principal" refers to the chief administrative officer of a school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-14.3
"Property tax"
Sec. 14.3. "Property tax" refers to an ad valorem property tax.
As added by P.L.2-2006, SEC.76.
IC 20-18-2-15
"Public school"
Sec. 15. "Public school" means a school maintained by a school corporation.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-16
"School corporation"
Sec. 16. (a) "School corporation", for purposes of this title (except IC 20-20-33, IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-30-8, and IC 20-43), means a public school corporation established by Indiana law. The term includes a:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;
(5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation; or
(9) community school corporation.
(b) "School corporation", for purposes of IC 20-26-1 through IC 20-26-5 and IC 20-26-7, has the meaning set forth in IC 20-26-2-4.
(c) "School corporation", for purposes of IC 20-20-33 and IC 20-30-8, includes a charter school (as defined in IC 20-24-1-4).
(d) "School corporation", for purposes of IC 20-43, has the meaning set forth in IC 20-43-1-23.
As added by P.L.1-2005, SEC.2. Amended by P.L.2-2006, SEC.77.

IC 20-18-2-17
"School year"
Sec. 17. "School year" means the period:
(1) beginning after June 30 of each year; and
(2) ending before July 1 of the following year;
except when a different period is specified for a particular purpose.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-18
"Secondary school"
Sec. 18. "Secondary school" means a high school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-19
"State board"
Sec. 19. "State board" refers to the Indiana state board of education established by IC 20-19-2-2.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-20 "State superintendent"
Sec. 20. "State superintendent" refers to the state superintendent of public instruction.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-20.3
"State tuition support"
Sec. 20.3. "State tuition support" has the meaning set forth in IC 20-43-1-25.
As added by P.L.2-2006, SEC.78.

IC 20-18-2-21
"Superintendent"
Sec. 21. "Superintendent" means:
(1) the chief administrative officer of a school corporation; or
(2) in the case of a township school, the county superintendent of schools.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-21.5
"Tax control board"
Sec. 21.5. "Tax control board" refers to the school property tax control board established by IC 6-1.1-19-4.1.
As added by P.L.2-2006, SEC.79.

IC 20-18-2-22
"Teacher"
Sec. 22. (a) "Teacher" means a professional person whose position in a school corporation requires certain educational preparation and licensing.
(b) For purposes of IC 20-28, the term includes the following:
(1) A superintendent.
(2) A supervisor.
(3) A principal.
(4) An attendance officer.
(5) A teacher.
(6) A librarian.
As added by P.L.1-2005, SEC.2. Amended by P.L.246-2005, SEC.126.

IC 20-18-2-23
"Textbook"
Sec. 23. "Textbook" means systematically organized material designed to provide a specific level of instruction in a subject matter category.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-24
"Transfer"
Sec. 24. "Transfer" with respect to a student refers to the situation

in which the student, for all or part of the student's education, attends school in a public school of a school corporation other than the school corporation in which the student has legal settlement.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-25
"Transferor corporation"; "transferee corporation"
Sec. 25. "Transferor corporation" and "transferee corporation" refer, respectively, in transfer situations to the school corporation of a student's legal settlement and the school corporation where the student attends school.
As added by P.L.1-2005, SEC.2.

IC 20-18-2-26
"Transferred student"
Sec. 26. (a) "Transferred student" means a student attending school in a school corporation in which the student does not have legal settlement.
(b) For purposes of subsection (a), a student is considered attending school in a school corporation when:
(1) the student is confined by a disability to a place outside the school corporation's facilities and receives instruction from school corporation personnel;
(2) the student attends a special or vocational education school in which the school corporation of the student's legal settlement provides cooperatively a portion of the cost; or
(3) the student is in another similar situation.
As added by P.L.1-2005, SEC.2.






ARTICLE 19. STATE ADMINISTRATION OF ELEMENTARY AND SECONDARY EDUCATION

CHAPTER 1. STATE SUPERINTENDENT OF PUBLIC INSTRUCTION

IC 20-19-1-1
Election of superintendent; term of office
Sec. 1. (a) The state superintendent shall be elected under IC 3-10-2-6 by the voters of Indiana.
(b) The term of office of the state superintendent is four (4) years:
(1) beginning on the second Monday in January after election; and
(2) continuing until a successor is elected and qualified.
As added by P.L.1-2005, SEC.3.

IC 20-19-1-2
Distribution of surplus agricultural commodities
Sec. 2. The state superintendent is designated to, and may cooperate with, the Agricultural Marketing Service of the United States Department of Agriculture and with other federal relief agencies in the distribution of surplus agricultural commodities to the following:
(1) School corporations.
(2) Nonprofit nonpublic schools.
(3) Township and county relief agencies.
(4) Other nonprofit public and private institutions to which by law the commodities may be distributed.
As added by P.L.1-2005, SEC.3.

IC 20-19-1-3
Duties and authority concerning school lunch programs
Sec. 3. The state superintendent has administrative duties and authority concerning the school lunch programs under IC 20-26-9.
As added by P.L.1-2005, SEC.3.



CHAPTER 2. STATE BOARD OF EDUCATION

IC 20-19-2-1
"Advisory committee"
Sec. 1. As used in this chapter, "advisory committee" refers to the advisory committee on textbook adoption established by section 3 of this chapter.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-2
State board of education
Sec. 2. (a) The Indiana state board of education is established. The state board consists of:
(1) the state superintendent; and
(2) ten (10) members appointed by the governor.
(b) The following provisions apply to members of the state board appointed by the governor:
(1) At least four (4) of the members must be actively employed in the schools in Indiana and hold a valid teaching license.
(2) At least one (1) member must be appointed from each congressional district in Indiana.
(3) Not more than six (6) members of the state board may be appointed from the membership of any one (1) political party.
(4) The term of office of a member begins on July 1. Except as provided in subdivision (5), the term of office of a member is four (4) years.
(5) The governor may dismiss a member for just cause.
(6) The governor may appoint a member to fill a vacancy occurring on the state board. A member appointed under this subdivision serves for the remainder of the unexpired term.
(c) A quorum consists of six (6) members of the state board. An action of the state board is not official unless the action is authorized by at least six (6) members.
(d) The state superintendent serves as chairperson of the state board.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-3
Advisory committee on textbook adoption
Sec. 3. (a) The advisory committee on textbook adoption is established. The advisory committee consists of:
(1) the state superintendent or the state superintendent's designee; and
(2) six (6) members appointed by the state superintendent.
(b) The following provisions apply to members of the advisory committee appointed by the state superintendent:
(1) At least four (4) of the members must be actively employed in the schools in Indiana and hold a valid teaching license.
(2) Not more than four (4) of the members of the committee

may be appointed from the membership of any one (1) political party.
(3) Members serve at the pleasure of the state superintendent.
(c) The state superintendent or the state superintendent's designee serves as chairperson of the advisory committee.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-4
Meetings; establishment of other advisory boards
Sec. 4. (a) The state board and the advisory committee shall meet at the times they determine.
(b) The state board may establish other advisory committees as necessary to provide technical and professional assistance to the state board.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-5
Hearing examiners
Sec. 5. If the state board is required to conduct hearings under IC 4-21.5-3, the state board may use hearing examiners who are not members of the state board to conduct the hearings.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-6
Secretary; powers and duties; seal
Sec. 6. (a) The state board shall elect one (1) member to serve as secretary. The secretary shall:
(1) maintain custody of the state board's records, papers, and effects; and
(2) keep minutes of the state board's proceedings.
The records, papers, effects, and minutes of all meetings and actions of the state board shall be kept at the office of the state superintendent and are public records.
(b) The state board shall adopt and use a seal that contains the words "Indiana State Board of Education". A written description of the seal shall be recorded in the minutes of the state board and filed in the office of the secretary of state. The seal shall be used for the authentication of the acts of the state board and the important acts of the department.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-7
Compensation of state board and advisory committee members
Sec. 7. (a) Each member of the state board who is not an officer or employee of the state is entitled to an annual salary of two thousand dollars ($2,000).
(b) Each member of the advisory committee who is not an officer or employee of the state is entitled to the minimum salary per diem provided in IC 4-10-11-2.1(b) while performing their respective duties as committee members.     (c) Each member of the state board or the advisory committee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency. The compensation of members employed in the public schools may not be decreased because of regular service on the state board or the advisory committee.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-8
Adoption of administrative rules by state board
Sec. 8. (a) In addition to any other powers and duties prescribed by law, the state board shall adopt rules under IC 4-22-2 concerning, but not limited to, the following matters:
(1) The designation and employment of the employees and consultants necessary for the department. The state board shall fix the compensation of employees of the department, subject to the approval of the budget committee and the governor under IC 4-12-2.
(2) The establishment and maintenance of standards and guidelines, other than building, space, and site requirements, for media centers, libraries, instructional materials centers, or any other area or system of areas in a school where a full range of information sources, associated equipment, and services from professional media staff are accessible to the school community. With regard to library automation systems, the state board may only adopt rules that meet the standards established by the state library board for library automation systems under IC 4-23-7.1-11(b).
(3) The establishment and maintenance of standards for student personnel and guidance services.
(4) The establishment and maintenance of minimum standards for driver education programs (including classroom instruction and practice driving) and equipment. Classroom instruction standards established under this subdivision must include instruction about:
(A) railroad-highway grade crossing safety; and
(B) the procedure for participation in the human organ donor program.
(5) The inspection of all public schools in Indiana to determine the condition of the schools. The state board shall establish standards governing the accreditation of public schools. Observance of:
(A) IC 20-31-4;
(B) IC 20-28-5-2;
(C) IC 20-28-6-3 through IC 20-28-6-7;
(D) IC 20-28-9-7 and IC 20-28-9-8;
(E) IC 20-28-11; and
(F) IC 20-31-3, IC 20-32-4, IC 20-32-5, IC 20-32-6, and

IC 20-32-8;
is a prerequisite to the accreditation of a school. Local public school officials shall make the reports required of them and otherwise cooperate with the state board regarding required inspections. Nonpublic schools may also request the inspection for classification purposes. Compliance with the building and site guidelines adopted by the state board is not a prerequisite of accreditation.
(6) Subject to section 9 of this chapter, the adoption and approval of textbooks under IC 20-20-5.
(7) The distribution of funds and revenues appropriated for the support of schools in the state.
(8) The state board may not establish an accreditation system for nonpublic schools that is less stringent than the accreditation system for public schools.
(9) A separate system for recognizing nonpublic schools under IC 20-19-2-10. Recognition of nonpublic schools under this subdivision constitutes the system of regulatory standards that apply to nonpublic schools that seek to qualify for the system of recognition.
(10) The establishment and enforcement of standards and guidelines concerning the safety of students participating in cheerleading activities.
(b) Before final adoption of any rule, the state board shall make a finding on the estimated fiscal impact that the rule will have on school corporations.
As added by P.L.1-2005, SEC.3. Amended by P.L.65-2005, SEC.2.

IC 20-19-2-9
Advisory committee rules concerning textbook adoption
Sec. 9. (a) The advisory committee may initiate rules and hold public hearings under IC 4-22-2 on rules concerning the adoption of textbooks. The advisory committee shall send a proposed rule on which public hearings have been held to the state board. The state board may adopt or reject a rule initiated by the advisory committee. If the advisory committee holds hearings on a proposed rule, the state board is not required to hold hearings.
(b) Every rule initiated by the state board concerning textbook adoption shall be sent to the advisory committee. Upon receipt of a rule initiated by the state board, the advisory committee may hold public hearings on the rule. If the advisory committee holds a public hearing on a rule initiated by the state board, the advisory committee shall send the proposed rule and a recommendation to the state board not more than ninety (90) days after the date the advisory committee receives the rule from the state board. If the advisory committee fails to hold a hearing or to return the proposed rule with a recommendation to the state board within the ninety (90) day period, the state board may:
(1) hold public hearings on the proposed rule and proceed under IC 4-22-2; or         (2) discontinue the proceedings.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-10
Recognition of educational programs of nonpublic schools; accreditation
Sec. 10. (a) It is the policy of the state that the state:
(1) recognizes that nonpublic schools provide education to children in Indiana;
(2) has an interest in ensuring that all Indiana children are well educated in both curricular and extracurricular programs; and
(3) should facilitate the transferability of comparable academic credit between appropriate nonpublic schools and state supported educational institutions.
(b) The state board shall implement a system of recognition of the educational programs of nonpublic schools to fulfill the policy set forth in subsection (a).
(c) The system of recognition described under subsection (b) must:
(1) be voluntary in nature with respect to the nonpublic school;
(2) recognize the characteristics that distinguish nonpublic schools from public schools; and
(3) be a recognition system that is separate from the accreditation standards required of public schools and available to nonpublic schools under section 8(a)(5) of this chapter.
(d) This section does not prohibit a nonpublic school from seeking accreditation under section 8(a)(5) of this chapter.
(e) The state board shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-11
School improvement and achievement plans; rules
Sec. 11. (a) As used in this section, "plan" refers to a strategic and continuous school improvement and achievement plan developed under IC 20-31-5.
(b) A plan must:
(1) conform to the requirements of IC 20-31-5; and
(2) include a professional development program that conforms to IC 20-20-31.
(c) The governing body may do the following for a school that participates in a plan:
(1) Invoke a waiver of a rule adopted by the state board under IC 20-31-5-5(b).
(2) Develop a plan for the admission of students who do not reside in the school's attendance area but have legal settlement in the school corporation.
(d) In approving a school corporation's actions under this section, the state board shall consider whether the governing body has done the following:         (1) Approved a school's plan.
(2) Demonstrated the support of the exclusive representative only for the professional development program component of the plan.
(e) The state board may waive any statute or rule relating to curriculum or textbook selection on behalf of a school in accordance with IC 20-31-5-5.
(f) As part of the plan, the governing body may develop and implement a policy to do the following:
(1) Allow the transfer of a student who resides in the school's attendance area but whose parent requests that the student attend another school in the school corporation of legal settlement.
(2) Inform parents of their rights under this section.
(g) The state board shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-12
Guidelines on selection of school sites and construction, alteration, and repair of school buildings; plans and specifications approval process
Sec. 12. (a) The state board shall adopt nonbinding guidelines for the selection of school sites and the construction, alteration, and repair of school buildings. The nonbinding guidelines:
(1) must include preferred location and building practices for school corporations, including standards for enhancing health, energy efficiency, cost efficiency, and instructional efficacy; and
(2) may include guidelines concerning minimum acreage, cost per square foot, and per student square footage.
(b) The state board shall annually compile, in a document capable of easy revision, the:
(1) guidelines described in subsection (a); and
(2) rules of the:
(A) fire prevention and building safety commission; and
(B) state department of health;
that govern site selection and the construction, alteration, and repair of school buildings.
(c) Before submitting completed written plans and specifications for the selection of a school building site or the construction or alteration of a school building to the division of fire and building safety for issuance of a design release under IC 22-15-3, a school corporation shall:
(1) issue a public document that describes any material differences between the plans and specifications prepared by the school corporation and the guidelines adopted under subsection (a), as determined under the guidelines adopted by the state board; and
(2) after publishing a notice of the public hearing under

IC 5-3-1, conduct a public hearing to receive public comment concerning the school corporation's plans and specifications.
After the public hearing and without conducting another public hearing under this subsection, the governing body may revise the plans and specifications or submit the plans and specifications to the division of fire and building safety without making changes. The school corporation shall revise the public document described in subdivision (1) to identify any changes in the plans and specifications after the public document's initial preparation.
As added by P.L.1-2005, SEC.3. Amended by P.L.1-2006, SEC.313.

IC 20-19-2-13
Limitation of state board authority concerning construction, alteration, or repair of school buildings
Sec. 13. The state board may not approve or disapprove plans and specifications for the construction, alteration, or repair of school buildings, except as necessary under the following:
(1) The terms of a federal grant or a federal law.
(2) IC 20-35-4-2 concerning the authorization of a special school for children with disabilities.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-14
Duties of state board
Sec. 14. The state board shall do the following:
(1) Establish the educational goals of the state, developing standards and objectives for local school corporations.
(2) Assess the attainment of the established goals.
(3) Assure compliance with established standards and objectives.
(4) Make recommendations to the governor and general assembly concerning the educational needs of the state, including financial needs.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-15
Freeway school corporation and freeway school
Sec. 15. The state board shall comply with IC 20-26-15 to establish a freeway school corporation and a freeway school.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-16
Federal aid concerning children with disabilities
Sec. 16. (a) The state accepts the provisions and benefits of laws enacted by the Congress of the United States that provide for aid to children with disabilities.
(b) The state board is designated as the proper authority and may accept any federal funds appropriated to aid in the education of children with disabilities. The state board shall comply with all the requirements of:         (1) federal law concerning any federal funds relating to special educational activities; and
(2) any amendments to those laws or rules and regulations issued under and in conformity with those laws and not inconsistent with this chapter.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-17
Federal aid concerning vocational education
Sec. 17. The provisions of an act of Congress entitled "An act to provide for the promotion of vocational education; to provide for cooperation with the states in the promotion of such education in agriculture and the trades and industries; to provide for cooperation with the states in the preparation of teachers of vocational subjects; and to appropriate money and regulate its expenditure," are accepted by the state as to the following:
(1) Appropriations for the salaries of:
(A) teachers;
(B) supervisors; or
(C) directors;
of agricultural subjects.
(2) Appropriations for salaries for teachers of trade and industrial subjects.
(3) Appropriations for the training of teachers of vocational subjects.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-18
State treasurer as custodian for vocational education funds
Sec. 18. (a) The treasurer of state is designated as the custodian for vocational education.
(b) The treasurer of state shall do the following:
(1) Receive money paid to the state from the United States treasury under the act of Congress described in section 17 of this chapter.
(2) Pay the money described in subdivision (1), upon the warrant of the auditor of state, when the money is certified by the state board.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-19
State board designated to administer vocational education act
Sec. 19. The state board:
(1) is designated as the state agency to carry out the provisions of the act of Congress described in section 17 of this chapter, so far as the act relates to the cooperation of the state and federal government; and
(2) may take all necessary steps in:
(A) forming plans to promote education in agriculture, trades, and industries; and             (B) forming and executing plans to prepare teachers of vocational subjects.
As added by P.L.1-2005, SEC.3.

IC 20-19-2-20
Fast track to college diploma design by the state board
Sec. 20. The state board shall design a high school diploma to be granted to individuals who successfully complete a high school fast track to college program under IC 20-12-13-6, 20-12-75-14, or IC 23-13-18-28.
As added by P.L.185-2006, SEC.6.



CHAPTER 3. DEPARTMENT OF EDUCATION

IC 20-19-3-1
Establishment
Sec. 1. The department of education is established.
As added by P.L.1-2005, SEC.3.



CHAPTER 4. EDUCATION ROUNDTABLE

IC 20-19-4-1
"Roundtable"
Sec. 1. As used in this chapter, "roundtable" refers to the education roundtable established by section 2 of this chapter.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-2
Establishment
Sec. 2. The education roundtable is established.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-3
Membership
Sec. 3. The roundtable consists of the following members:
(1) A number of members appointed jointly by the governor and the state superintendent. These members must be representatives of:
(A) business and community leaders;
(B) elementary and secondary education, including programs for exceptional learners (as defined in IC 20-31-2-6); and
(C) higher education.
The number of members appointed under clause (A) must be equal to the number of members appointed under clauses (B) and (C).
(2) Two (2) members appointed by the president pro tempore of the senate from different political parties.
(3) Two (2) members appointed by the speaker of the house of representatives from different political parties.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-4
Compensation and expenses of members
Sec. 4. (a) A member of the roundtable is not entitled to a salary per diem.
(b) A member of the roundtable is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-5
Cochairpersons; quorum
Sec. 5. (a) The governor and the state superintendent shall jointly serve as cochairpersons of the roundtable. The roundtable shall meet upon the call of the cochairpersons.
(b) A quorum of the roundtable must be present to conduct

business. A quorum consists of a majority of the voting members appointed to the roundtable. The roundtable may not take an official action unless the official action has been approved by at least a majority of the voting members appointed to serve on the roundtable.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-6
Permanence of roundtable
Sec. 6. The roundtable is a permanent body and working group.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-7
Recommendations concerning matters related to education
Sec. 7. (a) The roundtable shall provide recommendations on subjects related to education to the following:
(1) The governor.
(2) The state superintendent.
(3) The general assembly.
(4) The state board.
(b) The recommendations to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-8
Recommendations; determination of total estimated fiscal impact by roundtable and legislative services agency
Sec. 8. (a) As used in this section, "total estimated fiscal impact" means the annual fiscal impact of a recommendation on all affected entities after the recommendation is fully implemented under subsection (e).
(b) Subject to subsection (d), before providing a recommendation under section 7 of this chapter, the roundtable shall prepare an analysis of the total estimated fiscal impact that the recommendation will have on the state, political subdivisions, and all private schools affected by the recommendation. In preparing an analysis under this subsection, the roundtable shall consider any applicable information submitted by entities affected by the recommendation. The analysis prepared under this subsection must be submitted with the recommendation under section 7 of this chapter.
(c) If the roundtable provides a recommendation under section 7 of this chapter and the total estimated fiscal impact analysis prepared under subsection (b) indicates that the impact of the recommendation will be at least five hundred thousand dollars ($500,000), the roundtable shall submit a copy of the recommendation and the fiscal analysis prepared under subsection (b) to the legislative services agency for review. This recommendation must be in an electronic format under IC 5-14-6. Not more than forty-five (45) days after receiving a copy of the recommendation and fiscal impact analysis, the legislative services agency shall prepare a fiscal impact statement concerning the effect that compliance with the recommendation will

have on:
(1) the state; and
(2) all:
(A) political subdivisions; and
(B) nonpublic schools;
affected by the proposed recommendation.
The fiscal impact statement must contain the direct total estimated fiscal impact of the recommendation and a determination concerning the extent to which the recommendation creates an unfunded mandate on the state, a political subdivision, or a nonpublic school affected by the proposed recommendation. The fiscal impact statement is a public document. The legislative services agency shall make the fiscal impact statement available to interested parties upon request. The roundtable shall provide the legislative services agency with the information necessary to prepare the fiscal impact statement. The legislative services agency may also receive and consider applicable information from the entities affected by the recommendation in preparation of the fiscal impact statement. The legislative services agency shall provide copies of its fiscal impact statement to each of the persons described in section 7 of this chapter.
(d) In determining whether a recommendation under this section has a total estimated fiscal impact of at least five hundred thousand dollars ($500,000) on the affected entities, the roundtable shall consider the impact of the recommendation on any entity that already complies with the standards imposed by the recommendation on a voluntary basis, if applicable.
(e) For purposes of this section, a recommendation is fully implemented after:
(1) the conclusion of any phase-in period during which:
(A) the recommendation is gradually made to apply to certain affected entities; or
(B) the costs of the recommendation are gradually implemented; and
(2) the recommendation applies to all affected entities that will be affected by the recommendation.
In determining the total estimated fiscal impact of a recommendation under this section, the roundtable shall consider the annual fiscal impact on all affected entities beginning with the first twelve (12) month period or first school year after the recommendation is fully implemented, whichever applies. The roundtable may use actual or forecasted data and may consider the actual and anticipated effects of inflation and deflation. The roundtable shall describe any assumptions made and any data used in determining the total estimated fiscal impact of a recommendation under this section.
As added by P.L.1-2005, SEC.3. Amended by P.L.226-2005, SEC.3; P.L.1-2006, SEC.314.

IC 20-19-4-9
Recommendations for improving academic standards      Sec. 9. The roundtable shall make recommendations to the state board for improving the academic standards under IC 20-31-3.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-10
Review and recommendation of academic standards and ISTEP program
Sec. 10. The roundtable shall review and recommend to the state board for the state board's approval the following:
(1) The academic standards under IC 20-31-3, IC 20-32-4, IC 20-32-5, and IC 20-32-6 for all grade levels from kindergarten through grade 12.
(2) The content and format of the ISTEP program, including the following:
(A) The graduation examination.
(B) The passing scores required at the various grade levels tested under the ISTEP program.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-11
Considerations in making recommendations
Sec. 11. In making recommendations under section 10 of this chapter, the roundtable shall consider:
(1) a variety of available national and international assessments and tests;
(2) the development of an assessment or test unique to Indiana; and
(3) any combination of assessments or tests described under subdivisions (1) and (2).
As added by P.L.1-2005, SEC.3.

IC 20-19-4-12
Recommendations to state board
Sec. 12. In making recommendations under section 10 of this chapter, the roundtable shall recommend to the state board only state tests that when appropriate:
(1) present the content of each test in an interdisciplinary manner; and
(2) provide each student with the opportunity to meet the academic standards in an applied manner.
As added by P.L.1-2005, SEC.3.

IC 20-19-4-13
Rules
Sec. 13. The state board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.3.



CHAPTER 5. CHILDREN'S SOCIAL, EMOTIONAL, AND BEHAVIORAL HEALTH PLAN

IC 20-19-5-1
Department duties
Sec. 1. The department of education, in cooperation with the department of child services, the department of correction, and the division of mental health and addiction, shall:
(1) develop and coordinate the children's social, emotional, and behavioral health plan that is to provide recommendations concerning:
(A) comprehensive mental health services;
(B) early intervention; and
(C) treatment services;
for individuals from birth through twenty-two (22) years of age;
(2) make recommendations to the state board, which shall adopt rules under IC 4-22-2 concerning the children's social, emotional, and behavioral health plan; and
(3) conduct hearings on the implementation of the plan before adopting rules under this chapter.
As added by P.L.234-2005, SEC.79.

IC 20-19-5-2
Plan recommendations
Sec. 2. The children's social, emotional, and behavioral health plan shall recommend:
(1) procedures for the identification and assessment of social, emotional, and mental health issues;
(2) procedures to assist a child and the child's family in obtaining necessary services to treat social, emotional, and mental health issues;
(3) procedures to coordinate provider services and interagency referral networks for an individual from birth through twenty-two (22) years of age;
(4) guidelines for incorporating social, emotional, and behavioral development into school learning standards and education programs;
(5) that social, emotional, and mental health screening be included as a part of routine examinations in schools and by health care providers;
(6) procedures concerning the positive development of children, including:
(A) social, emotional, and behavioral development;
(B) learning; and
(C) behavioral health;
(7) plans for creating a children's social, emotional, and behavioral health system with shared accountability among state agencies that will:
(A) conduct ongoing needs assessments;             (B) use outcome indicators and benchmarks to measure progress; and
(C) implement quality data tracking and reporting systems;
(8) a state budget for children's social, emotional, and mental health prevention and treatment;
(9) how state agencies and local entities can obtain federal funding and other sources of funding to implement a children's social, emotional, and behavioral health plan;
(10) how to maintain and expand the workforce to provide mental health services for individuals from birth through twenty-two (22) years of age and families;
(11) how employers of mental health professionals may:
(A) improve employee job satisfaction; and
(B) retain employees;
(12) how to facilitate research on best practices and model programs for children's social, emotional, and behavioral health;
(13) how to disseminate research and provide training and educational materials concerning the children's social, emotional, and behavioral health program to:
(A) policymakers;
(B) practitioners; and
(C) the general public; and
(14) how to implement a public awareness campaign to:
(A) reduce the stigma of mental illness; and
(B) educate individuals:
(i) about the benefits of children's social, emotional, and behavioral development; and
(ii) how to access children's social, emotional, and behavioral development services.
As added by P.L.234-2005, SEC.79.






ARTICLE 20. PROGRAMS ADMINISTERED BY THE STATE

CHAPTER 1. EDUCATIONAL SERVICE CENTERS

IC 20-20-1-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the local governing board of an educational service center.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-2
"Educational service center"
Sec. 2. (a) As used in this chapter, "educational service center" means an extended agency of school corporations that:
(1) operates under rules established by the state board;
(2) is the administrative and operational unit that serves a definitive geographical boundary; and
(3) allows school corporations to voluntarily cooperate and share programs and services that the school corporations cannot individually provide but collectively may implement.
(b) Programs and services collectively implemented through an educational service center may include, but are not limited to, the following:
(1) Curriculum development.
(2) Pupil personnel and special education services.
(3) In-service education.
(4) State-federal liaison services.
(5) Instructional materials and multimedia services.
(6) Vocational and career education.
(7) Purchasing and financial management.
(8) Needs assessment.
(9) Computer use.
(10) Research and development.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-3
Establishment and procedures for operation of educational service centers
Sec. 3. The state board may provide for the establishment of and procedures for the operation of educational service centers.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-4
Comprehensive plan for implementation of chapter; adoption
Sec. 4. (a) The state board shall do the following:
(1) Adopt a comprehensive plan to implement this chapter.
(2) Determine the areas in Indiana that will be served by an

educational service center.
(b) In determining the geographic area to be served by an educational service center, the state board shall consider the following:
(1) Physical factors.
(2) Socio-economic factors.
(3) Educational factors.
(4) Existing cooperative efforts and agreements.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-5
Establishment of centers under state board rules
Sec. 5. An educational service center must be established under rules adopted by the state board to develop, provide, and make available to participating schools those services requested by the participating school corporations and approved by the state board.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-6
Location of centers
Sec. 6. Educational service centers shall be located throughout Indiana to allow each school corporation to have an opportunity to:
(1) be served by; and
(2) participate in;
an approved center on a voluntary basis by resolution of the governing body.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-7
Educational service center board
Sec. 7. An educational service center shall be governed in its local administration by a board selected by an assembly comprised of the superintendent or the superintendent's designee from each participating school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-8
Membership of board; vacancies; compensation
Sec. 8. (a) The state board shall adopt uniform rules to provide for the local selection, appointment, and continuity of membership for boards.
(b) Vacancies on a board shall be filled by appointment by the remaining members of the board.
(c) Members of a board serve without compensation.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-9
Executive director; personnel
Sec. 9. A board may employ the following:
(1) An executive director for the educational service center.         (2) Other personnel the board considers necessary to:
(A) carry out the functions of the educational service center; and
(B) do and perform all things the board considers proper for successful operation of the center.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-10
Advisory council; recommendations
Sec. 10. (a) The state board shall provide for the selection of an advisory council to each board. The state board shall provide for the representation of:
(1) teachers;
(2) elementary principals;
(3) secondary principals;
(4) members of the governing body; and
(5) parents of students;
of the school corporations that are within the geographic area served by the educational service center.
(b) The advisory council shall make recommendations to the board on budgetary and program matters.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-11
Funds for establishment and operation of centers
Sec. 11. (a) Any funds, including donated funds and funds from federal or other local sources, shall be used to pay for the costs of establishing or operating an educational service center.
(b) An educational service center may administer programs and funds from any of the sources described in subsection (a). All activities funded from federal sources must follow all applicable federal guidelines, rules, and regulations.
As added by P.L.1-2005, SEC.4.

IC 20-20-1-12
Federal matching funds
Sec. 12. This chapter does not prohibit an educational service center from receiving and using matching funds from federal sources in any amount for which the educational service center may be eligible.
As added by P.L.1-2005, SEC.4.



CHAPTER 2. PRINCIPAL LEADERSHIP ACADEMY

IC 20-20-2-1
"Academy"
Sec. 1. As used in this chapter, "academy" refers to the principal leadership academy established by section 3 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" refers to the advisory board for the principal leadership academy established by this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-3
Establishment
Sec. 3. The principal leadership academy is established within the department to achieve excellence in teacher and student performance by strengthening leadership and management skills of practicing Indiana public school principals.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-4
Appointment of director and staff; annual report
Sec. 4. (a) The state superintendent shall:
(1) appoint a full-time director to administer the academy;
(2) employ staff necessary to implement this chapter;
(3) appoint members of the advisory board; and
(4) submit to the general assembly an annual report before July 1 of each year.
(b) The annual report of the state superintendent must be in an electronic format under IC 5-14-6 and must include the following:
(1) A summary of the activities of the academy.
(2) Data on the number of persons trained.
(3) An analysis of the extent to which the purposes of the academy have been accomplished.
(4) A proposal for a program and budget for the two (2) years following the year that is the subject of the report.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-5
Advisory board; members; duties; appointments; expenses and per diem
Sec. 5. (a) There is established an advisory board for the academy to advise and assist the director appointed under section 4 of this chapter.
(b) The advisory board consists of nine (9) members appointed by the state superintendent. Each of the following groups must be

represented by at least one (1) member of the advisory board:
(1) Practicing public school principals.
(2) Members of the general assembly.
(3) Experts in administration, supervision, curriculum development, or evaluation who are members of the faculty of a state supported university.
(4) Practicing school superintendents.
(5) Practicing public school teachers.
(6) Members of the business or industry community.
(7) Parents of public school age children.
(c) The advisory board shall:
(1) annually elect a chairperson;
(2) advise the director about the curriculum of the academy;
(3) review the plan developed by the director under section 6 of this chapter;
(4) approve an evaluation plan for the academy;
(5) review the director's plan for continuing education;
(6) review the academy budget and make recommendations to the director;
(7) set criteria for the selection of academy participants;
(8) review the operation of the academy and make recommendations to the director;
(9) assist the director in compiling an annual report for submission to the state superintendent;
(10) consider coordinating the programs and curriculum offered at the academy with the programs and curriculum required in principal certification programs offered at institutions of higher education in Indiana; and
(11) complete other tasks requested of the advisory board by the state superintendent.
(d) Each member of the advisory board serves a four (4) year term beginning on May 1 in the year the member is appointed.
(e) The state superintendent shall fill a vacancy on the advisory board:
(1) for the unexpired part of the term; and
(2) in a manner that preserves the composition of the advisory board under subsection (b).
(f) Each member of the advisory board who is not a member of the general assembly is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) Each member of the advisory board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.4.
IC 20-20-2-6
Plan for development of skills and performance
Sec. 6. (a) The director of the academy shall, with staff support, develop a plan to accomplish the goals of the academy. The plan must be approved by the advisory board and must include procedures to teach principals the following:
(1) How to develop the leadership skills and management techniques necessary for providing quality education in Indiana schools.
(2) How to improve teacher and student performance.
(3) How to strengthen communication and leadership skills required for the establishment of a broad based support for public education.
(4) Management skills for use in improving curriculum and instruction.
(5) How to improve the school environment.
(b) The director of the academy shall, with staff support, and subject to approval by the advisory board, develop a plan for continuing education by the academy of public school principals who have completed initial training at the academy.
As added by P.L.1-2005, SEC.4.

IC 20-20-2-7
Admission to academy
Sec. 7. To be eligible for admission to the academy, a participant must be a practicing public school principal for a public school located in Indiana. Admission preference must be given to those school principals who have at least three (3) years of administrative experience in Indiana public schools and intend to continue as public school principals.
As added by P.L.1-2005, SEC.4.



CHAPTER 3. TEACHER REFERRAL SYSTEM

IC 20-20-3-1
"Referral system"
Sec. 1. As used in this chapter, "referral system" refers to the teacher employment opportunities referral system established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-3-2
Establishment of referral system
Sec. 2. The department shall establish and keep current a computerized teacher employment opportunities referral system.
As added by P.L.1-2005, SEC.4.

IC 20-20-3-3
Requisites of referral system
Sec. 3. The referral system must:
(1) be capable of identifying the available public school teaching positions within Indiana;
(2) provide the pertinent information on individuals who are seeking employment as teachers; and
(3) be accessible to school corporations, teachers, prospective teachers, and state educational institutions.
As added by P.L.1-2005, SEC.4.

IC 20-20-3-4
Information dissemination
Sec. 4. The department shall disseminate the necessary information to school corporations and state educational institutions to provide awareness of the availability of the referral system to the pertinent parties.
As added by P.L.1-2005, SEC.4.



CHAPTER 4. AMBASSADOR FOR EDUCATION

IC 20-20-4-1
Goals of ambassador
Sec. 1. The following are the goals of the ambassador for education program:
(1) Enhance the stature of teachers and the teaching profession.
(2) Inspire and attract talented young people to become teachers.
(3) Promote the teaching profession within community and business groups.
(4) Support the activities of the Future Teachers of America clubs.
(5) Represent Indiana teachers at business, education, and teacher leadership conferences and meetings.
(6) Reward the teacher of the year for the teacher's outstanding contributions to the teaching profession.
(7) Reward the teacher of the year for the teacher's contributions to the teacher's classroom and school.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-2
"Ambassador"
Sec. 2. As used in this chapter, "ambassador" refers to the ambassador for education established by section 4 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-3
"School"
Sec. 3. As used in this chapter, "school" means a school corporation or an accredited nonpublic school.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-4
Establishment of position
Sec. 4. The position of ambassador for education is established to act as an education liaison to Indiana schools.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-5
Teacher of the year as ambassador
Sec. 5. A teacher in a school who:
(1) is selected by the state superintendent as teacher of the year; and
(2) agrees to be ambassador;
is ambassador for a one (1) year term beginning July 1 after selection as teacher of the year and ending the following June 30.
As added by P.L.1-2005, SEC.4.
IC 20-20-4-6
Professional leave for service as ambassador; reimbursement of costs
Sec. 6. (a) The school where an ambassador is regularly employed shall do the following:
(1) Grant the ambassador a one (1) year professional leave to serve as ambassador during the ambassador's term.
(2) Allow the ambassador to return to the school from the professional leave:
(A) to the same or a comparable position as the ambassador held before the professional leave; and
(B) without loss of accrued benefits or seniority.
(3) Continue to provide the ambassador all benefits of employment with the school other than salary.
(b) The department shall reimburse a school for the cost of benefits provided by the school to an ambassador under subsection (a)(3).
As added by P.L.1-2005, SEC.4.

IC 20-20-4-7
Election regarding service of professional leave
Sec. 7. An ambassador may elect to serve the one (1) year professional leave at:
(1) an Indiana institution of higher education; or
(2) the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-8
Service with department
Sec. 8. If an ambassador elects to serve a one (1) year professional leave with the department, the following apply:
(1) The state coordinator of the ambassador for education program, as designated by the state superintendent, shall establish the ambassador's duties.
(2) The ambassador is entitled to receive from the department the following:
(A) A salary in place of compensation from the school where the ambassador is regularly employed that equals the salary that the ambassador, if not serving as ambassador, would receive during the school year of the ambassador's term from the school where the ambassador is regularly employed.
(B) Actual expenses of the ambassador incurred as a result of the performance of duties under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-9
Service with institution of higher education
Sec. 9. If an ambassador elects to serve a one (1) year professional leave with an Indiana institution of higher education, the following apply:         (1) The dean of the institution's school of education or the equivalent officer shall establish the ambassador's duties.
(2) The ambassador is entitled to receive from the institution the amount of compensation that the institution offers the ambassador.
(3) The ambassador is entitled to receive from the department compensation in an amount that when added to the amount provided under subdivision (2) equals the salary that the ambassador, if not serving as ambassador, would receive during the school year of the ambassador's term from the school where the ambassador is regularly employed.
As added by P.L.1-2005, SEC.4.

IC 20-20-4-10
Ambassador's duties
Sec. 10. The ambassador's duties must match the relative skills and education background of the ambassador and reflect the goals of the ambassador for education program. However, duties may include the following:
(1) Providing professional development seminars and workshops in the subject matter areas in which the ambassador has expertise.
(2) Accompanying the state superintendent in the exercise of the state superintendent's duties throughout Indiana.
As added by P.L.1-2005, SEC.4.



CHAPTER 5. TEXTBOOK ADOPTION

IC 20-20-5-1
Adoption of textbooks; contracts
Sec. 1. (a) Subject to section 3 of this chapter, the state board shall adopt textbooks and enter into contracts with publishers to furnish the textbooks at fixed prices.
(b) For each subject for which credit is given in the public schools and for each grade, the state board shall adopt as many textbooks as the state board finds satisfactory.
(c) In addition to adopting textbooks under this chapter, the state board may recommend to school corporations as many as seven (7) textbooks from the list of adopted textbooks that the state board finds most satisfactory.
(d) The state board shall make regular adoptions and enter into contracts each year for every subject in one (1) subject classification under section 6 of this chapter. The term of a contract is six (6) years.
(e) The state board in a call for bids may exempt a certain textbook category or categories in nonrequired subject matter areas from being bid.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-2
Continued use of textbook after expiration of textbook's adoption
Sec. 2. (a) If:
(1) a textbook was:
(A) adopted by the state board at the state board's last regular adoption of textbooks for that subject; or
(B) adopted by the state board under section 7 or 8 of this chapter within the last six (6) years; and
(2) the publisher does not submit a bid proposal for that textbook at the next regular adoption of textbooks for that subject;
a school corporation may continue to use that textbook unless the state board finds that the textbook is no longer satisfactory.
(b) This section does not require a publisher to submit a bid or enter into a contract for the continued sale of a textbook.
(c) A textbook whose continued use is authorized by this section may be used for a maximum of six (6) years after the expiration of the textbook's original adoption.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-3
Textbooks eligible for adoption
Sec. 3. The state board may adopt only textbooks that:
(1) have been recommended by the advisory committee on textbook adoption established by IC 20-19-2-3; or
(2) are approved by seven (7) members of the board. As added by P.L.1-2005, SEC.4.

IC 20-20-5-4
Priority for textbooks at appropriate reading level
Sec. 4. In adopting textbooks, the state board shall give priority to textbooks written at a reading level appropriate to the grade for which the textbooks will be used.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-5
Classification of subjects
Sec. 5. (a) The following classifications encompass all subjects in all grades of the public schools for which credit is given:
(1) Language arts/English, spelling, and literature.
(2) Social studies.
(3) Mathematics.
(4) Science and health education.
(5) Miscellaneous.
(6) Language arts/reading and handwriting.
(7) Foreign languages.
(b) If the classification for a textbook subject is unclear, the classification shall be determined by the rules of the state board.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-6
Schedule for adoption
Sec. 6. (a) In 2008 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the classification of social studies.
(b) In 2009 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the classification of mathematics.
(c) In 2010 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the classification of science and health education.
(d) In 2005 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the classification of miscellaneous.
(e) In 2006 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the classification of language arts/reading and handwriting.
(f) In 2007 and every sixth year thereafter, the state board shall adopt and contract for textbooks for each subject under the following classifications:
(1) Language arts/English, spelling, and literature.
(2) Foreign languages.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-7
Additional adoptions      Sec. 7. (a) The state board may make additional adoptions as new textbooks become available or as waivers are granted under IC 20-26-12-28.
(b) A contract for a textbook that was adopted after a regular adoption expires at the same time as a contract that was entered into at a regular adoption of textbooks in the subject in which the textbook is classified under section 5 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-8
New subjects
Sec. 8. If a new subject is to be taught in any grade, the state board shall, at its next adoption meeting, adopt and contract for textbooks for that subject and grade. A contract entered into under this section may extend only for the period required for its expiration to coincide with the expiration of contracts for textbooks for other subjects in the same classification.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-9
Solicitation of comments
Sec. 9. The state board shall hold a public hearing each year before establishing adoption categories for an adoption year to solicit comments from the public about the determination of adoption categories and the evaluation and selection of textbook materials submitted in the categories.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-10
Public inspection
Sec. 10. (a) The state superintendent shall issue a press release to the news media about the availability of the textbooks submitted for adoption for public inspection. The press release must:
(1) state the dates, times, and places where the textbooks will be available for inspection; and
(2) encourage the public to inspect the submitted textbooks and submit written comments to the state board.
The state superintendent shall mail the press release to the superintendent of each school corporation to make available to interested citizens.
(b) The state board shall make the textbooks submitted for adoption available for public inspection during regular business hours for at least six (6) weeks, beginning on or before September 15 of each year, at a textbook review center in each of the nine (9) education service center regions established by the state board under IC 20-20-1.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-11
Public testimony      Sec. 11. The state board shall conduct public hearings as often as necessary to receive and consider public testimony concerning the submitted textbooks before making a final adoption.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-12
Notice of meeting
Sec. 12. Thirty (30) days before a meeting to adopt textbooks and contracts, the state board shall publish a notice of the meeting in two (2) daily newspapers, each of which:
(1) has paid circulation of at least eighty-five thousand (85,000); and
(2) is published in Indiana.
The notice must include a complete list of all subjects and grades for which textbooks are to be adopted at the meeting.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-13
Submission of bids
Sec. 13. The state board shall accept sealed bids from publishers who submit textbooks for adoption under this chapter. A bid must state the exact price at which the publisher furnishes each textbook. Specimen copies of every submitted textbook and an affidavit that states the following must accompany each bid:
(1) The publisher is not connected with any other publisher bidding at the same time.
(2) The publisher does not have a pecuniary interest in any other publisher bidding at the same time.
(3) The publisher is not a party to any agreement that would deny the benefits of competition to the people of Indiana.
If a submitted textbook is a revised version of a previously adopted textbook, the bidder shall state that fact in the affidavit and shall indicate if the revised version varies substantively from the previously adopted version.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-14
Power to reject bids
Sec. 14. The state board may reject one (1) or more bids. When a bid proposes more than one (1) textbook, the state board may accept the bid in part or in whole.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-15
Evaluation of textbooks
Sec. 15. (a) The state board shall evaluate all textbooks submitted for approval based on the following criteria:
(1) Amount and quality of material in the textbook.
(2) Correlation between the subject matter of the textbook and the description adopted by the state board.         (3) Style of binding.
(4) Mechanical execution of the textbook.
(5) Price.
(b) The state board shall select educators and other individuals to serve as textbook evaluators.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-16
Restriction on textbook content
Sec. 16. The state board may not approve a textbook that contains anything of a partisan or sectarian character.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-17
Competitive bidding required
Sec. 17. The letting of contracts for textbooks shall be competitive. A person may bid to furnish any textbook regardless of whether the textbook is used in Indiana schools at the time of bidding.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-18
Notification of adopted books
Sec. 18. The state superintendent shall notify the governing bodies of all school corporations of all textbook adoptions immediately after adoption.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-19
Publisher's bond
Sec. 19. A publisher that has a textbook adopted must post a five thousand dollar ($5,000) bond to the acceptance and satisfaction of the governor. The bond must be conditioned on the publisher's adequately and properly furnishing all adopted textbooks in the manner prescribed by the state board and at the quoted prices. If a publisher fails to adequately and properly furnish an adopted textbook, the state board may cancel the adoption of the textbook.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-20
Contracts; general terms
Sec. 20. (a) The state board and publishers of adopted textbooks shall enter into contracts approved by the attorney general. A contract must specify terms, specifications, price, and other necessary matters. If a publisher of an adopted textbook sells the same book elsewhere at a lower price than in Indiana, the publisher shall make that lower price apply to all subsequent sales in Indiana. On refusal by a publisher to make this lower price available, the governor shall investigate to verify that the publisher is selling the same book at a lower price and under similar conditions elsewhere

than in Indiana. If the governor's investigation verifies that such a sale has occurred, the governor shall cancel the adoption of the textbook involved.
(b) A contract entered into under this chapter must provide that the publisher agrees to grant a license to the state board to allow for the reproduction of adopted textbooks in:
(1) large type;
(2) braille; and
(3) an audio format.
(c) Subject to subsection (e), a contract entered into under this chapter for a textbook must require a publisher to furnish, not more than sixty (60) days after a request is submitted by the board to the publisher, electronic formats for literary subject areas in:
(1) the American Standard Code of Information Interchange (or ASCII); or
(2) other electronic formats as determined by the board;
from which braille versions of the textbooks can be produced.
(d) Subject to subsection (e), if braille specialty code translation computer software is available, each contract under this chapter must require that a publisher furnish electronic formats in:
(1) the American Standard Code of Information Interchange (ASCII); or
(2) other electronic formats as determined by the board;
for nonliterary subjects as determined by the board in areas such as natural and computer science, mathematics, and music.
(e) The board may waive the requirements described in subsections (c) and (d) if a publisher:
(1) offers a braille version of a specific textbook title as a commercial product;
(2) offers the braille version described in subdivision (1) at a price that does not exceed standard braille costs; and
(3) agrees to deliver the braille textbook not more than forty-five (45) days after the board submits a request to the publisher in this regard.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-21
Contracts; effective date
Sec. 21. Adoptions and contracts made under this chapter become effective on July 1 of the year following the year in which the contract or adoption was made.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-22
Contracts; state not liable
Sec. 22. A contract made under this chapter must provide that:
(1) the state is not liable to a contracting publisher for any sum; and
(2) the publisher receives compensation solely from the sale of textbooks under IC 20-26-12. As added by P.L.1-2005, SEC.4.

IC 20-20-5-23
Contracts; payment terms
Sec. 23. (a) A textbook contract made under this chapter must provide that the contracting publisher may agree to furnish a sufficient number of textbooks selected under IC 20-26-12-24 to:
(1) a requesting school corporation; or
(2) one (1) or more dealers designated by a requesting school corporation.
(b) A contract described in subsection (a) must contain the following terms:
(1) Textbooks paid for in cash within sixty (60) days after delivery must be furnished at the net wholesale price of the textbooks plus transportation costs.
(2) Textbooks purchased on a time basis must be furnished at the net wholesale price plus transportation costs plus interest on the unpaid balance, subject to any restrictions in this chapter on time basis purchases.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-24
Conflict of interest
Sec. 24. A member of the state board or the advisory committee on textbook adoption established by IC 20-19-2-3 shall disclose any financial interest that the member has in any textbook considered for adoption.
As added by P.L.1-2005, SEC.4.

IC 20-20-5-25
Rules
Sec. 25. The state board may adopt rules under IC 4-22-2 to assist in the administration of this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 6. GENERAL EDUCATIONAL DEVELOPMENT DIPLOMA PROGRAM

IC 20-20-6-1
Granting of diploma; qualifications
Sec. 1. The department may grant a state of Indiana general educational development (GED) diploma to an individual who:
(1) is at least seventeen (17) years of age;
(2) is not subject to compulsory school attendance; and
(3) achieves satisfactory high school level scores on the general educational development (GED) test or any other properly validated tests of comparable difficulty designated by the board.
As added by P.L.1-2005, SEC.4.

IC 20-20-6-2
Administration of testing program
Sec. 2. The department is responsible for the administration of the testing program provided in this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-6-3
Rules
Sec. 3. (a) The state board shall adopt rules under IC 4-22-2 to provide for the implementation and administration of this chapter.
(b) The rules may include the following provisions:
(1) Qualifications of applicants.
(2) Acceptable tests.
(3) Acceptable test scores.
(4) Criteria for retesting.
As added by P.L.1-2005, SEC.4.

IC 20-20-6-4
High school equivalency certificate equivalent to GED diploma
Sec. 4. A high school equivalency certificate issued under this chapter before July 1, 1995, is equivalent to a state of Indiana general educational development (GED) diploma.
As added by P.L.1-2005, SEC.4.



CHAPTER 7. HIGH SCHOOL DIPLOMA PROGRAM FOR ELIGIBLE VETERANS

IC 20-20-7-1
"Department of veterans' affairs"
Sec. 1. As used in this chapter, "department of veterans' affairs" refers to the Indiana department of veterans' affairs established by IC 10-17-1-2.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-2
"Diploma"
Sec. 2. As used in this chapter, "diploma" refers to a high school diploma.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-3
"Eligible veteran"
Sec. 3. As used in this chapter, "eligible veteran" refers to an individual who has the following qualifications:
(1) Served as a member of the armed forces of the United States at any time during at least one (1) of the following periods:
(A) Beginning April 6, 1917, and ending November 11, 1918 (World War I).
(B) Beginning December 7, 1941, and ending December 31, 1946 (World War II).
(2) Before the military service described in subdivision (1):
(A) attended a public or nonpublic high school in Indiana; and
(B) was a student in good standing at the high school described in clause (A), to the satisfaction of the department of veterans' affairs.
(3) Did not graduate or receive a diploma because of leaving the high school described in subdivision (2) for the military service described in subdivision (1).
(4) Was honorably discharged from the armed forces of the United States.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-4
"Program"
Sec. 4. As used in this chapter, "program" refers to the high school diploma program for eligible veterans established by section 6 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-5
"School corporation"
Sec. 5. As used in this chapter, "school corporation" includes a successor school corporation serving the area where a high school

that no longer exists was once located.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-6
High school programs for eligible veterans; establishment
Sec. 6. The high school diploma program for eligible veterans is established to provide for the issuance of high school diplomas to certain veterans.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-7
Application for diploma; information required
Sec. 7. (a) The department and the department of veterans' affairs shall jointly design a form for the application for issuance of a diploma under the program.
(b) The application form must require at least the following information about an eligible veteran:
(1) Personal identification information.
(2) Military service information, including a copy of the eligible veteran's honorable discharge.
(3) High school information, including the following:
(A) Name and address, including county, of the last high school attended.
(B) Whether the high school was a public or nonpublic school.
(C) Years attended.
(D) Year of leaving high school to begin military service.
(E) Year in which the veteran would have graduated if the veteran had not left high school to begin military service.
(4) If the high school attended was a public school, whether the veteran prefers receiving a diploma issued by:
(A) the state board; or
(B) the governing body of the school corporation governing the high school.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-8
Department of veterans' affairs; responsibilities
Sec. 8. The department of veterans' affairs shall do the following for individuals that the department of veterans' affairs has reason to believe may be eligible to apply for a diploma under the program:
(1) Give notice of the program.
(2) Describe the application procedure.
(3) Furnish an application form.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-9
Individuals eligible to apply
Sec. 9. The following individuals may apply for the issuance of a diploma to an eligible veteran under the program:         (1) An eligible veteran, including an eligible veteran who has received a general educational development (GED) diploma issued under IC 20-20-6 or a similar diploma.
(2) An individual who is:
(A) the surviving spouse of; or
(B) otherwise related to;
an eligible veteran who is deceased.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-10
Application required
Sec. 10. An applicant for a diploma under the program must submit a completed application form to the department of veterans' affairs.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-11
Department of veterans' affairs; receipt of application; verification of information
Sec. 11. Upon receipt of an application, the department of veterans' affairs shall do the following:
(1) Verify the accuracy of the information in the application, in consultation with the department, if necessary.
(2) Forward the verified application to the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-12
Department of education; responsibilities
Sec. 12. Upon receipt of a verified application, the department shall do the following:
(1) If the applicant:
(A) expresses a preference in the application to receive a diploma issued by the state board; or
(B) attended a nonpublic high school before leaving high school for military service;
the department shall present a diploma issued by the state board.
(2) If the applicant expresses a preference for receiving a diploma from the governing body of the school corporation containing the public high school that the eligible veteran left for military service, the department shall direct the governing body of the affected school corporation to issue and present the diploma.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-13
Ceremonies for presentation of diplomas
Sec. 13. (a) The department and governing bodies are encouraged but are not required to hold a ceremony to present a diploma that is issued under the program.     (b) Upon request of a governing body, the department, in cooperation with the department of veterans' affairs, shall assist the governing body to develop a variety of formats for appropriate ceremonies at which to award diplomas under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-14
State board; design of commemorative diploma required
Sec. 14. (a) The state board shall design a unique commemorative diploma for the board to issue to eligible veterans who:
(1) attended a public high school and express in the application a preference for receiving a diploma that the state board issues; or
(2) attended a nonpublic high school.
(b) The state board shall design a unique commemorative diploma that a governing body may choose to issue under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-15
Governing body; design of commemorative diploma allowed; types of diplomas
Sec. 15. (a) A governing body may design a unique commemorative diploma for the governing body to issue under the program.
(b) A governing body that issues a diploma under the program shall issue one (1) of the following types of diplomas:
(1) The diploma described in subsection (a).
(2) The diploma designed by the state board under section 14(b) of this chapter.
(3) The same diploma that the governing body issues to current graduates.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-16
Cooperative administration of program
Sec. 16. The department and the department of veterans' affairs shall work cooperatively to jointly administer this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-17
Fees prohibited
Sec. 17. A fee may not be charged to process an application or to award a diploma under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-7-18
Rules
Sec. 18. The department and the department of veterans' affairs may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 8. SCHOOL CORPORATION ANNUAL PERFORMANCE REPORT

IC 20-20-8-1
"Benchmark"
Sec. 1. As used in this chapter, "benchmark" refers to a benchmark established under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-8-2
"Report"
Sec. 2. As used in this chapter, "report" refers to the school corporation annual performance report required by this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-8-3
Publication of report; Internet publication
Sec. 3. (a) Not earlier than January 15 or later than January 31 of each year, the governing body of a school corporation shall publish an annual performance report of the school corporation, in compliance with the procedures identified in section 7 of this chapter. The report must be published one (1) time annually under IC 5-3-1.
(b) The department shall make each school corporation's report available on the department's Internet web site. The annual performance report published on the Internet for a school corporation, including a charter school, must include any additional information submitted by the school corporation under section 6(3)(A) of this chapter. The governing body of a school corporation may make the school corporation's report available on the school corporation's Internet web site.
(c) The governing body of a school corporation shall provide a copy of the report to a person who requests a copy. The governing body may not charge a fee for providing the copy.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.10.

IC 20-20-8-4
Public hearing
Sec. 4. Not later than sixty (60) days after the publication of the report, the governing body of a school corporation may conduct a public hearing at a location within the school corporation to present and discuss the report. The governing body may conduct the meeting in conjunction with a regular meeting of the governing body.
As added by P.L.1-2005, SEC.4.

IC 20-20-8-5
Copy of report to be provided to department
Sec. 5. A school corporation shall provide a copy of the report to the department.
As added by P.L.1-2005, SEC.4.
IC 20-20-8-6
Contents of report
Sec. 6. A report must contain the following:
(1) The information listed in section 8 of this chapter for each of the preceding three (3) years.
(2) Additional components determined under section 7(4) of this chapter.
(3) Additional information or explanation that the governing body wishes to include, including the following:
(A) Results of nationally recognized assessments of students under programs other than the ISTEP program that a school corporation, including a charter school, uses to determine if students are meeting or exceeding academic standards in grades that are tested under the ISTEP program.
(B) Results of assessments of students under programs other than the ISTEP program that a school corporation uses to determine if students are meeting or exceeding academic standards in grades that are not tested under the ISTEP program.
(C) The number and types of staff professional development programs.
(D) The number and types of partnerships with the community, business, or higher education.
(E) Levels of parental participation.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.11.

IC 20-20-8-7
Development and revision of reporting procedures and implementation standards
Sec. 7. The state superintendent and the state board, in consultation with school corporations, educational organizations, appropriate state agencies, and other organizations and individuals having an interest in education, shall develop and periodically revise the following for the benchmarks and indicators of performance under section 8 of this chapter and the additional components of the performance report:
(1) Reporting procedures, including the following:
(A) A determination of the information that a school corporation must compile and the information that the department must compile.
(B) A determination of the information required on a school by school basis and the information required on a school corporation basis.
(C) A common format suitable for publication, including tables, graphics, and explanatory text. The common format must allow the inclusion of additional information described in section 6(3)(A) of this chapter that is submitted by a school corporation, including a charter school.
(2) Operational definitions.
(3) Standards for implementation.         (4) Additional components for the report that may be benchmarks, indicators of performance, or other information.
As added by P.L.1-2005, SEC.4. Amended by P.L.169-2005, SEC.12.

IC 20-20-8-8
Report information
Sec. 8. The report must include the following information:
(1) Student enrollment.
(2) Graduation rate (as defined in IC 20-26-13-6).
(3) Attendance rate.
(4) The following test scores, including the number and percentage of students meeting academic standards:
(A) ISTEP program test scores.
(B) Scores for assessments under IC 20-32-5-21, if appropriate.
(C) For a freeway school, scores on a locally adopted assessment program, if appropriate.
(5) Average class size.
(6) The number and percentage of students in the following groups or programs:
(A) Alternative education, if offered.
(B) Vocational education.
(C) Special education.
(D) Gifted or talented, if offered.
(E) Remediation.
(F) Limited English language proficiency.
(G) Students receiving free or reduced price lunch under the national school lunch program.
(H) School flex program, if offered.
(7) Advanced placement, including the following:
(A) For advanced placement tests, the percentage of students:
(i) scoring three (3), four (4), and five (5); and
(ii) taking the test.
(B) For the Scholastic Aptitude Test:
(i) test scores for all students taking the test;
(ii) test scores for students completing the academic honors diploma program; and
(iii) the percentage of students taking the test.
(8) Course completion, including the number and percentage of students completing the following programs:
(A) Academic honors diploma.
(B) Core 40 curriculum.
(C) Vocational programs.
(9) The percentage of grade 8 students enrolled in algebra I.
(10) The percentage of graduates who pursue higher education.
(11) School safety, including:
(A) the number of students receiving suspension or expulsion for the possession of alcohol, drugs, or weapons; and             (B) the number of incidents reported under IC 20-33-9.
(12) Financial information and various school cost factors, including the following:
(A) Expenditures per pupil.
(B) Average teacher salary.
(C) Remediation funding.
(13) Technology accessibility and use of technology in instruction.
(14) Interdistrict and intradistrict student mobility rates, if that information is available.
(15) The number and percentage of each of the following within the school corporation:
(A) Teachers who are certificated employees (as defined in IC 20-29-2-4).
(B) Teachers who teach the subject area for which the teacher is certified and holds a license.
(C) Teachers with national board certification.
(16) The percentage of grade 3 students reading at grade 3 level.
(17) The number of students expelled, including the number participating in other recognized education programs during their expulsion.
(18) Chronic absenteeism, which includes the number of students who have been absent more than ten (10) days from school within a school year without being excused.
(19) The number of students who have dropped out of school, including the reasons for dropping out.
(20) The number of student work permits revoked.
(21) The number of student driver's licenses revoked.
(22) The number of students who have not advanced to grade 10 due to a lack of completed credits.
(23) The number of students suspended for any reason.
(24) The number of students receiving an international baccalaureate diploma.
(25) Other indicators of performance as recommended by the education roundtable under IC 20-19-4.
As added by P.L.1-2005, SEC.4. Amended by P.L.72-2006, SEC.1; P.L.185-2006, SEC.7.

IC 20-20-8-9
Annual compilation of reports
Sec. 9. The department shall annually produce and distribute in paper and electronic formats a compiled report that includes the reports of all school corporations.
As added by P.L.1-2005, SEC.4.



CHAPTER 9. SCHOOL GRANT WRITING AND FUND RAISING ASSISTANCE PROGRAM

IC 20-20-9-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the school grant writing and fund raising assistance program established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-9-2
Establishment of program
Sec. 2. The school grant writing and fund raising assistance program is established to do the following:
(1) Identify potential sources of funds for educational purposes for which a school corporation or a school may qualify, including federal programs and private sources.
(2) Disseminate information concerning funds identified under subdivision (1) to school corporations and schools.
(3) Assist school corporations and schools in applying for funds identified under subdivision (1).
As added by P.L.1-2005, SEC.4.

IC 20-20-9-3
Administration of program
Sec. 3. The department shall administer the program using funds received under IC 9-18-31-6(2).
As added by P.L.1-2005, SEC.4.



CHAPTER 10. TECHNOLOGY PREPARATION TASK FORCE

IC 20-20-10-1
"Task force"
Sec. 1. As used in this chapter, "task force" refers to the technology preparation task force established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-2
Technology preparation task force; purpose; membership
Sec. 2. (a) The technology preparation task force is established to design and approve:
(1) technology preparation curriculum models; and
(2) teacher and staff training to implement the technology preparation models.
(b) The:
(1) state superintendent;
(2) commissioner of workforce development; and
(3) executive officer of the commission for higher education;
shall each appoint three (3) members to the task force. The members appointed to the task force must include representatives of school corporations and state educational institutions.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-3
Curriculum models; secondary and postsecondary articulation curriculum agreements
Sec. 3. (a) The curriculum models developed by the task force must:
(1) be performance based;
(2) provide a student with:
(A) the skills necessary to gain employment upon graduation from high school; and
(B) the subject or skills areas required by a state educational institution (as defined in IC 20-12-0.5-1) to gain admittance into the respective state educational institution;
upon the satisfactory fulfillment of the curriculum;
(3) relate to a broad scope of occupational opportunities;
(4) include math, science, and English/language arts courses taught through practical application and designed to meet graduation requirements for those subjects;
(5) be designed to include secondary and postsecondary sequence models; and
(6) allow for dual credit, advanced study, and cooperative agreements.
(b) The task force shall identify certain occupations for secondary and postsecondary articulation curriculum agreements in cooperation with the department of workforce development. As added by P.L.1-2005, SEC.4.

IC 20-20-10-4
Technology preparation curriculum
Sec. 4. (a) The department shall require all school corporations to make available to the school corporation's high school students the technology preparation curriculum.
(b) The state board shall implement teacher and staff training for the technology preparation curriculum.
(c) This chapter does not eliminate the approved industrial arts/technology education curriculum adopted by the state board by rule in effect on July 1, 1990.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-5
Equipment expenditures; funding
Sec. 5. Expenditure for equipment necessary to implement this chapter by a school corporation may be paid for:
(1) through technology loans from the common school fund; or
(2) from the school corporation's capital projects fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-10-6
Rules
Sec. 6. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 11. RESEARCH AND DEVELOPMENT PROGRAM

IC 20-20-11-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the research and development program established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-11-2
Purpose; implementation; surplus funds
Sec. 2. (a) The research and development program is established to fund certain programs, projects, studies, or other education initiatives undertaken or authorized to be undertaken by the department.
(b) The department shall implement the program.
(c) Unexpended money appropriated to the department for use in implementing the program under this chapter at the end of a state fiscal year does not revert to the state general fund but remains available to the department for its continued use under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-11-3
Initiatives; evaluation; funding
Sec. 3. (a) The types of initiatives for which money appropriated to the program may be used include the following:
(1) Conducting feasibility studies concerning the following:
(A) Mandating full-day or half-day kindergarten programs.
(B) Choice of enrollment programs.
(C) Establishing magnet schools.
(2) An evaluation of P.L.390-1987(ss).
(3) Exploring different or expanded testing methods.
(4) An evaluation of the primetime program (as defined in IC 20-43-1-22).
(5) Administering pilot programs concerning school academic readiness factors of students in kindergarten and grades 1 and 2.
(6) Studying the implications of offering preschool programs for special education students.
(7) Conducting the student services programs under IC 20-20-27.
(8) The Indiana writing project.
(b) The evaluation of P.L.390-1987(ss) and the primetime program described in subsection (a)(2) and (a)(4) shall be conducted by an entity other than the department under a contract entered into by the department.
(c) The student services programs under subsection (a)(7) shall be funded under the program based upon criteria approved by the department. The programs must include a study of:
(1) the role of the public school guidance counselor; and         (2) the guidance counselor proficiency statements developed under P.L.342-1989(ss), SECTION 39, as approved by the department.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.80.



CHAPTER 12. PROGRAM FOR THE ADVANCEMENT OF MATH AND SCIENCE

IC 20-20-12-1
Administration of program
Sec. 1. The department shall administer the advanced placement program established by IC 20-36-3-4(a).
As added by P.L.1-2005, SEC.4.



CHAPTER 13. EDUCATIONAL TECHNOLOGY PROGRAM AND GRANTS

IC 20-20-13-1
"Grant"
Sec. 1. As used in sections 13 through 24 of this chapter, "grant" refers to a technology plan grant under sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-2
"Group"
Sec. 2. As used in sections 13 through 24 of this chapter, "group" includes the school corporations that are placed in a group of school corporations under sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-3
"School corporation"
Sec. 3. As used in sections 13 through 24 of this chapter, "school corporation" includes, except as otherwise provided in this chapter, the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1 and the Indiana School for the Deaf established by IC 20-22-2-1.
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.45.

IC 20-20-13-4
"Technology equipment"
Sec. 4. As used in sections 6 through 12 of this chapter, "technology equipment" means computer hardware, computer software, related teacher training services, related instructional manuals and materials, and equipment servicing.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-5
"Technology plan"
Sec. 5. As used in sections 13 through 24 of this chapter, "technology plan" refers to a technology plan developed under section 7 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-6
Education technology program and fund
Sec. 6. (a) The educational technology program and fund is established to provide and extend educational technologies to elementary and secondary schools for:
(1) the 4R's technology grant program to assist school corporations (on behalf of public schools) in purchasing technology equipment:
(A) for kindergarten and grade 1 students, to learn reading,

writing, and arithmetic using technology;
(B) for students in all grades, to understand that technology is a tool for learning; and
(C) for students in kindergarten through grade 3 who have been identified as needing remediation, to offer daily remediation opportunities using technology to prevent those students from failing to make appropriate progress at the particular grade level;
(2) providing educational technologies, including computers in the homes of students;
(3) conducting educational technology training for teachers; and
(4) other innovative educational technology programs.
(b) The department may also use money in the fund under contracts entered into with the office of technology established by IC 4-13.1-2-1 to study the feasibility of establishing an information telecommunications gateway that provides access to information on employment opportunities, career development, and instructional services from data bases operated by the state among the following:
(1) Elementary and secondary schools.
(2) Institutions of higher learning.
(3) Vocational educational institutions.
(4) Libraries.
(5) Any other agencies offering education and training programs.
(c) The fund consists of:
(1) state appropriations;
(2) private donations to the fund;
(3) money directed to the fund from the corporation for educational technology under IC 20-20-15; or
(4) any combination of the amounts described in subdivisions (1) through (3).
(d) The program and fund shall be administered by the department.
(e) Unexpended money appropriated to or otherwise available in the fund for the department's use in implementing the program under this chapter at the end of a state fiscal year does not revert to the state general fund but remains available to the department for use under this chapter.
(f) Subject to section 7 of this chapter, a school corporation may use money from the school corporation's capital projects fund as permitted under IC 20-40-8 for educational technology equipment.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.40; P.L.2-2006, SEC.81.

IC 20-20-13-7
Technology plan
Sec. 7. (a) Notwithstanding any other law, a school corporation is not entitled to:
(1) receive any money under this chapter or IC 20-20-15;
(2) use money from the school corporation's capital projects

fund for educational technology equipment under IC 20-40-8; or
(3) receive an advance from the common school fund for an educational technology program under IC 20-49-4;
unless the school corporation develops a three (3) year technology plan.
(b) Each technology plan must include at least the following information:
(1) A description of the school corporation's intent to integrate technology into the school corporation's curriculum.
(2) A plan for providing inservice training.
(3) A schedule for maintaining and replacing educational technology equipment.
(4) A description of the criteria used to select the appropriate educational technology equipment for the appropriate use.
(5) Other information requested by the department after consulting with the budget agency.
(c) The department shall develop guidelines concerning the development of technology plans. The guidelines developed under this subsection are subject to the approval of the governor.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.82.

IC 20-20-13-8
Use of funds
Sec. 8. Upon the approval of the governor and the budget agency, the department may use funds available under this chapter to provide or extend education technology to any school corporation for purposes described in this chapter. The department (upon the approval of the governor and the budget agency) may direct funds under this chapter to the corporation for educational technology under IC 20-20-15 to further the corporation's purposes.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-9
4R's technology grant program; surplus remediation funds; eligibility; award of grants; monitoring compliance
Sec. 9. (a) This section applies to the 4R's technology program described in section 6(a)(1) of this chapter.
(b) In addition to any other funds available under this chapter, if state funds are transferred under IC 20-32-5-19 to the 4R's technology program:
(1) those funds do not revert to the state general fund;
(2) those funds shall be made available to the 4R's technology program under this chapter; and
(3) the department, upon approval by the governor and the budget agency, shall use those funds to award grants under this section.
(c) To be eligible to receive a grant under the program, a school corporation must comply with the following:
(1) The school corporation must apply to the department for a

grant on behalf of a school within the school corporation to purchase technology equipment.
(2) The school corporation must certify the following:
(A) That the school will provide every kindergarten and grade 1 student at that school the opportunity to learn reading, writing, and arithmetic using technology.
(B) That the school will provide daily before or after school technology laboratories for students in grades 1 through 3 who have been identified as needing remediation in reading, writing, or arithmetic.
(C) That the school will provide additional technology opportunities, that may include Saturday sessions, for students in other grade levels to use the technology laboratories for remediation in reading, writing, arithmetic, or mathematics.
(D) That the school will provide technology opportunities to students that attend remediation programs under IC 20-32-8 (if the school corporation is required to do so) or any other additional summer programs.
(E) That the school corporation, either through its own or the school's initiative or through donations made to the corporation for educational technology under IC 20-20-15 on behalf of the school corporation, is able to provide a part of the costs attributable to purchasing the necessary technology equipment.
(3) The school corporation must include in the application the sources of and the amount of money secured under subdivision (2)(E).
(4) The school corporation or the school must:
(A) provide teacher training services; or
(B) use vendor provided teacher training services.
(5) The school corporation must give primary consideration to the purchase of technology equipment that includes teacher training services.
(6) The teachers who will be using the technology equipment must support the initiative described in this chapter.
(d) Upon review of the applications by the department, the satisfaction of the requirements set forth in subsection (c), and subject to the availability of funds for this purpose, the department shall award to each eligible school corporation a grant to purchase technology equipment under section 6(a)(1) of this chapter.
(e) The department shall monitor the compliance by the school corporations receiving grants of the matters cited in subsection (c).
As added by P.L.1-2005, SEC.4.

IC 20-20-13-10
Guidelines
Sec. 10. The department shall develop guidelines necessary to implement sections 6 through 9 of this chapter, including guidelines that require the school corporation to use the laboratories to the

fullest extent possible.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-11
Application for funds
Sec. 11. To be eligible to receive money under sections 6 through 9 of this chapter, a school corporation must apply to the department on forms provided by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-12
Deposit of grants
Sec. 12. A school corporation that receives a grant under sections 6 through 9 of this chapter must deposit the grant in the school technology fund.
As added by P.L.1-2005, SEC.4. Amended by P.L.2-2006, SEC.83.

IC 20-20-13-13
Establishment
Sec. 13. There is established a technology plan grant program.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-14
Funding and administration
Sec. 14. The department shall fund and administer the technology plan grant program.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-15
Qualifications for technology plan grant
Sec. 15. A school corporation qualifies for a technology plan grant under sections 13 through 24 of this chapter when the technology plan of the school corporation developed under section 7 of this chapter is approved by the department. For purposes of determining whether a school corporation qualifies for a grant under sections 13 through 24 of this chapter, the department shall:
(1) review;
(2) suggest changes;
(3) approve; or
(4) reject;
a school corporation's technology plan. However, before the department may approve a technology plan, the department must consult with the corporation for educational technology established by IC 20-20-15-3 on the contents of the technology plan.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-16
Delays in grant distribution
Sec. 16. (a) This section applies when a school corporation does not qualify for a grant because the school corporation's technology

plan has not been approved under section 15 of this chapter.
(b) The department shall delay grant distribution after the scheduled time for grant distribution until the school corporation's technology plan is approved. The delay is without loss or penalty to the school corporation. If the school corporation's technology plan is not approved by the end of the grant distribution period, the school corporation may not receive a grant distribution.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-17
Total grant amount
Sec. 17. The total technology plan grant amount to a qualifying school corporation is the amount determined by the department, with advice from the educational technology council established by IC 20-20-14-2, multiplied by the school corporation's ADM. The amount is one hundred dollars ($100). However, for the purposes of determining the ADM of a school corporation, students who are transferred under IC 20-33-4 or IC 20-26-11 shall be counted as students having legal settlement in the transferee corporation and not having legal settlement in the transferor corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-18
Use of grant
Sec. 18. A school corporation must use a grant received under sections 13 through 24 of this chapter to implement all or part of the school corporation's technology plan by funding uses that promote 1:1 computing infrastructure, include the following:
(1) Computers in classrooms.
(2) Computers for teachers.
(3) E-learning.
(4) Wiring infrastructure to support 1:1 computing.
(5) Technical support.
(6) Wide area networks and local area networks necessary to support 1:1 computing.
(7) Infrastructure software.
(8) Assistive technology devices for students with disabilities in 1:1 computing environment.
(9) Other uses of technology approved by the department of education.
As added by P.L.1-2005, SEC.4. Amended by P.L.246-2005, SEC.127.

IC 20-20-13-19
List of school corporations by assessed valuation; determination of group to receive grant
Sec. 19. (a) The department shall list all school corporations in Indiana according to assessed valuation for property tax purposes per student in ADM, beginning with the school corporation having the lowest assessed valuation for property tax purposes per student in

ADM. For purposes of the list made under this section, the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1 and the Indiana School for the Deaf established by IC 20-22-2-1 shall be considered to have the lowest assessed valuation for property tax purposes per student in ADM during the six (6) year period beginning July 1, 2001.
(b) The department must prepare a revised list under subsection (a) before a new series of grants may begin.
(c) The department shall determine those school corporations to be placed in a group to receive a grant in a fiscal year under sections 13 through 24 of this chapter as follows:
(1) Beginning with the school corporation that is first on the list developed under subsection (a), the department shall continue sequentially through the list and place school corporations that qualify for a grant under section 15 of this chapter in a group until the cumulative total ADM of all school corporations in the group depletes the money that is available for grants in the fiscal year.
(2) Each fiscal year the department shall develop a new group by continuing sequentially through the list beginning with the first qualifying school corporation on the list that was not placed in a group in the prior fiscal year.
(3) If the final group developed from the list contains substantially fewer students in ADM than available money, the department shall:
(A) prepare a revised list of school corporations under subsection (a); and
(B) place in the group qualifying school corporations from the top of the revised list.
(4) The department shall label the groups with sequential numbers beginning with "group one".
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.46.

IC 20-20-13-20
Distribution of grant
Sec. 20. (a) Except as provided in subsection (b), in a state fiscal year, the department shall distribute grants to only two (2) groups of school corporations with each of the two (2) groups receiving fifty percent (50%) of the group's total grant amount.
(b) In state fiscal year 1996-1997:
(1) the department shall begin grant distribution under sections 13 through 24 of this chapter; and
(2) the school corporations in group one shall receive one hundred percent (100%) of the group's total grant.
(c) Beginning in state fiscal year 1997-1998, the department shall:
(1) distribute grants so that school corporations in group two receive:
(A) fifty percent (50%) of group two's total grant in the first year of distribution; and
(B) fifty percent (50%) of group two's total grant in the

second year of distribution; and
(2) continue in group number sequence so that school corporations in each group receive:
(A) fifty percent (50%) of the group's total grant in the first year of distribution to the group; and
(B) fifty percent (50%) of the group's total grant in the second year of distribution to the group.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-21
Reports on use of grant money
Sec. 21. A school corporation shall report to the department on the use of grant money received under sections 13 through 24 of this chapter. A school corporation that fails to make a report under this section is not eligible for a subsequent grant.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-22
Expenditures for technology in capital projects fund budget; forfeiture of grant
Sec. 22. (a) This section applies in a year when a school corporation receives a grant under sections 13 through 24 of this chapter. The school corporation's capital projects fund budget must include an expenditure for technology that is not less than the school corporation's average annual expenditure for technology from the capital projects fund in the six (6) budget years preceding the year of the grant. If the Indiana School for the Blind and Visually Impaired established by IC 20-21-2-1 or the Indiana School for the Deaf established by IC 20-22-2-1 receives a grant under sections 13 through 24 of this chapter, the school's expenditures for technology in the year of the grant must exceed the school's average annual expenditure for technology in the six (6) budget years preceding the year of the grant.
(b) For each year that a school corporation fails to observe subsection (a), the school corporation forfeits a grant under sections 13 through 24 of this chapter. The forfeit of the grant must occur in the first grant year after the school corporation fails to observe subsection (a).
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.47.

IC 20-20-13-23
Guidelines
Sec. 23. The department shall develop guidelines to implement sections 13 through 24 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-13-24
Deposit of grant
Sec. 24. A school corporation that receives a grant under sections 13 through 24 of this chapter shall deposit the grant in the school

technology fund. If the Indiana School for the Blind and Visually Impaired or the Indiana School for the Deaf receives a grant under sections 13 through 24 of this chapter, the school shall deposit the grant in an account or fund that the school uses exclusively for the funding of technology.
As added by P.L.1-2005, SEC.4. Amended by P.L.218-2005, SEC.48; P.L.2-2006, SEC.84.



CHAPTER 14. EDUCATIONAL TECHNOLOGY COUNCIL

IC 20-20-14-1
"Council"
Sec. 1. As used in this chapter, "council" refers to the educational technology council established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-14-2
Establishment of council
Sec. 2. The educational technology council is established.
As added by P.L.1-2005, SEC.4.

IC 20-20-14-3
Advisory duties; members; quorum; per diem and expenses
Sec. 3. (a) The council shall advise the state superintendent and the governor on education related technology initiatives.
(b) The appointed membership of the council shall reflect its purposes and be experienced in technology generally. An appointed member of the council serves at the pleasure of the appointing authority. The council consists of the following sixteen (16) voting members:
(1) The state superintendent.
(2) The special assistant to the state superintendent of public instruction responsible for technology who is appointed under section 5 of this chapter.
(3) Four (4) individuals who represent private business appointed jointly by the state superintendent and the governor. Each member appointed under this subdivision must be experienced in development and use of information technology. A member appointed under this subdivision may not represent possible providers of technology or related services.
(4) Three (3) individuals who:
(A) manage educational environments, including higher education; and
(B) are experienced in their educational work with information technology;
are appointed jointly by the state superintendent and the governor.
(5) Three (3) individuals who are public school educators familiar with and experienced in the use of technology in educational settings appointed jointly by the state superintendent and the governor, with one (1) representing an urban school corporation, one (1) representing a suburban school corporation, and one (1) representing a rural school corporation.
(6) Four (4) members who are members of the general assembly and who are appointed as follows:
(A) Two (2) members of the house of representatives,

appointed by the speaker of the house of representatives with not more than one (1) from a particular political party.
(B) Two (2) members of the senate, appointed by the president pro tempore of the senate with not more than one (1) from a particular political party.
(c) The state superintendent shall designate the chair of the council from the membership of the council.
(d) Nine (9) members of the council constitute a quorum to conduct business. Action of the council is not valid unless approved by at least nine (9) voting members of the council.
(e) Each member of the council who is not a state employee is not entitled to the minimum salary per diem as provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(f) Each member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) Each member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.4. Amended by P.L.231-2005, SEC.20.

IC 20-20-14-4
Employment of personnel and consultants
Sec. 4. The department may employ personnel or consultants, or both, to carry out the council's duties and functions.
As added by P.L.1-2005, SEC.4.

IC 20-20-14-5
Appointment of special assistant for technology
Sec. 5. (a) The state superintendent shall appoint a special assistant for technology. The person appointed under this section serves at the pleasure of the state superintendent.
(b) The person appointed under subsection (a) must be experienced in the integration of educational technology initiatives, infrastructure management and support, and applied research into effective educational practices available to students and educators in the classroom. The state superintendent is encouraged to conduct a nationwide search for the best available talent to fill the position required by this section.
(c) The person appointed under subsection (a) shall coordinate the

duties and functions of the department and the council under the following:
(1) IC 20-20-13 (educational technology program and grants).
(2) This chapter.
(3) Any other law concerning educational technology or telecommunications.
As added by P.L.1-2005, SEC.4.



CHAPTER 15. CORPORATION FOR EDUCATIONAL TECHNOLOGY

IC 20-20-15-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the board of directors of the corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-15-2
"Corporation"
Sec. 2. As used in this chapter, "corporation" refers to the corporation for educational technology established under section 3 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-15-3
Establishment of corporation; precondition for performance of functions
Sec. 3. (a) The state superintendent may, on behalf of the state, establish a private nonprofit corporation named "the corporation for educational technology".
(b) Upon:
(1) the establishment of the corporation;
(2) the corporation satisfying the conditions imposed by section 4 of this chapter; and
(3) the state superintendent certifying the corporation;
the corporation may perform the functions set forth in section 5 of this chapter.
(c) Before certification by the state superintendent, the corporation must conduct a public hearing to give all interested parties an opportunity to review and comment on the articles of incorporation, bylaws, and methods of operation of the corporation. Notice of the hearing must be given at least fourteen (14) days before the hearing in accordance with IC 5-14-1.5-5(b).
As added by P.L.1-2005, SEC.4.

IC 20-20-15-4
Articles of incorporation and bylaws
Sec. 4. The articles of incorporation and bylaws of the corporation must provide for the following:
(1) That the exclusive purposes of the corporation are to:
(A) administer a statewide computer project placing computers in homes of public school students (commonly referred to as the "buddy system project") and any other educational technology program or project jointly authorized by the state superintendent and the governor; and
(B) advise the state superintendent and the governor on education related technology initiatives, specifically those initiatives implemented through the educational technology

program under IC 20-20-13.
(2) That the board is composed of sixteen (16) individuals who serve at the pleasure of the state superintendent and the governor and who shall be appointed jointly by the state superintendent and the governor as follows:
(A) Four (4) individuals who represent private business.
(B) Three (3) individuals who are public school educators with one (1) representing an urban school corporation, one (1) representing a suburban school corporation, and one (1) representing a rural school corporation.
(C) Four (4) individuals who are members of the general assembly and who are appointed as follows:
(i) Two (2) members of the house of representatives, appointed by the speaker of the house of representatives with not more than one (1) from a particular political party.
(ii) Two (2) members of the senate, appointed by the president pro tempore of the senate with not more than one (1) from a particular political party.
(D) Five (5) individuals who represent education.
(3) That the state superintendent shall designate the chair of the board from the membership of the board.
(4) That the board may select other officers the board considers necessary, including a vice chair, treasurer, or secretary.
(5) That the chair of the board may appoint subcommittees that the chair considers necessary to carry out the duties of the corporation.
(6) That the corporation, with the approval of the state superintendent, shall appoint or contract with a person to be president. The president shall serve as the chief operating officer of the corporation and may employ consultants to carry out the corporation's duties under this chapter.
(7) That a majority of the entire membership constitutes a quorum to do business. However, an action of the corporation is not valid unless approved by at least nine (9) members of the corporation.
(8) That each board member who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(9) That each member of the board who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.         (10) That each member of the board who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
(11) That the corporation may receive money from any source, including state appropriations, may enter into contracts, and may expend funds for any activities necessary, convenient, or expedient to carry out the exclusive purposes of the corporation.
(12) That an individual who makes a donation to the corporation may designate:
(A) the particular school corporation; or
(B) the educational technology program implemented by the corporation under IC 20-20-13;
to receive the donation, and that the corporation may not authorize the distribution of that donation in a manner that disregards or otherwise interferes with the donor's designation. However, an individual who wishes to make a donation under this chapter is not entitled to specify, designate, or otherwise require that the corporation use the donation to purchase particular technology equipment or patronize a particular vendor of technology equipment.
(13) That if the corporation elects to expend funds that have not been designated to a particular school corporation or educational technology program under IC 20-20-13, the corporation shall first expend those unspecified funds to school corporations or programs that have not been the recipient of a designated donation under subdivision (12).
(14) That the corporation shall take into account other programs and distributions available to school corporations for at risk students.
(15) That any changes in the articles of incorporation or bylaws must be approved by the board.
(16) That the corporation shall submit an annual report to the general assembly before November 2 of each year and that the report must include detailed information on the structure, operation, and financial status of the corporation and must be in an electronic format under IC 5-14-6.
(17) That the corporation is subject to an annual audit by the state board of accounts, and that the corporation shall pay the full costs of the audit.
As added by P.L.1-2005, SEC.4.

IC 20-20-15-5
Functions of corporation
Sec. 5. The corporation, after being certified by the state superintendent under section 3 of this chapter, may do the following:
(1) Take over the responsibilities and obligations associated with the project commonly referred to as the "buddy system project" as described in section 4(1)(A) of this chapter, which

may include the following relating to the buddy system project:
(A) Conducting conferences on advances in technology and their application to the educational field.
(B) Upon the joint authorization by the state superintendent and the governor, establishing, operating, or managing education technology programs that:
(i) encourage the productive use of technology for instructing students in kindergarten through grade 12;
(ii) place technology directly with teachers and students, whether in school or otherwise to advance the education and skills and enhance the attitude of Indiana students who are in kindergarten through grade 12; or
(iii) accomplish both of the objectives described in items (i) and (ii).
(2) Administer all funds received by the corporation from whatever source to further the corporation's purposes, consistent with section 4(12) and 4(13) of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-15-6
Direction of funds to educational technology program
Sec. 6. In administering the funds received by the corporation, the corporation may elect to direct corporation funds to the educational technology program under IC 20-20-13 in order to further the purposes of the educational technology program.
As added by P.L.1-2005, SEC.4.

IC 20-20-15-7
Debts of corporation
Sec. 7. Debts incurred by the corporation under authority of this chapter do not represent or constitute a debt of the state within the meaning of Indiana statutes or the Constitution of the State of Indiana.
As added by P.L.1-2005, SEC.4.



CHAPTER 16. ACCESS TO TELECOMMUNICATIONS SERVICE

IC 20-20-16-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to effectively:
(1) provide the methods and means by which all schools and libraries may receive access to resources available through technology and telecommunications services; and
(2) maximize the eligibility, availability, and use of the federal and state funding mechanisms.
As added by P.L.1-2005, SEC.4.

IC 20-20-16-2
"Telecommunications services and equipment"
Sec. 2. As used in this chapter, "telecommunications services and equipment" includes all telecommunication services and equipment eligible for universal service fund discounts as described:
(1) in the federal Telecommunications Act of 1996 (P.L.104-104, 110 Stat. 56 (1996)) and applicable regulations or orders issued under that act;
(2) by the Indiana utility regulatory commission as allowed under the federal act; or
(3) in the office of technology established by IC 4-13.1-2-1 or state library technology grant programs.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.41.

IC 20-20-16-3
Coordination of funds and funding mechanisms
Sec. 3. The office of technology established by IC 4-13.1-2-1, with the department of education and the state library, shall coordinate available federal and state funds and funding mechanisms to accomplish full access to telecommunications services and equipment by all schools, libraries, and rural health care providers as defined in:
(1) the federal Telecommunications Act of 1996 (P.L.104-104, 110 Stat. 56 (1996)) and regulations or orders issued under that act; or
(2) any regulations or orders issued by the Indiana utility regulatory commission in fulfillment of the state's obligations under the act.
As added by P.L.1-2005, SEC.4. Amended by P.L.177-2005, SEC.42.



CHAPTER 17. SCHOOL INTERVENTION AND CAREER COUNSELING DEVELOPMENT PROGRAM AND FUND

IC 20-20-17-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the school intervention and career counseling development fund established by section 4 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-2
"Grant"
Sec. 2. As used in this chapter, "grant" refers to a grant from the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-3
"School intervention and career counseling development program"
Sec. 3. As used in this chapter, "school intervention and career counseling development program" refers to a program carried out under this chapter:
(1) for kindergarten through grade 6; and
(2) by a licensed school counselor.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-4
Establishment and administration of fund
Sec. 4. (a) As a result of a comprehensive study conducted by the department on the role of school counselors, including the expanding role of school counselors in career development under workforce development programs that affect public schools, the school intervention and career counseling development fund is established. The money in the fund shall be used to develop counseling models in a limited number of school corporations as determined by the department under this chapter.
(b) If a school corporation is awarded a grant under this chapter, the school corporation must:
(1) agree to evaluate the impact and results of the school corporation's program; and
(2) submit the school corporation's findings to the department.
(c) The department shall administer the fund.
(d) The fund consists of:
(1) gifts to the fund;
(2) appropriations from the general assembly;
(3) grants, including grants from private entities; and
(4) a combination of the resources described in subdivisions (1), (2), and (3).
As added by P.L.1-2005, SEC.4.
IC 20-20-17-5
Application for grant
Sec. 5. Subject to section 6 of this chapter, for a school corporation to be eligible to receive a grant under this chapter, the following must occur:
(1) The superintendent of the school corporation must apply to the department for a grant on forms provided by the department.
(2) The application for a grant must include the following information:
(A) A detailed description of a proposal for initiating or expanding a school intervention or career counseling program.
(B) Evidence supporting the school corporation's need to implement the school intervention or career counseling program.
(C) The number of elementary school counselors employed by the school corporation.
(D) The elementary school counselor/student ratio for the school corporation.
(E) Any other pertinent information required by the department, including evidence guaranteeing that if the school corporation receives a grant under this chapter, the school corporation has developed a plan to evaluate the impact and results of the school corporation's program.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-6
Priorities in awarding grants
Sec. 6. The department may award grants to school corporations:
(1) upon review of the applications received under section 5 of this chapter;
(2) upon receipt of the recommendations from the advisory committee under section 10 of this chapter;
(3) subject to available money; and
(4) in accordance with the following priorities:
(A) To the extent possible, to achieve geographic balance throughout Indiana and to include urban, suburban, and rural school corporations.
(B) To address a documented need for new or expanded school intervention or career counseling programs, including considering the percentage of students within the school corporation who are designated as at risk students.
(C) To promote innovative methods for initiating or expanding school intervention or career counseling programs.
(D) To reward school corporations that propose school intervention or career counseling programs that demonstrate the greatest potential for replication and implementation in Indiana.
(E) To lower school counselor/student ratios where the ratios

are excessively high.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-7
Determinations of grant awards; restrictions
Sec. 7. (a) Subject to subsection (b), the department shall determine the amount of each grant that is awarded under this chapter.
(b) A grant to a particular school corporation may not exceed:
(1) fifteen thousand dollars ($15,000) for each full-time counselor for each academic year, or seven thousand five hundred dollars ($7,500) for each full-time counselor for each semester; and
(2) the following total grant awards as each relates to the ADM of the school corporation at the time the school corporation applies for the grant:
(A) For a school corporation with an ADM of not more than five thousand (5,000), seventy-five thousand dollars ($75,000).
(B) For a school corporation with an ADM of at least five thousand one (5,001) and not more than nine thousand nine hundred ninety-nine (9,999), one hundred twenty thousand dollars ($120,000).
(C) For a school corporation with an ADM of at least ten thousand (10,000), one hundred eighty thousand dollars ($180,000).
As added by P.L.1-2005, SEC.4.

IC 20-20-17-8
Term of grant
Sec. 8. A grant received by a school corporation may be expended by the school corporation for a twenty-four (24) month period.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-9
Guidelines for implementation
Sec. 9. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-17-10
Establishment of advisory committee; members; powers and duties
Sec. 10. (a) An advisory committee composed of five (5) members is established.
(b) The state superintendent shall appoint the members of the advisory committee.
(c) The state superintendent shall:
(1) convene the advisory committee; and
(2) act as chair of the advisory committee.
The state superintendent may not be a member of the advisory

committee.
(d) An employee of:
(1) the governor; or
(2) the department of education;
is eligible for appointment to the advisory committee.
(e) A member of the advisory committee serves at the pleasure of the appointing authority.
(f) A member of the advisory committee is not entitled to the following:
(1) The minimum salary per diem provided in IC 4-10-11-2.1(b).
(2) Reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
(g) The advisory committee shall do the following:
(1) Assist the department in developing the guidelines described in section 9 of this chapter.
(2) Establish standards for qualifying for a grant under this chapter.
(3) Review grant applications and make recommendations to the state superintendent concerning the awarding of grants.
(4) Evaluate the impact and results of the various school intervention and career counseling programs receiving grants under this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 18. ELEMENTARY SCHOOL COUNSELORS, SOCIAL WORKERS, AND SCHOOL PSYCHOLOGISTS PROGRAM AND FUND

IC 20-20-18-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the elementary school counselors, social workers, and school psychologists fund established by section 4 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-2
"Grant"
Sec. 2. As used in this chapter, "grant" refers to a grant from the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-3
"Program"
Sec. 3. As used in this chapter, "program" refers to an elementary school counseling program, a social work program, or a school psychologist program carried out under this chapter:
(1) for kindergarten through grade 6; and
(2) by:
(A) a licensed school counselor;
(B) a licensed social worker who has obtained at least a master's degree; or
(C) a licensed school psychologist.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-4
Establishment of fund
Sec. 4. (a) The elementary school counselors, social workers, and school psychologists fund is established. The money in the fund shall be used to assist school corporations in placing school counselors, social workers, and school psychologists in elementary schools through grants awarded as determined by the department under this chapter.
(b) If a school corporation is awarded a grant under this chapter, the school corporation must:
(1) agree to evaluate the impact and results of the school corporation's program; and
(2) submit the school corporation's findings to the department.
(c) The department shall administer the fund.
(d) The fund consists of:
(1) gifts to the fund;
(2) appropriations from the general assembly; and
(3) grants, including grants from private entities.
As added by P.L.1-2005, SEC.4.
IC 20-20-18-5
Eligibility for grants
Sec. 5. Subject to section 6 of this chapter, for a school corporation to be eligible to receive a grant under this chapter, the following must occur:
(1) The superintendent of the school corporation must apply to the department for a grant on a form provided by the department.
(2) The application for a grant must include the following information:
(A) A detailed description of a proposal for placing school counselors, social workers, or school psychologists in elementary schools to provide services to students and their families.
(B) Evidence supporting the school corporation's need to implement the program.
(C) The number of elementary school counselors, social workers, and school psychologists employed by the school corporation.
(D) The elementary school:
(i) school counselor/student ratio;
(ii) social worker/student ratio; and
(iii) school psychologist/student ratio;
for the school corporation.
(E) Any other pertinent information required by the department, including evidence guaranteeing that if the school corporation receives a grant under this chapter, the school corporation will have developed a plan to evaluate the impact and results of the school corporation's program.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-6
Award of grants
Sec. 6. Upon review of the applications received under section 5 of this chapter, the department may award grants to school corporations subject to available money and in accordance with the following priorities:
(1) To the extent possible, to achieve geographic balance throughout Indiana and to include urban, suburban, and rural school corporations.
(2) To address a documented need for new or expanded programs, including consideration of the percentage of students within the school corporation who are designated as at risk students.
(3) To lower:
(A) student/school counselor ratios;
(B) student/social worker ratios; and
(C) student/school psychologist ratios;
where the ratios are excessively high.
As added by P.L.1-2005, SEC.4.
IC 20-20-18-7
Amount of grants
Sec. 7. The department shall determine the amount of each grant that is awarded under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-8
Duration of grants
Sec. 8. A grant received by a school corporation may be expended by the school corporation for a twenty-four (24) month period.
As added by P.L.1-2005, SEC.4.

IC 20-20-18-9
Guidelines
Sec. 9. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 19. SCHOOL SOCIAL WORKERS

IC 20-20-19-1
Qualifications of school social workers
Sec. 1. (a) An individual who obtains a position as a school social worker for a school corporation must:
(1) hold a master's degree in social work; or
(2) agree as a condition of employment to obtain a master's degree in social work not more than five (5) years after the individual begins employment as a school social worker.
(b) Subsection (a) does not apply to an individual who obtained a position as a school social worker for a school corporation before July 1, 2001.
As added by P.L.1-2005, SEC.4.



CHAPTER 20. SECONDARY LEVEL VOCATIONAL EDUCATION

IC 20-20-20-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana commission on vocational and technical education of the department of workforce development established by IC 22-4.1-13-6.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-2
"Vocational education"
Sec. 2. As used in this chapter, "vocational education" means any secondary level vocational, agricultural, occupational, manpower, or technical training or retraining that:
(1) enhances an individual's career potential and further education; and
(2) is accessible to individuals who desire to explore and learn for economic and personal growth leading to employment opportunities.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-3
State board; powers and duties
Sec. 3. (a) The state board shall do the following:
(1) Establish and monitor the operation of secondary level vocational education in Indiana in accordance with the comprehensive long range state plan developed by the commission under IC 22-4.1-13-9.
(2) Establish a list of approved secondary level vocational education courses in accordance with the workforce partnership plans under IC 22-4.1-14.
(b) The state board may authorize the department, whenever practical or necessary, to assist in carrying out the duties prescribed by this chapter.
(c) The state board shall do the following:
(1) Implement, to the best of its ability, its vocational education plan prepared under section 4 of this chapter.
(2) Investigate the funding of vocational education on a cost basis.
(3) Cooperate with the commission in implementing the long range plan prepared by the commission under IC 22-4.1-13-9.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-4
Biennial plan
Sec. 4. The state board shall biennially prepare a plan for implementing vocational education and shall submit the plan to the commission for its review and recommendations.
As added by P.L.1-2005, SEC.4.
IC 20-20-20-5
Recommendations of state board
Sec. 5. The state board shall make recommendations to the commission on all secondary level vocational education.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-6
Legislative budget request
Sec. 6. Upon request of the budget director, the department shall prepare a legislative budget request for state and federal funds for vocational education. The budget director shall determine the period to be covered by the budget request. This budget request shall be made available to the commission under IC 22-4.1-13-15 before review by the budget committee.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-7
State funds distribution
Sec. 7. The department shall distribute state funds made available for vocational education that have been appropriated by the general assembly in accordance with the general assembly appropriation and the plan prepared by the state board under section 4 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-8
Attrition and persistence rates; report
Sec. 8. The state board shall develop a definition for and report biennially to the:
(1) general assembly;
(2) governor; and
(3) commission;
on attrition and persistence rates by students enrolled in secondary vocational education. A biennial report under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.4.

IC 20-20-20-9
Rules; contracts for services
Sec. 9. The state board shall adopt rules under IC 4-22-2 and shall contract for services whenever necessary to perform the duties imposed by this chapter in accordance with the plan developed under section 4 of this chapter and approved by the commission.
As added by P.L.1-2005, SEC.4.



CHAPTER 21. ADVISORY ADULT LITERACY COALITION

IC 20-20-21-1
"Coalition"
Sec. 1. As used in this chapter, "coalition" refers to the advisory adult literacy coalition established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-2
Establishment and purpose
Sec. 2. The governor shall establish an advisory adult literacy coalition to do the following:
(1) Promote lifelong learning for Indiana residents so the residents may participate fully in family, community, civic, employment, and educational opportunities.
(2) Encourage the coordination of state agency activity related to adult literacy.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-3
Coalition duties
Sec. 3. As part of the program, the coalition shall encourage the following:
(1) Communication among all the programs serving adults who need development in basic reading, writing, and math skills.
(2) Publicity about adult literacy programs throughout Indiana.
(3) The development and maintenance of local literacy coalitions to coordinate, expand, and improve local literacy services.
(4) Promotion of learner involvement in literacy programs and organizations.
(5) Contributions of time, space, funds, and other support by business and industry to:
(A) assist employees lacking the necessary reading, writing, and math skills; and
(B) encourage employees to become volunteers in literacy programs.
(6) Identification of gaps in services and literacy trends to assist state policymakers.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-4
Members; appointment
Sec. 4. (a) The coalition must have:
(1) at least thirty (30); and
(2) not more than thirty-five (35);
members. The governor shall appoint the members on the recommendation of the state superintendent.
(b) A member serves a two (2) year term. As added by P.L.1-2005, SEC.4.

IC 20-20-21-5
Appointment; terms; members
Sec. 5. (a) Before September 30 of each year, the state superintendent shall recommend to the governor individuals for appointment to the coalition.
(b) The governor shall:
(1) appoint the members of the coalition; and
(2) designate the date the terms of the members of the coalition begin so that terms are staggered.
(c) The membership of the coalition must include representatives from the following:
(1) The general assembly.
(2) Adult basic education programs.
(3) Local libraries.
(4) Community based organizations.
(5) Local literacy coalitions.
(6) Business and industry.
(7) Labor.
(8) Associations involved with promoting adult literacy in Indiana.
(9) The Indiana Literacy Foundation.
(10) Higher education.
(11) Persons who have benefited from adult literacy programs.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-6
Support by department of education
Sec. 6. The department shall provide logistical support to the coalition.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-7
Ex officio members
Sec. 7. The director of each of the following state agencies shall appoint an ex officio member to serve on the coalition and provide appropriate support to the coalition:
(1) The Indiana library and historical department.
(2) The department of workforce development.
(3) The department of correction.
(4) The office of the secretary of family and social services.
(5) The Indiana economic development corporation.
(6) The department.
As added by P.L.1-2005, SEC.4.

IC 20-20-21-8
Expiration of chapter
Sec. 8. This chapter expires January 1, 2007.
As added by P.L.1-2005, SEC.4.



CHAPTER 22. TEACHER QUALITY AND PROFESSIONAL IMPROVEMENT PROGRAM

IC 20-20-22-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the teacher quality and professional improvement program established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-22-2
Establishment; purpose; administration
Sec. 2. (a) The teacher quality and professional improvement program is established to:
(1) review the salary and reward structure for teachers; and
(2) identify and develop methods to confer honor upon:
(A) the teaching profession; and
(B) individual teachers;
in Indiana.
(b) The state board shall administer the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-22-3
Duties
Sec. 3. The state board shall work with school corporations to do the following:
(1) Examine and develop a plan for the implementation of a comprehensive career ladder system, which includes assisting at least three (3) school corporations to serve as model field studies for the feasibility of a career ladder reward program.
(2) Examine the implications of the career ladder system on the collective bargaining process under IC 20-29-6 and determine the effect of the collective bargaining process on the implementation of a career ladder system.
(3) Develop and implement recommendations for basic pay increases for teachers to be phased in with a career ladder system of rewards for teachers.
(4) Create programs that provide additional professional development opportunities for individual teachers, including the following programs:
(A) Continuing education scholarships for teachers.
(B) Professional development training for teachers.
(C) Paid sabbatical leave for teachers.
(D) Teacher fellowships.
(E) Grants to schools for extended teacher contracts.
(F) Grants for inschool projects for upgrading curriculum or improving instruction.
(5) Develop visible and meaningful ways to foster greater respect for the teaching profession and confer honor upon

individual teachers in Indiana.
(6) Examine ways to implement a system of rewarding school corporations that improve the work environment by fostering collaborative working arrangements among teachers.
As added by P.L.1-2005, SEC.4.

IC 20-20-22-4
Rules
Sec. 4. The board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 23. PROJECTS FOR INNOVATIVE EDUCATION

IC 20-20-23-1
"Project"
Sec. 1. As used in this chapter, "project" means an innovative education project as described in this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-2
Fund; establishment; investments
Sec. 2. (a) The innovative education projects fund is established for funding special experimental demonstration projects that involve the innovative use of teachers, methods, systems, materials, or programs for preschool, elementary school, or secondary school students that may have a special value in promoting effective educational programs in Indiana. The state board shall administer the fund.
(b) The fund may be used only for projects created under this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-3
Rules; distribution of money for project proposals
Sec. 3. (a) The state board shall adopt rules under IC 4-22-2 to:
(1) establish project guidelines and criteria in addition to those specified in this chapter;
(2) establish application deadlines;
(3) evaluate projects;
(4) provide for the dissemination of project plans to all interested school corporations in the state; and
(5) otherwise carry out the purposes of this chapter.
(b) The state board may select and distribute money to school corporations submitting project proposals that best carry out the purposes of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-4
Project funding; requisites
Sec. 4. For a project to receive funding under this chapter it must do the following:
(1) Provide for curricular and instructional strategy and use of

materials responsive to individual educational needs and learning styles.
(2) Provide for the development of basic and applied learning skills; multicultural education; physical, emotional, and mental health education; consumer economics; career education; or skills in the arts, humanities, and physical, natural, and social sciences.
(3) Use community resources or communications media.
(4) Provide staff development.
(5) Provide for ongoing and annual evaluation of goals and objectives.
(6) Provide for parental involvement.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-5
Project components
Sec. 5. Projects under this chapter may include provisions for the following:
(1) A principal-teacher or career teacher component as described in section 7 of this chapter.
(2) A counselor-teacher component as described in section 8 of this chapter.
(3) Cooperative efforts with community agencies.
(4) Advanced or accelerated programs for students with special abilities.
(5) Use of volunteers.
(6) Flexible student attendance schedules.
(7) Early childhood and family education.
(8) Application of research findings.
(9) Use of paraprofessionals.
(10) Alternative criteria for high school graduation.
(11) Variable age and class size groupings.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-6
Child's participation; parental consent
Sec. 6. Consent from a student's parent must be obtained before the student's involvement in a project.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-7
Principal-teachers; career teachers; qualifications; hiring procedures; duties
Sec. 7. (a) A project may include a principal-teacher or career teacher component. The principal-teacher or career teacher may not be the exclusive teacher for students assigned to the principal-teacher or career teacher but shall serve the function of developing and implementing a student's overall learning program. The principal-teacher or career teacher may be responsible for regular classroom assignments as well as learning programs for other

students assigned to the principal-teacher or career teacher.
(b) A principal-teacher must be a principal and a career teacher must be a teacher licensed under IC 20-28-5.
(c) The governing body of the school corporation shall establish procedures for hiring individuals for the positions of principal-teacher and career teacher. The governing body has sole authority to hire these individuals. An individual is not entitled to employment in the position based on seniority or order of employment in the school corporation. The principal-teacher and career teacher shall be employed on a twelve (12) month basis with vacation time negotiated individually with the governing body.
(d) The principal-teacher or career teacher is responsible for the following:
(1) The overall education and learning plan of students assigned to the principal-teacher or career teacher. The principal-teacher or career teacher shall design a plan with the student, parents, and other faculty to maximize the learning potential and maturation level of each student.
(2) Measuring the proficiency of the students assigned to the principal-teacher or career teacher and assisting other staff in identifying student needs and making appropriate educational and subject groupings.
(3) If part of the project's plan, taking responsibility for the parent and early childhood education of students assigned to the principal-teacher or career teacher.
(4) Designing and being responsible for program components that meet special learning needs of high potential and talented students.
(5) Coordinating the ongoing, year-to-year learning program for students assigned to the principal-teacher or career teacher.
As added by P.L.1-2005, SEC.4.

IC 20-20-23-8
Counselor-teachers; qualifications; hiring procedures; duties
Sec. 8. (a) A project may include a counselor-teacher component. The counselor-teacher may not be the exclusive teacher of the students assigned to the counselor-teacher.
(b) A counselor-teacher must be a licensed counselor under IC 20-28-5.
(c) The governing body of the school corporation shall establish procedures for hiring counselors for the position of counselor-teacher. The governing body has sole authority to hire the counselors. An individual is not entitled to employment in the position based on seniority or order of employment in the school corporation.
(d) The counselor-teacher shall provide guidance and counseling services to students assigned to the counselor-teacher. This includes working with individual students, groups of students, and families.
As added by P.L.1-2005, SEC.4.



CHAPTER 24. ARTS EDUCATION PROGRAM

IC 20-20-24-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to:
(1) encourage local schools to develop comprehensive plans to improve arts in education;
(2) coordinate available resources in support of arts programs in order to provide arts experiences for all students;
(3) provide assistance to local agencies in the development and implementation of comprehensive programs to improve instruction in the elementary and secondary schools;
(4) develop a means by which schools and communities can collaborate in order to strengthen programs;
(5) provide leadership training in the planning, execution, and evaluation of arts education programs;
(6) assist local schools in the development of educational arts education programs; and
(7) assist local schools in the training of educational staff, including specialists in all of the arts and general classroom teachers.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-2
"Arts"
Sec. 2. As used in this chapter, "arts" includes the following:
(1) Music.
(2) Dance.
(3) Drama.
(4) Visual arts.
(5) Creative writing.
(6) Film making.
(7) Arts related to the presentation, performance, execution, and exhibition of arts listed in subdivisions (1) through (6).
(8) The study and application of arts listed in subdivisions (1) through (7) to the human environment.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-3
Grants to school corporations
Sec. 3. The department may award grants to school corporations under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-4
Applications for grants
Sec. 4. A school corporation may apply for a grant under this chapter by submitting to the department a plan that includes the following:         (1) Identification of the instructional needs of students and teachers in the arts.
(2) A program through which funds received under this chapter as well as under local, state, or federal programs will serve the purposes of this chapter.
(3) A program for coordinating the efforts of local agencies, organizations, and institutions in order to make their efforts more effective.
(4) Identification of the area in which the funds received will be used, including one (1) of the following:
(A) Comprehensive arts education programs.
(B) Technical assistance leadership training.
(C) Interagency and organizational programs.
(D) Allotment programs for elementary arts specialists.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-5
Consultation regarding expenditure of funds
Sec. 5. The department may consult with the Indiana arts commission and private arts organizations regarding expenditure of funds received under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-24-6
Rules; adoption; funds
Sec. 6. The state board shall adopt rules under IC 4-22-2 stating the criteria upon which grants may be made under this chapter. The department may make grants to school corporations from funds made available for purposes of this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 25. COMMITTEE ON EDUCATIONAL ATTITUDES, MOTIVATION, AND PARENTAL INVOLVEMENT

IC 20-20-25-1
"Committee"
Sec. 1. As used in this chapter, "committee" refers to the committee on educational attitudes, motivation, and parental involvement established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-2
Establishment; duties
Sec. 2. The committee on educational attitudes, motivation, and parental involvement is established to do the following:
(1) Study the attitudes of students toward the educational process in public schools.
(2) Develop methods to motivate students to learn.
(3) Develop methods to create and maintain a positive public perception within each community and within Indiana toward the public schools.
(4) Develop methods to encourage increased parental and community involvement with the public schools.
(5) Develop guidelines for the award of grants under section 6 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-3
Members; appointment; meetings; terms
Sec. 3. (a) The committee consists of fifteen (15) members.
(b) The governor shall:
(1) appoint the members upon the recommendation of the state superintendent; and
(2) designate a member to serve as chair.
(c) The chair shall call the meetings of the committee. The members serve two (2) year terms.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-4
Members; per diem; expenses
Sec. 4. (a) The membership of the committee must include representatives from the following:
(1) The general assembly.
(2) The department.
(3) Business.
(4) Labor.
(5) Agriculture.
(6) Parents of children who attend public schools.
(7) Public school or school corporation administrators.
(8) Certificated employees (as defined in IC 20-29-2-4) who are

teachers.
(b) Each member of the committee who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) Each member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-5
Coordination of planning
Sec. 5. The state superintendent and the governor shall each designate a staff member to coordinate the planning of the committee.
As added by P.L.1-2005, SEC.4.

IC 20-20-25-6
Application for grants; recommendations
Sec. 6. (a) A school corporation may apply to the department for a grant to expand or implement programs to do the following:
(1) Improve student attitudes toward education.
(2) Increase student motivation to pursue higher educational goals.
(3) Increase community and parental involvement with the local schools.
(b) The committee shall make recommendations to the department concerning the award of grants under subsection (a).
As added by P.L.1-2005, SEC.4.



CHAPTER 26. READINESS TESTING

IC 20-20-26-1
Series of studies; authorization
Sec. 1. The board shall authorize a series of studies to be conducted by the department to determine a plan for reimbursing school corporations for the costs of administering academic readiness tests to selected students in kindergarten, grade 1, and grade 2.
As added by P.L.1-2005, SEC.4.

IC 20-20-26-2
Plan to offer readiness tests
Sec. 2. The department shall develop a plan, based upon the results of the studies, to offer readiness tests to school corporations.
As added by P.L.1-2005, SEC.4.

IC 20-20-26-3
Readiness testing in addition to ISTEP program testing
Sec. 3. Readiness testing under this chapter is in addition to ISTEP program testing under IC 20-32-5.
As added by P.L.1-2005, SEC.4.

IC 20-20-26-4
Training concerning phonologic weakness
Sec. 4. (a) As used in this section, "phonologic weakness" means a difficulty of constitutional or environmental origin which, if not strengthened to adequate levels in the context of conventional instruction, results in difficulty in learning to read, write, spell, and recall. Phonologic weakness underlies reading difficulty across race, ethnicity, and cultural and economic diversities.
(b) The department shall develop and implement a plan to:
(1) train teachers, especially the teachers directly involved in reading and language arts, about phonologic weakness and its role in reading development;
(2) determine which reading instruments can be used to detect phonologic weakness before formal reading instruction begins;
(3) determine which reading instruments can be used to assess student reading and spelling development; and
(4) apply the results of the assessment using reading instruments to a child's instructional program.
As added by P.L.182-2005, SEC.3.

IC 20-20-26-5
Implementation
Sec. 5. (a) The department shall develop a technical assistance manual necessary to implement this chapter. The department shall adopt reading instruments that a school shall use to assess student reading and writing development.
(b) Each instrument adopted by the department under this section

must be based on scientific research concerning reading development and must have adequate reliability and validity.
As added by P.L.182-2005, SEC.4.



CHAPTER 27. STUDENT SERVICES PROGRAMS

IC 20-20-27-1
Student services summer institute
Sec. 1. (a) The department shall establish a student services summer institute designed to coordinate the student services personnel from each school corporation with youth serving organizations in developing a cohesive plan to serve the needs of students.
(b) The student services summer institute shall focus on developing a coordinated effort among the participants in the summer institute to do the following:
(1) Increase and enhance preventive and effective student services programs.
(2) Study methods of providing information and resources to assist parents in counseling students.
(3) Reduce and eliminate clerical duties regularly assigned to student guidance personnel.
(4) Coordinate the expertise and training of the student guidance personnel.
(5) Prepare a program to implement the coordinated plan.
As added by P.L.1-2005, SEC.4.

IC 20-20-27-2
Duties
Sec. 2. The student services summer institute shall identify the following:
(1) Effective models for the coordination of student services in Indiana and nationwide.
(2) Any rule, regulation, or funding requirement that creates barriers to or facilitates the coordination of student services.
(3) Specific local conditions or circumstances that promote or inhibit the coordination of student services.
(4) Specific needs or problems concerning the coordination of student services.
As added by P.L.1-2005, SEC.4.

IC 20-20-27-3
Student services team pilot program
Sec. 3. The department shall authorize a student services team pilot program to be conducted under the research and development program under IC 20-20-11 designed to assist participating student guidance personnel with services provided by other local youth serving organizations.
As added by P.L.1-2005, SEC.4.

IC 20-20-27-4
Notification to parent of additional services
Sec. 4. If a pilot program provides for direct services to students

(other than services approved by the state board and governing bodies), parents of students must be notified that additional services are available.
As added by P.L.1-2005, SEC.4.



CHAPTER 28. EARLY CHILDHOOD PROGRAMS

IC 20-20-28-1
"Early childhood program"
Sec. 1. As used in this chapter, "early childhood program" refers to a voluntary parental education program for parents of children from birth to less than three (3) years of age that provides these parents with information and activities to help the parents better prepare children for school.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-2
"Latch key program"
Sec. 2. As used in this chapter, "latch key program" means a voluntary school age child care program for children who attend kindergarten through grade 6 and that at a minimum, operates after the school day and may include periods before school is in session or during periods when school is not in session.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-3
"Preschool program"
Sec. 3. As used in this chapter, "preschool program" refers to a voluntary school readiness program for children who are at least three (3) years of age and not enrolled in at least kindergarten.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-4
Targeting at risk students; pilot programs; early childhood specialist
Sec. 4. (a) The department shall establish pilot programs targeting at risk students in the following areas:
(1) Early childhood parental information programs.
(2) Latch key programs.
(3) Preschool programs.
(b) In establishing the pilot programs under this chapter, the department shall focus on implementing programs that enable the local school corporation and appropriate community agencies to cooperate with each other.
(c) The department shall address the following in establishing the programs:
(1) Screening for physical health problems that can inhibit school success.
(2) Screening for learning disabilities.
(3) Parental orientation and participation.
(d) In addition, the department shall employ an early childhood specialist and support staff personnel to identify and determine ways to coordinate the educational programs offered by local youth serving organizations. As added by P.L.1-2005, SEC.4.

IC 20-20-28-5
Participation by school corporations; selection; contracts with nonprofit corporations
Sec. 5. (a) The department:
(1) shall select certain school corporations to participate in the respective pilot programs listed in section 4 of this chapter; and
(2) may select school corporations that have a pilot program as described in section 4 of this chapter in existence on June 30, 1990.
(b) A school corporation may enter into an agreement with a nonprofit corporation to provide early childhood education, preschool education, or latch key programs. However, if a school corporation enters into a contract for preschool education, the nonprofit corporation:
(1) must operate a federally approved preschool education program; and
(2) may not be religiously affiliated.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-6
Guidelines
Sec. 6. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-28-7
Report
Sec. 7. Each school corporation that participates in a pilot program under this chapter shall prepare a written report detailing all of the pertinent information concerning the implementation of the pilot program, including any recommendations made and conclusions drawn from the pilot program. The school corporation shall submit the report to the department.
As added by P.L.1-2005, SEC.4.



CHAPTER 29. TWENTY-FIRST CENTURY SCHOOLS PILOT PROGRAM

IC 20-20-29-1
Purpose
Sec. 1. The department shall establish a twenty-first century schools pilot program to do the following:
(1) Increase the involvement of parents, teachers, administrators, and local civic leaders in the operation of the local school.
(2) Provide more responsibility and flexibility in the governance of schools at the local level.
(3) Encourage innovative and responsive management practices in light of the social and economic problems in the community.
(4) Provide grants to schools selected by the department to implement twenty-first century schools pilot programs.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-2
Administration; surplus funds
Sec. 2. (a) The department shall administer the twenty-first century schools pilot program.
(b) Unexpended money appropriated to the department for the department's use in implementing the pilot program under this chapter at the end of a state fiscal year does not revert to the state general fund but remains available to the department for the department's continued use under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-3
Eligibility for grant
Sec. 3. To be eligible for selection as a twenty-first century schools pilot program grant recipient, a school must do the following:
(1) Apply to the department for a grant, on forms provided by the department, and include a detailed description of the school pilot program.
(2) Demonstrate a significant commitment by teachers, parents, and school administrators toward achieving positive outcomes in school activities.
(3) Establish a school/community improvement council consisting of parents of students, school personnel, and representatives of the community.
(4) Comply with all other requirements set forth by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-4
Eligible programs; content
Sec. 4. A pilot program eligible to be funded under this chapter

must include all of the following:
(1) School based management models.
(2) Parental involvement strategies.
(3) Innovative integration of curricula, individualized education programs, nonstandard courses, or textbook adoption in the school improvement plan described under IC 20-31-4-6(6).
(4) Training for participants to become effective members on school/community improvement councils.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-5
State imposed standards; waiver
Sec. 5. To encourage participation in the pilot program by local schools, a school corporation that is selected to participate in the pilot program is not required to comply with certain state imposed standards as determined by the department with the consent of the state board.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-6
Selection of participants
Sec. 6. Upon review of the applications submitted by schools under section 3 of this chapter, the department shall select the schools to participate in the twenty-first century schools pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-7
Report
Sec. 7. Each participating school shall prepare a written report to be submitted to the department that includes the findings, conclusions, and recommendations of the school concerning the twenty-first century schools pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-8
Guidelines
Sec. 8. The department shall develop guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-29-9
Personnel
Sec. 9. The department may employ personnel necessary to implement this chapter.
As added by P.L.1-2005, SEC.4.



CHAPTER 30. ANTI-GANG COUNSELING PILOT PROGRAM AND FUND

IC 20-20-30-1
"Anti-gang counseling"
Sec. 1. As used in this chapter, "anti-gang counseling" refers to efforts described under section 8 of this chapter that are designed to discourage students from the following:
(1) Becoming members of criminal gangs.
(2) Engaging in criminal gang activity.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-2
"Criminal gang"
Sec. 2. As used in this chapter, "criminal gang" has the meaning as set forth in IC 35-45-9-1.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the anti-gang counseling pilot program fund established by section 9 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-4
"Participating school corporation"
Sec. 4. As used in this chapter, "participating school corporation" refers to a school corporation or more than one (1) school corporation under a joint agreement selected by the department to participate in the pilot program.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-5
"Pilot program"
Sec. 5. As used in this chapter, "pilot program" refers to the anti-gang counseling pilot program established by section 8 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-6
"Pilot project"
Sec. 6. As used in this chapter, "pilot project" refers to an anti-gang counseling pilot project authorized under section 8 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-7
"Student"
Sec. 7. As used in this chapter, "student" refers to a public school

student who is in an appropriate grade level as determined by the participating school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-8
Establishment of pilot projects; purposes
Sec. 8. The department shall establish the anti-gang counseling pilot program to provide financial assistance to participating school corporations to establish pilot projects designed to do the following:
(1) Educate students and parents:
(A) of the extent to which criminal gang activity exists in the school corporation's community;
(B) on the negative societal impact that criminal gangs have on the community; and
(C) on methods to discourage participation in criminal gangs.
(2) Encourage the use of community resources not directly affiliated with the school corporation, including law enforcement officials, to participate in the particular pilot project.
(3) Enable the participating school corporations on a case by case basis and with the prior written approval of the student's parent to contract with community mental health centers to provide appropriate anti-gang counseling to a student identified by the student's school guidance counselor as being at risk of becoming a member of a criminal gang or at risk of engaging in criminal gang activity.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-9
Establishment and administration of fund
Sec. 9. (a) The anti-gang counseling pilot program fund is established to provide grants to participating school corporations to establish and operate the school corporation's pilot project.
(b) The department shall administer the fund.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-10
Application for grant
Sec. 10. (a) To be eligible for a grant under this chapter, a school corporation or more than one (1) school corporation under a joint agreement must timely apply for the grant to the department on forms provided by the department.
(b) The applying school corporation must include at least the following information in the school corporation's application:         (1) The number of students likely to benefit from the pilot project.
(2) A detailed description of the proposed pilot project format.
(3) The extent to which the applying school corporation intends to include appropriate community resources not directly affiliated with the applying school corporation in the pilot project.
(4) A statement of and any supporting information concerning the need to establish the pilot project as perceived by the applying school corporation.
(5) The estimated cost of implementing the pilot project.
(6) Any other pertinent information required by the department.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-11
Approval of pilot projects; criteria
Sec. 11. (a) The department may approve not more than three (3) pilot projects from each congressional district.
(b) The department shall approve the pilot projects based on at least the following criteria:
(1) The relative need for the establishment of a pilot project of this nature as outlined by the applying school corporation, including the number of students who would likely benefit from the pilot project and the prevalence of criminal gang activity within the boundaries of the applying school corporation.
(2) The overall quality of the applying school corporation's pilot project proposal, including the extent to which the applying school corporation demonstrates a willingness to include as a part of the pilot project appropriate community resources not directly affiliated with the applying school corporation.
(3) The availability of money in the fund.
As added by P.L.1-2005, SEC.4.

IC 20-20-30-12
Reports
Sec. 12. (a) By June 1 of each school year, each participating school corporation shall submit to the department a written report, on forms developed by the department, outlining the activities undertaken as part of the school corporation's pilot project.
(b) By November 1 of each year, the department shall submit a comprehensive report to the governor and the general assembly on the pilot program, including the department's conclusions and recommendations with regard to the impact that the pilot program has made on decreasing criminal gang activity in Indiana. A report submitted under this subsection to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.4.



CHAPTER 31. PROFESSIONAL DEVELOPMENT PROGRAM

IC 20-20-31-1
"Plan"
Sec. 1. As used in this chapter, "plan" refers to an Indiana school academic plan established under IC 20-19-2-11.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-2
"Program"
Sec. 2. As used in this chapter, "program" refers to a professional development program.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-3
"School"
Sec. 3. As used in this chapter, "school" includes the following:
(1) A public school.
(2) A nonpublic school that has voluntarily become accredited under IC 20-19-2-8.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-4
Program development required
Sec. 4. A school shall develop a program as a component of a plan established by the school.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-5
Program requirements
Sec. 5. The following apply to a program developed under this chapter:
(1) The program must emphasize improvement of student learning and performance.
(2) The program must be developed by the committee that develops the school's strategic and continuous improvement and achievement plan under IC 20-31-5-1.
(3) The program must be integrated with the school's strategic and continuous improvement and achievement plan developed under IC 20-31-5.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-6
State superintendent's review of plan
Sec. 6. A school committee shall submit the school's program to the state superintendent for the superintendent's review. The state superintendent:
(1) shall review the plan to ensure that the program aligns with the school corporation's objectives, goals, and expectations;         (2) may make written recommendations of modifications to the program to ensure alignment; and
(3) shall return the program and any recommendations to the school committee.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-7
Modification of plan
Sec. 7. A school committee may modify the program to comply with recommendations made by the state superintendent under section 6 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-8
Submission of plan to governing body
Sec. 8. A school committee shall submit the program as part of its plan to the governing body. The governing body shall:
(1) approve or reject the program as part of the plan; and
(2) submit the program to the state board as part of the plan for the school.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-9
State board's approval of program; criteria
Sec. 9. The state board may approve a school's program only if the program meets the board's core principles for professional development and the following additional criteria:
(1) To ensure high quality professional development, the program:
(A) is school based and collaboratively designed, and encourages participants to work collaboratively;
(B) has a primary focus on state and local academic standards, including a focus on Core 40 subject areas;
(C) enables teachers to improve expertise in subject knowledge and teaching strategies, uses of technologies, and other essential elements in teaching to high standards;
(D) furthers the alignment of standards, curriculum, and assessments; and
(E) includes measurement activities to ensure the transfer of new knowledge and skills to classroom instruction.
(2) A variety of resources, including needs assessments, an analysis of data regarding student learning needs, professional literature, research, and school improvement programs, are used in developing the program.
(3) The program supports professional development for all stakeholders.
(4) The program includes ongoing professional growth experiences that provide adequate time and job embedded opportunities to support school improvement and student learning, including flexible time for professional development

that provides professional development opportunities before, during, and after the regular school day and school year.
(5) Under the program, teacher time for professional development sustains instructional coherence, participant involvement, and continuity for students.
(6) The program includes effective, research based strategies to support ongoing developmental activities.
(7) The program supports experiences to increase the effective use of technology to improve teaching and learning.
(8) The program encourages diverse techniques, including inquiry, reflection, action research, networking, study groups, coaching, and evaluation.
(9) The program includes a means for evaluating the effectiveness of the program and activities under the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-10
Evaluation system for professional development; evaluating school programs and activities
Sec. 10. The state board shall approve an evaluation system for professional development based on recommendations from the department and the advisory board of the division of professional standards established by IC 20-28-2-2. The department shall develop a means for measuring successful programs and activities in which schools participate. The measurements must include the following:
(1) A mechanism to identify and develop strategies to collect multiple forms of data that reflect the achievement of expectations for all students. The data may include the results of ISTEP program tests under IC 20-31-3, IC 20-32-4, IC 20-32-5, and IC 20-32-6, local tests, classroom work, and teacher and administrator observations.
(2) A procedure for using collected data to make decisions.
(3) A method of evaluation in terms of educator's practice and student learning, including standards for effective teaching and effective professional development.
As added by P.L.1-2005, SEC.4. Amended by P.L.246-2005, SEC.128.

IC 20-20-31-11
School eligibility for grant; approval of program
Sec. 11. A school qualifies for a grant from the department when the school's program, developed and submitted under this chapter, is approved by the state board upon recommendation of the department. For purposes of determining whether a school qualifies for a grant under this chapter, the department shall:
(1) review;
(2) suggest changes to; and
(3) recommend approval or rejection of;
a school's program.
As added by P.L.1-2005, SEC.4.
IC 20-20-31-12
Use of grant to implement program
Sec. 12. A school must use a grant received under this chapter to implement all or part of the school's program by funding activities that may include the following:
(1) Partnership programs with other entities, including professional development schools.
(2) Teacher leadership academies, research teams, and study groups.
(3) Workshops, seminars, and site visits.
(4) Cooperative programs with other school corporations.
(5) National board certification for teachers.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-13
Contracting for professional development activities
Sec. 13. A school may contract with private or public sector providers to provide professional development activities under this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-14
Use of grant; restrictions
Sec. 14. A grant received under this chapter:
(1) may be expended only for the conduct of activities specified in the program; and
(2) must be coordinated with other professional development programs and expenditures of the school and school corporation.
As added by P.L.1-2005, SEC.4.

IC 20-20-31-15
Report
Sec. 15. A school shall report to the department concerning the use of grants received under this chapter. A school that fails to make a report under this chapter is not eligible for a subsequent grant.
As added by P.L.1-2005, SEC.4.



CHAPTER 32. TECHNOLOGY APPRENTICESHIP GRANT PROGRAM

IC 20-20-32-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the technology apprenticeship grant program established by section 2 of this chapter.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-2
Program established; administration of program
Sec. 2. The technology apprenticeship grant program is established. The department, with the advice of the department of labor established by IC 22-1-1-1, shall administer the program.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-3
Development of grant program
Sec. 3. The department, working with the department of labor, shall develop a grant program to provide grants from the state technology advancement and retention account established by IC 4-12-12-1 for apprenticeships that are designed to develop the skills of apprentices in the area of technology.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-4
Standards for issuance of grants
Sec. 4. The department, with the department of labor, shall develop standards for the issuance of grants to businesses and unions that are working to enhance the technology skills of apprentices.
As added by P.L.1-2005, SEC.4.

IC 20-20-32-5
Grant approval
Sec. 5. Grants issued under this chapter are subject to approval by the budget agency.
As added by P.L.1-2005, SEC.4.



CHAPTER 33. ALTERNATIVE EDUCATION PROGRAM GRANTS

IC 20-20-33-1
"Alternative education program"
Sec. 1. As used in this chapter, "alternative education program" means an alternative education program (as defined in IC 20-30-8-1).
As added by P.L.2-2006, SEC.85.

IC 20-20-33-2
"Full-time equivalent students"
Sec. 2. As used in this chapter, "full-time equivalent students" means the number of students determined under IC 20-30-8-16.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-3
"Qualifying school corporation"
Sec. 3. As used in this chapter, "qualifying school corporation" means a school corporation, including a charter school, that has been approved under IC 20-30-8-8 to receive a grant under this chapter.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-4
Eligibility for grant
Sec. 4. A qualifying school corporation is eligible to receive a grant from the state for each full-time equivalent student who is enrolled in an alternative education program conducted for the school corporation.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-5
Maximum grant
Sec. 5. The maximum amount that may be granted to a qualifying school corporation in a school year is seven hundred fifty dollars ($750) per full-time equivalent student.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-6
Matching local expenditures
Sec. 6. To receive a grant under this chapter, a school corporation must expend on alternative education programs in the school year a matching amount of at least one-third (1/3) of the amount of the state grant per full-time equivalent student, as determined under the rules adopted by the state board.
As added by P.L.2-2006, SEC.85.

IC 20-20-33-7
Schedule; distributions
Sec. 7. (a) Except as provided in subsection (b), the department shall distribute a grant under this chapter to a qualifying school

corporation not later than March 1. The grant must be for the number of full-time equivalent students enrolled in and attending an alternative education program from January 1 through December 31 of the immediately preceding year and reported to the department under IC 20-30-8-15.
(b) The department may authorize additional distributions for approved programs if the total amount of the distributions to a school corporation during a school year under this subsection does not exceed a maximum amount of seven hundred fifty dollars ($750) per full-time equivalent student reported under IC 20-30-8-15.
As added by P.L.2-2006, SEC.85.



CHAPTER 34. SPECIAL EDUCATION PRESCHOOL GRANTS

IC 20-20-34-1
Application
Sec. 1. This chapter applies to each school corporation imposing a property tax under IC 20-46-2 for a calendar year for the school corporation's special education preschool fund.
As added by P.L.2-2006, SEC.86.

IC 20-20-34-2
Grant distribution formula
Sec. 2. (a) The auditor of state shall distribute to each school corporation an amount equal to the result of the following formula:
STEP ONE: Determine the product of:
(A) two thousand seven hundred fifty dollars ($2,750); multiplied by
(B) the number of special education preschool children who are students in the school corporation, as annually determined by the department.
STEP TWO: Determine the greater of zero (0) or the remainder of:
(A) the STEP ONE amount; minus
(B) the property tax required by IC 20-46-2.
(b) A distribution under this section is in addition to any distribution of federal funds that are made available to the state for special education preschool programs.
As added by P.L.2-2006, SEC.86.

IC 20-20-34-3
Schedule; distributions
Sec. 3. (a) One-half (1/2) of each school corporation's state distribution under this chapter for a calendar year shall be distributed to the school corporation before April 1 and the other one-half (1/2) shall be distributed before October 1 of that calendar year.
(b) These distributions are to pay expenses during the school year ending in the year of the distributions.
(c) The money needed to make the distributions is annually appropriated from the state general fund.
As added by P.L.2-2006, SEC.86.






ARTICLE 21. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

CHAPTER 1. DEFINITIONS

IC 20-21-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.5.



CHAPTER 2. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED

IC 20-21-2-1
Establishment; services provided
Sec. 1. The Indiana School for the Blind and Visually Impaired is established as a state educational resource center that includes the following:
(1) A residential and day school.
(2) Outreach services.
(3) Consultative services to local educational agencies to assist the agencies in meeting the needs of locally enrolled students with visual disabilities.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.52.

IC 20-21-2-2
Purpose
Sec. 2. The school shall provide for the instruction, education, and care of children who are determined to have a serious visual disability by case conference in accordance with Indiana law and federal law.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-3
Educational facilities, educational programs, and training
Sec. 3. The school shall provide the following:
(1) Educational facilities that meet standards established by the state board for regular public schools.
(2) Educational facilities for school age individuals.
(3) Educational programs and services to meet those special needs imposed by visual impairment so that a visually disabled student (including a student with multiple disabilities with visual impairment) may achieve the student's maximum ability for independence in academic pursuits, career opportunities, travel, personal care, and home management.
(4) Training to permit a visually disabled student (including a student with multiple disabilities with visual impairment) to achieve the student's maximum development toward self-support and independence by the provision of services in counseling, orientation and mobility, and other related services.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-4
Executive; appointment and qualifications
Sec. 4. (a) The board shall appoint the chief executive officer, subject to the approval of the governor. The executive serves at the pleasure of the board and may be removed for cause.
(b) The executive appointee must have the following qualifications:
(1) Be an educator with knowledge, skill, and ability in the

appointee's profession.
(2) Have at least five (5) years experience in instruction of students with visual impairment disabilities.
(3) Have a master's degree or a higher degree.
(4) Meet the qualifications for an Indiana teacher's certificate in the area of visual impairment disabilities.
(5) Have at least five (5) years experience supervising other individuals.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.53.

IC 20-21-2-5
Executive; responsibilities
Sec. 5. (a) The executive, subject to the approval of the board and IC 20-21-4, has complete responsibility for management of the school.
(b) The executive has responsibility for the following:
(1) Direction of the education, care, safety, and well-being of all students in attendance.
(2) Evaluation and improvement of the school staff, educational programs, and support services.
(3) Implementation and administration of the policies, mission, and goals of the school as established by the board.
(4) Serving as the purchasing agent for the school under IC 5-22-4-8.
(5) Implementation of budgetary matters as recommended by the board and the department of education under IC 20-21-3-10(b).
(6) Management of the school's outreach program with local public schools.
(7) Advocating on behalf of the school under guidelines established by the board.
(8) Executing contracts on behalf of the school.
(c) The executive is the appointing authority for all employees necessary to properly conduct and operate the school.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.54.

IC 20-21-2-6
Students admitted to school
Sec. 6. Subject to:
(1) the determination by case conference committees based on individualized education programs; and
(2) the school's admissions criteria adopted by the board under IC 20-21-3-10(a)(4);
the executive shall receive as students in the school Indiana residents who are visually disabled school age individuals.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.55.

IC 20-21-2-7
Placement review committee
Sec. 7. (a) A placement review committee for the school is

established. The placement review committee consists of one (1) representative of each of the following:
(1) The board.
(2) The office of the secretary of family and social services.
(3) The state superintendent.
(b) The placement review committee shall meet upon petition of an interested party to review the following:
(1) Applications to the school denied through the process described in section 6 of this chapter.
(2) All instances of dismissal from the school for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the school.
(c) The executive shall serve as an adviser to the placement review committee. The executive shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.56.

IC 20-21-2-8
Expenses of certain students to be paid by county
Sec. 8. Upon the presentation of satisfactory evidence showing that:
(1) there is a school age individual with a visual disability residing in a county;
(2) the individual is entitled to the facilities of the school;
(3) the individual's parent wishes the individual to participate in the school's educational program but is unable to pay the expenses of maintaining the individual at the school; and
(4) the individual is entitled to placement in the school under section 6 of this chapter;
a court with jurisdiction shall, upon application by the county office of family and children, order the individual to be sent to the school at the expense of the county. The expenses include the expenses described in section 10 of this chapter and shall be paid from the county general fund.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-9
Applicability of compulsory school attendance laws
Sec. 9. The compulsory school attendance laws of Indiana apply to all children with visual disabilities. The case conference committee may place a child with a visual disability at the school. The child shall attend the school during the full scholastic term of the school unless the case conference committee changes the placement.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-10
Provision of medical care, basic necessities, and transportation to

students
Sec. 10. (a) The school shall provide board, room, laundry, and ordinary medical attention, including emergency medical attention.
(b) While a student is enrolled at the school, the student's parent, guardian, or responsible relative or another person shall provide medical, optical, and dental care involving special medication or prostheses.
(c) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall suitably provide the student with clothing and other essentials not otherwise provided under this article.
(d) The school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, the student's parent, guardian, or another responsible relative or person shall pay the cost of transportation not required by the student's individualized education program.
(e) The student's parent, guardian, or another responsible relative or person shall provide the incidental expense money needed by the student.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-11
Adult education program
Sec. 11. (a) The school may establish an adult education program.
(b) The school may establish an appropriate fee for services for an adult education program. Federal grants or matching funds may also be used, subject to approval of the budget agency.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-12
Vocational work-study program
Sec. 12. The school may establish a vocational work-study program.
As added by P.L.1-2005, SEC.5.

IC 20-21-2-13
Receipt of gifts, legacies, devises, and conveyances
Sec. 13. The executive may, subject to the approval of the governor and the policies of the board, receive, for the use of the school, gifts, legacies, devises, and conveyances of real or personal property that are made, given, or granted to or for the school.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.57.



CHAPTER 3. INDIANA SCHOOL FOR THE BLIND AND VISUALLY IMPAIRED BOARD

IC 20-21-3-1
Establishment
Sec. 1. The Indiana School for the Blind and Visually Impaired board is established.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.58.

IC 20-21-3-2
Members
Sec. 2. (a) The board consists of the following members:
(1) Seven (7) individuals appointed by the governor. The individuals appointed under this subdivision are voting members of the board.
(2) The director of the division of special education of the department. The individual serving under this subdivision serves in a nonvoting, advisory capacity.
(3) One (1) individual designated by the governor as the governor's representative on the board. The member appointed under this subdivision serves on the board in a nonvoting, advisory capacity.
(4) One (1) member of the general assembly appointed by the president pro tempore of the senate. The member appointed under this subdivision serves in a nonvoting, advisory capacity.
(b) When appointing a member to the board under subsection (a)(1), the governor must satisfy the following:
(1) One (1) voting member of the board must be a parent of at least one (1) student enrolled or formerly enrolled at the school.
(2) One (1) voting member of the board must have been a student at the school.
(3) One (1) voting member of the board must be a:
(A) representative of a local education agency; or
(B) special education director.
(c) Before assuming membership on the board, an individual appointed under subsection (a)(1) must do the following:
(1) Execute a bond:
(A) payable:
(i) to the state; and
(ii) in an amount and with sureties as approved by the governor; and
(B) that is conditioned on the faithful discharge of the member's duties.
(2) Take and subscribe an oath that must be endorsed upon the member's official bond.
The executed bond and oath shall be filed in the office of the secretary of state. The cost of the bond shall be paid from appropriations made to the school.
As added by P.L.1-2005, SEC.5.
IC 20-21-3-3
Compensation and expenses
Sec. 3. (a) Each voting board member who is not an employee of the state or a political subdivision is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1 for each board meeting attended by the member.
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
Money for payments to board members under this subsection shall be paid from appropriations made to the school.
(b) The member of the board appointed under section 2(a)(4) of this chapter is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-4
Terms of members
Sec. 4. (a) This section applies only to a board member serving under section 2(a)(1) of this chapter.
(b) The term of a board member is four (4) years.
(c) The term of a member begins upon appointment by the governor.
(d) A member may serve after the member's term expires until the term of the member's successor begins.
(e) The governor may reappoint a member to serve a new term.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-5
Vacancies
Sec. 5. Whenever there is a vacancy on the board, the governor shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-6
Chair of board
Sec. 6. (a) At the board's last meeting before July 1 of each year, the board shall elect one (1) member to be chair of the board.
(b) The member elected chair of the board serves as chair beginning July 1 after elected by the board.
(c) The board may reelect a member as chair of the board.
(d) The board shall annually elect one (1) of its members to serve as the secretary for the board.
As added by P.L.1-2005, SEC.5.
IC 20-21-3-7
Quorum
Sec. 7. Four (4) voting members of the board constitute a quorum. The affirmative vote of at least four (4) voting members of the board is necessary for the board to take official action other than to do the following:
(1) Adjourn.
(2) Meet to hear reports or testimony.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-8
Staff and administrative support
Sec. 8. The school shall provide staff and administrative support to the board.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-9
Administrative control and responsibility
Sec. 9. Subject to IC 20-35-2 and IC 20-21-4, the board has complete policy and administrative control and responsibility for the school.
As added by P.L.1-2005, SEC.5.

IC 20-21-3-10
Duties; submission of budget
Sec. 10. (a) The board shall do the following:
(1) Establish policies and accountability measures for the school.
(2) Implement this article.
(3) Perform the duties required by IC 5-22-4-8.
(4) Adopt rules under IC 4-22-2 to establish criteria for the admission of visually disabled children, including children with multiple disabilities, at the school.
(5) Hire the executive, who serves at the pleasure of the board.
(6) Determine the salary and benefits of the executive.
(7) Adopt rules under IC 4-22-2 required by this article.
(b) The board shall submit the school's biennial budget to the department, which shall review the proposed budget. As part of its review, the department may request and shall receive from the board, in a form as may reasonably be required by the department, all information used by the board to develop the proposed budget. If, upon review, the department determines that any part of the budget request is not supported by the information provided, the department shall meet with the board at the earliest date possible in order to reconcile the budget request. The department shall submit the reconciled budget to the budget agency and the budget committee.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.59.

IC 20-21-3-11
Powers      Sec. 11. The board may do the following to implement this article:
(1) Adopt, amend, and repeal bylaws in compliance with this article to govern the business of the board.
(2) Appoint committees the board considers necessary to advise the board.
(3) Accept gifts, devises, bequests, grants, loans, and appropriations, and agree to and comply with conditions attached to a gift, devise, bequest, grant, loan, or appropriation.
(4) Do all acts and things necessary, proper, or convenient to carry out this article.
As added by P.L.1-2005, SEC.5.



CHAPTER 4. PERSONNEL SYSTEM

IC 20-21-4-1
Applicability of state personnel and state merit employment provisions
Sec. 1. Except as provided in this chapter, IC 4-15-1.8 and IC 4-15-2 apply to the employees of the school.
As added by P.L.1-2005, SEC.5.

IC 20-21-4-2
Hiring personnel
Sec. 2. The executive shall hire directly for those positions as approved by the state personnel department and the board any candidate the executive considers qualified to fill a position at the school. The state personnel department, in collaboration with the board, shall annually develop a list of job classifications for positions at the school for which the executive may fill a vacancy by hiring a candidate for the position based on a search for qualified candidates outside the state personnel hiring list.
As added by P.L.1-2005, SEC.5. Amended by P.L.218-2005, SEC.60.

IC 20-21-4-3
Salary schedules; terms of contracts and hours of work for teachers
Sec. 3. (a) The board shall prescribe, subject to the approval of the state personnel department and the budget agency, a salary schedule for the school, using a daily rate of pay for each teacher that must be equal to that of the largest school corporation in the county in which the school is located.
(b) The board shall prescribe the terms of the annual contract awarded to licensed teachers qualifying for payment under the salary schedule as described in subsection (a).
(c) The hours of work for all teachers shall be set in accordance with IC 4-15-2.
As added by P.L.1-2005, SEC.5.






ARTICLE 22. INDIANA SCHOOL FOR THE DEAF

CHAPTER 1. DEFINITIONS

IC 20-22-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.6.



CHAPTER 2. INDIANA SCHOOL FOR THE DEAF

IC 20-22-2-1
Services provided
Sec. 1. The Indiana School for the Deaf is established as a state educational resource center that includes the following:
(1) A residential and day school.
(2) Outreach services.
(3) Consultative services to local educational agencies to assist the agencies in meeting the needs of locally enrolled students with hearing disabilities.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-2
Purpose
Sec. 2. The school shall provide for the instruction, education, and care of children who are determined to have a hearing disability by case conference in accordance with Indiana law and federal law.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-3
Educational facilities, educational programs, and training
Sec. 3. The school shall provide the following:
(1) Educational facilities that meet standards established by the state board for regular public schools.
(2) Educational facilities for school age individuals.
(3) Educational programs and services to meet those special needs imposed by hearing impairment so that a hearing disabled student (including a student with multiple disabilities with hearing impairment) may achieve the student's maximum ability for independence in academic pursuits, career opportunities, travel, personal care, and home management.
(4) Training to permit a hearing disabled student (including a student with multiple disabilities with hearing impairment) to achieve the student's maximum development toward self-support and independence.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-4
Executive; appointment and qualifications
Sec. 4. (a) The board shall appoint the chief executive officer, subject to the approval of the governor. The executive serves at the pleasure of the board and may be removed for cause.
(b) The executive appointee must have the following qualifications:
(1) Be an educator with knowledge, skill, and ability in the appointee's profession.
(2) Have at least five (5) years experience in instruction of students with hearing impairment disabilities.         (3) Have a master's degree or a higher degree.
(4) Meet the qualifications for an Indiana teacher's certificate in the area of hearing impairment disabilities.
(5) Have at least five (5) years experience supervising other individuals.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.62.

IC 20-22-2-5
Executive; responsibilities
Sec. 5. (a) The executive, subject to the approval of the board and IC 20-21-4, has complete responsibility for management of the school.
(b) The executive has responsibility for the following:
(1) Direction of the education, care, safety, and well-being of all students in attendance.
(2) Evaluation and improvement of the school staff, educational programs, and support services.
(3) Implementation and administration of the policies, mission, and goals of the school as established by the board.
(4) Serving as the purchasing agent for the school under IC 5-22-4-8.
(5) Implementation of budgetary matters as recommended by the board and the department of education under IC 20-22-3-10(b).
(6) Management of the school's outreach program with local public schools.
(7) Advocating on behalf of the school under guidelines established by the board.
(8) Executing contracts on behalf of the school.
(c) The executive is the appointing authority for all employees necessary to properly conduct and operate the school.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.63.

IC 20-22-2-6
Students admitted to school
Sec. 6. Subject to:
(1) the determination by case conference committees based on individualized education programs; and
(2) the school's admissions criteria adopted by the board under IC 20-22-3-10(a)(4);
the executive shall receive as students in the school Indiana residents who are hearing disabled school age individuals.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.64.

IC 20-22-2-7
Placement review committee
Sec. 7. (a) A placement review committee for the school is established. The placement review committee consists of one (1) representative of each of the following:
(1) The board.         (2) The office of the secretary of family and social services.
(3) The state superintendent.
(b) The placement review committee shall meet upon petition of an interested party to review the following:
(1) Applications to the school denied through the process described in section 6 of this chapter.
(2) All instances of dismissal from the school for reasons other than graduation, voluntary transition to another educational facility, or voluntary departure from the school.
(c) The executive shall serve as an adviser to the placement review committee. The executive shall provide the placement review committee with information and justification for all application denials and dismissals under review.
(d) The placement review committee may recommend that application denials or dismissals be reconsidered.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.65.

IC 20-22-2-8
Expenses of certain students to be paid by county
Sec. 8. Upon the presentation of satisfactory evidence showing that:
(1) there is a school age individual with a hearing disability residing in a county;
(2) the individual is entitled to the facilities of the school;
(3) the individual's parent wishes the individual to participate in the school's educational program but is unable to pay the expenses of maintaining the individual at the school; and
(4) the individual is entitled to placement in the school under section 6 of this chapter;
a court with jurisdiction shall, upon application by the county office of family and children, order the individual to be sent to the school at the expense of the county. The expenses include the expenses described in section 10 of this chapter and shall be paid from the county general fund.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-9
Applicability of compulsory school attendance laws
Sec. 9. The compulsory school attendance laws of Indiana apply to all children with hearing disabilities. The case conference committee may place a child with a hearing disability at the school. The child shall attend the school during the full scholastic term of the school unless the case conference committee changes the placement.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-10
Provision of medical care, basic necessities, and transportation to students
Sec. 10. (a) The school shall provide board, room, laundry, and ordinary medical attention, including emergency medical attention.     (b) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall provide medical, optical, and dental care involving special medication or prostheses.
(c) While a student is enrolled at the school, the student's parent, guardian, or another responsible relative or person shall suitably provide the student with clothing and other essentials not otherwise provided under this article.
(d) The school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program under IC 20-35-8-2. However, the student's parent, guardian, or another responsible relative or person shall pay the cost of transportation not required by the student's individualized education program.
(e) The student's parent, guardian, or another responsible relative or person shall provide the incidental expense money needed by the student.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-11
Adult education program
Sec. 11. (a) The school may establish an adult education program.
(b) The school may establish an appropriate fee for services for an adult education program. Federal grants or matching funds may also be used, subject to the approval of the budget agency.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-12
Vocational work-study program
Sec. 12. The school may establish a vocational work-study program.
As added by P.L.1-2005, SEC.6.

IC 20-22-2-13
Receipt of gifts, legacies, devises, and conveyances
Sec. 13. The executive may, subject to the approval of the governor and the policies of the board, receive, for the use of the school, gifts, legacies, devises, and conveyances of real or personal property that are made, given, or granted to or for the school.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.66.



CHAPTER 3. INDIANA SCHOOL FOR THE DEAF BOARD

IC 20-22-3-1
Establishment
Sec. 1. The Indiana School for the Deaf board is established.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-2
Members
Sec. 2. (a) The board consists of the following members:
(1) Seven (7) individuals appointed by the governor. The individuals appointed under this subdivision are voting members of the board.
(2) The director of the division of special education of the department. The individual serving under this subdivision serves in a nonvoting, advisory capacity.
(3) One (1) individual designated by the governor as the governor's representative on the board. The member appointed under this subdivision serves on the board in a nonvoting, advisory capacity.
(4) One (1) member of the general assembly appointed by the speaker of the house of representatives. The member appointed under this subdivision serves in a nonvoting, advisory capacity.
(b) When appointing a member to the board under subsection (a)(1), the governor must satisfy the following:
(1) One (1) voting member of the board must be a parent of at least one (1) student enrolled or formerly enrolled at the school.
(2) One (1) voting member of the board must have been a student at the school.
(3) One (1) voting member of the board must be a:
(A) representative of a local education agency; or
(B) special education director.
(c) Before assuming membership on the board, an individual appointed under subsection (a)(1) must do the following:
(1) Execute a bond:
(A) payable:
(i) to the state; and
(ii) in an amount and with sureties as approved by the governor; and
(B) that is conditioned on the faithful discharge of the member's duties.
(2) Take and subscribe an oath that must be endorsed upon the member's official bond.
The executed bond and oath shall be filed in the office of the secretary of state. The cost of the bond shall be paid from appropriations made to the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-3 Compensation and expenses
Sec. 3. (a) Each voting member of the board who is not an employee of the state or a political subdivision is entitled to the following:
(1) The minimum salary per diem provided by IC 4-10-11-2.1 for each board meeting attended by the member.
(2) Reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
Money for payments to board members under this subsection shall be paid from appropriations made to the school.
(b) The member of the board appointed under section 2(a)(4) of this chapter is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-4
Terms
Sec. 4. (a) This section applies only to a board member serving under section 2(a)(1) of this chapter.
(b) The term of a board member is four (4) years.
(c) The term of a member begins upon appointment by the governor.
(d) A member may serve after the member's term expires until the term of the member's successor begins.
(e) The governor may reappoint a member to serve a new term.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-5
Vacancies
Sec. 5. Whenever there is a vacancy on the board, the governor shall fill the vacancy for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-6
Chair of board
Sec. 6. (a) At the board's last meeting before July 1 of each year, the board shall elect one (1) member to be chair of the board.
(b) The member elected chair of the board serves as chair beginning July 1 after elected by the board.
(c) The board may reelect a member as chair of the board.
(d) The board shall annually elect one (1) of its members to serve as the secretary for the board.
As added by P.L.1-2005, SEC.6.
IC 20-22-3-7
Quorum
Sec. 7. Four (4) voting members of the board constitute a quorum. The affirmative vote of at least four (4) members of the board is necessary for the board to take official action other than to do the following:
(1) Adjourn.
(2) Hear reports or testimony.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-8
Staff and administrative support
Sec. 8. The school shall provide staff and administrative support to the board.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-9
Administrative control
Sec. 9. Subject to IC 20-35-2 and IC 20-22-4, the board has complete policy and administrative control and responsibility for the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-3-10
Duties
Sec. 10. (a) The board shall do the following:
(1) Establish policies and accountability measures for the school.
(2) Implement this article.
(3) Perform the duties required by IC 5-22-4-8.
(4) Adopt rules under IC 4-22-2 to establish criteria for the admission of hearing disabled children, including children with multiple disabilities, at the school.
(5) Hire the executive, who serves at the pleasure of the board.
(6) Determine the salary and benefits of the executive.
(7) Adopt rules under IC 4-22-2 required by this article.
(b) The board shall submit the school's biennial budget to the department, which shall review the proposed budget. As part of its review, the department may request and shall receive from the board, in a form as may reasonably be required by the department, all information used by the board to develop the proposed budget. If, upon review, the department determines that any part of the budget request is not supported by the information provided, the department shall meet with the board at the earliest date possible in order to reconcile the budget request. The department shall submit the reconciled budget to the budget agency and the budget committee.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.67.

IC 20-22-3-11
Powers      Sec. 11. The board may do any of the following to implement this article:
(1) Adopt, amend, and repeal bylaws in compliance with this article to govern the business of the board.
(2) Appoint committees the board considers necessary to advise the board.
(3) Accept gifts, devises, bequests, grants, loans, and appropriations, and agree to and comply with conditions attached to a gift, devise, bequest, grant, loan, or appropriation.
(4) Do all acts and things necessary, proper, or convenient to carry out this article.
As added by P.L.1-2005, SEC.6.



CHAPTER 4. PERSONNEL SYSTEM

IC 20-22-4-1
Applicability of state personnel and state merit employment laws
Sec. 1. Except as provided in this chapter, IC 4-15-1.8 and IC 4-15-2 apply to the employees of the school.
As added by P.L.1-2005, SEC.6.

IC 20-22-4-2
Hiring personnel
Sec. 2. The executive shall hire directly for those positions as approved by the state personnel department and the board any candidate the executive considers qualified to fill a position at the school. The state personnel department, in collaboration with the board, shall annually develop a list of job classifications for positions at the school for which the executive may fill a vacancy by hiring a candidate for the position based on a search for qualified candidates outside the state personnel hiring list.
As added by P.L.1-2005, SEC.6. Amended by P.L.218-2005, SEC.68.

IC 20-22-4-3
Salary schedules; terms of contracts and hours of work for teachers
Sec. 3. (a) The board shall prescribe, subject to the approval of the state personnel department and the budget agency, a salary schedule for the school, using a daily rate of pay for each teacher, that must be equal to that of the largest school corporation in the county in which the school is located.
(b) The board shall prescribe the terms of the annual contract awarded to licensed teachers qualifying for payment under the salary schedule as described in subsection (a).
(c) The hours of work for all teachers shall be set in accordance with IC 4-15-2.
As added by P.L.1-2005, SEC.6.






ARTICLE 23. ORGANIZATION OF SCHOOL CORPORATIONS

CHAPTER 1. COUNTY BOARDS OF EDUCATION

IC 20-23-1-1
Township trustees to constitute county board of education; meetings; powers and duties; funding
Sec. 1. (a) As used in this chapter, "board" means a county board of education.
(b) As used in this chapter, "county superintendent" means the county superintendent of schools.
(c) The township trustees of each township of each county constitute a county board of education.
(d) The board shall meet:
(1) monthly at the office of the county superintendent; and
(2) at other times as the county superintendent considers necessary.
(e) The county superintendent:
(1) is ex officio chairperson of the board; and
(2) shall act as administrator of the board, carrying out the acts and duties designated by the board.
(f) The secretary of the board shall keep an accurate record of the minutes of the board. The minutes shall be kept at the county superintendent's office.
(g) A quorum consists of a number of members equal to the number of township schools under the administration of the county superintendent. However, business may not be transacted unless a majority of the trustees of the township schools under the administration of the county superintendent is present. Business shall be transacted and the acts of the board become effective by a two-thirds (2/3) majority vote of members present on matters coming before the board.
(h) This chapter may not be construed as granting the board any authority over:
(1) the selection or employment of any personnel or employees; or
(2) the purchase of supplies;
in a township school.
(i) Upon nomination by the county superintendent and with the approval of two-thirds (2/3) of the members, the board shall enter into written contracts with additional administrative and supervisory employees who are necessary for the proper administration and supervision of the county school system and the township schools of the county.
(j) Except as provided in subsection (i), funds for the salaries of and supplies for persons employed under this section shall be

provided in the same manner as the fixing and appropriation of the salaries of the county superintendent.
(k) The salary or fee of a school attorney related to performing the duties of the attorney's office may in part be paid directly from the school general fund.
(l) The board shall make decisions concerning the general conduct of the schools, which shall be enforced as entered upon the minutes recorded by the secretary of the board.
(m) The board:
(1) shall receive through its treasurer from the state money provided and distributed from the state for teaching units for those employed by the board; and
(2) is considered to fulfill all requirements of a school corporation for receiving the funds from the state.
(n) The county treasurer is ex officio treasurer of the board, eligible to receive the distribution of funds from the state. Funds received under this section shall be credited to the county general fund as a receipt against the estimated expenditures for the salaries of the school employees, for which distribution was made by the state.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.87.

IC 20-23-1-2
County superintendent; appointment; term
Sec. 2. The board by a majority vote of the members of the board shall appoint a county superintendent of schools who serves for a term of four (4) years. The board shall fill vacancies in this office, in accordance with law, by appointment. An appointment to fill a vacancy under this section expires at the end of the regular term of the county superintendent of schools.
As added by P.L.1-2005, SEC.7.

IC 20-23-1-3
Certain school corporations unaffected
Sec. 3. This chapter may not be construed to affect the status of or to interfere with a county school corporation created by a board under section 6 of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-1-4
Superintendent's duty to pay accrued interest to school corporations
Sec. 4. (a) A county superintendent of schools shall see that the full amount of interest on the money for the school corporations in the county is paid and apportioned.
(b) When there is a:
(1) deficit of interest on any school money; or
(2) loss of any school money;
by the county, the county superintendent of schools shall see that proper warrants are issued for the reimbursement of the appropriate

school corporation. However, the board of county commissioners may not pay interest that exceeds the amount provided under this chapter to the county superintendent of schools.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.88.

IC 20-23-1-5
Revenues due to state; duties of county superintendent
Sec. 5. (a) The official dockets, records, and books of account of the following officers serving in the county must be open at all times to the inspection of the county superintendent:
(1) Clerks of the courts.
(2) County auditor.
(3) County commissioners.
(4) Prosecuting attorneys.
(5) Mayors of cities.
(6) Township trustees.
(7) School trustees.
(b) If the county superintendent finds that any of the officers described in subsection (a) have neglected or refused to collect and pay over interest, fines, forfeitures, licenses, or other claims due to the common school fund or other funds of the state, or have misapplied school money in their possession, the county superintendent shall:
(1) bring an action in the name of the state of Indiana for the recovery of the money for the benefit of the common school fund or other funds of the state; and
(2) make a report concerning the action to the board of county commissioners and to the state superintendent.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.89.

IC 20-23-1-6
County board of education; meetings; organizations; powers and duties; appointment of county superintendent
Sec. 6. (a) The township trustees of each township of each county shall perform all the civil functions performed before March 13, 1947, by the township trustees. The township trustees of the county constitute a county board of education to manage the affairs of the county school corporation created under this chapter in each county.
(b) School cities and school towns retain independent organization and administration unless abandoned as provided by law. The county school corporation includes all areas not organized on March 13, 1947, into jurisdictions controlled and governed as school cities or school towns.
(c) The board shall meet:
(1) at the time the board designates at the office of the county superintendent; and
(2) at other times and places the county superintendent considers necessary.
(d) At the first meeting of each year, to be held on the first Wednesday after the first Monday in January, the board shall

organize by selecting a president, a vice president, a secretary, and a treasurer from its membership.
(e) The county superintendent shall call the board into special session. Unless the board elects to have this section remain inoperative, the board shall organize itself. The failure of the county superintendent to call the board into session under this section may not be construed to mean that a county school corporation described in this section is in existence in the county, and a county school corporation may not be brought into existence until the board has met in special session after March 13, 1947, and has taken action to organize itself into a county school corporation, after consideration of the question of whether it should elect to have the provisions of this section remain inoperative. The organization, if affected, must be:
(1) filed with the county auditor; and
(2) published by the county auditor in two (2) newspapers of different political persuasions of general circulation throughout the county within ten (10) days after the filing.
The organization is considered to fulfill the requirements of this section for the transacting of public business under this section. The secretary of the board shall keep an accurate record of the minutes of the board, which shall be kept at the county superintendent's office. The county superintendent shall act as administrator of the board and shall carry out such acts and duties as shall be designated by the board. A quorum consists of two-thirds (2/3) of the members of the board.
(f) The board shall:
(1) make decisions as to the general conduct of the schools that may be enforced as entered in the minutes recorded by the secretary of the board; and
(2) exercise all powers exercised before March 13, 1947, by or through township trustees or meetings or petitions of the trustees of the county.
(g) The board shall appoint a county superintendent who serves a term of four (4) years. The board shall fill vacancies in this office by appointments that expire at the end of the regular term. The county superintendent and other persons employed for administrative or supervisory duties are considered to be supervisors of instruction.
(h) The government of the common schools of the county is vested in the board. The board has the authority, powers, privileges, duties, and obligations granted to or required of school cities before March 13, 1947, and school towns and their governing boards generally with reference to the following:
(1) The purchase of supplies.
(2) The purchase and sale of buildings, grounds, and equipment.
(3) The erection of buildings.
(4) The employment and dismissal of school personnel.
(5) The right and power to sue and be sued in the name of the county.
(6) Insuring property and employees.         (7) Making and executing a budget.
(8) Borrowing money.
(9) Paying the salaries and expenses of the county superintendent and employees as approved by the board.
(10) Any act necessary to the proper administration of the common schools of the county.
(i) A county school corporation organized under this section:
(1) has all right, title, and interest of the predecessor township school corporations terminated under this section to and in all the real, personal, and other property of any nature and from whatever source derived; and
(2) shall assume, pay, and be liable for all the indebtedness and liabilities of the predecessor school corporation.
(j) The treasurer, before entering upon the duties of treasurer's office, shall execute a bond to the acceptance of the county auditor in an amount equal to the largest sum of money that will be in the possession of the treasurer at any one (1) time conditioned as an ordinary official bond, with a reliable surety company or at least two (2) sufficient freehold sureties, who may not be members of the board, as surety or sureties on the treasurer's bond.
(k) The president and secretary shall each give bond, with a surety or sureties described in subsection (j), to be approved by the county auditor, in the sum of one-fourth (1/4) of the amount required of the treasurer under subsection (j). A board may purchase bonds from a reliable surety company and pay for them out of the special school revenue of the board's county.
(l) The powers set forth in this section may not be considered or construed to:
(1) limit the authority of a board to the powers expressly conferred in this section; or
(2) restrict or modify any authority granted by any other law not in conflict with this section.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.90.



CHAPTER 2. COUNTY SUPERINTENDENT OF SCHOOLS

IC 20-23-2-1
Elections; oath; bond; tie vote
Sec. 1. (a) The township trustees of each county shall meet at the office of the county auditor on the first Monday in June, 2005, at 10 a.m., and every four (4) years thereafter and elect by ballot a county superintendent for the county. The county superintendent elected by the township trustees shall enter upon the duties of the office on August 16 following and, unless sooner removed, holds the office until a successor is elected and qualified.
(b) Before entering upon the duties of the office, the county superintendent elected under subsection (a) shall:
(1) subscribe and take an oath to perform faithfully the county superintendent's duties according to law; and
(2) file the oath with the county auditor.
(c) The county superintendent shall execute, in the manner prescribed by IC 5-4-1, a bond conditioned upon the faithful discharge of the superintendent's duties.
(d) The county auditor shall report the name and address of the person elected under subsection (a) to the state superintendent.
(e) If a vacancy occurs in the office of county superintendent, the township trustees of the county, on at least three (3) days notice given by the county auditor, shall assemble at 10 a.m., on the day designated in the notice, at the office of the auditor, and fill the vacancy by ballot for the unexpired term.
(f) In all elections of a county superintendent, the county auditor is the clerk of the election. In case of a tie vote, the auditor shall cast the deciding vote. If one (1) candidate receives a number of votes equal to one-half (1/2) of all the trustees of the county, the county auditor shall then and at all subsequent ballots cast the auditor's vote with the trustees until a candidate receives a majority of all the votes in the county, including the county auditor. The county auditor shall keep a record of the election in a book kept for that purpose.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-2
Vacancies in office
Sec. 2. If there is an election of a county superintendent under section 1(a) of this chapter and the person elected dies or fails, refuses, or neglects to assume the duties of the office on or before August 16 of the year of the election, the township trustees shall:
(1) as soon as possible declare a vacancy in the office of county superintendent; and
(2) immediately hold another election to elect a county superintendent under section 1(a) of this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-3 Impeachment; grounds; procedures
Sec. 3. (a) A county superintendent may be impeached for immorality, incompetency, or general neglect of duty, or for acting as agent for the sale of any textbook, school furniture, maps, charts, or other school supplies.
(b) Impeachment proceedings are governed by the provisions of law for impeaching county officers.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-4
Duties of county superintendent
Sec. 4. (a) The county superintendent has the general superintendence of the schools of the superintendent's county. The county superintendent shall do the following:
(1) Attend each township school at least one (1) time during each school year, and otherwise as often as possible.
(2) Preside over and conduct each school's exercises.
(3) Visit schools while the schools are in session to increase the schools' usefulness and elevate, as far as practicable, the poorer schools to the standard of the best.
(4) Conduct teachers' institutes and encourage other like associations.
(5) Labor, in every practicable way, to elevate the standard of teaching and to improve the condition of the schools of the superintendent's county.
(b) This subsection does not apply to a dispute concerning:
(1) the legality of school meetings;
(2) the establishment of schools;
(3) the location, building, repair, or removal of school buildings;
(4) the transfer of individuals for school purposes; or
(5) the resignation or dismissal of teachers.
In all controversies of a general nature arising under the school law, the decision of the county superintendent must first be obtained. An appeal may be taken from the county superintendent's decision to the state superintendent on a written statement of facts, certified by the county superintendent.
(c) This chapter may not be construed to change or abridge the jurisdiction of any court in cases arising under the school laws of Indiana. The right of any person to bring suit in any court, in any case arising under the school laws, is not abridged by this chapter.
(d) The county superintendent:
(1) shall carry out the orders and instructions of the state board and the state superintendent; and
(2) constitutes the medium between the state superintendent and subordinate school officers and the schools.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-5
Exemption of city schools from superintendent's authority      Sec. 5. City schools that have appointed superintendents are exempt from general superintendence under this chapter upon a written request of the school board of the city.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-6
Office and supplies; compensation
Sec. 6. The board of county commissioners shall:
(1) provide and furnish an office for the county superintendent; and
(2) allow and pay all costs incurred by the county superintendent for postage, stationery, and records in carrying out this chapter, upon satisfactory proof of the costs incurred submitted by the county superintendent.
The county superintendent shall be paid for the county superintendent's services the sum of four dollars ($4) per day.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-7
Eligibility for office
Sec. 7. (a) A person may not hold the office of county superintendent unless the person:
(1) has at least five (5) years successful experience as a teacher in the public schools; and
(2) holds, at the time of the person's election, a first or second grade superintendent's license.
(b) This chapter does not:
(1) apply to; or
(2) disqualify;
an incumbent of the office of county superintendent.
As added by P.L.1-2005, SEC.7.

IC 20-23-2-8
Traveling expenses
Sec. 8. (a) The county superintendent of schools is entitled to receive as actual traveling expenses in discharging the duties of the superintendent's office a sum of not more than three hundred dollars ($300) per year.
(b) The county council may annually appropriate an amount sufficient to pay the expenses described in subsection (a).
(c) The board of county commissioners shall allow an amount appropriated under subsection (b) by a county council.
As added by P.L.1-2005, SEC.7.



CHAPTER 3. SCHOOL TOWNSHIPS

IC 20-23-3-1
Name; corporate powers
Sec. 1. (a) A township is a school township.
(b) A school township is a body politic and corporate, by the name and style of " _______ School _______ township of ________ county", according to the name of the township and of the county in which the school township is organized.
(c) A school township may:
(1) contract and may be contracted with; and
(2) sue and be sued;
in the name of the school township in a court with jurisdiction.
As added by P.L.1-2005, SEC.7.



CHAPTER 4. COMMUNITY SCHOOL CORPORATIONS

IC 20-23-4-1
Purpose and policy of school reorganization
Sec. 1. It is the sense of the general assembly:
(1) that the establishment and maintenance of a general, a uniform, and an efficient system of public schools is the traditional and current policy of the state;
(2) that improvement in the organization of school corporations of the state will:
(A) provide a more equalized educational opportunity for public school students;
(B) achieve greater equity in school tax rates among the existing school corporations; and
(C) provide a more effective use of the public funds expended for the support of the public school system;
(3) that existing statutes with respect to the combination and the reorganization of school corporations are inadequate to effectuate the needed improvement;
(4) that modifications in the provisions for the combination and the reorganization of school corporations in this chapter are necessary in order to assure the future maintenance of a uniform and an efficient system of public schools in the state;
(5) that local electors:
(A) have an interest in the boundaries of the school corporation in which they reside; and
(B) will exercise their privileges, as provided in this chapter, to establish an efficient and economical reorganization plan best suited to local conditions; and
(6) that:
(A) the state board; and
(B) the:
(i) committees; and
(ii) public officers;
charged with authority under this chapter;
will perform their duties wisely in view of the objective of this chapter as set forth in the title of this chapter.
As added by P.L.1-2005, SEC.7.



CHAPTER 5. COMMUNITY SCHOOL CORPORATIONS: TERRITORY ANNEXATIONS

IC 20-23-5-1
"Acquiring school corporation"
Sec. 1. As used in this chapter,"acquiring school corporation" means the school corporation that acquires territory as a result of annexation.
As added by P.L.1-2005, SEC.7.



CHAPTER 6. CONSOLIDATION OF SCHOOL CORPORATIONS

IC 20-23-6-1
"Trustees"
Sec. 1. As used in this chapter, "trustees" means the:
(1) township trustee and township board; or
(2) governing body;
of each school corporation joining in the resolution provided for in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-2
Authorization to consolidate
Sec. 2. The governing body of two (2) or more school corporations, whether:
(1) towns;
(2) cities;
(3) townships;
(4) joint schools; or
(5) consolidated schools;
situated in the same or adjoining counties may consolidate their respective school corporations in the manner and upon the conditions prescribed in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-3
Joint resolutions; contents; notice requirements; petition for election
Sec. 3. (a) If the governing bodies of at least two (2) school corporations desire to consolidate school corporations, the governing bodies may meet together and adopt a joint resolution declaring intention to consolidate school corporations. The resolution must set out the following information concerning the proposed consolidation:
(1) The name of the proposed new school corporation.
(2) The number of members on the governing body and the manner in which they shall be elected or appointed.
(A) If members are to be elected, the resolution must provide for:
(i) the manner of the nomination of members;
(ii) who shall constitute the board of election commissioners;
(iii) who shall appoint inspectors, judges, clerks, and sheriffs; and
(iv) any other provisions desirable in facilitating the election.
(B) Where applicable and not in conflict with the resolution, the election is governed by the general election laws of Indiana, including the registration laws.         (3) Limitations on residences, term of office, and other qualifications required of the members of the governing body. A resolution may not provide for an appointive or elective term of more than four (4) years. A member may succeed himself or herself in office.
(4) Names of present school corporations that are to be merged together as a consolidated school corporation.
In addition, the resolution may specify the time when the consolidated school corporation comes into existence.
(b) The number of members on the governing body as provided in the resolution may not be less than three (3) or more than seven (7). However, the joint resolution may provide for a board of nine (9) members if the proposed consolidated school corporation is formed out of two (2) or more school corporations that:
(1) have entered into an interlocal agreement to construct and operate a joint high school; or
(2) are operating a joint high school that has an enrollment of at least six hundred (600) in grades 9 through 12 at the time the joint resolution is adopted.
(c) The members of the governing body shall, after adopting a joint resolution, give notice by publication once each week for two (2) consecutive weeks in a newspaper of general circulation, if any, in each of the school corporations. If a newspaper is not published in the school corporation, publication shall be made in the nearest newspaper published in the county in which the school corporation is located. The governing bodies of school corporations shall meet one (1) week following the date of the appearance of the last publication of notice of intention to consolidate. If a protest has not been filed, as provided in this chapter, the governing bodies shall declare by joint resolution the consolidation of the school corporations to be accomplished, to take effect as provided in section 8 of this chapter. However, on or before the sixth day following the last publication of the notice of intention to consolidate, twenty percent (20%) of the legal voters residing in any school corporation may petition the governing body of the school corporations for an election to determine whether or not the majority of the voters of the school corporation is in favor of consolidation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-4
Amendment of joint resolution of provisions regarding superintendent
Sec. 4. (a) If the joint resolution under section 3 of this chapter provides that the consolidated schools shall be under the direction of the county superintendent of schools, the resolution may be amended by following the procedure in this section to provide that the consolidated schools are under the direction of a superintendent selected by the governing body of the new consolidated school corporation. The change shall be effected by a resolution adopted by a majority of the members of the governing body at a meeting held

within the limits of the consolidated school corporation. All the members of the governing body shall receive or waive written notice of the:
(1) date;
(2) time;
(3) place; and
(4) purpose;
of the meeting. The resolution and proof of service or waiver of the notice shall be made a part of the records of the governing body. An amendment takes effect after the adoption of a resolution at the time a superintendent is selected by the governing body and commences the superintendent's duties. The superintendent shall serve under a contract in the same manner and under the same rules governing the employment and service of other licensed personnel. The superintendent's original contract and succeeding contracts may be for a period of from one (1) to five (5) years.
(b) The joint resolution of a consolidated school corporation may not be amended under this section unless the corporation is entitled at the time the governing body adopts an amending resolution under:
(1) the rules established by the state board or its successor; or
(2) any appropriation or other statute;
to an additional unit or administrative unit of state support if the governing body employs a licensed superintendent devoting full time to administration or supervision of schools of the corporation.
(c) In all instances of reorganization under this chapter after March 11, 1965, the consolidated school corporation shall be under the direction of a superintendent selected by its governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-5
Petitions protesting consolidations; notice of election
Sec. 5. (a) If a petition is filed in one (1) or more of the school corporations protesting consolidation as provided in this chapter by the legal voters of any school corporation the governing body of which proposes to consolidate, the governing body in each school corporation in which a protest petition is filed shall certify the public question to each county election board of the county in which the school corporation is located. The county election board shall call an election of the voters of the school corporation to determine if a majority of the legal voters of the corporation is in favor of consolidating the school corporations.
(b) If a protest is filed in more than one (1) school corporation, the elections shall be held on the same day. Each county election board shall give notice by publication once each week for two (2) consecutive weeks in a newspaper of general circulation in the school corporation. If a newspaper is not published in the:
(1) township;
(2) town; or
(3) city;
the notice shall be published in the nearest newspaper published in

the county or counties, that on a day and at an hour to be named in the notice, the polls will be open at the usual voting places in the various precincts in the corporation for taking the vote of the legal voters upon whether the school corporation shall be consolidated with the other school corporations joining in the resolution.
(c) The public question shall be placed on the ballot in the form provided by IC 3-10-9-4 and must state: "Shall (insert name of school corporation) be consolidated with (insert names of other school corporations)?".
(d) Notice shall be given not later than thirty (30) days after the petition is filed. The election shall be held not less than ten (10) days or more than twenty (20) days after the last publication of the notice.
(e) The governing body of each school corporation in which an election is held is bound by the majority vote of those voting. However, if the election falls within a period of not more than six (6) months before a primary or general election, the election shall be held concurrently with the primary or general election.
(f) If a majority of those voting in any one (1) school corporation votes against the plan of consolidation, the plan fails. However, the failure does not prevent any or all the school corporations from taking further initial action for the consolidation of school corporations under this chapter.
(g) Whenever twenty percent (20%) of the legal voters residing in any school corporation, jointly with twenty percent (20%) of the legal voters in each of one (1) or more other school corporations:
(1) prepare a resolution; and
(2) petition the trustees of their respective school corporations to consolidate the school corporations, as set out in the resolution;
each governing body petitioned shall call the school election provided for in this chapter in its school corporations.
(h) Notice of the election shall be published within thirty (30) days after the filing of the resolution with the governing body of the school corporation where it is last filed. However, if any of the petitioned governing bodies agrees to the consolidation as set out in the resolution, an election in that school corporation may not be required under the resolution.
(i) Notice as set out in this section shall be given, and a protest requesting an election may be filed in conformity with section 3 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.315.

IC 20-23-6-6
Election procedure; form of ballot
Sec. 6. (a) On the day and hour named in the notice filed under section 5 of this chapter, polls shall be opened and the votes of the registered voters shall be taken upon the public question of consolidating school corporations. The election shall be governed by IC 3, except as provided in this chapter.
(b) The county election board shall conduct the election. The

public question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall (here insert the names of the school corporations that the resolution proposes to consolidate) be consolidated into a consolidated school corporation?".
(c) A brief statement of the provisions in the resolution for appointment or election of a governing body may be placed on the ballot in the form prescribed by IC 3-10-9-4. A certificate of the votes cast for and against the consolidation of the school corporations shall be filed with:
(1) the governing body of the school corporations subject to the election;
(2) the state superintendent; and
(3) the county recorder of each county in which a consolidated school corporation is located;
together with a copy of the resolution.
(d) If a majority of the votes cast at each of the elections is in favor of the consolidation of two (2) or more school corporations, the trustees of the school corporations shall proceed to consolidate the schools and provide the necessary buildings and equipment. In any school corporation where a petition was not filed and an election was not held, the failure on the part of the voters to file a petition for an election shall be considered to give the consent of the voters of the school corporation to the consolidation as set out in the resolution.
(e) If the special election is not conducted at a primary or general election, the expense of the election shall be borne by the school corporation or each of the school corporations subject to the election and shall be paid out of the school general fund.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.95.

IC 20-23-6-7
Consolidated schools under management of original trustees
Sec. 7. (a) Each school of the consolidated schools is under the control and management of the original governing body until the consolidated school corporation comes into existence at the time provided in section 8 of this chapter. When the consolidated school corporation comes into existence, the term of office of each of the original members of the governing body expires.
(b) The term of any township trustee does not expire. However, the duties and powers of the trustee as a school township trustee may be altered or changed by any resolution and the consolidation provided for in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-8
Consolidated school boards; oath; organizational meetings; membership; compensation
Sec. 8. (a) Consolidated schools are under the control and management of the consolidated governing body created under this chapter, and a new consolidated school corporation comes into existence:         (1) at the time specified in the resolutions provided in section 3 or 4 of this chapter; or
(2) if a time is not specified, at the following times:
(A) If a protest has not been filed and the creation is accomplished by the adoption of a joint resolution following publication of notice as provided in section 3 of this chapter, thirty (30) days after the adoption of the joint resolution.
(B) If the creation is accomplished after an election as provided in section 6 of this chapter, thirty (30) days after the election.
(b) The members of the governing body shall:
(1) take an oath to faithfully discharge the duties of office; and
(2) meet at least five (5) days before the time the new consolidated school corporation comes into existence to organize.
(c) The governing body shall meet to reorganize on August 1 of each year and at any time the personnel of the board is changed. At the organization or reorganization meeting, the members of the governing body shall elect the following:
(1) A president.
(2) A secretary.
(3) A treasurer.
(d) The treasurer, before starting the duties of the treasurer's office, shall execute a bond to the acceptance of the county auditor. The fee for the bond shall be paid from the school general fund of the consolidated school corporation. Any vacancy occurring in the membership in any governing body, other than vacancy in the office of an ex officio member, shall be filled in the following manner:
(1) If the membership was originally made by appointment, the vacancy shall be filled by appointment by the legislative body of the:
(A) city;
(B) town;
(C) township; or
(D) other body;
or other official making the original appointment.
(2) If the membership was elected, the vacancy shall be filled by a majority vote of the remaining members of the governing body of the consolidated school corporation.
(e) The members of the governing body, other than the township executive or ex officio member, shall receive compensation for services as fixed by resolution of the governing body. The members, other than the township executive or any ex officio member, may not receive more than two hundred dollars ($200) annually. Any:
(1) township executive; or
(2) ex officio member of the governing body;
shall serve without additional compensation.
(f) The governing body of a consolidated school corporation may elect and appoint personnel it considers necessary.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.96.
IC 20-23-6-9
Abandonment of old school corporations; transfer of property and obligations to new corporations; disposition of unneeded property; procedure
Sec. 9. (a) When any:
(1) school town;
(2) school city;
(3) school township;
(4) joint school; or
(5) consolidated school;
has become consolidated by resolution or election and the new governing body has been appointed and legally organized, the former school township, school town, school city, joint school, or consolidated school is considered abandoned.
(b) All school:
(1) property;
(2) rights;
(3) privileges; and
(4) any indebtedness;
from the abandoned school is considered to accrue to and be assumed by the new consolidated school corporation.
(c) The title of property shall pass to and become vested in the new consolidated school corporation. All debts of the former school corporations shall be assumed and paid by the new consolidated school corporation. All the privileges and rights conferred by law upon the former:
(1) school town;
(2) school city;
(3) school township;
(4) joint school; or
(5) consolidated school;
are granted to the newly consolidated school corporation.
(d) This subsection applies when the consolidated governing body of a consolidated school corporation decides that property acquired under subsection (b) from a township is no longer needed for school purposes. The governing body shall offer the property as a gift for park and recreation purposes to the township that owned the property before the school was consolidated. If the township board accepts the offer, the governing body shall give the township a quitclaim deed to the property. The deed must state that the township is required to use the property for park and recreation purposes. If the township board refuses the offer, the governing body may sell the property in the manner provided in subsection (e).
(e) This subsection provides the procedure for the sale of school property that is no longer needed for school purposes by the governing body of a consolidated school corporation. The governing body shall cause the property to be appraised at a fair cash value by:
(1) one (1) disinterested resident freeholder of the school corporation offering the property for sale; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1; who are residents of Indiana. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the property. The appraisals shall be made under oath and spread of record upon the records of the governing body. A sale may not be made for less than the appraised value, and the sale must be made for cash. The sale shall take place after the governing body gives notice under IC 5-3-1 of the terms, date, time, and place of sale.
(f) Proceeds from a sale under subsection (e) shall be placed in a capital projects fund of the consolidated school corporation or other fund designated as the fund that is available for capital outlay of the school corporation.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.97; P.L.113-2006, SEC.13.

IC 20-23-6-10
School board of consolidated school corporation joining with other existing entities
Sec. 10. (a) The governing body of a consolidated school corporation formed under this chapter may join with other:
(1) townships;
(2) school towns;
(3) school cities;
(4) joint schools; or
(5) consolidated schools;
to decide whether a consolidation shall take place.
(b) The provisions concerning:
(1) resolutions;
(2) petitions; and
(3) elections;
set out in this chapter apply.
(c) The new resolution may change the name of the consolidated school corporation or the number of members of the newly consolidated governing body under this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-11
Filing copies of consolidation resolution; school corporations to be separate and distinct from any civil corporation
Sec. 11. A governing body shall, after the members have taken their oath of office, cause a copy of the resolution to consolidate to be filed with the county recorder in the county in which the new school district is located. Any consolidated school district is declared to be and is made a school corporation for school purposes, separate and distinct from any civil corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-12
Reorganization by school corporations to become community school corporations
Sec. 12. (a) This section provides an alternative method for a

school corporation to be reorganized as a community school corporation.
(b) The following may petition directly to the state board to be reorganized as a community school corporation:
(1) A consolidated school corporation organized under section 3 of this chapter.
(2) A metropolitan school district organized under IC 20-23-7-2 or IC 20-23-7-12.
(c) The following apply to a school corporation that petitions directly to the state board under subsection (b):
(1) The school corporation is not required to do the following:
(A) Seek approval of a county committee established by IC 20-23-4-11.
(B) Pursue a joint meeting of a county committee and the state board under IC 20-23-4-18.
(2) The state board may waive the attainment of any standard required for reorganization as a community school corporation under this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.22.

IC 20-23-6-13
"Majority"
Sec. 13. If the term "majority" is used in connection with any law providing for the submission to an electorate of the question of the consolidation of two (2) or more school corporations, in all laws enacted before March 13, 1959, concerning school consolidation, and in particular IC 20-23-6 and IC 20-23-7, the term means the greater number of votes cast and counted either for or against the proposition of consolidation. Any additions to the certificate of the votes cast, other than the number of votes cast for and against the proposition of consolidation, shall be considered as surplusage and of no effect, and the intention of IC 20-23-6 and of IC 20-23-7 shall be so interpreted.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-14
Liberal construction of existing laws
Sec. 14. All laws enacted pertaining to the consolidation of school corporations shall be liberally construed to effect the following purposes for which the laws were enacted:
(1) Better schools.
(2) Ease of administration.
(3) Economy of operation.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-15
Quo warranto challenge to consolidate
Sec. 15. An action to test or question the legality of a consolidated school corporation may only be brought in an action of quo warranto in the name of the state on information filed by the prosecuting

attorney of the county in which the principal office of the consolidated school corporation is located where attempts are made or have been made to consolidate or join together school corporations under the provisions of IC 20-23-6 or IC 20-23-7, and an election on the question of consolidation has been held and the certificate certifying the vote is filed as provided by law or, an election is not held and the number of days allowed by statutes for filing a petition for an election has expired.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-16
Community school corporation; state policy
Sec. 16. It is the policy of the state that whenever a community school corporation (as defined in IC 20-23-4-3) seeks to:
(1) reorganize into a community school corporation under IC 20-23-4 or IC 20-23-16-1 through IC 20-23-16-11;
(2) enter into a territorial annexation under IC 20-23-5 either as an acquiring school corporation or a losing school corporation (as defined in IC 20-23-5-4);
(3) consolidate with another school corporation under IC 20-23-6; or
(4) consolidate with another school corporation into one (1) metropolitan school district under IC 20-23-7;
the school corporation shall give consideration to the educational opportunities for students, local community interest, the effect on the community as a whole, and the economic interests of the community relative to establishing the boundaries of the school corporation that is involved in the school corporation reorganization, consolidation, or annexation attempt.
As added by P.L.1-2005, SEC.7.

IC 20-23-6-17
Transfer of territory from city to consolidated school corporation; authorization to grant and accept; supplemental effect of chapter
Sec. 17. (a) If the territory of a third class city is in a part of the territory of a consolidated school corporation, the third class city may lease to the consolidated school corporation a building and the property the building is on that is owned by the city for school purposes for a period of at least five (5) consecutive years.
(b) The common council of the city shall authorize a lease under subsection (a) and the authorization may be made:
(1) without appraisement;
(2) without compensation; or
(3) upon terms agreed upon.
(c) The possession and use of a specified part of property that a city leases under this section may be reserved by the city for city use. A lease made under this section shall be in the form of a deed or other written instrument that may be recorded. The grant must state that if the property is no longer needed for school purposes, the property reverts back to the city. A consolidated school corporation

acting through its board of school trustees may accept a lease:
(1) without appraisement;
(2) without compensation; or
(3) upon agreed upon terms;
by its board of school trustees.
(d) This section, being necessary and intended to remedy deficiencies in laws existing on June 30, 1955, relating to powers of certain municipal corporations and of certain school corporations, does not repeal the provisions of those laws governing corporations but supplements and clarifies those laws, and to that end shall be liberally construed.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.316.



CHAPTER 7. CONSOLIDATION OF COUNTY SCHOOL CORPORATIONS AND METROPOLITAN SCHOOL DISTRICTS

IC 20-23-7-1
Purpose
Sec. 1. It is the purpose of this chapter to provide for the organization of public schools in Indiana to:
(1) promote the best interests of the students of Indiana;
(2) provide for the organization of additional forms of local school government;
(3) preserve and ensure an economical and efficient school system in accordance with the desires of the people in local communities; and
(4) improve the education of the students of Indiana as guaranteed by the laws and Constitution of the State of Indiana.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-2
Metropolitan school district; consolidation procedure
Sec. 2. (a) In any county or adjoining counties at least two (2) school corporations, including school townships, school towns, school cities, consolidated school corporations, joint schools, metropolitan school districts, township school districts, or community school corporations, regardless of whether the consolidating school corporations are of the same or of a different character, may consolidate into one (1) metropolitan school district. Subject to subsection (h), the consolidation must be initiated by following either of the following procedures:
(1) The township trustee, board of school trustees, board of education, or other governing body (the trustee, board, or other governing body is referred to elsewhere in this section as the "governing body") of each school corporation to be consolidated shall:
(A) adopt substantially identical resolutions providing for the consolidation; and
(B) publish a notice setting out the text of the resolution one (1) time under IC 5-3-1.
The resolution must set forth any provision for staggering the terms of the board members of the metropolitan school district elected under this chapter. If, not more than thirty (30) days after publication of the resolution, a petition of protest, signed by at least twenty percent (20%) of the registered voters residing in the school corporation is filed with the clerk of the circuit court of each county where the voters who are eligible to sign the petition reside, a referendum election shall be held as provided in subsection (c).
(2) Instead of the adoption of substantially identical resolutions in each of the proposed consolidating school corporations under subdivision (1), a referendum election under subsection (c)

shall be held on the occurrence of all of the following:
(A) At least twenty percent (20%) of the registered voters residing in a particular school corporation sign a petition requesting that the school corporation consolidate with another school corporation (referred to in this subsection as "the responding school corporation").
(B) The petition described in clause (A) is filed with the clerk of the circuit court of each county where the voters who are eligible to sign the petition reside.
(C) Not more than thirty (30) days after the service of the petition by the clerk of the circuit court to the governing body of the responding school corporation under subsection (b) and the certification of signatures on the petition occurs under subsection (b), the governing body of the responding school corporation adopts a resolution approving the petition and providing for the consolidation.
(D) An approving resolution has the same effect as the substantially identical resolutions adopted by the governing bodies under subdivision (1), and the governing bodies shall publish the notice provided under subdivision (1) not more than fifteen (15) days after the approving resolution is adopted. However, if a governing body that is a party to the consolidation fails to publish notice within the required fifteen (15) day time period, a referendum election still must be held as provided in subsection (c).
If the governing body of the responding school corporation does not act on the petition within the thirty (30) day period described in clause (C), the governing body's inaction constitutes a disapproval of the petition request. If the governing body of the responding school corporation adopts a resolution disapproving the petition or fails to act within the thirty (30) day period, a referendum election as described in subsection (c) may not be held and the petition requesting the consolidation is defeated.
(b) Any petition of protest under subsection (a)(1) or a petition requesting consolidation under subsection (a)(2) must show in the petition the date on which each person has signed the petition and the person's residence on that date. The petition may be executed in several counterparts, the total of which constitutes the petition. Each counterpart must contain the names of voters residing within a single county and shall be filed with the clerk of the circuit court of the county. Each counterpart must have attached to it the affidavit of the person circulating the counterpart that each signature appearing on the counterpart was affixed in that person's presence and is the true and lawful signature of each person who made the signature. Any signer may file the petition or any counterpart of the petition. Each signer on the petition may before and may not after the filing with the clerk withdraw the signer's name from the petition. A name may not be added to the petition after the petition has been filed with the clerk. After the receipt of any counterpart of the petition, each circuit

court clerk shall certify:
(1) the number of persons signing the counterpart;
(2) the number of persons who are registered voters residing within that part of the school corporation located within the clerk's county, as disclosed by the voter registration records in the office of the clerk or the board of registration of the county, or wherever registration records may be kept;
(3) the total number of registered voters residing within the boundaries of that part of the school corporation located within the county, as disclosed in the voter registration records; and
(4) the date of the filing of the petition.
Certification shall be made by each clerk of the circuit court not more than thirty (30) days after the filing of the petition, excluding from the calculation of the period any time during which the registration records are unavailable to the clerk, or within any additional time as is reasonably necessary to permit the clerk to make the certification. In certifying the number of registered voters, the clerk of the circuit court shall disregard any signature on the petition not made within the ninety (90) days immediately before the filing of the petition with the clerk as shown by the dates set out in the petition. The clerk of the circuit court shall establish a record of the certification in the clerk's office and shall serve the original petition and a copy of the certification on the county election board under IC 3-10-9-3 and the governing bodies of each affected school corporation. Service shall be made by mail or manual delivery to the governing bodies, to any officer of the governing bodies, or to the administrative office of the governing bodies, if any, and shall be made for all purposes of this section on the day of the mailing or the date of the manual delivery.
(c) The county election board in each county where the proposed metropolitan school district is located, acting jointly where the proposed metropolitan school district is created and where it is located in more than one (1) county, shall cause any referendum election required under either subsection (a)(1) or (a)(2) to be held in the entire proposed metropolitan district at a special election. The special election shall be not less than sixty (60) days and not more than ninety (90) days after the service of the petition of protest and certification by each clerk of the circuit court under subsection (a)(1) or (a)(2) or after the occurrence of the first action requiring a referendum under subsection (a)(2). However, if a primary or general election at which county officials are to be nominated or elected, or at which city or town officials are to be elected in those areas of the proposed metropolitan school district that are within the city or town, is to be held after the sixty (60) days and not more than six (6) months after the service or the occurrence of the first action, each election board may hold the referendum election with the primary or general election.
(d) Notice of the special election shall be given by each election board by publication under IC 5-3-1.
(e) Except where it conflicts with this section or cannot be

practicably applied, IC 3 applies to the conduct of the referendum election. If the referendum election is not conducted at a primary or general election, the cost of conducting the election shall be charged to each component school corporation included in the proposed metropolitan school district in the same proportion as its assessed valuation bears to the total assessed valuation of the proposed metropolitan school district and shall be paid from any current operating fund of each component school corporation not otherwise appropriated, without appropriation.
(f) The question in the referendum election shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the school corporations of _________ be formed into one (1) metropolitan school district under IC 20-23-7?" (in which blanks the respective name of the school districts concerned will be inserted).
(g) If:
(1) a protest petition with the required signatures is not filed after the adoption of substantially identical resolutions of the governing bodies providing for or approving the consolidation as described in subsection (a)(1); or
(2) a referendum election occurs in the entire proposed metropolitan district and a majority of the voters in each proposed consolidating school corporation vote in the affirmative;
a metropolitan school district is created and comes into existence in the territory subject to the provisions and under the conditions described in this chapter. The boundaries include all of the territory within the school corporations, and it shall be known as "Metropolitan School District of _______, Indiana" (the name of the district concerned will be inserted in the blank). The name of the district shall be decided by a majority vote of the metropolitan governing board of the metropolitan school district at the first meeting. The metropolitan governing board of the new metropolitan school district shall be composed and elected under this chapter. The failure of any public official or body to perform any duty within the time provided in this chapter does not invalidate any proceedings taken by that official or body, but this provision shall not be construed to authorize a delay in the holding of a referendum election under this chapter.
(h) If the governing body of a school corporation is involved in a consolidation proposal under subsection (a)(1) or (a)(2) that fails to result in a consolidation, the:
(1) governing body of the school corporation may not initiate a subsequent consolidation with another school corporation under subsection (a)(1); and
(2) residents of the school corporation may not file a petition requesting a consolidation with another school corporation under subsection (a)(2);
for one (1) year after the date on which the prior consolidation proposal failed.
As added by P.L.1-2005, SEC.7.
IC 20-23-7-3
Metropolitan school district; duties
Sec. 3. (a) The metropolitan school district shall conduct the educational activities of all the schools in the district in compliance with:
(1) state law; and
(2) the laws of the state of Indiana with reference to public education.
(b) The control and administration of the schools of the metropolitan school district are vested in a governing body whose:
(1) composition;
(2) duties;
(3) manner of election; and
(4) powers;
are described in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-4
Metropolitan school district; division into board member districts
Sec. 4. (a) At the first meeting of the board of commissioners of the county after the creation of the metropolitan school district as provided in this chapter, the board of commissioners shall divide the district into three (3) governing body districts approximately equal in population. Not more than one (1) year after the effective date of each United States decennial census, the board of commissioners shall readjust the boundaries of the districts to equalize the districts by population.
(b) Instead of the division provided under subsection (a), any resolution or petition provided in section 2(a) or 2(b) of this chapter may:
(1) provide that the metropolitan school district to be created shall be divided into two (2) or more governing body districts;
(2) describe the governing body member districts;
(3) provide that one (1) or more members of the governing body must reside within each of the governing body member districts;
(4) set out the number of members to serve from each designated district;
(5) provide that the governing body member districts need not be equal in size or population, and that one (1) board member district may include all the area in the metropolitan school district;
(6) specify that the number of governing body members to be resident in each district need not be an equal number; and
(7) eliminate all requirements that there be governing body member districts.
(c) If the resolution or petition:
(1) does not provide for governing body member districts and designate the number of governing body members to be resident in each district; or
(2) provides for the elimination of governing body member

districts;
subsection (a) controls. If either subsection (a) or (b) applies, candidates shall be voted upon by all the registered voters of the metropolitan school district voting at any governing body member election.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-5
Metropolitan board of education; membership powers and duties
Sec. 5. (a) The rights, powers, and duties of the metropolitan school district shall be vested in the governing body that must be composed of:
(1) three (3);
(2) five (5); or
(3) seven (7) members;
who have resided in the district for at least two (2) years before taking office. The resolution or petition provided by section 2(a) or 2(b) of this chapter may designate the number of members of the governing body. If a designation is not made concerning the number of members of a governing body, the governing body is composed of five (5) members.
(b) If section 4(a) of this chapter applies to a metropolitan school district, the following rules apply:
(1) If the governing body consists of three (3) members, one (1) member shall reside in each residence district.
(2) If the governing body consists of five (5) members, not more than two (2) shall reside in any one (1) residence district.
(3) If the governing body consists of seven (7) members, at least two (2) shall reside in any one (1) residence district.
(c) If a governing body member moves the member's residence within the metropolitan school district from one (1) governing body member district to another or when governing body member district boundaries are moved so that the member's place of residence changes from one (1) governing body member district to another, the member does not on this account become disqualified as a governing body member but may continue to hold office as a member of the governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-6
First metropolitan board of education; composition; meetings; organization; compensation
Sec. 6. (a) The first metropolitan board of education shall be composed of the:
(1) trustees; and
(2) members of school boards;
of the school corporations forming the metropolitan board of education.
(b) The members of the metropolitan board of education shall serve ex officio as members subject to the laws concerning length of

terms, powers of election, or appointment and filling vacancies applicable to their respective offices.
(c) If a metropolitan school district is comprised of only two (2) board members, the two (2) members shall appoint a third board member not more than ten (10) days after the creation of the metropolitan school district. If the two (2) members are unable to agree on or do not make the appointment of a third board member within the ten (10) day period after the creation of the metropolitan school district, the third member shall be appointed not more than twenty (20) days after the creation of the metropolitan school district by the judge of the circuit court of the county in which the metropolitan school district is located. If the metropolitan school district is located in two (2) or more counties, the judge of the circuit court of the county containing that part of the metropolitan school district having more students than the part or parts located in another county or counties shall appoint the third member. The members of the metropolitan board of education serve until their successors are elected or appointed and qualified.
(d) The first meeting of the first metropolitan board of education shall be held not more than one (1) month after the creation of the metropolitan school district. The first meeting shall be called by the superintendent of schools, or township trustee of a school township, of the school corporation in the district having the largest number of students. At the first meeting, the board shall organize, and during the first ten (10) days of each July the board shall reorganize, by electing a president, a vice president, a secretary, and a treasurer.
(e) The secretary of the board shall keep an accurate record of the minutes of the metropolitan board of education and the minutes shall be kept in the superintendent's office. When a metropolitan school district is formed, the metropolitan superintendent shall act as administrator of the board and shall carry out the acts and duties as designated by the board. A quorum consists of a majority of the members of the board. A quorum is required for the transaction of business. The vote of a majority of those present is required for a:
(1) motion;
(2) ordinance; or
(3) resolution;
to pass.
(f) The board shall conduct its affairs in the manner described in this section. Except in unusual cases, the board shall hold its meetings at the office of the metropolitan superintendent or at a place mutually designated by the board and the superintendent. Board records are to be maintained and board business is to be conducted from the office of the metropolitan superintendent or a place designated by the board and the superintendent.
(g) The metropolitan board of education shall have the power to pay to a member of the board:
(1) a reasonable per diem for service on the board not to exceed one hundred twenty-five dollars ($125) per year; and
(2) for travel to and from a member's home to the place of the

meeting within the district, a sum for mileage equal to the amount per mile paid to state officers and employees. The rate per mile shall change when the state government changes its rate per mile.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-7
Transfer of authority from existing school corporations to metropolitan districts
Sec. 7. (a) The transfer of:
(1) powers;
(2) duties;
(3) property;
(4) property rights;
(5) other assets;
(6) liabilities;
(7) contracts, both as to rights and obligations; and
(8) other issues connected with the transfer of authority from existing school corporations to the metropolitan school district;
shall take place at the time of the first meeting of the metropolitan board of education not more than one (1) month after the creation of the board.
(b) The transfer of the items listed in subsection (a) are vested in the metropolitan school district at the time of the first meeting of the metropolitan board of education.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-8
Metropolitan board of education; nomination and election of members
Sec. 8. (a) Members of the metropolitan board of education are elected by the registered voters of the metropolitan school district at the primary elections held biennially in the state, commencing with the next primary election that is held more than sixty (60) days after the creation of the metropolitan school district as provided in this chapter. Nominations for a member of the board of education are made by a petition signed by the nominee and by ten (10) registered voters residing in the same board member district as the nominee. A petition must be filed not earlier than the date that a petition of nomination may first be filed under IC 3-8-6-10 and not later than noon on the last date provided by IC 3-8-2-4 for the filing of a declaration of candidacy for the primary election with the clerk of the circuit court in each county where the metropolitan school district is located.
(b) Nominees for school board members shall be listed on the primary election ballot in the form prescribed by IC 3-10-1-19 by board member districts without party designation. A ballot shall state the number of board members to be voted upon and the maximum number of board members who may be elected from each board member district in compliance with section 5 of this chapter. A ballot

is not valid if more than the maximum number of board members are voted upon from a board member district. The election boards in the various precincts and in the county or counties serving at a primary election shall conduct the election for school board members. A registered voter may vote in a school board election without otherwise voting in the primary election.
(c) Voting and tabulation of votes shall be conducted in the same manner as voting and tabulation in primary elections are conducted, and the candidates having the greatest number of votes shall be elected. If more than the maximum number of candidates that may be elected from a board member district, as provided in section 5 of this chapter, are among those having the greatest number of votes, the lowest of those candidates from the board member district in excess of the maximum number must be eliminated in determining the candidates who are elected. If there is a tie vote for the candidates, the judge of the circuit court in the county where the majority of the registered voters of the metropolitan school district reside shall select one (1) of the candidates who shall be declared and certified elected.
(d) If after the first board member election a vacancy on the board occurs, including the failure of a sufficient number of petitions for candidates being filed, and whether the vacating member was elected or appointed, the remaining members of the metropolitan board of education shall by a majority vote fill the vacancy by appointing a person from the board member district that the person who vacated the board membership was elected, or if the person was appointed, the board member district from which the last elected predecessor of the person was elected. If there is a tie vote among the remaining members of the board or their failure to act not more than thirty (30) days after the vacancy occurs, the judge of the circuit court in the county where the majority of registered voters of the metropolitan school district reside shall make the appointment. A successor to the appointive board member shall be elected at the next primary election that is held more than sixty (60) days after an elected board member vacates membership on the board or at the primary election held immediately before the end of the term for which the vacating member was elected, whichever is sooner. Unless the successor takes office at the end of the term of the vacating member, the member shall serve only for the balance of the term. In an election of a successor board member to fill a vacancy for a two (2) year balance of a term, nominating petitions for school board membership candidacy need not be filed for or with reference to the vacancy. However, as required by IC 3-11-2-14.5, candidates for at-large seats must be distinguished on the ballot from candidates for district seats. If there is more than one (1) at-large seat on the ballot due to this vacancy, the elected candidate who receives the lowest number of votes at the election at which the successor is elected shall serve for a two (2) year term.
(e) At the first primary election in which members of the metropolitan board of education are elected under this section, a simple majority of the elected candidates, consisting of those elected

candidates who receive the highest number of votes, are elected for four (4) year terms, and the balance of the elected candidates, consisting of those who received the lowest number of votes, are elected for two (2) year terms. A candidate for membership on the metropolitan board of education shall:
(1) be voted upon by the voters of the entire district;
(2) be elected for four (4) year terms after the first election; and
(3) take office and assume the duties of the office July 1 following their election.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-9
Voting method for metropolitan or consolidated school corporations
Sec. 9. (a) This section applies to a metropolitan or consolidated school corporation located in a county containing a consolidated city.
(b) The same method used to cast votes for other offices for which candidates have qualified to be on the election ballot shall be used for the school board offices on the election ballot.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-10
Metropolitan superintendent of schools appointment; terms of contracts; term of office; duties of board
Sec. 10. (a) The metropolitan board of education shall appoint a metropolitan superintendent of schools who shall serve under contract in the same manner and under the same laws that govern the employment and service of other licensed school personnel. The metropolitan superintendent of schools' salary and expense allowance is fixed by the metropolitan board of education. The metropolitan superintendent of schools' original contract:
(1) must be for a period of one (1) to five (5) years; and
(2) may be changed or extended by mutual agreement.
(b) Appointments to fill a vacancy for a metropolitan superintendent of schools shall be made under this chapter.
(c) The board shall:
(1) act upon the recommendations of the metropolitan superintendent of schools; and
(2) make other decisions and perform other duties as required by law.
(d) A:
(1) county superintendent;
(2) city school superintendent; or
(3) town superintendent;
in a metropolitan school district shall continue in the superintendents' respective employment at the same salary, paid in the same manner and according to the same terms as agreed to before the formation of the metropolitan school district.
(e) A metropolitan board of education shall:
(1) assign administrative duties; and         (2) designate:
(A) one (1) of the superintendents in the metropolitan school district; or
(B) a competent and qualified person as determined by the board;
to perform the duties of the metropolitan superintendent of the metropolitan school district as set forth in this chapter.
(f) A metropolitan board of education shall appoint a superintendent of the metropolitan school district and other administrative supervisory officers as provided in this chapter if:
(1) the previous superintendent's term expired;
(2) the previous superintendent's contract of employment ended; or
(3) the previous superintendent:
(A) died; or
(B) resigned.
(g) The appointment and salary of the metropolitan superintendent of schools appointed under subsection (f) shall be made, set, and paid as provided in this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-11
Metropolitan school district in more than one county; special duties
Sec. 11. If a metropolitan school district formed under this chapter includes territory in more than one (1) county, the respective counties, boards, commissions, and officers of each of the counties shall perform duties required to form a metropolitan school district jointly and severally, including:
(1) dividing the territory into board member districts;
(2) levying and collecting taxes;
(3) allocating receipts;
(4) filing petitions for nomination;
(5) printing and distributing ballots,
(6) tabulating and certifying election results; and
(7) filling vacancies.
As added by P.L.1-2005, SEC.7.

IC 20-23-7-12 Version a
Metropolitan school districts in school townships; methods of creation; membership of first metropolitan board of education; duties
Note: This version of section amended by P.L.1-2006, SEC.317. See also following version of this section amended by P.L.2-2006, SEC.98.
Sec. 12. (a) As used in this section, "school township" means a school township of this state that:
(1) for the last full school semester immediately preceding the adoption of a preliminary resolution by the township trustee and the township board under subsection (f) or their adoption of a

resolution of disapproval under subsection (g) had an average daily membership of at least six hundred (600) students in kindergarten through grade 12 in the public schools of the school township; or
(2) is part of a township in which there were more votes cast for township trustee outside the school township than inside the school township in the general election at which the trustee was elected and that preceded the adoption of the preliminary or disapproving resolution.
(b) As used in this section, "township trustee" means the township trustee of the township in which the school township is located.
(c) As used in this section, "township board" means the township board of the township in which the school township is located.
(d) As used in this section, "county" means the county in which the school township is located.
(e) In a school township, a metropolitan school district may be created by complying with this section. A metropolitan school district created under this section shall have the same boundaries as the school township. After a district has been created under this section, the school township that preceded the metropolitan school district is abolished. None of the procedures or provisions governing the creation of a metropolitan school district under another section of this chapter are applicable to the creation of a district under this section. After a district is created under this section, the metropolitan school district shall, except as otherwise provided in this section, be governed by and operate in accordance with this chapter governing the operation of a metropolitan school district as established under section 2 of this chapter.
(f) Except as provided in subsection (g), a metropolitan school district provided for in subsection (e) may be created in the following manner:
(1) The township trustee shall call a meeting of the township board. At the meeting the township trustee and a majority of the township board shall adopt a resolution that a metropolitan school district shall be created in the school township. The township trustee shall then give notice:
(A) by publication by two (2) insertions one (1) week apart in a newspaper of general circulation published in the school township; or
(B) if there is no newspaper as described in clause (A), in a newspaper of general circulation in the county;
of the adoption of the resolution setting forth the text of the resolution.
(2) On the thirtieth day after the date of the last publication of the notice under subdivision (1) and if a protest has not been filed, the township trustee and a majority of the township board shall confirm their preliminary resolution. If, however, on or before the twenty-ninth day after the date of the last publication of the notice, a number of registered voters of the school township, equal to five percent (5%) or more of the number of

votes cast in the school township for secretary of state at the last preceding general election for that office, sign and file with the township trustee a petition requesting an election in the school township to determine whether or not a metropolitan school district must be created in the township in accordance with the preliminary resolution, then an election must be held as provided in subsection (h). The preliminary resolution and confirming resolution provided in this subsection shall both be adopted at a meeting of the township trustee and township board in which the township trustee and each member of the township board received or waived a written notice of the date, time, place, and purpose of the meeting. The resolution and the proof of service or waiver of the notice shall be made a part of the records of the township board.
(g) Except as provided in subsection (f), a metropolitan school district may also be created in the following manner:
(1) A number of registered voters of the school township, equal to five percent (5%) or more of the votes cast in the school township for secretary of state at the last general election for that office, shall sign and file with the township trustee a petition requesting the creation of a metropolitan school district under this section.
(2) The township trustee and a majority of the township board shall, not more than ten (10) days after the filing of a petition:
(A) adopt a preliminary resolution that a metropolitan school district shall be created in the school township and proceed as provided in subsection (f); or
(B) adopt a resolution disapproving the creation of the district.
(3) If either the township trustee or a majority of township board members vote in favor of disapproving the resolution, an election must be held to determine whether or not a metropolitan school district shall be created in the school township in the same manner as is provided in subsection (f) if an election is requested by petition.
(h) An election required under subsection (f) or (g) may, at the option of the township trustee, be held either as a special election or in conjunction with a primary or general election to be held not more than one hundred twenty (120) days after the filing of a petition under subsection (f) or the adoption of the disapproving resolution under subsection (g). The township trustee shall certify the question to the county election board under IC 3-10-9-3 and give notice of an election:
(1) by two (2) insertions one (1) week apart in a newspaper of general circulation in the school township; or
(2) if a newspaper described in subdivision (1) does not exist, in a newspaper of general circulation published in the county.
The notice must provide that on a day and at an hour named in the notice, the polls shall be opened at the usual voting places in the various precincts in the school township for the purpose of taking the

vote of the registered voters of the school township regarding whether a metropolitan school district shall be created in the township. The election shall be held not less than twenty (20) days and not more than thirty (30) days after the last publication of the notice unless a primary or general election will be conducted not more than six (6) months after the publication. In that case, the county election board shall place the public question on the ballot at the primary or general election. If the election is to be a special election, the township trustee shall give notice not more than thirty (30) days after the filing of the petition or the adoption of the disapproving resolution.
(i) On the day and time named in the notice, the polls shall be opened and the votes of the voters shall be taken regarding whether a metropolitan school district shall be created in the school township. IC 3 governs the election except as otherwise provided in this chapter. The county election board shall conduct the election. The public question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall a metropolitan school district under IC 20-23-7 be formed in the ____________ School Township of _____________ County, Indiana?". The name of the school township shall be inserted in the blanks.
(j) The votes cast in the election shall be canvassed at a place in the school township determined by the county election board. The certificate of the votes cast for and against the creation of a metropolitan school district shall be filed in the records of the township board and recorded with the county recorder. If the special election is not conducted at a primary or general election, the school township shall pay the expense of holding the election out of the special school fund that is appropriated for this purpose.
(k) A metropolitan school district shall, subject to section 7 of this chapter, be created on the thirtieth day after the date of the adoption of the confirming resolution under subsection (f) or an election held under subsection (h). If a public official fails to do the official's duty within the time prescribed in this section, the failure does not invalidate the proceedings taken under this section. An action to contest the validity of the creation of a metropolitan school district under this section or to enjoin the operation of a metropolitan school district may not be instituted later than the thirtieth day following the date of the adoption of the confirming resolution under subsection (f) or of the election held under subsection (h). Except as provided in this section, an election under this subsection may not be held sooner than twelve (12) months after another election held under subsection (h).
(l) A metropolitan school district is known as "The Metropolitan School District of ____________ Township, ____________ County, Indiana". The first metropolitan board of education in a metropolitan school district created under this section consists of five (5) members. The township trustee and the township board members are ex officio members of the first board, subject to the laws concerning length of their respective terms of office, manner of election or

appointment, and the filling of vacancies applicable to their respective offices. The ex officio members serve without compensation or reimbursement for expenses, other than that which they may receive from their respective offices. The township board shall, by a resolution recorded in its records, appoint the fifth member of the metropolitan board of education. The fifth member shall meet the qualifications of a member of a metropolitan board of education under this chapter, with the exception of the board member district requirements provided in sections 4, 5, and 8 of this chapter.
(m) A fifth board member shall be appointed not more than fifteen (15) days after the date of the adoption of the confirming resolution under subsection (f)(2) or an election held under subsection (h). The first board shall hold its first meeting not more than fifteen (15) days after the date when the fifth board member is appointed or elected, on a date established by the township board in the resolution in which it appoints the fifth board member. The first board shall serve until July 1 following the election of a metropolitan school board at the first primary election held more than sixty (60) days following the creation of the metropolitan school district.
(n) After the creation of a metropolitan school district under this section, the president of the metropolitan school board of the district shall serve as a member of the county board of education and perform the duties on the county board of education that were previously performed by the township trustee. The metropolitan school board and superintendent of the district may call upon the assistance of and use the services provided by the county superintendent of schools. This subsection does not limit or take away the powers, rights, privileges, or duties of the metropolitan school district or the board or superintendent of the district provided in this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.317.

IC 20-23-7-12 Version b
Metropolitan school districts in school townships; methods of creation; membership of first metropolitan board of education; duties
Note: This version of section amended by P.L.2-2006, SEC.98. See also preceding version of this section amended by P.L.1-2006, SEC.317.
Sec. 12. (a) As used in this section, "county" means the county in which the school township is located.
(b) As used in this section, "school township" means a school township in Indiana that:
(1) for the last full school semester immediately preceding:
(A) the adoption of a preliminary resolution by the township trustee and the township board under subsection (f); or
(B) the adoption of a resolution of disapproval by the township trustee and the township board under subsection (g);
had an ADM of at least six hundred (600) students in

kindergarten through grade 12 in the public schools of the school township; or
(2) is part of a township in which there were more votes cast for township trustee outside the school township than inside the school township in the general election at which the trustee was elected and that preceded the adoption of the preliminary or disapproving resolution.
(c) As used in this section, "township board" means the township board of a township in which the school township is located.
(d) As used in this section, "township trustee" means the township trustee of the township in which the school township is located.
(e) In a school township, a metropolitan school district may be created by complying with this section. A metropolitan school district created under this section shall have the same boundaries as the school township. After a district has been created under this section, the school township that preceded the metropolitan school district is abolished. The procedures or provisions governing the creation of a metropolitan school district under another section of this chapter do not apply to the creation of a district under this section. After a metropolitan school district is created under this section, the district shall, except as otherwise provided in this section, be governed by and operate in accordance with this chapter governing the operation of a metropolitan school district as established under section 2 of this chapter.
(f) Except as provided in subsection (g), a metropolitan school district provided for in subsection (e) may be created in the following manner:
(1) The township trustee shall call a meeting of the township board. At the meeting the township trustee and a majority of the township board shall adopt a resolution that a metropolitan school district shall be created in the school township. The township trustee shall then give notice:
(A) by two (2) publications one (1) week apart in a newspaper of general circulation published in the school township; or
(B) if there is no newspaper as described in clause (A), in a newspaper of general circulation in the county;
of the adoption of the resolution setting forth the text of the resolution.
(2) On the thirtieth day after the date of the last publication of the notice under subdivision (1) and if a protest has not been filed, the township trustee and a majority of the township board shall confirm their preliminary resolution. If, however, on or before the twenty-ninth day after the date of the last publication of the notice, a number of registered voters of the school township, equal to five percent (5%) or more of the number of votes cast in the school township for secretary of state at the last preceding general election for that office, sign and file with the township trustee a petition requesting an election in the school township to determine whether or not a metropolitan school

district must be created in the township in accordance with the preliminary resolution, then an election must be held as provided in subsection (h). The preliminary resolution and confirming resolution provided in this subsection shall both be adopted at a meeting of the township trustee and township board in which the township trustee and each member of the township board received or waived a written notice of the date, time, place, and purpose of the meeting. The resolution and the proof of service or waiver of the notice shall be made a part of the records of the township board.
(g) Except as provided in subsection (f), a metropolitan school district may also be created in the following manner:
(1) A number of registered voters of the school township, equal to five percent (5%) or more of the votes cast in the school township for secretary of state at the last general election for that office, shall sign and file with the township trustee a petition requesting the creation of a metropolitan school district under this section.
(2) The township trustee and a majority of the township board shall, not more than ten (10) days after the filing of a petition:
(A) adopt a preliminary resolution that a metropolitan school district shall be created in the school township and proceed as provided in subsection (f); or
(B) adopt a resolution disapproving the creation of the district.
(3) If either the township trustee or a majority of township board members vote in favor of disapproving the resolution, an election must be held to determine whether or not a metropolitan school district shall be created in the school township in the same manner as is provided in subsection (f) if an election is requested by petition.
(h) An election required under subsection (f) or (g) may, at the option of the township trustee, be held either as a special election or in conjunction with a primary or general election to be held not more than one hundred twenty (120) days after the filing of a petition under subsection (f) or the adoption of the disapproving resolution under subsection (g). The township trustee shall certify the question to the county election board under IC 3-10-9-3 and give notice of an election:
(1) by two (2) publications one (1) week apart in a newspaper of general circulation in the school township; or
(2) if a newspaper described in subdivision (1) does not exist, in a newspaper of general circulation published in the county.
The notice must provide that on a day and time named in the notice, the polls shall be opened at the usual voting places in the various precincts in the school township for the purpose of taking the vote of the registered voters of the school township regarding whether a metropolitan school district shall be created in the township. The election shall be held not less than twenty (20) days and not more than thirty (30) days after the last publication of the notice unless a

primary or general election will be conducted not more than six (6) months after the publication. In that case, the county election board shall place the public question on the ballot at the primary or general election. If the election is to be a special election, the township trustee shall give notice not more than thirty (30) days after the filing of the petition or the adoption of the disapproving resolution.
(i) On the day and time named in the notice, the polls shall be opened and the votes of the voters shall be taken regarding whether a metropolitan school district shall be created in the school township. IC 3 governs the election except as otherwise provided in this chapter. The county election board shall conduct the election. The public question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall a metropolitan school district under IC 20-23-7 be formed in the ____________ School Township of _____________ County, Indiana?". The name of the school township shall be inserted in the blanks.
(j) The votes cast in the election shall be canvassed at a place in the school township determined by the county election board. The certificate of the votes cast for and against the creation of a metropolitan school district shall be filed in the records of the township board and recorded with the county recorder. If the special election is not conducted at a primary or general election, the school township shall pay the expense of holding the election out of the school general fund that is appropriated for this purpose.
(k) A metropolitan school district shall, subject to section 7 of this chapter, be created on the thirtieth day after the date of the adoption of the confirming resolution under subsection (f) or an election held under subsection (h). If a public official fails to do the official's duty within the time prescribed in this section, the failure does not invalidate the proceedings taken under this section. An action to contest the validity of the creation of a metropolitan school district under this section or to enjoin the operation of a metropolitan school district may not be instituted later than the thirtieth day following the date of the adoption of the confirming resolution under subsection (f) or of the election held under subsection (h). Except as provided in this section, an election under this subsection may not be held sooner than twelve (12) months after another election held under subsection (h).
(l) A metropolitan school district is known as "The Metropolitan School District of ____________ Township, ____________ County, Indiana". The first metropolitan board of education in a metropolitan school district created under this section consists of five (5) members. The township trustee and the township board members are ex officio members of the first board, subject to the laws concerning length of their respective terms of office, manner of election or appointment, and the filling of vacancies applicable to their respective offices. The ex officio members serve without other compensation or reimbursement for expenses than that which they may receive from their respective offices. The township board shall, by a resolution recorded in its records, appoint the fifth member of

the metropolitan board of education. The fifth member shall meet the qualifications of a member of a metropolitan board of education under this chapter, with the exception of the board member district requirements provided in sections 4, 5, and 8 of this chapter.
(m) A fifth board member shall be appointed not more than fifteen (15) days after the date of the adoption of the confirming resolution under subsection (f)(2) or an election held under subsection (h). The first board shall hold its first meeting not more than fifteen (15) days after the date when the fifth board member is appointed or elected, on a date established by the township board in the resolution in which it appoints the fifth board member. The first board shall serve until July 1 following the election of a metropolitan school board at the first primary election held more than sixty (60) days following the creation of the metropolitan school district.
(n) After the creation of a metropolitan school district under this section, the president of the metropolitan school board of the district shall serve as a member of the county board of education and perform the duties on the county board of education that were previously performed by the township trustee. The metropolitan school board and superintendent of the district may call upon the assistance of and use the services provided by the county superintendent of schools. This subsection does not limit or take away the powers, rights, privileges, or duties of the metropolitan school district or the board or superintendent of the district provided in this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.98.

IC 20-23-7-13
Specification of date of creation of school corporations or school districts in petitions or resolutions
Sec. 13. In the resolution creating a county school corporation or metropolitan school district or in the petitions requesting the creation of or requesting a referendum on the question of creating a corporation or district under section 2 or 12 of this chapter, the resolutions or petitions may specify when a school corporation or school district shall be created and the corporation or district shall then be created at the time provided in the resolutions or petitions.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.23.



CHAPTER 8. GOVERNING BODY COMPOSITION CHANGE

IC 20-23-8-1
"Circuit court"
Sec. 1. As used in this chapter, "circuit court" means:
(1) the circuit court of the county in which a school corporation is located; or
(2) if a school corporation is located in more than one (1) county, the circuit court of the county in which the largest number of registered voters of the school corporation are residents.
As added by P.L.1-2005, SEC.7.



CHAPTER 9. ANNEXATION OF A TOWNSHIP SCHOOL CORPORATION

IC 20-23-9-1
"Annexing corporation"
Sec. 1. As used in this chapter, "annexing corporation" refers to a school corporation that has annexed all or part of any territory of a township school.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-2
"Township"
Sec. 2. As used in this chapter, "township" refers to a township where any part of a township school was located.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-3
"Township school"
Sec. 3. As used in this chapter, "township school" refers to:
(1) a township school that loses territory to an annexing corporation as a result of an annexation;
(2) the township school's successor; or
(3) the township.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-4
Petition of appeal
Sec. 4. (a) An annexing corporation may file a petition of appeal with the department of local government finance for emergency financial relief.
(b) The annexing corporation shall serve the petition on the following:
(1) The department.
(2) The township.
(3) The township school.
(4) Any other annexing corporation that annexed the township school on the same date.
(c) All annexing corporations are parties to the petition.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-5
Factfinding hearing
Sec. 5. If the department of local government finance receives a petition of appeal under section 4 of this chapter, the department of local government finance shall submit the petition to the school property tax control board established by IC 6-1.1-19-4.1 for a factfinding hearing.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-6 Determinations at factfinding hearings
Sec. 6. (a) If the department of local government finance submits a petition to the school property tax control board under section 5 of this chapter, the school property tax control board shall hold a factfinding hearing.
(b) At a hearing described in subsection (a), the school property tax control board shall determine the following:
(1) Whether the township school has made all payments required by any statute, including the following:
(A) P.L.32-1999.
(B) IC 20-23-5-12.
(C) The resolution or plan of annexation of the township school, including:
(i) any amendment to the resolution or plan;
(ii) any supporting or related documents; and
(iii) any agreement between the township school and an annexing corporation relating to the winding up of affairs of the township school.
(2) The amount, if any, by which the township school is in arrears on any payment described in subdivision (1).
(3) Whether the township school has filed with the department of local government finance all reports concerning the affairs of the township school, including all transfer tuition reports required for the two (2) school years immediately preceding the date on which the township school was annexed.
(c) In determining the amount of arrears under subsection (b)(2), the school property tax control board shall consider all amounts due to an annexing corporation, including the following:
(1) Any transfer tuition payments due to the annexing corporation.
(2) All levies, excise tax distributions, and state distributions received by the township school and due to the annexing corporation, including levies and distributions received by the township school after the date on which the township school was annexed.
(3) All excessive levies that the township school agreed to impose and pay to an annexing corporation but failed to impose.
(d) If, in a hearing under this section, a school property tax control board determines that a township school has:
(1) under subsection (b)(1), failed to make a required payment; or
(2) under subsection (b)(3), failed to file a required report;
the department may act under section 7 of this chapter.
As added by P.L.1-2005, SEC.7. Amended by P.L.231-2005, SEC.24.

IC 20-23-9-7
Powers of department after determination; payments
Sec. 7. (a) If a school property tax control board makes a determination under section 6(d) of this chapter, the department:
(1) may prohibit a township from:             (A) acquiring real estate;
(B) making a lease or incurring any other contractual obligation calling for an annual outlay by the township exceeding ten thousand dollars ($10,000);
(C) purchasing personal property for a consideration greater than ten thousand dollars ($10,000); and
(D) adopting or advertising a budget, tax levy, or tax rate for any calendar year;
until the township school has made all required payments under section 6(b)(1) of this chapter and filed all required reports under section 6(b)(3) of this chapter; and
(2) shall certify to the treasurer of state the amount of arrears determined under section 6(b)(2) of this chapter.
(b) Upon being notified of the amount of arrears certified under subsection (a)(2), the treasurer of state shall make payments from the funds of state to the extent, but not in excess, of any amounts appropriated by the general assembly for distribution to the township school, deducting the payments from any amount distributed to the township school.
As added by P.L.1-2005, SEC.7.

IC 20-23-9-8
Excess levy
Sec. 8. The department may grant permission to a township school or a township to impose an excess levy to satisfy its obligations under this chapter.
As added by P.L.1-2005, SEC.7.



CHAPTER 10. MERGER OF SCHOOL CORPORATIONS WITHIN COUNTIES

IC 20-23-10-1
"Concurrent resolutions"
Sec. 1. As used in this chapter, "concurrent resolutions" means substantially identical resolutions adopted by the governing bodies of the school corporations in a county.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-2
"Governing body"
Sec. 2. As used in this chapter, "governing body" means the board or commission charged by law with the responsibility of administering the affairs of a school corporation, including a board of school commissioners, metropolitan board of education, board of school trustees, or board of trustees. In the case of a school township, the term means the trustees and township board acting jointly.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-3
"Merger"
Sec. 3. As used in this chapter, "merger" means the merger of all the school corporations in a county into a single school corporation in which the rights and obligations of each school corporation, including the right to receive tax and other money, are transferred into a new corporation to be known in this chapter as the merged corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-4
"School corporation in the county"
Sec. 4. As used in this chapter, "school corporation in the county" means all the school corporations that have territory in a county.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-5
Merger resolution; contents
Sec. 5. School corporations in a county may merge in the following manner:
(1) The governing bodies of the school corporations shall adopt a concurrent resolution providing for the merger.
(2) The resolutions in subdivision (1) shall be adopted not later than sixty (60) days after the date the first concurrent resolution is adopted by a governing body. The resolutions must provide for the following:
(A) The makeup of board member districts, including that:
(i) board members shall be elected from the entire merged school corporation, but residence requirements may provide that members live in different districts;                 (ii) the board member districts need not be equal in size or population, and one (1) board member district may include the area in the merged school corporation;
(iii) the number of members of the governing body of the merged school corporation to be elected from a board member district need not be equal in number; and
(iv) concurrent resolutions may also eliminate requirements that there be board member districts.
(B) The number of members on the governing body of the merged school corporation must be:
(i) three (3);
(ii) five (5); or
(iii) seven (7);
members.
(C) The time the merged school corporation comes into existence.
If a time is not provided when the merged school corporation comes into existence or if a final judgment in the remonstrance proceeding is delayed beyond the time set in the concurrent resolutions, the merged school corporation comes into existence on July 1 following the adoption of the resolutions or the final judgment, whichever occurs last.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-6
Notice of adoption of concurrent resolutions; effective date of merger
Sec. 6. (a) After the last concurrent resolution under section 5 of this chapter is adopted, notice of the adoption of the concurrent resolutions shall be given by stating:
(1) the substance of the concurrent resolutions;
(2) that the resolutions have been adopted; and
(3) that a right of remonstrance exists as provided in this chapter.
It is not necessary to set out the remonstrance provisions of the statute, but a general reference to the right of remonstrance with a reference to this chapter is sufficient.
(b) The notice under subsection (a) shall be made two (2) times, one (1) week apart in two (2) daily newspapers, published in the English language and of general circulation in the county. If there is only one (1) daily or weekly newspaper in the county, publication in that newspaper is sufficient.
(c) The merger shall take effect at the time provided in section 5 of this chapter unless, not more than thirty (30) days after the first publication of the notice, a remonstrance is filed in the circuit or superior court of the county by registered voters equal in number to at least ten percent (10%) of the registered voters of a school corporation in the county.
As added by P.L.1-2005, SEC.7.
IC 20-23-10-7
Remonstrances; form
Sec. 7. (a) A remonstrance under section 6 of this chapter:
(1) must be in substantially the following form:
The undersigned hereby remonstrates against the merger of the school corporations in ____________ county;
(2) may be filed in counterparts that must have attached:
(A) the affidavit of the person circulating it;
(B) a statement that each signature appearing on the remonstrance was affixed in the presence of the person circulating the remonstrance; and
(C) a statement that each signature is the true and lawful signature of the person who made it;
(3) shall be accompanied by a complaint filed by one (1) or more of the remonstrators (who shall be treated as a representative of the entire class of remonstrators); and
(4) shall be signed by the remonstrator or the remonstrator's attorney, stating the reasons for the remonstrance, where these reasons are limited to the following:
(A) There is a procedural defect in the manner that the merger is carried out which is jurisdictional.
(B) The benefits to be derived from the merger are outweighed by its detriments, taking into consideration the respective benefits and detriments of the students and inhabitants residing in the school corporations of the county.
(b) A person who makes an affidavit under subsection (a) does not have to be one (1) of the persons who signs the counterpart attached to the affidavit.
(c) The plaintiff in the suit is the person whose name appears on the complaint. The defendants in a remonstrance under section 6 of this chapter are the school corporations in the county. Service of process shall be made on the defendants as in other civil actions.
(d) To determine whether the petition was timely filed, the time of filing is the time of filing with the clerk of the circuit court without regard to the time of issuance of the summons. If the thirtieth day falls on Sunday, a holiday, or another day when the clerk's office is not open, the time is extended to the next day when the clerk's office is open.
(e) The issues in a remonstrance suit are made up by the complaint, the allegations of the complaint being considered denied by the defendant or defendants. A responsive pleading does not need to be filed. However, a defendant may file a motion to dismiss the suit on the ground:
(1) that the requisite number of qualified remonstrators have not signed the petition;
(2) that the remonstrance was not timely filed; or
(3) that the complaint does not state a cause of action.
(f) A responsive pleading to a motion to dismiss under subsection (e) does not need to be filed.
(g) With respect to a motion under subsection (e)(1) and (e)(2),

the allegations are considered denied by the remonstrators.
(h) To determine whether there are the requisite number of qualified remonstrators under subsection (e)(1), a person may not:
(1) withdraw the person's name after a remonstrance has been filed; or
(2) add the person's name to a remonstrance that has been filed.
(i) At a trial for a remonstrance suit, a person may, in support or derogation of the substantive matters in the complaint, introduce into evidence a verified statement that the person wishes that the person's name be added to or withdrawn from the remonstrance.
(j) The court may either hear all or a part of the matters raised by a motion to dismiss separately or may consolidate for trial all or a part of the matters with the matters relating to the substance of the case.
(k) A complaint may not be dismissed for failure to state a cause of action, if a fair reading of the complaint makes out one (1) of the grounds for remonstrance and suit provided in subsection (a).
(l) An amendment of the complaint may be permitted in the discretion of the court if the complaint does not state a new ground of remonstrance.
(m) The trial of a remonstrance suit shall be conducted as other civil cases by a court without the intervention of a jury on the issues raised by the:
(1) complaint; or
(2) motion to dismiss.
(n) In a remonstrance suit:
(1) a change of venue from a judge, but no change of venue from the county, is permitted;
(2) the court will expedite the hearing of the case; and
(3) the court's judgment must be either that:
(A) the merger takes place;
(B) the merger does not take place; or
(C) the remonstrance is dismissed.
As added by P.L.1-2005, SEC.7.

IC 20-23-10-8
Election of board members of merged school corporations
Sec. 8. (a) The board members of a merged school corporation shall be elected at the first primary election following the merged school corporation's creation, and vacancies shall be filled in accordance with IC 20-23-4-30.
(b) Until the first election under subsection (a), the board of trustees of the merged school corporation consists of:
(1) the members of the governing body of a school corporation in the county other than a school township; and
(2) the township trustee of a school township in the county.
(c) The first board of trustees shall select the name of the merged school corporation by a majority vote. The name may be changed by unanimous vote of the governing body of the merged school corporation. As added by P.L.1-2005, SEC.7.

IC 20-23-10-9
Powers of merged school corporation
Sec. 9. A merged school corporation has the powers provided in IC 20-23-4-26 through IC 20-23-4-33.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.100.



CHAPTER 11. JOINT SCHOOLS IN ADJACENT STATES

IC 20-23-11-1
Authorization to maintain joint school
Sec. 1. If a school trustee or board of school trustees of any school corporation in Indiana that is adjacent to a school corporation of another state believes the best interests of the public schools can be promoted by purchasing school grounds, repairing or erecting a schoolhouse or schoolhouses, and maintaining a school jointly between the two (2) adjacent school corporations, the school trustee or school trustees of the school corporation of Indiana so situated may enter into an agreement with the school authorities of the adjacent school corporation to:
(1) purchase school grounds or repair or construct a school building;
(2) purchase school furniture, equipment, appliances, or fuel; or
(3) employ teachers and maintain a school;
if, in the judgment of the school trustee or trustees of Indiana, the best interests of the public school can be promoted by doing so.
As added by P.L.1-2005, SEC.7.

IC 20-23-11-2
Authorization for trustees to levy taxes
Sec. 2. The trustee or trustees of Indiana may perform duties in maintaining the joint school as are otherwise provided by law for maintaining the public schools in Indiana.
As added by P.L.1-2005, SEC.7. Amended by P.L.2-2006, SEC.101.

IC 20-23-11-3
School corporation duties
Sec. 3. In carrying out this chapter, the school corporation shall pay the proportion of the cost of purchasing school grounds, repairing or erecting new building or buildings, and in maintaining the joint school, as the school trustees of the two (2) adjacent school corporations determines is equitable and just.
As added by P.L.1-2005, SEC.7.



CHAPTER 12. ELECTION OF GOVERNING BODY MEMBERS IN GARY

IC 20-23-12-1
Applicability of chapter
Sec. 1. IC 20-23-8 does not apply to:
(1) a school corporation; or
(2) the governing body of a school corporation;
covered by this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that is located in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000).
As added by P.L.1-2005, SEC.7.

IC 20-23-12-3
Governing body; members
Sec. 3. (a) The governing body of the school corporation consists of seven (7) members elected as follows:
(1) On a nonpartisan basis.
(2) In a primary election held in the county.
(b) Six (6) of the members shall be elected from the school districts drawn under section 4 of this chapter. Each member:
(1) is elected from the school district in which the member resides; and
(2) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
(c) One (1) of the members elected:
(1) is the at-large member of the governing body;
(2) may reside in any of the districts drawn under section 4 of this chapter; and
(3) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-4
Districts
Sec. 4. The districts are drawn on the same lines as the common council districts referred to in IC 36-4-6-3.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-5
Candidates for district positions on governing body; election
Sec. 5. (a) The six (6) members who are elected for a position on

the governing body described under section 3(b) of this chapter are determined as follows:
(1) Each prospective candidate must file a nomination petition with the board of elections and registration not earlier than one hundred four (104) days and not later than noon seventy-four (74) days before the election at which the members are to be elected that includes the following information:
(A) The name of the prospective candidate.
(B) The district in which the prospective candidate resides.
(C) The signatures of at least one hundred (100) registered voters residing in the school corporation.
(D) The fact that the prospective candidate is running for a district position.
(E) A certification that the prospective candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the district may vote for a candidate.
(3) The candidate within each district who receives the greatest number of votes in the district is elected.
(b) The at-large member elected under section 3(c) of this chapter is determined as follows:
(1) Each prospective candidate must file a nomination petition with the clerk of the circuit court at least seventy-four (74) days before the election at which the at-large member is to be elected. The petition must include the following information:
(A) The name of the prospective candidate.
(B) The signatures of at least one hundred (100) registered voters residing within the school corporation.
(C) The fact that the prospective candidate is running for the at-large position on the governing body.
(D) A certification that the prospective candidate meets the qualifications for candidacy imposed by this chapter.
(2) Only eligible voters residing in the school corporation may vote for a candidate.
(3) The candidate who:
(A) runs for the at-large position on the governing body; and
(B) receives the greatest number of votes in the school corporation;
is elected to the at-large position.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.79; P.L.1-2006, SEC.318.

IC 20-23-12-6
Residency requirements
Sec. 6. (a) A candidate who runs for a position on the governing body described under section 3(b) of this chapter must reside in the school corporation district for which the candidate filed.
(b) A candidate who runs for the at-large position on the governing body described in section 3(c) of this chapter must reside in the school corporation. As added by P.L.1-2005, SEC.7.

IC 20-23-12-7
Balloting procedures
Sec. 7. The state board, with assistance from the county election board, shall establish:
(1) balloting procedures under IC 3 for the election; and
(2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-8
Term of office
Sec. 8. The term of each person elected to serve on the governing body:
(1) is four (4) years; and
(2) begins the July 1 that next follows the person's election.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-9
Schedule of elections
Sec. 9. The members are elected as follows:
(1) Three (3) of the members elected under section 3(b) of this chapter are elected at the primary election to be held in 2008 and every four (4) years thereafter.
(2) Three (3) of the members elected under section 3(b) of this chapter are elected at the primary election to be held in 2006 and every four (4) years thereafter.
(3) The at-large member elected under section 3(c) of this chapter is elected at the primary election to be held in 2008 and every four (4) years thereafter.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-10
Vacancies
Sec. 10. (a) A vacancy on the governing body is created when:
(1) a member:
(A) dies;
(B) resigns from the governing body;
(C) ceases to be a resident of the school corporation;
(D) fails to attend, except for reason of chronic illness, six (6) regularly scheduled meetings of the governing body in any twelve (12) month period; or
(E) ceases to be a resident of the school district in which the member was elected; or
(2) a vacancy is created under any other law.
(b) The governing body shall temporarily fill a vacancy on the governing body as soon as practicable after the vacancy occurs.
As added by P.L.1-2005, SEC.7.

IC 20-23-12-11 List of members and officers of school corporation
Sec. 11. Before August 1 of each year, the school corporation shall file with the state superintendent a list of the:
(1) names and addresses of members of the school corporation's governing body;
(2) names and addresses of the school corporation's officers; and
(3) expiration dates of the terms of the school corporation's members and officers.
The school corporation shall file any change in the list not later than thirty (30) days after the change occurs.
As added by P.L.1-2005, SEC.7.



CHAPTER 13. ELECTION OF GOVERNING BODY MEMBERS IN HAMMOND COMMUNITY SCHOOL CORPORATION

IC 20-23-13-1
Board of trustees; election at primary; terms of office
Sec. 1. (a) In a community school corporation established under IC 20-23-4 that:
(1) has a population of more than seventy-five thousand (75,000) but less than ninety thousand (90,000); and
(2) is the successor in interest to a school city having the same population;
the governing body consists of a board of trustees of five (5) members elected in the manner provided in this chapter.
(b) At the 2008 primary election and at each primary election every four (4) years thereafter, there shall be elected in each school corporation covered by this chapter two (2) governing body members, each of whom shall serve for four (4) years. The two (2) candidates for the office of school trustee receiving the highest number of votes at the election take office on July 1 next following the election.
(c) At the 2006 primary election and at each primary election every four (4) years thereafter, there shall be elected in each school city covered by this chapter three (3) governing body members, each of whom shall serve for four (4) years. The three (3) candidates for the office of school trustee receiving the highest number of votes at the election take office on July 1 next following the election.
(d) The governing body members shall be elected at the times provided and shall succeed the retiring members in the order and manner as set forth in this section.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.80.

IC 20-23-13-2
Method of election; ballots
Sec. 2. (a) As used in this section, "county election board" means a board of elections and registration under IC 3-6-5.2.
(b) The governing body shall be elected on a general ticket for a term of four (4) years by the voters of the school city. A voter may vote in the primary election for governing body members without otherwise voting and without declaring party preference. The members of the governing body shall be elected at the time of the primary elections as provided in section 1 of this chapter and shall be taken from the city at large without reference to district. The election shall be held under IC 3-10-1, insofar as it is not inconsistent with this chapter.
(c) At the time provided by law for the filing of declaration of candidacy for the primary election in which members of the governing body are to be elected as provided for in this chapter, legal voters of the city may present names of candidates for election as members of the governing body to the county election board in each

county in which a school city subject to this chapter is situated as follows:
(1) Each candidate shall be proposed in a petition in writing signed by not less than two hundred (200) legal voters of the school city.
(2) Not more than one (1) candidate may be named in any one (1) petition.
(3) A legal voter may not sign petitions for a greater number of candidates than the number of school trustees to be elected in the primary election concerned.
(d) Upon the presentation of the petition to the county election board, the board shall publish the names proposed in accordance with IC 5-3-1 and shall certify the nominations in the manner as required by law. The election shall be conducted in accordance with IC 3.
(e) The county election board shall prepare the ballot for the primary election at which governing body members are to be elected as provided in this section so that the names of the candidates nominated for the governing body appear on the ballot:
(    (1) in alphabetical order;
(2) without party designation; and
(3) in the form prescribed by IC 3-10-1-19.
The name of a candidate may not be published and placed on the ballot by the county election board if the candidate is ineligible for membership on the governing body under this chapter. Each voter may vote for as many candidates as there are governing body members to be elected.
As added by P.L.1-2005, SEC.7.

IC 20-23-13-3
Legislative intent
Sec. 3. The intent of this chapter is to provide that the governing body of the school corporations to which it relates shall be elected as provided in IC 20-23-4-27 and IC 20-23-4-29 through IC 20-23-4-31, but this chapter prevails over any conflicting provisions of IC 20-23-4 relating to any school corporation.
As added by P.L.1-2005, SEC.7.



CHAPTER 14. ELECTION OF GOVERNING BODY MEMBERS IN LAKE STATION

IC 20-23-14-1
Application of chapter
Sec. 1. This chapter applies to a school corporation for which a referendum has been held:
(1) as required by statute; and
(2) in which a majority of the votes cast approves electing the members of the governing body.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that is located in a city having a population of more than thirteen thousand nine hundred (13,900) but less than fourteen thousand two hundred (14,200).
As added by P.L.1-2005, SEC.7.

IC 20-23-14-3
Governing body; members
Sec. 3. (a) The governing body of the school corporation consists of five (5) members elected on a nonpartisan basis.
(b) Three (3) of the members are elected from the school districts referred to in section 4 of this chapter by eligible voters residing in the school districts. Each member:
(1) is elected from the school district in which the member resides; and
(2) upon election and in conducting the business of the governing body, represents the interests of the entire school corporation.
(c) Two (2) of the members:
(1) are elected by eligible voters residing in the school corporation;
(2) are at-large members of the governing body; and
(3) upon election and in conducting the business of the governing body, represent the interests of the entire school corporation.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-4
Districts
Sec. 4. The school districts for the election of the members of the governing body under section 3(b) of this chapter are as follows:
(1) Commencing at the Southeast corner of Section 16; thence West along the center line of 29th Avenue (South line of Section 16) to Deep River; thence Southwesterly along the center line of Deep River to State Road 51; thence South along the center line of State Road 51 to 33rd Avenue to Montgomery

Street (the North-South center line of Section 20); thence North along the center line of Montgomery Street to 31st Avenue; then West along the center line of 31st Avenue to Grand Boulevard; then North along the center line of Grand Boulevard to Riverside Drive; then Northeasterly along the center line of Riverside Drive to Laporte Street; thence North along the center line of Laporte Street to Fairview Avenue; thence Easterly along the center line of Fairview Avenue to State Road 51; thence North along the center line of State Road 51 to Central Avenue; thence East along the center line of Central Avenue to the county line; thence South along the county line to the point of beginning.
(2) Commencing at the Northeast Corner of Section 9-36-7; thence South along the county line to Central Avenue; thence West along the center line of Central Avenue to State Road 51; thence South along the center line of State Road 51 to Fairview Street; thence Westerly along the center line of Fairview Avenue to Laporte Street; thence South along the center line of Laporte Street to Riverside Drive; thence Southwesterly along the center line of Riverside Drive to Grand Boulevard; thence North along the center line of Grand Boulevard to Court Street; thence West along the center line of Court Street to Howard Street; thence Northerly along the center line of Howard Street to the Borman Tri-State Highway (I-80 and I-94); thence Westerly along the center line of the Borman Tri-State Highway to the Little Calumet River Bed; thence meandering along the center line of the Little Calumet River Bed first in a Northeasterly direction, then in a Southwesterly direction, then in a Northerly direction to Burns Ditch; thence Westerly along the center line of Burns Ditch to Clay Street; then North along the center line of Clay Street to 15th Avenue; thence East along the center line of 15th Avenue to Gibson Street; thence North along Gibson Street to the Indiana Toll Road; thence Easterly along the North Line of the Indiana Toll Road to Lake Street; thence North along the East Line of Lake Street to the Wabash Railroad; thence East along the Wabash Railroad to the point of beginning.
(3) Commencing at the Southeast corner of Section 18-36-7; thence West along the center line of 29th Avenue to Hancock Street; thence South along the center line of Hancock Street to Deep River; thence Southwesterly along the center line of Deep River to Gibson Street; thence North along the center line of Gibson Street to 29th Avenue; thence West along 29th Avenue, including residences on both the North and South sides of 29th Avenue to Clay Street; thence South along the center line of Clay Street to Liverpool Road; thence Westerly along the center line of Liverpool Road to Benton Street; thence North along the center line of Benton Street to 29th Avenue; thence West along the center line of 29th Avenue to State Street; thence North along the center line of State Street to Marquette Road; thence

Easterly along the center line of Marquette Road to Clay Street; thence North along the center line of Clay Street to Burns Ditch; thence Easterly along the center line of Burns Ditch to the Little Calumet River Bed; thence meandering along the center line of the Little Calumet River Bed first in a Southerly direction, then in a Northeasterly direction, and then in a Southerly direction to the Borman Tri-State Highway (I-80 and I-94); then Easterly along the center line of the Borman Tri-State Highway to Howard Street; thence Southerly along the center line of Howard Street to Court Street; thence East along the center line of Court Street to Grand Boulevard; thence South along the center line of Grand Boulevard to the point of beginning.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-5
Candidates; eligibility
Sec. 5. To be eligible to be a candidate for the governing body under this chapter, the following apply:
(1) Each prospective candidate must file a nomination petition with the board of elections and registration not earlier than one hundred four (104) days and not later than noon seventy-four (74) days before the primary election at which the members are to be elected that includes the following information:
(A) The name of the prospective candidate.
(B) Whether the prospective candidate is a district candidate or an at-large candidate.
(C) A certification that the prospective candidate meets the qualifications for candidacy imposed under this chapter.
(D) The signatures of at least one hundred (100) registered voters residing in the school corporation.
(2) Each prospective candidate for a district position must:
(A) reside in the district; and
(B) have resided in the district for at least the three (3) years immediately preceding the election.
(3) Each prospective candidate for an at-large position must:
(A) reside in the school corporation; and
(B) have resided in the school corporation for at least the three (3) years immediately preceding the election.
(4) Each prospective candidate (regardless of whether the candidate is a district candidate or an at-large candidate) must:
(A) be a registered voter;
(B) have been a registered voter for at least the three (3) years immediately preceding the election; and
(C) be a high school graduate or have received a:
(i) high school equivalency certificate; or
(ii) state general educational development (GED) diploma under IC 20-20-6.
(5) A prospective candidate may not:
(A) hold any other elective or appointive office; or             (B) have a pecuniary interest in any contract with the school corporation or its governing body;
as prohibited by law.
As added by P.L.1-2005, SEC.7. Amended by P.L.230-2005, SEC.81.

IC 20-23-14-6
Election of district and at-large positions
Sec. 6. (a) With regard to a district position referred to in section 3(b) of this chapter, the candidate who receives the greatest number of votes of all candidates for that position is elected.
(b) With regard to the at-large positions referred to in section 3(c) of this chapter, the two (2) at-large candidates who receive the greatest number of votes of all at-large candidates are elected.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.319.

IC 20-23-14-7
Balloting procedures
Sec. 7. The state board, with assistance from the county election board, shall establish:
(1) balloting procedures under IC 3 for the election; and
(2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-8
Term of office
Sec. 8. The term of each person elected to serve on the governing body:
(1) is four (4) years; and
(2) begins the July 1 that next follows the person's election.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-9
Schedule of elections
Sec. 9. The members are elected as follows:
(1) Three (3) of the members are elected at the primary election to be held in 2008 and every four (4) years thereafter.
(2) Two (2) of the members are elected at the primary election to be held in 2006 and every four (4) years thereafter.
As added by P.L.1-2005, SEC.7.

IC 20-23-14-10
Vacancies
Sec. 10. The governing body shall temporarily fill a vacancy on the governing body as soon as practicable after the vacancy occurs. The member chosen must reside in the same district as the vacating member. A member chosen by the governing body to fill a vacancy holds office for the remainder of the unexpired term.
As added by P.L.1-2005, SEC.7.



CHAPTER 15. ELECTION OF GOVERNING BODY MEMBERS IN SOUTH BEND

IC 20-23-15-1
"County"
Sec. 1. As used in this chapter, "county" means the county in which the school corporation is located.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-2
"School corporation"
Sec. 2. As used in this chapter, "school corporation" means a school corporation that:
(1) is located in a county having a population of:
(A) more than three hundred thousand (300,000) but less than four hundred thousand (400,000); or
(B) more than two hundred thousand (200,000) but less than three hundred thousand (300,000); and
(2) has at least twenty thousand (20,000) students.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-3
Referendum
Sec. 3. (a) A school corporation shall hold a referendum at the first primary election after this chapter becomes applicable to the school corporation in which the registered voters who reside within the boundaries of the school corporation are entitled to vote as to whether the school corporation shall elect the members of the governing body of the school corporation under sections 6 through 11 of this chapter.
(b) The referendum shall be held under the direction of the county election board, which shall take all steps necessary to carry out the referendum.
(c) However, a referendum is not required in a county in which a referendum under this chapter has been held in a school corporation in that county within twenty-four (24) months of the effective date of this act.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-4
Notice of referendum
Sec. 4. (a) The circuit court clerk of the county shall provide notice of the referendum to the registered voters who reside within the boundaries of the school corporation:
(1) at least one (1) time;
(2) in at least one (1) newspaper of general circulation that is published in the county; and
(3) not earlier than March 15 or later than April 15 of the year in which the referendum is held.
(b) The notice published under subsection (a) must:         (1) state that the referendum is called to afford the registered voters an opportunity to vote on whether members of the governing body will be elected;
(2) state that the referendum will be held at the next primary election to be held on the first Tuesday after the first Monday in May;
(3) state that the referendum will be held on a nonpartisan basis and that all registered voters residing within the boundaries of the (insert the name of school corporation) may vote in the referendum; and
(4) designate that the voting place or places at which the referendum will be held must be those that are:
(A) used for the next primary election; and
(B) located within the boundaries of the (insert the name of school corporation).
(c) The referendum question must be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state:
"Shall the members of the board of school trustees of the (insert the name of school corporation) be elected in the general election from five (5) districts and from two (2) at-large positions in the school corporation?".
As added by P.L.1-2005, SEC.7.

IC 20-23-15-5
Tally of votes
Sec. 5. (a) Each precinct election board shall count the affirmative votes and the negative votes cast in the referendum and shall certify those two (2) totals to the county election board.
(b) The clerk of the circuit court of the county shall, immediately after the votes cast in the referendum have been counted, certify the results to the state board.
(c) If a majority of the votes cast in the referendum favors the election of the members of the governing body, sections 6 through 11 of this chapter concerning the manner in which the members of the governing body shall be elected apply.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-6
School corporation governing body; election; district and at-large elections
Sec. 6. (a) The governing body of the school corporation consists of seven (7) members who shall be elected:
(1) on a nonpartisan basis; and
(2) in the general election held in the county.
(b) Five (5) of the members shall be elected from the school districts in which the members reside as established under section 7 of this chapter.
(c) Two (2) of the members shall be elected at large.
As added by P.L.1-2005, SEC.7.
IC 20-23-15-7
Establishment of districts
Sec. 7. The state board shall, before July 1 immediately following the referendum, establish the school districts for the election of the members of the governing body under section 6(b) of this chapter as follows:
(1) The districts shall be drawn on the basis of precinct lines.
(2) The districts must be, as nearly as practicable, of equal population, with the population of the largest district not to exceed the population of the smallest district by more than five percent (5%).
(3) The district lines must not cross precinct lines.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-8
Candidates for district positions on governing bodies; eligible voters
Sec. 8. If a candidate runs for one (1) of the district positions on the governing body, as provided under section 6(b) of this chapter, the following apply:
(1) An individual who runs for one (1) of the district positions on the governing body must reside within that district.
(2) Upon filing an intention to run under this chapter, the candidate must specify that the candidate is running for a district position.
(3) Only eligible voters residing in the candidate's district may vote for the candidate.
(4) The candidate who receives the greatest number of votes of all candidates for the position wins.
As added by P.L.1-2005, SEC.7. Amended by P.L.1-2006, SEC.320.

IC 20-23-15-9
Candidates for at-large positions; eligible voters
Sec. 9. If a candidate runs for one (1) of the at-large positions on the governing body, as provided under section 6(c) of this chapter, the following apply:
(1) An individual who runs for one (1) of the at-large positions on the governing body must reside within the boundaries of the school corporation.
(2) Upon filing an intention to run under this chapter, the candidate must specify that the candidate is running for an at-large position.
(3) Eligible voters from all districts may vote for the candidate.
(4) The two (2) candidates who receive the greatest number of votes win.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-10
Balloting procedures
Sec. 10. The state board shall establish:         (1) balloting procedures for the election under the statutes governing elections; and
(2) all other procedures required to implement this chapter.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-11
Term of office
Sec. 11. (a) Except as otherwise provided in this section, a person elected to serve on the governing body:
(1) begins the person's term on January 1 of the year following the person's election; and
(2) serves a four (4) year term.
(b) The two (2) members of the governing body who were last selected under the selection process in effect for the school corporation before a referendum is held under this chapter shall serve as at-large members through December 31 of the year in which the second general election is held to elect members of the governing body under this chapter. However, if this subsection applies to more than two (2) members, the circuit court judge for the county shall select two (2) of these members to serve as at-large members through December 31 of the year in which the second general election is held to elect members of the governing body under this chapter.
(c) The terms of all other members of the governing body who were selected to serve on the governing body before a referendum is held under this chapter expire December 31 of the year in which the referendum is held.
(d) In the initial general election held to elect members of the governing body under this chapter, five (5) of the members shall be elected by voters from their districts as follows:
(1) Three (3) of the members elected shall serve for four (4) year terms.
(2) Two (2) of the members elected shall serve for two (2) year terms.
(e) In the second general election held to elect members of the governing body under this chapter, four (4) of the members shall be elected as follows:
(1) Two (2) of the members shall be elected by voters from their district and shall serve four (4) year terms.
(2) Two (2) of the members shall be elected at large and shall serve four (4) year terms.
As added by P.L.1-2005, SEC.7.

IC 20-23-15-12
Vacancies
Sec. 12. (a) A vacancy on the governing body must be filled temporarily by the governing body as soon as practicable after the vacancy occurs.
(b) A member chosen by the governing body to fill a vacancy holds office for the remainder of the unexpired term and shall be chosen from the same district as the vacating member if the vacating

member held a district position.
As added by P.L.1-2005, SEC.7.



CHAPTER 16. SCHOOL CORPORATION ORGANIZATION; MISCELLANEOUS PROVISIONS

IC 20-23-16-1
United school corporation
Sec. 1. If a united school corporation is created from existing school corporations that are each entirely located in one (1) county, the county committees of the counties in which the school corporations are located shall jointly prepare a plan for the united school corporation. For the purpose of submission to the state board, the plan shall be included in the comprehensive plan of the county that has the largest number of students residing in the proposed united school corporation. If an existing school corporation from which a united school corporation is created contains territory in two (2) or more counties, the county committee of the county containing that part of the school corporation that has the most students shall include the entire corporation in its plan in the absence of a written agreement with the county committee of the adjoining county to the contrary.
As added by P.L.1-2005, SEC.7.






ARTICLE 24. CHARTER SCHOOLS

CHAPTER 1. DEFINITIONS

IC 20-24-1-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-2
"ADM of the previous year"
Sec. 2. "ADM of the previous year" has the meaning set forth in IC 20-43-1-7.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.103.

IC 20-24-1-3
"Charter"
Sec. 3. "Charter" means a contract between an organizer and a sponsor for the establishment of a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-4
"Charter school"
Sec. 4. "Charter school" means a public elementary school or secondary school established under this article that:
(1) is nonsectarian and nonreligious; and
(2) operates under a charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-5
"Conversion charter school"
Sec. 5. "Conversion charter school" means a charter school established under IC 20-24-11 by the conversion of an existing school into a charter school. The term includes a new school to which students from other schools in the school corporation are assigned or transferred.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-6
"Current ADM"
Sec. 6. "Current ADM" has the meaning set forth in IC 20-43-1-10.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.104.

IC 20-24-1-7
"Organizer"
Sec. 7. "Organizer" means a group or an entity that:         (1) has been determined by the Internal Revenue Service to be operating under nonprofit status or has applied for such determination; and
(2) enters into a contract under this article to operate a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-8
"Proposal"
Sec. 8. "Proposal" refers to a proposal from an organizer to establish a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-1-9
"Sponsor"
Sec. 9. "Sponsor" means, for a charter school, one (1) of the following:
(1) A governing body.
(2) A state educational institution (as defined in IC 20-12-0.5-1) that offers a four (4) year baccalaureate degree.
(3) The executive (as defined in IC 36-1-2-5) of a consolidated city.
As added by P.L.1-2005, SEC.8.



CHAPTER 2. CHARTER SCHOOLS GENERALLY

IC 20-24-2-1
Purposes of charter schools
Sec. 1. A charter school may be established under this article to provide innovative and autonomous programs that do the following:
(1) Serve the different learning styles and needs of public school students.
(2) Offer public school students appropriate and innovative choices.
(3) Provide varied opportunities for professional educators.
(4) Allow public schools freedom and flexibility in exchange for exceptional levels of accountability.
(5) Provide parents, students, community members, and local entities with an expanded opportunity for involvement in the public school system.
As added by P.L.1-2005, SEC.8.

IC 20-24-2-2
Discrimination prohibited
Sec. 2. A charter school is subject to all federal and state laws and constitutional provisions that prohibit discrimination on the basis of the following:
(1) Disability.
(2) Race.
(3) Color.
(4) Gender.
(5) National origin.
(6) Religion.
(7) Ancestry.
As added by P.L.1-2005, SEC.8.



CHAPTER 3. ESTABLISHMENT OF CHARTER SCHOOLS

IC 20-24-3-1
Sponsor may grant charter
Sec. 1. A sponsor may grant a charter to an organizer to operate a charter school under this article.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-2
Prohibition against sponsor granting charter to for-profit organizer
Sec. 2. A sponsor may not grant a charter to a for-profit organizer.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-3
Organizer's dissolution; disposition of remaining assets and funds
Sec. 3. The organizer's constitution, charter, articles, or bylaws must contain a clause providing that upon dissolution:
(1) all remaining assets, except funds specified in subdivision (2), shall be used for nonprofit educational purposes; and
(2) remaining funds received from the department shall be returned to the department not more than thirty (30) days after dissolution.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-4
Proposal to establish charter school; required contents
Sec. 4. (a) An organizer may submit to the sponsor a proposal to establish a charter school.
(b) A proposal must contain at least the following information:
(1) Identification of the organizer.
(2) A description of the organizer's organizational structure and governance plan.
(3) The following information for the proposed charter school:
(A) Name.
(B) Purposes.
(C) Governance structure.
(D) Management structure.
(E) Educational mission goals.
(F) Curriculum and instructional methods.
(G) Methods of pupil assessment.
(H) Admission policy and criteria, subject to IC 20-24-5.
(I) School calendar.
(J) Age or grade range of students to be enrolled.
(K) A description of staff responsibilities.
(L) A description and the address of the physical plant.
(M) Budget and financial plans.
(N) Personnel plan, including methods for selection, retention, and compensation of employees.             (O) Transportation plan.
(P) Discipline program.
(Q) Plan for compliance with any applicable desegregation order.
(R) The date when the charter school is expected to:
(i) begin school operations; and
(ii) have students attending the charter school.
(S) The arrangement for providing teachers and other staff with health insurance, retirement benefits, liability insurance, and other benefits.
(4) The manner in which the sponsor must conduct an annual audit of the program operations of the charter school.
(c) This section does not waive, limit, or modify the provisions of:
(1) IC 20-29 in a charter school where the teachers have chosen to organize under IC 20-29; or
(2) an existing collective bargaining agreement for noncertificated employees (as defined in IC 20-29-2-11).
As added by P.L.1-2005, SEC.8.

IC 20-24-3-5
Establishment of charter school in a consolidated city; approval of legislative body required
Sec. 5. (a) This section applies only to a sponsor that is the executive of a consolidated city.
(b) Before issuing a charter, the sponsor must receive the approval of a majority of the members of the legislative body (as defined in IC 36-1-2-9) of the consolidated city for the establishment of a charter school. The sponsor may issue charters for charter schools located in the consolidated city.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-6
Granting of charter; provision of noncharter school required
Sec. 6. (a) Except as provided in subsection (b), if a governing body grants a charter to establish a charter school, the governing body must provide a noncharter school that students of the same age or grade levels may attend.
(b) The department may waive the requirement that a governing body provide a noncharter school under subsection (a) upon the request of the governing body.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-7
Revocation of charter
Sec. 7. The sponsor may revoke the charter of a charter school that does not, by the date specified in the charter:
(1) begin school operations; and
(2) have students attending the charter school.
As added by P.L.1-2005, SEC.8.
IC 20-24-3-8
Attendance by more than 50% of students in school corporation; department approval required
Sec. 8. Before granting a charter under which more than fifty percent (50%) of the students in a school corporation will attend a charter school, the governing body of the school corporation must receive the approval of the department.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-9
Notification of acceptance or rejection of proposal
Sec. 9. A sponsor must notify an organizer that submits a proposal under section 4 of this chapter of the:
(1) acceptance of the proposal; or
(2) rejection of the proposal;
not later than seventy-five (75) days after the organizer submits the proposal.
As added by P.L.1-2005, SEC.8. Amended by P.L.169-2005, SEC.13.

IC 20-24-3-10
Department notification; annual report by department
Sec. 10. (a) A sponsor must notify the department of the following:
(1) Receipt of a proposal.
(2) Acceptance of a proposal.
(3) Rejection of a proposal, including the reasons for the rejection.
(b) The department shall annually do the following:
(1) Compile the information received under subsection (a) into a report.
(2) Submit the report in an electronic format under IC 5-14-6 to the legislative council.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-11
Rejection of proposal; amendment or submission to another sponsor; appeal
Sec. 11. If a sponsor rejects a charter school proposal, the organizer may:
(1) amend the charter school proposal and resubmit the proposal to the same sponsor;
(2) submit a charter school proposal to another sponsor; or
(3) appeal the decision to the charter school review panel established by section 12 of this chapter.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-12
Charter school review panel; composition; meeting to consider proposal; permissible findings
Sec. 12. (a) This section applies if the sponsor rejects a proposal.     (b) The organizer may appeal the decision of the sponsor to the charter school review panel established by subsection (c).
(c) The charter school review panel is established. The members of the panel are as follows:
(1) The governor or the governor's designee.
(2) The state superintendent, who shall chair the panel.
(3) A member of the state board appointed by the state superintendent.
(4) A person with financial management experience appointed by the governor.
(5) A community leader with knowledge of charter school issues appointed jointly by the governor and the state superintendent.
A member shall serve a two (2) year term and may be reappointed to the panel upon expiration of the member's term.
(d) All decisions of the panel shall be determined by a majority vote of the panel's members.
(e) Upon the request of an organizer, the panel shall meet to consider the organizer's proposal and the sponsor's reasons for rejecting the proposal. The panel must allow the organizer and sponsor to participate in the meeting.
(f) After the panel meets under subsection (e), the panel shall make one (1) of the following findings and issue the finding to the organizer and the sponsor:
(1) A finding that supports the sponsor's rejection of the proposal.
(2) A finding that:
(A) recommends that the organizer amend the proposal; and
(B) specifies the changes to be made in the proposal if the organizer elects to amend the proposal.
(3) A finding that approves the proposal.
The panel shall issue the finding not later than forty-five (45) days after the panel receives the request for review.
(g) If the panel makes a finding described in subsection (f)(1), the finding is final.
(h) If the panel makes a finding described in subsection (f)(2), the organizer may amend the proposal according to the panel's recommendations and resubmit the proposal directly to the panel.
(i) If the panel makes a finding described in subsection (f)(3), the proposal is considered conditionally approved. The approval shall be considered final upon delivery to the panel of written notice from the organizer and an eligible sponsor that the sponsor has agreed to serve as a sponsor for the proposal approved by the panel.
(j) Proposals approved under this section shall not be counted under any numerical limits placed upon a sponsor or set of sponsors.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-13
Monitoring of number of schools approved by universities
Sec. 13. (a) The department shall monitor the number of charter

schools approved by universities.
(b) Not more than six (6) months after twenty (20) charter schools have been approved by universities, the department shall issue a report to the charter school review panel identifying:
(1) the purpose and organization of all charter schools sponsored by universities;
(2) the procedure by which charter schools have been approved and monitored by university sponsors; and
(3) recommendations regarding the future of university sponsorships.
(c) The report issued under subsection (b) shall be submitted in an electronic format under IC 5-14-6 to the legislative council.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-14
University sponsors; board of trustees responsible; public meeting required
Sec. 14. (a) This section applies to university sponsors.
(b) Except as provided in subsection (c), the ultimate responsibility for choosing to sponsor a charter school and responsibilities for maintaining sponsorship rest with the university's board of trustees.
(c) The university's board of trustees may vote to assign sponsorship authority and sponsorship responsibilities to another person or entity that functions under the direction of the university's board. A decision made under this subsection shall be communicated in writing to the department and the charter school review panel.
(d) Before a university may sponsor a charter school, the university must conduct a public meeting with public notice in the county where the charter school will be located.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-15
Schools sponsored by mayor of consolidated city; limits on number of schools sponsored
Sec. 15. (a) This section applies to charter schools sponsored by the mayor of a consolidated city.
(b) The number of charter schools may not be more than five (5) during the 2001 calendar year.
(c) During each year after calendar year 2001, the maximum number of charter schools is increased by five (5).
(d) The limits resulting from subsections (b) and (c) are cumulative from year to year. However, there may not be any accumulation during the period beginning January 1, 2003, and ending December 31, 2005.
As added by P.L.1-2005, SEC.8.

IC 20-24-3-16
Service as organizer and sponsor prohibited
Sec. 16. An entity or multiple divisions of the same entity may not

serve simultaneously as both the organizer and the sponsor of the same charter school.
As added by P.L.1-2005, SEC.8.



CHAPTER 4. THE CHARTER

IC 20-24-4-1
Charter requirements
Sec. 1. A charter must meet the following requirements:
(1) Be a written instrument.
(2) Be executed by a sponsor and an organizer.
(3) Confer certain rights, franchises, privileges, and obligations on a charter school.
(4) Confirm the status of a charter school as a public school.
(5) Be granted for:
(A) not less than three (3) years; and
(B) a fixed number of years agreed to by the sponsor and the organizer.
(6) Provide for:
(A) a review by the sponsor of the charter school's performance, including the progress of the charter school in achieving the academic goals set forth in the charter, at least one (1) time in each five (5) year period while the charter is in effect; and
(B) renewal, if the sponsor and the organizer agree to renew the charter.
(7) Specify the grounds for the sponsor to:
(A) revoke the charter before the end of the term for which the charter is granted; or
(B) not renew a charter.
(8) Set forth the methods by which the charter school will be held accountable for achieving the educational mission and goals of the charter school, including the following:
(A) Evidence of improvement in:
(i) assessment measures, including the ISTEP program and the graduation examination;
(ii) attendance rates;
(iii) graduation rates (if appropriate);
(iv) increased numbers of Core 40 diplomas (if appropriate); and
(v) increased numbers of academic honors diplomas (if appropriate).
(B) Evidence of progress toward reaching the educational goals set by the organizer.
(9) Describe the method to be used to monitor the charter school's:
(A) compliance with applicable law; and
(B) performance in meeting targeted educational performance.
(10) Specify that the sponsor and the organizer may amend the charter during the term of the charter by mutual consent and describe the process for amending the charter.
(11) Describe specific operating requirements, including all the

matters set forth in the application for the charter.
(12) Specify a date when the charter school will:
(A) begin school operations; and
(B) have students attending the charter school.
(13) Specify that records of a charter school relating to the school's operation and charter are subject to inspection and copying to the same extent that records of a public school are subject to inspection and copying under IC 5-14-3.
(14) Specify that records provided by the charter school to the department or sponsor that relate to compliance by the organizer with the terms of the charter or applicable state or federal laws are subject to inspection and copying in accordance with IC 5-14-3.
(15) Specify that the charter school is subject to the requirements of IC 5-14-1.5.
As added by P.L.1-2005, SEC.8.



CHAPTER 5. STUDENT ADMISSIONS AND ENROLLMENT

IC 20-24-5-1
Nonconversion charter schools open to all Indiana students
Sec. 1. Except as provided in this chapter, a charter school that is not a conversion charter school must be open to any student who resides in Indiana.
As added by P.L.1-2005, SEC.8.

IC 20-24-5-2
Attendance at charter school outside district of residence
Sec. 2. (a) A student may attend a charter school outside the district in which the student resides if the student's parent determines that an academic program at the charter school would enhance the student's academic opportunities.
(b) If the governing body of the school corporation in which the student resides determines that a transfer would not improve the student's academic opportunities, the governing body may appeal to the state board. Not later than forty-five (45) days after receiving the appeal, the state board shall conduct a hearing and decide whether to uphold or reverse the parent's decision to enroll the student in the charter school.
(c) During the state board's consideration, the parents of the student may testify, but the governing body has the burden of proof for demonstrating that the charter school does not provide additional or unique academic opportunities that exceed those available at the school corporation.
As added by P.L.1-2005, SEC.8.

IC 20-24-5-3
Conversion charter schools; students residing in and outside local school corporation
Sec. 3. Except as provided in this chapter, a conversion charter school must be open to any student residing in the local school corporation. By joint agreement of the sponsor and organizer, a conversion charter school may enroll students residing outside the local school corporation.
As added by P.L.1-2005, SEC.8.

IC 20-24-5-4
Admission policies
Sec. 4. Except as provided in this chapter, a charter school may not establish admission policies or limit student admissions in any manner in which a public school is not permitted to establish admission policies or limit student admissions.
As added by P.L.1-2005, SEC.8.

IC 20-24-5-5
Limits on attendance      Sec. 5. (a) Except as provided in subsections (b), (c), and (d), a charter school must enroll any eligible student who submits a timely application for enrollment.
(b) This subsection applies if the number of applications for a program, class, grade level, or building exceeds the capacity of the program, class, grade level, or building. If a charter school receives a greater number of applications than there are spaces for students, each timely applicant must be given an equal chance of admission.
(c) A charter school may limit new admissions to the charter school to:
(1) ensure that a student who attends the charter school during a school year may continue to attend the charter school in subsequent years; and
(2) allow the siblings of a student who attends a charter school to attend the charter school.
(d) This subsection applies to an existing school that converts to a charter school under IC 20-24-11. During the school year in which the existing school converts to a charter school, the charter school may limit admission to:
(1) those students who were enrolled in the charter school on the date of the conversion; and
(2) siblings of students described in subdivision (1).
As added by P.L.1-2005, SEC.8.



CHAPTER 6. EMPLOYMENT OF TEACHERS AND OTHER PERSONNEL; COLLECTIVE BARGAINING

IC 20-24-6-1
Employees; collective bargaining agreements; accrual of and financial responsibility for benefits
Sec. 1. (a) Except as provided in subsection (b), individuals who work at a charter school are employees of the charter school or of an entity with which the charter school has contracted to provide services.
(b) Teachers in a conversion charter school are employees of both the charter school and the school corporation that sponsored the charter school. For purposes of the collective bargaining agreement, conversion charter school teachers are considered employees of the school corporation that sponsored the charter school.
(c) All benefits accrued by teachers as employees of the conversion charter school are the financial responsibility of the conversion charter school. The conversion charter school shall pay those benefits directly or reimburse the school corporation for the cost of the benefits.
(d) All benefits accrued by a teacher during the time the teacher was an employee only of the school corporation that sponsored the charter school are the financial responsibility of the school corporation. The school corporation shall pay those benefits directly or reimburse the conversion charter school for the cost of the benefits.
(e) For any other purpose not otherwise stated in this section, a teacher is an employee of the charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-2
Teachers; voluntary service and hiring
Sec. 2. Individuals must choose to be teachers at a charter school voluntarily, and a charter school must voluntarily choose those individuals to be its teachers.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-3
Collective bargaining permitted
Sec. 3. Employees of a charter school may organize and bargain collectively under IC 20-29.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-4
Conversion charter schools; collective bargaining
Sec. 4. (a) This section applies to a conversion charter school.
(b) After the conversion, the teachers in a conversion charter school remain part of the bargaining unit of the sponsor and are subject to all the provisions of the collective bargaining agreement.     (c) The governing body, the equivalent body of the conversion charter school, and the exclusive representative may by mutual agreement grant a waiver of a specific provision of the collective bargaining agreement.
(d) Noncertificated employees (as defined in IC 20-29-2-11) remain in existing bargaining units and are covered under existing collective bargaining agreements.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-5
Teachers; license or completion of transition to teaching program required; other services; appropriate license required
Sec. 5. (a) An individual who teaches in a charter school must either:
(1) hold a license to teach in a public school in Indiana under IC 20-28-5; or
(2) be in the process of obtaining a license to teach in a public school in Indiana under the transition to teaching program established by IC 20-28-4-2.
(b) An individual described in subsection (a)(2) must complete the transition to teaching program not later than three (3) years after beginning to teach at a charter school.
(c) An individual who provides to students in a charter school a service:
(1) that is not teaching; and
(2) for which a license is required under Indiana law;
must have the appropriate license to provide the service in Indiana.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-6
Substitute teachers
Sec. 6. A charter school may employ a substitute teacher or an individual who holds a limited license to teach in the same manner in which a noncharter public school may employ a substitute teacher or an individual who holds a limited license to teach.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-7
Participation in state teachers' retirement fund or public employees' retirement fund
Sec. 7. (a) A charter school shall participate in the following:
(1) The Indiana state teachers' retirement fund in accordance with IC 5-10.4.
(2) The public employees' retirement fund in accordance with IC 5-10.3.
(b) A person who teaches in a charter school is a member of the Indiana state teachers' retirement fund. Service in a charter school is creditable service for purposes of IC 5-10.4.
(c) A person who:
(1) is a local school employee of a charter school; and         (2) is not eligible to participate in the Indiana state teachers' retirement fund;
is a member of the public employees' retirement fund.
(d) The boards of the Indiana state teachers' retirement fund and the public employees' retirement fund shall implement this section through the organizer of the charter school, subject to and conditioned upon receiving any approvals either board considers appropriate from the Internal Revenue Service and the United States Department of Labor.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.105.

IC 20-24-6-8
Decision to grant charter; not subject to restraint by collective bargaining agreement
Sec. 8. The decision by a sponsor whether to grant a charter is not subject to restraint by a collective bargaining agreement.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-9
Personnel adjustments in noncharter schools; continuation of legal or contractual provisions
Sec. 9. If a school corporation grants a charter to a charter school and individuals choose and are chosen by the charter school to teach in the charter school, the school corporation may make personnel adjustments among its noncharter school teachers that the school corporation believes are necessary or appropriate to match existing resources with existing needs in its noncharter schools. If, as part of the adjustments, the school corporation eliminates a teaching position within the corporation, the legal or contractual provisions, if any, that otherwise apply to the teacher in one (1) of the noncharter schools whose contract with the school corporation is canceled as a result of the elimination of the position within the school corporation continue to apply to that teacher.
As added by P.L.1-2005, SEC.8.

IC 20-24-6-10
Transfer of teacher to nonconversion charter school; continuation of seniority status
Sec. 10. (a) The governing body:
(1) must grant a transfer of not more than two (2) years; and
(2) may grant a transfer for a period in addition to the period required in subdivision (1);
to a teacher of a noncharter school in the school corporation who wishes to teach and has been accepted to teach at a nonconversion charter school.
(b) During the term of the transfer under subsection (a):
(1) the teacher's seniority status under law continues as if the teacher were an employee of a noncharter school in the school corporation; and
(2) the teacher's years as a charter school employee shall not be

considered for purposes of permanent or semipermanent status with the school corporation under IC 20-28-6, IC 20-28-7, or IC 20-28-8.
As added by P.L.1-2005, SEC.8.



CHAPTER 7. FISCAL MATTERS

IC 20-24-7-1
Organizer as fiscal agent
Sec. 1. (a) The organizer is the fiscal agent for the charter school.
(b) The organizer has exclusive control of:
(1) funds received by the charter school; and
(2) financial matters of the charter school.
(c) The organizer shall maintain separate accountings of all funds received and disbursed by the charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-2
Charter school student information; distribution of state funds; calculation of share of local funds
Sec. 2. (a) Not later than the date established by the department for determining ADM, and after May 31 each year, the organizer shall submit to the department the following information on a form prescribed by the department:
(1) The number of students enrolled in the charter school.
(2) The name and address of each student.
(3) The name of the school corporation in which the student has legal settlement.
(4) The name of the school corporation, if any, that the student attended during the immediately preceding school year.
(5) The grade level in which the student will enroll in the charter school.
The department shall verify the accuracy of the information reported.
(b) This subsection applies after December 31 of the calendar year in which a charter school begins its initial operation. The department shall distribute to the organizer the state tuition support distribution. The department shall make a distribution under this subsection at the same time and in the same manner as the department makes a distribution of state tuition support under IC 20-43-2 to other school corporations.
(c) The department shall provide to the department of local government finance the following information:
(1) For each county, the number of students who:
(A) have legal settlement in the county; and
(B) attend a charter school.
(2) The school corporation in which each student described in subdivision (1) has legal settlement.
(3) The charter school that a student described in subdivision (1) attends and the county in which the charter school is located.
(4) The amount of the tuition support levy determined under IC 20-45-3-11 for each school corporation described in subdivision (2).
(5) The amount determined under STEP TWO of the following

formula:
STEP ONE: Determine the product of:
(A) the target revenue per ADM (as defined in IC 20-43-1-26) determined for a charter school described in subdivision (3); multiplied by
(B) thirty-five hundredths (0.35).
STEP TWO: Determine the product of:
(A) the STEP ONE amount; multiplied by
(B) the current ADM of a charter school described in subdivision (3).
(6) The amount determined under STEP THREE of the following formula:
STEP ONE: Determine the number of students described in subdivision (1) who:
(A) attend the same charter school; and
(B) have legal settlement in the same school corporation located in the county.
STEP TWO: Determine the subdivision (5) STEP ONE amount for a charter school described in STEP ONE (A).
STEP THREE: Determine the product of:
(A) the STEP ONE amount; multiplied by
(B) the STEP TWO amount.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.106.

IC 20-24-7-3
Calculation and distribution of state and local funds to conversion charter school; advance from charter school advancement account
Sec. 3. (a) This section applies to a conversion charter school.
(b) Not later than the date established by the department for determining ADM and after July 2, the organizer shall submit to a governing body on a form prescribed by the department the information reported under section 2(a) of this chapter for each student who:
(1) is enrolled in the organizer's conversion charter school; and
(2) has legal settlement in the governing body's school corporation.
(c) Beginning not more than sixty (60) days after the department receives the information reported under section 2(a) of this chapter, the department shall distribute to the organizer:
(1) tuition support and other state funding for any purpose for students enrolled in the conversion charter school;
(2) a proportionate share of state and federal funds received:
(A) for students with disabilities; or
(B) staff services for students with disabilities;
enrolled in the conversion charter school; and
(3) a proportionate share of funds received under federal or state categorical aid programs for students who are eligible for the federal or state categorical aid and are enrolled in the conversion charter school;
for the second six (6) months of the calendar year in which the

conversion charter school is established. The department shall make a distribution under this subsection at the same time and in the same manner as the department makes a distribution to the governing body of the school corporation in which the conversion charter school is located. A distribution to the governing body of the school corporation in which the conversion charter school is located is reduced by the amount distributed to the conversion charter school. This subsection does not apply to a conversion charter school after December 31 of the calendar year in which the conversion charter school is established.
(d) This subsection applies beginning with the first property tax distribution described in IC 6-1.1-27-1 to the governing body of the school corporation in which a conversion charter school is located after the governing body receives the information reported under subsection (b). Not more than ten (10) days after the governing body receives a property tax distribution described in IC 6-1.1-27-1, the governing body shall distribute to the conversion charter school the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the quotient of:
(A) the number of students who:
(i) are enrolled in the conversion charter school; and
(ii) were counted in the ADM of the previous year for the school corporation in which the conversion charter school is located; divided by
(B) the current ADM of the school corporation in which the conversion charter school is located.
In determining the number of students enrolled under clause (A)(i), each kindergarten student shall be counted as one-half (1/2) student.
STEP TWO: Determine the total amount of the following revenues to which the school corporation in which the conversion charter school is located is entitled for the second six (6) months of the calendar year in which the conversion charter school is established:
(A) Revenues obtained by the school corporation's:
(i) general fund property tax levy; and
(ii) excise tax revenue (as defined in IC 20-43-1-12).
(B) The school corporation's certified distribution of county adjusted gross income tax revenue under IC 6-3.5-1.1 that is to be used as property tax replacement credits.
STEP THREE: Determine the product of:
(A) the STEP ONE amount; multiplied by
(B) the STEP TWO amount.
(e) Subsection (d) does not apply to a conversion charter school after the later of the following dates:
(1) December 31 of the calendar year in which the conversion charter school is established.
(2) Ten (10) days after the date on which the governing body of the school corporation in which the conversion charter school is located receives the final distribution described in

IC 6-1.1-27-1 of revenues to which the school corporation in which the conversion charter school is located is entitled for the second six (6) months of the calendar year in which the conversion charter school is established.
(f) This subsection applies during the second six (6) months of the calendar year in which a conversion charter school is established. A conversion charter school may apply for an advance from the charter school advancement account under IC 20-49-7 in the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the result under subsection (d) STEP ONE (A).
STEP TWO: Determine the difference between:
(A) the conversion charter school's current ADM; minus
(B) the STEP ONE amount.
STEP THREE: Determine the quotient of:
(A) the STEP TWO amount; divided by
(B) the conversion charter school's current ADM.
STEP FOUR: Determine the product of:
(A) the STEP THREE amount; multiplied by
(B) the quotient of:
(i) the subsection (d) STEP TWO amount; divided by
(ii) two (2).
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.107.

IC 20-24-7-4
Costs of services provided by school corporation; administrative fee for state educational institution serving as sponsor
Sec. 4. (a) Services that a school corporation provides to a charter school, including transportation, may be provided at not more than one hundred three percent (103%) of the actual cost of the services.
(b) This subsection applies to a sponsor that is a state educational institution described in IC 20-24-1-7(2). In a calendar year, a state educational institution may receive from the organizer of a charter school sponsored by the state educational institution an administrative fee equal to not more than three percent (3%) of the total amount the organizer receives during the calendar year:
(1) under section 12 of this chapter; and
(2) from basic tuition support (as defined in IC 20-43-1-8).
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.108.

IC 20-24-7-5
Grants and private and federal funds
Sec. 5. (a) An organizer may apply for and accept for a charter school:
(1) independent financial grants; and
(2) funds from public or private sources other than the department.
(b) An organizer shall make all applications, enter into all contracts, and sign all documents necessary for the receipt by a charter school of aid, money, or property from the federal

government.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-6
Distribution of share of school corporation's capital project fund
Sec. 6. With the approval of a majority of the members of the governing body, a school corporation may distribute a proportionate share of the school corporation's capital project fund to a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-7
Building projects; applicability of bidding and wage determination laws
Sec. 7. When a charter school uses public funds for the construction, reconstruction, alteration, or renovation of a public building, bidding and wage determination laws and all other statutes and rules apply.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-8
Sponsor's right to receive financial reports from organizer
Sec. 8. A sponsor may request and receive financial reports concerning a charter school from the organizer at any time.
As added by P.L.1-2005, SEC.8.

IC 20-24-7-9
Termination of charter; distribution of funds; repayment of obligations
Sec. 9. (a) This section applies if:
(1) a sponsor:
(A) revokes a charter before the end of the term for which the charter is granted; or
(B) does not renew a charter; or
(2) a charter school otherwise terminates its charter before the end of the term for which the charter is granted.
(b) Any local or state funds that remain to be distributed to the charter school in the calendar year in which an event described in subsection (a) occurs shall be distributed as follows:
(1) First, to the common school loan fund to repay any existing obligations of the charter school under IC 20-49-7.
(2) Second, to the entities that distributed the funds to the charter school. A distribution under this subdivision shall be on a pro rata basis.
(c) If the funds described in subsection (b) are insufficient to repay all existing obligations of the charter school under IC 20-49-7, the state shall repay any remaining obligations of the charter school under IC 20-49-7 from the amount appropriated for state tuition support distributions.
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.109.
IC 20-24-7-10
Federal funds for charter schools; department's responsibilities
Sec. 10. (a) The department shall carry out a program to identify all federal funds for which a charter school is eligible.
(b) The department shall apply for all federal funds that are available for charter schools and for which Indiana is eligible.
(c) Upon receiving notice under IC 20-5.5-3-9 from a sponsor that a charter has been approved, the department shall immediately inform the organizer of the organizer's potential eligibility for federal charter school start-up grants.
(d) The department shall distribute federal charter school start-up grants to eligible organizers in a timely manner according to the department's published guidelines for distributing the grants.
(e) The department shall compile a biannual report and submit the report to the state office of federal grants and procurement and to charter school organizers and sponsors. The report submitted under this subsection must contain the following information for grants distributed under this section:
(1) Beginning and end dates for each grant cycle.
(2) The dates on which:
(A) grant applications and requests for renewal were received; and
(B) grants were awarded.
(3) The amount of each grant awarded.
As added by P.L.169-2005, SEC.14.

IC 20-24-7-11 Version a
Department to pursue new federal funding
Note: This version of section added by P.L.169-2005, SEC.15. See also following version of this section added by P.L.246-2005, SEC.129.
Sec. 11. (a) If the United States Department of Education approves a new competition for states to receive matching funds for charter school facilities, the department shall pursue this federal funding.
(b) The department shall use the common school fund interest balance to provide state matching funds for the federal funding described in subsection (a) for the benefit of charter schools.
(c) The department shall develop guidelines and the state board shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.169-2005, SEC.15.

IC 20-24-7-11 Version b
Matching funds for federal grants to charter schools
Note: This version of section added by P.L.246-2005, SEC.129. See also preceding version of this section added by P.L.169-2005, SEC.15.
Sec. 11. (a) If the United States Department of Education approves a new competition for states to receive matching funds for

charter school facilities, the department shall pursue this federal funding.
(b) There is appropriated to the department of education ten million dollars ($10,000,000) from the common school fund interest balance in the state general fund to provide state matching funds for the federal funding described in subsection (a) for the benefit of charter schools, beginning July 1, 2005, and ending June 30, 2007.
(c) The department shall develop guidelines and the state board shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.246-2005, SEC.129.

IC 20-24-7-12
Distribution of property taxes
Sec. 12. (a) Not later than the date on which the department of local government finance certifies a final action under IC 6-1.1-17-16, the department of local government finance shall provide to each county auditor the amount determined under section 2(c)(6) of this chapter for each charter school attended by a student who has legal settlement in both the county and a school corporation located in the county.
(b) At the same time a county auditor distributes property taxes to a school corporation, the county auditor shall distribute to a charter school the amount described in subsection (a) for the charter school.
(c) A distribution of property taxes to a school corporation does not include an amount distributed under subsection (b).
As added by P.L.2-2006, SEC.110.



CHAPTER 8. CHARTER SCHOOL POWERS AND EXEMPTIONS

IC 20-24-8-1
Powers of charter schools
Sec. 1. A charter school may do the following:
(1) Sue and be sued in its own name.
(2) For educational purposes, acquire real and personal property or an interest in real and personal property by purchase, gift, grant, devise, or bequest.
(3) Convey property.
(4) Enter into contracts in its own name, including contracts for services.
As added by P.L.1-2005, SEC.8.

IC 20-24-8-2
Prohibited acts
Sec. 2. (a) A charter school may not do the following:
(1) Operate at a site or for grades other than as specified in the charter.
(2) Charge tuition to any student residing within the school corporation's geographic boundaries. However, a charter school may charge tuition for:
(A) a preschool program, unless charging tuition for the preschool program is barred under federal law; or
(B) a latch key program;
if the charter school provides those programs.
(3) Except for a foreign exchange student who is not a United States citizen, enroll a student who is not a resident of Indiana.
(4) Be located in a private residence.
(5) Provide solely home based instruction.
(b) A charter school is not prohibited from delivering instructional services:
(1) through the Internet or another online arrangement; or
(2) in any manner by computer;
if the instructional services are provided to students enrolled in the charter school in a manner that complies with any procedures adopted by the department concerning online and computer instruction in public schools.
As added by P.L.1-2005, SEC.8. Amended by P.L.169-2005, SEC.16.

IC 20-24-8-3
Compliance with laws, charter, and state constitution
Sec. 3. For each charter school established under this article, the charter school and the organizer are accountable to the sponsor for ensuring compliance with:
(1) applicable federal and state laws;
(2) the charter; and
(3) the Constitution of the State of Indiana.
As added by P.L.1-2005, SEC.8.
IC 20-24-8-4
Statutes, rules, and regulations not applicable
Sec. 4. Except as specifically provided in this article and the statutes listed in section 5 of this chapter, the following do not apply to a charter school:
(1) An Indiana statute applicable to a governing body or school corporation.
(2) A rule or guideline adopted by the state board.
(3) A rule or guideline adopted by the advisory board of the division of professional standards established by IC 20-28-2-2, except for those rules that assist a teacher in gaining or renewing a standard or advanced license.
(4) A local regulation or policy adopted by a school corporation unless specifically incorporated in the charter.
As added by P.L.1-2005, SEC.8. Amended by P.L.246-2005, SEC.130.

IC 20-24-8-5
Applicable statutes, rules, and guidelines
Sec. 5. The following statutes and rules and guidelines adopted under the following statutes apply to a charter school:
(1) IC 5-11-1-9 (required audits by the state board of accounts).
(2) IC 20-39-1-1 (unified accounting system).
(3) IC 20-35 (special education).
(4) IC 20-26-5-10 and IC 20-28-5-9 (criminal history).
(5) IC 20-26-5-6 (subject to laws requiring regulation by state agencies).
(6) IC 20-28-7-14 (void teacher contract when two (2) contracts are signed).
(7) IC 20-28-10-12 (nondiscrimination for teacher marital status).
(8) IC 20-28-10-14 (teacher freedom of association).
(9) IC 20-28-10-17 (school counselor immunity).
(10) For conversion charter schools only, IC 20-28-6, IC 20-28-7, IC 20-28-8, IC 20-28-9, and IC 20-28-10.
(11) IC 20-33-2 (compulsory school attendance).
(12) IC 20-33-3 (limitations on employment of children).
(13) IC 20-33-8-19, IC 20-33-8-21, and IC 20-33-8-22 (student due process and judicial review).
(14) IC 20-33-8-16 (firearms and deadly weapons).
(15) IC 20-34-3 (health and safety measures).
(16) IC 20-33-9 (reporting of student violations of law).
(17) IC 20-30-3-2 and IC 20-30-3-4 (patriotic commemorative observances).
(18) IC 20-31-3, IC 20-32-4, IC 20-32-5, IC 20-32-6, IC 20-32-8, or any other statute, rule, or guideline related to standardized testing (assessment programs, including remediation under the assessment programs).
(19) IC 20-33-7 (parental access to education records).
(20) IC 20-31 (accountability for school performance and

improvement).
As added by P.L.1-2005, SEC.8. Amended by P.L.2-2006, SEC.111.

IC 20-24-8-6
Bureau of Apprenticeship and Training apprenticeship programs
Sec. 6. (a) A charter school may not duplicate a Bureau of Apprenticeship and Training (BAT) approved Building Trades apprenticeship program.
(b) A student in a charter school may not be excluded from participating in a BAT approved Building Trades apprenticeship program that is offered in a noncharter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-8-7
Financial reports and audits
Sec. 7. A charter school may use any money distributed by law to the charter school to prepare financial reports and conduct audits that the charter school determines are necessary for the conduct of the affairs of the charter school. A financial report or an audit under this section does not replace a financial report or an audit required under IC 5-11-1-9.
As added by P.L.169-2005, SEC.17.



CHAPTER 9. OVERSIGHT OF CHARTER SCHOOLS; REPORTING REQUIREMENTS; REVOCATION OF CHARTER

IC 20-24-9-1
Annual report to department
Sec. 1. An organizer that has established a charter school shall submit an annual report to the department for informational and research purposes.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-2
Annual report; contents
Sec. 2. An annual report under this chapter must contain the following information for a charter school:
(1) Results of all standardized testing, including ISTEP program testing and the graduation examination.
(2) A description of the educational methods and teaching methods employed.
(3) Daily attendance records.
(4) Graduation statistics (if appropriate), including attainment of Core 40 and academic honors diplomas.
(5) Student enrollment data, including the following:
(A) The number of students enrolled.
(B) The number of students expelled.
(C) The number of students who discontinued attendance at the charter school and the reasons for the discontinuation.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-3
Compliance with charter and laws; oversight by sponsor
Sec. 3. The sponsor shall oversee a charter school's compliance with:
(1) the charter; and
(2) all applicable laws.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-4
Revocation of charter
Sec. 4. Notwithstanding the provisions of the charter, a sponsor that grants a charter may revoke the charter at any time before the expiration of the term of the charter if the sponsor determines that at least one (1) of the following occurs:
(1) The organizer fails to comply with the conditions established in the charter.
(2) The charter school established by the organizer fails to meet the educational goals set forth in the charter.
(3) The organizer fails to comply with all applicable laws.
(4) The organizer fails to meet generally accepted government accounting principles.         (5) One (1) or more grounds for revocation exist as specified in the charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-5
Report to sponsor
Sec. 5. A charter school shall report the following to the sponsor:
(1) Attendance records.
(2) Student performance data.
(3) Financial information.
(4) Any information necessary to comply with state and federal government requirements.
(5) Any other information specified in the charter.
As added by P.L.1-2005, SEC.8.

IC 20-24-9-6
Annual performance report
Sec. 6. The organizer of a charter school shall publish an annual performance report that provides the information required under IC 20-20-8-8 in the same manner that a school corporation publishes an annual report under IC 20-20-8.
As added by P.L.1-2005, SEC.8.



CHAPTER 10. STUDENT TRANSFERS FROM CHARTER SCHOOL TO PUBLIC NONCHARTER SCHOOLS

IC 20-24-10-1
Transfer of students from charter to noncharter school; discrimination prohibited
Sec. 1. A public noncharter school that receives a transfer student from a charter school may not discriminate against the student in any way, including by placing the student:
(1) in an inappropriate age group according to the student's ability;
(2) below the student's abilities; or
(3) in a class where the student has already mastered the subject matter.
As added by P.L.1-2005, SEC.8.



CHAPTER 11. CONVERSION OF EXISTING PUBLIC SCHOOLS INTO CHARTER SCHOOLS

IC 20-24-11-1
Conditions required for conversion
Sec. 1. An existing public elementary or secondary school may be converted into a charter school if the following conditions apply:
(1) At least sixty percent (60%) of the teachers at the school have signed a petition requesting the conversion.
(2) At least fifty-one percent (51%) of the parents of students at the school have signed a petition requesting the conversion.
As added by P.L.1-2005, SEC.8.

IC 20-24-11-2
Committee to act as organizer
Sec. 2. If the conditions of section 1 of this chapter are met, the teachers and parents may appoint a committee to act as organizers for the charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-11-3
Submission of proposal to governing body
Sec. 3. The organizers shall submit a proposal under IC 20-24-3 to the governing body of the school corporation in which the existing elementary or secondary school is located to convert the existing school into a charter school.
As added by P.L.1-2005, SEC.8.

IC 20-24-11-4
Governing body to act as sponsor
Sec. 4. Only the governing body of the school corporation in which an existing public elementary or secondary school that seeks conversion to a charter school is located may act as the sponsor of the conversion charter school.
As added by P.L.1-2005, SEC.8.






ARTICLE 25. INDIANAPOLIS PUBLIC SCHOOLS

CHAPTER 1. APPLICABILITY

IC 20-25-1-1
Applicability
Sec. 1. This article applies to a common school corporation that:
(1) is located in whole or in part in the most populous township in a county having a population of more than seven hundred thousand (700,000); and
(2) serves the largest geographical territory of any school corporation in the township.
As added by P.L.1-2005, SEC.9.



CHAPTER 2. DEFINITIONS

IC 20-25-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-2
"Administrator"
Sec. 2. "Administrator" means a full-time employee of a school in the school city who is:
(1) a principal;
(2) an assistant principal; or
(3) any other educational manager at the school.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-3
"Assessment program"
Sec. 3. "Assessment program" refers to the assessment program established under IC 20-31-8 and a test approved by the board's plan developed under IC 20-25-10.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-4
"Assessment test"
Sec. 4. "Assessment test" refers to a test administered to students under the assessment program established under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-5
"Board"
Sec. 5. "Board" refers to the local board of school commissioners established by IC 20-25-3-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-6
"Designated grade level"
Sec. 6. "Designated grade level" refers to a grade level tested under the assessment program established under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-7
"Educators"
Sec. 7. "Educators" means teachers and administrators.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-8
"Graduation rate"      Sec. 8. "Graduation rate" means the graduation rate for a high school:
(1) determined by the method described in 511 IAC 6.1-1-2; and
(2) calculated by the department.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-9
"Neighborhood school"
Sec. 9. "Neighborhood school" means the school of the school city located closest to a student's residence.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-10
"Remediation rate"
Sec. 10. "Remediation rate" means the percentage of students, aggregated by grade, in a school who fail to meet state achievement standards in a designated grade level.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-11
"Residence"
Sec. 11. "Residence" has the meaning set forth in IC 20-26-11-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-12
"School city"
Sec. 12. "School city" refers to a school corporation to which this article applies.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-13
"State achievement standards"
Sec. 13. "State achievement standards" refers to the state achievement standards by which the assessment program established under IC 20-31-8 assesses students.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-14
"Student"
Sec. 14. "Student" refers to a student enrolled in a school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-15
"Student attendance rate"
Sec. 15. "Student attendance rate" means the student attendance rate for a school as:
(1) determined by the method described in 511 IAC 6.1-1-2; and
(2) calculated by the department.
As added by P.L.1-2005, SEC.9.
IC 20-25-2-16
"Student performance improvement level"
Sec. 16. "Student performance improvement level" refers to a level of performance improvement in student academic achievement established by the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-17
"Teacher"
Sec. 17. "Teacher" means a:
(1) certified; and
(2) full-time;
teacher in the school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-2-18
"Teacher attendance rate"
Sec. 18. "Teacher attendance rate" means the attendance rate for teachers at a school calculated by the board in the same manner as described for the student attendance rate in section 15(1) of this chapter.
As added by P.L.1-2005, SEC.9.



CHAPTER 3. BOARD OF SCHOOL COMMISSIONERS; OFFICERS AND EMPLOYEES

IC 20-25-3-1
Board of school commissioners; corporate name
Sec. 1. (a) The government, management, and control of all common schools and common school libraries in the school city are vested in a board of school commissioners that consists of seven (7) school commissioners.
(b) The corporate name of the school city is "The Board of School Commissioners of the City of ____________" (the blank being filled with the name of the civil city), and by that corporate name the school city shall:
(1) contract;
(2) be contracted with;
(3) sue; and
(4) be sued.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-2
Board of school commissioners; powers; liabilities
Sec. 2. (a) The school city board has the following powers:
(1) The powers conferred upon school cities by Acts 1871, c.15.
(2) The powers conferred by law as of March 9, 1931, on boards of school commissioners in cities having a population of one hundred thousand (100,000) or more.
(3) The powers conferred by all laws in effect as of March 9, 1931, on boards of school commissioners in cities having a population of more than two hundred thousand (200,000) or more than three hundred thousand (300,000).
(4) The powers conferred under IC 20-26-1, IC 20-26-2, IC 20-26-3, IC 20-26-4, IC 20-26-5, IC 20-26-7, and IC 20-41-1, except as otherwise provided in this chapter.
(b) A school city board provided for by this chapter, in its respective school city, is liable for and must pay and discharge all of the indebtedness, liabilities, and obligations of a board elected in the school city under any of the statutes listed in this section and under this chapter.
(c) The board is vested with the title and ownership of all property of every kind of the existing school city.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.112.

IC 20-25-3-3
Board of school commissioners; qualifications; conflicts of interest; oath; compensation
Sec. 3. (a) A member of the board must:
(1) be a resident voter of the school city; and
(2) have been a resident of the school city for at least one (1) year immediately preceding the member's election.     (b) A board member may not:
(1) serve in an elective or appointive office under the board or under the government of the civil city while serving on the board; or
(2) knowingly have a pecuniary interest as described in IC 35-44-1-3(g) in a contract or purchase with the school city in which the member is elected.
If, at any time after a member is elected to the board, the board member knowingly acquires a pecuniary interest in a contract or purchase with the school city, the member is disqualified to continue as a member of the board, and a vacancy in the office is created.
(c) Each member of the board shall, before assuming the duties of office, take an oath, before a person qualified to administer oaths, that:
(1) the member possesses all the qualifications required by this chapter for membership on the board;
(2) the member will honestly and faithfully discharge the duties of office;
(3) the member will not, while serving as a member of the board, become interested, directly or indirectly, in any contract with or claim against the school city, except as authorized by law; and
(4) in the performance of official duties as a member of the board, including the selection of the board's officers, agents, and employees, the member will not be influenced by any consideration of politics or religion; and
(5) the member will be controlled in the selection of officers, agents, and employees only by considerations of merit, fitness, and qualification.
(d) Board members are entitled to receive compensation not to exceed the amount allowed under IC 20-26-4-6 and a per diem not to exceed the rate approved for members of the city-county council established under IC 36-3-4 for attendance at each regular and committee meeting as determined by the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-4
School board; election procedures; vacancies
Sec. 4. (a) The board consists of seven (7) members. A member:
(1) must be elected on a nonpartisan basis in primary elections held in the county as specified in this section; and
(2) serves a four (4) year term.
(b) Five (5) members shall be elected from the school board districts in which the members reside and two (2) members must be elected at large. Not more than two (2) of the members who serve on the board may reside in the same school board district.
(c) If a candidate runs for one (1) of the district positions on the board, only eligible voters residing in the candidate's district may vote for that candidate. If a person is a candidate for one (1) of the at-large positions, eligible voters from all the districts may vote for

that candidate.
(d) If a candidate files to run for a position on the board, the candidate must specify whether the candidate is running for a district or an at-large position.
(e) A candidate who runs for a district or an at-large position wins if the candidate receives the greatest number of votes of all the candidates for the position.
(f) Districts shall be established within the school city by the state board. The districts must be drawn on the basis of precinct lines, and as nearly as practicable, of equal population with the population of the largest district not to exceed the population of the smallest district by more than five percent (5%). District lines must not cross precinct lines. The state board shall establish:
(1) balloting procedures for the election under IC 3; and
(2) other procedures required to implement this section.
(g) A member of the board serves under section 3 of this chapter.
(h) In accordance with subsection (k), a vacancy in the board shall be filled temporarily by the board as soon as practicable after the vacancy occurs. The member chosen by the board to fill a vacancy holds office until the member's successor is elected and qualified. The successor shall be elected at the next regular school board election occurring after the date on which the vacancy occurs. The successor fills the vacancy for the remainder of the term.
(i) An individual elected to serve on the board begins the individual's term on July 1 of the year of the individual's election.
(j) Notwithstanding any law to the contrary, each voter must cast a vote for a school board candidate or school board candidates by voting system or paper ballot. However, the same method used to cast votes for all other offices for which candidates have qualified to be on the election ballot must be used for the board offices.
(k) If a vacancy in the board exists because of the death of a member, the remaining members of the board shall meet and select an individual to fill the vacancy in accordance with subsection (h) after the secretary of the board receives notice of the death under IC 5-8-6.
As added by P.L.1-2005, SEC.9. Amended by P.L.119-2005, SEC.32; P.L.1-2006, SEC.322.

IC 20-25-3-5
Board of school commissioners; organization
Sec. 5. The board in a school city shall organize in the manner set forth in IC 20-26-4-1.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-6
Standing committee; appointments; hiring and compensation of officers and employees; bylaws and rules
Sec. 6. (a) A member of a standing committee of the board provided for by the board's rules shall be appointed by the president within three (3) weeks after the president's election to the office of

president.
(b) Subject to the limitations in this chapter, the board may fix the salaries of each officer and employee of the board.
(c) The board in:
(1) electing and choosing a general superintendent; and
(2) employing agents and employees that the board considers necessary to conduct the business of the school city;
shall choose individuals whose qualifications peculiarly fit the positions the individuals will occupy.
(d) The board shall contract for and establish the amount of salary or compensation to be paid to each officer, agent, and employee chosen or elected by the board. The board shall adopt a schedule of salaries that the board considers proper, and for the purpose of establishing a salary schedule, the board may divide teachers, principals, and other employees into classes based upon efficiency, qualifications, experience, and responsibility. Each principal, teacher, or employee in a class shall receive the same regular salary given to each of the other members of the same class, subject to the provisions of this article.
(e) The board may:
(1) by rule fix the time and the number of meetings of the board, except that one (1) regular meeting must be held in each calendar month; and
(2) make, amend, and repeal bylaws and rules for:
(A) the board's own procedure; and
(B) the government and management of:
(i) the board's schools; and
(ii) property under the board's control.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-7
Written resolutions required
Sec. 7. Each legislative act of the board must be by written resolution.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-8
Selection and compensation of officers and employees
Sec. 8. (a) The board may:
(1) determine the number of employees of the board;
(2) prescribe the employees' duties; and
(3) fix the employees' compensation.
(b) The board shall adopt rules for obtaining, by open competition and without regard to religious or political belief, lists of candidates from which all teachers and all other officers and employees are selected.
(c) The selection of a candidate as a teacher, an officer, or an employee must be based solely on the fitness of the candidate under the rules adopted under subsection (b).
As added by P.L.1-2005, SEC.9.
IC 20-25-3-9
General superintendent; appointment; term; compensation
Sec. 9. (a) The board shall appoint a general superintendent if a vacancy occurs or will imminently occur in the office of the superintendent due to the:
(1) expiration of the term; or
(2) death, resignation, or removal from office;
of the incumbent superintendent.
(b) The board's election of a superintendent shall be effected by resolution of the board. The resolution must specify the day on which the superintendent's term begins and the day on which the superintendent's term ends. The board may not appoint a superintendent for a term longer than four (4) years.
(c) The superintendent's salary must be prescribed in the resolution declaring the superintendent's appointment and must be paid to the superintendent in a frequency determined by the board, but not less frequently than monthly.
(d) The board shall:
(1) act upon the recommendations of the superintendent; and
(2) make other decisions and perform other duties that fall within the general framework of the laws of the state.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-10
Superintendent; duties; recommendations to board
Sec. 10. (a) The superintendent shall act as general administrator of the school city and make recommendations to the board concerning:
(1) the conduct of the schools;
(2) the employment and dismissal of personnel;
(3) the purchase of supplies;
(4) the construction of buildings; and
(5) all other matters pertaining to the conduct of the schools within the general framework of the school laws of the state.
(b) The superintendent shall:
(1) attend all meetings of the board, except when the superintendent's appointment is under consideration;
(2) carry out the orders of the board; and
(3) make all other decisions and perform all other duties that are prescribed by law or that reasonably fall within the superintendent's power and jurisdiction.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-11
Payments from funds of board
Sec. 11. (a) Except as provided in subsections (b) and (c), a payment made from money of the board must be made in accordance with budget appropriations.
(b) If a payment is from a fund of the board that is not subject to budgeting and appropriation but has been transferred to the board for

specific purposes, the payment must be made:
(1) in accordance with the terms of the fund being drawn upon that are made available to the board; and
(2) after the superintendent has approved the proposed payment.
(c) If a payment is from a fund of the board that is not subject to budgeting and appropriation and is unrestricted as to the purposes for which it may be expended, the payment must be made in accordance with the prior:
(1) direction of the superintendent; or
(2) order of the board.
(d) Not later than thirty (30) days after a payment under subsection (b) or (c) is made from a fund of the board, the superintendent shall report the payment to the board for approval.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-12
Appointment or discharge of employees other than teachers; hearings; appeal
Sec. 12. (a) An appointment or discharge of an employee of the school city must be:
(1) made in conformity with the rules of the board; and
(2) reported at the meeting of the board that follows the date of each appointment or discharge by the superintendent.
(b) The superintendent's actions reported to the board under this section are subject to the approval of the majority of the board.
(c) A discharge operates as a suspension until the discharge is approved by the board.
(d) A school employee of the school city, except a probationary employee discharged before the end of the employee's probationary period, is entitled to request a hearing before being discharged. Upon written request for a hearing from the school employee, the superintendent shall appoint a hearing examiner.
(e) The hearing examiner appointed by the superintendent under subsection (d) may be an individual on the school city's administrative staff or the school city's counsel, as long as the hearing examiner:
(1) did not recommend the discharge of the employee;
(2) will not be a witness at the hearing; and
(3) has no involvement in the recommendation to discharge the employee.
(f) The hearing examiner shall:
(1) make a written report of the hearing examiner's findings and conclusions; and
(2) submit the report to the superintendent.
(g) An employee may appeal in writing an adverse decision of the hearing examiner to the board. Upon appeal, the board shall review the decision of the hearing examiner and may receive additional evidence or testimony.
(h) The board shall adopt rules and procedures that afford an employee, other than a probationary employee, the right to a hearing

and the right to appeal under this section.
(i) This section does not apply to teachers.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-13
Appropriations by board
Sec. 13. (a) Money may not be drawn from the treasury of the board except for appropriations made:
(1) by the board; and
(2) upon an aye and nay vote recorded in the board's minutes.
(b) An appropriation may not be made for a period extending beyond December 31 of the current calendar year.
(c) Except as otherwise provided in this article, at the end of a fiscal year, all unexpended balances of all appropriations, except appropriations from tuition funds and the capital projects fund, revert to the board's general fund.
(d) General fund money that has been obligated but not paid at the end of a fiscal year may be paid without a new appropriation. Except as otherwise provided in this article, money obligated under this subsection does not revert to the board's general fund at the end of the fiscal year in which the money is appropriated, unless the board by affirmative act causes the money to revert.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-14
Books, accounts, and vouchers of board; examination by state board of accounts
Sec. 14. (a) The books, accounts, and vouchers of the board and of all the board's officers and employees may be examined by the state board of accounts at a time selected by the state board of accounts.
(b) An officer or employee of the board shall, on request of the state board of accounts:
(1) produce and submit to the state board of accounts for examination all:
(A) books;
(B) papers;
(C) documents;
(D) vouchers;
(E) accounts; and
(F) records;
of the board in the possession of the officer or employee or belonging to the office of the officer or employee; and
(2) assist in every way the state board of accounts in its work in making an examination.
As added by P.L.1-2005, SEC.9.

IC 20-25-3-15
Treasurer's receipts for payments
Sec. 15. (a) Money payable to the board must be paid to the

board's treasurer. The treasurer's receipt for the money must be filed with the business manager of the board.
(b) The business manager, after receiving the treasurer's receipt, shall issue a quietus. The business manager's quietus alone is sufficient evidence of payment to the board.
(c) Only the treasurer of the board may collect or receive money payable to the board. A payment made to an individual other than the treasurer and a receipt given by an individual other than the treasurer are void as against the board.
As added by P.L.1-2005, SEC.9.



CHAPTER 4. GENERAL ADMINISTRATIVE PROVISIONS

IC 20-25-4-1
Contracts or obligations; appropriations
Sec. 1. A contract or an obligation is not binding on the board unless the board makes an appropriation for the contract or obligation.
As added by P.L.1-2005, SEC.9.



CHAPTER 5. REAL PROPERTY ANNEXATIONS AND TRANSFERS; REMONSTRANCES

IC 20-25-5-1
"Acquiring school corporation"
Sec. 1. As used in this chapter, "acquiring school corporation" means the school corporation that acquires territory as a result of annexation.
As added by P.L.1-2005, SEC.9.



CHAPTER 6. DETERMINATION OF SCHOOL CITY CONDITIONS AND NEEDS

IC 20-25-6-1
Conditions and needs found to exist
Sec. 1. The following school city conditions and needs are found to exist on January 1, 1995:
(1) Education in the school city presents unique challenges.
(2) Student achievement in the school city on statewide tests consistently has been significantly below:
(A) the state average; and
(B) achievement attained in school corporations adjacent to the school city.
(3) The need for remediation of students in the school city consistently has been significantly higher than:
(A) the state average; and
(B) remediation rates in school corporations adjacent to the school city.
(4) Graduation rates in the school city consistently have been significantly below:
(A) the state average; and
(B) graduation rates in school corporations adjacent to the school city.
(5) Student attendance rates in the school city consistently have been below:
(A) the state average; and
(B) student attendance rates in school corporations adjacent to the school city.
(6) There are individual schools in the school city whose students are achieving, but overall student achievement in the school city is unsatisfactory.
(7) Improving education in the school city requires unique legislative intervention.
(8) Educator driven school level control of efforts to improve student achievement in their schools and a program of performance awards in the school city will encourage the development and use of:
(A) innovative teaching methods;
(B) improved opportunities for teacher professional development;
(C) programs achieving greater levels of parental involvement;
(D) more efficient administrative efforts; and
(E) improved student achievement.
(9) Greater accountability among educators in their schools, including:
(A) evaluations based on student achievement measures and administrative efficiency criteria; and
(B) annual reports to the public regarding student achievement information and administrative performance

measures;
will encourage the development and use of creative and innovative educational methods and improve student achievement.
(10) Providing a range of remediation opportunities to students in the school city who:
(A) fail to meet state achievement standards; or
(B) are determined to be at risk of academic failure by the board;
will enhance the educational opportunities available to students and improve student performance.
(11) Enhanced intervention for schools whose students fail to meet expected performance levels will improve the:
(A) educational opportunities; and
(B) educational achievement;
in the school city.
(12) Allowing students to attend neighborhood schools and the development and implementation of a plan by the board to increase student performance and achievement in the school city are necessary to:
(A) achieve the legislative objectives referred to in this section;
(B) meet the unique challenges to education in the school city; and
(C) improve student achievement in the school city.
As added by P.L.1-2005, SEC.9.



CHAPTER 7. NEIGHBORHOOD SCHOOLS

IC 20-25-7-1
Parental choice program
Sec. 1. The school city shall offer a parental choice program that allows a parent the opportunity to choose the school in the school city that the parent's child will attend.
As added by P.L.1-2005, SEC.9.

IC 20-25-7-2
Criteria for parental choices and assignment to schools
Sec. 2. (a) The board shall establish appropriate criteria to:
(1) set priorities for parental choices; and
(2) assign students to schools.
(b) Criteria established under this section must provide that if the parent of a student chooses to enroll the student in a neighborhood school, the student will be assigned to the neighborhood school, subject only to building capacity limitations.
As added by P.L.1-2005, SEC.9.



CHAPTER 8. PARENTAL INVOLVEMENT IN SCHOOLS

IC 20-25-8-1
"Student's parent"
Sec. 1. As used in this chapter, the term "student's parent" includes the foster parent of a student.
As added by P.L.1-2005, SEC.9.

IC 20-25-8-2
Written compact
Sec. 2. (a) Each school in the school city shall develop a written compact among:
(1) the school;
(2) the students;
(3) the students' teachers; and
(4) the students' parents.
(b) A written compact must contain the expectations for:
(1) the school;
(2) the student;
(3) the student's teachers; and
(4) the student's parent.
(c) Each educator at the school shall affirm and sign the compact.
(d) Each student and the student's parent shall go to the school before the start of each school year to sign and affirm the compact.
As added by P.L.1-2005, SEC.9.

IC 20-25-8-3
Foster parents not completing compact
Sec. 3. Each school shall report to the county office of family and children the names of foster parents who have not completed a compact under this chapter.
As added by P.L.1-2005, SEC.9.



CHAPTER 9. PERFORMANCE MEASURES FOR STUDENT ACHIEVEMENT

IC 20-25-9-1
Use of student performance improvement levels
Sec. 1. IC 20-31-8 applies to the school city and its schools. The board shall use the student performance improvement levels established under IC 20-25-11 to:
(1) assess;
(2) report; and
(3) improve;
the performance of schools, educators, and students in the school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-2
Students in need of summer remediation; use of state achievement standards
Sec. 2. The board shall use state achievement standards to identify students in need of summer remediation services.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-3
Uses for student performance improvement levels
Sec. 3. The board shall use the student performance improvement levels established under IC 20-25-11 to:
(1) implement the board's plan;
(2) evaluate school performance;
(3) publish annual reports; and
(4) determine academic receivership under IC 20-25-15.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-4
Determination of whether to put school in academic receivership
Sec. 4. The board shall use student performance improvement levels to determine whether to place a school in academic receivership under IC 20-25-15.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-5
Measuring and recording student achievement and teacher and administrative performance
Sec. 5. Each school in the school city shall measure and record:
(1) the students' achievement in reaching the school's student performance improvement levels established under IC 20-25-11;
(2) student achievement information for the school described in IC 20-20-8-8 and IC 20-25-9-6; and
(3) teacher and administrative performance information for the school described in IC 20-25-9-6; which in each case must not be less rigorous than the student performance improvement levels and information developed and required under IC 20-31-8.
As added by P.L.1-2005, SEC.9.

IC 20-25-9-6
Annual report; required information
Sec. 6. For all schools under this article, the report must include the following, in addition to the requirements of IC 20-20-8-8:
(1) Student achievement information as follows:
(A) For each elementary and middle school, grade advancement rates.
(B) For each high school, the percentage of students who apply to, are accepted by, and attend a college, university, or other postsecondary educational institution after high school.
(2) Administrative performance measures as follows:
(A) School receipts and expenditures by source, compared with budget amounts.
(B) Total school enrollment.
(C) The school's general fund expenditures per student and total expenditures per student.
(D) The amount and percentage of the school's general fund expenditures and the amount and percentage of total expenditures directly reaching the classroom as determined by a formula to be established by the board.
(E) Teacher/pupil ratios totaled by class, grade, and school.
(F) Administrator/pupil ratio for the school.
(G) Teacher attendance rates totaled by class, grade, and school.
(3) Achievement on the annual performance objectives identified under IC 20-25-11.
(4) The performance objectives established under IC 20-25-11 for the upcoming school year.
(5) State and school city averages for each of the measures set forth in subdivisions (1) through (2), if available.
As added by P.L.1-2005, SEC.9.



CHAPTER 10. BOARD PLAN FOR IMPROVEMENT OF STUDENT ACHIEVEMENT

IC 20-25-10-1
Plan for improvement of student achievement; conformity with school laws
Sec. 1. (a) The board shall modify, develop, and implement a plan for the improvement of student achievement in the schools in the school city.
(b) A plan modified, developed, and implemented under this chapter must be consistent with this article and with IC 20-31-1, IC 20-31-2, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10.
As added by P.L.1-2005, SEC.9.

IC 20-25-10-2
Plan requirements
Sec. 2. The plan modified, developed, and implemented under this chapter must do the following:
(1) Provide for efforts to increase support of the schools by:
(A) the parents of students; and
(B) the neighborhood communities surrounding the schools.
(2) Establish student performance improvement levels for students in each school in the school city that are not less rigorous than the student performance improvement levels developed under IC 20-31.
(3) Provide opportunity and support for the educators in each school to develop a school plan, including:
(A) traditional or innovative methods and approaches to improve student achievement; and
(B) efficient and cost effective management efforts in the school;
that are developed consistently with IC 20-25-12-1 and with the board's plan developed under this chapter.
(4) Require annual reports identifying the progress of student achievement for each school as described in IC 20-20-8-8 and IC 20-25-9-6.
(5) Provide for the effective evaluation of:
(A) each school in the school city; and
(B) the school's educators;
including the consideration of student achievement in the school.
(6) Provide a range of opportunity for remediation of students who:
(A) fail to meet state achievement standards; or
(B) are at risk of academic failure.
(7) Require action to raise the level of performance of a school if the school's students fail to achieve student performance improvement levels established for the school under IC 20-25-11-1. As added by P.L.1-2005, SEC.9.

IC 20-25-10-3
Modification, development, publication, and implementation of plan
Sec. 3. The board shall:
(1) modify, develop, and publish the plan required under this chapter; and
(2) implement the modified plan;
in compliance with the timelines of IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.28; P.L.1-2006, SEC.323.

IC 20-25-10-4
Revisions; publication required
Sec. 4. If the board revises the plan required under this chapter after the plan is published, the board shall publish the revisions.
As added by P.L.1-2005, SEC.9.

IC 20-25-10-5
Assessment and evaluation of educational programs
Sec. 5. (a) The board shall annually assess and evaluate educational programs offered by the school city to determine:
(1) the relationship of the programs to improved student achievement; and
(2) the educational value of the programs in relation to cost.
(b) The board may obtain information from:
(1) educators in the schools offering a program;
(2) students participating in a program; and
(3) the parents of students participating in a program;
in preparing an assessment and evaluation under this section. The assessment must include the performance of the school's students in achieving student performance improvement levels under IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, IC 20-31-10, and IC 20-25-11.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.29; P.L.1-2006, SEC.324.



CHAPTER 11. ANNUAL PERFORMANCE OBJECTIVES

IC 20-25-11-1
Establishment of annual student performance improvement levels
Sec. 1. The board shall establish annual student performance improvement levels for each school that are not less rigorous than the student performance improvement levels under IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10, including the following:
(1) For students:
(A) improvement in results on assessment tests and assessment programs;
(B) improvement in attendance rates; and
(C) improvement in progress toward graduation.
(2) For teachers:
(A) improvement in student results on assessment tests and assessment programs;
(B) improvement in the number and percentage of students achieving:
(i) state achievement standards; and
(ii) if applicable, performance levels set by the board;
on assessment tests;
(C) improvement in student progress toward graduation;
(D) improvement in student attendance rates for the school year;
(E) improvement in individual teacher attendance rates;
(F) improvement in:
(i) communication with parents; and
(ii) parental involvement in classroom and extracurricular activities; and
(G) other objectives developed by the board.
(3) For the school and school administrators:
(A) improvement in student results on assessment tests, totaled by class and grade;
(B) improvement in the number and percentage of students achieving:
(i) state achievement standards; and
(ii) if applicable, performance levels set by the board;
on assessment tests, totaled by class and grade;
(C) improvement in:
(i) student graduation rates; and
(ii) progress toward graduation;
(D) improvement in student attendance rates;
(E) management of:
(i) general fund expenditures; and
(ii) total expenditures;
per student;
(F) improvement in teacher attendance rates; and
(G) other objectives developed by the board. As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.30; P.L.1-2006, SEC.325.



CHAPTER 12. SCHOOL PLANS FOR IMPROVEMENT

IC 20-25-12-1
Contents of board's plan
Sec. 1. (a) IC 20-31-1, IC 20-31-2, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10 apply to the school city. The composition of a local school improvement committee is determined under IC 20-31-1, IC 20-31-2, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10.
(b) The plan developed and implemented by the board under IC 20-25-10 must contain general guidelines for decisions by the educators in each school to improve student achievement in the school.
(c) The board's plan shall provide for the publication to other schools in the school city and to the general community those:
(1) processes;
(2) innovations; and
(3) approaches;
that have led individual schools to significant improvement in student achievement.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-2
Educators' plan; use of traditional or innovative techniques
Sec. 2. (a) Educators in each school are responsible for improving student achievement in the school and may develop the educators' own school plan to achieve improvement that:
(1) conforms to the guidelines issued by the board; and
(2) has a cost that does not exceed the amount allocated to the school under section 5 of this chapter.
(b) Educators may use traditional or innovative techniques that the educators believe will:
(1) best maintain a secure and supportive educational environment; and
(2) improve student achievement.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-3
Provision for parental involvement
Sec. 3. Each school's plan must include the development and maintenance of efforts to increase parental involvement in educational activities.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-4
Promotion of student achievement
Sec. 4. School plans must promote:
(1) increased options for; and
(2) innovative and successful approaches to; improving student achievement.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-5
General fund budgets for schools
Sec. 5. The approved general fund budget for each school for a school year must be, as nearly as is reasonable and practicable, proportionate to the total general fund budget for the school city in the same ratio as the school's estimated ADM compares to the school city's estimated ADM for that school year.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-6
Educators' determination of needed educational resources; purchases and acquisitions
Sec. 6. (a) Each school's educators may:
(1) determine the educational resources, goods, and services that are necessary and appropriate for improving student performance in the school; and
(2) obtain or purchase the educational resources, goods, and services.
(b) Purchases and acquisitions under this section are subject to:
(1) the general guidelines developed by the board; and
(2) the school's budget.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-7
School budget allocations for noneducational goods and services
Sec. 7. Subject to the general guidelines developed by the board and after consulting with the school's teachers, each school's administrators may determine the:
(1) sources of; and
(2) part of;
the school's available budget allocated for noneducational goods and services.
As added by P.L.1-2005, SEC.9.

IC 20-25-12-8
Excess general fund money; permissible uses
Sec. 8. (a) If, as a result of a school's efforts to incur less expense than was budgeted in a fiscal year, the school has excess general fund money after the school's expenses for the fiscal year are paid in full, the school retains control of the excess.
(b) The school shall use excess general fund money retained under this section during the following school year for:
(1) professional development of the school's educators; and
(2) other classroom instructional purposes;
under the general guidelines developed by the board.
(c) The board may not consider a school's excess general fund money retained under this section when setting or approving the

school's budget for subsequent years.
As added by P.L.1-2005, SEC.9.



CHAPTER 13. STAFF PERFORMANCE EVALUATIONS

IC 20-25-13-1
Inapplicability of staff performance evaluation law to school city
Sec. 1. IC 20-28-11 does not apply to a school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-2
Annual staff performance evaluation plan
Sec. 2. Each school year, a school shall develop and implement a staff performance evaluation plan to evaluate the performance of the school's certified employees under guidelines established by the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-3
Plan requirements
Sec. 3. A staff performance evaluation plan must do the following:
(1) Provide for evaluation of the school's and the school's educators' performance based on the school's students' performance improvement level under IC 20-25-11, including the following:
(A) Student achievement on assessment tests and assessment programs.
(B) Graduation rates.
(C) Scholastic aptitude test scores.
(D) Other objective standards developed by the board for measuring student, teacher, and administrator performance improvement consistent with:
(i) state academic standards; and
(ii) student performance improvement levels developed under IC 20-25-11.
(2) Provide for:
(A) the continuing professional development; and
(B) improvement of the performance;
of the individuals evaluated.
(3) Require periodic assessment of the effectiveness of the plan.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-4
Plan as basis for employment decisions
Sec. 4. A staff performance evaluation plan may provide the basis for making employment decisions.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-5
Plan as condition for accreditation
Sec. 5. Development and implementation of a staff performance

evaluation plan for each school is a condition for accreditation for the school under IC 20-19-2-8(a)(5).
As added by P.L.1-2005, SEC.9.

IC 20-25-13-6
Compliance with board guidelines; approval of board
Sec. 6. A staff performance evaluation plan must:
(1) comply with guidelines established by; and
(2) be approved by;
the board.
As added by P.L.1-2005, SEC.9.

IC 20-25-13-7
Student improvement levels to serve as factor in teacher evaluation
Sec. 7. IC 20-28-6-4 and IC 20-28-6-5 apply to certificated employees in the school city. A teacher's students' performance improvement levels under the assessment tests and programs of IC 20-31-1, IC 20-31-5, IC 20-31-6, IC 20-31-7, IC 20-31-8, IC 20-31-9, and IC 20-31-10 may be used as a factor, but not the only factor, to evaluate the performance of a teacher in the school city.
As added by P.L.1-2005, SEC.9. Amended by P.L.231-2005, SEC.31; P.L.1-2006, SEC.326.



CHAPTER 14. SUMMER REMEDIATION

IC 20-25-14-1
Required and optional summer remediation services
Sec. 1. (a) The school city must provide summer remediation services to each student in a designated grade level who does not meet state achievement standards.
(b) The school city may provide summer remediation services to students of any other grade level who are determined by the school city to be at risk of academic failure.
As added by P.L.1-2005, SEC.9.

IC 20-25-14-2
Proposals and contracts for provision of services; eligible providers
Sec. 2. The board may:
(1) request and receive competitive proposals from:
(A) a school of the school city;
(B) another public educational institution; or
(C) a group of educators from the school city;
to provide summer remediation services under guidelines and specified performance standards established by the board; and
(2) contract with one (1) or more providers listed in subdivision (1) to provide summer remediation services to students in the school city.
As added by P.L.1-2005, SEC.9.

IC 20-25-14-3
Costs; state reimbursement
Sec. 3. The school city:
(1) shall pay the cost of summer remediation services; and
(2) may use all available funding from the state for the payment.
The purchase of remediation services is eligible for state reimbursement in the same manner as other state funding, including summer school funding.
As added by P.L.1-2005, SEC.9.

IC 20-25-14-4
Services provided by contractors; summer remediation subsidy
Sec. 4. (a) Summer remediation services provided by contractors under section 2 of this chapter shall be provided at no tuition cost to the student.
(b) Upon the request of the parent of a student described in section 1 of this chapter, the school city shall provide the parent with a summer remediation subsidy in an amount equal to fifty percent (50%) of the lowest per student cost of summer remediation services provided by a contractor under section 2 of this chapter.
(c) A parent to whom a summer remediation subsidy is provided may use the subsidy to purchase summer remediation services from a provider located in Marion County. The parent may choose to use

the remediation subsidy at an accredited public school. If the amount of tuition for the remediation services is greater than the amount of the remediation subsidy provided to the parent, the parent is responsible for the additional amount.
(d) The allocated remediation subsidy is payable to a provider of remediation services upon the provider's enrollment of the student in the remediation program.
(e) Payment of a remediation subsidy fulfills the obligation under this chapter of the school city to provide remediation services to a student.
(f) If a student who has received a remediation subsidy does not complete a remediation program, the provider of remediation services shall refund the remediation subsidy on a pro rata basis to the school city.
As added by P.L.1-2005, SEC.9.



CHAPTER 15. ACADEMIC RECEIVERSHIP

IC 20-25-15-1
Placement of school in academic receivership
Sec. 1. In addition to the consequences of IC 20-31-9, the board shall place a school in the school city in academic receivership if the school fails for any two (2) consecutive school years to meet student performance improvement levels.
As added by P.L.1-2005, SEC.9.

IC 20-25-15-2
Required evaluations
Sec. 2. Before August 1 of a school year for which a school is placed in academic receivership, the superintendent and the board shall require the following:
(1) Evaluation of each administrator at the school.
(2) Evaluation of each teacher at the school.
(3) Evaluation of the school's educational plan.
(4) Consideration of:
(A) personnel;
(B) management;
(C) plan; and
(D) policy;
changes for the school to improve student performance at the school.
(5) Identification of significant;
(A) management;
(B) personnel;
(C) plan; or
(D) policy;
changes that in the board's judgment must be implemented to improve the school's performance.
As added by P.L.1-2005, SEC.9.

IC 20-25-15-3
Actions to raise school's level of performance
Sec. 3. (a) If a school is placed in academic receivership, the superintendent and the board must take action to raise the school's level of performance.
(b) In addition to the consequences of IC 20-31-9, the actions that the superintendent and the board may take to raise the performance of a school in academic receivership include the following:
(1) Shifting resources of the school city to the school.
(2) Changing or removing:
(A) the school principal;
(B) teachers;
(C) administrators; or
(D) other staff.
(3) Establishing a new educational plan for the school.         (4) Requiring the superintendent or another school city appointee to administer the school until the academic receivership status of the school is removed.
(5) Contracting with a:
(A) for-profit organization;
(B) nonprofit organization; or
(C) individual;
to manage the school.
(6) Closing the school.
(7) Any other management, personnel, or policy changes that the superintendent and board expect in the following school year to:
(A) raise the performance of the school; and
(B) avoid continuing academic receivership status for the school.
(c) If this chapter is inconsistent with any other law relating to:
(1) education;
(2) teachers; or
(3) common schools;
this chapter governs.
As added by P.L.1-2005, SEC.9.



CHAPTER 16. ADDITIONAL POWERS TO MODIFY POLICIES AND WAIVE REQUIREMENTS, LEASE PROPERTY, AND TRANSFER FUNDS

IC 20-25-16-1
Powers of board
Sec. 1. To provide the board with the necessary flexibility and resources to carry out this article, the following apply:
(1) The board may:
(A) eliminate or modify existing policies;
(B) create new policies; and
(C) alter policies;
subject to this article and the plan developed under IC 20-25-10.
(2) IC 20-29 applies to the school city, except for the provision of IC 20-29-6-7(a) that requires any items included in the 1972-1973 agreements between an employer school corporation and an employee organization to continue to be bargainable.
(3) The board may waive the following statutes and rules for any school in the school city without administrative, regulatory, or legislative approval:
(A) The following rules concerning curriculum and instructional time:
511 IAC 6.1-3-4
511 IAC 6.1-5-0.5
511 IAC 6.1-5-1
511 IAC 6.1-5-2.5
511 IAC 6.1-5-3.5
511 IAC 6.1-5-4.
(B) 511 IAC 6.1-4-1 concerning student/teacher ratios.
(C) The following statutes and rules concerning textbooks and rules adopted under the statutes:
IC 20-20-5-1 through IC 20-20-5-4
IC 20-20-5-23
IC 20-26-12-1
IC 20-26-12-2
IC 20-26-12-24
IC 20-26-12-26
IC 20-26-12-28
511 IAC 6.1-5-5.
(D) 511 IAC 6.1-4-2 concerning school principals.
(4) Notwithstanding any other law, a school city may do the following:
(A) Lease school transportation equipment to others for nonschool use when the equipment is not in use for a school city purpose.
(B) Establish a professional development and technology fund to be used for:
(i) professional development; or
(ii) technology, including video distance learning.
(C) Transfer funds obtained from sources other than state or

local government taxation to any account of the school corporation, including a professional development and technology fund established under clause (B).
(5) Transfer funds obtained from property taxation to the general fund and the school transportation fund, subject to the following:
(A) The sum of the property tax rates for the general fund and the school transportation fund after a transfer occurs under this subdivision may not exceed the sum of the property tax rates for the general fund and the school transportation fund before a transfer occurs under this subdivision.
(B) This subdivision does not allow a school corporation to transfer to any other fund money from the debt service fund.
As added by P.L.1-2005, SEC.9. Amended by P.L.2-2006, SEC.116.






ARTICLE 26. SCHOOL CORPORATIONS: GENERAL ADMINISTRATIVE PROVISIONS

CHAPTER 1. APPLICABILITY

IC 20-26-1-1
Applicability to all school corporations
Sec. 1. IC 20-26-1 through IC 20-26-5 and IC 20-26-7 apply to all school corporations.
As added by P.L.1-2005, SEC.10.



CHAPTER 2. DEFINITIONS

IC 20-26-2-1
Applicability
Sec. 1. Notwithstanding IC 20-18-2, the definitions in this chapter apply in IC 20-26-1 through IC 20-26-5 and IC 20-26-7.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-2
"Governing body"
Sec. 2. "Governing body" refers to the board of commissioners charged by law with the responsibility of administering the affairs of a school corporation, including a:
(1) board of school commissioners;
(2) metropolitan board of education;
(3) board of school trustees; or
(4) board of trustees.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-3
"Member"
Sec. 3. "Member" means a member of a governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-4
"School corporation"
Sec. 4. "School corporation" means a local public school corporation established under Indiana law, including a:
(1) school city;
(2) school town;
(3) metropolitan school district;
(4) consolidated school corporation;
(5) county school corporation;
(6) community school corporation; and
(7) united school corporation.
The term does not include a school township.
As added by P.L.1-2005, SEC.10.

IC 20-26-2-5
"School purposes"
Sec. 5. "School purposes" means the general purposes and powers specified in IC 20-26-5-1 and IC 20-26-5-4. However, the delineation of a specific power in IC 20-26-5-4 is not a limitation on the general powers and purposes set out in IC 20-26-5-1.
As added by P.L.1-2005, SEC.10.



CHAPTER 3. HOME RULE

IC 20-26-3-1
State policy
Sec. 1. Notwithstanding any other law and subject to section 7 of this chapter, the policy of the state is to grant to each school corporation all the powers needed for the effective operation of the school corporation.
As added by P.L.1-2005, SEC.10.



CHAPTER 4. ORGANIZATION AND OPERATION OF GOVERNING BODY

IC 20-26-4-1
Organization; treasurer; duties; electronic funds transfer; executive secretary
Sec. 1. (a) As used in this section, "electronic funds transfer" means a transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephone, or computer or magnetic tape to order, instruct, or authorize a financial institution to debit or credit an account.
(b) The governing body of each school corporation shall organize by electing:
(1) a president;
(2) a vice president; and
(3) a secretary;
each of whom is a different member, not more than fifteen (15) days after the commencement date of the members' terms of office, as provided in section 4 of this chapter.
(c) A governing body shall, at the time that officers are elected under subsection (b), appoint a treasurer of the governing body and of the school corporation who is a person, other than the superintendent of schools, who is not a member of the governing body. The treasurer may, with the approval of the governing body, appoint a deputy who must be a person, other than the superintendent of schools, who is not a member of the governing body and who has the same powers and duties as the treasurer, or lesser duties as provided by the governing body by rule.
(d) The treasurer is the official custodian of all funds of the school corporation and is responsible for the proper safeguarding and accounting for the funds. The treasurer shall:
(1) issue a receipt for money received by the treasurer;
(2) deposit money described in subdivision (1) in accordance with the laws governing the deposit of public funds; and
(3) issue all warrants in payment of expenses lawfully incurred on behalf of the school corporation. However, except as otherwise provided by law, warrants described in this subdivision must be issued only after proper allowance or approval by the governing body. The governing body may not require an allowance or approval for amounts lawfully due in payment of indebtedness or payments due the state, the United States government, or agencies and instrumentalities of the state or the United States government.
A verification, other than a properly itemized invoice, may not be required for any claim of one hundred dollars ($100) or less. A claim that exceeds one hundred dollars ($100) is sufficient as to form if the bill or statement for the claim has printed or stamped on the face of the bill or statement a verification of the bill or statement in language approved by the state board of accounts.     (e) Notwithstanding subsection (d), a treasurer may transact school corporation financial business with a financial institution or a public retirement fund through the use of electronic funds transfer. The treasurer must provide adequate documentation to the governing body of transfers made under this subsection. This subsection applies only to agreements for joint investment of money under IC 5-13-9 and to payments to:
(1) the Indiana state teachers' retirement fund; or
(2) the public employees' retirement fund;
from participating employers.
(f) A treasurer is not personally liable for an act or omission occurring in connection with the performance of the duties set forth in this section, unless the act or omission constitutes gross negligence or an intentional disregard of the treasurer's duties.
(g) A governing body may establish the position of executive secretary to the governing body. The executive secretary:
(1) must be an employee of the school corporation;
(2) may not be a member of the governing body; and
(3) must be appointed by the governing body upon the recommendation of the superintendent of the school corporation.
The governing body shall determine the duties of the executive secretary, which may include all or part of the duties of the secretary of the board.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-2
Oath of members
Sec. 2. A person elected or selected to be a member of a governing body shall take the following oath before taking office:
"I solemnly swear (or affirm) that I will support the Constitution of the United States of America, the Constitution of the State of Indiana, and the laws of the United States and the State of Indiana. I will faithfully execute the duties of my office as a member of this governing body, so help me God."
However, the governing body may provide for additional provisions to the oath that the governing body considers appropriate for the office.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-3
Regular, statutory, and special meetings
Sec. 3. (a) Regular meetings must be held by each governing body at a time and place established by resolution of the board or may be incorporated in the rules provided in IC 20-26-5-4. A notice need not be given a member for holding or taking any action at a regular meeting.
(b) If a meeting is held according to a procedure set forth by statute or rule and if publication of notice of the meeting is required, notice of the meeting is not required and need not be given a member

for holding or taking any action at the meeting contemplated by the notice. The meeting must be held at the time and place specified in the published notice.
(c) Special meetings of a governing body must be held on call by the governing body's president or by the superintendent of the school corporation. The call must be evidenced by a written notice specifying the date, time, and place of the meeting, delivered to each member personally or sent by mail or telegram so that each member has at least seventy-two (72) hours notice of the special meeting. Special meetings must be held at the regular meeting place of the board.
(d) All meetings of a governing body must be open to the public to the extent required by IC 5-14-1.5. The governing body shall comply with IC 5-14-1.5.
(e) If notice of a meeting is required and each member of a governing body has waived notice of the meeting, as provided in this subsection, notice of the meeting is not necessary. Waiver of notice of a meeting by a member consists of the following:
(1) The member's presence at the meeting.
(2) The member's execution of a written notice waiving the date, time, and place of the meeting, executed either before or after the meeting. However, if notice is executed after the meeting, the waiver must also state in general terms the purpose of the meeting. If a waiver specifies that the waiver was executed before the meeting, third persons are entitled to rely on the statement.
(f) At a meeting of the governing body, a majority of the members constitutes a quorum. Action may not be taken unless a quorum is present. Except where a larger vote is required by statute or rule with respect to any matter, a majority of the members present may adopt a resolution or take any action.
(g) All meetings of the governing body for the conduct of business must be held within the school corporation, except as follows:
(1) Meetings may be held at the administrative offices of the school corporation if the offices are outside the geographic limits of the school corporation but are within a county where all or a part of the school corporation is located.
(2) Meetings may be held at a place where the statute or rule according to which a statutory meeting is held permits meeting outside the school corporation, as may occur when the meeting is held jointly with another governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-4
Commencement and termination of terms of office; vacancies
Sec. 4. (a) This section does not apply to a school city of the first class or to a school corporation succeeding to all or the major part in area of a school city of the first class.
(b) The commencement and termination of terms of members of a governing body are as follows:         (1) Except as provided in subdivision (2), the governing body of each school corporation shall determine whether the term of office for the governing body's members extends from January 1 to December 31 or from July 1 to June 30. A governing body that makes a change in the commencement date of the governing body's members' terms shall report the change to the state board before August 1 preceding the year in which the change takes place. An ex officio member of a governing body shall take office at the time the ex officio member takes the oath of the office by virtue of which the ex officio member is entitled to become an ex officio member.
(2) In a county having a population of more than four hundred thousand (400,000), the terms of office for the members of a governing body, whether elected or appointed, commence on July 1 of the year in which the members are to take office under the plan, resolution, or law under which the school corporation is established, and terminate on the June 30 of the final year of the term for which the members are to serve under the plan, resolution, or law.
(c) If a vacancy in the membership of a governing body occurs for any reason (including the failure of a sufficient number of petitions for candidates for governing body membership being filed for an election and whether the vacancy was of an elected or appointed member), the remaining members of the governing body shall by majority vote fill the vacancy by appointing a person from within the boundaries of the school corporation, with the residence and other qualifications provided for a regularly elected or appointed board member filling the membership, to serve for the term or the balance of the term. However, this subsection does not apply to a vacancy:
(1) of a member who serves on a governing body in an ex officio capacity; or
(2) a vacancy in an appointed board membership if a plan, resolution, or law under which the school corporation operates specifically provides for filling vacancies by the appointing authority.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-4.5
School board vacancy because of member's death
Sec. 4.5. (a) This section applies to a school corporation subject to section 4 of this chapter.
(b) The definitions in IC 3-5-2 apply to this section.
(c) If a vacancy in a school board office exists because of the death of a school board member, the remaining members of the governing body shall meet and select an individual to fill the vacancy after the secretary of the governing body receives notice of the death under IC 5-8-6 and in accordance with section 4 of this chapter.
As added by P.L.119-2005, SEC.33.

IC 20-26-4-5 Treasurer's bond
Sec. 5. For each school year commencing July 1, the treasurer of each governing body and the governing body's school corporation and a deputy treasurer, if so appointed, shall give a bond for the faithful performance of the treasurer's and deputy treasurer's duties written by an insurance company licensed to do business in Indiana, in an amount determined by the governing body. The treasurer shall be responsible under the treasurer's bond for the acts of a deputy treasurer appointed as provided in section 1 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-6
Bids for purchase of supplies or equipment
Sec. 6. (a) The governing body of any school corporation may designate a committee of at least two (2) of the governing body's members, or a committee of not less than two (2) employees of the school corporation, to open and tabulate bids:
(1) in connection with the purchase of supplies, material, or equipment;
(2) for the construction or alteration of a building or facility; or
(3) for any similar purpose.
(b) Bids described in subsection (a):
(1) may be opened by the committee at the time and place fixed by the advertisement for bids;
(2) must be read aloud and tabulated publicly, to the extent required by law for governing bodies; and
(3) must be available for inspection.
(c) The bids described in subsection (a) must be reported to and the tabulation entered upon the records of the governing body at the governing body's next meeting following the bid opening.
(d) A bid described in subsection (a) may not be accepted or rejected by the committee, but the bid must be accepted or rejected solely by the governing body in a board meeting open to the public as provided in section 3 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-7
Compensation of governing body members
Sec. 7. (a) Except as provided in IC 20-25-3-3, the governing body of a school corporation by resolution has the power to pay each member of the governing body a reasonable amount for service as a member, not to exceed:
(1) two thousand dollars ($2,000) per year; and
(2) a per diem not to exceed the rate approved for members of the board of school commissioners under IC 20-25-3-3(d).
(b) If the members of the governing body are totally comprised of appointed members, the appointive authority under IC 20-23-4-28(e) shall approve the per diem rate allowable under subsection (a)(2) before the governing body may make the payments.
(c) To make a valid approval under subsection (b), the appointive

authority must approve the per diem rate with the same endorsement required under IC 20-23-4-28(f) to make the appointment of the member.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-8
Approval of contracts
Sec. 8. Notwithstanding any other law, the president and secretary of the governing body of a school corporation are entitled, on behalf of the school corporation, to sign any contract, including employment contracts and contracts for goods and services. However, each contract must be approved by a majority of all members of the governing body. In the absence of either the president or secretary of the governing body, the vice president is entitled to sign the contracts with the officer who is present.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-9
Disqualification on basis of age prohibited
Sec. 9. An individual who is at least twenty-one (21) years of age and is otherwise eligible to assume office as a member of a governing body may not be disqualified on the basis of age.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-10
Property ownership not qualification
Sec. 10. Property ownership is not a qualification for serving as a member of a governing body.
As added by P.L.1-2005, SEC.10.

IC 20-26-4-11
Ineligibility of teachers and noncertificated employees
Sec. 11. In addition to any other eligibility requirements for members of the governing body of a school corporation as set forth in law, an individual who is employed as a teacher or as a noncertificated employee (as defined in IC 20-29-2-11) of the school corporation may not be a member of the governing body of the school corporation.
As added by P.L.1-2005, SEC.10.



CHAPTER 5. GENERAL POWERS AND DUTIES

IC 20-26-5-1
Power and purpose to conduct various education programs
Sec. 1. (a) A school corporation shall:
(1) conduct an educational program for all children who reside within the school corporation in kindergarten and in grades 1 through 12; and
(2) provide each preschool child with a disability with an appropriate special education as required under IC 20-35-4-9 only if the general assembly appropriates state funds for preschool special education.
(b) A school corporation may:
(1) conduct an educational program for adults and children at least fourteen (14) years of age who do not attend a program described in subsection (a);
(2) provide instruction in vocational, industrial, or manual training;
(3) provide libraries for the schools of the school corporation;
(4) provide public libraries open and free for the use and benefit of the residents and taxpayers of the school corporation where permitted by law;
(5) provide vacation school and recreational programs;
(6) conduct other educational or other activities as are permitted or required to be performed by law by any school corporation; and
(7) provide a school age child care program that operates during periods when school is in session for students who are enrolled in a half-day kindergarten program.
(c) A school corporation shall develop a written policy that provides for:
(1) the implementation of a school age child care program for children who attend kindergarten through grade 6 that, at a minimum, operates after the school day and may include periods before school is in session or periods when school is not otherwise in session (commonly referred to as a latch key program) and is offered by the school corporation; or
(2) the availability of the school corporation's buildings or parts of the school corporation's buildings to conduct the type of program described in subdivision (1) by a nonprofit organization or a for-profit organization.
(d) The written policy required under subsection (c) must address compliance with certain standards of reasonable care for children served by a child care program offered under subsection (c), including:
(1) requiring the offering entity to acquire a particular amount of liability insurance; and
(2) establishing maximum adult to child ratios governing the overall supervision of the children served. If a school corporation implements a child care program as described in subsection (c)(1) or enters into a contract with an entity described in subsection (c)(2) to provide a child care program, the school corporation may not assess a fee for the use of the building, and the contract between the school corporation and the entity providing the program must be in writing. However, the school corporation may assess a fee to reimburse the school corporation for providing security, maintenance, utilities, school personnel, or other costs directly attributable to the use of the building for the program. In addition, if a school corporation offers a child care program as described in subsection (c)(1), the school corporation may assess a fee to cover costs attributable to implementing the program.
(e) The powers under this section are purposes as well as powers.
As added by P.L.1-2005, SEC.10.



CHAPTER 6. REPEALED



CHAPTER 7. PROPERTY AND EMINENT DOMAIN

IC 20-26-7-1
Sale of unneeded property; disposition of proceeds
Sec. 1. (a) If a governing body of a school corporation determines that any real or personal property:
(1) is no longer needed for school purposes; or
(2) should, in the interests of the school corporation, be exchanged for other property;
the governing body may sell or exchange the property in accordance with IC 36-1-11.
(b) Money derived from the sale or exchange of property under this section shall be placed in any school fund:
(1) established under applicable law; and
(2) that the governing body considers appropriate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-2
Property damage; insurance proceeds
Sec. 2. A governing body of a school corporation may deposit insurance proceeds received as a result of damage to real or personal property in any school fund:
(1) established under applicable law; and
(2) that the governing body considers appropriate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-3
Conveyance of civic building or property authorized
Sec. 3. Any building or other property owned by a civil township may be conveyed to the corresponding school township in the manner prescribed in section 4 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-4
Petition and procedure for conveyance or transfer of civic building or property
Sec. 4. (a) To transfer or convey a building or other property from a civil township to the corresponding school township, a petition may be filed with the board of commissioners of the county in which the civil township is located that:
(1) asks for the conveyance or transfer of the building or other property;
(2) describes the nature of the building or other property to be conveyed or transferred; and
(3) contains the reasons for the conveyance or transfer.
(b) A petition must be:
(1) signed by a majority of the legal voters residing in the civil township; and
(2) filed in the office of the county auditor. When the petition is filed, the petitioners shall give a bond, with good and sufficient freehold sureties, that is payable to the state, approved by the board of county commissioners, and conditioned to pay all expenses if the board of county commissioners does not authorize the proposed conveyance or transfer.
(c) After a petition is filed, the county auditor shall give notice of the filing of the petition by publication once a week for two (2) consecutive weeks in one (1) newspaper printed and published in the county and of general circulation in the county in which the civil township is located.
(d) The board of commissioners shall:
(1) hear the petition at the next regular meeting and on the day designated in the notice; and
(2) determine all matters concerning the petition.
If the board is satisfied as to the propriety of granting the petitioners' request, the board shall make a finding to that effect and the trustee of the civil township shall convey the building or other property belonging to the civil township to the corresponding school township. The school township shall hold, control, and manage the building or other property. Expenses incurred in the conveyance of the property, if the conveyance is authorized, shall be paid out of the general funds of the civil township.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-5
Conveyance of school property to city authorized
Sec. 5. A school corporation (as defined in IC 36-1-2-17) may convey property owned by the school corporation to a civil city or other political subdivision for civic purposes if:
(1) the governing body adopts a resolution recommending the transfer and conveyance of the school property;
(2) the civil city or political subdivision agrees to accept the school property;
(3) the governing body executes a deed for the school property; and
(4) the conveyance is not for payment or other consideration.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-6
Property acquired by conditional gift or bequest; annexation
Sec. 6. A school corporation that acquires any real property by gift, devise, or bequest shall hold, use, and dispose of the real property under the terms and conditions imposed by the donor or testator.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-7
Property acquired by unconditional gift or bequest; expenditure of principal and interest
Sec. 7. (a) If a common school corporation has acquired or

acquires any personal property or real estate by gift, devise, or bequest concerning which the donor or testator, at the time of making the gift, bequest, or devise, does not include conditions or directions concerning the gift, bequest, or devise inconsistent with this section, the principal of the gifts, devises, and bequests is inviolate, but the interest, rents, incomes, issues, and profits thereof may be expended by the school corporation. The interest, rent, incomes, issues, and profits may not be devoted:
(1) to the payment of any obligation of the corporation incurred before the property was acquired;
(2) to the payment of the salaries or wages of:
(A) teachers of the branches commonly and generally taught in the public schools; or
(B) school or library officers or employees; or
(3) to purchase ordinary school furniture or supplies of the character required by the corporation to be paid for from the current income or revenue coming to it from taxes or by operation of law.
However, the interest, rents, incomes, issues, and profits may be devoted to any public educational or public library or similar purpose for which the managing board or trustee of the corporation believes adequate financial provision has not been made by law.
(b) If:
(1) the board or trustee desires to invest the principal of the gift, devise, or bequest in the erection or equipping, or both, of a building to be devoted to a special use of a public educational or library character; and
(2) the expressed will of the donor or testator will not be violated;
the principal may be used for that purpose, notwithstanding any other provision of this chapter. This subsection may not be construed to permit its use for the building or equipping of buildings for ordinary graded or high schools.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-8
Appointment of trustees to manage property acquired by gift or bequest
Sec. 8. (a) If the board of trustees or school commissioners of a corporation governed by sections 6 through 9 of this chapter desires:
(1) to appoint one (1) or more trustees to hold the title to any property, real or personal, acquired by the board or commissioners in the manner mentioned in sections 6 through 9 of this chapter, unless the wish and will of the donor or testator would be violated; and
(2) to invest the principal and pay over only the net interest, rents, issues, incomes, and profits of the fund to the school corporation for use as provided in sections 6 through 9 of this chapter;
the school corporation may name and appoint one (1) or more

trustees and to vest in the trustees the title to the property, subject to trust and powers as the school corporation may impose, not inconsistent with the expressed wish or will of the donor or testator or this chapter applicable to the property if a transfer to a trustee has not been made.
(b) However, if:
(1) the managing board of the school corporation consists of less than three (3) persons; and
(2) the school corporation elects to have the property held and managed by trustees;
the corporation shall establish the terms of the trust and make the conveyance, and the judge of the circuit court of the county in which the school corporation is domiciled shall appoint at least three (3) trustees.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-9
Purpose and construction of statutes concerning property acquired by gift or bequest
Sec. 9. (a) It is the main purpose of this chapter that the identity of the principal of gifts, bequests, and devises to the state's public schools may not be lost and that the income from investment of the gifts, bequests, and devises shall be used in giving students the public education and library advantages that could not be enjoyed if only the school and library revenue and income provided by law were available.
(b) Sections 6 through 9 of this chapter may not be construed as a limitation against the investment and reinvestment either by the school corporation itself or the trustees appointed under section 8 of this chapter, as the safety of the fund or the best interests of the recipient school corporation require.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-10
Gifts or conveyances conditioned on matching public funds; bond issue authorized
Sec. 10. (a) If a person gives or bequeaths to trustees an amount of money that exceeds five thousand dollars ($5,000) to erect a public school building or seminary in any unincorporated town, and upon the express or implied condition contained in the gift or bequest that an equal amount shall be raised by the citizens of the town or township for a like purpose, the township trustee of the township in which the town is located shall, upon the petition of a majority of the legal voters of the township, prepare, issue, and sell the bonds of the township to secure a loan of not more than fifteen thousand dollars ($15,000), in anticipation of the revenue for special school purposes, to comply with the condition attached to the gift or devise. The bonds must bear a rate of interest of not more than seven percent (7%) per annum, payable at such time, within seven (7) years after the date, as the trustee determines.     (b) Notwithstanding subsection (a), until all the bonds of any one (1) issue have been redeemed:
(1) the township trustee may not make another issue; and
(2) bonds may not be sold at a less rate than ninety-five cents ($0.95) on the dollar.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-11
Bond issue petition
Sec. 11. The whole number of votes cast for candidates for Congress at the last preceding congressional election in the township is considered to be the whole number of legal voters of the township. A majority of the names of these legal voters must be signed to the petition presented to the township trustee, to which petition shall be attached the affidavit or affidavits, as the trustee considers necessary, of a competent and credible person or persons that the signatures of all the names to the petition are genuine and that the persons who signed the petition are, as the trustee believes, legal voters of the township.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-12
Recording and preservation of bond issue petition; bond issuance
Sec. 12. (a) The township trustee shall:
(1) record the petition and the attached names in the record book of the township; and
(2) file and preserve the petition, entering into the record the date and time the petition was filed.
(b) If the township trustee is satisfied that the petition contains the names of a majority of the legal voters of the township, the township trustee shall prepare, issue, and sell bonds of the amount listed in the petition, as provided in section 10 of this chapter.
(c) The township trustee shall accurately keep a record of all proceedings concerning:
(1) the issue and sale of the bonds;
(2) to whom and for what amount the bonds are sold;
(3) the rate of interest; and
(4) the time when the bonds become due.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-13
Eminent domain; petition for appointment of appraisers
Sec. 13. If:
(1) the trustees of school corporations of a city or town believe; or
(2) the township trustee of a township believes;
it is necessary to purchase any real estate on which to build a schoolhouse, or for any other purpose connected with the real estate, the township trustee or school trustees, or a majority of them, may file a petition in the circuit court of the county asking for the

appointment of appraisers to appraise and assess the value of the real estate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-14
Eminent domain; appointment of appraisers
Sec. 14. Ten (10) days after a petition is filed under section 13 of this chapter, the court shall appoint:
(1) one (1) disinterested freeholder residing in the school corporation or township where the real estate is located; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to appraise and assess the value of the real estate. One (1) of the appraisers appointed under subdivision (2) must reside not more than fifty (50) miles from the real estate.
As added by P.L.1-2005, SEC.10. Amended by P.L.113-2006, SEC.14.

IC 20-26-7-15
Eminent domain; oath of appraisers; payment of damages; trial; appeal
Sec. 15. (a) Before making the appraisement and assessment, the appraisers shall take an oath before the clerk of the court to make a fair, true, and honest appraisement of the real estate.
(b) After taking the oath under subsection (a), the appraisers shall examine the real estate, hear evidence they consider necessary, and make a report of their appraisement to the court not more than five (5) days after their appointment.
(c) After the examination under subsection (b), the township trustee or school trustees of the school corporation, or a majority of them, may pay to the clerk of the court, for the use of the owner or owners of the real estate, the amount assessed.
(d) When the payment is made under subsection (c) and the payment is shown to the court hearing the cause:
(1) the title to the real estate vests immediately in the school corporation or school township for school purposes;
(2) the court shall cause the real estate to be conveyed to the school corporation or school township by a commissioner appointed for that purpose; and
(3) the school corporation or school township may immediately take possession of the real estate for the purpose.
(e) When the report of the appraisers is filed, any party to the action, not later than ten (10) days, may except to the amount of the appraisement and valuation of the real estate and a trial may be had on the exception before the court as other civil causes are tried. The court shall fix the amount of the appraisement and assessment, and any party to the action may appeal the judgment of the court as other civil cases are appealed.
(f) If the township trustee or school trustees, or a majority of them, except to the amount of the appraisement and assessment:
(1) the court shall convey the real estate to the school

corporation or school township;
(2) the title to the real estate vests immediately in the school corporation or school township for the purposes; and
(3) subsequent proceedings upon the exceptions affect only the amount of the appraisement and assessments.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-16
Eminent domain; offer of reasonable value to owners before petition; costs of subsequent action
Sec. 16. Before the filing of the petition, the township trustee or school trustees, or a majority of them, may offer or tender to the owner or owners of the real estate an amount considered a reasonable value for the real estate. If the amount fixed by the appraisers or by the court later becomes the same or less than the amount tendered:
(1) the cause shall be prosecuted at the cost of the owner or owners of the real estate; and
(2) upon exception to the amount fixed by the appraisers, if the exceptor does not increase the amount of the appraisement and assessment, the action on the exception shall be at the cost of the exceptor.
If an amount has not been tendered by the township trustee or school trustees, or a majority of them, and an exception is not taken, the action shall be prosecuted at the cost of the petitioners.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-17
Purchase or improvement of property and buildings for school purposes; notice to taxpayers; right to appeal
Sec. 17. (a) A school corporation may:
(1) purchase buildings or lands, or both, for school purposes; and
(2) improve the buildings or lands, or both.
(b) An existing building, other than a building obtained under IC 5-17-2 (before its repeal) or IC 4-13-1.7, permitting the purchase of suitable surplus government buildings, may not be purchased for use as a school building unless the building was originally constructed for use by the school corporation and used for that purpose for at least five (5) years preceding the acquisition as provided in this section through section 19 of this chapter.
(c) Notwithstanding this section through section 19 of this chapter limiting the purchase of school buildings, a school corporation may:
(1) purchase suitable buildings or lands, or both, adjacent to school property for school purposes; and
(2) improve the buildings or lands, or both, after giving notice to the taxpayers of the intention of the school corporation to purchase.
The taxpayers of the school corporation have the same right of appeal to the department of local government finance under the same procedure as provided for in IC 6-1.1-20-5 through IC 6-1.1-20-6. As added by P.L.1-2005, SEC.10.

IC 20-26-7-18
Authorization of bonds for purchase or improvement of property and buildings; issuance procedure
Sec. 18. A school corporation may issue and sell bonds under the general statutes governing the issuance of bonds to purchase and improve buildings or lands, or both. All laws relating to the filing of petitions, remonstrances, and objecting petitions, giving notices of the filing of petitions, the determination to issue bonds, and the appropriation of the proceeds of the bonds are applicable to the issuance of bonds under sections 17 through 19 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-19
Authorization of school and civil township bonds for purchase or improvement of property and buildings; issuance procedure
Sec. 19. (a) If:
(1) a school township whose boundaries are coterminous with the boundaries of the corresponding civil township has occupied as lessee for at least five (5) years a building constructed for its use as a school building;
(2) the township board finds that it would be in the best interests of the school township and its taxpayers for the school township to purchase the building; and
(3) the entire amount required to pay the cost of acquisition cannot be provided by the school township on account of the constitutional debt limitation;
the township board, with the approval of the township trustee, may authorize the issuance of bonds by each of the school township and the civil township to provide funds to pay the cost of acquisition of the building.
(b) The amount of the civil township bonds may not exceed the amount required to pay the cost of acquisition over and above the amount that can validly be financed by the school township for that purpose. The issuance of bonds must be authorized by separate resolutions specifying the amount, terms, and conditions of the bonds to be issued by each of the corporations. The bonds issued are the separate obligations of the corporations, respectively. The bonds must be payable at times and in amounts not later than twenty (20) years after the date of issuance as the township board may determine and shall otherwise be authorized, issued, and sold in accordance with the applicable general laws.
(c) As used in this section, "building" includes the land occupied by the school township for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-20
Off-site construction; state policy; definition
Sec. 20. (a) It is the policy of the state to promote the acquisition,

construction, and erection of school facilities by the off-site construction method so school corporations might obtain needed school facilities that, in many cases, would be denied by the higher cost of conventional construction.
(b) As used in this section through section 26 of this chapter, "off-site construction" means the fabrication and assembly of the component parts of various materials at a point other than the construction site where the parts are normally fabricated or assembled.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-21
Off-site construction; procedure for advertising for plans and specifications and for bids
Sec. 21. (a) If the governing body or officer of a school corporation determines to erect or build a school building or buildings in which off-site construction techniques are to be used, the governing body or officer shall advertise for plans and specifications and for bids covering the plans and specifications.
(b) A bidder must file the bidder's plans or specifications with its bid.
(c) The advertisement shall be published once each week for two (2) consecutive weeks in two (2) newspapers published in the school corporation. If only one (1) newspaper is published in the boundaries of the school corporation, the advertisement shall be published in that newspaper and in a newspaper of general circulation published in the county where the school corporation is located. If a newspaper is not published in the boundaries of the school corporation, the advertisement shall be published in any two (2) newspapers of general circulation published in the county where the school corporation is located. If only one (1) newspaper is published in the county where the school corporation is located, publication in one (1) newspaper is sufficient.
(d) The advertisement:
(1) must contain a description of the building or buildings to be erected and the estimated cost; and
(2) may not require plans and specifications or bids to be filed for at least four (4) weeks after the date of the last publication of the advertisement.
(e) Subject to other applicable provisions of sections 20 through 25 of this chapter, the school corporation may accept the bid of the lowest bidder submitting plans and specifications considered satisfactory by the school corporation for a building or buildings.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-22
Off-site construction; bonds
Sec. 22. A school corporation may issue and sell bonds to construct a building or buildings under the general statutes governing the issuance and sale of bonds by school corporations if not in

conflict with sections 20 through 25 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-23
Off-site construction; approval of plans and specifications before execution of contract
Sec. 23. (a) Before the execution of a contract under sections 20 through 25 of this chapter, the plans and specifications for a building or buildings, which must be prepared by an architect or engineer registered to practice in Indiana, must be submitted to:
(1) the state department of health;
(2) the division of fire and building safety; and
(3) any other agencies designated by law to pass on plans and specifications for school buildings.
(b) The plans and specifications must be approved by each agency in writing before the execution of the contract.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.327.

IC 20-26-7-24
Off-site construction; inspection of buildings; affidavit of compliance
Sec. 24. (a) After the completion of a school building or buildings erected or constructed under this chapter and before acceptance by the school corporation, the division of fire and building safety shall examine and inspect the building or buildings to determine if the requirements of the contract and the plans and specifications have been met.
(b) The division of fire and building safety shall immediately report to the school corporation any deviation from any requirements.
(c) Before final payment and settlement is made, the division of fire and building safety must file with the governing body or officer an affidavit that all requirements of the contract and of the plans and specifications have been fully and faithfully met.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.328.

IC 20-26-7-25
Off-site construction; supplemental effect of provisions
Sec. 25. Sections 20 through 24 of this chapter may not be considered to alter, amend, or repeal any other Indiana statute. However, the provisions of any other statute may not apply to proceedings under sections 20 through 24 of this chapter to the extent that the statute is inconsistent with sections 20 through 24 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-26
Duties and liabilities of school corporations with respect to municipal assessments for public improvements
Sec. 26. (a) A common school corporation:         (1) has the same powers; and
(2) is subject to the same duties and liabilities;
concerning municipal assessments for the cost of public improvements affecting the common school corporation's real estate that private owners of real estate possess or to which private owners of real estate are subject.
(b) The real estate of a common school corporation is subject to liens for municipal assessments for public improvements if the real estate:
(1) had been owned by a private owner; and
(2) would have been subject to a lien at the time the lien was attached.
(c) A penalty or an attorney's fee concerning a municipal assessment may not be collected from a school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-27
Inspection of heating systems and fuel lines used for school purposes
Sec. 27. The superintendent of a school corporation shall cause an annual inspection to be conducted of all heating systems and supporting gas, oil, propane, or any other fuel lines used for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-28
Record and report of heating system and fuel line inspection
Sec. 28. A report of the inspection described in section 27 of this chapter shall be made to the division of fire and building safety before September 1 of each year. The report shall be made on forms prescribed and approved by the division of fire and building safety.
As added by P.L.1-2005, SEC.10. Amended by P.L.1-2006, SEC.329.

IC 20-26-7-29
Condemnation of school building; exclusive procedure
Sec. 29. A school building may not be condemned and declared unfit for use for school purposes except as provided in sections 30 through 34 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-30
Condemnation of school building; petitions alleging grounds for condemnation
Sec. 30. A petition signed by:
(1) the state department of health;
(2) the state fire marshal; or
(3) at least twenty-five (25) legal residents of the school corporation in which a school building is located, at least fifteen (15) of whom are resident freeholders;
may be filed with the auditor of the county in which the school

corporation is located, alleging that the school building designated in the petition is insanitary or otherwise unfit for use for school purposes and should be condemned.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-31
Condemnation of school building; copies of petition; notice of hearing
Sec. 31. If a petition is filed under section 30 of this chapter, the auditor of the county shall do the following:
(1) Mail one (1) copy of the petition to:
(A) the county superintendent of schools; and
(B) the township trustee or the president of the board of school trustees or board of school commissioners of the school corporation in which the school building is located.
(2) Give notice by one (1) publication in each of two (2) newspapers circulating in the school corporation in which the school building is located that a hearing will be held:
(A) at a place and at a time designated in the notice;
(B) not less than ten (10) days after the date on which the notice is published;
(C) before the board of county commissioners and the county council of the county, acting jointly; and
(D) at which an interested person may appear in person or by attorney and be heard.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-32
Condemnation of school building; special session of board of commissioners and county council to conduct hearing
Sec. 32. (a) The auditor shall call a special session of the board of county commissioners and the county council to:
(1) conduct the hearing described in section 31 of this chapter; and
(2) determine the matter submitted.
(b) The chairman of the county council shall preside at the hearing.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-33
Condemnation of school building; hearing procedure; appeal
Sec. 33. (a) The hearing described in section 31 of this chapter may be adjourned from day to day.
(b) When the hearing has concluded, the board of county commissioners and county council, acting jointly, shall determine from:
(1) the evidence submitted;
(2) an inspection of the building; or
(3) both the evidence and an inspection;
if the building should be condemned.     (c) If the board of county commissioners and county council, acting jointly, determine that the building should be condemned, the board and council shall fix a date when the order of the board and council becomes effective. An appeal from the finding and determination of the board of county commissioners may be made to the circuit or superior court of the county in the same manner as appeals are taken from the board of county commissioners.
As added by P.L.1-2005, SEC.10. Amended by P.L.231-2005, SEC.32; P.L.1-2006, SEC.330.

IC 20-26-7-34
Physical condition of high school not grounds for revoking or refusing to grant commission; effect on academic standing of students
Sec. 34. (a) The state board may not:
(1) revoke the commission of a high school; or
(2) refuse to grant a commission to a high school when properly applied for;
because of the physical condition of any of the buildings in which the high school is conducted or maintained.
(b) The credits or the academic standing of a person who is a pupil in or a graduate of a high school may not be affected or determined by the physical condition of the building in which the pupil attended high school.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-35
Appeal from condemnation finding; procedure
Sec. 35. (a) A decision of the state department of health to build, change, or condemn a school building may be appealed by:
(1) a township trustee;
(2) a board of school trustees or board of school commissioners;
(3) a member of a township board; or
(4) at least ten (10) residents and taxpayers;
of a township, town, or city in which the matter involving the building, changing, or condemnation of a school building occurred. The appeal may be made to a circuit or superior court of the county in which the township is located. A final appeal may be made to any court of last resort in Indiana.
(b) The appeal must:
(1) be made in the name of the person making the appeal or in the name of the officer making the appeal; and
(2) be perfected by filing a complaint or petition:
(A) in the office of the clerk of the court to which the appeal is taken;
(B) not more than thirty (30) days after the date of final decision by the state department of health that ordered the changing, condemnation, or building of the school building was made; and
(C) that sets forth the facts being appealed.     (c) The:
(1) state department of health; and
(2) township trustee, board of school commissioners, or board of school trustees if the appeal is made by the residents and taxpayers or by a member of the township board;
shall be named as defendants in the cause of action.
(d) Notice of the filing and pendency of the appeal shall be made by serving a summons, regularly issued by the court where cause of action is pending, on the state health commissioner at least ten (10) days before the hearing of the cause.
(e) The appeal shall be tried as other civil causes are tried in Indiana. If the appeal is made by private citizens, bond approved by the court shall be given to cover costs and reasonable attorney's fees if the appeal is not sustained.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-36
School building construction or alteration; feasibility study
Sec. 36. Before the governing body exercises power granted by any law to spend more than one million dollars ($1,000,000) to build, repair, or alter school buildings that would be financed by:
(1) entering into a lease agreement under IC 20-47-2-11 through IC 20-47-2-14 or IC 20-47-3-9 through IC 20-47-3-12;
(2) issuing bonds under IC 20-48-1; or
(3) any other available method;
the governing body may order the preparation and pay the costs of a feasibility study.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.123.

IC 20-26-7-37
School building construction or alteration; hearing and notice
Sec. 37. (a) If the governing body proposes to construct, repair, or alter a school building at a cost of more than one million dollars ($1,000,000) that would be financed by:
(1) entering into a lease agreement under IC 20-47-2-11 through IC 20-47-2-14 or IC 20-47-3-9 through IC 20-47-3-12;
(2) issuing bonds under IC 20-48-1; or
(3) any other available method;
the governing body must hold a public hearing at which explanations of the potential value of the proposed project to the school corporation and to the community shall be given and at which interested parties may present testimony and questions.
(b) Notice of the hearing shall be given in accordance with IC 5-3-1. The notice must state that on a given day, time, and place, the governing body will meet to discuss and hear objections and support to the proposed construction.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.124.

IC 20-26-7-38
School building construction or alteration; resolution      Sec. 38. At the public hearing and before bids for construction of the project are invited, the governing body shall adopt a resolution that specifies the following:
(1) The educational purpose the building will serve.
(2) The estimated cost of construction, including the cost of land.
(3) Any other pertinent information, including the estimated impact on the tax rate and the proposed sources of funding.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-39
Sale or exchange of unneeded school property to state; terms of agreement
Sec. 39. (a) If:
(1) a school corporation; and
(2) the state, either in the name of the state or in the name of the trustees of an agency of the state;
each own improved or unimproved real estate that lies within the boundaries of the school corporation and that is not needed or required for the purpose for which it was acquired, the school corporation and the state may sell, trade, exchange, or convey to or with each other the unneeded real estate upon such terms and conditions mutually agreed upon and incorporated in an agreement between the trustees or board of trustees of the school corporation and the state or, if the real estate is held in the name of the trustees of an agency of the state, by the trustees.
(b) A value must be assigned to each parcel of real estate involved in the sale, trade, or exchange in the agreement. The assigned value must be the fair market value of the real estate as determined by three (3) appraisers appointed as follows:
(1) One (1) to be appointed by the board of trustees of the school corporation.
(2) One (1) to be appointed by the state or, if the real estate is held in the name of the trustees of an agency of the state, by the trustees.
(3) One (1) to be appointed by the two (2).
(c) The agreement must provide for payment by the party owning the real estate of the smaller value to the other party of the difference of value of the properties.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-40
Sale or exchange of unneeded school property to state; execution of deed
Sec. 40. Whenever:
(1) an agreement described in section 39 of this chapter is executed; and
(2) the payment of any money is made;
deeds of conveyance shall be executed by the trustees or board of trustees of the school corporation and by the state for the transfer of

state owned real estate.
As added by P.L.1-2005, SEC.10.

IC 20-26-7-41
Township schools; sale of unused school land
Sec. 41. A township trustee may, whenever:
(1) a schoolhouse is removed to a different location or a new one erected for the school in a different place; and
(2) the land where the schoolhouse is situated belongs unconditionally to the township, town, or city;
sell the land, if the trustee believes it is advantageous to the township, town, or city to do so. The township trustee shall sell the land for the highest price that can be obtained for the land. Upon payment of the purchase money to the township, town, or city, the township trustee shall execute to the purchaser a deed of conveyance, which must be sufficient to vest in the purchaser the title the township, town, or city has to the land. The money derived from the sale becomes a part of the school revenue.
As added by P.L.2-2006, SEC.125.

IC 20-26-7-42
Township schools; subsequent conveyance to correct error in prior conveyance
Sec. 42. (a) If an officer authorized to sell school land sells any lands without a title to the land, the officer or the officer's successor in office may convey other land of equal value that is agreed upon by the officer and the purchaser, purchaser's heirs, or purchaser's assigns. If an agreement is not made, the purchase money, with interest, shall be repaid to the purchaser, purchaser's heirs, purchaser's executors, purchaser's administrators, or purchaser's assigns.
(b) Purchase money may not be repaid until the prosecuting attorney has:
(1) investigated the facts of the case; and
(2) certified to the correctness of the claim.
As added by P.L.2-2006, SEC.126.

IC 20-26-7-43
Limitation on eminent domain related to replacing school destroyed by natural disaster
Sec. 43. (a) This section applies to school corporations organized and formed through reorganization under IC 20-23-4, IC 20-23-6, or IC 20-23-7 and school townships under IC 20-23-3.
(b) This section applies only when a school corporation or school township sustains loss by fire, wind, cyclone, or other disaster of all or a major part of its school building or school buildings.
(c) A school corporation or school township seeking to exercise its right of eminent domain under IC 32-24 to obtain land for use in reconstructing or replacing the school building or school buildings may not condemn more than twice the acreage established by the

state board as the minimum acreage requirement for the type of school building damaged or destroyed and being reconstructed or replaced. In determining the acreage, land already owned by the school corporation or school township that adjoins any part of the land out of which additional land is sought to be condemned shall be used in computing the total acreage for the reconstruction or replacement of the school building or school buildings under this section. The need for the additional land is subject to judicial review in the court where the condemnation action is filed and may, at the request of either party, be tried either by the court or a jury before appraisers are appointed with full rights of appeal, by either party, from the interlocutory findings.
As added by P.L.2-2006, SEC.127.

IC 20-26-7-44
Township schools; disposition of gift received to build school
Sec. 44. (a) If:
(1) a school township has acquired or acquires any personal property or money by gift, devise, or bequest;
(2) the donor or testator, at the time of making the gift, devise, or bequest does not or did not attach any conditions or directions concerning the way or manner in which the gift, devise, or bequest may or shall be used or expended for the benefit of the public schools of the school township; and
(3) a petition is signed by at least fifty (50) resident freeholders of the school township and filed before August 2 with the trustee of the school township, requesting the township board to appropriate and transfer all of the gift, devise, or bequest to a capital projects fund or debt service fund to be used for the erection of a new school building or buildings;
the trustee shall give notice to the taxpayers of the school township, by publication, that on the same day on which the township board meets to establish the tax levy for the ensuing year, all persons interested in the proposed petition may appear and be heard.
(b) If the township board grants the petition after the hearing, the township board shall appropriate and transfer all the money of the gift, devise, or bequest to a capital projects fund or debt service fund for the erection of a new school building or buildings.
(c) If any gift, devise, or bequest subject to this section consists of stocks, bonds, or other personal property, the township trustee, with the consent and approval of the township board, may sell the stocks, bonds, or other personal property for not less than the market value of the property on the day on which the property is sold.
As added by P.L.2-2006, SEC.128.



CHAPTER 8. COMMUNITY USE OF SCHOOL PROPERTY

IC 20-26-8-1
Community use of school facilities for educational and recreational activities
Sec. 1. A board of school trustees in a second or third class city, a board of school trustees of a town, or the school trustees of a school township:
(1) may, on their own initiative, and shall, upon petition as provided in section 2 of this chapter, establish and maintain for children and adults in the school buildings and on the school grounds under the custody and management of the boards or school trustees of school townships:
(A) evening schools;
(B) vacation schools;
(C) debating clubs;
(D) community centers;
(E) gymnasiums;
(F) public playgrounds;
(G) public baths; and
(H) similar activities and accommodations as determined by the boards or school trustees of school townships;
without charge to the residents of the cities, towns, or townships; and
(2) may:
(A) cooperate, by agreement, with other commissioners or boards or school trustees of school townships that have custody and management of public parks, libraries, museums, and other public buildings and grounds to provide the:
(i) equipment;
(ii) supervision;
(iii) instruction; and
(iv) oversight;
necessary to conduct public educational and recreational activities in and upon the other buildings and grounds; and
(B) pay all expenses associated with the activities from the general fund.
As added by P.L.1-2005, SEC.10.



CHAPTER 9. SCHOOL BREAKFAST AND LUNCH PROGRAMS

IC 20-26-9-1
"Participating school corporation"
Sec. 1. As used in this chapter, "participating school corporation" refers to a school corporation that includes at least one (1) qualifying school building.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-2
"Qualifying school building"
Sec. 2. (a) This subsection applies before July 1, 2007. As used in this chapter, "qualifying school building" refers to a public school building in which:
(1) at least twenty-five percent (25%) of the students who were enrolled at that school building during the prior school year qualified for free or reduced price lunches under guidelines established under 42 U.S.C. 1758(b); and
(2) lunches are served to students.
(b) This subsection applies after June 30, 2007. As used in this chapter, "qualifying school building" refers to a public school building in which:
(1) at least fifteen percent (15%) of the students who were enrolled at that school building during the prior school year qualified for free or reduced price lunches under guidelines established under 42 U.S.C. 1758(b); and
(2) lunches are served to students.
As added by P.L.1-2005, SEC.10. Amended by P.L.54-2006, SEC.1.

IC 20-26-9-3
"School"
Sec. 3. As used in this chapter, "school" means the following:
(1) An Indiana public school in which any grade from kindergarten through grade 12 is taught.
(2) A nonpublic school in which any grade from kindergarten through grade 12 is taught that is not operated for profit in whole or in part.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-4
"School board"
Sec. 4. As used in this chapter, "school board" means:
(1) when applicable to a public school of Indiana, the board of school trustees, board of school commissioners, school board of incorporated towns and cities, and township school trustees; or
(2) when applicable to a school other than a public school, a person or agency in active charge and management of the school.
As added by P.L.1-2005, SEC.10.
IC 20-26-9-5
"School breakfast program"
Sec. 5. As used in this chapter, "school breakfast program" refers to a program under which breakfast is served at a qualifying school building on a nonprofit basis to students enrolled at the qualifying school building.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-6
"School lunch program"
Sec. 6. As used in this chapter, "school lunch program" means a program under which lunches are served by a school in Indiana on a nonprofit basis to children in attendance, including any program under which a school receives assistance out of funds appropriated by the Congress of the United States.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-7
Authority of state superintendent to accept and disburse federal aid for school lunch programs
Sec. 7. (a) The state superintendent may accept and direct the disbursement of funds appropriated by any act of the United States Congress and apportioned to the state for use in connection with school lunch programs.
(b) The state superintendent shall deposit all funds received from the federal government with the treasurer of state in a special account or accounts to facilitate the administration of the program. The treasurer of state shall make disbursements from the account or accounts upon direction of the state superintendent.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-8
Establishment and operation of school lunch programs
Sec. 8. (a) The state superintendent may enter into agreements with a school board or with any other agency or person, prescribe regulations, employ personnel, and take any action that the state superintendent may consider necessary to provide for the establishment, maintenance, operation, and expansion of a school lunch program and to direct the disbursement of federal and state funds under any federal or state law.
(b) The state superintendent may give technical advice and assistance to a school corporation in connection with the establishment and operation of a school lunch program and may assist in training personnel engaged in the operation of the program. The state superintendent and any school corporation or sponsoring agency may accept any gift for use in connection with a school lunch program.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-9 Sponsoring agencies for school lunch program; appointment
Sec. 9. A governing body may:
(1) operate or, by the appointment of a sponsoring agency, provide for the operation of school lunch programs in schools under the governing body's jurisdiction;
(2) contract with respect to food, services, supplies, equipment, and facilities for the operation of the programs; and
(3) use funds disbursed under this chapter and gifts and other funds received from the sale of school lunches under the programs.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-10
Accounts and records; inspection
Sec. 10. (a) The state superintendent shall prescribe rules for keeping accounts and records and making reports by or under the supervision of a governing body.
(b) The accounts and records shall:
(1) be available for inspection and audit at all times by authorized officials; and
(2) be preserved for at least five (5) years, as the state superintendent may prescribe.
(c) The state superintendent shall conduct or cause to be conducted any audits, inspections, and administrative reviews of acts, records, and operations of a school lunch program necessary to do the following:
(1) Determine whether agreements with the governing body and rules under this chapter are being complied with.
(2) Ensure that a school lunch program is effectively administered.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-11
Studies to improve school lunch programs and promote nutritional education
Sec. 11. The state superintendent may, to the extent that funds are available and in cooperation with other appropriate agencies and organizations, do the following:
(1) Conduct studies of methods of improving and expending school lunch programs and promoting nutritional education in the schools.
(2) Conduct appraisals of the nutritive benefits of school lunch programs.
(3) Report the findings and recommendations periodically to the governor.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-12
Authority to operate school kitchens and lunchrooms; appropriations; state aid contingent on federal aid      Sec. 12. (a) School cities, school townships, school towns, and joint districts may:
(1) establish, equip, operate, and maintain school kitchens and school lunchrooms for the improvement of the health of students and for the advancement of the educational work of their respective schools;
(2) employ all necessary directors, assistants, and agents; and
(3) appropriate funds for the school lunch program.
Participation in a school lunch program under this chapter is discretionary with the governing board of a school corporation.
(b) If federal funds are not available to operate a school lunch program:
(1) the state may not participate in a school lunch program; and
(2) money appropriated by the state for that purpose and not expended shall immediately revert to the state general fund.
(c) Failure on the part of the state to participate in the school lunch program does not invalidate any appropriation made or school lunch program carried on by a school corporation by means of gifts or money raised by tax levy under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-13
Implementation of school breakfast program
Sec. 13. The governing body of a participating school corporation shall implement or contract for the implementation of a school breakfast program at each qualifying school building within the school corporation's boundaries.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-14
Compliance with national school breakfast program participation requirements
Sec. 14. A governing body shall implement the governing body's breakfast program in compliance with the requirements for participation in the national school breakfast program under 42 U.S.C. 1773 et seq.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-15
Assistance of department
Sec. 15. The department shall assist each participating school corporation in implementing the school's breakfast program and in making all appropriate applications to the federal government for available financial assistance on behalf of the participating school corporation.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-16
Department to monitor programs and maintain records
Sec. 16. The department shall monitor the school breakfast

programs required under this chapter and maintain complete and accurate records of the programs.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-17
Department to establish guidelines
Sec. 17. (a) The department shall establish guidelines to implement this chapter.
(b) The state board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-9-18
School health advisory councils
Sec. 18. (a) Before July 1, 2007, each school board shall establish a coordinated school health advisory council (referred to as the "advisory council" in this section). The advisory council may review the corporation's wellness policies on a yearly basis and suggest to the school board for approval changes to the policies that comply with the requirements of federal Public Law 108-265 and IC 5-22-15-24(c) before July 1 of each year. The advisory council must hold at least one (1) hearing at which public testimony about the local wellness policy being developed is allowed.
(b) The school board shall appoint the members of the advisory council, which must include the following:
(1) Parents.
(2) Food service directors and staff.
(3) Students.
(4) Nutritionists or certified dietitians.
(5) Health care professionals.
(6) School board members.
(7) A school administrator.
(8) Representatives of interested community organizations.
(c) The school board shall adopt a school district policy on child nutrition and physical activity that takes into consideration recommendations made by the advisory council.
(d) The department shall, in consultation with the state department of health, provide technical assistance to the advisory councils, including providing information on health, nutrition, and physical activity, through educational materials and professional development opportunities. The department shall provide the information given to an advisory council under this subsection to a school or parent upon request.
As added by P.L.54-2006, SEC.2.

IC 20-26-9-19
Food and beverage items sold to students; nutritional values
Sec. 19. (a) This section does not apply to a food or beverage item that is:
(1) part of a school lunch program or school breakfast program;         (2) sold in an area that is not accessible to students;
(3) sold after normal school hours; or
(4) sold or distributed as part of a fundraiser conducted by students, teachers, school groups, or parent groups, if the food or beverage is not intended for student consumption during the school day.
However, this section applies to a food or beverage item that is sold in the a la carte line of a school cafeteria and is not part of the federal school lunch program or federal school breakfast program.
(b) A vending machine at an elementary school that dispenses food or beverage items may not be accessible to students.
(c) At least fifty percent (50%) of the food items available for sale at a school or on school grounds must qualify as better choice foods and at least fifty percent (50%) of the beverage items available for sale at a school or on school grounds must qualify as better choice beverages. Food and beverage items are subject to the following for purposes of this subsection:
(1) The following do not qualify as better choice beverages:
(A) Soft drinks, punch, iced tea, and coffee.
(B) Fruit or vegetable based drinks that contain less than fifty percent (50%) real fruit or vegetable juice or that contain additional caloric sweeteners.
(C) Except for low fat and fat free chocolate milk, drinks that contain caffeine.
(2) The following qualify as better choice beverages:
(A) Fruit or vegetable based drinks that:
(i) contain at least fifty percent (50%) real fruit or vegetable juice; and
(ii) do not contain additional caloric sweeteners.
(B) Water and seltzer water that do not contain additional caloric sweeteners.
(C) Low fat and fat free milk, including chocolate milk, soy milk, rice milk, and other similar dairy and nondairy calcium fortified milks.
(D) Isotonic beverages.
(3) Food items that meet all the following standards are considered better choice foods:
(A) Not more than thirty percent (30%) of their total calories are from fat.
(B) Not more than ten percent (10%) of their total calories are from saturated and trans fat.
(C) Not more than thirty-five percent (35%) of their weight is from sugars that do not occur naturally in fruits, vegetables, or dairy products.
(d) A food item available for sale at a school or on school grounds may not exceed the following portion limits if the food item contains more than two hundred ten (210) calories:
(1) In the case of potato chips, crackers, popcorn, cereal, trail mixes, nuts, seeds, dried fruit, and jerky, one and seventy-five hundredths (1.75) ounces.         (2) In the case of cookies and cereal bars, two (2) ounces.
(3) In the case of bakery items, including pastries, muffins, and donuts, three (3) ounces.
(4) In the case of frozen desserts, including ice cream, three (3) fluid ounces.
(5) In the case of nonfrozen yogurt, eight (8) ounces.
(6) In the case of entree items and side dish items, including french fries and onion rings, the food item available for sale may not exceed the portion of the same entree item or side dish item that is served as part of the school lunch program or school breakfast program.
(e) A beverage item available for sale at a school or on school grounds may not exceed twenty (20) ounces.
As added by P.L.54-2006, SEC.3.



CHAPTER 10. JOINT PROGRAMS AND PERSONNEL

IC 20-26-10-1
"Joint program"
Sec. 1. As used in sections 2 through 9 of this chapter, "joint program" means the joint employment of personnel, joint purchase of supplies or other material, or joint purchase or lease of equipment, joint lease of land or buildings, or both, or joint construction of, remodeling of, or additions to school buildings, by two (2) or more school corporations, for a particular program or purpose. The term includes the joint investment of money under IC 5-13, data processing operations, vocational education, psychological services, audiovisual services, guidance services, special education, and joint purchasing related to the acquisition of supplies or equipment that are not to be used jointly.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-2
"Participating school corporation"
Sec. 2. As used in sections 3 through 9 of this chapter, "participating school corporations" means all school corporations engaging in a joint program.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-3
Joint programs authorized; contents of agreement
Sec. 3. (a) Two (2) or more school corporations acting through their respective governing bodies may engage in joint programs under a written agreement executed by all participating school corporations.
(b) The agreement shall do the following:
(1) Designate the type of purchases, leases, or investments to be made.
(2) Prescribe the manner of approving persons employed under the joint program.
(3) Designate the type of construction, remodeling, or additions to be made on the school buildings.
(4) Provide for the organization, administration, support, funding, and termination of the program, subject to the provisions of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-4
Administration and supervision of joint program
Sec. 4. An agreement shall designate one (1) of the participating school corporations to administer and supervise the joint program, including receiving and disbursing funds, executing documents, and maintaining records under this chapter and the agreement between the participating school corporations. As added by P.L.1-2005, SEC.10.

IC 20-26-10-5
Teachers without prior service; employment by joint program
Sec. 5. (a) A teacher employed in a joint program who does not have existing years of service in one (1) of the member corporations of the joint program is considered to have been employed as a teacher by the governing body that is administering the joint program at the time that the teacher is first employed by the joint program.
(b) The teacher is entitled to the same rights and privileges as set forth in IC 20-28-6 through IC 20-28-10 as if employed as a regular teacher by the governing body that is administering the joint program at the time that the teacher is first employed by the joint program.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-6
Teachers with prior service; employment by joint program
Sec. 6. A teacher who has existing years of service in one (1) of the member school corporations of the joint program shall retain the same rights and privileges as set forth in IC 20-28-6 through IC 20-28-10 as if still employed as a teacher in the school corporation in which the teacher has already acquired years of service.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-7
Loss of joint program teaching jobs
Sec. 7. (a) A teacher who loses the teacher's job in a joint program because of:
(1) a reduction in services;
(2) a reorganization;
(3) the discontinuance of the joint program; or
(4) a withdrawal in whole or in part of a participating school from the joint program;
shall be accorded the same rights that are provided under IC 20-35-5-11 for teachers from special education cooperatives.
(b) A teacher who:
(1) is employed in a joint program under this chapter;
(2) loses the teacher's job in the joint program as described in subsection (a); and
(3) subsequently is employed by a participating school corporation as described in subsection (a);
retains the rights and privileges under IC 20-28-6 through IC 20-28-10 that the teacher held at the time the teacher lost the job in the joint program as described in subdivision (2).
As added by P.L.1-2005, SEC.10.

IC 20-26-10-8
Joint services, leasing, construction, and supply fund
Sec. 8. (a) The governing bodies of participating school

corporations may pay into a joint fund, known as the joint services, leasing, construction, and supply fund, an amount set forth in the written agreement under section 3 of this chapter. Each governing body shall budget and appropriate funds for the joint program from the school corporation's general fund in accordance with laws governing the use of the general fund.
(b) The joint services, leasing, construction, and supply fund shall be held by the governing body of the school corporation designated in the written agreement to administer and supervise the joint program. The designated governing body shall receive, disburse, and maintain an account for the fund in the same manner as prescribed for other funds of the governing body and under the written agreement but without any further or additional appropriation of the funds. The designated governing body shall:
(1) make a complete and detailed financial report of all receipts and disbursements not later than thirty (30) days after the end of each school year; and
(2) furnish copies of the report to the governing bodies of all other participating school corporations.
The reports required under this section are supplementary to and do not supersede or repeal the requirements for publication of annual reports of certain school corporations as provided by IC 5-3-1.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.129.

IC 20-26-10-9
Joint investment fund; administration; designated depositories
Sec. 9. (a) The governing bodies of participating school corporations may pay into a joint fund, to be known as the joint investment fund, all or part of the money the governing bodies may otherwise invest under IC 5-13-9. The fund shall be administered by the governing body of the school corporation designated in the written agreement under section 3 of this chapter. The designated governing body shall receive, invest, maintain an account for, and disburse the fund in the same manner as prescribed for other funds for the governing body representing money available for investment and in accordance with the written agreement.
(b) With respect to an investment described in IC 5-13-9, quotes may be solicited and received orally, and the investment shall be made with the designated depository that submitted the highest quote. If two (2) or more designated depositories submit the highest quote, the investment shall be made either:
(1) by dividing the investment among the depositories so as not to lose the benefits of the quotes received; or
(2) if division is not practicable, by lot.
(c) The designated depository holding the investment shall remit to the governing body administering the joint program any money due under the investment on the date the investment matures and in the manner directed by the governing body. A designated depository participating in an agreement for joint investment of money under IC 5-13 shall provide a detailed accounting of the transactions as

required for audit purposes by the state board of accounts.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-10
Joint employment of professional personnel; joint purchase of supplies and equipment
Sec. 10. Two (2) or more school corporations within a county may through their respective school trustees and boards engage in any of the following:
(1) Joint employment of professional personnel.
(2) Joint purchases of necessary supplies, equipment, and other materials that the participating school officers consider proper to the operation of their respective schools.
The cost of these services and purchases to participating corporations shall be determined by their proportionate use in the schools of participating corporations. The county superintendent of schools is the administrator of these joint activities.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-11
Joint service and supply fund; authorization; reports
Sec. 11. (a) A county board of education may authorize the county superintendent of schools to establish a joint service and supply fund, into which fund the participating school corporations shall pay their proportionate share under an agreement for the joint services and supplies in which the school corporations are interested. The county superintendent of schools may disburse from the service and supply fund proper expenditures to pay salaries of jointly employed personnel and other joint service expenditures.
(b) The county superintendent of schools shall keep a complete written accounting of all receipts and disbursements related to the joint service and supply fund in a form approved by the state board of accounts. The accounting shall be audited by the state board of accounts. The county superintendent of schools shall make a complete and detailed financial report of all receipts and disbursements in the joint service and supply fund at the end of each fiscal year and shall furnish copies of the report to all participating school corporations.
As added by P.L.1-2005, SEC.10.

IC 20-26-10-12
Purchasing and bidding rules
Sec. 12. The purchasing of equipment, supplies, and materials shall be under the same laws and regulations as the purchasing would be if it were by a single school corporation. However, the bids shall be submitted by the superintendent of county schools to the participating corporations for approval.
As added by P.L.1-2005, SEC.10.



CHAPTER 11. LEGAL SETTLEMENT AND TRANSFER OF STUDENTS; TRANSFER TUITION

IC 20-26-11-1
"Residence", "resides", and comparable terms
Sec. 1. As used in this chapter with respect to legal settlement, transfers, and the payment of tuition, the words "residence", "resides", or other comparable language means a permanent and principal habitation that an individual uses for a home for a fixed or indefinite period, at which the individual remains when not called elsewhere for work, studies, recreation, or other temporary or special purpose. These terms are not synonymous with legal domicile. Except as provided in section 2(3) of this chapter, where a court order grants an individual custody of a student, the residence of the student is where that individual resides.
As added by P.L.1-2005, SEC.10. Amended by P.L.13-2006, SEC.1.



CHAPTER 12. TEXTBOOKS

IC 20-26-12-1
Mandatory purchase and rental; public school students
Sec. 1. (a) Except as provided in subsections (b) and (c) and notwithstanding any other law, each governing body shall purchase from a contracting publisher, at a price equal to or less than the net contract price, the textbooks adopted by the state board and selected by the proper local officials, and shall rent these textbooks to each student enrolled in a public school that is:
(1) in compliance with the minimum certification standards of the board; and
(2) located within the attendance unit served by the governing body.
(b) This section does not prohibit the purchase of textbooks at the option of a student or the providing of free textbooks by the governing body under sections 6 through 21 of this chapter.
(c) This section does not prohibit a governing body from suspending the operation of this section under a contract entered into under IC 20-26-15.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-2
Purchase and rental; rental fee; limitations
Sec. 2. (a) A governing body may purchase from a contracting publisher, at a price equal to or less than the net contract price, any textbook adopted by the state board and selected by the proper local officials. The governing body may rent these textbooks to students enrolled in any public or nonpublic school that is:
(1) in compliance with the minimum certification standards of the state board; and
(2) located within the attendance unit served by the governing body.
The annual rental rate may not exceed twenty-five percent (25%) of the retail price of the textbooks.
(b) Notwithstanding subsection (a), the governing body may not assess a rental fee of more than fifteen percent (15%) of the retail price of a textbook that has been:
(1) adopted for usage by students under IC 20-20-5;
(2) extended for usage by students under IC 20-20-5-2; and
(3) paid for through rental fees previously collected.
(c) This section does not limit other laws.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-3
Obsolete textbooks; conveyance; distribution to parents or residents; storage
Sec. 3. (a) Upon a written determination by the governing body of a school corporation that a textbook is no longer scheduled for use

in the school corporation, the governing body may sell, exchange, transfer, or otherwise convey the textbook. However, before a governing body may mutilate or otherwise destroy a textbook, the governing body must first comply with the following provisions:
(1) Subsection (b).
(2) Subsection (c).
(3) Section 4 of this chapter.
(4) Section 5 of this chapter.
(b) Before a governing body may mutilate or otherwise destroy a textbook, the governing body shall provide at no cost and subject to availability one (1) copy of each textbook that is no longer scheduled for use in the school corporation to:
(1) the parent of each student who is enrolled in the school corporation and who wishes to receive a copy of the textbook; and
(2) if any textbooks remain after distribution under subdivision (1), to any resident of the school corporation who wishes to receive a copy of the textbook.
(c) If a governing body does not sell, exchange, transfer, or otherwise convey unused textbooks under subsection (a) or (b), each public elementary and secondary school in the governing body's school corporation shall provide storage for at least three (3) months for the textbooks in the school corporation. A school corporation may sell or otherwise convey the textbooks to another school corporation at any time during the period of storage.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-4
State master list; textbook requests
Sec. 4. (a) A school corporation shall compile a list of textbooks in storage under section 3 of this chapter. The list must include the names of the publishers and the number of volumes being stored. The list must be mailed to the department. The department shall maintain a master list of all textbooks being stored by school corporations.
(b) Upon request, the state superintendent shall mail to a nonprofit corporation or institution located in Indiana a list of textbooks available for access. A nonprofit corporation or institution may acquire the textbooks from the appropriate school corporation by paying only the cost of shipping and mailing.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-5
Disposal of obsolete textbooks
Sec. 5. Textbooks stored for at least three (3) months under section 3 of this chapter may not be mutilated or destroyed and must be maintained and stored according to regulations prescribed by local and state health authorities. Textbooks that have not been requested after at least three (3) months may be mutilated, destroyed, or otherwise disposed of by the school corporation.
As added by P.L.1-2005, SEC.10.
IC 20-26-12-6
Free textbooks; elementary and high school libraries; "resident student"
Sec. 6. (a) Sections 7 through 21 of this chapter apply to elementary and high school libraries that contain free textbooks. The textbooks must be adopted by the board and selected by the proper local officials.
(b) As used in sections 6 through 21 of this chapter, "resident student" means a student enrolled in any of the grades in any school located in a school corporation, whether the student resides there or is transferred there for school purposes.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-7
Free textbooks; voters' petition
Sec. 7. (a) If a petition requesting the establishment of an elementary school library is filed with a governing body, the governing body shall provide a library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the eight (8) grades of each elementary school. The petition must be signed by at least fifty-one percent (51%) of the registered voters of the governing body's school corporation.
(b) This subsection applies to a governing body that has established an elementary school library under subsection (a). If a petition requesting establishment of a high school library is filed with the governing body, the governing body shall provide a library containing textbooks in sufficient numbers to meet the needs of every resident student in each of the four (4) grades of each high school. The petition must be signed by at least twenty percent (20%) of the voters of the school corporation as determined by the total vote cast at the last general election for the trustee of the township, clerk of the town, or mayor of the city.
As added by P.L.1-2005, SEC.10.

IC 20-26-12-8
Form of petition
Sec. 8. A petition for an elementary or a high school library under section 7 of this chapter must be in substantially the following form:
To the governing body of the school corporation of ___________
We, the undersigned voters of the school corporation of _______ respectfully petition the governing body of the school corporation of _______ to establish an elementary school (or high school, as appropriate) library and to lend its school textbooks free of charge to the resident students of the school corporation of _____________, under IC 20-26-12.
NAME    ADDRESS    DATE
_________    _________    _________
_________    _________    _________
STATE OF INDIANA    )
)    SS: ___________ COUNTY    )
_____________ being duly sworn, deposes and says that he or she is the circulator of this petition paper and that the appended signatures were made in his or her presence and are the genuine signatures of the persons whose names they purport to be.
Signed _____________



CHAPTER 13. GRADUATION RATE DETERMINATION

IC 20-26-13-1
Applicability
Sec. 1. This chapter applies to:
(1) a public high school; and
(2) an accredited nonpublic high school.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-2
"Cohort"
Sec. 2. As used in this chapter, "cohort" refers to a class of students who:
(1) attend the same high school; and
(2) are expected to graduate from high school in the same graduation year.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-3
"Enrollment"
Sec. 3. As used in this chapter, "enrollment" means the total number of students within a grade that is reported to the department annually on:
(1) October 1; or
(2) a date specified by the department.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-4
"Expected graduation year"
Sec. 4. As used in this chapter, "expected graduation year" means the reporting year beginning three (3) years after the reporting year in which a student is first considered by a school corporation to have entered grade nine.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-5
"Graduation"
Sec. 5. (a) As used in this chapter, "graduation" means the successful completion by a student of:
(1) a sufficient number of academic credits, or the equivalent of academic credits; and
(2) the graduation examination or waiver process required under IC 20-32-3 through IC 20-32-6;
resulting in the awarding of a high school diploma or an academic honors diploma.
(b) The term does not include the granting of a general educational development diploma under IC 20-20-6.
As added by P.L.1-2005, SEC.10.
IC 20-26-13-6
"Graduation rate"
Sec. 6. As used in this chapter, "graduation rate" means the percentage of students within a cohort who graduate during their expected graduation year.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-7
"Reporting year"
Sec. 7. As used in this chapter, "reporting year" refers to the period beginning October 1 of a year and ending September 30 of the following year.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-8
"Retention"
Sec. 8. As used in this chapter, "retention" refers to the reclassification by a school corporation of a student that places the student into a cohort that has an expected graduation year after the expected graduation year of the student's initial cohort.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-9
Graduation rate determination by department
Sec. 9. Beginning with the class of students who are expected to graduate in the 2005-2006 school year, the department shall determine the graduation rate of high school students under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-13-10
Determination of graduation rate
Sec. 10. Except as provided in section 11 of this chapter, the graduation rate for a cohort in a high school is the percentage determined under STEP SEVEN of the following formula:
STEP ONE: Determine the grade 9 enrollment at the beginning of the reporting year three (3) years before the reporting year for which the graduation rate is being determined.
STEP TWO: Add:
(A) the number determined under STEP ONE; and
(B) the number of students who:
(i) have enrolled in the high school after the date on which the number determined under STEP ONE was determined; and
(ii) have the same expected graduation year as the cohort.
STEP THREE: Add:
(A) the sum determined under STEP TWO; and
(B) the number of retained students from earlier cohorts who became members of the cohort for whom the graduation rate is being determined.         STEP FOUR: Add:
(A) the sum determined under STEP THREE; and
(B) the number of students who:
(i) began the reporting year in a cohort that expects to graduate during a future reporting year; and
(ii) graduate during the current reporting year.
STEP FIVE: Subtract from the sum determined under STEP FOUR the number of students who have left the cohort for any of the following reasons:
(A) Transfer to another public or nonpublic school.
(B) Removal by the student's parents under IC 20-33-2-28 to provide instruction equivalent to that given in the public schools.
(C) Withdrawal because of a long term medical condition or death.
(D) Detention by a law enforcement agency or the department of correction.
(E) Placement by a court order or the department of child services.
(F) Enrollment in a virtual school.
(G) Graduation before the beginning of the reporting year.
(H) Leaving school, if the student attended school in Indiana for less than one (1) school year and the location of the student cannot be determined.
(I) Leaving school, if the location of the student cannot be determined and the student has been reported to the Indiana clearinghouse for information on missing children.
(J) Withdrawing from school before graduation, if the student is a high ability student (as defined in IC 20-36-1-3) who is a full-time student at an accredited institution of higher education during the semester in which the cohort graduates.
STEP SIX: Determine the total number of students who have graduated during the current reporting year.
STEP SEVEN: Divide:
(A) the number determined under STEP SIX; by
(B) the remainder determined under STEP FIVE.
As added by P.L.1-2005, SEC.10. Amended by P.L.242-2005, SEC.11; P.L.145-2006, SEC.151.

IC 20-26-13-11
Student who has left school; responsibility of state attendance officer
Sec. 11. (a) A student who has left school is not included in clauses (A) through (J) of STEP FIVE of the formula established in section 10 of this chapter unless the school corporation can provide written proof that the student has left the school for one (1) of the reasons set forth in clauses (A) through (J) of STEP FIVE of section 10 of this chapter. If the location of the student is unknown to the school, the principal of the school shall send a certified letter to the

last known address of the student, inquiring about the student's whereabouts and status. If the student is not located after the certified letter is delivered or if no response is received, the principal may submit the student's information, including last known address, parent or guardian name, student testing number, and other pertinent data to the state attendance officer. The state attendance officer, using all available state data and any other means available, shall attempt to locate the student and report the student's location and school enrollment status to the principal so that the principal can appropriately send student records to the new school or otherwise document the student's status.
(b) If a school corporation cannot provide written proof that a student should be included in clauses (A) through (J) of STEP FIVE of section 10 of this chapter, the student is considered a dropout.
As added by P.L.242-2005, SEC.12.

IC 20-26-13-12
Estimated graduation rate
Sec. 12. For each high school, the department shall calculate an estimated graduation rate that is determined by the total number of graduates for the reporting year divided by the total number of students enrolled in grade 9 at the school three (3) years before the reporting year. For any school where the difference between the estimated graduation rate and the number determined under STEP SEVEN of section 10 of this chapter is more than five percent (5%), the department shall request the data used in determining that the missing students are classified under one (1) or more of clauses (A) through (J) of STEP FIVE of section 10 of this chapter.
As added by P.L.242-2005, SEC.13.

IC 20-26-13-13
Corrected graduation rate
Sec. 13. For any school that cannot provide written proof supporting the school's determination to include a student under any one (1) of clauses (A) through (J) of STEP FIVE of section 10 of this chapter, the department shall require the publication of the corrected graduation rate in the next school year's report required under IC 20-20-8-3.
As added by P.L.242-2005, SEC.14.



CHAPTER 14. INTERSCHOLASTIC ATHLETIC ASSOCIATIONS

IC 20-26-14-1
"Association"
Sec. 1. As used in this chapter, "association" means an organization that conducts, organizes, sanctions, or sponsors interscholastic high school athletic events as the organization's primary purpose.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-2
"Case"
Sec. 2. As used in this chapter, "case" refers to a decision of the association:
(1) that concerns the application or interpretation of a rule of the association to an individual student; and
(2) with which the student's parent disagrees.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-3
"Panel"
Sec. 3. As used in this chapter, "panel" refers to the case review panel established under section 6 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-4
"State superintendent"
Sec. 4. As used in this chapter, "state superintendent" refers to the state superintendent of public instruction.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-5
Participation in association by schools
Sec. 5. A school corporation may participate in:
(1) an association; or
(2) an athletic event conducted, organized, sanctioned, or sponsored by an association;
if the association complies with this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-14-6
Case review panel; membership; meetings; decisions of panel
Sec. 6. (a) The association must establish a case review panel that meets the following requirements:
(1) The panel has nine (9) members.
(2) The state superintendent or the state superintendent's designee is a member of the panel and is the chairperson of the panel.
(3) The state superintendent appoints as members of the panel

persons having the following qualifications:
(A) Four (4) parents of high school students.
(B) Two (2) high school principals.
(C) Two (2) high school athletic directors.
(4) A member of the panel serves for a four (4) year term, subject to the following:
(A) An appointee who ceases to meet the member's qualification under subdivision (3) ceases to be a member of the panel.
(B) The state superintendent shall appoint fifty percent (50%) of the initial appointees under each clause in subdivision (3) for terms of two (2) years, so that terms of the panel are staggered.
(5) The panel must meet monthly, unless there are no cases before the panel. The panel may meet more frequently at the call of the chairperson. However, the chairperson must call a meeting within five (5) business days after the panel receives a case in which time is a factor in relation to the scheduling of an athletic competition.
(6) A quorum of the panel is five (5) members. The affirmative vote of five (5) members of the panel is required for the panel to take action.
(b) A student's parent who disagrees with a decision of the association concerning the application or interpretation of a rule of the association to the student shall have the right to do one (1) of the following:
(1) Accept the decision.
(2) Take legal action without first referring the case to the panel.
(3) Refer the case to the panel.
(c) Upon receipt of a case, the panel must do the following:
(1) Collect testimony and information on the case, including testimony and information from both the association and the parent.
(2) Place the case on the panel's agenda and consider the case at a meeting of the panel.
(3) Make one (1) of the following decisions:
(A) Uphold the association's decision on the case.
(B) Modify the association's decision on the case.
(C) Nullify the association's decision on the case.
(d) The association must implement the decision of the panel on each case. However, a decision of the panel:
(1) applies only to the case before the panel; and
(2) does not affect any rule of the association or decision under any rule concerning any student other than the student whose parent referred the case to the panel.
(e) The association shall pay all costs attributable to the operation of the panel, including travel and per diem for panel members.
As added by P.L.1-2005, SEC.10.



CHAPTER 15. FREEWAY SCHOOL CORPORATION AND FREEWAY SCHOOL PROGRAM

IC 20-26-15-1
"Contract"
Sec. 1. As used in this chapter, "contract" refers to a contract entered into under this chapter for the establishment of:
(1) a freeway school corporation; or
(2) a freeway school.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-2
"Freeway school"
Sec. 2. As used in this chapter, "freeway school" refers to:
(1) a school for which a contract has been entered into under this chapter; or
(2) a nonpublic school that enters into a contract under section 13 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-3
"Freeway school corporation"
Sec. 3. As used in this chapter, "freeway school corporation" refers to a school corporation that enters into a contract under this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-4
Contract for designation as freeway school; approval
Sec. 4. (a) The state board and the governing body of a school corporation must enter into a contract that complies with this chapter to designate a school corporation as a freeway school corporation or a school within a school corporation as a freeway school if a school corporation:
(1) petitions the state board for designation as a freeway school corporation or to have a school within the school corporation designated as a freeway school; and
(2) agrees to comply with this chapter.
(b) A school corporation becomes a freeway school corporation and a school becomes a freeway school when the contract is signed by:
(1) the state superintendent, acting for the state board after a majority of the members of the state board have voted in a public session to enter into the contract; and
(2) the president of the governing body of the school corporation, acting for the governing body of the school corporation after a majority of the members of the governing body have voted in a public session to enter into the contract.
As added by P.L.1-2005, SEC.10.
IC 20-26-15-5
Elective suspension of statutes and rules in freeway school contract
Sec. 5. Notwithstanding any other law, the operation of the following is suspended for a freeway school corporation or a freeway school if the governing body of the school corporation elects to have the specific statute or rule suspended in the contract:
(1) The following statutes and rules concerning curriculum and instructional time:
IC 20-30-2-7
IC 20-30-5-8
IC 20-30-5-9
IC 20-30-5-11
511 IAC 6-7-6
511 IAC 6.1-3-4
511 IAC 6.1-5-0.5
511 IAC 6.1-5-1
511 IAC 6.1-5-2.5
511 IAC 6.1-5-3.5
511 IAC 6.1-5-4.
(2) The following rule concerning pupil/teacher ratios:
511 IAC 6.1-4-1.
(3) The following statutes and rules concerning textbooks:
IC 20-20-5-1 through IC 20-20-5-4
IC 20-20-5-23
IC 20-26-12-24
IC 20-26-12-26
IC 20-26-12-28
IC 20-26-12-1
IC 20-26-12-2
511 IAC 6.1-5-5.
(4) 511 IAC 6-7, concerning graduation requirements.
(5) IC 20-31-4, concerning the performance based accreditation system.
(6) IC 20-32-5, concerning the ISTEP program established under IC 20-32-5-15, if an alternative locally adopted assessment program is adopted under section 6(7) of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-6
Permitted actions by freeway school or freeway school corporation during contract period
Sec. 6. Except as provided in this chapter and notwithstanding any other law, a freeway school corporation or a freeway school may do the following during the contract period:
(1) Disregard the observance of any statute or rule that is listed in the contract.
(2) Lease school transportation equipment to others for nonschool use when the equipment is not in use for a school corporation purpose, if the lessee has not received a bid from a

private entity to provide transportation equipment or services for the same purpose.
(3) Replace the budget and accounting system that is required by law with a budget or accounting system that is frequently used in the private business community. The state board of accounts may not go beyond the requirements imposed upon the state board of accounts by statute in reviewing the budget and accounting system used by a freeway school corporation or a freeway school.
(4) Establish a professional development and technology fund to be used for:
(A) professional development; or
(B) technology, including video distance learning.
However, any money deposited in the professional development and technology fund for technology purposes must be transferred to the school technology fund.
(5) Subject to subdivision (4), transfer funds obtained from sources other than state or local government taxation among any accounts of the school corporation, including a professional development and technology fund established under subdivision (4).
(6) Transfer funds obtained from property taxation and from state distributions among the general fund and the school transportation fund, subject to the following:
(A) The sum of the property tax rates for the general fund and the school transportation fund after a transfer occurs under this subdivision may not exceed the sum of the property tax rates for the general fund and the school transportation fund before a transfer occurs under this subdivision.
(B) This subdivision does not allow a school corporation to transfer to any other fund money from the:
(i) capital projects fund; or
(ii) debt service fund.
(7) Establish a locally adopted assessment program to replace the assessment of students under the ISTEP program established under IC 20-32-5-15, subject to the following:
(A) A locally adopted assessment program must be established by the governing body and approved by the department.
(B) A locally adopted assessment program may use a locally developed test or a nationally developed test.
(C) Results of assessments under a locally adopted assessment program are subject to the same reporting requirements as results under the ISTEP program.
(D) Each student who completes a locally adopted assessment program and the student's parent have the same rights to inspection and rescoring as set forth in IC 20-32-5-9.
As added by P.L.1-2005, SEC.10. Amended by P.L.2-2006, SEC.135.
IC 20-26-15-7
Educational benefits required during contract period
Sec. 7. The minimum educational benefits that a freeway school corporation or a freeway school must produce under this chapter are the following:
(1) An average attendance rate that increases:
(A) not less than two percent (2%) each school year until the average attendance rate is eighty-five percent (85%); and
(B) one percent (1%) each school year until the average attendance rate is ninety percent (90%).
(2) A successful completion rate of the assessment program by meeting essential standards under the ISTEP program (IC 20-32-5) or a locally adopted assessment program established under section 6(7) of this chapter that increases:
(A) not less than two percent (2%) each school year until the successful completion rate is not less than eighty-five percent (85%); and
(B) one percent (1%) each school year until the successful completion rate is not less than ninety percent (90%);
of the students in the designated grade levels under the ISTEP assessment program (IC 20-32-5) or the locally adopted assessment program that are grades contained in the freeway school corporation or freeway school.
(3) Beginning with the class of students who expect to graduate four (4) years after a freeway school corporation or a freeway school that is a high school obtains freeway status, a graduation rate as determined under 511 IAC 6.1-1-2(k) that increases:
(A) not less than two percent (2%) each school year until the graduation rate is not less than eighty-five percent (85%); and
(B) one percent (1%) each school year until the graduation rate is ninety percent (90%).
After a freeway school corporation or a freeway school has achieved the minimum rates required under subdivisions (1) through (3), the freeway school corporation or freeway school must either maintain the minimum required rates or show continued improvement of those rates.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-8
Mandatory contract provisions and plans; additional educational benefits allowed under contract
Sec. 8. (a) The contract must contain the following provisions:
(1) A list of the statutes and rules that are suspended from operation in a freeway school corporation or freeway school, as listed in section 5 of this chapter.
(2) A description of the privileges of a freeway school corporation or freeway school, as listed in section 6 of this chapter.
(3) A description of the educational benefits listed in section 7

of this chapter that a freeway school corporation or freeway school agrees to:
(A) achieve by the end of five (5) complete school years after the contract is signed; and
(B) maintain at the end of:
(i) the sixth; and
(ii) any subsequent;
complete school year after the contract is signed.
(4) A plan and a schedule for the freeway school corporation or freeway school to achieve the educational benefits listed in section 7 of this chapter by the end of five (5) complete school years after the contract is signed. The schedule must show some percentage of improvement by the end of the second, third, and fourth complete school years after the contract is signed.
(5) A school by school strategy, including curriculum, in which character education is demonstrated to be a priority. The strategy required under this subdivision must include the following subjects as integral parts of each school's character education:
(A) Hygiene.
(B) Alcohol and drugs.
(C) Diseases transmitted sexually or through drug use, including AIDS.
(D) Honesty.
(E) Respect.
(F) Abstinence and restraint.
(6) A plan under which the freeway school corporation or freeway school will offer courses that will allow a student to become eligible to receive an academic honors diploma.
(7) A plan under which the freeway school corporation or freeway school will maintain a safe and disciplined learning environment for students and teachers.
(b) In the contract:
(1) the quantitative measures of benefits may be higher, but not lower, than the minimum educational benefits listed in section 7 of this chapter; and
(2) educational benefits may be included in addition to the minimum educational benefits listed in section 7 of this chapter.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-9
Contract amendment
Sec. 9. The governing body of a freeway school corporation and the state board acting jointly may amend a contract entered into under this chapter:
(1) to comply with any law enacted subsequent to the formation of the contract;
(2) to alter the educational benefits to a level that is not below the minimum educational benefits listed in section 7 of this chapter; or         (3) for a purpose jointly agreed to by the parties.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-10
Annual evaluation of contract compliance
Sec. 10. On July 1 of each year, the state board shall determine whether a freeway school corporation or freeway school that has completed:
(1) a second, third, or fourth complete school year under a contract entered under this chapter has achieved the scheduled improvement in educational benefits that the freeway school corporation or freeway school has agreed to achieve;
(2) a fifth complete school year under a contract entered under this chapter has achieved the educational benefits that the freeway school corporation or freeway school has agreed to achieve; or
(3) more than five (5) full school years under a contract entered under this chapter has maintained the educational benefits that the freeway school corporation or freeway school has agreed to maintain.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-11
Failure to achieve minimum educational benefits standards during contract years one through five
Sec. 11. (a) A school corporation that enters into a contract under this chapter to:
(1) be a freeway school corporation; or
(2) operate a freeway school;
must achieve the educational benefits that the school corporation agrees in the contract to achieve.
(b) If a school corporation that enters into a contract under this chapter to be a freeway school corporation or to operate a freeway school fails to achieve any of the educational benefits agreed upon in the contract at the end of a school year:
(1) the state board shall review the school corporation's plan and schedule for achieving the educational benefits, and, if necessary, modify the plan; and
(2) the year in which the educational benefits are not achieved is not included in the five (5) year contract period.
(c) A contract is void and a school corporation ceases immediately to be a freeway school corporation or to be eligible to operate a freeway school if:
(1) the school corporation or school has previously undergone a plan and schedule review under subsection (b); and
(2) the state board determines that the school corporation or school failed to achieve the following that the school corporation agreed to achieve in the contract:
(A) at the end of the second, third, or fourth complete school year after a contract is signed under this chapter, two (2) of

the three (3) scheduled improvements in educational benefits that are listed in section 7 of this chapter; or
(B) at the end of the fifth complete school year after a contract is signed under this chapter, the educational benefits stated in the contract.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-12
Failure to achieve minimum educational benefits standards during and after contract year six
Sec. 12. (a) A school corporation that enters into a contract under this chapter to be a freeway school corporation or to operate a freeway school must maintain the educational benefits that the school corporation agrees to achieve in the contract.
(b) If the state board determines that a freeway school corporation or freeway school has failed to maintain the educational benefits described in subsection (a) for two (2) consecutive or nonconsecutive school years beginning with the end of the sixth school year after a contract is signed under this chapter:
(1) the contract is void; and
(2) the school corporation ceases to be:
(A) a freeway school corporation; or
(B) eligible to operate a freeway school;
on July 1 following the second school year in which the freeway school corporation or freeway school failed to maintain the required educational benefits.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-13
Nonpublic school designated as freeway school; contract approval; accreditation
Sec. 13. (a) A nonpublic school may enter into a contract with the state board to become a freeway school.
(b) The state board and the governing body of a nonpublic school must enter into a contract that complies with this chapter to designate the nonpublic school as a freeway school if the nonpublic school:
(1) petitions the state board for designation as a freeway school; and
(2) agrees to comply with this chapter.
(c) A nonpublic school becomes a freeway school when the contract is signed by:
(1) the state superintendent, acting for the state board after a majority of the members of the board have voted in a public session to enter into the contract; and
(2) the president of the governing body of the nonpublic school, acting for the governing body of the nonpublic school after a majority of the members of the governing body have voted to enter into the contract.
(d) The state board shall accredit a nonpublic school that:
(1) becomes a freeway school under this chapter; and         (2) complies with the terms of the contract.
As added by P.L.1-2005, SEC.10.

IC 20-26-15-14
Legality of actions taken following cessation of freeway school or freeway school corporation
Sec. 14. (a) This section applies to:
(1) a school corporation that has ceased to be a freeway school corporation; and
(2) a school that has ceased to be a freeway school.
(b) If an action taken by a school corporation or school described in subsection (a) while a contract was in effect was legal at the time the action was taken because of the waiver of a statute or rule in the contract, the action remains legal after the contract becomes void.
(c) An action taken by a school corporation or school described in subsection (a) after the date on which a contract becomes void must be in compliance with existing statutes and rules.
As added by P.L.1-2005, SEC.10.






ARTICLE 27. SCHOOL TRANSPORTATION

CHAPTER 1. APPLICABILITY

IC 20-27-1-1
Application of article
Sec. 1. Except as otherwise provided, this article applies to the following:
(1) School corporations.
(2) Nonpublic schools.
As added by P.L.1-2005, SEC.11.



CHAPTER 2. DEFINITIONS

IC 20-27-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-2
"Committee"
Sec. 2. "Committee" refers to the state school bus committee established by IC 20-27-3-1.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-3
"Common carrier contract"
Sec. 3. "Common carrier contract" means a contract for the transportation of students between a school corporation and a regular route common carrier of passengers that operates under the jurisdiction of the department of state revenue.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-4
"Employment contract"
Sec. 4. "Employment contract" means a contract:
(1) between:
(A) a school corporation that owns all necessary school bus equipment; and
(B) a school bus driver; and
(2) that provides that the school bus driver is employed in the same manner as other noninstructional personnel are employed by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-5
"Fleet contract"
Sec. 5. "Fleet contract" means a contract between a school corporation and a fleet contractor in which the contractor promises to provide two (2) or more school buses and school bus drivers for student transportation.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-6
"Fleet contractor"
Sec. 6. "Fleet contractor" means a person who contracts with a school corporation to provide two (2) or more school buses and school bus drivers for student transportation.
As added by P.L.1-2005, SEC.11.
IC 20-27-2-7
"Parents supplemental transportation contract"
Sec. 7. "Parents supplemental transportation contract" means a contract between parents of students enrolled in a public school and a school bus driver in which the school bus driver promises to provide a school bus and driving services.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-8
"School bus"
Sec. 8. "School bus" means a motor vehicle, other than a special purpose bus, that is:
(1) designed and constructed for the accommodation of more than ten (10) passengers; and
(2) used for the transportation of Indiana students.
The term includes the chassis or the body, or both.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-9
"School bus driver"
Sec. 9. "School bus driver" means an individual charged with the responsibility of operating a school bus.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-10
"Special purpose bus"
Sec. 10. "Special purpose bus" means a motor vehicle:
(1) that is designed and constructed for the accommodation of more than ten (10) passengers;
(2) that:
(A) meets the federal school bus safety requirements under 49 U.S.C. 30125 except the:
(i) stop signal arm required under federal motor vehicle safety standard (FMVSS) no. 131; and
(ii) flashing lamps required under federal motor vehicle safety standard (FMVSS) no. 108;
(B) when owned by a school corporation and used to transport students, complies with the Federal Motor Carrier Safety Regulations as prescribed by the United States Department of Transportation Federal Motor Carrier Safety Administration as set forth in 49 CFR Chapter III Subchapter B; or
(C) when owned by a school corporation and used to transport students, is a motor coach type bus with a capacity of at least thirty (30) passengers and a gross vehicle weight rating greater than twenty-six thousand (26,000) pounds; and
(3) that is used by a school corporation for transportation purposes appropriate under IC 20-27-9-5.
As added by P.L.1-2005, SEC.11.
IC 20-27-2-11
"Student"
Sec. 11. "Student" means a child enrolled in a public or nonpublic school at any grade between kindergarten and grade 12.
As added by P.L.1-2005, SEC.11.

IC 20-27-2-12
"Transportation contract"
Sec. 12. "Transportation contract" means a contract between a school corporation and a school bus driver in which the school bus driver promises to provide, in addition to driving services, a school bus, school bus chassis, or school bus body.
As added by P.L.1-2005, SEC.11.



CHAPTER 3. STATE SCHOOL BUS COMMITTEE

IC 20-27-3-1
State school bus committee; members
Sec. 1. (a) The state school bus committee is established. The committee has the following voting members:
(1) The state superintendent or the state superintendent's authorized representative, who serves as chairperson of the committee.
(2) The commissioner of the bureau of motor vehicles, or the commissioner's authorized representative.
(3) The administrator of the motor carrier services division of the department of state revenue.
(4) The director of the governor's council on impaired and dangerous driving.
(5) A school bus driver appointed by the state superintendent upon the recommendation of the Indiana State Association of School Bus Drivers, Inc.
(6) A superintendent of a school corporation appointed by the state superintendent upon the recommendation of the Indiana Association of Public School Superintendents.
(7) A member of the governing body of a school corporation appointed by the state superintendent upon the recommendation of the Indiana School Boards Association.
(8) A representative of the Indiana School for the Blind and Visually Impaired or the Indiana School for the Deaf appointed by the state superintendent.
(9) A member of the School Transportation Association of Indiana appointed by the state superintendent upon the recommendation of the School Transportation Association of Indiana.
(b) The state superintendent shall designate a secretary from the department who shall keep the official record of the meetings and of official transactions of the committee.
As added by P.L.1-2005, SEC.11. Amended by P.L.218-2005, SEC.69.

IC 20-27-3-2
Nonvoting members
Sec. 2. (a) The following nonvoting members shall advise the voting members of the committee:
(1) A member of the Indiana Association of School Bus Distributors selected by the executive committee of that association.
(2) A member of the state police department selected by the state police superintendent.
(3) A member of the Indiana Transportation Association selected by the executive committee of that association.
(4) A member of the Indiana Township Association selected by

the executive committee of that association.
(5) A school business official appointed by the state superintendent upon the recommendation of the Indiana Association of School Business Officials.
(b) An individual is not qualified to serve as a nonvoting member of the committee until proper credentials of the individual's appointment have been filed with the chairperson of the committee. Each nonvoting member shall be notified of all committee meetings and may attend each meeting and offer advice to the voting members of the committee.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-3
Meetings
Sec. 3. (a) The committee:
(1) shall hold one (1) regular meeting each month; and
(2) may hold special meetings as the chairperson considers necessary.
(b) Four (4) voting members of the committee constitute a quorum for the transaction of official business.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-4
Powers; bus driver performance standards; certificate of inspection
Sec. 4. (a) The committee has the following powers:
(1) The committee may adopt rules under IC 4-22-2 establishing standards for the construction of school buses and special purpose buses, including minimum standards for the construction of school buses and special purpose buses necessary to be issued a:
(A) valid certificate of inspection decal; and
(B) temporary certificate of inspection decal described in IC 20-27-7-10.
(2) The committee may adopt rules under IC 4-22-2 establishing standards for the equipment of school buses and special purpose buses, including minimum standards for the equipment of school buses and special purpose buses necessary to be issued a:
(A) valid certificate of inspection decal; and
(B) temporary certificate of inspection decal described in IC 20-27-7-10.
(3) The committee may adopt rules under IC 4-22-2 specifying the minimum standards that must be met to avoid the issuance of an out-of-service certificate of inspection decal.
(4) The committee may provide for the inspection of all school buses and special purpose buses, new or old, that are offered for sale, lease, or contract.
(5) The committee may provide for the annual inspection of all school buses and special purpose buses and the issuance of

certificate of inspection decals.
(6) The committee may maintain an approved list of school buses and special purpose buses that have passed inspection tests under subdivision (4) or (5).
(7) The committee may, subject to approval by the state board of accounts, prescribe standard forms for school bus driver contracts.
(8) The committee may hear appeals brought under IC 20-27-7-15.
(b) The committee shall adopt rules under IC 4-22-2 to set performance standards and measurements for determining the physical ability necessary for an individual to be a school bus driver.
(c) The certificate of inspection decals shall be issued to correspond with each school year. Each certificate of inspection decal expires on September 30 following the school year in which the certificate of inspection decal is effective. However, for buses that are described in IC 20-27-7-7, the certificate of inspection decal expires on a date that is not later than seven (7) months after the date of the first inspection for the particular school year.
As added by P.L.1-2005, SEC.11. Amended by P.L.107-2006, SEC.6.

IC 20-27-3-5
Rules; display of school district number on bus
Sec. 5. The committee shall adopt and enforce rules under IC 4-22-2 to require that each new school bus operated by or on behalf of a school corporation bear the number of the school district on the back of the school bus in black letters that are at least four (4) inches and not more than six (6) inches high.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-6
Rules; display of United States flag on bus
Sec. 6. The committee shall adopt and enforce rules under IC 4-22-2 that allow the display of the United States flag on a school bus operated by or on behalf of a school corporation. The rules must provide that a flag displayed on a school bus may not be placed in a manner that:
(1) obstructs the school bus driver's vision through the windshield or any other window;
(2) impedes the school bus driver's operation of any equipment; or
(3) distracts the attention of other motorists from the school bus's warning lamps or stop signal arm when the school bus is loading or unloading students.
As added by P.L.1-2005, SEC.11.

IC 20-27-3-7
Standards of construction and equipment
Sec. 7. (a) A school bus or special purpose bus sold or delivered in Indiana must meet the standards of construction and equipment set

forth in the rules of the committee.
(b) A school bus may not be originally licensed in Indiana until the school bus has been inspected by the state police department and found to comply with these standards.
As added by P.L.1-2005, SEC.11. Amended by P.L.107-2006, SEC.7.

IC 20-27-3-8
Violation
Sec. 8. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.35.



CHAPTER 4. PURCHASE OF SCHOOL BUSES

IC 20-27-4-1
Authority to purchase school buses
Sec. 1. A school corporation may purchase a school bus or special purpose bus to furnish transportation for students. The school corporation may purchase:
(1) both the body and the chassis of a school bus; or
(2) either the body or the chassis.
A purchase may be made for cash or under the terms of a security agreement.
As added by P.L.1-2005, SEC.11.



CHAPTER 5. TRANSPORTATION CONTRACTS

IC 20-27-5-1
Nonpublic school exemption
Sec. 1. This chapter does not apply to a nonpublic school or to a school bus driver contract executed for a nonpublic school.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-2
Authority to provide transportation
Sec. 2. The governing body of a school corporation may provide transportation for students to and from school.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-3
Transportation responsibilities
Sec. 3. If a school corporation provides transportation for students, the governing body of the school corporation is responsible for obtaining the necessary school buses and school bus drivers.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-4
Employment of school bus driver
Sec. 4. (a) If a school corporation owns the school bus equipment in its entirety, the school corporation may employ a school bus driver on a school year basis in the same manner as other noninstructional employees are employed.
(b) If a school corporation employs a school bus driver under subsection (a), the employment contract between the school corporation and the school bus driver must be in writing.
(c) A school corporation that hires a school bus driver under this section shall purchase and carry public liability and property damage insurance covering the operation of school bus equipment in compliance with IC 9-25.
(d) Sections 5 through 32 of this chapter do not apply to the employment of a school bus driver hired under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-5
Driver furnishing body or chassis of school bus; written transportation contract; benefits
Sec. 5. (a) If a school bus driver is required to furnish the school bus body or the school bus chassis, or both, the governing body of the school corporation shall enter into a written transportation contract with the school bus driver.
(b) The transportation contract may include a provision allowing the school bus driver to be eligible for the life and health insurance benefits and other fringe benefits available to other school personnel.
As added by P.L.1-2005, SEC.11.
IC 20-27-5-6
Fleet contract; written fleet contract; benefits
Sec. 6. (a) When a fleet contractor is required to provide two (2) or more school buses and school bus drivers, the governing body of the school corporation shall enter into a written fleet contract with the fleet contractor.
(b) The fleet contract may include a provision allowing the school bus drivers to be eligible for the life and health insurance benefits and other fringe benefits available to other school personnel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-7
Transportation or fleet contract; negotiation
Sec. 7. Transportation or fleet contracts may either be:
(1) negotiated and let after receiving bids on the basis of specifications, as provided for in section 10 of this chapter; or
(2) negotiated on the basis of proposals by a bidder in which the bidder suggests additional or altered specifications.
A school corporation negotiating and executing a transportation contract shall comply with section 5 and sections 9 through 16 of this chapter. A school corporation negotiating and executing a fleet contract shall comply with sections 8 through 16 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-8
Transportation or fleet contract; specifications
Sec. 8. (a) The governing body of a school corporation shall adopt specifications for transportation and fleet contracts before entering into a transportation or fleet contract under section 5 or 6 of this chapter.
(b) The specifications shall be prepared and placed on file in the office of the governing body at least fifteen (15) days before the advertised date for beginning negotiations or receiving proposals or bids. However, if a school corporation is under the jurisdiction of a county superintendent of schools, the specifications shall be placed on file in the office of the county superintendent.
(c) All specifications are public records and are open, during regular office hours, for inspection by the public.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-9
Transportation or fleet contract; required specifications
Sec. 9. The specifications for contracts adopted under section 8 of this chapter must include the following:
(1) A description of the route for which the contract is to be let.
(2) The approximate number of students to be transported on the route.
(3) The approximate number of miles to be traveled each school day on the route.
(4) The type of school bus equipment required to be furnished

by the school bus driver or fleet contractor, including the seating capacity of the equipment required.
(5) The amount of public liability and property damage insurance coverage, if any, required to be furnished by the school bus driver or fleet contractor. If a school corporation owns either the chassis or the body of the school bus equipment, the specifications must recite the amount and kind of insurance coverage required to be furnished by a bidding school bus driver. In addition to the amount and kind of insurance set forth in the specifications, the governing body, the school bus driver, or the fleet contractor may, at their own election and at their own expense, carry additional insurance, including health, accident, and medical payments insurance.
(6) The amount of surety bond required to be furnished by the school bus driver.
(7) The length of the term for which the contract may be let. However, a township trustee may not enter into a school bus contract that has a term extending beyond the June 30 following the expiration date of the trustee's term of office.
(8) Any other relevant information necessary to advise a prospective bidder of the terms and conditions of the transportation contract or fleet contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-10
Transportation or fleet contract; public notice
Sec. 10. (a) The governing body shall give notice to the public at least ten (10) days before beginning negotiations or receiving proposals or bids for transportation or fleet contracts. Notice shall be given in the manner provided by IC 5-3-1. The notice must include the following information:
(1) That the governing body will negotiate, receive proposals, or receive bids for transportation contracts and fleet contracts on a specified date.
(2) That the governing body will execute contracts for the school bus routes of the school corporation.
(3) That the specifications for the routes and related information are on file in the office of the governing body or in the office of the county superintendent.
(b) A transportation or fleet contract may not be negotiated until notice has been given under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-11
Transportation or fleet contract; time to be let
Sec. 11. (a) Except as provided in subsection (b), if the duration of a transportation or fleet contract is for more than one (1) full school year, the contract must be let before the May 1 preceding the beginning of the first school year covered by the contract.
(b) A contract described in subsection (a) that is let after the May

1 preceding the beginning of the first school year covered by the contract is valid if the contract was let after May 1 due to an emergency situation.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-12
Transportation or fleet contract; award
Sec. 12. (a) If a transportation or fleet contract is let under sections 5 through 11 of this chapter, or let after renegotiation under section 16 of this chapter, the contract shall be awarded to the lowest responsible bidder, subject to the limitations in this section and in sections 14 and 15 of this chapter.
(b) The governing body may refuse to award the bid to the lowest responsible bidder if the amount of the bid is not satisfactory to the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-13
Prerequisites for bidders for transportation contract
Sec. 13. Before a bidder may be awarded a transportation contract, the bidder must meet the following conditions:
(1) The bidder must meet the physical requirements prescribed in IC 20-27-8-1 as evidenced by a certificate signed by an Indiana physician who has examined the bidder.
(2) The bidder must hold a valid public passenger chauffeur's license or commercial driver's license issued by the bureau of motor vehicles.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-14
Transportation or fleet contract; power to reject bid
Sec. 14. A governing body may reject any or all bids. If a bid is not received for a specified route, the governing body may either readvertise for bids or negotiate a contract for the route without further advertising.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-15
Transportation or fleet contract; alteration of route
Sec. 15. The governing body may alter a school bus route at any time. If the altered route is longer than the route in the original contract, the school bus driver or fleet contractor shall be paid additional compensation for each additional mile or fraction of a mile. The additional compensation shall be based on the average rate per mile in the original contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-16
Transportation or fleet contract; change of equipment
Sec. 16. The governing body may require the school bus driver or

fleet contractor to furnish equipment with greater seating capacity at any time. When a school bus driver or fleet contractor is required to furnish different equipment during the term of the contract, the contracting parties may mutually agree to the cancellation of the existing contract and renegotiate a new contract for the balance of the term of the original contract. Action taken by a governing body under section 15 of this chapter does not preclude simultaneous action under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-17
Transportation or fleet contract; amendment
Sec. 17. Notwithstanding any other provision in this chapter, the governing body may, with the consent of the other party or parties to the contract, amend an existing transportation or fleet contract to make any necessary adjustments caused by a fluctuation in the cost of fuel that occurs during the term of the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-18
Transportation or fleet contract; road conditions
Sec. 18. If highway or road conditions require a school bus driver to drive a greater distance than provided by the contract, additional compensation shall be paid to the school bus driver or fleet contractor. The additional compensation shall be computed as if the governing body had lengthened the route under section 15 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-19
Transportation or fleet contract; sale or assignment
Sec. 19. A transportation or fleet contract entered into under this chapter may not be sold or assigned except by written agreement of both parties to the original contract and by the assignee or purchaser of the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-20
Transportation contract; substitute driver
Sec. 20. After notice to the governing body or its authorized agent, a school bus driver may provide a substitute driver for any of the following reasons:
(1) Illness of the school bus driver.
(2) Illness or death of a member of the school bus driver's family.
(3) Compulsory absence of a school bus driver because of jury duty.
(4) Performance of services and duties related to the Indiana State Association of School Bus Drivers, Inc.
(5) Performance of services and duties required by service in

the general assembly.
(6) Attendance at meetings of the committee.
(7) Management by a school bus driver of the school bus driver's personal business affairs. However, a school bus driver may not be absent for management of personal business affairs for more than ten (10) days in any one (1) school year without the approval of the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-21
Transportation contract; substitute driver requirements
Sec. 21. A substitute school bus driver may not operate a school bus unless the substitute school bus driver meets the standards required by IC 20-27-8-1 and has been approved by the governing body or its authorized agent.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-22
Transportation contract; termination; generally
Sec. 22. (a) A school bus driver's transportation contract may be terminated for:
(1) incompetency;
(2) physical disability;
(3) negligence; or
(4) failure to faithfully perform the school bus driver's duties under the contract;
only after the school bus driver has received notice and a hearing.
(b) Notice under subsection (a) must:
(1) be in writing; and
(2) allow a reasonable time before the hearing.
(c) The school bus driver may appear at a hearing under subsection (a) either in person or by counsel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-23
Transportation contract; termination; alcoholic beverage
Sec. 23. A school bus driver may not consume an alcoholic beverage during school hours or while operating a school bus. A transportation contract may be terminated without hearing upon presentation of reliable evidence that a school bus driver has consumed an alcoholic beverage:
(1) during school hours;
(2) while operating a school bus; or
(3) while performing the school bus driver's duties.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-24
Transportation contract; physically unfit driver; duty
Sec. 24. When a physical examination reveals that a school bus driver is physically unfit to perform the transportation contract, the

school bus driver shall:
(1) furnish a substitute school bus driver who is qualified under section 21 of this chapter; or
(2) assign the school bus driver's transportation contract, if the governing body approves, to a person qualified under this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-25
Transportation contract; physically unfit driver; termination
Sec. 25. (a) If a school bus driver is found physically unfit and fails to perform the duty required by section 24 of this chapter, the governing body may terminate the school bus driver's contract after the school bus driver has been given notice and an opportunity for a hearing.
(b) Notice under subsection (a) must:
(1) be in writing; and
(2) allow a reasonable time before the hearing.
(c) The school bus driver may appear at a hearing under subsection (a) either in person or by counsel.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-26
Fleet contract; school bus driver provisions
Sec. 26. A fleet contract entered into under this chapter must provide the following:
(1) The fleet contractor is responsible for the employment, physical condition, and conduct of every school bus driver employed by the fleet contractor.
(2) The fleet contractor shall submit to the governing body a list of the names, addresses, telephone numbers, and route assignments of all regular and substitute school bus drivers employed by the fleet contractor.
(3) All school bus drivers employed by the fleet contractor must meet the physical, moral, and license standards prescribed in IC 20-27-8.
(4) School bus drivers employed by a fleet contractor shall attend the annual safety meeting for school bus drivers sponsored by the committee and the state police department in accordance with IC 20-27-8-9.
(5) Failure to employ school bus drivers who meet and maintain the physical, moral, and license standards of IC 20-27-8, or failure to compel attendance of a school bus driver at the annual safety meeting, is a breach of contract and may result in termination of the fleet contract and in forfeiture of the surety bond.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-27
Transportation or fleet contract; cancellation; purchase of

equipment
Sec. 27. If a transportation or fleet contract is canceled by a governing body under this chapter, the governing body may purchase the school bus equipment owned by the school bus driver or fleet contractor and used under the transportation contract. The purchase price is the fair market value of the equipment as determined by agreement of the governing body and the school bus driver or fleet contractor.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-28
Transportation or fleet contract; bond
Sec. 28. A school bus driver or fleet contractor operating a transportation or fleet contract shall furnish a surety bond conditioned on faithful performance of the contract. The governing body shall specify the amount of bond required.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-29
Common carrier contract; generally
Sec. 29. A governing body may enter into a contract for student transportation with a regular route common carrier that operates under the jurisdiction of the department of state revenue.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-30
Common carrier contract; provisions
Sec. 30. Each common carrier contract made under section 29 of this chapter must provide the following:
(1) The common carrier is solely responsible for the employment, physical condition, and conduct of every school bus driver employed by the carrier.
(2) The carrier must submit a certificate to the governing body showing that any school bus driver used in performing the contract meets the physical standards required by IC 20-27-8-1(7).
As added by P.L.1-2005, SEC.11.

IC 20-27-5-31
Common carrier contract; exemption from physical examination
Sec. 31. When a school bus driver is employed by a common carrier to assist in performing a common carrier contract made under section 29 of this chapter, the school bus driver is exempt from mandatory physical examinations required under this article, except to the extent that examination may be necessary for a common carrier to comply with section 30(2) of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-32
Common carrier contract; exemption from requirements      Sec. 32. A bus operated under a common carrier contract is not required to be constructed, equipped, or painted as specified under this article or the rules of the committee unless the bus:
(1) is operated exclusively for the transportation of students to and from school; or
(2) must be operated more than three (3) miles outside the corporation limit of a city or town in order to perform the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-5-33
Violation
Sec. 33. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.36.



CHAPTER 6. PARENTS' SUPPLEMENTAL TRANSPORTATION CONTRACTS

IC 20-27-6-1
Nonpublic school exemption
Sec. 1. This chapter does not apply to a nonpublic school or to a nonpublic school bus driver contract executed for a nonpublic school.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-2
Authority of parents to provide bus transportation
Sec. 2. Parents may provide bus transportation for students enrolled in a public school who are not provided transportation by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-3
Parents joint contract rights
Sec. 3. (a) The parents of public school students not provided bus transportation by the school corporation may contract jointly with a school bus driver to provide transportation under a parents' supplemental transportation contract.
(b) A parents' supplemental transportation contract is subject to the approval of the governing body of the school corporation where the students transported under the contract reside, and a school bus operated under the contract is under the supervision and direction of the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-4
Parents supplemental transportation contract; contents
Sec. 4. A parents' supplemental transportation contract must include the following:
(1) The type of school bus equipment to be furnished by the school bus driver, including a provision that the contract incorporate by reference any equipment requirements prescribed by the committee.
(2) Incorporation by reference of the safety, training, and inspection requirements of the committee and the state.
(3) The amount of liability and property damage insurance required to be furnished by the school bus driver. The amount of insurance must be commensurate with insurance furnished by a school bus driver operating under a transportation contract with a school corporation.
(4) Any other relevant information necessary to advise the parties of the terms and conditions of the contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-5 Parents supplemental transportation contract; school bus driver prerequisites
Sec. 5. Before a school bus driver may enter into a parents' supplemental transportation contract, the school bus driver must meet the following prerequisites:
(1) The school bus driver must meet all physical requirements required of school bus drivers by the committee, including the requirements under IC 20-27-8-1.
(2) The school bus driver must obtain the physical fitness certificate required of all school bus drivers by IC 20-27-8-4.
(3) The school bus driver must have a valid public passenger chauffeur's license issued by the bureau of motor vehicles.
(4) The school bus driver must meet any additional requirements required by the contracting parents.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-6
Parents supplemental transportation contract; substitute driver requirements
Sec. 6. A substitute school bus driver may not operate a school bus unless the substitute school bus driver meets the standards required by IC 20-27-8-1 or any other committee requirements for substitute school bus drivers.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-7
Parents supplemental transportation contract; use of school buses
Sec. 7. (a) Except as provided in subsections (b) and (d), a school bus operating under a parents' supplemental transportation contract may only be used for the following purposes:
(1) Transportation of eligible students to and from school.
(2) Transportation of eligible students and necessary adult chaperones to and from an activity that is sponsored, controlled, supervised, or participated in by the governing body of the school corporation.
(3) Transportation of students to and from a:
(A) youth baseball activity;
(B) 4-H club activity;
(C) junior achievement activity;
(D) Boy Scout activity;
(E) Girl Scout activity;
(F) Campfire activity; or
(G) recreational activity approved or sponsored by a political subdivision.
(b) Except as provided in subsection (c), the following conditions apply to a school bus operating under a parents' supplemental transportation contract that is used for a purpose described in subsection (a):
(1) Students may not be accompanied by more than four (4) adult sponsors or chaperones per school bus.         (2) Transportation must originate from a point within the geographical limits of the school district served by the affected school bus driver.
(3) The group to be transported shall be residents of the affected school district.
(4) Transportation may not exceed one hundred (100) highway miles from point of origin.
(c) Subsection (b) does not apply if transportation can be furnished by a common carrier of passengers that operates under the jurisdiction of the department of state revenue. If transportation is furnished by a common carrier of passengers that operates under the jurisdiction of the department of state revenue, IC 20-27-9-3(b) applies.
(d) A school bus operating under a parents' supplemental transportation contract may be used for the following purposes:
(1) Travel to and from a garage or repair area for maintenance or repair.
(2) Transportation requested by a governmental authority during a local, state, or national emergency.
(3) Transportation of an agricultural worker engaged in cultivating, producing, or harvesting crops under IC 20-27-9-10.
(4) Travel to a school bus driver's residence or parking facility following an authorized use described in this section.
(5) Transportation of a senior citizen under IC 20-27-9-2.
As added by P.L.1-2005, SEC.11.

IC 20-27-6-8
Violation
Sec. 8. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.37.



CHAPTER 7. SCHOOL BUS INSPECTION AND REGISTRATION

IC 20-27-7-1
Annual inspection of buses
Sec. 1. The state police department shall annually inspect all special purpose buses and school buses, including those operated by a nonpublic school to transport students. The inspection of a school bus must determine whether the school bus complies with the safety requirements prescribed for school bus construction and equipment in the rules of the committee.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-2
Inspection time
Sec. 2. The owner of a school bus or special purpose bus shall present the school bus or special purpose bus for the inspection required under section 1 of this chapter at the date, time, and place designated by the state police department.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-3
Certificate of inspection
Sec. 3. If the inspection required under section 1 of this chapter reveals that a school bus meets all safety requirements, the inspecting officer shall issue to the owner of the school bus a certificate that the school bus has been inspected and that it complies with the safety requirements. Except as provided in sections 5 through 7 of this chapter, a certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-4
Certificate of inspection display
Sec. 4. A school bus may not be used to transport passengers unless a valid certificate of inspection issued under section 3 of this chapter is displayed as viewed from the outside on the lower left corner of the windshield of the school bus. However, if the left corner position obstructs the school bus driver's view, the inspection sticker may be positioned on the bottom of the windshield so as to minimize the obstruction to the school bus driver's view.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-5
Certificate of inspection upon transfer of ownership
Sec. 5. A school bus that is sold or has the ownership transferred to a new owner must be presented for an inspection under section 2 of this chapter before the school bus may be used to transport passengers. If the school bus meets the requirements specified under

section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-6
Inspection of buses older than 12 years
Sec. 6. In addition to the inspection required under section 1 of this chapter, a school bus that was manufactured at least twelve (12) years before the year for which a certificate of inspection is being sought must be presented for inspection not less than five (5) months nor more than seven (7) months after the inspection required under section 1 of this chapter is completed. If the school bus meets the requirements specified in section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued for a school bus described in this section is valid for seven (7) months after the date the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-7
Certificate of inspection after damage by accident
Sec. 7. If a school bus has received damage in an accident that has put the school bus out of service because of passenger safety concerns, the school bus must be presented for an inspection under section 2 of this chapter before the school bus may be used to transport passengers. If the school bus meets the requirements specified in section 3 of this chapter, the state police department shall issue a new certificate of inspection for the school bus. A certificate of inspection issued under this section is valid until September 30 of the school year following the school year for which the certificate is issued.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-8
Inspection requirements
Sec. 8. The inspection of a special purpose bus shall consist of an inspection to determine the existence and condition of the vehicle's:
(1) brakes;
(2) lights (headlamps, tail lamps, brake lights, clearance lights, and turn signals);
(3) steering and suspension;
(4) exhaust systems;
(5) general body condition; and
(6) tires.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-9
Bus maintenance      Sec. 9. A school bus or special purpose bus must be maintained to meet the minimum standards set forth by the committee when transporting passengers.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-10
Temporary certificate of inspection due to material defect
Sec. 10. If the inspection of a special purpose bus or a school bus performed under this chapter reveals any material defect that renders the school bus unsafe and in noncompliance with any safety requirements established by the committee or with the safety requirements of this chapter, the inspecting officer shall issue a temporary certificate of inspection for the special purpose bus or school bus. The following apply to a temporary certificate of inspection issued under this section:
(1) The certificate shall be displayed as viewed from the outside in the lower left corner of the windshield of the special purpose bus or school bus. However, if the left corner position obstructs the driver's view, the temporary certificate of inspection may be positioned on the bottom of the windshield so as to minimize the obstruction to the driver's view.
(2) The certificate is valid for thirty (30) days.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-11
Temporary certificate of inspection; repair
Sec. 11. Upon being issued a temporary certificate of inspection under section 10 of this chapter, the owner of a special purpose bus or school bus shall have the special purpose bus or school bus repaired to meet the minimum standards under this chapter. After having the special purpose bus or school bus repaired to meet the minimum standards under this chapter, the owner of the special purpose bus or school bus shall present the special purpose bus or school bus for an inspection under section 2 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-12
Certificate of inspection after repair
Sec. 12. If after being repaired under section 11 of this chapter a special purpose bus or school bus meets the minimum standards under this chapter, the state police department shall issue a certificate of inspection under section 3 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-13
Out-of-service order and certificate; issuance
Sec. 13. If:
(1) after being repaired under section 11 of this chapter a special purpose bus or school bus does not meet the minimum standards under this chapter; or         (2) a special purpose bus or school bus is not repaired to meet the minimum standards under this chapter;
the state police department shall issue an out-of-service order and certificate for the special purpose bus or school bus. Each out-of-service order and certificate shall be served personally on the driver of the special purpose bus or school bus and a copy shall be forwarded to the governing body of the school corporation that controls the operation of the special purpose bus or school bus. After an out-of-service order and certificate have been issued, the affected special purpose bus or school bus may not be used to transport passengers until all defects have been corrected.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-14
Display of out-of-service certificate
Sec. 14. An out-of-service certificate issued under section 13 of this chapter shall be displayed as viewed from the outside in the lower left corner of the windshield of the special purpose bus or school bus for which the certificate is issued. However, if the left corner position obstructs the driver's view, the out-of-service certificate may be positioned on the bottom of the windshield so as to minimize the obstruction to the driver's view. The out-of-service certificate may be removed only by the state police department following an inspection that verifies that the special purpose bus or school bus meets the minimum standards under this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-15
Out-of-service order; appeal
Sec. 15. (a) An out-of-service order may be appealed to the committee not more than five (5) days after service of the order.
(b) Not more than ten (10) days after an appeal, the committee shall review the order and decide the matter.
(c) The committee may:
(1) uphold;
(2) modify; or
(3) set aside;
the order.
(d) While an out-of-service order is appealed, the order remains in full force until set aside or modified by the committee.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-16
Registration plate; application
Sec. 16. When the owner of a school bus applies for a registration plate, the owner shall submit with the application a certificate of inspection and safety issued under this chapter. If the certificate does not accompany an owner's application, the bureau of motor vehicles may not issue a registration plate.
As added by P.L.1-2005, SEC.11.
IC 20-27-7-17
Registration fee
Sec. 17. A school bus driver shall be charged the same annual registration fee for a school bus that is operated under:
(1) a transportation contract with a school corporation; or
(2) a parents' supplemental transportation contract.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-18
Registration fee exemption
Sec. 18. (a) A school corporation that owns a school bus or a special purpose bus and uses the school bus or special purpose bus to transport students is exempt from the payment of the annual registration fee for the school bus or special purpose bus. On application by a school corporation, the commissioner of motor vehicles shall furnish registration number plates for exempted vehicles without charge. Application for registration of exempted vehicles shall be:
(1) made whenever a newly acquired school bus or special purpose bus requires a registration number plate;
(2) made whenever a registration number plate is transferred from one (1) school bus or special purpose bus owned by the school corporation to another school bus or special purpose bus owned by the school corporation;
(3) made in the name of the school corporation that owns the school bus or special purpose bus to be registered; and
(4) signed by the proper official of the school corporation.
(b) An owner other than a school corporation that owns a school bus or a special purpose bus and uses the school bus or special purpose bus to transport students is not exempt from annual registration or payment of the annual registration fee for school buses.
As added by P.L.1-2005, SEC.11.

IC 20-27-7-19
Violation
Sec. 19. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.38.



CHAPTER 8. SCHOOL BUS DRIVERS

IC 20-27-8-1
School bus driver or school bus monitor; requirements
Sec. 1. (a) An individual may not drive a school bus for the transportation of students or be employed as a school bus monitor unless the individual satisfies the following requirements:
(1) Is of good moral character.
(2) Does not use intoxicating liquor during school hours.
(3) Does not use intoxicating liquor to excess at any time.
(4) Is not addicted to any narcotic drug.
(5) Is at least:
(A) twenty-one (21) years of age for driving a school bus; or
(B) eighteen (18) years of age for employment as a school bus monitor.
(6) In the case of a school bus driver, holds a valid public passenger chauffeur's license or commercial driver's license issued by the state or any other state.
(7) Possesses the following required physical characteristics:
(A) Sufficient physical ability to be a school bus driver, as determined by the committee.
(B) The full normal use of both hands, both arms, both feet, both legs, both eyes, and both ears.
(C) Freedom from any communicable disease that:
(i) may be transmitted through airborne or droplet means; or
(ii) requires isolation of the infected person under 410 IAC 1-2.3.
(D) Freedom from any mental, nervous, organic, or functional disease that might impair the person's ability to properly operate a school bus.
(E) Visual acuity, with or without glasses, of at least 20/40 in each eye and a field of vision with one hundred fifty (150) degree minimum and with depth perception of at least eighty percent (80%).
(b) This subsection applies to a school bus monitor. Notwithstanding subsection (a)(5)(B), a school corporation or school bus driver may not employ an individual who is less than twenty-one (21) years of age as a school bus monitor unless the school corporation or school bus driver does not receive a sufficient number of qualified applicants for employment as a school bus monitor who are at least twenty-one (21) years of age. A school corporation or school bus driver shall maintain a record of applicants, their ages, and their qualifications to show compliance with this subsection.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-2
School bus driver driving summary
Sec. 2. (a) Before a school corporation enters into a:         (1) contract with a school bus driver; or
(2) fleet contract under IC 20-27-5;
the school corporation shall obtain, at no fee from the bureau of motor vehicles, a copy of the school bus driver's driving summary for the last seven (7) years as maintained by the bureau of motor vehicles or the equivalent agency in another state.
(b) To obtain a copy of the school bus driver's driving summary as required under subsection (a), the school corporation shall provide the bureau of motor vehicles with the following information:
(1) The school bus driver's name.
(2) The school bus driver's Social Security number.
(3) Any other information required by the bureau of motor vehicles.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-3
Consumption or possession of controlled substance; offense
Sec. 3. (a) As used in this section, "controlled substance" has the meaning set forth in IC 35-48-1.
(b) An individual who is a school bus driver and who knowingly and intentionally:
(1) consumes a controlled substance or an intoxicating liquor within six (6) hours before:
(A) going on duty; or
(B) operating a school bus; or
(2) consumes or possesses a controlled substance or an intoxicating liquor while on duty or while operating a school bus;
commits a Class A misdemeanor.
(c) It is a defense in a prosecution under this section if a controlled substance is consumed or possessed in accordance with a medical prescription issued by an Indiana physician to the individual who consumes or possesses the controlled substance.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-4
School bus driver; physical examination certificate
Sec. 4. An individual who is or intends to become a school bus driver must obtain a physical examination certificate stating that the individual possesses the physical characteristics required by section 1(a)(7) of this chapter. The certificate shall be made by an Indiana physician after the physician has conducted a physical examination of the school bus driver or prospective school bus driver. The physician shall be chosen by the school bus driver or prospective driver, who shall pay for the examination.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-5
School bus driver; public passenger chauffeur license; physical examination timing      Sec. 5. (a) When an individual holds a contract to serve or is serving as a school bus driver at the time the individual obtains a public passenger chauffeur's license, the individual shall undergo the physical examination required by section 4 of this chapter at about the same time as the individual acquires the chauffeur's license. The certificate of examination and qualification shall be filed not more than seven (7) days after the examination.
(b) When an individual executes a contract to drive a school bus or begins serving as a school bus driver after obtaining a public passenger chauffeur's license, the individual may not drive a school bus unless:
(1) the individual files a certificate of a physical examination made at the time the individual last secured a public passenger chauffeur's license; or
(2) if a certificate was not made at the time of the prior examination or is unobtainable, the individual undergoes a new physical examination and files a certificate from that examination.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-6
School bus driver; additional physical examination
Sec. 6. A governing body may, at any time, require a school bus driver operating a school bus for the school corporation to submit to a physical examination by an Indiana physician selected by the corporation. The school corporation shall pay the cost of an examination under this section.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-7
Transportation or fleet contract; compensation
Sec. 7. When a school bus driver operates under a transportation or fleet contract, the compensation for the school bus driver or fleet contractor is determined and fixed by the contract on a per diem basis for the number of days on which:
(1) the calendar of the school corporation provides that students are to attend school;
(2) the driver is required by the school corporation to operate the bus on school related activities; and
(3) inservice training is required by statute or authorized by the school corporation, including the safety meeting workshops required under section 9 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-8
School bus driver employment contract; compensation
Sec. 8. The compensation of a school bus driver who is employed by a school corporation on a school year basis under an employment contract shall be fixed in the employment contract.
As added by P.L.1-2005, SEC.11.
IC 20-27-8-9
Annual safety meeting; attendance required
Sec. 9. A school bus driver, including a school bus driver who drives a bus for a nonpublic school, shall attend an annual safety meeting or workshop. A safety meeting or workshop may not exceed two (2) days in any one (1) calendar year.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-10
Preservice school bus driver safety experience and education requirements
Sec. 10. (a) An individual who does not have at least thirty (30) days experience in driving a school bus during the three (3) year period immediately preceding the effective date of the individual's assignment as a school bus driver for a public or nonpublic school that is accredited by the state board within Indiana shall satisfactorily complete a preservice school bus driver safety education training course. The course may not exceed forty (40) hours.
(b) Course attendance must be completed:
(1) before the assignment of an individual required to take the course as a school bus driver; or
(2) if immediate assignment is necessary, upon the completion of the next scheduled course following the assignment.
(c) The state superintendent shall provide instructors, adequate meeting facilities, registration forms, a uniform course of instruction, and all other necessary materials for the preservice school bus driver safety education meetings.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-11
Annual safety meeting; time and place
Sec. 11. The committee shall fix the date, time, and place for the annual safety meetings or workshops.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-12
Conduct of annual safety meeting
Sec. 12. The committee and the superintendent of the state police department shall provide instructors, adequate meeting facilities, and all other necessary facilities for the annual school bus driver safety meetings or workshops. The committee and the state police superintendent shall also prepare and furnish a uniform course of instruction to be used in the meetings or workshops.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-13
Annual safety meeting; registration
Sec. 13. (a) The committee shall provide a uniform system for the registration of school bus drivers who are required to attend the annual safety meetings or workshops. This registration system must

do the following:
(1) Accurately reflect the attendance of each school bus driver at each session of the annual meeting or workshop.
(2) Provide a registration form indicating the school bus driver's name and legal address, and the name of the school the school bus driver represents.
(b) The state superintendent shall supervise registration of school bus drivers at the annual safety meetings or workshops.
(c) The principal of each school shall prepare and collect the attendance records of school bus drivers who attend any safety meeting or workshops and shall make a written report of the attendance records to the state superintendent not more than ten (10) days after the meeting or workshop.
(d) Records of attendance shall be filed in the office of the state superintendent and maintained there as public records for at least three (3) years.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-14
Annual safety meeting; nonattendance
Sec. 14. If a school bus driver for a school corporation fails or refuses to attend a school bus driver meeting or workshop, the governing body of the school corporation shall deduct one (1) day's compensation for each day of absence.
As added by P.L.1-2005, SEC.11.

IC 20-27-8-15
School bus driver training certification
Sec. 15. (a) The driver of a school bus for a public or nonpublic school that is accredited by the state board shall have in the school bus driver's possession, while transporting passengers, a certificate that states the school bus driver has:
(1) enrolled in or completed a course in school bus driver safety education as required under sections 9 and 10 of this chapter; or
(2) operated a school bus at least thirty (30) days during the three (3) year period preceding the effective date of the school bus driver's employment.
(b) A certificate of enrollment in or completion of the course or courses in school bus driver safety education shall be prescribed by the committee and completed by the designated representative of the committee.
(c) A driver of a school bus who fails to complete the school bus driver safety education course or courses, as required, shall be reported by the person who conducted the course to the committee and to the school corporation where the school bus driver is employed or under contract.
(d) A driver of a school bus who fails to complete the school bus driver safety education course or courses, as required, may not drive a school bus within Indiana while transporting a student.
As added by P.L.1-2005, SEC.11.
IC 20-27-8-16
Violation
Sec. 16. Except as provided in section 3(b) of this chapter, a person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.39.



CHAPTER 9. USE OF SCHOOL BUSES

IC 20-27-9-1
Generally
Sec. 1. (a) This section does not apply to the use of school buses owned and operated by:
(1) a nonpublic school; or
(2) a nonprofit agency with primary responsibility for the habilitation or rehabilitation of developmentally or physically disabled individuals.
(b) Except as provided under sections 2 through 15 of this chapter, a person may not operate or permit the operation of a school bus on a highway in Indiana for a private purpose or a purpose other than transportation of eligible students to and from school.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-2
Persons 65 years of age or older
Sec. 2. The governing body of a school corporation may allow, by written authorization, the use of a school bus for the transportation of adults at least sixty-five (65) years of age.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-3
School and other activities
Sec. 3. (a) The governing body of a school corporation may allow, by written authorization, the use of a school bus for transportation of eligible students and necessary adult chaperones or of adults to and from an activity that is sponsored, controlled, supervised, or participated in by the governing body. The number and qualifications of adult chaperones under this section may be determined by the governing body.
(b) The governing body may allow, by written authorization, the use of a school bus for transportation of students and necessary adult chaperones to and from an educational or recreational activity approved or sponsored by a political subdivision if:
(1) the transportation originates from a place within the geographical limits of the school corporation served by the affected bus;
(2) the persons transported are Indiana residents; and
(3) the trip does not involve more than two hundred (200) miles of travel out of state.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-4
Transportation; chaperones
Sec. 4. (a) The governing body of a school corporation may, by written authorization, allow the use of a school bus for transportation:         (1) of preschool children who attend preschool offered by the school corporation or under a contract entered into by the school corporation to and from the preschool facility site; and
(2) subject to the geographic and residency requirements set forth in section 3(b) of this chapter, of preschool children and necessary adult chaperones to and from an educational or recreational activity approved or sponsored by the governing body for the preschool children.
(b) The number and qualifications of adult chaperones under subsection (a)(2) may be determined by the governing body.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-5
Use of special purpose bus
Sec. 5. (a) A special purpose bus may be used:
(1) by a school corporation to provide regular transportation of a student between one (1) school and another school but not between the student's residence and the school;
(2) to transport students and their supervisors, including coaches, managers, and sponsors to athletic or other extracurricular school activities and field trips;
(3) by a school corporation to provide transportation between an individual's residence and the school for an individual enrolled in a special program for the habilitation or rehabilitation of developmentally disabled or physically disabled persons; and
(4) to transport homeless students under IC 20-27-12.
(b) The mileage limitation of section 3 of this chapter does not apply to special purpose buses.
(c) The operator of a special purpose bus must be at least twenty-one (21) years of age, be authorized by the school corporation, and meet the following requirements:
(1) If the special purpose bus has a capacity of less than sixteen (16) passengers, the operator must hold a valid operator's, chauffeur's, or public passenger chauffeur's license.
(2) If the special purpose bus has a capacity of more than fifteen (15) passengers, the operator must meet the requirements for a school bus driver set out in IC 20-27-8.
(d) A special purpose bus is not required to be constructed, equipped, or painted as specified for school buses under this article or by the rules of the committee.
(e) An owner or operator of a special purpose bus, other than a special purpose bus owned or operated by a school corporation or a nonpublic school, is subject to IC 8-2.1.
As added by P.L.1-2005, SEC.11. Amended by P.L.191-2006, SEC.1.

IC 20-27-9-6
Groups and organizations
Sec. 6. (a) In addition to the exemptions granted in this chapter and notwithstanding section 16 of this chapter, a school corporation

may allow a school bus operated under a fleet or transportation contract and not owned in whole or in part by a public agency to be used for the transportation of a group or an organization for any distance, if that group or organization agrees to maintain the condition of the school bus and to maintain order on the school bus while in use.
(b) When authorizing transportation described in subsection (a), the school corporation shall require the owner of the school bus to:
(1) obtain written authorization of the superintendent of the contracting school corporation;
(2) clearly identify the school bus with the name of the sponsoring group; and
(3) provide proof to the superintendent and the sponsoring group of financial responsibility, as required by IC 9-25 and IC 20-27-5-9 for the transportation.
(c) The governing body of a school corporation may allow, by written authorization, the use of a school bus owned in whole or in part by the school corporation for the transportation needs of a fair or festival operated by or affiliated with a nonprofit organization exempt from federal taxation under Section 501(c)(3) through 501(c)(7) of the Internal Revenue Code.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-7
Developmentally disabled persons
Sec. 7. (a) As used in this section, "developmentally disabled person" means a person who has a developmental disability (as defined in IC 12-7-2-61).
(b) A special education cooperative operating under IC 36-1-7, IC 20-35-5, or IC 20-26-10 or a school corporation may enter into an agreement with a state supported agency serving developmentally disabled persons in which a school bus or special purpose bus used by the special education cooperative or school corporation may be used to transport developmentally disabled persons who:
(1) are at least two (2) years of age; and
(2) live within the boundaries of the special education cooperative or school corporation;
to and from programs for the developmentally disabled.
(c) An increased cost of transportation for developmentally disabled persons shall be borne by the persons transported or the state supported agency serving the developmentally disabled. However, a developmentally disabled person may not be required to pay for transportation provided under this section if the required payment is contrary to law.
As added by P.L.1-2005, SEC.11. Amended by P.L.2-2006, SEC.136.

IC 20-27-9-8
Employee meetings
Sec. 8. The governing body of a school corporation may use a school bus to transport school employees to and from a meeting that

is authorized or required for the employees either locally or by the state. This includes a meeting conducted by the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-9
Public emergency
Sec. 9. The governing body of a school corporation may allow the use of a school bus during a local, state, or national emergency when requested by any governmental authority.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-10
Agricultural workers
Sec. 10. (a) The governing body of a school corporation may allow the use of a school bus for the transportation of agricultural workers engaged in cultivating, producing, or harvesting crops.
(b) A school bus used under this section may transport only the school bus driver, a supervisor or foreman, students, and enrolled college or university students.
(c) When a school bus is used to transport agricultural workers, a sign shall be displayed on the front and on the rear of the school bus. The sign must carry the words "Agricultural Workers" in letters at least four (4) inches in height. These signs may be removed or covered whenever the school bus is not being used to transport agricultural workers.
(d) Notwithstanding any other provision of this article or IC 9, if a school bus:
(1) is:
(A) registered as a school bus; and
(B) in compliance with all safety and equipment related requirements for a school bus;
in a state other than Indiana;
(2) while in Indiana is used solely to transport agricultural workers employed to detassel corn; and
(3) is operated in accordance with subsection (e);
the out-of-state school bus may be operated for not more than sixty (60) days in a calendar year in Indiana without meeting the inspection and safety requirements of this article.
(e) Before operating a school bus described in subsection (d), an individual must:
(1) be licensed to operate a school bus in:
(A) the state in which the school bus is registered; or
(B) Indiana; and
(2) annually give written notice to the committee at least ten (10) days before the school bus is operated in Indiana of the:
(A) jurisdiction in which the school bus has been registered and inspected for safety and equipment related requirements;
(B) approximate dates that the school bus will be operated in Indiana; and
(C) license plate number of the school bus. As added by P.L.1-2005, SEC.11.

IC 20-27-9-11
Day care centers; developmentally and physically disabled persons
Sec. 11. (a) As used in this section, "day care center" means an institution operated primarily for the purpose of providing:
(1) care;
(2) maintenance; or
(3) supervision and instruction;
to children who are less than six (6) years of age and are separated from their parent for more than four (4) hours but less than twenty-four (24) hours a day for at least ten (10) consecutive workdays.
(b) A:
(1) day care center; or
(2) nonprofit agency with primary responsibility for the habilitation or rehabilitation of developmentally disabled or physically disabled persons;
may own, operate, lease, or contract for a school bus that meets the color, equipment, and other requirements of the committee.
(c) The school bus must be used only for the purpose of transporting:
(1) persons in the care of the day care center or agency; and
(2) supervisors of those persons;
to and from educational, social, recreational, or occupational functions.
(d) If an entity described in subsection (b) acquires:
(1) a school bus; or
(2) the use of a school bus;
authorized under subsection (b), each driver of the school bus authorized by the entity must comply with the requirements imposed upon persons transporting students under IC 20-27-8 in order to be certified by the department as a school bus driver.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-12
Child care center
Sec. 12. (a) As used in this section, "child care center" means a nonresidential building where at least one (1) child receives child care from a provider licensed under IC 12-17.2-4:
(1) while unattended by a parent;
(2) for regular compensation; and
(3) for more than four (4) hours but less than twenty-four (24) hours in each of ten (10) consecutive days per year, excluding intervening Saturdays, Sundays, and holidays.
(b) This subsection does not apply to a developmentally disabled or physically disabled person who is provided transportation by a school corporation by means of a special purpose bus as provided in section 5(a)(3) of this chapter. An individual or entity who transports children in the care of a:         (1) preschool operated by a school corporation;
(2) public elementary school; or
(3) public secondary school;
on a public highway (as defined in IC 9-25-2-4) within or outside Indiana shall transport the children only in a school bus. However, a special purpose bus may be used for transportation of the children to activities other than regular transportation between the residences of the children and the school.
(c) An individual or entity that transports children in the care of a child care center on a public highway (as defined in IC 9-25-2-4) within or outside Indiana in a vehicle designed and constructed for the accommodation of more than ten (10) passengers shall transport the children only in a school bus or special purpose bus.
(d) The operator of a:
(1) school bus that transports children as required under subsection (b) or (c) must meet the requirements of IC 20-27-8; and
(2) special purpose bus that transports children as required under subsection (b) or (c) must meet the requirements of section 5(c) of this chapter.
(e) This section does not prohibit the use of a public transportation system for the transportation of children if the motor carriage used is designed to carry at least twenty (20) passengers.
(f) This section does not prohibit a:
(1) preschool operated by a school corporation;
(2) public elementary school;
(3) public secondary school; or
(4) child care center;
from contracting with a common carrier for incidental charter bus service for nonregular transportation if the carrier and the carrier's motor coach comply with the Federal Motor Carrier Safety Regulations as prescribed by the United States Department of Transportation Federal Highway Administration.
(g) Notwithstanding section 17 of this chapter, a person who violates this section commits a Class B infraction.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-13
Travel for repair and maintenance
Sec. 13. The governing body of a school corporation may allow its school buses to travel to and from a garage or repair area for maintenance or repair.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-14
Proof of financial responsibility
Sec. 14. The governing body of a school corporation that authorizes the operation of a school bus under sections 1 through 13 of this chapter shall file proof of financial responsibility as required by IC 9-25. As added by P.L.1-2005, SEC.11.

IC 20-27-9-15
Responsibility for funds from transportation
Sec. 15. The governing body of a school corporation shall have sole control of and shall account for all funds received for the transportation of students and the transportation of other groups authorized by sections 1 through 14 of this chapter.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-16
Bus not used to transport students; modification required
Sec. 16. Whenever a school bus is purchased for and is being used for any purpose except to transport students, the purchaser shall:
(1) remove the flasher lights;
(2) remove the stop arm; and
(3) paint the bus any color except the national standard school bus chrome yellow.
As added by P.L.1-2005, SEC.11.

IC 20-27-9-17
Violation
Sec. 17. Except as provided in this article, a person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.40.



CHAPTER 10. SCHOOL BUS SAFETY

IC 20-27-10-1
Loading conveniences
Sec. 1. To promote safety in school bus operations, school corporations shall cooperate with the civil divisions of local and state government to provide necessary loading and unloading conveniences as an accessory to public streets and highways. The cost of providing these conveniences shall be paid by the civil divisions of government.
As added by P.L.1-2005, SEC.11.

IC 20-27-10-2
Discipline on school bus
Sec. 2. When students are being transported on a school bus, the students are under the supervision, direction, and control of the school bus driver and are subject to disciplinary measures by the school bus driver and the governing body of the school corporation.
As added by P.L.1-2005, SEC.11.

IC 20-27-10-3
Capacity of school bus
Sec. 3. A governing body may not require a school bus driver to transport students for whom a regular seat is not available in the school bus.
As added by P.L.1-2005, SEC.11.

IC 20-27-10-4
Violation
Sec. 4. A person who knowingly, intentionally, or recklessly violates this chapter commits a Class C misdemeanor.
As added by P.L.1-2005, SEC.11. Amended by P.L.231-2005, SEC.41.



CHAPTER 11. TRANSPORTATION COSTS

IC 20-27-11-1
Transportation cost; nonpublic school student
Sec. 1. (a) If a student who attends a nonpublic school in a school corporation resides on or along the highway constituting the regular route of a public school bus, the governing body of the school corporation shall provide transportation for the nonpublic school student on the school bus.
(b) The transportation provided under this section must be from the home of the nonpublic school student or from a point on the regular route nearest or most easily accessible to the home of the nonpublic school student to and from the nonpublic school or to and from the point on the regular route that is nearest or most easily accessible to the nonpublic school.
As added by P.L.1-2005, SEC.11.

IC 20-27-11-2
Transportation cost; student living on state owned property
Sec. 2. (a) Except as provided in subsection (b), a student who resides on state owned property and attends a public school away from the student's residence shall be furnished transportation in a public school bus to and from the student's residence and the public school the student attends. Expenses for the transportation shall be paid out of the state general fund, without further appropriation, on allowance by the state superintendent.
(b) This section does not apply to students who reside on property owned by Indiana University, Purdue University, Ball State University, or Indiana State University.
As added by P.L.1-2005, SEC.11.

IC 20-27-11-3
Transportation cost; high school student
Sec. 3. (a) If a school corporation does not maintain or operate a high school and a high school student who resides in the school corporation is transferred to attend a high school in a contiguous school corporation, the governing bodies of the school corporations may enter into an agreement for the transportation of the student.
(b) The agreement under subsection (a) must specify that the transportation shall be provided by the receiving school corporation and that the costs of transportation shall be paid by the transferring school corporation out of the school corporation's special school funds. The costs of transportation shall be calculated from the per capita cost for each student transported and shall be mutually agreed upon by both governing bodies. Payment of transportation charges shall be made at the same time and in the same manner as payments of transfer tuition are made for transferred students.
As added by P.L.1-2005, SEC.11.
IC 20-27-11-4
Transportation cost; contracts
Sec. 4. The governing body of a school corporation that transfers a student to another school corporation may contract with the receiving corporation for the provision of transportation costs for the transferred student.
As added by P.L.1-2005, SEC.11.



CHAPTER 12. TRANSPORTATION OF HOMELESS STUDENTS

IC 20-27-12-1
"Original school corporation"
Sec. 1. As used in this chapter, "original school corporation" refers to a school corporation in which a homeless student's school of origin is located.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-2
"School of origin"
Sec. 2. As used in this chapter, "school of origin" means the school:
(1) that a homeless student attended when the student last had a permanent residence; or
(2) in which the homeless student was last enrolled.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-3
"Transitional school corporation"
Sec. 3. As used in this chapter, "transitional school corporation" refers to a school corporation in which a homeless student temporarily stays.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-4
Transportation of homeless student to school of origin; agreement between school corporations; shared responsibility
Sec. 4. (a) If a homeless student temporarily stays in the homeless student's original school corporation but outside the attendance area for the school of origin, the original school corporation shall provide transportation for the homeless student from the place where the homeless student is temporarily staying to the school of origin.
(b) If:
(1) a homeless student's school of origin is located in a school corporation in which the homeless student does not temporarily stay; and
(2) the homeless student does not elect to attend a school located in the school corporation in which the homeless student is temporarily staying;
the original school corporation and the transitional school corporation shall enter into an agreement concerning the responsibility for and apportionment of the costs of transporting the homeless student to the school of origin.
(c) If the original school corporation and the transitional school corporation are unable to reach an agreement under subsection (b), the responsibility for transporting the homeless student to the school of origin is shared equally between both school corporations, and the cost of transporting the homeless student to the school of origin is

apportioned equally between both school corporations.
As added by P.L.191-2006, SEC.2.

IC 20-27-12-5
Vehicles used to transport homeless students
Sec. 5. (a) A school corporation may use the following types of vehicles in transporting a homeless student to a school of origin:
(1) If at least four (4) homeless students are being transported to schools in the same school corporation, a special purpose bus must be used to transport the students.
(2) If three (3) or fewer students are being transported to schools in the same school corporation, an appropriate vehicle owned by the school corporation may be used to transport the students.
(b) The driver of a vehicle used to transport homeless students to a school of origin under subsection (a) must meet the qualifications set forth in IC 20-27-9-5(c).
As added by P.L.191-2006, SEC.2.






ARTICLE 28. SCHOOL TEACHERS

CHAPTER 1. DEFINITIONS

IC 20-28-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.12.



CHAPTER 2. DIVISION OF PROFESSIONAL STANDARDS

IC 20-28-2-1
Department authority over teacher education, licensing, and professional development
Sec. 1. Except as provided in section 6 of this chapter, the department has the sole authority and responsibility for governing teacher education and teacher licensing matters, including professional development.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.136.

IC 20-28-2-1.5
Division of professional standards; established
Sec. 1.5. The division of professional standards is established within the department to administer the responsibilities of the department described in section 1 of this chapter.
As added by P.L.246-2005, SEC.137.

IC 20-28-2-2
Advisory board; established; membership
Sec. 2. (a) The advisory board of the division of professional standards is established to advise the superintendent, the board, the department, and the division on matters concerning teacher education, licensing, and professional development. The advisory board consists of nineteen (19) voting members.
(b) Except as otherwise provided, each voting member of the advisory board described in this subsection must be actively employed by a school corporation. Eighteen (18) members shall be appointed by the governor as follows:
(1) One (1) member must hold a license and be actively employed in a public school as an Indiana school superintendent.
(2) Two (2) members must:
(A) hold licenses as public school principals;
(B) be actively employed as public school principals; and
(C) be employed at schools having dissimilar grade level configurations.
(3) One (1) member must:
(A) hold a license as a special education director; and
(B) be actively employed as a special education director in:
(i) a school corporation; or
(ii) a public school special education cooperative.
(4) One (1) member must be a member of the governing body of a school corporation but is not required to be actively employed by a school corporation or to hold an Indiana teacher's license.
(5) Three (3) members must meet the following conditions:
(A) Represent Indiana teacher education units within Indiana

public and private institutions of higher education.
(B) Hold a teacher's license but not necessarily an Indiana teacher's license.
(C) Be actively employed by the respective teacher education units.
The members described in this subdivision are not required to be employed by a school corporation.
(6) Nine (9) members must be licensed and actively employed as Indiana public school teachers in the following categories:
(A) At least one (1) member must hold an Indiana standard early childhood education license.
(B) At least one (1) member must hold an Indiana teacher's license in elementary education.
(C) At least one (1) member must hold an Indiana teacher's license for middle/junior high school education.
(D) At least one (1) member must hold an Indiana teacher's license in high school education.
(7) One (1) member must be a member of the business community in Indiana but is not required to be actively employed by a school corporation or to hold an Indiana teacher's license.
(c) Each member described in subsection (b)(6) must be licensed and actively employed as a practicing teacher in at least one (1) of the following areas to be appointed:
(1) At least one (1) member must be licensed in special education.
(2) At least one (1) member must be licensed in vocational education.
(3) At least one (1) member must be employed and licensed in student services, which may include school librarians or psychometric evaluators.
(4) At least one (1) member must be licensed in social science education.
(5) At least one (1) member must be licensed in fine arts education.
(6) At least one (1) member must be licensed in English or language arts education.
(7) At least one (1) member must be licensed in mathematics education.
(8) At least one (1) member must be licensed in science education.
(d) At least one (1) member described in subsection (b) must be a parent of a student enrolled in a public preschool or public school within a school corporation in either kindergarten or any of grades 1 through 12.
(e) The state superintendent shall serve as an ex officio voting member of the advisory board. The state superintendent may make recommendations to the governor as to the appointment of members on the advisory board.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005,

SEC.138.

IC 20-28-2-3
Term of office
Sec. 3. The term of office for the appointed members of the advisory board is four (4) years.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.139.

IC 20-28-2-4
Director of advisory board; secretary of professional standards
Sec. 4. The superintendent shall appoint the director of the advisory board, who shall be known as the secretary of professional standards, from among the members of the advisory board for a term of one (1) year. A member may be reappointed to serve as director for subsequent terms.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.140.

IC 20-28-2-5
Reimbursement for expenses
Sec. 5. (a) Each member of the advisory board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the advisory board who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.141.

IC 20-28-2-6
Adoption of rules; occupational experience awarded for instructor license in cosmetology
Sec. 6. (a) Subject to subsection (c) and in addition to the powers and duties set forth in IC 20-20-22 or this article, the advisory board may adopt rules under IC 4-22-2 to do the following:
(1) Set standards for teacher licensing and for the administration of a professional licensing and certification process by the department.
(2) Approve or disapprove teacher preparation programs.
(3) Set fees to be charged in connection with teacher licensing.
(4) Suspend, revoke, or reinstate teacher licenses.
(5) Enter into agreements with other states to acquire reciprocal

approval of teacher preparation programs.
(6) Set standards for teacher licensing concerning new subjects of study.
(7) Evaluate work experience and military service concerning higher education and experience equivalency.
(8) Perform any other action that:
(A) relates to the improvement of instruction in the public schools through teacher education and professional development through continuing education; and
(B) attracts qualified candidates for teacher education from among the high school graduates of Indiana.
(9) Set standards for endorsement of school psychologists as independent practice school psychologists under IC 20-28-12.
(b) Notwithstanding subsection (a)(1), an individual is entitled to one (1) year of occupational experience for purposes of obtaining an occupational specialist certificate under this article for each year the individual holds a license under IC 25-8-6.
(c) Before publishing notice of the intent to adopt a rule under IC 4-22-2, the advisory board must submit the proposed rule to the state superintendent for approval. If the state superintendent approves the rule, the advisory board may publish notice of the intent to adopt the rule. If the state superintendent does not approve the rule, the advisory board may not publish notice of the intent to adopt the rule.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.142.

IC 20-28-2-7
Recommendations
Sec. 7. (a) The department may recommend to the general assembly for consideration measures relating to the department's powers and duties that improve the quality of teacher preparation or teacher licensing standards.
(b) The department shall submit to the general assembly before November 1 of each year a report:
(1) detailing the findings and activities of the department, the division, and the advisory board; and
(2) including any recommendations developed under this chapter.
A report under this subsection must in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.143.

IC 20-28-2-8
Advisory committees; expenditure of funds; budget
Sec. 8. (a) The department may, subject to approval by the budget agency, do the following to administer the responsibilities of the department described in section 2 of this chapter:
(1) Establish advisory committees the department determines

necessary.
(2) Expend funds made available to the department according to policies established by the budget agency.
(b) The department shall comply with the requirements for submitting a budget request to the budget agency as set forth in IC 4-12-1, for funds to administer the responsibilities of the department described in section 1 of this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.144.

IC 20-28-2-9
Orders
Sec. 9. IC 4-21.5 applies to orders issued by the department under this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.145.

IC 20-28-2-10
Professional standards fund
Sec. 10. There is established the professional standards fund to be administered by the department. The fund consists of fees collected under this chapter. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.246-2005, SEC.146.



CHAPTER 3. TEACHER EDUCATION AND CONTINUING EDUCATION

IC 20-28-3-1
Duties of department
Sec. 1. (a) The department shall:
(1) arrange a statewide system of professional instruction for teacher education;
(2) accredit and inspect teacher education schools and departments that comply with the rules of the department;
(3) recommend and approve courses for the education of particular kinds of teachers in accredited schools and departments; and
(4) specify the types of licenses for graduates of approved courses.
(b) The department shall work with teacher education schools and departments to develop a system of teacher education that ensures individuals who graduate from the schools and departments are able to meet the highest professional standards.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.147.

IC 20-28-3-2
Accredited schools and departments
Sec. 2. (a) An accredited school or department may use the word "accredited" in advertising approved courses and the types of teachers the school or department is accredited to prepare. An accredited school or department may enter into the student teaching agreements specified in IC 20-26-5.
(b) The department shall revoke the right to use the word "accredited" when an accredited school or department refuses to abide by the advisory board's rules.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.148.

IC 20-28-3-3
Guidelines for teacher education
Sec. 3. (a) The department, shall develop guidelines for use by accredited teacher education institutions and departments in preparing individuals to teach in various environments.
(b) The guidelines developed under subsection (a) must include courses and methods that assist individuals in developing cultural competency (as defined in IC 20-31-2-5).
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.149.

IC 20-28-3-4
Continuing education
Sec. 4. A governing body may adjourn the governing body's schools for not more than three (3) days in a school year to allow

teachers to participate in:
(1) a session concerning agricultural instruction conducted in the county;
(2) a meeting of a teachers' association; or
(3) a visitation of model schools under a governing body's direction.
A governing body shall pay a teacher the teacher's per diem salary for the teacher's participation.
As added by P.L.1-2005, SEC.12.



CHAPTER 4. TRANSITION TO TEACHING PROGRAM

IC 20-28-4-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the transition to teaching program established by section 2 of this chapter.
As added by P.L.1-2005, SEC.12.



CHAPTER 5. LICENSES

IC 20-28-5-1
Responsibility for licensing teachers
Sec. 1. The department is responsible for the licensing of teachers.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.155.



CHAPTER 6. CONTRACTS

IC 20-28-6-1
Preemployment consideration; qualifications
Sec. 1. (a) Not later than ten (10) days after a request from the governing body, the superintendent of a school corporation shall make a report on an individual being considered by the school corporation for either a teaching appointment or an indefinite contract as described in section 8 of this chapter. The report must contain information on the individual's teaching preparation, experience, and license.
(b) The governing body of a school corporation may not employ an individual who receives an initial standard or reciprocal license after March 31, 1988, for a teaching appointment under this chapter unless the individual:
(1) has successfully completed a beginning teacher internship program, under IC 20-6.1-8 (repealed); or
(2) has at least two (2) years teaching experience outside Indiana.
(c) This section does not prevent the granting of additional authority in the selection or employment of teachers to a superintendent of a school corporation by the rules of the school corporation.
As added by P.L.1-2005, SEC.12.



CHAPTER 7. CANCELLATION OF TEACHER CONTRACTS

IC 20-28-7-1
Cancellation of indefinite contract by school corporation; grounds
Sec. 1. (a) An indefinite contract with a permanent teacher may be canceled in the manner specified in sections 3 through 5 of this chapter only for one (1) or more of the following grounds:
(1) Immorality.
(2) Insubordination, which means a willful refusal to obey the state school laws or reasonable rules prescribed for the government of the school corporation.
(3) Neglect of duty.
(4) Incompetence.
(5) Justifiable decrease in the number of teaching positions.
(6) A conviction for an offense listed in IC 20-28-5-8(c).
(7) Other good and just cause.
When the cause of cancellation is a ground set forth in subdivision (1), (2), or (6), the cancellation is effective immediately. When the cause of cancellation is a ground set forth in subdivision (3), (4), (5), or (7), the cancellation is effective at the end of the school term following the cancellation.
(b) An indefinite contract may not be canceled for political or personal reasons.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-2
Cancellation of indefinite contract of semipermanent teacher by school corporation; grounds
Sec. 2. (a) An indefinite contract with a semipermanent teacher may be canceled in the manner specified in sections 3 through 5 of this chapter only for one (1) or more of the following grounds:
(1) Immorality.
(2) Insubordination, which means a willful refusal to obey the state school laws or reasonable rules prescribed for the government of the school corporation.
(3) Neglect of duty.
(4) Substantial inability to perform teaching duties.
(5) Justifiable decrease in the number of teaching positions.
(6) Good and just cause.
(7) The cancellation is in the best interest of the school corporation.
(8) A conviction for an offense listed in IC 20-28-5-8(c).
(b) An indefinite contract with a semipermanent teacher may not be canceled for political or personal reasons.
(c) Before the cancellation of a semipermanent teacher's indefinite contract, the principal of the school at which the teacher teaches must provide the teacher with a written evaluation of the teacher's performance before January 1 of each year. Upon the request of a semipermanent teacher, delivered in writing to the principal not later

than thirty (30) days after the teacher receives the evaluation required by this section, the principal must provide the teacher with an additional written evaluation.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-3
Cancellation of indefinite contract by school corporation; procedure
Sec. 3. An indefinite contract with a permanent or semipermanent teacher may be canceled only in the following manner:
(1) The teacher must be notified in writing of the date, time, and place for the consideration by the school corporation of the cancellation of the contract. Notification under this subdivision must occur not more than forty (40) days nor less than thirty (30) days before the consideration.
(2) The teacher must be furnished, not later than five (5) days after a written request, a written statement of the reasons for the consideration.
(3) The teacher may file a written request for a hearing not later than fifteen (15) days after receiving notice under subdivision (1).
(4) If a request for a hearing is filed, the teacher must be given a hearing before the governing body on a day not earlier than five (5) days after the filing of the request.
(5) The teacher must be given not less than five (5) days notice of the date, time, and place of the hearing.
(6) At the hearing, the teacher is entitled:
(A) to a full statement of the reasons for the proposed cancellation of the contract; and
(B) to be heard and to present the testimony of witnesses and other evidence bearing on the reasons for the proposed cancellation of the contract.
(7) A contract may not be canceled before the date set for consideration of the cancellation of the contract and until the following have occurred:
(A) A hearing is held, if a hearing is requested by the teacher.
(B) The superintendent of the school corporation has given the superintendent's recommendations on the contract. On five (5) days written notice to the superintendent by the school corporation, the superintendent shall present a recommendation on the contract, except if the contract is a superintendent's contract.
(8) Pending a decision on the cancellation of a teacher's contract, the teacher may be suspended from duty.
(9) After complying with:
(A) section 1 of this chapter, in the case of permanent teachers; or
(B) section 2 of this chapter, in the case of semipermanent teachers; and         with this section, the governing body of the school corporation may cancel an indefinite contract with a teacher by a majority vote evidenced by a signed statement in the minutes of the board. The decision of the governing board is final.
The vote to cancel a contract under subdivision (9) must be taken by the governing body on the date and at the time and place specified in subdivision (1).
As added by P.L.1-2005, SEC.12.

IC 20-28-7-4
Suspension of permanent or semipermanent teacher; withholding of salary or benefits
Sec. 4. If a permanent or semipermanent teacher is suspended under section 3(8) of this chapter, and except as provided in IC 20-28-9-18, the governing body may not, while the teacher is suspended, withhold from the teacher any salary payments or other employment related benefits that before the suspension the teacher was entitled to receive.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-5
Hearing regarding indefinite contract of permanent or semipermanent teacher; subpoenas
Sec. 5. (a) The governing body may appoint an agent, who:
(1) is not an employee of the school corporation; and
(2) may be a member of the governing body or an attorney retained to administer the hearing proceedings under this chapter;
to issue subpoenas for the attendance of witnesses for either party at the hearing.
(b) A subpoena issued under this section must be:
(1) served by the party who seeks to compel the attendance of a witness; and
(2) upon application to the court by the party, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-6
Discharge and contract rights of permanent and semipermanent teachers
Sec. 6. (a) A permanent teacher who holds an indefinite contract under IC 20-28-6-8 may not be discharged or have the teacher's contract canceled except as provided in sections 1, 3, 4, and 5 of this chapter.
(b) A semipermanent teacher who holds an indefinite contract under IC 20-28-6-10 may not be discharged or have the teacher's contract canceled except as provided in sections 2 through 5 of this chapter.
(c) A school corporation and the school corporation's proper

officers shall retain a permanent or semipermanent teacher until the teacher's indefinite contract is properly terminated.
(d) If subsection (a), (b), or (c) is violated, the permanent or semipermanent teacher may bring an action for mandate as provided by law against the proper officers of the school corporation for an order requiring the officers to reinstate the teacher and restore the teacher to full rights as a permanent or semipermanent teacher.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-7
Cancellation of indefinite contract by teacher
Sec. 7. (a) A permanent or semipermanent teacher may not cancel an indefinite contract during the school term of the contract or during the thirty (30) days before the beginning date of the school term unless the cancellation is mutually agreed upon. A permanent or semipermanent teacher may cancel the teacher's indefinite contract at any other time by giving five (5) days notice to the school corporation.
(b) A permanent or semipermanent teacher who cancels the teacher's indefinite contract in any manner other than as provided in subsection (a) is guilty of unprofessional conduct, for which the state superintendent may suspend the teacher's license for not more than one (1) year.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-8
Contract between nonpermanent teacher and school corporation; continuation
Sec. 8. A contract entered into by a nonpermanent teacher and a school corporation continues in force on the same terms and for the same wages, unless increased under IC 20-28-9-1 and IC 20-28-9-2, for the next school term following the date of termination set in the contract. However, the contract does not continue if any of the following occur:
(1) The school corporation refuses continuation of the contract under sections 9 and 10(b) of this chapter.
(2) The teacher delivers or mails by registered or certified mail to the school corporation the teacher's written resignation.
(3) The contract is replaced by another contract agreed to by the parties.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-9
Contract between nonpermanent teacher and school corporation; rights before refusal of continuation of contract
Sec. 9. Before a teacher is refused continuation of the contract under section 8 of this chapter, the teacher has the following rights, which shall be strictly construed:
(1) The principal of the school at which the teacher teaches must provide the teacher with an annual written evaluation of

the teacher's performance before January 1 of each year. Upon the request of a nonpermanent teacher, delivered in writing to the principal not later than thirty (30) days after the teacher receives the evaluation required by this section, the principal shall provide the teacher with an additional written evaluation.
(2) On or before May 1, the school corporation shall notify the teacher that the governing body will consider nonrenewal of the contract for the next school term. The notification must be:
(A) written; and
(B) delivered in person or mailed by registered or certified mail to the teacher at the teacher's last known address.
(3) Upon the request of the teacher, and not later than fifteen (15) days after the teacher's receipt of the notice of the consideration of contract nonrenewal, the governing body or the superintendent of the school corporation shall provide the teacher with a written statement, which:
(A) may be developed in an executive session; and
(B) is not a public document;
giving the reasons for the nonrenewal of the teacher's contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-10
Contract between nonpermanent teacher and school corporation; conference; governing body
Sec. 10. (a) A teacher who receives notice of the nonrenewal of the teacher's contract under section 9 of this chapter may request a conference under this section.
(b) A conference shall be held:
(1) with the governing body; or
(2) at the direction of the governing body, with the superintendent of the school corporation or the superintendent's designee;
not more than ten (10) days after the day the governing body receives a teacher's request for a conference. If the first conference is not with the governing body, the teacher may request a second conference, which must be held with the governing body at a time mutually agreeable to both parties and not more than twenty (20) days after the day the governing body receives the request for a second conference, or before the end of the school year, whichever is earlier.
(c) The governing body may, in addition to a conference under this section, require that the superintendent of the school corporation or the superintendent's designee and the teacher summarize in writing the position of each party with respect to the continuation of the contract.
(d) At a conference under this section:
(1) the governing body, the superintendent of the school corporation, or the superintendent's designee shall provide full and complete information supporting the reasons given for noncontinuance; and
(2) the teacher shall provide any information demonstrating that

noncontinuance of the contract is improper.
(e) A conference under this section with the governing body shall be in executive session unless the teacher requests a public conference. The teacher may have a representative at any conference.
(f) The governing body shall vote on the continuation of the teacher's contract not more than ten (10) days after a conference under this section.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-11
Contract between nonpermanent teacher and school corporation; extension of time period for request for conference
Sec. 11. The periods set out in section 10(b) of this chapter shall be extended for a reasonable period:
(1) when a teacher or school official is ill or absent from the school corporation;
(2) when the teacher requests a public conference, but a public conference held within the periods of section 10(b) of this chapter violates IC 5-14-1.5-5; or
(3) for other reasonable cause.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-12
Contract between nonpermanent teacher and school corporation; grounds for termination of contract
Sec. 12. The governing body of a school corporation may decide not to continue a teacher's contract under sections 8 through 11 of this chapter:
(1) for any reason considered relevant to the school corporation's interest; or
(2) because of a teacher's inability to perform the teacher's teaching duties.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-13
Construction of chapter with collective bargaining agreements
Sec. 13. (a) This chapter may not be construed to limit the provisions of a collective bargaining agreement negotiated under IC 20-29.
(b) This chapter does not prohibit a school employer and an exclusive representative from collectively bargaining contracts that alter the requirements of sections 1 through 6 and sections 8 through 12 of this chapter and IC 20-28-9-21 through IC 20-28-9-23.
(c) This chapter may not be construed to limit the rights of a school employer and an exclusive representative (as defined in IC 20-29-2-9) to mutually agree to binding arbitration concerning teacher dismissals.
(d) If the school employer and the exclusive representative mutually agree to binding arbitration of teacher dismissals:
(1) the arbitrator shall determine whether the hearing will be

open to the public; and
(2) the written decision of the arbitrator must be:
(A) presented to the governing body in an open meeting; and
(B) made available to the public for inspection and copying.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-14
Void contract; signing of more than one contract
Sec. 14. (a) This section does not apply to an individual who works at a conversion charter school (as defined in IC 20-24-1-5) for purposes of the individual's employment with the school corporation that sponsored the conversion charter school.
(b) A contract entered into after August 15 between a school corporation and a teacher is void if the teacher, at the time of signing the contract, is bound by a previous contract to teach in a public school. However, another contract may be signed by the teacher that will be effective if the teacher:
(1) furnishes the governing body a release by the employers under the previous contract; or
(2) shows proof that twenty-one (21) days written notice was delivered by the teacher to the first employer.
(c) A governing body may request from a teacher, at the time of contracting, a written statement as to whether the teacher has signed another teaching contract. However, the teacher's failure to provide the statement is not a cause for subsequently voiding the contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-7-15
Void contract; township trustee's violation
Sec. 15. (a) A township trustee may not contract with a teacher if the teacher's term of service under the contract begins after the expiration of the trustee's term of office.
(b) A contract that violates subsection (a) is void as to the trustee's township and school general fund. However, the trustee is personally liable to the teacher for all services rendered under the contract and all damages sustained by reason of the contract.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2006, SEC.138.



CHAPTER 8. CONTRACTS WITH SCHOOL ADMINISTRATORS

IC 20-28-8-1
School principal's and administrative assistant's contracts
Sec. 1. A school corporation may provide in the contract of a principal or of any of the principal's administrative assistants compensation for services performed for a time, either before or after the school term, as considered necessary by the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-2
School principal's and administrative assistant's contracts; conditions
Sec. 2. A contract of employment shall be entered into between the governing body of the school corporation and a principal or assistant principal subject to the following conditions:
(1) The basic contract must be the regular teacher's contract as prescribed by the state superintendent.
(2) The term of the initial contract must be the equivalent of at least two (2) school years.
(3) The contract may be altered, modified, or rescinded in favor of a new contract at any time by mutual consent of the governing body of the school corporation and the principal or assistant principal, if the contract, when reduced to writing, is consistent with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-3
Assistant superintendent, principal, and assistant principal contracts; renewal or refusal to renew; written notice
Sec. 3. (a) Before February 1 of the year during which the contract of an assistant superintendent, a principal, or an assistant principal is due to expire, the governing body of the school corporation, or an employee at the direction of the governing body, shall give written notice of renewal or refusal to renew the individual's contract for the ensuing school year.
(b) If notice is not given before February 1 of the year during which the contract is due to expire, the contract then in force shall be reinstated only for the ensuing school year.
(c) This section does not prevent the modification or termination of a contract by mutual agreement of the assistant superintendent, the principal, or the assistant principal and the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-4
Written preliminary notice that governing body considering not renewing contract; private conference
Sec. 4. (a) At least thirty (30) days before giving written notice of refusal to renew a contract under section 3 of this chapter, the

governing body, or an employee at the direction of the governing body, shall inform the assistant superintendent, the principal, or the assistant principal by written preliminary notice that:
(1) the governing body is considering a decision not to renew the contract; and
(2) if the individual files a request with the school corporation for a private conference not later than five (5) days after receiving the preliminary notice, the individual is entitled to a private conference with the superintendent of the school corporation.
(b) If the individual files a request with the school corporation for an additional private conference not later than five (5) days after the initial private conference with the superintendent of the school corporation, the individual is entitled to an additional private conference with the governing body of the school corporation before being given written notice of refusal to renew the contract.
(c) The preliminary notice required under this section must include the governing body's reasons for considering a decision not to renew.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-5
Consideration of ISTEP test scores in evaluation of principal's performance
Sec. 5. The evaluation of a principal's performance may not be based wholly on the ISTEP program test scores under IC 20-32-5 of the students enrolled at the principal's school. However, the ISTEP program test scores under IC 20-32-5 of the students enrolled at a principal's school may be considered as one (1) of the factors in the evaluation of the principal's overall performance at the school.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-6
Superintendent contracts
Sec. 6. A contract entered into by a governing body and its superintendent is subject to the following conditions:
(1) The basic contract must be in the form of the regular teacher's contract.
(2) The contract must be for a term of at least thirty-six (36) months.
(3) The contract may be altered or rescinded for a new one at any time by mutual consent of the governing body and the superintendent. The consent of both parties must be in writing and must be expressed in a manner consistent with this section and sections 7 through 8 of this chapter.
(4) The rights of a superintendent as a teacher under any other law are not affected by the contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-7 Superintendent's contract; termination
Sec. 7. A superintendent's contract terminates on the following dates and under the following conditions only:
(1) On any date, if the governing body and the superintendent mutually consent.
(2) Before the expiration date set forth in the contract, if the governing body terminates the contract for cause under a statute that sets forth causes for dismissal of teachers. However, the governing body must give the superintendent proper notice and, if the superintendent requests a hearing at least ten (10) days before the termination, must grant the superintendent a hearing at an official meeting of the governing body.
(3) On the expiration date set forth in the contract, if the governing body not later than January 1 of the year in which the contract expires gives notice to the superintendent in writing, delivered in person or by registered mail.
(4) On the expiration date set forth in the contract, if the superintendent not later than January 1 of the year in which the contract expires gives proper notice in writing to the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-8
Superintendent's contract; extension
Sec. 8. If the governing body fails to give a termination notice under section 7(3) of this chapter, the superintendent's contract is extended for twelve (12) months following the expiration date of the contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-9
Director of special education; compensation for services before or after school term
Sec. 9. A managing body may provide in the contract of a local director compensation for services performed for a time, either before or after the school term, as considered necessary by the managing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-10
Director of special education; conditions for employment contract
Sec. 10. A contract of employment shall be entered into between the managing body and a local director subject to the following conditions:
(1) The basic contract must be the regular teacher's contract as prescribed by the state superintendent.
(2) The minimum term of the initial contract must be the equivalent of two (2) school years.
(3) The contract may be altered, modified, or rescinded in favor of a new contract at any time by mutual consent of the

managing body and the local director if the written contract is consistent with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-11
Director of special education; expiration of contract; reinstatement; modification or termination
Sec. 11. (a) Before February 1 of the year during which the contract of a local director is due to expire, the managing body, or an employee at the direction of the managing body, shall give written notice of renewal or refusal to renew the local director's contract for the ensuing school year.
(b) If notice is not given before February 1 of the year during which the contract is due to expire, the contract then in force is reinstated only for the ensuing school year.
(c) This section does not prevent the modification or termination of a contract by mutual agreement of the local director and the managing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-8-12
Director of special education; nonrenewal of contract; notice; private conference
Sec. 12. (a) At least thirty (30) days before giving written notice of refusal to renew a contract under section 11 of this chapter, the managing body, or an employee at the direction of the managing body, shall inform the local director by written preliminary notice that:
(1) the managing body is considering a decision not to renew the contract; and
(2) if the local director files a request with the managing body for a private conference not later than five (5) days after receiving the preliminary notice, the local director is entitled to a private conference with the superintendent, president, trustee, or other head of the managing body.
(b) If the local director files a request with the managing body for an additional private conference not more than five (5) days after the initial private conference with the superintendent, president, trustee, or other head of the managing body, the local director is entitled to an additional private conference with the managing body before being given written notice of refusal to renew the contract.
(c) The preliminary notice required under this section must include the managing body's reasons for considering a decision not to renew.
As added by P.L.1-2005, SEC.12.



CHAPTER 9. SALARY AND RELATED PAYMENTS

IC 20-28-9-1
Teacher's minimum salary; basis
Sec. 1. (a) A teacher's minimum salary each school year must be computed based on the teacher's education, experience, and degree completed as of the teacher's first day of service.
(b) If a teacher is licensed by the department on:
(1) the first day of service in the current school year; or
(2) another date as agreed by the school employer and the exclusive representative under IC 20-29;
the teacher's minimum salary is computed under section 2 of this chapter.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.165.

IC 20-28-9-2
Teacher's minimum salary; computation for nine month school term
Sec. 2. A teacher's minimum salary for service during a nine (9) month school term is computed as follows:
(1) For a teacher who has completed four (4) years or one hundred forty-four (144) weeks of professional education, five thousand two hundred dollars ($5,200), plus:
(A) an additional increment of one hundred fifty dollars ($150) after each of the first ten (10) years of experience; and
(B) an additional increment of two hundred fifty dollars ($250) after each of the following years of experience:
(i) The fifteenth.
(ii) The twentieth.
(2) For a teacher who has completed five (5) years or one hundred eighty (180) weeks of professional education, five thousand five hundred dollars ($5,500), plus:
(A) an additional increment of one hundred fifty dollars ($150) after each of the first eighteen (18) years of experience; and
(B) an additional increment of three hundred dollars ($300) after each of the following years of experience:
(i) The nineteenth.
(ii) The twentieth.
(iii) The twenty-second.
(iv) The twenty-fourth.
(v) The twenty-sixth.
(vi) The thirtieth.
(3) For a teacher who has completed less than four (4) years of professional education, four thousand seven hundred dollars ($4,700), plus an additional increment of one hundred twenty dollars ($120) after each of the first ten (10) years of

experience.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.166.

IC 20-28-9-3
Teacher's minimum salary; computation for increased or decreased school term
Sec. 3. If:
(1) the school term of; or
(2) a teacher's contract with;
a school corporation is longer or shorter than nine (9) months, the minimum salary as computed under section 2 of this chapter must be proportionately increased or decreased.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-4
Educational requirements for teacher's minimum salary
Sec. 4. (a) The department shall require each teacher to hold:
(1) a bachelor's degree from an accredited teacher education institution to qualify for the first time for classification under section 2(1) of this chapter; and
(2) a master's degree to qualify for the first time for classification under section 2(2) of this chapter.
(b) A teacher may not receive credit for five (5) years of education under section 2(2) of this chapter unless the teacher has completed at least a bachelor's degree.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.167.

IC 20-28-9-5
Computation of annual salary of teacher or distribution of state funds; rounding to nearest dollar
Sec. 5. In computing the annual salary of a teacher or when distributing state funds, an amount of less than fifty cents ($0.50) is dropped while an amount of fifty cents ($0.50) or more is rounded up to the next whole dollar.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-6
Substitute teachers; wages; no written contract required
Sec. 6. (a) The governing body shall fix wages for substitute teachers.
(b) A substitute teacher may be engaged without a written contract.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-7
Substitute teachers; certain licenses; pay schedule
Sec. 7. (a) An individual who:
(1) holds:             (A) a professional license;
(B) a provisional license;
(C) a limited license; or
(D) an equivalent license issued by the department; and
(2) serves as an occasional substitute teacher;
shall be compensated on the pay schedule for substitutes of the school corporation the individual serves.
(b) An individual who:
(1) holds a:
(A) professional license; or
(B) provisional license; and
(2) serves as a substitute teacher in the same teaching position for more than fifteen (15) consecutive school days;
shall be compensated on the regular pay schedule for teachers of the school corporation the individual serves.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.168.

IC 20-28-9-8
Substitute teacher with substitute license; compensation schedule
Sec. 8. An individual who holds a substitute license shall be compensated on the pay schedule for substitutes of the school corporation the individual serves.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-9
Teacher absence from work with pay; accumulated unused days
Sec. 9. (a) Each teacher may be absent from work with pay:
(1) on account of illness or quarantine for ten (10) days the first year and seven (7) days in each succeeding year (referred to as "sick days" in this chapter); and
(2) for death in the teacher's immediate family for a period extending not more than five (5) days beyond the death.
(b) If the teacher does not use all the teacher's sick days in a school year, the unused days accumulate up to a total of ninety (90) days. However, each teacher shall be credited with the accumulative days accrued to the teacher on January 1, 1966.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-10
Teacher with at least one accumulated sick day; employment by another school corporation
Sec. 10. (a) This section applies whenever a teacher accumulates at least one (1) sick day and then is employed in another school corporation.
(b) Beginning in the teacher's second year, the teacher's employer shall add up to three (3) sick days each year to the number of sick days to which the teacher is entitled under section 9(a) of this chapter until the accumulated sick days to which the teacher was entitled in the teacher's last employment are exhausted. As added by P.L.1-2005, SEC.12.

IC 20-28-9-11
Teacher absence from work with pay; agreement between school employer and exclusive representative
Sec. 11. Absences that are not described in sections 9 through 10 of this chapter may be taken with pay when agreed on by the school employer and the exclusive representative under IC 20-29.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-12
Adoption of regulations by school corporation governing payment or part payment of teachers; conditions
Sec. 12. A school corporation may adopt regulations governing the payment or part payment of teachers and then make payments in accordance with those regulations to teachers who are absent because of:
(1) sickness;
(2) attending school conventions or meetings;
(3) visiting other schools; or
(4) a death in the immediate family.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-13
Voluntary sick day bank
Sec. 13. A school corporation may establish a voluntary sick day bank:
(1) to which a teacher may contribute unused sick days; and
(2) from which a contributing teacher may draw sick days when the contributing teacher's accumulated sick days are exhausted.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-14
Teacher personal days
Sec. 14. Each teacher may have at least two (2) days each year with pay for the transaction of personal business or the conduct of personal or civic affairs. The teacher shall submit to the superintendent a written statement describing the reason and necessity for the absence.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-15
Teacher payment when school is closed
Sec. 15. If during the term of the teacher's contract:
(1) the school is closed by order of the:
(A) school corporation; or
(B) health authorities; or
(2) school cannot be conducted through no fault of the teacher;
the teacher shall receive regular payments during that time. If a canceled student instructional day (as defined in IC 20-30-2-2) is

rescheduled to comply with IC 20-30-2, each teacher and (notwithstanding IC 20-27-8-7) each school bus driver shall work on that rescheduled day without additional compensation.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-16
School closure for Christmas holidays; no payment of teachers' salaries; length of school term
Sec. 16. A school may be closed for up to two (2) weeks for Christmas holidays without payment of teachers' salaries. Closing the school for Christmas holidays does not shorten the length of the school term.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-17
Teacher payment for Saturdays
Sec. 17. The governing body of a school city may pay the salary of teachers for Saturdays in addition to the other days that school is in session.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-18
Salary deductions
Sec. 18. (a) Upon a teacher's written request, a governing body shall withhold the requested amount of money from the salary of the teacher for a purpose described in subsection (c).
(b) Upon a written request from a beneficiary of the Indiana state teachers' retirement fund, a governing body may receive a given amount of money for a purpose described in subsection (c).
(c) The governing body shall hold the amounts described in subsections (a) and (b) and pay the amounts, as requested by the teacher or the beneficiary, to an insurance company or other agency or organization in Indiana that provides, extends, supervises, or pays for:
(1) insurance or other protection; or
(2) the establishment of or payment on an annuity account;
for the teacher. If a dividend accrues on a policy, the dividend shall be paid or credited to the teacher.
(d) If less than twenty percent (20%) of the teachers employed by a governing body request payment of the amounts described in subsection (c) to a single recipient, withholding the amounts of money for insurance, dues, or other purposes is discretionary with the governing body.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-19
Retirement, savings, or severance pay plan
Sec. 19. (a) If a governing body of a school corporation agrees to a retirement, savings, or severance pay plan with a teacher or with an exclusive representative under IC 20-29, the benefits may be paid to:         (1) the teacher who is eligible under a negotiated retirement, savings, or severance pay plan; or
(2) in the case of the teacher's death:
(A) the teacher's designated beneficiary; or
(B) the teacher's estate, if there is no designated beneficiary.
Payments may be made in a lump sum or in installments as agreed upon by the parties or to a savings plan established under IC 5-10-1.1-1(2).
(b) Notwithstanding IC 6-1.1-20, the payments under this section shall be made from the general fund of the school corporation and may be made for a period exceeding one (1) year.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-20
Participation in health insurance plan upon retirement
Sec. 20. A teacher who is employed by a school corporation that provides a health insurance plan for its employees may participate in the health insurance plan upon retirement under IC 5-10-8.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-21
Suspension of teacher without pay; reasons
Sec. 21. (a) This section and sections 22 through 23 of this chapter apply to the suspension of a teacher without pay when the procedure for the cancellation of the teacher's contract under IC 20-28-7-3 through IC 20-28-7-5 do not apply.
(b) A teacher may be suspended from duty without pay only for the following reasons:
(1) Immorality.
(2) Insubordination, which means the willful refusal to obey the state school laws or reasonable rules prescribed for the government of the school corporation.
(3) Neglect of duty.
(4) Substantial inability to perform teaching duties.
(5) Good and just cause.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-22
Suspension of teacher without pay; procedure
Sec. 22. A teacher may be suspended without pay only under the following procedure:
(1) The teacher must be notified in writing not more than forty (40) days and not less than thirty (30) days before the date of the consideration of the date, time, and place for the consideration by the school corporation of the suspension of the teacher without pay.
(2) The teacher shall be furnished, not later than five (5) days after a written request, a written statement of the reasons for the consideration.
(3) The teacher may file a written request for a hearing not later

than fifteen (15) days after receipt of the notice of this consideration.
(4) If a request for a hearing is filed, the teacher must be given a hearing before the governing body on a day not earlier than five (5) days after filing the request.
(5) The teacher must be given at least five (5) days notice of the date, time, and place of the hearing.
(6) At the hearing, the teacher is entitled:
(A) to a full statement of the reasons for the proposed suspension without pay; and
(B) to be heard and to present the testimony of witnesses and other evidence bearing on the reasons for the proposed suspension without pay.
(7) A teacher may not be suspended without pay until:
(A) the date is set for consideration of the suspension without pay;
(B) after a hearing is held, if a hearing is requested by the teacher; and
(C) except on the suspension of a superintendent's contract, the superintendent has given recommendations on the suspension not later than five (5) days after the school corporation makes the request for recommendations.
(8) After complying with this section, the governing body of the school corporation may suspend a teacher without pay for a reasonable time by a majority vote evidenced by a signed statement in the minutes of the board.
The vote to suspend a teacher without pay described in subdivision (8) must be taken by the governing body on the date and at the time and place specified in subdivision (1).
As added by P.L.1-2005, SEC.12.

IC 20-28-9-23
Hearing regarding suspension of teacher without pay; subpoenas
Sec. 23. The governing body may appoint an agent (who is not an employee of the school corporation but who may be a member of the governing body or an attorney retained to administer the hearing proceedings under this section) to issue subpoenas for the attendance of witnesses for either party at the hearing under section 22 of this chapter. A subpoena issued under this section shall be:
(1) served by the party who seeks to compel the attendance of a witness; and
(2) upon application to the court by the party, enforced in the manner provided by law for the service and enforcement of subpoenas in a civil action.
As added by P.L.1-2005, SEC.12.

IC 20-28-9-24
Examination for teacher licensure; furnishing of test scores
Sec. 24. (a) This section applies to an examination that is required for teacher licensure under this chapter.     (b) If an individual does not demonstrate the level of proficiency required to receive a license on all or a part of an examination, the examination's scorer must provide the individual with the individual's test scores, including subscores for each area tested.
As added by P.L.1-2005, SEC.12.



CHAPTER 10. CONDITIONS OF EMPLOYMENT

IC 20-28-10-1
Leave of absence; generally
Sec. 1. (a) A school corporation may grant a teacher a leave of absence not to exceed one (1) year for:
(1) a sabbatical;
(2) a disability leave; or
(3) a sick leave.
(b) The school corporation may grant consecutive leaves to a teacher.
(c) A school corporation may grant partial compensation for a leave in an amount the school corporation determines. However, if a teacher on a sabbatical serves an employer that agrees to reimburse the school corporation in whole or in part of the amount of the teacher's regular salary, the school corporation may grant full or partial compensation.
(d) A teacher who is pregnant shall be granted a leave of absence for the period provided in and subject to section 5 of this chapter.
(e) Except where a contract is not required under IC 20-28-7 in a situation that occurs before or after the commencement of leave, the teacher and the school corporation shall execute a regular teacher's contract for each school year in which any part of the teacher's leave is granted.
(f) The teacher has the right to return to a teaching position for which the teacher is certified or otherwise qualified under the rules of the state board.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-2
Leave of absence; rights of teacher; group insurance coverage; sick leave; probationary years of service; charges against teacher's accumulated sick days
Sec. 2. (a) Except as provided in section 1 of this chapter, rights existing at the time a leave commences that arise from a teacher's:
(1) status as a permanent teacher;
(2) accumulation of successive years of service;
(3) service performed under a teacher's contract under IC 20-28-6-8; or
(4) status or rights negotiated under IC 20-29;
remain intact.
(b) During a leave the teacher may maintain coverage in a group insurance program by paying the total premium including the school corporation's share, if any, attributable to the leave period. The school corporation may elect to pay all or part of the cost of the premium as an adopted or negotiated fringe benefit to teachers on leave.
(c) During a leave extending into a part of a school year, a teacher accumulates sick leave under IC 20-28-9-9 through IC 20-28-9-12,

or a salary schedule of the school corporation that provides greater sick leave, in the same proportion that the number of days the teacher is paid during the year for work or leave bears to the total number of days for which teachers are paid in the school corporation.
(d) Except as provided in section 1 of this chapter, during a leave of a nonpermanent teacher, the period of probationary successive years of service under a teacher's contract that is a condition precedent to becoming a permanent teacher under IC 20-28-6-8 is uninterrupted for that teacher. However, this probationary period may not include an entire school year spent on leave.
(e) All or part of a leave granted for sickness or disability, including pregnancy related disability, may be charged at the teacher's discretion to the teacher's available sick days. However, the teacher is not entitled to take accumulated sick days when the teacher's physician certifies that the teacher is capable of performing the teacher's regular teaching duties. The teacher is entitled to complete the remaining leave without pay.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-3
Leave of absence; sabbatical
Sec. 3. (a) A school corporation may grant a teacher, on written request, a sabbatical for improvement of professional skills through:
(1) advanced study;
(2) work experience;
(3) teacher exchange programs; or
(4) approved educational travel.
(b) After taking a sabbatical, the teacher shall return for a length of time equal to that of the sabbatical leave.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-4
Leave of absence; disability or sick leave
Sec. 4. (a) A school corporation may place a teacher, with or without written request, on a disability or sick leave not to exceed one (1) year.
(b) A teacher placed on a disability or sick leave without a written request is entitled to a hearing on that action under IC 20-28-7-1 and IC 20-28-7-3 through IC 20-28-7-5.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-5
Leave of absence; pregnancy
Sec. 5. (a) A teacher who is pregnant may continue in active employment as late into pregnancy as the teacher wishes, if the teacher can fulfill the requirements of the teacher's position.
(b) Temporary disability caused by pregnancy is governed by the following:
(1) A teacher who is pregnant shall be granted a leave of absence any time between the commencement of the teacher's

pregnancy and one (1) year following the birth of the child, if the teacher notifies the superintendent at least thirty (30) days before the date on which the teacher wishes to start the leave. The teacher shall notify the superintendent of the expected length of this leave, including with this notice either:
(A) a physician's statement certifying the teacher's pregnancy; or
(B) a copy of the birth certificate of the newborn;
whichever is applicable. However, in the case of a medical emergency caused by pregnancy, the teacher shall be granted a leave, as otherwise provided in this section, immediately on the teacher's request and the certification of the emergency from an attending physician.
(2) All or part of a leave taken by a teacher because of a temporary disability caused by pregnancy may be charged, at the teacher's discretion, to the teacher's available sick days. However, the teacher is not entitled to take accumulated sick days when the teacher's physician certifies that the teacher is capable of performing the teacher's regular teaching duties. The teacher is entitled to complete the remaining leave without pay. However, the teacher may receive compensation for the pregnancy leave under a collective bargaining agreement or, if the teacher is not represented by an exclusive representative, by governing body policy.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-6
Full-time defense service
Sec. 6. (a) This section and sections 7 through 11 of this chapter apply to a teacher who through:
(1) volunteering; or
(2) statutory selection;
enters defense service on a full-time basis.
(b) Because the United States Congress has decreed that it is imperative to increase and train United States armed forces personnel, this section and sections 7 through 11 of this chapter:
(1) provide protection for teachers who have been called to leave their positions to defend the nation due to the necessity of war or a state of emergency;
(2) preserve the status and contract rights under the laws to any teacher who enters the defense service; and
(3) place those teachers in a position that the defense service does not operate as an interruption of teaching service because the contract rights that each teacher had when entering the defense service are preserved during that service the same as if the teacher had not entered the service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-7
Defense service; permanent teacher; leave of absence      Sec. 7. A permanent teacher:
(1) with an indefinite contract under IC 20-28-6-8; and
(2) who is described in section 6(a) of this chapter;
is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-8
Defense service; nonpermanent teacher
Sec. 8. (a) If a nonpermanent teacher who is described in section 6(a) of this chapter enters the defense service, the teacher's contract as a teacher and the teacher's rights to probationary successive years under contract are preserved with the school corporation as the teacher had them when entering the defense service.
(b) The period of probationary successive years of service under a teacher's contract that is a condition precedent to becoming a permanent teacher under IC 20-28-6-8 is considered uninterrupted for a teacher to whom this section applies. However, this probationary period may not include the time spent in defense service. The teacher is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-9
Defense service; teacher's reinstatement status
Sec. 9. On reinstatement, the status of the teacher described in section 6(a) of this chapter is the same as when the teacher entered the defense service. All rights to changes of salary or position, except as specified in section 8 of this chapter, accrue to the teacher as if no interruption had occurred.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-10
Defense service; rights under teachers' retirement fund
Sec. 10. (a) A teacher described in section 6(a) of this chapter retains the teacher's contractual rights in the Indiana state teachers' retirement fund.
(b) Contributions and payments into the retirement fund shall be made in the same manner as they are made for a member of the fund who is granted a leave of absence under the law pertaining to that fund.
(c) The teacher is granted a leave of absence during the defense service.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-11
Defense service; reinstatement period
Sec. 11. (a) Not later than sixty (60) days after:
(1) an honorable or medical discharge; or
(2) release from active participation in the defense service;
a teacher who has received a leave of absence for defense service

shall return to the school corporation for reinstatement. The school corporation shall then reinstate the teacher.
(b) If the teacher is unable to return for reinstatement within the sixty (60) day period for any reason arising from mental or physical disability, the teacher has sixty (60) days after the date of removal of the disability to apply for reinstatement.
(c) On reinstatement or on written resignation submitted to the school corporation, the teacher's leave of absence and defense service is considered terminated.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-12
Antidiscrimination; marital status
Sec. 12. A governing body or the governing body's agent may not make or enforce a rule or regulation concerning the employment of teachers that discriminates because of marital status.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-13
Antidiscrimination; residence requirements
Sec. 13. (a) A governing body may not adopt residence requirements for teachers or other school employees in the governing body's employment, assignment, or reassignment for services in a prescribed area.
(b) A school corporation that violates subsection (a) is ineligible for state funds under all enactments regarding that subject. The state superintendent and other state officials shall administer the funds accordingly on the submission of sworn proof of the existence of the discriminatory residence requirements.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-14
Teacher's freedom of association
Sec. 14. (a) A school corporation may not dismiss or suspend any employee because of affiliation with or activity in an organization unless that organization advocates:
(1) the overthrow of the United States government by:
(A) force; or
(B) the use of violence; or
(2) the violation of law;
to achieve its objective.
(b) A rule or regulation contrary to subsection (a) is void.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-15
Teacher as public office candidate
Sec. 15. A governing body may not dismiss, suspend, or enforce a mandatory leave of absence on a teacher who is a candidate for public office unless evidence is submitted to the governing body that would substantiate a finding that the teacher's activity has:         (1) impaired the teacher's effectiveness in the teacher's service; or
(2) interfered with the performance of the teacher's contractual obligations.
A suspension is valid only during the period of the impairing activity.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-16
Teacher serving in the general assembly
Sec. 16. (a) If a teacher serves in the general assembly, the teacher shall be given credit for the time spent in this service, including the time spent for council or committee meetings. The leave for this service does not diminish the teacher's rights under the Indiana state teachers' retirement fund or the teacher's advancement on the state or a local salary schedule. For these purposes, the teacher is, despite the leave, considered teaching for the school during that time.
(b) The compensation received while serving in the general assembly shall be included for teachers retiring after June 30, 1980, in the determination of the teacher's annual compensation to compute the teacher's retirement benefit under IC 5-10.2-4. A teacher serving in the general assembly may choose to have deductions made from the teacher's salary as a legislator for contributions under either IC 5-10.4-4-11 or IC 5-10.3-7-9.
As added by P.L.1-2005, SEC.12. Amended by P.L.2-2006, SEC.139.

IC 20-28-10-17
School counselors; privileged or confidential information
Sec. 17. (a) Except as provided in IC 31-32-11-1, a school counselor is immune from disclosing privileged or confidential communication made to the counselor as a counselor by a student.
(b) Except as provided in IC 31-32-11-1, the matters communicated are privileged and protected against disclosure.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-18
Teacher's legal recourse for infringement of rights and privileges
Sec. 18. A teacher whose rights and privileges under sections 14 through 17 of this chapter are or are about to be infringed by a rule or regulation may, in accord with the law governing injunctions, seek to enjoin the school corporation from the infringement. A circuit or superior court shall issue the injunction if the court finds an infringement.
As added by P.L.1-2005, SEC.12.

IC 20-28-10-19
Daily free time for teachers
Sec. 19. (a) Each governing body and its administrators shall arrange each teacher's daily working schedule to provide at least thirty (30) minutes between 10 a.m. and 2 p.m. for a period free of duties.     (b) The state superintendent shall report each failure to comply with subsection (a) to the state board, which shall immediately inform the governing body of each alleged violation.
(c) If the school corporation persistently fails or refuses to comply with subsection (a) for one (1) year, the state board shall:
(1) lower the grade of accreditation of the school corporation; and
(2) publish notice of that action in at least one (1) newspaper published in the county.
As added by P.L.1-2005, SEC.12.



CHAPTER 11. STAFF PERFORMANCE EVALUATION

IC 20-28-11-1
"Plan"
Sec. 1. As used in this chapter, "plan" refers to a staff performance evaluation plan developed under this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-11-2
Duty to develop and implement plan
Sec. 2. Each:
(1) school corporation;
(2) school created by an interlocal agreement under IC 36-1-7;
(3) special education cooperative under IC 20-35-5; and
(4) cooperating school corporation for vocational education under IC 20-37-1;
shall develop and implement a plan to evaluate the performance of each certificated employee (as defined in IC 20-29-2-4).
As added by P.L.1-2005, SEC.12.

IC 20-28-11-3
Contents of plan
Sec. 3. Each plan:
(1) must provide for the improvement of the performance of the individuals evaluated;
(2) must provide for the growth and development of the individuals evaluated;
(3) must require periodic assessment of the effectiveness of the plan;
(4) must provide that nonpermanent and semipermanent teachers receive:
(A) an evaluation on or before December 31 each year; and
(B) if requested by that teacher, an additional evaluation on or before March 1 of the following year; and
(5) may provide a basis for making employment decisions.
However, the plan may not provide for an evaluation that is based in whole or in part on the ISTEP program test scores of the students in the school corporation.
As added by P.L.1-2005, SEC.12.

IC 20-28-11-4
Plan as a condition of accreditation
Sec. 4. Development and implementation of a plan is a condition of accreditation under IC 20-19-2-8(a)(5).
As added by P.L.1-2005, SEC.12.

IC 20-28-11-5
Approval of plan
Sec. 5. Each plan must be approved by the department. However,

if an entity listed in section 2 of this chapter submits a plan to the department that complies with the requirements set out in section 3 of this chapter, the department must approve that plan.
As added by P.L.1-2005, SEC.12.

IC 20-28-11-6
Duties of department for plan
Sec. 6. The department shall do the following:
(1) Establish guidelines for the development and implementation of the plan, including guidelines:
(A) for the evaluation of employees within each professional licensing category;
(B) providing for periodic review of the performance of each certificated employee by the appropriate supervisor using a wide range of indicators that deal with the substance and process of the employee's duties; and
(C) requiring the preparation of a developmental plan for each certificated employee addressing that employee's job related strengths and weaknesses and methods of improving those strengths and eliminating those weaknesses.
(2) Provide technical assistance to each school corporation in the development and implementation of the plan.
(3) Collect and disseminate information concerning local, state, and national staff performance evaluation plans.
(4) Assist each school corporation in training staff evaluators.
As added by P.L.1-2005, SEC.12.

IC 20-28-11-7
Adoption of rules
Sec. 7. The state board shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-11-8
Rights; employment contracts of certificated employees
Sec. 8. This chapter does not limit the rights of a school corporation and the exclusive representative who:
(1) before July 1, 1987; and
(2) through bargaining under IC 20-7.5 (before its repeal);
included in the employment contracts of certificated employees a system for the periodic evaluation of certificated employees.
As added by P.L.1-2005, SEC.12.



CHAPTER 12. ENDORSEMENT FOR INDEPENDENT PRACTICE SCHOOL PSYCHOLOGISTS

IC 20-28-12-1
Application of chapter
Sec. 1. This chapter does not apply to a psychologist who is licensed under IC 25-33.
As added by P.L.1-2005, SEC.12.

IC 20-28-12-2
Compliance with requirements for endorsement
Sec. 2. In order to:
(1) practice school psychology; and
(2) receive an endorsement as an independent practice school psychologist;
a school psychologist must comply with this chapter.
As added by P.L.1-2005, SEC.12.

IC 20-28-12-3
Requirements for endorsement
Sec. 3. An individual who applies for an endorsement as an independent practice school psychologist must meet the following requirements:
(1) Be licensed as a school psychologist by the department.
(2) Be employed by a:
(A) developmental center;
(B) state hospital;
(C) public or private hospital;
(D) mental health center;
(E) rehabilitation center;
(F) private school; or
(G) public school;
at least thirty (30) hours per week during the contract period unless the individual is retired from full-time or part-time employment as a school psychologist or the individual has a medical condition or physical disability that restricts the mobility required for employment in a school setting.
(3) Furnish satisfactory evidence to the department that the applicant has received at least a sixty (60) semester hour master's or specialist degree in school psychology from:
(A) a recognized institution of higher learning; or
(B) an educational institution not located in the United States that has a program of study that meets the standards of the department.
(4) Furnish satisfactory evidence to the department that the applicant has demonstrated graduate level competency through the successful completion of course work and a practicum in the areas of assessment and counseling.
(5) Furnish satisfactory evidence to the department that the

applicant has at least one thousand two hundred (1,200) hours of school psychology experience beyond the master's degree level. At least six hundred (600) hours must be in a school setting under the supervision of any of the following:
(A) A physician licensed under IC 25-22.5.
(B) A psychologist licensed under IC 25-33.
(C) A school psychologist endorsed under this chapter.
(6) Furnish satisfactory evidence to the department that the applicant has completed, in addition to the requirements in subdivision (5), at least four hundred (400) hours of supervised experience in identification and referral of mental and behavioral disorders, including at least one (1) hour each week of direct personal supervision by a:
(A) physician licensed under IC 25-22.5;
(B) psychologist licensed under IC 25-33; or
(C) school psychologist endorsed under this chapter;
with at least ten (10) hours of direct personal supervision.
(7) Furnish satisfactory evidence to the department that the applicant has completed, in addition to the requirements of subdivisions (5) and (6), fifty-two (52) hours of supervision with a physician licensed under IC 25-22.5, a psychologist licensed under IC 25-33, or a school psychologist endorsed under this chapter that meets the following requirements:
(A) The fifty-two (52) hours must be completed within at least twenty-four (24) consecutive months but not less than twelve (12) months.
(B) Not more than one (1) hour of supervision may be included in the total for each week.
(C) At least nine hundred (900) hours of direct client contact must take place during the total period under clause (A).
(8) Furnish satisfactory evidence to the department that the applicant does not have a conviction for a crime that has a direct bearing on the applicant's ability to practice competently.
(9) Furnish satisfactory evidence to the department that the applicant has not been the subject of a disciplinary action by a licensing or certification agency of any jurisdiction on the grounds that the applicant was not able to practice as a school psychologist without endangering the public.
(10) Pass the examination provided by the department.
As added by P.L.1-2005, SEC.12. Amended by P.L.246-2005, SEC.169.

IC 20-28-12-4
Provision of services on private basis
Sec. 4. (a) A school psychologist who is not employed or excused from employment as described in section 3(2) of this chapter may not provide services on a private basis to an individual unless the school psychologist receives a referral from one (1) of the following:
(1) A developmental center.
(2) A public school or private school.         (3) A physician licensed under IC 25-22.5.
(4) A health service professional in psychology licensed under IC 25-33-1.
(b) A school psychologist who is endorsed under this chapter may not provide services on a private basis to a student:
(1) who attends a school (including a nonpublic school) to which the school psychologist is assigned; or
(2) whom the school psychologist would normally be expected to serve.
As added by P.L.1-2005, SEC.12.

IC 20-28-12-5
School psychologist; disclosure of information
Sec. 5. A school psychologist who is endorsed under this chapter may not disclose any information acquired from persons with whom the school psychologist has dealt in a professional capacity, except under the following circumstances:
(1) Trials for homicide when the disclosure relates directly to the fact or immediate circumstances of the homicide.
(2) Proceedings:
(A) to determine mental competency; or
(B) in which a defense of mental incompetency is raised.
(3) Civil or criminal actions against a school psychologist for malpractice.
(4) Upon an issue as to the validity of a document.
(5) If the school psychologist has the express consent of the client or, in the case of a client's death or disability, the express consent of the client's legal representative.
(6) Circumstances under which privileged communication is lawfully invalidated.
As added by P.L.1-2005, SEC.12.






ARTICLE 29. COLLECTIVE BARGAINING FOR TEACHERS

CHAPTER 1. FINDINGS AND INTENT

IC 20-29-1-1
Intent
Sec. 1. The general assembly declares the following:
(1) The citizens of Indiana have a fundamental interest in the development of harmonious and cooperative relationships between school corporations and their certificated employees.
(2) Recognition by school employers of the right of school employees to organize and acceptance of the principle and procedure of collective bargaining between school employers and school employee organizations can alleviate various forms of strife and unrest.
(3) The state has a basic obligation to protect the public by attempting to prevent any material interference with the normal public school educational process.
(4) The relationship between school corporation employers and certificated school employees is not comparable to the relationship between private employers and employees for the following reasons:
(A) A public school corporation is not operated for profit but to ensure the citizens of Indiana rights guaranteed them by the Constitution of the State of Indiana.
(B) The obligation to educate children and the methods by which the education is effected will change rapidly with:
(i) increasing technology;
(ii) the needs of an advancing civilization; and
(iii) requirements for substantial educational innovation.
(C) The general assembly has delegated the discretion to carry out this changing and innovative educational function to the governing bodies of school corporations, composed of citizens elected or appointed under applicable law, a delegation that these bodies may not and should not bargain away.
(D) Public school corporations have different obligations concerning certificated school employees under constitutional and statutory requirements than private employers have to their employees.
As added by P.L.1-2005, SEC.13.



CHAPTER 2. DEFINITIONS

IC 20-29-2-1
Application of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-2
"Bargain collectively"
Sec. 2. "Bargain collectively" means the performance of the mutual obligation of the school employer and the exclusive representative to:
(1) meet at reasonable times to negotiate in good faith concerning the items enumerated in IC 20-29-6-4; and
(2) execute a written contract incorporating any agreement relating to the matters described in subdivision (1).
As added by P.L.1-2005, SEC.13.

IC 20-29-2-3
"Board"
Sec. 3. "Board" refers to the Indiana education employment relations board established by IC 20-29-3-1.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-4
"Certificated employee"
Sec. 4. "Certificated employee" means a person:
(1) whose contract with the school corporation requires that the person hold a license or permit from the professional standards board under IC 20-28; or
(2) who is employed as a teacher by a charter school established under IC 20-24.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-5
"Confidential employee"
Sec. 5. "Confidential employee" means a school employee whose:
(1) unrestricted access to confidential personnel files; or
(2) functional responsibilities or knowledge in connection with the issues involved in dealings between the school corporation and its employees;
makes the school employee's membership in a school employee organization incompatible with the school employee's official duties.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-6
"Deficit financing"
Sec. 6. "Deficit financing" for a budget year means expenditures

exceeding the money legally available to the employer.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-7
"Discuss"
Sec. 7. "Discuss" means the performance of the mutual obligation of the school corporation through its superintendent and the exclusive representative to meet at reasonable times to:
(1) discuss;
(2) provide meaningful input; or
(3) exchange points of view;
with respect to items enumerated in IC 20-29-6-7.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-8
"Employees performing security work"
Sec. 8. "Employees performing security work" means a school employee:
(1) whose primary responsibility is the protection of personal and real property owned or leased by the school corporation; or
(2) who performs police or quasi-police powers.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-9
"Exclusive representative"
Sec. 9. "Exclusive representative" means the:
(1) school employee organization that has been:
(A) certified for purposes of this article by the board; or
(B) recognized by a school employer as the exclusive representative of the employees in an appropriate unit;
under IC 20-29-5-1 through IC 20-29-5-5; or
(2) person or persons authorized to act on behalf of a representative described in subdivision (1).
As added by P.L.1-2005, SEC.13.

IC 20-29-2-10
"Governing body"
Sec. 10. "Governing body" means:
(1) a township trustee and the township board of a school township;
(2) a county board of education;
(3) a board of school commissioners;
(4) a metropolitan board of education;
(5) a board of trustees;
(6) any other board or commission charged by law with the responsibility of administering the affairs of a school corporation; or
(7) the body that administers a charter school established under IC 20-24.
As added by P.L.1-2005, SEC.13.
IC 20-29-2-11
"Noncertificated employee"
Sec. 11. "Noncertificated employee" means a school employee whose employment is not dependent on the holding of a license or permit under IC 20-28.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-12
"School corporation"
Sec. 12. "School corporation" means a local public school corporation established under Indiana law. The term includes any:
(1) school city;
(2) school town;
(3) school township;
(4) consolidated school corporation;
(5) metropolitan school district;
(6) township school corporation;
(7) county school corporation;
(8) united school corporation;
(9) community school corporation; and
(10) public vocational school or school for children with disabilities established or maintained by two (2) or more school corporations.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-13
"School employee"
Sec. 13. "School employee" means a full-time certificated person in the employment of the school employer. A school employee is considered full time even though the employee does not work during school vacation periods and accordingly works less than a full year. The term does not include:
(1) supervisors;
(2) confidential employees;
(3) employees performing security work; and
(4) noncertificated employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-14
"School employee organization"
Sec. 14. "School employee organization" means an organization that:
(1) has school employees as members; and
(2) as one (1) of its primary purposes, represents school employees in dealing with their school employer.
The term includes a person or persons authorized to act on behalf of the organization.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-15 "School employer"
Sec. 15. "School employer" means:
(1) the governing body of each:
(A) school corporation; or
(B) charter school established under IC 20-24; and
(2) a person or persons authorized to act for the governing body of the school employer in dealing with its employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-16
"Strike"
Sec. 16. "Strike" means:
(1) concerted failure to report for duty;
(2) willful absence from one's position;
(3) stoppage of work; or
(4) abstinence in whole or in part from the full, faithful, and proper performance of the duties of employment;
without the lawful approval of the school employer or in any concerted manner interfering with the operation of the school employer for any purpose.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-17
"Submission date"
Sec. 17. "Submission date" means the first date for the legal notice and publication of the budget of a school corporation under IC 6-1.1-17-3.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-18
"Superintendent"
Sec. 18. "Superintendent" means:
(1) the chief administrative officer of a:
(A) school corporation; or
(B) charter school established under IC 20-24; or
(2) a person or persons designated by the officer or by the governing body to act in the officer's behalf in dealing with school employees.
As added by P.L.1-2005, SEC.13.

IC 20-29-2-19
"Supervisor"
Sec. 19. "Supervisor" means an individual who has:
(1) authority, acting for the school corporation, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline school employees;
(2) responsibility to direct school employees and adjust their grievances; or
(3) responsibility to effectively recommend the action described in subdivisions (1) through (2); that is not of a merely routine or clerical nature but requires the use of independent judgment. The term includes superintendents, assistant superintendents, business managers and supervisors, directors with school corporationwide responsibilities, principals and vice principals, and department heads who have responsibility for evaluating teachers.
As added by P.L.1-2005, SEC.13.



CHAPTER 3. INDIANA EDUCATION EMPLOYMENT RELATIONS BOARD

IC 20-29-3-1
Establishment of board
Sec. 1. The Indiana education employment relations board is established.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-2
Members
Sec. 2. The board consists of three (3) members appointed by the governor to serve at the governor's pleasure.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-3
Chairperson
Sec. 3. The governor shall designate one (1) member of the board to serve as chairperson.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-4
Political affiliation of board members
Sec. 4. Not more than two (2) members of the board may be members of the same political party.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-5
Terms and vacancies
Sec. 5. Each member of the board is appointed for a term of four (4) years. A member appointed to fill a vacancy is appointed for the unexpired term of the member whom the appointed member is to succeed.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-6
Qualifications
Sec. 6. Members may not:
(1) hold:
(A) another public office; or
(B) employment by the state, a public agency, or a public employer;
(2) be an officer or employee of a school employee organization or any affiliate of an organization; or
(3) represent a:
(A) school employer; or
(B) school employee organization, or an organization's affiliates.
As added by P.L.1-2005, SEC.13.
IC 20-29-3-7
Member on university teaching staff
Sec. 7. Section 6 of this chapter does not apply to an individual on the teaching staff of a university who is knowledgeable in public administration or labor law if the individual is not actively engaged, other than as a member, with any labor or employee organization. This section shall be construed liberally to effectuate the intent of the general assembly.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-8
Chairperson's duties
Sec. 8. The chairperson of the board shall give full time to the chairperson's duties and may not engage in any other business, vocation, or employment.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-9
Compensation
Sec. 9. The members of the board (other than the chairperson) receive as compensation payment equal to that of the chairperson, computed on a daily rate and paid for every day actually spent serving on the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-10
Quorum
Sec. 10. Two (2) members of the board constitute a quorum.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-11
Powers
Sec. 11. The board has the following powers:
(1) To adopt an official seal and prescribe the purposes for which the seal may be used.
(2) To hold hearings and make inquiries as the board considers necessary to carry out properly the board's functions and powers.
(3) To establish a principal office in Indianapolis.
(4) To meet and exercise the board's powers at any other place in Indiana.
(5) To conduct in any part of Indiana a proceeding, a hearing, an investigation, an inquiry, or an election necessary to the performance of the board's functions. For this purpose, the board may designate one (1) member, or an agent or agents, as hearing examiners. The board may use voluntary and uncompensated services as needed.
(6) To appoint staff and attorneys as the board finds necessary for the proper performance of its duties. The attorneys appointed under this section may, at the direction of the board,

appear for and represent the board in court.
(7) To pay the reasonable and necessary traveling and other expenses of an employee, a member, or an agent of the board.
(8) To subpoena witnesses and issue subpoenas requiring the production of books, papers, records, and documents that may be needed as evidence in any matter under inquiry, and to administer oaths and affirmations. In cases of neglect or refusal to obey a subpoena issued to a person, the circuit or superior court of the county in which the investigations or the public hearings are taking place, upon application by the board, shall issue an order requiring the person to:
(A) appear before the board; and
(B) produce evidence about the matter under investigation.
A failure to obey the order may be punished by the court as a contempt. A subpoena, notice of hearing, or other process of the board issued under this chapter shall be served in the manner prescribed by the Indiana Rules of Trial Procedure.
(9) To adopt, amend, or rescind rules the board considers necessary and administratively feasible to carry out this chapter under IC 4-22-2.
(10) To request from any public agency the assistance, services, and data that will enable the board properly to carry out the board's functions and powers.
(11) To publish and report in full an opinion in every case decided by the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-12
Functions of board staff
Sec. 12. The board shall organize the board's staff to provide for the functions of:
(1) unit determination;
(2) unfair labor practice processing;
(3) conciliation and mediation;
(4) factfinding; and
(5) research.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-13
Conciliation; mediation; factfinding
Sec. 13. In connection with conciliation and mediation or factfinding, the board may:
(1) use full-time employees; or
(2) appoint employees for specific cases from a panel the board establishes.
As added by P.L.1-2005, SEC.13.

IC 20-29-3-14
Research division
Sec. 14. The board's research division must be organized to

provide:
(1) statistical data on the resources of each school corporation;
(2) the substance of any agreements reached by each school corporation; and
(3) other relevant data.
As added by P.L.1-2005, SEC.13.



CHAPTER 4. RIGHTS AND RESPONSIBILITIES OF SCHOOL EMPLOYEES AND EMPLOYERS

IC 20-29-4-1
Rights of school employees
Sec. 1. School employees may:
(1) form, join, or assist school employee organizations;
(2) participate in collective bargaining with school employers through representatives of their own choosing; and
(3) engage in other activities, individually or in concert;
to establish, maintain, or improve salaries, wages, hours, salary and wage related fringe benefits, and other matters set forth in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.
As added by P.L.1-2005, SEC.13.

IC 20-29-4-2
School employee not required to join or financially support school employee organization
Sec. 2. (a) A school employee may not be required to join or financially support through the payment of:
(1) fair share fees;
(2) representation fees;
(3) professional fees; or
(4) other fees;
a school employee organization.
(b) A rule, regulation, or contract provision requiring financial support from a school employee to a school employee organization is void.
As added by P.L.1-2005, SEC.13.

IC 20-29-4-3
Responsibilities of school employers
Sec. 3. School employers have the responsibility and authority to manage and direct on behalf of the public the operations and activities of the school corporation to the full extent authorized by law, including but not limited to the following:
(1) Direct the work of the school employer's employees.
(2) Establish policy through procedures established in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.
(3) Hire, promote, demote, transfer, assign, and retain employees through procedures established in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.
(4) Suspend or discharge employees in accordance with applicable law through procedures established in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.
(5) Maintain the efficiency of school operations.
(6) Relieve employees from duties because of lack of work or other legitimate reason through procedures established in IC 20-29-6-4, IC 20-29-6-5, and IC 20-29-6-7.         (7) Take actions necessary to carry out the mission of the public schools as provided by law.
As added by P.L.1-2005, SEC.13.



CHAPTER 5. UNITS AND EXCLUSIVE REPRESENTATIVES

IC 20-29-5-1
Exclusive representatives; selection of unit
Sec. 1. (a) The exclusive representative shall serve for school employees within certain groups referred to in this chapter as units or bargaining units. A bargaining unit may not contain both certificated and noncertificated employees. Subject to this limitation, the units for which an exclusive representative serves are determined in accordance with subsections (b) through (d).
(b) The parties may agree on the appropriate unit. For this purpose, the parties consist of the school employer and a school employee organization representing at least twenty percent (20%) of the school employees in a proposed unit.
(c) If the parties do not reach an agreement on the appropriate unit, or if a school employee in the proposed unit files a complaint about the unit with the board, the board shall determine the proper unit after a hearing. The board's decision must be based on but not limited to the following considerations:
(1) Efficient administration of school operations.
(2) The existence of a community of interest among school employees.
(3) The effects on the school corporation and school employees of fragmentation of units.
(4) Recommendations of the parties involved.
(d) In making a determination under subsection (c), the board shall give notice to all interested parties in accordance with the rules of the board. In giving notice under this subsection, the board is not required to follow IC 4-21.5.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-2
Recognition of school employer organization as exclusive representative by school employer
Sec. 2. (a) A school employer may recognize as the exclusive representative of the school employer's employees within an appropriate unit a school employee organization that presents to the employer evidence of the school employee organization's representation of a majority of the school employees within the unit, unless:
(1) another school employee organization representing twenty percent (20%) of the school employees within the unit files written objections to the recognition; or
(2) a school employee files a complaint to the composition of the unit with the school employer or the board within the notice period set forth in this section.
(b) Before recognizing an exclusive representative under this section, the school employer shall post a written public notice of the school employer's intention to recognize the school employee

organization as exclusive representative of the school employees within the unit. The notice must be posted, for thirty (30) calendar days immediately preceding recognition, in each of the buildings where the school employees in any unit principally work.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-3
Determination of exclusive representative other than exclusive school employee organization
Sec. 3. (a) If an exclusive school employee organization is not determined under section 2 of this chapter, the determination of whether a school employee organization shall be the exclusive representative shall be determined under this section.
(b) A school employee organization may file a petition asserting that:
(1) twenty percent (20%) of the employees in an appropriate unit wish to be represented for collective bargaining by the school employee organization as exclusive representative; or
(2) the designated exclusive representative is no longer the representative of the majority of school employees in the unit.
(c) The school employer may file a petition asserting:
(1) that one (1) or more school employee organizations have presented to the school employer a claim to be recognized as the exclusive representative in an appropriate unit; or
(2) that the school employer has good faith doubt that the previously certified school employee organization represents a majority of employees in the bargaining unit.
(d) Twenty percent (20%) of the school employees in a unit may file a petition asserting that the designated exclusive representative is no longer the representative of the majority of school employees in the unit.
(e) The board shall investigate a petition filed under subsection (b), (c), or (d). If the board has reasonable cause to believe that a question exists as to whether the designated exclusive representative or any school employee organization represents a majority of the school employees in a unit, the board shall provide for an appropriate hearing within thirty (30) days. In holding a hearing, the board is not required to comply with IC 4-21.5.
(f) If the board finds, based on the record of a hearing held under subsection (e), that a question of representation exists, the board shall direct an election by secret ballot in a unit the board determines to be appropriate.
(g) Certification as the exclusive representative may be granted only to a school employee organization that has been selected in a secret ballot election under subsection (f), by a majority of all the employees in an appropriate unit as their representative.
(h) An election described in subsection (f) may not be held in a bargaining unit if a valid election has been held in the preceding twenty-four (24) month period.
As added by P.L.1-2005, SEC.13. Amended by P.L.1-2006, SEC.333.
IC 20-29-5-4
Elections
Sec. 4. In any election under this chapter, the board shall:
(1) determine who is eligible to vote in the election; and
(2) establish rules governing the election.
As added by P.L.1-2005, SEC.13.

IC 20-29-5-5
Ballots
Sec. 5. The ballot in an election under this chapter must contain the following:
(1) The name of the petitioning school employee organization.
(2) The names of any other school employee organization showing written evidence satisfactory to the board of at least twenty percent (20%) representation of the school employees within the unit.
(3) A provision for choosing "No representation by a school employee organization.".
As added by P.L.1-2005, SEC.13.

IC 20-29-5-6
Dues deductions
Sec. 6. (a) The school employer shall, on receipt of the written authorization of a school employee:
(1) deduct from the pay of the employee any dues designated or certified by the appropriate officer of a school employee organization that is an exclusive representative of any employees of the school employer; and
(2) remit the dues described in subdivision (1) to the school employee organization.
(b) Deductions under this section must be consistent with:
(1) IC 22-2-6;
(2) IC 22-2-7; and
(3) IC 20-28-9-18.
As added by P.L.1-2005, SEC.13.



CHAPTER 6. COLLECTIVE BARGAINING

IC 20-29-6-1
Duty to bargain collectively and discuss
Sec. 1. School employers and school employees shall:
(1) have the obligation and the right to bargain collectively the items set forth in section 4 of this chapter;
(2) have the right and obligation to discuss any item set forth in section 7 of this chapter; and
(3) enter into a contract embodying any of the matters on which they have bargained collectively.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-2
Contracts
Sec. 2. A contract entered into under this chapter may not include provisions that conflict with:
(1) any right or benefit established by federal or state law;
(2) school employee rights set forth in IC 20-29-4-1 and IC 20-29-4-2; or
(3) school employer rights set forth in IC 20-29-4-3.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-3
Unlawful deficit financing
Sec. 3. (a) It is unlawful for a school employer to enter into any agreement that would place the employer in a position of deficit financing.
(b) A contract that provides for deficit financing is void to that extent, and an individual teacher's contract executed under the contract is void to that extent.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-4
Subjects of bargaining
Sec. 4. A school employer shall bargain collectively with the exclusive representative on the following:
(1) Salary.
(2) Wages.
(3) Hours.
(4) Salary and wage related fringe benefits, including accident, sickness, health, dental, or other benefits under IC 20-26-5-4 that were subjects of bargaining on July 1, 2001.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-5
Arbitration provisions
Sec. 5. A contract entered into under this chapter may contain a grievance procedure culminating in final and binding arbitration of

unresolved grievances. However, the binding arbitration has no power to amend, add to, subtract from, or supplement provisions of the contract.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-6
Limitations on obligation to bargain collectively
Sec. 6. The obligation to bargain collectively does not include the final approval of a contract concerning any items. Agreements reached through collective bargaining are binding as a contract only if ratified by the governing body of the school corporation and the exclusive representative. The obligation to bargain collectively does not require the school employer or the exclusive representative to agree to a proposal of the other or to make a concession to the other.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-7
Subjects of discussion
Sec. 7. (a) A school employer shall discuss with the exclusive representative of certificated employees the items listed in subsection (b).
(b) A school employer may but is not required to bargain collectively, negotiate, or enter into a written contract concerning, be subject to, or enter into impasse procedures on the following matters:
(1) Working conditions, other than those provided in section 4 of this chapter.
(2) Curriculum development and revision.
(3) Textbook selection.
(4) Teaching methods.
(5) Hiring, promotion, demotion, transfer, assignment, and retention of certificated employees, and changes to any of the requirements set forth in IC 20-28-6 through IC 20-28-8.
(6) Student discipline.
(7) Expulsion or supervision of students.
(8) Pupil/teacher ratio.
(9) Class size or budget appropriations.
(c) Items included in the 1972-1973 agreements between an employer school corporation and the school employee organization continue to be bargainable.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-8
Contract, agreement, or concession not required
Sec. 8. The obligation to discuss does not require either party to enter into a contract, agree to a proposal, or make a concession. A failure to reach an agreement on a matter of discussion does not require the use of any part of the impasse procedure under IC 20-29-8.
As added by P.L.1-2005, SEC.13.
IC 20-29-6-9
Discussions outside obligation to bargain collectively
Sec. 9. The obligation to bargain collectively or discuss a matter does not prevent:
(1) a school employee from petitioning the school employer, governing body, or superintendent for a redress of the employee's grievances, either individually or through the exclusive representative; or
(2) the school employer or superintendent from conferring with a citizen, taxpayer, student, school employee, or other person considering the operation of the schools and the school corporation.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-10
Recommendations by superintendent
Sec. 10. Nothing shall prevent a superintendent or the superintendent's designee from making recommendations to the school employer.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-11
Chapter does not limit rights of school employer and exclusive representative
Sec. 11. This chapter may not be construed to limit the rights of the school employer and the exclusive representative to mutually agree to the matters authorized under IC 20-28-7-13.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-12
Commencement of collective bargaining
Sec. 12. Collective bargaining between a school corporation and the exclusive representative shall begin not later than one hundred eighty (180) days before the submission date of a budget by a school employer.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-13
Appointment of mediator
Sec. 13. At any time after the one hundred eighty (180) days described in section 12 of this chapter has begun, the board shall appoint a mediator if either party declares an impasse either:
(1) in the scope of the items that are to be bargained collectively; or
(2) on the substance of any item to be bargained collectively.
If after five (5) days the mediator is unsuccessful in finding a solution to the problems or in causing the parties to reach agreement, either party may request the board to initiate factfinding on the items that the parties are obligated to bargain collectively.
As added by P.L.1-2005, SEC.13.
IC 20-29-6-14
Initiation of mediation
Sec. 14. If an agreement has not been reached on the items to be bargained collectively seventy-five (75) days before the submission date of a budget by a school employer, the board shall initiate mediation.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-15
Initiation of factfinding
Sec. 15. If an agreement has not been reached on the items to be bargained collectively forty-five (45) days before the submission date of a budget by a school employer, the board shall initiate factfinding.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-16
Status quo period
Sec. 16. (a) If an agreement has not been reached on the items to be bargained collectively fourteen (14) days before the submission date of a budget by a school employer, the parties shall continue the status quo, and the school employer may issue tentative individual contracts and prepare its budget on that basis. During this status quo period, in order to allow the successful resolution of the dispute, the school employer may not unilaterally change the terms or conditions of employment that are issues in dispute.
(b) This section may not be construed as relieving the school employer or the school employee organization from the duty to bargain collectively until a mutual agreement has been reached and a contract entered as called for in this chapter.
As added by P.L.1-2005, SEC.13.

IC 20-29-6-17
Request for mediation or factfinding
Sec. 17. At any time after the one hundred eighty (180) days described in section 12 of this chapter has begun:
(1) either party may request mediation or factfinding on items; or
(2) the parties may act together to request mediation or factfinding on any items;
that must be bargained collectively under section 4 of this chapter.
As added by P.L.1-2005, SEC.13.



CHAPTER 7. UNFAIR PRACTICES

IC 20-29-7-1
Unfair practices by school employer
Sec. 1. It is an unfair practice for a school employer to do any of the following:
(1) Interfere with, restrain, or coerce school employees in the exercise of the rights guaranteed in IC 20-29-4.
(2) Dominate, interfere, or assist in the formation or administration of any school employee organization or contribute financial or other support to the organization. Subject to rules adopted by the governing body, a school employer may permit school employees to confer with the school employer or with any school employee organization during working hours without loss of time or pay.
(3) Encourage or discourage membership in any school employee organization through discrimination in regard to:
(A) hiring;
(B) tenure of employment; or
(C) any term or condition of employment.
(4) Discharge or otherwise discriminate against a school employee because the employee has filed a complaint, affidavit, petition, or any information or testimony under this article.
(5) Refuse to:
(A) bargain collectively; or
(B) discuss;
with an exclusive representative as required by this article.
(6) Fail or refuse to comply with any provision of this article.
As added by P.L.1-2005, SEC.13.

IC 20-29-7-2
Unfair practices by school employee organization
Sec. 2. It is an unfair practice for a school employee organization or the organization's agents to do any of the following:
(1) Interfere with, restrain, or coerce:
(A) school employees in the exercise of the rights guaranteed by this article; or
(B) a school employer in the selection of its representatives for the purpose of bargaining collectively, discussing, or adjusting grievances.
This subdivision does not impair the right of a school employee organization to adopt its own rules with respect to the acquisition or retention of membership in the school employee organization.
(2) Cause or attempt to cause a school employer to discriminate against an employee in violation of section 1 of this chapter.
(3) Refuse to bargain collectively with a school employer if the school employee organization is the exclusive representative.
(4) Fail or refuse to comply with any provision of this article. As added by P.L.1-2005, SEC.13.

IC 20-29-7-3
Right of school employer or school employee organization to bring suit
Sec. 3. This chapter does not in any way restrict the right of a:
(1) school employer; or
(2) school employee organization;
to bring suit for specific performance or breach of performance, or both, of a collective bargaining contract in any court having jurisdiction.
As added by P.L.1-2005, SEC.13.

IC 20-29-7-4
Prevention of unfair practices
Sec. 4. (a) Unfair practices are remediable under this section.
(b) A school employer or a school employee who believes the employer or employee is aggrieved by an unfair practice may file a complaint under oath:
(1) setting out a summary of the facts involved; and
(2) specifying the section or sections of this article alleged to have been violated.
(c) The board shall:
(1) give notice to the person or school employee organization against whom the complaint is directed; and
(2) determine the matter raised in the complaint.
(d) Appeals may be taken under IC 4-21.5-3.
(e) A hearing examiner or agent of the board, who may be a member of the board, may:
(1) take testimony; and
(2) make findings and conclusions.
(f) The board, but not a hearing examiner or agent of the board, may enter the interlocutory orders, after summary hearing, the board considers necessary in carrying out the intent of this chapter.
As added by P.L.1-2005, SEC.13.



CHAPTER 8. IMPASSE PROCEDURES

IC 20-29-8-1
Purposes of mediation of disputes
Sec. 1. The purposes of mediation of disputes between school employers and exclusive representatives are the following:
(1) To delineate the problems involved in bargaining collectively.
(2) To find solutions that can reasonably be accepted by both parties.
(3) To determine common grounds, if any.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-2
Mediators
Sec. 2. The board shall establish and hire a:
(1) permanent staff of mediators; and
(2) panel of part-time mediators.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-3
Appointment of mediator
Sec. 3. When a mediator is requested or required under IC 20-29-6, the board shall appoint a mediator from the staff or panel established under section 2 of this chapter.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-4
Confidentiality of mediation
Sec. 4. The mediation process is confidential in nature. The mediator is not subject to the subpoena power of courts or other administrative agencies of the state regarding the subjects discussed as a part of the mediation process.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-5
Purpose of factfinding
Sec. 5. The purpose of factfinding is to give a neutral advisory opinion whenever the parties are unable by themselves, or through a mediator, to resolve a dispute.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-6
Factfinders
Sec. 6. (a) The board shall establish and hire a:
(1) permanent staff of factfinders; and
(2) panel of part-time factfinders.
(b) The persons described in subsection (a) may also be mediators. As added by P.L.1-2005, SEC.13.

IC 20-29-8-7
Appointment of factfinder
Sec. 7. (a) When a factfinder is requested or required under IC 20-29-6, the board shall appoint a factfinder from the staff or panel established under section 6 of this chapter.
(b) The factfinder shall make an investigation and hold hearings as the factfinder considers necessary in connection with a dispute.
(c) The factfinder may restrict the factfinder's findings to those issues that the factfinder determines significant.
(d) The factfinder may use evidence furnished to the factfinder by:
(1) the parties;
(2) the board;
(3) the board's staff; or
(4) any other state agency.
(e) The factfinder shall make a recommendation as to the settlement of the disputes over which the factfinder has jurisdiction.
(f) The factfinder shall:
(1) make the investigation, hearing, and findings as expeditiously as the circumstances permit; and
(2) deliver the findings to the parties and to the board.
(g) The board, after receiving the findings and recommendations, may make additional findings and recommendations to the parties based on information in:
(1) the report; or
(2) the board's own possession.
(h) At any time within five (5) days after the findings and recommendations are delivered to the board, the board may make the findings and recommendations of the factfinder and the board's additional findings and recommendations, if any, available to the public through news media and other means the board considers effective.
(i) The board shall make the findings and recommendations described in subsection (h) available to the public not later than ten (10) days after the findings and recommendations are delivered to the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-8
Factors considered by factfinder
Sec. 8. In conducting hearings and investigations, the factfinder is not bound by IC 4-21.5. The factfinder shall, however, consider the following factors:
(1) Past memoranda of agreements and contracts between the parties.
(2) Comparisons of wages and hours of the employees involved with wages of other employees working for other public agencies and private concerns doing comparable work, giving

consideration to factors peculiar to the school corporation.
(3) The public interest.
(4) The financial impact on the school corporation and whether any settlement will cause the school corporation to engage in deficit financing.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-9
Submission of issue to arbitration
Sec. 9. The school employer and the exclusive representative may also at any time submit any issue in dispute to final and binding arbitration to an arbitrator appointed by the board. The award in the arbitration constitutes the final contract between the parties for the issue.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-10
Mediator may not serve as factfinder or arbitrator
Sec. 10. A person who has served as a mediator in a dispute between a school employer and an exclusive representative may not serve as a factfinder or an arbitrator in a dispute arising in the same school corporation within a period of five (5) years except by the mutual consent of the parties.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-11
Other employment of mediators and factfinders
Sec. 11. Mediators and factfinders may not be employed on a full-time or part-time basis by:
(1) a public school employer that is a school corporation; or
(2) an organization of:
(A) public employees; or
(B) public employers; or
(3) affiliates of an organization described in subdivision (2)(A) or (2)(B).
As added by P.L.1-2005, SEC.13.

IC 20-29-8-12
Payment of expenses by board
Sec. 12. The board shall pay the following:
(1) The compensation and expenses of any mediator or factfinder.
(2) The cost of an arbitrator, which shall be reimbursed equally by the two (2) parties under procedures for collection and payment established by the board.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-13
Findings and recommendations
Sec. 13. (a) The investigation, hearing, and findings of the

factfinder must be:
(1) made as expeditiously as the circumstances allow; and
(2) delivered to the parties and to the board.
(b) The board, after receiving the findings and recommendations under subsection (a), may make additional findings and recommendations to the parties based upon information in the report or in the board's possession.
(c) The board:
(1) may, at any time within five (5) days; and
(2) shall, within ten (10) days;
after receiving the findings and recommendations delivered under subsection (a), make the findings and recommendations of the factfinder and the board's additional findings and recommendations, if any, available to the public through the news media and any other means.
As added by P.L.1-2005, SEC.13.

IC 20-29-8-14
Further mediation and factfinding upon issuance of tentative individual contracts
Sec. 14. If a school employer issues tentative individual contracts, the board shall provide for further mediation and factfinding until an agreement is reached.
As added by P.L.1-2005, SEC.13.



CHAPTER 9. STRIKES

IC 20-29-9-1
Unlawful participation in strike
Sec. 1. It is unlawful for:
(1) a school employee;
(2) a school employee organization; or
(3) an affiliate, including state or national affiliates, of a school employee organization;
to take part in or assist in a strike against a school employer or school corporation.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-2
Actions taken for aiding or abetting in a strike
Sec. 2. A school corporation or school employer may in:
(1) an action at law;
(2) a suit in equity; or
(3) another proper proceeding;
take action against a school employee organization, an affiliate of a school employee organization, or any person aiding or abetting in a strike for redress of the unlawful act.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-3
Loss of dues deduction privilege by exclusive representative for participating in strike
Sec. 3. If an exclusive representative:
(1) engages in; or
(2) aids or abets in;
a strike, the exclusive representative shall lose the exclusive representative's dues deduction privilege for one (1) year.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-4
Minimum length of school year
Sec. 4. A regulation, rule, or law concerning the minimum length of a school year may not:
(1) apply; or
(2) require makeup days;
if schools in a school corporation are closed as a result of a school employee strike.
As added by P.L.1-2005, SEC.13.

IC 20-29-9-5
School corporation not required to pay salary for days on strike
Sec. 5. A school corporation shall not pay a school employee for any day when the school employee fails, as a result of a strike, to report for work as required by the school year calendar. As added by P.L.1-2005, SEC.13.






ARTICLE 30. CURRICULUM

CHAPTER 1. APPLICABILITY

IC 20-30-1-1
Application of article
Sec. 1. This article applies only to the following:
(1) Public schools.
(2) Nonpublic schools that voluntarily have become accredited under IC 20-19-2-8.
As added by P.L.1-2005, SEC.14.



CHAPTER 2. CALENDAR

IC 20-30-2-1
"Instructional time"
Sec. 1. As used in this chapter, "instructional time" is time during which students are participating in:
(1) an approved course;
(2) a curriculum; or
(3) an educationally related activity;
under the direction of a teacher, including a reasonable amount of passing time between classes. Instructional time does not include lunch or recess.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-2
Student instructional day; school flex program instructional day
Sec. 2. (a) A student instructional day in grades 1 through 6 consists of at least five (5) hours of instructional time. Except as provided in subsection (b), a student instructional day in grades 7 through 12 consists of at least six (6) hours of instructional time.
(b) An instructional day for a school flex program under section 2.2 of this chapter consists of a minimum of three (3) hours of instructional time.
As added by P.L.1-2005, SEC.14. Amended by P.L.242-2005, SEC.15.

IC 20-30-2-2.2
School flex instructional program
Sec. 2.2. (a) As used in this section, "eligible student" means a student in grade 11 or 12 who has:
(1) failed the ISTEP+ graduation exam at least twice;
(2) been determined to be chronically absent, by missing more than ten (10) unexcused days of school in one (1) school year;
(3) been determined to be a habitual truant, as identified under IC 20-33-2-11;
(4) been significantly behind in credits for graduation, as identified by an individual's school principal;
(5) previously undergone at least a second suspension from school for the school year under IC 20-33-8-14 or IC 20-33-8-15;
(6) previously undergone an expulsion from school under IC 20-33-8-14, IC 20-33-8-15, or IC 20-33-8-16; or
(7) been determined by the individual's principal and the individual's parent or guardian to benefit by participating in the school flex program.
(b) An eligible student who participates in a school flex program must:
(1) attend school for at least three (3) hours of instructional time per school day;         (2) pursue a timely graduation;
(3) provide evidence of college or technical career education enrollment and attendance or proof of employment and labor that is aligned with the student's career academic sequence under rules established by the Indiana bureau of child labor;
(4) not be suspended or expelled while participating in a school flex program;
(5) pursue course and credit requirements for a general diploma; and
(6) maintain a ninety-five percent (95%) attendance rate.
(c) A school may allow an eligible student in grade 11 or 12 to complete an instructional day that consists of three (3) hours of instructional time if the student participates in the school flex program.
(d) If one (1) or more students participate in a school flex program, the principal shall, on forms provided by the department, submit a yearly report to the department of student participation and graduation rates of students who participate in the school flex program.
As added by P.L.242-2005, SEC.16.

IC 20-30-2-3
School year
Sec. 3. For each school year, a school corporation shall conduct at least one hundred eighty (180) student instructional days. Not later than June 15 of each school year, the superintendent of each school corporation shall certify to the department the number of student instructional days conducted during that school year.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-4
Reduction of tuition support
Sec. 4. If a school corporation fails to conduct the minimum number of student instructional days during a school year as required under section 3 of this chapter, the department shall reduce the August tuition support distribution to that school corporation for a school year by an amount determined as follows:
STEP ONE: Determine the remainder of:
(A) the amount of the total tuition support allocated to the school corporation for the particular school year; minus
(B) that part of the total tuition support allocated to the school corporation for that school year with respect to student instructional days one hundred seventy-six (176) through one hundred eighty (180).
STEP TWO: Subtract the number of student instructional days that the school corporation conducted from one hundred eighty (180).
STEP THREE: Determine the lesser of five (5) or the remainder determined under STEP TWO.
STEP FOUR: Divide the amount subtracted under STEP

ONE(B) by five (5).
STEP FIVE: Multiply the quotient determined under STEP FOUR by the number determined under STEP THREE.
STEP SIX: Subtract the number determined under STEP THREE from the remainder determined under STEP TWO.
STEP SEVEN: Divide the remainder determined under STEP ONE by one hundred seventy-five (175).
STEP EIGHT: Multiply the quotient determined under STEP SEVEN by the remainder determined under STEP SIX.
STEP NINE: Add the product determined under STEP FIVE to the product determined under STEP EIGHT.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-5
Waiver
Sec. 5. The department may grant a waiver of the penalty imposed under section 4 of this chapter for a particular number of canceled student instructional days if:
(1) the school corporation applies to the department for a waiver of the penalty imposed under section 4 of this chapter for a specific number of canceled student instructional days; and
(2) each of the particular number of student instructional days requested to be waived under this section was canceled due to extraordinary circumstances.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-6
Guidelines
Sec. 6. The department shall develop guidelines for school corporations to apply for a waiver under section 5 of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-7
Minimum school term
Sec. 7. The minimum length for a school term is nine (9) months.
As added by P.L.1-2005, SEC.14.

IC 20-30-2-8
Development of innovative school calendars
Sec. 8. The state superintendent may encourage the development and establishment of innovative or exemplary school calendars.
As added by P.L.2-2006, SEC.140.



CHAPTER 3. ANNUAL AND PATRIOTIC OBSERVANCES

IC 20-30-3-1
Arbor Day
Sec. 1. (a) The last Friday of April is designated for general observance as Arbor Day to encourage the planting of shade and forest trees, shrubs, and vines.
(b) Each year the governor shall proclaim Arbor Day at least thirty (30) days before it occurs.
(c) Appropriate exercises giving due honor to:
(1) the conservators of forestry;
(2) the founders of the study and conservation of Indiana forestry; and
(3) a leading spirit of Indiana forestry conservation, Charles Warren Fairbanks;
may be prepared by each superintendent and conducted in each school and by communities throughout Indiana.
As added by P.L.1-2005, SEC.14.

IC 20-30-3-2
Other observances
Sec. 2. The public schools shall appropriately observe the commemorations designated in IC 1-1-9 through IC 1-1-11.
As added by P.L.1-2005, SEC.14.

IC 20-30-3-3
National anthem
Sec. 3. The state board shall:
(1) require the singing of the entire national anthem, "The Star Spangled Banner", in each school on all patriotic occasions; and
(2) arrange to supply the words and music in sufficient quantity for these purposes.
As added by P.L.1-2005, SEC.14.

IC 20-30-3-4
United States flag
Sec. 4. (a) Each governing body shall procure a United States flag that is four (4) feet by six (6) feet for each school under the governing body's supervision.
(b) If weather conditions permit, each governing body shall require that the United States flag be displayed on every school under the governing body's control on every day the school is in session. If the flag is not displayed outdoors for any reason, the flag must be displayed in the principal room or assembly hall. Each governing body shall establish rules and regulations for the proper care, custody, and display of the flag.
(c) A person who violates subsection (b) commits a Class C infraction.
As added by P.L.1-2005, SEC.14.



CHAPTER 4. STUDENT CAREER PLAN

IC 20-30-4-1
"Student"
Sec. 1. As used in this chapter, "student" refers to a student who is enrolled in a school corporation in at least grade 9.
As added by P.L.1-2005, SEC.14.

IC 20-30-4-2
Consultation with guidance counselors and parents; career plan; student duties
Sec. 2. In consultation with the student's guidance counselor, after seeking consultation with each student's parents, and not later than the date on which the student completes grade 9, each student shall develop a career plan in which the student does the following:
(1) Indicates the subject and skill areas of interest to the student.
(2) Designs a program of study under the college/technology preparation curriculum adopted by the state board under IC 20-30-10-2 for grades 10, 11, and 12 that meets the interests and aptitude of the student.
(3) Ensures that upon satisfactory fulfillment of the plan the student:
(A) is entitled to graduate; and
(B) will have taken at least the minimum variety and number of courses necessary to gain admittance to a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.1-2005, SEC.14.

IC 20-30-4-3
Children with disabilities; individualized education programs
Sec. 3. Any decisions regarding the requirements under this chapter for a student who is a child with a disability under IC 20-35 shall be made in accordance with the individualized education program for that student and federal law.
As added by P.L.1-2005, SEC.14.

IC 20-30-4-4
Modification of plan
Sec. 4. A career plan may be modified after initial development. However, the modifications may not interfere with the assurances described in section 2(3) of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-4-5
Individual courses or programs
Sec. 5. This chapter may not be construed to prevent a student who chooses a particular curriculum under IC 20-30-12 or IC 20-30-10 from including within the student's career plan

individual courses or programs that:
(1) are not included within the student's chosen curriculum; and
(2) the student is otherwise eligible to take.
As added by P.L.1-2005, SEC.14.

IC 20-30-4-6
Review of plan
Sec. 6. (a) A student's guidance counselor shall, in consultation with the student and the student's parent, review annually a student's career plan to determine if a student is progressing toward fulfillment of the career plan.
(b) If a student is not progressing toward fulfillment of the career plan, the school counselor shall provide counseling services for the purpose of advising the student of credit recovery options and services available to help the student progress toward graduation.
As added by P.L.185-2006, SEC.8.



CHAPTER 5. MANDATORY CURRICULUM

IC 20-30-5-0.5
Display of United States flag; Pledge of Allegiance
Sec. 0.5. (a) The United States flag shall be displayed in each classroom of every school in a school corporation.
(b) The governing body of each school corporation shall provide a daily opportunity for students of the school corporation to voluntarily recite the Pledge of Allegiance in each classroom or on school grounds. A student is exempt from participation in the Pledge of Allegiance and may not be required to participate in the Pledge of Allegiance if:
(1) the student chooses to not participate; or
(2) the student's parent chooses to have the student not participate.
As added by P.L.78-2005, SEC.5.

IC 20-30-5-1
Constitutions
Sec. 1. (a) In each of grades 6 through 12, every public and nonpublic school shall provide instruction on the constitutions of:
(1) Indiana; and
(2) the United States.
(b) In public elementary schools, instruction on the constitutions shall be included as a part of American history. In public high schools, instruction on the constitutions shall be included as a part of civics or another course, as the state board may require by rules. Failure of any public school teacher or principal to comply with this requirement constitutes misconduct in office under IC 20-28-5-7.
(c) Each nonpublic elementary school and high school shall provide instruction under this section as required by the state board.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-2
Constitutions; interdisciplinary course
Sec. 2. (a) Each public and nonpublic high school shall provide a required course that is:
(1) not less than one (1) year of school work; and
(2) in the:
(A) historical;
(B) political;
(C) civic;
(D) sociological;
(E) economical; and
(F) philosophical;
aspects of the constitutions of Indiana and the United States.
(b) The state board shall:
(1) prescribe the course described in this section and the course's appropriate outlines; and         (2) adopt the necessary textbooks for uniform instruction.
(c) A high school student may not receive a diploma unless the student has successfully completed the interdisciplinary course described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-3
Protected writings, documents, and records of American history or heritage
Sec. 3. (a) This section applies to the following writings, documents, and records:
(1) The Constitution of the United States.
(2) The national motto.
(3) The national anthem.
(4) The Pledge of Allegiance.
(5) The Constitution of the State of Indiana.
(6) The Declaration of Independence.
(7) The Mayflower Compact.
(8) The Federalist Papers.
(9) "Common Sense" by Thomas Paine.
(10) The writings, speeches, documents, and proclamations of the founding fathers and presidents of the United States.
(11) United States Supreme Court decisions.
(12) Executive orders of the presidents of the United States.
(13) Frederick Douglas' Speech at Rochester, New York, on July 5, 1852, entitled "What to a Slave is the Fourth of July?".
(14) Appeal by David Walker.
(15) Chief Seattle's letter to the United States government in 1852 in response to the United States government's inquiry regarding the purchase of tribal lands.
(b) A school corporation may allow a principal or teacher in the school corporation to read or post in a school building or classroom or at a school event any excerpt or part of a writing, document, or record listed in subsection (a).
(c) A school corporation may not permit the content based censorship of American history or heritage based on religious references in a writing, document, or record listed in subsection (a).
(d) A library, a media center, or an equivalent facility that a school corporation maintains for student use must contain in the facility's permanent collection at least one (1) copy of each writing or document listed in subsection (a)(1) through (a)(9).
(e) A school corporation:
(1) shall allow a student to include a reference to a writing, document, or record listed in subsection (a) in a report or other work product; and
(2) may not punish the student in any way, including a reduction in grade, for using the reference.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-4 System of government; American history
Sec. 4. (a) Each public school and nonpublic school shall provide within the two (2) weeks preceding a general election for all students in grades 6 through 12 five (5) full recitation periods of class discussion concerning:
(1) the system of government in Indiana and in the United States;
(2) methods of voting;
(3) party structures;
(4) election laws; and
(5) the responsibilities of citizen participation in government and in elections.
(b) A student may not receive a high school diploma unless the student has completed a two (2) semester course in American history.
(c) If a public school superintendent violates this section, the state superintendent shall receive and record reports of the violations. The general assembly may examine these reports.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-4.5
Moment of silence
Sec. 4.5. (a) In order that:
(1) the right of each student to the free exercise of religion is guaranteed within the schools; and
(2) the freedom of each student is subject to the least possible coercion from the state either to engage in or to refrain from religious observation on school grounds;
the governing body of each school corporation shall establish the daily observance of a moment of silence in each classroom or on school grounds.
(b) During the moment of silence required by subsection (a), the teacher responsible for a classroom shall ensure that all students remain seated or standing and silent and make no distracting display so that each student may, in the exercise of the student's individual choice, meditate, pray, or engage in any other silent activity that does not interfere with, distract, or impede another student in the exercise of the student's individual choice.
As added by P.L.78-2005, SEC.6.

IC 20-30-5-5
Morals instruction
Sec. 5. (a) Each public school teacher and nonpublic school teacher who is employed to instruct in the regular courses of grades 1 through 12 shall present the teacher's instruction with special emphasis on:
(1) honesty;
(2) morality;
(3) courtesy;
(4) obedience to law;
(5) respect for the national flag and the Constitution of the State

of Indiana and the Constitution of the United States;
(6) respect for parents and the home;
(7) the dignity and necessity of honest labor; and
(8) other lessons of a steadying influence that tend to promote and develop an upright and desirable citizenry.
(b) The state superintendent shall prepare outlines or materials for the instruction described in subsection (a) and incorporate the instruction in the regular courses of grades 1 through 12.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-6
Good citizenship instruction
Sec. 6. (a) This section applies only to public schools.
(b) As used in this section, "good citizenship instruction" means integrating instruction into the current curriculum that stresses the nature and importance of the following:
(1) Being honest and truthful.
(2) Respecting authority.
(3) Respecting the property of others.
(4) Always doing the student's personal best.
(5) Not stealing.
(6) Possessing the skills (including methods of conflict resolution) necessary to live peaceably in society and not resorting to violence to settle disputes.
(7) Taking personal responsibility for obligations to family and community.
(8) Taking personal responsibility for earning a livelihood.
(9) Treating others the way the student would want to be treated.
(10) Respecting the national flag, the Constitution of the United States, and the Constitution of the State of Indiana.
(11) Respecting the student's parents and home.
(12) Respecting the student's self.
(13) Respecting the rights of others to have their own views and religious beliefs.
(c) The department shall:
(1) identify; and
(2) make available;
models of conflict resolution instruction to school corporations. The instruction may consist of a teacher education program that applies the techniques to the students in the classroom to assist school corporations in complying with this section.
As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.170.

IC 20-30-5-7
School corporation studies
Sec. 7. Each school corporation shall include in the school corporation's curriculum the following studies:
(1) Language arts, including:             (A) English;
(B) grammar;
(C) composition;
(D) speech; and
(E) second languages.
(2) Mathematics.
(3) Social studies and citizenship, including the:
(A) constitutions;
(B) governmental systems; and
(C) histories;
of Indiana and the United States.
(4) Sciences.
(5) Fine arts, including music and art.
(6) Health education, physical fitness, safety, and the effects of alcohol, tobacco, drugs, and other substances on the human body.
(7) Additional studies selected by each governing body, subject to revision by the state board.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-7.5
Physical activities
Sec. 7.5. (a) This section does not apply to a student who:
(1) is in half-day kindergarten; or
(2) has a medical condition that precludes participation in the daily physical activity provided under this section.
(b) Beginning in the 2006-2007 school year, the governing body of each school corporation shall provide daily physical activity for students in elementary school. The physical activity must be consistent with the curriculum and programs developed under IC 20-19-3-6 and may include the use of recess. On a day when there is inclement weather or unplanned circumstances have shortened the school day, the school corporation may provide physical activity alternatives or elect not to provide physical activity.
As added by P.L.54-2006, SEC.4.

IC 20-30-5-8
Safety education
Sec. 8. A course in safety education for at least one (1) full semester shall be taught in grade 8 of each public school and nonpublic school. The state board shall:
(1) prepare a guide for this course that:
(A) the teacher shall use; and
(B) may be revised under the direction of the state board; and
(2) adopt textbooks or other materials for the course under IC 20-20-5.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-9 Hygiene
Sec. 9. (a) The principles of hygiene and sanitary science must be taught in grade 5 of each public school and may be taught in other grades. This instruction must explain the ways that dangerous communicable diseases are spread and the sanitary methods for disease prevention and restriction.
(b) The state health commissioner and the state superintendent shall jointly compile a leaflet describing the principles of hygiene, sanitary science, and disease prevention and shall supply the leaflets to each superintendent, who shall:
(1) supply the leaflets to each school; and
(2) require the teachers to comply with this section.
(c) Each prosecuting attorney to whom the state department of health or the state department of health's agents report any violation of this section shall commence proceedings against the violator.
(d) Any student who objects in writing, or any student less than eighteen (18) years of age whose parent or guardian objects in writing, to health and hygiene courses because the courses conflict with the student's religious teachings is entitled to be excused from receiving medical instruction or instruction in hygiene or sanitary science without penalties concerning grades or graduation.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-10
Diseases
Sec. 10. (a) The governing body shall provide in each public school for the illustrative teaching of:
(1) the spread of disease by:
(A) rats;
(B) flies; and
(C) mosquitoes;
and the effects of disease; and
(2) disease prevention by proper food selection and consumption.
(b) A school official who fails to comply with this section commits a Class C infraction.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-11
Alcoholic beverages, tobacco, prescription drugs, and controlled substances; instruction in kindergarten through grade 12
Sec. 11. (a) For kindergarten through grade 12, the governing body of each school corporation shall provide instruction concerning the effects that:
(1) alcoholic beverages;
(2) tobacco;
(3) prescription drugs; and
(4) controlled substances;
have on the human body and society at large.
(b) The state board shall make available to all school corporations

a list of appropriate available instructional material on the matters described in subsection (a).
(c) The department shall develop curriculum guides to assist teachers assigned to teach the material described in subsection (a).
(d) The state board shall approve drug education curricula for every grade from kindergarten through grade 12.
(e) The department shall provide assistance to each school corporation to train at least one (1) teacher in the school corporation in drug education.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-12
AIDS
Sec. 12. (a) Each school corporation shall:
(1) include in the school corporation's curriculum instruction concerning the disease acquired immune deficiency syndrome (AIDS); and
(2) integrate this effort to the extent possible with instruction on other dangerous communicable diseases.
(b) A school corporation shall consider the recommendations of the AIDS advisory council established under IC 20-34-1 concerning community standards on the:
(1) content of the instruction;
(2) manner in which the information is presented; and
(3) grades in which the information is taught.
(c) Literature that is distributed to school children and young adults under this section must include information required by IC 20-34-3-17.
(d) The department, in consultation with the state department of health, shall develop AIDS educational materials. The department shall make the materials developed under this section available to school corporations.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-13
Instruction on human sexuality or sexually transmitted diseases
Sec. 13. Throughout instruction on human sexuality or sexually transmitted diseases, an accredited school shall:
(1) require a teacher to teach abstinence from sexual activity outside of marriage as the expected standard for all school age children;
(2) include in the instruction that abstinence from sexual activity is the only certain way to avoid out-of-wedlock pregnancy, sexually transmitted diseases, and other associated health problems; and
(3) include in the instruction that the best way to avoid sexually transmitted diseases and other associated health problems is to establish a mutually faithful monogamous relationship in the context of marriage.
As added by P.L.1-2005, SEC.14.
IC 20-30-5-14
Employment matters and work values; career awareness and development; teacher education; career preparation demonstration projects
Sec. 14. (a) To:
(1) educate students on the importance of their future career choices;
(2) prepare students for the realities inherent in the work environment; and
(3) instill in students work values that will enable them to succeed in their respective careers;
each school within a school corporation shall include in the school's curriculum for all students in grades 1 through 12 instruction concerning employment matters and work values.
(b) Each school shall:
(1) integrate within the curriculum instruction that is; or
(2) conduct activities or special events periodically that are;
designed to foster overall career awareness and career development as described in subsection (a).
(c) The department shall develop career awareness and career development models as described in subsection (d) to assist schools in complying with this section.
(d) The models described in this subsection must be developed in accordance with the following:
(1) For grades 1 through 5, career awareness models to introduce students to work values and basic employment concepts.
(2) For grades 6 through 8, initial career information models that focus on career choices as they relate to student interest and skills.
(3) For grades 9 through 10, career exploration models that offer students insight into future employment options.
(4) For grades 11 through 12, career preparation models that provide job or further education counseling, including the following:
(A) Initial job counseling, including the use of job service officers to provide school based assessment, information, and guidance on employment options and the rights of students as employees.
(B) Workplace orientation visits.
(C) On-the-job experience exercises.
(e) The department, with assistance from the department of labor and the department of workforce development, shall:
(1) develop and make available teacher guides; and
(2) conduct seminars or other teacher education activities;
to assist teachers in providing the instruction described in this section.
(f) The department shall, with assistance from the department of workforce development, design and implement innovative career preparation demonstration projects for students in at least grade 9. As added by P.L.1-2005, SEC.14. Amended by P.L.246-2005, SEC.171.

IC 20-30-5-15
Breast cancer and testicular cancer instruction
Sec. 15. (a) Each school corporation shall include in the school corporation's high school health education curriculum instruction regarding breast cancer and testicular cancer as adopted by the state board, including the significance of early detection of these diseases through:
(1) monthly self-examinations; and
(2) regularly scheduled mammographies in the case of breast cancer.
(b) The department shall, in consultation with the state department of health, develop breast cancer and testicular cancer educational materials to be made available to school corporations to assist teachers assigned to teach the material described in this section.
(c) The:
(1) department shall develop guidelines; and
(2) state board shall adopt rules under IC 4-22-2;
concerning the instruction required under this section to assist teachers assigned to teach the material described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-16
Human organ and blood donor program instruction
Sec. 16. (a) Each school corporation shall include in the school corporation's high school health education curriculum instruction regarding the human organ donor program and blood donor program as adopted by the state board, including:
(1) the purpose of the human organ donor program and blood donor program;
(2) the statewide and nationwide need for human organ and blood donations; and
(3) the procedure for participation in the human organ donor program and blood donor program.
(b) The department shall, in consultation with the state department of health or any other appropriate organization, develop human organ donor program and blood donor program educational materials to be made available to school corporations to assist teachers assigned to teach the material described in this section.
(c) The:
(1) department shall develop guidelines; and
(2) state board shall adopt rules under IC 4-22-2;
concerning the instruction required under this section to assist teachers assigned to teach the material described in this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-17
Access to materials relating to personal analysis, evaluation, or

survey of students; consent for participation
Sec. 17. (a) A school corporation shall make available for inspection by the parent of a student any instructional materials, including:
(1) teachers' manuals;
(2) textbooks;
(3) films or other video materials;
(4) tapes; and
(5) other materials;
used in connection with a personal analysis, an evaluation, or a survey described in subsection (b).
(b) A student shall not be required to participate in a personal analysis, an evaluation, or a survey that is not directly related to academic instruction and that reveals or attempts to affect the student's attitudes, habits, traits, opinions, beliefs, or feelings concerning:
(1) political affiliations;
(2) religious beliefs or practices;
(3) mental or psychological conditions that may embarrass the student or the student's family;
(4) sexual behavior or attitudes;
(5) illegal, antisocial, self-incriminating, or demeaning behavior;
(6) critical appraisals of other individuals with whom the student has a close family relationship;
(7) legally recognized privileged or confidential relationships, including a relationship with a lawyer, minister, or physician; or
(8) income (except as required by law to determine eligibility for participation in a program or for receiving financial assistance under a program);
without the prior consent of the student if the student is an adult or an emancipated minor or the prior written consent of the student's parent if the student is an unemancipated minor. A parental consent form for a personal analysis, an evaluation, or a survey described in this section shall accurately reflect the contents and nature of the personal analysis, evaluation, or survey.
(c) The department and the governing body shall give parents and students notice of their rights under this section.
(d) The governing body shall enforce this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-5-18
Meningitis information
Sec. 18. (a) The chief administrative officer of each:
(1) public school (including a charter school as defined in IC 20-24-1-4); and
(2) nonpublic school;
shall ensure that information concerning meningococcal disease and its vaccines is provided to students and parents or guardians of

students at the beginning of each school year.
(b) The information provided under subsection (a) must include information concerning the:
(1) causes;
(2) symptoms; and
(3) spread;
of meningococcal disease and the places where parents and guardians of students may obtain additional information and vaccinations for their children.
(c) The chief administrative officers and the department shall, in consultation with the state department of health or any other appropriate entity, develop materials to be made available to schools to assist schools in providing the information described in this section.
(d) The department shall enforce this section.
As added by P.L.76-2005, SEC.3.



CHAPTER 6. OPTIONAL CURRICULUM

IC 20-30-6-1
Adult education; reimbursement for costs
Sec. 1. (a) The state board and the state superintendent may prescribe a program of adult education. The state board shall adopt rules under IC 4-22-2 to provide for this program and to provide for the state distribution formula for money appropriated by the general assembly for adult education. Money appropriated by the general assembly for adult education may be used only to reimburse a school corporation for adult education that is provided to individuals who:
(1) need the education to master a skill that leads to:
(A) the completion of grade 8; or
(B) a state of Indiana general educational development (GED) diploma under IC 20-20-6;
(2) need the education to receive high school credit to obtain a high school diploma; or
(3) have graduated from high school (or received a high school equivalency certificate or a state of Indiana general educational development (GED) diploma) but who demonstrate basic skill deficiencies in mathematics or English/language arts.
For purposes of reimbursement under this section, the school corporation may not count an individual who is also enrolled in the school corporation's kindergarten through grade 12 educational program. An individual described in subdivision (3) may be counted for reimbursement by the school corporation only for classes taken in mathematics and English/language arts.
(b) The state board shall provide for reimbursement to a school corporation under this section for instructor salaries and administrative and support costs. However, the state board may not allocate more than fifteen percent (15%) of the total appropriation under subsection (a) for administrative and support costs.
(c) A school corporation may conduct a program of adult education.
(d) A school corporation may require an individual who:
(1) is at least sixteen (16) years of age; and
(2) wishes to enroll in a school following the student's expulsion from school under IC 20-33-8 on the grounds that the student was:
(A) disorderly; or
(B) dangerous to persons or property;
to attend evening classes or classes established for students who are at least sixteen (16) years of age. However, the school corporation shall provide a child with a disability (as defined in IC 20-35-1-2) who is at least eighteen (18) years of age and whom the school corporation elects to educate with an appropriate special educational program.
As added by P.L.1-2005, SEC.14.



CHAPTER 7. SUMMER SCHOOL PROGRAMS

IC 20-30-7-1
Summer school education; rules
Sec. 1. The state board may prescribe a program of summer school education for public schools. The state board shall adopt rules under IC 4-22-2 to provide for:
(1) summer school programs; and
(2) the state distribution formula for any money appropriated by the general assembly for summer school education.
As added by P.L.1-2005, SEC.14.



CHAPTER 8. ALTERNATIVE PROGRAM FOR CERTAIN STUDENTS

IC 20-30-8-1
"Alternative education program"
Sec. 1. As used in this chapter, "alternative education program" refers to an alternative school or educational program that is described in section 6 of this chapter. The term includes:
(1) an alternative education program described in section 5(a)(1) of this chapter; or
(2) an area alternative education program described in section 5(a)(2) of this chapter.
As added by P.L.1-2005, SEC.14.



CHAPTER 9. BILINGUAL AND BICULTURAL INSTRUCTION

IC 20-30-9-1
"Bilingual-bicultural instruction"
Sec. 1. As used in this chapter, "bilingual-bicultural instruction" means the use of written and spoken English and a non-English language to teach students. It includes instruction in the history and culture of both the United States and the homeland of the non-English language.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-2
"Bilingual-bicultural program"
Sec. 2. As used in this chapter, "bilingual-bicultural program" means a course of bilingual-bicultural instruction for non-English dominant students, designed to meet the students' language skill needs as soon as possible.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-3
"Division"
Sec. 3. As used in this chapter, "division" means the division of migrant bilingual-bicultural education of the department.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-4
"Non-English dominant students"
Sec. 4. As used in this chapter, "non-English dominant students" means students who have difficulty performing in classes conducted solely in English because:
(1) the students' native tongue is not English;
(2) the language most often spoken by the students is not English; or
(3) the language most often spoken in the students' homes is not English.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-5
Policy of state
Sec. 5. It is the policy of the state to provide bilingual-bicultural programs for all qualified students enrolled in Indiana public schools through the establishment of the programs by school corporations. The state recognizes the need for and the desirability of the programs to:
(1) aid students to reach their full academic level of achievement; and
(2) preserve an awareness of cultural and linguistic heritage.
As added by P.L.1-2005, SEC.14.
IC 20-30-9-6
Bilingual-bicultural program
Sec. 6. The state superintendent shall carry out a bilingual-bicultural program for the improvement of educational opportunities for non-English dominant students by doing the following:
(1) Supporting and planning pilot and demonstration projects that are designed to test and demonstrate the effectiveness of programs for improving educational opportunities for non-English dominant students.
(2) Assisting in the establishment and operation of programs that are designed to stimulate:
(A) the provision of educational services not available to non-English dominant students in sufficient quantity or quality; and
(B) the development and establishment of exemplary programs to serve as models for regular school programs in which non-English dominant students are educated.
(3) Assisting in the establishment and operation of pre-service and in-service training programs for persons serving non-English dominant students as educational personnel.
(4) Encouraging the dissemination of information and materials relating to and the evaluation of the effectiveness of education programs that may offer educational opportunities to non-English dominant students. For activities described in this section, preference shall be given to the training of non-English dominant students, including innovative programs related to the educational needs of the non-English dominant students.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-7
Development and establishment of bilingual-bicultural educational services and programs
Sec. 7. The state superintendent may assist and stimulate school corporations in developing and establishing bilingual-bicultural educational services and programs specifically designed to improve educational opportunities for non-English dominant students. Funds may be used for the following:
(1) To provide educational services not available to the non-English dominant students in sufficient quantity or quality, including:
(A) remedial and compensatory instruction, psychological, and other services designed to assist and encourage non-English dominant students to enter, remain in, or reenter elementary or secondary school;
(B) comprehensive academic and vocational instruction;
(C) instructional materials (such as library books, textbooks, and other printed or published or audiovisual materials) and equipment;
(D) comprehensive guidance, counseling, and testing

services;
(E) special education programs for persons with disabilities;
(F) preschool programs; and
(G) other services that meet the purposes of this subdivision.
(2) For the establishment and operation of exemplary and innovative educational programs and resource centers that involve new educational approaches, methods, and techniques designed to enrich programs of elementary and secondary education for non-English dominant students.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-8
Placement of children in programs
Sec. 8. (a) Students whose dominant language is English shall be allowed to participate in the bilingual-bicultural program unless their participation will hinder the progress of the non-English dominant students.
(b) Students enrolled in a program of bilingual-bicultural education shall, if graded classes are used, be placed, to the extent practicable, in classes with students of approximately the same age and level of educational attainment, as determined after considering the attainment through the use of all necessary languages.
(c) If students of significantly varying ages or levels of educational attainment are placed in the same class, the program of bilingual-bicultural education must seek to ensure that each student is provided with instruction appropriate for the student's level of educational attainment. The ultimate objective is to place the bilingual-bicultural student in the regular course of study.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-9
Notice of placement
Sec. 9. (a) Before placing a student in a bilingual-bicultural program, the governing body of the school corporation in which the student resides shall notify the student's parent of the placement.
(b) The notice required in subsection (a) must be in English and the appropriate non-English language. The notice must state the purposes, methods, and content of the program and must inform the parent of the parent's right to:
(1) visit the program; and
(2) if the student is less than eighteen (18) years old, refuse the student's placement or withdraw the student from the program.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-10
Local and corporation advisory committees
Sec. 10. (a) Before June 1 of each year, the principal of each school operating a bilingual-bicultural program shall appoint a local advisory committee composed of:
(1) teachers of bilingual-bicultural instruction who are

proficient in both English and a non-English language and certified to teach a subject, including the history and culture of both the United States and the homeland of the non-English language;
(2) counselors;
(3) community members; and
(4) parents of students enrolled or eligible for enrollment in the bilingual-bicultural program.
A majority of the committee members must be parents of students enrolled or eligible for enrollment in the bilingual-bicultural program.
(b) Before July 1 of each year, the governing body of each school corporation operating a bilingual-bicultural program shall select at least one (1) representative from each local advisory committee to serve on a corporation advisory committee. A majority of the committee members must be parents of students enrolled or eligible for enrollment in the program.
(c) A member of a local and corporation advisory committee holds the position for one (1) year.
(d) The local and corporation advisory committees shall participate in planning, implementing, and evaluating the bilingual-bicultural programs. All bilingual-bicultural programs must be approved by the appropriate local advisory committee before implementation. If the advisory committee refuses to approve a program, the division shall arbitrate the dispute.
(e) All school corporations wishing to implement a bilingual-bicultural program shall apply to the state superintendent.
(f) All bilingual-bicultural programs must be approved by the state board to qualify for the distribution of state funds to school corporations for the bilingual-bicultural programs.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-11
Summer and preschool bilingual-bicultural courses
Sec. 11. School corporations may establish full-time or part-time summer or preschool bilingual-bicultural courses. However, the courses are not substitutes for bilingual-bicultural programs required during the normal school year.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-12
Duties of division
Sec. 12. The division:
(1) shall aid school corporations in developing bilingual-bicultural programs by:
(A) evaluating instructional materials;
(B) compiling material on the theory and practice of bilingual-bicultural instruction;
(C) encouraging innovative programs; and
(D) otherwise providing technical assistance to the

corporations;
(2) shall aid school corporations in developing and administering in-service training programs for school administrators and personnel involved in bilingual-bicultural programs;
(3) shall monitor and evaluate bilingual-bicultural programs conducted by school corporations;
(4) shall make an annual report on the status of the bilingual-bicultural programs to the governor and the general assembly;
(5) shall establish bilingual-bicultural educational resource centers for the use of the school corporations; and
(6) may establish guidelines to implement this chapter.
A report made under subdivision (4) to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-13
Application by school corporation for funds; determination by division; criteria
Sec. 13. (a) Each school corporation must apply to the division to receive funds under this chapter. The division director shall determine on a competitive basis which bilingual-bicultural programs are to receive the funds under this chapter. The criteria for determining the distribution of funds are as follows:
(1) The extent to which the educational needs identified and addressed in the application for funds are for bilingual-bicultural programs in areas having the greatest need in Indiana.
(2) The extent to which educational needs are clearly identified and realistic objectives are carefully planned to meet the objectives.
(3) The extent to which the application sets forth quantifiable measurement of the success of the proposed bilingual-bicultural program in providing students who do not speak English as a dominant language with language skills necessary for the students' education.
(4) The extent to which the application contains evidence that:
(A) the costs of bilingual-bicultural program components are reasonable in relation to the expected benefits;
(B) the proposed bilingual-bicultural program will be coordinated with existing efforts; and
(C) all possible efforts are being made to minimize the amount of funds requested for purchase of equipment necessary for implementation of the proposed bilingual-bicultural program.
(5) The extent to which the application indicates that the personnel to be employed in the bilingual-bicultural program possess qualifications relevant to the objectives of the bilingual-bicultural program.     (b) The division director may not award more than three hundred dollars ($300) per student under this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-9-14
Length of funding
Sec. 14. The bilingual-bicultural program of a school corporation may be funded for a minimum of five (5) years under this chapter.
As added by P.L.1-2005, SEC.14.



CHAPTER 10. COLLEGE PREPARATION CURRICULUM

IC 20-30-10-1
College preparation curriculum models
Sec. 1. The department shall develop and recommend to the state board for adoption the Core 40 college preparation curriculum models.
As added by P.L.1-2005, SEC.14.

IC 20-30-10-2
Adoption of models and teacher and staff training
Sec. 2. (a) The state board shall adopt the following:
(1) College/technology preparation curriculum models that may include all or part of the following:
(A) The college preparation curriculum models developed by the department under section 1 of this chapter.
(B) The technology preparation curriculum models developed by the technology preparation task force under IC 20-20-10.
(2) Teacher and staff training to implement the college/technology preparation curriculum models.
(b) The college/technology preparation curriculum models that the state board adopts under subsection (a) must meet the conditions listed in:
(1) section 3 of this chapter; and
(2) IC 20-20-10-3.
As added by P.L.1-2005, SEC.14.

IC 20-30-10-3
Curriculum models; conditions
Sec. 3. The college/technology preparation curriculum models must meet the following conditions:
(1) Be performance based.
(2) Allow for dual credit, advanced study, and cooperative agreements.
(3) Provide a student with:
(A) the subject and skill areas required by a state educational institution to gain admittance into the respective state educational institution; and
(B) the skills necessary to gain employment upon the student's completion of formal education;
upon the satisfactory fulfillment of the curriculum.
(4) Relate to a broad scope of subject areas and include all the subject areas required to be taught under Indiana law.
(5) Be designed to satisfy the graduation requirements established by the state board.
As added by P.L.1-2005, SEC.14.

IC 20-30-10-4 Curriculum models; course offerings
Sec. 4. Each high school must provide at least two (2) of each of the following course offerings to high school students who qualify to enroll in the courses:
(1) Dual credit.
(2) Advanced placement.
As added by P.L.185-2006, SEC.9.



CHAPTER 11. POSTSECONDARY ENROLLMENT PROGRAM

IC 20-30-11-1
"Eligible institution"
Sec. 1. As used in this chapter, "eligible institution" means an accredited public or private college or university located in Indiana that grants a baccalaureate or associate degree.
As added by P.L.1-2005, SEC.14.



CHAPTER 11.5. DOUBLE UP FOR COLLEGE PROGRAM

IC 20-30-11.5-1
"Postsecondary credit"
Sec. 1. As used in this chapter, "postsecondary credit" means credit toward an associate degree, a baccalaureate degree, or a vocational certification granted by a state educational institution (as defined under IC 20-12-0.5-1) upon the successful completion of a course taken under the program.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-2
"Program"
Sec. 2. As used in this chapter, "program" refers to the double up for college program established under this chapter.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-3
"Secondary credit"
Sec. 3. As used in this chapter, "secondary credit" means credit toward high school graduation requirements granted by a student's school corporation upon the successful completion of a course taken under the program.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-4
Establishment of program; enrollment in courses; credits
Sec. 4. (a) The double up for college program is established for secondary school students in grades 11 and 12. School corporations and state educational institutions may collaborate to offer early college, dual credit, or dual enrollment programs that meet the educational objectives of the school corporation and are offered by the state educational institutions.
(b) A student may enroll in courses offered by a state educational institution under the program on a full-time or part-time basis during grade 11 or grade 12, or both.
(c) A state educational institution that participates in an early college, a dual credit, or a dual enrollment program may, by agreement with a school corporation:
(1) ensure that the content and rigor of each course offered is adequate to warrant providing credit to a student as if the student took the course as a student at the state educational institution;
(2) set the criteria for the faculty member, instructor, or other individual responsible for teaching each course with the:
(A) state educational institution responsible for hiring the personnel to instruct dual credit courses taught by the state educational institution; and
(B) school corporation responsible for hiring personnel to

instruct dual credit courses taught by the high school; and
(3) determine with the school corporation the terms and conditions under which:
(A) students may be admitted to the program while attending high school;
(B) the state educational institution will award credit, if any, for specified courses successfully completed by students through the school corporation; and
(C) the school corporation will award credit, if any, for specified courses successfully completed through the state educational institution.
(d) A student is entitled to credit toward graduation requirements for each course the student successfully completes at the eligible institution.
(e) Courses offered under the program that are listed in the:
(1) statewide core transfer library courses that are transferable on all campuses of the state educational institutions in accordance with the principles in IC 20-12-0.5-13; or
(2) articulation agreements that apply to any campus in the Ivy Tech Community College of Indiana system and to Vincennes University and draw from liberal arts and the technical, professional, and occupational fields;
are among those eligible for the program. If a student passes a course through the program that is part of an articulation agreement between the state educational institution offering the course and other state educational institutions, the course shall transfer under the terms and standards of the articulation agreement between the state educational institutions.
(f) Based on the demand for enrollment in the identified courses and the resources available to the state educational institutions, the identified courses may be offered through:
(1) onsite instruction;
(2) telecommunication; or
(3) a combination of methods described in subdivisions (1) and (2);
at on-campus or off-campus sites.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-5
Counseling with students
Sec. 5. A school corporation may, by agreement with an institution of higher education, offer counseling concerning early college, dual credit, or dual enrollment courses that the school corporation considers appropriate, including:
(1) notice of the courses and schedule;
(2) available post-secondary credit;
(3) responsibilities of the student;
(4) any tuition and other costs;
(5) the consequences of the failure to complete a course; and
(6) other matters concerning the program and opportunities

presented by the program.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-6
Application for enrollment in state educational institution; admission; financial assistance
Sec. 6. (a) A student may apply for enrollment to a state educational institution. The state educational institution shall accept or reject the student based on the standards ordinarily used to decide student enrollments. However, a student in the program may not be refused admission solely because the student has not graduated from a secondary school.
(b) A state educational institution may grant financial assistance to a student for courses taken under this program based on the student's:
(1) financial need; or
(2) academic achievement;
or any other criteria.
(c) A state educational institution shall waive tuition for a student who is:
(1) eligible for free or reduced lunch in high school;
(2) accepted into the program; and
(3) accepted for admission to the state educational institution.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-7
Postsecondary credit
Sec. 7. A student shall receive postsecondary credit toward meeting the degree requirements at the state educational institution at which the student successfully completed a dual credit course. If the student enrolls in a state educational institution other than the state educational institution at which a dual credit course was completed, the other state educational institution:
(1) shall grant credit for courses that are in the core transfer library or subject to an articulation agreement; and
(2) may grant credit for other courses.
As added by P.L.185-2006, SEC.10.

IC 20-30-11.5-8
Accreditation
Sec. 8. After June 30, 2008, a state educational institution or campus of a state educational institution that offers dual credit courses in liberal arts, professional, or career and technical disciplines must be accredited by the National Alliance of Concurrent Enrollment Partnerships.
As added by P.L.185-2006, SEC.10.



CHAPTER 12. TECHNOLOGY PREPARATION CURRICULUM

IC 20-30-12-1
Technology preparation curriculum
Sec. 1. The department shall require all school corporations to make available to the school corporation's high school students the technology preparation curriculum developed under IC 20-20-10.
As added by P.L.1-2005, SEC.14.

IC 20-30-12-2
Teacher and staff training
Sec. 2. The state board shall implement teacher and staff training for the technology preparation curriculum.
As added by P.L.1-2005, SEC.14.

IC 20-30-12-3
Equipment expenditures; funding
Sec. 3. Expenditure for equipment necessary to implement this chapter by a school corporation may be paid:
(1) through technology loans from the common school fund; or
(2) from the school corporation's capital projects fund.
As added by P.L.1-2005, SEC.14.

IC 20-30-12-4
Rules
Sec. 4. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.14.



CHAPTER 13. MOTORCYCLE OPERATOR SAFETY EDUCATION

IC 20-30-13-1
"Certified chief instructor"
Sec. 1. As used in this chapter, "certified chief instructor" means a licensed motorcycle operator who meets standards established by the department that are equivalent to or more stringent than those established by the Motorcycle Safety Foundation for instructors in motorcycle safety and education.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the motorcycle operator safety education fund established by section 11 of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-3
"Program"
Sec. 3. As used in this chapter, "program" means the motorcycle operator safety education program.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-4
"Program coordinator"
Sec. 4. As used in this section, "program coordinator" refers to the coordinator of the motorcycle operator safety education program.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-5
"Training course"
Sec. 5. As used in this chapter, "training course" means an approved motorcycle operator education course that meets standards established by the department that are equivalent to or more stringent than those established by the Motorcycle Safety Foundation for courses of instruction in motorcycle safety and education.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-6
"Training specialist"
Sec. 6. As used in this chapter, "training specialist" means the training specialist of the motorcycle operator safety education program.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-7
Motorcycle operator safety education program
Sec. 7. The department shall develop and administer a motorcycle

operator safety education program that, at a minimum, must:
(1) provide motorcycle operator education;
(2) provide instructor training;
(3) increase public awareness of motorcycle safety; and
(4) evaluate and recommend improvements to the motorcycle operator licensing system.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-8
Appointment of program coordinator and training specialist
Sec. 8. The state superintendent shall appoint:
(1) a program coordinator who shall administer the program and conduct an annual evaluation; and
(2) a training specialist who shall:
(A) establish training courses throughout Indiana;
(B) set program and funding guidelines; and
(C) supervise instructors and other personnel as necessary.
The training specialist must be a certified chief instructor and hold a valid license to operate a motorcycle.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-9
Contracts with regional training centers
Sec. 9. The department may enter into contracts with regional training centers or any other sites approved by the state superintendent for the conduct of motorcycle operator safety education courses. If necessary, course sites may charge a reasonable tuition fee for the courses.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-10
Advisory committee
Sec. 10. The state superintendent shall appoint a five (5) member advisory committee consisting of at least three (3) active motorcyclists to serve in an advisory capacity to the program.
As added by P.L.1-2005, SEC.14.

IC 20-30-13-11
Establishment of fund
Sec. 11. The motorcycle operator safety education fund is established. The fund consists of money received from motorcycle registrations as provided under IC 9-29. The money in the fund is appropriated to the department for the administration of the program and expenses related to the program, including:
(1) reimbursement for course sites;
(2) instructor training;
(3) purchase of equipment and course materials; and
(4) technical assistance.
As added by P.L.1-2005, SEC.14.



CHAPTER 14. COMMUNITY OR VOLUNTEER SERVICE PROGRAM

IC 20-30-14-1
Development of community service ethic
Sec. 1. Each school corporation may encourage the development of a community service ethic among high school students in grade 11 or 12 in the school corporation by offering each grade 11 or 12 student:
(1) as part of the corporation's elective curriculum;
(2) in compliance with rules adopted by the state board under section 9 of this chapter; and
(3) upon completion by the student of approved community service or other volunteer service;
the opportunity for the student to earn academic credit toward the student's minimum graduation requirements.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-2
Application for academic credit for community or volunteer service
Sec. 2. For each student who wishes to earn academic credit for community service or volunteer service under this chapter, the student, a teacher of the student, or a community or volunteer service organization must submit an application that includes the following information to the principal or the principal's designee of the high school in which the student is enrolled:
(1) The name of the community service organization or volunteer service organization the student intends to assist.
(2) The name, address, and telephone number of the director or the supervisor of the community service organization or volunteer service organization and, if different from the director or supervisor, the name, address, and telephone number of the individual assigned by the community or volunteer service organization to supervise the student at the activity site.
(3) The nature of the community service or volunteer service performed by the student with a certification that the service performed by the student is voluntary.
(4) The total number of hours the student intends to serve the community service organization or volunteer service organization during the school year.
(5) A written statement by the director or the supervisor of the community service organization or volunteer service organization certifying that the information included in the application is an accurate reflection of:
(A) the student's expectations with regard to the number of hours of service contemplated to be performed; and
(B) the community service organization's or the volunteer service organization's need to acquire the student's service.
(6) A description of:             (A) the educational or career exploration benefits the student and the school should expect to gain from the student's community or volunteer service participation; and
(B) the service and benefit the community or volunteer service organization expects to gain from the student's participation.
(7) A description of how the community or volunteer service activity relates to a course in which the student is enrolled or intends to enroll.
(8) The manner and frequency in which the student and the community or volunteer service activity will be evaluated.
(9) The name of the certificated school employee who will be responsible for monitoring and evaluating the student's activity and performance, including assigning to the student a grade for participation under this section.
(10) Any other information required by the principal.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-3
Application deadline
Sec. 3. For each school year in which a student wishes to earn academic credit under this chapter, the student must submit the application to participate under this chapter before November 1 of the school year. The principal may waive this application deadline if the principal determines that:
(1) the student was unable to meet the application deadline due to extraordinary circumstances; and
(2) the student will reasonably be able to accrue before graduation at least the minimum number of hours of service required to acquire at least one (1) academic credit toward the student's graduation requirements.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-4
Eligibility determination
Sec. 4. Upon receipt of the application, the principal or the principal's designee shall determine whether the student is eligible to receive academic credit under this section based on the guidelines established by the department under section 8 of this chapter and rules adopted by the state board under section 9 of this chapter.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-5
Notification of eligibility determination; periodic progress reports
Sec. 5. The principal or the principal's designee shall notify the student and the director or the sponsor of the community service organization or the volunteer service organization of the determination made under section 4 of this chapter. If the student's application is approved, the director or sponsor of the community service organization or the volunteer service organization shall

periodically report to the principal or the principal's designee on the student's fulfillment of the expectations included in the application.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-6
Certification of service hours contributed
Sec. 6. Upon the completion of the school year, the principal or the principal's designee shall request the director or the sponsor of the community service organization or the volunteer service organization to submit a report on the student's service during the school year that certifies the total number of hours of service contributed by the student.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-7
Award of academic credit
Sec. 7. If the student's total number of hours of service is at least equal to the minimum number of hours required to earn academic credit for community service or volunteer service as set forth in rules adopted by the state board, the student shall receive the amount of academic credit available under the state board's rules for the service toward the student's graduation requirements.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-8
Guidelines
Sec. 8. The department shall develop guidelines necessary to implement this section, including guidelines to assist principals or designees in determining whether a particular community service organization or volunteer service organization qualifies as an entity in which a student's volunteer service translates into academic credit under this section.
As added by P.L.1-2005, SEC.14.

IC 20-30-14-9
Rules
Sec. 9. The state board shall adopt rules under IC 4-22-2 necessary to implement this section, including rules stipulating the following:
(1) The types of community service organizations or volunteer service organizations that qualify as entities described in section 8 of this chapter.
(2) The types of community services or volunteer services performed by a student that qualify for approval under this chapter.
(3) That the student must perform at least forty-eight (48) hours of service to earn one (1) academic credit.
(4) That not more than two (2) academic credits toward graduation are available to a student under this chapter.
(5) That the exploitation or endangerment of students

participating under this chapter is prohibited.
(6) That each school corporation and community service organization or volunteer service organization participating under this chapter shall monitor student activity under this chapter and compile periodic reports from students and other individuals to ensure:
(A) student health and safety, including assurances that students are not expected to perform duties that are prohibited by law or rule for which students are inadequately prepared or supervised;
(B) an educational benefit to the student is being derived by the student; and
(C) compliance with appropriate statutes and rules.
(7) The minimum acceptable level of certificated school employee staffing required to adequately implement, monitor, and evaluate the program under this chapter.
(8) The method for demonstrating and enforcing the assurances described under subdivision (6).
As added by P.L.1-2005, SEC.14.



CHAPTER 15. NONSESSION SCHOOL ACTIVITIES

IC 20-30-15-1
"Agricultural education"
Sec. 1. As used in this chapter, "agricultural education" means the form of vocational education that prepares an individual for the occupations connected with:
(1) the tillage of soil;
(2) the care of domestic animals;
(3) forestry; and
(4) other wage earning or productive work on the farm.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-2
"Attendance unit"
Sec. 2. As used in this chapter, "attendance unit" means the geographical and population area served by a single school that consists of part or all of the school corporation.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-3
"Home economics education"
Sec. 3. As used in this chapter, "home economics education" means the form of vocational education that prepares an individual for occupations connected with the household.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-4
"Industrial education"
Sec. 4. As used in this chapter, "industrial education" means the form of vocational education that prepares an individual for the trades, crafts, and wage earning pursuits. The term includes the occupations performed in stores, workshops, and other establishments.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-5
"Vocational education"
Sec. 5. As used in this chapter, "vocational education" means any education that has the major purpose of preparing an individual for profitable employment.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-6
Authorization
Sec. 6. (a) When public schools are not in session, a governing body may employ personnel to supervise the following:
(1) Agricultural education club work.
(2) Industrial education club work.         (3) Home economics education club work.
(4) Music activities.
(5) Athletics.
(b) Activities described in subsection (a) must be open and free to all individuals of school age residing in the attendance unit of the school corporation that is paying all or part of the cost of the activity.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-7
Personnel contracts
Sec. 7. An individual employed under this chapter shall enter into a contract with the governing body for the period of employment. The contract must contain the following terms:
(1) The amount of work to be performed.
(2) The kind of work to be performed.
(3) The length of the period of employment.
(4) The rate of compensation agreed on by the employee and the governing body.
(5) The total amount to be paid.
A contract entered into under this section is not a teaching contract or an extension of a teaching contract. An individual with a teaching contract during periods when school is not in session may not be employed under this chapter for any period included in the teaching contract.
As added by P.L.1-2005, SEC.14.

IC 20-30-15-8
Contract appropriation
Sec. 8. (a) A governing body shall pay contractual obligations under this chapter. However, a contract is not valid unless the governing body has made an appropriation from the school corporation's general fund for the contractual obligations before making the contract.
(b) A governing body may appropriate from the school corporation's general fund for any one (1) year an amount equal to the total funds raised by school patrons during the year in which the appropriation is made to purchase band uniforms for high school bands sponsored by high schools located within and operated by the school corporation.
As added by P.L.1-2005, SEC.14.






ARTICLE 31. ACCOUNTABILITY FOR PERFORMANCE AND IMPROVEMENT

CHAPTER 1. APPLICABILITY

IC 20-31-1-1
Applicability to schools
Sec. 1. This article applies only to the following:
(1) Public schools.
(2) Except as provided in IC 20-31-7 and IC 20-31-9, nonpublic schools that voluntarily become accredited under IC 20-19-2-8.
As added by P.L.1-2005, SEC.15.



CHAPTER 2. DEFINITIONS

IC 20-31-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-2
"Annual report"
Sec. 2. "Annual report" refers to the school corporation annual performance report required by IC 20-20-8.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-3
"Charter school"
Sec. 3. "Charter school" refers to a public school created and operating under IC 20-24.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-4
"Committee"
Sec. 4. "Committee" refers to the committee that develops the strategic and continuous school improvement and achievement plan under IC 20-31-5.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-5
"Cultural competency"
Sec. 5. "Cultural competency" means a system of congruent behaviors, attitudes, and policies that enables teachers to work effectively in cross-cultural situations. The term includes the use of knowledge concerning individuals and groups to develop specific standards, policies, practices, and attitudes to be used in appropriate cultural settings to increase students' educational performance.
As added by P.L.1-2005, SEC.15.

IC 20-31-2-6
"Exceptional learner"
Sec. 6. "Exceptional learner" refers to the following:
(1) A child with a disability (as defined in IC 20-35-1-2).
(2) A high ability student (as defined in IC 20-36-1-3).
As added by P.L.1-2005, SEC.15.

IC 20-31-2-7
"Plan"
Sec. 7. "Plan" refers to a strategic and continuous school improvement and achievement plan established under this article for a school or school corporation. As added by P.L.1-2005, SEC.15.

IC 20-31-2-8
"School"
Sec. 8. "School" refers to a public school or an accredited nonpublic school.
As added by P.L.1-2005, SEC.15.



CHAPTER 3. ADOPTION OF ACADEMIC STANDARDS

IC 20-31-3-1
Adoption of academic standards
Sec. 1. The state board shall adopt clear, concise, and jargon free state academic standards that are comparable to national and international academic standards. These academic standards must be adopted for each grade level from kindergarten through grade 12 for the following subjects:
(1) English/language arts.
(2) Mathematics.
(3) Social studies.
(4) Science.
For grade levels tested under the ISTEP program, the academic standards must be based in part on the results of the ISTEP program.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-2
Development of subject area academic standards
Sec. 2. The department shall develop academic standards for the following subject areas for each grade level from kindergarten through grade 12:
(1) English/language arts.
(2) Mathematics.
(3) Social studies.
(4) Science.
(5) Other subject areas as determined by the department.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-3
Revising and updating academic standards
Sec. 3. The department shall revise and update academic standards:
(1) for each grade level from kindergarten through grade 12; and
(2) in each subject area listed in section 2 of this chapter;
at least once every six (6) years. This revision must occur on a cyclical basis that coincides with the textbook adoption cycle established in IC 20-20-5-6.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-4
Academic standards committee
Sec. 4. The state superintendent shall appoint an academic standards committee composed of subject area teachers during the period when a subject area is undergoing revision.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-5 Recommendations on academic standards
Sec. 5. An academic standards committee shall submit recommendations on academic standards for a subject area to the education roundtable established by IC 20-19-4-2 for review by the educational roundtable.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-6
Curriculum program
Sec. 6. The curriculum program of each grade level from kindergarten through grade 12 in a school in a school corporation must be consistent with the following standards:
(1) The academic standards developed under this chapter.
(2) The student competencies developed for the Core 40 college preparation curriculum models established under IC 20-30-10.
As added by P.L.1-2005, SEC.15.

IC 20-31-3-7
Duties of department
Sec. 7. The department shall do the following:
(1) Distribute the academic standards established under this chapter to each school corporation for distribution by the school corporation to the parent of each student in the school corporation.
(2) Survey parents of students, members of the business community, representatives of higher education, and educators on the importance and applicability of academic standards.
As added by P.L.1-2005, SEC.15.



CHAPTER 4. PERFORMANCE BASED ACCREDITATION

IC 20-31-4-1
"Legal standards"
Sec. 1. As used in this chapter, "legal standards" means Indiana statutes and rules adopted by the state board that apply to each school for accreditation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-2
Establishment of system; schedule for accreditation
Sec. 2. (a) A school in Indiana may be accredited:
(1) under the performance based accreditation system established by this chapter; or
(2) by implementing a quality focused approach to school improvement such as the criteria for the Malcolm Baldrige National Quality Award for Education or for a national or regional accreditation agency that is recommended by the education roundtable and approved by the state board.
(b) The state board shall establish the following:
(1) A performance based accreditation system for accrediting schools in Indiana under this chapter.
(2) A procedure for determining whether a school is making progress toward meeting the criteria for the Malcolm Baldrige National Quality Award for Education or a national or regional accreditation agency.
(c) The department shall establish a schedule for accrediting schools under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-3
Accreditation levels
Sec. 3. (a) The state board shall establish the following accreditation levels:
(1) Full accreditation status.
(2) Probationary accreditation status.
(b) After the review process described in this chapter has been completed, including the review conducted by the onsite review panel assigned under section 9 of this chapter, if applicable, the state board shall assign either full accreditation status or probationary accreditation status to each school and school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-4
Full accreditation status
Sec. 4. (a) When all the schools in a school corporation achieve full accreditation status, the department shall provide a certificate of full accreditation to the school corporation.
(b) If one (1) or more schools in a school corporation are assigned

probationary status but the school corporation is in substantial compliance with full accreditation standards, the state board shall assign full accreditation status to that school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-5
Benchmarks for performance
Sec. 5. The state superintendent and the state board shall determine which of the benchmarks and indicators of performance listed in IC 20-20-8-8 are appropriate benchmarks for performance based accreditation under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-6
Compliance with legal standards
Sec. 6. The department shall determine whether the school has complied with the following legal standards for accreditation:
(1) Health and safety requirements.
(2) Minimum time requirements for school activity.
(3) Staff-student ratio requirements.
(4) Curriculum offerings.
(5) Development and implementation of a staff evaluation plan under IC 20-28-11.
(6) Completion of a school improvement plan that:
(A) analyzes the strengths and weaknesses of the school;
(B) outlines goals of the school community to which school improvement activities will be directed; and
(C) identifies objectives of the school and programs designed to achieve those objectives.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-7
Determination of full accreditation; review of school
Sec. 7. (a) If the department determines that:
(1) a school has complied with all the legal standards under section 6 of this chapter; and
(2) the school's performance has met the expectations for that school in the areas described in section 5 of this chapter;
the state board shall make a determination that the school has acquired full accreditation status.
(b) The department shall conduct the next review under this chapter of a school described under subsection (a) not later than five (5) years after the state board's determination of full accreditation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-8
Onsite evaluation of school; publication of information concerning compliance
Sec. 8. (a) If the department verifies that:
(1) a school has not complied with all the legal standards under

section 6 of this chapter; or
(2) the school's performance has not met the expectations for that school in the areas described in section 5 of this chapter;
a review panel of at least three (3) members shall conduct an onsite evaluation of that school to make a recommendation to the state board as to the accreditation status of that school.
(b) The department may not publish or otherwise make available for public inspection any information concerning a school's compliance with legal standards under section 6 of this chapter, the meeting of performance expectations under section 5 of this chapter, the assignment of an onsite review panel under this section, or the recommended accreditation status of the school until all onsite reviews have taken place and recommendations to the state board concerning the accreditation status of the school have been made.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-9
Review panel
Sec. 9. (a) Each review panel must consist of the following:
(1) One (1) staff member from the department.
(2) One (1) classroom teacher.
(3) One (1) individual who is not a classroom teacher but who is representative of the field of education.
(b) The state board shall determine the selection process for the review panels. However, the department shall assign, without state board approval, a review panel to each school required to be evaluated under section 8 of this chapter.
(c) The department may require that more than one (1) review panel conduct the onsite evaluation of a school.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-10
Areas reviewed during onsite evaluation
Sec. 10. (a) During its onsite evaluation, a review panel shall review the following for a school:
(1) Teaching practices and administrative leadership in instruction.
(2) Parental and community involvement.
(3) Implementation of the ISTEP remediation program under IC 20-32-8 and the educational opportunity program for at-risk children.
(4) The homework policy.
(b) In addition to its review under subsection (a), the review panel shall verify compliance with the legal standards for accreditation under section 6 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-11
Recommendation of review panel
Sec. 11. Upon review of all the areas described in sections 5 and

10 of this chapter, a review panel shall make a recommendation to the state board concerning:
(1) the accreditation status of the school;
(2) if applicable, certain recommendations for improvement that the school should consider, including recommendations that the department provide technical assistance to the school; and
(3) the next date of review for the school.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-12
Determination by board of status of reviewed school
Sec. 12. (a) Upon receipt of a review panel's recommendation, the state board shall make one (1) of the following determinations as to the accreditation status of the school:
(1) Full accreditation status with the next review being conducted five (5) years after the state board's determination of full accreditation.
(2) Full accreditation status with the next review being conducted earlier than five (5) years after the state board's determination of full accreditation.
(3) Probationary accreditation with the next review being conducted one (1) year after the state board's determination of probationary accreditation.
(b) A school that does not comply with all the legal standards may not be determined to have acquired full accreditation status.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-13
Probationary status; duty of governing body of school corporation
Sec. 13. If a school is assigned probationary accreditation status, the governing body of the school corporation shall:
(1) develop a plan, within one (1) year after the school is assigned probationary status, to raise the school's level of accreditation; and
(2) raise the school's level of accreditation within three (3) years after the school is assigned probationary status.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-14
Probationary status; failure to make progress
Sec. 14. (a) If a school having probationary status:
(1) fails to make progress; or
(2) at the end of three (3) years has not achieved full accreditation status;
the state board shall assign probationary accreditation status to the school corporation in which the school is located.
(b) A school corporation on probationary accreditation status shall direct its efforts toward raising the level of accreditation of each of its schools that are on probationary accreditation status to full accreditation status within one (1) year after the school corporation

is assigned probationary accreditation status.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-15
Probationary status; recommendations to general assembly
Sec. 15. If a school corporation on probationary accreditation status does not raise the level of accreditation of each of its schools that are on probationary accreditation status to full accreditation status within one (1) year after the school corporation was assigned probationary accreditation status, the department shall submit to the general assembly recommendations concerning the operation and administration of the school corporation and the schools within that school corporation.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-16
Probationary status; appeal; assistance
Sec. 16. (a) If a school or school corporation is assigned probationary accreditation status, the governing body of the school corporation may appeal that determination to the state board.
(b) If a school or school corporation is assigned probationary accreditation status, the department shall provide assistance to that school or school corporation to achieve full accreditation status.
(c) If a school is assigned probationary accreditation status, the completion of the school improvement plan under section 6 of this chapter must involve parents, administrators, teachers, and other members of the community.
As added by P.L.1-2005, SEC.15.

IC 20-31-4-17
Rules
Sec. 17. The state board shall adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.1-2005, SEC.15.



CHAPTER 5. STRATEGIC AND CONTINUOUS SCHOOL IMPROVEMENT AND ACHIEVEMENT PLAN

IC 20-31-5-1
Development of initial plan
Sec. 1. (a) The principal of each school shall coordinate:
(1) the development of an initial three (3) year strategic and continuous school improvement and achievement plan; and
(2) an annual review of the plan.
(b) The initial plan and annual review must be made with input from a committee of persons interested in the school, including administrators, teachers, parents, and community and business leaders appointed by the principal. Teacher appointments to the committee must be made in accordance with IC 20-29.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-2
Charter used as strategic and continuous school improvement and achievement plan
Sec. 2. (a) This section applies to a charter school.
(b) A charter entered into under IC 20-24-4 may be used as a charter school's three (3) year plan.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-3
Superintendent's review of plan
Sec. 3. (a) The committee must submit a school's initial plan to the superintendent by March 1 of the school year before the year of implementation. The superintendent:
(1) shall review the plan to ensure that the plan aligns with the school corporation's objectives, goals, and expectations;
(2) may make written recommendations of modifications to the plan to ensure alignment; and
(3) shall return the plan and any recommendations to the committee by April 1 of the school year before the year of implementation.
(b) A committee may modify the plan to comply with recommendations made by the superintendent under subsection (a).
(c) A committee shall submit:
(1) the plan; and
(2) the written recommendations of the superintendent;
to the governing body by May 1 of the school year before the year of implementation.
(d) An initial plan must be established by June 1 of the school year before the year of implementation by approval of the governing body. The governing body shall approve a plan for each school in the school corporation. When a plan is presented to the governing body, the governing body must either accept or reject the plan and may not revise the plan. A plan is established when written evidence of

approval is attached to the plan.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-4
Requirements of plan
Sec. 4. (a) A plan must:
(1) state objectives for a three (3) year period; and
(2) be annually reviewed and revised to accomplish the achievement objectives of the school.
(b) A plan must establish objectives for the school to achieve. These achievement objectives must be consistent with academic standards and include improvement in at least the following areas:
(1) Attendance rate.
(2) The percentage of students meeting academic standards under the ISTEP program (IC 20-31-3 and IC 20-32-5).
(3) For a secondary school, graduation rate.
(c) A plan must address the learning needs of all students, including programs and services for exceptional learners.
(d) A plan must specify how and to what extent the school expects to make continuous improvement in all areas of the education system where results are measured by setting benchmarks for progress on an individual school basis.
(e) A plan must note specific areas where improvement is needed immediately.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-5
Waiver of applicability
Sec. 5. (a) A plan may include a request for a waiver of applicability of a rule or statute to a school.
(b) The governing body may waive any rule adopted by the state board for which a waiver is requested in a plan, except for a rule that is characterized as follows:
(1) The rule relates to the health or safety of students or school personnel.
(2) The rule is a special education rule under 511 IAC 7.
(3) Suspension of the rule brings the school into noncompliance with federal statutes or regulations.
(4) The rule concerns curriculum or textbooks.
(c) Upon request of the governing body and under a plan, the state board may waive for a school or a school corporation any statute or rule relating to the following:
(1) Curriculum.
(2) Textbook selection.
As added by P.L.1-2005, SEC.15.

IC 20-31-5-6
Components of plan for school
Sec. 6. (a) A plan must contain the following components for the school:         (1) A list of the statutes and rules that the school wishes to have suspended from operation for the school.
(2) A description of the curriculum and information concerning the location of a copy of the curriculum that is available for inspection by members of the public.
(3) A description and name of the assessments that will be used in the school in addition to ISTEP program assessments.
(4) A plan to be submitted to the governing body and made available to all interested members of the public in an easily understood format.
(5) A provision to maximize parental participation in the school, which may include providing parents with:
(A) access to learning aids to assist students with school work at home;
(B) information on home study techniques; and
(C) access to school resources.
(6) For a secondary school, a provision to do the following:
(A) Offer courses that allow all students to become eligible to receive an academic honors diploma.
(B) Encourage all students to earn an academic honors diploma or complete the Core 40 curriculum.
(7) A provision to maintain a safe and disciplined learning environment for students and teachers.
(8) A provision for the coordination of technology initiatives and ongoing professional development activities.
(b) If, for a purpose other than a plan under this chapter, a school has developed materials that are substantially similar to a component listed in subsection (a), the school may substitute those materials for the component listed in subsection (a).
As added by P.L.1-2005, SEC.15.

IC 20-31-5-7
Availability of plans
Sec. 7. The department shall act as a clearinghouse for plans and shall make effective plans available to school corporations as models to use in developing and carrying out plans.
As added by P.L.1-2005, SEC.15.



CHAPTER 6. CULTURAL COMPETENCY IN EDUCATIONAL ENVIRONMENTS

IC 20-31-6-1
Cultural competency materials
Sec. 1. The department shall develop and make available to school corporations and nonpublic schools materials that assist teachers, administrators, and staff in a school in developing cultural competency for use in providing professional and staff development programs.
As added by P.L.1-2005, SEC.15. Amended by P.L.246-2005, SEC.175.

IC 20-31-6-2
Cultural competency component of school plan
Sec. 2. (a) In developing a school's plan, the committee shall consider methods to improve the cultural competency of the school's teachers, administrators, staff, parents, and students.
(b) The committee shall:
(1) identify the racial, ethnic, language-minority, cultural, exceptional learning, and socioeconomic groups that are included in the school's student population;
(2) incorporate culturally appropriate strategies for increasing educational opportunities and educational performance for each group in the school's plan; and
(3) recommend areas in which additional professional development is necessary to increase cultural competency in the school's educational environment.
(c) The committee shall update annually the information identified under subsection (b)(1).
As added by P.L.1-2005, SEC.15.



CHAPTER 7. STUDENT EDUCATIONAL ACHIEVEMENT GRANTS

IC 20-31-7-1
Inapplicability to nonpublic school
Sec. 1. This chapter does not apply to a nonpublic school.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the student educational achievement fund established by section 4 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-3
"Grant"
Sec. 3. As used in this chapter, "grant" refers to a student educational achievement grant from the fund.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-4
Student educational achievement fund
Sec. 4. (a) The student educational achievement fund is established to provide funds to stimulate and recognize improved student performance in meeting academic standards under the ISTEP program. The fund is administered by the department.
(b) The fund consists of appropriations from the general assembly.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-5
Amount of funds available for grants
Sec. 5. The general assembly shall determine the statewide amount available for grants in appropriations during a biennium. The maximum amount available to a school is determined by referencing the number of full-time certified teaching positions for the school. The department, under the direction of the state superintendent, shall determine the available amounts and distribute the grants earned.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-6
System for grant distribution
Sec. 6. The education roundtable shall recommend to the state board a system for awarding and distributing grants under this chapter. A system recommended under this section must be based on graduated levels of improvement based on ISTEP program standards and other assessments recommended and approved by the education

roundtable.
As added by P.L.1-2005, SEC.15.

IC 20-31-7-7
Use of assessment data
Sec. 7. (a) The education roundtable shall study the use of individual student assessment data:
(1) to implement this chapter;
(2) to analyze student performance over time on various assessments; and
(3) for other purposes developed by the roundtable.
(b) Any recommendation of the education roundtable concerning the use of individual student assessment data must be tested in a pilot project before the recommendation may be implemented on a statewide basis.
As added by P.L.1-2005, SEC.15.



CHAPTER 8. ASSESSING IMPROVEMENT

IC 20-31-8-1
ISTEP scores and other assessments
Sec. 1. (a) The performance of a school's students on the ISTEP program test and other assessments recommended by the education roundtable and approved by the state board are the primary and majority means of assessing a school's improvement.
(b) The education roundtable shall examine and make recommendations to the state board concerning:
(1) performance indicators to be used as a secondary means of determining school progress;
(2) expected progress levels, continuous improvement measures, distributional performance levels, and absolute performance levels for schools; and
(3) an orderly transition from the performance based accreditation system to the assessment system set forth in this article.
(c) The education roundtable shall consider methods of measuring improvement and progress used in other states in developing recommendations under this section.
As added by P.L.1-2005, SEC.15.

IC 20-31-8-2
Secondary means of assessing improvements
Sec. 2. (a) In addition to scores on the ISTEP program test and other assessments, the department shall use the performance indicators developed under section 1 of this chapter and the benchmarks and indicators of performance in each school corporation's annual performance report as a secondary means of assessing the improvement of each school and school corporation.
(b) The department shall assess improvement in the following manner:
(1) Compare each school and each school corporation with its own prior performance and not to the performance of other schools or school corporations.
(2) Compare the results in the annual report under IC 20-20-8 with the benchmarks and indicators of performance established in the plan for the same school.
(3) Compare the results for a school by comparing each student's results for each grade with the student's prior year results, with an adjustment for student mobility rate. The education roundtable shall make recommendations concerning the incorporation of a statistical adjustment for student mobility rates into the results.
(4) Compare the results for a school with the state average and the ninety-fifth percentile level for all assessments and performance indicators.
As added by P.L.1-2005, SEC.15.
IC 20-31-8-3
Categories or designations of school improvement established
Sec. 3. The state board shall establish a number of categories or designations of school improvement based on the improvement that a school makes in performance of the measures determined by the board with the advice of the education roundtable. The categories or designations must reflect various levels of improvement.
As added by P.L.1-2005, SEC.15.

IC 20-31-8-4
Placement of school in category or designation of school improvement
Sec. 4. The state board shall place each school in a category or designation of school improvement based on the department's findings from the assessment of the improvement of each school under section 2 of this chapter. The state board must place those schools that do not show improvement and in which less than ninety percent (90%) of the students meet academic standards in the lowest category or designation.
As added by P.L.1-2005, SEC.15.



CHAPTER 9. CONSEQUENCES

IC 20-31-9-1
Inapplicability to nonpublic and charter schools
Sec. 1. This chapter does not apply to the following:
(1) A nonpublic school.
(2) A charter school.
As added by P.L.1-2005, SEC.15.

IC 20-31-9-2
School placed in lowest category or designation the first year
Sec. 2. (a) This section applies the first year that a school is placed in the lowest category or designation of school improvement.
(b) The state board shall place the school and the school corporation on notice that the school is in the lowest category or designation of school improvement. Upon receiving the notice, the governing body shall:
(1) issue a public notice of the school's lack of improvement; and
(2) hold a public hearing in which public testimony is received concerning the lack of improvement.
(c) The committee shall revise the school's plan. A revision under this subsection may include any of the following:
(1) Shifting resources.
(2) Changing personnel.
(3) Requesting the state board to appoint an outside team to manage the school or assist in the development of a new plan.
(d) If the governing body approves a request for the state board to appoint an outside team under subsection (c)(3), the school is considered to be placed under section 3 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-9-3
School remaining in lowest category or designation the third year after initial placement
Sec. 3. (a) This section applies if, in the third year after initial placement in the lowest category or designation, a school still remains in the lowest category or designation.
(b) The state board shall establish and assign an expert team to the school. The expert team:
(1) must include representatives from the community or region that the school serves; and
(2) may include:
(A) school superintendents, members of governing bodies, and teachers from school corporations that are in high categories or designations; and
(B) special consultants or advisers.
(c) The expert team shall:
(1) assist the school in revising the school's plan; and         (2) recommend changes in the school that will promote improvement, including the reallocation of resources or requests for technical assistance.
As added by P.L.1-2005, SEC.15.

IC 20-31-9-4
School remaining in lowest category or designation the fifth year after initial placement
Sec. 4. (a) This section applies if, in the fifth year after initial placement in the lowest category or designation, a school still remains in the lowest category or designation.
(b) The state board shall do the following:
(1) Hold at least one (1) public hearing in the school corporation where the school is located to consider and hear testimony concerning the following options for school improvement:
(A) Merging the school with a nearby school that is in a higher category.
(B) Assigning a special management team to operate all or part of the school.
(C) The department's recommendations for improving the school.
(D) Other options for school improvement expressed at the public hearing, including closing the school.
(E) Revising the school's plan in any of the following areas:
(i) Changes in school procedures or operations.
(ii) Professional development.
(iii) Intervention for individual teachers or administrators.
(2) If the state board determines that intervention will improve the school, implement at least one (1) of the options listed in subdivision (1).
As added by P.L.1-2005, SEC.15.



CHAPTER 10. RULES

IC 20-31-10-1
Adoption of rules
Sec. 1. The state board may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.1-2005, SEC.15.



CHAPTER 11. PERFORMANCE BASED AWARDS

IC 20-31-11-1
Award and incentive program
Sec. 1. The state board shall implement the performance based award and incentive program to recognize and reward schools that have exhibited relative improvement toward the performance benchmarks and indicators of performance listed in IC 20-20-8-8 that are considered appropriate for the school by the state superintendent and the state board.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-2
Certification of information; notice of determination
Sec. 2. (a) The principal of each school shall, upon request of the department, certify to the department the information required to determine the school's relative improvement toward each of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter.
(b) Upon receiving the information described under subsection (a) for at least two (2) consecutive years, the department shall make a determination as to whether a school exhibited relative improvement toward each of the benchmarks and indicators referred to in subsection (a). The department shall notify the school in writing of its determination.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-3
Designation of schools receiving monetary award
Sec. 3. Upon determining the schools that have exhibited relative improvement toward at least two (2) of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter, the department shall designate those schools that receive a monetary award under this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-4
Monetary awards; reports; approval by governor
Sec. 4. (a) Before a school may receive a monetary award under this chapter, the department shall:
(1) prepare a written report:
(A) identifying the benchmarks and indicators considered appropriate for the school under section 1 of this chapter in which the school demonstrated relative improvement;
(B) describing the extent to which the school demonstrated relative improvement; and
(C) specifying the amount of the award sought for the school; and
(2) submit the written report to the budget committee for its

review.
(b) Before the department distributes a monetary award under this chapter, the governor must approve the specific award.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-5
Nonmonetary awards
Sec. 5. The department may recognize and grant nonmonetary awards to schools that demonstrate relative improvement in at least one (1) of the benchmarks and indicators considered appropriate for the school under section 1 of this chapter.
As added by P.L.1-2005, SEC.15.

IC 20-31-11-6
Expenditure of monetary award
Sec. 6. (a) A public school that receives a monetary award under this chapter may expend that award for any educational purpose for that school, except:
(1) athletics;
(2) salaries for school personnel; or
(3) salary bonuses for school personnel.
(b) A monetary award may not be used to determine:
(1) the maximum permissible tuition support levy under IC 20-45-3; or
(2) the state tuition support under IC 20-43.
of the school corporation in which the school receiving the monetary award is located.
As added by P.L.1-2005, SEC.15. Amended by P.L.2-2006, SEC.149.

IC 20-31-11-7
Guidelines
Sec. 7. The department shall establish guidelines necessary to implement this chapter.
As added by P.L.1-2005, SEC.15.






ARTICLE 32. STUDENT STANDARDS, ASSESSMENTS, AND PERFORMANCE

CHAPTER 1. APPLICABILITY

IC 20-32-1-1
Application of article
Sec. 1. This article applies only to the following:
(1) Public schools.
(2) Nonpublic schools that voluntarily have become accredited under IC 20-19-2-8.
As added by P.L.1-2005, SEC.16.



CHAPTER 2. DEFINITIONS

IC 20-32-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.16.

IC 20-32-2-2
"Academic standards"
Sec. 2. "Academic standards" refers to the statewide academic standards developed under IC 20-31-3 indicating the skills and knowledge base expected of a student at a particular grade level for a particular subject area.
As added by P.L.1-2005, SEC.16.

IC 20-32-2-3
"Student"
Sec. 3. "Student" means an individual who is enrolled in:
(1) a public school;
(2) an accredited nonpublic school; or
(3) another nonpublic school that has requested and received from the state board specific approval of the school's educational program.
As added by P.L.1-2005, SEC.16.



CHAPTER 3. SECONDARY CERTIFICATES OF ACHIEVEMENT

IC 20-32-3-1
"Requisite proficiency"
Sec. 1. As used in this chapter, "requisite proficiency" refers to the satisfaction by a student of the standards approved by the:
(1) state board under section 4(a)(3) of this chapter to receive a secondary level certificate of achievement in an academic field; or
(2) workforce proficiency panel within the department of workforce development under section 4(a)(3) of this chapter to receive a secondary level certificate of achievement in a technical field.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-2
"Student"
Sec. 2. As used in this chapter, "student" refers to a student who meets the following conditions:
(1) Is enrolled in a public school, an accredited nonpublic school, or a nonpublic school that has requested and received from the state board specific approval for the school's education program.
(2) Is in at least grade 9.
(3) If the student is a child with a disability (as defined in IC 20-35-1-2), would benefit from the participation under this chapter as determined by the individualized education program for the student.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-3
"Subject or skill areas"
Sec. 3. As used in this chapter, "subject or skill areas" refers to specific and identifiable technically related and academically related subjects or skills.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-4
Secondary level certificates of achievement and proficiency demonstrations; standards; implementation; advanced placement programs; rules
Sec. 4. (a) The state board, concerning academic fields of study, and the workforce proficiency panel within the department of workforce development, concerning technical fields of study, shall adopt for statewide implementation the following:
(1) Different subject or skill areas in which students may be given the opportunity to do the following:
(A) Demonstrate the requisite proficiency.
(B) Be awarded a secondary level certificate of achievement.         (2) The instrument or assessment by which a student is given the opportunity to demonstrate the requisite proficiency.
(3) The standards required for each subject or skill area necessary to acquire a particular secondary level certificate of achievement.
(b) Regarding the academic field of study, a student may elect to earn academic certificates of achievement in areas designated by the state board through the advanced placement program (as defined in IC 20-36-3-3) or another appropriate assessment designated by the state board.
(c) The state board may adopt rules to implement this chapter relating to the certificates of achievement for academic fields of study.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-5
State board or workforce proficiency panel; factors considered; cooperation in implementing chapter
Sec. 5. (a) In making adoptions under section 4 of this chapter, the state board or the workforce proficiency panel within the department of workforce development shall consider the following factors:
(1) The overall value of the particular subject or skill area to a broad range of students and the workforce.
(2) The transferability of the particular subject or skill area to other subject or skill areas.
(3) Providing, as equally as possible, opportunities for certificates of achievement in both technical and academic fields.
(4) Regarding technical skill areas, the number of public schools in Indiana that offer technical programs in the particular skill areas.
(5) Any other factor that the state board or the workforce proficiency panel within the department of workforce development considers significant.
(b) The state board and the department of workforce development shall cooperate with each other to implement this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-6
Assessment instruments; appropriateness; opportunity provided
Sec. 6. The secondary level certificate of achievement assessment instruments must provide each student with the opportunity to demonstrate the requisite proficiency in the subject or skill area in an applied manner as appropriate.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-7
Student election to pursue certificate of achievement in academic area; assessment; graduation requirement
Sec. 7. (a) Each student participating in the technology

preparation curriculum under IC 20-30-12 or the college preparation curriculum under IC 20-30-10 may elect to pursue a certificate of achievement in an academic area. Unless the governing body requires the acquisition of secondary level academic certificates of achievement for graduation, the certificates of achievement are not a requirement for graduation.
(b) For every secondary level technical education program for which an appropriate secondary level technical certificate of achievement is available, each student is required to undergo the appropriate technical certificate of achievement assessment. Unless the governing body requires the acquisition of the secondary level technical certificate of achievement for graduation, the certificates of achievement are not a requirement for graduation.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-8
Official high school transcript
Sec. 8. Any secondary level or postsecondary level (under IC 20-12-1-10) certificates of achievement that a student earns shall be recorded in the student's official high school transcript.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-9
Postsecondary level academic credit
Sec. 9. A student who:
(1) receives a secondary level certificate of achievement in a particular subject or skill area; and
(2) satisfies the standards for receipt of academic credit as determined by a state educational institution (as defined in IC 20-12-0.5-1);
may receive postsecondary level academic credit at the state educational institution for the secondary level certificate of achievement as set forth in IC 20-12-1-9.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-10
Advanced placement examination; certificate of achievement
Sec. 10. A student who undergoes an advanced placement examination under IC 20-36-3 and receives a satisfactory score on the advanced placement examination is entitled to receive a certificate of achievement for the particular subject area in which the student was tested.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-11
Construction of chapter; opportunities; subject and skill areas not offered
Sec. 11. This chapter does not require a school corporation to offer opportunities for secondary level or postsecondary level certificates of achievement in subject and skill areas in which the

school corporation does not offer a program.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-12
Duties of state board
Sec. 12. The state board shall do the following:
(1) Make the academically related secondary level certificate of achievement assessment instruments available to the department of workforce development for the department of workforce development's use in offering adult learners the opportunity to demonstrate the requisite proficiency in the particular subject and skill areas.
(2) Authorize the department of workforce development to award the particular certificates of achievement to those individuals who demonstrate the requisite proficiency.
As added by P.L.1-2005, SEC.16.

IC 20-32-3-13
State board adoption of rules
Sec. 13. The state board shall, in cooperation with the Indiana commission on vocational and technical education within the department of workforce development, adopt rules under IC 4-22-2 to implement this chapter, including rules concerning the administration of the secondary level certificates of achievement by the department of workforce development.
As added by P.L.1-2005, SEC.16.



CHAPTER 4. GRADUATION REQUIREMENTS

IC 20-32-4-1
Graduation requirements; graduation examination; Core 40 curriculum
Sec. 1. (a) Except as provided in subsection (b), a student must meet:
(1) the academic standards tested in the graduation examination; and
(2) any additional requirements established by the governing body of the student's school corporation;
to be eligible to graduate.
(b) Except as provided in sections 4, 5, 6, 7, 8, 9, and 10 of this chapter, beginning with the class of students who expect to graduate during the 2010-2011 school year, each student is required to meet:
(1) the academic standards tested in the graduation examination;
(2) the Core 40 course and credit requirements adopted by the state board under IC 20-30-10; and
(3) any additional requirements established by the governing body;
to be eligible to graduate.
As added by P.L.1-2005, SEC.16. Amended by P.L.105-2005, SEC.3.



CHAPTER 5. INDIANA STATEWIDE TESTING FOR EDUCATIONAL PROGRESS

IC 20-32-5-1
Purposes of ISTEP
Sec. 1. The purposes of the ISTEP program developed under this chapter are as follows:
(1) To assess the strengths and weaknesses of school performance.
(2) To assess the effects of state and local educational programs.
(3) To compare achievement of Indiana students to achievement of students on a national basis.
(4) To provide a source of information for state and local decision makers with regard to educational matters, including the following:
(A) The overall academic progress of students.
(B) The need for new or revised educational programs.
(C) The need to terminate existing educational programs.
(D) Student readiness for postsecondary school experiences.
(E) Overall curriculum development and revision activities.
(F) Identifying students who may need remediation under IC 20-32-8.
(G) Diagnosing individual student needs.
(H) Teacher education and staff development activities.
As added by P.L.1-2005, SEC.16. Amended by P.L.246-2005, SEC.176.



CHAPTER 6. ISTEP PROGRAM CITIZENS' REVIEW COMMITTEE

IC 20-32-6-1
"Committee"
Sec. 1. As used in this chapter, "committee" refers to the ISTEP program citizens' review committee.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-2
ISTEP program citizens' review committee established
Sec. 2. The ISTEP program citizens' review committee is established.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-3
Members
Sec. 3. The committee has fifteen (15) members appointed as follows:
(1) The governor and state superintendent shall appoint seven (7) lay members.
(2) The speaker of the house of representatives shall appoint four (4) members, selected as follows:
(A) Two (2) members of the house of representatives from different political parties.
(B) Two (2) persons who:
(i) are not members of the general assembly; and
(ii) have an interest in education.
(3) The president pro tempore of the senate shall appoint four (4) members, selected as follows:
(A) Two (2) members of the senate from different political parties.
(B) Two (2) persons who:
(i) are not members of the general assembly; and
(ii) have an interest in education.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-4
Per diem and traveling expenses
Sec. 4. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b) and reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-5
State employee per diem and traveling expenses      Sec. 5. Each member of the committee who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-6
Legislator per diem and traveling expenses
Sec. 6. Each member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-7
State superintendent; convening committee
Sec. 7. The state superintendent shall:
(1) convene the committee before a pilot test is conducted; and
(2) present items listed in section 8 of this chapter to the committee for the committee's review.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-8
Committee review
Sec. 8. The committee shall review the following that the department proposes for use in the ISTEP program:
(1) Essay questions and prompts.
(2) Scoring rubrics.
The committee must review an item listed in subdivisions (1) and (2) before the item is used in a test.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-9
Committee consensus
Sec. 9. The committee must reach a consensus on each item listed in section 8 of this chapter before the item may be used in the ISTEP program.
As added by P.L.1-2005, SEC.16.

IC 20-32-6-10
Committee review of anchor papers
Sec. 10. The department shall make available anchor papers for review by the committee as soon as the department selects the anchor papers.
As added by P.L.1-2005, SEC.16.



CHAPTER 7. LOCAL STUDENT DIAGNOSTIC ASSESSMENT AND STUDENT PORTFOLIOS

IC 20-32-7-1
Children with disabilities; student diagnostic assessment
Sec. 1. A decision requiring a student who is a child with a disability (as defined in IC 20-35-1-2) to undergo a student diagnostic assessment under this chapter or be retained at a particular grade level shall be made in accordance with the disabled student's individualized education program and federal law.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-2
Authorization to administer assessments
Sec. 2. Each school may authorize the school's teachers to administer student diagnostic assessments to allow the teachers to make detailed individual assessments of the educational progress of students in grade levels designated by the state board.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-3
Optional student diagnostic tools
Sec. 3. The department shall make available to schools optional student diagnostic tools such as actual assessment instruments or computer banks containing appropriate essential skills items to assist schools in implementing the diagnostic assessments.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-4
Portfolio program
Sec. 4. After a governing body holds a public hearing on a proposed portfolio program, the governing body may establish a portfolio program to maintain a portfolio of a student's work at grade levels designated by the governing body.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-5
Guidelines for portfolio program
Sec. 5. The governing body shall develop guidelines for the portfolio program, including guidelines governing the appropriate contents of the portfolios.
As added by P.L.1-2005, SEC.16.

IC 20-32-7-6
Portfolio disclosure to prospective employer; consent
Sec. 6. Upon the written consent of:
(1) the student; or
(2) if the student is not emancipated, the student's parent;
the contents of the student's portfolio may be disclosed to a student's

prospective employer.
As added by P.L.1-2005, SEC.16.



CHAPTER 8. REMEDIATION

IC 20-32-8-1
"Grant"
Sec. 1. As used in this chapter, "grant" refers to a grant under the remediation grant program established under this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-2
"Program"
Sec. 2. As used in this chapter, "program" refers to the remediation grant program established under this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-3
"Student"
Sec. 3. As used in this chapter, "student" means any individual who is enrolled in a school corporation.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-4
Remediation grant program
Sec. 4. The remediation grant program is established to provide grants to school corporations for the following:
(1) Remediation of students who score below academic standards.
(2) Preventive remediation for students who are at risk of falling below academic standards.
(3) For students in a freeway school or freeway school corporation who are assessed under a locally adopted assessment program under IC 20-26-15-6(7):
(A) remediation of students who score below academic standards under the locally adopted assessment program; and
(B) preventive remediation for students who are at risk of falling below academic standards under the locally adopted assessment program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-5
Department duties
Sec. 5. The department shall do the following:
(1) Subject to section 6 of this chapter, develop a formula to be approved by the state board, reviewed by the budget committee, and approved by the budget agency for the distribution of grants to school corporations.
(2) Distribute grant funds according to the formula.
(3) Determine standards for remediation programs to be funded under the program.
(4) Administer the program. As added by P.L.1-2005, SEC.16.

IC 20-32-8-6
Formula for distribution of grants
Sec. 6. The formula the department develops under this chapter must provide the following:
(1) Each school corporation must be able to qualify for a grant.
(2) A maximum grant amount must be determined for each school corporation.
(3) The amount that a school corporation may receive per student must be related to:
(A) the percentage of students scoring below state achievement standards; or
(B) for a freeway school or freeway school corporation having a locally adopted assessment program, the percentage of students falling below achievement standards under the locally adopted assessment program.
The school corporation having the highest percentage of students scoring below state achievement standards must be entitled to the highest grant amount per student.
(4) The actual grant to a school corporation must be the lesser of:
(A) two hundred percent (200%) of the amount appropriated by the governing body of the school corporation under section 7 of this chapter; or
(B) the maximum grant amount determined for the school corporation under subdivision (2).
(5) The amount distributed to school corporations under the program may not exceed the appropriation by the general assembly for the remediation grant program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-7
Qualifications to receive grant
Sec. 7. A school corporation qualifies to receive a grant when the governing body of the school corporation appropriates money from the general fund of the school corporation for a:
(1) remediation program; or
(2) preventive remediation program;
that meets the state board's standards for funding under the program, and, if the program is a preventive remediation program, that has been approved by the state board.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-8
Remediation programs or preventive remediation programs
Sec. 8. The governing body of a school corporation may establish a remediation program or a preventive remediation program under this chapter for all students who fall below the academic standards adopted under IC 20-31-3. The governing body shall spend money

under this chapter for direct remediation or direct preventative remediation services for students.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-9
Remediation programs; guidelines
Sec. 9. If the governing body decides to establish a remediation program or preventive remediation program under this chapter, the governing body must:
(1) subject to section 10 of this chapter, determine the type of program that best fits the needs of the students of the school corporation; and
(2) adopt guidelines for:
(A) procedures for determining student eligibility for a program; and
(B) implementation of the program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-10
Reading recovery program
Sec. 10. If the governing body decides to offer a preventive remediation program, the governing body shall consider including a reading recovery program.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-11
Children with disabilities
Sec. 11. Notwithstanding the requirements of this chapter, any decisions made with regard to:
(1) attendance in a remediation program;
(2) ISTEP program testing; and
(3) the grade level placement;
for a student who is a child with a disability (as defined in IC 20-35-1-2) shall be made in accordance with the individualized education program, state law, and federal law.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-12
Curriculum guidelines
Sec. 12. The department shall develop curriculum guidelines for use by each school corporation in developing its remediation program under this chapter.
As added by P.L.1-2005, SEC.16.

IC 20-32-8-13
Rules
Sec. 13. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.16.






ARTICLE 33. STUDENTS: GENERAL PROVISIONS

CHAPTER 1. EQUAL EDUCATIONAL OPPORTUNITY

IC 20-33-1-1
Policy
Sec. 1. The following is the public policy of the state:
(1) To provide equal, nonsegregated, nondiscriminatory educational opportunities and facilities for all, regardless of race, creed, national origin, color, or sex.
(2) To provide and furnish public schools and common schools equally open to all and prohibited and denied to none because of race, creed, color, or national origin.
(3) To reaffirm the principles of the Bill of Rights, civil rights, and the Constitution of the State of Indiana.
(4) To provide for the state and the citizens of Indiana a uniform democratic system of public and common school education.
(5) To abolish, eliminate, and prohibit segregated and separate schools or school districts on the basis of race, creed, or color.
(6) To eliminate and prohibit segregation, separation, and discrimination on the basis of race, color, or creed in the public kindergartens, common schools, public schools, vocational schools, colleges, and universities of Indiana.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-2
Schools open to all
Sec. 2. The public schools of Indiana are open to all children until the children complete their courses of study, subject to the authority vested in school officials by law.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-3
Segregation prohibited; student tracking practices review
Sec. 3. (a) The governing body of a school corporation and the board of trustees of a college or university may not build or erect, establish, maintain, continue, or permit any segregated or separate:
(1) public kindergartens;
(2) public schools or districts;
(3) public school departments or divisions; or
(4) colleges or universities;
on the basis of race, color, creed, or national origin of pupils or students.
(b) The officials described in subsection (a) may take any affirmative actions that are reasonable, feasible, and practical to effect greater integration and to reduce or prevent segregation or separation of races in public schools for whatever cause, including:         (1) site selection; or
(2) revision of:
(A) school districts;
(B) curricula; or
(C) enrollment policies;
to implement equalization of educational opportunity for all.
(c) A school corporation shall review the school corporation's programs to determine if the school corporation's practices of:
(1) separating students by ability;
(2) placing students into educational tracks; or
(3) using test results to screen students;
have the effect of systematically separating students by race, color, creed, national origin, or socioeconomic class.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-4
Segregation prohibited; pupils
Sec. 4. (a) A student is entitled to be admitted and enrolled in the public or common school in the school corporation in which the student resides without regard to race, creed, color, socioeconomic class, or national origin.
(b) A student may not be prohibited, segregated, or denied attendance or enrollment to:
(1) a:
(A) public school;
(B) common school;
(C) junior high school; or
(D) high school;
in the student's school corporation; or
(2) a college or university in Indiana;
because of the student's race, creed, color, or national origin.
(c) Every student is free to attend:
(1) a:
(A) public school; or
(B) department or division of a public school; or
(2) college or university in Indiana;
within the laws applicable alike to noncitizen and nonresident students.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-5
Segregation prohibited; schools
Sec. 5. (a) A:
(1) public school;
(2) state college; or
(3) state university;
may not segregate, separate, or discriminate against any of its students on the basis of race, creed, or color.
(b) Admission to a public school may not be approved or denied on the basis of race, creed, or color. As added by P.L.1-2005, SEC.17.

IC 20-33-1-6
Segregation prohibited; teachers
Sec. 6. A:
(1) public school;
(2) state college; or
(3) state university;
may not discriminate in any way in the hiring, upgrading, tenure, or placement of any teacher on the basis of race, creed, color, or national origin.
As added by P.L.1-2005, SEC.17.

IC 20-33-1-7
Supplementary nature of chapter
Sec. 7. This chapter is supplemental to:
(1) all common law, statutory law, and civil rights applicable to the public schools, common schools, colleges, and universities; and
(2) the rights and remedies arising from these laws of the state and to the state's citizens.
As added by P.L.1-2005, SEC.17.



CHAPTER 2. COMPULSORY SCHOOL ATTENDANCE

IC 20-33-2-1
Legislative intent
Sec. 1. The legislative intent for this chapter is to provide an efficient and speedy means of insuring that students receive a proper education whenever it is reasonably possible.
As added by P.L.1-2005, SEC.17.



CHAPTER 3. LIMITATIONS ON THE EMPLOYMENT OF STUDENTS

IC 20-33-3-1
Chapter not applicable to parents who employ own child
Sec. 1. This chapter does not apply to a parent who employs the parent's own child or a person standing in place of a parent who employs a child in the person's custody, except for:
(1) underage employment (section 31(a) of this chapter);
(2) employment during school hours (section 31(b) of this chapter); and
(3) employment in hazardous occupations designated by federal law (section 35 of this chapter).
As added by P.L.1-2005, SEC.17.

IC 20-33-3-2
"Nonschool week"
Sec. 2. As used in this chapter, "nonschool week" refers to a week that contains two (2) or fewer school days.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-3
"School day"
Sec. 3. As used in this chapter, "school day" refers to a day that contains more than four (4) hours of classroom instruction.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-4
"School week"
Sec. 4. As used in this chapter, "school week" refers to a week that contains at least three (3) school days.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-5
Employment certificate required
Sec. 5. It is unlawful for a person, firm, limited liability company, or corporation to hire, employ, or permit a child who is:
(1) at least fourteen (14) years of age; and
(2) less than eighteen (18) years of age;
to work in a gainful occupation until the person, firm, limited liability company, or corporation has secured and placed on file in its office an employment certificate issued by the proper issuing officer under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-6
Exceptions to requirement of employment certificate
Sec. 6. (a) An employment certificate is not required for a child who is at least fourteen (14) years of age but less than eighteen (18) years of age to:         (1) perform:
(A) farm labor; or
(B) domestic service; or
(2) act as a:
(A) caddie for a person playing golf; or
(B) newspaper carrier.
However, this exemption applies only when a child is engaged in an occupation listed in this section during the hours when the child is not required to be in school.
(b) An employment certificate is not required for a child less than eighteen (18) years of age who:
(1) works as an actor or performer if the provisions of section 32 of this chapter are met; or
(2) has graduated from high school.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-7
Employment certificate; obtaining
Sec. 7. (a) This chapter applies to a child less than eighteen (18) years of age who is employed or is seeking employment in Indiana.
(b) A child less than eighteen (18) years of age who is a resident of Indiana and who requires an employment certificate shall obtain the employment certificate from the issuing officer of the:
(1) accredited school (as described in IC 20-19-2-8(a)(5)) that the child attends; or
(2) school corporation in which the child resides.
(c) A child less than eighteen (18) years of age who is not a resident of Indiana and who requires an employment certificate to work in Indiana shall obtain the certificate from the issuing officer of the school corporation in which the child is:
(1) employed; or
(2) seeking employment.
The judge of a court with juvenile jurisdiction may suspend the application of this chapter in cases involving juvenile delinquents or incorrigibles whenever, in the opinion of the judge, the welfare of a child warrants this action.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-8
Issuing officer
Sec. 8. (a) The issuing officer in each accredited school (as described in IC 20-19-2-8(a)(5)) shall be an individual who is:
(1) a guidance counselor;
(2) a school social worker; or
(3) an attendance officer for the school corporation and a teacher licensed by the professional standards board under IC 20-28-4 or IC 20-28-5;
and designated in writing by the principal.
(b) During the times in which the individual described in subsection (a) is not employed by the school or when school is not

in session, there shall be an issuing officer available:
(1) who is a teacher licensed by the professional standards board under IC 20-28-4 or IC 20-28-5; and
(2) whose identity and hours of work shall be determined by the principal.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-9
Optional employment certificate; issuance mandatory
Sec. 9. When an employer wants to employ an individual who represents the individual's age to be at least eighteen (18) years of age but less than twenty-one (21) years of age, the employer may request the issuing officer to issue an employment certificate for the prospective employee. It is the duty of the issuing officer to issue a certificate when an employer makes a request under this section.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-10
Documents required before issuance of certificate
Sec. 10. (a) An issuing officer may issue an employment certificate only to a child whose employment is necessary and only after receipt of the following two (2) documents:
(1) Proof of age as set forth under section 11 of this chapter.
(2) Proof of prospective employment as set forth under section 12 of this chapter.
(b) A child seeking an employment certificate from a school the child does not attend must also present to the issuing officer a written statement that:
(1) is from the school the child does attend; and
(2) attests to the child's acceptable academic performance and attendance.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-11
Proof of age
Sec. 11. (a) As proof of age, the issuing officer shall require one (1) of the following documents:
(1) A birth certificate or duly attested transcript of a birth certificate issued by the registrar of vital statistics or any other officer charged with the duty of recording births. The registrar may not charge a fee for a certificate or transcript as provided by IC 16-37-1-9(c)(2). School records of age that have been verified by a birth certificate may be substituted by the issuing officer for a birth certificate.
(2) A baptismal certificate or a certified transcript of the record of baptism showing the child's date of birth and place of baptism.
(3) Other documentation, including:
(A) a bona fide contemporary record of the child's birth, comprising a part of the family record of births in the Bible;             (B) other documentary evidence satisfactory to the department of labor, including a certificate of arrival in the United States issued by United States immigration officers and showing the child's age; or
(C) a life insurance policy.
Documentary evidence under this subdivision must have been in existence for at least one (1) year.
(4) A sworn statement by a public health physician, a public school physician, or the superintendent stating, in the opinion of the signatory, the child's physical age. This statement shall show the child's height and weight and other facts upon which the signatory's opinion is based. The physician's or superintendent's statement shall be accompanied by a statement of the child's age signed by the child's parent and by available school records.
(b) The documents that may constitute proof of age under this section are listed in preferential order. The issuing officer shall require the document of age under subsection (a)(1) in preference to a document under subsection (a)(2), (a)(3), or (a)(4). To avoid delay, the documents under subsection (a)(2), (a)(3), or (a)(4) may be accepted if the issuing officer files a written statement that verification of date of birth has been requested from the appropriate governmental agency but has not been received.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-12
Proof of prospective employment
Sec. 12. (a) As proof of prospective employment, the issuing officer shall require a written statement that:
(1) is signed by the person for whom the child is to work;
(2) sets forth the nature of work that the child is to perform; and
(3) specifies the maximum number of hours per week that the child will work for the employer.
(b) When a child's employment terminates, the employer shall immediately notify the issuing officer in writing of the:
(1) termination; and
(2) date on which it occurred.
This notice shall be on a blank form attached to the child's employment certificate.
(c) An employment certificate may be used at not more than two (2) locations within the same enterprise if the enterprise complies with the hour restrictions prescribed in sections 22 through 28 of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.1.

IC 20-33-3-13
Employment certificate; denial; distribution of copies; appeal
Sec. 13. (a) Upon presentation to the issuing officer of the documents required by section 10 of this chapter, an employment certificate shall be issued immediately to the child. The employment

certificate shall state the maximum number of hours that the child may be employed by the employer. However, an issuing officer may deny a certificate to a child:
(1) whose attendance is not in good standing; or
(2) whose academic performance does not meet the school corporation's standard.
(b) Not more than five (5) days after issuing an employment certificate, the issuing officer shall send a copy of the employment certificate to the department of labor. The issuing officer shall keep a record in the issuing officer's office of each employment certificate issued. The issuing officer shall keep for each student who has been issued more than one (1) employment certificate a record of the maximum number of hours that the student may work each week for all employers.
(c) A student may appeal the denial of a certificate under subsection (a) to the principal.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.2.

IC 20-33-3-13.5
Multiple employment certificates; penalties
Sec. 13.5. (a) A child may hold more than one (1) employment certificate at a time. However, a child who holds more than one (1) employment certificate at a time is subject to the penalties set forth in section 38.5 of this chapter for any of the following:
(1) Hour violations under sections 22 through 28 of this chapter.
(2) A violation of section 23(3) or 24(3) of this chapter.
(b) An employer of a child who holds more than one (1) employment certificate under subsection (a) is subject to the penalties set forth in sections 39 and 40 of this chapter for:
(1) hour violations under sections 22 through 28 of this chapter; or
(2) a violation of section 23(3) or 24(3) of this chapter;
for the employment of the child with the employer only.
As added by P.L.182-2006, SEC.3.

IC 20-33-3-14
Employment certificate; revocation
Sec. 14. (a) The:
(1) state board; or
(2) department of labor;
may revoke an employment certificate at any time, if, in the judgment of the state board or the department of labor, the certificate was improperly issued or if the state board or department of labor has knowledge that the child is or was illegally employed.
(b) To determine when a child is illegally employed, the state board and the department of labor and agents of the state board or department of labor may:
(1) investigate the age of a child who is employed;
(2) subpoena witnesses;
(3) hear evidence; and         (4) require the production of relevant books or documents.
(c) If the state board or department of labor revokes an employment certificate under this section, the issuing officer and the child's employer shall be notified in writing. This notice may be delivered in person or by registered mail. Immediately after receiving notice of revocation, the employer shall return the certificate to the issuing officer.
(d) A child whose employment certificate has been revoked may not be employed or allowed to work until the child legally has obtained a new employment certificate.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-15
Employment certificate; contents
Sec. 15. (a) Each employment certificate issued for a child must state the:
(1) full name and the date and place of birth of the child;
(2) name and address of the child's parents;
(3) name and address of the employer; and
(4) nature of the work that the child is to perform.
(b) The employment certificate must certify that the child has:
(1) appeared before the issuing officer; and
(2) submitted the proof of age and prospective employment as required under this chapter.
(c) The issuing officer may require the presence of the child's parents before issuing the employment certificate.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-16
Preparation of forms
Sec. 16. (a) All blank forms necessary to carry out this chapter shall be prepared by the department of labor and supplied to issuing officers.
(b) Funds to pay expenses incurred by the department of labor in printing and distributing these forms are appropriated annually out of any money in the state general fund that is not otherwise appropriated.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-17
Investigatory power
Sec. 17. (a) An officer charged with enforcement of this chapter may investigate the age of a child:
(1) who is employed or allowed to work in an occupation; and
(2) for whom an employment certificate is not on file.
(b) If the officer finds that the age of the child is below the age authorized for an employee without an employment certificate, the:
(1) employment; or
(2) fact that the child is allowed to work;
is prima facie evidence of unlawful employment. As added by P.L.1-2005, SEC.17.

IC 20-33-3-18
Mandatory medical examination; limitation; exception
Sec. 18. (a) Except as provided in subsection (c), whenever the department of labor requires, a child who is:
(1) at least fourteen (14) years of age and less than eighteen (18) years of age; and
(2) at work in an occupation for which an employment certificate is required under sections 5 and 6 of this chapter;
shall submit to a physical examination. The examination shall be conducted by a medical inspector of the department of labor or by a physician designated by the department of labor. A female employee is entitled to have this examination made by a female. An employer shall not require or attempt to require a female employee to submit to a physical examination by a male.
(b) The result of an examination conducted under this section shall be recorded on a printed form furnished by and kept on file at the department of labor.
(c) The department of labor may not require a child to undergo a medical examination under this chapter when the child's parent objects on religious grounds. A religious objection:
(1) consists of a good faith reliance on spiritual means or prayer for healing; and
(2) is not effective unless the objection is:
(A) made in writing;
(B) signed by the child's parent; and
(C) delivered to the department of labor.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-19
Employment certificate; medical revocation
Sec. 19. (a) If:
(1) a child fails to submit to a medical examination as required under section 18 of this chapter; or
(2) on examination, the medical inspector finds the child to be physically unfit to be employed in the work in which the child is engaged and files a report to that effect;
the department of labor shall revoke the child's employment certificate. A report of physical incapacity shall be kept at the office of the department of labor.
(b) Written notice of a revocation under this section shall be served on the issuing officer and the child's employer in person or by registered mail. Immediately after receiving notice of a revocation, the employer shall deliver the revoked certificate to the department of labor. A child whose certificate has been revoked under this section may obtain a new certificate if the child is found, after physical examination, to be physically fit for the new occupation in which the child proposes to engage.
As added by P.L.1-2005, SEC.17.
IC 20-33-3-20
Revocation of employment certificate; review; reissuance; appeal
Sec. 20. (a) An employment certificate may be revoked by the issuing officer if the issuing officer determines that there has been a significant decrease in any of the following since the issuance of the permit:
(1) The student's grade point average.
(2) The student's attendance at school.
(b) A student whose employment certificate is revoked under subsection (a) is entitled to a periodic review of the student's grade record or attendance record, or both, to determine whether the revocation should continue. A periodic review may not be conducted less than one (1) time each school year.
(c) If upon review the issuing officer determines that the student's grade point average or attendance, or both, have improved substantially, the issuing officer may reissue an employment certificate to the student.
(d) A student may appeal the revocation of an employment certificate under subsection (a) or the refusal to reissue an employment certificate under subsection (c) to the school principal.
(e) An issuing officer who revokes an employment certificate shall immediately send written notice of the revocation to the student's employer.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-21
Employment of children at least 14 years of age and less than 18 years of age
Sec. 21. Sections 22 through 29 of this chapter apply only to employment for which a child who is at least fourteen (14) years of age and less than eighteen (18) years of age must obtain an employment certificate under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-22
Employment of children at least 14 years of age and less than 16 years of age
Sec. 22. The following apply only to a child who is at least fourteen (14) years of age and less than sixteen (16) years of age:
(1) The child may not work before 7 a.m. or after 7 p.m. However, the child may work until 9 p.m. from June 1 through Labor Day.
(2) The child may not work:
(A) more than three (3) hours on a school day;
(B) more than eighteen (18) hours in a school week;
(C) more than eight (8) hours on a nonschool day; or
(D) more than forty (40) hours in a nonschool week.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-23 Employment of children at least 16 years of age and less than 17 years of age
Sec. 23. Except as provided in section 27 of this chapter, a child who is at least sixteen (16) years of age and less than seventeen (17) years of age may not:
(1) work for more than eight (8) hours in any one (1) day;
(2) work for more than thirty (30) hours in any one (1) week;
(3) work for more than six (6) days in any one (1) week; or
(4) begin a work day before 6 a.m.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.4.

IC 20-33-3-24
Employment of children at least 17 years of age and less than 18 years of age
Sec. 24. Except as provided in section 27 of this chapter, a child who is at least seventeen (17) years of age and less than eighteen (18) years of age may not:
(1) work for more than eight (8) hours in any one (1) day;
(2) work for more than thirty (30) hours in any one (1) week;
(3) work for more than six (6) days in any one (1) week; or
(4) begin a work day before 6 a.m. on a school day.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.5.

IC 20-33-3-25
Employment of children at least 16 years of age and less than 18 years of age; 10 p.m. limit
Sec. 25. A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may work until 10 p.m. on nights that are followed by a school day in any occupation except those that the commissioner of labor determines to be:
(1) dangerous to life or limb; or
(2) injurious to health or morals.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-26
Employment of children at least 16 years of age and less than 17 years of age; midnight limit
Sec. 26. An employer may employ a child who is at least sixteen (16) years of age and less than seventeen (17) years of age to work until midnight if:
(1) the work will be performed:
(A) during a nonschool week; or
(B) on days that are not followed by a school day; and
(2) the employer has:
(A) obtained written permission from the child's parent; and
(B) placed the written permission on file in the employer's office.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-27 Employment of children at least 16 years of age and less than 18 years of age; hour limits
Sec. 27. (a) A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed for up to forty (40) hours during a school week if the employer has:
(1) obtained written permission from the child's parent; and
(2) placed the written permission on file in the employer's office.
(b) If the employer or employers have obtained written permission required under subsection (a), a child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed for periods that do not exceed a total of nine (9) hours in any one (1) day and a total of forty-eight (48) hours in any one (1) nonschool week.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.6.

IC 20-33-3-28
Employment of children at least 17 years of age and less than 18 years of age; 11:30 p.m. and 1:00 a.m. limits
Sec. 28. A child who is at least seventeen (17) years of age and less than eighteen (18) years of age may work until 11:30 p.m. on nights that are followed by a school day if the employer has obtained written permission from the child's parent and placed the written permission on file in the employer's office. A child covered by this section may work until 1 a.m. the following day if the employer has obtained written permission from the child's parent and placed the written permission on file in the employer's office. However, the nights followed by a school day on which a child works until 1 a.m. the following day may not be consecutive and may not exceed two (2) nights per week.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-29
Employment of children at least 16 years of age and less than 18 years of age; employed the same as adults
Sec. 29. A child who is at least sixteen (16) years of age and less than eighteen (18) years of age may be employed the same daily and weekly hours and at the same times of day as adults if the child is a member of any of the following categories:
(1) The child is a high school graduate.
(2) The child has completed an approved vocational or special education program.
(3) The child is not enrolled in a regular school term.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-30
Occupations for which children less than 18 years of age may be employed
Sec. 30. (a) This section applies to occupations for which a child less than eighteen (18) years of age may be employed or allowed to

work under this chapter but does not apply to children subject to:
(1) section 6 of this chapter; or
(2) section 29(2) or 29(3) of this chapter.
(b) A person, firm, limited liability company, or corporation that employs a child less than eighteen (18) years of age shall provide the child one (1) or two (2) rest breaks totaling at least thirty (30) minutes if the child is scheduled to work at least six (6) consecutive hours.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-31
Children less than 14 years of age and less than 18 years of age; employment limitations and prohibitions; exceptions
Sec. 31. (a) A child less than:
(1) fourteen (14) years of age may not be employed or allowed to work in any gainful occupation except as a farm laborer, domestic service worker, caddie for persons playing the game of golf, or newspaper carrier; and
(2) twelve (12) years of age may not be permitted to work at farm labor except on a farm operated by the child's parent.
(b) Except as provided in section 32 of this chapter, a person, firm, limited liability company, or corporation may not employ or permit any child less than eighteen (18) years of age to work in any occupation after 7:30 a.m. and before 3:30 p.m. on a school day unless the child presents to the employer a written exception issued by the school that the child attends.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-32
Permitted child employment; exception
Sec. 32. This chapter may not prevent a child of any age from singing, playing, or performing in a studio, circus, theatrical, or musical exhibition, concert, or festival, in radio and television broadcasts, or as a live or photographic model. Employment certificates are not required for employment or appearances set forth in this section, but a child less than eighteen (18) years of age may not be employed except under the following conditions:
(1) The activities described in this section must not:
(A) be detrimental to the life, health, safety, or welfare of the child; or
(B) interfere with the schooling of the child.
Provision shall be made for education equivalent to full-time school attendance in the public schools for children less than sixteen (16) years of age.
(2) A parent shall accompany a child less than sixteen (16) years of age at all rehearsals, appearances, and performances.
(3) The employment or appearance may not be in a cabaret, dance hall, night club, tavern, or other similar place.
As added by P.L.1-2005, SEC.17.
IC 20-33-3-33
Employment of children by the Indiana School for the Deaf or the Indiana School for the Blind and Visually Impaired
Sec. 33. The employment of children by the:
(1) Indiana School for the Deaf; and
(2) Indiana School for the Blind and Visually Impaired;
is subject to the general restrictions imposed on child labor under this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.218-2005, SEC.78.

IC 20-33-3-34
Employer required to post notice
Sec. 34. Every person, firm, corporation, or company that employs a child at least fourteen (14) years of age and less than eighteen (18) years of age in an occupation for which the child must obtain an employment certificate shall post and keep posted a printed notice in a conspicuous place or in places where notices to employees are customarily posted. This notice must state:
(1) the maximum number of hours a child may be employed or permitted to work each day of the week; and
(2) the hours of beginning and ending each day.
The printed forms for this notice shall be furnished by the department of labor.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-35
Hazardous occupations designated by federal law
Sec. 35. The department of labor shall prohibit a child who is less than eighteen (18) years of age from working in an occupation designated as hazardous by the child labor provisions of the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. 201 et seq.).
As added by P.L.1-2005, SEC.17.

IC 20-33-3-36
Children employed after 10 p.m. and before 6 a.m.
Sec. 36. (a) This section does not provide an exception to the limit on the number of hours a child is permitted to work under sections 22 through 30 of this chapter.
(b) It is unlawful for a person, firm, limited liability company, or corporation to permit a child who is:
(1) less than eighteen (18) years of age; and
(2) employed by the person, firm, limited liability company, or corporation;
to work after 10 p.m. and before 6 a.m. in an establishment that is open to the public unless another employee at least eighteen (18) years of age also works in the establishment during the same hours as the child.
(c) A violation of subsection (b) is a hazardous occupation

violation subject to section 41 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-37
Hazardous occupations; exception; certain instruction
Sec. 37. This chapter does not prevent a student from working on a properly guarded machine in the training department of a school when an instructor provides personal supervision.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-38
Enforcement
Sec. 38. (a) The department of labor and its authorized inspectors and agents:
(1) shall enforce this chapter and ensure that all violators are prosecuted; and
(2) may visit and inspect, at all reasonable hours and when as practicable and necessary, all establishments affected by this chapter.
(b) It is unlawful for any person to interfere with, obstruct, or hinder any inspector or agent of the department of labor while the inspector or agent performs official duties or to refuse to properly answer questions asked by an inspector or agent of the department.
(c) When requested in writing by the department of labor, the attorney general shall assist the prosecuting attorney in the prosecution of persons charged with a violation of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-38.5
Civil penalties for violations by children
Sec. 38.5. For an hour violation under sections 22 through 28 of this chapter or a violation of section 23(3) or 24(3) of this chapter committed by a child, the civil penalties are as follows:
(1) A warning letter for a first violation.
(2) Revocation of the employment certificate or certificates held by the child for thirty (30) calendar days.
(b) The department of labor shall assess the civil penalties set forth in subsection (a).
(c) If the department of labor revokes an employment certificate under this section, the issuing officer and the child's employer shall be notified in writing. This notice may be delivered in person or by registered mail. Immediately after receiving notice of revocation, the employer shall return the certificate to the issuing officer.
(d) A child whose employment certificate or certificates have been revoked may not be employed or allowed to work until the child legally has obtained a new employment certificate.
As added by P.L.182-2006, SEC.7.

IC 20-33-3-39
Civil penalties      Sec. 39. An individual who is an employer, a firm, a limited liability company, or a corporation that violates this chapter may be assessed the civil penalties described in this section by the department of labor. For an employment certificate violation under section 5 or 14 of this chapter, a termination notice violation under section 12 of this chapter, an hour violation of not more than thirty (30) minutes under sections 22 through 28 of this chapter, a violation of section 23(3) or 24(3) of this chapter, or a posting violation under section 34 of this chapter, the civil penalties are as follows:
(1) A warning letter for any violations identified during an initial inspection.
(2) Fifty dollars ($50) per instance for a second violation identified in a subsequent inspection.
(3) Seventy-five dollars ($75) per instance for a third violation that is identified in a subsequent inspection.
(4) One hundred dollars ($100) per instance for a fourth or subsequent violation that is identified in an inspection subsequent to the inspection under subdivision (3) and occurs not more than two (2) years after a prior violation.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.8.

IC 20-33-3-40
Civil penalties
Sec. 40. An individual who is an employer, a firm, a limited liability company, or a corporation that violates this chapter may be assessed the civil penalties described in this section by the department of labor. For an hour violation of more than thirty (30) minutes under sections 22 through 28 of this chapter, each violation of section 30 of this chapter, an age violation under section 31 or 32 of this chapter, each minor employed in violation of section 31(b) of this chapter, or a hazardous occupation violation under section 35 or 36 of this chapter, the civil penalties are as follows:
(1) A warning letter for any violations identified during an initial inspection.
(2) One hundred dollars ($100) per instance for each violation identified in a subsequent inspection.
(3) Two hundred dollars ($200) per instance for a third violation that is identified in a subsequent inspection.
(4) Four hundred dollars ($400) per instance for a fourth or subsequent violation that is identified in an inspection subsequent to the inspection under subdivision (3) and occurs not more than two (2) years after a prior violation.
As added by P.L.1-2005, SEC.17. Amended by P.L.182-2006, SEC.9.

IC 20-33-3-41
Civil penalties; second and subsequent violations
Sec. 41. (a) A civil penalty assessed under section 39 or 40 of this chapter:
(1) is subject to IC 4-21.5-3-6; and
(2) becomes effective without a proceeding under IC 4-21.5-3

unless a person requests an administrative review not later than thirty (30) days after notice of the assessment is given.
(b) For purposes of determining:
(1) whether a second violation has occurred when assessing a civil penalty under subsection (a), a first violation expires one (1) year after the date of issuance of a warning letter by the department of labor under subsection (a); and
(2) recurring violations of this section, each location of an employer shall be considered separate and distinct from another location of the same employer.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-42
Employment of youth fund
Sec. 42. (a) There is established an employment of youth fund to educate affected parties on the purposes and contents of this chapter and the responsibilities of all parties under this chapter.
(b) One-half (1/2) of the employment of youth fund each year shall be used for the purpose of the education provision of this subsection, and may be used to award grants to provide educational programs. The remaining one-half (1/2) of the employment of youth fund shall be used each year for the expenses of hiring and salaries of additional inspectors to enforce this chapter under section 39 of this chapter.
(c) The employment of youth fund shall be administered by the department of labor. The expenses of administering the employment of youth fund shall be paid from money in the fund. The treasurer of state shall invest the money in the employment of youth fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the employment of youth fund. Money in the employment of youth fund at the end of a state fiscal year does not revert to the state general fund.
(d) Revenue received from civil penalties under this section shall be deposited in the employment of youth fund.
(e) All inspectors hired to enforce this chapter shall also be available to educate affected parties on the purposes and contents of this chapter and the responsibilities of all parties under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-3-43
Form for certificates; rules
Sec. 43. (a) An employment certificate shall be issued:
(1) in a form approved by; and
(2) under rules adopted under IC 4-22-2 by;
the department of labor and the state board.
(b) The style of the form and the rules adopted under this section must:
(1) be consistent with this chapter; and
(2) promote uniformity and efficiency in the administration of

this chapter.
As added by P.L.1-2005, SEC.17.



CHAPTER 4. LEGAL SETTLEMENT AND TRANSFER OF STUDENTS

IC 20-33-4-1
Legal settlement and transfer of students and transfer tuition
Sec. 1. The law governing legal settlement and transfer of students and transfer tuition is found at IC 20-26-11.
As added by P.L.1-2005, SEC.17.



CHAPTER 5. FINANCIAL ASSISTANCE FOR STUDENTS

IC 20-33-5-1
Definitions; family income to be used to determine financial eligibility
Sec. 1. (a) As used in this chapter, "school corporation" includes a charter school.
(b) As used in this chapter, "governing body" includes the organizer of a charter school.
(c) The maximum monthly or annual gross income available to a family shall be used to determine financial eligibility for assistance under this chapter.
(d) In determining the eligibility of a seasonal worker for assistance under this chapter, an average shall be made of the family's income for the twelve (12) calendar months preceding the first day of the month in which the application is made.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-2
Procedures to qualify for assistance; financial eligibility standard
Sec. 2. The department shall adopt procedures that must be followed by applicants in order for them to qualify for assistance under this chapter. These procedures must include obtaining information needed by the family and social services administration to determine if the recipient is a child who is a member of a qualifying family (as defined in IC 12-14-28-1), including the familial relationship of the child to the head of the household. The financial eligibility standard for an applicant under this chapter must be the same criteria used for determining eligibility for receiving free or reduced price lunches under the national school lunch program.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-3
Qualified parents; payment of fees by school corporation; reimbursement
Sec. 3. (a) If a parent of a child or an emancipated minor who is enrolled in a public school, in kindergarten or grades 1 through 12, meets the financial eligibility standard under section 2 of this chapter, the parent or the emancipated minor may not be required to pay the fees for school books, supplies, or other required class fees. The fees shall be paid by the school corporation that the child attends.
(b) The school corporation may apply for a reimbursement under section 7 of this chapter from the department of the costs incurred under subsection (a).
(c) To the extent the reimbursement received by the school corporation is less than the textbook rental fee assessed for textbooks that have been adopted under IC 20-20-5-1 through IC 20-20-5-4 or waived under IC 20-26-12-28, the school corporation may request

that the parent or emancipated minor pay the balance of this amount.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-4
Application forms
Sec. 4. The department shall provide each school corporation with sufficient application forms for assistance under this chapter. The state board of accounts shall prescribe the forms to be used.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-5
Notice to parents
Sec. 5. All school corporations must give notice in nontechnical language and in a manner that can be reasonably expected to reach parents of students before the collection of any fees for schoolbooks and supplies. This notice must inform the parents of the following:
(1) The availability of assistance.
(2) The eligibility standards.
(3) The procedure for obtaining assistance, including the right and method of appeal.
(4) The availability of application forms at a designated school office.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-6
Assistance in completion of forms; determination of financial eligibility; appeal; hearing
Sec. 6. (a) All school corporations must give appropriate application forms to parents who wish to apply for assistance under this chapter. The school shall provide assistance to those applicants who are unable to write or otherwise make a written application. The parent shall submit the completed application to the school corporation. The school corporation shall make a determination of financial eligibility.
(b) If the school corporation makes a determination that the parent is ineligible based on the information in the application, the school corporation shall give the parent written reasons for the denial and inform the parent of the right to request a hearing before the governing body of the school corporation or the governing body's designee. After the determination, the school corporation may bill the parent for the student's fees, but the school corporation may not take any legal action against the parent until the parent has had the opportunity to make an appeal in a hearing before the governing body of the school corporation or the governing body's designee. If the parent pays the fees based on the school corporation's determination, and after the appeal it is determined that the parent qualifies for assistance, the school corporation shall reimburse the parent.
As added by P.L.1-2005, SEC.17.
IC 20-33-5-7
Payment of fees by school corporation; reimbursement; record; denial of governmental assistance
Sec. 7. (a) If a determination is made that the applicant is eligible for assistance, the school corporation shall pay the cost of the student's required fees.
(b) A school corporation may receive a reimbursement from the department for some or all of the costs incurred by a school corporation during a school year in providing textbook assistance to students who are eligible under section 2 of this chapter.
(c) To be guaranteed some level of reimbursement from the department, the governing body of a school corporation shall request the reimbursement before November 1 of a school year.
(d) In its request, the governing body shall certify to the department:
(1) the number of students who are enrolled in that school corporation and who are eligible for assistance under this chapter;
(2) the costs incurred by the school corporation in providing:
(A) textbooks (including textbooks used in special education and high ability classes) to these students;
(B) workbooks and consumable textbooks (including workbooks, consumable textbooks, and other consumable instructional materials that are used in special education and high ability classes) that are used by students for not more than one (1) school year; and
(C) instead of the purchase of textbooks, developmentally appropriate material for instruction in kindergarten through the grade 3 level, laboratories, and children's literature programs;
(3) that each textbook described in subdivision (2)(A) and included in the reimbursement request (except those textbooks used in special education classes and high ability classes) has been adopted by the state board under IC 20-20-5-1 through IC 20-20-5-4 or has been waived by the state board of education under IC 20-26-12-28;
(4) that the amount of reimbursement requested for each textbook under subdivision (3) does not exceed twenty percent (20%) of the costs incurred for the textbook, as provided in the textbook adoption list in each year of the adoption cycle;
(5) that the amount of reimbursement requested for each workbook or consumable textbook (or other consumable instructional material used in special education and high ability classes) under subdivision (2)(B), if applicable, does not exceed one hundred percent (100%) of the costs incurred for the workbook or consumable textbook (or other consumable instructional material used in special education and high ability classes);
(6) that the amount of reimbursement requested for each textbook used in special education and high ability classes is

amortized for the number of years in which the textbook is used;
(7) that the amount of reimbursement requested for developmentally appropriate material is amortized for the number of years in which the material is used and does not exceed a total of one hundred percent (100%) of the costs incurred for the developmentally appropriate material; and
(8) any other information required by the department, including copies of purchase orders used to acquire consumable instructional materials used in special education and high ability classes and developmentally appropriate material.
(e) Each school within a school corporation shall maintain complete and accurate information concerning the number of students determined to be eligible for assistance under this chapter. This information shall be provided to the department upon request.
(f) If the amount of reimbursement requested before November 1 of a particular year exceeds the amount of money appropriated to the department for this purpose, the department shall proportionately reduce the amount of reimbursement to each school corporation.
(g) A school corporation may submit a supplemental reimbursement request under section 8 of this chapter. The school corporation is entitled to receive a supplemental reimbursement only if there are funds available. The department shall proportionately reduce the amount of supplemental reimbursement to each school corporation if the total amount requested exceeds the amount of money available to the department for this purpose. In the case of a supplemental reimbursement, the provisions in this section apply, except that section 8 of this chapter applies to the making of the supplemental request by the governing body of the school corporation.
(h) Parents receiving other governmental assistance or aid that considers educational needs in computing the entire amount of assistance granted may not be denied assistance if the applicant's total family income does not exceed the standards established by this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-8
Supplemental request for reimbursement for costs incurred in providing textbook assistance
Sec. 8. (a) The governing body of a school corporation may make a supplemental request for reimbursement from the department after April 1 but before May 1 of a school year for some or all of the additional costs incurred by the school corporation in providing textbook assistance to the number of additional eligible children who enroll in the school corporation after the initial request for reimbursement is filed under section 7(c) of this chapter.
(b) In its supplemental request, the governing body must certify to the department the following:
(1) The number of additional students who enroll in the school

corporation as described in subsection (a).
(2) The additional costs incurred by the school corporation in providing the materials described in section 7(d)(2) of this chapter pertaining to the number of additional students.
(3) The same information as described in section 7(d)(3) through 7(d)(7) of this chapter as pertaining to the numbers of additional students.
(c) This section applies only if there are funds available. The supplemental distributions shall be made by the department in accordance with section 7(g) of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-9
Nonpublic schools; reimbursement to parent or student; procedure
Sec. 9. (a) If a parent of a child or an emancipated minor who is enrolled in an accredited nonpublic school meets the financial eligibility standard under section 2 of this chapter, the parent or the emancipated minor may receive a reimbursement from the department as provided in this chapter for the costs or some of the costs incurred by the parent or emancipated minor in fees that are reimbursable under section 7 of this chapter. The extent to which the fees are reimbursable under this section may not exceed the percentage rates of reimbursement under section 7 of this chapter. In addition, if a child enrolls in an accredited nonpublic school after the initial request for reimbursement is filed under subsection (d), the parent of the child or the emancipated minor who meets the financial eligibility standard may receive a reimbursement from the department for the costs or some of the costs incurred in fees that are reimbursable under section 7 of this chapter by applying to the accredited nonpublic school for assistance. In this case, this section applies. However, section 10 of this chapter applies to the making of the supplemental request for reimbursement by the principal or other designee of the accredited nonpublic school.
(b) The department shall provide each accredited nonpublic school with sufficient application forms for assistance, prescribed by the state board of accounts.
(c) Each accredited nonpublic school shall provide the parents or emancipated minors who wish to apply for assistance with:
(1) the appropriate application forms; and
(2) any assistance needed in completing the application form.
(d) The parent or emancipated minor shall submit the application to the accredited nonpublic school. The accredited nonpublic school shall make a determination of financial eligibility subject to appeal by the parent or emancipated minor.
(e) If a determination is made that the applicant is eligible for assistance, subsection (a) applies.
(f) To be guaranteed some level of reimbursement from the department, the principal or other designee shall submit the reimbursement request before November 1 of a school year.
(g) In its request, the principal or other designee shall certify to

the department:
(1) the number of students who are enrolled in the accredited nonpublic school and who are eligible for assistance under this chapter;
(2) the costs incurred in providing:
(A) textbooks (including textbooks used in special education and high ability classes); and
(B) workbooks and consumable textbooks (including workbooks, consumable textbooks, and other consumable teaching materials that are used in special education and high ability classes) that are used by students for not more than one (1) school year;
(3) that each textbook described in subdivision (2)(A) and included in the reimbursement request (except those textbooks used in special education classes and high ability classes) has been adopted by the state board under IC 20-20-5-1 through 20-20-5-4 or has been waived by the state board of education under IC 20-26-12-28;
(4) that the amount of reimbursement requested for each textbook under subdivision (3) does not exceed twenty percent (20%) of the costs incurred for the textbook, as provided in the textbook adoption list in each year of the adoption cycle;
(5) that the amount of reimbursement requested for each workbook or consumable textbook (or other consumable teaching material used in special education and high ability classes) under subdivision (2)(B), if applicable, does not exceed one hundred percent (100%) of the costs incurred for the workbook or consumable textbook (or other consumable teaching material used in special education and high ability classes);
(6) that the amount of reimbursement requested for each textbook used in special education and high ability classes is amortized for the number of years in which the textbook is used; and
(7) any other information required by the department, including copies of purchase orders used to acquire consumable teaching materials used in special education and high ability classes.
(h) If the amount of reimbursement requested before November 1 of a particular school year exceeds the amount of money appropriated to the department for this purpose, the department shall proportionately reduce the amount of reimbursement to each accredited nonpublic school. An accredited nonpublic school may submit a supplemental reimbursement request under section 10 of this chapter. The parent or emancipated minor is entitled to receive a supplemental reimbursement only if funds are available. The department shall proportionately reduce the amount of supplemental reimbursement to the accredited nonpublic schools if the amount requested exceeds the amount of money available to the department for this purpose.
(i) The accredited nonpublic school shall distribute the money

received under this chapter to the appropriate eligible parents or emancipated minors.
(j) Section 7(h) of this chapter applies to parents or emancipated minors as described in this section.
(k) The accredited nonpublic school and the department shall maintain complete and accurate information concerning the number of applicants determined to be eligible for assistance under this section.
(l) The state board shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-10
Supplemental request for reimbursement for costs; fees reimbursable by parent for child enrolled in accredited nonpublic school
Sec. 10. (a) The principal or other designee of an accredited nonpublic school may make a supplemental request for reimbursement from the department after April 1 but before May 1 of a school year for some or all of the additional costs incurred in fees that are reimbursable under section 7 of this chapter by the parent of a child or emancipated minor who enrolls in the accredited nonpublic school after the initial request for reimbursement is filed under section 9(f) of this chapter.
(b) In its supplemental request, the principal or other designee must certify to the department the following:
(1) The number of additional students who enrolled in the accredited nonpublic school as described in subsection (a).
(2) The costs incurred in providing the materials described in section 9(g)(2) of this chapter pertaining to the number of additional students.
(3) The same information as described in section 9(g)(3) through 9(g)(7) of this chapter as pertaining to the number of additional students.
(c) This section applies only if there are funds available. These supplemental distributions shall be made by the department in accordance with section 9(h) of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-11
Failure of parent to pay fees
Sec. 11. (a) A school corporation may not:
(1) withhold school books and supplies;
(2) require any special services from a child; or
(3) deny the child any benefit or privilege;
because the parent fails to pay required fees.
(b) Notwithstanding subsection (a), a school corporation may take any action authorized by law to collect unpaid fees from parents who are determined to be ineligible for assistance, including recovery of reasonable attorney's fees and court costs in addition to a judgment

award against those parents.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-12
Payment of fees for unqualified individuals
Sec. 12. Under extraordinary circumstances, the township trustee may pay for the fees enumerated in section 3 of this chapter for individuals who do not otherwise qualify under the financial eligibility standard established in this chapter. Assistance in such cases may be provided by the township trustee under IC 12-20.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-13
Shoes and clothing; financial assistance; clothing bank; establishment by school corporation
Sec. 13. (a) Financial assistance for shoes and clothing shall be provided directly by the township trustee under IC 12-20 to parents who do not have sufficient means to furnish the shoes and clothing needed by the children to attend school.
(b) A school corporation may establish a clothing bank to provide for children's clothing needs on an emergency basis.
As added by P.L.1-2005, SEC.17.

IC 20-33-5-14
School textbook reimbursement contingency fund
Sec. 14. (a) The school textbook reimbursement contingency fund is established to reimburse school corporations, eligible parents of children who attend accredited nonpublic schools, and emancipated minors who attend accredited nonpublic schools as provided in section 9 of this chapter for assistance provided under this chapter. The fund consists of money appropriated to the fund by the general assembly. The state superintendent shall administer the fund.
(b) The treasurer of state shall invest the money in the school textbook reimbursement contingency fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.1-2005, SEC.17.



CHAPTER 6. PARENTAL PARTICIPATION IN A STUDENT'S EDUCATION

IC 20-33-6-1
Applicability of chapter
Sec. 1. This chapter does not apply to a nonpublic school.
As added by P.L.1-2005, SEC.17.

IC 20-33-6-2
Development of written compact; participation of parents and students; signatures
Sec. 2. (a) Each school in a school corporation may develop a written compact that contains the expectations for the school, the student, the student's teachers, and the student's parents.
(b) A school that develops a compact under this section must seek the participation of parents and students in developing the compact.
(c) Each educator at the school shall affirm and sign the compact, and each student and the student's parents shall sign and affirm the compact.
As added by P.L.1-2005, SEC.17.

IC 20-33-6-3
Compliance with written compact
Sec. 3. A parent, a student, an educator, and a school shall make a reasonable effort to comply with the terms of the compact.
As added by P.L.1-2005, SEC.17.



CHAPTER 7. PARENTAL ACCESS TO STUDENT RECORDS

IC 20-33-7-1
"Education records"
Sec. 1. As used in this chapter, "education records" means information that:
(1) is recorded by a nonpublic or public school; and
(2) concerns a student who is or was enrolled in the school.
As added by P.L.1-2005, SEC.17.

IC 20-33-7-2
Custodial and noncustodial parents; equal access; exceptions
Sec. 2. (a) Except as provided in subsection (b), a nonpublic or public school must allow a custodial parent and a noncustodial parent of a child the same access to their child's education records.
(b) A nonpublic or public school may not allow a noncustodial parent access to the child's education records if:
(1) a court has issued an order that limits the noncustodial parent's access to the child's education records; and
(2) the school has received a copy of the court order or has actual knowledge of the court order.
As added by P.L.1-2005, SEC.17.

IC 20-33-7-3
Report of educational records without parental consent
Sec. 3. (a) As used in this section, "juvenile justice agency" has the meaning set forth in IC 10-13-4-5.
(b) A school corporation or other entity to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply may disclose or report on the education records of a child, including personally identifiable information contained in the education records, without the consent of the child's parent under the following conditions:
(1) The disclosure or reporting of education records is to a state or local juvenile justice agency.
(2) The disclosure or reporting relates to the ability of the juvenile justice system to serve, before adjudication, the student whose records are being released.
(3) The juvenile justice agency receiving the information certifies, in writing, to the entity providing the information that the agency or individual receiving the information has agreed not to disclose it to a third party, other than another juvenile justice agency, without the consent of the child's parent.
(c) For purposes of subsection (b)(2), a disclosure or reporting of education records concerning a child who has been adjudicated as a delinquent child shall be treated as related to the ability of the juvenile justice system to serve the child before adjudication if the juvenile justice agency seeking the information provides sufficient information to enable the keeper of the education records to

determine that the juvenile justice agency seeks the information in order to identify and intervene with the child as a juvenile at risk of delinquency rather than to obtain information solely related to supervision of the child as an adjudicated delinquent child.
(d) A school corporation to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply may disclose or report on the education records of a child, including personally identifiable information contained in the education records, without the consent of the child's parent, if the child has been suspended or expelled and referred to a court in accordance with an agreement for court assisted resolution of suspension and expulsion cases under IC 20-33-8.5. The request for the education records of a child by a court must be for the purpose of assisting the child before adjudication.
(e) A school corporation or other entity to which the education records privacy provisions of the federal Family Educational Rights and Privacy Act (20 U.S.C. 1232g) apply that:
(1) discloses or reports on the education records of a child, including personally identifiable information contained in the education records, in violation of this section; and
(2) makes a good faith effort to comply with this section;
is immune from civil liability.
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.21.



CHAPTER 8. STUDENT DISCIPLINE

IC 20-33-8-0.2
"Bullying"
Sec. 0.2. As used in this chapter, "bullying" means overt, repeated acts or gestures, including:
(1) verbal or written communications transmitted;
(2) physical acts committed; or
(3) any other behaviors committed;
by a student or group of students against another student with the intent to harass, ridicule, humiliate, intimidate, or harm the other student.
As added by P.L.106-2005, SEC.6.

IC 20-33-8-0.5
"Physician"
Sec. 0.5. As used in this chapter, "physician" means an individual licensed to practice medicine or osteopathic medicine under:
(1) IC 25-22.5; or
(2) the law of another state.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-1
"Principal"
Sec. 1. As used in this chapter, "principal" includes a principal's designee.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-2
"Educational function"
Sec. 2. As used in this chapter, "educational function" means the performance by a school corporation or its officers or employees of an act or a series of acts in carrying out school purposes.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-3
"Expulsion"
Sec. 3. (a) As used in this chapter, "expulsion" means a disciplinary or other action whereby a student:
(1) is separated from school attendance for a period exceeding ten (10) school days;
(2) is separated from school attendance for the balance of the current semester or current year unless a student is permitted to complete required examinations in order to receive credit for courses taken in the current semester or current year; or
(3) is separated from school attendance for the period prescribed under section 16 of this chapter, which may include an assignment to attend an alternative school, an alternative educational program, or a homebound educational program.     (b) The term does not include situations when a student is:
(1) disciplined under section 25 of this chapter;
(2) removed from school in accordance with IC 20-34-3-9; or
(3) removed from school for failure to comply with the immunization requirements of IC 20-34-4-5.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-4
"School purposes"
Sec. 4. As used in this chapter, "school purposes" refers to the purposes for which a school corporation operates, including the following:
(1) To promote knowledge and learning generally.
(2) To maintain an orderly and effective educational system.
(3) To take any action under the authority granted to school corporations and their governing bodies by IC 20-26-5 or by any other statute.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-5
"School property"
Sec. 5. As used in this chapter, "school property" means the following:
(1) A building or other structure owned or rented by a school corporation.
(2) The grounds adjacent to and owned or rented in common with a building or other structure owned or rented by a school corporation.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-6
"Superintendent" includes superintendent's designee
Sec. 6. As used in this chapter, "superintendent" includes a superintendent's designee.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-7
"Suspension"
Sec. 7. (a) As used in this chapter, "suspension" means any disciplinary action that does not constitute an expulsion under section 3 of this chapter, whereby a student is separated from school attendance for a period of not more than ten (10) school days.
(b) The term does not include a situation in which a student is:
(1) disciplined under section 25 of this chapter;
(2) removed from school in accordance with IC 20-34-3-9; or
(3) removed from school for failure to comply with the immunization requirements of IC 20-34-4-5.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-8 Duty and powers of school corporation to supervise and discipline students
Sec. 8. (a) Student supervision and the desirable behavior of students in carrying out school purposes is the responsibility of:
(1) a school corporation; and
(2) the students of a school corporation.
(b) In all matters relating to the discipline and conduct of students, school corporation personnel:
(1) stand in the relation of parents to the students of the school corporation; and
(2) have the right to take any disciplinary action necessary to promote student conduct that conforms with an orderly and effective educational system, subject to this chapter.
(c) Students must:
(1) follow responsible directions of school personnel in all educational settings; and
(2) refrain from disruptive behavior that interferes with the educational environment.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-9
Disciplinary powers of teachers and school staff members
Sec. 9. (a) This section applies to an individual who:
(1) is a teacher or other school staff member; and
(2) has students under the individual's charge.
(b) An individual may take any action that is reasonably necessary to carry out or to prevent an interference with an educational function that the individual supervises.
(c) Subject to rules of the governing body and the administrative staff, an individual may remove a student for a period that does not exceed five (5) school days from an educational function supervised by the individual or another individual who is a teacher or other school staff member.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-10
Disciplinary powers of principals
Sec. 10. (a) A principal may take action concerning the principal's school or a school activity within the principal's jurisdiction that is reasonably necessary to carry out or prevent interference with an educational function or school purposes.
(b) Subsection (a) allows a principal to write regulations that govern student conduct.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-11
Disciplinary powers of superintendents and administrative staff members
Sec. 11. A:
(1) superintendent; or         (2) member of the superintendent's administrative staff, with the superintendent's approval;
may take any action with respect to all schools within the superintendent's jurisdiction that is reasonably necessary to carry out or prevent interference with an educational function or school purposes.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-12
Adoption of discipline rules; publicity requirement; discipline policy regulations and guidelines; delegation of authority; rulemaking powers of governing body
Sec. 12. (a) The governing body of a school corporation must do the following:
(1) Establish written discipline rules, which may include:
(A) appropriate dress codes; and
(B) if applicable, an agreement for court assisted resolution of school suspension and expulsion cases;
for the school corporation.
(2) Give general publicity to the discipline rules within a school where the discipline rules apply by actions such as:
(A) making a copy of the discipline rules available to students and students' parents; or
(B) delivering a copy of the discipline rules to students or the parents of students.
This publicity requirement may not be construed technically and is satisfied if the school corporation makes a good faith effort to disseminate to students or parents generally the text or substance of a discipline rule.
(b) The:
(1) superintendent of a school corporation; and
(2) principals of each school in a school corporation;
may adopt regulations establishing lines of responsibility and related guidelines in compliance with the discipline policies of the governing body.
(c) The governing body of a school corporation may delegate:
(1) rulemaking;
(2) disciplinary; and
(3) other authority;
as reasonably necessary to carry out the school purposes of the school corporation.
(d) Subsection (a) does not apply to rules or directions concerning the following:
(1) Movement of students.
(2) Movement or parking of vehicles.
(3) Day to day instructions concerning the operation of a classroom or teaching station.
(4) Time for commencement of school.
(5) Other standards or regulations relating to the manner in which an educational function must be administered. However, this subsection does not prohibit the governing body from regulating the areas listed in this subsection.
As added by P.L.1-2005, SEC.17. Amended by P.L.242-2005, SEC.22.

IC 20-33-8-13
Possession and self-administration of medication permitted
Sec. 13. (a) Discipline rules adopted under section 12 of this chapter must provide that a student with a chronic disease or medical condition may possess and self-administer medication for the chronic disease or medical condition during the times and in the places set forth under section 14(b) of this chapter if the following conditions are met:
(1) The student's parent has filed an authorization with the student's principal for the student to possess and self-administer the medication. The authorization must include the statement described in subdivision (2).
(2) A physician states in writing that:
(A) the student has an acute or chronic disease or medical condition for which the physician has prescribed medication;
(B) the student has been instructed in how to self-administer the medication; and
(C) the nature of the disease or medical condition requires emergency administration of the medication.
(b) The authorization and statement described in subsection (a) must be filed annually with the student's principal.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-13.5
Discipline rules prohibiting bullying required
Sec. 13.5. (a) Discipline rules adopted by the governing body of a school corporation under section 12 of this chapter must:
(1) prohibit bullying; and
(2) include provisions concerning education, parental involvement, reporting, investigation, and intervention.
(b) The discipline rules described in subsection (a) must apply when a student is:
(1) on school grounds immediately before or during school hours, immediately after school hours, or at any other time when the school is being used by a school group;
(2) off school grounds at a school activity, function, or event;
(3) traveling to or from school or a school activity, function, or event; or
(4) using property or equipment provided by the school.
(c) This section may not be construed to give rise to a cause of action against a person or school corporation based on an allegation of noncompliance with this section. Noncompliance with this section may not be used as evidence against a school corporation in a cause of action.
As added by P.L.106-2005, SEC.7.
IC 20-33-8-14
Grounds for suspension or expulsion
Sec. 14. (a) The following are the grounds for student suspension or expulsion, subject to the procedural requirements of this chapter and as stated by school corporation rules:
(1) Student misconduct.
(2) Substantial disobedience.
(b) The grounds for suspension or expulsion listed in subsection (a) apply when a student is:
(1) on school grounds immediately before or during school hours, or immediately after school hours, or at any other time when the school is being used by a school group;
(2) off school grounds at a school activity, function, or event; or
(3) traveling to or from school or a school activity, function, or event.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-15
Unlawful activity by student
Sec. 15. In addition to the grounds specified in section 14 of this chapter, a student may be suspended or expelled for engaging in unlawful activity on or off school grounds if:
(1) the unlawful activity may reasonably be considered to be an interference with school purposes or an educational function; or
(2) the student's removal is necessary to restore order or protect persons on school property;
including an unlawful activity during weekends, holidays, other school breaks, and the summer period when a student may not be attending classes or other school functions.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-16
Possession of firearms, deadly weapons, or destructive devices
Sec. 16. (a) As used in this section, "firearm" has the meaning set forth in IC 35-47-1-5.
(b) As used in this section, "deadly weapon" has the meaning set forth in IC 35-41-1-8. The term does not include a firearm or destructive device.
(c) As used in this section, "destructive device" has the meaning set forth in IC 35-47.5-2-4.
(d) Notwithstanding section 20 of this chapter, a student who is:
(1) identified as bringing a firearm or destructive device to school or on school property; or
(2) in possession of a firearm or destructive device on school property;
must be expelled for at least one (1) calendar year, with the return of the student to be at the beginning of the first school semester after the end of the one (1) year period.
(e) The superintendent may, on a case by case basis, modify the

period of expulsion under subsection (d) for a student who is expelled under this section.
(f) Notwithstanding section 20 of this chapter, a student who is:
(1) identified as bringing a deadly weapon to school or on school property; or
(2) in possession of a deadly weapon on school property;
may be expelled for not more than one (1) calendar year.
(g) A superintendent or the superintendent's designee shall immediately notify the appropriate law enforcement agency having jurisdiction over the property where the school is located if a student engages in a behavior described in subsection (d). The superintendent may give similar notice if the student engages in a behavior described in subsection (f). Upon receiving notification under this subsection, the law enforcement agency shall begin an investigation and take appropriate action.
(h) A student with disabilities (as defined in IC 20-35-7-7) who possesses a firearm on school property is subject to procedural safeguards under 20 U.S.C. 1415.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-17
Student's legal settlement not in attendance area
Sec. 17. A student may be expelled from school if the student's legal settlement is not in the attendance area of the school corporation where the student is enrolled.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-18
Maximum term of suspension; procedure
Sec. 18. (a) A principal may suspend a student for not more than ten (10) school days under section 14, 15, or 16 of this chapter. However, the student may be suspended for more than ten (10) school days under section 23 of this chapter.
(b) A principal may not suspend a student before the principal affords the student an opportunity for a meeting during which the student is entitled to the following:
(1) A written or an oral statement of the charges against the student.
(2) If the student denies the charges, a summary of the evidence against the student.
(3) An opportunity for the student to explain the student's conduct.
(c) When misconduct requires immediate removal of a student, the meeting under subsection (b) must begin as soon as reasonably possible after the student's suspension.
(d) Following a suspension, the principal shall send a written statement to the parent of the suspended student describing the following:
(1) The student's misconduct.
(2) The action taken by the principal. As added by P.L.1-2005, SEC.17.

IC 20-33-8-19
Expulsion procedure; appeals
Sec. 19. (a) A superintendent of a school corporation may conduct an expulsion meeting or appoint one (1) of the following to conduct an expulsion meeting:
(1) Legal counsel.
(2) A member of the administrative staff if the member:
(A) has not expelled the student during the current school year; and
(B) was not involved in the events giving rise to the expulsion.
The superintendent or a person designated under this subsection may issue subpoenas, compel the attendance of witnesses, and administer oaths to persons giving testimony at an expulsion meeting.
(b) An expulsion may take place only after the student and the student's parent are given notice of their right to appear at an expulsion meeting with the superintendent or a person designated under subsection (a). Notice of the right to appear at an expulsion meeting must:
(1) be made by certified mail or by personal delivery;
(2) contain the reasons for the expulsion; and
(3) contain the procedure for requesting an expulsion meeting.
(c) The individual conducting an expulsion meeting:
(1) shall make a written summary of the evidence heard at the expulsion meeting;
(2) may take action that the individual finds appropriate; and
(3) must give notice of the action taken under subdivision (2) to the student and the student's parent.
(d) If the student or the student's parent not later than ten (10) days of receipt of a notice of action taken under subsection (c) makes a written appeal to the governing body, the governing body:
(1) shall hold a meeting to consider:
(A) the written summary of evidence prepared under subsection (c)(1); and
(B) the arguments of the principal and the student or the student's parent;
unless the governing body has voted under subsection (f) not to hear appeals of actions taken under subsection (c); and
(2) may take action that the governing body finds appropriate.
The decision of the governing body may be appealed only under section 21 of this chapter.
(e) A student or a student's parent who fails to request and appear at an expulsion meeting after receipt of notice of the right to appear at an expulsion meeting forfeits all rights administratively to contest and appeal the expulsion. For purposes of this section, notice of the right to appear at an expulsion meeting or notice of the action taken at an expulsion meeting is effectively given at the time when the request or notice is delivered personally or sent by certified mail to

a student and the student's parent.
(f) The governing body may vote to not hear appeals of actions taken under subsection (c). If the governing body votes to not hear appeals, subsequent to the date on which the vote is taken, a student or parent may appeal only under section 21 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-20
Maximum term of expulsion; reenrollment in alternative program after expulsion or exclusion; reinstatement review
Sec. 20. (a) Except as provided in section 16 of this chapter, a student may not be expelled for a longer period than the remainder of the school year in which the expulsion took effect if the misconduct occurs during the first semester. If a student is expelled during the second semester, the expulsion remains in effect for summer school and may remain in effect for the first semester of the following school year, unless otherwise modified or terminated by order of the governing body. The appropriate authorities may require that a student who is at least sixteen (16) years of age and who wishes to reenroll after an expulsion or an exclusion attend an alternative program.
(b) An expulsion that takes effect more than three (3) weeks before the beginning of the second semester of a school year must be reviewed before the beginning of the second semester. The review:
(1) shall be conducted by the superintendent or an individual designated under section 19(a) of this chapter after notice of the review has been given to the student and the student's parent;
(2) is limited to newly discovered evidence or evidence of changes in the student's circumstances occurring since the original meeting; and
(3) may lead to a recommendation by the person conducting the review that the student be reinstated for the second semester.
(c) An expulsion that will remain in effect during the first semester of the following school year must be reviewed before the beginning of the school year. The review:
(1) shall be conducted by the superintendent or an individual designated under section 19(a) of this chapter after notice of the review has been given to the student and the student's parent;
(2) is limited to newly discovered evidence or evidence of changes in the student's circumstances occurring since the original meeting; and
(3) may lead to a recommendation by the individual conducting the review that the student be reinstated for the upcoming school year.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-21
Scope of judicial review
Sec. 21. Judicial review of a governing body's action under this chapter by the circuit or superior court of the county in which a

student who is the subject of the governing body's action resides is limited to the issue of whether the governing body acted without following the procedure required under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-22
Effectiveness of statute during judicial review
Sec. 22. An expulsion that has been upheld by a governing body continues in effect during judicial review under section 21 of this chapter unless:
(1) the court grants a temporary restraining order under the Indiana Rules of Civil Procedure; and
(2) the school corporation was given the opportunity to appear at the hearing regarding the temporary restraining order.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-23
Suspension pending expulsion decision
Sec. 23. The superintendent or the person designated by the superintendent under section 19(a) of this chapter may continue suspension of a student for more than the ten (10) school day period of the principal's suspension and until the time of the expulsion decision under section 19 of this chapter if the superintendent or the designated person determines that the student's continued suspension will prevent or substantially reduce the risk of:
(1) interference with an educational function or school purposes; or
(2) a physical injury to the student, other students, school employees, or visitors to the school.
However, a student may not be suspended from school pending a meeting on a student's proposed expulsion if the expulsion is ordered under section 17 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-24
Requirements for reenrollment after expulsion
Sec. 24. (a) This section applies to a student who:
(1) is at least sixteen (16) years of age; and
(2) wishes to reenroll after an expulsion.
(b) A principal may require a student to attend one (1) or more of the following:
(1) An alternative school or alternative educational program.
(2) Evening classes.
(3) Classes established for students who are at least sixteen (16) years of age.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-25
Additional disciplinary actions authorized
Sec. 25. (a) This section applies to an individual who:         (1) is a member of the administrative staff, a teacher, or other school staff member; and
(2) has students under the individual's charge.
(b) An individual may take disciplinary action in addition to suspension and expulsion that is necessary to ensure a safe, orderly, and effective educational environment. Disciplinary action under this section may include the following:
(1) Counseling with a student or group of students.
(2) Conferences with a parent or group of parents.
(3) Assigning additional work.
(4) Rearranging class schedules.
(5) Requiring a student to remain in school after regular school hours:
(A) to do additional school work; or
(B) for counseling.
(6) Restricting extracurricular activities.
(7) Removal of a student by a teacher from that teacher's class for a period not to exceed:
(A) five (5) class periods for middle, junior high, or high school students; or
(B) one (1) school day for elementary school students;
if the student is assigned regular or additional school work to complete in another school setting.
(8) Assignment by the principal of:
(A) a special course of study;
(B) an alternative educational program; or
(C) an alternative school.
(9) Assignment by the principal of the school where the recipient of the disciplinary action is enrolled of not more than one hundred twenty (120) hours of service with a nonprofit organization operating in or near the community where the school is located or where the student resides. The following apply to service assigned under this subdivision:
(A) A principal may not assign a student under this subdivision unless the student's parent approves:
(i) the nonprofit organization where the student is assigned; and
(ii) the plan described in clause (B)(i).
A student's parent may request or suggest that the principal assign the student under this subdivision.
(B) The principal shall make arrangements for the student's service with the nonprofit organization. Arrangements must include the following:
(i) A plan for the service that the student is expected to perform.
(ii) A description of the obligations of the nonprofit organization to the student, the student's parents, and the school corporation where the student is enrolled.
(iii) Monitoring of the student's performance of service by the principal or the principal's designee.                 (iv) Periodic reports from the nonprofit organization to the principal and the student's parent or guardian of the student's performance of the service.
(C) The nonprofit organization must obtain liability insurance in the amount and of the type specified by the school corporation where the student is enrolled that is sufficient to cover liabilities that may be incurred by a student who performs service under this subdivision.
(D) Assignment of service under this subdivision suspends the implementation of a student's suspension or expulsion. A student's completion of service assigned under this subdivision to the satisfaction of the principal and the nonprofit organization terminates the student's suspension or expulsion.
(10) Removal of a student from school sponsored transportation.
(11) Referral to the juvenile court having jurisdiction over the student.
(c) As used in this subsection, "physical assault" means the knowing or intentional touching of another person in a rude, insolent, or angry manner. When a student physically assaults a person having authority over the student, the principal of the school where the student is enrolled shall refer the student to the juvenile court having jurisdiction over the student. However, a student with disabilities (as defined in IC 20-35-7-7) who physically assaults a person having authority over the student is subject to procedural safeguards under 20 U.S.C. 1415.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-26
Rules requiring participation in disciplinary action by person caring for dependent student
Sec. 26. (a) The governing body of a school corporation may adopt rules that require a person having care of a dependent student to participate in an action taken under this chapter in connection with a student's behavior. The rules must include the following:
(1) Procedures for giving actual notice to the person having care of the dependent student.
(2) A description of the steps that the person must take to participate in the school corporation's action.
(3) A description of the additional actions in connection with the student's behavior that are justified in part or in full if the person does not participate in the school corporation's action.
(b) A dependent student is a child in need of services under IC 31-34-1-7 if, before the student child becomes eighteen (18) years of age:
(1) the student's parent fails to participate in a disciplinary proceeding in connection with the student's improper behavior, as provided for by this section, if the behavior of the student has been repeatedly disruptive in the school; and         (2) the student needs care, treatment, or rehabilitation that the child:
(A) is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-27
Supplemental procedures authorized
Sec. 27. The governing body of a school corporation may by rule:
(1) amplify;
(2) supplement; or
(3) extend;
the procedures provided in this chapter in any manner that is consistent with this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-28
Waiver of rights
Sec. 28. Any rights granted to a student or a student's parent by this chapter may be waived only by a written instrument signed by both the student and the student's parent. The waiver is valid if made:
(1) voluntarily; and
(2) with the knowledge of the:
(A) procedures available under this chapter; and
(B) consequences of the waiver.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-29
Special schools
Sec. 29. (a) As used in this section, "special school" includes the following:
(1) A vocational school.
(2) A special education school or program.
(3) An alternative school or program.
(b) To the extent possible, this chapter applies to a special school.
(c) The governing body of a special school may make necessary modifications to the responsibilities of school personnel under this chapter to accommodate the administrative structure of a special school.
(d) In addition to a disciplinary action imposed by a special school, the principal of the school where a student is enrolled may without additional procedures adopt a disciplinary action or decision of a special school as a disciplinary action of the school corporation.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-30
Enrollment in another school corporation or charter school during period of expulsion or proposed expulsion
Sec. 30. (a) This section applies to the following:         (1) A student who:
(A) is expelled from a school corporation or charter school under this chapter; or
(B) withdraws from a school corporation or charter school to avoid expulsion.
(2) A student who:
(A) is required to separate for disciplinary reasons from a nonpublic school or a school in a state other than Indiana by the administrative authority of the school; or
(B) withdraws from a nonpublic school or a school in a state other than Indiana in order to avoid being required to separate from the school for disciplinary reasons by the administrative authority of the school.
(b) The student referred to in subsection (a) may enroll in another school corporation or charter school during the period of the actual or proposed expulsion or separation if:
(1) the student's parent informs the school corporation in which the student seeks to enroll and also:
(A) in the case of a student withdrawing from a charter school that is not a conversion charter school to avoid expulsion, the conversion charter school; or
(B) in the case of a student withdrawing from a conversion charter school to avoid expulsion:
(i) the conversion charter school; and
(ii) the school corporation that sponsored the conversion charter school;
of the student's expulsion, separation, or withdrawal to avoid expulsion or separation;
(2) the school corporation (and, in the case of a student withdrawal described in subdivision (1)(A) or (1)(B), the charter school) consents to the student's enrollment; and
(3) the student agrees to the terms and conditions of enrollment established by the school corporation (or, in the case of a student withdrawal described in subdivision (1)(A) or (1)(B), the charter school or conversion charter school).
(c) If:
(1) a student's parent fails to inform the school corporation of the expulsion or separation or withdrawal to avoid expulsion or separation; or
(2) a student fails to follow the terms and conditions of enrollment under subsection (b)(3);
the school corporation or charter school may withdraw consent and prohibit the student's enrollment during the period of the actual or proposed expulsion or separation.
(d) Before a consent is withdrawn under subsection (c) the student must have an opportunity for an informal meeting before the principal of the student's proposed school. At the informal meeting, the student is entitled to:
(1) a written or an oral statement of the reasons for the withdrawal of the consent;         (2) a summary of the evidence against the student; and
(3) an opportunity to explain the student's conduct.
(e) This section does not apply to a student who is expelled under section 17 of this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-31
Effect of suspension or expulsion on compulsory attendance laws
Sec. 31. If a student is suspended or expelled from school or from any educational function under this chapter, the student's absence from school because of the suspension or expulsion is not a violation of:
(1) IC 20-33-2; or
(2) any other statute relating to compulsory school attendance.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-32
Locker searches
Sec. 32. (a) A school corporation must provide each:
(1) student; and
(2) student's parent;
a copy of the rules of the governing body on searches of students' lockers and locker contents.
(b) A student who uses a locker that is the property of a school corporation is presumed to have no expectation of privacy in:
(1) that locker; or
(2) the locker's contents.
(c) In accordance with the rules of the governing body, a principal may search:
(1) a student's locker; and
(2) the locker's contents;
at any time.
(d) A law enforcement agency having jurisdiction over the geographic area having a school facility containing a student's locker may:
(1) at the request of the school principal; and
(2) in accordance with rules of the governing body of the school corporation;
assist a school administrator in searching a student's locker and the locker's contents.
As added by P.L.1-2005, SEC.17.

IC 20-33-8-33
Duty to submit information to bureau of motor vehicles
Sec. 33. Before February 1 and before October 1 of each year, except when a hearing has been requested to determine financial hardship under IC 9-24-2-1(a)(4), a principal shall submit to the bureau of motor vehicles the pertinent information concerning an individual's ineligibility under IC 9-24-2-1 to be issued a driver's license or learner's permit, or concerning the invalidation of a license

or permit under IC 9-24-2-4.
As added by P.L.1-2005, SEC.17. Amended by P.L.231-2005, SEC.44.

IC 20-33-8-34
Disciplinary action for children with disabilities
Sec. 34. (a) Notwithstanding any other law, a suspension, an expulsion, or another disciplinary action against a student who is a child with a disability (as defined in IC 20-35-1-2) is subject to the:
(1) procedural requirements of 20 U.S.C. 1415; and
(2) rules adopted by the state board.
(b) The division of special education shall propose rules under IC 20-35-2-1(b)(5) to the state board for adoption under IC 4-22-2 governing suspensions, expulsions, and other disciplinary action for a student who is a child with a disability (as defined in IC 20-35-1-2).
As added by P.L.1-2005, SEC.17.



CHAPTER 8.5. COURT ASSISTED RESOLUTION OF SUSPENSION AND EXPULSION CASES

IC 20-33-8.5-1
Applicability
Sec. 1. This chapter does not apply to a nonpublic school.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-2
Agreement between superintendent and court having juvenile jurisdiction
Sec. 2. A superintendent and a court having juvenile jurisdiction in the county may enter into a voluntary agreement (referred to as the "agreement" in this chapter) for court assisted resolution of school suspension and expulsion cases. The agreement may require the court to supervise or provide for the supervision of an expelled or suspended student who has been referred to the court by the school corporation in accordance with the terms of the agreement.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-3
Agreement; court's responsibilities
Sec. 3. The agreement may require that a court do one (1) or more of the following:
(1) Establish a flexible program for the supervision of a student who has been suspended or expelled.
(2) Supervise a student who has been suspended or expelled.
(3) Require a student who has been suspended or expelled to participate in a school program (including an alternative educational program) for the supervision of a student who has been suspended or expelled.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-4
Agreement; school corporation's responsibilities
Sec. 4. (a) The agreement may require that a school corporation do one (1) or more of the following:
(1) Define the violation for which a student who has been suspended or expelled shall be referred to the court.
(2) Refer a student who has been suspended or expelled for a violation described in subdivision (1) to the court.
(3) Establish a school program (including an alternative educational program) for the supervision of a student who has been suspended or expelled.
(b) If a school corporation enters into an agreement, the discipline rules adopted by the school corporation under IC 20-33-8-12 must specify the violations for which a student may be referred to the court under the agreement.
As added by P.L.242-2005, SEC.23.
IC 20-33-8.5-5
Agreement; payment of expenses
Sec. 5. The agreement must provide how the expenses of supervising a student who has been suspended or expelled are funded. A school corporation may not be required to expend more than the target revenue per ADM (as defined in IC 20-43-1-26) for each student referred under the agreement.
As added by P.L.242-2005, SEC.23. Amended by P.L.2-2006, SEC.156.

IC 20-33-8.5-6
Informal hearing before court
Sec. 6. A student shall be given an informal hearing before the court, in a setting agreed upon by the court and the school system, as soon as practicable following the student's referral to the court, after notice of the hearing has been provided to the student's parent.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-7
Hearing not a determination of whether student is child in need of services
Sec. 7. A hearing under this chapter is not a hearing to determine whether a student who has been suspended or expelled is a child in need of services. However, if a court determines that a student who has been suspended or expelled may:
(1) be a child in need of services (as described in IC 31-34-1); or
(2) have committed a delinquent act (as described in IC 31-37);
the court may notify the office of family and children or the prosecuting attorney.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-8
Presence of parent or guardian at hearing
Sec. 8. A parent or guardian has the right to be present and may be required to be present during the student's appearance.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-9
Appearance of student not to be used in subsequent court proceedings
Sec. 9. A student's appearance in court under this chapter shall not be used against the child or the child's parents or guardians in any subsequent court proceeding, including but not limited to any delinquency or child in need of services matter under IC 31.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-10
Expungement of court record
Sec. 10. All records of the student's court appearance shall be

expunged upon the student's completion of the out-of-school suspension or expulsion program.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-11
Student with disability; procedural requirements
Sec. 11. Notwithstanding the terms of the agreement, a suspension, an expulsion, or a referral of a student who is a child with a disability (as defined in IC 20-1-6-1) is subject to the:
(1) procedural requirements of 20 U.S.C. 1415; and
(2) rules adopted by the Indiana state board of education.
As added by P.L.242-2005, SEC.23.

IC 20-33-8.5-12
Child not deprived of due process rights
Sec. 12. This chapter does not deprive a child of any due process rights to which the child may be entitled.
As added by P.L.242-2005, SEC.23.



CHAPTER 9. REPORTING REQUIREMENTS

IC 20-33-9-1
Application of chapter
Sec. 1. Sections 5 through 9 of this chapter apply to the following:
(1) A violation under IC 7.1-5-7 (concerning minors and alcoholic beverages).
(2) A violation under IC 35-48-4 (offenses related to controlled substances).
As added by P.L.1-2005, SEC.17.

IC 20-33-9-1.3
"Battery"
Sec. 1.3. As used in this chapter, "battery" refers to battery under IC 35-42-2-1.
As added by P.L.72-2006, SEC.2.

IC 20-33-9-1.5
"Harassment"
Sec. 1.5. As used in this chapter, "harassment" refers to harassment under IC 35-45-2-2.
As added by P.L.72-2006, SEC.3.

IC 20-33-9-2
"Intimidation"
Sec. 2. As used in this chapter, "intimidation" refers to intimidation under IC 35-45-2-1.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-3
"Member of the administrative staff"
Sec. 3. As used in this chapter, "member of the administrative staff" or comparable language means a school corporation employee who:
(1) is certificated under the statutes relating to the licensing of teachers; and
(2) has supervisory authority.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-4
"Threat"
Sec. 4. As used in this chapter, "threat" has the meaning set forth in IC 35-45-2-1.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-5
Controlled substance violations; reports by school employees
Sec. 5. If a person other than a member of the administrative staff who is an employee of a school corporation has personally observed:         (1) a violation described in section 1 of this chapter; or
(2) a delinquent act that would be a violation under section 1 of this chapter if the violator were an adult;
in, on, or within one thousand (1,000) feet of the school property of the school corporation employing the person, the person shall immediately report the violation in writing to a member of the administrative staff of the school corporation employing the person.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-6
Controlled substance violations; reports by members of administrative staffs
Sec. 6. A member of the administrative staff who, based on personal knowledge or on the report of another employee of the school corporation, believes that a person has committed a violation described in section 1 of this chapter or a delinquent act that would be a violation described in section 1 of this chapter if the violator were an adult in, on, or within one thousand (1,000) feet of the school property of the school corporation employing the member, shall immediately report:
(1) a general description of the violation;
(2) the name or a general description of each violator known to the member;
(3) the date, time, and and place of the violation;
(4) the name or a general description of each person who the member knows witnessed any part of the violation; and
(5) a general description and the location of any property that the member knows was involved in the violation;
in writing to a law enforcement officer.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-7
Privileged or confidential information
Sec. 7. A report is not required under sections 5 through 6 of this chapter if:
(1) a federal statute or regulation;
(2) IC 20-28-10-17, IC 25-33-1-17, IC 34-46-3-1, or another state statute; or
(3) a rule adopted by a state agency;
imposes a duty on the employee of the school corporation or member of the administrative staff not to disclose privileged or confidential information that otherwise would have been the basis of a report.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-8
Immunity from civil liability; presumption of good faith
Sec. 8. (a) A person, other than a person who has committed a violation under section 1 of this chapter or a delinquent act that would be a violation under section 1 of this chapter if the violator were an adult, who:         (1) makes a report under this chapter in good faith;
(2) participates in good faith in a judicial proceeding resulting from a report under this chapter;
(3) employs a person described in subdivision (1) or (2); or
(4) supervises a person described in subdivision (1) or (2);
is not liable for civil damages or penalties that might otherwise be imposed because of the conduct described in subdivisions (1) through (4).
(b) A person described in subsection (a)(1) or (a)(2) is presumed to act in good faith.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-9
Programs to implement chapter
Sec. 9. The law enforcement agencies and the school corporations in each county shall develop and administer a program to efficiently implement this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-10
Duty to report threat
Sec. 10. In addition to any other duty to report arising under this article, an individual who has reason to believe that a school employee:
(1) has received a threat;
(2) is the victim of intimidation;
(3) is the victim of battery; or
(4) is the victim of harassment;
shall report that information as required by this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.4.

IC 20-33-9-11
Procedure to make report
Sec. 11. (a) If an individual who is required to make a report under this chapter is a member of the staff of a school, the individual shall make the report by immediately notifying the principal of the school that a school employee may have received a threat or may be the victim of intimidation, battery, or harassment.
(b) An individual who receives a report under subsection (a) shall immediately make a report or cause a report to be made under section 13 of this chapter.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.5.

IC 20-33-9-12
Relief of obligation to report
Sec. 12. This chapter does not relieve an individual of the obligation to report a threat, intimidation, a battery, or harassment on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.6.
IC 20-33-9-13
Oral report to local law enforcement agency
Sec. 13. An individual who has a duty under sections 10 through 12 of this chapter to report that a school employee may have received a threat or may be the victim of intimidation, battery, or harassment shall immediately make an oral report to the local law enforcement agency.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.7.

IC 20-33-9-14
Immunity from liability
Sec. 14. Except as provided in section 15 of this chapter, an individual, other than a person accused of making a threat against a school employee, intimidating a school employee, committing a battery against a school employee, or harassing a school employee, who:
(1) makes, or causes to be made, a report under this chapter; or
(2) participates in any judicial proceeding or other proceeding:
(A) resulting from a report under this chapter; or
(B) relating to the subject matter of the report;
is immune from any civil or criminal liability that might otherwise be imposed because of such actions.
As added by P.L.1-2005, SEC.17. Amended by P.L.72-2006, SEC.8.

IC 20-33-9-15
Liability
Sec. 15. An individual who has acted maliciously or in bad faith is not immune from civil or criminal liability under this chapter.
As added by P.L.1-2005, SEC.17.

IC 20-33-9-16
Good faith
Sec. 16. An individual making a report under sections 10 through 14 of this chapter or assisting in any requirement of sections 10 through 14 of this chapter is presumed to have acted in good faith.
As added by P.L.1-2005, SEC.17.



CHAPTER 10. ACCESS TO HIGH SCHOOL STUDENT INFORMATION BY MILITARY ORGANIZATIONS

IC 20-33-10-1
Applicability of chapter
Sec. 1. This chapter applies only to public high schools.
As added by P.L.1-2005, SEC.17.

IC 20-33-10-2
"Armed forces of the United States"
Sec. 2. As used in this chapter, "armed forces of the United States" means:
(1) the United States Air Force;
(2) the United States Army;
(3) the United States Coast Guard;
(4) the United States Marine Corps;
(5) the United States Navy; and
(6) any reserve components of the military forces listed in subdivisions (1) through (5).
As added by P.L.1-2005, SEC.17.

IC 20-33-10-3
"Student directory information"
Sec. 3. As used in this chapter, "student directory information" means the student's:
(1) name;
(2) address; and
(3) telephone number, if the telephone number is a listed or published telephone number.
As added by P.L.1-2005, SEC.17.

IC 20-33-10-4
Access to student information by military recruiters; exclusions; fee
Sec. 4. (a) Except as provided in subsection (b), a high school shall provide access to the high school campus and the high school's student directory information to official recruiting representatives of:
(1) the armed forces of the United States;
(2) the Indiana Air National Guard;
(3) the Indiana Army National Guard; and
(4) the service academies of the armed forces of the United States;
for purposes of informing students of educational and career opportunities available in the armed forces of the United States, the Indiana Air National Guard, the Indiana Army National Guard, and the service academies of the armed forces of the United States.
(b) If:
(1) a high school student; or
(2) the parent of a high school student; submits a signed, written request to a high school at the end of the student's sophomore year that indicates the student or the parent of the student does not want the student's directory information to be provided to official recruiting representatives under subsection (a), the high school may not provide access to the student's directory information to an official recruiting representative. A high school shall notify students and the parents, guardians, or custodians of students of the provisions of this subsection.
(c) A high school may require an official recruiting representative to pay a fee:
(1) for copying and mailing the high school's student directory information described under subsection (a); and
(2) in an amount that is not more than the actual costs incurred by the high school.
As added by P.L.1-2005, SEC.17.

IC 20-33-10-5
Restrictions on use of information
Sec. 5. Information received by an official recruiting representative under section 4 of this chapter:
(1) may be used only to provide information to students concerning educational and career opportunities available in:
(A) the armed forces of the United States;
(B) the Indiana Air National Guard;
(C) the Indiana Army National Guard; and
(D) the service academies of the armed forces of the United States; and
(2) may not be released to a person who is not involved in recruiting high school students for:
(A) the armed forces of the United States;
(B) the Indiana Air National Guard;
(C) the Indiana Army National Guard; and
(D) the service academies of the armed forces of the United States.
As added by P.L.1-2005, SEC.17.






ARTICLE 34. STUDENT HEALTH AND SAFETY MEASURES

CHAPTER 1. ACQUIRED IMMUNE DEFICIENCY SYNDROME ADVISORY COUNCIL

IC 20-34-1-1
"AIDS"
Sec. 1. As used in this chapter, "AIDS" means the communicable disease known as acquired immune deficiency syndrome.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-2
"Council"
Sec. 2. As used in this chapter, "council" refers to an AIDS advisory council established under this chapter.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-3
Establishing council
Sec. 3. (a) The governing body of each school corporation shall establish a council.
(b) Subsection (a) does not apply to a school corporation that has:
(1) established an advisory committee composed of parents, students, teachers, administrators, and representatives of the state department of health; and
(2) met and identified educational materials and resources reflecting community standards on AIDS before February 15, 1988.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-4
Membership; number; appointment
Sec. 4. The council consists of thirteen (13) members. The governing body shall appoint all the members of the council.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-5
Qualification of trained council member
Sec. 5. One (1) member of the council must be:
(1) a representative of the local board of health or state department of health; and
(2) trained in the area of dangerous communicable diseases, including AIDS.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-6
Remaining membership      Sec. 6. The remaining members must include the following individuals:
(1) Two (2) students.
(2) Two (2) teachers.
(3) Two (2) parents of children who attend public schools governed by the governing body.
(4) Two (2) representatives of school administrators.
(5) Two (2) representatives of the health care professions, one (1) of whom must be a physician licensed under IC 25-22.5.
(6) Two (2) citizens who reside in the community served by the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-7
Term
Sec. 7. The term of a council member is two (2) years, beginning upon appointment. If a successor is not appointed at the end of the term, the term continues until a successor is appointed.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-8
Election of officers
Sec. 8. The council shall, at its first meeting of each year, elect a chairperson, vice chairperson, and secretary.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-9
Terms of officers
Sec. 9. The term of an officer elected under section 8 of this chapter:
(1) begins upon election; and
(2) ends upon the election of a successor.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-10
Staff
Sec. 10. The governing body shall furnish the council with the necessary staff to conduct the council's business.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-11
Instruction of members
Sec. 11. At the first meeting of each year, a representative of the local board of health or state department of health, or an individual approved by the state department of health, shall instruct the members of the council on the source, transmission, and prevention of AIDS.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-12 Public meeting; attitudes and values
Sec. 12. At the second meeting of each year, the council shall hold a public meeting and solicit testimony from members of the community concerning community attitudes and values on matters that affect the instruction on AIDS that is presented within the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-13
Educational materials and resources
Sec. 13. The council shall do the following:
(1) Identify and study educational materials and resources on AIDS that are available for use in the schools within the school corporation.
(2) Determine which educational materials and resources are based on sound medical principles and reflect the attitude of the community.
(3) Recommend to the school corporation educational materials and resources on AIDS that reflect the standards of the community.
As added by P.L.1-2005, SEC.18.

IC 20-34-1-14
Governing body's duty to consider recommendations
Sec. 14. The governing body shall consider the recommendations of the council.
As added by P.L.1-2005, SEC.18.



CHAPTER 2. DRUG-FREE SCHOOLS COMMITTEE

IC 20-34-2-1
"Committee"
Sec. 1. As used in this chapter, "committee" refers to a drug-free schools committee.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-2
Establishing committee
Sec. 2. To facilitate the establishment of drug-free schools in Indiana, the governing body of each school corporation shall establish a drug-free schools committee for each school in the school corporation.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-3
Membership
Sec. 3. Each committee must consist of not more than fifteen (15) members who represent the following from the school corporation:
(1) School personnel.
(2) Parents of students.
(3) Representatives of the community.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-4
Appointments
Sec. 4. Appointments to the committee must be made in compliance with contractual provisions, discussion procedures, or past practice.
As added by P.L.1-2005, SEC.18.

IC 20-34-2-5
Duties
Sec. 5. Each committee shall do the following:
(1) Develop a drug-free school plan that:
(A) requires each school to collect and report drug related activities in the school, including suspensions, expulsions, exclusions, police actions, or any other type of drug related behavior; and
(B) addresses ways to eliminate illegal drugs and drug related behavior in schools.
(2) Oversee the implementation of the school plan.
(3) Oversee the implementation of the curriculum under IC 20-30-5-11.
As added by P.L.1-2005, SEC.18.



CHAPTER 3. HEALTH AND SAFETY MEASURES

IC 20-34-3-1
Rules
Sec. 1. (a) When the power to make rules for the administration of a section of this chapter or IC 20-34-4 is not specifically granted to a particular board or agency, the state department of health and the state board shall jointly adopt rules.
(b) A rule adopted under this chapter or IC 20-34-4 must comply with IC 4-22-2. However, the state department of health may prescribe forms for any reports required under this chapter or IC 20-34-4 without formal procedures.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-2
Religious objections
Sec. 2. (a) Except as otherwise provided, a student may not be required to undergo any testing, examination, immunization, or treatment required under this chapter or IC 20-34-4 when the child's parent objects on religious grounds. A religious objection does not exempt a child from any testing, examination, immunization, or treatment required under this chapter or IC 20-34-4 unless the objection is:
(1) made in writing;
(2) signed by the child's parent; and
(3) delivered to the child's teacher or to the individual who might order a test, an exam, an immunization, or a treatment absent the objection.
(b) A teacher may not be compelled to undergo any testing, examination, or treatment under this chapter or IC 20-34-4 if the teacher objects on religious grounds. A religious objection does not exempt an objecting individual from any testing, examination, or treatment required under this chapter or IC 20-34-4 unless the objection is:
(1) made in writing;
(2) signed by the objecting individual; and
(3) delivered to the principal of the school in which the objecting individual teaches.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-3
Exception for student's health
Sec. 3. If a physician certifies that a particular immunization required by this chapter or IC 20-34-4 is or may be detrimental to a student's health, the requirements of this chapter or IC 20-34-4 for that particular immunization is inapplicable for the student until the immunization is found no longer detrimental to the student's health.
As added by P.L.1-2005, SEC.18.
IC 20-34-3-4
Medical inspection of student
Sec. 4. The governing body of a school corporation may provide for the inspection of students by a school physician to determine whether any child suffers from disease, disability, decayed teeth, or other defects that may reduce the student's efficiency or prevent the student from receiving the full benefit of the student's school work.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-5
Exemption from examination
Sec. 5. If the parent of a student furnishes a certificate of examination from an Indiana physician at the beginning of a school year, the student is exempt from any examination the governing body requires under section 4 of this chapter. The certificate of examination must state that the physician has examined the student and reported the results of the examination to the parent. The governing body may require a parent to periodically furnish additional certificates.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-6
School physicians and nurses
Sec. 6. (a) The governing body of a school corporation may appoint one (1) or more school physicians and one (1) or more nurses who are registered to practice nursing in Indiana.
(b) A nurse appointed under this section is responsible for emergency nursing care of students when an illness or accident occurs during school hours or on or near school property.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-7
Joint employment of physicians, health coordinators, or nurses
Sec. 7. (a) Two (2) or more school corporations may jointly employ one (1) physician, one (1) health coordinator, and one (1) or more nurses. School corporations may also employ the personnel jointly with a civil city or town.
(b) Arrangements under this section must be on terms agreeable to all school corporations involved.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-8
School physician duties
Sec. 8. A school physician shall promptly examine each student who is referred to the physician. The physician shall examine teachers and janitors and inspect school buildings to the extent required, in the physician's opinion, to protect the health of students and teachers.
As added by P.L.1-2005, SEC.18.
IC 20-34-3-9
Students found to be ill; medical care; readmission; appeals
Sec. 9. (a) If a student is ill, has a communicable disease, or is infested with parasites, the school principal may send the student home with a note to the student's parent. The note must describe the nature of the illness or infestation and, if appropriate, recommend that the family physician be consulted.
(b) If the parent of a student who is sent home under this section is financially unable to provide the necessary medical care, the medical care shall be provided by a public health facility. If a public health facility is not available, the township trustee or an appropriate governmental agency shall provide the necessary care.
(c) A student who is sent home under this section may be readmitted to the school:
(1) when it is apparent to school officials that the student is no longer ill, no longer has a communicable disease, or is no longer infested with parasites;
(2) upon certification of a physician that the student is no longer ill, no longer has a communicable disease, or is no longer infested with parasites;
(3) upon certification of a physician that the student has a communicable disease, but the disease is not transmissible through normal school contacts; or
(4) upon certification of a Christian Science practitioner, who is listed in The Christian Science Journal, that based on the practitioner's observation the student apparently is no longer ill, no longer has a communicable disease, or is no longer infested with parasites.
If school personnel disagree with the certifying physician or Christian Science practitioner as to whether the student should be readmitted to school, the local health officer shall determine whether the student may be readmitted to school.
(d) An individual who objects to the determination made by the local health officer under this section may appeal to the commissioner of the state department of health, who is the ultimate authority. IC 4-21.5 applies to appeals under this subsection.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-10
Sickle cell anemia tests
Sec. 10. (a) A sickle cell anemia test shall be administered to each student when the examining physician or school nurse determines that the test is necessary. The physician shall state on the examination form whether the test was given and, if it was, the result. All positive results shall be filed with the examining physician and the state department of health.
(b) The state department of health and the state board shall adopt joint rules concerning sickle cell anemia testing equipment, qualifications for sickle cell anemia testing personnel, and sickle cell anemia testing procedures.     (c) Records of all tests administered under this section shall be made and continuously maintained by the state department of health to provide information useful in protecting, promoting, and maintaining the health of students.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-11
Lead poisoning tests
Sec. 11. (a) The governing body of a school corporation may require students to be tested for lead poisoning.
(b) If a student's parent states in writing that the parent is financially unable to pay for a test under this section, the student shall be referred to the free clinic or public health facility in the area that provides services for indigents.
(c) The state department of health and the state board shall adopt joint rules concerning lead poisoning testing under this section.
(d) Records of all tests administered under this section shall be made and continuously maintained by the state department of health to provide information useful in protecting, promoting, and maintaining the health of students.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-12
Vision tests
Sec. 12. (a) For purposes of this section, "modified clinical technique" means a battery of vision tests that includes:
(1) a visual acuity test to determine an individual's ability to see at various distances;
(2) a refractive error test to determine the focusing power of the eye;
(3) an ocular health test to determine any external or internal abnormalities of the eye; and
(4) a binocular coordination test to determine if the eyes are working together properly.
(b) The governing body of each school corporation shall conduct:
(1) an annual vision test, using the modified clinical technique, of each student upon the student's enrollment in either kindergarten or grade 1; and
(2) an annual screening test of the visual acuity of each student enrolled in or transferred to grade 3 and grade 8 and of all other students suspected of having a visual defect.
(c) Records of all tests shall be made and continuously maintained by the school corporation to provide information useful in protecting, promoting, and maintaining the health of students. The state department of health and the state board shall adopt joint rules concerning vision testing equipment, qualifications of vision testing personnel, visual screening procedures, and criteria for failure and referral in the screening tests based on accepted medical practice and standards.
As added by P.L.1-2005, SEC.18.
IC 20-34-3-13
School corporation waiver of vision tests
Sec. 13. (a) If a school corporation is unable to comply with section 12(b)(1) of this chapter, the governing body may, before November 1 of a school year, request from the state superintendent a waiver of the requirements of section 12(b)(1) of this chapter.
(b) The waiver request under subsection (a) must:
(1) be in writing;
(2) include the reason or reasons that necessitated the waiver request; and
(3) indicate the extent to which the governing body attempted to comply with the requirements under section 12(b)(1) of this chapter.
(c) The state superintendent shall take action on the waiver request not later than thirty (30) days after receiving the waiver request.
(d) The state superintendent may:
(1) approve the waiver request;
(2) deny the waiver request; or
(3) provide whatever relief that may be available to enable the school corporation to comply with the requirements under section 12(b)(1)of this chapter.
(e) If the state superintendent approves the waiver request, the governing body shall conduct an annual screening test of the visual acuity of each student upon the student's enrollment in or transfer to grade 1.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-14
Hearing tests
Sec. 14. (a) The governing body of each school corporation shall annually conduct an audiometer test or a similar test to determine the hearing efficiency of the following students:
(1) Students in grade 1, grade 4, grade 7, and grade 10.
(2) A student who has transferred into the school corporation.
(3) A student who is suspected of having hearing defects.
(b) A governing body may appoint the technicians and assistants necessary to perform the testing required under this section.
(c) Records of all tests shall be made and continuously maintained by the school corporation to provide information that may assist in diagnosing and treating any student's auditory abnormality. However, diagnosis and treatment shall be performed only on recommendation of an Indiana physician who has examined the student.
(d) The governing body may adopt rules for the administration of this section.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-15
Remedial measures for hearing impaired students
Sec. 15. (a) Whenever the test required under section 14 of this

chapter discloses that the hearing of a student is impaired and the student cannot be taught advantageously in regular classes, the governing body of the school corporation shall provide appropriate remedial measures and correctional devices. The governing body shall advise the student's parent of the proper medical care, attention, and treatment needed. The governing body shall provide approved mechanical auditory devices and prescribe courses in lip reading by qualified, competent, and approved instructors. The state superintendent and the director of the rehabilitation services bureau of the division of disability and rehabilitative services shall:
(1) cooperate with school corporations to provide assistance under this section; and
(2) provide advice and information to assist school corporations in complying with this section.
The governing body may adopt rules for the administration of this section.
(b) Each school corporation may receive and accept bequests and donations for immediate use or as trusts or endowments to assist in meeting costs and expenses incurred in complying with this section. When funds for the full payment of the expenses are not otherwise available in a school corporation, an unexpended balance in the state treasury that is available for the use of local schools and is otherwise unappropriated may be loaned to the school corporation for that purpose by the governor. A loan made by the governor under this section shall be repaid to the fund in the state treasury from which the loan came not more than two (2) years after the date it was advanced. Loans under this section shall be repaid through the levying of taxes in the borrowing school corporation.
As added by P.L.1-2005, SEC.18. Amended by P.L.141-2006, SEC.95.

IC 20-34-3-16
Postural defects tests
Sec. 16. A test to determine postural defects shall be administered to each public school student in grade 5, grade 7, and grade 9. The state department of health may recommend procedures and guidelines for the administration of this section.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-17
AIDS information; contents; consent to distribute
Sec. 17. (a) The state board shall provide information stressing the moral aspects of abstinence from sexual activity in any literature that it distributes to students and young adults concerning available methods for the prevention of acquired immune deficiency syndrome (AIDS). The literature must state that the best way to avoid AIDS is for young people to refrain from sexual activity until they are ready as adults to establish, in the context of marriage, a mutually faithful monogamous relationship.
(b) The state board may not distribute AIDS literature described

in subsection (a) to students without the consent of the governing body of the school corporation the students attend.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-18
Release of medication
Sec. 18. (a) This section does not apply to medication possessed by a student for self-administration under IC 20-33-8-13.
(b) Medication that is possessed by a school for administration during school hours or at school functions for a student may be released to:
(1) the student's parent; or
(2) an individual who is:
(A) at least eighteen (18) years of age; and
(B) designated in writing by the student's parent to receive the medication.
(c) A school corporation may send home medication that is possessed by a school for administration during school hours or at school functions with a student if the student's parent provides written permission for the student to receive the medication.
As added by P.L.1-2005, SEC.18. Amended by P.L.76-2005, SEC.4.

IC 20-34-3-19
Eye protection devices
Sec. 19. (a) Each public school student and teacher shall wear industrial quality eye protective devices at all times while participating in any of the following courses:
(1) Vocational or industrial arts shops or laboratories involving experience with:
(A) hot molten metals;
(B) milling, sawing, turning, shaping, cutting, or stamping of any solid material;
(C) heat treatment, tempering, or kiln firing of any metal or material;
(D) gas or electric arc welding;
(E) repair or servicing of any vehicle; or
(F) caustic or explosive materials.
(2) Chemical or combined chemical-physical laboratories involving caustic or explosive chemicals or hot liquids or solids.
(b) Eye protective devices are of industrial quality if the devices meet the standards of the American standard safety code for head, eye, and respiratory protection, Z2.1-1959, promulgated by the American Standards Association, Inc.
As added by P.L.1-2005, SEC.18.

IC 20-34-3-20
Fire drills
Sec. 20. (a) The governing body of a school corporation shall require each school in the governing body's jurisdiction to conduct

periodic fire drills during the school year in compliance with rules adopted under IC 4-22-2 by the state board.
(b) The governing body of a school corporation shall require each principal to file a certified statement that fire drills have been conducted as required under this section.
As added by P.L.1-2005, SEC.18.



CHAPTER 4. IMMUNIZATIONS

IC 20-34-4-1
Keeping immunization records; student transfer
Sec. 1. (a) Each school shall keep an immunization record of the school's students. The records must be kept uniformly throughout Indiana according to procedures prescribed by the state department of health.
(b) Whenever a student transfers to another school, the school from which the student is transferring may furnish, not later than twenty (20) days after the transfer, a copy of the student's immunization record to the school to which the student is transferring.
(c) Whenever a student enrolls in a postsecondary institution (as defined in IC 20-12-71-8), the school from which the student graduated may furnish a copy of the student's immunization record to the postsecondary institution. If the student is enrolled in a postsecondary institution while still attending a secondary level school, the secondary level school that the student is attending may furnish a copy of the student's immunization record to the postsecondary institution.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-2
Required immunizations
Sec. 2. (a) Every child residing in Indiana shall be immunized against:
(1) diphtheria;
(2) pertussis (whooping cough);
(3) tetanus;
(4) measles;
(5) rubella;
(6) poliomyelitis; and
(7) mumps.
(b) Every child residing in Indiana who enters kindergarten or grade 1 shall be immunized against hepatitis B and chicken pox.
(c) The state department of health may expand or otherwise modify the list of communicable diseases that require documentation of immunity as medical information becomes available that would warrant the expansion or modification in the interest of public health.
(d) The state department of health shall adopt rules under IC 4-22-2 specifying the:
(1) required immunizations;
(2) child's age for administering each vaccine;
(3) adequately immunizing doses; and
(4) method of documentation of proof of immunity.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-3 Notification to parents
Sec. 3. Each school shall notify each parent of a student who enrolls in the school of the requirement that the student must be immunized and that the immunization is required for the student's continued enrollment, attendance, or residence at the school unless:
(1) the parent or student provides the appropriate documentation of immunity;
(2) for chicken pox, the parent or student provides a written signed statement that the student has indicated a history of chicken pox; or
(3) IC 20-34-3-2 or IC 20-34-3-3 applies.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-4
Presenting student for immunization; documentation
Sec. 4. (a) The parent of any student who has not received the immunizations required under this chapter shall present the student to a physician and request the physician administer the immunizations. If the parent is unable to secure the immunizations, the local health department serving the area in which the student resides may provide the immunizations. Vaccines provided by the local health department shall be furnished by the local health board or the state department of health from available supplies.
(b) The physician who administers the required vaccines to a student shall give a certificate or other documentation of the immunizations to the individual who presented the student for immunization. This certificate or other documentation shall be presented on request to the local health department or the local health department's authorized representative.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-5
Statement of immunization history; waiver; rules
Sec. 5. (a) Each school shall require the parent of a student who has enrolled in the school to furnish not later than the first day of school a written statement of the student's immunization, accompanied by the physician's certificates or other documentation, unless a written statement of this nature is on file with the school.
(b) The statement must show, except for a student to whom IC 20-34-3-2 or IC 20-34-3-3 applies, that the student has been immunized as required under section 2 of this chapter. The statement must include the student's date of birth and the date of each immunization.
(c) A student may not be permitted to attend school beyond the first day of school without furnishing the written statement, unless:
(1) the school gives the parent of the student a waiver; or
(2) the local health department or a physician determines that the student's immunization schedule has been delayed due to extreme circumstances and that the required immunizations will not be completed before the first day of school. The waiver referred to in subdivision (1) may not be granted for a period that exceeds twenty (20) days. If subdivision (2) applies, the parent of the student shall furnish the written statement and a schedule, approved by a physician or the local health department, for the completion of the remainder of the immunizations.
(d) The state department of health may commence an action against a school under IC 4-21.5-3-6 or IC 4-21.5-4 for the issuance of an order of compliance for failure to enforce this section.
(e) Neither a religious objection under IC 20-34-3-2 nor an exception for the student's health under IC 20-34-3-3 relieves a parent from the reporting requirements under this section.
(f) The state department of health shall adopt rules under IC 4-22-2 to implement this section.
As added by P.L.1-2005, SEC.18.

IC 20-34-4-6
Reports of immunization to department of health; onsite review or examination
Sec. 6. (a) Not later than sixty (60) days after the enrollment of students for the first time and when additional immunizations are required by statute or rule, each school shall file a written report with the state department of health and the local health department having jurisdiction. The report must include the following:
(1) A statement of the number of students who have demonstrated immunity against diphtheria, pertussis (whooping cough), tetanus, measles, rubella, poliomyelitis, mumps, and hepatitis B.
(2) A statement of the number of students who have not demonstrated immunity against the illnesses listed in subdivision (1).
(3) A statement of the number of students who have been found positive for sickle cell anemia or lead poisoning.
(b) The state department of health and the local health department shall, for good cause shown that there exists a substantial threat to the health and safety of a student or the school community, be able to validate immunization reports by onsite reviews or examinations of nonidentifying immunization record data. This section does not independently authorize the state department of health, a local department of health, or an agent of the state department of health or local department of health to have access to identifying medical or academic record data of individual students attending nonaccredited nonpublic schools.
(c) A school shall file a report for each student who enrolls after the filing of the report for students who enrolled at the beginning of the school year. The state department of health has exclusive power to adopt rules for the administration of this section.
As added by P.L.1-2005, SEC.18. Amended by P.L.231-2005, SEC.45.

IC 20-34-4-7 Hepatitis B immunizations
Sec. 7. (a) Each student in Indiana who enters grade 9 or grade 12 shall be immunized against hepatitis B. However, a student may not be prevented from enrolling in, attending, or graduating from high school for the sole reason that the student has not been immunized under this section.
(b) Beginning in the 2007-2008 school year, a high school is not required to notify each parent of a student enrolled to enter grade 9 of the immunization requirement in this section.
(c) The exceptions in IC 20-34-3-2 and IC 20-34-3-3 apply to this section.
(d) This section expires July 1, 2008.
As added by P.L.1-2005, SEC.18.






ARTICLE 35. SPECIAL EDUCATION

CHAPTER 1. DEFINITIONS

IC 20-35-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this chapter, IC 20-35-2 through IC 20-35-6, and IC 20-35-8.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-2
"Child with a disability"
Sec. 2. "Child with a disability" means a child who:
(1) is at least three (3) years of age but less than twenty-two (22) years of age; and
(2) because of physical or mental disability is incapable of being educated properly and efficiently through normal classroom instruction, but who, with the advantage of a special educational program, may be expected to benefit from instruction in surroundings designed to further the educational, social, or economic status of the child.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-3
"Director"
Sec. 3. "Director" refers to the director of the division of special education.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-4
"Division"
Sec. 4. "Division" refers to the division of special education established by IC 20-35-2-1.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-5
"Preschool child with a disability"
Sec. 5. "Preschool child with a disability" refers to a disabled child who is at least three (3) years of age by June 1 of the school year.
As added by P.L.1-2005, SEC.19.

IC 20-35-1-6
"School corporation"
Sec. 6. "School corporation" means a corporation authorized by law to establish public schools and levy taxes for the maintenance of the schools.
As added by P.L.1-2005, SEC.19.
IC 20-35-1-7
"Special education"
Sec. 7. "Special education" means instruction specially designed to meet the unique needs of a child with a disability. The term includes transportation, developmental, corrective, and other support services and training only when required to assist a child with a disability to benefit from the instruction itself.
As added by P.L.1-2005, SEC.19.



CHAPTER 2. DIVISION OF SPECIAL EDUCATION

IC 20-35-2-1 Version a
Division established; director's duties
Note: This version of section amended by P.L.93-2006, SEC.16. See also following version of this section amended by P.L.141-2006, SEC.96.
Sec. 1. (a) There is established under the state board a division of special education. The division shall exercise all the power and duties set out in this chapter, IC 20-35-3 through IC 20-35-6, and IC 20-35-8.
(b) The governor shall appoint, upon the recommendation of the state superintendent, a director of special education who serves at the pleasure of the governor. The amount of compensation of the director shall be determined by the budget agency with the approval of the governor. The director has the following duties:
(1) To do the following:
(A) Have general supervision of all programs, classes, and schools for children with disabilities, including those conducted by public schools, the Indiana School for the Blind and Visually Impaired, the Indiana School for the Deaf, the department of correction, the state department of health, the division of disability, aging, and rehabilitative services, and the division of mental health and addiction.
(B) Coordinate the work of schools described in clause (A).
For programs for preschool children with disabilities as required under IC 20-35-4-9, have general supervision over programs, classes, and schools, including those conducted by the schools or other state or local service providers as contracted for under IC 20-35-4-9. However, general supervision does not include the determination of admission standards for the state departments, boards, or agencies authorized to provide programs or classes under this chapter.
(2) To adopt, with the approval of the state board, rules governing the curriculum and instruction, including licensing of personnel in the field of education, as provided by law.
(3) To inspect and rate all schools, programs, or classes for children with disabilities to maintain proper standards of personnel, equipment, and supplies.
(4) With the consent of the state superintendent and the budget agency, to appoint and determine salaries for any assistants and other personnel needed to enable the director to accomplish the duties of the director's office.
(5) To adopt, with the approval of the state board, the following:
(A) Rules governing the identification and evaluation of children with disabilities and their placement under an individualized education program in a special education program.             (B) Rules protecting the rights of a child with a disability and the parents of the child with a disability in the identification, evaluation, and placement process.
(6) To make recommendations to the state board concerning standards and case load ranges for related services to assist each teacher in meeting the individual needs of each child according to that child's individualized education program. The recommendations may include the following:
(A) The number of teacher aides recommended for each exceptionality included within the class size ranges.
(B) The role of the teacher aide.
(C) Minimum training recommendations for teacher aides and recommended procedures for the supervision of teacher aides.
(7) To cooperate with the interagency coordinating council established by IC 12-12.7-2-7 to ensure that the preschool special education programs required IC 20-35-4-9 are consistent with the early intervention services program described in IC 12-12.7-2.
(c) The director or the state board may exercise authority over vocational programs for children with disabilities through a letter of agreement with the department of workforce development.
As added by P.L.1-2005, SEC.19. Amended by P.L.218-2005, SEC.79; P.L.93-2006, SEC.16.

IC 20-35-2-1 Version b
Division established; director's duties
Note: This version of section amended by P.L.141-2006, SEC.96. See also preceding version of this section amended by P.L.93-2006, SEC.16.
Sec. 1. (a) There is established under the state board a division of special education. The division shall exercise all the power and duties set out in this chapter, IC 20-35-3 through IC 20-35-6, and IC 20-35-8.
(b) The governor shall appoint, upon the recommendation of the state superintendent, a director of special education who serves at the pleasure of the governor. The amount of compensation of the director shall be determined by the budget agency with the approval of the governor. The director has the following duties:
(1) To do the following:
(A) Have general supervision of all programs, classes, and schools for children with disabilities, including those conducted by public schools, the Indiana School for the Blind and Visually Impaired, the Indiana School for the Deaf, the department of correction, the state department of health, the division of disability and rehabilitative services, and the division of mental health and addiction.
(B) Coordinate the work of schools described in clause (A).
For programs for preschool children with disabilities as required under IC 20-35-4-9, have general supervision over

programs, classes, and schools, including those conducted by the schools or other state or local service providers as contracted for under IC 20-35-4-9. However, general supervision does not include the determination of admission standards for the state departments, boards, or agencies authorized to provide programs or classes under this chapter.
(2) To adopt, with the approval of the state board, rules governing the curriculum and instruction, including licensing of personnel in the field of education, as provided by law.
(3) To inspect and rate all schools, programs, or classes for children with disabilities to maintain proper standards of personnel, equipment, and supplies.
(4) With the consent of the state superintendent and the budget agency, to appoint and determine salaries for any assistants and other personnel needed to enable the director to accomplish the duties of the director's office.
(5) To adopt, with the approval of the state board, the following:
(A) Rules governing the identification and evaluation of children with disabilities and their placement under an individualized education program in a special education program.
(B) Rules protecting the rights of a child with a disability and the parents of the child with a disability in the identification, evaluation, and placement process.
(6) To make recommendations to the state board concerning standards and case load ranges for related services to assist each teacher in meeting the individual needs of each child according to that child's individualized education program. The recommendations may include the following:
(A) The number of teacher aides recommended for each exceptionality included within the class size ranges.
(B) The role of the teacher aide.
(C) Minimum training recommendations for teacher aides and recommended procedures for the supervision of teacher aides.
(7) To cooperate with the interagency coordinating council established by IC 12-17-15-7 to ensure that the preschool special education programs required IC 20-35-4-9 are consistent with the early intervention services program described in IC 12-17-15.
(c) The director or the state board may exercise authority over vocational programs for children with disabilities through a letter of agreement with the department of workforce development.
As added by P.L.1-2005, SEC.19. Amended by P.L.218-2005, SEC.79; P.L.141-2006, SEC.96.



CHAPTER 3. STATE ADVISORY COUNCIL

IC 20-35-3-1 Version a
State advisory council on education of children with disabilities; membership; duties
Note: This version of section amended by P.L.141-2006, SEC.97. See also following version of this section amended by P.L.145-2006, SEC.152.
Sec. 1. (a) The state superintendent shall appoint a state advisory council on the education of children with disabilities. The state advisory council's duties consist of providing policy guidance concerning special education and related services for children with disabilities. The state superintendent shall appoint at least seventeen (17) members who serve for a term of four (4) years. Vacancies shall be filled in the same manner for the unexpired balance of the term.
(b) The members of the state advisory council must be:
(1) citizens of Indiana;
(2) representative of the state's population; and
(3) selected on the basis of their involvement in or concern with the education of children with disabilities.
(c) A majority of the members of the state advisory council must be individuals with disabilities or the parents of children with disabilities. Members must include the following:
(1) Parents of children with disabilities.
(2) Individuals with disabilities.
(3) Teachers.
(4) Representatives of higher education institutions that prepare special education and related services personnel.
(5) State and local education officials.
(6) Administrators of programs for children with disabilities.
(7) Representatives of state agencies involved in the financing or delivery of related services to children with disabilities, including the following:
(A) The commissioner of the state department of health or the commissioner's designee.
(B) The director of the division of disability and rehabilitative services or the director's designee.
(C) The director of the division of mental health and addiction or the director's designee.
(D) The director of the division of family and children or the director's designee.
(8) Representatives of nonpublic schools and freeway schools.
(9) One (1) or more representatives of vocational, community, or business organizations concerned with the provision of transitional services to children with disabilities.
(10) Representatives of the department of correction.
(11) A representative from each of the following:
(A) The Indiana School for the Blind and Visually Impaired board.             (B) The Indiana School for the Deaf board.
(d) The responsibilities of the state advisory council are as follows:
(1) To advise the state superintendent and the state board regarding all rules pertaining to children with disabilities.
(2) To recommend approval or rejection of completed comprehensive plans submitted by school corporations acting individually or on a joint school services program basis with other corporations.
(3) To advise the department of unmet needs within Indiana in the education of children with disabilities.
(4) To provide public comment on rules proposed by the state board regarding the education of children with disabilities.
(5) To advise the department in developing evaluations and reporting data to the United States Secretary of Education under 20 U.S.C. 1418.
(6) To advise the department in developing corrective action plans to address findings identified in federal monitoring reports under 20 U.S.C. 1400 et seq.
(7) To advise the department in developing and implementing policies related to the coordination of services for children with disabilities.
(e) The state advisory council shall do the following:
(1) Organize with a chairperson selected by the state superintendent.
(2) Meet as often as necessary to conduct the council's business at the call of the chairperson, upon ten (10) days written notice, but not less than four (4) times a year.
(f) Members of the state advisory council are entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties.
(g) The state superintendent shall do the following:
(1) Designate the director to act as executive secretary of the state advisory council.
(2) Furnish all professional and clerical assistance necessary for the performance of the state advisory council's powers and duties.
(h) The affirmative votes of a majority of the members appointed to the state advisory council are required for the state advisory council to take action.
As added by P.L.1-2005, SEC.19. Amended by P.L.218-2005, SEC.80; P.L.141-2006, SEC.97.

IC 20-35-3-1 Version b
State advisory council on education of children with disabilities; membership; duties
Note: This version of section amended by P.L.145-2006, SEC.152. See also preceding version of this section amended by P.L.141-2006, SEC.97.
Sec. 1. (a) The state superintendent shall appoint a state advisory

council on the education of children with disabilities. The state advisory council's duties consist of providing policy guidance concerning special education and related services for children with disabilities. The state superintendent shall appoint at least seventeen (17) members who serve for a term of four (4) years. Vacancies shall be filled in the same manner for the unexpired balance of the term.
(b) The members of the state advisory council must be:
(1) citizens of Indiana;
(2) representative of the state's population; and
(3) selected on the basis of their involvement in or concern with the education of children with disabilities.
(c) A majority of the members of the state advisory council must be individuals with disabilities or the parents of children with disabilities. Members must include the following:
(1) Parents of children with disabilities.
(2) Individuals with disabilities.
(3) Teachers.
(4) Representatives of higher education institutions that prepare special education and related services personnel.
(5) State and local education officials.
(6) Administrators of programs for children with disabilities.
(7) Representatives of state agencies involved in the financing or delivery of related services to children with disabilities, including the following:
(A) The commissioner of the state department of health or the commissioner's designee.
(B) The director of the division of disability, aging, and rehabilitative services or the director's designee.
(C) The director of the division of mental health and addiction or the director's designee.
(D) The director of the department of child services or the director's designee.
(8) Representatives of nonpublic schools and freeway schools.
(9) One (1) or more representatives of vocational, community, or business organizations concerned with the provision of transitional services to children with disabilities.
(10) Representatives of the department of correction.
(11) A representative from each of the following:
(A) The Indiana School for the Blind and Visually Impaired board.
(B) The Indiana School for the Deaf board.
(d) The responsibilities of the state advisory council are as follows:
(1) To advise the state superintendent and the state board regarding all rules pertaining to children with disabilities.
(2) To recommend approval or rejection of completed comprehensive plans submitted by school corporations acting individually or on a joint school services program basis with other corporations.
(3) To advise the department of unmet needs within Indiana in

the education of children with disabilities.
(4) To provide public comment on rules proposed by the state board regarding the education of children with disabilities.
(5) To advise the department in developing evaluations and reporting data to the United States Secretary of Education under 20 U.S.C. 1418.
(6) To advise the department in developing corrective action plans to address findings identified in federal monitoring reports under 20 U.S.C. 1400 et seq.
(7) To advise the department in developing and implementing policies related to the coordination of services for children with disabilities.
(e) The state advisory council shall do the following:
(1) Organize with a chairperson selected by the state superintendent.
(2) Meet as often as necessary to conduct the council's business at the call of the chairperson, upon ten (10) days written notice, but not less than four (4) times a year.
(f) Members of the state advisory council are entitled to reasonable amounts for expenses necessarily incurred in the performance of their duties.
(g) The state superintendent shall do the following:
(1) Designate the director to act as executive secretary of the state advisory council.
(2) Furnish all professional and clerical assistance necessary for the performance of the state advisory council's powers and duties.
(h) The affirmative votes of a majority of the members appointed to the state advisory council are required for the state advisory council to take action.
As added by P.L.1-2005, SEC.19. Amended by P.L.218-2005, SEC.80; P.L.145-2006, SEC.152.



CHAPTER 4. SCHOOL CORPORATIONS: POWERS AND DUTIES REGARDING CHILDREN WITH DISABILITIES

IC 20-35-4-1
Instruction of children with disabilities; powers and duties; funding; personnel; rules
Sec. 1. (a) A school corporation acting individually or in a joint school services program with other corporations may establish and maintain instructional facilities for the instruction of children with disabilities.
(b) A school corporation may provide transfer and transportation of children with disabilities residing in the geographical limits of the corporation to facilities for the instruction of children with disabilities that are not maintained by the school corporation.
(c) A school corporation acting individually or in a joint school services program with other corporations may convert, build, or lease the necessary school buildings or use existing buildings to establish and maintain classes of one (1) or more pupils who are:
(1) residents of Indiana; and
(2) children with disabilities.
(d) A school corporation may provide for instruction of any child with a disability who is not able to attend a special class or school for children with disabilities. Special personnel may be employed in connection with these classes of schools, and any expenditures for these classes of schools are lawful expenditures for maintaining the education of children with disabilities.
(e) All nurses, therapists, doctors, psychologists, and related specialists employed under this chapter:
(1) must be registered and authorized to practice under Indiana law; and
(2) are subject to any additional requirements of the division.
(f) A school corporation acting individually or in a joint school services program with other corporations may purchase special equipment needed in a class or school for children with disabilities, and any expenditures made for this special equipment are lawful expenditures for maintaining the education of children with disabilities.
(g) Children with disabilities shall receive credit for schoolwork accomplished on the same basis as normal children who do similar work.
(h) A school corporation constructing or operating a school under this chapter:
(1) shall pay the operating expense for each student attending; and
(2) is entitled to receive state aid for these students under the applicable laws.
Other school corporations sending children with disabilities as students of the school shall pay tuition in accordance with IC 20-35-8-1 through IC 20-35-8-2.     (i) If the state receives funds from the federal government to aid in the operation of any school for children with disabilities, the division shall distribute among these schools the grant of federal funds that are appropriated. The federal funds shall be expended for the purposes for which the funds are granted.
(j) Except as provided in section 9 of this chapter with regard to preschool children with disabilities, schools or classes for children with disabilities shall be operated by the school corporation establishing the schools or classes under:
(1) Indiana laws applying to the operation of public schools; and
(2) the supervision of the division.
(k) Teachers in classes and schools for children with disabilities:
(1) shall be appointed in the same manner as other public school teachers; and
(2) must possess:
(A) the usual qualifications required of teachers in the public schools; and
(B) any special training that the state board requires.
(l) The state board shall adopt rules under IC 4-22-2 governing the qualifications required of preschool teachers under contractual agreements entered into under section 9 of this chapter.
(m) Qualifications of paraprofessional personnel to be employed under this chapter are subject to a determination by the department. Before any type of special class organized or to be organized under this chapter is established in any school corporation or through any contractual agreement, the special class must be submitted to and approved by the state board.
(n) The state board shall adopt rules under IC 4-22-2 necessary for the proper administration of this chapter.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-2
Special schools for children with disabilities; payment and financing
Sec. 2. (a) The division may, upon application by the governing body of a school corporation, together with proof of need, authorize the school corporation to purchase, convert, remodel, or construct rooms or buildings for special schools for children with disabilities in an effort to have the schools located near the homes of the children with disabilities the schools will serve.
(b) The school corporation:
(1) shall pay the cost of purchase, conversion, remodeling, and construction and the cost of building equipment of any such school; and
(2) may finance such conversion, remodeling, and construction as other school buildings are financed.
(c) The school corporation establishing any such school may send all its children with disabilities to the school and shall admit, if facilities permit, any other children with disabilities in Indiana who:         (1) are eligible under this chapter; and
(2) are not provided with an opportunity to attend an adequate school in their own school corporation.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-3
Medical responsibility for children with disabilities; special education eligibility; qualifications for nurses and special therapists; responsibility of department of health
Sec. 3. (a) The medical care of a child with a disability is the responsibility of the physician chosen by the parent to attend the child. However, a child with a disability is not excused from attending school unless the local health officer, upon a statement of the attending physician, certifies that attendance would be injurious to the child. The educational and recreational program may not alter in any way the medical care prescribed by the proper medical authority. Eligibility for all special education classes and programs must be determined by appropriate specialists.
(b) All nurses and special therapists in physical therapy, occupational therapy, and related medical fields must be:
(1) graduates of fully accredited training schools; and
(2) registered by their respective examining boards or by their respective professional associations.
(c) The medical care of needy children with disabilities is the responsibility of the state department of health and its program for children with special health care needs, to the extent provided by law.
(d) The personnel and facilities under the program for children with special health care needs shall be used at all times for the following:
(1) The determination of policies related to the medical care of children with disabilities.
(2) The professional supervision of all special therapists.
(3) Individual casework as available.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-4
Special education fund; appropriation
Sec. 4. (a) For the administration and field service of the division, there is appropriated annually out of the excise funds of the alcohol and tobacco commission an amount to administer this chapter as determined by the general assembly.
(b) Money appropriated under this section shall be deposited into a special fund in the state treasury to be known as the special education fund. The special education fund shall be:
(1) administered by the state superintendent; and
(2) used only for the administration of IC 20-35-2 through IC 20-35-6 and IC 20-35-8.
As added by P.L.1-2005, SEC.19.
IC 20-35-4-5
Effect on other statutes
Sec. 5. This chapter does not amend, alter, or repeal any other statute but is supplemental to other statutes.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-6
Religious objection to medical examination
Sec. 6. (a) Except as provided in subsection (b), this chapter does not require a student to:
(1) undergo physical or medical examination or treatment; or
(2) be compelled to receive medical instruction;
if the parent of the student, in writing, notifies the teacher or principal or other person in charge of the student that the parent objects to the medical examination, treatment, or instruction because the parent relies in good faith on prayer or spiritual means for the treatment of sickness or affliction.
(b) An objection may not be made to a physical or medical examination of a child with a physical disability to determine whether the child shall be admitted to any class or school for children with disabilities.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-7
Authority of school corporation to accept and invest gifts; special fund
Sec. 7. (a) The governing body of a school corporation may do the following:
(1) Accept, receive, and administer any gift, devise, legacy, or bequest of real or personal property, including the income from real estate:
(A) to or for the benefit of any school, dormitory, or facility for the education of children with disabilities; and
(B) for any of the purposes contemplated under this chapter and not inconsistent with this chapter or Indiana law.
(2) Invest or reinvest any of the funds received under this section in the same kind of securities in which life insurance companies are authorized by law to invest their funds.
(b) All money received by a school corporation under this section and all money, proceeds, or income realized from any real estate or other investments or property:
(1) shall be kept in a special fund;
(2) may not be commingled with any other fund or funds received from taxation; and
(3) may be expended by the governing body of the school corporation in any manner consistent with the:
(A) purposes of IC 20-35-2 through IC 20-35-6 and IC 20-35-8; and
(B) intention of the donor or donors.
As added by P.L.1-2005, SEC.19.
IC 20-35-4-8
Duty to provide special education program; facilities
Sec. 8. (a) The school corporation in which a child with a disability resides is primarily responsible for providing the child with an appropriate special education program. The governing body of each school corporation shall establish and maintain the special educational facilities that are needed for:
(1) children with disabilities residing in the school corporation; and
(2) other children as authorized by this chapter.
However, under rules adopted by the state board, a child with a disability may be placed in a special education program that is not established or maintained by the school corporation.
(b) Notwithstanding subsection (a), a school corporation may establish special educational facilities for children with disabilities who are:
(1) at least nineteen (19) years of age; or
(2) less than six (6) years of age.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-9
Preschool special education
Sec. 9. (a) The budget agency and the division shall develop a funding mechanism to provide preschool special education. Each school corporation shall provide each preschool child with a disability with an appropriate special education. However, this subsection is applicable only if the general assembly appropriates state funds for preschool special education.
(b) A school corporation may act:
(1) individually;
(2) in a joint school services program with other school corporations as described in section 1 of this chapter; or
(3) upon approval by the division, through contractual agreements entered into between a school corporation and a qualified public or private agency that serves preschool children with disabilities.
(c) The state board shall adopt rules under IC 4-22-2 governing the following:
(1) The extent to which a school corporation may contract with another service provider as permitted under subsection (b).
(2) The nature of the contracts.
(3) The approval procedure required of the school corporation under subsection (b).
(4) Other pertinent matters concerning these agreements.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-10 Version a
Comprehensive plan for educating children with disabilities; rules; age limits
Note: This version of section effective until 7-1-2006. See also

following version of this section, effective 7-1-2006.
Sec. 10. (a) For purposes of this section, "comprehensive plan" means a plan for educating the following:
(1) All children with disabilities that a school corporation is required to educate under sections 8 through 9 of this chapter.
(2) The additional children with disabilities that the school corporation elects to educate.
(b) For purposes of this section, "school corporation" includes the following:
(1) The Indiana School for the Blind board.
(2) The Indiana School for the Deaf board.
(c) The state board shall adopt rules under IC 4-22-2 detailing the contents of the comprehensive plan. Each school corporation shall complete and submit to the state superintendent a comprehensive plan. School corporations operating cooperative or joint special education services may submit a single comprehensive plan. In addition, if a school corporation enters into a contractual agreement as permitted under section 9 of this chapter, the school corporation shall collaborate with the service provider in formulating the comprehensive plan.
(d) Notwithstanding the age limits set out in IC 20-35-1-2, the state board may:
(1) conduct a program for the early identification of children with disabilities, between the ages of birth and less than twenty-two (22) years of age not served by the public schools or through a contractual agreement under section 9 of this chapter; and
(2) use agencies that serve children with disabilities other than the public schools.
(e) The state board shall adopt rules under IC 4-22-2 requiring the:
(1) department of correction;
(2) state department of health;
(3) division of disability, aging, and rehabilitative services;
(4) Indiana School for the Blind board;
(5) Indiana School for the Deaf board; and
(6) division of mental health and addiction;
to submit to the state superintendent a plan for the provision of special education for children in programs administered by each respective agency who are entitled to a special education.
(f) The state superintendent shall furnish professional consultant services to school corporations and the entities listed in subsection (e) to aid them in fulfilling the requirements of this section.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.46; P.L.218-2005, SEC.81; P.L.1-2006, SEC.335.

IC 20-35-4-10 Version b
Comprehensive plan for educating children with disabilities; rules; age limits
Note: This version of section effective 7-1-2006. See also

preceding version of this section, effective until 7-1-2006.
Sec. 10. (a) For purposes of this section, "comprehensive plan" means a plan for educating the following:
(1) All children with disabilities that a school corporation is required to educate under sections 8 through 9 of this chapter.
(2) The additional children with disabilities that the school corporation elects to educate.
(b) For purposes of this section, "school corporation" includes the following:
(1) The Indiana School for the Blind and Visually Impaired board.
(2) The Indiana School for the Deaf board.
(c) The state board shall adopt rules under IC 4-22-2 detailing the contents of the comprehensive plan. Each school corporation shall complete and submit to the state superintendent a comprehensive plan. School corporations operating cooperative or joint special education services may submit a single comprehensive plan. In addition, if a school corporation enters into a contractual agreement as permitted under section 9 of this chapter, the school corporation shall collaborate with the service provider in formulating the comprehensive plan.
(d) Notwithstanding the age limits set out in IC 20-35-1-2, the state board may:
(1) conduct a program for the early identification of children with disabilities, between the ages of birth and less than twenty-two (22) years of age not served by the public schools or through a contractual agreement under section 9 of this chapter; and
(2) use agencies that serve children with disabilities other than the public schools.
(e) The state board shall adopt rules under IC 4-22-2 requiring the:
(1) department of correction;
(2) state department of health;
(3) division of disability and rehabilitative services;
(4) Indiana School for the Blind and Visually Impaired board;
(5) Indiana School for the Deaf board; and
(6) division of mental health and addiction;
to submit to the state superintendent a plan for the provision of special education for children in programs administered by each respective agency who are entitled to a special education.
(f) The state superintendent shall furnish professional consultant services to school corporations and the entities listed in subsection (e) to aid them in fulfilling the requirements of this section.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.46; P.L.218-2005, SEC.81; P.L.1-2006, SEC.335; P.L.141-2006, SEC.98.

IC 20-35-4-11
Governing bodies powers and duties; diplomas or certificates of

graduation to children with disabilities
Sec. 11. (a) The governing bodies of one (1) or more school corporations establishing and maintaining educational facilities and services for students with disabilities, as described in this chapter, shall, in connection with establishing and maintaining the facilities and services, exercise similar powers and duties as are prescribed by law for the establishment, maintenance, and management of other recognized educational facilities and services.
(b) The governing bodies shall:
(1) include only eligible children in the program; and
(2) comply with all the requirements of:
(A) this chapter; and
(B) all rules established by the state superintendent and the state board.
(c) A school corporation may issue diplomas or certificates of graduation to pupils with disabilities completing special educational programs approved by the state superintendent and the state board.
As added by P.L.1-2005, SEC.19.

IC 20-35-4-12
Special education programs for hearing impaired children
Sec. 12. Public schools may operate special education programs for hearing impaired children at least six (6) months of age on an experimental basis upon the approval of the state superintendent and the state board.
As added by P.L.1-2005, SEC.19.



CHAPTER 5. SPECIAL EDUCATION COOPERATIVES

IC 20-35-5-1
Definitions
Sec. 1. The definitions in this section apply throughout this chapter.
(1) "Agreement" means an:
(A) identical resolution adopted by the governing body of each participating school corporation; or
(B) agreement approved by the governing body of each participating school corporation;
providing for a special education cooperative.
(2) "Assessed valuation" of a participating school corporation for a school year means the net assessed valuation of the school corporation for the immediately preceding March 1, adjusted in the same manner as any adjustment is made in determining the amount of state distribution for school support.
(3) "Board of managers" means the board or commission charged with the responsibility of administering the affairs of a special education cooperative.
(4) "Governing body" of a participating school corporation means the board or commission charged by law with the responsibility of administering the affairs of the school corporation. In the case of a school township, the term means the township trustee and township board.
(5) "Participating school corporation" means a local public school corporation that:
(A) is established under Indiana law; and
(B) cooperates with other corporations in a special education cooperative.
(6) "Percentage share" of a participating school corporation is the percent that its assessed valuation bears to the total assessed valuation of all the participating schools joining in an agreement.
(7) "Special education cooperative" means a department, school, or school corporation established, maintained, and supervised for the education of children with disabilities in accordance with this section.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-2
Formation of special education cooperative
Sec. 2. Two (2) or more participating school corporations may form a special education cooperative in accordance with the provisions of either sections 13 through 15 of this chapter or section 16 of this chapter, but subject to the limitations of this section and sections 3 through 8 of this chapter, by adopting an agreement that contains the following provisions:
(1) A plan for the organization, administration, and support for

the special education cooperative, including the establishment of a board of managers.
(2) The commencement date of the establishment of the special education cooperative, which must be contemporaneous with the beginning of a school year.
(3) The extension of the special education cooperative for at least five (5) school years and a provision that the special education cooperative will extend from school year to school year after the five (5) year period unless the special education cooperative is terminated by action of the governing bodies of a majority of the participating school corporations that is taken at least one (1) year before termination of the agreement.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-3
Modification of special education cooperative agreement
Sec. 3. During the term of an agreement adopted under section 2 of this chapter, the agreement may be modified by unanimous consent of all the participating school corporations.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-4
Special education cooperative agreement terms
Sec. 4. An agreement adopted under section 2 of this chapter may include the following:
(1) An agreement to acquire sites, buildings, and equipment for the sites and buildings by:
(A) purchase;
(B) lease from any of the participating school corporations for the term of the agreement; or
(C) lease under the provisions of IC 20-47-2 or IC 20-47-3.
(2) An agreement to repair, equip, and maintain school buildings and equipment.
(3) An agreement that participating school corporations may use funds from their respective capital projects fund to pay for the costs under subdivision (1) or (2) or for any other purposes authorized under IC 20-40-8.
As added by P.L.1-2005, SEC.19. Amended by P.L.2-2006, SEC.157.

IC 20-35-5-5
Funding
Sec. 5. The amount of money used from a participating school corporation's capital projects fund shall be determined by agreement among the participating school corporations.
As added by P.L.1-2005, SEC.19. Amended by P.L.2-2006, SEC.158.

IC 20-35-5-6
Costs
Sec. 6. The cost of the special education cooperative for each school year shall be paid by the participating school corporations in

accordance with the terms of their agreement. Agreements for the payment of the cost of the special education cooperative may:
(1) establish a formula for payments that meet the needs of the school corporations; or
(2) base payments on a percentage share formula.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-7
Termination of agreement
Sec. 7. Upon the termination of the agreement, the participating school corporations shall be liable for their respective portions of any long term lease or other long term obligations in the same annual portions as are provided in the agreement as though the agreement had not been terminated, unless the terms under which the obligations were set up provide otherwise.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-8
Employment of teachers
Sec. 8. A special education cooperative may employ teachers and issue teaching contracts in accordance with all the provisions for public teaching contracts. A teacher who has taught or is teaching in a participating school corporation who became or becomes a teacher in the special education cooperative retains semipermanent, permanent, or nonpermanent status in the participating school corporation to the same extent as if the teacher had continued teaching in the participating school corporation, and the teacher's employment may be terminated solely by the board of managers of the special education cooperative.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-9
Rights and privileges of teachers in participating school corporation
Sec. 9. A teacher who:
(1) is employed by a special education cooperative; and
(2) previously taught in a participating school corporation;
retains all rights and privileges under IC 20-28-6, IC 20-28-7, IC 20-28-8, IC 20-28-9, and IC 20-28-10 to the same extent as if the teacher had continued teaching in the participating school corporation.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-10
Rights and privileges of teachers without existing service in participating school corporation
Sec. 10. A teacher who:
(1) is employed by a special education cooperative; and
(2) does not have existing years of service in any of the participating school corporations; shall be considered to be employed by the special education cooperative and is entitled to the same rights and privileges under IC 20-28-6, IC 20-28-7, IC 20-28-8, IC 20-28-9, and IC 20-28-10 as if the teacher were employed by a school corporation.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-11
Teacher recall lists
Sec. 11. If a teacher loses the teacher's job in a special education cooperative due to:
(1) a reduction in services of;
(2) a reorganization of;
(3) the discontinuance of; or
(4) a withdrawal in whole or in part of a participating school corporation from;
the special education cooperative, the teacher shall be added to the recall list of laid off teachers that is maintained by the participating school corporations, and the teacher shall be employed under the terms of the recall provisions of the participating school corporations for a special education job opening that occurs in any of the participating school corporations. In addition and during the time the former special education cooperative teacher is entitled to remain on the recall list, all teachers in the participating school corporation other than the former special education cooperative teacher retain all rights and privileges for job openings for which the other teachers are qualified and as granted by the collective bargaining agreement in effect at the participating school corporation or, if no provisions of a collective bargaining agreement govern the rights and privileges, by the policy of the governing body, including provisions governing layoffs and recall.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-12
Rights and privileges of laid-off teacher
Sec. 12. If:
(1) a teacher loses the teacher's job in a special education cooperative due to:
(A) a reduction in services of;
(B) a reorganization of;
(C) the discontinuance of; or
(D) a withdrawal in whole or in part of a participating school corporation from;
the special education cooperative; and
(2) the teacher is employed by a participating school corporation as described in section 11 of this chapter;
the teacher retains the rights and privileges under IC 20-28-6, IC 20-28-7, IC 20-28-8, IC 20-28-9, and IC 20-28-10 that the teacher held at the time the teacher lost the job in the special education cooperative as described in subdivision (1).
As added by P.L.1-2005, SEC.19.
IC 20-35-5-13
Fiscal accountability
Sec. 13. A special education cooperative may:
(1) be attached to a participating school corporation that has responsibility for administrative and financial controls; or
(2) establish a separate treasury with separate accounts.
If a special education cooperative is not attached to a participating school corporation, it must comply with the state board of accounts' approved forms and rules for fiscal accountability and is subject to audit by the state board of accounts.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-14
Operation by board of managers
Sec. 14. A special education cooperative may be operated and managed and its budget determined by a board of managers. The board of managers consists of one (1) designated member from each participating school corporation. The designated member from a participating school corporation must be:
(1) the president (or trustee in the case of a school township) of the governing body of a participating school corporation;
(2) any member of the governing body whom the president or trustee designates;
(3) the superintendent of a participating school corporation appointed by the president (or trustee in the case of a school township) of the governing body of the participating school corporation; or
(4) an assistant superintendent of a participating school corporation appointed by the president (or trustee in the case of a school township) of the governing body of the participating school corporation.
The president or trustee may change the designated member at any time.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-15
Meetings
Sec. 15. Meetings of the board of managers shall be held in accordance with IC 20-26-4-3.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.47; P.L.1-2006, SEC.336.

IC 20-35-5-16
Organization
Sec. 16. The special education cooperative may be organized in accordance with IC 20-26-10 or IC 36-1-7.
As added by P.L.1-2005, SEC.19.

IC 20-35-5-17
Teachers; discontinuance of special education cooperative      Sec. 17. (a) A teacher who:
(1) has not retained a status as a semipermanent, permanent, or nonpermanent teacher with a participating school corporation; and
(2) loses the teacher's job in a special education cooperative because of a reduction in services or discontinuance of the cooperative;
shall be considered for any job opening for which the teacher is qualified that occurs in any of the participating school corporations in the school year immediately following the reduction in services or discontinuance of the cooperative.
(b) A teacher employed under this section has the same rights and privileges as teachers employed under IC 20-26-10-5 and IC 20-26-10-6.
As added by P.L.1-2005, SEC.19.



CHAPTER 6. GENERAL PROVISIONS

IC 20-35-6-1
Notification to school corporation of preschool children with disabilities
Sec. 1. Before February 1 of each calendar year, a program for preschool children with disabilities that is supported by the division of family resources shall notify a school corporation of the numbers and disabling conditions of the children who are likely to enter into a program of special education in the school corporation in the immediately following school year.
As added by P.L.1-2005, SEC.19. Amended by P.L.145-2006, SEC.153.

IC 20-35-6-2
Contracts for services; payment of costs; rules
Sec. 2. (a) The state superintendent may contract with in-state or out-of-state public and private schools, state agencies, or child caring institutions (as defined in IC 12-7-2-29(1)) to pay, with any funds appropriated for this purpose, the excess costs of educating children of school age:
(1) who have been identified as eligible for special education services; and
(2) whose disability is of such intensity as to preclude achievement in the existing local public school setting.
The state shall pay the costs of the services that exceed the regular cost of educating children of the same age and grade level in the child's school corporation. The school corporation shall pay the share of the total tuition cost that is the regular per capita cost of general education in that school corporation.
(b) School corporations shall pay their share of the total tuition costs for children with disabilities served under this section.
(c) The state board shall adopt rules under IC 4-22-2 necessary to implement this section.
As added by P.L.1-2005, SEC.19.



CHAPTER 7. INDIVIDUALIZED EDUCATION PROGRAM; CASE CONFERENCES FOR STUDENTS WITH DISABILITIES; TRANSITIONAL SERVICES

IC 20-35-7-1
"Annual case review"
Sec. 1. As used in this chapter, "annual case review" means the meeting of the case conference committee that is conducted annually to review and, if needed, revise a student's individualized education program.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-2
"Case conference committee"
Sec. 2. As used in this chapter, "case conference committee" means a group composed of public agency personnel, parents, the student, if appropriate, and others at the discretion of the public agency or the parent and under rules adopted by the state board that meets to do any of the following:
(1) Determine a student's eligibility for special education and related services.
(2) Develop, review, or revise a student's individualized education program.
(3) Determine an appropriate educational placement for each student.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-3
"Transition services"
Sec. 3. (a) As used in this chapter, "transition services" means a coordinated set of activities for a student with a disability that:
(1) is designed within an outcome oriented process; and
(2) promotes movement from the public agency to postsecondary school activities, including the following:
(A) Postsecondary education.
(B) Vocational training.
(C) Integrated employment (including supported employment).
(D) Continuing and adult education.
(E) Adult services.
(F) Independent living.
(G) Community participation.
(b) The coordinated set of activities described in subsection (a) must:
(1) be based on the individual student's needs, taking into account the student's preferences and interests; and
(2) include the following:
(A) Instruction.
(B) Related services.
(C) Community experiences.             (D) The development of employment and other postsecondary school adult living objectives.
(E) Where appropriate, acquisition of daily living skills and a functional vocational evaluation.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-4 Version a
"Public agency"
Note: This version of section amended by P.L.141-2006, SEC.99. See also following version of this section amended by P.L.145-2006, SEC.154.
Sec. 4. As used in this chapter, "public agency" means a public or private entity that has direct or delegated authority to provide special education and related services, including the following:
(1) Public school corporations that operate programs individually or cooperatively with other school corporations.
(2) Community agencies operated or supported by the office of the secretary of family and social services.
(3) State developmental centers operated by the division of disability and rehabilitative services.
(4) State hospitals operated by the division of mental health and addiction.
(5) State schools and programs operated by the state department of health.
(6) Programs operated by the department of correction.
(7) Private schools and facilities that serve students referred or placed by a school corporation, the division of special education, the division of family and children, or other public entity.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.99.

IC 20-35-7-4 Version b
"Public agency"
Note: This version of section amended by P.L.145-2006, SEC.154. See also preceding version of this section amended by P.L.141-2006, SEC.99.
Sec. 4. As used in this chapter, "public agency" means a public or private entity that has direct or delegated authority to provide special education and related services, including the following:
(1) Public school corporations that operate programs individually or cooperatively with other school corporations.
(2) Community agencies operated or supported by the office of the secretary of family and social services.
(3) State developmental centers operated by the division of disability, aging, and rehabilitative services.
(4) State hospitals operated by the division of mental health and addiction.
(5) State schools and programs operated by the state department of health.         (6) Programs operated by the department of correction.
(7) Private schools and facilities that serve students referred or placed by a school corporation, the division of special education, the department of child services, or other public entity.
As added by P.L.1-2005, SEC.19. Amended by P.L.145-2006, SEC.154.

IC 20-35-7-5
"Adult services"
Sec. 5. (a) As used in this chapter, "adult services" refers to services that are provided by public agencies and other organizations to:
(1) facilitate student movement from the public agency to adult life; and
(2) provide services to enhance adult life.
(b) The term includes services provided by the following:
(1) A vocational rehabilitation services program.
(2) The department of workforce development.
(3) The federal Social Security Administration.
(4) The bureau of developmental disabilities services.
(5) A community mental health center.
(6) A community rehabilitation program.
(7) An area agency on aging.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-6
"Special education planning district"
Sec. 6. As used in this chapter, "special education planning district" means the public school administrative unit responsible for providing special education and related services in a specified geographic area. The term includes the following:
(1) A school corporation.
(2) More than one (1) school corporation that operates under a written agreement.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-7
"Student with disabilities"
Sec. 7. As used in this chapter, "student with disabilities" means a student identified, evaluated, and enrolled in special education under this article.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-8
Adult services materials
Sec. 8. (a) The division of disability and rehabilitative services, the division of mental health and addiction, and the department of workforce development shall provide each school corporation with written material describing the following:         (1) The adult services available to students.
(2) The procedures to be used to access those services.
(b) The material shall be provided in sufficient numbers to allow each student and, if the student's parent is involved, each student's parent to receive a copy at the annual case review if the purpose of the meeting is to discuss transition services.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.100.

IC 20-35-7-9
Case conference committee duties
Sec. 9. The case conference committee shall do the following:
(1) Review, based on areas addressed in the statement of transition services, the available adult services provided through state and local agencies.
(2) Present information on those services in writing to the student and the parent.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-10
Review of transition age students
Sec. 10. (a) Upon obtaining authorization to disclose confidential information, the public agency and the vocational rehabilitation counselor shall confer at least one (1) time each year to review transition age students.
(b) If the public agency and the vocational rehabilitation counselor believe a student may be eligible for and benefit from vocational rehabilitation services, the public agency shall do the following:
(1) Provide adequate notice to the vocational rehabilitation counselor regarding the annual case review to be conducted during the school year before the student's projected final year of school. The notification to the vocational rehabilitation counselor must include the name, address, age, and reported disability of the student for whom the annual case review is being conducted.
(2) At the annual case review, verbally advise and provide written materials to the student and the parent that describe the following:
(A) The array of vocational rehabilitation services that may be available.
(B) The process to access those services.
(c) The vocational rehabilitation counselor shall do the following:
(1) Attempt to attend the annual case review for which the counselor has been notified under subsection (b)(1).
(2) Determine with the student and parent when an application for vocational rehabilitation services will be completed and eligibility determined. However, the application must be completed not later than the beginning of the last semester of the student's last year of receiving services by the public

agency.
(3) If the student has been determined eligible for vocational rehabilitation services, complete the individual plan for employment (IPE) before the student's exit from the public agency.
(4) Provide written information and be available on a consultative basis to public agency personnel, students, and parents to assist in identifying appropriate transition services.
(5) Perform the duties of advocate and consultant to the student and, where appropriate, to the student's parent.
(6) Promote communication with the student and parent by attending appropriate student activities, including, upon invitation, the following:
(A) Case conferences.
(B) Career days.
(C) Parent and student forums.
(D) Other consultative services on behalf of the student.
As added by P.L.1-2005, SEC.19.

IC 20-35-7-11
Monitoring compliance
Sec. 11. (a) The division shall monitor public agency compliance with the requirements of this chapter as part of the division's ongoing program monitoring responsibilities.
(b) The division of disability and rehabilitative services shall monitor compliance with this chapter by vocational rehabilitation services programs.
(c) The division and the division of disability and rehabilitative services shall confer, at least annually, to do the following:
(1) Review compliance with the requirements of this chapter.
(2) Ensure that students with disabilities are receiving appropriate and timely access to services.
As added by P.L.1-2005, SEC.19. Amended by P.L.141-2006, SEC.101.



CHAPTER 8. TRANSFER AND TRANSPORTATION OF STUDENTS WITH DISABILITIES

IC 20-35-8-1
Transfer of children with disabilities; transportation; tuition
Sec. 1. (a) Except as provided in subsection (b), if a student with legal settlement in a school corporation is transferred to attend school in another school corporation because of a disability or multiple disabilities, the transferor corporation shall:
(1) either:
(A) provide; or
(B) pay for, in the amount determined under section 2 of this chapter;
any transportation that is necessary or feasible, as determined under section 2 of this chapter and the rules adopted by the state board; and
(2) pay transfer tuition for the student to the transferee corporation in accordance with IC 20-26-11.
(b) If the student attends a school operated through:
(1) a joint school service and supply program; or
(2) another cooperative program;
involving the school corporation of the student's legal settlement, transportation and other costs shall be made in amounts and at the times provided in the agreement or other arrangement made between the participating school corporations.
As added by P.L.1-2005, SEC.19.

IC 20-35-8-2 Version a
Transportation for individualized education program; rules on limitations; liability for costs
Note: This version of section amended by P.L.2-2006, SEC.159. See also following version of this section amended by P.L.141-2006, SEC.102.
Sec. 2. (a) The state board shall adopt rules under IC 4-22-2 to establish limits on the amount of transportation that may be provided in the student's individualized education program. Unless otherwise specially shown to be essential by the child's individualized education program, in case of residency in a public or private facility, these rules must limit the transportation required by the student's individualized education program to the following:
(1) The student's first entrance and final departure each school year.
(2) Round trip transportation each school holiday period.
(3) Two (2) additional round trips each school year.
(b) If a student is a transfer student receiving special education in a public school, the state or school corporation responsible for the payment of transfer tuition under IC 20-26-11-1 through IC 20-26-11-4 shall pay the cost of transportation required by the student's individualized education program.     (c) If a student receives a special education:
(1) in a facility operated by:
(A) the state department of health;
(B) the division of disability, aging, and rehabilitative services; or
(C) the division of mental health and addiction;
(2) at the Indiana School for the Blind and Visually Impaired; or
(3) at the Indiana School for the Deaf;
the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
(d) If a student is placed in a private facility under IC 20-35-6-2 in order to receive a special education because the student's school corporation cannot provide an appropriate special education program, the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.48; P.L.218-2005, SEC.82; P.L.2-2006, SEC.159.

IC 20-35-8-2 Version b
Transportation for individualized education program; rules on limitations; liability for costs
Note: This version of section amended by P.L.141-2006, SEC.102. See also preceding version of this section amended by P.L.2-2006, SEC.159.
Sec. 2. (a) The state board shall adopt rules under IC 4-22-2 to establish limits on the amount of transportation that may be provided in the student's individualized education program. Unless otherwise specially shown to be essential by the child's individualized education program, in case of residency in a public or private facility, these rules must limit the transportation required by the student's individualized education program to the following:
(1) The student's first entrance and final departure each school year.
(2) Round trip transportation each school holiday period.
(3) Two (2) additional round trips each school year.
(b) If a student is a transfer student receiving special education in a public school, the state or school corporation responsible for the payment of transfer tuition under IC 20-26-11-1 through IC 20-26-11-4 shall pay the cost of transportation required by the student's individualized education program. However, if a transfer student was counted as an eligible student for purposes of a distribution in a calendar year under IC 21-3-3.1, the transportation

costs that the transferee school may charge for a school year ending in the calendar year shall be reduced by the sum of the following:
(1) The quotient of:
(A) the amount of money that the transferee school is eligible to receive under IC 21-3-3.1-2.1 for the calendar year in which the school year ends; divided by
(B) the number of eligible students for the transferee school for the calendar year (as determined under IC 21-3-3.1-2.1).
(2) The amount of money that the transferee school is eligible to receive under IC 21-3-3.1-4 for the calendar year in which the school year ends for the transportation of the transfer student during the school year.
(c) If a student receives a special education:
(1) in a facility operated by:
(A) the state department of health;
(B) the division of disability and rehabilitative services; or
(C) the division of mental health and addiction;
(2) at the Indiana School for the Blind and Visually Impaired; or
(3) at the Indiana School for the Deaf;
the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
(d) If a student is placed in a private facility under IC 20-35-6-2 in order to receive a special education because the student's school corporation cannot provide an appropriate special education program, the school corporation in which the student has legal settlement shall pay the cost of transportation required by the student's individualized education program. However, if the student's legal settlement cannot be ascertained, the state board shall pay the cost of transportation required by the student's individualized education program.
As added by P.L.1-2005, SEC.19. Amended by P.L.231-2005, SEC.48; P.L.218-2005, SEC.82; P.L.141-2006, SEC.102.



CHAPTER 9. READING AND WRITING INSTRUCTION FOR BLIND STUDENTS

IC 20-35-9-1
"Blind student"
Sec. 1. As used in this chapter, "blind student" has the meaning established under rules adopted under IC 4-22-2 by the state board for an individual:
(1) who:
(A) cannot successfully use vision as a primary and efficient method for learning; and
(B) exhibits such a low degree or amount of visual acuity or visual field that vision is not considered as a primary mode of learning; or
(2) who has a medically indicated prognosis of visual deterioration.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-2
"Braille"
Sec. 2. As used in this chapter, "braille" means a tactually perceived system of reading and writing known as Standard English braille.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-3
"Case conference committee"
Sec. 3. As used in this chapter, "case conference committee" means the group of individuals described in IC 20-18-2-9 who develop the individualized education program for each child with a disability (as defined in IC 20-35-1-2).
As added by P.L.1-2005, SEC.19.

IC 20-35-9-4
"Individualized education program"
Sec. 4. As used in this chapter, "individualized education program" has the meaning set forth in IC 20-18-2-9.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-5
Braille; presumption regarding student proficiency and use in instruction
Sec. 5. (a) In developing the individualized education program for a blind student, the presumption is that, with some exceptions, proficiency in braille reading and writing is essential for blind students to achieve satisfactory educational progress.
(b) This chapter does not require braille use or instruction if, in the course of developing a blind student's individualized education program, the student's case conference committee determines that another medium:         (1) is more appropriate and efficient in meeting the student's reading and writing needs; and
(2) allows the student to achieve in instructional activities commensurate with the student's potential.
(c) This chapter does not require the exclusive use of braille and the availability of other media may not preclude braille instruction if, in the determination of a blind student's case conference committee, braille is necessary for the student to achieve to the student's potential.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-6
Literacy assessment of students
Sec. 6. (a) Each blind student shall undergo a literacy assessment under rules adopted under IC 4-22-2 by the state board to determine the student's present level of performance in reading and writing.
(b) The literacy assessment required by subsection (a) shall be administered by a certified teacher of the visually handicapped using criteria established by the state board.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-7
Providing braille instruction
Sec. 7. If it is determined that braille instruction and use is appropriate for a blind student, the student shall be provided instruction by certified teachers of the visually handicapped in the frequency and intensity specified in the student's individualized education program.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-8
Case conference; information regarding media options
Sec. 8. As a part of the case conference committee deliberations for a blind student, the case conference committee shall make available to the student and the student's parents information regarding all the potential reading and writing media options, including the availability of braille.
As added by P.L.1-2005, SEC.19.

IC 20-35-9-9
Rule adoption
Sec. 9. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.19.



CHAPTER 10. INCLUSION SCHOOL PILOT PROGRAM

IC 20-35-10-1
"Child with disabilities"
Sec. 1. As used in this chapter, "child with disabilities" means a child (as defined in IC 20-35-1-2) whose individualized education program recommends that the child participate in an inclusion school program.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-2
"Inclusion school"
Sec. 2. As used in this chapter, "inclusion school" means a public school that:
(1) participates in the pilot program under this chapter as an inclusion school;
(2) as an inclusion school, educates each child with disabilities in the school located in the child's attendance area in the school corporation of the child's legal settlement; and
(3) integrates each child with a disability in regular education classes for as much of the student instructional day as possible to normalize the child's academic learning and social experience.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-3
"Regular education"
Sec. 3. As used in this chapter, "regular education" means classroom instruction:
(1) in which children without disabilities are routinely placed; and
(2) that is not characterized as special education under this article.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-4
Program established; purposes
Sec. 4. The inclusion school pilot program is established to provide financial assistance through competitive grants awarded by the department under section 5 of this chapter to school corporations to do the following:
(1) Develop supportive regular education school and classroom communities that nurture, support, and enhance the educational and social needs of each child enrolled in the inclusion school.
(2) Integrate children with disabilities into the inclusion schools located in the child's attendance area in the school corporation of the child's legal settlement.
(3) Provide children with disabilities the opportunity to become an integral part of the total school experience while focusing on

meeting the needs of all classes of children and without a reduction in the quality of the content of the educational program being provided to children with disabilities.
(4) Foster cooperation and integration among regular education teachers and special education teachers.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-5
Program funding
Sec. 5. (a) The money annually available to the department to award the grants under this chapter is derived from the unexpended money at the end of a state fiscal year that was originally appropriated to the department for the program for preschool children with disabilities under IC 20-35-4-9, not to exceed two hundred thousand dollars ($200,000).
(b) On July 1 of each year, the budget agency shall make available to the department the appropriate amount of money for use under this chapter as designated under subsection (a).
As added by P.L.1-2005, SEC.19.

IC 20-35-10-6
Award of grants
Sec. 6. (a) The department may award competitive grants to not more than ten (10) school corporations each year to conduct inclusion school programs.
(b) The grants under this chapter must be used by a recipient school corporation to provide planning, collaboration, and staff training and development necessary for the implementation of the school corporation's inclusion school pilot program.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-7
Grant applications
Sec. 7. (a) To be eligible to receive a grant under this chapter, a school corporation must apply to the department, on forms prepared by the department, for the grant.
(b) The school corporation must include the following in the school corporation's application:
(1) A detailed description of the nature of the school corporation's inclusion school pilot program.
(2) Any other information required by the department.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-8
Grant criteria
Sec. 8. The department shall award grants to a recipient school corporation based on the following criteria:
(1) The school corporation's experience in delivering innovative instruction to children with disabilities.
(2) The completion of the appropriate application.         (3) The degree to which the:
(A) school corporation;
(B) each school in which the inclusion school pilot program will be implemented;
(C) school staff (including the support of the exclusive representative); and
(D) school community;
exhibit commitment to the inclusion school pilot program.
(4) Any other criteria established by the department.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-9
Reports
Sec. 9. Each recipient school corporation must submit to the department:
(1) an annual report; and
(2) any interim reports that the department requires;
concerning the school corporation's inclusion school pilot program.
As added by P.L.1-2005, SEC.19.

IC 20-35-10-10
Guidelines
Sec. 10. The department shall develop guidelines to implement this chapter.
As added by P.L.1-2005, SEC.19.






ARTICLE 36. HIGH ABILITY STUDENTS

CHAPTER 1. DEFINITIONS

IC 20-36-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.20.

IC 20-36-1-2
"Domain"
Sec. 2. "Domain" includes the following areas of aptitude and talent:
(1) General intellectual.
(2) General creative.
(3) Specific academic.
(4) Technical and practical arts.
(5) Visual and performing arts.
(6) Interpersonal.
As added by P.L.1-2005, SEC.20.

IC 20-36-1-3
"High ability student"
Sec. 3. "High ability student" means a student who:
(1) performs at or shows the potential for performing at an outstanding level of accomplishment in at least one (1) domain when compared with other students of the same age, experience, or environment; and
(2) is characterized by exceptional gifts, talents, motivation, or interests.
As added by P.L.1-2005, SEC.20.



CHAPTER 2. PROGRAMS FOR HIGH ABILITY STUDENTS

IC 20-36-2-1
State resources program; school corporation grants; program criteria
Sec. 1. (a) The department shall establish a state resources program using existing state resources that:
(1) supports school corporations in the development of local programs for high ability students;
(2) enables educational opportunities that encourage high ability students to reach the highest possible level at every stage of the students' development; and
(3) provides state integrated services that include the following:
(A) Information and materials resource centers.
(B) Professional development plan and programs.
(C) Research and development services.
(D) Technical assistance that includes the following:
(i) Student assessment.
(ii) Program assessment.
(iii) Program development and implementation.
(E) Support for educators pursuing professional development leading to endorsement or licensure in gifted and talented education.
(b) In addition to the program established under subsection (a), the department shall use appropriations to provide grants to school corporations for programs for high ability students if the school corporation's plan under section 2 of this chapter meets the following criteria:
(1) The plan provides for multiple means of identifying high ability students, including procedures for students who may not be identified through traditional means because of economic disadvantage, cultural background, underachievement, or disabilities.
(2) The plan sets forth appropriate education experiences in core curriculum areas for high ability students in kindergarten through grade 12.
(3) The plan aligns with the strategic and continuous school improvement and achievement plans under IC 20-31-5-4 for the schools within the school corporation.
As added by P.L.1-2005, SEC.20.

IC 20-36-2-2
Powers of governing bodies
Sec. 2. A governing body may do the following:
(1) Develop and periodically update a local plan to provide appropriate educational experiences to high ability students in the school corporation in kindergarten through grade 12. The plan must include the following components:
(A) The establishment of a broad based planning committee

that meets periodically to review the local education authority's plan for high ability students. The committee must have representatives from diverse groups representing the school and community.
(B) Student assessment.
(C) Professional development.
(D) Development and implementation of a local program for high ability students.
(E) Evaluation of the local program for high ability students.
(2) Provide a local program for high ability students in accordance with the plan that the governing body develops under subdivision (1) for the high ability students in the school corporation in kindergarten through grade 12.
As added by P.L.1-2005, SEC.20.



CHAPTER 3. ADVANCED PLACEMENT COURSES

IC 20-36-3-1
"Advanced course"
Sec. 1. As used in this chapter, "advanced course" refers to an advanced placement course for a particular subject area as authorized under this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-2
"Advanced placement examination"
Sec. 2. As used in this chapter, "advanced placement examination" refers to the advanced placement examination sponsored by the College Board of the Advanced Placement Program.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the advanced placement program established by section 4 of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-4
Advanced placement program established
Sec. 4. (a) The advanced placement program is established to encourage students to pursue advanced courses, particularly in math and science. The program shall be administered by the department.
(b) Unexpended money appropriated to the department to implement the program at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-5
Advanced placement courses
Sec. 5. (a) Each school year:
(1) each school corporation may provide the College Board's science and math advanced placement courses; and
(2) each school corporation may provide additional College Board advanced placement courses;
in secondary schools for students who qualify to take the advanced placement courses.
(b) Each school corporation shall provide the College Board's science and math advanced placement courses in secondary schools for students who qualify to take the advanced placement courses.
(c) In addition to the College Board's math and science advanced placement tests, the state board may approve advanced placement courses offered by a state educational institution (as defined in IC 20-12-0.5-1) in collaboration with a school corporation if the state

educational institution and the collaborating school corporation demonstrate to the state board that the particular advanced placement course satisfies the objectives of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-6
High school credit; honors diploma; certificate of achievement
Sec. 6. (a) Each student who enrolls in an advanced course may take the advanced placement examination to receive high school credit for the advanced course.
(b) Any rule adopted by the department concerning an academic honors diploma must provide that a successfully completed mathematics or science advanced course is credited toward fulfilling the requirements of an academic honors diploma.
(c) If a student who takes an advanced placement examination receives a satisfactory score on the examination, the student is entitled to receive a certificate of achievement for the subject area included in the advanced placement examination.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-7
Summer training for teachers
Sec. 7. Teachers who are assigned to teach an advanced course may participate in summer training institutes offered by the College Board.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-8
Distribution of funds
Sec. 8. (a) Money appropriated to the department to implement the program shall be distributed for purposes listed in the following order:
(1) To pay the fees for each math or science advanced placement examination that is taken by a student who is:
(A) enrolled in a public secondary school; and
(B) a resident of Indiana.
Priority shall be given to paying the fees for each math or science advanced placement examination that is taken by a student in grade 11 or 12.
(2) To pay stipends for teachers assigned to teach a math or science advanced course to attend the institutes under section 7 of this chapter.
(3) To pay school corporations for instructional materials needed for the math or science advanced course.
(4) To pay for or rent equipment that a school corporation may need to develop a math or science advanced course.
(5) To pay the fees for the costs incurred in implementing the advanced placement program for the subjects other than math and science as authorized under section 5 of this chapter.
(b) The department shall establish guidelines concerning the

distribution of funds under this chapter, including guidelines to ensure that money distributed under this chapter is distributed as evenly as possible throughout Indiana. In establishing these distribution guidelines, the department shall consider the following factors:
(1) The number of students and teachers participating in the program.
(2) Even geographic representation.
(3) Financial need of students participating in the program.
(4) Any other factor affecting the distribution of money under this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-9
Curriculum guidelines
Sec. 9. The department shall develop and provide each public secondary school with curriculum guidelines designed to satisfy the requirements of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-10
Annual report
Sec. 10. The department shall prepare an annual report concerning the implementation of the program and shall submit the report to the board before December 1 of each year. The report must include the pertinent details of the program, including the following:
(1) The number of students participating in the program.
(2) The number of teachers attending a summer institute offered by the College Board.
(3) Recent trends in the field of advanced placement.
(4) The distribution of money under this program.
(5) Other pertinent matters.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-11
State educational institution; academic credit and advanced placement
Sec. 11. Each state educational institution (as defined in IC 20-12-0.5-1) shall work with the department in the development of a policy of granting academic credit and advanced placement to students who:
(1) attend the state educational institution; and
(2) receive a satisfactory score as determined by the state educational institution on the advanced placement examination.
As added by P.L.1-2005, SEC.20.

IC 20-36-3-12
Rules
Sec. 12. The state board shall adopt rules under IC 4-22-2 to implement this chapter. As added by P.L.1-2005, SEC.20.



CHAPTER 4. GOVERNOR'S SCHOLARS ACADEMY

IC 20-36-4-1
"Academy"
Sec. 1. As used in this chapter, "academy" refers to the governor's scholars academy established by section 3 of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-2
"Advisory board"
Sec. 2. As used in this chapter, "advisory board" refers to the advisory board for the governor's scholars academy established by section 5 of this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-3
Academy established
Sec. 3. The governor's scholars academy is established to administer and operate a public, residential, coeducational school to be held in the summer for high school students in Indiana who are high ability students as described in IC 20-36-1.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-4
Operation of academy; guidelines; department of education duties
Sec. 4. (a) The department shall operate the academy under guidelines that are established by the advisory board and in consideration of the recommendations that are made by the advisory board under section 6 of this chapter.
(b) The department shall:
(1) employ personnel necessary to operate the academy;
(2) select the students who will attend the academy;
(3) hire the faculty for the academy;
(4) enter into contracts with institutions of higher education or other similar entities for establishing the location or locations of the academy;
(5) determine the courses that are to be offered at each academy site; and
(6) take any other action necessary to operate the academy under this chapter.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-5
Advisory board; membership; chairperson; reimbursement; quorum
Sec. 5. (a) An advisory board for the academy is established.
(b) Fifteen (15) members shall be appointed to the advisory board as follows:
(1) The state superintendent as an ex officio member.         (2) The chairman of the curriculum committee of the state board as an ex officio member.
(3) The commissioner of the commission on higher education as an ex officio member.
(4) Seven (7) members appointed by the state superintendent as follows:
(A) Two (2) members who are classroom teachers.
(B) Two (2) members who are public school administrators.
(C) One (1) member who represents the parents of public school students.
(D) Two (2) members who are former students of the academy.
(5) Five (5) members appointed by the governor as follows:
(A) Two (2) representatives from public institutions of higher education in Indiana.
(B) One (1) representative from a private institution of higher education in Indiana.
(C) Two (2) individuals representing business and industry.
(c) At the expiration of the terms of the initial appointees, their successors shall be appointed to four (4) year terms beginning on July 1 in the year of their appointments. A member may be reappointed to the advisory board.
(d) A vacancy in any appointive term under this section shall be filled for the unexpired part of the term by appointment of the officer who appointed the person creating the vacancy.
(e) On July 1 of each year, the state superintendent shall designate a member to serve as chairperson. The advisory board shall elect other officers annually to serve terms from July 1 through June 30.
(f) An advisory board member is not entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b) while performing the member's duties. A member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(g) The chairperson shall call the meetings of the advisory board.
(h) A majority of the advisory board constitutes a quorum for the purpose of doing business.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-6
Advisory board guidelines and recommendations
Sec. 6. (a) The advisory board shall establish the following guidelines:
(1) The criteria for admission to the academy.
(2) The maximum number and grade levels of students to be admitted to the academy.
(3) Rules for selecting students based upon county student populations with the goal of gathering a diverse student body representing as many high schools in the state as possible.         (4) Criteria and procedures for evaluating the academy.
(b) The advisory board may make recommendations to the department of education concerning the following:
(1) The curriculum to be offered at the academy.
(2) The location or locations for the operation of the academy.
(3) The length of time during the summer that the academy is to be operational.
(4) Any other matter that the advisory board determines to be pertinent to the operation of the academy.
As added by P.L.1-2005, SEC.20.

IC 20-36-4-7
Free tuition, room, and board
Sec. 7. The academy shall provide free tuition, room, and board to students accepted to attend the academy.
As added by P.L.1-2005, SEC.20.



CHAPTER 5. ALTERNATE METHODS OF EARNING HIGH SCHOOL ACADEMIC CREDIT






ARTICLE 37. VOCATIONAL AND WORKFORCE EDUCATION

CHAPTER 1. COOPERATIVE VOCATIONAL EDUCATION DEPARTMENTS

IC 20-37-1-1
Vocational education; cooperating school corporations; board of management; withdrawal
Sec. 1. (a) Two (2) or more school corporations may cooperate to:
(1) establish; and
(2) maintain or supervise;
schools or departments for vocational education if the governing bodies of the school corporations agree to cooperate and apportion the cost of the schools or departments among the school corporations.
(b) If the cooperating school corporations agree to:
(1) establish; and
(2) maintain or supervise;
the schools or departments under subsection (a), the designated representatives of the school corporations constitute a board for the management of the schools or departments. The board may adopt a plan of organization, administration, and support for the schools or departments. The plan, if approved by the state board, is a binding contract between the cooperating school corporations.
(c) The governing bodies of the cooperating school corporations may cancel or annul the plan described in subsection (b) by the vote of a majority of the governing bodies and upon the approval of the state board. However, if a school corporation desires to withdraw a course offering from the cooperative agreement after:
(1) attempting to withdraw the course offering under a withdrawal procedure authorized by the school corporation's cooperative agreement or bylaw; and
(2) being denied the authority to withdraw the course offering;
the school corporation may appeal the denial to the state board. In the appeal, a school corporation must submit a proposal requesting the withdrawal to the state board for approval.
(d) The proposal under subsection (c) must do the following:
(1) Describe how the school corporation intends to implement the particular vocational education course.
(2) Include a provision that provides for at least a two (2) year phaseout of the educational program or course offering from the cooperative agreement.
Upon approval of the proposal by the state board, the school corporation may proceed with the school corporation's withdrawal of the course offering from the cooperative agreement and shall proceed under the proposal.
(e) The withdrawal procedure under subsections (c) and (d) may

not be construed to permit a school corporation to change any other terms of the plan described in subsection (b) except those terms that require the school corporation to provide the particular course offering sought to be withdrawn.
(f) The board described in subsection (b) may do the following:
(1) Enter into an agreement to acquire by lease or purchase:
(A) sites;
(B) buildings; or
(C) equipment;
that is suitable for these schools or departments. This authority extends to the acquisition of facilities available under IC 20-47-2.
(2) By resolution adopted by a majority of the board, designate three (3) or more individuals from the board's membership to constitute an executive committee.
(g) To the extent provided in a resolution adopted under subsection (f)(2), an executive committee shall do the following:
(1) Exercise the authority of the full board in the management of the schools or departments.
(2) Submit a written summary of its actions to the full board at least semiannually.
As added by P.L.1-2005, SEC.21. Amended by P.L.231-2005, SEC.49; P.L.2-2006, SEC.160.



CHAPTER 2. VOCATIONAL SCHOOLS OR DEPARTMENTS

IC 20-37-2-1
Establishing industrial or manual training and education
Sec. 1. (a) A governing body may establish and conduct a system of industrial or manual training and education to teach:
(1) the major uses of tools and mechanical implements;
(2) the elementary principles of mechanical construction;
(3) mechanical drawing; and
(4) printing.
(b) If a system is established, the governing body shall employ competent instructors in the various subjects and shall establish rules and regulations on student admissions designed to produce the best results and to give instruction to the largest practicable number. A governing body may provide this instruction in school buildings or in separate buildings. Each governing body may:
(1) require students enrolling in this system to pay a reasonable tuition fee; and
(2) differentiate between students living in the attendance unit and those living outside the attendance unit in the amount of tuition charged.
However, tuition charges by a school corporation operating under IC 20-25-3 and IC 20-25-4 are also regulated by IC 20-25-4-17.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-2
Vocational schools or departments authorized; approved courses; notification
Sec. 2. (a) A governing body may:
(1) establish vocational schools or departments in the manner approved by the state board; and
(2) maintain these schools or departments from the general fund.
(b) The governing body may include in the high school curriculum without additional state board approval any secondary level vocational education course that is:
(1) included on the list of approved courses that the state board establishes under IC 20-20-20-3; and
(2) approved under section 11 of this chapter, if applicable.
(c) The governing body shall notify the department and the department of workforce development whenever the governing body:
(1) includes an approved course for; or
(2) removes an approved course from;
the high school curriculum.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-3
Contracts with nonprofit corporations
Sec. 3. (a) The governing body of a school corporation may

contract with a nonprofit corporation to establish and maintain a vocational program in the building trades solely to teach the principles of building construction to students enrolled in grades 9 through 12.
(b) A vocational program established under this section is limited to the construction of buildings upon real property owned by the nonprofit corporation.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-4
Class time; instruction
Sec. 4. (a) Vocational schools or departments for industrial, agricultural, or home economics education may offer instruction in:
(1) day;
(2) part-time; and
(3) evening;
classes so that instruction in the principles and practice of the arts can occur together. The instruction must be less than college grade, and the instruction must be designed to meet the vocational needs of a person who can profit by the instruction.
(b) Evening classes in:
(1) an industrial;
(2) an agricultural; or
(3) a home economics;
school or department must offer training for a person employed during the working day. This training, in order to be considered vocational, must deal with and relate to the subject matter of the day employment. However, evening classes in home economics must be open to all individuals.
(c) Part-time classes in an industrial, agricultural, or home economics school or department are for persons giving a part of each working day, week, or longer period to a part-time class when it is in session. This part-time instruction must be:
(1) complementary to the particular work conducted in the employment;
(2) in subjects offered to enlarge civic or vocational intelligence; or
(3) in trade preparation subjects.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-5
Age of students
Sec. 5. Attendance in:
(1) day and part-time classes is restricted to persons who are at least fourteen (14) years of age; and
(2) evening classes is restricted to persons who are at least sixteen (16) years of age.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-6 Required attendance
Sec. 6. If a governing body has established an approved vocational school or department for instruction in part-time classes for regularly employed persons who are at least fourteen (14) years of age, the governing body may formally choose to require regularly employed persons who are less than nineteen (19) years of age to attend part-time classes:
(1) between the hours of 8 a.m. and 5 p.m. during the school term; and
(2) for not less than four (4) hours and not more than eight (8) hours per week.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-7
Cooperative programs with employers
Sec. 7. (a) A school corporation, through the school corporation's appropriate officials, may enter into cooperative programs with employers. These programs must include an agreement by the employer to provide employment for students enrolled in school directed vocational education to learn the manipulative skills or manual processes of an occupation.
(b) The employer may employ the students in otherwise restricted occupations for the purpose of vocational education training under the following conditions:
(1) That training in the occupation is approved by a proper school authority and is school supervised.
(2) That safety instructions are given by the school and integrated with on-the-job training by the employer.
(3) That the student is assigned to competent adults designated by the employer for instruction and supervision in the manipulative skills or manual processes of the occupation according to a written training schedule developed by the employer and a representative of the school.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-8
Student employees; worker's compensation
Sec. 8. (a) A student in vocational education and employed under section 7 of this chapter:
(1) is entitled to the rights of recovery of a worker of at least seventeen (17) years of age under the worker's compensation and occupational diseases laws (IC 22-3-2 through IC 22-3-7); and
(2) may not recover any additional benefit otherwise payable as a result of being less than seventeen (17) years of age under the definition of a minor in IC 22-3-6-1.
The student is considered the employee of the employer while performing services for the employer under section 7 of this chapter.
(b) A student performing services for an employer under section 7 of this chapter is considered a full-time employee in computing

compensation for permanent impairment under the worker's compensation law (IC 22-3-2 through IC 22-3-6).
(c) Employers and students under section 7 of this chapter are exempt from IC 20-33-3-35.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-9
Vocational youth organization fund; grants; annual appropriation
Sec. 9. (a) A vocational youth organization fund is established to assist in carrying out the purposes of this chapter. The fund shall be administered by the state superintendent.
(b) The state superintendent may award grants from the vocational youth organization fund for combined vocational activities of the organizations that are an integral part of the instructional program in vocational education. Areas of vocational instruction for which grants may be awarded include:
(1) agriculture;
(2) business and office occupations;
(3) health occupations;
(4) distributive education;
(5) home economics; and
(6) trade industrial education.
(c) There is appropriated from the state general fund to the state superintendent a sum to be determined annually by the general assembly to implement this section.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-10
Advisory committee
Sec. 10. (a) Each governing body administering approved vocational schools or departments for industrial, agricultural, or home economics education shall appoint an advisory committee composed of members representing local trades, industries, and occupations.
(b) The advisory committee shall advise the governing body and other school officials having the management and supervision of the schools or departments described in subsection (a).
As added by P.L.1-2005, SEC.21.

IC 20-37-2-11
Joint vocational education courses
Sec. 11. (a) As used in this section, "vocational education course" means a vocational education course that is:
(1) an approved high school course under the rules of the state board; and
(2) included on the list of approved courses that the state board develops and approves under IC 20-20-20-3.
(b) A school corporation that has entered into an agreement for a joint program of vocational education with one (1) or more other school corporations may not add a new vocational education course

to its curriculum unless the course has been approved in the following manner:
(1) In the case of an agreement under IC 20-37-1, the course must be approved by the management board for the joint program.
(2) In the case of an agreement under IC 20-26-10, the course must be approved by the governing body of the school corporation that is designated to administer the joint program under IC 20-26-10-3. However, if that governing body refuses to approve the course, the course may be approved by a majority of the governing bodies of the school corporations that are parties to the agreement.
As added by P.L.1-2005, SEC.21.

IC 20-37-2-12
Acceptance of veteran student aid; agricultural programs
Sec. 12. A school corporation that offers an institutional farm training program in any high school to veterans under 38 U.S.C. 3201 et seq. may accept from any student tuition fees to be paid by the student from any allotment for tuition fees received by the student from the United States Department of Veterans Affairs.
As added by P.L.2-2006, SEC.161.






ARTICLE 38. EDUCATIONAL COMPACTS

CHAPTER 1. INTERSTATE AGREEMENT OF QUALIFICATIONS OF EDUCATIONAL PERSONNEL

IC 20-38-1-1
Contents of interstate agreement
Sec. 1. The following interstate agreement on qualification of educational personnel is enacted into law and entered into by this state with all other states legally joining the interstate agreement in substantially the following form:
INTERSTATE AGREEMENT ON



CHAPTER 2. COMPACT FOR EDUCATION

IC 20-38-2-1
Contents of compact for education
Sec. 1. The following compact for education, which has been negotiated by the representatives of the fifty (50) states, is approved, ratified, adopted, enacted into law, and entered into by the state as a party and a signatory state, namely:
COMPACT FOR EDUCATION






ARTICLE 39. ACCOUNTING AND FINANCIAL REPORTING PROCEDURES

CHAPTER 1. UNIFIED ACCOUNTING SYSTEM

IC 20-39-1-1
Required implementation
Sec. 1. All public school governing bodies shall adopt and fully and accurately implement a single, unified accounting system as prescribed by the state board and the state board of accounts.
As added by P.L.2-2006, SEC.162.

IC 20-39-1-2
Application to charter schools
Sec. 2. Section 1 of this chapter and rules and guidelines adopted under section 1 of this chapter apply to a charter school.
As added by P.L.2-2006, SEC.162.

IC 20-39-1-3
Application to freeway schools
Sec. 3. IC 20-26-15-6 applies to the budget and accounting system of a freeway school.
As added by P.L.2-2006, SEC.162.



CHAPTER 2. OVERSIGHT BY DEPARTMENT OF EDUCATION

IC 20-39-2-1
Supervision by state superintendent
Sec. 1. (a) The state superintendent shall exercise the supervision over school funds and revenues that is necessary to ascertain their safety, secure their preservation, and secure their application to the proper object.
(b) The state superintendent may cause to be instituted, in the name of the state of Indiana, for the use of the proper fund or revenue, all suits necessary for the recovery of any part of the funds or revenues. The prosecuting attorney shall prosecute all the suits at the insistence of the state superintendent and without charge against the funds or revenue.
As added by P.L.2-2006, SEC.162.

IC 20-39-2-2
Township schools; power to require reports
Sec. 2. The state superintendent may require from the county auditors, school examiners, county treasurers, township trustees, county clerks, and county treasurers:
(1) copies of all reports required to be made by them; and
(2) all other information in relation to the duties of their respective offices, so far as those duties relate to the:
(A) condition of the school funds, school revenues, and property of the common schools; and
(B) condition and management of the common schools;
that the state superintendent determines is important.
As added by P.L.2-2006, SEC.162.

IC 20-39-2-3
Prescription of forms
Sec. 3. The state superintendent may prepare and transmit to the proper officers:
(1) suitable forms and rules for making all reports;
(2) necessary blanks for all reports; and
(3) all necessary instructions;
for the better organization and government of common schools and conducting all necessary proceedings under this chapter and IC 20-42.
As added by P.L.2-2006, SEC.162.



CHAPTER 3. FINANCIAL OVERSIGHT OF TOWNSHIP SCHOOLS

IC 20-39-3-1
Inspection of records
Sec. 1. The books, papers, and accounts of any township trustee concerning schools are at all times subject to the inspection of the school examiner, the county auditor, and the board of county commissioners of the proper county.
As added by P.L.2-2006, SEC.162.

IC 20-39-3-2
County officers; subpoena powers
Sec. 2. For purposes of an inspection, the school examiner, county auditor, and board of county commissioners may by subpoena:
(1) summon before them any trustee; and
(2) require the production of books, papers, and accounts;
after three (3) days notice of the time to appear and produce any books, papers, and accounts is given.
As added by P.L.2-2006, SEC.162.

IC 20-39-3-3
Correction of records
Sec. 3. If any books and accounts have been imperfectly kept, the board of commissioners may correct them. If fraud appears, the board of commissioners shall remove the person guilty of the fraud.
As added by P.L.2-2006, SEC.162.

IC 20-39-3-4
Prescription of forms
Sec. 4. The state board of accounts shall prescribe accounting forms to be used by the county committees (as defined in IC 20-23-4-4) and shall audit the financial records of each county committee (as defined in IC 20-23-4-4) at least once every three (3) years.
As added by P.L.2-2006, SEC.162.



CHAPTER 4. AUDITS; REPORTS RELATED TO TRUST FUNDS

IC 20-39-4-1
Application; county common school fund; congressional township school fund
Sec. 1. This chapter applies to the following funds:
(1) A county common school fund held in trust by a county under IC 20-42-1.
(2) A congressional township school fund held in trust by a county under IC 20-42-2.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-2
Examination of records; state board of accounts
Sec. 2. The state board of accounts shall examine the records and affairs of the school funds held in trust by the counties. If the examination discloses a violation of law, the state examiner shall order the county auditor or other public official charged with the performance of any duty to comply with the law. If the county auditor or other public official fails to comply with the state examiner's order within a reasonable time, the state examiner shall certify to the prosecuting attorney of the county a copy of the report of examination and of the order issued for proper proceeding to enforce the law.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-3
Annual report of county auditor and county treasurer
Sec. 3. Before May 1 of each calendar year, each county auditor and county treasurer shall prepare a written report and present the report to the board of county commissioners at the May meeting of the board. The report must concern the school funds held in trust by the county. The following information must be included concerning the county common school fund and the congressional township school fund for the previous calendar year:
(1) The amount in each fund.
(2) Any additions to the funds, including the sources of the additional funds.
(3) The financial condition of the funds, including information concerning the amount safely invested, unsafely invested, and uninvested in the funds, and any loss to the funds.
(4) The amount of interest collected on the funds.
(5) Any amount due and unpaid to the funds.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-4
Examination of report; county commissioners      Sec. 4. (a) At the May meeting the county commissioners shall, in the presence of the county auditor and county treasurer, do the following:
(1) Examine the:
(A) reports prepared under section 3 of this chapter;
(B) accounts and proceedings of the officers in relation to the funds listed in section 1 of this chapter; and
(C) revenue derived from the funds listed in section 1 of this chapter.
(2) Compare the reports with the cash, notes, mortgages, records, and books of the officers to determine the amount in the funds and the safety of the funds.
(b) The county commissioners may do whatever is necessary to secure the preservation and prompt payment of the interest on the funds listed in section 1 of this chapter and make up any losses to the funds that have accrued or may accrue.
As added by P.L.2-2006, SEC.162.

IC 20-39-4-5
Annual report; county commissioners
Sec. 5. (a) Each board of county commissioners, at the May meeting described in section 4 of this chapter, shall prepare a written report that includes the following information for the previous year:
(1) The amount in the funds at the close of the year.
(2) The amount added from sale of land.
(3) The number of acres of unsold congressional township school lands and the approximate value of the lands.
(4) The amount added from fines and forfeitures.
(5) The amount added by the commissioners of the debt service fund.
(6) The amount added from all other sources.
(7) The total amount in the funds.
(8) The amount refunded.
(9) The amount reloaned.
(10) The amount safely invested.
(11) The amount unsafely invested.
(12) The amount uninvested.
(13) The amount of any fund loss.
(14) The amount of interest collected.
(15) The amount of interest delinquent.
(b) The information in the report required by subsection (a) must distinguish between the:
(1) congressional township school fund; and
(2) county common school fund.
In its report of the interest or revenue derived from the funds, the board of county commissioners shall observe the same distinction.
As added by P.L.2-2006, SEC.162.
IC 20-39-4-6
Record of report; distribution of copies
Sec. 6. The report prepared under section 5 of this chapter must be entered on the records of the board of county commissioners. Copies of the report must be:
(1) signed by the members of the board of county commissioners, the county auditor, and the county treasurer; and
(2) sent to the:
(A) auditor of state; and
(B) state superintendent.
As added by P.L.2-2006, SEC.162.






ARTICLE 40. GOVERNMENT FUNDS AND ACCOUNTS

CHAPTER 1. FUNDS ESTABLISHED OUTSIDE IC20-40

IC 20-40-1-1
Purpose
Sec. 1. This article is not intended to be an exhaustive list of the governmental funds and accounts that a school corporation may establish to carry out school purposes.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-2
"Freeway school"
Sec. 2. As used in this chapter, "freeway school" has the meaning set forth in IC 20-26-15-2.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-3
"Freeway school corporation"
Sec. 3. As used in this chapter, "freeway school corporation" has the meaning set forth in IC 20-26-15-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-4
"Joint program"
Sec. 4. As used in this chapter, "joint program" has the meaning set forth in IC 20-26-10-1.
As added by P.L.2-2006, SEC.163.

IC 20-40-1-5
Listing of funds established outside IC 20-40
Sec. 5. Statutes outside this article that permit or require the establishment of joint funds include the following:
(1) IC 20-26-10-3 (joint fund for a joint program).
(2) IC 20-26-10-8 (joint services, leasing, construction, and supply fund).
(3) IC 20-26-10-9 (joint investment fund).
(4) IC 20-26-10-11 (joint service and supply fund to pay for a joint program).
(5) IC 20-30-6-5 (joint fund to conduct educational television instruction and contract with a commercial television station for the use of the station's facilities and staff).
As added by P.L.2-2006, SEC.163.

IC 20-40-1-6
Freeway school; freeway school corporation; professional development and technology fund      Sec. 6. IC 20-26-15-6 permits a freeway school or freeway school corporation to establish and use a professional development and technology fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 2. GENERAL FUND

IC 20-40-2-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a school corporation's general fund established under section 2 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-2
Establishment of general fund
Sec. 2. The governing body of each school corporation shall establish a general fund for the operation and maintenance of local schools.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-3
Source of fund balances; required use of fund
Sec. 3. Except as otherwise provided by law, all receipts and disbursements authorized by law for school funds and tax levies shall be received in and disbursed from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-4
Uses
Sec. 4. Except as provided by law, any lawful school expenses payable from any other fund of a school corporation, including debt service and capital outlay, but excluding costs attributable to transportation (as defined in IC 20-40-6-1), may be budgeted in and paid from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-2-5
Payment of athletic coaches
Sec. 5. Remuneration for athletic coaches, whether or not the athletic coaches are:
(1) otherwise employed by the school corporation; and
(2) licensed under IC 20-28-4 or IC 20-28-5;
may be budgeted in and paid from the fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 3. REFERENDUM TAX LEVY FUND

IC 20-40-3-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a referendum tax levy fund established under section 3 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-1 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-3
Establishment of fund
Sec. 3. The governing body of each school corporation for which a levy is:
(1) transferred; or
(2) approved;
under IC 20-46-1 shall establish a referendum tax levy fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-4
Source of fund balances
Sec. 4. Property tax collections from a levy shall be deposited in the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-3-5
Uses
Sec. 5. Money in the fund may be used for any lawful school expenses.
As added by P.L.2-2006, SEC.163.



CHAPTER 4. SPECIAL EDUCATION PRESCHOOL FUND

IC 20-40-4-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a special education preschool fund established under section 3 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-4-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-2 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-4-3
Establishment of fund
Sec. 3. To implement IC 20-35-4-9 and IC 20-26-5-1, each school corporation shall establish a special education preschool fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-4-4
Source of fund balances
Sec. 4. The fund consists of the following:
(1) The levy.
(2) Distributions to the school corporation from the state under IC 20-20-34.
As added by P.L.2-2006, SEC.163.

IC 20-40-4-5
Uses
Sec. 5. Money in the fund may be used only for special education programs for preschool age children as required under IC 20-35-4-9.
As added by P.L.2-2006, SEC.163.



CHAPTER 5. RACIAL BALANCE FUND

IC 20-40-5-1
Application
Sec. 1. This chapter applies only to a school corporation that may impose a levy under IC 20-46-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a racial balance fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-3 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-4
Establishment of fund
Sec. 4. A school corporation may establish a racial balance fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-5-5
Uses
Sec. 5. Money in the fund may be used only for education programs that improve or maintain racial balance in the school corporation. Money in the fund may not be used for:
(1) transportation; or
(2) capital improvements;
even though those costs may be attributable to the school corporation's proposed programs for improving or maintaining racial balance in the school corporation.
As added by P.L.2-2006, SEC.163.



CHAPTER 6. SCHOOL TRANSPORTATION FUND

IC 20-40-6-1
"Costs attributable to transportation"
Sec. 1. As used in this chapter, "costs attributable to transportation" refers to costs listed in section 6 of this chapter that are attributable to transportation, as authorized by this title, of school children during the school year ending in the calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a school transportation fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-4 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-4
Establishment of fund
Sec. 4. The governing body of each school corporation shall establish a school transportation fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-5
Uses; required use of fund
Sec. 5. (a) Subject to this chapter, the fund is the exclusive fund to be used by a school corporation for the payment of costs attributable to transportation.
(b) After June 30, 2005, and before July 1, 2007, a school corporation may budget for and pay costs attributable to transportation from the general fund.
(c) Contracted transportation service costs transferred to the school bus replacement fund under IC 20-40-7 are payable from the school bus replacement fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-6
Uses; costs payable from fund
Sec. 6. (a) The following costs are payable from the fund:
(1) The salaries paid to bus drivers, transportation supervisors, mechanics and garage employees, clerks, and other transportation related employees.
(2) Contracted transportation service.
(3) Wages of independent contractors.         (4) Contracts with common carriers.
(5) Student fares.
(6) Transportation related insurance.
(7) Other expenses of operating the school corporation's transportation service, including gasoline, lubricants, tires, repairs, contracted repairs, parts, supplies, equipment, and other related expenses.
(b) Percentages or parts of salaries of teaching personnel or principals are not attributable to transportation. However, parts of salaries of instructional aides who are assigned to assist with the school transportation program are attributable to transportation. The costs described in this subsection (other than instructional aide costs) may not be budgeted for payment or paid from the fund.
(c) Costs for a calendar year are those costs attributable to transportation for students during the school year ending in the calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-7
Source of fund balances; appropriation requirement
Sec. 7. In addition to property tax collections, receipts available for school transportation from any other revenue source shall be received in and disbursed from the fund to pay costs attributable to transportation. An expenditure may be made only if it has been provided for in the school corporation's annual budget or by an additional appropriation under IC 6-1.1-18-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-6-8
Transfers to fund from other funds
Sec. 8. (a) This section applies only to the extent that:
(1) the school corporation's fund has not been increased under IC 20-46-4-6(2); or
(2) another adjustment has not been made by the department of local government finance to reflect the termination of state distributions for the school corporation's fund.
(b) During the period beginning July 1, 2005, and ending June 30, 2007, the school corporation may transfer money in a fund maintained by the school corporation (other than the special education preschool fund or the school bus replacement fund) that is obtained from:
(1) a source other than a state distribution or local property taxation; or
(2) a state distribution or a property tax levy that is required to be deposited in the fund;
to any other fund. A transfer under subdivision (2) may not be the sole basis for reducing the property tax levy for the fund from which the money is transferred or the fund to which money is transferred. Money transferred under this subsection may be used only to pay costs, including debt service, attributable to reductions in funding for

transportation distributions under IC 21-3-3.1 (before its repeal), including reimbursements associated with transportation costs for special education and vocational programs under IC 21-3-3.1-4 (before its repeal) and ADA flat grants under IC 21-3-4.5 (before its repeal). The property tax levy for a fund from which money was transferred may not be increased to replace money transferred to another fund.
(c) The total amount transferred under this section may not exceed the following:
(1) For the period beginning July 1, 2005, and ending June 30, 2006, the last state transportation distribution (as defined in IC 20-46-4-3).
(2) For the period beginning July 1, 2006, and ending June 30, 2007, an amount equal to the subdivision (1) amount.
As added by P.L.2-2006, SEC.163.



CHAPTER 7. SCHOOL BUS REPLACEMENT FUND

IC 20-40-7-1
"Costs attributable to transportation"
Sec. 1. As used in this chapter, "costs attributable to transportation" has the meaning set forth in IC 20-40-6-1.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a school bus replacement fund established under section 5 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-5 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-4
"Plan"
Sec. 4. "Plan" refers to a plan or amended plan adopted and approved under IC 20-46-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-5
Establishment of fund
Sec. 5. The governing body of each school corporation shall establish a school bus replacement fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-6
Uses; general provisions
Sec. 6. Except as otherwise provided by law, the fund is the exclusive fund used to pay the following costs attributable to transportation:
(1) Amounts paid for the replacement of school buses, either through a purchase agreement or under a lease agreement.
(2) The costs of contracted transportation service payable from the fund under section 7 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-7
Uses; expenditures; transportation, fleet, and common carrier contracts
Sec. 7. (a) Before the last Thursday in August in the year preceding the first school year in which a proposed contract commences, the governing body of a school corporation may elect to

designate a part of a:
(1) transportation contract (as defined in IC 20-27-2-12);
(2) fleet contract (as defined in IC 20-27-2-5); or
(3) common carrier contract (as defined in IC 20-27-2-3);
as an expenditure payable from the fund.
(b) An election under this section must be made in a transportation plan approved by the department of local government finance under this chapter. The election applies throughout the term of the contract.
(c) The amount that may be paid from the fund in a school year is equal to the fair market lease value in the school year of each school bus, school bus chassis, or school bus body used under the contract, as substantiated by invoices, depreciation schedules, and other documented information available to the school corporation.
(d) The allocation of costs under this section to the fund must comply with the allocation guidelines adopted by the department of local government finance and the accounting standards prescribed by the state board of accounts.
As added by P.L.2-2006, SEC.163.

IC 20-40-7-8
Requirement of expenditure plan
Sec. 8. The department of local government finance may approve appropriations from the fund only if the appropriations conform to a plan.
As added by P.L.2-2006, SEC.163.



CHAPTER 8. CAPITAL PROJECTS FUND

IC 20-40-8-1
"Calendar year distribution"
Sec. 1. As used in this chapter, "calendar year distribution" means the sum of the following:
(1) A school corporation's:
(A) state tuition support; and
(B) maximum permissible tuition support levy (as defined in IC 20-45-1-15);
for the calendar year.
(2) The school corporation's excise tax revenue (as defined in IC 20-43-1-12) for the immediately preceding calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-2
"Emergency"
Sec. 2. As used in this chapter, "emergency" means:
(1) when used with respect to repair or replacement:
(A) a fire;
(B) a flood;
(C) a windstorm;
(D) a mechanical failure of any part of a structure; or
(E) an unforeseeable circumstance; and
(2) when used with respect to site acquisition, the unforeseeable availability of real property for purchase.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the capital projects fund established under section 6 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to a property tax levy imposed under IC 20-46-6 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-5
"Plan"
Sec. 5. As used in this chapter, "plan" refers to a plan or amended plan adopted and approved under IC 20-46-6.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-6
Establishment of fund
Sec. 6. A school corporation may establish a capital projects fund. As added by P.L.2-2006, SEC.163.

IC 20-40-8-7
Deposit of interest
Sec. 7. Interest on money in the fund, including the fund's pro rata share of interest earned on the investment of total money on deposit, shall be deposited in the fund. However, the governing body may adopt a resolution to transfer any interest earned on money in the fund to the school corporation's general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-8
Requirement of expenditure plan
Sec. 8. Notwithstanding IC 6-1.1-17, the department of local government finance may approve appropriations from the fund only if the appropriations conform to a plan.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-9
Rules
Sec. 9. The department of local government finance may adopt rules under IC 4-22-2 to implement this chapter and IC 20-46-6.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-10
Uses; land and improvements
Sec. 10. (a) Except as provided in subsection (b), with respect to any facility used or to be used by the school corporation, money in the fund may be used to pay for the following:
(1) Planned construction, repair, replacement, or remodeling.
(2) Site acquisition.
(3) Site development.
(4) Repair, replacement, or site acquisition that is necessitated by an emergency.
(b) Except as provided in section 12 of this chapter, money in the fund may not be used to pay for:
(1) planned construction, repair, replacement, or remodeling;
(2) site acquisition;
(3) site development; or
(4) repair, replacement, or site acquisition that is necessitated by an emergency;
of a facility used or to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-11
Uses; equipment
Sec. 11. Money in the fund may be used to pay for the purchase, lease, repair, or maintenance of equipment to be used by the school corporation. However, money in the fund may not be used to pay for

the purchase, lease, repair, or maintenance of the following:
(1) Vehicles to be used for any purpose.
(2) Except as provided in section 12 of this chapter, equipment to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-12
Uses; school sports facilities
Sec. 12. Money in the fund may be used to pay for the construction, repair, replacement, remodeling, or maintenance of a school sports facility. However, a school corporation's expenditures in a calendar year under this section may not exceed five percent (5%) of the property tax revenues levied for the fund in the calendar year.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-13
Uses; computer systems
Sec. 13. Money in the fund may be used for any of the following purposes:
(1) To purchase, lease, upgrade, maintain, or repair one (1) or more of the following:
(A) Computer hardware.
(B) Computer software.
(C) Wiring and computer networks.
(D) Communication access systems used to connect with computer networks or electronic gateways.
(2) To pay for the services of full-time or part-time computer maintenance employees.
(3) To conduct nonrecurring in-service technology training of school employees.
(4) To pay advances, together with interest on the advances, from the common school fund for educational technology programs under IC 20-49-4.
(5) To acquire any equipment or services necessary:
(A) to implement the technology preparation curriculum under IC 20-30-12;
(B) to participate in a program to provide educational technologies, including:
(i) computers in the homes of students (commonly referred to as "the buddy system project") under IC 20-20-13-6;
(ii) the 4R's technology program; or
(iii) any other program under the educational technology program described in IC 20-20-13; or
(C) to obtain any combination of equipment or services described in clauses (A) and (B).
As added by P.L.2-2006, SEC.163.

IC 20-40-8-14 Uses; vocational capital expenditures
Sec. 14. Money in the fund may be used to purchase any of the following for the use of vocational building trades classes to construct new buildings and remodel existing buildings:
(1) Building sites.
(2) Buildings in need of renovation.
(3) Building materials.
(4) Equipment.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-15
Uses; renting or leasing real estate
Sec. 15. Money in the fund may be used for leasing or renting existing real estate. However, money in the fund may not be used for payments authorized under IC 20-47-2 and IC 20-47-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-16
Uses; skilled trades
Sec. 16. (a) For purposes of this section, maintenance does not include janitorial or comparable routine services normally provided in the daily operation of the facilities or equipment.
(b) Subject to this section, money in the fund may be used to pay for services of school corporation employees who are:
(1) bricklayers;
(2) stone masons;
(3) cement masons;
(4) tile setters;
(5) glaziers;
(6) insulation workers;
(7) asbestos removers;
(8) painters;
(9) paperhangers;
(10) drywall applicators and tapers;
(11) plasterers;
(12) pipe fitters;
(13) roofers;
(14) structural and steel workers;
(15) metal building assemblers;
(16) heating and air conditioning installers;
(17) welders;
(18) carpenters;
(19) electricians; or
(20) plumbers;
as these occupations are defined in the United States Department of Labor, Employment and Training Administration, Dictionary of Occupational Titles, Fourth Edition, Revised 1991.
(c) Payment may be made under this section for employee services described in subsection (b) only if:
(1) the employees perform:             (A) construction of;
(B) renovation of;
(C) remodeling of;
(D) repair of; or
(E) maintenance on;
the facilities and equipment specified in sections 10 and 11 of this chapter;
(2) the total of all annual salaries and benefits paid by the school corporation to employees described in this section is at least six hundred thousand dollars ($600,000); and
(3) the payment of the employees described in this section is included as part of the school corporation's proposed plan.
(d) The number of employees covered by this section is limited to the number of employee positions described in this section that existed in the school corporation on January 1, 1993.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-17
Uses; energy savings contracts
Sec. 17. Money in the fund may be used to pay for energy saving contracts entered into by a school corporation under IC 36-1-12.5.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-18
Uses; indoor air quality
Sec. 18. Money in the fund may be used to carry out a plan developed under IC 16-41-37.5.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-19
Uses; utility services; insurance
Sec. 19. This section applies during the period beginning January 1, 2006, and ending December 31, 2007. Money in the fund may be used to pay for up to one hundred percent (100%) of the following costs of a school corporation:
(1) Utility services.
(2) Property or casualty insurance.
(3) Both utility services and property or casualty insurance.
A school corporation's expenditures under this section may not exceed in 2006 two and seventy-five hundredths percent (2.75%) and in 2007 three and five-tenths percent (3.5%) of the school corporation's 2005 calendar year distribution.
As added by P.L.2-2006, SEC.163.

IC 20-40-8-20
Uses; transfers to other funds
Sec. 20. Money in the fund may be transferred to another fund and used as provided by law. The laws permitting a transfer of money from the fund include the following:
(1) IC 20-20-10-5 (implementation of technology preparation

task force).
(2) IC 20-40-6-8 (any fund for costs attributable to transportation).
(3) IC 20-40-11-3 (repair and replacement fund).
(4) IC 20-40-12-6 (self-insurance fund).
(5) IC 20-49-4-22 (advance for educational technology program).
As added by P.L.2-2006, SEC.163.



CHAPTER 9. DEBT SERVICE FUND

IC 20-40-9-1
"Debt service"
Sec. 1. As used in this chapter, "debt service" includes bonds and coupons, civil bond obligations, lease rental contracts, and interest cost on emergency and temporary loans.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a debt service fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a debt service levy under IC 20-46-7 for the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-4
Establishment of fund
Sec. 4. The governing body of each school corporation shall establish a debt service fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-5
Uses; required use of fund
Sec. 5. Except as otherwise provided by law, all expenditures for debt service must be paid from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-6
Uses; payment of debt and lease expenses
Sec. 6. Money in the fund may be used for payment of the following:
(1) All debt and other obligations arising out of funds borrowed or advanced for school buildings when purchased from the proceeds of a bond issue for capital construction.
(2) A lease to provide capital construction.
(3) Interest on emergency and temporary loans.
(4) All debt and other obligations arising out of funds borrowed or advanced for the purchase or lease of school buses when purchased or leased from the proceeds of a bond issue, or from money obtained from a loan made under IC 20-27-4-5, for that purpose.
(5) All debt and other obligations arising out of funds borrowed to pay judgments against the school corporation.         (6) All debt and other obligations arising out of funds borrowed to purchase equipment.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-7
Uses; post of textbooks
Sec. 7. (a) Money in the fund may be used for payment of all unreimbursed costs of textbooks for the school corporation's students who were eligible for free or reduced lunches in the previous school year.
(b) The governing body may transfer the amount levied to cover unreimbursed costs of textbooks under this section to the textbook rental fund or extracurricular account.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-8
Uses; lease rentals
Sec. 8. (a) Lease rental obligations on account of leases entered into under IC 21-5-11 (before its repeal), IC 20-47-2, IC 21-5-12 (before its repeal), or IC 20-47-3 may be paid by a school corporation from the fund.
(b) Payments described in subsection (a) must be provided for in the annual budget for the fund from which the payment is made.
(c) This section does not prohibit the payment of lease rental obligations from the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-9
Uses; community school corporations
Sec. 9. Money in the fund may be used to pay lease rental obligations, school bonds and coupons, and civil bond obligations assumed by school corporations reorganized under IC 20-23-4.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-10
Limitation on payment of principal; emergency and temporary loans
Sec. 10. (a) Except as otherwise provided by law, a school corporation may not pay from the fund the principal of emergency and temporary loans obtained for the benefit of any other fund.
(b) Except as provided in IC 20-48-1-7 and IC 20-48-1-9, payment of interest on emergency and temporary loans must be received in and disbursed from the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-9-11
Uses; principal and interest; state advance
Sec. 11. An amount equal to deductions made or to be made in the current year for the payment of principal and interest on an advancement from any state fund (including the common school fund

and the veterans memorial school construction fund) may be included in debt service and appropriated and paid to the general fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 10. LEVY EXCESS FUND

IC 20-40-10-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a levy excess fund established under section 2 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-10-2
Establishment of fund
Sec. 2. Each corporation shall establish a levy excess fund for purposes of IC 20-44-3.
As added by P.L.2-2006, SEC.163.

IC 20-40-10-3
Investments
Sec. 3. The chief fiscal officer of a school corporation may invest money in the school corporation's fund in the same manner in which money in the school corporation's general fund may be invested. However, any income derived from investment of the money shall be deposited in and becomes a part of the fund.
As added by P.L.2-2006, SEC.163.



CHAPTER 11. REPAIR AND REPLACEMENT FUND

IC 20-40-11-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a repair and replacement fund established under section 2 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-2
Establishment of fund
Sec. 2. The governing body of each school corporation may establish a repair and replacement fund under this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-3
Resolution governing fund
Sec. 3. (a) The procedure for establishing a fund is the same as the procedure to be used in making an additional appropriation under IC 6-1.1-18-5.
(b) The resolution of the governing body must be in the form prescribed by the department of local government finance and must contain at least the following:
(1) The annual amount permitted to be expended from the fund each year.
(2) The duration of the fund, which may not exceed five (5) years.
(3) That the sources for the fund for each year must be from either the general fund or the capital projects fund, or both.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-4
Source of fund balances
Sec. 4. The fund consists of:
(1) any balance in the fund at the beginning of the year; and
(2) any transfers into the fund from the capital projects fund or the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-5
Transfer to fund; required appropriation
Sec. 5. A transfer to the fund from the general fund or capital projects fund may be made without appropriation.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-6
Uses
Sec. 6. The fund shall be used solely for the repair of buildings and the repair and replacement of building fixtures that are:
(1) owned or leased by the school corporation; and         (2) of a type constituting loss capable of being covered by casualty insurance.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-7
Expenditures; required appropriation
Sec. 7. Expenditures from the fund may be made only after appropriation in the school corporation's annual budget or by an additional appropriation under IC 6-1.1-18-5.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-8
Balance; nonreverting
Sec. 8. Any balance remaining in the fund at the end of a year does not revert to the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-9
Investment
Sec. 9. Any balance in the fund may be invested in the manner provided for investment of general fund money and the net proceeds from the investment become a part of the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-10
Duration
Sec. 10. The fund may extend for a specified number of years, not to exceed five (5), and for a specified annual amount permitted to be expended during each year.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-11
Termination or reduction in balance of fund
Sec. 11. (a) The fund may be reduced or rescinded before its expiration by resolution of the governing body of the school corporation.
(b) Not later than August 1 of any year, ten (10) or more taxpayers in a taxing district in which the school corporation is located may file with the county auditor of the county in which the taxing district is located a petition for reduction or rescission of the fund. The petition must set forth the taxpayers' objections to the fund. The petition shall be certified to the department of local government finance.
(c) Upon receipt of a petition under subsection (b), the department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition. The hearing must be held in the county in which the taxing district is located. Notice of the hearing shall be given to the executive officer of the school corporation and to the first ten (10) taxpayers whose names appear on the petition. The notice must be in the form of a letter signed by the commissioner or deputy commissioner of the department of local government

finance, sent by mail with full prepaid postage to the executive officer and the taxpayers at their usual places of residence at least five (5) days before the date fixed for the hearing.
(d) After the hearing under subsection (c), the department of local government finance shall approve, disapprove, or modify the request for reduction or rescission of the fund and shall certify that decision to the county auditor of the county in which the taxing district is located.
(e) If the fund is rescinded under this section, any balance remaining shall be transferred to the school corporation's capital projects fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-11-12
Levy prohibited
Sec. 12. This chapter does not authorize an additional levy increase.
As added by P.L.2-2006, SEC.163.



CHAPTER 12. SELF-INSURANCE FUND

IC 20-40-12-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a self-insurance fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-2
"Health care services"
Sec. 2. As used in this chapter, "health care services" has the meaning set forth in IC 27-8-11-1.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-3
"Self-insurance program"
Sec. 3. As used in this chapter, "self-insurance program" means a program of self-insurance established or maintained by a governing body to provide coverage for health care services to a school corporation's employees and the employees' dependents.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-4
Establishment of fund
Sec. 4. The governing body of each school corporation:
(1) may establish a self-insurance fund in accordance with this chapter for the purposes described in:
(A) section 5(1) through 5(3) of this chapter; and
(B) section 5(4) of this chapter as section 5(4) of this chapter applies to governing body or school employee coverage other than coverage for health care services; and
(2) shall, if the governing body elects to provide a self-insurance program to cover health care services, establish a self-insurance fund for the purposes described in section 5(4) of this chapter as section 5(4) of this chapter applies to health care services.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-5
Uses
Sec. 5. The fund may be used to provide money for the following purposes:
(1) The payment of a judgment rendered against the school corporation, or rendered against an officer or employee of the school corporation for which the school corporation is liable under IC 34-13-2, IC 34-13-3, or IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal).
(2) The payment of a claim or settlement for which the school corporation is liable under IC 34-13-2, IC 34-13-3, or

IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal).
(3) The payment of a premium, management fee, claim, or settlement for which the school corporation is liable under a federal or state statute, including IC 22-3 and IC 22-4.
(4) The payment of a settlement or claim for which insurance coverage is permitted under IC 20-26-5-4(15).
As added by P.L.2-2006, SEC.163.

IC 20-40-12-6
Transfers to fund
Sec. 6. Subject to the approval of the commissioner of insurance, the governing body of the school corporation may:
(1) transfer to the fund an amount of money in:
(A) the general fund budget; and
(B) the general fund tax levy and rate;
(2) transfer money from the general fund to the fund;
(3) appropriate money from the general fund for the fund; or
(4) transfer money from the capital projects fund to the fund, to the extent that money in the capital projects fund may be used for property or casualty insurance.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-7
Balance; nonreverting
Sec. 7. Any balance remaining in the fund at the end of the year does not revert to the general fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-8
Compliance with chapter; self-insurance programs
Sec. 8. Subject to IC 20-26-5-4(15) and this chapter and notwithstanding any other law, a self-insurance program must comply with this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-9
Appeals
Sec. 9. (a) A self-insurance program must provide for appeals to a review panel to:
(1) hear complaints; and
(2) resolve concerns;
regarding issues related to coverage, coverage discrimination, and access under the self-insurance program.
(b) The composition of the review panel under subsection (a):
(1) must reflect the populations covered under the self-insurance program;
(2) may include a member representative of each covered population; and
(3) must maintain a balance of administration and

nonadministration members.
(c) Self-insurance program documents provided to individuals covered under the self-insurance program must specify the appeal process, including the name, address, and telephone number of the individual with whom an appeal may be filed.
As added by P.L.2-2006, SEC.163.

IC 20-40-12-10
Incurred claim basis
Sec. 10. (a) A self-insurance program must be written on an incurred claims basis.
(b) The governing body must fund a self-insurance program as described in section 4(2) of this chapter to include coverage for all eligible incurred claims.
(c) Subject to this chapter and notwithstanding any other law:
(1) contributions made on behalf of individuals covered under the self-insurance program, including employee and employer contributions; and
(2) transfers or allocations of funds by a governing body;
for coverage for health care services under a self-insurance program must be directly deposited into the fund and may not be transferred to other accounts or expended for any other purpose.
As added by P.L.2-2006, SEC.163.



CHAPTER 13. PETTY CASH FUND

IC 20-40-13-1
"Custodian"
Sec. 1. As used in this chapter, "custodian" means a person appointed by the governing body to be responsible for the maintenance and administration of the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a petty cash fund established under section 3 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-3
Establishment of fund
Sec. 3. The governing body of each school corporation may establish and maintain a petty cash fund to pay small or emergency expenses of an administrative or operating nature.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-4
Maximum balance
Sec. 4. If a fund is established, the governing body shall make an appropriation for the fund in an amount that is not more than five hundred dollars ($500). The fund shall be established by a warrant drawn on the general fund of the school corporation payable to a custodian appointed by the school corporation.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-5
Custodian responsibilities
Sec. 5. The custodian shall convert a warrant described in section 4 of this chapter to cash and is responsible for the administration of the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-13-6
Custodian reports
Sec. 6. (a) At the end of each month, the custodian shall file with the governing body a report showing the:
(1) balance of the fund at the beginning of the month;
(2) amount of all warrants drawn and expenditures from the fund during the month; and
(3) balance on hand in the fund at the end of the month.
(b) For each expenditure from the fund, the custodian shall obtain a receipt or voucher, which the custodian shall file with the monthly report. As added by P.L.2-2006, SEC.163.

IC 20-40-13-7
Termination of custodian duties; reconciliation of fund accounts
Sec. 7. If the fund is no longer needed or a change is made in custodian, the custodian shall return the balance of the fund to the general fund and make a report to the governing body containing the information and supporting receipts or vouchers required under section 6 of this chapter.
As added by P.L.2-2006, SEC.163.



CHAPTER 14. SPECIAL PURPOSE FUNDS WITHOUT LOCAL TAX

IC 20-40-14-1
Separate accounting; gifts; endowments; federal grants and loans
Sec. 1. (a) Except as provided in this section, money received by a school corporation for a specific purpose or purposes, by gift, endowment, or under a federal statute, may be accounted for by establishing separate funds apart from the general fund.
(b) Subsection (a) does not apply if local tax funds are involved.
(c) Money described in subsection (a) may not be accepted unless the:
(1) terms of the gift, endowment, or payment; and
(2) acceptance of the gift, endowment, or payment;
provide that the officers of the school corporation are not divested of any right or authority that the officers are granted by law.
As added by P.L.2-2006, SEC.163.

IC 20-40-14-2
Disbursement without appropriation
Sec. 2. Both:
(1) money received for specific purposes, by gift, endowment, or under a federal statute; and
(2) any earnings on money received for specific purposes, by gift, endowment, or under a federal statute;
may be disbursed without appropriation.
As added by P.L.2-2006, SEC.163.

IC 20-40-14-3
Application of other laws
Sec. 3. A school corporation shall maintain money received by gift, endowment, or under a federal statute in a special fund as required by law, including IC 20-35-4-7.
As added by P.L.2-2006, SEC.163.



CHAPTER 15. SCHOOL TECHNOLOGY FUND

IC 20-40-15-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a school technology fund established under section 2 of this chapter.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-2
Establishment of fund
Sec. 2. (a) Each school corporation shall establish a school technology fund.
(b) The fund consists of the following:
(1) Money transferred to the fund under IC 20-40-14-1 or section 3 or 4 of this chapter.
(2) Other money, as designated by the department.
(c) Property taxes levied by a school corporation for a capital projects fund may not be transferred to the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-3
Transfers from the general fund
Sec. 3. All money appropriated from the general fund for any of the purposes described in section 5 of this chapter shall be transferred from the general fund to the fund.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-4
Transfer of savings from universal service discounts
Sec. 4. (a) As used in this section, "base year" means:
(1) January 1, 1998, through June 30, 1999; or
(2) any subsequent universal service program year for which a school corporation initially makes an application to the program.
(b) All money saved by a school corporation as a result of universal service discounts provided to the school corporation under the federal Telecommunications Act of 1996 must be transferred to the fund.
(c) For purposes of this section, the amount of money saved by a school corporation as a result of universal service discounts during the base year and any subsequent universal service program year is equal to:
(1) the sum of all reimbursements in the form of cash or discounts received or eligible to be received under the universal service program during the base year; minus
(2) discounts from expenditures made from the debt service and capital projects funds during the base year for one (1) time costs

such as new construction or remodeling projects.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-5
Uses
Sec. 5. (a) Except as provided in subsection (b), money in the fund may be used for one (1) or more of the purposes described in IC 20-20-13, IC 20-26-15-6(4)(B), or IC 20-40-8-13.
(b) Money in the fund may not be used to purchase software programs to be used exclusively for administrative purposes, such as payroll and attendance records, personnel records, administration of insurance or pension programs, or any other similar purpose. However, if a particular software program will be used for administrative purposes and for other purposes described in subsection (a), a part of the cost of the software program may be paid from the fund. The part of the cost that may be paid from the fund is the total cost of the software program multiplied by the estimated percentage of use of the software program for nonadministrative purposes.
As added by P.L.2-2006, SEC.163.

IC 20-40-15-6
Reports
Sec. 6. (a) Before February 15 of each year, each school corporation shall file a report with the state superintendent's special assistant for technology.
(b) A report filed under this section must:
(1) be prepared in the form prescribed by the special assistant for technology; and
(2) include a list of expenditures made by the school corporation during the preceding calendar year from the school corporation's:
(A) fund for purposes described in this chapter;
(B) capital projects fund for purposes described in IC 20-40-8-13; and
(C) debt service fund to provide financing for any equipment or facilities used to provide educational technology programs.
(c) Before April 1 of each year, the special assistant for technology shall:
(1) compile the information contained in the reports filed under this section; and
(2) present that compilation to the educational technology council.
As added by P.L.2-2006, SEC.163.






ARTICLE 41. EXTRACURRICULAR FUNDS AND ACCOUNTS

CHAPTER 1. ACCOUNTING FOR SCHOOL FUNCTIONS; EXTRACURRICULAR ACCOUNT

IC 20-41-1-1
"Treasurer"
Sec. 1. As used in this chapter, "treasurer" includes an assistant treasurer or a deputy treasurer.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-2
Accounting as separate funds
Sec. 2. Any self-supporting programs maintained by a school corporation, including:
(1) school lunch; and
(2) rental or sale of textbooks;
may be established as separate funds, separate and apart from the general fund, if no local tax rate is established for the programs.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-3
Custodian responsibilities
Sec. 3. (a) A person who has charge of the collection, custody, and disbursement of funds collected and expended to pay expenses incurred in conducting any athletic, social, or other school function, the cost of which is not paid from public funds, shall:
(1) keep an accurate account of all money received and expended, showing the:
(A) sources of all receipts;
(B) purposes for which the money was expended; and
(C) balance on hand; and
(2) file a copy of the account with the township trustee, board of school trustees, or board of school commissioners within two (2) weeks after the close of each school year.
(b) An account filed under subsection (a)(2) is a public record open to inspection by any interested person at any reasonable time during office hours.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-4
Forms
Sec. 4. (a) All forms and records for keeping the accounts of the extracurricular activities in school corporations shall be prescribed or approved by the state board of accounts. The records and affairs of the extracurricular activities may be examined by the state board of accounts when the state examiner determines an examination is

necessary. The forms prescribed or approved for keeping these accounts must achieve a simplified system of bookkeeping and shall be paid for, along with the bond required in this chapter, from the general fund.
(b) The funds of all accounts of any organization, class, or activity shall be accounted separately from all others. Funds may not be transferred from the accounts of any organization, class, or activity except by a majority vote of its members, if any, and by the approval of the principal, sponsor, and treasurer of the organization, class, or activity. However, in the case of athletic funds:
(1) approval of the transfer must be made by the athletic director, who is regarded as the sponsor; and
(2) participating students are not considered members.
All expenditures of the funds are subject to review by the governing body of the school corporation.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-5
Requirement of treasurer
Sec. 5. (a) A public school must have a treasurer for purposes of this chapter. The treasurer must be:
(1) the superintendent or principal of the particular school;
(2) a clerk of the school corporation; or
(3) a member of the faculty appointed by the superintendent or principal.
This designation must be made immediately upon the opening of the school term or the vacating of the office of treasurer. Claims shall be filed and paid under sections 7 and 8 of this chapter. The employing or appointing officials of a school may appoint and engage a school treasurer or clerk.
(b) A school corporation may appoint one (1) or more assistant or deputy treasurers.
(c) A treasurer is not personally liable for an act or omission occurring in connection with the performance of the duties set forth in this chapter, unless the act or omission constitutes gross negligence or an intentional disregard of the treasurer's duties.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-6
Bond
Sec. 6. (a) The treasurer shall give a bond in an amount fixed by the superintendent and principal of the school approximating the total amount of the anticipated funds that will come into the possession of the treasurer at any one (1) time during the regular school year. Bonds shall be filed with the trustee or board of school trustees. The surety on the bonds must be a surety company authorized to do business in Indiana. However, the requirement for giving the bond and the requirement to deposit the receipts in a separate bank account, as required in section 9 of this chapter, do not apply to any school for which the funds, as estimated by the

principal, will not exceed three hundred dollars ($300) during a school year.
(b) The requirements of this chapter may be fulfilled by providing a comprehensive bonding instrument, including a single blanket position bond, for all extracurricular treasurers. A comprehensive bonding instrument is acceptable instead of individual separate personal position bonds.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-7
Responsibilities of treasurer
Sec. 7. (a) The treasurer has charge of the custody and disbursement of any funds collected by a collecting authority and expended to pay expenses:
(1) approved by the principal or teacher in charge of the school;
(2) incurred in conducting any athletic, social, or other school function (other than functions conducted solely by any organization of parents and teachers);
(3) that cost more than twenty-five dollars ($25) during the school year; and
(4) that are not paid from public funds.
(b) The principal or teacher in charge of the school shall designate a collecting authority to be in charge of the collection of any funds described in this section. Upon collection of any funds, the collecting authority shall deliver the funds, together with an accounting of the funds, to the custody of the school treasurer. The principal may designate different collecting authorities for each separate account of funds described in this section.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-8
Treasurer; duties; accurate accounts; reports
Sec. 8. (a) The treasurer shall keep an accurate account of all money received by the collecting authority and expended, showing:
(1) the sources of all receipts;
(2) the purposes for which the money was expended; and
(3) the balance on hand.
A copy of the report, together with all records and files of extracurricular activities, shall be filed as required under section 3 of this chapter.
(b) However, in a school that has two (2) or more semesters in any one (1) school year, the treasurer of the school shall file a copy of the treasurer's financial report of receipts and disbursements with the township trustee, board of school trustees, or board of school commissioners not more than two (2) weeks after the close of each semester. Records and files of extracurricular activities for the entire school year shall be filed with the last financial semester report of any one (1) school year.
(c) A copy of the report shall be filed with and kept by the city superintendent having jurisdiction and the county superintendent

where the superintendent has jurisdiction.
(d) The records under this section shall be kept for five (5) years, after which they may be destroyed.
As added by P.L.2-2006, SEC.164.

IC 20-41-1-9
Deposits and accounts
Sec. 9. (a) The treasurer shall deposit all receipts in one (1) bank account. The receipts shall be deposited without unreasonable delay. The account is known as the school extracurricular account. The records of each organization, class, or activity shall be kept separate so that the balance in each fund may be known at all times.
(b) The money in the school extracurricular account may be invested under the conditions specified in IC 5-13-10 and IC 5-13-10.5 for investment of state money. However, investments under this section are at the discretion of the principal. The interest earned from any investment may be credited to the school extracurricular account and need not be credited proportionately to each separate extracurricular fund. The interest earned from the investment may be used for any of the following:
(1) A school purpose approved by the principal.
(2) An extracurricular purpose approved by the principal.
(c) Amounts expended under this section for the purposes described in this section are in addition to the appropriation under IC 20-26-5-4(3).
As added by P.L.2-2006, SEC.164.



CHAPTER 2. SCHOOL LUNCH AND TEXTBOOK RENTAL PROGRAMS

IC 20-41-2-1
Township school; election to use separate school lunch fund or extracurricular account
Sec. 1. Each township trustee in operating a school lunch program may use either of the following accounting methods:
(1) The township trustee may supervise and control the program through its school corporation account by establishing a school lunch fund.
(2) The township trustee may have the program operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts under IC 20-41-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-2
Township school; election to use separate textbook rental fund or extracurricular account
Sec. 2. Each township trustee in operating a textbook rental program may use either of the following accounting methods:
(1) The township trustee may supervise and control the program through its school corporation account by establishing a textbook rental fund.
(2) If textbooks have not been purchased and financial commitments or guarantees for the purchases have not been made by the school corporation, the township trustee may have the program operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts under IC 20-41-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-3
Township schools; expenditures without appropriation
Sec. 3. (a) If a school lunch fund is established under section 1 of this chapter or a textbook rental fund is established under section 2 of this chapter, the receipts and expenditures for each program shall be made to and from the proper fund without appropriation or the application of other laws relating to the budgets of local governmental units.
(b) If either program or both programs under sections 1 and 2 of this chapter are operated through the extracurricular account, the township trustee shall approve the amount of the bond of the treasurer of the extracurricular account in an amount the township trustee considers necessary to protect the account for all funds coming into the hands of the treasurer.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-4 School corporations; election to use separate school lunch fund or extracurricular account
Sec. 4. A governing body in operating a school lunch program under IC 20-26-5-4(11) may use either of the following accounting methods:
(1) It may supervise and control the program through the school corporation account, establishing a school lunch fund.
(2) It may cause the program to be operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts in accordance with IC 20-41-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-5
School corporations; election to use separate textbook rental fund or extracurricular account
Sec. 5. (a) A governing body in operating a textbook rental program under IC 20-26-5-4(12) may use either of the following accounting methods:
(1) The governing body may supervise and control the program through the school corporation account, establishing a textbook rental fund.
(2) If textbooks have not been purchased and financial commitments or guarantees for the purchases have not been made by the school corporation, the governing body may cause the program to be operated by the individual schools of the school corporation through the school corporation's extracurricular account or accounts in accordance with IC 20-41-1.
(b) If the governing body determines that a hardship exists due to the inability of a student's family to purchase or rent textbooks, taking into consideration the income of the family and the demands on the family, the governing body may furnish textbooks to the student without charge, without reference to the application of any other statute or rule except IC 20-26-1 through IC 20-26-5, IC 20-26-7, IC 20-40-12, and IC 20-48-1.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-6
School corporations; expenditures without appropriation
Sec. 6. (a) If a school lunch fund is established under section 4 of this chapter and a textbook rental fund is established under section 5 of this chapter, the receipts and expenditures from a fund for the program to which the fund relates shall be made to and from the fund without appropriation or the application of other statutes and rules relating to the budgets of municipal corporations.
(b) If either the lunch program or textbook rental program is handled through the extracurricular account, the governing body of the school corporation shall approve the amount of the bond of the treasurer of the extracurricular account in an amount the governing

body considers sufficient to protect the account for all funds coming into the hands of the treasurer of the account.
As added by P.L.2-2006, SEC.164.

IC 20-41-2-7
Indianapolis public schools; application of other laws
Sec. 7. IC 20-25-4-19 applies to a lunch program established by a school city (as defined in IC 20-25-2-12).
As added by P.L.2-2006, SEC.164.






ARTICLE 42. FIDUCIARY FUNDS AND ACCOUNTS

CHAPTER 1. ADMINISTRATION OF COMMON SCHOOL FUND BY COUNTY

IC 20-42-1-1
Application
Sec. 1. This chapter applies to a county that has not:
(1) transferred the money in the county's fund to the debt service funds of the school corporations in the county under section 5 of this chapter, IC 21-2-4-5 (before its repeal), or a predecessor law; or
(2) surrendered the money in the county's fund to the treasurer of state under section 6 of this chapter, IC 21-1-3-1 (before its repeal), or a predecessor law.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a common school fund administered by a county.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-3
Sources of fund
Sec. 3. The funds that:
(1) before March 6, 1865, were:
(A) known and designated as the surplus revenue funds;
(B) appropriated to common schools;
(C) known and designated as the saline fund;
(D) known and designated as the bank-tax fund;
(E) derived from the sale of county seminaries and property belonging to county seminaries or after March 5, 1865, are derived from the sale of county seminaries and property belonging to county seminaries; or
(F) money and property held for county seminaries;
(2) are derived from fines assessed for breaches of the penal laws of the state;
(3) are derived from forfeitures that accrue;
(4) are derived from lands and other estate that escheat to the state for want of heirs or kindred entitled to the inheritance of the lands or other estate;
(5) are derived from lands that:
(A) were granted before March 6, 1865; or
(B) are granted after March 5, 1865;
to the state, if no special object is expressed in the grant;
(6) are derived from the proceeds of the sales of the swamp lands granted to the state of Indiana by the act of Congress of September 1850;         (7) are derived from the taxes that are assessed periodically upon the property of corporations for common school purposes; and
(8) are derived from the one hundred and fourteenth section of the charter of the state bank of Indiana;
constitute the common school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-4
Prohibition on reducing principal of fund
Sec. 4. Subject to sections 5, 6 and 9 of this chapter, the fund shall never be diminished in amount.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-5
Transfer of fund balance to debt service fund
Sec. 5. Any balance remaining in a fund shall be transferred to the debt service funds of the school corporations in the county. The amount transferred may be appropriated and paid to a school corporation's general fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-6
Transfer of custody of fund balance to state
Sec. 6. (a) A county council may adopt a resolution to:
(1) elect to surrender the custody of the fund; and
(2) order the board of county commissioners, the county auditor, and the county treasurer to take any and all steps necessary to surrender the custody of a fund held in trust by the county.
If the county council adopts a resolution under this section, the amount of money distributed to and held in trust by the county is due and payable to the treasurer of state. A county council may elect whether the county shall surrender all or any part of the fund. If the county retains custody of any money in the fund, the county shall loan the money as otherwise provided by law. Any part of the money in the fund surrendered by the county shall be paid to the treasurer of state immediately after the election by the county council.
(b) Within ten (10) days after the passage of the resolution by a county council of a county electing to surrender the custody of the fund, the county auditor shall prepare and file with the board of commissioners of the county a report showing the following:
(1) The total amount of the fund that has been entrusted to and is held in trust by the county.
(2) The total amount of the funds that is loaned as provided by law.
(3) The total amount of the fund, if any, loaned to the county and which loans are unpaid.
(4) The total amount of the fund held in cash in the possession and custody of the county and that is not loaned.         (5) A separate schedule of past due loans. The schedule must show the unpaid balance of principal and the amount of delinquent interest due and unpaid on each delinquent loan.
(c) The board of county commissioners shall examine the reports, and, if found correct, the board of county commissioners shall order:
(1) that the report be entered on its records; and
(2) the county auditor to draw the county auditor's warrant, payable to the treasurer of state, for the amount of the fund that is not loaned and is held in cash in the custody and possession of the county as shown by the report.
The county auditor shall forward the warrants to the auditor of state together with a certified copy of the report. The county auditor shall also forward with the payment a certified copy of the resolution of the county council electing to surrender the custody of the fund or any part of the fund.
(d) After passage by the county council of a resolution electing to surrender the custody of the funds, no part of the fund that is in the custody of the county may be loaned by the county or by any official of the county. Except as provided in this subsection, all outstanding loans of the fund at the time of the passage of the resolution shall be collected when due. Any loan that comes due and payable after the passage of the resolution may be renewed for one (1) additional five (5) year period, on the application of the person owing the loan as provided by law. However, a loan that is more than one (1) year delinquent in payment of principal or interest at the time of the passage of the resolution of the county council may not be renewed.
(e) On:
(1) May 1 or November 1 immediately after the passage of the resolution electing to surrender the fund; and
(2) each May 1 and November 1 thereafter;
all the money collected and on hand that belongs to the fund shall be paid to the treasurer of state. If at the time for a semiannual payment the amount collected and paid to the treasurer of state when added to the amounts previously paid to the treasurer of state is less than the result determined by multiplying one-fortieth (1/40) of the amount of the fund held in trust at the time of the passage of the resolution by the number of semiannual payments that have occurred after the passage of the resolution, the county auditor shall draw the county auditor's warrant on the general fund of the county for an amount sufficient to pay to the treasurer of state the difference between the amount paid and the amount equal to the result of multiplying one-fortieth (1/40) of the amount of the fund held in trust at the time of the passage of the resolution by the number of semiannual payments that have occurred after the passage of the resolution.
(f) At the same time and in the same manner, there shall be paid to the treasurer of state interest to the date of the semiannual payment on the balance of the funds held in trust by the county from the immediately preceding October 31 or April 30 at the rate fixed by law. Whenever within the preceding six (6) months any payment of the fund has been made by the county to the treasurer of state, the

county shall also pay interest at the rate fixed by law on the amount of the payment to the date of receipt of the payment by the treasurer of state. If the amount collected as interest on the fund is not sufficient to make payment of interest to the treasurer of state, the county auditor shall draw the county auditor's warrant on the general fund of the county for an amount sufficient when added to the amount collected as interest on the fund to pay the interest due to the state.
(g) The board of county commissioners shall, in its annual budget estimate, include an estimate of the amount necessary to make the payments from the county general fund as required by this section, and the county council shall appropriate the amount of the estimate.
(h) A county is subrogated to all the rights and remedies of the state with respect to loans made from a fund held in trust by the county to the extent of any and all payments made from the county general fund under this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-7
County liability for fund
Sec. 7. A county shall be held liable for the:
(1) preservation of the part of the fund as is entrusted or has been entrusted to the county; and
(2) payment of the annual interest on the fund at the rate established by law.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-8
Deposit of interest in fund
Sec. 8. The payment of annual interest must be full and complete every year. The payment must appear in the county auditor's report to the state superintendent. The state superintendent shall, at any time when the state superintendent discovers from the report, or otherwise, that there is a deficit in the amount collected, for want of prompt collection or otherwise, direct the attention of the board of county commissioners and the county auditor to the fact. The board of commissioners shall provide for the deficit in their respective counties.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-9
Required transfer of revenue to state
Sec. 9. (a) This section does not apply to a fund entrusted to a county before November 1, 1851.
(b) Loans may not be made of the principal of the common school funds held in trust by the several counties of the state. Each county auditor and treasurer shall forward semiannually all payments made and all interest collected on any loan made before March 7, 1953, by any county from the fund, to the treasurer of state. The amount transferred to the treasurer of state must be held under IC 20-49-3. As added by P.L.2-2006, SEC.165.

IC 20-42-1-10
Loans; required interest rate
Sec. 10. Subject to section 9 of this chapter, the:
(1) principal belonging to a fund; and
(2) accumulations to the principal of a fund held by a county;
must be loaned at four percent (4%) per annum. Loans made before June 1, 1943, with a rate of interest higher than four percent (4%) per annum must have an interest rate of four percent (4%) per annum.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-11
Minimum balance; loans; maximum term
Sec. 11. In a county where the total amount in the:
(1) fund; or
(2) congressional township school fund;
accumulates to the amount of at least one thousand dollars ($1,000), a county may borrow and use the funds or any part of the funds for any lawful purpose for a period not exceeding five (5) years.
As added by P.L.2-2006, SEC.165. Amended by P.L.162-2006, SEC.40.

IC 20-42-1-12
Form of loan agreement
Sec. 12. (a) If a county council borrows funds under this chapter, the county council shall adopt an ordinance specifying the amount of the funds to be borrowed and specify the time for which the loan will be made. The board of county commissioners shall execute to the state of Indiana for the use of the funds a written obligation, executed by the board of county commissioners and attested by the county auditor, that specifies the following:
(1) The facts under which the written obligation is executed.
(2) The sum of money borrowed.
(3) The time when the money will be repaid to the fund by the county.
(b) The obligation must be deposited with the county auditor of the county. The county auditor shall retain the obligation and record entries concerning the loans. The provisions of IC 6-1.1-20 concerning the loan to the county from the school funds apply to this section.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-13
Distribution of loaned amount from fund
Sec. 13. After the obligation is deposited with the county auditor under section 12 of this chapter, the county auditor shall issue a warrant to the county treasurer, to be paid to the county for the amount of money specified in the ordinance and obligation. When the warrant is presented to the county treasurer, the treasurer shall

transfer from the fund the amount contained in the warrant from the principal sum of the fund to the credit of the county revenue of the county. Funds transferred under this section become a part of the general revenue funds of the county.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-14
Investments
Sec. 14. (a) If the funds remain in the county treasury of the county for four (4) months without having been loaned under this chapter, upon the request of the county auditor, the board of county commissioners may, by an order entered of record, direct the county treasurer to invest the funds in:
(1) bonds, notes, certificates, and other valid obligations of the United States; and
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality that are fully guaranteed by the United States.
(b) If it becomes necessary to obtain the funds invested in the government bonds under subsection (a) to be able to make a loan to any borrower, whose application has been approved and granted, the treasurer shall sell, at the earliest opportunity, a sufficient amount of the government bonds to make the loan.
As added by P.L.2-2006, SEC.165.

IC 20-42-1-15
Receipts for payment of principal or interest on loan
Sec. 15. (a) All payments of principal or interest must be paid to the county treasurer. The:
(1) county treasurer shall file a receipt with the county auditor; and
(2) county auditor shall give the payor a receipt and record the payment.
(b) The county auditor may accept payment of principal or interest if the county auditor can immediately transmit and pay the payment to the county treasurer.
As added by P.L.2-2006, SEC.165.



CHAPTER 2. COUNTY ADMINISTRATION OF CONGRESSIONAL TOWNSHIP SCHOOL FUND

IC 20-42-2-1
Application
Sec. 1. This chapter applies to a county that has money in a fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a congressional township school fund administered by a county.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-3
Sources of fund
Sec. 3. The fund derived from the sale of congressional township school lands constitutes the congressional township school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-4
Prohibition on reducing principal of fund
Sec. 4. The fund shall never be diminished in amount.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-5
County liability for fund
Sec. 5. A county shall be held liable for the:
(1) preservation of the part of the fund as is entrusted or has been entrusted to the county; and
(2) payment of the annual interest on the fund, at the rate established by law.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-6
Deposit of interest in fund
Sec. 6. The payment of annual interest must be full and complete every year. The payment must appear in the county auditor's report to the state superintendent. The state superintendent shall, at any time when the state superintendent discovers that there is a deficit in the amount collected, direct the attention of the board of county commissioners and the county auditor to the fact. The board of commissioners shall provide for the deficit in the commissioners' respective counties.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-7
Annual distribution of balance to school corporations
Sec. 7. The county auditor of each county shall, semiannually, on

the second Monday of July and on the last Monday in January make apportionment of the amount of the congressional township school revenue belonging to each school corporation. The apportionment shall be paid to each school corporation's treasurer.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-8
Report to state superintendent
Sec. 8. The county auditor shall report the amount apportioned to the state superintendent, verified by affidavit.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-9
Distributions proportional to balance deposited in fund from township
Sec. 9. The income of the fund belonging to any congressional township or part of a congressional township may not be:
(1) diminished by an apportionment; or
(2) diverted or distributed to another township.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-10
Loans; required interest rate
Sec. 10. The:
(1) principal belonging to the fund; and
(2) accumulations to the principal of a fund held by a county;
must be loaned at four percent (4%) per annum. Loans made before June 1, 1943, with a rate of interest higher than four percent (4%) per annum must have an interest rate of four percent (4%) per annum.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-11
Minimum balance; loans; maximum term
Sec. 11. In a county where the total amount in the:
(1) common school fund; or
(2) fund;
accumulates to the amount of at least one thousand dollars ($1,000), a county may borrow and use the funds, or any part of the funds, for any lawful purpose for a period not exceeding five (5) years.
As added by P.L.2-2006, SEC.165. Amended by P.L.162-2006, SEC.41.

IC 20-42-2-12
Form of loan agreement
Sec. 12. (a) If a county council borrows funds under this chapter, the county council shall adopt an ordinance specifying the amount of the funds to be borrowed and specify the time when the loan will be made. The board of county commissioners shall execute to the state of Indiana for the use of the funds a written obligation, executed by the board of county commissioners and attested by the county

auditor, that specifies the following:
(1) The facts under which the written obligation is executed.
(2) The sum of money borrowed.
(3) The time when the money will be repaid to the fund by the county.
(b) The obligation must be deposited with the county auditor. The county auditor shall retain the obligation and record entries concerning the loans. The provisions of IC 6-1.1-20 concerning the loan to the county from the school funds apply to this section.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-13
Distribution of loaned amount from fund
Sec. 13. After the obligation is deposited with the county auditor under section 12 of this chapter, the county auditor shall issue a warrant to the county treasurer to be paid to the county for the amount of money specified in the ordinance and obligation. When the warrant is presented to the county treasurer, the treasurer shall transfer from the fund the amount contained in the warrant from the principal sum of the fund to the credit of the county revenue of the county. Funds transferred under this section become a part of the general revenue funds of the county.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-14
Investments
Sec. 14. (a) If the funds remain in the county treasury of the county for four (4) months without having been loaned under this chapter, upon the request of the county auditor, the board of county commissioners may, by an order entered of record, direct the county treasurer to invest the funds in:
(1) bonds, notes, certificates, and other valid obligations of the United States; and
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality that are fully guaranteed by the United States.
(b) If it becomes necessary to obtain the funds invested in the government bonds under subsection (a) to be able to make a loan to any borrower, whose application has been approved and granted, the treasurer shall sell, at the earliest opportunity, a sufficient amount of the government bonds to make the loan.
As added by P.L.2-2006, SEC.165.

IC 20-42-2-15
Receipts for payment of principal or interest on loan
Sec. 15. All payments of principal or interest must be paid to the county treasurer. The:
(1) treasurer shall file a receipt with the county auditor; and
(2) auditor shall give the payor a receipt and record the payment. The county auditor may accept payment of principal or interest if the county auditor can immediately transmit and pay the payment to the county treasurer.
As added by P.L.2-2006, SEC.165.



CHAPTER 3. SEMINARY TOWNSHIP SCHOOL FUND

IC 20-42-3-1
Application
Sec. 1. This chapter applies in a county that has a seminary township school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-2
"Account"
Sec. 2. As used in this chapter, "account" refers to the seminary lands school account established under section 8 of this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to a seminary township school fund established under section 5 of this chapter.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-4
"Seminary land"
Sec. 4. As used in this chapter, "seminary land" means land dedicated to the inhabitants of a township by the Northwest Territory Ordinance of 1787 for educational purposes.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-5
Establishment of fund
Sec. 5. There is established in any township containing seminary land a fund to be known as the seminary township school fund.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-6
Source of fund balance
Sec. 6. The fund consists of all money received before August 18, 1969, from the rental of seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-7
Administrator
Sec. 7. The administrator of the fund is the trustee of the township in which the seminary lands are located.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-8
Deposit; public depository
Sec. 8. (a) The fund shall be deposited in a commercial bank or other institution authorized by law to receive public money.     (b) The account into which the fund is deposited must be an interest paying account. The trustee shall annually take the interest from the fund and deposit the interest into a separate bank account known as the seminary lands school account maintained by the trustee for purposes of this chapter.
(c) The trustee shall also deposit in the account:
(1) forty percent (40%); or
(2) two thousand five hundred dollars ($2,500);
whichever is greater, each year of the annual rental received from seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-9
Distribution of revenue; school corporations
Sec. 9. (a) Both:
(1) sixty percent (60%) of the annual rental received from seminary lands; and
(2) the interest received from the fund created by the proceeds from the lease or sale of seminary lands;
shall be paid each year by the trustee to the school corporations in the county in which seminary lands are located.
(b) The amount paid each year under this section shall be credited on a pro rata basis to the school property tax obligations of the owners of land in the township containing the seminary land. The school property tax obligation of the owners of land shall be reduced each year on a pro rata basis by the amount of the payment.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-10
Uses; educational purposes
Sec. 10. The trustee, with the advice and consent of the township board, shall use the account for the following educational purposes:
(1) Each year the trustee shall pay to the parent or legal guardian of any child whose residence is within the township, the initial cost for the rental of textbooks used in any elementary or secondary school that has been accredited by the state. The reimbursement for the rental of textbooks shall be for the initial yearly rental charge only. Textbooks subsequently lost or destroyed may not be paid for from this account.
(2) Students who are residents of the township for the last two (2) years of their secondary education and who still reside within the township are entitled to receive financial assistance in an amount not to exceed an amount determined by the trustee and the township board during an annual review of higher education fees and tuition costs of post-high school education at any accredited college, university, junior college, or vocational or trade school. Amounts to be paid to each eligible student shall be set annually after this review. The amount paid each year must be:
(A) equitable for every eligible student without regard to

race, religion, creed, sex, disability, or national origin; and
(B) based on the number of students and the amount of funds available each year.
(3) A person who has been a permanent resident of the township continuously for at least two (2) years and who needs educational assistance for job training or retraining may apply to the trustee of the township for financial assistance. The trustee and the township board shall review each application and make assistance available according to the need of each applicant and the availability of funds.
(4) If all the available funds are not used in any one (1) year, the unused funds shall be retained in the account by the trustee for use in succeeding years.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-11
Bond
Sec. 11. The bond required by law for the trustee shall be increased by an amount equal to the sum of the fund and the average annual rental income from the seminary lands.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-12
Audit
Sec. 12. All funds and accounts provided in this chapter and the accumulation of the funds and accounts shall be periodically audited and examined in the same manner provided by law for public money.
As added by P.L.2-2006, SEC.165.

IC 20-42-3-13
Duty to maintain seminary lands
Sec. 13. All expenditures and payments made under this chapter shall be made only after necessary expenditures to protect and maintain the seminary lands in a good and safe condition are first made from the annual rental income.
As added by P.L.2-2006, SEC.165.



CHAPTER 4. FUNDING OF RETIREMENT OR SEVERANCE PLAN

IC 20-42-4-1
Application
Sec. 1. This chapter applies to a school corporation that:
(1) after June 30, 2001, establishes a retirement or severance plan that will require the school corporation to pay postretirement or severance benefits to employees of the school corporation; or
(2) includes in a collective bargaining agreement or other contract entered into after June 30, 2001, a provision to increase:
(A) the benefit; or
(B) the unfunded liability;
under a retirement or severance provision that will require the school corporation to pay postretirement or severance benefits to employees of the school corporation.
As added by P.L.2-2006, SEC.165.

IC 20-42-4-2
Actuarial funding requirement; separate accounting
Sec. 2. (a) A school corporation must fund on an actuarially sound basis the postretirement or severance benefits that will be paid to employees under a plan, an agreement, or a contract described in section 1(1) of this chapter or an increase described in section 1(2) of this chapter.
(b) A school corporation must place the assets used to fund on an actuarially sound basis the postretirement or severance benefits in a separate fund or account, and the school corporation may not commingle the assets in the separate fund or account with any other assets of the school corporation.
As added by P.L.2-2006, SEC.165.






ARTICLE 43. STATE TUITION SUPPORT

CHAPTER 1. GENERAL PROVISIONS

IC 20-43-1-1
Expiration
Sec. 1. This article expires January 1, 2008.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-3
"Academic honors diploma award"
Sec. 3. "Academic honors diploma award" refers to the amount determined under IC 20-43-10-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-4
"Adjusted ADM"
Sec. 4. "Adjusted ADM" refers to the amount determined under IC 20-43-4-7.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-5
"Adjusted tuition support levy"
Sec. 5. "Adjusted tuition support levy" refers to the amount determined under IC 20-43-3-5.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-6
"ADM"
Sec. 6. "ADM" refers to average daily membership determined under IC 20-43-4-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-7
"ADM of the previous year"
Sec. 7. "ADM of the previous year" means the initial computed ADM for the school year ending in the preceding calendar year.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-8
"Basic tuition support"
Sec. 8. "Basic tuition support" means the part of a school

corporation's state tuition support for basic programs determined under IC 20-43-6-5.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-9
"Complexity index"
Sec. 9. "Complexity index" refers to the complexity index determined under IC 20-43-5-3.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-10
"Current ADM"
Sec. 10. "Current ADM" means the initial computed ADM for the school year ending in the calendar year.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-11
"Eligible pupil"
Sec. 11. "Eligible pupil" refers to an individual who qualifies as an eligible pupil under IC 20-43-4-1.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-12
"Excise tax revenue"
Sec. 12. "Excise tax revenue" refers to the amount determined under IC 20-43-3-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-13
"Foundation amount"
Sec. 13. "Foundation amount" refers to the amount determined under IC 20-43-5-4.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-14
"Full-time equivalency"
Sec. 14. "Full-time equivalency" refers to the amount determined under IC 20-43-4-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-15
"Guaranteed minimum revenue"
Sec. 15. "Guaranteed minimum revenue" refers to the amount determined under IC 20-43-5-8.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-16
"Local contribution"
Sec. 16. "Local contribution" refers to the amount determined under IC 20-43-6-4. As added by P.L.2-2006, SEC.166.

IC 20-43-1-17
"Maximum permissible tuition support levy"
Sec. 17. "Maximum permissible tuition support levy" has the meaning set forth in IC 20-45-1-15.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-18
"Maximum state distribution"
Sec. 18. "Maximum state distribution" refers to the amount determined under IC 20-43-2-2.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-19
"Previous year revenue"
Sec. 19. "Previous year revenue" refers to the amount determined under IC 20-43-3-4.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-20
"Preceding year revenue foundation amount"
Sec. 20. "Previous year revenue foundation amount" refers to the amount determined under IC 20-43-5-5.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-21
"Primetime distribution"
Sec. 21. "Primetime distribution" refers to the amount determined under IC 20-43-9-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-22
"Primetime program"
Sec. 22. "Primetime program" refers to the program established under IC 20-43-9-1.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-23
"School corporation"
Sec. 23. "School corporation" means the following:
(1) Any local public school corporation established under Indiana law.
(2) Except as otherwise indicated in this article, a charter school.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-24
"Special education grant"
Sec. 24. "Special education grant" refers to the amount

determined under IC 20-43-7-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-25
"State tuition support"
Sec. 25. "State tuition support" means the amount of state funds to be distributed to a school corporation in any calendar year under this article for all grants, distributions, and awards described in IC 20-43-2-3.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-26
"Target revenue per ADM"
Sec. 26. "Target revenue per ADM" refers to the amount determined under IC 20-43-5-9.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-27
"Total target revenue"
Sec. 27. "Total target revenue" refers to the amount determined under IC 20-43-6-3.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-28
"Transition to foundation amount"
Sec. 28. "Transition to foundation amount" refers to the amount determined under IC 20-43-5-6.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-29
"Transition to foundation revenue"
Sec. 29. "Transition to foundation revenue" refers to the amount determined under IC 20-43-5-7.
As added by P.L.2-2006, SEC.166.

IC 20-43-1-30
"Vocational education grant"
Sec. 30. "Vocational education grant" refers to the amount determined under IC 20-43-8-9 as adjusted under IC 20-43-8-10.
As added by P.L.2-2006, SEC.166.



CHAPTER 2. MAXIMUM STATE DISTRIBUTION

IC 20-43-2-1
Distribution schedule; reversions
Sec. 1. The department shall distribute the amount appropriated by the general assembly for distribution as state tuition support in accordance with this article. If the appropriations for distribution as state tuition support are more than required under this article, one-half (1/2) of any excess shall revert to the state general fund and one-half (1/2) of any excess shall revert to the property tax replacement fund. The appropriations for state tuition support shall be made each calendar year under a schedule set by the budget agency and approved by the governor. However, the schedule must provide:
(1) for at least twelve (12) payments;
(2) that one (1) payment shall be made at least every forty (40) days; and
(3) the total of the payments in each calendar year must equal the amount required under this article.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-2
Maximum state distribution to school corporations
Sec. 2. The maximum state distribution for a calendar year for all school corporations is:
(1) the greater of:
(A) three billion eight hundred two million nine hundred thousand dollars ($3,802,900,000); or
(B) the amount necessary to enable the department of education to make tuition support distributions in 2006 in accordance with IC 21-1-30 and this article without requiring a reduction in the amount distributed for tuition support under this section;
in 2006; and
(2) three billion seven hundred forty-seven million two hundred thousand dollars ($3,747,200,000) in 2007.
As added by P.L.2-2006, SEC.166. Amended by P.L.162-2006, SEC.42.

IC 20-43-2-3
Reduction in state tuition support
Sec. 3. (a) Except as provided in subsection (b), if the total amount to be distributed:
(1) as basic tuition support;
(2) for academic honors diploma awards;
(3) for primetime distributions;
(4) for special education grants; and
(5) for vocational education grants;
for a particular year exceeds the maximum state distribution for a

calendar year, the amount to be distributed for state tuition support under this article to each school corporation during each of the last six (6) months of the year shall be proportionately reduced so that the total reductions equal the amount of the excess.
(b) The department of education shall distribute the full amount of tuition support to school corporations in the second six (6) months of 2006 in accordance with this article without a reduction under this section.
As added by P.L.2-2006, SEC.166. Amended by P.L.162-2006, SEC.43.

IC 20-43-2-4
Calculation of reduction amount
Sec. 4. The amount of the reduction for a particular school corporation under section 3 of this chapter is equal to the total amount of the excess determined under section 3 of this chapter multiplied by a fraction. The numerator of the fraction is the amount of the distribution for state tuition support that the school corporation would have received if a reduction were not made under this section. The denominator of the fraction is the total amount that would be distributed for state tuition support to all school corporations if a reduction were not made under this section.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-5
Year round school; adjusted distribution
Sec. 5. If a school corporation operates on a twelve (12) month school year program, as approved by the state superintendent, the distribution of state support for the program shall be made under an adjusted formula to be approved by the state superintendent. The adjustment formula shall grant to each school corporation operating an approved twelve (12) month school year an amount of money that must be on the same basis as the distribution for the regular support program, prorated per diem to reflect the extended school term.
As added by P.L.2-2006, SEC.166.

IC 20-43-2-6
Adult education; transfer to fund obligations
Sec. 6. (a) If money appropriated in a fiscal year by the general assembly for adult education is insufficient to fund the state adult education distribution formula provided in the rules adopted by the state board, the budget agency may transfer a sufficient amount of money from any excess in the state appropriation for state tuition support for the fiscal year to fund the state adult education distribution formula.
(b) Before the budget agency makes a transfer under this section, the budget agency shall refer the matter to the budget committee for an advisory recommendation.
As added by P.L.2-2006, SEC.166.
IC 20-43-2-7
Summer school education; transfer to fund obligations
Sec. 7. (a) If the money appropriated in a fiscal year by the general assembly for summer school education is insufficient to fund the state summer school distribution formula provided in the rules adopted by the state board to carry out IC 20-30-7-1, the budget agency may transfer a sufficient amount of money from any excess in the state appropriation for state tuition support for the fiscal year to fund the state summer school distribution formula.
(b) Before the budget agency makes a transfer under this section, the budget agency shall refer the matter to the budget committee for an advisory recommendation.
As added by P.L.2-2006, SEC.166.



CHAPTER 3. GENERAL COMPUTATIONS; AMOUNTS USED IN STATE TUITION SUPPORT CALCULATIONS

IC 20-43-3-1
Rounding conventions
Sec. 1. If a computation under this article results in a fraction and a rounding rule is not specified, the fraction shall be rounded as follows:
(1) All tax rates shall be computed by rounding the rate to the nearest one-hundredth of a cent ($0.0001).
(2) All tax levies shall be computed by rounding the levy to the nearest dollar ($1) amount.
(3) All state tuition support distributions shall be computed by rounding the state tuition support distribution to the nearest cent ($0.01).
(4) If a calculation is not covered by subdivision (1), (2), or (3), the result of the calculation shall be rounded to the nearest ten-thousandth (.0001).
As added by P.L.2-2006, SEC.166.

IC 20-43-3-2
Calculation; excise tax revenue
Sec. 2. (a) This subsection does not apply to a charter school. A school corporation's excise tax revenue is the sum of the:
(1) financial institution excise tax revenue (IC 6-5.5);
(2) motor vehicle excise taxes (IC 6-6-5);
(3) commercial vehicle excise taxes (IC 6-6-5.5);
(4) boat excise tax (IC 6-6-11); and
(5) aircraft excise tax (IC 6-6-6.5);
the school corporation received for deposit in the school corporation's general fund in a calendar year or would have received for deposit in the school corporation's general fund in a calendar year if the settlement of property taxes first due and payable in the calendar year had been made on the schedule required under IC 6-1.1-27-1.
(b) A charter school's excise tax revenue for a calendar year is zero (0).
As added by P.L.2-2006, SEC.166.

IC 20-43-3-3
Certification; excise tax revenue
Sec. 3. Not later than January 15 each year, the department of local government finance shall certify to the department the amount of each school corporation's excise tax revenue for the immediately preceding year. In 2006, the department of local government finance shall certify to the department the amount of each school corporation's excise tax revenue for both 2004 and 2005. The department may rely on the excise tax revenue amounts certified by the department of local government finance under this section in

making calculations under this article.
As added by P.L.2-2006, SEC.166.

IC 20-43-3-4
Calculation; previous year revenue
Sec. 4. (a) A school corporation's previous year revenue equals the amount determined under STEP TWO of the following formula:
STEP ONE: Determine the sum of the following:
(A) The school corporation's basic tuition support for the year that precedes the current year.
(B) The school corporation's maximum permissible tuition support levy for the calendar year that precedes the current year, made in determining the school corporation's adjusted tuition support levy for the calendar year.
(C) The school corporation's excise tax revenue for the year that precedes the current year by two (2) years.
STEP TWO: Subtract from the STEP ONE result an amount equal to the sum of the following:
(A) The reduction in the school corporation's state tuition support under any combination of subsection (b), subsection (c), IC 20-10.1-2-1 (before its repeal), or IC 20-30-2-4.
(B) In 2006, the amount of the school corporation's maximum permissible tuition support levy attributable to the levy transferred from the school corporation's general fund to the school corporation's referendum tax levy fund under IC 20-46-1-6.
(b) A school corporation's previous year revenue must be reduced if:
(1) the school corporation's state tuition support for special or vocational education is reduced as a result of a complaint being filed with the department after December 31, 1988, because the school program overstated the number of children enrolled in special or vocational education programs; and
(2) the school corporation's previous year revenue has not been reduced under this subsection more than one (1) time because of a given overstatement.
The amount of the reduction equals the amount the school corporation would have received in state tuition support for special and vocational education because of the overstatement.
(c) A school corporation's previous year revenue must be reduced if an existing elementary or secondary school located in the school corporation converts to a charter school under IC 20-5.5-11 before July 1, 2005, or IC 20-24-11 after June 30, 2005. The amount of the reduction equals the product of:
(1) the sum of the amounts distributed to the conversion charter school under IC 20-5.5-7-3.5(c) and IC 20-5.5-7-3.5(d) before July 1, 2005, and IC 20-24-7-3(c) and IC 20-24-7-3(d) after June 30, 2005; multiplied by
(2) two (2).
As added by P.L.2-2006, SEC.166.
IC 20-43-3-5
Calculation; adjusted tuition support levy
Sec. 5. (a) As used in this section, "school corporation" does not include a charter school.
(b) A school corporation's adjusted tuition support levy for a calendar year is the result determined using the following formula:
STEP ONE: Determine the school corporation's maximum permissible tuition support levy.
STEP TWO: Determine the sum of the following:
(A) An amount equal to the annual decrease in federal aid to impacted areas from the calendar year preceding the ensuing calendar year by three (3) years to the year preceding the ensuing calendar year by two (2) years.
(B) The part of the school corporation's maximum permissible tuition support levy for the calendar year that equals the original amount of the levy imposed by the school corporation to cover the costs of opening a new school facility during the preceding calendar year.
(C) The part of the school corporation's maximum permissible tuition support levy for the calendar year that is added to the school corporation's maximum permissible tuition support levy in the calendar year to provide revenue for one (1) or more charter schools attended by students with legal settlement in the school corporation.
STEP THREE: Determine the difference of:
(A) the STEP ONE amount; minus
(B) the STEP TWO amount.
As added by P.L.2-2006, SEC.166.

IC 20-43-3-6
Adjustment; assessed valuation; property of bankrupt railroad
Sec. 6. (a) For purposes of this section, "school corporation" does not include a charter school.
(b) Adjusted assessed valuation of any school corporation that is used in computing a school corporation's state tuition support for a calendar year must be the assessed valuation in the school corporation, adjusted as provided in IC 6-1.1-34.
(c) The amount of the valuation described in subsection (b) must also be adjusted downward by the department of local government finance to the extent it consists of real or personal property owned by a railroad or other corporation under the jurisdiction of a federal court under the federal bankruptcy laws (11 U.S.C. 101 et seq.) if as a result of the corporation being involved in a bankruptcy proceeding the corporation is delinquent in payment of its Indiana real and personal property taxes for the year to which the valuation applies. If the railroad or other corporation in some subsequent calendar year makes payment of the delinquent taxes, the state superintendent shall prescribe adjustments in the distributions of state tuition support that subsequently become due to a school corporation affected by the delinquency. The adjustment must ensure that the school corporation

will not have been unjustly enriched under P.L.382-1987(ss).
(d) The amount of the valuation described in subsection (b) must also be adjusted downward by the department of local government finance to the extent it consists of real or personal property described in IC 6-1.1-17-0.5(b).
As added by P.L.2-2006, SEC.166.



CHAPTER 4. DETERMINATION OF PUPIL ENROLLMENT; ADM; ADJUSTED ADM

IC 20-43-4-1
Determination; eligible pupils
Sec. 1. (a) An individual is an eligible pupil if the individual is a pupil enrolled in a school corporation and:
(1) the school corporation has the responsibility to educate the pupil in its public schools without the payment of tuition;
(2) subject to subdivision (5), the school corporation has the responsibility to pay transfer tuition under IC 20-26-11, because the pupil is transferred for education to another school corporation;
(3) the pupil is enrolled in a school corporation as a transfer student under IC 20-26-11-6 or entitled to be counted for ADM purposes as a resident of the school corporation when attending its schools under any other applicable law or regulation;
(4) the state is responsible for the payment of transfer tuition to the school corporation for the pupil under IC 20-26-11; or
(5) all of the following apply:
(A) The school corporation is a transferee corporation.
(B) The pupil does not qualify as a qualified pupil in the transferee corporation under subdivision (3) or (4).
(C) The transferee corporation's attendance area includes a state licensed private or public health care facility, child care facility, or foster family home where the pupil was placed:
(i) by or with the consent of the department of child services;
(ii) by a court order;
(iii) by a child placing agency licensed by the division of family resources; or
(iv) by a parent or guardian under IC 20-26-11-8.
(b) For purposes of a vocational education grant, an eligible pupil includes a student enrolled in a charter school.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-2
Determination; ADM
Sec. 2. A school corporation's ADM is the number of eligible pupils enrolled in:
(1) the school corporation; or
(2) a transferee corporation;
on a day to be fixed annually by the state board and as subsequently adjusted not later than January 30 under the rules adopted by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-3
Fixing day to determine ADM      Sec. 3. The initial day of the ADM count must fall within the first thirty (30) days of the school year. However, if extreme patterns of:
(1) student in-migration;
(2) illness;
(3) natural disaster; or
(4) other unusual conditions in a particular school corporation's enrollment;
on either the day fixed by the state board or on the subsequent adjustment date, cause the enrollment to be unrepresentative of the school corporation's enrollment throughout a school year, the state board may designate another day for determining the school corporation's enrollment.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-4
Adjusted count; children with disabilities
Sec. 4. The state board shall monitor changes that occur after the fall ADM count in the number of students enrolled in programs for children with disabilities. The state board shall:
(1) before December 2 of that same year; and
(2) before April 2 of the following calendar year;
make an adjusted count of students enrolled in programs for children with disabilities. The state superintendent shall certify the December adjusted count to the budget committee before February 5 of the following year and the April adjusted count not later than May 31 immediately after the date of the April adjusted count.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-5
Counting kindergarten pupils
Sec. 5. In determining ADM, each kindergarten pupil shall be counted as one-half (1/2) pupil. If a school corporation commences kindergarten in a school year, the ADM of the current and prior calendar years shall be adjusted to reflect the enrollment of the kindergarten pupils.
As added by P.L.2-2006, SEC.166.

IC 20-43-4-6
Determination; full-time equivalency basis
Sec. 6. (a) In determining ADM, each pupil enrolled in a public school and a nonpublic school is to be counted on a full-time equivalency basis if the pupil:
(1) is enrolled in a public school and a nonpublic school;
(2) has legal settlement in a school corporation; and
(3) receives instructional services from the school corporation.
(b) For purposes of this section, full-time equivalency is calculated as follows:
STEP ONE: Determine the result of:
(A) the number of days instructional services will be provided to the pupil, not to exceed one hundred eighty

(180); divided by
(B) one hundred eighty (180).
STEP TWO: Determine the result of:
(A) the pupil's public school instructional time (as defined in IC 20-30-2-1), rounded to the nearest one-hundredth (0.01); divided by
(B) the actual public school regular instructional day (as defined in IC 20-30-2-2), rounded to the nearest one-hundredth (0.01).
STEP THREE: Determine the result of:
(A) the STEP ONE result; multiplied by
(B) the STEP TWO result.
STEP FOUR: Determine the lesser of one (1) or the result of:
(A) the STEP THREE result; multiplied by
(B) one and five hundredths (1.05).
(c) If the computation for a pupil under subsection (b) results in a fraction, the fraction must be rounded to the nearest one-hundredth (0.01).
As added by P.L.2-2006, SEC.166.

IC 20-43-4-7
Determination; adjusted ADM
Sec. 7. (a) This subsection does not apply to a charter school. When calculating adjusted ADM for 2006 distributions, this subsection, as effective after December 31, 2005, shall be used to calculate the adjusted ADM for the previous year rather than the calculation used to calculate adjusted ADM for 2005 distributions. For purposes of this article, a school corporation's "adjusted ADM" for the current year is the result determined under the following formula:
STEP ONE: Determine the sum of the following:
(A) The school corporation's ADM for the year preceding the current year by four (4) years multiplied by two-tenths (0.2).
(B) The school corporation's ADM for the year preceding the current year by three (3) years multiplied by two-tenths (0.2).
(C) The school corporation's ADM for the year preceding the current year by two (2) years multiplied by two-tenths (0.2).
(D) The school corporation's ADM for the year preceding the current year by one (1) year multiplied by two-tenths (0.2).
(E) The school corporation's ADM for the current year multiplied by two-tenths (0.2).
Round the result to the nearest five-tenths (0.5).
STEP TWO: Determine the sum of:
(A) the school corporation's ADM for the year preceding the current year; plus
(B) the product of:                 (i) the school corporation's ADM for the current year minus the clause (A) amount; multiplied by
(ii) seventy-five hundredths (0.75).
Round the result to the nearest five-tenths (0.5).
STEP THREE: Determine the greater of the following:
(A) The STEP ONE result.
(B) The STEP TWO result.
(b) A charter school's adjusted ADM for purposes of this article is the charter school's current ADM.
As added by P.L.2-2006, SEC.166.



CHAPTER 5. DETERMINATION OF COMPLEXITY INDEX AND TARGET REVENUE PER ADM

IC 20-43-5-1
Application
Sec. 1. A school corporation's target revenue per ADM for a calendar year is the amount determined under section 9 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-2
Components; target revenue per ADM
Sec. 2. The following amounts must be determined under this chapter to calculate a school corporation's target revenue per ADM for a calendar year:
(1) The school corporation's complexity index for the calendar year under section 3 of this chapter.
(2) The school corporation's foundation amount for the calendar year under section 4 of this chapter.
(3) The school corporation's previous year revenue foundation amount for the calendar year under section 5 of this chapter.
(4) The school corporation's transition to foundation amount for the calendar year under section 6 of this chapter.
(5) The school corporation's transition to foundation revenue for the calendar year under section 7 of this chapter.
(6) The school corporation's guaranteed minimum revenue for the calendar year under section 8 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-3
Calculation; complexity index
Sec. 3. (a) This subsection does not apply to a charter school. A school corporation's complexity index is determined under the following formula:
STEP ONE: Determine the greater of zero (0) or the result of the following:
(1) Determine the percentage of the population in the school corporation who are at least twenty-five (25) years of age with less than a twelfth grade education.
(2) Determine the quotient of:
(A) one thousand nineteen dollars ($1,019); divided by
(B) four thousand five hundred seventeen dollars ($4,517) in 2006 and four thousand five hundred sixty-three dollars ($4,563) in 2007.
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by
(B) the subdivision (2) amount.
STEP TWO: Determine the greater of zero (0) or the result of the following:             (1) Determine the percentage of the school corporation's students who were eligible for free lunches in the school year ending in 2005.
(2) Determine the quotient of:
(A) one thousand two hundred sixty dollars ($1,260); divided by
(B) four thousand five hundred seventeen dollars ($4,517) in 2006 and four thousand five hundred sixty-three dollars ($4,563) in 2007.
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by
(B) the subdivision (2) amount.
STEP THREE: Determine the greater of zero (0) or the result of the following:
(1) Determine the percentage of the school corporation's students who were classified as limited English proficient in the school year ending in 2005.
(2) Determine the quotient of:
(A) four hundred fifty-two dollars ($452); divided by
(B) four thousand five hundred seventeen dollars ($4,517) in 2006 and four thousand five hundred sixty-three dollars ($4,563) in 2007.
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by
(B) the subdivision (2) amount.
STEP FOUR: Determine the greater of zero (0) or the result of the following:
(1) Determine the percentage of families in the school corporation with a single parent.
(2) Determine the quotient of:
(A) five hundred fifty-seven dollars ($557); divided by
(B) four thousand five hundred seventeen dollars ($4,517) in 2006 and four thousand five hundred sixty-three dollars ($4,563) in 2007.
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by
(B) the subdivision (2) amount.
STEP FIVE: Determine the greater of zero (0) or the result of the following:
(1) Determine the percentage of families in the school corporation with children who are less than eighteen (18) years of age and who have a family income level below the federal income poverty level (as defined in IC 12-15-2-1).
(2) Determine the quotient of:
(A) three hundred forty-seven dollars ($347); divided by
(B) four thousand five hundred seventeen dollars ($4,517) in 2006 and four thousand five hundred sixty-three dollars ($4,563) in 2007.
(3) Determine the product of:
(A) the subdivision (1) amount; multiplied by                 (B) the subdivision (2) amount.
STEP SIX: Determine the sum of the results in STEP ONE through STEP FIVE.
STEP SEVEN: Determine the result of one (1) plus the STEP SIX result.
STEP EIGHT: This STEP applies if the STEP SEVEN result is equal to or greater than one and twenty-five hundredths (1.25). Determine the result of the following:
(1) Subtract one and twenty-five hundredths (1.25) from the STEP SEVEN result.
(2) Multiply the subdivision (1) result by five-tenths (0.5).
(3) Determine the result of:
(A) the STEP SEVEN result; plus
(B) the subdivision (2) result.
The data to be used in making the calculations under STEP ONE, STEP FOUR, and STEP FIVE of this subsection must be the data from the 2000 federal decennial census.
(b) A charter school's complexity index is the index determined under subsection (a) for the school corporation in which the charter school is located. However, the complexity index for Campagna Academy Charter School is the complexity index determined under subsection (a) for Gary Community School Corporation.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-4
Calculation; foundation amount
Sec. 4. A school corporation's foundation amount for a calendar year is the result determined under STEP TWO of the following formula:
STEP ONE: Determine:
(A) four thousand five hundred seventeen dollars ($4,517) in 2006; or
(B) four thousand five hundred sixty-three dollars ($4,563) in 2007.
STEP TWO: Multiply the STEP ONE amount by the school corporation's complexity index.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-5
Calculation; previous year foundation amount
Sec. 5. A school corporation's previous year revenue foundation amount for a calendar year is equal to the school corporation's previous year revenue divided by the school corporation's adjusted ADM for the previous year.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-6
Calculation; transition to foundation amount
Sec. 6. A school corporation's transition to foundation amount for a calendar year is equal to the result determined under STEP THREE

of the following formula:
STEP ONE: Determine the difference of:
(A) the school corporation's foundation amount; minus
(B) the school corporation's previous year revenue foundation amount.
STEP TWO: Divide the STEP ONE result by:
(A) six (6) in 2006; or
(B) five (5) in 2007.
STEP THREE: A school corporation's STEP THREE amount is the following:
(A) For a charter school that has previous year revenue that is not greater than zero (0), the charter school's STEP THREE amount is the quotient of:
(i) the school corporation's guaranteed minimum revenue for the calendar year where the charter school is located; divided by
(ii) the school corporation's current ADM.
(B) The STEP THREE amount for a school corporation that is not a charter school described in clause (A) is the following:
(i) The school corporation's foundation amount for the calendar year, if the absolute value of the STEP ONE amount is less than or equal to fifty dollars ($50).
(ii) For 2007, the school corporation's foundation amount for the calendar year, if the foundation amount in 2006 equaled the school corporation's target revenue per ADM in 2006.
(iii) The sum of the school corporation's previous year revenue foundation amount and the greater of the school corporation's STEP TWO amount or fifty dollars ($50), if the school corporation's STEP ONE amount is greater than fifty dollars ($50).
(iv) The difference determined by subtracting the greater of the absolute value of the school corporation's STEP TWO amount or fifty dollars ($50) from the school corporation's previous year revenue foundation amount, if the school corporation's STEP ONE amount is less than negative fifty dollars (-$50).
As added by P.L.2-2006, SEC.166.

IC 20-43-5-7
Calculation; transition to foundation revenue
Sec. 7. A school corporation's transition to foundation revenue for a calendar year is equal to the product of:
(1) the school corporation's transition to foundation amount for the calendar year; multiplied by
(2) the school corporation's current adjusted ADM.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-8 Calculation; guaranteed minimum revenue
Sec. 8. A school corporation's guaranteed minimum revenue for a calendar year is equal to the greater of the following:
(1) The school corporation's transition to foundation revenue for the calendar year.
(2) The amount determined under STEP THREE of the following formula:
STEP ONE: Divide the school corporation's previous year revenue by the school corporation's previous year ADM.
STEP TWO: Multiply the STEP ONE result by ninety-nine hundredths (0.99).
STEP THREE: Multiply the STEP TWO amount by the school corporation's current ADM.
As added by P.L.2-2006, SEC.166.

IC 20-43-5-9
Calculation; target revenue per ADM
Sec. 9. A school corporation's target revenue per ADM for a calendar year is the quotient of:
(1) the school corporation's guaranteed minimum revenue for the calendar year; divided by
(2) the school corporation's current adjusted ADM.
As added by P.L.2-2006, SEC.166.



CHAPTER 6. CALCULATION OF BASIC TUITION SUPPORT DISTRIBUTION

IC 20-43-6-1
Application; distribution restricted by appropriation
Sec. 1. Subject to the amount appropriated by the general assembly for state tuition support and IC 20-43-2, the amount that a school corporation is entitled to receive in basic tuition support for a year is the amount determined in section 5 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-6-2
Components; basic tuition support
Sec. 2. The following amounts must be determined under this chapter to determine a school corporation's basic tuition support:
(1) The school corporation's total target revenue under section 3 of this chapter.
(2) The school corporation's local contribution under section 4 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-6-3
Calculation; total target revenue
Sec. 3. (a) A school corporation's total target revenue for a calendar year is the amount determined under the applicable provision of this section.
(b) This subsection applies to a school corporation that has target revenue per ADM for a calendar year that is not equal to the school corporation's foundation amount for the calendar year. The school corporation's total target revenue for a calendar year is equal to the school corporation's guaranteed minimum revenue for the calendar year.
(c) This subsection applies to a school corporation that has target revenue per ADM for a calendar year that is equal to the school corporation's foundation amount for the calendar year. The school corporation's total target revenue for a calendar year is the sum of the following:
(1) The school corporation's foundation amount for the calendar year multiplied by the school corporation's adjusted ADM for the current year.
(2) The amount of the annual decrease in federal aid to impacted areas from the year preceding the ensuing calendar year by three (3) years to the year preceding the ensuing calendar year by two (2) years.
(3) The part of the school corporation's maximum permissible tuition support levy for the year that equals the original amount of the levy imposed by the school corporation to cover the costs of opening a new school facility or reopening an existing facility during the preceding year.
As added by P.L.2-2006, SEC.166.
IC 20-43-6-4
Calculation; local contribution
Sec. 4. (a) A school corporation's local contribution for a calendar year is the amount determined under the applicable provision of this section.
(b) This subsection applies to a school corporation that is not a charter school. Determine the sum of the following:
(1) The school corporation's adjusted tuition support levy.
(2) The school corporation's excise tax revenue for the year that precedes the current year by one (1) year.
(c) This subsection applies to a charter school. Determine the product of:
(1) the charter school's guaranteed minimum revenue for the calendar year; multiplied by
(2) thirty-five hundredths (0.35).
As added by P.L.2-2006, SEC.166.

IC 20-43-6-5
Calculation; basic tuition support distribution
Sec. 5. A school corporation's basic tuition support for a calendar year is the difference between:
(1) the school corporation's total target revenue for the calendar year; minus
(2) the school corporation's local contribution for the calendar year.
As added by P.L.2-2006, SEC.166.

IC 20-43-6-6
Effect of negative number in calculation
Sec. 6. If the basic tuition support determined for a school corporation under section 5 of this chapter is negative, the:
(1) school corporation is not entitled to any state tuition support; and
(2) school corporation's maximum permissible tuition support levy shall be reduced by the amount of the negative result.
As added by P.L.2-2006, SEC.166.



CHAPTER 7. SPECIAL EDUCATION GRANTS

IC 20-43-7-1
Count of special education students for grant
Sec. 1. In addition to the amount a school corporation is entitled to receive in basic tuition support, each school corporation is entitled to receive a grant for special education programs. The amount of the special education grant is based on the count of eligible pupils enrolled in special education programs on December 1 of the preceding year in:
(1) the school corporation; or
(2) a transferee corporation.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-2
Severe disability categories
Sec. 2. (a) In a school corporation's nonduplicated count of pupils in programs for severe disabilities, the school corporation shall count each pupil served in any one (1) of the following programs:
(1) Autism.
(2) Dual sensory impairment.
(3) Emotional handicap, full time.
(4) Hearing impairment.
(5) Severe mental handicap.
(6) Multiple handicap.
(7) Orthopedic impairment.
(8) Traumatic brain injury.
(9) Visual impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this section and in the nonduplicated count of pupils in programs for mild or moderate disabilities in section 3 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-3
Mild and moderate disability program categories
Sec. 3. (a) In a school corporation's nonduplicated count of pupils in programs for mild and moderate disabilities, the school corporation shall count each pupil served in any one (1) of the following programs:
(1) Emotional handicap, all other.
(2) Learning disability.
(3) Mild mental handicap.
(4) Moderate mental handicap.
(5) Other health impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this

section and in the nonduplicated count of pupils in programs for severe disabilities in section 2 of this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-4
Communication disorder program categories
Sec. 4. In a school corporation's duplicated count of pupils in programs for communication disorders, the school corporation shall count each pupil served, even if the pupil is served in another special education program.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-5
Homebound program category
Sec. 5. (a) In a school corporation's cumulative count of pupils in homebound programs, a school corporation shall count each pupil who received homebound instruction up to and including December 1 of the current year plus each pupil who received homebound instruction after December 1 of the prior school year.
(b) A school corporation may include a pupil in the school corporation's cumulative count of pupils in homebound programs even if the pupil also is included in the school corporation's:
(1) nonduplicated count of pupils in programs for severe disabilities;
(2) nonduplicated count of pupils in programs for mild and moderate disabilities; or
(3) duplicated count of pupils in programs for communication disorders.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-6
Calculation; grant amount
Sec. 6. A school corporation's special education grant for a calendar year is equal to the sum of the following:
(1) The nonduplicated count of pupils in programs for severe disabilities multiplied by eight thousand two hundred forty-six dollars ($8,246).
(2) The nonduplicated count of pupils in programs of mild and moderate disabilities multiplied by two thousand two hundred thirty-eight dollars ($2,238).
(3) The duplicated count of pupils in programs for communication disorders multiplied by five hundred thirty-one dollars ($531).
(4) The cumulative count of pupils in homebound programs multiplied by five hundred thirty-one dollars ($531).
As added by P.L.2-2006, SEC.166.

IC 20-43-7-7
Modification of full-time equivalency requirement
Sec. 7. Participation in a program is not required to the extent of

full-time equivalency. The state board shall adopt rules that define the:
(1) nature and extent of participation; and
(2) type of program qualifying for approval.
A count may not be made on any program that has not been approved by the state board or to the extent that a pupil is not participating to the extent required by any rule of the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-7-8
Classification of new programs
Sec. 8. If a new special education program is created by rule of the state board or by the United States Department of Education, the state board shall determine whether the program shall be included in the list of programs for:
(1) severe disabilities; or
(2) mild and moderate disabilities.
As added by P.L.2-2006, SEC.166.



CHAPTER 8. VOCATIONAL EDUCATION GRANTS

IC 20-43-8-1
Date for determination of enrollment
Sec. 1. Pupil enrollment under this chapter shall be determined at the same time that a school corporation's ADM is determined.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-2
Labor market demand report; department of workforce development
Sec. 2. (a) Before December 1 of each year, the department of workforce development shall provide the department with a report, to be used to determine vocational education grant amounts in the second calendar year after the year in which the report is provided, listing whether the labor market demand for each generally recognized labor category is more than moderate, moderate, or less than moderate. In the report, the department of workforce development shall categorize each of the vocational education programs using the following four (4) categories:
(1) Programs that address employment demand for individuals in labor market categories that are projected to need more than a moderate number of individuals.
(2) Programs that address employment demand for individuals in labor market categories that are projected to need a moderate number of individuals.
(3) Programs that address employment demand for individuals in labor market categories that are projected to need less than a moderate number of individuals.
(4) All programs not covered by the employment demand categories of subdivisions (1) through (3).
(b) Before December 1 of each year, the department of workforce development shall provide the department with a report, to be used to determine grant amounts that will be distributed under this chapter in the second calendar year after the year in which the report is provided, listing whether the average wage level for each generally recognized labor category for which vocational education programs are offered is a high wage, a moderate wage, or a less than moderate wage.
(c) In preparing the labor market demand report under subsection (a) and the average wage level report under subsection (b), the department of workforce development shall, if possible, list the labor market demand and the average wage level for specific regions, counties, and municipalities.
(d) If a new vocational education program is created by rule of the state board, the department of workforce development shall determine the category in which the program should be included.
As added by P.L.2-2006, SEC.166.
IC 20-43-8-3
Modification of full-time equivalency requirement
Sec. 3. (a) Participation in a program is not required to the extent of full-time equivalency.
(b) The state board shall adopt rules that further define the nature and extent of participation and the type of program qualifying for approval.
(c) A count may not be made on any program that has not been approved by the state board or to the extent that a pupil is not participating to the extent required by any rule of the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-4
Eligibility; additional grant
Sec. 4. In addition to the amount a school corporation is entitled to receive in basic tuition support, each school corporation is entitled to receive a grant for vocational education programs.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-5
Enrollment count; programs addressing greater than moderate labor demand
Sec. 5. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need more than a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is moderate or less than moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-6
Enrollment count; programs addressing moderate labor demand
Sec. 6. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than or less than moderate.
As added by P.L.2-2006, SEC.166.
IC 20-43-8-7
Enrollment count; programs addressing less than moderate labor demand
Sec. 7. (a) In a school corporation's duplicated count of pupils in programs addressing employment demand for individuals in labor market categories that are projected to need less than a moderate number of individuals, the school corporation shall count each pupil enrolled in each of the programs.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than moderate or moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-8
Count; apprenticeship; cooperative education; other programs
Sec. 8. (a) A school corporation shall count each pupil enrolled in:
(1) each apprenticeship program;
(2) each cooperative education program; and
(3) any program not covered by sections 5 through 7 of this chapter.
(b) A pupil may be counted in more than one (1) of the programs if the pupil is enrolled in more than one (1) program at the time pupil enrollment is determined.
(c) A pupil may be included in the duplicated count in this section and in the duplicated count of pupils in programs addressing employment demand that is more than moderate, moderate, or less than moderate.
As added by P.L.2-2006, SEC.166.

IC 20-43-8-9
Calculation; grant amount
Sec. 9. A school corporation's vocational education grant for a calendar year is the sum of the following amounts:
STEP ONE: For each vocational program provided by the school corporation:
(A) the number of credit hours of the program (either one (1) credit, two (2) credits, or three (3) credits); multiplied by
(B) the number of students enrolled in the program; multiplied by
(C) the following applicable amount:
(i) Four hundred fifty dollars ($450), in the case of a program described in section 5 of this chapter (more than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(ii) Three hundred seventy-five dollars ($375), in the case of a program described in section 5 of this chapter (more

than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(iii) Three hundred dollars ($300), in the case of a program described in section 5 of this chapter (more than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
(iv) Three hundred seventy-five dollars ($375), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(v) Three hundred dollars ($300), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(vi) Two hundred twenty-five dollars ($225), in the case of a program described in section 6 of this chapter (moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
(vii) Three hundred dollars ($300), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a high wage.
(viii) Two hundred twenty-five dollars ($225), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a moderate wage.
(ix) One hundred fifty dollars ($150), in the case of a program described in section 7 of this chapter (less than a moderate labor market need) for which the average wage level determined under section 2(b) of this chapter is a less than moderate wage.
STEP TWO: The number of pupils described in section 8 of this chapter (all other programs) multiplied by two hundred fifty dollars ($250).
STEP THREE: The number of pupils participating in a vocational education program in which pupils from multiple schools are served at a common location multiplied by one hundred fifty dollars ($150).
As added by P.L.2-2006, SEC.166.

IC 20-43-8-10
Appeal; classification of regional labor demand
Sec. 10. If a school corporation determines that the categories of vocational education programs issued by the department of

workforce development under section 2 of this chapter are not representative of the employment demand in the region surrounding the school corporation, the school corporation may petition the department of workforce development to recategorize for the school corporation the vocational education programs offered by the school corporation according to the employment demand in the region surrounding the school corporation. The petition must include information supporting the school corporation's determination that the categories of vocational education programs by the department of workforce development under section 2 of this chapter are not representative of the employment demand in the region surrounding the school corporation.
As added by P.L.2-2006, SEC.166.



CHAPTER 9. PRIMETIME PROGRAM

IC 20-43-9-1
Purpose
Sec. 1. The primetime program is established to provide money to encourage school corporations to lower the pupil/teacher ratio in kindergarten through grade 3.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-2
Restriction of use of grant
Sec. 2. The amount received under this chapter shall be devoted to reducing class size in kindergarten through grade 3.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-3
Administration
Sec. 3. The primetime program shall be administered by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-4
Staff cost; guaranteed primetime amount; count; licensed teachers; instructional aides
Sec. 4. For purposes of computation under this chapter, the following shall be used:
(1) The staff cost amount for a school corporation is sixty-nine thousand eight hundred eleven dollars ($69,811).
(2) The guaranteed primetime amount for a school corporation is the primetime allocation, before any penalty is assessed under this chapter, that the school corporation would have received under this chapter for the 1999 calendar year or the first year of participation in the program, whichever is later.
(3) The following apply to determine whether amounts received under this chapter have been devoted to reducing class size in kindergarten through grade 3 as required by section 2 of this chapter:
(A) Except as permitted under section 8 of this chapter, only a licensed teacher who is an actual classroom teacher in a regular instructional program is counted as a teacher.
(B) If a school corporation is granted approval under section 8 of this chapter, the school corporation may include as one-third (1/3) of a teacher each classroom instructional aide who meets qualifications and performs duties prescribed by the state board.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-5
Eligibility; implementation of primetime program      Sec. 5. In order to receive a distribution under this chapter, a school corporation must implement the primetime program in the following order:
(1) Grade 1.
(2) Grade 2.
(3) Grade 3 or kindergarten.
(4) The grade not chosen under subdivision (3).
As added by P.L.2-2006, SEC.166.

IC 20-43-9-6
Calculation; grant amount
Sec. 6. A school corporation's primetime distribution for a calendar year under this chapter is the amount determined by the following formula:
STEP ONE: Determine the applicable target pupil/teacher ratio for the school corporation as follows:
(A) If the school corporation's complexity index is less than one and one-tenth (1.1), the school corporation's target pupil/teacher ratio is eighteen to one (18:1).
(B) If the school corporation's complexity index is at least one and one-tenth (1.1) but less than one and two-tenths (1.2), the school corporation's target pupil/teacher ratio is fifteen (15) plus the result determined in item (iii) to one (1):
(i) Determine the result of one and two-tenths (1.2) minus the school corporation's complexity index.
(ii) Determine the item (i) result divided by one-tenth (0.1).
(iii) Determine the item (ii) result multiplied by three (3).
(C) If the school corporation's complexity index is at least one and two-tenths (1.2), the school corporation's target pupil/teacher ratio is fifteen to one (15:1).
STEP TWO: Determine the result of:
(A) the ADM of the school corporation in kindergarten through grade 3 for the current school year; divided by
(B) the school corporation's applicable target pupil/teacher ratio, as determined in STEP ONE.
STEP THREE: Determine the result of:
(A) the total target revenue for 2006 and 2007 multiplied by seventy-five hundredths (0.75); divided by
(B) the school corporation's total ADM.
STEP FOUR: Determine the result of:
(A) the STEP THREE result; multiplied by
(B) the ADM of the school corporation in kindergarten through grade 3 for the current school year.
STEP FIVE: Determine the result of:
(A) the STEP FOUR result; divided by
(B) the staff cost amount.
STEP SIX: Determine the greater of zero (0) or the result of:
(A) the STEP TWO amount; minus
(B) the STEP FIVE amount.         STEP SEVEN: Determine the result of:
(A) the STEP SIX amount; multiplied by
(B) the staff cost amount.
STEP EIGHT: Determine the greater of the STEP SEVEN amount or the school corporation's guaranteed primetime amount.
STEP NINE: A school corporation's amount under this STEP is the following:
(A) If the amount the school corporation received under this chapter in the previous calendar year is greater than zero (0), the amount under this STEP is the lesser of:
(i) the STEP EIGHT amount; or
(ii) the amount the school corporation received under this chapter for the previous calendar year multiplied by one hundred seven and one-half percent (107.5%).
(B) If the amount the school corporation received under this chapter in the previous calendar year is not greater than zero (0), the amount under this STEP is the STEP EIGHT amount.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-7
Report; class size
Sec. 7. A school corporation shall compile class size data for kindergarten through grade 3 and report the data to the department for purposes of maintaining compliance with this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-8
Conditions; counting instructional aides
Sec. 8. (a) The state board shall approve the counting of classroom instructional aides as teachers under this chapter if the school corporation can substantiate each year that providing adequate classroom space for the attainment of the school corporation's target pupil/teacher ratio creates an unreasonable hardship for that school corporation.
(b) If a school corporation qualifies under subsection (a) for classroom instructional aides, the school corporation shall present to the state board a plan concerning that school corporation's instructional aides program.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-9
Application
Sec. 9. School corporations shall apply for money under this chapter:
(1) on a form prescribed; and
(2) on or before the date designated;
by the state board.
As added by P.L.2-2006, SEC.166.
IC 20-43-9-10
Evaluation of program
Sec. 10. The state board shall evaluate the effectiveness of the primetime program and shall monitor compliance by school corporations with this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-9-11
Rules
Sec. 11. The state board shall adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.2-2006, SEC.166.



CHAPTER 10. OTHER TUITION SUPPORT GRANTS

IC 20-43-10-1
Additional grants
Sec. 1. In addition to a basic tuition support distribution, a school corporation is eligible for the grants provided under this chapter.
As added by P.L.2-2006, SEC.166.

IC 20-43-10-2
Academic honors diploma award
Sec. 2. (a) A school corporation's academic honors diploma award for a calendar year is the amount determined under STEP TWO of the following formula:
STEP ONE: Determine the number of the school corporation's eligible pupils who successfully completed an academic honors diploma program in the school year ending in the previous calendar year.
STEP TWO: Multiply the STEP ONE amount by nine hundred dollars ($900).
(b) An amount received by a school corporation as an honors diploma award may be used only for:
(1) any:
(A) staff training;
(B) program development;
(C) equipment and supply expenditures; or
(D) other expenses;
directly related to the school corporation's academic honors diploma program; and
(2) the school corporation's program for high ability students.
(c) A governing body that does not comply with this section for a school year is not eligible to receive an academic honors diploma award for the following school year.
As added by P.L.2-2006, SEC.166.






ARTICLE 44. PROPERTY TAX LEVIES; GENERAL PROVISIONS

CHAPTER 1. TAXABLE PROPERTY

IC 20-44-1-1
Determination; taxable property
Sec. 1. (a) This section applies in:
(1) the formulation of a budget by the proper legal officers of a school corporation;
(2) estimating the probable amount of tax revenue that the school corporation will collect on taxable property within the school corporation's jurisdiction for and during the year for which the budget is formulated and for which appropriations will be made; and
(3) calculating the tax levy to be made for the ensuing year.
(b) The officers shall:
(1) consider the average percentage of actual tax collections, including delinquencies, from the taxable property during the past three (3) years not exceeding one hundred per cent (100%); and
(2) estimate the probable amount of tax revenue by the use of the average percentage.
As added by P.L.2-2006, SEC.167.

IC 20-44-1-2
Exclusion; property; bankrupt taxpayer
Sec. 2. IC 6-1.1-1-3(b) applies to funds and levies described in IC 6-1.1-1-3(b).
As added by P.L.2-2006, SEC.167.



CHAPTER 2. GENERAL LEVY POWERS

IC 20-44-2-1
Application
Sec. 1. This chapter applies to each school corporation.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-2
General levy powers
Sec. 2. Each governing body may annually levy the amount of taxes that:
(1) in the judgment of the governing body; and
(2) after being made a matter of record in the minutes;
should be levied to produce income sufficient to conduct and carry on the public schools committed to the governing body.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-3
Duty; rate necessary to pay obligations
Sec. 3. The governing body shall annually levy a rate that will produce a sum sufficient to meet all payments of principal and interest as they mature in the year for which the levy is made on the:
(1) bonds;
(2) notes; or
(3) other obligations;
of the school corporation.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-4
Levy; emergency loans
Sec. 4. A school corporation may impose a levy for a fund, as permitted in IC 20-48-1-7, to repay an emergency loan to the fund.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-5
Levy; joint schools
Sec. 5. The school trustee or board of school trustees of Indiana may levy taxes in maintaining a joint school established with a school corporation in an adjacent state under IC 20-23-11 as are otherwise provided by law for maintaining the public schools in Indiana.
As added by P.L.2-2006, SEC.167.

IC 20-44-2-6
Application of statutory limits
Sec. 6. The power of the governing body in making tax levies shall be exercised within existing statutory limits. The levies are subject to the review required by law.
As added by P.L.2-2006, SEC.167.



CHAPTER 3. APPLICATION OF LEVY EXCESS TO REDUCE PROPERTY TAXES

IC 20-44-3-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a levy excess fund established under section 4 of this chapter.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-2
"Levy excess" defined; limitation
Sec. 2. As used in this chapter, "levy excess" means that part of the property tax levy actually collected by a school corporation for taxes first due and payable during a particular calendar year that exceeds the school corporation's total levy, as approved by the department of local government finance under IC 6-1.1-17, for those property taxes. The term does not include delinquent ad valorem property taxes collected during a particular year that were assessed for an assessment date that precedes the assessment date for the current year in which the ad valorem property taxes are collected.
As added by P.L.2-2006, SEC.167. Amended by P.L.154-2006, SEC.68.

IC 20-44-3-3
Validity; levy excess
Sec. 3. (a) A school corporation's levy excess is valid.
(b) The general fund portion of a school corporation's levy excess may not be contested on the grounds that it exceeds the school corporation's maximum permissible tuition support levy limit for the applicable calendar year.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-4
Required deposit of levy excess; levy excess fund
Sec. 4. Except as provided in section 9 of this chapter, a school corporation shall deposit its levy excess in a fund to be known as the school corporation's levy excess fund.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-5
Inclusion of balance in budget
Sec. 5. The department of local government finance shall require a school corporation to include the amount in the school corporation's fund in the school corporation's budget fixed under IC 6-1.1-17.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-6 Expenditure after appropriation; reduction of maximum levy
Sec. 6. Except as provided in section 7 of this chapter, a school corporation may not spend money in its fund until the expenditure of the money has been included in a budget that has been approved by the department of local government finance under IC 6-1.1-17. For purposes of fixing its budget and for purposes of the property tax levy limits fixed by law, a school corporation shall treat the money in its fund that the department of local government finance permits the school corporation to spend during a particular calendar year as part of the school corporation's property tax levy for that same calendar year.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-7
Transfer between funds
Sec. 7. A school corporation may transfer money from its fund to its other funds to reimburse those funds for amounts withheld from the school corporation as a result of refunds paid under IC 6-1.1-26.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-8
Uses
Sec. 8. Subject to the limitations imposed by this chapter, a school corporation may use money in its fund for any lawful purpose for which money in any of its other funds may be used.
As added by P.L.2-2006, SEC.167.

IC 20-44-3-9
Minimum balance
Sec. 9. If the amount that would be deposited in the fund of a school corporation for a particular calendar year is less than one hundred dollars ($100), no money shall be deposited in the fund of the school corporation for that year.
As added by P.L.2-2006, SEC.167.






ARTICLE 45. GENERAL FUND LEVIES

CHAPTER 1. DEFINITIONS

IC 20-45-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-2
"Adjusted ADM"
Sec. 2. "Adjusted ADM" has the meaning set forth in IC 20-43-1-4.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-3
"Adjusted target property tax rate"
Sec. 3. "Adjusted target property tax rate" refers to the property tax rate determined under IC 20-45-3-7.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-4
"Adjusted tuition support levy"
Sec. 4. "Adjusted tuition support levy" has the meaning set forth in IC 20-43-1-5.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-5
"Adjustment factor"
Sec. 5. "Adjustment factor" means the adjustment factor determined by the department of local government finance for a school corporation under IC 6-1.1-34.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-6
"Current ADM"
Sec. 6. "Current ADM" has the meaning set forth in IC 20-43-1-10.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-7
"Emergency relief"
Sec. 7. "Emergency relief" refers to an excessive tax levy or other remedy permitted under IC 20-45-6.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-8 "Equalization tax rate"
Sec. 8. "Equalization tax rate" refers to the amount determined under IC 20-45-3-9.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-9
"Equalization tax rate limit"
Sec. 9. "Equalization tax rate limit" refers to the amount determined under IC 20-45-3-8.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-10
"Equalized levy"
Sec. 10. "Equalized levy" refers to the amount determined under IC 20-45-3-10.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-11
"Excessive tax levy"
Sec. 11. "Excessive tax levy" means a school corporation's general fund property tax levy for a calendar year that exceeds the school corporation's maximum permissible tuition support levy.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-12
"Foundation amount"
Sec. 12. "Foundation amount" has the meaning set forth in IC 20-43-1-13.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-13
"Foundation amount revenue"
Sec. 13. "Foundation amount revenue" is the amount determined under IC 20-45-3-4.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-14
"Guaranteed minimum revenue"
Sec. 14. "Guaranteed minimum revenue" has the meaning set forth in IC 20-43-1-15.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-15
"Maximum permissible tuition support levy"
Sec. 15. "Maximum permissible tuition support levy" refers to the maximum permissible tuition support levy that a school corporation is permitted to impose under IC 6-1.1-19-1.5 (before its repeal) or IC 20-45-3-11.
As added by P.L.2-2006, SEC.168.
IC 20-45-1-16
"New facility adjustment"
Sec. 16. "New facility adjustment" refers to an increase in a school corporation's tuition support levy that is permitted as nonemergency relief under IC 20-45-5 or emergency relief under IC 20-45-6-2(e).
As added by P.L.2-2006, SEC.168.

IC 20-45-1-17
"Previous year property tax rate"
Sec. 17. "Previous year property tax rate" means the part of the school corporation's previous year general fund property tax rate:
(1) imposed as a tuition support levy under IC 6-1.1-19-1.5 (before its repeal) or IC 20-45-3-11; and
(2) computed before making any of the reductions described in IC 21-3-1.7-5 (before its repeal, for computations before July 1, 2006) or required to compute the school corporation's adjusted tuition support levy (for computations after June 30, 2006).
As added by P.L.2-2006, SEC.168.

IC 20-45-1-18
"Target property tax rate"
Sec. 18. "Target property tax rate" is the amount determined under IC 20-45-3-6.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-19
"Target revenue per ADM"
Sec. 19. "Target revenue per ADM" has the meaning set forth in IC 20-43-1-26.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-20
"Tax rate floor"
Sec. 20. "Tax rate floor" refers to the amount determined under IC 20-45-3-5.
As added by P.L.2-2006, SEC.168.

IC 20-45-1-21
"Total assessed value"
Sec. 21. "Total assessed value" with respect to a school corporation means for:
(1) 2006, the total assessed value of all taxable property for property taxes first due and payable during the year; and
(2) 2007, the lesser of the following:
(A) The total assessed value of all taxable property for property taxes first due and payable during calendar year 2006.
(B) The total assessed value of all taxable property for property taxes first due and payable during calendar year

2007, as certified by the department of local government finance.
As added by P.L.2-2006, SEC.168. Amended by P.L.162-2006, SEC.44.

IC 20-45-1-22
"Tuition support levy"
Sec. 22. "Tuition support levy" refers to a school corporation's tuition support levy under IC 6-1.1-19-1.5 (before its repeal) or IC 20-45-3 for the school corporation's general fund.
As added by P.L.2-2006, SEC.168.



CHAPTER 2. GENERAL PROVISIONS

IC 20-45-2-1
Power to impose levy; general fund
Sec. 1. The governing body of each school corporation shall levy a property tax for the school corporation's general fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-2
Power to set rate; governing body
Sec. 2. The tax levy and rate for the general fund shall be established by the governing body of each school corporation.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-3
Review of initial levy
Sec. 3. (a) A school corporation that did not impose a general fund tax levy for the preceding calendar year may not collect a general fund tax levy for the ensuing calendar year until the general fund tax levy (and the related budget, appropriations, and general fund tax rate), after being adopted and advertised, is:
(1) considered by the proper county board of tax adjustment as provided by law;
(2) reviewed by the tax control board, which shall make its recommendations in respect to the general fund tax levy to the department; and
(3) approved by the department of local government finance.
(b) For purposes of this article, the school corporation's initial maximum permissible tuition support levy must be based on the taxes collectible in the first full calendar year after the approval.
(c) If territory is transferred from one (1) school corporation to another under IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, maximum permissible tuition support levy and the other terms used in this article shall be interpreted as though the assessed valuation of the territory had been transferred before March 1, 1977, in accordance with rules and a final determination by the department of local government finance.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-4
Assessment ratio
Sec. 4. The department of local government finance shall annually establish an assessment ratio and adjustment factor for each school corporation to be used upon the review and recommendation of the budget committee. The information compiled, including background documentation, may not be used in:
(1) a review of an assessment under IC 6-1.1-8, IC 6-1.1-13, IC 6-1.1-14, or IC 6-1.1-15;
(2) a petition for a correction of error under IC 6-1.1-15-12; or         (3) a petition for refund under IC 6-1.1-26.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-5
Rounding conventions
Sec. 5. All tax rates and tax levies computed under this article shall be computed by rounding in conformity with IC 20-43-3-1.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-6
Exemption of levies on bank personal property from levy limits
Sec. 6. (a) The maximum permissible tuition support levy limits imposed by IC 20-45-3 do not apply to general fund property taxes imposed on personal property of banks that became subject to assessment in 1989 and thereafter because of IC 6-1.1-2-7.
(b) For purposes of computing the maximum permissible tuition support levy limits imposed under IC 20-45-3, a school corporation's tuition support levy for a particular calendar year does not include that part of the levy imposed on bank personal property as provided in subsection (a).
As added by P.L.2-2006, SEC.168.

IC 20-45-2-7
School townships; minimum required levy
Sec. 7. School trustees of a school township shall authorize a local tuition support levy, not to exceed the limit provided by law, that is sufficient to conduct a six (6) month term of school each year. The levy must be based on estimates and receipts from all sources for the previous year. Receipts from the previous year may include amounts received from the state's tuition support revenue.
As added by P.L.2-2006, SEC.168.

IC 20-45-2-8
Effect of negative number on calculation
Sec. 8. IC 20-43-6-6 applies to determining a school corporation's maximum permissible tuition support levy for a calendar year when the school corporation's basic tuition support for a calendar year, as determined under IC 20-43-6-5, is negative.
As added by P.L.2-2006, SEC.168.



CHAPTER 3. TUITION SUPPORT LEVY

IC 20-45-3-1
Power; tuition support levy
Sec. 1. A school corporation may impose a tuition support levy for the school corporation's general fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-2
Limitation; maximum permissible tuition support levy
Sec. 2. Except as otherwise provided in this chapter, a school corporation may not impose a tuition support levy in a calendar year that exceeds the maximum permissible tuition support levy determined for the school corporation for a calendar year under section 11 of this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-3
Components; maximum permissible tuition support levy
Sec. 3. The following amounts must be determined under this chapter to calculate a school corporation's maximum permissible tuition support levy for a calendar year:
(1) The school corporation's foundation amount revenue for the calendar year under section 4 of this chapter.
(2) The school corporation's tax rate floor for the calendar year under section 5 of this chapter.
(3) The school corporation's target property tax rate for the calendar year under section 6 of this chapter.
(4) The school corporation's adjusted target property tax rate for a calendar year under section 7 of this chapter.
(5) The school corporation's equalization tax rate limit for a calendar year under section 8 of this chapter.
(6) The school corporation's equalization tax rate for a calendar year under section 9 of this chapter.
(7) The school corporation's equalized levy for a calendar year under section 10 of this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-4
Calculation; foundation amount revenue
Sec. 4. A school corporation's foundation amount revenue for a calendar year is the product of:
(1) the school corporation's foundation amount for the calendar year; multiplied by
(2) the school corporation's adjusted ADM for the calendar year.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-5 School corporation tax rate floor
Sec. 5. (a) A school corporation's tax rate floor is the tax rate determined under this section.
(b) This subsection applies only if the school corporation's guaranteed minimum revenue for the calendar year is not equal to the school corporation's foundation amount revenue for a calendar year. The school corporation's tax rate floor for the calendar year is the result under STEP SIX of the following formula:
STEP ONE: Divide the school corporation's total assessed value by the school corporation's current ADM.
STEP TWO: Divide the STEP ONE result by ten thousand (10,000).
STEP THREE: Determine the greater of the following:
(A) The STEP TWO result.
(B) Thirty-six dollars and thirty cents ($36.30).
STEP FOUR: Determine the result under clause (B):
(A) Subtract the school corporation's foundation amount revenue for the calendar year from the school corporation's guaranteed minimum revenue for the calendar year.
(B) Divide the clause (A) result by the school corporation's current ADM.
STEP FIVE: Divide the STEP FOUR result by the STEP THREE result.
STEP SIX: Divide the STEP FIVE result by one hundred (100).
(c) This subsection applies only if the school corporation's guaranteed minimum revenue for the calendar year is equal to the school corporation's foundation amount revenue for a calendar year and the STEP ONE result is greater than zero (0). The school corporation's tax rate floor for the calendar year is the result under STEP SEVEN of the following formula:
STEP ONE: Add the following:
(A) An amount equal to the annual decrease in federal aid to impacted areas from the year preceding the ensuing calendar year by three (3) years to the year preceding the ensuing calendar year by two (2) years.
(B) The part of the unadjusted tuition support levy for the year that equals the original amount of the levy imposed by the school corporation to cover the costs of opening a new school facility during the preceding year.
STEP TWO: Divide the STEP ONE result by the school corporation's current ADM.
STEP THREE: Divide the school corporation's total assessed value by the school corporation's current ADM.
STEP FOUR: Divide the STEP THREE result by ten thousand (10,000).
STEP FIVE: Determine the greater of the following:
(A) The STEP FOUR result.
(B) Thirty-six dollars and thirty cents ($36.30).
STEP SIX: Divide the STEP TWO result by the STEP FIVE amount.         STEP SEVEN: Divide the STEP SIX result by one hundred (100).
As added by P.L.2-2006, SEC.168. Amended by P.L.162-2006, SEC.45.

IC 20-45-3-6
School corporation target property tax rate
Sec. 6. (a) A school corporation's target property tax rate for a calendar year is the sum of:
(1) in:
(A) 2006, seventy-two cents ($0.72); and
(B) 2007, the greater of:
(i) seventy-two and ninety-two hundredths cents ($0.7292); or
(ii) the rate determined under subsection (b); plus
(2) if applicable, the school corporation's minimum equalization tax rate.
(b) If using the best information available to the department of local government finance, the department of local government finance determines that the result of:
(1) the lesser of:
(A) two billion thirty-five million nine hundred thousand dollars ($2,035,900,000); or
(B) the result of:
(i) the sum of the tuition support levies certified by the department of local government finance for all school corporations for 2006; multiplied by
(ii) one and forty-one thousandths (1.041); minus
(2) the sum of all maximum permissible tuition support levies for all school corporations in 2007, as determined by using the tax rate specified in subsection (a)(1)(B)(i);
would exceed one million dollars ($1,000,000) in 2007, the department of local government finance, shall, before February 16, 2007, adjust the tax rate used in subsection (a)(1)(B) for 2007 so that the difference determined by subtracting the sum of all maximum permissible tuition support levies (as defined in IC 20-45-1-15) for all school corporations determined by using the adjusted tax rate from the amount determined under subdivision (1) does not exceed one million dollars ($1,000,000). To carry out this subsection the department of local government finance may increase a school corporation's tax rate and levy to a rate and amount that exceeds the rate originally advertised or fixed by the school corporation. Before adjusting a tax rate under this subsection, the department of local government finance shall review the recommendations of the department of education and the budget agency.
As added by P.L.2-2006, SEC.168. Amended by P.L.162-2006, SEC.46.

IC 20-45-3-7
Calculation; adjusted target property tax rate      Sec. 7. A school corporation's adjusted target property tax rate for a calendar year is equal to:
(1) the school corporation's target property tax rate; multiplied by
(2) the school corporation's adjustment factor.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-8
Calculation; equalization tax rate limit
Sec. 8. A school corporation's equalization tax rate limit for a calendar year is the result of:
(1) the school corporation's adjusted target property tax rate; minus
(2) the school corporation's previous year property tax rate.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-9
Calculation; equalization tax rate
Sec. 9. (a) A school corporation's equalization tax rate for a calendar year is the tax rate determined under this section.
(b) If the school corporation's adjusted target property tax rate exceeds the school corporation's previous year property tax rate, the school corporation's equalization tax rate for a calendar year is the school corporation's previous year property tax rate after increasing the rate by the lesser of:
(1) the school corporation's equalization tax rate limit for the calendar year; or
(2) three cents ($0.03).
(c) If the school corporation's adjusted target property tax rate is less than the school corporation's previous year property tax rate, the school corporation's equalization tax rate for a calendar year is the school corporation's previous year property tax rate after reducing the rate by the lesser of:
(1) the absolute value of the school corporation's equalization tax rate limit; or
(2) eight cents ($0.08).
(d) If the school corporation's adjusted target property tax rate equals the school corporation's previous year property tax rate, the school corporation's equalization tax rate for a calendar year is the school corporation's adjusted target property tax rate.
As added by P.L.2-2006, SEC.168.

IC 20-45-3-10
Calculation; equalized levy
Sec. 10. A school corporation's equalized levy for a calendar year is the result determined under STEP TWO of the following formula:
STEP ONE: Divide the school corporation's total assessed value by one hundred dollars ($100).
STEP TWO: Multiply the school corporation's equalization tax rate by the STEP ONE result. As added by P.L.2-2006, SEC.168.

IC 20-45-3-11
Calculation; tuition support levy
Sec. 11. A school corporation's tuition support levy for a calendar year is the sum of the following:
(1) The school corporation's equalized levy for the calendar year.
(2) An amount equal to the annual decrease in federal aid to impacted areas from the year preceding the ensuing calendar year by three (3) years to the year preceding the ensuing calendar year by two (2) years.
(3) The part of the maximum permissible tuition support levy for the year that equals the original amount of the levy by the school corporation to cover the costs of opening a new school facility or reopening an existing facility during the preceding year.
(4) The amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the target revenue per ADM for each charter school that included at least one (1) student who has legal settlement in the school corporation in the charter school's current ADM.
STEP TWO: For each charter school, multiply the STEP ONE amount by the number of students who have legal settlement in the school corporation and who are included in the charter school's current ADM.
STEP THREE: Determine the sum of the STEP TWO amounts.
STEP FOUR: Multiply the STEP THREE amount by thirty-five hundredths (0.35).
As added by P.L.2-2006, SEC.168.



CHAPTER 4. REVIEW BY COUNTY BOARD OF TAX ADJUSTMENT OR COUNTY AUDITOR; APPEALS

IC 20-45-4-1
Limitations; approval of excessive tax levy
Sec. 1. A county board of tax adjustment may not approve or recommend the approval of an excessive tax levy.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-2
Reduction of adopted levy to eliminate excessive tax levies
Sec. 2. If a school corporation adopts or advertises an excessive tax levy, the county board of tax adjustment that reviews the school corporation's budget, tax levy, and tax rate shall reduce the excessive tax levy to the maximum permissible tuition support levy.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-3
Action recommending excessive tax levy; publication of notice
Sec. 3. If a county board of tax adjustment approves or recommends the approval of an excessive tax levy for a school corporation, the auditor of the county for which the county board of tax adjustment is acting shall reduce the excessive tax levy to the maximum permissible tuition support levy. The reduction shall be set out in the notice required to be published by the county auditor under IC 6-1.1-17-12. An appeal shall be permitted as provided under IC 6-1.1-17 as modified by IC 6-1.1-19 and this article.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-4
Appeals; emergency financial relief; time limits
Sec. 4. Appeals from any action of a county board of tax adjustment or county auditor concerning a school corporation's budget, property tax levy, or property tax rate may be taken as provided for by IC 6-1.1-17 and IC 6-1.1-19. Notwithstanding IC 6-1.1-17 and IC 6-1.1-19, a school corporation may appeal to the department of local government finance for emergency financial relief for the ensuing calendar year at any time before:
(1) September 20; or
(2) in the case of a request described in IC 20-45-6-5 or IC 20-46-6-6, December 31;
of the calendar year immediately preceding the ensuing calendar year.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-5
Required content of appeal
Sec. 5. In the appeal petition in which a school corporation seeks emergency financial relief, the appellant school corporation shall:         (1) allege that, unless it is given the emergency financial relief for which it petitions, it will be unable to carry out, in the ensuing calendar year, the public educational duty committed to it by law; and
(2) support that allegation by reasonably detailed statements of fact.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-6
Notice of hearing on appeal
Sec. 6. When an appeal petition in which a school corporation petitions for emergency financial relief is filed with the department of local government finance, the department of local government finance shall include, in the notice of the hearing in respect of the petition that it is required to give under IC 6-1.1-17-16, a statement that the appellant school corporation is seeking emergency financial relief for the ensuing calendar year. A subsequent action taken by the department of local government finance concerning the appeal petition is not invalid or otherwise affected if the department of local government finance fails to include the statement in the hearing notice.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-7
Remedies
Sec. 7. In an appeal, the tax control board may recommend and the department of local government finance may grant nonemergency relief under IC 20-45-5 or emergency relief under IC 20-45-6.
As added by P.L.2-2006, SEC.168.

IC 20-45-4-8
Correction of errors
Sec. 8. In an appeal, the tax control board may recommend to the department of local government finance a correction of mathematical errors in data that affect the determination of:
(1) a school corporation's maximum permissible tuition support levy; or
(2) a school corporation's excessive tax levy.
As added by P.L.2-2006, SEC.168.



CHAPTER 5. REVIEW OF ORDER OF COUNTY BOARD OF TAX ADJUSTMENT OR COUNTY AUDITOR; TUITION SUPPORT LEVY; NEW FACILITIES ADJUSTMENT

IC 20-45-5-1
Application; appeal; nonemergency relief
Sec. 1. This chapter applies with respect to every appeal petition of a school corporation that:
(1) is delivered to the tax control board by the department of local government finance under IC 6-1.1-19-4.1; and
(2) does not include a request for emergency financial relief.
As added by P.L.2-2006, SEC.168.

IC 20-45-5-2
Limited application; appeal; emergency relief
Sec. 2. This chapter applies to an appeal petition under IC 20-45-6-2 for emergency relief to the extent permitted by IC 20-45-6-2(e).
As added by P.L.2-2006, SEC.168.

IC 20-45-5-3
Recommendation; tax control board
Sec. 3. The tax control board shall, after the tax control board studies the appeal petition and related materials, recommend to the department of local government finance that:
(1) the order of the county board of tax adjustment or the county auditor in respect of the appellant school corporation's budget, tax levy, or tax rate for the ensuing calendar year be approved;
(2) the order of the county board of tax adjustment or the county auditor concerning the appellant school corporation's budget, tax levy, or tax rate for the calendar year be disapproved and that the appellant school corporation's budget, tax levy, or tax rate for the calendar year be:
(A) reduced; or
(B) increased;
as specified in the tax control board's recommendation; or
(3) combined with a recommendation allowed under subdivision (1) or (2), a new facility adjustment be granted to permit the school corporation's tuition support levy to be increased if the school corporation can show a need for the increase because of:
(A) the opening after December 31, 1972, of a new school facility; or
(B) the reopening after July 1, 1988, of an existing facility that:
(i) was not used for at least three (3) years immediately before the reopening; and
(ii) is reopened to provide additional classroom space.
As added by P.L.2-2006, SEC.168.
IC 20-45-5-4
Calculation; new facility adjustment
Sec. 4. The amount of a new facility adjustment approved by the tax control board must be an amount equal to the increase in costs resulting to the school corporation from the:
(1) opening and operation of a new facility; or
(2) reopening and operation of an existing facility that:
(A) has not been used for at least three (3) years; and
(B) is being reopened to provide additional classroom space.
As added by P.L.2-2006, SEC.168.

IC 20-45-5-5
Calculation; increased costs of new facility
Sec. 5. In determining increased costs for a new facility adjustment, the tax control board shall consider:
(1) the costs to the school corporation of complying with:
(A) safety;
(B) health;
(C) space;
(D) heat; or
(E) lighting;
standards required by state or federal law or regulation; and
(2) the other physical operation costs that in the opinion of the tax control board justify an adjustment in the school corporation's tuition support levy.
As added by P.L.2-2006, SEC.168.

IC 20-45-5-6
Limitations; recommendation; advertised levy; adopted levy
Sec. 6. With respect to an appeal petition described in this chapter, the tax control board may not make a recommendation that, if followed by the department of local government finance, would authorize the appellant school corporation for a calendar year to:
(1) collect a general fund tax levy in excess of the general fund tax levy initially adopted and advertised by the appellant school corporation;
(2) impose a general fund tax rate in excess of the general fund tax rate initially adopted and advertised by the appellant school corporation; or
(3) collect an excessive tax levy.
As added by P.L.2-2006, SEC.168.



CHAPTER 6. EMERGENCY RELIEF; EXCESSIVE TAX LEVIES

IC 20-45-6-1
Conditions; excessive tax levy
Sec. 1. A school corporation may impose an excessive tax levy or obtain other emergency relief from the maximum permissible tuition support property tax limitations imposed by IC 20-45-3 only if:
(1) the school corporation requests the excessive tax levy or other emergency relief in an appeal to the department of local government under IC 6-1.1-19;
(2) this chapter authorizes the emergency relief; and
(3) the department of local government finance approves the excessive tax levy or other emergency relief.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-2
Recommendation; tax control board
Sec. 2. (a) This section applies with respect to every appeal petition of a school corporation that:
(1) is delivered to the tax control board by the department of local government finance under IC 6-1.1-19-4.1; and
(2) includes a request for emergency financial relief.
(b) This section does not apply to an appeal petition described in section 5 or 6 of this chapter.
(c) The tax control board shall, after studying the appeal petition and related materials, make an appropriate recommendation to the department of local government finance.
(d) If the appeal petition requests a referendum under IC 20-46-1, the tax control board shall expedite the tax control board's review as necessary to permit the referendum to be conducted without a special election.
(e) In respect to the appeal petition, the tax control board may make to the department of local government finance any of the recommendations described in IC 20-45-5-3, subject to the limitations described in IC 20-45-5-6.
(f) In addition to a recommendation under subsection (c) or (e), if the tax control board concludes that the appellant school corporation cannot, in a calendar year, carry out the public educational duty committed to the appellant school corporation by law if the appellant school corporation does not receive emergency financial relief for the calendar year, the tax control board may recommend to the department of local government finance that:
(1) the order of the county board of tax adjustment or the county auditor in respect of the budget, tax levy, or tax rate of the appellant school corporation be:
(A) approved; or
(B) disapproved and modified;
as specified in the tax control board's recommendation; and
(2) the appellant school corporation receive emergency

financial relief from the state:
(A) on terms to be specified by the tax control board in the tax control board's recommendation; and
(B) in the form permitted under subsection (g).
(g) The tax control board may recommend emergency financial relief for a school corporation under subsection (f) in the form of:
(1) a grant or grants from any funds of the state that are available for that purpose;
(2) a loan or loans from any funds of the state that are available for that purpose;
(3) permission to the appellant school corporation to borrow funds from a source other than the state or assistance in obtaining the loan;
(4) an advance or advances of funds that will become payable to the appellant school corporation under any law providing for the payment of state funds to school corporations;
(5) permission to the appellant school corporation to:
(A) cancel any unpaid obligation of the appellant school corporation's general fund to the appellant school corporation's capital projects fund; or
(B) use for general fund purposes:
(i) any unobligated balance in the appellant school corporation's capital projects fund; and
(ii) the proceeds of any levy made or to be made by the school corporation for;
the school corporation's capital projects fund;
(6) permission to use, for general fund purposes, any unobligated balance in any debt service or other construction fund, including any unobligated proceeds of a sale of the school corporation's general obligation bonds; or
(7) a combination of the emergency financial relief described in subdivisions (1) through (6).
As added by P.L.2-2006, SEC.168.

IC 20-45-6-3
Recommendation; school with loan or advance from state funds
Sec. 3. (a) This section applies with respect to any school corporation:
(1) to which a loan or advance of state funds is made under section 2 of this chapter; or
(2) for which a loan or an advance is recommended under section 2 of this chapter;
for purposes other than the purpose specified in section 5 or 6 of this chapter.
(b) The tax control board may recommend to the department of local government finance that the school corporation be authorized:
(1) for a specified calendar year; and
(2) solely for the purpose of enabling the school corporation to repay the loan or advance;
to collect an excessive tax levy.     (c) A recommendation under this section must specify the amount of the recommended excessive tax levy.
(d) Upon receiving the recommendation from the tax control board, and without any other proceeding, the department of local government finance may authorize the school corporation for a specified calendar year to make an excessive tax levy in accordance with:
(1) the recommendation of the tax control board; or
(2) a modification of the recommendation that the department of local government finance determines is proper.
(e) Whenever the department of local government finance exercises its power under this section, the department of local government finance shall, in the order to the affected school corporation, specify the amount of the authorized excessive tax levy and take appropriate steps to ensure that the proceeds of the excessive tax levy needed for loan repayment purposes are not used for any other purpose.
(f) The department of local government finance may not exercise its power under this section to authorize any school corporation to collect an excessive tax levy for more than one (1) calendar year in any period of four (4) consecutive calendar years.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-4
Controlled school corporation status
Sec. 4. (a) This section does not apply to a school corporation that receives emergency financial relief under:
(1) section 2(d) of this chapter and IC 20-46-1 (referendum fund levy); or
(2) section 5 or 6 of this chapter.
(b) This section applies if:
(1) the tax control board recommends;
(2) the department of local government finance authorizes; and
(3) the school corporation accepts;
emergency relief under section 2 of this chapter, including emergency relief in the form of an excessive tax levy.
(c) A school corporation is prohibited throughout any calendar year in which or for which the school corporation receives emergency financial relief from taking any of the prohibited actions described in subsection (d) until the action is:
(1) recommended by the tax control board to the department of local government finance; and
(2) authorized by the department of local government finance.
(d) The prohibited actions under subsection (c) are any of the following:
(1) The acquisition of real estate for school building purposes, the construction of new school buildings, or the remodeling or renovation of existing school buildings.
(2) The making of a lease of real or personal property for an annual rental or the incurring of any other contractual

obligation (except an employment contract for a new employee, which is to supersede the contract of a terminating employee) calling for an annual outlay by the school corporation that exceeds ten thousand dollars ($10,000).
(3) The purchase of personal property for a consideration that exceeds ten thousand dollars ($10,000).
(4) The adoption or advertising of a budget, tax levy, or tax rate for any calendar year.
(e) If a school corporation subject to the controls described in this section takes any of the actions described in subsection (d) without having first obtained:
(1) the recommendation of the tax control board; and
(2) the department of local government finance's authorization;
for the action, the department of local government finance may take appropriate steps to reduce or terminate any emergency financial relief that the school corporation may then be receiving under section 2 of this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-5
Shortfall levy; correction of errors
Sec. 5. (a) This section applies with respect to each appeal petition that:
(1) is delivered to the tax control board by the department of local government finance under IC 6-1.1-19-4.1; and
(2) includes a request for emergency relief to make up a shortfall that has resulted:
(A) whenever:
(i) erroneous assessed valuation figures were provided to the school corporation;
(ii) erroneous figures were used to determine the school corporation's total property tax rate; and
(iii) the school corporation's general fund tax levy was reduced under IC 6-1.1-17-16(d); or
(B) because of the payment of refunds that resulted from appeals under this article and IC 6-1.5.
(b) The tax control board shall recommend to the department of local government finance that the school corporation receive emergency financial relief. The relief must be in any combination of the forms of relief specified in section 2(g) of this chapter.
(c) The tax control board shall, if the tax control board determines that a shortfall exists as described in subsection (a), recommend that a school corporation that appeals for the purpose stated in subsection (a) be permitted to collect an excessive tax levy for a specified calendar year in the amount of the difference between:
(1) the school corporation's property tax levy for a particular year as finally approved by the department of local government finance; and
(2) the school corporation's actual property tax levy for the particular year. As added by P.L.2-2006, SEC.168.

IC 20-45-6-6
Shortfall levy; mitigation of loss of delinquent taxes or effects of refunds
Sec. 6. (a) This section applies with respect to each appeal petition that:
(1) is delivered to the tax control board by the department of local government finance under IC 6-1.1-19-4.1;
(2) includes a request for emergency relief to make up a shortfall that has resulted because of a delinquent property taxpayer; and
(3) for which the tax control board finds that the balance in the school corporation's levy excess fund plus the property taxes collected for the school corporation is less than ninety-eight percent (98%) of the school corporation's property tax levy for that year, as finally approved by the department of local government finance.
(b) The tax control board may recommend to the department of local government finance that the school corporation receive emergency financial relief in a form specified in section 2(g) of this chapter and be permitted to collect an excessive tax levy for a specified calendar year in the amount of the difference between:
(1) the school corporation's property tax levy for a particular year, as finally approved by the department of local government finance; and
(2) the school corporation's actual property tax collections plus any balance in the school corporation's levy excess fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-7
Findings and form of recommendation
Sec. 7. A recommendation made by the tax control board under section 5 or 6 of this chapter must specify the amount of the excessive tax levy. The department of local government finance may authorize the school corporation to make an excessive tax levy in accordance with the recommendation without any other proceeding. Whenever the department of local government finance authorizes an excessive tax levy under section 5 or 6 of this chapter, the department of local government finance shall take appropriate steps to ensure that the proceeds of the excessive tax levy are first used to repay any loan authorized under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-8
Excessive levy; net financial impact of transfer tuition
Sec. 8. (a) A school corporation may conduct an analysis of that school corporation's:
(1) total transfer tuition payments actually made or estimated to be made on behalf of students transferring from the school

corporation; and
(2) total revenue actually received or estimated to be received by the school corporation on behalf of students transferring to the school corporation;
to determine the net financial impact of transfer tuition on the particular school corporation for the school year ending in the calendar year immediately preceding the ensuing calendar year or the calendar year that precedes the ensuing calendar year by two (2) years, or both. If the school corporation determines from the analysis that the amount of revenue received by the school corporation under subdivision (2) is less than the amount of transfer tuition payments made by the school corporation under subdivision (1), the school corporation may include the amount attributable to the difference between the subdivision (1) and subdivision (2) amounts in the school corporation's appeal for an excessive tax levy under IC 6-1.1-19. However, a school corporation may not include the amount of a particular deficit in more than one (1) appeal.
(b) A school corporation may appeal to the department of local government finance under IC 6-1.1-19 to increase the school corporation's maximum permissible tuition support levy for the following year by the amount described in subsection (a). Upon the demonstration by the school corporation to the department of local government finance that the amount of transfer tuition payments received by the school corporation under subsection (a)(2) is less than the amount of transfer tuition payments made by the school corporation under subsection (a)(1), the department of local government finance shall grant the increase described in this section.
(c) If a school corporation is granted an increase under this section, the amount attributable to the increase may not be included in the school corporation's:
(1) tuition support levy for the year following the year in which the increase applies; or
(2) determination of state tuition support.
(d) A levy increase described in this section may be based on an estimate of transfer tuition payments paid or received by a school corporation. If the actual difference between the transfer tuition payments made by a school corporation and the transfer tuition payments received by a school corporation for a school year is less than the estimate used to grant a levy increase described in this section, the department of local government finance may reduce the levies imposed by a school corporation by the amount of the overage.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-9
Excessive levy; Jay County
Sec. 9. Notwithstanding the order of the department of local government finance in the matter of the excessive tax levy appeal for emergency financial relief for Jay County School Corporation, the department of local government finance shall grant approval of an excessive tax levy to a school corporation that has requested the

excessive tax levy as a result of an intercept action. The relief shall be granted as an advance of state funds to be paid back to the treasurer of state in two hundred forty (240) payments of:
(1) thirteen thousand eight hundred eighty-two dollars ($13,882) beginning on January 15, 2001, and ending May 15, 2003; and
(2) equal installment amounts beginning June 15, 2003, and ending with final payment on December 31, 2020.
As added by P.L.2-2006, SEC.168.

IC 20-45-6-10
Excessive levy; annexation of township school
Sec. 10. A school corporation that has annexed all or part of any territory of a township school may file a petition of appeal under IC 6-1.1-19 with the department of local government finance for emergency financial relief under IC 20-23-9-4.
As added by P.L.2-2006, SEC.168.



CHAPTER 7. SUPPLEMENTAL COUNTY LEVY; LAKE COUNTY

IC 20-45-7-1
Application
Sec. 1. This chapter applies only to Lake County.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-2
Policy
Sec. 2. The following is declared to be the policy of this chapter:
(1) That in certain areas in Indiana there exists a condition created by the shift in population from urban centers to outlying areas that has created administrative and financial problems in the maintenance and operation of school systems in these areas, resulting in maladjustment of taxable wealth in these areas for levying taxes for the operation of the schools.
(2) That improvement in the administrative and financial structures of the qualified school corporations existing in these outlying areas to the urban centers is essential for the following:
(A) The establishment and maintenance of a general uniform and efficient system of public schools to provide a more equalized educational opportunity for public school pupils.
(B) The achievement of greater equity in school tax rates among the inhabitants of the various existing qualified school corporations in these areas.
(C) The provision for more use of the public funds expended for the support of the public school system.
(3) That existing statutes with respect to the granting of financial assistance on a countywide basis, allowing a more favorable use of the taxable wealth of the county for the support of the various school districts within the county, are inadequate to effectuate the need for this improvement in those areas.
(4) That modification in the present statutory provisions pertaining to the levying of tax rates for school purposes for the areas that qualify within the definitions in this chapter is essential to carry out the purposes of IC 20-23-4, and to that end it is the intent of the general assembly, by this chapter, to make provision for a more satisfactory use of the taxable wealth of counties that qualify under this chapter for the promotion, betterment, and improvement of their educational systems.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-3
"ADA"
Sec. 3. As used in this chapter, "ADA" means, as to any qualified school corporation, the average number of pupils in daily attendance in the qualified school corporation, determined in accordance with the rules established by the state board. If territory is transferred from one (1) school corporation to another after April 4, 1973, under

IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-4
"ADA ratio"
Sec. 4. As used in this chapter, "ADA ratio" means, as to any qualified school corporation, the quotient resulting from a division of that qualified school corporation's current ADA by that qualified school corporation's ADA for the school year ending in 1973. However, in any case in which the quotient is less than one (1), the ADA ratio for the qualified school corporation is one (1). If territory is transferred from one (1) school corporation to another after April 4, 1973, under IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-5
"Assessed value"
Sec. 5. As used in this chapter, "assessed valuation" of any qualified school corporation means the net assessed value of its real and taxable personal property adjusted by a percentage factor. For each qualified school corporation, this factor shall be the most recent adjustment factor computed by the department of local government finance under IC 6-1.1-34.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-6
"County auditor"
Sec. 6. As used in this chapter, "county auditor" refers to the county auditor of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-7
"County council"
Sec. 7. As used in this chapter, "county council" refers to the county council of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-8
"County treasurer"
Sec. 8. As used in this chapter, "county treasurer" refers to the county treasurer of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-9 "Current ADA"
Sec. 9. As used in this chapter, "current ADA" means the most recently determined ADA for the qualified school corporation in question. If territory is transferred from one (1) school corporation to another after April 4, 1973, under IC 20-4-4 (before its repeal), IC 20-3-14 (before its repeal), IC 20-23-5, or IC 20-25-5, current ADA ratio shall be interpreted as though the pupils in the territory had been transferred in the school year ending in 1973.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-10
"Eligible pupil"
Sec. 10. As used in this chapter,"eligible pupil" has the meaning set forth in IC 20-43-1-11.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-11
"Entitlement"
Sec. 11. As used in this chapter, "entitlement" of a qualified school corporation is that part of the fund:
(1) to which any qualified school corporation is entitled for any calendar year; and
(2) on the basis of which the tax is set under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-12
"Fund"
Sec. 12. As used in this chapter, "fund" refers to the county school distribution fund:
(1) into which the receipts from the tax must be credited; and
(2) from which distributions to qualified school corporations must be charged.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-13
"Qualified county"
Sec. 13. As used in this chapter, "qualified county" means Lake County.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-14
"Qualified school corporation"
Sec. 14. As used in this chapter, "qualified school corporation" means any school corporation that has under its jurisdiction any territory located in the qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-15
"Tax"
Sec. 15. As used in this chapter, "tax" refers to the county

supplemental school financing property tax to be levied by the county council under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-16
Duty; levy of countywide tax
Sec. 16. Each calendar year, the county council shall impose a tax on the real and personal property subject to taxation by the county under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-17
Adoption procedure
Sec. 17. The tax shall be imposed at the same time the county council adopts the qualified county's budget, tax levy, and tax rate for the next calendar year under IC 6-1.1-17.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-18
Calculation; tax rate
Sec. 18. The county council shall set a rate for the tax that will produce the total amount of the entitlements of the qualified school corporations for the next calendar year. However, the amount of the tax levy may not be greater than the amount determined under STEP TWO of the following formula:
STEP ONE: Determine the total dollar amount of that tax levy for 1972, payable in calendar year 1973, assuming one hundred percent (100%) tax collection.
STEP TWO: Multiply the STEP ONE amount by the ADA ratio.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-19
Certification; information needed to set tax rate
Sec. 19. Before July 11 of each year, the state superintendent shall certify to the county auditor:
(1) the consolidated ADA ratio of the qualified school corporations;
(2) the number of pupils in ADM of each qualified school corporation for the immediately preceding school year; and
(3) an estimate of these statistics for the succeeding school year.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-20
County auditor certification; tax rate
Sec. 20. (a) The county auditor shall compute the amount of the tax to be levied each year. Before August 2, the county auditor shall certify the amount to the county council.
(b) The tax rate shall be advertised and fixed by the county council in the same manner as other property tax rates. The tax rate

shall be subject to all applicable law relating to review by the county board of tax adjustment and the department of local government finance.
(c) The department of local government finance shall certify the tax rate at the time it certifies the other county tax rates.
(d) The department of local government finance shall raise or lower the tax rate to the tax rate provided in this chapter, regardless of whether the certified tax rate is below or above the tax rate advertised by the county.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-21
Tax subject to maximum county levy limit
Sec. 21. The maximum levy limit that the county may levy for a particular year equals the maximum levy limit otherwise prescribed for the county for that year by IC 6-1.1-18.5. The amount levied for that year under the tax is included within the maximum levy limit.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-22
Collection
Sec. 22. The county officials charged with the duty of collecting and receiving receipts from county taxes shall collect and receive the tax in the same manner as other county taxes.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-23
Treasurer; deposits; county school distribution fund
Sec. 23. The county treasurer shall deposit the money collected from the tax in a county school distribution fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-24
Effect of distribution of excise taxes
Sec. 24. For purposes of allocating distributions of tax revenues collected under IC 6-5.5, IC 6-6-5, IC 6-6-5.5, or IC 6-6-6.5, the tax shall be treated as if it were property taxes imposed by a separate taxing unit. The appropriate part of those distributions shall be deposited in the fund.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-25
Distribution of tax collections to school corporations
Sec. 25. The county auditor and the county treasurer shall distribute the money credited to the fund during a calendar year to the qualified school corporations based on their entitlements for the year, adjusted as provided in this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-26 Calculation; school corporation's distribution
Sec. 26. The entitlement of each qualified school corporation from the fund for each calendar year is the greater of:
(1) the amount of its entitlement for calendar year 2000 from the tax levied under this chapter; or
(2) an amount equal to twenty-seven dollars and fifty cents ($27.50) times its ADM.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-27
Correction of errors
Sec. 27. (a) If the tax rate is incorrect because of an error in calculating its amount, including a mistake in the amount of assessment, the error shall be expeditiously corrected within the next two (2) years by decreasing or increasing the rate of the tax set during those two (2) years.
(b) If the entitlement received by a qualified school corporation in any calendar year is more or less than its entitlement on account of an error in calculation, the amount of entitlement of a qualified school corporation shall be similarly adjusted within the next two (2) calendar years.
(c) If the money credited to the fund during any year is more or less than the total entitlements of the qualified school corporations for the calendar year, except for a greater or lesser receipt incident due to an error in calculating an entitlement or its correction, the county auditor shall increase or reduce each qualified school corporation's entitlement by the same percentage.
(d) The entire balance of the fund for each calendar year shall be distributed.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-28
Distribution by warrant; schedule
Sec. 28. The county auditor shall issue a warrant to the county treasurer for the distributions from the fund to the qualified school corporations in the amounts to which they are entitled under this chapter. The distributions shall be made at the same time as other property tax levies in each semiannual tax settlement period. A qualified school corporation has the right to obtain advance draws.
As added by P.L.2-2006, SEC.168.

IC 20-45-7-29
Deposit of distribution; general fund
Sec. 29. Receipts from the fund shall be credited by each qualified school corporation to its general fund. The budgets of each qualified school corporation shall reflect the anticipated receipts from the tax. Appropriations shall be made from the general fund by the qualified school corporations as other appropriations are made either in the annual budgets or by additional appropriations.
As added by P.L.2-2006, SEC.168.
IC 20-45-7-30
Certifications; additional information
Sec. 30. The department of local government finance and the state superintendent shall make certifications of any information in their possession, or any other certifications required by this chapter that will facilitate its execution.
As added by P.L.2-2006, SEC.168.



CHAPTER 8. SUPPLEMENTAL COUNTY LEVY; DEARBORN COUNTY

IC 20-45-8-1
Application
Sec. 1. This chapter applies only to Dearborn County. This chapter applies to an area outside Dearborn County to the extent that the area is part of a qualified school corporation.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-2
Policy
Sec. 2. The following is declared to be the policy of this chapter:
(1) That in certain areas in Indiana there exists a condition created by the large concentration of taxable property in a single township away from outlying areas that has created administrative and financial problems in the maintenance and operation of school systems in those areas, resulting in maladjustment of taxable wealth in such areas for levying taxes for the operation of the schools.
(2) That improvement in the administrative and financial structures of the qualified school corporations existing on March 12, 1965, in those outlying areas is essential for:
(A) the establishment and maintenance of a general uniform and efficient system of public schools to provide a more equalized educational opportunity for public school pupils;
(B) the achievement of greater equity in school tax rates among the inhabitants of the various qualified school corporations existing on March 12, 1965, in these areas; and
(C) the provision for more use of the public funds expended for the support of the public school systems.
(3) That statutes existing on March 12, 1965, with respect to the granting of financial assistance on a countywide school basis, allowing a more favorable use of the taxable wealth of the county for the support of the various school districts within or attached to the county, are inadequate to effectuate the need for this improvement in those areas described in this chapter.
(4) That modification in the statutory provisions existing on March 12, 1965, pertaining to the levying of tax rates for school purposes for those areas that qualify within the definitions in this chapter is essential to carry out the purposes of IC 20-23-4, and the tax levied under this chapter shall be considered a county tax within the meaning of IC 20-23-4, and to that end it is the intent of the general assembly, by this chapter, to make provision for a more satisfactory use of the taxable wealth of counties that qualify under this chapter for the promotion, betterment, and improvement of their educational systems.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-3 "Assessed valuation"
Sec. 3. As used in this chapter, "assessed valuation" of any qualified school corporation means the net assessed value of its real and taxable personal property adjusted by a percentage factor. This factor shall be computed by the department of local government finance on a townshipwide basis for each township in the qualified county and areas assigned to the qualified county for school purposes in the same manner that the department of local government finance computes a factor for the various counties of the state under IC 6-1.1-34. In determining the assessed valuation of any qualified school corporation, the factor for any township shall be applied to the assessed valuation of the real and taxable personal property of each qualified school corporation lying within the township and school areas attached to the township.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-4
"Board of county commissioners"
Sec. 4. As used in this chapter, "board of county commissioners" refers to the board of county commissioners of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-5
"County auditor"
Sec. 5. As used in this chapter, "county auditor" means the county auditor of a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-6
"Fund"
Sec. 6. As used in this chapter, "fund" means the county school distribution fund:
(1) into which the receipts from the tax must be credited; and
(2) from which distribution to a qualified school corporation must be charged.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-7
"Entitlement"
Sec. 7. As used in this chapter, "entitlement" of a qualified school corporation is that part of the fund:
(1) to which a qualified school corporation is entitled for any calendar year; and
(2) on the basis of which the tax is set under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-8
"Paying qualified school corporation"
Sec. 8. As used in this chapter, "paying qualified school corporation" means any qualified school corporation in which the tax

collected on the assessed valuation of the qualified school corporation exceeds the amount of the entitlement payable to the qualified school corporation under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-9
"Qualified county"
Sec. 9. As used in this chapter, "qualified county" refers to Dearborn County. The term includes any area attached to Dearborn County for school purposes.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-10
"Qualified school corporation"
Sec. 10. As used in this chapter, "qualified school corporation" means a school corporation that has under its jurisdiction any territory that is located in the qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-11
"Receiving qualified school corporation"
Sec. 11. As used in this chapter, "receiving qualified school corporation" means any qualified school corporation receiving an entitlement under this chapter that exceeds the amount of the tax collected on the assessed valuation of the qualified school corporation.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-12
"Tax"
Sec. 12. As used in this chapter, "tax" means the county supplemental school financing property tax to be levied by the board of county commissioners of a qualifying county under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-13
"Total school tax rate"
Sec. 13. "Total school tax rate" means the sum of the property tax rates levied for all school purposes.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-14
Establishment of fund
Sec. 14. A county school distribution fund is established in a qualified county.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-15
Appropriation
Sec. 15. There shall be appropriated from the fund to qualified

school corporations, in the manner provided in this chapter, sufficient amounts of money to achieve the purposes of this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-16
Duty; levy of countywide tax
Sec. 16. (a) The board of county commissioners shall levy a county supplemental school financing tax at a rate that is sufficient to annually provide adequate funds to carry out the purposes of this chapter. The various officials and employees of the qualified county and the qualified school corporations charged with the duty of levying, collecting, and receiving other property tax funds for county or school purposes, or both, shall take the appropriate and respective steps as otherwise required by law for the levying, collecting, and receiving of property taxes in order to levy, collect, and receive the tax.
(b) The receipts from the tax shall be credited into the fund and paid from the fund by the county auditor to the qualified school corporations.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-17
Levy in contiguous area of adjacent county
Sec. 17. If the area of a qualified school corporation extends into an adjoining county, the tax rate fixed by the board of county commissioners shall control for the levying and assessment of the tax in the area extending into the adjoining county. The board of county commissioners and other county officials of the adjoining county shall take all appropriate and necessary action as otherwise required by law for:
(1) the levying, collecting, and receiving of the county supplemental school financing taxes; and
(2) the payment of the taxes into the fund;
for distribution under this chapter.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-18
Certification; information needed to calculate levy
Sec. 18. (a) Before July 11 of each year, the state superintendent shall deliver to the county auditor a certified statement of the ADM in grades 1 through 12 residing in each qualified school corporation for the immediately preceding school year.
(b) Upon the receipt of the information, the county auditor shall compute the amount to be distributed to each of the qualified school corporations from the receipts of the tax levy, based on the formula set forth in this chapter.
(c) The county auditor shall annually issue a warrant to the county treasurer ordering the payment to the respective qualified school corporations the various amounts in the fund at each semiannual tax settlement period during the year in which the tax has been collected.     (d) The qualified school corporations and the proper officials and employees of the qualified school corporations shall receive the receipts distributed by the county treasurer in the same manner as other tax receipts are received.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-19
Use
Sec. 19. The receipts from the tax are available to a qualified school corporation for any purpose or purposes for which school expenditures are authorized by law. The purpose or purposes for which the receipts from the tax are used rests within the discretion of the administrative officer or governing board of each qualified school corporation. The budgets of the qualified school corporations must reflect the anticipated receipts from the tax. Appropriations shall be made of the receipts from the tax as other appropriations are made.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-20
Application of other laws
Sec. 20. The tax levy is subject to all laws concerning review by the county board of tax adjustment and the department of local government finance.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-21
Eligibility for distribution; required minimum levy
Sec. 21. To qualify to receive any of the receipts of a tax levy, a qualified school corporation must levy against the assessed valuation of the qualified school corporation a total school tax rate sufficient to generate an amount equal to the amount of revenues deposited in the fund in calendar year 1979.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-22
Calculation; tax levy
Sec. 22. (a) The amount to be raised by the tax shall be determined in any calendar year by the county auditor and certified to by the board of county commissioners before the time for making the county budgets in the year.
(b) The amount is the total of the entitlements of all qualified school corporations.
(c) The entitlement of each qualified school corporation calculated in a calendar year is an amount equal to the result determined under STEP TWO of the following formula:
STEP ONE: Calculate the quotient of:
(A) the total amount deposited in the fund in calendar year 1979 or the first year in which a deposit was made, whichever is later; divided by
(B) the total ADM of the immediately preceding school year

of qualified school corporations that received money from the fund in 1979.
STEP TWO: Calculate the product of:
(A) the STEP ONE result; multiplied by
(B) the ADM of the immediately preceding school year of the qualified school corporation that received money from the fund in 1979.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-23
Distribution; revenue in addition to other levies
Sec. 23. The entitlement of a receiving qualified school corporation may not have the effect of reducing the total school tax rate of the qualified school corporation below the total school tax rate prevailing in any paying qualified school corporation. Any entitlement payable under this chapter shall be reduced so as not to produce that effect. However, the entitlement of a receiving qualified school corporation that levies its maximum tuition support levy shall not be affected by the receiving qualified school corporation's tax rate.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-24
Duty; levy of countywide tax; amount
Sec. 24. (a) The board of county commissioners shall levy a tax rate on all the real and taxable personal property in the county that is sufficient to raise the total of the entitlements in the same manner as other county property tax rates are levied.
(b) If the board of county commissioners fails in any calendar year to levy the tax rate required by this chapter, the department of local government finance shall certify the amount of the tax levy to the county auditor. The certified rate shall be the tax for the calendar year. The tax shall be collected and received by the county treasurer in the same manner as other county property taxes are collected.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-25
Distribution to school corporations
Sec. 25. (a) The money received into the fund in any calendar year shall be paid to the qualified school corporations in accordance with their entitlements, determined in the immediately preceding calendar year, in the same manner as other tax distributions.
(b) A qualified school corporation has the same rights to advance payments of a distribution from the fund as the qualified school corporation's right to advance payments of other property taxes.
(c) If the tax receipts in the county school distribution fund in any calendar year are less than the total of the entitlements for any reason, on account of delinquencies in collection or otherwise, each entitlement shall be reduced in the same percentage so that the entire fund is exhausted.     (d) If the tax receipts in any calendar year are more than the total of the entitlements because of the collection of delinquencies for prior years, each entitlement shall be increased in the same percentage so that the entire fund is exhausted.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-26
Budget
Sec. 26. In making its budget, each qualified school corporation shall take into account its anticipated receipts from the fund. The county auditor, before July 15 of each year, shall certify to each qualified school corporation the amount of its entitlement from the fund to be used in the preparation of its budget. Any qualified school corporation may also appropriate its entitlement by emergency appropriation in the same manner as any property tax receipt.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-27
Distribution; revenue in addition to state tuition support
Sec. 27. The tax provided by this chapter may not operate to diminish the amount of state tuition support or other aid given by the state.
As added by P.L.2-2006, SEC.168.

IC 20-45-8-28
Certification; other information
Sec. 28. The department of local government finance and the state superintendent shall make certifications of any information in their possession, or any other certifications required by this chapter that will facilitate this chapter's execution.
As added by P.L.2-2006, SEC.168.






ARTICLE 46. LEVIES OTHER THAN GENERAL FUND LEVIES

CHAPTER 1. REFERENDUM TAX LEVY

IC 20-46-1-1
"Base tax levy"
Sec. 1. As used in this chapter, "base tax levy" means the total dollar amount of the property tax levied by a school corporation for the school corporation's general fund for taxes collectible in 1973, assuming one hundred percent (100%) tax collection, as adjusted under IC 6-1.1-19-4.4(a)(4) (before its repeal), IC 6-1.1-19-4.5(c) (before its repeal), IC 6-1.1-19-6(b) (before its repeal), and IC 6-1.1-19-6(c) (before its repeal).
As added by P.L.2-2006, SEC.169.

IC 20-46-1-2
"Excessive tax levy"
Sec. 2. As used in this chapter, "excessive tax levy" has the meaning set forth in IC 20-45-1-11.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the referendum tax levy fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to the property tax levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-5
"Referendum"
Sec. 5. As used in this chapter, "referendum" refers to a referendum under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-6
Power; levy
Sec. 6. A school corporation may impose a referendum tax levy for the school corporation's fund in the amount allowed under:
(1) section 7 of this chapter;
(2) sections 8 through 19 of this chapter; or
(3) both subdivisions (1) and (2).
As added by P.L.2-2006, SEC.169.
IC 20-46-1-7
Transfer of certain levies from general fund
Sec. 7. (a) This section applies to a school corporation that added an amount to the school corporation's base tax levy before 2002 as the result of the approval of an excessive tax levy by the majority of individuals voting in a referendum held in the area served by the school corporation under IC 6-1.1-19-4.5 (before its repeal).
(b) A school corporation may adopt a resolution before September 21, 2005, to transfer the power of the school corporation to levy the amount described in subsection (a) from the school corporation's general fund to the school corporation's fund. A school corporation that adopts a resolution under this section shall, as soon as practicable after adopting the resolution, send a certified copy of the resolution to the department of local government finance and the county auditor. A school corporation that adopts a resolution under this section may, for property taxes first due and payable after 2005, levy an additional amount for the fund that does not exceed the amount of the excessive tax levy added to the school corporation's base tax levy before 2002.
(c) The power of the school corporation to impose the levy transferred to the fund under this section expires December 31, 2012, unless:
(1) the school corporation adopts a resolution to reimpose or extend the levy; and
(2) the levy is approved, before January 1, 2013, by a majority of the individuals who vote in a referendum that is conducted in accordance with the requirements in this chapter.
As soon as practicable after adopting the resolution under subdivision (1), the school corporation shall send a certified copy of the resolution to the county auditor and the department of local government finance. Upon receipt of the certified resolution, the tax control board shall proceed in the same manner as the tax control board would for any other levy being reimposed or extended under this chapter. However, if requested by the school corporation in the resolution adopted under subdivision (1), the question of reimposing or extending a levy transferred to the fund under this section may be combined with a question presented to the voters to reimpose or extend a levy initially imposed after 2001. A levy reimposed or extended under this subsection shall be treated for all purposes as a levy reimposed or extended under IC 6-1.1-19-4.5(c) (before its repeal) and this chapter, after June 30, 2006.
(d) The school corporation's levy under this section may not be considered in the determination of the school corporation's state tuition support under IC 20-43 or the determination of the school corporation's maximum permissible tuition support levy under IC 20-45-3.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-8
Recommendation of levy; tax control board      Sec. 8. (a) This section applies to a school corporation that includes a request for a levy under this chapter in an emergency appeal under IC 6-1.1-19 and IC 20-45-6-2.
(b) In addition to, or instead of, any recommendation that the tax control board may make in an appeal, the tax control board may recommend that the appellant school corporation be permitted to make a levy for the ensuing calendar year under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-9
Referendum
Sec. 9. A tax control board recommendation under this chapter may be put into effect only if:
(1) a majority of the individuals who vote in a referendum that is conducted in accordance with this section and sections 10 through 19 of this chapter approves the appellant school corporation's making a levy for the ensuing calendar year;
(2) the department of local government finance approves the recommendation in writing; and
(3) the appellant school corporation requests that the tax control board take the steps necessary to cause a referendum to be conducted.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-10
Form; referendum question
Sec. 10. The question to be submitted to the voters in the referendum must read as follows:
"For the __ (insert number) calendar year or years immediately following the holding of the referendum, shall the school corporation impose a property tax rate that does not exceed _____________ (insert amount) cents ($0.__) (insert amount) on each one hundred dollars ($100) of assessed valuation and that is in addition to the school corporation's normal tuition support tax rate?".
As added by P.L.2-2006, SEC.169.

IC 20-46-1-11
Maximum term of levy
Sec. 11. The voters in a referendum may not approve a levy that is imposed for more than seven (7) years. However, a levy may be reimposed or extended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-12
Certification of public question
Sec. 12. The tax control board shall act under IC 3-10-9-3 to certify the question to be voted on at the referendum to the county election board of each county in which any part of the appellant school corporation is located. As added by P.L.2-2006, SEC.169.

IC 20-46-1-13
County clerk duties; referendum
Sec. 13. Each county clerk shall, upon receiving the question certified by the tax control board under this chapter, call a meeting of the county election board to make arrangements for the referendum.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-14
Date of referendum
Sec. 14. (a) The referendum shall be held in the next primary or general election in which all the registered voters who are residents of the appellant school corporation are entitled to vote after certification of the question under IC 3-10-9-3. However, if the referendum would be held at a primary or general election more than six (6) months after certification by the tax control board, the referendum shall be held at a special election to be conducted not less than ninety (90) days after the question is certified to the circuit court clerk or clerks by the tax control board.
(b) The school corporation shall advise each affected county election board of the date on which the school corporation desires that the referendum be held, and, if practicable, the referendum shall be held on the day specified by the school corporation.
(c) The referendum shall be held under the direction of the county election board, which shall take all steps necessary to carry out the referendum.
(d) If a primary election, general election, or special election is held during the sixty (60) days preceding or following the special election described in this section and is held in an election district that includes some, but not all, of the school corporation, the county election board may also adopt orders to specify when the registration period for the elections cease and resume under IC 3-7-13-10.
(e) Not less than ten (10) days before the date on which the referendum is to be held, the county election board shall cause notice of the question that is to be voted upon at the referendum to be published in accordance with IC 5-3-1.
(f) If the referendum is not conducted at a primary or general election, the appellant school corporation in which the referendum is to be held shall pay all the costs of holding the referendum.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-15
Duties; county election board
Sec. 15. Each county election board shall cause:
(1) the question certified to the circuit court clerk by the tax control board to be placed on the ballot in the form prescribed by IC 3-10-9-4; and
(2) an adequate supply of ballots and voting equipment to be

delivered to the precinct election board of each precinct in which the referendum is to be held.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-16
Qualified voters
Sec. 16. The individuals entitled to vote in the referendum are all of the registered voters resident in the appellant school corporation.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-17
Conduct of election
Sec. 17. Each precinct election board shall count the affirmative votes and the negative votes cast in the referendum and shall certify those two (2) totals to the county election board of each county in which the referendum is held. The circuit court clerk of each county shall, immediately after the votes cast in the referendum have been counted, certify the results of the referendum to the tax control board. Upon receiving the certification of all the votes cast in the referendum, the tax control board shall promptly certify the result of the referendum to the department of local government finance. If a majority of the individuals who voted in the referendum voted "yes" on the referendum question:
(1) the department of local government finance, upon being notified by the tax control board of the result of the referendum, shall promptly notify the school corporation that the school corporation is authorized to collect, for the calendar year that next follows the calendar year in which the referendum is held, a levy not greater than the amount approved in the referendum;
(2) the levy may be imposed for the number of calendar years approved by the voters following the referendum for the school corporation in which the referendum is held; and
(3) the school corporation shall establish a fund under IC 20-40-3-1.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-18
Levy; additional to other levies
Sec. 18. A school corporation's levy may not be considered in the determination of the school corporation's state tuition support under IC 20-43 or the determination of the school corporation's maximum permissible tuition support levy under IC 20-45-3.
As added by P.L.2-2006, SEC.169.

IC 20-46-1-19
Rejection of voters; waiting period
Sec. 19. If a majority of the persons who voted in the referendum did not vote "yes" on the referendum question:
(1) the school corporation may not make any levy for its general fund other than a levy permitted under IC 20-45; and         (2) another referendum under this section may not be held for one (1) year after the date of the referendum.
As added by P.L.2-2006, SEC.169.



CHAPTER 2. SPECIAL EDUCATION PRESCHOOL LEVY

IC 20-46-2-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to a special education preschool fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-2-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-2-3
Duty; levy
Sec. 3. Subject to IC 6-1.1-18-12, each year each school corporation shall impose a property tax of thirty-three hundredths of one cent ($0.0033) for each one hundred dollars ($100) of assessed valuation.
As added by P.L.2-2006, SEC.169.

IC 20-46-2-4
Deposit of proceeds; fund
Sec. 4. The levy shall be deposited in the school corporation's fund.
As added by P.L.2-2006, SEC.169.



CHAPTER 3. RACIAL BALANCE LEVY

IC 20-46-3-1
Application
Sec. 1. This chapter applies to a school corporation that:
(1) is located in Allen County;
(2) is a party to a lawsuit alleging that its schools are segregated in violation of the Constitution of the United States or federal law;
(3) desires to improve or maintain racial balance among two (2) or more schools within the school corporation, regardless of the school corporation's basis for desiring to improve or maintain racial balance; and
(4) has a minority student enrollment that comprises at least ten percent (10%) of its total student enrollment, using the most recent enrollment data available to the school corporation.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to a racial balance fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-3
"Levy"
Sec. 3. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-4
"Minority student"
Sec. 4. As used in this chapter, "minority student" means a student who is black, Spanish American, Asian American, or American Indian.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-5
Appeal
Sec. 5. A school corporation may petition the tax control board to impose a property tax to raise revenue for the purposes of the fund. However, before a school corporation may impose a property tax under this chapter, the school corporation must file a petition with the tax control board under IC 6-1.1-19. The petition must be filed before June 1 of the year preceding the first year the school corporation desires to impose the property tax and must include the following:
(1) The name of the school corporation.
(2) A settlement agreement among the parties to a desegregation

lawsuit that includes the program that will improve or maintain racial balance in the school corporation.
(3) The proposed levy.
(4) Any other item required by the school property tax control board.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-6
Recommendation; tax control board
Sec. 6. Subject to IC 6-1.1-18.5-9.9, the tax control board may recommend to the department of local government finance that a school corporation be allowed to establish a levy. The amount of the levy shall be determined each year and the levy may not exceed the lesser of the following:
(1) The revenue derived from a tax rate of eight and thirty-three hundredths cents ($0.0833) for each one hundred dollars ($100) of assessed valuation within the school corporation.
(2) The revenue derived from a tax rate equal to the difference between the maximum rate allowed for the school corporation's capital projects fund under IC 20-46-6 minus the actual capital projects fund rate that will be in effect for the school corporation for a particular year.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-7
Review; approval; department of local government finance
Sec. 7. The department of local government finance shall review the petition of the school corporation and the recommendation of the tax control board and:
(1) disapprove the petition if the petition does not comply with this section;
(2) approve the petition; or
(3) approve the petition with modifications.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-8
Levy; additional to other levies
Sec. 8. A levy is in addition to, and not part of, the school corporation's tuition support levy for purposes of determining the school corporation's maximum permissible tuition support levy under IC 20-45-3.
As added by P.L.2-2006, SEC.169.

IC 20-46-3-9
Deposit of proceeds; fund
Sec. 9. Money received from a levy shall be deposited in the school corporation's fund.
As added by P.L.2-2006, SEC.169.



CHAPTER 4. SCHOOL TRANSPORTATION LEVY

IC 20-46-4-1
"Costs attributable to transportation"
Sec. 1. As used in this chapter, "costs attributable to transportation" has the meaning set forth in IC 20-40-6-1.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the school transportation fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-3
"Last state transportation distribution"
Sec. 3. As used in this chapter, "last state transportation distribution" means the total amount of state funding received by a school corporation for transportation costs:
(1) under IC 21-3-3.1-1 through IC 21-3-3.1-3 (before their repeal) after June 30, 2003, and before July 1, 2004; and
(2) for special education and vocational programs under IC 21-3-3.1-4 (before its repeal) after June 30, 2003, and before July 1, 2004;
multiplied by two (2).
As added by P.L.2-2006, SEC.169.

IC 20-46-4-4
"Levy"
Sec. 4. As used in this chapter, "levy" refers to a levy under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-5
Powers; levy
Sec. 5. Each school corporation may levy for the calendar year a property tax for the fund sufficient to pay all operating costs attributable to transportation.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-6
Maximum levy
Sec. 6. The levy may not exceed:
(1) the amount determined by multiplying:
(A) the school corporation's levy for the fund for the previous year under IC 21-2-11.5 (before its repeal) or this chapter, as that levy was determined by the department of local government finance in fixing the civil taxing unit's budget, levy, and rate for that preceding calendar year under

IC 6-1.1-17 and after eliminating the effects of temporary excessive levy appeals and any other temporary adjustments made to the levy for the calendar year; by
(B) the assessed value growth quotient determined under IC 6-1.1-18.5-2; plus
(2) in 2006 and 2007, the amount determined under section 9 of this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-7
Levy procedures
Sec. 7. The tax rate and levy for the fund shall be established as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-8
Use of surplus revenue
Sec. 8. If the amount levied in a particular year exceeds the amount necessary to cover the costs payable from the fund, the levy in the following year shall be reduced by the amount of surplus money.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-9
Additional levy amount; replacement of state distributions
Sec. 9. To the extent that the amount determined under section 6(1) of this chapter has not been adjusted to reflect the termination of state transportation distributions for the school corporation's fund, as determined by the department of local government finance, a school corporation may increase its levy for 2006 above the amount determined under section 6(1) of this chapter by fifty percent (50%) of the school corporation's last state transportation distribution, and the school corporation may increase its levy for 2007 above the amount determined under section 6(1) of this chapter by the remaining fifty percent (50%) of the school corporation's last state transportation distribution. The amount of the additional levy imposed in a calendar year under this section shall be treated, for purposes of applying section 6(1) of this chapter in the following year, as part of the school corporation's levy for the fund for the previous year.
As added by P.L.2-2006, SEC.169.

IC 20-46-4-10
Appeal; increased fuel or other costs; increase in maximum levy
Sec. 10. (a) A school corporation may appeal to the department of local government finance under IC 6-1.1-19 to increase the maximum levy permitted for the school corporation's fund. To be granted an increase by the department of local government finance, the school corporation must establish that the increase is necessary because of

a transportation operating cost increase of at least ten percent (10%) over the preceding year as a result of at least one (1) of the following:
(1) A fuel expense increase.
(2) A significant increase in the number of students enrolled in the school corporation that need transportation or a significant increase in the mileage traveled by the school corporation's buses compared with the previous year.
(3) A significant increase in the number of students enrolled in special education who need transportation or a significant increase in the mileage traveled by the school corporation's buses due to students enrolled in special education as compared with the previous year.
(4) Increased transportation operating costs due to compliance with a court ordered desegregation plan.
(5) The closure of a school building within the school corporation that results in a significant increase in the distances that students must be transported to attend another school building.
In addition, before the department of local government finance may grant a maximum levy increase, the school corporation must establish that the school corporation will be unable to provide transportation services without an increase. The department of local government finance may grant a maximum operating costs levy increase that is less than the increase requested by the school corporation.
(b) If the department of local government finance determines that a permanent increase in the maximum permissible levy is necessary, the maximum levy after the increase granted under this section becomes the school corporation's maximum permissible levy under this chapter.
As added by P.L.2-2006, SEC.169.



CHAPTER 5. SCHOOL BUS REPLACEMENT LEVY

IC 20-46-5-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the school bus replacement fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to a school bus acquisition plan adopted or amended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-4
Power; levy
Sec. 4. Each school corporation may levy for a calendar year a property tax for the fund in accordance with the school bus acquisition plan adopted under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-5
Levy procedures
Sec. 5. The levy tax rate and the levy shall be established as a part of the annual budget for the calendar year in accordance with IC 6-1.1-17.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-6
Requirement; plan; school corporation not in South Bend
Sec. 6. (a) This section does not apply to a school corporation located in South Bend, unless a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(b) Before a governing body may collect property taxes for the fund in a particular calendar year, the governing body must, after January 1 and not later than September 20 of the immediately preceding year:
(1) conduct a public hearing on; and
(2) pass a resolution to adopt;
a plan.
As added by P.L.2-2006, SEC.169.
IC 20-46-5-7
Requirement; plan; school corporation in South Bend
Sec. 7. (a) This section applies only to a school corporation located in South Bend.
(b) This section does not apply to the school corporation if a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(c) Before the governing body of the school corporation may collect property taxes for the fund in a particular calendar year, the governing body must, after January 1 and on or before February 1 of the immediately preceding year:
(1) conduct a public hearing on; and
(2) pass a resolution to adopt;
a plan.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-8
Form; plan
Sec. 8. (a) The department of local government finance shall prescribe the format of the plan.
(b) A plan must apply to at least the ten (10) budget years immediately following the year the plan is adopted.
(c) A plan must at least include the following:
(1) An estimate for each year to which it applies of the nature and amount of proposed expenditures from the fund.
(2) A presumption that the minimum useful life of a school bus is not less than ten (10) years.
(3) An identification of:
(A) the source of all revenue to be dedicated to the proposed expenditures in the upcoming budget year; and
(B) the amount of property taxes to be collected in that year and the unexpended balance to be retained in the fund for expenditures proposed for a later year.
(4) If the school corporation is seeking to:
(A) acquire; or
(B) contract for transportation services that will provide;
additional school buses or school buses with a larger seating capacity as compared with the number and type of school buses from the prior school year, evidence of a demand for increased transportation services within the school corporation. Clause (B) does not apply if contracted transportation services are not paid from the fund.
(5) If the school corporation is seeking to:
(A) replace an existing school bus earlier than ten (10) years after the existing school bus was originally acquired; or
(B) require a contractor to replace a school bus;
evidence that the need exists for the replacement of the school bus. Clause (B) does not apply if contracted transportation services are not paid from the fund.
(6) Evidence that the school corporation that seeks to acquire

additional school buses under this section is acquiring or contracting for the school buses only for the purposes specified in subdivision (4) or for replacement purposes.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-9
Review of plan; department of local government finance
Sec. 9. After reviewing the plan, the department of local government finance shall certify its approval, disapproval, or modification of the plan to the governing body and the county auditor of the county. The department of local government finance may seek the recommendation of the tax control board with respect to this determination. The action of the department of local government finance with respect to the plan is final.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-10
Plan; amendments
Sec. 10. (a) A governing body may amend a plan. When an amendment to a plan is required, the governing body must:
(1) declare the nature of and the need for the amendment; and
(2) show cause as to why the original plan no longer meets the needs of the school corporation.
(b) The governing body must then conduct a public hearing on and pass a resolution to adopt the amendment to the plan.
(c) The plan, as proposed to be amended, must comply with the requirements for a plan under section 8 of this chapter.
(d) An amendment to the plan is not subject to the deadlines for adoption described in section 6 or 7 of this chapter. However, the amendment to the plan must be submitted to the department of local government finance for its consideration and is subject to approval, disapproval, or modification in accordance with the procedures for adopting a plan set forth in this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-5-11
Notice publication requirements
Sec. 11. If a public hearing is scheduled under this section, the governing body shall publish a notice of the public hearing and the proposed plan or amendment to the plan in accordance with IC 5-3-1-2(b).
As added by P.L.2-2006, SEC.169.



CHAPTER 6. CAPITAL PROJECTS LEVY

IC 20-46-6-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the capital projects fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-3
"Plan"
Sec. 3. As used in this chapter, "plan" refers to a plan adopted or amended under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-4
"Qualified utility and insurance costs"
Sec. 4. As used in this chapter, "qualified utility and insurance costs" refers to costs described in IC 20-40-8-19.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-5
Governing body may impose property tax rate; amount; advertisement
Sec. 5. Subject to IC 6-1.1-18-12 and IC 6-1.1-18.5-9.9, to provide for the fund, the governing body may, for each year in which a plan is in effect, impose a property tax rate that does not exceed forty-one and sixty-seven hundredths cents ($0.4167) on each one hundred dollars ($100) of assessed valuation of the school corporation. The actual rate imposed by the governing body must be advertised in the same manner as other property tax rates.
As added by P.L.2-2006, SEC.169. Amended by P.L.154-2006, SEC.69.

IC 20-46-6-6
Additional levy; qualified utility and insurance costs
Sec. 6. (a) This section applies only for a calendar year for which IC 20-40-8-19 permits a school corporation to pay qualified utility and insurance costs from the fund.
(b) For a year in which a school corporation uses money from the school corporation's fund to pay for qualified utility and insurance costs, the school corporation may impose a property tax rate that exceeds the rate described in section 5 of this chapter. The amount by which the property tax rate may exceed the rate described in

section 5 of this chapter equals the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the school corporation's qualified utility and insurance costs for the calendar year.
STEP TWO: Determine the quotient of:
(A) the STEP ONE amount; divided by
(B) the school corporation's assessed valuation for the year.
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one hundred (100).
As added by P.L.2-2006, SEC.169.

IC 20-46-6-7
Additional levy; advance from educational technology program
Sec. 7. A school corporation receiving an advancement for an educational technology program may annually impose a levy for the fund as provided in IC 20-49-4-22.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-8
Plan; school corporation outside South Bend
Sec. 8. (a) This section does not apply to a school corporation that is located in South Bend, unless a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(b) Before a governing body may collect property taxes for a capital projects fund in a particular year, the governing body must:
(1) after January 1; and
(2) not later than September 20;
of the immediately preceding year, hold a public hearing on a proposed or amended plan and pass a resolution to adopt the proposed or amended plan.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-9
Plan; school corporation inside South Bend
Sec. 9. (a) This section applies only to a school corporation that is located in South Bend.
(b) This subsection does not apply to the school corporation if a resolution adopted under IC 6-1.1-17-5.6(d) by the governing body of the school corporation is in effect.
(c) Before the governing body of the school corporation may collect property taxes for a fund in a particular year, the governing body must:
(1) after January 1; and
(2) before February 2;
of the immediately preceding year, hold a public hearing on a proposed or amended plan and pass a resolution to adopt the proposed or amended plan.
As added by P.L.2-2006, SEC.169.
IC 20-46-6-10
Form of plan
Sec. 10. (a) The department of local government finance shall prescribe the format of the plan.
(b) A plan must:
(1) apply to at least the three (3) years immediately following the year the plan is adopted;
(2) estimate for each year to which the plan applies the nature and amount of proposed expenditures from the fund; and
(3) estimate:
(A) the source of all revenue to be dedicated to the proposed expenditures in the upcoming calendar year; and
(B) the amount of property taxes to be collected in the upcoming calendar year and retained in the fund for expenditures proposed for a later year.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-11
Publication of proposed plan or plan amendment
Sec. 11. If a hearing is scheduled for a plan, the governing body shall publish the proposed plan and a notice of the hearing in accordance with IC 5-3-1-2(b).
As added by P.L.2-2006, SEC.169.

IC 20-46-6-12
Notice publication requirements
Sec. 12. A governing body shall publish a notice of the adoption or amendment of a plan in accordance with IC 5-3-1-2(b). This publication must be made not later than twenty (20) days after the county auditor posts and publishes the notice of the school corporation's tax rate for the ensuing calendar year.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-13
Remonstrance
Sec. 13. (a) In the first year that a plan is proposed, ten (10) or more taxpayers that will be affected by the adopted plan may file a petition with the county auditor of a county in which the school corporation is located not later than ten (10) days after the publication under section 12 of this chapter. The petition must set forth the taxpayers' objections to the proposed plan.
(b) After the first year a plan is proposed, ten (10) or more taxpayers that will be affected by the adopted plan may file a petition with the county auditor of a county in which the school corporation is located not later than ten (10) days after the publication under section 12 of this chapter. The petition must set forth the taxpayers' objections to any item in the proposed plan or amendment to the plan that does not concern a construction project that had previously been included in a plan.
(c) The county auditor shall immediately certify a petition filed

under this section to the department of local government finance.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-14
Hearing
Sec. 14. (a) The department of local government finance shall within a reasonable time fix a date for a hearing on a petition filed under section 13 of this chapter. The hearing shall be held in a county in which the school corporation is located.
(b) The department of local government finance shall notify:
(1) the governing body; and
(2) the first ten (10) taxpayers whose names appear on the petition;
at least five (5) days before the date fixed for the hearing.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-15
Review; approval; department of local government finance
Sec. 15. After a hearing on the petition under section 14 of this chapter, the department of local government finance shall certify its approval, disapproval, or modification of the plan to the governing body and the county auditor of the county. The department of local government finance may seek the recommendation of the tax control board with respect to the department of local government finance's determination.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-16
Appeal; judicial review
Sec. 16. A governing body may petition for judicial review of the final determination of the department of local government finance under section 15 of this chapter. The petition must be filed in the tax court not more than forty-five (45) days after the department of local government finance certifies its action under section 15 of this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-17
Plan; amendment
Sec. 17. (a) A governing body may amend a plan to:
(1) provide money for the purposes of the fund; or
(2) supplement money accumulated in the fund for the purposes of the fund.
(b) Subject to any notice and hearing requirements, a school corporation may amend a plan to include expenditures under IC 20-40-8-19.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-18
Public hearing on amendment not related to emergency      Sec. 18. (a) This section applies to an amendment to a plan that is required by a reason other than an emergency.
(b) The governing body must hold a public hearing on the proposed amendment. At the hearing, the governing body must declare the nature of and the need for the amendment and pass a resolution to adopt the amendment to the plan.
(c) The plan, as proposed to be amended, must comply with the requirements for a plan under section 10 of this chapter. The governing body must publish the proposed amendment to the plan and notice of the hearing in accordance with IC 5-3-1-2(b).
(d) An amendment to the plan:
(1) is not subject to the deadline for adoption described in section 8 or 9 of this chapter;
(2) must be submitted to the department of local government finance for its consideration; and
(3) is subject to approval, disapproval, or modification in accordance with the procedures for adopting a plan.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-19
Procedures; amendment related to emergency
Sec. 19. (a) This section applies to an amendment to a plan that is required by reason of an emergency that results in costs that exceed the amount accumulated in the fund for repair, replacement, or site acquisition that is necessitated by an emergency.
(b) The governing body is not required to comply with section 18 of this chapter.
(c) The governing body must immediately apply to the department of local government finance for a determination that an emergency exists. If the department of local government finance determines that an emergency exists, the governing body may adopt a resolution to amend the plan.
(d) An amendment to the plan is not subject to the deadline and the procedures for adoption described in section 8 or 9 of this chapter. However, the amendment is subject to modification by the department of local government finance.
As added by P.L.2-2006, SEC.169.

IC 20-46-6-20
Allowable plan provisions; use of money raised for a different purpose; borrowing from other funds
Sec. 20. An amendment adopted under section 18 or 19 of this chapter, may require any of the following:
(1) The payment of eligible costs from:
(A) money accumulated in the fund for other purposes; or
(B) money to be borrowed from other funds of the school corporation or from a financial institution.
(2) An increase in the property tax rate for the fund to restore money to the fund or to pay principal and interest on a loan. Any increase to the property tax rate for the fund is effective for

property taxes first due and payable for the year next certified by the department of local government finance under IC 6-1.1-17-16. However, the property tax rate may not exceed the maximum rate established under section 5 of this chapter.
As added by P.L.2-2006, SEC.169.



CHAPTER 7. DEBT SERVICE LEVY

IC 20-46-7-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the debt service fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-2
"Levy"
Sec. 2. As used in this chapter, "levy" refers to a levy imposed under this chapter.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-3
"Obligation"
Sec. 3. As used in this chapter, "obligation" refers to any obligation that is permitted or required by law to be paid from the fund under IC 20-40-9 or another law.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-4
Duty; levy
Sec. 4. The governing body of each school corporation shall establish a levy in every calendar year sufficient to pay all obligations.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-5
Conditions; levy in excess of advertised levy
Sec. 5. If the advertised levy is insufficient to produce revenue to meet all obligations for any calendar year, the department of local government finance may establish a levy greater than advertised if necessary to meet the school corporation's obligations.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-6
Levy; advance from state
Sec. 6. An amount equal to deductions made or to be made in the current year for the payment of principal and interest on an advancement from any state fund (including the common school fund and the veterans memorial school construction fund) may be included in a levy and appropriated and paid to the general fund.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-7
Levy; advance; common school fund
Sec. 7. A school corporation receiving an advancement:
(1) under IC 20-49-2 may annually levy a tax for the fund as

provided in IC 20-49-2-16;
(2) for a school building construction program may annually levy a tax for the fund as provided in IC 20-49-4-21; or
(3) for an educational technology program may annually levy a tax for the fund as provided in IC 20-49-4-22.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-8
Department of local government finance approval of school corporation indebtedness; exemption for school bus purchases or leases from the Indiana bond bank
Sec. 8. (a) A school corporation must file a petition requesting approval from the department of local government finance to:
(1) incur bond indebtedness;
(2) enter into a lease rental agreement; or
(3) repay from the debt service fund loans made for the purchase of school buses under IC 20-27-4-5;
not later than twenty-four (24) months after the first date of publication of notice of a preliminary determination under IC 6-1.1-20-3.1(2), unless the school corporation demonstrates that a longer period is reasonable in light of the school corporation's facts and circumstances.
(b) A school corporation must obtain approval from the department of local government finance before the school corporation may:
(1) incur the indebtedness;
(2) enter into the lease agreement; or
(3) repay the school bus purchase loan.
(c) This restriction does not apply to property taxes that a school corporation levies to pay or fund bond or lease rental indebtedness created or incurred before July 1, 1974. In addition, this restriction does not apply to a lease agreement or a purchase agreement entered into between a school corporation and the Indiana bond bank for the lease or purchase of a school bus under IC 5-1.5-4-1(a)(5), if the lease agreement or purchase agreement conforms with the school corporation's ten (10) year school bus replacement plan approved by the department of local government finance under IC 21-2-11.5-3.1.
(d) This section does not apply to school bus purchase loans made by a school corporation that will be repaid solely from the general fund of the school corporation.
As added by P.L.2-2006, SEC.169. Amended by P.L.192-2006, SEC.11.

IC 20-46-7-9
Review by department of local government finance
Sec. 9. (a) This section applies only to an obligation described in section 8 of this chapter.
(b) The department of local government finance may:
(1) approve;
(2) disapprove; or         (3) modify then approve;
a school corporation's proposed lease rental agreement, bond issue, or school bus purchase loan. Before the department of local government finance approves or disapproves a proposed lease rental agreement, bond issue, or school bus purchase loan, the department of local government finance may seek the recommendation of the tax control board.
(c) The department of local government finance shall render a decision not more than three (3) months after the date the department of local government finance receives a request for approval under section 8 of this chapter. However, the department of local government finance may extend this three (3) month period by an additional three (3) months if, at least ten (10) days before the end of the original three (3) month period, the department of local government finance sends notice of the extension to the executive officer of the school corporation.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-10
Approval; required study of classroom space
Sec. 10. (a) This section applies only to an obligation described in section 8 of this chapter.
(b) The department of local government finance may not approve a school corporation's proposed lease rental agreement or bond issue to finance the construction of additional classrooms unless the school corporation first:
(1) establishes that additional classroom space is necessary; and
(2) conducts a feasibility study, holds public hearings, and hears public testimony on using a twelve (12) month school term (instead of the nine (9) month school term (as defined in IC 20-30-2-7)) rather than expanding classroom space.
(c) A taxpayer may petition for judicial review of the final determination of the department of local government finance under this section. The petition must be filed in the tax court not more than thirty (30) days after the department of local government finance enters its order under this section.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-11
Approval; factors considered
Sec. 11. The department of local government finance in determining whether to approve or disapprove a school building construction project and the tax control board in determining whether to recommend approval or disapproval of a school building construction project shall consider the following factors:
(1) The current and proposed square footage of school building space per student.
(2) Enrollment patterns within the school corporation.
(3) The age and condition of the current school facilities.
(4) The cost per square foot of the school building construction

project.
(5) The effect that completion of the school building construction project would have on the school corporation's tax rate.
(6) Any other pertinent matter.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-12
Approval; maximum term of bonds
Sec. 12. The department of local government finance in determining whether to approve or disapprove a school building construction project and the tax control board in determining whether to recommend approval or disapproval of a school building construction project may not approve or recommend the approval of a project that is financed through the issuance of bonds if the bonds mature more than twenty-five (25) years after the date of the issuance of the bonds.
As added by P.L.2-2006, SEC.169.

IC 20-46-7-13
Annual review
Sec. 13. The department of local government finance shall annually conduct the review of debt service obligations (as defined in IC 20-48-1-11) required in IC 20-48-1-11.
As added by P.L.2-2006, SEC.169.






ARTICLE 47. RELATED ENTITIES; HOLDING COMPANIES; LEASE AGREEMENTS

CHAPTER 1. PUBLIC FOUNDATIONS

IC 20-47-1-1
"Proceeds from riverboat gaming"
Sec. 1. As used in this chapter, "proceeds from riverboat gaming" means tax revenue received by a political subdivision under IC 4-33-12-6, IC 4-33-13, or an agreement to share a city's or county's part of the tax revenue.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-2
"Public school endowment corporation"
Sec. 2. As used in this chapter, "public school endowment corporation" means a corporation that is:
(1) organized under the Indiana Nonprofit Corporation Act of 1991 (IC 23-17);
(2) organized exclusively for educational, charitable, and scientific purposes; and
(3) formed to provide educational resources to:
(A) a particular school corporation or school corporations; or
(B) the schools in a particular geographic area.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-3
Political subdivisions; powers; donations of riverboat gaming revenues to public school endowment corporation
Sec. 3. A political subdivision may donate proceeds from riverboat gaming to a public school endowment corporation under the following conditions:
(1) The public school endowment corporation retains all rights to the donation, including investment powers.
(2) The public school endowment corporation agrees to return the donation to the political subdivision if the corporation:
(A) loses the corporation's status as a public charitable organization;
(B) is liquidated; or
(C) violates any condition of the endowment set by the fiscal body of the political subdivision.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-4
Public school endowment corporation; distributions from principal and income
Sec. 4. A public school endowment corporation may distribute

both principal and income.
As added by P.L.2-2006, SEC.170.

IC 20-47-1-5
School corporations; powers; donations to foundation
Sec. 5. (a) The governing body of a school corporation may donate the proceeds of a grant, a gift, a donation, an endowment, a bequest, a trust, or an agreement to share tax revenue received by a city or county under IC 4-33-12-6 or IC 4-33-13, or other funds not generated from taxes levied by the school corporation, to a foundation under the following conditions:
(1) The foundation is a charitable nonprofit community foundation.
(2) The foundation retains all rights to the donation, including investment powers, except as provided in subdivision (3).
(3) The foundation agrees to do the following:
(A) Hold the donation as a permanent endowment.
(B) Distribute the income from the donation only to the school corporation as directed by resolution of the governing body of the school corporation.
(C) Return the donation to the general fund of the school corporation if the foundation:
(i) loses the foundation's status as a public charitable organization;
(ii) is liquidated; or
(iii) violates any condition of the endowment set by the governing body of the school corporation.
(b) A school corporation may use income received under this section from a community foundation only for purposes of the school corporation.
As added by P.L.2-2006, SEC.170.



CHAPTER 2. PUBLIC HOLDING COMPANIES

IC 20-47-2-1
Application
Sec. 1. This chapter does not apply to a:
(1) school corporation;
(2) joint school corporation; or
(3) consolidated school corporation;
the schools of which do not have a total enrollment of at least two hundred fifty (250) pupils.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-2
"Capital actually invested"
Sec. 2. As used in this chapter, "capital actually invested" includes the following amounts expended by a lessor corporation:
(1) Organization and incorporation expenses.
(2) Financing costs.
(3) Carrying charges.
(4) Legal fees.
(5) Architects' fees.
(6) Contractors' fees.
(7) Reasonable costs and expenses incidental thereto.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-3
"Lessor corporation"
Sec. 3. As used in this chapter, "lessor corporation" means a corporation described in section 6 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-4
"School building"
Sec. 4. As used in this chapter, "school building" means a building used as a part of or in connection with the operation of a school and includes the:
(1) site for the building;
(2) equipment for the building; and
(3) appurtenances to the building, such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds.
However, the term does not include a building that is designed for and to be used exclusively for interschool athletic contests.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-5
Powers; lease of school building
Sec. 5. (a) Subject to subsection (b), a school corporation may lease a school building or buildings for the use of:         (1) the school corporation; or
(2) a joint or consolidated school district of which the school corporation is a part or to which it contributes;
for a term not to exceed thirty (30) years.
(b) A school corporation may not enter into a lease under this section unless:
(1) a petition for the lease signed by at least fifty (50) patrons of the school corporation has been filed with the governing body of the school corporation; and
(2) the governing body, after investigation, determines that a need exists for the school building and that the school corporation cannot provide the necessary funds to pay the cost or its proportionate share of the cost of the school building or buildings required to meet the present needs.
(c) If two (2) or more school corporations propose to jointly enter into a lease under this section, joint meetings of the governing bodies of the school corporations may be held, but action taken at a joint meeting is not binding on any of those school corporations unless approved by a majority of the governing body of those school corporations. A lease executed by two (2) or more school corporations as joint lessees must:
(1) set out the amount of the total lease rental to be paid by each lessee, which may be as agreed upon; and
(2) provide that:
(A) there is no right of occupancy by any lessee unless the total rental is paid as stipulated in the lease; and
(B) all rights of joint lessees under the lease are in proportion to the amount of lease rental paid by each lessee.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-6
Qualifications of lessor corporation; permissible interest; return of capital; recovery of expenses
Sec. 6. (a) A school corporation or corporations may enter into a lease under this chapter only with a corporation organized under Indiana law solely for the purpose of acquiring a site, erecting a suitable school building or buildings on that site, leasing the building or buildings to the school corporation or corporations, collecting the rentals under the lease, and applying the proceeds of the lease in the manner provided in this chapter.
(b) A lessor corporation described in subsection (a):
(1) must, except as provided in subdivision (2), act entirely without profit to the lessor corporation or its officers, directors, and stockholders;
(2) is entitled to the return of capital actually invested, plus interest or dividends on outstanding securities or loans, not to exceed five percent (5%) per annum and the cost of maintaining the lessor corporation's corporate existence and keeping its property free of encumbrance; and
(3) upon receipt of any amount of lease rentals exceeding the

amount described in subdivision (2), apply the excess funds to the redemption and cancellation of the lessor corporation's outstanding securities or loans as soon as may be done.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-7
Required terms of lease agreement
Sec. 7. (a) A lease entered into under this chapter must include the following provisions:
(1) An option for the school corporation or corporations to renew the lease for a further term on similar conditions.
(2) An option for the school corporation or corporations to purchase the property covered by the lease after six (6) years from the execution of the lease and before the expiration of the term of the lease, on the date or dates in each year as may be fixed in the lease. The purchase price:
(A) must be equal to the amount required to enable the lessor corporation owning the property to liquidate by paying all indebtedness, with accrued and unpaid interest, redeeming and retiring any stock at par, and paying the expenses and charges of liquidation; and
(B) may not exceed the capital actually invested in the property by the lessor corporation represented by outstanding securities or existing indebtedness, plus the cost of transferring the property and liquidating the lessor corporation.
(b) A lease entered into under this chapter may not provide or be construed to provide that a school corporation is under any obligation to purchase a leased school building or buildings, or under any obligation in respect to any creditors, shareholders, or other security holders of the lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-8
Lessor corporation; submission of preliminary plans
Sec. 8. (a) A lessor corporation proposing to build a school building or buildings must submit preliminary plans, specifications, and estimates for the building or buildings to the lessee or lessees before the execution of the lease. Final plans and specifications must be submitted to the state department of health, state fire marshal, and other agencies designated by law to pass on plans and specifications for school buildings. The final plans and specifications described in this subsection must be approved by the approving agencies in writing and by the lessee or lessees before the construction of the school building or school buildings.
(b) IC 4-21.5 does not apply to the formulation, issuance, or administrative review of an approval by an agency under subsection (a). However, IC 4-21.5 does apply to the judicial review and civil enforcement of an approval by an agency under subsection (a).
As added by P.L.2-2006, SEC.170.
IC 20-47-2-9
Permissible provisions of lease; payment of taxes; insurance
Sec. 9. A lease entered into under this chapter may provide that as part of the lease rental for the school building or buildings the lessee or lessees shall:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the leased property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations of the leased property during the term of the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-10
Lease preceding acquisition of land
Sec. 10. A school corporation or corporations may, in anticipation of the acquisition of a site and the construction and erection of a school building or buildings, enter into a lease with a lessor corporation before the actual acquisition of the site and the construction and erection of the building or buildings. However, a lease entered into under this section may not provide for the payment of any lease rental by the lessee or lessees until the building or buildings are ready for occupancy, at which time the stipulated lease rental may begin. The contractor must furnish to the lessor corporation a bond satisfactory to the lessor corporation conditioned upon the final completion of the building or buildings within the period specified in the contract.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-11
Required public hearing; notice of lease terms
Sec. 11. (a) After the lessor corporation and the school corporation or corporations have agreed upon the terms and conditions of a lease proposed to be entered into under this chapter, and before the final execution of the lease, a notice shall be given by publication to all persons interested of a hearing or joint hearing to be held before the governing body or governing bodies of the school corporation or corporations authorized to approve the lease. The hearing must be not earlier than:
(1) ten (10) days after publication of the notice, if new construction is proposed; or
(2) thirty (30) days after publication of the notice, if improvement or expansion is proposed.
(b) The notice required by subsection (a) must:
(1) be published one (1) time in:
(A) a newspaper of general circulation printed in the English language in the school corporation;
(B) a newspaper described in clause (A) in each school corporation if the proposed lease is a joint lease; or
(C) if no such paper is published in the school corporation,

in any newspaper of general circulation published in the county;
(2) name the date, time, and place of the hearing; and
(3) set forth a brief summary of the principal terms of the lease agreed upon, including the:
(A) location of the property to be leased;
(B) name of the proposed lessor corporation;
(C) character of the property to be leased;
(D) rental to be paid; and
(E) number of years the lease is to be in effect.
The cost of publishing the notice shall be borne by the lessor corporation.
(c) The proposed lease, drawings, plans, specifications, and estimates for the school building or buildings must be available for inspection by the public during the ten (10) day or thirty (30) day period described in subsection (a) and at the hearing under section 12 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-12
Conduct of public hearing; lease authorization procedures
Sec. 12. (a) At the hearing, all interested persons have a right to be heard upon the necessity for the execution of the proposed lease and whether the rental to be paid to the lessor corporation under the proposed lease is a fair and reasonable rental for the proposed building. The hearing may be adjourned to a later date or dates.
(b) Within thirty (30) days following the termination of the hearing, the governing body or bodies of the school corporation or corporations may by a majority vote of all members of the governing body or bodies:
(1) authorize the execution of the proposed lease as originally agreed upon; or
(2) make modifications to the proposed lease that are agreed upon with the lessor corporation.
However, the lease rentals as set out in the published notice may not be increased in any modifications approved under subdivision (2).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-13
Notice of signing of lease; appeal
Sec. 13. (a) If the execution of the lease as originally agreed upon or as modified by agreement is authorized by the governing body or bodies of the school corporation or corporations, the governing body shall give notice of the signing of the lease by publication one (1) time in:
(1) a newspaper of general circulation printed in the English language in the school corporation;
(2) a newspaper described in subdivision (1) in each school corporation if the proposed lease is a joint lease; or
(3) if no such newspaper is published in the school corporation,

in any newspaper of general circulation published in the county.
(b) Within thirty (30) days after the publication of notice under subsection (a), fifty (50) or more taxpayers in the school corporation or corporations who:
(1) will be affected by the proposed lease; and
(2) are of the opinion that:
(A) necessity does not exist for the execution of the lease; or
(B) the proposed rental provided for in the lease is not a fair and reasonable rental;
may file a petition in the office of the county auditor of the county in which the school corporation or corporations are located. The petition must set forth the taxpayers' objections to the lease and facts showing that the execution of the lease is unnecessary or unwise or that the lease rental is not fair and reasonable, as the case may be.
(c) Upon the filing of a petition under subsection (b), the county auditor shall immediately certify a copy of the petition, together with any other data that is necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and data, if any, the department of local government finance shall fix a time, date, and place for the hearing of the matter, which may not be less than five (5) nor more than thirty (30) days thereafter. The department of local government finance shall:
(1) conduct the hearing in the school corporation or corporations, or in the county where the school corporation or corporations are located; and
(2) give notice of the hearing to the members of the governing body or bodies of the school corporation or corporations, and to the first fifty (50) taxpayers who signed the petition under subsection (b) by a letter signed by the commissioner or deputy commissioner of the department of local government finance, and enclosed with full prepaid postage addressed to the taxpayer petitioners at their usual place of residence, at least five (5) days before the hearing.
The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the rental is fair and reasonable, is final.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-14
Limitation on time to file appeal
Sec. 14. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be instituted at any time later than:
(1) thirty (30) days after publication of notice of the execution of the lease by the governing body or bodies of the school corporation or corporations; or
(2) if an appeal has been taken to the department of local government finance, thirty (30) days after the decision of the department of local government finance.
As added by P.L.2-2006, SEC.170.
IC 20-47-2-15
Acquisition of land for building site; sale to lessor corporation
Sec. 15. The lessor corporation shall acquire, own, and hold in fee simple the land on which a school building or buildings are to be erected under this chapter. A school corporation that proposes to lease such a school building, either alone or jointly with another school corporation, and owns the land on which it desires that the building or buildings be erected may sell and transfer that land to the lessor corporation in fee simple, subject to the following conditions:
(1) Before the sale may take place, the governing body of the school corporation must file a petition with the circuit court of the county in which the school corporation is located, requesting the appointment of:
(A) one (1) disinterested freeholder of the school corporation as an appraiser; and
(B) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described in clause (B) must reside not more than fifty (50) miles from the land.
(2) Upon their appointment, the three (3) appraisers shall proceed to fix the fair market value of the land and shall report the amount fixed to the circuit court within two (2) weeks after their appointment.
(3) The school corporation may sell the land to the lessor corporation for an amount not less than the amount fixed as the fair market value by the three (3) appraisers, which shall be paid in cash upon delivery of the deed by the school corporation to the lessor corporation. However, if the land was acquired by the school corporation within three (3) years immediately preceding the date of the filing of the petition with the circuit court, the land may not be sold for an amount less than the amount paid by the school corporation for the land.
As added by P.L.2-2006, SEC.170. Amended by P.L.113-2006, SEC.15.

IC 20-47-2-16
Lessor corporation; sale of bonds and securities; mortgage bonds
Sec. 16. (a) A corporation qualifying as a lessor corporation under this chapter may, in furtherance of its corporate purposes, issue and sell stock, bonds, and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property are legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries. Bonds issued under this section may be callable upon notice in the manner provided in the mortgage indenture, at premiums up to five percent (5%) with accrued and unpaid interest.
(b) Stocks, bonds, and other securities issued by a lessor corporation shall be sold in the manner provided in IC 5-1-11. However, the notice of sale shall be published in the manner required

for bonds of the county in which the school building is located.
(c) Shares of common stock issued by a lessor corporation are not required to be sold at a public sale. The price of the shares shall be determined by the lessor corporation, but the price of the shares may not exceed the lesser of:
(1) the necessary expense of incorporation, preparation of preliminary plans and specifications, and other preliminary expense necessary to the preparation of the proposed lease and publication of notice of the lease; or
(2) a sum equal to five percent (5%) of the proposed cost of the building or buildings.
(d) None of the costs of construction of the building, the purchase of the equipment for the building, or the incidental expenses in connection with the construction or purchase may be paid from stocks, bonds, or securities of the lessor corporation unless those stocks, bonds, or securities are sold at public sale as provided in this section.
(e) The approval of the securities commissioner is not required in connection with the issuance and sale of any stocks, bonds, or other securities of the lessor corporation.
(f) A part of the proceeds from stocks, bonds, or other securities sold at public sale may be used to reimburse the incorporators or any other person or persons who may have advanced funds for essential preliminary expenses as provided for in this section, with interest on the amount reimbursed not to exceed five percent (5%).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-17
Refunding of outstanding bonds; appeal
Sec. 17. (a) As used in this section, "bonds" includes bonds, debentures, or other evidences of indebtedness.
(b) A lessor corporation having outstanding bonds that by their terms are redeemable before their maturities may issue bonds in the manner provided by section 16 of this chapter to refund the outstanding bonds. The refunding bonds may be issued in an amount not exceeding the sum of:
(1) the principal amount of the outstanding bonds;
(2) any premium required to be paid upon redemption of the outstanding bonds; and
(3) the estimated expenses to be incurred in connection with the issuance of the refunding bonds.
(c) The sum of the net interest cost to the lessor corporation of the refunding bonds plus the premium required to be paid in connection with the redemption of the outstanding bonds and the estimated expenses to be incurred in connection with the issuance of the refunding bonds may not exceed the total interest that would have been payable by the lessor corporation on the bonds being refunded from the date of redemption to the maturity of the bonds being refunded. Net interest cost on the refunding bonds is the amount determined by computing the total interest on all the refunding bonds

to their maturities and deducting from that amount the premium bid, if any.
(d) Refunding bonds issued under this section:
(1) are legal and proper investments;
(2) are exempt from taxation; and
(3) may be sold without registration with or approval of the securities division of the office of the secretary of state or securities commissioner;
in the same manner, under the same conditions, and subject to the same limitations as any other bonds issued by lessor corporations under section 16 of this chapter. However, no proceedings or actions by the lessee nor approval by any board, commission, or agency are required in connection with the refunding, and the refunding authorized in this section does not affect the obligation of the lessee to pay the lease rental under the lease of the building or buildings.
(e) An action to contest the validity of refunding bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
(f) In connection with the issuance of refunding bonds, the lessee school corporation or school corporations may enter into an amendment to the lease with the lessor corporation providing for an extension of the time set forth in the lease before the option of the lessee or lessees to purchase may be exercised to a time agreed upon between the lessee school corporation or school corporations and the lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-18
Issuance of bonds; use of proceeds to refund outstanding bonds and make improvements; appeal
Sec. 18. (a) As used in this section, "bonds" means bonds, debentures, or other evidences of indebtedness.
(b) As used in this section, "improvement" or "improvements" means one (1) or more of the following:
(1) Construction of a school building.
(2) An addition to a school building owned by a lessor corporation or owned by the school corporation to which a lessor corporation has leased property under this chapter, and any remodeling incidental to that addition.
(3) Remodeling of or construction of appurtenances to a school building owned by a lessor corporation.
(c) A lessor corporation having outstanding bonds that by their terms are redeemable before their maturities may issue bonds in the manner provided under section 16 of this chapter to refund the outstanding bonds and construction of improvements.
(d) Refunding and improvement bonds issued under this section:
(1) are legal and proper investments;
(2) are exempt from taxation; and
(3) may be sold without registration with or approval of the securities division of the office of the secretary of state or the

securities commissioner;
in the same manner, under the same conditions, and subject to the same limitations as any other bonds issued by lessor corporations under section 16 of this chapter.
(e) In connection with the issuance of refunding and improvement bonds, the lessee school corporation or school corporations may enter into an amendment to the lease with the lessor corporation providing for:
(1) an extension of the time set forth in the lease before the option of the lessee or lessees to purchase may be exercised to a time agreed upon between the lessee school corporation or school corporations and the lessor corporation;
(2) an extension of the term of the lease, not to exceed ten (10) years, to include the improvements in the description of the leased property; and
(3) increased lease rental payments after the completion of the improvements.
(f) No proceedings or actions by the lessee nor approval by any board, commission, or agency are required in connection with a refunding under this section, and the refunding does not affect the obligation of the lessee to pay the lease rental under the lease of the building or buildings. However, all provisions, restrictions, and limitations of this chapter that are not inconsistent with this section, including the petition of school patrons, notice of hearing, hearing, notice of execution, and right to file an objecting petition, apply to an amendment of the lease increasing the lease rental payments as if the amendment were an original lease.
(g) An action to contest the validity of refunding and improvement bonds issued under this section may not be brought after the fifteenth day following the receipt of bids for the bonds.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-19
Option to purchase; bonds to fund purchase
Sec. 19. A school corporation that decides to exercise an option to purchase a school building under this chapter may issue general obligation bonds to procure funds to pay the cost of acquisition. General obligation bonds issued under this section must be authorized, issued, and sold in the manner provided for the authorization, issuance, and sale of bonds by school corporations for school building purposes.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-20
Required levy; payment of obligations
Sec. 20. A school corporation that executes a lease under this chapter shall annually appropriate from its debt service fund or general fund an amount sufficient to pay the lease rental required under the lease. The appropriation is reviewable by other bodies vested by law with such authority to ascertain that the specified

amount is sufficient to meet the lease rental required under the lease. The first specific appropriation shall be made at the first budget period following the date of the execution of the lease, and the first annual appropriation must be sufficient to pay the estimated amount of the first annual lease rental payment to be made under the lease. Thereafter, the annual appropriations provided for in this section shall be made, and payments shall be made from the debt service fund.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-21
Exemption of lessor corporation property from taxes
Sec. 21. Property owned by a lessor corporation entering into a lease with a school corporation or corporations under this chapter, and all stock and other securities (including the interest or dividends) issued by a lessor corporation, are exempt from all state, county, and other taxes, except the financial institutions tax (IC 6-5.5) and inheritance taxes (IC 6-4.1).
As added by P.L.2-2006, SEC.170.

IC 20-47-2-22
Statutory construction; supplemental legislation; limitation of application of other laws
Sec. 22. This chapter shall be construed as being supplemental to all other laws covering the acquisition, use, and maintenance of school buildings by school corporations. However, as to school buildings constructed, acquired, leased, or purchased under this chapter, it is not necessary to comply with other laws concerning the acquisition, use, and maintenance of school buildings by school corporations except as specifically required in this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-2-23
Termination of lease; disposition of surplus revenues
Sec. 23. (a) Upon the termination of a lease entered into under this chapter, the lessor corporation shall return to the school corporation any money held by the lessor corporation that exceeds the amount needed to retire bonds issued under this chapter and to dissolve the lessor corporation.
(b) A school corporation shall deposit the money received under subsection (a) in its debt service fund or capital projects fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 3. PRIVATE HOLDING COMPANIES

IC 20-47-3-1
Application
Sec. 1. This chapter does not apply to a charter school.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-2
"School building"
Sec. 2. As used in this chapter, "school building" means a building used as part of or in connection with the operation of schools and includes the:
(1) site for the building;
(2) equipment for the building; and
(3) appurtenances to the building, such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds.
However, the term does not include a building that is designed for and to be used exclusively for interschool athletic contests.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-3
Powers; lease of school building; maximum term of lease; petition; required terms of joint lease involving more than one school corporation
Sec. 3. (a) Subject to subsection (b), a school corporation may lease a school building or buildings for the use of:
(1) the school corporation; or
(2) a joint or consolidated school district of which the school corporation is a part or to which it contributes;
for a term not to exceed fifty (50) years.
(b) A school corporation may not enter into a lease under this section unless:
(1) a petition for the lease signed by at least fifty (50) patrons of the school corporation has been filed with the governing body of the school corporation; and
(2) the governing body, after investigation, determines that a need exists for the school building.
(c) If two (2) or more school corporations propose to jointly enter into a lease under this section, joint meetings of the governing bodies of the school corporations may be held, but action taken at a joint meeting is not binding on any of those school corporations unless approved by a majority of the governing body of each of those school corporations. A lease executed by two (2) or more school corporations as joint lessees must:
(1) set out the amount of the total lease rental to be paid by each lessee, which may be as agreed upon; and
(2) provide that:
(A) there is no right of occupancy by any lessee unless the

total rental is paid as stipulated in the lease; and
(B) all rights of joint lessees under the lease are in proportion to the amount of lease rental paid by each lessee.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-4
Qualifications of lessor corporation
Sec. 4. A school corporation or corporations may enter into a lease or lease with option to purchase under this chapter only with:
(1) a corporation organized under Indiana law or admitted to do business in Indiana; or
(2) a religious organization (or the organization's agent) that is exempt from federal income taxation under Section 501 of the Internal Revenue Code.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-5
Required terms of lease agreement; option to purchase
Sec. 5. (a) Except as provided in subsection (d), a lease must provide that the school corporation or corporations have an option to:
(1) renew the lease for a further term on like conditions; and
(2) purchase the property covered by the lease;
with the terms and conditions of the purchase to be specified in the lease, subject to the approval of the department of local government finance.
(b) If the option to purchase the property covered by the lease is exercised, the school corporation or corporations, to procure funds to pay the purchase price, may issue and sell bonds under the provisions of the general statute governing the issue and sale of bonds of the school corporation or corporations. The purchase price may not be more than the purchase price set forth in the lease plus:
(1) two percent (2%) of the purchase price as prepayment penalty for purchase within the first five (5) years of the lease term; or
(2) one percent (1%) of the purchase price as prepayment penalty for purchase in the second five (5) years of the lease term;
and thereafter the purchase shall be without prepayment penalty.
(c) However:
(1) if the school corporation or corporations have not exercised an option to purchase the property covered by the lease at the expiration of the lease; and
(2) upon the full discharge and performance by the school corporation or corporations of their obligations under the lease;
the property covered by the lease becomes the absolute property of the school corporation or corporations, and the lessor corporation shall execute proper instruments conveying to the school corporation or corporations good and merchantable title to that property.
(d) The following provisions apply to a school corporation that is located in Dubois County and enters into a lease with a religious

organization or the organization's agent as authorized under section 4 of this chapter:
(1) The lease is not required to include on behalf of the school corporation an option to purchase the property covered by the lease.
(2) The lease must include an option to renew the lease.
(3) The property covered by the lease is not required to become the absolute property of the school corporation as provided in subsection (c).
As added by P.L.2-2006, SEC.170.

IC 20-47-3-6
Lessor corporation; submission of preliminary plans
Sec. 6. (a) A lessor corporation proposing to build a school building or buildings must submit preliminary plans, specifications, and estimates for the building or buildings to the lessee or lessees before the execution of the lease. Final plans and specifications must be submitted to the state department of health, state fire marshal, and other agencies designated by law to pass on plans and specifications for school buildings. The final plans and specifications must be approved by those agencies in writing and by the lessee or lessees before the construction of the school building or school buildings.
(b) IC 4-21.5 does not apply to the formulation, issuance, or administrative review of an approval by an agency under subsection (a). However, IC 4-21.5 does apply to the judicial review and civil enforcement of an approval by an agency under subsection (a).
As added by P.L.2-2006, SEC.170.

IC 20-47-3-7
Permissible provisions of lease; payment of taxes; insurance
Sec. 7. A lease entered into under this chapter may provide that as a part of the lease rental for the school building or buildings the lessee or lessees shall:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the leased property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations of the leased property during the term of the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-8
Lease preceding acquisition of land
Sec. 8. A school corporation or corporations may, in anticipation of the acquisition of a site and the construction and erection of a school building or buildings, and subject to the approval of the department of local government finance, enter into a lease with a lessor corporation before the actual acquisition of the site and the construction and erection of the building or buildings. However, the lease entered into by the school corporation or school corporations

may not provide for the payment of any lease rental by the lessee or lessees until the building or buildings are ready for occupancy, at which time the stipulated lease rental may begin. The lessor corporation shall furnish a bond to the approval of the lessee or lessees conditioned on the final completion of the building or buildings within a period not to exceed one (1) year from the date of the execution of the lease, unavoidable delays excepted.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-9
Required public hearing; notice of lease terms
Sec. 9. (a) After the lessor corporation and the school corporation or corporations have agreed upon the terms and conditions of a lease proposed to be entered into under this chapter, and before the final execution of the lease, a notice shall be given by publication to all persons interested of a hearing or joint hearing to be held before the governing body or governing bodies of the school corporations authorized to approve the lease. The hearing must be not earlier than:
(1) ten (10) days afer publication of the notice, if new construction is proposed; or
(2) thirty (30) days after publication of the notice, if improvement or expansion is proposed.
(b) The notice required by subsection (a) must:
(1) be published one (1) time in:
(A) a newspaper of general circulation printed in the English language in the school corporation;
(B) a newspaper described in clause (A) in each school corporation if the proposed lease is a joint lease; or
(C) if no such paper is published in the school corporation, in any newspaper of general circulation published in the county;
(2) name the date, time, and place of the hearing; and
(3) set forth a brief summary of the principal terms of the lease agreed upon, including the:
(A) location of the property to be leased;
(B) name of the proposed lessor corporation;
(C) character of the property to be leased;
(D) rental to be paid; and
(E) number of years the lease is to be in effect.
The cost of publication of the notice shall be paid by the lessor corporation.
(c) The proposed lease, drawings, plans, specifications, and estimates for the school building or buildings must be available for inspection by the public during the ten (10) day or thirty (30) day period described in subsection (a) and at the hearing under section 10 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-10
Conduct of public hearing; lease authorization procedures      Sec. 10. (a) At the hearing, all interested persons have a right to be heard upon the necessity for the execution of the proposed lease and whether the rental to be paid to the lessor corporation under the proposed lease is a fair and reasonable rental for the proposed building. The hearing may be adjourned to a later date or dates.
(b) Not later than thirty (30) days following the termination of the hearing, the governing body or bodies of the school corporation or corporations may by a majority vote of all members of the governing body or bodies:
(1) authorize the execution of the lease as originally agreed upon; or
(2) make modifications to the proposed lease as agreed upon with the lessor corporation.
However, the lease rentals as set out in the published notice may not be increased.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-11
Notice of signing of lease; appeal
Sec. 11. (a) If the execution of the lease as originally agreed upon or as modified by agreement is authorized by the governing body or bodies of the school corporation or corporations, the governing body shall give notice of the signing of the lease by publication one (1) time in:
(1) a newspaper of general circulation printed in the English language in the school corporation;
(2) a newspaper described in subdivision (1) in each school corporation if the proposed lease is a joint lease; or
(3) if no such newspaper is published in the school corporation, in any newspaper of general circulation published in the county.
(b) Within thirty (30) days after the publication of notice under subsection (a), ten (10) or more taxpayers in the school corporation or corporations who:
(1) will be affected by the proposed lease; and
(2) are of the opinion that:
(A) no necessity exists for the execution of the lease; or
(B) the proposed rental provided for in the lease is not a fair and reasonable rental;
may file a petition in the office of the county auditor of the county in which the school corporation or corporations are located. The petition must set forth the taxpayers' objections to the lease and facts showing that the execution of the lease is unnecessary or unwise, or that the lease rental is not fair and reasonable, as the case may be.
(c) Upon the filing of a petition under subsection (b), the county auditor shall immediately certify a copy of the petition and any other data that is necessary to present the questions involved to the department of local government finance. Upon receipt of the certified petition and data, if any, the department of local government finance shall fix a date, time, and place for the hearing of the matter, which may not be less than five (5) nor more than thirty (30) days after

receipt of the petition and data, if any. The department of local government finance shall:
(1) conduct the hearing in the school corporation or corporations or in the county where the school corporation or corporations are located; and
(2) give notice of the hearing to the members of the governing body or bodies of the school corporation or corporations and to the first ten (10) taxpayer petitioners upon the petition by a letter signed by the commissioner or deputy commissioner of the department of local government finance, and enclosed with full prepaid postage addressed to the taxpayer petitioners at their usual place of residence, at least five (5) days before the hearing.
The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease, and as to whether the rental is fair and reasonable, is final.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-12
Limitation on time to file appeal
Sec. 12. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be instituted at any time later than:
(1) thirty (30) days after publication of notice of the execution of the lease by the governing body or bodies of the school corporation or corporations; or
(2) if an appeal has been taken to the department of local government finance, thirty (30) days after the decision of the department of local government finance.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-13
Acquisition of land for building site; sale to lessor corporation
Sec. 13. The lessor corporation shall acquire, own, and hold in fee simple the land on which a school building or buildings are to be erected under this chapter. A school corporation that proposes to lease a school building, either alone or jointly with another school corporation, and owns the land on which it desires to be erected the building or buildings may sell and transfer that land to the lessor corporation in fee simple, subject to the following conditions:
(1) Before the sale may take place, the governing body of the school corporation must file a petition with the circuit court of the county in which the school corporation is located, requesting the appointment of:
(A) one (1) disinterested freeholder of the school corporation as an appraiser; and
(B) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described in clause (B)

must reside not more than fifty (50) miles from the land.
(2) Upon appointment, the three (3) appraisers shall proceed to fix the fair market value of the land and shall report the amount fixed to the circuit court within two (2) weeks after the appointment.
(3) The school corporation may sell the land to the lessor corporation for an amount not less than the amount fixed by the three (3) appraisers as the fair market value, which shall be paid in cash upon delivery of the deed by the school corporation to the lessor corporation. However, if the land was acquired by the school corporation within three (3) years immediately preceding the date of the filing of the petition with the circuit court, the land may not be sold for an amount less than the amount paid by the school corporation for the land.
As added by P.L.2-2006, SEC.170. Amended by P.L.113-2006, SEC.16.

IC 20-47-3-14
Required levy; payment of obligations
Sec. 14. A school corporation that executes a lease under this chapter shall annually appropriate and pay out of the debt service fund an amount sufficient to pay the lease rental required under the lease. The appropriation and rate are reviewable by other bodies vested by law with the authority to determine that the levy is sufficient to raise the amount required to meet the rental required under the lease.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-15
Exemption of lessor corporation property from taxes
Sec. 15. School buildings leased by a lessor corporation entering into a lease with a school corporation or corporations under this chapter are exempt from all state, county, and other taxes. However, the rental payments to a lessor corporation under the terms of such a lease are subject to all applicable taxes under Indiana law.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-16
Statutory construction; supplemental legislation; limitation of application of other laws
Sec. 16. This chapter shall be construed as being supplemental to all other laws covering the acquisition, use, and maintenance of school buildings by school corporations. However, as to school buildings constructed or leased under this chapter, it is not necessary to comply with the provisions of other laws concerning the acquisition, use, and maintenance of school buildings by school corporations except as specifically required in this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-17 Lessor corporation; sale of bonds and securities; mortgage bonds
Sec. 17. (a) A corporation qualifying as a lessor corporation under this chapter may issue and sell bonds and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property are legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries.
(b) Bonds and other securities issued by a lessor corporation under this section need not be sold under IC 5-1-11, and approval of the securities commissioner is not required in connection with the issuance and sale of the bonds.
As added by P.L.2-2006, SEC.170.

IC 20-47-3-18
Termination of lease; disposition of surplus revenues
Sec. 18. (a) Upon the termination of a lease entered into under this chapter, the lessor corporation shall return to the school corporation any money held by the lessor corporation that exceeds the amount needed to retire bonds issued under this chapter and to dissolve the lessor corporation.
(b) A school corporation shall deposit the money received under subsection (a) in its debt service fund or its capital projects fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 4. LEASE OF EXISTING SCHOOL BUILDING

IC 20-47-4-1
Application
Sec. 1. This chapter applies to the lease by a school corporation of an existing school building or improved school building under IC 20-47-2 or IC 20-47-3.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-2
"Existing school building"
Sec. 2. As used in this chapter, "existing school building":
(1) includes a:
(A) school building; or
(B) building that after acquisition will be used as a school building; and
(2) may include more than one (1) building.
The term does not include a portable or relocatable building or classroom.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-3
"Improved school building"
Sec. 3. As used in this chapter, "improved school building" means an existing school building as improved, renovated, remodeled, or expanded by a lessor corporation.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-4
"School building"
Sec. 4. As used in this chapter, "school building" has the meaning set forth in IC 20-47-2-4 or IC 20-47-3-2.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-5
Powers; lessor corporation; acquisition and financing of existing or improved school building
Sec. 5. A lessor corporation qualified or formed to acquire a site, erect a school building on the site, and lease the school building to a school corporation under IC 20-47-2 or IC 20-47-3 may:
(1) be qualified or formed to acquire, improve, or expand an existing school building;
(2) acquire, improve, or expand an existing school building;
(3) finance an existing school building or improved school building; and
(4) lease an existing school building or improved school building to a school corporation under applicable law.
As added by P.L.2-2006, SEC.170.
IC 20-47-4-6
Powers; acquisition and financing of existing school building; compliance with other laws
Sec. 6. (a) A lessor corporation may acquire and finance an existing school building, other than as provided in section 5 of this chapter, and lease the existing school building to a school corporation. A school corporation shall comply with IC 20-47-2 or IC 20-47-3 and the petition and remonstrance provisions under IC 6-1.1-20.
(b) A lease made under this section may provide for the payment of lease rentals by the school corporation for the use of the existing school building.
(c) Lease rental payments made under the lease do not constitute a debt of the school corporation for purposes of the Constitution of the State of Indiana.
(d) A new school building may be substituted for the existing school building under the lease if the substitution was included in the notices given under IC 20-47-2, IC 20-47-3, and IC 6-1.1-20. A new school building must be substituted for the existing school building upon completion of the new school building.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-7
Limitation on payment of legal or other professional fee
Sec. 7. A school corporation may not pay a legal or other professional fee as the result of an exchange or a substitution under section 5 or 6 of this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-8
Compliance with other laws
Sec. 8. (a) Except as provided in subsection (b), the lease or contract of lease of an existing school building or improved school building to a school corporation as authorized by this chapter must comply with all applicable terms of IC 20-47-2 or IC 20-47-3, including:
(1) the notice of hearing on the lease;
(2) public hearing;
(3) notice of execution of lease; and
(4) the submission of plans and specifications for the improvement or expansion of the existing school building for approval by the state agencies designated in IC 20-47-2 or IC 20-47-3 or otherwise required by law or rule.
(b) If a school corporation is occupying and using an existing school building during the renovation, remodeling, or expansion of the building, the lease or contract of lease may provide for the payment of lease rental by the school corporation for the use of the building during renovation, remodeling, or expansion.
As added by P.L.2-2006, SEC.170.
IC 20-47-4-9
Sales price; compliance with other laws
Sec. 9. The sale price of an existing school building must be determined under the provisions of IC 20-47-2 or IC 20-47-3 relating to the sale of land to a lessor corporation. Except as provided in this section, IC 20-26-7 and any other law relating to the sale of the property of school corporations or other public property do not apply to the sale of an existing school building to a lessor corporation under this chapter.
As added by P.L.2-2006, SEC.170.

IC 20-47-4-10
Deposit of proceeds from sale
Sec. 10. A school corporation that sells an existing school building under section 6 of this chapter shall deposit the proceeds of the sale in the school corporation's capital projects fund and use the proceeds only for:
(1) new construction of school buildings;
(2) related site acquisition; and
(3) related site development.
However, any amount of the proceeds of the sale that are not used for a purpose described in subdivisions (1) through (3) within one (1) year after the school corporation receives the proceeds must be transferred to the school corporation's debt service fund.
As added by P.L.2-2006, SEC.170.



CHAPTER 5. PAYMENT OF RENT BY ANNEXED SCHOOL CORPORATION

IC 20-47-5-1
Existing lease; obligation of annexing school corporation
Sec. 1. (a) If a school corporation has leased a building or buildings under IC 20-47-2 or IC 20-47-3 and a part of the territory of the school corporation is later annexed to or otherwise acquired by another school corporation, the school corporation acquiring the territory shall pay to the school corporation whose territory is acquired the part of each lease rental payment as specified in this chapter.
(b) Each payment of an acquiring school corporation described in subsection (a) must be in an amount that bears the same ratio to the lease rental payment coming due from the school corporation whose territory is acquired as the ratio of the net assessed valuation for tax purposes in the territory acquired bears to the net assessed valuation for tax purposes of all property in the school corporation whose territory is acquired, including the property acquired.
(c) In the case of an annexation occurring after an annexation described in subsections (a) and (b), the part of the lease rental payments to be paid by the acquiring school corporation must be increased by the same ratio as the ratio described in subsection (b). The payments must be made to the school corporation whose territory is acquired before the date when the lease rental payments become due and owing.
As added by P.L.2-2006, SEC.170.

IC 20-47-5-2
Property interest in lease; annexing school corporation; termination of obligations of annexed school corporation
Sec. 2. If a building or buildings that have been leased under IC 20-47-2 are located in the territory annexed or acquired, as described in section 1 of this chapter:
(1) the school corporation acquiring the territory:
(A) shall pay the full amount of the lease rental payments due after the territory is annexed or acquired in accordance with the terms of the lease; and
(B) succeeds to and possesses all the rights and is subject to the obligations of the lessee under the lease, including the right of occupancy and use of the building; and
(2) all rights and obligations of the lessee school corporation named in the lease terminate.
As added by P.L.2-2006, SEC.170.






ARTICLE 48. BORROWING AND BONDS

CHAPTER 1. BORROWING AND BONDS

IC 20-48-1-1
Powers; issuance of bonds; improvement of real estate
Sec. 1. (a) As used in this section, "improvement of real estate" includes:
(1) construction, reconstruction, remodeling, alteration, or repair of buildings or additions to buildings;
(2) equipment related to activities specified in subdivision (1); and
(3) auxiliary facilities related to activities specified in subdivision (1), including facilities for:
(A) furnishing water, gas, and electricity;
(B) carrying and disposing of sewage and storm and surface water drainage;
(C) housing of school owned buses;
(D) landscaping of grounds; and
(E) construction of walks, drives, parking areas, playgrounds, or facilities for physical training.
(b) A school corporation is authorized to issue bonds to pay the:
(1) cost of acquisition and improvement of real estate for school purposes;
(2) funding of judgments;
(3) cost of the purchase of school buses; and
(4) incidental expenses incurred in connection with and on account of the issuance of the bonds.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-2
Powers; issuance of bonds; retirement or severance liability
Sec. 2. (a) As used in this section, "retirement or severance liability" means the payments anticipated to be required to be made to employees of a school corporation upon or after termination of the employment of the employees by the school corporation under an existing or previous employment agreement.
(b) This section applies to each school corporation that:
(1) did not issue bonds under IC 20-5-4-1.7 before its repeal; or
(2) issued bonds under IC 20-5-4-1.7 before April 14, 2003.
(c) In addition to the purposes set forth in section 1 of this chapter, a school corporation described in subsection (b) may issue bonds to implement solutions to contractual retirement or severance liability. The issuance of bonds for this purpose is subject to the following conditions:
(1) The school corporation may issue bonds under this section only one (1) time.
(2) The school corporation must issue the bonds before July 1,

2006.
(3) The solution to which the bonds are contributing must be reasonably expected to reduce the school corporation's unfunded contractual liability for retirement or severance payments as it existed on June 30, 2001.
(4) The amount of the bonds that may be issued for the purpose described in this section may not exceed:
(A) two percent (2%) of the true tax value of property in the school corporation, for a school corporation that did not issue bonds under IC 20-5-4-1.7 (before its repeal); or
(B) the remainder of:
(i) two percent (2%) of the true tax value of property in the school corporation as of the date that the school corporation issued bonds under IC 20-5-4-1.7 (before its repeal); minus
(ii) the amount of bonds that the school corporation issued under IC 20-5-4-1.7 (before its repeal);
for a school corporation that issued bonds under IC 20-5-4-1.7 before April 14, 2003.
(5) Each year that a debt service levy is needed under this section, the school corporation shall reduce the total property tax levy for the school corporation's transportation, school bus replacement, capital projects, and art association and historical society funds, as appropriate, in an amount equal to the property tax levy needed for the debt service under this section. The property tax rate for each of these funds shall be reduced each year until the bonds are retired.
(6) The school corporation shall establish a separate debt service fund for repayment of the bonds issued under this section.
(d) Bonds issued for the purpose described in this section shall be issued in the same manner as other bonds of the school corporation.
(e) Bonds issued under this section are not subject to the petition and remonstrance process under IC 6-1.1-20 or to the limitations contained in IC 36-1-15.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-3
Payment schedule; maximum term; designee of paying agent
Sec. 3. (a) Bonds authorized by this article and IC 20-26-1 through IC 20-26-5 must be payable in the amounts and at the times and places determined by the governing body.
(b) Bonds issued for the funding of judgments or for the purchase of school buses shall mature not more than five (5) years from the date of the bonds. Bonds issued for other purposes must mature not more than twenty-five (25) years from the date of the bonds.
(c) The governing body may provide that principal and interest of the bonds are payable at a bank in Indiana and may also be payable at the option of the holder at another bank designated by the governing body, either before or after the sale.     (d) The governing body may pay the fees of the bank paying agent and shall deposit with the paying agent, if any, within a reasonable period before the date that principal and interest become due sufficient money for the payment of the principal and interest on the due date.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-4
Conditions of sale; par value; public sale; interest rate; approval by department of local government finance
Sec. 4. Bonds issued by a school corporation must be sold at:
(1) not less than par value;
(2) public sale as provided by IC 5-1-11; and
(3) any rate or rates of interest determined by the bidding.
If the net interest cost exceeds eight percent (8%) per year, the bonds must not be issued until the issuance is approved by the department of local government finance.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-5
Signatures; issuing party
Sec. 5. (a) Bonds shall be executed in the name and on behalf of the school corporation by the president and secretary of the governing body. One (1) of the signatures may be by facsimile imprinted on a bond instrument, but at least one (1) of the signatures shall be manually affixed. The secretary of the governing body shall cause the seal of the school corporation to be impressed or a facsimile of the seal printed on each bond. Interest coupons, if any, shall be executed by the facsimile signature of the treasurer of the governing body.
(b) If the president, secretary, or treasurer of the governing body ceases to be the president, secretary, or treasurer for any reason after the officer has executed bonds under this section but before the bonds have been delivered to the purchaser or purchasers of the bonds, the bonds are binding and valid obligations as if the officer were in office at the time of delivery. The treasurer of the governing body shall cause the bonds to be delivered to the purchaser or purchasers and shall receive payment for the bonds.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-6
Required levy; payment of obligations
Sec. 6. (a) The governing body shall provide for the payment of principal and interest on bonds executed under section 5 of this chapter by levying annually a tax that is sufficient to pay the principal and interest as the bonds become due.
(b) The bodies charged with the review of budgets and tax levies shall review a levy for principal and interest described in subsection (a) to determine whether the levy is sufficient.
As added by P.L.2-2006, SEC.171.
IC 20-48-1-7
Emergency loans
Sec. 7. (a) This section applies if a governing body finds by written resolution that an emergency exists that requires the expenditure of money for a lawful corporate purpose that was not included in the school corporation's existing budget and tax levy.
(b) If a governing body makes a finding specified in subsection (a), the governing body may authorize making an emergency loan that may be evidenced by the issuance of the school corporation's note in the same manner and subject to the same procedure and restrictions as provided for the issuance of the school corporation's bonds, except as to purpose.
(c) If a governing body authorizes an emergency loan as specified in subsection (b), the governing body shall, at the time for making the next annual budget and tax levy for the school corporation, make a levy to the credit of the fund for which the expenditure is made sufficient to pay the loan and the interest on the loan. However, the interest on the loan may be paid from the debt service fund.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-8
Bonds; emergency loans; compliance with other laws
Sec. 8. The provisions of all general statutes and rules relating to:
(1) filing petitions requesting the issuance of bonds and giving notice of the issuance of bonds;
(2) giving notice of determination to issue bonds;
(3) giving notice of a hearing on the appropriation of the proceeds of the bonds and the right of taxpayers to appear and be heard on the proposed appropriation;
(4) the approval of the appropriation by the department of local government finance; and
(5) the right of taxpayers to remonstrate against the issuance of bonds;
apply to proceedings for the issuance of bonds and the making of an emergency loan under this article and IC 20-26-1 through IC 20-26-5. An action to contest the validity of the bonds or emergency loans may not be brought later than five (5) days after the acceptance of a bid for the sale of the bonds.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-9
Anticipation warrants
Sec. 9. (a) If the governing body of a school corporation finds and declares that an emergency exists to borrow money with which to pay current expenses from a particular fund before the receipt of revenues from taxes levied or state tuition support distributions for the fund, the governing body may issue warrants in anticipation of the receipt of the revenues.
(b) The principal of warrants issued under subsection (a) is payable solely from the fund for which the taxes are levied or from

the school corporation's general fund in the case of anticipated state tuition support distributions. However, the interest on the warrants may be paid from the debt service fund, from the fund for which the taxes are levied, or the general fund in the case of anticipated state tuition support distributions.
(c) The amount of principal of temporary loans maturing on or before June 30 for any fund may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the June settlement.
(d) The amount of principal of temporary loans maturing after June 30 and on or before December 31 may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the December settlement.
(e) At each settlement, the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund includes allocations to the fund from the property tax replacement fund.
(f) The county auditor or the auditor's deputy shall determine the estimated amount of taxes and state tuition support distributions to be collected or received and distributed. The warrants evidencing a loan in anticipation of tax revenue or state tuition support distributions may not be delivered to the purchaser of the warrant and payment may not be made on the warrant before January 1 of the year the loan is to be repaid. However, the proceedings necessary for the loan may be held and carried out before January 1 and before the approval. The loan may be made even though a part of the last preceding June or December settlement has not been received.
(g) Proceedings for the issuance and sale of warrants for more than one (1) fund may be combined. Separate warrants for each fund must be issued, and each warrant must state on the face of the warrant the fund from which the warrant's principal is payable. An action to contest the validity of a warrant may not be brought later than fifteen (15) days after the first publication of notice of sale.
(h) An issue of tax or state tuition support anticipation warrants may not be made if the total of all tax or state tuition support anticipation warrants exceeds twenty thousand dollars ($20,000) until the issuance is advertised for sale, bids are received, and an award is made by the governing body as required for the sale of bonds, except that the publication of notice of the sale is not necessary:
(1) outside the county; or
(2) more than ten (10) days before the date of sale.
As added by P.L.2-2006, SEC.171.

IC 20-48-1-10
Temporary transfers among funds
Sec. 10. Temporary transfers of funds by a school corporation may be made as authorized under IC 36-1-8-4. As added by P.L.2-2006, SEC.171.

IC 20-48-1-11
Annual review of obligations; department of local government finance; increase in levy to pay obligations; intercept of state distributions to pay obligations
Sec. 11. (a) As used in this section, "debt service obligations" refers to the principal and interest payable during a calendar year on a school corporation's general obligation bonds and lease rentals under IC 20-47-2 and IC 20-47-3.
(b) Before the end of each calendar year, the department of local government finance shall review the bond and lease rental levies, or any levies that replace bond and lease rental levies, of each school corporation that are payable in the next succeeding year and the appropriations from the levies from which the school corporation is to pay the amount, if any, of the school corporation's debt service obligations. If the levies and appropriations of the school corporation are not sufficient to pay the debt service obligations, the department of local government finance shall establish for each school corporation:
(1) bond or lease rental levies, or any levies that replace the bond and lease rental levies; and
(2) appropriations;
that are sufficient to pay the debt service obligations.
(c) Upon the failure of a school corporation to pay any of the school corporation's debt service obligations during a calendar year when due, the treasurer of state, upon being notified of the failure by a claimant, shall pay the unpaid debt service obligations that are due from the funds of the state only to the extent of the amounts appropriated by the general assembly for the calendar year for distribution to the school corporation from state funds, deducting the payment from the appropriated amounts. A deduction under this subsection must be made:
(1) first from property tax relief funds to the extent of the property tax relief funds;
(2) second from all other funds except state tuition support; and
(3) third from state tuition support.
(d) This section shall be interpreted liberally so that the state shall to the extent legally valid ensure that the debt service obligations of each school corporation are paid. However, this section does not create a debt of the state.
As added by P.L.2-2006, SEC.171.



CHAPTER 2. BORROWING; SCHOOL TOWNS AND SCHOOL CITIES

IC 20-48-2-1
Application
Sec. 1. This chapter applies to any school city or school town.
As added by P.L.2-2006, SEC.171.

IC 20-48-2-2
Temporary loans
Sec. 2. (a) Subject to subsection (c), if the board of school trustees or other proper authority of a school town or school city finds that an emergency exists for borrowing money with which to meet current expenses of the schools of the school town or school city, the board of school trustees or other proper authority of the school town or school city may make temporary loans in anticipation of current revenues of the school town or school city to an amount not to exceed fifty percent (50%) of the amount of taxes actually levied and in the course of collection for the fiscal year in which the loans are made.
(b) For purposes of subsection (a), revenues are considered to be current and taxes are considered to have been actually levied and in the course of collection when the budget levy and rate have been finally approved by the department of local government finance.
(c) In second and third class school cities, a loan may not be made under this section for more than twenty thousand dollars ($20,000) unless:
(1) the letting of the loans has been advertised once each week for two (2) successive weeks in two (2) newspapers of general circulation published in the school city; and
(2) sealed bids have been submitted:
(A) at a regular meeting of the school board of the school city; and
(B) under the notices specified in subdivision (1);
stipulating the rate of interest to be charged by the bidder.
(d) School loans made under this section must be made with the bidder that submits:
(1) the lowest rate of interest; and
(2) with the bid an affidavit showing that collusion does not exist between the bidder and any other bidder for the loan.
As added by P.L.2-2006, SEC.171.

IC 20-48-2-3
Requirements; resolution
Sec. 3. (a) A temporary loan made under section 2 of this chapter must be authorized by a resolution of the board of school trustees or other proper authority:
(1) designating the:
(A) nature of the consideration;
(B) date, time, and place payable;             (C) rate of interest, not to exceed six percent (6%) per annum; and
(D) revenues in anticipation of which the temporary loan is made and out of which the temporary loan is payable; and
(2) appropriating and pledging a sufficient amount of current revenues of the school town or school city:
(A) in anticipation of which the temporary loan is made; and
(B) out of which the temporary loan is payable;
to the payment of the temporary loan.
A temporary loan must be evidenced by the time warrants of the school town or school city in terms designating the nature of the consideration, the date, time, and place payable, and the revenues in anticipation of which the temporary loan is issued and out of which the temporary loan is payable. Interest accruing on the warrants to date of maturity must be added to and included in the face value of the warrants.
(b) A school town or school city may issue the time warrants of the school corporation, in anticipation of current revenues of the school town or school city, directly to persons, firms, limited liability companies, and corporations in payment of approved services, materials, and supplies contracted for, purchased, performed, and delivered.
As added by P.L.2-2006, SEC.171.



CHAPTER 3. BORROWING; INDIANAPOLIS PUBLIC SCHOOLS

IC 20-48-3-1
Application
Sec. 1. This chapter applies only to a school city to which IC 20-25 applies.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-2
"Board"
Sec. 2. As used in this chapter, "board" has the meaning set forth in IC 20-25-2-5.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-3
"School city"
Sec. 3. As used in this chapter, "school city" has the meaning set forth in IC 20-25-2-12.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-4
Powers; bonds; real property; improvements to real property
Sec. 4. (a) The board may periodically, as the need arises, borrow money and issue school building bonds to supply the school city with funds:
(1) to buy real estate;
(2) to erect buildings for school or administrative purposes;
(3) to enlarge, remodel, and repair school buildings; or
(4) for one (1) or more of the purposes described in subdivisions (1) through (3).
The proceeds of the sale of bonds under this subsection may not be used for a purpose other than a purpose described in subdivisions (1) through (4).
(b) The board may periodically, as the need arises, issue school funding bonds to take up and retire the principal and accrued interest of any outstanding bonds of the school city. School funding bonds may be issued only if the board determines it is to the advantage of the school city to refund the outstanding bonds of the school city. A school funding bond may not be issued and the proceeds of a school funding bond may not be used for a purpose other than to refund or take up and discharge outstanding bonds of the school city. Any preexisting bonds for which the school city is liable under IC 20-25-4, this chapter, or a predecessor law are outstanding bonds of the school city under this subsection.
(c) Before school building bonds may be issued under subsection (a), the board shall, by a resolution entered into the record in the board's corporate minutes, demonstrate a particular need for the money and the inability of the school city to supply the money from any other applicable fund under the control of the board. Before

school funding bonds may be issued under subsection (b), the board shall, by a resolution entered into the record of the board's corporate minutes, provide a description of the bonds to be taken up, including the kind, date, date of maturity, and amount of the bonds.
(d) Bonds issued under this section must:
(1) be serial bonds;
(2) bear interest at a rate payable semiannually; and
(3) mature at a time or times fixed in the resolution of the board.
(e) A bond to be issued under this section may not be delivered until the price of the bond is paid to the treasurer of the school city in:
(1) money for school building bonds; or
(2) money or bonds to be refunded for school funding bonds.
A bond issued under this section may not accrue interest before its delivery.
(f) A bond issued under this section must be payable to bearer and be of the general form usual in municipal bonds.
(g) Before offering bonds authorized by this section for sale, the board must give three (3) weeks notice of the date fixed for the sale of the bonds. The notice must include a description of the bonds and invite bids for the bonds. The notice shall be given by three (3) advertisements, one (1) time each week for the three (3) consecutive weeks immediately preceding the day of sale in a newspaper published and with a general circulation in Indianapolis. Notice may also be required in other advertisements if ordered by the board.
(h) The board shall sell the bonds to the highest and best bidder and has the right to reject any bid. The proceeds arising from the sale shall be used only for the purpose declared in the resolution of the board.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-5
Temporary loans
Sec. 5. (a) The board may, if the board's general fund is exhausted or in the board's judgment is in danger of exhaustion, make temporary loans for the use of the board's general fund to be paid out of the proceeds of taxes levied by the school city for the board's general fund. The amount borrowed for the general fund must be paid into the board's general fund and may be used for any purpose for which the board's general fund lawfully may be used. A temporary loan must:
(1) be evidenced by the promissory note or notes of the school city;
(2) bear interest that is payable, according to the note or notes, periodically or at the maturity of the note or notes and at not more than seven percent (7%) per annum; and
(3) mature at a time or times determined by the board, but not later than one (1) year after the date of the note or notes.
Loans made in a calendar year may not be for a sum greater than the

amount estimated by the board as proceeds to be received by the board from the levy of taxes made by the school city for the board's general fund. Successive loans may be made to aid the general fund in a calendar year, but the total amount of successive loans outstanding at any time may not exceed the estimated proceeds of taxes levied for the board's general fund.
(b) A loan under this section may not be made until notice asking for bids is given by newspaper publication. Notice must be made one (1) time in a newspaper published in the school city at least seven (7) days before the time the bids for the loans will be opened. A bidder shall name the amount of interest the bidder agrees to accept, not exceeding seven percent (7%) per annum. The loan shall be made to the bidder or bidders bidding the lowest rate of interest. The note, notes, or warrants may not be delivered until the full price of the face of the loan is paid to the treasurer of the school city, and interest does not accrue on the loan until delivery.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-6
Temporary transfers; proceeds of bonds
Sec. 6. (a) A school city wishing to make a temporary loan for its general fund under this section may temporarily borrow money, without payment of interest, from the school city's treasury if the school city has in its treasury money derived from the sale of bonds that cannot or will not in the due course of the business of the school city be expended in the near future. A school city shall, by its board, take the following steps required by law to obtain a temporary loan under this section:
(1) Present to the department of local government finance and the state board of accounts:
(A) a copy of the corporate action of the school city concerning the school city's desire to make a temporary loan;
(B) a petition showing the particular need for a temporary loan;
(C) the amount and the date or dates when the general fund will need the temporary loan or the installments of the loan;
(D) the date on which the loan and each installment of the loan will be needed;
(E) the estimated amounts from taxes to come into the general fund;
(F) the dates when it is expected the proceeds of taxes will be received by the school city for the general fund;
(G) the amount of money the school city has in each fund derived from the proceeds of the sale of bonds that cannot or will not be expended in the near future; and
(H) a showing of when, to what extent, and why money in the bond service fund will not be expended in the near future.
(2) Request the department of local government finance and the state board of accounts to authorize a temporary loan from the

bond service fund for the general fund.
(b) If:
(1) the department of local government finance finds and orders that there is need for a temporary loan and that it should be made;
(2) the state board of accounts finds that the money proposed to be borrowed will not be needed during the period of the temporary loan by the fund from which it is to be borrowed; and
(3) the state board of accounts and the department of local government finance approve the loan;
the business manager and treasurer of the school city shall, upon the approval of the state board of accounts and the department of local government finance, take all steps necessary to transfer the amount of the loans as a temporary loan from the fund to be borrowed from to the general fund of the school city. The loan is a debt of the school city chargeable against its constitutional debt limit.
(c) The state board of accounts and the department of local government finance:
(1) may fix the total amount that may be borrowed on a petition; and
(2) shall determine:
(A) at what time or times;
(B) in what installments; and
(C) for what periods;
the money may be borrowed.
The treasurer and business manager of the school city, as money is collected from taxes levied on behalf of the general fund, shall credit the amount of money collected from taxes levied to the loan until the amount borrowed is fully repaid to the fund from which the loan was made. The treasurer and business manager of the school city shall at the end of each calendar month report to the board the amounts applied from taxes to the payment of the loan.
(d) The school city shall, as often as once a month, report to both the state board of accounts and the department of local government finance:
(1) the amount of money borrowed and unpaid;
(2) any anticipated similar borrowings for the current month;
(3) the amount left in the general fund; and
(4) the anticipated drafts on the bond service fund for the purposes for which the fund was created.
(e) The state board of accounts and the department of local government finance, or either acting independently:
(1) if it appears that the fund from which the loan was made requires the repayment of all or part of the loan before maturity; or
(2) if the general fund no longer requires all or part of the proceeds of the loan;
may require the school city to repay all or part of the loan. A school city shall, if necessary to repay all or part of a loan under this subsection, exercise its power to obtain a temporary loan from others

under section 5 of this chapter to raise the money needed to repay the bond service fund the amount ordered repaid.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-7
Requirements; repayment of obligations
Sec. 7. A school city shall provide for the payment and retirement of debt obligations of the school city in the manner provided under IC 20-46-7, IC 20-48-1-6, and IC 20-48-1-11.
As added by P.L.2-2006, SEC.171.

IC 20-48-3-8
Maximum obligation
Sec. 8. (a) The board may not create debt exceeding twenty-five thousand dollars ($25,000) in total, except:
(1) as otherwise provided in IC 20-25-4 or this chapter; or
(2) for debts that exist after March 8, 1931, that are authorized by the general school laws of Indiana, including debt incurred under IC 21-4-20, IC 20-26-1, IC 20-26-2, IC 20-26-3, IC 20-26-4, IC 20-26-5, IC 20-26-7, and IC 20-41-1.
(b) Notwithstanding subsection (a), the board is liable for the board's lawful contracts with persons rendering services and furnishing materials incident to the ordinary current operations of the board's schools if the contracts have been entered into as provided in this chapter and in accordance with law. The obligations of the board to persons rendering services or furnishing materials is not limited or prohibited by IC 20-25-4 or this chapter.
As added by P.L.2-2006, SEC.171.



CHAPTER 4. TOWNSHIP SCHOOL BUILDING

IC 20-48-4-1
Application
Sec. 1. Sections 2 through 4 of this chapter apply if a township board finds at an annual or special meeting of the board, that:
(1) it is necessary to provide for the construction of a school building; and
(2) the cost of the building, or the proportional cost if it is a joint graded high school building, will exceed the sum available from an annual levy.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-2
Powers; township trustee; issuance of warrants or bonds
Sec. 2. (a) The board may authorize the trustee to issue township warrants or bonds to pay for the building or the proportional cost of it. The warrants or bonds:
(1) may run for a period not exceeding fifteen (15) years;
(2) may bear interest at any rate; and
(3) shall be sold for not less than par.
The township trustee, before issuing the warrants or bonds, shall place a notice in at least one (1) newspaper announcing the sale of the bonds in at least one (1) issue a week for three (3) weeks. The notice must comply with IC 5-3-1 and must set forth the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and time of selling. The township board shall attend the bond sale and must concur in the sale before the bonds are sold.
(b) The board shall annually levy sufficient taxes each year to pay at least one-fifteenth (1/15) of the warrants or bonds, including interest, and the trustee shall apply the annual tax to the payment of the warrants or bonds each year.
(c) A debt of the township may not be created except by the township board in the manner specified in this section. The board may bring an action in the name of the state against the bond of a trustee to recover for the use of the township funds expended in the unauthorized payment of a debt. The board may appropriate and the township trustee shall pay from township funds a reasonable sum for attorney's fees for this purpose.
(d) If a taxpayer serves the board with a written demand that the board bring an action as described in subsection (c), and after thirty (30) days the board has not brought an action, a taxpayer may bring an action to recover for the use of the township funds expended in the unauthorized payment of a debt. An action brought under this subsection shall be brought in the name of the state.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-3 Preparation of specifications for bidders; competitive bids; contracts
Sec. 3. (a) If a trustee finds it necessary to erect a new school, the trustee shall procure suitable specifications for the school to be used by the bidders in bidding and in the construction of the school. If the trustee desires to purchase school furniture, fixtures, maps, charts, or other school supplies, not including fuel and literary periodicals, as authorized by the township board, the trustee shall make an estimate of the kinds and amounts, itemized particularly, to be used by bidders. If it is necessary to make repairs to a school, other than current or incidental repairs, the trustee shall make an itemized statement of the nature and character of the work to be performed for the use of bidders.
(b) All contracts shall be let after notice is given by publication in accordance with IC 5-3-1.
(c) The township board shall attend the letting. At the letting, all the work or supplies in any one (1) class shall be included and let in a single contract. All bids must be in writing and opened and read publicly at the date, time, and place fixed in the notice. In consultation with the township board, the trustee may take time to examine the bids and determine which is the lowest and best bid. The board may reject any bid. The trustee shall endorse either acceptance or rejection on the bids and preserve them.
(d) If a bid is accepted, a proper contract shall then be reduced to writing for the building, repairs, or supplies and signed by the successful bidder and the trustee. The trustee shall require the bidder to give bond with security to the trustee's approval for the faithful execution of the contract.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-4
Effect of noncompliance with law
Sec. 4. A contract made in violation of sections 2 through 3 of this chapter is void.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-5
Application
Sec. 5. Sections 6 through 9 of this chapter apply to a township in which there is not a city or town that operates public schools within the city or town.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-6
Petition; alteration, construction, or addition of school building
Sec. 6. If:
(1) a petition signed by at least one hundred (100) freeholders of the township is filed with the township trustee asking for the alteration or construction of a building or for an addition to a building to be used for teaching the children of the township the

arts of agriculture, domestic science, or physical culture; and
(2) the building or addition to the building may be used by the citizens of the township for school and community entertainment and for other public purposes;
the township trustee, with the consent of the township board, may grant the petition and shall alter or construct a building or an addition to a building as will best meet the needs of the citizens of the township.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-7
Approval by department of local government finance
Sec. 7. Before altering or constructing a building or an addition to a building, the proposed action must be submitted for approval to the department of local government finance. The department of local government finance shall set the proposal for hearing and give ten (10) days notice of the hearing to the taxpayers of the taxing district by:
(1) one (1) publication in each of two (2) newspapers of opposite political parties published in the taxing district;
(2) one (1) publication if only one (1) newspaper is published;
(3) publication in two (2) newspapers representing the two (2) leading political parties published in the county and having a general circulation in the taxing district if no newspaper is published in the district; or
(4) publication in one (1) newspaper if only one (1) paper is published in the county.
The department of local government finance shall conduct the hearing in the taxing district. After the hearing upon the proposal, the department of local government finance shall certify its approval or disapproval to the county auditor and to the township trustee.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-8
Powers; issuance of bonds
Sec. 8. (a) Upon approval by the department of local government finance, the township trustee may, with the consent of the township board, issue and sell the bonds of the civil township in an amount sufficient to pay for the alteration, construction, or addition described in section 6 of this chapter.
(b) The trustee may levy a tax on the taxable property of the township in an amount sufficient to discharge the bonds issued and sold. The bonds may not bear a maturity date more than twenty (20) years from the date of issue.
As added by P.L.2-2006, SEC.171.

IC 20-48-4-9
Joint action; township trustee; school township
Sec. 9. In carrying out sections 6 through 8 of this chapter, the township trustee may join with the school township or district in the

alteration, construction, or addition, contracting together and joining in the employment of an engineer or architect.
As added by P.L.2-2006, SEC.171.






ARTICLE 49. STATE MANAGEMENT OF COMMON SCHOOL FUNDS; STATE ADVANCES AND LOANS

CHAPTER 1. GENERAL PROVISIONS

IC 20-49-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2006, SEC.172.

IC 20-49-1-2
"Current ADM"
Sec. 2. "Current ADM" has the meaning set forth in IC 20-43-1-10.
As added by P.L.2-2006, SEC.172.

IC 20-49-1-3
"Target revenue per ADM"
Sec. 3. "Target revenue per ADM" has the meaning set forth in IC 20-43-1-26.
As added by P.L.2-2006, SEC.172.



CHAPTER 2. ADMINISTRATION OF VETERANS MEMORIAL SCHOOL CONSTRUCTION FUND; SCHOOL DISASTER LOAN FUND

IC 20-49-2-1
"Advancement"
Sec. 1. As used in this chapter, "advancement" refers to an advance payment to a school corporation under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-2
Establishment of fund
Sec. 2. The veterans memorial school construction fund is established. The state board shall administer the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-3
Duties; state board
Sec. 3. (a) The state board shall carry out this chapter.
(b) The state superintendent shall, from funds appropriated for administering this chapter, provide office space and employees to enable the state board to perform the duties required under this chapter.
(c) The state board may adopt rules under IC 4-22-2 necessary for the proper administration of the veterans memorial school construction fund and for carrying out this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-4
Powers; advancements to school corporations; purposes
Sec. 4. Subject to this chapter, the state board may order the auditor of state to periodically make an advancement from the state general fund for the construction, remodeling, or repair of school buildings to any school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-5
Limitation; total loans from fund
Sec. 5. The state board may not order advancements under this chapter during any fiscal year that in total exceed the sum of:
(1) the balance remaining in the veterans memorial school construction fund at the end of the preceding fiscal year; and
(2) all accruals and transfers to the veterans memorial school construction fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-6
Limitations on eligibility for advancement
Sec. 6. A school corporation is not entitled to an advancement under this chapter under the following circumstances:         (1) An advancement may not be made to any organized joint school district or to any school corporation within any organized joint school district when the advancement is to be used in connection with the enlargement or construction of a joint school.
(2) An advancement may not be made to a school corporation whose average resident enrollment in:
(A) grades 1 through 8 is less than thirty (30) per grade; or
(B) grades 9 through 12 is less than two hundred seventy (270);
in the proposed school building to be built.
(3) A school corporation is not entitled to an advancement if:
(A) the school corporation has used the maximum amount allowable under the Constitution of the State of Indiana and Indiana law for the construction of school facilities; and
(B) more than thirty-five percent (35%) of the total cost of the facilities has been to build or enlarge a gymnasium, an auditorium, or an athletic facility.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-7
Required compliance with chapter
Sec. 7. All advancements made by the state board must comply with this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-8
Limitations on purposes of advancements
Sec. 8. An advancement may not be made for:
(1) any purpose other than the construction, remodeling, or repairing of school buildings and classrooms; or
(2) gymnasiums, auditoriums, or any athletic facilities.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-9
Maximum advancement; nonemergency
Sec. 9. A nondisaster advancement to any school corporation under section 10 of this chapter may not exceed two hundred fifty thousand dollars ($250,000). However, this dollar limitation is waived if:
(1) the school corporation has an adjusted assessed valuation per ADA of less than eight thousand four hundred dollars ($8,400);
(2) the school corporation's debt service fund tax rate would exceed one dollar ($1) for each one hundred dollars ($100) of assessed valuation without a waiver of the dollar limitation; and
(3) the school property tax control board recommends a waiver of the limitation.
As added by P.L.2-2006, SEC.172.
IC 20-49-2-10
Restrictions on nonemergency advancements
Sec. 10. The state board shall make nondisaster advancements to school corporations under this chapter only when the following conditions exist:
(1) The school buildings and classrooms of any school corporation are not adequate for the proper education of the students in that public school or school corporation, and the school corporation is unable to finance the construction, remodeling, or repair of the necessary classrooms under existing debt and tax limitations without undue financial hardship.
(2) The school corporation has issued its bonds to construct, remodel, or repair schools and school buildings in ninety percent (90%) of the maximum amount allowable under the Constitution of the State of Indiana and Indiana law.
(3) The school corporation does not have funds available for the construction, remodeling, or repair of school buildings and classrooms sufficient to meet the requirements for the proper education of the school corporation's students.
(4) The school corporation has established and maintained a property tax levy in the amount of at least sixteen and sixty-seven hundredths cents ($0.1667) on each one hundred dollars ($100) of taxable property within the school corporation for school building purposes continuously for three (3) years before the time when the school corporation makes an application to the state board for an advancement.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-11
Disaster loans; maximum advancement
Sec. 11. (a) The state board may make a disaster loan to a school corporation that has suffered loss by fire, flood, windstorm, or other disaster that makes all or part of the school building or buildings unfit for school purposes as described in IC 20-26-7-29 through IC 20-26-7-34.
(b) A loan made under this section may not exceed three million dollars ($3,000,000). The school corporation shall repay the loan within twenty (20) years at an annual interest rate of one percent (1%) of the unpaid balance.
(c) The amounts repaid by school corporations under subsection (b) shall be deposited in a fund to be known as the school disaster loan fund. The money remaining in the school disaster loan fund at the end of a state fiscal year does not revert to the state general fund. The state board may use the money in the school disaster loan fund only to make disaster loans to school corporations under this section.
(d) Sections 13, 14, and 15 of this chapter do not apply to loans made under this section.
As added by P.L.2-2006, SEC.172.
IC 20-49-2-12
Application procedures
Sec. 12. Any school corporation desiring to obtain an advancement under this chapter shall submit to the state board a verified application stating:
(1) the existing condition concerning the need for money to be used to construct, remodel, or repair a school building in the school corporation;
(2) the amount of money needed; and
(3) any other information requested by the state board.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-13
Calculations; school building index; tax ability
Sec. 13. (a) The state board shall compute and assign to the applicant school corporation a school building index that is the ratio of the school building need, in terms of money, to the school corporation's tax ability, in terms of money.
(b) For purposes of this section, the school building need, in terms of money, of a school corporation is the amount determined under STEP FOUR of the following formula:
STEP ONE: Add the ADA of students in grades 1 through 12 of the school corporation during the current school year in which application for an advancement is made and twice the ADA increase of the school corporation for the preceding three (3) years. However, the state board may make adjustments to reflect the effect of changes of boundary lines, loss of transfer students, or loss of resident students to private, parochial, or cooperative program schools within the three (3) year period.
STEP TWO: Divide the STEP ONE amount by twenty-five (25) to determine the number of classrooms needed to house the estimated enrollment increase.
STEP THREE: Subtract from the STEP TWO amount the number of classrooms that:
(A) are owned, under a lease-rental arrangement, or under construction in the school corporation; and
(B) were constructed for and normally used for classroom purposes at the time of making application for an advancement.
However, there shall not be subtracted classrooms in a building or buildings found to be inadequate for the proper education of students under standards and procedures prescribed by the state board or that have been condemned under IC 20-26-7-29 through IC 20-26-7-34 and that are to be replaced by funds applied for.
STEP FOUR: Multiply the STEP THREE amount by twenty thousand dollars ($20,000).
(c) For purposes of this section, the school corporation's tax ability, in terms of money, is the amount determined under STEP TWO of the following formula:         STEP ONE: Determine six and one-half percent (6 1/2%) of the adjusted value of taxable property in a school corporation as determined under IC 36-1-15-4 for state and county taxes immediately preceding the date of application.
STEP TWO: Subtract from the STEP ONE amount the sum of the following:
(A) The principal amount of any outstanding general obligation bonds of the school corporation.
(B) The principal amount of outstanding obligations of any corporation or holding company that has entered into a lease-rental agreement with the applicant school corporation.
(C) The principal amount of outstanding civil township, town, or city school building bonds.
If the school corporation's tax ability is less than one hundred dollars ($100), the school corporation's tax ability is considered for purposes of this section as being one hundred dollars ($100).
As added by P.L.2-2006, SEC.172.

IC 20-49-2-14
Prioritizing nonemergency loans
Sec. 14. School corporations having the highest school building index must be considered first for advancements. The advancements must be made in descending order of need as shown by the school building index. The state board, after giving consideration to the:
(1) relative order of the various applicant school corporations with regard to the school building index;
(2) matters and facts that are required to be considered under this chapter; and
(3) intent and purposes of this chapter;
shall make an advancement to the various school corporations for the purpose of construction, remodeling, or repairing in the amounts that are found by the state board to be necessary to enable the school corporations to provide for the classrooms and school buildings necessary and required to place the educational facilities of the school corporations on as nearly a uniform and relatively adequate basis as possible.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-15
Repayment of advancement; state tuition support
Sec. 15. (a) An advancement under this chapter is not an obligation of the school corporation within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana. This chapter does not relieve the governing body of a school corporation of any obligation under Indiana law to qualify the school corporation for state tuition support. The school corporation must perform all the acts necessary to obtain state tuition support payments.
(b) A school corporation receiving an advancement under this chapter shall agree to have the total amount of the money advanced

plus one percent (1%) of the outstanding balance deducted from the distribution of state tuition support:
(1) for a period not to exceed twenty (20) years; or
(2) until all the money advanced plus one percent (1%) has been deducted.
(c) The state board shall reduce the amount of each distribution of state tuition support to any school corporation that has received an advancement under this chapter in an amount to be agreed upon between the state board and the school corporation. The amount must include one percent (1%) on the balance of the advancement. However, if a school corporation:
(1) has received an advancement or advancements to replace a building or buildings under this chapter; and
(2) has not abandoned the building or buildings for classroom purposes upon completion of the classrooms for which the application for funds has been made;
the state board may amend the amount of the deductions. The amended deduction may include all state tuition support payable to the school corporation.
(d) If an advancement:
(1) has been previously made under this chapter; and
(2) was to be repaid within a period of less than twenty (20) years;
the receiving school corporation and the state board may renegotiate the agreement for repayment. The new agreement may provide any period of repayment by the receiving school corporation as long as the period does not exceed twenty (20) years from the date of the original advancement.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-16
Power; levy to replace amount deducted from state tuition support
Sec. 16. A school corporation receiving an advancement under this chapter may annually levy a tax in the debt service fund to replace the amount deducted in the current year from the distribution of state tuition support under this chapter. The amount received from the tax shall be transferred from the debt service fund to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-17
Transfer between funds; amount of advancements
Sec. 17. (a) The auditor of state shall on December 31 and June 30 of each year transfer from the veterans memorial school construction fund to the state general fund the total amount of money advanced by the state board from the state general fund to school corporations under this chapter.
(b) The auditor of state shall at the time of a distribution of state tuition support transfer to the veterans memorial school construction fund an amount equal to the amount withheld from the distribution

to school corporations that have received advancements under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-2-18
Duty; erection of plaque
Sec. 18. Each school corporation that receives funds under this chapter shall provide a suitable plaque of a permanent nature commemorating the veterans who served in the armed forces of the United States. The plaque must be in a form recommended by the state board.
As added by P.L.2-2006, SEC.172.



CHAPTER 3. STATE ADMINISTRATION OF COMMON SCHOOL FUND

IC 20-49-3-1
Application
Sec. 1. This chapter applies only to money in the fund that is not being held in trust by the several counties under IC 20-42.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-2
Purpose
Sec. 2. This chapter is in furtherance of the duties that are imposed exclusively upon the general assembly by the Constitution of the State of Indiana in connection with the:
(1) maintenance of a general and uniform system of common schools; and
(2) investment and reinvestment of the common school fund.
This chapter shall be liberally construed to carry out the purposes of the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-4
Treasurer; fund custodian
Sec. 4. (a) The treasurer of state is the exclusive custodian of the fund not held in trust by the several counties under IC 20-42-1.
(b) The state board of finance has full and complete management and control of the fund. The state board of finance shall invest the fund as provided in this title.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-5
State board; administration of fund
Sec. 5. The state board shall administer the fund and this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-6
Rules; state board of education
Sec. 6. The state board may adopt rules under IC 4-22-2 necessary to administer the fund to carry out this chapter and IC 20-49-4.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-7
Appropriation; interest balance
Sec. 7. The fund interest balance is annually appropriated for the

support of the common schools.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-8
Advances; eligible projects; charter schools
Sec. 8. The fund may be used to make advances:
(1) to school corporations, including school townships, under IC 20-49-4 and IC 20-49-5;
(2) under IC 20-49-6; and
(3) to charter schools under IC 20-24-7-3(f) and IC 20-49-7.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-9
State board; powers; applications
Sec. 9. The state board shall consider and accept or reject, in its discretion, applications of school building corporations created under IC 21-5-11 (before its repeal) or IC 20-47-2 for the purchase of first mortgage bonds issued by the corporation under IC 21-5-11 (before its repeal) or IC 20-47-2.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-10
Investments
Sec. 10. Except as provided in this chapter, the fund shall be invested in:
(1) bonds, notes, certificates, and other valid obligations of the United States;
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality and fully guaranteed by the United States;
(3) bonds, notes, certificates, and other valid obligations of any state of the United States or any county, township, city, town, or other political subdivision in Indiana that are issued under law, the issuers of which, for five (5) years before the date of the investment, have promptly paid the principal and interest on the bonds and other legal obligations in lawful money of the United States; or
(4) bonds, notes, or other securities issued by the Indiana bond bank and described in IC 5-13-10.5-11(3).
As added by P.L.2-2006, SEC.172.

IC 20-49-3-11
Advances permitted; counties managing a county common school fund
Sec. 11. (a) This section applies to a county that:
(1) has not elected to surrender custody of any part of the fund to the state; and
(2) has an insufficient amount of unloaned money in the fund when added to the amount of unloaned money in the congressional township school fund, as shown by a report of the

county auditor and county treasurer, to make all loans for which the county auditor has applications.
(b) Upon petition of the board of commissioners of the county, the state board of finance may allocate to the county making the application the amount that the state board of finance determines is necessary.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-12
Management of funds; state board of finance
Sec. 12. (a) The state board of finance shall direct all disbursement from the fund. The auditor of state shall draw the auditor of state's warrant on the treasurer of state, on a properly itemized voucher officially approved by:
(1) the president of the state board of finance; or
(2) in the absence of the president, any member of the state board of finance.
(b) Except as otherwise provided by this chapter, all securities purchased for the fund shall be deposited with and remain in the custody of the state board of finance. The state board of finance shall collect all interest or other income accruing on the securities, when due, together with the principal of the securities when the principal matures and is due. Except as provided by subsection (c), all money collected under this subsection shall be:
(1) credited to the proper fund account on the records of the auditor of state;
(2) deposited with the treasurer of state; and
(3) reported to the state board of finance.
(c) All money collected under an agreement that is sold, transferred, or liquidated under IC 20-49-4-23 shall be immediately transferred to the purchaser, transferee, or assignee of the agreement.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-13
Rules; state board of finance
Sec. 13. (a) The state board of finance may:
(1) make all rules;
(2) employ all help;
(3) purchase all supplies and equipment; and
(4) incur all expense;
necessary to properly carry out this chapter.
(b) The expense incident to the administration of this chapter shall be paid from any money in the state treasury not otherwise appropriated upon the warrant of the auditor of state issued on a properly itemized voucher approved by the president of the state board of finance.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-14
Audits      Sec. 14. A field examiner assigned by the state examiner shall annually examine the status of the fund. Upon completion of the examination, the examiner performing the duty shall prepare a report of the examination. The report must show:
(1) all necessary pertinent information;
(2) the balance of the fund's principal at the close of the previous examination;
(3) the amount of interest and principal paid by each county to the state board of finance since the close of the previous examination;
(4) the balance of principal due at the date of the closing of the report;
(5) a statement of receipts and disbursements by the state board of finance;
(6) a list of the securities found to be in the possession of the state board of finance;
(7) the amount of each security; and
(8) the total amount of all the securities held in custody.
The appropriate officer of the state board of finance shall sign the list described in subdivision (6) in duplicate. The original signed list shall be deposited with the state board of accounts, and the duplicate of the signed list shall be kept in the files of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-15
Statutory construction; liability of county officer
Sec. 15. This chapter may not be construed to relieve the county auditor of any county or any other county officer of any liability fixed by law not specifically changed by this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-3-16
Deposit of revenue in fund
Sec. 16. (a) All fines, forfeitures, and other revenue that, by law, accrue to the fund shall be collected as provided by law. The money shall be paid into the state treasury and becomes a part of the fund in the custody of the treasurer of state. The county auditor shall keep a record of all fines and forfeitures and all other revenue that, by law, accrues to the fund. Semiannually on May 1 and November 1, the county auditor shall issue the county auditor's warrant payable to the treasurer of state in an amount equal to the total collections in the six (6) months preceding of fines and forfeitures and all other revenue that, by law, accrues to the fund or to the permanent endowment fund.
(b) At the time of payment of principal, interest, or accretions to the treasurer of state, the county auditor shall file a report with the auditor of state. The report must set forth the amount of the following:
(1) The county's common school fund.
(2) Interest on the county's common school fund.         (3) Fines and forfeitures from the county.
(4) All other accretions included in a payment from the county to the treasurer of state.
Forms for making the report shall be furnished by the auditor of state.
(c) All money collected as interest on the fund shall be paid into the state treasury and shall be distributed for the uses and purposes provided by law.
As added by P.L.2-2006, SEC.172.



CHAPTER 4. ADVANCEMENT FROM COMMON SCHOOL FUND; BUILDINGS; TECHNOLOGY PROGRAMS

IC 20-49-4-1
Application; reorganized schools
Sec. 1. This chapter applies to school corporations organized and formed through reorganization under IC 20-23-4, IC 20-23-6, or IC 20-23-7 and school townships under IC 20-23-3.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-2
Exemption for procedures; loss from disaster
Sec. 2. Sections 9, 12, and 13 of this chapter do not apply if a school corporation sustains loss from a disaster.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-3
"Advance"
Sec. 3. As used in this chapter, "advance" means an advance under this chapter from the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-4
"Disaster"
Sec. 4. As used in this chapter, "disaster" refers to loss by:
(1) fire;
(2) wind;
(3) cyclone; or
(4) other disaster;
of all or a major part of a school building or school buildings.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-5
"Educational technology program"
Sec. 5. As used in this chapter, "educational technology program" means the:
(1) purchase, lease, or financing of educational technology equipment;
(2) operation of the educational technology equipment; and
(3) training of teachers in the use of the educational technology equipment.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-6
"Fund"
Sec. 6. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.
IC 20-49-4-7
"School building construction program"
Sec. 7. As used in this chapter, "school building construction program" means the purchase, lease, or financing of land, the construction and equipping of school buildings, and the remodeling, repairing, or improving of school buildings by a school corporation:
(1) that sustained a loss from a disaster;
(2) whose adjusted assessed valuation (as determined under IC 6-1.1-34-8) per ADM is within the lowest forty percent (40%) of the assessed valuation per ADM when compared with all school corporation adjusted assessed valuation (as determined under IC 6-1.1-34-8) per ADM; or
(3) with an advance under this chapter outstanding on July 1, 1993, that bears interest of at least seven and one-half percent (7.5%).
The term does not include facilities used or to be used primarily for interscholastic or extracurricular activities.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-8
Power; state board; advance; eligibility
Sec. 8. The state board may advance money to school corporations to be used for:
(1) school building construction programs; and
(2) educational technology programs;
as provided in this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-9
Priority of advances; school building contruction programs
Sec. 9. Priority of advances for school building construction programs shall be made to school corporations that have the least amount of adjusted assessed valuation (as determined under IC 6-1.1-34-8) per student in ADM.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-10
Priority of advances; educational technology programs
Sec. 10. Priority of advances for educational technology programs shall be on whatever basis the state board, after consulting with the department and the budget agency, periodically determines.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-11
Application
Sec. 11. A school corporation desiring to obtain an advance must submit an application to the state board in the form established by the state board, after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.
IC 20-49-4-12
Condition of advance; capital projects fund
Sec. 12. To qualify for an advance under this chapter, a school corporation must establish a capital projects fund under IC 20-40-8. The state board, after consulting with the department and the budget agency, may waive or modify this requirement upon a showing of good cause by the school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-13
Maximum advance; school building construction program
Sec. 13. An advance to a school corporation for any school building construction program may not exceed the greater of the following:
(1) Fifteen million dollars ($15,000,000).
(2) The product of fifteen thousand dollars ($15,000) multiplied by the number of students accommodated as a result of the school building construction program.
However, if a school corporation has sustained loss by disaster, this limitation may be waived by the state board after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-14
Maximum advance; educational technology programs
Sec. 14. An advance for an educational technology program is without limitation in amount other than the availability of funds in the fund for this purpose and the ability of the school corporation desiring an advance to pay the advance according to the terms of the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-15
Maximum term of advance; school building construction program; prepayment; interest rate
Sec. 15. (a) Money advanced to a school corporation for a school building construction program may be advanced for a period not exceeding twenty-five (25) years. The school corporation to which money is advanced must pay interest on the advance. For advances made before July 1, 1993, the state board may provide, either before an advance is made or before an advance is fully paid, that the payment of the advance may not be prepaid by more than six (6) months. For advances made after June 30, 1993, for school building construction programs, the state board may provide that the advances are prepayable at any time.
(b) The state board of finance shall periodically establish the rate or rates of interest payable on advances for school building construction programs as long as:
(1) the established interest rate or rates do not exceed seven and one-half percent (7.5%); and         (2) the interest rate or rates on advances made to school corporations with advances outstanding on July 1, 1993, bearing interest at seven and one-half percent (7.5%) or more shall not exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-4-16
Maximum term of advance; educational technology program; prepayment; interest rate
Sec. 16. (a) Money advanced to a school corporation for an educational technology program may be for a period not exceeding five (5) years. The school corporation to which an advance is made shall pay interest on the advance. Advances for educational technology programs may be prepaid at any time.
(b) The state board of finance shall periodically establish the rate or rates of interest payable on advances for educational technology programs as long as the established interest rate or rates:
(1) are not less than one percent (1%); and
(2) do not exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-4-17
Statutory construction; advance not treated as debt of school corporation
Sec. 17. An advance is not an obligation of the school corporation within the meaning of the limitation on or prohibition against indebtedness under the Constitution of the State of Indiana. Nothing in this chapter relieves the governing body of a school corporation receiving an advance of any obligation under Indiana law to qualify the school corporation for state tuition support. The school corporation shall continue to perform all acts necessary to obtain these funds.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-18
Repayment of advance; terms; state tuition support
Sec. 18. To ensure timely payment of advances according to the terms, the state may in its sole discretion withhold from funds due to school corporations to which advances are made amounts necessary to pay the advances and the interest on the advances in accordance with their respective terms. The terms of the advances shall be established by the state board after consulting with the department and upon the approval of the budget agency in advance of the time the respective advances are made. However, in the case of school corporations with advances outstanding on July 1, 1993, the withholding may be adjusted to conform with this chapter. To the extent available, funds shall first be withheld from the distribution of state tuition support. However, if this distribution is not available or is inadequate, funds may be withheld from the distribution of other state funds to the school corporation to which the advance is made. As added by P.L.2-2006, SEC.172.

IC 20-49-4-19
Terms of agreement; right to offset advance against state tuition support
Sec. 19. A school corporation receiving an advance shall agree to have the money advanced, together with the interest on the advance, deducted from the distribution of state tuition support until all the money advanced, together with the interest on the advance, has been paid. The state board and the state board of finance shall reduce each distribution of state tuition support to each school corporation to which an advance is made in an amount to be agreed upon by the state and the school corporation.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-20
Statutory construction; advance not treated as debt of state
Sec. 20. An agreement with the state board or state board of finance under section 23 of this chapter to collect and pay over amounts deducted from state tuition support for the benefit of another party is not a debt of the state within the meaning of the limitation on or prohibition against state indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-21
Power; levy; school building construction program; replacement of amount deducted from state tuition support
Sec. 21. A school corporation to which an advance is made for a school building construction program may annually levy a property tax in the debt service fund to replace the amount deducted under this chapter in the current year from the distribution of state tuition support. The amount received from the tax must be transferred from the debt service fund to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-22
Power; levy; educational technology program; replacement of amount deducted from state tuition support
Sec. 22. A school corporation to which an advance is made for an educational technology program may annually levy a property tax in the capital projects fund or the debt service fund to replace the amount deducted under this chapter in the current year from the distribution of state tuition support. The amount received from the tax must be transferred from the capital projects fund or the debt service fund, as applicable, to the general fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-4-23
Power; state board; sell, transfer, or liquidate agreements;

conditions
Sec. 23. (a) Upon request of the state board, acting upon the advice of the department, the state board of finance may periodically sell, transfer, or liquidate agreements, in whole or in part, including without limitation the sale, transfer, or liquidation of all or any part of the principal or interest to be received at any time under one (1) or more agreements that evidence the right of the state to make deductions from state tuition support to pay advances under this chapter under the terms and conditions that the state board of finance considers necessary and appropriate.
(b) Each sale, transfer, or liquidation under this section is subject to the following conditions:
(1) Each sale, transfer, or liquidation may be made only to a department, an agency, a commission, an instrumentality, or a public body of the state, including the Indiana bond bank.
(2) Each sale, transfer, or liquidation of agreements may be made only for cash.
(3) Payments under the sale, transfer, or liquidation must be made to the treasurer of state for the fund and reported to the state board of finance.
(4) The total amount of cash received by the fund from the sale may not be less than the outstanding principal amount of all or a part of the agreements sold plus accrued interest owed.
(5) If necessary to facilitate a sale, transfer, or liquidation, the state board or the state board of finance may agree to act on behalf of an entity described in subdivision (1) by collecting payment on advances that are:
(A) received directly from a school corporation, if any direct payments are received; or
(B) deducted from amounts appropriated and made available for state tuition support.
An agreement by the state board or the state board of finance under this subdivision is a valid and enforceable contractual obligation but is not a debt of the state within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana.
(6) Each proposed sale, transfer, or liquidation must be reviewed by the budget committee and approved by the budget agency.
As added by P.L.2-2006, SEC.172.



CHAPTER 5. ADVANCEMENT FROM THE COMMON SCHOOL FUND FOR TRANSFER TUITION COSTS

IC 20-49-5-1
"Advance"
Sec. 1. As used in this chapter, "advance" refers to an advance from the fund under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the common school fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-3
State board; advance; purposes; maximum advance
Sec. 3. To assist a school corporation in providing the school corporation's educational program to a student placed in a facility or home as described in IC 20-26-11-8(a) or IC 20-26-11-8(b) and not later than October 1 of each school year, the state board may advance money to a school corporation in anticipation of the school corporation's receipt of transfer tuition for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b). The amount of the advance may not exceed the amount determined under STEP TWO of the following formula:
STEP ONE: Estimate for the current school year the number of students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) that are transferred to the school corporation.
STEP TWO: Multiply the STEP ONE amount by the school corporation's prior year per student transfer tuition amount.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-4
Conditions of advance; certification; repayment agreement
Sec. 4. (a) To qualify for an advance, a school corporation shall do the following:
(1) Certify to the state board the information described in section 3 of this chapter.
(2) Request from the state board the anticipated amount of transfer tuition not to exceed the amount described in section 3 of this chapter.
(3) Guarantee full repayment of the advance by agreeing to have:
(A) one-half (1/2) of the amount of the advance deducted from the monthly distribution of state tuition support received by the school corporation six (6) months after the advancement is made, with interest at the rate of four percent (4%); and             (B) the balance of the amount of the advancement deducted from the monthly distribution of state tuition support received by the school corporation twelve (12) months after the advancement is made, with interest at the rate of four percent (4%).
(b) The deducted amounts shall be transferred by the state board to the fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-5
Reimbursement of interest; notice between school corporations
Sec. 5. A school corporation receiving an advance shall notify the school corporation or auditor of state from which the school corporation receives transfer tuition under IC 20-26-11 for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) of the amount of interest withheld under section 4 of this chapter. The school corporation or auditor of state shall reimburse the school corporation for the interest expense at the same time the transfer tuition is paid.
As added by P.L.2-2006, SEC.172.

IC 20-49-5-6
Obligation to repay advance; effect of failure to receive transfer tuition reimbursement; obligation not treated as debt
Sec. 6. (a) A school corporation's obligation to repay the advancement may not be construed to be diminished or otherwise affected if the school corporation in which the student has legal settlement fails to pay the transfer tuition as required under IC 20-26-11 to the transferee school corporation in a timely manner.
(b) An advance may not be construed to be an obligation of the school corporation within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.



CHAPTER 6. SCHOOL TECHNOLOGY ADVANCEMENT ACCOUNT

IC 20-49-6-1
"Advance"
Sec. 1. As used in this chapter, "advance" refers to an advance from the advancement account under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-2
"Advancement account"
Sec. 2. As used in this chapter, "advancement account" refers to the school technology advancement account established by section 3 of this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-3
Establishment of advancement account
Sec. 3. The school technology advancement account is established within the common school fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-4
Appropriation
Sec. 4. On July 1 of each year, there is appropriated to the advancement account:
(1) five million dollars ($5,000,000); minus
(2) the amount of money in the account on June 30 of the same year.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-5
Eligibility for advancement
Sec. 5. Advancements of money from the advancement account may be made to a school corporation to:
(1) purchase computer hardware and software used primarily for student instruction; and
(2) develop and implement innovative technology projects.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-6
Application of other laws
Sec. 6. Money must be advanced under this chapter in accordance with IC 20-49-4-15 through IC 20-49-4-21.
As added by P.L.2-2006, SEC.172.

IC 20-49-6-7
Rules
Sec. 7. The state board shall adopt rules under IC 4-22-2 concerning:         (1) the criteria and priorities for awarding grants and advancements under this chapter;
(2) the terms and conditions of advancements made under this chapter; and
(3) any additional matters necessary for the implementation of this chapter.
As added by P.L.2-2006, SEC.172.



CHAPTER 7. CHARTER SCHOOL ADVANCEMENT ACCOUNT

IC 20-49-7-1
"Account"
Sec. 1. As used in this chapter, "account" refers to the charter school advancement account established within the common school fund under section 5 of this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-2
"Advance"
Sec. 2. As used in this chapter, "advance" refers to an advance from the account under this chapter.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-3
"Charter school"
Sec. 3. As used in this chapter, "charter school" refers to a school established under IC 20-24.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-4
"Operational costs"
Sec. 4. As used in this chapter, "operational costs" means costs other than construction costs incurred by:
(1) a charter school other than a conversion charter school during the second six (6) months of the calendar year in which the charter school begins its initial operation; or
(2) a charter school, including a conversion charter school, during the second six (6) months of a calendar year in which the charter school's most recent enrollment reported under IC 20-24-7-2(a) divided by the charter school's previous year's ADM is at least one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-5
Establishment of account
Sec. 5. The charter school advancement account is established within the common school fund.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-6
State board; advances; eligiblity
Sec. 6. The state board shall advance money to charter schools from the account to be used for operational costs.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-7
Application      Sec. 7. A charter school that desires to obtain an advance must submit an application to the state board on a form prescribed by the state board after the state board consults with the department and the budget agency to determine the amount of the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-8
Priority of advances
Sec. 8. Priority of advances for operational costs must be on a basis determined by the state board after consulting with the department and the budget agency.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-9
Terms of advance
Sec. 9. The state board, after consulting with the department and upon approval of the budget agency, shall establish the terms of an advance before the date on which the advance is made.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-10
Maximum advance; charter school other than conversion charter school
Sec. 10. The amount of an advance for operational costs may not exceed the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the product of:
(A) the charter school's enrollment reported under IC 20-24-7-2(a); multiplied by
(B) the charter school's target revenue per ADM.
STEP TWO: Determine the quotient of:
(A) the STEP ONE amount; divided by
(B) two (2).
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-11
Maximum advance; conversion charter school
Sec. 11. The amount of an advance for operational costs may not exceed the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the quotient of:
(A) the charter school's target revenue per ADM; divided by
(B) two (2).
STEP TWO: Determine the difference between:
(A) the charter school's current ADM; minus
(B) the charter school's ADM of the previous year.
STEP THREE: Determine the product of:             (A) the STEP ONE amount; multiplied by
(B) the STEP TWO amount.
STEP FOUR: Determine the product of:
(A) the STEP THREE amount; multiplied by
(B) one and fifteen-hundredths (1.15).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-12
Advance; maximum term
Sec. 12. Money advanced to a charter school under this chapter may be advanced for a period not to exceed twenty (20) years.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-13
Interest; prepayment of advances
Sec. 13. A charter school to which money is advanced under this chapter must pay interest on the advance at the rate determined under section 14 of this chapter. The state board shall provide that the advances are prepayable by the:
(1) charter school; or
(2) general assembly;
at any time.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-14
Interest; establishment of rate
Sec. 14. The state board of finance shall establish periodically the rate of interest payable on advances under this chapter. An interest rate established under this section may not:
(1) be less than one percent (1%); or
(2) exceed four percent (4%).
As added by P.L.2-2006, SEC.172.

IC 20-49-7-15
Repayment; offset against state distributions
Sec. 15. To ensure timely payment of an advance according to the terms of the advance, the state may withhold from funds due to the charter school to which the advance is made an amount necessary to pay the advance and the interest on the advance.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-16
Prepayment of advance by general assembly
Sec. 16. (a) This section applies if the general assembly prepays an advance under section 13 of this chapter.
(b) A prepayment must be deducted from the amount appropriated for distributions of state tuition support.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-17 Required term of agreement; authority to withhold state funds
Sec. 17. The terms of an advance must include a provision allowing the state to withhold funds due to a charter school to which an advance is made until the advance, including interest accrued on the advance, is paid.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-18
Offset priority; state tuition support; other state distributions
Sec. 18. If the state withholds funds under this chapter, the state first shall withhold funds from the distribution of state tuition support to the charter school to which the advance is made. If the state tuition support distribution is unavailable or inadequate, the state may withhold funds from any other distribution of state funds to the charter school.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-19
Statutory construction; advance not debt of charter school
Sec. 19. An advance under this chapter to a charter school is not an obligation of the charter school within the meaning of a constitutional limitation on or prohibition against indebtedness. This chapter does not relieve the organizer of the charter school of the duty to qualify the charter school for state tuition support.
As added by P.L.2-2006, SEC.172.

IC 20-49-7-20
Statutory construction; advance not debt of state
Sec. 20. An agreement with the state board to collect and pay over amounts deducted from state tuition support for the benefit of another party is not a debt of the state within the meaning of the limitation against state indebtedness under the Constitution of the State of Indiana.
As added by P.L.2-2006, SEC.172.









TITLE 21. EDUCATION FINANCE

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. DUTIES OF STATE TREASURER IN ADMINISTERING COMMON SCHOOL FUND

IC 21-1-3-1
State treasurer to be exclusive custodian of common school fund and Indiana University permanent endowment fund; acceptance of chapter by counties
Sec. 1. On and after November 3, 1943, the treasurer of state shall be the exclusive custodian of the common school fund and the Indiana University permanent endowment fund not held in trust by the several counties. On and after November 3, 1943, the county council of the several counties of the state be and they are hereby authorized by a resolution duly adopted to elect to accept the provisions of this chapter to surrender the custody of the common school fund and the Indiana University permanent endowment fund and to order and direct that the board of county commissioners, the county auditor, and the county treasurer take any and all steps necessary to surrender the custody of said funds held in trust by the county and the amount of such funds distributed to and held in trust by any such county before November 3, 1943, shall be due and payable to the treasurer of state in the manner provided in this title and IC 20. Provided, however, that at any time, as long as this chapter shall be in full force and effect, the county council of the several counties of the state be and they are hereby authorized to elect and determine whether the county shall surrender all or any part of said funds. Said funds, if any, so retained in the custody of the county shall be loaned as otherwise provided by law. Provided, further, that any part of said funds less than the whole so surrendered by the county shall be paid to the treasurer of state immediately after such election by the county council. The state board of finance shall have full and complete management and control of such funds and is hereby authorized and directed to invest the common school funds and the Indiana University permanent endowment funds as provided in this title and IC 20.
(Formerly: Acts 1943, c.181, s.1.) As amended by P.L.2-1988, SEC.643.

IC 21-1-3-2
Acceptance by county; preparation of account by county
Sec. 2. Within ten (10) days after the passage of the resolution by the county council of any county electing to surrender the custody of said funds, the auditor of any such county shall prepare and file with the board of commissioners of such county a report showing (a) the total amount of the common school fund and the total amount of the permanent endowment fund which have been intrusted to and which are held in trust by such county; (b) the total amount of each of such funds which is loaned, as heretofore provided by law; (c) the total amount of each of such funds, if any, loaned to the county and which loan is unpaid; and (d) the total amount of each of such funds held in

cash in the possession and custody of such county and which is not loaned; and (e) a separate schedule of past due loans, which schedule shall show the unpaid balance of principal and the amount of delinquent interest due and unpaid on each delinquent loan.
(Formerly: Acts 1943, c.181, s.2.)

IC 21-1-3-3
Transfer of money from county to state treasurer; accompanying documents
Sec. 3. The board of county commissioners shall examine such reports, and, if found correct, such board shall order that such report be entered on its records, and shall thereupon order and direct the county auditor to draw his warrant, payable to the treasurer of state, for the amount of the common school fund which is not loaned and which is held in cash in the custody and possession of such county as shown by such report; and the said board of county commissioners shall, in like manner, order and direct the county auditor to draw his warrant, payable to the treasurer of state for the amount of the permanent endowment fund which is not loaned and which is held in cash in the custody and possession of such county as shown by such report. The county auditor shall thereupon forward such warrants, so issued, to the auditor of state together with a certified copy of such report. The county auditor shall also forward with such payment a certified copy of the resolution of the county council electing to surrender the custody of the common school fund and/or the Indiana University permanent endowment fund, or any part thereof so surrendered.
(Formerly: Acts 1943, c.181, s.3; Acts 1947, c.251, s.1.)

IC 21-1-3-4
Loans from funds after surrender of custody to state treasurer
Sec. 4. On and after the passage of the resolution by the county council of any county electing to surrender the custody of said funds, no part of the common school fund or of the permanent endowment fund which is in the possession and custody of any such county shall be loaned by such county or by any official thereof. All loans of the common school fund and of the permanent endowment fund outstanding and unpaid at the time of the passage of the resolution of the county council, as provided in section 1 of this chapter, shall be collected when due. Provided, however, that any loan which matures and becomes due and payable on or after the passage of the resolution by the county council, as provided in section 1 of this chapter, may be renewed for one (1) additional five (5) year period, on the application of the person owing any such loan, as provided by law. Provided, further, that no loan which is more than one (1) year delinquent in payment of principal or interest at the time of the passage of the resolution of the county council, as provided in section 1 of this chapter, shall be renewed.
(Formerly: Acts 1943, c.181, s.4.) As amended by P.L.2-1988, SEC.644.
IC 21-1-3-5
Acceptance by county; transfer of money to state treasurer; specific provisions
Sec. 5. (a) On May 1 or November 1 next after the passage of the resolution of the county council, as provided in section 1 of this chapter, and on each May 1 and November 1 thereafter, all of the money then collected and on hand belonging to either the common school fund or to the permanent endowment fund shall be paid to the treasurer of state as provided in section 3 of this chapter. In the event that at the time for any semiannual payment, the amount collected and paid to the treasurer of state in either of such funds when added to the amounts theretofore paid to the treasurer of state, including that paid under section 3 of this chapter, is less in amount than the sum obtained by adding together as many one-fortieths (1/40) of the amount of each such fund held in trust at the time of the passage of the resolution of the county council, as provided in section 1 of this chapter, before the provision of section 3 of this chapter is carried out, as there have been semiannual payments after the passage of the resolution by the county council, as provided in section 1 of this chapter, then the county auditor shall draw his warrant on the general fund of the county for an amount sufficient to make the payments to the treasurer of state in each of such funds equal in amount to the sum obtained by adding together as many one-fortieths (1/40) of the amount of each of such funds held in trust before the provision of section 3 of this chapter is carried out after the passage of the resolution of the county council, as provided in section 1 of this chapter.
(b) At the same time and in the same manner there shall be paid to the treasurer of state interest to November 1 or to May 1 on the balance of such funds held in trust by the county on October 31 or April 30 preceding, at the rate fixed by law. Provided, that whenever within the six (6) months preceding, a payment or payments of the common school fund or permanent endowment fund have been made by the county to the treasurer of state, the county shall also be chargeable with and shall also pay interest at the rate fixed by law on the amount of such payment or payments to the date of receipt thereof by the treasurer of state. In the event that the amount collected as interest on either of such funds is not sufficient to make payment to the treasurer of state of the interest as provided in subsection (a), then the county auditor shall draw his warrant on the general fund of the county for an amount sufficient when added to the amount collected as interest on such fund to pay the interest due to the state as provided in subsection (a).
(c) The board of county commissioners shall, in their annual budget estimate, include an estimate of the amount necessary to make the payments from the county general fund as required by this section, and the county council shall appropriate the amount of such estimate.
(Formerly: Acts 1943, c.181, s.5; Acts 1947, c.251, s.2.) As amended by P.L.2-1988, SEC.645.
IC 21-1-3-6
Subrogation of counties to rights of state regarding loan from funds
Sec. 6. The several counties shall be and they are hereby subrogated to all of the rights and remedies of the state of Indiana, in and to any and all loans of the common school fund and of the permanent endowment fund made from funds held in trust by such county to the extent of any and all payments made from the county general fund under any of the provisions of this chapter.
(Formerly: Acts 1943, c.181, s.6.) As amended by P.L.2-1988, SEC.646.

IC 21-1-3-7
Fines, forfeitures, and other revenues; collection; distribution and reports
Sec. 7. In all counties of the state of Indiana, all fines and forfeitures and any and all other revenue which, by law, accrues to the common school fund or to the permanent endowment fund shall be collected as provided by law, and all money so collected, shall be paid into the state treasury and shall be a part of the common school fund or of the permanent endowment fund in the custody of the treasurer of state. The county auditor shall keep a record of all fines and forfeitures and all other revenue which, by law accrues to the common school fund or to the permanent endowment fund in the records of the county. Semi-annually on May 1 and November 1, the county auditor shall issue his warrant payable to the treasurer of state in an amount equal to the total collections in the six (6) months preceding of fines and forfeitures and all other revenue which by law accrues to the common school fund or to the permanent endowment fund.
At the time of payment of principal, interest or accretions to the treasurer of state, the county auditor shall file a report with the auditor of state, which report shall set forth the amount of (a) common school fund (b) permanent endowment fund (c) interest on common school fund (d) interest in permanent endowment fund (e) fines and forfeitures (f) all other accretions included in such payment and the balance of such funds held in trust by the county. Forms for making such report shall be furnished by the auditor of state.
All money collected as interest on the common school fund or on the permanent endowment fund shall be paid into the state treasury and shall be distributed for the uses and purposes as now or hereafter otherwise provided by law.
(Formerly: Acts 1943, c.181, s.7; Acts 1947, c.251, s.3.)

IC 21-1-3-8
Investment of common school fund and permanent endowment fund
Sec. 8. The common school fund and the permanent endowment fund which is, at any time, in the custody of the treasurer of state, and subject to the management and control of the state board of

finance, except as hereinafter provided, shall be invested in:
(1) bonds, notes, certificates and other valid obligations of the United States;
(2) bonds, notes, debentures and other securities issued by any federal instrumentality and fully guaranteed by the United States;
(3) bonds, notes, certificates and other valid obligations of any state of the United States or of any county, township, city, town or other political subdivision of the state of Indiana which are issued pursuant to law, the issuers of which, for five (5) years prior to the date of such investment, have promptly paid the principal and interest on their bonds and other legal obligations in lawful money of the United States; or
(4) bonds, notes, or other securities issued by the Indiana bond bank and described in IC 5-13-10.5-11(3).
When it shall occur in any county of this state not having elected to surrender custody of any part of the common and permanent endowment funds to the state, that there is an insufficient amount of said funds held in trust in such county and unloaned, when added to the amount of congressional fund then held in trust and unloaned, as shown by a report of the auditor and treasurer of the county, to make all loans for which the county auditor has applications, upon petition of the board of commissioners of any such county, the state board of finance may allocate to the county making application therefor such amount as the said state board of finance may deem necessary.
(Formerly: Acts 1943, c.181, s.8; Acts 1947, c.251, s.4.) As amended by P.L.1-2004, SEC.58 and P.L.23-2004, SEC.60.

IC 21-1-3-9
Disbursements; securities; collections; collections under IC 21-1-5-11
Sec. 9. (a) The state board of finance shall direct all disbursement from the common school fund and from the permanent endowment fund, and the auditor of state shall draw his warrant on the treasurer of state, on properly itemized voucher officially approved by the president of the state board of finance or, in the absence of the president, by any member of said board. Except as otherwise provided by this chapter, all securities purchased for either of such funds shall be deposited with and remain in the custody of the board of finance, who shall collect all interest or other income accruing on such securities, when due, together with the principal thereof when the same matures and is due. Except as provided by subsection (b), all money so collected shall be credited to the proper fund account on the records of the auditor of state and such collection shall be deposited with the treasurer of state and reported to the state board of finance.
(b) All money collected under an agreement that is sold, transferred, or liquidated under IC 21-1-5-11 shall be immediately transferred to the purchaser, transferee, or assignee of the agreement.
(Formerly: Acts 1943, c.181, s.9.) As amended by P.L.28-1992,

SEC.5.

IC 21-1-3-10
Rules; purchase of supplies and equipment; administrative expenses of chapter
Sec. 10. The state board of finance be and it is hereby authorized and empowered to make any and all rules, a to employ all help, to purchase all supplies and equipment, and to incur all expense necessary to properly carry out the provisions of this chapter. The expense incident to the administration of this chapter shall be paid from any money in the state treasury not otherwise appropriated upon the warrant of the auditor of state issued on a properly itemized voucher approved by the president of said state board of finance.
(Formerly: Acts 1943, c.181, s.10.) As amended by P.L.2-1988, SEC.647.

IC 21-1-3-11
Fiscal examination of fund
Sec. 11. The state board of accounts shall annually examine the status of the common school fund and of the permanent endowment fund by a field examiner or field examiners assigned by the state examiner. Upon the completion of such examination, the examiners performing the duty shall prepare a report of the examination which shall, after showing all necessary pertinent information, show the balance of the common school and permanent endowment principal at the close of the previous examination, also the amount of interest and principal paid by each county to the board of finance since the close of the previous examination, and the balance of principal due at the date of closing of the report, also a statement of receipts and disbursements by the board of finance and a list of the securities so found to be in the possession of the board of finance, the amount of each such security, and the aggregate amount of all of the securities so held in custody, and shall sign such list in duplicate, the original of which shall be deposited with the state board of accounts, and the duplicate of which shall be kept in the files of the treasurer of state.
(Formerly: Acts 1943, c.181, s.11.) As amended by P.L.11-1987, SEC.23.

IC 21-1-3-12
Liability of county officers unchanged
Sec. 12. Nothing in this chapter shall be construed as to relieve the county auditor of any county, or any other county officer, of any liability fixed by law not specifically changed by the provisions of this chapter.
(Formerly: Acts 1943, c.181, s.13.) As amended by P.L.2-1988, SEC.648.

IC 21-1-3-13
Supplementary construction of chapter
Sec. 13. This chapter shall be construed as supplementary to the

school fund laws in effect previous to March 8, 1943, and does not repeal any law in force for the protection of the common school fund or the permanent endowment fund.
(Formerly: Acts 1943, c.181, s.14.) As amended by P.L.2-1988, SEC.649.

IC 21-1-3-14
Loans from permanent endowment fund to board of trustees
Sec. 14. Notwithstanding any other law to the contrary, the treasurer of state, on such terms as he prescribes and without the approval of the state board of finance, may make loans from the principal of the permanent endowment fund for Indiana University to its board of trustees.
As added by Acts 1982, P.L.132, SEC.1.



CHAPTER 4. ADMINISTRATION OF COMMON SCHOOL FUND

IC 21-1-4-1
Intent and purpose of common school fund
Sec. 1. (a) It is the duty of the general assembly under the Constitution of the State of Indiana to encourage by all suitable means moral, intellectual, scientific, and agricultural improvement and to provide, by law, for a general and uniform system of common schools, wherein tuition shall be without charge, and equally open to all.
(b) It is the intent of the general assembly that:
(1) the common school fund should be used to:
(A) assist school corporations and school townships in financing their school building construction and educational technology programs; and
(B) assist charter schools in financing their operations;
as authorized by law and under circumstances such that the principal of the fund remains inviolate;
(2) to the end described in subdivision (1), the common school fund may be used to make advances to:
(A) school corporations and school townships under IC 21-1-5; and
(B) charter schools under IC 20-24-7-3(f) and IC 21-1-32; and
(3) this chapter is in furtherance of the duties which are imposed exclusively upon the general assembly by the Constitution of the State of Indiana in connection with the maintenance of a general and uniform system of common schools and the investment and reinvestment of the common school fund and shall be liberally construed to carry out the purposes of the Constitution of the State of Indiana.
(c) In addition, the common school fund may be used to make advances under IC 21-1-5.1.
(Formerly: Acts 1953, c.141, s.1; Acts 1973, P.L.234, SEC.1.) As amended by P.L.28-1992, SEC.6; P.L.277-1993(ss), SEC.102; P.L.276-2003, SEC.20; P.L.1-2005, SEC.149.



CHAPTER 5. ADVANCEMENT FROM COMMON SCHOOL FUND FOR DISASTER LOSS

IC 21-1-5-1
Application of chapter
Sec. 1. This chapter applies to school corporations organized and formed through reorganization under IC 20-23-4, IC 20-23-6, or IC 20-23-7 and school townships under IC 20-23-3. However, if a school corporation or school township sustains loss by fire, wind, cyclone, or other disaster, of all or a major portion of its school building or school buildings, sections 4 and 9 of this chapter do not apply.
(Formerly: Acts 1959, c.379, s.1; Acts 1961, c.49, s.1; Acts 1965, c.210, s.1.) As amended by P.L.390-1987(ss), SEC.30; P.L.277-1993(ss), SEC.105; P.L.1-2005, SEC.151.

IC 21-1-5-2
Limitations on power of school corporation to replace damaged property
Sec. 2. (a) This section applies only when a school corporation or school township sustains loss by fire, wind, cyclone, or other disaster of all or a major portion of its school building or school buildings.
(b) A school corporation or school township seeking to exercise its right of eminent domain under IC 32-24 for the purpose of obtaining land for use in reconstructing or replacing the school building or school buildings may not condemn more than twice the acreage established by the Indiana state board of education as the minimum acreage requirement for the type of school building damaged or destroyed and being reconstructed or replaced. In determining the acreage, land already owned by the school corporation or school township that adjoins any part of the land out of which additional land is sought to be condemned shall be used in computing the total acreage for the reconstruction or replacement of the school building or school buildings under this section. The need for the additional land is subject to judicial review in the court where the condemnation action is filed and may, at the request of either party, be tried either by the court or a jury before appraisers are appointed with full rights of appeal, by either party, from the interlocutory findings.
(c) This chapter is supplemental to any other law and repeals by implication any law in conflict with this chapter.
(Formerly: Acts 1959, c.379, s.1a; Acts 1961, c.49, s.2.) As amended by P.L.2-1988, SEC.652; P.L.277-1993(ss), SEC.106; P.L.2-2002, SEC.71.

IC 21-1-5-3
Advancement of money for school building construction and educational technology programs; definitions
Sec. 3. (a) The Indiana state board of education is authorized to

advance money to school corporations and school townships from the common school fund to be used for school building construction and educational technology programs as provided in this chapter.
(b) As used in this chapter, "school building construction program" means the purchase, lease, or financing of land, the construction and equipping of school buildings, and the remodeling, repairing, or improving of school buildings by a school corporation or school township:
(1) that sustained loss by fire, wind, cyclone, or other disaster of all or a major portion of a school building or school buildings;
(2) whose assessed valuation per pupil ADM is within the lowest forty percent (40%) of the assessed valuation per pupil ADM when compared to all school corporation or school township assessed valuation per pupil ADM; or
(3) with an advance under this chapter outstanding on July 1, 1993, that bears interest at least seven and one-half percent (7.5%).
However, as used in this chapter, the term does not include facilities used or to be used primarily for interscholastic or extracurricular activities.
(c) As used in this chapter, "educational technology program" means the purchase, lease, or financing of educational technology equipment, the operation of the educational technology equipment, and the training of teachers in the use of the educational technology equipment.
(Formerly: Acts 1959, c.379, s.2; Acts 1973, P.L.234, SEC.9; Acts 1975, P.L.246, SEC.1.) As amended by Acts 1980, P.L.44, SEC.2; P.L.20-1984, SEC.170; P.L.28-1992, SEC.7; P.L.277-1993(ss), SEC.107; P.L.246-2005, SEC.179.

IC 21-1-5-4
Qualifications for advancement; capital projects fund; waiver for good cause
Sec. 4. (a) To qualify for an advance under this chapter, the school corporation or school township is required to establish a capital projects fund under IC 21-2-15. However, the Indiana state board of education, after consulting with the department of education and the budget agency, may waive or modify this requirement upon a showing of good cause by the school corporation or school township.
(b) No advance to a school corporation or a school township for any school building construction program may exceed the greater of:
(1) fifteen million dollars ($15,000,000); or
(2) the product of fifteen thousand dollars ($15,000) multiplied by the number of pupils accommodated as a result of the school construction building program. However, if a school corporation or school township has sustained loss by fire, wind, cyclone, or other disaster, this limitation may be waived by the Indiana state board of education after consulting with the department of education and the budget agency.     (c) Advances for educational technology programs are without limitation in amount other than the availability of funds in the common school fund for this purpose and the ability of the school corporation or school township desiring an advance to pay the advance in accordance with the terms of the advance.
(Formerly: Acts 1959, c.379, s.3; Acts 1963, c.321, s.1.) As amended by Acts 1980, P.L.44, SEC.3; P.L.2-1988, SEC.653; P.L.28-1992, SEC.8; P.L.277-1993(ss), SEC.108.

IC 21-1-5-5
Advancement of money; terms
Sec. 5. (a) Money advanced to school corporations or school townships for school building construction programs may be advanced for periods not exceeding twenty-five (25) years, and the school corporations or school townships to which money is advanced shall be required to pay interest on the advance. For advances made before July 1, 1993, the Indiana state board of education may provide, either before an advance is made or before an advance is fully paid, that no payment of the advance may be prepaid by more than six (6) months. For advances made beginning July 1, 1993, for school building construction programs, the Indiana state board of education may provide that the advances are prepayable at any time. The state board of finance created by IC 4-9.1-1 shall periodically establish the rate or rates of interest payable on advances for school building construction programs as long as:
(1) the established interest rate or rates do not exceed seven and one-half percent (7.5%); and
(2) the interest rate or rates on advances made to school corporations or school townships with advances outstanding on July 1, 1993, bearing interest at seven and one-half percent (7.5%) or more shall not exceed four percent (4%).
(b) Money advanced to school corporations or school townships for educational technology programs may be for periods not exceeding five (5) years and the school corporations or school townships to which advances are made shall be required to pay interest on the advances. Advances for educational technology programs may be prepaid at any time. The state board of finance shall establish periodically the rate or rates of interest payable on advances for educational technology programs as long as the established interest rate or rates:
(1) are not less than one percent (1%); and
(2) do not exceed four percent (4%).
(c) To assure timely payment of advances in accordance with their terms, the state is authorized in its sole discretion to withhold from funds due to school corporations and school townships to which advances are made amounts necessary to pay the advances and the interest on the advances in accordance with their respective terms. The terms of the advances shall be established by the Indiana state board of education after consulting with the department of education and upon the approval of the budget agency in advance of the time

the respective advances are made. However, in the case of school corporations or school townships with advances outstanding on July 1, 1993, the withholding may be adjusted to conform with this chapter. To the extent available, funds shall first be withheld from the distribution of state school tuition support. However, if this distribution is not available or is inadequate, funds may be withheld from the distribution of other state funds to the school corporation or school township to which the advance is made.
(Formerly: Acts 1959, c.379, s.4; Acts 1963, c.321, s.2; Acts 1965, c.210, s.2; Acts 1973, P.L.234, SEC.10.) As amended by Acts 1980, P.L.44, SEC.4; P.L.20-1984, SEC.171; P.L.28-1992, SEC.9; P.L.277-1993(ss), SEC.109.

IC 21-1-5-6
Application for advancement of money
Sec. 6. Any school corporation or school township desiring to obtain an advance under this chapter shall be required to submit an application to the Indiana state board of education in the form established by the Indiana state board of education after consulting with the department of education and the budget agency.
(Formerly: Acts 1959, c.379, s.5.) As amended by P.L.20-1984, SEC.172; P.L.28-1992, SEC.10; P.L.277-1993(ss), SEC.110.

IC 21-1-5-7
Advancements from tuition fund not to be obligation of school corporation or school township; additional conditions of advancement; agreement under IC 21-1-5-11 not to be debt of state
Sec. 7. (a) No advance under this chapter shall be an obligation of the school corporation or school township within the meaning of any constitutional limitation on or prohibition against indebtedness. Nothing in this chapter shall relieve the board of school trustees of the school corporation or school township receiving an advance under this chapter of any obligation under state law to qualify the school corporation or school township for state school tuition support, and the board shall continue to perform all acts necessary to obtain these funds. Any school corporation or school township receiving an advance under this chapter shall agree to have the money advanced, together with the interest on the advance, deducted from the distribution of state school tuition support until all of the money advanced, together with the interest on the advance, has been paid. The Indiana state board of education and the state board of finance shall reduce each distribution of state school tuition support to each school corporation or school township to which an advance is made in an amount to be agreed upon by the state and the school corporation or school township.
(b) An agreement with the Indiana state board of education or state board of finance under section 11 of this chapter to collect and pay over amounts deducted from state school tuition support for the benefit of another party is not a debt of the state within the meaning of any constitutional limitation on or prohibition against state

indebtedness.
(Formerly: Acts 1959, c.379, s.6.) As amended by P.L.20-1984, SEC.173; P.L.28-1992, SEC.11; P.L.277-1993(ss), SEC.111.

IC 21-1-5-8
Tax levy in debt service fund authorized; transfer of money to general fund
Sec. 8. A school corporation or school township to which an advance is made for a school building construction program may annually levy a tax in the debt service fund sufficient to produce an amount equal to the amount deducted in the current year from the distribution of state school tuition support to pay the advance, together with the interest on the advance. The amount received from the tax shall be transferred from the debt service fund to the general fund.
(Formerly: Acts 1959, c.379, s.7; Acts 1967, c.336, s.1.) As amended by P.L.2-1988, SEC.654; P.L.277-1993(ss), SEC.112.

IC 21-1-5-9
Priority of advances
Sec. 9. (a) Priority of advances for school building construction programs shall be made to school corporations and school townships which have the least amount of adjusted assessed valuation per pupil in average daily attendance.
(b) Priority of advances for educational technology programs shall be on whatever basis the Indiana state board of education, after consulting with the department of education and the budget agency, periodically determines.
(Formerly: Acts 1959, c.379, s.8.) As amended by P.L.2-1988, SEC.655; P.L.277-1993(ss), SEC.113.

IC 21-1-5-10
Tax levy to pay advances and interest; transfer of receipts to general fund
Sec. 10. A school corporation or school township to which an advance is made for an educational technology program may annually levy a tax in the capital projects fund or the debt service fund to produce an amount equal to the amount deducted in the current year from the distribution of state school tuition support to pay the advance, together with the interest on the advance. The amount received from the tax shall be transferred from the capital projects fund or the debt service fund, as applicable, to the general fund.
(Formerly: Acts 1959, c.379, s.8a; Acts 1963, c.321, s.3.) As amended by P.L.277-1993(ss), SEC.114.

IC 21-1-5-11
Sale, transfer, or liquidation of agreements evidencing right to make deductions from tuition support to pay advancements
Sec. 11. Upon request of the Indiana state board of education,

acting upon the advice of the department of education, the state board of finance may periodically sell, transfer, or liquidate agreements, in whole or in part, including without limitation the sale, transfer, or liquidation of all or any part of the principal or interest to be received at any time under one (1) or more agreements, which agreements evidence the right of the state to make deductions from state school tuition support to pay advances under this chapter under the terms and conditions that the state board of finance considers necessary and appropriate. Each sale, transfer, or liquidation under this section is subject to the following conditions:
(1) Each sale, transfer, or liquidation may be made only to a department, an agency, a commission, an instrumentality, or a public body of the state, including the Indiana bond bank.
(2) Each sale, transfer, or liquidation of agreements may be made only for cash.
(3) Payments under the sale, transfer, or liquidation shall be made to the treasurer of state for the common school fund and reported to the state board of finance.
(4) The aggregate amount of cash received by the common school fund from the sale may not be less than the outstanding principal amount of all or a part of the agreements sold plus accrued interest owed.
(5) If necessary to facilitate a sale, transfer, or liquidation, the Indiana state board of education or the state board of finance may agree to act on behalf of an entity described in subdivision (1) by collecting payment on advances that are:
(A) received directly from a school corporation or school township, if any direct payments are received; or
(B) deducted from amounts appropriated and made available for state school tuition support.
An agreement by the Indiana state board of education or the state board of finance under this subdivision is a valid and enforceable contractual obligation but is not a debt of the state within the meaning of the constitutional prohibition against state indebtedness.
(6) Each proposed sale, transfer, or liquidation must be reviewed by the budget committee and approved by the budget agency.
As added by P.L.28-1992, SEC.12. Amended by P.L.277-1993(ss), SEC.115; P.L.164-1996, SEC.1.



CHAPTER 5.1. ADVANCEMENT FROM COMMON SCHOOL FUND FOR CERTAIN ANTICIPATED TRANSFER TUITION COSTS

IC 21-1-5.1-1
"School corporation"
Sec. 1. Unless otherwise provided, as used in this chapter, "school corporation" has the meaning set forth in IC 20-18-2-16.
As added by P.L.28-1992, SEC.13. Amended by P.L.1-2005, SEC.152.

IC 21-1-5.1-2
Advancement from common school fund in anticipation of certain transfer tuition
Sec. 2. To assist a school corporation in providing the school corporation's educational program to a student placed in a facility or home as described in IC 20-26-11-8(a) or IC 20-26-11-8(b) and not later than October 1 of each school year, the Indiana state board of education may advance money from the common school fund to a school corporation in anticipation of the school corporation's receipt of transfer tuition for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) in an amount not to exceed the STEP TWO amount of the following formula:
STEP ONE: Estimate for the current school year the number of students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) that are transferred to the school corporation.
STEP TWO: Multiply the STEP ONE amount by the school corporation's prior year per student transfer tuition amount.
As added by P.L.28-1992, SEC.13. Amended by P.L.1-2005, SEC.153.

IC 21-1-5.1-3
Qualifying duties
Sec. 3. (a) To qualify for an advancement under this chapter, a school corporation shall do the following:
(1) Certify to the Indiana state board of education the information described in section 2 of this chapter.
(2) Request from the Indiana state board of education the anticipated amount of transfer tuition not to exceed the amount described in section 2 of this chapter.
(3) Guarantee full repayment of the advancement by agreeing to have:
(A) one-half (1/2) of the amount of the advancement deducted from the monthly distribution of state tuition support received by the school corporation six (6) months after the advancement is made, with interest at the rate of four percent (4%); and
(B) the balance of the amount of the advancement deducted from the monthly distribution of state tuition support received by the school corporation twelve (12) months after

the advancement is made, with interest at the rate of four percent (4%).
(b) The deducted amounts shall be transferred by the Indiana state board of education to the common school fund.
As added by P.L.28-1992, SEC.13. Amended by P.L.277-1993(ss), SEC.116.

IC 21-1-5.1-4
Interest expense; reimbursement
Sec. 4. A school corporation receiving an advancement under this chapter shall notify the school corporation or auditor of state from which the school corporation receives transfer tuition under IC 20-26-11 for students described in IC 20-26-11-8(a) or IC 20-26-11-8(b) of the amount of interest withheld under section 3 of this chapter. The school corporation or auditor of state shall reimburse the school corporation for the interest expense at the same time the transfer tuition is paid.
As added by P.L.28-1992, SEC.13. Amended by P.L.36-1994, SEC.36; P.L.1-2005, SEC.154.

IC 21-1-5.1-5
Nature of school corporation's obligation regarding advancements
Sec. 5. (a) A school corporation's obligation to repay the advancement may not be construed to be diminished or otherwise affected if the school corporation in which the student has legal settlement fails to pay the transfer tuition as required under IC 20-26-11 to the transferee school corporation in a timely manner.
(b) An advancement from the common school fund may not be construed to be an obligation of the school corporation within the meaning of the limitation against indebtedness under the Constitution of the State of Indiana.
As added by P.L.28-1992, SEC.13. Amended by P.L.36-1994, SEC.37; P.L.1-2005, SEC.155.



CHAPTER 6. REPEALED



CHAPTER 7. SCHOOL FUND LOAN PROCEDURE

IC 21-1-7-1
Loans from funds; interest rate
Sec. 1. The principal belonging to the common school funds, the congressional township school fund, or the permanent endowment fund of Indiana University, and all accretions to the principal of school funds of the state of Indiana, held in trust by the several counties of the state, shall be loaned at four percent (4%) per annum, and each county of the state of Indiana holding in trust any parts of said funds shall be chargeable by the state, with interest at the rate of four percent (4%) per annum on the total of such funds so held by it, on and after June 1, 1943. Provided, however, that on all loans bearing a higher rate of interest than four percent (4%) per annum made previous to June 1, 1943, the interest on said loans shall be four percent (4%) per annum.
(Formerly: Acts 1943, c.251, s.1; Acts 1945, c.85, s.1.) As amended by P.L.2-1988, SEC.656.



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. CERTAIN LOANS PROHIBITED

IC 21-1-10-1
Prohibition
Sec. 1. After March 6, 1953, no further loans shall be made of the principal of the common school funds held in trust by the several counties of the state. It shall be the duty of the auditor and treasurer of the several counties of the state to forward on January 1, 1954, and semiannually thereafter, all payments made and all interest collected on any loan made by any county from the common school fund, to the treasurer of the state, to be held by him under the provisions of IC 21-1-3. This section shall not apply to common school funds entrusted to the several counties prior to November 1, 1851.
(Formerly: Acts 1953, c.75, s.1.) As amended by P.L.2-1988, SEC.664.



CHAPTER 11. ADMINISTRATION OF VETERANS MEMORIAL SCHOOL CONSTRUCTION FUND

IC 21-1-11-1
Creation of fund; administration of act
Sec. 1. There is created a fund to be known as the veterans memorial school construction fund. The administrative control of the fund and the responsibility for carrying out and making effective the provisions of this chapter are vested in the Indiana state board of education established by IC 20-19-2-2. The superintendent of public instruction shall, from funds appropriated for administering this chapter, provide office space and employees to enable the state board of education to perform the duties required of it by this chapter. The state board of education shall have the power to make rules necessary for the proper administration of the fund and for carrying out the provisions of this chapter.
(Formerly: Acts 1955, c.312, s.1.) As amended by P.L.20-1984, SEC.174; P.L.1-2005, SEC.156.

IC 21-1-11-2
Advancements from state school tuition fund authorized; limitations
Sec. 2. (a) The state board of education is authorized, subject to the provisions of this chapter, to order and direct the auditor of state to divert and make an advancement periodically from the state school tuition fund for the construction, remodeling, or repair of school buildings to any school corporation or school organized and existing under and pursuant to any law of the state of Indiana for the operation of a public school which is a part of the common school system of the state. An advancement to any school or school corporation under section 3 of this chapter shall not be in excess of two hundred fifty thousand dollars ($250,000). However, this dollar limitation is waived if:
(1) the school corporation has an adjusted assessed valuation per pupil ADA of less than eight thousand four hundred dollars ($8,400);
(2) the school corporation's debt service tax rate would exceed one dollar ($1) for each one hundred dollars ($100) of assessed valuation without a waiver of the dollar limitation; and
(3) the school property tax control board recommends a waiver of the limitation.
(b) All advancements shall be made by the state board of education only as set forth in this chapter. In no instance shall an advancement be made for any purpose other than the construction, remodeling, or repairing of school buildings and classrooms and shall not be made for gymnasiums, auditoriums, or any athletic facilities.
(Formerly: Acts 1955, c.312, s.3; Acts 1974, P.L.102, SEC.1; Acts 1975, P.L.246, SEC.2.) As amended by P.L.20-1984, SEC.175;

P.L.6-1997, SEC.186.

IC 21-1-11-3
Nondisaster advancements to schools and school corporations; prerequisites
Sec. 3. The state board of education shall make nondisaster advancements to schools and school corporations under the provisions of this chapter only when the following conditions exist:
(a) The school buildings and classrooms of any school or school corporation are not adequate for the proper education of the pupils in that school or school corporation and the school or school corporation is unable to finance the construction, remodeling, or repair of the necessary classrooms under existing debt and tax limitations without undue financial hardship.
(b) The school corporation or school has issued its bonds for the purpose of constructing, remodeling, or repairing schools and school buildings in ninety percent (90%) of the maximum amount allowable under the constitution and laws of the state of Indiana.
(c) The school or school corporation does not have funds available for the construction, remodeling, or repair of school buildings and classrooms sufficient to meet the requirements for the proper education of the pupils therein.
(d) The school corporation or school shall have established and maintained a tax levy in the amount of at least sixteen and sixty-seven hundredths cents ($0.1667) on each one hundred dollars ($100) of taxable property within the school corporation for school building purposes continuously for three (3) years prior to the time when the school or school corporation shall make application to the state board of education for an advancement.
(Formerly: Acts 1955, c.312, s.4; Acts 1959, c.382, s.1; Acts 1974, P.L.102, SEC.2.) As amended by P.L.20-1984, SEC.176; P.L.6-1997, SEC.187.

IC 21-1-11-3.1
Disaster loans; limitations; repayment provision
Sec. 3.1. (a) The state board of education may make a disaster loan to a school corporation that has suffered loss by fire, flood, tornado, wind, or other disaster which makes all or part of the school building or buildings unfit for school purposes as defined in IC 20-26-7-29 through IC 20-26-7-34.
(b) A loan made under this section may not exceed three million dollars ($3,000,000). The school corporation shall repay the loan within twenty (20) years at an annual interest rate of one percent (1%) of the unpaid balance.
(c) The amounts repaid by school corporations under subsection (b) of this section shall be deposited in a special fund to be known as the "school disaster loan fund". The money remaining in the school

disaster loan fund at the end of a fiscal year does not revert to the state general fund. The state board of education may use the money in the school disaster loan fund only to make disaster loans to school corporations under this section.
(d) The provisions of sections 5, 6, and 7 of this chapter do not apply to loans made under this section.
(Formerly: Acts 1974, P.L.102, SEC.3; Acts 1975, P.L.247, SEC.1.) As amended by P.L.20-1984, SEC.177; P.L.1-2005, SEC.157.

IC 21-1-11-4
Petitions for advancement from school corporations
Sec. 4. Any school corporation desiring to obtain an advancement under this chapter shall submit to the state board of education a verified petition stating the existing condition concerning the need for money to be used for the purpose of constructing, remodeling, or repairing a school building in the school corporation, the amount of money needed, and such other information as may be requested by the state board of education.
(Formerly: Acts 1955, c.312, s.5.) As amended by P.L.20-1984, SEC.178.

IC 21-1-11-5
School building index; computation
Sec. 5. The state board of education shall compute and ascribe to such applicant school or school corporation a school building index, which shall be the ratio of the school building need, in terms of money, to the school corporation tax ability, in terms of money, both as defined in this section as follows:
(a) The school building need, in terms of money, of a school or school corporation shall be determined by adding to the average daily attendance of school children in grades one (1) through twelve (12) of such school or school corporation during the current school year in which application for an advancement is made, twice the average daily attendance increase of said school or school corporation for the preceding three (3) years. However, the state board of education shall have authority to make adjustments to reflect the effect of changes of boundary lines, loss of transfer pupils, or loss of resident pupils to private, parochial, or cooperative program schools within such three (3) year period. The sum so obtained shall then be divided by twenty-five (25) to determine the number of classrooms needed to house the estimated enrollment increase. From the quotient so obtained there shall be subtracted the number of classrooms which are owned, or under a lease-rental arrangement, or under construction in said school corporation and which were constructed for and normally used for classroom purposes, at the time of making application for an advancement. However, there shall not be subtracted classrooms in a building or buildings found to be inadequate for the proper education of pupils under standards and procedures prescribed by the Indiana

state board of education, or which have been condemned under the provisions of IC 20-26-7-29 through IC 20-26-7-34 and which are to be replaced by funds applied for. The remainder so obtained shall be multiplied by the amount of twenty thousand dollars ($20,000), and the product thereof shall be the school building need of such school or school corporation in the terms of money.
(b) The school corporation tax ability, in terms of money, shall be six and one-half percent (6 1/2%) of the adjusted value of taxable property within a school corporation as determined under IC 36-1-15 for state and county taxes immediately preceding the date of application, minus the principal amount of any outstanding general obligation bonds of such school or school corporation, and minus the principal amount of outstanding obligations of any corporation or holding company which has entered into a lease-rental agreement with the applicant school corporation, and minus the principal amount of outstanding civil township, town, or city school building bonds.
(c) If the school corporation tax ability of any school corporation as computed under subdivision (b) is less than one hundred dollars ($100), the school corporation tax ability shall be deemed to be and shall be considered for the purposes of this chapter as being in the amount of one hundred dollars ($100).
(Formerly: Acts 1955, c.312, s.6; Acts 1959, c.382, s.2; Acts 1975, P.L.248, SEC.1.) As amended by P.L.20-1984, SEC.179; P.L.6-1997, SEC.188; P.L.1-2005, SEC.158.

IC 21-1-11-6
School building index; priorities for advancement
Sec. 6. Schools and school corporations having the highest school building index shall be considered first for advancements, which advancements shall be made in descending order of need as shown by said index, and the state board of education, after having given due consideration to the relative order of the various applicant schools and school corporations with regard to the school building index, and to the matters and facts which it is required to consider under the provisions of this chapter, and the intent and purposes thereof, is authorized and directed to advance money from the state school tuition fund to the various school corporations of the state for the purpose of construction, remodeling, or repairing in such amounts as are authorized, and as found by the state board of education to be necessary to enable the schools or school corporations to provide for the classrooms and school buildings necessary and required to place the educational facilities of the several school corporations of the state on as nearly a uniform and relatively adequate basis as possible.
(Formerly: Acts 1955, c.312, s.7.) As amended by P.L.20-1984, SEC.180.
IC 21-1-11-7
Advancements not to be obligation of school corporation; additional conditions on advancements
Sec. 7. Such advancement out of the state school tuition fund shall not be an obligation of the school corporation within the meaning of the constitutional limitation against indebtedness. Nothing shall relieve the board of school trustees or township trustee of any obligation under the laws of this state to qualify such school corporation for state school tuition; such board of school trustees or township trustee shall continue to perform all the acts necessary to obtain such funds. Any school corporation receiving an advancement under the provisions of this chapter shall agree to have the total amount of the money advanced plus one percent (1%) of the outstanding balance thereof deducted from the semiannual distribution of state school tuition support for a period of not to exceed twenty (20) years or until all of the money so advanced, plus one percent (1%) thereof, has been so deducted. The state board of education shall reduce the amount of each semiannual distribution of state school tuition support to any school corporation which has received an advancement under the provisions of this chapter in an amount to be agreed upon by and between the state board of education and the school corporation which amount shall include one percent (1%) on the balance of such advancement. However, when any school corporation which has received an advancement or advancements for the purpose of replacing a building or buildings under the provisions of section 5(a) of this chapter and shall not abandon such building or buildings for classroom purposes upon completion of the classrooms for which the application for funds has been made, the state board of education shall thereupon have authority to amend the amount of such deductions, which may include all state school tuition support due and payable to such school corporation. Further, if an advancement has heretofore been made as provided for by this chapter, which advancement was to be repaid within a shorter period of time than twenty (20) years, it shall be lawful for the receiving school corporation and the Indiana state board of education to renegotiate the agreement for repayment, said renegotiation to provide a shorter or longer period of repayment by the receiving school corporation but for a period not to exceed twenty (20) years from the date of the original advancement.
(Formerly: Acts 1955, c.312, s.8; Acts 1959, c.382, s.3; Acts 1961, c.271, s.1.) As amended by P.L.20-1984, SEC.181.

IC 21-1-11-8
Debt service funded tax levy; transfer of money to general fund
Sec. 8. Any school corporation receiving an advancement of state tuition funds under the provisions of this chapter may annually levy a tax in the debt service fund sufficient to produce an amount equal to the amount deducted in the current year from the distribution of state school tuition fund for tuition purposes to pay principal and interest on any advancement from such fund under the provisions of

this chapter. The amount received from such tax shall be transferred from the debt service fund to the general fund.
(Formerly: Acts 1955, c.312, s.9; Acts 1967, c.321, s.1.) As amended by P.L.2-1988, SEC.665.

IC 21-1-11-9
Transfers from veterans memorial school construction fund to state school tuition fund
Sec. 9. (a) The auditor of state shall on December 31 and on June 30 of each year transfer from the veterans memorial school construction fund to the state school tuition fund the total amount of money advanced by the state board of education from the state school tuition fund to schools or school corporations under the provisions of this chapter.
(b) The state board of education shall not order advancements during any fiscal year from the state school tuition fund to school corporations in any sum greater than the balance remaining in the veterans memorial school construction fund at the end of the preceding fiscal year, plus all accruals and transfers to said fund.
(c) The auditor of state shall at the time of the semiannual distribution of the state school tuition fund transfer to the veterans memorial school construction fund an amount equal to the amount withheld from the distribution to school corporations who have received advancements under the provisions of this chapter.
(Formerly: Acts 1955, c.312, s.10.) As amended by P.L.20-1984, SEC.182.

IC 21-1-11-10
Plaque commemorating veterans to be provided by school corporation
Sec. 10. Each school corporation to which funds are advanced under this chapter shall provide a suitable plaque of a permanent nature commemorating the veterans who served in the armed forces of the United States. The plaque shall be in a form recommended by the state board of education.
(Formerly: Acts 1955, c.312, s.11.) As amended by P.L.20-1984, SEC.183.



CHAPTER 12. ADDITIONAL CONDITIONS ON THE ADMINISTRATION OF VETERANS MEMORIAL SCHOOL CONSTRUCTION FUND

IC 21-1-12-1
Additional conditions on advancements
Sec. 1. In addition to the provision of any other statute regarding qualifications of any school or school corporation for the advancement of funds from the veterans memorial school construction fund, and in addition to any duly constituted and adopted rule or rules of the Indiana state board of education as to such qualifications, no school or school corporation shall be entitled to an advancement of money from the veterans memorial school construction fund except when the following conditions exist or have been met:
(a) No advance shall be made from said fund to any joint school district organized or to any corporation within any such joint school district, when the advancement is to be used in connection with the enlargement or construction of a joint school.
(b) No advance shall be made to a school corporation whose average resident enrollment in grades one (1) through eight (8) is less than thirty (30) per grade in such proposed school building to be built. In all instances, no advance shall be made to a school corporation whose average resident enrollment in grades nine (9) through twelve (12) is less than two hundred seventy (270) in such proposed school building to be built.
(c) No school or school corporation shall be entitled to an advance from the veterans memorial school construction fund if such school or school corporation has used the maximum amount allowable under the constitution and the laws of the state of Indiana for the construction of school facilities and more than thirty-five percent (35%) of the total cost of such facilities has been for the purpose of building or enlarging a gymnasium, auditorium, or athletic facility.
(Formerly: Acts 1959, c.214, s.2.) As amended by P.L.20-1984, SEC.184.



CHAPTER 13. INTEREST FROM SCHOOL FUNDS

IC 21-1-13-1
Distribution
Sec. 1. All interest accrued or accruing on the sinking fund or any other fund held by this state for the benefit of the common schools of this state, on and after the first day of January, 1865, be and the same is hereby set apart for distribution as other revenues are distributed, for the support of the common schools of this state.
(Formerly: Acts 1865(ss), c.35, s.1.)



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. RECORDING SATISFACTION OF SCHOOL FUND MORTGAGES

IC 21-1-20-1
Recording satisfaction of mortgages
Sec. 1. Whereas, there are a large number of school fund mortgages, which appear unsatisfied of record in the recorder's office in the various counties of the state of Indiana, which, in fact, have been paid, the auditor of any county in the state of Indiana where such mortgaged lands are situated, when requested by the mortgagor or owner of the lands so mortgaged, shall make an examination of the ledgers or other records of his office, and compare such records with the receipts of moneys for school fund mortgages in the treasurer's office of such county, and if, upon such examination and comparison, and all facts known to him, or that come to his knowledge, he finds that such mortgage or mortgages appearing in the recorder's office of such county as unsatisfied of record, have, in fact, been paid, such auditor of such county where such mortgaged lands are situated shall make entry of satisfaction upon the margin of the record in the recorder's office, showing the same to have been paid, for which services the mortgagor or owner of such lands shall pay to the auditor a fee of twenty-five cents (25 cents), and also pay to the recorder his fee provided for releasing mortgages.
(Formerly: Acts 1901, c.234, s.1.)



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. LANDS: QUITCLAIM; LANDS SOLD FOR DELINQUENT TAXES

IC 21-1-27-1
Authorization to acquire tax deeds and accept quitclaim deeds
Sec. 1. Whenever any person shall have purchased and been granted a deed of conveyance to any lands sold for delinquent taxes by the county treasurer of any county, and when, at the time when such lands were sold, there was an unpaid school fund loan, secured by mortgage, on such lands, which was foreclosed by the county subsequent to such sale, and, by virtue of which foreclosure proceedings, the county acquired title to such lands, then and in that event the board of commissioners of the county in which such lands are situated is hereby authorized to pay to the person who holds the tax deed to such lands, any sum which may be agreed upon, not in excess of the amount which the purchaser paid for such lands at the tax sale, together with an amount equal to any taxes which the purchaser thereof shall have paid thereon, but not including any interest, on condition that the holder of the tax deed to such land shall execute to the board of commissioners of such county a quitclaim deed to such land. All expenditures herein authorized shall be paid out of the general fund of the county treasury without any appropriation being made therefor.
(Formerly: Acts 1935, c.254, s.1.)



CHAPTER 28. REPEALED



CHAPTER 29. REPEALED



CHAPTER 30. PRIMETIME PROGRAM

IC 21-1-30-0.5
"School corporation"
Sec. 0.5. As used in this chapter, "school corporation" includes a charter school.
As added by P.L.276-2003, SEC.21.



CHAPTER 31. SCHOOL TECHNOLOGY ADVANCEMENT ACCOUNT

IC 21-1-31-1
"Advancement account"
Sec. 1. As used in this chapter, "advancement account" refers to the school technology advancement account established by section 4 of this chapter.
As added by P.L.1-2005, SEC.35.

IC 21-1-31-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the Indiana state board of education established by IC 20-19-2-2.
As added by P.L.1-2005, SEC.35.

IC 21-1-31-3
"School corporation"
Sec. 3. As used in this chapter, "school corporation" means a corporation authorized by law to establish public schools and levy taxes.
As added by P.L.1-2005, SEC.35.

IC 21-1-31-4
School technology advancement account; establishment; appropriations      Sec. 4. (a) The school technology advancement account is established within the common school fund. On July 1 of each year, there is appropriated to the account:
(1) five million dollars ($5,000,000); minus
(2) the amount of money in the account on June 30 of the same year.
(b) Advancements of money from the advancement account may be made to a school corporation to:
(1) purchase computer hardware and software used primarily for student instruction; and
(2) develop and implement innovative technology projects.
(c) Money must be advanced under this section in accordance with IC 21-1-5-5, IC 21-1-5-7, and IC 21-1-5-8.
As added by P.L.1-2005, SEC.35.

IC 21-1-31-5
Rules
Sec. 5. The board shall adopt rules under IC 4-22-2 concerning:
(1) the criteria and priorities for awarding grants and advancements under this chapter;
(2) the terms and conditions of advancements made under this chapter; and
(3) any additional matters necessary for the implementation of this chapter. As added by P.L.1-2005, SEC.35.



CHAPTER 32. CHARTER SCHOOL ADVANCEMENT ACCOUNT

IC 21-1-32-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the Indiana state board of education established by IC 20-19-2-2.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-2
"Charter school"
Sec. 2. As used in this chapter, "charter school" refers to a school established under IC 20-24.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-3
"Department"
Sec. 3. As used in this chapter, "department" refers to the department of education established by IC 20-19-3-1.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-4
"Operational costs"
Sec. 4. As used in this chapter, "operational costs" means costs other than construction costs incurred by:
(1) a charter school other than a conversion charter school during the second six (6) months of the calendar year in which the charter school begins its initial operation; or
(2) a charter school, including a conversion charter school, during the second six (6) months of a calendar year in which the charter school's most recent enrollment reported under IC 20-24-7-2(a) divided by the charter school's previous year's ADM is at least one and fifteen-hundredths (1.15).
As added by P.L.1-2005, SEC.36.

IC 21-1-32-5
Account established
Sec. 5. The charter school advancement account is established within the common school fund.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-6
Duty of board
Sec. 6. The board shall advance money to charter schools from the charter school advancement account to be used for operational costs.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-7
Amount of advance
Sec. 7. (a) The amount of an advance under section 6 of this

chapter for operational costs described in section 4(1) of this chapter may not exceed the amount determined under STEP THREE of the following formula:
STEP ONE: Determine the product of:
(A) the charter school's enrollment reported under IC 20-24-7-2(a); multiplied by
(B) the target revenue per ADM determined under IC 21-3-1.7-6.7(d) or IC 21-3-1.7-6.7(e) for the charter school.
STEP TWO: Determine the quotient of:
(A) the STEP ONE amount; divided by
(B) two (2).
STEP THREE: Determine the product of:
(A) the STEP TWO amount; multiplied by
(B) one and fifteen-hundredths (1.15).
(b) The amount of an advance under section 6 of this chapter for operational costs described in section 4(2) of this chapter may not exceed the amount determined under STEP FOUR of the following formula:
STEP ONE: Determine the quotient of:
(A) the target revenue per ADM determined under IC 21-3-1.7-6.7(d) or IC 21-3-1.7-6.7(e) for the charter school; divided by
(B) two (2).
STEP TWO: Determine the difference between:
(A) the charter school's current ADM; minus
(B) the charter school's ADM of the previous year.
STEP THREE: Determine the product of:
(A) the STEP ONE amount; multiplied by
(B) the STEP TWO amount.
STEP FOUR: Determine the product of:
(A) the STEP THREE amount; multiplied by
(B) one and fifteen-hundredths (1.15).
As added by P.L.1-2005, SEC.36.

IC 21-1-32-8
Terms of advance; prepayment
Sec. 8. (a) Money advanced to a charter school under this chapter may be advanced for a period not to exceed twenty (20) years. A charter school to which money is advanced under this chapter must pay interest on the advance at the rate determined under section 9 of this chapter. The board shall provide that the advances are prepayable by the charter school or by the general assembly at any time.
(b) This subsection applies if the general assembly prepays an advance under this chapter. A prepayment under this subsection must be deducted from the amount appropriated for distributions under IC 21-3-1.7.
(c) The board, after consulting with the department and upon approval of the budget agency, shall establish the terms of an

advance before the date on which the advance is made. The terms must include a provision allowing the state to withhold funds due to a charter school to which an advance is made until the advance, including interest accrued on the advance, is paid.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-9
Interest rate
Sec. 9. The state board of finance shall establish periodically the rate of interest payable on advances under this chapter. An interest rate established under this section may not:
(1) be less than one percent (1%); or
(2) exceed four percent (4%).
As added by P.L.1-2005, SEC.36.

IC 21-1-32-10
Withholding funds
Sec. 10. (a) To ensure timely payment of an advance under this chapter according to the terms of the advance, the state may withhold from funds due to the charter school to which the advance is made an amount necessary to pay the advance and the interest on the advance.
(b) If the state withholds funds under subsection (a), the state first shall withhold funds from the distribution of state tuition support to the charter school to which the advance is made. If the tuition support distribution is unavailable or inadequate, the state may withhold funds from any other distribution of state funds to the charter school.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-11
Application for advance
Sec. 11. A charter school that desires to obtain an advance under this chapter must submit an application to the board on a form prescribed by the board after the board consults with the department and the budget agency to determine the amount of the advance, as required by section 8(c) of this chapter.
As added by P.L.1-2005, SEC.36.

IC 21-1-32-12
Constitutional limitation on or prohibition against indebtedness by state
Sec. 12. (a) An advance under this chapter to a charter school is not an obligation of the charter school within the meaning of a constitutional limitation on or prohibition against indebtedness. This chapter does not relieve the organizer of the charter school of the duty to qualify the charter school for state tuition support.
(b) An agreement with the board to collect and pay over amounts deducted from state tuition support for the benefit of another party is not a debt of the state within the meaning of a constitutional limitation on or prohibition against state indebtedness. As added by P.L.1-2005, SEC.36.

IC 21-1-32-13
Priority of advances
Sec. 13. Priority of advances for operational costs must be on a basis determined by the board after consulting with the department and the budget agency.
As added by P.L.1-2005, SEC.36.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED



CHAPTER 3. REPEALED



CHAPTER 3.1. TOWNSHIP SCHOOL BUILDING

IC 21-2-3.1-1
Application of chapter
Sec. 1. This chapter applies if a township board finds, at an annual or special meeting of the board, that:
(1) it is necessary to provide for the construction of a school building; and
(2) the cost of the building, or the proportional cost if it is a joint graded high school building, will be in excess of the sum available from an annual levy.
As added by Acts 1980, P.L.8, SEC.119. Amended by P.L.8-1987, SEC.57.

IC 21-2-3.1-2
Township warrants or bonds to pay for building or costs; creation of debt
Sec. 2. (a) The board may authorize the trustee to issue township warrants or bonds to pay for the building or the proportional cost of it. The warrants or bonds:
(1) may run for a period not exceeding fifteen (15) years;
(2) may bear interest at any rate; and
(3) shall be sold for not less than par.
The township trustee, before issuing the warrants or bonds, shall advertise in newspapers that bonds are to be sold in at least one (1) issue a week for three (3) weeks, in accordance with IC 5-3-1. The notice must set forth the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and hour of selling. The township board shall attend the sale of bonds and must concur in the sale before the bonds are sold. The board shall annually levy sufficient taxes each year to pay at least one-fifteenth (1/15) of the warrants or bonds, including interest, and the trustee shall apply the annual tax to the payment of the warrants or bonds each year.
(b) A debt of the township may not be created except by the township board in the manner specified in this section. Payment of a debt from the public funds of the township not so authorized is recoverable upon the bond of the trustee in a suit that the board shall institute and prosecute, in the name of the state, for the use of the township. The board may appropriate and the township trustee shall pay, out of the township funds, a reasonable sum for attorney's fees for this purpose. If the board, on the written demand of any taxpayer, fails for thirty (30) days to bring suit, then that or any other taxpayer may bring the suit, in the name of the state, for the use of the township.
As added by Acts 1980, P.L.8, SEC.119. Amended by P.L.8-1987, SEC.58.

IC 21-2-3.1-3
Bidding and contract requirements      Sec. 3. (a) If a trustee finds it necessary to erect a new schoolhouse, he shall procure suitable specifications for it to be used by the bidders in bidding and in the construction of the building. If he desires to purchase school furniture, fixtures, maps, charts, or other school supplies, except fuel and literary periodicals, in amounts that may be authorized by the township board in any year, he shall make an estimate of the kinds and amounts, itemized particularly, to be used by bidders. If it is necessary to make repairs to the schoolhouses, other than current or incidental repairs, he shall likewise make an itemized statement of the nature and character of the work to be made for the use of bidders.
(b) All contracts shall be let after notice is given by publication in accordance with IC 5-3-1.
(c) The township board shall attend the letting. At the letting, all the work or supplies in any one (1) class shall be included and let in a single contract. All bids must be in writing and opened and read publicly at the time and place fixed in the notice. The trustee may take time to examine and satisfy himself as to which is the lowest and best bid, conferring with the township board. The board may reject any bids. The trustee shall endorse either acceptance or rejection on the bids and preserve them.
(d) If a bid is accepted, a proper contract shall then be reduced to writing for the building, repairs, or supplies and signed by the successful bidder and the trustee. The trustee shall require the bidder to give bond with security to the trustee's approval for the faithful execution of the contract.
As added by Acts 1980, P.L.8, SEC.119. Amended by Acts 1980, P.L.78, SEC.9; P.L.8-1987, SEC.59.

IC 21-2-3.1-4
Void contracts
Sec. 4. All contracts made in violation of this chapter are void.
As added by Acts 1980, P.L.8, SEC.119.



CHAPTER 3.2. PETITION FOR ALTERATION, CONSTRUCTION, OR ADDITION OF TOWNSHIP SCHOOL BUILDING

IC 21-2-3.2-1
Application of chapter
Sec. 1. This chapter applies to a township in which there is not a city or town that operates public schools within the city or town.
As added by Acts 1980, P.L.8, SEC.121.

IC 21-2-3.2-2
Petition for alteration, construction, or addition to a building
Sec. 2. If:
(1) a petition signed by at least one hundred (100) freeholders of the township is filed with the township trustee asking for the alteration or construction of a building or for an addition to a building to be used for teaching the children of the township the arts of agriculture, domestic science, or physical culture; and
(2) the building or addition to buildings may be used by the citizens of the township for school and community entertainment and for other public purposes;
then the township trustee, with the consent of the township board, may grant the petition and shall alter or construct a building or an addition to a building, as will best meet the needs of the citizens of the township.
As added by Acts 1980, P.L.8, SEC.121. Amended by P.L.8-1987, SEC.60.

IC 21-2-3.2-3
Approval of department of local government finance; hearing
Sec. 3. Before altering or constructing the building or addition, the proposed action must be submitted for approval to the department of local government finance. The department of local government finance shall set the proposal for hearing and have ten (10) days' notice of the hearing given to the taxpayers of the taxing district by:
(1) one (1) publication in each of two (2) newspapers of opposite political parties published in the taxing district;
(2) one (1) publication if only one (1) newspaper is published;
(3) publication in two (2) newspapers representing the two (2) leading political parties published in the county and having a general circulation in the taxing district if no newspaper is published in the district; or
(4) publication in one (1) newspaper if only one (1) paper is published in the county.
The department of local government finance shall conduct the hearing in the taxing district. After the hearing upon the proposal, the department of local government finance shall certify its approval or disapproval to the auditor of the county and to the township trustee.
As added by Acts 1980, P.L.8, SEC.121. Amended by P.L.90-2002, SEC.419.
IC 21-2-3.2-4
Bonds; issuance and sale; maturity date
Sec. 4. Upon approval by the department of local government finance, the township trustee may, with the consent of the township board, issue and sell the bonds of the civil township in an amount sufficient to pay for the alteration, construction, or addition described in section 2 of this chapter. The trustee may levy a tax on the taxable property of the township in an amount sufficient to discharge the bonds issued and sold. The bonds may not bear a maturity date more than twenty (20) years from the date of issue.
As added by Acts 1980, P.L.8, SEC.121. Amended by P.L.8-1987, SEC.61; P.L.90-2002, SEC.420.

IC 21-2-3.2-5
Cooperation with school township or district
Sec. 5. In carrying out this section, the township trustee may join with the school township or district in the alteration, construction, or addition, contracting together and joining in the employment of an engineer or architect.
As added by Acts 1980, P.L.8, SEC.121.



CHAPTER 4. DEBT SERVICE FUND

IC 21-2-4-1
Definitions
Sec. 1. (a) As used in this chapter, "school corporation" shall mean and refer to any local public school corporation established by and under the laws of the state of Indiana. The term shall include but not be limited to any school city, school town, school township, consolidated school corporation, metropolitan school district, county school corporation, community school corporation, or united school corporation.
(b) As used in this chapter, "governing body" shall mean and refer to any board of school commissioners, any metropolitan board of education, any board of school trustees, any township trustee and township board of any school township, or any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
(Formerly: Acts 1967, c.320, s.1.) As amended by P.L.8-1987, SEC.62.



CHAPTER 5. PETTY CASH FUND

IC 21-2-5-1
Definitions
Sec. 1. As used in this chapter:
(a) "Governing body" shall be any township trustee and the township board of any school township, any board of school commissioners, any metropolitan board of education, any board of trustees, or any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
(b) "School corporation" shall be any local public school corporation established by and under the laws of the state of Indiana. The term shall include, but not be limited to, any school city, school town, school township, consolidated school corporation, metropolitan school district, township school corporation, county school corporation, community school corporation, or united school corporation.
(c) "Fund" shall be a petty cash fund.
(d) "Custodian" shall be a person appointed by the governing body responsible for the maintenance and administration of the petty cash fund.
(Formerly: Acts 1965, c.38, s.1.) As amended by P.L.8-1987, SEC.63.

IC 21-2-5-2
Establishment; appropriation
Sec. 2. The governing body of each and every school corporation is authorized in its discretion to establish and maintain a petty cash fund for the purpose of paying small or emergency expenses of an administrative or operating nature. If a fund is established, the governing body shall make an appropriation for such fund in an amount not to exceed five hundred dollars ($500). Such fund shall be established by warrants drawn on the special school fund of the school corporation, from time to time, payable to a custodian appointed by such school corporation.
(Formerly: Acts 1965, c.38, s.2.)

IC 21-2-5-3
Duties of custodian of fund
Sec. 3. The custodian shall convert such warrants to cash and shall be responsible for the administration of the fund. At the end of each month, the custodian shall file with the governing body a report showing the balance of the fund at the beginning of the month, the amount of all warrants drawn and expenditures from the fund during the month and the balance on hand in the fund at the end of the month. For each expenditure from the fund, the custodian shall obtain a receipt or voucher which shall be filed with his monthly report.
(Formerly: Acts 1965, c.38, s.3.)
IC 21-2-5-4
Change of custodian; return of balance to special school fund
Sec. 4. In the event the fund is no longer needed, or a change is made in custodian, the balance of the fund shall be returned to the special school fund and a report shall be made to the governing body containing the information and supporting receipts or vouchers as required under section 3 of this chapter.
(Formerly: Acts 1965, c.38, s.4.) As amended by P.L.2-1988, SEC.670.



CHAPTER 5.5. REPAIR AND REPLACEMENT FUND

IC 21-2-5.5-1
Authority to establish fund
Sec. 1. The governing body of each school corporation in the state may establish a repair and replacement fund in accord with this chapter.
As added by Acts 1978, P.L.120, SEC.1.

IC 21-2-5.5-2
Use of fund; appropriation; investment of balance
Sec. 2. The repair and replacement fund shall be used solely for the repair of buildings and the repair and replacement of building fixtures that are owned or leased by the school corporation and that are of a type constituting loss capable of being covered by casualty insurance. Expenditures from this fund shall be made only after appropriation in the school corporation annual budget or by an additional appropriation under IC 6-1.1-18-5. The fund may extend for a specified number of years, not to exceed five (5), and for a specified annual amount permitted to be expended during each year. The unexpended balance in the fund at the close of a calendar year carries forward in the fund to the next calendar year. The amount to be expended is composed of any balance in the fund at the beginning of the year and any transfers into the fund from the capital projects fund or the general fund made without appropriation. Any balance in the repair and replacement fund from time to time may be invested in the manner provided for investment of general fund moneys and the net proceeds from the investment become a part of the repair and replacement fund.
As added by Acts 1978, P.L.120, SEC.1. Amended by P.L.41-1993, SEC.41.

IC 21-2-5.5-3
Procedure for establishment of fund
Sec. 3. The procedure for establishing a repair and replacement fund is the same as the procedure to be used in making an additional appropriation under IC 6-1.1-18-5. The resolution of the governing body must be in the form prescribed by the department of local government finance and must contain at least the following:
(1) The annual amount permitted to be expended from the fund each year.
(2) The duration of the fund, which may not exceed five (5) years.
(3) That the sources for the fund for each year shall be from either the general fund or the capital projects fund, or both.
As added by Acts 1978, P.L.120, SEC.1. Amended by P.L.1-1991, SEC.138; P.L.41-1993, SEC.42; P.L.90-2002, SEC.422.

IC 21-2-5.5-4 Reduction or rescission of fund
Sec. 4. (a) The repair and replacement fund may be reduced or rescinded before its expiration by resolution of the governing body of the school corporation.
(b) Not later than August 1 of any year, ten (10) or more taxpayers in the taxing district may file with the county auditor of the county in which the taxing district is located a petition for reduction or rescission of the fund. The petition must set forth the taxpayers' objections to the fund. The petition shall be certified to the department of local government finance.
(c) Upon receipt of a petition under subsection (b), the department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition. The hearing must be held in the county in which the taxing district is located. Notice of the hearing shall be given to the executive officer of the taxing unit and to the first ten (10) taxpayers whose names appear on the petition. The notice must be in the form of a letter signed by the commissioner or deputy commissioner of the department of local government finance, sent by mail with full prepaid postage to the executive officer and the taxpayers at their usual places of residence at least five (5) days before the date fixed for the hearing.
(d) After the hearing under subsection (c), the department of local government finance shall approve, disapprove, or modify the request for reduction or rescission of the fund and shall certify that decision to the county auditor of the county in which the taxing district is located.
(e) If the repair and replacement fund is rescinded under this section, any balance remaining shall be transferred to the school corporation's capital projects fund under IC 21-2-15.
As added by Acts 1978, P.L.120, SEC.1. Amended by P.L.41-1993, SEC.43; P.L.90-2002, SEC.423.

IC 21-2-5.5-5
Additional levy increases
Sec. 5. Notwithstanding any of the provisions of this chapter, no additional levy increases are authorized by this chapter.
As added by Acts 1978, P.L.120, SEC.1.



CHAPTER 5.6. SELF-INSURANCE FUND

IC 21-2-5.6-1
Establishment of fund
Sec. 1. The governing body of each school corporation:
(1) may establish a self-insurance fund in accord with this chapter for the purposes described in:
(A) section 2(1) through 2(3) of this chapter; and
(B) section 2(4) of this chapter as section 2(4) of this chapter applies to governing body or school employee coverages other than coverage for health care services (as defined in IC 27-8-11-1); and
(2) shall, if the governing body elects to provide a self-insurance program to cover health care services (as defined in IC 27-8-11-1), establish a self-insurance fund under this chapter for the purposes described in section 2(4) of this chapter as section 2(4) of this chapter applies to health care services (as defined in IC 27-8-11-1).
As added by Acts 1980, P.L.144, SEC.2. Amended by P.L.232-1999, SEC.3.

IC 21-2-5.6-2
Use of fund; purposes
Sec. 2. The self-insurance fund may be used to provide monies for the following purposes:
(1) the payment of any judgment rendered against the school corporation, or rendered against any officer or employee of the school corporation for which the school corporation is liable under IC 34-13-2, IC 34-13-3, or IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal);
(2) the payment of any claim or settlement for which the school corporation is liable pursuant to IC 34-13-2, IC 34-13-3, or IC 34-13-4 (or IC 34-4-16.5, IC 34-4-16.6, or IC 34-4-16.7 before their repeal);
(3) the payment of any premium, management fee, claim, or settlement for which the school corporation is liable pursuant to any federal or state statute including but not limited to payments pursuant to IC 22-3 and IC 22-4; or
(4) the payment of any settlement or claim for which insurance coverage is permitted under IC 20-26-5-4(15).
As added by Acts 1980, P.L.144, SEC.2. Amended by P.L.205-1983, SEC.2; P.L.1-1998, SEC.126; P.L.1-2005, SEC.160.

IC 21-2-5.6-3
Sources of fund
Sec. 3. This section applies to self-insurance funds permitted to be established under section 1(1) of this chapter and self-insurance funds required to be established under section 1(2) of this chapter. Subject to the approval of the commissioner of the department of

insurance, the governing body of the school corporation is authorized to:
(1) transfer to the self-insurance fund an amount of money in:
(A) the general fund budget; and
(B) the general fund tax levy and rate;
(2) transfer monies from the general fund to the self-insurance fund;
(3) appropriate monies from the general fund for the self-insurance fund; or
(4) transfer money from the capital projects fund to the self-insurance fund, to the extent that money in the capital projects fund may be used for property or casualty insurance.
As added by Acts 1980, P.L.144, SEC.2. Amended by P.L.232-1999, SEC.4; P.L.246-2005, SEC.185.

IC 21-2-5.6-4
Fiscal year balance; carryover
Sec. 4. Any balance remaining in the self-insurance fund at the end of any fiscal year shall carry over in the fund for the following year, and shall not revert to the general fund.
As added by Acts 1980, P.L.144, SEC.2.



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. TRANSFER OF GIFTS OR BEQUESTS TO CUMULATIVE BUILDING FUND

IC 21-2-9-1
Transfer of unconditional gifts or bequests to cumulative building or sinking fund
Sec. 1. (a) In all cases where a school township of the state of Indiana has acquired or may acquire any personal property or money by gift, devise, or bequest, and when in respect to any such gift, devise, or bequest, the donor or testator, at the time of making same, has not or did not attach any conditions or directions concerning the way or manner in which the gift, devise, or bequest may or shall be used or expended for the benefit of the public schools of any such school township, upon petition signed by not less than fifty (50) or more resident freeholders of such school township, being filed on or before August 1 with the trustee of such school township, requesting the township board to appropriate and transfer all of such gift, devise, or bequest to a cumulative building or sinking fund to be used for the erection of a new school building or buildings, the trustee shall give notice to the taxpayers of such school township, by publication, that on the same day and date on which such township board will meet for the purpose of establishing the tax levy for the ensuing year, all persons interested in the proposed petition may appear and be heard.
(b) If the township board, after such hearing, shall grant the petition, then such township board shall appropriate and transfer all the money of such gift, devise, or bequest to a cumulative building or sinking fund for the erection of a new school building or buildings.
(c) If any such gift, devise, or bequest shall consist of stock, bonds, or other personal property, such trustee, with the consent and approval of the township board, is hereby authorized to sell such stocks, bonds, or other personal property for not less than the market value thereof on the day on which the same is sold.
(Formerly: Acts 1947, c.87, s.1.) As amended by P.L.8-1987, SEC.65.



CHAPTER 10. RETURN OF MONEY TO TOWNSHIP FUND WHEN PROJECT ABANDONED

IC 21-2-10-1
Return of money to township funds upon abandonment of project
Sec. 1. Whenever any township of the state of Indiana shall have collected any special school fund for the special or specific purpose of erecting or constructing a school building, and it shall have been decided by the township trustee of such township to abandon the proposed work of erecting or constructing such school building, it shall be the duty of the township trustee of such township to transfer such special school fund collected for such special or specific purpose to the township fund of such township, upon the order of the township board to make such transfer of such special school fund, and it shall be lawful thereafter to use such funds for any purpose for which the township funds of such township may be used.
(Formerly: Acts 1907, c.200, s.1.) As amended by P.L.8-1987, SEC.66.



CHAPTER 11. GENERAL SCHOOL FUND

IC 21-2-11-1
Definitions
Sec. 1. As used in this chapter:
"School corporation" shall mean and refer to any local public school corporation established by and under the laws of the state of Indiana. The term shall include but not be limited to any school city, school town, school township, consolidated school corporation, metropolitan school district, county school corporation, community school corporation, or united school corporation.
"Governing body" shall mean and refer to any board of school commissioners, any metropolitan board of education, any board of school trustees, any township trustee and township board of any school township, or any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
(Formerly: Acts 1967, c.328, s.1.) As amended by P.L.8-1987, SEC.67.



CHAPTER 11.5. SCHOOL TRANSPORTATION FUND

IC 21-2-11.5-1
Definitions
Sec. 1. As used in this chapter:
"School corporation" means any public school corporation established by and under the laws of the state. The term includes but is not necessarily limited to any school city, school township, consolidated school corporation, metropolitan school district, township school corporation, county school corporation, united school corporation, or community school corporation.
"Governing body" means any township trustee and the township board of a school township, any board of school commissioners, any metropolitan board of education, any board of trustees, or any other board or commission charged by law with the responsibility of administering the affairs of a school corporation.
As added by Acts 1979, P.L.208, SEC.4. Amended by P.L.8-1987, SEC.68.



CHAPTER 11.6. REFERENDUM TAX LEVY FUND

IC 21-2-11.6-1
"School corporation"
Sec. 1. As used in this chapter, "school corporation" has the meaning set forth in IC 21-2-11-1.
As added by P.L.85-2002, SEC.3.

IC 21-2-11.6-2
"Governing body"
Sec. 2. As used in this chapter, "governing body" has the meaning set forth in IC 21-2-11-1.
As added by P.L.85-2002, SEC.3.

IC 21-2-11.6-3
Establishment and management of referendum tax levy fund
Sec. 3. (a) The governing body of each school corporation for which a referendum tax levy is approved under IC 6-1.1-19-4.5(c) shall establish a referendum tax levy fund.
(b) A school corporation may impose a referendum tax levy in the amount allowed under IC 6-1.1-19-4.5(c) for the school corporation.
(c) Property tax collections from a school corporation's referendum tax levy shall be deposited in the referendum tax levy fund. Money in the fund may be used for any lawful school expenses.
As added by P.L.85-2002, SEC.3.

IC 21-2-11.6-4
Referendum levies added to base tax levy before 2002
Effective 7-1-2006.



CHAPTER 12. SUPPLEMENTARY SCHOOL FINANCING

IC 21-2-12-1
Short title
Sec. 1. This chapter shall be known and may be cited as the Supplemental School Corporation Financing Act.
(Formerly: Acts 1963(ss), c.38, s.1.) As amended by P.L.2-1988, SEC.674.



CHAPTER 13. SUPPLEMENTARY SCHOOL TAX ASSISTANCE

IC 21-2-13-1
Short title
Sec. 1. This chapter shall be known and may be cited as the Supplementary School Tax Assistance Act.
(Formerly: Acts 1965, c.389, s.1.) As amended by P.L.2-1988, SEC.676.

IC 21-2-13-2
Declaration of policy
Sec. 2. It is hereby declared to be the policy of this chapter:
(a) that in certain areas in this state there exists a condition created by the large concentration of taxable property in a single township away from outlying areas which has created administrative and financial problems in the maintenance and operation of school systems in such areas, resulting in maladjustment of taxable wealth in such areas for the levying of taxes for the operation of the schools;
(b) that improvement in the administrative and financial structures of the school corporations existing on March 12, 1965, in such outlying areas is essential for the establishment and maintenance of a general uniform and efficient system of public schools to provide a more equalized educational opportunity for public school pupils, the achievement of greater equity in school tax rates among the inhabitants of the various school corporations existing on March 12, 1965, in such areas, and the provision for more use of the public funds expended for the support of the public school systems;
(c) that statutes existing on March 12, 1965, with respect to the granting of financial assistance on a countywide school basis, allowing a more favorable use of the taxable wealth of the county for the support of the various school districts within or attached to the county, are inadequate to effectuate the need for this improvement in those areas described in this chapter; and
(d) that modification in the statutory provisions existing on March 12, 1965, pertaining to the levying of tax rates for school purposes for such areas as qualify within the definitions in this chapter is essential to carry out the purposes of IC 20-23-4, and the tax levied under this chapter shall be deemed a county tax within the meaning of IC 20-23-4, and to that end it is the intent of this general assembly, by this chapter, to make provision for a more satisfactory use of the taxable wealth of counties that qualify under this chapter for the promotion, betterment, and improvement of their educational systems.
(Formerly: Acts 1965, c.389, s.2; Acts 1967, c.190, s.1.) As amended by P.L.2-1988, SEC.677; P.L.1-2005, SEC.164.

IC 21-2-13-3 Definitions
Sec. 3. The following terms wherever used and referred to in this chapter shall have the following meanings unless otherwise indicated by the context:
(a) The term "average daily membership (ADM)" has the same meaning as defined in IC 21-3-1.6-1.1(d).
(b) "County" means a county having a population of more than forty-six thousand one hundred eight (46,108) but less than forty-six thousand two hundred fifty (46,250) and any area attached thereto for school purposes.
(c) "County auditor" means the auditor of the county.
(d) "School corporation" means any school corporation of the state of Indiana which has under its jurisdiction any territory located in the county or assigned to the county for school purposes.
(e) "County supplemental school financing tax" means the tax to be levied by the board of county commissioners under this chapter for all areas assigned to the county for school purposes.
(f) "County school distribution fund" means the county fund into which the receipts from the county supplemental financing tax shall be credited and from which distribution to the school corporation shall be charged.
(g) "Assessed valuation" of any school corporation means the net assessed value of its real and taxable personal property adjusted by a percentage factor. This factor shall be computed by the department of local government finance on a township-wide basis for each township in the county and areas assigned thereto for school purposes in the same manner that the department of local government finance computes a factor for the various counties of the state under IC 6-1.1-34. In determining the assessed valuation of any school corporation, the factor for any township shall be applied to the assessed valuation of the real and taxable personal property of each school corporation lying within such township and school areas attached thereto.
(h) "School year" means school year as defined in IC 20-18-2-17.
(i) The "entitlement" of a school corporation is that portion of the county school distribution fund to which any school corporation is entitled for any calendar year and on the basis of which the county supplemental school financing tax is set under the provisions of this chapter.
(j) "Receiving school corporation" means any school corporation receiving an entitlement under this chapter which exceeds the amount of the tax, provided for in section 5 of this chapter, collected on the assessed valuation of such school corporation.
(k) "Paying school corporation" means any school corporation in which the tax provided for in section 5 of this chapter, collected on the assessed valuation of such school corporation, exceeds the amount of the entitlement payable to such school corporation under this chapter.
(l) "Total school tax rate" means the sum of the tax rates levied for all school purposes. (Formerly: Acts 1965, c.389, s.3; Acts 1967, c.190, s.2.) As amended by Acts 1980, P.L.156, SEC.1; Acts 1982, P.L.1, SEC.51; P.L.12-1992, SEC.118; P.L.2-1995, SEC.79; P.L.50-1996, SEC.14; P.L.90-2002, SEC.430; P.L.1-2005, SEC.165.

IC 21-2-13-4
County school distribution fund created
Sec. 4. In all counties as defined in this chapter there shall be and is created hereby a fund to be known as the county school distribution fund from which there shall be appropriated to the several school corporations in any such county or any school area attached thereto for school purposes, in the manner provided in this chapter, sufficient amounts of money to achieve the purposes of this chapter.
(Formerly: Acts 1965, c.389, s.4; Acts 1967, c.190, s.3.) As amended by P.L.2-1988, SEC.678.

IC 21-2-13-5
County supplemental school financing tax; levy, collection, and distribution
Sec. 5. (a) The board of county commissioners of any such county of this state referred to in section 3 of this chapter shall levy a tax at a rate which shall be sufficient to annually provide adequate funds to carry out the purposes of this chapter, which tax levy and rate shall be known as the county supplemental school financing tax. The various officials and employees of any such county and the school corporations therein charged with the duty of levying, collecting, and receiving other property tax funds for county and/or school purposes are hereby authorized and directed to take the appropriate and respective steps as otherwise required by law for the levying, collecting, and receiving of taxes in order that the said county supplemental school financing tax shall be levied, collected, and received. The receipts from the county supplemental school financing tax shall be credited into the county school distribution fund and paid from this fund by the auditor to the various school corporations of the county and areas attached thereto for school purposes in accordance with the terms and conditions of this chapter.
(b) Whenever the area of a school corporation of any such county shall extend into an adjoining county, the tax rate fixed by such board of county commissioners, aforesaid, shall control for the levying and assessment of such tax in the area so extending into such adjoining county. In such case, the board of county commissioners of such adjoining county and the county officials thereof shall take all appropriate and necessary action as otherwise required by law for the levying, collecting, and receiving of such taxes, and the payment thereof, into such school distribution fund, aforesaid, for distribution of same under the provisions of this chapter.
(c) On or before July 10 of each year the state superintendent of public instruction shall deliver to any such county auditor a certified statement of the number of pupils in average daily attendance in

grades 1 through 12 residing in each school corporation in any such county or areas attached thereto for school purposes for the immediately preceding school year. Upon the receipt of such information, the county auditor shall compute the amount to be distributed to each of said school corporations from the receipts of the tax levy provided, based upon the formula set forth in this chapter.
(d) The county auditor shall annually issue a warrant to the county treasurer ordering the payment to the respective school corporations of any such county of the various amounts in the county school distribution fund at each semiannual tax settlement period during the year in which the said tax shall have been collected.
(e) The various school corporations in any such county including areas attached thereto for school purposes and the proper officials and employees thereof shall receive the receipts so distributed by the county treasurer in the same manner as other tax receipts are received, and such receipts shall be available to such school corporations for any purpose or purposes for which school expenditures are authorized by law. The purpose or purposes for which such receipts shall be used shall rest within the discretion of the administrative officer or governing board of each such school corporation. The budgets of the various school corporations shall, however, reflect the anticipated receipts from said tax and appropriations shall be made from such receipts as other appropriations are made.
(f) The first of any such county tax rate shall be levied in the year 1965 to be collected in the year 1966 and in each year thereafter in accordance with the various provisions of this chapter. The tax levy authorized in this chapter to be made shall be subject to all laws relative to review by the county tax adjustment board and the department of local government finance.
(Formerly: Acts 1965, c.389, s.5; Acts 1967, c.190, s.4.) As amended by P.L.2-1988, SEC.679; P.L.90-2002, SEC.431.

IC 21-2-13-6
School corporation levy required
Sec. 6. Each school corporation in any county or areas attached thereto for school purposes, coming within the provisions of this chapter, to qualify to receive any of the receipts of any such tax levy, shall be required to levy against the assessed valuation of such school corporation taxing unit a total school tax rate sufficient to generate an amount equal to the amount of revenues deposited in the county school distribution fund under section 3 of this chapter in calendar year 1979.
(Formerly: Acts 1965, c.389, s.6; Acts 1967, c.190, s.5.) As amended by Acts 1980, P.L.156, SEC.2; P.L.2-1988, SEC.680.

IC 21-2-13-7
County supplemental school financing tax; amount to be raised; calculation of entitlements      Sec. 7. The amount to be raised by the county supplemental school financing tax shall be determined in any calendar year by the county auditor and certified to by the board of county commissioners prior to the time for making the county budgets in such year. Such amount shall be the total of the entitlements of all school corporations in the county or areas attached thereto for school purposes. The entitlement of each school corporation, thus calculated in each calendar year shall be an amount equal to the result of the following two (2) steps:
STEP ONE: Calculate the quotient of:
(A) the total amount deposited in the county school distribution fund in calendar year 1979 or the first year in which a deposit was made, whichever is later; divided by
(B) the total average daily membership (ADM) of the immediately preceding school year of schools which received money under the fund in 1979.
STEP TWO: Calculate the product of:
(A) the result obtained in STEP ONE; multiplied by
(B) the ADM of the immediately preceding school year of the school corporation which received money under the fund in 1979.
The entitlement of any receiving school corporation shall not have the effect of reducing the total school tax rate in such school corporation below the total school tax rate prevailing in any paying school corporation, and any entitlement payable hereunder shall be reduced so as not to produce such effect. However, the entitlement of a receiving school corporation which levies its maximum general fund tax levy shall not be affected by that receiving school corporation's tax rate. The board of county commissioners shall levy a rate on all the real and taxable personal property in the county which is sufficient to raise the total of such entitlements in the same manner as other county rates are levied. In the event the board of county commissioners shall fail in any year to levy the rate required by this section, it shall be the duty of the department of local government finance to certify the amount of such levy to the county auditor, and such certified rate shall be the county supplemental school financing tax for such year. The county supplemental school financing tax shall be collected and received by the treasurer of the county in the same manner as other county property taxes are collected.
(Formerly: Acts 1965, c.389, s.7; Acts 1967, c.190, s.6.) As amended by Acts 1980, P.L.156, SEC.3; Acts 1981, P.L.208, SEC.1; P.L.50-1996, SEC.15; P.L.90-2002, SEC.432.

IC 21-2-13-8
Distribution of funds; procedure; emergency appropriations
Sec. 8. The money received into the county school distribution fund in any calendar year shall be paid to the various school corporations of the county in accordance with their entitlements, determined in the immediately preceding calendar year as set out in

section 7 of this chapter, and shall be paid by the various county officials in the same manner as other tax distributions, with the same rights on the part of the school corporations to advance payments. In the event the receipts in the county school distribution fund in any calendar year are less than the total of such entitlements for any reason, on account of delinquencies in collection or otherwise, each entitlement shall be reduced in the same percentage so that the entire fund is exhausted. In the event the receipts in any calendar year are more than the total of such entitlements on account of the collection of delinquencies for prior years each entitlement shall be increased in the same percentage so that the entire fund is exhausted. In making its budget each school corporation shall take into account its anticipated receipts from the county school distribution fund and the county auditor, prior to July 15 of each year, shall certify to each school corporation the amount of its entitlement from such fund to be used in the preparation of its budget. Any school corporation may also appropriate its entitlement by emergency appropriation in the same manner as any property tax receipt.
(Formerly: Acts 1965, c.389, s.8.) As amended by P.L.2-1988, SEC.681; P.L.50-1996, SEC.16.

IC 21-2-13-9
State aid unaffected; county supplemental school financing tax not to constitute levy
Sec. 9. The county supplemental school financing tax provided by this chapter shall not operate to diminish the amount of state tuition fund or other aid given by the state.
(Formerly: Acts 1965, c.389, s.9.) As amended by P.L.2-1988, SEC.682.

IC 21-2-13-10
Certifications required by state officials
Sec. 10. The department of local government finance and the state superintendent of public instruction shall make certifications of any information in their possession, or any other certifications required by this chapter which will facilitate its execution.
(Formerly: Acts 1965, c.389, s.10.) As amended by P.L.2-1988, SEC.683; P.L.90-2002, SEC.433.



CHAPTER 14. FUNDING OF DISTRESSED SCHOOL CORPORATIONS

IC 21-2-14-1
Application of chapter
Sec. 1. This chapter shall apply to any public school corporation, (herein referred to as the "school corporation") in the state of Indiana which:
(1) has advertised an annual general fund budget in an amount in excess of its receipts for such fund from all sources for the calendar year 1971;
(2) has funded its general fund deficits by:
(i) holding bills due in 1971 and paying them in 1972; and
(ii) receiving an advance from the state of Indiana in 1971 of monies allocated to it under state law to be received in 1972;
(3) has or will levy a cumulative building fund tax for the years 1973 through 1975; and
(4) has had the appropriation of the school corporation for its general fund for the year 1972 reduced by 20% or more by the department of local government finance because they were in excess of the amount of monies for such year estimated to be available from all sources.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.90-2002, SEC.434.

IC 21-2-14-1.5
Legislative findings
Sec. 1.5. (a) A number of school corporations in Indiana had become financially distressed by 1972 as a result of operating expenses growing faster than operating income from property taxes and state distributions. These school corporations need all available revenues for operation expenses, while much new construction may be postponed.
(b) A disproportionate number of these corporations and an unusual disparity in adjusted assessed valuation per pupils in average daily attendance are concentrated in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), as recognized by IC 21-2-12.
(c) A change in the adjustment basis used to adjust assessed valuation for the supplemental school tax will tend to reduce the disparities.
As added by P.L.1-1989, SEC.45. Amended by P.L.12-1992, SEC.119.

IC 21-2-14-2
Supplemental school operating reserve fund; tax levy
Sec. 2. All funds unobligated by contracts in the cumulative building fund and all receipts of the cumulative building fund levy made in 1971, payable in 1972, of each school corporation to which this chapter applies, may be transferred by the board of school

trustees or other governing body to a new fund to be known as the supplemental school operating reserve fund. The board of school trustees or other governing body shall levy a tax for such fund at not less than the rate which was levied for the cumulative building fund until such fund may be discontinued as provided in section 11 of this chapter. Such tax shall be levied at such rate for such period despite the provisions of any other law. It shall not be reviewed by the county board of tax adjustment nor reduced by the department of local government finance, but shall be imposed by the department of local government finance if the board of school trustees fails to levy it. During the time a school corporation has a supplemental school operating reserve fund it shall not have a cumulative building fund, except for funds then in the cumulative building fund unobligated by outstanding contracts. All other construction funds shall be appropriated out of its general fund.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.684; P.L.90-2002, SEC.435.

IC 21-2-14-3
"1972 deficit"; "state board"
Sec. 3. (a) For the purpose of this chapter, "1972 deficit" shall be an amount equal to the sum of:
(1) all monies due the school corporation from the state in 1972 but actually as received as an advance in 1971; plus
(2) the amount of any bills or obligations due in 1971 but not paid by the school corporation until 1972; plus
(3) outstanding and unpaid judgments; plus
(4) the amount by which the school corporation's appropriations are permitted to exceed its available revenues, exclusive of any loans or advancements, as described in section 10 of this chapter.
The amount of such 1972 deficit shall be certified by the department of local government finance within ten (10) days after petition requesting a certification of the amount thereof is filed by the school corporation. Such certification shall be binding on all persons as to the amount of such deficit.
(b) "State board" shall be the director of the budget agency and the department of local government finance.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.685; P.L.90-2002, SEC.436.

IC 21-2-14-4
Additional powers of school corporations
Sec. 4. Any such school corporation shall have the following additional powers:
(1) To cancel any obligation of record as of January 1, 1972, from its general fund to its cumulative building fund and not repaid as provided in IC 36-1-8-4. This shall be effected by resolution of the governing body of such school corporation.
(2) To transfer by similar resolution and use in its general fund

any unused and unobligated funds from any construction fund, including proceeds of general obligation bonds unobligated by contracts.
(3) To obtain a loan in the year 1972 to cover all or a part of its 1972 deficit, payable over a period not in excess of three (3) years out of its supplemental school operating reserve fund levy in accordance with the provisions of section 6 of this chapter.
(4) To the extent its 1972 deficit is not covered or extinguished by (a) the transfer provided in paragraph (2) and (b) the loan provided in paragraph (3) (if such loan can be obtained), to obtain an advance from the State also payable out of its supplemental school operation reserve fund levy in accordance with the provisions of section 7 of this chapter.
(5) Pay any existing unsatisfied judgment from its supplemental school operating reserve fund.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by Acts 1981, P.L.11, SEC.123.

IC 21-2-14-5
Authority of state board
Sec. 5. (a) The state board shall have the following authority with respect to any school corporation exercising any of the powers set forth in section 4 of this chapter:
(1) The school corporation shall submit a detailed proposal for meeting its 1972 deficit, as provided in this chapter, on or before March 15 in each year it is required to levy a tax for the supplemental school operating reserve fund. The state board shall approve or disapprove such proposal and may make changes in the proposal.
(2) The school corporation, before beginning work on new construction projects or embarking on any remodeling or renovation of existing buildings, shall submit plans and engineer's estimates of the cost thereof to the state board. No such work shall be commissioned without the state board's approval. Before giving such approval, the state board may require bids thereon as required by applicable law.
(3) The school corporation shall not make any lease, purchase, or contractual obligation involving a commitment in excess of ten thousand dollars ($10,000), make any salary increase, or hire any employee, until each such action is approved in writing by the state board. The state board may in its discretion give blanket approval permitting the school corporation to enter into specified classes of obligations without a specific approval for each obligation.
(4) Prior to advertising its annual budget, the school corporation shall submit its proposed budget to the state board, and shall only advertise a budget as approved by the state board. The state board shall set a date, not earlier than forty-five (45) days prior to the statutory publication date for filing of such budget with it and shall act promptly to approve or modify such budget.         (5) If the school corporation is not in compliance with this chapter, for any reason, including but not limited to an act of omission or commission of its governing body or any of its administrative officers, the state board may suspend any further benefit to such school corporation contained in this chapter.
(b) All such authority shall be exercised to permit the school corporation to operate an adequate educational system consistent with the monies available therefor.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.686.

IC 21-2-14-6
Initiation of loans by resolutions; limitations on loan; issuance of bonds authorized
Sec. 6. (a) The loan provided in section 4 of this chapter shall be initiated by a resolution of the governing body of the school corporation in an amount which, together with the outstanding obligations of the school corporation, shall not exceed its maximum permissible debt under the Indiana constitution. Such resolution shall not be effective until it is approved by the State Board upon petition of the governing body of the school corporation.
(b) The provisions of all general laws relating to the filing of petitions requesting issuance of bonds or other evidences of indebtedness (herein referred to as "the loan") and giving of notice of determination to issue bonds, the approval of the appropriation by the department of local government finance, and the right of taxpayers to remonstrate on the issuance or sale of the loan as provided under IC 6-1.1-20 shall not be applicable or shall not be a prerequisite to the validity of such loan, unless the obligation is a lease or lease purchase agreement described in IC 6-1.1-20.
(c) After the petition has been approved by the state board, the loan may be effected either by a loan from a financial institution evidenced by notes or by the issuance of bonds. The loan or the issuance of bonds shall be made only by public bidding after notice, in accordance with IC 5-1-11. The loan or bonds shall be sold at par and bear interest as determined by the bidding. Any bonds issued shall, except as otherwise provided in this section, be governed by IC 21-2-21. Any such bonds or loan may be secured by a pledge of the supplemental school operating reserve fund and the tax levy for such fund, or any unobligated part thereof; and shall be further secured as debt service obligations as provided in IC 21-2-21-10(c).
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by Acts 1981, P.L.11, SEC.124; P.L.25-1995, SEC.75; P.L.90-2002, SEC.437; P.L.1-2005, SEC.166.

IC 21-2-14-7
Advances for general fund; limitations; procedure
Sec. 7. (a) In the event the 1972 deficit is not covered by the loan provided in section 6 of this chapter, the school corporation may receive an advance for its general fund from any monies of the state

not otherwise appropriated. The amount of such advance and the interest to be paid on it shall be determined by the state board. The advance, together with the amount borrowed under section 6 of this chapter, shall not be more than the 1972 deficit. Such advance may be made in 1972 or thereafter in installments of varying amounts at varying times, and shall be payable, if possible, in or prior to 1975, all as determined by the state board at the time of making the advancement, but shall be junior and subordinate to any loans or bonds authorized by section 6 of this chapter, and shall be made payable only after all principal and interest on any such loans or bonds has been paid. The state board shall make such advancements within the limitations of this section to the extent it deems necessary to permit the school corporation to operate an adequate educational system consistent with the available state monies and the other demands thereon.
(b) Such advance to the school corporation from the state shall not be an obligation of the school corporation within the meaning of the constitutional limitation against indebtedness. Any school corporation receiving an advance shall agree that the state shall deduct amounts in repayment of such advance at the times and in the amounts determined by the state board from any distributions of state school tuition support or other state distributions, otherwise due the school corporation.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.687.

IC 21-2-14-8
Repayment of loans
Sec. 8. (a) Any loan made under the provisions of section 6 of this chapter shall be repaid out of the supplemental school operating reserve fund levy which shall not be reduced during the term of the loan. In the event the governing body of the school corporation enters any order reducing such levy, the department of local government finance is hereby mandated to reinstate such levy at the times it certifies the annual levies for such school corporation.
(b) The amount of any reductions of any distribution, otherwise due the school corporation from the state, in repayment of the advances provided in section 6 of this chapter may be transferred by the school corporation by resolution of the governing body from its supplemental school operating reserve fund to its general fund.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.688; P.L.90-2002, SEC.438.

IC 21-2-14-9
Additional or emergency appropriations; requirement
Sec. 9. An appropriation by the school corporation shall not be a prerequisite to the validity of the loan or advancement provided by sections 5 through 7 of this chapter. The money obtained from such loan or advancement shall, however, not be expended by such school corporation until an additional or emergency appropriation is

obtained therefor as provided under applicable law. The obtaining of such additional appropriations, however, shall not require the action of any county tax adjustment board, but shall require only the approval, after appropriate advertising, of the department of local government finance.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.689; P.L.90-2002, SEC.439.

IC 21-2-14-10
Eligibility for provisions of chapter
Sec. 10. A school corporation may avail itself of the provisions of this chapter only if its 1972 general fund budget, consisting of all annual and additional appropriations approved by the department of local government finance, exceeds its 1972 available general fund revenues exclusive of any loans or advancements, as estimated by the department of local government finance, by no more than thirty-three percent (33%). Its 1973 advertised appropriations for the general fund shall be within its estimated available revenues therefor.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.90-2002, SEC.440.

IC 21-2-14-11
Termination of supplemental school operation reserve fund; reinstatement of tax levy
Sec. 11. After a school corporation has paid all loans, bonds, and advances authorized by this chapter and is able to appropriate money for its general fund not to exceed its estimated available revenues as approved by the department of local government finance, it shall terminate its supplemental school operation reserve fund and may, pursuant to applicable law, reinstate the tax levy for its cumulative building fund, as if the supplemental school operation reserve fund levy had been a cumulative building fund levy.
(Formerly: Acts 1972, P.L.171, SEC.2.) As amended by P.L.2-1988, SEC.690; P.L.90-2002, SEC.441.

IC 21-2-14-12
Limitations on certain general fund appropriations
Sec. 12. In the case of the school corporation with the largest deficit the State Board may recommend that the 1972 and 1973 general fund appropriations not exceed thirty seven million dollars ($37,000,000) for 1972 and estimated available revenues for 1973.
(Formerly: Acts 1972, P.L.171, SEC.2.)



CHAPTER 15. CAPITAL PROJECTS FUND

IC 21-2-15-1
"Emergency"
Sec. 1. As used in this chapter, "emergency" means:
(1) when used with respect to repair or replacement, a fire, flood, windstorm, mechanical failure of any part of a structure, or other unforeseeable circumstance; and
(2) when used with respect to site acquisition, the unforeseeable availability of real property for purchase.
As added by P.L.85-1987, SEC.3.



CHAPTER 16. RESERVED



CHAPTER 17. SPECIAL EDUCATION PRESCHOOL FUND

IC 21-2-17-1
Establishment; composition; use
Sec. 1. To implement IC 20-35-4-9 and IC 20-26-5-1, each school corporation shall establish a fund to be known as the special education preschool fund. The fund consists of property taxes imposed under this chapter and distributions to the school from the state under this chapter. Money in the fund may be used only for special education programs for preschool age children, as required under IC 20-35-4-9.
As added by P.L.59-1991, SEC.2. Amended by P.L.2-1997, SEC.62; P.L.1-2005, SEC.168.

IC 21-2-17-2
Ad valorem property tax
Sec. 2. Each year each school corporation shall impose an ad valorem property tax of thirty-three hundredths of one cent ($0.0033) for each one hundred dollars ($100) of assessed valuation to be deposited in the fund.
As added by P.L.59-1991, SEC.2. Amended by P.L.6-1997, SEC.194.

IC 21-2-17-3
Distribution of funds; amount
Sec. 3. For each school corporation imposing a property tax under this chapter for a year, the auditor of state shall distribute to each school corporation an amount equal to the result of the following formula:
STEP ONE: Determine the product of:
(A) two thousand seven hundred fifty dollars ($2,750); multiplied by
(B) the number of special education preschool children that are pupils in the school corporation, as annually determined by the department of education.
STEP TWO: Determine the greater of zero (0) or the remainder of:
(A) the STEP ONE amount; minus
(B) the property tax levy required by this chapter.
This distribution is in addition to any distribution of federal funds that are made available to Indiana for special education preschool programs.
As added by P.L.59-1991, SEC.2.

IC 21-2-17-4 Timing of distributions
Sec. 4. One-half (1/2) of each school corporation's state distribution for a calendar year shall be distributed to the school corporation before April 1 and the other one-half (1/2) shall be distributed before October 1 of that calendar year. These distributions are to cover expenses incurred during the school year ending in the year of the distributions. The money needed to make the distributions is annually appropriated from the state general fund.
As added by P.L.59-1991, SEC.2.



CHAPTER 18. SCHOOL TECHNOLOGY FUND

IC 21-2-18-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the school technology fund established under section 2 of this chapter.
As added by P.L.77-1999, SEC.9.

IC 21-2-18-2
Establishment of school technology fund
Sec. 2. Each school corporation shall establish a school technology fund. The fund consists of money transferred to the fund under IC 21-2-11-6 or IC 21-2-11-6.5, and other monies as designated by the department of education. However, property taxes levied by a school corporation for a capital projects fund shall not be transferred to the fund.
As added by P.L.77-1999, SEC.9. Amended by P.L.68-2001, SEC.8.

IC 21-2-18-3
Uses of fund
Sec. 3. (a) Except as provided in subsection (b), the fund may be used for one (1) or more of the purposes described in IC 20-20-13, IC 20-26-15-6(4)(B), or IC 21-2-15-4(e).
(b) Money in the fund may not be used to purchase software programs to be used exclusively for administrative purposes, such as payroll and attendance records, personnel records, administration of insurance or pension programs, or any other similar purpose. However, if a particular software program is to be used for administrative purposes and for other purposes described in subsection (a), a portion of the cost of the software program may be paid from the fund. The portion of the cost that may be paid from the fund is the total cost of the software program multiplied by the estimated percentage of use of the software program for nonadministrative purposes.
As added by P.L.77-1999, SEC.9. Amended by P.L.224-2003, SEC.154; P.L.1-2005, SEC.169.

IC 21-2-18-4
Annual reports; compilation for educational technology council
Sec. 4. Before February 15 of 2001 and each year thereafter, each school corporation shall file a report with the superintendent of public instruction's special assistant for technology. The report must be prepared in the form prescribed by the special assistant for technology and must include a list of expenditures made by the school corporation during the preceding calendar year from the school corporation's:
(1) school technology fund for purposes described in this chapter;
(2) capital projects fund for purposes described in

IC 21-2-15-4(e); and
(3) debt service fund for purposes of providing financing for any equipment or facilities used to provide educational technology programs.
Before April 1 of 2001 and each year thereafter, the special assistant for technology shall compile the information contained in the reports required by this section and present that compilation to the educational technology council.
As added by P.L.77-1999, SEC.9. Amended by P.L.86-2000, SEC.2; P.L.224-2003, SEC.155.



CHAPTER 19. SELF-INSURANCE PROGRAMS

IC 21-2-19-1
"Health care services"
Sec. 1. As used in this chapter, "health care services" has the meaning set forth in IC 27-8-11-1.
As added by P.L.1-2005, SEC.37.

IC 21-2-19-2
"Self-insurance program"
Sec. 2. As used in this chapter, "self-insurance program" means a program of self-insurance established or maintained by a governing body to provide coverage for health care services to a school corporation's employees and the employees' dependents.
As added by P.L.1-2005, SEC.37.

IC 21-2-19-3
Compliance with chapter required
Sec. 3. Subject to IC 20-26-5-4(15) and IC 21-2-5.6 and notwithstanding any other law, a self-insurance program must comply with this chapter.
As added by P.L.1-2005, SEC.37.

IC 21-2-19-4
Review panel; appeal process
Sec. 4. (a) A self-insurance program must provide for appeals to a review panel to:
(1) hear complaints; and
(2) resolve concerns;
regarding issues related to coverage, coverage discrimination, and access under the self-insurance program.
(b) The composition of the review panel under subsection (a):
(1) must reflect the populations covered under the self-insurance program;
(2) may include a member representative of each covered population; and
(3) must maintain a balance of administration and nonadministration members.
(c) Self-insurance program documents provided to individuals covered under the self-insurance program must specify the appeal process, including the name, address, and telephone number of the individual with whom an appeal may be filed.
As added by P.L.1-2005, SEC.37.

IC 21-2-19-5
Incurred claims basis funding; deposits
Sec. 5. (a) A self-insurance program must be written on an incurred claims basis.
(b) The governing body must fund a self-insurance program as

described in IC 21-2-5.6-1(2) to include coverage for all eligible incurred claims.
(c) Subject to IC 21-2-5.6 and notwithstanding any other law:
(1) contributions made on behalf of individuals covered under the self-insurance program, including employee and employer contributions; and
(2) transfers or allocations of funds by a governing body;
for coverage for health care services under a self-insurance program must be directly deposited into the self-insurance fund established under IC 21-2-5.6-1(2) and may not be transferred to other accounts or expended for any other purpose.
As added by P.L.1-2005, SEC.37.



CHAPTER 20. FUNDING OF RETIREMENT OR SEVERANCE PLAN

IC 21-2-20-1
Applicability
Sec. 1. This chapter applies to a school corporation that:
(1) after June 30, 2001, establishes a retirement or severance plan that will require the school corporation to pay post-retirement or severance benefits to employees of the school corporation; or
(2) includes in a collective bargaining agreement or other contract entered into after June 30, 2001, a provision to increase:
(A) the benefit; or
(B) the unfunded liability;
under a retirement or severance provision that will require the school corporation to pay post-retirement or severance benefits to employees of the school corporation.
As added by P.L.1-2005, SEC.38.

IC 21-2-20-2
Funding on actuarially sound basis
Sec. 2. (a) A school corporation must fund on an actuarially sound basis the post-retirement or severance benefits that will be paid to employees under a plan, an agreement, or a contract described in section 1(1) of this chapter or an increase described in section 1(2) of this chapter.
(b) A school corporation must place the assets used to fund on an actuarially sound basis the post-retirement or severance benefits in a separate fund or account, and the school corporation may not commingle the assets in the separate fund or account with any other assets of the school corporation.
As added by P.L.1-2005, SEC.38.



CHAPTER 21. BORROWING AND BONDS

IC 21-2-21-1
"Improvement of real estate"; purposes for which school corporation may issue bonds
Sec. 1. (a) For purposes of this section, "improvement of real estate" includes:
(1) construction, reconstruction, remodeling, alteration, or repair of buildings, or additions to buildings;
(2) equipment related to activities specified in subdivision (1); and
(3) auxiliary facilities related to activities specified in subdivision (1), including facilities for:
(A) furnishing water, gas, and electricity;
(B) carrying and disposing of sewage and storm and surface water drainage;
(C) housing of school owned buses;
(D) landscaping of grounds; and
(E) construction of walks, drives, parking areas, playgrounds, or facilities for physical training.
(b) A school corporation is authorized to issue bonds to pay the:
(1) cost of acquisition and improvement of real estate for school purposes;
(2) funding of judgments;
(3) cost of the purchase of school buses; and
(4) incidental expenses incurred in connection with and on account of the issuance of the bonds.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-1.8
School employee retirement benefits; bonding
Sec. 1.8. (a) For purposes of this section, "retirement or severance liability" means the payments anticipated to be required to be made to employees of a school corporation upon or after termination of the employment of the employees by the school corporation under an existing or previous employment agreement.
(b) This section applies to each school corporation that:
(1) did not issue bonds under IC 20-5-4-1.7 before its repeal; or
(2) issued bonds under IC 20-5-4-1.7 before April 14, 2003.
(c) In addition to the purposes set forth in section 1 of this chapter, a school corporation described in subsection (b) may issue bonds to implement solutions to contractual retirement or severance liability. The issuance of bonds for this purpose is subject to the following conditions:
(1) The school corporation may issue bonds under this section only one (1) time.
(2) The school corporation must issue the bonds before July 1, 2006.
(3) The solution to which the bonds are contributing must be

reasonably expected to reduce the school corporation's unfunded contractual liability for retirement or severance payments as it existed on June 30, 2001.
(4) The amount of the bonds that may be issued for the purpose described in this section may not exceed:
(A) two percent (2%) of the true tax value of property in the school corporation, for a school corporation that did not issue bonds under IC 20-5-4-1.7 before its repeal; or
(B) the remainder of:
(i) two percent (2%) of the true tax value of property in the school corporation as of the date that the school corporation issued bonds under IC 20-5-4-1.7; minus
(ii) the amount of bonds that the school corporation issued under IC 20-5-4-1.7;
for a school corporation that issued bonds under IC 20-5-4-1.7 before April 14, 2003.
(5) Each year that a debt service levy is needed under this section, the school corporation shall reduce the total property tax levy for the school corporation's transportation, school bus replacement, capital projects, or art association and historical society funds in an amount equal to the property tax levy needed for the debt service under this section. The property tax rate for each of these funds shall be reduced each year until the bonds are retired.
(6) The school corporation shall establish a separate debt service fund for repayment of the bonds issued under this section.
(d) Bonds issued for the purpose described in this section shall be issued in the same manner as other bonds of the school corporation.
(e) Bonds issued under this section are not subject to the petition and remonstrance process under IC 6-1.1-20 or to the limitations contained in IC 36-1-15.
As added by P.L.214-2005, SEC.62.

IC 21-2-21-2
Terms of bonds
Sec. 2. (a) Bonds authorized by this chapter and IC 20-26-1 through IC 20-26-5 must be payable in amounts and at the times and places determined by the governing body.
(b) Bonds issued for the funding of judgments or for the purchase of school buses shall mature not more than five (5) years from the date of the bonds. Bonds issued for other purposes must mature not more than twenty-five (25) years from the date of the bonds.
(c) The governing body may provide that principal and interest of the bonds are payable at a bank in Indiana and may also be payable at the option of the holder at another bank designated by the governing body, either before or after sale.
(d) The governing body may pay the fees of the bank paying agent and shall deposit with the paying agent, if any, within a reasonable period before the date that principal and interest become due

sufficient money for the payment of the principal and interest on the due date.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-3
Sale of bonds; interest rates
Sec. 3. Bonds issued by a school corporation must be sold at:
(1) not less than par value;
(2) public sale as provided by IC 5-1-11; and
(3) any rate or rates of interest determined by the bidding.
If the net interest cost exceeds eight percent (8%) per year, the bonds must not be issued until the issuance is approved by the department of local government finance.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-4
Execution and delivery of bonds
Sec. 4. (a) Bonds shall be executed in the name and on behalf of the school corporation by the president and secretary of the governing body. One (1) of the signatures may be by facsimile imprinted on a bond instrument, but at least one (1) of the signatures shall be manually affixed. The secretary of the governing body shall cause the seal of the school corporation to be impressed or a facsimile of the seal printed on each bond. Interest coupons, if any, shall be executed by the facsimile signature of the treasurer of the governing board.
(b) If the president, secretary, or treasurer of the governing body ceases to be the president, secretary, or treasurer for any reason after the officer has executed bonds under this section but before the bonds have been delivered to the purchaser or purchasers of the bonds, the bonds are binding and valid obligations as if the officer were in office at the time of delivery. The treasurer of the governing body shall cause the bonds to be delivered to the purchaser or purchasers and shall receive payment for the bonds.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-5
Tax levy to pay bond principal and interest
Sec. 5. (a) The governing body shall provide for the payment of principal and interest of bonds executed under section 4 of this chapter by levying annually a tax that is sufficient to pay the principal and interest as the bonds become due.
(b) The bodies charged with the review of budgets and tax levies shall review a levy for principal and interest described in subsection (a) to ascertain whether the levy is sufficient.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-6
Emergency loans; authorization
Sec. 6. (a) This section apples if a governing body finds by written

resolution that an emergency exists that requires the expenditure of money for a lawful corporate purpose that was not included in the school corporation's existing budget and tax levy.
(b) If a governing body makes a finding specified in subsection (a), the governing body may authorize the making of an emergency loan that may be evidenced by the issuance of the school corporation's note in the same manner and subject to the same procedure and restrictions as provided for the issuance of the school corporation's bonds, except as to purpose.
(c) If a governing body authorizes an emergency loan as specified in subsection (b), the governing body shall, at the time for making the next annual budget and tax levy for the school corporation, make a levy to the credit of the fund for which the expenditure is made sufficient to pay the debt and the interest on the debt. However, the interest on the loan may be paid from the debt service fund.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-7
Application of general appropriation and bonding laws
Sec. 7. The provisions of all general statutes and rules relating to:
(1) filing petitions requesting the issuance of bonds and giving notice of the issuance of bonds;
(2) giving notice of determination to issue bonds;
(3) giving notice of a hearing on the appropriation of the proceeds of the bonds and the right of taxpayers to appear and be heard on the proposed appropriation;
(4) the approval of the appropriation by the department of local government finance; and
(5) the right of taxpayers to remonstrate against the issuance of bonds;
apply to proceedings for the issuance of bonds and the making of an emergency loan under this chapter and IC 20-26-1 through IC 20-26-5. An action to contest the validity of the bonds or emergency loans may not be brought later than five (5) days after the acceptance of a bid for the sale of the bonds.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-8
Emergency loans; tax anticipation warrants
Sec. 8. (a) If the governing body of a school corporation finds and declares that an emergency exists for the borrowing of money with which to pay current expenses from a particular fund before the receipt of revenues from taxes levied or state tuition support distributions for the fund, the governing body may issue warrants in anticipation of the receipt of the revenues.
(b) The principal of warrants issued under subsection (a) is payable solely from the fund for which the taxes are levied or from the school corporation's general fund in the case of anticipated state tuition support distributions. However, the interest on the warrants may be paid from the debt service fund, from the fund for which the

taxes are levied, or the general fund in the case of anticipated state tuition support distributions.
(c) The amount of principal of temporary loans maturing on or before June 30 for any fund may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the June settlement.
(d) The amount of principal of temporary loans maturing after June 30 and on or before December 31 may not exceed eighty percent (80%) of the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund at the December settlement.
(e) At each settlement, the amount of taxes and state tuition support distributions estimated to be collected or received for and distributed to the fund includes allocations to the fund from the property tax replacement fund.
(f) The county auditor or the auditor's deputy shall determine the estimated amount of taxes and state tuition support distributions to be collected or received and distributed. The warrants evidencing a loan in anticipation of tax revenue or state tuition support distributions may not be delivered to the purchaser of the warrant nor payment made on the warrant before January 1 of the year the loan is to be repaid. However, the proceedings necessary for the loan may be held and carried out before January 1 and before the approval. The loan may be made even though a part of the last preceding June or December settlement has not yet been received.
(g) Proceedings for the issuance and sale of warrants for more than one (1) fund may be combined. Separate warrants for each fund must be issued and each warrant must state on the face of the warrant the fund from which the warrant's principal is payable. An action to contest the validity of a warrant may not be brought later than fifteen (15) days from the first publication of notice of sale.
(h) An issue of tax or state tuition support anticipation warrants may not be made if the total of all tax or state tuition support anticipation warrants exceeds twenty thousand dollars ($20,000) until the issuance is advertised for sale, bids are received, and an award is made by the governing body as required for the sale of bonds, except that the publication of notice of the sale is not necessary:
(1) outside the county; or
(2) more than ten (10) days before the date of sale.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-9
Temporary transfers by school corporation
Sec. 9. Temporary transfers of funds by a school corporation may be made as authorized under IC 36-1-8-4.
As added by P.L.1-2005, SEC.39.

IC 21-2-21-10 "Debt service obligations"; levy for school debt service obligations; payment in case of default
Sec. 10. (a) As used in this section, "debt service obligations" refers to the principal and interest payable during a calendar year on a school corporation's general obligation bonds and lease rentals under IC 21-5-11 and IC 21-5-12.
(b) Before the end of each calendar year, the department of local government finance shall review the bond and lease rental levies, or any levies that replace bond and lease rental levies, of each school corporation that are payable in the next succeeding year and the appropriations from the levies from which the school corporation is to pay the amount, if any, of the school corporation's debt service obligations. If the levies and appropriations of the school corporation are not sufficient to pay the debt service obligations, the department of local government finance shall establish for each school corporation:
(1) bond or lease rental levies, or any levies that replace the bond and lease rental levies; and
(2) appropriations;
that are sufficient to pay the debt service obligations.
(c) Upon the failure of a school corporation to pay any of the school corporation's debt service obligations during a calendar year when due, the treasurer of state, upon being notified of the failure by a claimant, shall pay the unpaid debt service obligations that are due from the funds of the state only to the extent of the amounts appropriated by the general assembly for the calendar year for distribution to the school corporation from state funds, deducting the payment from the appropriated amounts. A deduction under this subsection must be made first from property tax relief funds to the extent of the property tax relief funds, second from all other funds except tuition support, and third from tuition support.
(d) This section shall be interpreted liberally so that the state shall to the extent legally valid ensure that the debt service obligations of each school corporation are paid. However, this section does not create a debt of the state.
As added by P.L.1-2005, SEC.39.






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED



CHAPTER 1.5. REPEALED



CHAPTER 1.6. GENERAL DISTRIBUTION

IC 21-3-1.6-1 Repealed
(Repealed by Acts 1980, P.L.40, SEC.6.)



CHAPTER 1.7. STATE TUITION SUPPORT

IC 21-3-1.7-1
Application of definitions
Sec. 1. The definitions set forth in IC 21-3-1.6 apply throughout this chapter.
As added by P.L.345-1989(ss), SEC.2.



CHAPTER 1.8. REPEALED



CHAPTER 1.9. REPEALED



CHAPTER 2. REPEALED



CHAPTER 2.1. SPECIAL EDUCATION GRANTS

IC 21-3-2.1-1
Definitions
Sec. 1. The definitions in IC 21-3-1.6 apply throughout this chapter.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-2
Entitlement to receive grant for special education programs; amount based on pupil enrollment
Sec. 2. In addition to the amount a school corporation is entitled to receive in tuition support, each school corporation is entitled to receive a grant for special education programs. The amount of the special education grant is based on the count of eligible pupils enrolled in special education programs on December 1 of the preceding year in the corporation or in a transferee corporation.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-3
Pupil counts for programs for students with severe disabilities
Sec. 3. (a) In its nonduplicated count of pupils in programs for severe disabilities, a school corporation shall count each pupil served in any one (1) of the following programs:
(1) Autism.
(2) Dual sensory impairment.
(3) Emotional handicap, full time.
(4) Hearing impairment.
(5) Severe mental handicap.
(6) Multiple handicap.
(7) Orthopedic impairment.
(8) Traumatic brain injury.
(9) Visual impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this section and in the nonduplicated count of pupils in programs for mild or moderate disabilities in section 4 of this chapter.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-4
Pupil counts for programs for students with mild and moderate disabilities
Sec. 4. (a) In its nonduplicated count of pupils in programs for mild and moderate disabilities, a school corporation shall count each pupil served in any one (1) of the following programs:
(1) Emotional handicap, all other.
(2) Learning disability.
(3) Mild mental handicap.         (4) Moderate mental handicap.
(5) Other health impairment.
(b) A pupil may be counted in only one (1) of the programs in this section even if the pupil is served in more than one (1) program.
(c) A pupil may not be included in the nonduplicated count in this section and in the nonduplicated count of pupils in programs for severe disabilities in section 3 of this chapter.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-5
Pupil counts for programs for communication disorders
Sec. 5. In its duplicated count of pupils in programs for communication disorders, a school corporation shall count each pupil served, even if the pupil is served in another special education program.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-6
Count of pupils in homebound programs
Sec. 6. (a) In its cumulative count of pupils in homebound programs, a school corporation shall count each pupil who received homebound instruction up to and including December 1 of the current year plus each pupil who received homebound instruction after December 1 of the prior school year.
(b) A school corporation may include a pupil in its cumulative count of pupils in homebound programs even if the pupil also is included in its nonduplicated count of pupils in programs for severe disabilities, its nonduplicated count of pupils in programs for mild and moderate disabilities, or its duplicated count of pupils in programs for communication disorders.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-7
Amount of grant for special education programs
Sec. 7. The amount of the grant that a school corporation is entitled to receive for special education programs is equal to:
(1) the nonduplicated count of pupils in programs for severe disabilities multiplied by eight thousand two hundred forty-six dollars ($8,246); plus
(2) the nonduplicated count of pupils in programs of mild and moderate disabilities multiplied by two thousand two hundred thirty-eight dollars ($2,238); plus
(3) the duplicated count of pupils in programs for communication disorders multiplied by five hundred thirty-one dollars ($531); plus
(4) the cumulative count of pupils in homebound programs multiplied by five hundred thirty-one dollars ($531).
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97. Amended by P.L.224-2003, SEC.169.
IC 21-3-2.1-8
Participation not required for full-time equivalency; state board of education rules and approvals
Sec. 8. Participation in a program is not required to the extent of full-time equivalency. The Indiana state board of education shall adopt rules further defining the nature and extent of participation and the type of program qualifying for approval. No count shall be made on any program that has not been approved by the Indiana state board of education or where a pupil is not participating to the extent required by any rule of the board.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-9
New program determination
Sec. 9. If a new special education program is created by rule of the Indiana state board of education or by the United States Department of Education, the Indiana state board of education shall determine whether the program shall be included in the list of programs for severe disabilities or in the list of programs for mild and moderate disabilities.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97.

IC 21-3-2.1-10
Expiration of chapter
Sec. 10. This chapter expires January 1, 2008.
As added by P.L.111-2002, SEC.9 and P.L.178-2002, SEC.97. Amended by P.L.224-2003, SEC.170; P.L.246-2005, SEC.203.



CHAPTER 3. REPEALED



CHAPTER 3.1. DISTRIBUTION FOR TRANSPORTATION

IC 21-3-3.1-0.5
"School corporation"
Sec. 0.5. As used in this chapter, "school corporation" does not include a charter school.
As added by P.L.276-2003, SEC.33.



CHAPTER 4. REPEALED



CHAPTER 4.1. REPEALED



CHAPTER 4.5. AVERAGE DAILY ATTENDANCE FLAT GRANT



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. ALTERNATIVE EDUCATION PROGRAM GRANT

IC 21-3-11-1
"Alternative education program"
Sec. 1. As used in this chapter, "alternative education program" means an alternative education program (as defined in IC 20-30-8-1).
As added by P.L.260-1997(ss), SEC.94. Amended by P.L.1-2005, SEC.175.



CHAPTER 12. VOCATIONAL EDUCATION GRANTS






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. TEMPORARY AND EMERGENCY LOANS

IC 21-4-20-1
Temporary loans in anticipation of current revenues authorized; limitations; competitive bidding on interest rates
Sec. 1. Whenever it is found by the board of school trustees or other proper authorities of any school city or school town that an emergency exists for the borrowing of money with which to meet the current expenses of the schools of such school town or school city, the board of school trustees or other proper authorities of such school city or school town may make temporary loans in anticipation of the current revenues of such school town or school city to an amount not exceeding fifty percent (50%) of the amount of taxes actually levied and in the course of collection for the fiscal year in which such loans are made. Revenues shall be deemed to be current and taxes shall be deemed to have been actually levied and in the course of collection when the budget levy and rate shall have been finally approved by the department of local government finance. However, in all second and third class school cities, no loans shall be borrowed under this section in excess of the sum of twenty thousand dollars ($20,000) until the letting of the loans shall have been advertised once each week for two (2) successive weeks in two (2) newspapers of general circulation published in the school city, and until sealed bids have been submitted at a regular meeting of the school board of the school city, pursuant to the notices, stipulating the rate of interest to be charged by the bidder. School loans under this section shall be made with the bidder submitting the lowest rate of interest and submitting with the bid an affidavit showing that no collusion exists between that bidder and any other bidder for the loan.
(Formerly: Acts 1917, c.76, s.1; Acts 1959, c.57, s.1; Acts 1963, c.1, s.1.) As amended by Acts 1981, P.L.44, SEC.26; P.L.90-2002, SEC.451.

IC 21-4-20-2
Authorization of loans; evidence of loans; issuance of time warrants
Sec. 2. (a) Such temporary loans shall be authorized by a resolution of such board of school trustees or other proper authorities, designating the nature of the consideration, the time and place payable, the rate of interest, not to exceed six percent (6%) per annum, the revenues in anticipation of which such temporary loans are made and out of which the same are payable, and appropriating and pledging a sufficient amount of the current revenues of such school town or school city in anticipation of which such temporary loans are made, and out of which they are payable, to the payment thereof. Such temporary loans shall be evidenced by the time warrants of such school town or school city in terms designating the nature of the consideration, the time and place payable, the revenues in anticipation of which they are issued and out of which they are

payable. The interest accruing on such warrants to date of maturity shall be added to and included in the face value thereof.
(b) Any such school corporation may issue the time warrants of such school corporation, in anticipation of the current revenues of such school corporation, direct to persons, firms, limited liability companies, and corporations in payment of approved services, materials, and supplies contracted for, purchased, performed, and delivered.
(Formerly: Acts 1917, c.76, s.2; Acts 1933, c.261, s.1.) As amended by P.L.1-1989, SEC.46; P.L.8-1993, SEC.268.



CHAPTER 21. REPEALED



CHAPTER 22. FORMULATION OF SCHOOL CORPORATION BUDGET; ESTIMATION OF TAX REVENUE

IC 21-4-22-1
Formulation of budget; estimation of tax revenue
Sec. 1. In the formulation of a budget by the proper legal officers of any school corporation, and in estimating the probable amount of tax revenue which such school corporation will collect on taxable property within its jurisdiction for and during the year for which such budget is being formulated and for which appropriations are to be made and in calculating the tax levy which is to be made for the ensuing year, such officers shall take into consideration the average percentage of actual tax collections including delinquencies, from such taxable property during the past three (3) years not exceeding one hundred per cent (100%), and shall estimate such probable amount of tax revenue by the use of such average percentage.
(Formerly: Acts 1957, c.139, s.1.)



CHAPTER 23. PUBLIC ACCOUNTABILITY

IC 21-4-23-1
Accounts of receipts and expenditures; report
Sec. 1. Every person who has charge of the collection, custody and disbursement of any funds which are collected and expended for the purpose of paying any expenses which may be incurred in conducting any athletic, social or other school function, the cost of which is not paid from public funds, shall keep an accurate account of all money so received and expended, showing the sources of all such receipts and the purposes for which the money was expended and the balance on hand, and a copy of the report shall be filed with the township trustee, board of school trustees or board of school commissioners, within two (2) weeks after the close of each school year. The report so filed shall be a public record open to inspection by any interested person at any reasonable time during office hours.
(Formerly: Acts 1937, c.151, s.1.) As amended by Acts 1978, P.L.2, SEC.2103.



CHAPTER 24. TUITION FOR INSTITUTIONAL FARM TRAINING

IC 21-4-24-1
High schools offering institutional farm training programs to veterans; tuition assistance
Sec. 1. Any school corporation that offers an institutional farm training program in any high school to veterans under 38 U.S.C. 1601 et seq. may accept tuition fees from any students to be paid by such student from any allotment for tuition fees received by the student from the United States Department of Veterans Affairs.
(Formerly: Acts 1953, c.278, s.1.) As amended by P.L.1-1990, SEC.236.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. FUNDS FOR PAYMENT OF RENT

IC 21-5-8-1
Payments from debt service fund authorized
Sec. 1. Notwithstanding any other statute, lease rental obligations on account of leases entered into before or after March 14, 1969, under IC 21-5-11 or IC 21-5-12 may be paid by any school corporation from the debt service fund. In either event, such payments out of such funds shall be provided for in the annual budget for such funds. Nothing in this section shall, however, prevent the payment of lease rental obligations from the general fund, if this is permitted by any other applicable statute.
(Formerly: Acts 1969, c.328, s.1.) As amended by P.L.2-1988, SEC.691; P.L.41-1993, SEC.45.



CHAPTER 9. LEASE OF EXISTING SCHOOL BUILDING

IC 21-5-9-1
Application of chapter
Sec. 1. This chapter shall apply to the lease by school corporations of existing school buildings or improved school buildings under IC 21-5-11 or IC 21-5-12.
(Formerly: Acts 1969, c.250, s.1.) As amended by Acts 1981, P.L.208, SEC.2.



CHAPTER 10. PAYMENT OF RENT BY ANNEXED SCHOOL CORPORATIONS

IC 21-5-10-1
Annexation of school corporation; apportioning rental payment
Sec. 1. Whenever a school corporation has leased a building or buildings under the provisions of IC 21-5-11 or IC 21-5-12 and a portion of the territory of such school corporation is thereafter annexed to or otherwise acquired by another school corporation, then the school corporation acquiring such territory shall pay to the school corporation whose territory is acquired such portion of each lease rental payment as in this chapter. Each payment of the acquiring school corporation shall be in an amount which bears the same ratio to the lease rental payment coming due from the school corporation whose territory is acquired as the ratio of the net assessed valuation for tax purposes in the territory acquired bears to the net assessed valuation for tax purposes of all property in the school corporation whose territory is acquired, including the property acquired. In the case of further annexations, the portion of the lease rental payments to be paid by the acquiring school corporation shall be increased by the same ratio. Such payments shall be made to the school corporation whose territory is acquired prior to the date when the lease rental payments become due and owing.
(Formerly: Acts 1953, c.264, s.1.) As amended by P.L.2-1988, SEC.692.

IC 21-5-10-2
When acquiring corporation shall pay full amount of rental
Sec. 2. In the event a building or buildings which have been leased under the provisions of IC 21-5-11 are located in the territory so annexed or acquired, the school corporation acquiring such territory shall pay the full amount of the lease rental payments thereafter in accordance with the terms of the lease and such school corporation shall succeed to and possess all the rights and shall be subject to the obligations of the lessee under said lease, including the right of occupancy and use of such building or buildings, and all rights and obligations of the lessee school corporation named in such lease shall thereupon terminate.
(Formerly: Acts 1953, c.264, s.2.) As amended by P.L.2-1988, SEC.693.

IC 21-5-10-3
"School corporation"
Sec. 3. The term "school corporation" as used in this chapter includes school cities, school towns, school townships, consolidated school corporations, and county school corporations.
(Formerly: Acts 1953, c.264, s.3.) As amended by P.L.2-1988, SEC.694.



CHAPTER 11. AUTHORITY AND PROCEDURE TO LEASE TO A PUBLIC HOLDING COMPANY

IC 21-5-11-1
Authority to lease; limitations; "school building"; joint leases
Sec. 1. (a) Any school corporation shall have the power to lease a school building or buildings for the use of such school corporation or of any joint or consolidated school district of which it is a part or to which it contributes. However, no such contract of lease shall be entered into for a period of more than thirty (30) years, nor unless there shall first be filed with the body or bodies vested with control of the school corporation a petition therefor signed by fifty (50) or more patrons of such school corporation, and the board of school trustees, township board, or the body or bodies vested with such control shall have, after investigation, determined that a need exists for such school building and that such school corporation cannot provide the necessary funds to pay the cost or its proportionate share of the cost of the school building or buildings required to meet the present needs.
(b) The term "school building", as used in this chapter, shall be construed to mean any building used as a part of or in connection with the operation of schools and shall include the site therefor, the equipment thereof, and appurtenances thereto such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds, except that no building shall be constructed under this chapter which is designed for and to be used exclusively for inter-school athletic contests.
(c) If two (2) or more school corporations propose to enter into such a lease contract jointly, then joint meetings of the boards of school trustees, township boards, or other body or bodies having control may be held, but no action taken shall be binding on any such school corporation unless approved by a majority of the body representing such corporation. Any lease contract executed by two (2) or more school corporations as joint lessees shall set out the amount of the aggregate lease rental to be paid by each, which may be as agreed upon, but there shall be no right of occupancy by any lessee unless the aggregate rental is paid as stipulated in the lease contract. All rights of joint lessees under the lease contract shall be in proportion to the amount of lease rental paid by each.
(Formerly: Acts 1947, c.273, s.1.) As amended by P.L.8-1987, SEC.69; P.L.25-1995, SEC.79.



CHAPTER 12. AUTHORITY AND PROCEDURE TO LEASE TO A PRIVATE HOLDING COMPANY

IC 21-5-12-1
School corporations authorized to lease school buildings; maximum term of lease; joint leases
Sec. 1. (a) Any school corporation shall have the power to lease a school building or buildings for the use of such school corporation or of any joint or consolidated school district of which it is a part or to which it contributes. However, no such contract of lease shall be entered into for a period of more than fifty (50) years, nor unless there shall first be filed with the body or bodies vested with control of the school corporation a petition therefor signed by fifty (50) or more patrons of such school corporation, and the board of school trustees, township board, or the body or bodies vested with such control shall have, after investigation, determined that a need exists for such school building.
(b) The term "school building", as used in this chapter, shall be construed to mean any building used as a part of or in connection with the operation of schools and shall include the site therefor, the equipment thereof and appurtenances thereto such as heating facilities, water supply, sewage disposal, landscaping, walks, drives, and playgrounds, except that no building shall be constructed under this chapter which is designed for and to be used exclusively for interschool athletic contests.
(c) If two (2) or more school corporations propose to enter into such a lease contract jointly, then joint meetings of the boards of school trustees, township boards, or other body or bodies having control may be held, but no action taken shall be binding on any such school corporation unless approved by a majority of the body representing such corporation. Any lease contract executed by two (2) or more school corporations as joint lessees shall set out the amount of the aggregate lease rental to be paid by each, which may be as agreed upon, but there shall be no right of occupancy by any lessee unless the aggregate rental is paid as stipulated in the lease contract. All rights of joint lessees under the lease contract shall be in proportion to the amount of lease rental paid by each.
(Formerly: Acts 1957, c.275, s.1.) As amended by P.L.8-1987, SEC.71.

IC 21-5-12-2
Leases or options to purchase with corporations or religious organizations
Sec. 2. Any school corporation or corporations may enter into a contract of lease or lease with option to purchase under the provisions of this chapter with a corporation organized under the laws of the state of Indiana, or duly admitted to do business in the state of Indiana, or with a religious organization (or its agent) which is exempt from federal income taxation under section 501 of the

Internal Revenue Code.
(Formerly: Acts 1957, c.275, s.2.) As amended by Acts 1979, P.L.225, SEC.1.

IC 21-5-12-3
Options to renew lease; options to purchase property; religious organizations
Sec. 3. (a) Except as provided in subsection (d), all contracts of lease shall provide that such school corporation or corporations shall have an option to:
(1) renew the lease for a further term on like conditions; and
(2) purchase the property covered by the lease contract;
the terms and conditions of the purchase to be specified in the lease, subject to the approval of the department of local government finance.
(b) If the option to purchase the property covered by the lease is exercised, such school corporation or corporations, for the purpose of procuring funds to pay the purchase price thereof, may issue and sell bonds under the provisions of the general statute governing the issue and sale of bonds of such school corporation or corporations. The purchase price may not be more than the purchase price set forth in the lease contract with:
(1) two percent (2%) thereof as prepayment penalty for purchase within the first five (5) years of the lease term; or
(2) one percent (1%) thereof as prepayment penalty for purchase in the second five (5) years of the lease term;
and thereafter the purchase shall be without prepayment penalty.
(c) However:
(1) if the school corporation has not or corporations have not exercised an option to purchase the property covered by the lease contract at the expiration of the lease contract; and
(2) upon the full discharge and performance by the school corporation of its or corporations of their obligations under the lease contract;
the property covered by the lease contract shall thereupon become the absolute property of the school corporation or corporations and the lessor corporation shall execute proper instruments conveying to the school corporation or corporations good and merchantable title thereto.
(d) If a school corporation that is located in a county having a population of more than thirty-nine thousand six hundred (39,600) but less than forty thousand (40,000) enters into a contract of lease with a religious organization or the organization's agent as authorized under section 2 of this chapter, the contract of lease is not required to include on behalf of the school corporation an option to purchase the property covered by the lease contract, but must include an option to renew the lease. In this case the property covered by the lease contract is not required to become the absolute property of the school corporation as provided in subsection (c).
(Formerly: Acts 1957, c.275, s.3.) As amended by P.L.169-1991,

SEC.1; P.L.12-1992, SEC.120; P.L.90-2002, SEC.453.

IC 21-5-12-4
Plans and specifications of proposed buildings; submission for approval; application of IC 4-21.5
Sec. 4. (a) The lessor corporation proposing to build a school building or buildings, including the necessary equipment and appurtenances to the building or buildings, shall submit to the lessee or lessees, prior to the execution of a contract of lease, preliminary plans, specifications, and estimates for the building, or buildings. Final plans and specifications shall be submitted to the state department of health, state fire marshal, and other agencies designated by law to pass on plans and specifications for school buildings. These final plans and specifications shall be approved by those agencies in writing and by the lessee or lessees prior to the construction of the school building or school buildings.
(b) IC 4-21.5 does not apply to the formulation, issuance, or administrative review (but does apply to the judicial review and civil enforcement) of an approval by an agency under subsection (a).
(Formerly: Acts 1957, c.275, s.4.) As amended by P.L.59-1988, SEC.9; P.L.2-1989, SEC.21; P.L.35-1990, SEC.40; P.L.2-1992, SEC.737.

IC 21-5-12-5
Responsibility for taxes, assessments, insurance, and repairs
Sec. 5. Such contract of lease may provide that as a part of the lease rental for such school building or buildings the lessee or lessees shall agree to pay all taxes and assessments levied against or on account of the leased property, to maintain insurance thereon for the benefit of the lessor corporation and to assume all responsibilities for repair and alterations thereon or thereto during the term of such lease.
(Formerly: Acts 1957, c.275, s.5.)

IC 21-5-12-6
Contracts of lease before site acquisition or construction of building authorized; conditions
Sec. 6. Such school corporation or corporations may, in anticipation of the acquisition of a site and the construction and erection of such a school building or buildings, including the necessary equipment and appurtenances thereof, make and enter into a contract of lease with such lessor corporation subject to the approval of the department of local government finance prior to the actual acquisition of such site and the construction and erection of such building or buildings, but such contract of lease so entered into shall not provide for the payment of any lease rental by the lessee or lessees until the completion of such building or buildings ready for occupancy, at which time the stipulated lease rental may begin. The lessor corporation in such contract of lease shall furnish a bond to the approval of such lessee or lessees conditioned on the final

completion of such building or buildings within a period not to exceed one (1) year from the date of the execution of such contract of lease, unavoidable delays excepted.
(Formerly: Acts 1957, c.275, s.6.) As amended by P.L.90-2002, SEC.454.

IC 21-5-12-7
Notice and hearing; proposed lease; execution of lease; limitation of actions to contest validity of lease
Sec. 7. (a) When the lessor corporation and the school corporation or corporations have agreed upon the terms and conditions of any lease proposed to be entered into pursuant to the terms and conditions of this chapter and before the final execution of such lease a notice shall be given by publication to all persons interested of a hearing to be held before the board of school trustees, the township board, or the body or bodies vested with authority to approve the lease, or a joint meeting thereof, which hearing shall be on a day not earlier than ten (10) days if new construction is proposed or thirty (30) days if improvement or expansion is proposed after the publication of such notice. The notice of such hearing shall be published one (1) time in a newspaper of general circulation printed in the English language in the school corporation, or one (1) of the same if the proposed lease be a joint lease, or if no such paper be published therein, then in any newspaper of general circulation published in the county. Such notice shall name the day, place, and hour of such hearing and shall set forth a brief summary of the principal terms of the lease agreed upon, including the location, name of the proposed lessor corporation and character of the property to be leased, the rental to be paid, and the number of years the contract is to be in effect. The proposed lease, drawings, plans, specifications, and estimates for such school building or buildings shall be available for inspection by the public during said ten (10) day or thirty (30) day period and at said meeting. All persons interested shall have a right to be heard at the time fixed, upon the necessity for the execution of such lease and whether the rental provided for therein be paid to the lessor corporation is a fair and reasonable rental for the proposed building. Such hearing may be adjourned to a later date or dates, and within thirty (30) days following the termination of such hearing the board of school trustees, township board, or governing body or bodies of such school corporation or corporations may by a majority vote of all its members either authorize the execution of such lease as originally agreed upon or may make such modifications therein as may be agreed upon with such lessor corporation, but in no event shall the lease rentals as set out in the published notice be increased. The cost of the publication of the notice shall be borne by lessor corporations.
(b) In the event the execution of the lease as originally agreed upon, or as modified by agreement, is authorized by such board of school trustees, township board, or governing body or bodies of such school corporation or corporations, such board or governing body

shall give notice of the signing of said contract by publication one (1) time in a newspaper of general circulation printed in the English language in the school corporation, or one (1) of the same if the proposed lease be a joint lease, or if no such newspaper be published therein, then in any newspaper of general circulation published in the county. Ten (10) or more taxpayers in such school corporation or corporations, who will be affected by the proposed lease and who may be of the opinion that no necessity exists for the execution of such lease, or that the proposed rental provided for therein is not a fair and reasonable rental, may file a petition in the office of the county auditor of the county in which such school corporation or corporations is located, within thirty (30) days after publication of notice of the execution of such lease, setting forth their objections thereto and facts showing that the execution of the lease is unnecessary or unwise, or that the lease rental is not fair and reasonable as the case may be. Upon the filing of any such petition, the county auditor shall immediately certify a copy thereof, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance, and upon the receipt of such certified petition and information, the department shall fix a time and place for the hearing of such matter which shall not be less than five (5) nor more than thirty (30) days thereafter, and said hearing shall be in the school corporation or corporations, or in the county where such school corporations are located. Notice of the hearing shall be given by the department of local government finance to the members of the board of school trustees, township board, or governing body or bodies of such school corporation or corporations, and to the first ten (10) taxpayer-petitioners upon such petition by a letter signed by the commissioner or deputy commissioner of the department, and enclosed with full prepaid postage addressed to such persons at their usual place of residence, at least five (5) days before the date of such hearing. The decision of the department of local government finance on such appeal, upon the necessity for the execution of said lease and as to whether the rental is fair and reasonable, shall be final.
(c) No action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease shall be instituted at any time later than thirty (30) days after publication of notice of the execution of the lease by the board of school trustees, township board, or governing body or bodies of such school corporation or corporations; or if an appeal has been taken to the department of local government finance, then within thirty (30) days after the decision of the department.
(Formerly: Acts 1957, c.275, s.7.) As amended by Acts 1981, P.L.208, SEC.7; P.L.8-1987, SEC.72; P.L.90-2002, SEC.455.

IC 21-5-12-8
Lessor corporation required to own construction site land; sale of land by school corporations to lessor corporation
Sec. 8. The lessor corporation shall acquire, own and hold in fee

simple the land on which such building or buildings is to be erected. Any school corporation proposing to lease such school building or buildings, either alone or jointly with another school corporation, and owning the land on which it desires that such building or buildings be erected may and is hereby authorized to sell and transfer to the lessor corporation such land in fee simple. Before such sale may take place, the governing body of the school corporation shall file a petition with the circuit court of the county in which the school corporation is located, requesting the appointment of three (3) disinterested freeholders of the school corporation as appraisers to determine the fair market value of such land. Upon their appointment, the three (3) appraisers shall proceed to fix the fair market value of such land and shall report the amount so fixed to the circuit court within two (2) weeks from the date of their appointment. The school corporation may then sell such land to the lessor corporation for an amount not less than the amount so fixed as the fair market value by the three (3) appraisers, which amount shall be paid in cash upon delivery of the deed by the school corporation to the lessor corporation; Provided, however, That if such land was acquired by the school corporation within three (3) years immediately preceding the date of the filing of the petition with the circuit court, such land may not be sold for an amount less than the amount paid by the school corporation for such land.
(Formerly: Acts 1957, c.275, s.8.)

IC 21-5-12-9
Appropriations to pay lease rentals
Sec. 9. Any school corporation which shall execute a lease contract under the provisions of this chapter shall annually appropriate and pay out of the debt service fund sufficient moneys to pay the lease rental stipulated to be paid by such school corporation in such lease contract. Such appropriation and rate shall be reviewable by other bodies vested by law with such authority to ascertain that the levy is sufficient to raise the amount required to meet the rental of such lease contract.
(Formerly: Acts 1957, c.275, s.9; Acts 1967, c.352, s.1.) As amended by P.L.2-1988, SEC.705.

IC 21-5-12-10
Tax exemptions
Sec. 10. All school buildings leased by a lessor corporation so contracting with such school corporation or corporations under the provisions of this chapter shall be exempt from all state, county, and other taxes. Provided, however, that the rental paid to a lessor corporation under the terms of such a contract of lease shall be subject to all applicable taxes under the laws of this state.
(Formerly: Acts 1957, c.275, s.10.) As amended by P.L.2-1988, SEC.706.

IC 21-5-12-11 Supplemental effect of chapter
Sec. 11. This chapter is intended to be and shall be construed as being supplemental to all other laws covering the acquisition, use, and maintenance of school buildings by school corporations. Provided, that as to school buildings constructed or leased pursuant to the provisions of this chapter, it shall not be necessary to comply with the provisions of other laws concerning the acquisition, use, and maintenance of school buildings by school corporations except as specifically required in this chapter.
(Formerly: Acts 1957, c.275, s.11.) As amended by P.L.2-1988, SEC.707.

IC 21-5-12-12
Bonds and other securities; sale; authorized investments
Sec. 12. (a) Any corporation qualifying as a lessor corporation under this chapter may issue and sell bonds and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property shall be considered legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries.
(b) Bonds and other securities issued by a lessor corporation need not be sold under IC 5-1-11, and approval of the securities commissioner is not required in connection with the issuance and sale of the bonds.
As added by P.L.59-1988, SEC.10.

IC 21-5-12-13
Termination of lease; return of money by lessor corporation; deposit
Sec. 13. (a) Upon the termination of a lease entered into under this chapter, the lessor corporation shall return to the school corporation any money held by the lessor corporation in excess of the amount needed to retire bonds issued under this chapter and to dissolve the lessor corporation.
(b) A school corporation shall deposit the money received under subsection (a) into its debt service fund or its capital projects fund.
As added by P.L.59-1988, SEC.11. Amended by P.L.41-1993, SEC.47.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. INDIANA STATE TEACHERS' RETIREMENT FUND

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. HIGHER EDUCATION RETIREMENT BENEFITS

IC 21-6.1-8-0.5
Application
Sec. 0.5. This chapter applies to an institution of higher education that had at least one (1) employee who was a fund member on July 1, 1980.
As added by P.L.2-2006, SEC.173.

IC 21-6.1-8-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Compensation" means:
(A) the fiscal year salary received by an employee; plus
(B) an amount not to exceed two thousand dollars ($2,000) received from the institution of higher education in contemplation of the employee's retirement, including severance pay, termination pay, retirement bonus, or commutation of sick leave or personal leave.
(2) "Fund" refers to the Indiana state teachers' retirement fund established by IC 5-10.4-2-1.
(3) "Fund member" means a person who qualifies for membership in the fund under IC 5-10.4-4-1.
(4) "Institution of higher education" means an institution of higher education that is supported in whole or in part by the state.
(5) "Retirement benefit system" means a retirement benefit system established by an institution of higher education after June 30, 1980.
As added by Acts 1980, P.L.28, SEC.16. Amended by P.L.2-2006, SEC.174.

IC 21-6.1-8-2
Participation in retirement benefit system
Sec. 2. (a) An institution of higher education may establish a retirement benefit system for the employees of the institution of higher education.
(b) If an institution of higher education establishes a retirement benefit system under subsection (a) that includes as participants employees who otherwise qualify as fund members, the institution of higher education must allow an employee who otherwise qualifies as a fund member to elect whether to participate in the retirement benefit system. If an employee who otherwise qualifies as a fund member elects to participate in a retirement benefit system established under subsection (a), subsections (c) through (j) apply.
(c) If an employee is a contributing fund member at the time the employee elects under subsection (b) to participate in a retirement benefit system, the employee's rights in the fund on the date the employee's election is effective are the same as if the employee had

terminated employment on that date.
(d) The service of an employee who is participating in a retirement benefit system may not be used to earn service credit, years of service, or for any other purpose by the fund.
(e) After an employee's election under subsection (b) to become a participant in a retirement benefit system is effective, the employee is not entitled to rejoin the fund while the employee remains employed by the institution of higher education.
(f) If an employee is a contributing fund member at the time the employee elects under subsection (b) to become a participant in a retirement benefit system, the employee's election and suspension of membership in the fund are effective on July 1 immediately following the date the employee files the election with the institution of higher education.
(g) If an employee is not a contributing fund member at the time the employee is initially hired by an institution of higher education that has established a retirement benefit system under subsection (a), the employee may file an election under subsection (b) to participate in the employer's retirement benefit system not later than sixty (60) calendar days after the employee's initial employment date, and the election is effective as if it had been made on the employee's initial employment date.
(h) An employee's election under subsection (b) must be in writing and is not effective until filed with the institution of higher education.
(i) The institution of higher education shall inform the board of trustees of the fund of:
(1) the employee's election to participate in the retirement benefit system established under subsection (a); and
(2) the effective date of the employee's election.
(j) An employee may not be both an active:
(1) fund member; and
(2) retirement benefit system participant;
at the same time.
As added by Acts 1980, P.L.28, SEC.16. Amended by P.L.2-2006, SEC.175.

IC 21-6.1-8-3
Payments to institution of higher education
Sec. 3. (a) If an institution of higher education establishes a retirement benefit system applicable to employees of the institution who otherwise qualify as members of the fund under IC 21-6.1-4-1, the general assembly shall appropriate to an institution of higher education that establishes a retirement benefit system under section 2 of this chapter for the purpose of funding the retirement benefit system an amount estimated to be equal to seven and four-tenths percent (7.4%) of the compensation of an employee who makes the election described in section 2(b) of this chapter and becomes a participant in the retirement benefit system of the institution of higher education for all or a part of the period of the appropriation.     (b) The institution of higher education shall estimate the sum described in subsection (a) and submit the estimate to the budget agency and to the commission for higher education for inclusion in the operating appropriation of the institution of higher education.
(c) The estimate described in subsection (b) must be submitted at the same time but separately from the request of the institution of higher education for an operating appropriation.
As added by Acts 1980, P.L.28, SEC.16. Amended by P.L.2-2006, SEC.176.

IC 21-6.1-8-4
Interpretation
Sec. 4. This chapter does not limit the authority given to an institution of higher education under any other law.
As added by Acts 1980, P.L.28, SEC.16. Amended by P.L.2-2006, SEC.177.






ARTICLE 7. STATE UNIVERSITIES

CHAPTER 1. INDIANA UNIVERSITY: DONATIONS

IC 21-7-1-1
Petitions to authorize donation
Sec. 1. Whenever fifty (50) freeholders and taxpayers of any county in this state, or twenty-five (25) freeholders of any city, town, or township in this state, in which any state university may be situated, shall petition the legislative body of a county, city, town, or township to make a donation to the state university, in any sum not exceeding twenty-five thousand dollars ($25,000), by a county or city or ten thousand dollars ($10,000), by a township or town, the legislative body of the county, city, town, or township may make the donation, not exceeding the amount named in the petition, and enter in their respective records the proper order, ordinance, or resolution therefor, which shall be a sufficient justification for the proper officer to draw a warrant therefor.
(Formerly: Acts 1897, c.39, s.1.) As amended by P.L.8-1989, SEC.81.



CHAPTER 2. INDIANA UNIVERSITY: UNIVERSITY FUND LOANS

IC 21-7-2-1
Suits on mortgagors' notes for foreclosure deficiency
Sec. 1. In all cases where the auditor of state has made loans from the university fund, college fund or the permanent endowment fund of the Indiana State University, which said loans were secured by mortgage upon real estate, and when said mortgaged premises have been heretofore or which may be hereafter forfeited to the state for nonpayment of the amount due thereon, or have been heretofore or hereafter shall be bid in by the auditor of state for the benefit of said respective funds, and where said mortgaged premises when sold according to law after having been forfeited or bid in by the auditor of state have failed or shall fail to sell for a sum sufficient to satisfy the principal and interest of the loan made and the damages accrued by reason of such failure and costs, the auditor of state shall bring suit on the note executed by the mortgagor for the deficiency, for which deficiency the maker shall be liable; and when judgment shall be rendered thereon, no appraisement of property shall be allowed on execution issued on such judgment.
(Formerly: Acts 1903, c.68, s.1.)



CHAPTER 3. INDIANA UNIVERSITY: ENDOWMENT FUND

IC 21-7-3-1
Permanent endowment fund of Indiana University
Sec. 1. There shall be assessed and collected, as state revenues are assessed and collected, in the year 1883, and in each of the next succeeding twelve (12) years, the sum of one-half of one cent ($0.005) on each one hundred dollars ($100) worth of taxable property in this state, which money, when collected and paid into the state treasury in each of the years named in this section, shall be placed to the credit of a fund to be known as the permanent endowment fund of Indiana University.
(Formerly: Acts 1883, c.69, s.1.) As amended by P.L.2-1988, SEC.709.

IC 21-7-3-2
Duties to pay off interest-bearing indebtedness
Sec. 2. Whenever, after the first day of May, 1884, there shall have been paid into the state treasury a sum of said permanent endowment fund sufficient to pay off any of the interest-bearing indebtedness of the state, it shall be the duty of the treasurer of state to pay off and cancel such indebtedness, and it shall be the duty of said treasurer of state to continue to pay off and cancel said interest-bearing indebtedness which may be due, or which, by the terms of the contract creating said indebtedness, may be paid off, whenever there is a sufficient sum of said permanent endowment fund in the state treasury to pay off the same out of said permanent endowment fund.
(Formerly: Acts 1883, c.69, s.2.)

IC 21-7-3-3
Issuance of nonnegotiable bond of state; provisions
Sec. 3. It shall be the duty of the treasurer of state, immediately after paying off any of the interest-bearing indebtedness of the state, as provided for in section 2 of this chapter, to make and issue to the trustees of said university and to their successors in office a nonnegotiable bond of the state, in an amount equal to the sum drawn from said permanent endowment fund and used in such payment. Said nonnegotiable bond shall be signed by the governor and treasurer of state, and attested by the secretary of state and the seal of the state, and be made payable in fifty (50) years after date, at the option of the state, and said bond shall bear five percent (5%) interest from date until paid, which interest shall be paid semiannually on May 1 and November 1 of each year, and the same shall be applied to the current and extraordinary expenses of said university and be paid to the trustees thereof under the same rules and regulations as is required by law in the payment of the revenues of said university. The nonnegotiable bond provided for in this chapter, when executed, shall remain in the custody of the treasurer of state. (Formerly: Acts 1883, c.69, s.3.) As amended by P.L.2-1988, SEC.710.

IC 21-7-3-4
Loans from endowment fund
Sec. 4. So much of said permanent endowment fund as shall not at any time be absorbed by the nonnegotiable bonds of the state, as contemplated in this chapter, shall be loaned by the auditor of state at six percent (6%) interest, payable annually in advance in real estate security, and in making loans and disbursing interest collected, the treasurer of state and the auditor of state shall be governed by the law in force regulating the manner of making loans of the university funds and paying out interest collected, except as otherwise provided in this chapter.
(Formerly: Acts 1883, c.69, s.4.) As amended by P.L.2-1988, SEC.711.

IC 21-7-3-5
Records of mortgages and notes on account of loan
Sec. 5. It shall be the duty of the auditor of state to make a complete record of every mortgage and note executed on account of any loan from said permanent endowment fund, in a book to be kept in his office for that purpose, and on payment of any loan to said fund, said auditor shall enter a record of satisfaction in full on the margin of the record of the mortgage in his office, and sign the same with his name; and he shall also, in like manner, enter satisfaction in full on the face of the mortgage; which mortgage, when presented by the mortgagor, or any person holding title under him, to the recorder of the county wherein the land mortgaged is situated, shall authorize the recorder of said county to copy such entry on the record in his office.
(Formerly: Acts 1883, c.69, s.5.)

IC 21-7-3-6
State status as preferred borrower
Sec. 6. If at any time after June 5, 1883, the state shall need the loan of any part, or of all, of said permanent endowment fund, the state shall be a preferred borrower of so much of said fund as shall not be loaned at the time. But it shall be the duty of the treasurer of state to cause to be executed, as an evidence of any such loan, a nonnegotiable bond of the state for the amount so borrowed, in like manner as is provided in section 3 of this chapter. Provided, if at any time after June 5, 1883, the said Indiana University shall be consolidated with any other educational institution or institutions of the state, or shall be removed from its location on June 5, 1883, for any cause whatever, the funds raised under the provisions of this chapter shall be held and used for the benefit of such institution, as consolidated or changed, notwithstanding such change or consolidation, whenever so removed or consolidated. Provided, further, that after said date, no further appropriation shall be made to

said university.
(Formerly: Acts 1883, c.69, s.6.) As amended by P.L.2-1988, SEC.712.



CHAPTER 4. INDIANA UNIVERSITY: COLLECTION OF ENDOWMENT FUND LOANS

IC 21-7-4-1
Collection of outstanding loans; apportionment among counties
Sec. 1. The treasurer of state shall proceed at once to collect all outstanding loans belonging to the permanent endowment fund of Indiana University which may be due, and shall collect all other loans belonging to said fund as fast as they become due, which money, together with all other money that come into the hands of the treasurer of state, belonging to said fund shall be immediately apportioned by the auditor of state pro rata among the several counties in this state, according to population. The treasurer of state, immediately thereafter, pay the same to the several county treasurers, according to said apportionment made by the said auditor of state, and take their receipts therefor. Semiannually, on May 1 and November 1 of each year, the said auditor of state shall apportion the amount collected during the preceding six (6) months, and the treasurer of state shall pay the same to the respective county treasurers.
(Formerly: Acts 1897, c.74, s.1.) As amended by P.L.2-1990, SEC.12.

IC 21-7-4-2
Loans by counties
Sec. 2. The said moneys so distributed and paid to said counties, as provided by section 1 of this chapter, shall be loaned by the auditors of the respective counties in the same manner and on the same terms and conditions and under the same restrictions, subject to the same limitations, and said loans shall be again collected from the borrower, as the common school funds are loaned and collected. And the said several counties shall be liable in the same manner and to the same extent, for the principal and interest of said fund, and for the payment of the same, as they are liable for the payment of the interest and principal of the common school funds.
(Formerly: Acts 1897, c.74, s.2.) As amended by P.L.2-1988, SEC.713.

IC 21-7-4-3
State auditor prohibited from making loans
Sec. 3. The auditor of state is hereby prohibited from making any further loans from said fund, and all money in his hands belonging thereto shall be by the auditor of state apportioned, and by the treasurer of state paid to the several counties, where apportionment is made as provided in section 1 of this chapter.
(Formerly: Acts 1897, c.74, s.3.) As amended by P.L.2-1988, SEC.714.

IC 21-7-4-4
Payment of interest by counties to state      Sec. 4. The several counties of this state shall pay the interest on said fund to the treasurer of state at the same time and in the same manner as interest is now paid on the school fund, and said treasurer of state shall at once pay the same to the trustees of the Indiana University, and take proper receipts therefor.
(Formerly: Acts 1897, c.74, s.4.)



CHAPTER 4.5. ADMINISTRATION OF THE INDIANA UNIVERSITY PERMANENT ENDOWMENT FUND

IC 21-7-4.5-1
Application
Sec. 1. This chapter applies to money in the fund.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-2
"Fund"
Sec. 2. As used in this chapter, "fund" refers to the Indiana University permanent endowment fund in the custody of the treasurer of state.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-3
Treasurer; custodian
Sec. 3. (a) The treasurer of state is the exclusive custodian of the fund.
(b) The state board of finance has full and complete management and control of the fund. The state board of finance shall invest the fund as provided in IC 20.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-4
Investments
Sec. 4. Except as provided in this chapter, the fund shall be invested in:
(1) bonds, notes, certificates, and other valid obligations of the United States;
(2) bonds, notes, debentures, and other securities issued by any federal instrumentality and fully guaranteed by the United States;
(3) bonds, notes, certificates, and other valid obligations of any state of the United States or any county, township, city, town, or other political subdivision in Indiana that are issued under law, the issuers of which, for five (5) years before the date of the investment, have promptly paid the principal and interest on their bonds and other legal obligations in lawful money of the United States; or
(4) bonds, notes, or other securities issued by the Indiana bond bank and described in IC 5-13-10.5-11(3).
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-5
State board of finance; duties and powers; payment to purchaser, transferee, or assignee of agreement
Sec. 5. (a) The state board of finance shall direct all disbursement from the fund. The auditor of state shall draw the auditor of state's

warrant on the treasurer of state, on a properly itemized voucher officially approved by:
(1) the president of the state board of finance; or
(2) in the absence of the president, any member of the state board of finance.
(b) Except as otherwise provided by this chapter, all securities purchased for the fund shall be deposited with and remain in the custody of the state board of finance. The state board of finance shall collect all interest or other income accruing on the securities, when due, together with the principal of the securities when the principal matures and is due. Except as provided by subsection (c), all money collected under this subsection shall be credited to the proper fund account on the records of the auditor of state and the collection shall be deposited with the treasurer of state and reported to the state board of finance.
(c) All money collected under an agreement that is sold, transferred, or liquidated under IC 21-49-4-23 shall be immediately transferred to the purchaser, transferee, or assignee of the agreement.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-6
State board of finance; rules; other powers
Sec. 6. (a) The state board of finance may:
(1) make all rules;
(2) employ all help;
(3) purchase all supplies and equipment; and
(4) incur all expense;
necessary to properly carry out this chapter.
(b) The expense incident to the administration of this chapter shall be paid from any money in the state treasury not otherwise appropriated upon the warrant of the auditor of state issued on a properly itemized voucher approved by the president of the state board of finance.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-7
Audits
Sec. 7. The state board of accounts shall annually examine the status of the fund by a field examiner or field examiners assigned by the state examiner. Upon the completion of the examination, the examiners performing the duty shall prepare a report of the examination. The report must show:
(1) all necessary pertinent information;
(2) the balance of the fund's principal at the close of the previous examination;
(3) the amount of interest and principal paid by each county to the state board of finance since the close of the previous examination;
(4) the balance of principal due at the date of closing of the report;         (5) a statement of receipts and disbursements by the state board of finance;
(6) a list of the securities found to be in the possession of the state board of finance;
(7) the amount of each security; and
(8) the total amount of all the securities held in custody.
The appropriate officer of the state board of finance shall sign the list described in subdivision (6) in duplicate. The original signed list shall be deposited with the state board of accounts, and the duplicate of the signed list shall be kept in the files of the treasurer of state.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-8
Statutory construction; liability of county officers
Sec. 8. This chapter may not be construed to relieve the county auditor of any county, or any other county officer, of any liability fixed by law not specifically changed by this chapter.
As added by P.L.2-2006, SEC.178.

IC 21-7-4.5-9
Loans from balance of fund
Sec. 9. Notwithstanding any other law, the treasurer of state:
(1) on the terms that the treasurer of state prescribes; and
(2) without the approval of the state board of finance;
may make loans from the principal of the fund to its board of trustees.
As added by P.L.2-2006, SEC.178.



CHAPTER 5. INDIANA UNIVERSITY: SALE OF FEDERAL LAND

IC 21-7-5-1
Appraisal of federal land granted to university
Sec. 1. The board of trustees of the Indiana University shall cause to be appraised the land granted by the United States to the state of Indiana for the use of the said university.
(Formerly: Acts 1859, c.139, s.1.)



CHAPTER 6. INDIANA UNIVERSITY: SALE OF UNIVERSITY LAND

IC 21-7-6-1
Charges against university fund
Sec. 1. The auditor of state and the treasurer of state, for the management of the university fund, shall be, jointly, entitled to receive five (5) per cent upon the interest paid in on such fund; and it shall not be lawful for them, or either of them, to make any other charges against the same.
(Formerly: Acts 1855, c.99, s.7.)

IC 21-7-6-2
Extension of payments for purchase of university land
Sec. 2. The time for the final payments to be made by the holders of the original certificates for the purchase of lands reserved and granted to the state university of Indiana, in the case of all such certificates as have heretofore been issued and are now outstanding, be extended for the further term of three (3) years from the time when the same may respectively fall due.
(Formerly: Acts 1855, c.99, s.8.)

IC 21-7-6-3
Release of purchaser from forfeiture on certain conditions
Sec. 3. Any and all holders of such certificates, as aforesaid, who have forfeited such lands by the non-payment of interest on the purchase-money, shall be exempted and released from such forfeiture by paying to the commissioner of such lands, on or before the first day of August in the year 1855, all interest due on the same, together with the interest upon the amount due at the time of such forfeiture up to the time of said payment; and upon such payment being made in the manner and within the time herein specified, the holder of such certificate shall have the same rights under it as if such forfeiture had never occurred.
(Formerly: Acts 1855, c.99, s.9.)

IC 21-7-6-4
Sale of unredeemed lands
Sec. 4. If any portion of said lands forfeited on March 3, 1855, shall not have been redeemed on August 1, 1855, as provided in section 3 of this chapter, it shall be the duty of the commissioner of such reserved lands to sell the same for the best price he can obtain, not less than the original purchase price, allowing the purchaser a credit on the same as provided by law. If any such lands shall be forfeited after March 3, 1855, it shall be the duty of such commissioners, if the same be not redeemed within six (6) months from the time of such forfeiture, to sell the same on the terms provided in this section. For his services in effecting such sales, the commissioner shall be entitled to retain, out of the first money received from the purchasers, five percent (5%) upon the amount of

the purchase price of such lands.
(Formerly: Acts 1855, c.99, s.10.) As amended by P.L.2-1988, SEC.716.



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. PURDUE UNIVERSITY: ENDOWMENT FUND

IC 21-7-11-1
Endowment fund; management and investment
Sec. 1. The treasurer of state shall take in charge, hold, manage and invest, for the use and benefit of the trustees of Purdue University, its endowment fund, derived from acceptance, by the state of Indiana, of the benefits and provisions of the acts of Congress, approved July 2, 1862, and April 14, 1864.
(Formerly: Acts 1937, c.49, s.1.) As amended by Acts 1982, P.L.132, SEC.2.

IC 21-7-11-2
Management and control of fund
Sec. 2. Said fund shall be held, managed, controlled, and invested in accordance with 7 U.S.C. 301-308 and further acts of Congress amendatory thereof or supplemental thereto, and in accordance with the terms and provisions of this chapter.
(Formerly: Acts 1937, c.49, s.2.) As amended by P.L.2-1988, SEC.717.

IC 21-7-11-3
Endowment fund; authorized securities for investment; loans to board of trustees
Sec. 3. (a) The endowment fund, or any part thereof, may be invested in securities bearing such rate of interest as may be currently obtainable as follows:
(1) In bonds, notes or certificates which are the obligations of, or guaranteed by the United States.
(2) In bonds, of any territory or insular possession of the United States or in bonds, notes, warrants, certificates or orders of the state of Indiana, or of any political subdivision, instrumentality or agency thereof, issued pursuant to authority of law.
(b) Notwithstanding any other law to the contrary, the treasurer of state, on such terms as he prescribes and without the approval of the state board of finance, may make loans from the principal of the Purdue University endowment fund for Purdue University to its board of trustees.
(Formerly: Acts 1937, c.49, s.3.) As amended by Acts 1982, P.L.132, SEC.3.






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. EDUCATION SAVINGS PROGRAMS

CHAPTER 1. PURPOSES

IC 21-9-1-1
Purposes of article
Sec. 1. The following are the purposes of this article:
(1) To encourage education and the means of education.
(2) To encourage attendance at higher education institutions.
(3) To provide families additional means of striving for higher education through an education savings program that may be established under this article.
(4) To help provide the benefits of higher education to the people of Indiana.
(5) To promote the economic development of the state by creating opportunities for a more highly educated workforce.
(6) To increase employment opportunities in Indiana.
(7) To encourage a working partnership among the people of Indiana, including Indiana families, and elementary and secondary schools, higher education institutions, financial institutions, and state government in furthering a greater rate of savings and greater participation in higher education.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.1; P.L.135-2002, SEC.2.



CHAPTER 2. DEFINITIONS

IC 21-9-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.165-1996, SEC.1.



CHAPTER 3. INDIANA EDUCATION SAVINGS AUTHORITY

IC 21-9-3-1
Creation of authority
Sec. 1. The Indiana education savings authority is created.
As added by P.L.165-1996, SEC.1.

IC 21-9-3-2
Authority as body corporate and politic; not agency of state
Sec. 2. (a) The authority is a body corporate and politic.
(b) The authority:
(1) is not an agency of the state; and
(2) is an instrumentality of the state performing essential governmental functions.
As added by P.L.165-1996, SEC.1.

IC 21-9-3-3
Establishment of education savings programs
Sec. 3. The authority may establish any number of education savings programs.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.3; P.L.135-2002, SEC.17.

IC 21-9-3-4
Exemptions from state taxation
Sec. 4. Because the management and operation of the education savings programs and all funds and accounts established under this article constitute the performance of an essential public function, the following are exempt from taxation by the state and by any political subdivision of the state:
(1) The authority's management and operations.
(2) The authority's property and assets.
(3) All property and assets held by or for the authority except individual accounts.
(4) The investment income and earnings (whether interest, gains, or dividends) on:
(A) the authority's property and assets; and
(B) all property and assets held by or for the authority;
including all funds and accounts established under this article except individual accounts.
As added by P.L.165-1996, SEC.1.

IC 21-9-3-5
Power to contract
Sec. 5. The authority may contract with public or private entities or persons for the provision of all or any portion of the services the board considers necessary for the management and operations of the authority, including the education savings programs and all funds and accounts of the authority. As added by P.L.165-1996, SEC.1.



CHAPTER 4. AUTHORITY BOARD OF DIRECTORS AND OFFICERS

IC 21-9-4-1
Board of directors; members; vacancy; chairman; removal
Sec. 1. (a) The board of directors of the authority is established. The board consists of the following:
(1) The following four (4) ex officio members or directors:
(A) The treasurer of state.
(B) The state superintendent of public instruction.
(C) The Indiana commissioner of higher education.
(D) The budget director.
(2) Five (5) appointed members or directors who:
(A) are appointed by the governor; and
(B) have knowledge, skill, and experience in academic, business, financial, or education fields.
(b) During a member's term of service on the board, an appointed member of the board may not be an official or employee of the state.
(c) Not more than three (3) of the appointed members of the board may belong to the same political party.
(d) An appointed member serves a four (4) year term. An appointed member shall hold over after the expiration of the member's term until the member's successor is appointed and qualified.
(e) The governor may reappoint an appointed member of the board.
(f) A vacancy shall be filled for the balance of an unexpired term in the same manner as the original appointment.
(g) The treasurer of state shall serve as chairman of the board. The board shall annually elect one (1) of its ex officio members as vice chairman, and may elect any other officer that the board desires.
(h) The governor may remove an appointed member for misfeasance, malfeasance, willful neglect of duty, or other cause after notice and a public hearing, unless the member expressly waives the notice and hearing in writing.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-2
Salary; reimbursement
Sec. 2. (a) An appointed member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each appointed member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
(b) An ex officio member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-3 Designation of ex officio member
Sec. 3. An ex officio member of the board may designate a person to serve as an ex officio member of the board in the absence of the ex officio member.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-4
Power of board to employ manager and delegate functions
Sec. 4. The board may:
(1) employ a manager, who is not a member of the board; and
(2) delegate necessary and appropriate functions and authority to the manager.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-5
Quorum; presence at meetings; authority to act; meetings
Sec. 5. (a) Five (5) members of the board are a quorum for:
(1) the transaction of business at a meeting of the board; or
(2) the exercise of a power or function of the authority.
(b) This subsection applies to a meeting of the board at which at least five (5) members of the board are physically present at the place where the meeting is conducted. A member of the board may participate in a meeting of the board by using a means of communication that permits:
(1) the member;
(2) all other members participating in the meeting; and
(3) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting. A member who participates in a meeting described in this subsection is considered to be present at the meeting. If a meeting is held under this subsection, the memoranda of the meeting prepared under IC 5-14-1.5-4 must state the name of each member who was physically present at the place where the meeting was conducted, who participated in the meeting by using a means of communication described in this subsection, and who was absent from the meeting.
(c) The affirmative vote of a majority of all the members of the board who are present is necessary for the authority to take action. A vacancy in the membership of the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. An action taken by the board under this article may be authorized by:
(1) resolution at any regular or special meeting; or
(2) unanimous consent of all the members who have not abstained.
A resolution takes effect immediately upon adoption and need not be published or posted.
(d) The board shall meet at the call of the chairman and as provided in the bylaws of the authority.
(e) Meetings of the board may be held anywhere in Indiana. As added by P.L.165-1996, SEC.1.

IC 21-9-4-6
Authority as public agency; board as governing body
Sec. 6. (a) The authority is a public agency for purposes of IC 5-14-1.5 and IC 5-14-3.
(b) The board is a governing body for purposes of IC 5-14-1.5.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-7
Powers of board
Sec. 7. In addition to any power granted by this article, the board has all powers necessary or convenient to carry out and effectuate the purposes and objectives of this article, the purposes and objectives of the education savings programs, and the powers delegated by law or executive order, including the following powers:
(1) To develop and implement the education savings programs and, notwithstanding any provision in this article to the contrary, other services consistent with the purposes and objectives of this article, through:
(A) rules or emergency rules adopted under IC 4-22-2; or
(B) rules, guidelines, procedures, or policies established by the board and approved by the higher education commission.
(2) To conform the education savings programs and, notwithstanding any provision in this article to the contrary, services consistent with the purposes and objectives of this article, to the requirements of a qualified state tuition program set forth in Section 529 of the Internal Revenue Code and all applicable federal regulations, through:
(A) rules or emergency rules adopted under IC 4-22-2; or
(B) guidelines, procedures, or policies established by the board.
(3) To retain professional services, including the following:
(A) Financial advisers and managers.
(B) Custodians and other fiduciaries.
(C) Investment advisers and managers.
(D) Accountants and auditors.
(E) Consultants or other experts.
(F) Actuarial services providers.
(G) Attorneys.
(4) To establish minimum account deposit amounts (both initial and periodic).
(5) To employ persons, if the board chooses, and as may be necessary, and to fix the terms of their employment.
(6) To recommend legislation to the governor and general assembly.
(7) To apply for designation as a tax exempt entity under the Internal Revenue Code.
(8) To adopt such rules, bylaws, procedures, guidelines, and policies as are necessary to carry out the education savings

programs and services and the authority's management and operations.
(9) To sue and be sued.
(10) To provide or facilitate provision of benefits and incentives for the benefit of qualified beneficiaries, account owners, contributors, or account beneficiaries as the board's resources allow or as are directed or provided for by the general assembly.
(11) To conform the education savings programs to federal tax advantages or incentives, as in existence periodically, to the extent consistent with the purposes and objectives of this article.
(12) To interpret, in rules, policies, guidelines, and procedures, the provisions of this article broadly in light of the purposes and objectives of this article.
(13) To charge, impose, and collect administrative fees and service charges in connection with any agreement, contract, or transaction under an education savings program or services.
(14) To have perpetual succession.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.8; P.L.135-2002, SEC.18.

IC 21-9-4-8
Annual report by authority
Sec. 8. The authority shall prepare an annual report for the education savings programs and services and promptly transmit the annual report to the governor and the general assembly. The authority shall make available, upon request, copies of the annual report to qualified beneficiaries, account owners, and the public. A report transmitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.19; P.L.28-2004, SEC.157.

IC 21-9-4-9
Acceptance of gifts, bequests, donations, and devises by authority
Sec. 9. (a) The authority may accept gifts, bequests, donations, and devises of personal and real property:
(1) as trustees for the maintenance, use, or benefit of the authority, the education savings programs, or the endowment fund; or
(2) to be administered for other public or charitable purposes for the benefit or use of account owners or account beneficiaries.
(b) The authority may receive, accept, hold, administer, and use any property transferred to the authority by gift, bequest, donation, or devise in accordance with the terms, conditions, obligations, liabilities, and burdens imposed on the gift, bequest, donation, or devise if, in the judgment of the board, the action is in the best interest of the authority, the education savings programs, the endowment fund, account owners, contributors, or account

beneficiaries, as applicable.
(c) The authority may accept a gift, devise, donation, or bequest made for the purpose of providing an annuity on conditions consistent with the conditions set forth in IC 20-12-4-2 (relating to boards of trustees of state educational institutions).
(d) The authority may, if not inconsistent with the terms and conditions of a gift of real property:
(1) sell, convey, or otherwise dispose of the real property; and
(2) invest, reinvest, or use the proceeds as, in the judgment of the board, is of the greatest benefit to the authority, the education savings programs, the endowment fund, account beneficiaries, and account owners.
(e) When acting under the powers granted by this article and also with respect to the money in the endowment fund and the program account as provided in IC 21-9-5 and IC 21-9-7, the members serve as trustees of private trusts, subject to the terms and conditions of the trust program or the gift, bequest, donation, or devise and law applicable to private trusts.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.20.

IC 21-9-4-10
Duties of manager of authority
Sec. 10. A manager or another person designated by resolution of the authority:
(1) shall keep a record of the proceedings of the authority;
(2) shall be custodian of:
(A) all books, documents, and papers filed with the authority; and
(B) the minute book or journal of the authority; and
(3) may copy all minutes and other records and documents of the authority and may give certificates of the authority to the effect that the copies are true copies. A person who deals with the authority may rely upon the certificates.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-11
Surety bond
Sec. 11. Before the adoption and implementation of any education savings program, the:
(1) chairman;
(2) vice chairman;
(3) manager; and
(4) any officer elected by the authority or member of the authority authorized by resolution to handle funds or sign checks;
shall execute a surety bond in the penal sum of one hundred thousand dollars ($100,000). The surety bond shall be conditioned upon the faithful performance of the duties of the office of the principal and shall be executed by a surety company authorized to transact

business in Indiana. The authority shall pay the cost of the bonds.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-12
Duties of authority
Sec. 12. The authority shall do the following:
(1) Provide the board and each member, officer, employee, consultant, counsel, and agent of the authority or the board a defense in a suit arising out of the performance of duties for or on behalf of the authority or the board, if the board determines that the duties were performed in good faith.
(2) Save a person described in subdivision (1) or the board harmless from any liability, cost, or damage in connection with an action arising out of the performance of duties for or on behalf of the authority or the board, including the payment of any legal fees, except where the liability, cost, or damage is predicated on, or arises out of, the bad faith of the person or the board, or is based on the person's or board's malfeasance in the performance of duties.
As added by P.L.165-1996, SEC.1.

IC 21-9-4-13
Conflicts of interest
Sec. 13. Notwithstanding any other law, it is not a conflict of interest or violation of any other law for a person to serve as a member of the authority. However, a member shall disclose a conflict of interest relating to actions of the authority as required and in a manner provided by IC 35-44-1-3.
As added by P.L.165-1996, SEC.1.



CHAPTER 5. FUNDS AND ACCOUNTS

IC 21-9-5-1
Establishment of funds
Sec. 1. The following are established:
(1) The general operating fund.
(2) The endowment fund.
(3) The trust fund and, in the trust fund, the following:
(A) The administrative account.
(B) The program account.
As added by P.L.165-1996, SEC.1. Amended by P.L.85-2000, SEC.4.



CHAPTER 6. REPEALED



CHAPTER 7. INDIANA FAMILY COLLEGE SAVINGS PROGRAMS

IC 21-9-7-1
Powers of board
Sec. 1. In addition to any other powers granted by this article, the board has all powers necessary or convenient to carry out and effectuate the purposes and objectives of this chapter and IC 21-9-8, the purposes and objectives of an education savings program that may be established under this article, and the powers delegated by other laws or executive orders, including the following:
(1) To establish policies and procedures to govern distributions from accounts that are not:
(A) made on account of the death or disability of an account beneficiary;
(B) made on account of the receipt of a scholarship (or allowance or payment described in Section 135(d)(1)(B) or (C) of the Internal Revenue Code) by the account beneficiary to the extent the amount of the distribution does not exceed the amount of the scholarship, allowance, or payment; or
(C) rollovers.
(2) To establish penalties for withdrawals of money from accounts that are not used exclusively for the qualified higher education expenses of an account beneficiary unless a circumstance described in subdivision (1) applies.
(3) To establish policies and procedures regarding the transfer of individual accounts and the designation of substitute account beneficiaries.
(4) To establish policies and procedures for withdrawal of money from accounts for, or in reimbursement of, qualified higher education expenses.
(5) To enter into agreements with account owners, account beneficiaries, and contributors, with the agreements naming:
(A) the account owner; and
(B) the account beneficiary.
(6) To establish accounts for account beneficiaries. However:
(A) the authority shall establish a separate account for each account beneficiary; and
(B) an individual may be the beneficiary of more than one (1) account.
(7) To enter into agreements with financial institutions relating to accounts as well as deposits, withdrawals, penalties, allocation of benefits or incentives, and transfers of accounts, account owners, and account beneficiaries.
(8) To conform the education savings program to federal tax advantages or incentives, as the advantages or incentives may exist periodically, to the extent consistent with the purposes and objectives of this article.
(9) To interpret, in rules, policies, guidelines, and procedures, the provisions of this article broadly considering the purposes

and objectives of this article.
As added by P.L.165-1996, SEC.1. Amended by P.L.25-1999, SEC.9; P.L.135-2002, SEC.21.



CHAPTER 8. INDIANA FAMILY COLLEGE SAVINGS TRUST PROGRAM

IC 21-9-8-1
College choice plan; administration of trust funds
Sec. 1. (a) The board shall establish a trust program known as the college choice plan.
(b) The board shall administer any trust fund established under this article, including the college choice plan, in a manner designed to be actuarially sound, so that the assets of the trust fund are sufficient to defray the obligations of the trust fund, including the program account.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.27.

IC 21-9-8-2
Deposits of money; division of trust fund into separate accounts
Sec. 2. (a) The money received under the trust program, including the college choice plan, by the authority from account owners and contributors for the benefit of account beneficiaries shall be deposited in the program account.
(b) Any appropriations made by the general assembly for:
(1) operating, administrative, and capital expenses;
(2) benefits and incentives; or
(3) any other purpose related to the trust program or the trust fund;
shall be deposited in the administrative account.
(c) The money received under the trust program by the authority by gift, bequest, donation, or devise or from a source that is not described in subsection (a) or (b) shall be deposited:
(1) in the endowment fund for the benefit of the trust program; or
(2) to individual accounts as determined by the board to be appropriate.
(d) The board may divide the trust fund into further separate accounts. The accounts of the trust fund may be divided into separate subaccounts as the board may determine periodically.
As added by P.L.165-1996, SEC.1. Amended by P.L.135-2002, SEC.28.



CHAPTER 9. REPEALED



CHAPTER 10. MISCELLANEOUS PROVISIONS

IC 21-9-10-1
Purchases; acquisition and disposition of property
Sec. 1. The authority may:
(1) contract for the purchase of supplies, goods, or services; and
(2) acquire and dispose of any real or personal property without regard to IC 4-13 and IC 5-22.
As added by P.L.165-1996, SEC.1. Amended by P.L.49-1997, SEC.62.

IC 21-9-10-2
Exemption of accounts from state taxation
Sec. 2. (a) Accounts and all earnings or interest on accounts are exempt from taxation in Indiana to the extent that those accounts, earnings, and interest are exempt from federal taxation under the Internal Revenue Code, subject to any penalties that are established for education savings programs under this article.
(b) Distributions under IC 6-3-2-19 from an account used to pay qualified higher education expenses are exempt from the adjusted gross income tax imposed by IC 6-3-1 through IC 6-3-7.
As added by P.L.165-1996, SEC.1. Amended by P.L.15-2001, SEC.2; P.L.135-2002, SEC.29.

IC 21-9-10-3
No responsibility by state or higher education institutions to fulfill obligations of authority
Sec. 3. This article may not be construed as an obligation of the state or a higher education institution to assume any responsibility for fulfilling any obligation of the authority or any education savings program.
As added by P.L.165-1996, SEC.1.

IC 21-9-10-4
Liberal construction of article
Sec. 4. This article shall be construed liberally to effectuate the purposes and objectives of this article. The purposes and objectives of this article and the provisions of this article that grant powers shall be broadly interpreted to effectuate the article's purposes and objectives and not to imply any limitation of powers.
As added by P.L.165-1996, SEC.1.






ARTICLE 10. ALLOCATION OF EXPENDITURES TO STUDENT INSTRUCTION AND LEARNING

CHAPTER 1. PURPOSES AND GENERAL PROVISIONS

IC 21-10-1-1
Purposes
Sec. 1. This article has the following purposes:
(1) To maximize the allocation and use of taxpayer provided resources by school corporations and schools for student instruction and learning.
(2) To confirm the authority of school corporations to use a variety of methods to reduce the costs of acquisition of products and services.
(3) To instruct the state board to oversee the consideration of statewide means to acquire products and services.
(4) To provide a means for school corporations to access technical assistance and other support in the consideration of means to increase the allocation of resources to student instruction and learning.
(5) To recognize school corporations that achieve effective allocation of resources to student instruction and learning.
As added by P.L.191-2006, SEC.3.

IC 21-10-1-2
Article supplemental to home rule
Sec. 2. This article is supplemental to and does not abrogate the powers given to school corporations under the home rule provisions of IC 20-26-3, and those powers remain in full effect.
As added by P.L.191-2006, SEC.3.

IC 21-10-1-3
Definitions
Sec. 3. The definitions in IC 20 apply to this article.
As added by P.L.191-2006, SEC.3.



CHAPTER 2. AUTHORITY TO ALLOCATE EXPENDITURES TO STUDENT INSTRUCTION AND LEARNING

IC 21-10-2-1
School corporation expenditure reduction actions; allocation of savings
Sec. 1. A school corporation individually, in collaboration with other school corporations, and through the educational services centers may undertake action to reduce noninstructional expenditures and allocate the resulting savings to student instruction and learning. Actions taken under this section include the following:
(1) Pooling of resources with other school corporations for liability insurance, property and casualty insurance, worker's compensation insurance, employee health insurance, vision insurance, dental insurance, or other insurance, whether by pooling risks for coverage or for the purchase of coverage, or by the creation of or participation in insurance trusts, subject to the following:
(A) School corporations that elect to pool assets for coverage must create a trust under Indiana law for the assets. The trust is subject to regulation by the department of insurance as follows:
(i) The trust must be registered with the department of insurance.
(ii) The trust shall obtain stop loss insurance issued by an insurer authorized to do business in Indiana with an aggregate retention of not more than one hundred twenty-five percent (125%) of the amount of expected claims for the following year.
(iii) Contributions by the school corporations must be set at one hundred percent (100%) of the aggregate retention plus all other costs of the trust.
(iv) The trust shall maintain a fidelity bond in an amount approved by the department of insurance. The fidelity bond must cover each person responsible for the trust for acts of fraud or dishonestly in servicing the trust.
(v) The trust is subject to IC 27-4-1-4.5 regarding claims settlement practices.
(vi) The trust shall file an annual financial statement in the form required by IC 27-1-3-13 not later than March 1 of each year.
(vii) The trust is not covered by the Indiana insurance guaranty fund created under IC 27-6-8. The liability of each school corporation is joint and several.
(viii) The trust is subject to examination by the department of insurance. All costs associated with an examination shall be borne by the trust.
(ix) The department of insurance may deny, suspend, or revoke the registration of a trust if the commissioner finds

that the trust is in a hazardous financial condition, the trust refuses to be examined or produce records for examination, or the trust has failed to pay a final judgment rendered against the trust by a court within thirty (30) days.
(B) The department of insurance may adopt rules under IC 4-22-2 to implement this subdivision.
(2) Each school corporation, and more than one (1) school corporation acting jointly, may elect to aggregate purchases of natural gas commodity supply from any available natural gas commodity seller for all schools included in the aggregated purchases. A rate schedule that is:
(A) filed by a natural gas utility; and
(B) approved by the Indiana utility regulatory commission;
must include provisions that allow a school corporation or school corporations acting jointly to elect to make aggregated purchases of natural gas commodity supply. Upon request from a school corporation, a natural gas utility shall summarize the rates and charges for providing services to each school in the school corporation on one (1) summary bill for remitting payment to the utility.
(3) Consolidating purchases with other school corporations or units of government of the following:
(A) School buses and other vehicles and vehicle fleets.
(B) Fuel, maintenance, or other services for vehicles or vehicle fleets.
(C) Food services.
(D) Facilities management services.
(E) Transportation management services.
(F) Textbooks, technology, and other school materials and supplies.
(G) Any other purchases a school corporation may require.
Purchases may be made by contiguous school corporations, as part of regional consolidated purchasing arrangements, or from consolidated sources under multistate cooperative bidding arrangements.
As added by P.L.191-2006, SEC.3. Amended by P.L.193-2006, SEC.1.

IC 21-10-2-2
Shared services
Sec. 2. A school corporation may use shared services arrangements with other school corporations and units of government, including:
(1) the use of shared administrative services overseeing transportation, food service, facilities, or other operations;
(2) the use of shared administrative services to manage finance, payroll, human resources, information technology, purchasing, or other administrative services; and
(3) the use of shared resources to provide instruction,

supplemental services, extracurricular activities, or other student services.
School corporations are not required to merge schools, consolidate, or otherwise relinquish control of curriculum, instruction, or student activities to use shared services arrangements.
As added by P.L.191-2006, SEC.3.

IC 21-10-2-3
Other types of collaboration allowed
Sec. 3. A school corporation may collaborate with contiguous school corporations to explore the use of cooperatives among school corporations, commonly managed school corporations, or the consolidation of school corporations to provide effective and efficient management of the school corporations or functions of the school corporations.
As added by P.L.191-2006, SEC.3.

IC 21-10-2-4
Educational service centers
Sec. 4. (a) Educational service centers established under IC 20-20-1 shall support and facilitate actions by school corporations under this article, including by the use of an educational service center's existing cooperative agreements.
(b) School corporations and educational service centers may use the division of finance of the department and the office of management and budget to provide technical assistance under this article.
(c) Not later than August 31 of each year, the educational service centers shall report to the state board the results of the efforts of the educational service centers under this article during the preceding school year.
As added by P.L.191-2006, SEC.3.



CHAPTER 3. STATE BOARD ACTION

IC 21-10-3-1
State board actions
Sec. 1. The state board shall explore methods, including statewide purchases, to reduce the expense to school corporations for the purchase of the following:
(1) Textbooks.
(2) Technology.
(3) School buses and other vehicles.
(4) Other areas of expenses as determined by the state board.
As added by P.L.191-2006, SEC.3.

IC 21-10-3-2
Annual survey of school corporations
Sec. 2. The state board, assisted by the educational service centers, the division of finance of the department, and the office of management and budget, shall survey annually the school corporations to determine actions taken by the school corporations to allocate resources to student instruction and learning. The state board shall issue an annual report of actions taken to:
(1) each school corporation;
(2) the public; and
(3) the general assembly.
The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.191-2006, SEC.3.

IC 21-10-3-3
Annual report of school corporation actions
Sec. 3. Not later than November 1 of each year, the state board, assisted by the office of management and budget and school corporation officials, shall submit a report to the state superintendent, the governor, and the general assembly concerning the following:
(1) Consolidated purchasing arrangements used by multiple school corporations, through educational services, and throughout Indiana.
(2) Shared services arrangements used by multiple school corporations, through educational service centers, and in the state as a whole.
(3) The efforts of school corporations to explore cooperatives, common management, or consolidations.
The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.191-2006, SEC.3.
IC 21-10-3-4
Analysis of school corporation expenses to develop baseline
Sec. 4. (a) The state board, assisted by the office of management and budget, the division of finance of the department, and school corporation officials, shall analyze each school corporation's expenses for the 2004-2005 and 2005-2006 school years to determine how much each school corporation spent, from whatever source, directly or indirectly, on the following categories of expenditures:
(1) Student academic achievement expenditures.
(2) Student instructional support expenditures.
(3) Overhead and operational expenditures.
(4) Nonoperational expenditures.
The state board shall determine the types of expenses that are included in each category set forth in subdivisions (1) through (4). The sum of all expenditures under subdivisions (1) through (4) by a school corporation must equal the total amount of expenditures by the school corporation for the year being analyzed.
(b) The state board's analysis under subsection (a) may include relevant trend line data for school years before the 2004-2005 school year.
(c) Not later than June 30, 2007, the state board shall report the results of the analysis under subsection (a) to the state superintendent, the governor, and the general assembly. The report to the general assembly must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.191-2006, SEC.3.

IC 21-10-3-5
Report of school corporation expenditures compared to baseline year
Sec. 5. (a) Beginning with the 2006-2007 school year, and using the 2005-2006 school year as a baseline:
(1) the office of management and budget shall analyze and report to the state board, the governor, and the general assembly concerning the progress or lack of progress of each school corporation, all school corporations in each educational service center's area, and in the state as a whole in improving the ratio of student instructional expenditure to all other expenditures for the previous school year;
(2) the state board shall recognize publicly each school corporation and educational service center that has an improved ratio of student instructional expenditures to all other expenditures during the previous school year;
(3) the office of management and budget and the division of finance of the department shall be available to consult with and provide technical assistance to each school corporation that did not have an improved ratio of student instructional expenditures to all other expenditures during the previous school year; and
(4) each school corporation shall report to the public in the

school corporation's annual performance report and to the members of the general assembly whose districts include the school corporation:
(A) the percentage of resources spent by the school corporation during the previous school year on each category of expenditures set forth in section 4 of this chapter and whether the school corporation met the goals established for the previous school year under section 6 of this chapter;
(B) the trend line for each category of expenditures set forth in section 4 of this chapter for the school corporation during the previous school year;
(C) whether the school corporation did or did not make progress in improving the ratio of student instructional expenditures to all other expenditures during the previous school year; and
(D) the goals established under section 6 of this chapter for the current school year.
(b) The reports to the general assembly under subdivision (a)(1) and to individual members of the general assembly under subdivision (a)(4) must be submitted to the executive director of the legislative services agency in an electronic format under IC 5-14-6.
As added by P.L.191-2006, SEC.3.

IC 21-10-3-6
Establishment of expenditure goals; recognition of school corporations that meet goals
Sec. 6. (a) Beginning with the 2007-2008 school year, each governing body shall establish goals for each category of expenditures set forth in section 4 of this chapter that will increase the school corporation's allocation of taxpayer resources directly to student instruction and learning, in light of the unique circumstances present in the school corporation.
(b) The state board shall recognize and reward the school corporations that have met the goals described in subsection (a).
As added by P.L.191-2006, SEC.3.









TITLE 22. LABOR AND SAFETY

ARTICLE 1. DEPARTMENT OF LABOR

CHAPTER 1. POWERS AND DUTIES OF THE DEPARTMENT

IC 22-1-1-1
Creation
Sec. 1. There is created a department of labor, which shall be administered by a commissioner of labor.
(Formerly: Acts 1945, c.334, s.1.) As amended by P.L.37-1985, SEC.16.



CHAPTER 1.5. DEPARTMENT PERSONNEL

IC 22-1-1.5-1
Department personnel; employment
Sec. 1. All personnel excepting the Commissioner of Labor and his deputies shall be employed according to the provisions of the "State Personnel Act," the same being IC 1971, 4-15-2.
(Formerly: Acts 1971, P.L.348, SEC.1.)

IC 22-1-1.5-2
Department personnel; job specifications
Sec. 2. The Commissioner of Labor shall prepare job specifications for the use of the Department of Administration which specifications shall be considered as advisory and may be amended and changed by the Department of Administration, provided however, that job experience may be substituted for education and that job experience shall be considered in the preparation of specifications, and the consideration of job applicants.
(Formerly: Acts 1971, P.L.348, SEC.1.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. HOME CARE CONSUMERS AND WORKER PROTECTION

IC 22-1-5-1
"Attendant care services"
Sec. 1. As used in this chapter, "attendant care services" has the meaning set forth in IC 16-18-2-28.5.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-2
"Companion type services"
Sec. 2. As used in this chapter, "companion type services" refers to services described in IC 12-10-17.1-2(2).
As added by P.L.212-2005, SEC.19. Amended by P.L.141-2006, SEC.103.

IC 22-1-5-3
"Consumer"
Sec. 3. As used in this chapter, "consumer" means an individual who:
(1) receives home care services given by a home care services worker in the individual's residence; or
(2) pays for and directs the home care services for another individual.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-4
"Consumer notice"
Sec. 4. As used in this chapter, "consumer notice" means the notice described in section 14 of this chapter.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-5
"Department"
Sec. 5. As used in this chapter, "department" refers to the department of labor created under IC 22-1-1-1.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-6
"Home care services"
Sec. 6. As used in this chapter, "home care services" means skilled and unskilled services provided to an individual at the individual's residence to enable the individual to remain in the residence safely and comfortably. The provision of at least two (2) of the following is included in home care services:
(1) Nursing.
(2) Therapy.
(3) Attendant care.
(4) Companion type services.
(5) Homemaker services. As added by P.L.212-2005, SEC.19.

IC 22-1-5-7
"Home care services worker"
Sec. 7. As used in this chapter, "home care services worker" means an individual performing home care services for compensation.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-8
"Homemaker services"
Sec. 8. As used in this chapter, "homemaker services" means assistance with or performing household tasks that include housekeeping, shopping, laundry, meal planning and preparation, handyman services, and seasonal chores.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-9
"Placement agency"
Sec. 9. As used in this chapter, "placement agency" means a person engaged in the business of securing home care services employment for an individual or securing a home care services worker for a consumer. The term:
(1) includes an employment agency, a nurse registry, and an entity that places a home care services worker for compensation by a consumer in the consumer's residence to provide home care services; and
(2) does not include a worker who solely and personally provides home care services to another individual at the residence of that individual.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-10
"Skilled services"
Sec. 10. As used in this chapter, "skilled services" means services provided by a:
(1) registered nurse (as defined in IC 25-23-1-1.1(a));
(2) licensed practical nurse (as defined in IC 25-23-1-1.2); or
(3) health care professional listed in IC 16-27-1-1.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-11
"Worker notice"
Sec. 11. As used in this chapter, "worker notice" means the statement described in section 17 of this chapter.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-12
Application of chapter
Sec. 12. This chapter applies to a placement agency, but does not

apply to a:
(1) hospital (as defined in IC 16-18-2-179);
(2) health facility (as defined in IC 16-18-2-167(a)); or
(3) home health agency (as defined in IC 16-18-2-173).
As added by P.L.212-2005, SEC.19.

IC 22-1-5-13
Consumer notice; criminal history check
Sec. 13. (a) A placement agency:
(1) must provide a consumer with a consumer notice each time a home care services worker is placed in the home of the consumer; and
(2) is not required to provide a consumer notice when a new or different home care services worker is substituting for the regular home care services worker placed with the consumer.
(b) Before a placement agency places a home care services worker with a consumer, the home care services worker must provide the placement agency with a copy of the individual's limited criminal history from the central repository for criminal history information under IC 10-13-3. The home care services worker is responsible for the fees required under IC 10-13-3-30 and must annually obtain an updated limited criminal history. A copy of the home care services worker's limited criminal history must be made available to the consumer.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-14
Consumer notice information
Sec. 14. A consumer notice must include the following:
(1) The duties, responsibilities, and obligations of the placement agency to the:
(A) home care services worker; and
(B) consumer.
(2) A statement identifying the placement agency as:
(A) an employer;
(B) a joint employer;
(C) a leasing employer; or
(D) not an employer.
(3) A statement that notwithstanding the employment status of the placement agency, the consumer:
(A) may be considered an employer under state and federal employment laws; and
(B) may be responsible for:
(i) payment of local, state, or federal employment taxes;
(ii) payment for Social Security and Medicare contributions;
(iii) ensuring payment of at least the minimum wage;
(iv) overtime payment;
(v) unemployment contributions under IC 22-4-11; or
(vi) worker's compensation insurance as required by

IC 22-3-2-5 and IC 22-3-7-34;
of the home care services worker.
(4) The appropriate telephone number, address, and electronic mail address of the department for inquiries regarding the contents of the notice.
The department shall determine the content and format of the consumer notice.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-15
Failure to provide consumer notice
Sec. 15. The failure of a placement agency to provide a consumer notice to the consumer at the time a home care services worker is placed in the consumer's home does not relieve a consumer from the duties or obligations as an employer. If a placement agency fails to provide a consumer notice and the consumer is liable for payment of wages, taxes, worker's compensation insurance premiums, or unemployment compensation employer contributions, the consumer has a right of indemnification against the placement agency, which includes the actual amounts paid to or on behalf of the home care services worker as well as the consumer's attorney's fees and costs.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-16
Worker notice
Sec. 16. A placement agency that will not be the actual employer of the home care services worker shall provide a worker notice as set forth in section 17 of this chapter to a home care services worker who is placed with a consumer. The worker notice must:
(1) be provided to the home care services worker upon placement in the consumer's home; and
(2) specify the home care services worker's legal relationship with the placement agency and the consumer.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-17
Worker notice information
Sec. 17. The worker notice referred to in section 16 of this chapter must contain the following:
(1) The duties, responsibilities, and obligations of the placement agency, the consumer, and the home care services worker if the home care services worker is determined to be an independent contractor, including:
(A) a statement of the party responsible for the payment of the home care services worker's wages, taxes, Social Security and Medicare contributions, unemployment contributions, and worker's compensation insurance premiums; and
(B) a statement identifying the party responsible for the home care services worker's hiring, firing, discipline, day to

day supervision, assignment of duties, and provision of equipment or materials for use by the home care services worker.
(2) The telephone number, address, and electronic mail address of the department for inquiries regarding the contents of the notice.
The department shall determine the content and format of the consumer notice.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-18
Investigation of complaints
Sec. 18. The department may at any time and upon receiving a complaint from an interested person investigate an alleged violation of this chapter by a placement agency.
As added by P.L.212-2005, SEC.19.

IC 22-1-5-19
Penalties
Sec. 19. The department may impose a civil penalty not to exceed one thousand dollars ($1,000) against a placement agency that fails to provide a worker notice or a consumer notice at the times required under section 13 or 16 of this chapter. The civil penalty may be assessed by the department and, if necessary, shall be recovered by the prosecuting attorney of the county in which the violation has occurred or by the attorney general, as provided in IC 22-1-1-18.
As added by P.L.212-2005, SEC.19.






ARTICLE 2. WAGES, HOURS, AND BENEFITS

CHAPTER 1. REPEALED



CHAPTER 2. MINIMUM WAGE

IC 22-2-2-1
Short title
Sec. 1. This chapter shall be known and may be cited as the Minimum Wage Law of 1965.
(Formerly: Acts 1965, c.134, s.1.) As amended by P.L.144-1986, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 4. REGULATION OF WAGE PAYMENTS

IC 22-2-4-1
"Financial institution" defined; payment; void contracts; exceptions
Sec. 1. (a) As used in this section, "financial institution" means a financial institution regulated by an agency of the United States or any state.
(b) Every corporation, limited liability company, association, company, firm, or person engaged in Indiana in mining coal, ore, or other mineral, quarrying stone, or in manufacturing iron, steel, lumber, staves, heading barrels, brick, tile, machinery, agricultural or mechanical implements, or any article of merchandise shall pay each employee of the corporation, limited liability company, company, association, firm, or person, if demanded, at least every two (2) weeks, the amount due the employee for labor. The payments shall be made in lawful money of the United States, by negotiable check, draft, or money order, or by electronic transfer to the financial institution designated by the employee.
(c) Any contract in violation of this section is void. This section does not apply where employees and employers by mutual agreement or contract have provided for payments on a weekly basis.
(Formerly: Acts 1911, c.68, s.1; Acts 1971, P.L.349, SEC.1.) As amended by P.L.216-1989, SEC.1; P.L.8-1993, SEC.271.



CHAPTER 5. FREQUENCY OF WAGE PAYMENTS

IC 22-2-5-1
Payment; voluntarily leaving employment
Sec. 1. (a) Every person, firm, corporation, limited liability company, or association, their trustees, lessees, or receivers appointed by any court, doing business in Indiana, shall pay each employee at least semimonthly or biweekly, if requested, the amount due the employee. The payment shall be made in lawful money of the United States, by negotiable check, draft, or money order, or by electronic transfer to the financial institution designated by the employee. Any contract in violation of this subsection is void.
(b) Payment shall be made for all wages earned to a date not more than ten (10) days prior to the date of payment. However, this subsection does not prevent payments being made at shorter intervals than specified in this subsection, nor repeal any law providing for payments at shorter intervals. However, if an employee voluntarily leaves employment, either permanently or temporarily, the employer shall not be required to pay the employee an amount due the employee until the next usual and regular day for payment of wages, as established by the employer. If an employee leaves employment voluntarily, and without the employee's whereabouts or address being known to the employer, the employer is not subject to section 2 of this chapter until:
(1) ten (10) days have elapsed after the employee has made a demand for the wages due the employee; or
(2) the employee has furnished the employer with the employee's address where the wages may be sent or forwarded.
(Formerly: Acts 1933, c.47, s.1; Acts 1971, P.L.350, SEC.1.) As amended by P.L.216-1989, SEC.2; P.L.8-1993, SEC.273.

IC 22-2-5-1.1
Employees eligible for overtime compensation; exemption from IC 22-2-5-1
Sec. 1.1. Salaried employees who are eligible for overtime compensation under the Fair Labor Standards Act (29 U.S.C. 201 et seq.) are specifically exempted from section 1 of this chapter.
As added by P.L.143-1988, SEC.1.

IC 22-2-5-2
Failure to pay; damages; actions for recovery
Sec. 2. Every such person, firm, corporation, limited liability company, or association who shall fail to make payment of wages to any such employee as provided in section 1 of this chapter shall, as liquidated damages for such failure, pay to such employee for each day that the amount due to him remains unpaid ten percent (10%) of the amount due to him in addition thereto, not exceeding double the amount of wages due, and said damages may be recovered in any court having jurisdiction of a suit to recover the amount due to such

employee, and in any suit so brought to recover said wages or the liquidated damages for nonpayment thereof, or both, the court shall tax and assess as costs in said case a reasonable fee for the plaintiff's attorney or attorneys.
(Formerly: Acts 1933, c.47, s.2.) As amended by P.L.144-1986, SEC.8; P.L.8-1993, SEC.274.

IC 22-2-5-3
Agricultural workers; exemptions
Sec. 3. Farmers and those engaged in the business of agriculture and horticulture shall be specifically exempt from the provisions of this chapter.
(Formerly: Acts 1933, c.47, s.3.) As amended by P.L.144-1986, SEC.9.



CHAPTER 6. WAGE DEDUCTIONS

IC 22-2-6-1
Definitions
Sec. 1. (a) Any direction given by an employee to an employer to make a deduction from the wages to be earned by said employee, after said direction is given, shall constitute an assignment of the wages of said employee.
(b) For the purpose of this chapter, the term "employer" shall also include the state and any political subdivision of the state.
(Formerly: Acts 1945, c.183, s.1; Acts 1965, c.301, s.1.) As amended by P.L.144-1986, SEC.10; P.L.143-1988, SEC.2.

IC 22-2-6-2
Assignment of wages; requisites
Sec. 2. (a) Any assignment of the wages of an employee is valid only if all of the following conditions are satisfied:
(1) The assignment is:
(A) in writing;
(B) signed by the employee personally;
(C) by its terms revocable at any time by the employee upon written notice to the employer; and
(D) agreed to in writing by the employer.
(2) An executed copy of the assignment is delivered to the employer within ten (10) days after its execution.
(3) The assignment is made for a purpose described in subsection (b).
(b) A wage assignment under this section may be made for the purpose of paying any of the following:
(1) Premium on a policy of insurance obtained for the employee by the employer.
(2) Pledge or contribution of the employee to a charitable or nonprofit organization.
(3) Purchase price of bonds or securities, issued or guaranteed by the United States.
(4) Purchase price of shares of stock, or fractional interests therein, of the employing company, or of a company owning the majority of the issued and outstanding stock of the employing company, whether purchased from such company, in the open market or otherwise. However, if such shares are to be purchased on installments pursuant to a written purchase agreement, the employee has the right under the purchase agreement at any time before completing purchase of such shares to cancel said agreement and to have repaid promptly the amount of all installment payments which theretofore have been made.
(5) Dues to become owing by the employee to a labor organization of which the employee is a member.
(6) Purchase price of merchandise sold by the employer to the

employee, at the written request of the employee.
(7) Amount of a loan made to the employee by the employer and evidenced by a written instrument executed by the employee subject to the amount limits set forth in section 4(c) of this chapter.
(8) Contributions, assessments, or dues of the employee to a hospital service or a surgical or medical expense plan or to an employees' association, trust, or plan existing for the purpose of paying pensions or other benefits to said employee or to others designated by the employee.
(9) Payment to any credit union, nonprofit organizations, or associations of employees of such employer organized under any law of this state or of the United States.
(10) Payment to any person or organization regulated under the Uniform Consumer Credit Code (IC 24-4.5) for deposit or credit to the employee's account by electronic transfer or as otherwise designated by the employee.
(11) Premiums on policies of insurance and annuities purchased by the employee on the employee's life.
(12) The purchase price of shares or fractional interest in shares in one (1) or more mutual funds.
(13) A judgment owed by the employee if the payment:
(A) is made in accordance with an agreement between the employee and the creditor; and
(B) is not a garnishment under IC 34-25-3.
(Formerly: Acts 1945, c.183, s.2; Acts 1947, c.330, s.1; Acts 1963, c.148, s.1; Acts 1975, P.L.251, SEC.1.) As amended by P.L.143-1988, SEC.3; P.L.115-1994, SEC.1; P.L.83-2001, SEC.1.

IC 22-2-6-3
Validation of deductions
Sec. 3. All deductions made before July 1, 1988, by an employer from the wages of an employee, at the request of the employee, or without the objection of the employee, provided the amount so deducted was either retained by the employer and credited upon an indebtedness owing to the employer by the employee, or paid by the employer in accordance with the request of the employee, or without the employee's objection, are hereby legalized, and no action shall be brought or maintained against the employer to recover from the employer the amount so retained or paid.
(Formerly: Acts 1945, c.183, s.4.) As amended by P.L.143-1988, SEC.4.

IC 22-2-6-4
Overpayment by employer
Sec. 4. (a) If an employer has overpaid an employee, the employer may deduct from the wages of the employee the amount of the overpayment. A deduction by an employer for reimbursement of an overpayment of wages previously made to an employee is not a fine under IC 22-2-8-1 or an assignment of wages under section 2 of this

chapter. An employer must give an employee two (2) weeks notice before the employer may deduct, under this section, any overpayment of wages from the employee's wages.
(b) An employer may not deduct from an employee's wages an amount in dispute under IC 22-2-9-3.
(c) The amount of a wage deduction made by an employer under subsection (a) is limited to the following:
(1) Except as provided in subdivision (2), the maximum part of the aggregate disposable earnings of an employee for any work week that is subjected to an employer deduction for overpayment may not exceed the lesser of:
(A) twenty-five percent (25%) of the employee's disposable earnings for that week; or
(B) the amount by which the employee's disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time the earnings are payable.
In the case of earnings for a pay period other than a week, the earnings must be computed upon a multiple of the federal minimum hourly wage equivalent to thirty (30) times the federal minimum hourly wage as prescribed in this section.
(2) If a single gross wage overpayment is equal to ten (10) times the employee's gross wages earned due to an inadvertent misplacement of a decimal point, the entire overpayment may be deducted immediately.
As added by P.L.215-1995, SEC.1.



CHAPTER 7. ASSIGNMENT OF WAGES

IC 22-2-7-1
Wage broker defined; employee direct deposit or commission payments by insurer; applicability of wage assignment provisions
Sec. 1. (a) Any person, company, corporation, limited liability company, or association loaning money directly or indirectly to any employee or wage earner, except the employer of the employee, upon the security of or in consideration of any assignment of the wages or salary of such employee or wage earner shall be defined and held to be a wage broker and subject to the provisions of this chapter.
(b) A direct deposit made by electronic funds transfer or other method to an employee's account in a financial institution as agreed to by the employer and the employee does not constitute an assignment of wages subject to this chapter.
(c) An assignment or pledge of, or a grant of a security interest in, a contractual right of a person to receive commissions payable directly or indirectly by an insurer (as defined in IC 27-1-2-3) does not constitute an assignment of wages subject to this chapter.
(Formerly: Acts 1909, c.34, s.1.) As amended by P.L.144-1986, SEC.11; P.L.143-1988, SEC.5; P.L.216-1989, SEC.3; P.L.8-1993, SEC.275; P.L.116-1994, SEC.1.

IC 22-2-7-2
Amount of assignment; post-dating
Sec. 2. No assignment of his or her wages or salary by any employee or wage earner to any wage broker or any other person for his benefit shall be valid or enforceable, nor shall any employer or debtor recognize or honor such assignment for any purpose whatever, unless it be for a fixed and definite part of the wages or salary earned or to be earned during a period not exceeding thirty (30) days immediately following the date of the assignment. Any assignment which shall be post-dated or dated on any other date than that of its actual execution shall be void and of no effect for any purpose whatever.
(Formerly: Acts 1909, c.34, s.2.)

IC 22-2-7-3
Interest; rates and charges
Sec. 3. No wage broker shall ask, demand or receive, either as compensation or interest, or in any other manner, directly or indirectly, any compensation or interest for the use of money advanced or loaned by him to any employee or wage earner in excess of the rate of eight per cent (8%) per year, and said compensation or rate of interest shall be computed upon the amount actually advanced to and received by the borrower, and no commission, compensation or charges in addition to the interest above named shall be asked, demanded or received by said wage broker or any other person for making or securing said advancement or loan. (Formerly: Acts 1909, c.34, s.3.)

IC 22-2-7-4
Married persons; consent; exemptions
Sec. 4. (a) No assignment of wages by a married person who is living with the person's spouse residing in Indiana to any wage broker shall be valid or enforceable without the consent of the spouse, evidenced by the spouse's signature to said assignment, executed and acknowledged before a notary public or other officer empowered to take acknowledgments of conveyances. No wage broker or person connected with the married person directly or indirectly shall be authorized to take any such acknowledgment.
(b) This chapter shall not apply to any deduction from the wages of any employee of such employer, which deduction is made for the purpose of applying the same to any account of such employee in any credit union or any nonprofit organization of employees of such employer organized under any law of this state or of the United States.
(Formerly: Acts 1909, c.34, s.4; Acts 1945, c.250, s.1; Acts 1955, c.278, s.1; Acts 1957, c.303, s.1; Acts 1975, P.L.111, SEC.2.) As amended by P.L.143-1988, SEC.6.

IC 22-2-7-5
Notice to employer
Sec. 5. No assignment of wages shall be valid or enforceable unless notice in writing of the same, accompanied by a copy of the assignment, shall be given to the employer or debtor within ten (10) days from the date of its execution.
(Formerly: Acts 1909, c.34, s.5.) As amended by P.L.143-1988, SEC.7.

IC 22-2-7-6
Amount of loan
Sec. 6. Every purchase of a wage broker of an assignment of the wages of any employee or wage earner shall be held and considered to be a loan in the sum and of the amount actually paid to and received by such employee or wage earner.
(Formerly: Acts 1909, c.34, s.6.) As amended by P.L.143-1988, SEC.8.

IC 22-2-7-7
Violations
Sec. 7. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1909, c.34, s.7.) As amended by Acts 1978, P.L.2, SEC.2206.

IC 22-2-7-8
Forfeitures
Sec. 8. Any note, bill, or other evidence of indebtedness and any

assignment of wages or salary given to or received by any wage broker or any other person in violation of any of the provisions of this chapter shall be null and void and of no effect; and upon conviction, any and all moneys advanced or loaned by said wage broker in violation of any of the provisions of this chapter and all interest thereon shall be forfeited.
(Formerly: Acts 1909, c.34, s.8.) As amended by P.L.144-1986, SEC.12.



CHAPTER 8. DEDUCTION FROM WAGE PAYMENTS

IC 22-2-8-1
Fine of employee by employer prohibited
Sec. 1. It is unlawful for any employer to assess a fine on any pretext against any employee and retain the same or any part thereof from his wages. An employer who violates this section commits a Class C infraction.
(Formerly: Acts 1899, c.124, s.3.) As amended by Acts 1978, P.L.2, SEC.2207; Acts 1981, P.L.209, SEC.1.



CHAPTER 9. WAGE CLAIMS

IC 22-2-9-1
Definitions
Sec. 1. Whenever used in this chapter:
(a) The term "employer" means and includes every person, firm, partnership, association, corporation, limited liability company, receiver, or other officer of any court of this state, and any agent or officer of any of the above mentioned classes, employing any person in this state.
(b) The term "wages" means all amounts at which the labor or service rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, or commission basis, or in any other method of calculating such amount.
(Formerly: Acts 1939, c.95, s.1.) As amended by P.L.144-1986, SEC.13; P.L.8-1993, SEC.276.

IC 22-2-9-2
Discharge of employee; unpaid wages; payment; labor disputes
Sec. 2. (a) Whenever any employer separates any employee from the pay-roll, the unpaid wages or compensation of such employee shall become due and payable at regular pay day for pay period in which separation occurred: Provided, however, That this provision shall not apply to railroads in the payment by them to their employees.
(b) In the event of the suspension of work, as the result of an industrial dispute, the wages and compensation earned and unpaid at the time of such suspension shall become due and payable at the next regular pay day, including, without abatement or reduction, all amounts due all persons whose work has been suspended as a result of such industrial dispute.
(Formerly: Acts 1939, c.95, s.2; Acts 1969, c.62, s.1.)

IC 22-2-9-3
Disputes; payment of amount agreed upon
Sec. 3. In case of a dispute over wages, the employer shall give notice to the employee of the amount of wages which he concedes to be due, and shall pay such amount, without condition, within the time fixed by this chapter, but the acceptance by the employee of any payment made under this chapter shall not constitute a release as to any balance of his claim.
(Formerly: Acts 1939, c.95, s.3.) As amended by P.L.144-1986, SEC.14.

IC 22-2-9-4
Investigations; civil actions
Sec. 4. (a) It shall be the duty of the commissioner of labor to enforce and to insure compliance with the provisions of this chapter, to investigate any violations of any of the provisions of this chapter,

and to institute or cause to be instituted actions for penalties and forfeitures provided under this chapter. The commissioner of labor may hold hearings to satisfy himself as to the justice of any claim, and he shall cooperate with any employee in the enforcement of any claim against his employer in any case whenever, in his opinion, the claim is just and valid.
(b) The commissioner of labor may refer claims for wages under this chapter to the attorney general, and the attorney general may initiate civil actions on behalf of the claimant or may refer the claim to any attorney admitted to the practice of law in Indiana. The provisions of IC 22-2-5-2 apply to civil actions initiated under this subsection by the attorney general or his designee.
(Formerly: Acts 1939, c.95, s.4.) As amended by P.L.127-1984, SEC.1.

IC 22-2-9-5
Assignment of claims; joinder of actions
Sec. 5. The commissioner of labor is hereby authorized to take assignments of wage claims of less than eight hundred dollars ($800.00), rights of action for penalties, mechanics and other liens of workers, without being bound by any of the technical rules with reference to the validity of such assignments; and shall have power and authority to prosecute actions for the collection of such claims of persons who, in the judgment of the commissioner, are entitled to the services of the commissioner and who, in his judgment, have claims which are valid and enforceable in the court. The commissioner shall have power to join various claimants in one (1) preferred claim or lien, and, in case of suit, to join them in one (1) cause of action.
(Formerly: Acts 1939, c.95, s.5; Acts 1965, c.68, s.1; Acts 1971, P.L.351, SEC.1.)

IC 22-2-9-6
Actions and proceedings; costs; bond; sheriff's fees
Sec. 6. (a) In all actions brought by the labor commissioner as assignee under section 5 of this chapter, no court costs of any nature shall be required to be advanced nor shall any bond or other security therefor be required from the commissioner in connection with the same.
(b) Any sheriff, constable, or other officer requested by the commissioner to serve summons, writs, complaints, or orders and all necessary and legal papers within his jurisdiction shall do so without requiring the commissioner to advance the fees or furnish any security or bond therefor.
(Formerly: Acts 1939, c.95, s.6.) As amended by P.L.144-1986, SEC.15.

IC 22-2-9-7
Savings clause
Sec. 7. Nothing in this chapter shall be construed to repeal

IC 22-2-5.
(Formerly: Acts 1939, c.95, s.8.) As amended by P.L.144-1986, SEC.16.



CHAPTER 10. EMPLOYEES AS PREFERRED CREDITORS

IC 22-2-10-1
Assignments for benefit of creditors; bankruptcy; salesmen
Sec. 1. Hereafter, when the property of any company, corporation, limited liability company, firm or person, engaged in any manufacturing, mechanical, agricultural or other business or employment, or in the construction of any work or building, shall be seized upon any mesne or final process of any court of the state, or where their business shall be suspended by the action of creditors or put into the hands of any assignee, receiver, or trustee, then in all such cases the debts owing to laborers or employees, which have accrued by reason of their labor or employment to an amount not exceeding six hundred dollars ($600) to each employee, for work and labor performed within three (3) months next preceding the seizure of such property, shall be considered and treated as preferred debts and such laborers or employees shall be preferred creditors and shall be first paid in full, and if there be not sufficient to pay them in full then the same shall be paid to them pro rata, after paying costs; however, the term employees as used in this section shall include traveling salesmen, traveling agents and manufacturers' agents, whether they are employed under monthly or yearly contracts or otherwise.
(Formerly: Acts 1879(ss), c.62, s.1; Acts 1885(ss), c.3, s.1; Acts 1917, c.109, s.1; Acts 1967, c.104, s.1.) As amended by P.L.8-1993, SEC.277.



CHAPTER 11. PAYROLL BOND FOR BENEFIT OF EMPLOYEES

IC 22-2-11-1
Bond; filing; amount; right of action; exemptions
Sec. 1. (a) Every corporation, limited liability company, association, company, firm, person, or persons engaged or about to engage in the business of mining coal, ore, or other minerals, or quarrying stone or manufacturing iron, steel, lumber, stoves, barrels, brick, tile, machinery, agricultural, or mechanical implements, or any article of merchandise, having a lease only on such mine, quarry, or manufacturing plant, and such lessee does not own the plant, works, tools, appliances, and machinery used or to be used in conducting any such business, shall, before beginning or continuing such work, tender to the clerk of the circuit court of the county in which such a business is located, for filing, a bond to be approved by such clerk, payable to the state of Indiana, in a sum double the amount of the weekly payroll of any such lessee, and signed by good and sufficient freehold sureties or a surety company and conditioned that payments of wages due the employees of any such lessee will be paid promptly when due and in default thereof any or all of the employees of such lessee shall have a right of action on such bond for the payment of any wages due, together with attorney's fees for collecting same. Such clerk shall not file such bond until after the same has been examined and approved by him. The clerk of such court shall examine such lessee under oath, touching the number of employees to be employed and the amount of weekly wages to be paid, and may from time to time reexamine such lessee and cause the amount of such bond to be increased on account of changed conditions of employment to an amount not exceeding double the weekly wages of the employees of such lessee. If the value of the physical property owned by such lessee in conducting such business, as shown by the last preceding assessment for taxation, is at least double the amount of the weekly payroll of such lessee, then and in that event it shall not be necessary for lessee to file a bond conditioned that payments of wages due the employees of such lessee will be paid, as provided in this section.
(b) Subsection (a) shall not apply to any corporation, limited liability company, association, company, firm, person, or persons engaged or about to engage in any of the businesses described in subsection (a) which shall hold on, before, or after May 21, 1929, only a lease upon any such mine, quarry, or manufacturing plant owned by the United States of America or by any department, division, bureau, representative, agent, subordinate unit, subsidiary corporation, or instrumentality thereof; and any and all fines and penalties imposed by this chapter and incurred on or before March 8, 1943, by any such corporation, limited liability company, association, company, firm, person, or persons holding such lease on such mine, quarry, or manufacturing plant owned by the United States of America or by any department, division, bureau,

representative, agent, subordinate unit, subsidiary corporation, or instrumentality thereof are hereby cancelled, annulled, and forgiven.
(Formerly: Acts 1929, c.41, s.1; Acts 1935, c.81, s.1; Acts 1943, c.180, s.1.) As amended by P.L.144-1986, SEC.17; P.L.8-1993, SEC.278.

IC 22-2-11-2
Actions and proceedings; costs; attorney's fees
Sec. 2. Any person having wages due and unpaid from any lessee as provided in section one, shall have a right of action in the name of the state of Indiana on the relation of such person on such bond, from the date the same is due and in any suit brought thereon such person shall, when judgment is rendered for such wages, also have judgment for the costs of suit and attorney's fees.
(Formerly: Acts 1929, c.41, s.2.)

IC 22-2-11-3
Failure to file bond
Sec. 3. A person who fails to file the bond as provided in section 1 of this chapter commits a Class C infraction; each day business is conducted without the filing of the bond constitutes a separate offense.
(Formerly: Acts 1929, c.41, s.3.) As amended by Acts 1978, P.L.2, SEC.2208.

IC 22-2-11-4
Liens of laborers; application of law
Sec. 4. This chapter shall not in any way affect the liens of laborers, as secured to them on April 21, 1911, by the laws of this state.
(Formerly: Acts 1929, c.41, s.4.) As amended by P.L.144-1986, SEC.18.



CHAPTER 12. EMPLOYEE BENEFIT PLANS

IC 22-2-12-1
Payment or refund of wages; estates of decedents; beneficiaries; release of employer
Sec. 1. Whenever payment or refund is made to an employee, former employee, or his beneficiary or his heirs, legatees or the representative of his estate pursuant to a written retirement, death, or other employee benefit plan or savings plan, such payment or refund shall fully discharge the employer, former employer, and any trustee making such payment or refund from all adverse claims thereto unless, before such payment or refund is made, the employer or former employer, where the payment or refund is made by the employer or former employer, has received at its principal place of business within this state, written notice by or on behalf of some other person that such other person claims to be entitled to such payment or refund or some part thereof, or where a trustee is making the payment or refund, such notice has been received by the trustee at its home office.
(Formerly: Acts 1957, c.63, s.1.)

IC 22-2-12-2
Corporate stock; payment or refund; release of employer
Sec. 2. Should said payment or refund made as provided in section 1 of this chapter be comprised in whole or in part of stock in any corporation, such corporation may accept said stock for transfer as directed by the employer, former employer, or the trustee making such payment or refund, and shall be entitled to treat the transferee as the owner of said stock for all purposes unless and until the corporation has received at its home office written notice by or on behalf of some other person that such other person claims to be entitled to such stock or to some interest therein.
(Formerly: Acts 1957, c.63, s.2.) As amended by P.L.144-1986, SEC.19.

IC 22-2-12-3
Payment or refund of wages; release of employer; application of law
Sec. 3. Nothing contained in this chapter shall affect any claim or right to any such payment or refund or part thereof as between all persons other than the employer or former employer and the trustee making such payment or refund, or the corporation accepting such stock for transfer.
(Formerly: Acts 1957, c.63, s.3.) As amended by P.L.144-1986, SEC.20.

IC 22-2-12-4
Employer's failure to make payments; notice; damages
Sec. 4. (a) This section applies to an employer who has contracted

in writing to make payments to an employee welfare plan, vacation plan, health plan, dental plan, insurance plan, supplemental unemployment plan, benefit plan, profit-sharing plan, pension plan, industry plan, or any other employee plan either by agreement with an employee or an employee benefit plan group or by a collective bargaining agreement.
(b) Not later than seven (7) days after failing to make a payment under an agreement covered by subsection (a), the employer shall give written notice of nonpayment to:
(1) the employee on whose behalf the payment should have been made;
(2) an authorized representative of such an employee;
(3) an authorized representative of a union that represents such an employee;
(4) the authorized representative of the benefit plan to which the payment should have been made; or
(5) the trustee of the employee to which the payment should have been made.
(c) An injured employee may recover double damages plus costs and attorney fees from an employer who fails to give notice under subsection (b) and who fails to make those payments described in subsection (a) on the employee's behalf. However, an employer is not liable under this section if he shows good cause for his failure to make the payments described in subsection (a) or his failure to give the written notice required in subsection (b). "Good cause" does not include the employer's financial inability to make the payments described in subsection (a).
As added by Acts 1982, P.L.134, SEC.1.






ARTICLE 3. WORKER'S COMPENSATION SYSTEM

CHAPTER 1. WORKER'S COMPENSATION BOARD

IC 22-3-1-1
Creation; term of office; other positions; removal from office; compensation; secretary; expenses
Sec. 1. (a) There is hereby created the worker's compensation board of Indiana, which shall consist of seven (7) members, not more than four (4) of whom shall belong to the same political party, appointed by the governor, one (1) of whom the governor shall designate as chairman. The chairman of said board shall be an attorney of recognized qualifications.
(b) Each member of said board shall hold office for four (4) years and until the member's successor is appointed and qualified.
(c) No member of the board shall hold any other position of trust or profit or engage in any occupation or business interfering with or inconsistent with the discharge of the member's duties.
(d) Any member of said board may be removed by the governor at any time for incompetency, neglect of duty, misconduct in office, or other good cause to be stated in writing in the order of removal. In case of a vacancy in the membership of the said board, the governor shall appoint for the unexpired term.
(e) The budget agency, with the approval of the governor, shall approve the salaries of the members of the board and the secretary.
(f) The board may appoint a secretary and may remove such secretary. The secretary shall have authority to administer oaths and issue subpoenas in connection with the administration of IC 22-3-2 through IC 22-3-7.
(g) The board, subject to the approval of the governor, may employ and fix the compensations of such clerical and other assistants as it may deem necessary.
(h) The members of the board and its assistants shall be entitled to receive from the state their actual and necessary expenses while traveling on the business of the board, but such expenses shall be approved by the chairman of the board before payment is made.
(i) All salaries and expenses of the board shall be audited and paid out of the state treasury in the manner prescribed for similar expenses in other departments or branches of the state service.
(Formerly: Acts 1937, c.34, s.4 1/2; Acts 1943, c.138, s.1; Acts 1945, c.354, s.1; Acts 1961, c.219, s.1; Acts 1967, c.299, s.1; Acts 1974, P.L.108, SEC.1.) As amended by P.L.144-1986, SEC.21; P.L.28-1988, SEC.18; P.L.134-2006, SEC.1.

IC 22-3-1-2
Jurisdiction
Sec. 2. The worker's compensation board shall administer the worker's compensation law (IC 22-3-2 through IC 22-3-6). (Formerly: Acts 1937, c.34, s.5.) As amended by P.L.37-1985, SEC.29; P.L.28-1988, SEC.19.

IC 22-3-1-3
Rules; powers and duties
Sec. 3. (a) The worker's compensation board may adopt rules under IC 4-22-2 to carry into effect the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7).
(b) The worker's compensation board is authorized:
(1) to hear, determine, and review all claims for compensation under IC 22-3-2 through IC 22-3-7;
(2) to require medical service for injured employees;
(3) to approve claims for medical service or attorney's fees and the charges for nurses and hospitals;
(4) to approve agreements;
(5) to modify or change awards;
(6) to make conclusions of facts and rulings of law;
(7) to certify questions of law to the court of appeals;
(8) to approve deductions in compensation made by employers for amounts paid in excess of the amount required by law;
(9) to approve agreements between an employer and an employee or the employee's dependents for the cash payment of compensation in a lump sum, or, in the case of a person under eighteen (18) years of age, to order cash payments;
(10) to establish and maintain a list of independent medical examiners and to order physical examinations;
(11) to subpoena witnesses;
(12) to administer oaths;
(13) to apply to the circuit or superior court to enforce the attendance and testimony of witnesses and the production and examination of books, papers, and records;
(14) to create and undertake a program designed to educate and provide assistance to employees and employers regarding the rights and remedies provided by IC 22-3-2 through IC 22-3-7, and to provide for informal resolution of disputes;
(15) to assess and collect, on the board's own initiative or on the motion of a party, the penalties provided for in IC 22-3-2 through IC 22-3-7; and
(16) to exercise all other powers and duties conferred upon the board by law.
(Formerly: Acts 1937, c.34, s.8; Acts 1943, c.138, s.2; Acts 1973, P.L.80, SEC.5.) As amended by P.L.37-1985, SEC.30; P.L.28-1988, SEC.20; P.L.170-1991, SEC.1.

IC 22-3-1-4
Schedule of attorney's fees
Sec. 4. (a) As used in this section, "attorney's fees" means the fees requested for compensation for service provided by an attorney to a claimant under the worker's compensation law and the worker's

occupational diseases law as provided under section 3(b)(3) of this chapter.
(b) As used in this section, "board" refers to the worker's compensation board of Indiana established by section 1 of this chapter.
(c) As used in this section, "claim" refers to a claim for compensation under IC 22-3-2 through IC 22-3-7 filed with the board.
(d) The following schedule of attorney's fees applies to an attorney who represents a claimant before the board when the claim for compensation results in a recovery:
(1) A minimum of two hundred dollars ($200).
(2) Twenty percent (20%) of the first fifty thousand dollars ($50,000) of recovery.
(3) Fifteen percent (15%) of the recovery in excess of fifty thousand dollars ($50,000).
(4) Ten percent (10%) of the value of:
(A) unpaid medical expenses;
(B) out-of-pocket medical expenses; or
(C) future medical expenses.
(e) The board maintains continuing jurisdiction over all attorney's fees in cases before the board and may order a different attorney's fee or allowance in a particular case.
As added by P.L.134-2006, SEC.2.



CHAPTER 2. WORKER'S COMPENSATION: APPLICATION, RIGHTS, AND REMEDIES

IC 22-3-2-1 Repealed
(Repealed by P.L.28-1988, SEC.118.)



CHAPTER 3. WORKER'S COMPENSATION: NOTICE OF INJURY; TREATMENT; COMPENSATION SCHEDULE; PAYMENTS

IC 22-3-3-1
Notice of injury; time
Sec. 1. Unless the employer or his representative shall have actual knowledge of the occurrence of an injury or death at the time thereof or shall acquire such knowledge afterward, the injured employee or his dependents, as soon as practicable after the injury or death resulting therefrom, shall give written notice to the employer of such injury or death.
Unless such notice is given or knowledge acquired within thirty (30) days from the date of the injury or death, no compensation shall be paid until and from the date such notice is given or knowledge obtained. No lack of knowledge by the employer or his representative, and no want, failure, defect or inaccuracy of the notice shall bar compensation, unless the employer shall show that he is prejudiced by such lack of knowledge or by such want, failure, defect or inaccuracy of the notice, and then only to the extent of such prejudices.
(Formerly: Acts 1929, c.172, s.22.)

IC 22-3-3-2
Notice of injury; contents; signature
Sec. 2. The notice provided for in the preceding section shall state the name and address of the employee, the time, place, nature and cause of the injury or death, and shall be signed by the injured employee or by some one in his behalf or by one (1) or more of the dependents, in case of death, or by some person in their behalf. Said notice may be served personally upon the employer, or upon any foreman, superintendent or manager of the employer to whose orders the injured or deceased employee was required to conform or upon any agent of the employer upon whom a summons in a civil action may be served under the laws of the state, or may be sent to the employer by registered letter, addressed to his last known residence or place of business.
(Formerly: Acts 1929, c.172, s.23.)

IC 22-3-3-3
Limitation of actions; radiation
Sec. 3. The right to compensation under IC 22-3-2 through IC 22-3-6 shall be forever barred unless within two (2) years after the occurrence of the accident, or if death results therefrom, within two (2) years after such death, a claim for compensation thereunder shall be filed with the worker's compensation board. However, in all cases wherein an accident or death results from the exposure to radiation, a claim for compensation shall be filed with the board within two (2) years from the date on which the employee had knowledge of his injury or by exercise of reasonable diligence should have known of

the existence of such injury and its causal relationship to his employment.
(Formerly: Acts 1929, c.172, s.24; Acts 1947, c.162, s.2; Acts 1961, c.101, s.1.) As amended by P.L.144-1986, SEC.31; P.L.28-1988, SEC.26.

IC 22-3-3-4
Medical treatment pending adjudication of impairment
Sec. 4. (a) After an injury and prior to an adjudication of permanent impairment, the employer shall furnish or cause to be furnished, free of charge to the employee, an attending physician for the treatment of his injuries, and in addition thereto such surgical, hospital and nursing services and supplies as the attending physician or the worker's compensation board may deem necessary. If the employee is requested or required by the employer to submit to treatment outside the county of employment, the employer shall also pay the reasonable expense of travel, food, and lodging necessary during the travel, but not to exceed the amount paid at the time of the travel by the state to its employees under the state travel policies and procedures established by the department of administration and approved by the state budget agency. If the treatment or travel to or from the place of treatment causes a loss of working time to the employee, the employer shall reimburse the employee for the loss of wages using the basis of the employee's average daily wage.
(b) During the period of temporary total disability resulting from the injury, the employer shall furnish the physician services, and supplies, and the worker's compensation board may, on proper application of either party, require that treatment by the physician and services and supplies be furnished by or on behalf of the employer as the worker's compensation board may deem reasonably necessary.
(c) After an employee's injury has been adjudicated by agreement or award on the basis of permanent partial impairment and within the statutory period for review in such case as provided in section 27 of this chapter, the employer may continue to furnish a physician or surgeon and other medical services and supplies, and the worker's compensation board may within the statutory period for review as provided in section 27 of this chapter, on a proper application of either party, require that treatment by that physician and other medical services and supplies be furnished by and on behalf of the employer as the worker's compensation board may deem necessary to limit or reduce the amount and extent of the employee's impairment. The refusal of the employee to accept such services and supplies, when provided by or on behalf of the employer, shall bar the employee from all compensation otherwise payable during the period of the refusal, and his right to prosecute any proceeding under IC 22-3-2 through IC 22-3-6 shall be suspended and abated until the employee's refusal ceases. The employee must be served with a notice setting forth the consequences of the refusal under this section. The notice must be in a form prescribed by the worker's

compensation board. No compensation for permanent total impairment, permanent partial impairment, permanent disfigurement, or death shall be paid or payable for that part or portion of the impairment, disfigurement, or death which is the result of the failure of the employee to accept the treatment, services, and supplies required under this section. However, an employer may at any time permit an employee to have treatment for his injuries by spiritual means or prayer in lieu of the physician or surgeon and other medical services and supplies required under this section.
(d) If, because of an emergency, or because of the employer's failure to provide an attending physician or surgical, hospital, or nursing services and supplies, or treatment by spiritual means or prayer, as required by this section, or because of any other good reason, a physician other than that provided by the employer treats the injured employee during the period of the employee's temporary total disability, or necessary and proper surgical, hospital, or nursing services and supplies are procured within the period, the reasonable cost of those services and supplies shall, subject to the approval of the worker's compensation board, be paid by the employer.
(e) Regardless of when it occurs, where a compensable injury results in the amputation of a body part, the enucleation of an eye, or the loss of natural teeth, the employer shall furnish an appropriate artificial member, braces, and prosthodontics. The cost of repairs to or replacements for the artificial members, braces, or prosthodontics that result from a compensable injury pursuant to a prior award and are required due to either medical necessity or normal wear and tear, determined according to the employee's individual use, but not abuse, of the artificial member, braces, or prosthodontics, shall be paid from the second injury fund upon order or award of the worker's compensation board. The employee is not required to meet any other requirement for admission to the second injury fund.
(f) If an accident arising out of and in the course of employment after June 30, 1997, results in the loss of or damage to an artificial member, a brace, an implant, eyeglasses, prosthodontics, or other medically prescribed device, the employer shall repair the artificial member, brace, implant, eyeglasses, prosthodontics, or other medically prescribed device or furnish an identical or a reasonably equivalent replacement.
(g) This section may not be construed to prohibit an agreement between an employer and the employer's employees that has the approval of the board and that binds the parties to:
(1) medical care furnished by health care providers selected by agreement before or after injury; or
(2) the findings of a health care provider who was chosen by agreement.
(Formerly: Acts 1929, c.172, s.25; Acts 1937, c.214, s.1; Acts 1943, c.136, s.5; Acts 1945, c.188, s.3; Acts 1947, c.162, s.3; Acts 1963, c.387, s.5; Acts 1974, P.L.108, SEC.7.) As amended by Acts 1979, P.L.227, SEC.1; P.L.95-1988, SEC.3; P.L.170-1991, SEC.3; P.L.258-1997(ss), SEC.3; P.L.31-2000, SEC.2.
IC 22-3-3-5
Medical treatment; liability of estate; right to order payment
Sec. 5. The pecuniary liability of the employer for medical, surgical, hospital and nurse service herein required shall be limited to such charges as prevail as provided under IC 22-3-6-1(j), in the same community (as defined in IC 22-3-6-1(h)) for a like service or product to injured persons. The employee and the employee's estate do not have liability to a health care provider for payment for services obtained under IC 22-3-3-4. The right to order payment for all services provided under IC 22-3-2 through IC 22-3-6 is solely with the board. All claims by a health care provider for payment for services are against the employer and the employer's insurance carrier, if any, and must be made with the board under IC 22-3-2 through IC 22-3-6. The worker's compensation board may withhold the approval of the fees of the attending physician in a case until the attending physician files a report with the worker's compensation board on the form prescribed by the board.
(Formerly: Acts 1929, c.172, s.26.) As amended by P.L.170-1991, SEC.4; P.L.216-1995, SEC.1; P.L.258-1997(ss), SEC.4.

IC 22-3-3-5.1
Collection of medical expense payments; civil penalties; good faith errors
Sec. 5.1. (a) A medical service provider or a medical service provider's agent, servant, employee, assignee, employer, or independent contractor on behalf of the medical service provider may not knowingly collect or attempt to collect the payment of a charge for medical services or products covered under IC 22 from an employee or the employee's estate or family members.
(b) If after a hearing, the worker's compensation board finds that a medical service provider has violated this section, the worker's compensation board may assess a civil penalty against the medical service provider in an amount that is at least one hundred dollars ($100) but less than one thousand dollars ($1,000) for each violation.
(c) The worker's compensation board may not assess a civil penalty against a medical service provider for a violation of this section that is the result of a good faith error.
As added by P.L.216-1995, SEC.2.

IC 22-3-3-5.2
Billing review service standards
Sec. 5.2. (a) A billing review service shall adhere to the following requirements to determine the pecuniary liability of an employer or an employer's insurance carrier for a specific service or product covered under worker's compensation:
(1) The formation of a billing review standard, and any subsequent analysis or revision of the standard, must use data that is based on the medical service provider billing charges as submitted to the employer and the employer's insurance carrier from the same community. This subdivision does not apply

when a unique or specialized service or product does not have sufficient comparative data to allow for a reasonable comparison.
(2) Data used to determine pecuniary liability must be compiled on or before June 30 and December 31 of each year.
(3) Billing review standards must be revised for prospective future payments of medical service provider bills to provide for payment of the charges at a rate not more than the charges made by eighty percent (80%) of the medical service providers during the prior six (6) months within the same community. The data used to perform the analysis and revision of the billing review standards may not be more than two (2) years old and must be periodically updated by a representative inflationary or deflationary factor. Reimbursement for these charges may not exceed the actual charge invoiced by the medical service provider.
(4) The billing review standard shall include the billing charges of all hospitals in the applicable community for the service or product.
(b) A medical service provider may request an explanation from a billing review service if the medical service provider's bill has been reduced as a result of application of the eightieth percentile or of a Current Procedural Terminology (CPT) coding change. The request must be made not later than sixty (60) days after receipt of the notice of the reduction. If a request is made, the billing review service must provide:
(1) the name of the billing review service used to make the reduction;
(2) the dollar amount of the reduction;
(3) the dollar amount of the medical service at the eightieth percentile; and
(4) in the case of a CPT coding change, the basis upon which the change was made;
not later than thirty (30) days after the date of the request.
(c) If after a hearing the worker's compensation board finds that a billing review service used a billing review standard that did not comply with subsection (a)(1) through (a)(4) in determining the pecuniary liability of an employer or an employer's insurance carrier for a health care provider's charge for services or products covered under worker's compensation, the worker's compensation board may assess a civil penalty against the billing review service in an amount not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000).
As added by P.L.216-1995, SEC.3. Amended by P.L.202-2001, SEC.4.

IC 22-3-3-6
Physical examination; physician's statement; autopsy
Sec. 6. (a) After an injury and during the period of claimed resulting disability or impairment, the employee, if so requested by

the employee's employer or ordered by the worker's compensation board, shall submit to an examination at reasonable times and places by a duly qualified physician or surgeon designated and paid by the employer or by order of the worker's compensation board. The employee shall have the right to have present at any such examination any duly qualified physician or surgeon provided and paid for by the employee. No fact communicated to, or otherwise learned by, any physician or surgeon who may have attended or examined the employee, or who may have been present at any examination, shall be privileged, either in the hearings provided for in IC 22-3-2 through IC 22-3-6, or in any action at law brought to recover damages against any employer who is subject to the compensation provisions of IC 22-3-2 through IC 22-3-6. If the employee refuses to submit to or in any way obstructs such examinations, the employee's right to compensation and his right to take or prosecute any proceedings under IC 22-3-2 through IC 22-3-6 shall be suspended until such refusal or obstruction ceases. No compensation shall at any time be payable for the period of suspension unless in the opinion of the worker's compensation board the circumstances justified the refusal or obstruction. The employee must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the board.
(b) Any employer requesting an examination of any employee residing within Indiana shall pay, in advance of the time fixed for the examination, sufficient money to defray the necessary expenses of travel by the most convenient means to and from the place of examination, and the cost of meals and lodging necessary during the travel. If the method of travel is by automobile, the mileage rate to be paid by the employer shall be the rate currently being paid by the state to its employees under the state travel policies and procedures established by the department of administration and approved by the budget agency. If such examination or travel to or from the place of examination causes any loss of working time on the part of the employee, the employer shall reimburse the employee for such loss of wages upon the basis of the employee's average daily wage. When any employee injured in Indiana moves outside Indiana, the travel expense and the cost of meals and lodging necessary during the travel payable under this section shall be paid from the point in Indiana nearest to the employee's then residence to the place of examination. No travel and other expense shall be paid for any travel and other expense required outside Indiana.
(c) A duly qualified physician or surgeon provided and paid for by the employee may be present at an examination if the employee so desires. In all cases where the examination is made by a physician or surgeon engaged by the employer and the injured employee has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination to deliver to the injured employee, or the employee's representative, a statement in writing of the conditions evidenced by such examination. The

statement shall disclose all facts that are reported by such physician or surgeon to the employer. Such statement shall be furnished to the employee or the employee's representative, as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (e). If such physician or surgeon fails or refuses to furnish the employee or the employee's representative with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and such physician or surgeon shall not be permitted to testify before the worker's compensation board as to any facts learned in such examination. All of the requirements of this subsection apply to all subsequent examinations requested by the employer.
(d) In all cases where an examination of an employee is made by a physician or surgeon engaged by the employee, and the employer has no physician or surgeon present at such examination, it shall be the duty of the physician or surgeon making the examination to deliver to the employer or the employer's representative a statement in writing of the conditions evidenced by such examination. The statement shall disclose all facts that are reported by such physician or surgeon to the employee. Such statement shall be furnished to the employer or the employer's representative as soon as practicable, but not later than thirty (30) days before the time the case is set for hearing. The statement may be submitted by either party as evidence by that physician or surgeon at a hearing before the worker's compensation board if the statement meets the requirements of subsection (e). If such physician or surgeon fails or refuses to furnish the employer, or the employer's representative, with such statement thirty (30) days before the hearing, then the statement may not be submitted as evidence, and such physician or surgeon shall not be permitted to testify before the worker's compensation board as to any facts learned in such examination. All of the requirements of this subsection apply to all subsequent examinations made by a physician or surgeon engaged by the employee.
(e) All statements of physicians or surgeons required by this section, whether those engaged by employee or employer, shall contain the following information:
(1) The history of the injury, or claimed injury, as given by the patient.
(2) The diagnosis of the physician or surgeon concerning the patient's physical or mental condition.
(3) The opinion of the physician or surgeon concerning the causal relationship, if any, between the injury and the patient's physical or mental condition, including the physician's or surgeon's reasons for the opinion.
(4) The opinion of the physician or surgeon concerning whether the injury or claimed injury resulted in a disability or impairment and, if so, the opinion of the physician or surgeon

concerning the extent of the disability or impairment and the reasons for the opinion.
(5) The original signature of the physician or surgeon.
Notwithstanding any hearsay objection, the worker's compensation board shall admit into evidence a statement that meets the requirements of this subsection unless the statement is ruled inadmissible on other grounds.
(f) Delivery of any statement required by this section may be made to the attorney or agent of the employer or employee and such action shall be construed as delivery to the employer or employee.
(g) Any party may object to a statement on the basis that the statement does not meet the requirements of subsection (e). The objecting party must give written notice to the party providing the statement and specify the basis for the objection. Notice of the objection must be given no later than twenty (20) days before the hearing. Failure to object as provided in this subsection precludes any further objection as to the adequacy of the statement under subsection (e).
(h) The employer upon proper application, or the worker's compensation board, shall have the right in any case of death to require an autopsy at the expense of the party requesting the same. If, after a hearing, the worker's compensation board orders an autopsy and such autopsy is refused by the surviving spouse or next of kin, then any claim for compensation on account of such death shall be suspended and abated during such refusal. The surviving spouse or dependent must be served with a notice setting forth the consequences of the refusal under this subsection. The notice must be in a form prescribed by the worker's compensation board. No autopsy, except one performed by or on the authority or order of the coroner in the discharge of the coroner's duties, shall be held in any case by any person, without notice first being given to the surviving spouse or next of kin, if they reside in Indiana or their whereabouts can reasonably be ascertained, of the time and place thereof, and reasonable time and opportunity given such surviving spouse or next of kin to have a representative or representatives present to witness same. However, if such notice is not given, all evidence obtained by such autopsy shall be suppressed on motion duly made to the worker's compensation board.
(Formerly: Acts 1929, c.172, s.27; Acts 1943, c.136, s.7; Acts 1945, c.188, s.2; Acts 1947, c.162, s.4; Acts 1949, c.253, s.1; Acts 1963, c.387, s.6; Acts 1975, P.L.235, SEC.4.) As amended by P.L.28-1988, SEC.27; P.L.95-1988, SEC.4; P.L.109-1992, SEC.1; P.L.1-2006, SEC.337.

IC 22-3-3-7
Temporary disability benefits; installment payments; termination; overpayment
Sec. 7. (a) Compensation shall be allowed on account of injuries producing only temporary total disability to work or temporary partial disability to work beginning with the eighth (8th) day of such

disability except for medical benefits provided in section 4 of the chapter. Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days.
(b) The first weekly installment of compensation for temporary disability is due fourteen (14) days after the disability begins. Not later than fifteen (15) days from the date that the first installment of compensation is due, the employer or the employer's insurance carrier shall tender to the employee or to the employee's dependents, with all compensation due, a properly prepared compensation agreement in a form prescribed by the board. Whenever an employer or the employer's insurance carrier denies or is not able to determine liability to pay compensation or benefits, the employer or the employer's insurance carrier shall notify the worker's compensation board and the employee in writing on a form prescribed by the worker's compensation board not later than thirty (30) days after the employer's knowledge of the claimed injury. If a determination of liability cannot be made within thirty (30) days, the worker's compensation board may approve an additional thirty (30) days upon a written request of the employer or the employer's insurance carrier that sets forth the reasons that the determination could not be made within thirty (30) days and states the facts or circumstances that are necessary to determine liability within the additional thirty (30) days. More than thirty (30) days of additional time may be approved by the worker's compensation board upon the filing of a petition by the employer or the employer's insurance carrier that sets forth:
(1) the extraordinary circumstances that have precluded a determination of liability within the initial sixty (60) days;
(2) the status of the investigation on the date the petition is filed;
(3) the facts or circumstances that are necessary to make a determination; and
(4) a timetable for the completion of the remaining investigation.
An employer who fails to comply with this section is subject to a civil penalty of fifty dollars ($50), to be assessed and collected by the board upon notice and hearing. Civil penalties collected under this section shall be deposited in the state general fund.
(c) Once begun, temporary total disability benefits may not be terminated by the employer unless:
(1) the employee has returned to any employment;
(2) the employee has died;
(3) the employee has refused to undergo a medical examination under section 6 of this chapter or has refused to accept suitable employment under section 11 of this chapter;
(4) the employee has received five hundred (500) weeks of temporary total disability benefits or has been paid the maximum compensation allowed under section 22 of this chapter; or
(5) the employee is unable or unavailable to work for reasons

unrelated to the compensable injury.
In all other cases the employer must notify the employee in writing of the employer's intent to terminate the payment of temporary total disability benefits and of the availability of employment, if any, on a form approved by the board. If the employee disagrees with the proposed termination, the employee must give written notice of disagreement to the board and the employer within seven (7) days after receipt of the notice of intent to terminate benefits. If the board and employer do not receive a notice of disagreement under this section, the employee's temporary total disability benefits shall be terminated. Upon receipt of the notice of disagreement, the board shall immediately contact the parties, which may be by telephone or other means, and attempt to resolve the disagreement. If the board is unable to resolve the disagreement within ten (10) days of receipt of the notice of disagreement, the board shall immediately arrange for an evaluation of the employee by an independent medical examiner. The independent medical examiner shall be selected by mutual agreement of the parties or, if the parties are unable to agree, appointed by the board under IC 22-3-4-11. If the independent medical examiner determines that the employee is no longer temporarily disabled or is still temporarily disabled but can return to employment that the employer has made available to the employee, or if the employee fails or refuses to appear for examination by the independent medical examiner, temporary total disability benefits may be terminated. If either party disagrees with the opinion of the independent medical examiner, the party shall apply to the board for a hearing under IC 22-3-4-5.
(d) An employer is not required to continue the payment of temporary total disability benefits for more than fourteen (14) days after the employer's proposed termination date unless the independent medical examiner determines that the employee is temporarily disabled and unable to return to any employment that the employer has made available to the employee.
(e) If it is determined that as a result of this section temporary total disability benefits were overpaid, the overpayment shall be deducted from any benefits due the employee under section 10 of this chapter and, if there are no benefits due the employee or the benefits due the employee do not equal the amount of the overpayment, the employee shall be responsible for paying any overpayment which cannot be deducted from benefits due the employee.
(Formerly: Acts 1929, c.172, s.28; Acts 1949, c.243, s.1; Acts 1974, P.L.108, SEC.8.) As amended by P.L.170-1991, SEC.5; P.L.258-1997(ss), SEC.5.

IC 22-3-3-7.5
Average weekly wages of public employee; determination
Sec. 7.5. For purposes of this chapter, the average weekly wages of a public employee shall be determined without regard to any salary reduction agreement under Section 125 of the Internal Revenue Code. As added by P.L.5-1992, SEC.8.

IC 22-3-3-8
Temporary total disability or total permanent disability; awards
Sec. 8. With respect to injuries occurring prior to April 1, 1951, causing temporary total disability for work there shall be paid to the injured employee during such total disability for work a weekly compensation equal to fifty-five percent (55%) of his average weekly wages for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after April 1, 1951, and prior to July 1, 1971, causing temporary total disability for work there shall be paid to the injured employee during such total disability a weekly compensation equal to sixty per cent (60%) of his average weekly wages for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1971, and prior to July 1, 1974, causing temporary total disability for work there shall be paid to the injured employee during such total disability a weekly compensation equal to sixty per cent (60%) of his average weekly wages, as defined in IC 22-3-3-22 a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1974, and before July 1, 1976, causing temporary total disability or total permanent disability for work there shall be paid to the injured employee during such total disability a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of his average weekly wages up to one hundred and thirty-five dollars ($135.00) average weekly wages, as defined in section 22 of this chapter, for a period not to exceed five hundred (500) weeks. With respect to injuries occurring on and after July 1, 1976, causing temporary total disability or total permanent disability for work, there shall be paid to the injured employee during the total disability a weekly compensation equal to sixty-six and two-thirds percent (66 2/3%) of his average weekly wages, as defined in IC 22-3-3-22, for a period not to exceed five hundred (500) weeks. Compensation shall be allowed for the first seven (7) calendar days only if the disability continues for longer than twenty-one (21) days.
(Formerly: Acts 1929, c.172, s.29; Acts 1949, c.243, s.2; Acts 1951, c.294, s.1; Acts 1971, P.L.353, SEC.2; Acts 1974, P.L.108, SEC.9.) As amended by Acts 1976, P.L.112, SEC.1.

IC 22-3-3-9
Temporary partial disability; awards
Sec. 9. With respect to injuries occurring prior to April 1, 1951 causing temporary partial disability for work, compensation shall be paid to the injured employee during such disability, as prescribed in section 7 of this chapter, a weekly compensation equal to fifty-five per cent (55%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. With respect to injuries occurring on and after April 1, 1951 and prior to July 1, 1974 causing temporary partial disability for work,

compensation shall be paid to the injured employee during such disability, as prescribed in section 7 of this chapter, a weekly compensation equal to sixty per cent (60%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. With respect to injuries occurring on and after July 1, 1974 causing temporary partial disability for work, compensation shall be paid to the injured employee during such disability as prescribed in section 7 of this chapter, a weekly compensation equal to sixty-six and two-thirds per cent (66 2/3%) of the difference between his average weekly wages and the weekly wages at which he is actually employed after the injury, for a period not to exceed three hundred (300) weeks. In case the partial disability begins after the period of temporary total disability, the latter period shall be included as a part of the maximum period allowed for partial disability.
(Formerly: Acts 1929, c.172, s.30; Acts 1937, c.214, s.2; Acts 1951, c.294, s.2; Acts 1974, P.L.108, SEC.10.)

IC 22-3-3-10
Injuries schedule
Sec. 10. (a) With respect to injuries in the schedule set forth in subsection (d) occurring on and after July 1, 1979, and before July 1, 1988, the employee shall receive, in addition to temporary total disability benefits not to exceed fifty-two (52) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred twenty-five dollars ($125) average weekly wages, for the period stated for the injury.
(b) With respect to injuries in the schedule set forth in subsection (d) occurring on and after July 1, 1988, and before July 1, 1989, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred sixty-six dollars ($166) average weekly wages, for the period stated for the injury.
(c) With respect to injuries in the schedule set forth in subsection (d) occurring on and after July 1, 1989, and before July 1, 1990, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred eighty-three dollars ($183) average weekly wages, for the period stated for the injury.
(d) With respect to injuries in the following schedule occurring on and after July 1, 1990, and before July 1, 1991, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's

average weekly wages, not to exceed two hundred dollars ($200) average weekly wages, for the period stated for the injury.
(1) Amputation: For the loss by separation of the thumb, sixty (60) weeks, of the index finger forty (40) weeks, of the second finger thirty-five (35) weeks, of the third or ring finger thirty (30) weeks, of the fourth or little finger twenty (20) weeks, of the hand by separation below the elbow joint two hundred (200) weeks, or the arm above the elbow two hundred fifty (250) weeks, of the big toe sixty (60) weeks, of the second toe thirty (30) weeks, of the third toe twenty (20) weeks, of the fourth toe fifteen (15) weeks, of the fifth or little toe ten (10) weeks, for loss occurring on and after April 1, 1959, by separation of the foot below the knee joint, one hundred seventy-five (175) weeks and of the leg above the knee joint two hundred twenty-five (225) weeks. The loss of more than one (1) phalange of a thumb or toes shall be considered as the loss of the entire thumb or toe. The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the thumb or toe and compensation shall be paid for one-half (1/2) of the period for the loss of the entire thumb or toe. The loss of not more than one (1) phalange of a finger shall be considered as the loss of one-third (1/3) of the finger and compensation shall be paid for one-third (1/3) the period for the loss of the entire finger. The loss of more than one (1) phalange of the finger but not more than two (2) phalanges of the finger, shall be considered as the loss of one-half (1/2) of the finger and compensation shall be paid for one-half (1/2) of the period for the loss of the entire finger.
(2) For the loss by separation of both hands or both feet or the total sight of both eyes, or any two (2) such losses in the same accident, five hundred (500) weeks.
(3) For the permanent and complete loss of vision by enucleation or its reduction to one-tenth (1/10) of normal vision with glasses, one hundred seventy-five (175) weeks.
(4) For the permanent and complete loss of hearing in one (1) ear, seventy-five (75) weeks, and in both ears, two hundred (200) weeks.
(5) For the loss of one (1) testicle, fifty (50) weeks; for the loss of both testicles, one hundred fifty (150) weeks.
(e) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1979, and before July 1, 1988, the employee shall receive, in addition to temporary total disability benefits not exceeding fifty-two (52) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages not to exceed one hundred twenty-five dollars ($125) average weekly wages for the period stated for the injury.
(f) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1988, and before July 1, 1989, the

employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred sixty-six dollars ($166) average weekly wages, for the period stated for the injury.
(g) With respect to injuries in the schedule set forth in subsection (h) occurring on and after July 1, 1989, and before July 1, 1990, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed one hundred eighty-three dollars ($183) average weekly wages, for the period stated for the injury.
(h) With respect to injuries in the following schedule occurring on and after July 1, 1990, and before July 1, 1991, the employee shall receive, in addition to temporary total disability benefits not exceeding seventy-eight (78) weeks on account of the injury, a weekly compensation of sixty percent (60%) of the employee's average weekly wages, not to exceed two hundred dollars ($200) average weekly wages, for the period stated for the injury.
(1) Loss of use: The total permanent loss of the use of an arm, hand, thumb, finger, leg, foot, toe, or phalange shall be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange, and compensation shall be paid for the same period as for the loss thereof by separation.
(2) Partial loss of use: For the permanent partial loss of the use of an arm, hand, thumb, finger, leg, foot, toe, or phalange, compensation shall be paid for the proportionate loss of the use of such arm, hand, thumb, finger, leg, foot, toe, or phalange.
(3) For injuries resulting in total permanent disability, five hundred (500) weeks.
(4) For any permanent reduction of the sight of an eye less than a total loss as specified in subsection (d)(3), compensation shall be paid for a period proportionate to the degree of such permanent reduction without correction or glasses. However, when such permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, but correction or glasses would result in restoration of vision, then in such event compensation shall be paid for fifty percent (50%) of such total loss of vision without glasses, plus an additional amount equal to the proportionate amount of such reduction with glasses, not to exceed an additional fifty percent (50%).
(5) For any permanent reduction of the hearing of one (1) or both ears, less than the total loss as specified in subsection (d)(4), compensation shall be paid for a period proportional to the degree of such permanent reduction.
(6) In all other cases of permanent partial impairment, compensation proportionate to the degree of such permanent

partial impairment, in the discretion of the worker's compensation board, not exceeding five hundred (500) weeks.
(7) In all cases of permanent disfigurement which may impair the future usefulness or opportunities of the employee, compensation, in the discretion of the worker's compensation board, not exceeding two hundred (200) weeks, except that no compensation shall be payable under this subdivision where compensation is payable elsewhere in this section.
(i) With respect to injuries in the following schedule occurring on and after July 1, 1991, the employee shall receive in addition to temporary total disability benefits, not exceeding one hundred twenty-five (125) weeks on account of the injury, compensation in an amount determined under the following schedule to be paid weekly at a rate of sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wages during the fifty-two (52) weeks immediately preceding the week in which the injury occurred.
(1) Amputation: For the loss by separation of the thumb, twelve (12) degrees of permanent impairment; of the index finger, eight (8) degrees of permanent impairment; of the second finger, seven (7) degrees of permanent impairment; of the third or ring finger, six (6) degrees of permanent impairment; of the fourth or little finger, four (4) degrees of permanent impairment; of the hand by separation below the elbow joint, forty (40) degrees of permanent impairment; of the arm above the elbow, fifty (50) degrees of permanent impairment; of the big toe, twelve (12) degrees of permanent impairment; of the second toe, six (6) degrees of permanent impairment; of the third toe, four (4) degrees of permanent impairment; of the fourth toe, three (3) degrees of permanent impairment; of the fifth or little toe, two (2) degrees of permanent impairment; by separation of the foot below the knee joint, thirty-five (35) degrees of permanent impairment; and of the leg above the knee joint, forty-five (45) degrees of permanent impairment.
(2) Amputations: For the loss by separation of any of the body parts described in subdivision (1) on or after July 1, 1997, and for the loss by separation of any of the body parts described in subdivision (3), (5), or (8), on or after July 1, 1999, the dollar values per degree applying on the date of the injury as described in subsection (j) shall be multiplied by two (2). However, the doubling provision of this subdivision does not apply to a loss of use that is not a loss by separation.
(3) The loss of more than one (1) phalange of a thumb or toe shall be considered as the loss of the entire thumb or toe. The loss of more than two (2) phalanges of a finger shall be considered as the loss of the entire finger. The loss of not more than one (1) phalange of a thumb or toe shall be considered as the loss of one-half (1/2) of the degrees of permanent impairment for the loss of the entire thumb or toe. The loss of not more than one (1) phalange of a finger shall be considered as the loss of one-third (1/3) of the finger and compensation

shall be paid for one-third (1/3) of the degrees payable for the loss of the entire finger. The loss of more than one (1) phalange of the finger but not more than two (2) phalanges of the finger shall be considered as the loss of one-half (1/2) of the finger and compensation shall be paid for one-half (1/2) of the degrees payable for the loss of the entire finger.
(4) For the loss by separation of both hands or both feet or the total sight of both eyes or any two (2) such losses in the same accident, one hundred (100) degrees of permanent impairment.
(5) For the permanent and complete loss of vision by enucleation, thirty-five (35) degrees of permanent impairment.
(6) For the reduction of vision to one-tenth (1/10) of normal vision with glasses, thirty-five (35) degrees of permanent impairment.
(7) For the permanent and complete loss of hearing in one (1) ear, fifteen (15) degrees of permanent impairment, and in both ears, forty (40) degrees of permanent impairment.
(8) For the loss of one (1) testicle, ten (10) degrees of permanent impairment; for the loss of both testicles, thirty (30) degrees of permanent impairment.
(9) Loss of use: The total permanent loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange shall be considered as the equivalent of the loss by separation of the arm, hand, thumb, finger, leg, foot, toe, or phalange, and compensation shall be paid in the same amount as for the loss by separation. However, the doubling provision of subdivision (2) does not apply to a loss of use that is not a loss by separation.
(10) Partial loss of use: For the permanent partial loss of the use of an arm, a hand, a thumb, a finger, a leg, a foot, a toe, or a phalange, compensation shall be paid for the proportionate loss of the use of the arm, hand, thumb, finger, leg, foot, toe, or phalange.
(11) For injuries resulting in total permanent disability, the amount payable for impairment or five hundred (500) weeks of compensation, whichever is greater.
(12) For any permanent reduction of the sight of an eye less than a total loss as specified in subsection (h)(4), the compensation shall be paid in an amount proportionate to the degree of a permanent reduction without correction or glasses. However, when a permanent reduction without correction or glasses would result in one hundred percent (100%) loss of vision, then compensation shall be paid for fifty percent (50%) of the total loss of vision without glasses, plus an additional amount equal to the proportionate amount of the reduction with glasses, not to exceed an additional fifty percent (50%).
(13) For any permanent reduction of the hearing of one (1) or both ears, less than the total loss as specified in subsection (h)(5), compensation shall be paid in an amount proportionate to the degree of a permanent reduction.         (14) In all other cases of permanent partial impairment, compensation proportionate to the degree of a permanent partial impairment, in the discretion of the worker's compensation board, not exceeding one hundred (100) degrees of permanent impairment.
(15) In all cases of permanent disfigurement which may impair the future usefulness or opportunities of the employee, compensation, in the discretion of the worker's compensation board, not exceeding forty (40) degrees of permanent impairment except that no compensation shall be payable under this subdivision where compensation is payable elsewhere in this section.
(j) Compensation for permanent partial impairment shall be paid according to the degree of permanent impairment for the injury determined under subsection (i) and the following:
(1) With respect to injuries occurring on and after July 1, 1991, and before July 1, 1992, for each degree of permanent impairment from one (1) to thirty-five (35), five hundred dollars ($500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), nine hundred dollars ($900) per degree; for each degree of permanent impairment above fifty (50), one thousand five hundred dollars ($1,500) per degree.
(2) With respect to injuries occurring on and after July 1, 1992, and before July 1, 1993, for each degree of permanent impairment from one (1) to twenty (20), five hundred dollars ($500) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), eight hundred dollars ($800) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(3) With respect to injuries occurring on and after July 1, 1993, and before July 1, 1997, for each degree of permanent impairment from one (1) to ten (10), five hundred dollars ($500) per degree; for each degree of permanent impairment from eleven (11) to twenty (20), seven hundred dollars ($700) per degree; for each degree of permanent impairment from twenty-one (21) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(4) With respect to injuries occurring on and after July 1, 1997, and before July 1, 1998, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars

($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(5) With respect to injuries occurring on and after July 1, 1998, and before July 1, 1999, for each degree of permanent impairment from one (1) to ten (10), seven hundred fifty dollars ($750) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand dollars ($1,000) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment above fifty (50), one thousand seven hundred dollars ($1,700) per degree.
(6) With respect to injuries occurring on and after July 1, 1999, and before July 1, 2000, for each degree of permanent impairment from one (1) to ten (10), nine hundred dollars ($900) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), one thousand six hundred dollars ($1,600) per degree; for each degree of permanent impairment above fifty (50), two thousand dollars ($2,000) per degree.
(7) With respect to injuries occurring on and after July 1, 2000, and before July 1, 2001, for each degree of permanent impairment from one (1) to ten (10), one thousand one hundred dollars ($1,100) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand dollars ($2,000) per degree; for each degree of permanent impairment above fifty (50), two thousand five hundred fifty dollars ($2,500) per degree.
(8) With respect to injuries occurring on and after July 1, 2001, and before July 1, 2007, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred dollars ($1,300) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred dollars ($1,500) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred dollars ($2,400) per degree; for each degree of permanent impairment above fifty (50), three thousand dollars ($3,000) per degree.
(9) With respect to injuries occurring on and after July 1, 2007, and before July 1, 2008, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred forty dollars ($1,340) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one

thousand five hundred forty-five dollars ($1,545) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand four hundred seventy-five dollars ($2,475) per degree; for each degree of permanent impairment above fifty (50), three thousand one hundred fifty dollars ($3,150) per degree.
(10) With respect to injuries occurring on and after July 1, 2008, and before July 1, 2009, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred sixty-five dollars ($1,365) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred seventy dollars ($1,570) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand five hundred twenty-five dollars ($2,525) per degree; for each degree of permanent impairment above fifty (50), three thousand two hundred dollars ($3,200) per degree.
(11) With respect to injuries occurring on and after July 1, 2009, and before July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand three hundred eighty dollars ($1,380) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand five hundred eighty-five dollars ($1,585) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand six hundred dollars ($2,600) per degree; for each degree of permanent impairment above fifty (50), three thousand three hundred dollars ($3,300) per degree.
(12) With respect to injuries occurring on and after July 1, 2010, for each degree of permanent impairment from one (1) to ten (10), one thousand four hundred dollars ($1,400) per degree; for each degree of permanent impairment from eleven (11) to thirty-five (35), one thousand six hundred dollars ($1,600) per degree; for each degree of permanent impairment from thirty-six (36) to fifty (50), two thousand seven hundred dollars ($2,700) per degree; for each degree of permanent impairment above fifty (50), three thousand five hundred dollars ($3,500) per degree.
(k) The average weekly wages used in the determination of compensation for permanent partial impairment under subsections (i) and (j) shall not exceed the following:
(1) With respect to injuries occurring on or after July 1, 1991, and before July 1, 1992, four hundred ninety-two dollars ($492).
(2) With respect to injuries occurring on or after July 1, 1992, and before July 1, 1993, five hundred forty dollars ($540).
(3) With respect to injuries occurring on or after July 1, 1993, and before July 1, 1994, five hundred ninety-one dollars ($591).
(4) With respect to injuries occurring on or after July 1, 1994, and before July 1, 1997, six hundred forty-two dollars ($642).
(5) With respect to injuries occurring on or after July 1, 1997,

and before July 1, 1998, six hundred seventy-two dollars ($672).
(6) With respect to injuries occurring on or after July 1, 1998, and before July 1, 1999, seven hundred two dollars ($702).
(7) With respect to injuries occurring on or after July 1, 1999, and before July 1, 2000, seven hundred thirty-two dollars ($732).
(8) With respect to injuries occurring on or after July 1, 2000, and before July 1, 2001, seven hundred sixty-two dollars ($762).
(9) With respect to injuries occurring on or after July 1, 2001, and before July 1, 2002, eight hundred twenty-two dollars ($822).
(10) With respect to injuries occurring on or after July 1, 2002, and before July 1, 2006, eight hundred eighty-two dollars ($882).
(11) With respect to injuries occurring on or after July 1, 2006, and before July 1, 2007, nine hundred dollars ($900).
(12) With respect to injuries occurring on or after July 1, 2007, and before July 1, 2008, nine hundred thirty dollars ($930).
(11) With respect to injuries occurring on or after July 1, 2008, and before July 1, 2009, nine hundred fifty-four dollars ($954).
(12) With respect to injuries occurring on or after July 1, 2009, nine hundred seventy-five dollars ($975).
(Formerly: Acts 1929, c.172, s.31; Acts 1943, c.136, s.8; Acts 1947, c.162, s.5; Acts 1949, c.243, s.5; Acts 1951, c.294, s.3; Acts 1955, c.325, s.1; Acts 1957, c.298, s.1; Acts 1959, c.315, s.1; Acts 1963, c.387, s.7; Acts 1971, P.L.353, SEC.1.) As amended by Acts 1977, P.L.261, SEC.1; Acts 1979, P.L.227, SEC.2; P.L.223-1985, SEC.1; P.L.95-1988, SEC.5; P.L.3-1989, SEC.132; P.L.170-1991, SEC.6; P.L.258-1997(ss), SEC.6; P.L.235-1999, SEC.2; P.L.31-2000, SEC.3; P.L.134-2006, SEC.4.

IC 22-3-3-11
Partial disability; refusing employment; notice
Sec. 11. (a) If an injured employee, only partially disabled, refuses employment suitable to his capacity procured for him, he shall not be entitled to any compensation at any time during the continuance of such refusal unless in the opinion of the worker's compensation board such refusal was justifiable.
(b) Before compensation can be denied under this section the employee must be served with a notice setting forth the consequences of the refusal of employment under this section. The notice must be in a form prescribed by the worker's compensation board.
(Formerly: Acts 1929, c.172, s.32.) As amended by P.L.95-1988, SEC.6.

IC 22-3-3-12
Subsequent permanent injuries; aggravation; awards
Sec. 12. If an employee has sustained a permanent injury either in

another employment, or from other cause or causes than the employment in which he received a subsequent permanent injury by accident, such as specified in section 31, he shall be entitled to compensation for the subsequent permanent injury in the same amount as if the previous injury had not occurred: Provided, however, That if the permanent injury for which compensation is claimed, results only in the aggravation or increase of a previously sustained permanent injury or physical condition, regardless of the source or cause of such previously sustained injury or physical condition, the board shall determine the extent of the previously sustained permanent injury or physical condition, as well as the extent of the aggravation or increase resulting from the subsequent permanent injury, and shall award compensation only for that part of such injury, or physical condition resulting from the subsequent permanent injury. Provided further, however, That amputation of any part of the body or loss of any or all of the vision of one or both eyes shall be considered as a permanent injury or physical condition.
(Formerly: Acts 1929, c.172, s.33; Acts 1945, c.284, s.2.)

IC 22-3-3-13
Second injury fund; employee compensation; employer assessments; penalties
Sec. 13. (a) As used in this section, "board" refers to the worker's compensation board created under IC 22-3-1-1.
(b) If an employee who from any cause, had lost, or lost the use of, one (1) hand, one (1) arm, one (1) foot, one (1) leg, or one (1) eye, and in a subsequent industrial accident becomes permanently and totally disabled by reason of the loss, or loss of use of, another such member or eye, the employer shall be liable only for the compensation payable for such second injury. However, in addition to such compensation and after the completion of the payment therefor, the employee shall be paid the remainder of the compensation that would be due for such total permanent disability out of a special fund known as the second injury fund, and created in the manner described in subsection (c).
(c) Whenever the board determines under the procedures set forth in subsection (d) that an assessment is necessary to ensure that fund beneficiaries, including applicants under section 4(e) of this chapter, continue to receive compensation in a timely manner for a reasonable prospective period, the board shall send notice not later than November 1 in any year to:
(1) all insurance carriers and other entities insuring or providing coverage to employers who are or may be liable under this article to pay compensation for personal injuries to or the death of their employees under this article; and
(2) each employer carrying the employer's own risk;
stating that an assessment is necessary. Not later than January 31 of the following year, each entity identified in subdivisions (1) and (2) shall send to the board a statement of total paid losses and premiums (as defined in subsection (d)(4)) paid by employers during the

previous calendar year. The board may conduct an assessment under this subsection not more than one (1) time annually. The total amount of the assessment may not exceed two and one-half percent (2.5%) of the total amount of all worker's compensation paid to injured employees or their beneficiaries under IC 22-3-2 through IC 22-3-6 for the calendar year next preceding the due date of such payment. The board shall assess a penalty in the amount of ten percent (10%) of the amount owed if payment is not made under this section within thirty (30) days from the date set by the board. If the amount to the credit of the second injury fund on or before November 1 of any year exceeds one hundred thirty-five percent (135%) of the previous year's disbursements, the assessment allowed under this subsection shall not be assessed or collected during the ensuing year. But when on or before November 1 of any year the amount to the credit of the fund is less than one hundred thirty-five percent (135%) of the previous year's disbursements, the payments of not more than two and one-half percent (2.5%) of the total amount of all worker's compensation paid to injured employees or their beneficiaries under IC 22-3-2 through IC 22-3-6 for the calendar year next preceding that date shall be resumed and paid into the fund. The board may not use an assessment rate greater than twenty-five hundredths of one percent (0.25%) above the amount recommended by the study performed before the assessment.
(d) The board shall assess all employers for the liabilities, including administrative expenses, of the second injury fund. The assessment also must provide for the repayment of all loans made to the second injury fund for the purpose of paying valid claims. The following applies to assessments under this subsection:
(1) The portion of the total amount that must be collected from self-insured employers equals:
(A) the total amount of the assessment as determined by the board; multiplied by
(B) the quotient of:
(i) the total paid losses on behalf of all self-insured employers during the preceding calendar year; divided by
(ii) the total paid losses on behalf of all self-insured employers and insured employers during the preceding calendar year.
(2) The portion of the total amount that must be collected from insured employers equals:
(A) the total amount of the assessment as determined by the board; multiplied by
(B) the quotient of:
(i) the total paid losses on behalf of all insured employers during the preceding calendar year; divided by
(ii) the total paid losses on behalf of all self-insured employers and insured employers during the preceding calendar year.
(3) The total amount of assessments allocated to insured employers under subdivision (2) must be be collected by the

insured employers' worker's compensation insurers. The amount of the assessment for each insured employer equals:
(A) the total amount of assessments allocated to insured employers under subdivision (3); multiplied by
(B) the quotient of:
(i) the worker's compensation premiums paid by the insured employer during the preceding calendar year; divided by
(ii) the worker's compensation premiums paid by all insured employers during the preceding calendar year.
(4) For purposes of the computation made under subdivision (3), "premium" means the entire written premium resulting from standard rating procedures and before the application of any of the following:
(A) Rate deviations.
(B) Premium discounts.
(C) Policyholder dividends.
(D) Premium adjustments under a retrospective rating plan.
(E) Premium credits provided under large deductible programs.
(F) Any other premium debits or credits.
(5) The amount of the assessment for each self-insured employer equals:
(A) the total amount of assessments allocated to self-insured employers under subdivision (1); multiplied by
(B) the quotient of:
(i) the paid losses attributable to the self-insured employer during the preceding calendar year; divided by
(ii) paid losses attributable to all self-insured employers during the preceding calendar year.
An employer that has ceased to be a self-insurer continues to be liable for prorated assessments based on paid losses made by the employer in the preceding calendar year during the period that the employer was self-insured.
(e) The board may employ a qualified employee or enter into a contract with an actuary or another qualified firm that has experience in calculating worker's compensation liabilities. Not later than December 1 of each year, the actuary or other qualified firm shall calculate the recommended funding level of the fund and inform the board of the results of the calculation. If the amount to the credit of the fund is less than the amount required under subsection (c), the board may conduct an assessment under subsection (c). The board shall pay the costs of the contract under this subsection with money in the fund.
(f) An assessment collected under subsection (c) on an employer who is not self-insured must be assessed through a surcharge based on the employer's premium. An assessment collected under subsection (c) does not constitute an element of loss, but for the purpose of collection shall be treated as a separate cost imposed upon insured employers. A premium surcharge under this subsection must

be collected at the same time and in the same manner in which the premium for coverage is collected, and must be shown as a separate amount on a premium statement. A premium surcharge under this subsection must be excluded from the definition of premium for all purposes, including the computation of insurance producer commissions or premium taxes. However, an insurer may cancel a worker's compensation policy for nonpayment of the premium surcharge. A cancellation under this subsection must be carried out under the statutes applicable to the nonpayment of premiums.
(g) The sums shall be paid by the board to the treasurer of state, to be deposited in a special account known as the second injury fund. The funds are not a part of the general fund of the state. Any balance remaining in the account at the end of any fiscal year shall not revert to the general fund. The funds shall be used only for the payment of awards of compensation ordered by the board and chargeable against the fund pursuant to this section, and shall be paid for that purpose by the treasurer of state upon award or order of the board.
(h) If an employee who is entitled to compensation under IC 22-3-2 through IC 22-3-6 either:
(1) exhausts the maximum benefits under section 22 of this chapter without having received the full amount of award granted to the employee under section 10 of this chapter; or
(2) exhausts the employee's benefits under section 10 of this chapter;
then such employee may apply to the board, who may award the employee compensation from the second injury fund established by this section, as follows under subsection (i).
(i) An employee who has exhausted the employee's maximum benefits under section 10 of this chapter may be awarded additional compensation equal to sixty-six and two-thirds percent (66 2/3%) of the employee's average weekly wage at the time of the employee's injury, not to exceed the maximum then applicable under section 22 of this chapter, for a period of not to exceed one hundred fifty (150) weeks upon competent evidence sufficient to establish:
(1) that the employee is totally and permanently disabled from causes and conditions of which there are or have been objective conditions and symptoms proven that are not within the physical or mental control of the employee; and
(2) that the employee is unable to support the employee in any gainful employment, not associated with rehabilitative or vocational therapy.
(j) The additional award may be renewed during the employee's total and permanent disability after appropriate hearings by the board for successive periods not to exceed one hundred fifty (150) weeks each. The provisions of this section apply only to injuries occurring subsequent to April 1, 1950, for which awards have been or are in the future made by the board under section 10 of this chapter. Section 16 of this chapter does not apply to compensation awarded from the second injury fund under this section.
(k) All insurance carriers subject to an assessment under this

section are required to provide to the board:
(1) not later than January 31 each calendar year; and
(2) not later than thirty (30) days after a change occurs;
the name, address, and electronic mail address of a representative authorized to receive the notice of an assessment.
(Formerly: Acts 1929, c.172, s.33a; Acts 1949, c.250, s.1; Acts 1957, c.298, s.2; Acts 1963, c.387, s.8; Acts 1969, c.94, s.2; Acts 1974, P.L.108, SEC.11.) As amended by Acts 1979, P.L.227, SEC.3; Acts 1980, P.L.22, SEC.14; P.L.28-1988, SEC.28; P.L.170-1991, SEC.7; P.L.235-1999, SEC.3; P.L.202-2001, SEC.5; P.L.178-2003, SEC.9; P.L.134-2006, SEC.5.

IC 22-3-3-14
Subsequent injuries; two awards
Sec. 14. If an employee receives an injury for which compensation is payable while he is still receiving or entitled to compensation for a previous injury in the same employment, he shall not at the same time be entitled to compensation for both injuries, unless it be for a permanent injury, such as specified in section 10 of this chapter; but he shall be entitled to compensation for that injury and from the time of that injury which will cover the longest period and the largest amount payable under IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.34.) As amended by P.L.144-1986, SEC.32.

IC 22-3-3-15
Subsequent injuries; awards; extending period of payment
Sec. 15. If an employee receives a permanent injury such as specified in section 10 of this chapter after having sustained another permanent injury in the same employment, he shall be entitled to compensation for both injuries, but the total compensation shall be paid by extending the period and not by increasing the amount of weekly compensation, and when such previous and subsequent permanent injuries in combination result in total permanent disability or permanent total impairment, compensation shall be payable for such permanent total disability or permanent total impairment, but payments made for the previous injury shall be deducted from the total payment of compensation due.
(Formerly: Acts 1929, c.172, s.35; Acts 1963, c.387, s.9.) As amended by P.L.144-1986, SEC.33.

IC 22-3-3-16
Death while receiving awards; dependents; payment
Sec. 16. When an employee has been awarded or is entitled to an award of compensation for a definite period under IC 22-3-2 through IC 22-3-6 for an injury occurring prior to April 1, 1945, and dies from any other cause than such injury, payment of the unpaid balance of such compensation, not exceeding three hundred (300) weeks, shall be made to his dependents as defined in section 18 of this chapter; provided that where the compensable injury occurred on and

after April 1, 1945, and prior to April 1, 1951, the maximum shall not exceed three hundred fifty (350) weeks. With respect to any such injury occurring on and after April 1, 1951, the maximum shall not exceed three hundred fifty (350) weeks for dependents of the second or third class and the maximum shall not exceed five hundred (500) weeks for dependents of the first class.
(Formerly: Acts 1929, c.172, s.36; Acts 1945, c.188, s.5; Acts 1951, c.294, s.4.) As amended by P.L.144-1986, SEC.34.

IC 22-3-3-17
Death benefits
Sec. 17. On and after April 1, 1965, and prior to April 1, 1969, when death results from an injury within four hundred fifty (450) weeks, there shall be paid to total dependent of said deceased, as determined by IC 22-3-3-18, 19 and 20, a weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, until compensation so paid, when added to any compensation paid to deceased employee, shall equal four hundred fifty (450) weeks, and to partial dependents as hereinafter provided.
On and after April 1, 1969, and prior to July 1, 1971, when death results from an injury within five hundred (500) weeks, there shall be paid to the total dependents of said deceased, as determined by the provisions of IC 22-3-3-18, 19 and 20, weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided.
On and after July 1, 1971, and prior to July 1, 1974, when death results from an injury within five hundred (500) weeks, there shall be paid to the total dependents of said deceased, as determined by the provisions of IC 22-3-3-18, 19 and 20, weekly compensation amounting to sixty percent (60%) of the deceased's average weekly wage, not to exceed one hundred dollars ($100) average weekly wages, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided.
On and after July 1, 1974, and before July 1, 1976, when death results from an injury within five hundred (500) weeks, there shall be paid the total dependents of the deceased, as determined by the provisions of sections 18, 19 and 20 of this chapter, weekly compensation amounting to sixty-six and two-thirds percent (66 2/3%) of the deceased's average weekly wage, not to exceed a maximum of one hundred thirty-five dollars ($135) average weekly wages, until the compensation so paid, when added to any compensation paid to the deceased employee, shall equal five hundred (500) weeks, and to partial dependents as hereinafter provided. On and after July 1, 1976, when death results from an injury within five hundred (500) weeks, there shall be paid the total

dependents of the deceased as determined by sections 18, 19 and 20 of this chapter, weekly compensation amounting to sixty-six and two-thirds percent (66 2/3%) of the deceased's average weekly wage, as defined by IC 22-3-3-22, until the compensation paid, when added to the compensation paid to the deceased employee, equals five hundred (500) weeks, and to partial dependents, as provided in sections 18 and 20 of this chapter.
(Formerly: Acts 1929, c.172, s.37; Acts 1945, c.188, s.6; Acts 1947, c.162, s.6; Acts 1949, c.243, s.3; Acts 1951, c.294, s.5; Acts 1957, c.298, s.3; Acts 1965, c.217, s.1; Acts 1969, c.94, s.3; Acts 1971, P.L.353, SEC.3; Acts 1974, P.L.108, SEC.12.) As amended by Acts 1976, P.L.112, SEC.2.

IC 22-3-3-18
Death resulting from injuries; award; payment to dependents
Sec. 18. (a) Dependents under IC 22-3-2 through IC 22-3-6 shall consist of the following three (3) classes:
(1) Presumptive dependents.
(2) Total dependents in fact.
(3) Partial dependents in fact.
(b) Presumptive dependents shall be entitled to compensation to the complete exclusion of total dependents in fact and partial dependents in fact and shall be entitled to such compensation in equal shares.
(c) Total dependents in fact shall be entitled to compensation to the complete exclusion of partial dependents in fact and shall be entitled to such compensation, if more than one (1) such dependent exists, in equal shares. The question of total dependency shall be determined as of the time of death.
(d) Partial dependents in fact shall not be entitled to any compensation if any other class of dependents exist. The weekly compensation to persons partially dependent in fact shall be in the same proportion to the weekly compensation of persons wholly dependent as the average amount contributed weekly by the deceased to such partial dependent in fact bears to his average weekly wages at the time of the occurrence of the accident. The question of partial dependency in fact shall be determined as of the time of the occurrence of the accident.
(Formerly: Acts 1929, c.172, s.38; Acts 1947, c.162, s.7.) As amended by P.L.144-1986, SEC.35.

IC 22-3-3-19
Presumptive dependents; termination of dependency
Sec. 19. (a) The following persons are conclusively presumed to be wholly dependent for support upon a deceased employee and shall constitute the class known as presumptive dependents in section 18 of this chapter:
(1) A wife upon a husband with whom she is living at the time of his death, or upon whom the laws of the state impose the obligation of her support at such time. The term "wife", as used

in this subdivision, shall exclude a common law wife unless such common law relationship was entered into before January 1, 1958, and, in addition, existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(2) A husband upon his wife with whom he is living at the time of her death. The term "husband", as used in this subdivision, shall exclude a common law husband unless such common law relationship was entered into before January 1, 1958, and, in addition, existed openly and notoriously for a period of not less than five (5) years immediately preceding the death.
(3) An unmarried child under the age of twenty-one (21) years upon the parent with whom the child is living at the time of the death of such parent.
(4) An unmarried child under twenty-one (21) years upon the parent with whom the child may not be living at the time of the death of such parent, but upon whom, at such time, the laws of the state impose the obligation to support such child.
(5) A child over the age of twenty-one (21) years who has never been married and who is either physically or mentally incapacitated from earning the child's own support, upon a parent upon whom the laws of the state impose the obligation of the support of such unmarried child.
(6) A child over the age of twenty-one (21) years who has never been married and who at the time of the death of the parent is keeping house for and living with such parent and is not otherwise gainfully employed.
(b) As used in this section, the term "child" includes stepchildren, legally adopted children, posthumous children, and acknowledged children born out of wedlock. The term "parent" includes stepparents and parents by adoption.
(c) The dependency of a child under subsections (a)(3) and (a)(4) shall terminate when the child attains the age of twenty-one (21).
(d) The dependency of any person as a presumptive dependent shall terminate upon the marriage of such dependent subsequent to the death of the employee, and such dependency shall not be reinstated by divorce. However, for deaths from injuries occurring on and after July 1, 1977, a surviving spouse who is a presumptive dependent and who is the only surviving dependent of the deceased employee is entitled to receive, upon remarriage before the expiration of the maximum statutory compensation period, a lump sum settlement equal to the smaller of one hundred four (104) weeks of compensation or the compensation for the remainder of the maximum statutory compensation period.
(e) The dependency of any child under subsection (a)(6) shall be terminated at such time as such dependent becomes gainfully employed or marries.
(Formerly: Acts 1929, c.172, s.38a; Acts 1947, c.162, s.8; Acts 1963, c.387, s.10.) As amended by Acts 1977, P.L.261, SEC.2; P.L.152-1987, SEC.6; P.L.134-1990, SEC.1.
IC 22-3-3-20
Total or partial dependents; eligibility; termination
Sec. 20. Total or partial dependents in fact shall include only those persons related to the deceased employee by blood or by marriage, except an unmarried child under the age of eighteen (18) years. Any such person who is actually totally or partially dependent upon the deceased employee is entitled to compensation as such dependent in fact. The right to compensation of any person totally or partially dependent in fact shall be terminated by the marriage of such dependent subsequent to the death of the employee and such dependency shall not be reinstated by divorce.
(Formerly: Acts 1929, c.172, s.38b; Acts 1947, c.162, s.9.)

IC 22-3-3-21
Burial expenses
Sec. 21. In cases of the death of an employee from an injury by an accident arising out of and in the course of the employee's employment under circumstances that the employee would have been entitled to compensation if death had not resulted, the employer shall pay the burial expenses of such employee, not exceeding seven thousand five hundred dollars ($7,500).
(Formerly: Acts 1929, c.172, s.39; Acts 1937, c.214, s.3; Acts 1943, c.136, s.4; Acts 1947, c.162, s.10; Acts 1955, c.231, s.1; Acts 1963, c.387, s.11; Acts 1967, c.312, s.1; Acts 1971, P.L.353, SEC.4.) As amended by P.L.225-1983, SEC.1; P.L.16-1984, SEC.15; P.L.95-1988, SEC.7; P.L.170-1991, SEC.8; P.L.201-2005, SEC.4.

IC 22-3-3-22
Awards; computation
Sec. 22. (a) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1985, and before July 1, 1986, the average weekly wages are considered to be:
(1) not more than two hundred sixty-seven dollars ($267); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(b) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1986, and before July 1, 1988, the average weekly wages are considered to be:
(1) not more than two hundred eighty-five dollars ($285); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(c) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1988, and before July 1, 1989, the average weekly wages are considered to be:
(1) not more than three hundred eighty-four dollars ($384); and         (2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(d) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1989, and before July 1, 1990, the average weekly wages are considered to be:
(1) not more than four hundred eleven dollars ($411); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(e) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1990, and before July 1, 1991, the average weekly wages are considered to be:
(1) not more than four hundred forty-one dollars ($441); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(f) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1991, and before July 1, 1992, the average weekly wages are considered to be:
(1) not more than four hundred ninety-two dollars ($492); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(g) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1992, and before July 1, 1993, the average weekly wages are considered to be:
(1) not more than five hundred forty dollars ($540); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(h) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1993, and before July 1, 1994, the average weekly wages are considered to be:
(1) not more than five hundred ninety-one dollars ($591); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(i) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, with respect to injuries occurring on and after July 1, 1994, and before July 1, 1997, the average weekly wages are considered to be:
(1) not more than six hundred forty-two dollars ($642); and
(2) not less than seventy-five dollars ($75).
However, the weekly compensation payable shall not exceed the

average weekly wages of the employee at the time of the injury.
(j) In computing compensation for temporary total disability, temporary partial disability, and total permanent disability, the average weekly wages are considered to be:
(1) with respect to injuries occurring on and after July 1, 1997, and before July 1, 1998:
(A) not more than six hundred seventy-two dollars ($672); and
(B) not less than seventy-five dollars ($75);
(2) with respect to injuries occurring on and after July 1, 1998, and before July 1, 1999:
(A) not more than seven hundred two dollars ($702); and
(B) not less than seventy-five dollars ($75);
(3) with respect to injuries occurring on and after July 1, 1999, and before July 1, 2000:
(A) not more than seven hundred thirty-two dollars ($732); and
(B) not less than seventy-five dollars ($75);
(4) with respect to injuries occurring on and after July 1, 2000, and before July 1, 2001:
(A) not more than seven hundred sixty-two dollars ($762); and
(B) not less than seventy-five dollars ($75);
(5) with respect to injuries occurring on and after July 1, 2001, and before July 1, 2002:
(A) not more than eight hundred twenty-two dollars ($822); and
(B) not less than seventy-five dollars ($75);
(6) with respect to injuries occurring on and after July 1, 2002, and before July 1, 2006:
(A) not more than eight hundred eighty-two dollars ($882); and
(B) not less than seventy-five dollars ($75);
(7) with respect to injuries occurring on and after July 1, 2006, and before July 1, 2007:
(A) not more than nine hundred dollars ($900); and
(B) not less than seventy-five dollars ($75);
(8) with respect to injuries occurring on and after July 1, 2007, and before July 1, 2008:
(A) not more than nine hundred thirty dollars ($930); and
(B) not less than seventy-five dollars ($75);
(9) with respect to injuries occurring on and after July 1, 2008, and before July 1, 2009:
(A) not more than nine hundred fifty-four dollars ($954); and
(B) not less than seventy-five dollars ($75); and
(10) with respect to injuries occurring on and after July 1, 2009:
(A) not more than nine hundred seventy-five dollars ($975); and
(B) not less than seventy-five dollars ($75). However, the weekly compensation payable shall not exceed the average weekly wages of the employee at the time of the injury.
(k) With respect to any injury occurring on and after July 1, 1985, and before July 1, 1986, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed eighty-nine thousand dollars ($89,000) in any case.
(l) With respect to any injury occurring on and after July 1, 1986, and before July 1, 1988, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed ninety-five thousand dollars ($95,000) in any case.
(m) With respect to any injury occurring on and after July 1, 1988, and before July 1, 1989, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred twenty-eight thousand dollars ($128,000) in any case.
(n) With respect to any injury occurring on and after July 1, 1989, and before July 1, 1990, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred thirty-seven thousand dollars ($137,000) in any case.
(o) With respect to any injury occurring on and after July 1, 1990, and before July 1, 1991, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred forty-seven thousand dollars ($147,000) in any case.
(p) With respect to any injury occurring on and after July 1, 1991, and before July 1, 1992, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred sixty-four thousand dollars ($164,000) in any case.
(q) With respect to any injury occurring on and after July 1, 1992, and before July 1, 1993, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred eighty thousand dollars ($180,000) in any case.
(r) With respect to any injury occurring on and after July 1, 1993, and before July 1, 1994, the maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provisions of this law or any combination of provisions may not exceed one hundred ninety-seven thousand dollars ($197,000) in any case.
(s) With respect to any injury occurring on and after July 1, 1994, and before July 1, 1997, the maximum compensation, exclusive of medical benefits, which may be paid for an injury under any provisions of this law or any combination of provisions may not exceed two hundred fourteen thousand dollars ($214,000) in any

case.
(t) The maximum compensation, exclusive of medical benefits, that may be paid for an injury under any provision of this law or any combination of provisions may not exceed the following amounts in any case:
(1) With respect to an injury occurring on and after July 1, 1997, and before July 1, 1998, two hundred twenty-four thousand dollars ($224,000).
(2) With respect to an injury occurring on and after July 1, 1998, and before July 1, 1999, two hundred thirty-four thousand dollars ($234,000).
(3) With respect to an injury occurring on and after July 1, 1999, and before July 1, 2000, two hundred forty-four thousand dollars ($244,000).
(4) With respect to an injury occurring on and after July 1, 2000, and before July 1, 2001, two hundred fifty-four thousand dollars ($254,000).
(5) With respect to an injury occurring on and after July 1, 2001, and before July 1, 2002, two hundred seventy-four thousand dollars ($274,000).
(6) With respect to an injury occurring on and after July 1, 2002, and before July 1, 2006, two hundred ninety-four thousand dollars ($294,000).
(7) With respect to an injury occurring on and after July 1, 2006, and before July 1, 2007, three hundred thousand dollars ($300,000).
(8) With respect to an injury occurring on and after July 1, 2007, and before July 1, 2008, three hundred ten thousand dollars ($310,000).
(9) With respect to an injury occurring on and after July 1, 2008, and before July 1, 2009, three hundred eighteen thousand dollars ($318,000).
(10) With respect to an injury occurring on and after July 1, 2009, three hundred twenty-five thousand dollars ($325,000).
(Formerly: Acts 1929, c.172, s.40; Acts 1943, c.136, s.3; Acts 1945, c.188, s.1; Acts 1949, c.243, s.4; Acts 1951, c.294, s.6; Acts 1953, c.172, s.1; Acts 1955, c.181, s.1; Acts 1957, c.298, s.4; Acts 1959, c.315, s.2; Acts 1963, c.387, s.12; Acts 1965, c.217, s.2; Acts 1967, c.312, s.2; Acts 1969, c.94, s.4; Acts 1971, P.L.353, SEC.5; Acts 1974, P.L.108, SEC.13.) As amended by Acts 1976, P.L.112, SEC.3; Acts 1977, P.L.261, SEC.3; Acts 1979, P.L.227, SEC.4; Acts 1980, P.L.22, SEC.15; P.L.225-1983, SEC.2; P.L.223-1985, SEC.2; P.L.95-1988, SEC.8; P.L.170-1991, SEC.9; P.L.258-1997(ss), SEC.7; P.L.31-2000, SEC.4; P.L.134-2006, SEC.6.

IC 22-3-3-23
Mistake in payments; deductions; payments to state employees
Sec. 23. (a) Any payments made by the employer to the injured employee during the period of his disability, or to his dependents, which by the terms of IC 22-3-2 through IC 22-3-6 were not due and

payable when made, may, subject to the approval of the worker's compensation board, be deducted from the amount to be paid as compensation. However, the deduction shall be made from the distal end of the period during which compensation must be paid, except in cases of temporary disability.
(b) Payments to state employees under the terms of IC 5-10-8-7(d)(5) shall be taken as a credit by the state against payments of compensation for temporary total disability during the time period in which the employee is eligible for compensation under both IC 5-10-8-7(d)(5) and section 8 of this chapter. After a state employee is ineligible for payments under IC 5-10-8-7(d)(5) and if he is still eligible for payments for temporary total disability under section 8 of this chapter, any payments for temporary total disability shall be deducted from the amount of compensation payable under section 10 of this chapter. Payments to state employees under the terms of IC 5-10-8-7(d)(5) may not be deducted from compensation payable under section 10 of this chapter.
(Formerly: Acts 1929, c.172, s.41.) As amended by Acts 1976, P.L.113, SEC.1; P.L.28-1988, SEC.29; P.L.1-1994, SEC.107.

IC 22-3-3-24
Payments; time of payment
Sec. 24. When so provided in the compensation agreement or in the award of the worker's compensation board, compensation may be paid semimonthly, or monthly, instead of weekly.
(Formerly: Acts 1929, c.172, s.42.) As amended by P.L.28-1988, SEC.30.

IC 22-3-3-25
Lump sum payments; minors; interest rate
Sec. 25. (a) In unusual cases, upon the agreement of the employer and the employee or his dependents, and the insurance carrier, and the approval of the worker's compensation board, compensation may be redeemed, in whole or in part, by the cash payment, in a lump sum, of the commutable value of the installments to be redeemed.
(b) The board may, at any time, in the case of permanently disabling injuries of a minor, require that he be compensated by the cash payment in a lump sum of the commutable value of the unredeemed installments of the compensation to which he is entitled.
(c) In all such cases, the commutable value of the future unpaid installments of compensation shall be the present value thereof, at the rate of three percent (3%) interest, compounded annually.
(Formerly: Acts 1929, c.172, s.43; Acts 1937, c.214, s.4; Acts 1947, c.162, s.11.) As amended by P.L.28-1988, SEC.31.

IC 22-3-3-26
Lump sum payments; trustees
Sec. 26. Whenever the worker's compensation board deems it expedient, any lump sum under section 25 of this chapter shall be paid by the employer to some suitable person or corporation

appointed by the circuit or superior court, as trustee, to administer the same for the benefit of the person entitled thereto, in the manner authorized by the court appointing such trustee. The receipt of such trustee for the amount so paid shall discharge the employer or anyone else who is liable therefor.
(Formerly: Acts 1929, c.172, s.44.) As amended by P.L.144-1986, SEC.36; P.L.28-1988, SEC.32.

IC 22-3-3-27
Jurisdiction; modification of award
Sec. 27. (a) The power and jurisdiction of the worker's compensation board over each case shall be continuing and from time to time it may, upon its own motion or upon the application of either party, on account of a change in conditions, make such modification or change in the award ending, lessening, continuing, or extending the payments previously awarded, either by agreement or upon hearing, as it may deem just, subject to the maximum and minimum provided for in IC 22-3-2 through IC 22-3-6.
(b) Upon making any such change, the board shall immediately send to each of the parties a copy of the modified award. No such modification shall affect the previous award as to any money paid thereunder.
(c) The board shall not make any such modification upon its own motion nor shall any application therefor be filed by either party after the expiration of two (2) years from the last day for which compensation was paid. The board may at any time correct any clerical error in any finding or award.
(Formerly: Acts 1929, c.172, s.45; Acts 1947, c.162, s.12; Acts 1963, c.387, s.13.) As amended by P.L.144-1986, SEC.37; P.L.28-1988, SEC.33; P.L.134-2006, SEC.7.

IC 22-3-3-28
Children and minors; direct payments
Sec. 28. (a) When the aggregate payments of compensation, awarded by agreement or upon hearing to an employee or dependent under eighteen (18) years of age, do not exceed one hundred dollars ($100), the payment thereof may be made directly to such employee or dependent, except when the worker's compensation board shall order otherwise.
(b) Whenever the aggregate payments of compensation, due to any person under eighteen (18) years of age, exceed one hundred dollars ($100), the payment thereof shall be made to a trustee, appointed by the circuit or superior court, or to a duly qualified guardian, or to a parent upon the order of the worker's compensation board. The payment of compensation, due to any person eighteen (18) years of age or over, may be made directly to such person.
(Formerly: Acts 1929, c.172, s.46.) As amended by P.L.28-1988, SEC.34.

IC 22-3-3-29 Injured employee or dependent under guardianship
Sec. 29. If any injured employee or a dependent is under guardianship at the time when any right or privilege accrues to the employee or dependent under IC 22-3-2, IC 22-3-3, IC 22-3-4, IC 22-3-5, or IC 22-3-6, the employee or dependent's guardian shall claim and exercise the right or privilege of the employee or dependent.
(Formerly: Acts 1929, c.172, s.47.) As amended by P.L.144-1986, SEC.38; P.L.33-1989, SEC.19.

IC 22-3-3-30
Incompetent persons; limitation of actions
Sec. 30. No limitation of time provided in IC 22-3-2 through IC 22-3-6 shall run against any person who is mentally incompetent or a minor so long as he has no guardian or trustee.
(Formerly: Acts 1929, c.172, s.48; Acts 1969, c.94, s.5.) As amended by P.L.144-1986, SEC.39.

IC 22-3-3-31
Joint service of two or more employers; apportionment of award
Sec. 31. Whenever any employee for whose injury or death compensation is payable under IC 22-3-2 through IC 22-3-6 shall at the time of the injury be in the joint service of two (2) or more employers subject to IC 22-3-2 through IC 22-3-6, such employers shall contribute to the payment of such compensation in proportion to their wage liability to such employees; provided, however, that nothing in this section shall prevent any reasonable arrangements between such employers for a different distribution as between themselves of the ultimate burden of compensation.
(Formerly: Acts 1929, c.172, s.49.) As amended by P.L.144-1986, SEC.40.

IC 22-3-3-32
Construction of article
Sec. 32. The provisions of this article may not be construed to result in an award of benefits in which the number of weeks paid and to be paid for temporary total disability, temporary partial disability, or permanent total disability combined exceeds five hundred (500) weeks. This section shall not be construed to prevent a person who is permanently totally disabled from applying for an award under IC 22-3-3-13. However, in case of permanent total disability resulting from an injury occurring on or after January 1, 1998, the minimum total benefit shall not be less than seventy-five thousand dollars ($75,000).
As added by P.L.258-1997(ss), SEC.8.



CHAPTER 4. WORKER'S COMPENSATION: ADMINISTRATION AND PROCEDURES

IC 22-3-4-1
Industrial board; office space; furniture and supplies; meetings
Sec. 1. The board shall be provided with adequate offices in the capitol or some other suitable building in the city of Indianapolis in which the records shall be kept and its official business be transacted during regular business hours; it shall also be provided with necessary office furniture, stationery and other supplies.
The board or any member thereof may hold sessions at any place within the state as may be deemed necessary.
(Formerly: Acts 1929, c.172, s.54.)

IC 22-3-4-2
Rules; subpoenas; service; hearings
Sec. 2. (a) The worker's compensation board may make rules not inconsistent with IC 22-3-2 through IC 22-3-6 for carrying out the provisions of IC 22-3-2 through IC 22-3-6. Processes and procedures under IC 22-3-2 through IC 22-3-6 shall be as summary and simple as reasonably may be. The board or any member of the board shall have the power for the purpose of IC 22-3-2 through IC 22-3-6 to subpoena witnesses, administer or cause to have administered oaths, and to examine or cause to have examined such parts of the books and records of the parties to a proceeding as relate to questions in dispute.
(b) The county sheriff shall serve all subpoenas of the board and shall receive the same fees as provided by law for like service in civil actions. Each witness who appears in obedience to such subpoenas of the board shall receive for attendance the fees and mileage for witnesses in civil cases in the courts.
(c) The circuit or superior court shall, on application of the board or any member of the board, enforce by proper proceedings the attendance and testimony of witnesses and the production and examination of books, papers, and records.
(Formerly: Acts 1929, c.172, s.55.) As amended by P.L.144-1986, SEC.41; P.L.28-1988, SEC.35.

IC 22-3-4-3
Inspection of records; confidential information; destruction of records
Sec. 3. (a) The board shall prepare and cause to be printed, and upon request furnish free of charge to any employer or employee, such blank forms and literature as it shall deem requisite to facilitate or promote the efficient administration of this chapter, IC 22-3-2 through IC 22-3-3, and IC 22-3-5 through IC 22-3-6. The accident reports and reports of attending physicians shall be the private records of the board, which shall be open to the inspection of the employer, the employee and their legal representatives, but not the

public unless, in the opinion of the board, the public interest shall so require.
(b) In order to prevent the accumulation of unnecessary and useless files of papers, the board may destroy or otherwise dispose of under IC 5-15-5.1-14 all papers that have been on file for more than two (2) years, when there is no claim for compensation pending, or, when compensation has been awarded either by agreement or upon hearing, and more than one (1) year has elapsed since the termination of the compensation period as fixed by such board.
(Formerly: Acts 1929, c.172, s.56.) As amended by Acts 1979, P.L.17, SEC.33; P.L.121-1995, SEC.2.

IC 22-3-4-4
Awards; private agreements; approval
Sec. 4. If after seven (7) days from the date of the injury or at any time in case of death, the employer and the injured employee or his dependents reach an agreement in regard to compensation under IC 22-3-2 through IC 22-3-6, a memorandum of the agreement in the form prescribed by the worker's compensation board shall be filed with the board; otherwise such agreement shall be voidable by the employee or his dependent. If approved by the board, thereupon the memorandum shall for all purposes be enforceable by court decree as specified in section 9 of this chapter. Such agreement shall be approved by said board only when the terms conform to the provisions of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.57.) As amended by P.L.144-1986, SEC.42; P.L.28-1988, SEC.36.

IC 22-3-4-5
Disputes; hearings
Sec. 5. (a) If the employer and the injured employee or the injured employee's dependents disagree in regard to the compensation payable under IC 22-3-2 through IC 22-3-6 or, if they have reached such an agreement, which has been signed by them, filed with and approved by the worker's compensation board, and afterward disagree as to the continuance of payments under such agreement, or as to the period for which payments shall be made, or to the amount to be paid, because of a change in conditions since the making of such agreement, either party may then make an application to the board for the determination of the matters in dispute.
(b) Upon the filing of such application, the board shall set the date of hearing, which shall be as early as practicable, and shall notify the employee, employer, and attorneys of record in the manner prescribed by the board of the time and place of all hearings and requests for continuances. The hearing of all claims for compensation, on account of injuries occurring within the state, shall be held in the county in which the injury occurred, in any adjoining county, except when the parties consent to a hearing elsewhere. Claims assigned to an individual board member that are considered to be of an emergency nature by that board member, may be heard in

any county within the board member's jurisdiction.
(c) All disputes arising under IC 22-3-2 through IC 22-3-6, if not settled by the agreement of the parties interested therein, with the approval of the board, shall be determined by the board.
(Formerly: Acts 1929, c.172, s.58; Acts 1959, c.360, s.1.) As amended by P.L.144-1986, SEC.43; P.L.28-1988, SEC.37; P.L.95-1988, SEC.9; P.L.170-1991, SEC.10.

IC 22-3-4-6
Disputes; summary proceedings
Sec. 6. The board by any or all of its members shall hear the parties at issue, their representatives and witnesses, and shall determine the dispute in a summary manner. The award shall be filed with the record of proceedings, and a copy thereof shall immediately be sent to each of the employee, employer, and attorney of record in the dispute.
(Formerly: Acts 1929, c.172, s.59.) As amended by P.L.95-1988, SEC.10.

IC 22-3-4-7
Disputes; administrative review
Sec. 7. If an application for review is made to the board within thirty (30) days from the date of the award made by less than all the members, the full board, if the first hearing was not held before the full board, shall review the evidence, or, if deemed advisable, hear the parties at issue, their representatives, and witnesses as soon as practicable and shall make an award and file the same with the finding of the facts on which it is based and send a copy thereof to each of the parties in dispute, in like manner as specified in section 6 of this chapter.
(Formerly: Acts 1929, c.172, s.60; Acts 1969, c.94, s.6.) As amended by P.L.144-1986, SEC.44; P.L.258-1997(ss), SEC.9.

IC 22-3-4-8
Disputes; awards; appeals
Sec. 8. (a) An award of the board by less than all of the members as provided in section 6 of this chapter, if not reviewed as provided in section 7 of this chapter, shall be final and conclusive.
(b) An award by the full board shall be conclusive and binding as to all questions of the fact, but either party to the dispute may, within thirty (30) days from the date of such award, appeal to the court of appeals for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
(c) The board of its own motion may certify questions of law to said court of appeals for its decision and determination.
(d) An assignment of errors that the award of the full board is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the award and the sufficiency of the evidence to sustain the finding of facts.
(e) All such appeals and certified questions of law shall be

submitted upon the date filed in the court of appeals, shall be advanced upon the docket of said court, and shall be determined at the earliest practicable date, without any extensions of time for filing briefs.
(f) An award of the full board affirmed on appeal, by the employer, shall be increased thereby five percent (5%), and by order of the court may be increased ten percent (10%).
(Formerly: Acts 1929, c.172, s.61.) As amended by P.L.144-1986, SEC.45.

IC 22-3-4-9
Contracts; private agreements; appeals
Sec. 9. (a) Upon order of the worker's compensation board made after five (5) days notice is given to the opposite party, any party in interest may file in the circuit or superior court of the county in which the injury occurred a certified copy of the memorandum of agreement approved by the board, or of an order or decision of the board, or of an award of the full board unappealed from, or of an award of the full board affirmed upon an appeal, whereupon said court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though said judgment had been rendered in a suit duly heard and determined by said court.
(b) Any such judgment of said circuit or superior court unappealed from or affirmed on appeal or modified in obedience to the mandate of the court of appeals shall be modified to conform to any decision of the worker's compensation board ending, diminishing, or increasing any weekly payment under the provisions of IC 22-3-3-27 upon the presentation to it of a certified copy of such decision.
(Formerly: Acts 1929, c.172, s.62; Acts 1947, c.162, s.13.) As amended by P.L.144-1986, SEC.46; P.L.28-1988, SEC.38.

IC 22-3-4-10
Actions and proceedings; costs
Sec. 10. In all proceedings before the worker's compensation board or in a court under IC 22-3-2 through IC 22-3-6, the costs shall be awarded and taxed as provided by law in ordinary civil actions in the circuit court.
(Formerly: Acts 1929, c.172, s.63.) As amended by P.L.144-1986, SEC.47; P.L.28-1988, SEC.39.

IC 22-3-4-11
Medical examination; physician or surgeon
Sec. 11. The board or any member thereof may, upon the application of either party or upon its own motion, appoint a disinterested and duly qualified physician or surgeon to make any necessary medical examination of the employee and to testify in respect thereto. Said physician or surgeon shall be allowed traveling

expenses and a reasonable fee to be fixed by the board.
The fees and expenses of such physician or surgeon shall be paid by the state only on special order of the board or a member thereof.
(Formerly: Acts 1929, c.172, s.64; Acts 1963, c.387, s.14.)

IC 22-3-4-12
Rates and charges; attorney's fees; payment
Sec. 12. Except as provided in section 12.1 of this chapter, the fees of attorneys and physicians and charges of nurses and hospitals for services under IC 22-3-2 through IC 22-3-6 shall be subject to the approval of the worker's compensation board. When any claimant for compensation is represented by an attorney in the prosecution of his claim, the worker's compensation board shall fix and state in the award, if compensation be awarded, the amount of the claimant's attorney's fees. The fee so fixed shall be binding upon both the claimant and his attorney, and the employer shall pay to the attorney out of the award the fee so fixed, and the receipt of the attorney therefor shall fully acquit the employer for an equal portion of the award; provided, that whenever the worker's compensation board shall determine upon hearing of a claim that the employer has acted in bad faith in adjusting and settling said award, or whenever the worker's compensation board shall determine upon hearing of a claim that the employer has not pursued the settlement of said claim with diligence, then the board shall, if compensation be awarded, fix the amount of the claimant's attorney's fees and such attorney fees shall be paid to the attorney and shall not be charged against the award to the claimant.
(Formerly: Acts 1929, c.172, s.65; Acts 1965, c.217, s.3.) As amended by P.L.144-1986, SEC.48; P.L.258-1997(ss), SEC.10; P.L.1-2006, SEC.338.

IC 22-3-4-12.1
Bad faith in adjusting or settling claim for compensation; awards; attorney's fees
Sec. 12.1. (a) The worker's compensation board, upon hearing a claim for benefits, has the exclusive jurisdiction to determine whether the employer, the employer's worker's compensation administrator, or the worker's compensation insurance carrier has acted with a lack of diligence, in bad faith, or has committed an independent tort in adjusting or settling the claim for compensation.
(b) If lack of diligence, bad faith, or an independent tort is proven under subsection (a), the award to the claimant shall be at least five hundred dollars ($500), but not more than twenty thousand dollars ($20,000), depending upon the degree of culpability and the actual damages sustained.
(c) An award under this section shall be paid by the employer, worker's compensation administrator, or worker's compensation insurance carrier responsible to the claimant for the lack of diligence, bad faith, or independent tort.
(d) The worker's compensation board shall fix in addition to any

award under this section the amount of attorney's fees payable with respect to an award made under this section. The attorney's fees may not exceed thirty-three and one-third percent (33 1/3%) of the amount of the award.
(e) If the worker's compensation board makes an award under this section, it shall reduce the award to writing and forward a copy to the department of insurance for review under IC 27-4-1-4.5.
(f) An award or awards to a claimant pursuant to subsection (b) shall not total more than twenty thousand dollars ($20,000) during the life of the claim for benefits arising from an accidental injury.
As added by P.L.258-1997(ss), SEC.11. Amended by P.L.31-2000, SEC.5.

IC 22-3-4-13
Reports of injuries and deaths; violations of article
Sec. 13. (a) Every employer shall keep a record of all injuries, fatal or otherwise, received by or claimed to have been received by his employees in the course of their employment. Within seven (7) days after the occurrence and knowledge thereof, as provided in IC 22-3-3-1, of any injury to an employee causing his death or his absence from work for more than one (1) day, a report thereof shall be made in writing and mailed to the employer's insurance carrier or, if the employer is self insured, delivered to the worker's compensation board in the manner provided in subsections (b) and (c). The insurance carrier shall deliver the report to the worker's compensation board in the manner provided in subsections (b) and (c) not later than seven (7) days after receipt of the report or fourteen (14) days after the employer's knowledge of the injury, whichever is later. An employer or insurance carrier that fails to comply with this subsection is subject to a civil penalty of fifty dollars ($50), to be assessed and collected by the board. Civil penalties collected under this section shall be deposited in the state general fund.
(b) All insurance carriers, companies who carry risk without insurance, and third party administrators reporting accident information to the board in compliance with subsection (a) shall:
(1) report the information using electronic data interchange standards prescribed by the board no later than June 30, 1999; or
(2) in the alternative, the reporting entity shall have an implementation plan approved by the board no later than June 30, 2000, that provides for the ability to report the information using electronic data interchange standards prescribed by the board no later than December 31, 2000.
Prior to the June 30, 2000, and December 31, 2000, deadlines, the reporting entity may continue to report accidents to the board by mail in compliance with subsection (a).
(c) The report shall contain the name, nature, and location of the business of the employer, the name, age, sex, wages, occupation of the injured employee, the date and hour of the accident causing the alleged injury, the nature and cause of the injury, and such other

information as may be required by the board.
(d) A person who violates any provision of this article, except IC 22-3-5-1 or IC 22-3-7-34(a) or IC 22-3-7-34(b), commits a Class C infraction. A person who violates IC 22-3-5-1 or IC 22-3-7-34(a) or IC 22-3-7-34(b) commits a Class A infraction. The worker's compensation board in the name of the state may seek relief from any court of competent jurisdiction to enjoin any violation of this article.
(e) The venue of all criminal actions under this section lies in the county in which the employee was injured. The prosecuting attorney of the county shall prosecute all such violations upon written request of the worker's compensation board. Such violations shall be prosecuted in the name of the state.
(f) In an action before the board against an employer who at the time of the injury to or occupational disease of an employee had failed to comply with IC 22-3-5-1 or IC 22-3-7-34(a) or IC 22-3-7-34(b), the board may award to the employee or the dependents of a deceased employee:
(1) compensation not to exceed double the compensation provided by this article;
(2) medical expenses; and
(3) reasonable attorney fees in addition to the compensation and medical expenses.
(g) In an action under subsection (c) the court may:
(1) order the employer to cease doing business in Indiana until the employer furnishes proof of insurance as required by IC 22-3-5-1 and IC 22-3-7-34(a) or IC 22-3-7-34(b);
(2) require satisfactory proof of the employer's financial ability to pay any compensation or medical expenses in the amount and manner and when due as provided for in IC 22-3, for any injuries which occurred during any period of noncompliance; and
(3) require the employer to deposit with the worker's compensation board an acceptable security, indemnity, or bond to secure the payment of such compensation and medical expense liabilities.
(h) The penalty provisions of subsection (e) shall apply only to the employer and shall not apply for a failure to exact a certificate of insurance under IC 22-3-2-14 or IC 22-3-7-34(i) or IC 22-3-7-34(j).
(Formerly: Acts 1929, c.172, s.66; Acts 1937, c.214, s.5; Acts 1943, c.136, s.6.) As amended by Acts 1978, P.L.2, SEC.2210; Acts 1982, P.L.135, SEC.1; P.L.145-1986, SEC.1; P.L.28-1988, SEC.40; P.L.170-1991, SEC.11; P.L.75-1993, SEC.3; P.L.1-1994, SEC.108; P.L.235-1999, SEC.4.

IC 22-3-4-14
Awards; termination; reports
Sec. 14. Every employer paying compensation directly without insurance and every insurance carrier paying compensation in behalf of an employer shall, within ten (10) days from the termination of the compensation period fixed in any award against him or its insured,

for an injury or death, either by the approval of an agreement or upon hearing, and within ten (10) days from the full redemption of any such award by the cash payment thereof in a lump sum as provided in IC 22-3-2 through IC 22-3-6, make such report or reports as the worker's compensation board may require.
(Formerly: Acts 1929, c.172, s.67.) As amended by P.L.144-1986, SEC.49; P.L.28-1988, SEC.41.



CHAPTER 5. WORKER'S COMPENSATION: INSURANCE REQUIREMENTS

IC 22-3-5-1
Requirements; self-insurance; security; fees
Sec. 1. (a) Every employer under IC 22-3-2 through IC 22-3-6, except those exempted by IC 22-3-2-5, shall:
(1) insure and keep insured the employer's liability under IC 22-3-2 through IC 22-3-6 in some corporation, association, or organization authorized to transact the business of worker's compensation insurance in this state; or
(2) furnish to the worker's compensation board satisfactory proof of the employer's financial ability to pay direct the compensation in the amount and manner and when due as provided in IC 22-3-2 through IC 22-3-6.
(b) Under subsection (a)(2) the board may require the deposit of an acceptable security, indemnity, or bond to secure the payment of compensation liabilities as they are incurred. The board shall charge the following:
(1) An initial application fee of five hundred dollars ($500) to be paid along with the proof of financial ability required under this section.
(2) A renewal fee of two hundred fifty dollars ($250) if the employer holds a certificate of self insurance.
(3) A late filing fee of two hundred fifty dollars ($250).
(Formerly: Acts 1929, c.172, s.68.) As amended by P.L.144-1986, SEC.50; P.L.28-1988, SEC.42; P.L.170-1991, SEC.12.

IC 22-3-5-2
Termination of insurance; filing fees; evidence of compliance
Sec. 2. An employer required to carry insurance under IC 22-3-2-5 and section 1 of this chapter shall file with the worker's compensation board, in the form prescribed by it, within ten (10) days after the termination of the employer's insurance by expiration or cancellation, evidence of the employer's compliance with section 1 of this chapter and other provisions relating to the insurance under IC 22-3-2 through IC 22-3-6 and shall pay a filing fee in the amount of ten dollars ($10) before July 1, 1992; and five dollars ($5) on and after July 1, 1992 and before July 1, 1995. Proof of renewal of an existing insurance policy may be filed every three (3) years, but the filing fee for the policy shall be paid annually. An employer coming under the compensation provisions of IC 22-3-2 through IC 22-3-6 shall in a like manner file like evidence of compliance on the employer's part.
(Formerly: Acts 1929, c.172, s.69; Acts 1937, c.214, s.6.) As amended by Acts 1978, P.L.2, SEC.2211; P.L.28-1988, SEC.43; P.L.170-1991, SEC.13.

IC 22-3-5-3
Self-insurance; certificates; revocation      Sec. 3. (a) Whenever an employer has complied with the provisions of section 1 of this chapter relating to self-insurance, the worker's compensation board shall issue to such employer a certificate which shall remain in force for a period fixed by the board, but the board may upon at least ten (10) days notice and a hearing to the employer revoke the certificate upon satisfactory evidence for such revocation having been presented. At any time after such revocation the board may grant a new certificate to the employer upon the employer's petition and satisfactory proof of financial ability.
(b) All such certificates issued by the industrial board before May 21, 1929, shall remain in force for the period for which they were issued unless revoked as in this section provided.
(Formerly: Acts 1929, c.172, s.70.) As amended by P.L.144-1986, SEC.51; P.L.28-1988, SEC.44.

IC 22-3-5-4
Substitute system of insurance
Sec. 4. (a) Subject to the approval of the worker's compensation board, any employer may enter into or continue any agreement with the employer's employees to provide a system of compensation, benefit, or insurance in lieu of the compensation and insurance provided by IC 22-3-2 through IC 22-3-6. No such substitute system shall be approved unless it confers benefits upon injured employees and their dependents at least equivalent to the benefits provided by IC 22-3-2 through IC 22-3-6, nor if it requires contributions from the employees unless it confers benefits in addition to those provided under IC 22-3-2 through IC 22-3-6 at least commensurate with such contributions.
(b) Such substitute system may be terminated by the worker's compensation board on reasonable notice and hearing to the interested parties if it appears that the same is not fairly administered, its operation discloses latent defects threatening its solvency, or if for any substantial reason it fails to accomplish the purpose of IC 22-3-2 through IC 22-3-6. In this case the board shall determine upon the proper distribution of all remaining assets, if any, subject to the right of any party in interest to take an appeal to the court of appeals.
(Formerly: Acts 1929, c.172, s.71.) As amended by P.L.144-1986, SEC.52; P.L.28-1988, SEC.45.

IC 22-3-5-5
Policy provisions; failure to pay claims
Sec. 5. (a) No insurer shall enter into or issue any policy of insurance under IC 22-3-2 through IC 22-3-6 until its policy form shall have been submitted to and approved by the department of insurance.
(b) All policies of insurance companies and of reciprocal insurance associations insuring the payment of compensation under IC 22-3-2 through IC 22-3-6 are conclusively presumed to cover all

the employees and the entire compensation liability of the insured. Any provision in any policy attempting to limit or modify the liability of the company or association issuing the same shall be wholly void.
(c) Every policy of any such company or association is deemed to include the following provisions and any change in the policy which may be required by any statute enacted after May 21, 1929, as fully as if they were written in the policy:
(1) Except as provided in section 5.5 of this chapter, the insurer hereby assumes in full all the obligations to pay physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits imposed upon or accepted by the insured under the provisions of IC 22-3-2 through IC 22-3-6.
(2) This policy is made subject to IC 22-3-2 through IC 22-3-6 relative to the liability of the insured to pay physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits to and for the employees, the acceptance of such liability by the insured, the adjustment, trial, and adjudication of claims for such physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, compensation, or death benefits, and the liability of the insurer to pay the same are and shall be a part of this policy contract as fully and completely as if written in this policy.
(3) As between this insurer and the employee, notice to or knowledge of the occurrence of the injury on the part of the insured (the employer) shall be notice or knowledge thereof, on the part of the insurer. The jurisdiction of the insured (the employer) for the purpose of IC 22-3-2 through IC 22-3-6 shall be the jurisdiction of this insurer. This insurer shall in all things be bound by and shall be subject to the awards, judgments, and decrees rendered against the insured (the employer) under IC 22-3-2 through IC 22-3-6.
(4) This insurer will promptly pay to the person entitled to the same all benefits conferred by IC 22-3-2 through IC 22-3-6, including physician's fees, nurse's charges, hospital services, hospital supplies, burial expenses, and all installments of compensation or death benefits that may be awarded or agreed upon under IC 22-3-2 through IC 22-3-6. The obligation of this insurer shall not be affected by any default of the insured (the employer) after the injury or by any default in giving of any notice required by this policy, or otherwise. This policy is a direct promise by this insurer to the person entitled to physician's fees, nurse's charges, fees for hospital services, charges for hospital supplies, charges for burial compensation, or death benefits, and shall be enforceable in the name of the person.
(5) Any termination of this policy by cancellation shall not be effective as to employees of the insured covered hereby unless at least ten (10) days prior to the taking effect of such

cancellation, a written notice giving the date upon which such termination is to become effective has been received by the worker's compensation board of Indiana at its office in Indianapolis, Indiana.
(6) This policy shall automatically expire one (1) year from the effective date of the policy unless:
(A) the policy covers a period of three (3) years, in which event, it shall automatically expire three (3) years from the effective date of the policy; or
(B) the policy is issued as a continuous policy, in which event it shall not expire until terminated by the insured or the insurer in accord with applicable state law and applicable policy provisions.
The termination of a policy, as provided in this subdivision, shall be effective as to the employees of the insured covered by the policy.
(d) All claims for compensation, nurse's charges, hospital services, hospital supplies, physician's fees, or burial expenses may be made directly against either the employer or the insurer or both, and the award of the worker's compensation board may be made against either the employer or the insurer or both. If any insurer shall fail or refuse to pay final award or judgment (except during the pendency of an appeal) rendered against it, or its insured, or, if it shall fail or refuse to comply with any provision of IC 22-3-2 through IC 22-3-6, the board shall not accept any further proofs of insurance from it until it shall have paid the award or judgment or complied with the violated provision of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.72; Acts 1943, c.247, s.1; Acts 1959, c.371, s.1; Acts 1961, c.242, s.1.) As amended by P.L.144-1986, SEC.53; P.L.28-1988, SEC.46; P.L.3-1989, SEC.133; P.L.249-1989, SEC.18; P.L.170-1991, SEC.14; P.L.1-1994, SEC.109; P.L.116-1994, SEC.2; P.L.2-1995, SEC.83; P.L.217-1995, SEC.1.

IC 22-3-5-5.5
Deductibles and co-insurance
Sec. 5.5. (a) Each insurer entering into or issuing an insurance policy under IC 22-3-2 through IC 22-3-7 may, as a part of the policy or as an optional endorsement to the policy, offer deductibles or co-insurance, or both, that are optional to the insured for benefits under IC 22-3-2 through IC 22-3-7. Each insurer may do the following:
(1) Offer deductibles in multiples of five hundred dollars ($500), up to a maximum of five thousand dollars ($5,000) per compensable claim.
(2) Offer co-insurance for each compensable claim. The following apply to co-insurance provided under this subdivision:
(A) The co-insurance must require the insurer to pay eighty percent (80%) and the insured to pay twenty percent (20%) of the amount of benefits due to an employee for an injury

compensable under IC 22-3-2 through IC 22-3-7.
(B) An insured employer may not be required to pay more than four thousand two hundred dollars ($4,200) in co-insurance under this subdivision for each compensable claim.
(b) An insurer shall fully disclose in writing to prospective policyholders the deductibles and co-insurance offered under subsection (a). An insured employer who chooses a deductible under subsection (a):
(1) may choose only one (1) deductible amount; and
(2) is liable for the amount of the deductible for benefits paid for each compensable claim of an employee under IC 22-3-2 through IC 22-3-7.
(c) An insurer shall do the following:
(1) Where a policy provides for a deductible, the insurer shall:
(A) pay all or a part of the deductible amount, whichever is applicable to a compensable claim, to the person or medical provider entitled to the benefits under IC 22-3-2 through IC 22-3-7; and
(B) seek reimbursement from the employer from the applicable deductible.
(2) Where a policy provides a deductible or co-insurance, the insurance company shall pay the full cost of the claim. The insurance company shall seek reimbursement from the insured employer for its portion of the liability following closing of the claim or when twenty percent (20%) of the benefits paid exceed four thousand two hundred dollars ($4,200).
(d) The payment or nonpayment of a deductible or co-insurance amount by an insured employer to the insurer shall be treated under the policy insuring the liability for worker's compensation in the same manner as payment or nonpayment of premiums is treated.
(e) The premium reduction for deductibles or for co-insurance shall be determined before the application of any experience modifications, premium surcharges, or premium discounts. The applicable premium reduction percentage is the percentage corresponding to the appropriate deductible or co-insurance amount. The premium reduction is obtained by the application of the appropriate reduction percentage, shown under miscellaneous values in the rate pages, to the premium determined before application of any experience or schedule modification, premium discounts, or any retrospective rating plan.
(f) This section does not apply to the following:
(1) An employer that is authorized to self-insure against liability for claims under IC 22-3-2 through IC 22-3-6.
(2) Group self-insurance funds for claims under IC 22-3-2 through IC 22-3-6.
(g) A deductible or co-insurance provided under this section applies against the total of all benefits paid for a compensable claim, including benefits paid under the following:
(1) IC 22-3-3-4.         (2) IC 22-3-3-8 through IC 22-3-3-10.
(3) IC 22-3-3-17.
(4) IC 22-3-3-22.
(h) An employer may not use the employer's election of a deductible or co-insurance under this section or the payment of a deductible or co-insurance under this section in negotiating with the employer's employees on any terms of employment. An employee of an employer that knowingly violates this subsection may file a complaint with the department of labor. The department of labor may impose a civil penalty of not more than one thousand dollars ($1,000) against an employer that knowingly violates this subsection.
(i) This subsection applies to an employee of an employer that has paid a deductible or co-insurance under this section and to the employee's dependents. If an employee or a dependent recovers damages against a third party under IC 22-3-2-13, the insurer shall provide reimbursement to the insured equal to a pro-rata share of the net recovery by the insurer.
As added by P.L.170-1991, SEC.15.

IC 22-3-5-6
Supplemental administrative fund
Sec. 6. (a) The worker's compensation supplemental administrative fund is established for the purpose of carrying out the administrative purposes and functions of the worker's compensation board. The fund consists of fees collected from employers under sections 1 through 2 of this chapter and from fees collected under IC 22-3-2-14.5 and IC 22-3-7-34.5. The fund shall be administered by the worker's compensation board. Money in the fund is annually appropriated to the worker's compensation board and shall be used for all expenses incurred by the worker's compensation board.
(b) The money in the fund is not to be used to replace funds otherwise appropriated to the board. Money in the fund at the end of the state fiscal year does not revert to the state general fund.
As added by P.L.170-1991, SEC.16. Amended by P.L.75-1993, SEC.4; P.L.202-2001, SEC.6.



CHAPTER 6. WORKER'S COMPENSATION: MISCELLANEOUS PROVISIONS

IC 22-3-6-1
Definitions; exemptions
Sec. 1. In IC 22-3-2 through IC 22-3-6, unless the context otherwise requires:
(a) "Employer" includes the state and any political subdivision, any municipal corporation within the state, any individual or the legal representative of a deceased individual, firm, association, limited liability company, or corporation or the receiver or trustee of the same, using the services of another for pay. A parent corporation and its subsidiaries shall each be considered joint employers of the corporation's, the parent's, or the subsidiaries' employees for purposes of IC 22-3-2-6 and IC 22-3-3-31. Both a lessor and a lessee of employees shall each be considered joint employers of the employees provided by the lessor to the lessee for purposes of IC 22-3-2-6 and IC 22-3-3-31. If the employer is insured, the term includes the employer's insurer so far as applicable. However, the inclusion of an employer's insurer within this definition does not allow an employer's insurer to avoid payment for services rendered to an employee with the approval of the employer. The term also includes an employer that provides on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) to the extent set forth in IC 22-3-2-2.5. The term does not include a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to the extent the corporation enters into an independent contractor agreement with a person for the performance of youth coaching services on a part-time basis.
(b) "Employee" means every person, including a minor, in the service of another, under any contract of hire or apprenticeship, written or implied, except one whose employment is both casual and not in the usual course of the trade, business, occupation, or profession of the employer.
(1) An executive officer elected or appointed and empowered in accordance with the charter and bylaws of a corporation, other than a municipal corporation or governmental subdivision or a charitable, religious, educational, or other nonprofit corporation, is an employee of the corporation under IC 22-3-2 through IC 22-3-6.
(2) An executive officer of a municipal corporation or other governmental subdivision or of a charitable, religious, educational, or other nonprofit corporation may, notwithstanding any other provision of IC 22-3-2 through IC 22-3-6, be brought within the coverage of its insurance contract by the corporation by specifically including the executive officer in the contract of insurance. The election to bring the executive officer within the coverage shall continue for the period the contract of insurance is in effect, and during

this period, the executive officers thus brought within the coverage of the insurance contract are employees of the corporation under IC 22-3-2 through IC 22-3-6.
(3) Any reference to an employee who has been injured, when the employee is dead, also includes the employee's legal representatives, dependents, and other persons to whom compensation may be payable.
(4) An owner of a sole proprietorship may elect to include the owner as an employee under IC 22-3-2 through IC 22-3-6 if the owner is actually engaged in the proprietorship business. If the owner makes this election, the owner must serve upon the owner's insurance carrier and upon the board written notice of the election. No owner of a sole proprietorship may be considered an employee under IC 22-3-2 through IC 22-3-6 until the notice has been received. If the owner of a sole proprietorship is an independent contractor in the construction trades and does not make the election provided under this subdivision, the owner must obtain an affidavit of exemption under IC 22-3-2-14.5.
(5) A partner in a partnership may elect to include the partner as an employee under IC 22-3-2 through IC 22-3-6 if the partner is actually engaged in the partnership business. If a partner makes this election, the partner must serve upon the partner's insurance carrier and upon the board written notice of the election. No partner may be considered an employee under IC 22-3-2 through IC 22-3-6 until the notice has been received. If a partner in a partnership is an independent contractor in the construction trades and does not make the election provided under this subdivision, the partner must obtain an affidavit of exemption under IC 22-3-2-14.5.
(6) Real estate professionals are not employees under IC 22-3-2 through IC 22-3-6 if:
(A) they are licensed real estate agents;
(B) substantially all their remuneration is directly related to sales volume and not the number of hours worked; and
(C) they have written agreements with real estate brokers stating that they are not to be treated as employees for tax purposes.
(7) A person is an independent contractor in the construction trades and not an employee under IC 22-3-2 through IC 22-3-6 if the person is an independent contractor under the guidelines of the United States Internal Revenue Service.
(8) An owner-operator that provides a motor vehicle and the services of a driver under a written contract that is subject to IC 8-2.1-24-23, 45 IAC 16-1-13, or 49 CFR 376 to a motor carrier is not an employee of the motor carrier for purposes of IC 22-3-2 through IC 22-3-6. The owner-operator may elect to be covered and have the owner-operator's drivers covered under a worker's compensation insurance policy or authorized self-insurance that insures the motor carrier if the

owner-operator pays the premiums as requested by the motor carrier. An election by an owner-operator under this subdivision does not terminate the independent contractor status of the owner-operator for any purpose other than the purpose of this subdivision.
(9) A member or manager in a limited liability company may elect to include the member or manager as an employee under IC 22-3-2 through IC 22-3-6 if the member or manager is actually engaged in the limited liability company business. If a member or manager makes this election, the member or manager must serve upon the member's or manager's insurance carrier and upon the board written notice of the election. A member or manager may not be considered an employee under IC 22-3-2 through IC 22-3-6 until the notice has been received.
(10) An unpaid participant under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) is an employee to the extent set forth in IC 22-3-2-2.5.
(11) A person who enters into an independent contractor agreement with a nonprofit corporation that is recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11(a)) to perform youth coaching services on a part-time basis is not an employee for purposes of IC 22-3-2 through IC 22-3-6.
(c) "Minor" means an individual who has not reached seventeen (17) years of age.
(1) Unless otherwise provided in this subsection, a minor employee shall be considered as being of full age for all purposes of IC 22-3-2 through IC 22-3-6.
(2) If the employee is a minor who, at the time of the accident, is employed, required, suffered, or permitted to work in violation of IC 20-33-3-35, the amount of compensation and death benefits, as provided in IC 22-3-2 through IC 22-3-6, shall be double the amount which would otherwise be recoverable. The insurance carrier shall be liable on its policy for one-half (1/2) of the compensation or benefits that may be payable on account of the injury or death of the minor, and the employer shall be liable for the other one-half (1/2) of the compensation or benefits. If the employee is a minor who is not less than sixteen (16) years of age and who has not reached seventeen (17) years of age and who at the time of the accident is employed, suffered, or permitted to work at any occupation which is not prohibited by law, this subdivision does not apply.
(3) A minor employee who, at the time of the accident, is a student performing services for an employer as part of an approved program under IC 20-37-2-7 shall be considered a full-time employee for the purpose of computing compensation for permanent impairment under IC 22-3-3-10. The average weekly wages for such a student shall be calculated as provided in subsection (d)(4).
(4) The rights and remedies granted in this subsection to a

minor under IC 22-3-2 through IC 22-3-6 on account of personal injury or death by accident shall exclude all rights and remedies of the minor, the minor's parents, or the minor's personal representatives, dependents, or next of kin at common law, statutory or otherwise, on account of the injury or death. This subsection does not apply to minors who have reached seventeen (17) years of age.
(d) "Average weekly wages" means the earnings of the injured employee in the employment in which the employee was working at the time of the injury during the period of fifty-two (52) weeks immediately preceding the date of injury, divided by fifty-two (52), except as follows:
(1) If the injured employee lost seven (7) or more calendar days during this period, although not in the same week, then the earnings for the remainder of the fifty-two (52) weeks shall be divided by the number of weeks and parts thereof remaining after the time lost has been deducted.
(2) Where the employment prior to the injury extended over a period of less than fifty-two (52) weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee earned wages shall be followed, if results just and fair to both parties will be obtained. Where by reason of the shortness of the time during which the employee has been in the employment of the employee's employer or of the casual nature or terms of the employment it is impracticable to compute the average weekly wages, as defined in this subsection, regard shall be had to the average weekly amount which during the fifty-two (52) weeks previous to the injury was being earned by a person in the same grade employed at the same work by the same employer or, if there is no person so employed, by a person in the same grade employed in the same class of employment in the same district.
(3) Wherever allowances of any character made to an employee in lieu of wages are a specified part of the wage contract, they shall be deemed a part of the employee's earnings.
(4) In computing the average weekly wages to be used in calculating an award for permanent impairment under IC 22-3-3-10 for a student employee in an approved training program under IC 20-37-2-7, the following formula shall be used. Calculate the product of:
(A) the student employee's hourly wage rate; multiplied by
(B) forty (40) hours.
The result obtained is the amount of the average weekly wages for the student employee.
(e) "Injury" and "personal injury" mean only injury by accident arising out of and in the course of the employment and do not include a disease in any form except as it results from the injury.
(f) "Billing review service" refers to a person or an entity that reviews a medical service provider's bills or statements for the purpose of determining pecuniary liability. The term includes an

employer's worker's compensation insurance carrier if the insurance carrier performs such a review.
(g) "Billing review standard" means the data used by a billing review service to determine pecuniary liability.
(h) "Community" means a geographic service area based on zip code districts defined by the United States Postal Service according to the following groupings:
(1) The geographic service area served by zip codes with the first three (3) digits 463 and 464.
(2) The geographic service area served by zip codes with the first three (3) digits 465 and 466.
(3) The geographic service area served by zip codes with the first three (3) digits 467 and 468.
(4) The geographic service area served by zip codes with the first three (3) digits 469 and 479.
(5) The geographic service area served by zip codes with the first three (3) digits 460, 461 (except 46107), and 473.
(6) The geographic service area served by the 46107 zip code and zip codes with the first three (3) digits 462.
(7) The geographic service area served by zip codes with the first three (3) digits 470, 471, 472, 474, and 478.
(8) The geographic service area served by zip codes with the first three (3) digits 475, 476, and 477.
(i) "Medical service provider" refers to a person or an entity that provides medical services, treatment, or supplies to an employee under IC 22-3-2 through IC 22-3-6.
(j) "Pecuniary liability" means the responsibility of an employer or the employer's insurance carrier for the payment of the charges for each specific service or product for human medical treatment provided under IC 22-3-2 through IC 22-3-6 in a defined community, equal to or less than the charges made by medical service providers at the eightieth percentile in the same community for like services or products.
(Formerly: Acts 1929, c.172, s.73; Acts 1933, c.243, s.1; Acts 1955, c.337, s.1; Acts 1969, c.94, s.7.) As amended by Acts 1979, P.L.228, SEC.1; Acts 1981, P.L.199, SEC.2; P.L.37-1985, SEC.31; P.L.28-1988, SEC.47; P.L.95-1988, SEC.11; P.L.106-1992, SEC.11; P.L.8-1993, SEC.282; P.L.75-1993, SEC.5; P.L.1-1994, SEC.110; P.L.110-1995, SEC.33; P.L.216-1995, SEC.4; P.L.2-1996, SEC.265; P.L.258-1997(ss), SEC.12; P.L.235-1999, SEC.5; P.L.31-2000, SEC.6; P.L.202-2001, SEC.7; P.L.1-2005, SEC.182; P.L.201-2005, SEC.5; P.L.1-2006, SEC.339.

IC 22-3-6-2
Mutual insurance associations and reciprocal or interinsurance exchanges
Sec. 2. (a) For the purpose of complying with IC 22-3-5-1, groups of employers are hereby authorized to form mutual insurance associations or reciprocal or interinsurance exchanges subject to such reasonable conditions and restrictions as may be fixed by the

department of insurance.
(b) Membership in such mutual insurance associations or reciprocal or interinsurance exchanges so approved, together with evidence of the payment of premiums due, shall be evidence of compliance with IC 22-3-5-1.
(c) Subsection (a) does not apply to mutual insurance associations and reciprocal or interinsurance exchanges formed and operating on or before January 1, 1991, which shall continue to operate subject to the provisions of IC 22-3-2 through IC 22-3-6 and to such reasonable conditions and restrictions as may be fixed by the worker's compensation board.
(Formerly: Acts 1929, c.172, s.75.) As amended by P.L.144-1986, SEC.54; P.L.28-1988, SEC.48; P.L.170-1991, SEC.17.

IC 22-3-6-3
Compliance with former law
Sec. 3. Every employer who has complied with the requirements of the provisions of Acts 1915, c.106, or the industrial board or worker's compensation board under that act, which compliance is effective as of May 21, 1929, shall to the same extent be deemed to have complied with the requirements of IC 22-3-2 through IC 22-3-6.
(Formerly: Acts 1929, c.172, s.76.) As amended by P.L.144-1986, SEC.55; P.L.1-2006, SEC.340.



CHAPTER 7. WORKER'S OCCUPATIONAL DISEASES COMPENSATION

IC 22-3-7-1 Repealed
(Repealed by P.L.28-1988, SEC.118.)



CHAPTER 8. REPRESENTATION BEFORE WORKER'S COMPENSATION BOARD

IC 22-3-8-1
Attorneys; qualifications
Sec. 1. Any person representing any plaintiff or defendant in the prosecution or defense of any claim or claims before the worker's compensation board must be admitted to practice law in the circuit or superior courts and supreme court of Indiana.
(Formerly: Acts 1925, c.33, s.1.) As amended by P.L.28-1988, SEC.64.

IC 22-3-8-2
Attorneys; registration; oath; records
Sec. 2. (a) All persons so representing plaintiffs or defendants as provided by section 1 of this chapter shall first register their names with the worker's compensation board in a manner prescribed by the board and shall, before proceeding to represent either plaintiffs or defendants before the board, be required to take oath in writing either before the board or a member thereof that the person is qualified as provided by section 1 of this chapter.
(b) The written oath shall be recorded in the permanent records of the worker's compensation board, and the board or any member thereof shall prohibit any person from so representing plaintiffs or defendants until the person has complied with this chapter.
(Formerly: Acts 1925, c.33, s.2.) As amended by P.L.144-1986, SEC.76; P.L.28-1988, SEC.65.



CHAPTER 9. EMPLOYER LIABILITY

IC 22-3-9-1
Personal injuries or death; damages
Sec. 1. Any person, firm, limited liability company, or corporation while engaged in business, trade or commerce within this state, and employing in such business, trade or commerce five (5) or more persons shall be liable and respond in damages to any person suffering injury while in the employ of such person, firm, limited liability company, or corporation, or in case of the death of such employee, then to his or her personal representative, for the benefit of the surviving widow or husband and children of such employee; and if none, then to such employee's parents; and if none, then to the next of kin dependent upon such employee, where such injury or death resulted in whole or in part from the negligence of such employer or his, its or their agents, servants, employees or officers, or by reason of any defect, mismanagement or insufficiency, due to his, its or their carelessness, negligence, fault or omission of duty.
(Formerly: Acts 1911, c.88, s.1.) As amended by P.L.8-1993, SEC.285.

IC 22-3-9-2
Personal injuries or death; contributory negligence; burden of proof
Sec. 2. In any action prosecuted under the provisions of this chapter the burden of proving that such injured or killed employee did not use due care and diligence at the time of such injury or death shall be upon the defendant, but the same may be proved under the general denial. No such employee who may have been injured or killed shall be held to have been guilty of negligence or contributory negligence by reason of the assumption of the risk thereof in any case where the violation by the employer or his, its, or their agents or employees of any ordinance or statute enacted, or of any rule, regulation, or direction made by any public officer, bureau, or commission, was the cause of the injury or death of such employee. In actions brought against any employer under the provisions of this chapter for the injury or death of any employee, it shall not be a defense that the dangers or hazards inherent or apparent in the employment in which such injured employee was engaged contributed to such injury. No such injured employee shall be held to have been guilty of negligence or contributory negligence where the injury complained of resulted from such employee's obedience or conformity to any order or direction of the employer or of any employee to whose orders or directions he was under obligation to conform or obey, although such order or direction was a deviation from other rules, orders, or directions previously made by such employer.
(Formerly: Acts 1911, c.88, s.2.) As amended by P.L.144-1986, SEC.77.
IC 22-3-9-3
Personal injuries or death; assumption of risk; safe place to work; defective tools
Sec. 3. In any action brought against any employer under or by virtue of this chapter to recover damages for injuries or the death of any of his, its, or their employees, such employee shall not be held to have assumed the risks of the employment in any case where the violation of such employer or his, its, or their agents or employees of any ordinance or statute enacted, or of any rule, direction, or regulation made by any public officer or commission, contributed to the injury or death of such employee; nor shall such injured employee be held to have assumed the risk of the employment where the injury complained of resulted from his obedience to any order or direction of the employer or of any employee to whose orders or directions he was under obligations to conform or obey although such order or direction was a deviation from other orders or directions or rules previously made by such employer. In any action brought against any employer under the provisions of this chapter to recover damages for injury to or the death of any of his, its, or their employees, such employee shall not be held to have assumed the risk of any defect in the place of work furnished to such employee, or in the tool, implement, or appliance furnished him by such employer, where such defect was, prior to such injury, known to such employer, or by the exercise of ordinary care might have been known to him in time to have repaired the same or to have discontinued the use of such defective working place, tool, implement, or appliance. The burden of proving that such employer did not know of such defect or that he was not chargeable with knowledge thereof in time to have repaired the same or to have discontinued the use of such working place, tool, implement, or appliance shall be on the defendant, but the same may be proved under the general denial.
(Formerly: Acts 1911, c.88, s.3.) As amended by P.L.144-1986, SEC.78.

IC 22-3-9-4
Personal injuries or death; survival of actions
Sec. 4. The damages recoverable under this chapter shall be commensurate with the injuries sustained, and in case death results from such injury the action shall survive; provided, that where any such injured person recovers a judgment under the provisions of this chapter and an appeal is taken from such judgment, and pending such appeal the injured person dies and said judgment be thereafter reversed, or where such injured person dies after said judgment is reversed and before trial, the right of action of such person shall survive to his or her personal representative, and such action may be continued in the name of such personal representative for the benefit of the person entitled under this chapter to receive the same.
(Formerly: Acts 1911, c.88, s.4.) As amended by P.L.144-1986, SEC.79.
IC 22-3-9-5
Contracts; rules and regulations; exemption from liability; setoff
Sec. 5. Any contract, rule, regulation, bylaw, or device whatsoever, the purpose, intent, or effect of which would be to enable any employer to exempt himself or itself from any liability created by this chapter, shall to that extent be void; provided, that in any action brought against any such employer under or by virtue of any of the provisions of this chapter, such employer may set off therein by special plea any sum such employer has contributed or paid to any insurance, relief benefit, or indemnity for and on behalf of such injured employee that may have been paid to him or to the person entitled thereto on account of the injury or death for which said action is brought, but in no event shall the amount of such setoff exceed the amount paid to such employee or other person entitled thereto out of such insurance, relief benefit, or indemnity fund.
(Formerly: Acts 1911, c.88, s.5.) As amended by P.L.144-1986, SEC.80.

IC 22-3-9-6
Wrongful death damages; amount
Sec. 6. Where any action is brought on account of the death of any person under this chapter, the liability of any such employer shall not exceed ten thousand dollars ($10,000), and the provisions of the law in force as to parties plaintiff shall apply.
(Formerly: Acts 1911, c.88, s.6.) As amended by P.L.144-1986, SEC.81.

IC 22-3-9-7
Assumption of risk; negligence; contributory negligence; questions of fact
Sec. 7. All questions of assumption of risk, negligence or contributory negligence shall be questions of fact for the jury to decide, unless the cause is being tried without a jury, in which case, such questions shall be questions of fact for the court.
(Formerly: Acts 1911, c.88, s.7.)

IC 22-3-9-8
Limitation of actions
Sec. 8. No action shall be maintained under this chapter unless the same is commenced within two (2) years from the date the cause of action accrued.
(Formerly: Acts 1911, c.88, s.8.) As amended by P.L.144-1986, SEC.82.

IC 22-3-9-9
Definitions
Sec. 9. The term "employer", "persons", "firm", "limited liability company", and "corporation" shall include receivers or other persons charged with the duty of managing, conducting or operating business, trade or commerce. (Formerly: Acts 1911, c.88, s.9.) As amended by P.L.8-1993, SEC.286.

IC 22-3-9-10
Application of law
Sec. 10. This chapter shall not apply to injuries received by any employee before March 2, 1911, nor affect any suit or legal proceedings pending in any court on March 2, 1911.
(Formerly: Acts 1911, c.88, s.10.) As amended by P.L.144-1986, SEC.83.

IC 22-3-9-11
Supplemental remedies; common law rights
Sec. 11. This chapter shall be construed as supplemental to all statutes in force on March 2, 1911, concerning employers and employees and shall repeal only such statutes as are in direct conflict with the provisions of this chapter. Nothing in this chapter shall be held to limit the duty or liability of employers or to impair the rights of their employees under the common law or any other statute existing on March 2, 1911, or to affect the prosecution of any proceeding or right of action pending on March 2, 1911.
(Formerly: Acts 1911, c.88, s.11.) As amended by P.L.144-1986, SEC.84.



CHAPTER 10. BAN ON EMPLOYER WAIVER OF LIABILITY

IC 22-3-10-1
Negligence; employer; liability for damages
Sec. 1. All contracts between employer and employee releasing the employer from liability for damages arising out of the negligence of the employer by which the employee is injured, or, in case of the employee's death, to his representative, are against public policy, and hereby declared null and void.
(Formerly: Acts 1901, c.225, s.1.)

IC 22-3-10-2
Negligence; third persons; liability for damages
Sec. 2. All contracts between employer and employee releasing third persons, copartnerships or corporations from liability for damages arising out of the negligence of such third persons, copartnerships or corporations by which the employee of such employer is injured, or in case of the death of such employee, to his representative, are against public policy and are hereby declared null and void.
(Formerly: Acts 1901, c.225, s.2.)

IC 22-3-10-3
Negligence; employer; liability for damages; contract between employee and third person
Sec. 3. All contracts between an employee and a third person, copartnership, or corporation in which it is agreed that the employer of such employee shall be released from liability for damages of such employee arising out of the negligence of the employer, or in case of the death of such employee to his representative, are against public policy and are hereby declared null and void; provided, that nothing in this chapter shall apply to voluntary relief departments or associations organized for the purpose of insuring employees. Nothing in this chapter shall be construed to revert back to contracts made prior to March 11, 1901. Nor shall this chapter affect litigation pending on March 11, 1901; provided, that nothing in any section of this chapter shall be so construed as to affect or apply to any contract or agreement that may be made between the employer and employee, or in case of death his next of kin or his representative after an injury to the employee has occurred, but the provisions of this chapter shall apply solely to contracts made prior to any injury.
(Formerly: Acts 1901, c.225, s.3.) As amended by P.L.144-1986, SEC.85.



CHAPTER 11. RESIDUAL ASBESTOS INJURY FUND

IC 22-3-11-1
Creation; administration; use of fund
Sec. 1. (a) There is created a special fund known as the residual asbestos injury fund (referred to as "the fund" in this chapter) for the purpose of providing compensation to employees who become totally and permanently disabled from an exposure to asbestos while in employment within Indiana and who are eligible for benefits under section 3 of this chapter and not eligible for benefits under IC 22-3-7. The fund shall be administered by the worker's compensation board (referred to as "the board" in this chapter).
(b) The fund is not a part of the general fund. Money in the fund at the end of a particular fiscal year and interest accruing from the investment of the money does not revert to the state general fund. The fund shall be used only for the payment of awards of compensation and expense of medical examinations made and ordered by the board and chargeable against the fund under this section and shall be paid for that purpose by the treasurer of state upon award or order of the board.
As added by P.L.224-1985, SEC.5. Amended by P.L.28-1988, SEC.66.

IC 22-3-11-2
Assessments; deposit in fund
Sec. 2. (a) This section applies to:
(1) each insurance carrier insuring employers who may be or who are liable under IC 22-3-2 through IC 22-3-7 to pay compensation; and
(2) each employer carrying its own risk to pay compensation under IC 22-3-2 through IC 22-3-7.
(b) Before August 1, 1985, and April 10 in all subsequent years, each insurance carrier described in subsection (a)(1) and each employer described in subsection (a)(2) shall pay to the board for deposit in the fund the assessment specified in subsection (c):
(1) until the initial balance in the fund is equal to or greater than two hundred thousand dollars ($200,000); and
(2) after the initial balance in the fund satisfies subdivision (1), only if the balance in the fund on April 1 of the year of the assessment is less than fifty thousand dollars ($50,000).
(c) An assessment required under subsection (b) equals one-half of one percent (0.5%) of the total amount of worker's compensation and occupational diseases benefits paid to injured employees or their beneficiaries during the calendar year immediately preceding the due date of the assessment.
As added by P.L.224-1985, SEC.5. Amended by P.L.28-1988, SEC.67.

IC 22-3-11-3 Eligibility for benefits; computation of benefits; dependents of deceased employees
Sec. 3. (a) An employee who:
(1) becomes totally and permanently disabled:
(A) on or after July 1, 1985, from an exposure to asbestos in employment before July 1, 1988, and files a claim for benefits before July 1, 2006; or
(B) before July 1, 1985, from an exposure to asbestos in employment and files a claim under this chapter before July 1, 1990;
(2) is unable to be self-supporting in any gainful employment because of the disability caused by the exposure to asbestos; and
(3) is not eligible for benefits under IC 22-3-7;
may be eligible for benefits from the fund if the employee is not entitled to other available benefits from social security, disability retirement, or other retirement benefits or third party settlements equal to or greater than sixty-six and two-thirds percent (66 2/3%) of the average weekly wage, as defined in IC 22-3-7-19, at the date of disablement. An employee's eligibility shall be determined by the board by rule adopted under IC 4-22-2.
(b) If the employee has other available benefits but they are less than sixty-six and two-thirds percent (66 2/3%) of the average weekly wage at the date of disablement, the employee is eligible to receive from the fund a weekly benefit amount not to exceed the difference between the other available benefits and sixty-six and two-thirds percent (66 2/3%) of the average weekly wage on the date of disablement for a period not to exceed fifty-two (52) weeks.
(c) If the employee dies before exhausting the remainder of the benefits to which the deceased employee was entitled for the fifty-two (52) week benefit period, the greater of:
(1) the remainder of the benefits; or
(2) four thousand dollars ($4,000);
shall be paid to dependents of the deceased employee as determined under IC 22-3-7-12 through IC 22-3-7-14.
(d) This section expires August 1, 2007.
As added by P.L.224-1985, SEC.5. Amended by P.L.95-1988, SEC.20; P.L.134-2006, SEC.12.

IC 22-3-11-4
Additional benefits
Sec. 4. (a) If the board has made an award of additional compensation under this section before July 1, 2006, an employee who has exhausted the fifty-two (52) week maximum may be awarded additional compensation by the board in periods of no more than fifty-two (52) weeks upon determination that the requirements of section 3 of this chapter are still met.
(b) The amount of additional benefits determined for each subsequent award may not exceed the level of the initial determination.     (c) This section expires August 1, 2007.
As added by P.L.224-1985, SEC.5. Amended by P.L.134-2006, SEC.13.

IC 22-3-11-5
Expert medical testimony
Sec. 5. The board may secure expert medical testimony as it considers necessary at the expense of the fund to protect the fund against questionable claims for benefits.
As added by P.L.224-1985, SEC.5.

IC 22-3-11-6
Rules; eligibility for benefits
Sec. 6. (a) The board shall adopt rules under IC 4-22-2 for the following:
(1) The initial determination of an employee's eligibility for benefits under section 3 of this chapter.
(2) The determination of an employee's eligibility for additional benefits under section 4 of this chapter.
(b) This section expires August 1, 2007.
As added by P.L.95-1988, SEC.21. Amended by P.L.134-2006, SEC.14.



CHAPTER 12. VOCATIONAL REHABILITATION

IC 22-3-12-1
Entitlement to vocational rehabilitation services
Sec. 1. An injured employee, who as a result of an injury or occupational disease is unable to perform work for which the employee has previous training or experience, is entitled to vocational rehabilitation services necessary to restore the employee to useful employment.
As added by P.L.218-1989, SEC.1.

IC 22-3-12-2
Report of injury; copy to central office
Sec. 2. When any compensable injury requires the filing of a first report of injury by an employer, the employer's worker's compensation insurance carrier or the self-insured employer shall forward a copy of the report to the central office of the division of disability and rehabilitative services, rehabilitation services bureau at the earlier of the following occurrences:
(1) When the compensable injury has resulted in temporary total disability of longer than twenty-one (21) days.
(2) When it appears that the compensable injury may be of such a nature as to permanently prevent the injured employee from returning to the injured employee's previous employment.
As added by P.L.218-1989, SEC.1. Amended by P.L.2-1992, SEC.741; P.L.4-1993, SEC.258; P.L.5-1993, SEC.271; P.L.2-2005, SEC.60; P.L.141-2006, SEC.105.

IC 22-3-12-3
Report of injury; copy to local office
Sec. 3. Upon receipt of a report of injury under section 2 of this chapter, the office of vocational rehabilitation shall immediately send a copy of the report to the local office of vocational rehabilitation located nearest to the injured employee's home.
As added by P.L.218-1989, SEC.1.

IC 22-3-12-4
Explanation of services; eligibility determination; plan implementation
Sec. 4. (a) The local office of vocational rehabilitation shall, upon receipt of the report of injury, immediately provide the injured employee with a written explanation of:
(1) the rehabilitation services that are available to the injured employee; and
(2) the method by which the injured employee may make application for those services.
(b) The office of vocational rehabilitation shall determine the eligibility of the injured employee for rehabilitation services and, where appropriate, develop an individualized rehabilitation plan for

the employee.
(c) The office of vocational rehabilitation shall implement the rehabilitation plan. After completion of the rehabilitation program, the office of vocational rehabilitation shall provide job placement services to the rehabilitated employee.
As added by P.L.218-1989, SEC.1.

IC 22-3-12-5
Construction of chapter; employee's benefits
Sec. 5. Nothing contained in this chapter shall be construed to affect an injured employee's status regarding any benefit provided under IC 22-3-2 through IC 22-3-7.
As added by P.L.218-1989, SEC.1.






ARTICLE 4. UNEMPLOYMENT COMPENSATION SYSTEM

CHAPTER 1. DECLARATION OF PUBLIC POLICY

IC 22-4-1-1
Police power
Sec. 1. As a guide to the interpretation and application of this article, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is declared hereby to be a serious menace to the health, morale, and welfare of the people of this state and to the maintenance of public order within this state. Protection against this great hazard of our economic life can be provided in some measure by the required and systematic accumulation of funds during periods of employment to provide benefits to the unemployed during periods of unemployment and by encouragement of desirable stable employment. The enactment of this article to provide for payment of benefits to persons unemployed through no fault of their own, to encourage stabilization in employment, and to provide for integrated employment and training services in support of state economic development programs, and to provide maximum job training and employment opportunities for the unemployed, underemployed, the economically disadvantaged, dislocated workers, and others with substantial barriers to employment, is, therefore, essential to public welfare; and the same is declared to be a proper exercise of the police powers of the state. To further this public policy, the state, through its department of workforce development, will maintain close coordination among all federal, state, and local agencies whose mission affects the employment or employability of the unemployed and underemployed.
(Formerly: Acts 1947, c.208, s.101.) As amended by P.L.144-1986, SEC.86; P.L.18-1987, SEC.16; P.L.21-1995, SEC.61.



CHAPTER 2. DEFINITIONS

IC 22-4-2-1
Benefits
Sec. 1. As used in this article, unless the context clearly requires otherwise, "benefits" means the money payments payable to an eligible individual as provided in this article with respect to his unemployment.
(Formerly: Acts 1947, c.208, s.201.) As amended by P.L.144-1986, SEC.87.



CHAPTER 3. UNEMPLOYMENT DEFINED

IC 22-4-3-1
"Totally unemployed" defined
Sec. 1. An individual shall be deemed "totally unemployed" in any week with respect to which no remuneration was payable to him for personal services.
(Formerly: Acts 1947, c.208, s.301; Acts 1953, c.177, s.9.)

IC 22-4-3-2
"Partially unemployed" defined
Sec. 2. An individual is "partially unemployed" when, because of lack of available work, he is working less than his normal customary full-time hours for his regular employer and his remuneration is less than his weekly benefit amount in any calendar week, but no individual shall be deemed totally, part-totally, or partially unemployed in any week which he is regularly and customarily employed full-time on a straight commission basis.
(Formerly: Acts 1947, c.208, s.302.)



CHAPTER 4. REMUNERATION, WAGES, WAGE CREDITS, AND PREVIOUSLY UNCOVERED SERVICES DEFINED

IC 22-4-4-1
Definitions; remuneration
Sec. 1. "Remuneration" whenever used in this article, unless the context clearly denotes otherwise, means all compensation for personal services, including but not limited to commissions, bonuses, dismissal pay, vacation pay, sick pay (subject to the provisions of section 2(b)(2) of this chapter) payments in lieu of compensation for services, and cash value of all compensation paid in any medium other than cash. The reasonable cash value of compensation paid in any medium other than cash may be estimated and determined in accordance with rules prescribed by the board. Such term shall not, however, include the value of meals, lodging, books, tuition, or educational facilities furnished to a student while such student is attending an established school, college, university, hospital, or training course for services performed within the regular school term or school year, including the customary vacation days or periods falling within such school term or school year.
(Formerly: Acts 1947, c.208, s.401; Acts 1955, c.317, s.1; Acts 1969, c.300, s.1.) As amended by P.L.144-1986, SEC.95.

IC 22-4-4-2
Definitions; wages
Sec. 2. (a) Except as otherwise provided in this section, "wages" means all remuneration as defined in section 1 of this chapter paid to an individual by an employer, remuneration received as tips or gratuities in accordance with Sections 3301 and 3102 et seq. of the Internal Revenue Code, and includes all remuneration considered as wages under Sections 3301 and 3102 et seq. of the Internal Revenue Code. However, the term shall not include any amounts paid as compensation for services specifically excluded by IC 22-4-8-3 or IC 22-4-8-3.5 from the definition of employment as defined in IC 22-4-8-1 and IC 22-4-8-2. The term shall include, but not be limited to, any payments made by an employer to an employee or former employee, under order of the National Labor Relations Board, or a successor thereto, or agency named to perform the duties thereof, as additional pay, back pay, or for loss of employment, or any such payments made in accordance with an agreement made and entered into by an employer, a union, and the National Labor Relations Board.
(b) The term "wages" shall not include the following:
(1) That part of remuneration which, after remuneration equal to seven thousand dollars ($7,000), has been paid in a calendar year to an individual by an employer or his predecessor with respect to employment during any calendar year subsequent to December 31, 1982, unless that part of the remuneration is subject to a tax under a federal law imposing a tax against

which credit may be taken for contributions required to be paid into a state unemployment fund. For the purposes of this subdivision, the term "employment" shall include service constituting employment under any employment security law of any state or of the federal government. However, nothing in this subdivision shall be taken as an approval or disapproval of any related federal legislation.
(2) The amount of any payment (including any amount paid by an employer for insurance or annuities or into a fund to provide for any such payment) made to, or on behalf of, an individual or any of the individual's dependents under a plan or system established by an employer which makes provision generally for individuals performing service for it (or for such individuals generally and their dependents) or for a class or classes of such individuals (or for a class or classes of such individuals and their dependents) on account of:
(A) retirement;
(B) sickness or accident disability;
(C) medical or hospitalization expenses in connection with sickness or accident disability; or
(D) death.
(3) The amount of any payment made by an employer to an individual performing service for it (including any amount paid by an employer for insurance or annuities or into a fund to provide for any such payment) on account of retirement.
(4) The amount of any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability made by an employer to, or on behalf of, an individual performing services for it and after the expiration of six (6) calendar months following the last calendar month in which the individual performed services for such employer.
(5) The amount of any payment made by an employer to, or on behalf of, an individual performing services for it or to the individual's beneficiary:
(A) from or to a trust exempt from tax under Section 401(a) of the Internal Revenue Code at the time of such payment unless such payment is made to an individual performing services for the trust as remuneration for such services and not as a beneficiary of the trust; or
(B) under or to an annuity plan which, at the time of such payments, meets the requirements of Section 401(a)(3), 401(a)(4), 401(a)(5), and 401(a)(6) of the Internal Revenue Code.
(6) Remuneration paid in any medium other than cash to an individual for service not in the course of the employer's trade or business.
(7) The amount of any payment (other than vacation or sick pay) made to an individual after the month in which the individual attains the age of sixty-five (65) if the individual did

not perform services for the employer in the period for which such payment is made.
(8) The payment by an employer (without deduction from the remuneration of the employee) of the tax imposed upon an employee under Sections 3101 et seq. of the Internal Revenue Code (Federal Insurance Contributions Act).
(Formerly: Acts 1947, c.208, s.402; Acts 1951, c.295, s.2; Acts 1957, c.299, s.12; Acts 1967, c.310, s.5; Acts 1971, P.L.355, SEC.8.) As amended by Acts 1977, P.L.262, SEC.8; P.L.227-1983, SEC.1; P.L.20-1986, SEC.2; P.L.2-1987, SEC.28; P.L.21-1995, SEC.65; P.L.98-2005, SEC.1.

IC 22-4-4-3
Definitions; wage credits
Sec. 3. (a) For calendar quarters beginning on and after April 1, 1979, and before April 1, 1984, "wage credits" means remuneration paid for employment by an employer to an individual. Wage credits may not exceed three thousand six hundred sixty-six dollars ($3,666) and may not include payments specified in section 2(b) of this chapter.
(b) For calendar quarters beginning on and after April 1, 1984, and before April 1, 1985, "wage credits" means remuneration paid for employment by an employer to an individual. Wage credits may not exceed three thousand nine hundred twenty-six dollars ($3,926) and may not include payments specified in section 2(b) of this chapter.
(c) For calendar quarters beginning on and after April 1, 1985, and before January 1, 1991, "wage credits" means remuneration paid for employment by an employer to an individual. Wage credits may not exceed four thousand one hundred eighty-six dollars ($4,186) and may not include payments specified in section 2(b) of this chapter.
(d) For calendar quarters beginning on and after January 1, 1991, and before July 1, 1995, "wage credits" means remuneration paid for employment by an employer to an individual. Wage credits may not exceed four thousand eight hundred ten dollars ($4,810) and may not include payments specified in section 2(b) of this chapter.
(e) For calendar quarters beginning on and after July 1, 1995, and before July 1, 1997, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand dollars ($5,000) and may not include payments specified in section 2(b) of this chapter.
(f) For calendar quarters beginning on and after July 1, 1997, and before July 1, 1998, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand four hundred dollars ($5,400) and may not

include payments specified in section 2(b) of this chapter.
(g) For calendar quarters beginning on and after July 1, 1998, and before July 1, 1999, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand six hundred dollars ($5,600) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(h) For calendar quarters beginning on and after July 1, 1999, and before July 1, 2000, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed five thousand eight hundred dollars ($5,800) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(i) For calendar quarters beginning on and after July 1, 2000, and before July 1, 2001, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed six thousand seven hundred dollars ($6,700) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(j) For calendar quarters beginning on and after July 1, 2001, and before July 1, 2002, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed seven thousand three hundred dollars ($7,300) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(k) For calendar quarters beginning on and after July 1, 2002, and before July 1, 2003, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed seven thousand nine hundred dollars ($7,900) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(l) For calendar quarters beginning on and after July 1, 2003, and before July 1, 2004, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed eight thousand two hundred sixteen dollars ($8,216) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(m) For calendar quarters beginning on and after July 1, 2004, and

before July 1, 2005, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed eight thousand seven hundred thirty-three dollars ($8,733) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(n) For calendar quarters beginning on and after July 1, 2005, "wage credits" means remuneration paid for employment by an employer to an individual and remuneration received as tips or gratuities in accordance with Sections 3102 and 3301 et seq. of the Internal Revenue Code. Wage credits may not exceed nine thousand two hundred fifty dollars ($9,250) and may not include payments that are excluded from the definition of wages under section 2(b) of this chapter.
(Formerly: Acts 1947, c.208, s.403; Acts 1957, c.294, s.1; Acts 1959, c.97, s.1; Acts 1965, c.190, s.2; Acts 1967, c.310, s.6; Acts 1971, P.L.355, SEC.9; Acts 1973, P.L.240, SEC.2; Acts 1974, P.L.110, SEC.2.) As amended by Acts 1976, P.L.114, SEC.1; Acts 1977, P.L.262, SEC.9; Acts 1980, P.L.158, SEC.1; P.L.34-1985, SEC.3; P.L.171-1991, SEC.1; P.L.21-1995, SEC.66; P.L.259-1997(ss), SEC.1; P.L.30-2000, SEC.1; P.L.273-2003, SEC.1.

IC 22-4-4-4
Previously uncovered services
Sec. 4. With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work includes wages paid for previously uncovered services. For the purposes of this section, the term "previously uncovered services" means services:
(1) which are not employment as defined in IC 22-4-8-1 and are not services covered pursuant to IC 22-4-9-5 at any time during the one (1) year period ending December 31, 1975; and
(2)(A) which are agricultural labor as defined in IC 22-4-8-2(l) or domestic service as defined in IC 22-4-8-2(m); or
(B) which are services performed by an employee of this state or a political subdivision of this state, as provided in IC 22-4-8-2(i), or by an employee of a not-for-profit educational institution which is not an institution of higher education, as provided in IC 22-4-8-2(j), except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of the services.
As added by Acts 1977, P.L.262, SEC.10.



CHAPTER 5. DEDUCTIBLE INCOME DEFINED

IC 22-4-5-1
Definition
Sec. 1. (a) "Deductible income" wherever used in this article, means income deductible from the weekly benefit amount of an individual in any week, and shall include, but shall not be limited to:
(1) remuneration for services from employing units, whether or not such remuneration is subject to contribution under this article, except as provided in subsection (c);
(2) dismissal pay;
(3) vacation pay;
(4) pay for idle time;
(5) holiday pay;
(6) sick pay;
(7) traveling expenses granted to an individual by an employing unit and not fully accounted for by such individual;
(8) net earnings from self-employment;
(9) payments in lieu of compensation for services;
(10) awards by the national labor relations board of additional pay, back pay or for loss of employment; or any such payments made under an agreement entered into by an employer, a union, and the national labor relations board; or
(11) payments made to an individual by an employing unit pursuant to the terms of the Fair Labor Standards Act (Federal Wage and Hour Law, 29 U.S.C. 201 et seq.).
(b) Deductible income shall not include the first three dollars ($3), or twenty percent (20%) of the claimant's weekly benefit amount rounded to the next lowest dollar, whichever is the larger, of remuneration paid or payable to an individual with respect to any week by other than his base period employer or employers.
(c) For the purpose of deductible income only, remuneration for services from employing units does not include bonuses, gifts, or prizes awarded to an employee by an employing unit.
(Formerly: Acts 1947, c.208, s.501; Acts 1953, c.177, s.10; Acts 1957, c.299, s.16; Acts 1967, c.310, s.7.) As amended by P.L.227-1983, SEC.2; P.L.20-1986, SEC.3.

IC 22-4-5-2
Specific items deductible
Sec. 2. (a) Payments in lieu of a vacation awarded to an employee by an employing unit shall be considered as deductible income in and with respect to the week in which the same is actually paid. The payment of accrued vacation pay, dismissal pay, or severance pay to an individual separated from employment by an employing unit shall be allocated to the period of time for which such payment is made immediately following the date of separation, and an individual receiving such payments shall not be deemed unemployed with respect to a week during which such allocated deductible income

equals or exceeds the weekly benefit amount of his claim. Pay for idle time; sick pay; traveling expenses granted to an individual by an employing unit and not fully accounted for by such individual; earnings from self-employment; awards by the National Labor Relations Board of additional pay, back pay, or for loss of employment; or any such payments made under an agreement entered into by an employer, a union, and the National Labor Relations Board; and payments to an employee by an employing unit made pursuant to the terms and provisions of the Fair Labor Standards Act shall be deemed to constitute deductible income with respect to the week or weeks for which such payments are made. However, if such payments made pursuant to the provisions of the National Labor Relations Act or of the Fair Labor Standards Act or through agreement with a union are not, by the terms of the order or agreement under which said payments are made, allocated to any designated week or weeks, then, and in such cases, such payments shall be considered as deductible income in and with respect to the week in which the same is actually paid.
(b) Holiday pay which is paid not later than the normal pay day for the pay period in which the holiday occurred shall be deemed to constitute deductible income with respect to the week for which such payments are made. Holiday pay which is paid after the normal pay day for the pay period in which the holiday occurred shall be considered as deductible income in and with respect to the week in which the same is actually paid.
(c) Payment of vacation pay, if made prior to the vacation period or not later than the normal pay day for the pay period in which the vacation was taken, shall be deemed deductible income with respect to the week or weeks falling within such vacation period for which vacation payment is made. Payment of vacation pay made subsequent to the normal pay day for the pay period in which the vacation was taken shall be deemed deductible income with respect to the week in which such payment is made.
(Formerly: Acts 1947, c.208, s.502; Acts 1953, c.177, s.11; Acts 1967, c.310, s.8; Acts 1971, P.L.355, SEC.10.) As amended by Acts 1981, P.L.209, SEC.4; P.L.20-1986, SEC.4.

IC 22-4-5-3
Work week specified in contract; conditions for use
Sec. 3. (a) This section applies for purposes of deductible income only.
(b) If:
(1) an employee and an employing unit have agreed in a labor contract, that is negotiated on or before May 10, 1987, and any renewals thereafter of such contract, to establish a work week that is a different term of seven (7) days than the calendar week;
(2) the employing unit has filed a written notice with the division on a form prescribed by the division stating that a work week other than the calendar week has been established under the labor contract between the employing unit and its

employees; and
(3) the notice has been filed with the division before an employee working on the contractual work week files a claim for unemployment compensation benefits;
the work week specified in the contract may be used for purposes of this chapter.
As added by P.L.241-1987, SEC.2.



CHAPTER 6. EMPLOYING UNITS DEFINED

IC 22-4-6-1
Definition
Sec. 1. (a) "Employing unit" means any individual or type of organization, including any partnership, association, trust, joint venture, estate, joint stock company, insurance company, corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee, or successor to any of the foregoing, or the legal representative of a deceased person, which at any time has had one (1) or more individuals performing services for it within this state for remuneration or under any contract of hire, written or oral, expressed or implied. Where any such individual performing services hires a helper to assist in performing such services, each such helper shall be deemed to be performing services for such employing unit for all purposes of this article, whether such helper was hired or paid directly by the employing unit or by the individual, provided the employing unit has actual or constructive knowledge of the services.
(b) All such individuals performing services within this state for any employing unit which maintains two (2) or more separate establishments within this state shall be deemed to be employed by a single employing unit for all purposes of this article.
(Formerly: Acts 1947, c.208, s.601.) As amended by P.L.144-1986, SEC.96.

IC 22-4-6-2
Contributions; determination; remuneration other than money
Sec. 2. For the purpose of determining the liability of an employing unit for the payment of contributions and the number of individuals performing services for remuneration, or under any contract of hire, there shall be included all individuals attending an established school, college, university, hospital or training course, who, in lieu of remuneration for such services, receive either meals, lodging, books, tuition or other educational facilities.
(Formerly: Acts 1947, c.208, s.602.)

IC 22-4-6-3
Concurrent employment by related corporations
Sec. 3. (a) If two (2) or more related corporations concurrently employ the same individual and compensate that individual through a common paymaster that is one (1) of the corporations, those corporations shall be considered to be one (1) employing unit.
(b) For purposes of this section, corporations shall be considered related corporations if they satisfy any one (1) of the following tests at any time during the calendar quarter:
(1) The corporations are members of a "controlled group of corporations", as defined in Section 1563 of the Internal Revenue Code (generally parent-subsidiary or brother-sister controlled groups), or would be members if Section 1563(a)(4)

and 1563(b) of the Internal Revenue Code did not apply and if the phrase "more than fifty percent (50%)" were substituted for the phrase "at least eighty percent (80%)" wherever it appears in Section 1563(a) of the Internal Revenue Code.
(2) In the case of a corporation that does not issue stock, either fifty percent (50%) or more of the members of one (1) corporation's board of directors (or other governing body) are members of the other corporation's board of directors (or other governing body), or the holders of fifty percent (50%) or more of the voting power to select such members are concurrently the holders of fifty percent (50%) or more of that power with respect to the other corporation.
(3) Fifty percent (50%) or more of one (1) corporation's officers are concurrently officers of the other corporation.
(4) Thirty percent (30%) or more of one (1) corporation's employees are concurrently employees of the other corporation.
Corporations shall be considered related corporations for an entire calendar quarter if they satisfy the requirements of this subsection at any time during the calendar quarter.
(c) For purposes of this section, "concurrent employment" means the contemporaneous existence of an employment relationship between an individual and two (2) or more corporations.
As added by P.L.128-1984, SEC.1. Amended by P.L.2-1987, SEC.29.



CHAPTER 7. EMPLOYERS DEFINED

IC 22-4-7-1
Definition
Sec. 1. Prior to January 1, 1978, "employer" means any employing unit which for some portion of a day, but not necessarily simultaneously, in each of twenty (20) different weeks, whether or not such weeks are or were consecutive within either the current or preceding calendar year, has or had in employment, and/or has incurred liability for wages payable to one (1) or more individuals (irrespective of whether the same individuals are or were employed in each such day), or any employing unit which in any calendar quarter in either the current or preceding calendar year paid for service in employment wages of one thousand five hundred dollars ($1,500) or more, except as provided in IC 22-4-7-2(h). Subsequent to December 31, 1977, "employer" means any employing unit which for some portion of a day, but not necessarily simultaneously, in each of twenty (20) different weeks, whether or not such weeks are or were consecutive within either the current or the preceding year, has or had in employment, and/or has incurred liability for wages payable to, one (1) or more individuals (irrespective of whether the same individual or individuals are or were employed in each such day) or any employing unit which in any calendar quarter in either the current or preceding calendar year paid for service in employment wages of one thousand five hundred dollars ($1,500) or more, except as provided in IC 22-4-7-2(h), (e), and (i). For the purpose of this definition, if any week includes both December 31, and January 1, the days up to January 1 shall be deemed one (1) calendar week and the days beginning January 1 another such week. For purposes of this section, "employment" shall include services which would constitute employment but for the fact that such services are deemed to be performed entirely within another state pursuant to an election under an arrangement entered into by the board (pursuant to IC 22-4-22) and an agency charged with the administration of any other state or federal unemployment compensation law.
(Formerly: Acts 1947, c.208, s.701; Acts 1955, c.317, s.2; Acts 1967, c.310, s.9; Acts 1971, P.L.355, SEC.11.) As amended by Acts 1977, P.L.262, SEC.11.

IC 22-4-7-2
"Employer" further defined
Sec. 2. "Employer" also means the following:
(a) Any employing unit whether or not an employing unit at the time of the acquisition which acquires the organization, trade, or business within this state of another which at the time of such acquisition is an employer subject to this article, and any employing unit whether or not an employing unit at the time of the acquisition which acquires substantially all the assets within this state of such an

employer used in or in connection with the operation of such trade or business, if the acquisition of substantially all such assets of such trade or business results in or is used in the operation or continuance of an organization, trade, or business.
(b) Any employing unit (whether or not an employing unit at the time of acquisition) which acquires a distinct and segregable portion of the organization, trade, or business within this state of another employing unit which at the time of such acquisition is an employer subject to this article only if the employment experience of the disposing employing unit combined with the employment of its predecessor or predecessors would have qualified such employing unit under section 1 of this chapter if the portion acquired had constituted its entire organization, trade, or business and the acquisition results in the operation or continuance of an organization, trade, or business.
(c) Any employing unit which, having become an employer under section 1, 2(a), 2(b), 2(d), 2(f), or 2(h) of this chapter, has not ceased to be an employer by compliance with the provisions of IC 22-4-9-2 and IC 22-4-9-3.
(d) For the effective period of its election pursuant to IC 22-4-9-4 or IC 22-4-9-5, any other employing unit which has elected to become fully subject to this article.
(e) Any employing unit for which service in employment as defined in IC 22-4-8-2(l) is performed. In determining whether an employing unit for which service other than agricultural labor is also performed is an employer under sections 1 or 2 of this chapter, the wages earned or the employment of an employee performing service in agricultural labor may not be taken into account. If an employing unit is determined an employer of agricultural labor, the employing unit shall be determined an employer for the purposes of section 1 of this chapter.
(f) Any employing unit not an employer by reason of any other paragraph of section 2(a) through 2(e) of this chapter inclusive, for which within either the current or preceding calendar year services in employment are or were performed with respect to which such employing unit is liable for any federal tax against which credit may be taken for contributions required to be paid into a state unemployment insurance fund; or which, as a condition for approval of this article for full tax credit against the tax imposed by the Federal Unemployment Tax Act, is required, pursuant to such Act, to be an "employer" under this article; however, an employing unit subject to contribution solely because of the terms of this subsection may file a written application to cover and insure the employing unit's employees under the unemployment insurance law of another jurisdiction. Upon approval of such application by the department, the employing unit shall not be deemed to be an employer and such service shall not be deemed employment under this article.
(g) Any employing unit for which service in employment, as defined in IC 22-4-8-2(i) or IC 22-4-8-2(i)(1), is performed.
(h) Any employing unit for which service in employment, as

defined in IC 22-4-8-2(j), is performed.
(i) Any employing unit for which service in employment as defined in IC 22-4-8-2(m) is performed. In determining whether an employing unit for which service other than domestic service is also performed is an employer under sections 1 or 2 of this chapter, the wages earned or the employment of an employee performing domestic service may not be taken into account.
(Formerly: Acts 1947, c.208, s.702; Acts 1951, c.295, s.3; Acts 1967, c.310, s.10; Acts 1971, P.L.355, SEC.12.) As amended by Acts 1977, P.L.262, SEC.12; P.L.108-2006, SEC.5.

IC 22-4-7-3
"Seasonal employer"; "seasonal determination"
Sec. 3. (a) As used in this article, "seasonal employer" means an employer that, because of climatic conditions or the seasonal nature of a product or service, customarily operates all or a portion of its business only during a regularly recurring period or periods of less than twenty-six (26) weeks for all seasonal periods during a calendar year. An employer may be a seasonal employer with respect to a portion of its business only if that portion, under the usual and customary practice in the industry, is identifiable as a functionally distinct operation.
(b) As used in this article, "seasonal determination" means a decision made by the department after application on prescribed forms as to the seasonal nature of the employer, the normal seasonal period or periods of the employer, and the seasonal operation of the employer covered by such determination.
As added by P.L.228-1983, SEC.1. Amended by P.L.18-1987, SEC.26.



CHAPTER 8. EMPLOYMENT DEFINED

IC 22-4-8-1
Definition
Sec. 1. (a) "Employment," subject to the other provisions of this section, means service, including service in interstate commerce performed for remuneration or under any contract of hire, written or oral, expressed or implied.
(b) Services performed by an individual for remuneration shall be deemed to be employment subject to this article irrespective of whether the common-law relationship of master and servant exists, unless and until all the following conditions are shown to the satisfaction of the department:
(1) The individual has been and will continue to be free from control and direction in connection with the performance of such service, both under the individual's contract of service and in fact.
(2) The service is performed outside the usual course of the business for which the service is performed.
(3) The individual:
(A) is customarily engaged in an independently established trade, occupation, profession, or business of the same nature as that involved in the service performed; or
(B) is a sales agent who receives remuneration solely upon a commission basis and who is the master of the individual's own time and effort.
(c) The term also includes the following:
(1) Services performed for remuneration by an officer of a corporation in the officer's official corporate capacity.
(2) Services performed for remuneration for any employing unit by an individual:
(A) as an agent-driver or commission-driver engaged in distributing products, including but not limited to, meat, vegetables, fruit, bakery, beverages, or laundry or dry-cleaning services for the individual's principal; or
(B) as a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, the individual's principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations.
(d) For purposes of subsection (c)(2), the term "employment" shall include services described in subsection (c)(2)(A) and (c)(2)(B) only if all the following conditions are met:
(1) The contract of service contemplates that substantially all of the services are to be performed personally by such individual.
(2) The individual does not have a substantial investment in

facilities used in connection with the performance of the services (other than in facilities for transportation).
(3) The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.
(Formerly: Acts 1947, c.208, s.801; Acts 1971, P.L.355, SEC.13.) As amended by P.L.108-2006, SEC.6.

IC 22-4-8-2
Services included
Sec. 2. The term "employment" shall include:
(a) An individual's entire service performed within or both within and without this state if the service is localized in this state.
(b) An individual's entire service performed within or both within and without this state if the service is not localized in any state, but some of the service is performed in this state and:
(A) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled is in this state; or
(B) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed but the individual's residence is in this state; or
(C) such service is not covered under the unemployment compensation law of any other state or Canada, and the place from which the service is directed or controlled is in this state.
(c) Services not covered under subsections (a) and (b) and performed entirely without this state, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the United States, shall be deemed to be employment subject to this article if the department approves the election of the individual performing such services and the employing unit for which such services are performed, that the entire services of such individual shall be deemed to be employment subject to this article.
(d) Services covered by an election duly approved by the department, in accordance with an agreement pursuant to IC 22-4-22-1 through IC 22-4-22-5, shall be deemed to be employment during the effective period of such election.
(e) Service shall be deemed to be localized within a state if:
(A) the service is performed entirely within such state; or
(B) the service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state, such as is temporary or transitory in nature or consists of isolated transactions.
(f) Periods of vacation with pay or leave with pay, other than military leave granted or given to an individual by an employer.
(g) Notwithstanding any other provisions of this article, the term

employment shall also include all services performed by an officer or member of the crew of an American vessel or American aircraft, on or in connection with such vessel or such aircraft, provided that the operating office, from which the operations of such vessel operating on navigable waters within or the operations of such aircraft within, or the operation of such vessel or aircraft within and without the United States are ordinarily and regularly supervised, managed, directed, and controlled, is within this state.
(h) Services performed for an employer which is subject to contribution solely by reason of liability for any federal tax against which credit may be taken for contributions paid into a state unemployment compensation fund.
(i) Service performed after December 31, 1971, by an individual in the employ of this state or any of its instrumentalities (or in the employ of this state and one (1) or more other states or their instrumentalities) for a hospital or institution of higher education located in this state; and
(1) service performed after December 31, 1977, by an individual in the employ of this state or a political subdivision of the state or any instrumentality of the state or a political subdivision, or any instrumentality which is wholly owned by the state and one (1) or more other states or political subdivisions, if the service is excluded from "employment" as defined in Section 3306(c)(7) of the Federal Unemployment Tax Act (26 U.S.C. 3306(c)(7)). However, service performed after December 31, 1977, as the following is excluded:
(A) An elected official.
(B) A member of a legislative body or of the judiciary of a state or political subdivision.
(C) A member of the state national guard or air national guard.
(D) An employee serving on a temporary basis in the case of fire, snow, storm, earthquake, flood, or similar emergency.
(E) An individual in a position which, under the laws of the state, is designated as:
(i) a major nontenured policymaking or advisory position; or
(ii) a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight (8) hours per week.
Service performed after March 31, 1981, by an individual whose service is part of an unemployment work relief or work training program assisted or financed in whole by any federal agency or an agency of this state or a political subdivision of this state, by an individual receiving such work relief or work training is excluded.
(j) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational, or other organization, but only if the following conditions are met:
(1) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section

3306(c)(8) of that act (26 U.S.C. 3306(c)(8)); and
(2) The organization had four (4) or more individuals in employment for some portion of a day in each of twenty (20) different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.
(3) For the purposes of subdivisions (1) and (2), the term "employment" does not apply to service performed as follows:
(A) In the employ of:
(i) a church or convention or association of churches; or
(ii) an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches.
(B) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order.
(C) Before January 1, 1978, in the employ of a school which is not an institution of higher education.
(D) In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work.
(E) As part of an unemployment work relief or work training program assisted or financed in whole or in part by any federal agency or an agency of a state or political subdivision thereof, by an individual receiving such work relief or work training.
(k) The service of an individual who is a citizen of the United States, performed outside the United States (except in Canada), after December 31, 1971, in the employ of an American employer (other than service which is deemed "employment" under the provisions of subsection (a), (b), or (e) or the parallel provisions of another state's law), if:
(1) The employer's principal place of business in the United States is located in this state; or
(2) The employer has no place of business in the United States; but
(A) The employer is an individual who is a resident of this state; or
(B) The employer is a corporation which is organized under the laws of this state; or
(C) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one (1)

other state; or
(3) None of the criteria of subdivisions (1) and (2) is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this state.
(4) An "American employer," for purposes of this subsection, means:
(A) An individual who is a resident of the United States; or
(B) A partnership if two-thirds (2/3) or more of the partners are residents of the United States; or
(C) A trust, if all of the trustees are residents of the United States; or
(D) A corporation organized under the laws of the United States or of any state.
(l)(1) Service performed after December 31, 1977, by an individual in agricultural labor (as defined in section 3(c) of this chapter) when the service is performed for an employing unit which:
(A) during any calendar quarter in either the current or preceding calendar year paid cash remuneration of twenty thousand dollars ($20,000) or more to individuals employed in agricultural labor; or
(B) for some portion of a day in each of twenty (20) different calendar weeks, whether or not the weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor ten (10) or more individuals, regardless of whether they were employed at the same time.
(2) For the purposes of this subsection, any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of the crew leader:
(A) if the crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963, or substantially all the members of the crew operate or maintain tractors, mechanized harvesting or crop dusting equipment, or any other mechanized equipment, which is provided by the crew leader; and
(B) if the individual is not an employee of another person within the meaning of section 1 of this chapter.
(3) For the purposes of subdivision (1), in the case of an individual who is furnished by a crew leader to perform service in agricultural labor for any other person and who is not treated as an employee of the crew leader under subdivision (2):
(A) the other person and not the crew leader shall be treated as the employer of the individual; and
(B) the other person shall be treated as having paid cash remuneration to the individual in an amount equal to the amount of cash remuneration paid to the individual by the crew leader (either on the individual's own behalf or on behalf of the other person) for the service in agricultural

labor performed for the other person.
(4) For the purposes of this subsection, the term "crew leader" means an individual who:
(A) furnishes individuals to perform service in agricultural labor for any other person;
(B) pays (either on the individual's own behalf or on behalf of the other person) the agricultural laborers furnished by the individual for the service in agricultural labor performed by them; and
(C) has not entered into a written agreement with the other person under which the individual is designated as an employee of the other person.
(m) The term "employment" includes domestic service after December 31, 1977, in a private home, local college club, or local chapter of a college fraternity or sorority performed for a person who paid cash remuneration of one thousand dollars ($1,000) or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in the domestic service in any calendar quarter.
(Formerly: Acts 1947, c.208, s.802; Acts 1971, P.L.355, SEC.14.) As amended by Acts 1977, P.L.262, SEC.13; Acts 1978, P.L.122, SEC.1; Acts 1979, P.L.229, SEC.1; Acts 1981, P.L.209, SEC.5; P.L.18-1987, SEC.27.

IC 22-4-8-3
Services not included; determination of status
Sec. 3. "Employment" shall not include the following:
(1) Except as provided in section 2(i) of this chapter, service performed prior to January 1, 1978, in the employ of this state, any other state, any town or city, or political subdivision, or any instrumentality of any of them, other than service performed in the employ of a municipally owned public utility as defined in this article; or service performed in the employ of the United States of America, or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by this article, except that to the extent that the Congress of the United States shall permit states to require any instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation statute, all of the provisions of this article shall be applicable to such instrumentalities, in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services. However, if this state shall not be certified for any year by the Secretary of Labor under Section 3304 of the Internal Revenue Code the payments required of such instrumentalities with respect to such year shall be refunded by the commissioner from the fund in the same manner and within the same period as is provided in IC 22-4-32-19 with respect to contribution erroneously paid or wrongfully assessed.         (2) Service with respect to which unemployment compensation is payable under an unemployment compensation system established by an Act of Congress; however, the department is authorized to enter into agreements with the proper agencies under such Act of Congress which agreements shall become effective ten (10) days after publication thereof, in accordance with rules adopted by the department under IC 4-22-2, to provide reciprocal treatment to individuals who have, after acquiring potential rights to benefits under this article, acquired rights to unemployment compensation under such Act of Congress, or who have, after having acquired potential rights to unemployment compensation under such Act of Congress, acquired rights to benefits under this article.
(3) "Agricultural labor" as provided in section 2(l)(1) of this chapter shall include only services performed:
(A) on a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and furbearing animals and wildlife;
(B) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;
(C) in connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Agricultural Marketing Act (12 U.S.C. 1141j(g)) as amended, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes;
(D) in the employ of:
(i) the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half (1/2) of the commodity with respect to which such service is performed; or
(ii) a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in item (i), but only if such operators produce more than one-half (1/2) of the commodity with respect to which such service is performed;
except the provisions of items (i) and (ii) shall not be

deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or
(E) on a farm operated for profit if such service is not in the course of the employer's trade or business or is domestic service in a private home of the employer.
(4) As used in subdivision (3), "farm" includes stock, dairy, poultry, fruit, furbearing animals, and truck farms, nurseries, orchards, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities.
(5) Domestic service in a private home, local college club, or local chapter of a college fraternity or sorority, except as provided in section 2(m) of this chapter.
(6) Service performed on or in connection with a vessel or aircraft not an American vessel or American aircraft, if the employee is employed on and in connection with such vessel or aircraft when outside the United States.
(7) Service performed by an individual in the employ of child or spouse, and service performed by a child under the age of twenty-one (21) in the employ of a parent.
(8) Service not in the course of the employing unit's trade or business performed in any calendar quarter by an individual, unless the cash remuneration paid for such service is fifty dollars ($50) or more and such service is performed by an individual who is regularly employed by such employing unit to perform such service. For the purposes of this subdivision, an individual shall be deemed to be regularly employed to perform service not in the course of an employing unit's trade or business during a calendar quarter only if:
(A) on each of some of twenty-four (24) days during such quarter such individual performs such service for some portion of the day; or
(B) such individual was regularly employed (as determined under clause (A)) by such employing unit in the performance of such service during the preceding calendar quarter.
(9) Service performed by an individual in any calendar quarter in the employ of any organization exempt from income tax under Section 501 of the Internal Revenue Code (except those services included in sections 2(i) and 2(j) of this chapter if the remuneration for such service is less than fifty dollars ($50)).
(10) Service performed in the employ of a hospital, if such service is performed by a patient of such hospital.
(11) Service performed in the employ of a school, college, or university if such service is performed:
(A) by a student who is enrolled and is regularly attending classes at such school, college, or university; or
(B) by the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such

service, that:
(i) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university; and
(ii) such employment will not be covered by any program of unemployment insurance.
(12) Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subdivision shall not apply to service performed in a program established for or on behalf of an employer or group of employers.
(13) Service performed in the employ of a government foreign to the United States of America, including service as a consular or other officer or employee or a nondiplomatic representative.
(14) Service performed in the employ of an instrumentality wholly owned by a government foreign to that of the United States of America, if the service is of a character similar to that performed in foreign countries by employees of the United States of America or of an instrumentality thereof, and if the board finds that the Secretary of State of the United States has certified to the Secretary of the Treasury of the United States that the government, foreign to the United States, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in such country by employees of the United States and of instrumentalities thereof.
(15) Service performed as a student nurse in the employ of a hospital or nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four (4) year course in a medical school chartered or approved pursuant to state law.
(16) Service performed by an individual as an insurance producer or as an insurance solicitor, if all such service performed by such individual is performed for remuneration solely by way of commission.
(17) Service performed by an individual:
(A) under the age of eighteen (18) in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution; or
(B) in, and at the time of, the sale of newspapers or

magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by the individual at a fixed price, the individual's compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to the individual, whether or not the individual is guaranteed a minimum amount of compensation for such service, or is entitled to be credited with the unsold newspapers or magazines turned back.
(18) Service performed in the employ of an international organization.
(19) Except as provided in IC 22-4-7-1, services covered by an election duly approved by the agency charged with the administration of any other state or federal unemployment compensation law in accordance with an arrangement pursuant to IC 22-4-22-1 through IC 22-4-22-5, during the effective period of such election.
(20) If the service performed during one-half (1/2) or more of any pay period by an individual for an employing unit constitutes employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one-half (1/2) of any pay period by such an individual do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this subsection, "pay period" means a period of not more than thirty-one (31) consecutive days for which a payment of remuneration is ordinarily made to the individual by the employing unit. This subsection shall not be applicable with respect to services performed in a pay period by any such individual where any such service is excepted by subdivision (2).
(21) Service performed by an inmate of a custodial or penal institution.
(22) Service performed as a precinct election officer (as defined in IC 3-5-2-40.1).
(Formerly: Acts 1947, c.208, s.803; Acts 1951, c.295, s.4; Acts 1957, c.299, s.13; Acts 1959, c.305, s.1; Acts 1967, c.310, s.11; Acts 1971, P.L.355, SEC.15.) As amended by Acts 1977, P.L.262, SEC.14; P.L.227-1983, SEC.3; P.L.2-1987, SEC.30; P.L.18-1987, SEC.28; P.L.3-1995, SEC.147; P.L.21-1995, SEC.67; P.L.2-1996, SEC.267; P.L.1-2003, SEC.70; P.L.178-2003, SEC.10; P.L.108-2006, SEC.7.

IC 22-4-8-3.5
Services not included; owner-operator of motor vehicle
Sec. 3.5. As used in this article, "employment" does not include an owner-operator that provides a motor vehicle and the services of a driver to a motor carrier under a written contract that is subject to IC 8-2.1-24-22, 45 IAC 16-1-13, or 49 CFR 376.
As added by P.L.98-2005, SEC.2.
IC 22-4-8-4
"Seasonal employment"; "seasonal worker"
Sec. 4. (a) As used in this article, "seasonal employment" means services performed for a seasonal employer during the seasonal period in the employer's seasonal operations, after the effective date of a seasonal determination with respect to the seasonal employer.
(b) As used in this article, "seasonal worker" means an individual who:
(1) has been employed by a seasonal employer in seasonal employment during a regularly recurring period or periods of less than twenty-six (26) weeks in a calendar year for all seasonal periods, as determined by the department;
(2) has been hired for a specific temporary seasonal period as determined by the department; and
(3) has been notified in writing at the time hired, or immediately following the seasonal determination by the department, whichever is later:
(A) that the individual is performing services in seasonal employment for a seasonal employer; and
(B) that the individual's employment is limited to the beginning and ending dates of the employer's seasonal period as determined by the department.
As added by P.L.228-1983, SEC.2. Amended by P.L.18-1987, SEC.29.



CHAPTER 9. PERIOD, ELECTION, AND TERMINATION OF EMPLOYER'S COVERAGE

IC 22-4-9-1
Duration of period
Sec. 1. Any employing unit which is or becomes an employer subject to this article within any calendar year shall be subject to this article during the whole of such calendar year, except as is otherwise provided in section 3 of this chapter.
(Formerly: Acts 1947, c.208, s.901; Acts 1951, c.295, s.5.) As amended by P.L.144-1986, SEC.97.

IC 22-4-9-2
Application for termination of coverage
Sec. 2. Except as otherwise provided in sections 4 and 5 of this chapter, IC 22-4-7-2(f), and IC 22-4-11.5, an employing unit shall cease to be an employer subject to this article only as of January 1 of any calendar year, if it files with the commissioner, prior to January 31 of such year, a written application for termination of coverage, and the commissioner finds that the employment experience of the employer within the preceding calendar year was not sufficient to qualify an employing unit as an employer under IC 22-4-7-1 and IC 22-4-7-2.
(Formerly: Acts 1947, c.208, s.902; Acts 1951, c.295, s.6.) As amended by Acts 1977, P.L.262, SEC.15; P.L.18-1987, SEC.30; P.L.21-1995, SEC.68; P.L.98-2005, SEC.3.

IC 22-4-9-3
Successor employers; period of coverage
Sec. 3. (a) This section is subject to the provisions of IC 22-4-11.5.
(b) Any employer subject to this article as successor to an employer pursuant to the provisions of IC 22-4-7-2(a) or IC 22-4-7-2(b) shall cease to be an employer at the end of the year in which the acquisition occurs only if the department finds that within such calendar year the employment experience of the predecessor prior to the date of disposition combined with the employment experience of the successor subsequent to the date of acquisition would not be sufficient to qualify the successor employer as an employer under the provisions of IC 22-4-7-1. No such successor employer may cease to be an employer subject to this article at the end of the first year of the current period of coverage of the predecessor employer. If all of the resources and liabilities of the experience account of an employer are assumed by another in accordance with the provisions of IC 22-4-10-6 or IC 22-4-10-7, such employer's status as employer and under this article is hereby terminated unless and until such employer subsequently qualifies under the provisions of IC 22-4-7-1 or IC 22-4-7-2 or elects to become an employer under sections 4 or 5 of this chapter.     (c) If no application for termination, as herein provided, is filed by an employer and four (4) full calendar years have elapsed since any contributions have become payable from such employer, then and in such cases the department may terminate such employer's experience account.
(Formerly: Acts 1947, c.208, s.903; Acts 1951, c.295, s.7; Acts 1957, c.299, s.14; Acts 1971, P.L.355, SEC.16.) As amended by P.L.98-2005, SEC.4; P.L.108-2006, SEC.8.

IC 22-4-9-4
Election of coverage for two years
Sec. 4. Any employing unit not otherwise subject to this article which files with the department its written election to become an employer subject to this article for not less than two (2) calendar years shall, with the written approval of such election by the department, become an employer subject to this article to the same extent as all other employers as of the date stated in such approval. However, the voluntary election of any such employer shall become inoperative if such employing unit becomes an employer by reason of IC 22-4-7-1.
(Formerly: Acts 1947, c.208, s.904.) As amended by P.L.144-1986, SEC.98; P.L.108-2006, SEC.9.

IC 22-4-9-5
Services specifically excluded; election of coverage for two years
Sec. 5. An employing unit for which services, as specifically excluded by IC 22-4-8-3 or IC 22-4-8-3.5, are performed, may file with the commissioner its written election to consider all such services for such employing unit in one (1) or more distinct establishments, as employment for all purposes of this article for not less than two (2) calendar years. Upon written approval of such election by the commissioner, such services shall be deemed to constitute employment subject to this article as of the date stated in such approval and shall cease to be deemed employment subject hereto as of January 1 of any calendar year subsequent to such two (2) calendar years only if prior to January 31 it has filed with the commissioner a written notice to that effect.
(Formerly: Acts 1947, c.208, s.905; Acts 1971, P.L.355, SEC.17.) As amended by Acts 1977, P.L.262, SEC.16; P.L.18-1987, SEC.31; P.L.21-1995, SEC.69; P.L.98-2005, SEC.5.

IC 22-4-9-6
Rights of employees; claims; informational material; display
Sec. 6. Every employer subject to this article or who has ceased to be subject to this article pursuant to section 2 of this chapter shall post and maintain printed notices thereof on its premises of such design, in such numbers, and at such places as the board may determine to be necessary to give such notice to persons in its service and may furnish for such purposes. Such employer shall also cause to be distributed to employees any booklets, pamphlets, leaflets, or

other literature or materials supplied and furnished to such employer by the department and which contain instructions to employees on the filing of claims or which relate to the rights of employees under this article and are deemed by the board to promote the proper and efficient administration of this article.
(Formerly: Acts 1947, c.208, s.906; Acts 1955, c.317, s.3.) As amended by P.L.144-1986, SEC.99; P.L.18-1987, SEC.32.



CHAPTER 10. EMPLOYER CONTRIBUTIONS

IC 22-4-10-1
Payments; time; amounts instead of contributions; election; interest and penalties; joint applications
Sec. 1. (a) Contributions shall accrue and become payable from each employer for each calendar year in which it is subject to this article with respect to wages paid during such calendar year. Where the status of an employer is changed by cessation or disposition of business or appointment of a receiver, trustees, trustee in bankruptcy, or other fiduciary, contributions shall immediately become due and payable on the basis of wages paid or payable by such employer as of the date of the change of status. Such contributions shall be paid to the department in such manner as the department may prescribe, and shall not be deducted, in whole or in part, from the remuneration of individuals in an employer's employ. When contributions are determined in accordance with Schedule A as provided in IC 22-4-11-3, the department may prescribe rules to require an estimated advance payment of contributions in whole or in part, if in the judgment of the department such advance payments will avoid a debit balance in the fund during the calendar quarter to which the advance payment applies. An adjustment shall be made following the quarter in which an advance payment has been made to reflect the difference between the estimated contribution and the contribution actually payable. Advance payment of contributions shall not be required for more than one (1) calendar quarter in any calendar year.
(b) Any employer which is, or becomes, subject to this article by reason of IC 22-4-7-2(g) or IC 22-4-7-2(h) shall pay contributions as provided under this article unless it elects to become liable for "payments in lieu of contributions" (as defined in IC 22-4-2-32).
(c) Except as provided in subsection (e), the election to become liable for "payments in lieu of contributions" must be filed with the department on a form prescribed by the department not later than thirty-one (31) days following the date upon which such entity qualifies as an employer under this article, and shall be for a period of not less than two (2) calendar years.
(d) Any employer that makes an election in accordance with subsections (b) and (c) will continue to be liable for "payments in lieu of contributions" until it files with the department a written notice terminating its election. The notice filed by an employer to terminate its election must be filed not later than thirty (30) days prior to the beginning of the taxable year for which such termination shall first be effective.
(e) Any employer that qualifies to elect to become liable for "payments in lieu of contributions" and has been paying contributions under this article, may change to a reimbursable basis by filing with the department not later than thirty (30) days prior to the beginning of any taxable year a written notice of election to become liable for payments in lieu of contributions. Such election

shall not be terminable by the organization for that and the next year.
(f) Employers making "payments in lieu of contributions" under subsections (b) and (c) shall make reimbursement payments monthly. At the end of each calendar month the department shall bill each such employer (or group of employers) for an amount equal to the full amount of regular benefits plus one-half (1/2) of the amount of extended benefits paid during such month that is attributable to services in the employ of such employers or group of employers. Governmental entities of this state and its political subdivisions electing to make "payments in lieu of contributions" shall be billed by the department at the end of each calendar month for an amount equal to the full amount of regular benefits plus the full amount of extended benefits paid during the month that is attributable to service in the employ of the governmental entities.
(g) Payment of any bill rendered under subsection (f) shall be made not later than thirty (30) days after such bill was mailed to the last known address of the employer or was otherwise delivered to it, unless there has been an application for review and redetermination filed under subsection (i).
(h) Payments made by any employer under the provisions of subsections (f) through (j) shall not be deducted or deductible, in whole or in part, from the remuneration of individuals in the employ of the employer.
(i) The amount due specified in any bill from the department shall be conclusive on the employer unless, not later than fifteen (15) days after the bill was mailed to its last known address or otherwise delivered to it, the employer files an application for redetermination. If the employer so files, the employer shall have an opportunity to be heard, and such hearing shall be conducted by a liability administrative law judge pursuant to IC 22-4-32-1 through IC 22-4-32-15. After the hearing, the liability administrative law judge shall immediately notify the employer in writing of the finding, and the bill, if any, so made shall be final, in the absence of judicial review proceedings, fifteen (15) days after such notice is issued.
(j) Past due payments of amounts in lieu of contributions shall be subject to the same interest and penalties that, pursuant to IC 22-4-29, apply to past due contributions.
(k) Two (2) or more employers that have elected to become liable for "payments in lieu of contributions" in accordance with subsections (b) and (c) may file a joint application with the department for the establishment of a group account for the purpose of sharing the cost of benefits paid that are attributable to service in the employ of such employers. Such group account shall be established as provided in regulations prescribed by the commissioner.
(Formerly: Acts 1947, c.208, s.1001; Acts 1955, c.317, s.4; Acts 1971, P.L.355, SEC.18.) As amended by Acts 1977, P.L.262, SEC.17; Acts 1981, P.L.209, SEC.6; P.L.18-1987, SEC.33; P.L.135-1990, SEC.1; P.L.21-1995, SEC.70; P.L.235-1999, SEC.9; P.L.108-2006, SEC.10.
IC 22-4-10-2
Fractional part of cent
Sec. 2. In the payment of any contribution, a fractional part of a cent shall be disregarded unless it amounts to one-half cent (1/2 cent) or more, in which case it shall be increased to one cent (1 cent).
(Formerly: Acts 1947, c.208, s.1002.)

IC 22-4-10-3
Rates
Sec. 3. Except as provided in section 1(b) through 1(e) of this chapter, each employer shall pay contributions equal to five and six-tenths percent (5.6%) of wages, except as otherwise provided in IC 22-4-11-2, IC 22-4-11-3, IC 22-4-11.5, and IC 22-4-37-3.
(Formerly: Acts 1947, c.208, s.1003; Acts 1971, P.L.355, SEC.19.) As amended by P.L.225-1985, SEC.1; P.L.108-2006, SEC.11.

IC 22-4-10-4
Experience accounts; separate accounts
Sec. 4. (a) Except as provided in section 1(b) through 1(e) of this chapter, the commissioner shall maintain within the fund a separate experience account for each employer and shall credit to such account all contributions paid by such employer on its behalf except as otherwise provided in this article.
(b) The commissioner shall also maintain a separate account for each employer electing to make payments in lieu of contributions as provided in section 1(b) through 1(e) of this chapter and shall charge to such account all benefits chargeable to such employer and credit to such account all reimbursements made by such employer.
(Formerly: Acts 1947, c.208, s.1004; Acts 1951, c.307, s.1; Acts 1965, c.190, s.3; Acts 1971, P.L.355, SEC.20.) As amended by P.L.18-1987, SEC.34; P.L.21-1995, SEC.71; P.L.108-2006, SEC.12.

IC 22-4-10-5
Voluntary payments
Sec. 5. Any employer may make voluntary payments in addition to the contributions required under this article, and the same shall be credited to its experience account. Such voluntary contributions shall not be used in the computation of reduced rates unless such contributions are paid prior to the expiration of one hundred twenty (120) days after the beginning of the year for which such rates are effective. Such payments shall be included in the experience account as of the computation date only if they are made within thirty (30) days following the date upon which the department mails notice that such payments may be made with respect to a calendar year. Such voluntary payments when accepted from an employer will not be refunded in whole or in part.
(Formerly: Acts 1947, c.208, s.1006; Acts 1951, c.295, s.8.) As amended by P.L.144-1986, SEC.100; P.L.18-1987, SEC.35.

IC 22-4-10-6 Successor employers
Sec. 6. (a) When:
(1) an employing unit (whether or not an employing unit at the time of the acquisition) becomes an employer under IC 22-4-7-2(a);
(2) an employer acquires the organization, trade, or business, or substantially all the assets of another employer; or
(3) an employer transfers all or a portion of the employer's trade or business (including the employer's workforce) to another employer as described in IC 22-4-11.5-7;
the successor employer shall, in accordance with the rules prescribed by the department, assume the position of the predecessor with respect to all the resources and liabilities of the predecessor's experience account.
(b) Except as provided by IC 22-4-11.5, when:
(1) an employing unit (whether or not an employing unit at the time of the acquisition) becomes an employer under IC 22-4-7-2(b); or
(2) an employer acquires a distinct and segregable portion of the organization, trade, or business within this state of another employer;
the successor employer shall assume the position of the predecessor employer with respect to the portion of the resources and liabilities of the predecessor's experience account as pertains to the distinct and segregable portion of the predecessor's organization, trade, or business acquired by the successor. An application for the acquiring employer to assume this portion of the resources and liabilities of the disposing employer's experience account must be filed with the department on prescribed forms not later than thirty (30) days immediately following the disposition date or not later than ten (10) days after the disposing and acquiring employers are mailed or otherwise delivered final notice that the acquiring employer is a successor employer, whichever is the earlier date. This portion of the resources and liabilities of the disposing employer's experience account shall be transferred in accordance with IC 22-4-11.5.
(c) Except as provided by IC 22-4-11.5, the successor employer, if an employer prior to the acquisition, shall pay at the rate of contribution originally assigned to it for the calendar year in which the acquisition occurs, until the end of that year. If not an employer prior to the acquisition, the successor employer shall pay the rate of two and seven-tenths percent (2.7%) unless the successor employer assumes all or part of the resources and liabilities of the predecessor employer's experience account, in which event the successor employer shall pay at the rate of contribution assigned to the predecessor employer for the period starting with the first day of the calendar quarter in which the acquisition occurs, until the end of that year. However, if a successor employer, not an employer prior to the acquisition, simultaneously acquires all or part of the experience balance of two (2) or more employers, the successor employer shall pay at the highest rate applicable to the experience accounts totally

or partially acquired for the period starting with the first day of the calendar quarter in which the acquisition occurs, until the end of the year. If the successor employer had any employment prior to the date of acquisition upon which contributions were owed under IC 22-4-9-1, the employer's rate of contribution from the first of the year to the first day of the calendar quarter in which the acquisition occurred would be two and seven-tenths percent (2.7%).
(Formerly: Acts 1947, c.208, s.1007; Acts 1951, c.295, s.9; Acts 1955, c.317, s.5; Acts 1967, c.310, s.12; Acts 1969, c.300, s.2; Acts 1971, P.L.355, SEC.21; Acts 1975, P.L.252, SEC.1.) As amended by P.L.20-1986, SEC.5; P.L.18-1987, SEC.36; P.L.21-1995, SEC.72; P.L.98-2005, SEC.6; P.L.108-2006, SEC.13.

IC 22-4-10-7
Successor employers; experience account; benefits; discrepancy in experience accounts
Sec. 7. (a) Except as provided by IC 22-4-11.5, when an employing unit (whether or not an employing unit prior thereto) assumes all of the resources and liabilities of the experience account of a predecessor employer, as provided in section 6 of this chapter, amounts paid by such predecessor employer shall be deemed to have been so paid by such successor employer. The experience of such predecessor with respect to unemployment risk, including but not limited to past payrolls and contributions, shall be credited to the account of such successor.
(b) The payments of benefits to an individual shall not in any case be denied or withheld because the experience account of an employer does not reflect a balance and total of contributions paid to be in excess of benefits charged to such experience account.
(Formerly: Acts 1947, c.208, s.1008; Acts 1951, c.295, s.10; Acts 1971, P.L.355, SEC.22.) As amended by P.L.98-2005, SEC.7.



CHAPTER 10.5. SKILLS 2016 TRAINING PROGRAM

IC 22-4-10.5-0.5
Expiration date
Sec. 0.5. This chapter expires December 31, 2008.
As added by P.L.202-2005, SEC.2.



CHAPTER 11. EMPLOYER EXPERIENCE ACCOUNTS

IC 22-4-11-1
Experience account; charging
Sec. 1. (a) For the purpose of charging employers' experience or reimbursable accounts with regular benefits paid subsequent to July 3, 1971, to any eligible individual but except as provided in IC 22-4-22 and subsection (f), such benefits paid shall be charged proportionately against the experience or reimbursable accounts of the individual's employers in the individual's base period (on the basis of total wage credits established in such base period) against whose accounts the maximum charges specified in this section shall not have been previously made. Such charges shall be made in the inverse chronological order in which the wage credits of such individuals were established. However, when an individual's claim has been computed for the purpose of determining the individual's regular benefit rights, maximum regular benefit amount, and the proportion of such maximum amount to be charged to the experience or reimbursable accounts of respective chargeable employers in the base period, the experience or reimbursable account of any employer charged with regular benefits paid shall not be credited or recredited with any portion of such maximum amount because of any portion of such individual's wage credits remaining uncharged at the expiration of the individual's benefit period. The maximum so charged against the account of any employer shall not exceed twenty-eight percent (28%) of the total wage credits of such individual with each such employer with which wage credits were established during such individual's base period. Benefits paid under provisions of IC 22-4-22-3 in excess of the amount that the claimant would have been monetarily eligible for under other provisions of this article shall be paid from the fund and not charged to the experience account of any employer. This exception shall not apply to those employers electing to make payments in lieu of contributions who shall be charged for all benefit payments which are attributable to service in their employ. Irrespective of the twenty-eight percent (28%) maximum limitation provided for in this section, any extended benefits paid to an eligible individual based on service with a governmental entity of this state or its political subdivisions shall be charged to the experience or reimbursable accounts of the employers, and fifty percent (50%) of any extended benefits paid to an eligible individual shall be charged to the experience or reimbursable accounts of the individual's employers in the individual's base period, other than governmental entities of this state or its political subdivisions, in the same proportion and sequence as are provided in this section for regular benefits paid. Additional benefits paid under IC 22-4-12-4(c) and benefits paid under IC 22-4-15-1(c)(8) shall:
(1) be paid from the fund; and
(2) not be charged to the experience account or the reimbursable account of any employer.     (b) If the aggregate of wages paid to an individual by two (2) or more employers during the same calendar quarter exceeds the maximum wage credits (as defined in IC 22-4-4-3) then the experience or reimbursable account of each such employer shall be charged in the ratio which the amount of wage credits from such employer bears to the total amount of wage credits during the base period.
(c) When wage records show that an individual has been employed by two (2) or more employers during the same calendar quarter of the base period but do not indicate both that such employment was consecutive and the order of sequence thereof, then and in such cases it shall be deemed that the employer with whom the individual established a plurality of wage credits in such calendar quarter is the most recent employer in such quarter and its experience or reimbursable account shall be first charged with benefits paid to such individual. The experience or reimbursable account of the employer with whom the next highest amount of wage credits were established shall be charged secondly and the experience or reimbursable accounts of other employers during such quarters, if any, shall likewise be charged in order according to plurality of wage credits established by such individual.
(d) Except as provided in subsection (f), if an individual:
(1) voluntarily leaves an employer without good cause in connection with the work; or
(2) is discharged from an employer for just cause;
wage credits earned with the employer from whom the employee has separated under these conditions shall be used to compute the claimant's eligibility for benefits, but charges based on such wage credits shall be paid from the fund and not charged to the experience account of any employer. However, this exception shall not apply to those employers who elect to make payments in lieu of contributions, who shall be charged for all benefit payments which are attributable to service in their employ.
(e) Any nonprofit organization which elects to make payments in lieu of contributions into the unemployment compensation fund as provided in this article is not liable to make the payments with respect to the benefits paid to any individual whose base period wages include wages for previously uncovered services as defined in IC 22-4-4-4, nor is the experience account of any other employer liable for charges for benefits paid the individual to the extent that the unemployment compensation fund is reimbursed for these benefits pursuant to Section 121 of P.L.94-566. Payments which otherwise would have been chargeable to the reimbursable or contributing employers shall be charged to the fund.
(f) If an individual:
(1) earns wages during the individual's base period through employment with two (2) or more employers concurrently;
(2) is separated from work by one (1) of the employers for reasons that would not result in disqualification under IC 22-4-15-1; and         (3) continues to work for one (1) or more of the other employers after the end of the base period and continues to work during the applicable benefit year on substantially the same basis as during the base period;
wage credits earned with the base period employers shall be used to compute the claimant's eligibility for benefits, but charges based on the wage credits from the employer who continues to employ the individual shall be charged to the experience or reimbursable account of the separating employer.
(g) Subsection (f) does not affect the eligibility of a claimant who otherwise qualifies for benefits nor the computation of benefits.
(h) Unemployment benefits paid shall not be charged to the experience account of a base period employer when the claimant's unemployment from the employer was a direct result of the condemnation of property by a municipal corporation (as defined in IC 36-1-2-10), the state, or the federal government, a fire, a flood, or an act of nature, when at least fifty percent (50%) of the employer's employees, including the claimant, became unemployed as a result. This exception does not apply when the unemployment was an intentional result of the employer or a person acting on behalf of the employer.
(Formerly: Acts 1947, c.208, s.1101; Acts 1965, c.190, s.4; Acts 1967, c.310, s.13; Acts 1971, P.L.355, SEC.23; Acts 1973, P.L.239, SEC.3.) As amended by Acts 1976, P.L.114, SEC.2; Acts 1977, P.L.262, SEC.18; P.L.227-1983, SEC.4; P.L.80-1990, SEC.10; P.L.172-1991, SEC.1; P.L.202-1993, SEC.3; P.L.290-2001, SEC.2; P.L.189-2003, SEC.1.



CHAPTER 11.5. ASSIGNMENT OF EMPLOYER CONTRIBUTION RATES AND TRANSFERS OF EMPLOYER EXPERIENCE ACCOUNTS

IC 22-4-11.5-1
Applicability
Sec. 1. Notwithstanding any other provision of this article, this chapter applies to the assignment of contribution rates and transfers of employer experience accounts after December 31, 2005.
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-2
"Administrative law judge"
Sec. 2. As used in this chapter, "administrative law judge" means a person employed by the commissioner under IC 22-4-17-4.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.16.

IC 22-4-11.5-3
"Person"
Sec. 3. As used in this chapter, "person" has the meaning set forth in section 7701(a)(1) of the Internal Revenue Code.
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-4
"Trade or business"
Sec. 4. As used in this chapter, "trade or business" includes an employer's workforce.
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-5
"Violates or attempts to violate"
Sec. 5. As used in this chapter, "violates or attempts to violate" includes the intent to evade a higher employer contribution rate in connection with a transfer of a trade or business through misrepresentation or willful nondisclosure of information relevant to the transfer.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.17.

IC 22-4-11.5-6
"Knowingly"; "recklessly"
Sec. 6. As used in this chapter:
(1) "knowingly" has the meaning set forth in IC 35-41-2-2(b); and
(2) "recklessly" has the meaning set forth in IC 35-41-2-2(c).
As added by P.L.98-2005, SEC.9.

IC 22-4-11.5-7
Transferring all or part of trade or business; successor employers

with substantially common ownership, management, or control
Sec. 7. (a) This section applies to a transfer of a trade or business that meets the following requirements:
(1) An employer transfers all or a portion of the employer's trade or business to another employer.
(2) At the time of the transfer, the two (2) employers have substantially common ownership, management, or control.
(b) The successor employer shall assume the experience account balance of the predecessor employer for the resources and liabilities of the predecessor employer's experience account that are attributable to the transfer.
(c) The contribution rates of both employers shall be recalculated, and the recalculated rate made effective on the effective date of the transfer described in subsection (a).
(d) The payroll of the predecessor employer on the effective date of the transfer, and the benefits chargeable to the predecessor employer's original experience account after the effective date of the transfer, must be divided between the predecessor employer and the successor employer in accordance with rules adopted by the department under IC 4-22-2.
(e) Any written determination made by the department is conclusive and binding on both the predecessor employer and the successor employer unless one (1) employer files or both employers file a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employers. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The predecessor employer, the successor employer, and the department shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.18.

IC 22-4-11.5-8
Transfers solely to obtain lower employer contribution rate
Sec. 8. (a) If the department determines that an employing unit or other person that is not an employer under IC 22-4-7 at the time of the acquisition has acquired an employer's trade or business solely or primarily for the purpose of obtaining a lower employer contribution rate, the employing unit or other person:
(1) may not assume the experience account balance of the predecessor employer for the resources and liabilities of the predecessor employer's experience account that are attributable to the acquisition; and
(2) shall pay the applicable contribution rate as determined under this article.
(b) In determining whether an employing unit or other person acquired a trade or business solely or primarily for the purpose of

obtaining a lower employer contribution rate under subsection (a), the department shall consider the following factors:
(1) The cost of acquiring the trade or business.
(2) Whether the employing unit or other person continued the business enterprise of the acquired trade or business.
(3) The length of time the employing unit or other person continued the business enterprise of the acquired trade or business.
(4) Whether a substantial number of new employees were hired to perform duties unrelated to the business enterprise that the trade or business conducted before the trade or business was acquired.
(c) Any written determination made by the department is conclusive and binding on the employing unit or other person, unless the employing unit or other person files a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employing unit or other person. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The department and the employing unit or other person shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.19.

IC 22-4-11.5-9
Violation of chapter; civil penalties
Sec. 9. (a) A person who knowingly or recklessly:
(1) violates or attempts to violate:
(A) section 7 or 8 of this chapter; or
(B) any other provision of this article related to determining the assumption or assignment of an employer's contribution rate; or
(2) advises another person in a way that results in a violation of:
(A) section 7 or 8 of this chapter; or
(B) any other provision of this article related to determining the assumption or assignment of an employer's contribution rate;
is subject to a civil penalty under this chapter.
(b) If the department determines that an employer (as defined under IC 22-4-7) is subject to a civil penalty under subsection (a)(1), the department shall assign an employer contribution rate equal to one (1) of the following as a civil penalty:
(1) The highest employer contribution rate assignable under this article for the year in which the violation occurred and the following three (3) years.
(2) An additional employer contribution rate of two percent (2%) of the employer's taxable wages (as defined in IC 22-4-4-2) for the year in which the violation occurred and

the following three (3) years, if:
(A) an employer is already paying the highest employer contribution rate at the time of the violation; or
(B) the increase in the contribution rate described in subdivision (1) is less than two percent (2%).
(c) If the department determines that a person who is not an employer (as defined in IC 22-4-7) is subject to a civil penalty under subsection (a)(2), the department shall assess a civil penalty of not more than five thousand dollars ($5,000).
(d) All civil penalties collected under this section shall be deposited in the unemployment insurance benefit fund established by IC 22-4-26-1.
(e) Any written determination made by the department is conclusive and binding on the employing unit, employer, or person unless the employing unit, employer, or person files a written protest with the department setting forth all reasons for the protest. A protest under this section must be filed not later than fifteen (15) days after the date the department sends the initial determination to the employing unit, employer, or person. The protest shall be heard and determined under this section and IC 22-4-32-1 through IC 22-4-32-15. The employing unit, employer, or person, and the department shall be parties to the hearing before the liability administrative law judge and are entitled to receive copies of all pleadings and the decision.
As added by P.L.98-2005, SEC.9. Amended by P.L.108-2006, SEC.20.

IC 22-4-11.5-10
Violation of chapter; Class C misdemeanor
Sec. 10. In addition to any other penalty imposed, a person who knowingly, recklessly, or intentionally violates this chapter commits a Class C misdemeanor.
As added by P.L.98-2005, SEC.9. Amended by P.L.1-2006, SEC.342; P.L.108-2006, SEC.21.

IC 22-4-11.5-11
Commissioner procedures to identify violators; applicability of federal Department of Labor regulations
Sec. 11. (a) The commissioner shall establish procedures to identify the transfer or acquisition of a business for purposes of this chapter.
(b) The interpretation and application of this chapter must meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.
As added by P.L.98-2005, SEC.9.



CHAPTER 12. BENEFITS SCHEDULE

IC 22-4-12-1
Eligibility; payment; death
Sec. 1. Benefits designated as unemployment insurance benefits shall become payable from the fund to any individual who is or becomes unemployed and eligible for benefits under the terms of this article. All benefits shall be paid through the department or such other agencies as the department by rule may designate at such times and in such manner as the department may prescribe. The department may adopt rules to provide for the payment of benefits due and payable on executed vouchers to persons since deceased; benefits so due and payable may be paid to the legal representative, dependents, or next of kin of the deceased as are found to be entitled thereto, which rules need not conform with the laws of the state governing decedent estates, and every such payment shall be deemed a valid payment to the same extent as if made to the legal representative of the deceased.
(Formerly: Acts 1947, c.208, s.1201.) As amended by P.L.144-1986, SEC.101; P.L.108-2006, SEC.22.

IC 22-4-12-2
Rates; dependents; partially unemployed persons
Sec. 2. (a) With respect to initial claims filed for any week beginning on and after July 6, 1980, and before July 7, 1985, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of four and three-tenths percent (4.3%) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest. However, the weekly benefit amount may not exceed:
(1) eighty-four dollars ($84) if the eligible and qualified individual has no dependents;
(2) ninety-nine dollars ($99) if the eligible and qualified individual has one (1) dependent;
(3) one hundred thirteen dollars ($113) if the eligible and qualified individual has two (2) dependents;
(4) one hundred twenty-eight dollars ($128) if the eligible and qualified individual has three (3) dependents; or
(5) one hundred forty-one dollars ($141) if the eligible and qualified individual has four (4) or more dependents.
With respect to initial claims filed for any week beginning on and after July 7, 1985, and before July 6, 1986, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of four and three-tenths percent (4.3%) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest.

However, the weekly benefit amount may not exceed:
(1) ninety dollars ($90) if the eligible and qualified individual has no dependents;
(2) one hundred six dollars ($106) if the eligible and qualified individual has one (1) dependent;
(3) one hundred twenty-one dollars ($121) if the eligible and qualified individual has two (2) dependents;
(4) one hundred thirty-seven dollars ($137) if the eligible and qualified individual has three (3) dependents; or
(5) one hundred fifty-one dollars ($151) if the eligible and qualified individual has four (4) or more dependents.
With respect to initial claims filed for any week beginning on and after July 6, 1986, and before July 7, 1991, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of four and three-tenths percent (4.3%) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest. However, the weekly benefit amount may not exceed:
(1) ninety-six dollars ($96) if the eligible and qualified individual has no dependents;
(2) one hundred thirteen dollars ($113) if the eligible and qualified individual has one (1) dependent;
(3) one hundred twenty-nine dollars ($129) if the eligible and qualified individual has two (2) dependents;
(4) one hundred forty-seven dollars ($147) if the eligible and qualified individual has three (3) dependents; or
(5) one hundred sixty-one dollars ($161) if the eligible and qualified individual has four (4) or more dependents.
With respect to initial claims filed for any week beginning on and after July 7, 1991, benefits shall be paid in accordance with subsections (d) through (k).
For the purpose of this subsection and subsections (e) through (g), the term "dependent" means lawful husband or wife, natural child, adopted child, stepchild, if such stepchild is not receiving aid to dependent children under the welfare program, or child placed in the claimant's home for adoption by an authorized placement agency or a court of law, provided such child is under eighteen (18) years of age and that such dependent claimed has received more than one-half (1/2) the cost of support from the claimant during ninety (90) days (or for duration of relationship, if less) immediately preceding the claimant's benefit year beginning date, but only if such dependent who is the lawful husband or wife is unemployed and currently ineligible for Indiana benefits because of insufficient base period wages. The number and status of dependents shall be determined as of the beginning of the claimant's benefit period and shall not be changed during that benefit period.
With respect to initial claims filed for any week beginning on and after July 6, 1980, the term "dependent" shall include a person with a disability over eighteen (18) years of age who is a child of the

claimant and who receives more than one-half (1/2) the cost of his support from the claimant during the ninety (90) day period immediately preceding the claimant's benefit year beginning date. "Child" includes a natural child, an adopted child, a stepchild of claimant, if the stepchild is not receiving aid to dependent children under the welfare program, or a child placed in the claimant's home for adoption by an authorized placement agency or a court of law. The term "disabled" means an individual who by reason of physical or mental defect or infirmity, whether congenital or acquired by accident, injury, or disease, is totally or partially prevented from achieving the fullest attainable physical, social, economic, mental, and vocational participation in the normal process of living.
For the purpose of this subsection, the term "dependent" includes a child for whom claimant is the court appointed legal guardian.
On and after July 6, 1980, and before July 7, 1991, if the weekly benefit amount is less than forty dollars ($40), the board, through the commissioner, shall pay benefits at the rate of forty dollars ($40) per week. On and after July 7, 1991, if the weekly benefit amount is less than fifty dollars ($50), the board, through the commissioner, shall pay benefits at the rate of fifty dollars ($50) per week. If such weekly benefit amount is not a multiple of one dollar ($1), it shall be computed to the next lower multiple of one dollar ($1).
(b) Each eligible individual who is partially or part-totally unemployed in any week shall be paid with respect to such week a benefit in an amount equal to his weekly benefit amount, less his deductible income, if any, for such week. If such partial benefit is not a multiple of one dollar ($1), it shall be computed to the next lower multiple of one dollar ($1). Except for an individual who is totally unemployed, an individual who is not partially or part-totally unemployed is not eligible for any benefit. The board may prescribe rules governing the payment of such partial benefits, and may provide, with respect to individuals whose earnings cannot reasonably be computed on a weekly basis, that such benefits may be computed and paid on other than a weekly basis; however, such rules shall secure results reasonably equivalent to those provided in the analogous provisions of this section.
(c) The weekly extended benefit amount payable to an individual for a week of total unemployment in the individual's eligibility period shall be an amount equal to the weekly benefit amount payable to the individual during the individual's applicable benefit period, prior to any reduction of such weekly benefit amount.
(d) With respect to initial claims filed for any week beginning on and after July 7, 1991, and before July 1, 1995, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of:
(1) five percent (5%) of the first one thousand dollars ($1,000) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest; and         (2) four percent (4%) of the individual's remaining wage credits in the calendar quarter during the individual's base period in which the wage credits were highest.
However, the weekly benefit amount may not exceed the amount specified in subsections (e) through (i).
(e) With respect to initial claims filed for any week beginning on and after July 7, 1991, and before July 5, 1992, the weekly benefit amount may not exceed:
(1) one hundred sixteen dollars ($116) if the eligible and qualified individual has no dependents;
(2) one hundred thirty-four dollars ($134) if the eligible and qualified individual has one (1) dependent;
(3) one hundred fifty-three dollars ($153) if the eligible and qualified individual has two (2) dependents; or
(4) one hundred seventy-one dollars ($171) if the eligible and qualified individual has three (3) or more dependents.
(f) With respect to initial claims filed for any week beginning on and after July 5, 1992, and before July 4, 1993, the weekly benefit amount may not exceed:
(1) one hundred forty dollars ($140) if the eligible and qualified individual has no dependents;
(2) one hundred sixty dollars ($160) if the eligible and qualified individual has one (1) dependent; or
(3) one hundred eighty-one dollars ($181) if the eligible and qualified individual has two (2) or more dependents.
(g) With respect to initial claims filed for any week beginning on and after July 4, 1993, and before July 3, 1994, the weekly benefit amount may not exceed:
(1) one hundred seventy dollars ($170) if the eligible and qualified individual has no dependents; or
(2) one hundred ninety-two dollars ($192) if the eligible and qualified individual has one (1) or more dependents.
(h) With respect to initial claims filed for any week beginning on or after July 3, 1994, and before July 1, 1995, the weekly benefit amount may not exceed two hundred two dollars ($202).
(i) With respect to initial claims filed for any week on or after July 1, 1995, the weekly benefit amount will equal the amount that results from applying the percentages provided in subsections (j) through (k) to the applicable maximum wage credits under IC 22-4-4-3.
(j) With respect to initial claims filed for any week beginning on and after July 1, 1995, and before July 1, 1997, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of:
(1) five percent (5%) of the first one thousand seven hundred fifty dollars ($1,750) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest; and
(2) four percent (4%) of the individual's remaining wage credits

in the calendar quarter during the individual's base period in which the wage credits were highest.
However, the weekly benefit amount may not exceed the amount specified in subsection (i).
(k) With respect to initial claims filed for any week beginning on and after July 1, 1997, each eligible individual who is totally unemployed (as defined in IC 22-4-3-1) in any week in the individual's benefit period shall be paid for the week, if properly claimed, benefits at the rate of:
(1) five percent (5%) of the first two thousand dollars ($2,000) of the individual's wage credits in the calendar quarter during the individual's base period in which the wage credits were highest; and
(2) four percent (4%) of the individual's remaining wage credits in the calendar quarter during the individual's base period in which the wage credits were highest.
(Formerly: Acts 1947, c.208, s.1202; Acts 1951, c.307, s.2; Acts 1955, c.274, s.1; Acts 1957, c.294, s.2; Acts 1959, c.97, s.2; Acts 1965, c.190, s.7; Acts 1967, c.310, s.16; Acts 1971, P.L.355, SEC.26; Acts 1973, P.L.240, SEC.1; Acts 1974, P.L.110, SEC.1.) As amended by Acts 1976, P.L.114, SEC.3; Acts 1977, P.L.262, SEC.21; Acts 1980, P.L.158, SEC.2; P.L.129-1984, SEC.1; P.L.34-1985, SEC.5; P.L.18-1987, SEC.39; P.L.171-1991, SEC.3; P.L.1-1992, SEC.109; P.L.23-1993, SEC.129; P.L.202-1993, SEC.5; P.L.1-1994, SEC.113; P.L.21-1995, SEC.75; P.L.166-1996, SEC.1; P.L.259-1997(ss), SEC.4; P.L.235-1999, SEC.10.

IC 22-4-12-2.1
"Dependent" defined
Sec. 2.1. For the purposes of section 2(a) of this chapter and with respect to initial claims filed for any week beginning on and after July 5, 1987, "dependent" includes a person who:
(1) is a child, adopted child, or stepchild of the claimant;
(2) is at least eighteen (18) years of age and less than twenty-three (23) years of age;
(3) is enrolled in and regularly attending a secondary school or is a full-time student at an accredited college or university; and
(4) receives more than one-half (1/2) of the cost of the person's support from the claimant during the ninety (90) day period immediately preceding the beginning date of the claimant's benefit year.
As added by P.L.242-1987, SEC.1.

IC 22-4-12-3
Amount; inability to work; unavailable for work
Sec. 3. The weekly benefit amount of any otherwise eligible individual shall be reduced by one-third (1/3) thereof, computed to the next lower multiple of one dollar ($1.00), for each normal work day during which such individual is unable to work or is unavailable for work. (Formerly: Acts 1947, c.208, s.1203.) As amended by P.L.227-1983, SEC.6.

IC 22-4-12-4
Computation; maximum amount
Sec. 4. (a) Benefits shall be computed upon the basis of wage credits of an individual in his base period. Wage credits shall be reported by the employer and credited to the individual in the manner prescribed by the board. With respect to initial claims filed for any week beginning on and after July 4, 1959, and before July 7, 1991, the maximum total amount of benefits payable to any eligible individual during any benefit period shall not exceed twenty-six (26) times his weekly benefit, or twenty-five percent (25%) of his wage credits with respect to his base period, whichever is the lesser. With respect to initial claims filed for any week beginning on and after July 7, 1991, the maximum total amount of benefits payable to any eligible individual during any benefit period shall not exceed twenty-six (26) times the individual's weekly benefit, or twenty-eight percent (28%) of the individual's wage credits with respect to the individual's base period, whichever is less. If such maximum total amount of benefits is not a multiple of one dollar ($1), it shall be computed to the next lower multiple of one dollar ($1).
(b) The total extended benefit amount payable to any eligible individual with respect to his applicable benefit period shall be fifty percent (50%) of the total amount of regular benefits (including dependents' allowances) which were payable to him under this article in the applicable benefit year, or thirteen (13) times the weekly benefit amount (including dependents' allowances) which was payable to him under this article for a week of total unemployment in the applicable benefit year, whichever is the lesser amount.
(c) This subsection applies to individuals who file a disaster unemployment claim or a state unemployment insurance claim after June 1, 1990, and before June 2, 1991, or during another time specified in another state statute. An individual is entitled to thirteen (13) weeks of additional benefits, as originally determined, if:
(1) the individual has established:
(A) a disaster unemployment claim under the Stafford Disaster Relief and Emergency Assistance Act; or
(B) a state unemployment insurance claim as a direct result of a major disaster;
(2) all regular benefits and all disaster unemployment assistance benefits:
(A) have been exhausted by the individual; or
(B) are no longer payable to the individual due to the expiration of the disaster assistance period; and
(3) the individual remains unemployed as a direct result of the disaster.
(Formerly: Acts 1947, c.208, s.1204; Acts 1959, c.97, s.3; Acts 1967, c.310, s.17; Acts 1971, P.L.355, SEC.27.) As amended by P.L.171-1991, SEC.4; P.L.172-1991, SEC.2; P.L.1-1992, SEC.110.
IC 22-4-12-5
Part-time worker
Sec. 5. (a) As used in this section, the term "part-time worker" means an individual whose normal work is in an occupation in which his services are not required for the customary scheduled full-time hours prevailing in the establishment in which he is employed, or who, owing to personal circumstances, does not customarily work the customary scheduled full-time hours prevailing in the establishment in which he is employed.
(b) The board may prescribe rules applicable to part-time workers for determining their weekly benefit amount and the wage credits required to qualify such individuals for benefits. Such rules shall, with respect to such individuals, supersede any inconsistent provisions of this article, but, so far as practicable, shall secure results reasonably equivalent to those provided in the analogous provisions of this article.
(Formerly: Acts 1947, c.208, s.1205.) As amended by P.L.144-1986, SEC.102.



CHAPTER 13. IMPROPER PAYMENTS

IC 22-4-13-1
Overpayment; fraud; mistake; collection
Sec. 1. (a) Whenever an individual receives benefits or extended benefits to which the individual is not entitled under:
(1) this article; or
(2) the unemployment insurance law of the United States;
the department shall establish that an overpayment has occurred and establish the amount of the overpayment.
(b) An individual described in subsection (a) is liable to repay the established amount of the overpayment.
(c) Any individual who knowingly:
(1) makes, or causes to be made by another, a false statement or representation of a material fact knowing it to be false; or
(2) fails, or causes another to fail, to disclose a material fact; and
as a result thereof has received any amount as benefits to which the individual is not entitled under this article, shall be liable to repay such amount, with interest at the rate of one-half percent (0.5%) per month, to the department for the unemployment insurance benefit fund or to have such amount deducted from any benefits otherwise payable to the individual under this article, within the six (6) year period following the later of the date the department establishes that an overpayment has occurred or the date that the determination of an overpayment becomes final following the exhaustion of all appeals.
(d) Any individual who, for any reason other than misrepresentation or nondisclosure as specified in subsection (c), has received any amount as benefits to which the individual is not entitled under this article or because of the subsequent receipt of income deductible from benefits which is allocable to the week or weeks for which such benefits were paid becomes not entitled to such benefits under this article shall be liable to repay such amount to the department for the unemployment insurance benefit fund or to have such amount deducted from any benefits otherwise payable to the individual under this article, within the three (3) year period following the later of the date the department establishes that the overpayment occurred or the date that the determination that an overpayment occurred becomes final following the exhaustion of all appeals.
(e) When benefits are paid to an individual who was eligible or qualified to receive such payments, but when such payments are made because of the failure of representatives or employees of the department to transmit or communicate to such individual notice of suitable work offered, through the department, to such individual by an employing unit, then and in such cases, the individual shall not be required to repay or refund amounts so received, but such payments shall be deemed to be benefits improperly paid.
(f) Where it is finally determined by a deputy, an administrative

law judge, the review board, or a court of competent jurisdiction that an individual has received benefits to which the individual is not entitled under this article, the department shall relieve the affected employer's experience account of any benefit charges directly resulting from such overpayment. However, an employer's experience account will not be relieved of the charges resulting from an overpayment of benefits which has been created by a retroactive payment by such employer directly or indirectly to the claimant for a period during which the claimant claimed and was paid benefits unless the employer reports such payment by the end of the calendar quarter following the calendar quarter in which the payment was made or unless and until the overpayment has been collected. Those employers electing to make payments in lieu of contributions shall not have their account relieved as the result of any overpayment unless and until such overpayment has been repaid to the unemployment insurance benefit fund.
(g) Where any individual is liable to repay any amount to the department for the unemployment insurance benefit fund for the restitution of benefits to which the individual is not entitled under this article, the amount due may be collectible without interest, except as otherwise provided in subsection (c), by civil action in the name of the state of Indiana, on relation of the department, which remedy by civil action shall be in addition to all other existing remedies and to the methods for collection provided in this article.
(h) Liability for repayment of benefits paid to an individual (other than an individual employed by an employer electing to make payments in lieu of contributions) for any week may be waived upon the request of the individual if:
(1) the benefits were received by the individual without fault of the individual;
(2) the benefits were the result of payments made:
(A) during the pendency of an appeal before an administrative law judge or the review board under IC 22-4-17 under which the individual is determined to be ineligible for benefits; or
(B) because of an error by the employer or the department; and
(3) repayment would cause economic hardship to the individual.
(Formerly: Acts 1947, c.208, s.1301; Acts 1953, c.177, s.13; Acts 1957, c.129, s.1; Acts 1971, P.L.355, SEC.28; Acts 1973, P.L.239, SEC.4.) As amended by Acts 1979, P.L.229, SEC.2; P.L.228-1983, SEC.3; P.L.18-1987, SEC.40; P.L.135-1990, SEC.2; P.L.21-1995, SEC.77; P.L.290-2001, SEC.6; P.L.108-2006, SEC.23.



CHAPTER 14. ELIGIBILITY FOR BENEFITS

IC 22-4-14-1
Claims; inverse seniority layoffs
Sec. 1. An unemployed individual shall be eligible to receive benefits with respect to any week only if: He has made a claim for benefits in accordance with the provisions of IC 1971, 22-4-17-1 hereof: Provided, however, That a person accepting layoff under an inverse seniority clause of a validly negotiated contract be entitled to all benefits as any other unemployed person under the terms of this article: Provided, That he meets the other requirements of this article.
(Formerly: Acts 1947, c.208, s.1401; Acts 1971, P.L.355, SEC.29.)



CHAPTER 15. DISQUALIFICATION FOR BENEFITS

IC 22-4-15-1
Grounds for disqualification; modifications
Sec. 1. (a) With respect to benefit periods established on and after July 6, 1980, an individual who has voluntarily left the individual's most recent employment without good cause in connection with the work or who was discharged from the individual's most recent employment for just cause is ineligible for waiting period or benefit rights for the week in which the disqualifying separation occurred and until the individual has earned remuneration in employment equal to or exceeding the weekly benefit amount of the individual's claim in each of eight (8) weeks. If the qualification amount has not been earned at the expiration of an individual's benefit period, the unearned amount shall be carried forward to an extended benefit period or to the benefit period of a subsequent claim.
(b) When it has been determined that an individual has been separated from employment under disqualifying conditions as outlined in this section, the maximum benefit amount of the individual's current claim, as initially determined, shall be reduced by twenty-five percent (25%). If twenty-five percent (25%) of the maximum benefit amount is not an even dollar amount, the amount of such reduction will be raised to the next higher even dollar amount. The maximum benefit amount may not be reduced by more than twenty-five percent (25%) during any benefit period or extended benefit period.
(c) The disqualifications provided in this section shall be subject to the following modifications:
(1) An individual shall not be subject to disqualification because of separation from the individual's employment if:
(A) the individual left to accept with another employer previously secured permanent full-time work which offered reasonable expectation of continued covered employment and betterment of wages or working conditions; and thereafter was employed on said job;
(B) having been simultaneously employed by two (2) employers, the individual leaves one (1) such employer voluntarily without good cause in connection with the work but remains in employment with the second employer with a reasonable expectation of continued employment; or
(C) the individual left to accept recall made by a base period employer.
(2) An individual whose unemployment is the result of medically substantiated physical disability and who is involuntarily unemployed after having made reasonable efforts to maintain the employment relationship shall not be subject to disqualification under this section for such separation.
(3) An individual who left work to enter the armed forces of the United States shall not be subject to disqualification under this

section for such leaving of work.
(4) An individual whose employment is terminated under the compulsory retirement provision of a collective bargaining agreement to which the employer is a party, or under any other plan, system, or program, public or private, providing for compulsory retirement and who is otherwise eligible shall not be deemed to have left the individual's work voluntarily without good cause in connection with the work. However, if such individual subsequently becomes reemployed and thereafter voluntarily leaves work without good cause in connection with the work, the individual shall be deemed ineligible as outlined in this section.
(5) An otherwise eligible individual shall not be denied benefits for any week because the individual is in training approved under Section 236(a)(1) of the Trade Act of 1974, nor shall the individual be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application to any week in training of provisions in this law (or any applicable federal unemployment compensation law), relating to availability for work, active search for work, or refusal to accept work. For purposes of this subdivision, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than eighty percent (80%) of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.
(6) An individual is not subject to disqualification because of separation from the individual's employment if:
(A) the employment was outside the individual's labor market;
(B) the individual left to accept previously secured full-time work with an employer in the individual's labor market; and
(C) the individual actually became employed with the employer in the individual's labor market.
(7) An individual who, but for the voluntary separation to move to another labor market to join a spouse who had moved to that labor market, shall not be disqualified for that voluntary separation, if the individual is otherwise eligible for benefits. Benefits paid to the spouse whose eligibility is established under this subdivision shall not be charged against the employer from whom the spouse voluntarily separated.
(8) An individual shall not be subject to disqualification if the individual voluntarily left employment or was discharged due to circumstances directly caused by domestic or family violence (as defined in IC 31-9-2-42). An individual who may be entitled to benefits based on this modification may apply to the office of the attorney general under IC 5-26.5 to have an address designated by the office of the attorney general to serve as the

individual's address for purposes of this article.
As used in this subsection, "labor market" means the area surrounding an individual's permanent residence, outside which the individual cannot reasonably commute on a daily basis. In determining whether an individual can reasonably commute under this subdivision, the department shall consider the nature of the individual's job.
(d) "Discharge for just cause" as used in this section is defined to include but not be limited to:
(1) separation initiated by an employer for falsification of an employment application to obtain employment through subterfuge;
(2) knowing violation of a reasonable and uniformly enforced rule of an employer;
(3) unsatisfactory attendance, if the individual cannot show good cause for absences or tardiness;
(4) damaging the employer's property through willful negligence;
(5) refusing to obey instructions;
(6) reporting to work under the influence of alcohol or drugs or consuming alcohol or drugs on employer's premises during working hours;
(7) conduct endangering safety of self or coworkers; or
(8) incarceration in jail following conviction of a misdemeanor or felony by a court of competent jurisdiction or for any breach of duty in connection with work which is reasonably owed an employer by an employee.
(e) To verify that domestic or family violence has occurred, an individual who applies for benefits under subsection (c)(8) shall provide one (1) of the following:
(1) A report of a law enforcement agency (as defined in IC 10-13-3-10).
(2) A protection order issued under IC 34-26-5.
(3) A foreign protection order (as defined in IC 34-6-2-48.5).
(4) An affidavit from a domestic violence service provider verifying services provided to the individual by the domestic violence service provider.
(Formerly: Acts 1947, c.208, s.1501; Acts 1957, c.261, s.1; Acts 1965, c.190, s.9; Acts 1967, c.310, s.19; Acts 1971, P.L.355, SEC.35; Acts 1972, P.L.174, SEC.1; Acts 1974, P.L.110, SEC.4.) As amended by Acts 1977, P.L.262, SEC.25; Acts 1980, P.L.158, SEC.5; Acts 1982, P.L.95, SEC.4; P.L.20-1986, SEC.9; P.L.80-1990, SEC.13; P.L.21-1995, SEC.83; P.L.166-1996, SEC.3; P.L.290-2001, SEC.7; P.L.189-2003, SEC.3; P.L.97-2004, SEC.82.



CHAPTER 16. FAILURE TO DISCLOSE EARNINGS

IC 22-4-16-1 Repealed
(Repealed by P.L.108-2006, SEC.66.)



CHAPTER 17. CLAIMS FOR BENEFITS

IC 22-4-17-1
Rules; mass layoffs; extended benefits; posting
Sec. 1. (a) Claims for benefits shall be made in accordance with rules adopted by the department. The department shall adopt reasonable procedures consistent with the provisions of this article for the expediting of the taking of claims of individuals for benefits in instances of mass layoffs by employers, the purpose of which shall be to minimize the amount of time required for such individuals to file claims upon becoming unemployed as the result of such mass layoffs.
(b) Except when the result would be inconsistent with the other provisions of this article, as provided in the rules of the department, the provisions of this article which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.
(c) Whenever an extended benefit period is to become effective in this state as a result of a state "on" indicator, or an extended benefit period is to be terminated in this state as a result of a state "off" indicator, the commissioner shall make an appropriate public announcement.
(d) Computations required by the provisions of IC 22-4-2-34(e) shall be made by the department in accordance with regulations prescribed by the United States Department of Labor.
(e) Each employer shall display and maintain in places readily accessible to all employees posters concerning its regulations and shall make available to each such individual at the time the individual becomes unemployed printed benefit rights information furnished by the department.
(Formerly: Acts 1947, c.208, s.1801; Acts 1957, c.147, s.1; Acts 1971, P.L.355, SEC.41.) As amended by Acts 1982, P.L.95, SEC.6; P.L.18-1987, SEC.46; P.L.21-1995, SEC.85; P.L.108-2006, SEC.28.

IC 22-4-17-2
Filing; determination of status; hearings; disputed claims
Sec. 2. (a) When an individual files an initial claim, the department shall promptly make a determination of the individual's status as an insured worker in a form prescribed by the department. A written notice of the determination of insured status shall be furnished to the individual promptly. Each such determination shall be based on and include a written statement showing the amount of wages paid to the individual for insured work by each employer during the individual's base period and shall include a finding as to whether such wages meet the requirements for the individual to be an insured worker, and, if so, the week ending date of the first week of the individual's benefit period, the individual's weekly benefit amount, and the maximum amount of benefits that may be paid to the individual for weeks of unemployment in the individual's benefit

period. For the individual who is not insured, the notice shall include the reason for the determination. Unless the individual, within ten (10) days after such determination was mailed to the individual's last known address, or otherwise delivered to the individual, asks a hearing thereon before an administrative law judge, such determination shall be final and benefits shall be paid or denied in accordance therewith.
(b) The department shall promptly furnish each employer in the base period whose experience or reimbursable account is potentially chargeable with benefits to be paid to such individual with a notice in writing of the employer's benefit liability. Such notice shall contain the date, the name and Social Security account number of the individual, the ending date of the individual's base period, and the week ending date of the first week of the individual's benefit period. Such notice shall further contain information as to the proportion of benefits chargeable to the employer's experience or reimbursable account in ratio to the earnings of such individual from such employer. Unless the employer, within ten (10) days after such notice of benefit liability was mailed to the employer's last known address, or otherwise delivered to the employer, asks a hearing thereon before an administrative law judge, such determination shall be final and benefits paid shall be charged in accordance therewith.
(c) An employing unit, including an employer, having knowledge of any facts which may affect an individual's eligibility or right to waiting period credits or benefits, shall notify the department of such facts within ten (10) days after the mailing of notice that a former employee has filed an initial or additional claim for benefits on a form prescribed by the department.
(d) In addition to the foregoing determination of insured status by the department, the deputy shall, throughout the benefit period, determine the claimant's eligibility with respect to each week for which the claimant claims waiting period credit or benefit rights, the validity of the claimant's claim therefor, and the cause for which the claimant left the claimant's work, or may refer such claim to an administrative law judge who shall make the initial determination with respect thereto in accordance with the procedure in IC 22-4-17-3.
(e) In cases where the claimant's benefit eligibility or disqualification is disputed, the department shall promptly notify the claimant and the employer or employers directly involved or connected with the issue raised as to the validity of such claim, the eligibility of the claimant for waiting period credit or benefits, or the imposition of a disqualification period or penalty, or the denial thereof, and of the cause for which the claimant left the claimant's work, of such determination and the reasons thereof. Except as otherwise hereinafter provided in this subsection regarding parties located in Alaska, Hawaii, and Puerto Rico, unless the claimant or such employer, within ten (10) days after such notification was mailed to the claimant's or the employer's last known address, or otherwise delivered to the claimant or the employer, asks a hearing

before an administrative law judge thereon, such decision shall be final and benefits shall be paid or denied in accordance therewith. With respect to notice of disputed administrative determination or decision mailed or otherwise delivered to the claimant or employer either of whom is located in Alaska, Hawaii, or Puerto Rico, unless such claimant or employer, within fifteen (15) days after such notification was mailed to the claimant's or employer's last known address or otherwise delivered to the claimant or employer, asks a hearing before an administrative law judge thereon, such decision shall be final and benefits shall be paid or denied in accordance therewith. If such hearing is desired, the request therefor shall be filed with the department in writing within the prescribed periods as above set forth in this subsection and shall be in such form as the department may prescribe. In the event a hearing is requested by an employer or the department after it has been administratively determined that benefits should be allowed to a claimant, entitled benefits shall continue to be paid to said claimant unless said administrative determination has been reversed by a due process hearing. Benefits with respect to any week not in dispute shall be paid promptly regardless of any appeal.
(f) A person may not participate on behalf of the department in any case in which the person is an interested party.
(g) Solely on the ground of obvious administrative error appearing on the face of an original determination, and within the benefit year of the affected claims, the commissioner, or a representative authorized by the commissioner to act in the commissioner's behalf, may reconsider and direct the deputy to revise the original determination so as to correct the obvious error appearing therein. Time for filing an appeal and requesting a hearing before an administrative law judge regarding the determinations handed down pursuant to this subsection shall begin on the date following the date of revision of the original determination and shall be filed with the commissioner in writing within the prescribed periods as above set forth in subsection (c).
(h) Notice to the employer and the claimant that the determination of the department is final if a hearing is not requested shall be prominently displayed on the notice of the determination which is sent to the employer and the claimant.
(i) If an allegation of the applicability of IC 22-4-15-1(c)(8) is made by the individual at the time of the claim for benefits, the department shall not notify the employer of the claimant's current address or physical location.
(Formerly: Acts 1947, c.208, s.1802; Acts 1953, c.177, s.22; Acts 1955, c.317, s.10; Acts 1965, c.190, s.11; Acts 1969, c.300, s.5; Acts 1971, P.L.355, SEC.42; Acts 1972, P.L.174, SEC.2.) As amended by Acts 1977, P.L.262, SEC.27; P.L.18-1987, SEC.47; P.L.135-1990, SEC.6; P.L.1-1991, SEC.152; P.L.21-1995, SEC.86; P.L.290-2001, SEC.10; P.L.189-2003, SEC.5; P.L.273-2003, SEC.5; P.L.97-2004, SEC.84; P.L.108-2006, SEC.29.
IC 22-4-17-2.5
Filing; income taxes
Sec. 2.5. (a) When an individual files an initial claim, the individual shall be advised of the following:
(1) Unemployment compensation is subject to federal, state, and local income taxes.
(2) Requirements exist concerning estimated tax payments.
(3) After December 31, 1996, the individual may elect to have income taxes withheld from the individual's payment of unemployment compensation. If an election is made, the department shall make the following withholdings for federal, state, and local income taxes:
(A) Federal income tax will be withheld by the department at the applicable rate provided in the Internal Revenue Code.
(4) An individual is allowed to change an election made under this section.
(b) Money withheld from unemployment compensation under this section shall remain in the unemployment fund until transferred to the federal taxing authority for payment of income taxes.
(c) The commissioner shall follow all procedures of the United States Department of Labor and the Internal Revenue Service concerning the withholding of income taxes.
(d) Money shall be deducted and withheld in accordance with the priorities established in regulations developed by the commissioner.
As added by P.L.166-1996, SEC.4.

IC 22-4-17-3
Administrative appeal; disputed claims
Sec. 3. Unless such request for hearing is withdrawn, an administrative law judge, after affording the parties a reasonable opportunity for fair hearing, shall affirm, modify, or reverse the findings of fact and decision of the deputy. The parties shall be duly notified of such decision and the reasons therefor, which shall be deemed to be the final decision of the review board, unless within fifteen (15) days after the date of notification or mailing of such decision, an appeal is taken by the commissioner or by any party adversely affected by such decision to the review board.
(Formerly: Acts 1947, c.208, s.1803; Acts 1957, c.299, s.4.) As amended by P.L.18-1987, SEC.48; P.L.135-1990, SEC.7; P.L.21-1995, SEC.87.

IC 22-4-17-4
Administrative law judges; disputed claims; hearings
Sec. 4. The department shall employ one (1) or more administrative law judges to hear and decide disputed claims. Administrative law judges employed under this section are not subject to IC 4-21.5 or any other statute regulating administrative law judges, unless specifically provided.
(Formerly: Acts 1947, c.208, s.1804.) As amended by P.L.18-1987, SEC.49; P.L.135-1990, SEC.8; P.L.21-1995, SEC.88; P.L.290-2001,

SEC.11; P.L.108-2006, SEC.30.

IC 22-4-17-5
Review board; appointments; hearings
Sec. 5. (a) The governor shall appoint a review board composed of three (3) members, not more than two (2) of whom shall be members of the same political party, with salaries to be fixed by the governor. The review board shall consist of the chairman and the two (2) members who shall serve for terms of three (3) years. At least one (1) member must be admitted to the practice of law in Indiana.
(b) Any claim pending before an administrative law judge, and all proceedings therein, may be transferred to and determined by the review board upon its own motion, at any time before the administrative law judge announces his decision. Any claim pending before either an administrative law judge or the review board may be transferred to the board for determination at the direction of the board. If the review board considers it advisable to procure additional evidence, it may direct the taking of additional evidence within a time period it shall fix.
(c) Any proceeding so removed to the review board shall be heard by a quorum of the review board in accordance with the requirements of section 3 of this chapter. The review board shall notify the parties to any claim of its decision, together with its reasons for the decision.
(d) Members of the review board, when acting as administrative law judges, are subject to section 15 of this chapter.
(e) The review board may on the board's own motion affirm, modify, set aside, remand, or reverse the findings, conclusions, or orders of an administrative law judge on the basis of any of the following:
(1) Evidence previously submitted to the administrative law judge.
(2) The record of the proceeding after the taking of additional evidence as directed by the review board.
(3) A procedural error by the administrative law judge.
(Formerly: Acts 1947, c.208, s.1805; Acts 1965, c.190, s.12.) As amended by P.L.34-1985, SEC.7; P.L.135-1990, SEC.9; P.L.173-1991, SEC.1.

IC 22-4-17-6
Disputed claims; conduct of hearings and appeals
Sec. 6. The manner in which disputed claims shall be presented and the conduct of hearings and appeals shall be in accordance with rules adopted by the department for determining the rights of the parties, whether or not the rules conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record shall be kept of all proceedings in connection with a disputed claim. The testimony at any hearing upon a disputed claim need not be transcribed unless the disputed claim is further appealed. Each party to a hearing before an administrative law judge held under section 3 of this chapter shall be mailed a notice of the hearing

at least ten (10) days before the date of the hearing specifying the place and time of the hearing and identifying the issues to be decided. If a hearing so scheduled has not commenced within at least sixty (60) minutes of the time for which it was scheduled, then a party involved in the hearing may request a continuance of the hearing. Upon submission of a request for continuance of a hearing under circumstances provided in this section, the continuance shall be granted unless the party requesting the continuance was responsible for the delay in the commencement of the hearing as originally scheduled. In the latter instance, the continuance shall be discretionary with the administrative law judge. Testimony or other evidence introduced by a party at a hearing before an administrative law judge or the review board that another party to the hearing:
(1) is not prepared to meet; and
(2) by ordinary prudence could not be expected to have anticipated;
shall be good cause for continuance of the hearing and upon motion such continuance shall be granted.
(Formerly: Acts 1947, c.208, s.1806; Acts 1963, c.208, s.1.) As amended by P.L.144-1986, SEC.105; P.L.219-1989, SEC.1; P.L.135-1990, SEC.10; P.L.108-2006, SEC.31.

IC 22-4-17-7
Disputed claims; hearings; subpoenas; production of books and papers
Sec. 7. In the discharge of the duties imposed by this article, any member of the board, the department, the review board, or an administrative law judge, or any duly authorized representative of any of them, shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue and serve subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with the disputed claim or the administration of this article.
(Formerly: Acts 1947, c.208, s.1807.) As amended by P.L.144-1986, SEC.106; P.L.135-1990, SEC.11; P.L.108-2006, SEC.32.

IC 22-4-17-8
Disputed claims; subpoenas; contempt
Sec. 8. In case of contumacy by, or refusal to obey a subpoena issued to, any person in the administration of this article, any court of this state within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the board, the department, or the review board or a duly authorized representative of any of these, shall have jurisdiction to issue to such person an order requiring such person to appear before the board, the department, the review board, an administrative law judge, or the duly authorized representative of any of these, there to produce evidence if so ordered, or there to give testimony touching

the matter in question or under investigation. Any failure to obey such order of the court may be punished by said court as a contempt thereof.
(Formerly: Acts 1947, c.208, s.1808.) As amended by P.L.135-1990, SEC.12; P.L.108-2006, SEC.33.

IC 22-4-17-8.5
Disputed claims; hearing by telephone
Sec. 8.5. (a) As used in this section, "interested party" has the meaning set forth in 646 IAC 3-12-1.
(b) An administrative law judge or the review board may hold a hearing under this chapter by telephone if any of the following conditions exist:
(1) The claimant or the employer is not located in Indiana.
(2) An interested party requests without an objection being filed as provided in 646 IAC 3-12-21 that the hearing be held by telephone.
(3) An interested party cannot appear in person because of an illness or injury to the party.
(4) In the case of a hearing before an administrative law judge, the administrative law judge determines without any interested party filing an objection as provided in 646 IAC 3-12-21 that a hearing by telephone is proper and just.
(5) In the case of a hearing before the review board, the issue to be adjudicated does not require both parties to be present.
(6) In the case of a hearing before the review board, the review board has determined that a hearing by telephone is proper and just.
As added by P.L.173-1991, SEC.2. Amended by P.L.108-2006, SEC.34.

IC 22-4-17-9
Disputed claims; self-incrimination; privileges and immunities
Sec. 9. No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the board, the department, the review board, an administrative law judge, or the duly authorized representative of any of them in obedience to the subpoena of any of them in any cause or proceeding before any of them on the ground that the testimony or evidence, documentary or otherwise, required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture, but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which the person is compelled after having claimed the privilege against self-incrimination to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying. Any testimony or evidence submitted in due course before the board, the department, the review board, an administrative law judge, or any duly authorized

representative of any of them shall be deemed a communication presumptively privileged with respect to any civil action except actions to enforce the provisions of this article.
(Formerly: Acts 1947, c.208, s.1809.) As amended by P.L.144-1986, SEC.107; P.L.135-1990, SEC.13; P.L.108-2006, SEC.35.

IC 22-4-17-10
Disputed claims; witness fees
Sec. 10. Witnesses subpoenaed pursuant to the provisions of this article shall be allowed fees at a rate fixed by the board, and such fees shall be deemed a part of the expense of administering this article.
(Formerly: Acts 1947, c.208, s.1810.) As amended by P.L.144-1986, SEC.108.

IC 22-4-17-11
Disputed claims; appeal; notice; stay of proceedings
Sec. 11. (a) Any decision of the review board, in the absence of appeal as provided in this section, shall become final fifteen (15) days after the date the decision is mailed to the interested parties. The review board shall mail with the decision a notice informing the interested parties of their right to appeal the decision to the court of appeals of Indiana. The notice shall inform the parties that they have fifteen (15) days from the date of mailing within which to file a notice of intention to appeal, and that in order to perfect the appeal they must request the preparation of a transcript in accordance with section 12 of this chapter.
(b) If the commissioner or any party adversely affected by the decision files with the review board a notice of an intention to appeal the decision, that action shall stay all further proceedings under or by virtue of the review board decision for a period of thirty (30) days from the date of the filing of the notice, and, if the appeal is perfected, further proceedings shall be further stayed pending the final determination of the appeal. However, if an appeal from the decision of the review board is not perfected within the time provided for by this chapter, no action or proceeding shall be further stayed.
(Formerly: Acts 1947, c.208, s.1811; Acts 1957, c.299, s.5.) As amended by P.L.34-1985, SEC.8; P.L.21-1995, SEC.89.

IC 22-4-17-12
Disputed claims; appeal; errors of law; parties; transcript; expenses; assignment; disposition; findings of fact or conclusions
Sec. 12. (a) Any decision of the review board shall be conclusive and binding as to all questions of fact. Either party to the dispute or the commissioner may, within thirty (30) days after notice of intention to appeal as provided in this section, appeal the decision to the court of appeals of Indiana for errors of law under the same terms and conditions as govern appeals in ordinary civil actions.
(b) In every appeal the review board shall be made a party

appellee, and the review board shall, at the written request of the appellant and after payment of the uniform average fee required in subsection (c) is made, prepare a transcript of all the proceedings had before the administrative law judge and review board, which shall contain a transcript of all the testimony, together with all objections and rulings thereon, documents and papers introduced into evidence or offered as evidence, and all rulings as to their admission into evidence. The transcript shall be certified by the chairman of the review board and shall constitute the record upon appeal.
(c) All expenses incurred in the preparation of the transcript shall be charged to the appellant. The fee for a transcript shall be the actual cost of preparation that may include the cost of materials, reproduction, postage, handling, and hours of service rendered by the preparer. The commissioner shall establish a uniform average fee to be paid by the appellant before the transcript is prepared. After the transcript is completed, the actual cost shall be determined and the appellant shall either pay the amount remaining above the uniform average fee or be refunded the amount the uniform average fee exceeds the actual cost of preparation. The commissioner shall establish the procedure by which transcript fees are determined and paid.
(d) Notwithstanding subsections (b) and (c), the appellant may request that a transcript of all proceedings had before the administrative law judge and review board be prepared at no cost to the appellant by filing with the review board, under oath and in writing, a statement:
(1) declaring that the appellant is unable to pay for the preparation of the transcript because of the appellant's poverty;
(2) setting forth the facts that render the appellant unable to pay for the preparation of the transcript; and
(3) declaring that the appellant is entitled to redress on appeal.
Upon finding that the appellant is unable to pay for the preparation of the transcript because of the appellant's poverty, the review board shall prepare a transcript at no cost to the appellant.
(e) The review board may, upon its own motion, or at the request of either party upon a showing of sufficient reason, extend the limit within which the appeal shall be taken, not to exceed fifteen (15) days. In every case in which an extension is granted, the extension shall appear in the record of the proceeding filed in the court of appeals.
(f) The appellant shall attach to the transcript an assignment of errors. An assignment of errors that the decision of the review board is contrary to law shall be sufficient to present both the sufficiency of the facts found to sustain the decision and the sufficiency of the evidence to sustain the findings of facts. In any appeal under this section, no bond shall be required for entering the appeal.
(g) All appeals shall be considered as submitted upon the date filed in the court of appeals, shall be advanced upon the docket of the court, and shall be determined without delay in the order of priority. Upon the final determination of the appeal, the review board shall

enter an order in accordance with the determination, and the decision shall be final. The court of appeals may in any appeal remand the proceeding to the review board for the taking of additional evidence, setting time limits therefor, and ordering the additional evidence to be certified by the review board to the court of appeals to be used in the determination of the cause.
(h) Any finding of fact, judgment, conclusion, or final order made by a person with the authority to make findings of fact or law in an action or proceeding under this article is not conclusive or binding and shall not be used as evidence in a separate or subsequent action or proceeding between an individual and the individual's present or prior employer in an action or proceeding brought before an arbitrator, a court, or a judge of this state or the United States regardless of whether the prior action was between the same or related parties or involved the same facts.
(Formerly: Acts 1947, c.208, s.1812; Acts 1957, c.299, s.6.) As amended by P.L.34-1985, SEC.9; P.L.20-1986, SEC.11; P.L.18-1987, SEC.50; P.L.135-1990, SEC.14; P.L.21-1995, SEC.90.

IC 22-4-17-13
Disputed claims; certifying questions of law; priorities
Sec. 13. The review board, on its own motion, may certify questions of law to the supreme court or the court of appeals for a decision and determination. All such certified questions of law shall be considered submitted upon the date filed in the supreme court or the court of appeals and shall be advanced upon the docket of the court to be determined without delay in the order of priority.
(Formerly: Acts 1947, c.208, s.1813.) As amended by P.L.3-1989, SEC.134.

IC 22-4-17-14
Notices
Sec. 14. (a) This section applies to notices given under sections 2, 3, 11, and 12 of this chapter. This section does not apply to rules adopted by the board or the department, unless specifically provided.
(b) As used in this section, "notices" includes mailings of notices, determinations, decisions, orders, motions, or the filing of any document with the appellate division or review board.
(c) If a notice is served through the United States mail, three (3) days must be added to a period that commences upon service of that notice.
(d) The filing of a document with the appellate division or review board is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the appellate division or review board.
(2) The date of the postmark on the envelope containing the document if the document is mailed to the appellate division or review board by the United States Postal Service.
(3) The date on which the document is deposited with a private

carrier, as shown by a receipt issued by the carrier, if the document is sent to the appellate division or review board by a private carrier.
As added by P.L.135-1990, SEC.15. Amended by P.L.173-1991, SEC.3; P.L.108-2006, SEC.36.

IC 22-4-17-15
Impartial administrative law judge
Sec. 15. (a) An administrative law judge may not preside over or otherwise participate in the hearing or disposition of an appeal in which the judge's impartiality might reasonably be questioned, including instances where the judge:
(1) has:
(A) personal bias or prejudice concerning a party; or
(B) personal knowledge of disputed evidentiary facts concerning the appeal;
(2) has served as a lawyer in the matter in controversy; or
(3) knows that the judge has any direct or indirect financial or other interest in the subject matter of an appeal or in a party to the appeal.
(b) Disqualification of an administrative law judge shall be in accordance with the rules adopted by the Indiana unemployment insurance board.
(c) This subsection does not apply to the disposition of ex parte matters specifically authorized by statute or rule. An administrative law judge may not communicate, directly or indirectly, regarding any substantive issue in the appeal while the appeal is pending, with any party to the appeal, or with any individual who has a direct or indirect interest in the outcome of the appeal, without notice and opportunity for all parties to participate in the communication.
As added by P.L.135-1990, SEC.16.



CHAPTER 18. DEPARTMENT OF WORKFORCE DEVELOPMENT; INDIANA UNEMPLOYMENT INSURANCE BOARD

IC 22-4-18-1
Creation of department; powers and duties
Sec. 1. (a) There is created a department under IC 22-4.1-2-1 which shall be known as the department of workforce development.
(b) The department of workforce development may:
(1) Administer the unemployment insurance program, the Wagner-Peyser program, the Workforce Investment Act, a free public labor exchange, and related federal and state employment and training programs as directed by the governor.
(2) Formulate and implement an employment and training plan as required by the Workforce Investment Act (29 U.S.C. 2801 et seq.), including reauthorizations of the Act, and the Wagner-Peyser Act (29 U.S.C. 49 et seq.).
(3) Coordinate activities with all state agencies and departments that either provide employment and training related services or operate appropriate resources or facilities, to maximize Indiana's efforts to provide employment opportunities for economically disadvantaged individuals, dislocated workers, and others with substantial barriers to employment.
(4) Apply for, receive, disburse, allocate, and account for all funds, grants, gifts, and contributions of money, property, labor, and other things of value from public and private sources, including grants from agencies and instrumentalities of the state and the federal government.
(5) Enter into agreements with the United States government that may be required as a condition of obtaining federal funds related to activities of the department.
(6) Enter into contracts or agreements and cooperate with local governmental units or corporations, including profit or nonprofit corporations, or combinations of units and corporations to carry out the duties of the department imposed by this chapter, including contracts for the establishment and administration of employment and training offices and the delegation of the department's administrative, monitoring, and program responsibilities and duties set forth in this article.
(7) Perform other services and activities that are specified in contracts for payments or reimbursement of the costs made with the Secretary of Labor, any federal, state, or local public agency or administrative entity, or a private for-profit or nonprofit organization under the Workforce Investment Act (29 U.S.C. 2801 et seq.), including reauthorizations of the Act.
(8) Enter into contracts or agreements and cooperate with entities that provide vocational education to carry out the duties imposed by this chapter.
(c) The payment of unemployment insurance benefits must be made in accordance with 26 U.S.C. 3304.     (d) The department of workforce development may do all acts and things necessary or proper to carry out the powers expressly granted under this article, including the adoption of rules under IC 4-22-2.
(e) The department of workforce development may not charge any claimant for benefits for providing services under this article, except as provided in IC 22-4-17-12.
(f) The department of workforce development shall distribute federal funds made available for employment training in accordance with:
(1) 29 U.S.C. 2801 et seq., including reauthorizations of the Act, and other applicable federal laws; and
(2) the plan prepared by the department under subsection (g)(1).
(g) In addition to the duties prescribed in subsections (a) through (f), the department of workforce development shall do the following:
(1) Implement to the best of its ability its employment training programs and the comprehensive vocational education program in Indiana developed under the long range plan under IC 22-4.1-13.
(2) Upon request of the budget director, prepare a legislative budget request for state and federal funds for employment training. The budget director shall determine the period to be covered by the budget request.
(3) Evaluate its programs according to criteria established by the Indiana commission on vocational and technical education within the department of workforce development under IC 22-4.1-13.
(4) Make or cause to be made studies of the needs for various types of programs that are related to employment training and authorized under the Workforce Investment Act, including reauthorizations of the Act.
(5) Distribute state funds made available for employment training that have been appropriated by the general assembly in accordance with:
(A) the general assembly appropriation; and
(B) the plan prepared by the department under subdivision (1).
(6) Establish, implement, and maintain a training program in the nature and dynamics of domestic and family violence for training of all employees of the department who interact with a claimant for benefits to determine whether the claim of the individual for unemployment benefits is valid and to determine that employment separations stemming from domestic or family violence are reliably screened, identified, and adjudicated and that victims of domestic or family violence are able to take advantage of the full range of job services provided by the department. The training presenters shall include domestic violence experts with expertise in the delivery of direct services to victims of domestic violence, including using the staff of shelters for battered women in the presentation of the training. The initial training shall consist of instruction of not less than

six (6) hours. Refresher training shall be required annually and shall consist of instruction of not less than three (3) hours.
(Formerly: Acts 1947, c.208, s.1901.) As amended by P.L.18-1987, SEC.51; P.L.220-1989, SEC.1; P.L.21-1995, SEC.91; P.L.290-2001, SEC.12; P.L.189-2003, SEC.6; P.L.1-2005, SEC.184; P.L.161-2006, SEC.5.



CHAPTER 18.1. STATE HUMAN RESOURCE INVESTMENT COUNCIL

IC 22-4-18.1-1
"Applicable federal program" defined
Sec. 1. As used in this chapter, "applicable federal program" refers to the federal human resource programs for which the council has authority to make recommendations as listed in section 4 of this chapter.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-2
"Council" defined
Sec. 2. As used in this chapter, "council" refers to the state workforce innovation council established by section 3 of this chapter.
As added by P.L.38-1993, SEC.58. Amended by P.L.161-2006, SEC.7.

IC 22-4-18.1-3
Council; establishment; purpose and duties
Sec. 3. The state workforce innovation council is established under the applicable federal programs to do the following:
(1) Review the services and use of funds and resources under applicable federal programs and advise the governor on methods of coordinating the services and use of funds and resources consistent with the laws and regulations governing the particular applicable federal programs.
(2) Advise the governor on:
(A) the development and implementation of state and local standards and measures; and
(B) the coordination of the standards and measures;
concerning the applicable federal programs.
(3) Perform the duties as set forth in federal law of the particular advisory bodies for applicable federal programs described in section 4 of this chapter.
(4) Identify the workforce needs in Indiana and recommend to the governor goals to meet the investment needs.
(5) Recommend to the governor goals for the development and coordination of the human resource system in Indiana.
(6) Prepare and recommend to the governor a strategic plan to accomplish the goals developed under subdivisions (4) and (5).
(7) Monitor the implementation of and evaluate the effectiveness of the strategic plan described in subdivision (6).
(8) Advise the governor on the coordination of federal, state, and local education and training programs and on the allocation of state and federal funds in Indiana to promote effective services, service delivery, and innovative programs.
(9) Administer the minority training grant program established by section 11 of this chapter.
(10) Administer the back home in Indiana program established

by section 12 of this chapter.
(11) Any other function assigned to the council by the governor with regard to the study and evaluation of Indiana's workforce development delivery system.
As added by P.L.38-1993, SEC.58. Amended by P.L.96-2004, SEC.19; P.L.161-2006, SEC.8.

IC 22-4-18.1-4
Council; designated as state advisory body under specified federal laws; administration of programs
Sec. 4. (a) The council shall serve as the state advisory body required under the following federal laws:
(1) The Workforce Investment Act of 1998 under 29 U.S.C. 2801 et seq., including reauthorizations of the Act.
(2) The Wagner-Peyser Act under 29 U.S.C. 49 et seq.
(3) The Carl D. Perkins Vocational and Applied Technology Act under 20 U.S.C. 2301 et seq.
(4) The Adult Education and Family Literacy Act under 20 U.S.C. 9201 et seq.
(b) In addition, the council may be designated to serve as the state advisory body required under any of the following federal laws upon approval of the particular state agency directed to administer the particular federal law:
(1) The National and Community Service Act of 1990 under 42 U.S.C. 12501 et seq.
(2) Part A of Title IV of the Social Security Act under 42 U.S.C. 601 et seq.
(3) The employment and training programs established under the Food Stamp Act of 1977 under 7 U.S.C. 2011 et seq.
(c) The council shall administer the minority training grant program established by section 11 of this chapter and the back home in Indiana program established by section 12 of this chapter.
As added by P.L.38-1993, SEC.58. Amended by P.L.96-2004, SEC.20; P.L.161-2006, SEC.9.

IC 22-4-18.1-5
Council membership
Sec. 5. (a) Subject to subsection (b), the membership of the state workforce innovation council established under section 3 of this chapter consists of the representatives required by the Workforce Investment Act (29 U.S.C. 2801 et seq.), including reauthorizations of the Act, and must represent the diverse regions of Indiana.
(b) The state superintendent of public instruction or the superintendent's designee serves as a member of the state workforce innovation council.
As added by P.L.38-1993, SEC.58. Amended by P.L.179-1999, SEC.3; P.L.161-2006, SEC.10.

IC 22-4-18.1-6
Council; members; term of office; vacancies      Sec. 6. (a) The governor shall appoint members to the council for two (2) year terms. The terms must be staggered so that the terms of half of the members expire each year.
(b) The governor shall promptly make an appointment to fill any vacancy on the council, but only for the duration of the unexpired term.
As added by P.L.38-1993, SEC.58. Amended by P.L.161-2006, SEC.11.

IC 22-4-18.1-6.5
Council; meetings; remote participation
Sec. 6.5. (a) This section applies to a meeting of the council at which at least half of the members appointed to the council are physically present at the place where the meeting is conducted.
(b) A member of the council may participate in a meeting of the council using a means of communication that permits:
(1) all other members of the council participating in the meeting; and
(2) all members of the public physically present at the place where the meeting is conducted;
to simultaneously communicate with each other during the meeting.
(c) A member who participates in a meeting under subsection (b) is considered to be present at the meeting and may vote on any matter properly presented during the meeting.
(d) A member who participates in a meeting under subsection (b) shall confirm in writing not more than five (5) days after the date of the meeting the votes cast by the member during the meeting. The member may send the confirmation by United States mail or facsimile.
(e) A member shall attend at least three (3) meetings of the council during a calendar year in person.
(f) The memorandum of the meeting prepared under IC 5-14-1.5-4 must also state the name of each member who:
(1) was physically present at the place where the meeting was conducted;
(2) participated in the meeting using a means of communication described in subsection (b); and
(3) was absent.
As added by P.L.161-2006, SEC.12.

IC 22-4-18.1-7
Employment of professional, technical, and clerical personnel; contracting for services; financial oversight
Sec. 7. (a) Except as provided in subsection (b) and subject to the approval of the commissioner of the department of workforce development, the state personnel department, and the budget agency, the council may employ professional, technical, and clerical personnel necessary to carry out the duties imposed by this chapter using the following:
(1) Funds available under applicable federal and state programs.         (2) Appropriations by the general assembly for this purpose.
(3) Funds in the state technology advancement and retention account established by IC 4-12-12-1.
(4) Other funds (other than federal funds) available to the council for this purpose.
(b) Subject to the approval of the commissioner of the department of workforce development and the budget agency, the council may contract for services necessary to implement this chapter.
(c) The council is subject to:
(1) the allotment system administered by the budget agency; and
(2) financial oversight by the office of management and budget.
As added by P.L.38-1993, SEC.58. Amended by P.L.21-1995, SEC.96; P.L.96-2004, SEC.21; P.L.161-2006, SEC.13.

IC 22-4-18.1-8
Council members; per diem and reimbursement of expenses
Sec. 8. (a) Any member of the council who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Any member of the council who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Any member of the council who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-9
Bylaws and rules; advisory committees
Sec. 9. The council shall adopt bylaws and rules governing the council's organization and operation, including bylaws and rules governing the establishment of advisory committees considered necessary by the council, scheduling of council meetings, and other activities necessary to implement this chapter.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-10
Certification to federal official of establishment and membership of council
Sec. 10. The state shall certify to:
(1) the United States Secretary of Labor the establishment and

membership of the council at least ninety (90) days before the beginning of each period of two (2) program years for which a job training plan is submitted under this chapter; and
(2) any other appropriate United States Secretary charged with administering a particular applicable federal program the establishment and membership of the council.
As added by P.L.38-1993, SEC.58.

IC 22-4-18.1-11
Grants for minority training programs
Sec. 11. (a) For purposes of this section, "minority student" means a student who is a member of at least one (1) of the following groups:
(1) Blacks.
(2) American Indians.
(3) Hispanics.
(4) Asian Americans.
(5) Other similar racial groups.
(b) The council shall develop a program to provide grants from the state technology advancement and retention account established by IC 4-12-12-1 for minority training programs for minority students. The grants must be used as follows:
(1) Thirty-five percent (35%) for programs designed to enhance training in technology advancement for minority students.
(2) Sixty-five percent (65%) for generalized training programs for minority students.
(c) The council shall adopt policies under which recipients may apply for and receive the grants.
(d) Grants issued under this section are subject to approval by the budget agency.
As added by P.L.96-2004, SEC.22.

IC 22-4-18.1-12
Back home in Indiana program; grants
Sec. 12. (a) The council shall develop a program to provide for grants from the state technology advancement and retention account established by IC 4-12-12-1 or contracts to develop a back home in Indiana program. The program must provide a system to track students who have graduated from private and public colleges and universities in Indiana. The program must include a means of periodically contacting these graduates to inform them of job opportunities in Indiana.
(b) The council shall work with the colleges and universities in Indiana to develop the tracking system.
(c) Grants issued under this section are subject to approval by the budget agency.
As added by P.L.96-2004, SEC.23.



CHAPTER 18.3. REPEALED



CHAPTER 19. ADMINISTRATION OF DEPARTMENT OF WORKFORCE DEVELOPMENT

IC 22-4-19-1
Rules and regulations; investigations; change of rates
Sec. 1. The board shall have the power and authority to adopt, amend, or rescind such rules and regulations to employ such persons, make such expenditures, require such reports, make such investigations and take such other action as it may deem necessary or suitable for the proper administration of this article. All rules and regulations issued under the provisions of this article shall be effective upon publication in the manner hereinafter provided and shall have the force and effect of law. The board may prescribe the extent, if any, to which any rule or regulation so issued or legal interpretation of this article shall be with or without retroactive effect. Whenever the board believes that a change in contribution or benefit rates will become necessary to protect the solvency of the unemployment insurance benefit fund, it shall promptly so inform the governor and the general assembly, and make recommendations with respect thereto.
(Formerly: Acts 1947, c.208, s.2001.) As amended by Acts 1978, P.L.6, SEC.32; P.L.108-2006, SEC.38.



CHAPTER 20. UNCOLLECTIBLE CLAIMS AGAINST EMPLOYERS FOR CONTRIBUTIONS

IC 22-4-20-1
Cancellation; records
Sec. 1. (a) Whenever the commissioner shall consider any account or claim for contributions or skills 2016 training assessments under IC 22-4-10.5-3, or both, against an employer, and any penalty or interest due thereon, or any part thereof, to be uncollectible, written notification containing appropriate information shall be furnished to the attorney general by the commissioner setting forth the reasons therefor and the extent to which collection proceedings have been taken. The attorney general may review such notice and may undertake additional investigation as to the facts relating thereto, and shall thereupon certify to the commissioner an opinion as to the collectibility of such account or claim. If the attorney general consents to the cancellation of such claim for delinquent contributions or skills 2016 training assessments, or both, and any interest or penalty due thereon, the board may then cancel all or any part of such claim.
(b) In addition to the procedure for cancellation of claims for delinquent contributions or skills 2016 training assessments, or both, set out in subsection (a), the board may cancel all or any part of a claim for delinquent contributions or skills 2016 training assessments, or both, against an employer if all of the following conditions are met:
(1) The employer's account has been delinquent for at least seven (7) years.
(2) The commissioner has determined that the account is uncollectible and has recommended that the board cancel the claim for delinquent contributions or skills 2016 training assessments, or both.
(c) When any such claim or any part thereof is cancelled by the board, there shall be placed in the files and records of the department, in the appropriate place for the same, a statement of the amount of contributions, skills 2016 training assessments, and any interest or penalty due thereon, and the action of the board taken with relation thereto, together with the reasons therefor.
(Formerly: Acts 1947, c.208, s.2101; Acts 1957, c.299, s.7.) As amended by P.L.18-1987, SEC.61; P.L.80-1990, SEC.15; P.L.21-1995, SEC.102; P.L.290-2001, SEC.18.



CHAPTER 21. INTERGOVERNMENTAL COOPERATION

IC 22-4-21-1
Reports
Sec. 1. In the administration of this article the board shall cooperate to the fullest extent consistent with the provisions of this article with the federal Department of Labor, shall make such reports in such form and containing such information as the federal Department of Labor may from time to time require and shall comply with such provisions as the federal Department of Labor may from time to time find necessary to insure the correctness and verification of such reports, and shall comply with the regulations prescribed by the Secretary of Labor governing the expenditures of such sums as may be allotted and paid to the state of Indiana under 42 U.S.C. 501 through 504 or any other federal statute for the purpose of assisting in the administration of this article.
(Formerly: Acts 1947, c.208, s.2201; Acts 1951, c.295, s.12.) As amended by P.L.144-1986, SEC.115.

IC 22-4-21-2
Public works or assistance; administration; reports
Sec. 2. Upon request therefor the board shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment the name, address, ordinary occupation, and employment status of each recipient of benefits and such recipient's rights to further benefits under this article.
(Formerly: Acts 1947, c.208, s.2202.) As amended by P.L.144-1986, SEC.116.

IC 22-4-21-3
Availability of records to railroad retirement board
Sec. 3. The commissioner may make the records of the department relating to the administration of this article available to the railroad retirement board created by 45 U.S.C. 228j, or any amendments thereto, and may furnish the railroad retirement board, at the expense of such railroad retirement board, such copies thereof as the railroad retirement board deems necessary for its purposes.
(Formerly: Acts 1947, c.208, s.2203.) As amended by P.L.144-1986, SEC.117; P.L.18-1987, SEC.62; P.L.21-1995, SEC.103.

IC 22-4-21-4
Foreign states; cooperation
Sec. 4. The board may afford reasonable cooperation with every agency of the United States of America, or with any state charged with the administration of any unemployment compensation law.
(Formerly: Acts 1947, c.208, s.2204.)



CHAPTER 22. ADMINISTRATION OF INTERGOVERNMENTAL COOPERATION

IC 22-4-22-1
Benefits; payments
Sec. 1. The board shall enter into arrangements with the appropriate agencies of other states or jurisdictions or the United States of America whereby individuals performing services in this and other states or jurisdictions for a single employing unit under circumstances not specifically provided for in IC 1971, 22-4-8-2(b) of this article, or under similar provisions in the unemployment compensation laws of such other states or jurisdictions, shall be deemed to be employment performed entirely within this state or within one (1) of such other states or jurisdictions, and whereby potential rights to benefits accumulated under the unemployment compensation laws of several states or jurisdictions, or under such a law of the United States of America, or both, may constitute the basis for the payment of benefits through a single appropriate agency under the terms which the board finds will be fair and reasonable to all affected interests and will not result in substantial loss to the Fund.
(Formerly: Acts 1947, c.208, s.2301; Acts 1971, P.L.355, SEC.45.)

IC 22-4-22-2
Contributions; payments
Sec. 2. The board is authorized to enter into reciprocal arrangements with the appropriate agencies of other states or jurisdictions or the United States of America, adjusting the collection and payment of contributions by employers with respect to employment not localized within this state.
(Formerly: Acts 1947, c.208, s.2302.)

IC 22-4-22-3
Secretary of state; filing agreement
Sec. 3. The commissioner is authorized to enter into reciprocal agreements with the proper agencies under the laws of other states or jurisdictions or of the United States, which agreements shall become effective after filing with the secretary of state in accordance with rules adopted by the department under IC 4-22-2, by the terms of which agreements:
(1) potential rights to benefits accumulated under the unemployment compensation laws of one (1) or more states or jurisdictions or of the United States, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the commissioner finds will be fair and reasonable to all affected interests and which will not result in any substantial loss to the fund; and
(2) wages or services in employment subject to an unemployment compensation law of another state or of the United States shall be deemed to be wages in employment for

employers for the purpose of determining an individual's rights to unemployment compensation benefits under this article, and wages in employment for employers as defined in this article shall be deemed to be wages or services on the basis of which unemployment compensation under the law of another state or of the United States is payable, but no such arrangement shall be entered into unless it contains provisions for reimbursements to the unemployment insurance benefit fund for such of the unemployment compensation benefits paid under this part upon the basis of such wages or services, and provisions for reimbursements from the unemployment insurance benefit fund for such of the compensation paid under such other law upon the basis of wages for employment as defined in this article as the commissioner finds will be fair and reasonable to all affected interests.
(Formerly: Acts 1947, c.208, s.2303; Acts 1953, c.177, s.25; Acts 1965, c.190, s.14.) As amended by P.L.144-1986, SEC.118; P.L.18-1987, SEC.63; P.L.21-1995, SEC.104; P.L.108-2006, SEC.42.

IC 22-4-22-4
Agencies; acting as agent for other jurisdictions
Sec. 4. The board is authorized to enter into reciprocal agreements with the agencies of other states or jurisdictions administering unemployment compensation laws whereby the board and such other agencies or jurisdictions may act as agents for each other for the purpose of accepting contributions on each other's behalf. Such contributions upon remittance to the state or jurisdiction on whose behalf such contributions were received, shall be deemed contributions required and paid into the unemployment compensation fund of such state or jurisdiction as of the date received by the agent, state or jurisdiction.
(Formerly: Acts 1947, c.208, s.2304.)

IC 22-4-22-5
Investigations; reports
Sec. 5. In order that the administration of this article and the unemployment insurance laws of other states or jurisdictions or of the United States of America will be promoted by cooperation between this state and such other states or jurisdictions or the appropriate agencies of the United States in exchanging services and making available facilities and information, the board and the department are authorized to make such investigations, secure and transmit such information, make available such services and facilities, and exercise such of the other powers provided in this article with respect to the administration of this article as deemed necessary or appropriate to facilitate the administration of any unemployment insurance law and in like manner to accept and utilize information, services, and facilities made available to this state by the agency or jurisdiction charged with the administration of any

such other unemployment insurance law.
(Formerly: Acts 1947, c.208, s.2305.) As amended by P.L.144-1986, SEC.119; P.L.108-2006, SEC.43.

IC 22-4-22-6
Fraud; repayments; collection
Sec. 6. (a) On request of an agency which administers an employment security law of another state or of a foreign government, and which has found in accordance with the provisions of such law that a claimant is liable to repay benefits received under such law by reason of having knowingly made a false statement or misrepresentation of a material fact, or who has knowingly failed to disclose a material fact, with respect to a claim taken in this state as an agent for such agency, the department may collect from such claimant for the liable state the amount of such benefits to be refunded to such agency.
(b) In any case in which under this subsection a claimant is liable to repay any amount to the agency of another state, or of a foreign government, such amounts may be collected without interest by civil action in the name of the department acting as agent for such agency.
(Formerly: Acts 1947, c.208, s.2306; Acts 1951, c.295, s.12 1/2.) As amended by P.L.108-2006, SEC.44.



CHAPTER 23. EMPLOYMENT REFERRAL SERVICE

IC 22-4-23-1
Establishment; United States; cooperation
Sec. 1. (a) The department shall establish and maintain free public employment and training offices in such number and in such places as may be necessary for the proper administration of this article and for the purpose of performing such duties as are within the purview of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014 and any amendments thereto. The provisions of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014 are hereby declared accepted by the state in conformity with the terms of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014, and the state commits itself to the observation of and compliance with the requirements of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014, and the department is constituted the agency of the state for all purposes of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014. All duties and powers conferred upon any other department, agency, or officer of the state relating to the establishment, maintenance, and operation of free public employment offices shall be vested in the department. The department being charged with the duty to cooperate with any official or agency of the United States having powers or duties under the provisions of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014, shall be and is authorized and empowered to do and perform all things necessary to secure to this state the benefits of 29 U.S.C. 49 et seq. and 38 U.S.C. 2000 through 2014. The department may cooperate with or enter into agreements with the railroad retirement board with respect to the establishment, maintenance, and use of free employment service facilities.
(b) The department may do all acts and things necessary or proper to carry out the powers expressly granted under this article.
(Formerly: Acts 1947, c.208, s.2401; Acts 1951, c.295, s.13; Acts 1953, c.177, s.26.) As amended by P.L.144-1986, SEC.120; P.L.18-1987, SEC.64; P.L.108-2006, SEC.45.



CHAPTER 24. EMPLOYMENT AND TRAINING SERVICES ADMINISTRATION FUND

IC 22-4-24-1
Creation; appropriations
Sec. 1. (a) There is created in the state treasury a special fund to be known as the employment and training services administration fund. All money which is deposited or paid into this fund is hereby appropriated and made available to the department. All money in this fund shall be expended for the purpose and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of this article and for no other purpose whatsoever. The fund shall consist of all money appropriated by this state and all money received from the United States, any agency thereof, or from any other source for such defined purposes. Money received from the railroad retirement board as compensation for services or facilities supplied to said board shall be paid into this fund on the same basis as expenditures are made for such services or facilities from such fund. All money in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the state treasury. Any balances in this fund shall not lapse at any time but shall be continuously available to the department for expenditure consistent with this article.
(b) Notwithstanding any provision of this section, all money requisitioned and deposited in this fund pursuant to IC 22-4-26-5 shall remain part of the unemployment insurance benefit fund and shall be used only in accordance with the conditions specified in IC 22-4-26-5.
(Formerly: Acts 1947, c.208, s.2501; Acts 1951, c.295, s.15; Acts 1957, c.299, s.17.) As amended by P.L.144-1986, SEC.121; P.L.18-1987, SEC.66.



CHAPTER 24.5. SKILLS 2016 TRAINING FUND

IC 22-4-24.5-1 Repealed
(Repealed by P.L.202-2005, SEC.8.)



CHAPTER 25. SPECIAL EMPLOYMENT AND TRAINING SERVICES FUND (UNEMPLOYMENT TRUST FUND)

IC 22-4-25-1
Creation; use of funds
Sec. 1. (a) There is created in the state treasury a special fund to be known as the special employment and training services fund. All interest on delinquent contributions and penalties collected under this article, together with any voluntary contributions tendered as a contribution to this fund, shall be paid into this fund. The money shall not be expended or available for expenditure in any manner which would permit their substitution for (or a corresponding reduction in) federal funds which would in the absence of said money be available to finance expenditures for the administration of this article, but nothing in this section shall prevent said money from being used as a revolving fund to cover expenditures necessary and proper under the law for which federal funds have been duly requested but not yet received, subject to the charging of such expenditures against such funds when received. The money in this fund shall be used by the board for the payment of refunds of interest on delinquent contributions and penalties so collected, for the payment of costs of administration which are found not to have been properly and validly chargeable against federal grants or other funds received for or in the employment and training services administration fund, on and after July 1, 1945. Such money shall be available either to satisfy the obligations incurred by the board directly, or by transfer by the board of the required amount from the special employment and training services fund to the employment and training services administration fund. No expenditure of this fund shall be made unless and until the board finds that no other funds are available or can properly be used to finance such expenditures, except that expenditures from said fund may be made for the purpose of acquiring lands and buildings or for the erection of buildings on lands so acquired which are deemed necessary by the board for the proper administration of this article. The board shall order the transfer of such funds or the payment of any such obligation or expenditure and such funds shall be paid by the treasurer of state on requisition drawn by the board directing the auditor of state to issue the auditor's warrant therefor. Any such warrant shall be drawn by the state auditor based upon vouchers certified by the board or the commissioner. The money in this fund is hereby specifically made available to replace within a reasonable time any money received by this state pursuant to 42 U.S.C. 502, as amended, which, because of any action or contingency, has been lost or has been expended for purposes other than or in amounts in excess of those approved by the bureau of employment security. The money in this fund shall be continuously available to the board for expenditures in accordance with the provisions of this section and shall not lapse at any time or be transferred to any other fund, except

as provided in this article. Nothing in this section shall be construed to limit, alter, or amend the liability of the state assumed and created by IC 22-4-28, or to change the procedure prescribed in IC 22-4-28 for the satisfaction of such liability, except to the extent that such liability may be satisfied by and out of the funds of such special employment and training services fund created by this section.
(b) The board, subject to the approval of the budget agency and governor, is authorized and empowered to use all or any part of the funds in the special employment and training services fund for the purpose of acquiring suitable office space for the department by way of purchase, lease, contract, or in any part thereof to purchase land and erect thereon such buildings as the board determines necessary or to assist in financing the construction of any building erected by the state or any of its agencies wherein available space will be provided for the department under lease or contract between the department and the state or such other agency. The commissioner may transfer from the employment and training services administration fund to the special employment and training services fund amounts not exceeding funds specifically available to the commissioner for that purpose equivalent to the fair, reasonable rental value of any land and buildings acquired for its use until such time as the full amount of the purchase price of such land and buildings and such cost of repair and maintenance thereof as was expended from the special employment and training services fund has been returned to such fund.
(c) The board may also transfer from the employment and training services administration fund to the special employment and training services fund amounts not exceeding funds specifically available to the commissioner for that purpose equivalent to the fair, reasonable rental value of space used by the department in any building erected by the state or any of its agencies until such time as the department's proportionate amount of the purchase price of such building and the department's proportionate amount of such cost of repair and maintenance thereof as was expended from the special employment and training services fund has been returned to such fund.
(d) Whenever the balance in the special employment and training services fund is deemed excessive by the board, the board shall order payment into the unemployment insurance benefit fund of the amount of the special employment and training services fund deemed to be excessive.
(e) Subject to the approval of the board, the commissioner may use not more than five million dollars ($5,000,000) during a program year for training provided by the state educational institution established under IC 20-12-61 to participants in joint labor and management apprenticeship programs approved by the United States Department of Labor's Bureau of Apprenticeship Training. Of the money allocated for training programs under this subsection, fifty percent (50%) is designated for industrial programs, and the remaining fifty (50%) percent is designated for building trade programs. (Formerly: Acts 1947, c.208, s.2601; Acts 1955, c.317, s.12; Acts 1963, c.373, s.1; Acts 1967, c.310, s.22.) As amended by P.L.144-1986, SEC.122; P.L.18-1987, SEC.67; P.L.105-1994, SEC.3; P.L.21-1995, SEC.105; P.L.163-1997, SEC.1; P.L.52-1998, SEC.1; P.L.179-1999, SEC.4; P.L.290-2001, SEC.20; P.L.273-2003, SEC.7; P.L.202-2005, SEC.5; P.L.47-2006, SEC.46.

IC 22-4-25-2
Remployment training accounts for department employees
Sec. 2. (a) As used in this section, "fund" refers to the special employment and training services fund created under section 1 of this chapter.
(b) The commissioner may allocate an amount not to exceed two million dollars ($2,000,000) annually from the fund to establish reemployment training accounts to provide training and reemployment services to department employees dislocated by:
(1) a reduction of funding for;
(2) a centralization or decentralization of; or
(3) the implementation of a more efficient technology or service delivery method in connection with;
the programs and services provided under this article.
As added by P.L.108-2006, SEC.46.

IC 22-4-25-2.5
Allocation for apprenticeship training for construction trades
Sec. 2.5. (a) In support of IC 8-14-14, IC 8-15-2, IC 8-15-3, and IC 8-15.5, the commissioner shall allocate an amount not to exceed two million dollars ($2,000,000) annually for pre-apprenticeship and apprenticeship training and counseling assistance relating to the construction trades for individuals who:
(1) are not otherwise eligible for training and counseling assistance under any other program; and
(2) are not participating in programs that duplicate those programs described in section 1(e) of this chapter.
Priority shall be granted to training or counseling persons who are members of a minority group (as defined by IC 4-13-16.5-1). The training and counseling assistance programs funded by this section must be approved by the department.
(b) This section expires December 31, 2012.
As added by P.L.47-2006, SEC.47.



CHAPTER 26. UNEMPLOYMENT INSURANCE BENEFIT FUND

IC 22-4-26-1
Establishment; source of funds
Sec. 1. There is established a special fund to be known as the unemployment insurance benefit fund which shall be administered separate and apart from all public money or funds of the state. This fund shall consist of:
(1) all contributions, all payments in lieu of contributions, all money received from the federal government as reimbursements pursuant to section 204 of the Federal-State Extended Compensation Act of 1970, and all money paid into and received by it as provided in this article;
(2) any property or securities and the earnings thereof acquired through the use of money belonging to the fund;
(3) all other money received for the fund from any other source;
(4) all money credited to this state's account in the unemployment trust fund pursuant to 42 U.S.C. 1103, as amended; and
(5) interest earned from all money in the fund.
Subject to the provisions of this article, the board is vested with full power, authority, and jurisdiction over the fund, including all money and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated in this article which are necessary or convenient in the administration thereof consistent with the provisions of this article and the Depository Act. The money in this fund shall be used only for the payment of unemployment compensation benefits.
(Formerly: Acts 1947, c.208, s.2701; Acts 1957, c.299, s.8; Acts 1973, P.L.239, SEC.5.) As amended by P.L.18-1987, SEC.68.

IC 22-4-26-2
Administration of fund
Sec. 2. The fund shall be administered exclusively for the purpose of this article, and money withdrawn therefrom, except for deposit in the unemployment insurance benefit fund and for refund, as provided in this article, and except for amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, which shall be used exclusively as provided in section 5 of this chapter, shall be used solely for the payment of benefits. Payment of benefits and refunds shall be made in accordance with the rules prescribed by the department consistent with the provisions of this article. Withdrawals from the fund except as provided in section 5 of this chapter shall not be subject to any provisions of law requiring specific appropriations or other formal release by state officers of money in their custody.
(Formerly: Acts 1947, c.208, s.2702; Acts 1957, c.299, s.9.) As amended by P.L.144-1986, SEC.123; P.L.18-1987, SEC.69; P.L.108-2006, SEC.47.
IC 22-4-26-3
Treasurer of fund; depositories; investments
Sec. 3. The treasurer of state shall be ex officio treasurer and custodian of the fund and shall administer the fund in accordance with the provisions of this article and the directions of the commissioner and shall pay all warrants drawn upon it in accordance with such rules as the board may prescribe. All contributions provided for in this article shall be paid to and collected by the department. All contributions and other money payable to the fund as provided in this article upon receipt thereof by the department shall be paid to and deposited with the treasurer of state to the credit of the unemployment insurance benefit fund. The commissioner shall immediately order the auditor of state to issue the auditor's warrant on the treasurer of state immediately to forward such money and deposit it, together with any money earned thereby while in the treasurer's custody and any other money received by the treasurer for the payment of benefits from any source other than the unemployment trust fund, with the Secretary of the Treasury of the United States of America to the credit of the unemployment trust fund. All money belonging to the unemployment insurance benefit fund and not otherwise deposited, invested, or paid over pursuant to the provisions of this article may be deposited by the treasurer of state under the direction of the commissioner in any banks or public depositories in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of money in the unemployment insurance benefit fund, any other provisions of law to the contrary notwithstanding. The treasurer of state shall, if required by the Social Security Administration, give a separate bond conditioned upon the faithful performance of the treasurer's duties as custodian of the fund in an amount and with such sureties as shall be fixed and approved by the governor. Premiums for the said bond shall be paid as provided in IC 22-4-24.
(Formerly: Acts 1947, c.208, s.2703.) As amended by P.L.144-1986, SEC.124; P.L.18-1987, SEC.70; P.L.21-1995, SEC.106.

IC 22-4-26-4
Federal aid; requisition; disposition of balance
Sec. 4. The commissioner, through the treasurer of state acting as its fiscal agent, shall requisition from time to time from the unemployment trust fund such amounts not exceeding the amount standing to its account therein as it deems necessary for the payment of benefits for a reasonable future period and for refunds, but for no other purpose. Upon receipt thereof, the treasurer of state shall deposit such money in the unemployment insurance benefit fund in a special benefit account, and upon order of the commissioner, the auditor of state or the auditor's duly authorized agent shall issue the auditor's warrants for the payment of benefits and refunds by the treasurer of state. Any balance of money so requisitioned which remains unclaimed or unpaid in the special benefit account of the unemployment insurance benefit fund after the expiration of the

period for which such sums are requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits and refunds during succeeding periods, or in the discretion of the commissioner shall be redeposited with the Secretary of the Treasury of the United States to the credit of the unemployment trust fund as provided in section 3 of this chapter.
(Formerly: Acts 1947, c.208, s.2704.) As amended by P.L.144-1986, SEC.125; P.L.18-1987, SEC.71; P.L.21-1995, SEC.107.

IC 22-4-26-5
Use of money from federal unemployment trust fund; appropriations
Sec. 5. (a) Money credited to the account of this state in the unemployment trust fund by the Secretary of the Treasury of the United States pursuant to 42 U.S.C. 1103, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of this article and public employment offices pursuant to a specific appropriation by the general assembly, provided that the expenses are incurred and the money is requisitioned after the enactment of an appropriation statute which:
(1) specifies the purposes for which such money is appropriated and the amounts appropriated therefor;
(2) except as provided in subsection (i), limits the period within which such money may be obligated to a period ending not more than two (2) years after the date of the enactment of the appropriation statute; and
(3) limits the total amount which may be obligated during a twelve (12) month period beginning on July 1 and ending on the next June 30 to an amount which does not exceed the amount by which:
(A) the aggregate of the amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, during such twelve (12) month period and the twenty-four (24) preceding twelve (12) month periods; exceeds
(B) the aggregate of the amounts obligated by this state pursuant to this section and amounts paid out for benefits and charged against the amounts credited to the account of this state during such twenty-five (25) twelve (12) month periods.
(b) For the purposes of this section, amounts obligated by this state during any such twelve (12) month period shall be charged against equivalent amounts which were first credited and which have not previously been so charged, except that no amount obligated for administration of this article and public employment offices during any such twelve (12) month period may be charged against any amount credited during such twelve (12) month period earlier than the fourteenth preceding such twelve (12) month period.
(c) Amounts credited to the account of this state pursuant to 42 U.S.C. 1103, as amended, may not be obligated except for the payment of cash benefits to individuals with respect to their

unemployment and for the payment of expenses incurred for the administration of this article and public employment offices pursuant to this section.
(d) Money appropriated as provided in this section for the payment of expenses incurred for the administration of this article and public employment offices pursuant to this section shall be requisitioned as needed for payment of obligations incurred under such appropriation and upon requisition shall be deposited in the employment and training services administration fund but, until expended, shall remain a part of the unemployment insurance benefit fund. The commissioner shall maintain a separate record of the deposit, obligation, expenditure, and return of funds so deposited. If any money so deposited is for any reason not to be expended for the purpose for which it was appropriated, or if it remains unexpended at the end of the period specified by the statute appropriating such money, it shall be withdrawn and returned to the Secretary of the Treasury of the United States for credit to this state's account in the unemployment trust fund.
(e) There is appropriated out of the funds made available to Indiana under Section 903 of the Social Security Act, as amended by Section 209 of the Temporary Extended Unemployment Compensation Act of 2002 (which is Title II of the federal Jobs Creation and Worker Assistance Act of 2002, Pub.L107-147), seventy-two million two hundred thousand dollars ($72,200,000) to the department of workforce development. The appropriation made by this subsection is available for ten (10) state fiscal years beginning with the state fiscal year beginning July 1, 2003. Unencumbered money at the end of a state fiscal year does not revert to the state general fund.
(f) Money appropriated under subsection (e) is subject to the requirements of IC 22-4-37-1.
(g) Money appropriated under subsection (e) may be used only for the following purposes:
(1) The administration of the Unemployment Insurance (UI) program and the Wagner Peyser public employment office program.
(2) Acquiring land and erecting buildings for the use of the department of workforce development.
(3) Improvements, facilities, paving, landscaping, and equipment repair and maintenance that may be required by the department of workforce development.
(h) In accordance with the requirements of subsection (g), the department of workforce development may allocate up to the following amounts from the amount described in subsection (e) for the following purposes:
(1) Thirty-nine million two hundred thousand dollars ($39,200,000) to be used for the modernization of the Unemployment Insurance (UI) system beginning July 1, 2003, and ending June 30, 2013.
(2) For:             (A) the state fiscal year beginning after June 30, 2003, and ending before July 1, 2004, five million dollars ($5,000,000);
(B) the state fiscal year beginning after June 30, 2004, and ending before July 1, 2005, five million dollars ($5,000,000);
(C) the state fiscal year beginning after June 30, 2005, and ending before July 1, 2006, five million dollars ($5,000,000);
(D) the state fiscal year beginning after June 30, 2006, and ending before July 1, 2007, five million dollars ($5,000,000); and
(E) the state fiscal year beginning after June 30, 2007, and ending before July 1, 2008, five million dollars ($5,000,000);
for the JOBS proposal to meet the workforce needs of Indiana employers in high wage, high skill, high demand occupations.
(3) For:
(A) the state fiscal year beginning after June 30, 2003, and ending before July 1, 2004, four million dollars ($4,000,000);
(B) the state fiscal year beginning after June 30, 2004, and ending before July 1, 2005, four million dollars ($4,000,000);
to be used by the workforce investment boards in the administration of Indiana's public employment offices.
(i) The amount appropriated under subsection (e) for the payment of expenses incurred in the administration of this article and public employment is not required to be obligated within the two (2) year period described in subsection (a)(2).
(Formerly: Acts 1947, c.208, s.2705; Acts 1957, c.299, s.10; Acts 1965, c.190, s.15; Acts 1969, c.300, s.6; Acts 1973, P.L.239, SEC.6.) As amended by P.L.144-1986, SEC.126; P.L.18-1987, SEC.72; P.L.21-1995, SEC.108; P.L.224-2003, SEC.120.



CHAPTER 27. MANAGEMENT OF FUNDS UPON DISCONTINUANCE OF UNEMPLOYMENT TRUST FUND

IC 22-4-27-1
Investments; disposal of securities
Sec. 1. The provisions of IC 22-4-26-1, IC 22-4-26-2, IC 22-4-26-3, and IC 22-4-26-4, to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist and so long as the Secretary of the Treasury of the United States continues to maintain for this state a separate book account of all funds deposited therein by the state for benefit purposes, together with the state's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist or such separate book account is no longer maintained, all money, properties, or securities therein belonging to the unemployment insurance benefit fund of this state shall be transferred to the treasurer of the unemployment insurance benefit fund who shall hold, invest, transfer, sell, deposit, and release such money, properties, or securities in a manner approved by the department in accordance with the provisions of this article. The money shall be invested in the following readily marketable classes of securities:
(1) Bonds or other interest bearing obligations of the United States.
(2) Any bonds guaranteed as to principal and interest by the United States government.
The treasurer of state shall dispose of securities or other properties belonging to the unemployment insurance benefit fund under the direction of the commissioner.
(Formerly: Acts 1947, c.208, s.2801.) As amended by P.L.144-1986, SEC.127; P.L.18-1987, SEC.73; P.L.21-1995, SEC.109.



CHAPTER 28. LOST OR ILLEGALLY EXPENDED FEDERAL GRANTS

IC 22-4-28-1
Appropriations
Sec. 1. If any money received after June 30, 1941, from the Social Security Administration under 42 U.S.C. 501 through 504, or any unencumbered balances in the employment and training services administration fund as of June 30, 1941, or any money granted after June 30, 1941 to this state under 29 U.S.C. 49 et seq. or any money made available by this state or its political subdivisions and matched by such money granted to this state under 29 U.S.C. 49 et seq. is found by the Secretary of Labor because of any action or contingency to have been lost or been expended for purposes other than or in amounts in excess of those found necessary by the Secretary of Labor for the proper administration of this article, it is the policy of this state that upon receipt of notice of such a finding by the Secretary of Labor the board shall promptly report the amount required for such replacement to the governor, and the governor shall at the earliest opportunity submit to the general assembly a request for the appropriation of such amount. This section shall not be construed to relieve this state of its obligation with respect to funds received prior to July 1, 1941, under 49 U.S.C. 501 through 504.
(Formerly: Acts 1947, c.208, s.2901; Acts 1951, c.295, s.16.) As amended by P.L.144-1986, SEC.128; P.L.18-1987, SEC.74.



CHAPTER 29. COLLECTION OF CONTRIBUTIONS, INTEREST, AND PENALTIES

IC 22-4-29-1
Delinquent contributions; interest and penalties
Sec. 1. (a) Contributions unpaid on the date on which they are due and payable, as prescribed by the commissioner, shall bear interest at the rate of one percent (1%) per month or fraction thereof from and after such date until payment, plus accrued interest, is received by the department. The board may prescribe fair and reasonable regulations pursuant to which such interest shall not accrue.
(b) If the failure to pay any part or all of the delinquent contributions is due to negligence or intentional disregard of authorized rules, regulations, or notices, but without intent to defraud, there shall be added, as a penalty, ten percent (10%) of the total amount of contributions unpaid, which penalty shall become due and payable upon notice and demand by the commissioner.
(c) If the commissioner finds that the failure to pay any part or all of delinquent contributions is due to fraud with intent to evade the payment of contributions, there shall be added, as a penalty, fifty percent (50%) of the total amount of delinquent contributions, which penalty shall become due and payable upon notice and demand by the commissioner.
(d) Interest and penalties collected pursuant to this section shall be paid into the special employment and training services fund.
(Formerly: Acts 1947, c.208, s.3001.) As amended by P.L.228-1983, SEC.5; P.L.18-1987, SEC.75; P.L.21-1995, SEC.110.

IC 22-4-29-2
Assessments; limitation
Sec. 2. In addition to all other powers granted to the commissioner by this article, the commissioner or the commissioner's authorized representatives shall have the power to make assessments against any employing unit which fails to pay contributions, interest, skills 2016 training assessments under IC 22-4-10.5-3, or penalties as required by this article, or for additional contributions and skills 2016 training assessments due and unpaid, which assessment is considered prima facie correct. Such assessments shall consist of contributions, skills 2016 training assessments under IC 22-4-10.5-3, and any interest or penalties which may be due by reason of section 1 of this chapter, or the skills 2016 training assessment and interest due under IC 22-4-10.5. Such assessment must be made not later than four (4) calendar years subsequent to the date that said contributions, skills 2016 training assessments, interest, or penalties would have become due, except that this limitation shall not apply to any contributions, skills 2016 training assessments, interest, or penalties which should have been paid with respect to any incorrect report filed with the department which report was known or should have been known to be incorrect by the employing unit.
(Formerly: Acts 1947, c.208, s.3002.) As amended by P.L.144-1986,

SEC.129; P.L.18-1987, SEC.76; P.L.21-1995, SEC.111; P.L.290-2001, SEC.21.

IC 22-4-29-3
Assessments; notice
Sec. 3. The commissioner, or the commissioner's duly authorized representative, shall immediately notify the employing unit of the assessment in writing by mail, and such assessment shall be final unless the employing unit protests such assessment within fifteen (15) days after the mailing of the notice.
(Formerly: Acts 1947, c.208, s.3003.) As amended by P.L.20-1986, SEC.14; P.L.18-1987, SEC.77; P.L.21-1995, SEC.112.

IC 22-4-29-4
Assessments; protest; hearings
Sec. 4. If the employing unit protests such assessment, upon written request it shall have an opportunity to be heard, and such hearing shall be conducted by a liability administrative law judge pursuant to the provisions of IC 22-4-32-1 through IC 22-4-32-15. After the hearing the liability administrative law judge shall immediately notify the employing unit in writing of the finding, and the assessment, if any, so made shall be final, in the absence of judicial review proceedings as provided in this article, thirty (30) days after such notice of appeal is issued.
(Formerly: Acts 1947, c.208, s.3004; Acts 1951, c.295, s.17.) As amended by P.L.144-1986, SEC.130; P.L.18-1987, SEC.78; P.L.135-1990, SEC.20; P.L.108-2006, SEC.48.

IC 22-4-29-5
Assessments; judicial review; stay of proceedings
Sec. 5. The finality of such decision of the liability administrative law judge may be stayed for a period of thirty (30) days from the date of service of notice on the department of the appeal of said decision as provided in this article. Such notice must be served within thirty (30) days after notice of the decision of the liability administrative law judge is issued. If judicial review proceedings are not instituted within the time provided for in this article, the finality of said decision shall not be further stayed.
(Formerly: Acts 1947, c.208, s.3005.) As amended by P.L.144-1986, SEC.131; P.L.135-1990, SEC.21; P.L.108-2006, SEC.49.

IC 22-4-29-6
Assessments; nonpayment; warrants; levy; garnishment; lien
Sec. 6. (a) Unless an assessment is paid in full within seven (7) days after it becomes final, the commissioner or the commissioner's representative may file with the clerk of the circuit court of any county in the state a warrant in duplicate, directed to the sheriff of such county, commanding the sheriff to levy upon and sell the property, real and personal, tangible and intangible, of the employing unit against whom the assessment has been made, in sufficient

quantity to satisfy the amount thereof, plus damages to the amount of ten percent (10%) of such assessment, which shall be in addition to the penalties prescribed in this article for delinquent payment, and in addition to the interest at the rate of one percent (1%) per month upon the unpaid contribution from the date it was due, to the date of payment of the warrant, and in addition to all costs incident to the recording and execution thereof. The remedies by garnishment and proceedings supplementary to execution as provided by law shall be available to the board to effectuate the purposes of this chapter. Within five (5) days after receipt of a warrant under this section, the clerk shall:
(1) retain the duplicate copy of the warrant;
(2) enter in the judgment record in the column for judgment debtors the name of the employing unit stated in the warrant, or if the employing unit is a partnership, the names of the partners;
(3) enter the amount sought by the warrant;
(4) enter the date the warrant was received; and
(5) certify the original warrant and return it to the department.
(b) Five (5) days after the clerk receives a warrant under subsection (a), the amount sought in the warrant, the damages to an amount of ten percent (10%) of the assessment as provided in subsection (a), penalties, and interest described in subsection (a), become a lien upon the title to and interest in the real and personal property of the employing unit.
(Formerly: Acts 1947, c.208, s.3006.) As amended by P.L.20-1986, SEC.15; P.L.18-1987, SEC.79; P.L.21-1995, SEC.113; P.L.52-1998, SEC.2.

IC 22-4-29-7
Assessments; issuance of warrant to sheriff
Sec. 7. The clerk shall return the original, certified copy of the warrant to the department together with all recording information concerning the warrant. Upon receipt of the warrant from the clerk, the department shall issue the warrant to the sheriff of the county.
(Formerly: Acts 1947, c.208, s.3007.) As amended by P.L.21-1995, SEC.114; P.L.52-1998, SEC.3.

IC 22-4-29-8
Assessments; warrants; return; fees and costs
Sec. 8. (a) If the clerk fails to record the warrant and issue the same to the department within five (5) days after it has been received by the clerk as herein provided, the clerk shall forfeit to the state for each such failure the sum of twenty dollars ($20), which shall be deposited in the unemployment insurance benefit fund.
(b) Within one hundred twenty (120) days from the date of receipt of the warrant (or immediately after service if the warrant is fully satisfied or found to be wholly uncollectible) the sheriff shall return it to the department, together with the money collected, less fees and costs.
(c) "Costs" as referred to in this subsection includes the fees of

the clerk and sheriff as are specifically provided for and costs of storage, appraisal, publication, and other necessary and properly chargeable expenses incurred in the sale of property on execution. The costs herein specifically prescribed for the clerk and sheriff shall be as follows:
(1) Clerk's fee of three dollars ($3) to be charged on the warrant and paid to the clerk for recording the warrant.
(2) Sheriff's fee of:
(A) six dollars ($6) to be charged on the warrant and paid to the sheriff in every instance in which the warrant has been duly and properly served and the schedules and affidavits hereinafter provided for have been executed and signed; or
(B) ten dollars ($10) for sale of property on execution or decree, including making a deed or certificate of sale, to be charged on the warrant.
(Formerly: Acts 1947, c.208, s.3008; Acts 1951, c.295, s.18; Acts 1969, c.300, s.7.) As amended by P.L.18-1987, SEC.80; P.L.21-1995, SEC.115; P.L.52-1998, SEC.4.

IC 22-4-29-9
Assessments; fees and costs; collection; disposition
Sec. 9. (a) The fees and charges provided in section 8 of this chapter for the clerk and sheriff shall be the property of the clerk and sheriff, and, excepting additional payments to the sheriff provided for in this section, shall be the only fees and charges payable for their services relating to the warrants herein and shall be in lieu of all fees and charges provided for in other statutes for services relating to recording and serving of warrants and levying of executions, whether such other statutes relate to clerks, sheriffs, governmental units, or subdivisions thereof. Such costs shall be charged against the employing unit and collected from it by the sheriff.
(b) In case the amount collected is sufficient to satisfy the entire amount of the warrant and all costs thereon, the sheriff shall retain an amount equal to ten percent (10%) of the assessment in addition to the fees provided in section 8 of this chapter. If such amount is not collected in full, the sheriff shall retain an amount equal to five percent (5%) of the amount collected.
(c) However, in instances wherein the sheriff makes no collection upon a warrant and it has been returned to the department as uncollectible and the warrant is thereafter paid voluntarily in whole or in part by the employing unit to the clerk or to the department, the sheriff shall not be entitled to either of the payments mentioned in subsection (b), and the damages assessed in the warrant shall be deposited in the unemployment insurance benefit fund.
(Formerly: Acts 1947, c.208, s.3009.) As amended by P.L.18-1987, SEC.81; P.L.21-1995, SEC.116.

IC 22-4-29-10
Assessments; return; subsequent warrants; fees; attempts to collect
Sec. 10. (a) The return by the sheriff to the department of the

warrants shall be made monthly on or before the fifth day of the month. All money so returned to the department shall be receipted for by the department and its endorsement upon the check transmitted by the sheriff shall be conclusive evidence of such payment by the sheriff and no other receipt shall be necessary.
(b) If a warrant is not satisfied within the one hundred twenty (120) days specified in section 8 of this chapter, nothing herein shall operate to prevent the department from issuing subsequent warrants upon the identical amount of the unpaid assessment. Subsequent warrants shall not be recorded by the clerk, and no fees shall be chargeable by the clerk. Upon any subsequent warrant, the sheriff shall be entitled to a sum for mileage equal to that sum per mile paid to state officers and employees, with the rate changing each time the state government changes its rate per mile, but shall not be entitled to any other fee if the same has been paid the sheriff for services upon the original warrant, except that in case collection is made in part or in full with respect to any such subsequent warrant, the sheriff is entitled to the five percent (5%) or ten percent (10%) as provided in section 9(b) of this chapter.
(c) In every instance in which the sheriff shall return any warrant unsatisfied, the sheriff shall attach to the warrant a summary of all relative information regarding the attempts to collect the warrant and the reason the warrant is being returned unsatisfied.
(Formerly: Acts 1947, c.208, s.3010; Acts 1975, P.L.15, SEC.30.) As amended by P.L.18-1987, SEC.82; P.L.21-1995, SEC.117; P.L.52-1998, SEC.5.

IC 22-4-29-11
Assessments; failure to locate employing unit
Sec. 11. In the event the sheriff is unable to locate the employing unit after diligent search, the sheriff shall file with the department a statement sworn to by the sheriff that a diligent search has been made and the employing unit cannot be located within the sheriff's bailiwick.
(Formerly: Acts 1947, c.208, s.3011.) As amended by Acts 1978, P.L.2, SEC.2218; P.L.18-1987, SEC.83; P.L.52-1998, SEC.6.

IC 22-4-29-12
Applicability of exemption laws for relief of debtors
Sec. 12. The liability for any contributions, skills 2016 training assessments, interest, penalties, and damages imposed by this chapter, or costs incidental to execution of warrants, shall not be subject to any of the provisions of the exemption laws of the state of Indiana for the relief of debtors.
(Formerly: Acts 1947, c.208, s.3012.) As amended by P.L.131-1983, SEC.5; P.L.52-1998, SEC.7; P.L.290-2001, SEC.22.

IC 22-4-29-13
Notices
Sec. 13. (a) This section applies to notices given under sections 3,

4, and 5 of this chapter.
(b) As used in this section, "notices" includes mailings of assessments, notice of intention to seek judicial review, and warrants.
(c) If a notice is served through the United States Postal Service, three (3) days must be added to a period that commences upon service of that notice.
(d) The filing of a document with the appellate division or review board is complete on the earliest of the following dates that apply to the filing:
(1) The date on which the document is delivered to the appellate division or review board.
(2) The date of the postmark on the envelope containing the document if the document is mailed to the appellate division or review board by the United States Postal Service.
(3) The date on which the document is deposited with a private carrier, as shown by a receipt issued by the carrier, if the document is sent to the appellate division or review board by a private carrier.
As added by P.L.135-1990, SEC.22.



CHAPTER 30. PROCEDURES FOR COLLECTION OF FUNDS DUE

IC 22-4-30-1
Delinquent contributions; continuing in business
Sec. 1. Any employer against whom contributions shall be assessed as provided in this article shall be restrained and enjoined upon the order of the department by proper proceedings instituted in the name of the state of Indiana, brought by the attorney general for the state of Indiana or any prosecuting attorney at the request of the department, from engaging or continuing in business in this state until the contributions, interest, penalties, and damages shall have been paid and until such employer shall have complied with the provisions of this article; and such attorneys shall prosecute violations of criminal provisions of this article upon request of the department.
(Formerly: Acts 1947, c.208, s.3101.) As amended by P.L.144-1986, SEC.132; P.L.108-2006, SEC.50.



CHAPTER 31. ADDITIONAL REMEDIES FOR COLLECTION OF DELINQUENT CONTRIBUTIONS; JEOPARDY ASSESSMENTS

IC 22-4-31-1
Powers and duties
Sec. 1. (a) If any contributions, interest, penalties, or damages assessed under this article, or any portion thereof, be not paid within one hundred twenty (120) days after the same is found to be due, a receiver may be appointed by the circuit or superior court of the county in which such employer resides or in which the employer is doing business or in which the employer's resident agent is located in a proceeding requesting such appointment instituted against the said employer in the name of the state of Indiana, brought by the attorney general for the state of Indiana at the request of the department.
(b) The court shall appoint a receiver when it finds that the employer has not paid the contributions or amounts due imposed by this article within one hundred twenty (120) days after the same is found to be due, and that contributions, interest, penalties, or damages, or any portion thereof, is unpaid and delinquent. Such cause for the appointment of a receiver shall be in addition to all other causes or grounds provided by law for the appointment of receivers and shall be in addition to all other methods for the enforcement of this article.
(c) Each such receiver shall give bond and be sworn as provided for by law and shall have power under the control of the court to bring and defend actions, to take and keep possession of the property of the employer, to receive all funds and collect any debts due to the employer, in the receiver's name, and generally to do such acts respecting the property as the court shall authorize, and shall have all the powers granted to, or shall be subject to all the duties of, receivers under the laws of this state.
(Formerly: Acts 1947, c.208, s.3201.) As amended by P.L.144-1986, SEC.133; P.L.108-2006, SEC.51.



CHAPTER 32. EMPLOYER LIABILITY, RIGHTS, AND REMEDIES

IC 22-4-32-1
Disputes; hearings
Sec. 1. A liability administrative law judge shall hear all matters pertaining to:
(1) the assessment of contributions, penalties, and interest;
(2) which accounts, if any, benefits paid, or finally ordered to be paid, should be charged;
(3) successorships, and related matters arising therefrom, including but not limited to:
(A) the transfer of accounts;
(B) the determination of rates of contribution; and
(C) determinations under IC 22-4-11.5; and
(4) claims for refunds of contributions, skills 2016 training assessments, or adjustments thereon in connection with subsequent contribution payments and skills 2016 training assessments;
for which an employing unit has timely filed a protest under section 4 of this chapter.
(Formerly: Acts 1947, c.208, s.3301.) As amended by P.L.135-1990, SEC.23; P.L.290-2001, SEC.25; P.L.108-2006, SEC.54.



CHAPTER 33. PROTECTION OF RIGHTS AND BENEFITS

IC 22-4-33-1
Waiver, release, or commutation of rights; payment of employer's contributions
Sec. 1. Except as provided in IC 22-4-39, any agreement by an individual to waive, release or commute his rights to benefits or any other rights under this article is void. Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions required under this article or skills 2016 training assessments under IC 22-4-10.5-3 from the employer is void. No employer may make or require or accept any deduction from the remuneration of individuals in his employ to finance the employer's contributions or skills 2016 training assessments under IC 22-4-10.5-3 required from him, or require or accept any waiver by any individual in his employ of any right under this article.
(Formerly: Acts 1947, c.208, s.3401.) As amended by Acts 1978, P.L.2, SEC.2219; Acts 1982, P.L.95, SEC.7; P.L.290-2001, SEC.33.

IC 22-4-33-2
Benefits; fees for claiming benefits; attorney's fees
Sec. 2. (a) Except for fees charged under IC 22-4-17-12, no individual claiming benefits may be charged fees of any kind in a proceeding by the board, the review board, an administrative law judge, or the representative of any of them or by any court or any officer thereof.
(b) An individual claiming benefits in a proceeding before the board, the review board, an administrative law judge, or a court may be represented by counsel or other authorized agent, but no counsel or agent may charge or receive for his service more than an amount approved by the board or review board.
(Formerly: Acts 1947, c.208, s.3402.) As amended by Acts 1978, P.L.2, SEC.2220; P.L.34-1985, SEC.10; P.L.135-1990, SEC.37.

IC 22-4-33-3
Assignment or pledge of rights to benefits; levy; execution; exemptions
Sec. 3. Except as provided in IC 22-4-39, any assignment, pledge or encumbrance of any right to benefits which are or may become due or payable under this article shall be void; and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debt until such benefits are actually received by the recipient. Any waiver of any exemption provided for in this section shall be void.
(Formerly: Acts 1947, c.208, s.3403.) As amended by Acts 1982, P.L.95, SEC.8.



CHAPTER 34. PENALTIES

IC 22-4-34-1 Repealed
(Repealed by Acts 1978, P.L.2, SEC.2251.)



CHAPTER 35. REPRESENTATION OF STATE IN LEGAL ACTIONS

IC 22-4-35-1
Civil actions; attorneys representing state
Sec. 1. In any civil action to enforce the provisions of this article, the department, commissioner, state workforce innovation council, unemployment insurance board, unemployment insurance review board, and the state may be represented by any qualified attorney who is a regular salaried employee of the department and is designated by it for this purpose or, at the director's request, by the attorney general of the state. In case the governor designates special counsel to defend, on behalf of the state, the validity of this article, the expenses and compensation of such special counsel and of any experts employed by the commissioner in connection with such proceedings may be charged to the employment and training services administration fund.
(Formerly: Acts 1947, c.208, s.3601.) As amended by P.L.144-1986, SEC.145; P.L.18-1987, SEC.95; P.L.38-1993, SEC.59; P.L.21-1995, SEC.128; P.L.161-2006, SEC.14.

IC 22-4-35-2
Criminal actions; prosecution
Sec. 2. All criminal actions for violations of this article shall be prosecuted by the prosecuting attorney of any county, or with the assistance of the attorney general or a United States attorney, if requested by the commissioner, in which the employer has a place of business or the alleged violator resides.
(Formerly: Acts 1947, c.208, s.3602.) As amended by Acts 1978, P.L.2, SEC.2225; P.L.18-1987, SEC.96; P.L.21-1995, SEC.129; P.L.108-2006, SEC.63.



CHAPTER 36. MISCELLANEOUS PROVISIONS

IC 22-4-36-1
Benefits; payment
Sec. 1. Benefits shall be deemed to be due and payable under this article only to the extent provided in this article and to the extent that money is available therefor to the credit of the unemployment insurance benefit fund, and neither the state nor the department shall be liable for any amount in excess of such sums.
(Formerly: Acts 1947, c.208, s.3701.) As amended by P.L.144-1986, SEC.146; P.L.18-1987, SEC.97.

IC 22-4-36-2
Vested right; privileges and immunities; legislative prerogative
Sec. 2. The general assembly reserves the right to amend or repeal all or any part of this article at any time, and there shall be no vested private rights of any kind against such amendment or repeal. All the rights, privileges, or immunities conferred by this article or by acts done pursuant thereto shall exist subject to the power of the general assembly to amend or repeal this article at any time.
(Formerly: Acts 1947, c.208, s.3702.) As amended by P.L.144-1986, SEC.147.

IC 22-4-36-3
Federal aid; use of funds; lease of quarters
Sec. 3. All money received from the United States government and paid into the state treasury, as provided in this article, is appropriated and shall be expended by the commissioner for the respective purposes for which such money was allocated and paid to the state. The department is authorized to rent or lease such rooms or quarters as may be necessary, from time to time, to accommodate the department and its several activities.
(Formerly: Acts 1947, c.208, s.3703.) As amended by P.L.144-1986, SEC.148; P.L.18-1987, SEC.98; P.L.21-1995, SEC.130.

IC 22-4-36-4
Severability of act
Sec. 4. The provisions of this article are severable in the manner provided by IC 1-1-1-8(b).
(Formerly: Acts 1947, c.208, s.3704.) As amended by P.L.144-1986, SEC.149.

IC 22-4-36-5
Destruction of central office; records and equipment; carrying on business
Sec. 5. In the event of the destruction of the central office of the department and the records and equipment contained therein, the commissioner shall at the direction of the governor institute such policies or procedures without regard to any particular provision or

provisions of this article as will in the commissioner's judgment be possible to perform and best suited to carry out the general intent and purposes of this article during the emergency created by the destruction of said central office.
(Formerly: Acts 1947, c.208, s.3705; Acts 1955, c.317, s.14.) As amended by P.L.144-1986, SEC.150; P.L.18-1987, SEC.99; P.L.21-1995, SEC.131.



CHAPTER 37. RELATIONSHIP OF FEDERAL LAW TO STATE LAW

IC 22-4-37-1
Purpose; securing benefits; rules
Sec. 1. It is declared to be the purpose of this article to secure to the state of Indiana and to employers and employees therein all the rights and benefits which are conferred under the provisions of 42 U.S.C. 501 through 504, 42 U.S.C. 1101 through 1109, 26 U.S.C. 3301 through 3311, and 29 U.S.C. 49 et seq., and the amendments thereto. Whenever the department shall find it necessary, it shall have power to formulate rules after public hearing and opportunity to be heard whereof due notice is given as is provided in this article for the adoption of rules pursuant to IC 4-22-2, and with the approval of the governor of Indiana, to adopt such rules as shall effectuate the declared purposes of this article.
(Formerly: Acts 1947, c.208, s.3801; Acts 1971, P.L.355, SEC.46.) As amended by P.L.144-1986, SEC.151; P.L.108-2006, SEC.64.



CHAPTER 38. CAPTIONS, SHORT TITLE, AND SAVING PROVISIONS

IC 22-4-38-1
Interpretation of article; captions
Sec. 1. No caption of any section, subsection, or part of Acts 1947, c.208 shall in any way affect the interpretation of this article or any part thereof.
(Formerly: Acts 1947, c.208, s.3901.) As amended by P.L.144-1986, SEC.154.



CHAPTER 39. DEDUCTION OF CHILD SUPPORT OBLIGATIONS

IC 22-4-39-1
Definitions
Sec. 1. As used in this chapter:
(1) "Child support obligations" includes only obligations which are being enforced pursuant to a plan described in Section 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Title IV-D of the Social Security Act.
(2) "Legal process" means a writ, an order, a summons, or other process in the nature of garnishment that is issued by:
(A) a court with jurisdiction in a state, territory, or possession of the United States;
(B) a court with jurisdiction in a foreign country with which the United States has entered into an agreement that requires the United States to honor the process; or
(C) an authorized official acting under an order of a court with jurisdiction or under state or local law.
(3) "State or local child support enforcement agency" means any agency of any state or a political subdivision of the state operating pursuant to a plan described in subdivision (1).
(4) "Unemployment compensation" means any compensation payable under this article (including amounts payable by the department pursuant to an agreement under any federal law providing for compensation, assistance, or allowances with respect to unemployment).
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.102; P.L.235-1999, SEC.12.

IC 22-4-39-2
Disclosure of obligations; notification of child support enforcement agency
Sec. 2. An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, disclose whether the individual owes child support obligations as defined in section 1 of this chapter. If the individual discloses that the individual owes child support obligations and is determined to be eligible for unemployment compensation, the department shall notify the state or local child support enforcement agency enforcing that obligation that the individual has been determined to be eligible for unemployment compensation.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.103.

IC 22-4-39-3
Deductions; amount
Sec. 3. The department shall deduct and withhold from any unemployment compensation payable to an individual that owes

child support obligations:
(1) the amount specified by the individual to the department to be deducted and withheld under this section, if neither subdivision (2) nor (3) is applicable;
(2) the amount (if any) determined pursuant to an agreement submitted to the department under Section 454(20)(B)(1) of the Social Security Act by the state or local child support enforcement agency, unless subdivision (3) is applicable; or
(3) any amount otherwise required to be so deducted and withheld from the unemployment compensation pursuant to legal process properly served upon the department.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.104; P.L.235-1999, SEC.13.

IC 22-4-39-4
Deductions; payment to child support enforcement agency
Sec. 4. (a) Any amount deducted and withheld under section 3 of this chapter shall be paid by the department to the appropriate state or local child support enforcement agency.
(b) Any amount deducted and withheld under section 3 of this chapter shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency as a payment on the individual's child support obligations.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.105.

IC 22-4-39-5
Application of chapter
Sec. 5. This chapter applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the department under this chapter which are attributable to child support obligations being enforced by the state or local child support enforcement agency.
As added by Acts 1982, P.L.95, SEC.9. Amended by P.L.18-1987, SEC.106.



CHAPTER 40. REPEALED



CHAPTER 41. INDIANA JOBS TRAINING PROGRAM

IC 22-4-41-1
Purpose
Sec. 1. The purpose of this chapter is to create the Indiana jobs training program to provide job training and related services to dislocated workers.
As added by P.L.18-1987, SEC.111.



CHAPTER 42. WORKFORCE DEVELOPMENT CENTERS

IC 22-4-42-1
Establishing one stop centers
Sec. 1. The department may establish at least one (1) one stop center within each workforce service area.
As added by P.L.19-1992, SEC.52. Amended by P.L.21-1995, SEC.134; P.L.161-2006, SEC.16.






ARTICLE 4.1. DEPARTMENT OF WORKFORCE DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 22-4.1-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-1-2
"Commissioner" defined
Sec. 2. "Commissioner" refers to the commissioner of the department of workforce development appointed under IC 22-4.1-3-1.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.136.

IC 22-4.1-1-3
"Department" defined
Sec. 3. "Department" refers to the department of workforce development established under IC 22-4.1-2.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.137.

IC 22-4.1-1-4
"Fund" defined
Sec. 4. "Fund" refers to the state workforce development fund established under IC 22-4.1-6-1.
As added by P.L.235-1999, SEC.14.



CHAPTER 2. DEPARTMENT OF WORKFORCE DEVELOPMENT

IC 22-4.1-2-1
Establishment of department
Sec. 1. The department of workforce development is established. Notwithstanding any other law, the department is the sole agency to plan, coordinate, implement, monitor, and make recommendations regarding initiatives designed to prepare Indiana's workforce for effective participation in the competitive and global economy.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.138.

IC 22-4.1-2-2
Composition of department
Sec. 2. The department is comprised of the following entities reorganized within the department:
(1) The department of employment and training services, including the following:
(A) The unemployment insurance board.
(B) The unemployment insurance review board.
(2) The office of workforce literacy established by IC 22-4.1-10-1.
(3) The Indiana commission on vocational and technical education established by IC 22-4.1-13-6.
(4) The workforce proficiency panel established by IC 22-4.1-16-2.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.139; P.L.1-2005, SEC.186.

IC 22-4.1-2-3
Cooperation for workforce development activities
Sec. 3. The entities listed in section 2 of this chapter shall cooperate to facilitate the coordination, consolidation, and promotion of workforce development activities statewide.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.140.



CHAPTER 3. COMMISSIONER OF THE DEPARTMENT

IC 22-4.1-3-1
Appointment; compensation
Sec. 1. (a) The governor shall appoint a commissioner of the department. The commissioner serves at the pleasure of the governor as the chief administrative officer of the department.
(b) The governor shall fix the commissioner's salary.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-3-2
Staff
Sec. 2. The commissioner may do the following:
(1) Employ staff necessary to perform the duties of the department imposed by this article.
(2) Fix the compensation and terms of staff employment, subject to the approval of the budget agency.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-3-3
Adoption of rules
Sec. 3. The commissioner shall adopt rules under IC 4-22-2 necessary to implement this article.
As added by P.L.105-1994, SEC.5.

IC 22-4.1-3-4
Appropriation of additional funds
Sec. 4. Funds necessary to support the operating costs of the department of workforce development beyond those approved and appropriated by the United States Congress or approved by federal agencies for the operation of the department and specifically authorized by other provisions of IC 22-4:
(1) must be specifically appropriated from the state general fund for this purpose; and
(2) may not be derived from other state or federal funds directed for unemployment insurance programs under IC 22-4, including funds under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), any other grants or funds that are passed through for job training programs, the Carl D. Perkins Vocational and Applied Technology Act (20 U.S.C. 2301 et seq.), and any other grant or funds for vocational and technical education.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.141; P.L.161-2006, SEC.18.



CHAPTER 4. DUTIES

IC 22-4.1-4-1
Duties regarding workforce development initiatives
Sec. 1. The department may undertake duties identified by the commissioner as related to workforce development initiatives that were required of or authorized to be undertaken before July 1, 1994, by:
(1) the department of employment and training services;
(2) the office of workforce literacy established by IC 22-4.1-10-1;
(3) the Indiana commission on vocational and technical education established by IC 22-4.1-13-6; or
(4) the workforce proficiency panel established by IC 22-4.1-16-2.
As added by P.L.105-1994, SEC.5. Amended by P.L.21-1995, SEC.142; P.L.1-2005, SEC.187.

IC 22-4.1-4-2
Mandatory one stop partners
Sec. 2. (a) This section applies only to an employer who employs individuals within the state.
(b) As used in this section, "date of hire" is the first date that an employee provides labor or services to an employer.
(c) As used in this section, "employee":
(1) has the meaning set forth in Chapter 24 of the Internal Revenue Code of 1986; and
(2) includes any individual:
(A) required under Internal Revenue Service regulations to complete a federal form W-4; and
(B) who has provided services to an employer.
The term does not include an employee of a federal or state agency who performs intelligence or counter intelligence functions if the head of the agency determines that the reporting information required under this section could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.
(d) As used in this section, "employer" has the meaning set forth in Section 3401(d) of the Internal Revenue Code of 1986. The term includes:
(1) governmental agencies and labor organizations; and
(2) a person doing business in the state as identified by:
(A) the person's federal employer identification number; or
(B) if applicable, the common paymaster, as defined in Section 3121 of the Internal Revenue Code or the payroll reporting agent of the employer, as described in IRS Rev. Proc. 70-6, 1970-1, C.B. 420.
(e) As used in this section, "labor organization" has the meaning set forth in 42 U.S.C. 653A(a)(2)(B)(ii).
(f) The department shall maintain the Indiana directory of new

hires as required under 42 U.S.C. 653A.
(g) The directory under subsection (f) must contain information that an employer must provide to the department for each newly hired employee as follows:
(1) The information must be transmitted within twenty (20) business days of the employee's date of hire.
(2) If an employer transmits reports under this section magnetically or electronically, the information must be transmitted in two (2) monthly transactions that are:
(A) not less than twelve (12) days apart; and
(B) not more than sixteen (16) days apart.
If mailed, the report is considered timely if it is postmarked on or before the due date. If the report is transmitted by facsimile machine or by using electronic or magnetic media, the report is considered timely if it is received on or before the due date.
(h) The employer shall provide the information required under this section on an employee's withholding allowance certificate (Internal Revenue Service form W-4) or, at the employer's option, an equivalent form. The report may be transmitted to the department by first class mail, by facsimile machine, electronically, or magnetically. The report must include at least the following:
(1) The name, address, and social security number of the employee.
(2) The name, address, and federal tax identification number of the employer.
(3) The date of hire of the employee.
(i) An employer that has employees in two (2) or more states and that transmits reports under this section electronically or magnetically may comply with this section by doing the following:
(1) Designating one (1) state to receive each report.
(2) Notifying the Secretary of the United States Department of Health and Human Services which state will receive the reports.
(3) Transmitting the reports to the agency in the designated state that is charged with receiving the reports.
(j) The department may impose a civil penalty of five hundred dollars ($500) on an employer that fails to comply with this section if the failure is a result of a conspiracy between the employer and the employee to:
(1) not provide the required report; or
(2) provide a false or an incomplete report.
(k) The information received from an employer regarding newly hired employees shall be:
(1) entered into the state's new hire directory within five (5) business days of receipt; and
(2) forwarded to the national directory of new hires within three (3) business days after entry into the state's new hire directory.
The state shall use quality control standards established by the Administrators of the National Directory of New Hires.
(l) The information contained in the Indiana directory of new hires is available only for use by the department and the office of the

secretary of family and social services for purposes required by 42 U.S.C. 653A, unless otherwise provided by law.
(m) The office of the secretary of family and social services shall reimburse the department for any costs incurred in carrying out this section.
(n) The office of the secretary of family and social services and the department shall enter into a purchase of service agreement that establishes procedures necessary to administer this section.
As added by P.L.257-1997(ss), SEC.35. Amended by P.L.290-2001, SEC.34.



CHAPTER 5. LIMITATION ON GRANT AUTHORITY

IC 22-4.1-5-1
"Discretionary grant" defined
Sec. 1. As used in this chapter, "discretionary grant" means a grant awarded by the department as a result of an open bid process.
As added by P.L.21-1995, SEC.143.

IC 22-4.1-5-2
Duties prior to awarding grant
Sec. 2. Before awarding a discretionary grant, the department shall do the following:
(1) Submit for review and comment a list to the governor, the treasurer of state, and the auditor of state of all such grants to be awarded.
(2) Receive within ten (10) working days of submitting the list, any comments from the governor, the treasurer of state, and the auditor of state. If no comments are received within ten (10) working days the department may award any grant included on the list.
(3) Respond to all comments and not award a grant until comments have been addressed and issues resolved between reviewing parties.
As added by P.L.21-1995, SEC.143.

IC 22-4.1-5-3
Annual reports
Sec. 3. All discretionary grants awarded by the department must be reported annually in an electronic format under IC 5-14-6 to the legislative council.
As added by P.L.21-1995, SEC.143. Amended by P.L.28-2004, SEC.160.

IC 22-4.1-5-4
Exempted grantees
Sec. 4. This chapter does not apply to grants awarded to:
(1) workforce investment boards (as defined in IC 22-4.5-2-13.5);
(2) public schools and school corporations (as defined in IC 20-18-2); or
(3) state educational institutions (as defined in IC 20-12-0.5-1).
As added by P.L.21-1995, SEC.143. Amended by P.L.161-2006, SEC.19.



CHAPTER 6. STATE WORKFORCE DEVELOPMENT FUND

IC 22-4.1-6-1
Establishment of fund; administration of programs; reversion of money
Sec. 1. (a) The state workforce development fund is established to receive and disburse workforce development funds under this chapter. The department shall administer the fund.
(b) Money appropriated for the programs described in section 2 of this chapter may be used for the costs of administering those programs.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund but remains available to the department for expenditure consistent with this chapter.
As added by P.L.235-1999, SEC.15.

IC 22-4.1-6-2
Purposes of fund
Sec. 2. Money in the fund may be used for the following purposes at the discretion of the department, based upon the priorities necessary to achieve the department's goals:
(1) To build the capacity and strengthen the quality of services of programs offering basic skills services and having a substantial volunteer component, including staff and volunteer development, outreach, equipment, software, training materials, and community linkages.
(2) For workforce literacy programs providing essential and basic education skills training to raise skills and productivity in the workplace.
(3) For technical assistance to providers of workplace literacy and basic education to enhance the providers' capacity to link with employers and document productivity gains resulting from training.
(4) To establish a common data base, reporting system, and evaluation system related to workforce literacy and other incumbent worker programs, and to develop performance standards.
(5) To provide training for dislocated workers under IC 22-4-41.
(6) To provide training for workers who are at risk of becoming dislocated workers because of a lack of skills.
(7) To provide comprehensive job training and related services for economically disadvantaged, unemployed, and underemployed individuals, including recruitment, counseling, remedial education, vocational training, job development, job placement, and other appropriate services to enable each individual to secure and retain employment at the individual's maximum capacity.
(8) To attract federal funds in order to increase the resources

available to carry out the purposes of this section.
As added by P.L.235-1999, SEC.15.



CHAPTER 7. CERTIFIED INTERNSHIP PROGRAMS AND GRANTS

IC 22-4.1-7-1
"Certified internship program" defined
Sec. 1. As used in this chapter, "certified internship program" refers to an internship program that is certified by the department, in consultation with the department of education, under section 5 of this chapter.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-2
"Employer" defined
Sec. 2. As used in this chapter, "employer" has the meaning set forth in IC 22-8-1.1-1.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-3
"Institution of higher learning" defined
Sec. 3. As used in this chapter, "institution of higher learning" has the meaning set forth in IC 20-12-70-4.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-4
"Student" defined
Sec. 4. As used in this chapter, "student" means an individual who is enrolled at an institution of higher learning on at least a part-time basis.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-5
Certification of program; application
Sec. 5. (a) An institution of higher learning that seeks certification for an internship program under this chapter shall submit an application for certification to the department on a form prescribed by the department.
(b) The department, in consultation with the department of education, shall certify an internship program under this chapter if the program:
(1) is operated or administered by an institution of higher learning or a department, school, or program within an institution of higher learning;
(2) integrates a particular curriculum or course of study offered at the institution of higher learning with career internships provided by employers;
(3) places students in career internships provided by employers;
(4) requires participating students to meet certain academic standards established by rule by the department in consultation with the department of education;
(5) requires employers to provide to participating students the:             (A) supervision; and
(B) payroll and personnel services;
that the employers provide to their regular part-time employees;
(6) is designed to provide an internship experience that enriches and enhances the classroom experience of participating students;
(7) requires employers to comply with all state and federal laws pertaining to the workplace; and
(8) complies with any other requirement adopted by rule by the department after consultation with the department of education.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-6
Student participation in internship
Sec. 6. A certified internship program may allow a student to participate in an internship at any time during the year, including the summer, as long as the student remains enrolled at the institution of higher learning that operates or administers the certified internship program.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-7
Grants
Sec. 7. (a) The department may issue a grant from the state technology advancement and retention account established by IC 4-12-12-1 to an employer that employs at least one (1) student through a certified internship program.
(b) The department shall determine the amount of a grant issued under subsection (a).
(c) A grant issued under this section is subject to approval by the budget agency.
As added by P.L.96-2004, SEC.24.

IC 22-4.1-7-8
Adoption of rules
Sec. 8. The department, in consultation with the department of education, may adopt rules under IC 4-22-2 to implement this chapter. However, the department shall adopt rules under IC 4-22-2 to implement section 7 of this chapter.
As added by P.L.96-2004, SEC.24.



CHAPTER 8. CERTIFIED SCHOOL TO CAREER PROGRAMS AND GRANTS

IC 22-4.1-8-1
"Certified program" defined
Sec. 1. As used in this chapter, "certified program" means a school to career program approved by the department, in conjunction with the department of education, that is conducted under an agreement under this chapter and that:
(1) integrates a secondary school curriculum with private sector job training;
(2) places students in job internships; and
(3) is designed to continue into postsecondary education and to result in teaching new skills, adding value to the wage earning potential of participants and increasing their long term employability in Indiana.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-2
"Institution of higher learning" defined
Sec. 2. As used in this chapter, "institution of higher learning" has the meaning set forth under IC 20-12-70-4.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-3
"Participant" defined
Sec. 3. As used in this chapter, "participant" means an individual who:
(1) is at least sixteen (16) years of age and less than twenty-four (24) years of age;
(2) is enrolled in a public or private secondary or postsecondary school; and
(3) participates in a certified program as part of the individual's secondary or postsecondary school education.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-4
"Sponsor" defined
Sec. 4. As used in this chapter, "sponsor" means an individual, a person, an association, a committee, an organization, or other entity operating a certified program and in whose name the certified program is registered or approved.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-5
Duties of department of workforce development; applications; fees; rules
Sec. 5. (a) The department shall do the following:
(1) Accept applications from entities interested in sponsoring certified programs on forms prescribed by the department.         (2) Investigate each applicant to determine the suitability of the applicant to sponsor a certified program.
(3) Impose an application fee in an amount sufficient to pay the costs incurred in processing the application and investigating the applicant.
(b) The department may adopt rules under IC 4-22-2 to administer this chapter.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-6
Duties of department of education
Sec. 6. (a) The department of education shall review the secondary school curriculum component of each proposed certified program. The department may not approve a proposed certified program unless the department of education approves the applicant's proposed secondary school curriculum.
(b) Upon the request of the department, the department of education shall:
(1) consult with the department before the adoption of rules under section 5 of this chapter; and
(2) provide any other assistance to the department.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-7
Approval of programs
Sec. 7. The department may not approve a certified program unless the following requirements are met:
(1) The program must be conducted under a written plan embodying the terms and conditions of employment, job training, classroom instruction, and supervision of one (1) or more participants, subscribed to by a sponsor who has undertaken to carry out the certified program.
(2) The program must comply with all state and federal laws pertaining to the workplace.
(3) The certified program agreement must provide that the sponsor or an employer participating in the program in cooperation with the sponsor agrees to assign an employee to serve as a mentor for a participant. The mentor's occupation must be in the same career pathway as the career interests of the participant.
(4) The program must comply with any other requirement adopted by rule by the department.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-8
Written agreement required; required terms
Sec. 8. (a) A certified program must comply with the terms of a written agreement among the sponsor, each participant, and each cooperating employer. Except as provided in sections 9 and 10 of this chapter, each agreement must contain the following:         (1) The names and signatures of:
(A) the sponsor;
(B) the employer (if the employer is an entity other than the sponsor); and
(C) the participant and the participant's parent or guardian if the participant is a minor.
(2) A description of the career field in which the participant is to be trained and the beginning date and duration of the training.
(3) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's junior and senior years in high school.
(4) The employer's agreement to assign an employee to serve as a mentor for a participant. The mentor's occupation must be in the same career pathway as the career interests of the participant.
(5) An agreement between the participant and employer concerning specified minimum academic standards that must be maintained throughout the participant's secondary education.
(6) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's secondary education.
(b) An agreement described in subsection (a)(6) may be modified to defer the participant's employment with the employer until after the participant completes an appropriate amount of postsecondary education as agreed to by the participant and the employer.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-9
Modification of agreements
Sec. 9. (a) If a participant's desired career pathway requires postsecondary education, an agreement required under section 8 of this chapter may be modified to include the following:
(1) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's postsecondary education.
(2) An agreement that, in addition to the base wage paid to the participant, the employer shall pay an additional sum to be held in trust to be applied toward the participant's postsecondary education.
(3) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's postsecondary education.
(b) The additional amount described in subsection (a)(2) must not be less than an amount determined by the department to be sufficient to provide payment of tuition expenses toward completion of not more than two (2) academic years at an institution of higher learning.

The amount shall be held in trust for the benefit of the participant under rules adopted by the department. Payment into a fund approved under the federal Employee Retirement Income Security Act of 1974 for the benefit of the participant satisfies this requirement. The approved fund must be specified in the agreement.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-10
Modification of agreements after completion of secondary education
Sec. 10. (a) If a participant enters a certified program following the completion of the participant's secondary education, an agreement required under section 8 of this chapter must be modified to include the following:
(1) The employer's agreement to provide paid employment for the participant at a base wage that may not be less than the minimum wage prescribed by the federal Fair Labor Standards Act during the participant's postsecondary education.
(2) An agreement that, in addition to the base wage paid to the participant, the employer shall pay an additional sum to be applied toward the participant's postsecondary education. This amount may be paid directly to the participant's institution of higher learning on behalf of the participant.
(3) The participant's agreement to work for the employer for at least two (2) years following the completion of the participant's postsecondary education.
(b) The additional amount described in subsection (a)(2) must not be less than an amount determined by the department to be sufficient to provide payment of tuition expenses toward completion of not more than two (2) academic years at an institution of higher learning.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-11
Repayment of money if participant does not complete program before postsecondary education
Sec. 11. If a participant does not complete the certified program contemplated by the agreement before entering a postsecondary education program, the money being held in trust for the participant's postsecondary education must be paid back to the employer.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-12
Repayment of money after participant begins postsecondary education
Sec. 12. If a participant does not complete the certified program contemplated by an agreement described in section 8, 9, or 10 of this chapter after entering a postsecondary education program, any unexpended funds being held in trust for the participant's postsecondary education must be paid back to the employer. In addition, the participant shall repay to the employer amounts paid

from the trust that were expended on the participant's behalf for the participant's postsecondary education.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-13
Repayment of money if employment obligation not fulfilled
Sec. 13. If a participant does not complete the two (2) year employment obligation required under an agreement described in section 8, 9, or 10 of this chapter, the participant shall repay to the employer the amount paid by the employer toward the participant's postsecondary education expenses under this chapter.
As added by P.L.96-2004, SEC.25.

IC 22-4.1-8-14
Grants; adoption of rules
Sec. 14. (a) The department may issue a grant from the state technology advancement and retention account established by IC 4-12-12-1 to an employer (as defined in IC 22-8-1.1-1) in an amount determined by the department.
(b) A grant issued under this section is subject to approval by the budget agency.
(c) The department shall adopt rules to implement this section.
As added by P.L.96-2004, SEC.25.



CHAPTER 9. SMART PARTNERSHIP GRANTS

IC 22-4.1-9-1
Guidelines for making grants
Sec. 1. The department shall establish guidelines for making grants to the Indiana schools smart partnership, which is established to create partnerships between schools and local businesses to make the curricula of math and science relevant to students.
As added by P.L.96-2004, SEC.26.

IC 22-4.1-9-2
Grants to coordinating organizations and participating schools
Sec. 2. The department may make grants from the state technology advancement and retention account established by IC 4-12-12-1 to coordinating organizations and participating schools.
As added by P.L.96-2004, SEC.26.

IC 22-4.1-9-3
Approval of grants by budget agency
Sec. 3. A grant issued under this chapter is subject to approval by the budget agency.
As added by P.L.96-2004, SEC.26.



CHAPTER 10. OFFICE OF WORKFORCE LITERACY

IC 22-4.1-10-1
Governor shall establish; purposes
Sec. 1. The governor shall establish an office of workforce literacy within the department to:
(1) oversee the development of workforce literacy programs in Indiana;
(2) target available funds for workforce basic skill improvement programs;
(3) develop methods for motivating adults and employers in workforce literacy and basic skill improvement; and
(4) provide a clearinghouse of information pertaining to workforce literacy.
As added by P.L.1-2005, SEC.40.

IC 22-4.1-10-2
Duties
Sec. 2. The office of workforce literacy has the following duties:
(1) Develop certain performance standards as the standards relate to workforce literacy initiatives.
(2) Develop a common data base, reporting system, and evaluation system relating to basic skills programs.
(3) Establish an application process for basic skills training providers that emphasizes performance based outcomes.
As added by P.L.1-2005, SEC.40.



CHAPTER 11. ADULT LITERACY PROGRAMS

IC 22-4.1-11-1
"Eligible entity"
Sec. 1. As used in this chapter, "eligible entity" means a nonprofit organization that has been approved by the department.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-2
"Program"
Sec. 2. As used in this chapter, "program" refers to the adult literacy program established by section 3 of this chapter.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-3
Program established; purpose; administration
Sec. 3. The adult literacy program is established to provide financial assistance to private industry councils to provide adult literacy programs. The program shall be administered by the department.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-4
Private industry council funding; annual job training plan; required information
Sec. 4. (a) To receive funding under this chapter, a private industry council shall apply for funding as prescribed by the department in the department's annual job training plan.
(b) The following information must be included in the plan:
(1) The nature of the adult literacy program being proposed.
(2) The number of adults being served under the program, including adults who have graduated from high school but who demonstrate a deficiency in reading and writing skills.
(3) The number of instructors, students, or volunteers who participate in the program.
(4) The amount of money requested to administer the program.
(5) Other information required by the department.
As added by P.L.1-2005, SEC.41.

IC 22-4.1-11-5
Program implementation guidelines
Sec. 5. The department shall develop guidelines to implement this chapter.
As added by P.L.1-2005, SEC.41.



CHAPTER 12. INDIANA EDUCATION EMPLOYMENT PROGRAM

IC 22-4.1-12-1
"Eligible student"
Sec. 1. As used in this chapter, "eligible student" means:
(1) a student who is:
(A) enrolled in a public high school as a senior;
(B) at risk of withdrawing from school before graduation; and
(C) at risk under the criteria for determining the at risk index (as defined in IC 21-3-1.6-1.1(l) before its repeal July 1, 2006); or
(2) a student who is enrolled in the final year of a special education program.
As added by P.L.1-2005, SEC.42. Amended by P.L.2-2006, SEC.179.

IC 22-4.1-12-2
"Job specialist"
Sec. 2. As used in this chapter, "job specialist" means a person employed by the school corporation who:
(1) has knowledge in job placement counseling;
(2) has tutoring skills; and
(3) meets the criteria established by the department to act as a job specialist.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-3
"Program"
Sec. 3. As used in this chapter, "program" refers to the Indiana education employment program established under section 4 of this chapter.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-4
Department shall establish; purpose; goals
Sec. 4. (a) The department shall establish the Indiana education employment program to:
(1) assist eligible students to successfully make the transition from school to the work or employment setting; and
(2) provide financial assistance to private industry councils (as defined in 29 U.S.C. 1501 et seq.) to involve school corporations that agree to jointly participate in the program.
(b) The goals of the program are as follows:
(1) The program will prevent withdrawal from school before graduation.
(2) Eligible students, through the program, will:
(A) attain high school graduation;
(B) receive job placement assistance;
(C) receive follow-up services for one (1) year after job

placement; and
(D) receive recognition in the form of a pay raise or promotion within one (1) year after beginning employment.
As added by P.L.1-2005, SEC.42. Amended by P.L.1-2006, SEC.345.

IC 22-4.1-12-5
Job specialist duties
Sec. 5. Each job specialist has the following duties:
(1) Meet with each participating eligible student:
(A) to provide tutoring services;
(B) for counseling; or
(C) for other student services required under the program.
(2) Actively seek employment positions for the participating eligible student in fields that are consistent with the student's abilities and strengths.
(3) Keep accurate and complete records of all student services offered and the results attained.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-6
Eligible student participation in after school organization
Sec. 6. Each participating eligible student shall participate in an after school organization formed particularly for all eligible students participating in the program.
As added by P.L.1-2005, SEC.42.

IC 22-4.1-12-7
Rules; guidelines
Sec. 7. (a) The department shall adopt rules, under IC 4-22-2 to implement this chapter.
(b) The department shall develop guidelines necessary to implement the program, including guidelines governing the qualifications required of a job specialist.
As added by P.L.1-2005, SEC.42.



CHAPTER 13. INDIANA COMMISSION ON VOCATIONAL AND TECHNICAL EDUCATION

IC 22-4.1-13-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the Indiana commission on vocational and technical education of the department established by section 6 of this chapter.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-2
"Council"
Sec. 2. As used in this chapter, "council" refers to the state workforce innovation council established by IC 22-4-18.1-3.
As added by P.L.1-2005, SEC.43. Amended by P.L.161-2006, SEC.20.

IC 22-4.1-13-3
"Employment training"
Sec. 3. As used in this chapter, "employment training" means all programs administered by the following:
(1) The council.
(2) The Indiana jobs training program.
(3) The department.
As added by P.L.1-2005, SEC.43. Amended by P.L.161-2006, SEC.21.

IC 22-4.1-13-4
"State educational institution"
Sec. 4. As used in this chapter, "state educational institution" has the meaning set forth in IC 20-12-0.5-1.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-5
"Vocational education"
Sec. 5. As used in this chapter, "vocational education" means any vocational, agricultural, occupational, manpower, employment, or technical training or retraining that:
(1) enhances an individual's career potential and further education; and
(2) is accessible to individuals who desire to explore and learn for economic and personal growth leading to employment opportunities.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-6
Commission established; membership
Sec. 6. (a) The Indiana commission on vocational and technical education is established within the department.     (b) The commission consists of eleven (11) citizens of Indiana who are appointed by the governor. Except as provided in subsection (c), a member:
(1) may not be an officer or employee of a state educational institution or a school corporation;
(2) may not be a state employee;
(3) may not be a member of the council; and
(4) must be generally knowledgeable in the fields of business, industry, labor, agriculture, commerce, education, or vocational education.
(c) Notwithstanding subsection (b):
(1) one (1) member must be a representative of the council or a private industry council;
(2) one (1) member must be an officer or employee of a state educational institution; and
(3) one (1) member must be an officer or employee of a school corporation.
(d) Each Indiana congressional district must be represented by at least one (1) member who resides in that district.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-7
Term; vacancies
Sec. 7. Appointments to the commission are for four (4) year terms. The governor shall promptly make appointments to fill vacancies for the duration of unexpired terms in the same manner as the original appointments.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-8
Officers; commission member per diem and expenses
Sec. 8. (a) The commission shall elect from the commission's membership a chairperson and vice chairperson and other necessary officers.
(b) Each member of the commission is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-9
Long range state plan; revision; distribution; contents
Sec. 9. (a) The commission shall develop and implement a long range state plan for a comprehensive vocational education program in Indiana.
(b) The plan developed under this section shall be kept current. The plan and any revisions made to the plan shall be made available to:         (1) the governor;
(2) the general assembly;
(3) the Indiana state board of education;
(4) the department of education;
(5) the commission for higher education;
(6) the council;
(7) the Indiana commission on proprietary education; and
(8) any other appropriate state or federal agency.
A plan or revised plan submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
(c) The plan must set forth specific goals for public vocational education at all levels and must include the following:
(1) The preparation of each graduate for both employment and further education.
(2) Accessibility of vocational education to individuals of all ages who desire to explore and learn for economic and personal growth.
(3) Projected employment opportunities in various vocational and technical fields.
(4) A study of the supply of and the demand for a labor force skilled in particular vocational and technical areas.
(5) A study of technological and economic change affecting Indiana.
(6) An analysis of the private vocational education sector in Indiana.
(7) Recommendations for improvement in the state vocational education program.
(8) The educational levels expected of vocational education programs proposed to meet the projected employment needs.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-10
Commission duties
Sec. 10. The commission shall do the following:
(1) Make recommendations to the general assembly concerning the development, duplication, and accessibility of employment training and vocational education on a regional and statewide basis.
(2) Consult with any state agency, commission, or organization that supervises or administers programs of vocational education concerning the coordination of vocational education, including the following:
(A) The Indiana economic development corporation.
(B) The council.
(C) A private industry council (as defined in 29 U.S.C. 1501 et seq.).
(D) The department of labor.
(E) The Indiana commission on proprietary education.
(F) The commission for higher education.
(G) The Indiana state board of education.         (3) Review and make recommendations concerning plans submitted by the Indiana state board of education and the commission for higher education. The commission may request the resubmission of plans or parts of plans that:
(A) are not consistent with the long range state plan of the commission;
(B) are incompatible with other plans within the system; or
(C) do not avoid duplication of existing services.
(4) Report to the general assembly on the commission's conclusions and recommendations concerning interagency cooperation, coordination, and articulation of vocational education and employment training. A report under this subdivision must be in an electronic format under IC 5-14-6.
(5) Study and develop a plan concerning the transition between secondary level vocational education and postsecondary level vocational education.
(6) Enter into agreements with the federal government that may be required as a condition of receiving federal funds under the Vocational Education Act (20 U.S.C. 2301 et seq.). An agreement entered into under this subdivision is subject to the approval of the budget agency.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-11
Commission powers
Sec. 11. The commission may do the following:
(1) Make recommendations, including recommendations for policies to encourage involvement of minority groups in the vocational education system in Indiana, to:
(A) the governor;
(B) the general assembly; and
(C) the various agencies, commissions, or organizations that administer vocational education programs concerning all facets of vocational education programming.
(2) Establish a regional planning and coordination system for vocational education and employment training that will, either in whole or in part, serve vocational education and employment training in Indiana.
(3) Appoint advisory committees whenever necessary.
(4) Contract for services necessary to carry out this chapter.
(5) Provide information and advice on vocational education to a business, an industry, or a labor organization operating a job training program in the private sector.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-12
Implementation of programs; systems and policies
Sec. 12. The commission shall adopt statewide systems or policies concerning the following as the systems or policies relate to the implementation of vocational and technical education programs:         (1) Student records.
(2) Data processing at the secondary level.
(3) An evaluation system that must be conducted by the commission at least annually and that evaluates the following as each relates to the vocational and technical education programs and courses offered at the secondary level and postsecondary level:
(A) Graduation rates.
(B) Student placement rates.
(C) Retention rates.
(D) Enrollment.
(E) Student transfer rates to postsecondary educational institutions.
(F) When applicable, student performance on state licensing examinations or other external certification examinations.
(G) Cost data study.
(4) A system of financial audits to be conducted at least biennially at the secondary level.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-13
Vocational education evaluation criteria
Sec. 13. (a) The commission shall establish vocational education evaluation criteria.
(b) Using the criteria established under subsection (a), the commission shall evaluate the effectiveness of vocational education relative to the goals of the long range plan developed under section 9 of this chapter.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-14
Federal funds for vocational education; use of federal funds subject to allocation by general assembly
Sec. 14. (a) Except as provided in subsection (c), the commission shall receive, distribute, and maintain accountability for all federal funds available for vocational education under 20 U.S.C. 2301 et seq.
(b) Except as provided in subsection (c), the commission shall distribute and maintain accountability for all federal funds available for vocational education under 29 U.S.C. 1533.
(c) The commission may not expend or distribute federal funds available under 20 U.S.C. 2301 et seq. or 29 U.S.C. 1533 if those funds have not been allocated by the general assembly.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-15
Legislative budget requests for vocational education; review and recommendations
Sec. 15. (a) The department shall review the legislative budget requests for vocational education prepared by the following:
(1) The department of education.         (2) The state educational institutions.
(b) After the review under subsection (a), the department shall make recommendations to the budget committee concerning the appropriation of state funds and the allocation of federal funds for vocational education, including federal funds available under 20 U.S.C. 2301 et seq. and 29 U.S.C. 1533. The department's recommendations concerning appropriations and allocations for vocational education by secondary schools and state educational institutions must specify:
(1) the minimum funding levels required by 20 U.S.C. 2301 et seq. and 29 U.S.C. 1533;
(2) the categories of expenditures and the distribution plan or formula for secondary schools; and
(3) the categories of expenditures for each state educational institution.
(c) After reviewing the department's recommendations and each agency's budget request, the budget committee shall make recommendations to the general assembly for funding to implement vocational education. The general assembly shall biennially appropriate state funds for vocational education and allocate federal funds available under 20 U.S.C. 2301 et seq. and 29 U.S.C. 1533 for vocational education. At least sixty percent (60%) of the federal funds available under 20 U.S.C. 2301 et seq. shall be allocated to secondary level vocational education to implement the long range state plan developed under section 9 of this chapter.
(d) The budget agency, with the advice of the department and the budget committee, may augment or reduce an allocation of federal funds made under subsection (c).
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-16
Commission staff
Sec. 16. The commission may employ any staff necessary to perform the duties imposed by this chapter and fix the compensation and terms of that employment, subject to approval by the budget agency.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-17
Rules
Sec. 17. The commission shall adopt rules under IC 4-22-2 to carry out the duties imposed by this chapter.
As added by P.L.1-2005, SEC.43.

IC 22-4.1-13-18
Limitation on commission powers
Sec. 18. The commission has no power relating to the management, operation, or financing of any state institution or agency except those specifically set forth in this chapter.
As added by P.L.1-2005, SEC.43.



CHAPTER 14. WORKFORCE PARTNERSHIP PLANS

IC 22-4.1-14-1
"Institution"
Sec. 1. As used in this chapter, "institution" means:
(1) a campus of a state educational institution (as defined in IC 20-12-0.5-1);
(2) a school corporation; or
(3) an area vocational school;
as described in section 2 or 3 of this chapter.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-2
Entering into plans; secondary level programs
Sec. 2. After receiving the endorsement of the faculty and subject to the guidelines developed under section 4 of this chapter, the chief administrator from each campus of a state educational institution that offers a technical education program must enter into a workforce partnership plan as described under this chapter with the superintendent of the school corporation and each area vocational director who oversees the secondary level technical education programs that are offered within the same geographic area as the particular campus.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-3
Entering into plans; postsecondary level programs
Sec. 3. After the chief administrator receives an endorsement from the faculty and subject to the guidelines developed under section 4 of this chapter, the superintendent of each school corporation and area vocational director must enter into a workforce partnership plan as described under this chapter with the chief administrator from each campus of a state educational institution who oversees the postsecondary level technical education programs offered within the same geographic area as the school corporation and area vocational school.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-4
Plan guidelines; contents
Sec. 4. (a) The:
(1) state superintendent of public instruction;
(2) commissioner of the commission for higher education; and
(3) commissioner of the department;
shall jointly develop guidelines governing the development of the workforce partnership plans, including guidelines for the subjects described in subsection (b).
(b) The guidelines must include the following:
(1) A schedule for institutions to comply with this chapter.         (2) A format for the workforce partnership plans.
(3) The boundaries of the geographic areas described in sections 2 and 3 of this chapter.
(4) Any other pertinent matter.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-5
Approval of plan
Sec. 5. Notwithstanding any other law and after an institution is required to enter into a workforce partnership plan under this chapter, an institution's workforce partnership plan must be approved by the Indiana commission on vocational and technical education of the department for the institution to:
(1) be eligible to receive federal and state funds for the institution's vocational and technical education program at the secondary level and postsecondary level;
(2) receive vocational and technical education program approval by:
(A) the Indiana state board of education for secondary level programs; and
(B) the commission for higher education for postsecondary level programs;
for any vocational and technical education programs requiring approval; and
(3) be eligible to complete the program review process by the commission for higher education for postsecondary level vocational and technical education programs.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-6
Plan contents
Sec. 6. Each workforce partnership plan must do the following:
(1) Address the need to maximize:
(A) the use of vocational and technical education programs and services; and
(B) the articulation of vocational and technical education programs;
between the secondary level and postsecondary level.
(2) Identify vocational and technical education program groupings to coordinate vocational and technical education programs within a geographic area.
(3) Identify particular certificates of achievement under IC 20-32-3 and IC 20-12-1-10 and indicate the circumstances under which a state educational institution may elect to grant academic credit to a student who does the following:
(A) Acquires the particular certificate of achievement.
(B) Satisfies the standards for receipt of academic credit as determined by the state educational institution.
(4) Provide for the use of joint secondary level and postsecondary level faculty committees to organize vocational

and technical education program articulation.
(5) Comply with 20 U.S.C. 2301 et seq.
As added by P.L.1-2005, SEC.44.

IC 22-4.1-14-7
Biennial review of plans; recommendations
Sec. 7. The Indiana state board of education and the commission for higher education may review and provide recommendations on each plan biennially.
As added by P.L.1-2005, SEC.44.



CHAPTER 15. BUILDING AND TRADES ADVISORY COMMITTEE

IC 22-4.1-15-1
Advisory committee established; purpose
Sec. 1. The building and trades advisory committee is established to provide information, advice, and recommendations to the Indiana commission on vocational and technical education of the department with regard to technical education.
As added by P.L.1-2005, SEC.45.

IC 22-4.1-15-2
Membership
Sec. 2. The advisory committee consists of seven (7) members, all of whom are appointed by the governor, as follows:
(1) Two (2) members who are coordinators of jointly administered building trades training committees.
(2) Two (2) members who are instructors of jointly administered building trades training committees.
(3) One (1) member who is an administrator of a jointly administered building trades training committee.
(4) Two (2) members who are members of the public but who are knowledgeable in building trades training programs.
As added by P.L.1-2005, SEC.45.

IC 22-4.1-15-3
Terms
Sec. 3. The members of the advisory committee serve terms of four (4) years.
As added by P.L.1-2005, SEC.45.

IC 22-4.1-15-4
Vacancies
Sec. 4. If a vacancy occurs before the expiration of a term, the governor shall appoint an interim member consistent with the vacating member's qualifications under section 2 of this chapter to serve for the balance of the unexpired term.
As added by P.L.1-2005, SEC.45.

IC 22-4.1-15-5
Reimbursement of member expenses
Sec. 5. (a) Members of the advisory committee are not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b).
(b) A member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.45.



CHAPTER 16. VOCATIONAL TECHNICAL PROFICIENCY PANEL

IC 22-4.1-16-1
"Panel"
Sec. 1. As used in this chapter, "panel" refers to the workforce proficiency panel established by section 2 of this chapter within the department.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-2
Panel established; purpose; membership
Sec. 2. The workforce proficiency panel is established within the department to oversee the development of technical proficiencies and the technical field certificates of achievement at the secondary level under IC 20-32-3 and the postsecondary level under IC 20-12-1-10. The panel consists of nine (9) members who:
(1) are appointed by the governor; and
(2) represent employers, employees, and educators.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-3
Terms
Sec. 3. The term of a panel member is four (4) years.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-4
Vacancies
Sec. 4. A vacancy on the panel shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-5
Reimbursement of member expenses
Sec. 5. (a) Except as provided in subsection (b), a member of the panel is not entitled to compensation for the member's services.
(b) A member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-6
Panel officers
Sec. 6. The panel members shall elect a chairperson and secretary from among the members.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-7 Meetings
Sec. 7. The panel shall meet upon the call of the chairperson.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-8
Department lead agency for implementation; staff support
Sec. 8. (a) The department is the lead agency for implementing this chapter.
(b) The department of education, the department, and the commission for higher education shall provide staff support to the panel.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-9
Duties
Sec. 9. The duties of the panel include the following:
(1) To determine the essential and technical skills required to be effective in the various technical trades and professions.
(2) To determine the statewide technical proficiencies of major occupational areas considered to be necessary in the workforce.
(3) To review existing vocational and technical education programs at the secondary and postsecondary level to determine:
(A) whether these programs meet the essential skill and statewide technical proficiency standards determined by the panel; and
(B) whether there exists duplication in programs or deficiencies in program alternatives at any level.
(4) To improve technical proficiency based curricula for existing vocational programs.
(5) To make available to the pilot workplace learning programs developed by the panel required essential skills and technical proficiencies in the major occupational areas.
(6) To adopt the secondary level and postsecondary level technical certificate of achievement assessment instruments and standards under IC 20-32-3 and IC 20-12-1-10, respectively.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-10
Recommendations on statewide technical proficiencies; curriculum; standards for program approval
Sec. 10. (a) In addition to the duties set forth in section 9 of this chapter, the panel shall make recommendations concerning statewide technical proficiencies to the department of education and the commission for higher education.
(b) The Indiana state board of education shall establish a curriculum based on the recommendations under subsection (a).
(c) The commission for higher education shall incorporate the recommended statewide technical proficiencies into the commission's standards for program approval. As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-11
Committees
Sec. 11. The panel may establish committees to develop specific technical proficiencies.
As added by P.L.1-2005, SEC.46.

IC 22-4.1-16-12
Annual report
Sec. 12. The panel shall submit a report before August 1 of each year to the governor, the general assembly, the Indiana state board of education, and the commission for higher education detailing the panel's work. A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-2005, SEC.46.






ARTICLE 4.5. THE WORKFORCE INVESTMENT SYSTEM

CHAPTER 1. PURPOSE

IC 22-4.5-1-1
Goals
Sec. 1. The workforce investment system is established to achieve the following goals:
(1) To coordinate activities at the state and local levels to increase the employment, retention, occupational skills, and earnings of the workforce.
(2) To reduce welfare dependency.
(3) To enhance the productivity and competitiveness of Indiana business and industry.
(4) To encourage continuous improvement in worker preparation from kindergarten through adulthood.
As added by P.L.179-1999, SEC.5.



CHAPTER 2. DEFINITIONS

IC 22-4.5-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.179-1999, SEC.5.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REGIONAL WORKFORCE SYSTEM

IC 22-4.5-7-1
Regional workforce areas; establishment
Sec. 1. (a) After consultation with the department, the corporation shall designate not more than eleven (11) distinct regional workforce areas throughout Indiana.
(b) In designating a regional workforce area, the corporation shall take into account whether an area is a distinct economic growth region as well as a workforce area.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-2
Regional workforce boards; function; membership
Sec. 2. (a) A regional workforce board shall oversee each regional workforce area.
(b) Each regional workforce board consists of not more than sixteen (16) members and must include the following:
(1) At least one (1) business representative who is:
(A) a business owner;
(B) a chief executive or operating officer; or
(C) a business executive or employer with optimum policy making or hiring authority.
(2) Four (4) nonbusiness representatives, one (1) from each of the following categories:
(A) An economic development agency.
(B) A local educational entity.
(C) A community based or faith based service organization.
(D) For a regional workforce area in which employees are represented by labor organizations, a labor organization, with the member being nominated by the local labor federations. If there are no employees in the regional workforce area who are represented by a labor organization, the member selected in this category must be a representative of:
(i) the employees in the regional workforce area; or
(ii) a statewide labor organization.
(c) The nonbusiness representatives described in subsection (b)(2) are selected and appointed as members of each regional workforce board in the following manner:
(1) The mayor of the largest city in the regional workforce area shall select and appoint one (1) member from any of the four (4) categories listed in subsection (b)(2).
(2) If the second largest city in the regional workforce area has a population greater than eight thousand (8,000), the mayor of the second largest city shall select and appoint one (1) member from any of the three (3) remaining categories listed in subsection (b)(2).
(3) If the third largest city in the regional workforce area has a

population greater than eight thousand (8,000), the mayor of the third largest city shall select and appoint one (1) member from either of the two (2) remaining categories listed in subsection (b)(2).
(4) If the fourth largest city in the regional workforce area has a population greater than eight thousand (8,000), the mayor of the fourth largest city shall select and appoint one (1) member from the remaining category listed in subsection (b)(2).
(d) If a regional workforce area contains fewer than four (4) cities having a population greater than eight thousand (8,000), the selection and appointment of the nonbusiness representatives as members to a regional workforce board occurs as described in subsection (c) with the mayors of the cities having a population greater than eight thousand (8,000) alternately selecting and appointing the members.
(e) The business representatives described in subsection (b)(1) are selected and appointed as members of each regional workforce board in the following manner:
(1) Each county in the regional workforce area shall appoint, by majority agreement of all the local elected officials in that county, one (1) business representative who meets the requirements of subsection (b)(1).
(2) The mayor of each city having a population greater than one hundred thousand (100,000) in the regional workforce area shall appoint one (1) additional business representative who meets the requirements of subsection (b)(1).
(3) The mayor of each city having a population greater than five hundred thousand (500,000) in the regional workforce area shall appoint one (1) additional business representative who meets the requirements of subsection (b)(1).
(f) If the selection and appointment process described in subsections (c) through (e) results in fewer than sixteen (16) members being appointed to a regional workforce board, the local elected officials in the regional workforce area may, by majority agreement, appoint additional business representatives who meet the requirements of subsection (b)(1) until the sixteen (16) member limit is reached.
(g) If a political subdivision requests and is granted an automatic designation as a workforce investment board under federal law, the executive of the political subdivision may not appoint members to a regional workforce board under subsections (c) through (f).
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-3
Regional workforce boards; duties
Sec. 3. The duties of a regional workforce board include the following:
(1) Providing guidance and direction to the workforce investment system.
(2) Providing support and guidance described in section 4 of this chapter to a workforce investment board.         (3) Performing additional duties in the regional workforce area as assigned by a workforce investment board.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-4
Regional workforce board; duties with respect to a workforce investment board
Sec. 4. In addition to the duties described in section 3 of this chapter, each regional workforce board shall advise the workforce investment board in the regional workforce area on regional workforce area issues and provide support to the workforce investment board as follows:
(1) Select and enter into an agreement with a regional operator on behalf of its workforce investment board at least every three (3) years using a competitive procurement process.
(2) Select Workforce Investment Act services, other employment and training services as determined by the department, and service providers on behalf of its workforce investment board at least every three (3) years using a competitive procurement process.
(3) Oversee on behalf of its workforce investment board the activities of the regional operator in the regional workforce area.
(4) Develop an outcome based regional plan that encourages the integration of service delivery.
(5) Perform additional duties as requested by the workforce investment board.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-5
Regional operators
Sec. 5. (a) A workforce investment board and its regional workforce board must comply with this section when selecting a regional operator to provide:
(1) support services for a regional workforce area; and
(2) operational oversight and management for:
(A) the one stop centers; and
(B) the workforce investment system;
in a regional workforce area.
(b) A regional workforce board, with the consent of a workforce investment board, may establish agreements with a regional operator for support services on behalf of the workforce investment board in the regional workforce area.
(c) A regional workforce board may assist a workforce investment board in establishing agreements with a regional operator for support services for the workforce investment board in the regional workforce area.
(d) An agreement established under this section must be the result of a competitive procurement process as determined by the workforce investment board. As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-6
Regional workforce board members; restrictions
Sec. 6. A person who serves as a regional workforce board member may not at the same time serve as:
(1) a regional operator;
(2) a fiscal agent;
(3) a service provider; or
(4) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-7
Regional operators; serving as a fiscal agent; restrictions
Sec. 7. (a) A person who serves as a regional operator may also serve as a fiscal agent.
(b) A person who serves as a regional operator may not at the same time serve as:
(1) a service provider within the same regional workforce area;
(2) a regional workforce board member; or
(3) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-8
Service providers; restrictions
Sec. 8. A person who serves as a service provider may not at the same time serve as:
(1) a regional operator;
(2) a fiscal agent; or
(3) a regional workforce board member.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-9
Fiscal agents; serving as a remote operator; restrictions
Sec. 9. (a) A person who serves as a fiscal agent may also serve as a regional operator.
(b) A person who serves as a fiscal agent may not at the same time serve as:
(1) a service provider;
(2) a regional workforce board member; or
(3) a provider of direct client services.
As added by P.L.161-2006, SEC.31.

IC 22-4.5-7-10
Authorization to adopt rules
Sec. 10. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.161-2006, SEC.31.



CHAPTER 8. ALLOCATION OF FUNDS TO REGIONAL WORKFORCE BOARDS

IC 22-4.5-8-1
Allocation of funds to regional workforce boards
Sec. 1. The department and the council shall allocate federal workforce development and employment and training services funds to the workforce investment boards for distribution to the regional workforce boards in accordance with the requirements of federal workforce development and employment and training laws.
As added by P.L.161-2006, SEC.32.






ARTICLE 5. UNLAWFUL LABOR PRACTICES

CHAPTER 1. LIMITATIONS ON IMPORTING ALIEN LABORERS

IC 22-5-1-1
Prepayment of transportation; assisting or encouraging migration under contract
Sec. 1. It is a Class A misdemeanor for a person to knowingly prepay transportation or assist or encourage the migration of any alien into Indiana under contract made before the migration of the alien to perform labor or service in Indiana.
(Formerly: Acts 1885(ss), c.51, s.1.) As amended by Acts 1978, P.L.2, SEC.2226.



CHAPTER 2. REPEALED



CHAPTER 3. BLACKLISTING

IC 22-5-3-1
Disclosure of information after employee's discharge
Sec. 1. (a) A person who, after having discharged any employee from his service, prevents the discharged employee from obtaining employment with any other person commits a Class C infraction and is liable in penal damages to the discharged employee to be recovered by civil action; but this subsection does not prohibit a person from informing, in writing, any other person to whom the discharged employee has applied for employment a truthful statement of the reasons for the discharge.
(b) An employer that discloses information about a current or former employee is immune from civil liability for the disclosure and the consequences proximately caused by the disclosure, unless it is proven by a preponderance of the evidence that the information disclosed was known to be false at the time the disclosure was made.
(c) Upon written request by the prospective employee, the prospective employer will provide copies of any written communications from current or former employers that may affect the employee's possibility of employment with the prospective employer. The request must be received by the prospective employer not later than thirty (30) days after the application for employment is made to the prospective employer.
(Formerly: Acts 1889, c.166, s.1.) As amended by Acts 1978, P.L.2, SEC.2227; P.L.218-1995, SEC.1.

IC 22-5-3-2
Railroads; damages; exemplary damages
Sec. 2. If any railway company or any other company, partnership, limited liability company, or corporation in this state shall authorize, allow or permit any of its or their agents to black-list any discharged employees, or attempt by words or writing, or any other means whatever, to prevent such discharged employee, or any employee who may have voluntarily left said company's service, from obtaining employment with any other person, or company, said company shall be liable to such employee in such sum as will fully compensate him, to which may be added exemplary damages.
(Formerly: Acts 1889, c.166, s.2; Acts 1895, c.110, s.1.) As amended by P.L.8-1993, SEC.289.

IC 22-5-3-3
Protection of employees reporting violations of federal, state, or local laws; disciplinary actions; procedures
Sec. 3. (a) An employee of a private employer that is under public contract may report in writing the existence of:
(1) a violation of a federal law or regulation;
(2) a violation of a state law or rule;
(3) a violation of an ordinance of a political subdivision (as

defined in IC 36-1-2-13); or
(4) the misuse of public resources;
concerning the execution of public contract first to the private employer, unless the private employer is the person whom the employee believes is committing the violation or misuse of public resources. In that case, the employee may report the violation or misuse of public resources in writing to either the private employer or to any official or agency entitled to receive a report from the state ethics commission under IC 4-2-6-4(b)(2)(G) or IC 4-2-6-4(b)(2)(H). If a good faith effort is not made to correct the problem within a reasonable time, the employee may submit a written report of the incident to any person, agency, or organization.
(b) For having made a report under subsection (a), an employee may not:
(1) be dismissed from employment;
(2) have salary increases or employment related benefits withheld;
(3) be transferred or reassigned;
(4) be denied a promotion that the employee otherwise would have received; or
(5) be demoted.
(c) Notwithstanding subsections (a) through (b), an employee must make a reasonable attempt to ascertain the correctness of any information to be furnished and may be subject to disciplinary actions for knowingly furnishing false information, including suspension or dismissal, as determined by the employer. However, any employee disciplined under this subsection is entitled to process an appeal of the disciplinary action as a civil action in a court of general jurisdiction.
(d) An employer who violates this section commits a Class A infraction.
As added by P.L.32-1987, SEC.3. Amended by P.L.9-1990, SEC.14.



CHAPTER 4. OFF DUTY USE OF TOBACCO BY EMPLOYEE

IC 22-5-4-1
Condition of employment; discrimination
Sec. 1. (a) Except as provided in subsection (b), an employer may not:
(1) require, as a condition of employment, an employee or prospective employee to refrain from using; or
(2) discriminate against an employee with respect to:
(A) the employee's compensation and benefits; or
(B) terms and conditions of employment;
based on the employee's use of;
tobacco products outside the course of the employee's or prospective employee's employment.
(b) An employer may implement financial incentives:
(1) intended to reduce tobacco use; and
(2) related to employee health benefits provided by the employer.
As added by P.L.175-1991, SEC.1. Amended by P.L.136-2006, SEC.1.

IC 22-5-4-2
Enforcement; civil actions
Sec. 2. (a) An employee or prospective employee may bring a civil action against an employer to enforce section 1 of this chapter.
(b) If an employer violates section 1 of this chapter, the court may do the following:
(1) Award:
(A) actual damages; and
(B) court costs and reasonable attorney's fees;
to the prevailing employee or prospective employee.
(2) Enjoin further violation of this chapter.
As added by P.L.175-1991, SEC.1.

IC 22-5-4-3
Effect of chapter on other rights or remedies
Sec. 3. This chapter does not limit an employee's or prospective employee's rights or remedies under any other state or federal law.
As added by P.L.175-1991, SEC.1.

IC 22-5-4-4
Application of chapter
Sec. 4. This chapter does not apply to an employer that is:
(1) a church;
(2) a religious organization; or
(3) a school or business conducted by a church or religious organization.
As added by P.L.175-1991, SEC.1.



CHAPTER 5. TERMINATING SEX OFFENDER EMPLOYMENT CONTRACTS

IC 22-5-5-1
Grounds for termination; criminal convictions
Sec. 1. The employment contract of a person who:
(1) works with children; and
(2) is convicted of:
(A) rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age;
(B) criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age;
(C) child molesting (IC 35-42-4-3);
(D) child exploitation (IC 35-42-4-4(b));
(E) vicarious sexual gratification (IC 35-42-4-5);
(F) child solicitation (IC 35-42-4-6);
(G) child seduction (IC 35-42-4-7); or
(H) incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age;
may be canceled by the person's employer.
As added by P.L.11-1994, SEC.12.






ARTICLE 6. LABOR RELATIONS

CHAPTER 1. LABOR DISPUTES; LIMITATIONS ON ISSUANCE OF INJUNCTIONS

IC 22-6-1-1
Jurisdiction; public policy
Sec. 1. No court of the state of Indiana, as defined in this chapter, shall have jurisdiction to issue any restraining order or temporary or permanent injunction in a case involving or growing out of a labor dispute, except in a strict conformity with the provisions of this chapter; nor shall any such restraining order or temporary or permanent injunction be issued contrary to the public policy declared in this chapter.
(Formerly: Acts 1933, c.12, s.1.) As amended by P.L.144-1986, SEC.157.

IC 22-6-1-2
Freedom of labor; right of association; public policy
Sec. 2. In the interpretation of this chapter and in determining the jurisdiction and authority of the courts of the state, as such jurisdiction and authority are defined and limited in this chapter, the public policy of the state is hereby declared as follows:
Whereas, under prevailing economic conditions, developed with the aid of governmental authority for owners of property to organize in the corporate and other forms of ownership associations, the individual unorganized worker is commonly helpless to exercise actual liberty of contract and to protect his freedom of labor and thereby to obtain acceptable terms and conditions of employment, wherefore, though he should be free to decline to associate with his fellows, it is necessary that he have full freedom of association, self-organization, and designation of representatives of his own choosing, to negotiate the terms and conditions of his employment, and that he shall be free from interference, restraint, or coercion of employers of labor or their agents in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection; therefore, the following definition of and limitations upon the jurisdiction and authority of the courts of the state of Indiana are hereby enacted.
(Formerly: Acts 1933, c.12, s.2.) As amended by P.L.144-1986, SEC.158.

IC 22-6-1-3
"Yellow dog" contracts; public policy
Sec. 3. Any undertaking or promise, such as is described in this section, or any other undertaking or promise in conflict with the public policy declared in section 2 of this chapter, is hereby declared to be contrary to the public policy of the state of Indiana, shall not be

enforceable in any court of the state of Indiana, and shall not afford any basis for the granting of legal or equitable relief by any such court, including specifically the following: Every undertaking or promise made after May 22, 1933, whether written or oral, express or implied, constituting or contained in any contract or agreement of hiring or employment between any individual, firm, company, association, limited liability company, or corporation, and any employee or prospective employee of the same, whereby:
(a) either party to such contract or agreement undertakes or promises not to join, become, or remain a member of any labor organization or of any employer organization; or
(b) either party to such contract or agreement undertakes or promises that he will withdraw from an employment relation in the event that he joins, becomes, or remains a member of any labor organization or of any employer organization.
(Formerly: Acts 1933, c.12, s.3.) As amended by P.L.144-1986, SEC.159; P.L.8-1993, SEC.290.

IC 22-6-1-4
Strikes; picketing; assembly; joining unions
Sec. 4. No court of the state of Indiana shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute to prohibit any person or persons participating or interested in such dispute (as these terms are defined in this chapter) from doing, whether singly or in concert, any of the following acts:
(a) Ceasing or refusing to perform any work or to remain in any relation of employment.
(b) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any such undertaking or promise as is described in section 3 of this chapter.
(c) Paying or giving to, or withholding from any person participating or interested in such labor dispute, or any strike or unemployment benefits or insurance, or other moneys or things of value.
(d) By all lawful means aiding any person participating or interested in any labor dispute who is being proceeded against in, or is prosecuting, any action or suit in any court of the state of Indiana.
(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence.
(f) Assembling peaceably to act or to organize to act in promotion of their interests in a labor dispute.
(g) Advising or notifying any person of an intention to do any of the acts specified in this section.
(h) Agreeing with other persons to do or not to do any of the acts specified in this section.
(i) Advising, urging, or otherwise causing or inducing without

fraud or violence the acts specified in this section, regardless of any such undertaking or promise as is described in section 3 of this chapter.
(Formerly: Acts 1933, c.12, s.4.) As amended by P.L.144-1986, SEC.160.

IC 22-6-1-5
Conspiracy; unlawful combination
Sec. 5. No court of the state of Indiana shall have jurisdiction to issue a restraining order or temporary or permanent injunction upon the ground that any of the persons participating or interested in a labor dispute constitutes or are engaged in an unlawful combination or conspiracy because of the doing in concert of the acts enumerated in section 4 of this chapter.
(Formerly: Acts 1933, c.12, s.5.) As amended by P.L.144-1986, SEC.161.

IC 22-6-1-6
Hearings; threatened unlawful acts; limitations; security
Sec. 6. (a) No court of the state of Indiana shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, as herein defined, except after hearing the testimony of witnesses in open court (with opportunity for cross-examination) in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, to the effect:
(1) that unlawful acts have been threatened and will be committed unless restrained or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the person or persons, association, or organization making the threat or committing the unlawful act or actually authorizing or ratifying the same after actual knowledge thereof;
(2) that substantial and irreparable injury to complainant's property will follow;
(3) that as to each item of relief granted injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief;
(4) that complainant has no adequate remedy at law; and
(5) that the public officer charged with the duty to protect complainant's property is unable or unwilling to furnish adequate protection.
(b) Such hearings shall be held after due and personal notice thereof has been given, in such manner as the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officers of the county and city within which the unlawful acts have been threatened or committed charged with the duty to protect complainant's property. However, if a complainant shall also allege that, unless a temporary restraining order shall be

issued without notice, a substantial and irreparable injury to complainant's property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice.
(c) Such a temporary restraining order shall be effective for no longer than five (5) days and shall become void at the expiration of said five (5) days.
(d) No temporary restraining order or temporary injunction shall be issued except on conditions that complainant shall first file an undertaking with adequate security in an amount to be fixed by the court sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of such order or injunction, including all reasonable cost (together with a reasonable attorney's fee) and expense of defense against the order or against the granting of any injunctive relief sought in the same proceedings and subsequently denied by the court.
(e) The undertaking herein mentioned shall be understood to signify an agreement entered into by the complainant and the surety upon which the decree may be rendered in the same suit or proceeding against said complainant and surety, upon a hearing to assess damages of which hearing complainant and surety shall have reasonable notice, the said complainant and surety submitting themselves to the jurisdiction of the court for that purpose. But nothing herein contained shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue his ordinary remedy by suit at law or in equity.
(Formerly: Acts 1933, c.12, s.7.) As amended by P.L.5-1988, SEC.115.

IC 22-6-1-7
Arbitration or mediation; compliance with law
Sec. 7. No restraining order or injunctive relief shall be granted to any complainant who has failed to comply with any obligation imposed by law which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle such dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration.
(Formerly: Acts 1933, c.12, s.8.)

IC 22-6-1-8
Complaints; finding of facts; basis of issuing order
Sec. 8. No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of finding of facts made and filed by the court in the records of the case prior to the issuance of such restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of such specific act or acts as may be expressly complained of in the bill of complaint or petition filed in such case

and as shall be expressly included in said findings of fact made and filed by the court as provided herein.
(Formerly: Acts 1933, c.12, s.9.)

IC 22-6-1-9
Appeal and review; priorities
Sec. 9. Whenever any court of the state shall issue or deny any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on the filing of the usual bond for cost, forthwith certify as in ordinary cases the record of the case to the supreme court or the court of appeals for its review. Upon the filing of such records in the supreme court or the court of appeals, the appeal shall be heard and the temporary injunction order affirmed, modified, or set aside with the greatest possible expedition giving the proceedings precedence over all other matters except older matters of the same character.
(Formerly: Acts 1933, c.12, s.10.) As amended by P.L.3-1989, SEC.137.

IC 22-6-1-10
Contempt; speedy trial
Sec. 10. In all cases arising under this chapter in which a person shall be charged with contempt in a court of the state of Indiana (as defined in this chapter), the accused shall enjoy the right to a speedy and public trial by an impartial jury of the state and county wherein the contempt shall have been committed; provided, that this right shall not apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct, or disobedience of any officer of the court in respect to the writs, orders, or process of the court.
(Formerly: Acts 1933, c.12, s.11.) As amended by P.L.144-1986, SEC.162.

IC 22-6-1-11
Contempt; change of judge
Sec. 11. The defendant in any proceeding for contempt of court may file with the court a demand for the retirement of the judge sitting in the proceeding, if the contempt arises from an attack upon the character or conduct of such judge and if the attack occurred elsewhere than in the presence of the court or so near thereto as to interfere directly with the administration of justice. Upon the filing of any such demand the judge shall thereupon proceed no further, but another judge shall be designated in the same manner as is provided by law. The demand shall be filed prior to the hearing in the contempt proceeding.
(Formerly: Acts 1933, c.12, s.12.)

IC 22-6-1-12 Definitions
Sec. 12. When used in this chapter and for the purpose of this chapter:
(a) A case shall be held to involve or grow out of a labor dispute when the case involves persons who are engaged in the same industry, trade, craft, or occupation, or have direct or indirect interests therein, or who are employees of the same employer, or who are members of the same or an affiliated organization of employers or employees, whether such dispute is:
(1) between one (1) or more employers or association of employers and one (1) or more employees or association of employees;
(2) between one (1) or more employers or association of employers and one (1) or more employer or association of employers; or
(3) between one (1) or more employees or association of employees and one (1) or more employees or association of employees;
or when the case involves any conflicting or competing interests in a labor dispute (as defined in subsection (c)) of persons participating or interested therein (as defined in subsection (b)).
(b) A person or association shall be held to be a "person participating or interested in a labor dispute" if relief is sought against him or it, and if he or it is engaged in the same industry, trade, craft, or occupation in which such dispute occurs, or has direct or indirect interest therein, or is a member, officer, or agent of any association composed in whole or in part of employers or employees engaged in such industry, trade, craft, or occupation.
(c) The term "labor dispute" includes any controversy concerning terms or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee.
(d) The term "court of the state of Indiana" means any court of the state of Indiana whose jurisdiction is conferred or defined or limited by statute.
(Formerly: Acts 1933, c.12, s.13.) As amended by P.L.144-1986, SEC.163.



CHAPTER 2. PUBLIC UTILITY LABOR DISPUTES

IC 22-6-2-1
Public policy
Sec. 1. It is hereby declared to be the public policy of the state of Indiana that it is necessary and essential in the public interest to facilitate the prompt, peaceful and just settlement of labor disputes between public utility employers and their employees which cause or threaten to cause an interruption in the supply of services necessary to the health, safety, and well-being of the citizens of Indiana, and to that end to encourage the making and maintaining of agreements concerning wages, hours and other conditions of employment through collective bargaining between public utility employers and their employees, and to provide settlement procedures for labor disputes between public utility employers and their employees in cases where the collective bargaining process has reached an impasse and stalemate and as a result thereof the parties are unable to effect such settlement and which labor disputes, if not settled, are likely to cause interruption of the supply of a public utility service on which the community so affected is so dependent that severe hardship would be inflicted on a substantial number of persons by a cessation of such service.
(Formerly: Acts 1947, c.341, s.1.)

IC 22-6-2-2
Definitions
Sec. 2. As used in this chapter:
(a) The term "public utility employer" means an employer engaged in the business of rendering electric, gas, water, telephone, or transportation services to the public in this state.
(b) The term "collective bargaining" means collective bargaining of or similar to the kind provided for by 29 U.S.C. 151 through 169 and as interpreted by decisions of the Supreme Court of the United States arising under 29 U.S.C. 151 through 169.
(Formerly: Acts 1947, c.341, s.2.) As amended by P.L.144-1986, SEC.164.

IC 22-6-2-3
Settlement of disputes; reasonable efforts
Sec. 3. It shall be the duty of public utility employers and their employees in public utility operations to exert every reasonable effort to settle such labor disputes by the making of agreements through collective bargaining between the parties, and by the maintaining thereof when made, and to prevent, if possible, the collective bargaining process from reaching a state of impasse and stalemate.
(Formerly: Acts 1947, c.341, s.3.)

IC 22-6-2-4 Conciliators; boards of arbitration; appointment
Sec. 4. Not later than April 13, 1947, the governor shall appoint:
(a) a panel of ten (10) persons to serve as conciliators under the provisions of this chapter; and
(b) a panel of thirty (30) persons to serve as members of the boards of arbitration provided for by this chapter.
No person serving on the conciliator's panel shall at the same time serve on the board of arbitrators panel. Each person appointed to either of said panels shall be a resident of the state of Indiana possessing, in the judgment of the governor, the requisite experience and judgment to qualify such person capably and fairly to deal with labor dispute problems. All such appointments shall be made without consideration of the political affiliations of the appointee. Each such appointee shall take an oath to perform honestly and to the best of his ability the duties of conciliator or arbitrator, as the case may be. Any such appointee may be removed by the governor at any time or may resign his position at any time by notice in writing to the governor. Any vacancy in either of the panels shall be filled by the governor within thirty (30) days after such vacancy occurs. Such conciliators and arbitrators shall be paid no compensation for their services as such, except as provided in this chapter.
(Formerly: Acts 1947, c.341, s.4.) As amended by P.L.144-1986, SEC.165.

IC 22-6-2-5
Stalemates; conciliators; compensation
Sec. 5. If in any case of a labor dispute between a public utility employer and its employees the collective bargaining process reaches an impasse and stalemate, with the result that the employer and the employees are unable to effect a settlement thereof, then either party to the dispute may petition the governor to appoint a conciliator from the panel of conciliators provided for by section 4 of this chapter. Upon the filing of such petition, the governor shall consider the same, and if in his opinion the collective bargaining process, notwithstanding good faith efforts on the part of both sides to such dispute, has reached an impasse and stalemate and such dispute if not settled will cause or is likely to cause the interruption of the supply of a service on which the community so affected is so dependent that severe hardship would be inflicted on a substantial number of persons by a cessation of such service, the governor shall appoint a conciliator from the conciliators panel to attempt to effect the settlement of such dispute. Such conciliator shall be allowed reasonable compensation for his services and for his necessary expenses in an amount to be fixed by the governor, such compensation and expenses to be paid out of the general fund of the state of Indiana; and there is hereby appropriated out of the general fund sufficient moneys to meet such payments.
(Formerly: Acts 1947, c.341, s.5.) As amended by P.L.144-1986, SEC.166.
IC 22-6-2-6
Conciliators; hearings; strikes, slowdowns, or lockouts pending negotiations
Sec. 6. The conciliator so named shall expeditiously meet with the disputing parties and shall exert every reasonable effort to effect a prompt settlement of such dispute. From and after the filing of a petition with the governor as provided for in section 5 of this chapter, and unless the governor should determine that the failure to settle the dispute with respect to which such petition relates would not cause severe hardship to be inflicted on a substantial number of persons, there shall be no interruption of work and no strikes or slowdowns by the employees, and there shall be no lockout or other work stoppage by the employer, until such time as all procedure provided for by this chapter has been exhausted or during the effective period of any order issued by a board of arbitration under this chapter.
(Formerly: Acts 1947, c.341, s.6.) As amended by P.L.144-1986, SEC.167.

IC 22-6-2-7
Boards of arbitration; appointment; compensation and expenses
Sec. 7. If the conciliator so named is unable to effect a settlement of such dispute within a thirty (30) day period after his appointment, he shall report such fact to the governor, and the governor, if he believes that a continuation of the dispute will cause or is likely to cause the interruption of the supply of a service on which the community so affected is so dependent that severe hardship would be inflicted on a substantial number of persons by a cessation of such service, shall appoint a board of arbitration to hear and determine such dispute. The board of arbitration shall consist of three (3) members chosen by the governor from the board of arbitrators panel provided for in section 4 of this chapter. A new board shall be chosen by the governor for each separate dispute, but the same board may hear any number of issues or grievances which are involved at the same time in any dispute between the same employer and his employees. Members of such board of arbitration shall be allowed reasonable compensation for their services and for their necessary expenses in an amount to be fixed by the governor, and such compensation and expenses shall be shared equally by the parties to the dispute.
(Formerly: Acts 1947, c.341, s.7.) As amended by P.L.144-1986, SEC.168.

IC 22-6-2-8
Boards of arbitration; representatives of parties; advisory parties
Sec. 8. Each party to the dispute shall be entitled to designate one (1) representative to sit with the board of arbitrators, but such representatives shall sit in an advisory capacity only and without vote.
(Formerly: Acts 1947, c.341, s.8.)
IC 22-6-2-9
Boards of arbitration; hearings; evidence; right to counsel
Sec. 9. The board of arbitration shall promptly hold hearings and shall have the power to administer oaths and compel the attendance of witnesses and the furnishing by the parties of such information as may be necessary to a determination of the issue or issues in dispute. Both parties to the dispute shall have the opportunity to be present at the hearing, both personally and by counsel, and to present such oral and documentary evidence as the board shall deem relevant to the issue or issues in controversy.
(Formerly: Acts 1947, c.341, s.9.)

IC 22-6-2-10
Boards of arbitration; findings of fact; arbitrable issues
Sec. 10. It shall be the duty of the board to make written findings of fact, and to promulgate a written decision and order, upon the issue or issues presented in each case. In making such findings the board shall consider only, and be bound only, by the evidence submitted by the parties to the dispute. When a valid contract is in effect defining the rights, duties and liabilities of the parties with respect to any matter in dispute, the board shall have power only to determine the proper interpretation and application of the contract provisions which are involved. Where there is no contract between the parties, or where there is a contract but the parties have begun negotiations looking to a new contract or amendment of the existing contract, and wage rates or other conditions of employment under the proposed new or amended contract are in dispute, the board shall establish rates of pay and conditions of employment which are comparable to the prevalent wage rates paid and conditions of employment maintained for the same or similar work of workers exhibiting like or similar skills under the same or similar working conditions, by like public utility employers, if any, in the same labor market area, and if none, in adjoining labor market areas within the state of Indiana, and which in addition thereto bear a generally comparable relationship to wage rates paid and conditions of employment maintained by all other employers in the same labor market area. The board shall determine in each case, based upon the evidence presented and received by the board, what constitutes in that case "the same labor market area" or "adjoining labor market areas in the state of Indiana;" and where an employer has more than one (1) plant or office and some or all of such plurality of plants or offices are found by the board to be located in separate labor market areas, the board shall establish separate wage rates or schedules of wage rates, and separate conditions of employment, for all plants and offices in each such labor market area. In establishing wage rates the board shall take into consideration the overall compensation presently received by the employees, having regard not only to wages for time actually worked but also to wages for time not worked, including (without limiting the generality of the foregoing) vacations, holidays, and other excused time, and all benefits received, including

insurance and pensions, and the continuity and stability of employment enjoyed by the employees.
(Formerly: Acts 1947, c.341, s.10.)

IC 22-6-2-11
Boards of arbitration; findings, decision, and order
Sec. 11. The board of arbitration shall hand down its findings, decision, and order (referred to in this section as its order) within sixty (60) days after its appointment; provided, however, that the governor may for good cause extend said period for not to exceed an additional sixty (60) days. If all three (3) members of the board do not agree, the order of the majority shall constitute the order of the board. The board shall furnish to each of the parties a copy of its order. A certified copy thereof shall be filed in the office of the clerk of the circuit court of the county wherein the dispute arose or in the office of the clerk of the circuit court of any county where the employer operates or maintains an office or place of business. Unless such order is reversed upon a petition for review filed pursuant to the provisions of section 12 of this chapter, such order, together with such agreements as the parties may themselves have reached, shall become binding upon and shall control the relationship between the parties from the date such order is filed with the clerk of the circuit court as aforesaid and shall continue effective for one (1) year from that date, but such order may be changed by mutual consent or agreement of the parties. No order of the board relating to wages or rates of pay shall be retroactive to a date before the date of the termination of any contract which may have existed between the parties, or, if there was no such contract, to a date before the day on which the governor appointed a conciliator in such dispute.
(Formerly: Acts 1947, c.341, s.11.) As amended by P.L.144-1986, SEC.169.

IC 22-6-2-12
Boards of arbitration; order; review; change of venue or judge
Sec. 12. Either party to the dispute may within fifteen (15) days from the date such order is filed with the clerk of the court petition the circuit court of any county, in which the employer operates or has an office or place of business, for a review of such order on the ground (a) that the parties were not given reasonable opportunity to be heard, or (b) that the board of arbitration exceeded its powers, or (c) that the order is unreasonable in that it is not supported by the evidence, or (d) that the order was procured by fraud, collusion, or other unlawful means or methods. A summons to the other party to the dispute shall be issued as provided by law in other civil cases; and either party shall have the same rights to a change of venue from the county, or to a change of judge, as provided by law in other civil cases. The judge of the circuit court, without the intervention of a jury, shall hear the evidence adduced by both parties with respect to the issue raised by such petition and may reverse said order only if he finds that (a) one (1) of the parties was not given reasonable

opportunity to be heard, or (b) that the board of arbitration exceeded its powers, or (c) that the order is unreasonable in that it is not supported by the evidence, or (d) that the order was procured by fraud, collusion, or other unlawful means or methods. The decision of the judge of the circuit court shall be final. If the court reverses said order for one (1) of the reasons stated herein, the clerk of said court shall certify the court's decision to the governor, who may either attempt further conciliation or may appoint another board of arbitration, as hereinabove provided for, in the event that the parties do not prefer first to engage in further collective bargaining in an attempt to settle such dispute.
(Formerly: Acts 1947, c.341, s.12.)

IC 22-6-2-13
Strikes, work stoppages, slowdowns, or lockouts; violations
Sec. 13. (a) It is unlawful for any group of employees acting in concert to call a strike, to go out on strike, to cause any work stoppage or slowdown in violation of this chapter; it is unlawful for any employer to lock out his employees in violation of this chapter; and it is unlawful for any person to instigate, to induce, to conspire with, or to encourage any other person to engage in any strike, lockout, slowdown, or work stoppage in violation of this chapter.
(b) A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1947, c.341, s.13.) As amended by Acts 1978, P.L.2, SEC.2228.

IC 22-6-2-14
Injunctions
Sec. 14. Any person adversely affected by reason of any violation of the provisions of this chapter may file an action in the circuit court of the county in which any such violation occurs to restrain and enjoin such violation and to compel the performance of the duties imposed by this chapter. In any such action the provisions of IC 22-6-1 shall not apply.
(Formerly: Acts 1947, c.341, s.14.) As amended by P.L.144-1986, SEC.170.

IC 22-6-2-15
Involuntary servitude
Sec. 15. Nothing in this chapter shall be construed to require an individual employee to render labor or service without his consent, or to make illegal the quitting of his labor or service or the withdrawal from his place of employment unless done in concert or by agreement with others. No court shall have power to issue any process to compel an individual employee to render labor or service or to remain at his place of employment without his consent. It is the intent of this chapter only to forbid employees to leave their employment in concert or to cause a work slowdown or stoppage in concert and to forbid an employer to lock out his employees in any

case where the resultant interruption of public service would cause severe hardship to a substantial number of persons.
(Formerly: Acts 1947, c.341, s.15.) As amended by P.L.144-1986, SEC.171.



CHAPTER 3. TERMINATION LETTER FROM EMPLOYER

IC 22-6-3-1
Exemptions
Sec. 1. Whenever any employee of any person, firm, limited liability company, or corporation doing business in this state shall be discharged or voluntarily quits the service of such person, firm, limited liability company, or corporation, it shall be the duty of such person, firm, member or manager of the limited liability company, or the officer of the corporation having jurisdiction over such employee, upon written request of such employee, to issue such employee a letter, duly signed by such person, firm, member, manager, or officer, setting forth the nature and character of service rendered by such employee and the duration thereof, and truly stating for what cause, if any, such employee has quit or been discharged from such service; however, this section shall not apply to any person, firm, limited liability company, or corporation which does not require written recommendations or written applications showing qualifications or experience for employment.
(Formerly: Acts 1915, c.51, s.1.) As amended by P.L.8-1993, SEC.291.

IC 22-6-3-2
Violations
Sec. 2. A person who violates section 1 of this chapter commits a Class C infraction.
(Formerly: Acts 1915, c.51, s.2.) As amended by Acts 1978, P.L.2, SEC.2229.



CHAPTER 4. REPEALED






ARTICLE 7. LABOR ORGANIZATIONS

CHAPTER 1. RIGHT TO ORGANIZE

IC 22-7-1-1
Local union defined
Sec. 1. As used in this chapter, the term "local union" shall mean any branch or chapter of a national labor organization, the jurisdiction of which is limited to a particular geographical area.
(Formerly: Acts 1957, c.181, s.1.) As amended by P.L.144-1986, SEC.172.

IC 22-7-1-2
Right to organize; selection of bargaining representatives
Sec. 2. No worker or group of workers who have a legal residence in the state of Indiana shall be denied the right to select his or their bargaining representative in this state, or be denied the right to organize into a local union or association to exist within and pursuant to the laws of the state of Indiana: Provided, That this act shall in no way be deemed to amend or repeal any of the provisions of the National Labor Relations Act.
(Formerly: Acts 1957, c.181, s.2.)

IC 22-7-1-3
Obstructing labor organization; misdemeanor
Sec. 3. A person who prevents another person from forming or belonging to a labor organization commits a Class B misdemeanor.
As added by Acts 1977, P.L.26, SEC.10.



CHAPTER 2. LABOR ORGANIZATION CONSTITUTIONS AND BYLAWS

IC 22-7-2-1
Contracts; rights and privileges; enforcement
Sec. 1. Duly adopted constitutions, by-laws, and other laws of labor organizations, except when and to the extent that the provisions thereof may violate public policy, are hereby declared to be valid and enforceable contracts as between the members and officers of such labor organizations; and said contracts, and all rights and privileges extended thereby and therein contained, are hereby declared to be enforceable in the courts of this state, by actions at law or in equity, brought by any individual member or members of such labor organization. Provided, however, That such member or members of such labor organization shall exhaust all rights, privileges and remedies provided by the constitution, by-laws, or other laws of said labor organization, before bringing any such action at law or in equity.
(Formerly: Acts 1957, c.338, s.1.)






ARTICLE 8. OCCUPATIONAL HEALTH AND SAFETY

CHAPTER 1. REPEALED



CHAPTER 1.1. INDIANA OCCUPATIONAL SAFETY AND HEALTH ACT (IOSHA)

IC 22-8-1.1-1
Definitions
Sec. 1. As used in this chapter, unless otherwise provided:
"Board" means the board of safety review created by this chapter.
"Bureau" means the safety education and training bureau created by this chapter.
"Commission" means the occupational safety standards commission created by this chapter.
"Commissioner" means the commissioner of labor or his duly designated representative.
"Department" means the department of labor.
"Employee" means a person permitted to work by an employer in employment.
"Employer" means any individual or type of organization, including the state and all its political subdivisions, that has in its employ one (1) or more individuals.
"Safety order" refers to a notice issued to employers by the commissioner of labor for alleged violations of this chapter, including any health and safety standards.
"Standard" refers to both health and safety standards.
"Voluntary protection program" means a program offered by the United States Occupational Safety and Health Administration to employers subject to this chapter that exempts the employers from general scheduled inspections.
(Formerly: Acts 1971, P.L.356, SEC.1; Acts 1973, P.L.241, SEC.1.) As amended by Acts 1977, P.L.263, SEC.1; P.L.37-1985, SEC.33; P.L.225-1995, SEC.1.



CHAPTER 2. REPEALED



CHAPTER 3. RESERVED



CHAPTER 4. PRIVATE SECTOR CONSTRUCTION SAFETY

IC 22-8-4-1
Contracts; incorporation of safety regulations
Sec. 1. (a) This section applies to a construction, an improvement, or a maintenance project that may require the creation of a trench of at least five (5) feet in depth.
(b) IOSHA regulations 29 C.F.R. 1926, Subpart P, for trench safety systems shall be incorporated into the contract.
(c) The contract shall provide that the cost for trench safety systems shall be paid for:
(1) as a separate pay item; or
(2) in the pay item of the principal work with which the safety systems are associated.
As added by P.L.1-1990, SEC.238.






ARTICLE 9. CIVIL RIGHTS

CHAPTER 1. CIVIL RIGHTS ENFORCEMENT

IC 22-9-1-1
Title of chapter
Sec. 1. IC 1971, 22-9-1 shall be known as the Indiana Civil Rights Law.
(Formerly: Acts 1961, c.208, s.1; Acts 1963, c.173, s.1; Acts 1971, P.L.357, SEC.1.)



CHAPTER 2. AGE DISCRIMINATION

IC 22-9-2-1
Definitions
Sec. 1. For the purpose of this chapter:
"Discrimination" shall mean dismissal from employment of, or refusal to employ or rehire any person because of his age, if such person has attained the age of forty (40) years and has not attained the age of seventy (70) years.
"Person" shall mean and include an individual, partnership, limited liability company, corporation, or association.
"Employer" shall mean and include any person in this state employing one (1) or more individuals, labor organizations, the state and all political subdivisions, boards, departments and commissions thereof, but does not include:
(1) religious, charitable, fraternal, social, educational or sectarian corporations, or associations not organized for private profit, other than labor organizations and nonsectarian corporations, or organizations engaged in social service work; or
(2) a person or governmental entity which is subject to the federal Age Discrimination in Employment Act (29 U.S.C. 621 et seq.).
(Formerly: Acts 1965, c.368, s.1.) As amended by Acts 1979, P.L.206, SEC.3; P.L.8-1993, SEC.293.

IC 22-9-2-2
Unfair employment practice; dismissal from employment
Sec. 2. It is declared to be an unfair employment practice and to be against public policy to dismiss from employment, or to refuse to employ or rehire, any person solely because of his age if such person has attained the age of forty (40) years and has not attained the age of seventy (70) years.
(Formerly: Acts 1965, c.368, s.2.) As amended by Acts 1979, P.L.206, SEC.4.

IC 22-9-2-3
Unfair employment practice; labor organization membership
Sec. 3. It is hereby declared to be an unfair employment practice for any labor organization to deny full and equal membership rights to any applicant for membership or to fail or refuse to classify properly or refer for employment any member solely because of the age of such applicant or member if such person has attained the age of forty (40) years and has not attained the age of seventy (70) years.
(Formerly: Acts 1965, c.368, s.3.) As amended by Acts 1979, P.L.206, SEC.5.

IC 22-9-2-4
Contracts; validity      Sec. 4. (a) Any provision in any contract, agreement or understanding entered into on or after October 1, 1965, but before October 1, 1979, which shall prevent or tend to prevent the employment of any person solely because of his age, who has attained the age of forty (40) years and has not attained the age of sixty-five (65) years shall be null and void.
(b) Any provision in any contract, agreement or understanding entered into after September 30, 1979, which prevents or tends to prevent the employment of any person solely because of his age, who has attained the age of forty (40) years and has not attained the age of seventy (70) years is null and void.
(Formerly: Acts 1965, c.368, s.4.) As amended by Acts 1979, P.L.206, SEC.6.

IC 22-9-2-5
Investigations; inspection
Sec. 5. The commissioner of labor shall investigate all complaints of discrimination, and for such purpose the commissioner shall have full power and authority:
(1) to receive, investigate and pass upon charges of discrimination against any person employed within the state; and
(2) to enter any place of business or employment within the state for the purpose of examination and making a transcript of records in any way appertaining to or having a bearing upon the question of the age of any person so employed.
(Formerly: Acts 1965, c.368, s.5.)

IC 22-9-2-6
Record of ages of employees; complaints; hearing; findings of fact
Sec. 6. Every person shall keep true and accurate records of the ages of all persons employed by him as reported by each employee, and shall upon demand furnish to the commissioner of labor, or his authorized representative, a true copy of any such record, verified upon oath. Such record shall be open to investigation by the commissioner at any reasonable time. If on all the testimony taken, the commissioner of labor shall make a preliminary determination that the employer has engaged in or is engaging in unfair employment practices, the commissioner shall endeavor to eliminate such unfair employment practices by informal methods of conference, conciliation and persuasion. If voluntary compliance cannot be obtained, the commissioner of labor shall be empowered to issue a complaint stating the charges and giving not less than ten (10) days' notice of hearing before the commissioner of labor at a place therein fixed. Any complaint issued pursuant to this section must be so issued within four (4) months after the alleged unfair employment practices were committed. The respondent shall have the right to file an answer to such complaint and may appear at such hearing with or without counsel to present evidence and to examine and cross-examine witnesses. Upon the completion of testimony at such hearing, if determination is made that unfair practices were

committed, the commissioner of labor shall state his findings of fact and, if satisfied therewith, may issue his finding that the employer has ceased to engage in unfair employment practices.
(Formerly: Acts 1965, c.368, s.6.)

IC 22-9-2-7
Complaint; dismissal; lack of evidence
Sec. 7. If the commissioner of labor shall find no probable cause exists to substantiate the charges, or, if upon all the evidence, he shall find that an employer has not engaged in unfair employment practices, the commissioner of labor shall state in writing his findings of fact and shall issue and cause to be served on the complainant an order dismissing the said complaint as to such employer.
(Formerly: Acts 1965, c.368, s.7.)

IC 22-9-2-8
Unfair employment practice; dismissing employee for furnishing evidence at hearing
Sec. 8. It shall be an unfair employment practice for any employer to discharge an employee because he has furnished evidence in connection with a complaint under this chapter.
(Formerly: Acts 1965, c.368, s.8.) As amended by P.L.144-1986, SEC.180.

IC 22-9-2-9
Hearing; publicity
Sec. 9. No publicity shall be given to any proceeding before the commissioner of labor, either by the commissioner of labor or any employee thereof, provided that the commissioner may publish the facts in the case of any complaint upon which a determination has been made.
(Formerly: Acts 1965, c.368, s.9.)

IC 22-9-2-10
Domestic service; farm labor; exemptions
Sec. 10. These provisions shall not apply to a person employed in private domestic service or service as a farm laborer nor to a person who is qualified for benefits under the terms or conditions of an employer retirement or pension plan or system.
(Formerly: Acts 1965, c.368, s.10.)

IC 22-9-2-11
Conflict of laws; saving clause
Sec. 11. Nothing contained herein shall be deemed to repeal any of the provisions of any law of this state relating to discrimination because of age, race or color, religion, or country of ancestral origin. Nothing herein shall be deemed to limit, restrict or affect the freedom of any employer in regard to (a) fixing compulsory retirement requirements for any class of employees at an age or ages less than

seventy (70) years; (b) fixing eligibility requirements for participation in, or enjoyment by employees of, benefits under any annuity plan or pension or retirement plan on the basis that any employee may be excluded from eligibility therefor who, at the time he would otherwise become eligible for such benefits, is older than the age fixed in such eligibility requirements; or (c) keeping age records for any such purposes.
(Formerly: Acts 1965, c.368, s.11.) As amended by Acts 1979, P.L.206, SEC.7.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. EMPLOYMENT DISCRIMINATION AGAINST DISABLED PERSONS

IC 22-9-5-1
"Auxiliary aids and services" defined
Sec. 1. As used in this chapter, "auxiliary aids and services" includes the following:
(1) Qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments.
(2) Qualified readers, taped texts, or other effective methods of making visually delivered materials available to individuals with visual impairments.
(3) Acquisition or modification of equipment or devices.
(4) Other similar services and actions.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-2
"Commerce" defined
Sec. 2. As used in this chapter, "commerce" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" refers to the civil rights commission.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-4
"Covered entity" defined
Sec. 4. As used in this chapter, "covered entity" means an employer, an employment agency, a labor organization, or a joint labor-management committee.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-5
"Direct threat" defined
Sec. 5. As used in this chapter, "direct threat" means a significant risk to the health or safety of others that cannot be eliminated by reasonable accommodation.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-6
"Disability" and "illegal use of drugs" defined; illegal drug users; sexual behavior
Sec. 6. (a) As used in this chapter, "disability" means with respect to an individual:
(1) a physical or mental impairment that substantially limits at

least one (1) of the major life activities of the individual;
(2) a record of an impairment described in subdivision (1); or
(3) being regarded as having an impairment described in subdivision (1).
(b) As used in this subsection, "illegal use of drugs" means the use of drugs the possession or distribution of which is unlawful under the Controlled Substances Act. The term does not include the use of a drug taken under the supervision of a licensed health care professional or another use authorized by the Controlled Substances Act (21 U.S.C. 812) or other provisions of federal law. For purposes of this chapter, an individual shall not be considered disabled solely because the individual is currently engaging in the illegal use of drugs. However, this subsection does not exclude as an individual with a disability an individual who:
(1) has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs or has otherwise been rehabilitated successfully and is no longer engaging in the illegal use of drugs;
(2) is participating in a supervised rehabilitation program and is no longer engaging in the illegal use of drugs; or
(3) is erroneously regarded as engaging in the illegal use of drugs but is not engaging in the illegal use of drugs.
It is not a violation of this chapter for a person or other entity covered by this chapter to adopt or administer reasonable policies or procedures, including but not limited to drug testing, designed to ensure that an individual described in subdivision (1) or (2) is no longer engaging in the illegal use of drugs. Nothing in this section shall be construed to encourage, prohibit, restrict, or authorize testing for the illegal use of drugs.
(c) Notwithstanding subsection (b), an individual shall not be denied health services or services provided in connection with drug rehabilitation on the basis of the current illegal use of drugs if the individual is otherwise entitled to those services.
(d) For purposes of this chapter, an individual shall not be considered disabled solely on the basis of the following:
(1) Homosexuality.
(2) Bisexuality.
(3) Transvestism, transsexualism, pedophilia, exhibitionism, voyeurism, gender identity disorders not resulting from physical impairments, or other sexual behavior disorders.
(4) Compulsive gambling, kleptomania, or pyromania.
(5) Psychoactive substance use disorders resulting from current illegal use of drugs (as defined in section 14 of this chapter).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-7
"Discriminate" defined
Sec. 7. As used in this chapter, "discriminate" includes the following:
(1) Limiting, segregating, or classifying a job applicant or an

employee in a way that adversely affects the opportunities or status of the applicant or employee because of the disability of the applicant or employee.
(2) Participating in a contractual or other arrangement or relationship that has the effect of subjecting a covered entity's qualified applicant or employee with a disability to the discrimination prohibited by this chapter. Such relationship includes a relationship with:
(A) an employment or a referral agency;
(B) a labor union;
(C) an organization providing fringe benefits to an employee of the covered entity; or
(D) an organization providing training and apprenticeship programs.
(3) Utilizing standards, criteria, or methods of administration:
(A) that have the effect of discrimination on the basis of disability; or
(B) that perpetuate the discrimination of others who are subject to common administrative control.
(4) Excluding or otherwise denying equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or an association.
(5) Not making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of the covered entity.
(6) Denying employment opportunities to a job applicant or an employee who is an otherwise qualified individual with a disability if that denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant.
(7) Using qualification standards, employment tests, or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test, or other selection criteria, as used by the covered entity, is shown to be job related for the position in question and is consistent with business necessity.
(8) Failing to select and administer tests concerning employment in the most effective manner to ensure that when the test is administered to a job applicant or an employee who has a disability that impairs sensory, manual, or speaking skills, the test results accurately reflect the skills, aptitude, or other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual, or speaking skills of the employee or applicant, except where those skills are the factors that the test purports to measure.
As added by P.L.111-1992, SEC.4.
IC 22-9-5-8
"Drug" defined
Sec. 8. As used in this chapter, "drug" means a controlled substance (as defined in schedules I through V of Section 202 of the Controlled Substances Act 21 U.S.C. 812).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-9
"Employee" defined
Sec. 9. As used in this chapter, "employee" means an individual employed by an employer.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-10
"Employer" defined
Sec. 10. (a) During the time beginning July 26, 1992, and ending July 25, 1994, as used in this chapter, "employer" means a person engaged in an industry affecting commerce that has at least twenty-five (25) employees for each working day in each of at least twenty (20) calendar weeks in the current or preceding year and an agent of the person.
(b) After July 25, 1994, as used in this chapter, "employer" means a person engaged in an industry affecting commerce that has at least fifteen (15) employees for each working day in each of at least twenty (20) calendar weeks in the current or preceding year and an agent of the person.
(c) The term described in subsections (a) and (b) does not include any of the following:
(1) The United States, a corporation wholly owned by the government of the United States, or an Indian tribe.
(2) A bona fide private membership club other than a labor organization that is exempt from taxation under Section 501(c) of the Internal Revenue Code.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-11
"Employment agency" defined
Sec. 11. As used in this chapter, "employment agency" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-12
"Illegal use of drugs" defined
Sec. 12. As used in this chapter, "illegal use of drugs" means the use of drugs the possession or distribution of which is unlawful under the Controlled Substances Act. The term does not include the use of a drug taken under the supervision of a licensed health care professional, other uses authorized by the Controlled Substances Act (21 U.S.C. 812), or other provisions of federal law. As added by P.L.111-1992, SEC.4.

IC 22-9-5-13
"Industry affecting commerce" defined
Sec. 13. As used in this chapter, "industry affecting commerce" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-14
"Labor organization" defined
Sec. 14. As used in this chapter, "labor organization" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-15
"Person" defined
Sec. 15. As used in this chapter, "person" has the meaning set forth in Section 701 of the Civil Rights Act of 1964 (42 U.S.C. 2000e).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-16
"Qualified individual with a disability" defined
Sec. 16. As used in this chapter, "qualified individual with a disability" means an individual with a disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires. For the purposes of this chapter, consideration shall be given to the employer's judgment as to what functions of a job are essential, and if an employer has prepared a written description before advertising or interviewing applicants for the job the description shall be considered evidence of the essential functions of the job.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-17
"Reasonable accommodation" defined
Sec. 17. As used in this chapter, "reasonable accommodation" includes the following:
(1) Making existing facilities used by employees readily accessible to and usable by individuals with disabilities.
(2) Job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modification of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities.
As added by P.L.111-1992, SEC.4.
IC 22-9-5-18
"Undue hardship" defined; factors
Sec. 18. (a) As used in this chapter, "undue hardship" means an action requiring significant difficulty or expense when considered in light of the factors set forth in subsection (b).
(b) In determining whether an accommodation would impose an undue hardship on a covered entity factors to be considered include the following:
(1) The nature and cost of the accommodation needed under this chapter.
(2) The:
(A) overall financial resources of the facility or facilities involved in the provision of the reasonable accommodation;
(B) number of persons employed at the facility or facilities;
(C) effect on expenses and resources; or
(D) impact otherwise of the accommodation upon the operation of the facility or facilities.
(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of employees, and the number, type, and location of facilities.
(4) The type of operation or operations of the covered entity, including the composition, structure, and functions of the workforce of the entity, and the geographic separateness, administrative, or fiscal relationship of the facility or facilities in question to the covered entity.
As added by P.L.111-1992, SEC.4. Amended by P.L.21-1995, SEC.144.

IC 22-9-5-19
Prohibition against discrimination
Sec. 19. A covered entity may not discriminate against a qualified individual with a disability because of the disability of that individual in regard to any of the following:
(1) Job application procedures.
(2) The hiring, advancement, or discharge of employees.
(3) Employee compensation.
(4) Job training.
(5) Other terms, conditions, and privileges of employment.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-20
Medical examinations and inquiries; permissibility and scope; disclosures; use of results
Sec. 20. (a) The prohibition against discrimination in section 19 of this chapter includes medical examinations and inquiries. Except as otherwise provided by this section, a covered entity may not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of a disability.     (b) A covered entity may make preemployment inquiries into the ability of an applicant to perform job related functions.
(c) A covered entity may require a medical examination after an offer of employment has been made to a job applicant and before the commencement of the employment duties of the applicant and may condition an offer of employment on the results of that examination if:
(1) all entering employees are subjected to the examination regardless of disability;
(2) information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:
(A) supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;
(B) first aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment; and
(C) government officials investigating compliance with this chapter shall be provided relevant information on request; and
(3) the results of the examination are used only in accordance with this chapter.
(d) A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job related and consistent with business necessity.
(e) A covered entity may conduct voluntary medical examinations, including voluntary medical histories, that are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee to perform job related functions. Information obtained under this subsection is subject to the requirements of subsection (c)(2) and (c)(3).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-21
Qualification standards, tests, or criteria; defense to discrimination charges; direct threat to health and safety
Sec. 21. (a) It may be a defense to a charge of discrimination under this chapter that an alleged application of qualification standards, tests, or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to an individual with a disability has been shown to be job related and consistent with business necessity, and performance cannot be accomplished by reasonable accommodation, as required under this chapter.
(b) As used in subsection (a), qualification standards may include a requirement that an individual shall not pose a direct threat to the

health or safety of other individuals in the workplace.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-22
Employment preference; religious organizations; educational institutions; conformity to religious tenants
Sec. 22. (a) This chapter does not prohibit a religious corporation, an association, an educational institution, or a society from giving preference in employment to individuals of a particular religion to perform work connected with the carrying on of activities by that corporation, association, educational institution, or society.
(b) Under this chapter, a religious organization may require that all applicants and employees conform to the religious tenets of the organization.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-23
Food handling job assignment; denial to person having infectious or communicable disease; validity of other food handling provisions
Sec. 23. (a) In any case in which an individual has an infectious or communicable disease that:
(1) is transmitted to others through the handling of food;
(2) is included on the list developed by the Secretary of Health and Human Services under 42 U.S.C. 12113; and
(3) constitutes a significant risk to the health or safety of others that cannot be eliminated by reasonable accommodation;
a covered entity may refuse to assign or continue to assign the individual to a job involving food handling.
(b) Nothing in this chapter shall be construed to preempt, modify, or amend any statute, rule, or ordinance applicable to food handling that is designed to protect the public health from individuals who pose a significant risk to the health or safety of others that cannot be eliminated by reasonable accommodation pursuant to the list published by the Secretary of Health and Human Services under 42 U.S.C. 12113.
As added by P.L.111-1992, SEC.4.

IC 22-9-5-24
Alcohol and illegal use of drugs; prohibitions; requisites; testing
Sec. 24. (a) A covered entity may do the following:
(1) Prohibit the illegal use of drugs and the use of alcohol at the workplace by all employees.
(2) Require that employees shall not be under the influence of alcohol or be engaging in the illegal use of drugs at the workplace.
(3) Require that employees behave in conformance with the requirements established under the Drug-Free Workplace Act of 1988 (41 U.S.C. 701 et seq.).
(4) Hold an employee who engages in the illegal use of drugs or

who is an alcoholic to the same qualification standards for employment or job performance and behavior that the entity holds other employees, even if the unsatisfactory job performance or behavior is related to the drug use or alcoholism of the employee.
(5) With respect to federal regulations regarding alcohol and the illegal use of drugs, require that:
(A) employees comply with the standards established in the regulations of the United States Department of Defense if the employees of the covered entity are employed in an industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Department of Defense);
(B) employees comply with the standards established in the regulations of the United States Nuclear Regulatory Commission if the employees of the covered entity are employed in an industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Nuclear Regulatory Commission); and
(C) employees comply with the standards established in the regulations of the United States Department of Transportation if the employees of the covered entity are employed in a transportation industry subject to those regulations, including complying with regulations, if any, that apply to employment in sensitive positions in the industry, in the case of employees of the covered entity who are employed in those positions (as defined in the regulations of the United States Department of Transportation).
(b) For purposes of this chapter, a test to determine the illegal use of drugs shall not be considered a medical examination.
(c) Nothing in this chapter shall be construed to encourage, prohibit, or authorize the conducting of drug testing for the illegal use of drugs by job applicants or employees or making employment decisions based on the test results.
(d) Nothing in this chapter shall be construed to encourage, prohibit, restrict, or authorize the otherwise lawful exercise by entities subject to the jurisdiction of the United States Department of Transportation of authority to:
(1) test employees in, and applicants for, positions involving safety sensitive duties for the illegal use of drugs and for on duty impairment by alcohol; and
(2) remove those persons who test positive for illegal use of drugs and on duty impairment by alcohol under subdivision (1)

from safety sensitive duties in implementing subsection (c).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-25
Posting notices; provisions of chapter
Sec. 25. Each employer, employment agency, labor organization, or joint labor-management committee covered under this chapter shall post notices in a format accessible to applicants, employees, and members describing the applicable provisions of this chapter, in the manner prescribed by Section 711 of the Civil Rights Act of 1964 (42 U.S.C. 2000e-10).
As added by P.L.111-1992, SEC.4.

IC 22-9-5-26
Complaints against covered entities; remedies; limitation
Sec. 26. The remedies available regarding complaints directed against a covered entity under this chapter are limited to the remedies provided under IC 22-9-1-6(k).
As added by P.L.111-1992, SEC.4. Amended by P.L.1-1993, SEC.188.

IC 22-9-5-27
Rules implementing chapter; conforming to federal rules
Sec. 27. The commission shall adopt rules under IC 4-22-2 to carry out this chapter. These rules must not be in conflict with the provisions of the federal rules adopted under the employment discrimination provisions of the federal Americans with Disabilities Act (42 U.S.C. 1211 et seq.).
As added by P.L.111-1992, SEC.4.



CHAPTER 6. EQUAL ACCESS TO HOUSING FOR PERSONS WITH DISABILITIES

IC 22-9-6-1
"Person with a disability" defined
Sec. 1. (a) As used in this chapter, and unless otherwise indicated by the context, "person with a disability" means an individual who, by reason of physical or mental defect or infirmity, whether congenital or acquired by accident, injury, or disease, is or may subsequently be totally or partially prevented from achieving the fullest attainable physical, social, economic, mental, and vocational participation in the normal process of living.
(b) "Persons with disabilities" include blind persons, visually disabled persons, and other physically disabled persons.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.135.

IC 22-9-6-2
"Housing accommodations" defined
Sec. 2. (a) As used in this chapter, "housing accommodations" means:
(1) real property, or part of real property, that is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home residence or sleeping place of at least one (1) person; or
(2) single family residence, the occupants of which rent, lease, or furnish for compensation not more than one (1) room of the residence.
(b) The term does not include hotels, lodging places, or other places of public accommodations, amusement, or resort of a transient nature.
As added by P.L.2-1993, SEC.132.

IC 22-9-6-3
Full and equal access to housing
Sec. 3. All persons with disabilities are entitled to full and equal access, as other members of the public, to all housing accommodations offered for rent, lease, or compensation in Indiana.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.136.

IC 22-9-6-4
Modification of property not required
Sec. 4. This chapter does not require a person renting, leasing, or providing for compensation real property to modify the person's property in any way to provide a higher degree of care for a person with a disability than for a person who is not disabled.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.137.
IC 22-9-6-5
Guide dogs not grounds for refusing to rent
Sec. 5. A person renting, leasing, or providing real property for compensation shall not refuse to accept a person with a disability as a tenant due to the fact that the person with a disability has a guide dog that assists the person with a disability in overcoming a particular disability.
As added by P.L.2-1993, SEC.132. Amended by P.L.23-1993, SEC.138.

IC 22-9-6-6
Civil rights complaint
Sec. 6. A person who feels the person's rights under this chapter have been violated may submit a complaint to the civil rights commission under IC 22-9-1-6. The civil rights commission shall determine whether the complaint requires action to be taken under IC 22-9-1-6.
As added by P.L.2-1993, SEC.132.



CHAPTER 7. RESERVED



CHAPTER 8. APPEALS; EXHAUSTION OF ADMINISTRATIVE REMEDIES

IC 22-9-8-1
Appeal procedures
Sec. 1. Either party to a dispute filed under IC 22-9 may, not more than thirty (30) days after the date of receipt of the commission's final appealable order, appeal to the court of appeals under the same terms, conditions, and standards that govern appeals in ordinary civil actions.
As added by P.L.14-1994, SEC.7.

IC 22-9-8-2
Records for appeals
Sec. 2. (a) The appealing party shall notify the commission in writing of the party's intent to appeal and shall request the commission to prepare a record of the commission's proceedings to be used to perfect an appeal. The record consists of the following documents used or presented during the administrative proceedings:
(1) A transcript of the oral testimony.
(2) The exhibits admitted into evidence.
(3) All notices, pleadings, exceptions, motions, requests, and other papers filed with the commission with the exception of briefs or oral arguments of law.
(b) The cost of producing the record for appeal must be borne by the party making the appeal. The commission may require the deposit of reasonable security for the payment of the cost before producing the record.
As added by P.L.14-1994, SEC.7.

IC 22-9-8-3
Exhaustion of administrative remedies
Sec. 3. A person may file an appeal under this chapter only after exhausting all administrative remedies available within the agency whose action is being appealed.
As added by P.L.14-1994, SEC.7.






ARTICLE 9.5. INDIANA FAIR HOUSING

CHAPTER 1. PURPOSE AND RULES OF CONSTRUCTION

IC 22-9.5-1-1
Purpose
Sec. 1. The purposes of this article are the following:
(1) To provide for fair housing practices in Indiana.
(2) To create a procedure for investigating and settling complaints of discriminatory housing practices.
(3) To provide rights and remedies substantially equivalent to those granted under federal law.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-1-2
Discriminatory act committed because of familial status
Sec. 2. Under this article, a discriminatory act is committed because of familial status if the act is committed because the person who is the subject of discrimination is:
(1) pregnant;
(2) domiciled with an individual younger than eighteen (18) years of age in regard to whom the person:
(A) is the parent or legal custodian; or
(B) has the written permission of the parent or legal custodian for domicile with that person; or
(3) in the process of obtaining legal custody of an individual younger than 18 years of age.
As added by P.L.66-1990, SEC.2.



CHAPTER 2. DEFINITIONS

IC 22-9.5-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-2
"Aggrieved person" defined
Sec. 2. "Aggrieved person" includes any person who:
(1) claims to have been injured by a discriminatory housing practice; or
(2) believes that the person will be injured by a discriminatory housing practice that is about to occur.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-3
"Commission" defined
Sec. 3. "Commission" refers to the civil rights commission or to a local agency designated by an ordinance adopted under IC 22-9.5-4-1.
As added by P.L.66-1990, SEC.2. Amended by P.L.111-1992, SEC.5.

IC 22-9.5-2-4
"Complainant" defined
Sec. 4. "Complainant" means a person, including the commission, who files a complaint under IC 22-9.5-6.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-5
"Conciliation" defined
Sec. 5. "Conciliation" means the attempted resolution of issues raised by a complaint or by the investigation of a complaint, through informal negotiations involving the aggrieved person, the respondent, and the commission.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-6
"Conciliation agreement" defined
Sec. 6. "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-7
"Discriminatory housing practice" defined
Sec. 7. "Discriminatory housing practice" means an act prohibited by IC 22-9.5-5.
As added by P.L.66-1990, SEC.2.
IC 22-9.5-2-8
"Dwelling" defined
Sec. 8. "Dwelling" means:
(1) any building, structure, or part of a building or structure that is occupied as, or designed or intended for occupancy as, a residency by one (1) or more families; or
(2) any vacant land that is offered for sale or lease for the construction or location of a building, structure, or part of a building or structure described by subdivision (1).
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-9
"Family" defined
Sec. 9. "Family" includes a single individual.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-10
"Disabled" defined
Sec. 10. (a) "Disabled" means, with respect to a person:
(1) a physical or mental impairment that substantially limits one (1) or more of the person's major life activities;
(2) a record of having an impairment described in subdivision (1); or
(3) being regarded as having an impairment described in subdivision (1).
(b) The term does not include current illegal use of or addiction to a controlled substance (as defined in Section 102 of the Controlled Substances Act (21 U.S.C. 802)).
(c) The term does not include an individual solely because that individual is a transvestite.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.139.

IC 22-9.5-2-11
"Person" defined
Sec. 11. "Person" means one (1) or more individuals, corporations, limited liability companies, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in cases under Title 11, receivers, and fiduciaries.
As added by P.L.66-1990, SEC.2. Amended by P.L.8-1993, SEC.294.

IC 22-9.5-2-12
"Respondent" defined
Sec. 12. "Respondent" means:
(1) the person accused of a violation of this article in a complaint of discriminatory housing practice; or
(2) any person identified as an additional or a substitute respondent under IC 22-9.5-6-4 or an agent of an additional or a substitute respondent. As added by P.L.66-1990, SEC.2.

IC 22-9.5-2-13
"To rent" defined
Sec. 13. "To rent" includes to lease, to sublease, to let, or to otherwise grant for a consideration the right to occupy premises not owned by the occupant.
As added by P.L.66-1990, SEC.2.



CHAPTER 3. EXEMPTIONS

IC 22-9.5-3-1
Sale or rental of certain single-family houses; sale or rental of certain rooms or units
Sec. 1. (a) Subject to subsection (b), IC 22-9.5-5 does not apply to the following:
(1) The sale or rental of a single-family house sold or rented by an owner if:
(A) the owner does not:
(i) own more than three (3) single-family houses at any one (1) time; or
(ii) own any interest in, nor is there owned or reserved on the owner's behalf, under any express or voluntary agreement, title to, or any right to any part of the proceeds from the sale or rental of more than three (3) single-family houses at any one (1) time; and
(B) the house was sold or rented without:
(i) the use of the sales or rental facilities or services of a real estate broker, an agent, or a salesman licensed under IC 25-34.1, or of an employee or agent of a licensed broker, an agent, or a salesman, or the facilities or services of the owner of a dwelling designed or intended for occupancy by five (5) or more families; or
(ii) the publication, posting, or mailing of a notice, a statement, or an advertisement prohibited by IC 22-9.5-5-2.
(2) The sale or rental of rooms or units in a dwelling containing living quarters occupied or intended to be occupied by no more than four (4) families living independently of each other if the owner maintains and occupies one (1) of the living quarters as the owner's residence.
(b) The exemption in subsection (a)(1) applies to only one (1) sale or rental in a twenty-four (24) month period if the owner was not the most recent resident of the house at the time of the sale or rental.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-3-2
Sale, rental, or occupancy of property operated or controlled by or in conjunction with religious organization
Sec. 2. This article does not prohibit a religious organization, an association, or a society or a nonprofit institution or an organization operated, supervised, or controlled by or in conjunction with a religious organization, an association, or a society from:
(1) limiting the sale, rental, or occupancy of dwellings that it owns or operates for other than a commercial purpose to persons of the same religion; or
(2) giving preference to persons of the same religion, unless membership in the religion is restricted because of race, color,

or national origin.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-3-3
Rental or occupancy of lodging by private club not open to the public
Sec. 3. This article does not prohibit a private club not open to the public that, as an incident to the club's primary purpose, provides lodging that the club owns or operates for other than a commercial purpose from limiting the rental or occupancy of that lodging to the members or from giving preference to the members, unless membership in the club is restricted because of race, color, or national origin.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-3-4
"Housing for older persons" defined; scope of term; criteria for determinations; inapplicable provisions
Sec. 4. (a) As used in this section, "housing for older persons" means housing that the commission determines is:
(1) specifically designed and operated to assist elderly persons under a federal or state program;
(2) intended for and solely occupied by persons at least sixty-two (62) years of age; or
(3) intended and operated for occupancy by persons at least fifty-five (55) years of age if the provisions of subsection (c) are met.
(b) Housing does not fail to meet the requirements for housing for older persons if:
(1) the unoccupied units are reserved for persons who meet the age requirements of subsection (a)(2) or (a)(3); or
(2) the occupants who do not meet the age requirements of subsection (a)(2) or (a)(3) have resided in the housing since September 13, 1988, or an earlier date, and the persons who became occupants after September 13, 1988, meet the age requirements of subsection (a)(2) or (a)(3).
(c) To be considered housing for older persons under subsection (a)(3), a housing facility or community must meet the following provisions:
(1) At least eighty percent (80%) of the occupied units are occupied by at least one (1) person who is at least fifty-five (55) years of age.
(2) The housing facility or community publishes and adheres to policies and procedures that demonstrate an intent to operate housing for persons who are at least fifty-five (55) years of age.
(3) The housing facility or community complies with rules adopted by the civil rights commission under IC 4-22-2 for verification of occupancy that:
(A) provide for verification by reliable surveys and affidavits; and             (B) include examples of the types of policies and procedures relevant to determine compliance with subdivision (2).
(d) The surveys and affidavits used to verify occupancy under subsection (c)(3)(A) are admissible in an administrative or a judicial proceeding to verify occupancy.
(e) The provisions of IC 22-9.5-1-2 relating to familial status do not apply to housing for older persons.
As added by P.L.66-1990, SEC.2. Amended by P.L.111-1992, SEC.6; P.L.89-2003, SEC.1.

IC 22-9.5-3-5
Factors considered by real property appraisers
Sec. 5. This article does not prohibit a person engaged in the business of furnishing appraisals of real property from taking into consideration factors other than race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.140.

IC 22-9.5-3-6
Local or state restrictions
Sec. 6. (a) This article does not affect a reasonable local or state restriction on the maximum number of occupants permitted to occupy a dwelling or restriction relating to health or safety standards.
(b) This article does not affect a requirement of nondiscrimination in any other state or federal law.
As added by P.L.66-1990, SEC.2.



CHAPTER 4. ADMINISTRATIVE PROVISIONS

IC 22-9.5-4-1
Administration by commission; exemption; local agency
Sec. 1. (a) Except as provided in subsection (b), the civil rights commission shall administer this article.
(b) A city, town, or county that has established or designated a local agency under IC 22-9-1-12.1 may adopt an ordinance or ordinances designating that local agency to administer this article within the territorial jurisdiction of the city, town, or county. A city or town may adopt such an ordinance or ordinances jointly with any other city or town located in the same county or jointly with that county. A local agency designated under this subsection has no jurisdiction over the state or any state agency (as defined in IC 22-9-1-12.1).
As added by P.L.66-1990, SEC.2. Amended by P.L.111-1992, SEC.7.

IC 22-9.5-4-2
Rules
Sec. 2. The commission may adopt rules under IC 4-22-2 necessary to implement this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-3
Duties of commission in response to allegations of violations
Sec. 3. As provided by IC 22-9.5-6, the commission shall receive, investigate, seek to conciliate, and act on complaints alleging violations of this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-4
Delegation of commission's powers and duties to director
Sec. 4. The commission may, by rule, authorize the director of the commission to exercise the commission's powers or perform the commission's duties under this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-5
Annual report; studies
Sec. 5. (a) The commission shall, at least annually, publish a written report recommending legislative or other action to carry out the purposes of this article.
(b) The commission shall make studies relating to the nature and extent of discriminatory housing practices in Indiana.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-6
Cooperation with public and private entities
Sec. 6. The commission shall cooperate with and, as appropriate,

may provide technical and other assistance to federal, state, local, and other public or private entities that are formulating or operating programs to prevent or eliminate discriminatory housing practices.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-7
Subpoenas; discovery; limitations
Sec. 7. (a) The commission may issue subpoenas and order discovery as provided by this section in aid of investigations and hearings under this article.
(b) Subpoenas and discovery in aid of investigations may be ordered to the same extent and are subject to the same limitations as subpoenas and discovery in a civil action in a circuit court. Subpoenas and discovery in aid of hearings are subject to IC 4-21.5.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-8
Deferring proceedings; referring complaints
Sec. 8. The commission may defer proceedings under this article and refer a complaint to a municipality that has been recognized by the United States Department of Housing and Urban Development as having adopted ordinances providing fair housing rights and remedies that are substantially equivalent to the rights and remedies granted under federal law.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-4-9
Gifts and grants
Sec. 9. The commission may accept gifts and grants from any public or private source for the purpose of administering this article.
As added by P.L.66-1990, SEC.2.



CHAPTER 5. DISCRIMINATION PROHIBITED

IC 22-9.5-5-1
Types of discrimination relating to sale or rental; conviction of illegal manufacture or distribution of controlled substance excepted
Sec. 1. (a) A person may not refuse to sell or to rent after the making of a bona fide offer, refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny a dwelling to any person because of race, color, religion, sex, familial status, disability, or national origin.
(b) A person may not discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in providing services or facilities in connection with the sale or rental of a dwelling, because of race, color, religion, sex, familial status, disability, or national origin.
(c) This section does not prohibit discrimination against a person because the person has been convicted under federal law or the law of any state of the illegal manufacture or distribution of a controlled substance.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.141.

IC 22-9.5-5-2
Publication of notice or advertisement indicating intent to discriminate
Sec. 2. A person may not make, print, or publish or cause to be made, printed, or published any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, disability, familial status, or national origin, or an intention to make such a preference, limitation, or discrimination.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.142.

IC 22-9.5-5-3
Inspection for sale; representation as to availability
Sec. 3. A person may not represent to any person because of race, color, religion, sex, disability, familial status, or national origin that a dwelling is not available for inspection for sale or rental when the dwelling is available for inspection.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.143.

IC 22-9.5-5-4
Inducement, for profit, to sell or rent by representation of entry into neighborhood of certain persons
Sec. 4. A person may not, for profit, induce or attempt to induce a person to sell or rent a dwelling by representations regarding the

entry or prospective entry into a neighborhood of a person of a particular race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.144.

IC 22-9.5-5-5
Discrimination based upon disability; scope of term; definitions; compliance with safety rules
Sec. 5. (a) A person may not discriminate in the sale or rental or otherwise make unavailable or deny a dwelling to any buyer or renter because of a disability of:
(1) the buyer or renter;
(2) a person residing in or intending to reside in the dwelling after the dwelling is sold, rented, or made available; or
(3) any person associated with the buyer or renter.
(b) A person may not discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling or in the provision of services or facilities in connection with the dwelling because of a disability of:
(1) the person;
(2) a person residing in or intending to reside in the dwelling after the dwelling is sold, rented, or made available; or
(3) any person associated with the person.
(c) For purposes of this section only, discrimination includes the following:
(1) A refusal to permit, at the expense of the person with a disability, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises.
(2) A refusal to make reasonable accommodations in rules, policies, practices, or services, when the accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling.
(3) In connection with the design and construction of covered multifamily dwellings for first occupancy after March 13, 1991, a failure to design and construct those dwellings in a manner that:
(A) the public use and common use parts of the dwellings are readily accessible to and usable by persons with disabilities;
(B) all the doors are designed to allow passage into and within all premises within the dwellings and are sufficiently wide to allow passage by persons with disabilities in wheelchairs; and
(C) all premises within the dwellings contain the following features of adaptive design:
(i) An accessible route into and through the dwelling.
(ii) Light switches, electrical outlets, thermostats, and

other environmental controls in accessible locations.
(iii) Reinforcements in bathroom walls to allow later installation of grab bars.
(iv) Usable kitchens and bathrooms so that an individual in a wheelchair can maneuver about the space.
(d) As used in subsection (c), "covered multifamily dwellings" means:
(1) buildings consisting of four (4) or more units if the buildings have one (1) or more elevators; and
(2) ground floor units in other buildings consisting of four (4) or more units.
(e) Compliance with the rules of the fire prevention and building safety commission that incorporate by reference the appropriate requirements of the American National Standard for buildings and facilities providing accessibility and usability for people with physical disabilities (ANSI A117.1) satisfies the requirements of subsection (c)(3)(C).
(f) This section does not require that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.145.

IC 22-9.5-5-6
"Residential real estate related transaction" defined; discrimination prohibited
Sec. 6. (a) As used in this section, "residential real estate related transaction" means the following:
(1) Making or purchasing loans or providing other financial assistance:
(A) to purchase, construct, improve, repair, or maintain a dwelling; or
(B) to secure residential real estate.
(2) Selling, brokering, or appraising residential real property.
(b) A person whose business includes engaging in residential real estate related transactions may not discriminate against a person in making a real estate related transaction available or in the terms or conditions of a real estate related transaction because of race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.146.

IC 22-9.5-5-7
Services, organizations, and facilities relating to the business of selling or renting dwellings; discrimination prohibited
Sec. 7. A person may not deny any person access to, or membership or participation in, a multiple-listing service, real estate brokers' organization or other service, organization, or facility relating to the business of selling or renting dwellings, or

discriminate against a person in the terms or conditions of access, membership, or participation in such an organization, service, or facility because of race, color, religion, sex, disability, familial status, or national origin.
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.147.

IC 22-9.5-5-8
Intimidation or interference with exercise of another's rights
Sec. 8. A person may not coerce, intimidate, threaten, or interfere with any other person:
(1) in the exercise or enjoyment of any right granted or protected by this chapter; or
(2) because the person has exercised or enjoyed, or has encouraged another person in the exercise or enjoyment of, any right granted or protected by this chapter.
As added by P.L.66-1990, SEC.2.



CHAPTER 6. ADMINISTRATIVE ENFORCEMENT

IC 22-9.5-6-1
Investigation of alleged discriminatory practices; complaints; requirements; time limitations; procedures
Sec. 1. (a) The commission shall investigate alleged discriminatory housing practices.
(b) A complaint concerning an alleged discriminatory housing practice must be:
(1) in writing;
(2) under oath; and
(3) in the form prescribed by the commission.
(c) An aggrieved person may, not later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, whichever is later, file a complaint with the commission alleging the discriminatory housing practice.
(d) Not later than one (1) year after an alleged discriminatory housing practice has occurred or terminated, whichever is later, the commission may file the commission's own complaint.
(e) A complaint under this section may be amended at any time.
(f) When a complaint is filed under this section, the commission shall do the following:
(1) Give the aggrieved person notice that the complaint has been received.
(2) Advise the aggrieved person of the time limits and choice of forums under this article.
(3) Not later than twenty (20) days after the filing of the complaint or the identification of an additional respondent under section 4 of this chapter, serve on each respondent:
(A) a notice identifying the alleged discriminatory housing practice and advising the respondent of the procedural rights and obligations of a respondent under this article; and
(B) a copy of the original complaint.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-2
Answer; time limitation; requirements
Sec. 2. (a) Not later than ten (10) days after receipt of the notice and copy under section 1(f)(3) of this chapter, a respondent may file an answer to the complaint.
(b) An answer must be:
(1) in writing;
(2) under oath; and
(3) in the form prescribed by the commission.
(c) An answer may be amended at any time.
(d) An answer does not inhibit the investigation of a complaint.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-3 Complaints referred and subject matter jurisdiction deferred by federal government; investigation by commission; time limitations
Sec. 3. (a) If the federal government has referred a complaint to the commission or has deferred jurisdiction over the subject matter of the complaint to the commission, the commission shall promptly investigate the allegations set forth in the complaint.
(b) The commission shall investigate all complaints, and except as provided by subsection (c), shall complete an investigation not later than one hundred (100) days after the date the complaint is filed, or if the commission is unable to complete the investigation within the one hundred (100) day period, shall dispose of all administrative proceedings related to the investigation not later than one (1) year after the date the complaint is filed.
(c) If the commission is unable to complete an investigation within the time periods prescribed by subsection (b), the commission shall notify the complainant and the respondent in writing of the reasons for the delay.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-4
Respondents joined by commission; notice; information required
Sec. 4. (a) The commission may join a person not named in the complaint as an additional or substitute respondent if in the course of the investigation the commission determines that the person should be accused of a discriminatory housing practice.
(b) In addition to the information required in the notice under section 1(f)(3) of this chapter, the commission shall include in a notice to a respondent joined under this section an explanation of the basis for the determination that the person is properly joined as a respondent.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-5
Conciliation; provisions of agreement; disclosure; use of information as evidence; parties' access to information
Sec. 5. (a) The commission shall, during the period beginning with the filing of a complaint and ending with the filing of a charge or a dismissal by the commission, to the extent feasible, engage in conciliation with respect to the complaint.
(b) A conciliation agreement is an agreement between a respondent and the complainant and is subject to commission approval.
(c) A conciliation agreement may provide for binding arbitration or other methods of dispute resolution. Dispute resolution that results from a conciliation agreement may authorize appropriate relief, including monetary relief.
(d) A conciliation agreement shall be made public unless the complainant and respondent agree otherwise and the commission determines that disclosure is not necessary to further the purposes of this article.     (e) Nothing said or done in the course of conciliation may be made public or used as evidence in a subsequent proceeding under this article without the written consent of the persons concerned.
(f) After completion of the commission's investigation, the commission shall make available to the aggrieved person and the respondent, at any time, information derived from the investigation and the final investigation report relating to that investigation.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-6
Civil action filed by commission; injunction; effect on administrative proceedings
Sec. 6. (a) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this article, the commission may file a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint in a circuit or superior court that is located in the county in which the alleged discriminatory housing practice occurred.
(b) A temporary restraining order or other order granting preliminary or temporary relief under this section is governed by the Indiana Rules of Trial Procedure.
(c) The filing of a civil action under this section does not affect the initiation or continuation of administrative proceedings under section 14 of this chapter.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-7
Final investigative report; contents; amendments
Sec. 7. (a) The commission shall prepare a final investigative report showing the following:
(1) The names and dates of contacts with witnesses.
(2) A summary of correspondence and other contacts with the aggrieved person and the respondent showing the dates of the correspondence and contacts.
(3) A summary description of other pertinent records.
(4) A summary of witness statements.
(5) Answers to interrogatories.
(b) A final report under this section may be amended if additional evidence is discovered.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-8
Reasonable cause; determination; time limitation; delay notification; issuance of finding
Sec. 8. (a) The commission shall determine based on the facts whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur.
(b) The commission shall make the determination under subsection (a) not later than one hundred (100) days after the date a

complaint is filed unless:
(1) it is impracticable to make the determination; or
(2) the commission has approved a conciliation agreement relating to the complaint.
(c) If it is impracticable to make the determination within the time period provided by subsection (b), the commission shall notify the complainant and respondent in writing of the reasons for the delay.
(d) If the commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall immediately issue a finding of reasonable cause on behalf of the aggrieved person.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-9
Finding of reasonable cause; requirements; copies of finding sent to parties; time limitation
Sec. 9. (a) A finding of reasonable cause issued under section 8 of this chapter:
(1) must consist of a short and plain statement of the facts on which the commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur;
(2) must be based on the final investigative report; and
(3) need not be limited to the facts or grounds alleged in the complaint.
(b) Not later than twenty (20) days after the commission issues a finding of reasonable cause, the commission shall send a copy of the finding of reasonable cause with information concerning the election under section 12 of this chapter to the following:
(1) Each respondent, together with a notice of the opportunity for a hearing provided by section 14 of this chapter.
(2) Each aggrieved person on whose behalf the complaint was filed.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.153.

IC 22-9.5-6-10
Dismissal of complaint; public disclosure
Sec. 10. (a) If the commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall promptly dismiss the complaint.
(b) The commission shall make public disclosure of each dismissal under this section.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-11
Civil action commenced by aggrieved party; issuance of finding of reasonable cause restricted
Sec. 11. The commission may not issue a finding of reasonable cause under this chapter regarding an alleged discriminatory housing

practice after the beginning of the trial of a civil action commenced by the aggrieved party under federal or state law seeking relief with respect to that discriminatory housing practice.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-12
Election to have claims decided in civil action; time limitation; notice
Sec. 12. (a) A complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in a finding of reasonable cause decided in a civil action as provided by section 13 of this chapter.
(b) The election must be made not later than twenty (20) days after the date of receipt by the electing person of service under section (9)(b) of this chapter or, in the case of the commission, not later than twenty (20) days after the date the finding of reasonable cause was issued.
(c) The person making the election shall give notice to the commission and to all other complainants and respondents to whom the finding of reasonable cause relates.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-13
Timely election; filing of civil action by commission; time limitation; intervention in action by aggrieved person; relief
Sec. 13. (a) If a timely election is made under section 13 of this chapter, the commission shall, not later than thirty (30) days after the election is made, file a civil action on behalf of the aggrieved person seeking relief under this section in a circuit or superior court that is located in the county in which the alleged discriminatory housing practice occurred.
(b) An aggrieved person may intervene in the action.
(c) If the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant as relief any relief that a court may grant in a civil action under IC 22-9.5-7.
(d) If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court may not award the monetary relief if that aggrieved person has not complied with discovery orders entered by the court.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-14
Hearings; procedure; discontinuance
Sec. 14. (a) If a timely election is not made under section 12 of this chapter, the commission shall provide for a hearing on the finding of reasonable cause.
(b) Except as provided by subsection (c), IC 4-21.5 governs a hearing under this section.
(c) A hearing under this section may not continue regarding any alleged discriminatory housing practice after the beginning of the

trial of a civil action commenced by the aggrieved person under federal or state law seeking relief with respect to that discriminatory housing practice.
(d) IC 22-9.5-11 governs an appeal of a final order issued under this article.
As added by P.L.66-1990, SEC.2. Amended by P.L.14-1994, SEC.8.

IC 22-9.5-6-15
Determination at hearing that respondent has or is about to engage in discriminatory practice; relief; civil penalties; previous violation
Sec. 15. (a) If the commission determines at a hearing under section 14 of this chapter that a respondent has engaged in or is about to engage in a discriminatory housing practice, the commission may order the appropriate relief, including actual damages, reasonable attorney's fees, court costs, and other injunctive or equitable relief.
(b) To vindicate the public interest, the commission may assess a civil penalty against the respondent in an amount that does not exceed the following:
(1) Ten thousand dollars ($10,000) if the respondent has not been adjudged by order of the commission or a court to have committed a prior discriminatory housing practice.
(2) Except as provided by subsection (c), twenty-five thousand dollars ($25,000) if the respondent has been adjudged by order of the commission or a court to have committed one (1) other discriminatory housing practice during the five (5) year period ending on the date of the filing of the finding of reasonable cause.
(3) Except as provided by subsection (c), fifty thousand dollars ($50,000) if the respondent has been adjudged by order of the commission or a court to have committed two (2) or more discriminatory housing practices during the seven (7) year period ending on the date of the filing of the finding of reasonable cause.
(c) If the acts constituting the discriminatory housing practice that is the object of the finding of reasonable cause are committed by the same individual who has been previously adjudged to have committed acts constituting a discriminatory housing practice, the civil penalties in subsection (b)(2) and (b)(3) may be imposed without regard to the period of time within which any other discriminatory housing practice occurred.
(d) The commission may sue to recover a civil penalty due under this section.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-16
Effect of order on prior transactions
Sec. 16. A commission order under section 15 of this chapter does not affect a contract, a sale, an encumbrance, or a lease that:
(1) was consummated before the commission issued the order; and         (2) involved a bona fide purchaser, an encumbrancer, or a tenant who did not have actual notice of the finding of reasonable cause filed under this article.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.154.

IC 22-9.5-6-17
Discriminatory practice in course of business subject to licensing or regulation by governmental agency; copies of findings and order to agency; recommendation of discipline
Sec. 17. If the commission issues an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the commission shall, not later than thirty (30) days after the date of the issuance of the order:
(1) send copies of the findings and the order to the governmental agency; and
(2) recommend to the governmental agency appropriate disciplinary action.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-6-18
Previous violation by respondent in preceding five years; copy of orders to attorney general
Sec. 18. If the commission issues an order against a respondent against whom another order was issued within the preceding five (5) years under section 15 of this chapter, the commission shall send a copy of each order issued under that section to the attorney general.
As added by P.L.66-1990, SEC.2.



CHAPTER 7. ENFORCEMENT BY PRIVATE PERSONS

IC 22-9.5-7-1
Civil action filed by aggrieved person; limitations
Sec. 1. (a) An aggrieved person may file a civil action in the circuit or superior court located in the county in which the alleged discriminatory practice occurred not later than one (1) year after the occurrence of the termination of an alleged discriminatory housing practice or the breach of a conciliation agreement entered into under this article, whichever occurs last, to obtain appropriate relief with respect to the discriminatory housing practice or breach.
(b) The one (1) year period does not include any time during which an administrative hearing under this article is pending with respect to a complaint or finding of reasonable cause under this article based on the discriminatory housing practice. This subsection does not apply to actions arising from a breach of a conciliation agreement.
(c) An aggrieved person may file an action under this section whether or not a complaint has been filed under IC 22-9.5-6 and without regard to the status of any complaint filed under IC 22-9.5-6.
(d) If the commission has obtained a conciliation agreement with the consent of an aggrieved person, the aggrieved person may not file an action under this section with respect to the alleged discriminatory housing practice that forms the basis for the complaint except to enforce the terms of the agreement.
(e) An aggrieved person may not file an action under this section with respect to an alleged discriminatory housing practice that forms the basis of a finding of reasonable cause issued by the commission if the commission has begun a hearing on the record under this article with respect to the finding of reasonable cause.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-7-2
Award of damages and costs; injunctions
Sec. 2. If the court finds that a discriminatory housing practice has occurred or is about to occur in an action under this chapter, the court may award to the prevailing party the following:
(1) Actual and punitive damages.
(2) Reasonable attorney's fees.
(3) Court costs.
(4) Subject to section 3 of this chapter, any permanent or temporary injunction, temporary restraining order, or other order, including an order enjoining the defendant from engaging in the practice or ordering appropriate affirmative action.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-7-3
Effect of relief granted on prior transactions
Sec. 3. Relief granted under this chapter does not affect a contract,

a sale, an encumbrance, or a lease that:
(1) was consummated before the granting of the relief; and
(2) involved a bona fide purchaser, an encumbrancer, or a tenant who did not have actual notice of the filing of a complaint or a civil action under this article.
As added by P.L.66-1990, SEC.2.

IC 22-9.5-7-4
Intervention by commission
Sec. 4. (a) The commission may intervene in an action under this article if the commission determines that the case is of general public importance.
(b) The commission may obtain the same relief available to the commission under IC 22-9.5-8.1-2.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.155.



CHAPTER 8. REPEALED



CHAPTER 8.1. ENFORCEMENT BY THE COMMISSION

IC 22-9.5-8.1-1
Civil action filed by commission
Sec. 1. The commission may file a civil action for appropriate relief if the commission has reasonable cause to believe that:
(1) a person is engaged in a pattern or practice of resistance to the full enjoyment of any right granted by this article; or
(2) a person has been denied any right granted by this article and that denial raises an issue of general public importance.
An action under this section may be filed in a circuit or superior court located in the county in which the alleged pattern, practice, or denial occurred.
As added by P.L.1-1991, SEC.157.

IC 22-9.5-8.1-2
Relief by court
Sec. 2. In an action filed under section 1 of this chapter, the court may do the following:
(1) Award preventive relief, including a permanent or temporary injunction, restraining order, or other order against the person responsible for a violation of this article as necessary to assure the full enjoyment of the rights granted by this article.
(2) Award other appropriate relief, including monetary damages, reasonable attorney's fees, and court costs.
(3) To vindicate the public interest, assess a civil penalty against the respondent in an amount that does not exceed the following:
(A) Fifty thousand dollars ($50,000) for a first violation.
(B) One hundred thousand dollars ($100,000) for a second or subsequent violation.
As added by P.L.1-1991, SEC.157.

IC 22-9.5-8.1-3
Intervention by aggrieved person or party to conciliation agreement
Sec. 3. A person may intervene in an action filed under section 1 of this chapter if the person is:
(1) an aggrieved person to the discriminatory housing practice; or
(2) a party to a conciliation agreement concerning the discriminatory housing practice.
As added by P.L.1-1991, SEC.157.

IC 22-9.5-8.1-4
Enforcement of subpoena by attorney general
Sec. 4. The attorney general, on behalf of the commission or other party at whose request a subpoena is issued under this chapter, may enforce the subpoena in appropriate proceedings in the court in

which the action is filed.
As added by P.L.111-1992, SEC.8.



CHAPTER 9. PREVAILING PARTY

IC 22-9.5-9-1
Attorney's fees and court costs
Sec. 1. A court in a civil action brought under this article or the commission in an administrative hearing under IC 22-9.5-6-14 may award reasonable attorney's fees to the prevailing party and assess court costs against the nonprevailing party.
As added by P.L.66-1990, SEC.2. Amended by P.L.1-1991, SEC.158.



CHAPTER 10. OFFENSES

IC 22-9.5-10-1
Intimidation or interference with exercise of another's rights; classification of offense
Sec. 1. A person commits a Class A misdemeanor if the person, whether or not acting under color of law, by force or threat of force intentionally intimidates or interferes with or attempts to intimidate or interfere with a person:
(1) because of the person's race, color, religion, sex, disability, familial status, or national origin and because the person is or has been selling, purchasing, renting, financing, occupying, or contracting or negotiating for the sale, purchase, rental, financing, or occupation of any dwelling, or applying for or participating in a service, organization, or facility relating to the business of selling or renting dwellings; or
(2) because the person is or has been, or to intimidate the person from:
(A) participating, without discrimination because of race, color, religion, sex, disability, familial status, or national origin, in an activity, a service, an organization, or a facility described in subdivision (1);
(B) affording another person opportunity or protection to participate in an activity, a service, an organization, or a facility described in subdivision (1); or
(C) lawfully aiding or encouraging other persons to participate, without discrimination because of race, color, religion, sex, disability, familial status, or national origin, in an activity, a service, an organization, or a facility described in subdivision (1).
As added by P.L.66-1990, SEC.2. Amended by P.L.23-1993, SEC.148.



CHAPTER 11. APPEALS; EXHAUSTION OF ADMINISTRATIVE REMEDIES

IC 22-9.5-11-1
Terms, conditions, and standards for appeals
Sec. 1. Either party to a dispute filed under IC 22-9.5 may, not more than thirty (30) days after the date of receipt of the commission's final appealable order, appeal to the court of appeals under the same terms, conditions, and standards that govern appeals in ordinary civil actions.
As added by P.L.14-1994, SEC.9.

IC 22-9.5-11-2
Records for appeals
Sec. 2. (a) The appealing party shall notify the commission in writing of the party's intent to appeal and shall request the commission to prepare a record of the commission's proceedings to be used to perfect an appeal. The record consists of the following documents used, created, or presented during the administrative proceedings:
(1) A transcript of the oral testimony.
(2) The exhibits admitted into evidence.
(3) All notices, pleadings, exceptions, motions, requests, and other papers filed with the commission with the exception of briefs or oral arguments of law.
(b) The cost of producing the record for appeal must be borne by the party bringing the appeal. The commission may require the deposit of reasonable security for the payment of the cost before producing the record.
As added by P.L.14-1994, SEC.9.

IC 22-9.5-11-3
Exhaustion of administrative remedies
Sec. 3. A person may file an appeal under this chapter only after exhausting all administrative remedies available within the agency whose action is being appealed.
As added by P.L.14-1994, SEC.9.






ARTICLE 10. MINES AND MINING SAFETY

CHAPTER 1. REPEALED



CHAPTER 1.5. GENERAL PROVISIONS

IC 22-10-1.5-1
Application of article
Sec. 1. This article applies to all underground commercial mines.
As added by P.L.37-1985, SEC.46. Amended by P.L.215-1989, SEC.3.

IC 22-10-1.5-2
Mining board; establishment; membership; meetings
Sec. 2. (a) The mining board is established. The board is composed of five (5) members appointed by the governor. The members must have the following qualifications:
(1) Two (2) members must be practical and experienced nonsupervisory underground coal miners.
(2) Two (2) members must be practical and experienced underground coal operators.
(3) One (1) member must represent the general public and must have never been associated with the coal industry other than as a consumer.
(b) The governor shall appoint each member to a four (4) year term. The governor shall fill any vacancy occurring on the board for the unexpired term of the member being replaced. The individual appointed to fill a vacancy must have the same qualifications as the member the individual is replacing.
(c) The governor may remove a member of the board, after a hearing, for cause.
(d) The board shall organize by the election of a chairman for a one (1) year term.
(e) The board may hold meetings on the call of the chairman or the director.
As added by P.L.37-1985, SEC.46. Amended by P.L.112-1992, SEC.1.

IC 22-10-1.5-3
Mining board; salaries; expenses
Sec. 3. A member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.37-1985, SEC.46.

IC 22-10-1.5-4
Rules
Sec. 4. The board may adopt rules under IC 4-22-2 to implement this article. As added by P.L.37-1985, SEC.46.

IC 22-10-1.5-5
Mining board; powers and duties
Sec. 5. (a) The board shall:
(1) execute and administer the laws of this state concerning coal mines;
(2) collect and diffuse information concerning the nature, causes, and prevention of mine accidents and the improvements of methods, conditions, and equipment of mines with special reference to health and safety and the conservation of mineral resources and the economic conditions respecting mining and the mining industry;
(3) promote the technical efficiency of all persons working in and about the mines of this state and to assist them to overcome the increasing difficulties of mining;
(4) submit any bills embodying legislation that the board may agree upon to the general assembly;
(5) assess and collect from underground coal mine operators the amount necessary to purchase and maintain underground mine rescue equipment for the bureau of mines and mine safety created under IC 22-1-1-4 and deposit the assessment in the mine safety fund established under IC 22-10-12-16; and
(6) annually report to the commissioner of the department of labor concerning any need for additional mine inspectors.
(b) The board shall mail written notice to underground coal mine operators of a meeting of the board at which assessments described in subsection (a)(5) are discussed.
As added by P.L.37-1985, SEC.46. Amended by P.L.112-1992, SEC.2; P.L.187-2003, SEC.2.

IC 22-10-1.5-6
Director of bureau; qualifications; term of office; salary
Sec. 6. (a) With the governor's approval, the commissioner of labor shall appoint a director of the bureau who must have the following qualifications:
(1) Be a citizen of the United States and a resident of Indiana.
(2) Have at least four (4) years experience in underground coal mines.
(3) Hold an Indiana mine foreman certificate.
(4) Possess a practical knowledge of:
(A) the different systems of working and ventilating coal mines;
(B) the nature, chemistry, detection, and control of noxious, poisonous, and explosive gases;
(C) the dangers incident to blasting and the prevention of these dangers;
(D) the application of electricity in mining operations;
(E) the methods for preventing mine fires and gas or dust explosions;             (F) the methods for controlling and extinguishing mine fires;
(G) the methods of rescue and recovery work following mine disasters;
(H) the coal mining laws of this state; and
(I) mining engineering.
(b) The director may not be an owner or part owner of a coal mine or coal mining company while serving as director.
(c) The director shall serve for a four (4) year term. However, the governor may at any time remove the director for just cause.
(d) The director is entitled to receive an annual salary to be fixed by the commissioner of labor with the approval of the governor.
As added by P.L.37-1985, SEC.46. Amended by P.L.144-1988, SEC.1; P.L.215-1989, SEC.4.

IC 22-10-1.5-7
Chief mine inspector; qualifications and salary; director's powers and duties
Sec. 7. (a) The director shall employ, subject to IC 4-15-2, a chief mine inspector who has an Indiana fireboss certificate and at least three (3) years underground mining experience.
(b) The chief mining inspector is entitled to receive an annual salary to be fixed by the commissioner of labor with the approval of the governor.
(c) The director may, subject to IC 4-15-2, employ other mine inspectors and clerical employees.
(d) The director may contract with any person to provide training for mine employees.
(e) The director may provide mine rescue training for mine employees.
(f) The director may furnish mine rescue equipment at the site of mine accidents.
(g) The director shall collect and index all active and inactive underground mine maps.
(h) The director shall supervise and direct the state mine inspection service.
As added by P.L.37-1985, SEC.46. Amended by P.L.144-1988, SEC.2; P.L.215-1989, SEC.5; P.L.112-1992, SEC.3.

IC 22-10-1.5-8
Director or chief mining inspector; employment subject to collective bargaining agreement; leave of absence
Sec. 8. Subject to section 6(b) of this chapter, if the person appointed to the position of director or chief mining inspector is an employee of a coal operator doing business in Indiana whose terms and conditions of employment are subject to a collective bargaining agreement at the time of the person's appointment, the operator shall grant a leave of absence to the person for the period of time that the person holds the position of director or chief mining inspector.
As added by P.L.144-1988, SEC.3.



CHAPTER 2. COAL MINES GENERALLY

IC 22-10-2-1 Repealed
(Repealed by P.L.231-1983, SEC.20.)



CHAPTER 3. ADMINISTRATION; CERTIFICATION OF CERTAIN MINE WORKERS

IC 22-10-3-1
Definitions; use of gender
Sec. 1. As used in this article:
"Abandoned workings" means excavations, either caved or sealed, that are deserted and in which further mining is not intended, and open workings which are not ventilated and inspected regularly and from which all material has been removed.
"Active workings" means all places in a mine that are ventilated and inspected regularly.
"Approved" means any device or practice approved by the director.
"Assistant mine foreman" means a person employed to assist the mine foreman in the performance of his duties and to serve in his place in the absence of the mine foreman.
"Auger operator" means an individual, a firm, an association, a partnership, a limited liability company, or a corporation operating an auger mining operation.
"Auger mining" means any mining machine operation that drills, cuts, or removes coal from a coal seam along a surface mine highwall without removal of the surface material on top of the coal seam.
"Blower fan" means a fan tubing used to direct part of a particular circuit or air to the working face.
"Board" refers to the mining board established under IC 22-10-1.5-2.
"Booster fan" means an underground fan installed in conjunction with a main fan to increase the volume of air in one (1) or more circuits.
"Cable" means a stranded conductor (single-conductor cable) or a combination of conductors insulated from one another (multiple-conductor cable).
"Circuit" means a conducting part or a system of conducting parts through which an electric current is intended to flow.
"Circuit breaker" means a device for interrupting a circuit between separable contacts under normal or abnormal conditions.
"Commercial mine" means any underground mine from which coal is produced for sale, exchange, or commercial use.
"Director" means the director of the bureau of mines and mine safety established under IC 22-1-1-4.
"Fire boss" means a properly certified person designated by the mine foreman to examine the mine for gas and other dangers.
"Free from explosive gas" means not having any gas at levels designated as explosive in the regulations of the Secretary of Labor under the federal Mine Safety and Health Act of 1977.
"Fuse" means an overcurrent protective device with a circuit-opening fusible member directly heated and destroyed by the passage of overcurrent through it.
"High potential" means voltages in excess of six hundred fifty

(650) volts.
"Interested persons" means the director, authorized representatives of the mine workers' organization having jurisdiction at the mine, members of the mine safety committee, state and federal coal mine inspectors, and, to the extent required by law, any other person.
"Mine foreman" means the person charged with the responsibility of the general supervision of the underground working of a mine and the persons employed in the mine and for the health and safety of those employees.
"Mine inspector" means the person appointed to assist in administering this article.
"Operator" means an individual, firm, association, partnership, limited liability company, or corporation operating an underground coal mine or any part of a mine.
"Permissible" applies to any equipment, device, or explosive that has been approved as permissible by the United States Mine Safety and Health Administration and meets all requirements in the applicable permissibility schedule.
"Rock dust" means pulverized limestone, dolomite, gypsum, anhydrite, shale, talc, adobe, or other inert material, preferably light colored, with the following characteristics:
(1) One hundred percent (100%) of which will pass through a sieve having twenty (20) meshes per linear inch.
(2) Seventy percent (70%) or more of which will pass through a sieve having two hundred (200) meshes per linear inch.
(3) The particles of the material when wetted and dried will not cohere to form a cake.
(4) The particles will not be dispersed into separate particles by a light blast of air.
(5) The material does not contain more than five percent (5%) of combustible matter nor more than a total of five percent (5%) of free and combined silica (SiO2).
"Shot-firer" means a properly certified person designated by the mine foreman to perform the functions as required in this article in connection with breaking down coal or rock.
"Substation" means an electrical installation containing generating or power conversion equipment and associated electric equipment and parts, such as switchboards, switches, wiring, fuses, circuit breakers, compensators, and transformers.
"Mine" means an underground coal mine.
"Person" includes natural persons, corporations, limited liability companies, partnerships, and any other legal entity.
"Man" or "men" includes woman and women. The masculine gender includes the feminine and the feminine includes the masculine.
(Formerly: Acts 1955, c.168, s.15; Acts 1975, P.L.257, SEC.1.) As amended by Acts 1979, P.L.231, SEC.1; P.L.37-1985, SEC.47; P.L.243-1987, SEC.1; P.L.112-1992, SEC.5; P.L.8-1993, SEC.295.



CHAPTER 4. SURFACE STRUCTURES AND CONDITIONS

IC 22-10-4-1
Dusty atmosphere; electric motors; welding operations; fire extinguishers
Sec. 1. (A) In dusty locations, electric motors, switches, lighting fixtures, and controls shall be protected by reasonable dusttight construction.
(B) Structures shall be kept reasonably free of coal dust accumulations.
(C) Where coal is dumped at or near air intake openings, provisions shall be made to prevent the dust from entering the mine in such quantities as to create a dangerous condition.
(D) Where repairs are being made to the plant, or where equipment or material is being used or transported overhead, proper scaffolding or proper overhead protection shall be provided.
(E) Welding or cutting with arc or flame shall not be done in dusty atmosphere or dusty locations, and fire-fighting apparatus shall be readily available during such operations.
(Formerly: Acts 1955, c.168, s.30.)

IC 22-10-4-2
Naphtha and flammable liquids; methane detectors; portable illumination lamps; storage, safety, and cleaning
Sec. 2. (a) Naphtha or other flammable liquids in lamp houses shall be kept in safe containers and safe dispensers.
(b) Methane detectors or indicators shall be of a permissible type and maintained in a permissible condition. Methane detectors or indicators shall be properly cleaned, assembled, and checked by a qualified lamp attendant or other competent person before each period of use. All lamps used for portable illumination shall be properly cleaned and checked by a qualified lamp attendant or other competent person.
(c) Cap lamps and other devices used for portable illumination, and methane detectors or indicators, when not in service, shall be kept on the surface in the care of a responsible person.
(Formerly: Acts 1955, c.168, s.31.) As amended by P.L.165-1997, SEC.3.

IC 22-10-4-3
Stairways and runways; guardrails
Sec. 3. (a) Stairways, elevated platforms, floor openings, and elevated runways shall be equipped with suitable handrails or guardrails. Permanent ladders more than ten (10) feet in height shall be provided with back guards.
(b) Elevated platforms, floor openings, and runways shall be provided with toeboards. Stairways built after March 8, 1955, shall be provided with toeboards. Platforms, stairways, and runways shall be kept clear of stumbling and slipping hazards and maintained in

good repair.
(Formerly: Acts 1955, c.168, s.32.) As amended by P.L.144-1986, SEC.183.

IC 22-10-4-4
Buildings and yards; cleanliness; storage
Sec. 4. (A) Good housekeeping shall be practiced in and around mine buildings and yards. Such practices include cleanliness, orderly storage of materials, and the removal of possible sources of injury, such as stumbling hazards, protruding nails, broken glass, and falling and rolling materials.
(Formerly: Acts 1955, c.168, s.33.)

IC 22-10-4-5
Lights; walkways
Sec. 5. (A) Lights shall be provided as needed in or on surface structures.
(B) Paths and walks outside of structures which are required to be used by workmen in the performance of their work shall be kept free of unnecessary obstructions, and shall be suitably illuminated when required to be used at night.
(Formerly: Acts 1955, c.168, s.34.)

IC 22-10-4-6
Oil, grease, and flammable materials; storage; fireproof construction of buildings; fire doors
Sec. 6. (a) Oil, grease, and similar flammable materials shall be kept in closed containers separate from other materials so as not to create a fire hazard to nearby buildings or mines. If oil or grease is stored in a building, the building or room in which it is stored shall be of fire resistant construction and well ventilated.
(b) Oily rags, oily waste, and waste paper shall be kept in closed metal containers until removed for disposal.
(c) Smoking shall be prohibited in or around oil houses, explosive magazines, or other places where such practice may cause a fire or explosion.
(d) All structures erected on the surface within one hundred (100) feet of any shaft, slope, or mine entrance must be of reasonable fireproof construction.
(e) Wherever practicable, the area within one hundred (100) feet of all mine openings shall be kept free of combustible material; provided, however, that this shall not apply to the temporary storage of not more than a one (1) day supply of such materials.
(Formerly: Acts 1955, c.168, s.35.) As amended by P.L.144-1986, SEC.184; P.L.165-1997, SEC.4.



CHAPTER 5. CONTROL OF ROOF, FACE, AND RIBS

IC 22-10-5-1
Roof support; bolts; installation; minimum standards
Sec. 1. (a) Adequate minimum standards for roof support suitable to the roof conditions and mining system of each mine shall be adopted and followed after written approval of the director. Such standards shall show the minimum number and the location of supports, such as posts, cross bars, or bolts, that shall be installed.
(b) Minimum standards adopted for the installation of bolts as a means of roof support shall include the following:
(1) Type of bolt.
(2) Dimensions of bolt.
(3) Spacing of bolts.
(4) Maximum width of place where bolts are installed.
(5) Maximum distance from face where bolts are to be installed.
(6) Type and size of bearing plates.
(7) Safety precautions to be taken.
(8) Timbers to be set, if any, in connection with bolting.
(9) Area of mine involved.
(c) If roof bolts are used, openings that exceed twenty (20) feet in width must also be supported by conventional timbering. Openings may not exceed thirty (30) feet in width.
(d) No changes shall be made in any roof bolting installation prior to the issuance of a revised permit by the director.
(Formerly: Acts 1955, c.168, s.36.) As amended by P.L.231-1983, SEC.11; P.L.243-1987, SEC.2.

IC 22-10-5-2
Face working; safe place to work
Sec. 2. (A) The management shall provide at or near the face workings an ample supply of suitable materials of proper size with which to secure all working places in a safe manner.
(B) Safety posts, jacks, or temporary cross bars shall be set close to the face when necessary for safety before other operations are begun and as needed thereafter.
(C) Roof shall be adequately supported to protect the workmen when roof material is being taken down, cross bars are being installed, roof-bolt holes are being drilled, and when roof bolts are being installed.
(D) The roof in all underground working places shall be secured sufficiently wherever necessary to protect employees from falls of roof, face, or rib. Loose roof and overhanging or loose faces and ribs therein shall be taken down or supported.
(E) The roof and ribs of all active underground roadways and travelways in a mine shall be adequately supported to protect persons from falls of roof or ribs, and traffic thereunder shall be prohibited until the danger has been removed.
(F) Supports knocked out accidentally shall be replaced promptly.     (G) Permanent supports in active workings shall not be removed unless equivalent protection is provided.
(H) Where roof supports are required at the working faces, persons shall not advance beyond artificially supported roof, except those who are assigned to install supports or inspect the place.
(Formerly: Acts 1955, c.168, s.37.)

IC 22-10-5-3
Testing; starting machines
Sec. 3. (A) The management shall instruct all underground workmen in the proper testing of roof, face, and ribs.
(B) Persons exposed to danger from falls of roof, face, and ribs shall examine and test the roof, face, and ribs before starting work or before starting a machine and frequently thereafter. When dangerous conditions are found, they shall be corrected immediately before work is continued or any other work is done, or the place shall be vacated.
(C) Any foreman finding a dangerous roof, rib or face condition in any working place shall cause such condition to be corrected and shall order the removal of persons exposed to such danger from the area of danger except those required to correct such condition.
(D) When there is danger of coal rolling on a person during or after cutting, it shall be spragged by placing blocks in the cut or by blocking with leaning posts.
(E) A bar of proper length shall be used to bar down loose material.
(F) Cross bars and their supports shall be well secured to prevent them from being dislodged by falling or rolling coal or rock.
(G) When roof bolts are tested, such testing shall be done by qualified persons designated by the mine foreman.
(Formerly: Acts 1955, c.168, s.38.)

IC 22-10-5-4
Roof supports; recovery
Sec. 4. Recovery of roof supports shall not be done by inexperienced persons unless such persons are being trained by a qualified person. Roof bolts shall not be recovered by inexperienced persons and where roof bolts are recovered adequate temporary supports shall be provided.
(Formerly: Acts 1955, c.168, s.39.)



CHAPTER 6. EXPLOSIVES AND BLASTING

IC 22-10-6-1
Storage; separate surface magazines; standards; requirements; restrictions
Sec. 1. (a) Separate surface magazines shall be provided for the storage of explosives, detonators, and blasting heater elements.
(b) Surface magazines for storing and distributing explosives in amounts exceeding one hundred twenty-five (125) pounds shall be as follows:
(1) Reasonably bulletproof and constructed of incombustible material or covered with fire-resistant material. The roofs of magazines so located that it is impossible to fire bullets directly through the roof from the ground need not be bulletproof, but where it is possible to fire bullets directly through them, roofs shall be made bullet-resistant by material construction, or by a ceiling that forms a tray containing not less than a four (4) inch thickness of sand, or by other methods.
(2) Provided with doors constructed of three-eighths (3/8) inch steel plate lined with a two (2) inch thickness of wood, or the equivalent.
(3) Provided with dry floors made of wood or other nonsparking material and have no metal exposed inside the magazine.
(4) Provided with suitable warning signs so located that a bullet passing directly through the face of a sign will not strike the magazine.
(5) Provided with properly screened ventilators.
(6) Equipped with no openings except for entrance and ventilation.
(7) Kept locked securely when unattended.
(c) Surface magazines for storing detonators need not be bulletproof, but they shall be in accordance with other provisions for storing explosives.
(d) Explosives in amounts of one hundred twenty-five (125) pounds or less or five thousand (5,000) detonators or less shall be stored in accordance with preceding standards or in separate locked box-type magazines. Box-type magazines may also be used as distributing magazines when quantities do not exceed those mentioned. Box-type magazines shall be constructed strongly of two (2) inch hardwood or the equivalent. Metal magazines shall be lined with nonsparking material. No magazine shall be placed in a building containing oil, grease, gasoline, waste paper, or other highly flammable material, nor shall a magazine be placed less than twenty (20) feet from a stove, furnace, open fire, or flame.
(e) The location of magazine shall not be less than two hundred (200) feet from any mine opening, occupied building, or public road. Where compliance with this provision is not practicable, the magazine shall be effectively barricaded.
(f) The supply kept in distribution magazines shall be limited to

approximately one (1) day's requirements, and such supplies of explosives and detonators may be distributed from the same magazine, if separated by at least a four (4) inch substantially fastened hardwood partition or the equivalent.
(g) The area surrounding magazines for not less than twenty-five (25) feet in all directions shall be kept free of rubbish, dry grass, or other materials of a combustible nature.
(h) If the explosives magazine is illuminated electrically, the lamps shall be of vapor-proof type, installed and wired so as to present minimum fire and contact hazards.
(i) Only nonmetallic tools shall be used for opening wooden containers. Extraneous materials shall not be stored in an explosives, detonator, or blasting heater-element magazine.
(j) Smoking, carrying smokers' articles, or open flame shall be prohibited in or near any magazine.
(k) Cardox may not be used in an underground mine.
(Formerly: Acts 1955, c.168, s.40.) As amended by P.L.243-1987, SEC.3.



CHAPTER 7. VENTILATION AND MINE GASES

IC 22-10-7-1
Fans; location; alarm; power circuits; combustible materials; inspection; failure or stoppage; continuous operation; source of power; pressure gauge
Sec. 1. (a) All mines shall be ventilated by means of main fans installed as follows:
(1) On the surface.
(2) In fireproof housings.
(3) Offset not less than fifteen (15) feet from the nearest side of the mine opening; however, this does not apply to present fans that are offset any distance from the mine opening if they otherwise comply with this subsection and were installed before March 8, 1955.
(4) Equipped with fireproof air ducts and ample means of pressure relief.
(5) The fan may be directly in front of, or over, the mine opening if the opening is not in direct line with possible forces coming out of the mine if an explosion occurs and there is another opening having a weak-wall stopping or explosion doors that would be in direct line with the forces coming out of the mine if an explosion occurs, such opening to be not less than fifteen (15) feet nor more than one hundred (100) feet from the fan opening.
(b) Main mine fans shall be installed to permit the reversal of air flow and unless the fan is attended constantly, shall be provided with an automatic device to give alarm when the fan slows down or stops. This device shall be placed so it will be seen or heard by a responsible person.
(c) At all mines, main fans shall be on separate power circuits, independent of any circuit entering the mine.
(d) The area surrounding main fan installations shall be kept free of combustible material for at least one hundred (100) feet in all directions, where physical conditions permit.
(e) All main fans shall be inspected daily by a person qualified and designated by the operator to make such inspections to ensure the electrical and mechanical reliability of such fans; and a record shall be kept of the inspection.
(f) When the main fan fails or stops, immediate action shall be taken to cut off all power and withdraw the workers from the face regions of the mine. If ventilation is restored within fifteen (15) minutes, the regions and other places where methane is likely to accumulate shall be re-examined by properly certified persons, and if found to be free from explosive gas, power may be restored and work resumed. Where a mine is ventilated by multiple fans, and the split system of ventilation is employed, this subsection shall apply only to the area that is affected by such failure.
(g) When the main fan of a mine fails or stops and cannot be

started within fifteen (15) minutes, the workers shall be withdrawn from the mine. After ventilation is restored, the mine shall be reexamined by properly certified persons, and, if found free from explosive gas, power may be restored and work resumed. If a mine is ventilated by multiple fans and the split system of ventilation is used, this subsection applies only to the area that is affected by the failure.
(h) Main fans shall be operated continuously except when the mine is shut down with all men out of the mine. In such event, after the fan has been started, the mine shall be examined for gas and other hazards and made safe before men, other than the examiners, and those necessary to correct the condition are permitted in the mine.
(i) Where electric power is available, main mine fans shall not be powered by means of internal-combustion engines. Where electricity is not available, internal-combustion engines may be so used. Internal-combustion engines may also be used for "stand-by" power to drive fans. Where internal-combustion engines are used, as provided, they shall not be set in the current of air caused by the fan operation, and the exhaust discharge shall be located so as to preclude the possibility of exhaust gases entering the mine. Such engines shall be in a fireproof structure.
(j) Main fans at mines shall be provided with pressure-recording gauges. A U-tube type pressure gauge may be used in lieu of a pressure recording gauge if the operator can satisfy the director that the results will provide no less than the same protection for the miners.
(Formerly: Acts 1955, c.168, s.49.) As amended by Acts 1979, P.L.231, SEC.8; P.L.112-1992, SEC.8; P.L.1-1993, SEC.189.



CHAPTER 8. COAL AND ROCK DUST

IC 22-10-8-1
Settling dust; wetting agents or other methods
Sec. 1. (A) Coal dust, loose coal, and other combustible materials shall not be permitted to accumulate in active underground workings of a mine.
(B) Where underground mining operations raise an excessive amount of dust into the air, water, or water with a wetting agent added to it, or other effective method shall be used to allay such dust at its source.
(Formerly: Acts 1955, c.168, s.59.)

IC 22-10-8-2
Rock dusting; samples of dust; testing; records
Sec. 2. (a) All underground mines, except those mines or areas of mines in which the dust is too wet or too high in incombustible content to propagate an explosion, shall be rock dusted to within forty (40) feet of all faces, and, if open breakthroughs near such faces are less than forty (40) feet therefrom, such breakthroughs shall be rock dusted.
(b) In mines partially rock dusted or in mines that are required to start rock dustings, all haulageways and parallel entries connected thereto by open breakthroughs shall be rock dusted. Back entries shall be rock dusted for at least one thousand (1,000) feet outby the junction with the first active entry. Inby this junction, the rooms, entries, and breakthroughs shall be rock dusted.
(c) Where rock dust is applied, it shall be distributed upon the top, floor, and sides of all open places and maintained in such quantity that the incombustible content of the combined coal dust, rock dust, and other dust will not be less than sixty-five percent (65%). Where methane is present in any ventilating current, the sixty-five percent (65%) of incombustible content of such combined dust shall be increased one percent (1%) for each one-tenth of one percent (0.1%) of methane.
(d) Samples of dust shall be gathered every month from the road, roof, rib, and timbers on each split of air, and tested to determine if any part of the mine requires redusting. The method of analyzing or testing approved by the director shall be employed. Analysis of dust samples by the federal Mine Safety and Health Administration shall be an acceptable method of analysis and testing.
(e) A written record shall be entered in a book kept for that purpose in the mine office, showing the location at which samples have been taken, and the results of the analysis. A map of the mine shall be kept available for inspection by interested persons to show the extent of rock dusting. If the director approves the analysis of dust samples by the federal Mine Safety and Health Administration as the method of analyzing and testing dust samples to be employed under this section, then the operator shall not be required to maintain

the written record showing the location of samples taken and results of the analysis and the map of the mine showing the extent of rock dusting.
(Formerly: Acts 1955, c.168, s.60.) As amended by P.L.231-1983, SEC.18.



CHAPTER 9. TRANSPORTATION EQUIPMENT

IC 22-10-9-1
Hoist; supervision; inspection
Sec. 1. (a) Where men are transported into or out of a mine by hoists, a properly certified hoisting engineer shall be on duty continuously while any person is underground, except as provided in subsection (b).
(b) Every hoist used to transport persons at a mine, other than hoists used in excavating shafts or slopes, shall be equipped with overspeed, overwind, and automatic stop controls unless a second engineer is on duty. Every hoist used to transport such persons shall be equipped with brakes capable of stopping the platform, cage, or other device for transporting persons when fully loaded; and with hoisting cable adequately strong to sustain the fully loaded platform, cage, or other device for transporting persons, and have a proper margin of safety. Cages or platforms which are used to transport persons in vertical shafts, except cages or platforms which are also used to transport coal shall be equipped with safety catches that act quickly and effectively in an emergency, and the safety catches shall be tested at least once every two (2) months. Every hoist that is used to transport persons at a mine shall be inspected daily. No engineer shall be required for automatically operated cages or platforms.
(c) The hoisting engineer shall operate the empty cages up and down the shaft at least one (1) round trip at the beginning of each shift and after the hoist has been idle for one (1) hour or more before hoisting or lowering men.
(d) An accurate and reliable indicator, showing the position of the cage or trip, shall be placed so as to be in clear view of the engineer, unless the position of the cage or trip is clearly visible to the engineer at all times.
(e) The rope shall have at least three (3) full turns on the drum when extended to its maximum working length and shall make at least one (1) full turn on the drum shaft or around the spoke of the drum, in case of a free drum, and be fastened securely by means of clamps.
(f) The hoisting rope shall be fastened to its load by a spelter-filled socket or by a thimble and adequate number of clamps properly spaced and installed.
(g) Any rope attached to a cage, man-car, or trip used for hoisting or lowering men shall be provided with two (2) bridle chains or cables connected securely to the rope at least three (3) feet above the socket or thimble and to the crosspiece of the cage or to the man-car or trip.
(h) Hoisting equipment, including the headgear, cages, ropes, connections, links and chains, shaft guides, shaft walls, and other facilities shall be inspected daily by a competent person designated by the management. Such inspector shall report immediately to his superior any defects found, and any such defects shall be corrected

promptly. The person making such examination shall make a daily permanent record of each inspection, which shall be open for inspection by interested persons.
(i) The engineer in charge of the hoisting engine shall allow no person to interfere with it or any part of the machinery, and no person shall interfere, or in any way intimidate the engineer in the discharge of his duties. Loitering in the engine room shall be prohibited, and the hoisting engineer shall hold no conversation with any officer of the company or other person while the engine is in motion, or while his attention should be occupied with the business of hoisting. A notice to this effect shall be posted on the engine house in some conspicuous place. The engineer shall thoroughly inform himself on the established code of signals. Signals must be delivered in the engine room in a clear and unmistakable manner.
(j) There shall be a code of signals at each underground mine. One (1) bell shall signify to hoist coal, an empty cage, and to stop either when in motion; two (2) bells shall signify that men are coming up or going down; when a return signal is received from the engineer, the men will get on the cage and ring one (1) bell to hoist; four (4) bells shall signify to hoist slowly, implying danger. The engineer's signal for men to get on the cage shall be three (3) bells. A copy of the above code of signals shall be printed and conspicuously posted at the top and bottom of each shaft, in the engine room, and at each landing.
(k) Whenever the hoisting or lowering of men occurs before daylight or after dark, or when the landing at which men take or leave the cage is obscured by steam or otherwise, there shall be maintained at each landing a light sufficient to show the landing and objects in immediate proximity thereto, and as long as men are underground a good light shall be maintained at the bottom of the shaft, so that persons coming to the bottom may discern the cage and objects in the vicinity.
(Formerly: Acts 1955, c.168, s.61.) As amended by Acts 1979, P.L.231, SEC.15; P.L.165-1997, SEC.8.

IC 22-10-9-2
Cages; hoisting personnel; speed; safety gates
Sec. 2. (a) Cages used for hoisting men shall be of substantial construction; with adequate steel bonnets; with enclosed sides; with gates, safety chains, or bars across the ends of the cage when men are being hoisted or lowered; and with sufficient handholds or chains for all men on the cage to maintain their balance. A locking device to prevent tilting of the cage shall be used on all self-dumping cages when men are transported thereon.
(b) The floor of the cage shall be constructed so that it will be adequate to carry the load and so that it will be impossible for a workman's foot or body to enter any opening in the bottom of the cage.
(c) The speed of the cage in shafts shall not exceed six hundred (600) feet per minute when men are being hoisted or lowered. The

speed of the car in a slope shall not exceed four hundred (400) feet per minute when men are being hoisted or lowered.
(d) Two (2) independent means of signaling shall be provided between the top, bottom, and all intermediate landings of shafts and slopes and the hoisting station. At least one (1) of these means of signaling shall be audible to the hoisting engineer.
(e) Workmen shall wear safety belts while doing work in or over shafts. When men are working in the shaft, a qualified attendant shall be on duty at the cage station designated by the supervisor in charge.
(f) An attendant shall be on duty at the surface and all other cage stations when men are being hoisted or lowered at the beginning and end of each operating shift. Persons entering or leaving the mine at other times shall be properly instructed in the use of the signal system at the mine. Where automatic elevators are used, and the elevator is in charge of a competent person, no other attendant shall be required at the elevator station.
(g) All open entrances to shafts shall be equipped with safety gates at the top and at each landing except at bottom landings. Such gates shall be self-closing and shall be kept closed except when the cage is at such landing. Gates shall not be required at the dumping point of self-dumping cages or skips.
(h) Positive stopblocks or derails shall be placed near the top and at intermediate landings of slopes and at the approaches to all shaft landings.
(i) At the bottom of each hoisting shaft and at intermediate landings, a "run-around" shall be provided for safe passage from one side of the shaft to the other. This passageway shall be not less than five (5) feet in height and three (3) feet in width.
(j) Ice shall not be permitted to accumulate excessively in any shaft where men are hoisted or lowered.
(k) No person shall ride on a loaded cage.
(l) No person shall approach nearer than six (6) feet to any cage landing when such cage is not at rest at such landing; or crowd onto said cage in a rude or boisterous manner; or enter upon any such cage when there are already upon the same, one (1) person for each three (3) square feet of floor space of such cage: Provided, however, That nothing herein contained shall affect any person in charge of the operation of such cage, or the machinery moving or affecting same.
(Formerly: Acts 1955, c.168, s.62; Acts 1971, P.L.358, SEC.9.) As amended by P.L.165-1997, SEC.9.

IC 22-10-9-3
Roadbeds and tracks; guardrails
Sec. 3. (A) The roadbed, rails, joints, switches, frogs, and other elements of the track of all haulage roads shall be constructed, installed, and maintained in a manner consistent with speed and type of haulage operations being conducted to insure safe operation.
(B) All track switches, except room and entry development switches, shall be provided with properly installed throws, and, where necessary, equipped with guardrails. Room and entry

development switches shall be provided with properly installed latches and bridle bars.
(C) Track switches shall be equipped with properly installed guardrails wherever necessary.
(D) At least 24 inches of clearance shall be provided at switch throws for a distance of not less than 10 feet on each side of such throws.
(E) Rails shall be secured at all joints by means of plates or weld.
(F) Shuttle-car haulage roads shall be maintained as free as practicable from bottom irregularities, debris, and wet or muddy conditions.
(Formerly: Acts 1955, c.168, s.63.)

IC 22-10-9-4
Track-haulage roads; clearance; shelter holes
Sec. 4. (a) Track-haulage roads in entries, rooms, and breakthroughs developed after March 8, 1955, shall have a continuous clearance on one (1) side of at least twenty-four (24) inches from the farthest projection of moving traffic. However, this does not prohibit the changing of the clearance side should it become necessary if adequate clearance is provided on both sides for a distance of not less than one hundred (100) feet and warning signs are provided at such locations.
(b) Track-haulage roads in entries, rooms, and breakthroughs developed after March 8, 1955, shall have a continuous clearance on the "tight" side of at least six (6) inches from the farthest projection of moving traffic.
(c) On haulage roads where trolley lines are used, the clearance for traveling shall be on the side opposite the trolley lines, except where such lines are guarded or are six and one-half (6 1/2) feet or more above the rail.
(d) The clearance space on all track-haulage roads shall be kept free of loose rock, supplies, and other loose materials.
(e) Ample clearance shall be provided at conveyor-loading heads, at conveyor-control panels, and along conveyor lines.
(f) Where it is necessary for persons to cross conveyors regularly, suitable crossing facilities shall be provided.
(g) Shelter holes shall be provided at intervals of not more than one hundred five (105) feet along all haulage entries driven after August 31, 1987, except conveyor entries.
(h) Shelter holes made after March 8, 1955, shall be at least five (5) feet in depth, not more than four (4) feet in width, and six (6) feet in height, or as high as the traveling space if the traveling space is less than six (6) feet high. Room necks and breakthroughs may be used as shelter holes even though their width exceeds four (4) feet.
(i) Shelter holes shall be kept clear of refuse and other obstructions.
(j) Shelter holes shall be provided at manually operated doors and at switch throws, except where more than six (6) feet of side clearance is maintained and at room switches.     (k) At each underground slope landing where persons pass and cars are handled, a shelter hole at least ten (10) feet in depth, four (4) feet in width, and six (6) feet in height shall be provided.
(l) Upon the approach of moving traffic, persons not engaged in haulage operations shall take refuge in shelter holes or other places of safety.
(Formerly: Acts 1955, c.168, s.64.) As amended by P.L.144-1986, SEC.185; P.L.243-1987, SEC.9.

IC 22-10-9-5
Locomotives and conveyors; seating facilities
Sec. 5. (A) Locomotives, mine cars, shuttle-cars, supply cars, conveyors, and all other haulage equipment shall be maintained in a safe operating condition.
(B) Wherever practicable, self-propelled mobile equipment for use underground and ordered after March 8, 1955, shall be equipped with an emergency brake and with safe seating or standing facilities for the use of the operator while tramming.
(Formerly: Acts 1955, c.168, s.65.) As amended by Acts 1979, P.L.231, SEC.16.

IC 22-10-9-6
Locomotives; warning devices; pushing cars; safety equipment
Sec. 6. (a) Locomotives shall be equipped with proper rerailing devices for the rerailing of locomotives and cars.
(b) An audible warning device and headlight shall be installed and maintained in good working order on each locomotive and shuttle-car.
(c) A permissible trip light shall be used on the rear of trips pulled and on the front of pushed trips and trips lowered in slopes; however, trip lights need not be used on cars being shifted to and from loading machines, on cars being handled at loading heads, or during gathering operations at working faces.
(d) Pushing of cars on main haulage roads shall be prohibited, except where necessary to push cars from side-tracks located near the working section to the producing entries and rooms, where necessary to clear switches and side-tracks, and on the approach to cages and slopes.
(e) Back-poling shall be prohibited except at places where the trolley pole can not be reversed or when going up extremely steep grades and then only at very slow speed.
(f) No person, other than the motorman and brakeman, shall ride on a locomotive unless authorized by the mine foreman and then only when safe riding facilities are provided. No person may ride on any loaded car or on the bumper of any car; however, the brakeman may ride on the rear bumper of the last car of a trip pulled by locomotive, and the trip rider of a rope trip shall ride in the safest possible position on the trip.
(g) No person may get on or off moving locomotives or cars being moved by locomotives; however, the brakeman may get on or off the

rear end of a slowly moving trip.
(h) Operators of shuttle cars shall face in the direction of travel except during the loading operation.
(i) All trips and locomotives shall come to a complete stop before cars are coupled or uncoupled by hand.
(j) Standing cars on any track, unless held effectively by brakes, shall be properly blocked or spragged. Cars shall be secured effectively at working faces.
(k) Positive-acting stopblocks or derails shall be used where necessary to protect persons from danger of moving or run-away haulage equipment.
(l) Slides, skids, or other adequate means shall be used on descending trips on grades where the locomotive is not adequate to control the trip, and where practicable, a drag shall be used on ascending trips.
(m) Material being transported shall be so loaded and protected that there is no danger to the motorman or brakeman from sliding of equipment and material.
(n) Where safe seating facilities are provided on self-propelled mobile equipment, the operator shall be seated while such equipment is being trammed.
(o) Operators of locomotives and shuttle cars shall sound a warning before starting such equipment and on approaching curves, side-tracks, doors, curtains, manway crossings, or any place where persons are or are likely to be.
(p) Locomotives following other trips shall maintain a distance of three hundred (300) feet from the rear end of the preceding trip or locomotive unless such locomotives are coupled to the trips.
(q) Where block signals are used, not more than one (1) locomotive, except pushers, shall operate in any signal block at the same time unless by special authority.
(r) Where a dispatcher is employed to control trips, traffic under his jurisdiction shall be moved only at his direction.
(s) Except in emergencies, timbers and other materials not necessary for, or not incident to, the operation of locomotives, cutting machines, loading machines, and coal-drilling machines shall not be transported on such equipment.
(t) Efficient self-propelled transportation shall be available on every section for the purpose of transporting injured persons to the surface.
(Formerly: Acts 1955, c.168, s.66.) As amended by Acts 1979, P.L.231, SEC.17; P.L.165-1997, SEC.10.

IC 22-10-9-7
Man-trips; conveyor belts; operators and passengers; rules
Sec. 7. (A) Man-trips operated by means of locomotives shall be pulled and at safe speeds consistent with the condition of roads and type of equipment used, and shall be so controlled that they can be stopped within the limits of visibility.
(B) Each man-trip shall be under the charge of a certified official

or other competent person designated by a certified official, and it shall be operated independently of any loaded trip of coal or other material.
(C) Man-trip cars shall be maintained in safe operating condition, and enough of them shall be provided to prevent their being overloaded.
(D) Man-trip passengers shall not ride under unguarded trolley wire unless suitable covered man-cars are used.
(E) Supplies or tools shall not be transported in the same car or cage with men on any man-trip, except in special compartments in such cars, and all persons shall ride inside the cars except the motorman and brakeman.
(F) Men shall not board or leave moving man-trip cars; they shall remain seated while in moving cars, and shall proceed in an orderly manner to and from man-trips.
(G) A waiting station with sufficient room, ample clearance from moving equipment, and adequate seating facilities shall be provided where men are required to wait for man-trips or man cages, and the men shall remain in such station until the man-trip or man cage is ready to load. Men shall be permitted to unload from man-trips only at man-trip stations, except that persons assigned to special duties along haulageways, may unload at any point if clearance from moving equipment is provided.
(H) Trolley and power wires shall be guarded effectively at man-trip stations where there is a possibility of any person coming in contact with energized electric wiring while boarding or leaving the man-trip. Deenergizing switches, used in conjunction with signal lights to indicate when such wires have been deenergized, may be used in lieu of guards at man-trip stations.
(I) When belts are used for transporting men, the area of such belts upon which men are riding shall be free of loose coal or rock, and a minimum clearing of 18 inches shall be maintained between the belt and the roof or cross bars, projecting equipment, cap pieces, overhead cables, wiring, and other objects; but where the height of the coal bed permits, the clearance shall be not less than 24 inches. Control switches shall be provided at all places where men board or leave belts regularly.
(J) The belt speed shall not exceed 250 feet a minute while men are loading, unloading, and being transported.
(K) The space between men riding on a belt line shall be not less than 5 feet.
(L) Adequate clearance and proper illumination shall be provided where men board or leave conveyor belts.
(M) An official or other responsible person designated by him shall be in attendance while men are boarding or leaving belts.
(Formerly: Acts 1955, c.168, s.67.)



CHAPTER 10. ELECTRICAL EQUIPMENT

IC 22-10-10-1
Installation; insulators; surface buildings
Sec. 1. (A) Overhead high-potential power lines shall be placed at least 15 feet above the ground and 20 feet above driveways and haulageways, shall be installed on insulators, and shall be supported and guarded to prevent contact with other circuits.
(B) Surface transmission lines including trolley circuits shall be protected against short circuits and lightning. Each exposed power circuit that leads underground shall be equipped with lightning arresters of approved type at the point where the circuit enters the mine.
(C) Electric wiring in surface buildings shall be installed so as to minimize fire and contact hazards.
(Formerly: Acts 1955, c.168, s.68.)

IC 22-10-10-2
Transformers; construction of building; underground storage
Sec. 2. (a) Unless surface transformers are isolated by elevation (eight (8) feet or more above the ground), they shall be enclosed in a transformer house or surrounded by a suitable fence at least six (6) feet high. If the enclosure or fence is of metal, it shall be grounded effectively. The gate or door to the enclosure shall be kept locked at all times, unless authorized persons are present.
(b) Surface transformers containing flammable oil and installed where they present a fire hazard shall be provided with means to drain or to confine the oil in event of rupture of the transformer casing.
(c) All transformers ordered after March 8, 1955, for use underground shall be air cooled or filled with noninflammable liquid or inert gas.
(d) Suitable danger signs shall be posted conspicuously at all transformer stations on the surface and underground.
(e) All transformer stations on the surface and underground shall be kept free of nonessential combustible materials and refuse.
(Formerly: Acts 1955, c.168, s.69.) As amended by P.L.144-1986, SEC.186.

IC 22-10-10-3
Battery charging, pump, and compressor stations; ventilation
Sec. 3. (A) All surface and underground substations, battery-charging stations, pump stations, and compressor stations shall be kept free of nonessential combustible material and refuse.
(B) All housings enclosing oil switchgear shall be ventilated effectively.
(C) Reverse-current protection shall be provided at storage-battery charging stations to prevent the storage batteries from energizing the power circuits in the event of power failure. (Formerly: Acts 1955, c.168, s.70.)

IC 22-10-10-4
Underground wires; current-carrying capacity; installation
Sec. 4. (a) All underground power wires and cables shall have adequate current-carrying capacity, shall be protected from mechanical injury, and with the exception of trailing cables and power cables connected to junction boxes, shall be installed in a permanent manner.
(b) Wires and cables not incased in armor shall be supported by well installed insulators and shall not touch combustible materials, roof, or ribs. However, this does not apply to ground wires, grounded power conductors, and trailing cables.
(c) Power wires and cables installed in rope-and-belt haulage slopes shall be insulated adequately and fully protected against mechanical injury.
(d) Splices in power cables shall be made in accordance with the following:
(1) Mechanically strong with adequate electrical conductivity.
(2) Effectively insulated and sealed so as to exclude moisture.
(3) If the cable has metallic armor, mechanical protection, and electrical conductivity equivalent to that of the original, armor shall be provided.
(e) All underground high potential transmission cables shall be:
(1) installed only in regularly inspected airways or haulageways;
(2) covered, buried, or placed so as to afford reasonable protection against damage by wrecked trips, trolley equipment, roof falls, and blasts;
(3) guarded where persons regularly work or pass under them unless they are six and one-half (6 1/2) feet or more above the floor or rail;
(4) securely anchored, properly insulated, and guarded at ends; and
(5) covered, insulated, or placed to prevent contact with trolley and other low-voltage circuits.
(f) All power wires and cables shall be insulated adequately where they pass into or out of electrical compartments, where they pass through doors and stoppings, and where they cross other power wires and cables.
(g) Where track is used as a power conductor:
(1) both rails of mainline tracks shall be welded or bonded at every joint, and cross bonds shall be installed at intervals of not more than two hundred (200) feet. If the rails are parallel with a feeder circuit of like polarity, such parallel feeder shall be bonded to the track rails at intervals of not more than one thousand (1,000) feet;
(2) at least one (1) rail on secondary track-haulage roads shall be welded or bonded at every joint, and cross bonds shall be installed at intervals of not more than two hundred (200) feet.

However, rail joints in such secondary haulage roads need not be bonded where a copper feeder adequate in size parallels the track and is electrically connected thereto at intervals of not more than two hundred (200) feet by crossbonds;
(3) track switches on entries shall be well bonded; and
(4) in rooms where electric equipment is dependent upon the room track rails as a power conductor, rail joints shall be secured by means of fish plates, angle bars, or the equivalent, and at least one (1) rail shall be bonded at each joint.
(h) All power circuits and electric equipment shall be deenergized before work is done on them. However, employees may, where necessary, repair energized trolley wires if they wear insulated shoes and lineman's gloves.
(i) Trolley wires and trolley feeder wires shall be installed on the side of the entry opposite the clearance space and shelter holes, except where the wires are guarded or are six and one-half (6 1/2) feet or more above the top of the rail.
(j) Trolley-wire hangers shall be so spaced that the wire may become detached from any one (1) hanger without creating a shock hazard.
(k) Trolley wires shall be aligned properly and installed on insulated hangers at least six (6) inches outside the rail.
(l) Trolley wires and trolley feeder wires installed after March 8, 1955, shall be provided with cutout switches at intervals of not more than two thousand (2,000) feet and near the beginning of all branch lines.
(m) Trolley wires and trolley feeder wires shall be kept taut and not permitted to touch the roof, ribs, timbers, or any combustible material.
(n) Trolley wires, and trolley feeder wires unless insulated, shall be guarded adequately at both sides of doors and at all places where it is necessary to work or pass under them unless they are more than six and one-half (6 1/2) feet above the top of the rail.
(o) Trolley wires and trolley feeder wires shall be guarded, anchored securely, and insulated properly at the ends.
(p) In any mine opened after March 8, 1955, or in any old mine that may be reopened or reequipped after March 8, 1955, trolley wires or other exposed conductors shall not carry more than three hundred fifty (350) volts, except when authorized by the director.
(Formerly: Acts 1955, c.168, s.71; Acts 1971, P.L.358, SEC.10.) As amended by P.L.144-1986, SEC.187; P.L.243-1987, SEC.10.

IC 22-10-10-5
Conduits; casings
Sec. 5. (A) All metallic sheaths, armors, and conduits enclosing power conductors shall be electrically continuous throughout and shall be grounded effectively.
(B) Metallic frames, casings, and other enclosures of electric equipment that can become "alive" through failure of insulation or by contact with energized parts shall be grounded effectively or

equivalent protection shall be provided.
(Formerly: Acts 1955, c.168, s.72.)

IC 22-10-10-6
Circuit breaking devices; switchboards; lights
Sec. 6. (a) Automatic circuit-breaking devices or fuses of the correct type and capacity shall be installed so as to protect all electric equipment and power circuits against excessive overload. Wires or other conducting materials shall not be used as a substitute for properly designed fuses, and circuit-breaking devices shall be maintained in good operating condition.
(b) Operating controls, such as switches, starters, and switch buttons, shall be so installed that they are readily accessible and can be operated without danger of contact with moving or live parts. On stationary equipment provision shall be made for locking starting equipment in the "off" position to prevent accidental application of power.
(c) Disconnecting switches shall be installed underground in all main power circuits within five hundred (500) feet of the bottoms of shafts and boreholes and at other places where main power circuits enter the mine.
(d) Electric equipment and circuits shall be provided with switches or other controls of safe design, construction, and installation.
(e) Dry wooden platforms, insulating mats, or other electrically nonconductive material shall be kept in place at each switchboard, power control switch, and at stationary machinery where shock hazards exist.
(f) Resistors or rheostats shall be installed in such a manner as not to create a fire hazard and shall be guarded adequately against personal contact.
(g) When not in use, power circuits underground shall be deenergized on idle days and idle shifts.
(h) Electric parts, such as switches, circuit breakers, rheostats, relays, and fuses, shall be installed on switchboards or mounted on incombustible bases of slate or equivalent insulating material.
(i) Switchboards installed after March 8, 1955, shall be located so that ample room will be provided between the switchboard and passageways or lanes of travel and shall have an entrance at each end to permit authorized persons to inspect, adjust, or repair apparatus back of the board. Switchboards shall have the entrance to the rear guarded against entrance of unauthorized persons, unless in a building that is kept locked.
(j) Switchboards shall be well lighted for switch operations in the front and for repair and maintenance in the rear.
(k) Rooms housing switchboards shall not be used for the storage of combustible materials and shall be kept free of debris and refuse.
(l) Suitable danger signs shall be posted conspicuously at all high-potential switchboard installations.
(Formerly: Acts 1955, c.168, s.73.) As amended by P.L.144-1986,

SEC.188.

IC 22-10-10-7
Telephone service; installation
Sec. 7. (A) Telephone service or equivalent two-way communication facilities shall be provided between the top and each landing of main shafts and slopes and in all mines between the surface and each working section that is more than 1,500 feet from the main portal.
(B) Telephone lines, other than cables, shall be carried on insulators, installed on the opposite side from power or trolley wires, and where they cross power or trolley wires, they shall be insulated adequately.
(C) Lightning arresters shall be provided at the points where telephone circuits enter the mine. Mine telephone extensions in surface buildings shall be provided with a lightning arrester for each circuit entering the building.
(D) If a communication system other than telephones is used and its operation depends entirely upon power from the mine electric system, means shall be provided to permit continued communication in event the mine electric power fails or is cut off; Provided, however, That where trolley phones and telephones are both used an alternate source of power for trolley phones is not required.
(Formerly: Acts 1955, c.168, s.74.)

IC 22-10-10-8
Signal wires; bare signal wires
Sec. 8. (a) Signal wires shall be supported on insulators and insulated properly where they cross power lines.
(b) Bare signal wires that are readily accessible to personal contact shall not carry more than forty (40) volts not to exceed one tenth (.1) amperes.
(Formerly: Acts 1955, c.168, s.75.) As amended by P.L.231-1983, SEC.19.

IC 22-10-10-9
Electric face equipment; use in mines; methane restrictions
Sec. 9. (a) Electric face equipment may be used in a mine.
(b) In a mine, permissible junction or distribution boxes shall be used for making multiple power connections in working places or other places where dangerous quantities of methane may be present or may enter the air current.
(c) Electric equipment shall not be taken into or operated in any place where methane can be detected at levels greater than one percent (1%) with a methane detector approved by the United States Mine Safety and Health Administration or a flame safety lamp within twelve (12) inches of the roof, face, or rib.
(d) In any mine opened after March 8, 1955, or in any old mine that may be reopened or reequipped after March 8, 1955, electric power for face equipment shall be limited to one thousand (1,000)

volts between any conductors and grounds.
(Formerly: Acts 1955, c.168, s.76; Acts 1971, P.L.358, SEC.11.) As amended by P.L.144-1986, SEC.189; P.L.243-1987, SEC.11.

IC 22-10-10-10
Trailing cables; requirements; restrictions
Sec. 10. (a) Trailing cables purchased after March 8, 1955, for use underground shall meet the United States Bureau of Mines requirements for flame-resistant cables.
(b) Trailing cables shall be provided with suitable short-circuit protection and some means of disconnecting power from the cable.
(c) Temporary splices in trailing cables shall be made in a workmanlike manner, mechanically strong, and well insulated.
(d) Trailing cables or hand cables having exposed wires or splices that heat or spark under load shall not be used.
(e) Permanent splices in trailing cables shall be made as follows:
(1) Mechanically strong with adequate electrical conductivity and flexibility.
(2) Effectively insulated and sealed so as to exclude moisture.
(3) The finished splice shall be vulcanized or otherwise treated with suitable materials to provide flame-resistant properties and good bonding to the outer jacket.
(f) Care shall be used to protect trailing cables from avoidable mechanical damage.
(Formerly: Acts 1955, c.168, s.77.) As amended by P.L.144-1986, SEC.190; P.L.243-1987, SEC.12.

IC 22-10-10-11
Equipment and wiring; inspection; frequency; mine electrician
Sec. 11. (A) Electric equipment and wiring shall be inspected by a competent person at least once a month and more often if necessary to assure safe operating conditions, and any defect found shall be corrected promptly.
(B) In every coal mine in this state there shall be a properly certified mine electrician: Provided, however, That until January 1, 1972, an individual who is a "qualified person" within the meaning of the Federal Coal Mine Health and Safety Act of 1969 as amended or the regulations promulgated pursuant to such article, may perform the duties of a certified mine electrician.
(Formerly: Acts 1955, c.168, s.78; Acts 1971, P.L.358, SEC.12.)

IC 22-10-10-12
Electric light wires; installation
Sec. 12. (A) Electric-light wires shall be supported by suitable insulators, or installed in conduit, fastened securely to the power conductors, and not permitted to touch combustible material.
(B) Electric lights shall be installed so that they cannot come in contact with combustible materials.
(C) Only weatherproof lamp sockets having no exposed metal parts shall be used for unenclosed applications. (Formerly: Acts 1955, c.168, s.79.)

IC 22-10-10-13
Machinery and equipment; safety measures
Sec. 13. (A) The cutter chains of mining machines shall be locked securely by mechanical means or electrical interlocks while such machines are parked or being trammed.
(B) Guards required by section 14(A)(1) of this chapter shall be securely in place while machinery is being operated, except when testing the machinery.
(C) Electric drills or other electrically operated rotating tools intended to be held in the hands shall have the electric switch constructed so as to break the circuit by release of finger pressure and so designed to minimize unintentional operation or shall be equipped with properly adjusted friction or safety clutches.
(D) Mobile and stationary machinery and equipment shall be maintained in safe operating condition and machinery or equipment in unsafe condition shall be removed from service immediately.
(1) Machinery and equipment shall be operated only by persons authorized to operate such machinery or equipment and shall not be operated in such a manner as to create a hazard to themselves or other persons.
(2) Repairs or maintenance shall not be performed on machinery until the power is off and the machinery is blocked against motion, except where power and machinery motion is necessary to make adjustments.
(3) Machinery shall not be lubricated manually while in motion, unless equipped with extended fittings or cups.
(Formerly: Acts 1955, c.168, s.80.) As amended by Acts 1979, P.L.231, SEC.18.

IC 22-10-10-14
Machinery and equipment; safety guards
Sec. 14. (A) The following shall be guarded adequately:
(1) Gears, sprockets, chains, drive pulleys, head pulleys, tail pulleys, takeup pulleys, flywheels, couplings, shafts, sawblades, fan inlets, and similar exposed moving machine parts which may be contacted by persons, and which may cause injury to persons shall be guarded.
(2) Guards at conveyor drive, conveyor head, belt drive, chain drive, or rope drive and conveyor, belt, chain, or rope tail pulleys shall extend a distance sufficient to prevent a person from reaching behind the guard and becoming caught in the drive, head, or pulley.
(3) Belt, chain, or rope drives that are within seven (7) feet of floor or platform.
(4) Fly wheels, power saws, and planers. Where fly wheels extend more than seven (7) feet above the floor, they shall be guarded to a height of at least seven (7) feet.
(5) Guards shall be kept in place when the repair pits are not in use.     (6) The approach to each side of mine fans shall be guarded.
(7) Post-mounted drills, purchased after March 8, 1955, shall be equipped with automatic stop control safety switches or shall be equipped with properly adjusted friction or safety clutches.
(B) Machinery shall not be repaired or oiled while in motion; however, this does not apply where safe remote oiling devices are used.
(C) A guard or safety device removed from any machine shall be replaced before the machine is put in operation.
(D) Belts, chains, and ropes shall not be guided onto power-driven moving pulleys, sprockets, or drums with the hands except on slow-moving equipment especially designed for hand feeding.
(E) Pulleys of conveyors shall not be cleaned manually while the conveyor is in motion.
(F) Coal spilled beneath belt conveyor drives or tail pieces shall not be removed while the conveyor is in motion, except where such coal can be removed without endangering persons.
(G) Stationary grinding machines other than special bit grinders shall be equipped with:
(1) Peripheral hoods (less than ninety degrees (90°) throat openings) capable of withstanding the force of a bursting wheel.
(2) Adjustable tool rests set as close as practical to the wheel.
(3) Safety washers.
(H) Grinding wheels shall be operated within the specifications of the manufacturer of the wheel.
(I) Face shields or goggles, in good condition, shall be worn when operating a grinding wheel.
(Formerly: Acts 1955, c.168, s.81.) As amended by Acts 1979, P.L.231, SEC.19.

IC 22-10-10-15
Fire-fighting equipment
Sec. 15. (a) Each mine shall be provided with suitable fire-fighting equipment, adequate for the size of the mine.
(b) After every blasting operation, an examination shall be made to determine whether fires have been started.
(c) Should a fire occur, the person discovering it and any persons in the vicinity of the fire shall make a prompt effort to extinguish it.
(d) When a fire that may endanger the workers underground cannot be extinguished immediately, the workers shall be withdrawn immediately from the mine, except those necessary to fight the fire.
(e) Underground storage places for lubricating oil and grease shall be of fireproof construction.
(f) Lubricating oil and grease kept in face regions or other underground working places in a mine shall be in portable, closed, metal containers.
(g) Underground structures (transformer stations, battery-charging stations, substations, permanent pump rooms, etc.) installed in a mine shall be of fireproof construction.
(h) Welding, cutting, or soldering with arc or flame in

underground face regions in other than a fireproof enclosure shall be done under the direct supervision of a properly certified person who shall test for methane before and frequently during such operations in all mines and shall make a diligent search for fire after such operations in all mines. Rock dust or suitable fire extinguishers shall be immediately available during such welding, cutting, or soldering.
(i) Provisions shall be made to prevent accumulation of spilled oil or grease at the storage places or at the locations where such materials are used.
(j) Oily rags, oily waste, and waste paper shall be kept in closed metal containers until removed for disposal.
(k) Underground belt conveyors installed after March 8, 1955, shall be equipped with control switches to automatically stop the driving motor in the event that the belt is stopped by slipping on the driving pulley, by breakage or other accident.
(Formerly: Acts 1955, c.168, s.82.) As amended by Acts 1979, P.L.231, SEC.20; P.L.165-1997, SEC.11.

IC 22-10-10-16
Disasters; investigations
Sec. 16. (A) No mine may resume operations following a mine explosion or mine fire until such mine has been inspected in its entirety by the director or mine inspector and found by him to be in safe condition to operate.
(B) Following a mine accident resulting in the death or serious injury of one (1) or more persons and following any mine disaster, the evidence surrounding such occurrence shall not be disturbed after recovery of bodies or injured persons until an investigation by the director or mine inspector has been completed.
(Formerly: Acts 1955, c.168, s.83.) As amended by Acts 1979, P.L.231, SEC.21.



CHAPTER 11. MISCELLANEOUS MINING PROVISIONS

IC 22-10-11-1
Maps; posting
Sec. 1. An accurate map of the mine prepared in accordance with IC 22-10-2-1 shall be posted in a place accessible to employees. Such map shall be brought up to date at least every twelve (12) months.
(Formerly: Acts 1955, c.168, s.84.) As amended by Acts 1979, P.L.231, SEC.22.



CHAPTER 12. SAFETY EQUIPMENT AND SAFEGUARDS

IC 22-10-12-1
Personal injuries; burns; medical attendance and treatment
Sec. 1. It shall be the duty of every owner or operator who is engaged, within this state, in the business of removing any material in the commercial operation of mines or quarries from underneath the surface of the earth, to keep always on hand, readily accessible and near the entrance of the place where such excavations are being carried on, a properly constructed and comfortable stretcher; a woolen and waterproof blanket; rolls of bandages of different widths, in good condition for immediate use for bandaging and dressing the wounds of any person who is injured at such place; a supply of tannic acid powder for burns; camphor, turpentine, antiseptic gauze, dressing and surgeon's splints for the dressing of broken bones; and also to provide a comfortable apartment in which the aforementioned supplies may be properly kept, and in which any person who is injured may rest while awaiting transportation to his home or to a hospital, and to provide for the speedy transportation of any person who is injured in such industry to his home or to a hospital.
(Formerly: Acts 1935, c.130, s.1.)



CHAPTER 13. REPEALED



CHAPTER 13.1. AUGER MINING

IC 22-10-13.1-1
Annual inspection; safety standards
Sec. 1. The bureau of mines and mine safety shall inspect auger operations at least once each year and may enforce the mandatory safety standards concerning auger operations adopted by the Secretary of Labor under the federal Mine Safety and Health Act of 1977.
As added by P.L.112-1992, SEC.12.

IC 22-10-13.1-2
Entering auger hole; prerequisites
Sec. 2. Before any person enters an auger hole the auger operator shall notify the director or mine inspector and:
(1) check for methane gas (CH4) before entering the hole; and
(2) install roof support;
(A) if necessary and feasible as determined by the auger operator and the director or mine inspector; or
(B) in accordance with a plan approved by the director.
As added by P.L.112-1992, SEC.12.



CHAPTER 14. REPEALED






ARTICLE 11. BUILDING AND SAFETY REGULATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 3.1. LICENSING OF CONTRACTORS IN LAKE AND PORTER COUNTIES

IC 22-11-3.1-1
"Contractor" defined
Sec. 1. As used in this chapter, "contractor" means any person, except a licensed architect or registered professional engineer, who in any capacity other than as the employee of another for wages as the sole compensation, undertakes to construct, alter, repair, move, wreck, or demolish any structure. The term includes a subcontractor or specialty contractor, but does not include a person who furnishes materials or supplies.
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-2
Bond requirement; filing
Sec. 2. (a) A contractor doing work, other than work for a political subdivision, in a county having a population of:
(1) more than four hundred thousand (400,000), but less than seven hundred thousand (700,000); or
(2) more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000);
must obtain a unified license bond as provided in this chapter. This unified license bond is in lieu of any other bond for this type of work required by the county or a city or town within that county, and the bond must be in an amount equal to five thousand dollars ($5,000).
(b) The unified license bond shall be held for compliance with the ordinances and regulations governing business in the county, or a city or town within that county. The unified license bond required by this chapter shall be filed with the county recorder.
As added by Acts 1981, P.L.11, SEC.127. Amended by Acts 1982, P.L.1, SEC.52; P.L.12-1992, SEC.121; P.L.170-2002, SEC.127.

IC 22-11-3.1-3
License to do business not prohibited; fees; limits
Sec. 3. This chapter does not prohibit a county having a unified license bond, or a city or town within that county, from requiring licenses to do business in that county, city or town. However, the initial license fee charged by a county, or a city or town within that county, may not exceed one hundred dollars ($100) and the license renewal fee may not exceed fifty dollars ($50).
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-4
Duration of license; annual renewal fee not prohibited
Sec. 4. A license issued by a county having a unified license bond or a city or town within that county is valid until the contractor to whom the license was issued fails to perform any work under that license for a period of five (5) years, in which case the license expires. This section does not prohibit a county, or a city or town

within that county, having a unified license bond from requiring an annual renewal fee in accordance with section 3 of this chapter.
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-5
Expiration of license; reapplication
Sec. 5. If a contractor who is issued a license in a county having a unified license bond allows his license to expire, he may be required by the county, or a city or town within that county, which issued the license to reapply for a new license.
As added by Acts 1981, P.L.11, SEC.127.

IC 22-11-3.1-6
Holders of valid licenses; reapplication not required; chapter applicable
Sec. 6. A contractor who on January 1, 1980, had a valid license issued by a county, or a city or town within that county, is not required to reapply for a license, but all other provisions of this chapter are applicable to that contractor.
As added by Acts 1981, P.L.11, SEC.127.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 9.5. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REGULATION OF FIREWORKS BY FIRE MARSHAL

IC 22-11-14-1
Definitions
Sec. 1. As used in this chapter and IC 22-11-14.5:
"Auto burglar alarm" means a tube that contains pyrotechnic composition that produces a loud whistle or smoke when ignited. A small quantity of explosive, not exceeding fifty (50) milligrams, may also be used to produce a small report. A squib is used to ignite the device.
"Booby trap" means a small tube with string protruding from both ends, similar to a party popper in design. The ends of the string are pulled to ignite the friction sensitive composition, producing a small report.
"Chaser" means a device, containing fifty (50) milligrams or less of explosive composition, that consists of a small paper or cardboard tube that travels along the ground upon ignition. A whistling effect is often produced, and a small noise may be produced.
"Cigarette load" means a small wooden peg that has been coated with a small quantity of explosive composition. Upon ignition of a cigarette containing one (1) of the pegs, a small report is produced.
"Consumer firework" means a small firework that is designed primarily to produce visible effects by combustion, and that is required to comply with the construction, chemical composition, and labeling regulations promulgated by the United States Consumer Product Safety Commission under 16 CFR 1507. The term also includes some small devices designed to produce an audible effect, such as whistling devices, ground devices containing fifty (50) milligrams or less of explosive composition, and aerial devices containing one hundred thirty (130) milligrams or less of explosive composition. Propelling or expelling charges consisting of a mixture of charcoal, sulfur, and potassium nitrate are not considered as designed to produce an audible effect. Consumer fireworks:
(1) include:
(A) aerial devices, which include sky rockets, missile type rockets, helicopter or aerial spinners, roman candles, mines, and shells;
(B) ground audible devices, which include firecrackers, salutes, and chasers; and
(C) firework devices containing combinations of the effects described in clauses (A) and (B); and
(2) do not include the items referenced in section 8(a) of this chapter.
"Cone fountain" means a cardboard or heavy paper cone which contains up to fifty (50) grams of pyrotechnic composition, and which produces the same effect as a cylindrical fountain.
"Cylindrical fountain" means a cylindrical tube not exceeding three-quarters (3/4) inch in inside diameter and containing up to seventy-five (75) grams of pyrotechnic composition. Fountains

produce a shower of color and sparks upon ignition, and sometimes a whistling effect. Cylindrical fountains may contain a spike to be inserted in the ground (spike fountain), a wooden or plastic base to be placed on the ground (base fountain), or a wooden handle or cardboard handle for items designed to be hand held (handle fountain).
"Dipped stick" or "wire sparkler" means a stick or wire coated with pyrotechnic composition that produces a shower of sparks upon ignition. Total pyrotechnic composition does not exceed one hundred (100) grams per item. Those devices containing chlorate or perchlorate salts do not exceed five (5) grams in total composition per item. Wire sparklers that contain no magnesium and that contain less than one hundred (100) grams of composition per item are not included in the category of consumer fireworks.
"Distributor" means a person who sells fireworks to wholesalers and retailers for resale.
"Explosive composition" means a chemical or mixture of chemicals that produces an audible effect by deflagration or detonation when ignited.
"Firecracker" or "salute" is a device that consists of a small paper wrapped or cardboard tube containing not more than fifty (50) milligrams of pyrotechnic composition and that produces, upon ignition, noise, accompanied by a flash of light.
"Firework" means any composition or device designed for the purpose of producing a visible or audible effect by combustion, deflagration, or detonation. Fireworks consist of consumer fireworks, items referenced in section 8(a) of this chapter, and special fireworks. The following items are excluded from the definition of fireworks:
(1) Model rockets.
(2) Toy pistol caps.
(3) Emergency signal flares.
(4) Matches.
(5) Fixed ammunition for firearms.
(6) Ammunition components intended for use in firearms, muzzle loading cannons, or small arms.
(7) Shells, cartridges, and primers for use in firearms, muzzle loading cannons, or small arms.
(8) Indoor pyrotechnics special effects material.
(9) M-80s, cherry bombs, silver salutes, and any device banned by the federal government.
"Flitter sparkler" means a narrow paper tube filled with pyrotechnic composition that produces color and sparks upon ignition. These devices do not use a fuse for ignition, but rather are ignited by igniting the paper at one (1) end of the tube.
"Ground spinner" means a small spinning device that is similar to wheels in design and effect when placed on the ground and ignited, and that produces a shower of sparks and color when spinning.
"Helicopter" or "aerial spinner" is a spinning device:
(1) that consists of a tube up to one-half (1/2) inch in inside

diameter and that contains up to twenty (20) grams of pyrotechnic composition;
(2) to which some type of propeller or blade device is attached; and
(3) that lifts into the air upon ignition, producing a visible or audible effect at the height of flight.
"Illuminating torch" means a cylindrical tube that:
(1) contains up to one hundred (100) grams of pyrotechnic composition;
(2) produces, upon ignition, a colored fire; and
(3) is either a spike, base, or handle type device.
"Importer" means:
(1) a person who imports fireworks from a foreign country; or
(2) a person who brings or causes fireworks to be brought within this state for subsequent sale.
"Indoor pyrotechnics special effects material" means a chemical material that is clearly labeled by the manufacturer as suitable for indoor use (as provided in National Fire Protection Association Standard 1126 (2001 edition)).
"Interstate wholesaler" means a person who is engaged in interstate commerce selling fireworks.
"Manufacturer" means a person engaged in the manufacture of fireworks.
"Mine" or "shell" means a device that:
(1) consists of a heavy cardboard or paper tube up to two and one-half (2 1/2) inches in inside diameter, to which a wooden or plastic base is attached;
(2) contains up to forty (40) grams of pyrotechnic composition; and
(3) propels, upon ignition, stars (pellets of pressed pyrotechnic composition that burn with bright color), whistles, parachutes, or combinations thereof, with the tube remaining on the ground.
"Missile-type rocket" means a device that is similar to a sky rocket in size, composition, and effect, and that uses fins rather than a stick for guidance and stability.
"Party popper" means a small plastic or paper item containing not more than sixteen (16) milligrams of explosive composition that is friction sensitive. A string protruding from the device is pulled to ignite it, expelling paper streamers and producing a small report.
"Person" means an individual, an association, an organization, a limited liability company, or a corporation.
"Pyrotechnic composition" means a mixture of chemicals that produces a visible or audible effect by combustion rather than deflagration or detonation. Pyrotechnic compositions will not explode upon ignition unless severely confined.
"Responding fire department" means the paid fire department or volunteer fire department that renders fire protection services to a political subdivision.
"Retail sales stand" means a temporary business site or location where goods are to be sold.     "Retailer" means a person who purchases fireworks for resale to consumers.
"Roman candle" means a device that consists of a heavy paper or cardboard tube not exceeding three-eighths (3/8) inch in inside diameter and that contains up to twenty (20) grams of pyrotechnic composition. Upon ignition, up to ten (10) stars (pellets of pressed pyrotechnic composition that burn with bright color) are individually expelled at several second intervals.
"Sky rocket" means a device that:
(1) consists of a tube that contains pyrotechnic composition;
(2) contains a stick for guidance and stability; and
(3) rises into the air upon ignition, producing a burst of color or noise at the height of flight.
"Smoke device" means a tube or sphere containing pyrotechnic composition that produces white or colored smoke upon ignition as the primary effect.
"Snake" or "glow worm" means a pressed pellet of pyrotechnic composition that produces a large, snake-like ash upon burning. The ash expands in length as the pellet burns. These devices do not contain mercuric thiocyanate.
"Snapper" means a small, paper wrapped item containing a minute quantity of explosive composition coated on small bits of sand. When dropped, the device explodes, producing a small report.
"Special discharge location" means a location designated for the discharge of consumer fireworks by individuals in accordance with rules adopted under section 3.5 of this chapter.
"Special fireworks" means fireworks designed primarily to produce visible or audible effects by combustion, deflagration, or detonation, including firecrackers containing more than one hundred thirty (130) milligrams of explosive composition, aerial shells containing more than forty (40) grams of pyrotechnic composition, and other exhibition display items that exceed the limits for classification as consumer fireworks.
"Trick match" means a kitchen or book match that has been coated with a small quantity of explosive or pyrotechnic composition. Upon ignition of the match, a small report or a shower of sparks is produced.
"Trick noisemaker" means an item that produces a small report intended to surprise the user.
"Wheel" means a pyrotechnic device that:
(1) is attached to a post or tree by means of a nail or string;
(2) contains up to six (6) driver units (tubes not exceeding one-half (1/2) inch in inside diameter) containing up to sixty (60) grams of composition per driver unit; and
(3) revolves, upon ignition, producing a shower of color and sparks and sometimes a whistling effect.
"Wholesaler" means a person who purchases fireworks for resale to retailers.
(Formerly: Acts 1939, c.154, s.1; Acts 1947, c.366, s.1; Acts 1959, c.290, s.1; Acts 1975, P.L.259, SEC.1.) As amended by

P.L.236-1983, SEC.1; P.L.229-1985, SEC.1; P.L.8-1993, SEC.296; P.L.168-1996, SEC.1; P.L.25-2004, SEC.1; P.L.187-2006, SEC.1.

IC 22-11-14-2 Version a
Public displays; permits; fees; qualified operations; denial of permit; violations
Note: This version of section effective until 3-27-2006. See also following version of this section, effective 3-27-2006.
Sec. 2. (a) The fire prevention and building safety commission may:
(1) adopt rules under IC 4-22-2 for the granting of permits for supervised public displays of fireworks by municipalities, fair associations, amusement parks, and other organizations or groups of individuals; and
(2) establish by rule the fee for the permit, which shall be paid into the fire and building services fund created under IC 22-12-6-1.
(b) The application for a permit required under subsection (a) must:
(1) name a competent operator who is to officiate at the display;
(2) set forth a brief resume of the operator's experience;
(3) be made in writing; and
(4) be received with the applicable fee by the division of fire and building safety at least five (5) business days before the display.
No operator who has a prior conviction for violating this chapter may operate any display for one (1) year after the conviction.
(c) Every display shall be handled by a qualified operator approved by the chief of the fire department of the municipality in which the display is to be held. A display shall be located, discharged, or fired as, in the opinion of:
(1) the chief of the fire department of the city or town in which the display is to be held; or
(2) the township fire chief or the fire chief of the municipality nearest the site proposed, in the case of a display to be held outside of the corporate limits of any city or town;
after proper inspection, is not hazardous to property or person.
(d) A permit granted under this section is not transferable.
(e) A denial of a permit by a municipality shall be issued in writing before the date of the display.
(f) A person who possesses, transports, or delivers fireworks, except as authorized under this section, commits a Class A misdemeanor.
(Formerly: Acts 1939, c.154, s.2; Acts 1951, c.251, s.1; Acts 1972, P.L.178, SEC.1; Acts 1975, P.L.259, SEC.2.) As amended by Acts 1978, P.L.2, SEC.2249; P.L.229-1985, SEC.2; P.L.3-1990, SEC.78; P.L.2-1995, SEC.86; P.L.168-1996, SEC.2; P.L.25-2004, SEC.2; P.L.1-2006, SEC.346.

IC 22-11-14-2 Version b Public displays; permits; fees; qualified operations; denial of permit; violations
Note: This version of section effective 3-27-2006. See also preceding version of this section, effective until 3-27-2006.
Sec. 2. (a) The fire prevention and building safety commission shall:
(1) adopt rules under IC 4-22-2 for the granting of permits for supervised public displays of fireworks by municipalities, fair associations, amusement parks, and other organizations or groups of individuals; and
(2) establish by rule the fee for the permit, which shall be paid into the fire and building services fund created under IC 22-12-6-1.
(b) The application for a permit required under subsection (a) must:
(1) name a competent operator who is to officiate at the display;
(2) set forth a brief resume of the operator's experience;
(3) be made in writing; and
(4) be received with the applicable fee by the division of fire and building safety at least five (5) business days before the display.
No operator who has a prior conviction for violating this chapter may operate any display for one (1) year after the conviction.
(c) Every display shall be handled by a qualified operator approved by the chief of the fire department of the municipality in which the display is to be held. A display shall be located, discharged, or fired as, in the opinion of:
(1) the chief of the fire department of the city or town in which the display is to be held; or
(2) the township fire chief or the fire chief of the municipality nearest the site proposed, in the case of a display to be held outside of the corporate limits of any city or town;
after proper inspection, is not hazardous to property or person.
(d) A permit granted under this section is not transferable.
(e) A denial of a permit by a municipality shall be issued in writing before the date of the display.
(f) A person may not possess, transport, or deliver special fireworks, except as authorized under this section.
(Formerly: Acts 1939, c.154, s.2; Acts 1951, c.251, s.1; Acts 1972, P.L.178, SEC.1; Acts 1975, P.L.259, SEC.2.) As amended by Acts 1978, P.L.2, SEC.2249; P.L.229-1985, SEC.2; P.L.3-1990, SEC.78; P.L.2-1995, SEC.86; P.L.168-1996, SEC.2; P.L.25-2004, SEC.2; P.L.1-2006, SEC.346; P.L.187-2006, SEC.2.

IC 22-11-14-3
Public displays; certificate of insurance; violations
Sec. 3. (a) The governing body of the municipality shall require a certificate of insurance conditioned for the payment of all damages which may be caused either to a person or persons in an amount of not less than ten thousand dollars ($10,000) and to property in an

amount of not less than ten thousand dollars ($10,000), by reason of the licensed display, and arising from any acts of the licensee, his agents, employees, or subcontractors. However, the governing body of the municipality may in its discretion require additional amounts of insurance coverage not to exceed one hundred thousand dollars ($100,000) for damages caused to a person or persons, or one hundred thousand dollars ($100,000) for damage to property.
(b) A person who fails to obtain a certificate of insurance required under subsection (a) commits a Class A misdemeanor.
(Formerly: Acts 1939, c.154, s.3; Acts 1975, P.L.259, SEC.3.) As amended by P.L.236-1983, SEC.2.

IC 22-11-14-3.5
Special discharge locations; permission to sponsor granted from chief of municipal or township fire department
Sec. 3.5. The fire prevention and building safety commission may adopt rules under IC 4-22-2 that specify the conditions under which the chief of a municipal or township fire department may grant a permit to a person to sponsor a special discharge location in the municipality or township.
As added by P.L.187-2006, SEC.3.

IC 22-11-14-4 Version a
Wholesale sales; exports; signal or ceremonial purposes
Note: This version of section effective until 3-27-2006. See also following version of this section, effective 3-27-2006.
Sec. 4. (a) Nothing in this chapter shall be construed to prohibit:
(1) any resident wholesaler, manufacturer, importer, or distributor from selling:
(A) at wholesale fireworks not prohibited by this chapter; or
(B) fireworks not approved for sale in Indiana if they are to be shipped directly out of state within five (5) days of the date of sale;
(2) the use of fireworks by railroads or other transportation agencies for signal purposes or illumination;
(3) the sale or use of blank cartridges for:
(A) a show or theater;
(B) signal or ceremonial purposes in athletics or sports; or
(C) use by military organizations;
(4) the intrastate sale of fireworks not approved for sale in Indiana between interstate wholesalers;
(5) the possession, sale, or disposal of fireworks, incidental to the public display of Class B fireworks, by wholesalers or other persons who possess a permit to possess, store, and sell Class B explosives from the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of the Treasury; or
(6) the use of indoor pyrotechnics special effects material before an indoor or outdoor proximate audience.
(b) For the purposes of this section, a resident wholesaler,

importer, or distributor, is a person who:
(1) is a resident of Indiana;
(2) possesses for resale common fireworks approved or not approved for sale in Indiana;
(3) is engaged in the interstate sale of common fireworks described in subdivision (2) as an essential part of a business that is located in a permanent structure and is open at least six (6) months each year;
(4) sells common fireworks described in subdivision (2) only to purchasers who provide a written and signed assurance that the fireworks are to be shipped out of Indiana within five (5) days of the date of sale; and
(5) has possession of a certificate of compliance issued by the state fire marshal under section 5 of this chapter.
(c) A purchaser may not provide a written and signed assurance that the fireworks purchased are to be shipped out of Indiana and then sell or use them in Indiana.
(Formerly: Acts 1939, c.154, s.4.) As amended by P.L.229-1985, SEC.3; P.L.168-1996, SEC.3; P.L.1-2006, SEC.347.

IC 22-11-14-4 Version b
Wholesale sales; consumer fireworks usage; signal or ceremonial purposes; pyrotechnics special effects material
Note: This version of section effective 3-27-2006. See also preceding version of this section, effective until 3-27-2006.
Sec. 4. (a) Nothing in this chapter shall be construed to prohibit:
(1) any resident wholesaler, manufacturer, importer, or distributor from selling:
(A) at wholesale fireworks not prohibited by this chapter; or
(B) consumer fireworks if they are to be used:
(i) on the property of the purchaser;
(ii) on the property of another who has given permission to use the consumer fireworks; or
(iii) at a special discharge location as set forth in section 3.5 of this chapter;
(2) the use of fireworks by railroads or other transportation agencies for signal purposes or illumination;
(3) the sale or use of blank cartridges for:
(A) a show or theater;
(B) signal or ceremonial purposes in athletics or sports; or
(C) use by military organizations;
(4) the intrastate sale of fireworks not approved for sale in Indiana between interstate wholesalers;
(5) the possession, sale, or disposal of fireworks, incidental to the public display of Class B fireworks, by wholesalers or other persons who possess a permit to possess, store, and sell Class B explosives from the Bureau of Alcohol, Tobacco, Firearms and Explosives of the United States Department of Justice; or
(6) the use of indoor pyrotechnics special effects material before an indoor or outdoor proximate audience.     (b) For the purposes of this section, a resident wholesaler, importer, or distributor, is a person who:
(1) is a resident of Indiana;
(2) possesses for storage or resale fireworks approved or not approved for sale in Indiana;
(3) is engaged in the interstate sale of fireworks described in subdivision (2) as an essential part of a business that is located in a permanent structure and is open at least six (6) months each year; and
(4) has possession of a certificate of compliance issued by the state fire marshal under section 5 of this chapter.
(Formerly: Acts 1939, c.154, s.4.) As amended by P.L.229-1985, SEC.3; P.L.168-1996, SEC.3; P.L.1-2006, SEC.347; P.L.187-2006, SEC.4.

IC 22-11-14-4.5
Sale of consumer fireworks
Sec. 4.5. (a) A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a tent under the following conditions:
(1) The tent may not be larger than one thousand five hundred (1,500) square feet.
(2) There may be only one (1) tent for each registration granted under section 11(a) of this chapter.
(3) The tent may not be located closer than one hundred (100) feet from a permanent structure.
(4) A vehicle may not be parked closer than twenty (20) feet from the edge of the tent.
(5) The tent must be fire retardant.
(6) The sales site must comply with all applicable local zoning
and land use rules.
(7) Sales of fireworks may be made from the tent for not more than forty-five (45) days in a year.
(8) The weight of consumer fireworks in a tent may not exceed three thousand (3,000) gross pounds of consumer fireworks.
(9) A retailer that legally operated a tent with a registration in 2005 may continue operation in a tent in 2006 and the following years. A registration under section 11(a) of this chapter is required for operation in 2006 and following years. For purposes of this subdivision, a retailer includes a resident wholesaler who supplied consumer fireworks to an applicant for a tent registration in 2005.
(10) The retailer holds a valid registration under section 11(a) of this chapter.
(b) A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a Class 1 structure (as defined in IC 22-12-1-4) if the Class 1 structure meets the requirements of any of the following subdivisions:
(1) The structure complied with the rules for a B-2 or M building occupancy classification before July 4, 2003, under the

Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1:
(A) in which consumer fireworks were sold or stored on or before July 4, 2003; and
(B) in which no subsequent intervening nonfireworks sales or storage use has occurred.
(2) The structure complied with the rules for a B-2 or M building occupancy classification before July 4, 2003, under the Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1;
(A) in which consumer fireworks were sold or stored on or before July 4, 2003;
(B) in a location at which the retailer was registered as a resident wholesaler in 2005; and
(C) in which the retailer's primary business is not the sale of consumer fireworks.
(3) The structure complies with the rules for an H-3 building occupancy classification under the Indiana building code adopted by the fire prevention and building safety commission established under IC 22-12-2-1, or the equivalent occupancy classification adopted by subsequent rules of the fire prevention and building safety commission.
(4) The structure complies with the rules adopted after July 3, 2003, by the fire prevention and building safety commission established under IC 22-12-2-1 for an M building occupancy classification under the Indiana building code.
A registration under section 11(a) of this chapter is required for operation in 2006 and following years.
(c) This subsection does not apply to a structure identified in subsection (b)(1), (b)(2), (b)(3), or (b)(4). A retailer may sell consumer fireworks and items referenced in section 8(a) of this chapter from a structure under the following conditions:
(1) The structure must be a Class 1 structure in which consumer fireworks are sold and stored.
(2) The sales site must comply with all applicable local zoning and land use rules.
(3) The weight of consumer fireworks in the structure may not exceed three thousand (3,000) gross pounds of consumer fireworks.
(4) The retailer holds a valid registration under section 11(a) of this chapter.
(5) A retailer that sold consumer fireworks and operated from a structure with a registration in 2005 may continue in operation in the structure in 2006 and the following years. A registration under section 11(a) of this chapter is required for operation in 2006 and following years.
(d) The state fire marshal or a member of the division of fire and building safety staff shall, under section 9 of this chapter, inspect tents and structures in which fireworks are sold. The state fire marshal may delegate this responsibility to a responding fire

department with jurisdiction over the tent or structure, subject to the policies and procedures of the state fire marshal.
(e) A retailer shall file an application for each retail location on a form to be provided by the state fire marshal.
(f) This chapter does not limit the quantity of items referenced in section 8(a) of this chapter that may be sold from any Class 1 structure that complied with the rules of the fire prevention and building safety commission in effect before May 21, 2003.
As added by P.L.187-2006, SEC.5.

IC 22-11-14-5
Violations; removal of stocks; restrictions on shipments and sales; certificate of compliance
Sec. 5. (a) The state fire marshal shall remove at the expense of the owner, all stocks of fireworks or combustibles possessed, transported, or delivered in violation of this chapter.
(b) The state fire marshal shall stop the shipments and sale of fireworks, novelties, and trick noisemakers unless, prior to shipment into this state for sale, the manufacturer, wholesaler, importer, or distributor of the fireworks, novelties, and trick noisemakers submits to the state fire marshal:
(1) a complete description of each item proposed to be shipped into Indiana;
(2) a written certification that the items are manufactured in accordance with section 1 of this chapter; and
(3) an annual registration fee of one thousand dollars ($1,000). The registration fee shall be collected by the state fire marshal and deposited in the fire and building services fund as set forth in IC 22-12-6-1(c).
A manufacturer, wholesaler, importer, or distributor of fireworks, novelties, and trick noisemakers must submit a list to the state fire marshal on or before June 1 of each year. The list shall contain the name and address of each retail location of each of the customers of the manufacturer, wholesaler, importer, or distributor at which items referenced in section 8(a) of this chapter will be sold. If upon inspection the state fire marshal finds that this chapter has been complied with, an annual certificate of compliance shall be issued to the manufacturer, wholesaler, importer, or distributor. An annual certificate of compliance may not be applied for after June 15 of a year and expires December 31 of the year in which the certificate is issued. Each manufacturer, wholesaler, importer, or distributor must obtain a certificate of compliance. The certificate is not transferable except to a subsequent owner or operator of a business at the same location in accordance with the policies and guidelines of the state fire marshal. A certified copy of the certificate of compliance must be posted in each location where the items are offered for sale to the public. If upon inspection the state fire marshal finds that this chapter has not been complied with, the state fire marshal shall refuse to issue a certificate of compliance and state the reasons for the refusal. A copy of the order denying the issuance of a certificate of

compliance and the reasons shall be forwarded to the manufacturer, wholesaler, importer, or distributor. The state fire marshal may revoke any certificate of compliance issued to any manufacturer, wholesaler, importer, or distributor if the holder of the certificate has violated this chapter.
(c) All fireworks, novelties, and trick noisemakers shipped into Indiana, or manufactured and sold in Indiana, must have distinctly and durably painted, stamped, printed, or marked on the package, box, or container in which the items are enclosed the exact number of pieces in the container.
(d) It is unlawful for a manufacturer, wholesaler, importer, or distributor to sell at wholesale, offer to sell at wholesale, or ship or cause to be shipped into Indiana fireworks, novelties, or trick noisemakers unless the manufacturer, wholesaler, importer, or distributor has been issued and holds a valid certificate of compliance issued under subsection (b). This subsection applies to nonresidents and residents of Indiana.
(Formerly: Acts 1939, c.154, s.5; Acts 1959, c.290, s.2; Acts 1975, P.L.259, SEC.4.) As amended by Acts 1977, P.L.267, SEC.1; P.L.236-1983, SEC.3; P.L.222-1989, SEC.1; P.L.2-1995, SEC.87; P.L.187-2006, SEC.6.

IC 22-11-14-6
Violations; offenses; time and dates of allowable usage of consumer fireworks
Sec. 6. (a) A person who recklessly, knowingly, or intentionally violates section 2(f), 4.5, 5(c), 5(d), 7, 8(a), 8(c), 8(d), 10, or 11(c) of this chapter commits a Class A misdemeanor.
(b) A person who ignites, discharges, or uses consumer fireworks at a site other than:
(1) a special discharge location;
(2) the property of the person; or
(3) the property of another who has given permission to use the consumer fireworks;
commits a Class C infraction. However, if a person recklessly, knowingly, or intentionally takes an action described in this subsection within five (5) years after the person previously took an action described in this subsection, whether or not there has been a judgment that the person committed an infraction in taking the previous action, the person commits a Class C misdemeanor.
(c) A person less than eighteen (18) years of age who possesses or uses a firework when an adult is not present and responsible at the location of the possession or use commits a Class C infraction. However, if a person possesses or uses a firework when an adult is not present and responsible at the location of the possession or use within five (5) years after a previous possession or use by the person as described in this subsection, whether or not there has been a judgment that the person committed an infraction in the previous possession or use, the person commits a delinquent act under IC 31-37.     (d) A person who ignites, discharges, or uses consumer fireworks:
(1) after 11 p.m. except on a holiday (as defined in IC 1-1-9-1(a)) or December 31, on which dates consumer fireworks may not be ignited, discharged, or used after midnight; or
(2) before 9 a.m.;
commits a Class C infraction. However, if a person recklessly, knowingly, or intentionally takes an action described in this subsection within five (5) years after the person previously took an action described in this subsection, whether or not there has been a judgment that the person committed an infraction in taking the previous action, the person commits a Class C misdemeanor.
(e) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation causes harm to the property of a person commits a Class A misdemeanor.
(f) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation results in serious bodily injury to a person commits a Class D felony.
(g) A person who recklessly, knowingly, or intentionally uses consumer fireworks and the violation results in the death of a person commits a Class C felony.
(h) A person who knowingly or intentionally fails to collect or remit to the state the public safety fees due under section 12 of this chapter commits a Class D felony.
(Formerly: Acts 1939, c.154, s.6; Acts 1972, P.L.178, SEC.2.) As amended by Acts 1978, P.L.2, SEC.2250; P.L.236-1983, SEC.4; P.L.229-1985, SEC.4; P.L.187-2006, SEC.7.

IC 22-11-14-7
Fireworks stand retail sales permit; requirements
Sec. 7. (a) A retailer selling items referenced in section 8(a) of this chapter at one (1) or more temporary stands must obtain a fireworks stand retail sales permit, referred to in this section as a "permit", from the state fire marshal.
(b) An application for a permit must be made before June 1 of each year and must require that at least the following information be supplied by the retailer:
(1) The retailer's retail merchant certificate number or proof of application for a certificate number.
(2) The location of each retail sales stand.
The state fire marshal shall, within seven (7) days after the receipt of an application for a permit, either issue the permit or notify the applicant of the denial of the permit.
(c) The retailer must pay to the state fire marshal an annual permit fee set under IC 22-12-6-8. If the state fire marshal approves an application for a permit, the state fire marshal shall issue a permit to the retailer. The permit expires one (1) year after the date of issuance.
(d) The permit shall be posted by the retailer at the retail sales stand so that it is easily seen by the public. However, the state fire

marshal's issuance of a permit does not constitute approval of the fireworks offered for sale by the retailer. The retailer is responsible for determining that all fireworks which the retailer offers for sale conform to applicable law.
(e) At each retail sales stand, the retailer shall provide:
(1) a posted certificate of compliance, including a descriptive list of approved fireworks; and
(2) a salesperson who is at least sixteen (16) years of age.
(f) Fireworks may not be sold at retail from a motor vehicle (as defined in IC 9-13-2-105).
(g) Fireworks, not including those referenced in section 8(a) of this chapter, may not be sold from or stored at a temporary stand.
As added by P.L.236-1983, SEC.5. Amended by P.L.179-1991, SEC.24; P.L.1-1992, SEC.112; P.L.187-2006, SEC.8.

IC 22-11-14-8
Sale of fireworks; sales to minors prohibited; administrative rules concerning sales of fireworks
Sec. 8. (a) A person shall not sell at retail, offer for sale at retail, or deliver the following items to a person less than eighteen (18) years of age:
(1) Dipped sticks or wire sparklers. However, total pyrotechnic composition may not exceed one hundred (100) grams per item. Devices containing chlorate or perchlorate salts may not exceed five (5) grams in total composition per item.
(2) Cylindrical fountains.
(3) Cone fountains.
(4) Illuminating torches.
(5) Wheels.
(6) Ground spinners.
(7) Flitter sparklers.
(8) Snakes or glow worms.
(9) Smoke devices.
(10) Trick noisemakers, which include:
(A) Party poppers.
(B) Booby traps.
(C) Snappers.
(D) Trick matches.
(E) Cigarette loads.
(F) Auto burglar alarms.
(b) A retailer or wholesaler of consumer fireworks may sell consumer fireworks to a person at least eighteen (18) years of age.
(c) An individual who sells consumer fireworks must be at least eighteen (18) years of age.
(d) An individual who sells an item set forth in subsection (a) must be at least sixteen (16) years of age.
(e) The fire prevention and building safety commission may adopt rules under IC 4-22-2 establishing procedures to ensure compliance with the age limitations set forth in this section.
As added by P.L.236-1983, SEC.6. Amended by P.L.187-2006,

SEC.9.

IC 22-11-14-9
Enforcement
Sec. 9. The state fire marshal is charged with the responsibility of enforcing this chapter.
As added by P.L.236-1983, SEC.7.

IC 22-11-14-10
Interstate wholesalers; sales of special fireworks
Sec. 10. Each interstate wholesaler shall keep a record of each sale of special fireworks. This record must include:
(1) the purchaser's name;
(2) the purchaser's address; and
(3) the date of the sale.
These records shall be kept for three (3) years and be available for inspection by the fire marshal.
As added by P.L.229-1985, SEC.5. Amended by P.L.187-2006, SEC.10.

IC 22-11-14-11
Sales of consumer fireworks by retailer; application; registration fees; certificate of compliance; transferability of certificate of compliance
Sec. 11. (a) A retailer may not sell consumer fireworks until the retailer has:
(1) filed the application required under section 4.5(e) of this chapter with the state fire marshal for each location from which the retailer proposes to sell the consumer fireworks, which must be filed on an annual basis; and
(2) paid an accompanying registration fee of:
(A) one thousand dollars ($1,000) for the first location if a fee under section 5(b)(3) of this chapter has not been paid;
(B) five hundred dollars ($500) for each additional sales location in a tent; and
(C) two hundred dollars ($200) for each additional sales location in a structure;
from which the retailer proposes to sell the consumer fireworks.
Upon receipt of the completed application form, the accompanying fee, and, if required, the affidavit under subsection (b), the state fire marshal shall issue a certificate of compliance to the retailer for each sales location.
(b) A person seeking a certificate of compliance authorizing the sale of consumer fireworks at retail from a structure identified in section 4.5(b)(1), 4.5(b)(2), or 4.5(c) of this chapter, or from a tent under section 4.5(a) of this chapter shall submit with the application:
(1) an affidavit executed by a responsible party with personal knowledge, establishing that consumer fireworks were sold at retail or wholesale from a structure at the same location as of a date set forth in section 4.5(b)(1), 4.5(b)(2), or 4.5(c) of this

chapter, or from a tent as of a date set forth under section 4.5(a)(9) of this chapter; and
(2) proof of sales of consumer fireworks from that location.
(c) A person may not sell consumer fireworks at retail if a certificate of compliance from the state fire marshal has not been issued for the location showing registration under subsection (a).
(d) A certificate of compliance issued to a retailer of consumer fireworks is not transferable except to a subsequent owner or operator of a business at the same location in accordance with the policies and guidelines of the state fire marshal.
As added by P.L.187-2006, SEC.11.

IC 22-11-14-12
Public safety fee on retail sales of fireworks; obligation by purchaser for payment of public safety fee
Sec. 12. (a) A user fee, known as the public safety fee, is imposed on retail transactions made in Indiana of fireworks, in accordance with section 13 of this chapter.
(b) A person who acquires fireworks in a retail transaction is liable for the public safety fee on the transaction and, except as otherwise provided in this chapter, shall pay the public safety fee to the retailer as a separate added amount to the consideration in the transaction. The retailer shall collect the public safety fee as an agent for the state.
(c) The public safety fee shall be deposited in the state general fund.
(d) The department of state revenue shall adopt rules under IC 4-22-2 necessary for the collection of the public safety fee monies from retailers as described in subsections (b) and (c).
As added by P.L.187-2006, SEC.12.

IC 22-11-14-13
Rate of public safety fee in a retail unitary transaction of fireworks
Sec. 13. (a) The public safety fee is measured by the gross retail income received by a retail merchant in a retail unitary transaction of fireworks and is imposed at the following rates:
PUBLIC     GROSS RETAIL INCOME
SAFETY     FROM THE
FEE     RETAIL UNITARY
TRANSACTION
$    0         less than    $ 0.10
$    0.01     at least $ 0.10    but less than    $ 0.30
$    0.02     at least $ 0.30    but less than    $ 0.50
$    0.03     at least $ 0.50    but less than    $ 0.70
$    0.04     at least $ 0.70    but less than    $ 0.90
$    0.05     at least $ 0.90    but less than    $ 1.10
On a retail unitary transaction in which the gross retail income received by the retail merchant is one dollar and ten cents ($1.10) or more, the public safety fee is five percent (5%) of that gross retail income.     (b) If the public safety fee computed under subsection (a) results in a fraction of one-half cent ($0.005) or more, the amount of the public safety fee shall be rounded to the next additional cent.
As added by P.L.187-2006, SEC.13.

IC 22-11-14-14
Obligation of retailer collecting public safety fees
Sec. 14. An individual who:
(1) is an individual retailer or is an employee, an officer, or a member of a corporate or partnership retailer; and
(2) has a duty to remit the public safety fee as described in section 12 of this chapter to the department of state revenue;
holds the public safety fees collected in trust for the state and is personally liable for the payment of the public safety fee money to the state.
As added by P.L.187-2006, SEC.14.

IC 22-11-14-15
Fire prevention and building safety commission; department of state revenue; rules concerning fireworks sales
Sec. 15. The fire prevention and building safety commission and the department of state revenue shall adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.187-2006, SEC.15.



CHAPTER 14.5. INDOOR PYROTECHNICS

IC 22-11-14.5-1
"Indoor pyrotechnics" defined
Sec. 1. As used in this chapter, "indoor pyrotechnics" means controlled exothermic chemical reactions that are timed to create the effects of heat, gas, sound, dispersion of aerosols, emission of visible electromagnetic radiation, or a combination of these effects to provide the maximum effect from the least volume (as provided in National Fire Protection Association Standard 1126 (2001 edition)). The term does not include the following novelties and trick noisemakers:
(1) Snakes or glow worms.
(2) Smoke devices.
(3) Wire sparklers that do not contain magnesium and that contain less than one hundred (100) grams of composition per item.
(4) Trick noisemakers, which include party poppers, booby traps, snappers, trick matches, cigarette loads, and auto burglar alarms.
As added by P.L.25-2004, SEC.3.



CHAPTER 15. REGULATION OF LIQUEFIED PETROLEUM GAS CONTAINERS

IC 22-11-15-1
Intent
Sec. 1. It is the intent of the general assembly to protect the public welfare and promote safety in the filling and use of pressure vessels containing liquefied petroleum gases by implementing both the interstate commerce commission regulations, within the state of Indiana, and the national standards of safety on the filling of these containers. It is necessary to insure that containers properly constructed and tested are used, and that a liquefied petroleum gas of suitable and safe vapor pressure be placed in these containers. Therefore, the filling or refilling of liquefied petroleum gas containers by other than the owner or authorized person must be controlled and specific authority to prevent violation and encourage enforcement should be established.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-2
Definitions
Sec. 2. As used in this chapter:
(1) "Liquefied petroleum gas" means any material composed predominantly of any of the following hydrocarbons or mixtures of the same: propane, propylene, butanes (normal butane and isobutane), and butylenes.
(2) "Person" includes any individual, firm, limited liability company, or corporation and their affiliates.
(3) "Owner" means:
(A) any person holding a written bill of sale or other instrument under which title to a liquefied petroleum gas container was transferred to that person;
(B) any person holding a paid or receipted invoice showing purchase of and payment for a liquefied petroleum gas container;
(C) any person whose name, initials, or other identifying mark has been plainly shown on the surface of a liquefied petroleum gas container since September 1, 1978; or
(D) any manufacturer of a container for liquefied petroleum gas who has not transferred ownership of it.
As added by Acts 1979, P.L.232, SEC.1. Amended by P.L.8-1993, SEC.297.

IC 22-11-15-3
Owner identified containers; written authorization; unlawful acts; emergencies
Sec. 3. If a liquefied petroleum gas container bears on its surface in legible characters the name, mark, initials, or other identifying device of its owner, it is unlawful for any person except the owner or a person authorized in writing by him:         (1) to fill or refill that container with liquefied petroleum gas or any other gas or compound;
(2) to buy, sell, offer for sale, give, take, loan, deliver or permit to be delivered, or otherwise use or dispose of liquefied petroleum gas in that container; or
(3) to deface, erase, obliterate, cover up, or otherwise remove or conceal or change the name, mark, initials, or other identifying device of the owner or to place the name, mark, initials, or other identifying device of any person other than the owner on such container.
However, no written authorization shall be required during weather emergencies or at those times when the regular supplier of liquefied petroleum gas has failed, or is unable, to make delivery within a reasonable time.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-4
Unauthorized possession; presumptive evidence of unlawful use
Sec. 4. Possession of a liquefied petroleum gas container by any person other than the owner without the owner's written consent is presumptive evidence of the unlawful use of that container, except as otherwise provided in section 3 of this chapter.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-5
Criminal prosecution
Sec. 5. Any person or his agent with personal knowledge of the facts who has reason to believe that any of his liquefied petroleum gas containers are in the possession of or are being illegally used by any person who is not an owner of the container and who does not have the written consent of the owner, may file a written complaint with the prosecutor of the county in which the complainant resides. The prosecutor may proceed with criminal prosecution if warranted. If a person is convicted of a violation of this chapter the court shall impose the punishment prescribed in this chapter and award possession of the container to its owner.
As added by Acts 1979, P.L.232, SEC.1.

IC 22-11-15-5.1
Civil actions; statute of limitations; costs and attorney's fees
Sec. 5.1. (a) A person injured as a result of an act or practice that violates this chapter may bring a civil action:
(1) for declaratory relief;
(2) for injunctive relief; or
(3) to recover compensatory damages;
against the person violating this chapter.
(b) An action brought under this section must be commenced not later than two (2) years after the date of the alleged violation.
(c) A court may award costs and reasonable attorney's fees.
As added by P.L.142-2002, SEC.1.
IC 22-11-15-6
Violation; offense
Sec. 6. Any person who violates this chapter commits a Class C misdemeanor.
As added by Acts 1979, P.L.232, SEC.1.



CHAPTER 16. FIRE SAFETY EMERGENCY SIGNS

IC 22-11-16-1
"Owner" defined
Sec. 1. As used in this chapter, "owner" means a person having control or custody of any building covered by this chapter.
As added by Acts 1982, P.L.139, SEC.1.

IC 22-11-16-2
Rules; adoption; application
Sec. 2. (a) The fire prevention and building safety commission shall adopt rules under IC 4-22-2 governing fire safety in certain buildings as specified in subsection (b).
(b) Except as provided in subsection (c) and subsection (d), this chapter and the rules adopted under it apply to:
(1) all hotels, motels, apartments (in buildings containing three (3) or more apartments), and buildings containing three (3) or more sleeping rooms that rent for a fee; and
(2) all buildings occupied after September 14, 1982, as hotels, motels, apartments (in buildings containing three (3) or more apartments), and buildings containing three (3) or more sleeping rooms that rent for a fee.
(c) This chapter does not apply to hotels and motels that have no interior corridors and whose individual rooms have only exterior exits.
(d) This chapter does not apply to an apartment in an apartment building from which apartment there is immediate ground level access to the outside.
(e) Compliance with this chapter and the rules adopted under it does not relieve the owner of a building covered by this chapter from the requirements of any other applicable law, rule, regulation, or ordinance.
As added by Acts 1982, P.L.139, SEC.1. Amended by P.L.237-1983, SEC.1; P.L.8-1984, SEC.115.

IC 22-11-16-3
Rules; contents
Sec. 3. (a) The rules required by this chapter must include the following requirements:
(1) In all hotels, motels, and buildings containing three (3) or more sleeping rooms that rent for a fee, an emergency sign must be permanently affixed to the back of each guestroom or room door and by the entrance to a required exitway where there is an interior door with corridors to the exitway.
(2) In all apartments covered by this chapter, an emergency sign must be permanently affixed in a prominent location.
(b) The emergency signs required by subsection (a) must contain the following information:
(1) Instructions on practical emergency procedures in case of

fire or other emergency.
(2) In hotels, motels, and buildings containing three (3) or more sleeping rooms that rent for a fee only, a statement describing the number of doors (to the left or right) to a fire exit.
(c) In addition, the rules required by this chapter must include requirements for the letter size, color, content, location, and overall size of the emergency signs required by this chapter.
As added by Acts 1982, P.L.139, SEC.1.

IC 22-11-16-4
Violation; offense
Sec. 4. An owner violating the provisions of this chapter or the rules adopted under it, commits a Class A infraction.
As added by Acts 1982, P.L.139, SEC.1.

IC 22-11-16-5
Inspections to determine compliance
Sec. 5. The state fire marshal's office shall, as part of its normal inspection process, conduct inspections to determine if there is compliance with this chapter and the rules adopted under it. Any evidence of a violation shall be turned over to the prosecuting attorney of the county where the violation occurred.
As added by Acts 1982, P.L.139, SEC.1.



CHAPTER 17. FIRE SAFETY IN PUBLIC BUILDINGS

IC 22-11-17-1
Definitions
Sec. 1. As used in this chapter:
(1) "Commission" refers to the Indiana fire prevention and building safety commission.
(2) "Exit" means a continuous and unobstructed means of egress to a public way designated as an exit pursuant to the rules of the commission. The term includes doorways, corridors, exterior exit balconies, ramps, stairways, smokeproof enclosures, horizontal exits, exit passageways, exit courts, and yards.
(3) "Owner" means a person having control or custody of any building covered by this chapter.
(4) "Public building" means any structure used in whole or in part as a place of resort, assemblage, lodging, trade, traffic, occupancy, or use by the public, or by three (3) or more tenants. It also means all educational buildings, day care centers, hospitals, institutions, health facilities, residential-custodial care facilities, mercantile occupancies, and office occupancies.
(5) "Special egress control device" means an exit locking system that:
(A) allows a delay in exiting through an exit in a nonemergency situation; and
(B) complies with rules adopted by the commission.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.8-1984, SEC.116; P.L.169-1996, SEC.1.

IC 22-11-17-2
Obstruction of exits; special egress control device; inoperative fire alarms
Sec. 2. (a) Except as provided in subsection (b) and section 2.5 of this chapter, an owner of a public building shall not permit an exit to be locked or obstructed in any manner that denies the public a continuous and unobstructed means of egress while lawfully occupied by anyone who is not an officer or an employee.
(b) The commission may adopt rules under IC 4-22-2 that:
(1) allow the owner of a public building to equip an exit with a special egress control device;
(2) limit the circumstances under which a special egress control device may be used; and
(3) allow an exit that was in compliance with the rules of the commission when the exit was constructed to be equipped with a special egress control device.
(c) An owner of a public building shall not permit a fire alarm to be disconnected or otherwise rendered inoperative, except in cases of routine maintenance or for repair.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.169-1996,

SEC.2.

IC 22-11-17-2.5
Compliance by hospital or health facility
Sec. 2.5. (a) A hospital licensed under IC 12-25 or IC 16-21 or a health facility licensed under IC 16-28 complies with section 2(a) of this chapter by meeting the federal standards of certification for participation in a reimbursement program under either of the following:
(1) Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
(2) Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.).
(b) Section 2(b) of this chapter does not apply to this section.
As added by P.L.169-1996, SEC.3.

IC 22-11-17-3
Violations; offense
Sec. 3. An owner who violates section 2 of this chapter commits a Class B misdemeanor.
As added by Acts 1982, P.L.140, SEC.1.

IC 22-11-17-4
Knowing or intentional violations; offense
Sec. 4. An owner of a public building commits a Class D felony if:
(1) he knowingly or intentionally violates section 2 of this chapter; and
(2) bodily injury (as defined by IC 35-41-1) or a loss of life occurs to a person lawfully in the public building as a result of a fire in the building.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.311-1983, SEC.41.

IC 22-11-17-5
Inspections to determine compliance
Sec. 5. The state fire marshal's office may, as part of its normal inspection process, conduct inspections to determine if there is compliance with this chapter and the rules adopted under it. Any evidence of a violation shall be turned over to the prosecuting attorney of the county where the violation occurred.
As added by Acts 1982, P.L.140, SEC.1. Amended by P.L.198-1995, SEC.2.

IC 22-11-17-6
Construction of chapter
Sec. 6. (a) This chapter does not prohibit the securing of a building from illegal entry or exit during nonbusiness or nonworking hours.
(b) This chapter is not intended to conflict with the requirements

of IC 22-8-1.1 and the rules adopted pursuant thereto.
As added by Acts 1982, P.L.140, SEC.1.



CHAPTER 18. SMOKE DETECTION DEVICES

IC 22-11-18-1
Definitions
Sec. 1. As used in this chapter:
"Dwelling" means a residence with at least one (1) dwelling unit as set forth in IC 22-12-1-4(a)(1)(B) and IC 22-12-1-5(a)(1).
"Hotels and motels" means buildings or structures kept, maintained, used, advertised, or held out to the public as inns or places where sleeping accommodations are furnished for hire for transient guests.
"Owner" means a person having control or custody of any building covered by this chapter.
"Person" means an individual, corporation, partnership, association, or other legal entity.
"Smoke detector" means a device which senses visible or invisible particles of combustion and conforms to the minimum standards for type, components, and maintenance prescribed by the National Fire Protection Association.
"Seasonally occupied dwellings" means hotels and motels open to the public for occupancy by guests only during any period of time between April 15 and October 15 each year.
"Single level dwellings" means all single level (no more than one (1) level above ground) hotels and motels that have no interior corridors, and whose individual rooms have exterior exits.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.237-1983, SEC.2; P.L.176-1991, SEC.1.

IC 22-11-18-2
Application of chapter; exemption
Sec. 2. (a) This chapter applies to all hotels, motels, and dwellings.
(b) A totally sprinkled building (conforming to Uniform Building Code standards at the time of construction) is exempt from the requirements of this chapter.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.176-1991, SEC.2.

IC 22-11-18-3
Hotels and motels; installation of smoke detectors
Sec. 3. (a) This section only applies to hotels and motels.
(b) All hotels and motels must have functional smoke detectors.
(c) Except as provided in subsection (f), a detector must be installed in all interior corridors adjacent to sleeping rooms and must be spaced no farther apart than thirty (30) feet on center, or more than fifteen (15) feet from any wall.
(d) The detectors must be hard wired into a building's electrical system, except as provided in subsection (f).
(e) The detectors must be wired in a manner that activates all the

devices in a corridor when one (1) is activated, except as provided in subsection (f).
(f) All single level dwellings, all seasonably occupied dwellings, and all hotels and motels with twelve (12) sleeping rooms or less (and containing no interior corridors) are exempt from the requirements of subsections (c), (d), and (e). In all such units:
(1) a detector must be installed in each sleeping room; and
(2) the detector may be battery operated.
If a battery operated detector is installed, it must contain a tamper resistant cover to protect the batteries. The fire marshal shall adopt rules detailing the specifications for the tamper resistant cover. If a battery operated detector is not installed, the detector must be hard wired into a building's electrical system.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.237-1983, SEC.3; P.L.176-1991, SEC.3.

IC 22-11-18-3.5
Dwellings; installation of smoke detectors
Sec. 3.5. (a) This section only applies to dwellings.
(b) A rule or an ordinance is not voided or limited by this section if the rule or ordinance:
(1) applies to an occupied dwelling; and
(2) is at least as stringent as the requirements of this section.
(c) A dwelling must have at least one (1) functional smoke detector installed as follows:
(1) According to the manufacturer's instructions.
(2) Outside of each sleeping area in the immediate vicinity of the bedrooms.
(3) On the ceiling or a wall not less than four (4) inches or more than twelve (12) inches from the ceiling. However, a smoke detector may not be recessed into a ceiling.
(4) On each additional story of the dwelling, including basements, cellars, and habitable attics. Unless there is a door between levels in dwellings with split levels, a smoke detector must be installed only on the upper level if the lower level is less than one (1) full story below the upper level.
(d) All smoke detectors must be:
(1) battery operated or hard wired into the dwelling's electrical system;
(2) accessible for servicing and testing; and
(3) maintained and at least one (1) time every six (6) months tested by the occupant to ensure that the smoke detector is in operational condition.
(e) Each owner or the manager or rental agent of the owner is responsible for:
(1) the installation of a required smoke detector; and
(2) the replacement and repair of a required smoke detector within seven (7) working days after the owner, manager, or rental agent is given written notification of the need to replace or repair the smoke detector.     (f) A person may not tamper with or remove a smoke detector except when necessary for maintenance purposes.
(g) A unit (as defined in IC 36-1-2-23) may adopt an ordinance concerning dwellings that:
(1) includes more stringent or detailed requirements than those set forth in this chapter; and
(2) does not conflict with this chapter.
As added by P.L.176-1991, SEC.4.

IC 22-11-18-3.6
Violations; effect on claims
Sec. 3.6. A violation of section 3.5 of this chapter does not constitute grounds for a reduction or denial of a claim under an insurance policy even if the policy contains terms to the contrary.
As added by P.L.176-1991, SEC.5.

IC 22-11-18-4
Compliance with other laws, ordinances, rules, or regulations
Sec. 4. Compliance with this chapter does not relieve the owner from the requirements of any other applicable law, ordinance, rule, or regulation.
As added by Acts 1982, P.L.141, SEC.1.

IC 22-11-18-5
Violations; offenses
Sec. 5. (a) An owner of a hotel or motel who violates this chapter commits a Class A infraction, except as provided by subsection (b).
(b) An owner of a hotel or motel commits a Class D felony if:
(1) the owner knowingly or intentionally violates section 3 of this chapter; and
(2) bodily injury (as defined in IC 35-41-1) or loss of life occurs as a result of a fire in the building.
(c) A person who violates section 3.5 of this chapter commits a Class D infraction.
As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.311-1983, SEC.42; P.L.176-1991, SEC.6.

IC 22-11-18-6
Inspections to determine compliance
Sec. 6. (a) The state fire marshal's office shall, as part of its normal inspection process, conduct inspections of hotels and motels to determine if the detectors are installed and functioning in compliance with this chapter.
(b) Except for common areas shared by at least three (3) dwellings, a dwelling may not be inspected solely to determine compliance with section 3.5 of this chapter unless the owner or occupant of the dwelling gives permission.
(c) Any evidence of a violation of this chapter shall be turned over to the prosecuting attorney of the county where the violation occurred. As added by Acts 1982, P.L.141, SEC.1. Amended by P.L.176-1991, SEC.7.



CHAPTER 19. REPEALED



CHAPTER 20. ANHYDROUS AMMONIA AND AMMONIA SOLUTIONS

IC 22-11-20-1
"Ammonia solution" defined
Sec. 1. As used in this chapter, "ammonia solution" means any ammonia solution that contains at least ten percent (10%) by weight of free ammonia or having a vapor pressure of one (1) PSIG or above at one hundred four (104) degrees Fahrenheit.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-2
"Appurtenances" defined
Sec. 2. As used in this chapter, "appurtenances" includes pumps, compressors, safety relief devices, liquid level gauging devices, valves, and pressure gauges.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-3
"Container" defined
Sec. 3. As used in this chapter, "container" includes vessels, tanks, cylinders, or spheres.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-4
"Equipment law" defined
Sec. 4. As used in this chapter, "equipment law" has the meaning set forth in IC 22-12-1-11.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-5
"Law" defined
Sec. 5. As used in this chapter, "law" includes the following:
(1) IC 13 or a rule adopted under IC 13.
(2) IC 15-3-2 or a rule adopted under IC 15-3-2.
(3) IC 22-8-1.1 or a rule adopted under IC 22-8-1.1.
(4) An equipment law.
As added by P.L.17-2001, SEC.4.

IC 22-11-20-6
Illegal storage or transportation of ammonia
Sec. 6. (a) This section does not apply to a person that stores or transports anhydrous ammonia (NH3) or an ammonia solution for a lawful agricultural or commercial purpose.
(b) A person who knowingly or intentionally stores or transports anhydrous ammonia (NH3) or an ammonia solution:
(1) in a container that does not; or
(2) with appurtenances that do not;
conform to the requirements of a law governing the design, construction, location, installation, or operation of equipment for

storage, handling, use, or transportation of anhydrous ammonia (NH3) or an ammonia solution commits a Class A misdemeanor.
As added by P.L.17-2001, SEC.4.






ARTICLE 12. FIRE SAFETY, BUILDING, AND EQUIPMENT LAWS: GENERAL ADMINISTRATION

CHAPTER 1. DEFINITIONS

IC 22-12-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article, IC 22-13, IC 22-14, and IC 22-15.
As added by P.L.245-1987, SEC.1.



CHAPTER 2. FIRE PREVENTION AND BUILDING SAFETY COMMISSION

IC 22-12-2-1
Establishment of commission
Sec. 1. The fire prevention and building safety commission is established.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-2
Membership
Sec. 2. (a) The commission consists of eleven (11) members, nine (9) of whom shall be appointed by the governor.
(b) The term of a commission member is four (4) years.
(c) The state health commissioner or the commissioner's designee shall serve as a member of the commission, and the commissioner of labor or the commissioner's designee shall serve as a member of the commission.
(d) Each appointed member of the commission must have a recognized interest, knowledge, and experience in the field of fire prevention, fire protection, building safety, or other related matters. The governor shall consider appointing individuals to the commission with experience in the following:
(1) A paid fire department.
(2) A volunteer fire department.
(3) The field of fire insurance.
(4) The fire service industry.
(5) The manufactured housing industry.
(6) The field of fire protection engineering.
(7) As a professionally licensed engineer.
(8) Building contracting.
(9) The field of building one (1) and two (2) family dwellings.
(10) As a professionally licensed architect.
(11) The design or construction of heating, ventilating, air conditioning, or plumbing systems.
(12) The design or construction of regulated lifting devices.
(13) City, town, or county building inspection.
(14) Regulated amusement devices.
(15) Accessibility requirements and personal experience with a disability.
(16) Underground and aboveground motor fuel storage tanks and dispensing systems.
(17) The masonry trades.
(18) Energy conservation codes and standards, including the manner in which energy conservation codes and standards apply to:
(A) residential;
(B) single and multiple family dwelling; or
(C) commercial;
building codes.     (e) Not more than five (5) of the appointed members of the commission may be affiliated with the same political party.
As added by P.L.245-1987, SEC.1. Amended by P.L.225-1989, SEC.1; P.L.118-1994, SEC.1; P.L.226-1995, SEC.1; P.L.1-1999, SEC.56; P.L.119-2002, SEC.4; P.L.22-2005, SEC.33.

IC 22-12-2-3
Removal of member
Sec. 3. The governor may remove a member of the commission for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the commission, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-5
Commission chair
Sec. 5. (a) The governor shall appoint a member of the commission to be the commission's chair.
(b) The member appointed by the governor serves as the commission's chair at the governor's pleasure.
As added by P.L.245-1987, SEC.1. Amended by P.L.22-2005, SEC.34; P.L.1-2006, SEC.349.

IC 22-12-2-6
Meetings; quorum; actions
Sec. 6. (a) The commission shall meet at least quarterly.
(b) A quorum of the commission consists of six (6) members. IC 4-21.5-3-3 applies to a commission action governed by IC 4-21.5.
As added by P.L.245-1987, SEC.1. Amended by P.L.225-1989, SEC.2; P.L.118-1994, SEC.2; P.L.226-1995, SEC.2; P.L.119-2002, SEC.5; P.L.22-2005, SEC.35.

IC 22-12-2-7
Facilities and staff
Sec. 7. The department shall provide facilities and staff to carry out the responsibilities of the commission.
As added by P.L.245-1987, SEC.1.

IC 22-12-2-8
Per diem; expenses
Sec. 8. (a) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel

policies and procedures established by the department of administration and approved by the state budget agency.
(b) Each member of the commission who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.



CHAPTER 3. BOARD OF FIREFIGHTING PERSONNEL STANDARDS AND EDUCATION

IC 22-12-3-1
Establishment of board
Sec. 1. The board of firefighting personnel standards and education is established.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-2 Version a
Membership
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 2. (a) The education board consists of eleven (11) voting members. The governor shall appoint nine (9) individuals as voting members of the education board, each to serve a term of four (4) years. The state fire marshal and the director of the department's division of preparedness and training shall also serve as voting members of the education board.
(b) Each appointed member of the education board must be qualified by experience or education in the field of fire protection and related fields.
(c) Each appointed member of the education board must be a resident of Indiana.
(d) The education board must include the following appointed members:
(1) Two (2) individuals who are fire chiefs of a fire department.
(2) Two (2) individuals who are not fire chiefs but are officers of a fire department.
(3) Two (2) members of a fire department who are not officers of the fire department but have at least ten (10) years of fire protection service.
(4) Three (3) citizens who are not members of a fire department.
As added by P.L.245-1987, SEC.1. Amended by P.L.58-1995, SEC.2; P.L.1-2006, SEC.350.

IC 22-12-3-2 Version b
Membership
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 2. (a) The education board consists of eleven (11) voting members. The governor shall appoint nine (9) individuals as voting members of the education board, each to serve a term of four (4) years. The state fire marshal and the deputy director of the department's division of preparedness and training shall also serve as voting members of the education board.
(b) Each appointed member of the education board must be qualified by experience or education in the field of fire protection and related fields.     (c) Each appointed member of the education board must be a resident of Indiana.
(d) The education board must include the following appointed members:
(1) Seven (7) individuals who are members of fire departments. Appointments under this subdivision must include the following:
(A) At least one (1) individual who is a full-time firefighter (as defined in IC 36-8-10.5-3).
(B) At least one (1) individual who is a volunteer firefighter (as defined in IC 36-8-12-2).
(C) At least one (1) individual who is a fire department officer.
(2) Two (2) citizens who are not members of a fire department.
As added by P.L.245-1987, SEC.1. Amended by P.L.58-1995, SEC.2; P.L.1-2006, SEC.350; P.L.101-2006, SEC.32.

IC 22-12-3-3
Removal of members
Sec. 3. The governor may remove a member of the education board for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the education board, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-5
Chairperson; vice chairperson; secretary
Sec. 5. The education board shall annually elect a chairperson, a vice chairperson, and a secretary from among its members.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-6
Meetings; quorum; actions
Sec. 6. (a) The education board shall meet as it determines necessary.
(b) Meetings of the education board shall be called upon the request of its chairperson or the written request of five (5) of its members.
(c) Meetings of the education board must be held in Indiana.
(d) A quorum of the education board consists of five (5) voting members. IC 4-21.5-3-3 applies to an education board action governed by IC 4-21.5. The education board may take other actions by an affirmative vote of:
(1) five (5) members, if less than ten (10) members are present and voting on the action; or         (2) six (6) members, if ten (10) members are present and voting on the action.
As added by P.L.245-1987, SEC.1.

IC 22-12-3-7
Facilities and staff
Sec. 7. The division of fire and building safety shall provide facilities and staff to carry out the responsibilities of the education board.
As added by P.L.245-1987, SEC.1. Amended by P.L.1-2006, SEC.351.

IC 22-12-3-8
Per diem; expenses
Sec. 8. (a) Each member of the education board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b) for attendance at meetings of the education board where at least a quorum of its members are present, unless the member is a state employee. Such a member of the education board is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with attending a meeting of the education board where at least a quorum of its members are present, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(b) Each member of the education board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.



CHAPTER 4. BOILER AND PRESSURE VESSEL RULES BOARD

IC 22-12-4-1
Establishment of board
Sec. 1. The boiler and pressure vessel rules board is established.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-2
Membership
Sec. 2. (a) The governor shall appoint ten (10) voting members to the rules board, each to serve a term of four (4) years.
(b) The rules board must include the following:
(1) One (1) individual who represents owners and users of regulated boilers and pressure vessels, generally.
(2) One (1) individual who represents public utility owners and users of regulated power boilers.
(3) One (1) individual who represents owners and users of regulated boilers and pressure vessels in iron and steel manufacturing.
(4) One (1) individual who represents owners and users of regulated pressure vessels in petroleum refining.
(5) One (1) individual who represents owners and users of regulated pressure vessels in chemical processing.
(6) One (1) individual who represents regulated boiler and pressure vessel manufacturers.
(7) One (1) individual who represents regulated boiler insurance companies licensed to do business in Indiana.
(8) One (1) individual who is a mechanical engineer on the faculty of a recognized engineering college or who is a graduate mechanical engineer having equivalent experience.
(9) One (1) individual who represents boilermakers.
(10) One (1) individual who represents practical steam operators.
(c) At least six (6) of the voting members on the rules board must be professional engineers registered under IC 25-31.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-3
Removal of members
Sec. 3. The governor may remove a member of the rules board for inefficiency or neglect of duty.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-4
Vacancies; appointment
Sec. 4. If a vacancy occurs on the rules board, the governor shall appoint an individual to serve the unexpired term of the vacating member.
As added by P.L.245-1987, SEC.1.
IC 22-12-4-5
Chairperson
Sec. 5. The rules board shall annually elect a chairperson from among its members.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-6
Meetings
Sec. 6. (a) The rules board shall meet at least quarterly.
(b) Meetings of the rules board shall be called upon the request of its chairperson.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-7
Facilities and staff
Sec. 7. The department shall provide facilities and staff to carry out the responsibilities of the rules board.
As added by P.L.245-1987, SEC.1.

IC 22-12-4-8
Expenses
Sec. 8. Each member of the rules board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
As added by P.L.245-1987, SEC.1.



CHAPTER 4.5. REGULATED AMUSEMENT DEVICE SAFETY BOARD

IC 22-12-4.5-1
"Board" defined
Sec. 1. As used in this chapter, "board" refers to the regulated amusement device safety board established by section 2 of this chapter.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-2
Establishment of board
Sec. 2. The regulated amusement device safety board is established.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-3
Membership
Sec. 3. (a) The board has eleven (11) members, appointed as follows:
(1) The chief inspector of the division of elevator safety or the chief inspector's designee.
(2) One (1) individual who represents an insurance company that insures regulated amusement devices, appointed by the governor.
(3) One (1) individual who is a carnival owner, appointed by the governor.
(4) One (1) individual who represents a state or county fair organization, appointed by the governor.
(5) One (1) individual who represents a manufacturer of regulated amusement devices, appointed by the governor.
(6) One (1) individual who represents an amusement park, appointed by the governor.
(7) One (1) individual who represents festival or event organizers, appointed by the governor.
(8) One (1) professional engineer, appointed by the governor.
(9) Three (3) individuals who represent the general public, appointed as follows:
(A) The governor shall appoint one (1) individual.
(B) The speaker of the house of representatives shall appoint one (1) individual.
(C) The president pro tempore of the senate shall appoint one (1) individual.
(b) Each member appointed under subsection (a) must be a resident of Indiana.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-4
Term of office; vacancies
Sec. 4. (a) The term of a member is three (3) years. A member

continues to serve until the member's successor is appointed.
(b) The appointing authority may remove a member of the board for inefficiency or neglect of duty.
(c) If a vacancy occurs on the board, an individual appointed to fill the vacancy serves the unexpired term of the vacating member.
As added by P.L.166-1997, SEC.3. Amended by P.L.141-2003, SEC.4.

IC 22-12-4.5-5
Chairperson and vice chairperson
Sec. 5. The board shall annually elect a chairperson and vice chairperson from among the board's members.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-6
Meetings; quorum
Sec. 6. (a) The board shall meet at least quarterly.
(b) A quorum of the board consists of six (6) members. The affirmative votes of at least six (6) members of the board are required for the board to take action.
As added by P.L.166-1997, SEC.3. Amended by P.L.141-2003, SEC.5.

IC 22-12-4.5-7
Expenses
Sec. 7. (a) Each member of the board who is not a state employee is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is, however, entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.166-1997, SEC.3.

IC 22-12-4.5-8
Facilities and staff
Sec. 8. The department shall provide facilities and staff to carry out the responsibilities of the board.
As added by P.L.166-1997, SEC.3.



CHAPTER 5. REPEALED



CHAPTER 6. ADMINISTRATION OF FUNDS; FIRE INSURANCE POLICY PREMIUM TAX; FEES

IC 22-12-6-1 Version a
Fire and building services fund
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.



CHAPTER 7. ADMINISTRATIVE ADJUDICATION; SPECIAL JUDICIAL PROCEEDINGS

IC 22-12-7-1
Application of chapter
Sec. 1. This chapter applies to the commission, the education board, the rules board, and every officer, employee, and agent of an office or division within the department whenever the person has authority to administer or enforce a law.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-2
Application of IC 4-21.5
Sec. 2. IC 4-21.5 applies to persons described in section 1 of this chapter.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-3
Orders under IC 4-21.5-3-4; issuance
Sec. 3. Notwithstanding IC 4-21.5-3-5, the appropriate person under section 1 of this chapter shall issue the following orders under IC 4-21.5-3-4:
(1) The grant, renewal, restoration, transfer, or denial of a permit, registration, certification, release, variance, exemption, authorization, or other license.
(2) The determination of tax due or other liability.
(3) Any other order that must be issued under IC 4-21.5 and is not described in section 4 of this chapter.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-4
Orders under IC 4-21.5-3-6; issuance
Sec. 4. The appropriate person under section 1 of this chapter shall issue the following orders under IC 4-21.5-3-6:
(1) An order requiring a person to cease and correct any violation of law.
(2) An order that imposes a sanction described in section 7(4) or 7(5) of this chapter or that imposes a requirement under IC 35-47.5-4-2.
(3) Any other enforcement order.
As added by P.L.245-1987, SEC.1. Amended by P.L.141-2003, SEC.7.

IC 22-12-7-5
Orders under IC 4-21.5-3-6; time to correct violation
Sec. 5. An order issued under IC 4-21.5-3-6 must grant a reasonable time in which to cease and correct a violation of law covered by the order.
As added by P.L.245-1987, SEC.1.
IC 22-12-7-6
Emergency or temporary orders
Sec. 6. (a) An emergency or other temporary order may be issued under IC 4-21.5-4 whenever the appropriate person under section 1 of this chapter determines that conduct or a condition of property:
(1) presents a clear and immediate hazard of death or serious bodily injury to any person other than a trespasser;
(2) is prohibited without a permit, registration, certification, release, authorization, variance, exemption, or other license required under IC 22-14 or IC 22-15 or another statute administered by a person described in section 1 of this chapter and the license has not been issued; or
(3) will conceal a violation of law.
(b) An emergency or other temporary order issued by an employee or agent of the division of fire and building safety must be approved by the state fire marshal or by the executive director of the department.
(c) An approval under subsection (b) may be orally communicated to the employee or agent issuing the order. However, the department shall maintain a written record of the approval.
As added by P.L.245-1987, SEC.1. Amended by P.L.1-2006, SEC.357.

IC 22-12-7-7
Orders under IC 4-21.5-3-6 or IC 4-21.5-4; corrective actions; sanctions
Sec. 7. An order under IC 4-21.5-3-6 or IC 4-21.5-4 may include the following, singly or in combination:
(1) Require a person who has taken a substantial step toward violating a law or has violated a law to cease and correct the violation.
(2) Require a person who has control over property that is affected by a violation to take reasonable steps to:
(A) protect persons and property from the hazards of the violation; and
(B) correct the violation.
(3) Require persons to leave an area that is affected by a violation and prohibit persons from entering the area until the violation is corrected.
(4) Impose any of the following sanctions with respect to a permit, registration, certification, release, authorization, variance, exemption, or other license issued by a person described in section 1 of this chapter:
(A) Permanently revoke the license.
(B) Suspend the license.
(C) Censure the person to whom the license is issued.
(D) Issue a letter of reprimand to a person to whom the license is issued.
(E) Place a person to whom the license is issued on probation.         An order to permanently revoke or suspend a license under this subdivision may include the revocation or suspension of a license issued under IC 35-47.5-4-4.5 for the commission of an offense under IC 35-47.5-5 or 18 U.S.C. 842 by the licensee.
(5) Impose on a person who has violated a law that may be enforced by the department a civil penalty not to exceed two hundred fifty dollars ($250) for each day the violation occurs.
As added by P.L.245-1987, SEC.1. Amended by P.L.141-2003, SEC.8; P.L.35-2004, SEC.1.

IC 22-12-7-8
Probation orders
Sec. 8. (a) If a licensee is placed on probation under section 7 of this chapter, the person issuing the order may require that licensee to:
(1) report regularly to the department or another person upon the matters that are the basis of probation;
(2) limit use of property or other conduct to those areas prescribed by the person issuing the order; or
(3) if the disciplined licensee is an inspector or an inspection agency, continue or renew professional education under the department or another person approved by the person issuing the order until the person issuing the order finds that a satisfactory degree of skill has been attained in those areas that are the basis of the probation.
(b) The person issuing the order may cancel a probation order if it finds that the deficiency that required disciplinary action has been remedied by the licensee.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-9
Reinstatement of suspended licenses
Sec. 9. (a) The person issuing the order may reinstate a license that has been suspended under section 7 of this chapter if the person issuing the order is satisfied that the applicant for reinstatement is able to practice or operate with reasonable skill and safety.
(b) As a condition of reinstatement the person issuing the order may impose disciplinary or corrective measures authorized under this article.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-10
Consistency in imposing sanctions; reasons for departure from prior decisions
Sec. 10. (a) A person described in section 1 of this chapter shall try to be consistent in imposing sanctions authorized under section 7(4) of this chapter.
(b) If circumstances require a significant departure from prior decisions involving similar conduct, the person shall explain the reasons for the departure in its findings or orders.
As added by P.L.245-1987, SEC.1.
IC 22-12-7-11
Appeal of orders issued by rules board
Sec. 11. (a) An order issued by the rules board may be appealed to the commission under IC 4-21.5-3-7.
(b) If an order is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify the order or reverse the order.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-12
Appeal of orders issued by office or division of department; informal discussions
Sec. 12. (a) This section applies to an order issued by an officer, employee, or agent of an office or division within the department.
(b) The office or division issuing an order shall give a person who:
(1) is aggrieved by the order; and
(2) requests review of the order in verbal or written form;
an opportunity to informally discuss the order with the office or division. Review under this subsection does not suspend the running of the time period in which a person must petition under IC 4-21.5-3-7 to appeal the order.
(c) The office or division issuing the order may, on its own initiative or at the request of any person, modify its order or reverse the order.
(d) An order issued by an office or a division may be appealed to the commission under IC 4-21.5-3-7. A decision to deny a request to modify or reverse an order under subsection (c) is not appealable.
(e) If an order is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify the order to impose any requirement authorized under this article or reverse the order.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-13
Applications for court orders
Sec. 13. In lieu of issuing an administrative order, the appropriate person under section 1 of this chapter may apply for an order from a circuit or superior court in the county in which a person takes a substantial step toward violating a law or a violation occurs.
As added by P.L.245-1987, SEC.1.

IC 22-12-7-14
Injunctions; restraining orders
Sec. 14. Upon a showing that a person has:
(1) taken a substantial step toward violating a law; or
(2) violated a law;
the court may grant without bond an injunction, restraining order, or other appropriate order. As added by P.L.245-1987, SEC.1.



CHAPTER 8. INFRACTIONS; VIOLATIONS OF RULES AND ORDERS

IC 22-12-8-1
Separate infractions
Sec. 1. Each day that an infraction under this chapter occurs constitutes a separate infraction.
As added by P.L.245-1987, SEC.1.

IC 22-12-8-2
Violations; infraction
Sec. 2. A person who violates:
(1) a rule adopted under this article, IC 22-13, IC 22-14, or IC 22-15;
(2) a condition of a permit, certification, registration, release, authorization, variance, exemption, or other license issued under this article, IC 22-13, IC 22-14, IC 22-15; or
(3) any other order issued under this article, IC 22-13, IC 22-14, IC 22-15;
commits a Class C infraction.
As added by P.L.245-1987, SEC.1.

IC 22-12-8-3
Recklessly allowing another to commit violation; infraction
Sec. 3. A person who recklessly allows another to commit a violation of:
(1) a rule adopted under this article, IC 22-13, IC 22-14, or IC 22-15;
(2) a condition of a permit, certification, registration, release, authorization, variance, exemption, or other license issued under this article, IC 22-13, IC 22-14, or IC 22-15; or
(3) any other order issued under this article, IC 22-13, IC 22-14, or IC 22-15;
that applies to property under the person's control commits a Class C infraction.
As added by P.L.245-1987, SEC.1.



CHAPTER 9. HEATING OIL TANK CLOSURE

IC 22-12-9-1
"Heating oil tank" defined
Sec. 1. As used in this chapter, "heating oil tank" means an above ground or underground tank used to store heating oil for use as a fuel in heating a residential property.
As added by P.L.131-1997, SEC.7.

IC 22-12-9-2
Duties of owners
Sec. 2. (a) Immediately upon abandoning the use of heating oil as a fuel in heating a property, the owner of a heating oil tank, under applicable state and federal law, shall:
(1) remove all flammable or combustible liquids from the heating oil tank, piping, and connections; and
(2) except as provided under subsection (b), remove the outside filling pipe.
(b) An owner is not required to remove an outside filling pipe under subsection (a)(2) if the owner permanently secures the tank against accidental filling.
(c) An owner of a heating oil tank described in subsection (a) shall, under applicable state and federal law, dispose of all flammable and combustible liquids removed under subsection (a).
As added by P.L.131-1997, SEC.7.

IC 22-12-9-3
Duties of contractors or subcontractors
Sec. 3. A contractor or subcontractor proposing to convert a residential property from heating oil to another heat source shall inform the property owner of the requirements of this chapter and include in a contract for labor and materials the cost of:
(1) properly removing and disposing of all flammable or combustible liquids from a heating oil tank; and
(2) either:
(A) removing an outside filling pipe; or
(B) permanently securing the tank against accidental filling.
As added by P.L.131-1997, SEC.7.






ARTICLE 13. FIRE SAFETY, BUILDING, AND EQUIPMENT LAWS: RULES

CHAPTER 1. DEFINITIONS

IC 22-13-1-1
Application of definitions
Sec. 1. The definitions set forth in IC 22-12-1 and this chapter apply throughout this article.
As added by P.L.245-1987, SEC.2.

IC 22-13-1-2
"Building rule"
Sec. 2. "Building rule" means a rule that:
(1) is adopted by the commission; and
(2) qualifies as a building law under IC 22-12-1-3.
As added by P.L.245-1987, SEC.2.

IC 22-13-1-3
"Fire safety rule"
Sec. 3. "Fire safety rule" means a rule that:
(1) is adopted by the commission; and
(2) qualifies as a fire safety law under IC 22-12-1-13.
As added by P.L.245-1987, SEC.2.



CHAPTER 2. RULES; VARIANCES; REVIEW OF STATE AND LOCAL RULES, ORDINANCES, AND ORDERS; APPROVAL OF COOPERATIVE AGREEMENTS

IC 22-13-2-1
State agencies and political subdivisions to exercise statutory powers
Sec. 1. Except as provided in this article, state agencies and political subdivisions may exercise their statutory powers to regulate buildings, structures, and other property.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-1.5
Removal or alteration of a sign as a condition of issuing a permit, license, or variance
Sec. 1.5. A state agency or political subdivision may not require that a lawfully erected sign be removed or altered as a condition of issuing:
(1) a permit;
(2) a license;
(3) a variance; or
(4) any other order concerning land use or development;
unless the owner of the sign is compensated in accordance with IC 32-24 or has waived the right to and receipt of damages in writing.
As added by P.L.163-2006, SEC.1.

IC 22-13-2-2 Version a
Statewide code of fire safety and building laws; adoption of national codes
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 2. (a) The commission shall adopt rules under IC 4-22-2 and IC 22-13-2.5 to adopt a statewide code of fire safety laws and building laws.
(b) Before December 1, 2003, the commission shall adopt the most recent edition, including addenda, of the following national codes by rules under IC 4-22-2 and IC 22-13-2.5:
(1) ANSI A10.4 (Safety Requirements for Personnel Hoists).
(2) ASME A17.1 (Safety Code for Elevators and Escalators, an American National Standard).
(3) ASME A18.1 (Safety Standard for Platform Lifts and Stairway Chairlifts, American National Standard).
(4) ASME QEI-1 (Standard for the Qualification of Elevator Inspectors, an American National Standard).
(5) The American Society of Civil Engineers (ASCE) Automated People Mover Standard 21.
(6) ANSI A90.1 Safety Code for Manlifts.
(c) Before July 1, 2006, the commission shall adopt the most recent edition, including addenda, of ASME A17.3 (Safety Code for

Existing Elevators and Escalators, an American National Standard) by rules under IC 4-22-2 and IC 22-13-2.5.
(d) The commission shall adopt the subsequent edition of each national code, including addenda, to be adopted as provided under subsections (b) and (c) within eighteen (18) months after the effective date of the subsequent edition.
(e) The commission may amend the national codes as a condition of the adoption under subsections (b), (c), and (d).
(f) To the extent that the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, apply to tents or canopies in which cooking does not occur, the commission shall suspend enforcement of the following sections of the International Fire Code, 2000 edition, until the division of fire and building safety recommends amendments to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations:
(1) Section 2406.1 (675 IAC 22-2.3-233).
(2) Section 2406.2.
(3) Section 2406.3.
(g) To the extent that section 2403.2 of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, applies to a tent or canopy in which there is an open flame, the commission shall suspend enforcement of section 2403.2 until the division of fire and building safety recommends amendments to section 2403.2 to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations and amending section 2403.2.
(h) The division of fire and building safety shall recommend amendments to the commission to the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
(i) After receiving and considering recommendations from the division of fire and building safety under subsection (h), and using the procedure set forth in IC 4-22-2-38, the commission shall amend the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
As added by P.L.245-1987, SEC.2. Amended by P.L.167-1997, SEC.3; P.L.119-2002, SEC.7; P.L.44-2005, SEC.1; P.L.1-2006, SEC.358.

IC 22-13-2-2 Version b
Statewide code of fire safety and building laws; adoption of

national codes
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 2. (a) The commission shall adopt rules under IC 4-22-2 to adopt a statewide code of fire safety laws and building laws.
(b) Before December 1, 2003, the commission shall adopt the most recent edition, including addenda, of the following national codes by rules under IC 4-22-2 and IC 22-13-2.5 (before its repeal):
(1) ANSI A10.4 (Safety Requirements for Personnel Hoists).
(2) ASME A17.1 (Safety Code for Elevators and Escalators, an American National Standard).
(3) ASME A18.1 (Safety Standard for Platform Lifts and Stairway Chairlifts, American National Standard).
(4) ASME QEI-1 (Standard for the Qualification of Elevator Inspectors, an American National Standard).
(5) The American Society of Civil Engineers (ASCE) Automated People Mover Standard 21.
(6) ANSI A90.1 Safety Code for Manlifts.
(c) Before July 1, 2006, the commission shall adopt the most recent edition, including addenda, of ASME A17.3 (Safety Code for Existing Elevators and Escalators, an American National Standard) by rules under IC 4-22-2 and IC 22-13-2.5 (before its repeal).
(d) The commission shall adopt the subsequent edition of each national code, including addenda, to be adopted as provided under subsections (b) and (c) within eighteen (18) months after the effective date of the subsequent edition.
(e) The commission may amend the national codes as a condition of the adoption under subsections (b), (c), and (d).
(f) To the extent that the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, apply to tents or canopies in which cooking does not occur, the commission shall suspend enforcement of the following sections of the International Fire Code, 2000 edition, until the division of fire and building safety recommends amendments to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations:
(1) Section 2406.1 (675 IAC 22-2.3-233).
(2) Section 2406.2.
(3) Section 2406.3.
(g) To the extent that section 2403.2 of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1, applies to a tent or canopy in which there is an open flame, the commission shall suspend enforcement of section 2403.2 until the division of fire and building safety recommends amendments to section 2403.2 to the commission under subsection (h) and the commission adopts rules under subsection (i) based on the recommendations and amending section 2403.2.
(h) The division of fire and building safety shall recommend amendments to the commission to the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675

IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
(i) After receiving and considering recommendations from the division of fire and building safety under subsection (h), and using the procedure set forth in IC 4-22-2-38, the commission shall amend the following sections of the International Fire Code, 2000 edition, as adopted by reference in 675 IAC 22-2.3-1:
(1) Section 2403.2.
(2) Section 2406.1 (675 IAC 22-2.3-233).
(3) Section 2406.2.
(4) Section 2406.3.
As added by P.L.245-1987, SEC.2. Amended by P.L.167-1997, SEC.3; P.L.119-2002, SEC.7; P.L.44-2005, SEC.1; P.L.1-2006, SEC.358; P.L.101-2006, SEC.34.

IC 22-13-2-3
Precedence of rules adopted by commission; reference to rules; ordinances
Sec. 3. (a) Except to the extent provided in subsection (c), the rules adopted under section 2 of this chapter take precedence over:
(1) any rule adopted by a state agency that conflicts with the commission's fire safety rules or building rules; and
(2) any ordinance or other regulation adopted by a political subdivision that covers the same subject matter as the commission's fire safety rules or building rules.
(b) State agencies and political subdivisions may incorporate the rules adopted by the commission by reference into a rule, ordinance, or other regulation. Notwithstanding IC 4-22-9-6, a reference to the rules adopted by the commission, by citation to the Indiana Administrative Code (IAC), shall be construed to include all amendments as of the date that the reference is written and any later amendments to that provision, unless accompanied by a reference to a specific edition or supplement to the Indiana Administrative Code.
(c) A city, town, or county may adopt an ordinance that includes more stringent or detailed requirements that do not conflict with the commission's rules, but the ordinance is subject to approval under section 5 of this chapter.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-4
Duplication, conflict, or overlapping of responsibility between rules
Sec. 4. If the commission finds duplication, conflict, or overlapping of responsibility between:
(1) this article, IC 22-12, IC 22-14, IC 22-15, a fire safety rule, or a building rule; and
(2) the rules adopted by another state agency;
the commission shall notify the state agency, and the state agency

shall revise its rules to eliminate the duplication, conflict, or overlap.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-5
Ordinances or regulations of political subdivisions; review; approval of commission required
Sec. 5. (a) The commission shall carry out a program to review the fire safety laws and the building laws adopted in the ordinances and other regulations of political subdivisions.
(b) An ordinance or other regulation adopted by a political subdivision that qualifies as a fire safety law or a building law is not effective until it is approved by the commission. However, an ordinance that:
(1) is adopted by a city, town, or county; and
(2) governs the installations, repair, and maintenance of smoke detectors in residential structures that are not required to have smoke detectors under the rules of the commission;
is effective without approval by the commission.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-6
Ordinances or regulations of political subdivisions; application to industrialized building system or mobile structure
Sec. 6. An ordinance or other regulation adopted by a political subdivision that governs the construction of a building or other structure does not apply to an industrialized building system or mobile structure that is certified under IC 22-15-4.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-7
Review of variances and orders of state agencies or political subdivisions
Sec. 7. (a) The commission may review and modify or reverse any variance or other order that:
(1) is issued by a state agency or political subdivision; and
(2) covers a subject governed by this article, IC 22-12, IC 22-14, IC 22-15, a fire safety rule, or a building rule.
(b) The commission shall review variances granted by a political subdivision to the fire safety laws and building laws adopted in its ordinances. The variance is not effective until it is approved by the commission.
(c) The commission shall review orders under this section that:
(1) are issued by a political subdivision; and
(2) concern a Class 2 structure;
if a person aggrieved by the order petitions for review under IC 4-21.5-3-7 within thirty (30) days after the political subdivision has issued the order.
(d) A copy of the petition under subsection (c) shall be delivered to the political subdivision issuing the order.
(e) Review of an order under this section does not suspend the

running of the time period under any statute in which a person must petition a court for judicial review of the order.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-8
Equipment laws
Sec. 8. (a) The commission shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated lifting devices.
(b) Except as provided in subsection (c), subject to the approval of the commission, the rules board shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated boilers and pressure vessels.
(c) Subject to the approval of the commission, the rules board may adopt emergency rules under IC 4-22-2-37.1 only to adopt by reference all or part of the following national boiler and pressure vessel codes:
(1) The American Society of Mechanical Engineers Boiler and Pressure Vessel Code.
(2) The National Board of Boiler and Pressure Vessel Inspectors Inspection Code.
(3) The American Petroleum Institute 510 Pressure Vessel Inspection Code.
(4) Any subsequent editions of the codes listed in subdivisions (1) through (3).
(d) An emergency rule adopted under subsection (c) expires on the earlier of the following dates:
(1) Not more than two (2) years after the emergency rule is accepted for filing with the publisher of the Indiana Register.
(2) The date a permanent rule is adopted under IC 4-22-2.
(e) Subject to the approval of the commission, the regulated amusement device safety board established under IC 22-12-4.5 shall adopt rules under IC 4-22-2 to create equipment laws applicable to regulated amusement devices.
As added by P.L.245-1987, SEC.2. Amended by P.L.166-1997, SEC.4; P.L.141-2003, SEC.9; P.L.123-2006, SEC.35.

IC 22-13-2-9
Power of political subdivisions to regulate; limitation
Sec. 9. Except as provided in section 10 of this chapter, political subdivisions do not have the power to regulate regulated:
(1) amusement devices;
(2) boilers;
(3) lifting devices; and
(4) pressure vessels.
As added by P.L.245-1987, SEC.2. Amended by P.L.119-2002, SEC.8.

IC 22-13-2-10
Lifting devices; regulation by county, city, or town; permits; inspections      Sec. 10. (a) A county, city, or town may regulate regulated lifting devices if the unit's regulatory program is approved by the commission.
(b) A unit must submit its ordinances and other regulations that regulate lifting devices to the commission for approval. The ordinance or other regulation is not effective until it is approved by the commission. If any of these ordinances or regulations conflict with the commission's rules, the commission's rules supersede the local ordinance or other regulation.
(c) A unit may issue permits only to applicants who qualify under IC 22-15-5. However, the unit may specify a lesser fee than that set under IC 22-12-6-6(a)(7).
(d) A unit must inspect regulated lifting devices with inspectors who possess the qualifications necessary to be employed by the division of fire and building safety of the department of homeland security as a regulated lifting device inspector.
As added by P.L.245-1987, SEC.2. Amended by P.L.119-2002, SEC.9; P.L.22-2005, SEC.36.

IC 22-13-2-11
Variances
Sec. 11. (a) The commission, the rules board, or the regulated amusement device safety board established by IC 22-12-4.5-2 may grant a variance to a rule that it has adopted.
(b) To qualify for a variance, an applicant must pay the fee set under IC 22-12-6-6 and submit facts demonstrating that:
(1) compliance with the rule will impose an undue hardship upon the applicant or prevent the preservation of an architecturally significant or historically significant part of a building or other structure; and
(2) either:
(A) noncompliance with the rule; or
(B) compliance with an alternative requirement approved by the body adopting the rule;
will not be adverse to the public health, safety, or welfare.
(c) A variance granted under this section is conditioned upon compliance with an alternative standard approved under subsection (b)(2)(B).
(d) A variance granted under this section takes precedence over conflicting rules adopted by a state agency and conflicting ordinances and other regulations adopted by a political subdivision.
As added by P.L.245-1987, SEC.2. Amended by P.L.141-2003, SEC.10.

IC 22-13-2-12
Agreements with federal government, other states, or foreign countries; approval of attorney general
Sec. 12. (a) This section applies if the commission is authorized by statute to enter into agreements with the federal government, another state, or foreign country.     (b) An agreement under this section must be submitted to the attorney general for approval. The attorney general shall approve the agreement unless the attorney general finds that it does not comply with the statutes. If the attorney general disapproves the agreement, the attorney general shall give the commission a detailed statement indicating the basis for the disapproval. If the attorney general fails to approve or disapprove the agreement within sixty (60) days after it is submitted, it is considered approved.
As added by P.L.245-1987, SEC.2.

IC 22-13-2-13
Exercise of power to adopt rules by commission
Sec. 13. (a) The commission may adopt rules under IC 4-22-2 to implement this article, IC 22-12, IC 22-14, and IC 22-15.
(b) Any power of the state fire marshal or the division of fire and building safety to adopt rules shall be exercised by the commission.
As added by P.L.245-1987, SEC.2. Amended by P.L.1-2006, SEC.359.

IC 22-13-2-14
Studies and consultation
Sec. 14. The commission may engage in studies and consult with any person to implement this article, IC 22-12, IC 22-14, and IC 22-15.
As added by P.L.245-1987, SEC.2.



CHAPTER 2.5. REPEALED



CHAPTER 3. STANDARDS FOR FIRE SAFETY RULES; EXEMPTION FROM REGULATED EXPLOSIVES MAGAZINE PERMIT REQUIREMENT

IC 22-13-3-1
Fire safety rules; adoption
Sec. 1. The commission shall adopt fire safety rules that prohibit the following:
(1) The storage of regulated explosives (as defined in IC 35-47.5-2-13) in quantities exceeding the maximum quantity specified by the commission.
(2) The storage of regulated explosives (as defined in IC 35-47.5-2-13) at a site that is located less than the minimum distance specified by the commission from a railroad, highway, or other place of habitation or assembly.
(3) The use of a receptacle, burning fixture or equipment, heating fixture or equipment, or structure for an explosive, flammable, or other combustible matter that does not meet the design and composition standards specified by the commission.
(4) The keeping, storage, use, manufacture, sale, handling, transportation, or disposition of an explosive, flammable, or other combustible matter in violation of any other requirements specified by the commission.
As added by P.L.245-1987, SEC.2. Amended by P.L.123-2002, SEC.27.

IC 22-13-3-2
Laboratories; rules for manufacture of explosives; exemption from regulated explosive magazines permit
Sec. 2. (a) This section applies to the following laboratories:
(1) Analytical laboratories approved by the division of fire and building safety under the alternative criteria established by the commission in its rules.
(2) Laboratories that are:
(A) operated by a college, university, school, or other educational entity for the purpose of instruction or research; and
(B) approved by the division of fire and building safety under the alternative criteria established by the commission in the rules.
(b) The commission may:
(1) apply different rules to the manufacture of regulated explosives (as defined in IC 35-47.5-2-13) in a laboratory described in subsection (a) than apply to other places where regulated explosives (as defined in IC 35-47.5-2-13) are manufactured; and
(2) adopt rules under IC 4-22-2 to exempt laboratories described in subsection (a) from the regulated explosive magazines permit requirement under IC 35-47.5-4.
As added by P.L.245-1987, SEC.2. Amended by P.L.123-2002,

SEC.28; P.L.1-2006, SEC.360.

IC 22-13-3-3
Class 1 structures; rules prohibiting occupancy or use
Sec. 3. The commission shall adopt fire safety rules that prohibit the occupancy or use of Class 1 structures that do not comply with the commission's rules governing the number, type, location, identification, repair, and maintenance of emergency exits, smoke detection devices, and other emergency communication devices.
As added by P.L.245-1987, SEC.2.



CHAPTER 4. STANDARDS FOR BUILDING RULES; EXEMPTION FROM DESIGN RELEASE REQUIREMENT

IC 22-13-4-1
Conditions to be promoted by rules
Sec. 1. (a) The building rules adopted by the commission to govern new construction must promote the following:
(1) Safety.
(2) Sanitary conditions.
(3) Energy conservation.
(4) Access by a person with a physical disability to Class 1 structures.
(b) Rules that:
(1) are adopted by the commission or the rules board under this article; and
(2) are not covered by subsection (a);
must promote safety.
As added by P.L.245-1987, SEC.2. Amended by P.L.23-1993, SEC.151.

IC 22-13-4-1.5
Compliance with Americans with Disabilities Act
Sec. 1.5. (a) The commission shall adopt building rules for the purpose of complying with and implementing the Americans with Disabilities Act (42 U.S.C. 12181 et seq.) and any amendments and regulations relating to the Act, to be consistent with the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.).
(b) The rules adopted under this section must:
(1) require that new construction must be readily accessible to and usable by individuals with disabilities, unless it is structurally impracticable to meet the accessibility requirements according to the standards established by the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.);
(2) require that an alteration of an existing facility must be made so that the alteration complies with the readily achievable barrier removal provisions of the Americans with Disabilities Act Accessibility Guidelines (28 CFR 36.101 et seq.); and
(3) allow the use of reasonable and cost-effective alternative means of public access or service if the alternative means are consistent with the Americans with Disabilities Act (42 U.S.C. 12181 et seq.).
As added by P.L.118-1994, SEC.3. Amended by P.L.168-1997, SEC.1.

IC 22-13-4-2
Industrialized building systems and mobile structures
Sec. 2. The commission shall adopt building rules to govern the

construction of industrialized building systems and mobile structures. In these rules, industrialized building systems and mobile structures may be exempted from requirements that otherwise apply to buildings or other structures.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-3
Models or offices for sale of family dwellings; buildings used primarily as dwellings; exemption from rules and design release requirement
Sec. 3. (a) This section applies to a building or other structure that is:
(1) temporarily used as a model or office for the sale of a one (1) or two (2) family dwelling; or
(2) used for an occupation that is compatible, as determined by criteria established by the commission, with its primary use as a dwelling.
(b) The commission may adopt building rules that exempt a building or other structure described in subsection (a) from:
(1) building rules that otherwise apply to Class 1 structures; and
(2) the design release requirement under IC 22-15-3.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-4
Minor construction; exemptions
Sec. 4. The commission may adopt building rules that exempt minor construction (as defined in the rules adopted by the commission) from the design release requirement under IC 22-15-3 and the regulated lifting device installation or alteration permit requirement under IC 22-15-5.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-5
Conversion of buildings; exemption from rules
Sec. 5. (a) The commission shall adopt building rules that allow a person to convert a building or other structure, in whole or in part, from one (1) class of occupancy and use established under the commission's rules to another without complying with all of the commission's rules governing new construction.
(b) The rules adopted under this section must protect the public from significant health hazards and safety hazards.
(c) Subject to subsection (b), the rules must promote the following:
(1) The preservation of architecturally significant and historically significant parts of buildings and other structures.
(2) The economically efficient reuse of buildings and other structures.
(d) The rules adopted under this section may condition an exemption upon:
(1) passing an inspection conducted by the department; and         (2) paying the fee set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.2.

IC 22-13-4-6
Class 1 structures within seismic zone 2A; structural resistance to earthquakes
Sec. 6. (a) This section applies to Class 1 structures that are partially or entirely located within the geographic area included in seismic zone 2A.
(b) As used in this section, "seismic zone 2A" refers to the geographic boundaries that comprise seismic zone 2A as established in the rules adopted by the commission.
(c) The commission shall adopt building rules under IC 4-22-2 that prohibit or limit occupancy or use of Class 1 structures that do not comply with the commission's rules governing structural resistance to earthquakes.
(d) The rules adopted under this section must cover essential buildings and public utility services:
(1) designated by the department of homeland security; and
(2) needed for disaster recovery operations.
(e) The rules adopted under this section may not apply to a Class 1 structure if construction of the structure began before July 1, 1993.
As added by P.L.204-1993, SEC.1. Amended by P.L.1-2006, SEC.361.

IC 22-13-4-7
Visitability standards
Sec. 7. (a) This section applies only to new construction of the following dwellings:
(1) A detached one (1) or two (2) family dwelling.
(2) A townhouse.
(b) This section does not apply to a mobile structure or an industrialized building system.
(c) As used in this section, "environmental controls" means switches or devices that control or regulate lights, temperature, fuses, fans, doors, security system features, or other features.
(d) As used in this section, "new construction" means the construction of a new dwelling on a vacant lot. The term does not include an addition to or remodeling of an existing building.
(e) As used in this section, "townhouse" means a single family dwelling unit constructed in a row of attached units separated by property lines and with open space on at least two (2) sides.
(f) As used in this section, "visitability feature" means a design feature of a dwelling that allows a person with a mobility impairment to enter and comfortably stay in a dwelling for a duration of time. The term includes features that allow a person with a mobility impairment to get in and out through one (1) exterior door of the dwelling without any steps and to pass through all main floor interior doors, including a bathroom door.
(g) If a person contracts with a designer and a builder for

construction of a visitability feature in the new construction of a dwelling, the designer and builder shall comply with the standards adopted by the commission under this section for the construction and design of the visitability feature. The standards adopted under this section:
(1) shall be enforced by a political subdivision that enforces the commission's standards with respect to Class 2 structures; and
(2) may not be enforced by the department.
(h) The commission shall adopt minimum standards by rule under IC 4-22-2 for visitability features in the new construction of a dwelling. The rules shall include minimum standards for the following:
(1) Entrances to the dwelling, including paths from the dwelling to the street.
(2) Room dimensions.
(3) The width of exterior and interior doors.
(4) The width of interior hallways.
(5) The grade of interior thresholds and hallways.
(6) The height and location of environmental controls.
(7) The reinforcement of bathroom walls sufficient to attach grab bars.
As added by P.L.112-2003, SEC.1. Amended by P.L.97-2004, SEC.85.



CHAPTER 5. POWER OF BUILDING LAW COMPLIANCE OFFICER TO INTERPRET BUILDING LAWS

IC 22-13-5-1
"Interested person"
Sec. 1. As used in this chapter, "interested person" refers to a person that has a dispute with a county or a municipality regarding the interpretation of a building law or a fire safety law.
As added by P.L.71-1999, SEC.1. Amended by P.L.22-2005, SEC.37.

IC 22-13-5-2
Written interpretation of building law issued
Sec. 2. (a) Upon the written request of an interested person, the building law compliance officer in the department of homeland security may issue a written interpretation of a building law or a fire safety law. An interpretation issued by the building law compliance officer in the department of homeland security must be consistent with building laws and fire safety laws enacted by the general assembly or adopted by the commission.
(b) The building law compliance officer in the department of homeland security may issue a written interpretation of a building law or fire safety law under subsection (a) whether or not the county or municipality has taken any action to enforce the building law or fire safety law.
As added by P.L.71-1999, SEC.1. Amended by P.L.64-2003, SEC.1; P.L.22-2005, SEC.38.

IC 22-13-5-3
Written interpretation binding on interested person and county or municipality
Sec. 3. (a) A written interpretation issued under section 2 of this chapter binds the interested person and the county or municipality with whom the interested person has the dispute until the written interpretation is overruled in a proceeding under IC 4-21.5.
(b) For purposes of IC 4-21.5, the commission is the ultimate authority regarding a written interpretation issued under section 2 of this chapter.
As added by P.L.71-1999, SEC.1.

IC 22-13-5-4
Published interpretation binding on all counties and municipalities
Sec. 4. (a) A written interpretation of a building law or fire safety law binds all counties and municipalities if the building law compliance officer in the department of homeland security publishes the written interpretation of the building law or fire safety law in the Indiana Register under IC 4-22-7-7(b). For purposes of IC 4-22-7-7, a written interpretation of a building law or fire safety law published by the building law compliance officer in the department of homeland security is considered adopted by an agency.     (b) A written interpretation of a building law or fire safety law published under subsection (a) binds all counties and municipalities until the earlier of the following:
(1) The general assembly enacts a statute that substantively changes the building law or fire safety law interpreted or voids the written interpretation.
(2) The commission adopts a rule under IC 4-22-2 to state a different interpretation of the building law or fire safety law.
(3) The written interpretation is found to be an erroneous interpretation of the building law or fire safety law in a judicial proceeding.
(4) The building law compliance officer in the department of homeland security publishes a different written interpretation of the building law or fire safety law.
As added by P.L.71-1999, SEC.1. Amended by P.L.22-2005, SEC.39.






ARTICLE 14. FIRE SAFETY LAWS: ENFORCEMENT

CHAPTER 1. GENERAL PROVISIONS

IC 22-14-1-1
Separate infractions
Sec. 1. Each day that an infraction under this article occurs constitutes a separate infraction.
As added by P.L.245-1987, SEC.3.

IC 22-14-1-2
Compliance with variance as compliance with fire safety law
Sec. 2. (a) This section applies to a provision of this article that requires an applicant for a certification, registration, permit, approval, or other license to:
(1) demonstrate that a person is in compliance with all fire safety laws; or
(2) submit proof that a person is acting or will act in conformity with all fire safety laws.
(b) Compliance with the conditions of a variance issued under IC 22-13-2-11 shall be treated under this article as compliance with the fire safety law from which the variance is granted.
As added by P.L.245-1987, SEC.3.

IC 22-14-1-3
Definitions
Sec. 3. The definitions set forth in IC 22-12-1 and this chapter apply throughout this article.
As added by P.L.245-1987, SEC.3.

IC 22-14-1-4
"Division" defined
Sec. 4. "Division" refers to the division of fire and building safety established by IC 10-19-7-1.
As added by P.L.245-1987, SEC.3. Amended by P.L.22-2005, SEC.40; P.L.1-2006, SEC.362.



CHAPTER 2. OFFICE OF THE STATE FIRE MARSHAL; BOARD OF FIREFIGHTING PERSONNEL STANDARDS AND EDUCATION

IC 22-14-2-1 Repealed
(Repealed by P.L.22-2005, SEC.56.)



CHAPTER 3. REGULATED PLACES OF AMUSEMENT OR ENTERTAINMENT

IC 22-14-3-1
Application of chapter; inspections
Sec. 1. (a) Except as provided in subsection (c), this chapter does not apply to a nonpublic school (as defined in IC 20-18-2-12) or a school operated by a school corporation (as defined in IC 20-18-2-16).
(b) The division shall carry out an inspection program to periodically inspect regulated places of amusement or entertainment. These inspections shall be conducted at least annually.
(c) A school that holds amusement or entertainment events shall be inspected at least one (1) time each year. The inspection may be performed by either the division or the fire department that has jurisdiction over the school.
(d) At the time of each annual inspection performed by the division, the division shall provide a fire safety checklist to each school that holds amusement or entertainment events. Each school shall be responsible for ensuring compliance with the items on the fire safety checklist for each amusement or entertainment event held at the school.
As added by P.L.245-1987, SEC.3. Amended by P.L.159-1995, SEC.5; P.L.1-2005, SEC.190; P.L.1-2006, SEC.372.

IC 22-14-3-2
Permits; issuance; expiration date
Sec. 2. (a) The division shall issue an amusement and entertainment permit to an applicant who qualifies under section 3 of this chapter.
(b) A permit issued under section 3 of this chapter expires December 31 in the year it is issued. The permit applies only to the place, maximum occupancy, and use specified in the permit.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.373.

IC 22-14-3-3
Permits; qualifications; applications; fees
Sec. 3. To qualify for an amusement and entertainment permit, an applicant must:
(1) submit an application sworn or affirmed under penalties of perjury on forms provided by the division upon request;
(2) provide:
(A) the applicant's full name and address;
(B) the full name and address of each of the applicant's partners (if the applicant is a partnership), members or managers, if any (if the applicant is a limited liability company), and principal officers (if the applicant is a corporation);
(C) an indication of whether the applicant is an owner,

lessee, occupant, or agent for the place covered by the application;
(D) a description of the place covered by the application, including a description of every building and room covered by the application; and
(E) any information required under the commission's rules;
(3) demonstrate through an inspection that the place covered by the application complies with applicable fire safety laws; and
(4) pay the fee set under IC 22-12-6-7.
As added by P.L.245-1987, SEC.3. Amended by P.L.8-1993, SEC.299; P.L.1-2006, SEC.374.

IC 22-14-3-4
Special event endorsements on permits
Sec. 4. (a) The division may modify an amusement and entertainment permit with a special event endorsement that covers one (1) or more events not specified in the initial permit.
(b) To qualify for a special event endorsement, an applicant must:
(1) provide the information required by the commission;
(2) demonstrate through an inspection that the special events covered by the application will be conducted in compliance with applicable fire safety laws; and
(3) pay the inspection fee set under IC 22-12-6-7.
As added by P.L.245-1987, SEC.3. Amended by P.L.1-2006, SEC.375.

IC 22-14-3-5
Operation without permit or special event endorsement; infraction
Sec. 5. (a) This section applies to the following:
(1) Each person who has control over the performance of an amusement or entertainment described in IC 22-12-1-23.
(2) Each person who has control over a regulated place of entertainment.
(b) A person described in subsection (a) commits a Class C infraction if:
(1) a regulated place of amusement or entertainment is used for an amusement or entertainment described in IC 22-12-1-23; and
(2) no regulated place of amusement or entertainment permit or special event endorsement issued under this chapter covers the conditions at the regulated place of amusement or entertainment that affect fire and explosion safety.
As added by P.L.245-1987, SEC.3.



CHAPTER 4. REPEALED



CHAPTER 5. FIREFIGHTING AND EMERGENCY EQUIPMENT REVOLVING LOAN FUND

IC 22-14-5-1
Establishment; purposes; reversion; audit
Sec. 1. (a) The firefighting and emergency equipment revolving loan fund is established. The division shall administer the revolving fund. The revolving fund must be used for the purposes of:
(1) providing loans for the purchase of new or used firefighting and other emergency equipment or apparatus under this chapter; and
(2) paying the costs of administering this chapter.
(b) The revolving fund consists of:
(1) amounts appropriated by the general assembly;
(2) the repayment proceeds (including interest) of loans made from the revolving fund;
(3) donations, grants, and money received from any other source; and
(4) amounts that the department transfers to the revolving fund from the fire and building services fund.
(c) The treasurer of state shall invest the money in the revolving fund not currently needed to meet the obligations of the revolving fund in the same manner as other public funds may be invested.
(d) Money in the revolving fund at the end of the fiscal year does not revert to the state general fund.
(e) The revolving fund is subject to an annual audit by the state board of accounts. The revolving fund shall pay all costs of the audit.
As added by P.L.70-1995, SEC.5. Amended by P.L.1-2006, SEC.376.

IC 22-14-5-2
Rules
Sec. 2. The commission shall adopt rules under IC 4-22-2 to do the following:
(1) Establish the policies and procedures to be used by the department in the administration of the revolving fund.
(2) Specify the information that must be submitted with a loan application.
(3) Adopt other rules under IC 4-22-2 that are needed to carry out this chapter.
(4) Establish a loan priority rating system.
(5) Prescribe the forms to be used by the division in administering the revolving fund.
(6) Prescribe the persons authorized to execute loan documents on behalf of a qualified entity.
As added by P.L.70-1995, SEC.5. Amended by P.L.1-2006, SEC.377.

IC 22-14-5-3
Prohibition against matching requirement
Sec. 3. The commission may not require a qualified entity to

provide money from other sources to match the amount of a loan under this chapter.
As added by P.L.70-1995, SEC.5.

IC 22-14-5-4
Maximum outstanding loans
Sec. 4. The total amount of loans under this chapter that may be outstanding at any time may not exceed five million dollars ($5,000,000).
As added by P.L.70-1995, SEC.5.

IC 22-14-5-5
Maximum outstanding loans to single qualified entity
Sec. 5. The total amount of loans under this chapter that may be outstanding at any time to a single qualified entity may not exceed one hundred fifty thousand dollars ($150,000).
As added by P.L.70-1995, SEC.5.

IC 22-14-5-6
Duties of the division of fire and building safety
Sec. 6. (a) The division shall do the following:
(1) Review and approve or disapprove applications for loans from the revolving fund.
(2) Establish the terms of loans from the revolving fund.
(3) Manage the loans.
(b) The division shall review applications for loans from the revolving fund on December 1 and June 1.
(c) A properly completed application for a loan from the revolving fund must be received by the division not later than:
(1) November 16 for the application to be eligible for review on a December 1 review date; or
(2) May 17 for the application to be eligible for review on a June 1 review date.
(d) If the division receives a loan application after a deadline for receiving loan applications set forth in subsection (c), the division shall:
(1) retain the loan application; and
(2) review the application on the next review date.
As added by P.L.70-1995, SEC.5. Amended by P.L.90-1997, SEC.5; P.L.1-2006, SEC.378.

IC 22-14-5-7
Contracts
Sec. 7. The division may enter into contracts that are necessary for the administration of this chapter, including contracts for the servicing of loans.
As added by P.L.70-1995, SEC.5. Amended by P.L.1-2006, SEC.379.

IC 22-14-5-8
Loan priority rating      Sec. 8. (a) The division shall assign a loan priority rating to each loan application under this chapter.
(b) The loan priority rating must be assigned in conformity with criteria adopted by the commission. The rating that is assigned must reflect the relative need of the qualified entity for the loan.
(c) The division shall make loans available to qualified entities in descending order beginning with the qualified entity with the highest loan priority rating.
As added by P.L.70-1995, SEC.5. Amended by P.L.90-1997, SEC.6; P.L.1-2006, SEC.380.

IC 22-14-5-9
Conditions for loan approval
Sec. 9. A loan under this chapter is subject to the following conditions:
(1) The qualified entity may use the loan only for the purchase of new or used firefighting and other emergency equipment or apparatus, and legal and other incidental expenses that are directly related to acquiring the equipment or apparatus.
(2) The repayment period may not exceed seven (7) years.
(3) The amount of the loan may not be less than ten thousand dollars ($10,000).
(4) The interest rate is to be set by the board of finance at a rate that is not more than two percent (2%) below the prime bank lending rate prevailing at the time the loan is approved.
(5) All interest reverts to the revolving fund created by this chapter.
(6) The loan must be repaid in installments, including interest on the unpaid balance of the loan.
(7) The repayment of principal may be deferred for a period not to exceed two (2) years.
(8) The repayment of the loan may be limited to a specified revenue source of the qualified entity. If the repayment is limited, the repayment:
(A) is not a general obligation of the qualified entity; and
(B) is payable solely from the specified revenue source.
(9) If prepayment of the loan is made, a penalty may not be charged.
(10) The division shall have a security interest in the purchased firefighting or other emergency equipment or apparatus for the balance of the loan, accrued interest, penalties, and collection expenses.
(11) Any other conditions that the division considers appropriate.
As added by P.L.70-1995, SEC.5. Amended by P.L.1-2006, SEC.381.

IC 22-14-5-10
Negotiation of loan without public sale of debt instruments
Sec. 10. Notwithstanding any other law, the loan to a qualified entity under this section may be directly negotiated with the division

without public sale of bonds or other evidences of indebtedness of the qualified entity.
As added by P.L.70-1995, SEC.5. Amended by P.L.1-2006, SEC.382.

IC 22-14-5-11
Approval of fiscal unit
Sec. 11. Before applying for a loan under this chapter, a qualified entity must obtain the approval of a fiscal unit that contracts with the qualified entity if:
(1) the unit is providing more than twenty-five percent (25%) of the revenue of the qualified entity in the year the loan is to be applied for; and
(2) any portion of the loan will be repaid from funds paid to the qualified entity by the unit.
As added by P.L.70-1995, SEC.5.

IC 22-14-5-12
Loan not constituting lending of credit
Sec. 12. The making of the loan from the revolving fund does not constitute the lending of credit by the state for purposes of any other statute or the Constitution of the State of Indiana.
As added by P.L.70-1995, SEC.5.

IC 22-14-5-13
State recovery of outstanding loans
Sec. 13. If a qualified entity fails to make repayment of money loaned under this chapter or is in any way indebted to the revolving fund for any amount incurred or accrued, the amount payable may be recovered in an action by the state on relation of the department that is prosecuted by the attorney general in the circuit or superior court of the county in which the qualified entity is located.
As added by P.L.70-1995, SEC.5.






ARTICLE 15. BUILDING AND EQUIPMENT LAWS: ENFORCEMENT

CHAPTER 1. GENERAL PROVISIONS

IC 22-15-1-1
Separate infraction
Sec. 1. Each day that an infraction under this article occurs constitutes a separate infraction.
As added by P.L.245-1987, SEC.4.

IC 22-15-1-2
Application of section; variances
Sec. 2. (a) This section applies to a provision of this article that requires an applicant for a certification, registration, permit, approval, or other license to:
(1) demonstrate that the person is in compliance with all building laws, fire safety laws, or equipment laws; or
(2) submit proof that a person is acting or will act in conformity with all building laws, fire safety laws, or equipment laws.
(b) Compliance with the conditions of a variance issued under IC 22-13-2-11 shall be treated under this article as compliance with the building law, fire safety law, or equipment law from which the variance is granted.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.42.

IC 22-15-1-3
Application of definitions
Sec. 3. The definitions set forth in IC 22-12-1 and this chapter apply throughout this article.
As added by P.L.245-1987, SEC.4.

IC 22-15-1-4
"Division"
Sec. 4. "Division" refers to the division of fire and building safety established by IC 10-19-7-1.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.43; P.L.1-2006, SEC.383.



CHAPTER 2. OFFICE OF THE STATE BUILDING COMMISSIONER

IC 22-15-2-1 Repealed
(Repealed by P.L.22-2005, SEC.56.)



CHAPTER 3. DESIGN RELEASES

IC 22-15-3-1
Issuance; plan review by county or municipality; expiration
Sec. 1. (a) The building law compliance officer employed under IC 10-19-7-4 shall issue a design release for:
(1) the construction of a Class 1 structure to an applicant who qualifies under section 2 or 3 of this chapter; and
(2) the fabrication of an industrial building system or mobile structure under section 4 of this chapter.
(b) The building law compliance officer may issue a design release based on a plan review performed by a city, town, or county if:
(1) the building law compliance officer has certified that the city, town, or county is competent; and
(2) the city, town, or county has adopted the rules of the commission under IC 22-13-2-3.
(c) For the purposes of subsection (e)(1), competency must be established by a test approved by the commission and administered by the division of education and information.
(d) A design release issued under this chapter expires on the date specified in the rules adopted by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.44.

IC 22-15-3-2
Qualification of applicants
Sec. 2. To qualify for a design release under this section, an applicant must:
(1) demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws;
(2) pay the fees set under IC 22-12-6-6;
(3) have the plans and specifications:
(A) prepared by a registered architect or professional engineer who is:
(i) competent to design the construction covered by the application as determined by the division; and
(ii) registered under IC 25-4 or IC 25-31;
(B) include on each page of all drawings and the title page of all specifications the seal of the registered architect or professional engineer described by clause (A) or the person's technical or professional staff; and
(C) filed by the registered architect or professional engineer described by clause (A) or the person's technical or professional staff; and
(4) submit a certificate prepared on a form provided by the division and sworn or affirmed under penalty of perjury by the

registered architect or professional engineer described in subdivision (3)(A):
(A) providing an estimate of the cost of the construction covered by the application, its square footage, and any other information required under the rules of the commission;
(B) stating that the plans and specifications submitted for the application were prepared either by or under the immediate supervision of the person making the statement;
(C) stating that the plans and specifications submitted for the application provide for construction that will meet all building laws; and
(D) stating that the construction covered by the application will be subject to inspection at intervals appropriate to the stage of the construction by a registered architect or professional engineer identified in the statement for the purpose of determining in general if work is proceeding in accordance with the released plans and specifications.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.45; P.L.1-2006, SEC.386.

IC 22-15-3-3
Class 1 structures; construction; additions or alterations; qualification
Sec. 3. (a) This section applies only to an application for a design release to construct:
(1) A Class 1 structure with thirty thousand (30,000) or fewer cubic feet of space;
(2) An addition to a Class 1 structure, if the addition adds thirty thousand (30,000) or fewer cubic feet of space;
(3) An alteration to a Class 1 structure, if the alteration does not involve changes affecting the structural safety of the Class 1 structure; or
(4) An installation or alteration of an automatic fire sprinkler system in a Class 1 structure by persons qualified pursuant to rules set forth by the fire prevention and building safety commission.
(b) To qualify for a design release under this section, an applicant must do the following:
(1) Demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws.
(2) Pay the fees set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.15; P.L.20-1991, SEC.5; P.L.22-2005, SEC.46.

IC 22-15-3-4
Fabrication of a model or other series of similar industrialized building systems or mobile structures; qualification
Sec. 4. (a) This section applies to a design release for the

fabrication of a model or other series of similar industrialized building systems or mobile structures.
(b) To qualify for a design release under this section, an applicant must:
(1) demonstrate, through the submission of plans and specifications for the construction covered by the application, that the construction will comply with all applicable building laws and fire safety laws;
(2) have the submitted plans and specifications prepared by an architect registered under IC 25-4 or a professional engineer registered under IC 25-31, if required under the rules adopted by the commission; and
(3) pay the fees set under IC 22-12-6-6.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.47.

IC 22-15-3-5
Rules; scope; evaluation report as evidence of compliance
Sec. 5. (a) This section does not authorize a variance from any rule adopted by the commission.
(b) The rules adopted by the commission do not prevent the use of:
(1) materials;
(2) methods of construction; or
(3) design procedures;
if they are not specifically prohibited in the rules and if they are approved under subsection (c).
(c) The state fire marshal and the division may, in the review of an application for a design release, consider as evidence of compliance with the rules adopted by the commission any evaluation report that:
(1) contains limitations, conditions, or standards for alternative materials, methods of construction, or design procedures; and
(2) is published by an independent, nationally recognized testing laboratory or other organization that is approved under the rules adopted by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006, SEC.387.

IC 22-15-3-6
Partial or provisional design releases
Sec. 6. Pending the completion of the review of an application, the division may issue:
(1) a design release for part of the construction proposed in an application, if that part of the construction qualifies for release under this chapter; or
(2) a provisional release for any part of the construction proposed in an application, under the conditions specified by the division.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006,

SEC.388.

IC 22-15-3-7
Class C infractions; application of section
Sec. 7. (a) This section does not apply to construction that is exempted from this section in the rules adopted by the commission under IC 22-13-4.
(b) This section applies to the following:
(1) Each person who engages in the construction.
(2) Each person who has control over the construction.
(3) Each person who has control over the Class 1 structure industrialized building system or mobile home that is constructed.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a Class 1 structure is constructed, or construction is begun, at the site where it is to be used; and
(2) no design release issued under section 2 or 3 of this chapter covers the construction.
(d) A person described in subsection (b) commits a Class C infraction if:
(1) an industrialized building system or a mobile structure is fabricated; and
(2) no design release issued under section 4 of this chapter covers the fabrication.
As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.16.



CHAPTER 4. CERTIFICATION OF INDUSTRIALIZED BUILDING SYSTEMS AND MOBILE STRUCTURES

IC 22-15-4-1
Industrialized building systems; qualification for certification; seal; exemption
Sec. 1. (a) The division shall certify an industrialized building system for use in Indiana to an applicant who qualifies under this section. If an applicant qualifies for certification under this section, the division shall provide the applicant with a seal for the certified industrial building system.
(b) To qualify for a certification under this section, an applicant must:
(1) submit proof that the division has issued a design release under IC 22-15-3 for the model or series of industrialized building systems being constructed;
(2) demonstrate, in an in-plant inspection, that the industrialized building system covered by the application has been constructed in conformity with all applicable building laws and fire safety laws; and
(3) pay the fee set by the commission under IC 22-12-6-6.
(c) The exemption under IC 22-13-4-2 applies to an industrialized building system certified under this section.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005, SEC.48; P.L.1-2006, SEC.389.

IC 22-15-4-2
Mobile structures; qualification for certification; seal; exemption
Sec. 2. (a) The division shall certify a mobile structure for sale and use in Indiana for an applicant who qualifies under this section. If an applicant qualifies for certification under this section, the division shall provide the applicant with a seal for the certified mobile structure.
(b) To qualify for certification under this section, an applicant must:
(1) submit proof that the division has issued a design release under IC 22-15-3 for the model or series of mobile structures being constructed;
(2) demonstrate, in an in-plant inspection, that the mobile structure covered by the application has been constructed in conformity with all applicable building laws and fire safety laws;
(3) certify in an affidavit that a seal provided by the division will not be attached to a mobile structure that does not conform to the requirements adopted by the commission in its rules; and
(4) pay the fee set by the commission under IC 22-12-6-6.
(c) The exemption under IC 22-13-4-2 applies to a mobile structure certified under this chapter.
As added by P.L.245-1987, SEC.4. Amended by P.L.22-2005,

SEC.49; P.L.1-2006, SEC.390.

IC 22-15-4-3
Inspections and certifications; authorization
Sec. 3. The commission may authorize any qualified person to conduct inspections and issue certifications under this chapter.
As added by P.L.245-1987, SEC.4.

IC 22-15-4-4
Agreements for certification outside Indiana; requirements
Sec. 4. (a) The department may enter into an agreement under IC 22-13-2-12 to authorize the sale and use of industrialized building systems and mobile structures that are not certified under section 1 or 2 of this chapter but are certified under the requirements of any of the following:
(1) The United States Department of Housing and Urban Development.
(2) Another state.
(3) A foreign country.
(b) The department may enter into an agreement under IC 22-13-2-12 to inspect and certify industrial building systems and mobile structures under the requirements of any of the following:
(1) The United States Department of Housing and Urban Development.
(2) Another state.
(3) A foreign country.
As added by P.L.245-1987, SEC.4. Amended by P.L.101-2006, SEC.36.

IC 22-15-4-5
Sale or offering for sale of manufactured mobile structure that is kept or transported without required seal and affidavit; offense
Sec. 5. A person who offers to sell or sells for money or other consideration a mobile structure that:
(1) is manufactured after:
(A) January 1, 1972, if the mobile structure is designed to be a dwelling; or
(B) June 30, 1987, if the mobile structure is not designed to be a dwelling; and
(2) is kept or transported without:
(A) a seal issued under IC 9-8-1.5 (before its repeal on July 1, 1987) or section 2 or 4 of this chapter; and
(B) an affidavit from the manufacturer (if the mobile structure was manufactured in Indiana or the mobile structure was manufactured outside Indiana and has not been used by its owner) or a dealer who has sold at least three (3) mobile structures in the previous twelve (12) month period (if the mobile structure was manufactured outside Indiana and the mobile structure has been used by its owner) that states that the mobile structure meets or exceeds the

applicable requirements adopted by the commission in its rules or an agreement under IC 22-13-2-12;
commits a Class C infraction.
As added by P.L.245-1987, SEC.4. Amended by P.L.3-1990, SEC.79.

IC 22-15-4-6
Sale or offering for sale of certified mobile structure altered or converted in violation of rule; offense
Sec. 6. A person who offers to sell or sells a mobile structure that:
(1) was certified under IC 9-8-1.5 (before its repeal on July 1, 1987) or certified by the division under section 2 or 4 of this chapter; and
(2) has been altered or converted in violation of a rule adopted by the commission;
commits a Class C infraction.
As added by P.L.245-1987, SEC.4. Amended by P.L.3-1990, SEC.80; P.L.1-2006, SEC.391.

IC 22-15-4-7
Manufactured home standards; violations of 42 U.S.C. 5409, or regulation or final order issued thereunder; maximum judgment; offenses
Sec. 7. (a) For purposes of this section, a reference to 42 U.S.C. 5409 refers to that section as it existed on January 1, 2003.
(b) As used in this section, "purchaser" means the first person purchasing a manufactured home in good faith for purposes other than resale.
(c) A person who violates 42 U.S.C. 5409, or any regulation or final order issued under 42 U.S.C. 5409, is liable to the department for a civil penalty not to exceed one thousand dollars ($1,000) for each violation. Each violation of 42 U.S.C. 5409, or any regulation or final order issued under 42 U.S.C. 5409, constitutes a separate violation with respect to:
(1) each manufactured home; or
(2) each failure or refusal to allow or perform an act required by 42 U.S.C. 5409 or a regulation or order issued under 42 U.S.C. 5409.
However, the maximum judgment imposed under this subsection may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one (1) year after the date of the first violation.
(d) The department may recover the civil penalty described in subsection (c) in a civil action commenced in any court with jurisdiction.
(e) Notwithstanding IC 35-50-3-2, an individual or a director, an officer, or an agent of a corporation who knowingly violates 42 U.S.C. 5409 in a manner that threatens the health or safety of any purchaser commits a Class A misdemeanor and shall be fined not more than one thousand dollars ($1,000) dollars or imprisoned not more than one (1) year, or both. As added by P.L.245-1987, SEC.4. Amended by P.L.222-1989, SEC.17; P.L.141-2003, SEC.12.



CHAPTER 5. REGULATED LIFTING DEVICES

IC 22-15-5-1
Installation or alteration permit; issuance; qualification of applicants
Sec. 1. (a) The division shall issue a regulated lifting device installation or alteration permit to an applicant who qualifies under this section.
(b) To qualify for a permit under this section, an applicant must meet the following requirements:
(1) Demonstrate through the submission of complete plans, including:
(A) copies of specifications and accurately scaled and fully dimensioned plans showing the location of the installation in relation to the plans and elevation of the building;
(B) plans showing the location of the machine room and the equipment to be installed, relocated, or altered;
(C) plans showing the structural supporting members, including foundations; and
(D) a specification of all materials employed and loads to be supported or conveyed;
that the installation or alteration covered by the application will comply with all applicable equipment laws. All plans and specifications must be sufficiently complete to illustrate all details of construction and design.
(2) Pay the fee set under IC 22-12-6-6(a)(7).
(3) Be the holder of a current elevator contractor license, if applicable, as set forth under IC 22-15-5-7.
(c) A copy of the permit shall be kept at the construction site at all times while the work is in progress.
(d) The regulated lifting device must be installed or altered in compliance with:
(1) applicable codes; and
(2) the details of the application, plans, specifications, and conditions of the permit.
(e) The regulated lifting device must be installed or altered under the direction and control of a licensed contractor. The elevator contractor does not have to be present at the site.
(f) The responsibilities of the division under this section may be carried out by a political subdivision that is approved by the commission under IC 22-13-2-10.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.12; P.L.1-2006, SEC.392.

IC 22-15-5-1.3
Sanctions
Sec. 1.3. A permit issued under section 1 of this chapter is subject to sanctions as provided in IC 22-12-7-7 for any of the following reasons:         (1) A false statement or misrepresentation of the material fact in the application, plan, or specification on which the permit was based.
(2) The work being performed is not in compliance with the applicable code.
(3) The work is not being performed in accordance with the details of the application, plans, specifications, or conditions of the permit.
(4) The elevator contractor to whom the permit was issued is the subject of an order issued under IC 22-12-7-4 and IC 22-12-7-6.
As added by P.L.119-2002, SEC.13.

IC 22-15-5-1.5
Permit expiration
Sec. 1.5. A permit granted under section 1 of this chapter expires for the following reasons:
(1) The work authorized by the permit has not begun within one (1) year after the date of issuance or within a shorter period if specified at the time of issuance of the permit.
(2) The work authorized by the permit has been suspended or abandoned for at least one hundred eighty (180) days or a shorter period if specified at the time of the issuance of the permit.
As added by P.L.119-2002, SEC.14.

IC 22-15-5-2
Installation or alteration without a permit; offense; application of section
Sec. 2. (a) This section does not apply to minor construction that is exempted from this section under IC 22-13-4.
(b) This section applies to the following:
(1) Each person who installs or alters a regulated lifting device, whether or not required to be licensed under IC 22-15-5-7, IC 22-15-5-8, IC 22-15-5-9, IC 22-15-5-10, IC 22-15-5-11, or IC 22-15-5-12. However, the installation, alteration, or maintenance of a regulated lifting device to which ASME A18.1 applies is not required to be performed by a mechanic licensed under IC 22-15-5-12 or by a contractor licensed under IC 22-15-5-7.
(2) Each person who has control over the installation or alteration of a regulated lifting device.
(3) Each person who has control over the place where the regulated lifting device is installed or altered.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated lifting device is installed or altered; and
(2) no regulated lifting device installation or alteration permit issued under section 1 of this chapter covers the installation or alteration. As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.15.

IC 22-15-5-3
Registration; qualification; required information
Sec. 3. (a) All regulated lifting devices shall be registered under this section.
(b) The division shall issue a registration for a regulated lifting device to an applicant who qualifies under this section.
(c) To register a regulated lifting device under this section, an applicant must submit, on a form approved by the division, the following information:
(1) Type, rated load and speed, name of manufacturer, location, and the nature of the use of the regulated lifting device.
(2) Any information required under the rules adopted by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.16; P.L.1-2006, SEC.393.

IC 22-15-5-4
Inspection program; initial operating certificate; renewal certificate; temporary permit
Sec. 4. (a) The division shall carry out a program for the periodic inspection of regulated lifting devices being operated in Indiana. A regulated lifting device may not be operated without an operating certificate that covers the operation of the regulated lifting device.
(b) A permit issued under this section expires on the earlier of:
(1) one (1) year after issuance; or
(2) when the regulated lifting device is altered.
(c) After a regulated lifting device has been installed or altered, an applicant shall apply for an initial operating certificate. The division shall issue an initial operating certificate for a regulated lifting device if:
(1) the applicant demonstrates:
(A) through an acceptance inspection made by an elevator inspector licensed under IC 22-15-5-11 that the regulated lifting device covered by the application complies with the laws governing its construction, repair, maintenance, and operation; and
(B) that the applicant has paid the fee set under IC 22-12-6-6(a)(7); and
(2) the division verifies, through an inspection, that the regulated lifting device complies with the laws governing the construction, repair, maintenance, and operation of the regulated lifting device.
(d) The division shall issue a renewal operating certificate if the applicant:
(1) demonstrates through the completion of applicable safety tests that the regulated lifting device complies with the laws governing the construction, repair, maintenance, and operation

of the regulated lifting device; and
(2) has paid the fee set under IC 22-12-6-6(a)(7).
(e) The division may issue a temporary operating permit to an applicant under this section who does not comply with subsection (c)(1)(A) for a new or altered regulated lifting device or subsection (d)(1) for an existing unaltered regulated lifting device. The applicant must pay the fee set under IC 22-12-6-6(a)(7) to qualify for the temporary operating permit. Except as provided in subsection (f), the permit, including all renewal periods, is limited to sixty (60) days.
(f) The division may renew a temporary operating permit issued under subsection (e) for thirty (30) day periods during the construction of a building if the regulated lifting device is used for the transportation of construction personnel, tools, and materials.
(g) The responsibilities of the division under this section may be carried out by a political subdivision that is approved by the commission under IC 22-13-2-10.
(h) A copy of the operating certificate shall be displayed in or on each regulated lifting device or in an associated machine room.
(i) A licensed elevator mechanic shall perform the maintenance on a regulated lifting device.
As added by P.L.245-1987, SEC.4. Amended by P.L.137-1990, SEC.1; P.L.119-2002, SEC.17; P.L.1-2006, SEC.394.

IC 22-15-5-5
Operation without a permit; offense; application of section
Sec. 5. (a) This section does not apply to a person who uses a regulated lifting device unless the person also has authority to:
(1) construct, repair, or maintain the regulated lifting device; or
(2) place the regulated lifting device out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated lifting device.
(2) Each person who has control over the operation of a regulated lifting device.
(3) Each person who has control over the place where a regulated lifting device is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated lifting device is operated; and
(2) no regulated lifting device operating permit covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-5-6
Definitions
Sec. 6. (a) The following definitions apply to sections 7 through 16 of this chapter:
(1) "Competency examination" means an examination that thoroughly tests the scope of the knowledge and skill of the applicant for the license.         (2) "Educational institution" has the meaning set forth in IC 20-12-0.5-1.
(3) "Elevator apprentice" means an individual who works under the direct supervision of a licensed elevator mechanic. The term includes an individual commonly known as an elevator helper while working under the direct supervision of a licensed elevator mechanic.
(4) "Elevator contractor" means a person who alone or with other persons, constructs, repairs, alters, remodels, adds to, subtracts from, or improves a regulated lifting device and who is responsible for substantially all the regulated lifting devices within the entire project, or who fabricates elevator lifting devices substantially completed and ready for installation.
(5) "Elevator inspector" means an individual who conducts the acceptance inspection of a regulated lifting device required by section 4(c)(1)(A) of this chapter.
(6) "Elevator mechanic" means an individual who engages in the construction, reconstruction, alteration, maintenance, mechanical, or electrical work or adjustments of a regulated lifting device.
(7) "License" means a certificate issued by the department that confers upon the holder the privilege to act as an elevator contractor, elevator inspector, or elevator mechanic.
(8) "Licensing program" means the program for licensing elevator contractors, elevator inspectors, and elevator mechanics established under this section and sections 7 through 16 of this chapter.
(9) "Municipality" has the meaning set forth in IC 36-1-2-11.
(10) "Person" means:
(A) a natural person;
(B) the partners or members of a partnership or a limited partnership;
(C) an educational institution; or
(D) a corporation or the officers, directors, and employees of the corporation.
(11) "Practitioner" means a person that holds:
(A) an unlimited license;
(B) a limited or probationary license;
(C) a temporary license;
(D) an emergency license; or
(E) an inactive license.
(b) The commission and the department shall establish a program to license elevator contractors, elevator mechanics, and elevator inspectors.
(c) The department shall issue a license as an elevator contractor, an elevator mechanic, or an elevator inspector to a person who qualifies and complies with the provisions of the licensing program. A person who receives a license under this chapter is subject to the supervision and control of the department.
(d) The department may contract with public and private

institutions, agencies, businesses, and organizations to implement all or part of its duties established under this chapter.
(e) The commission may adopt rules under IC 4-22-2 to implement the licensing program.
As added by P.L.119-2002, SEC.18. Amended by P.L.1-2006, SEC.395.

IC 22-15-5-7
Elevator contractor license; requirements for license; invalid license
Sec. 7. (a) After May 1, 2003, an individual may not act as an elevator contractor unless the individual:
(1) holds an elevator contractor license issued under this chapter; or
(2) is an employee of a partnership, a limited partnership, a corporation, or an educational institution that holds an elevator contractor license issued under this chapter.
(b) After May 1, 2003, a partnership, a limited partnership, a corporation, or an educational institution may not act as an elevator contractor unless it holds an elevator contractor license issued under this chapter.
(c) An individual who is an applicant for an elevator contractor license shall:
(1) hold a valid elevator contractor license issued by another state that has a licensing program that, as determined by the department or the commission, is equivalent to the elevator contractor licensing program established under this chapter; or
(2) except as otherwise provided, satisfy both of the following requirements:
(A) Have at least five (5) years of documented work experience in the elevator industry in construction, maintenance, and service or repair in Indiana.
(B) Successfully complete a written competency examination approved by the commission.
An applicant for an elevator contractor license is entitled to a license without examination if the applicant applies for the license on or before May 1, 2003.
(d) A corporation or an educational institution that is an applicant for an elevator contractor license must have at least one (1) officer or employee of the corporation or an educational institution that holds a valid elevator contractor license issued under this chapter. A license granted to a corporation or an educational institution to act as an elevator contractor under this chapter becomes invalid when an officer or employee of the corporation or educational institution no longer holds a valid elevator contractor license issued under this chapter.
(e) A partnership or limited partnership that is an applicant for an elevator contractor license must have at least one (1) partner or general partner that holds a valid elevator contractor license issued under this chapter. A license granted to a partnership or limited

partnership to act as an elevator contractor under this chapter becomes invalid when the partner of a partnership or general partner of a limited partnership named in the application no longer holds a valid elevator contractor license as provided by this chapter.
As added by P.L.119-2002, SEC.19. Amended by P.L.141-2003, SEC.13.

IC 22-15-5-8
Initial license application; renewal license application
Sec. 8. (a) An applicant for an initial elevator contractor license must do the following:
(1) Submit to the department an application on the form that the department provides.
(2) Submit to the department any proof of eligibility the department requires.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Demonstrate proof of worker's compensation coverage under IC 22-3-2-5.
(5) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application or applies to take the examination.
(6) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(b) An applicant for a renewal elevator contractor license must do the following:
(1) Submit an application on the form that the department provides.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Demonstrate proof of worker's compensation coverage under IC 22-3-2-5.
(5) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(6) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
As added by P.L.119-2002, SEC.20. Amended by P.L.1-2003, SEC.72.

IC 22-15-5-9
Required information for application; license expiration and renewal
Sec. 9. (a) An application for an elevator contractor license must contain the following information:         (1) If the applicant is an individual, the name, business address, telephone number, and electronic mail address of the applicant.
(2) If the applicant is a corporation or an educational institution, the following:
(A) The name and address of the corporation.
(B) The name, business address, phone number, and electronic mail address of every officer or employee in the corporation who holds a valid elevator contractor license as provided by this chapter.
(C) The name and address of the resident agent of the corporation.
(3) If the applicant is a partnership or limited partnership, the following:
(A) The name and address of the partnership or limited partnership.
(B) The name, business address, phone number, and electronic mail address of every partner, for a partnership, or every general partner, for a limited partnership, who holds a valid elevator contractor license as provided by this chapter.
(4) Any other information the department requires.
(b) An initial elevator contractor license issued under this chapter expires on December 31 of the second year after it was issued.
(c) A renewal of an elevator contractor license is valid for two (2) years.
As added by P.L.119-2002, SEC.21.

IC 22-15-5-10
License presentation upon request
Sec. 10. An individual engaged in the business of an elevator contractor shall carry:
(1) the individual's license; or
(2) a facsimile of the license of the partnership, corporation, or educational institution by which the individual is employed;
and present the license for inspection by a representative of the department upon request.
As added by P.L.119-2002, SEC.22.

IC 22-15-5-11
Elevator inspector license; initial license requirements; renewal license; license expiration; invalid license
Sec. 11. (a) After May 1, 2003, an individual may not act as an elevator inspector unless the individual holds an elevator inspector license issued under this chapter.
(b) An individual who is an applicant for an elevator inspector license shall meet the standards set forth in American Society of Mechanical Engineers (ASME) American National Standard QEI-1 (Standard for the Qualification of Elevator Inspectors) or other nationally accepted standard qualifying authority that the commission has determined has equivalent requirements as ASME QEI-1 for obtaining and retaining certification.     (c) An applicant for an initial elevator inspector license must do the following:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit to the department any proof of eligibility the department requires.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(d) An applicant for a renewal elevator inspector license shall:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Demonstrate proof of insurance as required by section 14 of this chapter.
(4) Pay the license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(e) An initial elevator inspector license issued under this chapter expires on December 31 of the second year after the license was issued.
(f) A renewal of an elevator inspector license is valid for two (2) years.
(g) An individual who engages in the business of an elevator inspector shall carry the individual's license and present the license for inspection by a representative of the department upon request.
(h) If the QEI-1 certification or other certification standard approved by the commission that made the individual eligible for an inspector license under subsection (b):
(1) is terminated;
(2) expires; or
(3) becomes invalid for any other reason;
the elevator inspector's license immediately becomes invalid.
As added by P.L.119-2002, SEC.23. Amended by P.L.141-2003, SEC.14.
IC 22-15-5-12
Elevator mechanic license; eligibility criteria; initial license requirements; renewal license; license expiration
Sec. 12. (a) After May 1, 2003, an individual may not act as an elevator mechanic unless the individual holds an elevator mechanic license issued under this chapter. A license is not required for an elevator apprentice.
(b) An individual who is an applicant for an elevator mechanic license must meet one (1) of the following eligibility criteria:
(1) Hold an active elevator mechanic license issued by a state that has a licensing program that is at least equivalent to the elevator mechanic licensing program established under this chapter.
(2) Satisfy both of the following:
(A) Have at least one (1) of the following types of work experience or training:
(i) Have at least three (3) years of documented work experience in the elevator industry in construction, maintenance, and service or repair.
(ii) Have at least eighteen (18) months experience in the elevator industry in construction, maintenance, and service or repair and have at least three (3) years experience in a related field that is certified by a licensed elevator contractor.
(iii) Complete an apprenticeship program that is registered with the Bureau of Apprenticeship and Training of the United States Department of Labor or a state apprenticeship program and that the commission determines is at least equivalent to three (3) years of work experience in the elevator industry in construction, maintenance, and service or repair.
(B) Successfully complete a written competency examination approved by the commission.
(3) Successfully complete an elevator mechanic's program that consists of a combination of extensive training and a comprehensive examination that the commission has determined is at least equivalent to both the work experience required under subdivision (2)(A)(i) and the competency examination established under subdivision (2)(B).
(4) Furnish acceptable proof to the department of:
(A) at least three (3) years work experience in the elevator industry in construction, maintenance, service or repair; and
(B) current performance of the duties of an elevator mechanic in Indiana without direct supervision;
and apply for the license on or before May 1, 2003.
(c) An applicant for an initial elevator mechanic license must do the following:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, business address, telephone number, and

electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit to the department any proof of eligibility the department requires.
(3) Pay the nonrefundable and nontransferable license fee established under IC 22-12-6-6.
(4) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(d) An applicant for a renewal elevator mechanic license must do the following:
(1) Submit to the department an application provided by the department that contains the following information:
(A) The name, business address, telephone number, and electronic mail address of the applicant.
(B) Any other information the department requires.
(2) Submit proof of completion of the continuing education required by section 15 of this chapter.
(3) Pay the nonrefundable and nontransferable license fee established under IC 22-12-6-6.
(4) Affirm under penalty of perjury that all information provided to the department is true to the best of the applicant's knowledge and belief.
(e) An initial elevator mechanic license issued under this chapter expires on December 31 of the second year after the license was issued.
(f) A renewal of an elevator mechanic license is valid for two (2) years.
(g) An individual engaged in the business of an elevator mechanic shall carry the individual's license and present the license for inspection by a representative of the department upon request.
As added by P.L.119-2002, SEC.24. Amended by P.L.141-2003, SEC.15.

IC 22-15-5-13
Temporary elevator mechanic license; emergency elevator mechanic license
Sec. 13. (a) A temporary elevator mechanic license may be issued by the department upon receipt of the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) A certification by the licensed elevator contractor that the individual to receive the temporary license possesses sufficient documented experience and education to perform elevator construction, maintenance, or service and repair.
(4) A temporary mechanic license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid

each time an applicant submits an application.
(5) An affirmation under penalty of perjury made by both the individual who would receive the temporary license and the licensed elevator contractor that all information provided to the department is true to the best of their knowledge and belief.
(b) A temporary elevator mechanic license is valid for sixty (60) days after the date of issuance and is valid only for work performed for the licensed elevator contractor that has made the certifications under subsection (a).
(c) A temporary elevator mechanic license issued under this section may be renewed for two (2) subsequent sixty (60) day periods. To renew the license, the license holder must submit the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) A temporary mechanic license renewal fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(4) An affirmation by both the individual that would receive the temporary license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
(d) An emergency elevator mechanic license may be issued by the department upon receipt of the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators due to a disaster (as defined in IC 10-14-3-1).
(2) An application on the form that the department provides.
(3) A certification by the licensed elevator contractor that the individual to receive the temporary license possesses sufficient documented experience and education to perform elevator construction, maintenance, or service and repair.
(4) An emergency mechanic license fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(5) An affirmation by both the individual that would receive the temporary license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
(e) An emergency elevator mechanic license is valid for sixty (60) days after the date of issuance and is valid only for work performed for the licensed elevator contractor that has made the certifications under subsection (d).
(f) An emergency elevator mechanic license issued under this section may be renewed for two (2) subsequent sixty (60) day

periods. To renew the license, the license holder must submit the following:
(1) A certification by a licensed elevator contractor that the contractor is unable to secure, despite the contractor's best efforts, licensed elevator mechanics to perform construction, maintenance, or service and repair of elevators.
(2) An application on the form that the department provides.
(3) An emergency mechanic license renewal fee established under IC 22-12-6-6. The license fee is nonrefundable and must be paid each time an applicant submits an application.
(4) An affirmation by both the individual who would receive the emergency license and the licensed elevator contractor under penalty for perjury that all information provided to the department is true to the best of their knowledge and belief.
As added by P.L.119-2002, SEC.25. Amended by P.L.2-2003, SEC.61.

IC 22-15-5-14
Liability insurance requirement; exemptions; failure to file certificate of insurance
Sec. 14. (a) This section does not apply to the following:
(1) An individual employed by the following:
(A) The state.
(B) A county.
(C) A municipality.
(D) An educational institution.
(2) An educational institution.
(b) The department may not issue an elevator inspector or elevator contractor license until the applicant has filed with the department a certificate of insurance indicating that the applicant has liability insurance:
(1) in effect with an insurer that is authorized to write insurance in Indiana; and
(2) that provides general liability coverage to a limit of at least:
(A) one million dollars ($1,000,000) for the injury or death of any number of persons in any one (1) occurrence; and
(B) five hundred thousand dollars ($500,000) for property damage in any one (1) occurrence.
(c) An insurance policy required under this section may include a deductible clause if the clause provides that any settlement made by the insurance company with an injured person or a personal representative must be paid as though the deductible clause did not apply.
(d) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer may not cancel the policy without:
(1) thirty (30) days written notice; and
(2) a complete report of the reasons for the cancellation to the division.
(e) An insurance policy required under this section must provide

by the policy's original terms or an endorsement that the insurer shall report to the department within twenty-four (24) hours after the insurer pays a claim or reserves any amount to pay an anticipated claim that reduces the liability coverage below the amounts established in this section.
(f) If an insurance policy required under this section:
(1) is canceled during the policy's term;
(2) lapses for any reason; or
(3) has the policy's coverage fall below the required amount;
the license holder shall replace the policy with another policy that complies with this section.
(g) If a license holder fails to file a certificate of insurance for new or replacement insurance, the license holder:
(1) must cease all operations under the license immediately; and
(2) may not conduct further operations until the license holder receives the approval of the department to resume operations after the license holder complies with the requirements of this section.
As added by P.L.119-2002, SEC.26. Amended by P.L.1-2006, SEC.396.

IC 22-15-5-15
Continuing education requirements; exemptions; temporary waiver
Sec. 15. (a) This section does not apply to a licensed elevator contractor that is not an individual.
(b) To renew a license issued under this licensing program, the license holder must satisfy the continuing education requirement and submit a proof of completion of training to the department.
(c) The continuing education requirement is at least eight (8) hours of instruction that must be attended and completed within one (1) year before a license renewal.
(d) The continuing education courses designed to ensure the continuing education of an individual holding a license regarding new and existing provisions of the rules of the commission may include:
(1) programs sponsored by the commission;
(2) trade association seminars;
(3) labor training programs; or
(4) joint labor management apprenticeship and journeyman upgrade training programs.
For an individual's completion of a continuing education course to satisfy the individual's continuing education requirement under this chapter, the continuing education provider, instructor and the curriculum must have been approved by the department.
(e) All instructors of continuing education courses must be approved by the department. If an instructor is approved by the department, has worked as an instructor teaching a curriculum approved by the department at any time within the year preceding the expiration date of the license, and submits proof of this work to the

department, the instructor is exempt from the requirements of subsection (c).
(f) Continuing education providers shall keep uniform records of attendance at approved continuing education courses for at least ten (10) years on forms designed and distributed by the department.
(g) A license holder who is unable to complete the continuing education required under this chapter before the expiration of the individual's license due to temporary physical or mental disability may apply for a waiver from the department in accordance with the following:
(1) A waiver application must be submitted to the department on a form established by the department.
(2) A waiver application must be signed and accompanied by an affidavit signed by the physician of the applicant attesting to the applicant's temporary disability.
(h) After the cessation of the temporary disability, the applicant must submit to the department a certification from the same physician, if the physician is still the treating physician of the applicant, or from a subsequent treating physician attesting to the termination of the temporary disability.
(i) Upon the submission of the certification under subsection (h), the department shall issue a temporary waiver of the continuing education requirement. A temporary waiver is valid for ninety (90) days after the date of issue and allows the individual to work as an elevator contractor, elevator inspector, or elevator mechanic without the completion of the continuing education requirement for ninety (90) days.
(j) A temporary waiver of the continuing education requirement may not be renewed.
As added by P.L.119-2002, SEC.27.

IC 22-15-5-16
Sanctions; disciplinary proceedings; license denial, suspension, and revocation; appeals; costs
Sec. 16. (a) A practitioner shall comply with the standards established under this licensing program. A practitioner is subject to the exercise of the disciplinary sanctions under subsection (b) if the department finds that a practitioner has:
(1) engaged in or knowingly cooperated in fraud or material deception in order to obtain a license to practice, including cheating on a licensing examination;
(2) engaged in fraud or material deception in the course of professional services or activities;
(3) advertised services or goods in a false or misleading manner;
(4) falsified or knowingly allowed another person to falsify attendance records or certificates of completion of continuing education courses provided under this chapter;
(5) been convicted of a crime that has a direct bearing on the practitioner's ability to continue to practice competently;         (6) knowingly violated a state statute or rule or federal statute or regulation regulating the profession for which the practitioner is licensed;
(7) continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or severe dependency on alcohol or other drugs that endanger the public by impairing a practitioner's ability to practice safely;
(8) engaged in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(9) allowed the practitioner's name or a license issued under this chapter to be used in connection with an individual or business who renders services beyond the scope of that individual's or business's training, experience, or competence;
(10) had disciplinary action taken against the practitioner or the practitioner's license to practice in another state or jurisdiction on grounds similar to those under this chapter;
(11) assisted another person in committing an act that would constitute a ground for disciplinary sanction under this chapter; or
(12) allowed a license issued by the department to be:
(A) used by another person; or
(B) displayed to the public when the license has expired, is inactive, is invalid, or has been revoked or suspended.
For purposes of subdivision (10), a certified copy of a record of disciplinary action constitutes prima facie evidence of a disciplinary action in another jurisdiction.
(b) The department may impose one (1) or more of the following sanctions if the department finds that a practitioner is subject to disciplinary sanctions under subsection (a):
(1) Permanent revocation of a practitioner's license.
(2) Suspension of a practitioner's license.
(3) Censure of a practitioner.
(4) Issuance of a letter of reprimand.
(5) Assess a civil penalty against the practitioner in accordance with the following:
(A) The civil penalty may not be more than one thousand dollars ($1,000) for each violation listed in subsection (a), except for a finding of incompetency due to a physical or mental disability.
(B) When imposing a civil penalty, the department shall consider a practitioner's ability to pay the amount assessed. If the practitioner fails to pay the civil penalty within the time specified by the department, the department may suspend the practitioner's license without additional proceedings. However, a suspension may not be imposed if

the sole basis for the suspension is the practitioner's inability to pay a civil penalty.
(6) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the department upon the matters that are the basis of probation;
(B) limit practice to those areas prescribed by the department;
(C) continue or renew professional education approved by the department until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the department considers appropriate to the public interest or to the rehabilitation or treatment of the practitioner.
The department may withdraw or modify this probation if the department finds after a hearing that the deficiency that required disciplinary action has been remedied or that changed circumstances warrant a modification of the order.
(c) If an applicant or a practitioner has engaged in or knowingly cooperated in fraud or material deception to obtain a license to practice, including cheating on the licensing examination, the department may rescind the license if it has been granted, void the examination or other fraudulent or deceptive material, and prohibit the applicant from reapplying for the license for a length of time established by the department.
(d) The department may deny licensure to an applicant who has had disciplinary action taken against the applicant or the applicant's license to practice in another state or jurisdiction or who has practiced without a license in violation of the law. A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action.
(e) The department may order a practitioner to submit to a reasonable physical or mental examination if the practitioner's physical or mental capacity to practice safely and competently is at issue in a disciplinary proceeding. Failure to comply with a department order to submit to a physical or mental examination makes a practitioner liable to temporary suspension under subsection (j).
(f) Except as provided under subsection (g) or (h), a license may not be denied, revoked, or suspended because the applicant or holder has been convicted of an offense. The acts from which the applicant's or holder's conviction resulted may, however, be considered as to whether the applicant or holder should be entrusted to serve the public in a specific capacity.
(g) The department may deny, suspend, or revoke a license issued under this chapter if the individual who holds the license is convicted of any of the following:
(1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.         (3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, or hashish as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in clauses (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in clauses (1) through (10).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under clauses (1) through (12).
(h) The department shall deny, revoke, or suspend a license issued under this chapter if the individual who holds the license is convicted of any of the following:
(1) Dealing in cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1.
(3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5.
(7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, or hashish under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in clauses (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in clauses (1) through (9).
(12) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under clauses (1) through (11).         (13) A violation of any federal or state drug law or rule related to wholesale legend drug distributors licensed under IC 25-26-14.
(i) A decision of the department under subsections (b) through (h) may be appealed to the commission under IC 4-21.5-3-7.
(j) The department may temporarily suspend a practitioner's license under IC 4-21.5-4 before a final adjudication or during the appeals process if the department finds that a practitioner represents a clear and immediate danger to the public's health, safety, or property if the practitioner is allowed to continue to practice.
(k) On receipt of a complaint or an information alleging that a person licensed under this chapter has engaged in or is engaging in a practice that jeopardizes the public health, safety, or welfare, the department shall initiate an investigation against the person.
(l) Any complaint filed with the office of the attorney general alleging a violation of this licensing program shall be referred to the department for summary review and for its general information and any authorized action at the time of the filing.
(m) The department shall conduct a fact finding investigation as the department considers proper in relation to the complaint.
(n) The department may reinstate a license that has been suspended under this section if, after a hearing, the department is satisfied that the applicant is able to practice with reasonable skill, safety, and competency to the public. As a condition of reinstatement, the department may impose disciplinary or corrective measures authorized under this chapter.
(o) The department may not reinstate a license that has been revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
(p) The department shall seek to achieve consistency in the application of sanctions authorized in this chapter. Significant departures from prior decisions involving similar conduct must be explained in the department's findings or orders.
(q) A practitioner may petition the department to accept the surrender of the practitioner's license instead of having a hearing before the commission. The practitioner may not surrender the practitioner's license without the written approval of the department, and the department may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
(r) A practitioner who has been subjected to disciplinary sanctions may be required by the commission to pay the costs of the proceeding. The practitioner's ability to pay shall be considered when costs are assessed. If the practitioner fails to pay the costs, a suspension may not be imposed solely upon the practitioner's inability to pay the amount assessed. The costs are limited to costs for the following:
(1) Court reporters.
(2) Transcripts.
(3) Certification of documents.         (4) Photo duplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
As added by P.L.119-2002, SEC.28. Amended by P.L.151-2006, SEC.9.



CHAPTER 6. REGULATED BOILERS AND PRESSURE VESSELS; BOILER AND PRESSURE VESSEL INSPECTORS

IC 22-15-6-0.5
Chapter application
Sec. 0.5. This chapter applies to a regulated boiler and pressure vessel as set forth in rules adopted by the rules board under IC 4-22-2.
As added by P.L.141-2003, SEC.16.

IC 22-15-6-1
IC 22-15-6-2 through IC 22-15-6-3 not applicable to certain boilers and pressure vessels
Sec. 1. Sections 2 through 3 of this chapter do not apply to any regulated boiler or pressure vessel exempted by a rule adopted by the rules board under IC 4-22-2.
As added by P.L.245-1987, SEC.4. Amended by P.L.141-2003, SEC.17.

IC 22-15-6-2
Inspection program; operating permit; qualification of applicants; rules
Sec. 2. (a) The division shall conduct a program of periodic inspections of regulated boilers and pressure vessels.
(b) The division or a boiler and pressure vessel inspector acting under section 4 of this chapter shall issue a regulated boiler and pressure vessel operating permit to an applicant who qualifies under this section.
(c) Except as provided in subsection (f), a permit issued under this section expires one (1) year after it is issued. The permit terminates if it was issued by an insurance company acting under section 4 of this chapter and the applicant ceases to insure the boiler or pressure vessel covered by the permit against loss by explosion with an insurance company authorized to do business in Indiana.
(d) To qualify for a permit or to renew a permit under this section, an applicant must do the following:
(1) Demonstrate through an inspection that the regulated boiler or pressure vessel covered by the application complies with the rules adopted by the rules board.
(2) Pay the fee set under IC 22-12-6-6(a)(8).
(e) After June 30, 2004, an inspection under subsection (d)(2) shall be conducted as follows:
(1) An inspection for an initial permit shall be conducted by:
(A) the division; or
(B) an owner or user inspection agency.
(2) An inspection for a renewal permit shall be conducted by one (1) of the following:
(A) An insurance company inspection agency, if the vessel is insured under a boiler and pressure vessel insurance policy

and the renewal inspection is not conducted by an owner or user inspection agency.
(B) An owner or user inspection agency.
(C) The division, if the owner or user of a vessel is not licensed as an owner or user inspection agency and the vessel is not insured under a boiler and pressure vessel insurance policy.
(f) The rules board may, by rule adopted under IC 4-22-2, specify a period between inspections of more than one (1) year. However, the rules board may not set an inspection period of greater than five (5) years for regulated pressure vessels or steam generating equipment that is an integral part of a continuous processing unit.
As added by P.L.245-1987, SEC.4. Amended by P.L.136-1990, SEC.3; P.L.119-2002, SEC.29; P.L.141-2003, SEC.18; P.L.1-2006, SEC.397.

IC 22-15-6-3
Operation without a permit; offense; application of section
Sec. 3. (a) This section does not apply to a person who uses a regulated boiler or pressure vessel unless the person has authority to:
(1) construct, repair, or maintain the regulated boiler or pressure vessel; or
(2) place the regulated boiler or pressure vessel out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated boiler or pressure vessel.
(2) Each person who controls the operation of a regulated boiler or pressure vessel.
(3) Each person who controls the place where the regulated boiler or pressure vessel is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated boiler or pressure vessel is operated; and
(2) no regulated boiler and pressure vessel permit issued under this chapter covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-6-4
"Inspection agency" defined; authority of licensed inspector; reports; violations; notice; disciplinary action
Sec. 4. (a) As used in this chapter, "inspection agency" means:
(1) an insurance company inspection agency; or
(2) an owner or user inspection agency;
licensed under section 6 of this chapter.
(b) A boiler and pressure vessel inspector licensed under section 5 of this chapter and employed by an inspection agency may perform any of the following:
(1) An inspection required by section 3 of this chapter.
(2) The issuance of a permit under section 3 of this chapter.
(3) The issuance of an appropriate order under IC 22-12-7 when

an equipment law has been violated.
(c) The authority of an inspector acting under this chapter is limited to enforcement related to regulated boilers or pressure vessels insured, owned, or operated by the inspection agency employing the inspector.
(d) Unless an annual report is substituted under subsection (e), an inspection agency shall, within thirty (30) days after the completion of an inspection, submit to the division the report required by the rules board. In addition to any other information required by the rules board, the inspector conducting the inspection shall cite on the report any violation of the equipment law applicable to the regulated boiler or pressure vessel.
(e) In the case of boilers or pressure vessels inspected by an owner or user inspection agency, an annual report filed on or before the annual date as the rules board may prescribe for each report may be substituted. An annual report of an owner or user inspection agency must list, by number and abbreviated description necessary for identification, each boiler and pressure vessel inspected during the covered period, the date of the last inspection of each unit, and for each pressure vessel the approximate date for its next inspection under the rules of the rules board. Each annual report of an owner or user inspection must also contain the certificate of a professional engineer registered under IC 25-31 and having supervision over the inspections reported, swearing or affirming under penalty of perjury that each inspection was conducted in conformity with the equipment laws.
(f) An owner or user inspection agency shall pay the fee set under IC 22-12-6 with a report under subsection (e).
(g) In addition to the reports required by subsections (d) and (e), an owner, a user, or an inspection agency shall immediately notify the division when an incident occurs to render a boiler or pressure vessel inoperative.
(h) An inspection agency, an owner, or a user that violates this section is subject to a disciplinary action under IC 22-12-7.
As added by P.L.245-1987, SEC.4. Amended by P.L.141-2003, SEC.19; P.L.1-2006, SEC.398.

IC 22-15-6-5
Inspector license; qualification of applicants; examination; exemption
Sec. 5. (a) The division shall issue a boiler and pressure vessel inspector license to an applicant who qualifies under this section.
(b) To qualify for a license under this section an applicant must:
(1) meet the qualifications set by the rules board in its rules;
(2) pass an examination approved by the rules board and conducted, supervised, and graded as prescribed by the rules board; and
(3) pay the fee set under IC 22-12-6-6(a)(9).
(c) The rules board may exempt an applicant from any part of the examination required by subsection (b) if the applicant has:         (1) a boiler and pressure vessel inspector's license issued by another state with qualifications substantially equal to the qualifications for a license under this section; or
(2) a commission as a boiler and pressure vessel inspector issued by the National Board of Boiler and Pressure Vessel Inspectors.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.30; P.L.1-2006, SEC.399.

IC 22-15-6-6
Owner or user inspection agency; license; qualification of applicants; required information; enforcement
Sec. 6. (a) The division shall issue a license to act as an owner or user boiler and pressure vessel inspection agency to an applicant who qualifies under this section.
(b) A license issued under this section expires if the bond required by subsection (c)(3) becomes invalid.
(c) To qualify for a license under this section an applicant must:
(1) submit the name and address of the applicant;
(2) submit proof that inspections will be supervised by one (1) or more professional engineers licensed under IC 25-31 and regularly employed by the applicant;
(3) provide a surety bond issued by a surety qualified to do business in Indiana for one hundred thousand dollars ($100,000), made payable to the division and conditioned upon compliance with the equipment laws applicable to inspections and the true accounting for all funds due to the division; and
(4) pay the fee set under IC 22-12-6-6(a)(9).
(d) An owner or user boiler and pressure vessel inspection agency licensee under this section shall maintain with the division the most current name and address of the licensee and the name of the professional engineer supervising the licensee's inspections and notify the division of any changes within thirty (30) days after the change occurs. An inspection agency that violates this subsection is subject to a disciplinary action under IC 22-12-7.
(e) The rules board may establish standards for the operation of inspection agencies.
(f) An inspection agency that violates this section is subject to a disciplinary action under IC 22-12-7.
As added by P.L.245-1987, SEC.4. Amended by P.L.119-2002, SEC.31; P.L.141-2003, SEC.20; P.L.1-2006, SEC.400.



CHAPTER 7. REGULATED AMUSEMENT DEVICES

IC 22-15-7-0.5
"Applicant" or "permittee" defined
Sec. 0.5. As used in this chapter, "applicant" or "permittee" includes a successor in interest to an applicant or permittee, a renamed applicant or permittee, a trustee in bankruptcy of an applicant or a permittee, a reorganized form of an applicant or permittee following merger, acquisition, or any other successor entity.
As added by P.L.166-1997, SEC.5.

IC 22-15-7-1
Inspection program; erection and operation of devices
Sec. 1. The division shall carry out a program of periodic on-site inspections of the erection and operation of regulated amusement devices. These inspections are not a prerequisite for operation of a device that is covered by a regulated amusement device operating permit.
As added by P.L.245-1987, SEC.4. Amended by P.L.1-2006, SEC.401.

IC 22-15-7-2
Amusement device operating permits; issuance; expiration; qualifications
Sec. 2. (a) The division shall issue a regulated amusement device operating permit to an applicant who qualifies under this section. If an applicant qualifies for a permit under this section, an inspector shall place an inspection seal on the device that is covered by the permit.
(b) A permit issued under this section:
(1) expires one (1) year from the date the permit was issued; and
(2) may be renewed if the applicant continues to qualify for a permit under this section.
(c) To qualify for a permit under this section, an applicant or an authorized officer of the applicant shall pay the inspection fee set under IC 22-12-6-6 and execute an application form affirming under penalties for perjury the following:
(1) That all information provided in the application is true to the best of the applicant's or officer's knowledge and belief after reasonable investigation.
(2) That all personnel employed by the applicant having maintenance responsibility for the amusement devices have or will have sufficient background, knowledge, skills, and training to adequately maintain the amusement devices under the rules of the commission.
(3) That all persons employed by the applicant having operational responsibility for the amusement devices have or

will have sufficient background, knowledge, skills, and training to adequately operate the amusement devices under the rules of the commission.
(4) That adequate training will be provided or otherwise made available on an ongoing basis to maintenance and operational personnel to ensure the continuous compliance of the personnel with the standards set forth in subdivisions (2) and (3).
(5) That all maintenance and operational personnel will be trained to recognize and report any condition that would prohibit the safe operation of the amusement device.
(6) That, upon discovering a condition that would prohibit the safe operation of an amusement device, both operational and maintenance personnel must possess the requisite authority to immediately shut down the amusement device and report the condition of the amusement device to supervisory personnel. An amusement device that is shut down under this subdivision may not be returned to operation until the amusement device complies with ASTM standards for operation.
(7) That the applicant assumes full financial responsibility for:
(A) any condition or circumstance occasioned by, caused by, or resulting from noncompliance with the maintenance and operational standards set forth in subdivisions (2) through (6); and
(B) any death, injury, or other loss occasioned by, caused by, or resulting from noncompliance with the maintenance and operational standards set forth in subdivisions (2) through (6).
(d) The execution of an application under subsection (c) by an officer of an applicant corporation does not create individual financial liability for the officer.
(e) The applicant must satisfy an inspector for the division that the regulated amusement device meets the safety requirements set by the commission.
As added by P.L.245-1987, SEC.4. Amended by P.L.246-1987, SEC.1; P.L.222-1989, SEC.18; P.L.166-1997, SEC.6; P.L.1-2006, SEC.402.

IC 22-15-7-2.5
Certificate of insurance; insurance policy; coverage; exceptions
Sec. 2.5. (a) Except as provided in subsection (g) or (h), the division may not issue a permit under this chapter until the applicant has filed with the division a certificate of insurance indicating that the applicant has liability insurance:
(1) in effect with an insurer that is authorized to write insurance in Indiana on the operation of regulated amusement devices; and
(2) except for an applicant that is subject to the provisions of IC 34-13-3, that provides coverage to a limit of at least:
(A) one million dollars ($1,000,000) per occurrence and five million dollars ($5,000,000) in the annual aggregate;             (B) five hundred thousand dollars ($500,000) per occurrence and two million dollars ($2,000,000) in the annual aggregate if the applicant operates only:
(i) a ski lift;
(ii) a surface lift or tow; or
(iii) both items (i) and (ii); or
(C) one million dollars ($1,000,000) per occurrence and two million dollars ($2,000,000) in the annual aggregate if the applicant operates only regulated amusement devices that are designed to be used and are ridden by persons who are not more than forty-two (42) inches in height.
(b) An insurance policy required under this section may include a deductible clause if the clause provides that any settlement made by the insurance company with an injured person or a personal representative must be paid as though the deductible clause did not apply.
(c) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer may not cancel the policy without:
(1) thirty (30) days written notice; and
(2) a complete report of the reasons for the cancellation to the division.
(d) An insurance policy required under this section must provide by the policy's original terms or an endorsement that the insurer shall report to the division within twenty-four (24) hours after the insurer pays a claim or reserves any amount to pay an anticipated claim that reduces the liability coverage to a limit of less than one million dollars ($1,000,000) because of bodily injury or death in an occurrence.
(e) If an insurance policy required under this section:
(1) is canceled during the policy's term;
(2) lapses for any reason; or
(3) has the policy's coverage fall below the required amount;
the permittee shall replace the policy with another policy that complies with this section.
(f) If a permittee fails to file a certificate of insurance for new or replacement insurance, the permittee:
(1) must cease all operations under the permit immediately; and
(2) may not conduct further operations until the permittee receives the approval of the division to resume operations after the permittee complies with the requirements of this section.
(g) The division may issue a permit under this chapter to an applicant that:
(1) is subject to IC 34-13-3; and
(2) has not filed a certificate of insurance under subsection (a);
if the applicant has filed with the division a notification indicating that the applicant is self-insured for liability.
(h) The division may reduce the annual aggregate liability insurance coverage required under subsection (a)(2)(A) to one million dollars ($1,000,000) in the annual aggregate for an applicant

that:
(1) operates only regulated amusement devices that are bull ride simulators that are multiride electric units with bull ride attachments; and
(2) otherwise complies with the requirements of this chapter.
As added by P.L.166-1997, SEC.7. Amended by P.L.141-2003, SEC.21; P.L.166-2005, SEC.2; P.L.1-2006, SEC.403.

IC 22-15-7-3
Operation without a permit; offense; application of section
Sec. 3. (a) This section does not apply to a person who uses a regulated amusement device unless the person has authority to:
(1) construct, repair, or maintain the regulated amusement device; or
(2) place the regulated amusement device out of service.
(b) This section applies to the following:
(1) Each person who operates a regulated amusement device.
(2) Each person who has control over the operation of a regulated amusement device.
(3) Each person who has control over the place where a regulated amusement device is operated.
(c) A person described in subsection (b) commits a Class C infraction if:
(1) a regulated amusement device is operated; and
(2) no regulated amusement device operating permit issued under this chapter covers the operation.
As added by P.L.245-1987, SEC.4.

IC 22-15-7-4
Training for inspectors; minimum standards
Sec. 4. (a) The commission shall adopt rules under IC 4-22-2 to define appropriate training for a person who inspects regulated amusement devices.
(b) The rules required under this section must, at a minimum, provide the following:
(1) The adoption by reference of:
(A) ASTM F 698 (1994 edition) ("Specification for Physical Information to be Provided to Amusement Rides and Devices");
(B) ASTM F 770 (1993 edition) ("Practice for Operation Procedures for Amusement Rides and Devices");
(C) ASTM F 846 (1992 edition) ("Guide for Testing Performance of Amusement Rides and Devices");
(D) ASTM F 853 (1993 edition) ("Practice for Maintenance Procedures for Amusement Rides and Devices");
(E) ASTM F 893 (1987 edition) ("Guide for Inspection of Amusement Rides and Devices");
(F) ASTM F 1305 (1994 edition) ("Standard Guides for the Classification of Amusement Ride and Device Related Injuries and Illnesses"); or             (G) any subsequent published editions of the ASTM standards described in clauses (A) through (F).
(2) A requirement that inspectors employed or contracted by the division:
(A) have and maintain at least a Level 1 certification from the National Association of Amusement Ride Safety Officials; and
(B) conduct inspections that conform to the rules of the commission.
(3) A requirement that regulated amusement devices be operated and maintained in accordance with the rules of the commission.
(4) After July 1, 2005, the commission's chief inspector or supervisor of regulated amusement device inspectors must have and maintain at least:
(A) a Level I certification if the chief inspector or supervisor has not more than five (5) years of service as the chief inspector or a supervisor; and
(B) a Level II certification if the chief inspector or supervisor has more than five (5) years of service as the chief inspector or a supervisor.
As added by P.L.166-1997, SEC.8. Amended by P.L.141-2003, SEC.22; P.L.1-2006, SEC.404.

IC 22-15-7-5
Maintenance of records for regulated amusement devices; penalty
Sec. 5. (a) A permittee shall, during the permit period, maintain at each location operated by the permittee for each regulated amusement device at the location the following:
(1) A current owner's manual.
(2) Any operational manuals or maintenance guides.
(3) Complete maintenance records describing all repairs and modifications.
(4) Daily operation and inspection logs or checklists.
(5) Personnel training records.
(b) The materials described in subsection (a) must be made available to an inspector from the division:
(1) upon request; and
(2) within a reasonable time.
The failure by the permittee to have, maintain, or make available for review the materials described in subsection (a) constitutes grounds for the division to temporarily suspend a permit during the term of failure or refusal.
As added by P.L.166-1997, SEC.9. Amended by P.L.1-2006, SEC.405.

IC 22-15-7-6
Reserved

IC 22-15-7-7 Inspection following accident or complaint
Sec. 7. In addition to a regularly scheduled inspection of a regulated amusement device, the commission may, upon demand by the commission, inspect a regulated amusement device at any time following:
(1) the report of an accident involving the regulated amusement device; or
(2) a complaint concerning the regulated amusement device.
As added by P.L.166-1997, SEC.10.

IC 22-15-7-8
Qualifications; powers of operators
Sec. 8. (a) The operator of a regulated amusement device:
(1) must be at least sixteen (16) years of age;
(2) must be in attendance whenever the regulated amusement device is in operation; and
(3) may not operate more than one (1) regulated amusement device at a time.
(b) The operator of a regulated amusement device may deny entrance to the regulated amusement device to any person if the operator believes the entry of the person may jeopardize the safety of the person, other riders of the regulated amusement device, or any other person.
As added by P.L.166-1997, SEC.11.

IC 22-15-7-9
Operation without permit; penalty
Sec. 9. A person that knowingly or intentionally operates a regulated amusement device without a valid permit for the regulated amusement device commits a Class A misdemeanor.
As added by P.L.166-1997, SEC.12.









TITLE 23. BUSINESS AND OTHER ASSOCIATIONS

ARTICLE 1. INDIANA BUSINESS CORPORATION LAW

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. CONSTRUCTION AND APPLICATION

IC 23-1-17-1
Short title
Sec. 1. This article shall be known and may be cited as the Indiana Business Corporation Law.
As added by P.L.149-1986, SEC.1.



CHAPTER 18. FILING DOCUMENTS

IC 23-1-18-1
Requirements for documents; filing fee
Sec. 1. (a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the secretary of state.
(b) This article must require or permit filing the document in the office of the secretary of state.
(c) The document must contain the information required by this article. It may contain other information as well.
(d) The document must be typewritten or printed, legible, and otherwise suitable for processing.
(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.
(f) The document must be executed:
(1) by the chairman of the board of directors of the domestic or foreign corporation or by any of its officers;
(2) if directors have not been selected or the corporation has not been formed, by an incorporator;
(3) if the corporation is in the hands of a receiver, trustee, or other court appointed fiduciary, by that fiduciary; or
(4) for purpose of annual or biennial reports, by:
(A) a registered agent;
(B) a certified public accountant; or
(C) an attorney;
employed by the business entity.
(g) Except as provided in subsection (m), the person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs. A signature on a document authorized to be filed under this article may be:
(1) a facsimile; or
(2) made by an attorney in fact.
(h) A power of attorney relating to the signing of a document authorized to be filed under this article by an attorney in fact may but is not required to be:
(1) sworn to, verified, or acknowledged;
(2) signed in the presence of a notary public;
(3) filed with the secretary of state; or
(4) included in another written agreement.
However, the power of attorney must be retained in the records of the corporation.
(i) A document authorized to be filed under this article may but is not required to contain:
(1) the corporate seal;         (2) an attestation by the secretary or an assistant secretary; and
(3) an acknowledgment, verification, or proof.
(j) If the secretary of state has prescribed a mandatory form for the document under section 2 of this chapter, the document must be in or on the prescribed form.
(k) The document must be delivered to the office of the secretary of state for filing as described in section 1.1 of this chapter and the correct filing fee must be paid in the manner and form required by the secretary of state.
(l) The secretary of state may accept payment of the correct filing fee by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(m) A signature on a document that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(1) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(2) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.1; P.L.11-1996, SEC.8; P.L.277-2001, SEC.1; P.L.178-2005, SEC.1; P.L.130-2006, SEC.2.

IC 23-1-18-1.1
Copies of documents delivered for filing
Sec. 1.1. (a) For purposes of this article, except for a biennial report filed under IC 23-1-53-4, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-1-24-3 or IC 23-1-49-9; or         (2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.2.

IC 23-1-18-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish on request forms for:
(1) a foreign corporation's application for a certificate of authority to transact business in this state;
(2) a foreign corporation's application for a certificate of withdrawal; and
(3) the biennial reports.
If the secretary of state requires and the form so states, use of these forms is mandatory.
(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this article but their use is not mandatory.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.3; P.L.11-1996, SEC.9.

IC 23-1-18-3
Fees
Sec. 3. (a) The secretary of state shall collect the following fees when the documents described in this subsection are delivered to the secretary of state for filing:
Document    Fee
(1)    Articles of incorporation    $90
(2)    Application for use of
indistinguishable name    $20
(3)    Application for reserved name    $20
(4)    Application for renewal of reservation    $20
(5)    Notice of transfer of reserved name    $20
(6)    Application for registered
name    $30
(7)    Application for renewal of
registered name    $30
(8)    Corporation's statement of change
of registered agent or registered
office or both    No Fee
(9)    Agent's statement of change of
registered office for each
affected corporation    No Fee
(10)    Agent's statement of
resignation    No Fee
(11)    Amendment of articles of         incorporation    $30
(12)    Restatement of articles of
incorporation    $30
With amendment of articles    $30
(13)    Articles of merger or share
exchange    $90
(14)    Articles of dissolution    $30
(15)    Articles of revocation of
dissolution    $30
(16)    Certificate of administrative
dissolution    No Fee
(17)    Application for reinstatement
following administrative
dissolution    $30
(18)    Certificate of reinstatement    No Fee
(19)    Certificate of judicial dissolution    No Fee
(20)    Application for certificate of
authority    $90
(21)    Application for amended certificate
of authority    $30
(22)    Application for certificate of
withdrawal    $30
(23)    Certificate of revocation of
authority to transact business    No Fee
(24)    Biennial report filed in writing,
including by facsimile    $30
(25)    Biennial report filed by
electronic medium    $20
(26)    Articles of correction    $30
(27)    Application for certificate of
existence or authorization    $15
(28)    Any other document required or
permitted to be filed by this
article, including an application
for any other certificates or
certification certificate (except
for any such other certificates
that the secretary of state may
determine to issue without
additional fee in connection with
particular filings) and a request
for other facts of record under
section 9(b)(6) of this chapter    $30
(b) The fee set forth in subsection (a)(24) for filing a biennial report is:
(1) fifteen dollars ($15) per year, for a filing in writing, including facsimile; and
(2) ten dollars ($10) per year, for a filing by electronic medium;
to be paid biennially.
(c) The secretary of state shall collect a fee of ten dollars ($10)

each time process is served on the secretary of state under this article. If the party to a proceeding causing service of process prevails in the proceeding, then that party is entitled to recover this fee as costs from the nonprevailing party.
(d) The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:
(1) Per page for copying

IC 23-1-18-4
Effective date of document
Sec. 4. (a) Except as provided in subsection (b) and section 5(c) of this chapter, a document accepted for filing is effective:
(1) at the time of filing on the date it is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at such later time on the date it is filed as is specified in the document as its effective time on the date it is filed.
(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.
As added by P.L.149-1986, SEC.2.

IC 23-1-18-5
Correction of document
Sec. 5. (a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:
(1) contains an incorrect statement; or
(2) was defectively executed, attested, sealed, verified, or acknowledged.
(b) A document is corrected:
(1) by preparing articles of correction that:
(A) describe the document (including its filing date) or attach a copy of it to the articles;
(B) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and
(C) correct the incorrect statement or defective execution; and
(2) by delivering the articles to the secretary of state for filing.
(c) Articles of correction are effective on the effective date of the document they correct except as to persons reasonably relying on the uncorrected document and adversely affected by the correction. As

to those persons, articles of correction are effective when filed or when the reliance ceased to be reasonable, whichever first occurs.
As added by P.L.149-1986, SEC.2.

IC 23-1-18-6
Filing of document by secretary of state; refusal to file
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state shall file it.
(b) The secretary of state files a document by stamping or otherwise endorsing "Filed", together with the secretary of state's name and official title and the date and time of receipt on both the original and the document copy and on the receipt for the filing fee. After filing a document, except as provided in IC 23-1-24-3 and IC 23-1-49-9, the secretary of state shall deliver the document copy, with the filing fee receipt (or acknowledgement of receipt if no fee is required) attached, to the domestic or foreign corporation or its representative.
(c) If the secretary of state refuses to file a document, the secretary of state shall return it to the domestic or foreign corporation or its representative within ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:
(1) affect the validity or invalidity of the document in whole or part;
(2) relate to the correctness or incorrectness of information contained in the document; or
(3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.149-1986, SEC.2.

IC 23-1-18-7
Refusal to file document; appeal by corporation
Sec. 7. (a) If the secretary of state refuses to file a document delivered to the secretary of state's office for filing, the domestic or foreign corporation may appeal the refusal to the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is or will be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.
(b) The court may order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.2.
IC 23-1-18-8
Certification; evidence of filing
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature (which may be in facsimile) and the seal of this state, is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.149-1986, SEC.2. Amended by P.L.145-1988, SEC.2.

IC 23-1-18-9
Certificate of existence or authorization
Sec. 9. (a) Any person may request the secretary of state to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.
(b) A certificate of existence or authorization sets forth:
(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in Indiana;
(2) if a domestic corporation:
(A) that the domestic corporation is duly incorporated under the law of this state;
(B) the date of its incorporation; and
(C) the period of its duration if less than perpetual;
(3) if a foreign corporation, that the foreign corporation is authorized to transact business in Indiana;
(4) that all fees, taxes, and penalties owed to this state have been paid, if:
(A) payment is reflected in the records of the secretary of state; and
(B) nonpayment affects the existence or authorization of the domestic or foreign corporation;
(5) if a domestic corporation or a foreign corporation, that its most recent biennial report required by IC 23-1-53-3 has been filed with the secretary of state;
(6) that articles of dissolution have not been filed; and
(7) other facts of record in the office of the secretary of state that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in Indiana.
As added by P.L.149-1986, SEC.2. Amended by P.L.228-1995, SEC.5; P.L.11-1996, SEC.11.

IC 23-1-18-10
Intentionally signing false document
Sec. 10. A person commits a Class A misdemeanor if the person signs a document the person knows is false in any material respect with intent that the document be delivered to the secretary of state for

filing.
As added by P.L.149-1986, SEC.2.



CHAPTER 19. POWERS OF SECRETARY OF STATE

IC 23-1-19-1
Powers
Sec. 1. The secretary of state has the power reasonably necessary to perform the duties required by this article.
As added by P.L.149-1986, SEC.3.



CHAPTER 20. GENERAL DEFINITIONS

IC 23-1-20-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-2
Articles of incorporation
Sec. 2. "Articles of incorporation" includes amended and restated articles of incorporation and articles of merger.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-3
Authorized shares
Sec. 3. "Authorized shares" means the shares of all classes that a domestic or foreign corporation is authorized to issue.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-4
Conspicuous
Sec. 4. "Conspicuous" means written so that a reasonable person against whom the writing is to operate should have noticed it. "Conspicuous" includes the following:
(1) Printing in italics or boldface or contrasting color.
(2) Typing in capitals or underlined.
(3) Placement of text in a separate or otherwise noticeable location.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-5
Corporation; domestic corporation
Sec. 5. "Corporation" or "domestic corporation" means a corporation for profit that is not a foreign corporation, incorporated under or subject to the provisions of this article.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-6
Deliver
Sec. 6. "Deliver" includes mail.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-7
Distribution
Sec. 7. (a) "Distribution" means a direct or indirect transfer of money or other property (except a corporation's own shares) or incurrence or transfer of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares under

IC 23-1-28. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.
(b) The term does not include:
(1) amounts constituting reasonable compensation for past or present services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefit program; or
(2) the making of or payment or performance upon a bona fide guaranty or similar arrangement by a corporation to or for the benefit of its shareholders.
However, the failure of an amount to satisfy subdivision (1), or of a payment or performance to satisfy subdivision (2), is not determinative of whether the amount, payment, or performance is a distribution.
As added by P.L.149-1986, SEC.4. Amended by P.L.130-2006, SEC.3.

IC 23-1-20-8
Effective date of notice
Sec. 8. "Effective date of notice" has the meaning set forth in section 29 of this chapter.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-9
Employee
Sec. 9. "Employee" includes an officer but not a director. A director may accept duties that make the director also an employee.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-10
Entity
Sec. 10. "Entity" includes the following:
(1) Domestic corporation and foreign corporation.
(2) Not-for-profit corporation.
(3) Corporation incorporated under any other statute.
(4) Profit and not-for-profit unincorporated association.
(5) Business trust, estate, partnership, trust, and two (2) or more persons having a joint or common economic interest.
(6) State, United States, and foreign government.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-11
Foreign corporation
Sec. 11. "Foreign corporation" means a corporation for profit incorporated under a law other than the law of Indiana.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-12
Governmental subdivision      Sec. 12. "Governmental subdivision" includes authority, county, district, and municipality.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-13
Includes
Sec. 13. "Includes" denotes a partial definition.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-14
Individual
Sec. 14. "Individual" includes the guardianship estate of an incapacitated person (as defined in IC 29-3-1-7.5), or the estate of a decedent.
As added by P.L.149-1986, SEC.4. Amended by P.L.33-1989, SEC.20.

IC 23-1-20-15
Mail
Sec. 15. "Mail" means:
(1) first class, certified, or registered United States mail, postage prepaid; or
(2) private carrier service, fees prepaid or billed to the sender.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-16
Means
Sec. 16. "Means" denotes an exhaustive definition.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-17
Notice
Sec. 17. "Notice" has the meaning set forth in section 29 of this chapter.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-18
Person
Sec. 18. "Person" includes individual and entity.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-19
Principal office
Sec. 19. "Principal office" means the office (in or out of Indiana) so designated in the annual or biennial report where the principal executive offices of a domestic or foreign corporation are located.
As added by P.L.149-1986, SEC.4. Amended by P.L.228-1995, SEC.6.

IC 23-1-20-20 Proceeding
Sec. 20. "Proceeding" includes civil suit and criminal, administrative, and investigatory action.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-21
Record date
Sec. 21. "Record date" means the date established under IC 23-1-25 through IC 23-1-28 or IC 23-1-29 through IC 23-1-32 by the corporation for determining the identity of its shareholders for purposes of this article.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-22
Secretary
Sec. 22. "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under IC 23-1-36-1 for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-23
Share
Sec. 23. "Share" means the unit into which the proprietary interests in a corporation are divided.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-24
Shareholder
Sec. 24. "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted pursuant to a recognition procedure or a disclosure procedure established under IC 23-1-30-4.
As added by P.L.149-1986, SEC.4. Amended by P.L.145-1988, SEC.3.

IC 23-1-20-25
State
Sec. 25. "State", when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-26
Subscriber
Sec. 26. "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.
As added by P.L.149-1986, SEC.4.
IC 23-1-20-27
United States
Sec. 27. "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-28
Voting group
Sec. 28. "Voting group" means all shares of one (1) or more classes or series that under the articles of incorporation or this article are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this article to vote generally on the matter are for that purpose a single voting group.
As added by P.L.149-1986, SEC.4.

IC 23-1-20-29
Method of giving notice; effectiveness
Sec. 29. (a) Notice under this article shall be in writing unless oral notice is authorized by a corporation's articles of incorporation or bylaws.
(b) Notice, if otherwise in proper form under this article, may be communicated:
(1) in person;
(2) by telephone, telegraph, teletype, or other form of wire or wireless communication; or
(3) by mail.
If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication.
(c) Written notice by a domestic or foreign corporation to a shareholder is effective when mailed, if correctly addressed to the shareholder's address shown in the corporation's current record of shareholders.
(d) Written notice to a domestic or foreign corporation (authorized to transact business in Indiana) may be addressed to its registered agent at its registered office or to the secretary of the corporation at its principal office shown in the most recent filing of the corporation under this article.
(e) Except as provided in subsection (c), written notice is effective at the earliest of the following:
(1) When received.
(2) Five (5) days after its mailing, as evidenced by the postmark or private carrier receipt, if correctly addressed to the address listed in the most current records of the corporation.
(3) On the date shown on the return receipt, if sent by registered or certified United States mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.
(f) Oral notice is effective when communicated.     (g) If this article prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this article, those requirements govern.
As added by P.L.149-1986, SEC.4. Amended by P.L.228-1995, SEC.7.

IC 23-1-20-30
Persons or entities constituting one shareholder
Sec. 30. (a) For purposes of this article, each of the following, identified as a shareholder in a corporation's current record of shareholders, constitutes one (1) shareholder:
(1) Three (3) or fewer coowners. However, if there are four (4) or more coowners, each coowner shall be counted as a shareholder.
(2) A corporation, limited liability company, partnership, trust, estate, or other entity.
(3) The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.
(b) For purposes of this article, shareholdings registered in substantially similar names constitute one (1) shareholder if it is reasonable to believe that the names represent the same person.
As added by P.L.149-1986, SEC.4. Amended by P.L.8-1993, SEC.302.



CHAPTER 21. INCORPORATION

IC 23-1-21-1
Incorporators
Sec. 1. One (1) or more persons may act as the incorporator or incorporators of a corporation by signing and causing to be delivered articles of incorporation to the secretary of state for filing.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-2
Articles of incorporation; contents
Sec. 2. (a) The articles of incorporation must set forth:
(1) a corporate name for the corporation that satisfies the requirements of IC 23-1-23-1;
(2) the number of shares the corporation is authorized to issue;
(3) the street address of the corporation's initial registered office in Indiana and the name of its initial registered agent at that office; and
(4) the name and address of each incorporator.
(b) The articles of incorporation may set forth:
(1) the names and addresses of the individuals who are to serve as the initial directors;
(2) provisions not inconsistent with law regarding:
(A) the purpose or purposes for which the corporation is organized;
(B) managing the business and regulating the affairs of the corporation;
(C) defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;
(D) a par value for authorized shares or classes of shares; and
(E) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; and
(3) any provision that under this article is required or permitted to be set forth in the bylaws.
(c) The articles of incorporation need not set forth any of the corporate powers enumerated in this article.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-3
Date of corporate existence; filing of articles as evidence of valid existence
Sec. 3. (a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.
(b) The secretary of state's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to

cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-4
Persons acting on behalf of nonexistent corporation; liability
Sec. 4. All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this article, are jointly and severally liable for all liabilities created while so acting.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-5
Organizational meeting
Sec. 5. (a) After incorporation:
(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by electing or appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;
(2) if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators to elect a board of directors who shall complete the organization of the corporation; and
(3) if a corporation, under IC 23-1-33-1(c), will not have a board of directors, the subscribers shall hold an organizational meeting to complete the organization of the corporation.
(b) An action required or permitted by this article to be taken by incorporators or subscribers at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents that describe the action taken and that are signed by each incorporator or subscriber.
(c) An organizational meeting may be held in or out of Indiana.
As added by P.L.149-1986, SEC.5. Amended by P.L.226-1989, SEC.2.

IC 23-1-21-6
Bylaws
Sec. 6. (a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.
(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.
As added by P.L.149-1986, SEC.5.

IC 23-1-21-7
Emergency bylaws
Sec. 7. (a) Unless the articles of incorporation provide otherwise,

the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d). The emergency bylaws may make all provisions necessary for managing the corporation during the emergency, including:
(1) procedures for calling a meeting of the board of directors;
(2) quorum requirements for the meeting; and
(3) designation of additional or substitute directors.
(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.
(c) Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.149-1986, SEC.5.



CHAPTER 22. POWERS AND PURPOSES

IC 23-1-22-1
Purpose of corporation; law governing
Sec. 1. (a) Every corporation incorporated under this article has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.
(b) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this article unless provisions for incorporation of corporations engaging in that business exist under that statute.
As added by P.L.149-1986, SEC.6.

IC 23-1-22-2
Perpetual duration; powers
Sec. 2. Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power to:
(1) sue and be sued, complain and defend in its corporate name;
(2) have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it (however, the use of a corporate seal or an impression thereof is not required and does not affect the validity of any instrument whatsoever, notwithstanding any other statutes);
(3) make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation;
(4) purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;
(5) sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;
(6) purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any entity, including itself, except as otherwise prohibited by this article;
(7) make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;
(8) lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;
(9) be a promoter, partner, member, associate, or manager of

any partnership, joint venture, trust, or other entity;
(10) conduct its business, locate offices, and exercise the powers granted by this article within or without Indiana;
(11) elect directors, elect and appoint officers, and appoint employees and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;
(12) pay pensions and establish and administer pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, welfare plans, qualified and nonqualified retirement plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;
(13) make donations for the public welfare or for charitable, scientific, or educational purposes;
(14) transact any lawful business that will aid governmental policy; and
(15) make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.
As added by P.L.149-1986, SEC.6.

IC 23-1-22-3
Emergencies; powers; meetings
Sec. 3. (a) In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:
(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and
(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.
(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:
(1) notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and
(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.
(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.149-1986, SEC.6.
IC 23-1-22-4
Procedures regulating transactions resulting in change of control
Sec. 4. (a) In addition to any other provision contained in its articles of incorporation or bylaws or authorized by any other provision of this article, a corporation may establish one (1) or more procedures by which it regulates transactions that would, when consummated, result in a change of control of such corporation.
(b) For purposes of this section and any procedure established under this section, "control" means:
(1) for any corporation having one hundred (100) or more shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than ten percent (10%) of the voting shares of a corporation's outstanding voting shares; and
(2) for any corporation having fewer than one hundred (100) shareholders, the beneficial ownership, or the direct or indirect power to direct the voting, of no less than fifty percent (50%) of the voting shares of the corporation's outstanding voting shares.
(c) A procedure established under this section may be adopted:
(1) in a corporation's original articles of incorporation or bylaws;
(2) by amending the articles of incorporation; or
(3) notwithstanding that a vote of the shareholders would otherwise be required by any other provision of this article or the articles of incorporation for the adoption or implementation of all or any portion of the procedure, by amending the bylaws.
As added by P.L.149-1986, SEC.6.

IC 23-1-22-5
Challenging corporation's power to act; ultra vires acts
Sec. 5. (a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.
(b) A corporation's power to act may be challenged:
(1) in a proceeding by a shareholder against the corporation to enjoin the act;
(2) in a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or
(3) in a proceeding by the attorney general under IC 23-1-47-1.
(c) In a shareholder's proceeding under subsection (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.
As added by P.L.149-1986, SEC.6.



CHAPTER 23. NAME

IC 23-1-23-1
Corporate name
Sec. 1. (a) A corporate name:
(1) must contain the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", or words or abbreviations of like import in another language; and
(2) except as provided in subsection (e), may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by IC 23-1-22-1 and its articles of incorporation.
(b) Except as authorized by subsections (c) and (d), a corporate name must be distinguishable upon the records of the secretary of state from:
(1) the corporate name of a corporation or other business entity incorporated or authorized to transact business in Indiana;
(2) a corporate name reserved or registered under section 2 or 3 of this chapter; and
(3) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in Indiana.
(c) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (b). The secretary of state shall authorize use of the name applied for if:
(1) the other corporation files its written consent to the use, signed by any current officer of the corporation; or
(2) the applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A corporation may use the name, including the fictitious name, of another domestic or foreign corporation that is used in Indiana if the other corporation is incorporated or authorized to transact business in Indiana and the proposed user corporation:
(1) has merged with the other corporation;
(2) has been formed by reorganization of the other corporation; or
(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) A bank holding company (as defined in 12 U.S.C. 1841) may use the word "bank" or "banks" as a part of its name. However, this subsection does not permit a bank holding company to advertise or represent itself to the public as affording the services or performing the duties that a bank or trust company only is entitled to afford and perform.
(f) Except as provided in IC 23-1-49-6, this article does not

control the use of fictitious names.
As added by P.L.149-1986, SEC.7. Amended by P.L.145-1988, SEC.4; P.L.178-2002, SEC.98.

IC 23-1-23-2
Exclusive use of corporate name
Sec. 2. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name for a foreign corporation whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.149-1986, SEC.7. Amended by P.L.277-2001, SEC.3.

IC 23-1-23-3
Foreign corporation; registration of name
Sec. 3. (a) A foreign corporation may register its name, or its name with any addition required by IC 23-1-49-6, if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign corporation registers its name, or its name with any addition required by IC 23-1-49-6, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-1-49-6; and
(2) the state or country and date of its incorporation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the secretary of state for filing a renewal application, which complies with the requirements of subsection (b), between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign corporation whose registration is effective may thereafter qualify as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under this article or by another foreign corporation thereafter authorized to transact business in Indiana. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.
As added by P.L.149-1986, SEC.7. Amended by P.L.277-2001, SEC.4.



CHAPTER 24. OFFICE AND AGENT

IC 23-1-24-1
Maintenance of registered office and registered agent
Sec. 1. Each corporation must continuously maintain in Indiana:
(1) a registered office; and
(2) a registered agent, who must be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or
(C) a foreign corporation or not-for-profit foreign corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.149-1986, SEC.8.

IC 23-1-24-2
Change of registered office or registered agent
Sec. 2. (a) A corporation may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:
(1) the name of the corporation;
(2) the street address of its current registered office;
(3) if the current registered office is to be changed, the street address of the new registered office;
(4) the name of its current registered agent;
(5) if the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent or a representation that the new registered agent has consented (either on the statement or attached to it) to the appointment; and
(6) that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any corporation that the registered agent serves by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.149-1986, SEC.8. Amended by P.L.107-1987, SEC.4.

IC 23-1-24-3
Resignation of registered agent
Sec. 3. (a) A registered agent may resign the agency appointment

by signing and delivering to the secretary of state for filing as described in IC 23-1-18 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement the secretary of state shall mail one (1) copy to the corporation at its principal office, if known, and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.
As added by P.L.149-1986, SEC.8. Amended by P.L.228-1995, SEC.8.

IC 23-1-24-4
Service of process or notice
Sec. 4. (a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.
(b) If a corporation has no registered agent, or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation or other executive officer, as that term is used in Trial Rule 4.6(a)(1), at the corporation's principal office. Service is perfected under this subsection at the earliest of:
(1) the date the corporation receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the corporation; or
(3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a corporation.
As added by P.L.149-1986, SEC.8.



CHAPTER 25. SHARES GENERALLY

IC 23-1-25-1
Authorization of shares in articles of incorporation
Sec. 1. (a) The articles of incorporation must prescribe the number of shares that the corporation is authorized to issue. If more than one (1) class of shares is authorized by the articles of incorporation, the articles of incorporation must prescribe the number of shares in each class and a distinguishing designation for each class. Before the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by section 2 of this chapter.
(b) The articles of incorporation must authorize:
(1) one (1) or more classes of shares that together have unlimited voting rights; and
(2) one (1) or more classes of shares (that may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.
(c) The articles of incorporation may authorize one (1) or more classes of shares that have one (1) or more of the following characteristics:
(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this article.
(2) Are redeemable or convertible as specified in the articles of incorporation:
(A) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;
(B) for cash, indebtedness, securities, or other property; and
(C) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events.
(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative.
(4) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.
(d) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) is not exhaustive.
As added by P.L.149-1986, SEC.9.

IC 23-1-25-2
Series of shares; filing articles with secretary of state
Sec. 2. (a) If the articles of incorporation so provide, the board of directors may create one (1) or more series, and may determine, in whole or in part, the preferences, limitations, and relative voting and other rights (within the limits set forth in section 1 of this chapter)

of:
(1) any class of shares before the issuance of any shares of that class; or
(2) one (1) or more series within a class before the issuance of any shares of that series.
(b) Each series of a class must be given a distinguishing designation.
(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.
(d) Before issuing any shares of a class or series the preferences, limitations, and relative voting and other rights of which are determined under this section, the corporation must deliver to the secretary of state for filing articles of amendment, which are effective without shareholder action, that set forth:
(1) the name of the corporation;
(2) the text of the amendment determining the terms of the class or series of shares;
(3) the date it was adopted; and
(4) a statement that the amendment was duly adopted by the board of directors.
As added by P.L.149-1986, SEC.9.

IC 23-1-25-3
Issuance of shares; number; outstanding shares
Sec. 3. (a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.
(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) and to IC 23-1-28.
(c) At all times that shares of the corporation are outstanding, one (1) or more shares that together have unlimited voting rights and one (1) or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.
As added by P.L.149-1986, SEC.9.

IC 23-1-25-4
Fractional shares; scrip
Sec. 4. (a) A corporation may do any one (1) or more of the following:
(1) Issue fractions of a share or pay in money the value of fractions of a share.
(2) Arrange for disposition of fractional shares by the shareholders.
(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.     (b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by IC 23-1-26-6(b).
(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.
(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:
(1) that the scrip will become void if not exchanged for full shares before a specified date; and
(2) that the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.
As added by P.L.149-1986, SEC.9.



CHAPTER 26. ISSUANCE OF SHARES

IC 23-1-26-1
Subscription agreements
Sec. 1. (a) A subscription for shares entered into before incorporation is irrevocable for six (6) months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.
(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.
(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.
(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty (20) days after the corporation sends written demand for payment to the subscriber.
(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 2 of this chapter.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-2
Consideration
Sec. 2. (a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.
(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation. If shares are authorized to be issued for promissory notes or for promises to render services in the future, the corporation must comply with IC 23-1-53-2(b).
(c) The corporation may issue shares for such consideration received or to be received as the board of directors determines to be adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.
(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued

therefor are fully paid and nonassessable.
(e) The corporation may (but is not required to) place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may (but is not required to) credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or in part.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-3
Shareholder liability
Sec. 3. (a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (section 2 of this chapter) or specified in the subscription agreement (section 1 of this chapter).
(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's own acts or conduct.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-4
Share dividends and share splits
Sec. 4. (a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one (1) or more classes or series. An issuance of shares under this subsection may be in the form of a share dividend or a share split, but shall be considered a share dividend for purposes of this article.
(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:
(1) the articles of incorporation so authorize;
(2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue; or
(3) there are no outstanding shares of the class or series to be issued.
(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-5
Rights, options, or warrants
Sec. 5. A corporation, acting through its board of directors, may create or issue rights, options, or warrants for the purchase of shares or other securities of the corporation or any successor in interest of

the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares or other securities are to be issued. The rights, options, or warrants may be issued with or without consideration, and may (but need not) be issued pro rata.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-6
Certificates; contents; signatures
Sec. 6. (a) Shares may but need not be represented by certificates. Unless this article or another statute expressly provides otherwise, the rights and obligations of shareholders of the same class or series of shares are identical whether or not their shares are represented by certificates.
(b) At a minimum each share certificate must state on its face:
(1) the name of the issuing corporation and that it is organized under the law of this state;
(2) the name of the person to whom issued; and
(3) the number and class of shares and the designation of the series, if any, the certificate represents.
(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.
(d) Each share certificate:
(1) must be signed (either manually or in facsimile) by at least two (2) officers (or the sole officer, if the corporation has only one (1) officer) designated in the bylaws or by the board of directors; and
(2) may bear the corporate seal or its facsimile.
(e) If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.
As added by P.L.149-1986, SEC.10. Amended by P.L.107-1987, SEC.5.

IC 23-1-26-7
Issuance of shares without certificates
Sec. 7. (a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.     (b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by sections 6(b) and 6(c) of this chapter, and, if applicable, section 8 of this chapter.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-8
Restrictions on transfer or registration of transfer of shares
Sec. 8. (a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of any class or series of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.
(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 7(b) of this chapter. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.
(c) A restriction on the transfer or registration of transfer of shares is authorized:
(1) to maintain the corporation's status when it is dependent on the number or identity of its shareholders;
(2) to preserve exemptions under federal or state securities law; or
(3) for any other reasonable purpose.
(d) A restriction on the transfer or registration of transfer of shares may, among other things:
(1) obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;
(2) obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;
(3) require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable; or
(4) prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.
(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
As added by P.L.149-1986, SEC.10.

IC 23-1-26-9 Expenses payable from consideration received for shares
Sec. 9. A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.
As added by P.L.149-1986, SEC.10.



CHAPTER 27. SUBSEQUENT ACQUISITION OF SHARES BY SHAREHOLDERS AND CORPORATION

IC 23-1-27-1
Preemptive rights
Sec. 1. (a) The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.
(b) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:
(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.
(2) A shareholder may waive the preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.
(3) There is no preemptive right with respect to:
(A) shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or its affiliates;
(B) shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or its affiliates;
(C) shares authorized in articles of incorporation that are issued within six (6) months from the effective date of incorporation; or
(D) shares sold otherwise than for money.
(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.
(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.
(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one (1) year is subject to the shareholders' preemptive rights.     (c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
As added by P.L.149-1986, SEC.11.

IC 23-1-27-2
Corporation acquiring its own shares
Sec. 2. (a) A corporation may acquire its own shares. Unless a resolution of the board of directors or the corporation's articles of incorporation provide otherwise, shares so acquired constitute authorized but unissued shares.
(b) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.
(c) Articles of amendment for purposes of subsection (b) may be adopted by the board of directors without shareholder action, shall be delivered to the secretary of state for filing, and shall set forth:
(1) the name of the corporation;
(2) the reduction in the number of authorized shares, itemized by class and series; and
(3) the total number of authorized shares, itemized by class and series, remaining after reduction of the shares.
(d) A corporation has authority to use, hold, acquire, cancel, and dispose of treasury shares (as defined in prior law).
(e) Unless the board of directors adopts an amendment to the corporation's articles of incorporation to reduce the number of authorized shares, treasury shares of the corporation that are cancelled shall be treated as authorized but unissued shares.
As added by P.L.149-1986, SEC.11. Amended by P.L.107-1987, SEC.6.



CHAPTER 28. DISTRIBUTIONS TO SHAREHOLDERS

IC 23-1-28-1
Distributions
Sec. 1. A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in section 3 of this chapter.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-2
Record date, declaration date, and payment date
Sec. 2. The board of directors may fix a record date, declaration date, and payment date with respect to any share dividend or distribution to a corporation's shareholders. If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a repurchase or reacquisition of shares), it is the date the board of directors authorizes the distribution.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-3
Prohibited distributions
Sec. 3. A distribution may not be made if, after giving it effect:
(1) the corporation would not be able to pay its debts as they become due in the usual course of business; or
(2) the corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-4
Basis for determination that distribution not prohibited
Sec. 4. The board of directors may base a determination that a distribution is not prohibited under section 3 of this chapter either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-5
Measuring effect of distribution; date
Sec. 5. The effect of a distribution under section 3 of this chapter is measured:
(1) in the case of distribution by purchase, redemption, or other

acquisition of the corporation's shares, as of the earlier of:
(A) the date money or other property is transferred or debt incurred by the corporation; or
(B) the date the shareholder ceases to be a shareholder with respect to the acquired shares;
(2) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and
(3) in all other cases, as of:
(A) the date the distribution is authorized if the payment occurs within one hundred twenty (120) days after the date of authorization; or
(B) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.
As added by P.L.149-1986, SEC.12.

IC 23-1-28-6
Indebtedness to shareholder; priority
Sec. 6. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this chapter is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.
As added by P.L.149-1986, SEC.12.



CHAPTER 29. MEETINGS OF SHAREHOLDERS

IC 23-1-29-1
Annual meeting
Sec. 1. (a) A corporation must hold a meeting of the shareholders annually at a time stated in or fixed in accordance with the bylaws.
(b) Annual shareholders' meetings may be held in or out of Indiana at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.
(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.
(d) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in an annual shareholders' meeting by, or through the use of, any means of communication by which all shareholders participating may simultaneously hear each other during the meeting. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.
As added by P.L.149-1986, SEC.13.

IC 23-1-29-2
Special meetings
Sec. 2. (a) A corporation with more than fifty shareholders must hold a special meeting of shareholders on call of its board of directors or the person or persons (including, but not limited to, shareholders or officers) specifically authorized to do so by the articles of incorporation or bylaws. If such corporation's articles of incorporation require the holding of a special meeting on the demand of its shareholders, but do not specify the percentage of votes entitled to be cast on an issue necessary to demand such special meeting, the board of directors may establish such percentage in the corporation's bylaws. Absent adoption of such a bylaw provision, the demand for a special meeting must be made by the holders of all of the votes entitled to be cast on an issue.
(b) A corporation with fifty (50) or fewer shareholders must hold a special meeting of shareholders:
(1) On call of its board of directors or the person or persons (including, but not limited to, shareholders or officers) specifically authorized to do so by the articles of incorporation or bylaws; or
(2) If the holders of at least twenty-five percent (25%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to such corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which it is to be held.
(c) Special shareholders' meetings may be held in or out of Indiana at the place stated in or fixed in accordance with the bylaws.

If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.
(d) Only business within the purpose or purposes described in the meeting notice required by section 5(c) of this chapter may be conducted at a special shareholders' meeting.
(e) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in a special meeting of shareholders by, or through the use of, any means of communication by which all shareholders participating may simultaneously hear each other during the meeting. A shareholder participating in a meeting by this means is deemed to be present in person at the meeting.
As added by P.L.149-1986, SEC.13. Amended by P.L.227-1989, SEC.1.

IC 23-1-29-3
Court-ordered meetings
Sec. 3. The circuit or superior court of the county where a corporation's principal office (or, if none in Indiana, its registered office) is located may order a meeting to be held and may fix the time and place of the meeting, which shall be conducted in accordance with the corporation's articles of incorporation and bylaws:
(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or
(2) on application of a shareholder who signed a demand for a special meeting valid under section 2 of this chapter if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.149-1986, SEC.13.

IC 23-1-29-4
Action taken without a meeting; consent of shareholders; notice to nonvoting shareholders
Sec. 4. (a) Action required or permitted by this article to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one (1) or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) If not otherwise determined under section 7 of this chapter, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).     (c) Action taken under this section is effective when the last shareholder signs the consent, unless the consent specifies a different prior or subsequent effective date.
(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
(e) If this article requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that, under this article, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.
As added by P.L.149-1986, SEC.13. Amended by P.L.107-1987, SEC.7.

IC 23-1-29-4.5
Action without meeting; written and electronic consent of shareholders; notice to nonvoting shareholders
Sec. 4.5. (a) This section does not apply to any corporation that has a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Securities Exchange Act of 1934.
(b) Unless otherwise provided in the articles of incorporation, any action required or permitted by this article to be taken at a shareholders' meeting may be taken without a meeting and without a vote if a consent or consents in writing setting forth the action taken are:
(1) signed by shareholders having at least the minimum number of votes necessary to authorize the action at a meeting at which all shareholders entitled to vote were present and voted; and
(2) delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(c) Unless the articles of incorporation provide that no prior notice is required, written notice of the proposed action containing the information required by section 5 of this chapter must be given to the shareholders at least ten (10) days before the action is taken.
(d) If not otherwise determined under section 7 of this chapter, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (b).
(e) Each written consent must bear the date of signature of each shareholder who signs the consent.
(f) A written consent is effective when, within sixty (60) days after the earliest dated consent delivered to the corporation, written consents signed by a sufficient number of shareholders to take action are delivered to the corporation, unless the consent specifies a different prior or subsequent effective date.
(g) For purposes of this subsection, "electronic consent" means a

telegram, cablegram, or other form of electronic transmission, and "sign" or "signed" includes any manual, facsimile, conformed, or electronic signature. The following apply to an electronic consent:
(1) An electronic consent to an action to be taken may be transmitted by a:
(A) shareholder; or
(B) person or persons authorized to act for a shareholder.
(2) The date that an electronic consent is transmitted is considered to be the date on which the consent is written, signed, and dated for purposes of this section if the electronic consent is delivered with information from which the corporation can determine:
(A) that the electronic consent was transmitted by a shareholder or by a person or persons authorized to act for a shareholder; and
(B) the date on which a shareholder or an authorized person or persons transmitted the electronic consent.
(3) An electronic consent is considered to be delivered when:
(A) the consent is reproduced in paper form; and
(B) the paper form is delivered to the corporation.
(4) Notwithstanding subdivisions (1), (2), and (3), electronic consents may be delivered to the corporation in any other manner provided by resolution of the board of directors.
(5) A reliable reproduction of a consent in writing may be used instead of the original writing for any and all purposes for which the original writing could be used if the reproduction is a complete reproduction of the entire original writing.
(h) Unless prior notice has been given to the shareholders as provided in subsection (c), prompt notice of the taking of the corporate action without a meeting by less than unanimous written consent of the shareholders must be given to those shareholders, including nonvoting shareholders entitled to notice under this article, who:
(1) did not consent in writing; and
(2) would have been entitled to notice of the meeting if the record date for the meeting was the date on which the first shareholder's signed consent was delivered to the corporation under subsection (f).
(i) A document required to be filed under any other section of this article regarding the action consented to by the shareholders
under this section must state, instead of any statement required by another section of this article concerning any vote of the shareholders, that written consent has been given in accordance with this section.
As added by P.L.213-2003, SEC.1.

IC 23-1-29-5
Notice of meetings
Sec. 5. (a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no

fewer than ten (10) nor more than sixty (60) days before the meeting date. Unless this article or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.
(b) Unless this article or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.
(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.
(d) If not otherwise fixed under section 7 of this chapter, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.
(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7 of this chapter, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.
(f) A corporation may give notice of a shareholders' meeting under this section by mailing the notice, postage prepaid, through the United States Postal Service, using any class or form of mail, if:
(1) the shares to which the notice relates are of a class of securities that is registered under the Exchange Act (as defined in IC 23-1-43-9); and
(2) the notice and the related proxy or information statement required under the Exchange Act (as defined in IC 23-1-43-9) are available to the public, without cost or password, through the corporation's Internet web site not fewer than thirty (30) days before the shareholders' meeting.
As added by P.L.149-1986, SEC.13. Amended by P.L.178-2005, SEC.2.

IC 23-1-29-6
Waiver of notice
Sec. 6. (a) A shareholder may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver by the shareholder entitled to the notice must be in writing and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) A shareholder's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) waives objection to consideration of a particular matter at

the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.
As added by P.L.149-1986, SEC.13.

IC 23-1-29-7
Fixing of record date
Sec. 7. (a) The bylaws may fix or provide the manner of fixing the record date for one (1) or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.
(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.
As added by P.L.149-1986, SEC.13.



CHAPTER 30. VOTING BY SHAREHOLDERS

IC 23-1-30-1
Shareholders' list
Sec. 1. (a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder.
(b) The shareholders' list must be available for inspection by any shareholder entitled to vote at the meeting, beginning five (5) business days before the date of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. Subject to IC 23-1-52-2(c), a shareholder, or the shareholder's agent or attorney authorized in writing, is entitled on written demand to inspect and to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.
(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, or the shareholder's agent or attorney authorized in writing, is entitled to inspect the list at any time during the meeting or any adjournment.
(d) If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney authorized in writing, to inspect the shareholders' list during the period specified in subsection (b) (or copy the list as permitted by subsection (b)), the circuit or superior court of the county where a corporation's principal office (or, if none in Indiana, its registered office) is located, on application of the shareholder, may order the inspection or copying.
(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.
(f) The use and distribution of any information acquired from inspection or copying the shareholders' list under the rights granted by this section are subject to IC 23-1-52-5.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-2
Shares entitled to vote
Sec. 2. (a) Except as provided in subsections (b) and (c) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.
(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote

for directors of the second corporation.
(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in or for an employee benefit plan or in any other fiduciary capacity.
(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-3
Voting of shares; appointment of proxy
Sec. 3. (a) A shareholder may vote the shareholder's shares in person or by proxy.
(b) A shareholder may authorize a person or persons to act for the shareholder as proxy by any of the following:
(1) A shareholder or the shareholder's designated officer, director, employee, or agent may execute a writing by:
(A) signing it; or
(B) causing the shareholder's signature or the signature of the designated officer, director, employee, or agent of the shareholder to be affixed to the writing by any reasonable means, including by facsimile signature.
(2) A shareholder may transmit or authorize the transmission of an electronic submission. The electronic submission:
(A) may be transmitted by any electronic means, including data and voice telephonic communications and computer network;
(B) may be transmitted to:
(i) the person who will be the holder of the proxy;
(ii) a proxy solicitation firm; or
(iii) a proxy support service organization or similar agency authorized by the person who will be the holder of the proxy to receive the electronic submission; and
(C) must either contain or be accompanied by information from which it can be determined that the electronic submission was transmitted by or authorized by the shareholder.
(3) Any other method allowed by law.
(c) A copy, facsimile telecommunication, or other reliable reproduction of the writing or electronic submission created under subsection (b)(1) or (b)(2) may be used instead of the original writing or electronic submission for all purposes for which the original writing or electronic submission may be used if the copy, facsimile telecommunication, or other reproduction is a complete copy of the entire original writing or electronic submission.
(d) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or

longer period is expressly provided in the appointment.
(e) An appointment of a proxy is revocable by the shareholder unless the appointment conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:
(1) a pledgee;
(2) a person who purchased or agreed to purchase the shares;
(3) a creditor of the corporation who extended it credit under terms requiring the appointment;
(4) an employee of the corporation whose employment contract requires the appointment; or
(5) a party to a voting agreement created under IC 23-1-31-2.
(f) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(g) An appointment made irrevocable under subsection (e) is revoked when the interest with which it is coupled is extinguished.
(h) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.
(i) Subject to section 5 of this chapter and to any express limitation on the proxy's authority contained in the writing or electronic submission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.
As added by P.L.149-1986, SEC.14. Amended by P.L.107-1987, SEC.8; P.L.9-1998, SEC.1.

IC 23-1-30-4
Beneficial owners of shares; recognition procedure; disclosure procedure
Sec. 4. (a) A corporation may establish a recognition procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the recognition procedure.
(b) A corporation may establish a disclosure procedure by which the names of beneficial owners of its shares shall, to the extent not prohibited by law, be disclosed to the corporation. A corporation may not establish a procedure requiring disclosure of the names of the beneficial owners of a private trust created in good faith and not for the purpose of circumventing a disclosure procedure adopted pursuant to this section. The corporation may adopt reasonable sanctions to ensure compliance with its disclosure procedure, including without limitation:         (1) prohibiting the voting of;
(2) providing for mandatory or optional reacquisition of; or
(3) the withholding or payment into escrow of dividends with respect to;
shares as to which the beneficial owner's name is not disclosed as required by the disclosure procedure.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-5
Acceptance of signature
Sec. 5. (a) If the name signed on or submitted with a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.
(b) If the name signed on or submitted with a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:
(1) the shareholder is an entity and the name purports to be that of an officer or agent of the entity;
(2) the name purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;
(3) the name purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;
(4) the name purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the person's authority to act for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment; or
(5) two (2) or more persons are the shareholder as cotenants or fiduciaries and the name purports to be the name of at least one (1) of the coowners and the person acting appears to be acting on behalf of all the coowners.
(c) The inspectors or the persons making a determination of the validity of proxies shall specify the information upon which they rely in determining the validity of a proxy. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about:
(1) the validity of the signature on a writing or about the signatory's authority to sign for the shareholder; or
(2) the validity of an electronic submission or the submitter's

authority to make the electronic transmission.
(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.
(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.149-1986, SEC.14. Amended by P.L.9-1998, SEC.2.

IC 23-1-30-6
Voting group; quorum
Sec. 6. (a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this article provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.
(b) Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this article require a greater number of affirmative votes.
(d) The election of directors is governed by section 9 of this chapter.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-7
Voting groups; method of taking action
Sec. 7. (a) If the articles of incorporation or this article provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 6 of this chapter.
(b) If the articles of incorporation or this article provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 6 of this chapter. A matter may be voted on by one (1) voting group even though no vote is taken by another voting group entitled to vote on the matter.
As added by P.L.149-1986, SEC.14.

IC 23-1-30-8
Special voting requirements in articles of incorporation
Sec. 8. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by this article. As added by P.L.149-1986, SEC.14.

IC 23-1-30-9
Election of directors; cumulative voting
Sec. 9. (a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.
(b) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.
(c) A statement included in the articles of incorporation that "(all) (a designated voting group of) shareholders are entitled to cumulate their votes for directors" (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two (2) or more candidates.
(d) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:
(1) the meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or
(2) a shareholder who has the right to cumulate the shareholder's votes gives notice to the corporation not less than forty-eight (48) hours before the time set for the meeting of the shareholder's intent to cumulate the shareholder's votes during the meeting, and if one (1) shareholder gives this notice, all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.
As added by P.L.149-1986, SEC.14.



CHAPTER 31. VOTING TRUSTS AND AGREEMENTS

IC 23-1-31-1
Voting trust
Sec. 1. (a) One (1) or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (that may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.
(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust may not be made irrevocable for a period of more than ten (10) years after its effective date unless the voting or consenting rights granted by the trust are coupled with an interest in the shares to which the rights relate. However, if the agreement so provides, the irrevocable rights may from time to time be extended for additional periods of not more than ten (10) years each as to shares deposited under the agreement whose beneficial owners assent in writing to the extension. The rights are considered to be coupled with an interest in the shares if reserved or given:
(1) in connection with an option, authority, or contract to buy or sell the shares or part of the shares;
(2) in connection with the pledge of the shares or part of the shares to secure the performance or nonperformance of any act;
(3) in connection with the performance or nonperformance of any act, or an agreement therefor, by the corporation issuing the shares; or
(4) in connection with any other act or thing constituting an interest sufficient in law to support a power coupled with it.
(c) If an irrevocable voting trust is extended in accordance with subsection (b), the voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.
As added by P.L.149-1986, SEC.15.

IC 23-1-31-2
Voting agreement
Sec. 2. (a) Two (2) or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 1 of this chapter.
(b) A voting agreement created under this section is specifically enforceable.
As added by P.L.149-1986, SEC.15.



CHAPTER 32. DERIVATIVE PROCEEDINGS

IC 23-1-32-1
Right to commence or maintain proceeding
Sec. 1. A person may not commence a proceeding in the right of a domestic or foreign corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time. The derivative proceeding may not be maintained if it appears that the person commencing the proceeding does not fairly and adequately represent the interests of the shareholders in enforcing the right of the corporation.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-2
Complaint; stay of proceeding
Sec. 2. A complaint in a proceeding brought in the right of a corporation must be verified and allege with particularity the demand made, if any, to obtain action by the board of directors and either that the demand was refused or ignored or why the shareholder did not make the demand. Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint (including an investigation commenced under section 4 of this chapter), the court may stay any proceeding until the investigation is completed.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-3
Discontinuance or settlement of proceeding
Sec. 3. (a) A proceeding commenced under this chapter may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.
(b) On termination of the proceeding the court may require the plaintiff to pay any defendant's reasonable expenses (including counsel fees) incurred in defending the proceeding if it finds that the proceeding was commenced without reasonable cause.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-4
Committee of disinterested directors or persons
Sec. 4. (a) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of three (3) or more disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or

remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(b) In making a determination under subsection (a), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(c) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination shall be presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to such right or remedy, unless such shareholder can demonstrate that:
(1) the committee was not "disinterested" within the meaning of this section; or
(2) the committee's determination was not made after an investigation conducted in good faith.
(d) For purposes of this section, a director or other person is "disinterested" if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation. However, an officer, employee, or agent of the corporation or a related corporation who meets the standards of subdivisions (1) and (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
As added by P.L.149-1986, SEC.16.

IC 23-1-32-5
"Shareholder" defined
Sec. 5. For purposes of this chapter, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf.
As added by P.L.149-1986, SEC.16.



CHAPTER 33. BOARD OF DIRECTORS GENERALLY

IC 23-1-33-1
Necessity of board of directors; powers
Sec. 1. (a) Except as provided in subsection (c), each corporation must have a board of directors.
(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.
(c) A corporation having fifty (50) or fewer shareholders may dispense with the board of directors or limit the authority of the board by describing in its articles of incorporation who will perform some or all of the duties of the board of directors. If a corporation elects to dispense with or limit the authority of the board of directors, any reference to the board of directors by this article also includes those persons described in the articles of incorporation who will perform the duties of the board of directors.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-2
Qualifications
Sec. 2. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-3
Number of directors; time for electing
Sec. 3. (a) A board of directors must consist of one (1) or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.
(b) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the board of directors.
(c) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 6 of this chapter.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-4
Election of directors by classes of shares
Sec. 4. If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one (1) or more

authorized classes of shares. Each class (or classes) of shares entitled to elect one (1) or more directors is a separate voting group for purposes of the election of directors.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-5
Terms of office
Sec. 5. (a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.
(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under section 6 of this chapter.
(c) A decrease in the number of directors does not shorten an incumbent director's term.
(d) The term of a director elected to fill a vacancy expires at the end of the term for which the director's predecessor was elected.
(e) Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-6
Staggered terms
Sec. 6. (a) The articles of incorporation or the bylaws may provide for staggering their terms by dividing the total number of directors into either:
(1) two (2) groups, with each group containing one-half (1/2) of the total, as near as may be; or
(2) if there are more than two (2) directors, three (3) groups, with each group containing one-third (1/3) of the total, as near as may be.
(b) In the event that terms are staggered under subsection (a), the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, and the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.
As added by P.L.149-1986, SEC.17. Amended by P.L.107-1987, SEC.9; P.L.277-2001, SEC.5.

IC 23-1-33-7
Resignation
Sec. 7. (a) A director may resign at any time by delivering written notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or         (2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.
As added by P.L.149-1986, SEC.17. Amended by P.L.107-1987, SEC.10.

IC 23-1-33-8
Removal
Sec. 8. (a) Directors may be removed in any manner provided in the articles of incorporation. In addition, the shareholders or directors may remove one (1) or more directors with or without cause unless the articles of incorporation provide otherwise.
(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.
(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect the director under cumulative voting is voted against the director's removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.
(d) A director may be removed by the shareholders, if they are otherwise authorized to do so, only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one (1) of the purposes, of the meeting is removal of the director.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-9
Vacancies
Sec. 9. (a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:
(1) the board of directors may fill the vacancy; or
(2) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.
(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.
(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under section 7(b) of this chapter or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.
As added by P.L.149-1986, SEC.17.

IC 23-1-33-10 Compensation
Sec. 10. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.
As added by P.L.149-1986, SEC.17.



CHAPTER 34. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 23-1-34-1
Meetings; method of conducting
Sec. 1. (a) The board of directors may hold regular or special meetings in or out of Indiana.
(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-2
Action taken without a meeting; consent
Sec. 2. (a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this article to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one (1) or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.
(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different prior or subsequent effective date.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-3
Notice of meetings
Sec. 3. (a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two (2) days notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-4
Waiver of notice
Sec. 4. (a) A director may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection

(b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting (or promptly upon the director's arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-5
Quorum; assent to action taken
Sec. 5. (a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:
(1) a majority of the fixed number of directors if the corporation has a fixed board size; or
(2) a majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board.
(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third (1/3) of the fixed or prescribed number of directors determined under subsection (a).
(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws provide otherwise.
(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:
(1) the director objects at the beginning of the meeting (or promptly upon the director's arrival) to holding it or transacting business at the meeting;
(2) the director's dissent or abstention from the action taken is entered in the minutes of the meeting; or
(3) the director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the secretary of the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.
As added by P.L.149-1986, SEC.18.

IC 23-1-34-6
Committees
Sec. 6. (a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one (1) or more committees and appoint members of the board of directors to serve on them. Each committee may have one (1) or more members, who

serve at the pleasure of the board of directors.
(b) The creation of a committee and appointment of members to it must be approved by the greater of:
(1) a majority of all the directors in office when the action is taken; or
(2) the number of directors required by the articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.
(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under IC 23-1-33-1.
(e) A committee may not, however:
(1) authorize distributions, except a committee (or an executive officer of the corporation designated by the board of directors) may authorize or approve a reacquisition of shares or other distribution if done according to a formula or method, or within a range, prescribed by the board of directors;
(2) approve or propose to shareholders action that this article requires to be approved by shareholders;
(3) fill vacancies on the board of directors or on any of its committees;
(4) except to the extent permitted by subdivision (7), amend articles of incorporation under IC 23-1-38-2;
(5) adopt, amend, or repeal bylaws;
(6) approve a plan of merger not requiring shareholder approval; or
(7) authorize or approve the issuance or sale or a contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except the board of directors may authorize a committee (or an executive officer of the corporation designated by the board of directors) to take the action described in this subdivision within limits prescribed by the board of directors.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in IC 23-1-35-1.
As added by P.L.149-1986, SEC.18. Amended by P.L.107-1987, SEC.11.



CHAPTER 35. STANDARDS OF CONDUCT FOR DIRECTORS

IC 23-1-35-1
Standards of conduct; liability; reaffirmation of corporate governance rules; presumption
Sec. 1. (a) A director shall, based on facts then known to the director, discharge the duties as a director, including the director's duties as a member of a committee:
(1) in good faith;
(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and
(3) in a manner the director reasonably believes to be in the best interests of the corporation.
(b) In discharging the director's duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:
(1) one (1) or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;
(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or
(3) a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.
(d) A director may, in considering the best interests of a corporation, consider the effects of any action on shareholders, employees, suppliers, and customers of the corporation, and communities in which offices or other facilities of the corporation are located, and any other factors the director considers pertinent.
(e) A director is not liable for any action taken as a director, or any failure to take any action, unless:
(1) the director has breached or failed to perform the duties of the director's office in compliance with this section; and
(2) the breach or failure to perform constitutes willful misconduct or recklessness.
(f) In enacting this article, the general assembly established corporate governance rules for Indiana corporations, including in this chapter, the standards of conduct applicable to directors of Indiana corporations, and the corporate constituent groups and interests that a director may take into account in exercising the director's business judgment. The general assembly intends to reaffirm certain of these corporate governance rules to ensure that the directors of Indiana corporations, in exercising their business judgment, are not required to approve a proposed corporate action if the directors in good faith determine, after considering and weighing as they deem appropriate

the effects of such action on the corporation's constituents, that such action is not in the best interests of the corporation. In making such determination, directors are not required to consider the effects of a proposed corporate action on any particular corporate constituent group or interest as a dominant or controlling factor. Without limiting the generality of the foregoing, directors are not required to render inapplicable any of the provisions of IC 23-1-43, to redeem any rights under or to render inapplicable a shareholder rights plan adopted pursuant to IC 23-1-26-5, or to take or decline to take any other action under this article, solely because of the effect such action might have on a proposed acquisition of control of the corporation or the amounts that might be paid to shareholders under such an acquisition. Certain judicial decisions in Delaware and other jurisdictions, which might otherwise be looked to for guidance in interpreting Indiana corporate law, including decisions relating to potential change of control transactions that impose a different or higher degree of scrutiny on actions taken by directors in response to a proposed acquisition of control of the corporation, are inconsistent with the proper application of the business judgment rule under this article. Therefore, the general assembly intends:
(1) to reaffirm that this section allows directors the full discretion to weigh the factors enumerated in subsection (d) as they deem appropriate; and
(2) to protect both directors and the validity of corporate action taken by them in the good faith exercise of their business judgment after reasonable investigation.
(g) In taking or declining to take any action, or in making or declining to make any recommendation to the shareholders of the corporation with respect to any matter, a board of directors may, in its discretion, consider both the short term and long term best interests of the corporation, taking into account, and weighing as the directors deem appropriate, the effects thereof on the corporation's shareholders and the other corporate constituent groups and interests listed or described in subsection (d), as well as any other factors deemed pertinent by the directors under subsection (d). If a determination is made with respect to the foregoing with the approval of a majority of the disinterested directors of the board of directors, that determination shall conclusively be presumed to be valid unless it can be demonstrated that the determination was not made in good faith after reasonable investigation.
(h) For the purposes of subsection (g), a director is disinterested if:
(1) the director does not have a conflict of interest, within the meaning of section 2 of this chapter, in connection with the action or recommendation in question;
(2) in connection with matters described in IC 23-1-32 the director is disinterested (as defined in IC 23-1-32-4(d));
(3) in connection with any matter involving or otherwise affecting:
(A) a control share acquisition (as defined in IC 23-1-42-2)

or any matter related to a control share acquisition under IC 23-1-42 or other provisions of this article;
(B) a business combination (as defined in IC 23-1-43-5) or any matter related to a business combination under IC 23-1-43 (including a person becoming an interested shareholder) or other provisions of this article; or
(C) any transaction that may result in a change of control (as defined in IC 23-1-22-4) of the corporation;
the director is not an employee of the corporation; and
(4) in connection with any matter involving or otherwise affecting:
(A) a control share acquisition (as defined in IC 23-1-42-2) or any matter related to a control share acquisition under IC 23-1-42 or other provisions of this article;
(B) a business combination (as defined in IC 23-1-43-5) or any matter related to a business combination under IC 23-1-43 (including a person becoming an interested shareholder) or other provisions of this article; or
(C) any transaction that may result in a change of control (as defined in IC 23-1-22-4) of the corporation;
the director is not an affiliate or associate of, or was not nominated or designated as a director by, a person proposing any of the transactions described in clause (A), (B), or (C).
(i) A person may be disinterested under this section even though the person is a director or shareholder of the corporation.
As added by P.L.149-1986, SEC.19. Amended by P.L.227-1989, SEC.2.

IC 23-1-35-2
Conflict of interest transaction
Sec. 2. (a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:
(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction.
(2) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction.
(3) The transaction was fair to the corporation.
(b) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:
(1) another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or
(2) another entity of which the director is a director, officer, or trustee is a party to the transaction and the transaction is, or is

required to be, considered by the board of directors of the corporation.
(c) For purposes of subsection (a)(1), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.
(d) For purposes of subsection (a)(2), shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b), may be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction.
As added by P.L.149-1986, SEC.19. Amended by P.L.107-1987, SEC.12.

IC 23-1-35-3
Loan or guarantee to director
Sec. 3. (a) Except as provided by subsection (c), a corporation may not lend money to or guarantee the obligation of a director of the corporation unless:
(1) the particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director; or
(2) the corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.
(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.
(c) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.
As added by P.L.149-1986, SEC.19.

IC 23-1-35-4
Unlawful distribution; liability; contribution
Sec. 4. (a) Subject to section 1(e) of this chapter, a director who votes for or assents to a distribution made in violation of this article or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been

distributed without violating this article or the articles of incorporation.
(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to section 1(e) of this chapter; and
(2) from each shareholder for the amount the shareholder accepted.
As added by P.L.149-1986, SEC.19. Amended by P.L.107-1987, SEC.13.



CHAPTER 36. OFFICERS GENERALLY

IC 23-1-36-1
Officers; election or appointment; secretary
Sec. 1. (a) A corporation has the officers described in its bylaws or elected or appointed by the board of directors in accordance with the bylaws or appointed by a duly elected or appointed officer in accordance with the bylaws. However, a corporation must have at least one (1) officer.
(b) A duly elected or appointed officer may appoint one (1) or more officers or assistant officers if authorized by the bylaws or the board of directors.
(c) The bylaws or the board of directors shall delegate to one (1) of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation, and that officer is considered the secretary of the corporation for purposes of this article.
(d) The same individual may simultaneously hold more than one (1) office in a corporation.
As added by P.L.149-1986, SEC.20.

IC 23-1-36-2
Powers and duties
Sec. 2. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.149-1986, SEC.20.

IC 23-1-36-3
Resignation; removal
Sec. 3. (a) An officer may resign at any time by delivering notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove any officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
As added by P.L.149-1986, SEC.20. Amended by P.L.107-1987,

SEC.14.

IC 23-1-36-4
Contract rights
Sec. 4. (a) The election or appointment of an officer does not itself create contract rights.
(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.
As added by P.L.149-1986, SEC.20.



CHAPTER 37. INDEMNIFICATION OF DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS

IC 23-1-37-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-2
"Director" defined
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, member, manager, trustee, employee, or agent of another foreign or domestic corporation, partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.303.

IC 23-1-37-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" include counsel fees.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-5
"Official capacity" defined
Sec. 5. As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office

in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.
"Official capacity" does not include service for any other foreign or domestic corporation or any partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.304.

IC 23-1-37-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-8
Indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to its best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(B).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section. As added by P.L.149-1986, SEC.21.

IC 23-1-37-9
Mandatory indemnification of director against expenses
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-10
Reimbursement of expenses in advance of final disposition
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-11
Application to court for indemnification
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances,

whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-12
Authorization of indemnification
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate).
(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-13
Officers, employees, and agents; indemnification and advance of expenses
Sec. 13. Unless a corporation's articles of incorporation provide otherwise:
(1) an officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter, and is entitled to apply for court-ordered indemnification under section 11 of this chapter, in each case to the same extent as a director;         (2) the corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director; and
(3) a corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.
As added by P.L.149-1986, SEC.21.

IC 23-1-37-14
Insurance against liability
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, member, manager, trustee, employee, or agent of another foreign or domestic corporation, partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, member, manager, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter. The:
(1) corporation may purchase insurance under this section from; and
(2) insurance purchased under this section may be reinsured in whole or in part by;
an insurer that is owned by or otherwise affiliated with the corporation whether the insurer does or does not do business with other persons.
As added by P.L.149-1986, SEC.21. Amended by P.L.8-1993, SEC.300; P.L.8-1993, SEC.305; P.L.1-1994, SEC.116.

IC 23-1-37-15
Indemnification rights under articles of incorporation, bylaws, or resolutions
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding.
(b) If the articles of incorporation, bylaws, resolutions of the

board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, officer, employee, or agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.149-1986, SEC.21.



CHAPTER 38. AMENDMENT OF ARTICLES OF INCORPORATION

IC 23-1-38-1
Required and permitted changes; vested property rights
Sec. 1. (a) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted to be in the articles of incorporation or to delete a provision not required to be in the articles of incorporation. Whether a provision is required or permitted to be in the articles of incorporation is determined as of the effective date of the amendment.
(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, or authorized to be in the bylaws by this article or the articles of incorporation including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-2
Amendments by board of directors without shareholder action
Sec. 2. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one (1) or more amendments to the corporation's articles of incorporation without shareholder action to:
(1) extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;
(2) delete the names and addresses of the initial directors;
(3) delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the secretary of state;
(4) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares or a lesser number of whole shares and fractional shares if the corporation has only shares of that class outstanding;
(5) change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name;
(6) reduce the number of authorized shares solely as the result of a cancellation of treasury shares; or
(7) make any other change expressly permitted by this article to be made without shareholder action.
As added by P.L.149-1986, SEC.22. Amended by P.L.107-1987, SEC.15.

IC 23-1-38-3
Proposal of amendment for submission to shareholders; procedure for adoption      Sec. 3. (a) A corporation's board of directors may propose one (1) or more amendments to the articles of incorporation for submission to the shareholders.
(b) For the amendment to be adopted:
(1) the board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the amendment; and
(2) the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (e).
(c) The board of directors may condition its submission of the proposed amendment on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice of meeting must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment and must contain or be accompanied by a copy or summary of the amendment.
(e) Unless this article, the articles of incorporation, or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:
(1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and
(2) the votes required by IC 23-1-30-6 and IC 23-1-30-7 by every other voting group entitled to vote on the amendment.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-4
Voting by shareholders
Sec. 4. (a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by this article) on a proposed amendment if the amendment would:
(1) increase or decrease the aggregate number of authorized shares of the class;
(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;
(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;
(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;
(5) change the shares of all or part of the class into a different number of shares of the same class;
(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior,

superior, or substantially equal to the shares of the class;
(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(8) limit or deny an existing preemptive right of all or part of the shares of the class; or
(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.
(b) If a proposed amendment would affect a series of a class of shares in one (1) or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.
(c) If a proposed amendment that entitles two (2) or more series of shares to vote as separate voting groups under this section would affect those two (2) or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.
(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-5
Corporation not yet issuing shares; adoption of amendments by board of directors
Sec. 5. If a corporation has not yet issued shares, its board of directors (or if a board of directors has not been selected, then the incorporators) may adopt one (1) or more amendments to the corporation's articles of incorporation.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-6
Filing articles of amendment
Sec. 6. (a) A corporation amending its articles of incorporation shall deliver to the secretary of state for filing articles of amendment setting forth:
(1) the name of the corporation;
(2) the text of each amendment adopted;
(3) if an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;
(4) the date of each amendment's adoption;
(5) if an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required;
(6) if an amendment was approved by the shareholders:
(A) the designation, number of outstanding shares, number

of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group represented at the meeting;
(B) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.
(b) If a corporation amends its articles of incorporation to change its corporate name, it may, after the amendment has become effective, file for record with the county recorder of each county in Indiana in which it has real property at the time the amendment becomes effective a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-7
Restated articles of incorporation
Sec. 7. (a) A corporation's board of directors or, if the board of directors has not been selected, the incorporators may restate its articles of incorporation at any time with or without shareholder action.
(b) The restatement may include one (1) or more amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in section 3 of this chapter.
(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed restatement and must contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.
(d) A corporation restating its articles of incorporation shall deliver to the secretary of state for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:
(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or
(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 6 of this chapter.
(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.
(f) The secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect,

without including the certificate information required by subsection (d).
As added by P.L.149-1986, SEC.22.

IC 23-1-38-8
Court-ordered reorganization; articles of amendment; dissenters' rights; application of section
Sec. 8. (a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by IC 23-1-21-2.
(b) The individual or individuals designated by the court shall deliver to the secretary of state for filing articles of amendment setting forth:
(1) the name of the corporation;
(2) the text of each amendment approved by the court;
(3) the date of the court's order or decree approving the articles of amendment;
(4) the title of the reorganization proceeding in which the order or decree was entered; and
(5) a statement that the court had jurisdiction of the proceeding under federal statute.
(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as provided in the reorganization plan.
(d) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.
As added by P.L.149-1986, SEC.22.

IC 23-1-38-9
Effect of amendment
Sec. 9. An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the preexisting rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.
As added by P.L.149-1986, SEC.22.



CHAPTER 38.5. DOMESTICATION AND CONVERSION

IC 23-1-38.5-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Charter" means:
(A) the original articles of incorporation and all amendments required to be filed by a domestic corporation; or
(B) any original public organic documents and all amendments required to be filed by a domestic other entity;
with the secretary of state in connection with the formation of the corporation or other entity.
(2) "Converting entity" means a corporation or other entity that adopts a plan of entity conversion.
(3) "Domestic entity" means a corporation or other entity that is incorporated or organized under the laws of Indiana.
(4) "Filing entity" means an entity that is created by filing a public organic document.
(5) "Foreign entity" means a corporation or other entity that is incorporated or organized under a law other than the laws of Indiana.
(6) "Limited liability entity" means a corporation or other entity that provides for limited personal liability of its interest holders.
(7) "Other entity" means a limited liability company, limited liability partnership, limited partnership, general partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law and that is not a corporation.
(8) "Surviving entity" means the corporation or other entity that is in existence immediately after consummation of an entity conversion under this chapter.
(9) "Unlimited liability entity" means an entity that does not limit the personal liability of its interest holders.
As added by P.L.178-2002, SEC.99. Amended by P.L.178-2005, SEC.3; P.L.130-2006, SEC.4.

IC 23-1-38.5-2
Limitations on use of chapter
Sec. 2. (a) A corporation, a nonprofit corporation, or any other entity engaging in a business that is subject to regulation under another statute may be a party to a transaction under this chapter unless the transaction is prohibited or authorized under another statute.
(b) This chapter may not be used to effect a transaction that:
(1) converts an insurance company organized on the mutual principle to a company organized on a stock share basis;
(2) converts a nonprofit corporation to a corporation or other entity; or
(3) converts a domestic corporation or other entity to a

nonprofit corporation.
As added by P.L.178-2002, SEC.99. Amended by P.L.178-2005, SEC.4; P.L.130-2006, SEC.5.

IC 23-1-38.5-3
Approval of transactions by department of financial institutions or department of insurance
Sec. 3. If a domestic or foreign business corporation, a nonprofit corporation, or another entity may not be a party to a merger without the approval of the department of financial institutions or the department of insurance, the corporation or other entity may not be a party to a transaction under this chapter without the prior approval of the department of financial institutions or the department of insurance.
As added by P.L.178-2002, SEC.99.

IC 23-1-38.5-4
Limitations on change of form
Sec. 4. (a) A foreign corporation may become a domestic corporation only if the domestication is permitted by the organic law of the foreign corporation. The laws of Indiana govern the effect of domesticating in Indiana under this chapter.
(b) A domestic corporation may become a foreign corporation only if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication must be approved by the adoption by the corporation of a plan of domestication in the manner provided in this section. The laws of the foreign jurisdiction govern the effect of domesticating in that jurisdiction.
(c) The plan of domestication must include:
(1) a statement of the jurisdiction in which the corporation is to be domesticated;
(2) the terms and conditions of the domestication;
(3) the manner and basis of reclassifying the shares of the corporation following its domestication into:
(A) shares or other securities;
(B) obligations;
(C) rights to acquire shares or other securities;
(D) cash;
(E) other property; or
(F) any combination of the types of assets referred to in clauses (A) through (E); and
(4) any desired amendments to the articles of incorporation of the corporation following its domestication.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.6.

IC 23-1-38.5-5
Domestication of domestic corporation in foreign jurisdiction;

requirements
Sec. 5. In the case of a domestication of a domestic corporation in a foreign jurisdiction, the following apply:
(1) The plan of domestication must be adopted by the board of directors.
(2) After adopting the plan of domestication, the board of directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make that recommendation, in which case the board of directors must communicate to the shareholders the basis for that determination.
(3) The board of directors may condition its submission of the plan of domestication to the shareholders on any basis.
(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not the shareholder is entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan. The notice must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the articles of incorporation as they will be in effect immediately after the domestication.
(5) Unless a greater requirement is established by the articles of incorporation or by the board of directors acting under subdivision (3), the plan of domestication may be submitted for the approval of the shareholders:
(A) at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists; and
(B) if any class or series of shares is entitled to vote as a separate group on the plan, at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the domestication by that voting group is present.
(6) Separate voting on the plan of domestication by voting groups is required by each class or series of shares that:
(A) is to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property, or any combination of the types of assets referred to in this clause;
(B) would be entitled to vote as a separate group on a provision of the plan that, if contained in a proposed amendment to articles of incorporation, would require action by separate voting groups under IC 23-1-30-7; or
(C) is entitled under the articles of incorporation to vote as a voting group to approve an amendment of the articles. As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.7.

IC 23-1-38.5-6
Execution and requirements for articles of domestication of foreign corporation; delivery to secretary of state; cancellation of certificate of authority
Sec. 6. (a) After the domestication of a foreign corporation has been authorized as required by the laws of the foreign jurisdiction, the articles of domestication must be executed by an officer or other duly authorized representative. The articles must set forth:
(1) the name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in Indiana or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of IC 23-1-23-1;
(2) the jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication in that jurisdiction; and
(3) a statement that the domestication of the corporation in Indiana was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication under this chapter.
(b) The articles of domestication must either contain all of the provisions that IC 23-1-21-2(a) requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in the articles of incorporation or must have attached articles of incorporation. In either case, provisions that would not be required to be included in restated articles of incorporation may be omitted.
(c) The articles of domestication must be delivered to the secretary of state for filing and are effective at the time provided in IC 23-1-18-4.
(d) If the foreign corporation is authorized to transact business in this state under IC 23-1-49, its certificate of authority is canceled automatically on the effective date of its domestication.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.8.

IC 23-1-38.5-7
Execution and requirements for articles of charter surrender; delivery to secretary of state
Sec. 7. (a) Whenever a domestic corporation has adopted and approved, in the manner required by this chapter, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, an officer or another authorized representative of the corporation must execute articles of charter surrender on behalf of the corporation. The articles of charter surrender must set forth:
(1) the name of the corporation;         (2) a statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction;
(3) a statement that the domestication was approved by the shareholders and, if voting by any separate voting group was required, by each separate voting group, in the manner required by this chapter and the articles of incorporation; and
(4) the corporation's new jurisdiction of incorporation.
(b) The articles of charter surrender must be delivered by the corporation to the secretary of state for filing. The articles of charter surrender are effective at the time provided in IC 23-1-18-4.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.9.

IC 23-1-38.5-8
Effects of domestication of foreign corporation; owner liability of shareholder in foreign corporation
Sec. 8. (a) When a domestication of a foreign corporation in Indiana becomes effective:
(1) the title to all real and personal property, both tangible and intangible, held by the corporation remains in the corporation without reversion or impairment;
(2) the liabilities of the corporation remain the liabilities of the corporation;
(3) an action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred;
(4) the articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of the corporation;
(5) the shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities, or cash or other property in accordance with the terms of the domestication as approved under the laws of the foreign jurisdiction, and the shareholders are entitled only to the rights provided by those terms and under those laws; and
(6) the corporation is considered to:
(A) be incorporated under the laws of Indiana for all purposes;
(B) be the same corporation without interruption as the corporation that existed under the laws of the foreign jurisdiction; and
(C) have been incorporated on the date it was originally incorporated in the foreign jurisdiction.
(b) When a domestication of a domestic corporation in a foreign jurisdiction becomes effective, the foreign corporation is considered to:
(1) appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the

domestication; and
(2) agree that it will promptly pay the amount, if any, to which shareholders are entitled under IC 23-1-40.
(c) The owner liability of a shareholder in a foreign corporation that is domesticated in Indiana is as follows:
(1) The domestication does not discharge owner liability under the laws of the foreign jurisdiction to the extent owner liability arose before the effective time of the articles of domestication.
(2) The shareholder does not have owner liability under the laws of the foreign jurisdiction for a debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication.
(3) The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the domestication had not occurred and the corporation were still incorporated under the laws of the foreign jurisdiction.
(4) The shareholder has whatever rights of contribution from other shareholders are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by subdivision (1), as if the domestication had not occurred and the corporation were still incorporated under the laws of that jurisdiction.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.10.

IC 23-1-38.5-9
Abandonment of plan of domestication; delivery of statement to secretary of state
Sec. 9. (a) Unless otherwise provided in a plan of domestication of a domestic corporation, after the plan has been adopted and approved as required by this chapter, and at any time before the domestication has become effective, the plan of domestication may be abandoned by the board of directors without action by the shareholders.
(b) If a domestication is abandoned under subsection (a) after articles of charter surrender have been filed with the secretary of state but before the domestication has become effective, a statement that the domestication has been abandoned under this section, executed by an officer or other authorized representative, must be delivered to the secretary of state for filing before the effective date of the domestication. The statement is effective upon filing and the domestication is abandoned and may not become effective.
(c) If the domestication of a foreign corporation in Indiana is abandoned under the laws of the foreign jurisdiction after articles of domestication have been filed with the secretary of state, a statement that the domestication has been abandoned, executed by an officer or other authorized representative, must be delivered to the secretary of state for filing. The statement is effective upon filing and the domestication is abandoned and may not become effective. As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.11.

IC 23-1-38.5-10
Conversion of domestic and foreign corporations and other entities
Sec. 10. (a) A domestic corporation may become a domestic other entity under a plan of entity conversion. If the organic law of the surviving entity does not provide for a conversion, section 14 of this chapter governs the effect of converting to that form of entity.
(b) A domestic corporation may become a foreign other entity under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an other entity in that jurisdiction.
(c) A domestic other entity may become a domestic corporation under a plan of entity conversion. Section 15 of this chapter governs the effect of converting to a domestic corporation.
(d) A domestic other entity may become a different domestic other entity under a plan of entity conversion. If the organic law of the surviving entity does not provide for a conversion, section 15 of this chapter governs the effect of converting to the different domestic other entity.
(e) A domestic other entity may become a foreign other entity under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an other entity in that jurisdiction.
(f) A domestic other entity may become a foreign corporation under a plan of entity conversion only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to a corporation in that jurisdiction.
(g) A foreign other entity may become a domestic corporation or other entity if the organic law of the foreign other entity authorizes the entity to become an entity in another jurisdiction. The laws of Indiana govern the effect of converting to a domestic corporation or other entity under this chapter.
(h) A foreign corporation may become a domestic other entity if the organic law of the foreign corporation authorizes the corporation to become an entity in another jurisdiction. The laws of Indiana govern the effect of converting to a domestic other entity under this chapter.
(i) If the organic law of a domestic other entity does not provide procedures for the approval of an entity conversion, the conversion must be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the other entity, and its interest holders are entitled to appraisal rights if appraisal rights are available upon any type of merger under the organic law of the other entity. If the organic law of a domestic other entity does not provide procedures for the approval of either an entity conversion or a

merger, a plan of entity conversion must be adopted and approved and the entity conversion effectuated in accordance with the procedures set forth in this chapter and in IC 23-1-40. For purposes of applying this chapter and IC 23-1-40:
(1) the other entity and its interest holders, interests, and organic documents taken together are considered a domestic corporation and the shareholders, shares, and articles of incorporation of a domestic corporation, as the context may require; and
(2) if the business and affairs of the other entity are managed by a group of persons that is not identical to the interest holders, that group is considered the board of directors.
(j) If as a result of conversion one (1) or more shareholders or interest holders of a surviving entity become subject to owner liability for the debts, obligations, or liabilities of the surviving entity or any other person or entity, approval of the plan of conversion requires each shareholder or interest holder of the converting entity to execute a separate written consent to become subject to owner liability.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.12.

IC 23-1-38.5-11
Requirements for plan of entity conversion
Sec. 11. A plan of entity conversion must include:
(1) a statement of the type of other entity that the surviving entity will be and, if it will be a foreign other entity, its jurisdiction of organization;
(2) the terms and conditions of the conversion;
(3) the manner and basis of converting the shares or interests of the converting entity following its conversion into shares, interests, or other securities, obligations, rights to acquire interests or other securities of the surviving entity or cash, other property, or any combination of the types of assets referred to in this subdivision; and
(4) the full text, as in effect immediately after consummation of the conversion, of the organic documents of the surviving entity.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.13.

IC 23-1-38.5-12
Adoption and approval of plan of entity conversion; written consent
Sec. 12. In the case of an entity conversion of a domestic corporation to a domestic other entity or foreign other entity, the following apply:
(1) The plan of entity conversion must be adopted by the board of directors.
(2) After adopting the plan of entity conversion, the board of

directors must submit the plan to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the plan, unless the board of directors makes a determination that because of conflicts of interest or other special circumstances it should not make that recommendation, in which case the board of directors must communicate to the shareholders the basis for that determination.
(3) The board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis.
(4) If the approval of the shareholders is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan. The notice must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the organic documents as they will be in effect immediately after the entity conversion.
(5) Unless a greater requirement is established by the articles of incorporation or by the board of directors acting under subdivision (3), approval of the plan of entity conversion requires the approval of the shareholders at a meeting at which a quorum consisting of at least a majority of the votes entitled to be cast on the plan exists.
(6) In addition to the vote required under subdivision (5), separate voting on the plan of equity conversion by voting groups is also required by each class or series of shares. Unless the articles of incorporation, or the board of directors acting under subdivision (3), requires a greater vote or a greater number of votes to be present, if the corporation has more than one (1) class or series of shares outstanding, approval of the plan of entity conversion requires the approval of each separate voting group at a meeting at which a quorum of the voting group consisting of at least a majority of the votes entitled to be cast on the conversion by that voting group is present.
(7) If as a result of the conversion one (1) or more shareholders of the corporation would become subject to owner liability for the debts, obligations, or liabilities of any other person or entity, approval of the plan of conversion requires the execution, by each shareholder, of a separate written consent to become subject to the owner liability.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.14.

IC 23-1-38.5-13
Execution of articles of entity conversion; requirements for articles; delivery to secretary of state; cancellation of certificate of authority      Sec. 13. (a) After conversion of a domestic corporation to a domestic other entity has been adopted and approved as required by this chapter, articles of entity conversion must be executed on behalf of the corporation by any officer or other duly authorized representative. The articles must:
(1) set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which must satisfy the organic law of the surviving entity;
(2) state the type of other entity that the surviving entity will be;
(3) set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this chapter and the articles of incorporation; and
(4) if the surviving entity is a filing entity, either contain all of the provisions required to be set forth in its public organic document and any other desired provisions that are permitted, or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(b) After the conversion of a domestic other entity to a domestic corporation has been adopted and approved as required by the organic law of the other entity, an officer or another duly authorized representative of the other entity must execute articles of entity conversion on behalf of the other entity. The articles must:
(1) set forth the name of the other entity immediately before the filing of the articles of entity conversion and the name to which the name of the other entity is to be changed, which must satisfy the requirements of IC 23-1-23-1;
(2) set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the converting entity; and
(3) either contain all of the provisions that IC 23-1-21-2(a) requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in articles of incorporation, or have attached articles of incorporation, except that, in either case provisions that would not be required to be included in restated articles of incorporation of a domestic corporation may be omitted.
(c) After the conversion of a domestic other entity to a different domestic other entity has been adopted and approved as required by the organic law of the different other entity and, if applicable, section 10(j) of this chapter, an officer or another authorized representative of the other entity must execute the articles of entity conversion on behalf of the other entity. The articles must:
(1) set forth the name of the other entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which must satisfy the requirements of the organic laws of the surviving entity;
(2) set forth a statement that the plan of entity conversion was

approved in accordance with the organic law of the converting entity; and
(3) if the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document and any other desired provisions that are permitted or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(d) After the conversion of a foreign other entity to a domestic corporation has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign other entity by any officer or authorized representative. The articles must:
(1) set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the other entity is to be changed, which must satisfy the requirements of IC 23-1-23-1;
(2) set forth the jurisdiction under the laws of which the converting entity was organized immediately before the filing of the articles of entity conversion and the date on which the other entity was organized in that jurisdiction;
(3) set forth a statement that the conversion of the converting entity was duly approved in the manner required by its organic law; and
(4) either contain all of the provisions that IC 23-1-21-2(a) requires to be set forth in articles of incorporation and any other desired provisions that IC 23-1-21-2(b) permits to be included in articles of incorporation, or have attached articles of incorporation, except that, in either case, provisions that would not be required to be included in restated articles of incorporation of a domestic business corporation may be omitted.
(e) After the conversion of a foreign other entity or foreign corporation to a domestic other entity has been authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign converting entity by any officer or authorized representative. The articles must:
(1) set forth the name of the converting entity immediately before the filing of the articles of entity conversion and the name to which the name of the converting entity is to be changed, which must satisfy the requirements of the organic laws of the surviving entity;
(2) set forth the jurisdiction under the laws of which the converting entity was organized immediately before the filing of the articles of entity conversion and the date on which the converting entity was organized in that jurisdiction;
(3) set forth a statement that the conversion of the converting entity was approved in the manner required by its organic law; and
(4) if the surviving entity is a filing entity, either contain all the

provisions required to be set forth in its public organic document and any other desired provisions that are permitted or have attached a public organic document, except that, in either case, provisions that would not be required to be included in a restated public organic document may be omitted.
(f) The articles of entity conversion must be delivered to the secretary of state for filing and take effect at the effective time provided in IC 23-1-18-4.
(g) If the converting entity is a foreign corporation or a foreign other entity that is authorized to transact business in Indiana under a provision of law similar to IC 23-1-49, its certificate of authority or other type of foreign qualification is canceled automatically on the effective date of its conversion.
As added by P.L.178-2002, SEC.99. Amended by P.L.213-2003, SEC.2; P.L.178-2005, SEC.5; P.L.130-2006, SEC.15.

IC 23-1-38.5-14
Execution of articles of charter surrender; delivery to secretary of state
Sec. 14. (a) Whenever a domestic filing entity has adopted and approved, in the manner required by this chapter, a plan of entity conversion providing for the converting entity to be converted to a foreign entity, articles of charter surrender must be executed on behalf of the converting entity by any officer or other duly authorized representative. The articles of charter surrender must set forth:
(1) the name of the converting entity;
(2) a statement that the articles of charter surrender are being filed in connection with the conversion of the domestic entity to a foreign entity;
(3) a statement that the conversion was duly approved by the shareholders or interest holders in the manner required by this chapter and the articles of incorporation if the converting entity is a domestic corporation or the organic laws of the converting entity and, if applicable, section 10(j) of this chapter if the converting entity is a domestic other entity;
(4) the jurisdiction under the laws of which the surviving entity will be organized; and
(5) if the surviving entity will not be a filing entity, the address of its executive office immediately after the conversion.
(b) The articles of charter surrender must be delivered by the converting entity to the secretary of state for filing. The articles of charter surrender take effect on the effective time provided in IC 23-1-18-4.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.16.

IC 23-1-38.5-15
Effects of conversions; shareholder liability; owner liability
Sec. 15. (a) When a conversion under this section in which the surviving entity is a domestic business corporation or domestic other

entity becomes effective:
(1) the title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment;
(2) the liabilities of the converting entity remain the liabilities of the surviving entity;
(3) an action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred;
(4) in the case of a surviving entity that is a filing entity, the articles of conversion and the articles of incorporation or public organic document attached to the articles of conversion constitute the articles of incorporation or public organic document of the surviving entity;
(5) in the case of a surviving entity that is not a filing entity, the private organic document provided for in the plan of conversion constitutes the private organic document of the surviving entity;
(6) the shares, interests, other securities, obligations, or rights to acquire shares, interests, or other securities of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests, or other securities of the surviving entity, or into cash or other property in accordance with the plan of conversion, and the shareholders or interest holders of the converting entity are entitled only to the rights provided in the plan of conversion and to any rights they may have under the organic law of the converting entity; and
(7) the surviving entity is considered for all purposes of the laws of Indiana to:
(A) be a domestic corporation or domestic other entity;
(B) be the same corporation or other entity without interruption as the converting entity that existed before the conversion; and
(C) have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized; and
(8) unless otherwise agreed in writing, for all purposes of the laws of Indiana, the converting entity is not required to wind up its affairs or pay its liabilities and distribute its assets, and the conversion does not constitute a dissolution of the converting entity.
(b) If the shareholders or interest holders of a converting entity are entitled to receive dissenters' rights upon conversion, the surviving entity is considered to:
(1) appoint the secretary of state as its agent for service of process in a proceeding to enforce the rights of shareholders or interest holders who exercise dissenters' rights in connection with the conversion; and
(2) agree that it will promptly pay the amount, if any, to which the shareholders or interest holders referred to in subdivision (1) are entitled under the organic law of the converting entity.     (c) A shareholder or interest holder in a limited liability entity that is a converting entity who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the surviving entity is personally liable only for those debts, obligations, or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.
(d) The owner liability of an interest holder in an unlimited liability entity that is a converting entity that converts to a limited liability entity is as follows:
(1) The conversion does not discharge any owner liability under the organic law of the converting entity to the extent that any such owner liability arose before the effective time of the articles of entity conversion.
(2) The interest holder does not have owner liability under the organic law of the surviving entity for any debt, obligation, or liability of the surviving entity that arises after the effective time of the articles of entity conversion.
(3) The provisions of the organic law of the converting entity continue to apply to the collection or discharge of any owner liability preserved by subdivision (1), as if the conversion had not occurred and the surviving entity were still the converting entity.
(4) The interest holder has whatever rights of contribution from other interest holders are provided by the organic law of the converting entity with respect to any owner liability preserved by subdivision (1), as if the conversion had not occurred and the surviving entity were still the converting entity.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006, SEC.17.

IC 23-1-38.5-16
Abandonment of plan of entity conversion before conversion becomes effective; delivery of statement to secretary of state
Sec. 16. (a) Unless otherwise provided in a plan of entity conversion of a domestic entity, after the plan has been adopted and approved as required by this chapter, and at any time before the entity conversion becomes effective, the plan of entity conversion may be abandoned by the governing or managing body or person of the converting entity without action by the shareholders or interest holders of the converting entity.
(b) If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the secretary of state but before the entity conversion becomes effective, a statement that the entity conversion has been abandoned under this section, executed by an officer or authorized representative, must be delivered to the secretary of state for filing before the effective date of the entity conversion. Upon filing, the statement takes effect and the entity conversion is considered abandoned and shall not become effective.
As added by P.L.178-2002, SEC.99. Amended by P.L.130-2006,

SEC.18.



CHAPTER 39. AMENDMENT OF BYLAWS

IC 23-1-39-1
Power of board of directors
Sec. 1. Unless the articles of incorporation provide otherwise, only a corporation's board of directors may amend or repeal the corporation's bylaws.
As added by P.L.149-1986, SEC.23.



CHAPTER 40. MERGER AND SHARE EXCHANGE

IC 23-1-40-1
Right to merge; plan of merger
Sec. 1. (a) One (1) or more corporations may merge into another corporation if the board of directors of each corporation adopts and its shareholders (if required by section 3 of this chapter) approve a plan of merger.
(b) The plan of merger must set forth:
(1) the name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;
(2) the terms and conditions of the merger; and
(3) the manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property in whole or in part.
(c) The plan of merger may set forth:
(1) amendments to the articles of incorporation of the surviving corporation; and
(2) other provisions relating to the merger.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-2
Acquisition of shares of another corporation; plan of exchange
Sec. 2. (a) A corporation may acquire all of the outstanding shares of one (1) or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders (if required by section 3 of this chapter) approve the exchange.
(b) The plan of exchange must set forth:
(1) the name of the corporation whose shares will be acquired and the name of the acquiring corporation;
(2) the terms and conditions of the exchange; and
(3) the manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or in part.
(c) The plan of exchange may set forth other provisions relating to the exchange.
(d) This section does not limit the power of a corporation to acquire all or part of the shares of one (1) or more classes or series of another corporation through a voluntary exchange or otherwise.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-3
Shareholder approval of plan of merger or share exchange; procedure; abandonment of plan
Sec. 3. (a) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the

board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (g)) or share exchange for approval by its shareholders.
(b) For a plan of merger or share exchange to be approved:
(1) the board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and
(2) the shareholders entitled to vote must approve the plan.
(c) The board of directors may condition its submission of the proposed merger or share exchange on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the plan of merger or share exchange and must contain or be accompanied by a copy or summary of the plan.
(e) Unless this article, the articles of incorporation, or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.
(f) Separate voting by voting groups is required:
(1) on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one (1) or more separate voting groups on the proposed amendment under IC 23-1-38-4;
(2) on a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.
(g) Action by the shareholders of the surviving corporation on a plan of merger is not required if:
(1) the articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in IC 23-1-38-2) from its articles before the merger;
(2) each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same proportionate number of shares relative to the number of shares held by all such shareholders (except for shares of the surviving corporation received solely as a result of the shareholder's proportionate shareholdings in the other corporations party to the merger), with identical designations, preferences, limitations, and relative rights, immediately after;
(3) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result

of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of voting shares (adjusted to reflect any forward or reverse share split that occurs under the plan of merger) of the surviving corporation outstanding immediately before the merger; and
(4) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of participating shares (adjusted to reflect any forward or reverse share split that occurs under the plan of merger) outstanding immediately before the merger.
(h) As used in subsection (g):
(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.
(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.
(i) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned (subject to any contractual rights), without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.16.

IC 23-1-40-4
Merger of subsidiary and parent corporation
Sec. 4. (a) A parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary and the parent corporation without approval of the shareholders of the parent or subsidiary.
(b) If the parent corporation will be the surviving corporation, the board of directors of the parent shall adopt a plan of merger that sets forth:
(1) the names of the parent and subsidiary; and
(2) the manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or in part.
(c) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.
(d) The parent may not deliver articles of merger to the secretary of state for filing until at least thirty (30) days after the date it mailed

a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.
(e) The articles of incorporation of the parent corporation that are in effect immediately before the effective date of the merger constitute the articles of incorporation of the surviving corporation, and articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation (except for amendments enumerated in IC 23-1-38-2). If the subsidiary is a domestic corporation and will be the surviving corporation of a merger with a parent that is a foreign corporation, the articles of incorporation of the parent corporation that will be inherited by the subsidiary upon the effective date of the merger shall be delivered to the secretary of state for filing together with the articles of merger to be delivered for filing under section 5(a) of this chapter.
(f) If the parent corporation will not be the surviving corporation, the board of directors of the parent shall adopt a plan of merger that sets forth:
(1) the names of the parent and subsidiary; and
(2) the manner and basis of converting the shares of the parent into shares of the surviving corporation.
(g) A plan adopted under subsection (f) must ensure that each shareholder of the parent corporation whose shares were outstanding immediately before the effective date of the merger will hold the same proportionate number of shares relative to the number of shares held by all such shareholders (except for shares of the surviving corporation received solely as a result of the shareholder's proportionate shareholdings in any other corporations besides the parent which are parties to the merger), with identical designations, preferences, limitations, and relative rights, of the surviving corporation immediately after that effective date. If the plan provides that the shareholders of the subsidiary (other than the parent) will not be shareholders of the surviving corporation immediately after that effective date, the plan must also set forth the manner and basis of converting the shares of the subsidiary held by such shareholders into obligations or other securities of the surviving corporation or shares, obligations, or other securities of any other corporation or into cash or other property in whole or in part.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.17; P.L.145-1988, SEC.5.

IC 23-1-40-5
Surviving corporation; filing of articles of merger or share exchange
Sec. 5. (a) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring corporation shall deliver to the secretary of state for filing articles of merger or share exchange setting forth:
(1) the plan of merger or share exchange;         (2) if shareholder approval was not required, a statement to that effect;
(3) if approval of the shareholders of one (1) or more corporations party to the merger or share exchange was required:
(A) the designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and
(B) either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.
(b) Unless a delayed effective date is specified, a merger or share exchange takes effect when the articles of merger or share exchange are filed.
(c) The surviving corporation resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county in Indiana in which the corporation has real property at the time of the merger, the title to which will be transferred by the merger, a file-stamped copy of the articles of merger. If the plan of merger sets forth amendments to the articles of incorporation of the surviving corporation that change its corporate name, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county in Indiana in which the surviving corporation has any real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in corporate name.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-6
Effect of merger
Sec. 6. (a) When a merger takes effect:
(1) every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;
(2) the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment;
(3) the surviving corporation has all liabilities of each corporation party to the merger;
(4) a proceeding pending against any corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;
(5) the articles of incorporation of the surviving corporation are amended to the extent provided in the plan of merger; and         (6) the shares of each corporation party to the merger that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property are converted and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights under IC 23-1-44.
(b) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under IC 23-1-44.
(c) After a merger or share exchange takes effect as provided in this section, any terms of the plan of merger or plan of share exchange that are not included in the articles of incorporation shall be considered to be contract rights only, and not part of the governing documents of the corporation.
As added by P.L.149-1986, SEC.24. Amended by P.L.107-1987, SEC.18.

IC 23-1-40-7
Foreign corporations; participation in merger or share exchange
Sec. 7. (a) One (1) or more foreign corporations may participate in a merger or a share exchange with one (1) or more domestic corporations if:
(1) in a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;
(2) in a share exchange, the corporation whose shares will be acquired in the share exchange is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;
(3) the foreign corporation complies with section 5 of this chapter if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and
(4) each domestic corporation complies with the applicable provisions of sections 1 through 4 of this chapter and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with section 5 of this chapter.
(b) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is deemed:
(1) to appoint the secretary of state as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and
(2) to agree that it will promptly pay to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled

under IC 23-1-44.
(c) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one (1) or more classes or series of a domestic corporation through a voluntary exchange or otherwise.
As added by P.L.149-1986, SEC.24.

IC 23-1-40-8
Requirements for merger of domestic corporation with other business entity; plan of merger; conditions for merger to become effective; merger of other business entities
Sec. 8. (a) As used in this section, "other business entity" means a limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law and is not otherwise subject to section 1 of this chapter.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic corporations may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic corporation that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic corporation and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic corporation or other business entity into which each other domestic corporation or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the shares of each domestic corporation that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part,

into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.
(d) One (1) or more other business entities may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or under the laws of another jurisdiction, if the following requirements are met:
(1) Each business entity that is a party to the merger complies with the applicable provisions of this chapter.
(2) Merger is permitted by the laws of the jurisdiction under which each other entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(3) The merging entities approve a plan of merger that sets forth the following:
(A) The name and jurisdiction of formation, organization, or incorporation of each other business entity intending to merge, and the name of the surviving or resulting other business entity into which each other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the partnership interests, shares, obligations, or other securities of the surviving entity or other business entity, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire partnership interests, shares,

obligations, or other securities of the surviving entity or any other business entity, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(4) The plan of merger may set forth any other provisions related to the merger.
(e) The plan of merger required by subsection (c)(4) must be adopted and approved by each domestic corporation that is a party to the merger in the same manner as is provided in this chapter.
(f) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity, and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity.
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.
(g) This section, to the extent applicable, applies to the merger of one (1) or more domestic corporations with or into one (1) or more other business entities.
(h) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic corporations with or into one (1) or more foreign corporations must be consummated solely according to the requirements of this section.
As added by P.L.178-2002, SEC.100. Amended by P.L.178-2005, SEC.6.



CHAPTER 41. SALE OF ASSETS

IC 23-1-41-1
Right to sell, lease, or otherwise dispose of corporate property; shareholder approval
Sec. 1. (a) A corporation may, on the terms and conditions and for the consideration determined by the board of directors:
(1) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business;
(2) mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of business; or
(3) transfer any or all of its property to a corporation all the shares of which are owned by the corporation.
(b) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (a) is not required.
As added by P.L.149-1986, SEC.25.

IC 23-1-41-2
Sale, lease, or disposition of property other than in regular course of business
Sec. 2. (a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will), otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.
(b) For a transaction to be authorized:
(1) the board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and
(2) the shareholders entitled to vote must approve the transaction.
(c) The board of directors may condition its submission of the proposed transaction on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and must contain or be accompanied by a description of the transaction.     (e) Unless the articles of incorporation or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.
(f) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.
(g) A transaction that constitutes a distribution is governed by IC 23-1-28 and not by this section.
As added by P.L.149-1986, SEC.25.



CHAPTER 42. CONTROL SHARE ACQUISITIONS

IC 23-1-42-1
"Control shares" defined
Sec. 1. As used in this chapter, "control shares" means shares that, except for this chapter, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person or in respect to which that person may exercise or direct the exercise of voting power, would entitle that person, immediately after acquisition of the shares (directly or indirectly, alone or as a part of a group), to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:
(1) One-fifth (1/5) or more but less than one-third (1/3) of all voting power.
(2) One-third (1/3) or more but less than a majority of all voting power.
(3) A majority or more of all voting power.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-2
"Control share acquisition" defined
Sec. 2. (a) As used in this chapter, "control share acquisition" means the acquisition (directly or indirectly) by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.
(b) For purposes of this section, shares acquired within ninety (90) days or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition.
(c) For purposes of this section, a person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this chapter has voting power only of shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.
(d) The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:
(1) Before January 8, 1986.
(2) Pursuant to a contract existing before January 8, 1986.
(3) Pursuant to the laws of descent and distribution.
(4) Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this chapter.
(5) Pursuant to a merger or plan of share exchange effected in compliance with IC 23-1-40 if the issuing public corporation is a party to the agreement of merger or plan of share exchange.     (e) The acquisition of shares of an issuing public corporation in good faith and not for the purpose of circumventing this chapter by or from:
(1) any person whose voting rights had previously been authorized by shareholders in compliance with this chapter; or
(2) any person whose previous acquisition of shares of an issuing public corporation would have constituted a control share acquisition but for subsection (d);
does not constitute a control share acquisition, unless the acquisition entitles any person (directly or indirectly, alone or as a part of a group) to exercise or direct the exercise of voting power of the corporation in the election of directors in excess of the range of the voting power otherwise authorized.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-3
"Interested shares" defined
Sec. 3. As used in this chapter, "interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:
(1) An acquiring person or member of a group with respect to a control share acquisition.
(2) Any officer of the issuing public corporation.
(3) Any employee of the issuing public corporation who is also a director of the corporation.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-4
"Issuing public corporation" defined
Sec. 4. (a) As used in this chapter, "issuing public corporation" means a corporation that has:
(1) one hundred (100) or more shareholders;
(2) its principal place of business, its principal office, or substantial assets within Indiana; and
(3) either:
(A) more than ten percent (10%) of its shareholders resident in Indiana;
(B) more than ten percent (10%) of its shares owned by Indiana residents; or
(C) ten thousand (10,000) shareholders resident in Indiana.
(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.
(c) Shares held by banks (except as trustee or guardian), brokers or nominees shall be disregarded for purposes of calculating the percentages or numbers described in this section.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-5
Voting rights under IC 23-1-42-9      Sec. 5. Unless the corporation's articles of incorporation or bylaws provide that this chapter does not apply to control share acquisitions of shares of the corporation before the control share acquisition, control shares of an issuing public corporation acquired in a control share acquisition have only such voting rights as are conferred by section 9 of this chapter.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-6
Acquiring person statement
Sec. 6. Any person who proposes to make or has made a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:
(1) The identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares.
(2) A statement that the acquiring person statement is given pursuant to this chapter.
(3) The number of shares of the issuing public corporation owned (directly or indirectly) by the acquiring person and each other member of the group.
(4) The range of voting power under which the control share acquisition falls or would, if consummated, fall.
(5) If the control share acquisition has not taken place:
(A) a description in reasonable detail of the terms of the proposed control share acquisition; and
(B) representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-7
Special meeting of shareholders
Sec. 7. (a) If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, within ten (10) days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.
(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within fifty (50) days after receipt by the issuing public corporation of the request.
(c) If no request is made, the voting rights to be accorded the

shares acquired in the control share acquisition shall be presented to the next special or annual meeting of shareholders.
(d) If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than thirty (30) days after receipt by the issuing public corporation of the acquiring person statement.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-8
Notice
Sec. 8. (a) If a special meeting is requested, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.
(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:
(1) A copy of the acquiring person statement delivered to the issuing public corporation pursuant to this chapter.
(2) A statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-9
Voting rights of acquired control shares; resolution
Sec. 9. (a) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.
(b) To be approved under this section, the resolution must be approved by:
(1) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that voting group, with the holders of the outstanding shares of a class being entitled to vote as a separate voting group if the proposed control share acquisition would, if fully carried out, result in any of the changes described in IC 23-1-38-4(a); and
(2) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that group, excluding all interested shares.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-10
Redemption of acquired control shares
Sec. 10. (a) If authorized in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, control shares acquired in a control share acquisition with

respect to which no acquiring person statement has been filed with the issuing public corporation may, at any time during the period ending sixty (60) days after the last acquisition of control shares by the acquiring person, be subject to redemption by the corporation at the fair value thereof pursuant to the procedures adopted by the corporation.
(b) Control shares acquired in a control share acquisition are not subject to redemption after an acquiring person statement has been filed unless the shares are not accorded full voting rights by the shareholders as provided in section 9 of this chapter.
As added by P.L.149-1986, SEC.26.

IC 23-1-42-11
Dissenters' rights; "fair value" defined
Sec. 11. (a) Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, all shareholders of the issuing public corporation have dissenters' rights as provided in this chapter.
(b) As soon as practicable after such events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares pursuant to IC 23-1-44.
(c) As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition.
As added by P.L.149-1986, SEC.26.



CHAPTER 43. BUSINESS COMBINATIONS

IC 23-1-43-1
"Affiliate" defined
Sec. 1. As used in this chapter, "affiliate" means a person that directly, or indirectly through one (1) or more intermediaries, controls, is controlled by, or is under common control with, a specified person.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-2
"Announcement date" defined
Sec. 2. As used in this chapter, "announcement date", when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for the business combination.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-3
"Associate" defined
Sec. 3. As used in this chapter, "associate", when used to indicate a relationship with any person, means:
(1) any corporation or organization of which the person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of voting shares;
(2) any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and
(3) any relative or spouse of the person, or any relative of the spouse, who has the same home as the person.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-4
"Beneficial owner" defined
Sec. 4. As used in this chapter, "beneficial owner", when used with respect to any shares, means a person that:
(1) individually or with or through any of its affiliates or associates, beneficially owns the shares (directly or indirectly);
(2) individually or with or through any of its affiliates or associates, has:
(A) the right to acquire the shares (whether the right is exercisable immediately or only after the passage of time) under any agreement, arrangement, or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise (however, a person is not considered the beneficial owner of shares tendered under a tender or exchange offer made by the person or any of the person's affiliates or

associates until the tendered shares are accepted for purchase or exchange); or
(B) the right to vote the shares under any agreement, arrangement, or understanding (whether or not in writing) (however, a person is not considered the beneficial owner of any shares under this clause if the agreement, arrangement, or understanding to vote the shares arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable regulations under the Exchange Act and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report); or
(3) has any agreement, arrangement, or understanding (whether or not in writing) for the purpose of acquiring, holding, voting (except voting under a revocable proxy or consent as described in subdivision (2)(B)), or disposing of the shares with any other person that beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the shares.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-5
"Business combination" defined
Sec. 5. As used in this chapter, "business combination", when used in reference to any resident domestic corporation and any interested shareholder of the resident domestic corporation, means any of the following:
(1) Any merger of the resident domestic corporation or any subsidiary of the resident domestic corporation with:
(A) the interested shareholder; or
(B) any other corporation (whether or not itself an interested shareholder of the resident domestic corporation) that is, or after the merger or consolidation would be, an affiliate or associate of the interested shareholder.
(2) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition (in one (1) transaction or a series or transactions) to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the resident domestic corporation or any subsidiary of the resident domestic corporation:
(A) having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation;
(B) having an aggregate market value equal to ten percent (10%) or more of the aggregate market value of all the outstanding shares of the resident domestic corporation; or
(C) representing ten percent (10%) or more of the earning power or net income, determined on a consolidated basis, of the resident domestic corporation.
(3) The issuance or transfer by the resident domestic

corporation or any subsidiary of the resident domestic corporation (in one (1) transaction or a series of transactions) of any shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that have an aggregate market value equal to five percent (5%) or more of the aggregate market value of all the outstanding shares of the resident domestic corporation to the interested shareholder or any affiliate or associate of the interested shareholder except under the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of the resident domestic corporation.
(4) The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation proposed by, or under any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder.
(5) Any:
(A) reclassification of securities (including without limitation any share split, share dividend, or other distribution of shares in respect of shares, or any reverse share split);
(B) recapitalization of the resident domestic corporation;
(C) merger or consolidation of the resident domestic corporation with any subsidiary of the resident domestic corporation; or
(D) other transaction (whether or not with or into or otherwise involving the interested shareholder);
proposed by, or under any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder, that has the effect (directly or indirectly) of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that is directly or indirectly owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments.
(6) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit (directly or indirectly, except proportionately as a shareholder of the resident domestic corporation), of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the resident domestic corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-6
"Common shares" defined      Sec. 6. As used in this chapter, "common shares" means any shares other than preferred shares.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.121.

IC 23-1-43-7
"Consummation date" defined
Sec. 7. As used in this chapter, "consummation date", with respect to any business combination, means the date of consummation of the business combination or, in the case of a business combination as to which a shareholder vote is taken, the later of:
(1) the business day before the vote; or
(2) twenty (20) days before the date of consummation of the business combination.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-8
"Control" defined
Sec. 8. (a) As used in this chapter, "control", including the terms "controlling", "controlled by", and "under common control with", means the possession (directly or indirectly) of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.
(b) A person's beneficial ownership of ten percent (10%) or more of the voting power of a corporation's outstanding voting shares creates a presumption that the person has control of the corporation.
(c) Notwithstanding subsections (a) and (b), a person is not considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of circumventing this chapter, as an agent, bank, broker, nominee, custodian, or trustee for one (1) or more beneficial owners who do not individually or as a group have control of the corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-9
"Exchange Act" defined
Sec. 9. As used in this chapter, "Exchange Act" means the Act of Congress known as the Securities Exchange Act of 1934, as amended.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-10
"Interested shareholder" defined
Sec. 10. (a) As used in this chapter, "interested shareholder", when used in reference to any resident domestic corporation, means any person (other than the resident domestic corporation or any subsidiary of the resident domestic corporation) that is:
(1) the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of the outstanding voting

shares of the resident domestic corporation; or
(2) an affiliate or associate of the resident domestic corporation and at any time within the five (5) year period immediately before the date in question was the beneficial owner, directly or indirectly, of ten percent (10%) or more of the voting power of the then outstanding shares of the resident domestic corporation.
(b) For the purpose of determining whether a person is an interested shareholder, the number of voting shares of the resident domestic corporation considered to be outstanding includes shares considered to be beneficially owned by the person through application of section 4 of this chapter, but does not include any other unissued shares of voting shares of the resident domestic corporation that may be issuable under any agreement, arrangement, or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-11
"Market value" defined
Sec. 11. As used in this chapter, "market value", when used in reference to shares or property of any resident domestic corporation, means the following:
(1) In the case of shares, the highest closing sale price of a share during the thirty (30) day period immediately preceding the date in question on the composite tape for New York Stock Exchange listed shares, or, if the shares are not quoted on the composite tape or not listed on the New York Stock Exchange, on the principal United States securities exchange registered under the Exchange Act on which the shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the thirty (30) day period preceding the date in question on the National Association of Securities Dealers, Inc. Automated Quotations System or any system then in use, or if no such quotation is available, the fair market value on the date in question of a share as determined by the board of directors of the resident domestic corporation in good faith.
(2) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the resident domestic corporation in good faith.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-12
"Preferred shares" defined
Sec. 12. As used in this chapter, "preferred shares" means any class or series of shares of a resident domestic corporation that under the bylaws or articles of incorporation of the resident domestic corporation:         (1) is entitled to receive payment of dividends before any payment of dividends on some other class or series of shares; or
(2) is entitled in the event of any voluntary liquidation, dissolution, or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.122.

IC 23-1-43-13
"Resident domestic corporation" defined
Sec. 13. (a) As used in this chapter, "resident domestic corporation" means a corporation that has one hundred (100) or more shareholders.
(b) A resident domestic corporation does not cease to be a resident domestic corporation by reason of events occurring or actions taken while the resident domestic corporation is subject to this chapter.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-14
"Share" defined
Sec. 14. As used in this chapter, "share" means:
(1) any share or similar security, any certificate of interest, any participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for a share; and
(2) any security convertible, with or without consideration, into shares, or any warrant, call, or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase shares.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-15
"Share acquisition date" defined
Sec. 15. As used in this chapter, "share acquisition date", with respect to any person and any resident domestic corporation, means the date that the person first becomes an interested shareholder of the resident domestic corporation.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-16
"Subsidiary" defined
Sec. 16. As used in this chapter, "subsidiary" of any resident domestic corporation means any other corporation of which a majority of the outstanding voting shares entitled to be cast are owned (directly or indirectly) by the resident domestic corporation.
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.123.
IC 23-1-43-17
"Voting shares" defined
Sec. 17. As used in this chapter, "voting shares" means shares of capital stock of a corporation entitled to vote generally in the election of directors.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-18
Business combination with interested shareholder within five years of share acquisition date
Sec. 18. (a) Notwithstanding any other provision of this article (except sections 20 through 24 of this chapter), a resident domestic corporation may not engage in any business combination with any interested shareholder of the resident domestic corporation for a period of five (5) years following the interested shareholder's share acquisition date unless the business combination or the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date is approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date.
(b) If a good faith proposal regarding a business combination is made in writing to the board of directors of the resident domestic corporation, the board of directors shall respond, in writing, within thirty (30) days or such shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding the proposal.
(c) If a good faith proposal to purchase shares is made in writing to the board of directors of the resident domestic corporation, the board of directors, unless it responds affirmatively in writing within thirty (30) days or such shorter period, if any, as may be required by the Exchange Act, is considered to have disapproved the share purchase.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-19
Business combination with interested shareholder; requirements
Sec. 19. Notwithstanding any other provision of this article (except sections 18 and 20 through 24 of this chapter), a resident domestic corporation may not engage at any time in any business combination with any interested shareholder of the resident domestic corporation other than a business combination meeting all requirements of the articles of incorporation of the domestic corporation and the requirements specified in any of the following:
(1) A business combination approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date, or as to which the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date had been approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date.         (2) A business combination approved by the affirmative vote of the holders of a majority of the outstanding voting shares not beneficially owned by the interested shareholder proposing the business combination, or any affiliate or associate of the interested shareholder proposing the business combination, at a meeting called for that purpose no earlier than five (5) years after the interested shareholder's share acquisition date.
(3) A business combination that meets all of the following conditions:
(A) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding common shares of the resident domestic corporation in the business combination is at least equal to the higher of the following:
(i) The highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent (5%) or more of the outstanding voting shares of the resident domestic corporation, for any common shares of the same class or series acquired by it within the five (5) year period immediately before the announcement date with respect to the business combination or within the five (5) year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since the earliest date, up to the amount of the interest.
(ii) The market value per common share on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per common share since that date, up to the amount of the interest.
(B) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common shares, of the resident domestic corporation is at least equal to the highest of the following (whether or not the interested

shareholder has previously acquired any shares of the class or series of shares):
(i) The highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent (5%) or more of the outstanding voting shares of the resident domestic corporation, for any shares of the class or series of shares acquired by it within the five (5) year period immediately before the announcement date with respect to the business combination or within the five (5) year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since the earliest date, up to the amount of the interest.
(ii) The highest preferential amount per share to which the holders of shares of the class or series of shares are entitled in the event of any voluntary liquidation, dissolution, or winding up of the resident domestic corporation, plus the aggregate amount of any dividends declared or due as to which the holders are entitled before payment of dividends on some other class or series of shares (unless the aggregate amount of the dividends is included in the preferential amount).
(iii) The market value per share of the class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one (1) year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since that date, up to the amount of the interest.
(C) The consideration to be received by holders of a particular class or series of outstanding shares (including common shares) of the resident domestic corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of the class or series of shares previously acquired by it, and the consideration shall be distributed promptly.
(D) The holders of all outstanding shares of the resident domestic corporation not beneficially owned by the

interested shareholder immediately before the consummation of the business combination are entitled to receive in the business combination cash or other consideration for the shares in compliance with clauses (A), (B), and (C).
(E) After the interested shareholder's share acquisition date and before the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of the resident domestic corporation except:
(i) as part of the transaction that resulted in the interested shareholder becoming an interested shareholder;
(ii) by virtue of proportionate share splits, share dividends, or other distributions of shares in respect of shares not constituting a business combination under section 5(5) of this chapter;
(iii) through a business combination meeting all of the conditions of section 18 of this chapter and this section; or
(iv) through purchase by the interested shareholder at any price that, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of the purchase, would have satisfied the requirements of clauses (A), (B), and (C).
As added by P.L.149-1986, SEC.27. Amended by P.L.5-1988, SEC.124.

IC 23-1-43-20
Corporation having shares registered under Exchange Act; application of chapter
Sec. 20. This chapter does not apply to any business combination of a resident domestic corporation that does not, as of the share acquisition date, have a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Exchange Act, unless the corporation's articles of incorporation provide otherwise.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-21
Amendment of articles of incorporation making corporation subject to this chapter; application of chapter
Sec. 21. This chapter does not apply to any business combination of a resident domestic corporation the articles of incorporation of which have been amended to provide that the resident domestic corporation is subject to this chapter and that has not had a class of voting shares registered with the Securities and Exchange Commission under Section 12 of the Exchange Act on the effective date of the amendment, and that is a business combination with an interested shareholder whose share acquisition date is before the effective date of the amendment.
As added by P.L.149-1986, SEC.27.
IC 23-1-43-22
Election not to be covered by this chapter; application of chapter
Sec. 22. This chapter does not apply to any business combination of a resident domestic corporation:
(1) the original articles of incorporation of which contain a provision expressly electing not to be governed by this chapter;
(2) that, before the earlier of:
(A) September 1, 1987; or
(B) thirty (30) days after the date specified by a resolution of the board of directors adopted under IC 23-1-17-3(b), if the board of directors adopts such a resolution;
adopts an amendment to the resident domestic corporation's bylaws expressly electing not to be governed by this chapter; however, an election under this subdivision may be rescinded by subsequent amendment of the bylaws; or
(3) that adopts an amendment to the resident domestic corporation's articles of incorporation, approved by the affirmative vote of the holders, other than interested shareholders and their affiliates and associates, of a majority of the outstanding voting shares of the resident domestic corporation, excluding the voting shares of interested shareholders and their affiliates and associates, expressly electing not to be governed by this chapter, if the amendment to the articles of incorporation is not to be effective until eighteen (18) months after the vote of the resident domestic corporation's shareholders and does not apply to any business combination of the resident domestic corporation with an interested shareholder whose share acquisition date is on or before the effective date of the amendment.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-23
Inadvertent interested shareholder; application of chapter
Sec. 23. This chapter does not apply to any business combination of a resident domestic corporation with an interested shareholder of the resident domestic corporation who became an interested shareholder inadvertently, if the interested shareholder:
(1) as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner (directly or indirectly) of ten percent (10%) or more of the outstanding voting shares of the resident domestic corporation; and
(2) would not at any time within the five (5) year period preceding the announcement date with respect to the business combination have been an interested shareholder but for the inadvertent acquisition.
As added by P.L.149-1986, SEC.27.

IC 23-1-43-24
Interested shareholder on January 7, 1986; application of chapter      Sec. 24. This chapter does not apply to any business combination with an interested shareholder who was an interested shareholder on January 7, 1986.
As added by P.L.149-1986, SEC.27.



CHAPTER 44. DISSENTERS' RIGHTS

IC 23-1-44-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-2
"Dissenter" defined
Sec. 2. As used in this chapter, "dissenter" means a shareholder who is entitled to dissent from corporate action under section 8 of this chapter and who exercises that right when and in the manner required by sections 10 through 18 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-3
"Fair value" defined
Sec. 3. As used in this chapter, "fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-4
"Interest" defined
Sec. 4. As used in this chapter, "interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-5
"Record shareholder" defined
Sec. 5. As used in this chapter, "record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent that treatment as a record shareholder is provided under a recognition procedure or a disclosure procedure established under IC 23-1-30-4.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-6
"Beneficial shareholder" defined
Sec. 6. As used in this chapter, "beneficial shareholder" means the person who is a beneficial owner of shares held by a nominee as the

record shareholder.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-7
"Shareholder" defined
Sec. 7. As used in this chapter, "shareholder" means the record shareholder or the beneficial shareholder.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-8
Right to dissent and obtain payment for shares
Sec. 8. (a) A shareholder is entitled to dissent from, and obtain payment of the fair value of the shareholder's shares in the event of, any of the following corporate actions:
(1) Consummation of a plan of merger to which the corporation is a party if:
(A) shareholder approval is required for the merger by IC 23-1-40-3 or the articles of incorporation; and
(B) the shareholder is entitled to vote on the merger.
(2) Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, if the shareholder is entitled to vote on the plan.
(3) Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one (1) year after the date of sale.
(4) The approval of a control share acquisition under IC 23-1-42.
(5) Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.
(b) This section does not apply to the holders of shares of any class or series if, on the date fixed to determine the shareholders entitled to receive notice of and vote at the meeting of shareholders at which the merger, plan of share exchange, or sale or exchange of property is to be acted on, the shares of that class or series were:
(1) registered on a United States securities exchange registered under the Exchange Act (as defined in IC 23-1-43-9); or
(2) traded on the National Association of Securities Dealers, Inc. Automated Quotations System Over-the-Counter Markets _ National Market Issues or a similar market.
(c) A shareholder:
(1) who is entitled to dissent and obtain payment for the shareholder's shares under this chapter; or         (2) who would be so entitled to dissent and obtain payment but for the provisions of subsection (b);
may not challenge the corporate action creating (or that, but for the provisions of subsection (b), would have created) the shareholder's entitlement.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.19.

IC 23-1-44-9
Dissenters' rights of beneficial shareholder
Sec. 9. (a) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in the shareholder's name only if the shareholder dissents with respect to all shares beneficially owned by any one (1) person and notifies the corporation in writing of the name and address of each person on whose behalf the shareholder asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares as to which the shareholder dissents and the shareholder's other shares were registered in the names of different shareholders.
(b) A beneficial shareholder may assert dissenters' rights as to shares held on the shareholder's behalf only if:
(1) the beneficial shareholder submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and
(2) the beneficial shareholder does so with respect to all the beneficial shareholder's shares or those shares over which the beneficial shareholder has power to direct the vote.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-10
Proposed action creating dissenters' rights; notice
Sec. 10. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this chapter.
(b) If corporate action creating dissenters' rights under section 8 of this chapter is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in section 12 of this chapter.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.20.

IC 23-1-44-11
Proposed action creating dissenters' rights; assertion of dissenters' rights
Sec. 11. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters'

rights:
(1) must deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment for the shareholder's shares if the proposed action is effectuated; and
(2) must not vote the shareholder's shares in favor of the proposed action.
(b) A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for the shareholder's shares under this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-12
Dissenters' notice; contents
Sec. 12. (a) If proposed corporate action creating dissenters' rights under section 8 of this chapter is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of section 11 of this chapter.
(b) The dissenters' notice must be sent no later than ten (10) days after approval by the shareholders, or if corporate action is taken without approval by the shareholders, then ten (10) days after the corporate action was taken. The dissenters' notice must:
(1) state where the payment demand must be sent and where and when certificates for certificated shares must be deposited;
(2) inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;
(3) supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not the person acquired beneficial ownership of the shares before that date;
(4) set a date by which the corporation must receive the payment demand, which date may not be fewer than thirty (30) nor more than sixty (60) days after the date the subsection (a) notice is delivered; and
(5) be accompanied by a copy of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-13
Demand for payment and deposit of shares by shareholder
Sec. 13. (a) A shareholder sent a dissenters' notice described in IC 23-1-42-11 or in section 12 of this chapter must demand payment, certify whether the shareholder acquired beneficial ownership of the shares before the date required to be set forth in the dissenter's notice under section 12(b)(3) of this chapter, and deposit the shareholder's certificates in accordance with the terms of the notice.
(b) The shareholder who demands payment and deposits the

shareholder's shares under subsection (a) retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.
(c) A shareholder who does not demand payment or deposit the shareholder's share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for the shareholder's shares under this chapter and is considered, for purposes of this article, to have voted the shareholder's shares in favor of the proposed corporate action.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-14
Uncertificated shares; restriction on transfer; dissenters' rights
Sec. 14. (a) The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under section 16 of this chapter.
(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-15
Payment to dissenter
Sec. 15. (a) Except as provided in section 17 of this chapter, as soon as the proposed corporate action is taken, or, if the transaction did not need shareholder approval and has been completed, upon receipt of a payment demand, the corporation shall pay each dissenter who complied with section 13 of this chapter the amount the corporation estimates to be the fair value of the dissenter's shares.
(b) The payment must be accompanied by:
(1) the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen (16) months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;
(2) a statement of the corporation's estimate of the fair value of the shares; and
(3) a statement of the dissenter's right to demand payment under section 18 of this chapter.
As added by P.L.149-1986, SEC.28. Amended by P.L.107-1987, SEC.21.

IC 23-1-44-16
Failure to take action; return of certificates; new action by corporation
Sec. 16. (a) If the corporation does not take the proposed action within sixty (60) days after the date set for demanding payment and depositing share certificates, the corporation shall return the

deposited certificates and release the transfer restrictions imposed on uncertificated shares.
(b) If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under section 12 of this chapter and repeat the payment demand procedure.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-17
Withholding payment by corporation; corporation's estimate of fair value; after-acquired shares
Sec. 17. (a) A corporation may elect to withhold payment required by section 15 of this chapter from a dissenter unless the dissenter was the beneficial owner of the shares before the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.
(b) To the extent the corporation elects to withhold payment under subsection (a), after taking the proposed corporate action, it shall estimate the fair value of the shares and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of the dissenter's demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares and a statement of the dissenter's right to demand payment under section 18 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-18
Dissenters' estimate of fair value; demand for payment; waiver
Sec. 18. (a) A dissenter may notify the corporation in writing of the dissenter's own estimate of the fair value of the dissenter's shares and demand payment of the dissenter's estimate (less any payment under section 15 of this chapter), or reject the corporation's offer under section 17 of this chapter and demand payment of the fair value of the dissenter's shares, if:
(1) the dissenter believes that the amount paid under section 15 of this chapter or offered under section 17 of this chapter is less than the fair value of the dissenter's shares;
(2) the corporation fails to make payment under section 15 of this chapter within sixty (60) days after the date set for demanding payment; or
(3) the corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty (60) days after the date set for demanding payment.
(b) A dissenter waives the right to demand payment under this section unless the dissenter notifies the corporation of the dissenter's demand in writing under subsection (a) within thirty (30) days after the corporation made or offered payment for the dissenter's shares.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-19 Court proceeding to determine fair value; judicial appraisal
Sec. 19. (a) If a demand for payment under IC 23-1-42-11 or under section 18 of this chapter remains unsettled, the corporation shall commence a proceeding within sixty (60) days after receiving the payment demand and petition the court to determine the fair value of the shares. If the corporation does not commence the proceeding within the sixty (60) day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.
(b) The corporation shall commence the proceeding in the circuit or superior court of the county where a corporation's principal office (or, if none in Indiana, its registered office) is located. If the corporation is a foreign corporation without a registered office in Indiana, it shall commence the proceeding in the county in Indiana where the registered office of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.
(c) The corporation shall make all dissenters (whether or not residents of this state) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.
(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint one (1) or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.
(e) Each dissenter made a party to the proceeding is entitled to judgment:
(1) for the amount, if any, by which the court finds the fair value of the dissenter's shares, plus interest, exceeds the amount paid by the corporation; or
(2) for the fair value, plus accrued interest, of the dissenter's after-acquired shares for which the corporation elected to withhold payment under section 17 of this chapter.
As added by P.L.149-1986, SEC.28.

IC 23-1-44-20
Costs; fees; attorney's fees
Sec. 20. (a) The court in an appraisal proceeding commenced under section 19 of this chapter shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against such parties and in such amounts as the court finds equitable.
(b) The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:
(1) against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply

with the requirements of sections 10 through 18 of this chapter; or
(2) against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.
(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.
As added by P.L.149-1986, SEC.28.



CHAPTER 45. VOLUNTARY DISSOLUTION

IC 23-1-45-1
Corporation that has not issued shares or commenced business
Sec. 1. A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the secretary of state for filing articles of dissolution that set forth:
(1) the name of the corporation;
(2) the date of its incorporation;
(3) either:
(A) that none of the corporation's shares has been issued; or
(B) that the corporation has not commenced business;
(4) that no debt of the corporation remains unpaid;
(5) that the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and
(6) that a majority of the incorporators or initial directors authorized the dissolution.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-2
Proposal for dissolution; notice; adoption by shareholders
Sec. 2. (a) A corporation's board of directors may propose dissolution for submission to the shareholders.
(b) For a proposal to dissolve to be adopted:
(1) the board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and
(2) the shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e).
(c) The board of directors may condition its submission of the proposal for dissolution on any basis.
(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 23-1-29-5. The notice must also state that the purpose, or one (1) of the purposes, of the meeting is to consider dissolving the corporation.
(e) Unless the articles of incorporation or the board of directors (acting under subsection (c)) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal.
(f) After a proposal for dissolution is adopted, the corporation shall give the notices required by IC 6-8.1-10-9, IC 22-4-32-23, and IC 32-34-1-25.
As added by P.L.149-1986, SEC.29. Amended by P.L.107-1987,

SEC.22; P.L.145-1988, SEC.6; P.L.31-1995, SEC.4; P.L.2-2002, SEC.73.

IC 23-1-45-3
Filing of articles of dissolution; date of dissolution
Sec. 3. (a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the secretary of state for filing articles of dissolution setting forth the following:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) If dissolution was approved by the shareholders:
(A) the number of votes entitled to be cast on the proposal to dissolve; and
(B) either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval.
If voting by voting groups is required, the information required by this subdivision shall be separately provided for each voting group entitled to vote separately on the plan to dissolve.
(b) A corporation is dissolved upon the effective date of its articles of dissolution.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-4
Revocation of dissolution
Sec. 4. (a) A corporation may revoke its dissolution within one hundred twenty (120) days of its effective date.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action by the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.
(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:
(1) the name of the corporation;
(2) the effective date of the dissolution that was revoked;
(3) the date that the revocation of dissolution was authorized;
(4) if the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;
(5) if the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and
(6) if shareholder action was required to revoke the dissolution, the information required by section 3(a)(3) of this chapter.
(d) Unless a delayed effective date is specified, revocation of dissolution is effective when articles of revocation of dissolution are

filed.
(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-5
Continuance of corporate existence; winding up affairs; effect of dissolution
Sec. 5. (a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:
(1) collecting its assets;
(2) disposing of its properties that will not be distributed in kind to its shareholders;
(3) discharging or making provision for discharging its liabilities;
(4) distributing its remaining property among its shareholders according to their interests; and
(5) doing every other act necessary to wind up and liquidate its business and affairs.
(b) Dissolution of a corporation does not:
(1) transfer title to the corporation's property;
(2) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;
(3) subject its directors or officers to standards of conduct different from those prescribed in IC 23-1-33 through IC 23-1-37;
(4) change:
(A) quorum or voting requirements for its board of directors or shareholders;
(B) provisions for selection, resignation, or removal of its directors, or officers, or both; or
(C) provisions for amending its bylaws;
(5) prevent commencement of a proceeding by or against the corporation in its corporate name;
(6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or
(7) terminate the authority of the registered agent of the corporation.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-6
Disposition of known claims; procedure
Sec. 6. (a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.
(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The

written notice must:
(1) specify the amount that the dissolved corporation believes will satisfy the claim;
(2) inform the creditor that it has the right to dispute the amount of the claim and describe the procedure for disputing the amount of the claim;
(3) provide a mailing address where a dispute of the amount of the claim may be sent;
(4) state the deadline, which may not be fewer than sixty (60) days after the effective date of the written notice, by which the dissolved corporation must receive the dispute of the amount of the claim; and
(5) state that the claim will be fixed at the amount specified by the dissolved corporation if a dispute of the amount of the claim is not received by the deadline.
(c) If the amount of the claim is disputed, the claimant must notify the dissolved corporation of the dispute by the deadline. If the dissolved corporation rejects the disputed amount, the claimant must commence a proceeding to enforce the claim within ninety (90) days after the effective date of the dissolved corporation's rejection notice.
(d) The amount of the claim is fixed if:
(1) the claimant does not notify the dissolved corporation by the deadline; or
(2) the claimant who has notified the dissolved corporation of a dispute and has received a rejection notice does not commence a proceeding within ninety (90) days from the effective date of the rejection notice.
(e) Regardless of a dispute in the amount of the claim, the dissolved corporation must tender to the claimant the amount of the claim as set forth by the dissolved corporation in the notice of claim within thirty (30) days after the earliest of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
(f) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.
As added by P.L.149-1986, SEC.29.

IC 23-1-45-7
Notice of dissolution; claims against dissolved corporation
Sec. 7. (a) A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.
(b) The notice must:
(1) be published one (1) time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in Indiana, its registered office) is or was last located;
(2) describe the information that must be included in a claim

and provide a mailing address where the claim may be sent; and
(3) state that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two (2) years after the publication of the notice.
(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim within two (2) years after the publication date of the newspaper notice:
(1) A claimant who did not receive written notice under section 6 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved corporation, to the extent of its undistributed assets; or
(2) if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.
As added by P.L.149-1986, SEC.29. Amended by P.L.75-1990, SEC.3.



CHAPTER 46. ADMINISTRATIVE DISSOLUTION

IC 23-1-46-1
Grounds
Sec. 1. The secretary of state may commence a proceeding under section 2 of this chapter to administratively dissolve a corporation if:
(1) the corporation does not pay within sixty (60) days after they are due any franchise taxes or penalties imposed by this article or other law;
(2) the corporation does not deliver for filing its biennial report to the secretary of state within sixty (60) days after it is due;
(3) the corporation is without a registered agent or registered office in this state for sixty (60) days or more;
(4) the corporation does not notify the secretary of state within sixty (60) days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or
(5) the corporation's period of duration stated in its articles of incorporation expires.
As added by P.L.149-1986, SEC.30. Amended by P.L.228-1995, SEC.9.

IC 23-1-46-2
Procedure for dissolution; winding up affairs; authority of registered agent
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for dissolving a corporation, the secretary of state shall serve the corporation with written notice of the determination under IC 23-1-24-4.
(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under IC 23-1-24-4, the secretary of state shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the corporation under IC 23-1-24-4.
(c) A corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under IC 6-8.1-10-9 and IC 23-1-45-5 and notify claimants under IC 23-1-45-6 and IC 23-1-45-7.
(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.
As added by P.L.149-1986, SEC.30. Amended by P.L.73-1988, SEC.2.

IC 23-1-46-3 Reinstatement
Sec. 3. (a) A corporation administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. The application must:
(1) recite the name of the corporation and the effective date of its administrative dissolution;
(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;
(3) state that the corporation's name satisfies the requirements of IC 23-1-23-1; and
(4) contain a certificate from the department of state revenue reciting that all taxes owed by the corporation have been paid.
(b) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under IC 23-1-24-4.
(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.
As added by P.L.149-1986, SEC.30. Amended by P.L.107-1987, SEC.23.

IC 23-1-46-4
Denial of application for reinstatement; notice; appeal
Sec. 4. (a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under IC 23-1-24-4 with a written notice that explains the reason or reasons for denial.
(b) The corporation may appeal the denial of reinstatement to the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is located within thirty (30) days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the secretary of state's certificate of dissolution, the corporation's application for reinstatement, and the secretary of state's notice of denial.
(c) The court may order the secretary of state to reinstate the dissolved corporation or may take other action the court considers appropriate.
(d) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.30.



CHAPTER 47. JUDICIAL DISSOLUTION

IC 23-1-47-1
Judicial dissolution; when allowable
Sec. 1. The circuit or superior court may dissolve a corporation:
(1) in a proceeding by the attorney general if it is established that:
(A) the corporation obtained its articles of incorporation through fraud; or
(B) the corporation has continued to exceed or abuse the authority conferred upon it by law;
(2) in a proceeding by a shareholder if it is established that:
(A) the directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock; or
(B) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have expired;
(3) in a proceeding by a creditor if it is established that:
(A) the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or
(B) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or
(4) in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.
As added by P.L.149-1986, SEC.31.

IC 23-1-47-2
Venue; parties; preservation of corporate assets
Sec. 2. (a) Venue for a proceeding by the attorney general to dissolve a corporation lies in Marion County. Venue for a proceeding brought by any other party named in section 1 of this chapter lies in the county where a corporation's principal office (or, if none in Indiana, its registered office) is or was last located.
(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.
(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.
As added by P.L.149-1986, SEC.31.
IC 23-1-47-3
Receivers and custodians
Sec. 3. (a) A court in a judicial proceeding brought to dissolve a corporation may appoint one (1) or more receivers to wind up and liquidate, or one (1) or more custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all its property wherever located.
(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in Indiana) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.
(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:
(1) the receiver:
(A) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and
(B) may sue and defend in the receiver's own name as receiver of the corporation in all courts of this state; and
(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.
(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.
(e) The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.
As added by P.L.149-1986, SEC.31.

IC 23-1-47-4
Decree of dissolution; winding up affairs
Sec. 4. (a) If, after a hearing, the court determines that one (1) or more grounds for judicial dissolution described in section 1 of this chapter exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the secretary of state, who shall file it.
(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and

affairs in accordance with IC 6-8.1-10-9 and IC 23-1-45-5 and the notification of claimants in accordance with IC 23-1-45-6 and IC 23-1-45-7.
As added by P.L.149-1986, SEC.31. Amended by P.L.73-1988, SEC.3.



CHAPTER 48. DEPOSIT OF ASSETS OF DISSOLVED CORPORATION

IC 23-1-48-1
Deposit of assets; payment to claimant
Sec. 1. Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them shall be reduced to cash and deposited with the state treasurer or other appropriate state official for safekeeping. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the state treasurer or other appropriate state official shall pay the creditor, claimant, or shareholder or a representative of the creditor, claimant, or shareholder that amount.
As added by P.L.149-1986, SEC.32.



CHAPTER 49. CERTIFICATE OF AUTHORITY OF FOREIGN CORPORATIONS

IC 23-1-49-1
Necessity of certificate of authority; transacting business
Sec. 1. (a) A foreign corporation may not transact business in Indiana until it obtains a certificate of authority from the secretary of state. However, this requirement does not apply to the following:
(1) Banks.
(2) Savings banks.
(3) Savings associations.
(4) Corporate fiduciaries.
(5) Credit unions.
(6) Industrial loan and investment companies.
(7) Surety companies.
(8) Trust companies.
(9) Safe deposit companies.
(10) Railroad corporations.
(11) Insurance companies.
(12) Building and loan associations.
(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a) or within the meaning of IC 27-1-17-1 or IC 28-1-22-1:
(1) Maintaining, defending, or settling any proceeding.
(2) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositaries with respect to those securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside Indiana before they become contracts.
(7) Making loans or otherwise creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning, without more, real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not one in the course of repeated transactions of a like nature.
(11) Transacting business in interstate commerce.
(c) The list of activities in subsection (b) is not exhaustive.
As added by P.L.149-1986, SEC.33. Amended by P.L.107-1987, SEC.24; P.L.145-1988, SEC.7; P.L.171-1996, SEC.1.
IC 23-1-49-2
Transacting business without certificate of authority
Sec. 2. (a) A foreign corporation transacting business in Indiana without a certificate of authority may not maintain a proceeding in any court in Indiana until it obtains a certificate of authority.
(b) The successor to a foreign corporation that transacted business in Indiana without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in Indiana until the foreign corporation or its successor obtains a certificate of authority.
(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.
(d) A foreign corporation is liable for a civil penalty of not more than ten thousand dollars ($10,000) if it transacts business in Indiana without a certificate of authority. The attorney general may collect all penalties due under this subsection.
(e) Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in Indiana.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-3
Application for certificate; contents; certificate of existence from foreign state or country
Sec. 3. (a) A foreign corporation may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state for filing. The application must set forth:
(1) the name of the foreign corporation or, if its name is unavailable for use in Indiana, a corporate name that satisfies the requirements of section 6 of this chapter;
(2) the name of the state or country under whose law it is incorporated;
(3) its date of incorporation and period of duration;
(4) the street address of its principal office;
(5) the address of its registered office in Indiana and the name of its registered agent at that office; and
(6) the names and usual business addresses of its current directors and officers.
(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.
As added by P.L.149-1986, SEC.33.
IC 23-1-49-4
Amended certificate of authority
Sec. 4. (a) A foreign corporation authorized to transact business in Indiana must obtain an amended certificate of authority from the secretary of state if it:
(1) changes its corporate name;
(2) changes the period of its duration;
(3) changes the state or country of its incorporation; or
(4) converts to a different form of entity.
(b) The requirements of section 3 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.149-1986, SEC.33. Amended by P.L.130-2006, SEC.19.

IC 23-1-49-5
Rights under certificate of authority
Sec. 5. (a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in Indiana subject, however, to the right of the state to revoke the certificate as provided in this article.
(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by this article is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.
(c) This article does not authorize Indiana to regulate the organization or internal affairs of a foreign corporation authorized to transact business in Indiana.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-6
Corporate name
Sec. 6. (a) If the corporate name of a foreign corporation does not satisfy the requirements of IC 23-1-23-1, the foreign corporation, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) may add the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", to its corporate name for use in Indiana; or
(2) may use a fictitious name to transact business in Indiana if its real name is unavailable and it delivers to the secretary of state for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.
(b) Except as authorized by subsections (c) and (d), the corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the secretary of state from:
(1) the corporate name of a corporation incorporated or authorized to transact business in Indiana;
(2) a corporate name reserved or registered under IC 23-1-23-2

or IC 23-1-23-3;
(3) the fictitious name of another foreign corporation authorized to transact business in Indiana; and
(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in Indiana.
(c) A foreign corporation may apply to the secretary of state for authorization to use in Indiana the name of another corporation (incorporated or authorized to transact business in Indiana) that is not distinguishable upon the secretary of state's records from the name applied for. The secretary of state shall authorize use of the name applied for if:
(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign corporation may use in Indiana the name (including the fictitious name) of another domestic or foreign corporation that is used in Indiana if the other corporation is incorporated or authorized to transact business in Indiana and the foreign corporation:
(1) has merged with the other corporation;
(2) has been formed by reorganization of the other corporation; or
(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) If a foreign corporation authorized to transact business in Indiana changes its corporate name to one that does not satisfy the requirements of IC 23-1-23-1, it may not transact business in Indiana under the changed name until it adopts a name satisfying the requirements of IC 23-1-23-1 and obtains an amended certificate of authority under section 4 of this chapter.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-7
Registered office and registered agent
Sec. 7. Each foreign corporation authorized to transact business in Indiana must continuously maintain in Indiana:
(1) a registered office; and
(2) a registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or
(C) a foreign corporation or foreign not-for-profit

corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.149-1986, SEC.33.

IC 23-1-49-8
Change in registered office or registered agent
Sec. 8. (a) A foreign corporation authorized to transact business in Indiana may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth:
(1) its name;
(2) the street address of its current registered office;
(3) if the current registered office is to be changed, the street address of its new registered office;
(4) the name of its current registered agent;
(5) if the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent or a representation that the new registered agent has consented (either on the statement or attached to it) to the appointment; and
(6) that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the registered agent may change the street address of the registered office of any foreign corporation that the registered agent serves by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.149-1986, SEC.33. Amended by P.L.107-1987, SEC.25.

IC 23-1-49-9
Resignation of registered agent
Sec. 9. (a) The registered agent of a foreign corporation may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-1-18 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The secretary of state shall mail one (1) copy to the foreign corporation at its principal office address shown in its most recent annual report.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.
As added by P.L.149-1986, SEC.33. Amended by P.L.228-1995,

SEC.10.

IC 23-1-49-10
Service of process or notice on foreign corporation
Sec. 10. (a) The registered agent of a foreign corporation authorized to transact business in Indiana is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.
(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or other executive officer, as that term is used in Trial Rule 4.6(A)(1), at its principal office shown in its application for a certificate of authority or in its most recent annual report if the foreign corporation:
(1) has no registered agent or its registered agent cannot with reasonable diligence be served;
(2) has withdrawn from transacting business in Indiana under IC 23-1-50; or
(3) has had its certificate of authority revoked under IC 23-1-51-2.
(c) Service is perfected under subsection (b) at the earliest of:
(1) the date the foreign corporation receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the foreign corporation; or
(3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign corporation.
As added by P.L.149-1986, SEC.33.



CHAPTER 50. WITHDRAWAL OF FOREIGN CORPORATIONS

IC 23-1-50-1
Necessity of certificate of withdrawal
Sec. 1. A foreign corporation authorized to transact business in Indiana may not withdraw from this state until it obtains a certificate of withdrawal from the secretary of state.
As added by P.L.149-1986, SEC.34.

IC 23-1-50-2
Application for certificate of withdrawal
Sec. 2. A foreign corporation authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth:
(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;
(2) that it is not transacting business in Indiana and that it surrenders its authority to transact business in Indiana;
(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in Indiana;
(4) a mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (3); and
(5) a commitment to notify the secretary of state in the future of any change in its mailing address.
As added by P.L.149-1986, SEC.34.

IC 23-1-50-3
Service of process after withdrawal of corporation
Sec. 3. After the withdrawal of the corporation is effective, service of process on the secretary of state under this chapter is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth in its application for withdrawal.
As added by P.L.149-1986, SEC.34.



CHAPTER 51. REVOCATION OF CERTIFICATE OF AUTHORITY OF FOREIGN CORPORATIONS

IC 23-1-51-1
Grounds
Sec. 1. The secretary of state may commence a proceeding under section 2 of this chapter to revoke the certificate of authority of a foreign corporation authorized to transact business in Indiana if:
(1) the foreign corporation does not deliver its annual report to the secretary of state within sixty (60) days after it is due;
(2) the foreign corporation does not pay within sixty (60) days after they are due any franchise taxes or penalties imposed by this article or other law;
(3) the foreign corporation is without a registered agent or registered office in Indiana for sixty (60) days or more;
(4) the foreign corporation does not inform the secretary of state under IC 23-1-49-8 or IC 23-1-49-9 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within sixty (60) days of the change, resignation, or discontinuance;
(5) an incorporator, director, officer, or agent of the foreign corporation signed a document the incorporator, director, officer, or agent knew was false in any material respect with intent that the document be delivered to the secretary of state for filing; or
(6) the secretary of state receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.
As added by P.L.149-1986, SEC.35.

IC 23-1-51-2
Procedure for revocation; service of process after revocation
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for revocation of a certificate of authority, the secretary of state shall, under IC 23-1-49-10, serve the foreign corporation with written notice of the determination.
(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under IC 23-1-49-10, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation

under IC 23-1-49-10.
(c) The authority of a foreign corporation to transact business in Indiana ceases on the date shown on the certificate revoking its certificate of authority.
(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.
(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.
As added by P.L.149-1986, SEC.35.

IC 23-1-51-3
Appeal
Sec. 3. (a) A foreign corporation may appeal the secretary of state's revocation of its certificate of authority to the circuit or superior court of the county in which its registered office is located within thirty (30) days after service of the certificate of revocation is perfected under IC 23-1-49-10. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the secretary of state's certificate of revocation.
(b) The court may order the secretary of state to reinstate the certificate of authority or may take any other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.149-1986, SEC.35.



CHAPTER 52. RECORDS

IC 23-1-52-1
Required records
Sec. 1. (a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.
(b) A corporation shall maintain appropriate accounting records.
(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.
(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.
(e) A corporation shall keep a copy of the following records at its principal office:
(1) Its articles or restated articles of incorporation and all amendments to them currently in effect.
(2) Its bylaws or restated bylaws and all amendments to them currently in effect.
(3) Resolutions adopted by its board of directors with respect to one (1) or more classes or series of shares and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding.
(4) The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three (3) years.
(5) All written communications to shareholders generally within the past three (3) years, including the financial statements furnished for the past three (3) years under IC 23-1-53-1.
(6) A list of the names and business addresses of its current directors and officers.
(7) Its most recent annual report delivered to the secretary of state under IC 23-1-53-3.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-2
Shareholder's right to inspect and copy records
Sec. 2. (a) Subject to section 3(c) of this chapter, a shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in section 1(e) of this chapter if the shareholder gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy.     (b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) and gives the corporation written notice of the shareholder's demand at least five (5) business days before the date on which the shareholder wishes to inspect and copy:
(1) Excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under subsection (a).
(2) Accounting records of the corporation.
(3) The record of shareholders.
(c) A shareholder may inspect and copy the records identified in subsection (b) only if:
(1) the shareholder's demand is made in good faith and for a proper purpose;
(2) the shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; and
(3) the records are directly connected with the shareholder's purpose.
(d) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.
(e) This section does not affect:
(1) the right of a shareholder to inspect records under IC 23-1-30-1 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or
(2) the power of a court, independently of this article, to compel the production of corporate records for examination.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-3
Inspection by agent or attorney; copies; costs; list of shareholders
Sec. 3. (a) A shareholder's agent or attorney, if authorized in writing, has the same inspection and copying rights as the shareholder represented.
(b) The right to copy records under section 2 of this chapter includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.
(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.
(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under section 2(b)(3) of this

chapter by providing the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-4
Court order for inspection and copying; costs; restrictions
Sec. 4. (a) If a corporation does not allow a shareholder who complies with section 2(a) of this chapter to inspect and copy any records required by that subsection to be available for inspection, the circuit or superior court of the county where the corporation's principal office (or, if none in Indiana, its registered office) is located may order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.
(b) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with sections 2(b) and 2(c) of this chapter may apply to the circuit or superior court in the county where the corporation's principal office (or, if none in Indiana, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.
(c) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.
(d) If the court orders inspection and copying of the records demanded, it shall impose the restrictions provided by section 5 of this chapter on the use and distribution of the records by the demanding shareholder.
As added by P.L.149-1986, SEC.36.

IC 23-1-52-5
Use and distribution of information
Sec. 5. (a) The use and distribution of any information acquired from records inspected or copied under the rights granted by this chapter or by IC 23-1-30-1 are restricted solely to the proper purpose described with particularity under section 2(c) of this chapter.
(b) This section applies whether the use and distribution are by the shareholder, the shareholder's agent or attorney, or any person who obtains the information (directly or indirectly) from the shareholder or agent or attorney.
(c) The shareholder, the shareholder's agent or attorney, and any other person who obtains the information shall use reasonable care to ensure that the restrictions imposed by this section are observed.
As added by P.L.149-1986, SEC.36.



CHAPTER 53. REPORTS

IC 23-1-53-1
Annual financial statements
Sec. 1. (a) On written request of any shareholder, a corporation shall prepare and mail to the shareholder annual financial statements, which may be consolidated or combined statements of the corporation and one (1) or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year most recently completed, an income statement for that year, and a statement of changes in shareholders' equity for that year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.
(b) If the annual financial statements are reported upon by a public accountant, the public accountant's report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:
(1) stating the person's reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and
(2) describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.
As added by P.L.149-1986, SEC.37. Amended by P.L.107-1987, SEC.26.

IC 23-1-53-2
Indemnification or advance of expenses to director; issuance of shares for promissory notes; reports
Sec. 2. (a) If a corporation indemnifies or advances expenses to a director in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.
(b) If a corporation authorizes the issuance of shares for promissory notes or for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized to be so issued with or before the notice of the next shareholders' meeting. However, a corporation that is subject to the Exchange Act (as defined in IC 23-1-43-9) satisfies the reporting requirement of this subsection by complying with the proxy disclosure provisions of the Exchange Act.
As added by P.L.149-1986, SEC.37. Amended by P.L.107-1987, SEC.27; P.L.145-1988, SEC.8.

IC 23-1-53-3 Biennial reports
Sec. 3. (a) Each domestic corporation and each foreign corporation authorized to transact business in Indiana shall deliver a biennial report to the secretary of state for filing that sets forth:
(1) the name of the corporation and the state or country under whose law it is incorporated;
(2) the address of its registered office and the name of its registered agent at that office in Indiana;
(3) the address of its principal office; and
(4) the names and business addresses of its directors, secretary, and the highest executive officer of the corporation.
(b) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the corporation.
(c) The first biennial report must be delivered to the secretary of state in the second year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Except as provided in subsection (d), the biennial report is due during the same month as the month in which the corporation was incorporated or authorized to transact business.
(d) If the secretary of state, in cooperation with the department of state revenue, allows a domestic corporation to file a biennial report at the same time the corporation files its adjusted gross income tax return under section 4 of this chapter, the biennial report of the corporation is due when the domestic corporation's adjusted gross income tax return is due under IC 6-3.
(e) Subsequent biennial reports must be delivered to the secretary of state every second year following the year in which the last biennial report was filed. The secretary of state may accept reports during the two (2) months before the month that they are due.
(f) If a biennial report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, it is deemed to be timely filed.
As added by P.L.149-1986, SEC.37. Amended by P.L.107-1987, SEC.28; P.L.96-1993, SEC.2; P.L.228-1995, SEC.11; P.L.11-1996, SEC.12.

IC 23-1-53-4
Filing biennial report at same time as adjusted gross income tax return
Sec. 4. (a) The secretary of state in cooperation with the department of state revenue may provide for the filing of a biennial report by a domestic corporation at the same time the domestic corporation files an adjusted gross income tax return.
(b) As provided in subsection (a), a domestic corporation may file a biennial report with the department of state revenue at the same

time the corporation files an adjusted gross income tax return. However, a domestic corporation retains the option of filing the biennial report directly with the secretary of state. The biennial report must in any case meet the requirements of IC 23-1-53-3.
(c) A biennial report filed under this section is delivered to the office of the secretary of state for filing for purposes of this article when it is delivered to the department of state revenue.
(d) The department of state revenue shall forward all biennial reports filed under this chapter to the office of the secretary of state.
(e) The department of state revenue in cooperation with the office of the secretary of state shall prescribe and furnish a form for a biennial report filed under this chapter.
(f) If for any reason a domestic corporation does not file an adjusted gross income tax return, it shall file a biennial report with the secretary of state at a time prescribed by the office of secretary of state.
As added by P.L.228-1995, SEC.12.



CHAPTER 54. MISCELLANEOUS PROVISIONS

IC 23-1-54-1 Repealed
(Repealed by P.L.107-1987, SEC.51.)






ARTICLE 1.5. PROFESSIONAL CORPORATIONS

CHAPTER 1. DEFINITIONS

IC 23-1.5-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-2
"Accounting professional"
Sec. 2. "Accounting professional" means an individual who is licensed as:
(1) a certified public accountant under IC 25-2.1-3;
(2) a public accountant under IC 25-2.1-6; or
(3) an accounting practitioner under IC 25-2.1-6.
As added by P.L.239-1983, SEC.1. Amended by P.L.30-1993, SEC.2.

IC 23-1.5-1-3
"Architectural or engineering professional"
Sec. 3. "Architectural or engineering professional" means an individual who is registered as:
(1) an architect under IC 25-4-1;
(2) a landscape architect under IC 25-4-2;
(3) a professional engineer under IC 25-31-1; or
(4) a land surveyor under IC 25-21.5.
As added by P.L.239-1983, SEC.1. Amended by P.L.23-1991, SEC.5.

IC 23-1.5-1-4
"Attorney"
Sec. 4. "Attorney" means an individual in good standing admitted to the practice of law in Indiana.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-5
"Bureau"
Sec. 5. "Bureau" means the following:
(1) In the case of:
(A) an accounting professional;
(B) an architectural professional;
(C) an engineering professional;
(D) a health care professional;
(E) a real estate professional; or
(F) a veterinarian;
the Indiana professional licensing agency established by IC 25-1-5-3.
(2) In the case of an attorney, the state board of law examiners. As added by P.L.239-1983, SEC.1. Amended by P.L.132-1984, SEC.1; P.L.169-1985, SEC.19; P.L.229-1995, SEC.1; P.L.1-2006, SEC.406.

IC 23-1.5-1-5.4
"Charitable remainder annuity trust"
Sec. 5.4. "Charitable remainder annuity trust" has the meaning set forth in Section 664(d)(1) of the Internal Revenue Code.
As added by P.L.172-1996, SEC.1.

IC 23-1.5-1-5.6
"Charitable remainder unitrust"
Sec. 5.6. "Charitable remainder unitrust" has the meaning set forth in Section 664(d)(2) or 664(d)(3) of the Internal Revenue Code.
As added by P.L.172-1996, SEC.2.

IC 23-1.5-1-6
"Disqualified person"
Sec. 6. "Disqualified person" means an individual, corporation, limited liability company, partnership, fiduciary, trust, association, government agency, or other entity that for any reason is or becomes ineligible under this article to own shares issued by a professional corporation. The term includes a charitable remainder unitrust or charitable remainder annuity trust that is or becomes a disqualified person for failure to comply with section 13(3) of this chapter.
As added by P.L.239-1983, SEC.1. Amended by P.L.8-1993, SEC.307; P.L.172-1996, SEC.3.

IC 23-1.5-1-7
"Foreign professional corporation"
Sec. 7. "Foreign professional corporation" means a corporation for profit organized for the purpose of rendering professional services under the law of another state or country.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-8
"Health care professional"
Sec. 8. "Health care professional" means an individual who is licensed, certified, or registered by a board (as defined in IC 25-1-9-1). However, the term does not include a veterinarian.
As added by P.L.239-1983, SEC.1. Amended by P.L.150-1986, SEC.1; P.L.149-1987, SEC.15; P.L.14-2002, SEC.1.

IC 23-1.5-1-9
"Licensing authority"
Sec. 9. "Licensing authority" means the following:
(1) In the case of an accounting professional, the Indiana state board of public accountancy.
(2) In the case of an architectural professional, the board of registration for architects and landscape architects.         (3) In the case of an engineering professional, the state board of registration for professional engineers.
(4) In the case of an attorney, the Indiana supreme court.
(5) In the case of a health care professional, the board (as defined in IC 25-1-9-1) that issues the individual's license, certification, or registration.
(6) In the case of a veterinarian, the Indiana board of veterinary medical examiners.
(7) In the case of a land surveyor, the state board of registration for land surveyors.
(8) In the case of a real estate professional, the Indiana real estate commission.
As added by P.L.239-1983, SEC.1. Amended by P.L.137-1985, SEC.4; P.L.169-1985, SEC.20; P.L.150-1986, SEC.2; P.L.149-1987, SEC.16; P.L.23-1991, SEC.6; P.L.33-1993, SEC.8; P.L.229-1995, SEC.2; P.L.24-1999, SEC.1; P.L.82-2000, SEC.1; P.L.14-2002, SEC.2.

IC 23-1.5-1-10
"Professional corporation"
Sec. 10. "Professional corporation" means:
(1) a corporation for profit organized under this article; or
(2) a foreign corporation admitted to do business under this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-11
"Professional service"
Sec. 11. "Professional service" means any type of service that may be legally performed only by:
(1) an accounting professional;
(2) an architectural or engineering professional;
(3) an attorney;
(4) a health care professional;
(5) a veterinarian; or
(6) a real estate professional.
As added by P.L.239-1983, SEC.1. Amended by P.L.229-1995, SEC.3.

IC 23-1.5-1-12
"Qualified person"
Sec. 12. "Qualified person" means an individual, general partnership, professional corporation, or trustee of a qualified trust that is eligible under this article to own shares issued by a professional corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-1-13
"Qualified trust"
Sec. 13. "Qualified trust" means one (1) of the following:         (1) A trust of which the entire beneficial ownership is owned by a qualified person and the trustee is a qualified person.
(2) A voting trust established under IC 23-1-31, if the beneficial owner of any shares on deposit and the trustee of the voting trust are qualified persons.
(3) A charitable remainder unitrust or charitable remainder annuity trust that complies with each of the following conditions:
(A) Has one (1) or more current income recipients, all of whom are qualified persons.
(B) Has a trustee or an independent special trustee who:
(i) is a qualified person; and
(ii) has exclusive authority over the shares of the professional corporation while the shares are held in the trust.
(C) Has one (1) or more irrevocably designated charitable remaindermen, all of which must at all times:
(i) be domiciled; or
(ii) maintain a local chapter;
in Indiana.
(D) When distributing any assets during the term of the trust to charitable organizations, the distributions are made only to charitable organizations described in Section 170(c) of the Internal Revenue Code that:
(i) are domiciled; or
(ii) maintain a local chapter;
in Indiana.
As added by P.L.239-1983, SEC.1. Amended by P.L.149-1986, SEC.46; P.L.172-1996, SEC.4.

IC 23-1.5-1-13.5
"Real estate professional"
Sec. 13.5. "Real estate professional" means an individual who is licensed as:
(1) a real estate salesperson under IC 25-34.1-3-3.1; or
(2) a real estate broker licensed under IC 25-34.1-3-4.1.
As added by P.L.229-1995, SEC.4.

IC 23-1.5-1-14
"Veterinarian"
Sec. 14. "Veterinarian" means an individual admitted to practice veterinary medicine under IC 15-5-1.1-11.
As added by P.L.239-1983, SEC.1.



CHAPTER 2. ADMINISTRATIVE PROVISIONS

IC 23-1.5-2-1
Application of IC 23-1
Sec. 1. IC 23-1 applies to professional corporations formed under this article. However, in the event of a conflict between this article and IC 23-1, this article applies.
As added by P.L.239-1983, SEC.1.



CHAPTER 3. OWNERSHIP

IC 23-1.5-3-1
Shares; issuance; transfer
Sec. 1. (a) Except as provided in IC 25-2.1-5, a professional corporation may issue shares, fractional shares, and rights or options to purchase shares only to:
(1) individuals who are authorized by Indiana law or the laws of another state to render a professional service permitted by the articles of incorporation of the corporation;
(2) general partnerships in which all the partners are authorized by Indiana law or the laws of another state to render a professional service permitted by the articles of incorporation of the corporation;
(3) professional corporations authorized by Indiana law or the laws of another state to render a professional service permitted by the articles of incorporation of the corporation; and
(4) the trustee of a qualified trust.
(b) When determined necessary by the licensing authority for any profession in order to prevent violations of the ethical standards of the profession, the licensing authority may by rule further restrict, condition, or abridge the authority of professional corporations to issue shares, but no such rule may, of itself, have the effect of causing a shareholder of a professional corporation at the time the rule becomes effective to become a disqualified person. All shares issued in violation of:
(1) this section; or
(2) any rule adopted by a licensing authority as provided by this section;
are void.
(c) Except as provided in IC 25-2.1-5, a shareholder of a professional corporation may transfer or pledge shares, fractional shares, and rights or options to purchase shares of the corporation only to individuals, general partnerships, professional corporations, and trustees of qualified trusts qualified under this article to own shares issued directly to them by the professional corporation. A transfer of shares in violation of this subsection is void; however, this subsection does not apply to the transactions described in section 3 of this chapter.
(d) Each certificate representing shares of a professional corporation must state conspicuously upon its face that the shares represented by that certificate are subject to:
(1) restrictions on transfer imposed by this article; and
(2) such restrictions on transfer as may be imposed by the licensing authority under this article.
(e) This section does not permit or authorize an individual to practice within Indiana any profession with respect to which a license or registration is required by the state without the individual being licensed or registered under the laws of the state. As added by P.L.239-1983, SEC.1. Amended by P.L.34-1997, SEC.5; P.L.128-2001, SEC.2.

IC 23-1.5-3-2
Authority to purchase shares from disqualified persons
Sec. 2. A professional corporation may purchase its own shares from a disqualified person without regard to the availability of capital or earned surplus for the purchase; however, no purchase of or payment for its own shares may be made at a time when the corporation is insolvent or when the purchase or payment would make it insolvent.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-3
Transfer or purchase of shares from disqualified persons; procedure
Sec. 3. (a) Whenever:
(1) a shareholder of a professional corporation dies;
(2) a shareholder of a professional corporation becomes a disqualified person;
(3) a charitable remainder unitrust or charitable remainder annuity trust that holds shares of a professional corporation becomes a disqualified person; or
(4) shares of a professional corporation are transferred by operation of law or court decree to a disqualified person;
the shares of the deceased shareholder or disqualified person may be transferred to a qualified person. If the shares are not so transferred, the shares shall be purchased or redeemed by the corporation to the extent of funds that may legally be made available for the purchase, as provided in section 2 of this chapter.
(b) Within five (5) months after such death or thirty (30) days after such a disqualification or transfer, if the price and method of payment for such shares is not fixed or ascertainable by the articles of incorporation or bylaws of the corporation or by private agreement, the corporation shall make a written offer to pay for the shares at a specified price determined by the corporation to be the fair value of the shares as of the date of the death, disqualification, or transfer. The offer:
(1) shall be given to the disqualified person, which, in the case of a deceased shareholder, is the executor, administrator, or heirs at law if there is no executor or administrator; and
(2) must be accompanied by:
(A) a balance sheet of the corporation, as of the latest available date and not more than twelve (12) months before the making of the offer; and
(B) an income statement of the corporation for the twelve (12) month period ending on the date of the balance sheet.
(c) If the fair value of the shares is agreed upon between the disqualified person and the corporation within thirty (30) days after the date of the written offer from the corporation, payment for the

shares shall be made upon surrender of the certificate or certificates representing the shares:
(1) within sixty (60) days after the date of the offer; or
(2) at such other time as the parties may fix by agreement.
Upon payment of the agreed value, the disqualified person ceases to have any interest in the shares.
(d) If the disqualified person and the corporation do not agree on the fair value of the shares within thirty (30) days after the corporation's written offer, the following procedures apply:
(1) The disqualified person may make written demand within sixty (60) days after the date of the corporation's written offer that the corporation file a petition in the circuit or superior court in the county where the principal office of the corporation is located, requesting that the fair value of the shares be determined. The corporation shall file a petition under this subdivision within thirty (30) days after receipt of written demand from the disqualified person. If the corporation fails to institute the proceeding as required by this subdivision, the disqualified person may do so within sixty (60) days after delivery of the written demand to the corporation.
(2) If the corporation so elects at any time within sixty (60) days after the date of the corporation's written offer, it may file a petition for the determination of the fair value of the shares in the circuit or superior court in the county where the principal office of the corporation is located.
(3) The disqualified person shall be made a party to any proceeding under this subsection.
(4) All proceedings instituted under this subsection shall be governed by the Indiana rules of trial procedure.
(5) In a proceeding under this subsection, the court may appoint one (1) or more persons as appraisers to receive evidence and make a recommendation to the court on the question of the fair value of the shares. The appraisers have such authority as shall be specified in the appointment order of the court.
(e) In a proceeding under subsection (d), the disqualified person is entitled to judgment against the corporation for the amount of the fair value of his shares as of the date of death, disqualification, or transfer, upon surrender to the corporation of the certificate or certificates representing the shares. The court may order that the judgment be paid by the corporation in such installments as the court determines to be fair and just. The judgment may include an allowance for interest, not to exceed the legal rate of interest for judgments specified in IC 24-4.6-1-101, from the date of death, disqualification, or transfer.
(f) Except as provided in this subsection, the costs and expenses of any proceeding under subsection (d) shall be determined by the court and shall be assessed against the corporation. If the fair value of the shares as determined by the court does not exceed the amount specified in the last written offer made by the corporation, the court may assess all or any part of the costs and expenses of the proceeding

against the disqualified person. For purposes of this subsection, expenses include:
(1) reasonable compensation for and reasonable expenses of the appraisers; and
(2) reasonable fees and expenses of counsel.
(g) If a purchase, redemption, or transfer of the shares of a deceased or disqualified shareholder or of a transferee who is a disqualified person is not completed within ten (10) months after the death of the deceased shareholder or within five (5) months after the disqualification or transfer, the corporation shall immediately cancel the shares on its books, and the disqualified person as of the date of cancellation has no further interest as a shareholder in the corporation other than his right to payment for such shares under this section. A corporation may not cancel its shares if a petition for a determination of fair value has been filed under this section in a circuit or superior court.
(h) Shares acquired by a corporation:
(1) in payment of the agreed value for the shares; or
(2) in payment of a judgment entered for the payment of those shares, as provided in this section;
may be held and disposed of by the corporation as in the case of other treasury shares.
(i) Any provision regarding purchase, redemption, or transfer of shares of a professional corporation contained in the articles of incorporation, bylaws, or any private agreement is specifically enforceable in the courts of this state.
(j) This section does not prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to or on behalf of a former shareholder as otherwise permitted by law.
As added by P.L.239-1983, SEC.1. Amended by P.L.172-1996, SEC.5.

IC 23-1.5-3-4
Proxies; voting trusts
Sec. 4. (a) A proxy for shares of a professional corporation is valid only if it is given to a qualified person of that corporation.
(b) A voting trust with respect to shares of a professional corporation is valid only if all the trustees and beneficiaries of the voting trust are qualified persons.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-5
Powers of administrator, executor, guardian, and others of estate of shareholder who holds all outstanding shares
Sec. 5. This section applies to an administrator, executor, guardian, conservator, or receiver of the estate of a shareholder of a professional corporation who holds all of the outstanding shares of the corporation. Such a person may:
(1) exercise voting rights; and         (2) serve as a director and officer of the corporation;
for the purposes of amending the articles of incorporation as provided in IC 23-1.5-4-2 or dissolving the corporation.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-3-6
Filing of articles of incorporation; notice of change of ownership or address
Sec. 6. (a) A professional corporation shall file a copy of its articles of incorporation, certified by the secretary of state, with the bureau. Thereafter, the corporation shall file with the bureau certified copies of all amendments to its articles of incorporation, including articles of acceptance and all articles of merger to which the corporation is a party.
(b) A professional corporation shall notify the bureau of a change in the ownership of any of the shares in the professional corporation or a change in its business address within thirty (30) days after the date of the change. Notice of change in ownership must contain the names and post office addresses of the transferor shareholder and the transferee shareholder, and notice of change of business address must contain the street address of the old location and the street address of the new location.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1997, SEC.6.



CHAPTER 4. CHANGE OF CORPORATE FORM

IC 23-1.5-4-1
Merger and consolidation
Sec. 1. (a) A professional corporation may merge or consolidate with another corporation, domestic or foreign, only if every shareholder of each corporation is qualified to be a shareholder of the surviving or new corporation.
(b) Upon the merger or consolidation of a professional corporation, if the surviving or new corporation is to render professional services in Indiana, it shall comply with this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-2
Cessation of professional services
Sec. 2. (a) If a professional corporation ceases to render professional services, the corporation shall:
(1) amend its articles of incorporation to delete from its stated purposes the rendering of professional services; and
(2) conform to the requirements of IC 23-1 regarding its corporate name.
(b) The corporation may then continue in existence as a corporation under IC 23-1 and is no longer subject to this article.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-3
Involuntary dissolution
Sec. 3. (a) A professional corporation formed under this article may be involuntarily dissolved as provided by IC 23-1-47.
(b) In addition to the causes specified in IC 23-1-47 for the involuntary dissolution of a corporation, a failure to comply with this article is a cause for the involuntary dissolution of a professional corporation under IC 23-1-46.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1987, SEC.278.

IC 23-1.5-4-4
Right of corporation to accept this article
Sec. 4. (a) Any corporation organized under Indiana law for any purpose or purposes for which a corporation might be organized under this article, and existing on September 1, 1983, may accept this article, and avail itself of the rights and privileges provided by this article, by complying with this article. Without limitation, this right to accept this article extends to any corporation formed under this or any other general statute, for any purpose or purposes for which a corporation might be organized under this article, if the corporation existed on or after September 1, 1983, or if its articles of incorporation fix a time of corporate existence that has terminated or thereafter terminates, if this corporation files its articles of

acceptance within two (2) years after such termination. The acceptance of this article may be effected by the officer, directors, and members of the corporation or by persons acting as such.
(b) Upon acceptance and compliance with the requirements of this article, the corporation shall be considered to have existed since termination and its acts, during this time, have the same validity as if performed before termination.
(c) This section does not apply to any corporation whose corporate franchise has been forfeited under any other statute.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-5
Articles of acceptance; approval by board of directors and members; presentation to secretary of state
Sec. 5. (a) The board of directors or trustees of a corporation desiring to accept this article shall, by a resolution adopted by a majority vote of the board, approve articles of acceptance setting forth the following information:
(1) The name of the corporation.
(2) The location of its principal office and the name and address of its resident agent.
(3) The date of its incorporation.
(4) A designation of the law under which it was organized.
(5) A declaration that it accepts all of the terms and provisions of this article.
(6) A restatement of those provisions of its articles of incorporation or association that it desires to have continued in effect, as long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a corporation organized under this article. Failure to restate such provisions in the articles of acceptance constitutes nonconformance to law, and the secretary of state shall refuse to file these articles of acceptance. Any provision not stated in its articles of acceptance is not effective after the articles are filed; however, this subdivision does not prevent any corporation from adopting and filing amended articles of acceptance that make the articles conform to this subdivision. Amended articles of acceptance shall be filed and recorded in the same manner as required for original articles of acceptance.
(b) The resolution of the board of directors approving the articles of acceptance must direct that the articles be submitted to a vote of those members of the corporation who are entitled to vote in respect to the articles, at a designated meeting, which may be an annual meeting of members or a special meeting of those members who are entitled to vote. If the designated meeting is an annual meeting, notice of the submission of the articles of acceptance shall be included in the notice of the annual meeting. If it is a special meeting, it shall be called by the resolution designating the meeting and notice shall be given at the time and in the manner provided in IC 23-17-10.     (c) The articles of acceptance approved by the board of directors shall be submitted to a vote of the members as provided in subsection (b). To be adopted, they must receive the affirmative votes of two-thirds (2/3) of the members entitled to vote.
(d) Upon approval and adoption, the articles of acceptance:
(1) shall be signed in duplicate, in the form prescribed by the secretary of state, by any current officer of the corporation and verified and affirmed subject to penalties for perjury; and
(2) shall be presented in duplicate to the secretary of state at his office, accompanied by those fees prescribed by law.
As added by P.L.239-1983, SEC.1. Amended by P.L.179-1991, SEC.27.

IC 23-1.5-4-6
Articles of acceptance; approval by secretary of state
Sec. 6. Upon the presentation of the articles of acceptance, the secretary of state, if he finds they conform to the requirements of section 5 of this chapter, shall endorse his approval upon both of the copies of the articles, and, when all fees have been paid as required by law, shall:
(1) file one (1) copy of the articles in his office;
(2) issue a certificate of acceptance; and
(3) return to the corporation the remaining copy of the articles of acceptance, bearing the endorsement of his approval, together with the certificate of acceptance.
As added by P.L.239-1983, SEC.1.

IC 23-1.5-4-7
Certificate of acceptance; issuance
Sec. 7. The acceptance becomes effective upon issuance of a certificate of acceptance by the secretary of state. The corporation is entitled to all rights and privileges and is subject to all penalties, liabilities, and restrictions provided by this article granted to or imposed upon corporations organized under this article. The articles of incorporation shall be considered to be amended to the extent, if any, that any provision or provisions of the articles are restated in the articles of acceptance.
As added by P.L.239-1983, SEC.1.



CHAPTER 5. FOREIGN PROFESSIONAL CORPORATIONS

IC 23-1.5-5-1
Necessity of compliance; application of IC 23-1-50
Sec. 1. A foreign professional corporation desiring to be admitted to render professional services in Indiana must:
(1) comply with IC 23-1-49; and
(2) comply with this article.
IC 23-1-50 applies to the foreign professional corporation.
As added by P.L.239-1983, SEC.1. Amended by P.L.11-1987, SEC.26.

IC 23-1.5-5-2
Revocation of certificate of admission
Sec. 2. The certificate of admission of any foreign corporation admitted to render professional services in Indiana may be revoked at any time by the secretary of state:
(1) as provided by IC 23-1-51; or
(2) for failure to comply with this article.
As added by P.L.239-1983, SEC.1. Amended by P.L.34-1987, SEC.279.






ARTICLE 2. SECURITIES AND FRANCHISES

CHAPTER 1. SECURITIES REGULATION

IC 23-2-1-1
Definitions
Sec. 1. As used in this chapter, unless the context otherwise requires:
(a) "Commissioner" means the securities commissioner provided for in section 15(a) of this chapter.
(b) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer or issuer in effecting or attempting to effect purchases or sales of securities. A partner, officer, or director of a broker-dealer or issuer or a person occupying a similar status or performing similar functions is an agent only if the person effects or attempts to effect a purchase or sale of securities in Indiana. "Agent" does not include an individual who represents an issuer in:
(1) effecting transactions in a security exempted by section 2(a)(1), 2(a)(2), 2(a)(3), 2(a)(6), 2(a)(7), or 2(a)(10) of this chapter;
(2) effecting transactions exempted by section 2(b) of this chapter;
(3) effecting transactions with existing employees, partners, or directors of the issuer, if no commission or other remuneration is paid or given directly or indirectly for soliciting a person in Indiana; or
(4) effecting transactions in Indiana limited to those transactions described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. 78o).
(c) "Broker-dealer" means a person engaged in the business of effecting offers, sales, or purchases of securities for the account of others or for the person's own account. "Broker-dealer" does not include:
(1) an agent;
(2) an issuer with respect to the offer or sale of the issuer's own securities;
(3) a bank, savings institution, or trust company; or
(4) a person who has no place of business in Indiana if the person effects transactions in Indiana exclusively with:
(i) the issuers of the securities involved in the transactions;
(ii) other broker-dealers; or
(iii) banks, savings institutions, trust companies, insurance companies, investment companies (as defined in the Investment Company Act of 1940, as in effect on December 31, 1990), pension or profit-sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, whether or not the offeror or any

of the offerees is then present in Indiana.
(d) "Fraud", "fraudulent", "deceit", and "defraud" mean a misrepresentation of a material fact, a promise or representation or prediction not made honestly or in good faith, or the failure to disclose a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading. This definition does not limit or diminish the full meaning of those terms as applied by or defined in courts of law or equity. These terms are not limited to common law deceit.
(e) "Guaranteed" means guaranteed as to payment of principal, interest, or dividends.
(f) "Issuer" means a person who issues or proposes to issue a security, except that with respect to certificates of deposit, voting-trust certificates, or collateral-trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or person performing similar functions or of the fixed, restricted management, or unit type. The term "issuer" means the person or persons performing the acts and assuming the duties of depository or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued.
(g) "Nonissuer" means not directly or indirectly for the benefit of the issuer.
(h) "Person" means an individual, a corporation, a limited liability company, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.
(i)(1) "Sale" or "sell" means a contract of sale of, contract to sell, or disposition of, a security, or interest in a security for value.
(2) "Offer" or "offer to sell" means an attempt or offer to dispose of, or solicitation of an offer to purchase, a security, or interest in a security for value.
(3) "Transaction" and "transactions" include the meanings of "sale", "sell", "offer", "offer to sell", and "purchase".
(4) "Purchase" means an acquisition, direct or indirect, of a security or an interest in a security for value.
(5) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.
(6) A purported gift of assessable stock is considered to involve an offer and sale.
(7) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as a sale or offer of a security that gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.
(8) The terms defined in this subsection do not include:
(i) a bona fide secured transaction in or loan of outstanding

securities;
(ii) a stock dividend, whether the corporation distributing the dividend is the issuer of the stock or not, if nothing of value is given by the stockholders for the dividend other than the surrender of a right to a cash or property dividend when each stockholder may elect to take the dividend in cash or property or in stock; or
(iii) an act incident to a judicially approved reorganization in which a security is issued in exchange for one (1) or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash.
(j) "Securities Act of 1933", "Securities Exchange Act of 1934", "Public Utility Holding Company Act of 1935", and "Investment Company Act of 1940" mean the federal statutes of those names, as in effect on December 31, 1990.
(k) "Security" means a note, stock, treasury stock, bond, debenture, evidence of indebtedness, an interest in a limited liability company or limited liability partnership and any class or series of an interest in a limited liability company or limited liability partnership (including any fractional or other interest in an interest in a limited liability company or limited liability partnership), certificate of interest or participation in a profit-sharing agreement, commodity futures contract, option, put, call, privilege, or other right to purchase or sell a commodity futures contract, margin accounts for the purchase of commodities or commodity futures contracts, collateral-trust certificate, preorganization certificate or subscription, transferable share, investment contract, viatical settlement contract, any fractional or pooled interest in a viatical settlement contract, voting-trust certificate, certificate of deposit for a security, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under the title or lease, an automatic extension or rollover of an existing security, or, in general, an interest or instrument commonly known as a "security", or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant, option, or right to subscribe to or purchase, any of the foregoing. "Security" does not include:
(1) an insurance or endowment policy or annuity contract under which an insurance company promises to pay money either in a lump sum or periodically for life or some other specified period;
(2) a contract or trust agreement under which money is paid pursuant to a charitable remainder annuity trust or a charitable remainder unitrust (described in Section 664 of the Internal Revenue Code), or a pooled income fund (described in Section 642(c)(5) of the Internal Revenue Code) or an annuity contract under which the purchaser receives a charitable contribution deduction under Section 170 of the Internal Revenue Code; or
(3) an interest in a limited liability company or limited liability partnership if the person claiming that the interest is not a

security can prove that all of the members of the limited liability company or limited liability partnership are actively engaged in the management of the limited liability company or limited liability partnership.
(l) "State" means a state, territory, or possession of the United States, the District of Columbia, and Puerto Rico.
(m) Corporations are "affiliated" during a period of time when either is the owner of shares of the other representing and possessing fifty percent (50%) or more of the total combined voting power of all classes of stock issued by the other corporation and then outstanding and entitled to vote.
(n) "Investment adviser" means a person who holds himself out to be an investment adviser, or who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues and promulgates analyses or reports concerning securities. "Investment adviser" does not include any of the following:
(1) A bank, savings institution, or trust company.
(2) A lawyer, an accountant, an engineer, or a teacher whose performance of these services is solely incidental to the practice of the person's profession.
(3) A broker-dealer or its agent whose performance of these services is solely incidental to the conduct of the broker-dealer's business as a broker-dealer and who receives no special compensation for them.
(4) A publisher of a bona fide newspaper, news column, newsletter, news magazine, or business or financial publication or service, by whatever means communicated, that does not render advice on the specific investment situation of individual clients.
(5) An investment adviser representative.
(6) A person who is an investment adviser to an investment company registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(7) A person who is registered as an investment adviser under Section 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3).
(8) A person who is excluded from the definition of investment adviser under Section 202(a)(11) of the Investment Advisers Act of 1940 (15 U.S.C. 80b-2).
(9) Other persons the commissioner may by rule or order designate.
(o) "Transferable share" means a security representing an equity interest in a corporation or business trust, but does not include the shares of open-end investment companies (as defined by the Investment Company Act of 1940, as in effect on December 31, 1990).
(p) A "qualified transfer agent" means:         (1) a bank whose deposits are insured by the Bank Insurance Fund of the Federal Deposit Insurance Corporation; or
(2) a person, independent of the issuer, approved by the commissioner by regulation or by individual order in specific cases.
(q) "Investment adviser representative" means a person, except a person in a clerical or ministerial position:
(1) who is employed by or associated with an investment adviser registered under this chapter; or
(2) who has a place of business located in Indiana and is employed by or associated with a person required to be registered as an investment adviser under Section 203 of the Investment Advisers Act of 1940 (15 U.S.C. 80b-3); and
(3) who:
(A) makes recommendations or otherwise renders advice regarding securities;
(B) manages accounts or portfolios of clients;
(C) determines recommendations or advice that should be given regarding securities;
(D) solicits, offers, or negotiates the sale of or sells investment advisory services; or
(E) supervises employees who perform a duty described in this subsection.
(r) "Accredited investor" means a person who is within any of the following categories, or who the issuer reasonably believes is within any of the following categories, at the time of the sale of securities to the person:
(1) A person who meets the definition of "accredited investor" (as defined under the Securities Act of 1933 in 17 CFR 230.215), and in any other rule or regulation modifying the definition adopted by the Securities and Exchange Commission as in effect on December 31, 1990.
(2) A person to whom an offer or sale may be made without registration pursuant to section 2(b)(8) or 2(b)(9) of this chapter.
(3) Any other person the commissioner may designate by rule or order.
(s) "Federal covered security" refers to a security described as a covered security in Section 18(b) of the Securities Act of 1933 (15 U.S.C. 77r).
(t) "Viatical settlement contract" means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of a portion of a death benefit or ownership of a life insurance policy or contract for consideration that is less than the expected death benefit of the life insurance policy or contract. The term does not include the following:
(1) A loan by an insurer under the terms of a life insurance policy, including a loan secured by the cash value of a policy.
(2) An agreement with a bank, savings bank, savings and loan association, credit union, or other licensed lending institution

that takes an assignment of a life insurance policy as collateral for a loan.
(3) The provision of accelerated death benefits by an insurer to an insured under the provisions of a life insurance contract.
(4) Agreements between an insurer and a reinsurer.
(5) An agreement by a person who enters into not more than one (1) such agreement in any five (5) year period to purchase a life insurance policy or contract for the transfer of a life insurance policy for a value that is less than the expected death benefit.
(Formerly: Acts 1961, c.333, s.101; Acts 1975, P.L.261, SEC.1.) As amended by Acts 1977, P.L.2, SEC.75; Acts 1977, P.L.268, SEC.1; Acts 1980, P.L.154, SEC.2; Acts 1981, P.L.214, SEC.2; P.L.240-1983, SEC.1; P.L.232-1985, SEC.1; P.L.228-1989, SEC.1; P.L.75-1990, SEC.4; P.L.8-1991, SEC.6; P.L.177-1991, SEC.1; P.L.8-1993, SEC.308; P.L.119-1994, SEC.1; P.L.11-1996, SEC.13; P.L.169-1997, SEC.1; P.L.128-2000, SEC.1.



CHAPTER 2. REPEALED



CHAPTER 2.5. FRANCHISES

IC 23-2-2.5-1
Definitions
Sec. 1. As used in this chapter:
(a) "Franchise" means a contract by which:
(1) a franchisee is granted the right to engage in the business of dispensing goods or services, under a marketing plan or system prescribed in substantial part by a franchisor;
(2) the operation of the franchisee's business pursuant to such a plan is substantially associated with the franchisor's trademark, service mark, trade name, logotype, advertising, or other commercial symbol designating the franchisor or its affiliate; and
(3) the person granted the right to engage in this business is required to pay a franchise fee.
"Franchise" includes a contract whereby the franchisee is granted the right to sell franchises on behalf of the franchisor. The term as defined in subdivisions (1), (2), and (3) does not include a contract where the franchisee, or any of its officers or directors at the time the contract is signed, has been in the type of business represented by the franchise or a similar business for at least two (2) years, and the parties to the contract anticipated, or should have anticipated, at the time the contract was entered into that the franchisee's gross sales derived from the franchised business during the first year of operations would not exceed twenty percent (20%) of the gross sales of all the franchisee's business operations.
(b) "Franchisee" means a person to whom a franchise is granted.
(c) "Franchisor" means a person who grants a franchise.
(d) "Sale" or "sell" includes every contract or agreement of sale of, contract to sell, or disposition of, a franchise or interest in a franchise for value.
(e) "State" includes a territory or possession of the United States, the District of Columbia, and Puerto Rico.
(f) "Fraud" and "deceit" includes any misrepresentation in any manner of a material fact, any promise or representation or prediction as to the future not made honestly or in good faith, or the failure or omission to state a material fact necessary to make the statements made, in the light of the circumstances under which they were made, not misleading.
(g) "Offer" or "offer to sell" does not include the renewal or extension of an existing franchise where there is no interruption in the operation of the franchised business by the franchisee.
(h) "Publish" means to issue or circulate by newspaper, mail, radio, or television, or otherwise disseminate to the public.
(i) "Franchise fee" means any fee that a franchisee is required to pay directly or indirectly for the right to conduct a business to sell, resell, or distribute goods, services or franchises under a contract agreement, including, but not limited to, any such payment for goods

or services. "Franchise fee" does not include:
(1) the payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring the credit card;
(2) amounts paid to a trading stamp company by a person issuing trading stamps in connection with the retail sale of goods or services; or
(3) the purchase or agreement to purchase goods at a bona fide wholesale price.
(j) "Disclosure statement" means the document provided for in section 13 of this chapter and all amendments to such document.
(k) "Write" or "written" includes printed, lithographed, or produced by any other means of graphic communication.
(l) "Advertisement" means any published communication which offers any franchise for sale.
(m) "Affiliate" means any person who, directly or indirectly through one (1) or more intermediaries, controls, is controlled by, or is under common control with, the person to whom affiliation is attributed.
(n) "Commissioner" means the Indiana securities commissioner under IC 23-2-1-15(a).
(o) "Service station franchisee" means a person who is granted by an oil company, refiner, jobber, or other franchisor a supply franchise agreement or a lease franchise agreement, or both, to sell gasoline at retail by a metered pump in Indiana.
(p) "Designated family member" means any person named in a franchise agreement by a service station franchisee as the person entitled to fulfill the terms of the agreement on behalf of the franchisee if the franchisee dies before the term of the franchise has ended. Only the following are eligible to be named as designated family members:
(1) The spouse of the franchisee.
(2) A natural or adopted child of the franchisee.
(3) A stepchild of the franchisee.
(4) The guardian of the franchisee's child or stepchild.
(Formerly: Acts 1975, P.L.262, SEC.1.) As amended by P.L.241-1983, SEC.1; P.L.206-1993, SEC.1.



CHAPTER 2.7. DECEPTIVE FRANCHISE PRACTICES

IC 23-2-2.7-1
Franchise agreement; unlawful provisions
Sec. 1. It is unlawful for any franchise agreement entered into between any franchisor and a franchisee who is either a resident of Indiana or a nonresident who will be operating a franchise in Indiana to contain any of the following provisions:
(1) Requiring goods, supplies, inventories, or services to be purchased exclusively from the franchisor or sources designated by the franchisor where such goods, supplies, inventories, or services of comparable quality are available from sources other than those designated by the franchisor. However, the publication by the franchisor of a list of approved suppliers of goods, supplies, inventories, or service or the requirement that such goods, supplies, inventories, or services comply with specifications and standards prescribed by the franchisor does not constitute designation of a source nor does a reasonable right of the franchisor to disapprove a supplier constitute a designation. This subdivision does not apply to the principal goods, supplies, inventories, or services manufactured or trademarked by the franchisor.
(2) Allowing the franchisor to establish a franchisor-owned outlet engaged in a substantially identical business to that of the franchisee within the exclusive territory granted the franchisee by the franchise agreement; or, if no exclusive territory is designated, permitting the franchisor to compete unfairly with the franchisee within a reasonable area.
(3) Allowing substantial modification of the franchise agreement by the franchisor without the consent in writing of the franchisee.
(4) Allowing the franchisor to obtain money, goods, services, or any other benefit from any other person with whom the franchisee does business, on account of, or in relation to, the transaction between the franchisee and the other person, other than for compensation for services rendered by the franchisor, unless the benefit is promptly accounted for, and transmitted to the franchisee.
(5) Requiring the franchisee to prospectively assent to a release, assignment, novation, waiver, or estoppel which purports to relieve any person from liability to be imposed by this chapter or requiring any controversy between the franchisee and the franchisor to be referred to any person, if referral would be binding on the franchisee. This subdivision does not apply to arbitration before an independent arbitrator.
(6) Allowing for an increase in prices of goods provided by the franchisor which the franchisee had ordered for private retail consumers prior to the franchisee's receipt of an official price increase notification. A sales contract signed by a private retail

consumer shall constitute evidence of each order. Price changes applicable to new models of a product at the time of introduction of such new models shall not be considered a price increase. Price increases caused by conformity to a state or federal law, or the revaluation of the United States dollar in the case of foreign-made goods, are not subject to this subdivision.
(7) Permitting unilateral termination of the franchise if such termination is without good cause or in bad faith. Good cause within the meaning of this subdivision includes any material violation of the franchise agreement.
(8) Permitting the franchisor to fail to renew a franchise without good cause or in bad faith. This chapter shall not prohibit a franchise agreement from providing that the agreement is not renewable upon expiration or that the agreement is renewable if the franchisee meets certain conditions specified in the agreement.
(9) Requiring a franchisee to covenant not to compete with the franchisor for a period longer than three (3) years or in an area greater than the exclusive area granted by the franchise agreement or, in absence of such a provision in the agreement, an area of reasonable size, upon termination of or failure to renew the franchise.
(10) Limiting litigation brought for breach of the agreement in any manner whatsoever.
(11) Requiring the franchisee to participate in any:
(A) advertising campaign or contest;
(B) promotional campaign;
(C) promotional materials; or
(D) display decorations or materials;
at an expense to the franchisee that is indeterminate, determined by a third party, or determined by a formula, unless the franchise agreement specifies the maximum percentage of gross monthly sales or the maximum absolute sum that the franchisee may be required to pay.
As added by Acts 1976, P.L.116, SEC.1. Amended by P.L.233-1985, SEC.5; P.L.11-1987, SEC.27.

IC 23-2-2.7-2
Franchise agreement; unlawful acts and practices
Sec. 2. It is unlawful for any franchisor who has entered into any franchise agreement with a franchisee who is either a resident of Indiana or a nonresident operating a franchise in Indiana to engage in any of the following acts and practices in relation to the agreement:
(1) Coercing the franchisee to:
(i) order or accept delivery of any goods, supplies, inventories, or services which are neither necessary to the operation of the franchise, required by the franchise agreement, required by law, nor voluntarily ordered by the franchisee;             (ii) order or accept delivery of any goods offered for sale by the franchisee which includes modifications or accessories which are not included in the base price of those goods as publicly advertised by the franchisor;
(iii) participate in an advertising campaign or contest, any promotional campaign, promotional materials, display decorations, or materials at an expense to the franchisee over and above the maximum percentage of gross monthly sales or the maximum absolute sum required to be spent by the franchisee provided for in the franchise agreement; in the absence of such provision for required advertising expenditures in the franchise agreement, no such participation may be required; or
(iv) enter into any agreement with the franchisor or any designee of the franchisor, or do any other act prejudicial to the franchisee, by threatening to cancel or fail to renew any agreement between the franchisee and the franchisor. Notice in good faith to any franchisee of the franchisee's violation of the terms or provisions of a franchise or agreement does not constitute a violation of this subdivision.
(2) Refusing or failing to deliver in reasonable quantities and within a reasonable time after receipt of an order from a franchisee for any goods, supplies, inventories, or services which the franchisor has agreed to supply to the franchisee, unless the failure is caused by acts or causes beyond the control of the franchisor.
(3) Denying the surviving spouse, heirs, or estate of a deceased franchisee the opportunity to participate in the ownership of the franchise under a valid franchise agreement for a reasonable time after the death of the franchisee, provided that the surviving spouse, heirs, or estate maintains all standards and obligations of the franchise.
(4) Establishing a franchisor-owned outlet engaged in a substantially identical business to that of the franchisee within the exclusive territory granted the franchisee by the franchise agreement or, if no exclusive territory is designated, competing unfairly with the franchisee within a reasonable area. However, a franchisor shall not be considered to be competing when operating a business either temporarily for a reasonable period of time, or in a bona fide retail operation which is for sale to any qualified independent person at a fair and reasonable price, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the business operation and can reasonably expect to acquire full ownership of such business on reasonable terms and conditions.
(5) Discriminating unfairly among its franchisees or unreasonably failing or refusing to comply with any terms of a franchise agreement.
(6) Obtaining money, goods, services, or any other benefit from any other person with whom the franchisee does business, on

account of, or in relation to, the transaction between the franchisee and the other person, other than compensation for services rendered by the franchisor, unless the benefit is promptly accounted for, and transmitted to the franchisee.
(7) Increasing prices of goods provided by the franchisor which the franchisee had ordered for retail consumers prior to the franchisee's receipt of a written official price increase notification. Price increases caused by conformity to a state or federal law, the revaluation of the United States dollar in the case of foreign-made goods or pursuant to the franchise agreement are not subject to this subdivision.
(8) Using deceptive advertising or engaging in deceptive acts in connection with the franchise or the franchisor's business.
As added by Acts 1976, P.L.116, SEC.1. Amended by P.L.233-1985, SEC.6.

IC 23-2-2.7-3
Termination or election not to renew franchise; notice
Sec. 3. Unless otherwise provided in the agreement, any termination of a franchise or election not to renew a franchise must be made on at least ninety (90) day's notice.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-4
Action to recover damages or reform franchise agreement
Sec. 4. Any franchisee who is a party to a franchise agreement entered into or renewed after July 1, 1976 which contains any provision set forth in Section 1 of this chapter or who is injured by an unfair act or practice set forth in Section 2 of this chapter may bring an action to recover damages, or reform the franchise agreement.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-5
Franchise defined
Sec. 5. For the purposes of this chapter, franchise means any franchise as defined in IC 23-2-2.5-1, clauses (a) (1) (2) and (3), and any agreement meeting the provisions of IC 23-2-2.5-1, clauses (a) (1) and (2) which relates to the business of selling automobiles and/or trucks and the business of selling gasoline and/or oil primarily for use in vehicles with or without the sale of accessory items.
As added by Acts 1976, P.L.116, SEC.1.

IC 23-2-2.7-6
Application of chapter
Sec. 6. The provisions of this chapter apply only to agreements entered into or renewed, or act or practice occurring after July 1, 1976.
As added by Acts 1976, P.L.116, SEC.1.
IC 23-2-2.7-7
Limitation of actions
Sec. 7. No action may be brought for a violation of this chapter more than two (2) years after the violation.
As added by Acts 1976, P.L.116, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 3.1. TAKEOVER OFFERS

IC 23-2-3.1-0.5
Legislative finding; purpose
Sec. 0.5. (a) The general assembly finds that it is often difficult for corporate shareholders to obtain sufficient information to make an informed and timely decision when faced with the questions of accepting or rejecting a takeover offer. Moreover, there have emerged a number of practices which have resulted in shareholders of Indiana corporations losing the benefits of takeover offers because they lacked the sophistication and ability to secure those benefits. These practices have included multiple proration pools, two-step transactions and similar practices, and have resulted in relatively small shareholders losing both the advantages of the takeover offer and their equity positions in the corporation.
(b) By enacting this chapter, it is the intent and purpose of the general assembly to provide for full and fair disclosure of all material information concerning takeover offers to shareholders of Indiana corporations, so that the opportunity of each shareholder to make an informed and well-reasoned investment decision may be secured. It is also the purpose of the general assembly to protect shareholders of Indiana corporations from being disadvantaged by those practices described in subsection (a). Finally, it is the purpose of the general assembly to provide for adequate disclosure and that protection in a manner consistent with the Constitutions of the United States and of Indiana.
As added by Acts 1981, P.L.215, SEC.1. Amended by P.L.242-1983, SEC.1.



CHAPTER 4. SUPERVISION OF CONTINUING CARE CONTRACTS

IC 23-2-4-1
Definitions
Sec. 1. As used in this chapter, the term:
"Application fee" means the fee charged an individual, in addition to the entrance fee or any other fee, to cover the provider's reasonable costs in processing the individual's application to become a resident.
"Commissioner" means the securities commissioner as provided in IC 23-2-1-15(a).
"Continuing care agreement" means an agreement by a provider to furnish to at least one (1) individual, for the payment of an entrance fee and periodic charges, accommodations in a living unit of a home and:
(1) meals and related services;
(2) nursing care services;
(3) medical services;
(4) other health related services; or
(5) any combination of these services;
for the life of the individual or for more than one (1) month.
"Contracting party" means a person or persons who enter into a continuing care agreement with a provider.
"Entrance fee" means the sum of money or other property paid or transferred, or promised to be paid or transferred, to a provider in consideration for one (1) or more individuals becoming a resident of a home under a continuing care agreement.
"Home" means a facility where the provider undertakes, pursuant to a continuing care agreement, to provide continuing care to five (5) or more residents.
"Living unit" means a room, apartment, cottage, or other area within a home set aside for the use of one (1) or more identified residents.
"Long term financing" means financing for a period in excess of one (1) year.
"Omission of a material fact" means the failure to state a material fact required to be stated in any disclosure statement or registration in order to make the disclosure statement or registration, in light of the circumstances under which they were made, not misleading.
"Person" means an individual, a corporation, a partnership, an association, a limited liability company, or other legal entity.
"Provider" means a person that agrees to provide continuing care to an individual under a continuing care agreement.
"Refurbishment fee" means the fee charged an individual, in addition to the entrance fee or any other fee, to cover the provider's reasonable costs in refurbishing a previously occupied living unit specifically designated for occupancy by that individual.
"Resident" means an individual who is entitled to receive benefits under a continuing care agreement.     "Solicit" means any action of a provider in seeking to have an individual residing in Indiana pay an application fee and enter into a continuing care agreement, including:
(1) personal, telephone, or mail communication or any other communication directed to and received by any individual in Indiana; and
(2) advertising in any media distributed or communicated by any means to individuals residing in Indiana.
As added by Acts 1982, P.L.145, SEC.1. Amended by P.L.234-1985, SEC.1; P.L.177-1991, SEC.8; P.L.8-1993, SEC.312.



CHAPTER 5. LOAN BROKERS

IC 23-2-5-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the securities commissioner appointed under IC 23-2-1-15(a).
As added by P.L.235-1985, SEC.1.



CHAPTER 6. INDIANA COMMODITY CODE

IC 23-2-6-1
"Board of trade" defined
Sec. 1. As used in this chapter, "board of trade" refers to a person or group of persons engaged in:
(1) buying or selling a commodity; or
(2) receiving a commodity for sale on consignment;
whether the person or group of persons is characterized as a board of trade, an exchange, or any other type of marketplace.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the securities commissioner appointed under IC 23-2-1-15.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-3
"CFTC Rule" defined
Sec. 3. As used in this chapter, "CFTC Rule" means a rule, regulation, or order of the Commodity Futures Trading Commission that is in effect on July 1, 1991, and any subsequent amendment, addition, or revision to the rule, regulation, or order unless the commissioner disallows the application to this chapter of the amendment, addition, or revision not later than ten (10) days after the effective date of the amendment, addition, or revision.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-4
"Commodity" defined
Sec. 4. As used in this chapter, "commodity" means, except as otherwise specified by a rule, regulation, or order of the commissioner, any of the following:
(1) An agricultural, a grain, or a livestock product or byproduct.
(2) A metal or mineral, including a precious metal.
(3) A gem or gemstone, whether the gem or gemstone is characterized as precious, semiprecious, or another characterization.
(4) A fuel (whether liquid, gaseous, or otherwise).
(5) Foreign currency.
(6) All other goods, articles, products, or items of any kind, except the following:
(A) A numismatic coin whose fair market value is at least fifteen percent (15%) higher than the fair market value of the

metal contained in the coin.
(B) Real property.
(C) Any timber, agricultural, or livestock product that is grown or raised on real property and that is offered or sold by the owner or lessee of the real property.
(D) A work of art that is offered or sold by art dealers, offered or sold at a public auction, or offered or sold through a private sale by the owner of the work of art.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-5
"Commodity broker-dealer" defined
Sec. 5. As used in this chapter, "commodity broker-dealer" means a person engaged in the business of executing transactions in commodity contracts or commodity options for:
(A) the account of others; or
(B) the person's own account.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-6
"Commodity contract" defined
Sec. 6. As used in this chapter, "commodity contract" means an account, an agreement, or a contract that:
(1) is for the purchase or sale of at least one (1) commodity;
(2) is primarily for speculation or investment purposes; and
(3) is not primarily for the use or consumption by the offeree or purchaser;
regardless of whether the account, agreement, or contract is for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. For purposes of this chapter, any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes. The term does not include a contract or agreement that requires, and under which the purchaser receives, physical delivery of the total amount of each commodity to be purchased under the contract or agreement not later than twenty-eight (28) calendar days after payment in good funds of any portion of the purchase price.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-7
"Commodity Exchange Act" defined
Sec. 7. As used in this chapter, "Commodity Exchange Act"

means the act of the United States Congress known as the Commodity Exchange Act (7 U.S.C. 1 et seq., as in effect June 30, 1991), and including all subsequent amendments, additions, or revisions to the act unless the commissioner by rule or order disallows the application of the amendments, additions, or revisions to this chapter or to any provision of this chapter not later than ten (10) days after the effective date of the amendment, addition, or revision.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-8
"Commodity Futures Trading Commission" defined
Sec. 8. As used in this chapter, "Commodity Futures Trading Commission" means the independent regulatory agency established to administer the Commodity Exchange Act.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-9
"Commodity merchant" defined
Sec. 9. As used in this chapter, "commodity merchant" means any of the following (as defined or described in the Commodity Exchange Act or in a CFTC rule):
(1) A futures commission merchant.
(2) A commodity pool operator.
(3) A commodity trading advisor.
(4) An introducing broker.
(5) A leverage transaction merchant.
(6) A person associated with a person described in subdivisions (1) through (5).
(7) A floor broker.
(8) Any other person, other than a futures association, that is required to register with the Commodity Futures Trading Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-10
"Commodity option" defined
Sec. 10. As used in this chapter, "commodity option" means an account, an agreement, or a contract giving a party to the account, agreement, or contract the right but not the obligation to purchase or sell:
(1) at least one (1) commodity; or
(2) at least one (1) commodity contract;
whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise. However,

the term does not include an option traded on a national securities exchange that is registered with the Securities and Exchange Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-11
"Commodity sales representative" defined
Sec. 11. As used in this chapter, "commodity sales representative" means a person who:
(1) is acting for a commodity broker-dealer in executing or attempting to execute a transaction in a commodity contract or a commodity option; and
(2) is authorized to take those actions by the commodity broker-dealer.
As added by P.L.177-1991, SEC.10. Amended by P.L.1-1992, SEC.115.

IC 23-2-6-12
"Financial institution" defined
Sec. 12. As used in this chapter, "financial institution" means a bank, savings institution, or trust company that is organized or supervised under the laws of the United States or of any state.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-13
"Offer" defined
Sec. 13. As used in this chapter, "offer" means an offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-14
"Person" defined
Sec. 14. (a) As used in this chapter, "person" means an individual, a corporation, a partnership, a limited liability company, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government.
(b) The term does not include a contract market designated by any of the following:
(1) The Commodity Futures Trading Commission.
(2) Any clearinghouse of the Commodity Futures Trading Commission.
(3) A national securities exchange that is registered with the

Securities and Exchange Commission.
(4) An employee, an officer, or a director of a contract market designated clearinghouse or exchange who is acting solely in that capacity.
As added by P.L.177-1991, SEC.10. Amended by P.L.8-1993, SEC.315.

IC 23-2-6-15
"Precious metal" defined
Sec. 15. As used in this chapter, "precious metal" means the following in coin, bullion, or other form:
(1) Silver.
(2) Gold.
(3) Platinum.
(4) Palladium.
(5) Copper.
(6) Any other items specified by a rule, a regulation, or an order of the commissioner.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-16
"Sale" defined
Sec. 16. As used in this chapter, "sale" means any:
(1) exchange;
(2) contract of sale;
(3) contract to sell; or
(4) disposition;
for value.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-17
Limitations; commodity contracts or options
Sec. 17. Except as provided in sections 18 and 19 of this chapter, a person may not:
(1) sell, purchase, or offer to sell or purchase a commodity under any commodity contract or under any commodity option; or
(2) offer to enter into as seller or purchaser any commodity contract or any commodity option.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-18
Persons permitted to offer transactions under IC 23-2-6-17
Sec. 18. (a) The prohibitions set forth in section 17 of this chapter do not apply to any transaction offered by any of the following

persons (or any employee, officer, or director of the person who is acting solely in that capacity) if the person is the purchaser or seller in the transaction:
(1) A person:
(A) who is registered with the Commodity Futures Trading Commission as a futures commission merchant, a leverage transaction merchant, an introducing broker, or an associated person of an introducing broker; and
(B) whose activities require that registration.
(2) A person registered with the Securities and Exchange Commission as a broker-dealer whose activities require that registration.
(3) A person:
(A) who is affiliated with; and
(B) whose obligations and liabilities under the transaction are guaranteed by;
a person described in subdivision (1) or (2).
(4) A person who is a member of a contract market designated by the Commodity Futures Trading Commission or any clearinghouse of the Commodity Futures Trading Commission.
(5) A financial institution.
(6) A person registered in Indiana as a securities broker-dealer whose activities require that registration.
(b) The exemption provided by subsection (a) does not apply to any transaction or activity that is prohibited by the Commodity Exchange Act or by a CFTC rule.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-19
Contracts or transactions permitted under IC 23-2-6-17
Sec. 19. (a) The prohibitions set forth in section 17 of this chapter do not apply to any of the following:
(1) An account, an agreement, or a transaction that is within the exclusive jurisdiction of the Commodity Futures Trading Commission as provided under the Commodity Exchange Act.
(2) A commodity contract:
(A) that is for the purchase of at least one (1) precious metal;
(B) that requires physical delivery of the quantity of the precious metals purchased not later than twenty-eight (28) calendar days after payment of any portion of the purchase price; and
(C) under which the purchaser receives physical delivery of the quantity of precious metals purchased not later than twenty-eight (28) calendar days after payment of any portion of the purchase price.         (3) A commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants:
(A) each commodity subject to the contract; or
(B) any byproduct of the commodity subject to the contract.
(4) A commodity contract under which the offeree or the purchaser is any of the following:
(A) A person described in section 18(a) of this chapter.
(B) An insurance company.
(C) An investment company (as defined in the Investment Company Act of 1940).
(b) For purposes of this section, physical delivery is considered to have occurred if both of the following occur:
(1) The quantity of precious metals purchased is delivered (in specifically segregated or fungible bulk form) within the twenty-eight (28) day period to the possession of a depository that:
(A) is not the seller; and
(B) is any of the following:
(i) A depository that issues warehouse receipts that are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission.
(ii) A storage facility that is licensed or regulated by the United States or any agency of the United States.
(iii) A depository designated by the commissioner.
(2) The depository, any other person described in subdivision (1)(B), or a qualified seller issues and the purchaser receives a certificate, document of title, confirmation, or other instrument that evidences that the quantity of precious metals:
(A) has been delivered to the depository; and
(B) is held and will continue to be held:
(i) by the depository on the purchaser's behalf; and
(ii) free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses that have previously been disclosed to the purchaser.
(c) For the purposes of this section, a qualified seller is a person who meets the following conditions:
(1) Is a seller of precious metals.
(2) Has:
(A) a tangible net worth of at least five million dollars ($5,000,000); or
(B) has an affiliate who:
(i) has unconditionally guaranteed the obligations and

liabilities of the person; and
(ii) has a tangible net worth of at least five million dollars ($5,000,000).
(3) Has stored precious metals with at least one (1) depository on behalf of customers for at least the preceding three (3) years.
(4) Before any offer, and annually after any offer, files with the commissioner a sworn notice of intent to act as a qualified seller under this section that contains the following:
(A) The person's name and address.
(B) The names of the person's directors, officers, controlling shareholders, partners, principals, and other controlling persons.
(C) The address of the person's principal place of business.
(D) The state and date of the person's incorporation or organization.
(E) The name and address of the person's registered agent in Indiana.
(F) A statement that:
(i) the person; or
(ii) an affiliate of the person who has guaranteed the obligations and liabilities of the person;
has a tangible net worth of at least five million dollars ($5,000,000).
(G) Depository information required by the commissioner, including the following:
(i) The name and address of any depository that the person intends to use.
(ii) The name and address of each depository in which the person has stored precious metals on behalf of customers at any time during the preceding three (3) years.
(iii) Independent verification from each depository named in item (ii) that the person has in fact stored precious metals on behalf of the person's customers in the depository during the preceding three (3) years and a statement by each depository showing the total deposits made by the person during the three (3) years.
(H) A financial statement, audited by an independent certified public accountant, for:
(i) the person; or
(ii) an affiliate of the person who has guaranteed the obligations and liabilities of the person;
for the past three (3) years.
(I) The certified public accountant's audit report of the financial statement described in clause (H).
(J) A statement describing the details of any civil, criminal,

or administrative proceedings currently pending or adversely resolved against the person or the person's directors, officers, controlling shareholders, partners, principals, or other controlling persons during the preceding ten (10) years, including the following:
(i) Civil litigation and administrative proceedings involving securities or commodities violations or fraud.
(ii) Criminal proceedings.
(iii) Denials, suspensions, or revocations of securities or commodities licenses or registrations.
(iv) Suspensions or expulsions from membership in or associations with a self-regulatory organization registered under the Securities Exchange Act of 1934 or the Commodities Exchange Act.
(K) A statement declaring that proceedings described in clause (J) have not occurred if there have been no proceedings of that type.
(5) Notifies the commissioner of any material changes in the information provided in the notice of intent under subdivision (4) not later than fifteen (15) days after the changes occur or are made.
(6) Annually furnishes to:
(A) each purchaser for whom the seller is currently storing precious metals; and
(B) the commissioner;
a report by an independent certified public accountant of the accountant's examination of the seller's precious metals storage program.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-20
Waiver of requirements; qualified sellers; limitation on authority to engage in business
Sec. 20. (a) The commissioner may unconditionally or conditionally waive any of the requirements under section 19(c) of this chapter that a person must otherwise satisfy to be considered a qualified seller.
(b) The commissioner may by order deny, suspend, revoke, or limit a person's authority to engage in business as a qualified seller under section 19 of this chapter if the commissioner determines that:
(1) the order is in the public interest; and
(2) the person, the person's officers, directors, partners, agents, servants, or employees, any person occupying a similar status or performing similar functions, any person who directly or indirectly controls or is controlled by the person or other person

listed in this subdivision, or the person's affiliates or subsidiaries meet any of the following conditions:
(A) Has filed a notice of intention under section 19(c) of this chapter that:
(i) is incomplete in any material respect; or
(ii) contains a statement that, under the circumstances in which the statement was made, is false or misleading with respect to a material fact.
(B) Has during the preceding ten (10) years:
(i) pled guilty or nolo contendere to a crime; or
(ii) been convicted of a crime;
indicating a lack of fitness to engage in the investment commodity business.
(C) Has been permanently enjoined or temporarily enjoined by a court from engaging in or continuing any conduct or practice that indicates a lack of fitness to engage in the investment commodities business.
(D) Is the subject of an order of the commissioner denying, suspending, or revoking the person's license as:
(i) a securities broker-dealer;
(ii) a sales representative; or
(iii) an investment adviser.
(E) Is the subject of any of the following orders that are in effect and that were issued during the preceding five (5) years.
(i) An order by the commissioner, by a securities agency or the securities administrator of any other state, Canadian province, or territory, by the Securities and Exchange Commission, or by the Commodity Futures Trading Commission, that was entered after notice and opportunity for hearing and that denied, suspended, or revoked the person's registration as a futures commission merchant, commodity trading adviser, commodity pool operator, securities broker-dealer, sales representative, investment adviser, or any substantially similar occupation.
(ii) An order suspending or expelling the person from membership in or association with a self-regulatory organization registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act.
(iii) A United States postal service fraud order.
(iv) A cease and desist order entered after notice and opportunity for hearing by a person described in item (i).
(v) An order entered by the Commodity Futures Trading Commission denying, suspending, or revoking registration under the Commodity Exchange Act.             (F) Has engaged in an unethical or dishonest act or practice in the investment commodities or securities business.
(G) Has failed to reasonably supervise sales representatives or employees.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-21
Summary denial or suspension of exemption; qualified sellers
Sec. 21. (a) To protect the public interest or to protect investors, the commissioner may by order summarily deny or suspend an exemption provided under section 19 of this chapter for a qualified seller. Upon the entry of an order denying or suspending an exemption for a qualified seller, the commissioner shall promptly notify the person claiming the exemption:
(1) that an order has been entered;
(2) of the reasons for the entry of the order; and
(3) that a date for a hearing concerning the order will be determined not later than thirty (30) days after the commissioner receives a written request for a hearing.
(b) The provisions of sections 39 and 40 of this chapter apply to all subsequent proceedings after the entry of an order under this section.
(c) The commissioner may by order deny or revoke an exemption provided under section 19 of this chapter for a qualified seller if the commissioner finds that an applicant or qualified seller:
(1) is no longer in existence;
(2) has ceased to do business;
(3) is subject to:
(A) an adjudication of mental incompetence; or
(B) the control of a committee, conservator, or guardian; or
(4) cannot be located after reasonable search.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-22
Rules; orders
Sec. 22. The commissioner may adopt rules and issue orders to do the following:
(1) Prescribe terms and conditions of all transactions and contracts that:
(A) are covered by this chapter; and
(B) are not within the exclusive jurisdiction of the Commodity Futures Trading Commission, as granted by the Commodity Exchange Act.
(2) Exempt persons from this chapter.
(3) Implement the provisions of this chapter for the protection

of purchasers and sellers of commodities.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-23
Registration of commodity merchants; places for trading commodities or options
Sec. 23. (a) A person may not engage in the commodities trade or business or otherwise act as a commodity merchant unless the person:
(1) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity causing the person to be considered a commodity merchant and the registration or temporary license has not expired or been revoked or suspended; or
(2) is exempt from registration with the Commodity Futures Trading Commission under:
(A) the Commodity Exchange Act; or
(B) a CFTC rule.
(b) A board of trade may not trade or provide a place for the trading of any commodity contract or commodity option if the commodity contract or commodity option must be traded on a contract market or commodity market designated by the Commodity Futures Trading Commission or is subject to the rules of a contract market or commodity market designated by the Commodity Futures Trading Commission, unless:
(1) the board of trade has been designated for the commodity contract or commodity option by the Commodity Futures Trading Commission; and
(2) the designation has not been vacated, suspended, or revoked.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-24
Fraud
Sec. 24. A person may not directly or indirectly:
(1) cheat or defraud or attempt to cheat or defraud any person;
(2) employ any device, scheme, or artifice to defraud any person;
(3) make a false report, enter a false record, or make an untrue statement of a material fact;
(4) fail to state a material fact that is necessary to make a report, record, or statement made, under the circumstances in which the report, record, or statement was made, not misleading;
(5) engage in a transaction, act, practice, or course of business, including any form of advertising or solicitation, that operates or would operate as a fraud or deceit upon any person; or         (6) misappropriate or convert the funds, security, or property of any person;
in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of, any commodity contract or commodity option subject to section 18, 19(a)(2), or 19(a)(4) of this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-25
Liability; violation of chapter
Sec. 25. (a) The act, omission, or failure of any official, agent, or other person acting for an individual, an association, a partnership, a limited liability company, a corporation, or a trust within the scope of the official's, agent's, or person's employment or office constitutes the act, omission, or failure of both:
(1) the individual, association, partnership, limited liability company, corporation, or trust; and
(2) the official, agent, or person.
(b) Except as provided in subsection (c), the following are jointly and severally liable for the violation of this chapter by a person and are liable to the same extent as the person:
(1) Each person who directly or indirectly controls the person who committed the violation.
(2) Each partner, officer, and director of the person who committed the violation.
(3) Each person occupying a similar status or performing a similar function as a partner, officer, or director described in subdivision (2).
(4) Each person who:
(A) is an employee of the person who committed the violation; and
(B) materially aids in the violation.
(c) A person is not liable under subsection (b) if the person proves that the person:
(1) did not know; and
(2) in exercise of reasonable care could not have known;
of the existence of the facts on which the liability is alleged to exist.
As added by P.L.177-1991, SEC.10. Amended by P.L.8-1993, SEC.316.

IC 23-2-6-26
Effect of chapter on securities law
Sec. 26. This chapter does not impair, derogate, or otherwise affect any of the following:
(1) The authority or powers of the commissioner under the

Indiana securities law.
(2) The application of any provision of the Indiana securities law to any person or transaction subject to the Indiana securities law.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-27
Construction and implementation of chapter
Sec. 27. (a) This chapter shall be construed and implemented to carry out the chapter's general purpose to do the following:
(1) Protect investors.
(2) Prevent and prosecute illegal and fraudulent schemes involving commodity contracts.
(3) Maximize coordination with federal law and the law of other states and the administration and enforcement of those laws.
(b) This chapter does not create any rights or remedies upon which actions may be brought by private persons against persons who violate this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-28
Investigations; examinations; hearings; civil penalties
Sec. 28. (a) The commissioner may make investigations in or outside Indiana that the commissioner finds necessary or appropriate to:
(1) determine whether any person has violated or is about to violate this chapter or any rule or order of the commissioner; or
(2) aid in the enforcement of this chapter.
(b) The commissioner may charge as costs of an investigation or examination all reasonable expenses, including a per diem prorated on the salary of the commissioner or an employee. All reasonable expenses of investigation, examination, or hearing shall be paid by the party under investigation or examination.
(c) The commissioner may publish information concerning any violation of this chapter or any rule or order of the commissioner. The commissioner shall upon request make available for inspection and copying under IC 5-14-3 information concerning any violation of this chapter or any rule or order of the commissioner.
(d) For purposes of an investigation or a proceeding under this chapter, the commissioner or an officer or employee designated by rule or order may do any of the following:
(1) Administer oaths and affirmations.
(2) Subpoena witnesses and compel the attendance of witnesses.
(3) Take evidence.         (4) Require the production of books, papers, correspondence, memoranda, agreements, or other documents or records that the commissioner finds to be relevant or material to the investigation or proceeding.
(e) If a person does not give testimony or produce the documents required by the commissioner or the commissioner's designee under an administrative subpoena, the commissioner or the designee may petition for a court order compelling compliance with the subpoena or the giving of the required testimony.
(f) A petition for an order of compliance under subsection (e) may be filed in any of the following:
(1) The circuit or superior court of a county containing a consolidated city.
(2) The circuit or superior court where service may be obtained on the person refusing to comply with the subpoena if the person is within Indiana.
(3) The appropriate court of the state having jurisdiction over the person refusing to comply with the subpoena if the person is outside Indiana.
(g) Costs of investigations, examinations, and hearings and civil penalties recovered under this chapter shall be deposited in the securities division enforcement account established under IC 23-2-1-15. With the approval of the budget agency, the funds in the securities division enforcement account may be used to augment and supplement the funds appropriated for the administration of this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-29
Cease and desist orders; civil remedies
Sec. 29. (a) If the commissioner believes, whether or not based upon an investigation conducted under section 28 of this chapter, that a person has engaged or is about to engage in any act or practice that violates this chapter or any rule or order adopted or issued by the commissioner, the commissioner may do any of the following:
(1) Issue a cease and desist order.
(2) Issue an order imposing a civil penalty of not more than ten thousand dollars ($10,000) for any single violation.
(3) Initiate any of the actions specified in subsection (b).
(b) In addition to any other legal or equitable remedies, the commissioner may bring any of the following actions in circuit or superior court or in the appropriate courts of another state:
(1) An action for declaratory judgment.
(2) An action for a prohibitory injunction or mandatory injunction to:             (A) enjoin any violation; and
(B) ensure compliance with this chapter or any rule or order adopted or issued by the commissioner.
(3) An action for disgorgement.
(4) An action for the appointment of a receiver or conservator for the defendant or the defendant's assets.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-30
Violations; special remedies
Sec. 30. (a) Upon a showing by the commissioner that a person has violated or is about to violate this chapter or any rule or order adopted or issued by the commissioner, a court may grant appropriate legal or equitable remedies.
(b) Upon a showing by the commissioner of a violation of this chapter or a rule or order adopted or issued by the commissioner, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may order the following special remedies:
(1) A civil penalty of not more than ten thousand dollars ($10,000) for any single violation.
(2) Disgorgement.
(3) Declaratory judgment.
(4) Restitution to investors that request restitution.
(5) Appointment of a receiver or conservator for the defendant or the defendant's assets.
(c) If the commissioner shows only that a person is about to violate this chapter or a rule or order issued or adopted by the commissioner, appropriate remedies under this chapter are limited to the following:
(1) A temporary restraining order.
(2) A temporary injunction or permanent injunction.
(3) A writ of prohibition or writ of mandamus.
(4) An order appointing a receiver or conservator for the defendant or the defendant's assets.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-31
Commodity codes of other states; violations; remedies
Sec. 31. (a) Upon a showing by the commissioner or by a securities or commodity agency of another state that a person, other than a government or a governmental agency, has violated or is about to violate the commodity code of that state or any rule or order of the securities commissioner or the securities agency or commodity

agency of that state, the court may grant appropriate legal and equitable remedies.
(b) Upon a showing of a violation of the securities or commodity act of another foreign state or a rule or an order of the securities commissioner or securities agency or commodity agency of that state, a court, in addition to traditional legal or equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may order the following special remedies:
(1) Disgorgement.
(2) Appointment of a receiver, a conservator, or an ancillary receiver or conservator for the defendant or for the defendant's assets located in Indiana.
(c) If the commissioner shows only that a person is about to violate the securities act or commodities act of another state or a rule or order issued or adopted by the administrator of the securities act or commodities act of another state, appropriate remedies under this chapter are limited to the following:
(1) A temporary restraining order.
(2) A temporary injunction or permanent injunction.
(3) A writ of prohibition or writ of mandamus.
(4) An order appointing a receiver, a conservator, or an ancillary receiver or conservator for the defendant or for the defendant's assets located in Indiana.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-32
Bonds; official actions
Sec. 32. A court may not require the commissioner to post a bond in any official action under this chapter.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-33
Penalties
Sec. 33. (a) A person who knowingly violates:
(1) this chapter; or
(2) any rule or order issued or adopted by the commissioner under this chapter;
commits a Class C felony.
(b) A person who violates a rule or an order issued or adopted under this chapter may be assessed a civil penalty of up to ten thousand dollars ($10,000).
(c) The commissioner may refer any evidence concerning violations of this chapter or violations of any rule or order issued or adopted by the commissioner to any prosecuting attorney in Indiana. As added by P.L.177-1991, SEC.10.

IC 23-2-6-34
Administration of chapter
Sec. 34. (a) The securities division of the office of the secretary of state shall administer this chapter.
(b) The commissioner and any employees of the commissioner may not do the following:
(1) Use for personal gain or benefit any information that:
(A) is filed with the commissioner or obtained by the commissioner; and
(B) is not public information.
(2) Conduct securities dealings or commodity dealings based on public or confidential information that is filed with the commissioner or obtained by the commissioner if there has not been a sufficient time for the securities markets or commodity markets to assimilate the information.
(c) Except as provided in subsection (d), all information that is collected, assembled, or maintained by the commissioner:
(1) is public information; and
(2) is available for inspection by the public.
(d) The following information is not public information and may not be made available by the commissioner for public inspection:
(1) Information obtained in private investigations under section 28(a) or 28(d) of this chapter.
(2) Information that:
(A) is obtained from a federal agency; and
(B) may not be disclosed under federal law.
(e) The commissioner shall have the discretion to disclose any information that is confidential under subsection (d)(1) to a person described in section 35(a) of this chapter.
(f) This chapter does not create or derogate any privilege that exists at common law, by statute, or otherwise, when any documentary evidence or other evidence is sought under subpoena directed to the commissioner or any employee of the commissioner.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-35
Cooperation with other authorities
Sec. 35. (a) In order to encourage uniform application and interpretation of this chapter and in order to encourage securities regulation and enforcement, the commissioner and the commissioner's employees may cooperate with any of the following:
(1) A securities or commodities agency or the securities commissioner of any other jurisdiction, including any foreign

jurisdiction.
(2) An agency administering any laws similar to this chapter.
(3) The Commodity Futures Trading Commission.
(4) The Securities and Exchange Commission.
(5) A self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934.
(6) A national or international organization of commodities or securities officials or agencies.
(7) A governmental law enforcement agency.
(b) The cooperation authorized by subsection (a) may include the following if the information sought would be subject to lawful subpoena for conduct occurring in Indiana:
(1) Bearing the expense of any type of cooperation described in this subsection.
(2) Making joint examinations or investigations.
(3) Holding joint administrative hearings.
(4) Filing and prosecuting joint litigation.
(5) Sharing and exchanging personnel.
(6) Sharing and exchanging information and documents.
(7) Writing and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases.
(8) Issuing and enforcing subpoenas at the request of any of the following:
(A) An agency in another jurisdiction that administers a law similar to this chapter.
(B) A securities or commodities agency of another jurisdiction.
(C) The Commodity Futures Trading Commission.
(D) The Securities and Exchange Commission.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-36
Rules; forms; orders
Sec. 36. (a) In addition to specific authority granted under this chapter, the commissioner may make, amend, and rescind rules, forms, and orders necessary to carry out this chapter.
(b) Unless specifically provided in this chapter, a rule, a form, or an order may not be adopted, amended, or rescinded unless the commissioner finds that the action is:
(1) necessary or appropriate for the public interest or for the protection of investors; and
(2) consistent with the purposes fairly intended by the policy and provisions of this chapter.
(c) All rules and forms of the commissioner must be published.     (d) A provision of this chapter imposing any liability does not apply to an act that is:
(1) committed or omitted in good faith; and
(2) in conformity with a rule, an order, or a form adopted or issued by the commissioner;
even if the rule, order, or form is later amended, rescinded, or is determined to be invalid for any reason by judicial authority or other authority.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-37
Service of process
Sec. 37. (a) If a person, including a person that is not a resident of Indiana, engages in conduct prohibited or made actionable by this chapter or any rule or order adopted or issued by the commissioner, the commissioner shall be considered the person's attorney for the purpose of receiving service of any lawful process in a noncriminal proceeding that is:
(1) brought against the person, a successor of the person, or a personal representative of the person;
(2) related to the prohibited or actionable conduct; and
(3) brought under this chapter or any rule or order issued or adopted by the commissioner.
(b) Process served on the commissioner under subsection (a) has the same force and validity as personal service on the person engaging in the prohibited or actionable conduct.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-38
Application of sections IC 23-2-6-17, IC 23-2-6-23, and IC 23-2-6-24
Sec. 38. (a) Sections 17, 23, and 24 of this chapter apply to a person who sells or offers to sell if:
(1) the offer to sell is made in Indiana; or
(2) an offer to buy is made and accepted in Indiana.
(b) Sections 17, 23, and 24 of this chapter apply to a person who buys or offers to buy if:
(1) the offer to buy is made in Indiana; or
(2) an offer to sell is made and accepted in Indiana.
(c) For purposes of this section:
(1) an offer to sell or an offer to buy is made in Indiana, whether or not any party is present in Indiana, if the offer:
(A) originates from Indiana; or
(B) is directed by the offeror to Indiana and is received at:
(i) the place to which the offer is directed; or                 (ii) any post office in Indiana, in the case of a mailed offer; and
(2) an offer to sell or to buy is accepted in Indiana if the acceptance:
(A) is communicated to the offeror in Indiana; and
(B) has not previously been communicated to the offeror, orally or in writing, outside Indiana.
(d) For purposes of this section, acceptance is communicated to an offeror in Indiana, whether or not any party is then present in Indiana, if:
(1) the offeree:
(A) directs the acceptance to the offeror in Indiana; and
(B) reasonably believes that the offeror is present in Indiana; and
(2) the acceptance is received at:
(A) the place to which the acceptance is directed; or
(B) any post office in Indiana, in the case of a mailed acceptance.
(e) For purposes of this section, an offer to sell or to buy is not made in Indiana if:
(1) a publisher circulates in Indiana, or there is circulated in Indiana on the behalf of the publisher, a newspaper or other publication of general, regular, and paid circulation that:
(A) is not published in Indiana; or
(B) is published in Indiana, but has had more than two-thirds (2/3) of the newspaper's circulation outside Indiana during the past twelve (12) months; or
(2) a newspaper or a radio or television program originating outside Indiana is received in Indiana.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-39
Administrative proceedings
Sec. 39. (a) The commissioner shall initiate an administrative proceeding under this chapter by entering a notice of intent to take a specific act or by entering a summary order. The notice of intent or summary order:
(1) may be entered without notice;
(2) may be entered without opportunity for a hearing;
(3) is not required to be supported by findings of fact or conclusions of law; and
(4) must be in writing.
(b) After entering a notice of intent or summary order, the commissioner shall promptly notify all interested parties that the notice of intent or summary order has been entered and of the

reasons for the entry.
(c) If a proceeding is under a notice of intent, the commissioner shall inform all interested parties of the date, time, and place set for the hearing on the notice.
(d) If the proceeding is under a summary order, the commissioner shall inform all interested parties that:
(1) the parties have thirty (30) business days from the entry of the order to file with the commissioner a written request for a hearing on the matter; and
(2) a hearing will be scheduled to begin not later than thirty (30) business days after the receipt of a written request.
(e) If the proceeding is under a summary order, the commissioner may, by the commissioner's own motion, set a hearing for the proceeding, whether or not a written request for a hearing is received from an interested party.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-40
Summary orders; final orders
Sec. 40. (a) A summary order becomes a final order if:
(1) thirty (30) business days have passed since the summary order was entered; and
(2) a hearing on the order is not:
(A) requested under section 39(d) of this chapter; or
(B) ordered by the commissioner under section 39(e) of this chapter.
(b) If a hearing on an order is requested or ordered under section 39 of this chapter, the commissioner may modify, vacate, or extend the order until final determination after the commissioner has provided:
(1) a notice of a hearing to all interested persons; and
(2) an opportunity for a hearing by all interested persons.
(c) A final order or an order after a hearing may not be returned without:
(1) appropriate notice to all interested persons;
(2) opportunity for hearing by all interested persons; and
(3) entry of written findings of fact and conclusions of law.
(d) All hearings in an administrative proceeding under this chapter shall be subject to IC 5-14-1.5.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-41
Review; final orders of commissioner
Sec. 41. (a) Any person aggrieved by a final order of the commissioner may obtain a review of the order in a circuit or

superior court of Marion County by filing in court, not later than sixty (60) days after the entry of the order, a written petition requesting the order to be modified or set aside in whole or in part. A copy of a petition for review shall be served on the commissioner.
(b) Except where the taking of additional evidence is ordered by a court under subsections (e) and (f), after the filing of a petition for review:
(1) the court shall have exclusive jurisdiction of the matter; and
(2) the commissioner may not modify or set aside the order, in whole or in part.
(c) Unless specifically ordered by the court:
(1) the filing of a petition for review under subsection (a) does not operate as a stay of the commissioner's order; and
(2) the commissioner may enforce or ask the court to enforce an order pending the outcome of the review proceedings.
(d) Upon receipt of a petition for review, the commissioner shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which the order was based. If the order became final by operation of law under section 40(a) of this chapter, the commissioner shall certify and file in court:
(1) a certified copy of the summary order;
(2) evidence of service of the summary order on the parties to the order; and
(3) an affidavit certifying that:
(A) a hearing on the summary order has not been held; and
(B) the summary order became final under section 40(a) of this chapter.
(e) The court may order additional evidence to be taken by the commissioner under conditions the court considers proper if an aggrieved party or the commissioner:
(1) applies to the court for leave to enter additional evidence; and
(2) shows to the satisfaction of the court that:
(A) there were reasonable grounds for failure to enter the evidence in the hearing before the commissioner; or
(B) good cause exists to allow the additional evidence to be taken.
(f) If the court orders new evidence to be taken, the commissioner:
(1) may modify the findings and order by reason of the additional evidence; and
(2) shall file in the court the additional evidence and any modified or new findings or order.
(g) The court shall review the petition based on the original record before the commissioner and any additions or modifications under subsections (e) and (f). The commissioner's findings of facts are

conclusive if those findings are supported by competent, material, and substantive evidence. Based on review under this subsection, the court may affirm, modify, enforce, or set aside the order, in whole or in part.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-42
Burden of proof; exemptions
Sec. 42. If a person claims an exemption in any complaint, information, indictment, writ, or proceeding under this chapter:
(1) the commissioner is not required to disprove the exemption; and
(2) the party claiming the exemption bears the burden of proof concerning the existence of the exemption.
As added by P.L.177-1991, SEC.10.

IC 23-2-6-43
Failure to make physical delivery; defenses
Sec. 43. In any complaint, information, indictment, writ, or proceeding brought under this chapter that alleges a violation of section 17 of this chapter solely on the failure in an individual case to make physical delivery within the applicable time under section 19(a)(2) of this chapter, it is a defense if both of the following are shown:
(1) Failure to make physical delivery was due solely to factors beyond the control of all of the following:
(A) The seller.
(B) Officers, directors, partners, agents, servants, or employees of the seller.
(C) Each person occupying a similar status or performing similar functions as a person described in clause (B).
(D) Each person who directly or indirectly controls or is controlled by the seller or by any person described in clause (B) or (C).
(E) The seller's affiliates, subsidiaries, and successors.
(2) Physical delivery was completed within a reasonable time under the applicable circumstances.
As added by P.L.177-1991, SEC.10.






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. PARTNERSHIPS

CHAPTER 1. UNIFORM PARTNERSHIP ACT

IC 23-4-1-1
Short title
Sec. 1. This chapter may be cited as the Uniform Partnership Act.
(Formerly: Acts 1949, c.114, s.1.) As amended by P.L.34-1987, SEC.286.



CHAPTER 2. REPEALED



CHAPTER 3. ACCOUNTING BY SURVIVING PARTNERS

IC 23-4-3-1
Settling and closing affairs
Sec. 1. In case of the death of one (1) partner, the surviving partner or partners shall proceed to settle and close up, as speedily as may be practicable, the partnership affairs, in accordance with the law in force and the provisions of this chapter.
(Formerly: Acts 1877, c.86, s.1.) As amended by P.L.34-1987, SEC.320.

IC 23-4-3-2
Inventory and appraisal
Sec. 2. Such surviving partner or partners, within sixty (60) days after such death, shall proceed to make a full, true, and complete inventory of the estate, goods, chattels, rights, credits, moneys, and effects within the knowledge of the partner or partners, and shall cause the same to be appraised by:
(1) one (1) disinterested freeholder of the county; and
(2) one (1) disinterested appraiser licensed under IC 25-34.1;
who are residents of Indiana, one (1) of whom shall be selected by the surviving partner or partners and the other by the clerk of the court having probate jurisdiction, making a full and complete schedule thereof; which said schedule and appraisement shall be sworn to by said appraisers before the clerk of such court, specifying that the property described in said schedule is appraised at its true cash value; which schedule shall, by said appraisers, be filed in the office of the clerk of the court having probate jurisdiction, immediately after the completion thereof.
(Formerly: Acts 1877, c.86, s.2.) As amended by P.L.113-2006, SEC.17.

IC 23-4-3-3
Affidavit of correctness of inventory; list of liabilities
Sec. 3. It shall be the duty of such surviving partner or partners, immediately upon the filing of such schedule of appraisement, to file with the clerk of the court having probate jurisdiction, his or their affidavit that the schedule filed by said appraisers contains a full, true and complete list of all property, rights, credits, moneys and effects belonging to said firm; and, at the same time, shall file a full, true and complete list of all the liabilities of said firm at the time of the death of said deceased partner, to which said list of liabilities said surviving partner or partners shall also append his or their affidavits testifying to the correctness thereof.
(Formerly: Acts 1877, c.86, s.3.)

IC 23-4-3-4
Bond
Sec. 4. Upon the filing of the inventory, appraisement, and list of

liabilities, as in this chapter provided, such surviving partner or partners shall execute a bond, payable to the state of Indiana, in a sum double the amount of the interest of said decedent, as shown by said inventory, appraisement, and list of liabilities on file, conditioned for the faithful performance of his or their trust, signed by at least two (2) good and sufficient freehold sureties, to be approved by the clerk of said court. If such surviving partner or partners shall fail to file such bond within ten (10) days after the filing of such inventory and appraisement, the judge of the court having probate jurisdiction shall appoint a receiver to take charge of the assets of such firm, who shall proceed to settle the same as though a voluntary assignment of the assets of said firm had been made for the benefit of creditors.
(Formerly: Acts 1877, c.86, s.4.) As amended by P.L.34-1987, SEC.321.

IC 23-4-3-5
Appointment of receiver on failure to comply with act
Sec. 5. If such surviving partner or partners shall fail to file such inventory, appraisement, and list of liabilities, and bond, as in this chapter provided, or shall fail or refuse to take upon him or themselves the settlement of the business of such firm, the judge of the court having probate jurisdiction, upon petition filed by anyone interested in the settlement of such partnership, shall appoint a receiver to settle the affairs of such partnership, who shall proceed to settle the same as though a voluntary assignment for the benefit of the creditors had been made by the surviving partner or partners of such firm.
(Formerly: Acts 1877, c.86, s.5.) As amended by P.L.34-1987, SEC.322.

IC 23-4-3-6
Petition to appoint receiver; notice
Sec. 6. Any person interested in the settlement of such partnership business may file a petition in the court having probate jurisdiction to have a receiver appointed to settle the same, and shall give the surviving partner or partners ten (10) days notice of the time and place of hearing such petition; and if, upon the hearing thereof, the judge of such court shall be convinced that such partnership business is not being properly settled, or that the assets of such firm are being wasted, he shall appoint a receiver to settle the same, as provided in this chapter.
(Formerly: Acts 1877, c.86, s.6.) As amended by P.L.34-1987, SEC.323.

IC 23-4-3-7
Disposition of surplus
Sec. 7. Upon the settlement of such partnership business, the surviving partner or partners shall report the same to the proper court and pay the surplus belonging to such deceased partner into court, to

be paid out, on the order of the judge, to such person or persons as may be entitled to the same by law; and such surviving partner or partners shall settle such partnership business within two (2) years from the filing of such inventory and appraisement, unless the court for good cause shown shall grant a longer time.
(Formerly: Acts 1877, c.86, s.7.)

IC 23-4-3-8
Release of sureties
Sec. 8. The sureties upon the bond of such surviving partner or partners may be released as in cases of sureties upon the bond of executors and administrators.
(Formerly: Acts 1877, c.86, s.8.)






ARTICLE 5. OTHER BUSINESS ASSOCIATIONS

CHAPTER 1. INDIANA BUSINESS TRUST ACT

IC 23-5-1-1
Short title
Sec. 1. This chapter may be cited as the Indiana Business Trust Act of 1963.
(Formerly: Acts 1963, c.353, s.1.) As amended by P.L.34-1987, SEC.324.



CHAPTER 2. BOARDS OF TRADE, EXCHANGES, AND CHAMBERS OF COMMERCE

IC 23-5-2-1
Formation of association
Sec. 1. Any number of persons not less than ten (10) may voluntarily associate themselves by written articles, to be signed and acknowledged by them before some disinterested person authorized by law to take acknowledgment of deeds, specifying therein the objects of the organization, the corporate name they may adopt, the amount of capital stock and numbers of shares into which the same shall be divided, the names and number of the officers to be elected to manage the business and prudential concerns of such association, the manner of their election, the name and place of residence of each member or stockholder, and, (if a stock capital is subscribed), the amount and number of shares subscribed by each.
(Formerly: Acts 1875, c.5, s.1.)

IC 23-5-2-2
Purpose of association
Sec. 2. Such association may be formed, either on the basis of capital stock or by requiring annual membership fees, for the purpose of maintaining boards of trade, commercial or real estate exchanges, chambers of commerce or other commercial organizations, under such name as the incorporation may see proper to adopt.
(Formerly: Acts 1875, c.5, s.2.)

IC 23-5-2-3
Filing and recording articles of incorporation; amendment
Sec. 3. Every such association shall file their articles of incorporation in the recorder's office of the county in which such association may be formed; and, upon the expense of filing and recording being paid, the recorder shall record the same in the miscellaneous book of records in his office, and such records, or a certified copy thereof, as against the subscribers of such articles of incorporation, shall be conclusive evidence of the matters and things therein recited; such articles may be amended from time to time in such manner as may be prescribed in the original articles of association; and amendments so made shall go into effect when filed and recorded in the recorder's office of such county: Provided, however, That no such amendments shall be allowed or made which shall change the objects of any such association as defined in the original articles of association, nor add another and different object than those originally specified as herein required.
(Formerly: Acts 1875, c.5, s.3.)

IC 23-5-2-4
Rights, powers, and privileges of associations
Sec. 4. Every such association shall, from the time such articles

are filed in the proper recorder's office be deemed and held to be a corporation, and shall have and possess all the rights, powers and privileges given to corporations by common law; to sue and be sued; and to rent, lease, purchase, hold and convey such real and personal property as may be necessary and proper for the purpose of erecting and maintaining buildings thereon and to carry out the objects of any such corporation.
(Formerly: Acts 1875, c.5, s.4; Acts 1913, c.295, s.1.)

IC 23-5-2-5
Shares of corporation
Sec. 5. Every such corporation may, at its discretion, divide its corporate property into shares and designate and prescribe the manner and under what conditions the said stock or shares thereof may be held, sold, transferred, conveyed, voted, retired, cancelled or forfeited.
(Formerly: Acts 1875, c.5, s.5; Acts 1913, c.295, s.2.)

IC 23-5-2-6
Officers, directors, and agents; books and records
Sec. 6. Every such corporation shall, in the manner specified in its articles of incorporation, elect such officers, directors and agents as may be necessary to carry into operation the objects of its organization. It may adopt and prescribe rules and by-laws for the government of its officers, directors, agents and members, and shall keep a record of its proceedings, and books in which shall be kept correct accounts of all receipts and expenditures of such corporation, and semiannually a balance sheet containing a full, true and complete account of all such receipts and expenditures, shall be made out, signed by the president, attested by the clerk or secretary and recorded in a book to be kept for that purpose, and such book, and all other books in which the accounts of such corporation may be kept, shall be, during business hours, open to the examination and inspection of the members thereof, and shall keep a corporate seal, and such records or copies thereof, duly signed by the president, and attested by the secretary or clerk under its corporate seal, and verified by the affidavit of such president or clerk thereto annexed, may be given and read in evidence in any court when the interests of such corporation are concerned.
(Formerly: Acts 1875, c.5, s.6.)

IC 23-5-2-7
Settlement of disputes
Sec. 7. Every such corporation may adopt rules, by-laws and regulations relating to the arbitration and settlement of business controversies and misunderstanding between its members, and may appoint, annually, or oftener, committees to whom such disputes may be referred for settlement, and all arbitrations and settlements thus made, and the awards of such committees shall be final and binding upon the parties only who may have signed a written agreement to

abide by such awards, and such corporation may expel any of its members for violations of its regulations, or for dishonorable transactions in business.
(Formerly: Acts 1875, c.5, s.7.)

IC 23-5-2-8
Violations; penalties
Sec. 8. Any willful violation of any of the provisions of this chapter, by any association or corporation organized under or by virtue of this chapter, shall forfeit all rights of such corporation or association acquired under this chapter, and it may be proceeded against by information as, by law, in other cases provided.
(Formerly: Acts 1875, c.5, s.8.) As amended by P.L.34-1987, SEC.332.

IC 23-5-2-9
Mutual mortuary benefits
Sec. 9. (a) This chapter shall not authorize the organization of any banking, insurance, telegraph, mining, manufacturing, warehouse, or transportation company, but any board of trade or other commercial organization organized under this chapter may create and operate among its members a system of mutual mortuary benefits and may raise the benefits, after the death of each member who is a subscriber to the mortuary benefit fund, by an assessment of not more than four dollars ($4) upon each living member for the benefit of the beneficiaries of such deceased member described in the articles of association or bylaws of the corporation or for the benefit of the beneficiaries named by the member conformably to the articles of association or bylaws.
(b) The corporation may make continued membership in the corporation itself, of a living member, conditional upon the member's paying such assessments promptly.
(c) The corporation shall only be liable to any beneficiary to the extent for the assessment in the beneficiary's favor that has been received by it, and the fund so collected shall not be depleted by any salary of officers or other expenses, but the whole thereof shall be paid to the beneficiary.
(Formerly: Acts 1875, c.5, s.9; Acts 1901, c.191, s.1.) As amended by P.L.34-1987, SEC.333; P.L.1-1989, SEC.47.

IC 23-5-2-10
Report to general assembly
Sec. 10. Any and all associations or corporations organized under or having existence by virtue of this chapter shall remain subject to the control of the general assembly of the state of Indiana, and may be, by law, required and compelled to make a report of all its proceedings to any general assembly of this state, and any general assembly of this state may, by law, repeal this chapter, and require and compel the dissolution and settling up of all corporations or associations organized under this chapter within any period not less

than three (3) years after the passage of such repealing law. A report under this section to the general assembly must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1875, c.5, s.10.) As amended by P.L.34-1987, SEC.334; P.L.28-2004, SEC.161.






ARTICLE 6. PUBLIC CORPORATIONS AND ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. INDIANA HISTORICAL SOCIETY

IC 23-6-3-1
Body politic and corporate; powers
Sec. 1. The Indiana historical society is a body politic and corporate that may:
(1) have perpetual succession;
(2) hold, purchase, receive, enjoy and transfer any property, real and personal;
(3) have and use a common seal; and
(4) sue and be sued, plead and be impleaded, defend and be defended in all courts of judicature whatever.
(Formerly: Acts 1831, c.34, s.1.) As added by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-2
Objects
Sec. 2. The objects of the society are:
(1) the collection and preservation of all materials calculated to shed light on the natural, civil, and political history of Indiana;
(2) the publication and circulation of historical documents;
(3) the promotion of useful knowledge; and
(4) the friendly and profitable intercourse of such citizens as are disposed to promote these ends.
(Formerly: Acts 1831, c.34, s.1.5; Acts 1978, P.L.152, SEC.1.) As added by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-3
Annual meeting; governing body; election; resolutions
Sec. 3. (a) There shall be an annual meeting of the members of the society at a time and place to be specified in the bylaws.
(b) At each annual meeting one-third (1/3) of the members of the governing body shall be elected by the members of the society in a manner and for terms to be specified in the bylaws.
(c) The number of members of the governing body shall be fixed by the bylaws.
(d) The members of the society, at the annual meeting, may adopt such resolutions for the government of the society as they think proper and as are not inconsistent with this chapter and with the laws and constitution of this state.
(Formerly: Acts 1831, c.34, s.2; Acts 1969, c.88, s.1; Acts 1978, P.L.152, SEC.2.) As added by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-4
Bylaws
Sec. 4. (a) The governing body of the society may make such bylaws as it thinks proper for the government of the society and for carrying into effect the objects of the society not inconsistent with this chapter or with any resolution that is adopted at an annual

meeting of the members of the society.
(b) The bylaws adopted by the governing body and a statement of the receipts and disbursements of the society shall be reported to the annual meetings of the society.
(Formerly: Acts 1831, c.34, s.3; Acts 1978, P.L.152, SEC.3.) As amended by Acts 1982, P.L.146, SEC.1.

IC 23-6-3-5
Delivery of laws and journals to society; delivery of books and other articles
Sec. 5. (a) The legislative services agency shall deliver to the society one (1) copy of the laws of this state and one (1) copy of the journals of the senate and house of representatives, which are published each year.
(b) The secretary of state shall deliver to the society all books and other articles that have been or may be transmitted to his office for the use of the society.
(Formerly: Acts 1831, c.34, s.4; Acts 1978, P.L.152, SEC.4.) As added by Acts 1982, P.L.146, SEC.1.



CHAPTER 4. INDIANA BUSINESS DEVELOPMENT CREDIT CORPORATION LAW

IC 23-6-4-1
"Credit corporation" defined
Sec. 1. As used in this chapter, "credit corporation" means a corporation to which the secretary of state has issued a certificate of election under section 8 of this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-2
"Lending agreement" defined
Sec. 2. As used in this chapter, "lending agreement" means an agreement between a credit corporation and a lending institution, under which the lending institution agrees to lend funds to the credit corporation in accordance with section 13 of this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-3
"Lending institution" defined
Sec. 3. As used in this chapter, "lending institution" means a bank or trust company, industrial loan and investment company, credit union, savings bank, bank of discount and deposit, small loan company, savings association, insurance company or related corporation, partnership, limited liability company, foundation, pension fund, or other institution engaged primarily in lending or investing funds.
As added by P.L.236-1985, SEC.1. Amended by P.L.42-1993, SEC.16; P.L.79-1998, SEC.24.

IC 23-6-4-4
"Loan limit" defined
Sec. 4. As used in this chapter, "loan limit" means, for any member, the maximum amount permitted to be outstanding at any one (1) time on loans made by that member to a credit corporation, as determined by the credit corporation's board of directors.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-5
"Member" defined
Sec. 5. As used in this chapter, "member" means a lending institution authorized to do business in Indiana that enters into a lending agreement with, and undertakes to make member loans to, a credit corporation organized or operated under this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-6
"Member loan" defined
Sec. 6. As used in this chapter, "member loan" means a loan made

by a member upon the call of the credit corporation under its lending agreement with the member and section 13 of this chapter.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-7
"Small business concern" defined
Sec. 7. As used in this chapter, "small business concern" means any business entity that qualifies as a small business concern under the applicable section of the federal Aid to Small Business Act (15 U.S.C. 632) and accompanying regulations.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-8
Election to accept chapter; amendment of articles of incorporation; resolution; vote of shareholders; approval; certificate of election
Sec. 8. (a) Any corporation organized before January 1, 1985, under IC 23-1 (the Indiana General Corporation Act) may elect to accept this chapter, and avail itself of the rights, privileges, immunities, and franchises provided by this chapter, by filing in the office of the secretary of state the election described in subsection (b), together with amended articles of incorporation allowing it to operate under this chapter.
(b) The board of directors of a corporation desiring to accept this chapter shall, by a resolution adopted by a majority vote of the board, approve a written election setting forth:
(1) the name of the corporation;
(2) the location of its principal office;
(3) the name and post office address of its resident agent;
(4) the date of its incorporation; and
(5) a declaration that it accepts all of the terms and provisions of this chapter.
(c) The resolution of the board of directors electing to accept this chapter and the corporation's amended articles of incorporation shall be submitted to a vote of the shareholders of the corporation entitled to vote on those proposals at a designated meeting called for that purpose. The affirmative votes of the holders of at least two-thirds (2/3) of the outstanding voting shares of the corporation are required for adoption of the election and the amended articles of incorporation. If the election and the amended articles of incorporation are adopted, they shall be signed in duplicate by a current officer of the corporation, verified and affirmed subject to penalties for perjury, and presented in duplicate to the secretary of state at the secretary of state's office.
(d) Upon the presentation of an election and amended articles of incorporation adopted under this section, the secretary of state shall endorse an approval upon both of the duplicate copies of each document, if the secretary determines that they conform to law. If all fees have been paid as required by law, the secretary shall also:
(1) file one (1) copy of each document in the secretary's office;
(2) issue a certificate of election to the corporation; and         (3) return the remaining copies bearing the endorsement of the secretary's approval to the corporation.
(e) Upon the issuance of a certificate of election to a corporation by the secretary of state under subsection (d):
(1) the election becomes effective;
(2) the corporation is entitled to all of the rights, privileges, immunities, powers, and franchises, and is subject to all of the penalties, liabilities, and restrictions granted to or imposed upon credit corporations organized by this chapter; and
(3) the amendments to the corporation's articles of incorporation become effective.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-9
Purposes of corporations
Sec. 9. The purposes for which a credit corporation may exist must include the following:
(1) To assist, promote, encourage, and, through the cooperative efforts of the institutions and corporations that from time to time become members of the credit corporation, develop and advance the business prosperity and economic welfare of Indiana.
(2) To encourage and assist in the location of new business and industry in Indiana and to rehabilitate existing Indiana business and industry.
(3) To stimulate and assist in the expansion of all kinds of business activity, primarily through the making of loans and other extensions of credit to small business concerns, for purposes of:
(A) promoting the business development and maintaining the economic stability of Indiana;
(B) providing maximum opportunities for employment;
(C) encouraging thrift; and
(D) improving the standard of living of the citizens of Indiana.
(4) To cooperate with other organizations, public or private, the objectives of which are the promotion and advancement of industrial, commercial, agricultural, or recreational developments in Indiana.
(5) To furnish money and credit to approved and deserving applicants, primarily small business concerns, for the promotion, development, and conduct of all kinds of business activity in Indiana, and to thereby establish a source of credit not otherwise readily available to those applicants.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-10
Powers of corporations
Sec. 10. In furtherance of its purposes and in addition to the powers conferred on corporations by IC 23-1, a credit corporation

may:
(1) borrow money from any lending institution or from any agency established under the Small Business Investment Act of 1958 (Public Law 85-699, 72 Stat. 689), as amended, or under other federal or state statutes;
(2) do all things necessary or desirable to secure aid, assistance, loans, and other financing from its members (whether as member loans or otherwise);
(3) issue bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and secure any of those instruments by a mortgage, pledge, deed of trust, or other lien on any property, franchise, rights, or privileges of the credit corporation, without securing member or shareholder approval;
(4) lend money to, and guarantee, endorse, or act as surety on the bonds, notes, contracts, or other obligations of, or otherwise assist financially, any person, firm, corporation, limited liability company, or association;
(5) establish and regulate the terms and conditions of transactions entered into under subdivision (4) and the charges for interest and services connected with those transactions;
(6) acquire any interest in the goodwill, business rights, real and personal property, and other assets of any persons or corporations and assume, undertake, or pay the obligations, debts, and liabilities of that person or corporation;
(7) acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments;
(8) acquire, construct, reconstruct, alter, repair, maintain, operate, sell, convey, transfer, lease, or otherwise dispose of industrial plants or business establishments;
(9) acquire, subscribe for, own, sell, hold, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in or indebtedness of any person or corporation and, while the owner or holder of such a property interest, exercise all the rights, powers, and privileges of ownership, including the right to vote;
(10) acquire and dispose of an interest in any other type of real or personal property, including any real or personal property acquired by the corporation from time to time in the satisfaction of debts or as a result of the enforcement of obligations;
(11) mortgage, pledge, or otherwise encumber any property, right, or thing of value acquired by the credit corporation as security for the payment of any part of the purchase price for the acquired item;
(12) cooperate with and avail itself of the facilities of the United States Department of Commerce, the Indiana economic development corporation, and any other similar state or federal governmental agencies;
(13) cooperate with, assist, and otherwise encourage

organizations in the various communities of Indiana in the promotion, assistance, and development of the business prosperity and economic well-being of those communities, Indiana, or any political subdivision of Indiana;
(14) make, amend, and repeal bylaws, not inconsistent with its articles of incorporation or with the laws of Indiana, for the administration and regulation of the affairs of the corporation, which bylaws may:
(A) establish internal governance procedures and standards, including procedures for voting by proxy at and for giving notice of meetings of directors and of members and shareholders, procedures and standards for the payment of dividends, and procedures for the delegation by the board of directors of its authority under the articles of incorporation and this chapter to one (1) or more committees of the board or to officers of the corporation; and
(B) give the board of directors or committees of the board the power to pass resolutions necessary or convenient to carrying out the purposes of the corporation; and
(15) do all acts and things necessary or convenient to carrying out the powers expressly granted in this chapter.
As added by P.L.236-1985, SEC.1. Amended by P.L.8-1993, SEC.318; P.L.4-2005, SEC.132.

IC 23-6-4-11
Persons or entities qualified to participate; shareholders' rights; amount of capital stock acquired
Sec. 11. (a) Notwithstanding any other law, any person, domestic or foreign corporation, public utility company, insurance company, lending institution, or trust may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of any bonds, securities, other evidence of indebtedness, or shares of the capital stock of a credit corporation. While a shareholder of a credit corporation, such a person or entity may exercise all the rights, powers, and privileges granted other shareholders of the credit corporation, including the right to vote. Except as otherwise specifically provided in this chapter, such a person or entity may take any action authorized by this section without the approval of any Indiana regulatory authority.
(b) The amount of capital stock of a credit corporation that a member may acquire under this section is in addition to the amount of capital stock in corporations that the member may otherwise acquire.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-12
Lending institutions as members; loans
Sec. 12. Notwithstanding any other law, lending institutions may become members of a credit corporation and make loans to the credit corporation as provided in this chapter. As added by P.L.236-1985, SEC.1.

IC 23-6-4-13
Lending agreements; time of membership; evidence of loans; interest
Sec. 13. Any lending institution may become a member of a credit corporation by entering into a lending agreement with the credit corporation on such form and in such manner as the board of directors of the credit corporation may require. Membership in a credit corporation becomes effective upon execution of such an agreement. Each member shall lend funds to the credit corporation according to the terms of the lending agreement. The board of directors of the credit corporation shall determine and approve the terms for lending agreements, subject to the following conditions:
(1) The total amount outstanding on loans to the credit corporation made by any member under its lending agreement or otherwise at any time, when added to the amount of the investment in the capital stock of the credit corporation then held by that member, may not exceed the lesser of:
(A) any limit established by applicable state or federal law; or
(B) the loan limit for that member.
(2) All loans made to the credit corporation by members must be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the credit corporation.
(3) The board of directors of the credit corporation shall determine the interest rate for the debt instruments referred to in subdivision (2).
As added by P.L.236-1985, SEC.1.

IC 23-6-4-14
Duration of membership; withdrawal of membership
Sec. 14. The board of directors of a credit corporation shall determine the duration of membership in the credit corporation. However, upon written notice given to the credit corporation ninety (90) days in advance, a member may withdraw from membership in the credit corporation. After notice of the intended withdrawal of a member has been received by the credit corporation, the member is not obligated to make any further loans to the credit corporation.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-15
Powers of members and shareholders; voting rights
Sec. 15. (a) Only the members and shareholders of a credit corporation may exercise the following powers of the credit corporation:
(1) To elect directors of the credit corporation as provided in section 16 of this chapter.
(2) To amend the credit corporation's articles of incorporation as provided in section 17 of this chapter.         (3) To dissolve the credit corporation as provided in section 19 of this chapter.
(4) To exercise such other of the powers of the credit corporation, consistent with this chapter, as may be conferred on the members and shareholders by the bylaws of the credit corporation.
(b) As to any matter requiring action by the members and shareholders of the credit corporation, the members and shareholders shall vote separately on that matter by classes. Except as otherwise provided in this chapter, such a matter requires the affirmative vote of at least a majority of the votes to which the members present or represented at the meeting are entitled and the affirmative vote of at least a majority of the votes to which the shareholders present or represented at the meeting are entitled.
(c) Each shareholder has one (1) vote for each share of stock held by the shareholder, and each member has one (1) vote. However, additional votes may be granted to any member or group of members by the articles of incorporation of the credit corporation.
(d) As to any matter requiring action by the members and shareholders of a credit corporation, the members and shareholders may vote either in person or by proxy.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-16
Board of directors; loan committees
Sec. 16. (a) Except as otherwise provided in section 15 of this chapter, the corporate powers of a credit corporation shall be exercised by its board of directors. The board of directors of a credit corporation consists of:
(1) thirteen (13) individuals who are elected to serve as directors by the shareholders and members of the credit corporation; and
(2) two (2) ex officio directors as provided in subsection (c).
Each elected director must be at least eighteen (18) years of age, a citizen of the United States, and a resident of Indiana.
(b) The number of directors to be elected by the shareholders of a credit corporation and the number of directors to be elected by the members of the corporation must be included in the articles of incorporation of the credit corporation.
(c) The treasurer of state and the director of the department of financial institutions shall each serve as an ex officio director of a credit corporation, with the same authority as an elected director, but without liability for that service, except for gross negligence or willful misconduct.
(d) If an elected director of a credit corporation ceases being a citizen of the United States or a resident of Indiana, the individual's position as a director of the credit corporation immediately becomes vacant.
(e) If a vacancy occurs in the elected membership of the board of directors of a credit corporation through death, resignation, or

otherwise, the vacancy shall be filled in the manner prescribed in this subsection. A vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and a vacancy in the office of a director elected by the shareholders shall be filled by the directors elected by the shareholders.
(f) The board of directors of a credit corporation, by resolution adopted by a majority of the actual number of directors holding office, may establish a loan committee. Except as otherwise provided in this chapter, such a loan committee, to the extent provided in the resolution, may exercise all the authority of the board of directors over the lending operations of the credit corporation. However, only an individual who is a member of the credit corporation's board of directors or who has significant commercial lending experience may serve on the loan committee.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-17
Amendment of articles of incorporation
Sec. 17. (a) Subject to subsection (b), a credit corporation's articles of incorporation may be amended by the members and shareholders of the corporation. The members and shareholders shall vote on proposed amendments in the manner prescribed by section 15 of this chapter. However, the affirmative vote of at least two-thirds (2/3) of the votes to which each class is entitled is required for adoption of an amendment.
(b) An amendment to the articles of incorporation that is inconsistent with the general purposes expressed in this chapter or that authorizes any additional class of capital stock to be issued may not be adopted. In addition, an amendment of the articles of incorporation that:
(1) increases the obligation of a member to make loans to the credit corporation;
(2) makes any change in the principal amount, interest rate, maturity date, or security or credit position of any outstanding loan of a member to the credit corporation; or
(3) affects a member's voting rights;
may not be made without the consent of each member affected by the amendment.
(c) An amendment to the articles of incorporation of a credit corporation shall be filed with the secretary of state. The amendment takes effect on the date of that filing.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-18
Deposits of funds
Sec. 18. (a) A credit corporation may deposit its funds only in a financial institution that has been designated as a depository by a vote of a majority of the directors of the credit corporation present at an authorized meeting of the board of directors. However, a director of the credit corporation who is also an officer or director of a

financial institution may not vote on a proposal to designate that financial institution as a depository and may not be counted as being present when a vote on such a proposal is taken.
(b) A credit corporation may not receive money on deposit.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-19
Period of existence; dissolution of corporation
Sec. 19. (a) The period of existence of a credit corporation must be perpetual, subject to the right of the members and shareholders to dissolve the corporation under subsection (b).
(b) The members and shareholders of a credit corporation may dissolve the credit corporation. The members and shareholders shall vote on a proposal to dissolve the credit corporation in the manner prescribed by section 15 of this chapter. However, the affirmative vote of at least two-thirds (2/3) of the votes to which each class is entitled is required to dissolve the credit corporation.
(c) Upon dissolution of a credit corporation, none of the credit corporation's assets may be distributed to the shareholders until all sums due the members and creditors of the credit corporation have been paid in full.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-20
State development company
Sec. 20. A credit corporation is a state development company, as defined in the Small Business Investment Act of 1958 (P.L.85-699, 72 Stat.689) or any similar federal statute, and is authorized to operate on a statewide basis.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-21
Exemptions; securities registration; taxation; financial institutions regulation
Sec. 21. (a) Any securities issued by a credit corporation are exempt from registration under, or compliance with, IC 23-2-1.
(b) Any tax exemptions, tax credits, or tax privileges granted to banks, savings and loan associations, trust companies, and other financial institutions by Indiana law are granted to a credit corporation.
(c) A credit corporation is exempt from regulation under, or compliance with, IC 28-1-1 through IC 28-1-23. However, the department of financial institutions shall conduct an annual examination of the credit corporation for the purpose of determining its financial condition.
As added by P.L.236-1985, SEC.1.

IC 23-6-4-22
Reports
Sec. 22. Each credit corporation shall make an annual report of its

condition to the governor and the general assembly before March 2 of each year. An annual report under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.236-1985, SEC.1. Amended by P.L.28-2004, SEC.162.

IC 23-6-4-23
Application of IC 23-1
Sec. 23. IC 23-1 applies to a credit corporation. However, if there is a conflict between IC 23-1 and this chapter, this chapter controls.
As added by P.L.236-1985, SEC.1.






ARTICLE 7. GENERAL CIVIL OR CHARITABLE CORPORATIONS

CHAPTER 1. REPEALED



CHAPTER 1.1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. ACCEPTANCE INTO HOMES FOR THE AGED

IC 23-7-5-1
Right to accept men in homes for aged females
Sec. 1. It shall be lawful for any incorporated voluntary association heretofore incorporated or hereafter to be incorporated under the laws of this state, for the purpose of establishing and maintaining a home for the care and support of aged females, who can not support themselves from their own means and by their own industry, to receive into such home and support and care for aged men of the same class also.
(Formerly: Acts 1885, c.35, s.1.)



CHAPTER 6. REPEALED



CHAPTER 7. ACQUISITION OF HISTORICAL SITES

IC 23-7-7-1
Application of chapter
Sec. 1. This chapter applies to all cities, all towns, and all corporations formed under IC 23-7-1.1 (before its repeal on August 1, 1991) or IC 23-17.
As added by Acts 1981, P.L.11, SEC.129. Amended by P.L.179-1991, SEC.28; P.L.1-1992, SEC.116.

IC 23-7-7-2
Authorization to acquire sites; eminent domain
Sec. 2. Each corporation to which this chapter applies may acquire and hold battlegrounds or other historic sites for the purpose of maintaining or improving them for historical purposes. The acquisition of property under this section is for a public use, and title may be taken under the power of eminent domain.
As added by Acts 1981, P.L.11, SEC.129.

IC 23-7-7-3
Exemption from taxation
Sec. 3. Property acquired under this chapter is exempt from taxation.
As added by Acts 1981, P.L.11, SEC.129.



CHAPTER 8. PROFESSIONAL FUNDRAISER CONSULTANT AND SOLICITOR REGISTRATION

IC 23-7-8-1
Definitions
Sec. 1. As used in this chapter:
"Bona fide employee" means a person who is a regular, nontemporary employee of a charitable organization under the direct and exclusive control of the organization. The term does not include a person that:
(1) solicits contributions for a charitable organization under the direction, supervision, instruction, or employ of a professional solicitor;
(2) is engaged or employed as a professional solicitor by any other person; or
(3) solicits contributions for more than one (1) charitable organization.
"Charitable organization" means any organization described in Section 501 of the federal Internal Revenue Code.
"Contribution" means a promise or pledge of money, a payment, or any other rendition of property or service. It does not include the payment of membership dues, fines or assessments, or payments for property sold or services rendered by the charitable organization, if not sold or rendered in connection with a solicitation, and does not include a charitable organization that resells used clothing or household items.
"Division" means the consumer protection division, office of the attorney general.
"Person" includes any individual, organization, trust foundation, association, partnership, limited liability company, or corporation.
"Professional fundraiser consultant" means any person who is hired for a fee to plan, manage, advise, or act as a consultant in connection with soliciting contributions for, or on behalf of, a charitable organization, but who does not actually solicit contributions as a part of the person's services or employ, procure, or engage a compensated person to solicit contributions. The term does not include a charitable organization, or a bona fide officer, employee, member, or volunteer of a charitable organization, that solicits on its own behalf.
"Professional solicitor" means a person who, for a financial consideration, solicits contributions for, or on behalf of, a charitable organization, either personally or through agents or employees specifically employed for that purpose, including agents or employees specifically employed by or for a charitable organization who solicit contributions under the direction, supervision, or instruction of a professional solicitor. The term does not include a charitable organization, or an officer, a bona fide employee, or a volunteer of a charitable organization, that solicits on its own behalf.
"Solicit" means:         (1) to request, other than as described in subdivision (2), directly or indirectly, financial assistance in any form on the representation that the financial assistance will be used for a charitable purpose; or
(2) to sell, offer, or attempt to sell any advertisement, advertising space, membership, or tangible item:
(A) in connection with which any appeal is made for any charitable organization or purpose;
(B) where the name of any charitable organization is used or referred to in any appeal made for any charitable organization as an inducement or reason for making a sale described in this subdivision; or
(C) when or where in connection with a sale described in this subdivision any statement is made that the whole or any part of the proceeds from the sale will be used for any charitable purpose or benefit any charitable organization.
A solicitation shall be considered to have taken place whether or not the person making the solicitation receives any contribution.
As added by P.L.245-1983, SEC.1. Amended by P.L.12-1986, SEC.2; P.L.248-1987, SEC.1; P.L.24-1989, SEC.2; P.L.8-1993, SEC.319; P.L.135-1999, SEC.7; P.L.245-2005, SEC.1.

IC 23-7-8-2
Registration; required disclosure of information; term; renewal; contract; notice
Sec. 2. (a) A person may not act as a professional fundraiser consultant or professional solicitor for a charitable organization unless the person has first registered with the division. A person who applies for registration shall disclose the following information while under oath:
(1) The names and addresses of all officers, employees, and agents who are actively involved in fundraising or related activities.
(2) The names and addresses of all persons who own a ten percent (10%) or more interest in the registrant.
(3) A description of any other business related to fundraising conducted by the registrant or any person who owns ten percent (10%) or more interest.
(4) The name or names under which it intends to solicit contributions.
(5) Whether the organization has ever had its registration denied, suspended, revoked, or enjoined by any court or other governmental authority.
(b) A registrant shall notify the division in writing within one hundred eighty (180) days of any change in the information contained in the registration. However, if requested by the division, the solicitor has fifteen (15) days to notify the division of any change in the information.
(c) Before acting as a professional fundraiser consultant for a particular charitable organization, the consultant must enter into a

written contract with the organization and file this contract with the division. The contract must identify the services that the professional fundraiser consultant is to provide, including whether the professional fundraiser consultant will at any time have custody of contributions.
(d) Before a professional solicitor engages in a solicitation, the professional solicitor must have a contract which is filed with the division. This contract must specify the percentage of gross contributions which the charitable organization will receive or the terms upon which a determination can be made as to the amount of the gross revenue from the solicitation campaign that the charitable organization will receive. The amount of gross revenue from the solicitation campaign that the charitable organization will receive must be expressed as a fixed percentage of the gross revenue or expressed as a reasonable estimate of the percentage of the gross revenue. If a reasonable estimate is used, the contract must clearly disclose the assumptions or a formula upon which the estimate is based. If a fixed percentage is used, the percentage must exclude any amount that the charitable organization is to pay as expenses of the solicitation campaign, including the cost of the merchandise or services sold. If requested by the charitable organization, the person who solicits must at the conclusion of a charitable appeal provide to the charitable organization a final accounting of all expenditures. The final accounting may not be used in violation of any trade secret laws. The contract must disclose the average percentage of gross contributions collected on behalf of charitable organizations that the charitable organizations received from the professional solicitor for the three (3) years preceding the year in which the contract is formed. The contract also must specify that, at least every ninety (90) days, the professional solicitor shall provide the charitable organization with access to and use of information concerning contributors, including the name, address, and telephone number of each contributor and the date and amount of each contribution. A professional solicitor may not restrict a charitable organization's use of contributor information.
(e) Before beginning a solicitation campaign, a professional solicitor must file a solicitation notice with the division. The notice must include the following:
(1) A copy of the contract described in subsection (d).
(2) The projected dates when soliciting will begin and end.
(3) The location and telephone number from where solicitation will be conducted.
(4) The name and residence address of each person responsible for directing and supervising the conduct of the campaign. However, the division shall not divulge the residence address unless ordered to do so by a court of competent jurisdiction, or in furtherance of the prosecution of a violation under this chapter.
(5) If the solicitation is one described under section 7(a)(3) of this chapter, the solicitation notice must include a copy of the

required written authorization.
(f) Not later than ninety (90) days after a solicitation campaign has ended and not later than ninety (90) days after the anniversary of the commencement of a solicitation campaign lasting more than one (1) year, a professional solicitor shall submit the following information concerning the campaign to the division:
(1) The total gross amount of money raised by the professional solicitor and the charitable organization from donors.
(2) The total amount of money paid to or retained by the professional solicitor.
(3) The total amount of money, not including the amount identified under subdivision (2), paid by the charitable organization as expenses as part of the solicitation campaign.
(4) The total amount of money paid to or retained by the charitable organization after the amounts identified under subdivisions (2) and (3) are deducted.
The division may deny or revoke the registration of a professional solicitor who fails to comply with this subsection.
(g) The charitable organization on whose behalf the professional solicitor is acting must certify that the information filed under subsections (e) and (f) is true and complete to the best of its knowledge.
(h) At the beginning of each solicitation call, a professional fundraiser consultant and a professional solicitor must state all of the following:
(1) The name of the company for whom the professional fundraiser consultant or professional solicitor is calling.
(2) The name of the professional fundraiser consultant or professional solicitor.
(3) The phone number and address of the location from which the professional fundraiser consultant or professional solicitor is making the telephone call.
(4) The percentage of the charitable contribution that will be expended for charitable purposes after administrative costs and the costs of making the solicitation have been satisfied.
(i) At least every ninety (90) days, a professional solicitor shall provide each charitable organization on whose behalf the professional solicitor is acting with access to and use of information concerning contributors, including the name, address, and telephone number of each contributor and the date and amount of each contribution. A professional solicitor may not restrict a charitable organization's use of information provided under this subsection.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.2; P.L.24-1989, SEC.3; P.L.48-1998, SEC.1; P.L.135-1999, SEC.8; P.L.155-2003, SEC.1; P.L.97-2004, SEC.86; P.L.245-2005, SEC.2.

IC 23-7-8-3
Public records; inspection
Sec. 3. All registration statements and information required to be

filed under this chapter with the division, are public records. The division shall maintain these records for at least two (2) years, and shall make them available to the general public for inspection and photocopying for a charge, during the normal business hours.
As added by P.L.245-1983, SEC.1.

IC 23-7-8-4
Registration fees; disposition; update to registration
Sec. 4. (a) A professional fundraiser consultant or professional solicitor who applies for registration shall pay a fee of one thousand dollars ($1,000). A partnership, limited liability company, corporation, or other entity that intends to act as a professional fundraiser consultant, or professional solicitor, may register for and pay a single registration fee of one thousand dollars ($1,000) on behalf of its members, officers, agents, and employees.
(b) The fees collected shall be used, in addition to funds appropriated by the general assembly, for the administration of this chapter.
(c) Before July 2 of each year, a professional fundraiser consultant or professional solicitor registered under this chapter must file an update to the registration. A renewal fee of fifty dollars ($50) must accompany this update.
As added by P.L.245-1983, SEC.1. Amended by P.L.24-1989, SEC.4; P.L.8-1993, SEC.320; P.L.48-1998, SEC.2.

IC 23-7-8-5
Accurate fiscal records; requirement
Sec. 5. (a) Every professional fundraiser consultant and professional solicitor required to register under this chapter shall keep accurate fiscal records regarding its activities in Indiana. A professional fundraiser consultant or professional solicitor shall retain the records for at least three (3) years after the end of the period of registration to which they relate.
(b) Records maintained under subsection (a) shall be made available for inspection and copying by the division upon oral or written request of the division at any time during the normal business hours of the professional fundraiser consultant or professional solicitor.
As added by P.L.245-1983, SEC.1. Amended by P.L.24-1989, SEC.5; P.L.48-1998, SEC.3.

IC 23-7-8-6
Required disclosures at time of solicitation; written confirmation
Sec. 6. (a) A professional solicitor subject to registration under this chapter or a person who is employed to solicit or act on behalf of a professional solicitor subject to registration under this chapter shall disclose at the time of the solicitation and before the donor agrees to make a contribution:
(1) the name and, upon request, the address of the charitable organization that is being represented;         (2) the fact that the person soliciting the contribution is, or is employed by, a professional solicitor, and the fact that the professional solicitor is compensated;
(3) the full name of the professional solicitor and, upon request, the telephone number the person being solicited can call to confirm the information provided under this section; and
(4) the charitable purpose for which the funds are being raised.
(b) If a person solicits in writing or in person, the disclosures required by subsection (a)(1) and (a)(2) shall be in writing. If a person solicits by telephone, the disclosures required by subsection (a)(1) and (a)(2) shall be made orally.
(c) A written confirmation shall be mailed within ten (10) days after each solicitation in which a contribution has been given. This confirmation must include the disclosures required under subsection (a)(1) and (a)(2).
(d) All disclosures required by this section must be clear and conspicuous.
(e) A contributor has the right to cancel a pledge for monetary contribution at any time prior to making the contribution.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.3; P.L.24-1989, SEC.6; P.L.48-1998, SEC.4.

IC 23-7-8-7
Prohibited acts
Sec. 7. (a) A person who solicits charitable contributions may not:
(1) use the fact of registration as an endorsement by the state;
(2) misrepresent that the person is an officer or employee of a public safety agency;
(3) use the name "police", "law enforcement", "trooper", "rescue squad", "firemen", or "firefighter" unless a bona fide police, law enforcement, rescue squad, or fire department authorizes its use in writing;
(4) misrepresent to anyone that the contribution will be used for a charitable purpose if the person has reason to believe the contribution will not be used for a charitable purpose;
(5) misrepresent to anyone that another person endorses the solicitation unless that person has consented in writing to the use of the person's name for the purpose of endorsing the solicitation;
(6) misrepresent to anyone that the contribution is solicited on behalf of anyone other than the charitable organization that authorized the solicitation; or
(7) collect or attempt to collect a contribution in person or by means of a courier unless:
(A) the solicitation is made in person and the collection or attempt to collect is made at the time of the solicitation; or
(B) the contributor has agreed to purchase goods or items in connection with the solicitation, and the collection or attempt to collect is made at the time of delivery of the goods or items.     (b) A person who solicits charitable contributions shall not represent that tickets to events will be donated for use by another, unless the following requirements have been met:
(1) The paid solicitor has commitments, in writing, from charitable organizations stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.
(2) No more contributions for donated tickets are solicited than the number of ticket commitments received from charitable organizations.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.4; P.L.24-1989, SEC.7; P.L.48-1998, SEC.5; P.L.155-2003, SEC.2.

IC 23-7-8-8
Complaints; injunctive relief; violations; fines
Sec. 8. (a) The division may receive, investigate, and prosecute complaints concerning the activities of professional fundraiser consultants and professional solicitors who:
(1) may be subject to this chapter; or
(2) have or may have violated this chapter.
All complaints must be in writing, signed by the complainant, and filed with the division.
(b) The attorney general may subpoena witnesses, send for and compel the production of books, records, papers, and documents of professional fundraiser consultants and professional solicitors who are subject to registration under this chapter, for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any such subpoena by the attorney general.
(c) The attorney general may bring an action to enjoin a violation of this chapter. In this action, the court may order a person who has violated this chapter to pay the reasonable costs of investigation and prosecution incurred by the attorney general, may award the state civil penalties up to five hundred dollars ($500) for each violation, and may order the professional fundraiser consultant or professional solicitor to repay money unlawfully received from aggrieved solicitees. In ordering injunctive relief, the division is not required to establish irreparable harm but only a violation of a statute or that the requested order promotes the public interest. It is an affirmative defense to the assessment of civil penalties under this subsection that the defendant acted pursuant to a good faith misunderstanding concerning the requirements of this chapter.
(d) A person who knowingly or intentionally:
(1) fails to file a registration statement or other information;
(2) files a statement or other information which is materially false; or
(3) fails to make a disclosure;
as required by this chapter, commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a

previous unrelated conviction under this subsection.
(e) A local unit of government may adopt an ordinance which regulates professional fundraisers and solicitors if the ordinance does not conflict with this chapter.
(f) A professional fundraiser consultant, or a professional solicitor, who has the person's principal place of business outside of Indiana, or who has organized under the laws of another state, and who solicits contributions from persons in Indiana, is subject to this chapter and shall be considered to have appointed the secretary of state as his agent. All service of process under this subsection shall be made on the secretary of state under Rule 4.10 of the Indiana Rules of Trial Procedure.
(g) Under rules adopted by the attorney general, the attorney general may impose fines on professional fundraiser consultants and professional solicitors for the late filing of information required to be filed under this chapter.
As added by P.L.245-1983, SEC.1. Amended by P.L.248-1987, SEC.5; P.L.24-1989, SEC.8; P.L.1-1998, SEC.128; P.L.48-1998, SEC.6; P.L.135-1999, SEC.9.

IC 23-7-8-9
Assurance of voluntary compliance; form; filing
Sec. 9. (a) In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any violation of this chapter. The assurance of voluntary compliance may include any of the following:
(1) Stipulation for the voluntary payment by the person of the costs of investigation.
(2) Payment of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved persons.
The assurance of voluntary compliance must be in writing. It must be filed with the court having jurisdiction over the violation and is subject to the court's approval.
(b) The giving of an assurance of voluntary compliance under this section is not, for any purpose, considered an admission of a solicitation or failure to register in violation of this chapter. However, any violation of the terms of the assurance constitutes prima facie evidence of a violation of this chapter. An investigation or court action terminated on the basis of the giving of an assurance of compliance under this section may be reopened by the attorney general at any time for further proceedings that are in the public interest.
As added by P.L.12-1986, SEC.3. Amended by P.L.24-1989, SEC.9.






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. FRATERNAL AND OTHER SIMILAR ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. LAND ACQUISITION AND CONSTRUCTION OF BUILDINGS FOR BENEVOLENT PURPOSES

IC 23-10-2-1
Acquisition of land; purposes
Sec. 1. Any persons, congregation, society, church or any grand or subordinate lodge of Free Masons, or Odd Fellows, or Knights of Pythias, or any grand or subordinate chapter, council or encampment of Free Masons, or Odd fellows, or Knights of Pythias, or any temple or division of the Sons or Daughters of Temperance, and any voluntary association for religious, educational, scientific or benevolent purposes may take by purchase, grant or devise lots or tracts of land not exceeding one hundred sixty (160) acres, upon which to erect buildings for religious worship or for such other purposes as will best attain the objects of said several organizations, and, for that purpose, may elect not less than three (3) nor more than nine (9) trustees, who shall possess the power and perform the duties herein named.
(Formerly: Acts 1852, 1RS, c.101, s.1; Acts 1895, c.10, s.1.)

IC 23-10-2-2
Society; definition
Sec. 2. The word "society" in this chapter shall be deemed to include churches, associations, congregations, grand and subordinate lodges, chapters, councils, encampments, divisions, and all other orders enumerated in section 1 of this chapter.
(Formerly: Acts 1852, 1RS, c.101, s.2; Acts 1895, c.10, s.2.) As amended by P.L.34-1987, SEC.337.

IC 23-10-2-3
Election of trustees; notice
Sec. 3. Notice of the first election of trustees shall be given at least ten (10) days previous thereto by publication in a newspaper of the county, if any be published therein, otherwise by posting such notices in three (3) public places in the township where such election is to take place, one (1) of which notices shall be posted at the place where the proposed election is to be held. Such notice shall state the time, place and object of such election; and the same shall be held at the usual place of worship or meeting of such society, if any there be: Provided, That at any subsequent election of such trustees, no such notice shall be necessary where such lodge or society shall, in its rules, by-laws or constitution, provide and fix the time and place for the election of its trustees.
(Formerly: Acts 1852, 1RS, c.101, s.3; Acts 1895, c.10, s.3.)

IC 23-10-2-4
Election certificate; recording; duties of clerk
Sec. 4. Such society, at the first and every subsequent election, shall appoint a clerk thereof, who shall take, count and make a

poll-list of the votes given for trustees; and, within ten (10) days thereafter, shall deposit in the recorder's office of the county where the real estate granted is situate, a certificate setting forth the notice of such election, the time and place where the same was held, the name of the society and persons elected as trustees thereof; and the recorder of such county shall record the same among the records of deeds in his office.
(Formerly: Acts 1852, 1RS, c.101, s.4.)

IC 23-10-2-5
Certificate; conclusive and presumptive evidence
Sec. 5. As between such society, the trustees thereof, and all other persons claiming under them, and any person granting real estate thereto, and all persons claiming under him, such certificate shall be conclusive evidence of the matters and things therein recited; and as between such society, the trustees thereof, and all persons claiming under them, and all other persons, it shall be presumptive evidence of such matters.
(Formerly: Acts 1852, 1RS, c.101, s.5.)

IC 23-10-2-6
Succession of trustees
Sec. 6. Such trustees shall severally hold their offices until their successors are duly chosen according to the rules of such society; and any society, by a majority vote, at a meeting of one-third (1/3) of the resident members thereof notice being given as aforesaid, may remove such trustees, and elect others in their stead.
(Formerly: Acts 1852, 1RS, c.101, s.6.)

IC 23-10-2-7
By-laws
Sec. 7. Such society, or the trustees thereof, when organized for that purpose, may establish all necessary by-laws to carry out the objects of its organization.
(Formerly: Acts 1852, 1RS, c.101, s.7.)

IC 23-10-2-8
Selection of appointment of trustees according to custom
Sec. 8. Any society may select or appoint trustees according to its common usage or custom, if they desire it; but a certificate of such selection or appointment, and the record of the same, as in case of their election, shall not be dispensed with.
(Formerly: Acts 1852, 1RS, c.101, s.8.)

IC 23-10-2-9
Powers of trustees
Sec. 9. Such trustees shall be deemed a body politic and corporate, under such name and style as the society may elect; and, by that name, shall have power to contract, sue, be contracted with and sued with like effect as other persons or corporations. (Formerly: Acts 1852, 1RS, c.101, s.9.)

IC 23-10-2-10
Change of corporate name
Sec. 10. Such society may, at any meeting, by giving ten (10) days' notice of the time and purpose thereof, change their corporate name; but the name chosen by such society shall not be assumed until a record has first been made of the fact in the recorder's office of the proper county. Such change shall not affect the rights or liabilities of the society or of other persons or parties.
(Formerly: Acts 1852, 1RS, c.101, s.10.)

IC 23-10-2-11
Receiving and holding conveyances of land
Sec. 11. The trustees chosen as herein provided, after record of their election or appointment is made in the recorder's office of the proper county, shall have power and authority, as such trustees, to receive conveyances of lands, whether the same be by purchase, gift or otherwise, and to hold the same to their successors, as such trustees, in perpetuity, for the sole and exclusive benefit of such society and for the uses declared in such conveyance or grant.
(Formerly: Acts 1852, 1RS, c.101, s.11.)

IC 23-10-2-12
Acquiring and possessing of personal property
Sec. 12. Such trustees and their successors in office may also acquire and possess personal property for the use of any such society, and may appropriate the same, and the income or interest thereof, and all other funds and incomes in their hands as such trustees, for the purposes designated by such society, not inconsistent with the trust.
(Formerly: Acts 1852, 1RS, c.101, s.12; Acts 1925, c.68, s.1.)

IC 23-10-2-13
Sale or other disposition of corporate property
Sec. 13. Such trustees, to more effectually carry out the objects of their trust, may sell, loan or otherwise dispose of their corporate property; and any conveyance thereof by such trustees, or a majority of them, in behalf of such society, shall vest in the purchaser of the same, all the right, title and interest thereto; but the provisions of this section shall not be construed to affect any gift, bequest or devise to such society, or to trustees for its use, nor to defeat the intentions of the grantor, donor or testator.
(Formerly: Acts 1852, 1RS, c.101, s.13.)

IC 23-10-2-14
Revival of dissolved corporation
Sec. 14. When any society within the meaning of this chapter shall have been dissolved from any cause, a majority of the persons interested therein may revive the same, within five (5) years after

such dissolution, by electing a new board of trustees, and making record of such election in the recorder's office of the proper county, as provided in this chapter. And whenever, from any cause, any church or religious society holding and possessing property within the meaning of this chapter shall have been dissolved, the annual or quarterly conference, or other ecclesiastical body to which such church or religious society is directly subordinate, shall have power to appoint trustees, in accordance with the customs and usages of said church, to take charge and control of the property of said church or society until it shall be revived as contemplated by this chapter.
(Formerly: Acts 1852, 1RS, c.101, s.14; Acts 1855, c.107, s.1.) As amended by P.L.34-1987, SEC.338.

IC 23-10-2-15
Applicability of chapter to prior acquisitions
Sec. 15. The provisions of this chapter shall extend to every society, educational or religious, which, previous to May 6, 1853, had acquired land for the purpose of erecting a house of worship, or other appropriate building, not exceeding five (5) acres, upon condition that the consent of two-thirds (2/3) of the persons interested in the land is first obtained, the trustees are elected and certified, and other proceedings had as directed in this chapter for the election of trustees.
(Formerly: Acts 1852, 1RS, c.101, s.15.) As amended by P.L.34-1987, SEC.339; P.L.1-1991, SEC.161.

IC 23-10-2-16
Performance of trustees' duties by officers
Sec. 16. The officers of any society, by whatever name such officers may be designated, elected in the manner prescribed by this chapter, or according to the rules of any such church, society, or order, may, whenever the laws or usages of the same require it, perform the duties of trustees, and, in their proper name and title, shall possess all the powers and be subject to the same liabilities as trustees; and the certificate of the election of such officers shall be recorded in the recorder's office of the proper county as in the case of trustees.
(Formerly: Acts 1852, 1RS, c.101, s.16.) As amended by P.L.34-1987, SEC.340.

IC 23-10-2-17
Applicability of chapter to cemetery associations
Sec. 17. All the provisions of this chapter are hereby extended, so far as the same may be applicable, to any individuals who may unite themselves together for the purpose of receiving donations of lands or purchasing the same for cemeteries.
(Formerly: Acts 1852, 1RS, c.101, s.17.) As amended by P.L.34-1987, SEC.341.

IC 23-10-2-18 Donations and purchases; rights and privileges
Sec. 18. When such donations or purchases shall be made to or by any such individuals, and a certificate thereof or conveyance therefor, together with the articles of association by which such individuals have become united for such purpose, shall be filed in the office of the recorder of the proper county, and by him recorded, such individuals shall enjoy all the privileges necessary for the preservation and protection of such cemetery, in the same manner as if such individuals were regularly incorporated by law, and such cemetery shall forever remain a burial place for the dead.
(Formerly: Acts 1852, 1RS, c.101, s.18.)

IC 23-10-2-19
Conveyance for cemetery purposes; holding in trust
Sec. 19. Lands conveyed to the board of county commissioners, by deed duly recorded, for the purpose of a public or private cemetery, shall be held by such board forever in trust for such purpose.
(Formerly: Acts 1852, 1RS, c.101, s.19.)

IC 23-10-2-20
Designated burial lots
Sec. 20. In all cases where the donors or donees of any public burying ground shall lay the same off into lots, plainly designated by corner stones or posts, and record a plat thereof in the recorder's office, then persons interring in said burying place shall bury within the lots so designated, and not out of them.
(Formerly: Acts 1852, 1RS, c.101, s.20.)

IC 23-10-2-21
Donor of private burying ground; exclusive right of admitting
Sec. 21. The donor of a private burying ground, his heirs and assigns forever, shall have the exclusive right of admitting corpses for interment, and shall direct where the same shall be buried; and may grant any right of burial in such ground as shall not interfere with the graves already there or the rights of persons who have buried their dead in such ground.
(Formerly: Acts 1852, 1RS, c.101, s.21.)

IC 23-10-2-22
Subsequent disposition by donor; applicability of chapter
Sec. 22. No burying ground specified in this chapter shall pass or be held contrary to the intent or meaning of this chapter by virtue of any subsequent devise, purchase, descent, or conveyance of the donor.
(Formerly: Acts 1852, 1RS, c.101, s.22.) As amended by P.L.34-1987, SEC.342.



CHAPTER 3. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. EDUCATIONAL INSTITUTIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. MANAGEMENT OF EDUCATIONAL INSTITUTIONS ESTABLISHED UNDER GENERAL LAWS AND SPECIAL ENACTMENTS

IC 23-13-5-1
Election of governing or administrative body by board of directors
Sec. 1. Any university, college or other institution of learning heretofore organized and now existing under special enactments of the general assembly of the state of Indiana, constituting the charter of the institution, or which now is or hereafter may be organized under the general laws of the state of Indiana, may provide that the board of directors, trustees or other governing or administrative body thereof may from time to time be elected by such board of directors instead of by stockholders or otherwise.
(Formerly: Acts 1909, c.52, s.1.)

IC 23-13-5-2
Articles of association; contents
Sec. 2. In all cases of corporations organized after March 3, 1909, desiring to accept the provisions of this chapter, the corporation shall in its articles of association specifically set forth the number of trustees, directors, or other members of its governing or administrative board, the manner of election, their powers, and the system adopted for administering their respective funds.
(Formerly: Acts 1909, c.52, s.2.) As amended by P.L.34-1987, SEC.343.

IC 23-13-5-3
Procedure for accepting provisions of chapter
Sec. 3. (a) All such corporations created before March 3, 1909, and existing on March 3, 1909, desiring to accept the provisions of this chapter may do so in the manner following, that is to say: At any regular meeting of the stockholders or others authorized to elect trustees or directors, such election shall be held in the usual manner; and thereupon such stockholders or electors may upon the affirmative vote of not less than two-thirds (2/3) in value of all the stock of such institution accept the provisions of this chapter for such corporation and may vote and declare that the board so elected and their successors shall be authorized and empowered thereafter from time to time to elect the directors, trustees, or other governing body of such institution; provided, also, that any university, college, or other institution of learning, the graduates of which university, college, or other institution of learning have and maintain an active alumni association, organized and operating under a constitution and bylaws and which constitution defines who shall be the active members of such alumni association and which university, college, or institution of learning is operating on March 3, 1909, under this chapter, by resolution duly passed at any regular meeting of the board of directors, trustees, or other governing body of such university, college, or institution of learning, or at a special meeting

of such board of directors, trustees, or other governing body of such institution, called for that purpose, of which meeting, and the time, place, and the purpose thereof, ten (10) days notice, in writing, shall be given to all directors, trustees, or other governing body, and by a majority vote of the directors, trustees, or other governing body, may provide:
(1) that, after a date to be fixed in said resolution, and which date so fixed shall not be less than one hundred twenty (120) days from the date on which such resolution shall be passed, the number of directors, trustees, or members of the governing board thereof shall be nine (9);
(2) that five (5) of such members shall be selected by the said governing body;
(3) that four (4) of such members shall be selected by the active members of the alumni association of such university, college, or institution of learning;
(4) that of the five (5) to be selected by such governing body, one (1) shall be elected to serve for the term of one (1) year, one (1) for the term of two (2) years, and three (3) for the term of three (3) years;
(5) that of the four (4) to be elected by the alumni association, one (1) shall be elected for the term of one (1) year, one (1) for the term of two (2) years, and two (2) for the term of three (3) years, and that thereafter the term of office of all members of such governing body shall be three (3) years, except when an election is had to fill a vacancy, in which case the election shall be only for the unexpired term;
(6) that the annual meeting of such board of trustees, directors, or other governing body shall be held on the first Monday of July in each year and that the term of office of outgoing directors, trustees, or other officers of such governing body shall expire on the date of such annual meeting and that the terms of the newly elected trustees, directors, or other officers of such governing body shall commence on said date;
(7) that the officers to be elected by said alumni association shall be elected by ballot, to be cast and taken at such time and in such manner, at such time and for such candidates as may be selected by the members of such alumni association, all in accordance with a resolution duly passed by such board of directors, trustees, or other governing body of such university, college, or other educational institution.
(b) A certified copy of the resolution of the board of trustees, directors, or other governing body of such university, college, or other institution of learning, duly attested as to its passage and its correctness, filed with the secretary of state and with the recorder of the county in which such university, college, or other institution of learning is situated, shall constitute an amendment of its said charter conformable to the provisions of this chapter.
(Formerly: Acts 1909, c.52, s.3; Acts 1929, c.210, s.1.) As amended by P.L.34-1987, SEC.344.
IC 23-13-5-4
Perpetual existence; merger
Sec. 4. Any university, college, or other institution of learning which may be organized before, on, or after March 3, 1909, under or which may otherwise become subject to the provisions of this chapter shall be deemed to have a perpetual existence by operation of law. Any two (2) or more universities, colleges, or institutions of higher learning incorporated under the provisions of this chapter may be merged into one (1) corporation by the action of the boards of trustees of the respective corporations.
(Formerly: Acts 1909, c.52, s.3a; Acts 1953, c.17, s.1.) As amended by P.L.34-1987, SEC.345.

IC 23-13-5-5
Assignment of capital stock of institution to board of directors or trustees
Sec. 5. And at the same meeting of stockholders mentioned in section 3 of this chapter, or at any meeting of stockholders called for the purpose by the board of directors or trustees of such institution, upon not less than four (4) advertisements therefor, once a week for four (4) successive weeks preceding such meeting, printed in two (2) newspapers of general circulation published in the city of Indianapolis, Indiana, giving the date and place of such meeting, and the matters to be considered and acted upon thereat, the stockholders of said corporation created before March 3, 1909, and existing on March 3, 1909, may, by the vote of two-thirds (2/3) in value of all the stock of such corporation, vote that all the capital stock of the corporation shall be assigned and turned over to the directors or trustees of the corporation to be held by said directors for the benefit of the corporation. Upon such vote, the directors or trustees and their successors are and shall be authorized to hold for the benefit of said corporation exclusively and to vote any stock that may be so assigned and turned over to them. And when all the stock of said corporation shall, by virtue of the provisions of this chapter or otherwise, have come under the control or ownership of said directors or trustees, then they shall cancel the entire capital stock of such corporation, and such corporation shall cease to be represented in any sense by capital stock.
(Formerly: Acts 1909, c.52, s.4.) As amended by P.L.34-1987, SEC.346.

IC 23-13-5-6
Purchasing shares of dissatisfied stockholders; determination of value
Sec. 6. The board of directors of any such corporation is hereby authorized to buy in for the corporation the share or shares of stock of any person or persons dissatisfied with the action of the majority of stockholders provided for in section 3 or 4 of this chapter, provided such dissatisfied stockholders did not vote with the majority at such meeting or meetings. If any such dissatisfied

stockholder shall not be satisfied with the price offered for his stock by said directors or trustees, then he may apply by petition to one (1) of the judges of the circuit or superior courts, if any, of the county where such institution is located, making the corporation defendant therein, praying said court to appoint three (3) disinterested persons to estimate and appraise the fair cash value of the shares of such stock owned by the petitioner, and shall at the same time file with the clerk his certificate of stock in said corporation. And the value of such shares having been so appraised by said commissioners, by a vote of a majority thereof, shall be reported to said court, and when confirmed by the court, shall be final and conclusive on all parties, and thereupon said corporation shall be decreed to be the owner of such shares, and the petitioner shall assign his said stock to said corporation and deliver to said board of directors or trustees the certificate therefor and shall be paid the appraised value thereof out of the endowment or other funds of said corporation. Should any such petitioner fail after such appraisement to so assign and deliver said stock and the certificate therefor within sixty (60) days after the confirmation of such appraisal therefor, the said directors or trustees may make payment of the amount of such award to the clerk of the court for the party entitled thereto and, upon such payment, the clerk shall assign and deliver to said directors or trustees the said stock and certificate. The costs of such proceeding and appraisement shall be paid by the corporation in case the appraised value of such stock exceeds the sum offered therefor by such directors or trustees; otherwise such costs shall be paid by the petitioner.
(Formerly: Acts 1909, c.52, s.5.) As amended by P.L.34-1987, SEC.347.

IC 23-13-5-7
Nonappearing stockholders; determination of value of shares
Sec. 7. Whenever a majority in value of the capital stock of any such corporation existing on March 3, 1909, shall have been assigned and turned over to the directors or trustees, as provided for in sections 5 and 6 of this chapter, the directors or trustees of such corporation may, if they see fit, cause to be filed in the circuit court or superior court, if any, of the county where the institution is located the petition of said institution, making defendant thereto any known stockholder or stockholders, as shown by the stock register of the corporation, or the stockholder's administrator and heirs (if the stockholder is dead) including the surviving spouse and any unknown heirs of such stockholder, and praying the court to appoint three (3) disinterested persons to estimate and appraise the fair cash value of the stock held by such persons. If it appear by affidavit that the name or residence of any stockholder or defendant is unknown or that the person is a nonresident of the state of Indiana, or that the person is believed to be dead and that the names of the person's surviving spouse and heirs or either are unknown, the clerk, by order of the court, shall cause a notice of the pendency of such action and the term at which the same will stand for trial to be published for three

(3) weeks successively in some newspaper of general circulation printed in the English language and published in said county. And the value of such shares having been so appraised by said commissioners, by a vote of a majority thereof, when confirmed by the court, shall be final and conclusive upon all parties. And thereupon said corporation shall be decreed to be the purchaser and owner of such shares as against all parties served with notice or against whom or the unknown surviving spouse or heirs of whom publication was made as provided in this section, at and for the value of their respective shares as fixed by such appraisement; and said directors or trustees shall thereupon cause entry of such purchase and ownership to be noted upon the stock register of the corporation, and shall pay to the respective owners of such stock the value thereof as fixed by said appraisement whenever the owners shall present the certificate for such shares owned and assign the same to such corporation or the directors or trustees thereof.
(Formerly: Acts 1909, c.52, s.6.) As amended by P.L.34-1987, SEC.348.

IC 23-13-5-8
Nullifying action of board regarding corporate stock; vesting property and assets in local public school corporation; vesting in county; bonds
Sec. 8. (a) Should for any cause any action of the board of directors or trustees of a corporation be invalid or ineffective in whole or in part as and for a cancellation or retirement of capital stock as provided in this chapter, then the entire act of cancellation or retirement as to all other stock shall be held null and void. If at any time after the transfer of any stock to the corporation or to the trustees or directors it becomes no longer possible for the corporation to operate the university, college, or institution of learning as a university, college, or institution of learning, and the fact is found to exist by the board of trustees or directors, the property and assets of the corporation vest in and belong absolutely to the local public school corporation within whose territorial limits the college, university, or institution of learning is situated unless the local public school corporation elects to refuse to accept the property and assets in writing served upon the board of trustees or an officer thereof within one hundred twenty (120) days. If the local public school corporation elects to refuse to accept the property and assets, then the property and assets of the corporation vest in and belong absolutely to the county within whose territorial limits the college, university, or institution of learning is situated unless the county, acting by its legislative body, elects to refuse to accept the property and assets in writing served upon the board of trustees or an officer within one hundred twenty (120) days. If the county refuses to accept the property and assets, the property and assets vest in and belong absolutely to the state general fund. If the university, college, or institution of learning is situated in a school township, the election shall be made by the township executive with the approval of the

township legislative body. If situated in a school city or town corporation, the election shall be made by the school board of the municipality.
(b) The local school corporation receiving the property or assets is responsible for the payment of the lawful debts and liabilities of the corporation. For the purpose of raising funds to pay the debts and liabilities, the township executive, with the concurrence and sanction of the township legislative body, or the city or town school board, as the case may be, is authorized and empowered to issue and sell bonds of the school township, school city, or school town. The debt created by the bonds, together with all other indebtedness of the school corporation, may not exceed two percent (2%) of the adjusted value of the taxable property within the school corporation as determined under IC 36-1-15. If the building or property of the corporation vested in the school corporation is suitable for instructing students of the township in the arts of agriculture, domestic science, or physical or practical mental culture, and in which to hold school or civic entertainments or be used for township, town, or city purposes, then the township executive, with the concurrence and sanction of the township, city, or town legislative body, as the case may be, is authorized and empowered to issue and sell bonds of the civil township, city, or town, as the case may be, and apply the proceeds to the payment of the debts and liabilities of the corporation. The proceeds of the bonds, together with all other indebtedness of the civil township, city, or town, may not exceed two percent (2%) of the adjusted value of the taxable property within the civil township, city, or town, as determined under IC 36-1-15. If the county receives the property, it is authorized to issue its general obligation bonds to pay the debts and liabilities as general obligation bonds of counties are issued under the general law. Unless the school and civil townships and school and civil cities and towns can liquidate the debts and liabilities without violating Article 13, Section 1 of the Constitution of the State of Indiana and IC 36-1-15, they shall elect to refuse to accept the property. Unless the county can liquidate the debts and liabilities without violating the constitutional provision, it shall elect to refuse the property. If a civil township, city, or town uses its funds or the proceeds of the sale of its bonds to liquidate the debts and liabilities, it shall have an interest in the property in the proportion the funds expended by it bear to the funds expended by the school township, school city, or school town.
(c) Any bonds issued under this chapter shall be payable in not more than twenty (20) years after the date of their issuance. The municipal corporation issuing the bonds shall annually levy a tax on all of the taxable property within the municipal corporation in an amount sufficient to pay the interest on and the principal of such bonds as they mature. The bonds may mature and be payable either semiannually or annually. Notice of sale of the bonds shall be published once each week for two (2) weeks in a newspaper published in the municipal corporation issuing the bonds, or in a newspaper published in the county seat of the county in which the

municipal corporation is located. Additional notices may be published.
(d) If the corporation ceases to exist or winds up its affairs without its board of trustees or directors finding that it is no longer possible for the corporation to operate the university, college, or institution of learning as a university, college, or institution of learning, this shall have the same effect as such a finding.
(Formerly: Acts 1909, c.52, s.7; Acts 1949, c.147, s.1; Acts 1951, c.78, s.1.) As amended by P.L.8-1987, SEC.74; P.L.8-1989, SEC.83; P.L.1-1993, SEC.192; P.L.6-1997, SEC.196; P.L.246-2005, SEC.208.

IC 23-13-5-9
Certificate regarding assignment of shares
Sec. 9. Whenever this chapter shall have been accepted by a vote of the stockholders, as provided in section 3 of this chapter, and not less than two-thirds (2/3) of all outstanding stock of the corporation shall have been assigned and turned over to the directors or trustees for the corporation, or directly to the corporation, then a certificate containing a copy of the resolutions or other proceedings and votes in said matter had and done at such stockholders' meeting, and also stating that such two-thirds (2/3) of all such stock has been so duly assigned and turned over, signed by the president of the directors or other chief executive officer of such corporation, and attested by the secretary thereof and the corporate seal of such institution attached thereto, shall be filed with the secretary of state for the state of Indiana, and thereupon, the same shall be taken and deemed as an amendment to and part and parcel of the charter of such institution, but such charter shall not be taken or deemed as altered or amended in any other respect than as specified in such resolution or votes.
(Formerly: Acts 1909, c.52, s.8.) As amended by P.L.34-1987, SEC.349.

IC 23-13-5-10
Presumption of assignment
Sec. 10. After one (1) year from the date of any such stockholders' meeting, all stockholders shall be conclusively presumed to have assented to the action thereof and to have assigned their stock to said directors or trustees accordingly, unless, within such year, they shall have filed their respective petitions as provided for the valuation and sale of their stock. After one (1) year from the entry of any decree of court hereinbefore provided for, no appeal shall lie therefrom.
(Formerly: Acts 1909, c.52, s.9.)



CHAPTER 6. MANAGEMENT OF EDUCATIONAL INSTITUTIONS BY CHURCH OR ECCLESIASTICAL BODIES

IC 23-13-6-1
Election and power of governing body
Sec. 1. Any university, college, or other institution of learning organized before April 9, 1907, and existing on April 9, 1907, under special enactments of the general assembly of the state of Indiana constituting the charter of the institution, or which is organized on or after April 9, 1907, under the general laws of the state of Indiana, may provide that the board of trustees, or other governing or administrative body thereof may be elected in whole or in part by conferences, synods, presbyteries, or other church or ecclesiastical bodies; in part by graduates of such institution, and that the remainder shall be elected by the board of trustees of the institution, and define the powers of such governing or administrative body, and may further provide for such a system of holding, accounting for, and administering the funds of such institution as will divide such funds into independent classes representing endowment and general funds, with a separate custodian, manager, or treasurer of each of said funds.
(Formerly: Acts 1907, c.79, s.1.) As amended by P.L.34-1987, SEC.350.

IC 23-13-6-2
Articles of association; contents
Sec. 2. In all cases of corporations organized after April 9, 1907, desiring to accept the provisions of this chapter, the corporation shall, in its articles of association, specifically set forth the number of the trustees or other members of its governing or administrative board, the manner of their election, their powers, and the system adopted for administering their respective funds.
(Formerly: Acts 1907, c.79, s.2.) As amended by P.L.34-1987, SEC.351.

IC 23-13-6-3
Existing corporations; procedure for accepting provisions of chapter; exception
Sec. 3. All corporations created before April 9, 1907, and existing on April 9, 1907, desiring to accept the provisions of this chapter, may do so in the manner following, that is to say: The board of trustees, or the joint board of trustees and visitors, or other governing body of such institution, shall adopt a resolution specifying the number of trustees, or other officers, who shall constitute the governing body thereof, the manner of their election, their powers, and the system adopted for administering the respective funds of such institutions. After such resolution shall have been adopted by said governing body, the same shall be submitted to each conference, synod, presbytery, or other church or ecclesiastical body and society

of alumni, if any, theretofore authorized to elect any or all of the members of such governing body. Each such conference, synod, presbytery, or other church or ecclesiastical body and society of alumni, shall, by formal resolution, either confirm or reject such resolution, and shall transmit such action, certified to by the presiding officer and secretary thereof, to the president of such board of trustees or other governing body. In the event each and all of said conferences, synods, presbyteries, or other church or ecclesiastical body and society of alumni theretofore entitled to elect any of the members of such board of trustees or other governing body of such institution shall have adopted such resolution confirming the original action of such board of trustees or such joint board of trustees and visitors, or other governing body of the institution, the president thereof shall transmit to the secretary of state for the state of Indiana, a copy of the original resolutions of such board of trustees or joint board of trustees and visitors of said institution, and also a copy of the resolution adopted by each of said conferences, synods, presbyteries, or other church or ecclesiastical body and society of alumni confirming such action, if any, duly certified under his hand as such president and duly attested by the signature of the secretary of such governing body and the corporate seal of such institution attached thereto, which certificate shall also certify that no church or ecclesiastical body or society of the alumni other than those shown to have confirmed such resolution of the board of trustees or other governing body were heretofore entitled or accustomed to elect any members of such governing board. Upon the filing of such resolution with the secretary of state for the state of Indiana, it shall be taken and deemed as an amendment to and part and parcel of the charter of such institution. But said charter shall not be taken or deemed as altered or amended in any other respect than as specified in such resolution. Thereupon said secretary of state for the state of Indiana shall issue his certificate under the great seal of the state of Indiana, certifying that a copy of such resolution has been lodged in his office, and that the same constitutes such amendment to the charter of such institution. Provided, nothing in this chapter shall be construed as applying to any educational institution in this state receiving state aid.
(Formerly: Acts 1907, c.79, s.3.) As amended by P.L.34-1987, SEC.352.



CHAPTER 7. REVERSION OF TAX FUNDS FOR NONSECTARIAN SCHOOLS WHICH BECOME SECTARIAN

IC 23-13-7-1
Reversion to general funds of county
Sec. 1. Whenever a college, university or normal school which has been in existence for fifty (50) years or more which was non-sectarian and for which a tax levy had been authorized by any county and which after said tax levy had been made became a sectarian or religious institution or under the control of a sectarian or religious institution and there remains a balance in the county treasury of such county in a separate fund resulting from the revenue accruing from such tax levy, such balance shall revert to the general funds of such county.
(Formerly: Acts 1947, c.103, s.1; Acts 1949, c.103, s.1.)



CHAPTER 8. REPEALED



CHAPTER 9. SPECIAL PROVISIONS RELATING TO EDUCATIONAL TRUSTEES

IC 23-13-9-1
Board of directors; membership in church or religious denomination designated in resolution
Sec. 1. Any university or college organized or existing as a corporation under the provision of any special law, or special charter, enacted or granted by the general assembly of this state, and having a board of directors, and being a corporation having capital stock, may, by a vote of a majority of its capital stock, at any stockholders' meeting, whether regular or special, of the stockholders of such corporation, by by-law or resolution enacted or adopted at such meeting, provided that at least four-fifths (4/5) of the members of such board of directors shall be members in good standing and full fellowship of and in any church or religious denomination as may be named or designated in such by-law or resolution, and in such by-law or resolution provide that at any election of members of such board of directors, there shall first be elected persons to the number of at least four-fifths (4/5) of the total number of members comprising such board in good standing and in full fellowship in such church or denomination: Provided, That such by-law or resolution shall be enacted or adopted by, on or before the first day of January, 1907: And provided, further, That a certified copy of such by-law or resolution, under the hand of the president of such university or college, or of its board of directors, with the corporate seal of such university or college annexed, and attested by the secretary of such university or college, be filed with the secretary of state of the state of Indiana within three (3) months from the date of the enacting or adoption of such by-law or resolution, and, upon being thus filed, such by-law or resolution shall be taken and deemed to be and as a part of the charter of such university or college.
(Formerly: Acts 1905, c.83, s.1.)



CHAPTER 10. ALUMNI TRUSTEES

IC 23-13-10-1
Election of alumni trustees
Sec. 1. Any educational institution, university or college, incorporated under any law of the state of Indiana, may admit to membership in its board of trustees any number of additional trustees, not exceeding four (4), who may be chosen or elected such trustees by the alumni of such institution, university or college, whenever the existing boards of trustees, or their successors in office, may determine such action to be expedient: Provided, That all persons or bodies of persons entitled under the charter of said institution to choose the trustees thereof, shall have first signified their assent to such action. The manner of electing such trustees by such alumni shall, in each instance, be determined by the board of trustees of such educational institution, university or college.
(Formerly: Acts 1897, c.125, s.1.)

IC 23-13-10-2
Addition or reduction in number of trustees
Sec. 2. Any existing board of trustees of any such institution, university or college may add to or diminish the number of trustees thereof: Provided, The minimum number of such trustees shall be seven (7) and the maximum number twenty-five (25), said reduction or addition to be determined by a two-thirds (2/3) vote of the trustees.
(Formerly: Acts 1897, c.125, s.2.)

IC 23-13-10-3
Existing institutions; accepting provisions of chapter
Sec. 3. Whenever the board of trustees of any such institution, university, or college, incorporated under any law of the state of Indiana, which has been pursuing the purposes of its charter since March 6, 1892, shall file with the secretary of state a resolution, duly adopted by such board, signifying formal acceptance of the provisions of this chapter, the same shall be taken and held as part of the original charter of such institution, university, or college.
(Formerly: Acts 1897, c.125, s.3.) As amended by P.L.34-1987, SEC.353.



CHAPTER 11. MERGER, CONSOLIDATION, AND USE OF ASSUMED COMMON NAMES

IC 23-13-11-1
Adoption of common names
Sec. 1. Whenever any boards of trustees or any number thereof, organized before August 17, 1855, under any general or special law of this state for the purpose of establishing a high school, academy, college, or university, may desire to assume a common name, it shall and may be lawful for such board or boards, by resolution, to be entered upon its or their respective record or records, to adopt such common name as shall be agreed upon.
(Formerly: Acts 1855, c.89, s.1.) As amended by P.L.34-1987, SEC.354.

IC 23-13-11-2
Merger and consolidation of common stock or other evidence of property
Sec. 2. Said boards of trustees shall have power and are hereby authorized to merge and consolidate their stock or other means, into one (1) common stock, whether the same shall consist of real estate, moneys, bonds, bills, notes, mortgages or other evidences of property or debts, upon such terms as may be mutually agreed upon.
(Formerly: Acts 1855, c.89, s.2.)

IC 23-13-11-3
Recording resolution causing change of name
Sec. 3. It shall be the duty of such boards of trustees to cause a copy of the resolutions changing their name and consolidating their property, as above prescribed, to be recorded in the office of the clerk of the circuit court of the county in which such high school, academy, college or university may be located, and a duplicate thereof with the secretary of state.
(Formerly: Acts 1855, c.89, s.3.)

IC 23-13-11-4
Effect of change
Sec. 4. The change of name and the consolidation of property, as provided in this chapter, shall not be so construed as to deprive such board or boards of trustees of any of the powers and franchises granted in the original act or acts of incorporation, or amendments thereto, nor shall any thing contained in this chapter be so construed as to prevent any such board or boards of trustees so changing their name or names, for all the rights and liabilities which may have accrued previous to changing their name and consolidating their property.
(Formerly: Acts 1855, c.89, s.4.) As amended by P.L.34-1987, SEC.355.



CHAPTER 12. BORROWING BY EDUCATIONAL INSTITUTIONS

IC 23-13-12-1
Right to borrow; security for loan
Sec. 1. Any incorporated university, college, academy, theological institution, or high school existing on November 1, 1851, under either a special charter or a general law, is hereby authorized to borrow money for the benefit and use of such corporation, and to secure the same by mortgage of any of the property, real or personal, of any such corporation.
(Formerly: Acts 1855, c.60, s.1.) As amended by P.L.34-1987, SEC.356.

IC 23-13-12-2
Increase or diminution in number of directors or trustees
Sec. 2. Any such corporation may, by a vote of a majority of the board of trustees or directors, or by a vote of the stockholders at any general meeting, if it be a stock corporation, either increase or diminish the number of directors or trustees of such corporation, so that they shall not be less than five (5) nor more than twenty-one (21).
(Formerly: Acts 1855, c.60, s.2.)



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. ACQUIRING, HOLDING, AND DISPOSING OF REAL ESTATE

IC 23-13-15-1
Universities and colleges; authorization; acceptance of section
Sec. 1. Any university or college, incorporated by and under the laws of the state of Indiana, shall have the right to acquire and hold real estate by donation, devise, or purchase on foreclosure of mortgage given to secure any part of the endowment fund of said university or college, and the same to dispose of for the use and purposes of such university or college, such real estate not to exceed in value the sum of five hundred thousand dollars ($500,000), exclusive of the realty used and occupied for university and college grounds and buildings; provided, that all such real estate shall be disposed of within twenty (20) years after the same has been so acquired; and provided, further, that any such university or college shall, no later than September 9, 1885, file with the secretary of state of Indiana a certified copy of the proceedings of the board of trustees of such university or college accepting the provisions of this section as part of the organic laws of such university or college.
(Formerly: Acts 1885, c.49, s.1.) As amended by P.L.34-1987, SEC.357.



CHAPTER 16. HOLDING OF EXCESS PROPERTY LEGALIZED

IC 23-13-16-1 Repealed
(Repealed by P.L.1-1989, SEC.75.)



CHAPTER 17. KNOX COUNTY TAX LEVY FOR VINCENNES UNIVERSITY

IC 23-13-17-1
Maximum levy; rate; deposit of revenue; payment on warrants
Sec. 1. The county council of the county of Knox is hereby authorized to fix and establish annually the rate of a special tax levy to be imposed on the taxable property of such county, for the support of Vincennes University. This levy shall not, however, exceed in any year, three cents ($0.03) on each one hundred dollars ($100) of the taxable property in said county. All revenue accruing from any tax levy so imposed shall be paid into the county treasury as a separate and distinct fund, and shall be paid to the proper fiduciary officer of the university on warrant of the county auditor.
(Formerly: Acts 1961, c.105, s.1.) As amended by P.L.6-1997, SEC.197.

IC 23-13-17-2
Certificate of county auditor of proceeds of levy; warrant of auditor of state
Sec. 2. At the time the county auditor of Knox County makes his regular semiannual settlement with the proper fiduciary officer of Vincennes University for the proceeds of the special tax levy that may be then due the university, as provided in section 1 of this chapter, such county auditor shall also forward to the auditor of state a certificate showing:
(a) the total valuation of the taxable property of such county;
(b) the special tax rate duly established by the county council for the support of such university for the current year; and
(c) the aggregate amount paid on behalf of such county as public aid to such university at such semiannual settlement.
Thereupon, and semiannually thereafter, upon receipt of any such certificate, the auditor of state shall promptly draw and forward to such university a warrant on the treasurer of state in double the amount shown by such certificate of said county auditor to have been paid as public aid to the university at such semiannual settlement, which warrant shall be charged to and paid out of the state school tuition fund.
(Formerly: Acts 1961, c.105, s.2.) As amended by P.L.34-1987, SEC.362.

IC 23-13-17-3
Inspection of accounts
Sec. 3. The accounts and financial affairs of Vincennes University shall be subject to inspection and examination by the state examiner.
(Formerly: Acts 1961, c.105, s.3.)



CHAPTER 18. VINCENNES UNIVERSITY

IC 23-13-18-1
Incorporation; powers and duties
Sec. 1. (a) There is instituted and incorporated Vincennes University.
(b) There is created a body corporate and politic, by the name of "the board of trustees for the Vincennes University" that is ordained, constituted and declared to be forever a body politic and corporate, in fact and in name, and by that name, the trustees and their successors shall have continual succession and shall be persons in law capable of:
(1) suing and being sued;
(2) pleading and being impleaded;
(3) answering and being answered unto; and
(4) defending and being defended, in all courts and places whatsoever, in all manner of actions, suits, complaints, matters and causes whatsoever.
(c) The board of trustees may:
(1) have a common seal, and make and alter the same at their pleasure; and
(2) by the same name and style, be in law capable of purchasing, holding, leasing and conveying any estate, real or personal, for the use of the university.
(Formerly: Acts 1807, c.67, s.1.) As added by Acts 1982, P.L.146, SEC.2.



CHAPTER 19. WABASH COLLEGE

IC 23-13-19-1
Body corporate and politic; appointment of faculty; powers and duties
Sec. 1. (a) Wabash College is a body corporate and politic that has perpetual succession.
(b) The board of trustees of Wabash College shall have power to appoint a faculty in said college consisting of a president, professors, and tutors, as the necessities of the institution may demand. The faculty so appointed, by and with the approbation of the board of trustees, shall have power to grant and confer such degrees in the liberal arts and sciences as are usually granted and conferred in other colleges in the United States. However, no degrees shall be conferred, or diplomas granted, except to students who have acquired the same proficiency in the liberal arts and sciences as is customary in other colleges in the United States.
(c) The board of trustees shall also have power to:
(1) contract, and be contracted with;
(2) acquire, hold, enjoy, and transfer property, real or personal, in their corporate capacity;
(3) have and use a common seal, and alter the same at pleasure;
(4) sue and be sued, plead and be impleaded, in any court of law or equity;
(5) receive and accept any grant, gift, donation, bequest or conveyance, by any person, company, or corporation of any property, real or personal: and hold and enjoy and dispose of the same as may be deemed best for the interests of said college;
(6) make, ordain, establish, and execute such bylaws, rules, and ordinances, not inconsistent with the Constitution and laws of the United States, or of this state, as they shall deem necessary for the welfare of said institution; and
(7) do all other acts in pursuance thereof necessary for the prosperity of said college.
(Formerly: Acts 1834, c.18, s.1.) As added by Acts 1982, P.L.146, SEC.3.

IC 23-13-19-2
Board of trustees; members; elections; alumni trustees
Sec. 2. The board of trustees of Wabash College shall consist of twenty-one (21) members, one (1) of whom shall be the president of the college, and whose term of office as trustee shall be of equal duration with his incumbency of the presidency of the college. The other twenty (20) members shall be elected for a term of four (4) years, in classes of five (5) each year, as the successors of the trustees whose terms of office will expire in that year. A trustee may succeed himself in office. All of such elections shall be by a majority vote of the trustees in office present and voting at the election

meeting. However, two (2) trustees in each even-numbered year and one (1) trustee in each odd-numbered year shall be chosen by the alumni of the college by the process provided in section 3 of this chapter and shall be known as "alumni trustees".
(Formerly: Acts 1834, c.18, s.2; Acts 1851, c.102, s.5; Acts 1901, c.19, s.1,2; Acts 1933, c.197, s.1; Acts 1973, P.L.337, SEC.1; Acts 1978, P.L.153, SEC.1.) As added by Acts 1982, P.L.146, SEC.3.

IC 23-13-19-3
Selection of alumni trustees
Sec. 3. (a) The alumni trustees shall be selected as provided in this section.
(b) At the annual meeting of the alumni association of Wabash College, a committee of canvassers consisting of three (3) alumni, at least one (1) of whom shall be a resident of Montgomery County, Indiana, shall be elected to serve for the ensuing year and until their successors are elected. At the first meeting of the board of directors of the National Association of Wabash Men in the calendar year that the alumni trustees or trustees are to be elected, the board shall nominate at least four (4) persons in even-numbered years and at least three (3) persons in odd-numered years, all of such persons to be alumni of the college, as its choice of candidates for the position or positions of alumni trustee to be voted for by the alumni in the election.
(c) On the fourth Tuesday of February in each year, the registrar shall mail from Crawfordsville, Indiana, to each alumnus of the college a ballot which lists the names of the candidates selected by the board of directors of the National Association of Wabash Men, along with spaces for two (2) "write-in" candidates in even-numbered years and a space for a "write-in" candidate in odd-numbered years. The ballot shall also contain information and instructions concerning the time and manner of voting. Each alumnus is entitled to vote for two (2) candidates in even-numbered years, and for one (1) candidate in odd-numbered years. Each alumnus, having designated on his ballot his two (2) choices or his one (1) choice for the positions or position of alumni trustee, as the case may be, shall sign this ballot and mail it to the committee of canvassers in care of the registrar's office, Wabash College, Crawfordsville, Indiana. On the fourth Tuesday of April in each year, the ballots shall be opened and canvassed by the committee of canvassers. Within three (3) days thereafter the committee shall certify to the secretary of the board of trustees the names of the two (2) candidates in even-numbered years and the name of the one (1) candidate in odd-numbered years, receiving the highest number of votes. At its next meeting following the fourth Tuesday in April of each year, the board of trustees shall elect to its membership the two (2) candidates or the one (1) candidate, as the case may be, whose names or name has been so certified to the board's secretary by the committee of canvassers.
(d) If, in any year, for any cause, the alumni fail to select the alumni trustee or trustees as provided in this section, the board of

trustees shall elect, by a majority vote of the trustees in office present and voting at the election meeting, two (2) alumni in even-numbered years or one (1) alumnus in odd-numbered years, as the case may be, to serve as alumni trustees of Wabash College. Subject to the provisions of this chapter, the trustees shall, by a majority vote of their number present and voting at the time of such election, elect successor trustees in the event of the death or resignation of any of their number. Any vacancies so filled shall be for the unexpired term of the trustee whose death or resignation has caused such vacancy.
(e) The word "alumnus," as used throughout this section, means any person holding a degree in a course from the college and any person who has been in residence at the college one (1) year or more. The word "alumnus" does not include any person actively on the rolls of the college as an undergraduate at the time of any annual election of trustees, or any person without a degree who entered the college with a class which has not yet graduated at the time of any annual election.
(Formerly: Acts 1834, c.18, s.2; Acts 1851, c.102, s.5; Acts 1901, c.19, s.1,2; Acts 1933, c.197, s.1; Acts 1973, P.L.337, SEC.1; Acts 1978, P.L.153, SEC.1.) As added by Acts 1982, P.L.146, SEC.3.



CHAPTER 20. UNIVERSITY OF EVANSVILLE

IC 23-13-20-1
Body corporate and politic; powers of board
Sec. 1. The University of Evansville is a body corporate and politic. The board of trustees of the university has perpetual succession and has full power to do the following:
(1) Make contracts.
(2) Sue and be sued.
(3) Plead and to be impleaded.
(4) Acquire, hold, and convey real and personal property, manage and dispose of property and all money belonging to the corporation in the manner that seems to the trustees to be best adapted to promote the objects and purposes of the university.
(5) Own, lease, mortgage, pledge, sell, exchange, or otherwise dispose of real and personal property, to borrow money, and to issue, sell, and pledge its obligations and evidences of indebtedness, and to mortgage its property to secure the payment of indebtedness.
(6) Have and to use a common seal and to alter and renew the seal at pleasure.
(7) Make bylaws consistent with the charter of the university.
(8) In conjunction with the faculty, confer upon those whom they deem worthy all honors and degrees usually conferred by colleges and universities.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-2
Objects of corporation
Sec. 2. The objects of the corporation are to promote the general interests of education, and to qualify men and women to engage in the employments and professions of society and to discharge honorably and usefully the various duties of life. The profession of a particular religious faith shall not be required of a person who becomes a student.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-3
Location of university
Sec. 3. The university shall be located at or near the city of Evansville, Vanderburgh County, Indiana.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-4
Board of trustees; members; amendment of charter; bylaws
Sec. 4. (a) The university has forty-one (41) trustees.
(b) The board of trustees consists of the following members:
(1) Twenty-four (24) members elected at large by the members of the board of trustees.         (2) Six (6) members elected by the South Indiana Conference of The United Methodist Church.
(3) Three (3) members elected by the Alumni Association of the university.
(4) Three (3) members elected by the members of the freshman, sophomore, junior, and senior classes of the university, voting jointly.
(5) Three (3) members elected by the North Indiana Conference of The United Methodist Church.
(6) The Bishop of the Indiana Area of The United Methodist Church, who serves as an ex officio member.
(7) The president of the university, who serves as an ex officio member.
(c) A trustee serves a term of three (3) years and until the trustee's successor is elected and qualified.
(d) The university may amend its charter concerning the following:
(1) The number of persons on its board of trustees.
(2) The structure, composition, and organization of its board of trustees.
(3) The authority and procedure for and the manner of electing or appointing members of the board of trustees.
(e) The university may amend its charter under subsection (d) by:
(1) the adoption of a resolution by a majority vote of its board of trustees; and
(2) filing proof of the adoption, verified by at least a majority of the board of trustees, and sworn to before a person authorized to administer oaths, in the office of the secretary of state.
(f) The charter is amended as of the date the required proof is filed in the office of the secretary of state.
(g) Except as provided in this chapter, the bylaws adopted by the board of trustees may prescribe the following:
(1) The qualifications required for members of the board.
(2) The manner of election of the members of the board.
(3) The terms of the members of the board.
(4) The duties and powers of the board.
(5) The manner of conducting the business of the board.
(6) The time and place for conducting meetings of the board.
(7) The manner for filling vacancies on the board.
(8) The method and procedure for altering the current number of members of the board.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-5
Board of trustees; officers; bonds; quorum; majority rule
Sec. 5. (a) The trustees shall elect the following officers:
(1) A chairman.
(2) One (1) or more vice chairmen.
(3) A secretary.         (4) A treasurer.
(5) The assistant secretaries, assistant treasurers, and other officers provided for in the bylaws.
(b) The treasurer and all assistant treasurers shall give a bond in the penal sum and with securities approved by the trustees before entering upon the duties of office.
(c) Fourteen (14) trustees constitute a quorum for the transaction of all official business. The majority of the members present at a meeting determine the action of the board.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-6
Board of trustees; election of president and instructors; courses; tuition; ex officio and faculty members
Sec. 6. (a) The board of trustees has full power to elect in the manner and for the time it deems expedient, a president of the university, together with the professors and instructors necessary to form an efficient faculty for the instruction of the various courses taught. The courses shall be arranged and determined by the trustees in conjunction with the faculty and the university senate.
(b) A professor or instructor may not be elected by the board of trustees except upon nomination of the president of the university. The trustees and faculty shall fix the rate of tuition and fees to be paid by the students.
(c) The ex officio members of the board of trustees have the rights, privileges, and duties of the elected trustees, including the right to vote. Except for the president of the university, a member of the board may not be a member of the faculty. If an elected member of the board becomes a member of the faculty, the member is removed from the board. The vacancy shall be filled by the board of trustees until the next regular election.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-7
Meetings; notice of special meetings; removal of trustee
Sec. 7. (a) The board of trustees shall meet each May or June in the city of Evansville on a date determined by the board. The president of the university, the chairman of the board of trustees, the faculty of the university, any five (5) of the trustees, or the executive committee appointed by the board may call a special meeting of the board. Ten (10) days written notice of a special meeting must be mailed to each member of the board of trustees at the member's last known address.
(b) A working majority of the board of trustees may, at any time, for good cause, declare a vacancy on the board due to lack of interest or otherwise by a member, and appoint a successor. The retired member shall receive notice of the removal by mail sent to the last known address of the member. The trustee appointed to fill the vacancy serves until the next election by the appointing authority.
As added by P.L.1-1989, SEC.49. Amended by P.L.3-1989, SEC.139.
IC 23-13-20-8
Application of funds; donations, devises, and bequests
Sec. 8. The board of trustees shall faithfully apply all funds collected by the board according to its best judgment, in the erection of suitable buildings, purchase of equipment, care of buildings and grounds, the purchase of real and personal property, and in payment of salaries to instructors, officers, and agents. The trustees may receive for and on behalf of the university, donations, devises, and bequests made either generally for the benefit of the university or for purposes in harmony with the objects of the university.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-9
Patronage of United Methodist Church
Sec. 9. The university is under the patronage of the Indiana Area of The United Methodist Church and is entitled to all the privileges and benefits accruing from time to time to institutions of The United Methodist Church from patronizing conferences.
As added by P.L.1-1989, SEC.49.

IC 23-13-20-10
John C. Moore building
Sec. 10. A major building on the campus of the university must bear the name of John C. Moore to honor and perpetuate the memory of the founder of Moores Hill College.
As added by P.L.1-1989, SEC.49.






ARTICLE 14. CEMETERY ASSOCIATIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. REPEALED



CHAPTER 23. REPEALED



CHAPTER 24. REPEALED



CHAPTER 25. REPEALED



CHAPTER 26. REPEALED



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. REPEALED



CHAPTER 30. REPEALED



CHAPTER 31. CREMATION

IC 23-14-31-1
"Alternative container" defined
Sec. 1. As used in this chapter, "alternative container" means a rigid or nonrigid receptacle or other enclosure that:
(1) is made of a nonmetallic material;
(2) does not have ornamentation or an inner lining;
(3) may be closed adequately to provide a complete covering for human remains;
(4) is resistant to leakage or spillage;
(5) is rigid enough for handling with ease; and
(6) provides protection for the health, safety, and personal integrity of crematory personnel.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-2
"Authorizing agent" defined
Sec. 2. As used in this chapter, "authorizing agent" means a person legally entitled to order the cremation and final disposition of specific human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-3
"Board" defined
Sec. 3. As used in this chapter, "board" means the state board of funeral and cemetery service established by IC 25-15-9-1.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-4
"Body part" defined
Sec. 4. As used in this chapter, "body part" means:
(1) a limb or other part of the human anatomy that is removed for medical purposes, treatment, surgery, biopsy, autopsy, or medical research; or
(2) a human body or a portion of a human body that has been donated to science for medical research purposes.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-5
"Burial transit permit" defined
Sec. 5. As used in this chapter, "burial transit permit" means a permit for the transportation and disposition of a dead human body required under IC 16-37-3-10 or IC 16-37-3-12.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-6
"Casket" defined
Sec. 6. As used in this chapter, "casket" means a rigid enclosure

that:
(1) is made of wood, metal, or other material;
(2) is ornamented;
(3) has a fixed or nonfixed inner lining; and
(4) is designed to encase human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-7
"Cremated remains" defined
Sec. 7. As used in this chapter, "cremated remains" means all human remains recovered after the completion of the cremation of a human body or body part, including the residue of any foreign materials, nonmetallic casket material, dental work, or eyeglasses that were cremated with the human remains but excluding any prosthetic or medical device.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-8
"Cremation" defined
Sec. 8. As used in this chapter, "cremation" means the incineration of the body of a deceased person or a body part of a nondeceased person and the mechanical or manual reduction of identifiable bone fragments to unidentifiable bone fragments.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-9
"Cremation chamber" defined
Sec. 9. As used in this chapter, "cremation chamber" means the enclosed space where the cremation takes place.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-10
"Cremation room" defined
Sec. 10. As used in this chapter, "cremation room" means the room where the cremation chamber is located.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-11
"Crematory" defined
Sec. 11. As used in this chapter, "crematory" means a building or structure, including a holding facility where human remains are or are intended to be cremated.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-12
"Crematory authority" defined
Sec. 12. As used in this chapter, "crematory authority" means the legal entity or the entity's authorized representative that is registered by the board to operate a crematory and to perform cremations.
As added by P.L.231-1995, SEC.2.
IC 23-14-31-13
"Disposition" defined
Sec. 13. As used in this chapter, "disposition" means the cremation or other disposition of a dead human body or a part of a dead human body.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-14
"Funeral home" defined
Sec. 14. As used in this chapter, "funeral home" means a place that is licensed under IC 25-15 where:
(1) human remains are prepared for a funeral or disposition;
(2) human remains are held for disposition; and
(3) funerals are conducted or provided.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-15
"Holding facility" defined
Sec. 15. As used in this chapter, "holding facility" means an area that:
(1) is designated for the retention of human remains before cremation, including a cremation room;
(2) complies with all applicable public health laws; and
(3) preserves the health and safety of the crematory authority personnel.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-16
"Human remains" defined
Sec. 16. As used in this chapter, "human remains" means the body or a part of the body of an individual, including human remains that have been cremated.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-17
"Niche" defined
Sec. 17. As used in this chapter, "niche" means a space in a columbarium that is used or intended to be used for the interment of cremated human remains of one (1) or more deceased individuals.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-18
"Scattering" defined
Sec. 18. As used in this chapter, "scattering" means the final disposition of cremated human remains under section 44(a)(3) of this chapter.
As added by P.L.231-1995, SEC.2. Amended by P.L.173-1996, SEC.1.

IC 23-14-31-19 "Scattering area" defined
Sec. 19. As used in this chapter, "scattering area" means a designated area on dedicated cemetery property where cremated remains that have been removed from their container can be mixed with or placed on top of the soil or ground cover.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-20
"Temporary container" defined
Sec. 20. As used in this chapter, "temporary container" means a receptacle:
(1) for cremated remains;
(2) that is composed of cardboard, plastic, or similar material;
(3) that can be secured to prevent leakage or spillage of the cremated remains or the entrance of foreign material; and
(4) that is a single container of sufficient size to hold the cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-21
"Urn" defined
Sec. 21. As used in this chapter, "urn" means a receptacle designed to encase cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-22
Operating crematories; registration application
Sec. 22. (a) A person, a corporation, a limited liability company, a partnership, or any other business entity that is registered under this section may erect, maintain, and operate a crematory.
(b) To register to erect, maintain, or operate a crematory, an applicant must complete an application for registration as a crematory authority on a form furnished by the board that contains the following information:
(1) The name and address of the applicant as follows:
(A) If the applicant is an individual, the full name and address, including both residential and business addresses, of the applicant.
(B) If the applicant is a partnership, the full name and address of each partner.
(C) If the applicant is a limited liability company, the full name and address of each manager and member.
(D) If the applicant is a corporation, the name and address of each officer, director, and shareholder holding at least twenty-five percent (25%) of the corporation's stock.
(2) The address and location of the crematory.
(3) Any other information the board may reasonably require.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-23 Licenses and permits; construction of crematories
Sec. 23. (a) A crematory shall obtain all necessary licenses and permits from appropriate local, state, or federal agencies.
(b) A crematory may be constructed on or adjacent to a cemetery, a funeral home, or another location if allowed by local zoning ordinances.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-24
Annual report
Sec. 24. (a) Each crematory authority shall file an annual report with the board. The report must include any changes in the information required under section 22 of this chapter or a statement indicating that no changes have occurred.
(b) Except as provided in subsection (c), the annual report must be filed not later than ninety (90) days after the end of the fiscal year of the crematory authority.
(c) If the fiscal year of a crematory authority is not the calendar year, the crematory authority shall file the annual report within seventy-five (75) days after the end of the crematory authority's fiscal year.
(d) If a crematory authority files a written request for an extension and demonstrates good cause for the extension, the board shall grant an extension of not more than sixty (60) days for filing the annual report.
(e) If a crematory authority fails to submit an annual report to the board within the time specified in subsection (c) or (d), the board may take any of the actions allowed by IC 25-15-9.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-25
Inspection of records
Sec. 25. Upon reasonable notice, the board may inspect all records relating to the registration and annual report of the crematory authority required to be filed under this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-26
Authorizing agents
Sec. 26. (a) The following persons, in the priority listed, have the right to serve as an authorizing agent:
(1) The individual who was the spouse of the decedent at the time of the decedent's death.
(2) The decedent's surviving adult children. If more than one (1) adult child is surviving, any adult child who confirms in writing that the other adult children have been notified, unless the crematory authority receives a written objection to the cremation from another adult child.
(3) The decedent's surviving parent. If the decedent is survived by both parents, either parent may serve as the authorizing agent

unless the crematory authority receives a written objection to the cremation from the other parent.
(4) The individual in the next degree of kinship under IC 29-1-2-1 to inherit the estate of the decedent. If more than one (1) individual of the same degree is surviving, any person of that degree may serve as the authorizing agent unless the crematory authority receives a written objection to the cremation from one (1) or more persons of the same degree.
(5) In the case of an indigent or other individual whose final disposition is the responsibility of the state or township, the following may serve as the authorizing agent:
(A) If none of the persons identified in subdivisions (1) through (4) of this section are available:
(i) a public administrator, including a responsible township trustee or the trustee's designee; or
(ii) the coroner.
(B) A state appointed guardian.
However, an indigent decedent may not be cremated if a surviving family member objects to the cremation or if cremation would be contrary to the religious practices of the deceased individual as expressed by the individual or the individual's family.
(6) In the absence of any person under subdivisions (1) through (5), any person willing to assume the responsibility as the authorizing agent, as specified in this article.
(b) When a body part of a nondeceased individual is to be cremated, a representative of the institution that has arranged with the crematory authority to cremate the body part may serve as the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-27
Authorization procedure; immunity from liability; exceptions
Sec. 27. (a) Except as provided in subsection (c), a crematory authority shall not cremate human remains until the authority has received the following:
(1) A cremation authorization form provided by the crematory authority, signed by an authorizing agent, containing the following information:
(A) The identity of the human remains and the time and date of death.
(B) The name of the funeral director who obtained the cremation authorization.
(C) The name of the authorizing agent and the relationship between the authorizing agent and the decedent.
(D) A statement by the authorizing agent that the authorizing agent:
(i) has the right to authorize the cremation of the decedent;
(ii) is not aware of any person who has a superior priority right to that of the authorizing agent; or                 (iii) if the authorizing agent is aware that there is another person who has a superior priority right to that of the authorizing agent, a statement that the authorizing agent has made all reasonable efforts to contact the person, has been unable to contact the person, and has no reason to believe that the person would object to the cremation of the decedent.
(E) Authorization for the crematory authority to cremate the human remains.
(F) A statement that the human remains do not contain a pacemaker or any other material or implant or radiation producing device that may be potentially hazardous or cause damage to the cremation chamber or the individual performing the cremation. The authorization form may state that the funeral director is not liable for damages caused by a pacemaker or other implanted device that was not disclosed to the funeral director or of which the funeral director could not reasonably be aware.
(G) The name of the funeral director authorized to receive the cremated remains from the crematory authority or, if the crematory is on cemetery property, the cemetery authorized to receive cremated remains.
(H) The manner in which final disposition of the cremated remains is to take place, if known. If the cremation authorization form does not specify final disposition in a grave, niche, or scattering area, the form may indicate that the cremated remains will be held by the crematory authority for not longer than thirty (30) days from the date of cremation before the remains are released. The form may indicate that the crematory authority shall return cremated remains that have not been disposed of within thirty (30) days to the funeral director or funeral home of record who shall hold them for not longer than sixty (60) days from the date of cremation before disposing of the cremated remains either as previously authorized or, if there is no authorization, in any legal manner. The funeral home has no liability for:
(i) disposing of cremated remains in any manner permitted by law if the remains have been held; or
(ii) holding the cremated remains;
in excess of the sixty (60) days permitted under this clause if the authorizing agent fails to claim the remains during the sixty (60) day period. The funeral home must first send written notice by certified mail return receipt requested to the authorizing agent explaining the intentions of the funeral home regarding the disposal of or holding of the cremated remains in order for the funeral home to be immune from liability under this clause.
(I) A statement confirming the identity of the valuables belonging to the decedent previously taken and being held

by the funeral director or the funeral home.
(J) A statement prohibiting the crematory from selling nonorganic material recovered from the human remains.
(K) A statement that the authorizing agent has made specific arrangements for any viewing of the decedent before cremation, or for a service with the decedent present before cremation. If a viewing or service is planned, the date and time of the viewing or service and whether the crematory authority is authorized to proceed with the cremation upon receipt of the human remains.
(L) The signature of the authorizing agent, attesting to the accuracy of all representations contained on the cremation authorization form.
(2) A completed and executed burial transit permit provided by the local health officer to the funeral director indicating that the human remains are to be cremated.
(3) A copy of:
(A) the completed and executed certificate of death; or
(B) a release for cremation by the coroner if an investigation of the circumstances of the deceased person's death came under the authority of the coroner, but the release does not constitute an authorization as required by this chapter.
(b) The cremation authorization form required under subsection (a)(1) must be signed by the funeral director who obtained the cremation authorization. The funeral director shall execute the cremation authorization form as a witness and is not responsible for the representations made by the authorizing agent unless the funeral director has actual knowledge of a false or inaccurate representation. The funeral director shall certify to the crematory that the human remains delivered to the crematory authority are the human remains identified by the authorizing agent on the cremation authorization form.
(c) Notwithstanding subsection (a)(3)(A), a death certificate is not required for the cremation of the remains of a person:
(1) who died in another state; and
(2) whose remains are transported to Indiana by:
(A) a licensed funeral director; or
(B) the agent of a licensed funeral director;
for the purpose of cremation at an Indiana crematory;
if the funeral director or funeral director's agent obtains the documents required for cremation by the state in which the death occurred. However, if final disposition of the human remains is to occur in Indiana, the provisions of subsection (a)(3)(A) shall apply.
As added by P.L.231-1995, SEC.2. Amended by P.L.174-1996, SEC.1; P.L.52-1997, SEC.5; P.L.169-2003, SEC.1.

IC 23-14-31-28
Delegation of authority; immunity for reliance on cremation authorization form
Sec. 28. (a) If the authorizing agent is not available to execute a

cremation authorization form in person, the authorizing agent may delegate the authority to another person in writing, including a facsimile transmission, telegram, or other electronic transmission.
(b) A written delegation of authority of an authorizing agent must include:
(1) the name, address, and relationship of the authorizing agent to the decedent; and
(2) the name and address of the person to whom authority is delegated.
(c) A person authorized under subsections (a) and (b) may serve as the authorizing agent and execute the cremation authorization form.
(d) A crematory authority is not liable for relying on a cremation authorization form executed in compliance with this section.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-29
Effect of signing cremation authorization form; responsibility for final disposition
Sec. 29. (a) Except for the information required under section 27(a)(1)(F) of this chapter, an authorizing agent who signs a cremation authorization form certifies that the facts on the cremation authorization form are true and that the authorizing agent has authority to order the cremation.
(b) An authorizing agent who signs a cremation authorization form is personally liable for damages resulting from authorizing the cremation.
(c) The authorizing agent is responsible for the final disposition of a decedent's cremated remains. The crematory authority may hold the cremated remains for not longer than the thirty (30) day period under section 45 of this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-30
Crematory authority; liability for cremation or disposition
Sec. 30. (a) Except as provided in section 36 of this chapter, a crematory authority may cremate human remains upon receipt of a cremation authorization form signed by an authorizing agent.
(b) In the absence of gross negligence or noncompliance with this chapter, a crematory authority is not liable for:
(1) cremating human remains according to an authorization; or
(2) releasing or disposing of the cremated remains according to an authorization form.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-31
Cancellation by authorizing agent and instructions for alternative disposition
Sec. 31. After an authorizing agent has executed a cremation authorization form, the authorizing agent may revoke the

authorization and instruct the crematory authority to cancel the cremation and to release or deliver the human remains to another crematory authority or funeral home. The instructions must be provided to the crematory authority in writing. A crematory authority must comply with instructions given to the authority by an authorizing agent under this section if the crematory authority receives the instructions before beginning the cremation of the human remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-32
Receipts provided by crematory authority
Sec. 32. (a) The crematory authority shall furnish a receipt to the funeral director or the funeral director's representative who delivers human remains to the crematory authority. The receipt must:
(1) be signed by both the crematory authority and the funeral director or the funeral director's representative who delivers the human remains; and
(2) contain the following information:
(A) The date and time of the delivery.
(B) The type of casket or alternative container that was delivered.
(C) The name of the person from whom the human remains were received and the name of the funeral home or other entity with whom the person is affiliated.
(D) The name of the person who received the human remains on behalf of the crematory authority.
(E) The name of the decedent.
(b) Upon the release of cremated remains, the crematory authority shall furnish a receipt to the person who receives the cremated remains from the crematory authority. The receipt must be signed by both the crematory authority and the person who receives the cremated remains and must contain the following information:
(1) The date and time of the release.
(2) The name of the person who received the cremated remains and the name of the funeral home, cemetery, or other entity with whom the person is affiliated.
(3) The name of the person who released the cremated remains on behalf of the crematory authority.
(4) The name of the decedent.
(c) The crematory authority shall retain a copy of each receipt under this section in the authority's permanent records.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-33
Crematory authority records
Sec. 33. (a) A crematory authority shall maintain at the authority's place of business a permanent record of each cremation that took place at the facility. The record must contain the name of the decedent and the date of the cremation.     (b) The crematory authority shall maintain a record of all cremated remains disposed of by the crematory authority under section 49 of this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-34
Cemetery records
Sec. 34. Each cemetery shall maintain a record of all cremated remains:
(1) that are disposed of on the cemetery's property;
(2) that have been properly transferred to the cemetery; and
(3) for which the cemetery has issued a receipt acknowledging the transfer of the cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-35
Casket requirements; acceptance of human remains
Sec. 35. (a) A crematory authority shall not require that human remains be placed in a casket before cremation or that human remains be cremated in a casket.
(b) A crematory authority shall not accept human remains unless the remains are delivered to the crematory authority in a casket or an alternative container. However, a crematory authority may not require that the human remains be delivered in a casket.
(c) A crematory authority shall not refuse to accept human remains for cremation because the human remains are not embalmed.
(d) A crematory authority shall not accept a casket or an alternative container if there is evidence of the leakage of body fluids.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-36
Time; human remains containing hazardous materials; exceptions
Sec. 36. (a) Except:
(1) when waived in writing by the city or county health officer where the death occurred; or
(2) as provided in subsection (d);
human remains shall not be cremated less than forty-eight (48) hours after the time of death as indicated on the medical certificate of death or the coroner's certificate.
(b) Except as provided in subsection (a), unless the crematory authority has received specific instructions to the contrary on the cremation authorization form, a crematory authority may schedule the actual cremation to be performed at the authority's convenience at any time after the human remains have been delivered to the crematory authority.
(c) A crematory authority shall not cremate human remains when the authority has actual knowledge that the human remains contain a pacemaker or other material or implant that may be potentially hazardous to the individual performing the cremation.     (d) The mandatory delay of forty-eight (48) hours imposed by subsection (a) does not apply to the cremation of the remains of a person:
(1) who died in another state; and
(2) whose remains are transported to Indiana by:
(A) a licensed funeral director; or
(B) the agent of a licensed funeral director;
for the purpose of cremation at an Indiana crematory;
if the funeral director or funeral director's agent obtains the documents required for cremation by the state in which the death occurred.
As added by P.L.231-1995, SEC.2. Amended by P.L.52-1997, SEC.6.

IC 23-14-31-37
Use of holding facilities
Sec. 37. When a crematory authority is unable to or unauthorized to cremate human remains immediately upon taking custody of the remains, the crematory authority shall place the human remains in a holding facility.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-38
Destruction or cremation of casket or alternative container
Sec. 38. The casket or the alternative container containing the human remains must be cremated with the human remains or destroyed unless the crematory authority has notified the authorizing agent to the contrary on the cremation authorization form and obtained the written consent of the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-39
Simultaneous cremations
Sec. 39. (a) A crematory authority shall not perform the simultaneous cremation of the human remains of more than one (1) individual within the same cremation chamber unless it has obtained the prior written consent of the authorizing agents.
(b) Subsection (a) does not prevent the simultaneous cremation within the same cremation chamber of body parts delivered to the crematory authority from multiple sources, or the use of cremation equipment that contains more than one (1) cremation chamber.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-40
Removal of recoverable residue
Sec. 40. After each cremation, all the recoverable residue of the cremation process that it is practical to recover must be removed from the cremation chamber.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-41 Additional containers for cremated remains
Sec. 41. If all of the recovered cremated remains will not fit in the receptacle that has been selected, the remainder of the cremated remains must be placed in a separate, additional container and returned to the funeral home or funeral director for return to the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-42
Shipment of cremated remains
Sec. 42. (a) Cremated remains may only be shipped by a method that has an internal tracing system that provides a receipt signed by the person accepting delivery.
(b) A crematory authority shall maintain an identification system that ensures that the authority can identify the human remains in the authority's possession throughout all phases of the cremation process.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-43
Responsibility for final disposition
Sec. 43. The authorizing agent is responsible for the decision concerning final disposition of the cremated remains in accordance with sections 44 and 45 of this chapter. The funeral director is not liable for an act of the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-44
Legal control and disposition; forms concerning disposal
Sec. 44. (a) Cremated remains may be retained by the person having legal control over the remains or may be disposed of in any of the following manners:
(1) Placing the remains in a grave, niche, or crypt.
(2) Scattering the remains in a scattering area.
(3) Disposing of the remains in any manner if:
(A) the remains are reduced to a particle size of one-eighth (1/8) inch or less; and
(B) the disposal is made on the property of a consenting owner, on uninhabited public land, or on a waterway.
(b) The state department of health shall adopt forms for recording the following information concerning the disposal of cremated human remains on the property of a consenting owner:
(1) The date and manner of the disposal of the remains.
(2) The legal description of the property where the remains were disposed of.
The owner of the property where the cremated remains were disposed of and the person having legal control over the remains shall attest to the accuracy of the information supplied on the forms. The owner of the property where the cremated remains were disposed of shall record the forms with the county recorder of the county in which the property is located and shall return the form and

the burial transit permit described in IC 16-37-3, within ten (10) days after the remains are disposed of.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-45
Disposition of cremated remains where no instructions exist
Sec. 45. (a) After completion of the cremation process, if a crematory authority existing on cemetery property has not been instructed to arrange for the interment, entombment, inurnment, or scattering of the cremated remains, the crematory authority shall deliver the cremated remains to the funeral director of record not later than thirty (30) days after the date of cremation. The delivery may be made in person or by registered mail. After delivery of the cremated remains, the crematory authority is discharged from any legal obligation or liability concerning the disposition of the cremated remains.
(b) A funeral director may hold remains returned by a crematory authority for not longer than sixty (60) days from the date of cremation and may dispose of the remains as previously arranged, or if no arrangement has been made, at the end of sixty (60) days, in any legal manner.
(c) A funeral director and crematory authority shall observe religious practices or preferences specified by the authorizing agent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-46
Commingling of cremated remains
Sec. 46. Except with the express written permission of the authorizing agent, a person shall not do the following:
(1) Dispose of cremated remains in a manner or location that commingles the cremated remains with the cremated remains of another individual. This prohibition does not apply to the scattering of cremated remains at sea or in the air.
(2) Place the cremated remains of more than one (1) individual in the same temporary container or urn.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-47
Liability for cremation designated by authorization
Sec. 47. A crematory authority that has received an executed cremation authorization form and any additional documentation required under section 27 of this chapter is not liable for civil damages arising from the cremation of the human remains designated by the cremation authorization form if the cremation is performed in accordance with this chapter.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-48
Liability for nonacceptance or nonperformance
Sec. 48. (a) A crematory authority is not liable for civil damages

for refusing to accept human remains or refusing to perform a cremation until the crematory authority receives a court order or other suitable confirmation that a dispute has been settled, if the authority:
(1) is aware of a dispute concerning the cremation of the human remains;
(2) has a reasonable basis for questioning any of the representations made by the authorizing agent; or
(3) refuses to accept the human remains for any other lawful reason.
(b) A crematory authority is not required to accept human remains for cremation.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-49
Disputes concerning cremated remains; liability for refusing release
Sec. 49. (a) If a crematory authority is aware of a dispute concerning the release or disposition of cremated remains, the crematory authority shall release the remains to the funeral director or funeral home until the dispute has been resolved.
(b) A crematory authority is not liable for refusing to release or dispose of cremated remains in accordance with this section.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-50
Responsibility for prosthetic devices or valuables; resale of caskets or medical devices
Sec. 50. A crematory authority is not responsible or liable for prosthetic devices or valuables delivered to the crematory authority with or integral to human remains, unless the crematory authority has received written instructions under section 27(a)(1)(I) or 27(a)(1)(J) of this chapter. A crematory authority shall not resell caskets or prosthetic or medical devices obtained as a result of cremation or from cremated remains.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-51
Liability of cemeteries
Sec. 51. A cemetery is not liable for cremated remains that are dumped, scattered, or otherwise deposited at the cemetery in violation of this chapter if the action is taken without the cemetery's consent.
As added by P.L.231-1995, SEC.2.

IC 23-14-31-52
Violations; offenses
Sec. 52. (a) Except as provided in subsections (b), (c), and (d), a person that knowingly or intentionally violates this chapter commits a Class B misdemeanor.     (b) A person that knowingly or intentionally:
(1) performs a cremation without receipt of a cremation authorization form signed by an authorizing agent;
(2) signs a cremation authorization form that the individual knows contains false or incorrect information; or
(3) violates a cremation procedure under sections 36 through 42 of this chapter;
commits a Class D felony.
(c) A crematory authority that knowingly represents to an authorizing agent or the agent's designee that a temporary container or urn contains the cremated remains of a specific decedent when the container or urn does not commits a Class D felony.
(d) A person:
(1) who:
(A) professes to the public to be a crematory authority; or
(B) operates a building or structure in Indiana as a crematory;
without being registered under section 22 of this chapter; or
(2) who fails to file an annual report required under section 24 of this chapter;
commits a Class A misdemeanor.
As added by P.L.231-1995, SEC.2. Amended by P.L.169-2003, SEC.2.

IC 23-14-31-53
Injunction actions
Sec. 53. If a crematory authority:
(1) refuses to file or neglects to file an annual report under section 24 of this chapter;
(2) fails to comply with the registration requirements under section 22 of this chapter; or
(3) refuses to comply with the record inspection requirements under section 25 of this chapter;
the board may maintain an action in the name of the state of Indiana to enjoin the crematory authority from performing cremations.
As added by P.L.231-1995, SEC.2.



CHAPTER 32. CURFEWS

IC 23-14-32-1
Curfews to memorialize the dead
Sec. 1. A county, city, or town may impose a curfew specific to cemeteries or other facilities used to memorialize the dead under IC 31-37-3-5.
As added by P.L.103-1996, SEC.3. Amended by P.L.1-1997, SEC.108.



CHAPTER 33. APPLICATION AND DEFINITIONS OF CEMETERY LAW

IC 23-14-33-1
Citation of chapters
Sec. 1. This chapter through IC 23-14-76 may be referred to as the Indiana general cemetery law.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-2
Application of provisions
Sec. 2. The provisions of this chapter through IC 23-14-76 apply to all:
(1) cemeteries;
(2) community or public mausoleums;
(3) community or public garden crypts; and
(4) columbaria;
located within Indiana, except as otherwise provided in this chapter through IC 23-14-76.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-3
Rules of cemetery owner
Sec. 3. (a) Notwithstanding any provision of IC 23-14-33 through IC 23-14-76 to the contrary, but subject to subsection (b):
(1) a cemetery that is owned by:
(A) a church or other religious organization; or
(B) a fraternal beneficiary society; and
(2) all burial rights held in the cemetery;
are subject in all things to the rules and regulations of the owner of the cemetery that are enacted by the governing head or body of the cemetery.
(b) A cemetery described in subsection (a) is subject to all the provisions of this chapter through IC 23-14-76 that do not conflict with the rules or regulations of the cemetery owner.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-4
Application of definitions
Sec. 4. The definitions set forth in this chapter apply to this chapter through IC 23-14-76.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-5
"Burial"
Sec. 5. "Burial" means the opening and closing of a grave, grave space, burial space, crypt, or niche for purposes of:
(1) interment;
(2) entombment; or
(3) inurnment. As added by P.L.52-1997, SEC.7.

IC 23-14-33-6
"Burial right"
Sec. 6. "Burial right" means a right of interment, entombment, or inurnment granted by the owner of a cemetery and unless otherwise stated in the deed, certificate, or license given by the owner of the cemetery, is an easement for the specific purpose of burial.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-7
"Cemetery"
Sec. 7. "Cemetery" means any land or structure in Indiana that is:
(1) dedicated to; and
(2) used for, or intended to be used for;
the interment, entombment, or inurnment of human remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-8
"Cemetery owner" or "owner of a cemetery"
Sec. 8. "Cemetery owner" or "owner of a cemetery" means the person that:
(1) owns; or
(2) operates and conducts the business of;
a cemetery.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-9
"Cemetery purposes"
Sec. 9. "Cemetery purposes" means all things necessary for or incident or convenient to the establishment, maintenance, management, operation, improvement, and conduct of a cemetery, the preparation of cemetery property for interment, entombment, or inurnment and the interment, entombment, or inurnment of the human dead, and the care, preservation, and embellishment of cemetery property.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-10
"Columbarium"
Sec. 10. "Columbarium" means a structure or room or space in a building or structure used or intended to be used for the inurnment of cremated human remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-11
"Community columbarium"
Sec. 11. "Community columbarium" means a columbarium in which inurnment rights are or have been offered for sale to the general public. As added by P.L.52-1997, SEC.7.

IC 23-14-33-12
"Community garden crypt"
Sec. 12. "Community garden crypt" means a garden crypt in which entombment or inurnment rights are or have been offered for sale to the general public.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-13
"Community mausoleum"
Sec. 13. "Community mausoleum" means a mausoleum in which entombment or inurnment rights are or have been offered for sale to the general public.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-14
"Cremation"
Sec. 14. "Cremation" means:
(1) the incineration of:
(A) the body of a deceased individual; or
(B) a body part of a nondeceased individual; and
(2) the mechanical or manual reduction of identifiable bone fragments to unidentifiable bone fragments.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-15
"Crematory"
Sec. 15. "Crematory" means a building or structure, including a holding facility, within which the remains of deceased individuals:
(1) are; or
(2) are intended to be;
cremated.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-16
"Crypt"
Sec. 16. "Crypt" means a chamber in a mausoleum or garden crypt that is of sufficient size to entomb the uncremated remains of a deceased individual.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-17
"Disinterment"
Sec. 17. "Disinterment" means the recovery of human remains by exhumation, disentombment, or disinurnment. The term does not include:
(1) the raising and lowering of human remains to accommodate two (2) interments within a single grave: or
(2) the repositioning of human remains or the repositioning of

an outside burial container or vault that encroaches on an adjoining grave, grave space, or burial space.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-18
"Entombment"
Sec. 18. "Entombment" means any lawful disposition of the remains of a deceased individual in a mausoleum or garden crypt as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-19
"Financial institution"
Sec. 19. "Financial institution" means a state or national:
(1) bank;
(2) bank and trust company;
(3) trust company;
(4) savings bank; or
(5) savings association;
that maintains a principal place of business in Indiana and is qualified to serve as a trustee.
As added by P.L.52-1997, SEC.7. Amended by P.L.79-1998, SEC.25.

IC 23-14-33-20
"Garden crypt"
Sec. 20. (a) "Garden crypt" means a structure or building that is:
(1) used; or
(2) intended to be used;
for the entombment or inurnment of human remains in crypts, vaults, or niches, in which entombment or inurnment is done from the exterior of the structure or building.
(b) The term includes a columbarium within a garden crypt.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-21
"Human remains" or "remains"
Sec. 21. (a) "Human remains" or "remains" means the body of a deceased individual.
(b) The term includes:
(1) the body in any stage of decomposition; and
(2) cremated remains.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-22
"Interment"
Sec. 22. "Interment" means any lawful disposition in the earth of the remains of a deceased individual as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-23 "Inurnment"
Sec. 23. "Inurnment" means any lawful disposition of the cremated remains of a deceased individual in a mausoleum, garden crypt, niche, or scattering garden area as provided by IC 23-14-54.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-24
"Lawn crypt"
Sec. 24. "Lawn crypt" means a vault that is:
(1) preset into the earth; and
(2) sold as a part of the sale of the lot, plot, burial space, or grave.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-25
"Lot", "plot", "burial space", or "section"
Sec. 25. (a) "Lot", "plot", "burial space", or "section" means any space within a cemetery that is:
(1) used; or
(2) intended to be used;
for interment, entombment, or inurnment, irrespective of where the space is located.
(b) The term includes a crypt, a niche, and a grave space.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-26
"Lot owner", "lot holder", "plot owner", "plot holder", "burial right owner", "burial right holder", "burial space owner", or "burial space holder"
Sec. 26. "Lot owner", "lot holder", "plot owner", "plot holder", "burial right owner", "burial right holder", "burial space owner", or "burial space holder" means a person:
(1) under whose name a burial space is listed; or
(2) who is identified as the owner or holder of a burial space;
in the records of the office of the cemetery owner.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-27
"Mausoleum"
Sec. 27. (a) "Mausoleum" means a structure or building that:
(1) is used; or
(2) is intended to be used;
for the entombment or inurnment of human remains in crypts, vaults, or niches, in which entombment or inurnment is done from the interior of the building or structure.
(b) The term includes a columbarium within a mausoleum.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-28
"Niche"      Sec. 28. "Niche" is a space in a columbarium that is:
(1) used; or
(2) intended to be used;
for the inurnment of the cremated remains of one (1) or more deceased individuals.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-29
"Owner"
Sec. 29. (a) "Owner", when used in reference to a:
(1) lot owner;
(2) lot holder;
(3) plot owner;
(4) plot holder;
(5) burial right owner;
(6) burial right holder;
(7) burial space owner; or
(8) burial space holder;
includes a holder of a lot, plot, burial right, or burial space.
(b) "Owner", when used in reference to a:
(1) lot owner;
(2) lot holder;
(3) plot owner;
(4) plot holder;
(5) burial right owner;
(6) burial right holder;
(7) burial space owner; or
(8) burial space holder;
does not include a cemetery owner or an owner of a cemetery.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-30
"Perpetual care" or "endowment care"
Sec. 30. (a) "Perpetual care" or "endowment care" means, within the limits permitted by the net income received from the perpetual care fund or endowment care fund required by IC 23-14-48 and from other care funds or endowments, the maintenance of the cemetery grounds and graves in keeping with a properly maintained cemetery, including the following:
(1) Cutting the grass on cemetery plots at reasonable intervals.
(2) Raking and cleaning of cemetery plots at reasonable intervals.
(3) Pruning of shrubs and trees.
(4) Procuring, maintaining, and keeping in workable condition the machinery, tools, and equipment needed for maintenance purposes, and replacing the machinery, tools, and equipment when necessary.
(5) Keeping in repair and preserving the drains, water lines, roads, buildings, fences, and other structures, including cemetery owned statues and embellishments of a general

character applicable to the cemetery as a whole or a particular area.
(6) The administration of the cemetery, including:
(A) the payment of insurance premiums;
(B) the payment of pensions; and
(C) maintaining the necessary records of lot ownership or holdership, burial right ownership or holdership, burials, and other necessary information, and making the records available to the public authorities and interested persons.
(b) When used in connection with a mausoleum, garden crypt, columbarium, crematory, or other structure, the term "perpetual care" or "endowment care" means, in addition to the meaning set forth in subsection (a):
(1) the general upkeep of the structure and the ground surrounding the structure;
(2) the repair, replacement, and improvement of the structure;
(3) the procuring, maintaining, and keeping in reasonable condition the machinery, tools, and equipment needed for the purposes set forth in subdivisions (1) through (2); and
(4) replacing the machinery, tools, and equipment when necessary.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-31
"Person"
Sec. 31. "Person" means an individual, an association, a limited liability company, a corporation, a firm, or another legal entity.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-32
"Religious cemetery"
Sec. 32. "Religious cemetery" means a cemetery that is owned, operated, controlled, or managed by:
(1) any recognized church, religious society, association, or denomination; or
(2) any cemetery authority or corporation:
(A) that administers; or
(B) through which is administered;
the temporalities of any recognized church, religious society, association, or denomination.
As added by P.L.52-1997, SEC.7.

IC 23-14-33-33
"Vault"
Sec. 33. (a) "Vault" means:
(1) an outer burial container that is designed for placement in a burial space or grave around a casket or alternative container; or
(2) the container that forms the chamber of a crypt.
(b) The term includes a burial vault, grave box, or grave liner. As added by P.L.52-1997, SEC.7.



CHAPTER 34. MANDATORY RECORDING OF SURVEY AND PLAT

IC 23-14-34-1
Mandatory recording of survey and plat for certain cemeteries
Sec. 1. Before granting or selling any burial right in any part of a cemetery developed and platted after March 6, 1953, the owner of the cemetery shall cause to be recorded in the recorder's office of the county in which the cemetery is located an accurate survey and plat of that part of its property in which it proposes to grant or sell burial rights.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-2
Duties after violations; Class C infraction
Sec. 2. (a) The owner of a cemetery that has violated section 1 of this chapter shall, not later than January 1, 1998, record in the office of the recorder of the county in which the cemetery is located:
(1) the original plat of the cemetery; and
(2) the plats of all additions to the cemetery.
(b) The plats recorded under subsection (a) must:
(1) be referenced with respect to the section lines of the cemetery (if section lines have been established); and
(2) show a sufficient number of permanent monuments so there would be no difficulty in making resurveys.
(c) A cemetery owner who violates this section commits a Class C infraction. If the cemetery owner is required by this chapter to record a plat, each period of thirty (30) days after the time allowed by this chapter for the recording of the plat during which the plat remains unrecorded constitutes a separate infraction.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-3
Transfers to include reference to recorded plat
Sec. 3. Each transfer of interment, entombment, or inurnment rights issued by the cemetery owner under this chapter must include a reference to the recorded plat.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-4
Issuance of deeds, certificates, or licenses
Sec. 4. The owner of a cemetery shall issue a deed, certificate, or license to each purchaser of a burial right in the cemetery. Each deed, certificate, or license issued under this section must be properly signed and acknowledged before a notary public.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-5
Requirements for recorded surveys and plats
Sec. 5. A survey and plat recorded under this chapter must:         (1) show all lots, walks, and drives in the cemetery, all with descriptive names and numbers; and
(2) include a proper instrument in writing, duly executed and acknowledged by the owner, dedicating the property to cemetery purposes.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-6
Use of property after recording
Sec. 6. Except as provided in section 7 of this chapter, the property described in a survey and plat recorded under this chapter shall be held, occupied, and used exclusively for cemetery purposes after the recording of the survey and plat.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-7
Vacation or alteration of recorded plat
Sec. 7. (a) Subject to subsection (b), the owner of property described in a survey and plat recorded under this chapter by an instrument properly executed, acknowledged, and recorded may vacate the recorded plat and make and file a new or altered plat and survey of:
(1) the property described in a survey and plat; or
(2) a part of the property described in the survey and plat.
(b) The vacation or alteration of a recorded plat under subsection (a) is not valid if it affects burial rights previously granted in the property described in the plat, unless each owner of affected burial rights has consented to the vacation or alteration.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-8
Defective or incomplete surveys or plats
Sec. 8. If:
(1) the owner of a cemetery has recorded an accurate survey and plat of a part of its property in which it has:
(A) granted or sold burial rights for at least thirty (30) years; and
(B) actually managed and controlled the land as a cemetery for at least thirty (30) years; but
(2) the survey or plat is defective and incomplete because of a failure to comply with the formalities required by law in force at the time of the recording;
the recorded survey and plat are considered to comply fully with the law as of July 1, 1997.
As added by P.L.52-1997, SEC.8.

IC 23-14-34-9
Violation of chapter; Class B misdemeanor
Sec. 9. A person who knowingly violates:
(1) section 1;         (2) section 3; or
(3) section 4;
of this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.8.



CHAPTER 35. REQUIREMENTS APPLYING TO CEMETERY PLATS

IC 23-14-35-1
Lost or destroyed plats
Sec. 1. If:
(1) the original plat of a cemetery; or
(2) the plat of an addition to a cemetery;
has been lost or destroyed, the cemetery owner required to record the plat shall have a new plat made by a competent engineer to correspond in every way to the original plat.
As added by P.L.52-1997, SEC.9.

IC 23-14-35-2
Replacement plats
Sec. 2. A replacement plat made under section 1 of this chapter must designate:
(1) the exact location, length, and width of all vehicle drives, paths, walks, sections and lots; and
(2) the number of each lot in the cemetery.
As added by P.L.52-1997, SEC.9.



CHAPTER 36. COMMENCEMENT OF THE SALE OF BURIAL RIGHTS

IC 23-14-36-1
Sale or grant of burial rights
Sec. 1. After recording the plat under IC 23-14-34-1, the owner of the cemetery may sell and grant burial rights in the cemetery.
As added by P.L.52-1997, SEC.10.

IC 23-14-36-2
Requirements for transfer or assignment of burial rights
Sec. 2. Burial rights sold or granted under section 1 of this chapter shall not be transferred or assigned without the written consent of the owner of the cemetery.
As added by P.L.52-1997, SEC.10.

IC 23-14-36-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.10.



CHAPTER 37. UNLAWFUL INDUCEMENTS IN THE SALE OF BURIAL RIGHTS

IC 23-14-37-1
Unlawful inducements for purchase of burial rights
Sec. 1. Except as provided in section 2 of this chapter, it is unlawful for a person, as inducement for the purchase of burial rights in a cemetery, to directly or indirectly do the following:
(1) Offer, promise, or agree to resell or repurchase the burial rights.
(2) Pay or offer to pay any sum of money as interest or as a premium for the privilege of reselling or repurchasing the burial rights.
As added by P.L.52-1997, SEC.11.

IC 23-14-37-2
Repurchase of burial rights under lot exchange plan
Sec. 2. A cemetery owner may offer or agree to repurchase burial rights under a lot exchange plan that:
(1) is entered into with other cemetery owners or through an association of cemetery owners; and
(2) provides for the repurchase of burial rights in case the purchaser should change legal residence to another community and purchases burial rights in a cemetery located in the community of the purchaser's new place of residence.
As added by P.L.52-1997, SEC.11.

IC 23-14-37-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.11.



CHAPTER 38. CONSTRUCTION OF MAUSOLEUMS AND VAULTS

IC 23-14-38-1
Construction of crypts; ventilation
Sec. 1. (a) A crypt placed in a mausoleum, vault, or other structure shall be so constructed that all parts of it may be readily examined by the state department of health or any other health officer.
(b) All ventilation from a crypt constructed after March 15, 1945, may be released at a height of the lowest roof level.
As added by P.L.52-1997, SEC.12.

IC 23-14-38-2
Removal and reinterment of bodies from burial structure declared to be public nuisance; removal of mausoleum or vault; costs
Sec. 2. (a) This section applies if:
(1) a person fails to maintain a mausoleum, garden crypt, vault, or other burial structure in a good state of repair; and
(2) by reason of the failure referred to in subdivision (1), a court of competent jurisdiction declares the mausoleum, garden crypt, vault, or other burial structure to be a public nuisance.
(b) The deceased body or bodies interred in the mausoleum, garden crypt, vault, or other burial structure shall be removed and properly interred:
(1) within thirty (30) days after the judgment declaring the mausoleum, garden crypt, vault, or other burial structure to be a nuisance, if the judgment is not appealed; or
(2) if the judgment is appealed, within thirty (30) days after the judgment is upheld on appeal.
(c) The mausoleum, garden crypt, vault, or other burial structure shall be removed:
(1) within one hundred eighty (180) days after the judgment declaring the mausoleum, garden crypt, vault, or other burial structure to be a nuisance, if the judgment is not appealed; or
(2) if the judgment is appealed, within one hundred eighty (180) days after the judgment is upheld on appeal.
(d) The cost of reinterring the bodies under subsection (b) and removing the mausoleum, garden crypt, vault, or other burial structure under subsection (c) shall be paid:
(1) by the person who owns the mausoleum, garden crypt, vault, or other burial structure; or
(2) if the person who owns the mausoleum, garden crypt, vault, or other burial structure is not found, by the county in which the mausoleum, garden crypt, vault, or structure is located.
As added by P.L.52-1997, SEC.12.

IC 23-14-38-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who recklessly fails to comply with this chapter commits a Class B misdemeanor. As added by P.L.52-1997, SEC.12.



CHAPTER 39. BURIAL RIGHTS IN MULTI-SPACE PLOTS

IC 23-14-39-1
Application of chapter
Sec. 1. This chapter applies to:
(1) all burial rights in cemeteries organized or created after June 14, 1939; and
(2) cemeteries that:
(A) were in existence on June 14, 1939; and
(B) do not have a rule or regulation in conflict with this chapter.
As added by P.L.52-1997, SEC.13.

IC 23-14-39-2
Individual property rights
Sec. 2. Except as provided in section 3 of this chapter, the burial rights in a lot, plot, burial space, crypt, or niche granted to an individual are the sole and separate property of the individual named as grantee in the instrument of grant.
As added by P.L.52-1997, SEC.13.

IC 23-14-39-3
Vested rights of spouse of grantee; effect of dissolution of marriage
Sec. 3. (a) If the grantee of a burial plot containing more than one (1) interment, entombment, or inurnment space is married at the time of the grant of the burial plot, the spouse of the grantee has a vested right of interment, entombment, or inurnment of the spouse's remains in the burial plot, unless the terms of the grant are inconsistent with burial rights of the grantee's spouse.
(b) If:
(1) a burial plot containing more than one (1) interment, entombment, or inurnment space is granted; and
(2) the grantee becomes married after the grant of the burial plot;
the grantee's spouse has a vested right of interment, entombment, or inurnment in the plot if more than one (1) interment, entombment, or inurnment space in the plot remains unoccupied when the individual becomes the spouse of the grantee.
(c) No transfer or other action of a grantee referred to in subsection (a) or (b) divests the grantee's spouse of the vested right of interment, entombment, or inurnment recognized in subsection (a) or (b) unless:
(1) the spouse joins in the transfer or other action; or
(2) the written consent of the spouse is endorsed on or attached to the transfer or other action.
(d) A final dissolution of marriage decree between a grantee referred to in subsection (a) or (b) and the grantee's spouse terminates the spouse's vested right of interment, entombment, or inurnment recognized in subsection (a) or (b) unless the dissolution

of marriage decree provides otherwise.
As added by P.L.52-1997, SEC.13.



CHAPTER 40. JOINT BURIAL RIGHTS IN MULTI-SPACE PLOTS

IC 23-14-40-1
Application of chapter
Sec. 1. This chapter applies to:
(1) all burial rights in cemeteries organized or created after June 14, 1939; and
(2) cemeteries that:
(A) were in existence on June 14, 1939; and
(B) do not have a rule or regulation in conflict with this chapter.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-2
Application of chapter; multi-space plots
Sec. 2. This chapter applies to burial rights in a burial plot containing more than one (1) interment, entombment, or inurnment space.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-3
Certain burial rights owned with right of survivorship
Sec. 3. Any burial rights that are held in joint tenancy by two (2) or more persons who are not husband and wife are owned with the right of survivorship.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-4
Burial rights held in joint tenancy by husband and wife
Sec. 4. If the owners of burial rights held in joint tenancy are husband and wife, the title shall be recognized as a tenancy by the entirety, and the right of interment, entombment, or inurnment shall be vested and controlled equally by both while living, or, after the death of one (1) spouse, by the surviving spouse or the surviving spouse's successor in interest.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-5
Burial rights of joint tenants
Sec. 5. In a grant of burial rights to two (2) or more persons as joint tenants, each joint tenant has a vested right of interment, entombment, or inurnment of the joint tenant's remains in the burial plot. Upon the death of a joint tenant, the title to the burial rights previously held in joint tenancy immediately vests in the survivor or survivors, subject to the vested right of interment, entombment, inurnment for the remains of the deceased joint tenant owner.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-6 Rights of surviving joint tenant
Sec. 6. If an affidavit by a competent person that:
(1) sets forth the fact of the death of one (1) joint tenant; and
(2) establishes the identity of the surviving joint tenant, who is named in the instrument of grant of burial right in a cemetery plot;
is filed with the cemetery in which the plot is located, the affidavit is complete authority to the cemetery to permit the use of the unoccupied portion of the plot in accordance with the direction of the surviving joint tenant or the successor in interest of the surviving joint tenant.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-7
Waiver or termination of burial rights
Sec. 7. If an individual has a vested right of interment, entombment, or inurnment of the remains of the individual in a particular plot under this chapter, the right:
(1) may be waived by the individual in a written instrument; or
(2) is terminated upon the interment, entombment, or inurnment of the remains of the individual in a location other than the plot.
As added by P.L.52-1997, SEC.14.

IC 23-14-40-8
Restrictions on burial rights
Sec. 8. A vested right of interment, entombment, or inurnment under this chapter does not give any individual the right to:
(1) have the individual's remains interred, entombed, or inurned in any interment, entombment, or inurnment space in which the remains of a deceased individual having a prior vested right of interment, entombment, or inurnment have been deposited; or
(2) have the remains of more than one (1) deceased individual interred, entombed, or inurned in a single interment or entombment space or niche in violation of the rules and regulations of the cemetery in which the interment or entombment space or inurnment niche is located.
As added by P.L.52-1997, SEC.14.



CHAPTER 41. FAMILY BURIAL LOTS

IC 23-14-41-1
Application of chapter
Sec. 1. This chapter applies to all burial rights in:
(1) cemeteries organized or created after June 14, 1939; and
(2) cemeteries that:
(A) were in existence on June 14, 1939; and
(B) do not have a rule or regulation in conflict with this chapter.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-2
"Burial plot" defined
Sec. 2. As used in this chapter, "burial plot" means the unit of space, consisting of one (1) or more:
(1) grave spaces;
(2) mausoleum crypts;
(3) garden crypts; or
(4) niches;
originally conveyed by the cemetery and remaining after any transfers made by the record owner during the record owner's life.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-3
Holding of family burial plot
Sec. 3. Upon the death of the record owner of the burial rights in a burial plot, the burial plot shall be held as the family burial plot of the deceased owner, if:
(1) the remains of the record owner have been interred, entombed, inurned, or disposed of;
(2) the record owner did not dispose of the burial rights by a specific devise in the owner's last will and testament or by a written designation or transfer of ownership recorded with the cemetery under IC 23-14-42; and
(3) there is at least one (1) interment, entombment, or inurnment in the burial plot.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-4
Use of family burial plot
Sec. 4. (a) In a family burial plot:
(1) one (1) grave, crypt, or niche may be used for the record owner's interment, entombment, or inurnment;
(2) after the record owner's interment, entombment, or inurnment, one (1) grave, crypt, or niche may be used for the surviving spouse of the record owner; and
(3) in the spaces remaining, if any, the parents and children of the deceased record owner, in order of need, may be interred,

entombed, or inurned without the consent of any person claiming an interest in the family burial plot.
(b) If there is no parent or child who survives the deceased record owner, the right of interment, entombment, or inurnment in a family burial plot shall go:
(1) first, in order of need, to the spouse of any child of the deceased record owner; and
(2) second, in order of need, to:
(A) the heirs at law of the deceased record owner, as specified by the statutes of descent; or
(B) the spouse of any heir at law of the deceased record owner.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-5
Waiver of burial rights
Sec. 5. (a) A:
(1) surviving spouse; or
(2) parent, child, or heir;
of the deceased record owner of a family burial plot who has a right of interment, entombment, or inurnment in the plot may waive that right in favor of another relative or spouse of the deceased record owner through a written instrument that is recorded with the cemetery.
(b) After a written waiver is recorded under subsection (a), the body of the individual in whose favor the waiver is made may be interred, entombed, or inurned in the family burial plot.
As added by P.L.52-1997, SEC.15.

IC 23-14-41-6
Affidavit permitting use of family burial plot
Sec. 6. An affidavit that sets forth:
(1) the fact of the death of the record owner of the burial rights in a family burial plot; and
(2) the name of the individual or individuals who are entitled to use the family burial plot in accordance with this chapter;
is complete authority to the cemetery to permit the use of the unoccupied portions of the family burial plot by the individual or individuals who are shown by the affidavit to be entitled to use the family burial plot.
As added by P.L.52-1997, SEC.15.



CHAPTER 42. BURIAL RIGHTS BY DESIGNATION, BEQUEST, OR DESCENT, AND RIGHTS OF CO-OWNERS

IC 23-14-42-1
"Burial plot" defined
Sec. 1. As used in this chapter, "burial plot" means the unit of space consisting of one (1) or more:
(1) grave spaces;
(2) mausoleum crypts;
(3) garden crypts; or
(4) niches;
that was originally conveyed by the cemetery and remaining after any transfers made by the record owner during the record owner's life.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-2
Designation of remains permitted to be interred
Sec. 2. The owner of the burial rights in any burial plot has the right by a proper instrument recorded with the cemetery to designate specifically whose remains only shall be interred, entombed, or inurned in the burial plot after the owner's death.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-3
Transfer of burial rights
Sec. 3. The owner of the burial rights in any burial plot may, during the life of the owner, transfer all rights and interest in the burial plot to any other person through sale or another method. However, a transfer under this section:
(1) must be recorded with the cemetery to be valid; and
(2) is subject to the rules and regulations of the cemetery owner.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-4
Burial rights passing as part of estate
Sec. 4. Upon the death of the record owner of the burial rights in a burial plot, the burial rights pass as part of the estate of the owner if:
(1) the record owner did not dispose of the burial rights by:
(A) a specific devise in the last will and testament of the record owner; or
(B) a written designation or transfer of ownership recorded with the cemetery under section 2 or 3 of this chapter;
(2) the burial rights have not become vested in another individual under IC 23-14-39 or IC 23-14-40;
(3) the burial plot does not become a family burial plot under IC 23-14-41 before the instrument referred to in subdivision (4) is recorded with the cemetery; and
(4) an instrument that:             (A) is prepared in accordance with IC 29-1; and
(B) documents the person or persons entitled to become the new record owner or owners of the burial plot and to receive the burial rights as part of the deceased record owner's estate;
is recorded with the cemetery.
As added by P.L.52-1997, SEC.16.

IC 23-14-42-5
Liability of cemetery acting upon request of registered co-owner of burial rights
Sec. 5. (a) If there are several owners of burial rights in a burial plot, the owners may:
(1) designate in writing one (1) or more persons to represent them; and
(2) file the written designation with the owner of the cemetery in which the plot is located.
(b) In the absence of:
(1) the filing of a written designation of one (1) or more representatives under subsection (a); or
(2) a written objection to the interment, entombment, or inurnment;
a cemetery is not liable to any owner of burial rights in a burial plot for interring, entombing, or inurning, or permitting an interment, entombment, or inurnment in the burial plot upon the request or direction of a registered co-owner of the burial rights.
As added by P.L.52-1997, SEC.16.



CHAPTER 43. ASSESSMENTS TO IMPROVE CEMETERY ROADS

IC 23-14-43-1
Improvements to approaches or roads
Sec. 1. The officers, owners, or directors in charge of a public or private cemetery that is organized and incorporated under Indiana law may use any funds arising from:
(1) the sale of; or
(2) assessments upon;
lots in the cemetery to improve the approaches or roads to the cemetery.
As added by P.L.52-1997, SEC.17.

IC 23-14-43-2
Restrictions on improvements
Sec. 2. The part of an approach or road that is improved under section 1 of this chapter may not exceed a distance of one-half (1/2) mile from the cemetery.
As added by P.L.52-1997, SEC.17.



CHAPTER 44. PROHIBITION ON ROAD AND UTILITY CONSTRUCTION IN CEMETERIES

IC 23-14-44-1
Restrictions on road or utility construction
Sec. 1. (a) This section applies to a cemetery from the time interment, entombment, or inurnment spaces in the cemetery are ready for immediate use and bona fide sales have been made.
(b) A railroad, street, road, alley, pipeline, pole line, or other public thoroughfare or utility shall not be laid out through, over, or across any part of the cemetery within one hundred (100) feet of:
(1) a space in which burial rights have been transferred;
(2) a mausoleum in the cemetery;
(3) a garden crypt in the cemetery; or
(4) a columbarium in a cemetery;
without the consent of the owner of the cemetery.
As added by P.L.52-1997, SEC.18.

IC 23-14-44-2
Injunctions
Sec. 2. Upon the complaint of any person, a permanent injunction shall be issued to prevent any other person from locating or constructing a railroad, street, road, alley, pipeline, pole line, or other public thoroughfare or utility on any ground that is:
(1) held, used, or occupied as a cemetery; or
(2) held for cemetery purposes.
As added by P.L.52-1997, SEC.18.

IC 23-14-44-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.18.



CHAPTER 45. CONSTRUCTION OF RAILROADS ON CEMETERY PROPERTY PROHIBITED

IC 23-14-45-1
Construction of railroad on cemetery property prohibited
Sec. 1. A person shall not locate or construct a railroad on any real estate held, used, or occupied as a cemetery.
As added by P.L.52-1997, SEC.19.

IC 23-14-45-2
Injunctions
Sec. 2. Upon the complaint of any person, another person shall be perpetually enjoined from locating or constructing a railroad on any ground that is:
(1) held, used, or occupied as a cemetery; or
(2) held for cemetery purposes.
As added by P.L.52-1997, SEC.19.

IC 23-14-45-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.19.



CHAPTER 46. CEMETERY RULES AND REGULATIONS AND EXCLUSIVE RIGHTS

IC 23-14-46-1
Powers of owner
Sec. 1. (a) Subject to subsection (b), the owner of a cemetery:
(1) may make, adopt, and enforce rules and regulations:
(A) for the use, care, control, management, restriction, and protection of all parts and subdivisions of the cemetery;
(B) for restricting, limiting, and regulating the use of all property within the cemetery;
(C) for regulating the care of plants or shrubs within the grounds and preventing the introduction of certain types of plants or shrubs;
(D) for regulating the conduct of persons and preventing improper assemblages in the cemetery; and
(E) for all other purposes considered necessary by the owner of the cemetery for the proper conduct of the business of the cemetery and the protection and safeguarding of the premises and the principles, plans, and ideals on which the cemetery was organized; and
(2) may periodically amend, add to, revise, change, modify, or abolish the rules and regulations.
(b) A cemetery to which this chapter applies may not adopt a rule or regulation in conflict with IC 23-14-33 through IC 23-14-57, except as expressly permitted by IC 23-14-39, IC 23-14-40, or IC 23-14-41.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-2
Penalties for rule violation
Sec. 2. The owner of a cemetery may:
(1) prescribe penalties for the violation of a rule or regulation adopted under section 1 of this chapter; and
(2) recover penalties prescribed under subdivision (1) in a civil action.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-3
Requirements
Sec. 3. Rules and regulations adopted by a cemetery under section 1 of this chapter shall be:
(1) plainly printed or typewritten; and
(2) kept available for inspection and copying at the usual place for transacting the regular business of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-4
Restrictions on imposition of monetary penalty      Sec. 4. The owner of a cemetery may not, because of the nonpayment of periodic care charges, impose a monetary penalty that attaches against a burial space if:
(1) the burial space was conveyed by the cemetery after June 14, 1939, and the conveyance was subject to IC 23-14-48 or IC 23-14-1-12 (before its repeal); or
(2) the owner of the burial space or the owner's heirs or representatives can document previous payment of perpetual care or endowed care charges.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-5
Restrictions on public notice
Sec. 5. A public notice, including a notice of nonpayment, may not be attached to any lot, grave, gravestone, marker, or memorial upon a lot for the purpose of enforcing a penalty for the nonpayment of perpetual care charges.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-6
Powers and duties of person in charge of cemetery
Sec. 6. The sexton, superintendent, manager, director, or other person in charge of a cemetery has the same powers, functions, duties, and authority granted by law to a peace officer within the jurisdiction in which the cemetery is located for the purpose of:
(1) maintaining order; and
(2) enforcing:
(A) the rules and regulations of the cemetery;
(B) the laws of Indiana; and
(C) the ordinances of the city or town in which the cemetery is situated;
within the cemetery and within an area immediately outside the cemetery as large as necessary to protect the property of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-7
Exclusive rights of owner
Sec. 7. Because the owner of a cemetery is responsible for the performance of the care and maintenance of the cemetery, a cemetery owner has the exclusive right to:
(1) open and close a grave or grave space, burial space, crypt, or niche in the cemetery;
(2) set or install a:
(A) marker;
(B) monument; or
(C) any type of memorial;
in the cemetery; and
(3) install any kind of foundation or other type of base for the marker, monument, or any type of memorial in the cemetery. This exclusive right may also be exercised by the authorized representative of the owner of the cemetery.
As added by P.L.52-1997, SEC.20.

IC 23-14-46-8
Violation of chapter; Class B misdemeanor
Sec. 8. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.20.



CHAPTER 47. USE, SALE, AND INSTALLATION OF MONUMENTS AND OTHER COMMODITIES

IC 23-14-47-1
Establishment of rules and regulations
Sec. 1. A cemetery owner has the right to establish reasonable rules and regulations regarding the:
(1) type;
(2) material;
(3) design;
(4) composition; and
(5) finish;
of any commodity to be used or installed in the cemetery.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-2
Duties of owner
Sec. 2. A cemetery owner shall not prevent the use of or installation in the cemetery of any commodity purchased from any source if the commodity meets the rules and regulations established under section 1 of this chapter.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-3
Fees for services
Sec. 3. The fee that a cemetery owner charges for services in connection with the installation or use of commodities in the cemetery shall be the same to all regardless of who furnishes the commodities. However, a cemetery owner may reserve for itself the exclusive right to furnish services in connection with the installation or use of commodities in the cemetery.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-4
Schedule of charges
Sec. 4. At the usual place for transacting the regular business of each cemetery, the cemetery owner shall maintain a complete schedule of all charges that the cemetery imposes for services in connection with the installation or use of commodities in the cemetery. The schedule must be:
(1) plainly printed or typewritten; and
(2) subject to inspection and copying.
As added by P.L.52-1997, SEC.21.

IC 23-14-47-5
Violation of chapter; Class B misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.21.



CHAPTER 48. CEMETERY PERPETUAL CARE FUND

IC 23-14-48-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter does not apply to:
(1) a cemetery owned by a municipal corporation or other governmental unit;
(2) a religious cemetery; or
(3) a cemetery:
(A) that is ten (10) acres or less in size;
(B) that is owned and operated entirely and exclusively by a nonprofit mutual association in existence on June 14, 1939; and
(C) in which burials have taken place before June 14, 1939.
(b) If a cemetery described in subsection (a)(3) directly or indirectly:
(1) constructs or permits to be constructed any structure, above or below ground, and offers interment rights in the structure for sale to the general public; or
(2) acquires:
(A) additional land; or
(B) an interest in additional land;
causing the cemetery to exceed ten (10) acres in size;
this chapter applies to the whole of the cemetery.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-2
Duties of owner
Sec. 2. (a) The owner of each cemetery shall provide for the creation and establishment of an irrevocable perpetual care fund.
(b) The principal of a perpetual care fund established under this section shall permanently remain intact, except as provided in this chapter. The principal shall be known as the "perpetual care fund" or "endowment care fund" of the cemetery.
(c) Fifty percent (50%) of any appreciation of the principal of the fund may be withdrawn annually not more than forty-five (45) days after the end of the fund's fiscal year.
(d) Any income earned by the fund during the fiscal year may be withdrawn quarterly during the fund's fiscal year.
(e) The income from a fund established under this section and any withdrawal of the appreciation of the principal under subsection (c) shall be devoted to the perpetual care of the cemetery.
(f) The fund established by this chapter is not subject to attachment by a creditor unless the underlying debt was incurred for the perpetual care or endowment care (as defined in IC 23-14-33-30) of the cemetery for which the fund was established.
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.1.
IC 23-14-48-3
Establishment; payment
Sec. 3. (a) A perpetual care fund shall be established under this chapter as follows:
(1) In the case of a cemetery for earth burials, by the application and payment to the perpetual care fund of an amount at least equal to:
(A) fifteen percent (15%) of the sale price; or
(B) eighty cents ($0.80) per square foot of area;
of each burial plot sold or transferred, whichever is greater.
(2) In the case of a community or public mausoleum, or community or public garden crypt, by the application and payment to the perpetual care fund of an amount at least equal to:
(A) eight percent (8%) of the sale price; or
(B) one hundred dollars ($100) per crypt sold or transferred;
whichever is greater.
(3) In the case of a community columbarium, by the application and payment to the perpetual care fund of an amount at least equal to twenty dollars ($20) per niche sold or transferred.
(b) From the sale price, any payment on the sale price, or in a nonmonetary transfer, the owner shall pay an amount in proportion to the requirements of subsection (a)(1) through (a)(3) to the care fund. The payment must be in cash and shall be deposited with the custodian or trustee of the fund:
(1) not more than thirty (30) days after the end of the month in which payments on the sale are received; or
(2) not more than thirty (30) days after the end of the month in which there was a transfer which did not involve a sale.
(c) The payments required by this section are required to be paid only on the original sale or transfer and not again for any subsequent resale or transfer of the same ground interment rights, crypt, or niche.
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.2.

IC 23-14-48-4
Duties of cemetery organized after March 6, 1953, and before July 1, 1997
Sec. 4. (a) In addition to meeting the requirements of sections 1 through 3 of this chapter, a cemetery that:
(1) is organized after March 6, 1953, and before July 1, 1997, by incorporation, association, individually, or any other means; or
(2) has its first burial after March 6, 1953, and before July 1, 1997;
shall, before disposing of a burial lot or right, making a sale of a burial lot or right, or making its first burial, cause to be deposited in a financial institution the sum of twenty-five thousand dollars ($25,000) in cash in the perpetual care fund or endowment care fund established under this chapter for the maintenance of the cemetery.
(b) The cemetery owner shall designate the financial institution as

trustee of the fund. The financial institution must execute an affidavit stating that it has accepted the trusteeship of the fund and that the twenty-five thousand dollars ($25,000) has been deposited in the fund. The cemetery shall:
(1) exhibit the affidavit in the principal office of the cemetery;
(2) keep the affidavit available at all times for examination; and
(3) record the affidavit in the miscellaneous records in the office of the recorder in the county in which the cemetery is located.
(c) When the cemetery has deposited in the perpetual care fund or endowment care fund, as required by this section, fifty thousand dollars ($50,000):
(1) the cemetery shall submit proof of this fact to its trustee; and
(2) the trustee shall pay over to the cemetery the amount of twenty-five thousand dollars ($25,000) that the cemetery deposited in the fund under subsection (c).
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.3.

IC 23-14-48-5
Duties of cemetery organized after June 30, 1997
Sec. 5. (a) In addition to meeting the requirements of sections 1 through 3 of this chapter, a cemetery that:
(1) is organized after June 30, 1997, by incorporation, or any other means; or
(2) has its first burial, entombment, or inurnment after June 30, 1997;
shall, before disposing of a burial lot or right, making a sale of a burial lot or right, or making its first burial, entombment, or inurnment cause to be deposited in a financial institution one hundred thousand dollars ($100,000) in cash in the perpetual care fund or endowment care fund established under this chapter for the maintenance of the cemetery.
(b) The cemetery owner shall designate the financial institution as trustee of the fund. The financial institution must execute an affidavit stating that it has accepted the trusteeship of the fund and that the one hundred thousand dollars ($100,000) has been deposited in the fund. The cemetery shall:
(1) exhibit the affidavit in the principal office of the cemetery;
(2) keep the affidavit available at all times for examination; and
(3) record the affidavit in the miscellaneous records in the office of the recorder of the county in which the cemetery is located.
(c) When the cemetery has deposited in the perpetual care fund or endowment care fund, as required by this section, two hundred thousand dollars ($200,000):
(1) the cemetery shall submit proof of this fact to its trustee; and
(2) the trustee shall pay over to the cemetery one hundred thousand dollars ($100,000) that the cemetery deposited in the fund under subsection (b).
As added by P.L.52-1997, SEC.22. Amended by P.L.66-1999, SEC.4.
IC 23-14-48-6
Increases
Sec. 6. A perpetual care or endowment care fund may be increased by adding to the fund surplus money or property that the cemetery receives by will, deed, gift, or otherwise.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-7
Accounting and report
Sec. 7. Not more than ninety (90) days after the end of the fiscal year of a cemetery to which this chapter applies, the custodian of the perpetual care fund of the cemetery shall prepare and file with the owner of the cemetery a detailed accounting and report of the perpetual care fund for the preceding fiscal year. The report:
(1) must include, among other things, a properly itemized listing of the securities in which the funds are invested; and
(2) shall be available for inspection and copying at all times by any owner of or holder of a burial right in the cemetery at the usual place at which the regular business of the cemetery is transacted.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-8
Separate and distinct cemeteries
Sec. 8. Each geographic location used as a cemetery constitutes a separate and distinct cemetery for the purpose of this chapter.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-9
Violation of chapter
Sec. 9. (a) Except as provided in subsection (b), a person who knowingly violates this chapter commits a Class A misdemeanor.
(b) A person who makes a false or fraudulent representation as to the existence, amount, investment, control, or condition of a perpetual care fund of a cemetery for the purpose of inducing another to purchase any burial right commits a Class C infraction.
As added by P.L.52-1997, SEC.22.

IC 23-14-48-10
Formation of association for management, care, and supervision of cemetery
Sec. 10. (a) This section applies to a corporation that:
(1) is organized under Indiana law for the purpose of establishing and maintaining a cemetery; or
(2) is organized for another purpose but has established and maintains a cemetery.
(b) If:
(1) a corporation described in subsection (a) has not provided a general perpetual care fund after having sold all of the lots in a cemetery; and         (2) at least twenty-five (25) owners of lots in the cemetery or next of kin of owners of lots in the cemetery:
(A) form an association for the purpose of taking over the management, care, and general supervision of the cemetery; and
(B) sign and submit to the corporation a petition seeking authority for the management, care, and general supervision of the cemetery;
the corporation shall turn over to the association the complete authority for the management, care, and supervision of the cemetery.
(c) An association to which subsection (b) applies shall assume all responsibility and liability for the proper care and management of the cemetery, subject to the following:
(1) If a cemetery has been under the control of a certain religious denomination, sect, or creed that has observed certain religious customs or rules with reference to the burying of the dead in the cemetery, the association shall observe those religious customs or rules.
(2) The transfer of authority under this section does not affect the reversion of the title to the lands occupied by the cemetery if the land ever ceases to be used as a cemetery or burial place for the dead.
As added by P.L.52-1997, SEC.22.



CHAPTER 49. CEMETERY ESCROW OR TRUST ACCOUNTS

IC 23-14-49-1
Application of chapter; placement of certain proceeds
Sec. 1. (a) This chapter does not apply to the proceeds from the sales of burial spaces.
(b) All proceeds received by anyone selling floral tributes, vaults, memorials of any type, or services that:
(1) are to be installed in or provided in a cemetery; but
(2) are not to be delivered or provided until the death of the person or persons for whom the vault, memorial, floral tribute, or service is to be used or provided;
shall be placed in escrow or trust in a separate account and held for the specific purpose intended until the time of burial or completion of the services.
As added by P.L.52-1997, SEC.23.

IC 23-14-49-2
Powers of owner
Sec. 2. The owner of a cemetery may:
(1) take and hold any property devised, bequeathed, granted, or given to the owner in trust; and
(2) apply:
(A) the property; or
(B) the proceeds or income from the property;
according to the terms of the devise, bequest, grant, or gift.
As added by P.L.52-1997, SEC.23.

IC 23-14-49-3
Violation of chapter; Class A misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class A misdemeanor.
As added by P.L.52-1997, SEC.23.



CHAPTER 50. THE NATURE OF CEMETERY FUNDS

IC 23-14-50-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter does not apply to:
(1) a cemetery owned by a municipal corporation or other governmental unit;
(2) a religious cemetery; or
(3) a cemetery:
(A) that is ten (10) acres or less in size;
(B) that is owned and operated entirely and exclusively by a nonprofit mutual association in existence on June 14, 1939; and
(C) in which burials have taken place before June 14, 1939.
(b) If a cemetery described in subsection (a)(3) directly or indirectly:
(1) constructs or permits to be constructed any structure, above or below ground, and offers interment rights in the structure for sale to the general public; or
(2) acquires:
(A) additional land; or
(B) an interest in additional land;
causing the cemetery to exceed ten (10) acres in size;
this chapter applies to the whole of the cemetery.
As added by P.L.52-1997, SEC.24.

IC 23-14-50-2
Charitable and eleemosynary purpose of funds
Sec. 2. (a) The accumulation and holding of:
(1) the funds authorized by IC 23-14-48 and IC 23-14-49-2; and
(2) contributions to those funds;
are expressly permitted and shall be considered to be for a charitable and eleemosynary purpose.
(b) The funds and contributions referred to in subsection (a) are considered to be a provision:
(1) for the discharge of a duty due from the person or persons contributing to the fund to the person or persons whose remains are or will be interred in the cemetery; and
(2) for the benefit and protection of the public by preserving, beautifying, and keeping cemeteries from becoming places of reproach and desolation in the communities in which they are situated.
(c) A fund referred to in subsection (a) or a payment, gift, grant, bequest, or other contribution to the fund:
(1) is not invalid by reason of any indefiniteness or uncertainty of the persons designated as beneficiaries in the instruments creating the fund; and
(2) is not invalid as violating any law against perpetuities or

suspension of the power of alienation of title to property.
As added by P.L.52-1997, SEC.24.

IC 23-14-50-3
Trustee's relief from duties
Sec. 3. If:
(1) any gift, grant, bequest, donation, or other property held by the owner of a cemetery for cemetery purposes is held by the cemetery owner as a trust of any kind; or
(2) the owner of a cemetery is a beneficiary of any trust estate for cemetery purposes;
the trustee of the trust is relieved of the duties otherwise imposed upon the trustee by IC 30-4-5-12 through IC 30-4-5-15.
As added by P.L.52-1997, SEC.24.



CHAPTER 51. THE INVESTMENT AND USE OF CEMETERY FUNDS

IC 23-14-51-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter does not apply to:
(1) a cemetery owned by a municipal corporation or other governmental unit;
(2) a religious cemetery; or
(3) a cemetery:
(A) that is ten (10) acres or less in size;
(B) that is owned and operated entirely and exclusively by a nonprofit mutual association in existence on June 14, 1939; and
(C) in which burials have taken place before June 14, 1939.
(b) If a cemetery described in subsection (a)(3) directly or indirectly:
(1) constructs or permits to be constructed any structure, above or below ground, and offers interment rights in the structure for sale to the general public; or
(2) acquires:
(A) additional land; or
(B) an interest in additional land;
causing the cemetery to exceed ten (10) acres in size;
this chapter applies to the whole of the cemetery.
As added by P.L.52-1997, SEC.25.

IC 23-14-51-2
Investment and reinvestment of money and assets
Sec. 2. After June 14, 1939, a cemetery to which IC 23-14-48 applies shall invest and reinvest:
(1) all money in the perpetual care fund of the cemetery; and
(2) all other assets held in trust by the cemetery;
in property or securities that qualify for trust investments under IC 30-4-3-3(c).
As added by P.L.52-1997, SEC.25.

IC 23-14-51-3
Loans from perpetual care fund prohibited
Sec. 3. No loans or pledges of money or property shall be made from the perpetual care fund of a cemetery:
(1) to or for the benefit of the owner of the cemetery; or
(2) to any shareholder, officer, director, or employee of the cemetery.
As added by P.L.52-1997, SEC.25.

IC 23-14-51-4
Fidelity bond
Sec. 4. (a) This section applies to a cemetery if a perpetual care

fund or other trust account of the cemetery is not held in trust for the cemetery by a corporate trustee.
(b) The treasurer of the cemetery or other person or persons having custody of the fund or account shall furnish to a cemetery to which this section applies a fidelity bond that is:
(1) issued by a corporate surety; and
(2) payable to the cemetery in a penal sum at least equal to one hundred twenty-five percent (125%) of the value of the principal of the trust estate at the beginning of each calendar year.
(c) The bond required by this section shall be deposited with the auditor of the county in which the cemetery is located. The auditor shall do the following:
(1) Examine the bond and ascertain that it complies with this chapter.
(2) Annually examine the sufficiency of the bond and report to the prosecuting attorney of the county any failure of the cemetery owner to comply with this chapter.
(d) For the services provided under subsection (c), the auditor shall receive from each cemetery owner five dollars ($5) per year. Money that the auditor receives under this subsection is the property of the office of the auditor.
As added by P.L.52-1997, SEC.25.

IC 23-14-51-5
Violation of chapter; Class A misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class A misdemeanor.
As added by P.L.52-1997, SEC.25.



CHAPTER 52. CONDITIONS APPLYING TO THE SALE OF A CEMETERY

IC 23-14-52-1
Application and exceptions to conditions
Sec. 1. (a) Except as provided in subsection (b), the sale of:
(1) a cemetery;
(2) any part of a cemetery; or
(3) any personal property related to a cemetery;
by a cemetery owner to a purchaser is subject to the conditions set forth in section 2 of this chapter.
(b) The sale of burial rights, services, or merchandise to an individual for the interment of the individual or members of the individual's family is not subject to the conditions set forth in section 2 of this chapter.
As added by P.L.52-1997, SEC.26.

IC 23-14-52-2
Liability and duties of purchaser
Sec. 2. The following conditions apply to a sale referred to in section 1(a) of this chapter:
(1) The purchaser is liable for any shortages existing before or after the sale in the perpetual care fund required by IC 23-14-48 or in an escrow fund or trust account required by IC 23-14-49-1.
(2) The purchaser shall perform:
(A) all obligations imposed on cemetery owners under this article;
(B) all obligations imposed on the cemetery owner under contracts made by the selling cemetery owner or any prior cemetery owner relating to:
(i) burial or interment rights; or
(ii) the sale of the personal property or services described in IC 23-14-49-1; and
(C) any other related obligation.
As added by P.L.52-1997, SEC.26.



CHAPTER 53. BEQUESTS FOR CARE

IC 23-14-53-1
Receipt of deposit or legacy of money
Sec. 1. (a) Any church, corporation, or association that owns a cemetery may receive from any person a deposit or legacy of money to be held in trust:
(1) in perpetuity; or
(2) for a period that the donor or testator designates in writing.
(b) The earnings of the deposit or legacy shall be used for the purpose of keeping in good condition any lot or lots, monument, vault, or gravestone in the cemetery that is designated by the donor or testator.
As added by P.L.52-1997, SEC.27.

IC 23-14-53-2
Duties upon receipt of deposit or legacy of money
Sec. 2. (a) A church, corporation, or association that receives a deposit or legacy of money to be held in trust under section 1 of this chapter shall:
(1) adopt rules concerning the investment and safekeeping of any deposit or bequest; and
(2) designate a financial institution as the depository of the funds.
(b) The depository designated under subsection (a) must:
(1) agree upon the rate of interest it will pay on the funds; and
(2) pay interest on the funds to the church, corporation, or association:
(A) on a basis agreed upon by the depository and the church, corporation, or association; but
(B) not less frequently than quarterly;
for the purpose of taking care of the particular lot or lots, monument, vault, or gravestone for which the money was given or donated.
(c) The money on deposit in the depository under this section shall not be used for any purpose other than taking care of the particular lot or lots, monument, vault, or gravestone, and only the interest earned on the deposit or legacy may be used.
(d) The:
(1) deposit or legacy placed on deposit; and
(2) interest earned on the deposited funds;
are exempt from taxation under IC 6. However, this chapter does not repeal or modify IC 23-14-65.
As added by P.L.52-1997, SEC.27.



CHAPTER 54. DISPOSITION OF DEAD HUMAN BODIES

IC 23-14-54-1
Time period for disposition
Sec. 1. Subject to the rights of transportation and removal of dead human bodies or other disposition of dead human bodies, as provided by law, the remains of all individuals who die in Indiana or are shipped into Indiana shall be deposited:
(1) in the earth in an established cemetery;
(2) in a mausoleum;
(3) in a garden crypt; or
(4) in a columbarium;
within a reasonable time after death, except as ordered by the state department of health.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-2
Depth of cover
Sec. 2. All dead human bodies interred in the earth shall have a cover of at least two (2) feet of earth at the shallowest point over the outer receptacle in which the body is placed.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-3
Ventilation of mausoleums
Sec. 3. All private or family mausoleums shall be constructed in such manner as to admit proper ventilation.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-4
Cremated remains
Sec. 4. The remains of dead human bodies that have been cremated may be deposited in mausoleums, garden crypts, or columbaria or deposited in or on the earth.
As added by P.L.52-1997, SEC.28.

IC 23-14-54-5
Violation of chapter; Class B misdemeanor
Sec. 5. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.28.



CHAPTER 55. AUTHORIZATION FOR INTERMENT, ENTOMBMENT, OR INURNMENT

IC 23-14-55-1
Warranty and liability of individual signing authorization
Sec. 1. An individual who signs an authorization for the interment, entombment, or inurnment of any human remains:
(1) is considered to warrant the truthfulness of:
(A) any fact set forth in the authorization;
(B) the identity of the person for whose remains interment, entombment, or inurnment is sought; and
(C) the individual's authority to order the interment, entombment, or inurnment; and
(2) is personally and individually liable to pay damages in compensation for harm that:
(A) is caused by; or
(B) results from;
the signing of the authorization for interment, entombment, or inurnment.
As added by P.L.52-1997, SEC.29.

IC 23-14-55-2
Authority and liability of cemetery owner upon receipt of written authorization
Sec. 2. (a) The owner of a cemetery is authorized to inter, entomb, or inurn the body or cremated remains of a deceased human upon the receipt of a written authorization of an individual who professes:
(1) to be (in the priority listed) the:
(A) surviving spouse; or
(B) surviving child, parent, or next of kin;
of the decedent; or
(2) to have acquired the right to control the disposition of the deceased human body or cremated remains;
but only if all other individuals of the same priority or a higher priority (according to the priority listing in this subsection) are deceased or are physically or mentally incapacitated from exercising the authorization, and the incapacity is certified to by a qualified medical doctor.
(b) A cemetery owner is not liable in any action for making an interment, entombment, or inurnment under a written authorization described in subsection (a) unless the cemetery owner had actual notice that the representation made under subsection (a) by the individual who issued the written authorization was untrue.
(c) An action may not be brought against the owner of a cemetery relating to the remains of a human that have been left in the possession of the cemetery owner without permanent interment, entombment, or inurnment for a period of three (3) years, unless the cemetery owner has entered into a written contract for the care of the remains. As added by P.L.52-1997, SEC.29.



CHAPTER 56. RECORD KEEPING

IC 23-14-56-1
Duties
Sec. 1. A cemetery owner shall keep a record of each interment, entombment, and inurnment in the cemetery. The record must:
(1) show:
(A) the date on which the body was received;
(B) the date of interment, entombment, or inurnment;
(C) the name and marital status of the person whose remains are interred, entombed, or inurned; and
(D) the plot and the grave in which the interment or inurnment was made or the location within the building or structure in which the entombment or inurnment was made; and
(2) include the permit for burial issued by the division of public health of Indiana.
As added by P.L.52-1997, SEC.30.

IC 23-14-56-2
Permanent preservation of record
Sec. 2. The cemetery in which an interment, entombment, or inurnment takes place shall permanently preserve the record required by this chapter either:
(1) in the form of the original record; or
(2) in alternative form such as microfilm, microfiche, computer disk, or compact disk.
As added by P.L.52-1997, SEC.30.

IC 23-14-56-3
Violation of chapter; Class B misdemeanor
Sec. 3. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.30.



CHAPTER 57. DISINTERMENT, DISENTOMBMENT, AND DISINURNMENT

IC 23-14-57-1
Requirements for disinterment
Sec. 1. (a) As used in this section, "removed" refers to the disinterment, disentombment, or disinurnment of the remains of a deceased human.
(b) Except as provided in subsection (e), the remains, either cremated or uncremated, of a deceased human shall not be removed from a cemetery without:
(1) a written order issued by the state department of health;
(2) the written consent of:
(A) the owner of the cemetery; or
(B) the owner's representative; and
(3) the written consent of:
(A) the spouse of the deceased; or
(B) the parents of the deceased in the case of a deceased minor child;
authorizing the disinterment, disentombment, or disinurnment.
(c) Before issuing a written authorization under subsection (b), the state department of health shall do the following:
(1) Obtain written evidence of the legal ownership of the property from which the remains will be removed.
(2) Send written notice to the department of natural resources, division of historic preservation and archeology, of the time, date, and place from which the remains will be removed.
(3) Obtain written evidence that a licensed funeral director has agreed to:
(A) be present at the removal and at the reinterment, reentombment, or reinurnment of the remains; and
(B) cause the completed order of the state department of health to be recorded in the office of the county recorder of the county where the removal occurred.
(4) Obtain written evidence that a notice of the proposed removal has been published at least five (5) days before a written order is issued by the state department of health in a newspaper of general circulation in the county where the removal will occur.
(5) Obtain a copy of:
(A) the written consent required under subsection (b)(3); or
(B) a court order obtained by a person under subsection (d).
(d) If the written consent of:
(1) the spouse of the deceased; or
(2) the parents of the deceased in the case of a deceased minor;
is not available, a person who has made a request under this section to the state department of health may petition a court to determine whether to waive the consent requirement of subsection (b)(3). In determining whether to waive the requirement, the court shall consider the viewpoint of any issue (as defined in IC 29-1-1-3) of the

deceased. In a proceeding under this subsection, the court may not order the disinterment, disentombment, or disinurnment of the remains of a deceased human.
(e) This subsection applies only if the human remains are on property owned or leased by a coal company. The remains, either cremated or uncremated, of a deceased human may be removed from a cemetery by a coal company if the coal company obtains a court order authorizing the disinterment, disentombment, or disinurnment. Before issuing a court order under this subsection, a court must conduct a hearing and be satisfied as to the following:
(1) That the property is owned or leased by the coal company.
(2) That the coal company has obtained the written consent of:
(A) the spouse of the deceased; or
(B) the parents of the deceased in the case of a deceased minor child;
authorizing the disinterment, disentombment, or disinurnment. If the consent is not available, the court may waive the requirement after considering the viewpoint of any issue (as defined in IC 29-1-1-3) of the deceased.
(3) That the department of natural resources, division of historic preservation and archeology, has received at least five (5) days written notice of the time, date, and place of any hearing under this subsection. The notice must describe the proposed place from which the remains will be removed.
(4) That a licensed funeral director has agreed to:
(A) be present at the removal and at the reinterment, reentombment, or reinurnment of the remains; and
(B) cause the completed order of the state department of health to be recorded in the office of the county recorder of the county where the removal occurred.
(5) That the coal company has caused a notice of the proposed removal to be published at least five (5) days before the hearing in a newspaper of general circulation in the county where the removal will occur.
(6) That the coal company will notify the department of natural resources, division of historic preservation and archeology, after the hearing of the proposed time and date when the remains will be removed.
(f) The state department of health may adopt rules under IC 4-22-2 to implement this section.
As added by P.L.52-1997, SEC.31. Amended by P.L.155-2002, SEC.11.

IC 23-14-57-2
Orders authorizing removal of human remains
Sec. 2. (a) When the state department of health issues a written order authorizing the removal of human remains from a cemetery, it shall issue the order in duplicate.
(b) The state department of health shall deliver one (1) copy of the order to the cemetery from which the human remains are removed

and the other copy of the order to the cemetery to which the human remains are delivered for reinterment, reentombment, or reinurnment.
(c) Each cemetery to which a copy of an order is delivered under subsection (b) shall retain the copy of the order permanently.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-3
Removal of human remains for nonpayment; liability of owner
Sec. 3. (a) This chapter does not prohibit:
(1) the removal of human remains by a cemetery owner from a plot, building, or structure for which the purchase price is past due and unpaid; and
(2) the reinterment, reentombment, or reinurnment of the remains in some other suitable plot in the cemetery.
(b) For a removal and reinterment, reentombment, or reinurnment (at the discretion of the cemetery owner) referred to in subsection (a), the cemetery owner is not liable in any action unless the owner fails to exercise reasonable care in the removal or reinterment, reentombment, or reinurnment. There is a rebuttable presumption that the owner exercised reasonable care in the removal or reinterment, reentombment, or reinurnment.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-4
Coroner's order for disinterment
Sec. 4. This chapter does not apply to the disinterment, disentombment, or disurnment of remains upon the written order of the coroner of the county in which the cemetery is situated.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-5
Removal for autopsy or reinterment
Sec. 5. (a) The remains of a deceased human interred, entombed, or inurned in a plot in a cemetery may be removed from the plot for the purpose of autopsy or reinterment, reentombment, or reinurnment in another cemetery with:
(1) the consent of the owner of the cemetery; and
(2) the written consent of:
(A) the surviving spouse in the case of a deceased married person; or
(B) the surviving parents in the case of a deceased minor child.
(b) If the consent of:
(1) the owner of the cemetery; or
(2) a person from whom consent is required under subsection (a)(2);
can not be obtained, the remains of a deceased human can be removed for the purpose of autopsy or reinterment, reentombment, or reinurnment in another cemetery only under a judgment of the circuit or superior court with jurisdiction in the county in which the

cemetery is located.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-6
Payment of costs and expenses
Sec. 6. Before any disinterment, disentombment, or disinurnment may take place under this chapter, the reasonable costs and expenses of the disinterment, disentombment, or disinurnment, including attorney's fees, must be paid by the person or persons applying for the disinterment, disentombment, or disinurnment.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-7
Violation of chapter; Class B misdemeanor
Sec. 7. A person who knowingly violates this chapter commits a Class B misdemeanor.
As added by P.L.52-1997, SEC.31.

IC 23-14-57-8
Liability of cemetery owner
Sec. 8. The owner of a cemetery is not liable in any action for a removal or reinterment, reentombment, or reinurnment described in this chapter unless the owner fails to exercise reasonable care in the removal or reinterment, reentombment, or reinurnment. There is a rebuttable presumption that the owner exercised reasonable care in the removal or reinterment, reentombment, or reinurnment.
As added by P.L.52-1997, SEC.31.



CHAPTER 58. ABANDONMENT AND REBURIAL

IC 23-14-58-1
Authority to abandon certain cemeteries; removal of bodies
Sec. 1. If a cemetery in Indiana:
(1) is under the ownership or control of any church or religious society;
(2) is located within a city or town;
(3) may have been, for at least twenty (20) years, abandoned as a place of burial of the dead; and
(4) has become, in the judgment of the members or governing body of the church or religious society, impracticable and undesirable to maintain due to the growth of the city or town in which it is located;
the church or religious society may abandon the cemetery and cause the bodies buried within the cemetery to be removed under the conditions set forth in this chapter.
As added by P.L.52-1997, SEC.32.

IC 23-14-58-2
Abandonment of cemetery; removal and interment of bodies in suitable cemetery
Sec. 2. If:
(1) a church or religious society has the ownership or control of a cemetery; and
(2) it is determined, in accordance with the rules, regulations, and usages of the church or religious society, that it is impracticable and undesirable for the church or religious society to maintain the cemetery or burial ground;
the church or religious society may abandon the cemetery and cause the bodies buried in the cemetery to be removed and interred in a suitable cemetery.
As added by P.L.52-1997, SEC.32.

IC 23-14-58-3
Reinterment
Sec. 3. A church or religious society that takes action under section 1 or 2 of this chapter shall, at its own expense:
(1) provide the place for the reinterment of all bodies in the abandoned cemetery;
(2) cause the reinterment in a cemetery of all the bodies removed from the abandoned cemetery that can practically be reburied; and
(3) preserve and cause to be replaced at the grave of each deceased person reinterred in another cemetery any gravestone or other marker found at the grave from which the body was removed.
As added by P.L.52-1997, SEC.32.
IC 23-14-58-4
Lawfulness of actions
Sec. 4. Actions taken under this chapter by any person acting under the direction of:
(1) a church or religious society; or
(2) the officers or governing body of a church or religious society;
are lawful.
As added by P.L.52-1997, SEC.32.



CHAPTER 59. POTENTIAL LIABILITY OF CEMETERY OWNER

IC 23-14-59-1
Immunity from liability
Sec. 1. A cemetery owner or anyone acting on behalf of a cemetery owner is not liable in any action for:
(1) a burial, entombment, or inurnment in the wrong lot, grave, grave space, burial space, crypt, crypt space, or niche;
(2) a disinterment, disentombment, or disinurnment of the wrong deceased remains;
(3) a repositioning of the remains of a deceased that encroach upon an adjacent lot, space, grave, grave space, or burial space;
(4) setting or installing a marker, monument, any type of memorial, or an outer burial container on the wrong lot, space, grave, grave space, or burial space; or
(5) installing any kind of foundation or other type of base for a marker, monument, or any type of memorial on the wrong lot or burial space.
As added by P.L.52-1997, SEC.33.

IC 23-14-59-2
Duties of owner upon wrongful burial
Sec. 2. When a wrongful burial, entombment, inurnment, disinterment, disentombment, or disinurnment referred to in section 1(1), 1(2), 1(4), or 1(5) of this chapter occurs, the cemetery owner shall:
(1) at the expense of the cemetery owner, correct the wrongful burial, entombment, inurnment, disinterment, disentombment, or disinurnment as soon as practical after becoming aware of the error; and
(2) notify:
(A) the spouse, if living, of the deceased person whose remains were wrongfully buried, entombed, inurned, disinterred, disentombed, or disinurned, or whose outer burial container was wrongfully placed;
(B) the parents, if living, of a deceased minor child whose remains were wrongfully buried, entombed, inurned, disinterred, disentombed, or disinurned, or whose outer burial container was wrongfully placed;
(C) the person or persons whose marker, monument, memorial, foundation, or base was wrongfully placed; or
(D) the person or persons who authorized the original burial, entombment, inurnment, disinterment, disentombment, or disinurnment;
of the occurrence.
As added by P.L.52-1997, SEC.33.

IC 23-14-59-3
Errors caused by improper description      Sec. 3. A cemetery owner or anyone acting on behalf of a cemetery owner is not liable in any action for any error made by placing an improper description, including an incorrect name or date, on:
(1) a marker;
(2) a monument;
(3) any type of memorial; or
(4) the container for cremated remains.
As added by P.L.52-1997, SEC.33.



CHAPTER 60. LEGALIZATION OF DEFECTIVELY FORMED CEMETERY ASSOCIATIONS AND CORPORATIONS

IC 23-14-60-1
Defective cemetery associations and corporations; rights and powers
Sec. 1. (a) If:
(1) any number of persons have:
(A) acted together as an association or corporation;
(B) acquired, as an association or corporation, land for cemetery purposes;
(C) sold and granted to persons the right to bury the dead in lots located on the land; and
(D) actually managed and controlled the land as a cemetery for at least thirty (30) years; but
(2) the organization that the persons attempted to establish as a corporation or cemetery association is defective and incomplete because of a failure to comply with the formalities required by law in force at some time since the original parties first assumed to act as an association or corporation;
the owners of the right to bury the dead on lots in the cemetery and those who may acquire the right become and continue to be a cemetery association or corporation from March 14, 1913.
(b) The owners of the right to bury the dead on lots in a cemetery referred to in subsection (a) have all the rights and powers of a cemetery association or corporation organized under this article, IC 23-1, or IC 23-17.
As added by P.L.52-1997, SEC.34. Amended by P.L.2-2002, SEC.74; P.L.163-2006, SEC.2.



CHAPTER 61. CONFLICTS OF INTERESTS BY CEMETERY EMPLOYEES

IC 23-14-61-1
Prohibition against acting as agent or representative; approval to act as agent or representative
Sec. 1. (a) This section applies to a sexton, superintendent, manager, director, grounds keeper, caretaker, or other employee of:
(1) a person, firm, association, limited liability company, or corporation that operates or maintains a cemetery for profit; or
(2) a nonprofit cemetery that is supported in whole or in part by the use of public funds.
(b) A sexton, superintendent, manager, director, grounds keeper, caretaker or other employee referred to in subsection (a) shall not:
(1) act as an agent or representative for a manufacturer or dealer of any commodity that is to be used or installed on cemetery property, including monuments or markers; and
(2) receive for those services any consideration, either cash or otherwise;
unless the representation is approved in writing by the governing board of the cemetery.
(c) The written approval given by the governing board of a cemetery under subsection (b) must be:
(1) made a matter of public record; and
(2) prominently displayed in a public place on the cemetery property where it can be easily seen by persons visiting the cemetery property.
As added by P.L.52-1997, SEC.35.

IC 23-14-61-2
Unlawful discrimination or unfair trade practice prohibited
Sec. 2. A sexton, superintendent, manager, director, grounds keeper, caretaker, or other employee who:
(1) is referred to in section 1(a) of this chapter; and
(2) acts as an agent or representative for a manufacturer or dealer of any commodity that is to be used or installed on cemetery property;
is prohibited from engaging in any unlawful discrimination or unfair trade practice in violation of this article or any other related law against a manufacturer or dealer of a commodity used or installed on cemetery property whom the employee does not represent.
As added by P.L.52-1997, SEC.35.

IC 23-14-61-3
Writs of prohibition
Sec. 3. (a) Upon proper proof of a violation of section 1 or section 2 of this chapter, a court of competent jurisdiction may issue writs of prohibition.
(b) After the issuance of writs of prohibition under subsection (a), a fiscal officer who disburses public money to any:         (1) person;
(2) firm;
(3) association;
(4) limited liability company; or
(5) corporation;
against whom or which a writ of prohibition is in effect is liable on the fiscal officer's bond.
As added by P.L.52-1997, SEC.35.



CHAPTER 62. CONVEYANCE OF COUNTY CEMETERIES TO PRIVATE CORPORATIONS

IC 23-14-62-1
Application of chapter
Sec. 1. This chapter applies whenever a majority of the heads of families of a county whose dead are buried in a cemetery owned by the county, either by themselves or with others, organize a corporation for the burial of the dead and the maintenance of a cemetery.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-2
Petition for conveyance of cemetery
Sec. 2. The persons referred to in section 1 of this chapter may file with the board of commissioners of the county in which the cemetery is located a petition asking for the conveyance of the cemetery to the corporation.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-3
Notice of filing of petition; agreement to care and manage cemetery
Sec. 3. (a) The persons filing the petition under section 2 of this chapter must give notice of the filing in accordance with IC 5-3-1-2 at least three (3) weeks before the filing by publishing a notice concerning the filing of the petition in a weekly newspaper published in the county in which the cemetery is located.
(b) The persons filing the petition under section 2 of this chapter must also file an agreement, with security to be approved by the board, that the corporation will keep the cemetery in good order and honestly and faithfully manage it.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-4
Powers of board of commissioners
Sec. 4. The board of commissioners presented with a petition under section 2 of this chapter, if satisfied:
(1) as to the propriety of granting the request;
(2) as to the sufficiency of the surety;
(3) as to the good faith of the petitioners; and
(4) that a majority of the heads of families of the county are taking part;
may convey the cemetery to the cemetery corporation.
As added by P.L.52-1997, SEC.36.

IC 23-14-62-5
Powers of cemetery corporation
Sec. 5. After a petition is granted under section 4 of this chapter,

the cemetery corporation formed by the petitioners may:
(1) control the cemetery;
(2) ornament, beautify, and improve the cemetery;
(3) purchase additions and sell lots in the cemetery;
(4) assess all lots for the care, improvement, and beautification of the cemetery; and
(5) exercise all the powers of a corporation organized under any statute for the purpose of maintaining or managing cemeteries.
As added by P.L.52-1997, SEC.36.



CHAPTER 63. CONVEYANCE OF TOWNSHIP CEMETERIES TO PRIVATE CORPORATIONS

IC 23-14-63-1
Application of chapter
Sec. 1. This chapter applies whenever ten (10) or more heads of families:
(1) who reside in:
(A) a township; or
(B) the immediate vicinity of a cemetery owned by a township; and
(2) who own lots in and whose dead relatives are buried in a cemetery owned by the township;
organize, either by themselves or with others, as a corporation for the burial of the dead and the maintenance of a cemetery.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-2
Petition asking for conveyance; notice
Sec. 2. (a) The persons described in section 1 of this chapter may file with the township trustee a petition asking for the conveyance of the cemetery owned by the township to the corporation.
(b) The persons filing the petition under subsection (a) must give notice of the filing at least three (3) weeks before the filing in accordance with IC 5-3-1-2 by publishing a notice concerning the petition in a newspaper:
(1) that is published in the township; or
(2) if there is no newspaper published in the township, in the newspaper published nearest to the township.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-3
Requirements of petitioners
Sec. 3. The persons filing a petition under section 2 of this chapter must:
(1) state in the petition that the corporation would have at the time of taking over the cemetery an endowment or perpetual care fund of at least one thousand dollars ($1,000);
(2) agree to increase the balance in the fund to an amount sufficient to produce enough interest to keep the cemetery in proper condition; and
(3) agree to:
(A) keep the cemetery in good order; and
(B) honestly and faithfully manage the cemetery.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-4
Duties of township trustee
Sec. 4. The township trustee, if satisfied that the petition is signed

by a majority of the owners of lots in the cemetery who are residents of the township or of the immediate vicinity of the cemetery, shall convey the cemetery to the corporation formed by the petitioners.
As added by P.L.52-1997, SEC.37.

IC 23-14-63-5
Powers and duties of corporation
Sec. 5. (a) A corporation to which a cemetery is conveyed under section 4 of this chapter:
(1) shall control the cemetery;
(2) shall ornament, beautify, and improve the cemetery;
(3) may purchase additions and sell lots in the cemetery;
(4) may assess all lots for the care, improvement, and beautification of the cemetery;
(5) may receive and hold in trust gifts, donations, and legacies to be devoted to the purposes referred to in subdivisions (1) through (4); and
(6) may exercise all the powers of a corporation organized under any statute for the purpose of owning, managing, and maintaining cemeteries.
(b) All actions that the corporation takes in accordance with statutes concerning cemeteries before the cemetery is conveyed by the township trustee to the corporation are valid and binding on all parties involved in the actions.
As added by P.L.52-1997, SEC.37.



CHAPTER 64. CONVEYANCE OF CEMETERY ASSOCIATION LAND TO TOWNSHIPS

IC 23-14-64-1
Application of chapter
Sec. 1. This chapter applies whenever the board of directors of a cemetery association existing under any Indiana statute before March 9, 1939, determines by a majority vote to convey the real estate belonging to the association to the township in which the association's cemetery is located.
As added by P.L.52-1997, SEC.38.

IC 23-14-64-2
Public cemetery
Sec. 2. A township trustee may accept a conveyance of real estate described in section 1 of this chapter. After the conveyance, the township trustee shall maintain the cemetery as a public cemetery.
As added by P.L.52-1997, SEC.38.

IC 23-14-64-3
Payment and use of cash, securities, or other assets
Sec. 3. (a) If a cemetery association that conveys real estate to a township under this chapter has endowment funds, cash, securities, or other assets, the funds, cash, securities, or other assets shall be paid over to the township trustee when the real estate owned by the association is conveyed to the township.
(b) A township trustee who receives cash, securities, endowment funds, or other assets under subsection (a) may use them only:
(1) to purchase additional land for the cemetery;
(2) to make permanent improvements to the cemetery; or
(3) for the upkeep and maintenance of the cemetery.
As added by P.L.52-1997, SEC.38.

IC 23-14-64-4
Payment of administration expenses
Sec. 4. All expenses incurred by the trustee in administering this chapter shall be paid out of the township fund of the township.
As added by P.L.52-1997, SEC.38.



CHAPTER 65. CITY AND TOWN CEMETERIES

IC 23-14-65-1
"Cemetery board" defined
Sec. 1. As used in this chapter, "cemetery board" means:
(1) the board to which the power to govern cemeteries is transferred under this chapter; or
(2) if the power to govern cemeteries is not transferred under this chapter, the legislative body of a municipality.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-2
"Executive" defined
Sec. 2. As used in this chapter, "executive" means:
(1) the mayor of a city; or
(2) the president of the town council of a town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-3
"Legislative body" defined
Sec. 3. As used in this chapter, "legislative body" means:
(1) the common council or city-county council of a city; or
(2) the town council of a town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-4
"Municipality" defined
Sec. 4. As used in this chapter, "municipality" means a city or town.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-5
Application of chapter
Sec. 5. This chapter applies to all public cemeteries that are:
(1) owned by a municipality; and
(2) located within five (5) miles of the municipality.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-6
Powers and duties of legislative body
Sec. 6. (a) The legislative body of a municipality has control and management of a cemetery that is:
(1) owned by the municipality; and
(2) located within five (5) miles of the municipality.
(b) The powers and duties of the legislative body under this section include the following:
(1) The collection, preservation, and payment of all money, funds, securities, obligations, and property of any kind related to cemetery purposes.         (2) The protection of cemeteries and the sanctity of the dead.
(3) The regulation or prohibition of the interment of bodies.
(4) The authorization of the removal of buried bodies or whole cemeteries to some other place.
(c) The powers of the legislative body of a municipality under this section remain in effect by ordinance or resolution despite the repeal of Acts 1927, c. 7.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-7
Permanent maintenance fund
Sec. 7. (a) Part of the proceeds derived from the sale of lots within a cemetery to which this chapter applies may be set aside as a permanent maintenance fund.
(b) Not more than fifty percent (50%) of the proceeds from the sale of lots may be set aside as a permanent maintenance fund under this section.
(c) The income from a permanent maintenance fund established under this section shall remain in the fund, except as provided in subsection (d).
(d) If the revenue from the sale of lots and other income from a cemetery to which this chapter applies becomes insufficient to meet the expense of maintaining the cemetery, income derived from the fund and its accretions may be used in whole or in part as the needs of the cemetery require, after appropriation by the legislative body according to statute.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-8
Gifts, donations, bequests, or devises
Sec. 8. (a) The legislative body of a municipality may by ordinance or resolution accept gifts, donations, bequests, or devises of money or real or personal property for the use of the:
(1) cemetery; or
(2) permanent maintenance fund of the cemetery.
(b) Except as provided in subsection (c), a municipality shall use:
(1) gifts, donations, bequests, or devises accepted under subsection (a); and
(2) income or interest derived from the gifts, donations, bequests, or devises;
in the same manner as the municipality uses proceeds from the sale of lots.
(c) If a gift, donation, bequest, or devise of money or real or personal property is given or made for the use of a particular lot or plot of ground, the income from the gift, donation, bequest, or devise may be used only for the upkeep and maintenance of that particular lot or plot of ground.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-9 Transfer of control and management to public works or public works and safety board
Sec. 9. A city may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to the:
(1) board of public works; or
(2) board of public works and safety;
of the city.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-10
Transfer of control and management to board of trustees
Sec. 10. (a) A city or a town may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to a board of trustees.
(b) The ordinance transferring the control and management of a cemetery under subsection (a) must prescribe:
(1) the organization of the board; and
(2) the duties of the officers and members of the board.
(c) Members of a board of trustees established under subsection (a) shall be appointed from the lot owners of the cemetery who are residents of the county in which the cemetery is located.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-11
Transfer of control and management to board of cemetery regents; board members
Sec. 11. (a) A city or town may, by ordinance, transfer the control and management of a cemetery to which this chapter applies to a board composed of four (4) residents of the municipality. Not more than two (2) of the residents appointed may be members of the same political party.
(b) Each board member appointed to the board established under subsection (a) must:
(1) own a lot in the cemetery or cemeteries to which this chapter applies; or
(2) be a freeholder of the municipality.
(c) The executive of the municipality shall appoint the members of the board established under subsection (a) to initial terms as follows:
(1) one (1) member for a term of one (1) year;
(2) one (1) member for a term of two (2) years;
(3) one (1) member for a term of three (3) years; and
(4) one (1) member for a term of four (4) years.
(d) Each member appointed under this section serves until the member's successor is appointed and qualified. After the initial term referred to in subsection (c), the member, if reappointed, or the member's successor serves for a term of four (4) years.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-12 Board of cemetery regents; members; vacancy; quorum; removal
Sec. 12. (a) A board appointed under section 11 of this chapter is known as "The Board of Cemetery Regents of the City (Town) of ____________, Indiana".
(b) The officers of a board of cemetery regents consist of:
(1) a president;
(2) a vice president; and
(3) a secretary;
who shall be elected by the board members at the first meeting of the board and in each subsequent year.
(c) A vacancy on a board of cemetery regents shall be filled by appointment by the executive of the city or town. The person appointed serves until the expiration of the term of the member whom the appointee is appointed to replace.
(d) Each member of a board of cemetery regents:
(1) must take and subscribe to the usual oath of office before beginning the duties of office; and
(2) shall be issued a certificate of appointment, upon which the member's oath of office must be endorsed.
(e) A new member of a board of cemetery regents shall file the certificate of appointment with the clerk or clerk-treasurer of the municipality within thirty (30) days after the beginning of the new member's term. If an individual who is appointed to a board of cemetery regents violates this subsection, the individual is considered to have declined the appointment and, the office to which the individual was appointed is vacant.
(f) A majority of the members of a board of cemetery regents constitutes a quorum. An action of the board is binding only if:
(1) it is authorized by a vote taken at a regular or special meeting of the board; and
(2) a majority of all the members of the board vote in favor of the action.
(g) If there is a tie vote or equal division among the members of the board upon any motion, resolution, or action, the executive of the municipality is entitled to vote on the matter under consideration.
(h) The executive of a municipality may, at any time, remove a member of the board from office upon filing the reasons for the removal in writing with the clerk or clerk-treasurer of the municipality.
(i) The legislative body of the municipality may authorize compensation for actual expenses incurred by members of the cemetery board in performance of their official duties, including any additional compensation that the legislative body determines.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-13
Notice of proposed transfer of management and control; hearing
Sec. 13. (a) Before adopting an ordinance transferring its powers and duties over a cemetery under section 9, 10, or 11 of this chapter, the legislative body of a municipality must first give notice of its

intention by notice published once each week for two (2) weeks in accordance with IC 5-3-1. The notice must announce a hearing at which the legislative body will hear any objections by any taxpayer or owner of a lot in the cemeteries.
(b) The hearing referred to in subsection (a) must:
(1) be set for a date at least two (2) weeks after the first publication of the notice;
(2) be held at a designated location; and
(3) provide all taxpayers or owners of lots in the cemeteries an opportunity to be heard.
(c) The legislative body shall give careful consideration to the views of the lot owners and taxpayers as expressed at the hearing referred to in subsection (a). Not less than five (5) days after the hearing, the legislative body shall adopt or defeat the ordinance under which its powers and duties over a cemetery would be transferred.
(d) If the ordinance referred to in subsection (c) is adopted, all papers and documents appropriate for the transfer of the management and control of the property or properties must be executed in behalf of the municipality by:
(1) the executive and clerk or clerk-treasurer of the municipality; and
(2) the agents of the cemetery.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-14
Bond
Sec. 14. Each officer and employee whose duty includes handling any funds in carrying out this chapter shall, in the manner prescribed by IC 5-4-1, execute an official bond before beginning the duties of office or employment.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-15
Powers of cemetery board
Sec. 15. A cemetery board may:
(1) make all necessary rules and regulations for the management of the cemetery or cemeteries over which it has control and management;
(2) sell lots or parts of lots at prices that the board considers reasonable; and
(3) require payment for sales:
(A) in cash; or
(B) partly in cash and the balance in deferred payments spread over a time the board considers reasonable.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-16
Execution of deed; requirements for deferred payment sales
Sec. 16. (a) In the case of cash sales of lots under section 15 of

this chapter, a deed to the property sold shall be executed on behalf of the municipality by the cemetery board to the purchaser.
(b) The following requirements apply to sales of lots under section 15 of this chapter that are made on a deferred payment basis:
(1) The transaction shall be evidenced by a written contract of sale executed by and between the board and the purchaser.
(2) Title to the lot shall be reserved in the municipality until the purchase price is paid in full.
(3) If the purchaser dies before payment in full has been completed, but after at least fifty percent (50%) of the purchase price has been paid, the balance of the purchase price shall be canceled and a deed for the property shall be executed by the cemetery board on behalf of the municipality to the heirs of the purchaser.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-17
Employment of agents and employees; collection and receipt of money
Sec. 17. A cemetery board:
(1) may employ agents for the sale of cemetery lots or part of lots and pay the agents compensation for services that the board considers reasonable;
(2) may employ all necessary superintendents, attorneys, engineers, and other employees and discharge them at the board's pleasure;
(3) may collect and receive all money owed for:
(A) the sale of lots;
(B) the care of lots;
(C) the care of graves;
(D) the digging of graves; and
(E) all other services rendered; and
(4) shall use and disburse the money received for the preservation, care, and improvement of the cemetery or cemeteries over which it has control and management.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-18
Purchase of property
Sec. 18. (a) A cemetery board may purchase on behalf of the municipality any other property for cemetery purposes that is located within five (5) miles from the corporate limits of the municipality.
(b) A cemetery board may purchase property that:
(1) adjoins; or
(2) is located conveniently near;
a cemetery that is under the control of the board for additions to the cemetery. The property must be used, held, and managed in the same manner as the adjoining or nearby cemetery or cemeteries, but is subject to the approval of the executive and legislative body of the municipality. As added by P.L.52-1997, SEC.39.

IC 23-14-65-19
Financial report; budget; expenditure of money
Sec. 19. (a) During January of each year, a cemetery board shall make a report to the legislative body of the municipality. The report must:
(1) provide information on:
(A) the financial condition of the cemetery board; and
(B) the business done by the cemetery board during the previous year; and
(2) include a statement showing the receipts and expenditures of the cemetery board for the year.
(b) A cemetery board shall annually prepare a budget for the cemetery or cemeteries under its control in the same manner as other offices and departments of the municipality prepare budgets. The budget of the cemetery board is subject to review under the budget statutes applying to municipalities.
(c) A cemetery board may not expend funds without prior appropriation by the legislative body of the municipality. If the revenues of the cemetery board are not sufficient to meet the:
(1) current operating expenses; and
(2) amounts to be paid for the purchase of cemetery lands or other property;
the deficiency in the revenues may be resolved through an appropriation from the general fund of the municipality.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-20
Awarding of contracts
Sec. 20. A cemetery board shall award contracts in accordance with IC 5-16-1 and IC 5-17-1.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-21
Eminent domain
Sec. 21. (a) A cemetery board may exercise the power of eminent domain:
(1) within the boundaries of the municipality; and
(2) also outside the municipality, within a distance of five (5) miles from the corporate limits of the municipality;
for the purpose of acquiring additional cemetery lands.
(b) A cemetery board may pay damages to landowners for the lands and property taken or injuriously affected, proceeding in accordance with the statutes applying to municipalities when exercising the power of eminent domain.
(c) A cemetery board may bring suit in the name of the cemetery board in eminent domain proceedings and in other matters whenever the action is necessary to protect the interests of the cemetery board in its conduct and discharge of its duties or obligations, rights, and

privileges. A suit may be brought against the cemetery board in its own name.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-22
Delivery of money to controller or clerk-treasurer; payment of expenses
Sec. 22. (a) A cemetery board shall daily deliver all money, funds, and revenues it receives to the controller or clerk-treasurer of the municipality, who shall give the board a receipt. The amounts delivered by the cemetery board shall be credited to the account of the cemetery board and deposited in accordance with IC 5-13-6.
(b) All expenses incurred by the cemetery board shall be paid by claims allowed and signed by a majority of the cemetery board. The claims shall be delivered to the controller or clerk-treasurer of the municipality, and warrants in payment of the claims shall be drawn on the municipal treasury.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-23
Acceptance and receipt of real and personal property
Sec. 23. (a) A cemetery board may accept and receive real and personal property:
(1) through gift, legacy, or bequest; and
(2) upon terms, conditions, or trusts that the donor or testator designates;
for use concerning the operation, maintenance, and preservation of cemeteries or a part of a cemetery.
(b) The property received under subsection (a) is exempt from all taxation.
(c) If:
(1) a cemetery board receives money under subsection (a); and
(2) the money is not required currently to carry out the purpose or trusts upon which the money was received;
the cemetery board shall invest the money in accordance with IC 5-13-9. For investment purposes under this subsection, the cemetery board shall give preference to the purchase of bonds or securities issued and negotiated by the municipality.
(d) A cemetery board shall use the income from securities purchased under subsection (c) to carry out the trusts upon which the gift was made.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-24
Placement of bonds or other securities in safety deposit box
Sec. 24. To protect bonds or other securities held by a cemetery board, the cemetery board shall place them in a safety deposit box in the vault of a reliable financial institution located in the municipality. One (1) key to the box shall be retained by each of the following:
(1) A member of the cemetery board who is designated by the

cemetery board.
(2) The controller or clerk-treasurer of the municipality.
(3) The financial institution.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-25
Improvement and development of cemetery; adoption of resolution
Sec. 25. (a) If the improvement and development of a cemetery will:
(1) provide relief for the unemployed;
(2) be a stimulus to the industry of the municipality;
(3) be a suitable project and eligible for financing as a self-liquidating project by:
(A) an agency of the federal government; or
(B) an individual, firm, limited liability company, or corporation; and
(4) result in no cost to the municipality;
the cemetery board that has or would have control and management of the cemetery may adopt a resolution expressing the determination of the board to proceed with the improvement and development of the cemetery.
(b) After adopting a resolution under subsection (a), the cemetery board may do anything necessary to secure the funds that are necessary to make the improvements and provide for the developments.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-26
Payment of preliminary expenses for preparation of grant application; powers of cemetery board in improvement and development of cemetery
Sec. 26. (a) In seeking funds for the improvement and development of a cemetery, a cemetery board may pay all preliminary expenses that the cemetery board incurs in preparing and presenting an application to a federal agency or other agency having authority to grant aid to self-liquidating projects. The expenses may be paid out of funds at the disposal of the cemetery board.
(b) Upon the adoption of its resolution of determination under section 25 of this chapter, the cemetery board shall follow the procedure established by statute for the establishment of a sewage disposal plant by the municipality.
(c) In the improvement and development of a cemetery, a cemetery board has the same powers as the board of public works or board of public works and safety of a city, including the power to do the following:
(1) Create the necessary sinking fund.
(2) Pledge the receipts of the cemetery board.
(3) Fix the rates and charges of the cemetery board at a level sufficient to pay the obligations and mortgage of the cemetery board.         (4) Otherwise obligate the property under the control of the cemetery board to secure the payment of the obligations of the cemetery board as they mature, including interest.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-27
Management and control of cemetery
Sec. 27. A cemetery board has exclusive management and control of a cemetery or cemeteries transferred to or acquired by the cemetery board, including:
(1) all of the property, whether real, personal, or mixed, acquired by the cemetery board for cemetery purposes; and
(2) the part of a public road or street that passes through the cemetery.
As added by P.L.52-1997, SEC.39.

IC 23-14-65-28
Rules; enforcement
Sec. 28. (a) A cemetery board may do the following:
(1) Make reasonable rules and regulations for the management, control, direction, care, and maintenance of the property under the control of the cemetery board.
(2) Make and enforce reasonable regulations respecting the placement and erection of markers, monuments, tombstones, and mausoleums that any person desires to place or erect in the cemetery.
(3) Seize and impound animals running at large in the cemetery and establish a suitable place for impounding them, assessing the reasonable costs to the owner.
(4) Vacate streets, alleys, roads, or highways, or parts of them, lying within lands under the control of the cemetery board in the same manner as is prescribed under the powers of street improvement authority of the municipality.
(5) Provide proper facilities for furnishing electric lighting, water, and sewer facilities in the cemetery, ordering a public utility to construct and install equipment that is necessary for these purposes.
(b) For the purposes of making rules and regulations for the management and control of property under subsection (a)(1), a cemetery board may request from the police authority of the municipality the manpower necessary to carry out and enforce the rules and regulations of the cemetery board. The police authority shall comply with the request to the extent that it is able to comply at the time the request is made, considering all other obligations and duties of the police authority. If the cemetery board and the police authority disagree over these matters, the controversy shall be settled by an order of the executive of the municipality.
As added by P.L.52-1997, SEC.39.



CHAPTER 66. CARE OF CEMETERIES BY THIRD CLASS CITIES AND TOWNS

IC 23-14-66-1
Petitions for additional care and maintenance for cemetery
Sec. 1. If:
(1) a petition is presented to the legislative body of a third class city or town at a regular meeting of the legislative body;
(2) the petition is signed by at least ten percent (10%) of the freeholders and taxpayers of the city or town; and
(3) the petition states that:
(A) a cemetery lies within one-half (1/2) mile of the corporate limits of the city or town;
(B) the cemetery is in need of additional care and maintenance;
(C) at least twenty-five percent (25%) of the burial lots in the cemetery are owned, maintained, and cared for, in whole or in part, by freeholders in the city or town; and
(D) it would be in the best interests of the city or town for the city or town to provide additional care and maintenance for the cemetery;
the legislative body shall investigate the accuracy of the petition.
As added by P.L.52-1997, SEC.40.

IC 23-14-66-2
Taxation for costs of additional care and maintenance
Sec. 2. (a) If the legislative body is satisfied with the accuracy of the petition, it shall:
(1) record its findings at that meeting or at any regular meeting; and
(2) subject to subsection (b), levy and collect an annual tax, as other taxes are levied and collected, in an amount that it considers reasonable, to provide additional care and maintenance for the cemetery.
(b) Taxes collected by a city or town for the care and maintenance of a cemetery lying entirely outside of the corporate limits of the city or town may not exceed three cents ($0.03) on each one hundred dollars ($100) of assessed valuation of property in the city or town.
As added by P.L.52-1997, SEC.40.



CHAPTER 67. CARE OF CEMETERIES BY COUNTIES

IC 23-14-67-1
Application of chapter
Sec. 1. This chapter applies to cemeteries that:
(1) are without funds or sources of funds for reasonable maintenance;
(2) have suffered neglect and deterioration;
(3) may be the burial grounds for Indiana pioneer leaders or veterans of an American war, including the Revolutionary War; and
(4) were established before 1850.
As added by P.L.52-1997, SEC.41.

IC 23-14-67-2
County cemetery commission
Sec. 2. (a) The board of commissioners of a county may appoint a county cemetery commission consisting of five (5) residents of the county.
(b) The members of a county cemetery commission shall be appointed for a term of five (5) years. The board of county commissioners shall stagger the terms of the members to permit the appointment or a reappointment of one (1) commission member per year.
As added by P.L.52-1997, SEC.41.

IC 23-14-67-3
Annual tax for restoration and maintenance
Sec. 3. A county cemetery commission may request the levy of an annual tax for the purpose of restoring and maintaining one (1) or more cemeteries described in section 1 of this chapter that are located in the county. The tax may not exceed fifty cents ($0.50) on each one hundred dollars ($100) of assessed valuation of property in the county.
As added by P.L.52-1997, SEC.41.

IC 23-14-67-3.5
Annual reports filed with Indiana historical bureau
Sec. 3.5. (a) Before March 1 of each year, a county cemetery commission shall file an annual report with the Indiana historical bureau established by IC 4-23-7-3.
(b) An annual report filed under this section must include information on the following:
(1) The budget of the county cemetery commission for the preceding calendar year.
(2) Expenditures made by the county cemetery commission during the preceding calendar year.
(3) Activities of the county cemetery commission during the preceding calendar year.         (4) Plans of the county cemetery commission for the calendar year during which the report is filed.
(c) The Indiana historical bureau shall make reports filed under this section available for public inspection under IC 5-14-3.
As added by P.L.2-1998, SEC.64.

IC 23-14-67-4
Annual budget and annual report
Sec. 4. A county cemetery commission established under this chapter shall:
(1) present an annual plan and budget; and
(2) make an annual report;
to the board of county commissioners and the county council for approval.
As added by P.L.52-1997, SEC.41.



CHAPTER 68. CARE OF CEMETERIES BY TOWNSHIPS

IC 23-14-68-1
Application of chapter
Sec. 1. (a) This chapter applies to each cemetery that:
(1) is without funds for maintenance;
(2) was in existence on February 28, 1939; and
(3) is operated by a nonprofit organization or is not managed by any viable organization.
(b) This chapter does not apply to a cemetery located on land on which property taxes are assessed and paid under IC 6-1.1-4.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-2
Township trustee locating and maintaining cemeteries
Sec. 2. The trustee of each township shall locate and maintain all the cemeteries described in section 1(a) of this chapter that are within the township. However, a cemetery association claiming assistance under this chapter shall furnish a verified statement of assets and liabilities to the township trustee.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-3
Maintenance of cemeteries
Sec. 3. For the purposes of this chapter, the maintenance of a cemetery includes the following:
(1) Resetting and straightening all monuments.
(2) Leveling and seeding the ground.
(3) Constructing fences where there are none and repairing existing fences.
(4) Destroying and cleaning up detrimental plants (as defined in IC 15-3-4-1), noxious weeds, and rank vegetation.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-4
Appropriations for care and maintenance; cemetery tax
Sec. 4. (a) The township shall appropriate enough money to provide for the care, repair, and maintenance of each cemetery described in section 1(a) of this chapter that is located within the township. Funds shall be appropriated under this subsection in the same manner as other township appropriations.
(b) The township may levy a township cemetery tax to create a fund for maintenance of cemeteries under this chapter. If a fund has not been provided for maintenance of cemeteries under this chapter, part of the township fund may be used.
As added by P.L.52-1997, SEC.42.

IC 23-14-68-5
Trustee's failure to perform duties      Sec. 5. A township trustee who fails to perform the trustee's duties under this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.42.



CHAPTER 69. ESTABLISHMENT OF PUBLIC CEMETERIES BY TOWNSHIPS

IC 23-14-69-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) A public cemetery that belongs to a township.
(2) An addition to a public cemetery that belongs to a township.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-2
Nonapplicability of chapter
Sec. 2. This chapter does not apply to the following:
(1) A cemetery that is owned or controlled by a city, a town, or a voluntary association.
(2) A cemetery that is maintained by a township under IC 23-14-68.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-3
Care and maintenance
Sec. 3. A township trustee shall care for and maintain each cemetery to which this chapter applies that is located in the township, keeping the cemeteries in a respectable condition by:
(1) destroying detrimental plants (as defined in IC 15-3-4-1), noxious weeds, and rank vegetation; and
(2) removing all unsightly accumulations and debris.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-4
Donated land
Sec. 4. (a) The township trustee may accept donations of land suitable for a public cemetery if the township trustee considers acceptance of the land to be in the best interests of the township.
(b) Donated land shall be:
(1) conveyed to the township;
(2) set apart by the trustee for a public cemetery; and
(3) kept in good condition and repair by the township trustee.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-5
Purchase of land
Sec. 5. (a) If:
(1) no land suitable for a public cemetery is donated to a township; and
(2) if the township legislative body adopts a resolution approving the purchase;
the township executive may purchase land for the purpose of establishing a public cemetery.
(b) When land is purchased and conveyed to the township under

subsection (a), the land must be set apart, kept in repair, and used as provided in section 6 of this chapter.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-6
Use of cemetery
Sec. 6. A public cemetery of a township may be used by the inhabitants of the township for the interment of the dead. The township trustee may prescribe regulations governing the use of the cemetery.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-7
Duties of township trustee
Sec. 7. (a) When a township acquires title to land by donation, purchase, or otherwise for a public cemetery, the trustee of the township shall:
(1) lay out the land in lots with streets and walks;
(2) plat the land; and
(3) record the plat in the office of the recorder of the county.
(b) For recording a plat under subsection (a), the recorder shall collect the same fees as are allowed for similar recordings.
(c) The lots laid out and platted under subsection (a) must be numbered. A specific part of the lots must be:
(1) set apart; and
(2) designated on the plat;
for a potter's field.
(d) After the plat has been recorded, the township trustee shall appoint:
(1) one (1) disinterested freeholder of the township; and
(2) one (1) disinterested appraiser licensed under IC 25-34.1;
who are residents of Indiana to appraise and fix the value of all the lots on the plat, except the part assigned to the potter's field under subsection (c). The appraisal shall be filed with and preserved by the township trustee.
As added by P.L.52-1997, SEC.43. Amended by P.L.113-2006, SEC.18.

IC 23-14-69-8
Private sale of lots
Sec. 8. (a) The township trustee may sell and convey the lots in a cemetery to which this chapter applies at a private sale to persons who desire to purchase them. The trustee shall not sell a lot under this subsection at less than the value fixed for the lot under section 7 of this chapter.
(b) The proceeds of the sale of lots in a cemetery under subsection (a) shall be used to pay the expenses that the township trustee may incur under this chapter for the cemetery. Any surplus shall be held as a fund for use in keeping the cemetery in repair.
(c) The township trustee shall keep an accurate account of:         (1) the money received by the township trustee for the purpose of keeping the cemetery in repair; and
(2) the sums that the township trustee has paid out, and for which the trustee has taken vouchers.
As added by P.L.52-1997, SEC.43.

IC 23-14-69-9
Payment of expenses
Sec. 9. All expenses incurred by the township trustee for administering this chapter shall be paid out of the township fund of the township.
As added by P.L.52-1997, SEC.43.



CHAPTER 70. TRUSTS FOR CEMETERY ASSOCIATIONS

IC 23-14-70-1
Power to receive deposit of money; use of interest
Sec. 1. (a) The board of commissioners of a county may receive from or on behalf of a:
(1) cemetery corporation;
(2) church;
(3) association; or
(4) organization;
that has been dissolved or is to be dissolved a deposit of money to be held in trust under terms that are designated in writing.
(b) Funds may be provided under section 1 of this chapter to the board of commissioners of:
(1) the county in which the cemetery of the cemetery corporation, church, association, or organization is located; or
(2) the county adjoining and nearest to the county described in subdivision (1).
(c) The interest on the funds received under subsection (a) shall be used to keep in good condition any:
(1) abandoned cemetery;
(2) public incorporated cemetery; or
(3) lots, monuments, mausoleums, vaults, or other burial structures in any cemetery.
(d) A board of commissioners may not expend more for the purpose set forth in subsection (c) than the interest earned from the loan or investment of the funds.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-2
Investment of money
Sec. 2. All money received by a board of commissioners under section 1 of this chapter may be invested in compliance with IC 20-42-1-14.
As added by P.L.52-1997, SEC.44. Amended by P.L.2-2006, SEC.181.

IC 23-14-70-3
Distribution of accrued interest
Sec. 3. The county auditor shall distribute the interest accrued on any cemetery fund or funds received under section 1 of this chapter on the last Monday of January of each year to the following person or persons:
(1) The trustee of the township in which an abandoned or unincorporated cemetery is located.
(2) The trustee of the township lying on the east or south of the cemetery if the cemetery is located on a county boundary or a township boundary.
(3) The treasurer of the board of directors of an incorporated

cemetery.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-4
Receipts and vouchers
Sec. 4. (a) A township trustee or treasurer of the board of directors of an incorporated cemetery who receives a distribution under section 3 of this chapter shall make a receipt or voucher for any money paid out.
(b) A receipt or voucher made under subsection (a) must state:
(1) the amount paid out;
(2) the purpose for which the money was expended; and
(3) the fund from which the money came.
(c) The receipts and vouchers made under subsection (a) shall be:
(1) filed with the county auditor before January 2 of each year; and
(2) presented to the board of commissioners for examination and approval at the January meeting of the board of commissioners.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-5
Liability of auditor or county
Sec. 5. (a) The auditor is liable on the auditor's bond for any neglect or failure of duty with respect to funds received under section 1 of this chapter in the same manner as with respect to the school fund.
(b) The county is also liable for the preservation of the principal and the payment of the interest on the funds received under section 1 of this chapter to the same extent that it is liable with respect to the principal and interest of the school fund.
As added by P.L.52-1997, SEC.44.

IC 23-14-70-6
Effect of chapter on certain bequests, legacies, or endowments; payment or return of money deposited
Sec. 6. (a) This chapter does not affect a bequest, legacy, or endowment that is under or comes under the control of:
(1) the board of directors of an incorporated cemetery; or
(2) the trustees or officers of a church, association, or other organization.
(b) This chapter does not affect a bequest, legacy, or endowment received under this chapter.
(c) If a cemetery is under the control of:
(1) an organized board of directors of an incorporated cemetery; or
(2) the trustees or officers of a church, association, or other organization;
the board of county commissioners may, on its own initiative or upon request of the proper officers of the cemetery, pay over or return to

the treasurer of the cemetery any money deposited with the county under this chapter.
(d) Money paid over or returned under subsection (c) shall be held and managed by the cemetery corporation, church, association, or organization in compliance with the terms of the bequest, legacy, or endowment, and in compliance with applicable statutes.
As added by P.L.52-1997, SEC.44.



CHAPTER 71. UNION CHAPEL CEMETERY ASSOCIATION

IC 23-14-71-1
"Association" defined
Sec. 1. As used in this chapter, "association" refers to the Union Chapel Cemetery Association.
As added by P.L.52-1997, SEC.45.

IC 23-14-71-2
Holding of title to real estate
Sec. 2. The Union Chapel Cemetery Association holds title to the real estate of the Union Chapel Cemetery in Washington Township, Marion County, Indiana, for the uses and purposes of a public cemetery.
As added by P.L.52-1997, SEC.45.

IC 23-14-71-3
Platting and acquisition of adjacent land for burial purposes
Sec. 3. The association may lay out and plat into lots all portions of the cemetery not platted and used and occupied for burial purposes on March 6, 1899, and may purchase, take, receive, and hold other real estate adjacent to the cemetery for burial purposes.
As added by P.L.52-1997, SEC.45.

IC 23-14-71-4
Powers of trustees of association
Sec. 4. The trustees of the association:
(1) have full and complete charge, care, and supervision of the cemetery; and
(2) may care for, supervise, and beautify the cemetery in the same manner and with the same powers provided by law for public cemeteries.
As added by P.L.52-1997, SEC.45.



CHAPTER 72. ANNEXATION OF UNINCORPORATED CEMETERY

IC 23-14-72-1
Application of chapter
Sec. 1. This chapter does not apply to a cemetery:
(1) in which the interment of dead bodies has been forbidden before May 31, 1917, by ordinance passed by a city in Indiana; or
(2) that has been condemned for use for the interment of dead bodies by the action of:
(A) the state department of health; or
(B) a local board of health.
As added by P.L.52-1997, SEC.46.

IC 23-14-72-2
Extension of incorporated cemetery boundaries
Sec. 2. If:
(1) the grounds of a cemetery that is platted but not incorporated adjoin or are contiguous to the grounds of a cemetery that is incorporated under Indiana law; and
(2) a petition that:
(A) seeks the incorporation of the grounds of the unincorporated cemetery into the incorporated cemetery; and
(B) is signed by a majority of the owners of lots in the unincorporated cemetery;
is filed with the board of trustees or board of directors of the association of the incorporated cemetery;
the association may extend the boundaries of the incorporated cemetery to include the grounds of the unincorporated cemetery.
As added by P.L.52-1997, SEC.46.

IC 23-14-72-3
Levying assessments
Sec. 3. After the grounds of an unincorporated cemetery are brought into an incorporated cemetery under section 2 of this chapter, the association of the incorporated cemetery may periodically levy an assessment against each lot that was brought into the incorporated cemetery to provide a fund with which to maintain and provide for the upkeep of the lots.
As added by P.L.52-1997, SEC.46.

IC 23-14-72-4
Sale of lot for failure to pay assessments
Sec. 4. (a) As used in this section, "lot" includes a half-lot.
(b) If:
(1) the owner of a lot fails to pay an assessment imposed under section 3 of this chapter within the time allowed by the bylaws of the association of the incorporated cemetery; and
(2) the lot is not occupied by a grave; the incorporated cemetery may sell the lot to satisfy the unpaid assessment after following the procedure set forth in subsection (c).
(c) The association of an incorporated cemetery may sell a lot under this section if:
(1) the association provides:
(A) notice in a writing addressed individually to the owner of the lot; or
(B) if the address of the owner is unknown, notice by publication once each week for a period of two (2) weeks in a newspaper of general circulation that is printed and published in the county in which the cemetery is located;
stating that the lot may be sold unless the assessment is paid within thirty (30) days after the date of the writing delivered under clause (A) or the second publication under clause (B); and
(2) the assessment is not paid within the period referred to in subdivision (1).
As added by P.L.52-1997, SEC.46.

IC 23-14-72-5
Collection of fixed amount for upkeep and maintenance
Sec. 5. (a) An incorporated cemetery that extends its boundaries to include the grounds of an unincorporated cemetery under section 2 of this chapter, instead of levying a periodic assessment against the owner of a lot under section 3 of this chapter, may collect a fixed amount from the owner in full satisfaction of all future assessments against the lot for the upkeep and maintenance.
(b) A cemetery association that receives money from the owners of lots under subsection (a) shall:
(1) hold and invest the money as a fund for the upkeep and maintenance of the lots; and
(2) expend only the income earned from the investment of the money under subdivision (1) in the care of the lots.
(c) After a cemetery association receives money from the owners of lots under subsection (a), the association shall keep and care for the lots.
As added by P.L.52-1997, SEC.46.



CHAPTER 73. GRAVE MARKERS OF DECEASED SOLDIERS

IC 23-14-73-1
"Member of the armed forces" defined
Sec. 1. As used in this chapter, "member of the armed forces" means an individual who served on active duty in the Army, Navy, Air Force, Marine Corps, or Coast Guard of the United States.
As added by P.L.52-1997, SEC.47.

IC 23-14-73-2
Standards for markers
Sec. 2. A board of trustees or other governing body or custodian that controls a cemetery shall not refuse to allow the setting up of markers for the graves of deceased members of the armed forces in its grounds if the markers conform to the standard markers furnished by the United States government for marking the graves of deceased members of the armed forces.
As added by P.L.52-1997, SEC.47.

IC 23-14-73-3
Violation of chapter; Class C infraction
Sec. 3. A person who violates section 2 of this chapter commits a Class C infraction.
As added by P.L.52-1997, SEC.47.



CHAPTER 74. CEMETERY FENCES AND UPKEEP

IC 23-14-74-1
Destruction of detrimental plants and noxious weeds
Sec. 1. A corporation, organization, association, or individual that owns and has the control and management of a public cemetery located in a township shall keep the public cemetery in a respectable condition by destroying detrimental plants (as defined in IC 15-3-4-1), noxious weeds, and rank vegetation.
As added by P.L.52-1997, SEC.48.

IC 23-14-74-2
Violation of chapter; Class C infraction
Sec. 2. A person who violates section 1 of this chapter commits a Class C infraction. Each year during which a cemetery is neglected in violation of this chapter constitutes a separate offense.
As added by P.L.52-1997, SEC.48.



CHAPTER 75. EMINENT DOMAIN ACQUISITION OF CEMETERY LAND

IC 23-14-75-1
Application of chapter
Sec. 1. This chapter applies to a city, town, or township that:
(1) owns a cemetery that has been in existence for at least thirty (30) years; or
(2) desires to own a public cemetery.
As added by P.L.52-1997, SEC.49. Amended by P.L.163-2006, SEC.3.

IC 23-14-75-2
Power of eminent domain
Sec. 2. If land has not been appropriated or set apart by the owners by platting for a public cemetery and it is necessary to purchase real estate for the cemetery:
(1) the legislative body of the city or town; or
(2) the executive of the township;
has the power of eminent domain to condemn and appropriate the land for cemetery purposes under proceedings provided by statute.
As added by P.L.52-1997, SEC.49. Amended by P.L.163-2006, SEC.4.



CHAPTER 76. APPLICATION OF CORPORATIONS LAWS TO CEMETERY ASSOCIATIONS

IC 23-14-76-1
Application of chapter
Sec. 1. This chapter does not apply to a cemetery owned by a county or a township. However, if a cemetery owned by a county or township is sold to a private entity, the purchaser is subject to this chapter.
As added by P.L.52-1997, SEC.50.

IC 23-14-76-2
"Cemetery association" defined
Sec. 2. (a) As used in this chapter, "cemetery association" means any cemetery association, cemetery corporation, or cemetery organization that:
(1) was established under this article before July 1, 1997; and
(2) has not been reorganized under IC 23-1 or IC 23-17 before January 1, 1998.
(b) The term does not include a cemetery that is owned or operated by a recognized church, religious society, or denomination.
(c) The term includes the Union Chapel Cemetery Association (IC 23-14-71).
As added by P.L.52-1997, SEC.50.

IC 23-14-76-3
Application of business corporation and nonprofit corporation law
Sec. 3. Except as provided in section 4 of this chapter, after December 31, 1997:
(1) IC 23-1 applies to a cemetery association that has issued shares of stock; and
(2) IC 23-17 applies to a cemetery association that has not issued shares of stock.
As added by P.L.52-1997, SEC.50.

IC 23-14-76-4
Voluntary election of application of business corporation and nonprofit corporation law
Sec. 4. (a) Before January 1, 1998, a cemetery association may elect to have the provisions of IC 23-1 or IC 23-17 apply permanently to the cemetery association, irrespective of whether the cemetery association has issued shares of stock.
(b) A cemetery association electing to have IC 23-1 apply to the cemetery association may:
(1) incorporate or reincorporate under IC 23-1; or
(2) if the cemetery association is a corporation, comply with the following procedures:
(A) The board of directors or trustees must adopt a resolution electing to have the provisions of IC 23-1 apply to

the cemetery association.
(B) The resolution must specify a date (before January 1, 1998) after which the provisions of IC 23-1 will apply to the cemetery association.
(C) The resolution must be filed with the secretary of state before the date specified under clause (B).
(c) A cemetery association electing to have IC 23-17 apply to the cemetery association may:
(1) incorporate or reincorporate under IC 23-17; or
(2) if the cemetery association is a corporation, accept the provisions of IC 23-17 by taking the actions set forth in IC 23-17-1-1.
As added by P.L.52-1997, SEC.50.






ARTICLE 15. MISCELLANEOUS PROVISIONS

CHAPTER 1. ASSUMED BUSINESS NAMES

IC 23-15-1-1
Filing of certificate of assumed name; record; applicability to corporations; fees
Sec. 1. (a) Except as otherwise provided in section 2 of this chapter:
(1) a person conducting or transacting business in Indiana under a name, designation, or title other than the real name of the person conducting or transacting such business;
(2) a corporation conducting business in Indiana under a name, designation, or title other than the name of the corporation as shown by its articles of incorporation;
(3) a foreign corporation conducting business in Indiana under a name, designation, or title other than the name of the foreign corporation as shown by its application for certificate of authority to transact business in Indiana;
(4) a limited partnership conducting business in Indiana under a name, designation, or title other than the name of the limited partnership as shown by its certificate of limited partnership;
(5) a foreign limited partnership conducting business in Indiana under a name, designation, or title other than the name of the limited partnership as shown by its application for registration;
(6) a limited liability company conducting business in Indiana under a name, designation, or title other than as shown by its articles of organization;
(7) a foreign limited liability company conducting business in Indiana under a name, designation, or title other than the name of the limited liability company as shown by its application for registration;
(8) a limited liability partnership conducting business in Indiana under a name, designation, or title other than the name of the limited liability partnership as shown by its application for registration; and
(9) a foreign limited liability partnership conducting business in Indiana under a name, designation, or title other than the name of the limited liability partnership as shown by its application for registration;
shall file for record, in the office of the recorder of each county in which a place of business or an office of the person, limited partnership, foreign limited partnership, limited liability company, foreign limited liability company, corporation, or foreign corporation is situated, a certificate stating the assumed name or names to be used, and, in the case of a person, the full name and address of the person engaged in or transacting business, or, in the case of a corporation, foreign corporation, limited liability company, foreign

limited liability company, limited partnership, or foreign limited partnership, the full name and the address of the corporation's, limited liability company's, or limited partnership's principal office in Indiana.
(b) The recorder shall keep a record of the certificates filed under this section and shall keep an index of the certificates showing, in alphabetical order, the names of the persons, the names of the partnerships, the names of the limited liability companies, the corporate names of the corporations having such certificates on file in the recorder's office, and the assumed name or names which they intend to use in carrying on their businesses as shown by the certificates.
(c) Before the dissolution of any business for which a certificate is on file with the recorder, the person, limited liability company, partnership, or corporation to which the certificate appertains shall file a notice of dissolution for record in the recorder's office.
(d) The county recorder shall charge a fee in accordance with IC 36-2-7-10 for each certificate, notice of dissolution, and notice of discontinuance of use filed with the recorder's office and recorded under this chapter. The funds received shall be receipted as county funds the same as other money received by the recorders.
(e) A corporation, limited liability company, or limited partnership subject to this chapter shall, in addition to filing the certificate provided for in subsection (a), file with the secretary of state a copy of each certificate.
(f) A person, partnership, limited liability company, or corporation that has filed a certificate of assumed business name or names under subsection (a) or (e) may file a notice of discontinuance of use of assumed business name or names with the secretary of state and with the recorder's office in which the certificate was filed or transferred. The secretary of state and the recorder shall keep a record of notices filed under this subsection.
(g) A corporation or limited partnership, domestic or foreign, that is subject to this chapter and that does not have a place of business or an office in Indiana, shall file the certificate required under subsection (a) in the office of the recorder of the county where the corporation's or limited partnership's registered office is located. The certificate must state the assumed name or names to be used, the name of the registered agent, and the address of the registered office. The corporation or limited partnership must comply with the requirements in subsection (e).
(h) The secretary of state shall collect the following fees when a copy of a certificate is filed with the secretary of state under subsection (e):
(1) A fee of thirty dollars ($30) from a corporation (other than a nonprofit corporation), limited liability company, or a limited partnership.
(2) A fee of twenty-six dollars ($26) from a nonprofit corporation.
(Formerly: Acts 1909, c.151, s.1; Acts 1949, c.61, s.1; Acts 1965,

c.241, s.1.) As amended by P.L.34-1987, SEC.393; P.L.146-1988, SEC.1; P.L.231-1989, SEC.1; P.L.226-1989, SEC.20; P.L.75-1990, SEC.12; P.L.8-1993, SEC.327; P.L.96-1993, SEC.3; P.L.230-1995, SEC.18; P.L.277-2001, SEC.11.

IC 23-15-1-2
Exceptions
Sec. 2. This chapter does not apply to:
(1) a person doing business under a name, designation, or title that includes the true surnames of the person or, if the person is not an individual, some or all of the true surnames of the individuals comprising the person; and
(2) a church, a lodge, or an association the business of which is conducted or transacted by trustees under a written instrument or declaration of trust that is recorded in the recorder's office of each county in which the business is conducted or transacted.
(Formerly: Acts 1909, c.151, s.2; Acts 1965, c.241, s.2.) As amended by P.L.34-1987, SEC.394; P.L.226-1989, SEC.21.

IC 23-15-1-3
Violation
Sec. 3. A person, corporation, foreign corporation, limited liability company, foreign limited liability company, limited partnership, or foreign limited partnership that violates this chapter commits a Class B infraction.
(Formerly: Acts 1909, c.151, s.3; Acts 1965, c.241, s.3.) As amended by Acts 1978, P.L.2, SEC.2324; P.L.226-1989, SEC.22; P.L.8-1993, SEC.328.

IC 23-15-1-4
Compliance with former act
Sec. 4. Compliance with the requirements Acts 1941, c.192, prior to July 8, 1965, shall be deemed compliance with this chapter.
(Formerly: Acts 1965, c.241, s.6.) As amended by P.L.34-1987, SEC.395.

IC 23-15-1-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, association, or other legal entity. The term does not include a:
(1) corporation (as defined in IC 23-1-20-5);
(2) foreign corporation (as defined in IC 23-1-20-11);
(3) foreign limited partnership (as defined in IC 23-16-1-6);
(4) limited partnership (as defined in IC 23-16-1-9);
(5) limited liability company (as defined in IC 23-18-1-11); or
(6) foreign limited liability company (as defined in IC 23-18-1-9).
As added by P.L.226-1989, SEC.23. Amended by P.L.8-1993, SEC.329.



CHAPTER 2. RESIDENT AGENTS

IC 23-15-2-1
Corporate resident agent
Sec. 1. Any corporation, for profit or not for profit, now or hereafter organized under the laws of the state of Indiana and any foreign corporation, for profit or not for profit, now or hereafter admitted to do business in the state of Indiana, which is required or permitted to designate and have a resident agent, may designate and have as such resident agent a corporation authorized to transact business in the state of Indiana and authorized by its articles or certificate of incorporation to act as such agent. Such corporate resident agent shall possess all of the powers and have all of the duties conferred or imposed upon the resident agent of any such corporation, and whenever or wherever in any statute of this state the term "person" is used or appears in relation to such resident agent, said term shall be deemed to include a corporate resident agent. Service of any legal process upon a corporate resident agent, as resident agent, may be made by serving a copy thereof on the president, a vice-president, the secretary, or an assistant secretary of said corporate resident agent.
(Formerly: Acts 1945, c.72, s.1.)



CHAPTER 3. REPEALED



CHAPTER 4. USE OF FACSIMILE SIGNATURES

IC 23-15-4-1
Facsimile signatures on corporate bonds and notes
Sec. 1. Subject to any restrictions contained in its articles of incorporation or bylaws, the signatures of the officers of any corporation organized under any law of this state, on the bonds, notes, debentures, or other evidences of indebtedness of the corporation may be facsimiles, and the facsimiles on such instruments are deemed the equivalent of and constitute the written signatures of the officers for all purposes, including the full satisfaction of any signature requirements of the laws of this state on the negotiable bonds, notes, debentures, and other evidences of indebtedness of the corporation.
As added by P.L.149-1986, SEC.57.



CHAPTER 5. AUTHORITY TO MAKE CHARITABLE CONTRIBUTIONS

IC 23-15-5-1
Right to make charitable contributions
Sec. 1. Every railroad company, rural loan and saving association, credit union, or corporation organized for the conduct of a banking, insurance, surety, trust, safe deposit, mortgage guarantee, or building and loan business organized under any law of this state may, subject to any restrictions contained in the articles of incorporation, make contributions out of the gross income of the corporation to such entities, and for any one (1) or more of such purposes, as the board of directors may reasonably believe will constitute deductions from gross income in computing the net income of the corporation subject to tax, pursuant to the Internal Revenue Code.
As added by P.L.149-1986, SEC.58. Amended by P.L.2-1987, SEC.34.



CHAPTER 6. ANNUAL REPORT REQUIREMENTS

IC 23-15-6-1
Application of chapter
Sec. 1. This chapter applies to a corporation organized in Indiana, or doing business in Indiana, regardless of the law under which it was incorporated or admitted to do business in Indiana and whether or not it is required to file an annual or biennial report with any other governmental agency, if the corporation is not required to file an annual or biennial report with the secretary of state under other provisions of this title.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.13.

IC 23-15-6-2
Delivery of report to secretary of state
Sec. 2. A corporation subject to this chapter shall deliver to the secretary of state for filing:
(1) an annual report; or
(2) a biennial report, if the corporation is a domestic corporation organized for profit;
that contains the information required by IC 23-1-53-3.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.14.

IC 23-15-6-3
Simultaneous delivery with IC 23-1-53-3 reports
Sec. 3. Annual or biennial reports required by this chapter must be delivered at the same times as those set forth in IC 23-1-53-3.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.15.

IC 23-15-6-4
Notice of incomplete report; timely correction
Sec. 4. If an annual or a biennial report does not contain the information required by this chapter, the secretary of state shall promptly notify the reporting corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, it is deemed to be timely filed.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.16.

IC 23-15-6-5
Administrative dissolution upon failure to report
Sec. 5. (a) The secretary of state may commence a proceeding under this section to administratively dissolve a corporation incorporated under Indiana law if the corporation does not deliver its

annual or biennial report to the secretary of state within sixty (60) days after it is due.
(b) The procedure for administrative dissolution under this section is the same as that set forth in IC 23-1-46-2.
(c) The procedure for reinstatement after an administrative dissolution under this section is the same as that set forth in IC 23-1-46-3.
(d) The procedures for denial and appeal of a denial of reinstatement under this section are the same as those set forth in IC 23-1-46-4.
As added by P.L.107-1987, SEC.49. Amended by P.L.228-1995, SEC.17.

IC 23-15-6-6
Revocation of certificate of authority upon failure to report
Sec. 6. (a) The secretary of state may commence a proceeding under this section to revoke the certificate of authority of a corporation admitted to do business in Indiana if the corporation does not deliver its annual report to the secretary of state within (60) days after it is due.
(b) The procedure for revocation of a certificate of authority under this section is the same as that set forth in IC 23-1-51-2.
(c) The procedure for appeal of a revocation under this section is the same as that set forth in IC 23-1-51-3.
As added by P.L.107-1987, SEC.49.



CHAPTER 7. REPEALED



CHAPTER 8. USE OF BANK IN BUSINESS ENTITY NAME

IC 23-15-8-1
"Business entity" defined
Sec. 1. As used in this chapter, "business entity" means:
(1) a corporation;
(2) a limited liability company;
(3) an association;
(4) a partnership in any form; or
(5) any other similar form of business organization;
whether organized for profit or not for profit.
As added by P.L.277-2001, SEC.12.

IC 23-15-8-2
Review of use of term "bank"
Sec. 2. (a) If a new filing or an amendment changing the name of the business entity is received by the secretary of state and the new filing or the amendment contains "bank" in the business entity name, the filing must be forwarded to the department of financial institutions for review of the use of the term "bank".
(b) A document under subsection (a) may only be filed by the secretary of state after the filing has been approved by the department of financial institutions.
(c) The department of financial institutions shall review each filing forwarded to the department of financial institutions under section 2 of this chapter and provide notice of the results of the review to the secretary of state.
As added by P.L.277-2001, SEC.12.

IC 23-15-8-3
Notice of violation; administrative dissolution proceedings
Sec. 3. (a) If the department of financial institutions determines that a business entity has violated IC 28-1-20-4, the department of financial institutions shall notify the secretary of state of the violation.
(b) The secretary of state shall commence a proceeding under this section to administratively dissolve a business entity if:
(1) the name of the business entity contains the word "bank", "banc", or "banco"; and
(2) the department of financial institutions determines that the business entity violates IC 28-1-20-4.
(c) If the secretary of state commences an administrative dissolution under subsection (b), the secretary of state shall serve the business entity with written notice of the determination under subsection (b)(2). The secretary of state shall, at the same time notice is sent to the business entity, provide a copy of the notice to the department of financial institutions.
(d) If a business entity that receives a notice under subsection (c) does not:         (1) correct the grounds for dissolution; or
(2) demonstrate to the reasonable satisfaction of the department of financial institutions that the grounds for dissolution do not exist;
at any time after sixty (60) days after service of the notice is perfected, the department of financial institutions shall notify the secretary of state in writing of the continuing violation. After receiving the written notice from the department of financial institutions, the secretary of state shall administratively dissolve the business entity by signing a certificate of dissolution that recites the grounds for dissolution and the effective date of the dissolution. The secretary of state shall file the original certificate of dissolution and serve a copy of the certificate of dissolution on the business entity.
(e) A business entity administratively dissolved under this section may carry on only those activities necessary to wind up and liquidate the business entity's affairs.
As added by P.L.277-2001, SEC.12. Amended by P.L.73-2004, SEC.14.

IC 23-15-8-4
Appeals
Sec. 4. (a) The business entity may appeal the administrative dissolution to the circuit court or superior court of the county:
(1) where the business entity's principal office is located; or
(2) if the principal office is not located in Indiana, where the business entity's registered office is located;
not later than thirty (30) days after service of the notice of denial is perfected.
(b) The court may do the following:
(1) Order the secretary of state to reinstate the dissolved business entity.
(2) Take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.277-2001, SEC.12.

IC 23-15-8-5
Dissolution in addition to other penalties
Sec. 5. Dissolution under this section is in addition to any penalties imposed upon the business entity by IC 28-1-20-4(j).
As added by P.L.277-2001, SEC.12.



CHAPTER 9. MISCELLANEOUS

IC 23-15-9-1
List of dissolved entities
Sec. 1. The secretary of state shall, upon request from the department of workforce development, provide to the department of workforce development a list of:
(1) corporations;
(2) nonprofit corporations;
(3) limited partnerships; and
(4) limited liability companies;
that have been administratively, judicially, or voluntarily dissolved under IC 23.
As added by P.L.277-2001, SEC.13.






ARTICLE 16. LIMITED PARTNERSHIPS

CHAPTER 1. DEFINITIONS

IC 23-16-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-2
Certificate of limited partnership
Sec. 2. "Certificate of limited partnership" means a certificate described in IC 23-16-3-2 and such a certificate as amended or restated.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-3
Contribution
Sec. 3. "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to transfer cash or property or to perform services, that a partner transfers to a limited partnership in the capacity of partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-4
Effective date
Sec. 4. "Effective date" means a date specified in a certificate filed with the secretary of state declaring when the certificate becomes effective.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-5
Event of withdrawal of a general partner
Sec. 5. "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in IC 23-16-5-2.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-6
Foreign limited partnership
Sec. 6. "Foreign limited partnership" means a partnership formed under the laws of any jurisdiction other than Indiana, including a foreign country or other foreign jurisdiction in which the partnership formed has as partners one (1) or more general partners and one (1) or more limited partners.
As added by P.L.147-1988, SEC.1.
IC 23-16-1-7
General partner
Sec. 7. "General partner" means a person who has been admitted to a limited partnership or a foreign limited partnership as a general partner in accordance with the partnership agreement and is named in the certificate of limited partnership or similar instrument under which the limited partnership is organized, if so required.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-8
Limited partner
Sec. 8. "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the laws of Indiana or, in the case of a foreign limited partnership, in accordance with the laws of the state, foreign country, or other foreign jurisdiction under which the foreign limited partnership is organized.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-9
Limited partnership; domestic limited partnership
Sec. 9. "Limited partnership" and "domestic limited partnership" mean a partnership formed by two (2) or more persons under the laws of Indiana that has one (1) or more general partners and one (1) or more limited partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-10
Partner
Sec. 10. "Partner" means a limited or general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-11
Partnership agreement
Sec. 11. "Partnership agreement" means a written agreement of the partners as to the affairs of a limited partnership and the conduct of its business.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-12
Partnership interest
Sec. 12. "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.
As added by P.L.147-1988, SEC.1.

IC 23-16-1-13
Person
Sec. 13. "Person" means an individual, partnership, limited liability company, domestic limited partnership, foreign limited

partnership, trust, estate, association, corporation, or any other individual or entity whether acting in its own capacity or in any representative capacity.
As added by P.L.147-1988, SEC.1. Amended by P.L.8-1993, SEC.330.

IC 23-16-1-14
State
Sec. 14. "State" means the District of Columbia, the Commonwealth of Puerto Rico, or any state, territory, possession, or other jurisdiction of the United States.
As added by P.L.147-1988, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 23-16-2-1
Name
Sec. 1. (a) The name of each limited partnership as set forth in its certificate of limited partnership:
(1) must contain the words "limited partnership" or the abbreviation "L.P.";
(2) may not contain the name of a limited partner unless:
(A) it is also the name of a general partner or the corporate name of a corporate general partner; or
(B) the business of the limited partnership had been carried on under that name before the admission of that limited partner;
(3) may not contain any word or phrase indicating or implying that it is organized other than for a purpose stated in its partnership agreement; and
(4) except as provided in subsection (b), must be such as to distinguish it upon the records in the office of the secretary of state from the name of any limited partnership or other business entity reserved, registered, or organized under the laws of Indiana or qualified to do business or registered as a foreign limited partnership in Indiana.
(b) A limited partnership may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the name applied for if:
(1) the other domestic or foreign limited partnership or other business entity files its written consent to the use of its name, signed by any current general partner of the other limited partnership and verified subject to the penalties for perjury; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment establishing the applicant's right to use the name applied for in Indiana.
As added by P.L.147-1988, SEC.1. Amended by P.L.178-2002, SEC.103.

IC 23-16-2-2
Reservation of name
Sec. 2. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name by a foreign limited partnership whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name is available, the secretary of state shall reserve the name for the exclusive use of the applicant for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer to another person

by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.147-1988, SEC.1. Amended by P.L.277-2001, SEC.14.

IC 23-16-2-2.5
Foreign limited partnerships; registration of name
Sec. 2.5. (a) A foreign limited partnership may register its name, or its name with any addition required by section 1 of this chapter, if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign limited partnership registers its name, or its name with any addition required by section 1 of this chapter, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by section 1 of this chapter; and
(2) the state or country and date of its formation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign limited partnership whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with subsection (b). The renewal application must be filed between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign limited partnership whose registration is effective may thereafter register as a foreign limited partnership under that name or consent in writing to the use of that name by a limited partnership thereafter formed under this article or by another foreign limited partnership thereafter authorized to transact business in Indiana. The registration terminates when the domestic limited partnership is formed or the foreign limited partnership registers or consents to the registration of another foreign limited partnership under the registered name.
As added by P.L.277-2001, SEC.15.

IC 23-16-2-3
Specified office and agent; changes
Sec. 3. (a) Each limited partnership shall have and continuously maintain:
(1) an office at an address set forth in the certificate of limited partnership that:
(A) may be (but need not be) a place of its business in Indiana; and
(B) must be the repository for the records required to be maintained by section 6 of this chapter; and
(2) a registered agent whose business address is in Indiana, for service of process on the limited partnership, which agent must be:             (A) an individual resident of Indiana; or
(B) a domestic corporation or a foreign corporation authorized to do business in Indiana.
(b) A limited partnership may change its registered agent by delivering to the secretary of state for filing a statement containing the following:
(1) The name of the limited partnership.
(2) The name of its current registered agent.
(3) The name and business address of the new registered agent and the new agent's consent to the appointment (either on the statement or attached to it).
(c) If a registered agent changes the address of the registered agent's business office, the registered agent must notify the limited partnership in writing of the change, and sign and deliver to the secretary of state for filing a statement that complies with the requirements of subsection (b) and recites that the limited partnership has been notified of the change.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-4
Resignation of registered agent; effective date of agency termination
Sec. 4. (a) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing the signed original and two (2) exact or conformed copies of a statement of resignation.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the limited partnership at the office referred to in section 3(a)(1) of this chapter.
(c) The agency appointment is terminated on the thirty-first day after the date on which the statement was filed.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-5
Service of process on limited partnership
Sec. 5. (a) A limited partnership's registered agent is the limited partnership's agent for service of process, notice, or demand required or permitted by law to be served on the limited partnership.
(b) If a limited partnership does not have a registered agent, or if the limited partnership's agent cannot with reasonable diligence be served, the limited partnership may be served by registered or certified mail, return receipt requested, addressed to the general partner of the limited partnership (as the term "general partner" is used in Trial Rule 4.6(a)(2) of the Indiana Rules of Trial Procedure) at the address of the general partner as shown in the certificate of limited partnership. Service is perfected under this subsection upon the earliest of:
(1) the date the partnership receives the mail;
(2) the date shown on the return receipt, if signed on behalf of the partnership; or         (3) five (5) days after its deposit in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a limited partnership.
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.24.

IC 23-16-2-6
Records to be kept
Sec. 6. (a) Each limited partnership shall keep at the office required under section 3(a) of this chapter the following:
(1) A current list of the full name and last known mailing address of each partner (specifying separately the general partners and the limited partners) in alphabetical order.
(2) A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.
(3) Copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three (3) most recent years.
(4) Copies of the partnership agreement, any amendments to the partnership agreement, any amended and restated partnership agreements, and any financial statements of the limited partnership for the three (3) most recent years.
(5) Unless contained in a partnership agreement:
(A) the amount of cash and a description and statement of the value of the other property or services contributed by each partner and which each partner has agreed to contribute;
(B) the times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;
(C) any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and
(D) any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.
(b) Records kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-7
Nature of business
Sec. 7. A limited partnership may carry on any business that a partnership without limited partners may carry on. This article does not authorize a limited partnership to make insurance within the meaning of IC 27-1.
As added by P.L.147-1988, SEC.1.
IC 23-16-2-8
Business transactions of partner with partnership
Sec. 8. (a) Except as provided in the partnership agreement, a partner may:
(1) lend money to;
(2) borrow money from;
(3) act as guarantor or surety for;
(4) provide collateral for the obligations of; and
(5) transact other business;
with the limited partnership.
(b) Except as provided in the partnership agreement, and subject to other applicable law, a partner has the same rights and obligations with respect to the limited partnership as a person who is not a partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-2-9
Indemnification of partners, employees, officers, or agents
Sec. 9. (a) A domestic or foreign limited partnership may indemnify a person made a party to an action because the person is or was a partner, employee, officer, or agent of the partnership against liability incurred in the action if:
(1) the person's conduct was in good faith; and
(2) the person reasonably believed:
(A) in the case of conduct in the person's capacity as a partner, that the person's conduct was in the best interests of the partnership; and
(B) in all other cases that the person's conduct was at least not opposed to the best interests of the limited partnership or foreign limited partnership; and
(3) in the case of any criminal action, the person either:
(A) had reasonable cause to believe the person's conduct was lawful; or
(B) had no reasonable cause to believe the person's conduct was unlawful.
(b) The indemnification provided for in subsection (a) does not exclude any other rights to indemnification that a partner, employee, officer, or agent of the domestic or foreign limited partnership may have under the partnership agreement or with the written consent of all partners.
As added by P.L.147-1988, SEC.1.



CHAPTER 3. FORMATION AND CERTIFICATE OF LIMITED PARTNERSHIP

IC 23-16-3-1
Partnership agreement
Sec. 1. (a) A limited partnership must have a partnership agreement. Except as provided in IC 23-16-8-2 and IC 23-16-8-4, a person has the rights, and is subject to the liabilities, of a general partner only if the person has signed a partnership agreement in person or by an attorney-in-fact.
(b) The partnership agreement of a limited partnership may be amended from time to time. Unless the partnership agreement provides otherwise, an amendment of the partnership agreement may be made only with the written consent of each limited partner who may be adversely affected by an amendment that would accomplish any of the following:
(1) Increase the obligations of any limited partner to make contributions.
(2) Alter the allocation for tax purposes of any items of income, gain, loss, deduction, or credit.
(3) Alter the manner of computing the distributions of any partner.
(4) Alter, except as provided in IC 23-16-4-2(a), the voting or other rights of any limited partner.
(5) Allow the obligation of a partner to make a contribution to be compromised by written consent of fewer than all partners.
(6) Alter the procedures for amendment of the partnership agreement.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-2
Certificate of limited partnership
Sec. 2. (a) To form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the secretary of state. The certificate must include the following:
(1) The name of the limited partnership.
(2) The address of the office and the name and address of the agent for service of process required to be maintained by IC 23-16-2-3.
(3) The name and the business address of each general partner.
(4) The latest date upon which the limited partnership is to dissolve.
(5) Any other matters the general partners agree to include.
(b) A limited partnership is formed at the time of the filing of the initial certificate of limited partnership in the office of the secretary of state or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section. Unless the certificate specifies an effective date that is different from the filing date, the time and date of the filing of the certificate is conclusive evidence as to when

a limited partnership is formed.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-3
Amendment to certificate
Sec. 3. (a) A certificate of limited partnership is amended by filing a certificate of amendment in the office of the secretary of state. The certificate of amendment must include the following:
(1) The name of the limited partnership.
(2) The amendment to the certificate of limited partnership.
(b) Within sixty (60) days after any of the following events occurs, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events must be filed:
(1) The admission of a new general partner.
(2) The withdrawal of a general partner.
(3) The continuation of the business under IC 23-16-9-1 after an event of withdrawal of a general partner.
(4) The discovery by a general partner that any statement in the certificate of limited partnership was false when made.
(5) The discovery by a general partner that any facts or arrangements described in the certificate of limited partnership have changed, making the certificate inaccurate in any respect.
(c) The filing of an amendment reflecting the occurrence of an event referred to in subsection (b) within the time required under subsection (b) absolves a person from any liability that might arise because the certificate did not reflect the occurrence of that event before the filing of the amendment.
(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners may determine.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-4
Cancellation of certificate
Sec. 4. A certificate of limited partnership shall be cancelled by filing a certificate of cancellation upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation shall be filed in the office of the secretary of state and must include the following:
(1) The name of the limited partnership.
(2) The date of filing of its certificate of limited partnership.
(3) The reason for filing the certificate of cancellation.
(4) The effective date or time (which must be a date or time certain) of cancellation if it is not to be effective upon the filing of the certificate.
(5) Any other information the person filing the certificate of cancellation determines.
As added by P.L.147-1988, SEC.1.
IC 23-16-3-5
Execution of certificates
Sec. 5. (a) Each certificate required or permitted to be filed in the office of the secretary of state under this article shall be executed in the following manner:
(1) An initial certificate of limited partnership must be signed by all general partners.
(2) A certificate of amendment or restatement must be signed by at least one (1) general partner and by each other general partner designated in the certificate as a new general partner; however, if there are no general partners a certificate of amendment or restatement must be signed by each new general partner as designated in the certificate.
(3) A certificate of cancellation must be signed by all general partners; however, if there is no general partner, a certificate of cancellation must be signed by a majority in interest of the limited partners.
(b) Any person may sign a certificate, a partnership agreement, or an amendment to a certificate or partnership agreement by an attorney in fact. Powers of attorney relating to the signing of a certificate, a partnership agreement, or an amendment to a certificate or partnership agreement by an attorney in fact need not be sworn to, verified, acknowledged, or signed in the presence of a notary public, and need not be filed with the secretary of state, but must be retained among the records of the partnership. A power of attorney may be included in the partnership agreement and need not be a separate document.
(c) The execution of a certificate by any person constitutes an oath or affirmation under the penalties of perjury that to the best of the person's knowledge and belief the statements made in the certificate are true.
As added by P.L.147-1988, SEC.1. Amended by P.L.130-2006, SEC.22.

IC 23-16-3-6
Execution by judicial act
Sec. 6. If a person required to execute any certificate under section 5 of this chapter fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit or superior court of the county in which the office described in IC 23-16-2-3 is located to direct the execution of the certificate. If the office referred to in IC 23-16-2-3 is not within Indiana, the petition may be made to the circuit or superior court of the county in which the business address of the registered agent referred to in IC 23-16-2-3 is located. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the secretary of state to file a certificate in form and substance as directed by the court.
As added by P.L.147-1988, SEC.1.
IC 23-16-3-7
Filing in office of secretary of state
Sec. 7. (a) The original signed copy (together with a duplicate copy, which may be either a signed or conformed copy) of the certificate of limited partnership, of any certificates of amendment or cancellation (or of any judicial decree of amendment or cancellation), and of any restated certificate shall be delivered to the secretary of state. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of the person's authority as a prerequisite to filing. Unless the secretary of state finds that a certificate does not conform to law, upon receipt of all filing fees required by law, the secretary of state shall:
(1) endorse on the original and each copy the word "filed" and the date and time of the filing;
(2) file the original certificate; and
(3) return the copy to the person who filed it or to that person's representative.
(b) In the absence of fraud an endorsement by the secretary of state under subsection (a) is conclusive evidence of the date and time of the filing of the certificate.
(c) Upon the filing of a certificate of amendment (or judicial decree of amendment) or a restated certificate in the office of the secretary of state, or upon the effective date or time provided for in a certificate of amendment (or judicial decree of amendment) or a restated certificate, the certificate of limited partnership is amended or restated as set forth in the certificate of amendment or restated certificate. Upon the filing of a certificate of cancellation (or a judicial decree of cancellation), or upon the effective date or time of a certificate of cancellation (or a judicial decree thereof), the certificate of limited partnership is cancelled.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-8
Liability for false statement in certificate
Sec. 8. (a) Except as provided in subsection (b), if any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement, a person who suffers loss by reasonable reliance on the statement may recover damages for the loss from:
(1) any person who executed the certificate, or caused another to execute the certificate on that person's behalf, and who knew the statement to be false at the time the certificate was executed;
(2) any general partner who knew or should have known the statement to be false at the time the certificate was executed; and
(3) any general partner who:
(A) after the execution of the certificate, but at least sixty (60) days before the statement was reasonably relied upon, knew or should have known that any arrangement or other

fact described in a statement in the certificate had changed, making the statement inaccurate; and
(B) failed to cancel or amend the certificate or to file a petition for the cancellation or amendment of the certificate under section 6 of this chapter before the statement was reasonably relied upon.
(b) A general partner is not liable for failing to cancel or amend a certificate or for failing to file a petition for the amendment or cancellation of a certificate under subsection (a)(2) if a certificate of amendment, certificate of cancellation, or petition for amendment or cancellation is filed within sixty (60) days after the general partner knew or should have known to the extent provided in subsection (a) that the statement in the certificate was false in any material respect.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-9
Scope of notice
Sec. 9. The fact that a certificate of limited partnership is on file in the office of the secretary of state is notice that the partnership is a limited partnership and is notice of all other facts that are required to be set forth in a certificate of limited partnership under section 2 of this chapter and that are set forth in the certificate.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-10
Delivery of certificates to limited partners
Sec. 10. Upon the return by the secretary of state of a certificate marked "Filed" under section 7 of this chapter, the general partners shall promptly deliver or mail a copy of the certificate to each limited partner, unless the partnership agreement provides otherwise.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-11
Integration and restatement of certificate
Sec. 11. (a) Whenever it so desires, a limited partnership may integrate into a single instrument all of the provisions of its certificate of limited partnership that are in effect and operative as a result of the previous filing with the secretary of state of one (1) or more certificates or other instruments under this article by filing a restated certificate of limited partnership specifically designated as a "Restated Certificate of Partnership", and stating in its heading or in a separate paragraph that there is no discrepancy between the provisions of the original certificate of limited partnership with its amendments and the restated certificate. If the restated certificate restates and integrates and also further amends in any respect the certificate of limited partnership, as previously amended or supplemented, it must bear a heading with the words "Amended and Restated Certificate of Limited Partnership" together with such other words as the partnership considers appropriate, it must be executed by at least one (1) general partner and by each other general partner

designated in the amended and restated certificate of limited partnership as a new general partner, and it must be filed under section 7 of this chapter in the office of the secretary of state.
(b) A restated or amended and restated certificate of limited partnership must state, either in its heading or in an introductory paragraph, the limited partnership's present name (and, if it has been changed, the name under which the limited partnership was originally filed), the date of filing of the original certificate of limited partnership with the secretary of state, and the effective date or time (which must be a date or time certain) of the restated or amended and restated certificate, if it is not to be effective upon the filing of the restated or amended and restated certificate. A restated or amended and restated certificate must also state that it was duly executed and is being filed in accordance with this section.
(c) Upon the filing of the restated certificate of limited partnership with the secretary of state, or upon the effective date or time provided for in the restated certificate of limited partnership, the initial certificate of limited partnership, as previously amended or supplemented, is superseded. After that filing, the restated certificate of limited partnership, including any further amendment or changes made by the restated certificate, is the certificate of limited partnership, but the original effective date of formation of the limited partnership remains unchanged.
(d) Any amendment or change effected in connection with the restatement and integration of the certificate of limited partnership under this section is subject to any other provision of this article that is not inconsistent with this section and that would apply if a separate certificate of amendment were filed to effect the amendment or change.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-12
Mergers
Sec. 12. (a) A domestic limited partnership may merge with or into one (1) or more domestic limited partnerships or foreign limited partnerships formed under the laws of another state, with one (1) partnership, as provided in the merger agreement, being the surviving partnership.
(b) A domestic limited partnership that is not the surviving partnership in the merger shall file a certificate of cancellation, which must have an effective date not later than the effective date of the merger.
(c) If, following a merger of one (1) or more domestic limited partnerships and one (1) or more foreign limited partnerships formed under the laws of another state, the surviving partnership is not a domestic limited partnership, the surviving partnership shall execute a certificate, which must be attached to the certificate of cancellation filed for each domestic limited partnership under section 4 of this chapter, that states that it agrees that it may be served with process in Indiana in any action for the enforcement of any obligation of the

domestic limited partnership, that irrevocably appoints the secretary of state as its agent to accept service of process in any such action, and that specifies the address to which the secretary of state may mail a copy of process served in any such action. If there is service of process on the secretary of state under this subsection, the plaintiff in any such action shall furnish the secretary of state with the address specified in the certificate provided for in this section and any other address that the plaintiff may elect to furnish, and the secretary of state shall notify the surviving partnership at all such addresses furnished by the plaintiff in accordance with this section.
(d) When the certificate of cancellation required by section 4 of this chapter becomes effective, for all purposes of the laws of Indiana, all of the rights, privileges, and powers of each of the partnerships that have merged, and all real property, personal property, and mixed property and all debts due to any of the partnerships, as well as all other things and causes of action belonging to each of the partnerships, shall be vested in the surviving partnership and become the property of the surviving partnership as they were of each of the partnerships that have merged. The title to any real property vested by deed or otherwise under the laws of Indiana in any of the partnerships does not revert and is not impaired by reason of this chapter. However, all rights of creditors and all liens upon any property of any of the partnerships are preserved unimpaired, and all debts, liabilities, and duties of each of the partnerships that have merged attach to the surviving partnership and may be enforced against it to the same extent as if those debts, liabilities, and duties had been incurred or contracted by it.
As added by P.L.147-1988, SEC.1.

IC 23-16-3-13
Requirements for merger of domestic limited partnership with other business entity; plan of merger
Sec. 13. (a) As used in this section, "other business entity" means a corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic limited partnerships may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic limited partnership corporation that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the

merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic limited partnership and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic corporation or other business entity into which each other domestic corporation or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the limited partnership shares of each domestic limited partnership that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management of the limited liability company is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.     (d) The plan of merger required by subsection (c)(4) will be adopted and approved by each domestic corporation that is a party to the merger in the same manner as is provided in this chapter.
(e) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity;
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.
(e) This section, to the extent applicable, applies to the merger of one (1) or more domestic limited partnerships with or into one (1) or more other business entities.
(f) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic limited partnerships with or into one (1) or more foreign corporations must be made solely according to the requirements of this section.
As added by P.L.178-2002, SEC.104.

IC 23-16-3-14
Entity conversion
Sec. 14. (a) As used in this section, "other entity" has the meaning set forth in IC 23-1-38.5-1.
(b) A domestic corporation, domestic other entity, foreign corporation, or foreign other entity may convert to a domestic limited partnership under IC 23-1-38.5.
(c) A domestic limited partnership may convert to a domestic corporation, domestic other entity, foreign corporation, or foreign other entity under IC 23-1-38.5.
As added by P.L.130-2006, SEC.23.



CHAPTER 4. LIMITED PARTNERS

IC 23-16-4-1
Additional limited partners
Sec. 1. After the formation of a limited partnership, a person may be admitted as an additional limited partner:
(1) in the case of a person acquiring a partnership interest directly from the limited partnership, upon compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners; and
(2) in the case of an assignee of a partnership interest, as provided in IC 23-16-8-4.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-2
Classes or groups of limited partners; rights, powers, and duties; voting
Sec. 2. (a) A partnership agreement may provide for classes or groups of limited partners having such relative rights, powers, and duties as the partnership agreement may provide, and may make provision for the future creation, in the manner provided in the partnership agreement, of additional classes or groups of limited partners having such relative rights, powers, and duties as may from time to time be established (including rights, powers, and duties senior to existing classes and groups of limited partners).
(b) Subject to section 3 of this chapter, the partnership agreement may grant to all the limited partners, to certain identified limited partners, or to a specified class or group of the limited partners the right to vote (on a per capita or other basis), separately or with all or any class or group of the limited partners or the general partners, on any matter.
(c) A partnership agreement that grants a right to vote may set forth provisions relating to the following:
(1) Notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any limited partners.
(2) Waiver of the notice described in subdivision (1).
(3) Action by written consent without a meeting.
(4) The establishment of a record date.
(5) Quorum requirements.
(6) Voting in person or by proxy.
(7) Any other matter concerning the exercise of a right to vote under the partnership agreement.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-3
Liability to third parties
Sec. 3. (a) Except as provided in subsection (d), a limited partner is not liable for the obligations of a limited partnership unless:
(1) the limited partner is also a general partner; or         (2) the limited partner, in addition to exercising the rights and powers of a limited partner, participates in the control of the business.
However, a limited partner who participates in the control of the business is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.
(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) solely by doing one (1) or more of the following:
(1) Being a contractor for, or an agent or employee of, the limited partnership or of a general partner, or being an officer, director, or shareholder of a general partner that is a corporation.
(2) Consulting with or advising a general partner with respect to any matter, including the business of the limited partnership.
(3) Acting as surety, guarantor, or endorser for the limited partnership, guaranteeing or assuming one (1) or more specific obligations of the limited partnership, or providing collateral for the limited partnership.
(4) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.
(5) Calling, requesting, attending, or participating in a meeting of the partners or the limited partners.
(6) Proposing, approving, or disapproving, by voting or otherwise, one (1) or more of the following matters:
(A) The dissolution and winding up of the limited partnership.
(B) The sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited partnership.
(C) The incurring, renewal, refinancing, or payment or other discharge of indebtedness by the limited partnership other than in the ordinary course of its business.
(D) A change in the nature of the business.
(E) The admission, retention, or removal of a general partner.
(F) The admission, retention, or removal of a limited partner.
(G) A transaction or other matter involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.
(H) An amendment to the partnership agreement or certificate of limited partnership.
(I) Matters related to the business of the limited partnership not otherwise enumerated in this subsection which the partnership agreement states may be subject to the approval or disapproval of limited partners.
(J) The merger of the limited partnership.
(7) Winding up the limited partnership under IC 23-16-9-3.
(8) Serving on a committee of the limited partnership or the

limited partners.
(9) Exercising any right or power permitted to limited partners under this article and not specifically enumerated in this subsection.
(c) The enumeration of certain powers in subsection (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by that limited partner in the control of the business of the limited partnership.
(d) A limited partner who knowingly permits the partner's name to be used in the name of the limited partnership, except under circumstances permitted under IC 23-16-2-1(a)(2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-4
Person erroneously believing to be limited partner
Sec. 4. (a) Except as provided in subsection (b), a person who makes a contribution to a partnership and erroneously but in good faith believes that the person has become a limited partner in the partnership is not a general partner in the partnership, and is not bound by its obligations by reason of making the contribution, receiving distributions from the partnership, or exercising any rights of a limited partner, if, within sixty (60) days after ascertaining the mistake, that person:
(1) in the case of a person who wishes to be a limited partner, causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or
(2) in the case of a person who wishes to withdraw from the partnership, takes such action as may be necessary to withdraw.
(b) A person who makes a contribution under the circumstances described in subsection (a) is liable as a general partner to any third party who transacts business with the partnership before the occurrence of either of the events referred to in subsection (a) if the third party:
(1) actually believed in good faith that the person was a general partner at the time of the transaction;
(2) acted in reasonable reliance on that belief; and
(3) extended credit to the partnership in reasonable reliance on the credit of that person.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-5
Access to information by limited partner
Sec. 5. Each limited partner has the right to inspect and copy any of the partnership records required to be maintained by IC 23-16-2-6 and to obtain from the general partners, from time to time, upon reasonable demand the following:
(1) True and full information regarding the state of the business and financial condition of the limited partnership.         (2) Promptly after becoming available, copies of the limited partnership's federal, state, and local income tax returns for each year.
(3) Other information regarding the affairs of the limited partnership as is just and reasonable.
As added by P.L.147-1988, SEC.1.

IC 23-16-4-6
Admission of limited partners
Sec. 6. A person acquiring a partnership interest is admitted as a limited partner when the latter of the following occurs:
(1) The formation of the limited partnership.
(2) The time provided in the partnership agreement or, if no time is provided in the partnership agreement, when the person's admission is reflected in the records of the limited partnership.
As added by P.L.147-1988, SEC.1.



CHAPTER 5. GENERAL PARTNERS

IC 23-16-5-1
Admission of additional general partners
Sec. 1. After the filing of a limited partnership's initial certificate of limited partnership, unless otherwise provided in the partnership agreement, additional general partners may be admitted only with the specific written consent of each partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-2
Events of withdrawal
Sec. 2. A person ceases to be a general partner of a limited partnership upon the happening of any of the following events:
(1) The general partner withdraws from the limited partnership as provided in IC 23-16-7-2.
(2) The general partner ceases to be a member of the limited partnership as provided in IC 23-16-8-2.
(3) The general partner is removed as a general partner in accordance with the partnership agreement.
(4) Unless otherwise provided in the partnership agreement, or with the specific written consent of all partners, the general partner:
(A) makes an assignment for the benefit of creditors;
(B) files a voluntary petition in bankruptcy;
(C) is adjudged a bankrupt or an insolvent, or an order of relief is entered against the general partner in any bankruptcy or insolvency proceeding;
(D) files a petition or answer seeking for the general partner any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;
(E) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding described in clause (D); or
(F) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or a substantial part of the general partner's properties.
(5) Unless otherwise provided in the partnership agreement, or with the specific written consent of all partners:
(A) in the case of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, rule, or regulation, the continuation of the proceeding, without dismissal, one hundred twenty (120) days after the proceeding was commenced; or
(B) in the case of the appointment, without the general partner's consent or acquiescence, of a trustee, receiver, or liquidator of the general partner or of all or any substantial

part of the general partner's properties, the absence of any order vacating or staying the appointment within ninety (90) days after the appointment, or, if the appointment is stayed, the absence of any order vacating the appointment within ninety (90) days after the stay expires.
(6) In the case of a general partner who is an individual:
(A) the general partner dies; or
(B) an order is entered by a court adjudicating the general partner incompetent to manage the general partner's own person or property.
(7) In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the trust terminates (but not merely the substitution of a new trustee).
(8) In the case of a general partner that is a separate partnership, the separate partnership dissolves and winding up is commenced.
(9) In the case of a general partner that is a corporation, a certificate of dissolution, or its equivalent, is filed for the corporation or the corporation's charter is revoked.
(10) In the case of a general partner that is an estate, the fiduciary distributes the estate's entire interest in the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-3
General powers and liabilities
Sec. 3. (a) Except as provided in this article or in the partnership agreement, a general partner of a limited partnership has the rights and powers of, and is subject to the restrictions of, a partner in a partnership without limited partners.
(b) Except as provided in this article, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.
(c) Except as provided in this article or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-4
Contributions by general partner
Sec. 4. (a) A general partner of a limited partnership may make contributions to the partnership, share in the profits and losses of the partnership, and share in distributions from the limited partnership as a general partner. A general partner also may make contributions and share in profits, losses, and distributions as a limited partner.
(b) A person who is both a general partner and a limited partner has the rights and powers of a general partner and is subject to the restrictions and liabilities of a general partner and, except as

provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of the person's participation in the partnership as a limited partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-5-5
Classes or groups of general partners; rights, powers, and duties; voting
Sec. 5. (a) A partnership agreement may provide for classes or groups of general partners having such relative rights, powers, and duties as the partnership agreement may provide, and may make provision for the future creation, in the manner provided in the partnership agreement, of additional classes or groups of general partners having such relative rights, powers, and duties as may from time to time be established (including rights, powers, and duties senior to existing classes and groups of general partners).
(b) The partnership agreement may grant to all the general partners, or to certain identified general partners, or to a specified class or group of general partners, the right to vote (on a per capita or any other basis), separately or with all or any class or group of the limited partners on any matter.
(c) A partnership agreement that grants a right to vote may set forth provisions relating to the following:
(1) Notice of the time, place, or purpose of any meeting at which any matter is to be voted on by any general partners.
(2) Waiver of the notice described in subdivision (1).
(3) Action by written consent without a meeting.
(4) The establishment of a record date.
(5) Quorum requirements.
(6) Voting in person or by proxy.
(7) Any other matter concerning the exercise of a right to vote under the partnership agreement.
As added by P.L.147-1988, SEC.1.



CHAPTER 6. FINANCE

IC 23-16-6-1
Form of contribution
Sec. 1. The contribution of a partner may be:
(1) in cash, property, or services rendered; or
(2) a promissory note or other obligation to contribute cash or property or to perform services.
As added by P.L.147-1988, SEC.1.

IC 23-16-6-2
Liability for contribution
Sec. 2. (a) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.
(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability, or any other reason. If a partner does not make a required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value (as stated in the partnership records of the limited partnership) of the contribution that has not been made. The option provided under this subsection is in addition to, and is not in lieu of, any other rights, including the right to specific performance, that the limited partnership may have against such a partner under the partnership agreement or applicable law.
(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or to return money or other property paid or distributed in violation of this article may be compromised only by written consent of all the partners. Notwithstanding any such compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing (including the partnership agreement and any amendment to the partnership agreement) that reflects the obligation and before the amendment or cancellation of the partnership agreement to reflect the compromise, may enforce the original obligation to the extent that, in extending credit, the creditor reasonably relied on the obligation of a partner to make a contribution.
(d) A partnership agreement may provide that the interest of any partner who fails to make any contribution that the partner is obligated to make is subject to specified penalties for, or specified consequences of, the failure. Penalties or consequences provided for in the partnership agreement may include the following:
(1) Reducing the defaulting partner's proportionate interest in the limited partnership.
(2) Subordinating the defaulting partner's partnership interest to

that of nondefaulting partners.
(3) A forced sale of the partner's partnership interest.
(4) Forfeiture of the partner's partnership interest.
(5) The lending by other partners of the amount necessary to meet the defaulting partner's commitment.
(6) A fixing of the value of the defaulting partner's partnership interest by appraisal or by formula and the redemption or sale of the defaulting partner's partnership interest at the fixed value.
(7) Any other penalty or consequence.
As added by P.L.147-1988, SEC.1.

IC 23-16-6-3
Sharing of profits and losses
Sec. 3. The profits and losses of a limited partnership shall be allocated among the partners, and among classes or groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, profits and losses shall be allocated on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.
As added by P.L.147-1988, SEC.1.

IC 23-16-6-4
Sharing of distributions
Sec. 4. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes and groups of partners, in the manner provided in the partnership agreement. If the partnership agreement does not so provide, distributions shall be made on the basis of the agreed value (as stated in the records of the limited partnership) of the contributions made by each partner to the extent they have been received by the limited partnership and have not been returned.
As added by P.L.147-1988, SEC.1.



CHAPTER 7. DISTRIBUTIONS AND WITHDRAWALS

IC 23-16-7-1
Interim distributions
Sec. 1. Except as provided in this chapter, a partner is entitled to receive distributions from a limited partnership before the partner's withdrawal from the limited partnership and before the dissolution and winding up of the limited partnership to the extent and at the times or upon the happening of the events specified in the partnership agreement.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-2
Withdrawal of general partner
Sec. 2. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners. However, if the general partner's withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and may offset the damages against the amount otherwise distributable to the withdrawing general partner in addition to any remedies otherwise available under applicable law.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-3
Withdrawal of limited partner
Sec. 3. A limited partner may withdraw from a limited partnership at the time or upon the happening of events specified in the partnership agreement and in accordance with the partnership agreement. If the partnership agreement does not specify in writing:
(1) the time or the events upon the happening of which a limited partner may withdraw; or
(2) a definite time for the dissolution and winding up of the limited partnership;
a limited partner may withdraw upon not less than six (6) months prior written notice to each general partner at the general partner's address as set forth in the certificate of limited partnership filed in the office of the secretary of state.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-4
Distribution upon withdrawal
Sec. 4. Except as provided in this chapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which the withdrawing partner is entitled under the partnership agreement and, if not otherwise provided in the partnership agreement, the withdrawing partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the withdrawing partner's interest in the limited partnership as of the date of withdrawal based upon the

withdrawing partner's right to share in distributions from the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-5
Distribution in kind
Sec. 5. (a) Except as provided in the partnership agreement, a partner, regardless of the nature of the partner's contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash.
(b) Except as provided in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to the partner exceeds a percentage of that asset that is equal to the percentage in which the partner shares in distributions from the limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-6
Right to distribution
Sec. 6. At the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-7
Limitations on distribution
Sec. 7. A partner may not receive a distribution from a limited partnership to the extent that at the time of the distribution, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, would exceed the fair value of the partnership assets.
As added by P.L.147-1988, SEC.1.

IC 23-16-7-8
Liability upon return of contribution
Sec. 8. (a) If a partner has received the return of any part of the partner's contribution without violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of one (1) year after receiving the return of contribution for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.
(b) If a partner has received the return of any part of the partner's contribution in violation of the partnership agreement or this article, the partner is liable to the limited partnership for a period of six (6) years after receiving the return of contribution for the amount of the

contribution wrongfully returned.
(c) A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the agreed value (as stated in the records of the limited partnership) of the partner's contribution that has not been distributed to the partner.
As added by P.L.147-1988, SEC.1.



CHAPTER 8. ASSIGNMENT OF PARTNERSHIP INTERESTS

IC 23-16-8-1
Nature of partnership interest
Sec. 1. A partnership interest is personal property. A partner has no interest in specific limited partnership property.
As added by P.L.147-1988, SEC.1.

IC 23-16-8-2
Assignment of partnership interest
Sec. 2. Unless otherwise provided in the partnership agreement:
(1) a partnership interest is assignable in whole or in part;
(2) an assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become a partner or to exercise any rights or powers of a partner;
(3) an assignment entitles the assignee to share in the profits and losses, to receive the distribution or distributions, and to receive the allocation of income, gain, loss, deduction, or credit or similar item to which the assignor was entitled, to the extent assigned; and
(4) a partner ceases to be a partner and to have the power to exercise any rights or powers of a partner upon assignment of all of the partner's partnership interest.
As added by P.L.147-1988, SEC.1.

IC 23-16-8-3
Rights of creditor
Sec. 3. On application to a court by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment, with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This article does not deprive any partner of the benefit of any exemption laws applicable to the partner's partnership interest.
As added by P.L.147-1988, SEC.1.

IC 23-16-8-4
Right of assignee to become limited partner
Sec. 4. (a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner, if and to the extent that:
(1) the partnership agreement so provides; or
(2) all other partners consent in writing.
(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this article. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make contributions as provided in IC 23-16-6-2. However, the assignee is

not obligated for liabilities that were unknown to the assignee at the time the assignee became a limited partner and that could not be ascertained from the partnership agreement. Additionally, the assignee is not liable for any accrued liabilities of the assignor at the time of such assignment unless the assignee specifically assumes such liabilities.
(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from the assignor's liabilities to the limited partnership under IC 23-16-3-8, IC 23-16-6, and IC 23-16-7, unless such liabilities are specifically assumed by the assignee under subsection (b).
As added by P.L.147-1988, SEC.1.

IC 23-16-8-5
Power of estate of deceased or incompetent partner
Sec. 5. (a) If a partner who is an individual dies or a court adjudges the partner to be mentally incompetent, the partner's personal representative, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling the partner's estate or administering the partner's property, including any power the partner had to give an assignee the right to become a limited partner.
(b) If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by the partner's legal representative or successor.
As added by P.L.147-1988, SEC.1. Amended by P.L.33-1989, SEC.22.



CHAPTER 9. DISSOLUTION

IC 23-16-9-1
Nonjudicial dissolution
Sec. 1. (a) A limited partnership is dissolved and its affairs shall be wound up upon the occurrence of the first of the following:
(1) At the time specified in the certificate of limited partnership.
(2) Upon the occurrence of events specified in the partnership agreement.
(3) Subject to a requirement in the partnership agreement requiring the approval by a greater or lesser percentage of limited partners and general partners, upon the written consent of all general partners and the affirmative vote of two-thirds (2/3) in interest of each class of limited partners.
(4) Except as provided in subsection (b), an event of withdrawal of a general partner, unless:
(A) at the time there is at least one (1) other general partner;
(B) the partnership agreement permits the business of the limited partnership to be carried on by the remaining general partner; and
(C) the remaining general partner carries on the business of the limited partnership.
(5) The entry of a decree of judicial dissolution under section 2 of this chapter.
(b) A limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal of a general partner if, within ninety (90) days after the withdrawal, all partners (or such lesser percentage as may be provided in the partnership agreement) agree in writing to continue the business of the limited partnership and agree in writing to the appointment of one (1) or more additional general partners if necessary or desired.
As added by P.L.147-1988, SEC.1.

IC 23-16-9-2
Judicial dissolution
Sec. 2. On application by or for a partner, the circuit or superior court of the county in which the office of the limited partnership referred to in IC 23-16-2-3 is located may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement. If the office referred to in IC 23-16-2-3 is not within Indiana, the application may be made to the circuit or superior court of the county in which the registered agent referred to in IC 23-16-2-3 is located.
As added by P.L.147-1988, SEC.1.

IC 23-16-9-3
Winding up
Sec. 3. (a) Unless otherwise provided in the partnership agreement, the general partners who have not wrongfully dissolved

a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs. However, the circuit or superior court of the county in which the office of the limited partnership referred to in IC 23-16-2-3 is located, or if the office referred to in IC 23-16-2-3 is not within Indiana, the circuit or superior court of the county in which the business address of the registered agent referred to in IC 23-16-2-3 is located, may wind up the limited partnership's affairs upon application of any partner or of any partner's legal representative or assignee, and in connection with the winding up, may appoint a liquidating trustee.
(b) Upon the dissolution of a limited partnership, the persons winding up the affairs of a limited partnership may, in the name of the limited partnership and for and on behalf of the limited partnership, prosecute and defend civil, criminal, and administrative proceedings, settle and close the limited partnership's business, dispose of and convey the limited partnership's property, discharge the limited partnership's liabilities, and distribute to the partners any remaining assets of the limited partnership, all without affecting the liability of limited partners.
As added by P.L.147-1988, SEC.1.

IC 23-16-9-4
Distribution of assets
Sec. 4. Upon the winding up of a limited partnership, the assets shall be distributed as follows:
(1) To creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership (whether by payment or by establishment of adequate reserves) other than liabilities for distributions to partners under IC 23-16-7-1 and IC 23-16-7-4.
(2) Unless otherwise provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under IC 23-16-7-1 and IC 23-16-7-4.
(3) Unless otherwise provided in the partnership agreement, to partners first for the return of their contributions and second respecting their partnership interests, in the proportions in which the partners share in distributions.
As added by P.L.147-1988, SEC.1.



CHAPTER 10. FOREIGN LIMITED PARTNERSHIPS

IC 23-16-10-1
Law governing
Sec. 1. (a) Subject to the Constitution of the State of Indiana:
(1) the laws of the state or other jurisdiction or country under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners; and
(2) a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of Indiana.
(b) A foreign limited partnership is subject to IC 23-16-2-7. IC 23-16-3-5 and IC 23-16-3-8 apply to foreign limited partnerships as though they were domestic limited partnerships.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-2
Registration
Sec. 2. (a) Before transacting business in Indiana, a foreign limited partnership shall register with the secretary of state. In order to register, a foreign limited partnership must submit to the secretary of state an original copy executed by a general partner, together with a duplicate copy, of an application for registration as a foreign limited partnership, signed and sworn to under penalties for perjury by a general partner. The application must set forth the following:
(1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in Indiana.
(2) The state, territory, possession, foreign country, or other jurisdiction where the limited partnership was organized, the date of its formation and a statement signed by a general partner that, as of the date of filing, the foreign limited partnership validly exists as a limited partnership under the laws of the jurisdiction of its organization.
(3) The nature of the business or purpose to be promoted in Indiana.
(4) The name and address of the registered agent for service of process required under section 4 of this chapter.
(5) The name and business address, residence address, or mailing address of each general partner.
(6) The date on which the foreign limited partnership first transacted, or intends to transact, business in Indiana.
(7) The address of the office at which is kept a list of the names and addresses of the limited partners and the capital contributions of each, together with a statement by the foreign limited partnership that it will keep those records until the foreign limited partnership's registration in Indiana is cancelled.
(b) The following activities, among others, do not constitute

transacting business within the meaning of subsection (a):
(1) Maintaining, defending, or settling any proceeding.
(2) Holding meetings of the partners or carrying on other activities concerning internal partnership affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities or maintaining trustees or depositaries with respect to those securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside Indiana before they become contracts.
(7) Creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning, without more, real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not one (1) of a course of repeated transactions of a like nature.
(11) Transacting business in interstate commerce.
(c) Service of legal process upon any foreign limited partnership shall be made as provided in IC 23-16-2-3, except the secretary of state is the agent for service of process for a foreign limited partnership transacting business in Indiana without registration.
As added by P.L.147-1988, SEC.1. Amended by P.L.226-1989, SEC.25.

IC 23-16-10-3
Issuance of registration
Sec. 3. (a) If the secretary of state finds that an application for registration conforms to law and all requisite fees have been paid, the secretary of state shall do the following:
(1) Endorse on the application the word "filed", and the date and time of the filing. This endorsement is conclusive evidence of the date and time of its filing in the absence of fraud.
(2) File the original application.
(3) Issue a certificate of registration to transact business in Indiana.
(b) The certificate of registration, together with a copy of the application, shall be returned to the person who filed the application or to that person's representative.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-4
Name; specified office and agent; change of agent; change of address of business office of agent; resignation of agent
Sec. 4. (a) Except as provided in subsection (b), a foreign limited partnership may register with the secretary of state under any name

(whether or not it is the name under which it is registered in the jurisdiction of its organization) that:
(1) includes the words "limited partnership" or the abbreviation "L.P."; and
(2) could be registered by a domestic limited partnership.
(b) A foreign limited partnership may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize use of the name applied for if:
(1) the other domestic or foreign limited partnership files its written consent to the use of its name, signed by any current general partner of the other limited partnership and verified subject to the penalties for perjury; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment establishing the applicant's right to use the name applied for in Indiana.
(c) Each foreign limited partnership shall have and maintain:
(1) an office, which may be (but need not be) a place of its business in Indiana; and
(2) a registered agent whose business address is in Indiana for service of process on the foreign limited partnership, which may be:
(A) an individual resident of Indiana; or
(B) a domestic corporation or a foreign corporation authorized to transact business in Indiana.
(d) A foreign limited partnership may change its registered agent by delivering to the secretary of state for filing a statement containing the following:
(1) The name of the foreign limited partnership.
(2) The name of its current registered agent.
(3) The name and business address of the new registered agent and the new agent's consent to the appointment (either on the statement or attached to it).
(e) If a registered agent changes the address of the registered agent's business office, the registered agent must notify the foreign limited partnership in writing of the change, and sign and deliver to the secretary of state for filing a statement that complies with the requirements of subsection (d) and recites that the foreign limited partnership has been notified of the change.
(f) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing the signed original and two (2) exact or conformed copies of a statement of resignation. After filing the statement, the secretary of state shall mail one (1) copy to the partnership at the office referred to in subsection (c)(1). The agency appointment is terminated on the thirty-first day after the date on which the statement was filed.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-5 Service of process on registered agent
Sec. 5. (a) A foreign limited partnership's registered agent is the foreign limited partnership's agent for service of process, notice, or demand required or permitted by law to be served on the foreign limited partnership.
(b) This section does not prescribe the only means, or necessarily the required means, of serving a foreign limited partnership.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-6
Changes in and amendments to statements in application for registration
Sec. 6. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described in the application have changed, making the application false in any respect, the foreign limited partnership shall, within sixty (60) days after such a change, file in the office of the secretary of state a certificate, signed and sworn to under penalties for perjury by a general partner, correcting the statement.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-7
Cancellation of registration
Sec. 7. A foreign limited partnership may cancel its registration by filing with the secretary of state a certificate of cancellation signed and sworn to under penalties for perjury by a general partner. A cancellation does not terminate the authority of the secretary of state to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transaction of business in Indiana.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-8
Transaction of business without registration
Sec. 8. (a) A foreign limited partnership transacting business in Indiana may not maintain any action in any court of Indiana until it has registered in Indiana under this chapter and paid to the state all fees and penalties for the years during which it did business in Indiana without having registered.
(b) The failure of a foreign limited partnership to register in Indiana does not:
(1) impair the validity of any contract or act of the foreign limited partnership;
(2) impair the right of any other party to a contract with the foreign limited partnership to maintain any action on the contract; or
(3) prevent the foreign limited partnership from defending any action in any court of Indiana.
(c) A limited partner of a foreign limited partnership is not liable

as a general partner of the foreign limited partnership solely by reason of having transacted business in Indiana without registration.
(d) A foreign limited partnership, by transacting business in Indiana without registration, appoints the secretary of state as its agent for service of process with respect to causes of action arising out of the transaction of business in Indiana.
As added by P.L.147-1988, SEC.1.

IC 23-16-10-9
Action by attorney general
Sec. 9. The attorney general may bring an action to restrain a foreign limited partnership from transacting business in Indiana in violation of this article, and the circuit or superior court in any county in which the foreign limited partnership is transacting business without registration may enjoin any foreign limited partnership or agent thereof from doing business in Indiana if it has failed to register or if its registration has been procured on the basis of false or misleading representations.
As added by P.L.147-1988, SEC.1.



CHAPTER 10.1. REPEALED



CHAPTER 11. DERIVATIVE ACTIONS

IC 23-16-11-1
Right of action
Sec. 1. A limited partner may bring an action in the right of a limited partnership to recover a judgment in favor of the limited partnership if:
(1) general partners with authority to bring such an action have refused to bring the action; or
(2) an effort to cause those general partners to bring the action is not likely to succeed.
As added by P.L.147-1988, SEC.1.

IC 23-16-11-2
Proper plaintiff
Sec. 2. In a derivative action under this chapter, the plaintiff must be a partner at the time of bringing the action, and:
(1) the plaintiff must have been a partner at the time of the transaction of which the plaintiff complains in the action; or
(2) the status of the plaintiff as a partner must have devolved upon the plaintiff, by operation of law or under the terms of the partnership agreement, from a person who was a partner at the time of the transaction.
As added by P.L.147-1988, SEC.1.

IC 23-16-11-3
Pleading
Sec. 3. In a derivative action under this chapter, the complaint must set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort to secure initiation of the action by a general partner.
As added by P.L.147-1988, SEC.1.

IC 23-16-11-4
Expenses
Sec. 4. (a) If a derivative action under this chapter is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited partnership the remainder of those proceeds received by the plaintiff.
(b) If the plaintiff is awarded damages in an action under this chapter, the court shall make the award of reasonable expenses payable out of the plaintiff's total award and direct the plaintiff to remit the balance of the total award to the limited partnership. However, if the damages awarded to the plaintiff are insufficient to reimburse the plaintiff's reasonable expenses, the court may direct

that part or all of the plaintiff's award of reasonable expenses be paid by the limited partnership.
As added by P.L.147-1988, SEC.1.



CHAPTER 12. MISCELLANEOUS

IC 23-16-12-1
Construction and application of article
Sec. 1. (a) This article shall be applied and construed to effectuate its general purpose.
(b) The rule that statutes in derogation of the common law are to be strictly construed does not apply to this article.
As added by P.L.147-1988, SEC.1.






ARTICLE 17. NONPROFIT CORPORATIONS

CHAPTER 1. APPLICATION

IC 23-17-1-1
Domestic corporations; application of article
Sec. 1. (a) After July 31, 1993, this article applies to a domestic corporation in existence on July 31, 1993, that was incorporated under or subject to the following:
(1) IC 23-7-1.1.
(2) The Indiana general not for profit corporation act of 1935.
(b) After July 31, 1991, an entity organized under Indiana law for a purpose for which a corporation may be organized under this article may accept the provisions of this article and avail the corporation of the rights, privileges, immunities, and franchises provided by this article by taking the following actions:
(1) The entity's board of directors or governing body must adopt a resolution electing to have this article apply to the entity.
(2) The resolution must specify a date after July 31, 1991, after which the provisions of this article will apply to the entity.
(3) The resolution must be filed with the secretary of state, with a statement providing the name and address of the entity's registered agent before the date specified under subdivision (2).
As added by P.L.179-1991, SEC.1.

IC 23-17-1-2
Foreign corporations; application of article
Sec. 2. After July 31, 1993, this article applies to a foreign corporation that desires to transact business in Indiana. A foreign corporation authorized to transact business in Indiana on July 31, 1993, is subject to this article but is not required to obtain a new certificate of authority to transact business under this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-1-3
Official comments; publication; construction and application of article
Sec. 3. Official comments may be published by the Indiana business law survey commission and, after publication, the comments may be consulted by the courts to determine the underlying reasons, purposes, and policies of this article and may be used as a guide in this article's construction and application.
As added by P.L.179-1991, SEC.1. Amended by P.L.130-2006, SEC.24.

IC 23-17-1-4
Article citation
Sec. 4. This article may be cited as the Indiana Nonprofit

Corporation Act of 1991.
As added by P.L.96-1993, SEC.4.



CHAPTER 2. DEFINITIONS

IC 23-17-2-1
Application of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-2
"Approved by the members"
Sec. 2. "Approved by the members" means the votes cast favoring an action exceed the votes cast opposing the action:
(1) at a duly held meeting at which a quorum is present; or
(2) by a written ballot or written consent in conformity with this article unless this article, articles of incorporation, or bylaws requires a greater number of affirmative votes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-3
"Articles of incorporation"
Sec. 3. "Articles of incorporation" includes amended and restated articles of incorporation, articles of merger, and articles of acceptance.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-4
"Board of directors"
Sec. 4. (a) "Board of directors" means the person or group of persons vested with overall management of the affairs of the domestic or foreign corporation.
(b) The term does not include a person or group of persons because of powers delegated to the person or group under IC 23-17-12-1.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-5
"Bylaws"
Sec. 5. "Bylaws" means a code of rules, other than articles of incorporation, adopted under this article for the regulation or management of the affairs of a domestic or foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-6
"Class"
Sec. 6. "Class" means a group of memberships that have the same rights with respect to voting, dissolution, redemption, and transfer.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-7 "Corporation"
Sec. 7. (a) "Corporation" means a public benefit, mutual benefit, or religious corporation incorporated under or subject to this article.
(b) The term does not include a foreign corporation.
(c) For purposes of IC 23-17-24, the term does not include a homeowners association (as defined in IC 34-6-2-58).
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.3.

IC 23-17-2-8
"Delegate"
Sec. 8. "Delegate" means a person elected or appointed to vote in a representative assembly for the election of a director or on other matters.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-9
"Director"
Sec. 9. "Director" means an individual designated in articles of incorporation or bylaws, elected by the incorporators or otherwise elected or appointed, to act as a member of a board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-10
"Distribution"
Sec. 10. (a) "Distribution" means a direct or an indirect transfer of money or other property or incurrence or transfer of indebtedness by a corporation to or for the benefit of a person.
(b) The term includes a dividend and a purchase, redemption, or other acquisition of memberships.
(c) The term does not include payment of reasonable value for property received or services performed or payment of reasonable benefits in furtherance of the corporation's purposes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-11
"Domestic corporation"
Sec. 11. (a) "Domestic corporation" means a public benefit, mutual benefit, or religious corporation incorporated under or subject to this article.
(b) The term does not include a foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-12
"Entity"
Sec. 12. "Entity" includes the following:
(1) A domestic corporation or a foreign corporation.
(2) A corporation incorporated under IC 23-1 or a foreign corporation admitted to do business under IC 23-1.
(3) A corporation incorporated under any other statute.         (4) A for-profit or nonprofit unincorporated association.
(5) A corporation sole.
(6) A business trust, an estate, a partnership, a trust, and at least two (2) persons having a joint or common economic interest.
(7) A state, the United States, or a foreign government.
(8) A limited liability company or a foreign limited liability company.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.331.

IC 23-17-2-13
"Foreign corporation"
Sec. 13. "Foreign corporation" means a corporation incorporated as a nonprofit corporation under a law other than an Indiana law.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-14
"Governmental subdivision"
Sec. 14. "Governmental subdivision" includes authority, county, district, and municipality.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-15
"Individual"
Sec. 15. "Individual" means a natural person. The term includes the estate of an incompetent or a deceased individual.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-16
"Mail"
Sec. 16. "Mail" means either of the following:
(1) First class, certified, or registered United States mail, postage prepaid.
(2) Private carrier service, fees prepaid or billed to the sender.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-17
"Member"
Sec. 17. (a) "Member" means a person who, on more than one (1) occasion, has the right to vote for the election of a director under a corporation's articles of incorporation or bylaws.
(b) A person is not a member because of any of the following:
(1) Any rights the person has as a delegate.
(2) Any rights the person has to designate a director.
(3) Any rights the person has as a director.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-18
"Membership"
Sec. 18. "Membership" means the rights and obligations a

member has under a corporation's articles of incorporation, bylaws, and this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-19
"Mutual benefit corporation"
Sec. 19. "Mutual benefit corporation" means a domestic corporation that:
(1) is formed as a mutual benefit corporation under this title;
(2) is designated a mutual benefit corporation by another law; or
(3) is not a public benefit corporation or religious corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-20
"Person"
Sec. 20. "Person" means an individual or entity.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-21
"Principal office"
Sec. 21. "Principal office" means the office, inside or outside of Indiana, designated in an annual report filed under IC 23-17-27-8 where the principal offices of a domestic or foreign corporation are located.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-22
"Proceeding"
Sec. 22. "Proceeding" includes a civil suit and a criminal, an administrative, and an investigatory action.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-23
"Public benefit corporation"
Sec. 23. "Public benefit corporation" means a domestic corporation that is the following:
(1) Either:
(A) formed as a public benefit corporation under this title;
(B) designated as a public benefit corporation by another law;
(C) recognized as tax exempt under Section 501(c)(3) of the Internal Revenue Code of 1986; or
(D) otherwise organized for a public or charitable purpose, including a veterans organization or a post, a unit, or an auxiliary of the veterans organization, that is chartered by a federal statute for patriotic, public, or charitable purposes and recognized as tax exempt under Section 501(c)(4) or Section 501(c)(19) of the Internal Revenue Code.
(2) Restricted so that on dissolution the corporation must

distribute the corporation's assets to an organization organized for a public or charitable purpose, a religious corporation, the United States, a state, or a person that is recognized as exempt under Section 501(c)(3) of the Internal Revenue Code of 1986.
(3) Not a religious corporation.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.5.

IC 23-17-2-24
"Record date"
Sec. 24. "Record date" means the date established under this title on which a corporation determines the identity of the corporation's members for the purposes of this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-25
"Religious corporation"
Sec. 25. "Religious corporation" means a domestic corporation that is:
(1) formed as a religious corporation under this title;
(2) designated a religious corporation by another law; or
(3) organized primarily or exclusively for religious purposes.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-26
"Secretary"
Sec. 26. "Secretary" means the corporate officer to whom a board of directors has delegated responsibility under IC 23-17-14-1(b) for:
(1) custody of the minutes of the meetings of a board of directors and members; and
(2) authenticating the records;
of a corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-27
"Vote"
Sec. 27. "Vote" includes authorization by written ballot and written consent.
As added by P.L.179-1991, SEC.1.

IC 23-17-2-28
"Voting power"
Sec. 28. (a) "Voting power" means the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made.
(b) The term does not include a vote that is contingent upon the happening of a condition or an event that has not occurred at the time. If a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors. As added by P.L.179-1991, SEC.1.



CHAPTER 3. ORGANIZATION

IC 23-17-3-1
Incorporator; signing and delivering articles of incorporation
Sec. 1. At least one (1) person may act as the incorporator of a corporation by signing and delivering articles of incorporation to the secretary of state for filing.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-2
Articles of incorporation; required provisions
Sec. 2. Articles of incorporation must contain the following:
(1) A corporate name for the corporation that satisfies the requirements of IC 23-17-5-1.
(2) One (1) of the following statements:
(A) "This corporation is a public benefit corporation".
(B) "This corporation is a mutual benefit corporation".
(C) "This corporation is a religious corporation".
(3) The street address of the corporation's initial registered office in Indiana and the name of the corporation's initial registered agent at that office.
(4) The name and address of each incorporator.
(5) Whether or not the corporation will have members.
(6) Provisions that are not inconsistent with any law regarding the distribution of assets on dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-3
Articles of incorporation; optional provisions
Sec. 3. Articles of incorporation may contain the following:
(1) The purpose or purposes for which the corporation is organized, which may be either alone or in combination with other purposes.
(2) The names and addresses of the individuals who are to serve as the initial directors.
(3) Provisions not inconsistent with any law regarding the following:
(A) Management and regulation of the affairs of the corporation.
(B) Defining, limiting, and regulating the powers of the corporation, the corporation's board of directors, and members (or any class of members).
(C) The characteristics, qualifications, rights, limitations, and obligations attaching to a class of members.
(4) Any other provision that is required or allowed to be set forth in the bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-4 Articles of incorporation; optional corporate powers provisions
Sec. 4. Articles of incorporation do not have to contain any of the corporate powers set forth under this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-5
Filing of articles; commencement of existence; proof of satisfaction of conditions precedent
Sec. 5. (a) Unless a delayed effective date is specified, a corporate existence begins when articles of incorporation are filed.
(b) The filing of articles of incorporation by the secretary of state is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-6
Purporting to act on behalf of nonexistent corporation; liability
Sec. 6. A person who purports to act as or on behalf of a corporation, knowing that no incorporation took place under this article, is jointly and severally liable for all liabilities created while so acting.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-7
Organizational meetings
Sec. 7. (a) After incorporation:
(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by:
(A) appointing officers;
(B) adopting bylaws; and
(C) carrying on any other business brought before the meeting; and
(2) if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:
(A) to elect directors and complete the organization of the corporation; or
(B) to elect a board of directors who shall complete the organization of the corporation.
(b) Action required or permitted by this article to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by at least one (1) written consent that:
(1) describes the action taken; and
(2) is signed by each incorporator.     (c) An organizational meeting may be held in or out of Indiana.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.6.

IC 23-17-3-8
Bylaws; contents
Sec. 8. (a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.
(b) The bylaws of a corporation may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with any law or the articles of incorporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-3-9
Emergency bylaws; effect
Sec. 9. (a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency under subsection (d). Emergency bylaws may make all provisions necessary for managing the corporation during an emergency, including the following:
(1) Procedures for calling a meeting of the board of directors.
(2) Quorum requirements for the meeting.
(3) Designation of additional or substitute directors.
(b) Provisions of regular bylaws consistent with emergency bylaws remain effective during the emergency. Emergency bylaws are not effective after the emergency ends.
(c) Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of a corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.179-1991, SEC.1.



CHAPTER 4. PURPOSES AND POWERS

IC 23-17-4-1
Authorized activities; corporations subject to regulation under other statutes
Sec. 1. (a) A corporation incorporated under this article has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.
(b) A corporation engaging in an activity that is subject to regulation under another Indiana statute may incorporate under this article unless provisions for incorporation of corporations engaging in that activity exist under the other statute.
As added by P.L.179-1991, SEC.1.

IC 23-17-4-2
Perpetual duration and succession; powers
Sec. 2. Unless a corporation's articles of incorporation provide otherwise, a corporation has perpetual duration and succession in the corporation's corporate name and has the same powers as an individual to do all things necessary or convenient to carry out the corporation's affairs, including the power to do the following:
(1) Sue, be sued, complain, and defend in the corporation's corporate name.
(2) Have a corporate seal or facsimile of a corporate seal, which may be altered at will, to use by impressing or affixing or in any other manner reproducing it. However, the use or impression of a corporate seal is not required and does not affect the validity of any instrument.
(3) Make and amend bylaws not inconsistent with the corporation's articles of incorporation or with Indiana law for managing the affairs of the corporation.
(4) Purchase, receive, take by gift, devise, or bequest, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located.
(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of the corporation's property.
(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of any entity.
(7) Make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations and secure any of the corporation's obligations by mortgage or pledge of any of the corporation's property, franchises, or income.
(8) Lend money, invest and reinvest the corporation's funds, and receive and hold real and personal property as security for repayment, except as provided under IC 23-17-13-3.         (9) Be a promoter, a partner, a member, an associate or a manager of any partnership, joint venture, trust, or other entity.
(10) Conduct the corporation's activities, locate offices, and exercise the powers granted by this article inside or outside Indiana.
(11) Elect directors, elect and appoint officers, and appoint employees and agents of the corporation, define the duties and fix the compensation of directors, officers, employees and agents.
(12) Pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for the corporation's current or former directors, officers, employees, and agents.
(13) Make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest.
(14) Impose dues, assessments, admission, and transfer fees upon the corporation's members.
(15) Establish conditions for admission of members, admit members, and issue memberships.
(16) Carry on a business.
(17) Have and exercise powers of a trustee as permitted by law, including those set forth in IC 30-4-3-3.
(18) Purchase and maintain insurance on behalf of any individual who:
(A) is or was a director, an officer, an employee, or an agent of the corporation; or
(B) is or was serving at the request of the corporation as a director, an officer, an employee, or an agent of another entity;
against any liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, an officer, an employee, or an agent, whether or not the corporation would have power to indemnify the individual against the same liability under this article.
(19) Do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-4-3
Emergency powers of board; procedures; effect
Sec. 3. (a) In anticipation of or during an emergency under subsection (d), the board of directors of a corporation may do the following:
(1) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent.
(2) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.
(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:         (1) notice of a meeting of the board of directors must be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and
(2) one (1) or more officers of the corporation present at a meeting of the board of directors may be considered to be directors for the meeting, in order of rank and within the same rank in order of seniority, necessary to achieve a quorum.
(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:
(1) binds the corporation; and
(2) may not be used to impose liability on a corporate director, officer, employee, or agent.
(d) An emergency exists for purposes of this section if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.179-1991, SEC.1.

IC 23-17-4-4
Challenges based on corporate power to act
Sec. 4. (a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.
(b) A corporation's power to act may be challenged in a proceeding against the corporation for a declaratory judgment or to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the attorney general or a director.
As added by P.L.179-1991, SEC.1.



CHAPTER 5. CORPORATE NAMES

IC 23-17-5-1
Contents; distinguishable from other recorded names; waiver; exceptions; application of article to fictitious names
Sec. 1. (a) A corporate name:
(1) must contain the word "corporation", "incorporated", "company", or "limited" or the abbreviation "corp.", "inc.", "co.", or "ltd.", or similar words or abbreviations in another language; and
(2) except as provided in subsection (e), may not contain language stating or implying that the corporation is organized for a purpose other than a purpose permitted by this article and the corporation's articles of incorporation.
(b) Except as authorized under subsections (c) and (d), a corporate name must be distinguishable upon the records of the secretary of state from the following:
(1) The corporate name of a nonprofit or business corporation incorporated or authorized to do business in Indiana.
(2) A corporate name reserved or registered under section 2 or 3 of this chapter.
(3) The fictitious name of a foreign business or nonprofit corporation authorized to transact business in Indiana because a real name is unavailable.
(c) A corporation may apply to the secretary of state for authorization to use a name that is not distinguishable upon the secretary of state's records from at least one (1) of the names described in subsection (b). The secretary of state shall authorize use of the name applied for if:
(1) the other corporation consents to the use in writing; or
(2) the applicant delivers to the secretary of state a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A corporation may use the name of another domestic or foreign business corporation that is used in Indiana if the other corporation is incorporated or authorized to do business in Indiana and the proposed user corporation:
(1) has merged with the other corporation;
(2) has been formed by reorganization of the other corporation; or
(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) Except as provided under IC 23-17-26-6, this article does not control the use of fictitious names.
As added by P.L.179-1991, SEC.1.

IC 23-17-5-2
Reservation of use; application; duration of reservation; transfer      Sec. 2. (a) A person may reserve the exclusive use of a name, including a fictitious name for a foreign corporation whose name is not available, by delivering an application to the secretary of state for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the secretary of state finds that the name applied for is available, the secretary of state shall reserve the name for the applicant's exclusive use for a one hundred twenty (120) day period.
(b) The owner of a reserved name may transfer the reservation to another person by delivering to the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.18.

IC 23-17-5-3
Registration of foreign corporation name; application; renewal conditions; effect; termination
Sec. 3. (a) A foreign corporation may register the foreign corporation's:
(1) name; or
(2) name with any addition required under IC 23-17-26-6;
if the name is distinguishable upon the records of the secretary of state as provided in section 1 of this chapter.
(b) A foreign corporation registers the foreign corporation's name, with any addition required under IC 23-17-26-6, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-17-26-6; and
(2) the state or country and date of its incorporation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign corporation whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with the requirements of subsection (b) between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following year.
(e) A foreign corporation whose registration is effective may:
(1) qualify as a foreign corporation under that name; or
(2) consent in writing to the use of that name by:
(A) a domestic corporation subsequently incorporated under this article; or
(B) another foreign corporation subsequently authorized to transact business in Indiana.
The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.19.



CHAPTER 6. OFFICES AND AGENTS

IC 23-17-6-1
Registered office and agent; qualifications of agent
Sec. 1. A corporation must continuously maintain the following in Indiana:
(1) A registered office.
(2) A registered agent, who must be one (1) of the following:
(A) An individual who resides in Indiana and whose business office is identical with the registered office.
(B) A business or nonprofit corporation whose business office is identical with the registered office.
(C) A foreign business or nonprofit corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.179-1991, SEC.1.

IC 23-17-6-2
Statement of change; contents; notice
Sec. 2. (a) A corporation may change the corporation's registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The name of the corporation.
(2) The street address of the corporation's current registered office.
(3) If the current registered office is to be changed, the street address of the new registered office.
(4) The name of the corporation's current registered agent.
(5) If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on or attached to the statement) to the appointment.
(b) After a change is made, the street addresses of the corporation's registered office and the business office of the corporation's registered agent will be identical.
(c) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of a corporation that the registered agent serves by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement that does the following:
(1) Complies with the requirements of subsection (a).
(2) Recites that the corporation has been notified of the change.
As added by P.L.179-1991, SEC.1.

IC 23-17-6-3
Resignation of agency appointment; statement; contents; filing; effective date
Sec. 3. (a) A registered agent may resign the agency appointment

by signing and delivering to the secretary of state for filing as described in IC 23-17-29 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the corporation at the corporation's principal office, if known, and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated, and the registered office discontinued if so provided, thirty-one (31) days after the date on which the statement is filed.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.20.

IC 23-17-6-4
Service of process; registered agent; service on corporation in absence of registered agent
Sec. 4. (a) A corporation's registered agent is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the corporation.
(b) If a corporation does not have a registered agent or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the corporation or other executive officer under Trial Rule 4.6(a)(1) at the corporation's principal office. Service is perfected under this subsection on the earliest of the following:
(1) The date the corporation receives the mail.
(2) The date shown on the return receipt if signed on behalf of the corporation.
(3) Five (5) days after the service is deposited with the United States Postal Service, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means of serving a corporation.
As added by P.L.179-1991, SEC.1.



CHAPTER 7. MEMBERS; ADMISSION; TYPES OF MEMBERSHIPS; RIGHTS AND DUTIES

IC 23-17-7-1
Criteria or procedures for admission; consent
Sec. 1. (a) Articles of incorporation or bylaws may establish criteria or procedures for admission of members.
(b) A person may not be admitted as a member without the person's consent.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-2
Consideration for admission
Sec. 2. Except as provided in a corporation's articles of incorporation or bylaws, a corporation may admit members for either of the following:
(1) No consideration.
(2) Consideration determined by the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-3
Corporations without members
Sec. 3. A corporation is not required to have members.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-4
Rights and duties; membership classes
Sec. 4. Members shall have the same rights and obligations with respect to:
(1) voting;
(2) dissolution;
(3) redemption; and
(4) transfer;
unless articles of incorporation or bylaws establish classes of membership with different rights or obligations. Members have the same rights and obligations with respect to any other matters, except as set forth in or authorized by articles of incorporation or bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-5
Transfer rights; restrictions
Sec. 5. (a) Except as set forth in or authorized by articles of incorporation or bylaws, a member of a corporation may not transfer a membership or any right arising from a membership.
(b) Where transfer rights have been provided, a restriction on transfer rights may not be binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.
As added by P.L.179-1991, SEC.1.
IC 23-17-7-6
Liability for acts or debts of corporation
Sec. 6. A member of a corporation is not personally liable for the acts or debts of the corporation. However, the member may become personally liable because of the member's own acts or conduct.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-7
Liability for obligations; transferee's liability
Sec. 7. (a) A member may become liable to the corporation for dues, assessments, or fees. However:
(1) an article of incorporation or a bylaw provision; or
(2) a resolution adopted by the board of directors;
authorizing or imposing dues, assessments, or fees does not create liability to pay the obligation. However, nonpayment constitutes grounds for expelling or suspending the member or suspending or terminating the membership. The validity of mandatory membership and the validity of a lien imposed by a recorded declaration of covenant or a similar commitment running with the real property or an interest in the real property is not affected by this subsection.
(b) A permitted transferee of a membership having notice at the time of the transfer of unpaid dues, assessments, or fees of the transferor is liable to the corporation for unpaid dues, assessments, or fees. However, a transferee who is an executor, an administrator, a guardian, a trustee, a receiver, or a pledgee is not personally liable for any unpaid consideration due to the corporation. An heir or a legatee who is a permitted transferee may surrender the membership to the corporation without incurring any liability for any unpaid consideration.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.7.

IC 23-17-7-8
Creditor's proceedings; liability of members; prerequisites; intervention and joinder
Sec. 8. (a) A proceeding may not be brought by a creditor to reach or apply the liability, if any, of a member to the corporation unless:
(1) final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part;
(2) the corporation has been adjudged bankrupt or a receiver has been appointed with the power to collect debts that a receiver on demand of a creditor to bring a proceeding has refused to do; or
(3) the corporation has been dissolved leaving debts unpaid.
However, a proceeding may not be brought more than three (3) years after the happening of any of the events described in this subsection.
(b) Creditors of the corporation, with or without reducing the creditor's claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) to reach and apply unpaid amounts due the corporation. Members who owe amounts to the

corporation may be joined in the proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-7-9
Advancements or loans to corporation; return or repayment
Sec. 9. A member may advance or loan money to the corporation that may be returned or repaid to the member at a time and under a condition that the corporation and the member agree. However, upon return or repayment, the member may not receive more than the principal amount of the money advanced or loaned, together with reasonable interest at a rate that is not in excess of market rate, whether fixed or variable, otherwise available without premium to the corporation under the same circumstances at the time of the advance or loan.
As added by P.L.179-1991, SEC.1.



CHAPTER 8. RESIGNATION AND TERMINATION OF MEMBERS

IC 23-17-8-1
Resignation; liability for obligations
Sec. 1. (a) A member may resign at any time.
(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made before a resignation.
As added by P.L.179-1991, SEC.1.

IC 23-17-8-2
Expulsion, suspension, or termination; procedures; limitation of actions; liability for obligations
Sec. 2. (a) A member of a public benefit or mutual benefit corporation may not be expelled or suspended and a membership or memberships in such a corporation may not be terminated or suspended except under a procedure that is:
(1) fair and reasonable; and
(2) carried out in good faith.
(b) A procedure is fair and reasonable under either of the following conditions:
(1) The articles of incorporation or bylaws set forth a procedure that provides the following:
(A) Not less than fifteen (15) days prior written notice of the expulsion, suspension, or termination and the reasons for the expulsion, suspension, or termination.
(B) An opportunity for the member to be heard, orally or in writing, not less than five (5) days before the effective date of the expulsion, suspension, or termination by a person authorized to decide that the proposed expulsion, termination, or suspension should not take place.
(2) The procedure is fair and reasonable taking into consideration all of the relevant facts and circumstances.
(c) Written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.
(d) A proceeding challenging an expulsion, a suspension, or a termination, including a proceeding in which defective notice is alleged, must be commenced within one (1) year after the effective date of the expulsion, suspension, or termination.
(e) A member who has been expelled or suspended or whose membership is terminated may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made before expulsion, suspension, or termination.
As added by P.L.179-1991, SEC.1.

IC 23-17-8-3
Purchase of memberships or membership rights; public benefit or

religious corporation; mutual benefit corporation
Sec. 3. (a) A public benefit or religious corporation may not purchase any of the corporation's memberships or any right arising from a membership.
(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and under the conditions set forth in or authorized by the corporation's articles of incorporation or bylaws. A payment may not be made in violation of IC 23-17-21.
As added by P.L.179-1991, SEC.1.



CHAPTER 9. DELEGATES

IC 23-17-9-1
Authority
Sec. 1. A corporation may provide in articles of incorporation or bylaws that delegates have some or all of the authority of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-9-2
Articles of incorporation or bylaws; provisions
Sec. 2. The articles of incorporation or bylaws may set forth provisions relating to the following:
(1) The characteristics, qualifications, rights, limitations, and obligations of delegates, including selection and removal.
(2) Calling, noticing, holding, and conducting meetings of delegates.
(3) Carrying on corporate activities during and between meetings of delegates.
As added by P.L.179-1991, SEC.1.



CHAPTER 10. MEETINGS AND ACTION WITHOUT MEETINGS

IC 23-17-10-1
Annual and regular membership meetings
Sec. 1. (a) A corporation with members must hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.
(b) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.
(c) Annual and regular membership meetings may be held inside of or outside of Indiana at the place stated in or fixed in accordance with the bylaws. If a place is not stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.
(d) At the annual meeting:
(1) the president and chief financial officer or the president's and the chief financial officer's designees shall report on the activities and financial condition of the corporation; and
(2) the members shall consider and act upon other matters as may be raised consistent with the notice requirements of section 5 of this chapter and IC 23-17-11-4(b).
(e) At regular meetings the members shall consider and act upon matters as may be raised consistent with the notice requirements of section 5 of this chapter and IC 23-17-11-4(b).
(f) The failure to hold an annual or a regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not do any of the following:
(1) Affect the validity of any corporate action.
(2) Work any forfeiture or dissolution of the corporation.
(g) If provided in the articles of incorporation or bylaws, a member of a corporation may participate in an annual or a regular meeting of the members by or through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member of a corporation participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-2
Special meetings
Sec. 2. (a) A corporation with members must hold a special meeting of members as follows:
(1) On call of the corporation's president or board of directors or other person, including a member or an officer, specifically authorized to do so by the articles of incorporation or bylaws.
(2) Except as provided in the articles of incorporation or bylaws of a religious corporation, if the holders of at least ten percent (10%) of all the votes entitled to be cast on an issue proposed

to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary at least one (1) written demand for the meeting describing the purpose for which the meeting is to be held.
(b) Unless otherwise provided under section 7 of this chapter, the close of business on the thirtieth day before delivery of the demand for a special meeting to a corporate officer is the record date for the purpose of determining if the ten percent (10%) requirement of subsection (a) has been met.
(c) If a notice for a special meeting demanded under subsection (a)(2) is not given under section 5 of this chapter within thirty (30) days after the date the written demand is delivered to the corporation's secretary, regardless of the requirements of subsection (d), a person signing the demand may do the following:
(1) Set the time and place of the meeting.
(2) Give notice under section 5 of this chapter.
(d) A special meeting of members may be held inside or outside of Indiana at the place stated in or fixed in accordance with the bylaws. If a place is not stated or fixed in accordance with the bylaws, a special meeting shall be held at the corporation's principal office.
(e) Only those matters that are within the purposes described in the meeting notice required under section 5 of this chapter may be conducted at a special meeting of members.
(f) If the articles of incorporation or bylaws provide, a member of a corporation may participate in a special meeting of the members by or through the use of any means of communication by which all members participating may simultaneously hear each other during the meeting. A member participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-3
Court ordered meetings
Sec. 3. (a) The circuit court or superior court of the county where a corporation's principal office is located or, if no principal office is located in Indiana, the corporation's registered office, may order a meeting to be held and may fix the time and place of the meeting that shall be conducted in accordance with the corporation's articles of incorporation and bylaws as follows:
(1) On application of a member or other person entitled to participate in an annual or a regular meeting if an annual meeting was not held within the earlier of the following:
(A) Six (6) months after the end of the corporation's fiscal year.
(B) Fifteen (15) months after the corporation's last annual meeting.
(2) On application of a member or other person entitled to participate in a regular meeting if a regular meeting is not held within forty (40) days after the date it was required to be held.         (3) On application of a member who signed a demand for a special meeting valid under section 2 of this chapter, a person entitled to call a special meeting if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-4
Action taken without meeting; approval of action by members holding 80 percent of votes entitled to be cast
Sec. 4. (a) Unless limited or prohibited by the articles of incorporation or bylaws, action required or permitted by this article to be approved by the members may be taken without a meeting of members if the action is approved by members holding at least eighty percent (80%) of the votes entitled to be cast on the action. The action must be evidenced by at least one (1) written consent describing the action taken that meets the following conditions:
(1) Is signed by the members representing at least eighty percent (80%) of the votes entitled to be cast on the action.
(2) Is delivered to the corporation for inclusion in the minutes or filing with the corporation's records.
Requests for written consents must be delivered to all members.
(b) If not otherwise determined under section 3 or 7 of this chapter, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).
(c) A consent signed under this section:
(1) has the effect of a meeting vote; and
(2) may be described as such in any document.
(d) Action taken under this section is effective when the last member necessary to meet the eighty percent (80%) requirement signs the consent unless a prior or subsequent effective date is specified in the consent.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-5
Notice of meetings
Sec. 5. (a) A corporation shall give notice consistent with the corporation's bylaws of meetings of members in a fair and reasonable manner.
(b) A notice that conforms to the requirements of subsection (c) is fair and reasonable. However, other means of giving notice may also be fair and reasonable when all the circumstances are considered if notice of matters referred to in subsection (c)(2) is given as provided in subsection (c).
(c) Notice is fair and reasonable if the following occur:
(1) The corporation notifies the corporation's members of the

place, date, and time of each annual, regular, and special meeting of members not less than ten (10) days, or, if notice is mailed by other than first class or registered mail, thirty (30) days to sixty (60) days, before the meeting date.
(2) Notice of an annual or a regular meeting includes a description of any matter or matters to be considered at the meeting that must be approved by the members under IC 23-17-13-2, IC 23-17-16-13, IC 23-17-17-5, IC 23-17-19-4, IC 23-17-20-2, or IC 23-17-22-2.
(3) Notice of a special meeting includes a description of the purpose for which the meeting is called.
(4) For a corporation, other than a veteran's organization, having more than one thousand (1,000) members, notice of the place, date, and time of an annual, a regular, or a special meeting, and in the case of a special meeting, the purpose of the special meeting, may be given by one (1) publication in a newspaper of general circulation, printed in English, in the county in which the corporation has the corporation's principal office if the publication is made not less than ten (10) days and not more than thirty (30) days before the meeting date.
(d) Unless the bylaws require otherwise, if an annual, a regular, or a special meeting of members is adjourned to a different date, time, or place, notice is not required to be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 7 of this chapter, however, notice of the adjourned meeting must be given under this section to persons who are members as of the new record date.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-6
Waiver of notice
Sec. 6. (a) A member may waive a notice required by this article, articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver by the member entitled to the notice must be as follows:
(1) In writing.
(2) Signed by the member entitled to the notice.
(3) Delivered to the corporation for inclusion in the minutes or filing with the corporation's records.
(b) A member's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the member objects to considering the matter when the matter is presented.
As added by P.L.179-1991, SEC.1.
IC 23-17-10-7
Record date
Sec. 7. (a) Bylaws may fix or provide the manner of fixing the record date to determine the members entitled to notice of a members' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as a record date. If a record date is not fixed, the record date is determined as follows:
(1) If members are entitled to notice of a members' meeting, the record date is the business day preceding the date on which notice is given, or if notice is waived, at the close of business on the business day preceding the day on which the meeting is held.
(2) If members are entitled to vote at a members' meeting, the record date is the date of the meeting.
(3) If members are entitled to exercise any rights in respect of any other lawful action, the record date is the day on which the board of directors adopts the resolution relating the action or the sixtieth day before the date of other action, whichever is later.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of members occurs.
(c) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board of directors fixes a new date for determining the right to notice or the right to vote. A board of directors must fix the new date if the meeting is adjourned to a date more than seventy (70) days after the record date for determining members entitled to notice of the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, the court may:
(1) provide that the original record date for notice or voting continues in effect; or
(2) fix a new record date for notice or voting.
As added by P.L.179-1991, SEC.1.

IC 23-17-10-8
Action taken without meeting; delivery of written ballots to members entitled to vote on matter
Sec. 8. (a) Unless prohibited or limited by articles of incorporation or bylaws, an action that may be taken at an annual, a regular, or a special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.
(b) A written ballot must do the following:
(1) Set forth each proposed action.
(2) Provide an opportunity to vote for or against each proposed

action.
(c) Approval by written ballot under this section is valid only when the following occur:
(1) The number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action.
(2) The number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.
(d) A solicitation for votes by written ballot must do the following:
(1) Indicate the number of responses needed to meet the quorum requirements.
(2) State the percentage of approvals necessary to approve each matter other than the election of directors.
(3) Specify the time by which a ballot must be received by the corporation to be counted.
(e) Except as otherwise provided in articles of incorporation or bylaws, a written ballot may not be revoked.
As added by P.L.179-1991, SEC.1.



CHAPTER 11. VOTING

IC 23-17-11-1
List of members entitled to notice of meeting; inspection; validity of action not affected by unavailability of list; limitation on inspection imposed by religious and public benefit corporations
Sec. 1. (a) After fixing a record date for a notice of a meeting, a corporation shall prepare a list of the names of the corporation's members who are entitled to notice of a members' meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting. This list shall be prepared on the same basis and be part of the list of members.
(b) The list of members must be available for inspection by a member for the purpose of communication with other members concerning the meeting, beginning five (5) business days before the date of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. Subject to IC 23-17-27-2(c) and IC 23-17-27-5:
(1) a member;
(2) a member's agent; or
(3) an attorney authorized in writing;
may, on written demand, inspect and copy the list, during regular business hours and at the member's expense, during the period the list is available for inspection.
(c) The corporation shall make the list of members available at the meeting, and a member, the member's agent, or an attorney authorized in writing may inspect the list at any time during the meeting or an adjournment.
(d) If the corporation refuses to allow a member, the member's agent, or an attorney authorized in writing to inspect or copy the list of members during the period specified in subsection (b), the circuit court or superior court of the county where a corporation's principal office, or, if no principal office is located in Indiana, the corporation's registered office, is located, on application of the member, may order the inspection or copying.
(e) Refusal or failure to prepare or make available the list of members does not affect the validity of an action taken at the meeting.
(f) The use and distribution of information acquired from inspection or copying the list of members under the rights granted by this section are subject to IC 23-17-27-2(c) and IC 23-17-27-5.
(g) The articles of incorporation or bylaws of a religious corporation may limit or abolish the rights of a member under this section to inspect and copy the corporation's records.
(h) The articles of incorporation of a public benefit corporation

may limit or abolish the right of a member, the member's agent, or an attorney authorized in writing to inspect or copy the membership list if the corporation provides a reasonable means to mail communications concerning the corporation to other members through the corporation at the expense of the member making the request.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-2
Refusal to provide names or identifying information relating to contributors
Sec. 2. Notwithstanding the requirements of this article, a corporation may refuse to provide names or identifying information relating to contributors.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-3
Member entitled to one vote; membership standing of record in names of two or more persons
Sec. 3. (a) Unless articles of incorporation or bylaws provide otherwise, a member is entitled to one (1) vote on each matter voted on by the members.
(b) Unless articles of incorporation or bylaws provide otherwise, if a membership stands of record in the names of at least two (2) persons, the acts of the persons with respect to voting have the following effect:
(1) If one (1) person votes, the vote binds all persons.
(2) If more than one (1) person votes, the vote shall be divided on a pro rata basis.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-4
Quorum; increasing or decreasing quorum; vote on matter not described in notice for regular or annual meeting; votes considered present for quorum purposes
Sec. 4. (a) Unless this article, articles of incorporation, or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter constitutes a quorum for action on that matter.
(b) An amendment of articles of incorporation or bylaws to decrease the quorum for a member action may be approved by either of the following:
(1) The members.
(2) Unless prohibited by articles of incorporation or bylaws, the board of directors.
(c) An amendment of articles of incorporation or bylaws to increase the quorum required for a member action must be approved by the members.
(d) Unless at least one-third (1/3) of the voting power is present in person or by proxy, the only matters that may be voted upon at an

annual or a regular meeting of members are those matters that are described in the meeting notice.
(e) After a vote is represented for any purpose at a meeting, the vote is considered present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-5
Voting; approval of actions
Sec. 5. (a) If a quorum exists, action on a matter other than the election of directors is approved if the votes cast favoring the action exceed the votes cast opposing the action unless this article, articles of incorporation, or bylaws require a greater number of affirmative votes.
(b) An amendment to articles of incorporation or bylaws to increase, decrease, or otherwise change the vote required for a member action must be approved by the members.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-6
Vote by proxy
Sec. 6. (a) A member may vote the member's membership in person or by proxy.
(b) Unless articles of incorporation or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form:
(1) personally; or
(2) by an attorney-in-fact.
(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or longer period is expressly provided in the appointment form.
(d) An appointment of a proxy is revocable by the member.
(e) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(f) Subject to section 8 of this chapter and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation may accept the proxy's vote or other action as that of the member making the appointment.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-7
Election of directors; cumulative voting
Sec. 7. (a) Unless otherwise provided in articles of incorporation or bylaws, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a

quorum is present.
(b) Members may not cumulate votes for directors unless articles of incorporation or bylaws so provide.
(c) A statement included in articles of incorporation or bylaws that states all or a designated class of members is "entitled to cumulate their votes for directors" (or similar words) means that the members designated may do the following:
(1) Multiply the number of votes the members are entitled to cast by the number of directors for whom the members are entitled to vote.
(2) Cast the product for a single candidate or distribute the product among at least two (2) candidates.
(d) Cumulative voting may not occur at a particular meeting unless either of the following occur:
(1) The meeting notice or statement accompanying the notice states conspicuously that cumulative voting is authorized.
(2) A member who has the right to cumulate the member's votes gives notice at least forty-eight (48) hours before the time set for the meeting of the member's intent to cumulate the members' votes during the meeting, and if one (1) member gives this notice, all other members of the same class participating in the election are entitled to cumulate the members' votes without giving further notice.
(e) A director elected by cumulative voting may be removed by the members without cause if the requirements of IC 23-17-12-8 are met unless the following occur:
(1) The votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast or, if the action is taken by written ballot, all memberships entitled to vote were voted.
(2) The entire number of directors authorized at the time of the director's most recent election were then being elected.
(f) Members may not cumulatively vote if the directors and members are identical.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-8
Election of directors; organizational unit, geographic unit, preferential voting, or other reasonable method
Sec. 8. A corporation may provide in the corporation's articles of incorporation or bylaws for election of directors by members or delegates:
(1) on the basis of a chapter or other organizational unit;
(2) by region or other geographic unit;
(3) by preferential voting; or
(4) by any other reasonable method.
As added by P.L.179-1991, SEC.1.

IC 23-17-11-9 Acceptance or rejection of votes; liability; validity of corporate action
Sec. 9. (a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation, if acting in good faith, may accept the vote, consent, waiver, or proxy appointment and give the vote, consent, waiver, or proxy appointment effect as the act of the member.
(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of the member, the corporation, if acting in good faith, may accept the vote, consent, waiver, or proxy appointment and give the vote, consent, waiver, or proxy appointment effect as the act of the member if the following conditions exist:
(1) The member is an entity and the name signed purports to be that of an officer or agent of the entity.
(2) The name signed purports to be that of an attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment.
(3) At least two (2) persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the coholders and the person signing appears to be acting on behalf of all the coholders.
(4) In the case of a mutual benefit corporation the following conditions exist:
(A) The name signed purports to be that of an administrator, an executor, a guardian, or a conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(B) The name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(c) The corporation may reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about any of the following:
(1) The validity of the signature on the vote, consent, waiver, or proxy appointment.
(2) The signatory's authority to sign for the member.
(d) A corporation and a corporation's officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.
(e) A corporate action based on the acceptance or rejection of a

vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.179-1991, SEC.1.



CHAPTER 12. DIRECTORS

IC 23-17-12-1
Necessity of having board of directors; exercise of corporate powers; management of corporate business; delegation of powers
Sec. 1. (a) A corporation must have a board of directors.
(b) Except as otherwise provided in this article:
(1) corporate powers shall be exercised by or under the authority of; and
(2) the business and affairs of the corporation managed under the direction of;
the corporation's board of directors.
(c) Articles of incorporation may authorize a person or a group of persons or the manner of designating a person or a group of persons to exercise some or all of the powers that would otherwise be exercised by a board of directors. To the extent authorized:
(1) the person or group of persons has the duties and responsibilities of the directors;
(2) the directors are relieved to that extent from the duties and responsibilities; and
(3) the person or group of persons should be considered a director or directors for purposes of IC 23-17-13 and IC 23-17-16.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.8.

IC 23-17-12-2
Qualifications
Sec. 2. (a) A director must be an individual.
(b) Articles of incorporation or bylaws may prescribe qualifications for directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-3
Number of directors; increase or decrease in number
Sec. 3. (a) A board of directors must consist of at least three (3) individuals, with the number specified in or fixed in accordance with articles of incorporation or bylaws.
(b) The number of directors may be increased or decreased, but to not less than three (3), by an amendment to or in a manner prescribed in articles of incorporation or bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-4
Time and method of election
Sec. 4. (a) If a corporation has members, all the directors except the initial directors shall be elected at the first annual meeting of members and at each annual meeting after the first annual meeting, unless articles of incorporation or bylaws provide:
(1) another time or method of election; or         (2) that some of the directors are designated or appointed by another person.
(b) If a corporation does not have members, all the directors except the initial directors shall be elected, designated, or appointed as provided in articles of incorporation or bylaws. If a method of election, designation, or appointment is not set forth in articles of incorporation or bylaws, the directors other than the initial directors shall be elected by the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-5
Term
Sec. 5. (a) Articles of incorporation or bylaws must specify the terms of directors. Except for designated or appointed directors, the term of a director may not exceed five (5) years. In the absence of a term specified in articles of incorporation or bylaws, the term of a director is one (1) year. Directors may be elected for successive terms.
(b) Subject to sections 8 through 11 of this chapter, a decrease in the number of directors or term of office does not shorten an incumbent director's term.
(c) Except as provided in articles of incorporation or bylaws:
(1) the term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and
(2) the term of a director filling any other vacancy expires at the end of the unexpired term that the director is filling.
(d) Despite the expiration of a director's term, the director continues to serve until:
(1) a successor is elected, designated, or appointed and qualifies; or
(2) there is a decrease in the number of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-6
Staggered terms
Sec. 6. Articles of incorporation or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of groups is not required to be uniform.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-7
Resignation
Sec. 7. (a) A director may resign at any time by delivering written notice to one (1) of the following:
(1) The board of directors.
(2) The presiding officer of the board of directors.
(3) The president or secretary of the corporation.
(b) A resignation is effective when the notice is effective under

IC 23-17-28 unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-8
Removal of director by vote of members
Sec. 8. (a) Members may remove a director elected by the members with or without cause unless articles of incorporation provide otherwise.
(b) Except when otherwise provided in the articles of incorporation, if a director is elected by:
(1) a class, chapter, or other organizational unit; or
(2) region or other geographic grouping;
the director may be removed only by the members of the class, chapter, unit, or grouping entitled to vote.
(c) Except as provided in section 10 of this chapter, a director may be removed under subsection (a) or (b) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.
(d) If cumulative voting is authorized, a director may not be removed if:
(1) the number of votes; or
(2) the director was elected by a class, chapter, unit, or grouping of members, the number of votes of the class, chapter, unit, or grouping;
sufficient to elect the director under cumulative voting is voted against the director's removal.
(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose of the meeting is the removal of the director.
(f) In determining if a director is protected from removal under subsection (b), (c), or (d), it is assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of the director's election.
(g) An entire board of directors may be removed under subsections (a) through (e).
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.9.

IC 23-17-12-9
Removal of director by vote of directors
Sec. 9. A director elected by the board of directors may be removed with or without cause by the vote of a majority of the directors then in office, unless a greater number is set forth in articles of incorporation or bylaws.
However, a director elected by the board of directors to fill the

vacancy of a director elected by the members may be removed without cause by the members but not by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.118.

IC 23-17-12-10
Removal of director by vote of directors; reasons set forth in articles of incorporation or in bylaws
Sec. 10. If at the beginning of a director's term on the board of directors articles of incorporation or bylaws provide that the director may be removed for reasons set forth in the articles of incorporation or bylaws, the board of directors may remove the director for the reasons. The director may be removed only if a majority of the directors then in office votes for the removal.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-11
Religious corporations; removal of directors
Sec. 11. The articles of incorporation or bylaws of a religious corporation may do the following:
(1) Limit the application of this section.
(2) Set forth the vote and procedures by which the board of directors or a person may remove with or without cause a director elected by the members or the board of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-12
Removal of designated or appointed directors
Sec. 12. (a) A designated director may be removed by an amendment to articles of incorporation or bylaws deleting or changing the designation.
(b) Except as provided in articles of incorporation or bylaws, an appointed director may be removed with or without cause by the person appointing the director. The person removing the director must do so by giving written notice of the removal to the following:
(1) The director.
(2) The presiding officer of the board of directors or the corporation's president or secretary.
A removal is effective when the notice is effective under this article unless the notice specifies a future effective date.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-13
Removal by court order
Sec. 13. (a) The circuit court or superior court of the county where a corporation's principal office is located may remove a director of the corporation from office in a proceeding commenced by the corporation or at least ten percent (10%) of the members of a class entitled to vote for directors, if the following conditions exist:
(1) The court finds that:             (A) the director engaged in:
(i) fraudulent or dishonest conduct; or
(ii) gross abuse of authority or discretion;
with respect to the corporation; or
(B) a final judgment has been entered finding that the director has violated a duty under IC 23-17-13.
(2) Removal is in the best interests of the corporation.
(b) The court that removes a director may bar the director from serving on the board of directors for a period prescribed by the court.
(c) If members commence a proceeding under subsection (a), the corporation shall be made a party defendant.
(d) The articles of incorporation or bylaws of a religious corporation may limit or prohibit the application of this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-14
Filling vacancies
Sec. 14. (a) Unless the articles of incorporation or bylaws provide otherwise and except as provided in subsections (b) and (c), if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, one (1) of the following may occur:
(1) The members entitled to vote for directors, if any, may fill the vacancy. If the vacant office was held by a director elected by a class, chapter, other organizational unit, or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members.
(2) The board of directors may fill the vacancy.
(3) If the directors remaining in office constitute fewer than a quorum of the board of directors, the remaining directors may fill the vacancy by the affirmative vote of a majority of the directors remaining in office.
(b) Unless articles of incorporation or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.
(c) If a vacant office was held by a designated director, the vacancy must be filled as provided in articles of incorporation or bylaws. In the absence of an applicable article of incorporation or bylaw, the vacancy may not be filled by the board of directors.
(d) A vacancy that will occur at a specific later date because of a resignation effective at a later date under section 7(b) of this chapter or otherwise may be filled before the vacancy occurs. However, the new director may not take office until the vacancy occurs.
As added by P.L.179-1991, SEC.1.

IC 23-17-12-15
Compensation
Sec. 15. Unless articles of incorporation or bylaws provide otherwise, a board of directors may fix the compensation of

directors.
As added by P.L.179-1991, SEC.1.



CHAPTER 13. STANDARDS OF CONDUCT FOR DIRECTORS

IC 23-17-13-1
Duties; reliance on statements of and information given by others; conditions for liability; director not trustee
Sec. 1. (a) A director shall, based on facts then known to the director, discharge duties as a director, including the director's duties as a member of a committee, as follows:
(1) In good faith.
(2) With the care an ordinarily prudent person in a like position would exercise under similar circumstances.
(3) In a manner the director reasonably believes to be in the best interests of the corporation.
(b) In discharging the director's duties, a director may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by one (1) of the following:
(1) An officer or employee of the corporation whom the director reasonably believes to be reliable and competent in the matters presented.
(2) Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence.
(3) A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
(4) In the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and whom the director believes to be reliable and competent in the matters presented.
(c) A director is not acting in good faith if the director has knowledge concerning a matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.
(d) A director is not liable for an action taken as a director, or failure to take an action, unless the following conditions exist:
(1) The director has breached or failed to perform the duties of the director's office in compliance with this section.
(2) The breach or failure to perform constitutes willful misconduct or recklessness.
(e) A director is not considered to be a trustee with respect to a corporation or with respect to any property held or administered by the corporation, including property that may be subject to restrictions imposed by the donor or transferor of the property.
As added by P.L.179-1991, SEC.1.

IC 23-17-13-2
Contracts and transactions in which director has financial interest
Sec. 2. A contract or other transaction between a corporation and

a director of the corporation or any other corporation, firm, association, or entity in which a director of the corporation is a director or an officer or is financially interested, may not be either void or voidable because of this relationship or interest or because the director is present at the meeting of the board of directors or a committee of the board of directors that authorizes, approves, or ratifies the contract or transaction or because the director's votes are counted for such purposes if:
(1) the fact of the relationship or interest is disclosed or known to the board of directors or committee that authorizes, approves, or ratifies the contract or transaction by a vote or consent sufficient for the purpose without counting the votes or consents of the interested director;
(2) the fact of the relationship or interest is disclosed or known to the members entitled to vote and the members authorize, approve, or ratify the contract or transaction by vote or written consent; or
(3) the contract or transaction is fair and reasonable to the corporation.
Common or interested directors may be counted in determining the presence of a quorum at a meeting of the board of directors or a committee of the board of directors that authorizes, approves, or ratifies the contract or transaction.
As added by P.L.179-1991, SEC.1.

IC 23-17-13-3
Loans to and guarantees of obligations of directors or officers
Sec. 3. (a) A corporation may not:
(1) lend money to; or
(2) guarantee the obligation of;
a director or an officer of the corporation.
(b) A loan or guaranty that is made in violation of this section does not affect the borrower's liability on the loan.
As added by P.L.179-1991, SEC.1.

IC 23-17-13-4
Unlawful distributions; liability
Sec. 4. (a) Subject to section 1(d) of this chapter, a director who votes for or assents to a distribution made in violation of this article or articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds the amount that could have been distributed without violating this article or articles of incorporation.
(b) A director who is held liable for an unlawful distribution under subsection (a) is entitled to contribution from the following:
(1) Every other director who voted for or assented to the distribution, subject to section 1(d) of this chapter.
(2) Each person who received an unlawful distribution for the amount of the distribution accepted whether or not the person receiving the distribution knew the distribution was made in

violation of this article, articles of incorporation, or the bylaws.
As added by P.L.179-1991, SEC.1.



CHAPTER 14. OFFICERS

IC 23-17-14-1
Required officers; preparation of minutes of meetings and authentication of corporate records; offices held simultaneously
Sec. 1. (a) Unless otherwise provided in articles of incorporation or bylaws, a corporation must have a president, a secretary, a treasurer, and other officers appointed by the board of directors.
(b) Bylaws or a board of directors must delegate to one (1) of the officers the responsibility for the following:
(1) Preparing minutes of the director's and members' meetings.
(2) Authenticating records of the corporation.
(c) An individual may simultaneously hold more than one (1) office in a corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-14-2
Duties
Sec. 2. An officer shall perform the duties set forth in bylaws or, to the extent consistent with bylaws, the duties prescribed:
(1) in a resolution of the board of directors; or
(2) by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.179-1991, SEC.1.

IC 23-17-14-3
Resignation
Sec. 3. (a) An officer may resign at any time by delivering notice to one (1) of the following:
(1) The board of directors, the chairman of the board of directors, or the secretary of the corporation.
(2) If articles of incorporation or bylaws provide, to another designated officer.
(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If:
(1) a resignation is made effective at a later date; and
(2) a corporation accepts the future effective date;
the corporation's board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove an officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
As added by P.L.179-1991, SEC.1.

IC 23-17-14-4
Election, appointment, resignation, or removal; contract rights      Sec. 4. (a) The election or appointment of an officer does not create contract rights.
(b) An officer's removal does not affect the officer's contract rights with the corporation. An officer's resignation does not affect the corporation's contract rights with the officer. Removal or resignation of an officer does not affect the contract rights of the officer or the corporation.
As added by P.L.179-1991, SEC.1.



CHAPTER 15. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 23-17-15-1
Regular and special meetings; location of meetings; means of participation in meeting
Sec. 1. (a) If the time and place of a directors' meeting is fixed by:
(1) bylaws; or
(2) the board of directors;
the meeting is a regular meeting. All other meetings are special meetings.
(b) The board of directors may hold regular or special meetings inside or outside of Indiana.
(c) Unless articles of incorporation or bylaws provide otherwise, a board of directors may permit a director to:
(1) participate in a regular or special meeting by; or
(2) conduct the meeting through the use of;
any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-2
Action taken without meeting
Sec. 2. (a) Unless articles of incorporation or bylaws provide otherwise, action required or permitted by this article to be taken at a meeting of a board of directors may be taken without a meeting if the action is taken by all members of the board of directors. The action must be evidenced by at least one (1) written consent:
(1) describing the action taken;
(2) signed by each director; and
(3) included in the minutes or filed with the corporate records reflecting the action taken.
(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a prior or subsequent effective date.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-3
Notice of meeting
Sec. 3. (a) Unless articles of incorporation or bylaws provide otherwise, regular meetings of a board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless articles of incorporation or bylaws provide otherwise, special meetings of the board of directors must be preceded by notice of at least two (2) days to each director of the date, time, and place of the meeting. The notice is not required to describe the purpose of

the special meeting unless required by articles of incorporation or bylaws.
(c) Unless articles of incorporation or bylaws provide otherwise:
(1) the presiding officer of a board of directors;
(2) the president; or
(3) twenty percent (20%) of the directors then in office;
may call and give notice of a meeting of the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.10.

IC 23-17-15-4
Waiver of notice of meeting
Sec. 4. (a) A director may waive a notice required by this article, articles of incorporation, or bylaws. Except as provided by subsection (b), the waiver must be:
(1) in writing;
(2) signed by the director entitled to the notice; and
(3) filed with the minutes or the corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting or promptly upon the director's arrival objects to holding the meeting or transacting business at the meeting and does not vote for or assent to action taken at the meeting.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-5
Quorum; majority vote as act of board
Sec. 5. (a) Except as otherwise provided in this article, articles of incorporation, or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. Articles of incorporation or bylaws may not authorize a quorum of fewer than the greater of the following:
(1) One-third (1/3) of the number of directors in office.
(2) Two (2) directors.
(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present when the act is taken is the act of the board of directors unless this article, articles of incorporation, or bylaws require the vote of a greater number of directors.
As added by P.L.179-1991, SEC.1.

IC 23-17-15-6
Committees
Sec. 6. (a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create at least one (1) committee and appoint at least two (2) members of the board of directors to serve on the committees.
(b) The creation of a committee and appointment of members to the committee must be approved by the greater of the following:
(1) A majority of all the directors in office when the action is

taken.
(2) The number of directors required by articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter apply to committees of the board of directors and the members of committees.
(d) To the extent specified by the board of directors or in articles of incorporation or bylaws, a committee may exercise the authority of the board of directors under IC 23-17-12-1.
(e) A committee may not do the following:
(1) Authorize distributions.
(2) Approve or recommend to members:
(A) dissolution;
(B) merger;
(C) sale;
(D) pledge; or
(E) transfer;
of all or substantially all of a corporation's assets.
(3) Elect, appoint, or remove directors or fill vacancies on the board of directors or on a committee.
(4) Adopt, amend, or repeal articles of incorporation or bylaws.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described under IC 23-17-13-1.
As added by P.L.179-1991, SEC.1.



CHAPTER 16. INDEMNIFICATION

IC 23-17-16-1
Corporation defined
Sec. 1. As used in this chapter, "corporation" includes a corporation organized under or governed by this chapter and a domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-2
Director defined
Sec. 2. (a) As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, an officer, a member, a manager, a partner, a trustee, an employee, or an agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan.
(b) The term includes the estate or personal representative of a director.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.332.

IC 23-17-16-3
Expenses as including attorney's fees
Sec. 3. As used in this chapter, "expenses" includes attorney's fees.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-4
Liability defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-5
Official capacity defined
Sec. 5. (a) As used in this chapter, "official capacity" means the following:
(1) When used with respect to a director, the office of director

in a corporation.
(2) When used with respect to an individual other than a director under section 13 of this chapter, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, limited liability company, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.333.

IC 23-17-16-6
Party defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-7
Proceeding defined
Sec. 7. As used in this chapter, "proceeding" means a threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-8
Grounds for indemnification; conduct with respect to employee benefit plans; judgment, order, settlement, conviction, or nolo contendere plea not determinative of failure to meet standard of conduct
Sec. 8. (a) If an individual is made a party to a proceeding because the individual is or was a director, a corporation may indemnify the individual against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in the corporation's best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to the corporation's best interests; and
(3) in the case of any criminal proceeding, the individual:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests

of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(B).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not determinative that a director did not meet the standard of conduct described in this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-9
Director wholly successful in defense of proceeding
Sec. 9. Unless limited by articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of a proceeding to which the director was a party, because the director is or was a director of the corporation, against reasonable expenses actually incurred by the director in connection with the proceeding.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-10
Reasonable expense payments in advance of final disposition
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if the following occur:
(1) The director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter.
(2) The director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay an advance if it is ultimately determined that the director did not meet the standard of conduct.
(3) A determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2):
(1) must be an unlimited general obligation of the director;
(2) is not required to be secured; and
(3) may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-11
Application to court; grounds for ordering indemnification
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt

of an application, the court may, after giving any notice the court considers necessary, order indemnification in the amount the court considers proper if the court determines one (1) of the following:
(1) The director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court ordered indemnification.
(2) The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-12
Authorization of indemnification; evaluation as to reasonableness of expenses; procedures of board of directors
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee designated by the board of directors consisting solely of at least two (2) directors not at the time parties to the proceeding. Directors who are parties may participate in the designation.
(3) By special legal counsel:
(A) selected by the board of directors or a committee of the board of directors in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors. Directors who are parties may participate in the selection.
(4) By the members. However, memberships voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible. However, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to the reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.179-1991, SEC.1.
IC 23-17-16-13
Indemnification of officers, employees, and agents
Sec. 13. Unless a corporation's articles of incorporation provide otherwise:
(1) an officer of the corporation, whether or not a director, is entitled to:
(A) mandatory indemnification under section 9 of this chapter; and
(B) apply for court ordered indemnification under section 11 of this chapter in each case;
to the same extent as a director;
(2) the corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director; and
(3) a corporation may indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent and consistent with public policy that may be provided by articles of incorporation, bylaws, general or specific action of the corporation's board of directors, or contract.
As added by P.L.179-1991, SEC.1.

IC 23-17-16-14
Purchase of insurance
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was:
(1) a director;
(2) an officer;
(3) an employee or agent of the corporation; or
(4) while a director, an officer, an employee, or an agent of the corporation, is or was serving at the request of the corporation as a director, an officer, a member, a manager, a partner, a trustee, an employee, or an agent of another foreign or domestic corporation, limited liability company, partnership, joint venture, trust, employee benefit plan, or other enterprise;
against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, an officer, an employee, or an agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.179-1991, SEC.1. Amended by P.L.8-1993, SEC.334.

IC 23-17-16-15
Other rights to indemnification; reimbursement of expenses of appearing as witness
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude other rights to indemnification and advance for expenses that a person may have under the following:         (1) A corporation's articles of incorporation or bylaws.
(2) A resolution of the board of directors or of the members.
(3) Any other authorization, whenever adopted after notice, by a majority vote of all the voting members of the corporation.
(b) If:
(1) articles of incorporation;
(2) bylaws;
(3) resolutions of the board of directors or of the members; or
(4) other duly adopted authorization of indemnification or advance for expenses;
limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles of incorporation, bylaws, or resolution of the board of directors or of the members, or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, an officer, an employee, or an agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant respondent to the proceeding.
As added by P.L.179-1991, SEC.1.



CHAPTER 17. AMENDMENT OF ARTICLES OF INCORPORATION

IC 23-17-17-1
Written approval by specified person
Sec. 1. Articles of incorporation may require an amendment to the articles of incorporation or bylaws to be approved in writing by a specified person other than the board of directors. The requirement may only be amended with the approval in writing of the person.
As added by P.L.179-1991, SEC.1.

IC 23-17-17-2
Termination, redemption, or cancellation of members or class of members of public benefit or mutual benefit corporation
Sec. 2. (a) An amendment to articles of incorporation or bylaws of a public benefit or mutual benefit corporation that would terminate all members or a class of members or redeem or cancel all memberships or a class of memberships must meet the requirements of this article.
(b) Before adopting a resolution proposing an amendment under this section, the board of directors of a mutual benefit corporation must give notice of the general nature of the amendment to the members.
(c) After adopting a resolution proposing an amendment under this section, the notice to members proposing the amendment must include a statement of not more than five hundred (500) words opposing the proposed amendment if the statement is submitted by:
(1) five (5) members; or
(2) members having at least three percent (3%) of the voting power;
whichever is less, not later than twenty (20) days after the board of directors has voted to submit the amendment to the members for approval. In a public benefit corporation, the production and mailing costs shall be paid by the requesting members. In a mutual benefit corporation, the production and mailing costs shall be paid by the corporation.
(d) An amendment under this section must be approved by the members by a majority of the votes cast by each class.
(e) IC 23-17-8-2 does not apply to an amendment under this section meeting the requirements of this article.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.119.

IC 23-17-17-3
Adding or changing required or permitted provision; deleting provision not required
Sec. 3. (a) A corporation may amend the corporation's articles of incorporation to do any of the following:
(1) Add or change a provision that is required or permitted in the articles.         (2) Delete a provision not required in the articles.
(b) Whether a provision is required or permitted in the articles must be determined as of the effective date of the amendment.
As added by P.L.179-1991, SEC.1.

IC 23-17-17-4
Adoption by board of directors without member approval; amendments adopted by incorporators
Sec. 4. (a) Unless articles of incorporation provide otherwise, a corporation's board of directors may adopt at least one (1) amendment to the corporation's articles without member approval to do the following:
(1) To extend the duration of the corporation that was incorporated at a time when limited duration was required by law.
(2) To delete the names and addresses of the initial directors and incorporators.
(3) To delete the name and address of the initial registered agent or registered office if a statement of change is on file with the secretary of state.
(4) To change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name or by adding, deleting, or changing a geographical attribution to the name.
(5) To delete a mailing address if an annual report has been filed with the secretary of state.
(6) To include a statement identifying the corporation as a public benefit, mutual benefit, or religious corporation.
(7) To make any other change expressly permitted by this article to be made by director action.
(b) If a corporation has no members, the corporation's incorporators may, until directors have been chosen and then the corporation's board of directors, adopt amendments to the corporation's articles of incorporation subject to any approval required under section 1 of this chapter. The amendment must be approved by a majority of the directors in office or, if the directors have not yet been chosen, by a majority of the incorporators, at the time the amendment is adopted. The corporation shall provide notice of a meeting at which an amendment is to be voted upon. The notice must do the following:
(1) Be in accordance with IC 23-17-15-3.
(2) State that the purpose of the meeting is to consider a proposed amendment to the articles of incorporation.
(3) Contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.120; P.L.96-1993, SEC.11.

IC 23-17-17-5 Approval by board of directors, members, and person whose approval is required; initiation of amendment by board of directors; approval at membership meeting; notice; approval by written consent or ballot; amendment summary
Sec. 5. (a) Unless this article, articles of incorporation, bylaws, or the board of directors acting under subsection (b) require a greater vote or voting by class, an amendment to a corporation's articles of incorporation to be adopted must be approved as follows:
(1) By the board of directors.
(2) Except as provided in section 4(a) of this chapter, by the members by a majority of the votes cast.
(3) In writing by a person whose approval is required by a provision of the articles of incorporation authorized under section 1 of this chapter.
(b) Unless articles of incorporation provide otherwise, amendments to the articles of incorporation must be initiated by the board of directors. The board of directors may condition an amendment's adoption on receipt of a higher percentage of affirmative votes of the members or another basis.
(c) If a board of directors seeks to have an amendment approved by the members at a membership meeting, the corporation shall give notice to the corporation's members of the proposed membership meeting in writing in accordance with IC 23-17-10-5. The notice must do the following:
(1) State that the purpose of the meeting is to consider the proposed amendment.
(2) Contain or be accompanied by a copy or summary of the amendment.
(d) If a board of directors seeks to have an amendment approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of the amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.121.

IC 23-17-17-6
Public benefit, mutual benefit, or religious corporation; vote by members of class
Sec. 6. (a) The members of a class in a public benefit corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation if the amendment would change the rights of the class as to voting in a manner different than the amendment affects another class or members of another class.
(b) The members of a class in a mutual benefit corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation if the amendment would do any of the following:
(1) Affect the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the

amendment would affect another class.
(2) Change the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer by changing the rights, privileges, preferences, restrictions, or conditions of another class.
(3) Increase or decrease the number of memberships authorized for the class.
(4) Increase the number of memberships authorized for another class.
(5) Effect an exchange, a reclassification, or the termination of the memberships of the class.
(6) Authorize a new class of memberships.
(c) The members of a class of a religious corporation may vote as a separate voting group on a proposed amendment to the articles of incorporation only if a class vote is provided for in articles of incorporation or bylaws.
(d) If a class is to be divided into two (2) or more classes as a result of an amendment to the articles of incorporation of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.
(e) Except as provided in articles of incorporation or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of incorporation of a corporation, the amendment must be approved by the members of the class by a majority of the votes cast by the class.
(f) A class of members of a public benefit or mutual benefit corporation may have the voting rights granted by this section although articles of incorporation and bylaws provide that the class may not vote on the proposed amendment.
As added by P.L.179-1991, SEC.1.

IC 23-17-17-7
Delivery to secretary of state of articles of amendment; amendment changing corporate name
Sec. 7. (a) A corporation amending the corporation's articles of incorporation must deliver to the secretary of state articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The date of the corporation's incorporation.
(3) The text of each amendment adopted.
(4) The date of each amendment's adoption.
(5) If approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators.
(6) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment.             (B) Either:
(i) the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment; or
(ii) the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class.
(7) If approval of the amendment was by a person other than the members, a statement under section 1 of this chapter that the approval was obtained.
(b) If a corporation amends the corporation's articles of incorporation to change the corporation's corporate name, the corporation may, after the amendment has become effective, file:
(1) for record with the county recorder of each county in Indiana in which the corporation has real property; and
(2) at the time the amendment becomes effective;
a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.122.

IC 23-17-17-8
Restatement of articles of incorporation; amendment of articles included in restatement; approval
Sec. 8. (a) A corporation's board of directors may restate the corporation's articles of incorporation with or without approval by members or another person.
(b) A restatement may include amendments to the articles of incorporation. If the restatement includes an amendment requiring approval by the members or another person, the amendment must be adopted under section 5 of this chapter.
(c) If a restatement includes an amendment requiring approval by members, the board of directors must submit the restatement to the members for approval.
(d) If a board of directors seeks to have a restatement approved by the members at a membership meeting, the corporation shall notify each of the corporation's members of the proposed membership meeting in writing under IC 23-17-10-5. The notice must do the following:
(1) State that the purpose of the meeting is to consider the proposed restatement.
(2) Contain or be accompanied by a copy or summary of the restatement that identifies amendments or other changes the restatement would make in the articles of incorporation.
(e) If a board of directors seeks to have a restatement approved by the members by written ballot or written consent, the material soliciting the approval must contain or be accompanied by a copy or summary of the restatement that identifies amendments or other

changes the restatement would make in the articles of incorporation.
(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles of incorporation under section 5 of this chapter.
(g) If a restatement includes an amendment requiring approval under section 1 of this chapter, the board of directors must submit the restatement for approval.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.123.

IC 23-17-17-9
Articles of restatement; delivery to secretary of state; statements required to be included; effect of restated articles; certification by secretary of state
Sec. 9. (a) A corporation restating the corporation's articles of incorporation shall deliver to the secretary of state articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth the following:
(1) Whether the restatement contains an amendment to the articles of incorporation requiring approval by the members or another person other than the board of directors and, if the restatement does not, that the board of directors adopted the restatement.
(2) If the restatement contains an amendment to the articles of incorporation requiring approval by the members, the information required under section 7 of this chapter.
(3) If the restatement contains an amendment to the articles of incorporation requiring approval by a person whose approval is required under section 1 of this chapter, a statement that the approval was obtained.
(b) The restatement of articles of incorporation must include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to the following:
(1) The names and addresses of the incorporators or the initial or present registered office or agent.
(2) The mailing address of the corporation if an annual report has been filed with the secretary of state.
(c) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to the original articles of incorporation.
(d) The secretary of state may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required under subsection (a).
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.124.

IC 23-17-17-10 Amendment of articles of incorporation to carry out reorganization plan
Sec. 10. (a) A corporation's articles of incorporation may be amended without approval:
(1) of the board of directors;
(2) by the members; or
(3) as required by section 1 of this chapter;
to carry out a plan of reorganization ordered by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted under IC 23-17-3-2.
(b) An individual designated by a court shall deliver to the secretary of state articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The text of each amendment approved by the court.
(3) The date of the court's order or decree approving the articles of amendment.
(4) The title of the reorganization proceeding in which the order or decree was entered.
(5) A statement that the court had jurisdiction of the proceeding under federal statute.
(c) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.125.

IC 23-17-17-11
Rights, claims, proceedings, and limitations not affected by amendment to articles or by change of corporate name
Sec. 11. (a) An amendment to articles of incorporation does not affect the following:
(1) A proceeding to which the corporation is a party in a cause of action existing against or in favor of the corporation.
(2) A requirement or limitation imposed upon the corporation or any property held by the corporation by virtue of any trust upon which the property is held by the corporation.
(3) The existing rights of persons other than members of the corporation.
(b) An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in the corporation's former name.
As added by P.L.179-1991, SEC.1.



CHAPTER 18. AMENDMENT OF BYLAWS

IC 23-17-18-1
Amendment or repeal by directors; notice
Sec. 1. (a) A board of directors may amend or repeal a corporation's bylaws unless:
(1) articles of incorporation;
(2) bylaws; or
(3) this article;
provide otherwise, subject to approval required under IC 23-17-17-1. However, until the directors have been chosen, the incorporators have power to amend or repeal the bylaws. This section is subject to the class voting rules under section 2 of this chapter.
(b) The corporation must provide notice of any meeting of directors at which an amendment is to be approved. The notice must do the following:
(1) Be in accordance with IC 23-17-15-3.
(2) State that the purpose of the meeting is to consider a proposed amendment to the bylaws.
(3) Contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.126; P.L.96-1993, SEC.12; P.L.130-2006, SEC.25.

IC 23-17-18-2
Class voting
Sec. 2. (a) The members of a class in a public benefit corporation may vote as a separate voting group on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than the amendment affects another class or members of another class.
(b) The members of a class in a mutual benefit corporation may vote as a separate voting group on a proposed amendment to the bylaws if the amendment would do the following:
(1) Affect the rights, privileges, preferences, restrictions, or conditions of the class as to voting, dissolution, redemption, or transfer of memberships in a manner different than the amendment would affect another class.
(2) Change the rights, privileges, preferences, restrictions, or conditions of the class as to voting, privileges, preferences, restrictions, or conditions of another class.
(3) Increase or decrease the number of memberships authorized for the class.
(4) Increase the number of memberships authorized for another class.
(5) Effect an exchange, reclassification, or termination of all or part of the memberships of the class.
(6) Authorize a new class of memberships.
(c) The members of a class of a religious corporation may vote as

a separate voting group on a proposed amendment to the bylaws only if a class vote is provided for in articles of incorporation or bylaws.
(d) If:
(1) a class is to be divided into at least two (2) classes as approved by the members of each class that would be created by the amendment; and
(2) a class vote is required to approve an amendment to the bylaws;
the amendment must be approved by the members of the class by a majority of the votes cast by the class.
(e) A class of members has the voting rights granted by this section although the articles of incorporation and bylaws provide that the class may not vote on the proposed amendment.
As added by P.L.179-1991, SEC.1.



CHAPTER 19. MERGER

IC 23-17-19-1
Authorization; plan; required provisions; optional provisions
Sec. 1. (a) Subject to the limitations in section 2 of this chapter, nonprofit corporations may merge into a business or nonprofit corporation if the plan of merger is approved under section 3 of this chapter.
(b) A plan of merger must set forth the following:
(1) The name of the following:
(A) Each corporation planning to merge.
(B) The surviving corporation into which each corporation plans to merge.
(2) The terms and conditions of the planned merger.
(3) The manner and basis, if any, of converting the memberships of each public benefit or religious corporation into memberships of the surviving or other corporation.
(4) If the merger involves a mutual benefit corporation, the manner and basis, if any, of converting memberships of each merging corporation into:
(A) memberships, obligations, or securities of the surviving or any other corporation; or
(B) cash or other property in whole or part.
(c) The plan of merger may set forth the following:
(1) Amendments to or a restatement of the articles of incorporation or bylaws of the surviving corporation to be effected by the planned merger.
(2) Other provisions relating to the planned merger.
(3) A delayed effective date.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-2
Mergers without prior approval; conditions
Sec. 2. (a) Without the prior approval of the circuit court or superior court of the county where the corporation's principal office or, if the principal office is not located in Indiana, the corporation's registered office, is located in a proceeding that the attorney general has been given written notice, a public benefit or religious corporation may only merge with the following:
(1) A public benefit or religious corporation.
(2) A foreign corporation that would qualify under this article as a public benefit or religious corporation.
(3) A wholly-owned foreign or domestic business or mutual benefit corporation if the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger.
(4) A business or mutual benefit corporation if the following conditions are met:
(A) On or before the effective date of the merger, assets with

a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or the fair market value of the public benefit corporation if the corporation were to be operated as a business concern are transferred or conveyed to a person who would have received the corporation's assets under IC 23-17-22-6(a)(5) and IC 23-17-22-6(a)(6) had the corporation dissolved.
(B) The business or mutual benefit corporation returns, transfers, or conveys any assets held by the business or mutual benefit corporation upon condition requiring return, transfer, or conveyance, that occurs by reason of the merger, in accordance with the condition.
(C) The merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become:
(i) members in;
(ii) shareholders in; or
(iii) officers, employees, agents, or consultants of;
the surviving corporation.
(D) The requirements of section 8 of this chapter are met.
(b) At least twenty (20) days before consummation of any merger of a public benefit corporation or a religious corporation under subsection (a)(4), notice, including a copy of the proposed plan of merger, must be delivered to the attorney general.
(c) Without the prior written consent of the attorney general or of the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
in a proceeding in which the attorney general has been given notice, a member of a public benefit or religious corporation may not receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation. The court shall approve the transaction if the transaction is in the public interest.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-3
Approval of mergers
Sec. 3. (a) Unless this article, articles of incorporation, bylaws, or the board of directors or members acting under subsection (c) require a greater vote or voting by class, a plan of merger to be adopted must be approved as follows:
(1) By the board of directors.
(2) By the members, if any, by a majority of the votes cast.
(3) In writing by a person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to articles of incorporation or bylaws.
(b) If a corporation does not have members, a merger must be

approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors meeting at which the approval is to be obtained under IC 23-17-15-3. The notice must also state that the purpose of the meeting is to consider the proposed merger.
(c) Unless articles of incorporation provide otherwise, a proposed merger and plan of merger must be initiated by a board of directors. The board of directors may condition the submission of the proposed merger on receipt of a higher percentage of affirmative votes of the members or on another basis.
(d) If a board of directors seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to the corporation's members of the proposed membership meeting under IC 23-17-10-5. The notice must also state that the purpose of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation must include a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation must include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.
(e) If a board of directors seeks to have a plan approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation must include a provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation must include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.
(f) Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a separate voting group on the proposed amendment under IC 23-17-17-6 or IC 23-17-18-2. The plan is approved by a class of members by a majority of the votes cast by the class.
(g) After a merger is adopted and before articles of merger are filed, the planned merger may be abandoned subject to any contractual rights without further action by members or other persons who approved the plan:
(1) under the procedure set forth in the plan of merger; or
(2) if a procedure is not set forth, in the manner determined by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.127; P.L.96-1993, SEC.13.
IC 23-17-19-4
Articles of merger; contents; effective date; filing
Sec. 4. (a) After a plan of merger is approved by the board of directors and if required by section 3 of this chapter by the members and any other persons, the surviving or acquiring corporation shall deliver to the secretary of state articles of merger setting forth the following:
(1) The plan of merger.
(2) If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors.
(3) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan.
(B) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class.
(4) If approval of the plan by a person other than the members or the board of directors is required under section 3(a)(3) of this chapter, a statement that the approval was obtained.
(b) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.
(c) The surviving corporation resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county in Indiana in which a merging corporation has real property at the time of the merger, the title to which will be transferred by the merger, a file-stamped copy of the articles of merger. If the plan of merger sets forth amendments to the articles of incorporation of the surviving corporation that change the surviving corporation's corporate name, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county in Indiana in which the surviving corporation has real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in corporate name.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-5
Effect of mergers
Sec. 5. (a) When a merger takes effect the following occur:
(1) Another corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases.
(2) The title to real property and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment subject to any

conditions to which the property was subject before the merger.
(3) The surviving corporation has all liabilities and obligations of each corporation party to the merger.
(4) A proceeding pending against a corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased.
(5) The articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger.
(b) After a merger takes effect as provided in this article, any terms of the plan of merger that are not included in the articles of incorporation shall be considered to be contract rights only and not part of the governing document of the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-6
Foreign corporations
Sec. 6. (a) Except as provided in section 2 of this chapter, foreign business or nonprofit corporations may merge with domestic nonprofit corporations if the following conditions are met:
(1) The merger is permitted by the law of the state or country under whose laws each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger.
(2) The foreign corporation complies with section 4 of this chapter if the foreign corporation is the surviving corporation of the merger.
(3) Each domestic nonprofit corporation complies with sections 1 through 3 of this chapter and, if the domestic nonprofit corporation is the surviving corporation of the merger, with section 4 of this chapter.
(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is considered to have irrevocably appointed the secretary of state as the agent for service of process for the business or corporation in any proceeding brought against the business or corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-19-7
Bequests, devises, gifts, grants, or premises
Sec. 7. A bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that:
(1) is made to a constituent corporation; and
(2) takes effect or remains payable after the merger;
inures to the surviving corporation unless a will or other instrument otherwise specifically provides.
As added by P.L.179-1991, SEC.1.
IC 23-17-19-8
Compliance with related provisions
Sec. 8. A domestic business corporation that is a party to a merger with a nonprofit corporation under this chapter shall comply with all applicable requirements of IC 23-1 relating to mergers except when inconsistent with this chapter. A domestic business corporation that is the survivor of a merger with a nonprofit corporation is subject to IC 23-1 after the merger.
As added by P.L.179-1991, SEC.1.



CHAPTER 20. SALE OF ASSETS

IC 23-17-20-1
Disposal and encumbrance of property
Sec. 1. (a) A corporation may, on the terms and conditions and for the consideration determined by the board of directors, do the following:
(1) Sell, lease, exchange, or otherwise dispose of all, or substantially all, of the corporation's property in the usual and regular course of the corporation's activities.
(2) Mortgage, pledge, dedicate to the repayment of indebtedness, with or without recourse, or otherwise encumber the corporation's property whether or not in the usual and regular course of the corporation's activities.
(b) Unless articles of incorporation require approval of the members or any other person of a transaction described in subsection (a) is not required.
As added by P.L.179-1991, SEC.1.

IC 23-17-20-2
Disposal of property other than in usual or regular course of business; authorization; abandonment of transactions
Sec. 2. (a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of the corporation's property, with or without the goodwill, other than in the usual and regular course of the corporation's activities on the terms and conditions and for the consideration determined by the corporation's board of directors if the proposed transaction is authorized by subsection (b).
(b) Unless this article, articles of incorporation, bylaws, a board of directors, or members acting under subsection (d) require a greater vote or voting by class, a proposed transaction to be authorized must be approved as follows:
(1) By the board of directors.
(2) By the members by a majority of the votes cast.
(3) In writing by a person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to the articles of incorporation or bylaws.
(c) If a corporation does not have members, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of a directors meeting at which the approval is to be obtained under IC 23-17-15-3. The notice must state that the purpose of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.
(d) Unless articles of incorporation provide otherwise, a proposed transaction must be initiated by a board of directors. The board of directors may condition the board's submission of the proposed

transaction on receipt of a higher percentage of the members of affirmative votes or on any other basis.
(e) If a corporation seeks to have a transaction approved by the members at a membership meeting, the corporation shall give notice to the members of the proposed membership meeting under IC 23-17-10-5. The notice must state that the purpose of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.
(f) If a board of directors seeks to have a transaction approved by the members by written consent or written ballot, the material soliciting the approval must contain or be accompanied by a copy or summary of a description of the transaction.
(g) After a sale, a lease, an exchange, or other disposition of property is authorized, the transaction may be abandoned subject to any contractual rights without further action by the members or a person who approved the transaction:
(1) in accordance with the procedure in the resolution proposing the transaction; or
(2) if a procedure is not set forth, in the manner determined by the board of directors.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1992, SEC.128; P.L.96-1993, SEC.14.



CHAPTER 21. DISTRIBUTIONS

IC 23-17-21-1
Prohibited distributions
Sec. 1. Except as authorized under section 2 of this chapter, a corporation may not make distributions.
As added by P.L.179-1991, SEC.1.

IC 23-17-21-2
Exceptions to prohibition
Sec. 2. (a) A mutual benefit corporation may purchase the corporation's memberships if, after the purchase is completed:
(1) the corporation would be able to pay the corporation's debts as the debts become due in the usual course of the corporation's activities; and
(2) the corporation's total assets would at least equal the sum of the corporation's total liabilities.
(b) Corporations may make distributions upon dissolution in conformity with IC 23-17-22, IC 23-17-23, or IC 23-17-24.
(c) A corporation may, in conformity with the purposes of the corporation, make distributions to and confer benefits on a member or an affiliate that is a governmental entity (as defined under IC 34-6-2-49) or a member or an affiliate that is another nonprofit domestic or foreign entity if, after any distribution is completed:
(1) the corporation would be able to pay the corporation's debts as the debts become due in the usual course of the corporation's activities; and
(2) the corporation's total assets would at least equal the corporation's total liabilities.
An affiliate is an entity that directly or indirectly controls, is controlled by, or is under common control with the corporation. Control includes the power to select the corporation's board of directors.
(d) Corporations may repay loans or advances in accordance with and to the extent authorized under IC 23-17-7-9.
As added by P.L.179-1991, SEC.1. Amended by P.L.1-1998, SEC.129.



CHAPTER 22. GENERAL DISSOLUTION

IC 23-17-22-1
Corporations without members; corporations that have not commenced business; articles of dissolution; contents
Sec. 1. A majority of the incorporators or initial directors of a corporation that has no members or has not commenced activities may dissolve the corporation by delivering to the secretary of state for filing articles of dissolution that set forth the following:
(1) The name of the corporation.
(2) The date of the corporation's incorporation.
(3) Either:
(A) that no membership in the corporation has been issued; or
(B) that the corporation has not commenced business.
(4) That no debt of the corporation remains unpaid.
(5) That a majority of the incorporators or initial directors authorized the dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-2
Proposals by board; conditions for adoption; notice
Sec. 2. (a) A corporation's board of directors may propose dissolution for submission to the members.
(b) For a proposal to dissolve to be adopted, the following conditions must be met:
(1) The board of directors must recommend dissolution to the members unless the board of directors determines that because of conflict of interest or other special circumstances the board should not make a recommendation and communicates the basis for the board's determination to the members.
(2) The members entitled to vote must approve the proposal to dissolve as provided under subsection (f).
(3) A person whose approval is required by articles of incorporation authorized under IC 23-17-17-1 for an amendment to the articles of incorporation or bylaws must approve the proposal to dissolve in writing.
(c) If a corporation does not have members, dissolution must be approved by a majority of the directors in office at the time dissolution is approved. The corporation shall provide notice to directors of a director's meeting where an approval for dissolution will be sought under IC 23-17-15-3. The notice must state that the purpose of the meeting is to consider the proposed dissolution.
(d) The board of directors may condition the board's submission of the proposal for dissolution on any basis.
(e) The corporation must notify each member, whether or not entitled to vote, of the proposed members' meeting under IC 23-17-10-5. The notice must state that the purpose of the meeting is to consider dissolving the corporation.     (f) Unless articles of incorporation or a board of directors acting under subsection (d) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by the members by a majority of the votes cast on the proposal.
(g) After a proposal for dissolution is adopted, the corporation must give the notices required under the following:
(1) IC 6-8.1-10-9.
(2) IC 22-4-32-23.
(3) IC 32-34-1-25.
As added by P.L.179-1991, SEC.1. Amended by P.L.121-1994, SEC.1; P.L.31-1995, SEC.5; P.L.2-2002, SEC.75.

IC 23-17-22-3
Articles of dissolution; contents
Sec. 3. (a) After a dissolution is authorized, the corporation may dissolve by delivering to the secretary of state articles of dissolution setting forth the following:
(1) The name of the corporation.
(2) The date dissolution was authorized.
(3) A statement that dissolution was approved by a sufficient vote of the board of directors.
(4) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators.
(5) If approval by members was required, the following:
(A) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution.
(B) The total number of:
(i) votes cast for and against dissolution by each class entitled to vote separately on dissolution; or
(ii) undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class.
(6) If approval of dissolution was by a person other than the members, a statement that approval under section 2(b)(3) of this chapter was obtained.
(b) A corporation is dissolved upon the effective date of the corporation's articles of dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-4
Revocation; authorization; articles of revocation; contents; effect
Sec. 4. (a) A corporation may revoke the corporation's dissolution within one hundred twenty (120) days of the effective date of the dissolution.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless the authorization permitted revocation by action of the board of directors alone,

allowing the board of directors to revoke the dissolution without action by the members or any other person.
(c) After the revocation of dissolution is authorized, a corporation may revoke the dissolution by delivering to the secretary of state for filing articles of revocation of dissolution, together with a copy of the corporation's articles of dissolution, that set forth the following:
(1) The name of the corporation.
(2) The effective date of the dissolution that was revoked.
(3) The date that the revocation of dissolution was authorized.
(4) If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect.
(5) If the corporation's board of directors revoked a dissolution authorized by the members or in conjunction with another person, a statement that revocation was permitted by action by the board of directors alone under that authorization.
(6) If member or third person action was required to revoke the dissolution, the information required by section 3(a)(5) and 3(a)(6) of this chapter.
(d) Revocation of dissolution is effective upon the effective date specified in the articles of revocation of dissolution.
(e) When a revocation of dissolution is effective, the revocation relates back to and takes effect as of the effective date of the dissolution. The corporation resumes carrying on the corporation's activities as if dissolution had never occurred.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-5
Continued existence; winding up and liquidation; effect of dissolution
Sec. 5. (a) A dissolved corporation continues the corporation's corporate existence but may not carry on activities except those appropriate to wind up and liquidate the corporation's affairs, including the following:
(1) Preserving and protecting the corporation's assets and minimizing the corporation's liabilities.
(2) Discharging or making provision for discharging the corporation's liabilities and obligations.
(3) Disposing of the corporation's properties that will not be distributed in kind.
(4) Returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance that occurs by reason of the dissolution, in accordance with the condition.
(5) Transferring, subject to any contractual or legal requirements, the corporation's assets as provided in or authorized by the corporation's articles of incorporation or bylaws.
(6) If the corporation is a public benefit or religious corporation and no provision has been made in the corporation's articles of incorporation or bylaws for distribution of assets on dissolution,

transferring, subject to any contractual or legal requirement, the corporation's assets:
(A) to a person described in Section 501(c)(3) of the Internal Revenue Code; or
(B) if the dissolved corporation is not described in Section 501(c)(3) of the Internal Revenue Code, to a foreign or domestic public benefit or religious corporation.
(7) If the corporation is a mutual benefit corporation and no provision has been made in the corporation's articles of incorporation or bylaws for distribution of assets on dissolution, transferring the corporation's assets to the corporation's members or, if the corporation has no members, to those persons whom the corporation holds the corporation out as benefiting or serving.
(8) Doing any other act necessary to wind up the corporation's affairs and liquidate the corporation's assets, including the transfer of any escheated assets to the state under IC 23-17-30-1(b).
(b) Dissolution of a corporation does not do the following:
(1) Transfer title to the corporation's property.
(2) Subject the corporation's directors or officers to standards of conduct different from those under this title.
(3) Change the following:
(A) Quorum or voting requirements for the corporation's board of directors or members.
(B) Requirements for selection, resignation, or removal of the corporation's directors or officers.
(C) Requirements for amending the corporation's bylaws.
(4) Prevent commencement of a proceeding by or against the corporation in the corporation's corporate name.
(5) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.
(6) Terminate the authority of a registered agent.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-6
Claims against dissolved corporation; notice to claimants; limitation of actions
Sec. 6. (a) A dissolved corporation may dispose of the known claims against the corporation by following the procedure described in this section.
(b) The dissolved corporation shall notify the corporation's known claimants in writing of the dissolution at any time after the effective date of the dissolution. The written notice must do the following:
(1) Specify the amount that the dissolved corporation believes will satisfy the claim.
(2) Inform the creditor that the creditor has the right to dispute the amount of the claim and describe the procedure for disputing the amount of the claim.
(3) Provide a mailing address where a dispute of the amount of

the claim may be sent.
(4) State the deadline, which may not be less than sixty (60) days after the effective date of the written notice, by which the dissolved corporation must receive the dispute of the amount of the claim.
(5) State that the claim will be fixed at the amount specified by the dissolved corporation if a dispute of the amount of the claim is not received by the deadline.
(c) If the amount of a claim is disputed, the claimant must notify the dissolved corporation of the dispute by the deadline. If the dissolved corporation rejects the disputed amount, the claimant must commence a proceeding to enforce the claim not later than ninety (90) days after the effective date of the dissolved corporation's rejection notice.
(d) The amount of the claim is fixed if:
(1) the claimant does not notify the dissolved corporation by the deadline; or
(2) the claimant who has notified the dissolved corporation of a dispute and has received a rejection notice does not commence a proceeding not later than ninety (90) days from the effective date of the rejection notice.
(e) Regardless of a dispute in the amount of a claim, the dissolved corporation must tender to the claimant the amount of the claim set forth by the dissolved corporation in the notice of claim not later than thirty (30) days after the earlier of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
(f) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.
As added by P.L.179-1991, SEC.1.

IC 23-17-22-7
Claims against dissolved corporation; notice by publication; limitation of actions; enforcement
Sec. 7. (a) A dissolved corporation may also publish notice of the corporation's dissolution and request that persons with claims against the corporation present the claims in accordance with the notice.
(b) The notice must do the following:
(1) Be published one (1) time in a newspaper of general circulation in the county where:
(A) the dissolved corporation's principal office is or was last located; or
(B) if the principal office is not located in Indiana, the corporation's registered office is or was last located.
(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.
(3) State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within

two (2) years after publication of the notice.
(c) If a dissolved corporation publishes a newspaper notice under subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation not later than two (2) years after the publication date of the newspaper notice:
(1) A claimant who did not receive written notice under section 6 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved corporation but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved corporation to the extent of the corporation's undistributed assets; or
(2) if the assets have been distributed in liquidation, against a person, other than a creditor of the corporation, to whom the corporation distributed the corporation's property to the extent of the distributee's pro rata share of the claim or the corporation assets distributed to the person in liquidation, whichever is less. The distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.
As added by P.L.179-1991, SEC.1.



CHAPTER 23. ADMINISTRATIVE DISSOLUTION

IC 23-17-23-1
Grounds
Sec. 1. The secretary of state may commence a proceeding under section 2 of this chapter to administratively dissolve a corporation if the following occur:
(1) The corporation does not pay within sixty (60) days after they are due any taxes or penalties imposed by this article or other law.
(2) The corporation does not deliver the corporation's annual report to the secretary of state within sixty (60) days after the report is due.
(3) The corporation is without a registered agent or registered office in Indiana for at least sixty (60) days.
(4) The corporation does not notify the secretary of state within sixty (60) days that the corporation's:
(A) registered agent or registered office has been changed;
(B) registered agent has resigned; or
(C) registered office has been discontinued.
(5) The corporation's period of duration, if any, stated in the corporation's articles of incorporation expires.
As added by P.L.179-1991, SEC.1.

IC 23-17-23-2
Procedure for dissolution; notice; certificate of dissolution; winding up affairs; authority of registered agent
Sec. 2. (a) If the secretary of state determines that a ground exists under section 1 of this chapter for dissolving a corporation, the secretary of state shall serve the corporation with written notice of the determination under IC 23-17-6-4.
(b) If the corporation does not:
(1) correct each ground for dissolution; or
(2) demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist;
within at least sixty (60) days after service of the notice is perfected under IC 23-17-6-4, the secretary of state may administratively dissolve the corporation by signing a certificate of dissolution that recites the grounds for dissolution and the effective date of the dissolution. The secretary of state shall file the original of the certificate and serve a copy on the corporation under IC 23-17-6-4.
(c) A corporation administratively dissolved continues the corporation's corporate existence but may not carry on any activities except those necessary to wind up and liquidate the corporation's affairs under IC 23-17-22-5 and notify the corporation's claimants under IC 23-17-22-6 and IC 23-17-22-7.
(d) The administrative dissolution of a corporation does not terminate the authority of the corporation's registered agent. As added by P.L.179-1991, SEC.1.

IC 23-17-23-3
Reinstatement
Sec. 3. (a) A corporation administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. An application for reinstatement must do the following:
(1) Recite the name of the corporation and the effective date of the corporation's administrative dissolution.
(2) State that the ground or grounds for dissolution either did not exist or have been eliminated.
(3) State that the corporation's name satisfies the requirements of IC 23-17-5-1.
(4) Contain a certificate from the department of state revenue reciting that taxes owed by the corporation have been paid.
(b) If the secretary of state determines that:
(1) the application contains the information required by subsection (a); and
(2) the information is correct;
the secretary of state shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under IC 23-17-6-4.
(c) When reinstatement becomes effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on the corporation's activities as if the administrative dissolution had never occurred.
As added by P.L.179-1991, SEC.1.

IC 23-17-23-4
Denial of application for reinstatement; notice; appeal
Sec. 4. (a) If the secretary of state denies a corporation's application for reinstatement following administrative dissolution, the secretary of state shall serve the corporation under IC 23-17-6-4 with a written notice that explains the reason or reasons for denial.
(b) The corporation may appeal the denial of reinstatement to the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
within thirty (30) days after service of the notice of denial is perfected.
(c) A corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the following:
(1) The secretary of state's certificate of dissolution.
(2) The corporation's application for reinstatement.
(3) The secretary of state's notice of denial.
(d) The court may do the following:
(1) Order the secretary of state to reinstate the dissolved

corporation.
(2) Take other action the court considers appropriate.
(e) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.



CHAPTER 24. JUDICIAL DISSOLUTION

IC 23-17-24-1
Judicial dissolution; when allowable; factors considered
Sec. 1. (a) A circuit court or superior court may dissolve a corporation as follows:
(1) In a proceeding by the attorney general if one (1) of the following is established:
(A) The corporation obtained the corporation's articles of incorporation through fraud.
(B) The corporation has continued to exceed or abuse the authority conferred upon the corporation by law.
(C) The corporation is a public benefit corporation and the corporate assets are being misapplied or wasted.
(D) The corporation is a public benefit corporation and is no longer able to carry out the corporation's purposes.
(2) Except as provided in the articles of incorporation or bylaws of a religious corporation, in a proceeding by fifty (50) members or members holding at least five percent (5%) of the voting power, whichever is less, or by a director or a person specified in articles of corporation, if one (1) of the following is established:
(A) The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock.
(B) The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent.
(C) The members have deadlocked in voting power and have failed, for a period that includes at least two (2) consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired.
(D) The corporate assets are being misapplied or wasted.
(E) The corporation is a public benefit or religious corporation and is no longer able to carry out the corporation's purposes.
(3) In a proceeding by a creditor if either of the following is established:
(A) The creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent.
(B) The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.
(4) In a proceeding by the corporation to have the corporation's voluntary dissolution continued under court supervision.
(b) Before dissolving a corporation, a court must consider the following:
(1) Reasonable alternatives to dissolution.         (2) If dissolution is in the public interest if the corporation is a public benefit corporation.
(3) If dissolution is the best way of protecting the interests of members if the corporation is a mutual benefit corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-24-1.5
Remedies
Sec. 1.5. (a) This section applies to the following:
(1) Notwithstanding IC 23-17-1-1, all corporations organized under Indiana law for a purpose for which a corporation may be organized under this article, regardless of the date of incorporation.
(2) A foreign corporation that desires to transact business in Indiana.
(b) In addition to a dissolution under section 1 of this chapter, the attorney general may petition a court to issue one (1) or more of the following remedies:
(1) Injunctive relief.
(2) Appointment of temporary or permanent receivers.
(3) Permanent removal of trustees, corporate officers, or directors who have breached the fiduciary duty.
(4) Appointment of permanent court approved replacement trustees, corporate officers or directors, and members.
(c) The attorney general may seek a remedy against any or all of the following:
(1) If the attorney general establishes a condition enumerated in section 1(a)(1) of this chapter, a corporation.
(2) For a violation of the officer's duties under IC 23-17-14-2, a corporate officer.
(3) For a violation of IC 23-17-13, a corporate director.
As added by P.L.245-2005, SEC.4.

IC 23-17-24-2
Venue; parties; judicial authority; notice to attorney general
Sec. 2. (a) Venue for a proceeding brought by the attorney general against a corporation or its officers or directors lies in Marion County. Venue for a proceeding brought by any other party named under section 1 of this chapter lies in the county where:
(1) a corporation's principal office is or was last located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is or was last located.
(b) A director or a member does not have to be made a party to a proceeding to dissolve a corporation unless relief is sought against a director or a member individually.
(c) A court in a proceeding brought to dissolve a corporation may do the following:
(1) Issue injunctions.
(2) Appoint a receiver or custodian pendente lite with all powers and duties the court directs.         (3) Take other action required to preserve the corporate assets wherever located.
(4) Carry on the activities of the corporation until a full hearing can be held.
(d) A person other than the attorney general who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall give written notice without delay of the proceeding to the attorney general who may intervene.
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.5.

IC 23-17-24-3
Receivers and custodians
Sec. 3. (a) A court in a judicial proceeding brought by the attorney general or by any other party named under section 1 of this chapter to dissolve a public benefit or mutual benefit corporation may appoint at least one (1):
(1) receiver to wind up and liquidate; or
(2) custodian to manage;
the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of the corporation's property wherever located.
(b) The court may appoint an individual or a domestic or foreign business or nonprofit corporation authorized to transact business in Indiana as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.
(c) The court shall describe the powers and duties of the receiver or custodian in the appointing order, which may be amended from time to time, including the following:
(1) The receiver may do the following:
(A) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court. However, the corporation is subject to a trust, an endowment, and other restrictions that would be applicable to the corporation.
(B) Sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all Indiana courts.
(2) The custodian may exercise all of the powers of the corporation, through or in place of the corporation's board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of the corporation's members and creditors or to carry out the corporation's lawful purposes.
(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver if doing so is in the best interests of the

corporation and the corporation's members and creditors.
(e) The court may, during the receivership or custodianship, order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.
As added by P.L.179-1991, SEC.1. Amended by P.L.245-2005, SEC.6.

IC 23-17-24-4
Decree of dissolution; winding up affairs
Sec. 4. (a) If after a hearing the court determines that a ground for judicial dissolution described in section 1 of this chapter exists, the court may enter a decree dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certificate copy of the decree to the secretary of state, who shall file the certificate copy.
(b) After entering the decree of dissolution, the court shall direct the winding up and liquidating of the corporation's affairs in accordance with IC 23-17-22-5 and the notification of the corporation's claimants under IC 23-17-22-6 and IC 23-17-22-7.
As added by P.L.179-1991, SEC.1.



CHAPTER 25. PRIVATE FOUNDATIONS

IC 23-17-25-1
Duties and prohibitions
Sec. 1. Except where otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation (as defined in Section 509(a) of the Internal Revenue Code of 1986, as amended) shall do the following:
(1) Distribute amounts for each taxable year at a time and in a manner as to not subject the corporation to tax under Section 4942 of the Internal Revenue Code of 1986.
(2) Not engage in an act of self-dealing (as defined in Section 4941(d) of the Internal Revenue Code of 1986).
(3) Not retain excess business holdings (as defined in Section 4943(c) of the Internal Revenue Code of 1986).
(4) Not make investments in a manner as to subject the corporation to taxes on investments that jeopardize charitable purposes (as defined in Section 4944 of the Internal Revenue Code of 1986).
(5) Not make taxable expenditures (as defined in Section 4945(d) of the Internal Revenue Code of 1986).
As added by P.L.179-1991, SEC.1.



CHAPTER 26. FOREIGN CORPORATIONS

IC 23-17-26-1
Necessity of certificate of authority; transacting business
Sec. 1. (a) A foreign corporation may not transact business in Indiana until the corporation obtains a certificate of authority from the secretary of state.
(b) The following activities do not constitute transacting business within the meaning of subsection (a):
(1) Maintaining, defending, or settling a proceeding.
(2) Holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to the securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, by mail or through employees or agents, if the orders require acceptance outside of Indiana before the orders become contracts.
(7) Making loans or otherwise creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not in the course of repeated transactions of a similar nature.
(11) Transacting business in interstate commerce.
(12) Soliciting funds if otherwise authorized by Indiana law.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-2
Transacting business without certificate of authority
Sec. 2. (a) Except as provided in subsection (e), a foreign corporation transacting business in Indiana without a certificate of authority may not maintain a proceeding in an Indiana court until the foreign corporation obtains a certificate of authority.
(b) Except as provided in subsection (e), the successor to a foreign corporation that transacted business in Indiana without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in an Indiana court until the foreign corporation or the foreign corporation's successor obtains a certificate of authority.
(c) A court may stay a proceeding commenced by a foreign corporation, a foreign corporation's successor, or an assignee until the court determines whether the foreign corporation or the foreign

corporation's successor requires a certificate of authority. If the court determines, the court may further stay the proceeding until the foreign corporation or the foreign corporation's successor obtains the certificate.
(d) A foreign corporation is liable for a civil penalty of not more than ten thousand dollars ($10,000) if the foreign corporation transacts business in Indiana without a certificate of authority. The attorney general may collect penalties due under this subsection.
(e) The failure of a foreign corporation to obtain a certificate of authority does not do any of the following:
(1) Impair the validity of the foreign corporation's corporate acts.
(2) Prevent the foreign corporation from defending a proceeding in Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-3
Application for certificate of authority; contents; certificate of existence from foreign state or country
Sec. 3. (a) A foreign corporation may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state. The application must set forth the following:
(1) The name of the foreign corporation or, if the foreign corporation's name is unavailable for use in Indiana, a corporate name that satisfies the requirements of section 6 of this chapter.
(2) The name of the state or country under whose law the foreign corporation is incorporated.
(3) The date of incorporation and period of duration.
(4) The street address of the foreign corporation's principal office.
(5) The address of the foreign corporation's registered office in Indiana and the name of the foreign corporation's registered agent at the office.
(6) The names and usual business addresses of the foreign corporation's current directors and officers.
(7) Whether the foreign corporation has members.
(8) Whether the corporation, if the foreign corporation had been incorporated in Indiana, would be a public benefit, mutual benefit, or religious corporation.
(b) The foreign corporation must deliver with the completed application a certificate of existence or a similar document duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-4
Amended certificate of authority
Sec. 4. (a) A foreign corporation authorized to transact business in Indiana must obtain an amended certificate of authority from the

secretary of state if the corporation changes any of the following:
(1) The foreign corporation's corporate name.
(2) The period of the foreign corporation's duration.
(3) The state or country of the foreign corporation's incorporation.
(b) The requirements of section 3 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-5
Rights and privileges under certificate of authority
Sec. 5. (a) A certificate of authority authorizes the foreign corporation to which the certificate is issued to transact business in Indiana subject to the right of the state to revoke the certificate as provided in this article.
(b) A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this article, is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on a similar domestic corporation.
(c) This article does not authorize Indiana to regulate the organization or internal affairs of a foreign corporation authorized to transact business in Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-6
Corporate name
Sec. 6. (a) If the corporate name of a foreign corporation does not satisfy the requirements of IC 23-17-5-1, the foreign corporation may, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) add the word "corporation", "incorporated", "company", or "limited" or the abbreviation "corp.", "inc.", "co.", or "ltd.", to the foreign corporation's corporate name for use in Indiana; or
(2) use a fictitious name to transact business in Indiana if the foreign corporation's real name is unavailable and the foreign corporation delivers to the secretary of state for filing a copy of the resolution of the foreign corporation's board of directors, certified by the foreign corporation's secretary, adopting the fictitious name.
(b) Except as authorized by subsections (c) and (d), the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the secretary of state from the following:
(1) The corporate name of a corporation incorporated or authorized to transact business in Indiana under IC 23-1.
(2) A corporate name reserved or registered under IC 23-17-5-2, IC 23-17-5-3, IC 23-1-23-2, or IC 23-1-23-3.
(3) The fictitious name of another foreign business or nonprofit

corporation authorized to transact business in Indiana.
(4) The name of a nonprofit entity organized or authorized to transact business in Indiana.
(c) A foreign corporation may apply to the secretary of state for authorization to use in Indiana the name of another corporation incorporated or authorized to transact business in Indiana that is not distinguishable upon the secretary of state's records from the name applied for. The secretary of state shall authorize use of the name applied for if:
(1) the other corporation consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change the other corporation's name to a name that is distinguishable upon the records of the secretary of state from the name of the applying corporation; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign corporation may use in Indiana the name, including the fictitious name, of another domestic or foreign corporation that is used in Indiana if the other corporation is incorporated or authorized to transact business in Indiana and the foreign corporation has:
(1) merged with the other corporation;
(2) been formed by reorganization of the other corporation; or
(3) acquired all or substantially all of the assets, including the corporate name, of the other corporation.
(e) If a foreign corporation authorized to transact business in Indiana changes the foreign corporation's corporate name to a name that does not satisfy the requirements of IC 23-17-5-1, the foreign corporation may not transact business in Indiana under the changed name until the foreign corporation adopts a name satisfying the requirements of IC 23-17-5-1 and obtains an amended certificate of authority under section 4 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-7
Registered office and registered agent
Sec. 7. A foreign corporation authorized to transact business in Indiana must continuously maintain in Indiana:
(1) a registered office; and
(2) a registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a corporation incorporated or authorized to transact business under IC 23-1 whose business office is identical with the registered office;
(C) a foreign business or nonprofit corporation authorized to transact business in Indiana whose office is identical with the registered office; or             (D) a nonprofit entity organized or authorized to transact business in Indiana whose office is identical with the registered office.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-8
Change in registered office or registered agent
Sec. 8. (a) A foreign corporation authorized to transact business in Indiana may change the foreign corporation's registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The foreign corporation's name.
(2) The street address of the foreign corporation's current registered office.
(3) If the current registered office is to be changed, the street address of the foreign corporation's new registered office.
(4) The name of the foreign corporation's current registered agent.
(5) If the current registered agent is to be changed, the name of the foreign corporation's new registered agent and the new agent's written consent or a representation that the new registered agent has consented, either on the statement or attached to the statement, to the appointment.
(6) That after the change is made, the street addresses of the foreign corporation's registered office and the business office of the foreign corporation's registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the agent may change the street address of the registered office of any foreign corporation that the registered agent serves by notifying the corporation in writing of the change and signing, either manually or in facsimile, and delivering to the secretary of state for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-9
Resignation of registered agent
Sec. 9. (a) The registered agent of a foreign corporation may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-17-29 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office if not discontinued. The secretary of state shall mail one (1) copy to the foreign corporation at the foreign corporation's principal office address shown in the foreign corporation's most recent annual report.
(c) The agency appointment is terminated, and the registered

office discontinued if so provided, thirty-one (31) days after the date on which the statement was filed.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.21.

IC 23-17-26-10
Service of process or notice on foreign corporation
Sec. 10. (a) The registered agent of a foreign corporation authorized to transact business in Indiana is the foreign corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.
(b) A foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the secretary of the foreign corporation or other executive officer under Trial Rule 4.6(A)(1) at the foreign corporation's principal office shown in the foreign corporation's application for a certificate of authority or in the foreign corporation's most recent annual report filed if the foreign corporation:
(1) does not have a registered agent or the foreign corporation's registered agent cannot with reasonable diligence be served;
(2) has withdrawn from transacting business in Indiana under section 11 of this chapter; or
(3) has had the foreign corporation's certificate of authority revoked under section 13 of this chapter.
(c) Service is perfected under subsection (b) the earliest of the following:
(1) The date the foreign corporation receives the mail.
(2) The date shown on the return receipt, if signed on behalf of the foreign corporation.
(3) Five (5) days after the service is deposited with the United States Postal Service, if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means of serving a foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-11
Withdrawal of foreign corporation; necessity of certificate of withdrawal; application for certificate; service of process after withdrawal
Sec. 11. (a) A foreign corporation authorized to transact business in Indiana may not withdraw from Indiana until the foreign corporation obtains a certificate of withdrawal from the secretary of state.
(b) A foreign corporation authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign corporation and the name of the state or country under whose law the foreign corporation is

incorporated.
(2) That the foreign corporation is not transacting business in Indiana and that the foreign corporation surrenders the foreign corporation's authority to transact business in Indiana.
(3) That the foreign corporation revokes the authority of the foreign corporation's registered agent to accept service on the foreign corporation's behalf and appoints the secretary of state as the foreign corporation's agent for service of process in any proceeding based on a cause of action arising during the time the foreign corporation was authorized to transact business in Indiana.
(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subdivision (3).
(5) A commitment to notify the secretary of state in the future of any change in the mailing address.
(c) After the withdrawal of the foreign corporation is effective, service of process on the secretary of state under this section is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign corporation at the mailing address set forth in the foreign corporation's application for withdrawal.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-12
Revocation of certificate of authority of a foreign corporation; grounds
Sec. 12. The secretary of state may commence a proceeding under IC 23-17-23-2 to revoke the certificate of authority of a foreign corporation authorized to transact business in Indiana if any of the following conditions exists:
(1) The foreign corporation does not deliver the annual report to the secretary of state within sixty (60) days after the report is due.
(2) The foreign corporation is without a registered agent or registered office in Indiana for at least sixty (60) days.
(3) The foreign corporation does not inform the secretary of state under section 8 or 9 of this chapter that the foreign corporation's:
(A) registered agent or registered office has changed;
(B) registered agent has resigned; or
(C) registered office has been discontinued within sixty (60) days of the change, resignation, or discontinuance.
(4) An incorporator, a director, an officer, or an agent of the foreign corporation signed a document the incorporator, director, officer, or agent knew was false in any material respect with the intent that the document be delivered to the secretary of state for filing.
(5) The secretary of state receives a duly authenticated certificate from the secretary of state or other official having

custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or disappeared as the result of a merger.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-13
Procedure for revocation; service of process after revocation; authority of registered agent
Sec. 13. (a) If the secretary of state determines that a ground exists under section 12 of this chapter for revocation of a certificate of authority, the secretary of state shall, under section 10 of this chapter, serve the foreign corporation with written notice of the determination.
(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist within sixty (60) days after service of the notice is perfected under section 10 of this chapter, the secretary of state may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground for revocation and the revocation's effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign corporation under section 10 of this chapter.
(c) The authority of a foreign corporation to transact business in Indiana ceases on the date shown on the certificate revoking the foreign corporation's certificate of authority.
(d) The secretary of state's revocation of a foreign corporation's certificate of authority appoints the secretary of state the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign corporation. Upon receipt of process, the secretary of state shall mail a copy of the process to the secretary of the foreign corporation at the foreign corporation's principal office shown in the foreign corporation's most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of the foreign corporation's principal office, or, if a report or communication is not on file, in the foreign corporation's application for a certificate of authority.
(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the foreign corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-26-14
Appeal of revocation
Sec. 14. (a) A foreign corporation may appeal the secretary of state's revocation of the foreign corporation's certificate of authority

to the circuit or superior court of the county in which the foreign corporation's registered office is located within thirty (30) days after service of the certificate of revocation is perfected under section 10 of this chapter. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of the foreign corporation's certificate of authority and the secretary of state's certificate of revocation.
(b) The court may do the following:
(1) Order the secretary of state to reinstate the certificate of authority.
(2) Take any other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.



CHAPTER 27. RECORDS AND REPORTS

IC 23-17-27-1
Required records
Sec. 1. (a) A corporation shall keep as permanent records a record of the following:
(1) Minutes of meetings of the corporation's members and board of directors.
(2) A record of actions taken by the members or directors without a meeting.
(3) A record of actions taken by committees of the board of directors as authorized under IC 23-17-15-6(d).
(b) A corporation shall maintain appropriate accounting records.
(c) A corporation or the corporation's agent shall maintain a record of the corporation's members in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.
(d) A corporation shall maintain the corporation's records in written form or in another form capable of conversion into written form within a reasonable time.
(e) A corporation shall keep a copy of the following records at the corporation's principal office:
(1) The corporation's articles of incorporation or restated articles of incorporation and all amendments to the articles of incorporation currently in effect.
(2) The corporation's bylaws or restated bylaws and all amendments to the bylaws currently in effect.
(3) Resolutions adopted by the corporation's board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or a class or category of members.
(4) The minutes of all meetings of members and records of all actions approved by the members for the past three (3) years.
(5) Written communications to members generally within the past three (3) years, including the financial statements furnished for the past three (3) years under section 6 of this chapter.
(6) A list of the names and business or home addresses of the corporation's current directors and officers.
(7) The corporation's most recent annual report delivered to the secretary of state under section 8 of this chapter.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-2
Member's right to inspect and copy records
Sec. 2. (a) Subject to subsection (e) and section 3(c) of this chapter, a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, the records of the corporation described in section 1(e) of this chapter if the member gives the corporation written notice or a written demand at least five

(5) business days before the date on which the member desires to inspect and copy.
(b) Subject to subsection (e), a member may inspect and copy, at a reasonable time and reasonable location specified by the corporation, the following records of the corporation if the member meets the requirements of subsection (c) and gives the corporation written notice at least five (5) business days before the date on which the member desires to inspect and copy:
(1) Excerpts from records required to be maintained under section 1(a) of this chapter, to the extent not subject to inspection under subsection (a).
(2) Accounting records of the corporation.
(3) Subject to section 5 of this chapter, the membership list.
(c) A member may inspect and copy the records identified in subsection (b) only if the following conditions exist:
(1) The member's demand is made in good faith and for a proper purpose.
(2) The member describes with reasonable particularity the purpose and the records the member desires to inspect.
(3) The records are directly connected with the purpose.
(d) This section does not affect the following:
(1) The rights of a member to inspect records under IC 23-17-11-1 or, if the member is in litigation with the corporation, to the same extent as any other litigant.
(2) The power of a court, independently of this article, to compel the production of corporate records for examination.
(e) The articles of incorporation or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy a corporate record.
(f) The articles of incorporation of a corporation may limit or abolish the following:
(1) The right of a member to obtain from the corporation information as to the identity of contributors to the corporation.
(2) The right of a member or the member's agent or attorney to inspect or copy the membership list if the corporation provides a reasonable means to mail communications to other members through the corporation at the expense of the member making the request.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-3
Inspection by member's agent or attorney; copies; costs; list of members
Sec. 3. (a) A member's agent or attorney, if authorized in writing, has the same inspection and copying rights as the member the agent or attorney represents.
(b) The right to copy records under section 2 of this chapter includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.
(c) A corporation may impose a reasonable charge, covering the

costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.
(d) A corporation may comply with a member's demand to inspect the record of members under section 2(b)(3) of this chapter by providing the member with a list of the corporation's members that was compiled not earlier than the date of the member's demand.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-4
Court order for inspection and copying; payment of costs by corporation; restrictions on use of records
Sec. 4. (a) If a corporation does not allow a member who complies with section 2(a) of this chapter to inspect and copy records required under section 2(a) of this chapter to be available for inspection, the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
may order inspection and copying of the records demanded at the corporation's expense upon application of the member.
(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, a member who complies with section 2(b) and 2(c) of this chapter may apply to the circuit court or superior court of the county where:
(1) the corporation's principal office is located; or
(2) if the principal office is not located in Indiana, the corporation's registered office is located;
for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.
(c) If the court orders inspection and copying of the records demanded, the court shall also order the corporation to pay the member's costs, including reasonable attorney's fees, incurred to obtain the order unless the corporation proves that the corporation refused inspection in good faith because the corporation had a reasonable basis for doubt about the right of the member to inspect the records demanded.
(d) If the court orders inspection and copying of the records demanded, the court may impose reasonable restrictions on the use or distribution of the records by the demanding member.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-5
Membership list; use
Sec. 5. Without the consent of a board of directors, all or part of a membership list may not be obtained or used by a person for a purpose unrelated to a member's interest as a member. Without the consent of the board of directors, all or part of a membership list may not be:         (1) used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;
(2) used for a commercial purpose; or
(3) sold to or purchased by a person.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-6
Annual financial statements; furnishing to members
Sec. 6. (a) Except as provided in articles of incorporation or bylaws of a religious corporation, a corporation upon written demand from a member shall furnish the member the corporation's latest annual financial statements, which may be consolidated or combined statements of the corporation and the corporation's subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.
(b) If annual financial statements are reported upon by a certified public accountant, the accountant's report must accompany the statements. If annual financial statements are not reported upon by a certified public accountant, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records that does the following:
(1) States the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describes the basis of preparation.
(2) Describes any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-7
Indemnification or advance of expenses to director; report to members
Sec. 7. If a corporation indemnifies or advances expenses to a director under IC 23-17-16-1 through IC 23-17-16-11 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-27-8
Annual report; requirements
Sec. 8. (a) An annual report accompanied by the filing fee must be filed with the secretary of state by all nonprofit domestic and foreign corporations incorporated under this article or a previous

statute. However, this section does not apply to a corporation that is already required to file an annual report with the secretary of state.
(b) A domestic corporation and each foreign corporation authorized to transact business in Indiana shall deliver to the secretary of state an annual report on a form prescribed and furnished by the secretary of state that sets forth the following:
(1) The name of the corporation and the state or country under whose law the corporation is incorporated.
(2) The street address of the corporation's registered office and the name of the corporation's registered agent at the office in Indiana.
(3) The address of the corporation's principal office.
(4) The names and business or residence addresses of the corporation's directors, secretary, and highest executive officer.
(c) The information in the annual report must be current on the date the annual report is executed on behalf of the corporation.
(d) The first annual report must be delivered to the secretary of state in the year following the year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. The report is due during the same month as the month in which the corporation was incorporated or authorized to transact business. Subsequent annual reports must be delivered to the secretary of state during that same month in the following years. The secretary of state may accept annual reports during the two (2) months before the month that the corporation was incorporated or authorized to transact business.
(e) If an annual report does not contain the information required by this section, the secretary of state shall promptly notify the reporting domestic or foreign corporation in writing and return the report to the corporation for correction. If the report is corrected to contain the information required by this section and delivered to the secretary of state within thirty (30) days after the effective date of notice, the report is considered to be timely filed.
(f) The secretary of state may mail the annual report form to an address shown for the corporation on the last annual report filed with the secretary of state. The failure of the corporation to receive the annual report form from the secretary of state does not relieve the corporation of the corporation's duty to deliver an annual report to the office as required by this section.
(g) A domestic or foreign corporation may deliver to the secretary of state for filing an amendment to the annual report if a change in the information set forth in the annual report occurs after the report is delivered to the secretary of state's office for filing and before the next due date. This subsection applies only to a change that is not required to be made by an amendment to the articles of incorporation. The amendment to the annual report must set forth the following:
(1) The name of the corporation as shown on the records of the secretary of state's office.
(2) The information as changed. As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.15; P.L.11-1996, SEC.24.



CHAPTER 28. NOTICE

IC 23-17-28-1
Notice
Sec. 1. Notice under this article must be in writing unless oral notice is authorized by a corporation's articles of incorporation or bylaws.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-2
Notice; means of communication
Sec. 2. Notice, if otherwise in proper form under this article and subject to the requirements of section 1 of this chapter, may be communicated by any of the following:
(1) In person.
(2) By telephone, telegraph, teletype, or other form of wire or wireless communication.
(3) By mail.
(4) By a newspaper of general circulation in the area where published or by radio, television, or other form of public broadcast communication.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-3
Corporations; notice by mail
Sec. 3. Written notice by a domestic or foreign corporation to a member is effective when mailed, if correctly addressed to the member's address shown in the corporation's current record of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-4
Address of corporations; notice
Sec. 4. Written notice to a domestic or foreign corporation authorized to transact business in Indiana, other than in the corporation's capacity as a member, may be addressed to the corporation's registered agent at the corporation's registered office or to the corporation's secretary at the corporation's principal office shown in the most recent filing of the corporation under this article.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.22.

IC 23-17-28-5
Effective date of notice
Sec. 5. Except as provided in section 3 of this chapter, written notice is effective at the earliest of the following:
(1) When received.
(2) Five (5) days after the notice is mailed, as evidenced by the postmark or private carrier receipt, if mailed correctly addressed

to the address listed in the most current records of the corporation.
(3) On the date shown on the return receipt, if sent by registered or certified United States mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.
(4) Thirty (30) days after the notice is deposited with another method of the United States Postal Service other than first class, registered, or certified postage affixed, as evidenced by the postmark, if mailed correctly addressed to the address listed in the most current records of the corporation.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-6
Newsletters, magazines, or other publications; written notice
Sec. 6. A written notice or report delivered as part of a newsletter, magazine, or other publication regularly sent to members constitutes a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or if members are residents of the same household and have the same address in the corporation's current list of members, if addressed or delivered to one (1) of the members at the address appearing on the current list of members.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-7
Oral notice
Sec. 7. Oral notice is effective when communicated.
As added by P.L.179-1991, SEC.1.

IC 23-17-28-8
Prescribed notice requirements
Sec. 8. If this article prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this chapter or other provisions of this article, those requirements govern.
As added by P.L.179-1991, SEC.1.



CHAPTER 29. FILING DOCUMENTS; FEES

IC 23-17-29-1
Requirements for documents; filing fee
Sec. 1. (a) To be entitled to be filed by the secretary of state under this article, a document must meet the following conditions:
(1) Be filed in the office of the secretary of state.
(2) Contain the information required by this article.
(3) Be typewritten or printed.
(4) Be legible.
(5) Be in English. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.
(6) Be executed:
(A) by the presiding officer of the board of directors of a domestic or foreign corporation, the corporation's president, or by another of the corporation's officers;
(B) if directors have not been selected or the corporation has not been formed, by an incorporator; or
(C) if the corporation is in the hands of a receiver, trustee, or other court appointed fiduciary, by the fiduciary.
(7) Be signed by the person executing the document and state beneath or opposite the person's signature name the capacity in which the person signs. A signature on a document authorized to be filed under this article may be a facsimile. A signature on a document under this subdivision that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(A) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(B) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(b) A document may contain the following:
(1) A corporate seal.
(2) An attestation by a secretary or an assistant secretary.
(3) An acknowledgement, a verification, or a proof.
(c) If the secretary of state has prescribed a mandatory form for a document under section 2 of this chapter, the document must be in or on the prescribed form.
(d) A document must be delivered to the office of the secretary of state for filing as described in section 1.1 of this chapter and must be accompanied by the correct filing fee. The filing fee must be paid in the manner and form required by the secretary of state.
(e) The secretary of state may accept payment of the correct filing fee by credit card, debit card, charge card, or similar method.

However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.23; P.L.11-1996, SEC.25; P.L.277-2001, SEC.20.

IC 23-17-29-1.1
Copies of documents delivered for filing
Sec. 1.1. (a) For purposes of this article, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-17-6-3 or IC 23-17-26-9; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.24.

IC 23-17-29-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish, on request, forms for the following:
(1) A foreign corporation's application for a certificate of authority to transact business in Indiana.
(2) A foreign corporation's application for a certificate of withdrawal.
(3) The annual report.
(b) If the secretary of state requires, use of the forms described in subsection (a) is mandatory.
(c) The secretary of state may prescribe and furnish on request

forms for other documents required or permitted to be filed by this article but the use of forms for other documents is not mandatory.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-3
Collection of fees
Sec. 3. (a) The secretary of state shall collect the following fees when the following documents are delivered for filing:
DOCUMENT    FEE
(1)    Articles of Incorporation    $30
(2)    Application for use of
indistinguishable name    $20
(3)    Application for reserved name    $20
(4)    Notice of transfer of reserved name    $20
(5)    Application for renewal of reservation    $20
(6)    Application for registered name    $30
(7)    Application for renewal of
registered name    $30
(8)    Corporation's statement of change
of registered agent or registered
office or both    no fee
(9)    Agent's statement of change of
registered office for each
affected corporation    no fee
(10)    Agent's statement of resignation    no fee
(11)    Amendment of articles of
incorporation    $30
(12)    Restatement of articles of
incorporation with amendments    $30
(13)    Articles of merger    $30
(14)    Articles of dissolution    $30
(15)    Articles of revocation of
dissolution    $30
(16)    Certificate of administrative
dissolution    no fee
(17)    Application for reinstatement
following administrative
dissolution    $30
(18)    Certificate of reinstatement    no fee
(19)    Certificate of judicial dissolution    no fee
(20)    Application for certificate of
authority    $30
(21)    Application for amended certificate
of authority    $30
(22)    Application for certificate of
withdrawal    $30
(23)    Certificate of revocation of
authority to transact business    no fee
(24)    Annual report filed in writing,
including a facsimile    $10         (25)    Annual report filed by electronic medium    $ 5
(26)    Certificate of existence    $15
(27)    Any other document required or
permitted to be filed by this
article    $30
(b) The secretary of state shall collect a fee of ten dollars ($10) upon being served with process under this article. The party to a proceeding causing service of process may recover the fee paid the secretary of state as costs if the party prevails in the proceeding.
(c) The secretary of state shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:
(1) One dollar ($1) a page for copying.
(2) Fifteen dollars ($15) for the certification stamp.
As added by P.L.179-1991, SEC.1. Amended by P.L.277-2001, SEC.21.

IC 23-17-29-4
Documents; effective times and dates
Sec. 4. (a) Except as provided in subsection (b), a document is effective:
(1) at the time of filing on the date the document is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at the time specified in the document as the document's effective time on the date the document is filed.
(b) A document may specify a delayed effective time and date, and if the document does, the document becomes effective at the time and date specified. If an effective date is delayed but no time is specified, the document is effective at 12:01 a.m. on the date filed. A delayed effective date for a document may not be later than the ninetieth day after the date filed.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-5
Correction of documents
Sec. 5. (a) A domestic or foreign corporation may correct a document filed by the secretary of state if the document:
(1) contains an incorrect statement; or
(2) was defectively executed, attested, sealed, verified, or acknowledged.
(b) A document is corrected:
(1) by preparing articles of correction that:
(A) describe the document, including the document's filing date, or attaching a copy of the document to the articles of correction;
(B) specify the incorrect statement and the reason the statement is incorrect or the manner in which the execution was defective; and
(C) correct the incorrect statement or defective execution;

and
(2) by delivering the articles of correction to the secretary of state.
(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed or when the reliance ceased to be reasonable, whichever first occurs.
As added by P.L.179-1991, SEC.1. Amended by P.L.96-1993, SEC.16.

IC 23-17-29-6
Filing of documents
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state shall file the document.
(b) The secretary of state shall file a document by stamping or otherwise endorsing the word "FILED" on the document, together with the secretary of state's name and official title and the date and the time of receipt, on both the original and copy of the document and on the receipt for the filing fee. After filing a document, except as provided under IC 23-17-6-3 and IC 23-17-26-9, the secretary of state shall deliver the document copy, with the filing fee receipt or acknowledgement of receipt if no fee is required attached, to the domestic or foreign corporation or the corporation's representative.
(c) Upon refusing to file a document, the secretary of state shall return the document to the domestic or foreign corporation or the corporation's representative within ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. Filing or refusal to file a document does not do any of the following:
(1) Affect the validity or invalidity of the document in whole or in part.
(2) Relate to the correctness or incorrectness of information contained in the document.
(3) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.179-1991, SEC.1. Amended by P.L.228-1995, SEC.25.

IC 23-17-29-7
Refusal to file documents
Sec. 7. (a) If the secretary of state refuses to file a document delivered for filing to the secretary of state, a domestic or foreign corporation may appeal the refusal to the circuit court or superior court in the county where the corporation's principal office, or, if there is none in Indiana, the corporation's registered office, is or will

be located. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.
(b) The court may summarily order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-8
Certification stamp
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature, which may be in facsimile, and the seal of Indiana, is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.179-1991, SEC.1.

IC 23-17-29-9
Certificates of existence
Sec. 9. (a) A person may request the secretary of state to furnish a certificate of existence for a domestic or foreign corporation.
(b) The certificate of existence sets forth the following:
(1) The domestic corporation's corporate name or the foreign corporation's corporate name used in Indiana.
(2) That:
(A) the domestic corporation is duly incorporated under Indiana law, the date of the corporation's incorporation, and the period of the corporation's duration if less than perpetual; or
(B) the foreign corporation is authorized to transact business in Indiana.
(3) That all fees, taxes, and penalties owed to this state have been paid, if:
(A) payment is reflected in the records of the secretary of state; and
(B) nonpayment affects the existence of authorization of the domestic or foreign corporation.
(4) That the corporation's most recent annual report required under IC 23-17-27-8 has been delivered to the secretary of state.
(5) That articles of dissolution have not been filed.
(6) Other facts of record in the office of the secretary of state that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in Indiana.
As added by P.L.179-1991, SEC.1.
IC 23-17-29-10
Signing false documents; misdemeanor
Sec. 10. (a) A person commits an offense by signing a document the person knows is false in any material respect with intent that the document be delivered to the secretary of state for filing.
(b) An offense under this section is a Class A misdemeanor.
As added by P.L.179-1991, SEC.1.



CHAPTER 30. MISCELLANEOUS PROVISIONS

IC 23-17-30-1
Dissolution of corporations; transfer and distribution of assets
Sec. 1. (a) Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive the assets shall be reduced to cash subject to known trust restrictions and deposited with the treasurer of state or other appropriate state official for safekeeping. The treasurer of state may receive and hold property in kind. When a creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the treasurer of state shall deliver to the creditor, claimant, or member, or a person representing a creditor, claimant, or member, that amount.
(b) On dissolution of a corporation, assets remaining after distribution shall escheat to the state. The corporation shall pay the assets to the state general fund through payment to the treasurer of state.
As added by P.L.179-1991, SEC.1.

IC 23-17-30-2
Religious doctrines; conflict with statutes
Sec. 2. If religious doctrine or practice governing the affairs of a religious corporation is inconsistent with this article, the religious doctrine or practice control to the extent required by the Constitution of the United States or the Constitution of the State of Indiana.
As added by P.L.179-1991, SEC.1.

IC 23-17-30-3
Secretary of state; powers and duties
Sec. 3. The secretary of state has the power reasonably necessary to perform the duties required of the secretary of state's office by this article.
As added by P.L.179-1991, SEC.1.

IC 23-17-30-4
Meetings impractical or impossible; court orders
Sec. 4. (a) If it is impractical or impossible for a corporation to call or conduct a meeting of the corporation's members, delegates, or directors or otherwise obtain their consent in the manner prescribed by the corporation's articles of incorporation, bylaws, or this article, upon petition of a director, an officer, a delegate, a member, or the attorney general the circuit or superior court of the county where a corporation's principal office is located may order that a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authorized in a manner that the court finds fair and equitable under the circumstances.
(b) The court shall, in an order issued under this section, provide

for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held under the articles of incorporation, bylaws, and this article, whether or not the method results in actual notice to all persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.
(c) An order issued under this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement concerning quorums or the number or percentage of votes needed for approval, that would otherwise be imposed by the articles of incorporation, bylaws, or this article.
(d) When practical, an order issued under this section must limit the subject matter of meetings or other forms of consent judicially authorized to those items, including amendments to the articles of incorporation or bylaws, for which the resolution may enable the corporation to continue managing the corporation's affairs without further resort to this section. However, an order under this section may also authorize the obtaining of any votes and approvals that are necessary for a dissolution, merger, or sale of assets.
(e) A meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section that complies with the order, is considered a valid meeting or vote and has the same force and effect as if the meeting or method complied with every requirement imposed by the articles of incorporation, bylaws, and this article.
As added by P.L.179-1991, SEC.1.






ARTICLE 18. LIMITED LIABILITY COMPANIES

CHAPTER 1. DEFINITIONS

IC 23-18-1-1
Citation of article
Sec. 1. This article may be cited as the "Indiana business flexibility act".
As added by P.L.8-1993, SEC.301.

IC 23-18-1-2
Application of definitions
Sec. 2. The definitions of this chapter apply throughout this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-3
"Articles of organization"
Sec. 3. "Articles of organization" means the articles of organization described by IC 23-18-2-4 and any amended or restated articles of organization.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-4
"Business trust"
Sec. 4. "Business trust" means a business trust or a foreign business trust (as defined in IC 23-5).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-5
"Contribution"
Sec. 5. "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services that a person transfers to a limited liability company in the capacity as a member.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-6
"Corporation"
Sec. 6. "Corporation" means a domestic corporation or a foreign corporation (as defined in either IC 23-1 or IC 23-17).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-7
"Distribution"
Sec. 7. "Distribution" means a direct or an indirect transfer of money or other property or the incurrence or the transfer of indebtedness by a limited liability company to or for the benefit of

its members in respect of their interests in the limited liability company. A distribution may be in the form of a declaration or payment of a dividend, purchase, redemption, or other acquisition of an interest, a distribution of indebtedness, or otherwise. The term does not include:
(1) amounts constituting reasonable compensation for past or present services or reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefit program; or
(2) the making of or payment or performance upon a bona fide guaranty or similar arrangement by a corporation to or for the benefit of its shareholders.
However, the failure of an amount to satisfy subdivision (1), or of a payment or performance to satisfy subdivision (2), is not determinative of whether the amount, payment, or performance is a distribution.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.26.

IC 23-18-1-8
"Event of dissociation"
Sec. 8. "Event of dissociation" means an event that causes a person to cease being a member of a limited liability company as provided by IC 23-18-6-5.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-9
"Foreign limited liability company"
Sec. 9. "Foreign limited liability company" means an entity that is:
(1) an unincorporated association organized under the laws of a state other than Indiana or another jurisdiction, including a foreign country;
(2) organized under a statute that affords each member of the entity limited liability with respect to the activities and ownership of the entity; and
(3) not required to obtain a certificate of registration as a foreign limited partnership under IC 23-16 or qualify to transact business as a foreign business trust under IC 23-5.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-10
"Interest"
Sec. 10. "Interest" means a member's economic rights in the limited liability company, including the member's share of the profits and losses of the limited liability company and the right to receive distributions from the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-11 "Limited liability company" or "domestic limited liability company"
Sec. 11. "Limited liability company" or "domestic limited liability company" means an entity that is an unincorporated association organized under this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-12
"Limited partnership"
Sec. 12. "Limited partnership" means an Indiana limited partnership or foreign limited partnership (as defined in IC 23-16).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-13
"Majority in interest of the members"
Sec. 13. "Majority in interest of the members" means the members who have made more than fifty percent (50%) of the agreed value, as stated in the records of the limited liability company, of the total contributions made by all members, to the extent that the contributions have not been previously returned.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-14
"Manager"
Sec. 14. "Manager" means, with respect to a limited liability company whose articles of organization provide for a manager, a person designated in accordance with the authority under IC 23-18-4-1(b).
As added by P.L.8-1993, SEC.301.

IC 23-18-1-15
"Member"
Sec. 15. "Member" means a person admitted to membership in a limited liability company under IC 23-18-6-1 and as to whom an event of dissociation has not occurred.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-16
"Operating agreement"
Sec. 16. "Operating agreement" means any written or oral agreement of the members as to the affairs of a limited liability company and the conduct of its business that is binding upon all the members.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-17
"Person"
Sec. 17. "Person" means an individual, a corporation, a general or limited partnership, an association, a limited liability company, a foreign limited liability company, a business trust, or another legal

or commercial entity.
As added by P.L.8-1993, SEC.301.

IC 23-18-1-18
"Principal office"
Sec. 18. "Principal office" means the office, within or outside of Indiana, so designated in the biennial report where the principal executive offices of a domestic or foreign limited liability company are located.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.26.

IC 23-18-1-19
"State"
Sec. 19. "State" refers to a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.8-1993, SEC.301.



CHAPTER 2. ORGANIZATION AND POWERS

IC 23-18-2-1
Organization; purpose; regulation
Sec. 1. (a) A limited liability company may be organized under this article and may conduct business in any state for any lawful purpose unless a more limited purpose is set forth in its articles of organization.
(b) A limited liability company must comply with any statute that regulates the limited liability company's business.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-2
Powers
Sec. 2. Unless the limited liability company's articles of organization provide otherwise, every limited liability company has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including the following:
(1) Sue, be sued, complain, and defend in its name.
(2) Make and amend operating agreements, not inconsistent with its articles of organization or with the laws of this state, for managing the business and regulating the affairs of the limited liability company.
(3) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located.
(4) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property.
(5) Except as otherwise prohibited by this article:
(A) purchase, receive, subscribe for, or otherwise acquire;
(B) own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and
(C) deal in and with shares, interests, obligations, or other securities of;
any corporation, partnership, association, limited liability company, foreign limited liability company, or business trust.
(6) Make contracts and guarantees, incur liabilities, borrow money, and issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income.
(7) Lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment.
(8) Be a promoter, a stockholder, a partner, a member, a manager, an associate, or an agent of any corporation, partnership, limited liability company, foreign limited liability company, joint venture, trust, or other enterprise.
(9) Conduct its business, locate offices, and exercise the powers

granted by this article within or outside Indiana.
(10) Elect or appoint managers, agents, and employees, define their duties, fix their compensation, and lend them money and credit.
(11) Pay pensions and establish and administer pension plans, pension trusts, profit-sharing plans, welfare plans, qualified and nonqualified retirement plans, and benefit or incentive plans for any or all of its current or former managers, employees, and agents.
(12) Make donations for public welfare, charitable, scientific, or educational purposes.
(13) Transact any lawful business that will aid governmental policy.
(14) Indemnify and hold harmless any member, manager, agent, or employee from and against any and all claims and demands, except in the case of action or failure to act by the member, agent, or employee which constitutes willful misconduct or recklessness and subject to any standards and restrictions set forth in a written operating agreement.
(15) To the extent authorized by the licensing authority (as defined in IC 23-1.5-1-9) provide professional services (as defined in IC 23-1.5-1-11).
(16) Make payments or donations or do any other act that furthers the business and affairs of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-3
Professional licensing or regulatory authorities; powers
Sec. 3. Except for the prohibitions in this article concerning the personal liability of members, managers, employees, and agents of a limited liability company organized under this article, nothing in this article is intended to restrict or limit in any manner the authority and duty of any licensing authority (as defined in IC 23-1.5-1-9) or to regulate the provision of professional services (as defined in IC 23-1.5-1-11) within Indiana, notwithstanding that the member, manager, or employee of a limited liability company is providing professional services or engaging in the practice of a profession through the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-4
Formation; articles of organization; contents
Sec. 4. (a) At least one (1) person may form a limited liability company by causing articles of organization to be executed and filed for record with the office of the secretary of state. A person does not need to be a member of the limited liability company at the time of formation or after formation has occurred.
(b) Articles of organization shall contain the following:
(1) The name of the limited liability company.         (2) The street address of the limited liability company's registered office in Indiana and the name of the limited liability company's registered agent at that office.
(3) The latest date upon which the limited liability company is to dissolve, or a statement that the duration of the limited liability company is perpetual until dissolution in accordance with this article.
(4) If the articles of organization provide for a manager or managers, a statement to that effect.
(5) Any other matters not inconsistent with this article that the members agree to include, including any matters that are required to be or may be included in an operating agreement under this article.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-5
Amendment of articles of organization
Sec. 5. (a) Articles of organization of a limited liability company may be amended by filing articles of amendment of the articles of organization in the office of the secretary of state. The articles of amendment must contain the following:
(1) The name of the limited liability company.
(2) The date the articles of organization were filed.
(3) The amendment to the articles of organization.
(b) Articles of organization of a limited liability company may be amended at any time that the members determine provided that the articles of organization as amended contain only provisions that may be lawfully contained in articles of organization at the time the amendment is made.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-6
Restated articles of organization
Sec. 6. (a) Articles of organization may be restated at any time. Restated articles of organization must:
(1) be filed with the secretary of state;
(2) be specifically designated as "restated articles of organization"; and
(3) state in the heading or in a separate paragraph the limited liability company's present name, and if the name has been changed, all of its former names and the date of filing of its original articles of organization.
(b) A restated articles of organization may include one (1) or more amendments to the articles of organization. If the restated articles of organization include an amendment, the amendment must be adopted as provided in section 5 of this chapter.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.2.

IC 23-18-2-7 Filing articles with secretary of state; notice
Sec. 7. The fact that articles of organization of a limited liability company are on file in the office of the secretary of state is notice that the limited liability company has been organized and is notice of all other facts that are required to be set forth in the articles of organization under section 4 of this chapter and that are set forth in the articles of organization.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-8
Name
Sec. 8. (a) The name of each limited liability company as set forth in its articles of organization:
(1) must contain the words "limited liability company" or either of the following abbreviations:
(A) "L.L.C."; or
(B) "LLC";
(2) may contain the name of a member or manager; and
(3) except as provided in subsection (b), must be such as to distinguish the name upon the records of the office of the secretary of state from the name of any limited liability company or other business entity reserved, registered, or organized under the laws of Indiana or qualified to transact business as a foreign limited liability company in Indiana.
(b) A limited liability company may apply to the secretary of state to use a name that is not distinguishable upon the secretary of state's records from one (1) or more of the names described in subsection (a). The secretary of state shall authorize the use of the name applied for if:
(1) the other domestic or foreign limited liability company or other business entity files its written consent to the use of its name; or
(2) the applicant delivers to the secretary of state a certified copy of a final court judgment from a circuit or superior court in the state of Indiana establishing the applicant's right to use the name applied for in Indiana.
As added by P.L.8-1993, SEC.301. Amended by P.L.178-2002, SEC.105.

IC 23-18-2-9
Reservation of name
Sec. 9. (a) A person may reserve the exclusive right to the use of a name, including a fictitious name by a foreign limited liability company whose name is not available, by delivering an application to the secretary of state. The application must set forth the name and address of the applicant and the name to be reserved. If the secretary of state finds that the name is available, the secretary of state shall reserve the name for the exclusive use of the applicant for renewable one hundred twenty (120) day periods.
(b) The owner of a reserved name may transfer the reservation to

another person by delivering to the office of the secretary of state a signed notice of the transfer that states the name and address of the transferee.
As added by P.L.8-1993, SEC.301. Amended by P.L.277-2001, SEC.22.

IC 23-18-2-9.5
Foreign limited liability companies; registration of name
Sec. 9.5. (a) A foreign limited liability company may register its name, or its name with any addition required by IC 23-18-2-8, if the name is distinguishable upon the records of the secretary of state as provided in section 8 of this chapter.
(b) A foreign limited liability company registers its name, or its name with any addition required by IC 23-18-2-8, by delivering to the secretary of state for filing an application setting forth:
(1) its name, or its name with any addition required by IC 23-18-2-8; and
(2) the state or country and date of its formation.
(c) The name is registered for the applicant's exclusive use upon the effective date of the application.
(d) A foreign limited liability company whose registration is effective may renew the registration for successive years by delivering to the secretary of state for filing a renewal application that complies with subsection (b). The renewal application must be filed between October 1 and December 31 of the preceding year. The filing of the renewal application renews the registration for the following calendar year.
(e) A foreign limited liability company whose registration is effective may thereafter qualify as a foreign limited liability company under that name or consent in writing to the use of that name by a limited liability company thereafter organized under this article or by another foreign limited liability company thereafter authorized to transact business in Indiana. The registration terminates when the domestic limited liability company is organized or the foreign limited liability company qualifies or consents to the qualification of another foreign limited liability company under the registered name.
As added by P.L.277-2001, SEC.23.

IC 23-18-2-10
Registered office; registered agent
Sec. 10. A limited liability company must continuously maintain in Indiana the following:
(1) A registered office.
(2) A registered agent, who must be one (1) of the following:
(A) An individual who resides in Indiana and whose business office is identical with the registered office.
(B) A domestic limited liability company, domestic corporation, or nonprofit domestic corporation whose business office is identical with the registered office.             (C) A foreign limited liability company, foreign corporation, or nonprofit foreign corporation authorized to transact business in Indiana whose business office is identical with the registered office.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-11
Change of registered office or agent
Sec. 11. (a) A limited liability company may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) The name of the limited liability company.
(2) The street address of its current registered office.
(3) If the current registered office is to be changed, the street address of the new registered office.
(4) The name of its current registered agent.
(5) If the current registered agent is to be changed, the name of the new registered agent and the new registered agent's written consent or a representation that the new registered agent has consented either on the statement or attached to the statement to the appointment.
(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any limited liability company that the registered agent serves by notifying the limited liability company in writing of the change and signing either manually or in facsimile and delivering to the secretary of state for filing a statement that complies with the requirements of subsection (a) and states that the limited liability company has been notified of the change.
As added by P.L.8-1993, SEC.301.

IC 23-18-2-12
Resignation of agency; discontinuance of office
Sec. 12. (a) A registered agent may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-18-12 a statement of resignation. The statement may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall mail one (1) copy to the limited liability company at the limited liability company's principal office and one (1) copy to the registered office, if not discontinued.
(c) The agency appointment is terminated and the registered office discontinued, if discontinued under the statement, thirty-one (31) days after the statement was filed.
As added by P.L.8-1993, SEC.301. Amended by P.L.228-1995,

SEC.26.

IC 23-18-2-13
Service of process; perfection; nonexclusive means
Sec. 13. (a) A limited liability company's registered agent is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the limited liability company.
(b) If a limited liability company does not have a registered agent or the agent cannot with reasonable diligence be served, the limited liability company may be served by registered or certified mail, return receipt requested, addressed to the limited liability company at the limited liability company's principal office. Service is perfected under this subsection at the earliest of the following:
(1) The date the limited liability company receives the mail.
(2) The date shown on the return receipt, if signed on behalf of the limited liability company.
(3) Five (5) days after the deposit of the service in the United States mail, if mailed postpaid and correctly addressed.
(c) This section does not prescribe the only means, or necessarily the required means, of serving a limited liability company.
As added by P.L.8-1993, SEC.301.



CHAPTER 3. RELATIONS OF MEMBERS AND MANAGERS TO PERSONS DEALING WITH A LIMITED LIABILITY COMPANY

IC 23-18-3-1
Members and managers as agents; companies existing on or before June 30, 1999
Sec. 1. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Except as provided in subsection (c), each member is an agent of the limited liability company for the purpose of the limited liability company's business or affairs, and the act of any member, including the execution in the name of the limited liability company of an instrument for apparently carrying on in the usual way the business or affairs of the limited liability company, binds the limited liability company, unless:
(1) the acting member does not have authority to act for the limited liability company in the particular matter; and
(2) the person with whom the member is dealing has knowledge of the fact that the member does not have the authority to act.
(c) If the articles of organization provide for a manager or managers, and except to the extent provided in the articles of organization:
(1) a member acting solely in the capacity as a member is not an agent of the limited liability company; and
(2) each manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company binds the limited liability company, unless the manager so acting does not have authority to act for the limited liability company in the particular matter, and the person with whom the manager is dealing has knowledge of the fact that the manager does not have the authority to act.
(d) An act of a manager or a member that is not apparently for the carrying on in the usual way the business of the limited liability company does not bind the limited liability company unless authorized in accordance with a written operating agreement or by the unanimous consent of all members at any time.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.1.

IC 23-18-3-1.1
Members and managers as agents; companies formed after June 30, 1999
Sec. 1.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as provided in subsection (c) or the articles of

organization, each member is an agent of the limited liability company for the purpose of the limited liability company's business or affairs, and the act of any member, including the execution in the name of the limited liability company of an instrument for apparently carrying on in the usual way the business or affairs of the limited liability company, binds the limited liability company, unless:
(1) the acting member does not have authority to act for the limited liability company in the particular matter; and
(2) the person with whom the member is dealing has knowledge of the fact that the member does not have the authority to act.
(c) If the articles of organization provide for a manager or managers, and except to the extent provided in the articles of organization:
(1) a member acting solely in the capacity as a member is not an agent of the limited liability company; and
(2) each manager is an agent of the limited liability company for the purpose of its business or affairs, and the act of any manager, including the execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business or affairs of the limited liability company binds the limited liability company, unless the manager does not have authority to act for the limited liability company in the particular matter, and the person with whom the manager is dealing has knowledge of the fact that the manager does not have the authority to act.
(d) An act of a manager or member that is not apparently for the carrying on in the usual way the business of the limited liability company does not bind the limited liability company unless authorized in accordance with a written operating agreement or by the unanimous consent of all members at any time.
As added by P.L.269-1999, SEC.2.

IC 23-18-3-2
Notice to member or manager imputed to company; exceptions
Sec. 2. (a) Except as provided in subsection (b), notice to a member of a matter relating to the business or affairs of the limited liability company and the knowledge of the member acting in the particular matter acquired while a member or of which the person had knowledge at the time of becoming a member, and the knowledge of any other member who reasonably could and should have communicated the knowledge to the acting member, is notice to the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that member.
(b) If the articles of organization provide for a manager or managers:
(1) notice to a manager of a matter relating to the business or affairs of the limited liability company, and the knowledge of the manager acting in the particular matter, acquired while a manager or of which the person had knowledge at the time of

becoming a manager, and the knowledge of any other manager who reasonably could and should have communicated the knowledge to the acting manager, is notice to the limited liability company, except in the case of a fraud on the limited liability company committed by or with the consent of that manager; and
(2) notice to or knowledge of any member of a limited liability company while the member is acting solely in the capacity of a member is not notice to or knowledge of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-3
Personal liability of members, managers, agents, or employees
Sec. 3. (a) A member, a manager, an agent, or an employee of a limited liability company is not personally liable for the debts, obligations, or liabilities of the limited liability company, whether arising in contract, tort, or otherwise, or for the acts or omissions of any other member, manager, agent, or employee of the limited liability company. A member, a manager, an agent, or an employee of a limited liability company may be personally liable for the person's own acts or omissions.
(b) This article and Indiana law exclusively govern any conflict between Indiana law and the laws of another state with regard to the liability of a member, a manager, an agent, or an employee of a limited liability company organized and existing under this article for the debts, obligations, or liabilities of the limited liability company, or for the acts or omissions of other members, managers, agents, or employees of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-4
Professional services; liability
Sec. 4. (a) This article does not alter any law applicable to the relationship between a person rendering professional services and a person receiving professional services, including liability arising out of the professional services.
(b) A person rendering professional services as a member, a manager, an employee, or an agent of a limited liability company is personally liable for the consequences of the person's acts or omissions to the extent provided by Indiana law or the laws of another state where the person is considered responsible.
As added by P.L.8-1993, SEC.301.

IC 23-18-3-5
Member as party to proceeding
Sec. 5. A member of a limited liability company may not be made a party to a proceeding by or against a limited liability company solely by reason of being a member of the limited liability company, except:         (1) when the object of the proceeding is to enforce a member's right against or liability to the limited liability company; or
(2) in an action brought under IC 23-18-8-1.
As added by P.L.8-1993, SEC.301.



CHAPTER 4. RIGHTS AND DUTIES OF MEMBERS AND MANAGERS

IC 23-18-4-1
Authority of members or managers
Sec. 1. (a) Unless the articles of organization provide for a manager or managers, management of the business or affairs of the limited liability company is vested in the members. Subject to any provisions in the operating agreement or this article restricting or enlarging the management rights and duties of any person or group or class of persons, the members have the right and authority to manage the affairs and make all decisions of the limited liability company.
(b) If the articles of organization provide for a manager or managers, except to the extent that the operating agreement reserves the authority to any members or class or group of members, the manager or managers have the authority to manage the business or affairs of the limited liability company. Unless otherwise provided in a written operating agreement, a manager or managers:
(1) must be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of a majority in interest of the members;
(2) do not need to be members of the limited liability company or natural persons; and
(3) unless they have been earlier removed or have earlier resigned, shall act as managers until their successors have been elected and qualified.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-2
Acts and omissions liability; trustee for personal benefits derived through company; duties of member in company providing for manager
Sec. 2. (a) Unless otherwise provided in a written operating agreement, a member or manager is not liable for damages to the limited liability company or to the members of the limited liability company for any action taken or failure to act on behalf of the limited liability company, unless the act or omission constitutes willful misconduct or recklessness.
(b) Unless otherwise provided in a written operating agreement, each member and manager must account to the limited liability company and hold as trustee for it any profit or benefit derived by the manager or member without the consent of a majority of the disinterested managers or members or other persons participating in the management of the business or affairs of the limited liability company from:
(1) a transaction connected with the conduct or winding up of the limited liability company; or
(2) any use by the manager or member of the limited liability company's property, including confidential or proprietary

information of the limited liability company or other matters entrusted to the manager or member because of the manager's or member's status as manager or member.
(c) Unless otherwise provided in a written operating agreement, a member of a limited liability company in which the articles of organization provide for a manager or managers and who is not a manager has no duties to the limited liability company or to the other members solely by reason of acting in the capacity as a member.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-3
Affirmative vote, approval, or consent; requirements
Sec. 3. (a) Unless the articles of organization provide for a manager or managers, and except as otherwise provided in a written operating agreement or this article and subject to subsection (c), the affirmative vote, approval, or consent of a majority in interest of the members is required to decide a matter connected with the business or affairs of the limited liability company.
(b) If the articles of organization provide for more than one (1) manager and except as provided otherwise in a written operating agreement or this article, the affirmative vote, approval, or consent of a majority of the managers shall be required to decide any matter that requires the approval of the managers.
(c) Except as provided otherwise in a written operating agreement, the affirmative vote, approval, or consent of all members is required to do the following:
(1) Amend the operating agreement.
(2) Authorize a manager, a member, or another person to do an act on behalf of the limited liability company that contravenes the operating agreement, including a written provision of the operating agreement that expressly limits the purpose, business, affairs, or conduct of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-4
Written operating agreement
Sec. 4. A written operating agreement may do the following:
(1) Eliminate or limit the personal liability of a member or manager for monetary damages for breach of a duty provided for in section 2(a) of this chapter.
(2) Provide for indemnification of a member or manager for judgments, settlements, penalties, fines, or expenses incurred in a proceeding to which a person is a party because the person is or was a member or manager.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-5
Operating agreements; objectives
Sec. 5. Members may enter into an operating agreement to regulate or establish any aspect of the affairs of the limited liability

company or the relations of the members and managers, if any, including provisions establishing the following:
(1) The manner in which the business and affairs of the limited liability company shall be managed, controlled, and operated, which may include the granting of exclusive authority to manage, control, and operate the limited liability company to managers who are not members.
(2) The manner in which the members will share in distributions of the assets and the profits or losses of the limited liability company.
(3) The rights of members to assign all or a portion of their interests in the limited liability company.
(4) Classes or groups of at least one (1) member having certain relative rights, powers, and duties, including voting rights, and may provide for the future creation, in the manner provided in the operating agreement, of additional classes or groups of members having certain relative rights, powers, or duties, including voting rights, expressed either in the operating agreement or at the time the classes or groups are created, including rights, powers, or duties senior to those of at least one (1) existing class or group of members.
(5) Classes or groups of at least one (1) manager having certain relative rights, powers, and duties, including voting rights, and may provide for the future creation, in the manner provided in the operating agreement, of additional classes or groups of managers having certain relative rights, powers, or duties, including voting rights, expressed either in the operating agreement or at the time the classes or groups are created, including rights, powers, or duties senior to those of at least one (1) existing class or group of managers.
(6) The circumstances in which an assignee of a member's interest may be admitted as a member of the limited liability company.
(7) The procedure for the following:
(A) The right to have a member's interest in the limited liability company evidenced by a certificate issued by the limited liability company.
(B) Assignment, pledge, or transfer of an interest represented by the certificate.
(C) Any other provisions dealing with the certificate.
(8) The method by which the operating agreement may be amended.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-6
Initial operating agreement; amendments; power of attorney
Sec. 6. (a) The initial operating agreement must be agreed to by all persons who are members at the time the initial agreement is accepted.
(b) An amendment to an oral operating agreement must be

approved by the unanimous consent of all members.
(c) An amendment to a written operating agreement must be in writing and must, unless otherwise provided in the operating agreement before the amendment, be approved by the unanimous consent of all members.
(d) A copy of any written amendment to an operating agreement must be delivered to each member who did not consent to the amendment and to each assignee who has not been admitted as a member.
(e) A person may sign articles of organization, an operating agreement, or an amendment to articles of organization or an operating agreement as an attorney in fact. A power of attorney relating to the signing of a document under this subsection by an attorney in fact may but is not required to be:
(1) sworn to, verified, or acknowledged;
(2) signed in the presence of a notary public;
(3) filed with the secretary of state; or
(4) included in another written agreement.
However, the power of attorney must be retained in the records of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.27.

IC 23-18-4-7
Enforcement of operating agreement; injunctive or other relief
Sec. 7. (a) A court may enforce an operating agreement by injunction or by granting other relief that the court in its discretion determines to be fair and appropriate in the circumstances.
(b) As an alternative to injunctive or other equitable relief, when the provisions under IC 23-18-9-2 are applicable, the court may order dissolution of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-8
Records; inspection; full disclosure; omissions
Sec. 8. (a) A limited liability company must keep at its principal office the following records and information:
(1) A list with the full name and last known mailing address of each member and manager, if any, of the limited liability company from the date of organization.
(2) A copy of the articles of organization and all amendments.
(3) Copies of the limited liability company's federal, state, and local income tax returns and financial statements, if any, for the three (3) most recent years, or if the returns and statements were not prepared, copies of the information and statements provided to or that should have been provided to the members to enable them to prepare their federal, state, and local tax returns for the same period.
(4) Copies of any written operating agreements and all amendments and copies of any written operating agreements no

longer in effect.
(5) Unless otherwise set forth in a written operating agreement, a writing setting out the following:
(A) The amount of cash, if any, and a statement of the agreed value of other property or services contributed by each member and the times at which or events upon the happening of which any additional contributions agreed to be made by each member are to be made.
(B) The events, if any, upon the happening of which the limited liability company is to be dissolved and its affairs wound up.
(C) Other writings, if any, required by the operating agreement.
(b) A member may, at the member's own expense, inspect and copy the limited liability company records described in subsection (a) where the records are located during ordinary business hours if the member gives the limited liability company written notice of the member's request at least five (5) business days before the date on which the member wishes to inspect and copy the records.
(c) Unless greater rights of access to records or other information are provided in a written operating agreement, members or managers, if any, shall give to the extent the circumstances allow just, reasonable, true, and full information of all things affecting the members to any member or to the legal representative of any deceased member or of any member under legal disability upon reasonable demand for any purpose reasonably related to a member's interest as a member of the limited liability company.
(d) If a limited liability company is managed by one (1) or more managers, a member or the legal representative of a deceased member or a member under a legal disability may obtain information under subsection (c) only if:
(1) the member makes the request at least five (5) business days before the date on which member wishes to obtain the information;
(2) the member makes the request in good faith and for a proper purpose;
(3) the member describes with reasonable particularity the member's purpose and the information that the member wishes to obtain; and
(4) the information is directly connected to the member's purpose.
(e) Failure of the limited liability company to keep or maintain the records or information required by this section is not grounds for imposing liability on any member for the debts and obligations of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.130-2006, SEC.28.

IC 23-18-4-9
Managerial omissions; penalties or consequences      Sec. 9. If set forth in writing, an operating agreement may provide that:
(1) a manager who fails to perform and comply with the terms and conditions of the operating agreement is subject to penalties or consequences specified in the operating agreement; and
(2) at the time or upon the happening of events specified in the operating agreement, a manager is subject to penalties or consequences specified in the operating agreement.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-10
Good faith reliance on records by members or managers; liability
Sec. 10. A member or manager of a limited liability company is not liable when relying in good faith upon the records of the limited liability company and on the information, opinions, reports, or statements presented to the limited liability company by its other managers, members, agents, or employees, or by any other person, concerning matters the member or manager reasonably believes are within the other person's professional or expert competence and who has been selected with reasonable care by or on behalf of the limited liability company, including information, opinions, reports, or statements concerning the value and amount of the assets, liabilities, profits, or losses of the limited liability company or other facts pertinent to the existence and amount of assets from which distributions to members might properly be paid.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-11
Resignation of manager
Sec. 11. (a) A manager may resign as a manager of a limited liability company at the time or upon the happening of events specified in an operating agreement and in accordance with the operating agreement.
(b) A written operating agreement may provide that a manager does not have the right to resign as a manager of a limited liability company. Notwithstanding any provision in an operating agreement to the contrary, a manager may resign as a manager of a limited liability company at any time by giving written notice to the members and other managers. If the resignation of a manager violates the operating agreement, in addition to any remedies otherwise available under applicable law, a limited liability company may recover from the resigning manager damages for breach of the operating agreement and offset the damages against the amount payable to the resigning manager.
As added by P.L.8-1993, SEC.301.

IC 23-18-4-12
Business between company and member or manager
Sec. 12. Except when prohibited in a written operating agreement, a member or manager may lend money to and transact other business

with the limited liability company and, subject to other applicable law, has the same rights and obligations with respect to the transaction as a person who is not a member or manager.
As added by P.L.8-1993, SEC.301.



CHAPTER 5. FINANCE

IC 23-18-5-1
Promises to contribute property or services; enforceability
Sec. 1. (a) A promise by a member to make a contribution to the limited liability company is not enforceable unless the promise is written and signed by the member.
(b) Except as otherwise provided in a written operating agreement, a member is obligated to the limited liability company to perform any enforceable promise to contribute cash or property or to perform services, even if the member is unable to perform for any reason, including death and disability.
(c) If a member does not make the required contribution of property or services, the member is obligated, at the option of the limited liability company, to contribute cash equal to the value of that portion of the contribution that has not been made. This option is in addition to and not in lieu of any other rights, including the right to specific performance, that the limited liability company may have against the member under the operating agreement or applicable law.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-2
Obligation to make capital contribution or other payment; compromise; effect; remedies or consequences of nonpayment
Sec. 2. (a) The obligation of a member to make a capital contribution or return money or other property paid or distributed in violation of this article may be compromised only:
(1) in compliance with a written operating agreement; or
(2) if a written operating agreement does not so provide, with the unanimous consent of the members.
(b) Any compromise does not affect the rights, if any, of any creditor of a limited liability company who, before the compromise, extends credit or acts in reliance on the obligation after the member signs a writing that reflects the obligation.
(c) An operating agreement may provide that a member who fails to make a capital contribution or other payment that the member is required to make is subject to specified remedies for or specified consequences of the failure. The remedy or consequence may include the following form:
(1) Reducing the defaulting member's interest in the limited liability company.
(2) Subordinating the defaulting member's interest in the limited liability company to that of nondefaulting members.
(3) A forced sale of the defaulting member's interest in the limited liability company.
(4) Forfeiture of the defaulting member's interest in the limited liability company.
(5) A loan by the nondefaulting members of the amount necessary to meet the commitment.         (6) A determination of the value of the member's interest in the limited liability company by appraisal or by formula and redemption and sale of the defaulting member's interest in the limited liability company at that value.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-3
Allocation of profits and losses
Sec. 3. Unless otherwise provided in the operating agreement, profits and losses must be allocated on the basis of the agreed value, as stated in the records of the limited liability company, of the contributions made by each member to the extent the contributions have been received by the limited liability company and not previously returned.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-4
Shared distributions of cash or other assets
Sec. 4. Except as provided in section 5 or 5.1 of this chapter and IC 23-18-9-6, distributions of cash or other assets of a limited liability company must be shared among the members and among classes of members in the manner provided in the operating agreement. If the operating agreement does not provide otherwise, distributions must be allocated on the basis of the agreed value, as stated in the records of the limited liability company, of the contributions made by each member to the extent the contributions have been received by the limited liability company and not previously returned. A member is entitled to receive distributions described in this section from a limited liability company to the extent and at the times or upon the happening of the events specified in the operating agreement or at the times determined by the members or managers, if any, voting under IC 23-18-4-3.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.3.

IC 23-18-5-5
Dissociation; companies existing on or before June 30, 1999
Sec. 5. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Upon the occurrence of an event of dissociation under IC 23-18-6-5 that does not cause dissolution, a dissociating member is entitled to receive:
(1) any distribution that the member is entitled to under this article or the operating agreement; and
(2) unless otherwise provided in the operating agreement, within a reasonable time after dissociation, the fair value of the member's interest in the limited liability company as of the date of dissociation based on the member's right to share in distributions from the limited liability company, less a

distribution received under subdivision (1).
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.4; P.L.130-2006, SEC.29.

IC 23-18-5-5.1
Dissociation; companies formed after June 30, 1999
Sec. 5.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Upon the occurrence of an event of dissociation under IC 23-18-6-5, a dissociating member is entitled to receive:
(1) any distribution that the member is entitled to under this article or the operating agreement; and
(2) unless otherwise provided in the operating agreement, within a reasonable time after dissociation, the fair value of the member's interest in the limited liability company as of the date of dissociation based on the member's right to share in distributions from the limited liability company, less a distribution received under subdivision (1).
As added by P.L.269-1999, SEC.5. Amended by P.L.130-2006, SEC.30.

IC 23-18-5-6
Distributions
Sec. 6. (a) A distribution may not be made if after giving effect to the distribution:
(1) the limited liability company would not be able to pay its debts as the debts become due in the usual course of business; or
(2) the limited liability company's total assets would be less than the sum of its total liabilities plus, unless the operating agreement permits otherwise, the amount that would be needed if the affairs of the limited liability company were to be wound up at the time of the distribution to satisfy any preferential rights that are superior to the rights of members receiving the distribution.
(b) The limited liability company may base a determination that a distribution is not prohibited under subsection (a) upon one (1) of the following:
(1) Financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances.
(2) A fair valuation of assets and liabilities or other reasonable method approved by the members or managers, if any.
(c) Except as provided in subsection (e), the effect of a distribution under subsection (a) is measured as of:
(1) the date the distribution is authorized if the payment occurs not more than one hundred twenty (120) days after the date of authorization; or
(2) the date the payment is made if it occurs more than one hundred twenty (120) days after the date of authorization.     (d) A limited liability company's indebtedness to a member incurred by reason of an obligation to make a distribution in accordance with this section is at parity with the limited liability company's indebtedness to its general unsecured creditors, except to the extent subordinated by agreement.
(e) If terms of the indebtedness provide that payment of principal and interest is to be made only if and to the extent that payment of a distribution to members could then be made under this section, indebtedness of a limited liability company, including indebtedness issued as a distribution, is not a liability for purposes of determinations made under subsection (b).
(f) If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is actually made.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-7
Unlawful distributions; liability
Sec. 7. (a) A member or manager who votes for or assents to a distribution in violation of the operating agreement or section 6 of this chapter is personally liable to the limited liability company for the amount of the distribution that exceeds the amount that could have been distributed without violating the operating agreement or section 6 of this chapter or if it is established that the member or manager did not act in compliance with section 6 of this chapter.
(b) Each member or manager held liable under subsection (a) for an unlawful distribution is entitled to contribution from the following:
(1) Each other member or manager who could be held liable under subsection (a) for the unlawful distribution.
(2) Each member for the amount the member received knowing that the distribution was made in violation of the operating agreement or section 6 of this chapter.
(c) A proceeding under this section is barred unless it is commenced not more than two (2) years after the date on which the effect of the distribution is measured under section 6 of this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-8
Distributions in kind
Sec. 8. (a) Except as provided in the operating agreement, a member, regardless of the nature of the member's contribution, does not have a right to demand and receive a distribution from a limited liability company in a form other than cash.
(b) Except as provided in the operating agreement, a member may not be compelled to accept a distribution in kind from a limited liability company to the extent that the member's percentage interest in the assets being distributed in kind exceeds the percentage of distributions that the member is entitled to receive under section 4 of

this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-5-9
Status of member entitled to receive distribution
Sec. 9. At the time a member becomes entitled to receive a distribution, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.
As added by P.L.8-1993, SEC.301.



CHAPTER 6. MEMBERSHIP

IC 23-18-6-0.5
Minimum membership
Sec. 0.5. A limited liability company formed under this article or a foreign limited liability company admitted to transact business in Indiana under IC 23-18-11 may have at least one (1) member.
As added by P.L.34-1997, SEC.16.

IC 23-18-6-1
Acquisition of membership
Sec. 1. (a) Subject to subsection (b), a person may become a member in a limited liability company:
(1) in the case of a person acquiring an interest directly from the limited liability company, upon compliance with the operating agreement or if the operating agreement does not provide in writing, upon the written consent of all members; and
(2) in the case of an assignee of an interest, as provided in section 4 or 4.1 of this chapter.
(b) The effective time of admission of a member to a limited liability company is the later of the following:
(1) The date the limited liability company is organized.
(2) The time provided in the operating agreement, or if no time is provided, when the person's admission is reflected in the records of the limited liability company.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.6.

IC 23-18-6-2
Interest of member; nature
Sec. 2. The interest of a member in a limited liability company is personal property.
As added by P.L.8-1993, SEC.301.

IC 23-18-6-3
Assignment of interest; companies existing on or before June 30, 1999
Sec. 3. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Except as provided in a written operating agreement:
(1) an interest is assignable in whole or in part;
(2) an assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled;
(3) an assignment of an interest does not of itself dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member;         (4) until the assignee of an interest becomes a member, the assignor continues to be a member and to have the power to exercise any rights of a member, subject to the other members' right to remove the assignor under section 5(a)(3)(B) of this chapter;
(5) until an assignee of an interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and
(6) the assignor of an interest is not released from liability as a member solely as a result of the assignment.
(c) Unless otherwise provided in an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the interest of a member is not an assignment and does not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.7.

IC 23-18-6-3.1
Assignment of interest; companies formed after June 30, 1999
Sec. 3.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as provided in a written operating agreement:
(1) an interest is assignable in whole or in part;
(2) an assignment entitles the assignee to receive, to the extent assigned, only the distributions to which the assignor would be entitled;
(3) an assignment of an interest does not of itself dissolve the limited liability company or entitle the assignee to participate in the management and affairs of the limited liability company or to become or exercise any rights of a member;
(4) until an assignee of an interest becomes a member, the assignee has no liability as a member solely as a result of the assignment; and
(5) the assignor of an interest is not released from liability as a member solely as a result of the assignment.
(c) Unless otherwise provided in an operating agreement, the pledge of or granting of a security interest, lien, or other encumbrance in or against any or all of the interest of a member is not an assignment and does not cause the member to cease to be a member or to cease to have the power to exercise any rights or powers of a member.
As added by P.L.269-1999, SEC.8. Amended by P.L.14-2000, SEC.54.

IC 23-18-6-4
Assignee membership; companies existing on or before June 30, 1999
Sec. 4. (a) Unless otherwise provided in a written operating

agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Except as otherwise provided in a written operating agreement, an assignee of an interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in writing in an operating agreement, but in the absence of a specification, consent must be evidenced by a written instrument, dated and signed by the member.
(c) An assignee who becomes a member:
(1) has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a member under the articles of organization, any operating agreement, and this article; and
(2) is liable for any obligations of the member's assignor for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7.
However, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and that could not be ascertained from a written operating agreement.
(d) Whether or not an assignee of an interest becomes a member, the assignor is not released from the assignor's liability to the limited liability company for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7 that are solely a result of the assignment.
(e) Unless otherwise provided in a written operating agreement, a member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member when an assignee of the member's interest becomes a member with respect to the assigned interest.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.9.

IC 23-18-6-4.1
Assignee membership; companies formed after June 30, 1999
Sec. 4.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Except as otherwise provided in a written operating agreement, if a limited liability company has at least two (2) members, an assignee of an interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in writing in an operating agreement, but in the absence of a specification, consent must be evidenced by a written instrument, dated and signed by the member. If a limited liability company has one (1) member, an assignee of an interest may become a member in accordance with the terms of an agreement between the assignor and the assignee.
(c) An assignee who becomes a member:
(1) has, to the extent assigned, the rights and powers and is subject to the restrictions and liabilities of a member under the

articles of organization, any operating agreement, and this article; and
(2) is liable for any obligations of the member's assignor for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7.
However, the assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member and that could not be ascertained from a written operating agreement.
(d) Whether or not an assignee of an interest becomes a member, the assignor is not released from the assignor's liability to the limited liability company for unpaid contributions under IC 23-18-5-1 or for any wrongful distributions under IC 23-18-5-7 that are solely a result of the assignment.
(e) Unless otherwise provided in a written operating agreement, a member who assigns the member's entire interest in the limited liability company ceases to be a member or to have the power to exercise any rights of a member.
As added by P.L.269-1999, SEC.10.

IC 23-18-6-5
Cessation of membership
Sec. 5. (a) A person ceases to be a member of a limited liability company upon the occurrence of any of the following events:
(1) The person withdraws from the limited liability company as provided in section 6 of this chapter.
(2) The person ceases to be a member as provided in section 4(e) or 4.1(e) of this chapter.
(3) The person is removed as a member:
(A) in accordance with the operating agreement; or
(B) unless otherwise provided in a written operating agreement, by the affirmative vote, approval, or consent of a majority in interest of the members after the member has assigned the member's entire interest in the limited liability company.
(4) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member who is an individual, the individual's death.
(5) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member who is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.
(6) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member that is a partnership, limited partnership, or another limited liability company, the dissolution and commencement of winding up of the partnership, limited partnership, or limited liability company.
(7) Unless otherwise provided in a written operating agreement

or with the written consent of all other members, in the case of a member that is a corporation, the dissolution of the corporation.
(8) Unless otherwise provided in a written operating agreement or with the written consent of all other members, in the case of a member that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.
(b) A written operating agreement may provide for other events that result in a person ceasing to be a member of the limited liability company, including insolvency, bankruptcy, and adjudicated incompetency.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.11.

IC 23-18-6-6
Withdrawal of member; companies existing on or before June 30, 1999
Sec. 6. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) Unless a written operating agreement provides that a member does not have the power to withdraw by voluntary act from a limited liability company, the member may do so at any time by giving thirty (30) days written notice to the other members or other notice required under the operating agreement. If the member has the power to withdraw but the withdrawal is a breach of the operating agreement, or the withdrawal occurs as a result of otherwise wrongful conduct of the member, the limited liability company may recover from the withdrawing member damages for breach of the operating agreement, including the reasonable cost of obtaining the replacement of services that the withdrawn member was obligated to perform. The limited liability company may offset the damages against amounts otherwise distributable to the withdrawn member, in addition to pursuing any remedies provided for in the operating agreement or available under applicable law.
(c) Unless otherwise provided in a written operating agreement, in the case of a limited liability company for a definite term or particular undertaking, a withdrawal by a member before the expiration of the term is a breach of the operating agreement.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.12.

IC 23-18-6-6.1
Withdrawal of member; companies formed after June 30, 1999
Sec. 6.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) Unless otherwise provided in a written operating agreement, a member may not withdraw from a limited liability company before the dissolution and winding up of the limited liability company. A member may withdraw from a limited liability company only at the

time or upon the occurrence of events specified in the operating agreement and in accordance with the operating agreement.
As added by P.L.269-1999, SEC.13.

IC 23-18-6-7
Judgment creditors of members; rights
Sec. 7. (a) On application to a court with jurisdiction by a judgment creditor of a member, the court may charge the interest of the member in the limited liability company with the payment of the unsatisfied amount of the judgment with interest.
(b) To the extent the court charges under subsection (a), the judgment creditor has only the rights of an assignee of the member's interest in the limited liability company.
(c) This article does not deprive a member of the benefit of any exemption laws applicable to the member's interest in the limited liability company.
As added by P.L.8-1993, SEC.301.



CHAPTER 7. MERGER

IC 23-18-7-1
Planned merger; exchange or conversion of interests
Sec. 1. (a) Unless otherwise provided in writing by the operating agreement, a limited liability company may merge with or into another limited liability company according to a plan of merger.
(b) An interest in a limited liability company that is a party to the merger may be exchanged for or converted into an interest, obligation, or other securities of the surviving limited liability company or into cash or other property.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-2
Written plan of merger; contents
Sec. 2. (a) Each constituent limited liability company shall enter into a written plan of merger that is approved under section 3 of this chapter.
(b) The plan of merger must include the following:
(1) The name of each limited liability company planning to merge and the name of the surviving limited liability company into which each other limited liability company plans to merge.
(2) The terms and conditions of the merger.
(3) The manner and basis of converting the interests of each limited liability company, in whole or in part, into interests, obligations, or other securities of the surviving limited liability company or cash or other property.
(c) The plan of merger may include the following:
(1) Amendments to the articles of organization of the surviving limited liability company.
(2) Other provisions relating to the merger.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-3
Approval of plan of merger; abandonment
Sec. 3. (a) Unless otherwise provided in writing in the operating agreement, a limited liability company that is a party to a proposed merger must approve the plan of merger by the unanimous consent of the members.
(b) A party to the merger may abandon the merger under the plan of merger or this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-4
Articles of merger; effective date of merger; recordation; dissolution effect
Sec. 4. (a) After a plan of merger is approved, the surviving limited liability company shall deliver to the secretary of state for filing articles of merger setting forth the following:         (1) The name and jurisdiction of organization of each limited liability company that is a party to merger.
(2) The plan of merger.
(3) A statement that the plan of merger was approved by each limited liability company as required by the laws of the state of its organization.
(b) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.
(c) The surviving limited liability company resulting from a merger may, after the merger has become effective, file for record with the county recorder of each county where the limited liability company has real property at the time of the merger, the title that will be transferred by the merger, a file-stamped copy of the articles of merger. If the plan of merger sets forth amendments to the articles of organization that change the name of the surviving limited liability company, a file-stamped copy of the articles of merger may be filed for record with the county recorder of each county where the surviving limited liability company has real property at the time the merger becomes effective. A failure to record a copy of the articles of merger under this subsection does not affect the validity of the merger or the change in the limited liability company's name.
(d) Articles of merger are articles of dissolution for each domestic limited liability company that is not the surviving limited liability company in the merger.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-5
Effect of merger
Sec. 5. When a merger takes effect:
(1) every other party to the merger merges into the surviving limited liability company and the separate existence of every limited liability company except the surviving limited liability company ceases;
(2) the title to all real estate and other property owned by each party to the merger is vested in the surviving limited liability company without reversion or impairment;
(3) the surviving limited liability company has all liabilities of each party to the merger;
(4) a proceeding pending against a party to the merger may be continued as if the merger did not occur or the surviving limited liability company may be substituted in the proceeding for each limited liability company whose existence ceased;
(5) the articles of organization of the surviving limited liability company are amended to the extent provided in the plan of merger; and
(6) the interests of each party to the merger that are to be converted into interests, obligations, or other securities of the surviving limited liability company or cash or other property are converted and the former holders of interests are entitled only to the rights provided in the articles of merger. As added by P.L.8-1993, SEC.301.

IC 23-18-7-6
Foreign and domestic company merger
Sec. 6. (a) A foreign limited liability company may participate in a merger with a domestic limited liability company if the following conditions are satisfied:
(1) The merger is permitted by the laws of the jurisdiction under whose laws the foreign limited liability company is organized and the foreign limited liability company complies with the laws in effecting the merger.
(2) The foreign limited liability company complies with section 4 of this chapter if it is the surviving limited liability company of the merger.
(3) Each domestic limited liability company complies with the applicable provisions of sections 1 through 3 of this chapter and, if it is the surviving limited liability company of the merger, with section 4 of this chapter.
(b) Upon the merger taking effect, the surviving foreign limited liability company agrees to the following:
(1) That it may be served with process in Indiana in any proceeding for enforcement of any obligation of any limited liability company to the merger that was organized under Indiana law, and for enforcement of any obligation of the surviving limited liability company arising from the merger.
(2) That the surviving foreign limited liability company appoints the secretary of state as its agent for service of process in any such proceeding, and the surviving limited liability company shall specify the address to which a copy of the process shall be mailed by the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-7
Abandonment of proposed merger
Sec. 7. (a) Unless the plan of merger precludes the right to abandon the merger, a proposed merger may be abandoned before the effective date of the articles of merger, unless provided otherwise in the operating agreement, by the affirmative vote, approval, or consent of a majority in interest of the members of each limited liability company that is party to the merger.
(b) If the articles of merger have been filed with the secretary of state, notice of the abandonment must be given promptly to the secretary of state.
(c) If the proposed merger is abandoned as provided in this section, no liability arises under the articles of merger.
(d) An abandonment does not prejudice the rights of a person under any other contract made by a limited liability company that is a party to the merger in connection with the proposed merger.
As added by P.L.8-1993, SEC.301.
IC 23-18-7-8
Certificates of merger
Sec. 8. The secretary of state shall prepare certificates of merger that specify the following:
(1) The name of each party to the articles of merger.
(2) The name of the successor and the location of the successor's registered office in Indiana.
(3) The date the articles of merger are accepted for record by the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-7-9
Requirements for merger of domestic limited liability company with other business entity; plan of merger
Sec. 9. (a) As used in this section, "other business entity" means a corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is formed under the requirements of applicable law and is not otherwise subject to section 1 of this chapter.
(b) As used in this section, "surviving entity" means the corporation, limited liability company, limited liability partnership, limited partnership, business trust, real estate investment trust, or any other entity that is in existence immediately after consummation of a merger under this section.
(c) One (1) or more domestic limited liability companies may merge with or into one (1) or more other business entities formed, organized, or incorporated under the laws of Indiana or any other state, the United States, a foreign country, or a foreign jurisdiction if the following requirements are met:
(1) Each domestic limited liability company that is a party to the merger complies with the applicable provisions of this chapter.
(2) Each domestic other business entity that is a party to the merger complies with the requirements of applicable law.
(3) The merger is permitted by the laws of the state, country, or jurisdiction under which each other business entity that is a party to the merger is formed, organized, or incorporated, and each other business entity complies with the laws in effecting the merger.
(4) The merging entities approve a plan of merger that sets forth the following:
(A) The name of each domestic limited liability company and the name and jurisdiction of formation, organization, or incorporation of each other business entity planning to merge, and the name of the surviving or resulting domestic limited liability partnership or other business entity into which each other domestic limited liability partnership or other business entity plans to merge.
(B) The terms and conditions of the merger.
(C) The manner and basis of converting the limited liability

company that is a party to the merger and the partnership interests, shares, obligations, or other securities of each other business entity that is a party to the merger into partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property, and the manner and basis of converting rights to acquire the shares of each domestic corporation that is a party to the merger and rights to acquire partnership interests, interests, shares, obligations, or other securities of each other business entity that is a party to the merger into rights to acquire partnership interests, interests, shares, obligations, or other securities of the surviving entity or any other domestic corporation or other business entity or, in whole or in part, into cash or other property.
(D) If a partnership is to be the surviving entity, the names and business addresses of the general partners of the surviving entity.
(E) If a limited liability company is to be the surviving entity and management thereof is vested in one (1) or more managers, the names and business addresses of the managers.
(F) All statements required to be set forth in the plan of merger by the laws under which each other business entity that is a party to the merger is formed, organized, or incorporated.
(5) The plan of merger may set forth the following:
(A) If a domestic corporation is to be the surviving entity, any amendments to, or a restatement of, the articles of incorporation of the surviving entity, and the amendments or restatement will be effective at the effective date of the merger.
(B) Any other provisions relating to the merger.
(d) The plan of merger required by subsection (c)(4) must be adopted and approved by each domestic limited liability company that is a party to the merger in the same manner as is provided in this chapter.
(e) Notwithstanding subsection (c)(4), if the surviving entity is a partnership, a shareholder of a domestic corporation that is a party to the merger does not, as a result of the merger, become a general partner of the surviving entity and the merger does not become effective under this chapter, unless:
(1) the shareholder specifically consents in writing to become a general partner of the surviving entity; and
(2) written consent is obtained from each shareholder who, as a result of the merger, would become a general partner of the surviving entity;
A shareholder providing written consent under this subsection is considered to have voted in favor of the plan of merger for purposes of this chapter.     (f) This section, to the extent applicable, applies to the merger of one (1) or more domestic limited liability companies with or into one (1) or more other business entities.
(g) Notwithstanding any other law, a merger consisting solely of the merger of one (1) or more domestic limited liability company with or into one (1) or more foreign corporations must be consummated solely according to the requirements of this section.
As added by P.L.178-2002, SEC.106.

IC 23-18-7-10
Entity conversion
Sec. 10. (a) As used in this section, "other entity" has the meaning set forth in IC 23-1-38.5-1.
(b) A domestic business corporation, domestic other entity, foreign business corporation, or foreign other entity may convert to a domestic limited liability company in accordance with IC 23-1-38.5.
(c) A domestic limited liability company may convert to a domestic business corporation, domestic other entity, foreign business corporation, or foreign other entity in accordance with IC 23-1-38.5.
As added by P.L.130-2006, SEC.31.



CHAPTER 8. SUITS BY AND AGAINST A LIMITED LIABILITY COMPANY

IC 23-18-8-1
Persons entitled to bring suit in name of company
Sec. 1. Except as otherwise provided in a written operating agreement, a suit on behalf of a limited liability company may be brought in the name of the limited liability company by the following:
(1) A member of a limited liability company, whether or not the articles of organization provide for a manager or managers, who is authorized to sue by the affirmative vote of a majority in interest of the members, unless the vote of all members is required under IC 23-18-4-3. In determining the vote, the vote of a member who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded.
(2) If the articles of organization provide for a manager or managers, a manager who is authorized to do so by the articles of organization, an operating agreement, or a vote required under IC 23-18-4-3(b). In determining the vote, the vote of a manager who has an interest in the outcome of the suit that is adverse to the interest of the limited liability company shall be excluded.
As added by P.L.8-1993, SEC.301.

IC 23-18-8-2
Determination of lack of authority to sue; prohibited assertions
Sec. 2. A determination that a member or manager does not have authority to sue on behalf of the limited liability company under section 1 of this chapter may not be asserted for the following:
(1) As a defense to an action brought by the limited liability company.
(2) As a basis for the limited liability company to bring a subsequent suit on the same cause of action.
As added by P.L.8-1993, SEC.301.



CHAPTER 9. VOLUNTARY DISSOLUTION

IC 23-18-9-1
Circumstances requiring dissolution; companies existing on or before June 30, 1999
Sec. 1. (a) Unless otherwise provided in a written operating agreement, a limited liability company existing under this article on or before June 30, 1999, is governed by this section.
(b) A limited liability company is dissolved and its affairs must be wound up on the first of the following to occur:
(1) At the time or on the occurrence of events specified in writing in the articles of organization or operating agreement.
(2) Written consent of all the members.
(3) An event of dissociation occurs with respect to a member, unless the business of the limited liability company is continued by the consent of all the remaining members not more than ninety (90) days after the occurrence of the event or as otherwise provided in writing in the articles of organization or operating agreement.
(4) Entry of a decree of judicial dissolution under section 2 of this chapter.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.14.

IC 23-18-9-1.1
Circumstances requiring dissolution; companies formed after June 30, 1999
Sec. 1.1. (a) A limited liability company formed under this article after June 30, 1999, is governed by this section.
(b) A limited liability company is dissolved and the limited liability company's affairs must be wound up when the first of the following occurs:
(1) At the time or on the occurrence of events specified in writing in the articles of organization or operating agreement.
(2) If there is one (1) class or group of members, written consent of two-thirds (2/3) in interest of the members or, if there is more than one (1) class or group of members, written consent of two-thirds (2/3) in interest of each class or group of members.
(3) Entry of a decree of judicial dissolution under section 2 of this chapter.
(c) A limited liability company is dissolved and the limited liability company's affairs must be wound up if there are no members. However, this subsection does not apply if, under a provision in the operating agreement, not more than ninety (90) days after the occurrence of the event that caused the last remaining member to cease to be a member, either:
(1) the personal representative of the last remaining member agrees in writing:             (A) to continue the business of the limited liability company; and
(B) to the admission of the personal representative or the personal representative's nominee or designee to the limited liability company as a member; or
(2) a member is admitted to the limited liability company in the manner provided for in the operating agreement specifically for the admission of a member to the limited liability company after the last remaining member ceases to be a member;
effective as of the time of the event that caused the last remaining member to cease to be a member.
As added by P.L.269-1999, SEC.15. Amended by P.L.130-2006, SEC.32.

IC 23-18-9-2
Court-decreed dissolution
Sec. 2. On application by or for a member, the circuit or superior court of the county in which the limited liability company's principal office, or if there is none in Indiana, in which the registered office is located, may decree dissolution of the limited liability company whenever it is not reasonably practicable to carry on the business in conformity with the articles of organization or operating agreement.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-3
Powers of dissolved company; effect of dissolution
Sec. 3. (a) A dissolved limited liability company may only carry on business that is appropriate to wind up and liquidate its business and affairs, including the following:
(1) Collecting its assets.
(2) Disposing of properties that will not be distributed in kind to members.
(3) Discharging or making provision for discharging liabilities.
(4) Distributing the remaining property among the members.
(5) Doing every other act necessary to wind up and liquidate its business and affairs.
(b) Dissolution of a limited liability company does not do the following:
(1) Transfer title to the limited liability company's property.
(2) Alter the personal liability of members under IC 23-18-3-3.
(3) Subject members or managers to standards of conduct different from those prescribed under IC 23-18-4-2.
(4) Change the:
(A) voting requirements for members or managers;
(B) provisions for appointment, resignation, or removal of managers, if any; or
(C) provisions for amending the operating agreement.
(5) Prevent commencement of a proceeding by or against the limited liability company in its name.
(6) Abate or suspend a proceeding pending by or against the

limited liability company on the effective date of dissolution.
(7) Terminate the authority of the registered agent of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-4
Entities entitled to wind up company's business or affairs
Sec. 4. Unless otherwise provided in a written operating agreement, the following may wind up the business or affairs of the limited liability company:
(1) The members or managers with authority to manage the limited liability company under IC 23-18-4-1.
(2) If a member or manager has engaged in wrongful conduct or upon other cause shown, the circuit or superior court of:
(A) the county in which the limited liability company's principal office is located; or
(B) if there is none in Indiana the county in which its registered office is located;
on application by a member or the member's legal representative or assignee.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-5
Binding acts of members following dissolution
Sec. 5. (a) Except as provided in subsections (c), (d), and (e), following dissolution a member may bind the limited liability company:
(1) by an act appropriate for winding up the affairs of the limited liability company or completing transactions unfinished at the time of dissolution; and
(2) in a transaction that would have been binding on the limited liability company had the limited liability company not been dissolved if each party to the transaction does not have notice of the dissolution.
(b) The filing of articles of dissolution under section 7 of this chapter constitutes notice of dissolution for purposes of subsection (a)(2).
(c) An act of a member that is not binding on the limited liability company under subsection (a) is binding if the act is authorized by the limited liability company.
(d) An act of a member that would be binding under subsection (a) or would be authorized except for a restriction on authority does not bind the limited liability company to persons having knowledge of the restriction.
(e) If the articles of organization provide for a manager or managers and the manager or managers have delegated the exclusive authority to manage the affairs of the limited liability company, then a manager has the authority of a member under subsection (a), and a member does not have authority while acting solely in the capacity of a member. As added by P.L.8-1993, SEC.301.

IC 23-18-9-6
Distribution of assets
Sec. 6. Upon the winding up of a limited liability company, the assets must be distributed as follows:
(1) To creditors, including members and managers who are creditors to the extent permitted by law, to satisfy the liabilities of the limited liability company whether by payment or by the establishment of adequate reserves except for liabilities for distributions to members under IC 23-18-5-4, and IC 23-18-5-5 or IC 23-18-5-5.1.
(2) Unless otherwise provided in a written operating agreement, to members and former members to satisfy the liabilities for distributions under IC 23-18-5-4 and IC 23-18-5-5.
(3) Unless otherwise provided in a written operating agreement, to members in proportion to the returned contribution.
As added by P.L.8-1993, SEC.301. Amended by P.L.269-1999, SEC.16.

IC 23-18-9-7
Articles of dissolution; filing
Sec. 7. At any time after a limited liability company dissolves, the limited liability company may deliver to the secretary of state for filing articles of dissolution setting forth the following:
(1) The name of the limited liability company.
(2) The date of filing of the articles of organization.
(3) The address of the principal office of the limited liability company.
(4) The date dissolution occurred.
(5) Other information the members or managers filing the articles determine.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-7.5
Revocation of dissolution
Sec. 7.5. (a) A limited liability company may revoke its dissolution within one hundred twenty (120) days of its effective date.
(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless the authorization for dissolution permitted revocation of the dissolution by action of the managers alone. If the authorization for dissolution permitted revocation of the dissolution by action of the managers alone, the managers may revoke the dissolution without member action.
(c) After the revocation of dissolution is authorized, the limited liability company may revoke the dissolution by delivering to the secretary of state for filing articles of dissolution and articles of revocation of dissolution. The articles of revocation of distribution must set forth the following:         (1) The name of the limited liability company.
(2) The effective date of the revocation of dissolution.
(3) The date that the revocation of dissolution was authorized.
(4) If applicable, a statement that the limited liability company's members or managers revoked the dissolution.
(5) If the limited liability company's members or managers revoked a dissolution authorized by the members or managers, a statement that the authorization permitted revocation of the dissolution by action of the members or of the managers alone.
(d) Unless otherwise specified, a revocation of dissolution is effective when articles of revocation of dissolution are filed.
(e) A revocation of dissolution relates back to and takes effect as of the effective date of the dissolution. A limited liability whose dissolution is revoked resumes carrying on business as if there had been no dissolution.
As added by P.L.130-2006, SEC.33.

IC 23-18-9-8
Claims
Sec. 8. (a) As used in this section, "claim" does not include a contingent liability or a claim based on an event occurring after the date of dissolution.
(b) A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.
(c) The dissolved limited liability company shall notify known claimants in writing of the dissolution at any time after the dissolution. The written notice must contain the following:
(1) The amount that the dissolved limited liability company believes will satisfy the claim.
(2) A statement that the creditor has the right to dispute the amount of the claim and a description of the procedure for disputing the amount of the claim.
(3) A mailing address where a dispute of the amount of the claim may be sent.
(4) The deadline for receiving disputing claims. The deadline may not be less than sixty (60) days after the effective date of the written notice.
(5) A statement that the claim will be fixed at the amount specified by the dissolved limited liability company if a dispute of the amount of the claim is not received by the deadline.
(d) If the amount of the claim is disputed, the claimant must notify the dissolved limited liability company of the dispute by the deadline. If the dissolved limited liability company rejects the disputed amount, the claimant must commence a proceeding to enforce the claim not more than ninety (90) days after the effective date of the limited liability company's rejection notice.
(e) The amount of the claim is fixed under one (1) of the following conditions:
(1) The claimant does not notify the dissolved limited liability

company by the deadline.
(2) The claimant has notified the dissolved limited liability company of a dispute and has received a rejection notice and does not commence a proceeding within ninety (90) days from the effective date of the rejection notice.
(f) Regardless of a dispute in the amount of the claim, the dissolved limited liability company must tender to the claimant the amount of the claim specified in the notice of the claim given under subsection (c) not more than thirty (30) days after the earlier of the following dates:
(1) The date that the claim becomes fixed.
(2) The date that the claimant commences the proceeding to enforce the claim.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-9
Notice of dissolution
Sec. 9. (a) A dissolved limited liability company may publish notice of its dissolution and request that persons with claims against the limited liability company present them in accordance with the notice.
(b) The notice must meet the following requirements:
(1) Be published one (1) time in a newspaper of general circulation in the county where the dissolved limited liability company's principal office, or if there is none in Indiana its registered office, is or was last located.
(2) Describe the information that must be included in a claim and provide a mailing address where the claim may be sent.
(3) State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced not more than two (2) years after the publication of the notice.
(c) If the dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company not more than two (2) years after the publication date of the notice:
(1) A claimant who did not receive written notice under section 8 of this chapter.
(2) A claimant whose claim was timely sent to the dissolved limited liability company but not acted on.
(3) A claimant whose claim is contingent or based on an event occurring after the date of dissolution.
(d) A claim may be enforced under this section:
(1) against the dissolved limited liability company to the extent of its undistributed assets; or
(2) if the assets have been distributed in liquidation, against a member of the dissolved limited liability company to the extent of the member's pro rata share of the claim or the assets distributed to the member in liquidation, whichever is less, but

a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.
As added by P.L.8-1993, SEC.301.

IC 23-18-9-10
Claimants not found or incompetent to receive assets; deposits for safekeeping; disbursement upon proof of entitlement
Sec. 10. Assets of a dissolved limited liability company that should be transferred to a creditor, claimant, or member of the limited liability company who cannot be found or who is not competent to receive the assets must be reduced to cash and deposited with the treasurer of state or other appropriate state official for safekeeping. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited, the treasurer of state or other appropriate state official must pay to the creditor, claimant, or member or a representative of the creditor, claimant, or member that amount.
As added by P.L.8-1993, SEC.301.



CHAPTER 10. ADMINISTRATIVE DISSOLUTION

IC 23-18-10-1
Grounds for administrative dissolution
Sec. 1. The secretary of state may commence a proceeding under section 2 of this chapter to administratively dissolve a limited liability company if:
(1) the limited liability company does not deliver its biennial report to the secretary of state not more than sixty (60) days after the biennial report is due;
(2) the limited liability company is without a registered agent or registered office in Indiana for at least sixty (60) days;
(3) the limited liability company does not notify the secretary of state not more than sixty (60) days after its registered agent or registered office has been changed, its registered agent has resigned, or its registered office has been discontinued; or
(4) the period of duration stated in the limited liability company's articles of organization expires.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.27.

IC 23-18-10-2
Notice; failure to correct deficiencies; certificate of dissolution
Sec. 2. (a) If the secretary of state determines that one (1) or more grounds exist under section 1 of this chapter for dissolving a limited liability company, the secretary of state shall serve the limited liability company with written notice of the determination under IC 23-18-2-13.
(b) If the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist not more than sixty (60) days after service of the notice is perfected under IC 23-18-2-13, the secretary of state shall administratively dissolve the limited liability company by signing a certificate of dissolution that states the ground or grounds for dissolution and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the limited liability company under IC 23-18-2-13.
As added by P.L.8-1993, SEC.301.

IC 23-18-10-3
Effect of administrative dissolution
Sec. 3. (a) A limited liability company that is administratively dissolved continues in existence but may not carry on any business except business necessary to wind up and liquidate its business and affairs under IC 23-18-9-4 and notify claimants under IC 23-18-9-8 and IC 23-18-9-9.
(b) The administrative dissolution of a limited liability company does not terminate the authority of its registered agent. As added by P.L.8-1993, SEC.301.

IC 23-18-10-4
Reinstatement; application
Sec. 4. (a) A limited liability company administratively dissolved under section 2 of this chapter may apply to the secretary of state for reinstatement. The application must:
(1) state the name of the limited liability company and the effective date of its administrative dissolution;
(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;
(3) state that the limited liability company's name satisfies the requirements under IC 23-18-2-9; and
(4) contain a certificate from the department of state revenue stating that all taxes owed by the limited liability company have been paid.
(b) If the secretary of state determines that the application contains the information required by subsection (a) and that the information is correct, the secretary of state shall:
(1) cancel the certificate of dissolution and prepare a certificate of reinstatement that states the determination and the effective date of reinstatement;
(2) file the original of the certificate; and
(3) serve a copy on the limited liability company.
(c) When the reinstatement is effective, the reinstatement relates back to and takes effect as of the effective date of the administrative dissolution, and the limited liability company resumes carrying on business as if the administrative dissolution had never occurred.
As added by P.L.8-1993, SEC.301.

IC 23-18-10-5
Denial of reinstatement; appeal
Sec. 5. (a) If the secretary of state denies a limited liability company's application for reinstatement following administrative dissolution, the secretary of state shall serve the limited liability company under IC 23-18-2-13 with a written notice that explains the reason or reasons for denial.
(b) The limited liability company may appeal the denial of reinstatement to the circuit or superior court of the county where the limited liability company's principal office, or if there is none in Indiana its registered office, is located not more than thirty (30) days after service of the notice of denial by doing the following:
(1) Filing a petition with the court to set aside the dissolution.
(2) Attaching to the petition a copy of the secretary of state's certificate of dissolution, the limited liability company's application for reinstatement, and the secretary of state's notice of denial.
(c) The court may order the secretary of state to reinstate the dissolved limited liability company or may take other action the court considers appropriate.     (d) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.



CHAPTER 11. FOREIGN LIMITED LIABILITY COMPANIES

IC 23-18-11-1
Law governing; denial of registration; prohibited business
Sec. 1. (a) The laws of the state or other jurisdiction under which a foreign limited liability company is organized govern its organization, internal affairs, and the liability of members.
(b) A foreign limited liability company may not be denied registration by reason of a difference between the laws of the state or other jurisdiction where it was organized and Indiana law.
(c) A foreign limited liability company may not do any kind of business in Indiana that Indiana law prohibits a domestic limited liability company from doing.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-2
Certificate of authority; activities not constituting transaction of business
Sec. 2. (a) A foreign limited liability company may not transact business in Indiana until it obtains a certificate of authority from the secretary of state.
(b) Activities that do not constitute transacting business within the meaning of subsection (a) include the following:
(1) Maintaining, defending, or settling a proceeding.
(2) Holding meetings of the managers or members or carrying on other activities concerning internal affairs.
(3) Maintaining bank accounts.
(4) Maintaining offices or agencies for the transfer, exchange, and registration of the limited liability company's interests or other securities or maintaining trustees or depositaries with respect to those securities.
(5) Selling through independent contractors.
(6) Soliciting or obtaining orders, including those by mail or through employees or agents if the orders require acceptance outside Indiana before the orders become contracts.
(7) Making loans or creating or acquiring indebtedness, mortgages, and security interests in real or personal property.
(8) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.
(9) Owning real or personal property.
(10) Conducting an isolated transaction that is completed within thirty (30) days and that is not in the course of repeated transactions of a like nature.
(11) Transacting business in interstate commerce.
(c) The list of activities in subsection (b) is not exhaustive.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-3
Transaction of business without certificate of authority; sanctions      Sec. 3. (a) A foreign limited liability company transacting business in Indiana without a certificate of authority may not maintain a court proceeding in Indiana until it obtains a certificate of authority.
(b) The successor to a foreign limited liability company that transacted business in Indiana without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a court proceeding in Indiana based on that cause of action until the foreign limited liability company or its successor obtains a certificate of authority.
(c) A court may stay a proceeding commenced by a foreign limited liability company or its successor or assignee until the court determines whether the foreign limited liability company or its successor or assignee requires a certificate of authority. If the court determines that a certificate of authority is needed, the court may stay the proceeding until the foreign limited liability company or its successor or assignee obtains the certificate.
(d) A foreign limited liability company is liable for a civil penalty of not more than ten thousand dollars ($10,000) if it transacts business in Indiana without a certificate of authority. The attorney general may collect all penalties due under this subsection.
(e) Notwithstanding subsections (a) and (b), the failure of a foreign limited liability company to obtain a certificate of authority does not impair the validity of its acts or prevent it from defending any proceeding in Indiana.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-4
Application for certificate of authority; contents; certificate of existence
Sec. 4. (a) A foreign limited liability company may apply for a certificate of authority to transact business in Indiana by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign limited liability company, or if its name is unavailable for use in Indiana, a name that satisfies the requirements of section 7 of this chapter.
(2) The name of the state or country under whose law it is organized.
(3) The date of its organization and the latest date, if any, upon which it is to dissolve.
(4) The street address of its principal office.
(5) The address of its registered office in Indiana and the name of its registered agent at that office.
(6) If the organizational documents of the foreign limited liability company provide for a manager or managers, a statement to that effect.
(b) The foreign limited liability company must deliver, with the completed application, a certificate of existence or a similar document authenticated by the secretary of state or other official

having custody of business records of the foreign limited liability company in the state or country where the foreign limited liability company was organized.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-5
Amended certificate of authority
Sec. 5. (a) A foreign limited liability company authorized to transact business in Indiana must obtain an amended certificate of authority from the secretary of state if it does any of the following:
(1) Changes its name.
(2) Changes the latest date, if any, upon which it is to dissolve.
(3) Changes the state or country of its organization.
(4) Converts to a different form of entity.
(b) The requirements of section 4 of this chapter for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.3; P.L.130-2006, SEC.34.

IC 23-18-11-6
Revocation of certificate of authority; powers and duties of foreign company with valid certificate
Sec. 6. (a) A certificate of authority authorizes the foreign limited liability company to transact business in Indiana. The state may revoke the certificate as provided in this article.
(b) Except as provided by this article, a foreign limited liability company with a valid certificate of authority has the same rights and privileges and is subject to the same duties, restrictions, penalties, and liabilities as a domestic limited liability company of like character.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-7
Name
Sec. 7. (a) If the name of a foreign limited liability company does not satisfy the requirements under IC 23-18-2-8, the foreign limited liability company, to obtain or maintain a certificate of authority to transact business in Indiana:
(1) may add the words "limited liability company" or the abbreviations "L.L.C." or "LLC" to its name for use in Indiana; or
(2) may use a fictitious name to transact business in Indiana if the company's real name is unavailable.
(b) Except as authorized by subsections (c) and (d), the limited liability company name, including a fictitious name, of a foreign limited liability company must be distinguishable upon the records of the secretary of state from the following:
(1) The name of a limited liability company organized or authorized to transact business in Indiana.         (2) A name reserved under IC 23-18-2-9.
(3) The fictitious name of another foreign limited liability company authorized to transact business in Indiana.
(c) A foreign limited liability company may apply to the secretary of state for authorization to use in Indiana the name of another limited liability company organized or authorized to transact business in Indiana that is not distinguishable from the name applied for. The secretary of state must authorize use of the name applied for if:
(1) the other limited liability company consents to the use in writing and submits an undertaking in a form satisfactory to the secretary of state to change its name to a name that is distinguishable upon the records of the secretary of state from the name of the applying limited liability company; or
(2) the applicant delivers to the secretary of state a certified copy of a final judgment of a circuit or superior court establishing the applicant's right to use the name applied for in Indiana.
(d) A foreign limited liability company may use in Indiana the name, including the fictitious name, of another domestic or foreign limited liability company that is used in Indiana if the other limited liability company is organized or authorized to transact business in Indiana and the foreign limited liability company:
(1) has merged with the other limited liability company;
(2) has been formed by reorganization of the other limited liability company; or
(3) has acquired all or substantially all of the assets, including the name, of the other limited liability company.
(e) If a foreign limited liability company authorized to transact business in Indiana changes its name to a name that does not satisfy the requirements under IC 23-18-2-8, it may not transact business in Indiana under the changed name until it adopts a name satisfying the requirements and obtains an amended certificate of authority under section 5 of this chapter.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-8
Registered office; registered agent
Sec. 8. Each foreign limited liability company authorized to transact business in Indiana must continuously maintain in Indiana the following:
(1) A registered office.
(2) A registered agent, who may be:
(A) an individual who resides in Indiana and whose business office is identical with the registered office;
(B) a domestic limited liability company, domestic corporation, or nonprofit domestic corporation whose business office is identical with the registered office; or
(C) a foreign limited liability company, foreign corporation, or foreign nonprofit corporation authorized to transact

business in Indiana whose business office is identical with the registered office.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-9
Change of registered office or agent
Sec. 9. (a) A foreign limited liability company authorized to transact business in Indiana may change its registered office or registered agent by delivering to the secretary of state for filing a statement of change that sets forth the following:
(1) Its name.
(2) The street address of its current registered office.
(3) If the current registered office is to be changed, the street address of its new registered office.
(4) The name of its current registered agent.
(5) If the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent or a representation that the new registered agent has consented to the change either on the statement or attached it to the appointment.
(6) That after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.
(b) If a registered agent changes the street address of the agent's business office, the registered agent may change the street address of the registered office of any foreign limited liability company that the registered agent serves by notifying the limited liability company in writing of the change and signing either manually or in facsimile and delivering to the secretary of state for filing, a statement of change that complies with the requirements of subsection (a) and states that the limited liability company has been notified of the change.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-10
Resigning agency appointment
Sec. 10. (a) The registered agent of a foreign limited liability company may resign the agency appointment by signing and delivering to the secretary of state for filing as described in IC 23-18-12 a statement of resignation. The statement of resignation may include a statement that the registered office is also discontinued.
(b) After filing the statement, the secretary of state shall attach the filing receipt to one (1) copy and mail the copy and receipt to the registered office, if the registered office is not discontinued. The secretary of state shall mail one (1) copy to the foreign limited liability company at its principal office address shown on the records of the secretary of state.
(c) The agency appointment is terminated, and the registered office is discontinued if so provided, thirty-one (31) days after the statement is filed. As added by P.L.8-1993, SEC.301. Amended by P.L.228-1995, SEC.27.

IC 23-18-11-11
Service of process; perfection
Sec. 11. (a) The registered agent of a foreign limited liability company authorized to transact business in Indiana is the limited liability company's agent for service of process, notice, or demand required or permitted by law to be served on the foreign limited liability company.
(b) A foreign limited liability company may be served by registered or certified mail, return receipt requested, addressed to the foreign limited liability company at its principal office shown in its application for a certificate of authority or as shown on the records of the secretary of state if at least one (1) of the following conditions apply to the foreign limited liability company:
(1) It does not have a registered agent or its registered agent cannot with reasonable diligence be served.
(2) It has withdrawn from transacting business in Indiana under section 13 of this chapter.
(3) Its certificate of authority was revoked under section 16 of this chapter.
(c) Service is perfected under subsection (b) at the earliest of the following:
(1) The date the foreign limited liability company receives the mail.
(2) The date shown on the return receipt if signed on behalf of the foreign limited liability company.
(3) Five (5) days after deposit in the United States mail if mailed postpaid and correctly addressed.
(d) This section does not prescribe the only means, or necessarily the required means, of serving a foreign limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-12
Withdrawal from state
Sec. 12. A foreign limited liability company authorized to transact business in Indiana may not withdraw from Indiana until it obtains a certificate of withdrawal from the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-13
Certificate of withdrawal; application
Sec. 13. A foreign limited liability company authorized to transact business in Indiana may apply for a certificate of withdrawal by delivering an application to the secretary of state for filing. The application must set forth the following:
(1) The name of the foreign limited liability company and the name of the state or country under whose law it is organized.
(2) That it is not transacting business in Indiana and that it

surrenders its authority to transact business in Indiana.
(3) That it revokes the authority of its registered agent to accept service on its behalf and appoints the secretary of state as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in Indiana.
(4) A mailing address to which the secretary of state may mail a copy of any process served on the secretary of state under subsection 3.
(5) A commitment to notify the secretary of state in the future of any change in its mailing address.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-14
Service of process on secretary of state; withdrawn companies
Sec. 14. After the withdrawal of the limited liability company is effective, service of process on the secretary of state under this chapter is service on the foreign limited liability company. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign limited liability company at the mailing address set forth in its application for withdrawal.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-15
Revocation of certificate of authority; grounds
Sec. 15. The secretary of state may commence a proceeding under section 16 of this chapter to revoke the certificate of authority of a foreign limited liability company authorized to transact business in Indiana if at least one (1) of the following applies:
(1) The foreign limited liability company does not deliver its biennial report to the secretary of state within sixty (60) days after the biennial report is due.
(2) The foreign limited liability company is without a registered agent or registered office in Indiana for at least sixty (60) days.
(3) The foreign limited liability company does not inform the secretary of state under section 9 or 10 of this chapter that its:
(A) registered agent or registered office has changed;
(B) registered agent has resigned; or
(C) registered office has been discontinued;
within sixty (60) days of the change, resignation, or discontinuance.
(4) A member, a manager, or an agent of the foreign limited liability company signed a document the member, manager, or agent knew was false in a material respect with the intent that the document be delivered to the secretary of state for filing.
(5) The secretary of state receives an authenticated certificate from the secretary of state or other official having custody of business entity records in the state or country under whose laws the foreign limited liability company is organized stating that it has dissolved or disappeared as the result of a merger. As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.4; P.L.11-1996, SEC.28.

IC 23-18-11-16
Notice of revocation; failure to cure deficiencies; consequences
Sec. 16. (a) If the secretary of state determines that one (1) or more grounds exist under section 15 of this chapter for revocation of a certificate of authority, the secretary of state shall, under section 11 of this chapter, serve the foreign limited liability company with written notice of the determination.
(b) If the foreign limited liability company does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the secretary of state that each ground determined by the secretary of state does not exist not more than sixty (60) days after service of the notice is perfected under section 11 of this chapter, the secretary of state may revoke the foreign limited liability company's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The secretary of state shall file the original of the certificate and serve a copy on the foreign limited liability company under section 11 of this chapter.
(c) The authority of a foreign limited liability company to transact business in Indiana ceases on the date shown on the certificate revoking the certificate of authority.
(d) The secretary of state's revocation of a foreign limited liability company's certificate of authority appoints the secretary of state the foreign limited liability company's agent for service of process in a proceeding based on a cause of action that arose during the time the foreign limited liability company was authorized to transact business in Indiana. Service of process on the secretary of state under this subsection is service on the foreign limited liability company. Upon receipt of process, the secretary of state shall mail a copy of the process to the foreign limited liability company at its principal office shown in the most recent communication received from the corporation stating the current mailing address of its principal office or, if it is not on file, in its application for a certificate of authority.
(e) Revocation of a foreign limited liability company's certificate of authority does not terminate the authority of the registered agent of the limited liability company.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-17
Appeal of revocation determination
Sec. 17. (a) A foreign limited liability company may appeal the secretary of state's revocation of its certificate of authority to the circuit or superior court of the county where the foreign limited liability company's registered office is located not more than thirty (30) days after service of the certificate of revocation is perfected under section 11 of this chapter by doing the following:
(1) Filing a petition with the court to set aside the revocation.
(2) Attaching to the petition copies of its certificate of authority

and the secretary of state's certificate of revocation.
(b) The court may order the secretary of state to reinstate the certificate of authority or may take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.

IC 23-18-11-18
Uniform Partnership Act company
Sec. 18. A foreign limited liability company authorized to transact business in Indiana under the Indiana Revised Uniform Partnership Act (IC 23-16-10.1) (before its repeal July 1, 1993), is subject to this article, but is not required to obtain a new certificate of authority under this article to continue to transact business in Indiana.
As added by P.L.8-1993, SEC.301.



CHAPTER 12. FILING REQUIREMENTS, FEES, AND OTHER ADMINISTRATIVE PROVISIONS

IC 23-18-12-1
Requirements for documents; filing fee
Sec. 1. (a) A document required or permitted under this article may be filed with the secretary of state if the document meets the requirements under this article, including the following requirements:
(1) The document must contain the information required by this article, however, it may also contain additional information.
(2) The document must be typewritten or printed.
(3) The document must be legible.
(4) The document must be in the English language. A limited liability company's name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign limited liability companies need not be in English if accompanied by a reasonably authenticated English translation.
(5) The document must be executed:
(A) by a member or an agent designated by the limited liability company if the articles of organization do not provide for a manager or managers;
(B) by a manager or an agent designated by the limited liability company if the articles of organization do provide for a manager or managers; or
(C) if the limited liability company is in the hands of a receiver, trustee, or other court appointed fiduciary, by that fiduciary.
(6) The person executing the document must sign the document and state beneath or opposite the signature the person's name and the capacity in which the person signs. A signature on a document authorized to be filed under this article may be a facsimile. A signature on a document under this subdivision that is transmitted and filed electronically is sufficient if the person transmitting and filing the document:
(A) has the intent to file the document as evidenced by a symbol executed or adopted by a party with present intention to authenticate the filing; and
(B) enters the filing party's name on the electronic form in a signature box or other place indicated by the secretary of state.
(7) If the secretary of state has prescribed a mandatory form for the document under section 2 of this chapter, the document must be in or on the prescribed form.
(8) The document must be delivered to the secretary of state for filing and must be accompanied by the correct filing fee. The filing fee must be paid in the manner and form required by the secretary of state.
(b) The secretary of state may accept payment of the correct filing

fee by credit card, debit card, charge card, or similar method. However, if the filing fee is paid by credit card, debit card, charge card, or similar method, the liability is not finally discharged until the secretary of state receives payment or credit from the institution responsible for making the payment or credit. The secretary of state may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the secretary of state or charged directly to the secretary of state's account, the secretary of state or the credit card vendor may collect from the person using the bank or credit card a fee that may not exceed the highest transaction charge or discount fee charged to the secretary of state by the bank or credit card vendor during the most recent collection period. This fee may be collected regardless of any agreement between the bank and a credit card vendor or regardless of any internal policy of the credit card vendor that may prohibit this type of fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.5; P.L.228-1995, SEC.28; P.L.11-1996, SEC.29; P.L.277-2001, SEC.24.

IC 23-18-12-1.1
Copies of documents delivered for filing
Sec. 1.1. (a) For purposes of this article, a document is delivered for filing if the document is transferred to the secretary of state by hand, mail, telecopy, facsimile, or other form of electronic transmission meeting the requirements established by the secretary of state.
(b) If a document is delivered for filing by hand or mail, the document must be accompanied by:
(1) two (2) exact or conformed copies of a document filed under IC 23-18-2-12 or IC 23-18-11-10; or
(2) one (1) exact or conformed copy of any other document filed under this article.
(c) The office of the secretary of state shall create any copies of a document delivered by telecopy, facsimile, or other form of electronic transmission that are required for distribution under this article.
As added by P.L.228-1995, SEC.29.

IC 23-18-12-2
Forms
Sec. 2. (a) The secretary of state may prescribe and furnish on request forms for the following:
(1) Biennial report forms for domestic and foreign limited liability companies.
(2) A foreign limited liability company's application for a certificate of authority to transact business in Indiana.
(3) A foreign limited liability company's application for a certificate of withdrawal. If the secretary of state requires and the form so states, use of these forms is mandatory.
(b) The secretary of state may prescribe and furnish on request forms for other documents required or permitted to be filed by this article, but their use is not mandatory.
As added by P.L.8-1993, SEC.301. Amended by P.L.11-1996, SEC.30.

IC 23-18-12-3
Fees
Sec. 3. (a) The secretary of state shall collect the following fees when the documents described in this section are delivered for filing:
Document

IC 23-18-12-4
Effective date of document
Sec. 4. (a) Except as provided in subsection (b) and section 6(c) of this chapter, a document accepted for filing is effective:
(1) at the time of filing on the date the document is filed, as evidenced by the secretary of state's date and time endorsement on the original document; or
(2) at a time later than the date the document is filed as specified in the document as its effective time on the date it is filed.
(b) A document may specify a delayed effective time and date, and if it does so, the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 12:01 a.m. on that date. A delayed effective date for a document may not be later than the ninetieth day after the date the document is filed.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-5
Corrected documents
Sec. 5. (a) A domestic or foreign limited liability company may correct a document filed by the secretary of state if the document:
(1) contains an incorrect statement; or
(2) was defectively executed.
(b) A document is corrected:
(1) by preparing articles of correction that:
(A) describe the document, including the filing date, or attach a copy of it to the articles;
(B) specifies the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and
(C) corrects the incorrect statement or defective execution; and
(2) by delivering the articles of correction to the secretary of

state for filing.
(c) Articles of correction are effective on the effective date of the document being corrected except as to persons reasonably relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed or when the reliance ceases to be reasonable, whichever occurs first.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-6
Filing documents
Sec. 6. (a) If a document delivered to the office of the secretary of state for filing satisfies the requirements of section 1 of this chapter, the secretary of state must file the document.
(b) The secretary of state files a document by stamping or otherwise endorsing "Filed" together with the secretary of state's name and official title and the date and time of receipt on both the original and the document copy and on the receipt for the filing fee. After filing a document, except as provided under IC 23-18-2-13 and IC 23-18-11-10, the secretary of state shall deliver the document copy, with the filing fee receipt attached, or acknowledgement of receipt if no fee is required, to the domestic or foreign limited liability company or its representative.
(c) If the secretary of state refuses to file a document, the secretary of state shall return the document to the domestic or foreign limited liability company or its representative not more than ten (10) days after the document was delivered, together with a brief, written explanation of the reason for the refusal.
(d) The secretary of state's duty to file documents under this section is ministerial. The secretary of state's filing or refusing to file a document does not:
(1) affect the validity or invalidity of the document in whole or in part;
(2) relate to the correctness or incorrectness of the information contained in the document; or
(3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-7
Refusal to file document; appeal
Sec. 7. (a) If the secretary of state refuses to file a document delivered to the secretary of state for filing, the domestic or foreign limited liability company may appeal the refusal to the circuit or superior court of the county where the limited liability company's principal office, or if there is none in Indiana its registered office, is or will be located. The appeal is commenced by petitioning the court to compel the filing of the document and by attaching to the petition the document and the secretary of state's explanation of the refusal to file.     (b) The court may order the secretary of state to file the document or take other action the court considers appropriate.
(c) The court's final decision may be appealed as in other civil proceedings.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-8
Certification as conclusive evidence of filing
Sec. 8. A certification stamp affixed on or a certification certificate attached to a copy of a document under this chapter, bearing the secretary of state's signature, which may be in facsimile, and the seal of this state is conclusive evidence that the original document is on file with the secretary of state.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-9
Certificate of existence or authorization
Sec. 9. (a) A person may request the secretary of state to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.
(b) A certificate of existence or authorization sets forth the following:
(1) The domestic limited liability company's name or the foreign limited liability company's name used in Indiana.
(2) If a domestic limited liability company:
(A) that the domestic limited liability company is organized under Indiana law;
(B) the date of its organization; and
(C) the latest date, if any, on which the limited liability company is to be dissolved.
(3) If a foreign limited liability company, that the foreign limited liability company is authorized to transact business in Indiana.
(4) That articles of dissolution have not been filed.
(5) Other facts of record in the office of the secretary of state that may be requested by the applicant.
(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the secretary of state may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in Indiana.
As added by P.L.8-1993, SEC.301.

IC 23-18-12-10
False document; offense
Sec. 10. A person commits a Class A misdemeanor if the person signs a document that the person knows is false in a material respect with the intent that the document be delivered to the secretary of state for filing.
As added by P.L.8-1993, SEC.301.
IC 23-18-12-11
Biennial report
Sec. 11. (a) A domestic limited liability company and a foreign limited liability company authorized to transact business in Indiana must file with the secretary of state a biennial report that sets forth the following:
(1) The name of the limited liability company.
(2) The address of its registered office and the name of its registered agent at the office in Indiana.
(3) The address of its principal office.
(b) Information in the biennial report must be current as of the date the biennial report is executed on behalf of the limited liability company.
(c) The first biennial report must be delivered to the secretary of state in the second year following the calendar year in which a domestic limited liability company was organized or a foreign limited liability company was authorized to transact business. The report is due during the same month as the month in which the limited liability company was organized or authorized to transact business. Subsequent biennial reports must be delivered to the secretary of state during the same month every two (2) calendar years thereafter. The secretary of state may accept biennial reports during the two (2) months before the month the limited liability company's report is due.
As added by P.L.8-1993, SEC.301. Amended by P.L.121-1994, SEC.6; P.L.11-1996, SEC.32; P.L.2-1997, SEC.64.



CHAPTER 13. APPLICABILITY OF OTHER PROVISIONS

IC 23-18-13-1
Application of state and federal constitutions; IC 1-1
Sec. 1. All provisions of the Constitution of the United States, the Constitution of the State of Indiana, and IC 1-1 apply to this article.
As added by P.L.8-1993, SEC.301.









TITLE 24. TRADE REGULATION

ARTICLE 1. COMBINATIONS IN RESTRAINT OF TRADE

CHAPTER 1. CONTRACTS TO PREVENT COMPETITION

IC 24-1-1-1
Contracts against public policy; null and void contracts
Sec. 1. From and after April 14, 1897, all arrangements, contracts, agreements, trusts or combinations between persons or corporations who control the output of any article of merchandise, made with a view to lessen, or which tend to lessen, full and free competition in the importation or sale of articles imported into this state, and all arrangements, contracts, agreements, trusts, or combinations between persons or corporations who control the output of said article of merchandise, designed, or which tend to advance, reduce, or control the price or the cost to the producer or to the consumer of any such product or article, are hereby declared to be against public policy, unlawful, and void.
(Formerly: Acts 1897, c.104, s.1.) As amended by P.L.152-1986, SEC.1.

IC 24-1-1-2
Violation of chapter; domestic corporations; forfeiture of charter and franchise; foreign corporations; prohibition
Sec. 2. Any corporation, chartered under the laws of this state, which shall violate any of the provisions of this chapter shall thereby forfeit its charter and its franchise, and its corporate existence shall thereupon cease and determine. Every foreign corporation which shall violate any of the provisions of this chapter is hereby denied the right to do and is prohibited from doing business in this state. It is hereby made the duty of the attorney general of the state to enforce this section by due process of law.
(Formerly: Acts 1897, c.104, s.2.) As amended by P.L.152-1986, SEC.2.

IC 24-1-1-3
Offense
Sec. 3. A person who knowingly violates this chapter commits a Class C felony.
(Formerly: Acts 1897, c.104, s.3.) As amended by Acts 1978, P.L.2, SEC.2401.

IC 24-1-1-4
Persons affected by chapter; exception      Sec. 4. The persons designed by this chapter to be affected by this chapter are those who own, control, or manufacture the output of any particular article of merchandise mentioned in this chapter; provided, however, that the provisions of this chapter shall not apply to agricultural products or livestock while in the possession of the producer or raiser.
(Formerly: Acts 1897, c.104, s.4.) As amended by P.L.152-1986, SEC.3.

IC 24-1-1-5
Civil suit for damages
Sec. 5. Any person or persons or corporations that may be injured or damaged by any such arrangement, contract, agreement, trust, or combination described in section 1 of this chapter may sue for and recover in any court of competent jurisdiction in this state, of any person, persons, or corporation operating such trust or combination, the full consideration or sum paid by him or them for any goods, wares, merchandise, or articles, the sale of which is controlled by such combination or trust.
(Formerly: Acts 1897, c.104, s.5.) As amended by P.L.152-1986, SEC.4.

IC 24-1-1-6
Special grand jury instructions
Sec. 6. It shall be the duty of the judges of the circuit courts of this state specially to instruct the grand juries as to the provisions of this chapter.
(Formerly: Acts 1897, c.104, s.6.) As amended by P.L.152-1986, SEC.5.



CHAPTER 2. COMBINATIONS RESTRAINING TRADE

IC 24-1-2-1
Illegal combinations; exceptions; offense; defense
Sec. 1. Every scheme, contract, or combination in restraint of trade or commerce, or to create or carry out restrictions in trade or commerce, or to deny or refuse to any person participation, on equal terms with others, in any telegraphic service transmitting matter prepared or intended for public use, or to limit or reduce the production, or increase or reduce the price of merchandise or any commodity, or to prevent competition in manufacturing, within or without this state, is illegal, but this chapter may not be construed to apply to or repeal, modify or limit, or make unlawful any of the powers, rights or privileges now existing or conferred by law upon any person. A person who makes such a contract, engages in such a combination, or enters into such a scheme, or does within this state any act in furtherance of such a contract, combination, or scheme entered into without this state, commits a Class A misdemeanor. However, it is a defense to any action growing out of any violation of any law relating to the subject-matter of this chapter for the defendant to prove that the violation is not in restraint of trade or commerce, or does not restrict trade or commerce, limit or reduce the production, or increase or reduce the price of merchandise or any commodity, or prevent competition in manufacturing.
(Formerly: Acts 1907, c.243, s.1.) As amended by Acts 1978, P.L.2, SEC.2402.

IC 24-1-2-2
Monopoly; offense
Sec. 2. A person who monopolizes any part of the trade or commerce within this state commits a Class A misdemeanor.
(Formerly: Acts 1907, c.243, s.2.) As amended by Acts 1978, P.L.2, SEC.2403.

IC 24-1-2-3
Restraint of bidding for letting contracts; offense
Sec. 3. A person who engages in any scheme, contract, or combination to restrain or restrict bidding for the letting of any contract for private or public work, or restricts free competition for the letting of any contract for private or public work, commits a Class A misdemeanor.
(Formerly: Acts 1907, c.243, s.3.) As amended by Acts 1978, P.L.2, SEC.2404.

IC 24-1-2-4
Collusion among contract bidders; civil action by principal; action by attorney general
Sec. 4. If there shall be collusion or fraud of any kind or character among the bidders at the letting of any contract or work as provided

in section 3 of this chapter, then the principal who lets the contract or work, or for whom the contract was let, shall not be liable for such letting or on account of said contract or work, or any part thereof, to the successful bidder to whom the contract or work was let, his successors or assigns, if such successful bidder be a party, directly or indirectly, to such collusion or fraud on such contract or letting, or for any work, materials furnished, or thing done in discharge thereof or with reference thereto, and if before notice of such collusion or fraud payment or partial payment thereon or therefor shall have been made, such principal may at any time within five (5) years from the date of the last payment made thereon or therefor in an appropriate action in any court of competent jurisdiction in this state recover to the full amount of such payment or payments with interest to date of judgment thereon, and attorney's fees, against such successful bidder, and such recovery shall not be a bar to any action, either civil or criminal, brought against such bidder on account of any violation of this chapter on behalf of the state by the attorney general, a prosecuting attorney, or otherwise.
(Formerly: Acts 1907, c.243, s.4.) As amended by P.L.152-1986, SEC.6.

IC 24-1-2-5
Duty of attorney general and prosecuting attorney; civil and criminal proceedings
Sec. 5. It shall be the duty of the attorney general and of the prosecuting attorney of each judicial circuit to institute appropriate proceedings to prevent and restrain violations of the provisions of this chapter or any other statute or the common law relating to the subject matter of this chapter and to prosecute any person or persons guilty of having violated any of the penal provisions thereof. In all criminal proceedings the prosecution may be by way of affidavit or indictment the same as in other criminal matters, and the attorney general shall have concurrent jurisdiction with the prosecuting attorneys in instituting and prosecuting any such actions. All civil proceedings to prevent and restrain violations shall be in the name of the state of Indiana upon relation of the proper party. The attorney general may file such proceedings upon his own relation or that of any private person in any circuit or superior court of the state, without applying to such court for leave, when he shall deem it his duty so to do. Such proceedings shall be by information filed by any prosecuting attorney in a circuit or superior court of the proper county upon his own relation whenever he shall deem it his duty so to do, or shall be directed by the court or governor or attorney general, and an information may be filed by any taxpayer on his own relation. If judgment or decree be rendered against any domestic corporation or against any person claiming to be a corporation, the court may cause the costs to be collected by execution against the person claiming to be a corporation or by attachment against any or all of the directors or officers of the corporation, and may restrain the corporation or any director, agent, employee, or stockholder and

appoint a receiver for its property and effects, and take an accounting and make distribution of its assets among its creditors, and exercise any other power or authority necessary and proper for carrying out the provisions of this chapter. If judgment or decree be rendered against any corporation incorporated under the laws of the United States, or of any district or territory thereof, or of any state other than this state, or of any foreign country, the court may cause the costs to be collected as in this section provided and may render judgment and decree of ouster perpetually excluding such corporation from the privilege of transacting business in the state of Indiana and forfeiting to the school fund any or all property of such corporation within the state, and shall exercise such power and authority with regard to the property of such corporation as may be exercised with regard to that of domestic corporations.
(Formerly: Acts 1907, c.243, s.5; Acts 1923, c.82, s.1.) As amended by P.L.152-1986, SEC.7.

IC 24-1-2-6
Discovery proceedings; examination of defendant; sanctions for noncompliance
Sec. 6. In all proceedings instituted under and pursuant to section 5 of this chapter, the plaintiff may propound interrogatories to the defendant or defendants to be answered by such defendant or defendants under oath, as is provided by law in civil actions, and if any defendant to whom interrogatories be propounded as aforesaid be a corporation, then such interrogatories shall be answered by the highest officer of such corporation, or by any other officer, agent, or employee of such corporation designated by the plaintiff. The plaintiff in any such action shall be entitled upon motion to an order for an examination under oath before trial of any defendant or all the defendants in such action, and if any defendant in such action be a corporation, then of any officer, agent, or employee of any such defendant corporation, concerning any or all of the facts alleged in the information or other pleadings in such cause. The said defendant shall be given five (5) days' notice by the plaintiff of the time and place of the taking of said examination, but such officer, agent, or employee shall not be compelled to attend such examination except in the county where he resides or where the principal office or place of business of such corporation be situate in this state. If such defendant corporation be incorporated under the laws of the United States, or of any district or territory thereof, or of any state other than the state of Indiana, or of any foreign country, and the officer, agent, or employee to be examined be without the jurisdiction of this state, then such defendant shall produce the officer, agent, or employee to be examined as aforesaid at some place in the city or town where the principal office or place of business of such defendant be situate, upon five (5) days' notice being served upon the attorneys of such defendant corporation of the time and place fixed for the examination of such officer, agent or employee. In any examination of any defendant or of any officer, agent, or employee of any defendant

corporation, such defendant officer, agent or employee may be compelled upon notice to produce for inspection by the plaintiff and to testify concerning the same, or for use in evidence upon the trial, or both, all books, papers, documents, or writings pertaining or in any wise relating to the facts, or any of them, stated in the information or other pleadings filed in the cause. In such notice to produce for inspection and testimony or for trial, or both, it shall only be necessary to notify the defendant or the attorney or attorneys of the defendant to produce, at the time and place fixed in the notice, all books, papers, documents, or writings pertaining or in any wise relating to the facts stated in the information or other pleadings filed, and it shall not be necessary to state in such notice the particular books, papers, documents, or writings to be produced at such time and place. Such examinations shall be taken before an officer authorized to take depositions and may be continued from day to day. Upon the failure or refusal of any defendant to comply with any order made as aforesaid to answer interrogatories, or for the examination of the defendant or the officer, agent, or employee of any defendant corporation, or upon the failure or refusal of any defendant corporation to produce any officer, agent, or employee for examination when notified as aforesaid, or upon the failure or refusal of any defendant to produce books, papers, documents, and writings when notified as aforesaid, then all pleadings of such defendant so failing to comply with such order or notice shall be stricken from the files upon motion supported by affidavit, and the allegations of the information as to such defendant in default shall be taken as confessed and judgment and decree shall be entered accordingly.
(Formerly: Acts 1907, c.243, s.6.) As amended by P.L.152-1986, SEC.8.

IC 24-1-2-7
Treble damage action
Sec. 7. Any person who shall be injured in his business or property by any person or corporation by reason of the doing by any person or persons of anything forbidden or declared to be unlawful by this chapter may sue therefor in the circuit or superior court of any county in which the defendant or defendants, or any of them, reside or are found without respect to the amount in controversy, and shall recover a penalty of threefold the damages which may be sustained, together with the costs of suit, including a reasonable attorney's fee.
(Formerly: Acts 1907, c.243, s.7.) As amended by P.L.152-1986, SEC.9.

IC 24-1-2-8
General importance of case; certificate
Sec. 8. In any proceeding under this chapter the attorney general or prosecuting attorney may file with the clerk of the court a certificate that in his opinion the case is of general importance, a copy of which shall be immediately furnished by said clerk to the

judge or each of the judges of the court wherein the proceedings may be pending, and the court shall thereupon make the proper orders in the premises.
(Formerly: Acts 1907, c.243, s.8.) As amended by P.L.152-1986, SEC.10.

IC 24-1-2-9
Costs of proceedings
Sec. 9. Whenever an information is filed by the attorney general or by any prosecuting attorney, such officer shall not be liable for costs; but when it is filed upon the relation of a private person, he shall be liable for costs unless the same are adjudged against the defendant. In all proceedings instituted under the provisions of this chapter by the attorney general or by the prosecuting attorney on the order and direction of the court, the attorney general, or the governor, all necessary costs and expenses of the prosecution shall be paid out of moneys in the state treasury not otherwise appropriated if such costs cannot be collected from the defendant or defendants, in case judgment be rendered against such defendant or defendants, and it shall be the duty of the auditor of state, upon receipt from the attorney general of a statement of the costs and expenses of any such prosecution, to draw his warrant upon the treasurer of state for the amount so certified; provided, however, that the attorney general shall not involve the state in any extraordinary expense for experts or other assistants without first obtaining the consent of the governor, and twenty thousand dollars ($20,000) is appropriated biennially from any funds of the state not otherwise appropriated to defray the expenses of such prosecutions by the attorney general. Such prosecuting attorney shall also be allowed by the court trying such cause reasonable compensation for his services, and such allowances shall be paid as part of the costs and expenses of such prosecution.
(Formerly: Acts 1907, c.243, s.9.) As amended by P.L.152-1986, SEC.11.

IC 24-1-2-10
Person; definition
Sec. 10. The words "person" or "persons" whenever used in this chapter shall be deemed to include corporations, associations, limited liability companies, joint stock companies, partnerships, limited or otherwise, existing under or authorized by the laws of the state of Indiana, or of the United States, or of any state, territory, or district of the United States, or of any foreign country.
(Formerly: Acts 1907, c.243, s.10.) As amended by P.L.152-1986, SEC.12; P.L.8-1993, SEC.335.

IC 24-1-2-11
Examination of witness or party; immunity from criminal prosecution
Sec. 11. Any person or officer, agent, or employee of a corporation may be examined as a witness or a party as in other

cases, in any civil action instituted under the provisions of this chapter and required to disclose all the facts relevant to the case in his knowledge as provided in this chapter, but the testimony of such witness or party or any answer to any question propounded to him in such examination shall not be used against such witness or party in any criminal prosecution except in case of perjury committed by him therein; and he shall not be liable to trial by indictment or affidavit or to punishment for any offense inquired about; provided, however, that such exemption shall be personal to such witness and shall not exempt or render immune the corporation of which such witness shall be an officer, agent, or employee, and such corporation shall be as liable for any violation of this chapter as if such officer, agent, or employee had not so testified.
(Formerly: Acts 1907, c.243, s.11; Acts 1923, c.82, s.2.) As amended by P.L.152-1986, SEC.13.

IC 24-1-2-12
Cumulative and supplemental effect of chapter
Sec. 12. The provisions of this chapter shall be held cumulative of or supplemental to each other and of all other laws in any way affecting them, or any matter which in any manner is the subject of this chapter in this state, and cumulative of and supplemental to the common law of this state relative thereto or to any thereof.
(Formerly: Acts 1907, c.243, s.12.) As amended by P.L.152-1986, SEC.14.



CHAPTER 3. COMBINATIONS TO PREVENT SALE OF SUPPLIES

IC 24-1-3-1
Offenses; voiding contracts
Sec. 1. A person who enters into any contract or combination to induce, procure, or prevent any wholesale or retail dealer in or manufacturer of merchandise or of supplies or of material or articles intended for trade or used by any mechanic, artisan, or dealer in the prosecution of his business from selling such supplies to any dealer or to any mechanic or artisan commits a Class A misdemeanor. A dealer in or manufacturer of such supplies, material, or articles who is a party to any such contract or combination or who upon the request of any party to any such contract or combination refuses to sell such supplies, materials, or articles to any other person who may require them in the prosecution of his business, for the reason that the other person is not a member of a combination or association of persons, commits a Class A misdemeanor. All such contracts and combinations are void.
(Formerly: Acts 1899, c.148, s.1.) As amended by Acts 1978, P.L.2, SEC.2405.



CHAPTER 4. COMBINATIONS COMPELLING MANUFACTURERS TO CLOSE DOWN

IC 24-1-4-1
Refusal to furnish product in ordinary commercial usage; violation of public policy; unlawful and void act
Sec. 1. From and after March 8, 1901, all arrangements, agreements, trusts, or combinations, or any agreement or arrangements that are made whereby a party or corporation refuses to furnish any article or articles required to be used in the manufacture of any article or merchandise when the party or corporation can furnish the same, or by charging more than the regular and ordinary price for the same or doing or refusing to do any act or acts that would cause such party to cease to manufacture such article or hinder such person or corporation from so doing, and all arrangements, contracts, or acts done or performed between any person or corporation made for the purpose of compelling any person or corporation engaged in the business of manufacturing any article of merchandise to cease manufacturing any such article, or compelling the same to close down or go out of business, are hereby declared to be against public policy, unlawful, and void.
(Formerly: Acts 1901, c.107, s.1.) As amended by P.L.152-1986, SEC.18.

IC 24-1-4-2
Violation of chapter; domestic corporations; forfeiture of charter and franchise; foreign corporations; prohibition; duty of attorney general
Sec. 2. (a) Any corporation chartered under the laws of this state which shall violate any of the provisions of this chapter shall thereby forfeit its charter and its franchise, and its corporate existence shall thereupon cease and terminate. Every foreign corporation which shall violate any of the provisions of this chapter is hereby denied the right to do and is prohibited from doing business in this state.
(b) It is hereby made the duty of the attorney general of the state to enforce the provisions of this chapter by due process of law.
(Formerly: Acts 1901, c.107, s.2.) As amended by P.L.152-1986, SEC.19.

IC 24-1-4-3
Offense
Sec. 3. A person who knowingly violates this chapter commits a Class C felony.
(Formerly: Acts 1901, c.107, s.3.) As amended by Acts 1978, P.L.2, SEC.2406.

IC 24-1-4-4
Violation of chapter; civil action for damages
Sec. 4. Any person or persons or corporations that may be injured

or damaged by any such arrangement, contract, agreement, trust, or combination described in section 1 of this chapter may sue for and recover in any court of competent jurisdiction in this state of any person, persons, or corporations operating such trust or combination the full consideration or sum paid by him or them for any goods, wares or merchandise, or article the sale of which is controlled by such combination or trust.
(Formerly: Acts 1901, c.107, s.4.) As amended by P.L.152-1986, SEC.20.



CHAPTER 5. MOTION PICTURE FAIR COMPETITION

IC 24-1-5-1
Definitions
Sec. 1. As used in this chapter:
"Person" includes one (1) or more individuals, partnerships, limited liability companies, associations, societies, trusts, organizations, or corporations.
"Theater" means an establishment in which motion pictures are exhibited to the public regularly for a charge.
"Distributor" means a person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing.
"Exhibitor" means a person engaged in the business of operating one (1) or more theaters.
"Exhibit" or "exhibition" means showing a motion picture to the public for a charge.
"Invitation to bid" or "invite bids" means a written or oral solicitation by a distributor to one (1) or more exhibitors to bid for the right to exhibit a motion picture.
"Bid" means a written offer or proposal by an exhibitor to a distributor in response to an invitation to bid for the right to exhibit a motion picture.
"Trade screening" means the showing of a motion picture by a distributor at some location within the state which is open to any exhibitor from whom the distributor intends to invite bids or with whom the distributor intends to negotiate for the right to exhibit the motion picture.
"Blind selling" means the bidding or negotiating for, or the offering or agreeing to terms for, the licensing or exhibition of a motion picture before the motion picture has either been trade screened within the state or before such motion picture has been made available for viewing within the state by all exhibitors from whom the distributor is inviting bids or with whom the distributor is negotiating for the right to exhibit the motion picture.
"Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area; a "second run" is the second exhibition; and "subsequent runs" are subsequent exhibitions after a second run.
"Exclusive run" means a run limited to a single theater in a defined geographic area.
As added by Acts 1980, P.L.161, SEC.1. Amended by P.L.8-1993, SEC.337.

IC 24-1-5-2
Blind selling prohibited
Sec. 2. Blind selling is unlawful in this state and an agreement which attempts to waive this prohibition is void. As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-3
Notice of trade screening to exhibitors
Sec. 3. A distributor must provide reasonable and uniform notice of a trade screening of a motion picture to those exhibitors within the state from whom he intends to invite bids or with whom he intends to negotiate for the right to exhibit that motion picture.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-4
Invitation to bids; requisites
Sec. 4. If bids are invited from exhibitors for the licensing of a motion picture, the invitation to bid shall specify:
(1) whether the run for which the bid is invited is a first, second, or subsequent run;
(2) whether the run is an exclusive or nonexclusive run;
(3) the geographic area for the run;
(4) the date and hour the invitation to bid expires; and
(5) the time and date when, and the location of the office serving the territory where, the bids will be opened.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-5
Submitting and opening bids
Sec. 5. All bids must be submitted in writing and shall be opened at the designated time in the presence of those exhibitors, or their agents, who are present for the bid opening. The opened bids are subject to examination by the exhibitors or their agents.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-6
Notice to bidders
Sec. 6. Within ten (10) business days of the bid opening, the distributor shall give notice of the name of the winning bidder or the fact that none of the bids were accepted to each exhibitor submitting a bid.
As added by Acts 1980, P.L.161, SEC.1.

IC 24-1-5-7
Violations; civil remedies; attorney's fees
Sec. 7. In a successful civil action against a person for violating this chapter, the court shall award the plaintiff damages and reasonable attorney fees. The provisions of this chapter may be enforced by injunction or other equitable remedy.
As added by Acts 1980, P.L.161, SEC.1.






ARTICLE 2. TRADEMARKS, TRADE NAMES, AND TRADE SECRETS

CHAPTER 1. TRADEMARK ACT

IC 24-2-1-0.5
Intent; judicial or administrative interpretation
Sec. 0.5. This chapter is intended to provide a system of state trademark registration and protection that is consistent with the federal system of trademark registration and protection under the Trademark Act of 1946. A judicial or an administrative interpretation of a provision of the federal Trademark Act may be considered as persuasive authority in construing a provision of this chapter.
As added by P.L.135-2006, SEC.1.



CHAPTER 2. MISLEADING TRADE NAMES

IC 24-2-2-1
Use of terms leading buyer to believe that seller is governmental agency
Sec. 1. It shall be unlawful for any person, firm, limited liability company, corporation or association, not an agency or instrumentality of the United States government, selling or offering for sale goods, wares or merchandise, to use or cause or permit to be used in the corporate or trade-name, or description of the seller or of the place where the goods, wares or merchandise are offered for sale, any of the following words or expressions, viz., "Army," "Navy," "Marine Corps," "Marines," "Coast Guard," "Government," "Post Exchange," "P-X," or "G.I."; or any word or expression which may lead the public to believe that the seller or the place is owned, operated or managed by the United States government or its military or naval forces or any agency of the United States government.
(Formerly: Acts 1947, c.143, s.1.) As amended by P.L.8-1993, SEC.340.

IC 24-2-2-2
Untruthful representation; United States government surplus
Sec. 2. No person, firm, limited liability company, corporation or association selling or offering for sale any article of merchandise, shall in any manner represent, contrary to fact, that the article was made for, or acquired directly or indirectly from, the United States government or its military or naval forces or any agency of the United States government, or that the article conforms to government specifications or requirements, or that it has been disposed of by the United States government.
(Formerly: Acts 1947, c.143, s.2.) As amended by P.L.8-1993, SEC.341.

IC 24-2-2-3
Violations
Sec. 3. A person who recklessly violates this chapter commits a Class C misdemeanor.
(Formerly: Acts 1947, c.143, s.3.) As amended by Acts 1978, P.L.2, SEC.2407.

IC 24-2-2-4
Action for continuing violations; injunction; criminal prosecution
Sec. 4. The attorney general, prosecuting attorney or any citizen of any county where any person, firm, limited liability company, corporation, or association shall be engaged in the violation of the provisions of this chapter may, in accordance with the laws of the state of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin such person, firm, limited liability company, corporation, or association from continuing

operations in violation of the provisions of this chapter. Any person having been so enjoined who shall violate such injunction shall be punished for contempt of court; however, such injunction shall not relieve any such person, firm, limited liability company, corporation, or association from criminal prosecution therefor as provided for in this chapter, but such remedy by injunction shall be in addition to any remedy provided for the criminal prosecution of such offense. The relator shall not be liable for any costs. In case judgment is rendered in favor of the plaintiff in any action brought for injunctive relief under the provisions of this chapter, the court rendering the same shall also render judgment for reasonable attorney's fees in such action in favor of the plaintiff and against the defendant therein, and when collected such fees shall be paid to the attorney or attorneys of the plaintiff, which if paid to the attorney general or to any prosecuting attorney shall be additional to any compensation allowed by law.
(Formerly: Acts 1947, c.143, s.4.) As amended by P.L.152-1986, SEC.34; P.L.8-1993, SEC.342.



CHAPTER 3. TRADE SECRETS

IC 24-2-3-1
Short title; construction; purpose
Sec. 1. (a) This chapter may be cited as the Uniform Trade Secrets Act.
(b) This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of this chapter among states enacting the provisions of this chapter.
(c) The chapter displaces all conflicting law of this state pertaining to the misappropriation of trade secrets, except contract law and criminal law.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-2
Definitions
Sec. 2. As used in this chapter, unless the context requires otherwise:
"Improper means" includes theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage through electronic or other means.
"Misappropriation" means:
(1) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or
(2) disclosure or use of a trade secret of another without express or implied consent by a person who:
(A) used improper means to acquire knowledge of the trade secret;
(B) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:
(i) derived from or through a person who had utilized improper means to acquire it;
(ii) acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or
(iii) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or
(C) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.
"Person" means a natural person, limited liability company, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.
"Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:
(1) derives independent economic value, actual or potential,

from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use; and
(2) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.8-1993, SEC.343.

IC 24-2-3-3
Injunction against misappropriation; exceptional circumstances
Sec. 3. (a) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.
(b) If the court determines in exceptional circumstances that it would be unreasonable to prohibit future use, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time the use could have been prohibited.
(c) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.50-1984, SEC.3.

IC 24-2-3-4
Damages for misappropriation and unjust enrichment; royalty; exemplary damages
Sec. 4. (a) In addition to or in lieu of injunctive relief, a complainant may recover damages for the actual loss caused by misappropriation. A complainant also may recover for the unjust enrichment caused by misappropriation that is not taken into account in computing damages for actual loss.
(b) When neither damages nor unjust enrichment are provable, the court may order payment of a reasonable royalty for no longer than the period during which the use could have been prohibited.
(c) If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not exceeding twice any award made under subsection (a).
As added by Acts 1982, P.L.148, SEC.1. Amended by P.L.50-1984, SEC.4.

IC 24-2-3-5
Attorney's fees; conditions
Sec. 5. If:
(1) a claim of misappropriation is made in bad faith;
(2) a motion to terminate an injunction is made or resisted in bad faith; or
(3) willful and malicious misappropriation exists;
the court may award reasonable attorney's fees to the prevailing

party.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-6
Preservation of secrecy of trade secret
Sec. 6. In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in-camera hearings, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-7
Limitation of action
Sec. 7. An action for misappropriation must be brought within three (3) years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.
As added by Acts 1982, P.L.148, SEC.1.

IC 24-2-3-8
Continuing misappropriation commenced before September 1, 1982
Sec. 8. If a continuing misappropriation otherwise covered by this chapter began before September 1, 1982, the chapter does not apply to the part of the misappropriation that occured before that date. It does apply to the part that occurs after August 31, 1982, unless the appropriation was not a misappropriation under the law displaced by this chapter.
As added by Acts 1982, P.L.148, SEC.1.






ARTICLE 3. REGULATED PRICES

CHAPTER 1. REPEALED



CHAPTER 2. CIGARETTE FAIR TRADE ACT

IC 24-3-2-1
Declaration of policy
Sec. 1. It is declared to be the public policy of this state to promote the public welfare by making unlawful unfair, dishonest, deceptive, destructive and fraudulent business practices now existing in transactions involving the sale of, offer to sell, or inducement to sell cigarettes in this state in wholesale and retail trades. The offering for sale or sale of cigarettes below cost in the retail or wholesale trade with the intent of injuring competitors or destroying or substantially lessening competition is an unfair and deceptive business practice and adversely affects the collection of revenue due this state from the sale of cigarettes.
(Formerly: Acts 1949, c.51, s.1.)

IC 24-3-2-2
Definitions
Sec. 2. Unless the context in this chapter requires otherwise, the term:
(a) "Cigarette" shall mean and include any roll for smoking made wholly or in part of tobacco, irrespective of size or shape and irrespective of tobacco being flavored, adulterated, or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material; provided the definition in this paragraph shall not be construed to include cigars.
(b) "Person" or the term "company", used in this chapter interchangeably, means and includes any individual, assignee, receiver, commissioner, fiduciary, trustee, executor, administrator, institution, bank, consignee, firm, partnership, limited liability company, joint vendor, pool, syndicate, bureau, association, cooperative association, society, club, fraternity, sorority, lodge, corporation, municipal corporation, or other political subdivision of the state engaged in private or proprietary activities or business, estate, trust, or any other group or combination acting as a unit, and the plural as well as the singular number, unless the intention to give a more limited meaning is disclosed by the context.
(c) "Distributor" shall mean and include every person who sells, barters, exchanges, or distributes cigarettes in the state of Indiana to retail dealers for the purpose of resale, or who purchases for resale cigarettes from a manufacturer of cigarettes or from a wholesaler, jobber, or distributor outside the state of Indiana who is not a distributor holding a registration certificate issued under the provisions of IC 6-7-1.
(d) "Retailer" shall mean every person, other than a distributor, who purchases, sells, offers for sale, or distributes cigarettes to consumers or to any person for any purpose other than resale, irrespective of quantity or amount or the number of sales.
(e) "Sell at retail", "sale at retail", and "retail sales" shall mean

and include any transfer of title to cigarettes for a valuable consideration made in the ordinary course of trade or usual conduct of the seller's business to the purchaser for consummation or use.
(f) "Sell at wholesale", "sale at wholesale", and "wholesale sales" shall mean and include any transfer of title to cigarettes for a valuable consideration made in the ordinary course of trade or usual conduct of a distributor's business.
(g) "Basic cost of cigarettes" shall mean the invoice cost of cigarettes to the retailer or distributor, as the case may be, or the replacement cost of cigarettes to the retailer or distributor, as the case may be, within thirty (30) days prior to the date of sale, in the quantity last purchased, whichever is the lower, less all trade discounts and customary discounts for cash, plus the cost at full face value of any stamps which may be required by IC 6-7-1, if not included by the manufacturer in his selling price to the distributor.
(h) "Department" shall mean the alcohol and tobacco commission or its duly authorized assistants and employees.
(i) "Cost to the retailer" shall mean the basic cost of cigarettes to the retailer, plus the cost of doing business by the retailer as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses paid or incurred and must include without limitation labor (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising; however, any retailer who, in connection with the retailer's purchase, receives not only the discounts ordinarily allowed upon purchases by a retailer, but also, in whole or in part, discounts ordinarily allowed on purchases by a distributor shall, in determining costs to the retailer pursuant to this section, add the cost to the distributor, as defined in paragraph (j), to the basic cost of cigarettes to said retailer as well as the cost of doing business by the retailer. In the absence of proof of a lesser or higher cost of doing business by the retailer making the sale, the cost of doing business by the retailer shall be presumed to be eight percent (8%) of the basic cost of cigarettes to the retailer. In the absence of proof of a lesser or higher cost of doing business, the cost of doing business by the retailer, who in connection with the retailer's purchase receives not only the discounts ordinarily allowed upon purchases by a retailer, but also, in whole or in part, the discounts ordinarily allowed upon purchases by a distributor, shall be presumed to be eight percent (8%) of the sum of the basic cost of cigarettes plus the cost of doing business by the distributor.
(j) "Cost to the distributor" shall mean the basic cost of cigarettes to the distributor, plus the cost of doing business by the distributor as evidenced by the standards and methods of accounting regularly employed by him in his allocation of overhead costs and expenses, paid or incurred, and must include without limitation labor costs (including salaries of executives and officers), rent, depreciation, selling costs, maintenance of equipment, delivery costs, all types of licenses, taxes, insurance, and advertising. In the absence of proof of

a lesser or higher cost of doing business by the distributor making the sale, the cost of doing business by the wholesaler shall be presumed to be four percent (4%) of the basic cost of cigarettes to the distributor, plus cartage to the retail outlet, if performed or paid for by the distributor, which cartage cost, in the absence of proof of a lesser or higher cost, shall be deemed to be one-half of one percent (0.5%) of the basic cost of cigarettes to the distributor.
(k) "Registration certificate" refers to the registration certificate issued to cigarette distributors by the department of state revenue under IC 6-7-1-16.
(Formerly: Acts 1949, c.51, s.2.) As amended by P.L.152-1986, SEC.35; P.L.8-1993, SEC.344; P.L.204-2001, SEC.61; P.L.252-2003, SEC.12.

IC 24-3-2-3
Sale at less than cost; penalty
Sec. 3. (a) It is a Class A infraction for a retailer or distributor, with intent to injure competitors or destroy or substantially lessen competition, to offer to sell or sell at retail or wholesale cigarettes at less than the cost to him. The registration certificate held by such a distributor under IC 6-7-1 may be revoked by the department for the balance of the term thereof.
(b) Evidence of offering to sell or sale of cigarettes by any retailer or distributor at less than the cost to him is prima facie evidence of intent to injure competitors and to destroy or substantially lessen competition.
(c) Notwithstanding IC 34-28-5-5(c), a judgment for a violation of this section shall be deposited in the enforcement and administration fund established under IC 7.1-4-10-1.
(Formerly: Acts 1949, c.51, s.3.) As amended by Acts 1978, P.L.2, SEC.2408; P.L.252-2003, SEC.13.

IC 24-3-2-4
Sale of multiple items at combined price
Sec. 4. In all offers for sale or sales involving two (2) or more items, at least one (1) of which items is cigarettes, at a combined price, and in all offers for sale or sales, involving the giving of any gift or concession of any kind whatsoever (whether it be coupons or otherwise), the retailer's or distributor's combined selling price shall not be below the cost to the retailer or the cost to the distributor, irrespective of the total of all articles, products, commodities, gifts and concessions included in such transactions.
(Formerly: Acts 1949, c.51, s.4.)

IC 24-3-2-4.7
Failure to provide documentary evidence of distributor; penalty; seizure of cigarettes or other tobacco products
Sec. 4.7. (a) A retailer shall produce an invoice or other documentary evidence proving that the retailer obtained cigarettes or a tobacco product (as defined in IC 6-7-2-5) from a distributor that

holds a valid registration certificate.
(b) Each day a retailer fails to produce an invoice or other evidence under subsection (a) constitutes a separate violation of this section.
(c) This subsection applies in addition to or instead of any other civil or criminal penalty. The department or the department of state revenue may impose on a retailer that violates subsection (a) a civil penalty that does not exceed the greater of:
(1) five hundred percent (500%) of the retail value of the cigarettes described in subsection (a); or
(2) five thousand dollars ($5,000);
for each violation.
(d) In addition to any other penalty described in this section, the department or the department of state revenue may seize the cigarettes or other tobacco products for which the retailer is unable to produce the invoice or documentary evidence described in subsection (a). The seized cigarettes or other tobacco products shall be forfeited to the state and destroyed.
(e) Civil penalties collected under this chapter shall be deposited as follows:
(1) Seventy percent (70%) to the enforcement and administration fund established under IC 7.1-4-10.
(2) Thirty percent (30%) to the state general fund for the use of the department of state revenue.
As added by P.L.252-2003, SEC.14.

IC 24-3-2-5
Cost to the distributor; further definition
Sec. 5. When one distributor sells cigarettes to any other distributor, the former shall not be required to include in his selling price to the latter cost to the distributor as provided in section 2(j) of this chapter, but the latter distributor, upon resale to the retailer, shall be subject to the provisions of section 2(j) of this chapter.
(Formerly: Acts 1949, c.51, s.5.) As amended by P.L.152-1986, SEC.36.

IC 24-3-2-6
Exceptions
Sec. 6. The provisions of this chapter shall not apply to sales at retail or sales at wholesale made:
(a) in an isolated transaction and not in the usual course of business;
(b) where cigarettes are offered for sale or sold in bona fide clearance sales for the purpose of discontinuing trade in such cigarettes and said advertising, offer to sell, or sale shall state the reason thereof and the quantity of such cigarettes offered for sale or to be sold;
(c) where cigarettes are offered for sale or sold as imperfect or damaged and said offering to sell or sale shall state the reason therefor and the quantity of such cigarettes offered for sale or

to be sold;
(d) where cigarettes are sold upon the final liquidation of a business; or
(e) where cigarettes are offered for sale or sold by any fiduciary or other officer acting under the order or direction of any court.
(Formerly: Acts 1949, c.51, s.6.) As amended by P.L.152-1986, SEC.37.

IC 24-3-2-7
Sale to meet price of competitor
Sec. 7. (a) Any retailer may offer to sell or sell cigarettes at a price made in good faith to meet the price of a competitor who is selling the same article at cost to him as a retailer, as defined in section 2(i) of this chapter. Any distributor may offer to sell or sell cigarettes at a price made in good faith to meet the price of a competitor who is rendering the same type of service and is selling the same article at cost to him as a distributor, as defined in section 2(j) of this chapter. The price of cigarettes offered for sale or sold under the exceptions specified in section 6 of this chapter shall not be considered the price of a competitor and shall not be used as a basis for establishing prices below cost, nor shall the price established at a bankrupt sale be considered the price of a competitor within the purview of this section.
(b) In the absence of proof of the price of a competitor under this section, the lowest cost to the retailer or the lowest cost to the distributor, as the case may be, determined by any cost survey made pursuant to section 11 of this chapter, may be deemed the price of a competitor within the meaning of this section.
(Formerly: Acts 1949, c.51, s.7.) As amended by P.L.152-1986, SEC.38.

IC 24-3-2-8
Contract in violation of chapter; contract
Sec. 8. Any contract, expressed or implied, made by any person in violation of any of the provisions of this chapter is declared to be an illegal and void contract, and no recovery thereon shall be had.
(Formerly: Acts 1949, c.51, s.8.) As amended by P.L.152-1986, SEC.39.

IC 24-3-2-9
Evidence to establish cost
Sec. 9. (a) In determining cost to the retailer and cost to the distributor, the court or the department, as the case may be, shall receive and consider as bearing on the bona fides of such cost evidence tending to show that any person complained against under any of the provisions of this chapter purchased cigarettes with respect to the sale of which complaint is made at a fictitious price, or upon terms, or in such manner, or under such invoices, as to conceal the true cost, discounts, or terms of purchase, and shall also receive and consider as bearing on the bona fides of such cost evidence of

the normal, customary, and prevailing terms and discounts in connection with other sales of a similar nature in the trade area or state.
(b) Merchandise given gratis or payment made to a retailer or distributor for display, or advertising, or promotion purposes, or otherwise shall not be considered in determining the cost of cigarettes to the retailer or distributor.
(Formerly: Acts 1949, c.51, s.9.) As amended by P.L.152-1986, SEC.40.

IC 24-3-2-10
Evidence of price outside ordinary channels of trade
Sec. 10. (a) In establishing the cost of cigarettes to the retailer or distributor, the invoice cost of said cigarettes purchased at a forced, bankrupt, or close-out sale, or other sale outside of the ordinary channels of trade, may not be used as a basis for justifying a price lower than one based upon the replacement cost of the cigarettes to the retailer or distributor, within thirty (30) days prior to the date of sale, in the quantity last purchased, through the ordinary channels of trade.
(b) Any cigarettes that are imported or reimported into the United States for sale or distribution under a trade name, trade dress, or trademark that is the same as or confusingly similar to a trade name, trade dress, or trademark used for cigarettes manufactured in the United States for sale or distribution in the United States are presumed to be purchased outside the ordinary channels of trade.
(Formerly: Acts 1949, c.51, s.10.) As amended by P.L.21-2000, SEC.9.

IC 24-3-2-11
Cost survey as evidence
Sec. 11. Where a cost survey pursuant to recognized statistical and cost accounting practices has been made for the trading area in which the offense is committed to establish the lowest cost to the retailer and the lowest cost to the distributor, said cost survey shall be deemed competent evidence to be used in proving the cost to the person complained against within the provisions of this chapter.
(Formerly: Acts 1949, c.51, s.11.) As amended by P.L.152-1986, SEC.41.

IC 24-3-2-12
Injunction
Sec. 12. (a) The department, or any person injured by any violation or who shall suffer injury from any threatened violation of this chapter, may maintain an action in any court of equitable jurisdiction to prevent, restrain, or enjoin such violation or threatened violation. If in such action a violation or threatened violation of this chapter shall be established, the court shall enjoin and restrain or otherwise prohibit such violation or threatened violation, and in addition thereto, the court shall assess in favor of

the plaintiff and against the defendant the costs of suit including reasonable attorney's fees. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved, but where alleged and proved, the plaintiff in said action, in addition to such injunctive relief and costs of suit, including reasonable attorney's fees, shall be entitled to recover from the defendant the actual damages sustained by him.
(b) In the event that no injunctive relief is sought or required, any person injured by a violation of this chapter may maintain an action for damages and costs of suit in any court of general jurisdiction.
(Formerly: Acts 1949, c.51, s.12.) As amended by P.L.152-1986, SEC.42.

IC 24-3-2-13
Rules; powers of department
Sec. 13. (a) The department may adopt rules for the enforcement of this chapter, and the department is empowered to and may undertake a cost survey, as provided for in section 11 of this chapter. The department may, in accordance with IC 4-21.5-3, suspend or revoke any registration certificate issued by it to a distributor under IC 6-7-1 for failure of any registrant to comply with this chapter or any rule adopted under this chapter.
(b) All the powers vested in the department by IC 6-7-1 shall be available to the department in the enforcement of this chapter.
(Formerly: Acts 1949, c.51, s.13.) As amended by P.L.152-1986, SEC.43; P.L.7-1987, SEC.105.



CHAPTER 3. QUALIFIED ESCROW FUND FOR TOBACCO PRODUCT MANUFACTURERS

IC 24-3-3-1
Findings regarding cigarette smoking
Sec. 1. The General Assembly makes the following findings:
(1) Cigarette smoking presents serious public health concerns to the state and to the citizens of Indiana. The Surgeon General has determined that smoking causes lung cancer, heart disease, and other serious diseases, and that there are hundreds of thousands of tobacco related deaths in the United States each year. These diseases most often do not appear until many years after the person in question begins smoking.
(2) Cigarette smoking also presents serious financial concerns for the state. Under certain health care programs, the state may have a legal obligation to provide medical assistance to eligible persons for health conditions associated with cigarette smoking, and those persons may have a legal entitlement to receive such medical assistance.
(3) Under these programs, the state pays millions of dollars each year to provide medical assistance for these persons for health conditions associated with cigarette smoking.
(4) It is the policy of the state that financial burdens imposed on the state by cigarette smoking be borne by tobacco product manufacturers rather than by the state to the extent that such manufacturers either determine to enter into a settlement with the state or are found culpable by the courts.
(5) On November 23, 1998, leading United States tobacco product manufacturers entered into a settlement agreement, entitled the "Master Settlement Agreement", with the state. The Master Settlement Agreement obligates these manufacturers, in return for a release of past, present, and certain future claims against them as described in the Master Settlement Agreement, to:
(A) pay substantial sums to the state (tied in part to their volume of sales);
(B) fund a national foundation devoted to the interests of public health; and
(C) make substantial changes in their advertising and marketing practices and corporate culture, with the intention of reducing underage smoking.
(6) It would be contrary to the policy of the state if tobacco product manufacturers who determine not to enter into such a settlement could use a resulting cost advantage to derive large, short term profits in the years before liability may arise without ensuring that the state will have an eventual source of recovery from them if they are proven to have acted culpably. It is thus in the interest of the state to require that such manufacturers establish a reserve fund to guarantee a source of compensation

and to prevent such manufacturers from deriving large, short term profits and then becoming judgment proof before liability may arise.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-2
"Adjusted for inflation" defined
Sec. 2. As used in this chapter, "adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-3
"Affiliate" defined
Sec. 3. As used in this chapter, "affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-4
"Allocable share" defined
Sec. 4. As used in this chapter, "allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-5
"Cigarette" defined
Sec. 5. As used in this chapter, "cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:
(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco;
(2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or
(3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subdivision (1).
The term "cigarette" includes "roll-your-own" tobacco (i.e., any tobacco which, because of its appearance, type, packaging, or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this

definition of "cigarette", nine-hundredths (0.09) of an ounce of "roll-your-own" tobacco constitutes one (1) individual "cigarette".
As added by P.L.223-1999, SEC.1.

IC 24-3-3-6
"Master Settlement Agreement" defined
Sec. 6. As used in this chapter, "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-7
"Qualified escrow fund" defined
Sec. 7. As used in this chapter, "qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where the arrangement requires that the financial institution hold the escrowed fund's principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the fund's principal except as consistent with this chapter.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-8
"Released claims" defined
Sec. 8. As used in this chapter, "released claims" means Released Claims as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-9
"Releasing parties" defined
Sec. 9. As used in this chapter, "releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-10
"Tobacco product manufacturer" defined
Sec. 10. As used in this chapter, "tobacco product manufacturer" means an entity that after June 30, 1999, directly (and not exclusively through any affiliate):
(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as

a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);
(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or
(3) becomes a successor of an entity described in subdivision (1) or (2).
The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within subdivision (1), (2), or (3).
As added by P.L.223-1999, SEC.1.

IC 24-3-3-11
"Units sold" defined
Sec. 11. As used in this chapter, "units sold" means the number of individual cigarettes sold in Indiana by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the state on packs (or "roll-your-own" tobacco containers) bearing the excise tax stamp of the state. The department of state revenue shall, in the manner provided by IC 4-22-2, adopt rules that are necessary to ascertain the amount of state excise tax paid on the cigarettes of such tobacco product manufacturer for each year.
As added by P.L.223-1999, SEC.1.

IC 24-3-3-12
Tobacco product manufacturers required to become participating manufacturer or place money in qualified escrow fund
Sec. 12. Any tobacco product manufacturer selling cigarettes to consumers within Indiana (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after June 30, 1999, shall do one (1) of the following:
(1) Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or
(2) Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):
(A) 1999, $0.0094241 per unit sold after June 30, 1999.
(B) 2000, $0.0104712 per unit sold.
(C) For each of 2001 and 2002, $0.0136125 per unit sold.
(D) For each of 2003 through 2006, $0.0167539 per unit sold.
(E) For each of 2007 and each year thereafter, $0.0188482 per unit sold. As added by P.L.223-1999, SEC.1.

IC 24-3-3-13
Interest paid and release of escrow funds; severability
Sec. 13. (a) Subsection (b) applies unless and until all or any part of subsection (b) is held to be unconstitutional or otherwise unenforceable. If all or any part of subsection (b) or the application of all or any part of subsection (b) to a person, an entity, or a circumstance is held to be unconstitutional or invalid by a court, the unconstitutionality or invalidity does not affect other provisions of this chapter, and subsection (c) controls. Subsection (c) applies unless and until all or any part of subsection (c) is held to be unconstitutional or otherwise unenforceable. If all or any part of subsection (c) or the application of all or any part of subsection (c) to a person, an entity, or a circumstance is held to be unconstitutional or invalid by a court, the unconstitutionality or invalidity does not affect other provisions of this chapter, and subsection (d) controls.
(b) A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on such funds as earned. The funds shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim brought against the tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent that a tobacco product manufacturer establishes that the amount the tobacco product manufacturer is required to place in escrow on account of units sold in Indiana in a particular year exceeds the master settlement agreement payments the tobacco product manufacturer would have been required to make on account of units sold in Indiana if the tobacco product manufacturer were a participating manufacturer, as determined under section IX(i) of the master settlement agreement and after final determination of all adjustments, the excess payments shall be released from escrow and shall revert to the tobacco product manufacturer.
(3) To the extent not released from escrow under subdivision (1) or (2), funds shall be released from escrow and revert back to the tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
(c) This subsection applies only if subsection (b) is held to be unconstitutional or otherwise unenforceable. A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on the funds as earned. The funds shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim

brought against the tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent not released from escrow under subdivision (1), funds shall be released from escrow and revert back to the tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
(d) This subsection applies only if subsections (b) and (c) are held to be unconstitutional or otherwise unenforceable. A tobacco product manufacturer that places funds into escrow under section 12(2) of this chapter shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:
(1) To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the state or any releasing party located or residing in Indiana. Funds shall be released from escrow under this subdivision:
(A) in the order in which they were placed into escrow; and
(B) only to the extent and at the time necessary to make payments required under such a judgment or settlement.
(2) To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow in a particular year was greater than the state's allocable share of the total payments that the manufacturer would have been required to make in that year under the Master Settlement Agreement (as determined pursuant to section IX(i)(2) of the Master Settlement Agreement, and before any of the adjustments or offsets described in section IX(i)(3) of that Agreement other than the Inflation Adjustment) had it been a participating manufacturer, the excess shall be released from escrow and revert back to the tobacco product manufacturer.
(3) To the extent not released from escrow under subdivision (1) or (2), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five (25) years after the date on which the funds were placed into escrow.
As added by P.L.223-1999, SEC.1. Amended by P.L.252-2003, SEC.15.

IC 24-3-3-14
Certification of compliance with chapter; failure to make annual deposit
Sec. 14. (a) Each tobacco product manufacturer that elects to place funds into escrow under section 12(2) of this chapter shall annually certify to the attorney general that it is in compliance with this chapter. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the funds required under section 12 and section 13

of this chapter. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under section 12(2) of this chapter shall:
(1) Be required within fifteen (15) days to place sufficient funds into escrow to bring it into compliance with this chapter. The court, upon a finding of a violation of section 12(2) of this chapter, may also impose a civil penalty to be paid to the state general fund in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow.
(2) In the case of a knowing violation, be required within fifteen (15) days to place sufficient funds into escrow to bring it into compliance with section 12(2) of this chapter. The court, upon a finding of a knowing violation of section 12(2) of this chapter, may also impose a civil penalty to be paid to the state general fund in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow.
(3) In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within Indiana (whether directly or through a distributor, retailer or similar intermediary) for a period not to exceed two (2) years.
(b) Each failure to make an annual deposit required under section 12(2) of this chapter constitutes a separate violation.
As added by P.L.223-1999, SEC.1.



CHAPTER 3.5. TOBACCO QUALIFIED ESCROW FUND PROCEEDINGS

IC 24-3-3.5-1
Disclosure
Sec. 1. Notwithstanding any other provision of law, for any official purpose, including enforcing IC 24-3-3 or a judgment in a civil action based on IC 24-3-3, the attorney general may disclose information obtained under IC 24-3-3-11 or IC 24-3-3-14.
As added by P.L.33-2002, SEC.1.

IC 24-3-3.5-2
Attorney's fees
Sec. 2. The attorney general is entitled to reasonable attorney's fees from a tobacco manufacturer in settlement of matters related to IC 24-3-3, or as a remedy for an adjudicated violation of IC 24-3-3.
As added by P.L.33-2002, SEC.1.



CHAPTER 4. CIGARETTES PRODUCED FOR EXPORT; IMPORTED CIGARETTES

IC 24-3-4-1
Applicability of chapter
Sec. 1. This chapter does not apply to cigarettes sold or intended to be sold as duty free merchandise by a duty free sales enterprise that complies with federal requirements, including the requirements under 19 U.S.C. 1555(b). However, this chapter applies to cigarettes that are brought back into the United States that have not been assessed a federal tax or federal duty.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-2
"Cigarette" defined
Sec. 2. As used in this chapter, "cigarette" has the meaning set forth in IC 24-3-2-2(a).
As added by P.L.21-2000, SEC.10.

IC 24-3-4-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-4
"Importer" defined
Sec. 4. As used in this chapter, "importer'' means any of the following:
(1) A person in the United States to whom nontaxpaid tobacco products, cigarette papers, or cigarette tubes manufactured in a foreign country, Puerto Rico, the Virgin Islands, or a possession of the United States are shipped or consigned.
(2) A person who removes cigars or cigarettes for sale or consumption in the United States from a customs bonded manufacturing warehouse.
(3) A person who smuggles or unlawfully brings tobacco products, cigarette papers, or cigarette tubes into the United States.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-5
"Law enforcement officer" defined
Sec. 5. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-41-1-17.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-6
"Manufacturer" defined
Sec. 6. As used in this chapter, "manufacturer" means a person

who manufactures a product made from tobacco that is made for smoking or chewing, including snuff. However, the term does not include the following:
(1) A person who produces a product made from tobacco that is made for smoking or chewing, including snuff, solely for the person's own personal consumption or use.
(2) A proprietor of a customs bonded manufacturing warehouse with respect to the operation of the warehouse.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-7
"Person" defined
Sec. 7. As used in this chapter, "person" has the meaning set forth in IC 24-3-2-2(b).
As added by P.L.21-2000, SEC.10.

IC 24-3-4-8
Sale, distribution, or transportation of prohibited cigarettes
Sec. 8. As of October 1, 2000, a person may not sell, distribute, or transport into Indiana any of the following cigarettes:
(1) Cigarettes that have been marked for sale, distribution, or use outside the United States, including labels stating "For Export Only", "U.S. Tax-Exempt", and "For Use Outside U.S.".
(2) Cigarettes that do not comply with the federal Cigarette Labeling and Advertising Act (15 U.S.C. 1333) or with other federal requirements regarding health warnings and other information on cigarette packages manufactured, packaged, or imported for sale, distribution, or use in the United States.
(3) Cigarettes that do not comply with federal trademark and copyright laws.
(4) Cigarettes that violate federal requirements on importation of previously exported tobacco products, including 26 U.S.C. 5754.
(5) Cigarettes that the person knows or has reason to know that the manufacturer did not intend to be sold, distributed, or used in the United States.
(6) Cigarettes that have not had the list of the cigarette's added ingredients submitted to the Secretary of the Department of Health and Human Services under 15 U.S.C. 1335a.
(7) Cigarettes that have had the package altered before the cigarettes are sold or distributed to the consumer that remove, conceal, or obscure any of the following:
(A) A marking that indicates the cigarettes are intended to be sold, distributed, or used outside the United States.
(B) A health warning or other information required under 15 U.S.C. 1333.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-9
Affixing stamp on prohibited cigarettes      Sec. 9. A person may not affix a stamp (as defined by IC 6-7-1-9) on a package of cigarettes described in section 8 of this chapter.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-10
Monthly reports of imported cigarettes
Sec. 10. (a) A person who, for the purpose of selling or distributing the cigarettes in Indiana, imports cigarettes into Indiana that were manufactured outside the United States, shall file a monthly report with the department and keep and maintain the records required under IC 6-7-1-19 and IC 6-7-1-19.5.
(b) The report required under subsection (a) must be signed by the person who imports the cigarettes, under penalties of perjury, and must contain the following information concerning cigarettes that the person imported during the preceding month:
(1) A copy of each of the following:
(A) The permit issued under 26 U.S.C. 5713 that allows the person to import the cigarettes into the United States.
(B) The United States Customs Service form concerning the cigarettes that contains the internal revenue tax information required by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.
(2) A statement that includes the following information:
(A) The brand and brand styles of the cigarettes imported.
(B) The quantity of each brand style of the cigarettes imported.
(C) The name and address of each person to whom the cigarettes have been shipped.
(3) A statement signed by an officer of the manufacturer or importer, under the penalties for perjury, that states whether the manufacturer is a participant in the escrow fund under IC 24-3-3-12 and certifies that the manufacturer or importer has complied with the following:
(A) The federal cigarette package health warning requirements (15 U.S.C. 1333) and the federal ingredient reporting requirements (15 U.S.C. 1335a).
(B) The qualified escrow fund for tobacco product manufacturers requirements under IC 24-3-3.
As added by P.L.21-2000, SEC.10. Amended by P.L.1-2006, SEC.409.

IC 24-3-4-11
Powers of department
Sec. 11. The department may do the following:
(1) Adopt rules under IC 4-22-2 to implement this chapter.
(2) Assess tax due, penalties, and interest on cigarettes in violation of this chapter.
(3) Revoke or suspend the registration certificate issued under IC 6-7-1-16 of a person who violates this chapter.
As added by P.L.21-2000, SEC.10.
IC 24-3-4-12
Seizure of cigarettes; search warrants
Sec. 12. (a) If the department or a law enforcement officer discovers cigarettes that are in violation of section 8 or 9 of this chapter, the department or a law enforcement officer may seize and take possession of the cigarettes together with any vending machine or receptacle in which the cigarettes are held for sale. The seized cigarettes, vending machine, or receptacle, not including money contained in the vending machine or receptacle, shall be forfeited to the state. The department or law enforcement agency shall, within a reasonable time after the seizure, destroy the confiscated cigarettes and vending machine or receptacle.
(b) The confiscation, destruction, sale, or redemption of cigarettes does not relieve a person of any penalties imposed for violation of this chapter.
(c) When the department has reason to believe that any cigarettes are being kept, sold, offered for sale, or given away in violation of this chapter, an officer of the department or a law enforcement officer may make an affidavit for a search warrant under IC 35-33-5. If the judge issues a search warrant under IC 35-33-1, a law enforcement officer or an authorized agent of the department may search any place or vehicle designated in the affidavit and search warrant and seize any cigarettes.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-13
Enforcement powers; prosecution of violations
Sec. 13. (a) This chapter may be enforced by the department or a law enforcement officer.
(b) Upon referral of a violation of this chapter by the department or a law enforcement officer, the prosecuting attorney or the attorney general shall prosecute the person who violates this chapter.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-14
Injunctive or equitable relief
Sec. 14. In addition to any other remedy, any person may bring an action for appropriate injunctive or equitable relief for a violation of this chapter that caused actual damages to the person. The person who brings the action may recover actual damages, interest on the damages from the date the complaint was filed, costs, and reasonable attorney's fees. If the court finds that the violation was flagrant, the court may increase the recovery to an amount not exceeding three (3) times the amount of actual damages.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-15
Class A misdemeanor; sale, distribution, or transportation of prohibited cigarettes
Sec. 15. A person who knowingly or intentionally sells,

distributes, or transports into Indiana cigarettes in violation of section 8 of this chapter commits a Class A misdemeanor.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-16
Class A misdemeanor; affixing stamp on prohibited cigarettes
Sec. 16. A person who knowingly or intentionally sells, or distributes cigarettes that bear Indiana tax stamps affixed in violation of this chapter commits a Class A misdemeanor.
As added by P.L.21-2000, SEC.10.

IC 24-3-4-17
Class D felony; prior conviction of offense
Sec. 17. A person who:
(1) knowingly sells, distributes, or transports more than twelve thousand (12,000) cigarettes in violation of section 8 or 9 of this chapter; and
(2) has previously been convicted of an offense under section 15 or 16 of this chapter;
commits a Class D felony.
As added by P.L.21-2000, SEC.10. Amended by P.L.1-2001, SEC.29.



CHAPTER 5. DELIVERY SALES OF TOBACCO PRODUCTS

IC 24-3-5-0.1
"Cigarette"
Sec. 0.1. As used in this chapter, "cigarette" has the meaning set forth in IC 6-7-1-2.
As added by P.L.160-2005, SEC.1.

IC 24-3-5-0.2
"Cigarette manufacturer"
Sec. 0.2. As used in this chapter, "cigarette manufacturer" means a person or an entity that does the following:
(1) Manufactures cigarettes.
(2) Does one (1) of the following:
(A) Participates in the Master Settlement Agreement (as defined in IC 24-3-3-6) and performs the person's or entity's financial obligations under the Master Settlement Agreement.
(B) Places the applicable amount into a qualified escrow fund (as defined in IC 24-3-3-7).
(3) Pays all applicable taxes under IC 6-7-1.
As added by P.L.160-2005, SEC.2.

IC 24-3-5-0.3
"Commission"
Sec. 0.3. As used in this chapter, "commission" refers to the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.160-2005, SEC.3.

IC 24-3-5-1
"Delivery sale"
Sec. 1. As used in this chapter, "delivery sale" means a transaction for the purchase of tobacco products in which an offer to purchase tobacco products is made:
(1) electronically using a computer network (as defined in IC 35-43-2-3);
(2) by mail; or
(3) by telephone;
and acceptance of the offer results in delivery of the tobacco products to a named individual or entity at a designated address.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.4.

IC 24-3-5-1.5
"Distributor"
Sec. 1.5. As used in this chapter, "distributor" includes the following:
(1) A distributor as defined in IC 6-7-1-6.
(2) A distributor as defined in IC 6-7-2-2. As added by P.L.160-2005, SEC.5.

IC 24-3-5-2
"Merchant"
Sec. 2. As used in this chapter, "merchant" means a person or an entity that engages in the selling of tobacco products by delivery sale.
As added by P.L.253-2003, SEC.1.

IC 24-3-5-3
"Tobacco product"
Sec. 3. As used in this chapter, "tobacco product" has the meaning set forth in IC 7.1-6-1-3. However, the term does not include a cigar or pipe tobacco.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.6.

IC 24-3-5-4
Requirements
Sec. 4. Subject to section 4.5 of this chapter, a merchant may not mail or ship cigarettes as part of a delivery sale unless, before mailing or shipping the cigarettes, the merchant:
(1) obtains from the prospective customer a written statement signed by the prospective customer under penalty of perjury:
(A) providing the prospective customer's address and date of birth;
(B) advising the prospective customer that:
(i) signing another person's name to the statement required under this subdivision may subject the person to a civil monetary penalty of not more than one thousand dollars ($1,000); and
(ii) purchasing cigarettes by a person less than eighteen (18) years of age is a Class C infraction under IC 35-46-1-10.5;
(C) confirming that the cigarette order was placed by the prospective customer;
(D) providing a warning under 15 U.S.C. 1333(a)(1); and
(E) stating the sale of cigarettes by delivery sale is a taxable event for purposes of IC 6-7-1;
(2) makes a good faith effort to verify the information in the written statement obtained under subdivision (1) by using a federal or commercially available data base; and
(3) receives payment for the delivery sale by a credit or debit card issued in the name of the prospective purchaser.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.7.

IC 24-3-5-4.5
Delivery sale by merchant; penalties
Sec. 4.5. (a) This section applies to a merchant that is not a

cigarette manufacturer.
(b) Except as provided in subsection (d), a merchant may not mail or ship cigarettes as part of a delivery sale to an Indiana resident or retailer (as defined in IC 24-3-2-2(d)) that is not a distributor.
(c) If the commission determines that a merchant has violated subsection (b):
(1) a distributor may not accept a shipment of cigarettes from the merchant for a period, not to exceed one (1) year, determined by the commission; and
(2) the commission may impose a civil penalty, not to exceed five thousand dollars ($5,000), on the merchant for each violation of subsection (b), as determined by the commission.
(d) A merchant may make a drop shipment of tobacco products to an Indiana resident or retailer that is billed through a distributor.
As added by P.L.160-2005, SEC.8.

IC 24-3-5-5
Mailing or shipping tobacco products; requirements; penalties
Sec. 5. (a) A merchant who mails or ships cigarettes as part of a delivery sale shall:
(1) use a mailing or shipping service that requires the customer or a person at least eighteen (18) years of age who is designated by the customer to:
(A) sign to accept delivery of the cigarettes; and
(B) present a valid operator's license issued under IC 9-24-3 or an identification card issued under IC 9-24-16 if the customer or the customer's designee, in the opinion of the delivery agent or employee of the mailing or shipping service, appears to be less than twenty-seven (27) years of age;
(2) provide to the mailing or shipping service used under subdivision (1) proof of compliance with section 6(a) of this chapter; and
(3) include the following statement in bold type or capital letters on an invoice or shipping document:
INDIANA LAW PROHIBITS THE MAILING OR SHIPPING OF CIGARETTES TO A PERSON LESS THAN EIGHTEEN (18) YEARS OF AGE AND REQUIRES PAYMENT OF ALL APPLICABLE TAXES.
(b) The commission may impose a civil penalty of not more than one thousand dollars ($1,000) if a mailing or shipping service:
(1) delivers cigarettes as part of a delivery sale without first receiving proof from the merchant of compliance with section 6(a) of this chapter; or
(2) fails to obtain a signature and proof of identification of the customer or the customer's designee under subsection (a)(1).
The commission shall deposit amounts collected under this subsection into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
(c) The following apply to a merchant that mails or ships

cigarettes as part of a delivery sale without using a third party service as required by subsection (a)(1):
(1) The merchant shall require the customer or a person at least eighteen (18) years of age who is designated by the customer to:
(A) sign to accept delivery of the cigarettes; and
(B) present a valid operator's license issued under IC 9-24-3 or identification card issued under IC 9-24-16 if the customer or the customer's designee, in the opinion of the merchant or the merchant's employee making the delivery, appears to be less than twenty-seven (27) years of age.
(2) The commission may impose a civil penalty of not more than one thousand dollars ($1,000) if the merchant:
(A) delivers the cigarettes without first complying with section 6(a) of this chapter; or
(B) fails to obtain a signature and proof of identification of the customer or the customer's designee under subdivision (1).
The commission shall deposit amounts collected under this subdivision into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.9.

IC 24-3-5-6
Filing with department of state revenue; compliance
Sec. 6. (a) A merchant shall, before mailing or shipping cigarettes as part of a delivery sale, provide the department of state revenue with a written statement containing the merchant's name, address, principal place of business, and each place of business in Indiana.
(b) A merchant who mails or ships cigarettes as part of a delivery sale shall, not later than the tenth day of the calendar month immediately following the month in which the delivery sale occurred, file with the department of state revenue a copy of the invoice for each delivery sale to a customer in Indiana. The invoice must include the following information:
(1) The name and address of the customer to whom the cigarettes were delivered.
(2) The brand name of the cigarettes that were delivered to the customer.
(3) The quantity of cigarettes that were delivered to the customer.
(c) A merchant who complies with 15 U.S.C. 376 for the delivery sale of cigarettes is considered to satisfy the requirements of this section.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.10.

IC 24-3-5-7
Pay taxes or provide notice; penalties
Sec. 7. (a) A merchant who delivers cigarettes to a customer as

part of a delivery sale shall:
(1) collect and pay all applicable taxes under IC 6-7-1; or
(2) place a legible and conspicuous notice on the outside of the container in which the cigarettes are shipped. The notice shall be placed on the same side of the container as the address to which the container is shipped and must state the following:
"If these cigarettes have been shipped to you from a merchant located outside the state in which you reside, the merchant has under federal law reported information about the sale of these cigarettes, including your name and address, to your state tax collection agency. You are legally responsible for all applicable unpaid state taxes on these cigarettes.".
(b) For a violation of this section the commission may impose, in addition to any other remedies, civil penalties as follows:
(1) If the person has one (1) judgment for a violation of this section committed during a five (5) year period, a civil penalty of at least one thousand dollars ($1,000) but not more than two thousand dollars ($2,000).
(2) If the person has two (2) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least two thousand five hundred dollars ($2,500) but not more than three thousand five hundred dollars ($3,500).
(3) If the person has three (3) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least four thousand dollars ($4,000) but not more than five thousand dollars ($5,000).
(4) If the person has four (4) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of at least five thousand five hundred dollars ($5,500) but not more than six thousand five hundred dollars ($6,500).
(5) If the person has at least five (5) unrelated judgments for violations of this section committed during a five (5) year period, a civil penalty of ten thousand dollars ($10,000).
As added by P.L.253-2003, SEC.1. Amended by P.L.97-2004, SEC.87; P.L.160-2005, SEC.11.

IC 24-3-5-8
Civil penalties
Sec. 8. The commission may impose a civil penalty of not more one thousand dollars ($1,000) on a:
(1) customer who signs another person's name to a statement required under section 4(1) of this chapter; or
(2) merchant who sells cigarettes by delivery sale to a person less than eighteen (18) years of age.
The commission shall deposit amounts collected under this section into the youth tobacco education and enforcement fund established by IC 7.1-6-2-6.
As added by P.L.253-2003, SEC.1. Amended by P.L.160-2005, SEC.12.



CHAPTER 5.2. REPEALED



CHAPTER 5.4. MASTER SETTLEMENT AGREEMENT PROTECTION ACT

IC 24-3-5.4-1
"Brand family"
Sec. 1. As used in this chapter, "brand family" means cigarettes that are:
(1) sold under the same trademark; and
(2) differentiated from one another by means of modifiers such as menthol, lights, kings, or 100s.
The term includes the use of a brand name, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or other indicia of product identification that is identical or similar to or identifiable with a previously known brand of cigarettes.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-2
"Cigarette"
Sec. 2. As used in this chapter, "cigarette" has the meaning set forth in IC 24-3-3-5.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-3
"Commission"
Sec. 3. As used in this chapter, "commission" means the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-4
"Department"
Sec. 4. As used in this chapter, "department" means the department of state revenue.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-5
"Distributor"
Sec. 5. As used in this chapter, "distributor" means a person that:
(1) purchases cigarettes on which the tax under IC 6-7-1 is not paid; and
(2) stores, sells, or otherwise disposes of the cigarettes.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-6
"Master settlement agreement"
Sec. 6. As used in this chapter, "master settlement agreement" has the meaning set forth in IC 24-3-3-6.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-7
"Nonparticipating manufacturer"      Sec. 7. As used in this chapter, "nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-8
"Participating manufacturer"
Sec. 8. As used in this chapter, "participating manufacturer" has the meaning set forth in IC 24-3-3-12(1).
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-9
"Qualified escrow fund"
Sec. 9. As used in this chapter, "qualified escrow fund" has the meaning set forth in IC 24-3-3-7.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-10
"Stamping agent"
Sec. 10. As used in this chapter, "stamping agent" means a person that may affix a stamp to a package of cigarettes under IC 6-7-1-15.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-11
"Tobacco product manufacturer"
Sec. 11. As used in this chapter, "tobacco product manufacturer" has the meaning set forth in IC 24-3-3-10.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-12
"Units sold"
Sec. 12. As used in this chapter, "units sold" has the meaning set forth in IC 24-3-3-11.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-13
Tobacco product manufacturer certification; brand family list; maintenance of sales documentation by nonparticipating manufacturer
Sec. 13. (a) Not later than April 30 of each year, a tobacco product manufacturer whose cigarettes are sold in Indiana, whether directly or through a distributor, retailer, or similar intermediary, shall certify to the department and the attorney general that, as of the date of the certification, the tobacco product manufacturer is:
(1) a participating manufacturer; or
(2) in full compliance with IC 24-3-3.
The department shall prescribe the form of the certification.
(b) A participating manufacturer shall include in a certification under subsection (a) a list of the participating manufacturer's brand families. The participating manufacturer shall update the list by filing

a supplemental certification with the department and the attorney general not less than thirty (30) days before the participating manufacturer adds a brand family or otherwise modifies the list of brand families.
(c) A nonparticipating manufacturer shall include in a certification under subsection (a) a list of the nonparticipating manufacturer's brand families, including the following:
(1) A separate listing of each brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(2) A separate listing of the number of units sold for each brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(3) An indication of any brand family that was sold in Indiana during the calendar year before the year in which the certification is filed and that is not sold in Indiana as of the date of the certification.
(4) The name and address of any other manufacturer of a brand family that was sold in Indiana during the calendar year before the year in which the certification is filed.
(d) A nonparticipating manufacturer shall file a supplemental certification with the attorney general not less than thirty (30) days before the nonparticipating manufacturer adds to or otherwise modifies its list of brand families.
(e) A nonparticipating manufacturer shall certify the following in a certification under subsection (a):
(1) The nonparticipating manufacturer:
(A) is registered to do business in Indiana; or
(B) has appointed an agent for service of process and provided notice under section 16 of this chapter.
(2) The nonparticipating manufacturer has:
(A) established and continues to maintain a qualified escrow fund; and
(B) executed a qualified escrow agreement that:
(i) the attorney general has approved; and
(ii) governs the qualified escrow fund.
(3) The nonparticipating manufacturer is in full compliance with:
(A) this section; and
(B) IC 24-3-3.
(4) The name, address, and telephone number of the financial institution that holds the nonparticipating manufacturer's qualified escrow fund.
(5) The account number and any subaccount numbers of the nonparticipating manufacturer's qualified escrow fund.
(6) The amounts and dates of deposits that the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in Indiana during the calendar year before the year in which the certification is filed, including any verification required by the attorney general.         (7) The amounts and dates of withdrawals or transfers of funds that the nonparticipating manufacturer made from a qualified escrow fund into which the nonparticipating manufacturer made or makes escrow payments under IC 24-3-3.
(f) A tobacco product manufacturer shall not include a brand family in the tobacco product manufacturer's certification under subsection (a) unless:
(1) in the case of a participating manufacturer, the participating manufacturer affirms that the brand family is considered the participating manufacturer's cigarettes for purposes of calculating the participating manufacturer's payments under the master settlement agreement for the year in which the certification is filed in the volume and shares determined under the master settlement agreement; or
(2) in the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is considered to be the nonparticipating manufacturer's cigarettes for purposes of IC 24-3-3-12(2).
(g) This section does not limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of IC 24-3-3.
(h) A nonparticipating manufacturer shall maintain all invoices and documentation of sales and any other relevant information for a period of five (5) years unless otherwise required by law to maintain the invoices, documentation of sales, or other relevant information for more than five (5) years.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-14
Brand family directory; refunds
Sec. 14. (a) Not later than July 1 of each year, the attorney general shall make available to the public by publishing on accessIndiana (as operated under IC 4-13.1-2) a directory listing all brand families listed in certifications filed under section 13 of this chapter.
(b) A directory described in subsection (a) shall not include the name or brand families of a nonparticipating manufacturer:
(1) that fails to comply with section 13 of this chapter; or
(2) whose certification fails to comply with section 13(c) or 13(e) of this chapter, unless the attorney general determines that the failure has been remedied.
(c) The directory may not include a tobacco product manufacturer or a brand family if the attorney general concludes that:
(1) in the case of a nonparticipating manufacturer, all escrow payments required under IC 24-3-3-12 for any period for any brand family, whether or not listed by the nonparticipating manufacturer, have not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general; or
(2) all outstanding final judgments, including interest on the

judgments, for violations of IC 24-3-3 have not been fully satisfied for the tobacco product manufacturer or brand family.
(d) The attorney general shall update the directory as necessary to correct mistakes or to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this chapter.
(e) The attorney general shall post in the directory and transmit by electronic mail or other means to each distributor or stamping agent notice of any removal from the directory of a tobacco product manufacturer or brand family not later than thirty (30) days before the attorney general removes the tobacco product manufacturer or brand family from the directory.
(f) Unless otherwise provided in an agreement between a tobacco product manufacturer and a distributor or stamping agent, a distributor or stamping agent is entitled to a refund from a tobacco product manufacturer for any money paid by the distributor or stamping agent to the tobacco product manufacturer for any cigarettes of the tobacco product manufacturer or brand family that:
(1) are in the possession of the distributor or stamping agent on; or
(2) the distributor or stamping agent receives from a retailer after;
the date on which the tobacco product manufacturer or brand family is removed from the directory.
(g) Unless otherwise provided in an agreement between a retailer and a distributor, stamping agent, or tobacco product manufacturer, a retailer is entitled to a refund from a distributor, stamping agent, or tobacco product manufacturer for any money paid by the retailer to the distributor, stamping agent, or tobacco product manufacturer for any cigarettes of the tobacco product manufacturer or brand family that are in the possession of the retailer on the date on which the tobacco product manufacturer or brand family is removed from the directory.
(h) The attorney general shall not restore a tobacco product manufacturer or brand family to the directory until the tobacco product manufacturer pays a distributor, stamping agent, or retailer any refund due under subsection (f) or (g).
(i) A distributor or stamping agent shall provide and update as necessary an electronic mail address to the attorney general for purposes of receiving a notification required by this chapter.
As added by P.L.252-2003, SEC.16. Amended by P.L.177-2005, SEC.44.

IC 24-3-5.4-15
Stamping, sale, or importation of unlisted cigarettes prohibited
Sec. 15. A person may not:
(1) affix a stamp to a package or other container of cigarettes; or
(2) sell, offer or possess for sale, or import for personal consumption in Indiana cigarettes; of a tobacco product manufacturer or brand family that is not listed in a directory under section 14 of this chapter.
As added by P.L.252-2003, SEC.16. Amended by P.L.160-2005, SEC.13.

IC 24-3-5.4-16
Appointment of agent by foreign nonparticipating manufacturer; termination of agency
Sec. 16. (a) A foreign nonparticipating manufacturer that has not registered to do business in Indiana shall, as a condition precedent to having the foreign nonparticipating manufacturer's brand families listed in a directory under section 14 of this chapter, appoint and engage without interruption the services of an agent in Indiana to act as the foreign nonparticipating manufacturer's agent for the service of process. Service on an agent under this section constitutes legal and valid service of process on the foreign nonparticipating manufacturer that appointed and engaged the services of the agent. The foreign nonparticipating manufacturer shall provide the following information to the department and the attorney general:
(1) The name, address, and telephone number of the agent.
(2) Proof of the appointment of the agent.
(3) The availability of the agent.
(4) Any other information required by the department or the attorney general.
(b) A foreign nonparticipating manufacturer shall provide notice to the department and the attorney general not less than thirty (30) days before the foreign nonparticipating manufacturer terminates the authority of an agent appointed under this section. The foreign nonparticipating manufacturer shall provide proof to the satisfaction of the attorney general of the appointment of a new agent not less than five (5) days before the foreign nonparticipating manufacturer terminates an existing agency appointment.
(c) If an agent terminates an agency appointment, the foreign nonparticipating manufacturer shall:
(1) notify the department and the attorney general of the termination not more than five (5) days after the termination; and
(2) provide proof to the satisfaction of the attorney general of the appointment of a new agent.
(d) A foreign nonparticipating manufacturer that:
(1) sells products in Indiana; and
(2) has not appointed an agent under this section;
is considered to have appointed the secretary of state as the foreign nonparticipating manufacturer's agent. The appointment of the secretary of state under this subsection as the foreign nonparticipating manufacturer's agent does not satisfy the condition precedent to having the foreign nonparticipating manufacturer's brand families listed in a directory under section 14 of this chapter.
As added by P.L.252-2003, SEC.16.
IC 24-3-5.4-17
Distributor or stamping agent required to send information to department, commission, and attorney general
Sec. 17. (a) This section applies after July 31, 2003.
(b) Not later than January 20, April 20, July 20, and October 20 of a calendar year, or more frequently if ordered by the department, the commission, or the attorney general, a distributor or stamping agent shall submit the following information to the department, the commission, and the attorney general:
(1) A list by brand family of the total number of cigarettes for which the distributor or stamping agent affixed stamps or otherwise paid taxes during the immediately preceding three (3) months.
(2) Any other information required by the department or the attorney general.
The distributor or stamping agent shall maintain and make available to the department, the commission, and the attorney general for a period of five (5) years all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information that the distributor or stamping agent relied on in reporting to the department, the commission, and the attorney general.
(c) The attorney general may require a distributor or a tobacco product manufacturer to submit additional information to determine whether a tobacco product manufacturer is in compliance with this chapter. The additional information may include samples of the packaging or labeling of each of the tobacco product manufacturer's brand families.
As added by P.L.252-2003, SEC.16. Amended by P.L.160-2005, SEC.14.

IC 24-3-5.4-18
Disclosure and sharing of information among department, commission, and attorney general
Sec. 18. The department and the commission shall disclose to the attorney general any information received under this chapter and requested by the attorney general for purposes of determining compliance with and enforcing this chapter. The department, the commission, and the attorney general:
(1) shall share with each other the information received under this chapter; and
(2) may share the information received under this chapter with other federal, state, or local agencies only for purposes of enforcing this chapter or a corresponding law in another state.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-19
Proof of qualified escrow fund by nonparticipating manufacturer
Sec. 19. The attorney general may require a nonparticipating manufacturer to provide from the financial institution that holds the nonparticipating manufacturer's qualified escrow fund for purposes

of complying with this chapter proof of:
(1) the amount of money in the qualified escrow fund being held on behalf of the state;
(2) the dates of any deposits into the qualified escrow fund; and
(3) the dates and amounts of any withdrawals from the qualified escrow fund.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-20
Rules
Sec. 20. The department or the attorney general may adopt rules under IC 4-22-2 to implement this chapter, including rules to:
(1) require a tobacco product manufacturer subject to section 13(c) of this chapter to make required escrow deposits in installments during the calendar year in which the sales covered by the deposits are made; or
(2) produce information sufficient to enable the attorney general to determine the adequacy of the amount of an installment deposit described in subdivision (1).
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-21
Revocation of suspension of distributor's license; penalty
Sec. 21. (a) This section applies in addition to or instead of any other civil or criminal penalty.
(b) The department may revoke or suspend the license of a distributor, a stamping agent, or any other person that violates section 15 of this chapter.
(c) Each:
(1) stamp affixed;
(2) sale of cigarettes; or
(3) offer or possession of cigarettes for sale;
in violation of section 15 of this chapter constitutes a separate violation.
(d) The department or the commission may impose a civil penalty that does not exceed the greater of:
(1) five hundred percent (500%) of the retail value of the cigarettes sold; or
(2) five thousand dollars ($5,000);
for each violation of section 15 of this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-22
Seizure and forfeiture of unlisted cigarettes
Sec. 22. Whenever the department or the commission discovers any cigarettes that have been sold, offered for sale, or possessed for sale in Indiana in violation of section 15 of this chapter, the department or the commission may seize and take possession of the cigarettes. The seized cigarettes shall be forfeited to the state. The department or the commission shall destroy the seized cigarettes. As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-23
Injunction
Sec. 23. The attorney general may seek an injunction to:
(1) restrain a threatened or an actual violation of section 15 of this chapter by a stamping agent; and
(2) compel the stamping agent to comply with sections 15, 17(b), and 17(c) of this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-24
Violation; Class C misdemeanor
Sec. 24. (a) A person shall not:
(1) sell or distribute; or
(2) acquire, hold, own, possess, transport, import, or cause to be imported;
cigarettes that the person knows or should know are intended for distribution or sale in Indiana in violation of section 15 of this chapter.
(b) A person who violates this section commits a Class C misdemeanor.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-25
Unfair and deceptive business practice
Sec. 25. A person who violates section 15 of this chapter engages in an unfair and deceptive business practice.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-26
Judicial review
Sec. 26. A determination by the attorney general to not list in or to remove from a directory under section 14 of this chapter a brand family or a tobacco product manufacturer is subject to review only by the Marion County circuit court.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-27
Issuance of registration certificate
Sec. 27. The department shall not issue a registration certificate under IC 6-7-1-16(a) to a distributor unless the distributor certifies in writing that the distributor will comply with this chapter.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-28
Recovery of costs
Sec. 28. In an action brought by the state to enforce this chapter, the state may recover:
(1) the costs of investigation;         (2) expert witness fees;
(3) the costs of the action; and
(4) attorney's fees.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-29
Disgorged profits
Sec. 29. If a court determines that a person has violated this chapter, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be disgorged and paid to the treasurer of state for deposit in the Indiana tobacco master settlement agreement fund under IC 4-12-1-14.3.
As added by P.L.252-2003, SEC.16.

IC 24-3-5.4-30
Penalties deposited in enforcement and administration fund
Sec. 30. All:
(1) civil penalties imposed under; and
(2) judgments for violations of;
this chapter shall be deposited in the enforcement and administration fund established under IC 7.1-4-10-1.
As added by P.L.252-2003, SEC.16.



CHAPTER 6. CONTRABAND CIGARETTES

IC 24-3-6-1
"Commission"
Sec. 1. As used in this chapter, "commission" refers to the alcohol and tobacco commission created by IC 7.1-2-1-1.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-2
"Distributor"
Sec. 2. As used in this chapter, "distributor" means a distributor (as defined in IC 6-7-1-6) that holds a registration certificate issued under IC 6-7-1-16.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-3
"Importer"
Sec. 3. As used in this chapter, "importer" means a person that brings cigarettes into the United States for sale or distribution.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-4
"Licensed"
Sec. 4. As used in this chapter, "licensed" means holding a license issued under section 9 of this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-5
"Manufacturer"
Sec. 5. As used in this chapter, "manufacturer" means a person that manufactures or otherwise produces cigarettes to be sold in the United States.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-6
"Person"
Sec. 6. As used in this chapter, "person" has the meaning set forth in IC 6-7-1-4.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-7
"Retailer"
Sec. 7. As used in this chapter, "retailer" means a person that sells cigarettes to a consumer. The term includes a distributor.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-8
"Stamp"
Sec. 8. As used in this chapter, "stamp" has the meaning set forth

in IC 6-7-1-9.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-9
Licenses; application, issuance, and renewal; revocation or suspension
Sec. 9. (a) The commission may issue or renew a license to the following applicants:
(1) An importer.
(2) A manufacturer.
The commission shall prescribe the form of an application.
(b) An importer or manufacturer that conducts business in Indiana must apply under this section for a license for the importer's or manufacturer's principal place of business. An importer or manufacturer that is issued a license shall display the license at the importer's or manufacturer's principal place of business.
(c) The commission shall prescribe the form and duration of a license issued under this section. However, a license may not be valid for more than three (3) years from the date of issuance.
(d) A license issued under this section is nontransferable.
(e) The commission shall not issue or renew a license under this section if:
(1) the applicant owes at least five hundred dollars ($500) in taxes imposed under IC 6-7-1-12;
(2) the commission revoked the applicant's license within two (2) years before the application;
(3) the applicant commits an offense under IC 6-7-1-21;
(4) the applicant does not comply with IC 24-3-3-12; or
(5) the applicant violates IC 24-3-4.
(f) The commission may revoke or suspend a license issued under this section if the applicant:
(1) is not eligible to receive or renew a license under subsection (e); or
(2) violates this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-10
Stamped and unstamped cigarettes
Sec. 10. (a) A distributor may apply a stamp only to cigarettes that are received from a licensed importer or licensed manufacturer.
(b) A distributor shall store stamped and unstamped cigarettes separately.
(c) A distributor may transfer unstamped cigarettes only as provided in IC 6-7-1-18.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-11
Selling or obtaining cigarettes
Sec. 11. (a) A manufacturer or an importer may sell cigarettes in Indiana only to a distributor or a licensed importer.     (b) A manufacturer that sells cigarettes to a licensed importer under subsection (a) must be a licensed manufacturer.
(c) A distributor may sell cigarettes only to a distributor or a retailer.
(d) A distributor may obtain cigarettes only from another distributor, a licensed importer, or a licensed manufacturer.
(e) Except as provided in subsection (f), a retailer may obtain cigarettes only from a distributor.
(f) A retailer that is a holder of a certificate issued under IC 7.1-3-18.5 may purchase up to one thousand dollars ($1,000) of cigarettes per week from another retailer that holds a certificate issued under IC 7.1-3-18.5.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-12
Reporting information by distributor to attorney general
Sec. 12. (a) This section does not apply to a distributor who:
(1) is a licensed manufacturer; and
(2) complies with section 13 of this chapter.
(b) A distributor shall report the following information for each place of business belonging to the distributor to the office of the attorney general not later than the fifteenth day of each month:
(1) The number and brand of cigarettes:
(A) distributed;
(B) shipped into Indiana; or
(C) shipped within Indiana;
during the immediately preceding month.
(2) The name and address of each person to which cigarettes described in subdivision (1) were distributed or shipped.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-13
Documentation of transactions; preservation; review
Sec. 13. (a) An importer or a manufacturer shall maintain documentation for each place of business belonging to the importer or manufacturer for each transaction other than a retail transaction with a consumer involving the sale, purchase, transfer, consignment, or receipt of cigarettes. The documentation must include:
(1) the name and address of the parties to the transaction; and
(2) the quantity by brand style of cigarettes involved in the transaction.
(b) Subject to subsection (c), an importer or a manufacturer shall preserve documentation described in subsection (a) at the place of business at which each transaction occurs.
(c) The commission may allow an importer or a manufacturer with multiple places of business to preserve documentation described in subsection (a) at a centralized location. However, the importer or manufacturer shall provide duplicate documentation at each place of business upon request by the commission.
(d) An importer or a manufacturer shall maintain documentation

under this section for five (5) years from the date of the transaction.
(e) The commission may:
(1) obtain access to; and
(2) inspect at reasonable times;
the documentation maintained under this section. The commission may share the documentation with other law enforcement officials.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-14
Inspection by commission or law enforcement officer
Sec. 14. (a) The commission may enter and inspect, without a warrant during normal business hours or with a warrant during nonbusiness hours, the facilities and records of an importer or a manufacturer.
(b) If the commission or a law enforcement officer has knowledge or reasonable grounds to believe that a vehicle is transporting cigarettes in violation of this chapter, the commission or the law enforcement officer may stop and inspect the vehicle for cigarettes being transported in violation of this chapter.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-15
Civil penalty
Sec. 15. (a) A person who violates this chapter is liable for a civil penalty equal to the greater of:
(1) five (5) times the value of the cigarettes involved in the violation; or
(2) one thousand dollars ($1,000).
(b) A civil penalty under this section is in addition to any other penalty imposed.
As added by P.L.160-2005, SEC.15.

IC 24-3-6-16
Right of action; notice to attorney general
Sec. 16. (a) Either or both of the following may bring an action to prevent or restrain violations of this chapter:
(1) The attorney general or the attorney general's designee.
(2) A person that holds a valid permit under 26 U.S.C. 5712.
(b) A person that brings an action under subsection (a) shall provide notice to the attorney general of the commencement of the action.
As added by P.L.160-2005, SEC.15.






ARTICLE 4. REGULATED BUSINESSES

CHAPTER 1. DAIRY PRODUCTS

IC 24-4-1-1
Discrimination; violation
Sec. 1. A person engaged in the purchasing, manufacture, or distribution of milk or milk products who, for the purpose of destroying the business of a competitor in any locality and creating or maintaining a monopoly, discriminates between different sections, communities, or cities of this state by buying or selling milk or milk products at a lower rate in one section, community, or city than is paid or charged in another section, community, or city after equalizing the distance from the point of production, if a raw product, or from the point of manufacture, if a manufactured product, the actual cost of transportation, and making allowance for differences in quality, commits a Class B misdemeanor.
(Formerly: Acts 1913, c.117, s.1.) As amended by Acts 1978, P.L.2, SEC.2409.



CHAPTER 2. TRADE STAMPS

IC 24-4-2-1
Stamps; redeemable in lawful money
Sec. 1. No person shall sell or issue to any person in this state any stamps, trading stamps, cash discount stamps, checks, ticket, coupon, or other similar devise which will entitle the holder thereof, on presentation thereof, either singly or in definite number, or receive, either directly from the vendor or indirectly through any other person, money or goods, wares or merchandise, unless each of said stamps, trading stamps, cash discount stamps, checks, tickets, coupons, or other similar devices shall have legibly printed or written on the face thereof the redeemable value thereof in lawful money of the United States.
(Formerly: Acts 1913, c.299, s.1; Acts 1921, c.109, s.1.)

IC 24-4-2-2
Redemption in lawful money by seller or issuer; minimum redemption
Sec. 2. Any person who shall sell or issue to any person engaged in any trade, business, or profession, any stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other similar device which will entitle the holder thereof, on presentation thereof, either singly or in definite number, to receive either directly from the vendor or indirectly through any other person, money, goods, wares or merchandise, shall upon presentation redeem the same either in goods, wares or merchandise, or in lawful money of the United States, at the option of the holder thereof, at the value in lawful money printed on the face thereof: Provided, That the same be presented for redemption in number or quantity aggregating in money value not less than five cents (5 cents) in each lot.
(Formerly: Acts 1913, c.299, s.2.)

IC 24-4-2-3
Refusal to redeem
Sec. 3. Any person engaged in any trade, business, or profession who shall distribute, deliver, or present to any person dealing with him, in consideration of any article or thing purchased, any stamp, trading stamp, cash discount stamp, check, ticket, coupon, or other similar device which will entitle the holder thereof, on presentation thereof, either singly or in definite number, to receive either directly from the person issuing or selling the same, as set forth in section 2 of this chapter, or indirectly from any other person, shall, upon the refusal or failure of the said person issuing or selling same to redeem the same as set forth in said section 2 of this chapter, be liable to the holder thereof for the face value thereof, and shall, upon presentation of the same in lots of number aggregating, in money value, not less than five cents ($0.05) in each lot, redeem the same either in ware or merchandise or in lawful money of the United States, at the option

of the holder thereof, at the value in lawful money printed on the face thereof.
(Formerly: Acts 1913, c.299, s.3.) As amended by P.L.152-1986, SEC.48.

IC 24-4-2-4
Redemption in money or merchandise; option of holder of stamps
Sec. 4. The redeemable value of such stamps, trading stamps, cash discount stamp, check, ticket, coupon or other similar device, printed or legibly written on the face of said stamp as herein provided shall be the same, whether redeemed in merchandise or in lawful money of the United States, and the redemption of such stamps as hereinabove mentioned shall be in lawful money of the United States or in merchandise of equal value thereto, at the option of the holder of said stamps.
(Formerly: Acts 1913, c.299, s.4.)

IC 24-4-2-5
Giving stamps; consent of person or firm issuing stamp
Sec. 5. No person, firm, limited liability company, or corporation shall give or deliver, as an inducement for or in connection with the sale of merchandise, any coupon, check, ticket, stamp, token, or similar device redeemable in money or in merchandise, as in this chapter provided, by any other person, firm, limited liability company, or corporation without the consent of the person, firm, or corporation originally issuing the same and responsible for the redemption thereof.
(Formerly: Acts 1913, c.299, s.5.) As amended by P.L.152-1986, SEC.49; P.L.8-1993, SEC.345.

IC 24-4-2-6
Violation
Sec. 6. A person who violates this chapter commits a Class C infraction.
(Formerly: Acts 1913, c.299, s.6.) As amended by Acts 1978, P.L.2, SEC.2410.



CHAPTER 3. SECONDHAND WATCHES

IC 24-4-3-1
Definitions
Sec. 1. As used in this chapter:
(a) "Person" shall be deemed to mean a person, firm, partnership, association, limited liability company, or corporation.
(b) "Consumer" shall be deemed to mean an individual, firm, partnership, association, limited liability company, or corporation who buys for his or its own use, or for the use of another but not for resale.
(c) A "second-hand watch" shall be deemed to mean:
(1) a watch which, as a whole, the case thereof, or the movement thereof, has been sold to a consumer; or
(2) any watch whose case or movement, serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered, or covered.
(Formerly: Acts 1937, c.270, s.1.) As amended by P.L.152-1986, SEC.50; P.L.8-1993, SEC.346.

IC 24-4-3-2
Informing purchaser of secondhand nature of watch
Sec. 2. Any person, or agent or employee thereof, who sells a second-hand watch shall affix and keep affixed to the same a tag with the words "second-hand" legibly written or printed thereon in the English language. For the purposes of this chapter, "sell" shall be deemed to include offer to sell or exchange, expose for sale or exchange, possess with intent to sell or exchange, and sell or exchange.
(Formerly: Acts 1937, c.270, s.2.) As amended by P.L.152-1986, SEC.51.

IC 24-4-3-3
Invoice of sale
Sec. 3. Any person, or agent or employee thereof, who sells a second-hand watch shall deliver to the vendee a written invoice setting forth the name and address of the vendor, the name and address of the vendee, the date of the sale, the name of the watch or its maker, and the serial numbers (if any) or other distinguishing numbers or identification marks on its case and movement. In the event the serial numbers, or other distinguishing numbers or identification marks have been erased, defaced, removed, altered or covered, this shall be set forth in the invoice. A duplicate of the aforesaid invoice shall be kept on file by the vendor of such second-hand watch for at least one (1) year from the date of the sale thereof and shall be open to inspection during all business hours by the prosecuting attorney or his representative of the county in which the vendor is engaged in business.
(Formerly: Acts 1937, c.270, s.3.)
IC 24-4-3-4
Advertising secondhand watches
Sec. 4. Any person advertising in any manner second-hand watches for sale shall state clearly in such advertising that the watches so advertised are second-hand watches.
(Formerly: Acts 1937, c.270, s.4.)

IC 24-4-3-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1937, c.270, s.5.) As amended by Acts 1978, P.L.2, SEC.2411.



CHAPTER 4. COAL DELIVERY TICKETS

IC 24-4-4-1
Sale of coal and coke; duplicate ticket; contents
Sec. 1. It shall be unlawful for any person, firm, limited liability company, or corporation, by himself or itself, or by his or its servants or as the servant or agent of another, to sell or offer for sale or delivery at retail any coal or coke which is sold by weight, unless each such delivery is accompanied by a delivery ticket and a duplicate thereof, upon each of which tickets and duplicates thereof shall be written or otherwise indicated:
(a) the name and address of the person, firm, limited liability company, corporation, or association selling and delivering or attempting to sell or deliver such commodity;
(b) the gross weight of the load, the tare weight of the delivering vehicle, and the net amount in weight of the commodity being delivered in such vehicle;
(c) the name or identifying initials of the party who weighed it;
(d) the state in which the coal was mined, the name of the coal, brand or trade name, if any;
(e) the number of the vein or seam from which the coal was taken; and
(f) the size and grade thereof, which size of all grades must be designated according to the openings in the screens over and through which each such size of coal is made at the place of production.
One (1) of such delivery tickets or the duplicate thereof shall be delivered and surrendered to the person or persons in charge of the delivery of such load of commodities to the purchaser thereof or to his agent or representative, and the other ticket or duplicate shall be retained by the person, firm, limited liability company, or corporation making such sale for a period of not less than twelve (12) months from date of sale. All coal or coke so sold or delivered shall consist of the kind, quality, and weight in all respects as described and indicated in such delivery ticket and duplicate thereof, and it shall constitute a violation of this chapter to sell or deliver or substitute any other kind and quality or weight of coal or coke than that so described and indicated, and proof of the sale, delivery, or substitution of any coal or coke which is not of the kind, quality, and weight so described and indicated shall constitute prima facie evidence and proof of intent to violate this section.
(Formerly: Acts 1931, c.177, s.1; Acts 1935, c.278, s.1.) As amended by P.L.152-1986, SEC.52; P.L.8-1993, SEC.347.

IC 24-4-4-2
Coal in carload lots; invoice; contents
Sec. 2. Every person, firm, limited liability company, or corporation who produces, ships or sells coal in car-load lots in this state shall transmit an invoice for each shipment of coal which shall

indicate plainly thereon the state in which the coal was mined, the name of the coal or the number of the vein or seam from which the coal was taken, and the size and grade thereof, which size of all grades must be designated according to the opening in the screens over and through which each such size of coal is made at the place of production.
(Formerly: Acts 1931, c.177, s.2; Acts 1935, c.278, s.2.) As amended by P.L.8-1993, SEC.348.

IC 24-4-4-3
Sign on delivery vehicle
Sec. 3. Upon both sides of delivery vehicles shall be displayed a sign with letters not less than three (3) inches in height showing name of person, firm, limited liability company, or corporation delivering or attempting to deliver commodities as prescribed in section 1 of this chapter.
(Formerly: Acts 1931, c.177, s.3.) As amended by P.L.152-1986, SEC.53; P.L.8-1993, SEC.349.

IC 24-4-4-4
Division of weights and measures; delivery tickets
Sec. 4. Upon the demand of the division of weights and measures, a deputy of the division inspector, or any peace officer, the person or persons in charge of any such load of commodities shall deliver to such officer all delivery tickets in the person's possession, and shall proceed, at the direction of the officer to a suitable tested scale for the purpose of reweighing such load of commodities to verify the correctness of the delivery ticket.
(Formerly: Acts 1931, c.177, s.4; Acts 1935, c.278, s.3.) As amended by P.L.2-1992, SEC.748.

IC 24-4-4-5
Violations
Sec. 5. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1931, c.177, s.5; Acts 1935, c.278, s.4.) As amended by Acts 1978, P.L.2, SEC.2412.

IC 24-4-4-6
Regulation by ordinance
Sec. 6. Nothing in this chapter shall prohibit any city from regulating by ordinance the retail or wholesale delivery of coal.
(Formerly: Acts 1931, c.177, s.6.) As amended by P.L.152-1986, SEC.54.

IC 24-4-4-7
Advertising coal and coke
Sec. 7. It shall be unlawful for any person, firm, limited liability company, or corporation, by himself or itself, or by his or its agent or servant, or as agent or servant of another, to advertise by any false

statement, either oral or written, or to publish or display any false sign, printing, or writing concerning the grade, size, quality, vein or seam, brand or trade name, name of mine in which produced, or origin of such coal or coke sold or delivered, or offered by him, it, or them for sale or delivery. For the purpose of this chapter, the term "size" where used in reference to coal shall be construed to mean the various grades into which coal is screened, namely, lump, block, egg, nut, and screenings, and the size of all such grades of coal must be designated according to the openings in the screens over and through which each such size of coal is made at the place of production. Abbreviations or words, terms, or phrases describing the size, preparation, or origin of coal or coke shall not be included in any advertisement as mentioned in this chapter. Any person, firm, limited liability company, or corporation violating any of the provisions of this section shall be subject to the provisions of section 5 of this chapter.
(Formerly: Acts 1931, c.177, s.7; Acts 1933, c.265, s.1; Acts 1935, c.278, s.5.) As amended by P.L.152-1986, SEC.55; P.L.8-1993, SEC.350.



CHAPTER 5. CLOTH PRODUCT TRADEMARKS

IC 24-4-5-1
Trademarks; registration; fees
Sec. 1. (a) A person, a firm, a limited liability company, a corporation, or an association who supplies by rental or lease a circulating product that is the property of the supplier may adopt and use a name or other mark or device woven, impressed, or produced on the circulating product to indicate ownership and registration as described by this chapter.
(b) The owner of a delivery container may adopt and use an identifying mark or device for affixing or stamping on a delivery container to indicate ownership and registration as described in this chapter.
(c) A supplier of a circulating product and an owner of a delivery container may file in the office of the secretary of state and also in the office of the county recorder of the county in which the principal place of business of the supplier or owner is located or if the principal place of business is located outside Indiana then in the office of the county recorder of any county of the state in which it does business, a description of the names, marks, or devices used to indicate ownership, and cause such description to be printed once a week for three (3) successive weeks in a newspaper published in the county in which such description is filed. The registrant shall pay the secretary of state three dollars ($3) for each registration and the county recorder, the amount provided by law for recordation.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.1; P.L.8-1993, SEC.351.

IC 24-4-5-1.1
"Circulating product" defined
Sec. 1.1. As used in this chapter, "circulating product" includes:
(1) clean laundered towels;
(2) industrial wiping towels;
(3) sheets, pillowcases, napkins, tablecloths, and linen;
(4) coats, aprons, shirts, and diapers;
(5) garments serviced by linen and towel supply companies;
(6) garments serviced by industrial garment and towel supply companies;
(7) articles of dust control;
(8) toilet devices;
(9) towel dispensing cabinets; and
(10) bags, carts, baskets, or other receptacles used as packages or containers;
loaned or circulated as part of a regular service for the periodic exchange of clean articles for soiled articles.
As added by P.L.114-1992, SEC.2.

IC 24-4-5-1.2 "Delivery container" defined
Sec. 1.2. As used in this chapter, "delivery container" means a permanent container used by:
(1) a bakery, dairy, distributor, retailer, or food service establishment; or
(2) an agent of a bakery, dairy, distributor, retailer, or food service establishment;
to transport, store, or carry bakery or dairy products.
As added by P.L.114-1992, SEC.3.

IC 24-4-5-1.3
"Registrant" defined
Sec. 1.3. As used in this chapter, "registrant" means a supplier of a circulating product or the owner of a delivery container who has filed under section 1 of this chapter a description of a name, mark, or device used to indicate the ownership of the circulating product or delivery container.
As added by P.L.114-1992, SEC.4.

IC 24-4-5-2
Trademarks; unlawful sale or purchase; concealment or removal
Sec. 2. (a) This section does not apply to a registrant or person who has purchased from a registrant a circulating product or delivery container bearing a mark or device registered under this chapter.
(b) It is unlawful for any person, firm, limited liability company, corporation, or association, except the owner or registrant of a brand registered as provided in this chapter, to:
(1) sell, buy, rent, launder or clean, give, take, or otherwise traffic in;
(2) erase, obliterate or otherwise cover up, conceal, or remove a name, mark, or device registered under this chapter; or
(3) fill or refill;
without the written consent of the registrant, any circulating product or delivery container that is marked with or by any name, mark, or device, a description of which is filed and published as provided in section 1 of this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.5; P.L.8-1993, SEC.352.

IC 24-4-5-3
Trademarks; purchase; reregistration
Sec. 3. Any:
(1) person, firm, limited liability company, corporation, or association; or
(2) agent of a person, a firm, a limited liability company, a corporation, or an association;
who acquires by purchase or other lawful means a circulating product or delivery container marked under section 1 of this chapter and who has the written consent under section 2 of this chapter is not required to refile and republish the description, but, as to the supplies

described in the written consent, acquires as a part of the purchase all rights and benefits the vendor has under this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.6; P.L.8-1993, SEC.353.

IC 24-4-5-4
Trademarks; possession of goods; notice to owner
Sec. 4. (a) Any person, firm, limited liability company, corporation, or association who finds or receives in any manner a circulating product or delivery container marked with a brand registered under this chapter shall make a reasonable effort to find the owner of the circulating product or delivery container and restore the property to the owner.
(b) Any person, firm, limited liability company, corporation, or association who finds or receives a circulating product or delivery container may notify the owner by regular United States mail, which is sufficient to comply with the requirement to restore the property to the owner, and the owner has the burden of picking up the property at the location set forth in the letter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.152-1986, SEC.56; P.L.114-1992, SEC.7; P.L.8-1993, SEC.354.

IC 24-4-5-5
Trademarks; deposits for safekeeping not constituting sale
Sec. 5. Acceptance of money by a registrant as a deposit to secure safekeeping and return of a circulating product or delivery container does not constitute a sale of the property, either optional or otherwise, in any proceeding under this chapter.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.8.

IC 24-4-5-6
Trademarks; use of circulating product or delivery container without consent; prima facie evidence
Sec. 6. (a) This section does not apply to a person who possesses a circulating product or delivery container in good faith in the ordinary course of business.
(b) Evidence of possession of a circulating product or delivery container marked under section 1 of this chapter by a person other than the registrant whose name, mark, or device is on the circulating product or delivery container without the written consent of the registrant of the name, mark, or device constitutes prima facie evidence of unlawful use of or traffic in the circulating product or delivery container.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.9.

IC 24-4-5-7
Violations; infraction; civil actions
Sec. 7. A person who violates this chapter commits a Class B

infraction.
If a person suffers a pecuniary loss as a result of a violation of IC 24-4-5, the person may bring a civil action against the person who caused the loss for the following:
(1) Actual damages.
(2) The costs of the action.
(3) A reasonable attorney's fee.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2413; P.L.114-1992, SEC.10.

IC 24-4-5-8
Common law rights protected
Sec. 8. Nothing in this chapter affects the rights or enforcement of rights acquired under IC 24-2-1 or the rights or the enforcement of rights in trademarks acquired in good faith at any time at common law.
(Formerly: Acts 1971, P.L.365, SEC.1.) As amended by P.L.114-1992, SEC.11.



CHAPTER 6. MOTOR VEHICLE TRANSACTIONS

IC 24-4-6-1
Sunday transactions prohibited
Sec. 1. (a) This section does not apply to a person that holds a special event permit issued under IC 9-23-2-16.
(b) A person who engages in the business of buying, selling, or trading motor vehicles on Sunday commits a Class B misdemeanor.
As added by Acts 1977, P.L.26, SEC.11. Amended by P.L.156-2006, SEC.24.

IC 24-4-6-2
Towing disabled motor vehicles; wrecker door identification
Sec. 2. (a) For the purpose of this section, "wrecker" means a motor vehicle with an apparatus capable of lifting one (1) or more axles of a towed vehicle off the ground for the purpose of transportation.
(b) A person who engages in the business of towing disabled motor vehicles with a wrecker shall identify each wrecker used in the business by painting or permanently affixing identification on both of the wrecker's doors:
(1) the name of the business; and
(2) the name of the city where the wrecker is domiciled;
in a form that may easily be read by a law enforcement officer.
(c) A person who engages in the business of towing disabled motor vehicles who fails to comply with this section commits a Class C infraction.
As added by P.L.133-1984, SEC.1.



CHAPTER 7. CONTRACTS WITH WHOLESALE SALES REPRESENTATIVES

IC 24-4-7-1
"Commission"
Sec. 1. As used in this chapter, "commission" means compensation that accrues to a sales representative, for payment by a principal, at a rate expressed as a percentage of the dollar amount of orders taken or sales made by the sales representative.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-2
"Person"
Sec. 2. As used in this chapter, "person" means an individual, corporation, limited liability company, partnership, unincorporated association, estate, or trust.
As added by P.L.238-1985, SEC.1. Amended by P.L.8-1993, SEC.355.

IC 24-4-7-3
"Principal"
Sec. 3. As used in this chapter, "principal" means a person who:
(1) manufactures, produces, imports, sells, or distributes a product for wholesale;
(2) contracts with a sales representative to solicit wholesale orders for the product; and
(3) compensates the sales representative, in whole or in part, by commission.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-4
"Sales representative"
Sec. 4. As used in this chapter, "sales representative" means a person who:
(1) contracts with a principal to solicit wholesale orders in Indiana; and
(2) is compensated, in whole or in part, by commission.
The term does not include a person who places orders or purchases on the person's own account for resale.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-5
Termination of contract; payment of commissions accrued; failure to comply; attorney's fees and costs
Sec. 5. (a) If a contract between a sales representative and a principal is terminated, the principal shall, within fourteen (14) days after payment would have been due under the contract if the contract had not been terminated, pay to the sales representative all commissions accrued under the contract.
(b) A principal who in bad faith fails to comply with subsection

(a) shall be liable, in a civil action brought by the sales representative, for exemplary damages in an amount no more than three (3) times the sum of the commissions owed to the sales representative.
(c) In a civil action under subsection (b), a principal against whom exemplary damages are awarded shall pay the sales representative's reasonable attorney's fees and court costs. However, if judgment is entered for the principal and the court determines that the action was brought on frivolous grounds, the court shall award reasonable attorney's fees and court costs to the principal.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-6
Doing business in Indiana
Sec. 6. For purposes of Indiana trial rule 4.4, a principal who contracts with a sales representative to solicit wholesale orders for a product in Indiana is doing business in Indiana.
As added by P.L.238-1985, SEC.1.

IC 24-4-7-7
Commission; revocable offer; entitlement
Sec. 7. (a) If a principal makes a revocable offer of a commission to a sales representative who is not an employee of the principal, the sales representative is entitled to the commission agreed upon if:
(1) the principal revokes the offer of commission and the sales representative establishes that the revocation was for a purpose of avoiding payment of the commission;
(2) the revocation occurs after the sales representative has obtained a written order for the principal's product because of the efforts of the sales representative; and
(3) the principal's product that is the subject of the order is shipped to and paid for by a customer.
(b) This section may not be construed:
(1) to impair the application of IC 32-21-1 (statute of frauds);
(2) to abrogate any rule of agency law; or
(3) to unconstitutionally impair the obligations of contracts.
As added by P.L.138-1990, SEC.1. Amended by P.L.1-1993, SEC.193; P.L.2-2002, SEC.76.

IC 24-4-7-8
Waiver of provision in chapter
Sec. 8. A provision in a contract between a sales representative and a principal that waives a provision of this chapter by:
(1) an express waiver; or
(2) a contract subject to the laws of another state;
is void.
As added by P.L.138-1990, SEC.2.



CHAPTER 8. PROHIBITION ON DIRECT MOLDING PROCESS

IC 24-4-8-1
"Direct molding process" defined
Sec. 1. As used in this chapter, "direct molding process" means any process by which a manufactured watercraft or its component part is used as a plug for the making of a mold from which a duplicate of the watercraft or component is made.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-2
"Mold" defined
Sec. 2. As used in this chapter, "mold" means any pattern, hollow form, matrix, or other device for giving shape or form to material in a plastic or molten state.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-3
"Plug" defined
Sec. 3. As used in this chapter, "plug" means a manufactured item used to make a mold.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-4
"Watercraft" defined
Sec. 4. As used in this chapter, "watercraft" means any instrumentality or device in or by means of which a person may be transported upon waters and includes a motorboat, sailboat, rowboat, skiff, dinghy, or canoe of whatever length or size.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-5
Acts prohibited
Sec. 5. (a) A person may not manufacture, by use of a direct molding process, a watercraft or its component part manufactured by another person without permission of that other person.
(b) A person may not sell a watercraft or its component part manufactured in violation of subsection (a).
As added by P.L.250-1987, SEC.1.

IC 24-4-8-6
Civil action for injunctive relief or damages
Sec. 6. (a) A person injured by a violation of section 5 of this chapter may bring a civil action for:
(1) injunctive relief;
(2) actual damages caused by the violation;
(3) treble damages; and
(4) costs and reasonable attorney's fees.
(b) Injunctive relief may be granted for a violation of section 5 of

this chapter regardless of the failure of the plaintiff to show irreparable injury.
As added by P.L.250-1987, SEC.1.

IC 24-4-8-7
Application of chapter
Sec. 7. This chapter applies to products duplicated using a mold made after August 31, 1987.
As added by P.L.250-1987, SEC.1.



CHAPTER 9. MOTOR VEHICLE RENTAL COMPANIES

IC 24-4-9-1
"Authorized driver"
Sec. 1. As used in this chapter, with respect to a vehicle that is the subject of a rental agreement, "authorized driver" means:
(1) the renter of the vehicle;
(2) the spouse of the renter, if the spouse:
(A) is a licensed driver; and
(B) satisfies the rental company's minimum age requirement for authorized drivers;
(3) an employer or coworker of the renter, if the employer or coworker:
(A) is engaged in a business activity with the renter;
(B) is a licensed driver; and
(C) satisfies the rental company's minimum age requirement for authorized drivers;
(4) a person who operates the vehicle:
(A) while parking the vehicle at a commercial establishment; or
(B) in an emergency; or
(5) a person expressly identified as an authorized driver in the rental agreement.
As added by P.L.232-1989, SEC.1.



CHAPTER 10. UNLAWFUL USE OF SOUND AND VIDEO RECORDINGS

IC 24-4-10-1
"Manufacturer" defined
Sec. 1. As used in this chapter, "manufacturer" means a person who manufactures a recording. The term does not include a person who manufactures a medium upon which sounds or visual images can be recorded or stored.
As added by P.L.180-1991, SEC.1.

IC 24-4-10-2
"Person" defined
Sec. 2. As used in this chapter, "person" means an individual, partnership, limited liability company, corporation, association, or any other legal entity.
As added by P.L.180-1991, SEC.1. Amended by P.L.8-1993, SEC.357.

IC 24-4-10-3
"Recording" defined
Sec. 3. As used in this chapter, "recording" means a tangible medium upon which sounds or visual images are recorded or stored. The term includes the following:
(1) An original:
(A) phonograph record;
(B) compact disc;
(C) wire;
(D) tape;
(E) audio cassette;
(F) video cassette; or
(G) film.
(2) Any other medium on which sounds or visual images are or can be recorded or otherwise stored.
(3) A copy or reproduction of an item in subdivision (1) or (2) that duplicates an original recording in whole or in part.
As added by P.L.180-1991, SEC.1.

IC 24-4-10-4
Prohibited acts
Sec. 4. A person may not:
(1) sell;
(2) rent;
(3) transport; or
(4) possess;
a recording for commercial gain or personal financial gain if the

recording does not conspicuously display the true name and address of the manufacturer of the recording.
As added by P.L.180-1991, SEC.1.

IC 24-4-10-5
Offense
Sec. 5. A person who violates this chapter commits a Class A infraction.
As added by P.L.180-1991, SEC.1.



CHAPTER 11. REGULATION OF INDUSTRIAL HYGIENISTS

IC 24-4-11-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A person employed as an apprentice under the supervision of an industrial hygienist, an industrial hygienist in training, or a certified industrial hygienist.
(2) A student of industrial hygiene who is engaged in supervised activities related to industrial hygiene.
(3) A person licensed under IC 25 who is engaged in activities permitted under the person's license, if the person does not represent to the public that the person is an industrial hygienist, an industrial hygienist in training, or a certified industrial hygienist.
(4) A person who uses the title industrial hygienist within the scope of the person's employment if, when using the title industrial hygienist, the person:
(A) furnishes services as an industrial hygienist only on behalf of the employer for whom the person works; and
(B) does not furnish or offer to furnish services as an industrial hygienist to any person other than the employer for whom the person works.
(5) An individual practicing within the scope of meaning of industrial hygiene, if the person does not do the following:
(A) Use any of the following titles:
(i) Industrial hygienist.
(ii) Industrial hygienist in training.
(iii) Certified industrial hygienist.
(B) Use any of the following sets of initials:
(i) IH.
(ii) IHIT.
(iii) CIH.
(C) Represent to the public that the person is:
(i) An industrial hygienist.
(ii) An industrial hygienist in training.
(iii) A certified industrial hygienist.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-2
"Accredited college or university" defined
Sec. 2. (a) As used in this chapter, "accredited college or university" refers to a college or university that is accredited by one (1) of the following regional accrediting agencies:
(1) Middle States Association of Colleges and Schools.
(2) New England Association of Colleges and Schools.
(3) North Central Association of Colleges and Schools.
(4) Northwest Association of Colleges and Schools.
(5) Southern Association of Colleges and Schools.         (6) Western Association of Colleges and Schools.
(b) A college or university located outside the United States is considered an accredited college or university if the college or university is accredited within the jurisdiction of the college or university by an accrediting agency having accreditation standards that are at least equal to the accreditation standards of the accrediting agencies listed in subsection (a).
As added by P.L.175-1996, SEC.1.

IC 24-4-11-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the American Board of Industrial Hygiene, a nonprofit corporation established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, and examination requirements.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-4
"Certified industrial hygienist (CIH)" defined
Sec. 4. As used in this chapter, "certified industrial hygienist (CIH)" is a person who has received the designation certified industrial hygienist from the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-5
"Education" defined
Sec. 5. As used in this chapter, "education" means:
(1) a baccalaureate or graduate degree from an accredited college or university in:
(A) industrial hygiene;
(B) biology;
(C) chemistry;
(D) engineering;
(E) physics; or
(F) a closely related physical or biological science; or
(2) a baccalaureate or graduate degree from an accredited college or university that has at least sixty (60) credit hours in undergraduate or graduate level courses (of which at least fifteen (15) credit hours must be in junior or higher level courses) in the following:
(A) Science.
(B) Mathematics.
(C) Engineering.
(D) Technology.
If the degree is heavily comprised of only one (1) of these subject matter areas, the board may accept the degree under this definition only if the applicant has taken additional science courses from an accredited college or university or has

completed a related graduate degree from an accredited college or university.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-6
"Experience" defined
Sec. 6. As used in this chapter, "experience" means the completion of professional level work sufficient to provide competence in the following:
(1) The anticipation and recognition of workplace environmental factors and stresses, including chemical, physical, biological, and ergonomic stresses, and the understanding of their effect on people and their well-being.
(2) The evaluation, through observation, sampling, testing, and with the use of quantified measurement techniques, of the magnitude of workplace environmental factors and stresses.
(3) The prescription of methods for prevention, elimination, control, or reduction of environmental factors and stresses and their effects. Methods include the following:
(A) Engineering.
(B) Administrative control.
(C) Personnel protective equipment.
(D) Training.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-7
"Industrial hygiene" defined
Sec. 7. As used in this chapter, "industrial hygiene" means the science and practice of anticipating, recognizing, evaluating, and controlling the environmental factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort among workers and the general community.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-8
"Industrial hygienist (IH)" defined
Sec. 8. As used in this chapter, "industrial hygienist (IH)" means a person who has the education and experience to practice industrial hygiene.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-9
"Industrial hygienist in training (IHIT)" defined
Sec. 9. As used in this chapter, "industrial hygienist in training (IHIT)" means a person who has received the designation industrial hygienist in training from the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.
As added by P.L.175-1996, SEC.1.
IC 24-4-11-10
Prohibitions against use of title
Sec. 10. (a) A person may not use the title industrial hygienist, use the initials IH, or represent to the public that the person is an industrial hygienist, unless the person is an industrial hygienist as defined in this chapter.
(b) A person may not use the title industrial hygienist in training, use the initials IHIT, or represent to the public that the person is an industrial hygienist in training, unless the person is an industrial hygienist in training as defined in this chapter.
(c) A person may not use the title certified industrial hygienist, use the initials CIH, or represent to the public that the person is a certified industrial hygienist, unless the person is a certified industrial hygienist as defined in this chapter.
(d) A person may not use a title that incorporates the words industrial hygiene or a variation of the words industrial hygiene unless the person meets the requirements of:
(1) an industrial hygienist;
(2) an industrial hygienist in training; or
(3) a certified industrial hygienist;
as defined in this chapter.
As added by P.L.175-1996, SEC.1.

IC 24-4-11-11
Violations
Sec. 11. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.175-1996, SEC.1.



CHAPTER 12. UNUSED PROPERTY MARKET REGULATION

IC 24-4-12-1
Chapter exemptions
Sec. 1. This chapter does not apply to the following:
(1) An event organized for the exclusive benefit of:
(A) a community chest;
(B) a fund;
(C) a foundation;
(D) an association; or
(E) a corporation;
organized and operated for religious, educational, or charitable purposes, unless part of an admission fee, a parking fee charged to vendors or prospective purchasers, or the gross receipts or net earnings from the sale or exchange of personal property is shared with a private shareholder or person organizing or conducting the event.
(2) An event where all personal property offered for sale or displayed is new, and all persons selling, exchanging, or offering or displaying personal property for sale or exchange are manufacturers or authorized representatives of manufacturers or distributors.
(3) The sale of a motor vehicle or trailer that is required to be registered or is subject to state motor vehicle registration law.
(4) The sale of wood for fuel, ice, or livestock.
(5) Business conducted in an industry or association trade show.
(6) Property, although never used, whose style, packaging, or material clearly indicates that the property was not produced or manufactured recently.
(7) A person who sells by sample, catalog, or brochure for future delivery.
(8) The sale of arts or crafts by a person who produces the arts or crafts.
(9) A person who makes sales presentations related to a prior, individualized invitation issued to the consumer by the owner or legal occupant of the premises.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-2
"Unused property market" defined
Sec. 2. As used in this chapter, "unused property market" means an event:
(1) where a fee is charged for the sale or the exchange of personal property or where a fee is charged to a prospective buyer for admission to an area where personal property is offered or displayed for sale or exchange by two (2) or more persons;
(2) held more than six (6) times in any twelve (12) month period where personal property is offered or displayed for sale

or exchange; or
(3) referred to as a "swap meet", "indoor swap meet", "flea market", or any other similar term, regardless of whether the event is held inside a building or in the open, if that event has as a primary characteristic activities that involve a series of sales sufficient in number, scope, and character to constitute a regular course of business.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-3
"Unused property merchant" defined
Sec. 3. As used in this chapter, "unused property merchant" means a person, other than a vendor or a merchant with an established retail store in the county, who transports an inventory of goods to a building, vacant lot, or other unused property market location and who, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-4
"New and unused property" defined
Sec. 4. As used in this chapter, "new and unused property" means tangible personal property that:
(1) was acquired by an unused property merchant directly from the producer, manufacturer, wholesaler, or retailer in the ordinary course of business; and
(2) has not been used since its production or manufacture or that is in its original and unopened package or container, if the personal property was packaged when originally produced or manufactured.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-5
"Baby food" and "infant formula" defined
Sec. 5. As used in this chapter, "baby food" or "infant formula" means any food manufactured, packaged, and labeled specifically for sale for consumption by a child under two (2) years of age.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-6
"Nonprescription drug" and "over the counter drug" defined
Sec. 6. As used in this chapter, "nonprescription drug" or "over the counter drug" means nonnarcotic medicine or a drug that is sold without a prescription and is prepackaged for use by the consumer, prepared by the manufacturer or producer for use by the consumer, properly labeled, and unadulterated under requirements of the state and the federal governments. However, the terms do not include herbal products, dietary supplements, botanical extracts, or vitamins.
As added by P.L.99-1999, SEC.1.
IC 24-4-12-7
"Medical device" defined
Sec. 7. As used in this chapter, "medical device" means an instrument, an apparatus, an implement, a machine, a contrivance, an implant, an in vitro reagent, a tool, or other similar or related article, including a component part or an accessory:
(1) required under federal law to bear the label "Caution: Federal law requires dispensing by or on the order of a physician"; or
(2) that is defined by federal law as a medical device and that is intended for use in the diagnosis of disease or other conditions or in the cure, mitigation, treatment, or prevention of disease in humans or animals or is intended to affect the structure or any function of the body of humans or animals, that does not achieve any of its principal intended purposes through chemical action within or on the body of humans or animals, and that is not dependent upon being metabolized for achievement of its principal intended purposes.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-8
Products prohibited from sale at unused property market
Sec. 8. (a) This section does not apply to a person who keeps available for public inspection a written authorization identifying that person as an authorized representative of the manufacturer or distributor of a product listed in subsection (b), if the authorization is not false, fraudulent, or fraudulently obtained.
(b) An unused property merchant may not offer at an unused property market for sale, or knowingly permit the sale of, baby food, infant formula, cosmetics, personal care products, nonprescription drugs, medical devices, or cigarettes or other tobacco products.
As added by P.L.99-1999, SEC.1. Amended by P.L.160-2005, SEC.16.

IC 24-4-12-9
Receipts required
Sec. 9. An unused property merchant shall maintain receipts for the purchase of new and unused property. A receipt must contain the following information:
(1) The date of the transaction.
(2) The name and address of the person, corporation, or entity from whom the new and unused property was acquired.
(3) An identification and description of the new and unused property acquired.
(4) The price paid for the new and unused property.
(5) The signature of the seller and buyer of the new and unused property.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-10 Improper maintenance of or failure to produce receipts
Sec. 10. It is a violation of this chapter for an unused property merchant required to maintain receipts under this chapter to knowingly do any of the following:
(1) Falsify, obliterate, or destroy the receipts.
(2) Refuse or fail upon request to make the receipts available for inspection within a period that is reasonable based on the individual circumstances surrounding the request. However, this chapter does not require the unused property merchant to possess the receipt on or about the merchant's person without reasonable notice.
(3) Fail to maintain the receipts required by this chapter for at least two (2) years after the date of the transaction.
As added by P.L.99-1999, SEC.1.

IC 24-4-12-11
Chapter violations
Sec. 11. A person who violates this chapter commits:
(1) a Class B misdemeanor on the first violation;
(2) a Class A misdemeanor on the second violation; and
(3) a Class D felony on the third and any subsequent violation.
As added by P.L.99-1999, SEC.1.



CHAPTER 13. USED JEWELRY SALES



CHAPTER 14. PERSONS HOLDING A CUSTOMER'S PERSONAL INFORMATION

IC 24-4-14-1
Applicability
Sec. 1. This chapter does not apply to the following:
(1) The executive, judicial, or legislative department of state government or any political subdivision.
(2) A unit (as defined in IC 36-1-2-23).
(3) The office of county auditor.
(4) The office of county treasurer.
(5) The office of county recorder.
(6) The office of county surveyor.
(7) A county sheriff's department.
(8) The office of county coroner.
(9) The office of county assessor.
(10) A person who engages in the business of waste collection, except to the extent the person holds a customer's personal information directly in connection with the business of waste collection.
(11) A person who maintains and complies with a disposal program under:
(A) the federal USA Patriot Act (P.L.107-56);
(B) Executive Order 13224;
(C) the federal Driver's Privacy Protection Act (18 U.S.C. 2721 et seq.);
(D) the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.);
(E) the federal Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.); or
(F) the federal Health Insurance Portability and Accountability Act (HIPAA) (P.L.104-191);
if applicable.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-2
"Customer"
Sec. 2. As used in this chapter, "customer" means a person who:
(1) has:
(A) received; or
(B) contracted for;
the direct or indirect provision of goods or services from another person holding the person's personal information; or
(2) provides the person's personal information to another person in connection with a transaction with a nonprofit corporation or charitable organization.
The term includes a person who pays a commission, a consignment fee, or another fee contingent on the completion of a transaction.
As added by P.L.125-2006, SEC.5.
IC 24-4-14-3
"Dispose of"
Sec. 3. As used in this chapter, "dispose of" means to discard or abandon the personal information of a customer in an area accessible to the public. The term includes placing the personal information in a container for trash collection.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-4
"Encrypted"
Sec. 4. For purposes of this chapter, personal information is "encrypted" if the personal information:
(1) has been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) is secured by another method that renders the personal information unreadable or unusable.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-5
"Person"
Sec. 5. As used in this chapter, "person" means an individual, a partnership, a corporation, a limited liability company, or another organization.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-6
"Personal information"
Sec. 6. As used in this chapter, "personal information" has the meaning set forth in IC 24-4.9-2-10. The term includes information stored in a digital format.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-7
"Redacted"
Sec. 7. (a) For purposes of this chapter, personal information is "redacted" if the personal information has been altered or truncated so that not more than the last four (4) digits of:
(1) a driver's license number;
(2) a state identification number; or
(3) an account number;
is accessible as part of personal information.
(b) For purposes of this chapter, personal information is "redacted" if the personal information has been altered or truncated so that not more than five (5) digits of a Social Security number are accessible as part of personal information.
As added by P.L.125-2006, SEC.5.

IC 24-4-14-8 Disposal of personal information; infraction
Sec. 8. A person who disposes of the unencrypted, unredacted personal information of a customer without shredding, incinerating, mutilating, erasing, or otherwise rendering the information illegible or unusable commits a Class C infraction. However, the offense is a Class A infraction if:
(1) the person violates this section by disposing of the unencrypted, unredacted personal information of more than one hundred (100) customers; or
(2) the person has a prior unrelated judgment for a violation of this section.
As added by P.L.125-2006, SEC.5.






ARTICLE 4.5. UNIFORM CONSUMER CREDIT CODE

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

(Part 1. Short Title, Construction, General Provisions)

IC 24-4.5-1-101
Short title
Sec. 101. Short Title . This Article shall be known and may be cited as Uniform Consumer Credit Code.
(Formerly: Acts 1971, P.L.366, SEC.2.)



CHAPTER 2. CREDIT SALES

(Part 1. General Provisions)

IC 24-4.5-2-101
Short title
Sec. 101. Short Title - This Chapter shall be known and may be cited as Uniform Consumer Credit Code - Credit Sales.
(Formerly: Acts 1971, P.L.366, SEC.3.)



CHAPTER 3. LOANS

(Part 1. General Provisions)

IC 24-4.5-3-101
Short title
Sec. 101. Short Title.This Chapter shall be known and may be cited as Uniform Consumer Credit Code.Loans.
(Formerly: Acts 1971, P.L.366, SEC.4.)



CHAPTER 4. INSURANCE

(Part 1. Insurance in General)

IC 24-4.5-4-101
Short title
Sec. 101. Short Title - This Chapter shall be known and may be cited as Uniform Consumer Credit Code - Insurance.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-102
Scope; relation to Credit Insurance Act; applicability to parties
Sec. 102. (1) Except as provided in subsection (2), this chapter applies to insurance provided or to be provided in relation to a consumer credit sale (IC 24-4.5-2-104), a consumer lease (IC 24-4.5-2-106), or a consumer loan (IC 24-4.5-3-104).
(2) The provision on cancellation by a creditor (IC 24-4.5-4-304) applies to loans the primary purpose of which is the financing of insurance. No other provision of this chapter applies to insurance so financed.
(3) This chapter supplements and does not repeal IC 27-8-4 (the credit insurance act). The provisions of this article concerning administrative controls, liabilities, and penalties do not apply to persons acting as insurers, and the similar provisions of IC 27-8-4 do not apply to creditors and debtors.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.153-1986, SEC.1.

IC 24-4.5-4-103
"Consumer credit insurance" defined
Sec. 103. In this article, "consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:
(1) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring debtors of the creditor; or
(2) insurance indemnifying the creditor against loss due to the debtor's default.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.153-1986, SEC.2.

IC 24-4.5-4-104
Creditor's provisions of and charge for insurance; excess amount of charge
Sec. 104. Creditor's Provisions of and Charge for Insurance; Excess Amount of Charge - (1) Except as otherwise provided in this Chapter and subject to the provisions on additional charges (IC 24-4.5-2-202 and IC 24-4.5-3-202) and maximum charges (Part 2 of Chapter 2 and Chapter 3), a creditor may agree to provide insurance,

and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by him. This Article does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.
(2) The excess amount of a charge for insurance provided for in agreements in violation of this Chapter is an excess charge for the purposes of the provisions of the Chapter on remedies and penalties (Chapter 5) as to effect of violations on rights of parties (IC 24-4.5-5-202) and of the provisions of the Chapter on administration (Chapter 6) as to civil actions by the department (IC 24-4.5-6-113).
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.14-1992, SEC.41.

IC 24-4.5-4-105
Conditions applying to insurance to be provided by creditor
Sec. 105. Conditions Applying to Insurance to be Provided by Creditor - If a creditor agrees with a debtor to provide insurance
(1) the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor, or sent to him at his address as stated by him, within thirty (30) days after the term of the insurance commences under the agreement between the creditor and debtor; or
(2) the creditor shall promptly notify the debtor of any failure or delay in providing the insurance.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-106
Unconscionability
Sec. 106. Unconscionability - (1) In applying the provisions of the Article on unconscionability (24-4.5-5-108 and 24-4.5-6-111) to a separate charge for insurance, consideration shall be given, among other factors, to
(a) potential benefits to the debtor including the satisfaction of his obligations;
(b) the creditor's need for the protection provided by the insurance; and
(c) the relation between the amount and terms of credit granted and the insurance benefits provided.
(2) If consumer credit insurance otherwise complies with this Chapter and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in itself unconscionable.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-107
Maximum charge by creditor for insurance; methods for calculating charge
Sec. 107. Maximum Charge by Creditor for Insurance - (1) Except

as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the debtor for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the debtor is determined, conforming to any rate filings required by law and made by the insurer with the Insurance Commissioner.
(2) A creditor who provides consumer credit insurance in relation to a revolving charge account (IC 24-4.5-2-108) or revolving loan account (IC 24-4.5-3-108) may calculate the charge to the debtor in each billing cycle by applying the current premium rate to:
(a) the average daily unpaid balance of the debt in the cycle;
(b) the unpaid balance of the debt or a median amount within a specified range of unpaid balances of debt on approximately the same day of the cycle. The day of the cycle need not be the day used in calculating the credit service charge (IC 24-4.5-2-207) or loan finance charge (IC 24-4.5-3-201 and IC 24-4.5-3-508), but the specified range shall be the range used for that purpose;
(c) the unpaid balances of principal calculated according to the actuarial method; or
(d) the amount of the insurance benefit for the cycle.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.141-2005, SEC.2.

IC 24-4.5-4-108
Refund or credit required; amount
Sec. 108. Refund or Credit Required; Amount _ (1) Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the debtor or the debtor's estate is entitled to a refund of any portion of a separate charge for insurance which by reason of prepayment is retained by the creditor or returned to the creditor by the insurer unless the charge was computed from time to time on the basis of the balances of the debtor's account.
(2) This Chapter does not require a creditor to grant a refund or credit to the debtor if all refunds and credits due to the debtor under this Chapter amount to less than one dollar ($1), and except as provided in subsection (1) does not require the creditor to account to the debtor for any portion of a separate charge for insurance because:
(a) the insurance is terminated by performance of the insurer's obligation;
(b) the creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or
(c) the creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.
(3) Except as provided in subsection (2), the creditor or the creditor's assignee shall promptly make an appropriate refund or credit to the debtor for any separate charge made for insurance if:
(a) the insurance is not provided or is provided for a term shorter than the term for which the charge to the debtor for

insurance was computed; or
(b) the insurance terminates prior to the end of the scheduled term of the insurance because of prepayment in full or otherwise.
(4) A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the Insurance Commissioner or a formula filed by the insurer with the Insurance Commissioner at least thirty (30) days before the debtor's right to a refund or credit becomes determinable, unless the method or formula is used after the Insurance Commissioner notifies the insurer that it is disapproved.
(5) If a refund or credit required by subsection (3) is not made to the debtor within sixty (60) days after the date the insurance is terminated, due to prepayment in full or otherwise, the creditor shall pay to the debtor for each day after the sixty (60) day period has expired an amount equal to the daily interest at the contracted annual percentage rate on the amount of the credit insurance premium refund due at the time of prepayment or termination.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.122-1994, SEC.29; P.L.172-1997, SEC.7.

IC 24-4.5-4-109
Existing insurance; choice of insurer
Sec. 109. Existing Insurance; Choice of Insurer - If a creditor requires insurance, upon notice to the creditor the debtor shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the debtor, or through a policy to be obtained and paid for by the debtor, but the creditor may for reasonable cause decline the insurance provided by the debtor.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-110
Charge for insurance connection with a deferral, refinancing, or consolidation; duplicate charges
Sec. 110. (1) A creditor may not contract for or receive a separate charge for insurance in connection with a deferral (IC 24-4.5-2-204 or IC 24-4.5-3-204), a refinancing (IC 24-4.5-2-205 or IC 24-4.5-3-205), or a consolidation (IC 24-4.5-2-206 or IC 24-4.5-3-206), unless:
(a) the debtor agrees at or before the time of the deferral, refinancing, or consolidation that the charge may be made;
(b) the debtor is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no deferral, refinancing, or consolidation;
(c) the debtor receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (IC 24-4.5-4-108); and
(d) the charge does not exceed the amount permitted by this

chapter (IC 24-4.5-4-107).
(2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.66.

IC 24-4.5-4-111
Cooperation between administrator and insurance commissioner
Sec. 111. Cooperation Between the Department and Insurance Commissioner - The department and the Insurance Commissioner are authorized and directed to consult and assist one another in maintaining compliance with this Chapter. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the department is informed of a violation or suspected violation by an insurer of this Chapter, or of the insurance laws, rules, and regulations of this State, the department shall advise the Insurance Commissioner of the circumstances.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.14-1992, SEC.42.

IC 24-4.5-4-112
Administrative action of commissioner of insurance
Sec. 112. (1) To the extent that his responsibility under this chapter requires, the commissioner of insurance shall issue rules with respect to insurers, and with respect to refunds (IC 24-4.5-4-108), forms, schedules of premium rates and charges (IC 24-4.5-4-203), and his approval or disapproval thereof and, in case of violation, may make an order for compliance.
(2) IC 4-21.5-3 applies to and governs all agency action taken by the commissioner of insurance pursuant to this section.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.67; P.L.7-1987, SEC.107.

(Part 2. Consumer Credit Insurance)

IC 24-4.5-4-201
Term of insurance
Sec. 201. Term of Insurance - (1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the debtor becomes obligated to the creditor or when the debtor applies for the insurance, whichever is later, except as follows:
(a) if any required evidence of insurability is not furnished until more than thirty (30) days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or     (b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.
(2) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt except as follows:
(a) if the insurance relates to a revolving charge account or revolving loan account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty (30) days' notice to the debtor; or
(b) if the debtor is advised in writing that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.
(3) The term of the insurance shall not extend more than fifteen (15) days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the debtor or as an incident to a deferral; refinancing, or consolidation.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-202
Amount of insurance
Sec. 202. (1) Except as provided in subsection (2):
(a) in the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in instalments, may not at any time exceed the greater of the scheduled or actual amount of the debt; or
(b) in the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid instalments of the debt, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic instalments in which it is payable.
(2) If consumer credit insurance is provided in connection with a revolving charge account or revolving loan account, the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.247-1983, SEC.20.

IC 24-4.5-4-203
Filing and approval of rates and forms
Sec. 203. (1) A creditor may not use a form, or a schedule of premium rates or charges, the filing of which is required by this section, if the insurance commissioner has disapproved the form or

schedule and has notified the insurer of his disapproval. A creditor may not use a form or schedule unless:
(a) the form or schedule has been on file with the insurance commissioner for thirty (30) days, or has earlier been approved by him; and
(b) the insurer has complied with this section with respect to the insurance.
(2) Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements and riders relating to consumer credit insurance delivered or issued for delivery in this state, and the schedules of premium rates or charges pertaining thereto, shall be filed by the insurer with the insurance commissioner. Within thirty (30) days after the filing of any form or schedule, he shall disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable, or deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of IC 27 or of any rule promulgated under IC 27.
(3) If a group policy has been delivered in another state, the forms to be filed by the insurer with the insurance commissioner are the group certificates and notices of proposed insurance. He shall approve them if:
(a) they provide the information that would be required if the group policy were delivered in this state; and
(b) the applicable premium rates or charges do not exceed those established by his rules.
(Formerly: Acts 1971, P.L.366, SEC.5.) As amended by P.L.152-1986, SEC.68.

(Part 3. Property and Liability Insurance)

IC 24-4.5-4-301
Property insurance
Sec. 301. Property Insurance - (1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless
(a) the insurance covers a substantial risk of loss of or damage to property related to the credit transaction;
(b) the amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and
(c) the term of the insurance is reasonable in relation to the terms of credit.
(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.
(3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless the amount financed or principal exclusive of charges for the insurance is three hundred dollars ($300) or more, and the value of the property is three

hundred dollar ($300) or more.
(4) The amounts of three hundred dollars ($300) in subsection (3) are subject to change pursuant to the provisions on adjustment of dollar amounts (24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-302
Insurance on creditor's interest only
Sec. 302. Insurance on Creditor's Interest Only - If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the debtor is on the debtor only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-303
Liability insurance
Sec. 303. Liability Insurance - A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability arising out of the ownership or use of property related to the credit transaction.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-304
Cancellation by creditor
Sec. 304. Cancellation by Creditor - A creditor shall not request cancellation of a policy of property or liability insurance except after the debtor's default or in accordance with a written authorization by the debtor, and in either case the cancellation does not take effect until written notice is delivered to the debtor or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than ten (10) days after the notice is delivered, or, if the notice is mailed, not less than thirteen (13) days after it is mailed.
(Formerly: Acts 1971, P.L.366, SEC.5.)

IC 24-4.5-4-305
Refund of unearned premium for property insurance upon payment of loan
Sec. 305. Upon the payment in full of a consumer credit sale or consumer loan, the creditor or creditor's assignee shall promptly make an appropriate refund of the unearned premium for any property insurance with respect to which the creditor or the credit account of the consumer is a beneficiary.
As added by P.L.122-1994, SEC.30.



CHAPTER 5. REMEDIES AND PENALTIES

(Part 1. Limitations on Creditors' Remedies)

IC 24-4.5-5-101
Short title
Sec. 101. Short Title.This Chapter shall be known and may be cited as Uniform Consumer Credit Code . Remedies and Penalties.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-102
Scope
Sec. 102. Scope . This Part applies to actions or other proceedings to enforce rights arising from consumer credit sales, consumer leases, and consumer loans; to garnishments of the earnings of an individual; and, in addition, to extortionate extensions of credit (24-4.5-5-107).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-103
Restrictions on deficiency judgments in consumer credit sales
Sec. 103. Restrictions on Deficiency Judgments in Consumer Credit Sales . (1) This section applies to a consumer credit sale of goods or services.
(2) If the seller repossesses or voluntarily accepts surrender of goods which were the subject of the sale and in which he has a security interest and the cash price of the goods repossessed or surrendered was one thousand dollars ($1000) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of the goods, and the seller is not obligated to resell the collateral.
(3) If the seller repossesses or voluntarily accepts surrender of goods which were not the subject of the sale but in which he has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was one thousand dollars ($1000) or less, the buyer is not personally liable to the seller for the unpaid balance of the debt arising from the sale.
(4) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to revolving charge accounts, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (24-4.5-2-409).
(5) The buyer may be liable in damages to the seller if the buyer has wrongfully damaged the collateral or if, after default and demand, the buyer has wrongfully failed to make the collateral available to the seller.
(6) If the seller elects to bring an action against the buyer for a debt arising from a consumer credit sale of goods or services, when

under this section he would not be entitled to a deficiency judgment if he repossessed the collateral, and obtains judgment
(a) he may not repossess the collateral, and
(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.
(7) The amounts of one thousand dollars ($1000) in subsection (2) and (3) are subject to change pursuant to the provisions on adjustment of dollar amounts (24-4.5-1-106).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-104
No garnishment before judgment
Sec. 104. No Garnishment Before Judgment . Prior to entry of judgment in an action against the debtor, no creditor may attach unpaid earnings of the debtor by garnishment or like proceedings.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-105
Limitation on garnishment and proceedings supplemental to execution; employer's fee
Sec. 105. (1) For the purposes of IC 24-4.5-5-101 through IC 24-4.5-5-108:
(a) "disposable earnings" means that part of the earnings of an individual, including wages, commissions, income, rents, or profits remaining after the deduction from those earnings of amounts required by law to be withheld;
(b) "garnishment" means any legal or equitable proceedings through which the earnings of an individual are required to be withheld by a garnishee, by the individual debtor, or by any other person for the payment of a judgment; and
(c) "support withholding" means that part of the earnings that are withheld from an individual for child support in accordance with the laws of this state.
(2) Except as provided in subsection (8), the maximum part of the aggregate disposable earnings of an individual for any workweek which is subjected to garnishment to enforce the payment of one (1) or more judgments against him may not exceed:
(a) twenty-five percent (25%) of his disposable earnings for that week; or
(b) the amount by which his disposable earnings for that week exceed thirty (30) times the federal minimum hourly wage prescribed by 29 U.S.C. 206(a)(1) in effect at the time the earnings are payable;
whichever is less. In the case of earnings for a pay period other than a week, the earnings shall be computed upon a multiple of the federal minimum hourly wage equivalent to thirty (30) times the federal minimum hourly wage as prescribed in this section.
(3) The maximum part of the aggregate disposable earnings of an individual for any workweek which is subject to garnishment or support withholding to enforce any order for the support of any

person shall not exceed:
(a) where such individual is supporting his spouse or dependent child (other than a spouse or child with respect to whose support such order is used), fifty percent (50%) of such individual's disposable earnings for that week; and
(b) where such individual is not supporting such a spouse or dependent child described in subdivision (a), sixty percent (60%) of such individual's disposable earnings for that week;
except that, with respect to the disposable earnings of any individual for any workweek, the fifty percent (50%) specified in subdivision (a) shall be deemed to be fifty-five percent (55%) and the sixty percent (60%) specified in subdivision (b) shall be deemed to be sixty-five percent (65%), if and to the extent that such earnings are subject to garnishment or support withholding to enforce a support order with respect to a period which is prior to the twelve (12) week period which ends with the beginning of such workweek.
(4) No court may make, execute, or enforce an order or process in violation of this section.
(5) An employer who is required to make deductions from an individual's disposable earnings pursuant to a garnishment order or series of orders arising out of the same judgment debt (excluding a judgment for payment of child support) may collect, as a fee to compensate the employer for making these deductions, an amount equal to the greater of twelve dollars ($12) or three percent (3%) of the total amount required to be deducted by the garnishment order or series of orders arising out of the same judgment debt. If the employer chooses to impose a fee, the fee shall be allocated as follows:
(a) One-half (1/2) of the fee shall be borne by the debtor, and that amount may be deducted by the employer directly from the employee's disposable earnings.
(b) One-half (1/2) of the fee shall be borne by the creditor, and that amount may be retained by the employer from the amount otherwise due the creditor.
The deductions made under this subsection for a collection fee do not increase the amount of the judgment debt for which the fee is collected for the purpose of calculating or collecting judgment interest. This fee may be collected by an employer only once for each garnishment order or series of orders arising out of the same judgment debt. The employer may collect the entire fee from one (1) or more of the initial deductions from the employee's disposable earnings. Alternatively, the employer may collect the fee ratably over the number of pay periods during which deductions from the employee's disposable earnings are required.
(6) The deduction of the garnishment collection fee under subsection (5)(a) or subsection (7) is not an assignment of wages under IC 22-2-6.
(7) An employer who is required to make a deduction from an individual's disposable earnings in accordance with a judgment for payment of child support may collect a fee of two dollars ($2) each

time the employer is required to make the deduction. The fee may be deducted by the employer from the individual's disposable earnings each time the employer makes the deduction for support. If the employer elects to deduct such a fee, the amount to be deducted for the payment of support must be reduced accordingly if necessary to avoid exceeding the maximum amount permitted to be deducted under subsection (3).
(8) A support withholding order takes priority over a garnishment order irrespective of their dates of entry or activation. If a person is subject to a support withholding order and a garnishment order, the garnishment order shall be honored only to the extent that disposable earnings withheld under the support withholding order do not exceed the maximum amount subject to garnishment as computed under subsection (2).
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1979, P.L.239, SEC.1; Acts 1982, P.L.151, SEC.1; P.L.248-1983, SEC.1; P.L.237-1985, SEC.1; P.L.102-1986, SEC.3; P.L.148-1988, SEC.1.

IC 24-4.5-5-106
No discharge from employment for garnishment
Sec. 106. No Discharge From Employment for Garnishment.No employer shall discharge an employee for the reason that a creditor or creditors of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment or judgments.
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-107
Extortionate extensions of credit
Sec. 107. Extortionate Extensions of Credit . (1) If it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the debtor.
(2) If it is shown that an extension of credit was made at an annual rate exceeding forty-five percent (45%) calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1).
(Formerly: Acts 1971, P.L.366, SEC.6.)

IC 24-4.5-5-108
Unconscionability
Sec. 108. Unconscionability . (1) With respect to a consumer

credit sale, consumer lease, or consumer loan, if the court as a matter of law finds the agreement or any clause of the agreement to have been unconscionable at the time it was made the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.
(3) For the purpose of this section, a charge or practice expressly permitted by this Article is not in itself unconscionable.
(Formerly: Acts 1971, P.L.366, SEC.6.)

(Part 2. Debtors' Remedies)

IC 24-4.5-5-201
Interests in land
Sec. 201. For purposes of the provisions on civil liability for violation of disclosure provisions (IC 24-4.5-5-203) and on debtor's right to rescind certain transactions (IC 24-4.5-5-204):
(1) consumer credit sale includes a sale of an interest in land which is a mortgage transaction if the sale is otherwise a consumer credit sale (IC 24-4.5-2-104); and
(2) consumer loan includes a loan primarily secured by an interest in land which is a mortgage transaction if the loan is otherwise a consumer loan (IC 24-4.5-3-105).
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1981, P.L.218, SEC.7; P.L.152-1986, SEC.69.

IC 24-4.5-5-202
Effect of violations on rights of parties
Sec. 202. Effect of Violations on Rights of Parties . (1) If a creditor has violated the provision of this Article applying to limitations on the schedule of payments or loan term for supervised loans (IC 24-4.5-3-511), the debtor is not obligated to pay the loan finance charge, and has a right to recover from the person violating this Article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt a penalty in an amount determined by the court not in excess of three times the amount of the loan finance charge. No action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement with respect to which the violation occurred.
(2) If a creditor has violated the provisions of this Article applying to authority to make consumer loans (IC 24-4.5-3-502), the loan is void and the debtor is not obligated to pay either the principal or loan finance charge. If the debtor has paid any part of the principal or of

the loan finance charge, the debtor has a right to recover the payment from the person violating this Article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.
(3) A debtor is not obligated to pay a charge in excess of that allowed by this Article, and if the debtor has paid an excess charge the debtor has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.
(4) If a debtor is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from that person a penalty in an amount determined by a court not exceeding the greater of either the amount of the credit service or loan finance charge or ten (10) times the amount of the excess charge. If the creditor has made an excess charge in deliberate violation of or in reckless disregard for this Article, the penalty may be recovered even though the creditor has refunded the excess charge. No penalty pursuant to this subsection may be recovered if a court has ordered a similar penalty assessed against the same person in a civil action by the department (IC 24-4.5-6-113). With respect to excess charges arising from sales made pursuant to revolving charge accounts or from loans made pursuant to revolving loan accounts, no action pursuant to this subsection may be brought more than two (2) years after the time the excess charge was made. With respect to excess charges arising from other consumer credit sales or consumer loans, no action pursuant to this subsection may be brought more than one (1) year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made.
(5) Except as otherwise provided, no violation of this Article impairs rights on a debt.
(6) If an employer discharges an employee in violation of the provisions prohibiting discharge (IC 24-4.5-5-106), the employee may within six (6) months bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed lost wages for six (6) weeks.
(7) If the creditor establishes by a preponderance of evidence that a violation is unintentional or the result of a bona fide error, no

liability is imposed under subsections (1), (2), and (4) and the validity of the transaction is not affected.
(8) In any case in which it is found that a creditor has violated this Article, the court may award reasonable attorney's fees incurred by the debtor.
(9) The department may act on behalf of a debtor to enforce the debtor's rights under this section against a creditor who is licensed or registered with the department or is required to be licensed or registered with the department.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by P.L.14-1992, SEC.43; P.L.122-1994, SEC.31; P.L.172-1997, SEC.8.

IC 24-4.5-5-203
Civil liability for violation of disclosure provisions
Sec. 203. Civil Liability for Violation of Disclosure Provisions . (1) Except as otherwise provided in this section, a creditor who, in violation of the provisions on disclosure (Part 3), of the Chapter on Credit Sales (Chapter 2) and the Chapter on Loans (Chapter 3), fails to disclose information to a person entitled to the information under this Article is liable to that person in an amount equal to the sum of:
(a) the following:
(1) in the case of an individual action, twice the amount of the credit service or loan finance charge in connection with the transaction, but the liability pursuant to this subdivision shall be not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000); or
(2) in the case of a class action, an amount the court allows, except that as to each member of the class no minimum recovery is applicable, and the total recovery under this subdivision in any class action or series of class actions arising out of the same failure to comply by the same creditor may not be more than the lesser of:
(i) five hundred thousand dollars ($500,000); or
(ii) one percent (1%) of the net worth of the creditor; and
(b) in the case of a successful action to enforce the liability under paragraph (a), the costs of the action together with reasonable attorney's fees as determined by the court. In determining the amount of the award in a class action, the court shall consider, among other relevant factors, the amount of any award granted under the federal Consumer Credit Protection Act (15 U.S.C. 1601 et seq.), the frequency and persistence of failures of compliance by the creditor, the resources of the creditor, the number of persons adversely affected, and the extent to which the creditor's failure of compliance was intentional.
(2) A creditor has no liability under this section if within sixty (60) days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and makes whatever adjustments in the appropriate account are necessary to assure that the person will not be required to pay a credit service

charge or loan finance charge in excess of the amount or percentage rate actually disclosed.
(3) A creditor may not be held liable in any action brought under this section for a violation of this Article if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.
(4) If there are multiple obligors in a consumer credit transaction or consumer lease, there may not be more than one (1) recovery of damages under subdivision (a)(1) for one (1) violation of this article with respect to that consumer credit transaction or consumer lease.
(5) The multiple failure to disclose to any person any information required under this article to be disclosed in connection with a single account under an open end consumer credit plan, a single consumer credit sale, a consumer loan, a consumer lease, or another extension of consumer credit entitles that person to a single recovery under this section. However, continued failure to disclose after a recovery has been granted gives rise to rights to additional recoveries.
(6) Any action which may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment, unless the assignment was involuntary, or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this Article, and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.
(7) No action pursuant to this section may be brought more than one (1) year after the date of the occurrence of the violations.
(8) In this section, creditor includes a person who in the ordinary course of business regularly extends or arranges for the extension of credit, or offers to arrange for the extension of credit.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by P.L.181-1991, SEC.5.

IC 24-4.5-5-204
Debtor's right to rescind certain transactions
Sec. 204. Debtor's Right to Rescind Certain Transactions . (1) A violation by a creditor of Section 125 of the Federal Consumer Credit Protection Act (IC 24-4.5-1-302) concerning the debtor's right to rescind a transaction that is a consumer credit sale or a consumer loan constitutes a violation of IC 24-4.5. A creditor may not accrue interest during the period when a consumer loan may be rescinded under Section 125 of the Federal Consumer Protection Act (15 U.S.C. 1635).
(2) A creditor must make available for disbursement the proceeds of a transaction subject to subsection (1) on the later of:
(A) the date the creditor is reasonably satisfied that the

consumer has not rescinded the transaction; or
(B) the first business day after the expiration of the rescission period under subsection (1).
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1982, P.L.149, SEC.7; P.L.122-1994, SEC.32; P.L.23-2000, SEC.9.

IC 24-4.5-5-205
Refunds and penalties as set-off to obligation
Sec. 205. Refunds and Penalties as Set-Off to Obligation.Refunds or penalties to which the debtor is entitled pursuant to this Part may be set off against the debtor's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part.
(Formerly: Acts 1971, P.L.366, SEC.6.)

(Part 3. Criminal Penalties)

IC 24-4.5-5-301
Knowing violations
Sec. 301. (1) A lender who knowingly makes charges in excess of those permitted by the provisions of this article commits a Class A misdemeanor.
(2) A person, other than a supervised financial organization, who knowingly engages in the business of making consumer loans without a license in violation of the provisions of this article applying to authority to make consumer loans (IC 24-4.5-3-502) commits a Class A misdemeanor.
(3) A person who knowingly:
(a) engages in the business of making consumer credit sales, consumer leases, or consumer loans, or of taking assignments of rights against debtors; and
(b) undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this article concerning notification (IC 24-4.5-6-202) or payment of fees (IC 24-4.5-6-203);
commits a Class A infraction.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1978, P.L.2, SEC.2414; P.L.152-1986, SEC.70; P.L.14-1992, SEC.44; P.L.122-1994, SEC.33; P.L.45-1995, SEC.14.

IC 24-4.5-5-302
Disclosure violations
Sec. 302. A person commits a Class A misdemeanor if he knowingly gives false or inaccurate information or fails to provide information which he is required to disclose under the provisions of IC 24-4.5-2-301 or IC 24-4.5-3-301.
(Formerly: Acts 1971, P.L.366, SEC.6.) As amended by Acts 1978, P.L.2, SEC.2415; P.L.247-1983, SEC.21.



CHAPTER 6. ADMINISTRATION

(Part 1. Powers and Functions of Administrator)

IC 24-4.5-6-101
Short title
Sec. 101. Short Title . This Chapter shall be known and may be cited as Uniform Consumer Credit Code . Administration.
(Formerly: Acts 1971, P.L.366, SEC.7.)



CHAPTER 7. SMALL LOANS






ARTICLE 4.6. SPECIAL PROVISIONS CONCERNING CERTAIN TRANSACTIONS

CHAPTER 1. INTEREST LIMITS AND APPLICATION OF OTHER LAWS

IC 24-4.6-1-101
Money judgments
Sec. 101. Except as otherwise provided by statute, interest on judgments for money whenever rendered shall be from the date of the return of the verdict or finding of the court until satisfaction at:
(1) the rate agreed upon in the original contract sued upon, which shall not exceed an annual rate of eight percent (8%) even though a higher rate of interest may properly have been charged according to the contract prior to judgment; or
(2) an annual rate of eight percent (8%) if there was no contract by the parties.
(Formerly: Acts 1974, P.L.115, SEC.2.) As amended by Acts 1981, P.L.220, SEC.1; P.L.149-1988, SEC.1; P.L.208-1993, SEC.1.

IC 24-4.6-1-102
Rate in absence of agreement
Sec. 102. When the parties do not agree on the rate, interest on loans or forbearances of money, goods or things in action shall be at the rate of eight percent (8%) per annum until payment of judgment.
(Formerly: Acts 1974, P.L.115, SEC.2.)

IC 24-4.6-1-103
Date of accrual
Sec. 103. Interest at the rate of eight percent (8%) per annum shall be allowed:
(a) From the date of settlement on money due on any instrument in writing which does not specify a rate of interest and which is not covered by IC 1971, 24-4.5 or this article;
(b) And from the date an itemized bill shall have been rendered and payment demanded on an account stated, account closed or for money had and received for the use of another and retained without his consent.
(Formerly: Acts 1974, P.L.115, SEC.2.)

IC 24-4.6-1-104
Computation of interest; methods
Sec. 104. (a) The parties may agree upon any method of computing interest on a loan or a forbearance of money, goods, or things in action if the amount of interest on the unpaid balances of the principal does not exceed any limitation imposed by law upon charges incident to the extension of credit.
(b) Methods of computing interest to which parties may agree under this section include the following:         (1) Simple interest on the unpaid balances of the principal.
(2) Simple interest on the outstanding balance of the principal to which is added past due installments of interest, the sum of which forms the principal upon which interest thereafter shall be computed. The addition to principal in this manner may occur repeatedly but not more frequently than daily.
(c) Unless the parties agree otherwise, the method of computing interest agreed upon under this section continues to apply after the term of the loan or forbearance, including after the award of a judgment on the loan or forbearance, until all principal and interest and the amount of any judgment are paid.
(d) If the parties do not agree on the method of computation, interest shall be computed and charged:
(1) at the rate agreed to by the parties or as provided in section 102 of this chapter; and
(2) according to the method described in subsection (b)(2).
As added by P.L.140-1990, SEC.1.

IC 24-4.6-1-201
Law applicable to consumer credit sales or leases
Sec. 201. IC 24-5-2-21 through IC 24-5-2-24 apply to consumer credit sales, consumer leases, and assignees thereof.
(Formerly: Acts 1974, P.L.115, SEC.2.) As amended by P.L.10-2006, SEC.21 and P.L.57-2006, SEC.21.

IC 24-4.6-1-202
Applicability of IC 24-5-6 to sales at residence of consumer
Sec. 202. The provisions of IC 1971, 24-5-6 concerning sales at the residence of a consumer shall not apply to consumer credit sales or consumer leases but shall apply to all other sales at the residence of a consumer.
(Formerly: Acts 1974, P.L.115, SEC.2.)



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 3. UNAUTHORIZED SOLICITATION OF MONEY USING THE NAME OF A PUBLIC SAFETY AGENCY

IC 24-4.6-3-1
"Public safety agency" defined
Sec. 1. As used in this chapter, "public safety agency" means a state or local law enforcement or fire protection agency.
As added by P.L.173-1997, SEC.1.

IC 24-4.6-3-2
Permission for solicitation required; withdrawal of permission
Sec. 2. (a) A person may not solicit or otherwise request money from the public for any purpose:
(1) using the name of a public safety agency; or
(2) by using language that implies a connection to a public safety agency;
unless the person first receives express written permission from the public safety agency.
(b) Permission granted by a public safety agency under subsection (a) may be withdrawn by the agency if the agency finds that a person is or has been soliciting in a manner that:
(1) reflects negatively on the agency; or
(2) differs significantly from that for which permission was granted.
(c) A person shall immediately stop soliciting upon notification by a public service agency that the agency has withdrawn its permission.
As added by P.L.173-1997, SEC.1.

IC 24-4.6-3-3
Requirements for solicitation; violations
Sec. 3. (a) A solicitation of money in any form approved under section 2 of this chapter must:
(1) inform the public that the solicitation has been approved by the appropriate public safety agency; and
(2) use the correct name of the public safety agency.
(b) A person who violates this section commits a Class C infraction.
As added by P.L.173-1997, SEC.1.

IC 24-4.6-3-4
Violations
Sec. 4. A person who knowingly or intentionally violates section 2 of this chapter commits a Class A misdemeanor.
As added by P.L.173-1997, SEC.1.



CHAPTER 4. COALITION TO SUPPORT INDIANA SENIORS






ARTICLE 4.7. TELEPHONE SOLICITATION OF CONSUMERS

CHAPTER 1. GENERAL PROVISIONS

IC 24-4.7-1-1
Application
Sec. 1. This article does not apply to any of the following:
(1) A telephone call made in response to an express request of the person called.
(2) A telephone call made primarily in connection with an existing debt or contract for which payment or performance has not been completed at the time of the call.
(3) A telephone call made on behalf of a charitable organization that is exempt from federal income taxation under Section 501 of the Internal Revenue Code, but only if all of the following apply:
(A) The telephone call is made by a volunteer or an employee of the charitable organization.
(B) The telephone solicitor who makes the telephone call immediately discloses all of the following information upon making contact with the consumer:
(i) The solicitor's true first and last name.
(ii) The name, address, and telephone number of the charitable organization.
(4) A telephone call made by an individual licensed under IC 25-34.1 if:
(A) the sale of goods or services is not completed; and
(B) the payment or authorization of payment is not required;
until after a face to face sales presentation by the seller.
(5) A telephone call made by an individual licensed under IC 27-1-15.6 or IC 27-1-15.8 when the individual is soliciting an application for insurance or negotiating a policy of insurance on behalf of an insurer (as defined in IC 27-1-2-3).
(6) A telephone call soliciting the sale of a newspaper of general circulation, but only if the telephone call is made by a volunteer or an employee of the newspaper.
As added by P.L.189-2001, SEC.1. Amended by P.L.97-2004, SEC.90.

IC 24-4.7-1-2
Compliance with other law
Sec. 2. This article does not relieve a person from complying with any other applicable law.
As added by P.L.189-2001, SEC.1.



CHAPTER 2. DEFINITIONS

IC 24-4.7-2-1
Applicability of Definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-2
"Consumer" defined
Sec. 2. "Consumer" means a residential telephone subscriber who is an actual or a prospective:
(1) purchaser, lessee, or recipient of consumer goods or services; or
(2) donor to a charitable organization.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-3
"Consumer goods or services" defined
Sec. 3. "Consumer goods or services" means any of the following:
(1) Tangible or intangible personal property or real property that is normally used for personal, family, or household purposes.
(2) Property intended to be attached to or installed on real property without regard to whether it is attached or installed.
(3) Services related to property described in subdivision (1) or (2).
(4) Credit cards or the extension of credit.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-4
"Division" defined
Sec. 4. "Division" refers to the consumer protection division of the office of the attorney general.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-5
"Doing business in Indiana" defined
Sec. 5. "Doing business in Indiana" means making telephone sales calls to consumers located in Indiana whether the telephone sales calls are made from a location in Indiana or outside Indiana.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-6
"Fund" defined
Sec. 6. "Fund" refers to the consumer protection division telephone solicitation fund established by IC 24-4.7-3-6.
As added by P.L.189-2001, SEC.1.
IC 24-4.7-2-7
"Listing" defined
Sec. 7. "Listing" refers to the no telephone sales solicitation listing published by the division under IC 24-4.7-3 that lists the names of persons who do not wish to receive telephone sales calls.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-8
"Telephone number" defined
Sec. 8. "Telephone number" means a residential telephone number.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-9
"Telephone sales call" defined
Sec. 9. "Telephone sales call" means a telephone call made to a consumer for any of the following purposes:
(1) Solicitation of a sale of consumer goods or services.
(2) Solicitation of a charitable contribution.
(3) Obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.
The term includes a call made by use of automated dialing or recorded message devices.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-2-10
"Telephone solicitor" defined
Sec. 10. "Telephone solicitor" means an individual, a firm, an organization, a partnership, an association, or a corporation, including affiliates and subsidiaries, doing business in Indiana.
As added by P.L.189-2001, SEC.1.



CHAPTER 3. DUTIES OF THE DIVISION

IC 24-4.7-3-1
Quarterly listing
Sec. 1. (a) A quarterly listing of telephone numbers of Indiana consumers who request not to be solicited by telephone shall be established, maintained, and published as provided in this section.
(b) The telephone number of a consumer shall be placed on the listing if the consumer requests to be added to the listing according to a procedure approved by the division.
(c) The listing shall be updated upon receipt of a request from a consumer.
(d) A telephone solicitor may obtain a copy of the listing upon request of the telephone solicitor as provided in this section.
(e) The division shall establish a fee to be paid by a telephone solicitor for obtaining a copy of the listing. The fee established under this subsection may not exceed the amount necessary to cover the cost of providing the listing to telephone solicitors.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-2
Agents
Sec. 2. (a) The division may contract with an agent to perform the division's duties under section 1 of this chapter if both of the following conditions are satisfied:
(1) The agent has demonstrated experience in maintaining a national no sales solicitation calls listing.
(2) The contract requires the vendor to provide the listing in:
(A) a printed hard copy format; and
(B) any other format offered;
at a cost that does not exceed the production cost of the format offered.
(b) If the division enters into a contract under this section, the division must retain the ultimate authority for the following:
(1) Approval of the procedures for establishment, maintenance, and publication of the listing.
(2) Establishing fees required by section 1(e) of this chapter.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-3
Investigation
Sec. 3. The division shall investigate complaints received concerning violations of this article.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-4
Notifications
Sec. 4. The division shall notify Indiana residents of the rights and duties created by this article. As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-5
Reports
Sec. 5. (a) The division shall, after June 30 and before October 1 of each year, report to the regulatory flexibility committee established by IC 8-1-2.6-4 on the following:
(1) For the state fiscal year ending June 30, 2002, the expenses incurred by the division in establishing the listing.
(2) The total amount of fees deposited in the fund during the most recent state fiscal year.
(3) The expenses incurred by the division in maintaining and promoting the listing during the most recent state fiscal year.
(4) The projected budget required by the division to comply with this article during the current state fiscal year.
(5) Any other expenses incurred by the division in complying with this article during the most recent state fiscal year.
(6) The total number of subscribers on the listing at the end of the most recent state fiscal year.
(7) The number of new subscribers added to the listing during the most recent state fiscal year.
(8) The number of subscribers removed from the listing for any reason during the most recent state fiscal year.
(b) The regulatory flexibility committee shall, before November 1 of each year, issue in an electronic format under IC 5-14-6 a report and recommendations to the legislative council concerning the information received under subsection (a).
As added by P.L.189-2001, SEC.1. Amended by P.L.28-2004, SEC.163.

IC 24-4.7-3-6 Version a
Purpose
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 6. (a) The consumer protection division telephone solicitation fund is established for the purpose of the administration of this article and shall be used exclusively for this purpose.
(b) The division shall administer the fund.
(c) The division shall deposit all revenue received under this article in the fund.
(d) Money in the fund is continuously appropriated to the division for the administration of this article.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the amount of money in the fund at the end of a particular state fiscal year exceeds two hundred thousand dollars ($200,000), the treasurer of state shall transfer the excess from the fund to the state general fund.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-3-6 Version b Fund
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 6. (a) The consumer protection division telephone solicitation fund is established for the purpose of the administration of:
(1) this article; and
(2) IC 24-5-0.5-3(a)(19).
The fund shall be used exclusively for this purpose.
(b) The division shall administer the fund.
(c) The division shall deposit all revenue received:
(1) under this article; and
(2) from civil penalties deposited under IC 24-5-0.5-4(h);
in the fund.
(d) Money in the fund is continuously appropriated to the division for the administration of:
(1) this article; and
(2) IC 24-5-0.5-3(a)(19).
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund. However, if the amount of money in the fund at the end of a particular state fiscal year exceeds two hundred thousand dollars ($200,000), the treasurer of state shall transfer the excess from the fund to the state general fund.
As added by P.L.189-2001, SEC.1. Amended by P.L.85-2006, SEC.1.

IC 24-4.7-3-7
Adoption of rules
Sec. 7. The division may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.189-2001, SEC.1.



CHAPTER 4. TELEPHONE SOLICITATIONS

IC 24-4.7-4-1
Prohibitions
Sec. 1. A telephone solicitor may not make or cause to be made a telephone sales call to a telephone number if that telephone number appears in the most current quarterly listing published by the division.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-2
Violations; disclosure
Sec. 2. A telephone solicitor who makes a telephone sales call to a telephone number shall immediately disclose the following information upon making contact with the consumer:
(1) The solicitor's true first and last name.
(2) The name of the business on whose behalf the telephone solicitor is soliciting.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-3
Directories
Sec. 3. (a) This section does not apply to a person obtaining consumer information for inclusion in directory assistance and telephone directories sold by telephone companies.
(b) A telephone solicitor or person who obtains consumer information that includes telephone numbers shall exclude the telephone numbers that appear on the division's most current listing.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-4
Contracts and sales
Sec. 4. (a) This section does not apply to any of the following:
(1) A sale in which:
(A) no prior payment is made to a merchant;
(B) an invoice accompanies the goods or services; and
(C) a consumer is allowed seven (7) days to cancel the services or return the goods without obligation for payment.
(2) A contractual agreement that:
(A) requires payment; and
(B) allows the consumer at least ten (10) days to cancel the contract and receive a full refund of the payment.
(3) A sale regulated by 170 IAC 7-1.1-19.
(4) A newspaper subscription executed through a telephone call.
(b) A contract made under a telephone sales call is not valid and enforceable against a consumer unless the contract complies with this section.
(c) A contract made under a telephone sales call must satisfy all of the following:         (1) The contract must be reduced to writing and signed by the consumer.
(2) The contract must contain the name, address, and business telephone number of the seller, the total price of the contract, and a detailed description of the goods or services being sold.
(3) The description of goods or services as stated in the contract must be the same as the description principally used in the telephone solicitation.
(4) The contract must contain, in bold, conspicuous type immediately preceding the signature the words "you are not obligated to pay any money unless you sign this contract and return it to the seller".
(5) The contract may not exclude from its terms any oral or written representations made by the telephone solicitor to the consumer in connection with the transaction.
As added by P.L.189-2001, SEC.1. Amended by P.L.22-2002, SEC.1.

IC 24-4.7-4-5
Transactions
Sec. 5. (a) This section does not apply to any of the following:
(1) A transaction made in accordance with prior negotiations in the course of a visit by a consumer to a merchant that operates a retail business establishment that has a fixed, permanent location where consumer goods are displayed or offered for sale on a continuing basis.
(2) A transaction in which:
(A) a consumer may obtain a full refund for the return of undamaged and unused goods; or
(B) a consumer may, within seven (7) days after receipt of merchandise by a consumer, give a cancellation of services notice to a seller and return the merchandise, and the seller must process the refund within thirty (30) days after receipt of the returned merchandise.
(3) A transaction in which a consumer purchases goods or services under a television, radio, or print advertisement or a sample, brochure, or catalog of a merchant that contains:
(A) the name, address, and business telephone number of the merchant;
(B) a description of the goods or services being sold; and
(C) limitations or restrictions that apply to the offer.
(4) A transaction in which a merchant is a bona fide charitable organization.
(b) A contract made under a telephone sales call in violation of this section is not valid and enforceable against a consumer.
(c) A merchant who engages a telephone solicitor to make or cause to be made a telephone sales call may not:
(1) make or submit a charge to a consumer's credit card account; or
(2) make or cause to be made any electronic transfer of funds;
until the merchant receives from the consumer a copy of the contract,

signed by the consumer, that complies with this chapter.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-4-6
Other applicable law
Sec. 6. A telephone solicitor must also comply with all other applicable laws, including the following, if applicable:
(1) IC 24-5-12.
(2) IC 24-5-14.
As added by P.L.189-2001, SEC.1. Amended by P.L.22-2002, SEC.2.



CHAPTER 5. CIVIL REMEDIES

IC 24-4.7-5-1
Deceptive acts; state contractors
Sec. 1. A telephone solicitor who fails to comply with any provision of IC 24-4.7-4 commits a deceptive act that is actionable by the attorney general under this chapter. In addition, a contractor who contracts or seeks to contract with the state:
(1) may be prohibited from contracting with the state; or
(2) may have an existing contract with the state voided;
if the contractor, an affiliate or principal of the contractor, or any agent acting on behalf of the contractor or an affiliate or principal of the contractor does not or has not complied with the terms of this article, even if this article is preempted by federal law.
As added by P.L.189-2001, SEC.1. Amended by P.L.165-2005, SEC.5 and P.L.222-2005, SEC.32.

IC 24-4.7-5-2
Remedies
Sec. 2. In an action under this chapter, the attorney general may obtain any or all of the following:
(1) An injunction to enjoin future violations of IC 24-4.7-4.
(2) A civil penalty of not more than the following:
(A) Ten thousand dollars ($10,000) for the first violation of IC 24-4.7-4.
(B) Twenty-five thousand ($25,000) dollars for each violation after the first violation.
For purposes of this subdivision, each telephone call in violation of IC 24-4.7-4-1 is considered a separate violation.
(3) All money the defendant obtained through violation of IC 24-4.7-4.
(4) The attorney general's reasonable costs in:
(A) the investigation of the deceptive act; and
(B) maintaining the action.
(5) Reasonable attorney's fees.
(6) Costs of the action.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-3
Voidable contracts
Sec. 3. In an action under this chapter, the court may void or limit the application of contracts or clauses resulting from deceptive acts and order restitution to be paid to an aggrieved consumer.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-4
Statute of limitations
Sec. 4. An action brought under this chapter may not be brought more than two (2) years after the occurrence of the deceptive act. As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-5
Jurisdiction
Sec. 5. An action under this chapter may be brought in the circuit or superior court of Marion County.
As added by P.L.189-2001, SEC.1.

IC 24-4.7-5-6
Representation of state
Sec. 6. The attorney general may employ counsel to represent the state in an action under this chapter.
As added by P.L.189-2001, SEC.1.






ARTICLE 4.8. PROHIBITED SPYWARE

CHAPTER 1. DEFINITIONS

IC 24-4.8-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-2
"Advertisement"
Sec. 2. "Advertisement" means a communication that has the primary purpose of promoting a commercial product or service.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-3
"Computer software"
Sec. 3. (a) "Computer software" means a sequence of instructions written in any programming language that is executed on a computer.
(b) The term does not include computer software that is a web page or a data component of a web page that is not executable independently of the web page.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-4
"Damage"
Sec. 4. "Damage" means a significant impairment to the integrity or availability of data, computer software, a system, or information.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-5
"Execute"
Sec. 5. "Execute" means to perform a function or carry out an instruction of computer software.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-6
"Intentionally deceptive means"
Sec. 6. "Intentionally deceptive means" means any of the following:
(1) A materially false statement that a person knows to be false.
(2) A statement or description made by a person who omits or misrepresents material information with the intent to deceive an owner or operator of a computer.
(3) The failure to provide notice to an owner or operator of a computer regarding the installation or execution of computer software with the intent to deceive the owner or operator. As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-7
"Internet"
Sec. 7. "Internet" has the meaning set forth in IC 5-22-2-13.5.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-8
"Owner or operator"
Sec. 8. (a) "Owner or operator" means the person who owns or leases a computer or a person who uses a computer with the authorization of the person who owns or leases the computer.
(b) The term does not include a manufacturer, distributor, wholesaler, retail merchant, or any other person who owns or leases a computer before the first retail sale of the computer.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-9
"Person"
Sec. 9. "Person" means an individual, a partnership, a corporation, a limited liability company, or another organization.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-10
"Personally identifying information"
Sec. 10. "Personally identifying information" means the following information that refers to a person who is an owner or operator of a computer:
(1) Identifying information (as defined in IC 35-43-5-1).
(2) An electronic mail address.
(3) Any of the following information in a form that personally identifies an owner or operator of a computer:
(A) An account balance.
(B) An overdraft history.
(C) A payment history.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-1-11
"Transmit"
Sec. 11. (a) Except as provided in subsection (b), "transmit" means to transfer, send, or otherwise make available computer software or a computer software component through a network, the Internet, a wireless transmission, or any other medium, including a disk or data storage device.
(b) "Transmit" does not include an action by a person who provides:
(1) the Internet connection, telephone connection, or other means of connection for an owner or operator, including a compact disc or DVD on which computer software to establish or maintain a connection is made available;         (2) the storage or hosting of computer software or an Internet web page through which the computer software was made available; or
(3) an information location tool, including a directory, an index, a reference, a pointer, or a hypertext link, through which the owner or operator of the computer located the software;
unless the person receives a direct economic benefit from the execution of the computer software.
As added by P.L.115-2005, SEC.1.



CHAPTER 2. PROHIBITED CONDUCT

IC 24-4.8-2-1
Application
Sec. 1. This chapter does not apply to a person who monitors or interacts with an owner or operator's Internet connection, Internet service, network connection, or computer if the person is a telecommunications carrier, cable operator, computer hardware or software provider, or other computer service provider who monitors or interacts with an owner or operator's Internet connection, Internet service, network connection, or computer for one (1) or more of the following purposes:
(1) Network security.
(2) Computer security.
(3) Diagnosis.
(4) Technical support.
(5) Maintenance.
(6) Repair.
(7) Authorized updates of software or system firmware.
(8) Authorized remote system management.
(9) Detection or prevention of the unauthorized, illegal, or fraudulent use of a network, service, or computer software, including scanning for and removing computer software that facilitates a violation of this chapter.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-2-2
Prohibited conduct by owners or operators of computers
Sec. 2. A person who is not the owner or operator of the computer may not knowingly or intentionally:
(1) transmit computer software to the computer; and
(2) by means of the computer software transmitted under subdivision (1), do any of the following:
(A) Use intentionally deceptive means to modify computer settings that control:
(i) the page that appears when an owner or operator opens an Internet browser or similar computer software used to access and navigate the Internet;
(ii) the Internet service provider, search engine, or web proxy that an owner or operator uses to access or search the Internet; or
(iii) the owner or operator's list of bookmarks used to access web pages.
(B) Use intentionally deceptive means to collect personally identifying information:
(i) through the use of computer software that records a keystroke made by an owner or operator and transfers that information from the computer to another person; or
(ii) in a manner that correlates the personally identifying

information with data respecting all or substantially all of the web sites visited by the owner or operator of the computer, not including a web site operated by the person collecting the personally identifying information.
(C) Extract from the hard drive of an owner or operator's computer:
(i) a credit card number, debit card number, bank account number, or any password or access code associated with these numbers;
(ii) a Social Security number, tax identification number, driver's license number, passport number, or any other government issued identification number; or
(iii) the account balance or overdraft history of a person in a form that identifies the person.
(D) Use intentionally deceptive means to prevent reasonable efforts by an owner or operator to block or disable the installation or execution of computer software.
(E) Knowingly or intentionally misrepresent that computer software will be uninstalled or disabled by an owner or operator's action.
(F) Use intentionally deceptive means to remove, disable, or otherwise make inoperative security, antispyware, or antivirus computer software installed on the computer.
(G) Take control of another person's computer with the intent to cause damage to the computer or cause the owner or operator to incur a financial charge for a service that the owner or operator has not authorized by:
(i) accessing or using the computer's modem or Internet service; or
(ii) without the authorization of the owner or operator, opening multiple, sequential, standalone advertisements in the owner or operator's Internet browser that a reasonable computer user cannot close without turning off the computer or closing the browser.
(H) Modify:
(i) computer settings that protect information about a person with the intent of obtaining personally identifying information without the permission of the owner or operator; or
(ii) security settings with the intent to cause damage to a computer.
(I) Prevent reasonable efforts by an owner or operator to block or disable the installation or execution of computer software by:
(i) presenting an owner or operator with an option to decline installation of computer software knowing that the computer software will be installed even if the owner or operator attempts to decline installation; or
(ii) falsely representing that computer software has been disabled. As added by P.L.115-2005, SEC.1.

IC 24-4.8-2-3
Prohibited conduct by persons who are not owners or operators of computers
Sec. 3. A person who is not the owner or operator may not knowingly or intentionally do any of the following:
(1) Induce the owner or operator to install computer software on the owner or operator's computer by knowingly or intentionally misrepresenting the extent to which installing the computer software is necessary for:
(A) computer security;
(B) computer privacy; or
(C) opening, viewing, or playing a particular type of content.
(2) Use intentionally deceptive means to execute or cause the execution of computer software with the intent to cause the owner or operator to use the computer software in a manner that violates subdivision (1).
As added by P.L.115-2005, SEC.1.



CHAPTER 3. RELIEF AND DAMAGES

IC 24-4.8-3-1
Civil action
Sec. 1. In addition to any other remedy provided by law, a provider of computer software, the owner of a web site, or the owner of a trademark who is adversely affected by reason of the violation may bring a civil action against a person who violates IC 24-4.8-2:
(1) to enjoin further violations of IC 24-4.8-2; and
(2) to recover the greater of:
(A) actual damages; or
(B) one hundred thousand dollars ($100,000);
for each violation of IC 24-4.8-2.
As added by P.L.115-2005, SEC.1.

IC 24-4.8-3-2
Separate violations
Sec. 2. For purposes of section 1 of this chapter, conduct that violates more than one (1) subdivision, clause, or item of IC 24-4.8-2 constitutes a separate violation for each separate subdivision, clause, or item violated. However, a single action or course of conduct that causes repeated violations of a single subdivision, clause, or item of IC 24-4.8-2 constitutes one (1) violation.
As added by P.L.115-2005, SEC.1.






ARTICLE 4.9. DISCLOSURE OF SECURITY BREACH

CHAPTER 1. APPLICATION

IC 24-4.9-1-1
Applicability
Sec. 1. This article does not apply to:
(1) a state agency (as defined in IC 4-1-10-2); or
(2) the judicial or legislative department of state government.
As added by P.L.125-2006, SEC.6.



CHAPTER 2. DEFINITIONS

IC 24-4.9-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-2
"Breach of the security of a system"
Sec. 2. (a) "Breach of the security of a system" means unauthorized acquisition of computerized data that compromises the security, confidentiality, or integrity of personal information maintained by a person. The term includes the unauthorized acquisition of computerized data that have been transferred to another medium, including paper, microfilm, or a similar medium, even if the transferred data are no longer in a computerized format.
(b) The term does not include the following:
(1) Good faith acquisition of personal information by an employee or agent of the person for lawful purposes of the person, if the personal information is not used or subject to further unauthorized disclosure.
(2) Unauthorized acquisition of a portable electronic device on which personal information is stored, if access to the device is protected by a password that has not been disclosed.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-3
"Data base owner"
Sec. 3. "Data base owner" means a person that owns or licenses computerized data that includes personal information.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-4
"Doing business in Indiana"
Sec. 4. "Doing business in Indiana" means owning or using the personal information of an Indiana resident for commercial purposes.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-5
Encryped data
Sec. 5. Data are encrypted for purposes of this article if the data:
(1) have been transformed through the use of an algorithmic process into a form in which there is a low probability of assigning meaning without use of a confidential process or key; or
(2) are secured by another method that renders the data unreadable or unusable.
As added by P.L.125-2006, SEC.6.
IC 24-4.9-2-6
"Financial institution"
Sec. 6. "Financial institution" means a financial institution as defined in:
(1) IC 28-1-1-3, other than a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5; or
(2) 15 U.S.C. 6809(3).
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-7
"Indiana resident"
Sec. 7. "Indiana resident" means a person whose principal mailing address is in Indiana, as reflected in records maintained by the data base owner.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-8
"Mail"
Sec. 8. "Mail" has the meaning set forth in IC 23-1-20-15.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-9
"Person"
Sec. 9. "Person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, an association, a nonprofit corporation or organization, a cooperative, or any other legal entity.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-10
"Personal information"
Sec. 10. "Personal information" means:
(1) a Social Security number that is not encrypted or redacted; or
(2) an individual's first and last names, or first initial and last name, and one (1) or more of the following data elements that are not encrypted or redacted:
(A) A driver's license number.
(B) A state identification card number.
(C) A credit card number.
(D) A financial account number or debit card number in combination with a security code, password, or access code that would permit access to the person's account.
The term does not include information that is lawfully obtained from publicly available information or from federal, state, or local government records lawfully made available to the general public.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-2-11
Redacted data or personal information      Sec. 11. (a) Data are redacted for purposes of this article if the data have been altered or truncated so that not more than the last four (4) digits of:
(1) a driver's license number;
(2) a state identification number; or
(3) an account number;
is accessible as part of personal information.
(b) For purposes of this article, personal information is "redacted" if the personal information has been altered or truncated so that not more than five (5) digits of a Social Security number are accessible as part of personal information.
As added by P.L.125-2006, SEC.6.



CHAPTER 3. DISCLOSURE AND NOTIFICATION REQUIREMENTS

IC 24-4.9-3-1
Disclosure of breach
Sec. 1. (a) Except as provided in section 4(c), 4(d), and 4(e) of this chapter, after discovering or being notified of a breach of the security of a system, the data base owner shall disclose the breach to an Indiana resident whose:
(1) unencrypted personal information was or may have been acquired by an unauthorized person; or
(2) encrypted personal information was or may have been acquired by an unauthorized person with access to the encryption key;
if the data base owner knows, should know, or should have known that the unauthorized acquisition constituting the breach has resulted in or could result in identity deception (as defined in IC 35-43-5-3.5), identity theft, or fraud affecting the Indiana resident.
(b) A data base owner required to make a disclosure under subsection (a) to more than one thousand (1,000) consumers shall also disclose to each consumer reporting agency (as defined in 15 U.S.C. 1681a(p)) information necessary to assist the consumer reporting agency in preventing fraud, including personal information of an Indiana resident affected by the breach of the security of a system.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-3-2
Notification of data base owner
Sec. 2. A person that maintains computerized data but that is not a data base owner shall notify the data base owner if the person discovers that personal information was or may have been acquired by an unauthorized person.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-3-3
Delay of disclosure or notification
Sec. 3. (a) A person required to make a disclosure or notification under this chapter shall make the disclosure or notification without unreasonable delay. For purposes of this section, a delay is reasonable if the delay is:
(1) necessary to restore the integrity of the computer system;
(2) necessary to discover the scope of the breach; or
(3) in response to a request from the attorney general or a law enforcement agency to delay disclosure because disclosure will:
(A) impede a criminal or civil investigation; or
(B) jeopardize national security.
(b) A person required to make a disclosure or notification under this chapter shall make the disclosure or notification as soon as possible after:         (1) delay is no longer necessary to restore the integrity of the computer system or to discover the scope of the breach; or
(2) the attorney general or a law enforcement agency notifies the person that delay will no longer impede a criminal or civil investigation or jeopardize national security.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-3-4
Method of disclosure; exceptions
Sec. 4. (a) Except as provided in subsection (b), a data base owner required to make a disclosure under this chapter shall make the disclosure using one (1) of the following methods:
(1) Mail.
(2) Telephone.
(3) Facsimile (fax).
(4) Electronic mail, if the data base owner has the electronic mail address of the affected Indiana resident.
(b) If a data base owner required to make a disclosure under this chapter is required to make the disclosure to more than five hundred thousand (500,000) Indiana residents, or if the data base owner required to make a disclosure under this chapter determines that the cost of the disclosure will be more than two hundred fifty thousand dollars ($250,000), the data base owner required to make a disclosure under this chapter may elect to make the disclosure by using both of the following methods:
(1) Conspicuous posting of the notice on the web site of the data base owner, if the data base owner maintains a web site.
(2) Notice to major news reporting media in the geographic area where Indiana residents affected by the breach of the security of a system reside.
(c) A data base owner that maintains its own disclosure procedures as part of an information privacy policy or a security policy is not required to make a separate disclosure under this chapter if the data base owner's information privacy policy or security policy is at least as stringent as the disclosure requirements described in:
(1) sections 1 through 4(b) of this chapter;
(2) subsection (d); or
(3) subsection (e).
(d) A data base owner that maintains its own disclosure procedures as part of an information privacy, security policy, or compliance plan under:
(1) the federal USA Patriot Act (P.L. 107-56);
(2) Executive Order 13224;
(3) the federal Driver's Privacy Protection Act (18 U.S.C. 2781 et seq.);
(4) the federal Fair Credit Reporting Act (15 U.S.C. 1681 et seq.);
(5) the federal Financial Modernization Act of 1999 (15 U.S.C. 6801 et seq.); or         (6) the federal Health Insurance Portability and Accountability Act (HIPAA) (P.L. 104-191);
is not required to make a disclosure under this chapter if the data base owner's information privacy, security policy, or compliance plan requires that Indiana residents be notified of a breach of the security of a system without unreasonable delay and the data base owner complies with the data base owner's information privacy, security policy, or compliance plan.
(e) A financial institution that complies with the disclosure requirements prescribed by the Federal Interagency Guidance on Response Programs for Unauthorized Access to Customer Information and Customer Notice or the Guidance on Response Programs for Unauthorized Access to Member Information and Member Notice, as applicable, is not required to make a disclosure under this chapter.
(f) A person required to make a disclosure under this chapter may elect to make all or part of the disclosure in accordance with subsection (a) even if the person could make the disclosure in accordance with subsection (b).
As added by P.L.125-2006, SEC.6.



CHAPTER 4. ENFORCEMENT

IC 24-4.9-4-1
Failure to disclose or notify; deceptive act
Sec. 1. (a) A person that is required to make a disclosure or notification in accordance with IC 24-4.9-3 and that fails to comply with any provision of this article commits a deceptive act that is actionable only by the attorney general under this chapter.
(b) A failure to make a required disclosure or notification in connection with a related series of breaches of the security of a system constitutes one (1) deceptive act.
As added by P.L.125-2006, SEC.6.

IC 24-4.9-4-2
Action by attorney general
Sec. 2. The attorney general may bring an action under this chapter to obtain any or all of the following:
(1) An injunction to enjoin future violations of IC 24-4.9-3.
(2) A civil penalty of not more than one hundred fifty thousand dollars ($150,000) per deceptive act.
(3) The attorney general's reasonable costs in:
(A) the investigation of the deceptive act; and
(B) maintaining the action.
As added by P.L.125-2006, SEC.6.



CHAPTER 5. PREEMPTION

IC 24-4.9-5-1
Preemption
Sec. 1. This article preempts the authority of a unit (as defined in IC 36-1-2-23) to make an enactment dealing with the same subject matter as this article.
As added by P.L.125-2006, SEC.6.






ARTICLE 5. CONSUMER SALES

CHAPTER 0.5. DECEPTIVE CONSUMER SALES

IC 24-5-0.5-1
Construction and purposes
Sec. 1. (a) This chapter shall be liberally construed and applied to promote its purposes and policies.
(b) The purposes and policies of this chapter are to:
(1) simplify, clarify, and modernize the law governing deceptive and unconscionable consumer sales practices;
(2) protect consumers from suppliers who commit deceptive and unconscionable sales acts; and
(3) encourage the development of fair consumer sales practices.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by P.L.18-1997, SEC.2; P.L.1-2006, SEC.411.

IC 24-5-0.5-2 Version a
Definitions
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 2. (a) As used in this chapter:
(1) "Consumer transaction" means a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an intangible, except securities and policies or contracts of insurance issued by corporations authorized to transact an insurance business under the laws of the state of Indiana, with or without an extension of credit, to a person for purposes that are primarily personal, familial, charitable, agricultural, or household, or a solicitation to supply any of these things. However, the term includes a transfer of structured settlement payment rights under IC 34-50-2.
(2) "Person" means an individual, corporation, the state of Indiana or its subdivisions or agencies, business trust, estate, trust, partnership, association, nonprofit corporation or organization, or cooperative or any other legal entity.
(3) "Supplier" means:
(A) a seller, lessor, assignor, or other person who regularly engages in or solicits consumer transactions, including a manufacturer, wholesaler, or retailer, whether or not the person deals directly with the consumer; or
(B) a person who contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes a pyramid promotional scheme.
(4) "Subject of a consumer transaction" means the personal property, real property services, or intangibles furnished in a consumer transaction.         (5) "Cure" as applied to a deceptive act, means either:
(A) to offer in writing to adjust or modify the consumer transaction to which the act relates to conform to the reasonable expectations of the consumer generated by such deceptive act and to perform such offer if accepted by the consumer; or
(B) to offer in writing to rescind such consumer transaction and to perform such offer if accepted by the consumer.
The term includes an offer in writing of one (1) or more items of value, including monetary compensation, that the supplier delivers to a consumer or a representative of the consumer if accepted by the consumer.
(6) "Offer to cure" as applied to a deceptive act is a cure that:
(A) is reasonably calculated to remedy a loss claimed by the consumer; and
(B) includes a minimum additional amount that is the greater of:
(i) ten percent (10%) of the value of the remedy under clause (A), but not more than four thousand dollars ($4,000); or
(ii) five hundred dollars ($500);
as compensation for attorney's fees, expenses, and other costs that a consumer may incur in relation to the deceptive act.
(7) "Uncured deceptive act" means a deceptive act:
(A) with respect to which a consumer who has been damaged by such act has given notice to the supplier under section 5(a) of this chapter; and
(B) either:
(i) no offer to cure has been made to such consumer within thirty (30) days after such notice; or
(ii) the act has not been cured as to such consumer within a reasonable time after the consumer's acceptance of the offer to cure.
(8) "Incurable deceptive act" means a deceptive act done by a supplier as part of a scheme, artifice, or device with intent to defraud or mislead. The term includes a failure of a transferee of structured settlement payment rights to timely provide a true and complete disclosure statement to a payee as provided under IC 34-50-2 in connection with a direct or indirect transfer of structured settlement payment rights.
(9) "Pyramid promotional scheme" means any program utilizing a pyramid or chain process by which a participant in the program gives a valuable consideration exceeding one hundred dollars ($100) for the opportunity or right to receive compensation or other things of value in return for inducing other persons to become participants for the purpose of gaining new participants in the program. The term does not include ordinary sales of goods or services to persons who are not purchasing in order to participate in such a scheme.         (10) "Promoting a pyramid promotional scheme" means:
(A) inducing or attempting to induce one (1) or more other persons to become participants in a pyramid promotional scheme; or
(B) assisting another in promoting a pyramid promotional scheme.
(11) "Elderly person" means an individual who is at least sixty-five (65) years of age.
(b) As used in section 3(a)(15) of this chapter:
(1) "Directory assistance" means the disclosure of telephone number information in connection with an identified telephone service subscriber by means of a live operator or automated service.
(2) "Local telephone directory" refers to a telephone classified advertising directory or the business section of a telephone directory that is distributed by a telephone company or directory publisher to subscribers located in the local exchanges contained in the directory. The term includes a directory that includes listings of more than one (1) telephone company.
(3) "Local telephone number" refers to a telephone number that has the three (3) number prefix used by the provider of telephone service for telephones physically located within the area covered by the local telephone directory in which the number is listed. The term does not include long distance numbers or 800-, 888-, or 900- exchange numbers listed in a local telephone directory.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1982, P.L.152, SEC.1; P.L.12-1986, SEC.4; P.L.24-1989, SEC.10; P.L.233-1995, SEC.1; P.L.174-1997, SEC.1; P.L.18-1997, SEC.3; P.L.219-2001, SEC.1; P.L.165-2005, SEC.6.

IC 24-5-0.5-2 Version b
Definitions
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 2. (a) As used in this chapter:
(1) "Consumer transaction" means a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an intangible, except securities and policies or contracts of insurance issued by corporations authorized to transact an insurance business under the laws of the state of Indiana, with or without an extension of credit, to a person for purposes that are primarily personal, familial, charitable, agricultural, or household, or a solicitation to supply any of these things. However, the term includes the following:
(A) A transfer of structured settlement payment rights under IC 34-50-2.
(B) An unsolicited advertisement to a person by telephone facsimile machine offering a sale, lease, assignment, award

by chance, or other disposition of an item of personal property, real property, a service, or an intangible.
(2) "Person" means an individual, corporation, the state of Indiana or its subdivisions or agencies, business trust, estate, trust, partnership, association, nonprofit corporation or organization, or cooperative or any other legal entity.
(3) "Supplier" means the following:
(A) A seller, lessor, assignor, or other person who regularly engages in or solicits consumer transactions, including soliciting a consumer transaction by using a telephone facsimile machine to transmit an unsolicited advertisement. The term includes a manufacturer, wholesaler, or retailer, whether or not the person deals directly with the consumer.
(B) A person who contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes a pyramid promotional scheme.
(4) "Subject of a consumer transaction" means the personal property, real property, services, or intangibles offered or furnished in a consumer transaction.
(5) "Cure" as applied to a deceptive act, means either:
(A) to offer in writing to adjust or modify the consumer transaction to which the act relates to conform to the reasonable expectations of the consumer generated by such deceptive act and to perform such offer if accepted by the consumer; or
(B) to offer in writing to rescind such consumer transaction and to perform such offer if accepted by the consumer.
The term includes an offer in writing of one (1) or more items of value, including monetary compensation, that the supplier delivers to a consumer or a representative of the consumer if accepted by the consumer.
(6) "Offer to cure" as applied to a deceptive act is a cure that:
(A) is reasonably calculated to remedy a loss claimed by the consumer; and
(B) includes a minimum additional amount that is the greater of:
(i) ten percent (10%) of the value of the remedy under clause (A), but not more than four thousand dollars ($4,000); or
(ii) five hundred dollars ($500);
as compensation for attorney's fees, expenses, and other costs that a consumer may incur in relation to the deceptive act.
(7) "Uncured deceptive act" means a deceptive act:
(A) with respect to which a consumer who has been damaged by such act has given notice to the supplier under section 5(a) of this chapter; and
(B) either:
(i) no offer to cure has been made to such consumer within thirty (30) days after such notice; or                 (ii) the act has not been cured as to such consumer within a reasonable time after the consumer's acceptance of the offer to cure.
(8) "Incurable deceptive act" means a deceptive act done by a supplier as part of a scheme, artifice, or device with intent to defraud or mislead. The term includes a failure of a transferee of structured settlement payment rights to timely provide a true and complete disclosure statement to a payee as provided under IC 34-50-2 in connection with a direct or indirect transfer of structured settlement payment rights.
(9) "Pyramid promotional scheme" means any program utilizing a pyramid or chain process by which a participant in the program gives a valuable consideration exceeding one hundred dollars ($100) for the opportunity or right to receive compensation or other things of value in return for inducing other persons to become participants for the purpose of gaining new participants in the program. The term does not include ordinary sales of goods or services to persons who are not purchasing in order to participate in such a scheme.
(10) "Promoting a pyramid promotional scheme" means:
(A) inducing or attempting to induce one (1) or more other persons to become participants in a pyramid promotional scheme; or
(B) assisting another in promoting a pyramid promotional scheme.
(11) "Elderly person" means an individual who is at least sixty-five (65) years of age.
(12) "Telephone facsimile machine" means equipment that has the capacity to transcribe text or images, or both, from:
(A) paper into an electronic signal and to transmit that signal over a regular telephone line; or
(B) an electronic signal received over a regular telephone line onto paper.
(13) "Unsolicited advertisement" means material advertising the commercial availability or quality of:
(A) property;
(B) goods; or
(C) services;
that is transmitted to a person without the person's prior express invitation or permission, in writing or otherwise.
(b) As used in section 3(a)(15) of this chapter:
(1) "Directory assistance" means the disclosure of telephone number information in connection with an identified telephone service subscriber by means of a live operator or automated service.
(2) "Local telephone directory" refers to a telephone classified advertising directory or the business section of a telephone directory that is distributed by a telephone company or directory publisher to subscribers located in the local exchanges contained in the directory. The term includes a directory that

includes listings of more than one (1) telephone company.
(3) "Local telephone number" refers to a telephone number that has the three (3) number prefix used by the provider of telephone service for telephones physically located within the area covered by the local telephone directory in which the number is listed. The term does not include long distance numbers or 800-, 888-, or 900- exchange numbers listed in a local telephone directory.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1982, P.L.152, SEC.1; P.L.12-1986, SEC.4; P.L.24-1989, SEC.10; P.L.233-1995, SEC.1; P.L.174-1997, SEC.1; P.L.18-1997, SEC.3; P.L.219-2001, SEC.1; P.L.165-2005, SEC.6; P.L.85-2006, SEC.2.

IC 24-5-0.5-3 Version a
Acts constituting deceptive practices
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 3. (a) The following acts or representations as to the subject matter of a consumer transaction, made either orally or in writing by a supplier, are deceptive acts:
(1) That such subject of a consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits it does not have which the supplier knows or should reasonably know it does not have.
(2) That such subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is not.
(3) That such subject of a consumer transaction is new or unused, if it is not and if the supplier knows or should reasonably know that it is not.
(4) That such subject of a consumer transaction will be supplied to the public in greater quantity than the supplier intends or reasonably expects.
(5) That replacement or repair constituting the subject of a consumer transaction is needed, if it is not and if the supplier knows or should reasonably know that it is not.
(6) That a specific price advantage exists as to such subject of a consumer transaction, if it does not and if the supplier knows or should reasonably know that it does not.
(7) That the supplier has a sponsorship, approval, or affiliation in such consumer transaction he does not have, and which the supplier knows or should reasonably know that he does not have.
(8) That such consumer transaction involves or does not involve a warranty, a disclaimer of warranties, or other rights, remedies, or obligations, if the representation is false and if the supplier knows or should reasonably know that the representation is false.
(9) That the consumer will receive a rebate, discount, or other

benefit as an inducement for entering into a sale or lease in return for giving the supplier the names of prospective consumers or otherwise helping the supplier to enter into other consumer transactions, if earning the benefit, rebate, or discount is contingent upon the occurrence of an event subsequent to the time the consumer agrees to the purchase or lease.
(10) That the supplier is able to deliver or complete the subject of the consumer transaction within a stated period of time, when the supplier knows or should reasonably know he could not. If no time period has been stated by the supplier, there is a presumption that the supplier has represented that he will deliver or complete the subject of the consumer transaction within a reasonable time, according to the course of dealing or the usage of the trade.
(11) That the consumer will be able to purchase the subject of the consumer transaction as advertised by the supplier, if the supplier does not intend to sell it.
(12) That the replacement or repair constituting the subject of a consumer transaction can be made by the supplier for the estimate the supplier gives a customer for the replacement or repair, if the specified work is completed and:
(A) the cost exceeds the estimate by an amount equal to or greater than ten percent (10%) of the estimate;
(B) the supplier did not obtain written permission from the customer to authorize the supplier to complete the work even if the cost would exceed the amounts specified in clause (A);
(C) the total cost for services and parts for a single transaction is more than seven hundred fifty dollars ($750); and
(D) the supplier knew or reasonably should have known that the cost would exceed the estimate in the amounts specified in clause (A).
(13) That the replacement or repair constituting the subject of a consumer transaction is needed, and that the supplier disposes of the part repaired or replaced earlier than seventy-two (72) hours after both:
(A) the customer has been notified that the work has been completed; and
(B) the part repaired or replaced has been made available for examination upon the request of the customer.
(14) Engaging in the replacement or repair of the subject of a consumer transaction if the consumer has not authorized the replacement or repair, and if the supplier knows or should reasonably know that it is not authorized.
(15) The act of misrepresenting the geographic location of the supplier by listing a fictitious business name or an assumed business name (as described in IC 23-15-1) in a local telephone directory if:
(A) the name misrepresents the supplier's geographic location;             (B) the listing fails to identify the locality and state of the supplier's business;
(C) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the calling area covered by the local telephone directory; and
(D) the supplier's business location is located in a county that is not contiguous to a county in the calling area covered by the local telephone directory.
(16) The act of listing a fictitious business name or assumed business name (as described in IC 23-15-1) in a directory assistance database if:
(A) the name misrepresents the supplier's geographic location;
(B) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the local calling area; and
(C) the supplier's business location is located in a county that is not contiguous to a county in the local calling area.
(17) That the supplier violated IC 24-3-4 concerning cigarettes for import or export.
(18) That a supplier knowingly sells or resells a product to a consumer if the product has been recalled, whether by the order of a court or a regulatory body, or voluntarily by the manufacturer, distributor, or retailer unless the product has been repaired or modified to correct the defect that was the subject of the recall.
(b) Any representations on or within a product or its packaging or in advertising or promotional materials which would constitute a deceptive act shall be the deceptive act both of the supplier who places such representation thereon or therein, or who authored such materials, and such other suppliers who shall state orally or in writing that such representation is true if such other supplier shall know or have reason to know that such representation was false.
(c) If a supplier shows by a preponderance of the evidence that an act resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, such act shall not be deceptive within the meaning of this chapter.
(d) It shall be a defense to any action brought under this chapter that the representation constituting an alleged deceptive act was one made in good faith by the supplier without knowledge of its falsity and in reliance upon the oral or written representations of the manufacturer, the person from whom the supplier acquired the product, any testing organization, or any other person provided that the source thereof is disclosed to the consumer.
(e) For purposes of subsection (a)(12), a supplier that provides estimates before performing repair or replacement work for a customer shall give the customer a written estimate itemizing as closely as possible the price for labor and parts necessary for the specific job before commencing the work.     (f) For purposes of subsection (a)(15), a telephone company or other provider of a telephone directory or directory assistance service or its officer or agent is immune from liability for publishing the listing of a fictitious business name or assumed business name of a supplier in its directory or directory assistance database unless the telephone company or other provider of a telephone directory or directory assistance service is the same person as the supplier who has committed the deceptive act.
(g) For purposes of subsection (a)(18), it is an affirmative defense to any action brought under this chapter that the product has been altered by a person other than the defendant to render the product completely incapable of serving its original purpose.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.2; Acts 1982, P.L.153, SEC.1; Acts 1982, P.L.152, SEC.2; P.L.16-1983, SEC.16; P.L.239-1985, SEC.1; P.L.12-1986, SEC.5; P.L.24-1989, SEC.11; P.L.174-1997, SEC.2; P.L.21-2000, SEC.11; P.L.70-2002, SEC.1.

IC 24-5-0.5-3 Version b
Acts constituting deceptive practices
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 3. (a) The following acts or representations as to the subject matter of a consumer transaction, made orally, in writing, or by electronic communication, by a supplier, are deceptive acts:
(1) That such subject of a consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits it does not have which the supplier knows or should reasonably know it does not have.
(2) That such subject of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is not.
(3) That such subject of a consumer transaction is new or unused, if it is not and if the supplier knows or should reasonably know that it is not.
(4) That such subject of a consumer transaction will be supplied to the public in greater quantity than the supplier intends or reasonably expects.
(5) That replacement or repair constituting the subject of a consumer transaction is needed, if it is not and if the supplier knows or should reasonably know that it is not.
(6) That a specific price advantage exists as to such subject of a consumer transaction, if it does not and if the supplier knows or should reasonably know that it does not.
(7) That the supplier has a sponsorship, approval, or affiliation in such consumer transaction the supplier does not have, and which the supplier knows or should reasonably know that the supplier does not have.
(8) That such consumer transaction involves or does not involve

a warranty, a disclaimer of warranties, or other rights, remedies, or obligations, if the representation is false and if the supplier knows or should reasonably know that the representation is false.
(9) That the consumer will receive a rebate, discount, or other benefit as an inducement for entering into a sale or lease in return for giving the supplier the names of prospective consumers or otherwise helping the supplier to enter into other consumer transactions, if earning the benefit, rebate, or discount is contingent upon the occurrence of an event subsequent to the time the consumer agrees to the purchase or lease.
(10) That the supplier is able to deliver or complete the subject of the consumer transaction within a stated period of time, when the supplier knows or should reasonably know the supplier could not. If no time period has been stated by the supplier, there is a presumption that the supplier has represented that the supplier will deliver or complete the subject of the consumer transaction within a reasonable time, according to the course of dealing or the usage of the trade.
(11) That the consumer will be able to purchase the subject of the consumer transaction as advertised by the supplier, if the supplier does not intend to sell it.
(12) That the replacement or repair constituting the subject of a consumer transaction can be made by the supplier for the estimate the supplier gives a customer for the replacement or repair, if the specified work is completed and:
(A) the cost exceeds the estimate by an amount equal to or greater than ten percent (10%) of the estimate;
(B) the supplier did not obtain written permission from the customer to authorize the supplier to complete the work even if the cost would exceed the amounts specified in clause (A);
(C) the total cost for services and parts for a single transaction is more than seven hundred fifty dollars ($750); and
(D) the supplier knew or reasonably should have known that the cost would exceed the estimate in the amounts specified in clause (A).
(13) That the replacement or repair constituting the subject of a consumer transaction is needed, and that the supplier disposes of the part repaired or replaced earlier than seventy-two (72) hours after both:
(A) the customer has been notified that the work has been completed; and
(B) the part repaired or replaced has been made available for examination upon the request of the customer.
(14) Engaging in the replacement or repair of the subject of a consumer transaction if the consumer has not authorized the replacement or repair, and if the supplier knows or should reasonably know that it is not authorized.
(15) The act of misrepresenting the geographic location of the

supplier by listing a fictitious business name or an assumed business name (as described in IC 23-15-1) in a local telephone directory if:
(A) the name misrepresents the supplier's geographic location;
(B) the listing fails to identify the locality and state of the supplier's business;
(C) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the calling area covered by the local telephone directory; and
(D) the supplier's business location is located in a county that is not contiguous to a county in the calling area covered by the local telephone directory.
(16) The act of listing a fictitious business name or assumed business name (as described in IC 23-15-1) in a directory assistance database if:
(A) the name misrepresents the supplier's geographic location;
(B) calls to the local telephone number are routinely forwarded or otherwise transferred to a supplier's business location that is outside the local calling area; and
(C) the supplier's business location is located in a county that is not contiguous to a county in the local calling area.
(17) That the supplier violated IC 24-3-4 concerning cigarettes for import or export.
(18) That a supplier knowingly sells or resells a product to a consumer if the product has been recalled, whether by the order of a court or a regulatory body, or voluntarily by the manufacturer, distributor, or retailer unless the product has been repaired or modified to correct the defect that was the subject of the recall.
(19) That the supplier violated 47 U.S.C. 227, including any rules or regulations issued under 47 U.S.C. 227.
(b) Any representations on or within a product or its packaging or in advertising or promotional materials which would constitute a deceptive act shall be the deceptive act both of the supplier who places such representation thereon or therein, or who authored such materials, and such other suppliers who shall state orally or in writing that such representation is true if such other supplier shall know or have reason to know that such representation was false.
(c) If a supplier shows by a preponderance of the evidence that an act resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid the error, such act shall not be deceptive within the meaning of this chapter.
(d) It shall be a defense to any action brought under this chapter that the representation constituting an alleged deceptive act was one made in good faith by the supplier without knowledge of its falsity and in reliance upon the oral or written representations of the manufacturer, the person from whom the supplier acquired the

product, any testing organization, or any other person provided that the source thereof is disclosed to the consumer.
(e) For purposes of subsection (a)(12), a supplier that provides estimates before performing repair or replacement work for a customer shall give the customer a written estimate itemizing as closely as possible the price for labor and parts necessary for the specific job before commencing the work.
(f) For purposes of subsection (a)(15), a telephone company or other provider of a telephone directory or directory assistance service or its officer or agent is immune from liability for publishing the listing of a fictitious business name or assumed business name of a supplier in its directory or directory assistance database unless the telephone company or other provider of a telephone directory or directory assistance service is the same person as the supplier who has committed the deceptive act.
(g) For purposes of subsection (a)(18), it is an affirmative defense to any action brought under this chapter that the product has been altered by a person other than the defendant to render the product completely incapable of serving its original purpose.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.2; Acts 1982, P.L.153, SEC.1; Acts 1982, P.L.152, SEC.2; P.L.16-1983, SEC.16; P.L.239-1985, SEC.1; P.L.12-1986, SEC.5; P.L.24-1989, SEC.11; P.L.174-1997, SEC.2; P.L.21-2000, SEC.11; P.L.70-2002, SEC.1; P.L.85-2006, SEC.3.

IC 24-5-0.5-4 Version a
Actions and proceedings; damages; injunction; civil penalties; offer to cure
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 4. (a) A person relying upon an uncured or incurable deceptive act may bring an action for the damages actually suffered as a consumer as a result of the deceptive act or five hundred dollars ($500), whichever is greater. The court may increase damages for a willful deceptive act in an amount that does not exceed the greater of:
(1) three (3) times the actual damages of the consumer suffering the loss; or
(2) one thousand dollars ($1,000).
Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in an action under this subsection. This subsection does not apply to a consumer transaction in real property, including a claim or action involving a construction defect (as defined in IC 32-27-3-1(5)) brought against a construction professional (as defined in IC 32-27-3-1(4)), except for purchases of time shares and camping club memberships. This subsection also does not apply to a violation of IC 24-4.7, IC 24-5-12, or IC 24-5-14. Actual damages awarded to a person under this section have priority over any civil penalty imposed under this chapter.
(b) Any person who is entitled to bring an action under subsection

(a) on the person's own behalf against a supplier for damages for a deceptive act may bring a class action against such supplier on behalf of any class of persons of which that person is a member and which has been damaged by such deceptive act, subject to and under the Indiana Rules of Trial Procedure governing class actions, except as herein expressly provided. Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in a class action under this subsection, provided that such fee shall be determined by the amount of time reasonably expended by the attorney and not by the amount of the judgment, although the contingency of the fee may be considered. Any money or other property recovered in a class action under this subsection which cannot, with due diligence, be restored to consumers within one (1) year after the judgment becomes final shall be returned to the party depositing the same. This subsection does not apply to a consumer transaction in real property, except for purchases of time shares and camping club memberships. Actual damages awarded to a class have priority over any civil penalty imposed under this chapter.
(c) The attorney general may bring an action to enjoin a deceptive act. However, the attorney general may seek to enjoin patterns of incurable deceptive acts with respect to consumer transactions in real property. In addition, the court may:
(1) issue an injunction;
(2) order the supplier to make payment of the money unlawfully received from the aggrieved consumers to be held in escrow for distribution to aggrieved consumers;
(3) order the supplier to pay to the state the reasonable costs of the attorney general's investigation and prosecution related to the action; and
(4) provide for the appointment of a receiver.
(d) In an action under subsection (a), (b), or (c), the court may void or limit the application of contracts or clauses resulting from deceptive acts and order restitution to be paid to aggrieved consumers.
(e) In any action under subsection (a) or (b), upon the filing of the complaint or on the appearance of any defendant, claimant, or any other party, or at any later time, the trial court, the supreme court, or the court of appeals may require the plaintiff, defendant, claimant, or any other party or parties to give security, or additional security, in such sum as the court shall direct to pay all costs, expenses, and disbursements that shall be awarded against that party or which that party may be directed to pay by any interlocutory order by the final judgment or on appeal.
(f) Any person who violates the terms of an injunction issued under subsection (c) shall forfeit and pay to the state a civil penalty of not more than fifteen thousand dollars ($15,000) per violation. For the purposes of this section, the court issuing an injunction shall retain jurisdiction, the cause shall be continued, and the attorney general acting in the name of the state may petition for recovery of civil penalties. Whenever the court determines that an injunction

issued under subsection (c) has been violated, the court shall award reasonable costs to the state.
(g) If a court finds any person has knowingly violated section 3 or 10 of this chapter, the attorney general, in an action pursuant to subsection (c), may recover from the person on behalf of the state a civil penalty of a fine not exceeding five thousand dollars ($5,000) per violation.
(h) An elderly person relying upon an uncured or incurable deceptive act, including an act related to hypnotism, may bring an action to recover treble damages, if appropriate.
(i) An offer to cure is:
(1) not admissible as evidence in a proceeding initiated under this section unless the offer to cure is delivered by a supplier to the consumer or a representative of the consumer before the supplier files the supplier's initial response to a complaint; and
(2) only admissible as evidence in a proceeding initiated under this section to prove that a supplier is not liable for attorney's fees under subsection (j).
If the offer to cure is timely delivered by the supplier, the supplier may submit the offer to cure as evidence to prove in the proceeding in accordance with the Indiana Rules of Trial Procedure that the supplier made an offer to cure.
(j) A supplier may not be held liable for the attorney's fees and court costs of the consumer that are incurred following the timely delivery of an offer to cure as described in subsection (i) unless the actual damages awarded, not including attorney's fees and costs, exceed the value of the offer to cure.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.3; Acts 1982, P.L.152, SEC.3; P.L.12-1986, SEC.6; P.L.3-1989, SEC.141; P.L.24-1989, SEC.12; P.L.233-1995, SEC.2; P.L.165-2005, SEC.7; P.L.222-2005, SEC.33.

IC 24-5-0.5-4 Version b
Actions and proceedings; damages; injunction; civil penalties; offer to cure
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 4. (a) A person relying upon an uncured or incurable deceptive act may bring an action for the damages actually suffered as a consumer as a result of the deceptive act or five hundred dollars ($500), whichever is greater. The court may increase damages for a willful deceptive act in an amount that does not exceed the greater of:
(1) three (3) times the actual damages of the consumer suffering the loss; or
(2) one thousand dollars ($1,000).
Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in an action under this subsection. This subsection does not apply to a consumer transaction in real property, including a claim or action involving a construction

defect (as defined in IC 32-27-3-1(5)) brought against a construction professional (as defined in IC 32-27-3-1(4)), except for purchases of time shares and camping club memberships. This subsection also does not apply to a violation of IC 24-4.7, IC 24-5-12, or IC 24-5-14. Actual damages awarded to a person under this section have priority over any civil penalty imposed under this chapter.
(b) Any person who is entitled to bring an action under subsection (a) on the person's own behalf against a supplier for damages for a deceptive act may bring a class action against such supplier on behalf of any class of persons of which that person is a member and which has been damaged by such deceptive act, subject to and under the Indiana Rules of Trial Procedure governing class actions, except as herein expressly provided. Except as provided in subsection (j), the court may award reasonable attorney fees to the party that prevails in a class action under this subsection, provided that such fee shall be determined by the amount of time reasonably expended by the attorney and not by the amount of the judgment, although the contingency of the fee may be considered. Any money or other property recovered in a class action under this subsection which cannot, with due diligence, be restored to consumers within one (1) year after the judgment becomes final shall be returned to the party depositing the same. This subsection does not apply to a consumer transaction in real property, except for purchases of time shares and camping club memberships. Actual damages awarded to a class have priority over any civil penalty imposed under this chapter.
(c) The attorney general may bring an action to enjoin a deceptive act. However, the attorney general may seek to enjoin patterns of incurable deceptive acts with respect to consumer transactions in real property. In addition, the court may:
(1) issue an injunction;
(2) order the supplier to make payment of the money unlawfully received from the aggrieved consumers to be held in escrow for distribution to aggrieved consumers;
(3) order the supplier to pay to the state the reasonable costs of the attorney general's investigation and prosecution related to the action; and
(4) provide for the appointment of a receiver.
(d) In an action under subsection (a), (b), or (c), the court may void or limit the application of contracts or clauses resulting from deceptive acts and order restitution to be paid to aggrieved consumers.
(e) In any action under subsection (a) or (b), upon the filing of the complaint or on the appearance of any defendant, claimant, or any other party, or at any later time, the trial court, the supreme court, or the court of appeals may require the plaintiff, defendant, claimant, or any other party or parties to give security, or additional security, in such sum as the court shall direct to pay all costs, expenses, and disbursements that shall be awarded against that party or which that party may be directed to pay by any interlocutory order by the final judgment or on appeal.     (f) Any person who violates the terms of an injunction issued under subsection (c) shall forfeit and pay to the state a civil penalty of not more than fifteen thousand dollars ($15,000) per violation. For the purposes of this section, the court issuing an injunction shall retain jurisdiction, the cause shall be continued, and the attorney general acting in the name of the state may petition for recovery of civil penalties. Whenever the court determines that an injunction issued under subsection (c) has been violated, the court shall award reasonable costs to the state.
(g) If a court finds any person has knowingly violated section 3 or 10 of this chapter, other than section 3(a)(19) of this chapter, the attorney general, in an action pursuant to subsection (c), may recover from the person on behalf of the state a civil penalty of a fine not exceeding five thousand dollars ($5,000) per violation.
(h) If a court finds that a person has violated section 3(a)(19) of this chapter, the attorney general, in an action under subsection (c), may recover from the person on behalf of the state a civil penalty as follows:
(1) For a knowing or intentional violation, one thousand five hundred dollars ($1,500).
(2) For a violation other than a knowing or intentional violation, five hundred dollars ($500).
A civil penalty recovered under this subsection shall be deposited in the consumer protection division telephone solicitation fund established by IC 24-4.7-3-6 to be used for the administration and enforcement of section 3(a)(19) of this chapter.
(i) An elderly person relying upon an uncured or incurable deceptive act, including an act related to hypnotism, may bring an action to recover treble damages, if appropriate.
(j) An offer to cure is:
(1) not admissible as evidence in a proceeding initiated under this section unless the offer to cure is delivered by a supplier to the consumer or a representative of the consumer before the supplier files the supplier's initial response to a complaint; and
(2) only admissible as evidence in a proceeding initiated under this section to prove that a supplier is not liable for attorney's fees under subsection (k).
If the offer to cure is timely delivered by the supplier, the supplier may submit the offer to cure as evidence to prove in the proceeding in accordance with the Indiana Rules of Trial Procedure that the supplier made an offer to cure.
(k) A supplier may not be held liable for the attorney's fees and court costs of the consumer that are incurred following the timely delivery of an offer to cure as described in subsection (j) unless the actual damages awarded, not including attorney's fees and costs, exceed the value of the offer to cure.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1978, P.L.127, SEC.3; Acts 1982, P.L.152, SEC.3; P.L.12-1986, SEC.6; P.L.3-1989, SEC.141; P.L.24-1989, SEC.12; P.L.233-1995, SEC.2; P.L.165-2005, SEC.7; P.L.222-2005, SEC.33; P.L.85-2006, SEC.4.
IC 24-5-0.5-5
Limitation of actions
Sec. 5. (a) No action may be brought under this chapter, except under section 4(c) of this chapter, unless (1) the deceptive act is incurable or (2) the consumer bringing the action shall have given notice in writing to the supplier within the sooner of (i) six (6) months after the initial discovery of the deceptive act, (ii) one (1) year following such consumer transaction, or (iii) any time limitation, not less than thirty (30) days, of any period of warranty applicable to the transaction, which notice shall state fully the nature of the alleged deceptive act and the actual damage suffered therefrom, and unless such deceptive act shall have become an uncured deceptive act.
(b) No action may be brought under this chapter except as expressly authorized in section 4(a), 4(b), or 4(c) of this chapter. Any action brought under this chapter may not be brought more than two (2) years after the occurrence of the deceptive act.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by Acts 1982, P.L.152, SEC.4; P.L.211-1993, SEC.1; P.L.45-1995, SEC.17.

IC 24-5-0.5-6
Application of law
Sec. 6. This chapter does not apply to an act or practice that is:
(1) required or expressly permitted by federal law, rule, or regulation; or
(2) required or expressly permitted by state law, rule, regulation, or local ordinance.
(Formerly: Acts 1971, P.L.367, SEC.1.) As amended by P.L.1-2006, SEC.412.

IC 24-5-0.5-7
Assurances of voluntary compliance
Sec. 7. (a) In the administration of this chapter, the attorney general may accept an assurance of voluntary compliance with respect to any deceptive act from any person who has engaged in, is engaging in, or is about to engage in such deceptive act. The assurance of voluntary compliance may include a stipulation for the voluntary payment by the person of the costs of investigation or payment of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved consumers, or both. The assurance of voluntary compliance shall be in writing and shall be filed with and subject to the approval of the court having jurisdiction.
(b) The assurance of voluntary compliance shall not be considered an admission of a deceptive act for any purpose; however, any violation of the terms of the assurance constitutes prima facie evidence of a deceptive act. Matters thus closed may at any time be reopened by the attorney general for further proceedings in the public interest.
As added by Acts 1978, P.L.127, SEC.4.
IC 24-5-0.5-8
Incurable deceptive act; civil penalty
Sec. 8. A person who commits an incurable deceptive act is subject to a civil penalty of a fine of not more than five hundred dollars ($500) for each violation. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a fine, and this fine may be recovered only in an action brought under section 4(c) of this chapter.
As added by Acts 1978, P.L.127, SEC.5. Amended by Acts 1982, P.L.152, SEC.5.

IC 24-5-0.5-9
Cooperative purchase supplier contracts; maximum duration; civil penalty
Sec. 9. A supplier which is organized primarily to provide benefits to persons from the cooperative purchase of the subject of a consumer transaction shall not offer a contract for that purpose that is to be effective for more than five (5) years. A supplier that violates this section is subject to a civil penalty of a fine of not more than five hundred dollars ($500) for each violation. The attorney general, acting in the name of the state, has the exclusive right to petition for recovery of such a fine, and this fine may be recovered only in an action brought under section 4(c) of this chapter.
As added by Acts 1978, P.L.127, SEC.6. Amended by Acts 1982, P.L.152, SEC.6.

IC 24-5-0.5-10
Suppliers; deceptive and unconscionable acts
Sec. 10. (a) A supplier commits a deceptive act if the supplier gives any of the following representations, orally or in writing, or does any of the following acts:
(1) Either:
(A) solicits to engage in a consumer transaction without a permit or other license required by law;
(B) solicits to engage in a consumer transaction if a permit or other license is required by law to engage in the consumer transaction and the supplier is not qualified to obtain the required permit or other license or does not intend to obtain the permit or other license; or
(C) engages in a consumer transaction without a permit or other license required by law.
(2) Commits a violation of IC 24-5-10.
(3) Contrives, prepares, sets up, operates, publicizes by means of advertisements, or promotes a pyramid promotional scheme.
(b) A supplier commits an unconscionable act that shall be treated the same as a deceptive act under this chapter if the supplier solicits a person to enter into a contract or agreement:
(1) that contains terms that are oppressively one sided or harsh;
(2) in which the terms unduly limit the person's remedies; or
(3) in which the price is unduly excessive; and there was unequal bargaining power that led the person to enter into the contract or agreement unwillingly or without knowledge of the terms of the contract or agreement. There is a rebuttable presumption that a person has knowledge of the terms of a contract or agreement if the person signs a written contract.
As added by P.L.12-1986, SEC.7. Amended by P.L.251-1987, SEC.1; P.L.18-1997, SEC.4.

IC 24-5-0.5-12
False claim of doctoral degree
Sec. 12. (a) It is an incurable deceptive act for an individual, while soliciting or performing a consumer transaction, to claim, either orally or in writing, to possess a doctorate degree or use a title, a word, letters, an insignia, or an abbreviation associated with a doctorate degree, unless the individual:
(1) has been awarded a doctorate degree from an institution that is:
(A) accredited by a regional or professional accrediting agency recognized by the United States Department of Education or the Council on Postsecondary Accreditation;
(B) a religious seminary, institute, college, or university whose certificates, diplomas, or degrees clearly identify the religious character of the educational program; or
(C) operated and supported by a governmental agency; or
(2) meets the requirements approved by one (1) of the following boards:
(A) Medical licensing board of Indiana.
(B) State board of dental examiners.
(C) Indiana optometry board.
(D) Board of podiatric medicine.
(E) State psychology board.
(F) Board of chiropractic examiners.
(G) Indiana board of veterinary medical examiners.
(H) Indiana board of pharmacy.
(I) Indiana state board of nursing.
(b) It is an incurable deceptive act for an individual, while soliciting or performing a consumer transaction, to claim to be a:
(1) physician unless the individual holds an unlimited license to practice medicine under IC 25-22.5;
(2) chiropractic physician unless the individual holds a license as a chiropractor under IC 25-10-1; or
(3) podiatric physician unless the individual holds a license as a podiatrist under IC 25-29.
(c) The attorney general shall enforce this section in the same manner as any other incurable deceptive act under this chapter.
As added by P.L.175-1997, SEC.1. Amended by P.L.246-1999, SEC.1; P.L.12-2000, SEC.1.



CHAPTER 1. REPEALED



CHAPTER 2. SALES COMPETITION

IC 24-5-2-1 Repealed
(Repealed by Acts 1971, P.L.366, SEC.10.)



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. UNSOLICITED MERCHANDISE

IC 24-5-5-1
Refusal to accept merchandise; gift to receiver
Sec. 1. Where unsolicited merchandise is delivered to a person for whom it is intended such person has a right to refuse to accept delivery of this merchandise or he may deem it to be a gift and use it or dispose of it in any manner without any obligation to the sender.
(Formerly: Acts 1967, c.55, s.1.)



CHAPTER 6. REPEALED



CHAPTER 7. HEALTH SPA SERVICES

IC 24-5-7-1
Definitions
Sec. 1. As used in this chapter:
"Business day" means a day other than Sunday or a legal holiday.
"Buyer" means a purchaser of services under a contract for health spa services.
"Contract" means a contract for health spa services entered into after August 31, 1983. The term includes all financial agreements provided or arranged by the health spa or the health spa's affiliates.
"Health spa" means any business entity, other than an entity that is exempt from taxation under Section 501 of the Internal Revenue Code, offering health spa services to the public.
"Health spa services" means instruction, training, or assistance in physical culture, bodybuilding, exercising, reducing, figure development, or any other health spa service, for the use of the facilities of a health spa, figure salon, weight loss clinic, gymnasium, or other facility used for the delivery of health spa services, or for membership in any group, club, association, or organization formed to deliver health spa services.
"Seller" means a seller of services under a contract for health spa services.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.13.

IC 24-5-7-2
Contracts; requisites
Sec. 2. Every contract for health spa services shall be in writing and a copy shall be furnished to the buyer at the time the contract is formed.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.14.

IC 24-5-7-3
Contracts; term; limitations
Sec. 3. (a) No contract for health spa services may require payments or financing by the buyer over a period in excess of thirty-six (36) months from the date that the contract is entered into. The term of a contract may not be measured by or be for the life of the buyer.
(b) The term of a contract may not exceed three (3) years from the date that the contract is entered into. A buyer may renew a contract for additional periods, but the contract price for the renewal of a contract must be at least twenty-four dollars ($24) per year.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.15.

IC 24-5-7-4 Contracts; time for performance; voidability
Sec. 4. (a) A contract for health spa services to be rendered at an existing health spa facility must provide that the performance of the agreed upon services is to begin within forty-five (45) days from the date that the contract is entered into.
(b) A contract for health spa services at a planned spa facility or spa facility under construction is voidable at the option of the buyer if the health spa facilities and the agreed upon services are not available within twelve (12) months from the date the contract is entered into.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-5
Contracts; cancellation; notice; refunds
Sec. 5. (a) A copy of the buyer's cancellation rights under this chapter shall be furnished in writing to the buyer at the time the contract is formed.
(b) In at least 10 point boldface type, every contract for health spa services must provide that the contract may be cancelled before midnight of the third full business day after the buyer signs the contract.
(c) A buyer may cancel the contract by written notice, in any form, delivered in person or mailed by certified or registered mail to the seller at the address specified in the contract. The notice must be accompanied by the membership cards previously delivered to the buyer.
(d) All money paid under a contract shall be refunded within thirty (30) days of receipt of the notice of cancellation.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.16.

IC 24-5-7-6
Contracts; cancellation provisions; contingencies
Sec. 6. (a) In at least ten (10) point boldface type, every health spa services contract that has not been cancelled under section 5 of this chapter must provide that the buyer or the buyer's estate may cancel the contract if any of the following occur:
(1) The buyer dies.
(2) The buyer becomes totally physically disabled for the duration of the contract.
(3) The health spa facility operated by the seller is moved to a location that is more than five (5) miles from the original facility. However, if a health spa facility is closed at any site and a facility with similar health spa services is operated less than five (5) miles away from the closed facility, then the buyer's contract may be transferred to the operating facility, if the operator of the facility to which the contract is to be transferred accepts the transfer.
(4) The services are no longer available as provided in the contract because of the seller's permanent discontinuance of

operation.
(b) This section does not restrict the seller from offering or providing in a contract additional or broader reasons for cancellation.
As added by P.L.249-1983, SEC.1. Amended by P.L.12-1986, SEC.8.

IC 24-5-7-7
Contracts; cancellation provisions; evidence of disability or death
Sec. 7. The health spa may require and verify reasonable evidence of total physical disability or death. In the case of total physical disability, the health spa may also require that the buyer submit to a physical examination by a doctor agreeable to the buyer and the health spa. The cost of the examination shall be borne by the health spa.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-8
Contracts cancelled; refunds; proration, cancellation of loan agreements
Sec. 8. (a) All money paid pursuant to a contract for health spa services that is cancelled under this chapter shall be refunded within thirty (30) days of receipt of a notice of cancellation. However, in a cancellation under section 6 of this chapter, the seller may retain the portion of the total price representing the services used or completed plus reimbursement for the expenses incurred in an amount not to exceed twenty-five percent (25%) of the total contract price. In no instance may the seller demand more than the full contract price from the buyer.
(b) If the buyer has executed any credit or loan agreement to pay for all or part of the cancelled health spa services, that agreement shall also be cancelled and returned within thirty (30) days. Notice of the duty described by this subsection must be included in each health spa services contract, in at least ten (10) point boldface type.
As added by P.L.249-1983, SEC.1. Amended by P.L.12-1986, SEC.9.

IC 24-5-7-9
Compliance with other provisions of law
Sec. 9. The provisions of this chapter are not exclusive and do not relieve the parties from compliance with other applicable provisions of law.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-10
Contracts; voidability for noncompliance; cure by seller; actions
Sec. 10. (a) A contract for health spa services that does not comply with this chapter is voidable at the option of the buyer.
(b) The seller may cure noncompliance with this chapter, and no legal action may be brought by the buyer for relief under this chapter unless, following receipt of written notice of such noncompliance, the seller:
(1) fails within thirty (30) days of receipt of the notice of

noncompliance to notify all buyers with whom the seller has contracted since August 31, 1983, of the noncompliance; or
(2) fails to make all contracts for health spa services which the seller has entered into after August 31, 1983, comply with this chapter.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-11
Contracts; voidability for false information or advertisement
Sec. 11. Any contract for health spa services entered into in reliance upon any willfully or fraudulently disseminated false or misleading information, representation, notice, or advertisement of the seller is void and unenforceable.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-12
Waiver of chapter provisions void
Sec. 12. Any waiver by the buyer of part or all of this chapter is contrary to public policy and is void and unenforceable.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-13
Surety bonds; contracts for services to be rendered at planned facilities
Sec. 13. A health spa that sells contracts for health spa services to be rendered at a planned health spa facility or a health spa facility under construction shall file with the secretary of state a bond issued by a surety company admitted to do business in Indiana in the amount of twenty-five thousand dollars ($25,000) or such greater amount as the secretary of state may specify by rule. The health spa is relieved from the obligation to maintain such a bond upon commencing health spa service.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-14
Surety bonds; requisites; cancellation; notices; new bond
Sec. 14. (a) The state of Indiana shall be the obligee under the bond.
(b) The bond shall be:
(1) executed by the health spa as principal and by a corporate surety licensed to do business in Indiana as surety;
(2) in such form and shall contain such terms and conditions as the secretary of state prescribes;
(3) conditioned upon the faithful performance of all obligations of a health spa to construct or commence operations at its planned facility; and
(4) effective from the date of filing with the secretary of state and shall continue in full force and effect until cancelled.
(c) The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond.     (d) A health spa may not cancel a bond prior to the commencement of health spa services without the prior written approval of the secretary of state and without the secretary's approval of a substitute bond so as to provide continuous bonding of the health spa's activities prior to the commencement of health spa services.
(e) The surety on a bond may cancel a bond filed under this chapter only after the expiration of ninety (90) days from the date the surety, by registered or certified mail, return receipt requested, mails to the secretary of state and to the principal on the bond a notice of intent to cancel.
(f) Not later than thirty (30) days prior to the date upon which a bond cancellation becomes effective, the health spa shall give written notice to the secretary of state that a new bond has been obtained so as to provide continuous bond coverage of the health spa's activities prior to the commencement of health spa services.
As added by P.L.249-1983, SEC.1.

IC 24-5-7-15
Surety bonds claims against bonds; hearing and determination; distribution of bond proceeds
Sec. 15. (a) If any health spa fails, or is alleged to have failed, to meet its obligations prior to the commencement of health spa services, the secretary of state shall hold a hearing and determine whether there has been such a failure, determine those persons who, as buyers, have sustained financial losses recoverable under the bond and, if appropriate, distribute the bond proceeds to the persons sustaining losses, to the extent of their losses.
(b) Actions upon the bond and the right to payment under the bond extend solely to the secretary of state. However, if the secretary of state has not initiated an action upon the bond by scheduling and holding a hearing within thirty (30) days of a written request to do so, any claimant may initiate an action in the circuit court of Marion County, Indiana, to require the secretary of state to take action.
(c) If, upon a hearing, the secretary of state determines that the claims of persons who have sustained financial losses recoverable under the seller's bond exceed the amount of the bond proceeds, the proceeds shall be prorated among those persons according to the ratio that each person's loss bears to the total amount of all proven losses.
(d) The determination of the secretary of state as to liability under the bond and the amount distributed under the bond is binding upon the principal and surety of the bond.
(e) All hearings held under this section shall be held in accordance with IC 4-21.5-3.
(f) The existence of the bond and the bond recovery procedure in no way affect or alter any other right or remedy which a person may have under applicable law.
As added by P.L.249-1983, SEC.1. Amended by P.L.7-1987, SEC.109.
IC 24-5-7-16
Purchase of facility; assumption of membership contract liability; preservation of actions or defenses
Sec. 16. (a) A purchaser of a health spa facility that offers health spa services to the public assumes all membership contract liability from the previous seller.
(b) Any right of action or defense arising out of a health spa services contract that the buyer has against the seller is preserved against an assignee of or successor to the contract.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.17.

IC 24-5-7-16.5
Refunds; options; repair and maintenance
Sec. 16.5. (a) Except as provided in subsection (d), if any of a health spa's facilities or services described in the contract are no longer provided before full receipt of the services and use of facilities for which the buyer contracted, the buyer is entitled to a refund based on the total consideration proportional to the elapsed time portion of the contract at the time of the unavailability, or may exercise the option provided by subsection (b).
(b) A buyer has the option, instead of the proportional refund provided in subsection (a), to choose to complete the unused portion of the contract, including renewal periods, at another location that is owned, controlled, affiliated with, or operated by the seller. A modification of the contract must be made in writing.
(c) This section does not restrict a health spa's ability to:
(1) make improvements to the facilities or services; or
(2) replace a facility or service with a superior facility or service.
(d) If a health spa ceases to provide services or access to facilities in order to perform regular maintenance or to repair equipment, a buyer may not exercise the rights provided in subsection (a) or (b) until the health spa has failed to provide services or access to facilities for a continuous period of thirty (30) days. However, if a health spa that has ceased to provide services or access to facilities in order to perform regular maintenance or repair equipment is unable to resume providing services or access to facilities within thirty (30) days due to circumstances beyond the control of the operator of the health spa, a buyer may not exercise the rights provided in subsection (a) or (b) until the health spa has failed to provide services or access to facilities for a continuous period of sixty (60) days.
As added by P.L.24-1989, SEC.18.

IC 24-5-7-17
Violations by buyer or seller; actions; penalties
Sec. 17. A purchaser of a health spa facility or a seller who violates this chapter commits a deceptive act that is actionable by the attorney general or by a buyer under IC 24-5-0.5, and is subject to the

penalties set forth in that chapter.
As added by P.L.249-1983, SEC.1. Amended by P.L.24-1989, SEC.19.

IC 24-5-7-18
Enforcement powers
Sec. 18. The secretary of state shall have all powers necessary to accomplish the responsibilities assigned to him in this chapter including but not limited to the authority to compel the production of financial statements and such other information as the secretary of state may deem necessary.
As added by P.L.249-1983, SEC.1.



CHAPTER 8. BUSINESS OPPORTUNITY TRANSACTIONS

IC 24-5-8-1
Definitions
Sec. 1. As used in this chapter:
"Business opportunity" means an investment that:
(1) involves the sale or lease or offer to sell or lease any goods or services to an investor that are to be used by the investor in beginning or operating a business;
(2) involves an initial payment by the investor of more than five hundred dollars ($500) and an initial cash payment of less than fifty thousand dollars ($50,000); and
(3) involves a solicitation of investors in which the seller represents that:
(A) the investor may or will earn an amount in excess of the initial payment as a result of the investment;
(B) a market exists for any goods to be made or services to be rendered by the investor;
(C) the seller may buy from the investor any goods to be made or services to be rendered by the investor;
(D) the seller or a person referred by the seller to the investor may or will sell, lease, or distribute the goods made or services rendered by the investor; or
(E) the seller may or will pay to the investor the difference between the initial payment and the investor's earnings from the investment.
"Business opportunity" does not include an investment that involves:
(1) the sale of a franchise as defined by IC 23-2-2.5-1 or IC 23-2-2.7-5;
(2) the sale of any assets (other than inventory) of an ongoing business by the owner of the business;
(3) the not-for-profit sale of sales demonstration equipment, materials, or samples for a total price of five hundred dollars ($500) or less; or
(4) the sale of all or substantially all of the assets of an ongoing business.
"Contract" means any agreement relating to a business opportunity.
"Goods" means any merchandise, equipment, product, supply, or material.
"Initial cash payment" means that portion of the initial payment that the investor is obligated to pay to the seller before or at the time of delivery of goods or services. The term does not include any amount financed by the seller, any amount for which financing is to be obtained by the seller, any amount that the seller assists in financing, or any amount required by the seller to be deposited as security for the performance by an investor of the operation of the business or that secures an extension of credit.     "Initial payment" means the total amount an investor is obligated to pay under the terms of the contract before or at the time of delivery of the goods or services to the investor or within six (6) months of the date that the investor commences operation of the business. If the contract states a total price for the business opportunity and provides that the total price is to be paid partially as an initial cash payment and the remainder in specific monthly payments, the term means the total price. The term does not include any amount required by the seller to be deposited as security for the performance by an investor of the operation of the business or that secures an extension of credit.
"Investor" means a person who is solicited to become obligated or does become obligated on a contract.
"Offer" includes every attempt to dispose of a business opportunity or an interest in a business opportunity for value.
"Person" means a human being, corporation, limited liability company, partnership, unincorporated association, trust, or governmental entity.
"Sale" includes every contract to sell or dispose of a business opportunity or an interest in a business opportunity for value.
"Seller" means a person, or his agent, who sells or leases or offers to sell or lease a business opportunity.
"Service" means any assistance, guidance, direction, work, labor, or such other act as may be provided by the seller in the initiation or maintenance of a business.
"Substantial seller" means a seller who has a net worth on a consolidated basis, according to current financial statements certified by an independent certified public accountant, of:
(1) at least five million dollars ($5,000,000); or
(2) at least one million dollars ($1,000,000) if the seller is at least eighty percent (80%) owned by a corporation that has a net worth on a consolidated basis, according to current financial statements certified by an independent certified public accountant, of at least five million dollars ($5,000,000).
As added by P.L.134-1984, SEC.1. Amended by P.L.239-1985, SEC.2; P.L.12-1986, SEC.10; P.L.252-1987, SEC.1; P.L.8-1993, SEC.361.

IC 24-5-8-1.5
Substantial sellers; application of certain sections
Sec. 1.5. Sections 2, 3, 4, 13, 15, and 19 of this chapter do not apply to a substantial seller.
As added by P.L.252-1987, SEC.2.

IC 24-5-8-2
Disclosure document; cover sheet; contents
Sec. 2. (a) At least seventy-two (72) hours before the time the investor signs a contract, or at least seventy-two (72) hours before receipt of any consideration by the seller, whichever occurs first, the seller shall provide the investor a written disclosure document, the

cover sheet of which is entitled in at least ten (10) point bold face capital letters "DISCLOSURES REQUIRED BY INDIANA LAW". Under this title, the following statement must appear in at least ten (10) point type: "The state of Indiana has not reviewed and does not approve, recommend, endorse, or sponsor any business opportunity. The information contained in this disclosure has not been verified by the state. If you have any questions about this investment, see an attorney before you sign a contract.". Nothing except the title and statement may appear on the cover sheet.
(b) The disclosure document must also contain the following information:
(1) The name of the seller, whether the seller is doing business as an individual, partnership, limited liability company, or corporation, the names under which the seller has done, is doing, or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with the investor or that will take responsibility for statements made by the seller.
(2) The names, business addresses, business telephone numbers, and titles of the seller's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the seller's business activities relating to the sale of business opportunities.
(3) The names, business addresses, and business telephone numbers of all the seller's representatives who are soliciting business opportunities in Indiana.
(4) The length of time the seller has:
(A) solicited business opportunities; and
(B) solicited business opportunities involving the goods or services currently being offered to the investor.
(5) A statement of the initial payment to be paid by the investor, or when not known, a statement of the approximate initial payment to be paid.
(6) An unexecuted copy of all contracts.
(7) The following financial statements:
(A) A balance sheet of the seller as of the close of its last fiscal year.
(B) Income statements for each of the seller's last three (3) fiscal years or for the period of the seller's and any predecessor's existence, if the seller and any predecessor have been in existence for less than three (3) years.
(8) A complete and detailed description of any service that the seller undertakes to perform for the investor.
(9) A complete description of any training offered by the seller, the length of training, and a detailed itemization of all costs to be covered by any fee to be charged for the training.
(10) A statement disclosing the names, home addresses, and home telephone numbers of all persons who have been investors in a business opportunity offered by the seller within the last two (2) year period.         (11) A statement listing the name, home address, and home telephone number of any investor who has requested within the preceding three (3) year period that the seller return his money.
(12) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives has been:
(A) held liable in a civil action for unfair, false, misleading, or deceptive practices;
(B) convicted of a crime involving fraud, embezzlement, conversion, or theft during the most recent seven (7) year period; or
(C) declared bankrupt in any judicial proceeding during the most recent seven (7) year period.
(13) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives has been a party to any legal cause of action brought by an investor within the most recent seven (7) year period.
(14) A statement as to whether the seller or any of its officers, directors, trustees, general partners, general managers, principal executives, or representatives is currently involved in litigation alleging unfair, false, misleading, or deceptive practices.
(15) A statement containing the name of the parties, the name of the court, the cause or docket number of the lawsuit, the date the suit was filed, and the date the judgment was entered, if applicable, for each answer to subdivisions (12), (13), and (14).
(16) The following statement: "As required by Indiana law, the seller has secured a bond issued by _______________ (name and address of surety), a surety company authorized to do business in Indiana. Before signing a contract to invest in this business opportunity, you should check with the surety company to determine the bond's current status.".
(17) If the seller makes any statement concerning earnings or range of earnings that may be earned through the business opportunity, the seller must set forth the following:
"No guarantee of earnings or ranges of earnings can be made. The number of investors who have earned through this business opportunity an amount in excess of the amount of their initial payment is at least ________, which represents ________ percent of the total number of investors in this business opportunity.".
As added by P.L.134-1984, SEC.1. Amended by P.L.8-1993, SEC.362.

IC 24-5-8-3
Surety bonds; requirements; waiver
Sec. 3. (a) A seller shall obtain a surety bond issued by a surety company authorized to do business in Indiana. The amount of the bond must be at least twenty (20) times the initial payment required for the business opportunity, but not less than seventy-five thousand

dollars ($75,000). The bond must be in favor of the state for the use and benefit of investors.
(b) The attorney general may waive the bonding requirement under subsection (a) and accept in lieu of the bond an irrevocable letter of credit for an equivalent amount issued in the favor of the state.
As added by P.L.134-1984, SEC.1. Amended by P.L.12-1986, SEC.11.

IC 24-5-8-4
Requirements before advertising; amendment of filings; renewal fee; record of filings
Sec. 4. (a) Before placing any advertisement or making any other representations to any investor in Indiana, the seller shall:
(1) file a copy of the disclosure statement required by section 2 of this chapter and the bond required by section 3 of this chapter with the consumer protection division of the office of the attorney general; and
(2) pay an initial filing fee of fifty dollars ($50).
(b) The seller shall amend these filings when any material change in the information occurs and shall pay a fee of ten dollars ($10) for filing the amendment.
(c) If the seller continues to solicit business opportunities in Indiana, he shall pay annually a renewal fee of ten dollars ($10) on or before the anniversary date of the initial filing for the particular business opportunity.
(d) The director of the consumer protection division of the office of the attorney general or his designate shall maintain a record of all filings made under this chapter and shall assign a registration number to each of them. The seller shall be advised in writing of the assigned number. Any advertisements, pamphlets, brochures, or any other materials used in the solicitation of a business opportunity must include the assigned registration number in the following manner: "C.P.D. Reg. No. ____ .".
As added by P.L.134-1984, SEC.1.

IC 24-5-8-5
Representations of business opportunity; copy to investor, contents
Sec. 5. (a) If the seller represents that the business opportunity provides earning potential of any kind, the seller shall have data to substantiate the claims of earning potential and shall give to the investor at the first in person communication by the seller a copy of this data or a copy of any statement of estimated or projected earning potential prepared for presentation to prospective investors, together with an explanation of the statement. A mathematical computation of the number of sales multiplied by the amount of profit per sale to reach a projected earnings figure is not sufficient data to substantiate an earnings potential claim for the purposes of this section.
(b) The earning potential data given to the investor by a seller, except a substantial seller, must disclose:         (1) the length of time the seller has been soliciting the particular business opportunity;
(2) the number of investors in the particular business opportunity that were solicited by the seller and known to the seller to have made at least the same sales, earnings, or profits as those represented;
(3) the percentage the number in subdivision (2) represents of the total number of investors in the particular business opportunity that were solicited by the seller; and
(4) the current address of any person named by the seller as having profited from the particular business opportunity, a description of the circumstances under which the profit was earned, and a description of any interest held by the named person in the business opportunity being offered to the investor.
As added by P.L.134-1984, SEC.1. Amended by P.L.252-1987, SEC.3.

IC 24-5-8-6
Contracts; contents
Sec. 6. (a) The seller shall put every contract in writing and shall give the investor a copy of the contract at the time the investor signs the contract.
(b) The seller shall include in every contract the following:
(1) The seller's business address and the name and business address of the seller's agent in this state authorized to receive service of process.
(2) The terms and conditions of payment.
(3) A detailed description of any services that the seller undertakes to perform for the investor.
(4) A detailed description of any training that the seller undertakes to provide to the investor.
(5) The approximate delivery date of any goods the seller is to deliver to the investor.
(6) A statement of the investor's right to cancel that must:
(A) appear under the conspicuous caption, "INVESTOR'S RIGHT TO CANCEL WITHIN 30 DAYS"; and
(B) contain the following statement in no smaller type than the body portion of the contract: "THE INVESTOR IN THIS BUSINESS OPPORTUNITY HAS THE RIGHT TO CANCEL THIS CONTRACT FOR ANY REASON AT ANY TIME BEFORE MIDNIGHT OF THE 30TH CALENDAR DAY AFTER THIS CONTRACT IS ENTERED INTO. YOU MAY CANCEL THIS CONTRACT BY MAILING A NOTICE THAT YOU DO NOT WANT THE BUSINESS OPPORTUNITY TO THE SELLER BEFORE __________, 20__ AT 12:00 MIDNIGHT AT _______________.".
(c) Subsection (b)(6) does not apply to a contract entered into by a substantial seller, unless required by the consumer protection division of the office of the attorney general for good cause shown

after notice.
As added by P.L.134-1984, SEC.1. Amended by P.L.252-1987, SEC.4; P.L.2-2005, SEC.62.

IC 24-5-8-7
Books, records, and accounts; documents
Sec. 7. (a) Every seller shall keep and maintain a complete set of books, records, and accounts of business opportunity transactions made by the seller.
(b) The seller shall keep all documents relating to each contract entered into by the seller for four (4) years after the date of the contract.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-8
Validity of waiver of provisions by investor
Sec. 8. Any waiver by an investor of the provisions of this chapter is deemed contrary to public policy and is void and unenforceable.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-9
Attempts to have investor waive rights
Sec. 9. A seller may not attempt to have an investor waive rights given to the investor by this chapter.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-10
Cutting off right or defense of investor against seller
Sec. 10. A seller may not require the investor to execute any note that will cut off a right or defense that the investor or a third party may have against the seller.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-11
Initial cash payment
Sec. 11. A seller may not require an initial cash payment that exceeds twenty percent (20%) of the initial payment.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-12
Escrow accounts
Sec. 12. A seller may not require a payment before the delivery of any goods that exceeds twenty percent (20%) of the initial payment unless the amount in excess of the twenty percent (20%) payment is placed in an escrow account which provides that the money can not be released until:
(1) the investor notifies the escrow agent in writing of the receipt of the goods; or
(2) the seller presents to the escrow agent a bill of lading that proves shipment of the goods as required by the contract. Notification of receipt by the investor to the escrow agent may not be unreasonably withheld.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-13
Reference to compliance with chapter in advertisement
Sec. 13. A seller may not make any reference to its compliance with this chapter in any advertisement or other contact with an investor other than by setting forth the registration number as provided in section 4 of this chapter.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-14
Use of commercial symbols
Sec. 14. A seller may not use the trademark, service mark, trade name, logotype, advertising, or other commercial symbol of any business that does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, unless it is clear from the circumstances that the owner of the commercial symbol is not involved in the business opportunity.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-15
Cancellation of contract for seller's failure to comply
Sec. 15. If a seller fails to comply with section 2 of this chapter, the investor may cancel any contract by notifying the seller in any manner.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-16
Voiding contracts
Sec. 16. (a) If a seller:
(1) uses any untrue, misleading, or deceptive statements in a business opportunity transaction;
(2) fails to deliver the goods or services necessary to begin substantial operation of the business within forty-five (45) days of the delivery date stated in the contract; or
(3) fails to comply with section 6 of this chapter;
the investor may void the contract within one (1) year of the date of the contract by giving written notice to the seller and is entitled to a return from the seller of all consideration paid to the seller.
(b) Upon receipt by the investor of the consideration paid to the seller, the investor shall make available to the seller, at a reasonable time and place, the goods received by the investor. However, the investor is not entitled to unjust enrichment by exercising the rights provided by this section.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-17 Recovery of actual damages for seller's failure to comply with chapter or breach of contract
Sec. 17. Notwithstanding any other section of this chapter, a person who is damaged by a seller's failure to comply with this chapter or by a seller's breach of a contract may:
(1) bring an action for recovery of his actual damage including attorney fees; and
(2) bring an action against the bond required by section 3 of this chapter;
to recover an amount equal to his actual damages. However, the liability of the seller under this section may not exceed the amount of the bond.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-18
Injunction
Sec. 18. Upon complaint by any person that a seller has failed to comply with this chapter, the circuit or superior court of the county of residence of the complainant may enjoin the seller from further violations.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-19
Failure to comply; Class D felony
Sec. 19. A person who fails to comply with section 4 of this chapter commits a Class D felony.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-20
Failure to comply; deceptive act
Sec. 20. A person who fails to comply with any provision of this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4(c) and is subject to the penalties enumerated in IC 24-5-0.5.
As added by P.L.134-1984, SEC.1.

IC 24-5-8-21
Construction
Sec. 21. Nothing in this chapter shall be construed as relieving a person from complying with IC 23-2-1, IC 23-2-2.5, and IC 23-2-2.7.
As added by P.L.134-1984, SEC.1.



CHAPTER 9. REPEALED



CHAPTER 10. HOME SOLICITATION SALES

IC 24-5-10-1
"Business day" defined
Sec. 1. As used in this chapter, "business day" means a day other than Sunday or a legal holiday.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-2
"Consumer" defined
Sec. 2. As used in this chapter, "consumer" means an individual who is the ultimate user of the subject of a consumer transaction.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-3
"Consumer transaction" defined
Sec. 3. As used in this chapter, "consumer transaction" means a sale, lease, assignment, award by chance, or other disposition of an item of personal property, real property, a service, or an intangible to an individual for purposes that are primarily personal, family, or household, or a solicitation to supply any of these things, with or without an extension of credit. The term does not include securities and policies or contracts of insurance issued by corporations authorized to transact an insurance business under the laws of Indiana.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-4
"Home consumer transaction" defined
Sec. 4. As used in this chapter, "home consumer transaction" means a consumer transaction that the consumer did not solicit that results from the direct contact by a supplier at a place other than the supplier's permanent place of business. For purposes of this chapter, direct contact by the supplier does not include:
(1) contact conducted and consummated entirely by mail or telephone;
(2) contact between the buyer and seller or its representatives before delivery of the goods or performance of the services in the case of a supplier regulated under IC 23-7-8; or
(3) advertising to the general public.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, a corporation, the state or its subdivisions or agencies, a business trust, an estate, a trust, a partnership, an association, a cooperative, or any other legal entity.
As added by P.L.251-1987, SEC.2.
IC 24-5-10-6
"Supplier" defined
Sec. 6. As used in this chapter, "supplier" means a seller, lessor, assignor, or other person who engages in or solicits consumer transactions, including a manufacturer, wholesaler, or retailer, whether or not the supplier deals directly with the consumer.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-7
"Subject of a consumer transaction" defined
Sec. 7. As used in this chapter, "subject of a consumer transaction" means the personal property, real property, services, or intangibles furnished in a consumer transaction, whether the transaction is governed by a single contract or multiple contracts.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-8
Cancellation of transaction; notice to supplier
Sec. 8. (a) A consumer may cancel a home consumer transaction if:
(1) the subject of the consumer transaction has a cash sales price of at least twenty-five dollars ($25); and
(2) the consumer gives the supplier a written notice that meets the requirements of 16 C.F.R. 429.1(a) and (b).
(b) The notice given under subsection (a)(2) must meet the following requirements:
(1) It must be given before midnight of the third business day after the later of the date:
(A) the supplier furnishes the consumer with the notice required by section 9 of this chapter; or
(B) the consumer and the supplier finally agree to the contract for the subject of the consumer transaction.
(2) It must express in any form the consumer's intention to cancel the consumer transaction.
(3) It must be delivered in person or sent by mail or other device to the address given in the supplier's notice required by section 9 of this chapter or to the address of the supplier last known to the consumer if such notice was not given.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-9
Cancellation rights; notice to consumer
Sec. 9. (a) The supplier in a home consumer transaction subject to section 8 of this chapter shall deliver to the consumer two (2) copies of a written notice of the consumer's right to cancel the transaction.
(b) The notice shall be on a separate document in at least ten (10) point boldface type and contain the following information:
(1) The address to which the consumer's notice of cancellation may be delivered or sent.         (2) A statement that the transaction may be cancelled before midnight of the third business day after the consumer and the supplier finally agree to the transaction.
(3) A statement of the explanation of the steps the consumer must take to cancel the home consumer transaction.
(4) A statement of the steps the consumer and supplier must take after cancellation of the home consumer transaction.
(5) The date by which the consumer must exercise the right to cancel the transaction.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-10
Supplier's address change as defense
Sec. 10. A change of the supplier's address is not a defense unless the consumer receives written notice of the change by delivery in person or by certified or registered mail within the time the consumer may exercise the consumer's right to cancel under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-11
Final agreement
Sec. 11. Final agreement to a contract does not occur until the consumer and the supplier unequivocally agree to the contract and the supplier obtains any required approvals by another supplier or person.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-12
Return of consideration upon cancellation; emergency home improvements completed; quantum meruit
Sec. 12. If the consumer exercises the right to cancel under this chapter, the supplier shall, within ten (10) business days after the notice of cancellation is delivered, return to the consumer any payment or other consideration transferred to the supplier by the consumer. However, if the transaction constitutes a home improvement contract under IC 24-5-11 and if the home improvement has been made on an emergency basis within three (3) days after final agreement to the contract, the supplier is entitled to recover from the consumer the fair market value of the material and labor involved to alleviate the emergency.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-13
Repossession by supplier; conditions
Sec. 13. (a) If the consumer exercises the right to cancel under this chapter and has possession of the subject of the consumer transaction, the supplier may retake possession only:
(1) if the supplier has complied with section 12 of this chapter;
(2) if no more than ten (10) days have passed after compliance with section 12 of this chapter; and         (3) to the extent its return is feasible and can be done without causing damage to any other property of the consumer.
(b) If the supplier fails to take possession of the property within twenty (20) days after receipt of the notice of cancellation, the supplier's right to possession is forfeited.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-14
Mitigation of damages
Sec. 14. The supplier is not entitled to mitigation of damages if a consumer properly exercises the consumer's right to cancel under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-15
Supplier provided remedies
Sec. 15. This chapter does not restrict the supplier from offering or providing additional or broader reasons for cancellation.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-16
Other remedies
Sec. 16. The consumer's right to cancel a home consumer transaction under this chapter is in addition to any other remedy available to the consumer. This right cannot be waived.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-17
Violations
Sec. 17. It is a violation of this chapter for a supplier to:
(1) fail to give the notice required by section 9 of this chapter;
(2) fail or refuse to make a full refund as required by this chapter; or
(3) knowingly interfere with the consumer's exercise of the consumer's rights under this chapter.
As added by P.L.251-1987, SEC.2.

IC 24-5-10-18
Penalties
Sec. 18. A supplier who violates this chapter:
(1) commits a Class C infraction and is required to make a full refund as provided by section 12 of this chapter; and
(2) commits a deceptive act that is actionable by the attorney general or by a consumer under IC 24-5-0.5-4 and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.251-1987, SEC.2.



CHAPTER 11. HOME IMPROVEMENT CONTRACTS

IC 24-5-11-1
Application of chapter
Sec. 1. This chapter applies only to residential property, which means real property used in whole or in part as a dwelling of a consumer and includes all fixtures to, structures on, and improvements to the real property.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-2
"Consumer" defined
Sec. 2. As used in this chapter, "consumer" means an individual who owns, leases, or rents the residential property that is the subject of a home improvement contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-3
"Home improvement" defined
Sec. 3. As used in this chapter, "home improvement" means any alteration, repair, or other modification of residential property.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-4
"Home improvement contract" defined
Sec. 4. As used in this chapter, "home improvement contract" means an agreement, oral or written, between a home improvement supplier and a consumer to make a home improvement and for which the contract price exceeds one hundred fifty dollars ($150).
As added by P.L.251-1987, SEC.3.

IC 24-5-11-5
"Home improvement contract price" defined
Sec. 5. As used in this chapter, "home improvement contract price" means the amount actually charged for the services, materials, and work to be performed under the home improvement contract but does not include financing costs, loan consolidation amounts, taxes, and governmental fees paid by or on behalf of the consumer, amounts returned to or on behalf of the consumer, or similar costs not related to the home improvement.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-6
"Home improvement supplier" defined
Sec. 6. As used in this chapter, "home improvement supplier" means a person who engages in or solicits home improvement contracts whether or not the person deals directly with the consumer.
As added by P.L.251-1987, SEC.3.
IC 24-5-11-7
"Person" defined
Sec. 7. As used in this chapter, "person" means an individual, a corporation, the state or its subdivisions or agencies, a business trust, an estate, a trust, a partnership, an association, or a cooperative or any other legal entity.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-8
"Specifications" defined
Sec. 8. As used in this chapter, "specifications" means the plans, detailed drawings, lists of materials, or other methods customarily used in the home improvement industry as a whole to describe with particularity the work, workmanship, materials, and quality of materials for each home improvement.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-9
License or permit as prerequisite
Sec. 9. Where a license or permit is necessary for any part of a home improvement, the home improvement contract shall be subject to obtaining the necessary licenses or permits prior to any work commencing.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-10
Contract requirements
Sec. 10. (a) The home improvement supplier shall provide a completed home improvement contract to the consumer before it is signed by the consumer. Except as provided in subsection (c), the contract must contain at a minimum the following:
(1) The name of the consumer and the address of the residential property that is the subject of the home improvement.
(2) The name and address of the home improvement supplier and each of the telephone numbers and names of any agent to whom consumer problems and inquiries can be directed.
(3) The date the home improvement contract was submitted to the consumer and any time limitation on the consumer's acceptance of the home improvement contract.
(4) A reasonably detailed description of the proposed home improvements.
(5) If the description required by subdivision (4) does not include the specifications for the home improvement, a statement that the specifications will be provided to the consumer before commencing any work and that the home improvement contract is subject to the consumer's separate written and dated approval of the specifications.
(6) The approximate starting and completion dates of the home improvements.
(7) A statement of any contingencies that would materially

change the approximate completion date.
(8) The home improvement contract price.
(9) Signature lines for the home improvement supplier or the supplier's agent and for each consumer who is to be a party to the home improvement contract with a legible printed or a typed version of that person's name placed directly after or below the signature.
(b) The home improvement contract must be in a form that each consumer who is a party to it can reasonably read and understand.
(c) If a home improvement contract is entered into as a result of damage, loss, or expense that is covered, in whole or in part, by the proceeds of an insurance policy, or damage, loss, or expense for which a third party is liable, the following conditions and requirements apply to the contract:
(1) For the purpose of subsection (a)(4) through (a)(7), the description, completion dates, and statement of contingencies must be prepared for the proposed home improvements to the extent that the damage, loss, or expense is reasonably known by the home improvement supplier.
(2) For the purpose of subsection (a)(4), the requirement that a reasonably detailed description be included in the contract may be satisfied with a statement that the subject real estate will be repaired or restored to the same condition in which the real estate existed before the damage, loss, or expense occurred, or to a comparable condition.
(3) For the purpose of subsection (a)(6), the starting and completion dates may be expressed in terms of the number of days elapsed from the date when sufficient approval of the insurance carrier terms allowing for adequate repair or restoration is obtained.
(4) For the purpose of subsection (a)(8), the consumer may agree to a contract price expressed in terms of the consumer's liability for payment after the application of insurance proceeds or payments from a liable third party.
(5) The consumer may elect, in writing, to authorize the commencement of work on the home before the consumer receives complete specifications. However, a consumer who elects to authorize the commencement of work under this subdivision is obligated for the home improvements specified and agreed to by the insurance carrier.
(d) A modification to a home improvement contract is not enforceable against a consumer unless the modification is stated in a writing that is signed by the consumer.
As added by P.L.251-1987, SEC.3. Amended by P.L.119-2001, SEC.1.

IC 24-5-11-11
Signature of supplier
Sec. 11. Before the consumer signs the home improvement contract and before the consumer can be required to make any down

payment, the home improvement supplier must have agreed unequivocally by written signature to all of the terms of the home improvement contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-12
Consumer's copy of dated contract
Sec. 12. The home improvement supplier shall give a fully executed copy of the home improvement contract to the consumer immediately after the consumer signs it. The contract must also show the dates the supplier and each consumer executed the contract.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-13
Approval by consumer
Sec. 13. Any approval required by this chapter shall not be unreasonably withheld by the consumer.
As added by P.L.251-1987, SEC.3.

IC 24-5-11-14
Violation; penalties
Sec. 14. A home improvement supplier who violates this chapter commits a deceptive act that is actionable by the attorney general or by a consumer under IC 24-5-0.5-4 and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.251-1987, SEC.3.



CHAPTER 11.5. REPEALED



CHAPTER 12. TELEPHONE SOLICITATIONS

IC 24-5-12-1
"Division" defined
Sec. 1. As used in this chapter, "division" means the consumer protection division of the office of the attorney general.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-2
"Item" defined
Sec. 2. As used in this chapter, "item" means tangible or intangible property or services. The term includes but is not limited to coupon books for use with a business other than the seller's business and certificates of a type that the purchaser must redeem to obtain the item described in the certificate.
As added by P.L.253-1987, SEC.1. Amended by P.L.24-1989, SEC.23.

IC 24-5-12-3
"Owner" defined
Sec. 3. As used in this chapter, "owner" means a person who owns or controls ten percent (10%) or more of the equity of a seller, or otherwise has a claim to ten percent (10%) or more of the net income of a seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, an incorporated or unincorporated organization or association, or any other legal entity.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-5
"Principal" defined
Sec. 5. As used in this chapter, "principal" means an owner, an officer, a general partner, a trustee, or other individual with supervisory functions usually exercised by those persons.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-6
"Prospect" defined
Sec. 6. As used in this chapter, "prospect" means a person solicited by a seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-7
"Salesperson" defined
Sec. 7. As used in this chapter, "salesperson" means a person

employed, authorized, or appointed by a seller, including an independent contractor, who solicits a sale on behalf of the seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-8
"Seller" defined
Sec. 8. As used in this chapter, "seller" means a person who, personally, through salespersons, or through the use of an automated dialing and answering device, makes a solicitation if in the solicitation any one (1) of the following occurs:
(1) There is a false representation or implication that a prospect will receive a gift, prize, or the value of a gift or prize.
(2) There is an offer of a vacation at a reduced price if the vacation involves the prospect attending a presentation in which the prospect is solicited to purchase a time share or camping club membership and if the seller does not own the time share or camping club, does not represent the owner of the time share or camping club, or misrepresents the value of the vacation. Terms in this subdivision have the meaning set forth in IC 32-32.
(3) There is a representation or implication that a prospect who buys office equipment or supplies will, because of some unusual event or imminent price increase, be able to buy these items at prices that are below those that are usually charged or will be charged for the items if the price advantage for the prospect does not exist.
(4) There is a false representation or implication as to the identity of the person making the solicitation.
(5) There is a representation or implication that the items for sale are manufactured or supplied by a person other than the actual manufacturer or supplier.
(6) There is an offer to sell the prospect precious metals, precious stones, coal, or other minerals, or any interest in oil, gas, or mineral fields, wells, or exploration sites, if the seller does not own the items, does not represent the owner, or misrepresents the value of the items.
As added by P.L.253-1987, SEC.1. Amended by P.L.2-2002, SEC.77.

IC 24-5-12-9
"Solicitation" defined
Sec. 9. As used in this chapter, "solicitation" means a telephone conversation or attempted telephone conversation in which the seller offers, or attempts to offer, an item to another person in exchange for money or other consideration.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-10
Registration of seller; requirement
Sec. 10. (a) Before doing business in Indiana a seller must register with the division if the seller attempts a solicitation under which the

seller offers an item or items where the total consideration has a value of more than one hundred dollars ($100) and less than fifty thousand dollars ($50,000).
(b) A person does business in Indiana if the person solicits:
(1) from a location in Indiana; or
(2) a prospect who is located in Indiana.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-11
Registration statement; filing; fee
Sec. 11. To register under this chapter a person must file with the division a registration statement disclosing the information required by this chapter and pay a fifty dollar ($50) registration fee.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-12
Registration statement; required information
Sec. 12. The registration statement must contain the following information:
(1) The name of the seller.
(2) Whether the seller is doing business as a corporation, a partnership, an individual, or other legal entity.
(3) The names under which the seller has done, is doing, or intends to do business.
(4) The name of any parent or affiliated business that will engage in business transactions with the prospect or will take responsibility for statements made by the seller or a salesperson of the seller.
(5) The names, dates of birth, business addresses, business telephone numbers, and titles of all the seller's officers, directors, trustees, general partners, general managers, principals, executives, and any other person charged with responsibility for the seller's business activities relating to telephone sales.
(6) The length of time the seller has:
(A) solicited telephone sales; and
(B) solicited telephone sales for the items to be offered to the prospect.
(7) A statement of the amount to be paid by the prospect, or when not known, the approximate amount or range of amount to be paid.
(8) A complete and detailed description of any service that the seller proposes to undertake to perform for a prospect who purchases the item offered.
(9) An unexecuted copy of all contracts that may be offered in the transaction being solicited.
(10) The complete street address or addresses of all locations, designating the principal location from which the seller will be conducting business, and, if the principal location is outside Indiana, a designation of its principal location within Indiana.         (11) A listing of all telephone numbers to be used by the seller and the address of each location using these numbers.
(12) A copy of all sales scripts the seller requires salespersons to use when soliciting a prospect or, if no sales script is required to be used, a statement to that effect.
(13) The name and address of the seller's agent in Indiana, authorized to receive service of process in Indiana.
(14) A statement as to whether the seller or any of its officers, directors, trustees, general partners, managers, principals, executives, or representatives has been:
(A) held liable in a civil action for an unfair, false, misleading, or deceptive practice;
(B) convicted of a crime involving fraud, embezzlement, conversion, or theft during the most recent seven (7) year period; or
(C) declared bankrupt in any judicial proceeding during the most recent seven (7) year period.
(15) A statement containing the names of the parties, the name of the court, the cause or docket number of the lawsuit, the date the suit was filed, and the date the judgment was entered, if applicable, for each action under subdivision (14).
As added by P.L.253-1987, SEC.1.

IC 24-5-12-13
Registration statement; gifts, prizes, or other items represented or implied; additional information required
Sec. 13. If the seller represents or implies, or directs a salesperson to represent or imply, to a prospect that a purchaser will receive one (1) or more items (whether the items are designated as gifts, premiums, bonuses, prizes, or otherwise), the registration statement must also contain the following information:
(1) A list of items offered.
(2) The value of each item described to a prospect and the basis for the valuation.
(3) The price paid by the seller to its supplier for each of these items, and the names, business addresses, and business telephone numbers of the supplier of each item.
(4) The manner in which the seller decides which items a prospect is to receive, if a purchaser is to receive fewer than all of the items described by the seller.
(5) The odds a prospect or purchaser has of receiving each described item, if a purchaser is to receive fewer than all of the items described by the seller.
(6) All terms and conditions that a prospect must meet in order to receive the item, if a purchaser is to receive fewer than all of the items described by the seller.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-14
Annual update of registration; additional fee      Sec. 14. On August 1 of each year, every person registered under this chapter shall file an update to the registration. The registrant shall pay an additional fifty dollars ($50) for filing the annual update.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-15
Disclosures required; update of changes; filing
Sec. 15. In addition to the annual update described in section 14 of this chapter, an update shall be filed whenever changes occur that make the disclosures required under this chapter inaccurate, false, or misleading.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-16
Record of filings; assigned registration number
Sec. 16. The director of the division shall maintain a record of all filings made under this chapter and shall assign a registration number to each of them. The director shall advise the seller, in writing, of the assigned number. All advertisements, pamphlets, brochures, or any other materials used in the solicitation or completion of telephonic sales must include the assigned registration number in the following manner: "C.P.D. Reg. No. T.S. __________.".
As added by P.L.253-1987, SEC.1.

IC 24-5-12-17
Reference to compliance with chapter restricted
Sec. 17. A seller may not make any reference to its compliance with this chapter other than by setting forth the registration number as provided in section 16 of this chapter.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-18
Failure to comply with sections 10 through 16; cancellation of contract
Sec. 18. If a seller fails to comply with sections 10 through 16 of this chapter, a purchaser may cancel any contract with the seller by notifying the seller in any manner.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-19
Deceptive statements; failure to deliver item ordered; voiding of contract; requisites
Sec. 19. If a seller:
(1) uses any untrue, misleading, or deceptive statement in a solicitation or sale; or
(2) fails to deliver an item ordered within four (4) weeks;
the purchaser may void the contract within ninety (90) days from the date of the contract by giving written notice to the seller and is entitled to a return from the seller of all consideration paid to the seller. Upon receipt by the purchaser of the consideration paid to the

seller, the purchaser shall make available to the seller, at a reasonable time and place, the items received by the purchaser.
As added by P.L.253-1987, SEC.1. Amended by P.L.5-1988, SEC.131.

IC 24-5-12-20
Damages; costs and attorney's fees
Sec. 20. In addition to any other remedies or penalties under this chapter, a person who is damaged by a seller's failure to comply with this chapter or by a seller's breach of contract may bring an action for recovery of the person's actual damages, including court costs and attorney's fees.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-21
Violations; injunction
Sec. 21. Upon petition by any person that a seller has failed to comply with this chapter, the circuit or superior court of the county of residence of the petitioner may enjoin the seller from further violations.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-22
Failure to comply with sections 10 through 16; Class D felony
Sec. 22. A seller who fails to comply with sections 10 through 16 of this chapter commits a Class D felony.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-23
Deceptive acts; injunction; venue
Sec. 23. A seller who fails to comply with any provision of:
(1) this chapter; or
(2) IC 24-4.7;
commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4(c) and is subject to the penalties set forth in IC 24-5-0.5. An action for a violation of IC 24-4.7 may be brought under IC 24-5-0.5-4(c) or IC 24-4.7-5. An action by the attorney general for a violation of this chapter or IC 24-4.7 may be brought in the circuit or superior court of Marion County.
As added by P.L.253-1987, SEC.1. Amended by P.L.24-1989, SEC.24; P.L.165-2005, SEC.8 and P.L.222-2005, SEC.34.

IC 24-5-12-24
Construction of chapter
Sec. 24. This chapter may not be construed to relieve a person from complying with any other statute or ordinance.
As added by P.L.253-1987, SEC.1.

IC 24-5-12-25
Blocking telephone number or identity of solicitor; violations      Sec. 25. (a) If a person makes a solicitation to a prospect that is outside of the course of dealing (as described in IC 26-1-1-205), whether personally, through salespersons, or through the use of an automated dialing and answering device, the person may not knowingly or intentionally block or attempt to block the display of the person's:
(1) telephone number; or
(2) identity;
by a caller ID service (as defined by IC 8-1-2.9-1) when attempting to initiate a telephone conversation for the purpose of making a solicitation to a prospect.
(b) A person who knowingly or intentionally violates this section commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a previous unrelated conviction under this subsection.
As added by P.L.48-1998, SEC.7.



CHAPTER 13. MOTOR VEHICLE PROTECTION

IC 24-5-13-1
Application of chapter
Sec. 1. This chapter applies to all motor vehicles that are sold, leased, transferred, or replaced by a dealer or manufacturer in Indiana.
As added by P.L.150-1988, SEC.1.



CHAPTER 13.5. BUYBACK VEHICLE DISCLOSURE

IC 24-5-13.5-1
Application of chapter
Sec. 1. This chapter applies to all motor vehicles that are sold, leased, transferred, or replaced by a dealer or manufacturer in Indiana.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-2
"Bureau" defined
Sec. 2. As used in this chapter, "bureau" refers to the bureau of motor vehicles created by IC 9-14-1-1.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-3
"Buyback vehicle" defined
Sec. 3. As used in this chapter, "buyback vehicle" means a motor vehicle that has been replaced or repurchased by a manufacturer or a nonresident manufacturer's agent or an authorized dealer, either under this chapter or IC 24-5-13 by judgment, decree, arbitration award, settlement agreement, or voluntary agreement in Indiana or another state, but does not include a motor vehicle that was repurchased pursuant to a guaranteed repurchase or satisfaction program advertised by the manufacturer and was not alleged or found to have a nonconformity as defined in IC 24-5-13-6.
As added by P.L.65-1992, SEC.3. Amended by P.L.118-1993, SEC.2.

IC 24-5-13.5-4
"Buyer" defined
Sec. 4. As used in this chapter, "buyer" means a person who, for purposes other than resale or sublease, enters into an agreement or a contract within Indiana for the transfer, lease, or purchase of a buyback vehicle.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-5
"Dealer" defined
Sec. 5. As used in this chapter, "dealer" means a person engaged in the business of buying, selling, leasing, or exchanging motor vehicles. A person is a "dealer" under this section if the person sells, leases, or advertises the sale or lease of more than four (4) motor vehicles within a twelve (12) month period.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-6
"Manufacturer" defined
Sec. 6. As used in this chapter, "manufacturer" has the meaning set forth in IC 24-5-13-4. As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-7
"Motor vehicle" defined
Sec. 7. As used in this chapter, "motor vehicle" has the meaning set forth in IC 24-5-13-5.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-8
"Nonconformity" defined
Sec. 8. As used in this chapter, "nonconformity" has the meaning set forth in IC 24-5-13-6.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-9
"Warranty" defined
Sec. 9. As used in this chapter, "warranty" means:
(1) a written warranty issued by the manufacturer; or
(2) an affirmation of fact or promise made by the manufacturer, excluding statements made by the dealer;
in connection with the sale or lease of a motor vehicle to a consumer that relates to the nature of the material or workmanship and affirms or promises that such material or workmanship is free of defects or will meet a specified level of performance.
As added by P.L.65-1992, SEC.3.

IC 24-5-13.5-10
Resale; conditions
Sec. 10. A buyback motor vehicle may not be resold in Indiana unless the following conditions have been met:
(1) The manufacturer provides the same express warranty the manufacturer provided to the original purchaser, except that the term of the warranty need only last for twelve thousand (12,000) miles or twelve (12) months after the date of resale.
(2) The following disclosure language must be conspicuously contained in a contract for the sale or lease of a buyback vehicle to a consumer or contained in a form affixed to the contract:
"IMPORTANT



CHAPTER 14. REGULATION OF AUTOMATIC DIALING MACHINES

IC 24-5-14-1
Automatic dialing-announcing device
Sec. 1. As used in this chapter, "automatic dialing-announcing device" means a device that:
(1) selects and dials telephone numbers; and
(2) working alone or in conjunction with other equipment, disseminates a prerecorded or synthesized voice message to the telephone number called.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-2
Caller
Sec. 2. As used in this chapter, "caller" means an individual, corporation, limited liability company, partnership, unincorporated association, or the entity that attempts to contact, or contacts, a subscriber in Indiana by using a telephone or telephone line.
As added by P.L.151-1988, SEC.1. Amended by P.L.8-1993, SEC.364.

IC 24-5-14-3
Commercial telephone solicitation
Sec. 3. (a) As used in this chapter, "commercial telephone solicitation" means any unsolicited call to a subscriber when:
(1) the person initiating the call has not had a prior business or personal relationship with the subscriber; and
(2) the purpose of the call is to solicit the purchase or the consideration of the purchase of goods or services by the subscriber.
(b) The term does not include calls initiated by the following:
(1) The state or a political subdivision (as defined by IC 36-1-2-13) for exclusively public purposes.
(2) The United States or any of its subdivisions for exclusively public purposes (involving real property in Indiana).
As added by P.L.151-1988, SEC.1.

IC 24-5-14-4
Subscriber
Sec. 4. As used in this chapter, "subscriber" means:
(1) a person who has subscribed to telephone service from a telephone company; or
(2) other persons living or residing with the subscribing person.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-5
Restrictions on use of automatic dialing-announcing device
Sec. 5. (a) This section does not apply to messages:
(1) from school districts to students, parents, or employees;         (2) to subscribers with whom the caller has a current business or personal relationship; or
(3) advising employees of work schedules.
(b) A caller may not use or connect to a telephone line an automatic dialing-announcing device unless:
(1) the subscriber has knowingly or voluntarily requested, consented to, permitted, or authorized receipt of the message; or
(2) the message is immediately preceded by a live operator who obtains the subscriber's consent before the message is delivered.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-6
Disconnect requirement
Sec. 6. A caller may not use an automatic dialing-announcing device unless the device is designed and operated to disconnect within ten (10) seconds after termination of the telephone call by the subscriber.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-7
Live operator preceding message; disclosure
Sec. 7. When a message is immediately preceded by a live operator, the operator must, at the outset of the message, disclose the following:
(1) The name of the business, firm, organization, association, partnership, or entity for which the message is being made.
(2) The purpose of the message.
(3) The identity or kinds of goods or services the message is promoting.
(4) If applicable, the fact that the message intends to solicit payment or the commitment of funds.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-8
Time restrictions
Sec. 8. (a) This section does not apply to messages described in section 5(a) of this chapter.
(b) A caller may not use an automatic dialing-announcing device for commercial telephone solicitation so that a subscriber receives a telephone call before 9 a.m. or after 8 p.m.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-9
Failure to comply; petition; injunction
Sec. 9. Upon petition by any person that a caller has failed to comply with this chapter, the circuit or superior court of the county of residence of the petitioner may enjoin the caller from further violations.
As added by P.L.151-1988, SEC.1.
IC 24-5-14-10
Misdemeanor
Sec. 10. A caller who fails to comply with this chapter commits a Class C misdemeanor.
As added by P.L.151-1988, SEC.1.

IC 24-5-14-11
Reserved

IC 24-5-14-12
Prohibited use of automatic dialing-announcing device
Sec. 12. A caller may not use an automatic dialing-announcing device to make a telephone call to the following:
(1) A hospital (as defined in IC 16-18-2-179(b)).
(2) An ambulatory outpatient surgical center (as defined in IC 16-18-2-14).
(3) A health facility (as defined in IC 16-18-2-167).
(4) An emergency medical services facility (as defined in IC 16-18-2-111).
(5) A business providing emergency ambulance services (as defined in IC 16-18-2-107).
(6) A state institution (as defined in IC 12-7-2-184).
(7) A private mental health institution licensed under IC 12-25.
(8) A residential facility (as defined in IC 12-7-2-165).
(9) A law enforcement agency (as defined in IC 10-13-3-10).
(10) A fire department (as defined in IC 36-8-17-2).
As added by P.L.117-1992, SEC.1. Amended by P.L.2-1993, SEC.134; P.L.2-2003, SEC.63.

IC 24-5-14-13
Deceptive act of caller; remedies and penalties
Sec. 13. A caller who violates this chapter commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5-4 and that is subject to the remedies and penalties under IC 24-5-0.5-4(c), IC 24-5-0.5-4(d), IC 24-5-0.5-4(f), IC 24-5-0.5-4(g), and IC 24-5-0.5-8.
As added by P.L.117-1992, SEC.2.



CHAPTER 15. CREDIT SERVICES ORGANIZATIONS

IC 24-5-15-1
"Buyer" defined
Sec. 1. As used in this chapter, "buyer" means an individual who is solicited to purchase or who purchases the services of a credit services organization.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-2
"Credit services organization" defined
Sec. 2. (a) As used in this chapter, "credit services organization" means a person that, with respect to the extension of credit by another person, sells, provides, performs, or represents that the person can or will sell, provide, or perform, in return for the payment of money or other valuable consideration, any of the following services:
(1) Improving a buyer's credit record, credit history, or credit rating.
(2) Obtaining an extension of credit for a buyer.
(3) Obtaining a delay or forbearance of a buyer's obligation under a mortgage.
(4) Providing advice or assistance to a buyer concerning the services described in subdivision (1), (2), or (3).
(b) The term "credit services organization" does not include any of the following:         (1) A person authorized to make loans or extensions of credit under state or federal laws that is subject to regulation and supervision under state or federal laws, or a lender approved by the United States Secretary of Housing and Urban Development for participation in a mortgage insurance program under the federal National Housing Act (12 U.S.C. 1701 et seq.).
(2) A bank or savings association or a subsidiary of a bank or savings association that has deposits or accounts that are eligible for insurance by the Federal Deposit Insurance Corporation. (3) A credit union doing business in Indiana. (4) A nonprofit organization exempt from taxation under Section 501(c)(3) of the Internal Revenue Code. (5) A person licensed as a real estate broker under IC 25-34.1 if the person is acting within the course and scope of the person's license. (6) A person admitted to the practice of law in Indiana if the person is acting within the course and scope of the person's practice as an attorney. (7) A broker-dealer registered with the Securities and Exchange Commission or the Commodity Futures Trading Commission if the broker-dealer is acting within the course and scope of the broker-dealer's regulation. (8) A consumer reporting agency (as defined in the Federal Fair

Credit Reporting Act (15 U.S.C. 1681 et seq.)).
As added by P.L.142-1990, SEC.1. Amended by P.L.8-1991, SEC.7; P.L.79-1998, SEC.27; P.L.171-2006, SEC.1.

IC 24-5-15-3
"Extension of credit" defined
Sec. 3. As used in this chapter, "extension of credit" means the right to:         (1) defer payment of debt offered or granted primarily for personal, family, or household purposes;
(2) incur debt and defer payment of the debt offered or granted primarily for personal, family, or household purposes; or
(3) delay or avoid foreclosure on a buyer's residence.
As added by P.L.142-1990, SEC.1. Amended by P.L.171-2006, SEC.2.

IC 24-5-15-4
"Person" defined
Sec. 4. As used in this chapter, "person" means an individual, a corporation, a partnership, a joint venture, or any other entity.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-5
Deceptive acts
Sec. 5. The following are deceptive acts:
(1) To charge or receive money or other valuable consideration before the complete performance of services that a credit services organization has agreed to perform for or on behalf of a consumer, unless the credit services organization has under section 8 of this chapter:
(A) obtained a surety bond issued by a surety company admitted to do business in Indiana; or
(B) established an irrevocable letter of credit.
(2) To charge or receive money or other valuable consideration to refer a buyer to a retail seller that will or may extend credit to the buyer if the extension of credit is made upon substantially the same terms as those available to the general public.
(3) To make or to advise a buyer to make a statement with respect to the buyer's creditworthiness, credit standing, or credit capacity that is:
(A) false or misleading; or
(B) that should be known by the exercise of reasonable care to be false or misleading;
to a consumer reporting agency or to a person that has extended credit to the buyer or to whom the buyer is applying for an extension of credit.
(4) To make or use a false or misleading representation in an offer to sell or a sale of the services of a credit services organization, including:
(A) guaranteeing to "erase bad credit" or using words to that

effect unless the representation clearly discloses that this can be done only if a person's credit history is inaccurate or obsolete;
(B) guaranteeing an extension of credit regardless of the buyer's previous credit history unless the representation clearly discloses the eligibility requirements for obtaining the extension of credit; or
(C) requiring a buyer to waive a right protected by a state or federal law.
(5) To take a power of attorney from a buyer for any purpose other than inspecting documents as provided by law.
As added by P.L.142-1990, SEC.1. Amended by P.L.171-2006, SEC.3.

IC 24-5-15-6
Written statement provided by credit services organization
Sec. 6. Before executing a contract or agreement with a buyer or receiving money or other valuable consideration, a credit services organization must provide the buyer with a written statement that contains the following:
(1) A complete and detailed description of the services to be performed by the credit services organization for the buyer and the total cost of the services.
(2) A statement explaining the buyer's right to proceed against the bond or surety account required under section 8 of this chapter.
(3) The name and address of the:
(A) surety company that issued a bond; or
(B) depository and the trustee of a surety account and the account number of the surety account;
required under section 8 of this chapter.
(4) A complete and accurate statement of the buyer's right to review any file on the buyer maintained by a consumer reporting agency as provided under the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
(5) A statement that the buyer's file is available for review:
(A) at no charge on request made to the consumer reporting agency within thirty (30) days after the date of receipt of a notice that credit has been denied; and
(B) for a minimal charge at any other time.
(6) A complete and accurate statement of the buyer's right to dispute the completeness or accuracy of an item contained in a file on the buyer maintained by a consumer reporting agency.
(7) A statement that accurate information cannot be permanently removed from the files of a consumer reporting agency.
(8) A complete and accurate statement indicating when consumer information becomes obsolete and when consumer reporting agencies are prevented from issuing reports containing obsolete information.         (9) A complete and accurate statement of the availability of nonprofit credit counseling services.
As added by P.L.142-1990, SEC.1.

IC 24-5-15-7
Contract between consumer and credit services organization; notice of cancellation form
Sec. 7. (a) A contract between a consumer and a credit services organization concerning the purchase of the services of the credit services organization must be in writing, be dated and signed by both the consumer and the credit services organization, and include all of the following:
(1) A statement in at least 10 point boldface type in immediate proximity to the space reserved for the signature of the buyer that reads:
"You, the buyer, may cancel this contract at any time before midnight of the third business day after the date of the transaction. See the attached notice of cancellation form for an explanation of this right.".
(2) The terms and conditions of payment, including the total amount of all payments to be made by the buyer to the credit services organization or to another person.
(3) A complete and detailed description of the services to be performed and the results to be achieved by the credit services organization for or on behalf of the buyer, including all guarantees and all promises of full or partial refunds and a list of the adverse information appearing on the consumer's credit report that the credit services organization expects to have modified and the estimated date by which each modification will occur.
(4) The principal business address of the credit services organization and the name and address of the credit services organization's agent in Indiana authorized to receive service of process.
(b) A contract shall be accompanied by two (2) copies of a form captioned "NOTICE OF CANCELLATION" attached to the contract and that contains the following statement in at least 10 point boldface type:
NOTICE OF CANCELLATION



CHAPTER 16. UNLAWFUL MOTOR VEHICLE SUBLEASING

IC 24-5-16-1
"Buyer" defined
Sec. 1. As used in this chapter, "buyer" means a person who buys goods from a seller.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-2
"Direct loan agreement" defined
Sec. 2. As used in this chapter, "direct loan agreement" means an agreement between a lender and a purchaser by which the lender has advanced funds under a loan secured by the vehicle that the purchaser has purchased.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-3
"Installment sale agreement" defined
Sec. 3. As used in this chapter, "installment sale agreement" means a credit sale of goods by a seller to a buyer for a deferred payment price payable in one (1) or more installments.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-4
"Lease contract" defined
Sec. 4. As used in this chapter, "lease contract" means a lease contract for or in contemplation of a lease for the use of a vehicle, and the purchase of services incidental to the lease, by an individual for a term exceeding four (4) months primarily for personal, family, household, business, commercial, or agricultural use.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-5
"Person" defined
Sec. 5. As used in this chapter, "person" means an individual, a company, a firm, an association, a partnership, a trust, a corporation, or other legal entity.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-6
"Purchaser" defined
Sec. 6. As used in this chapter, "purchaser" has the meaning set forth in IC 26-1-1-201(33).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-7
"Secured party" defined
Sec. 7. As used in this chapter, "secured party" has the meaning set forth in IC 26-1-9.1-102(a)(72). As added by P.L.80-1990, SEC.16. Amended by P.L.57-2000, SEC.8.

IC 24-5-16-8
"Security agreement" defined
Sec. 8. As used in this chapter, "security agreement" has the meaning set forth in IC 26-1-9.1-102(a)(73).
As added by P.L.80-1990, SEC.16. Amended by P.L.57-2000, SEC.9.

IC 24-5-16-9
"Security interest" defined
Sec. 9. As used in this chapter, "security interest" has the meaning set forth in IC 26-1-1-201(37).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-10
"Seller" defined
Sec. 10. As used in this chapter, "seller" has the meaning set forth in IC 26-1-2-103(1)(d). The term includes the present holder of an installment sales agreement.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-11
"Vehicle" defined
Sec. 11. As used in this chapter, "vehicle" has the meaning set forth in IC 24-4-9-8.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-12
Unlawful subleasing; conditions
Sec. 12. (a) A person engages in an act of unlawful subleasing of a vehicle if all of the following conditions are met:
(1) The vehicle is subject to a lease contract, an installment sales agreement, or a security agreement, the terms of which prohibit the transfer or assignment of any right or interest in the vehicle or under the lease contract, installment sales agreement, or security agreement without consent of the lessor, seller, or secured party.
(2) The person is not a party to the lease contract, installment sales agreement, or security agreement.
(3) The person transfers or assigns, or purports to transfer or assign, a right or an interest in the vehicle under the lease contract, installment sales agreement, or security agreement to a person who is not a party to the lease contract, installment sales agreement, or security agreement.
(4) The person does not obtain, before the transfer or assignment described in subdivision (3), written consent to the transfer or assignment from the vehicle's lessor, seller, or secured party.
(5) The person receives compensation or some other consideration for the transfer or assignment described in

subdivision (3).
(b) A person engages in an act of unlawful subleasing of a vehicle when the person is not a party to the lease contract, installment sales agreement, or security agreement and assists, causes, or arranges an actual or purported transfer or assignment described in subsection (a)(3).
As added by P.L.80-1990, SEC.16.

IC 24-5-16-13
Transfer or assignment of right or interest in vehicle under lease contract
Sec. 13. (a) The actual or purported transfer or assignment, or the assisting, causing, or arranging of an actual or purported transfer or assignment, of a right or an interest in a vehicle under a lease contract, installment sales agreement, or security agreement by a person who is a party to the lease contract, installment sales agreement, or security agreement is not an act of unlawful subleasing of a motor vehicle and is not subject to prosecution.
(b) This section does not affect the enforceability of any provision of a lease contract, an installment sales agreement, a security agreement, or a direct loan agreement by a party to the agreement.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-14
Civil action
Sec. 14. Any one (1) or more of the following who suffer any damage proximately resulting from one (1) or more acts of unlawful vehicle subleasing described in section 12 of this chapter may bring an action against the person who has engaged in those acts:
(1) A seller or other secured party under an installment sales agreement or a security agreement.
(2) A lender under a direct loan agreement.
(3) A lessor under a lease contract.
(4) A buyer under an installment sales agreement.
(5) A purchaser under a direct loan agreement, an agreement that provides for a security interest, or an agreement that is equivalent to these types of agreements.
(6) A lessee under a lease contract.
(7) An actual or a purported transferee or an assignee of a right or an interest of a buyer, a purchaser, or a lessee.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-15
Remedies
Sec. 15. The court in an action under section 14 of this chapter may award the following:
(1) Actual damages.
(2) Equitable relief, including an injunction and restitution of money and property.
(3) Punitive damages.         (4) Reasonable attorney's fees and costs.
(5) Any other relief the court considers proper.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-16
Class A misdemeanor
Sec. 16. A person who knowingly or intentionally engages in an act of unlawful subleasing of a vehicle as described in section 12 of this chapter commits a Class A misdemeanor.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-17
Additional remedies or penalties
Sec. 17. The remedies and penalties under this chapter are in addition to any other remedies or penalties provided by law for the conduct proscribed by this chapter.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-18
Violation; deceptive act; remedies and penalties
Sec. 18. A person who violates this chapter commits a deceptive act that is actionable by the attorney general and is subject to the remedies and penalties under IC 24-5-0.5.
As added by P.L.80-1990, SEC.16.

IC 24-5-16-19
Severability
Sec. 19. This chapter is severable in the manner provided by IC 1-1-1-8.
As added by P.L.80-1990, SEC.16.



CHAPTER 17. ENVIRONMENTAL MARKETING CLAIMS

IC 24-5-17-1
Policy
Sec. 1. It is the policy of the state to discourage deceptive environmental advertising claims.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-2
Application of chapter; violations
Sec. 2. (a) This chapter applies to a person who represents in advertising or on the label or package of a consumer good that the consumer good the person manufactures or distributes, or its package, is not harmful to or is beneficial to the natural environment by terms such as the following:
(1) Environmental choice.
(2) Ecologically, earth, or environmentally friendly.
(3) Ecologically or environmentally sound.
(4) Ecologically or environmentally safe.
(5) Environmentally "lite".
(6) Green product.
(7) Any term or terms similar to the other terms listed in this chapter.
(b) It is a violation of this chapter for any person to represent that any consumer good which the person manufactures or distributes or its package is "ozone friendly", "biodegradable", "compostable", "photodegradable", "recyclable", or "recycled" unless that consumer good or its package meets the definitions contained in this chapter or meets definitions established in trade regulations or guides adopted by the Federal Trade Commission or in enforceable regulations adopted by another federal agency expressly for the purpose of establishing standards for environmental advertising or representations.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-3
"Biodegradable" defined
Sec. 3. As used in this chapter, "biodegradable" means that material has the proven capability to decompose in less than one (1) year in the most common environment where the material is usually disposed through natural biological processes into nontoxic carbonaceous soil, water, or carbon dioxide.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-4
"Compostable" defined
Sec. 4. As used in this chapter, "compostable" means that material will decompose into a soil-like material in less than one (1) year under controlled biological circumstances. As added by P.L.13-1991, SEC.2.

IC 24-5-17-5
"Consumer goods" defined
Sec. 5. As used in this chapter, "consumer goods" means an article that is used or bought for use primarily for personal, family, or household purposes.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-6
"Ozone friendly" defined
Sec. 6. As used in this chapter, "ozone friendly" or any similar term that connotes that stratospheric ozone is not being depleted through use or production of the product means that a chemical or material released into the environment as a result of the use or production of a product will not migrate to the stratosphere and cause unnatural and accelerated deterioration of ozone.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-7
"Package" defined
Sec. 7. As used in this chapter, "package" means the coating, covering, container, or wrapping used during a product's life cycle, including any outer container, wrapping, or label used in the retail display of any consumer goods.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-8
"Photodegradable" defined
Sec. 8. As used in this chapter, "photodegradable" means that material has the proven capability to decompose within one (1) year into nontoxic carbonaceous soil, water, or carbon dioxide in the most common environment where the material is usually disposed through physical processes such as exposure to heat and light.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-9
"Recyclable" defined
Sec. 9. As used in this chapter, "recyclable" means that a material or product can be redeemed or returned at an identifiable recycling location for the purpose of returning the material to the economic mainstream in the form of raw material for new, reused, or reconstituted materials which meet quality standards necessary to be used in the marketplace.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-10
"Recycled" defined
Sec. 10. As used in this chapter, "recycled" means that an article contains at least ten percent (10%) by weight of postconsumer or

post manufacture material.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-11
Representations; determination of initiation
Sec. 11. For purposes of this chapter, a wholesaler or retailer is not considered to have made a representation if the wholesaler or retailer does not initiate a representation by placing the representation on a package.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-12
Representation's validity; information and documentation requirements
Sec. 12. A person shall maintain in written form in the person's records the following information and documentation supporting the validity of the representation:
(1) The reasons why the person believes the representation to be true.
(2) Any significant adverse environmental impacts directly associated with the production, distribution, use, or disposal of the consumer good.
(3) Any measures that the person has taken to reduce the environmental impacts directly associated with the production, distribution, and disposal of the consumer good.
(4) Any violations of federal, state, or local permits directly associated with the production or distribution of the consumer good.
(5) Whether the consumer good is recycled, recyclable, biodegradable, photodegradable, compostable, or ozone friendly.
As added by P.L.13-1991, SEC.2.

IC 24-5-17-13
Disclosure requirements
Sec. 13. Upon the written request of the department of environmental management established by IC 13-13-1-1 or the office of the attorney general created under IC 4-6-1-2, a person shall fully disclose to the requesting office, within the limits of all applicable laws, the information and documentation maintained by the person under section 12 of this chapter. The requesting office shall make the information and documentation disclosed under this section available for public inspection and copying at its offices.
As added by P.L.13-1991, SEC.2. Amended by P.L.1-1996, SEC.79.

IC 24-5-17-14
Violations; penalties; claims for damages
Sec. 14. (a) A person who knowingly violates this chapter commits a deceptive act that is subject to remedies and penalties under IC 24-5-0.5.     (b) A person who suffers actual damages from a violation of this act may bring an action to recover the actual damage plus attorney's fees.
As added by P.L.13-1991, SEC.2.



CHAPTER 18. GARAGE DOOR OPENING SYSTEMS

IC 24-5-18-1
"Automatic garage door opening system"
Sec. 1. As used in this chapter, "automatic garage door opening system" means a system of devices and equipment that is not a commercial garage door operator and that when connected to a garage door automatically opens and closes the garage door.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-2
"Automatic reversing requirement"
Sec. 2. As used in this chapter, "automatic reversing requirement" refers to the requirements specified in paragraphs 30.1 and 30.2 of Underwriters Laboratories, Inc., Standards for Safety-UL 325, third edition, as revised May 4, 1988, for an automatic garage door opening system.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-3
"Garage"
Sec. 3. As used in this chapter, "garage" means a building or a part of a building designed or used for the storage, repair, or keeping of a motor vehicle.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-4
"Person"
Sec. 4. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, or other legal entity.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-5
"Residential building"
Sec. 5. As used in this chapter, "residential building" means a structure such as a home or an apartment for one (1) or more families or persons that includes an attached or unattached garage.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-6
"Supplier"
Sec. 6. As used in this chapter, "supplier" means a seller, lessor, assignor, or other person who regularly engages in or solicits consumer transactions.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-7
Repair or installation without onsite reversal test forbidden; exceptions      Sec. 7. (a) A supplier may not:
(1) repair; or
(2) install;
an automatic garage door opening system in a residential building unless the system passes the onsite test described in section 8 of this chapter.
(b) This section does not prevent the servicing or repair of an automatic garage door opening system if, after the repair or service:
(1) the system complies with subsection (a); or
(2) the supplier complies with section 8 of this chapter.
As added by P.L.212-1993, SEC.1.

IC 24-5-18-8
Onsite reversal test procedure; warning tag; notice
Sec. 8. (a) A supplier who installs, services, or repairs an automatic garage door opening system in a residential building shall conduct an onsite reversal test of the system. In order to pass the onsite reversal test, the system must reverse the door upon contact with a rigid two inch (2") high obstacle (or a 2 by 4 block of wood) placed on the surface beneath the garage door.
(b) If the automatic garage door opening system does not pass the onsite reversal test required by subsection (a), the supplier conducting the test shall complete and conspicuously attach to the automatic garage door opening system a label or tag that contains the following information (The following language complies with this requirement, but other language may be used that conveys the equivalent information.):
WARNING



CHAPTER 19. DECEPTIVE COMMERCIAL SOLICITATION

IC 24-5-19-1
Application of chapter
Sec. 1. This chapter applies to a person that sends, delivers, or transmits by mail, private delivery, facsimile transmission, or electronic mail a solicitation offering goods or services for sale, lease, or rent if the person:
(1) creates, prepares, packages, or handles the solicitation in Indiana;
(2) sends the solicitation from a location in Indiana;
(3) sends the solicitation from outside Indiana to a location or person in Indiana;
(4) uses a post office box, mailing service, or facsimile transmission service in Indiana;
(5) remails, forwards, redirects, or retransmits the solicitation from Indiana to a location in Indiana or outside Indiana; or
(6) directly or indirectly uses another person in Indiana to create, prepare, package, handle, send, deliver, transmit, remail, forward, redirect, or retransmit a solicitation.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 24-5-0.5-2.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-3
Solicitation of payment by bill, invoice, or statement of account due
Sec. 3. A person may not, with intent to deceive, knowingly or intentionally send, deliver, or transmit a bill, an invoice, or a statement of account due, or a writing that could reasonably be interpreted as a bill, an invoice, or a statement of account due, to solicit payment of money by another person for goods not yet ordered or for services not yet performed and not yet ordered.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-4
Solicitation of payment by compliance notice, legal notice, or other notice of governmental entity
Sec. 4. A person that is not a governmental entity may not knowingly or intentionally send, deliver, or transmit a writing that purports to be a compliance notice, legal notice, or other notice of a governmental entity, or a writing that could reasonably be interpreted to be a compliance notice, legal notice, or other notice of a governmental entity, to solicit payment of money by another person for goods not yet ordered or for services not yet performed and not yet ordered. As added by P.L.176-1997, SEC.1.

IC 24-5-19-5
Solicitation when goods not shipped or services not performed
Sec. 5. A person may not knowingly or intentionally send, deliver, or transmit a solicitation for goods if the solicitation indicates that goods have been shipped to or services performed for the recipient and the goods have not been shipped or the services have not been performed.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-6
Compliance with other provisions of law
Sec. 6. The provisions of this chapter are not exclusive and do not relieve a person of compliance with other applicable provisions of law.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-7
Voidable contracts
Sec. 7. A contract entered into in reliance on a solicitation that does not comply with this chapter is voidable by the party that relied on the solicitation.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-8
Waiver
Sec. 8. A waiver of a person's rights under all or part of this chapter is void and unenforceable.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-9
Power to bring action, seek injunction, or submit matter to attorney general
Sec. 9. A person that receives a solicitation that violates the provisions of this chapter may:
(1) bring an action in the circuit or superior court of the county of the person's residence for recovery of the person's actual damages resulting from the violation, including court costs and attorney's fees;
(2) petition the circuit or superior court of the person's county of residence to enjoin the sender of the solicitation from further violation; and
(3) whether or not the recipient of the solicitation is actually deceived, submit the matter to the attorney general for action under IC 24-5-0.5.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-10
Violation of chapter; Class A misdemeanor      Sec. 10. A person that violates the provisions of this chapter commits a Class A misdemeanor.
As added by P.L.176-1997, SEC.1.

IC 24-5-19-11
Penalties
Sec. 11. (a) A person that violates this chapter is subject to the penalties set forth in IC 24-5-0.5.
(b) The penalties set forth in IC 24-5-0.5 apply whether or not a recipient of the person's solicitation is actually deceived.
As added by P.L.176-1997, SEC.1.



CHAPTER 20. ASSISTIVE DEVICE WARRANTIES

IC 24-5-20-1
Applicability of chapter
Sec. 1. This chapter does not apply to assistive devices purchased by, leased by, or transferred to a consumer before July 1, 1999.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-2
"Assistive device" defined
Sec. 2. As used in this chapter, "assistive device" means any new device, including a demonstrator, that a consumer purchases or accepts transfer of in Indiana that is used for a major life activity. The term includes the following devices:
(1) Manual wheelchairs, motorized wheelchairs, motorized scooters, and other aids that enhance the mobility of an individual.
(2) Hearing aids, telephone communication devices for the deaf (TTD, TTY), assistive listening devices, visual and audible signal systems, and other aids that enhance an individual's ability to hear.
(3) Voice synthesized computer modules, optical scanners, talking software, braille printers, and other devices that enhance a sight impaired individual's ability to communicate.
(4) Any other device that enables an individual with a disability to communicate, see, hear, or maneuver.
The term does not include surgical implants, dental and ocular prostheses, batteries, tires, or nonfunctional accessories.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-3
"Collateral costs" defined
Sec. 3. As used in this chapter, "collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the reasonable costs of obtaining an alternative assistive device. The term does not include the cost of an alternative assistive device.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-4
"Consumer" defined
Sec. 4. As used in this chapter, "consumer" means any of the following:
(1) An individual who is a person with a disability as defined in the federal Americans With Disabilities Act (42 U.S.C. 12101(2)) or the individual's legal representative:
(A) who has purchased an assistive device from an assistive device dealer or manufacturer for purposes other than resale;
(B) to whom the assistive device is transferred for purposes

other than resale, if the transfer occurs before the expiration of any warranty established by this chapter; or
(C) who leases a new assistive device from an assistive device lessor under a written lease.
(2) A person that purchases or leases an assistive device using state or federal funds for the use of an individual with a disability.
(3) An insurer or self-insurer that purchases or leases an assistive device for the use of an individual with a disability.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-5
"Dealer" defined
Sec. 5. As used in this chapter, "dealer" means a person who is in the business of selling or dispensing assistive devices.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-6
"Demonstrator" defined
Sec. 6. As used in this chapter, "demonstrator" means an assistive device used primarily for the purpose of demonstration to the public or loan to a consumer.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-7
"Manufacturer" defined
Sec. 7. As used in this chapter, "manufacturer" means a person that manufactures or assembles assistive devices. The term includes the agents of that person, an importer, a factory branch, and any warrantors of the person's assistive device. The term does not include a professional who fabricates, without charge, a device for use in the course of treatment.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-8
"Nonconformity" defined
Sec. 8. (a) As used in this chapter, "nonconformity" means a condition or defect that significantly impairs the use, value, function, or safety of an assistive device or any of its components.
(b) The term does not include a condition or defect of the assistive device that:
(1) is the result of:
(A) abuse, misuse, or neglect by a consumer;
(B) modifications or alterations not authorized by the manufacturer;
(C) normal wear, including accumulation of ear wax, perspiration, or moisture;
(D) normal use that may be resolved through a fitting adjustment, routine maintenance, preventative maintenance, or proper care; or             (E) a consumer's failure to follow any manufacturer's written service and maintenance guidelines furnished at the time of purchase; or
(2) indicates the need for:
(A) routine adjustment, modification, or upgrade; or
(B) an adjustment:
(i) due to an exacerbation in the condition of the individual with a disability; or
(ii) to improve the fit of the assistive device.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-9
Reasonable attempt to repair
Sec. 9. For purposes of this chapter, a "reasonable attempt to repair" has occurred if, within one (1) year after the date of first delivery of the assistive device, either of the following applies:
(1) The same nonconformity has been subject to repair two (2) or more times by the manufacturer, assistive device lessor, or any assistive device dealer authorized by the manufacturer to repair the assistive device, and the nonconformity continues to exist and interfere with the assistive device's operation.
(2) The assistive device is out of service because of nonconformities, with no fungible loaner available, for a cumulative total of at least thirty (30) business days (not including any necessary time in shipment), due to repair by the manufacturer, assistive device lessor, or any assistive device dealer authorized by the manufacturer to repair the assistive device. For purposes of this subdivision a loaner hearing aid is considered fungible with the consumer's hearing aid if the loaner hearing aid improves the consumer's hearing. This subdivision does not apply if the repairs could not be performed because of conditions beyond the control of the manufacturer, its agents, or authorized dealers, including war, invasion, strike, fire, flood, or other natural disasters.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-10
Implied warranties regarding nonconformity
Sec. 10. Notwithstanding any other law, in addition to any express warranty furnished by the manufacturer of an assistive device, the manufacturer is also considered to have warranted both of the following for a period of one (1) year from the date of first delivery to the consumer purchasing or leasing the assistive device in Indiana:
(1) That the assistive device, when used as intended, will be free from any nonconformity.
(2) That any nonconformity will be repaired (including parts and labor) by the manufacturer or its agent, without charge to the consumer.
As added by P.L.85-1999, SEC.1.
IC 24-5-20-11
Return of nonconforming assistive device
Sec. 11. If, after reasonable attempt to repair, a nonconformity is not repaired, the consumer must return the assistive device to the dealer and the manufacturer shall do either of the following:
(1) Do both of the following:
(A) Accept return of the nonconforming assistive device.
(B) Not later than fourteen (14) days after return of the assistive device, refund to the consumer or consumers:
(i) the full purchase price of the assistive device, excluding the cost of services associated with the device's initial purchase, together with reasonable collateral costs, less a reasonable allowance for use; or
(ii) if the device was leased, all lease payments made through the date of return together with a proportional share of any required deposit.
A refund of the amounts described in this clause to a consumer or consumers shall be made to the extent of each consumer's bearing the initial purchase or lease cost and bearing of any collateral costs.
(2) Accept return of the nonconforming assistive device and replace the nonconforming assistive device with one (1) of comparable market value, function, and usefulness as appropriate to the consumer within thirty (30) business days of the return, not including, in the case of a hearing aid, scheduling time for professional fitting and dispensing.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-12
Resale of nonconforming assistive devices prohibited
Sec. 12. An assistive device returned due to a nonconformity under this chapter by a consumer or an assistive device lessor in Indiana or any other state may not be sold or leased again in Indiana unless full disclosure of the reason for the return is made to any prospective buyer or lessee.
As added by P.L.85-1999, SEC.1.

IC 24-5-20-13
Remedies
Sec. 13. (a) The remedies afforded by this chapter are:
(1) cumulative;
(2) not exclusive; and
(3) in addition to any other legal or equitable remedies available to the consumer.
(b) In addition to any other remedies available, a consumer who suffers loss as a result of any violation of this chapter may:
(1) bring an action to recover damages; or
(2) submit the matter to arbitration under IC 34-57-2.
As added by P.L.85-1999, SEC.1.
IC 24-5-20-14
Limitation of warranties and waiver of rights prohibited
Sec. 14. (a) A manufacturer's exclusion or limitation of the warranties or consumer remedies provided by this chapter is void.
(b) A purported waiver of rights to legal action or arbitration by a consumer within an assistive device purchase agreement is void.
As added by P.L.85-1999, SEC.1.



CHAPTER 21. PRESCRIPTION DRUG DISCOUNT CARDS

IC 24-5-21-1
Applicability
Sec. 1. This chapter does not apply to the following:
(1) Eye or vision care services, glasses, or contact lenses provided by an optometrist or ophthalmologist.
(2) A card, device, or other purchasing mechanism that is not insurance but that is administered in conjunction with a health or medical benefit by an insurance company, a nonprofit health service plan corporation, or a health maintenance organization.
(3) A benefit administered by or under contract with the state of Indiana.
(4) A customer discount or membership card issued by a store or buying club for use at that store or buying club.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 24-5-0.5-2.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-3
Prohibitions against sale or distribution of card
Sec. 3. A person may not sell, market, promote, advertise, or distribute a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases in the following situations:
(1) The card, device, or other purchasing mechanism does not expressly state in bold and prominent type, which is prominently placed, that the discounts are not insurance.
(2) The discounts are not specifically authorized by an individual and separate contract with each pharmacy listed with the card, device, or other purchasing mechanism.
(3) The discounts or access to discounts offered, or the range of discounts or access to the range of discounts offered are deceptive or misleading.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-4
Indiana resident designated as agent for service of process
Sec. 4. A person who is not exempt under section 1 of this chapter and who sells, markets, promotes, advertises, or distributes a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases shall designate a resident in Indiana as an agent for service of process and register the agent with the secretary of state. As added by P.L.230-2001, SEC.1.

IC 24-5-21-5
Card voidable for noncompliance
Sec. 5. A contract entered into to purchase a card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases that does not comply with this chapter is voidable by the purchaser.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-6
Legal action for violations
Sec. 6. (a) The attorney general, a prosecuting attorney, or an individual may maintain an action to enjoin any act that is in violation of this chapter and for the recovery of damages.
(b) An action brought under this section may be brought in the county where:
(1) the plaintiff resides or conducts business;
(2) the defendant resides or conducts business; or
(3) the card, device, or other purchasing mechanism that purports to offer discounts or access to discounts from a pharmacy for prescription drug or device purchases was sold, marketed, promoted, advertised, or distributed.
(c) If the court finds that the defendant violated any provision of this chapter, the court shall enjoin the defendant from continuing the acts that are in violation of this chapter.
(d) A plaintiff who prevails in an action under this chapter may recover the following:
(1) A sum equal to one hundred dollars ($100) per card, device, or other purchasing mechanism that is sold or distributed in Indiana by the defendant or ten thousand dollars ($10,000), whichever is greater.
(2) Three (3) times the amount of actual damages, if any.
(3) Reasonable attorney's fees.
(4) Court costs.
(5) Any other relief that the court considers proper.
As added by P.L.230-2001, SEC.1.

IC 24-5-21-7
Provisions not exclusive
Sec. 7. (a) The provisions of this chapter are not exclusive and do not relieve a person from compliance with other applicable provisions of law.
(b) The penalties in this chapter are cumulative and in addition to any other applicable penalties.
(c) A person that violates this chapter is subject to the penalties set forth in IC 24-5-0.5.
(d) All actions brought under this chapter must be brought within two (2) years after the date on which the violation of this chapter occurred. As added by P.L.230-2001, SEC.1.



CHAPTER 22. DECEPTIVE COMMERCIAL ELECTRONIC MAIL

IC 24-5-22-1
"Assist the transmission"
Sec. 1. As used in this chapter, "assist the transmission" means to provide substantial assistance or support that enables a person to formulate, compose, send, originate, initiate, or transmit a commercial electronic mail message when the person providing the assistance knows or consciously avoids knowing that the initiator of the commercial electronic mail message is engaged or intends to engage in a practice that violates this chapter.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-2
"Commercial electronic mail message"
Sec. 2. (a) As used in this chapter, "commercial electronic mail message" refers to an electronic mail message sent to promote the sale or lease of real property, goods, or services.
(b) The term does not include an electronic mail message to which an interactive computer service provider has attached an advertisement in exchange for free use of an electronic mail account, if the sender has agreed to such an arrangement.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-3
"Electronic mail address"
Sec. 3. As used in this chapter, "electronic mail address" means a destination, commonly expressed as a string of characters, to which electronic mail may be sent or delivered.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-4
"Initiate the transmission"
Sec. 4. (a) As used in this chapter, "initiate the transmission" refers to the action by the original sender of an electronic mail message.
(b) The term does not include an action by any intervening interactive computer service that handles or retransmits the message.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-5
"Interactive computer service"
Sec. 5. (a) As used in this chapter, "interactive computer service" means an information service, a system, or an access software provider that provides or enables computer access to a computer server by multiple users.
(b) The term includes the following:
(1) A service or system that provides access to the Internet.
(2) A system operated or services offered by a library, a school,

a state educational institution (as defined in IC 20-12-0.5-1), or a private college or university.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-6
"Internet domain name"
Sec. 6. As used in this chapter, "Internet domain name" refers to a globally unique, hierarchical reference to an Internet host or service, assigned through centralized Internet naming authorities, comprising a series of character strings separated by periods, with the right most string specifying the top of the hierarchy.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-7
Indiana recipient of commercial electronic mail message; transmission of commercial electronic mail message; application
Sec. 7. (a) For purposes of this section, a person knows that the intended recipient of a commercial electronic mail message is an Indiana resident if that information is available, upon request, from the registrant of the Internet domain name contained in the recipient's electronic mail address.
(b) Subsection (c) applies only to a commercial electronic mail message that:
(1) uses a third party's Internet domain name without permission of the third party;
(2) otherwise misrepresents or obscures any information in identifying the point of origin or the transmission path of the commercial electronic mail message; or
(3) contains false or misleading information in the subject line.
(c) A person may not initiate or assist the transmission of a commercial electronic mail message described in subsection (b):
(1) from a computer located in Indiana; or
(2) to an electronic mail address that the sender:
(A) knows; or
(B) has reason to know;
is held by a resident of Indiana.
As added by P.L.36-2003, SEC.1. Amended by P.L.97-2004, SEC.91.

IC 24-5-22-8
Commercial electronic mail; prohibited practices
Sec. 8. A person may not do any of the following:
(1) Send unsolicited commercial electronic mail and fail to use "ADV:" as the initial four (4) characters in the subject line of the electronic mail. This subdivision does not apply if any of the following apply:
(A) The sender of the electronic mail has a current business relationship with the recipient of the electronic mail.
(B) The sender of the electronic mail is an organization using the electronic mail to communicate with its members.
(C) The sender of the electronic mail is an organization

using the electronic mail to communicate exclusively with the organization's employees or contractors, or both.
(2) Send unsolicited commercial electronic mail and fail to use "ADV:ADLT" as the first eight (8) characters in the subject line of the electronic mail if the unsolicited commercial electronic mail is any of the following:
(A) The unsolicited commercial electronic mail contains a solicitation for the sale or lease of services or tangible or intangible personal or real property that may not be purchased, leased, or possessed by a minor under Indiana law.
(B) The unsolicited commercial electronic mail contains a solicitation for an extension of credit.
(C) The unsolicited commercial electronic mail contains matter that is harmful to minors under Indiana law.
(3) Send unsolicited commercial electronic mail and fail to provide a means for the recipient easily and at no cost to the recipient to remove the recipient's name from the sender's electronic mail address lists.
(4) Send unsolicited commercial electronic mail to a recipient who has asked the sender to remove the recipient's electronic mail address from the sender's electronic mail address lists.
(5) Provide to a third person the electronic mail address of a recipient who has asked the sender to remove the recipient's electronic mail address from the sender's electronic mail address lists. This subdivision applies to a third person who is a part of the sender's business organization. This subdivision does not prohibit providing a recipient's electronic mail address to a third person for the sole purpose of inclusion of the electronic mail address on a do-not-mail list.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-9
Interactive computer services; blocking transmission of commercial electronic mail; liability
Sec. 9. (a) An interactive computer service may, upon its own initiative, block the receipt or transmission through its service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
(b) An interactive computer service is not liable for any action voluntarily taken in good faith to block the receipt or transmission through its service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
As added by P.L.36-2003, SEC.1.

IC 24-5-22-10
Right of action; exclusions; defenses; remedies; jurisdiction
Sec. 10. (a) The following have a right of action against a person who initiates or assists the transmission of a commercial electronic mail message that violates this chapter:         (1) A person who receives the commercial electronic mail message.
(2) An interactive computer service that handles or retransmits the commercial electronic mail message.
(b) This chapter does not provide a right of action against:
(1) an interactive computer service;
(2) a telephone company; or
(3) a CMRS provider (as defined by IC 36-8-16.5-6);
whose equipment is used to transport, handle, or retransmit a commercial electronic mail message that violates this chapter.
(c) It is a defense to an action under this section if the defendant shows by a preponderance of the evidence that the violation of this chapter resulted from a good faith error and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid violations of this chapter.
(d) If the plaintiff prevails in an action filed under this section, the plaintiff is entitled to the following:
(1) An injunction to enjoin future violations of this chapter.
(2) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the commercial electronic mail message. If the plaintiff does not prove actual damage, the plaintiff is entitled to presumptive damages of five hundred dollars ($500) for each commercial electronic mail message that violates this chapter and that is sent by the defendant:
(A) to the plaintiff; or
(B) through the plaintiff's interactive computer service.
(3) The plaintiff's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
(e) A person outside Indiana who:
(1) initiates or assists the transmission of a commercial electronic mail message that violates this chapter; and
(2) knows or should know that the commercial electronic mail message will be received in Indiana;
submits to the jurisdiction of Indiana courts for purposes of this chapter.
As added by P.L.36-2003, SEC.1.



CHAPTER 23. MARKETING BY MORTGAGE LENDERS

IC 24-5-23-1
"Mortgage lender"
Sec. 1. As used in this chapter, "mortgage lender" means the original lender under a mortgage and the original lender's successors and assigns, including insurance companies, trust companies, banks, investment companies, savings banks, savings associations, credit unions, executors, trustees, and other fiduciaries, or any other mortgagee authorized to do business in this state.
As added by P.L.10-2006, SEC.22 and P.L.57-2006, SEC.22.

IC 24-5-23-2
Marketing materials and solicitations; use of name of existing mortgage lender prohibited; permissible uses and references; remedies
Sec. 2. (a) Except as provided in subsection (b), a person, firm, limited liability company, or corporation may not use the name of an existing mortgage lender or a name confusingly similar to that of an existing mortgage lender when marketing to or soliciting business from a customer or prospective customer if the reference to the existing mortgage lender is:
(1) without the consent of the existing mortgage lender; and
(2) made in a manner that could cause a reasonable person to believe that the marketing material or solicitation:
(A) originated from;
(B) is endorsed by; or
(C) is in any other way the responsibility of;
the existing mortgage lender.
(b) This section does not prohibit the use of or reference to the name of an existing mortgage lender in marketing materials or solicitations if the use or reference does not deceive or confuse a reasonable person regarding whether the marketing material or solicitation:
(1) originated from;
(2) is endorsed by; or
(3) is in any other way the responsibility of;
the existing mortgage lender.
(c) A mortgage lender whose name is used in violation of this section may bring an action to recover the greater of:
(1) two (2) times the amount of actual damages incurred by the mortgage lender as a result of the violation; or
(2) one thousand dollars ($1,000) plus attorney's fees.
(d) A mortgage lender that is a bank or a bank holding company is entitled to any relief available under both:
(1) subsection (c); and
(2) IC 28-1-20-4(m);
with respect to the same violation.
As added by P.L.10-2006, SEC.22 and P.L.57-2006, SEC.22.






ARTICLE 6. WEIGHTS, MEASURES, AND LABELING

CHAPTER 1. STANDARD WEIGHTS AND MEASURES

IC 24-6-1-1
Standards; violation
Sec. 1. (a) The avoirdupois weight of beef or pork in each barrel shall be two hundred (200) pounds; and of flour in each barrel, one hundred and ninety-six (196) pounds; of sorghum molasses, eleven (11) pounds per gallon; of maple molasses, eleven (11) pounds per gallon; of hay, straw, ice, coal or coke, two thousand (2,000) pounds shall be given and taken for a ton. A bushel of the respective articles hereinafter mentioned shall mean the amount of weight, avoirdupois, in this section specified, as follows:
Of wheat, sixty (60) pounds;
Of oats, thirty-two (32) pounds;
Of buckwheat, fifty (50) pounds;
Of popcorn, fifty-six (56) pounds;
Of cornmeal, fifty (50) pounds;
Of shelled corn, fifty-six (56) pounds;
Of corn in the ear until December 1, seventy (70) pounds; corn in the ear after December 1, sixty-eight (68) pounds;
Of rye, fifty-six (56) pounds;
Of barley, forty-eight (48) pounds;
Of malt rye, thirty-five (35) pounds;
Of flax seed, fifty-six (56) pounds;
Of kaffir corn, fifty-six (56) pounds;
Of rough rice, forty-five (45) pounds;
Of beans, sixty (60) pounds;
Of cow peas, sixty (60) pounds;
Of soy soja beans, sixty (60) pounds;
Of clover seed, sixty (60) pounds;
Of hemp seed, forty-four (44) pounds;
Of sorghum seed, fifty (50) pounds;
Of blue grass seed, fourteen (14) pounds;
Of orchard grass seed, fourteen (14) pounds;
Of timothy seed, forty-five (45) pounds;
Of millet, fifty (50) pounds;
Of herds-grass seed, forty-five (45) pounds;
Of rape seed, fifty (50) pounds;
Of red top grass seed, fourteen (14) pounds;
Of alfalfa seed, sixty (60) pounds;
Of peaches, forty-eight (48) pounds;
Of dried peaches, thirty-three (33) pounds;
Of apples, forty-two (42) pounds;
Of dried apples, twenty-five (25) pounds;     Of quinces, forty-eight (48) pounds;
Of pears, fifty (50) pounds;
Of onions, fifty-seven (57) pounds;
Of beets, sixty (60) pounds;
Of carrots, fifty (50) pounds;
Of parsnips, fifty-five (55) pounds;
Of turnips, fifty-five (55) pounds;
Of tomatoes, sixty (60) pounds;
Of cucumbers, forty-eight (48) pounds;
Of potatoes, sixty (60) pounds;
Of sweet potatoes, fifty (50) pounds;
Of cranberries, thirty-three (33) pounds;
Of gooseberries, forty (40) pounds;
Of hickory nuts, fifty (50) pounds;
Of walnuts, fifty (50) pounds;
Of middlings, coarse, thirty (30) pounds;
Of bran, twenty (20) pounds;
Of coal, mineral, eighty (80) pounds;
Of charcoal, twenty (20) pounds;
Of coke, forty (40) pounds;
Of coarse salt, fifty (50) pounds;
Of fine salt, fifty-five (55) pounds.
(b) A person who buys or sells any of the articles or commodities enumerated in this section at a measure or fraction thereof differing in the weight from the standard herein prescribed commits a Class B misdemeanor.
(Formerly: Acts 1905, c.169, s.697; Acts 1917, c.153, s.1.) As amended by Acts 1976, P.L.118, SEC.1; Acts 1978, P.L.2, SEC.2417.



CHAPTER 2. RETENTION OF WEIGHTS AND MEASURES BY COUNTIES

IC 24-6-2-1
Procurement of weights and measures
Sec. 1. The several boards of county commissioners within this state be, and they are hereby authorized and required to procure for their respective counties, and at the expense of the same, a set of the following measures and weights for the use of their county: that is; one (1) measure of one (1) foot or twelve (12) inches, English measure, so-called; also one (1) measure of three (3) feet, or thirty-six (36) inches, as aforesaid; also, one half (1/2) bushel measure for dry measure, which shall contain one thousand and seveny-five and one-fifth (1,075 1/5) solid inches; also one gallon measure, which shall contain two hundred and thirty-one (231) solid inches; which measures are to be of wood or of any metal the court may think proper; also, one (1) set of weights commonly called avoirdupois weights; and sealed with the name or initial letters of the county inscribed thereon; and shall be kept by the county auditor of each and every county in this state, for the purpose of trying and sealing the weights and measures used in their counties.
(Formerly: Acts 1852, 1RS, c.117, s.1.)



CHAPTER 3. STATE AND LOCAL WEIGHTS AND MEASURES PROGRAM

IC 24-6-3-1
Weights and measures furnished by United States government
Sec. 1. The:
(1) standard weights and measures furnished by the government of the United States and certified by the National Institute of Standards and Technology; and
(2) weights, measures, balances, and apparatus as may be added by the division of weights and measures and verified by the National Institute of Standards and Technology;
are the standards by which all state, county, and city standards shall be tried, proved, and sealed.
(Formerly: Acts 1925, c.86, s.1.) As amended by P.L.3-1989, SEC.142; P.L.2-1992, SEC.749.

IC 24-6-3-2
Division of weights and measures; powers and duties
Sec. 2. (a) The division of weights and measures shall take charge of the standards adopted by this chapter as the standards of the state, cause them to be kept in a fireproof building belonging to the state, and from which they shall not be removed except for repairs or for certification, and take all other necessary precautions for their safekeeping.
(b) The division shall maintain the state standards in good order and shall submit them once in ten (10) years to the National Institute of Standards and Technology for certification. The division or inspectors at the division's direction, shall correct the standards of the several cities and counties, and as often as once in two (2) years compare the same with those in the division's possession, and where not otherwise provided by law the division shall have the general supervision of the weights, measures, and measuring and weighing devices in use in Indiana.
(c) The division of weights and measures is also authorized to adopt rules, specifications, and tolerances necessary for the enforcement of this chapter. The division shall, upon the written request of any Indiana citizen, firm, corporation, limited liability company, or institution, test or calibrate weights, measures, weighing, or measuring devices and instruments or apparatus used as standards in Indiana. The division or inspectors at the division's direction, shall at least once annually test all scales, weights, and measures and devices used in checking the receipt or disbursement of supplies in every institution under the jurisdiction of the department of child services and the division shall report in writing the findings to the executive officer of the institution concerned.
(d) The division of weights and measures shall keep a complete record of the standards, balances, and other apparatus belonging to the state and take a receipt for the same from the successor in office to the head of the division.     (e) The division or inspectors at the division's direction, shall at least once in two (2) years visit the various cities and counties in Indiana that have appointed sealers of weights and measures in order to inspect the work of the local sealers. In the performance of such duties, the division may inspect the weights, measures, balances, or any other weighing or measuring appliances of any person.
(f) The division of weights and measures shall issue from time to time rules for the guidance of state, county, and city sealers or inspectors. The rules shall govern the procedure to be followed by those officers in the discharge of their duties.
(Formerly: Acts 1925, c.86, s.2.) As amended by Acts 1978, P.L.2, SEC.2418; Acts 1979, P.L.17, SEC.38; Acts 1981, P.L.33, SEC.29; P.L.3-1989, SEC.143; P.L.2-1992, SEC.750; P.L.8-1993, SEC.365; P.L.145-2006, SEC.156.

IC 24-6-3-3
County inspectors; appointment; compensation
Sec. 3. The board of commissioners of every county of thirty thousand (30,000) population or more shall, and the board of commissioners of any county of less than thirty thousand (30,000) population may appoint a county inspector of weights and measures. No person shall be appointed as a county inspector of weights and measures in any county unless such person shall have been approved by the division of weights and measures of the state department of health, and no county inspector of weights and measures in any county shall be removed by the board of commissioners without the approval and consent of the division of weights and measures. The compensation of a county inspector of weights and measures shall be determined by the board and paid out of the county treasury. It shall not be obligatory upon the board of county commissioners of such counties containing a city or cities which are already provided with an inspector of weights and measures or city sealers to make such appointments. The board shall provide the necessary apparatus and supplies for the said inspector of weights and measures and the county councils of such counties shall appropriate such sums of money as are necessary for the salary and maintenance of the office. Two (2) or more adjoining counties, by appropriate action of the boards of commissioners of such counties, may form an inspection district and provide by mutual agreement for the appointment of a district inspector of weights and measures. The compensation of such inspector shall be apportioned among the counties forming the district in proportion to the population thereof.
(Formerly: Acts 1925, c.86, s.3; Acts 1955, c.229, s.1.) As amended by P.L.152-1986, SEC.85; P.L.2-1992, SEC.751.

IC 24-6-3-4
City inspectors; appointment, service and removal
Sec. 4. (a) The legislative body of a city having a population of at least twenty thousand (20,000) may provide for the appointment by the board of public safety of an inspector of weights and measures

and provide for the inspector's compensation and for the necessary apparatus and expenses to be paid out of the city treasury. The inspector of weights and measures shall serve continuously during good behavior under the provisions of IC 36-8-3-4 governing the fire and police force. The inspector of weights and measures shall not be removed for any political reason and only for good and sufficient cause after an opportunity for hearing is given by the board of public safety. However, this subsection does not affect the power of the division of weights and measures of the state department of health to discharge county or city inspectors of weights and measures under section 6 of this chapter.
(b) A person may not be appointed as a city inspector of weights and measures unless the person is approved by the division of weights and measures. A city inspector of weights and measures may not be removed without the approval and consent of the division of weights and measures.
(c) The same person may be employed as a city and county inspector of weights and measures. If the same person is so employed, the compensation and expenses of the inspector shall be divided between the city and county, as agreed upon under IC 36-1-7.
(d) If a city having a population of at least twenty thousand (20,000) does not provide for the appointment of an inspector of weights and measures, the executive of the county containing the city shall require the county inspector of weights and measures to perform those duties for that city.
(Formerly: Acts 1925, c.86, s.4.) As amended by Acts 1981, P.L.44, SEC.29; P.L.40-1989, SEC.41; P.L.2-1992, SEC.752.

IC 24-6-3-5
Powers and duties of county and city inspectors
Sec. 5. The county or city inspector of weights and measures when appointed shall be a deputy inspector under the direction of the division of weights and measures. The inspector shall take charge of and safely keep the county or city standards. When not otherwise provided by law, the county or city inspector of weights and measures shall have the power within the county or city to inspect, test, try and ascertain if they are correct, all weights, scales, beams, measures of every kind, instruments or mechanical devices for measurement and the tools, appliances or accessories, connected with any or all such instruments or measurements used or employed within the county or city by any proprietor, agent, lessee or employee in determining the size, quantity, extent or measurement of quantities, things, produce, articles for distribution or consumption offered or submitted by such person or persons for sale, for hire or award. The inspector shall at least once in each year and as much oftener as he may deem necessary see that the weights, measures and all apparatus used in the county or city are correct. The county or city inspector of weights and measures shall keep a complete record of the work done by the inspector and shall make a monthly and annual report to the division and the board of county commissioners or to

the mayor. The annual report shall be duly sworn and submitted to the division of weights and measures, not later than the fifteenth of October. Upon appointment, the county or city inspector of weights and measures shall, in the manner prescribed by IC 5-4-1, give a bond for the faithful performance of the duties of the office. The county inspector of weights and measures shall have jurisdiction over the whole county except as to incorporated cities which have provided for a city inspector of weights and measures under the provisions of this chapter.
(Formerly: Acts 1925, c.86, s.5.) As amended by Acts 1981, P.L.47, SEC.19; P.L.2-1992, SEC.753.

IC 24-6-3-6
Qualifications of inspectors; discharge and removal
Sec. 6. Only those persons shall be eligible to appointment to the position of county or city inspectors of weights and measures who on March 9, 1925, are county or city sealers or inspectors of weights and measures or who have passed an examination which shall be given by the division of weights and measures of the state department of health to test the ability of the person so examined to perform satisfactorily the duties of a county or city inspector of weights and measures. If it is evident to the division of weights and measures that any county or city inspector of weights and measures is not properly and faithfully performing the duties of the office, the division of weights and measures shall have power to discharge such county or city inspector of weights and measures. Such removal, however, shall not be made until five (5) days' notice of the charge or charges shall have been mailed to him by the division, naming a time and place for a hearing not less than two (2) weeks later than the time of mailing such notice to the county or city inspector of weights and measures; provided, however, that any county or city inspector of weights and measures so removed by the division of weights and measures shall have the right to appeal from the action of the division to the circuit or superior court of the county in which such county or city inspector of weights and measures resides, and during the pendency of such appeal, such county or city inspector of weights and measures may serve in the inspector's official capacity. Any county or city inspector of weights and measures discharged as provided in this section shall be ineligible to hold the position of county or city inspector of weights and measures for four (4) years, and the vacancy shall be filled by the proper authorities as provided in this chapter.
(Formerly: Acts 1925, c.86, s.6.) As amended by P.L.152-1986, SEC.86; P.L.2-1992, SEC.754.

IC 24-6-3-7
Inspection of devices; confirmation to legal standards; tagging nonconforming devices
Sec. 7. Whenever the inspector of the city or county or the division of weights and measures, or the division's inspectors test and

compare scales, weights, measures, or weighing or measuring devices and finds that they correspond with the standards in the inspector's possession, the inspector shall seal and mark such scales, weights, measures, or weighing and measuring devices by stamping upon them the letters "Ind. S.," meaning Indiana Standard, and the last two (2) figures of the year in which the same is done. If any scales, weights, measures, or weighing or measuring devices, or parts thereof, be found not to conform to the legal standard the same may be tagged by the inspector "condemned until repaired" which tag shall not be removed until said apparatus is properly repaired. If the scales, weights, measures, or weighing or measuring devices, or parts thereof are found to be false and fraudulent, or can not be made to conform to the legal standard, the same shall be condemned and confiscated by the inspector.
(Formerly: Acts 1925, c.86, s.7.) As amended by P.L.2-1992, SEC.755; P.L.1-1993, SEC.196.

IC 24-6-3-8
Seizure of nonconforming devices
Sec. 8. The division of weights and measures, the division's deputies and inspectors, and the county and city inspectors of weights and measures are hereby made special policemen and are authorized and empowered to arrest without formal warrant for any violation of the statutes in relation to scales, weights and measures, and to seize and use for evidence and without formal warrant any false weight, scales, measure, or weighing or measuring device, or packages or amounts of commodities found to be used, retained or offered or exposed for sale or sold in violation of law.
(Formerly: Acts 1925, c.86, s.8.) As amended by P.L.2-1992, SEC.756.

IC 24-6-3-9
Entry without warrant; prosecution; hindrance of inspector
Sec. 9. (a) The division of weights and measures, the division's agents, deputies, or inspectors, and the county and city inspectors of weights and measures may go into or upon without formal warrant any stand, place, building or premises, or may stop any vender, peddler, junk dealer, coal wagon, ice wagon, or any dealer, for the purpose of making the proper test and for the purpose of ascertaining the proper weights and measures of all commodities found therein or thereon. Whenever the division, the division's agents, deputies, or inspectors, or the county and city inspectors of weights and measures find a violation of law relating to weights and measures, the individual shall cause the violator to be prosecuted.
(b) No person may molest, hinder or obstruct in any way the division of weights and measures, the division's agents, deputies, or inspectors, or any county or city inspector of weights and measures in the performance of official duties.
(Formerly: Acts 1925, c.86, s.9.) As amended by Acts 1978, P.L.2, SEC.2419; P.L.2-1992, SEC.757.
IC 24-6-3-10
Commodity sold by numerical count; weight per ton
Sec. 10. All commodities shall be sold by standard weight or measure except as otherwise provided in this chapter; provided, however, that the provisions of this section shall not apply to commodities which are usually and customarily sold by numerical count, or in gross, or are sold in packages prepared and put up for sale; provided, that all commodities packed in such packages shall be so marked as to plainly indicate the net contents in terms of weight, measure, or numerical count; provided, also, that two thousand (2,000) pounds net avoirdupois shall constitute a ton.
(Formerly: Acts 1925, c.86, s.10.) As amended by P.L.152-1986, SEC.87.

IC 24-6-3-10.5
Items that may be sold as unweighed, uncounted units
Sec. 10.5. Notwithstanding any other provision, a packaged decorative fruit basket or a delicatessen tray or platter containing meat or cheese may be sold or offered for sale by weight, by numerical count, or as an unweighed, uncounted unit for sale.
As added by P.L.80-1999, SEC.4.

IC 24-6-3-11
Use or retention of false scales; removal of tag
Sec. 11. No person, firm, limited liability company, or corporation shall use or retain in the person's, firm's, company's, or corporation's possession any false scales, weights, or measures or measuring device or any weight or measure or weighing or measuring device in the buying or selling of any commodity or thing or in calculating or measuring service, or dispose of any condemned scales, weights, measures, or weighing or measuring device, except in accordance with such rules, specifications, and tolerances as may be adopted by the division of weights and measures of the state department of health as provided in section 2 of this chapter, or remove any tag, stamp, or mark placed thereon by the inspector; and no person, firm, limited liability company, or corporation shall sell or offer or expose for sale or deliver less than the quantity the person, firm, limited liability company, or corporation represents, or sell, offer for sale, or have in the person's, firm's, limited liability company's, or corporation's possession for the purpose of selling any false scales, weight, or measure, or any device or instrument to be used or calculated to falsify any weight or measure.
(Formerly: Acts 1925, c.86, s.11.) As amended by P.L.152-1986, SEC.88; P.L.2-1992, SEC.758; P.L.8-1993, SEC.366.

IC 24-6-3-12
Dry capacity measure; sale of fruits and vegetables; commodities; original standard container; definitions
Sec. 12. (a) All commodities shall be offered for sale or sold upon the basis of avoirdupois net weight or by numerical count only, and

it shall be unlawful for anyone to use or employ any dry capacity measure, basket, barrel, or container of any kind as a means of determining the amounts or quantities of any commodities offered for sale or sold; provided, however, that the provisions of this chapter shall not be construed to apply to fruits and vegetables sold in the original standard container, nor to vegetables which by common custom are offered for sale or sold by the bunch; nor shall the provisions of this chapter be construed to apply to fresh berries and to other small fruits which are customarily offered for sale and sold by the box, basket, or other receptacle, except, however, when such fresh berries or such other small fruits are offered for sale or sold in bulk, in which case the provisions of this chapter shall apply to the extent that such fresh berries and such other small fruits shall be offered for sale and sold by avoirdupois net weight only; provided, further, however, that all fresh berries and such other small fruits when offered for sale or sold shall be so offered or sold in boxes, baskets, or receptacles of uniform size to hold one (1) quart or one (1) pint dry measure only, which said boxes, baskets, or other receptacles shall be uniformly and evenly filled throughout.
(b) The term "commodities" as used in this section shall be construed to mean commodities or articles (other than liquids) which are capable of being measured by dry capacity measure.
(c) The term "original standard container" as used in this section shall be construed to mean and include only barrels, boxes, baskets, hampers, or similar containers the dimensions or capacity of which is established by Indiana or federal statute, the contents of which have not been removed or repacked, and upon which is plainly and conspicuously marked the net quantity of contents thereof in terms of weight, measure, or numerical count.
(Formerly: Acts 1925, c.86, s.12.) As amended by P.L.152-1986, SEC.89.

IC 24-6-3-13
Weighmaster; appointment; powers and duties
Sec. 13. The division of weights and measures upon application of any county, city, town, corporation, limited liability company, individual, firm, association, or institution may designate one (1) or more employees or some other suitable person or persons, to act as weighmaster for such county, city, town, corporation, limited liability company, individual, firm, association, or institution. Such weighmaster shall be appointed for a specified term and shall, before entering upon official duties, make oath faithfully to execute trust as weighmaster. The division of weights and measures shall issue and keep record of a certificate of appointment which shall designate the location of the scale or scales or measuring devices to be operated by said weighmaster. The rights and duties of weighmasters shall be prescribed by the division and such weighmasters shall not receive compensation from the state for duties so performed. Any weighmaster who commits misconduct in the execution of duties shall forfeit the certificate as weighmaster. (Formerly: Acts 1925, c.86, s.13.) As amended by Acts 1978, P.L.2, SEC.2420; P.L.2-1992, SEC.759; P.L.8-1993, SEC.367.

IC 24-6-3-14
Definitions
Sec. 14. The word "person" as used in this chapter shall be considered to include also firms, copartnerships, limited liability companies, or corporations. The term "device" or "devices" as used in this chapter shall be construed to include all weights, scales, beams, mechanical devices, or other instruments. The word "sell", "sale", or "buy" as used in this chapter shall be construed to include barter and exchange.
(Formerly: Acts 1925, c.86, s.14.) As amended by P.L.152-1986, SEC.90; P.L.8-1993, SEC.368.

IC 24-6-3-15
Violations
Sec. 15. A person who recklessly violates this chapter commits a Class B misdemeanor.
(Formerly: Acts 1925, c.86, s.15.) As amended by Acts 1978, P.L.2, SEC.2421.

IC 24-6-3-16
Standards for weights and measures; emergency rule adoption; federal standards
Sec. 16. (a) The state department may adopt emergency rules under IC 4-22-2-37.1 to establish standards for weights and measures to be used by the state department. A standard adopted under this section must be the same as or at least as effective as the standards adopted by the National Conference on Weights and Measures, including amendments to those standards in effect on June 30, 1993, and found in:
(1) Handbook 44: Specification, Tolerances, and Other Technical Requirements for Weighing and Measuring Devices;
(2) Handbook 130: Chapter A, Uniform Packaging and Labeling Regulation;
(3) Handbook 130: Chapter B, Uniform Regulation for the Method of Sale of Commodities, except for Section 2.20; and
(4) Handbook 133: Checking the Net Contents of Packaged Goods;
all published by the National Institute of Standards and Technology.
(b) The state department may determine when an amendment to federal standards described in subsection (a) has been adopted. If the state department determines that an amendment to the federal standards has been adopted, the state department may adopt emergency rules under IC 4-22-2-37.1 to amend the rules adopted by the state department under subsection (a). An emergency rule adopted under this subsection must provide a standard that is:
(1) the same as; or
(2) at least as effective as; the amendment to the federal standards for weights and measures. An emergency rule adopted under this subsection must take effect not later than sixty (60) days after the date of publication of the amendment to the federal standards.
As added by P.L.177-1993, SEC.19. Amended by P.L.123-1994, SEC.1.

IC 24-6-3-17
Adoption of rules requiring posting notices concerning oxygenates at service stations; prohibition
Sec. 17. The state department may not adopt rules requiring the posting of notices concerning oxygenates on or near engine fuel dispensers located at retail service stations.
As added by P.L.123-1994, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 5. CONTAINERS FOR AGRICULTURAL PRODUCE

IC 24-6-5-1 Repealed
(Repealed by P.L.104-2003, SEC.10.)



CHAPTER 6. LABELING PRODUCE CONTAINERS

IC 24-6-6-1
Package defined
Sec. 1. The term "package" as used in this chapter shall be construed to mean any container which is used for the transportation of or sale of fruits and vegetables within the state.
(Formerly: Acts 1935, c.65, s.1.) As amended by P.L.152-1986, SEC.100.

IC 24-6-6-2
Fruit and vegetable containers; packing requirements
Sec. 2. Every person, firm, limited liability company, or corporation who, by himself or by his agent or employee, packs or repacks fresh fruits or vegetables in containers intended for sale, either privately or on the open market, shall cause the same to be marked in a plain and indelible manner, as follows:
(1) With his full name and address, including the name of the state where such fresh fruits and vegetables are grown or packed.
(2) The net contents, by weight, if not in a standard container built in accordance with the specifications of the federal or state standard container act, in which case the cubical contents shall be sufficient.
(3) The grade, in accordance with the standards established by this act.
All markings shall be in letters not less than one-half (1/2) of an inch in height.
(Formerly: Acts 1935, c.65, s.2.) As amended by P.L.152-1986, SEC.101; P.L.8-1993, SEC.370.

IC 24-6-6-3
Unlawful sales
Sec. 3. No person shall sell, offer for sale, expose, or have in his possession for sale, either privately or on the open market, any fresh fruits or vegetables packed in containers and intended for sale, unless such containers are marked in accordance with the provisions of this chapter.
(Formerly: Acts 1935, c.65, s.3.) As amended by P.L.152-1986, SEC.102.

IC 24-6-6-4
Prohibition against certain markings
Sec. 4. No person shall sell, offer, expose or have in his possession for sale, any fresh fruits or vegetables, packed in any package, upon which package is marked any designation which represents such fruit as "No. 1," "Finest," "Best", "Extra Good", "Fancy," "Selected," "Prime," "Standard," or other name denoting superior grade or quality, unless such fruit or vegetables consist of

well-grown specimens, sound, of nearly uniform size, normal shape, good color for the variety, and not less than ninety per cent (90%) free from injurious or disfiguring bruises, diseases, insect injuries or other defects, natural deterioration and decay in transit or storage excepted.
(Formerly: Acts 1935, c.65, s.4.)

IC 24-6-6-5
Misrepresentation by package
Sec. 5. No person shall sell, offer or have in his possession for sale, either privately or on the open market, packed in any package in which the face or shown surface gives a false representation of the contents of such package, and it shall be considered a false representation if such face shows more than ten per cent (10%), by count, or weight, larger in size or superior in grade to or different in variety than the remaining portion of the package, natural deterioration and decay in transit or storage excepted.
(Formerly: Acts 1935, c.65, s.5.)

IC 24-6-6-6
Used containers; marking requirements
Sec. 6. When fruits and vegetables, packed in used containers, are offered for sale carrying any markings pertaining to the previous contents, the words "not original contents," shall be conspicuously marked, labeled, or tagged on the outside of each container in letters not less than one-fourth (1/4) of one (1) inch in height.
(Formerly: Acts 1935, c.65, s.6.)

IC 24-6-6-7
Commodities packed in another state; exception
Sec. 7. Fruits and vegetables packed in original containers and graded according to the legal grades of the state wherein they originated shall be exempt from the provisions of this chapter provided such packages are marked with the grade, grower or distributor, and address, and the state wherein grown, and providing the grades of such state are the equivalent to or are more rigid than the federal grade.
(Formerly: Acts 1935, c.65, s.7.) As amended by P.L.152-1986, SEC.103.

IC 24-6-6-8
Repacking procedure; shipping requirements
Sec. 8. (a) Fruits and vegetables originating outside of the state of Indiana, and which are repacked within the state, shall have the name of the repacker or distributor and the name of the state where the product originated clearly marked on the package, in letters not less than one-half (1/2) inch in height.
(b) Fruits and vegetables originating outside of the state of Indiana which are transported by motor vehicles or by railroad cars, whether shipped in bulk or in containers, shall be accompanied by a

certificate showing that such fruit or vegetables comply in all respects with the requirements of the state and federal laws and the several rules and regulations issued thereunder by the properly constituted state and federal agencies.
(Formerly: Acts 1935, c.65, s.8.)

IC 24-6-6-9
Enforcement of chapter
Sec. 9. The state department of health, its division of weights and measures, food inspectors, sealers of weights and measures, and agents are hereby charged with the enforcement of the provisions of this chapter. It shall be the duty of every prosecuting attorney to whom the state department of health or any of its agents shall report any violation of the provisions of this chapter to cause proceedings to be commenced against the person or persons so violating the provisions of this chapter and to prosecute the same to final termination.
(Formerly: Acts 1935, c.65, s.9.) As amended by P.L.152-1986, SEC.104; P.L.2-1992, SEC.764.

IC 24-6-6-10
Products in transit
Sec. 10. This chapter shall not apply to products in transit from point of origin to place of processing, or further grading or conditioning.
(Formerly: Acts 1935, c.65, s.10.) As amended by P.L.152-1986, SEC.105.

IC 24-6-6-11
Violations
Sec. 11. A person who violates this chapter commits a Class C misdemeanor.
(Formerly: Acts 1935, c.65, s.11.) As amended by Acts 1978, P.L.2, SEC.2423.

IC 24-6-6-12
Federal grading
Sec. 12. Federal grades, with any additions or changes, as well as any grades covering additional products, are hereby adopted by the state of Indiana and shall be applied under the terms of this chapter.
(Formerly: Acts 1935, c.65, s.12.) As amended by P.L.152-1986, SEC.106.



CHAPTER 7. GRADING AND LABELING CERTAIN FRUITS

IC 24-6-7-1
Marking of variety; minimum size and grade
Sec. 1. (a) All apples, peaches, and strawberries which are sold, offered, or exposed for sale within the state of Indiana shall be plainly and conspicuously marked with a sign bearing the name of the variety, the minimum size, and grade thereof, except strawberries need not be marked with a sign indicating the minimum size. Federal grades established by the United States Department of Agriculture, together with any grades, additions, or changes thereof, are hereby adopted by the state of Indiana. In addition thereto, there is hereby adopted a further grade to be known as Indiana domestic grade and fulfilling the following requirements, to wit:
(1) Indiana domestic grade for apples shall consist of apples of one variety which meet the requirements of "U.S. Utility" or better grades, except as to hand picking. Bruise or bruises with skin unbroken shall not affect a total area of more than one (1) inch in diameter on any individual fruit. The apples must be mature except early varieties, but not overripe, not seriously deformed, free from decay, internal browning, internal breakdown, scald, and freezing injury. The apples shall also be free from serious damage caused by dirt or other foreign matter, broken skins, bruises, russeting, sunburn, limb rubs, hail, drought spot, scars, visible water core, disease, insects, or mechanical or other means.
(2) Indiana domestic grade for peaches shall consist of peaches which meet the requirements of "U.S. No. 2" or better grades, except that the fruit can be slightly overripe and soft but must not be crushed and leaking. Peaches in this grade, therefor, shall be of one variety, mature, may be slightly overripe and soft, but not crushed or leaking, not badly misshapen; free from decay, cuts which are not healed, worms, worm holes, and from serious damage caused by bruises, dirt or other foreign materials, bacterial spot, scab, scale, growth cracks, hail injury, leaf or limb rubs, split pits, other disease, insects, or other means.
(3) Indiana domestic grade for strawberries shall consist of strawberries which meet the requirements of the "U.S. No. 2" or better grade, except that the berries may be slightly overripe and soft but not crushed or leaking. The berries in this grade shall be free from decay and from serious damage caused by dirt, disease, insects, mechanical, or other means. Each strawberry shall have not less than one-half (1/2) of its surface showing a pink or red color. Unless otherwise specified the minimum size shall be not less than five-eighths (5/8) of an inch in diameter.
(b) Nothing in this chapter shall be construed to apply to apples, peaches, or strawberries where point of origin is outside of the state of Indiana if said apples, peaches, or strawberries are graded and

labeled to meet the legalized grade and labeling requirements of the state of their origin, and said apples, peaches, and strawberries are offered for sale from the containers in which they were packed in the state of origin; provided, that the term "unclassified" shall not be recognized as designating the grade of any fruit or berries offered for sale in the state of Indiana. All apples, peaches, and strawberries, irrespective of state of origin, which do not meet the requirements of any of the foregoing grades must be plainly and conspicuously labeled with a sign bearing the word "Culls" in well proportioned letters at least two and one-half (2 1/2) inches in height, so placed that the quantity or lot of such apples, peaches, or strawberries is clearly designated, whether in bulk or packed.
(Formerly: Acts 1941, c.216, s.1; Acts 1943, c.109, s.1.) As amended by P.L.152-1986, SEC.107.

IC 24-6-7-2
Violations; penalties
Sec. 2. (a) A person who violates this chapter commits a Class C infraction.
(b) Any apples, peaches, or strawberries found to be offered or exposed for sale in violation of this chapter shall be ordered withdrawn from sale by the commissioner pending:
(1) informal adjustment according to law by the commissioner or his duly authorized representative and the person in charge of such apples, peaches, or strawberries in question; or
(2) the making of a formal complaint, without undue delay, to the proper prosecuting attorney.
(Formerly: Acts 1941, c.216, s.2.) As amended by Acts 1978, P.L.2, SEC.2424.

IC 24-6-7-3
Powers of the director of the department of agriculture
Sec. 3. The director of the department of agriculture is charged with the enforcement of the provisions of this chapter and for such purposes shall have the power to:
(1) enter and inspect personally or through any authorized representative any place within Indiana where any apples, peaches, or strawberries are sold, offered, or exposed for sale, and to inspect such places and all apples, peaches, and strawberries and containers therefor found in any such place;
(2) stop any wagon, truck, or other vehicle upon any public street or highway of the state for the purpose of inspecting any apples, peaches, or strawberries that may be so transported; and
(3) make, publish, and enforce such uniform rules as may be necessary for carrying out the provisions of this chapter.
(Formerly: Acts 1941, c.216, s.3.) As amended by P.L.152-1986, SEC.108; P.L.1-2006, SEC.413.

IC 24-6-7-4
Exceptions for original grower      Sec. 4. The provisions of this chapter shall not apply to retail sales of apples, peaches, or strawberries sold or offered for sale by the original grower on his own farm whether owned or leased by him.
(Formerly: Acts 1941, c.216, s.4; Acts 1943, c.109, s.2.) As amended by P.L.152-1986, SEC.109.



CHAPTER 8. STANDARD WEIGHTS FOR CERTAIN GRAIN PRODUCTS

IC 24-6-8-1
Standard weights; violation; exceptions
Sec. 1. It is a Class C infraction for a person to pack for sale, sell, offer, or expose for sale any of the following commodities except in containers of net avoirdupois weights of five (5), ten (10), twenty-five (25), fifty (50), and one hundred (100) pounds, and multiples of one hundred (100) pounds: Wheat flour, self-rising wheat flour, phosphated wheat flour, bromated flour, enriched flour, enriched self-rising flour, enriched bromated flour, corn flour, corn meals, hominy and hominy grits. However, this section does not apply to (1) the retailing of flours, meals, hominy and hominy grits direct to the consumer from bulk stock, (2) the sale of flours and meals to commercial bakers or blenders in containers of more than one hundred (100) pounds, (3) the sale of flours and meals for export, (4) flours, meals, hominy and hominy grits packed in containers the net contents of which are less than three (3) pounds, or (5) the exchange of wheat for flour by mills grinding for toll.
(Formerly: Acts 1945, c.150, s.1; Acts 1947, c.130, s.1.) As amended by Acts 1978, P.L.2, SEC.2425.



CHAPTER 9. GRADES FOR SWEET POTATOES

IC 24-6-9-1
Indiana grades for sweet potatoes
Sec. 1. The following grades for sweet potatoes are hereby established and shall be known as the Indiana Grades for sweet potatoes.
Grade No. 1 shall consist of cured sweet potatoes from warm air storage, shall be not less than one and one-half (1 1/2) inches and not more than three and one-half (3 1/2) inches in diameter, and not less than four (4) inches and not more than eleven (11) inches in length, but the length may be less than four (4) inches if the diameter is two and one-fourth (2 1/4) inches or more. Sweet potatoes which are graded at the time they are dug shall be not less than one and three-fourths (1 3/4) inches and not more than four (4) inches in diameter. All sweet potatoes classed as grade No. 1 sweet potatoes shall be sound, of similar varietal characteristics, practically free from dirt or other foreign matter, frost injury, decay, bruises, cuts, scars, cracks and damage caused by heat, disease, insects or mechanical or other means. For the purposes of allowing for variations incident to commercial grading and handling, five per cent (5%) by weight, of any lot may not meet the requirements as to diameter and length, and, in addition, six per cent (6%) by weight may be below the other requirements of this grade.
Grade No. 2 shall consist of sound sweet potatoes, of similar varietal characteristics, not meeting the requirements of grade No. 1, which are free from serious damage caused by dirt or other foreign matter, frost injury, decay, bruises, cuts, scars, cracks, heat, disease, insects or mechanical or other means. Cured or dried sweet potatoes classified as grade No. 2 shall be not less than one (1) inch and not more than one and one-half (1 1/2) inches in diameter. Green sweet potatoes shall be not less than one and one-half (1 1/2) inches and not more than two (2) inches in diameter. For the purpose of allowing for variations incident to commercial grading and handling, five per cent (5%) by weight, of any lot of cured or dried sweet potatoes may not meet the requirements as to diameter and length, and, in addition, six per cent (6%) by weight, may be below the other requirements of this grade; and five per cent (5%) by weight, of any lot of green sweet potatoes may not meet the requirements as to diameter and length.
(Formerly: Acts 1925, c.136, s.1.)






ARTICLE 7. RENTAL PURCHASE AGREEMENTS

CHAPTER 1. APPLICATION

IC 24-7-1-1
Rental purchase agreements affected; lessee's residence
Sec. 1. (a) This article applies to a rental purchase agreement if:
(1) the rental purchase agreement is entered into in Indiana;
(2) the lessee is a resident of Indiana at the time a lessor offering the rental purchase agreement solicits the rental purchase agreement or a modification of the rental purchase agreement by any mode of communication; or
(3) the lessee is a resident of Indiana at the time the lessor offering a rental purchase agreement receives either a signed writing evidencing the creation or modification of a rental purchase agreement or a written offer from the lessee to enter into or modify a rental purchase agreement.
(b) For the purposes of this article, the residence of a lessee is the address given by the lessee as the lessee's residence in any writing signed by the lessee in connection with a rental purchase agreement. Until the lessee notifies the lessor of a new or different residence address, the given residence address is presumed to be unchanged.
As added by P.L.254-1987, SEC.1.

IC 24-7-1-2
Inapplicable law
Sec. 2. Except as provided in this article, the provisions of:
(1) the Federal Consumer Credit Protection Act and regulations adopted under it;
(2) IC 24-4.5;
(3) IC 26-1-1-201(37);
(4) IC 26-1-2 concerning the creation of a security interest in property;
(5) IC 26-1-9.1; and
(6) rules adopted under the statutes described in subdivisions (2) through (5);
do not apply to a rental purchase agreement.
As added by P.L.254-1987, SEC.1. Amended by P.L.57-2000, SEC.10.

IC 24-7-1-3
Waiver of statutory protections; settlement
Sec. 3. Except as provided in this article, a lessor or lessee may not waive or agree to forego rights or benefits under this article. However, this article does not prohibit the settlement of a claim under this article.
As added by P.L.254-1987, SEC.1.
IC 24-7-1-4
Legal and equitable principles applicable
Sec. 4. Except as provided in this article, this article does not limit the application of the principles of law and equity to a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-1-5
Agreements involving motor vehicles prohibited
Sec. 5. Rental purchase agreements involving motor vehicles (as defined in IC 9-13-2-105(a)) are prohibited under this article.
As added by P.L.138-1990, SEC.3. Amended by P.L.2-1991, SEC.85; P.L.63-2001, SEC.5 and P.L.134-2001, SEC.5.



CHAPTER 2. DEFINITIONS

IC 24-7-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-2
"Department" defined
Sec. 2. "Department" has the meaning set forth in IC 24-4.5-6-103.
As added by P.L.254-1987, SEC.1. Amended by P.L.14-1992, SEC.62.

IC 24-7-2-3
"Consummation" defined
Sec. 3. "Consummation" means the time or date on which the lessee signs a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-4
"Federal Consumer Credit Protection Act" defined
Sec. 4. "Federal Consumer Credit Protection Act" has the meaning set forth in IC 24-4.5-1-302.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-5
"Lessee" defined
Sec. 5. "Lessee" means an individual who rents property under a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-6
"Lessor" defined
Sec. 6. "Lessor" means an individual or other person who, in the ordinary course of business:
(1) leases;
(2) offers to lease;
(3) arranges for the leasing of; or
(4) accepts assignments of leases of;
property under a rental purchase agreement.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.4.

IC 24-7-2-7
"Period" defined
Sec. 7. "Period" means a day, week, month, or other subdivision of a year. As added by P.L.254-1987, SEC.1.

IC 24-7-2-8
"Property" defined
Sec. 8. "Property" means any property that:
(1) is not real property or intangible personal property under Indiana law; and
(2) is made available under a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-2-9
"Rental purchase agreement" defined
Sec. 9. "Rental purchase agreement" means an agreement between a lessor and a lessee that:
(1) provides for the use of personal property by an individual primarily for personal, family, or household purposes;
(2) has an initial period of four (4) months or less;
(3) is automatically renewable with each rental payment; and
(4) permits the lessee to become the owner of the property.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.5.



CHAPTER 3. DISCLOSURES; FORM OF RENTAL PURCHASE AGREEMENT

IC 24-7-3-1
Written agreement
Sec. 1. The lessor shall reduce a rental purchase agreement to writing.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-2
Alternate disclosure requirements
Sec. 2. A lessor shall disclose to a lessee the information required under section 3 of this chapter. However, if the Federal Consumer Credit Protection Act is amended to govern lease-purchase disclosures, the lessor may disclose the information required under the Federal Consumer Credit Protection Act instead of the disclosures required under this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-3
Disclosures required
Sec. 3. The lessor shall disclose the following:
(1) A brief description of the property sufficient to identify the property to the lessee and lessor.
(2) The total number, total amount, and timing of all rental payments, including taxes paid to or through the lessor, necessary to acquire ownership of the property.
(3) A statement that the lessee will not own the property until the lessee has:
(A) made the number of rental payments and the total of rental payments necessary to acquire ownership of the property; or
(B) exercised an early purchase option.
(4) A statement that charges in addition to the total rental payments necessary to acquire ownership of the leased property may be imposed under the agreement and that the lessee should read the contract for an explanation of these charges.
(5) A brief explanation of all additional charges that may be imposed under the agreement. If a security deposit is required, the explanation must include an explanation of the conditions under which the deposit will be returned to the lessee.
(6) A statement indicating who is responsible for property if it is lost, stolen, damaged, or destroyed.
(7) A statement indicating that the value of lost, stolen, damaged, or destroyed property is its fair market value on the date that it is lost, stolen, damaged, or destroyed.
(8) A statement indicating whether the property is new or used. However, property that is new may be described as used.
(9) A statement that the lessee has an early purchase option to purchase the property at any time during the period that the

rental purchase agreement is in effect. The statement must specify the price or the formula or other method for determining the price at which the property may be purchased.
(10) A brief explanation of the lessee's right to reinstate a rental purchase agreement and a description of the amount, or method of determining the amount, of any penalty or other charge applicable under IC 24-7-5 to the reinstatement of a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-4
Form of disclosures
Sec. 4. (a) The disclosures required under section 3 of this chapter shall be stated:
(1) clearly and conspicuously; and
(2) in words and phrases that have a nontechnical meaning.
(b) Except as provided in the rules adopted by the department, the disclosures required under section 3 of this chapter may be included in the rental purchase agreement or in a separate writing that references the rental purchase agreement.
(c) Except as provided in the rules adopted by the department, the disclosures required under section 3 of this chapter may be provided in a different sequence than the sequence set forth in section 3 of this chapter.
(d) Additional information or explanations supplied by the lessor may not have the effect of circumventing, evading, or unduly complicating the information required to be disclosed.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.10.

IC 24-7-3-5
Time of disclosure
Sec. 5. The lessor shall disclose all information required in section 3 of this chapter before the rental purchase agreement is consummated.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-6
Copy of written and signed agreement to lessee
Sec. 6. Before any rental payment is due under the rental purchase agreement, the lessor shall obtain the signature of the lessee on the writing containing the terms of the rental purchase agreement and shall furnish the lessee with a copy of the written and signed rental purchase agreement. If there is more than one (1) lessee in a rental purchase agreement, delivery of a copy of the rental purchase agreement to one (1) of the lessees is sufficient to comply with this section.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-7 Size of print
Sec. 7. The terms of the rental purchase agreement shall be set forth in not less than 8 point type.
As added by P.L.254-1987, SEC.1.

IC 24-7-3-8
Rental payment receipts
Sec. 8. The lessor shall furnish the lessee, without request by the lessee, a written receipt for each rental payment made:
(1) in cash; or
(2) by another method of rental payment that does not provide evidence of the rental payment.
As added by P.L.254-1987, SEC.1.



CHAPTER 4. LIMITATIONS

IC 24-7-4-1
Ownership acquisition
Sec. 1. At any time after the first rental payment is made, the lessee may acquire ownership of the property under the terms specified in the rental purchase agreement.
As added by P.L.254-1987, SEC.1.



CHAPTER 5. ADDITIONAL CHARGES

IC 24-7-5-1
Nonrefundable processing fee
Sec. 1. A lessor may contract for and receive an initial nonrefundable processing fee not to exceed ten dollars ($10).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.6.

IC 24-7-5-2
Security deposit refunds
Sec. 2. A lessor may refuse to refund any part of a security deposit provided by a lessee only under the conditions authorized in the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-3
Delivery charges
Sec. 3. (a) A lessor may contract for and receive a reasonable delivery charge if the lessor actually delivers the item to the lessee at a place other than the lessor's place of business.
(b) The delivery charge may be assessed in lieu of and not in addition to any initial processing charge imposed under section 1 of this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-4
Rental payment pickup charges
Sec. 4. (a) A lessor may contract for and receive a charge for picking up rental or other payments from the lessee if the lessor is required or requested to visit the lessee to pick up a payment at a place other than the lessor's place of business.
(b) A charge assessed under this section may not exceed ten dollars ($10).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.7.

IC 24-7-5-5
Late charges or delinquency fees
Sec. 5. (a) The parties may contract for late charges or delinquency fees as follows:
(1) For rental purchase agreements with monthly renewal dates, a late charge not exceeding five dollars ($5) may be assessed on any rental payment not made within five (5) days after:
(A) the renewal date for the agreement; or
(B) the return of the property is required under the rental purchase agreement.
(2) For rental purchase agreements with weekly or biweekly renewal dates, a late charge not exceeding the amount specified

in subsection (e) may be assessed on any rental payments not made within three (3) days after:
(A) the renewal date for the agreement; or
(B) the return of the property is required under the rental purchase agreement.
(b) A late charge on a rental purchase agreement may be collected only once on any accrued rental payment, no matter how long it remains unpaid.
(c) A late charge may be collected at any time after it accrues.
(d) A late charge may not be assessed against a rental payment that is timely made, even though an earlier late charge has not been paid in full.
(e) The amount that may be assessed under subsection (a)(2) is as follows:
(1) One dollar ($1) for any payment not greater than nine dollars and fifty cents ($9.50).
(2) Two dollars ($2) for any payment greater than nine dollars and fifty cents ($9.50) but not greater than nineteen dollars and fifty cents ($19.50).
(3) Three dollars ($3) for any payment greater than nineteen dollars and fifty cents ($19.50).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.8; P.L.14-1992, SEC.63.

IC 24-7-5-6
Reinstatement fee
Sec. 6. A reinstatement fee imposed under IC 24-7-6-2 may not exceed five dollars ($5).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.9.

IC 24-7-5-7
Sales and use taxes
Sec. 7. In addition to those charges allowable by this chapter, the lessor may require the lessee to pay any state sales and use taxes levied in connection with a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-8
Official fees
Sec. 8. In addition to those charges allowable by this chapter, a lessor may contract for and receive from the lessee an amount equal to all official fees required to be paid under a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-5-9
Reserved

IC 24-7-5-10 Liability of lessee for replacement cost of leased property; fair market value
Sec. 10. If a lessee is liable to a lessor for the replacement cost of property leased under a rental purchase agreement, the lessor may not charge the lessee more than the fair market value for the property.
As added by P.L.138-1990, SEC.10.

IC 24-7-5-11
Liability waiver fees
Sec. 11. (a) In addition to the other charges permitted by this chapter, a lessor and a lessee may contract for a liability waiver fee in the following amounts:
(1) In the case of a rental purchase agreement with weekly or biweekly renewal dates, the liability waiver fee may not exceed the greater of:
(A) ten percent (10%) of a periodic lease payment due; or
(B) two dollars ($2).
(2) In the case of a rental purchase agreement with monthly renewal dates, the liability may not exceed the greater of:
(A) ten percent (10%) of a periodic lease payment due; or
(B) five dollars ($5).
(b) The selling or offering for sale of a liability damage waiver under this section is subject to the following prohibitions and requirements:
(1) A lessor may not sell or offer to sell a liability damage waiver unless all restrictions, conditions, and exclusions are:
(A) printed in the rental purchase agreement, or in a separate agreement, in 8 point type or larger; or
(B) written in ink or typewritten in or on the face of the rental purchase agreement in a blank space provided therefor.
(2) The liability damage waiver may exclude only loss or damage to the property that is the subject of the rental purchase agreement caused by moisture, scratches, mysterious disappearance, vandalism, abandonment of the property, or any other damage intentionally caused by the lessee or that results from the lessee's willful or wanton misconduct.
(3) The liability damage waiver agreement must include a statement of the total charge for the liability damage waiver. The liability damage waiver agreement must display in 8 point boldface type the following:
"NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR OWN HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE

FOR DAMAGE TO THE RENTAL PROPERTY, AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.".
(4) The restrictions, conditions, and exclusions of the liability damage waiver must be disclosed on the agreement or on a separate agreement, sheet, or handout given to the lessee before entering into the rental purchase agreement. The separate contract, sheet, or handout must be signed or otherwise acknowledged by the lessee as being received before entering into the rental purchase agreement.
(5) The lessor shall keep and maintain records as prescribed by the director of the department. The director of the department may inspect the records and determine whether the rates charged under this section are fair and reasonable.
As added by P.L.42-1993, SEC.17. Amended by P.L.172-1997, SEC.11.



CHAPTER 6. REINSTATEMENT; GARNISHMENT; UNCONSCIONABLE AGREEMENTS

IC 24-7-6-1
Reinstatement of original agreement; conditions
Sec. 1. A lessee who fails to make timely rental payments has the right to reinstate the original rental purchase agreement without losing any rights or options previously acquired under the rental purchase agreement if:
(1) subsequent to having failed to make a timely rental payment, the lessee promptly surrenders the property to the lessor, if requested by the lessor; and
(2) not more than sixty (60) days elapse after the lessee returns the property.
As added by P.L.254-1987, SEC.1.

IC 24-7-6-2
Condition precedent to reinstatement; charges
Sec. 2. (a) As a condition precedent to reinstatement of the rental purchase agreement, a lessor may charge:
(1) the outstanding balance of any accrued rental payments and delinquency charges;
(2) a reinstatement fee not exceeding the amount allowed under IC 24-7-5-6; and
(3) delivery charges not exceeding the amounts allowed under IC 24-7-5-3 if redelivery of the item is necessary.
(b) A reinstatement fee may not be charged under subsection (a)(2) unless the property has been returned to the lessor and is in the lessor's possession.
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.11.

IC 24-7-6-3
Same or substituted leased item upon reinstatement; revised disclosures
Sec. 3. If reinstatement occurs under sections 1 through 2 of this chapter, the lessor shall provide the lessee with either the same item leased by the lessee before reinstatement or a substitute item of comparable quality and condition. If any information disclosed under IC 24-7-3-2 is inaccurate after the delivery of a substitute item, the lessor shall provide the lessee with a revised set of disclosures. If there is more than one (1) lessee in a rental purchase agreement, delivery of a copy of the revised set of disclosures to one (1) of the lessees is sufficient to comply with this section.
As added by P.L.254-1987, SEC.1.

IC 24-7-6-4
Prejudgment garnishment proceedings
Sec. 4. (a) IC 24-4.5-5-105 and IC 24-4.5-5-106 apply to

garnishments related to a rental purchase agreement.
(b) With respect to a debt arising from a rental purchase agreement, regardless of where made, the lessor may not attach unpaid earnings of the debtor by garnishment proceedings or other similar proceedings before the entry of a judgment in an action against the lessee arising from a rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-6-5
Unconscionable agreements
Sec. 5. (a) If the court as a matter of law finds the rental purchase agreement or any clause of a rental purchase agreement to have been unconscionable at the time it was made the court may:
(1) refuse to enforce the rental purchase agreement;
(2) enforce the remainder of the rental purchase agreement without the unconscionable clause; or
(3) limit the application of any unconscionable clause to avoid an unconscionable result.
(b) If it is claimed or appears to the court that a rental purchase agreement or any clause of the rental purchase agreement may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose, and effect to aid the court in making the determination.
(c) For the purposes of this section, a rental payment, charge, or practice expressly permitted by this article is not in itself unconscionable.
As added by P.L.254-1987, SEC.1.



CHAPTER 7. ENFORCEMENT; ADJUSTMENT IN MAXIMUM FEES

IC 24-7-7-1
Enforcement by department
Sec. 1. The department shall enforce this article. To carry out this responsibility, the department may do the following:
(1) Receive and act on complaints, take action designed to obtain voluntary compliance with this article, or commence proceedings on the department's own initiative.
(2) Issue and enforce administrative orders under IC 4-21.5.
(3) Counsel persons and groups on their rights and duties under this article.
(4) Establish programs for the education of consumers with respect to rental purchase agreement practices and problems.
(5) Make studies appropriate to effectuate the purposes and policies of this article and make the results available to the public.
(6) Adopt rules under IC 4-22-2, including emergency rules under IC 4-22-2-37.1, to carry out this article.
(7) Maintain more than one (1) office within Indiana.
(8) Bring a civil action to restrain a person from violating this article and for other appropriate relief.
(9) Impose a civil penalty under IC 4-21.5 of not more than one thousand dollars ($1,000) for a violation of this article or a rule adopted under this article.
As added by P.L.254-1987, SEC.1. Amended by P.L.1-1990, SEC.245; P.L.138-1990, SEC.12; P.L.172-1997, SEC.12.



CHAPTER 8. REGISTRATION OF LESSORS

IC 24-7-8-1
Notification by lessor
Sec. 1. A lessor shall file notification with the department:
(1) within thirty (30) days after soliciting or entering into a rental purchase agreement subject to this article; and
(2) before February 1 in each subsequent year that the lessor solicits or enters into a rental purchase agreement subject to this article.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.15.

IC 24-7-8-2
Contents of notification
Sec. 2. The notification required under section 1 of this chapter must state the following:
(1) The name of the lessor.
(2) The name in which business is transacted if different from subdivision (1).
(3) The address of the principal office, which may be outside Indiana.
(4) The address of all offices or stores, if any, in Indiana at which rental purchase agreements are made.
(5) If rental purchase agreements are made in a place other than an office or retail store in Indiana, a brief description of the manner in which they are made.
(6) The address of the designated agent upon whom service of process may be made in Indiana.
As added by P.L.254-1987, SEC.1.

IC 24-7-8-3
Corrective notification
Sec. 3. If information in a notification becomes inaccurate after filing, no further notification is required until the lessor is required to file a subsequent notification under section 1 of this chapter.
As added by P.L.254-1987, SEC.1.

IC 24-7-8-4
Fees; costs of examination by department; late fees
Sec. 4. (a) A lessor required to file a notification with the department under section 1 of this chapter shall pay to the department the following fees:
(1) A fee fixed by the department under IC 28-11-3-5 with the initial notification filed with the department.
(2) A fee fixed by the department under IC 28-11-3-5 for each place of business operated by the lessor on December 31 of the preceding year with each annual notification subsequently filed with the department.     (b) In addition to the fee required under subsection (a)(2), if the department examines the books and records of the lessor, the lessor shall pay to the department all reasonably incurred costs of the examination in accordance with the fee schedule adopted by the department under IC 28-11-3-5.
(c) The department may impose a fee of five dollars ($5) for each day a lessor is late in paying a fee under subsection (a). Notwithstanding the total number of places of business operated by a lessor, the department may not impose a late fee of more than five dollars ($5) for each day a lessor is late in paying a fee described under subsection (a)(2).
As added by P.L.254-1987, SEC.1. Amended by P.L.138-1990, SEC.14; P.L.14-1992, SEC.64; P.L.45-1995, SEC.19; P.L.10-2006, SEC.23 and P.L.57-2006, SEC.23.



CHAPTER 9. VIOLATIONS; CIVIL DAMAGES

IC 24-7-9-1
False or inaccurate information in agreements or disclosures; offense
Sec. 1. A lessor who knowingly gives false or inaccurate information in a rental purchase agreement or a written disclosure required under this article commits a Class C misdemeanor.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-2
Failure to provide required information; offense
Sec. 2. A lessor who knowingly fails to provide information that the lessor is required to disclose to a lessee or provide to the department under this article commits a Class C misdemeanor.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.16.

IC 24-7-9-3
Unauthorized or excessive charges; offense
Sec. 3. A lessor who knowingly makes a charge under a rental purchase agreement that:
(1) is not authorized under this article; or
(2) exceeds the amount authorized under this article;
commits a Class C misdemeanor.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-4
Civil damages recoverable by lessee
Sec. 4. (a) If a lessor violates this article and a lessee who is a party to the agreement prevails in the proceeding, the lessee may:
(1) recover from the lessor committing the violation; or
(2) set off in a counterclaim in any action by the lessor committing the violation;
the amounts described in subsection (b).
(b) The lessee in an action described in subsection (a) may recover all of the following:
(1) Reasonable attorney's fees, as determined by the court.
(2) Court costs.
(3) The greater of:
(A) the actual damages incurred by the lessee as a result of the violation;
(B) three hundred dollars ($300); or
(C) twenty-five percent (25%) of the total rental payments necessary to acquire ownership of the property leased under the agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-5 Defenses; clerical error and correction
Sec. 5. It is a defense in a criminal proceeding under sections 1 through 3 of this chapter or a civil proceeding under section 4 of this chapter that the lessor or an assignee of a lessor:
(1) failed to comply with this article as a result of a bona fide clerical error; and
(2) corrected the error after the date of execution of the rental purchase agreement.
As added by P.L.254-1987, SEC.1.

IC 24-7-9-6
Defense; compliance with rules
Sec. 6. It is a defense in a criminal proceeding under sections 1 through 3 of this chapter or a civil proceeding under section 4 of this chapter that the lessor complied with a rule adopted by the department.
As added by P.L.254-1987, SEC.1. Amended by P.L.172-1997, SEC.17.

IC 24-7-9-7
Limitation of actions
Sec. 7. Notwithstanding any other law, an action to recover the amounts described in section 4 of this chapter must be commenced within one (1) year after the action accrues.
As added by P.L.254-1987, SEC.1.






ARTICLE 8. PROMOTIONAL GIFTS AND CONTESTS

CHAPTER 1. APPLICABILITY

IC 24-8-1-1
Applicability of article
Sec. 1. This article applies to a promotion offer made:
(1) by a person in Indiana; or
(2) to a person in Indiana.
As added by P.L.233-1989, SEC.1.



CHAPTER 2. DEFINITIONS

IC 24-8-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-2
"Person" defined
Sec. 2. "Person" means an individual, corporation, the state or its subdivisions or agencies, business trust, estate, trust, partnership, association, cooperative, or any other legal entity.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-3
"Prize" defined
Sec. 3. "Prize" means a gift, award, or other item distributed in a promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-4
"Promoter" defined
Sec. 4. "Promoter" means a person conducting a promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-5
"Promotion" defined
Sec. 5. "Promotion" means a written notice offering:
(1) property; or
(2) a chance to obtain property;
to a person based on a representation that the person has been awarded or may have been awarded a prize.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-6
"Property" defined
Sec. 6. "Property" has the meaning set forth in IC 35-41-1-23.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-7
"Sponsor" defined
Sec. 7. "Sponsor" means a person on whose behalf a promotion is conducted to promote or advertise goods, services, or property of that person.
As added by P.L.233-1989, SEC.1.

IC 24-8-2-8
"Verifiable retail value" defined      Sec. 8. "Verifiable retail value" means:
(1) a price at which a promoter or sponsor can demonstrate that a substantial number of prizes have been sold at retail by a person other than the promoter or sponsor; or
(2) if substantiation described in this section is not available to a promoter or sponsor, no more than one and one-half (1.5) times the amount a promoter or sponsor paid for a prize.
As added by P.L.233-1989, SEC.1.



CHAPTER 3. NOTICE

IC 24-8-3-1
Delivery
Sec. 1. Notice may be delivered by any of the following methods:
(1) Hand.
(2) Mail.
(3) Newspaper.
(4) Other periodical.
(5) Electronic mail or any other form of electronic, digital, or Internet based communication.
As added by P.L.233-1989, SEC.1. Amended by P.L.222-2005, SEC.35.

IC 24-8-3-2
Names and addresses
Sec. 2. The notice must contain the name and address of the promoter and the sponsor of the promotion.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-3
Statement of verifiable retail value of prizes
Sec. 3. The notice must state the verifiable retail value of each prize a participant has been awarded or may have been awarded.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-4
Statement of odds
Sec. 4. (a) If an element of chance is involved, each notice must state the odds the participant has of receiving each prize.
(b) The statement of the odds must include, for each prize, the total number of prizes to be given away and the total number of notices distributed.
(c) The total number of notices must include all notices in which a prize may be given including notices for other sponsors.
(d) If the odds of winning a prize are not accurately stated on the basis of the number of notices, the odds shall be stated in a manner that will not deceive or mislead a participant regarding the participant's chance of receiving a prize.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-5
Location and size of statement of verifiable retail value and odds
Sec. 5. (a) The verifiable retail value and odds for each prize must be stated in immediate proximity with each listing of the prize in each place it appears on the notice.
(b) The verifiable retail value and odds for each prize must be listed in the same size type and boldness as the prize.
As added by P.L.233-1989, SEC.1.
IC 24-8-3-6
Attendance at sales presentation
Sec. 6. If a person is required or invited to view, hear, or attend a sales presentation in order to claim a prize that has been awarded or may have been awarded, the requirement or invitation must be conspicuously disclosed to the person in the notice in at least 10 point boldface type on the first page of the notice.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-7
Additional purchases
Sec. 7. (a) If a prize is offered or given that will require a person to purchase additional goods or services, including shipping fees, handling fees, or any other charge, the requirement and additional cost to the person must be clearly disclosed on the first page of the notice.
(b) Disclosure must be made by using the following appropriately completed statement:
"You must pay $ _______ in order to receive this item.".
(c) The disclosure statement must be in at least 10 point boldface type.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-8
Eligibility limitations
Sec. 8. A limitation on the eligibility of persons must be clearly disclosed in the notice in at least 10 point boldface type.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-9
Presentation of winning ticket necessary
Sec. 9. If prizes will not be awarded or given if a winning ticket, token, number, lot, or other device used to determine winners in a particular promotion is not presented to a promoter or a sponsor, this fact must be clearly stated in the notice.
As added by P.L.233-1989, SEC.1.

IC 24-8-3-10
Applicability of chapter to certain book, record, video, and magazine promotions
Sec. 10. Sections 3, 5 and 7 of this chapter shall not apply in a promotion only for books, records, videos, or magazines when the person has the right to review the merchandise without obligation for at least seven (7) days and the right to obtain a full refund for the return of undamaged merchandise.
As added by P.L.233-1989, SEC.1.



CHAPTER 4. PRESENTATION

IC 24-8-4-1
Disclosure of prizes
Sec. 1. Before a demonstration, seminar, or sales presentation begins, the promoter shall inform the person of the prize, if any, the person will receive.
As added by P.L.233-1989, SEC.1.

IC 24-8-4-2
Time prizes, vouchers, or certificates given
Sec. 2. A prize or a voucher, certificate, or other evidence of obligation given instead of a prize shall be given to a person at the time the person is informed of the prize, if any, the person will receive.
As added by P.L.233-1989, SEC.1.

IC 24-8-4-3
Notices; return
Sec. 3. The notice shall be returned to the person receiving the prize at the time the prize is awarded.
As added by P.L.233-1989, SEC.1.



CHAPTER 5. PRIZES

IC 24-8-5-1
Substitutions for unavailable prizes; applicability to certain book, record, video, and magazine promotions
Sec. 1. (a) If the prize described in this article is not available, the person who is to receive the prize shall be given the option of choosing one (1) of the following:
(1) A prize of equal or greater value.
(2) The verifiable retail value of the prize in cash or by a valid check.
(3) A voucher, certificate, or other evidence of obligation stating that the prize will be shipped to the person within thirty (30) days at no cost to the person.
(b) If a voucher, certificate, or other evidence of obligation described in subsection (a) cannot be honored within thirty (30) days, the sponsor shall mail to a person a valid check or money order for the verifiable retail value of the prize described in this article.
(c) Subsection (b) of this section shall not apply in a promotion only for books, records, videos, or magazines when the person has the right to review the merchandise without obligation for at least seven (7) days and the right to obtain a full refund for the return of undamaged merchandise.
As added by P.L.233-1989, SEC.1.

IC 24-8-5-2
Honor of evidence of obligation by sponsors
Sec. 2. A sponsor shall honor a voucher, certificate, or other evidence of obligation if the person named as being responsible fails to honor the voucher, certificate, or other evidence of obligation.
As added by P.L.233-1989, SEC.1.



CHAPTER 6. PENALTY; CIVIL ACTION

IC 24-8-6-1
Violations of article; felony
Sec. 1. A person who knowingly or intentionally violates this article commits a Class D felony.
As added by P.L.233-1989, SEC.1.

IC 24-8-6-2
Civil liability
Sec. 2. A sponsor or promoter who violates this article is liable to an aggrieved person for the greater of:
(1) two (2) times the actual damages sustained by the person; or
(2) five hundred dollars ($500) plus attorney's fees.
As added by P.L.233-1989, SEC.1.

IC 24-8-6-3
Deceptive consumer sales actions; penalties
Sec. 3. A person who violates this article commits a deceptive act that is actionable by the attorney general under IC 24-5-0.5 and is subject to the penalties listed in IC 24-5-0.5.
As added by P.L.233-1989, SEC.1.






ARTICLE 9. HOME LOAN PRACTICES

CHAPTER 1. APPLICATION

IC 24-9-1-1
Application of article
Sec. 1. Except for IC 24-9-3-7(3), this article does not apply to:
(1) a loan made or acquired by a person organized or chartered under the laws of this state, any other state, or the United States relating to banks, trust companies, savings associations, savings banks, credit unions, or industrial loan and investment companies; or
(2) a loan:
(A) that can be purchased by the Federal National Mortgage Association, the Federal Home Loan Mortgage Association, or the Federal Home Loan Bank;
(B) to be insured by the United States Department of Housing and Urban Development;
(C) to be guaranteed by the United States Department of Veterans Affairs;
(D) to be made or guaranteed by the United States Department of Agriculture Rural Housing Service;
(E) to be funded by the Indiana housing and community development authority; or
(F) with a principal amount that exceeds the conforming loan size limit for a single family dwelling as established by the Federal National Mortgage Association.
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.414 and P.L.181-2006, SEC.58.



CHAPTER 2. DEFINITIONS

IC 24-9-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-2
"Benchmark rate"
Sec. 2. "Benchmark rate" means the interest rate established under Section 152 of the Federal Home Ownership and Equity Protection Act of 1994 (15 U.S.C. 1602 (aa)) and the regulations adopted under that act by the Federal Reserve Board, including 12 CFR 226.32 and the Official Staff Commentary to the regulations as amended.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-3
"Bona fide discount points"
Sec. 3. "Bona fide discount points" means loan discount points that:
(1) are knowingly paid by the borrower;
(2) are paid for the express purpose of reducing the interest rate applicable to the loan;
(3) reduce the interest rate from an interest rate that does not exceed the benchmark rate; and
(4) are recouped within the first four (4) years of the scheduled loan payments;
if the reduction in the interest rate that is achieved by the payment of the loan discount points reduces the interest charged on the scheduled payments so that the borrower's dollar amount of savings in interest during the first four (4) years of the loan is equal to or greater than the dollar amount of loan discount points paid by the borrower.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-4
"Borrower"
Sec. 4. "Borrower" means a person obligated to repay a home loan, including a coborrower, cosigner, or guarantor.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-5
"Bridge loan"
Sec. 5. "Bridge loan" means temporary or short term financing with a maturity of less than eighteen (18) months that requires payments of interest only until the entire unpaid balance is due and payable.
As added by P.L.73-2004, SEC.33.
IC 24-9-2-6
"Creditor"
Sec. 6. (a) "Creditor" means:
(1) a person:
(A) who regularly extends consumer credit that is subject to a finance charge or that is payable by written agreement in more than four (4) installments; and
(B) to whom the debt arising from a home loan transaction is initially payable; or
(2) a person who brokers a home loan, including a person who:
(A) directly or indirectly solicits, processes, places, or negotiates home loans for others;
(B) offers to solicit, process, place, or negotiate home loans for others; or
(C) closes home loans that may be in the person's own name with funds provided by others and that are thereafter assigned to the person providing funding for the loans.
(b) The term does not include:
(1) a servicer;
(2) a state or local housing finance authority;
(3) any other state or local governmental or quasi-governmental entity; or
(4) an attorney providing legal services in association with the closing of a home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-7
"Deceptive act"
Sec. 7. (a) "Deceptive act" means an act or a practice as part of a consumer credit mortgage transaction involving real property located in Indiana in which a person at the time of the transaction knowingly or intentionally:
(1) makes a material misrepresentation; or
(2) conceals material information regarding the terms or conditions of the transaction.
(b) For purposes of this section, "knowingly" means having actual knowledge at the time of the transaction.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-8
"High cost home loan"
Sec. 8. (a) "High cost home loan" means a home loan with:
(1) a trigger rate that exceeds the benchmark rate; or
(2) total points and fees that exceed:
(A) five percent (5%) of the loan principal for a home loan having a loan principal of at least forty thousand dollars ($40,000); or
(B) six percent (6%) of the loan principal for a home loan having a loan principal of less than forty thousand dollars ($40,000).     (b) Beginning July 1, 2006, the dollar amounts set forth in this section are subject to change at the times and according to the procedure set forth in the provisions of IC 24-4.5-1-106 concerning the adjustment of dollar amounts in IC 24-4.5.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-9
"Home loan"
Sec. 9. "Home loan" means a loan, other than an open end credit plan, a reverse mortgage transaction, or a loan described in IC 24-9-1-1, that is secured by a mortgage or deed of trust on real estate in Indiana on which there is located or will be located a structure or structures:
(1) designed primarily for occupancy of one (1) to four (4) families; and
(2) that is or will be occupied by a borrower as the borrower's principal dwelling.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005, SEC.4.

IC 24-9-2-10
"Points and fees"
Sec. 10. (a) Except as provided in subsection (b), "points and fees" means the total of the following:
(1) Points and fees (as defined in 12 CFR 226.32(b)(1) on January 1, 2004).
(2) All compensation paid directly or indirectly to a mortgage broker, including a broker that originates a loan in the broker's own name.
As used in subdivision (2), "compensation" does not include a payment included in subdivision (1).
(b) The term does not include the following:
(1) Bona fide discount points.
(2) An amount not to exceed one and one-half (1 1/2) points in indirect broker compensation, if the terms of the loan do not include a prepayment penalty that exceeds two percent (2%) of the home loan principle.
(3) Reasonable fees paid to an affiliate of the creditor.
(4) Interest prepaid by the borrower for the month in which the home loan is closed.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-11
"Political subdivision"
Sec. 11. "Political subdivision" means a municipality, school district, public library, local housing authority, fire protection district, public transportation corporation, local building authority, local hospital authority or corporation, local airport authority, special service district, special taxing district, or any other type of local governmental corporate entity. As added by P.L.73-2004, SEC.33.

IC 24-9-2-12
"Rate"
Sec. 12. "Rate" means the interest rate charged on a home loan, based on an annual simple interest yield.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-13
"Total loan amount"
Sec. 13. "Total loan amount" means the principal of the home loan minus the points and fees that are included in the principal amount of the loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-2-14
"Trigger rate"
Sec. 14. "Trigger rate" means:
(1) for fixed rate home loans in which the interest rate will not vary during the term of the loan, the rate as of the date of closing;
(2) for home loans in which the interest varies according to an index, the sum of the index rate as of the date of closing plus the maximum margin permitted at any time under the loan agreement; or
(3) for all other home loans in which the rate may vary at any time during the term of the loan, the maximum rate that may be charged during the term of the home loan.
As added by P.L.73-2004, SEC.33.



CHAPTER 3. PROHIBITED LENDING PRACTICES GENERALLY

IC 24-9-3-1
Financing of certain premiums, penalties, and fees prohibited
Sec. 1. (a) A creditor making a home loan may not finance, directly or indirectly, any:
(1) credit life insurance;
(2) credit disability insurance;
(3) credit unemployment insurance;
(4) credit property insurance; or
(5) payments directly or indirectly for any cancellation suspension agreement or contract.
(b) Insurance premiums, debt cancellation fees, or suspension fees calculated and paid on a monthly basis are not considered to be financed by the creditor for purposes of this chapter.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-2
Subsidized low rate loans
Sec. 2. (a) A creditor may not knowingly or intentionally replace or consolidate a zero (0) interest rate or other subsidized low rate loan made by a governmental or nonprofit lender with a high cost home loan within the first ten (10) years of the subsidized low rate loan unless the current holder of the loan consents in writing to the refinancing.
(b) For purposes of this section, a "subsidized low rate loan" is a loan that carries a current interest rate of at least two (2) percentage points below the current yield on treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, the fully indexed rate or the fully stepped up rate, as appropriate, should be used instead of the current rate to determine whether a loan is a subsidized low rate loan.
(c) Each mortgage or deed of trust securing a zero (0) interest rate or other subsidized low rate loan executed after January 1, 2005, must prominently display the following on the face of the instrument:
"This instrument secures a zero (0) interest rate or other subsidized low rate loan subject to IC 24-9-3-2.".
(d) A creditor may reasonably rely on the presence or absence of the statement described in subsection (c) on the face of an instrument executed after January 1, 2005, as conclusive proof of the existence or nonexistence of a zero (0) interest rate or other subsidized low rate loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-3
Default on existing loan
Sec. 3. A creditor may not recommend or encourage default on an existing loan or other debt before and in connection with the closing

or planned closing of a home loan that refinances all or part of the existing loan or debt.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-4
Date of payment
Sec. 4. A creditor shall treat each payment made by a borrower in regard to a home loan as posted on the same business day as the payment was received by the creditor, servicer, or creditor's agent, or at the address provided to the borrower by the creditor, servicer, or creditor's agent for making payments.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-5
Loan acceleration
Sec. 5. (a) A home loan agreement may not contain a provision that permits the creditor, in the creditor's sole discretion, to accelerate the indebtedness without material cause.
(b) This section does not prohibit acceleration of a home loan in good faith due to the borrower's failure to abide by the material terms of the loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-6
Loan balance information
Sec. 6. (a) A creditor may not charge a fee for informing or transmitting to a person the balance due to pay off a home loan or to provide a written release upon prepayment. A creditor must provide a payoff balance not later than ten (10) business days after the request is received by the creditor.
(b) For purposes of this section, "fee" does not include actual charges incurred by a creditor for express or priority delivery requested by the borrower of home loan documents to the borrower.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-7
Evasive and deceptive acts prohibited
Sec. 7. A person may not:
(1) divide a loan transaction into separate parts with the intent of evading a provision of this article;
(2) structure a home loan transaction as an open-end loan with the intent of evading the provisions of this article if the loan would be a high cost home loan if the home loan had been structured as a closed-end loan; or
(3) engage in a deceptive act in connection with a:
(A) home loan; or
(B) loan described in IC 24-9-1-1.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005, SEC.5.
IC 24-9-3-8
Coercion and harassment prohibited
Sec. 8. A person seeking to enforce section 7(3) of this chapter, may not knowingly or intentionally intimidate, coerce, or harass another person.
As added by P.L.73-2004, SEC.33.

IC 24-9-3-9
Prohibited discrimination
Sec. 9. It is unlawful for a creditor to discriminate against any applicant with respect to any aspect of a credit transaction on the basis of race, color, religion, national origin, sex, marital status, or age, if the applicant has the ability to contract.
As added by P.L.73-2004, SEC.33.



CHAPTER 4. ADDITIONAL PROHIBITIONS FOR HIGH COST HOME LOANS

IC 24-9-4-1
Limitations and prohibited practices
Sec. 1. The following additional limitations and prohibited practices apply to a high cost home loan:
(1) A creditor making a high cost home loan may not directly or indirectly finance any points and fees.
(2) Prepayment fees or penalties may not be included in the loan documents for a high cost home loan or charged to the borrower if the fees or penalties exceed in total two percent (2%) of the high cost home loan amount prepaid during the first twenty-four (24) months after the high cost home loan closing.
(3) A prepayment penalty may not be contracted for after the second year following the high cost home loan closing.
(4) A creditor may not include a prepayment penalty fee in a high cost home loan unless the creditor offers the borrower the option of choosing a loan product without a prepayment fee. The terms of the offer must be made in writing and must be initialed by the borrower. The document containing the offer must be clearly labeled in large bold type and must include the following disclosure:
"LOAN PRODUCT CHOICE
I was provided with an offer to accept a product both with and without a prepayment penalty provision. I have chosen to accept the product with a prepayment penalty.".
(5) A creditor shall not sell or otherwise assign a high cost home loan without furnishing the following statement to the purchaser or assignee:
"NOTICE: This is a loan subject to special rules under IC 24-9. Purchasers or assignees may be liable for all claims and defenses with respect to the loan that the borrower could assert against the lender.".
(6) A mortgage or deed of trust that secures a high cost home loan at the time the mortgage or deed of trust is recorded must prominently display the following on the face of the instrument:
"This instrument secures a high cost home loan as defined in IC 24-9-2-8.".
(7) A creditor making a high cost home loan may not finance, directly or indirectly, any life or health insurance.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-2
Points and fees charged in certain refinance transactions; evasive division of home loans prohibited
Sec. 2. A creditor may not knowingly or intentionally:
(1) refinance a high cost home loan by charging points and fees on the part of the proceeds of the new high cost home loan that is used to refinance the existing high cost loan within four (4)

years of the origination of the existing high cost home loan; or
(2) divide a home loan transaction into multiple transactions with the effect of evading this article. Where multiple transactions are involved, the total points and fees charged in all transactions shall be considered when determining whether the protections of this section apply.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-3
Balloon payments
Sec. 3. Notwithstanding IC 24-4.5-3-402, a high cost home loan agreement may not require a scheduled payment that is more than twice as large as the average of earlier scheduled monthly payments under the high cost home loan agreement unless the payment becomes due and payable at least one hundred twenty (120) months after the date of the high cost home loan. This prohibition does not apply if:
(1) the payment schedule is adjusted to account for the seasonal or irregular income of the borrower; or
(2) the loan is a bridge loan connected with or related to the acquisition or construction of a dwelling intended to become the borrower's principal dwelling.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-4
Payment terms; collection of interest due
Sec. 4. (a) Except as provided in subsection (b), a high cost home loan may not include payment terms under which the outstanding principal balance will increase at any time over the course of the high cost home loan because the regular periodic payments do not cover the full amount of interest due.
(b) This section does not apply to a temporary forbearance that is requested by a borrower regarding a high cost home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-5
Acceleration after default
Sec. 5. A high cost home loan may not contain a provision that increases the interest rate after default. However, this section does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the high cost home loan documents if the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-6
Consolidated periodic payments paid from loan proceeds
Sec. 6. A high cost home loan may not include terms under which more than two (2) periodic payments required under the high cost home loan are consolidated and paid in advance from the high cost

home loan proceeds provided to the borrower.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-7
Counseling agency contact information
Sec. 7. A creditor may not make a high cost home loan without first providing the borrower information to facilitate contact with a nonprofit counseling agency certified by:
(1) the United States Department of Housing and Urban Development; or
(2) the Indiana housing and community development authority under IC 5-20-1-4(g);
at the same time as the good faith estimates are provided to the borrower in accordance with the requirements of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2601 et seq.) as amended.
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.415.

IC 24-9-4-8
Repayment ability; commercially reasonable practices to determine debt to income ratio
Sec. 8. (a) A creditor may not make a high cost home loan without regard to repayment ability.
(b) If a creditor presents evidence that the creditor followed commercially reasonable practices in determining the borrower's debt to income ratio, there is a rebuttable presumption that the creditor made the high cost home loan with due regard to repayment ability. For purposes of this section, there is a rebuttable presumption that the borrower's statement of income provided to the creditor is true and complete.
(c) Commercially reasonable practices include the use of:
(1) the debt to income ratio:
(A) listed in 38 CFR 36.4337(c)(1); and
(B) defined in 38 CFR 36.4337(d); and
(2) the residual income guidelines established under:
(A) 38 CFR 36.4337(e); and
(B) United States Department of Veterans Affairs form 26-6393.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-9
Payments to home improvement contractors
Sec. 9. A creditor may not pay a contractor under a home improvement contract from the proceeds of a high cost home loan unless:
(1) the creditor is presented with a signed and dated completion certificate showing that the home improvements have been completed; and
(2) the instrument is payable to the borrower or jointly to the

borrower and the contractor or, at the election of the borrower, through a third party escrow agent under a written agreement signed by the borrower, the creditor, and the contractor before the disbursement.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-10
Modification, renewal, extension, amendment, or deferral of loan terms; fees and charges prohibited
Sec. 10. A creditor may not charge a borrower any fees or other charges to modify, renew, extend, or amend a high cost home loan or to defer a payment due under the terms of a high cost home loan.
As added by P.L.73-2004, SEC.33.

IC 24-9-4-11
Notice to borrower
Sec. 11. A creditor may not make a high cost home loan unless the creditor has given the following notice, in writing, to the borrower not later than the time that notice is required under 12 CFR 226.31(c):
"NOTICE TO BORROWER
YOU SHOULD BE AWARE THAT YOU MIGHT BE ABLE TO OBTAIN A LOAN AT A LOWER COST. YOU SHOULD COMPARE LOAN RATES, COSTS, AND FEES. MORTGAGE LOAN RATES AND CLOSING COSTS AND FEES VARY BASED ON MANY FACTORS, INCLUDING YOUR PARTICULAR CREDIT AND FINANCIAL CIRCUMSTANCES, YOUR EMPLOYMENT HISTORY, THE LOAN-TO-VALUE REQUESTED, AND THE TYPE OF PROPERTY THAT WILL SECURE YOUR LOAN. THE LOAN RATE, COSTS, AND FEES COULD ALSO VARY BASED ON WHICH CREDITOR OR BROKER YOU SELECT.
IF YOU ACCEPT THE TERMS OF THIS LOAN, THE CREDITOR WILL HAVE A MORTGAGE LIEN ON YOUR HOME. YOU COULD LOSE YOUR HOME AND ANY MONEY YOU HAVE PAID IF YOU DO NOT MEET YOUR PAYMENT OBLIGATIONS UNDER THE LOAN.
YOU SHOULD CONSULT AN ATTORNEY AND A QUALIFIED INDEPENDENT CREDIT COUNSELOR OR OTHER EXPERIENCED FINANCIAL ADVISER REGARDING THE RATE, FEES, AND PROVISIONS OF THIS MORTGAGE LOAN BEFORE YOU PROCEED. A LIST OF QUALIFIED COUNSELORS IS AVAILABLE FROM THE INDIANA HOUSING AND COMMUNITY DEVELOPMENT AUTHORITY.
YOU ARE NOT REQUIRED TO COMPLETE THIS LOAN AGREEMENT MERELY BECAUSE YOU HAVE RECEIVED THIS DISCLOSURE OR HAVE SIGNED A LOAN APPLICATION. REMEMBER, PROPERTY TAXES

AND HOMEOWNER'S INSURANCE ARE YOUR RESPONSIBILITY. NOT ALL CREDITORS PROVIDE ESCROW SERVICES FOR THESE PAYMENTS. YOU SHOULD ASK YOUR CREDITOR ABOUT THESE SERVICES.
ALSO, YOUR PAYMENTS ON EXISTING DEBTS CONTRIBUTE TO YOUR CREDIT RATINGS. YOU SHOULD NOT ACCEPT ANY ADVICE TO IGNORE YOUR REGULAR PAYMENTS TO YOUR EXISTING CREDITORS.".
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.416.

IC 24-9-4-12
High cost home loan agreements; unconscionable and void provisions
Sec. 12. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, a provision of a high cost home loan agreement that:
(1) requires arbitration of a claim or defense;
(2) allows a party to require a borrower to assert a claim or defense in a forum that is:
(A) less convenient;
(B) more costly; or
(C) more dilatory;
for the resolution of the dispute than an Indiana court in which the borrower may otherwise bring a claim or defense; or
(3) limits in any way any claim or defense the borrower may have;
is unconscionable and void.
As added by P.L.73-2004, SEC.33.



CHAPTER 5. CLAIMS, DEFENSES, REMEDIES

IC 24-9-5-1
Purchaser or assignee subject to affirmative claims and defenses; claims available to borrower
Sec. 1. (a) A person who purchases or is otherwise assigned a high cost home loan is subject to all affirmative claims and any defenses, except for an affirmative claim or defense pursuant to IC 24-9-3-7, with respect to the high cost home loan that the borrower could assert against a creditor or broker of the high cost home loan. However, this section does not apply if the purchaser or assignee demonstrates by a preponderance of the evidence that a reasonable person exercising ordinary due diligence could not determine that the loan was a high cost home loan. A purchaser or an assignee is presumed to have exercised reasonable due diligence if the purchaser or assignee:
(1) has in place at the time of the purchase or assignment of the subject loans, policies that expressly prohibit the purchase or acceptance of the assignment of any high cost home loans;
(2) requires by contract that a seller or an assignor of home loans to the purchaser or assignee represents and warrants to the purchaser or assignee that either:
(A) the seller or assignor will not sell or reassign any high cost home loans to the purchaser or assignee; or
(B) the seller or assignor is a beneficiary of a representation and warranty from a previous seller or assignor to that effect;
(3) exercises reasonable due diligence:
(A) at the time of purchase or assignment of home loans; or
(B) within a reasonable period after the purchase or assignment of home loans;
intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high cost home loans; or
(4) satisfies the requirements of subdivisions (1) and (2) and establishes that a reasonable person exercising ordinary due diligence could not determine that the loan was a high cost home loan based on the:
(A) documentation required by the federal Truth in Lending Act (15 U.S.C. 1601 et seq.); and
(B) itemization of the amount financed and other disbursement disclosures.
(b) A borrower acting only in an individual capacity may assert against the creditor or any subsequent holder or assignee of a high cost home loan:
(1) a violation of IC 24-9-4-2 as a defense, claim, or counterclaim, after:
(A) an action to enjoin foreclosure or to preserve or obtain possession of the dwelling that secures the loan is initiated;
(B) an action to collect on the loan or foreclose on the

collateral securing the loan is initiated; or
(C) the loan is more than sixty (60) days in default;
within three (3) years after the closing of a home loan;
(2) a violation of this article in connection to the high cost home loan as a defense, claim, or counterclaim in an original action within five (5) years after the closing of a high cost home loan; and
(3) any defense, claim, counterclaim, or action to enjoin foreclosure or preserve or obtain possession of the home that secures the loan, including a violation of this article after:
(A) an action to collect on the loan or foreclose on the collateral securing the loan is initiated;
(B) the debt arising from the loan is accelerated; or
(C) the loan is more than sixty (60) days in default;
at any time during the term of a high cost home loan.
(c) In an action, a claim, or a counterclaim brought under subsection (b), the borrower may recover only amounts required to reduce or extinguish the borrower's liability under a home loan plus amounts required to recover costs, including reasonable attorney's fees.
(d) The provisions of this section are effective notwithstanding any other provision of law. This section shall not be construed to limit the substantive rights, remedies, or procedural rights available to a borrower against any creditor, assignee, or holder under any other law. The rights conferred on borrowers by subsections (a) and (b) are independent of each other and do not limit each other.
As added by P.L.73-2004, SEC.33. Amended by P.L.141-2005, SEC.6.

IC 24-9-5-2
Acceleration; reinstatement of high cost home loan after cure of default
Sec. 2. (a) If a creditor asserts that grounds for acceleration under the terms of a high cost home loan exist and requires the payment in full of all sums secured by the security instrument, the borrower or a person authorized to act on the borrower's behalf at any time before the title is transferred by means of foreclosure, judicial proceeding and sale, or otherwise may cure the default and reinstate the high cost home loan by tendering the amount or performance as specified in the security instrument.
(b) If the borrower cures the default on a high cost home loan, the original loan terms shall be reinstated, and any acceleration of any obligation under the security instrument or note arising from the default is nullified as of the date of the cure.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-3
Foreclosure proceedings
Sec. 3. (a) A creditor making a high cost home loan that has the right to foreclose must use the judicial foreclosure procedures of the

state in which the property securing the high cost home loan is located. The borrower has the right to assert in the proceeding the nonexistence of a default and any other claim or defense to acceleration and foreclosure, including any claim or defense based on any violations of this article.
(b) This section is not intended and shall not be construed to allow any claim or defense otherwise barred by any statute of limitation or repose.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-4
Damages, relief, and remedies; action by homeowner protection unit; statute of limitations; priority of damages over civil penalties
Sec. 4. (a) A person who violates this article is liable to a person who is a party to the home loan transaction that gave rise to the violation for the following:
(1) Actual damages, including consequential damages. A person is not required to demonstrate reliance in order to receive actual damages.
(2) Statutory damages equal to two (2) times the finance charges agreed to in the home loan agreement.
(3) Costs and reasonable attorney's fees.
(b) A person may be granted injunctive, declaratory, and other equitable relief as the court determines appropriate in an action to enforce compliance with this chapter.
(c) The right of rescission granted under 15 U.S.C. 1601 et seq. for a violation of the federal Truth in Lending Act (15 U.S.C. 1601 et seq.) is available to a person acting only in an individual capacity by way of recoupment as a defense against a party foreclosing on a home loan at any time during the term of the loan. Any recoupment claim asserted under this provision is limited to the amount required to reduce or extinguish the person's liability under the home loan plus amounts required to recover costs, including reasonable attorney's fees. This article shall not be construed to limit the recoupment rights available to a person under any other law.
(d) The remedies provided in this section are cumulative but are not intended to be the exclusive remedies available to a person. Except as provided in subsection (e), a person is not required to exhaust any administrative remedies under this article or under any other applicable law.
(e) Before bringing an action regarding an alleged deceptive act under this chapter, a person must:
(1) notify the homeowner protection unit established by IC 4-6-12-2 of the alleged violation giving rise to the action; and
(2) allow the homeowner protection unit at least ninety (90) days to institute appropriate administrative and civil action to redress a violation.
(f) An action under this chapter must be brought within five (5) years after the date that the person knew, or by the exercise of

reasonable diligence should have known, of the violation of this article.
(g) An award of damages under subsection (a) has priority over a civil penalty imposed under this article.
As added by P.L.73-2004, SEC.33. Amended by P.L.3-2005, SEC.1.

IC 24-9-5-5
Unintentional or erroneous violations; corrections by creditors
Sec. 5. (a) If the creditor or an assignee establishes by a preponderance of evidence that a violation of this article is unintentional or the result of a bona fide error of law or fact notwithstanding the maintenance of procedures reasonably adopted to avoid any such violation or error, the validity of the transaction is not affected, and no liability is imposed under section 4 of this chapter except in the case of a refusal to make a refund.
(b) Except as provided in subsection (c), a creditor in a high cost home loan who in good faith fails to comply with this article is not considered to have violated this article if the creditor does the following before receiving notice of the failure from the borrower:
(1) Not later than ninety (90) days after the date of the loan closing:
(A) makes appropriate restitution to the borrower of any amounts collected in error; and
(B) takes necessary action to make all appropriate adjustments to the loan to correct the error.
(2) Not later than one hundred twenty (120) days after the date of the loan closing, notifies the borrower of:
(A) the error; and
(B) the amount of the required restitution or adjustment.
(c) Subsection (b) does not apply unless the creditor establishes that the compliance failure was not intentional and resulted from a bona fide error of fact or law, notwithstanding the maintenance of procedures reasonably adopted to avoid the errors.
As added by P.L.73-2004, SEC.33.

IC 24-9-5-6
Relation to other laws
Sec. 6. The rights conferred by this article are in addition to rights granted under any other law.
As added by P.L.73-2004, SEC.33.



CHAPTER 6. REPORTING REQUIREMENTS

IC 24-9-6-1
Requirements for servicers of high cost home loans
Sec. 1. (a) A servicer of a high cost home loan shall report at least once each calendar quarter to a nationally recognized consumer credit reporting agency both the favorable and unfavorable payment history information of the borrower on payments due to the creditor on a high cost home loan.
(b) This section does not prohibit a servicer from agreeing with the borrower not to report specified payment history information in the event of a resolved or an unresolved dispute with a borrower and does not apply to high cost home loans held or serviced by a lender for less than ninety (90) days.
As added by P.L.73-2004, SEC.33.



CHAPTER 7. STATE POWER TO REGULATE LENDING

IC 24-9-7-1
State sole regulator of loans and credit
Sec. 1. The state is the sole regulator of the business of originating, granting, servicing, and collecting loans and other forms of credit in Indiana and the manner in which the business is conducted. This regulation preempts all other regulation of these activities by any political subdivision.
As added by P.L.73-2004, SEC.33.

IC 24-9-7-2
Political subdivisions; prohibited practices
Sec. 2. Political subdivisions may not:
(1) enact, issue, or enforce ordinances, resolutions, regulations, orders, requests for proposals, or requests for bids pertaining to financial or lending activities, including ordinances, resolutions, and rules that disqualify persons from doing business with a municipality and that are based upon lending terms or practices; or
(2) impose reporting requirements or any other obligations upon persons regarding financial services or lending practices or upon subsidiaries or affiliates that:
(A) are subject to the jurisdiction of the department of financial institutions;
(B) are subject to the jurisdiction or regulatory supervision of the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the Federal Trade Commission, or the United States Department of Housing and Urban Development;
(C) are chartered by the United States Congress to engage in secondary market mortgage transactions;
(D) are created by the Indiana housing and community development authority; or
(E) originate, purchase, sell, assign, securitize, or service property interests or obligations created by financial transactions or loans made, executed, originated, or purchased by persons referred to in clauses (A), (B), (C), or (D).
As added by P.L.73-2004, SEC.33. Amended by P.L.1-2006, SEC.417 and P.L.181-2006, SEC.59.



CHAPTER 8. PENALTIES AND ENFORCEMENT

IC 24-9-8-1
Penalties
Sec. 1. A person who knowingly or intentionally violates this article commits:
(1) a Class A misdemeanor; and
(2) an act that is actionable by the attorney general under IC 24-5-0.5 and is subject to the penalties listed in IC 24-5-0.5.
As added by P.L.73-2004, SEC.33.

IC 24-9-8-2
Homeowner protection unit
Sec. 2. (a) Beginning July 1, 2005, the attorney general and the attorney general's homeowner protection unit established under IC 4-6-12 shall enforce this article for any violation occurring within five (5) years after the making of a home loan.
(b) The attorney general may refer a matter under section 1 of this chapter to a prosecuting attorney for enforcement.
As added by P.L.73-2004, SEC.33.

IC 24-9-8-3
Enforcement actions; civil penalty; jurisdiction
Sec. 3. (a) The attorney general may bring an action to enjoin a violation of this article. A court in which the action is brought may:
(1) issue an injunction;
(2) order a person to make restitution;
(3) order a person to reimburse the state for reasonable costs of the attorney general's investigation and prosecution of the violation of this article; and
(4) impose a civil penalty of not more than ten thousand dollars ($10,000) per violation.
(b) A person who violates an injunction under this section is subject to a civil penalty of not more than ten thousand dollars ($10,000) per violation.
(c) The court that issues an injunction retains jurisdiction over a proceeding seeking the imposition of a civil penalty under this section.
As added by P.L.73-2004, SEC.33.

IC 24-9-8-4
Complaints
Sec. 4. The attorney general may file complaints with any of the agencies listed in IC 4-6-12-4 to implement this chapter.
As added by P.L.73-2004, SEC.33.



CHAPTER 9. FEES

IC 24-9-9-1
Mortgage recording fee
Sec. 1. The county recorder shall assess a fee of three dollars ($3) under IC 36-2-7-10(b)(11) for each mortgage recorded. The fee shall be paid to the county treasurer at the end of each calendar month as provided in IC 36-2-7-10(a).
As added by P.L.73-2004, SEC.33.

IC 24-9-9-2
County recorder's record perpetuation fund
Sec. 2. The county auditor shall credit fifty cents ($0.50) of the fee collected under IC 36-2-7-10(b)(11) for each mortgage recorded to the county recorder's records perpetuation fund established under IC 36-2-7-10(c).
As added by P.L.73-2004, SEC.33.

IC 24-9-9-3
Distributions to auditor of state
Sec. 3. On or before June 20 and December 20 of each year, after completing an audit of the county treasurer's monthly reports required by IC 36-2-10-16, the county auditor shall distribute to the auditor of state two dollars and fifty cents ($2.50) of the mortgage recording fee collected under IC 36-2-7-10(b)(11) for each mortgage recorded by the county recorder. The auditor of state shall deposit the money in the state general fund to be distributed as described in section 4 of this chapter.
As added by P.L.73-2004, SEC.33.

IC 24-9-9-4
Distributions by auditor of state
Sec. 4. On or before June 30 and December 31 of each year the auditor of state shall distribute one dollar and twenty-five cents ($1.25) of the mortgage recording fee to the state general fund and one dollar and twenty-five cents ($1.25) of the mortgage recording fee to the homeowner protection unit account established by IC 4-6-12-9.
As added by P.L.73-2004, SEC.33. Amended by P.L.246-2005, SEC.209.









TITLE 25. PROFESSIONS AND OCCUPATIONS

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 1. EVIDENCE OF LICENSE APPLICANT'S PAYMENT OF PERSONAL PROPERTY TAXES REQUIRED

IC 25-1-1-1
Issuance of license; evidence of payment of personal property tax
Sec. 1. It is unlawful for any board, officer, or person to issue any license, as defined in section 2 of this chapter, to any person who is a resident of this state, unless the applicant, at the time he applies for such license, submits, in addition to all other requirements prescribed by law, a receipt or other evidence showing that he has paid all his personal property taxes in full. "Other evidence" in the case of all licenses issued by the bureau of motor vehicles means a statement signed by the treasurer of the county in which the applicant is a resident that the applicant has paid all personal taxes assessed against him, including all delinquent personal property tax; or, if the applicant owns no personal property subject to taxation, a signed statement from the assessor of the county in which the applicant resides certifying that he has made an affidavit to the effect that he owes no delinquent personal property tax in any county in Indiana.
(Formerly: Acts 1931, c.124, s.1; Acts 1941, c.61, s.1; Acts 1943, c.124, s.1; Acts 1953, c.208, s.1.) As amended by Acts 1978, P.L.2, SEC.2501.



CHAPTER 1.1. EFFECT OF CRIMINAL CONVICTIONS ON LICENSED OR REGISTERED PERSONS

IC 25-1-1.1-1
Denial, revocation, or suspension of license or certificate of registration; conviction of crime
Sec. 1. Except as provided under sections 2 through 3 of this chapter, a license or certificate of registration that an individual is required by law to hold to engage in a business, profession, or occupation may not be denied, revoked, or suspended because the applicant or holder has been convicted of an offense. The acts from which the applicant's or holder's conviction resulted may, however, be considered as to whether the applicant or holder should be entrusted to serve the public in a specific capacity.
(Formerly: Acts 1973, P.L.249, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2502; P.L.67-1990, SEC.6.

IC 25-1-1.1-2
Suspension or revocation of license or certificate; conviction for drug related offense
Sec. 2. A board, a commission, or a committee may suspend or revoke a license or certificate issued under this title by the board, the commission, or the committee if the individual who holds the license or certificate is convicted of any of the following:
(1) Possession of cocaine or a narcotic drug under IC 35-48-4-6.
(2) Possession of methamphetamine under IC 35-48-4-6.1.
(3) Possession of a controlled substance under IC 35-48-4-7(a).
(4) Fraudulently obtaining a controlled substance under IC 35-48-4-7(b).
(5) Manufacture of paraphernalia as a Class D felony under IC 35-48-4-8.1(b).
(6) Dealing in paraphernalia as a Class D felony under IC 35-48-4-8.5(b).
(7) Possession of paraphernalia as a Class D felony under IC 35-48-4-8.3(b).
(8) Possession of marijuana, hash oil, or hashish as a Class D felony under IC 35-48-4-11.
(9) Maintaining a common nuisance under IC 35-48-4-13.
(10) An offense relating to registration, labeling, and prescription forms under IC 35-48-4-14.
(11) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (10).
(12) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (10).
(13) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under subdivisions (1) through (12).
As added by P.L.67-1990, SEC.7. Amended by P.L.1-1991, SEC.162;

P.L.17-2001, SEC.5; P.L.151-2006, SEC.10.

IC 25-1-1.1-3
Suspension or revocation of license or certificate; conviction for additional drug related offenses
Sec. 3. A board, a commission, or a committee shall revoke or suspend a license or certificate issued under this title by the board, the commission, or the committee if the individual who holds the license or certificate is convicted of any of the following:
(1) Dealing in or manufacturing cocaine or a narcotic drug under IC 35-48-4-1.
(2) Dealing in methamphetamine under IC 35-48-4-1.1.
(3) Dealing in a schedule I, II, or III controlled substance under IC 35-48-4-2.
(4) Dealing in a schedule IV controlled substance under IC 35-48-4-3.
(5) Dealing in a schedule V controlled substance under IC 35-48-4-4.
(6) Dealing in a substance represented to be a controlled substance under IC 35-48-4-4.5.
(7) Knowingly or intentionally manufacturing, advertising, distributing, or possessing with intent to manufacture, advertise, or distribute a substance represented to be a controlled substance under IC 35-48-4-4.6.
(8) Dealing in a counterfeit substance under IC 35-48-4-5.
(9) Dealing in marijuana, hash oil, or hashish under IC 35-48-4-10(b).
(10) Conspiracy under IC 35-41-5-2 to commit an offense listed in subdivisions (1) through (9).
(11) Attempt under IC 35-41-5-1 to commit an offense listed in subdivisions (1) through (9).
(12) An offense in any other jurisdiction in which the elements of the offense for which the conviction was entered are substantially similar to the elements of an offense described under subdivisions (1) through (11).
(13) A violation of any federal or state drug law or rule related to wholesale legend drug distributors licensed under IC 25-26-14.
As added by P.L.67-1990, SEC.8. Amended by P.L.182-1991, SEC.1; P.L.17-2001, SEC.6; P.L.1-2002, SEC.94; P.L.151-2006, SEC.11.



CHAPTER 1.2. EFFECT OF DELINQUENCY IN CHILD SUPPORT PAYMENTS ON LICENSED OR REGISTERED PERSONS

IC 25-1-1.2-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" means a person who applies for:
(1) an unlimited license, certificate, registration, or permit;
(2) a limited or probationary license, certificate, registration, or permit;
(3) a temporary license, certificate, registration, or permit; or
(4) an intern permit;
issued by a board regulating a profession or an occupation.
As added by P.L.133-1995, SEC.19.



CHAPTER 2. RENEWAL OF LICENSES GRANTED BY STATE AGENCIES . NOTICE OF EXPIRATION

IC 25-1-2-1
Declaration of intent
Sec. 1. It is the declared intent of the general assembly by the enactment of this law to require those agencies which are authorized to issue the licenses designated in section 2.1 of this chapter, in the interests of efficiency and economy in the administration of government, to issue such designated permits, licenses, certificates of registration, and other evidences of compliance with statute or regulation, and renewals thereof, for periods of two (2) years duration rather than upon an annual basis, and at the time of issuance or reissuance, or at the time designated by law for the collection of fees therefor, to require the payment of such fees for a period of two (2) years rather than for one (1) year.
(Formerly: Acts 1961, c.79, s.1.) As amended by P.L.1-1990, SEC.246.



CHAPTER 3. CIVIL IMMUNITY OF REGULATORY AGENCIES

IC 25-1-3-1
Definitions
Sec. 1. (a) As used in this chapter, the term "regulatory board" means any state board, commission, or state agency which licenses persons in order to regulate the practice of a particular profession or professions.
(b) As used in this chapter, the term "board members" means members of a regulatory board.
(c) As used in this chapter, the term "secretary" means the executive secretary or other person charged with the administration of the affairs of a regulatory board.
(Formerly: Acts 1975, P.L.268, SEC.1.)

IC 25-1-3-2
Extent of immunity from civil liability
Sec. 2. The board members, the secretary, his staff, counsel, investigators and hearing officer of every regulatory board, except as provided in section 4 of this chapter, shall be immune from civil liability for damages for conduct within the scope and arising out of the performance of their duties. This section shall not be construed to include civil actions for damages not directly related to the investigative process and shall apply only to the process for the finding of fact of the regulatory board.
(Formerly: Acts 1975, P.L.268, SEC.1.)

IC 25-1-3-3
Immunity from civil liability; statements in course of investigatory hearing or review proceedings
Sec. 3. Any person shall be immune from civil liability for damages for any sworn or written statements, made without malice, and transmitted to the regulatory board, executive secretary, or his staff, or made in the course of investigatory, hearing or review proceedings.
(Formerly: Acts 1975, P.L.268, SEC.1.)

IC 25-1-3-4
Regulatory boards covered
Sec. 4. The provisions of this chapter extend to every regulatory board of the state except the disciplinary commission of the supreme court of Indiana which is protected under IC 1971, 33-2-3-1.
(Formerly: Acts 1975, P.L.268, SEC.1.)



CHAPTER 4. CONTINUING EDUCATION

IC 25-1-4-0.2
"Approved organization" defined
Sec. 0.2. As used in this chapter, "approved organization" refers to the following:
(1) United States Department of Education.
(2) Council on Post-Secondary Education.
(3) Joint Commission on Accreditation of Hospitals.
(4) Joint Commission on Healthcare Organizations.
(5) Federal, state, and local government agencies.
(6) A college or other teaching institution accredited by the United States Department of Education or the Council on Post-Secondary Education.
(7) A national organization of practitioners whose members practicing in Indiana are subject to regulation by a board or agency regulating a profession or occupation under this title or IC 15.
(8) A national, state, district, or local organization that operates as an affiliated entity under the approval of an organization listed in subdivisions (1) through (7).
(9) An internship or a residency program conducted in a hospital that has been approved by an organization listed in subdivisions (1) through (7).
(10) Any other organization or individual approved by the board.
As added by P.L.157-2006, SEC.10.

IC 25-1-4-0.3
"Board" defined
Sec. 0.3. As used in section 3 of this chapter, "board" means any of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana athletic trainers board (IC 25-5.1-2-1).
(4) Indiana auctioneer commission (IC 25-6.1-2-1).
(5) State board of barber examiners (IC 25-7-5-1).
(6) State boxing commission (IC 25-9-1).
(7) Board of chiropractic examiners (IC 25-10-1).
(8) State board of cosmetology examiners (IC 25-8-3-1).
(9) State board of dentistry (IC 25-14-1).
(10) Indiana dietitians certification board (IC 25-14.5-2-1).
(11) State board of registration for professional engineers (IC 25-31-1-3).
(12) Board of environmental health specialists (IC 25-32).
(13) State board of funeral and cemetery service (IC 25-15-9).
(14) Indiana state board of health facility administrators (IC 25-19-1).         (15) Committee on hearing aid dealer examiners (IC 25-20-1-1.5).
(16) Home inspectors licensing board (IC 25-20.2-3-1).
(17) Indiana hypnotist committee (IC 25-20.5-1-7).
(18) State board of registration for land surveyors (IC 25-21.5-2-1).
(19) Manufactured home installer licensing board (IC 25-23.7).
(20) Medical licensing board of Indiana (IC 25-22.5-2).
(21) Indiana state board of nursing (IC 25-23-1).
(22) Occupational therapy committee (IC 25-23.5).
(23) Indiana optometry board (IC 25-24).
(24) Indiana board of pharmacy (IC 25-26).
(25) Indiana physical therapy committee (IC 25-27-1).
(26) Physician assistant committee (IC 25-27.5).
(27) Indiana plumbing commission (IC 25-28.5-1-3).
(28) Board of podiatric medicine (IC 25-29-2-1).
(29) Private detectives licensing board (IC 25-30-1-5.1).
(30) State psychology board (IC 25-33).
(31) Indiana real estate commission (IC 25-34.1-2).
(32) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(33) Respiratory care committee (IC 25-34.5).
(34) Social worker, marriage and family therapist, and mental health counselor board (IC 25-23.6).
(35) Speech-language pathology and audiology board (IC 25-35.6-2).
(36) Indiana board of veterinary medical examiners (IC 15-5-1.1).
As added by P.L.269-2001, SEC.2. Amended by P.L.157-2006, SEC.11.

IC 25-1-4-0.5
"Continuing education" defined
Sec. 0.5. As used in this chapter, "continuing education" means an orderly process of instruction that is approved by an approved organization or the board and that is designed to directly enhance the practitioner's knowledge and skill in providing services relevant to the practitioner's profession or occupation.
As added by P.L.157-2006, SEC.12.

IC 25-1-4-0.6
"Practitioner" defined
Sec. 0.6. As used in section 3 of this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued by the board regulating the profession in question. As added by P.L.269-2001, SEC.3.

IC 25-1-4-1
Requirement
Sec. 1. No board or agency regulating a profession or occupation under this title or under IC 15, IC 16, or IC 22 may require continuing education as a condition of certification, registration, or licensure unless so specifically authorized or mandated by statute.
As added by Acts 1981, P.L.222, SEC.1.

IC 25-1-4-2
Promotion
Sec. 2. A board or agency regulating a profession or occupation under this title or under IC 15, IC 16, or IC 22 may cooperate with members of the profession or occupation it regulates to promote continuing education within the profession or occupation.
As added by Acts 1981, P.L.222, SEC.1.

IC 25-1-4-3
Sworn statements of compliance; retention of copies of certificates of completion; audits
Sec. 3. (a) Notwithstanding any other law, a board that is specifically authorized or mandated to require continuing education as a condition to renew a registration, certification, or license must require a practitioner to comply with the following renewal requirements:
(1) The practitioner shall provide the board with a sworn statement executed by the practitioner that the practitioner has fulfilled the continuing education requirements required by the board.
(2) The practitioner shall retain copies of certificates of completion for continuing education courses for three (3) years from the end of the licensing period for which the continuing education applied. The practitioner shall provide the board with copies of the certificates of completion upon the board's request for a compliance audit.
(b) Following every license renewal period, the board shall randomly audit for compliance more than one percent (1%) but less than ten percent (10%) of the practitioners required to take continuing education courses.
As added by P.L.269-2001, SEC.4. Amended by P.L.157-2006, SEC.13.

IC 25-1-4-3.2
Distance learning methods
Sec. 3.2. A board or agency regulating a profession or occupation under this title or under IC 15, IC 16, or IC 22 shall require that at least one-half (50%) of all continuing education requirements must be allowed by distance learning methods, except for doctors, nurses, chiropractors, optometrists and dentists. As added by P.L.227-2001, SEC.1.

IC 25-1-4-4
Hardship waiver
Sec. 4. A board, a commission, a committee, or an agency regulating a profession or occupation under this title or under IC 15, IC 16, or IC 22 may grant an applicant a waiver from all or part of the continuing education requirement for a renewal period if the applicant was not able to fulfill the requirement due to a hardship that resulted from any of the following:
(1) Service in the armed forces of the United States during a substantial part of the renewal period.
(2) An incapacitating illness or injury.
(3) Other circumstances determined by the board or agency.
As added by P.L.88-2004, SEC.1.

IC 25-1-4-5
Failure to comply; license suspension; penalties; reinstatement requirements
Sec. 5. (a) Notwithstanding any other law, if the board determines that a practitioner has not complied with this chapter at the time that the practitioner applies for license renewal or after an audit conducted under section 3 of this chapter, the board shall do the following:
(1) Send the practitioner notice of noncompliance by certified mail.
(2) As a condition of license renewal, require the practitioner to comply with subsection (b).
(3) Issue a conditional license to the practitioner that is effective until the practitioner complies with subsection (b).
(b) Upon receipt of a notice of noncompliance under subsection (a), a practitioner shall do either of the following:
(1) If the practitioner believes that the practitioner has complied with this chapter, within twenty-one (21) days of receipt of the notice, send written notice to the board requesting a review so that the practitioner may submit proof of compliance.
(2) If the practitioner does not disagree with the board's determination of noncompliance, do the following:
(A) Except as provided in subsection (d), pay to the board a civil penalty not to exceed one thousand dollars ($1,000) within twenty-one (21) days of receipt of the notice.
(B) Acquire, within six (6) months after receiving the notice, the number of credit hours needed to achieve full compliance.
(C) Comply with all other provisions of this chapter.
(c) If a practitioner fails to comply with subsection (b), the board shall immediately suspend the license of the practitioner and send notice of the suspension to the practitioner by certified mail.
(d) If the board determines that a practitioner has knowingly or intentionally made a false or misleading statement to the board

concerning compliance with the continuing education requirements, in addition to the requirements under this section the board may impose a civil penalty of not more than five thousand dollars ($5,000) under subsection (b)(2)(A).
(e) The board shall:
(1) reinstate a practitioner suspended under subsection (c); or
(2) renew the practitioner's license in place of the conditional license issued under subsection (a)(3);
if the practitioner supplies proof of compliance with this chapter under subsection (b)(1).
As added by P.L.157-2006, SEC.14.

IC 25-1-4-6
Failure to comply; denial of license renewal; penalties
Sec. 6. (a) Notwithstanding any other law, if at the time a practitioner applies for license renewal or after an audit conducted under section 3 of this chapter, the board determines that the practitioner has failed to comply with this chapter and the practitioner has previously received a notice of noncompliance under section 5(a) of this chapter during the preceding license period, the board shall do the following:
(1) Provide the practitioner notice of noncompliance by certified mail.
(2) Deny the practitioner's application for license renewal.
(b) The board shall reinstate a license not renewed under subsection (a) upon occurrence of the following:
(1) Payment by a practitioner to the board of a civil penalty determined by the board, but not to exceed one thousand dollars ($1,000).
(2) Acquisition by the practitioner of the number of credit hours required to be obtained by the practitioner during the relevant license period.
(3) The practitioner otherwise complies with this chapter.
As added by P.L.157-2006, SEC.15.

IC 25-1-4-7
Credit hours
Sec. 7. Credit hours acquired by a practitioner under section 5(b)(2) or 6(b)(2) of this chapter may not apply to the practitioner's credit hour requirement for the license period in which the credit hours are acquired.
As added by P.L.157-2006, SEC.16.

IC 25-1-4-8
Rules
Sec. 8. The board may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.157-2006, SEC.17.



CHAPTER 5. PROFESSIONAL LICENSING AGENCY

IC 25-1-5-1
Centralization of staff, functions, and services; purpose
Sec. 1. The centralization of staff, functions, and services contemplated by this chapter shall be done in such a way as to enhance the Indiana professional licensing agency's ability to:
(1) make maximum use of data processing as a means of more efficient operation; and
(2) provide more services and carry out functions of superior quality.
As added by Acts 1981, P.L.222, SEC.2. Amended by P.L.169-1985, SEC.23; P.L.206-2005, SEC.1.



CHAPTER 6. PROFESSIONAL LICENSING AGENCY FUNCTIONS AND DUTIES

IC 25-1-6-1
Centralization of staff, functions, and services
Sec. 1. The centralization of staff, functions, and services contemplated by this chapter shall be done in such a way as to enhance the licensing agency's ability to:
(1) make maximum use of data processing as a means of more efficient operation;
(2) provide more services and carry out functions of superior quality; and
(3) ultimately and significantly reduce the number of staff needed to provide these services and carry out these functions.
As added by Acts 1981, P.L.222, SEC.3. Amended by P.L.132-1984, SEC.2; P.L.194-2005, SEC.1.



CHAPTER 7. INVESTIGATION AND PROSECUTION OF COMPLAINTS CONCERNING REGULATED OCCUPATIONS

IC 25-1-7-1
Definitions
Sec. 1. As used in this chapter:
"Board" means the appropriate agency listed in the definition of regulated occupation in this section.
"Director" refers to the director of the division of consumer protection.
"Division" refers to the division of consumer protection, office of the attorney general.
"Licensee" means a person who is:
(1) licensed, certified, or registered by a board listed in this section; and
(2) the subject of a complaint filed with the division.
"Person" means an individual, a partnership, a limited liability company, or a corporation.
"Regulated occupation" means an occupation in which a person is licensed, certified, or registered by one (1) of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana auctioneer commission (IC 25-6.1-2-1).
(4) State board of barber examiners (IC 25-7-5-1).
(5) State boxing commission (IC 25-9-1).
(6) Board of chiropractic examiners (IC 25-10-1).
(7) State board of cosmetology examiners (IC 25-8-3-1).
(8) State board of dentistry (IC 25-14-1).
(9) State board of funeral and cemetery service (IC 25-15-9).
(10) State board of registration for professional engineers (IC 25-31-1-3).
(11) Indiana state board of health facility administrators (IC 25-19-1).
(12) Medical licensing board of Indiana (IC 25-22.5-2).
(13) Indiana state board of nursing (IC 25-23-1).
(14) Indiana optometry board (IC 25-24).
(15) Indiana board of pharmacy (IC 25-26).
(16) Indiana plumbing commission (IC 25-28.5-1-3).
(17) Board of podiatric medicine (IC 25-29-2-1).
(18) Board of environmental health specialists (IC 25-32-1).
(19) State psychology board (IC 25-33).
(20) Speech-language pathology and audiology board (IC 25-35.6-2).
(21) Indiana real estate commission (IC 25-34.1-2).
(22) Indiana board of veterinary medical examiners (IC 15-5-1.1).
(23) Department of natural resources for purposes of licensing water well drillers under IC 25-39-3.         (24) Respiratory care committee (IC 25-34.5).
(25) Private detectives licensing board (IC 25-30-1-5.1).
(26) Occupational therapy committee (IC 25-23.5).
(27) Social worker, marriage and family therapist, and mental health counselor board (IC 25-23.6).
(28) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(29) State board of registration for land surveyors (IC 25-21.5-2-1).
(30) Physician assistant committee (IC 25-27.5).
(31) Indiana athletic trainers board (IC 25-5.1-2-1).
(32) Indiana dietitians certification board (IC 25-14.5-2-1).
(33) Indiana hypnotist committee (IC 25-20.5-1-7).
(34) Indiana physical therapy committee (IC 25-27).
(35) Manufactured home installer licensing board (IC 25-23.7).
(36) Home inspectors licensing board (IC 25-20.2-3-1).
(37) Any other occupational or professional agency created after June 30, 1981.
As added by Acts 1981, P.L.222, SEC.4. Amended by Acts 1982, P.L.113, SEC.12; P.L.137-1985, SEC.7; P.L.246-1985, SEC.15; P.L.169-1985, SEC.29; P.L.149-1987, SEC.21; P.L.257-1987, SEC.15; P.L.242-1989, SEC.6; P.L.234-1989, SEC.3; P.L.238-1989, SEC.6; P.L.1-1990, SEC.249; P.L.186-1990, SEC.5; P.L.183-1991, SEC.3; P.L.23-1991, SEC.9; P.L.48-1991, SEC.16; P.L.1-1992, SEC.130; P.L.30-1993, SEC.5; P.L.227-1993, SEC.5; P.L.213-1993, SEC.2; P.L.8-1993, SEC.371; P.L.33-1993, SEC.11; P.L.1-1994, SEC.120; P.L.124-1994, SEC.4; P.L.234-1995, SEC.3; P.L.175-1997, SEC.5; P.L.147-1997, SEC.8; P.L.84-1998, SEC.3; P.L.24-1999, SEC.4; P.L.82-2000, SEC.4; P.L.162-2002, SEC.4; P.L.145-2003, SEC.4.

IC 25-1-7-2
Duties of attorney general
Sec. 2. The office of the attorney general, under the conditions specified in this chapter, may receive, investigate, and prosecute complaints concerning regulated occupations.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-3
Investigation of complaints
Sec. 3. The division is responsible for the investigation of complaints concerning licensees.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-4
Complaints; requisites; standing
Sec. 4. All complaints must be written and signed by the complainant and initially filed with the director. Except for employees of the attorney general's office acting in their official capacity, a complaint may be filed by any person, including members

of any of the boards listed in section 1 of this chapter.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-5
Duties and powers of director
Sec. 5. (a) Subsection (b)(1) does not apply to:
(1) a complaint filed by:
(A) a member of any of the boards listed in section 1 of this chapter; or
(B) the Indiana professional licensing agency; or
(2) a complaint filed under IC 25-1-5-4.
(b) The director has the following duties and powers:
(1) The director shall make an initial determination as to the merit of each complaint. A copy of a complaint having merit shall be submitted to the board having jurisdiction over the licensee's regulated occupation, that board thereby acquiring jurisdiction over the matter except as otherwise provided in this chapter.
(2) The director shall through any reasonable means notify the licensee of the nature and ramifications of the complaint and of the duty of the board to attempt to resolve the complaint through negotiation.
(3) The director shall report any pertinent information regarding the status of the complaint to the complainant.
(4) The director may investigate any written complaint against a licensee. The investigation shall be limited to those areas in which there appears to be a violation of statutes governing the regulated occupation.
(5) The director has the power to subpoena witnesses and to send for and compel the production of books, records, papers, and documents for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any such subpoena by the director.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.22-1999, SEC.2; P.L.14-2000, SEC.55; P.L.206-2005, SEC.11.

IC 25-1-7-6
Statement of settlement; period to resolve
Sec. 6. (a) This section does not apply to:
(1) a complaint filed by:
(A) a member of any of the boards listed in section 1 of this chapter; or
(B) the Indiana professional licensing agency; or
(2) a complaint filed under IC 25-1-5-4.
(b) If, at any time before the director files the director's recommendations with the attorney general, the board files with the director a statement signed by the licensee and the complainant that the complaint has been resolved, the director shall not take further action. For a period of thirty (30) days after the director has notified

the board and the licensee that a complaint has been filed, the division shall not conduct any investigation or take any action whatsoever, unless requested by the board. If, during the thirty (30) days, the board requests an extension of the thirty (30) day time period, the director shall grant it for a period not exceeding an additional twenty (20) days. If at any time during the thirty (30) day period or an extension thereof, the board notifies the director of its intention not to proceed further to resolve the complaint, the division may proceed immediately under this chapter. For every purpose of this section, a board may designate a board member or staff member to act on behalf of or in the name of the board.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.22-1999, SEC.3; P.L.206-2005, SEC.12.

IC 25-1-7-7
Disciplinary sanctions; report to attorney general; prosecution; hearing officer
Sec. 7. (a) If there has been no statement of settlement filed by the board under section 6 of this chapter, and if, after conducting an investigation, the director believes that the licensee should be subjected to disciplinary sanctions by the board of his regulated occupation, then he shall so report to the attorney general. Upon receiving the director's report, the attorney general may prosecute the matter, on behalf of the state of Indiana, before the board. The board may designate any person as a hearing officer to hear the matter.
(b) Notwithstanding subsection (a) of this section, if the board by majority vote so requests, the attorney general shall prosecute the matter before the board, on behalf of the state of Indiana.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-8
Witnesses
Sec. 8. At the hearing, the board or hearing officer may call witnesses in addition to those presented by the state or the licensee.
As added by Acts 1981, P.L.222, SEC.4.

IC 25-1-7-9
Disqualification of board member
Sec. 9. A board member is disqualified from any consideration of the case if the board member filed the complaint or participated in negotiations regarding the complaint. The board member is not disqualified from the board's final determination solely because the board member was the hearing officer or determined the complaint and the information pertaining to the complaint was current significant investigative information (as defined by IC 25-23.2-1-5).
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.181-2002, SEC.1.

IC 25-1-7-10
Confidentiality of complaints and information      Sec. 10. (a) All complaints and information pertaining to the complaints shall be held in strict confidence until the attorney general files notice with the board of the attorney general's intent to prosecute the licensee.
(b) A person in the employ of the office of attorney general or any of the boards, or any person not a party to the complaint, may not disclose or further a disclosure of information concerning the complaint unless the disclosure is required:
(1) under law; or
(2) for the advancement of an investigation.
(c) Notwithstanding subsections (a) and (b), under IC 25-23.2 the state board of nursing may disclose to the coordinated licensure information system (as defined by IC 25-23.2-1-4) complaints and information concerning complaints that the board determines to be current significant investigative information (as defined by IC 25-23.2-1-5).
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.181-2002, SEC.2.

IC 25-1-7-11
Administrative orders and procedures
Sec. 11. Nothing in this chapter limits the rights of the licensee or the state under IC 4-21.5.
As added by Acts 1981, P.L.222, SEC.4. Amended by P.L.7-1987, SEC.110.

IC 25-1-7-12
Reimbursement of attorney general
Sec. 12. (a) If:
(1) a fund is created by statute for the payment of an unpaid judgment against a licensee; and
(2) the office of the attorney general is required by statute to provide services to the boards that administer the funds described in subdivision (1);
the office of the attorney general is entitled to reimbursement for the costs incurred in providing the services described in subdivision (2).
(b) If:
(1) more than one (1) fund is established by statute for the payment of an unpaid judgment against a licensee; and
(2) the office of the attorney general is entitled to reimbursement under subsection (a);
the funds for reimbursement shall be taken in equal amounts from each of the funds described in subdivision (1).
As added by P.L.255-1987, SEC.1.

IC 25-1-7-13
Reports; contents
Sec. 13. The office of the attorney general shall submit to each board, at the request of the board, a report that includes the following information concerning that regulated occupation:         (1) The number of complaints filed.
(2) The number of cases currently under investigation.
(3) The number of cases closed.
(4) The number of cases resolved.
(5) The age of the complaints.
As added by P.L.177-1997, SEC.1.



CHAPTER 8. OCCUPATIONAL AND PROFESSIONAL LICENSURE, REGISTRATION, AND CERTIFICATION FEES

IC 25-1-8-1
"Board" defined
Sec. 1. As used in this chapter, "board" means any of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana auctioneer commission (IC 25-6.1-2-1).
(4) State board of barber examiners (IC 25-7-5-1).
(5) State boxing commission (IC 25-9-1).
(6) Board of chiropractic examiners (IC 25-10-1).
(7) State board of cosmetology examiners (IC 25-8-3-1).
(8) State board of dentistry (IC 25-14-1).
(9) State board of funeral and cemetery service (IC 25-15).
(10) State board of registration for professional engineers (IC 25-31-1-3).
(11) Indiana state board of health facility administrators (IC 25-19-1).
(12) Medical licensing board of Indiana (IC 25-22.5-2).
(13) Mining board (IC 22-10-1.5-2).
(14) Indiana state board of nursing (IC 25-23-1).
(15) Indiana optometry board (IC 25-24).
(16) Indiana board of pharmacy (IC 25-26).
(17) Indiana plumbing commission (IC 25-28.5-1-3).
(18) Board of environmental health specialists (IC 25-32-1).
(19) State psychology board (IC 25-33).
(20) Speech-language pathology and audiology board (IC 25-35.6-2).
(21) Indiana real estate commission (IC 25-34.1-2-1).
(22) Indiana board of veterinary medical examiners (IC 15-5-1.1-3).
(23) Department of insurance (IC 27-1).
(24) State police department (IC 10-11-2-4), for purposes of certifying polygraph examiners under IC 25-30-2.
(25) Department of natural resources for purposes of licensing water well drillers under IC 25-39-3.
(26) Private detectives licensing board (IC 25-30-1-5.1).
(27) Occupational therapy committee (IC 25-23.5-2-1).
(28) Social worker, marriage and family therapist, and mental health counselor board (IC 25-23.6-2-1).
(29) Real estate appraiser licensure and certification board (IC 25-34.1-8).
(30) State board of registration for land surveyors (IC 25-21.5-2-1).
(31) Physician assistant committee (IC 25-27.5).
(32) Indiana athletic trainers board (IC 25-5.1-2-1).         (33) Board of podiatric medicine (IC 25-29-2-1).
(34) Indiana dietitians certification board (IC 25-14.5-2-1).
(35) Indiana physical therapy committee (IC 25-27).
(36) Manufactured home installer licensing board (IC 25-23.7).
(37) Home inspectors licensing board (IC 25-20.2-3-1).
(38) Any other occupational or professional agency created after June 30, 1981.
As added by Acts 1981, P.L.223, SEC.1. Amended by P.L.250-1983, SEC.1; P.L.246-1985, SEC.16; P.L.169-1985, SEC.30; P.L.19-1986, SEC.42; P.L.149-1987, SEC.22; P.L.257-1987, SEC.16; P.L.3-1989, SEC.144; P.L.234-1989, SEC.4; P.L.186-1990, SEC.6; P.L.183-1991, SEC.4; P.L.23-1991, SEC.10; P.L.48-1991, SEC.17; P.L.1-1992, SEC.131; P.L.30-1993, SEC.6; P.L.33-1993, SEC.12; P.L.213-1993, SEC.3; P.L.227-1993, SEC.6; P.L.1-1994, SEC.121; P.L.124-1995, SEC.5; P.L.234-1995, SEC.4; P.L.147-1997, SEC.9; P.L.84-1998, SEC.4; P.L.24-1999, SEC.5; P.L.82-2000, SEC.5; P.L.162-2002, SEC.5; P.L.2-2003, SEC.64; P.L.145-2003, SEC.5.



CHAPTER 9. HEALTH PROFESSIONS STANDARDS OF PRACTICE

IC 25-1-9-1
"Board" defined
Sec. 1. As used in this chapter, "board" means any of the following:
(1) Board of chiropractic examiners (IC 25-10-1).
(2) State board of dentistry (IC 25-14-1).
(3) Indiana state board of health facility administrators (IC 25-19-1).
(4) Medical licensing board of Indiana (IC 25-22.5-2).
(5) Indiana state board of nursing (IC 25-23-1).
(6) Indiana optometry board (IC 25-24).
(7) Indiana board of pharmacy (IC 25-26).
(8) Board of podiatric medicine (IC 25-29-2-1).
(9) Board of environmental health specialists (IC 25-32).
(10) Speech-language pathology and audiology board (IC 25-35.6-2).
(11) State psychology board (IC 25-33).
(12) Indiana board of veterinary medical examiners (IC 15-5-1.1).
(13) Indiana physical therapy committee (IC 25-27-1).
(14) Respiratory care committee (IC 25-34.5).
(15) Occupational therapy committee (IC 25-23.5).
(16) Social worker, marriage and family therapist, and mental health counselor board (IC 25-23.6).
(17) Physician assistant committee (IC 25-27.5).
(18) Indiana athletic trainers board (IC 25-5.1-2-1).
(19) Indiana dietitians certification board (IC 25-14.5-2-1).
(20) Indiana hypnotist committee (IC 25-20.5-1-7).
As added by P.L.152-1988, SEC.1. Amended by P.L.242-1989, SEC.7; P.L.238-1989, SEC.7; P.L.186-1990, SEC.7; P.L.48-1991, SEC.20; P.L.227-1993, SEC.7; P.L.33-1993, SEC.14; P.L.213-1993, SEC.4; P.L.1-1994, SEC.122; P.L.124-1994, SEC.6; P.L.175-1997, SEC.6; P.L.147-1997, SEC.10; P.L.84-1998, SEC.5; P.L.24-1999, SEC.6.

IC 25-1-9-2
"Practitioner" defined
Sec. 2. As used in this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license;
issued by the board regulating the profession in question, including a certificate of registration issued under IC 25-20.
As added by P.L.152-1988, SEC.1.
IC 25-1-9-3
"License" defined
Sec. 3. As used in this chapter, "license" includes a license, certificate, registration, or permit.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-3.5
"Sexual contact" defined
Sec. 3.5. As used in this chapter, "sexual contact" means:
(1) sexual intercourse (as defined in IC 35-41-1-26);
(2) deviate sexual conduct (as defined in IC 35-41-1-9); or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the individual performing the fondling or touching or the individual being fondled or touched.
As added by P.L.200-2001, SEC.1.

IC 25-1-9-4
Standards of professional practice; findings required for sanctions; evidence of foreign discipline
Sec. 4. (a) A practitioner shall conduct the practitioner's practice in accordance with the standards established by the board regulating the profession in question and is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds:
(1) a practitioner has:
(A) engaged in or knowingly cooperated in fraud or material deception in order to obtain a license to practice;
(B) engaged in fraud or material deception in the course of professional services or activities; or
(C) advertised services in a false or misleading manner;
(2) a practitioner has been convicted of a crime that has a direct bearing on the practitioner's ability to continue to practice competently;
(3) a practitioner has knowingly violated any state statute or rule, or federal statute or regulation, regulating the profession in question;
(4) a practitioner has continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence that:
(i) may include the undertaking of professional activities that the practitioner is not qualified by training or experience to undertake; and
(ii) does not include activities performed under IC 16-21-2-9;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction to, abuse of, or severe dependency upon alcohol or other drugs that endanger the public by impairing a practitioner's ability to practice safely;         (5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to the public;
(6) a practitioner has allowed the practitioner's name or a license issued under this chapter to be used in connection with an individual who renders services beyond the scope of that individual's training, experience, or competence;
(7) a practitioner has had disciplinary action taken against the practitioner or the practitioner's license to practice in any other state or jurisdiction on grounds similar to those under this chapter;
(8) a practitioner has diverted:
(A) a legend drug (as defined in IC 16-18-2-199); or
(B) any other drug or device issued under a drug order (as defined in IC 16-42-19-3) for another person;
(9) a practitioner, except as otherwise provided by law, has knowingly prescribed, sold, or administered any drug classified as a narcotic, addicting, or dangerous drug to a habitue or addict;
(10) a practitioner has failed to comply with an order imposing a sanction under section 9 of this chapter;
(11) a practitioner has engaged in sexual contact with a patient under the practitioner's care or has used the practitioner-patient relationship to solicit sexual contact with a patient under the practitioner's care; or
(12) a practitioner who is a participating provider of a health maintenance organization has knowingly collected or attempted to collect from a subscriber or enrollee of the health maintenance organization any sums that are owed by the health maintenance organization.
(b) A practitioner who provides health care services to the practitioner's spouse is not subject to disciplinary action under subsection (a)(11).
(c) A certified copy of the record of disciplinary action is conclusive evidence of the other jurisdiction's disciplinary action under subsection (a)(7).
As added by P.L.152-1988, SEC.1. Amended by P.L.2-1993, SEC.136; P.L.149-1997, SEC.7; P.L.22-1999, SEC.4; P.L.200-2001, SEC.2; P.L.203-2001, SEC.3; P.L.1-2002, SEC.96.

IC 25-1-9-5
Optometry employment practice
Sec. 5. In addition to section 4 of this chapter, a practitioner licensed to practice optometry is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds a practitioner has accepted employment to practice optometry from a person other than:
(1) a corporation formed by an optometrist under IC 23-1.5; or
(2) an individual who is licensed as an optometrist under this article and whose legal residence is in Indiana. As added by P.L.152-1988, SEC.1.

IC 25-1-9-6
Veterinary practitioners; cruelty to animals
Sec. 6. In addition to section 4 of this chapter, a practitioner licensed to practice veterinary medicine or registered as a veterinary technician is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds a practitioner has engaged in cruelty to animals.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-6.5
Chiropractors; waiver of deductible or copayment
Sec. 6.5. (a) In addition to section 4 of this chapter, a practitioner licensed to practice chiropractic is subject to the exercise of the disciplinary sanctions under section 9 of this chapter if, after a hearing, the board regulating the profession finds a practitioner has:
(1) waived a payment of a deductible or a copayment required to be made to the practitioner by a patient under the patient's insurance or health care plan; and
(2) advertised the waiver of a payment described in subdivision (1).
(b) This section does not apply to the waiver of a deductible or a copayment by a practitioner if:
(1) the practitioner determines chiropractic service is necessary for the immediate health and welfare of a patient;
(2) the practitioner determines the payment of a deductible or a copayment would create a substantial financial hardship for the patient; and
(3) the waiver is based on the evaluation of the individual patient and is not a regular business practice of the practitioner.
As added by P.L.151-1989, SEC.9.

IC 25-1-9-6.7
Marriage and family therapists; disciplinary sanctions
Sec. 6.7. In addition to the actions listed under section 4 of this chapter that subject a practitioner to the exercise of disciplinary sanctions, a practitioner who is licensed under IC 25-23.6 is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board regulating the profession finds that the practitioner has:
(1) performed any therapy that, by the prevailing standards of the mental health professions in the community where the services were provided, would constitute experimentation on human subjects, without first obtaining full, informed, and written consent;
(2) failed to meet the minimum standards of performance in professional activities when measured against generally prevailing peer performance in professional activities, including the undertaking of activities that the practitioner is not qualified

by training or experience to undertake;
(3) performed services, including any duties required of the individual under IC 31, in reckless disregard of the best interests of a patient, a client, or the public;
(4) without the consent of the child's parent, guardian, or custodian, knowingly participated in the child's removal or precipitated others to remove a child from the child's home unless:
(A) the child's physical health was endangered due to injury as a result of the act or omission of the child's parent, guardian, or custodian;
(B) the child had been or was in danger of being a victim of an offense under IC 35-42-4, IC 35-45-4-1, IC 35-45-4-2, IC 35-46-1-3, IC 35-49-2-2, or IC 35-49-3-2; or
(C) the child was in danger of serious bodily harm as a result of the inability, refusal, or neglect of the child's parent, guardian, or custodian to supply the child with necessary food, shelter, or medical care, and a court order was first obtained;
(5) willfully made or filed a false report or record, failed to file a report or record required by law, willfully impeded or obstructed the filing of a report or record, or induced another individual to:
(A) make or file a false report or record; or
(B) impede or obstruct the filing of a report or record; or
(6) performed a diagnosis (as defined in IC 25-22.5-1-1.1(c));
(7) provided evidence in an administrative or judicial proceeding that had insufficient factual basis for the conclusions rendered by the practitioner;
(8) willfully planted in the mind of the patient suggestions that are not based in facts known to the practitioner; or
(9) performed services outside of the scope of practice of the license issued under IC 25-23.6.
As added by P.L.147-1997, SEC.11. Amended by P.L.2-1998, SEC.65.

IC 25-1-9-6.8
Practitioner guidelines before prescribing stimulant medication for a child for treatment of certain disorders
Sec. 6.8. (a) This section applies to a practitioner who is:
(1) licensed to practice medicine or osteopathic medicine under IC 25-22.5; or
(2) an advanced practice nurse granted prescriptive authority under IC 25-23, and whose practice agreement with a collaborating physician reflects the conditions specified in subsection (b).
(b) Before prescribing a stimulant medication for a child for the treatment of attention deficit disorder or attention deficit hyperactivity disorder, a practitioner described in subsection (a) shall follow the most recent guidelines adopted by the American Academy

of Pediatrics or the American Academy of Child and Adolescent Psychiatry for the diagnosis and evaluation of a child with attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.28.

IC 25-1-9-6.9
Failing to provide or providing false information to agency
Sec. 6.9. In addition to the actions listed under section 4 of this chapter that subject a practitioner to disciplinary sanctions, a practitioner is subject to the exercise of disciplinary sanctions under section 9 of this chapter if, after a hearing, the board finds that the practitioner has:
(1) failed to provide information requested by the Indiana professional licensing agency; or
(2) knowingly provided false information to the Indiana professional licensing agency;
for a provider profile required under IC 25-1-5-10.
As added by P.L.211-2001, SEC.2. Amended by P.L.206-2005, SEC.14.

IC 25-1-9-7
Physical or mental examination; power to require
Sec. 7. The board may order a practitioner to submit to a reasonable physical or mental examination, at the practitioner's own expense, if the practitioner's physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
As added by P.L.152-1988, SEC.1. Amended by P.L.158-2003, SEC.2.

IC 25-1-9-8
Failure to submit to physical or mental examination; sanctions
Sec. 8. Failure to comply with a board order to submit to a physical or mental examination makes a practitioner liable to summary suspension under section 10 of this chapter.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-9
Disciplinary sanctions
Sec. 9. (a) The board may impose any of the following sanctions, singly or in combination, if it finds that a practitioner is subject to disciplinary sanctions under section 4, 5, 6, 6.7, or 6.9 of this chapter or IC 25-1-5-4:
(1) Permanently revoke a practitioner's license.
(2) Suspend a practitioner's license.
(3) Censure a practitioner.
(4) Issue a letter of reprimand.
(5) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the board upon the matters that are the basis of probation;             (B) limit practice to those areas prescribed by the board;
(C) continue or renew professional education under a preceptor, or as otherwise directed or approved by the board, until a satisfactory degree of skill has been attained in those areas that are the basis of the probation; or
(D) perform or refrain from performing any acts, including community restitution or service without compensation, that the board considers appropriate to the public interest or to the rehabilitation or treatment of the practitioner.
(6) Assess a fine against the practitioner in an amount not to exceed one thousand dollars ($1,000) for each violation listed in section 4 of this chapter, except for a finding of incompetency due to a physical or mental disability. When imposing a fine, the board shall consider a practitioner's ability to pay the amount assessed. If the practitioner fails to pay the fine within the time specified by the board, the board may suspend the practitioner's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the practitioner's inability to pay a fine.
(b) The board may withdraw or modify the probation under subsection (a)(5) if it finds, after a hearing, that the deficiency that required disciplinary action has been remedied, or that changed circumstances warrant a modification of the order.
As added by P.L.152-1988, SEC.1. Amended by P.L.48-1991, SEC.21; P.L.22-1999, SEC.5; P.L.32-2000, SEC.10; P.L.211-2001, SEC.3.

IC 25-1-9-10
Summary license suspension pending final adjudication; notice; opportunity to be heard
Sec. 10. (a) The board may summarily suspend a practitioner's license for ninety (90) days before a final adjudication or during the appeals process if the board finds that a practitioner represents a clear and immediate danger to the public health and safety if the practitioner is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the board, and each renewal may be for ninety (90) days or less.
(b) Before the board may summarily suspend a license that has been issued under IC 15-5-1.1, IC 25-22.5 or IC 25-14, the consumer protection division of the attorney general's office shall make a reasonable attempt to notify a practitioner of a hearing by the board to suspend a practitioner's license and of information regarding the allegation against the practitioner. The consumer protection division of the attorney general's office shall also notify the practitioner that the practitioner may provide a written or an oral statement to the board on the practitioner's behalf before the board issues an order for summary suspension. A reasonable attempt to reach the practitioner is made if the consumer protection division of the attorney general's office attempts to reach the practitioner by telephone or facsimile at

the last telephone number of the practitioner on file with the board.
(c) After a reasonable attempt is made to notify a practitioner under subsection (b):
(1) a court may not stay or vacate a summary suspension of a practitioner's license for the sole reason that the practitioner was not notified; and
(2) the practitioner may not petition the board for a delay of the summary suspension proceedings.
As added by P.L.152-1988, SEC.1. Amended by P.L.43-1995, SEC.2; P.L.71-2000, SEC.18.

IC 25-1-9-10.1
Retention of clinical consultants and experts to advise on suspension
Sec. 10.1. The attorney general may retain the services of a clinical consultant or an expert to provide the attorney general with advice concerning the acts that are the subject of a suspension under this chapter.
As added by P.L.43-1995, SEC.3.

IC 25-1-9-11
Reinstatement of suspended licenses
Sec. 11. The board may reinstate a license which has been suspended under this chapter if, after a hearing, the board is satisfied that the applicant is able to practice with reasonable skill and safety to the public. As a condition of reinstatement, the board may impose disciplinary or corrective measures authorized under this chapter.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-12
Reinstatement of revoked license
Sec. 12. The board may not reinstate a license that has been revoked under this chapter. An individual whose license has been revoked under this chapter may not apply for a new license until seven (7) years after the date of revocation.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-13
Consistency of sanctions prescribed
Sec. 13. The board shall seek to achieve consistency in the application of the sanctions authorized in this section. Significant departures from prior decisions involving similar conduct must be explained in the board's findings or orders.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-14
Surrender of practitioners license instead of hearing; approval
Sec. 14. A practitioner may petition the board to accept the surrender of the practitioner's license instead of a hearing before the board. The practitioner may not surrender the practitioner's license

without the written approval of the board, and the board may impose any conditions appropriate to the surrender or reinstatement of a surrendered license.
As added by P.L.152-1988, SEC.1.

IC 25-1-9-15
Costs in disciplinary proceedings
Sec. 15. Practitioners who have been subjected to disciplinary sanctions may be required by a board to pay for the costs of the proceeding. The practitioner's ability to pay shall be considered when costs are assessed. If the practitioner fails to pay the costs, a suspension may not be imposed solely upon the practitioner's inability to pay the amount assessed. These costs are limited to costs for the following:
(1) Court reporters.
(2) Transcripts.
(3) Certification of documents.
(4) Photoduplication.
(5) Witness attendance and mileage fees.
(6) Postage.
(7) Expert witnesses.
(8) Depositions.
(9) Notarizations.
(10) Administrative law judges.
As added by P.L.152-1988, SEC.1. Amended by P.L.158-2003, SEC.3.

IC 25-1-9-16
Refusal of licensure or grant of probationary license
Sec. 16. (a) The board may refuse to issue a license or may issue a probationary license to an applicant for licensure if:
(1) the applicant has been disciplined by a licensing entity of another state or jurisdiction, or has committed an act that would have subjected the applicant to the disciplinary process had the applicant been licensed in Indiana when the act occurred; and
(2) the violation for which the applicant was, or could have been, disciplined has a direct bearing on the applicant's ability to competently practice in Indiana.
(b) Whenever the board issues a probationary license, the board may impose one (1) or more of the following conditions:
(1) Report regularly to the board upon the matters that are the basis of the discipline of the other state or jurisdiction.
(2) Limit practice to those areas prescribed by the board.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the board.
(5) Perform or refrain from performing an act that the board considers appropriate to the public interest or to the rehabilitation or treatment of the applicant.
(c) The board shall remove any limitations placed on a

probationary license under this section if the board finds after a hearing that the deficiency that required disciplinary action has been remedied.
As added by P.L.33-1993, SEC.15. Amended by P.L.32-2000, SEC.11.

IC 25-1-9-17
Applicant appearance before board or controlled substances advisory committee
Sec. 17. The board and the controlled substances advisory committee (IC 35-48-2-1) may require an applicant for licensure to appear before the board or committee before issuing a license.
As added by P.L.33-1993, SEC.16.

IC 25-1-9-18
Fitness determination of health care provider; filing complaint
Sec. 18. (a) If the insurance commissioner forwards to the board the name of a practitioner under IC 34-18-9-4(a) (or IC 27-12-9-4(a) before its repeal), the board shall consider whether:
(1) the practitioner has become unfit to practice under section 4 of this chapter; and
(2) a complaint should be filed under IC 25-1-7-4.
(b) If the board determines that a complaint should be filed under subsection (a), the board must report to the consumer protection division whether the board will schedule the matter:
(1) for informal negotiation under IC 25-1-7-6;
(2) on the board's agenda for a vote requesting that the attorney general prosecute the matter before the board under IC 25-1-7-7; or
(3) on the board's agenda for a vote on summary suspension of the practitioner's license pending prosecution of the matter before the board under IC 25-1-7-7.
(c) A board may designate a board member or staff member to act on behalf of the board under this section.
As added by P.L.43-1995, SEC.4. Amended by P.L.1-1998, SEC.131.

IC 25-1-9-19
Third party billing notice
Sec. 19. A practitioner that provides to a patient notice concerning a third party billing for a health care service provided to the patient shall ensure that the notice:
(1) conspicuously states that the notice is not a bill;
(2) does not include a tear-off portion; and
(3) is not accompanied by a return mailing envelope.
As added by P.L.178-2003, SEC.12.



CHAPTER 10. RESERVED



CHAPTER 11. PROFESSIONAL LICENSING STANDARDS OF PRACTICE

IC 25-1-11-1
"Board" defined
Sec. 1. As used in this chapter, "board" means any of the following:
(1) Indiana board of accountancy (IC 25-2.1-2-1).
(2) Board of registration for architects and landscape architects (IC 25-4-1-2).
(3) Indiana auctioneer commission (IC 25-6.1-2).
(4) State board of barber examiners (IC 25-7-5-1).
(5) State boxing commission (IC 25-9-1).
(6) State board of cosmetology examiners (IC 25-8-3-1).
(7) State board of registration of land surveyors (IC 25-21.5-2-1).
(8) State board of funeral and cemetery service (IC 25-15-9).
(9) State board of registration for professional engineers (IC 25-31-1-3).
(10) Indiana plumbing commission (IC 25-28.5-1-3).
(11) Indiana real estate commission (IC 25-34.1-2-1).
(12) Real estate appraiser licensure certification board (IC 25-34.1-8).
(13) Private detectives licensing board (IC 25-30-1-5.1).
(14) Manufactured home installer licensing board (IC 25-23.7).
(15) Home inspectors licensing board (IC 25-20.2-3-1).
As added by P.L.214-1993, SEC.1. Amended by P.L.2-1995, SEC.93; P.L.234-1995, SEC.5; P.L.82-2000, SEC.6; P.L.162-2002, SEC.6; P.L.145-2003, SEC.6.



CHAPTER 12. RENEWAL OF LICENSES HELD BY INDIVIDUALS IN MILITARY SERVICE

IC 25-1-12-1
Applicability of chapter
Sec. 1. This chapter applies to an individual who:
(1) holds a license, certificate, registration, or permit under this title, IC 15, IC 16, or IC 22; and
(2) is called to active duty.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-2
"Active duty" defined
Sec. 2. As used in this chapter, "active duty" means full-time service in the:
(1) armed forces of the United States; or
(2) national guard;
for a period that exceeds thirty (30) consecutive days in a calendar year.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-3
"Armed forces of the United States" defined
Sec. 3. As used in this chapter, "armed forces of the United States" means the active or reserve components of:
(1) the Army;
(2) the Navy;
(3) the Air Force;
(4) the Coast Guard;
(5) the Marine Corps; or
(6) the Merchant Marine.
As added by P.L.88-2004, SEC.2. Amended by P.L.2-2005, SEC.64.

IC 25-1-12-4
"National guard" defined
Sec. 4. As used in this chapter, "national guard" means:
(1) the Indiana army national guard; or
(2) the Indiana air national guard.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-5
"Practitioner" defined
Sec. 5. As used in this chapter, "practitioner" means an individual who holds:
(1) an unlimited license, certificate, or registration;
(2) a limited or probationary license, certificate, or registration;
(3) a temporary license, certificate, registration, or permit;
(4) an intern permit; or
(5) a provisional license; issued under this title or IC 15, IC 16, or IC 22.
As added by P.L.88-2004, SEC.2.

IC 25-1-12-6
Extension to renew license or complete continuing education; requirements for extension; additional extensions
Sec. 6. (a) Notwithstanding any other law, a practitioner who is called to active duty out of state and meets the requirements of subsection (b) is entitled to an extension of time described in subsection (c) to:
(1) renew; and
(2) complete the continuing education required by;
the practitioner's license, certificate, registration, or permit.
(b) The practitioner must meet the following requirements to receive the extension of time provided under subsection (a):
(1) On the date the practitioner enters active duty, the practitioner's license, certificate, registration, or permit may not be revoked, suspended, lapsed, or be the subject of a complaint under IC 25-1-7.
(2) The practitioner's license, certificate, registration, or permit must expire while the practitioner is out of state on active duty, and the practitioner must not have received the notice of expiration before the date the practitioner entered active duty.
(3) The practitioner shall provide proof of out of state active duty by providing a copy of the practitioner's:
(A) discharge; or
(B) government movement orders;
to the agency, board, commission, or committee issuing the practitioner's license, certificate, registration, or permit at the time the practitioner renews the practitioner's license, certificate, registration, or permit under this chapter.
(c) The extension of time provided under subsection (a) is equal to one hundred eighty (180) days after the date of the practitioner's discharge or release from active duty.
(d) The agency, board, commission, or committee that issued the practitioner's license, certificate, registration, or permit may extend the period provided in subsection (c) if the agency or board determines that an illness, an injury, or a disability related to the practitioner's active duty prevents the practitioner from renewing or completing the continuing education required for the practitioner's license, certificate, registration, or permit. However, the agency, board, commission, or committee may not extend the period for longer than three hundred sixty-five (365) days after the date of the practitioner's discharge or release from active duty.
As added by P.L.88-2004, SEC.2. Amended by P.L.2-2005, SEC.65.

IC 25-1-12-7
Waiver of late fees
Sec. 7. Any late fees that may be assessed against a practitioner in connection with a renewal under this chapter are waived. As added by P.L.88-2004, SEC.2.

IC 25-1-12-8
Construction with federal law
Sec. 8. This chapter may not be construed as a restriction or limitation on any of the rights, benefits, and protections granted to a member of:
(1) the armed forces of the United States; or
(2) the national guard;
under federal law.
As added by P.L.88-2004, SEC.2.



CHAPTER 13. INDIANA SCHEDULED PRESCRIPTION ELECTRONIC COLLECTION AND TRACKING PROGRAM

IC 25-1-13-1
Effective date
Sec. 1. This chapter applies after June 30, 2007.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-2
"Agency"
Sec. 2. As used in this chapter, "agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-3
"INSPECT"
Sec. 3. As used in this chapter, "INSPECT" refers to the Indiana scheduled prescription electronic collection and tracking program established by section 4 of this chapter.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-4
Establishment of the Indiana scheduled prescription electronic collection and tracking program
Sec. 4. The Indiana scheduled prescription electronic collection and tracking program is established within the agency.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-5
Agency functions, duties, and responsibilities
Sec. 5. The agency shall perform all administrative functions, duties, and responsibilities for the INSPECT program.
As added by P.L.65-2006, SEC.1.

IC 25-1-13-6
INSPECT program duties
Sec. 6. The INSPECT program shall collect and process information received under IC 35-48-7-8.1 and has duties described in IC 35-48-7-10.1 and IC 35-48-7-11.1.
As added by P.L.65-2006, SEC.1.






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. ACCOUNTANTS

CHAPTER 1. TITLE AND DEFINITIONS

IC 25-2.1-1-1
Short title
Sec. 1. This article may be cited as "the accountancy act of 2001".
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.3.

IC 25-2.1-1-2
Applicability of definitions
Sec. 2. The definitions of this chapter apply throughout this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-3
"Accounting practitioner" defined
Sec. 3. "Accounting practitioner" means a person certified under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-3.3
"AICPA" defined
Sec. 3.3. "AICPA" refers to the American Institute of Certified Public Accountants.
As added by P.L.128-2001, SEC.4.

IC 25-2.1-1-3.8
"Attest" defined
Sec. 3.8. "Attest" means to provide any of the following financial statement services:
(1) An audit or other engagement performed in accordance with the AICPA Statements on Auditing Standards (SAS) or other similar standards adopted by reference under IC 25-2.1-2-15.
(2) A review of a financial statement performed in accordance with the AICPA Statements on Standards for Accounting and Review Services (SSARS) or other similar standards adopted by reference under IC 25-2.1-2-15.
(3) An examination of prospective financial information performed in accordance with the AICPA Statements on Standards for Attestation Engagements (SSAE) or other similar standards adopted by reference under IC 25-2.1-2-15.
As added by P.L.128-2001, SEC.5.

IC 25-2.1-1-4
"Board" defined
Sec. 4. "Board" means the Indiana board of accountancy established by IC 25-2.1-2-1. As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-5
"Certificate" defined
Sec. 5. "Certificate" means:
(1) a certificate for a certified public accountant issued under IC 25-2.1-3 or IC 25-2.1-4;
(2) a certificate of registration for an accounting practitioner issued under IC 25-2.1-6-1; or
(3) a certificate for a certified public accountant, public accountant, or accounting practitioner renewed under IC 25-2.1-4.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.6.

IC 25-2.1-1-6
"Client" defined
Sec. 6. "Client" means an individual or entity retaining a licensee for the performance of professional services.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-6.3
"Compilation" defined
Sec. 6.3. "Compilation" means providing a service to be performed in accordance with AICPA Statements on Standards for Accounting and Review Services (SSARS) or other similar standards adopted by reference under IC 25-2.1-2-15 that is presenting, in the form of financial statements, information that is the representation of the management or owners without undertaking to express any assurance on the statements.
As added by P.L.128-2001, SEC.7.

IC 25-2.1-1-6.5
"CPA" defined
Sec. 6.5. "CPA" means a certified public accountant.
As added by P.L.128-2001, SEC.8.

IC 25-2.1-1-7
"Firm" defined
Sec. 7. "Firm" means a proprietorship, a general business corporation, a professional corporation, a limited liability company, a partnership, or other form of legal entity issued a permit under IC 25-2.1-5 or a registration under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.9.

IC 25-2.1-1-8
"Licensee" defined
Sec. 8. "Licensee" means the holder of:
(1) a certificate; or
(2) a firm permit issued under IC 25-2.1-5 or IC 25-2.1-6.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001,

SEC.10.

IC 25-2.1-1-8.5
"PA" defined
Sec. 8.5. "PA" means a public accountant.
As added by P.L.128-2001, SEC.11.

IC 25-2.1-1-9
"Permit" defined
Sec. 9. "Permit" means a permit to practice accountancy as a firm issued under IC 25-2.1-5 or by another state.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.12.

IC 25-2.1-1-10
"Practice of accountancy" defined
Sec. 10. (a) "Practice of accountancy" means the performance or the offering to perform by a licensee of a service involving:
(1) the use of accounting or auditing skills, including the issuance of reports on financial statements;
(2) management advisory, financial advisory, or consulting services; or
(3) the preparation of tax returns or the furnishing of advice on tax matters.
(b) The term does not include the performance or offering of the following services if the person performing or offering the services is not a licensee and no representation is made that the person performing or offering the service is a licensee:
(1) The selling and installing of data processing or bookkeeping equipment and forms.
(2) The preparation of tax returns.
(3) The performance of bookkeeping.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.13.

IC 25-2.1-1-10.3
"Professional" defined
Sec. 10.3. "Professional" means the following:
(1) For a certified public accountant, arising out of or related to the specialized knowledge or skills associated with certified public accountants.
(2) For a public accountant, arising out of or related to the specialized knowledge or skills associated with public accountants.
(3) For an accounting practitioner, arising out of or related to the specialized knowledge or skills associated with accounting practitioners.
As added by P.L.128-2001, SEC.14.

IC 25-2.1-1-11 "Public accountant" defined
Sec. 11. "Public accountant" means an individual certified by the board under IC 25-2.1-6.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-12
"Quality review" defined
Sec. 12. "Quality review" means a study, an appraisal, or a review of at least one (1) aspect of the professional work of an individual or a firm in the practice of accountancy, by at least one (1) individual who holds a certificate and who is independent of the individual or firm being reviewed.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-13
"Report" defined
Sec. 13. (a) "Report", when used with reference to financial statements, means an opinion or other form of language that states or implies assurance as to the reliability of any financial statements and that also includes or is accompanied by any statement or implication that the individual or firm issuing it has special knowledge or competence in accounting or auditing. The statement or implication of special knowledge or competence may arise from use by the issuer of the report of names or titles indicating that the individual is an accountant or auditor or from the language of the report.
(b) The term includes any form of language that disclaims an opinion when the form of the language is conventionally understood to imply any positive assurance as to:
(1) the reliability of the financial statements referred to; or
(2) special competence on the part of the individual or firm issuing the language.
(c) The term includes any other form of language that is conventionally understood to imply an assurance or special knowledge or competence described in subsection (b).
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.15.

IC 25-2.1-1-14
"State" defined
Sec. 14. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and Guam.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-1-15
"Substantial equivalency" defined
Sec. 15. "Substantial equivalency" means a determination by the board or its designee that the:
(1) education, examination, and experience requirements contained in the laws and administrative rules of another state are comparable to or exceed the education, examination, and

experience requirements of this state; or
(2) education, examination, and experience qualifications of the holder of a certificate granted by another state are comparable to or exceed the education, examination, and experience requirements of this state.
As added by P.L.128-2001, SEC.16.



CHAPTER 2. STATE BOARD OF ACCOUNTANCY

IC 25-2.1-2-1
Establishment of board
Sec. 1. The Indiana board of accountancy is established.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-2
Enforcement responsibilities
Sec. 2. The board is responsible for the administration and enforcement of this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-3
Membership of board; qualifications
Sec. 3. (a) The board consists of six (6) members appointed by the governor.
(b) Four (4) members must meet the following conditions:
(1) Be a resident of Indiana.
(2) Be a certified public accountant under IC 25-2.1-3 or IC 25-2.1-4.
(c) One (1) member must meet the following conditions:
(1) Be a resident of Indiana.
(2) Be certified as a public accountant or an accounting practitioner under IC 25-2.1-6.
(d) One (1) member must meet the following conditions:
(1) Be a resident of Indiana.
(2) Be a consumer who is not certified under this article but has professional or practical experience in the use of accounting services and financial statements that qualify the individual to make judgments about the qualifications and conduct of individuals and firms under this article.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.17.

IC 25-2.1-2-4
Term of members; successive terms
Sec. 4. (a) A member of the board serves a term of three (3) years and until the member's successor is appointed and qualified.
(b) An individual may not serve more than two (2) complete terms. An appointment to fill an unexpired term is not a complete term.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-5
Removal of members; filling vacancies
Sec. 5. (a) A member of the board is automatically removed from the board if the member's certificate is suspended or revoked under this article.     (b) The governor may remove a member for neglect of duty, incompetency, or unprofessional conduct.
(c) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-6
Chairman; officers
Sec. 6. (a) Each year the board shall elect a member as chairman.
(b) The board may annually elect a member to fill an office that the board determines is appropriate.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-7
Meetings
Sec. 7. The board shall meet at times and places determined by the board.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-8
Quorum
Sec. 8. A quorum of the board consists of a majority of the appointed members.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-9
Seal
Sec. 9. The board shall adopt and use an official seal.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-10
Compensation and reimbursements
Sec. 10. Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-11
Document retention and registries; admissibility of records
Sec. 11. (a) The board shall:
(1) retain or arrange for the retention of all applications and all verified documents that are filed with the board and the records of the board's proceedings; and
(2) maintain registry of the names and addresses of all licensees.
(b) In a civil or criminal court proceeding arising out of or

founded on a provision of this article, copies of a certified and sealed record are admissible as evidence to prove the contents of records.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-12
Deposit and accounting for fees
Sec. 12. Fees collected by the board shall be received and accounted for by the board and be deposited in the state general fund.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-13
Appointment of enforcement personnel
Sec. 13. The board may appoint committees or individuals to advise or assist the board in the administration and enforcement of this article.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-14
Actions and proceedings; judicial powers
Sec. 14. The board may:
(1) sue and be sued in the board's name as an agency of the state;
(2) issue subpoenas to compel the attendance of witnesses and the production of documents;
(3) administer oaths; and
(4) take testimony and receive evidence concerning matters under the board's jurisdiction.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-2-15
Adoption of rules
Sec. 15. The board may adopt rules under IC 4-22-2 governing the administration and enforcement of this article and the conduct of licensees, including the following:
(1) The board's meetings and conduct of business.
(2) The procedure of investigations and hearings.
(3) The educational and experience qualifications required for the issuance of certificates under this article and the continuing professional education required for renewal of certificates under IC 25-2.1-4.
(4) Rules of professional conduct directed to controlling the quality and probity of the practice of accountancy by licensees, including independence, integrity, and objectivity, competence and technical standards, and responsibilities to the public and clients.
(5) The actions and circumstances that constitute professing to be a licensee in connection with the practice of accountancy.
(6) The manner and circumstances of use of the title "certified public accountant" and the abbreviation "CPA".
(7) Quality reviews that may be required to be performed under

this article.
(8) Methods of applying for and conducting the examinations, including methods for grading examinations and determining a passing grade required of an applicant for a certificate. However, the board shall to the extent possible provide that the examination, grading of the examination, and the passing grades are uniform with those applicable in other states.
(9) Substantial equivalency.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.18.



CHAPTER 3. CERTIFIED PUBLIC ACCOUNTANT

IC 25-2.1-3-1
Qualification for certificate
Sec. 1. The board shall issue a CPA certificate to an individual who does the following:
(1) Demonstrates good character through lack of a history of dishonest or felonious acts.
(2) Meets the requirements set forth in this chapter and IC 25-2.1-4.
(3) Pays the fee established by the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.19.



CHAPTER 4. CERTIFICATES

IC 25-2.1-4-1
Renewal of certificate
Sec. 1. The board shall renew a certificate issued under this chapter, IC 25-2.1-3 (certified public accountants), or IC 25-2.1-6 (public accountants and accounting practitioners), if the holder of the certificate applies and meets the requirements under this chapter.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.23.

IC 25-2.1-4-2
Expiration date of certificate
Sec. 2. An initial and renewed certificate expires at the earlier of the following:
(1) Three (3) years after issuance.
(2) At a time established by the board.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-3
Form and time of application; time for grant or denial; temporary certificates
Sec. 3. (a) An application for a certificate must be made:
(1) in a form; and
(2) in the case of an application for renewal, between the dates the board specifies.
(b) The board shall grant or deny an application not more than ninety (90) days after the application is properly filed.
(c) If the applicant seeks the opportunity to show that issuance or renewal of a certificate was mistakenly denied, or if the board is not able to determine whether a certificate should be granted or denied, the board may issue to the applicant a temporary certificate that expires ninety (90) days after its issuance or when the board determines whether to issue or renew the certificate.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-4
Applicants from other states; requirements
Sec. 4. (a) The board shall issue a CPA certificate to a holder of a certificate issued by another state if the holder meets the requirements under subsection (b) or (c).
(b) With regard to applicants who do not qualify for reciprocity under the substantial equivalency standard set forth in section 10(a)(2) of this chapter, the board shall issue a CPA certificate to a holder of a certificate issued by another state upon a showing that:
(1) the applicant has:
(A) passed the examination required for issuance of the applicant's certificate; and
(B) the applicant:                 (i) had four (4) years of experience in Indiana or another state of the type described in IC 25-2.1-3-10 or meets equivalent requirements prescribed by the board after passing the examination on which the applicant's certificate was based and during the ten (10) years immediately preceding the applicant's application; and
(ii) if the applicant's certificate was issued by the other state more than four (4) years before the application for issuance of an initial certificate under this chapter, fulfilled the requirements for continuing professional education that would have been applicable under section 5 of this chapter.
(c) The board shall issue a CPA certificate to a CPA certified by another state that seeks to establish the individual's principal place of business in Indiana if the:
(1) individual requests the issuance of a certificate from the board before establishing the individual's principal place of business in Indiana; and
(2) board or its designee determines that the individual's CPA qualifications are substantially equivalent to the CPA licensure requirements of Indiana.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.24.

IC 25-2.1-4-5
Continuing professional education; requirements for renewal; inactive status
Sec. 5. (a) Except as provided in subsection (c), to renew a certificate under this chapter an applicant must complete one hundred twenty (120) hours of continuing professional education during a three (3) year period with a minimum of twenty (20) hours each year.
(b) The board may prescribe the content, duration, and organization of continuing professional education courses that contribute to the general professional competence of the applicant.
(c) If a licensee desires to discontinue the practice of accountancy in Indiana, the licensee may select inactive status on the renewal form. A licensee selecting inactive status may renew a certificate under this chapter without completing the continuing professional education courses required by subsection (a).
(d) The board may establish the following:
(1) Prorated continuing professional education requirements to be met by applicants whose initial certificates were issued substantially less than three (3) years before the renewal date.
(2) Special lesser requirements to be met by applicants for certificate renewal whose prior certificates lapsed substantially before their applications for renewal or for an inactive licensee who wishes to reactivate the licensee's license, when it would be inequitable to require a full compliance with all requirements of continuing professional education that would have been

applicable to the period of lapse.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.2.

IC 25-2.1-4-6
Fees
Sec. 6. The board shall establish fees under IC 25-1-8-2.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-7
Applicant information on foreign state jurisdiction licensures and suspensions; duty to provide
Sec. 7. An applicant for initial issuance or renewal of a certificate under this chapter shall:
(1) list each state in which the applicant has applied for or holds a certificate, license, or permit; and
(2) notify the board in writing, not more than thirty (30) days after its occurrence, of an issuance, denial, revocation, or suspension of a certificate, license, or permit by another state.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-4-8
Foreign nation accountancy designation; requirements for state licensure
Sec. 8. The board shall issue a CPA certificate to a holder of a designation granted in a foreign country entitling the holder to engage in the practice of accountancy if:
(1) the foreign authority that granted the designation makes a similar provision to allow an individual who holds a valid certificate issued by the board to obtain the foreign authority's comparable designation;
(2) the foreign designation:
(A) was issued by a foreign authority that regulates the practice of accountancy and has not expired, been revoked, or suspended;
(B) entitles the holder to issue reports for financial statements; and
(C) was issued upon the basis of educational and examination and experience requirements established by the foreign authority; and
(3) the applicant:
(A) received the designation, based on educational and examination standards substantially equivalent to those in effect in Indiana at the time the foreign designation was granted;
(B) meets:
(i) an experience requirement substantially equivalent to the requirement under IC 25-2.1-3-10, in the jurisdiction that granted the foreign designation;
(ii) has completed four (4) years of experience in Indiana or another state of the type described in IC 25-2.1-3-10; or                 (iii) meets equivalent requirements established by the board within the ten (10) years immediately preceding the application; and
(C) passed a uniform qualifying examination in national standards and an examination on the laws, rules, and code of ethical conduct in effect in Indiana acceptable to the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.2-1995, SEC.94; P.L.128-2001, SEC.25.

IC 25-2.1-4-9
Applicant information on foreign accountancy designation to practice or suspension from practice; duty to provide
Sec. 9. An applicant for initial issuance or renewal of a certificate shall in the application list each jurisdiction where the applicant has applied for or holds a designation to practice accountancy and each holder of a certificate issued under this article shall notify the board in writing, not more than thirty (30) days after its occurrence of any issuance, denial, revocation, or suspension of a designation, or the commencement of a disciplinary or enforcement action by any jurisdiction.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.26.

IC 25-2.1-4-10
Certification or permit not required for CPA certificate holders from other states
Sec. 10. (a) An individual:
(1) whose principal place of business is not in Indiana; and
(2) who either:
(A) has a valid certificate as a CPA from any state that the board or its designee has determined to be in substantial equivalence with the CPA licensure requirements of this state; or
(B) has individual CPA qualifications that have been determined by the board or its designee as substantially equivalent to the CPA licensure requirements of Indiana;
shall be presumed to have qualifications substantially equivalent to this state's requirements and shall have all the privileges granted to the holder of a CPA certificate under IC 25-2.1-3 without the need to obtain a certificate under IC 25-2.1-3 or a permit under IC 25-2.1-5.
(b) An individual to whom subsection (a) applies shall notify the board of the individual's intent to conduct business in the state under subsection (a).
(c) An individual of another state exercising the privilege granted under this section consents, as a condition of the grant of this privilege, to:
(1) the personal and subject matter jurisdiction and disciplinary authority of the board;
(2) comply with this article and the board's rules; and
(3) the appointment of the state board or agency that issued the

individual's license as the individual's agent on whom process may be served in any action or proceeding by this board against the individual.
As added by P.L.128-2001, SEC.27.



CHAPTER 5. PERMITS FOR FIRMS

IC 25-2.1-5-1
Grant of permit or renewal
Sec. 1. The board shall grant or renew a permit to practice accountancy to a CPA or PA firm that applies and meets the requirements under this chapter.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.28.

IC 25-2.1-5-2
Expiration of renewal
Sec. 2. An initial and renewed permit expires at the earlier of the following:
(1) Three (3) years after issuance.
(2) At a time established by the board.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.29.

IC 25-2.1-5-3
Form and time for application; grant or denial; temporary permit
Sec. 3. (a) An application for a permit must be made:
(1) in a form; and
(2) in the case of an application for renewal, between the dates the board specifies.
(b) The board shall grant or deny an application within ninety (90) days after the application is properly filed.
(c) When the applicant seeks the opportunity to show that issuance or renewal of a permit was mistakenly denied, or when the board is not able to determine whether a permit should be granted or denied, the board may issue to the applicant a temporary permit that expires ninety (90) days after issuance or when the board determines whether to issue or renew the permit.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.30.

IC 25-2.1-5-4
Application for initial permit; demonstration of firm member qualifications
Sec. 4. (a) An applicant for initial issuance or renewal of a permit to practice under this chapter must show that:
(1) a simple majority of the ownership of the firm, in terms of financial interests and voting rights of all partners, officers, shareholders, members, or managers, belongs to holders of an active CPA certificate issued under this article or a corresponding certificate that is issued after examination by another state; and
(2) the partners, officers, shareholders, members, or managers whose principal place of business is in Indiana and who practice

accountancy in Indiana hold a valid CPA certificate issued under this article.
(b) For firms of public accountants, at least a simple majority of ownership of the firm, in terms of financial interests and voting rights, must belong to public accountants certified under IC 25-2.1-6.
(c) A firm issued a permit under this section may include nonlicensee owners if:
(1) the firm designates a licensee who is responsible for the proper registration of the firm and identifies that individual to the board;
(2) all nonlicensee owners are active individual participants in the CPA or PA firm or affiliated entities; and
(3) the firm complies with the other requirements that the board may impose by rule.
(d) An individual licensee who is responsible for supervising attest or compilation services and signs or authorizes an individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the competency requirements set out in the professional standards adopted by the board for the services.
(e) An individual licensee who signs or authorizes an individual to sign the accountant's report on the financial statements on behalf of the firm shall meet the competency requirement of subsection (d).
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.31.

IC 25-2.1-5-5
Application for initial permit; registration of separate offices run by qualified person
Sec. 5. (a) An applicant for initial issuance or renewal of a permit to practice as a CPA firm under this chapter must:
(1) register each office of the firm within Indiana with the board; and
(2) show that all attest and compilation services rendered in this state are under the charge of an individual holding a valid CPA certificate issued under this article or the corresponding provisions of another state.
(b) An applicant for initial issuance or renewal of a permit to practice as a PA firm under this chapter must:
(1) register each office of the firm within Indiana with the board; and
(2) show that all attest and compilation services rendered in this state are under the charge of an individual holding a valid CPA or PA certificate issued under this article or the corresponding provision of another state.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.32.

IC 25-2.1-5-6
Fees
Sec. 6. The board shall establish fees under IC 25-1-8-2. As added by P.L.30-1993, SEC.7.

IC 25-2.1-5-7
Information as to other jurisdictions where applicant practices; notice of changes in practice or suspension of members
Sec. 7. (a) An applicant for initial issuance or renewal of a permit under this chapter shall:
(1) list each state in which the applicant has applied for or holds a permit to practice accountancy as a firm;
(2) list any past denial, revocation, or suspension of a permit by another state; and
(3) notify the board in writing, not more than thirty (30) days after a change:
(A) in the identities of partners, members, officers, or shareholders who work regularly in Indiana;
(B) in the number or location of offices in Indiana;
(C) in the identity of the individuals in charge of the offices; and
(D) of the issuance, denial, revocation, or suspension of a permit by another state.
(b) Firms that fail to comply with this chapter due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm into compliance as quickly as possible. The board may grant a reasonable time for a firm to take corrective action. Failure to bring the firm into compliance within a reasonable period as determined by the board shall result in the suspension or revocation of the firm permit.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.33.

IC 25-2.1-5-8
Rules requiring quality review before renewal
Sec. 8. (a) The board may adopt rules that require as a condition to renew a permit under this chapter, that an applicant undergo, not more than once every three (3) years, a quality review conducted in a manner the board specifies.
(b) If the board adopts rules under subsection (a) the rules must:
(1) be adopted reasonably in advance of the time when a quality review first becomes effective;
(2) include reasonable provision for compliance by an applicant showing that the applicant has in the preceding three (3) years undergone a quality review that is a satisfactory equivalent to the quality review required under this section;
(3) require, with respect to quality reviews under subdivision (2), that the quality review be subject to review by an oversight body established or sanctioned by the board that shall periodically report to the board on the effectiveness of the review program and provide to the board a listing of firms that have participated in a quality review program; and
(4) require, with respect to quality reviews under subdivision

(2), that:
(A) the proceedings, records, and work papers of a review committee are privileged and are not subject to discovery, subpoena, or other means of legal process or introduction into evidence in a civil action, arbitration, administrative proceeding, or Indiana board of accountancy proceeding; and
(B) that a member of the review committee or individual who was involved in the quality review process is not permitted or required to testify in a civil action, arbitration, administrative proceeding, or Indiana board of accountancy proceeding to matters:
(i) produced, presented, disclosed or discussed during, or in connection with, the quality review process; or
(ii) that involve findings, recommendations, evaluations, opinions, or other actions of the committee or a committee member.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-5-9
Quality review; confidentiality of records
Sec. 9. (a) Notwithstanding section 8(4)(B) of this chapter, information, documents, or records that are publicly available are not immune from discovery or use in any civil action, arbitration, administrative proceeding, or Indiana board of accountancy proceeding merely because they were presented or considered in connection with the quality review process.
(b) Any:
(1) materials prepared in connection with a particular engagement merely because they happen to subsequently be presented or considered as part of the quality review process; or
(2) dispute between review committees and individuals or firms subject to a quality review arising from the performance of the quality review;
are not privileged.
As added by P.L.30-1993, SEC.7.



CHAPTER 6. ACCOUNTING PRACTITIONERS

IC 25-2.1-6-1
Qualifications for certification
Sec. 1. (a) A certificate shall be granted by the board to any individual who:
(1) is at least eighteen (18) years of age;
(2) has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-2.1-8; or
(B) a felony that has a direct bearing on the applicant's ability to practice competently;
(3) has met either of the following education and examination requirements:
(A) Graduation with a two (2) year associate degree from an accredited business college, college, or university recognized by the board, the total educational program to include an accounting concentration or equivalent, and passage of an examination established by the board in accounting theory and practice.
(B) Graduation with a baccalaureate degree conferred by a college or university recognized by the board and the satisfactory completion of the semester hours in accounting, business administration, economics, and other related subjects as the board determines to be appropriate, and passage of an examination established by the board in accounting theory; and
(4) meets the experience requirements set forth in subsection (b).
(b) A person who submits an application for the initial issuance of a certificate under this chapter after June 30, 2001, shall show that the applicant has two (2) years of experience that meets the requirements of the board. To qualify as experience under this section, the experience must be verified by a licensee.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.34.

IC 25-2.1-6-2
Eligibility for examination; education qualifications
Sec. 2. A candidate who meets the education requirements under section 1(a)(3) of this chapter is eligible to take the examination under this chapter if the applicant also meets the requirements under section 1(a)(2) of this chapter.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.35.

IC 25-2.1-6-3
Standard or uniform examinations; grading services
Sec. 3. The board may use any part of a standard or uniform

examination and advisory grading service that are provided or furnished by national accounting organizations or societies.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-6-4
Partial completion of examination requirements in other state
Sec. 4. If an applicant has partially passed an examination given in another state, under requirements that the board finds to be substantially equivalent to those required in examinations given in Indiana, the results of the other state examination shall be accepted in Indiana.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-6-5
Use of title "accounting practitioner"
Sec. 5. An individual who is registered with the board to practice accounting as an accounting practitioner and holds a valid certificate issued under section 1 of this chapter or renewed under IC 25-2.1-4 may be known as an "accounting practitioner" and may use the abbreviation "AP". However, an individual registered as an accounting practitioner may not prepare or render accounting opinions or certificates for any purpose, including financial statements, schedules, reports, or exhibits for publication, credit purposes, and use in a court.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.36.

IC 25-2.1-6-6
Practice of accounting practitioners as firm
Sec. 6. A firm engaged in Indiana in the practice of accountancy as accounting practitioners shall register with the board as a firm of accounting practitioners, and have and maintain all of the following requirements:
(1) A least one (1) partner must be a certified public accountant, a public accountant, or an accounting practitioner who holds an active certificate to practice in Indiana.
(2) Each partner personally engaged within Indiana in the practice of accountancy as a member of the firm must be a certified public accountant, a public accountant, or an accounting practitioner who holds an active certificate to practice in Indiana.
(3) Each partner:
(A) shall be a certified public accountant, a public accountant, or an accounting practitioner in good standing of a state; or
(B) who is a nonresident of the United States and who is not a certified public accountant, a public accountant, or an accounting practitioner in good standing of a state shall hold a license or rating in a foreign country that is equivalent to that of a certified public accountant, a public accountant, or

an accounting practitioner in the United States.
(4) Each resident manager in charge of an office of a firm in Indiana must be a certified public accountant, a public accountant, or an accounting practitioner who holds a certificate to practice in Indiana.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.37.

IC 25-2.1-6-7
Verification of application for firm registration; notice of membership changes
Sec. 7. (a) An application for registration must be verified by a partner, a member, an officer, or a shareholder of the firm who holds a certificate to practice in Indiana as a certified public accountant, a public accountant, or an accounting practitioner.
(b) The board shall determine whether each applicant is eligible for registration.
(c) A firm that is registered and holds a firm permit issued under this chapter may use the words "accounting practitioners" or the abbreviation "APs" in connection with the firm's name.
(d) Notification must be given the board, at least thirty (30) days after the admission to or withdrawal of a partner, a member, an officer, or a shareholder residing in Indiana from a registered firm.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.38.

IC 25-2.1-6-8
Issuance or renewal of permit to firm
Sec. 8. (a) The board shall issue or renew a permit to an accounting practitioner firm that applies and meets the requirements under this chapter.
(b) Applications and renewals under this chapter are subject to IC 25-2.1-5-2 and IC 25-2.1-5-3.
As added by P.L.128-2001, SEC.39.



CHAPTER 7. APPOINTMENT OF AGENT

IC 25-2.1-7-1
Appointment of secretary of state as process agent
Sec. 1. An application by an individual or a firm that is not a resident of Indiana for a certificate under IC 25-2.1-3 or IC 25-2.1-4 or a permit to practice under IC 25-2.1-5 constitutes appointment of the secretary of state as the applicant's agent on whom process may be served in an action or proceeding against the applicant arising out of a transaction or operation connected with or incidental to the practice of accountancy by the applicant within Indiana.
As added by P.L.30-1993, SEC.7.



CHAPTER 8. ENFORCEMENT

IC 25-2.1-8-1
Sanctions and disciplinary action
Sec. 1. (a) The board may impose sanctions for any of the following reasons:
(1) A violation of IC 25-1-11-5.
(2) Revocation or suspension of the right to practice before a state or federal agency.
(3) Dishonesty, fraud, or gross negligence in the practice of accountancy or in the filing of or failure to file the licensee's own income tax returns.
(4) Any conduct reflecting adversely on the licensee's fitness to engage in the practice of accountancy.
(5) Failure to complete continuing education requirements satisfactorily.
(6) Failure to furnish evidence, when required, of satisfactory completion of continuing education requirements.
(b) A holder of a CPA certificate issued under this article is subject to disciplinary action in this state if the CPA certificate holder:
(1) offers or renders services or uses the CPA title in another state; and
(2) commits an act in that other state for which the CPA certificate holder would be subject to discipline in the other state if the CPA certificate holder were licensed in the other state.
As added by P.L.30-1993, SEC.7. Amended by P.L.173-1996, SEC.2; P.L.128-2001, SEC.40.



CHAPTER 9. COMPLAINTS

IC 25-2.1-9-1
Investigation of complaints
Sec. 1. (a) The board may, upon receipt of a complaint or other information suggesting a violation of this article or IC 25-1-11, conduct an investigation to determine whether a violation has occurred.
(b) The board shall investigate any complaint made by the board of accountancy of another state against the holder of a CPA certificate issued under this article who offers or renders services in that state.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.3; P.L.128-2001, SEC.41.

IC 25-2.1-9-2
Investigation by investigating officer; report; confidentiality of information
Sec. 2. (a) The board may designate a member or other individual of appropriate competence to serve as investigating officer to conduct an investigation.
(b) After the completion of an investigation, the investigating officer shall file a report with the board.
(c) Unless the board has determined that there is reason to believe that the subject of an investigation has violated this article or IC 25-1-11, the report of the investigating officer, the complaint, if any, the testimony and documents submitted in support of the complaint or gathered in the investigation, and the fact of pendency of the investigation are confidential information and may not be disclosed to any individual except law enforcement authorities and, to the extent necessary to conduct the investigation, the subject of the investigation, individuals whose complaints are being investigated, and witnesses questioned in the course of the investigation.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.4.

IC 25-2.1-9-3
Disposition of complaint
Sec. 3. (a) If the board has reason to believe that the subject of an investigation has committed a violation of this article or IC 25-1-11:
(1) the board shall direct that a complaint be issued under IC 25-2.1-7-7, if the subject of the investigation is a licensee; and
(2) the board shall take appropriate action under IC 25-2.1-13, if the subject of the investigation is not a licensee.
(b) If the board does not proceed under subsection (a), the board shall close the matter and may release the information only with the consent of the individual or firm that was under investigation.
As added by P.L.30-1993, SEC.7. Amended by P.L.179-1997, SEC.5.



CHAPTER 10. HEARINGS

IC 25-2.1-10-1
Conduct of hearing
Sec. 1. Each hearing conducted by the board must be held under IC 4-21.5-3.
As added by P.L.30-1993, SEC.7.



CHAPTER 11. REINSTATEMENT

IC 25-2.1-11-1 Repealed
(Repealed by P.L.179-1997, SEC.8.)



CHAPTER 12. VIOLATIONS

IC 25-2.1-12-1
Foreign country practitioners
Sec. 1. This chapter does not apply to an individual or a firm:
(1) that holds a designation granted in a foreign country entitling the holder to engage in the practice of accountancy or its equivalent in that country;
(2) whose activities in Indiana are limited to the provision of professional services to individuals or firms who are residents, to governments, or to business entities of the country in which the individual holds the entitlement;
(3) that does not issue reports with respect to the financial statements of another individual, firm, or governmental unit in Indiana; and
(4) that does not use in Indiana any title or designation other than the title or designation under which the individual practices in the individual's country, followed by a translation of the title or designation into the English language, if it is in a different language, and by the name of the country.
As added by P.L.30-1993, SEC.7.



CHAPTER 13. INJUNCTIONS AND CRIMINAL PENALTIES

IC 25-2.1-13-1
Injunctive relief
Sec. 1. (a) Whenever, as a result of an investigation under IC 25-2.1-9, the board believes that an individual or a firm has engaged or is about to engage in an act or a practice that constitutes or will constitute a violation of IC 25-2.1-12, the board may apply to a circuit or superior court for an order enjoining the act or practice.
(b) If the board determines that the individual or firm has engaged or is about to engage in an act or practice that constitutes or will constitute a violation of IC 25-2.1-12, an injunction, a restraining order, or another appropriate order may be granted by the court.
As added by P.L.30-1993, SEC.7. Amended by P.L.128-2001, SEC.50.

IC 25-2.1-13-2
Criminal proceedings brought by attorney general
Sec. 2. If the board believes that an individual or a firm has knowingly engaged in an act or a practice that violates IC 25-2.1-12, the board may bring its information to the attention of the attorney general who may cause criminal proceedings to be brought against the individual or firm.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-13-3
Knowing violation of IC 25-2.1-12; offense
Sec. 3. An individual or a firm who knowingly violates IC 25-2.1-12 commits a Class A misdemeanor.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-13-4
Evidence of single acts
Sec. 4. In any action brought under this chapter or IC 25-2.1-10, evidence of the commission of a single act prohibited by this article is sufficient to justify a penalty, injunction, restraining order, or conviction without evidence of a general course of conduct.
As added by P.L.30-1993, SEC.7.



CHAPTER 14. CLIENT RECORDS

IC 25-2.1-14-1
Confidentiality preserved
Sec. 1. A certified public accountant, a public accountant, an accounting practitioner, or any employee is not required to divulge information relative to and in connection with any professional service as a certified public accountant, a public accountant, or an accounting practitioner.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-14-2
Disclosures required by standards of profession
Sec. 2. The information derived from or as the result of professional services is confidential and privileged. However, this section does not prohibit a certified public accountant, a public accountant, or an accounting practitioner from disclosing any data required to be disclosed by the standards of the profession:
(1) in rendering an opinion on the presentation of financial statements;
(2) in ethical investigations conducted by private professional organizations;
(3) in the course of quality reviews; or
(4) in making disclosure where the financial statements or the professional services of an accountant are contested.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-14-3
Property rights in client records and reports of licensee
Sec. 3. All statements, records, schedules, working papers, and memoranda made by a licensee or a partner, a member, a shareholder, an officer, a director, or an employee of a licensee, including information prepared by the client for the work and services rendered to a client in the practice of accountancy, except the reports submitted by the licensee to the client and records that are part of the client's records, must remain the property of the licensee except in an express agreement between the licensee and the client to the contrary.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-14-4
Transfer of records without consent of client; prohibition
Sec. 4. A statement, record, schedule, working paper, or memorandum may not be sold, transferred, or bequeathed without the consent of the client or the client's personal representative or assignee, to anyone except for surviving partners, members, stockholders, new partners, or new stockholders of the licensee, or any combined or merged firm or successor in interest to the licensee.
As added by P.L.30-1993, SEC.7.
IC 25-2.1-14-5
Quality review use of papers; duration of record keeping required of licensee
Sec. 5. (a) This chapter does not prohibit a temporary transfer of work papers or other material necessary to carry out quality reviews or to comply with the disclosure of information under this chapter.
(b) A licensee is not required to keep any work paper beyond the period prescribed in any applicable statute.
As added by P.L.30-1993, SEC.7.



CHAPTER 15. STATUTE OF LIMITATIONS

IC 25-2.1-15-1
Actions for negligence or breach of conduct against practitioner; scope of chapter
Sec. 1. This chapter governs an action based on negligence or breach of contract brought against an accountant, a partnership of accountants, or an accounting corporation registered, licensed, or practicing in Indiana by an individual or a business entity claiming to have been injured as a result of financial statements or other information examined, compiled, certified, audited, or reported on by the defendant accountant as a result of an agreement to provide professional accounting services.
As added by P.L.30-1993, SEC.7.

IC 25-2.1-15-2
Time for commencement of action
Sec. 2. An action under this chapter must be commenced by the earlier of the following:
(1) One (1) year from the date the alleged act, omission, or neglect is discovered or should have been discovered by the exercise of reasonable diligence.
(2) Three (3) years after the service for which the suit is brought has been performed or the date of the initial issuance of the accountant's report on the financial statements or other information.
As added by P.L.30-1993, SEC.7.






ARTICLE 2.5. ACUPUNCTURISTS

CHAPTER 1. DEFINITIONS

IC 25-2.5-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.265-1999, SEC.1.



CHAPTER 2. LICENSE AND QUALIFICATIONS

IC 25-2.5-2-1
Requirements for license
Sec. 1. Except as provided in section 3 of this chapter, to qualify for a license under this article, an individual must satisfy the following requirements:
(1) Complete an application for licensure in accordance with the rules adopted by the board.
(2) Pay the fees established by the board.
(3) Not have been convicted of a crime that has a direct bearing on the applicant's ability to practice competently as determined by the board.
(4) Not have had disciplinary action taken against the applicant or the applicant's license by the board or by the licensing agency of another state or jurisdiction by reason of the applicant's inability to safely practice acupuncture with the reasons for discipline still being valid as determined by the board or by a national certification agency.
(5) Show to the satisfaction of the board that the applicant has:
(A) current active status as a diplomate in acupuncture of the National Certification Commission for Acupuncture and Oriental Medicine;
(B) successfully completed a three (3) year postsecondary training program or acupuncture college program that:
(i) is accredited by;
(ii) is a candidate for accreditation by; or
(iii) meets the standards of;
the National Accreditation Commission for Schools and Colleges of Acupuncture and Oriental Medicine; and
(C) successfully completed a clean needle technique course approved by the National Certification Commission for Acupuncture and Oriental Medicine.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-2-2
Issuance of license
Sec. 2. Except as provided in section 4 of this chapter, the board shall issue a license to an individual who:
(1) meets the conditions of section 1 of this chapter; and
(2) is otherwise qualified for licensure under this article.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-2-3
Applicants licensed in other state or licensed in related fields
Sec. 3. (a) An applicant may, upon the payment of a fee established by the board, be granted a license if the applicant submits satisfactory evidence to the board that the applicant has been licensed to practice acupuncture in another state or authorized in

another country under qualifications substantially equivalent to those specified in this chapter for a license to practice acupuncture.
(b) An applicant may, upon the payment of a fee established by the board, be granted a professional's license to practice acupuncture if the applicant submits satisfactory evidence to the board that the applicant is a:
(1) chiropractor licensed under IC 25-10;
(2) dentist licensed under IC 25-14; or
(3) podiatrist licensed under IC 25-29;
with at least two hundred (200) hours of acupuncture training.
(c) The board shall:
(1) compile, at least once every two (2) years, a list of courses and institutions that provide training approved for the purpose of qualifying an individual for a professional's license under subsection (b); and
(2) adopt rules that set forth procedures for the case by case approval of training under subsection (b).
(d) If an individual's license described in subsection (b)(1), (b)(2), or (b)(3) is subject to any restrictions as the result of disciplinary action taken against the individual by the board that regulates the individual's profession, the same restrictions shall be applied to the individual's professional's license to practice acupuncture.
(e) An individual's professional's license issued under subsection (b) shall be suspended if the individual's license described under subsection (b)(1), (b)(2), or (b)(3) is suspended.
(f) An individual's professional's license issued under subsection (b) shall be revoked if the individual's license described under subsection (b)(1), (b)(2), or (b)(3) is revoked.
(g) The practice of acupuncture by an individual issued a professional's license under subsection (b) is limited to the scope of practice of the individual's license described in subsection (b)(1), (b)(2), or (b)(3).
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.2.

IC 25-2.5-2-4
Refusal to issue license
Sec. 4. The board may refuse to issue a license to an applicant for licensure if:
(1) the board determines during the application process that the applicant committed an act that would have subjected the applicant to disciplinary sanction under section 1(4) of this chapter if the applicant had been licensed in Indiana when the act occurred; or
(2) the applicant has had a license revoked under IC 25-1-1.1.
As added by P.L.265-1999, SEC.1. Amended by P.L.14-2000, SEC.56.

IC 25-2.5-2-5
Expiration and renewal of license
Sec. 5. (a) A license issued by the board expires on the date

established by the agency under IC 25-1-5-4 in each even-numbered year.
(b) To renew a license, an acupuncturist must:
(1) pay a renewal fee not later than the expiration date of the license; and
(2) submit proof of current active licensure in acupuncture by the National Certification Commission for Acupuncture and Oriental Medicine.
As added by P.L.265-1999, SEC.1. Amended by P.L.1-2006, SEC.419.

IC 25-2.5-2-6
Denial, suspension, or revocation of license
Sec. 6. The board may deny, suspend, or revoke a license, require remedial education, or issue a letter of reprimand, if an applicant or licensed acupuncturist does any of the following:
(1) Engages in false or fraudulent conduct that demonstrates an unfitness to practice acupuncture, including:
(A) making a misrepresentation in connection with an application for a license or an investigation by the board;
(B) attempting to collect fees for services that were not performed;
(C) false advertising, including guaranteeing that a cure will result from an acupuncture treatment; or
(D) dividing, or agreeing to divide, a fee for acupuncture services with another person for referring the patient.
(2) Fails to exercise proper control over the acupuncturist's practice by:
(A) aiding an unlicensed person in practicing acupuncture;
(B) delegating professional responsibilities to a person the acupuncturist knows or should know is not qualified to perform; or
(C) insufficiently supervising unlicensed personnel working with the acupuncturist in the practice.
(3) Fails to maintain records in a proper manner by:
(A) failing to keep written records describing the course of treatment for each patient;
(B) refusing to provide upon request patient records that have been prepared for or paid for by the patient; or
(C) revealing personally identifiable information about a patient, without the patient's consent, unless otherwise allowed by law.
(4) Fails to exercise proper care of a patient, including:
(A) abandoning or neglecting a patient without making reasonable arrangements for the continuation of care; or
(B) exercising or attempting to exercise undue influence within the relationship between the acupuncturist and the patient by making sexual advances or requests for sexual activity or by making submission to sexual conduct a condition of treatment.         (5) Displays substance abuse or mental impairment to the degree that it interferes with the ability to provide safe and effective treatment.
(6) Is convicted, pleads guilty, or pleads no contest to a crime that demonstrates an unfitness to practice acupuncture.
(7) Fails, in a negligent manner, to practice acupuncture with the level of skill recognized within the profession as acceptable under the circumstances.
(8) Violates willfully any provision of this article or rule of the board.
(9) Has had a license denied, suspended, or revoked in another jurisdiction for a reason that would be grounds for denial, suspension, or revocation of a license under this article.
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.3.

IC 25-2.5-2-7
Auricular acupuncture
Sec. 7. (a) This section may not be construed to prohibit licensed acupuncturists from practicing auricular acupuncture.
(b) An individual who is not an acupuncturist licensed under this article may practice auricular acupuncture for the purpose of treating alcoholism, substance abuse, or chemical dependency if the individual:
(1) provides the board with documentation of successful completion of a board approved training program in acupuncture for the treatment of alcoholism, substance abuse, or chemical dependency that meets or exceeds the standards of training set by the National Acupuncture Detoxification Association;
(2) provides the board with documentation of successful completion of a clean needle technique course;
(3) provides auricular acupuncture services within the context of a state, federal, or board approved alcohol, substance abuse, or chemical dependency program under the supervision of a licensed acupuncturist; and
(4) maintains the ethical standards under this article and under rules adopted by the board.
As added by P.L.265-1999, SEC.1.



CHAPTER 3. UNLAWFUL PRACTICE

IC 25-2.5-3-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) A health care professional acting within the scope of the health care professional's license, certification, or registration.
(2) A student practicing acupuncture under the direct supervision of a licensed acupuncturist as part of a course of study approved by the board.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-3-2
Use of acupuncturist title
Sec. 2. An individual may not use the title "licensed acupuncturist" or "acupuncturist" unless the acupuncturist is licensed under this article.
As added by P.L.265-1999, SEC.1.

IC 25-2.5-3-3
Unlicensed practice of acupuncture
Sec. 3. (a) Subject to section 1 of this chapter, it is unlawful to practice acupuncture without a license issued under this article.
(b) Subject to subsection (c), it is unlawful for a licensed acupuncturist, other than a chiropractor licensed under IC 25-10, podiatrist licensed under IC 25-29, or dentist licensed under IC 25-14, to practice acupuncture on a patient unless the acupuncturist obtains:
(1) a written letter of referral; and
(2) either:
(A) a written diagnosis of the patient; or
(B) written documentation relating to the condition for which the patient receives acupuncture;
from an individual licensed under IC 25-22.5 within the twelve (12) months immediately preceding the date of acupuncture treatment.
(c) An acupuncturist licensed under this article may practice auricular acupuncture on a patient for the purpose of treating alcoholism, substance abuse, or chemical dependency without a written letter of referral or written diagnosis from a physician licensed under IC 25-22.5.
(d) If a licensed acupuncturist practices acupuncture on a patient after having obtained a written letter of referral or written diagnosis of the patient from a physician licensed under IC 25-22.5 as described in subsection (b), the physician is immune from civil liability relating to the patient's or acupuncturist's use of that diagnosis or referral except for acts or omissions of the physician that amount to gross negligence or willful or wanton misconduct.
As added by P.L.265-1999, SEC.1. Amended by P.L.59-2001, SEC.4.
IC 25-2.5-3-4
Violations
Sec. 4. A person who knowingly or intentionally violates this article commits a Class B misdemeanor.
As added by P.L.265-1999, SEC.1.






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. ARCHITECTS

CHAPTER 1. REGULATION OF ARCHITECTS GENERALLY . CREATION OF BOARD

IC 25-4-1-1 Repealed
(Repealed by Acts 1978, P.L.2, SEC.2570.)



CHAPTER 2. LANDSCAPE ARCHITECTS CERTIFICATION

IC 25-4-2-1
Definitions; construction of chapter
Sec. 1. (a) As used in this chapter, "board" means the board of registration for architects and landscape architects as established under IC 25-4-1-2.
(b) As used in this chapter, "landscape architecture" means the practice of professional services such as consultation, investigation, reconnaissance, research, planning, design, or responsible supervision to develop land areas for the dominant purpose of preserving, enhancing, or determining:
(1) proper land uses;
(2) natural land features;
(3) ground cover and planting;
(4) naturalistic and aesthetic values;
(5) the settings and approaches to structures or other improvements;
(6) the natural environment of a facility, an individual building, or other structure;
(7) site specific natural surface and subsoil drainage systems;
(8) landscape grading, swales, curbs, and walkways; and
(9) any inherent problems of the land relating to erosion, overuse, blight, or other hazards.
The term includes the location and arrangement of the proposed tangible objects and features that are incidental and necessary to accomplish the purposes of landscape architecture.
(c) As used in this chapter, "practitioner" means an individual registered as a landscape architect under this chapter.
(d) Except as provided in subsection (b), this chapter does not authorize a practitioner to:
(1) engage in the design of mechanical lift stations, sewage treatment facilities, sanitary and combined sewers, storm water management projects, public, semi-public, and private utilities, or other structures or facilities with separate and self-contained purposes, if the design work is ordinarily included in the practice of architecture or engineering;
(2) engage in the design of highways or traffic control devices;
(3) engage in the scientific analysis of hazardous material contamination;
(4) engage in topographic mapping or the certification of land surveys or final land plats for official approval or recording;
(5) otherwise engage in the practice of architecture (as defined in IC 25-4-1);
(6) otherwise engage in the practice of professional engineering (as defined in IC 25-31);
(7) engage in the practice of land surveying (as defined in IC 25-21.5); or
(8) engage in the practice of professional geology (as defined in

IC 25-17.6).
(e) This chapter, except section 10(a)(1) and 10(a)(2) of this chapter, does not apply to:
(1) the practice of landscape architecture by any person who acts under the supervision of a practitioner or by an employee of a person lawfully engaged in the practice of landscape architecture and who, in either event, does not assume responsible charge of design or supervision;
(2) the practice of architecture or land planning and proper land usage by a duly registered professional architect or the doing of landscape architectural work by a registered architect or by an employee under the supervision of a registered architect;
(3) the practice of engineering or land planning and proper land usage by a duly registered professional engineer and the doing of landscape architectural work by a registered professional engineer or by an employee under supervision of a registered professional engineer;
(4) the practice of surveying or land planning and proper land usage by a registered land surveyor and the doing of landscape architectural work by a registered land surveyor or by an employee under supervision of a registered land surveyor;
(5) the practice of landscape architecture by employees of the United States government while engaged within this state in the practice of landscape architecture for the United States government;
(6) the practice of planning as is customarily done by regional, park, or urban planners;
(7) the practice of arborists, foresters, gardeners, turf managers, home builders, horticulturists, farmers, and other similar persons;
(8) the practice of any nurseryman or general or landscape contractor, including design, planning, location, planting and arrangements of plantings or other ornamental features; or
(9) the practice of natural resource professionals, including biologists, geologists, or soil scientists.
As added by Acts 1981, P.L.225, SEC.2. Amended by P.L.242-1985, SEC.3; P.L.23-1991, SEC.11; P.L.82-2000, SEC.13.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. ATHLETIC TRAINERS

CHAPTER 1. DEFINITIONS

IC 25-5.1-1-0.5
Exemptions from article
Sec. 0.5. This article does not apply to an individual who meets the following conditions:
(1) Is not a resident of Indiana.
(2) Is employed for the primary purpose of providing athletic training services for an athletic or sports organization in another jurisdiction.
(3) Provides athletic training services in Indiana related to the training or participation of a specific event but does not provide athletic training services in Indiana for more than thirty-five (35) consecutive days.
As added by P.L.87-2000, SEC.1.



CHAPTER 2. INDIANA ATHLETIC TRAINERS CERTIFICATION BOARD

IC 25-5.1-2-1
Board established
Sec. 1. The Indiana athletic trainers board is established.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.9.

IC 25-5.1-2-2
Membership
Sec. 2. (a) The board consists of seven (7) members appointed by the governor as follows:
(1) Two (2) members who are medical doctors, osteopaths, podiatrists, or chiropractors, at least one (1) of whom is involved in the practice of sports medicine.
(2) Four (4) members who are athletic trainers engaged in the practice of athletic training in Indiana for at least two (2) years immediately preceding their appointment and consisting of the following:
(A) One (1) member who is at the time of appointment an athletic trainer employed by a college or a university in Indiana.
(B) One (1) member who is at the time of appointment an athletic trainer employed by a secondary school in Indiana.
(C) One (1) member who is at the time of appointment an athletic trainer employed by a professional athletic team or by a health care or an athletic facility in Indiana.
(D) One (1) member who is an athletic trainer at large.
(3) One (1) member representing the public who is a resident of Indiana and who is not associated with athletic training.
(b) In making the appointments described in subsection (a), the governor shall consider achieving equal geographic representation of the appointees.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-3
Continuation of practice
Sec. 3. An individual appointed to the board who is an athletic trainer must continue to practice athletic training in Indiana while serving as a member of the board.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-4
Terms of office; removal of members
Sec. 4. (a) The term of office for each member of the board is four (4) years. However, a member of the board may be removed by the governor without cause.
(b) A member may not be appointed to the board for more than two (2) consecutive terms.
As added by P.L.213-1993, SEC.5.
IC 25-5.1-2-5
Vacancies
Sec. 5. A vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.213-1993, SEC.5.

IC 25-5.1-2-6
Powers and duties
Sec. 6. The board shall do the following:
(1) Organize by electing a president, vice president, and secretary.
(2) Adopt rules under IC 4-22-2 to do the following:
(A) Provide for the licensure of athletic trainers.
(B) Fix application fees, examination fees, and licensure fees.
(C) Establish standards for the practice of athletic training under this article.
(D) Establish standards for continuing education that conform with the standards of NATA.
(E) Otherwise implement this article.
(3) Prescribe the application forms to be furnished to all persons seeking to be licensed under this article.
(4) Prescribe the form and design of the license to be issued under this article.
(5) Conduct hearings, keep records of proceedings, and do all things necessary to properly administer and enforce this article.
(6) Publish and make available the following upon request and for a fee not to exceed the actual cost of printing and mailing:
(A) Requirements for issuance of an athletic trainer's license under this article.
(B) Rules adopted under this article.
(7) Maintain and make available as required by IC 4-1-6 and IC 5-14-3 a register of each licensed athletic trainer in Indiana, including each licensed athletic trainer's last known address and the expiration date and identification number of the licensed athletic trainer's license.
(8) Contract with the NATA board of certification to prepare, conduct, and score NATA's current professional examination as the qualifying examination for athletic trainers under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.10.

IC 25-5.1-2-7
Compensation of members
Sec. 7. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided

in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.213-1993, SEC.5.



CHAPTER 3. CERTIFICATION; EXAMINATION

IC 25-5.1-3-1
License requirements
Sec. 1. (a) To qualify for a license under this article, an individual must satisfy the following requirements:
(1) Satisfactorily complete an application for licensure in accordance with the rules adopted by the board.
(2) Pay the application fees, examination fees, and licensure fees established by the board.
(3) Not have been convicted of a crime that has a direct bearing on the applicant's ability to practice competently as determined by the board.
(4) Not have had disciplinary action taken against the applicant or the applicant's license by the board or by the licensing agency of another state or jurisdiction by reason of the applicant's inability to safely practice athletic training with those reasons for discipline still being valid as determined by the board.
(5) Show to the satisfaction of the board that the applicant has received at least a baccalaureate degree from an institution of higher education that meets the academic standards for athletic trainers established by NATA and described in subsection (b).
(6) Except to the extent that section 6 of this chapter applies, successfully pass the qualifying examination adopted by the board as described in IC 25-5.1-2-6(8).
(b) The minimum academic standards for athletic trainers licensed under this article as required under subsection (a)(5) include the satisfactory completion of an academic program that includes at least the following accredited courses:
(1) Human anatomy.
(2) Human physiology.
(3) Physiology of exercise.
(4) Kinesiology.
(5) Personal health.
(6) Basic athletic training.
(7) Advanced athletic training.
(8) Clinical experience as prescribed by the board.
(9) Therapeutic modalities.
(10) Rehabilitation.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.11; P.L.87-2000, SEC.2; P.L.173-2001, SEC.1.

IC 25-5.1-3-1.5
Temporary licenses
Sec. 1.5. (a) If a person meets each of the requirements of section 1 of this chapter other than the requirement under section 1(a)(6), the board may issue a temporary license to the person.
(b) A temporary license issued under this section is valid for not

more than ninety (90) days after the date of issuance.
As added by P.L.173-2001, SEC.2.

IC 25-5.1-3-2
Issuance of licenses
Sec. 2. Except as provided in section 3 of this chapter, the board shall issue a license to an individual who:
(1) meets the conditions set out in section 1 of this chapter; and
(2) is otherwise qualified for licensure under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.12.

IC 25-5.1-3-3
Refusal to issue licenses
Sec. 3. The board may refuse to issue a license to an applicant for licensure under section 1 or 1.5 of this chapter if:
(1) the board determines during the application process that the applicant committed an act that would have subjected the applicant to disciplinary sanction under section 1(a)(4) of this chapter if the applicant had been:
(A) certified before July 1, 1998; or
(B) licensed after June 30, 1998;
in Indiana when the act occurred; or
(2) the applicant has had a:
(A) certificate revoked under IC 25-1-1.1 before July 1, 1998; or
(B) license revoked under IC 25-1-1.1 after June 30, 1998.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.13; P.L.87-2000, SEC.3; P.L.173-2001, SEC.3.

IC 25-5.1-3-4
Expiration of licenses; renewal
Sec. 4. (a) A license issued by the board expires on a date established by the agency under IC 25-1-5-4 in each even-numbered year.
(b) An individual may renew a license by paying a renewal fee not later than the expiration date of the license.
(c) If an individual fails to timely pay a renewal fee as required by subsection (b), the individual's license becomes invalid without any action being taken by the board.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.14; P.L.1-2006, SEC.421.

IC 25-5.1-3-5
Renewal of expired licenses
Sec. 5. (a) Except as provided in subsection (b), an individual whose license has expired may have the license renewed for not more than three (3) years after the date of expiration upon meeting the requirements under IC 25-1-8-6.
(b) If an individual's license has been expired for more than three

(3) years, the individual must file a new application.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.15; P.L.269-2001, SEC.6.

IC 25-5.1-3-6
Examination exemptions
Sec. 6. If an individual who applies for a license under this article meets any of the following conditions, the individual may be exempted from the examination requirement under section 1(a)(6) of this chapter by action of the board:
(1) The individual is licensed to practice athletic training in another state if the other state's standards for licensure are at least equal to the standards for licensure in Indiana.
(2) The individual is certified by NATA and is otherwise qualified for licensure under this article.
(3) The individual is certified by an organization recognized by the National Commission on Competency Assurance and is otherwise qualified for licensure under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.16; P.L.87-2000, SEC.4.

IC 25-5.1-3-7
Other occupations, professions, student activities, or performance of first aid not prohibited
Sec. 7. This article does not prohibit the following:
(1) The practice of an occupation or profession for which an individual is licensed, certified, or registered in Indiana by a state agency.
(2) The practice of a health care occupation or profession by an individual who is practicing within the individual's education and experience.
(3) The performance of a first aid procedure incidental to an individual's employment or volunteer duties.
(4) The performance of an emergency first aid procedure by an individual.
(5) A student, an intern, or a trainee from pursuing a course of study in athletic training from an accredited institution of higher education if:
(A) the activities are performed under qualified supervision and constitute a part of the individual's supervised course of study; and
(B) the individual uses a title that contains the word "intern", "student", or "trainee".
(6) The use of the title "student athletic trainer" by a student enrolled in a high school or an institution of higher education while assisting an athletic trainer during athletic activities of the high school or institution of higher education.
As added by P.L.84-1998, SEC.17. Amended by P.L.87-2000, SEC.5.

IC 25-5.1-3-8 Temporary permits
Sec. 8. (a) The board may issue a temporary permit to a person to practice as an athletic trainer if the person pays a fee and the person:
(1) has a valid license or certificate to practice from another state and the person has applied for a license from the board;
(2) is practicing in a state that does not license or certify athletic trainers but is certified by a national athletic training association approved by the board and the person has applied for a license from the board; or
(3) has met the requirements of section 1 of this chapter, except for the requirement of section 1(a)(6) of this chapter.
(b) A person with a temporary permit issued under subsection (a)(3) may practice as an athletic trainer only under the supervision of an athletic trainer licensed under this article.
(c) A temporary permit expires on the earliest of:
(1) the date the person holding the permit is issued a license under this article;
(2) the date the board disapproves the person's license application; or
(3) ninety (90) days after the date of issuance.
As added by P.L.173-2001, SEC.4.



CHAPTER 4. UNLAWFUL PRACTICE

IC 25-5.1-4-1
Practice or use of title without license prohibited
Sec. 1. An individual may not:
(1) practice as an athletic trainer; or
(2) use:
(A) the title "licensed athletic trainer", "athletic trainer", "licensed trainer", or "athletic training";
(B) the abbreviations "AT", "ATC", "AT,C", "LAT", "ATC/L"; or
(C) other words, abbreviations, or insignia;
to indicate or imply that the individual is an athletic trainer;
unless the individual is licensed under this article.
As added by P.L.213-1993, SEC.5. Amended by P.L.84-1998, SEC.18; P.L.87-2000, SEC.6.

IC 25-5.1-4-2
Violations
Sec. 2. An individual who knowingly violates or causes to be violated section 1 of this chapter commits a Class B misdemeanor.
As added by P.L.213-1993, SEC.5. Amended by P.L.87-2000, SEC.7.






ARTICLE 5.2. ATHLETE AGENTS

CHAPTER 1. SHORT TITLE AND DEFINITIONS

IC 25-5.2-1-1
Short title
Sec. 1. This article may be cited as the Uniform Athlete Agents Act.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-1-2
Definitions applicable to article
Sec. 2. The following definitions apply throughout this article:
(1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional sports services contract or an endorsement contract.
(2) "Applicant" means an individual who applies for a certificate of registration as an athlete agent under this article.
(3) "Athlete agent" means an individual who enters into an agency contract with a student athlete or, directly or indirectly, recruits or solicits a student athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.
(4) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.
(5) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.
(6) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance. The term includes the value of any part of the student athlete's right of publicity (as defined in IC 32-36-1-7).
(7) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.
(8) "Person" means an individual, a corporation, a business

trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government, a governmental subdivision, an agency, or an instrumentality, a public corporation, or any other legal or commercial entity.
(9) "Professional sports services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.
(10) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(11) "Registration" means registration as an athlete agent under this article.
(12) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(13) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.
As added by P.L.54-2001, SEC.5. Amended by P.L.1-2003, SEC.74.



CHAPTER 2. ATHLETE AGENT REGISTRATION

IC 25-5.2-2-1
Service of process
Sec. 1. (a) By acting as an athlete agent in Indiana, a nonresident individual appoints the attorney general as the individual's agent for service of process in any civil action in Indiana related to the individual's acting as an athlete agent in Indiana.
(b) The attorney general may issue subpoenas for any material that is relevant to the administration of this article.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-2
Certificate of registration
Sec. 2. (a) Except as otherwise provided in subsection (b), an individual may not act as an athlete agent in Indiana without holding a certificate of registration under section 4 or 6 of this chapter.
(b) Before being issued a certificate of registration, an individual may act as an athlete agent in Indiana for all purposes except signing an agency contract, if:
(1) a student athlete or another person acting on behalf of the student athlete initiates contact with the individual; and
(2) within seven (7) days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in Indiana.
(c) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-3
Application for registration; agents licensed in other states
Sec. 3. (a) An applicant for registration shall submit an application for registration to the attorney general in a form prescribed by the attorney general. An application filed under this section is a public record under IC 5-14-3. The application must be in the name of an individual and, except as otherwise provided in subsection (b), signed or otherwise authenticated by the applicant under penalty of perjury and contain the following information:
(1) The name of the applicant and the address of the applicant's principal place of business.
(2) The name of the applicant's business or employer, if applicable.
(3) Any business or occupation engaged in by the applicant for the five (5) years immediately preceding the date of submission of the application.
(4) A description of the applicant's:
(A) formal training as an athlete agent;
(B) practical experience as an athlete agent; and             (C) educational background relating to the applicant's activities as an athlete agent.
(5) The names and addresses of three (3) individuals not related to the applicant who are willing to serve as references.
(6) The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five (5) years immediately preceding the date of submission of the application.
(7) The names and addresses of all persons who are:
(A) with respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit sharers of the business; and
(B) with respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater.
(8) Whether the applicant or any person named in subdivision (7) has been convicted of a crime that, if committed in Indiana, would be a crime involving moral turpitude or a felony, and identify the crime.
(9) Whether there has been any administrative or judicial determination that the applicant or any person named in subdivision (7) has made a false, misleading, deceptive, or fraudulent representation.
(10) A description of any instance in which the conduct of the applicant or any person named in subdivision (7) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution.
(11) A description of any sanction, suspension, or disciplinary action taken against the applicant or any person named in subdivision (7) arising out of occupational or professional conduct.
(12) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any person named in subdivision (7) as an athlete agent in any state.
(b) An individual who has submitted an application for and holds a certificate of registration or licensure as an athlete agent in another state may submit a copy of the application and certificate instead of submitting an application in the form prescribed under subsection (a). The attorney general shall accept the application and the certificate from the other state as an application for registration in Indiana if the application to the other state:
(1) was submitted in the other state within six (6) months immediately preceding the submission of the application in Indiana and the applicant certifies that the information contained in the application is current;
(2) contains information substantially similar to or more comprehensive than that required in an application submitted in

Indiana; and
(3) was signed by the applicant under penalty of perjury.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-4
Issuance of certificate of registration; renewal of registration
Sec. 4. (a) Except as otherwise provided in subsection (b), the attorney general shall issue a certificate of registration to an individual who complies with the requirements of section 3(a) of this chapter or whose application has been accepted under section 3(b) of this chapter.
(b) The attorney general may refuse to issue a certificate of registration if the attorney general determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the attorney general may consider whether any of the following apply to the applicant:
(1) The applicant has been convicted of a crime that, if committed in Indiana, would be a crime involving moral turpitude or a felony.
(2) The applicant made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent.
(3) The applicant has engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity.
(4) The applicant has engaged in conduct prohibited by section 12 of this chapter.
(5) The applicant has had a registration or a license as an athlete agent suspended, revoked, or denied or been refused renewal of a registration or a license as an athlete agent in any state.
(6) The applicant has engaged in conduct the consequences of which were that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution.
(7) The applicant has engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.
(c) In making a determination under subsection (b), the attorney general shall consider the following:
(1) How recently the conduct occurred.
(2) The nature of the conduct and the context in which it occurred.
(3) Any other relevant conduct of the applicant.
(d) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the attorney general. An application filed under this subsection is a public record under IC 5-14-3. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required by section 3(a) of this

chapter for an original registration.
(e) An individual who has submitted an application for renewal of a registration or a license in another state, instead of submitting an application for renewal in the form prescribed under subsection (d), may file a copy of the application for renewal and a valid certificate of registration or a valid license from the other state. The attorney general shall accept the application for renewal from the other state as an application for renewal in Indiana if the application to the other state:
(1) was submitted in the other state within six (6) months immediately preceding the filing in Indiana and the applicant certifies that the information contained in the application for renewal is current;
(2) contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in Indiana; and
(3) was signed by the applicant under penalty of perjury.
(f) A certificate of registration or a renewal of a registration is valid for two (2) years.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-5
Suspension, revocation, or refusal to renew certificate of registration
Sec. 5. (a) The attorney general may suspend, revoke, or refuse to renew a certificate of registration for conduct that would have justified denial of registration under section 4(b) of this chapter.
(b) The attorney general may deny, suspend, revoke, or refuse to renew a certificate of registration only after proper notice and an opportunity for a hearing under IC 4-21.5.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-6
Temporary certificate of registration
Sec. 6. The attorney general may issue a temporary certificate of registration while an application for registration or renewal of registration is pending.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-7
Fee for renewal of registration
Sec. 7. A fee established by the attorney general in accordance with IC 25-1-8-2 must accompany an application for registration or renewal of registration.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-8
Agency contracts
Sec. 8. (a) An agency contract must be in a record, signed or otherwise authenticated by the parties.     (b) An agency contract must contain the following:
(1) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services.
(2) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract.
(3) A description of any expenses that the student athlete agrees to reimburse.
(4) A description of the services to be provided to the student athlete.
(5) The duration of the contract.
(6) The date of execution.
(c) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type in capital letters stating:
WARNING TO STUDENT ATHLETE
IF YOU SIGN THIS CONTRACT:
(1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;
(2) IF YOU HAVE AN ATHLETIC DIRECTOR, BOTH YOU AND YOUR ATHLETE AGENT MUST GIVE TO YOUR ATHLETIC DIRECTOR THE TEN (10) DAY NOTICE REQUIRED BY IC 25-5.2-2-9 AND IC 35-46-4-4 BEFORE EXECUTING THIS CONTRACT; AND
(3) YOU MAY CANCEL THIS CONTRACT WITHIN FOURTEEN (14) DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.
(d) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.
(e) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-9
Agency contracts; student athletes
Sec. 9. (a) At least ten (10) days before a student athlete enters into an agency contract, the athlete agent shall give in a record the notice required by IC 35-46-4-4 of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.
(b) At least ten (10) days before entering into an agency contract,

the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled or intends to enroll that the student athlete intends to enter into an agency contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-10
Cancellation of agency contract by student athlete
Sec. 10. (a) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within fourteen (14) days after the contract is signed.
(b) A student athlete may not waive the right to cancel an agency contract.
(c) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-11
Retention of records by athlete agents
Sec. 11. (a) An athlete agent shall retain the following records for a period of five (5) years:
(1) The name and address of each individual represented by the athlete agent.
(2) A copy of any agency contract entered into by the athlete agent.
(3) A record of any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.
(b) Records required by subsection (a) to be retained are open to inspection by the attorney general during normal business hours.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-12
Misconduct by athlete agent
Sec. 12. (a) An athlete agent who, with the intent to induce a student athlete to enter into an agency contract:
(1) gives any materially false or misleading information or makes a materially false promise or representation;
(2) furnishes anything of value to a student athlete before the student athlete enters into the agency contract; or
(3) furnishes anything of value to any individual other than the student athlete or another registered athlete agent;
commits a Class D felony.
(b) An athlete agent who intentionally:
(1) initiates contact with a student athlete unless registered under this article;
(2) refuses or fails to retain or permit inspection of the records required to be retained by section 11 of this chapter;         (3) fails to register when required by section 2 of this chapter;
(4) provides materially false or misleading information in an application for registration or renewal of registration;
(5) predates or postdates an agency contract; or
(6) fails to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport;
commits a Class D felony.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-13
Rights of action
Sec. 13. (a) An educational institution has a right of action against an athlete agent or a former student athlete for damages caused by a violation of this article. In an action under this section, the court may award to the prevailing party costs and reasonable attorney's fees.
(b) Damages of an educational institution under subsection (a) include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student athlete, the educational institution was injured by a violation of this article or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.
(c) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent or former student athlete.
(d) Any liability of the athlete agent or the former student athlete under this section is several and not joint.
(e) This article does not restrict rights, remedies, or defenses of any person under law or equity.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-14
Violations and penalties
Sec. 14. (a) A person who violates this article is subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation, as determined by the court. All civil penalties recovered under this chapter shall be deposited in the state general fund.
(b) In addition to the civil penalty imposed under subsection (a), the attorney general may restrict, suspend, or revoke a certificate of registration of an athlete agent for violation of this article.
(c) The attorney general may institute and conduct an action in the name of the state of Indiana for any of the following:
(1) An injunction in any circuit or superior court of Indiana for

injunctive relief to restrain a person from continuing any activity that violates this article.
(2) The assessment and recovery of the civil penalty provided in subsection (a).
(d) The attorney general may present any evidence of a crime under section 12 of this chapter to any prosecuting attorney for initiation of criminal proceedings against the offender. The attorney general shall cooperate with the prosecuting attorney in the prosecution of the offense.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-15
Uniform act
Sec. 15. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.
As added by P.L.54-2001, SEC.5.

IC 25-5.2-2-16
Electronic records or signatures
Sec. 16. The provisions of this article governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of Section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. No. 106-229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act.
As added by P.L.54-2001, SEC.5.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. AUCTIONEERS AND AUCTIONS

CHAPTER 1. SHORT TITLE AND DEFINITIONS

IC 25-6.1-1-1
Short title
Sec. 1. Short Title. This article shall be known and may be cited as the "Auctioneer and Auction Licensing Act."
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-1-2
Scope of article
Sec. 2. This article provides licensing and registration for persons engaged in operating, conducting or otherwise producing auctions. No other agency or political subdivision of the state shall impose on a licensee or seller at auction any registration or license requirement or any license or employment fee or charge on account of such auction activities.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.1.

IC 25-6.1-1-3
Definitions
Sec. 3. As used in this article:
"Auction" means a sale transaction conducted by means of oral or written exchanges between an auctioneer and the members of the auctioneer's audience, which exchanges consist of a series of invitations for offers for the purchase of goods or real estate made by the auctioneer and offers to purchase made by members of the audience and culminate in the acceptance by the auctioneer of the highest or most favorable offer made by a member of the participating audience.
"Auction company" means any person or persons who, as a part of its business, arranges, manages, sponsors, advertises, or carries out auctions.
"Auction house" means an established place of business including an auction barn, a sale barn, and a sale pavilion and its contiguous surroundings where two (2) or more auctions are held within any twelve (12) month period and where representations are regularly made that goods are sold at auction. Each day during which goods or real estate are being offered for sale at auction shall constitute one (1) auction. A sale barn or livestock auction market that is used exclusively for the auctioning of livestock and is licensed by the Indiana state board of animal health is not an auction house as defined herein.
"Auctioneer" means an individual who is engaged in, or who by advertising or otherwise holds the individual out as being available to engage in, the calling for, the recognition of, and the acceptance

of offers for the purchase of goods or real estate at an auction.
"Commission" means the Indiana auctioneer commission.
"Goods" means any goods, wares, chattels, merchandise, or other personal property, including domestic animals and farm products.
"Licensee" means any person licensed or issued a temporary permit under this article and, in the case of an auction house or auction company, includes the person required to obtain a license for such auction house or auction company.
"Organization" means a corporation, a limited liability company, a partnership, a trust (specifically including a business trust), a firm, an association, or any other form of business enterprise which is owned by two (2) or more individuals.
"Person" means an organization or an individual.
"Real estate" means any right, title, or interest in real property, including fixtures.
"Licensing agency" means the Indiana professional licensing agency established by IC 25-1-5-3.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.2; Acts 1981, P.L.222, SEC.35; P.L.132-1984, SEC.14; P.L.214-1993, SEC.13; P.L.1-2006, SEC.422.



CHAPTER 2. CREATION OF COMMISSION

IC 25-6.1-2-1
Creation and membership
Sec. 1. Creation and Membership. (a) The Indiana auctioneer commission is created consisting of six (6) members, not more than four (4) of whom may be members of the same political party.
(b) A member of the commission is appointed by the governor to serve for a term of three (3) years and until his successor is appointed and qualified. A vacancy arising on the commission shall be filled by the governor, and the individual appointed to fill such vacancy shall serve for the unexpired term of the individual whose vacancy is being filled.
(c) Five (5) individuals appointed to membership on the commission must be citizens of Indiana and engaged as auctioneers for a period of not less than five (5) years immediately preceding their appointment. One (1) individual appointed to membership on the commission must be a citizen of Indiana who has not been associated with auctioneering in any way other than as a consumer.
(d) An individual may not act as a member of the commission while holding another elected or appointed office in either the state or federal government.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1981, P.L.222, SEC.36.

IC 25-6.1-2-2
Meetings
Sec. 2. Meetings. (a) The commission shall meet each January, at a time and place established by the chairman, to conduct an election of officers and such other business as may be appropriate. The commission shall also meet upon the call of the chairman or upon the request of any two (2) members of the commission. The secretary shall provide reasonable notice of the time and place of each meeting to all members.
(b) Three (3) members constitute a quorum for the purpose of transacting business. A majority vote of the commission is necessary to bind the commission.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-2-3
Officers
Sec. 3. (a) At the meeting to be held each January, the commission shall elect from its membership a chairman and a vice chairman. Each officer shall serve for a term of one (1) year and until his successor is elected.
(b) The chairman shall preside at all meetings of the commission.
(c) The vice chairman shall act as presiding officer in the absence of the chairman and shall perform such other duties as the chairman may direct.     (d) The commission shall be provided with an executive secretary by the licensing agency. The person provided may not be a member of the commission.
(e) The executive secretary, through the licensing agency, shall:
(1) notify all members of meetings;
(2) keep a record of all meetings of the commission, votes taken by the commission, and other proceedings, transactions, communications, official acts, and records of the commission; and
(3) perform other duties as the chairman directs.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.3; Acts 1981, P.L.222, SEC.37; P.L.132-1984, SEC.15.

IC 25-6.1-2-4
Per diem and expenses
Sec. 4. Per Diem and Expenses. Each member of the commission shall receive a salary per diem for each day actually engaged in service of the commission, together with reimbursement for necessary travel expense incurred in the performance of his strictly official duties, in accordance with travel policies and procedures established by the department of administration and the state budget agency. The compensation and expense of said commission shall be paid out of the general fund of the state upon appropriation being made therefor in the manner provided by law for the making of such appropriations.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-2-5
Powers
Sec. 5. (a) The commission is empowered to do the following:
(1) Administer and enforce the provisions of this article.
(2) Adopt such rules in accordance with IC 4-22-2 and such forms as are necessary or appropriate for the administration and the effective and efficient enforcement of this article.
(3) Issue, suspend, and revoke licenses in accordance with this article.
(4) Subject to IC 25-1-7, investigate complaints concerning licensees or persons the commission has reason to believe should be licensees, specifically including complaints respecting failure to comply with this article or the rules, and to take appropriate action pursuant to IC 25-1-11.
(5) Bring actions, in the name of the state of Indiana, in an appropriate circuit court in order to enforce compliance with this article or the rules by restraining order or injunction.
(6) Hold public hearings on any matters for which a hearing is required under this article and to have all powers granted in IC 4-21.5.
(7) Adopt a seal and, through its secretary, certify copies.
(b) The licensing agency shall provide necessary employees and consultants to enforce this article.     (c) The commission shall adopt rules under IC 4-22-2 establishing the following:
(1) Standards for competent:
(A) practice as an auctioneer; and
(B) operation of an auction company or auction house.
(2) Continuing education requirements for an individual who has reactivated an auctioneer license with less than twelve (12) months remaining in the licensing period.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.4; Acts 1981, P.L.222, SEC.38; P.L.132-1984, SEC.16; P.L.7-1987, SEC.112; P.L.1-1991, SEC.163; P.L.238-1995, SEC.1.

IC 25-6.1-2-6
Fees; disposition
Sec. 6. Fees, disposal. All fees received by the commission under this article shall be paid to the state treasurer to be placed by him in the general fund of the state. All records of such fees received by the commission shall be available for the inspection of the general public.
As added by Acts 1977, P.L.270, SEC.1.



CHAPTER 3. LICENSING

IC 25-6.1-3-1
Coverage
Sec. 1. Coverage. (a) Except as provided in subsection (b) of this section, no individual may act as an auctioneer and no person may operate an auction house or an auction company without obtaining and having in full force and effect a valid license issued by the commission in accordance with this chapter.
(b) The requirements of this article do not apply to:
(1) An auction of goods or real estate conducted exclusively by individuals who personally own such goods or real estate and who did not acquire such goods or real estate for resale.
(2) An auction conducted by or under the direction of any public authority.
(3) An auction conducted pursuant to any judicial order or to the settlement of a decedent's estate.
(4) A sale conducted by or on behalf of any political party, church, charitable corporation or association if the individual conducting the sale receives no compensation and does not, by advertising or otherwise, hold himself out as being available to engage in the sale of goods or real estate at auction.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.8-1993, SEC.374.

IC 25-6.1-3-2
Auctioneer license
Sec. 2. (a) Every individual, before acting as an auctioneer, must obtain a license from the commission.
(b) An applicant for a license must:
(1) be at least eighteen (18) years of age;
(2) have completed at least eighty (80) actual hours of auction instruction from a course provider approved by the commission;
(3) not have a conviction for:
(A) an act which would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a felony that has a direct bearing on the applicant's ability to practice competently.
(c) Auction instruction required under subsection (b) must provide the applicant with knowledge of all of the following:
(1) The value of real estate and of various goods commonly sold at an auction.
(2) Bid calling.
(3) Sale preparation, sale advertising, and sale summary.
(4) Mathematics.
(5) The provisions of this article and the commission's rules.
(6) Any other subject matter approved by the commission.
(d) An individual seeking an initial license as an auctioneer under this article shall file with the commission a completed application on

the form prescribed by the commission. When filing an application for an auctioneer license, each individual shall pay a nonrefundable examination fee established by the commission under IC 25-1-8-2.
(e) When applying for a renewal of an auctioneer license, each individual shall do the following:
(1) Apply in a manner required by the commission, including certification by the applicant that the applicant has complied with the requirements of IC 25-6.1-9-8, unless the commission has granted the applicant a waiver under IC 25-6.1-9-9.
(2) Pay the license fee prescribed by section 5 of this chapter.
(f) Upon the receipt of a completed application for an initial or a renewal license, the commission shall examine the application and verify the information contained therein.
(g) An applicant who is seeking an initial license must pass an examination approved by the commission that covers subjects and topics of knowledge required to practice as an auctioneer. The commission shall hold examinations as the commission may prescribe.
(h) The commission shall issue an auctioneer's license, in such form as it may prescribe, to each individual who meets all of the requirements for licensing and pays the appropriate fees.
(i) Auctioneer licenses shall be issued for a term of four (4) years. A license expires at midnight on the date established by the licensing agency under IC 25-1-6-4 and every fourth year thereafter, unless renewed before that date. If the license has expired, it may be reinstated not more than one (1) year after the date it expired upon the payment of the renewal fee plus the reinstatement fee established under IC 25-1-8-6 and submission of proof that the applicant has complied with the continuing education requirement. If the license has expired for a period of more than one (1) year, the person must file an application and take the required examination. However, an applicant for reinstatement of an expired license is not required to complete the initial eighty (80) hour education requirement under this section in order to reinstate the expired license. The holder of an expired license shall cease to display the original wall certificate at the holder's place of business and shall return the wall certificate to the commission upon notification by the commission of the expiration of the holder's license.
(j) The commission may waive the requirement that a nonresident applicant pass an examination and that the nonresident submit written statements by two (2) individuals, if the nonresident applicant:
(1) is licensed to act as an auctioneer in the state of the applicant's domicile;
(2) submits with the application a duly certified letter of certification issued by the licensing board of the applicant's domiciliary state;
(3) is a resident of a state whose licensing requirements are substantially equal to the requirements of Indiana;
(4) is a resident of a state that grants the same privileges to the

licensees of Indiana; and
(5) includes with the application an irrevocable consent that actions may be commenced against the applicant. The consent shall stipulate that service of process or pleadings on the commission shall be taken and held in all courts as valid and binding as if service of process had been made upon the applicant personally within this state. If any process or pleading mentioned in this subsection is served upon the commission, it shall be by duplicate copies. One (1) of the duplicate copies shall be filed in the office of the commission and one (1) shall be immediately forwarded by the commission by registered or certified mail to the applicant against whom the process or pleadings are directed.
(k) The commission may enter into a reciprocal agreement with another state concerning nonresident applicants.
(l) The commission may, for good cause shown, upon the receipt of an application for a license, issue a temporary permit for such reasonable period of time, not to exceed one (1) year, as the commission deems appropriate. A temporary permit has the same effect as a license and entitles and subjects the permittee to the same rights and obligations as if the individual had obtained a license.
(m) An applicant for a temporary permit must do the following:
(1) File an examination application.
(2) Pass the examination at one (1) of the next two (2) regularly scheduled examinations.
(n) An individual who does not pass the examination required under subsection (m) may not be issued a temporary permit.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.5; Acts 1981, P.L.222, SEC.39; Acts 1982, P.L.113, SEC.32; P.L.3-1990, SEC.87; P.L.214-1993, SEC.14; P.L.238-1995, SEC.2; P.L.23-2003, SEC.3; P.L.194-2005, SEC.19; P.L.157-2006, SEC.25.

IC 25-6.1-3-3
Auction house license
Sec. 3. (a) This section does not apply to an organization that operates a wholesale dealer automobile auction.
(b) Every person, before operating an auction house, must obtain a license from the commission for that auction house.
(c) Except as provided in subsection (d), before applying for a license from the commission to operate an auction house, the following must obtain a license as an auctioneer as provided in section 2 of this chapter:
(1) An individual who seeks to operate an auction house.
(2) One (1) or more individuals designated by an organization that seeks to operate an auction house.
(d) Subsection (c) does not apply to:
(1) a person that holds a valid license for an auction house as of June 30, 1998; or
(2) a person that holds a valid renewal of a license described in

subdivision (1).
(e) Every applicant seeking to operate an auction house shall file with the commission a completed application on a form provided by the commission for a license for each auction house to be operated by that person. Each application shall be accompanied by the license fee prescribed by section 5 of this chapter and a surcharge described in IC 25-6.1-8-2.
(f) Upon the receipt of a completed application for an initial or a renewal license, the commission shall examine the application and may verify the information contained therein.
(g) If the commission determines that the application has been completed and that the statements made therein by the applicant are true, the commission shall issue a license, in such form as it may prescribe, for such auction house.
(h) Auction house licenses shall expire at midnight, February 28, 2004, and every fourth year thereafter. A renewal license with a term of four (4) years shall be issued if an application is for a renewal license.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.6; P.L.3-1990, SEC.88; P.L.214-1993, SEC.15; P.L.84-1998, SEC.19; P.L.23-2003, SEC.4.

IC 25-6.1-3-4
Auction company license
Sec. 4. (a) Every person other than:
(1) an individual who is a licensed auctioneer; or
(2) an individual who has a licensed auction house;
who is seeking to operate as an auction company must obtain a license from the commission. Notwithstanding the fact that an individual who is a licensed auctioneer or an individual who has a licensed auction house also has an interest in an organization, every organization which seeks to operate an auction company must obtain a license for that auction company.
(b) Every such person shall file with the commission a completed application on the form prescribed by the commission. Each application shall be accompanied by the license fee prescribed by section 5 of this chapter and a surcharge described in IC 25-6.1-8-2.
(c) Upon the receipt of a completed application for an initial or renewal license, the commission shall examine the application and verify the information contained therein.
(d) Upon a determination by the commission that an application is completed and duly verified, the commission shall issue an auction company license, in such form as it may prescribe, to the applicant.
(e) Auction company licenses shall expire at midnight, February 28, 2004, and every fourth year thereafter. A renewal license with a term of four (4) years shall be issued if the application is for a renewal license.
(f) Any individual who wishes to operate an auction company, and who is exempt under subsection (a) from obtaining an auction company license, shall, on February 28, 1978, or on the date on

which the individual begins to operate an auction company, whichever is later, notify the secretary of the commission, in a writing signed by the individual, that the individual is operating as an auction company or as more than one (1) auction company. The individual shall specify in such written notification, the trade or business name, and the address of the principal place of business, of each auction company which the individual operates. Whenever an individual to whom this subsection applies shall discontinue the operation of an auction company theretofore operated by the individual, or shall change its address or trade or business name, the individual shall promptly notify the secretary of the commission of such discontinuance or change, in a writing signed by the individual.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.7; P.L.3-1990, SEC.89; P.L.214-1993, SEC.16; P.L.23-2003, SEC.5.

IC 25-6.1-3-5
License fee; surcharge
Sec. 5. At the time of obtaining a license under this chapter, the licensee shall pay:
(1) the license fee established by the commission under IC 25-1-8-2; and
(2) a surcharge under IC 25-6.1-8 for deposit in the auctioneer recovery fund.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.256-1987, SEC.2; P.L.23-2003, SEC.6; P.L.194-2005, SEC.20.

IC 25-6.1-3-6
License requirement; "auction house" defined
Sec. 6. All auctions arranged by or through an auction house or an auction company shall be conducted exclusively by individuals who are licensed as auctioneers under this chapter. For purposes of this subsection only, the term "auction house" includes a sale barn or sale pavilion that is used exclusively for the auctioning of livestock and is licensed by the Indiana state board of animal health.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-7
Display of license
Sec. 7. Display of License. Every person licensed under this article shall display his license or a certified copy of it issued by the commission in the full and unobstructed view of the public at his principal place of business.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-8
Duplicates and certified copies of licenses; fees
Sec. 8. (a) The commission may charge the fee established under IC 25-1-8-2 as the cost of providing duplicate licenses to replace lost or destroyed licenses.     (b) The commission may charge a fee established under IC 25-1-8-2 for the cost of verifying a license to another state.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.235-1995, SEC.2; P.L.194-2005, SEC.21.

IC 25-6.1-3-9
Cease and desist order
Sec. 9. Cease and Desist Order. (a) When the commission determines that a person not licensed under this article is engaged in or is believed to be engaged in activities for which a license is required under this article, the commission may issue an order to that person requiring him to show cause why he should not be ordered to cease and desist from such activities. The show cause order shall set forth a time and place for a hearing at which the affected person may appear and show cause as to why he should not be subject to licensing under this article.
(b) If the commission, after a hearing, determines that the activities in which the person is engaged are subject to licensing under this article, the commission may issue a cease and desist order which shall describe the person and activities which are the subject of the order.
(c) A cease and desist order issued under this section shall be enforceable in the circuit courts of this state.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-3-10
Denial of license; rights and remedies
Sec. 10. Any person who makes proper and complete application to the commission and who is denied a license under this article has all of the rights and remedies prescribed in IC 4-21.5.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.7-1987, SEC.113.



CHAPTER 4. SUSPENSION AND REVOCATION OF LICENSES

IC 25-6.1-4-1 Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)



CHAPTER 5. REPEALED



CHAPTER 6. LICENSEE OBLIGATIONS

IC 25-6.1-6-1
Performance by auctioneer
Sec. 1. Performance by Auctioneer. In performing the duties of an auctioneer, every auctioneer shall follow all reasonable requests of the owner or consignor of the goods or real estate being sold at the auction, shall perform his duties so that the highest or most favorable offer made by a member of his audience is accepted, and shall otherwise perform his duties in accordance with the highest standards of the auctioneering profession.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-6-2
Accounting and paying over
Sec. 2. Accounting and Paying Over. (a) Every licensee, within thirty (30) days after the sale transaction, shall account to, or see to an accounting for, those persons who own or who are acting as consignor of goods or real estate which is the subject of an auction engaged in or conducted by such licensee or upon such licensee's premises.
(b) Every licensee, within thirty (30) days after a sale transaction of goods and within a reasonable time after a real estate sale transaction, shall pay over, or see to the paying over of, all monies and proceeds due to the owner or the consignor of goods or real estate which was the subject of an auction engaged in or conducted by such licensee or upon such licensee's premises.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.9.

IC 25-6.1-6-3
Records and accounts
Sec. 3. Records and Accounts. Each licensee shall keep and maintain in a place of safety for a period of not less than two (2) years complete and correct records and accounts pertaining to that licensee's licensed activity, including the name and address of the owner or consignor of all goods and real estate involved in such activities, a description of such goods and real estate, the terms and conditions of the acceptance and sale of such goods and real estate, and accounts of all monies received and paid out, whether on the licensee's own behalf or as agent, as a result of such activities.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-6-4
Written contracts
Sec. 4. Written Contracts. Except with respect to goods sold through an auction house, no licensee shall sell goods or real estate at auction until the auctioneer or auction company involved has first entered into a written contract with the owner or consignor of such

goods or real estate, which contract sets forth the terms and conditions upon which such auctioneer or auction company accepts the goods or real estate for sale. A copy of every written contract shall be retained for a period of two (2) years from the date of the auction.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.10.

IC 25-6.1-6-5
Advertising
Sec. 5. Advertising. All advertisements of auctions shall disclose:
(1) the auctioneer's name and the name of the auction house or the auction company involved; and
(2) the name of the owner or consignor of goods or real estate to be sold or the fact that the goods are being sold on general consignment.
As added by Acts 1977, P.L.270, SEC.1. Amended by Acts 1980, P.L.163, SEC.11.

IC 25-6.1-6-6
Trust accounts
Sec. 6. (a) Each licensee:
(1) shall keep in one (1) or more trust accounts (interest or noninterest bearing) all funds belonging to others that come into the possession of the licensee and are held by the licensee for more than twenty-four (24) hours after the funds become available for use by the licensee; and
(2) shall clearly identify any account containing those funds as a trust account.
The trust accounts shall contain all auction proceeds not yet disbursed and all other funds belonging to others.
(b) The licensee shall not use any trust account for the deposit of any personal funds or other business funds and shall keep a detailed record of the funds and any interest accrued in each trust account that identifies the amount of funds held for each beneficiary. Any interest earned shall be held for the beneficiary.
(c) Upon the death or termination of a licensee or the expiration or revocation of the licensee's license, the commission shall take custody of each trust account and may appoint a successor trustee to protect and distribute the proceeds of that account.
As added by P.L.256-1987, SEC.3.



CHAPTER 7. PENALTIES

IC 25-6.1-7-1
Failure to be licensed
Sec. 1. (a) An individual may not act as an auctioneer without first having obtained and having in full force and effect the license required under this article.
(b) Except as provided in IC 25-6.1-3-3, a person may not operate an auction house without having obtained and having in full force and effect the license for the auction house as required under this article.
(c) A person (except a person who shall have become exempt, by reason of compliance with the provisions of IC 25-6.1-3-4, from the auction company licensing requirements of this article) may not operate an auction company without first having obtained and having in full force and effect the auction company license required under this article.
(d) A person who knowingly or intentionally violates the provisions of this section commits a Class A misdemeanor.
As added by Acts 1977, P.L.270, SEC.1. Amended by P.L.84-1998, SEC.20; P.L.1-1999, SEC.57.

IC 25-6.1-7-2
Other violations
Sec. 2. Other Violations. A person who violates or fails to follow any provision of this article for which a specific penalty is not provided commits a Class A misdemeanor.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-7-3
Injunctions
Sec. 3. Injunctions. The commission may maintain an action in the name of the state of Indiana to enjoin any person from engaging, without a license issued under this article (or pursuant to an exemption defined in this article), in any activity for which a license is required under this article.
As added by Acts 1977, P.L.270, SEC.1.

IC 25-6.1-7-4
Affidavit, information, or indictment; sufficiency of charge
Sec. 4. Affidavits, Informations, Indictments. In charging any person in an affidavit, information, or indictment with a violation of this article by carrying on (without a license obtained under, or pursuant to an exemption defined in, this article) an activity for the carrying-on of which a license issued under, or an exemption defined in, this article is required, it shall be sufficient to charge that the person did, upon a certain day and in a certain county, engage in such an activity and that he or it did not have a license to do so or an exemption (defined in this article) permitting him or it to do so. No

further or more particular facts need be averred concerning the matter.
As added by Acts 1977, P.L.270, SEC.1.



CHAPTER 8. AUCTIONEER RECOVERY FUND

IC 25-6.1-8-1
Establishment of fund; administration; investments
Sec. 1. (a) The auctioneer recovery fund is established for the purpose set out in this chapter. The fund shall be administered by the auctioneer commission.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a fiscal year does not revert to the state general fund, except as provided in section 2.1 of this chapter.
As added by P.L.256-1987, SEC.4. Amended by P.L.143-1990, SEC.1.

IC 25-6.1-8-2
Surcharge; formula; assessment
Sec. 2. (a) If the total amount in the auctioneer recovery fund (including principal and interest) is less than three hundred sixty thousand dollars ($360,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the auctioneer commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of four hundred thousand dollars ($400,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Subtract the amount determined under STEP ONE from four hundred thousand dollars ($400,000).
STEP THREE: Determine the number of licensees who had licenses in effect on June 30 of the current year.
STEP FOUR: Divide the number determined under STEP TWO by the number determined under STEP THREE.
(b) The auctioneer commission shall assess the surcharge described in subsection (a) against each licensee who:
(1) receives an initial license;
(2) receives a renewal license; or
(3) receives a temporary permit.
(c) The auctioneer commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any other fee under this article.
As added by P.L.256-1987, SEC.4. Amended by P.L.143-1990, SEC.2; P.L.214-1993, SEC.17.
IC 25-6.1-8-2.1
Reversion of excess funds
Sec. 2.1. If the total amount in the auctioneer recovery fund (including principal and interest) exceeds five hundred fifty thousand dollars ($550,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of five hundred fifty thousand dollars ($550,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.3.

IC 25-6.1-8-3
Interest credited; payment of expenses
Sec. 3. Any interest earned on investment of money in the auctioneer recovery fund shall be credited at least annually to the fund. No money may be appropriated from the state general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-4
Claims against fund; applications; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against any licensee to recover damages for failure to meet the obligations of a licensee under this article and the rules adopted under this article (with or without findings by the auctioneer commission) that results in an actual cash loss to the aggrieved person, the person may, upon termination of all proceedings including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the auctioneer recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the auctioneer recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the licensee described in subsection (a) that arises directly out of any transaction:
(1) that occurred when the licensee was licensed;
(2) for which a license was required under IC 25-6.1; and
(3) that occurred after December 31, 1987.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-5
Claims against single licensee in excess of dollar limitation; joinder of claims; payment; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid

claims that have been filed by aggrieved persons against a single licensee would exceed the fifty thousand dollars ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against one (1) licensee to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the auctioneer commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-6
Agents for service of process
Sec. 6. Any auctioneer, auction company, or auction house that is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the licensee's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the auctioneer recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-7
Limitation of actions; notice of commencement of action
Sec. 7. An order for payment from the auctioneer recovery fund may not be issued unless the action to recover from the auctioneer recovery fund was commenced within one (1) year after the termination of all proceedings against the licensee for failure to meet

the obligations of a licensee under this article and the rules adopted under this article, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the person shall notify the commission in writing of the commencement of the action.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-8
Commission as defendant; hearings; order of payment of claim
Sec. 8. When any person files an application for an order directing payment from the auctioneer recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the auctioneer recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the auctioneer recovery fund;
(5) that the failure to meet the obligations of a licensee under this article and the rules adopted under this article arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted failure to meet the obligations of a licensee under this article and the rules adopted under this article.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-9
Payment of claim
Sec. 9. Upon a final order of the court directing that payment be made out of the auctioneer recovery fund, the commission shall,

subject to sections 4 through 5 of this chapter, make the payment out of the auctioneer recovery fund as provided in section 5 of this chapter.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-10
Suspension of judgment debtor's license; repayment by licensee; interest
Sec. 10. If the commission is required to make any payment from the auctioneer recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license. The licensee is not eligible to be licensed again as either an auctioneer, auction company, or auction house until the licensee has repaid in full the amount paid from the auctioneer recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-11
Subrogation
Sec. 11. When, upon order of any court, the commission has caused payment to be made from the auctioneer recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-12
Expenditure of interest
Sec. 12. Subject to the approval of the state budget agency, the auctioneer commission may expend the interest earned by the auctioneer recovery fund for publications that provide:
(1) information concerning the commission's activities and administrative rulings; and
(2) other educational information concerning the practice of auctioneering.
As added by P.L.256-1987, SEC.4.

IC 25-6.1-8-13
Attorney general; assistance to commission; expenses
Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the auctioneer commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the auctioneer recovery fund.
As added by P.L.256-1987, SEC.4.



CHAPTER 9. CONTINUING EDUCATION

IC 25-6.1-9-1
Continuing education required for license renewal
Sec. 1. (a) Except as provided in sections 7 and 9 of this chapter, an individual who applies for license renewal under IC 25-6.1-3-2 must complete sixteen (16) actual hours of continuing education every four (4) years from course providers that are approved by the commission.
(b) The continuing education requirement is as follows:
(1) At least six (6) actual hours of courses in any of the following core subjects:
(A) Indiana rules and statutes governing auctioneering.
(B) Federal statutes governing auctioneering.
(C) Auctioneering ethics.
(D) Escrow and trust funds.
(E) Contracts.
(F) Any other subject matter approved by the commission.
(2) At least ten (10) actual hours of courses in any of the following elective subjects:
(A) Agency.
(B) Business courses related to auctioneering.
(C) Auction management.
(D) Bid calling.
(E) Public speaking.
(F) Advertising.
(G) Specialty auction topics.
(H) Any other subject matter approved by the commission.
As added by P.L.238-1995, SEC.3. Amended by P.L.23-2003, SEC.7.

IC 25-6.1-9-2
Requirements for sponsor approval
Sec. 2. To obtain approval as a continuing education sponsor, a sponsor must do the following:
(1) Provide the commission information on courses, curriculum, and facilities as determined by the commission.
(2) Provide each participant who successfully completes an approved course a certificate that includes the following:
(A) The name of the participant.
(B) The name, address, and signature of the sponsor.
(C) The number of approved actual course hours.
(D) Any other information required by the commission.
(3) Meet any standard that the commission adopts by rule.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-3
Sponsor records
Sec. 3. A continuing education sponsor that has received approval under section 2 of this chapter must maintain records for five (5)

years of the participants who successfully complete and pass each course. If the sponsor ceases operations, the owner shall place the records in the care of a custodian that is approved by the commission.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-4
Expiration and renewal of sponsor approval
Sec. 4. (a) The approval for a sponsor expires February 28 each even-numbered year.
(b) A sponsor must submit:
(1) a letter requesting renewal of approval; and
(2) the renewal fee;
at least thirty (30) days before the sponsor's approval expires.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-5
Inspection of sponsor's records and facilities
Sec. 5. The commission may inspect an approved sponsor's records and facilities.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-6
Advertisements related to courses offered
Sec. 6. (a) A person may advertise that the person's course is approved by the commission and fulfills the requirements of the commission.
(b) A person may not advertise that the sponsor or the sponsor's course is required or recommended by the commission.
As added by P.L.238-1995, SEC.3.

IC 25-6.1-9-7
Exemption
Sec. 7. A licensee who is initially licensed in the fourth year of a renewal period is exempt from the continuing education requirement under this chapter for that renewal period.
As added by P.L.238-1995, SEC.3. Amended by P.L.194-2005, SEC.22.

IC 25-6.1-9-8
Application
Sec. 8. An applicant for renewal must certify on the application that the applicant:
(1) has complied with the continuing education requirement;
(2) is exempt from the continuing education requirement because the individual has been licensed for less than one (1) year; or
(3) has not complied with the continuing education requirement but is seeking a waiver under section 9 of this chapter.
As added by P.L.238-1995, SEC.3.
IC 25-6.1-9-9
Waiver
Sec. 9. The commission may grant an applicant a waiver from all or part of the continuing education requirement for the renewal period if the applicant was not able to fulfill the requirement due to a hardship that resulted from any of the following conditions:
(1) Service in the armed forces of the United States during a substantial part of the renewal period.
(2) An incapacitating illness or injury.
(3) Other circumstances determined by the commission.
As added by P.L.238-1995, SEC.3. Amended by P.L.33-1999, SEC.1.

IC 25-6.1-9-10
Inactive license
Sec. 10. (a) The commission may grant an applicant an inactive auctioneer license if the auctioneer submits a written application to the commission requesting that the auctioneer license be classified as inactive.
(b) An auctioneer granted an inactive license under this section may not perform an act that requires an auctioneer license.
(c) If a disciplinary or suspension hearing is pending against an auctioneer, the individual may not be granted an inactive license without the approval of the commission.
(d) An individual granted an inactive license must continue to pay the same fees that a licensee is required to pay.
(e) An inactive licensee is not required to complete the continuing education requirement while the license is inactive.
(f) An individual may reinstate an inactive auctioneer license if the individual:
(1) submits a written application to the commission requesting that the inactive auctioneer license be classified as active; and
(2) fulfills the applicable continuing education requirement for the licensure period during which the license is reinstated.
As added by P.L.238-1995, SEC.3.






ARTICLE 7. BARBERS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. APPLICABILITY

IC 25-7-3-1
Exempt occupations and persons
Sec. 1. This article does not apply to any of the following:
(1) A cosmetologist licensed under IC 25-8-9.
(2) A chiropractor (as defined in IC 25-10-1-1(2)).
(3) An embalmer (as defined in IC 25-15-2-8).
(4) A funeral director (as defined in IC 25-15-2-12).
(5) A physician (as defined in IC 25-22.5-1-1.1(g)).
(6) A registered nurse (as defined in IC 25-23-1-1.1(a)).
(7) A licensed practical nurse (as defined in IC 25-23-1-1.2).
(8) A commissioned medical or surgical officer of the United States armed forces.
(9) A student in a barbering school.
As added by P.L.234-1995, SEC.6.



CHAPTER 4. DEFINITIONS

IC 25-7-4-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-2
"Agency"
Sec. 2. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.234-1995, SEC.7. Amended by P.L.1-2006, SEC.423.

IC 25-7-4-3
"Barber"
Sec. 3. "Barber" means a person licensed under IC 25-7-10.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-4
"Barber instructor"
Sec. 4. "Barber instructor" means a person licensed under IC 25-7-8 to teach barbering.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-5
"Barber school"
Sec. 5. "Barber school" means an establishment licensed under IC 25-7-7 that offers training in barbering.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-6
"Barber shop"
Sec. 6. "Barber shop" means an establishment licensed under IC 25-7-9 that offers barbering to the public.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-7
"Barbering"
Sec. 7. (a) "Barbering" does not include performing any of the acts described in subsection (b) when done:
(1) in treating illness or disease;
(2) as a student in a barber school that complies with the notice requirements set forth in IC 25-7-7; or
(3) without compensation.
(b) "Barbering" means performing one (1) or more of the following practices upon the head, face, or neck of a person:
(1) Cutting, trimming, styling, arranging, dressing, curling,

permanent waving, cleansing, bleaching, tinting, coloring, or similarly treating hair.
(2) Shaving or trimming beards and mustaches.
(3) Applying oils, creams, antiseptics, clays, powders, lotions, or other preparations, either by hand or by mechanical appliances, in the performance of facial or scalp massage.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-8
"Board"
Sec. 8. "Board" refers to the state board of barber examiners.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-9
"License"
Sec. 9. "License" means a document issued by the agency and the board to permit a person to engage in an activity regulated under this article.
As added by P.L.234-1995, SEC.7.

IC 25-7-4-10
"Licensed"
Sec. 10. "Licensed" means possessing a valid license issued under this article.
As added by P.L.234-1995, SEC.7.



CHAPTER 5. STATE BOARD OF BARBER EXAMINERS

IC 25-7-5-1
Establishment of board
Sec. 1. The state board of barber examiners is established.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-2
Number of members; appointment
Sec. 2. The board consists of four (4) members appointed by the governor.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-3
Qualifications of members
Sec. 3. (a) The members of the board must be residents of Indiana.
(b) Three (3) members of the board must:
(1) possess a current barber license; and
(2) have practiced barbering in Indiana continuously for at least five (5) years immediately before appointment.
(c) One (1) member appointed to the board must have no association with barbering except as a consumer.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-4
Political affiliation of members
Sec. 4. Not more than two (2) members of the board may be affiliated with the same political party.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-5
Term of office
Sec. 5. Each board member serves a term of three (3) years, beginning on the date of appointment and continuing until:
(1) the member is removed under section 6 of this chapter; or
(2) a successor is appointed.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-6
Removal of members
Sec. 6. The governor may remove a board member for:
(1) incompetency; or
(2) failure to perform the member's duties under this article.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-7
Appointment of successor
Sec. 7. If a member of the board is removed under section 6 of this chapter, the governor shall appoint a successor within thirty (30)

days to fill the resulting vacancy. The successor shall serve for the remainder of the unexpired term.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-8
Meetings
Sec. 8. The board shall meet on a regular basis throughout the year.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-9
Election of officers
Sec. 9. (a) The board shall, at the board's first meeting of each year, elect a president, vice president, and secretary from among the board's membership. Election of an officer under this section requires a vote of three (3) members of the board.
(b) The officers elected under subsection (a) serve terms of one (1) year, beginning upon election and ending upon the election of a successor.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-10
Vacancies
Sec. 10. If an office described in section 9 of this chapter becomes vacant, the board may fill the vacancy at the next meeting of the board.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-11
Quorum
Sec. 11. (a) Three (3) members of the board constitute a quorum.
(b) The affirmative vote of at least three (3) members is necessary for the board to take official action.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-12
Compensation of members
Sec. 12. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency. As added by P.L.234-1995, SEC.8.

IC 25-7-5-13
Seal
Sec. 13. The board shall adopt a seal to authenticate the board's orders and records.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-14
Implementation of article
Sec. 14. The board may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-15
Adoption of rules
Sec. 15. The board shall adopt rules under IC 4-22-2 to:
(1) prescribe sanitary requirements for:
(A) barber shops; and
(B) barber schools;
(2) establish standards for the practice of barbering and the operation of:
(A) barber shops; and
(B) barber schools; and
(3) implement the licensing system under this article and provide for a staggered renewal system for licenses.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-16
Copies of rules; posting rules
Sec. 16. (a) The board shall furnish each person licensed to operate a:
(1) barber shop; or
(2) barber school;
with a copy of the rules concerning sanitary requirements described in section 15(1) of this chapter.
(b) A person operating a:
(1) barber shop; or
(2) barber school;
shall post the rules described in subsection (a) in a conspicuous place in the shop or school.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-17
Duties of agency
Sec. 17. The agency shall do the following:
(1) Furnish the board with suitable quarters to conduct the board's business.
(2) Maintain a record of:
(A) the proceedings of the board;             (B) each person licensed under this article, including the person's name and address; and
(C) the licenses issued under this article, including the:
(i) number assigned to the license by the agency;
(ii) date the license was issued; and
(iii) actions taken by the board concerning the license, including any renewal or action taken under IC 25-1-11.
As added by P.L.234-1995, SEC.8. Amended by P.L.157-2006, SEC.26.

IC 25-7-5-18
Enforcement personnel
Sec. 18. (a) The agency shall provide inspectors, investigators, and clerks to enforce this article.
(b) For each position described in subsection (a), the agency shall:
(1) fix the compensation; and
(2) reimburse a person in the position for necessary expenses incurred in enforcing this article;
by payments from the state general fund under appropriations designated for that purpose.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-19
Deposit of money
Sec. 19. All money received under this article must be paid to the agency. The agency shall deposit the money in the state general fund.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-20
Payment of expenses
Sec. 20. The agency shall pay the expenses for administering this article from the state general fund under appropriations designated for that purpose.
As added by P.L.234-1995, SEC.8.

IC 25-7-5-21
Inspections
Sec. 21. A:
(1) member of the board;
(2) state inspector; or
(3) state investigator;
may inspect a barber shop or barber school during the shop's or school's regular business hours.
As added by P.L.234-1995, SEC.8.



CHAPTER 6. BARBER LICENSES; GENERAL PROVISIONS

IC 25-7-6-1
Reciprocity
Sec. 1. (a) If the board determines that:
(1) a person possesses a valid license from another jurisdiction to perform acts that require a license under this article; and
(2) the jurisdiction issuing the license imposes substantially equivalent requirements on applicants for the license as are imposed on applicants for an Indiana license;
the board may issue a license to perform those acts in Indiana to the person upon payment of the fee established by the board under IC 25-1-8-2.
(b) This subsection applies only to applications for a barber license under IC 25-7-10. If the jurisdiction issuing the license does not impose substantially equivalent requirements as required under subsection (a)(2), the board may approve a combination of education hours plus actual licensed practice in the other jurisdiction when issuing a license to a person from that jurisdiction. One (1) year of licensed practice is equal to one hundred (100) hours of education to an applicant who has completed a minimum of one thousand (1,000) hours of education.
As added by P.L.234-1995, SEC.9. Amended by P.L.194-2005, SEC.23.

IC 25-7-6-2
Transferability of licenses
Sec. 2. A license issued under this article may not be transferred unless:
(1) the license is a barber shop license; and
(2) the person holding the license was required to change the location of the barber shop under circumstances that the board determines were beyond the control of that person.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-3
License application form
Sec. 3. A person who wishes to obtain a license issued under this article must complete a license application form prescribed by the board and file the application with the secretary of the board.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-4
Verified statement
Sec. 4. In addition to the application described in section 3 of this chapter, the applicant must file a verified statement that the applicant has not engaged in an activity that would subject the applicant to disciplinary procedures under IC 25-1-11.
As added by P.L.234-1995, SEC.9.
IC 25-7-6-5
Examinations
Sec. 5. (a) The board shall conduct a written examination of the applicants for a barber license at least four (4) times each year. The examinations described in this section:
(1) shall be conducted at the times and places determined by the board; and
(2) must concern the licensed activity of barbering, as the licensed activity is customarily taught in a barber school.
The examination may be administered through computer based testing.
(b) Each applicant must pass a practical examination of the acts permitted by the license. The practical examination must be administered by the applicant's barber school.
As added by P.L.234-1995, SEC.9. Amended by P.L.157-2006, SEC.27.

IC 25-7-6-6
Requirements for license issuance
Sec. 6. The board shall issue a license to an applicant who:
(1) receives a passing score of at least seventy-five percent (75%) on the practical examination described in section 5 of this chapter;
(2) receives a passing score of at least seventy-five percent (75%) on the written examination described in section 5 of this chapter; and
(3) complies with the remaining requirements for a license set forth in this article.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-7
Change of address
Sec. 7. A person who holds a license issued under this article shall inform the board of a change of address by submitting a written statement to the board that sets forth the person's new address not more than thirty (30) days following the change.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-8
Display of sign at barber school
Sec. 8. (a) A person who holds a barber school license shall display a sign that complies with standards prescribed by the board on the premises of the establishment indicating that the establishment is a barber school licensed under this article. The following or similar language may be used: "This barber school is licensed under Indiana law.".
(b) The sign described in subsection (a) must be visible to a customer entering the main entrance of the establishment.
As added by P.L.234-1995, SEC.9.
IC 25-7-6-9
Display of license
Sec. 9. A person who holds a license issued under this chapter, except the license described in section 8 of this chapter, shall display the license in a place clearly visible to a customer present in the work area of the barber shop or barber school where the licensed person is employed.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-10
Duplicate license
Sec. 10. (a) The board may issue a duplicate license to a person licensed under this article if the person:
(1) files a verified statement with the board that the original license has been lost or destroyed; and
(2) pays the fee required under IC 25-7-11-6.
(b) A duplicate license issued under subsection (a) has the same registration number as the original license issued to the person.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-11
Term of license
Sec. 11. (a) All licenses issued or renewed under this article other than those described in subsection (b) are valid for four (4) years.
(b) Barber school licenses are valid for two (2) years.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-12
Renewal
Sec. 12. (a) A person who holds a license under this article may apply for renewal of the license.
(b) The board shall renew a license if the license holder pays the fee set forth in IC 25-7-11 to renew the license before the license expires.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-13
Expiration
Sec. 13. (a) Except as provided in subsection (b), a license that is not renewed under section 12 of this chapter expires September 1 of the year of expiration unless a different date is fixed by the board.
(b) A barber school license expires July 1 of the year of expiration.
As added by P.L.234-1995, SEC.9.

IC 25-7-6-14
Reinstatement
Sec. 14. An expired barber license may be reinstated by payment of the reinstatement and renewal fees required under IC 25-1-8-2 and IC 25-1-8-6 within five (5) years of the expiration date of the license.

After five (5) years from the date that a barber license expires under this section, the person whose license has expired may reinstate the license only by:
(1) applying for reinstatement of the license;
(2) paying the fees set forth under IC 25-7-11 and IC 25-1-8-6; and
(3) taking the same examination required under IC 25-7-10 for an applicant for a license to practice as a registered barber.
As added by P.L.234-1995, SEC.9. Amended by P.L.194-2005, SEC.24; P.L.157-2006, SEC.28.

IC 25-7-6-15
Denial of petition to reinstate license
Sec. 15. (a) If a person does not receive a satisfactory grade on the examination described in section 14(3) of this chapter, the board may deny the petition to reinstate the license.
(b) The board may reinstate a license held by a person described in subsection (a) if the person complies with rules adopted by the board to permit further examination of the person for license reinstatement.
As added by P.L.234-1995, SEC.9. Amended by P.L.194-2005, SEC.25.

IC 25-7-6-16
Restriction on location of license holder's business
Sec. 16. A person may not engage in an activity licensed under this article in a structure that contains a residence unless the residence:
(1) is separated from the place where the licensed activity occurs by a substantial floor to ceiling partition; and
(2) has a separate entrance.
As added by P.L.234-1995, SEC.9.



CHAPTER 7. BARBER SCHOOL LICENSES

IC 25-7-7-1
Power of board to issue license
Sec. 1. The board may issue a license under this article to operate a barber school.
As added by P.L.234-1995, SEC.10.

IC 25-7-7-2
Verified application
Sec. 2. A person must file a verified application with the board on a form prescribed by the board to obtain a barber school license.
As added by P.L.234-1995, SEC.10.

IC 25-7-7-3
Contents of applications
Sec. 3. The application described in section 2 of this chapter must state that:
(1) the proposed school will require students to successfully complete at least one thousand five hundred (1,500) hours of course work as a requirement for graduation;
(2) not more than eight (8) hours of course work may be taken by a student during one (1) day;
(3) the course work will provide instruction to students in all theories and practical applications of barbering, including:
(A) the scientific fundamentals for barbering, hygiene, and bacteriology;
(B) the histology of hair, skin, muscles, and nerves;
(C) the structure of the head, face, and neck;
(D) elementary chemistry relating to sterilization and antiseptics;
(E) cutting, shaving, arranging, dressing, coloring, bleaching, tinting, and permanent waving of the hair; and
(F) at least ten (10) hours of study on skin and diseases of the skin under a certified dermatologist;
(4) the school will provide one (1) instructor for each group of twenty (20) or fewer students;
(5) the school will be operated under the personal supervision of a licensed barber instructor;
(6) the applicant has obtained:
(A) a building permit;
(B) a certificate of occupancy; or
(C) any other planning approval required under IC 22-15-3 and IC 36-7-4;
required to operate the school;
(7) the school, if located in the same building as a residence, will:
(A) be separated from the residence by a substantial floor to ceiling partition; and             (B) have a separate entrance;
(8) as a requirement for graduation, the proposed school must:
(A) administer; and
(B) require the student to pass;
a final practical demonstration examination of the acts permitted by the license; and
(9) the applicant has paid the fee set forth in IC 25-7-11-2.
As added by P.L.234-1995, SEC.10. Amended by P.L.157-2006, SEC.29.

IC 25-7-7-3.5
License examination; practical knowledge
Sec. 3.5. (a) A barber school licensed under this chapter shall require each student for graduation to pass a final examination that tests the student's practical knowledge of the curriculum studied.
(b) The board shall consider an applicant for the barbering professional examination as fulfilling the practical examination requirement established in IC 25-7-6-5 after successfully completing the final practical demonstration examination.
(c) A passing score of at least seventy-five percent (75%) is required on the final practical demonstration examination.
(d) A barber school licensed under this chapter shall allow each student for graduation at least three (3) attempts to pass the final practical demonstration examination.
(e) The board may monitor the administration of the final practical demonstration examination for any of the following purposes:
(1) As a result of a complaint received.
(2) As part of random observations.
(3) To collect data.
As added by P.L.157-2006, SEC.30.

IC 25-7-7-4
Adoption of rules
Sec. 4. The board may adopt rules under IC 4-22-2 requiring that the curriculum offered by a barber school licensed under this chapter provide a minimum number of hours of instruction in each of the subjects described in section 3(3) of this chapter.
As added by P.L.234-1995, SEC.10.

IC 25-7-7-5
Display of sign at barber school
Sec. 5. A barber school licensed under this chapter shall display a sign:
(1) that complies with standards established by the board;
(2) at each entrance used by the school's customers; and
(3) that states that students perform barbering in the establishment.
As added by P.L.234-1995, SEC.10.



CHAPTER 8. INSTRUCTOR LICENSES

IC 25-7-8-1
Power of board to issue licenses
Sec. 1. The board may license a person to be an instructor.
As added by P.L.234-1995, SEC.11.

IC 25-7-8-2
Verified application
Sec. 2. A person must file a verified application with the board on a form prescribed by the board to obtain an instructor license.
As added by P.L.234-1995, SEC.11.

IC 25-7-8-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) holds a barber license issued under this article;
(2) has graduated from high school or received a high school equivalency certificate;
(3) has successfully completed at least nine hundred (900) hours of instruction in the theory and practice of instructor training as a student in a barber school;
(4) has received a satisfactory grade (as described in IC 25-7-6-6) on an examination for instructor license applicants prescribed by the board; and
(5) has paid the fee set forth in IC 25-7-11-3 for the issuance of a license under this chapter.
As added by P.L.234-1995, SEC.11.

IC 25-7-8-4
Failure to pass examination
Sec. 4. (a) If a person does not receive a satisfactory grade on the examination described in IC 25-7-6-5, the person may repeat the examination subject to the rules governing the examination adopted by the board.
(b) If a person does not receive a satisfactory grade on the examination described in subsection (a), the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to the rules governing the examination adopted by the board.
As added by P.L.234-1995, SEC.11.



CHAPTER 9. BARBER SHOP LICENSES

IC 25-7-9-1
Power of board to issue license
Sec. 1. The board may issue a license under this article to operate a barber shop.
As added by P.L.234-1995, SEC.12.

IC 25-7-9-2
Requirements for license
Sec. 2. A person who wishes to obtain a barber shop license must:
(1) select a site for the barber shop that, if located in the same building as a residence:
(A) is separated from the residence by a substantial floor to ceiling partition; and
(B) has a separate entrance from the residence;
(2) obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) any other approval action required under IC 22-15-3 and IC 36-7-4;
required to operate the barber shop;
(3) install furnishings and obtain shop equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the barber shop will be under the personal supervision of a barber licensed under this article.
As added by P.L.234-1995, SEC.12.

IC 25-7-9-3
Issuance of license
Sec. 3. The board may issue a license under this chapter if the applicant has:
(1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-7-11.
As added by P.L.234-1995, SEC.12.

IC 25-7-9-4
Display of sign
Sec. 4. A person holding a license issued under this chapter shall display a sign complying with standards prescribed by the board. The sign must:
(1) be clearly visible to a customer entering the establishment at the shop's main public entrance; and
(2) state in legible printing that the establishment is licensed as a barber shop.
As added by P.L.234-1995, SEC.12.

IC 25-7-9-5 Temporary license
Sec. 5. (a) If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that more than fifteen (15) days are required to determine if the applicant has complied with section 2 of this chapter;
then the board shall issue a temporary barber shop license to the applicant.
(b) A temporary license issued under subsection (a) is valid until:
(1) the board approves or denies the application for a license under this chapter; or
(2) three (3) months following issuance of the temporary license;
whichever occurs first.
As added by P.L.234-1995, SEC.12.



CHAPTER 10. BARBER LICENSES

IC 25-7-10-1
Power of board to issue license
Sec. 1. The board may license a person to be a barber.
As added by P.L.234-1995, SEC.13.



CHAPTER 11. FEES

IC 25-7-11-1
"Examination" defined
Sec. 1. As used in this chapter, "examination" includes the repeating of an examination by a person who did not receive a satisfactory grade (as described in IC 25-7-6-6) on a prior examination.
As added by P.L.234-1995, SEC.14.

IC 25-7-11-2
Barber school license fees
Sec. 2. (a) The board shall adopt rules under IC 4-22-2 to establish fees for the application, issuance, and renewal of barber school licenses under IC 25-1-8-2.
(b) In addition to the fee charged under subsection (a), the board shall charge a fee for reinstating a barber school license under IC 25-1-8-6.
(c) A barber school license may not be reinstated if at least one (1) year has passed since the license expired. However, the barber school may obtain a new license by:
(1) making application;
(2) meeting the requirements for licensure; and
(3) paying a fee established by the board under IC 25-1-8-2.
As added by P.L.234-1995, SEC.14. Amended by P.L.194-2005, SEC.27; P.L.157-2006, SEC.33.

IC 25-7-11-3
Instructor license fees
Sec. 3. The board shall adopt rules under IC 4-22-2 to establish fees related to an instructor's license under IC 25-1-8-2.
As added by P.L.234-1995, SEC.14. Amended by P.L.194-2005, SEC.28.

IC 25-7-11-4
Barber shop license fees
Sec. 4. (a) The board shall adopt rules under IC 4-22-2 to establish fees related to barber shop licenses under IC 25-1-8-2.
(b) A barber shop license may not be reinstated if at least one (1) year has passed since the license expired. However, the barber shop may obtain a new license by:
(1) making application;
(2) meeting the requirements for licensure; and
(3) paying the fees established under IC 25-1-8-2.
As added by P.L.234-1995, SEC.14. Amended by P.L.194-2005, SEC.29.

IC 25-7-11-5
Barber license fee      Sec. 5. (a) The board shall establish fees under IC 25-1-8-2 for providing an examination to an applicant for a barber license.
(b) The board shall establish fees under IC 25-1-8-2 for issuing or renewing a barber license.
(c) The board shall charge a fee established under IC 25-1-8-6 for reinstating a barber license.
As added by P.L.234-1995, SEC.14. Amended by P.L.194-2005, SEC.30; P.L.157-2006, SEC.34.

IC 25-7-11-6
Duplicate license fee
Sec. 6. The board shall establish a fee under IC 25-1-8-2 for issuing a duplicate license.
As added by P.L.234-1995, SEC.14. Amended by P.L.194-2005, SEC.31.



CHAPTER 12. ENFORCEMENT

IC 25-7-12-1
Power of board to refuse, suspend, or revoke license
Sec. 1. The board may under IC 4-21.5:
(1) refuse to issue, renew, or reinstate a license issued under this article; or
(2) suspend or revoke a license issued under this article;
if the board determines that the applicant or license holder has not complied with IC 25-1-11.
As added by P.L.234-1995, SEC.15. Amended by P.L.173-1996, SEC.9; P.L.194-2005, SEC.32.






ARTICLE 8. BEAUTY CULTURE

CHAPTER 1. REPEALED



CHAPTER 2. COSMETOLOGY REGULATION; DEFINITIONS

IC 25-8-2-1
Definitions applicable to article
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.257-1987, SEC.1.



CHAPTER 3. STATE BOARD OF COSMETOLOGY EXAMINERS

IC 25-8-3-1
Establishment
Sec. 1. The state board of cosmetology examiners is established.
As added by P.L.257-1987, SEC.2.



CHAPTER 4. COSMETOLOGY LICENSES; GENERAL PROVISIONS

IC 25-8-4-1
Exempt individuals
Sec. 1. The provisions of this article requiring a person to obtain a license do not apply to a person performing cosmetology as a:
(1) licensed barber under IC 25-7;
(2) commissioned medical or surgical officer of the United States armed forces;
(3) chiropractor (as defined by IC 25-10-1-1(2));
(4) embalmer (as defined by IC 25-15-2-8);
(5) funeral director (as defined by IC 25-15-2-12);
(6) registered nurse (as defined by IC 25-23-1-1.1(a));
(7) licensed practical nurse (as defined by IC 25-23-1-1.2);
(8) physician (as defined by IC 25-22.5-1-1.1(g));
(9) podiatrist (as defined by IC 25-29-1-13);
(10) person conducting an educational activity involving cosmetology at a scheduled meeting of an association that:
(A) recognizes a group of its members as cosmetologists; and
(B) is not open to persons who are not licensed under this chapter; or
(11) student in a cosmetology school.
As added by P.L.257-1987, SEC.3. Amended by P.L.33-1993, SEC.17; P.L.236-1995, SEC.6.



CHAPTER 5. COSMETOLOGY SCHOOL LICENSES

IC 25-8-5-1
Issuance of license
Sec. 1. The board may issue a license under this article to operate a cosmetology school.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-2
Application; form
Sec. 2. A person must file a verified application for a cosmetology school license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that:
(1) as a requirement for graduation, the proposed school will require its students to successfully complete at least the one thousand five hundred (1,500) hours of course work required to be eligible to sit for the licensing examination;
(2) no more than eight (8) hours of course work may be taken by a student during one (1) day;
(3) the course work will instruct the students in all theories and practical application of the students' specific course of study;
(4) the school will provide one (1) instructor for each twenty (20) students or any fraction of that number;
(5) the school will be operated under the personal supervision of a licensed cosmetologist instructor;
(6) the person has obtained any building permit, certificate of occupancy, or other planning approval required under IC 22-15-3 and IC 36-7-4 to operate the school;
(7) the school, if located in the same building as a residence, will:
(A) be separated from the residence by a substantial floor to ceiling partition; and
(B) have a separate entry;
(8) as a requirement for graduation, the proposed school must:
(A) administer; and
(B) require the student to pass;
a final practical demonstration examination of the acts permitted by the license; and
(9) the applicant has paid the fee set forth in IC 25-8-13-3.
As added by P.L.257-1987, SEC.4. Amended by P.L.184-1991, SEC.21; P.L.113-1999, SEC.6; P.L.157-2006, SEC.42.

IC 25-8-5-4 Curriculum requirement rules
Sec. 4. The board may adopt rules under IC 4-22-2 requiring that the curriculum offered by a cosmetology school licensed under this chapter provide a minimum number of hours of instruction of each of the subjects described in section 3(3) of this chapter.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-4.2
Final practical demonstration examination
Sec. 4.2. (a) A cosmetology school licensed under this chapter shall require each student for graduation to pass a final examination that tests the student's practical knowledge of the curriculum studied.
(b) The board shall consider an applicant for the cosmetology professional examination as fulfilling the practical examination requirement established by IC 25-8-4-8(1) after successfully completing the final practical demonstration examination.
(c) A passing score of at least seventy-five percent (75%) is required on the final practical demonstration examination.
(d) The cosmetology school licensed under this chapter shall allow each student for graduation at least three (3) attempts to pass the final practical demonstration examination.
(e) The board may monitor the administration of the final practical demonstration examination for any of the following purposes:
(1) As a result of a complaint received.
(2) As part of random observations.
(3) To collect data.
As added by P.L.157-2006, SEC.43.

IC 25-8-5-4.5
Credit for valid license
Sec. 4.5. (a) If a student in a cosmetology school presents to the school a valid license issued by the board, the school shall accept and provide credit toward the student's current program for the hours completed in a cosmetology school in the theory and demonstration, or actual practice, of any of the following subjects:
(1) Electricity (basic electricity).
(2) Facials.
(3) Hair coloring (color rinses).
(4) Hair removal.
(5) Makeup.
(6) Manicuring.
(7) Pedicuring.
(8) Salesmanship (salesmanship and marketing).
(9) Sanitation (infection control or bacteriology).
(10) Scalp treatment.
(11) Skin (skin care).
(12) Shampooing (shampoo rinsing).
(13) Hair coloring (weekly rinses).
(14) Other areas as determined by the board.     (b) The school shall credit the appropriate subject areas on a student's transcript for the hours transferred under subsection (a).
(c) A student may not transfer any hours of credit above the amount required in each subject area under the student's current program.
(d) The student may receive credit for the number of hours that the student's current program requires in the subject areas covered by the student's license, even if the number of hours required under the current program is greater than the actual number of hours completed when the student's license was earned.
As added by P.L.113-1999, SEC.7.

IC 25-8-5-5
Sign display at school entrances; standards
Sec. 5. (a) A cosmetology school licensed under this chapter shall display a sign complying with standards established by the board at each entrance to the cosmetology school used by the school's customers.
(b) The sign must state that the students of the school are performing cosmetology in that establishment.
As added by P.L.257-1987, SEC.4.

IC 25-8-5-6
Sign displaying prices
Sec. 6. A cosmetology school licensed under this chapter may not display a sign listing the prices charged for services at the cosmetology school unless:
(1) the cosmetology school displays the sign required under section 5 of this chapter; or
(2) the price list sign described in this section is only visible inside the school.
As added by P.L.257-1987, SEC.4.



CHAPTER 6. INSTRUCTOR LICENSES

IC 25-8-6-1
Authorization
Sec. 1. The board may license a person to be a cosmetology instructor.
As added by P.L.257-1987, SEC.5. Amended by P.L.236-1995, SEC.9.

IC 25-8-6-2
Application; form
Sec. 2. A person must file a verified application for a cosmetology instructor license with the board to obtain that license. The application must be made on a form prescribed by the board.
As added by P.L.257-1987, SEC.5. Amended by P.L.236-1995, SEC.10.

IC 25-8-6-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has graduated from high school or received the equivalent of a high school education;
(3) holds a cosmetologist license issued under this article;
(4) has actively practiced cosmetology for at least six (6) months in a cosmetology salon and subsequently successfully completed at least six (6) months of instruction in theory and practice of instructor training as a student in a cosmetology school;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14;
(6) has received a satisfactory grade (as defined in IC 25-8-4-9) on an examination for instructor license applicants prescribed by the board; and
(7) has paid the fee set forth in IC 25-8-13-4 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.5. Amended by P.L.5-1988, SEC.136; P.L.184-1991, SEC.22.

IC 25-8-6-4
Repeat examination; rules
Sec. 4. If a person does not receive a satisfactory grade on the examination described in section 3(6) of this chapter, that person may repeat the examination subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.5.

IC 25-8-6-5 Unsatisfactory examination grades; consequences
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.5.



CHAPTER 6.1. ESTHETICS INSTRUCTOR LICENSES

IC 25-8-6.1-1
Authorization
Sec. 1. The board may license a person to be an esthetics instructor.
As added by P.L.236-1995, SEC.11.

IC 25-8-6.1-2
Application
Sec. 2. A person must file a verified application for an esthetics instructor license with the board to obtain that license. The application must be made on a form prescribed by the board.
As added by P.L.236-1995, SEC.11.

IC 25-8-6.1-3
Requirements
Sec. 3. The application described in section 2 of this chapter must require that the applicant:
(1) be at least eighteen (18) years of age;
(2) has graduated from high school or received the equivalent of a high school education;
(3) hold an esthetician license issued under this article;
(4) has completed the education and experience requirements subject to the rules adopted by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14;
(6) has received a satisfactory grade (as defined in IC 25-8-4-9) on an examination for instructor license applicants prescribed by the board; and
(7) has paid the fee under IC 25-8-13-4 for the issuance of a license under this chapter.
As added by P.L.236-1995, SEC.11. Amended by P.L.113-1999, SEC.8.

IC 25-8-6.1-4
Repeat examination
Sec. 4. If a person does not receive a satisfactory grade on the examination described in section 3(6) of this chapter, the person may repeat the examination subject to the rules governing the examination adopted by the board.
As added by P.L.236-1995, SEC.11.

IC 25-8-6.1-5
Consequences of unsatisfactory repeat examination
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to

the rules governing the examination adopted by the board.
As added by P.L.236-1995, SEC.11.



CHAPTER 6.2. ELECTROLOGY INSTRUCTOR LICENSES

IC 25-8-6.2-1
Authorization
Sec. 1. The board may license a person to be an electrology instructor.
As added by P.L.236-1995, SEC.12.

IC 25-8-6.2-2
Application
Sec. 2. A person must file a verified application for an electrology instructor license with the board to obtain the license. The application must be made on a form prescribed by the board.
As added by P.L.236-1995, SEC.12.

IC 25-8-6.2-3
Requirements
Sec. 3. The application described in section 2 of this chapter must require that the applicant:
(1) be at least eighteen (18) years of age;
(2) has graduated from high school or received the equivalent of a high school education;
(3) hold an electrologist license issued under this article;
(4) has completed the education and experience requirements subject to the rules adopted by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14;
(6) has received a satisfactory grade (as defined in IC 25-8-4-9) on an examination for instructor license applicants prescribed by the board; and
(7) has paid the fee under IC 25-8-13-4 for the issuance of a license under this chapter.
As added by P.L.236-1995, SEC.12. Amended by P.L.113-1999, SEC.9.

IC 25-8-6.2-4
Repeat examination
Sec. 4. If a person does not receive a satisfactory grade on the examination described in section 3(6) of this chapter, the person may repeat the examination subject to the rules governing the examination adopted by the board.
As added by P.L.236-1995, SEC.12.

IC 25-8-6.2-5
Consequences of unsatisfactory repeat examination
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again subject to

the rules governing the examination adopted by the board.
As added by P.L.236-1995, SEC.12.



CHAPTER 7. COSMETOLOGY SALON LICENSES

IC 25-8-7-1
Issuance
Sec. 1. The board may issue a license under this article to operate a cosmetology salon.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-2
Requirements for license
Sec. 2. A person who wishes to obtain a cosmetology salon license must:
(1) select a site for the salon which, if located in the same building as a residence:
(A) is separated from the residence by a substantial floor to ceiling partition; and
(B) has a separate entry;
(2) obtain any building permit, certificate of occupancy, or other approval action required under IC 22-15-3 and IC 36-7-4 to operate the cosmetology salon;
(3) install the furnishings and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the cosmetology salon will be under the personal supervision of a person who has at least six (6) months active experience as a cosmetologist under IC 25-8-9 before the application was submitted under this chapter.
As added by P.L.257-1987, SEC.6. Amended by P.L.184-1991, SEC.23.

IC 25-8-7-3
Waiver of licensee supervision requirement; conditions
Sec. 3. The requirement for a cosmetologist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board which:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) persons who know the applicant and are familiar with the facts set forth in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-4
Prerequisites to license issuance
Sec. 4. The board may issue a license under this chapter if the applicant has:
(1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-8-13-5. As added by P.L.257-1987, SEC.6.

IC 25-8-7-5
Temporary license
Sec. 5. If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that the board will require more than fifteen (15) days to determine if the applicant has complied with section 2 of this chapter;
then the board shall issue a temporary cosmetology salon license to the applicant.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-6
Duration of temporary license
Sec. 6. The temporary license issued under section 5 of this chapter is valid until the board approves or denies the application for a license under this chapter or until three (3) months following its issuance, whichever occurs first.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-7
Salon license requirement of lessee of licensed salon
Sec. 7. The board may not require a cosmetologist to obtain a license under this chapter if the cosmetologist has leased or subleased a portion of a cosmetology salon from a person licensed under this chapter.
As added by P.L.257-1987, SEC.6.

IC 25-8-7-8
Sign display at salon entrance; standards
Sec. 8. (a) A person holding a license issued under IC 25-8-7, IC 25-8-7.1, IC 25-8-7.2, or IC 25-8-12.6 shall display a sign complying with standards prescribed by the board at the main public entrance to the salon.
(b) The sign must:
(1) be clearly visible to a customer entering the establishment at that entrance; and
(2) state in legible printing that the establishment is a structure licensed as one (1) of the following:
(A) Cosmetology salon.
(B) Electrology salon.
(C) Manicuring salon.
(D) Esthetic salon.
As added by P.L.257-1987, SEC.6. Amended by P.L.184-1991, SEC.24; P.L.113-1999, SEC.10.



CHAPTER 7.1. MANICURIST SALON LICENSES

IC 25-8-7.1-1
Issuance of licenses
Sec. 1. The board may issue a license under this article to operate a manicurist salon.
As added by P.L.184-1991, SEC.25.

IC 25-8-7.1-2
Licensing requirements
Sec. 2. A person who desires to obtain a manicurist salon license must do the following:
(1) Select a site for the salon that, if located in the same building as a residence:
(A) is separated from the residence by a substantial floor to ceiling partition; and
(B) has a separate entry.
(2) Obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) other approval action required under IC 22-15-3 and IC 36-7-4;
to operate the manicurist salon.
(3) Install the furnishings and obtain the salon equipment required under rules adopted by the board.
(4) Submit a verified statement on a form prescribed by the board that the manicurist salon will be under the personal supervision of a person who has at least six (6) months active experience as a:
(A) manicurist under IC 25-8-11; or
(B) cosmetologist under IC 25-8-9;
before the application was submitted under this chapter.
As added by P.L.184-1991, SEC.25.

IC 25-8-7.1-3
Waiver of licensee supervision requirement
Sec. 3. The requirement for a manicurist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) individuals who know the applicant and are familiar with the facts in the petition; and
(2) the board determines that the requirement would result in

extreme hardship to the applicant if enforced.
As added by P.L.236-1995, SEC.13.

IC 25-8-7.1-4
Temporary manicurist salon license
Sec. 4. If the board:
(1) cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) determines that more than fifteen (15) days are required to determine whether the applicant has complied with section 2 of this chapter;
the board shall issue a temporary manicurist salon license to the applicant.
As added by P.L.173-1996, SEC.10.



CHAPTER 7.2. ELECTROLOGY SALON LICENSES

IC 25-8-7.2-1
Issuance of licenses
Sec. 1. The board may issue a license under this article to operate an electrology salon.
As added by P.L.184-1991, SEC.26.

IC 25-8-7.2-2
Licensing requirements
Sec. 2. A person who desires to obtain an electrology salon license must do the following:
(1) Select a site for the salon that, if located in the same building as a residence:
(A) is separated from the residence by a substantial floor to ceiling partition; and
(B) has a separate entry.
(2) Obtain:
(A) a building permit;
(B) a certificate of occupancy; or
(C) other approval action required under IC 22-15-3 and IC 36-7-4;
to operate the manicurist salon.
(3) Install the furnishings and obtain the salon equipment required under rules adopted by the board.
(4) Submit a verified statement on a form prescribed by the board that the electrology salon will be under the personal supervision of a person who has at least six (6) months active experience as an electrologist under IC 25-8-10 before the application was submitted under this chapter.
As added by P.L.184-1991, SEC.26.

IC 25-8-7.2-3
Waiver of licensee supervision requirement
Sec. 3. The requirement for an electrologist license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) individuals who know the applicant and are familiar with the facts in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.236-1995, SEC.14.
IC 25-8-7.2-4
Temporary electrology salon license
Sec. 4. If the board:
(1) cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) determines that more than fifteen (15) days are required to determine whether the applicant has complied with section 2 of this chapter;
the board shall issue a temporary electrology salon license to the applicant.
As added by P.L.173-1996, SEC.11.



CHAPTER 8. REPEALED



CHAPTER 9. COSMETOLOGIST LICENSES

IC 25-8-9-1
Authorization
Sec. 1. The board may license a person to be a cosmetologist.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-2
Application; form
Sec. 2. A person must file a verified application for a cosmetologist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has successfully completed the tenth grade or received the equivalent of tenth grade education;
(3) has graduated from a cosmetologist program in a cosmetology school;
(4) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for cosmetologist license applicants prescribed by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(6) has paid the fee set forth in IC 25-8-13-7 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.8. Amended by P.L.113-1999, SEC.11.

IC 25-8-9-4
Waiver of tenth grade education requirement; conditions
Sec. 4. The board may waive the requirement for applicants under section 3(2) of this chapter if:
(1) the applicant petitions the board for a waiver; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-5
Repeat examinations
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 3(4) of this chapter, that person may repeat the examination without completing any additional study in cosmetology.
As added by P.L.257-1987, SEC.8.
IC 25-8-9-6
Unsuccessful repeat examination; consequences
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-7
Temporary work permit
Sec. 7. The board may issue a temporary work permit to practice cosmetology, electrology, esthetics, manicuring, or the instruction of cosmetology, esthetics, or electrology.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.33; P.L.236-1995, SEC.15; P.L.157-2006, SEC.44.

IC 25-8-9-8
Temporary work permit application
Sec. 8. A person must file a verified application for a temporary:
(1) cosmetologist work permit;
(2) electrologist work permit;
(3) esthetician work permit;
(4) manicurist work permit;
(5) cosmetology instructor work permit;
(6) esthetics instructor work permit; or
(7) electrology instructor work permit;
with the board on a form prescribed by the board to obtain that work permit.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.34; P.L.236-1995, SEC.16; P.L.157-2006, SEC.45.

IC 25-8-9-9
Contents of temporary work permit application
Sec. 9. (a) The temporary cosmetologist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice cosmetology under the supervision of a cosmetologist; and
(2) has filed an application under:
(A) section 2 of this chapter, but has not taken the examination described by section 3(4) of this chapter; or
(B) IC 25-8-4-2 and is awaiting a board determination.
(b) The temporary electrologist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice electrology under the supervision of an electrologist; and
(2) has filed an application under:
(A) IC 25-8-10-2, but has not taken the examination described in IC 25-8-10-3(3); or             (B) IC 25-8-4-2 and is awaiting a board determination.
(c) The temporary esthetician work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice esthetics under the supervision of an esthetician; and
(2) has filed an application under:
(A) IC 25-8-12.5-3, but has not taken the examination described in IC 25-8-12.5-4(4); or
(B) IC 25-8-4-2 and is awaiting a board determination.
(d) The temporary manicurist work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice manicuring under the supervision of a cosmetologist or manicurist; and
(2) has filed an application under:
(A) IC 25-8-11-3, but has not taken the examination described in IC 25-8-11-4(4); or
(B) IC 25-8-4-2 and is awaiting a board determination.
(e) The temporary cosmetology instructor work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice the instruction of cosmetology under the supervision of a cosmetology instructor; and
(2) has filed an application under:
(A) IC 25-8-6-2, but has not taken the examination described in IC 25-8-6-3(6); or
(B) IC 25-8-4-2 and is awaiting a board determination.
(f) The temporary esthetics instructor work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice the instruction of esthetics under the supervision of a cosmetology or an esthetics instructor; and
(2) has filed an application under:
(A) IC 25-8-6.1-2, but has not taken the examination described in IC 25-8-6.1-3(6); or
(B) IC 25-8-4-5 and is awaiting a board determination described in IC 25-8-4-2.
(g) The temporary electrology instructor work permit application described in section 8 of this chapter must state that the applicant:
(1) will practice the instruction of electrology under the supervision of an electrology instructor; and
(2) has filed an application under:
(A) IC 25-8-6.2-2, but has not taken the examination described in IC 25-8-6.2-3(6); or
(B) IC 25-8-4-2 and is awaiting a board determination.
As added by P.L.257-1987, SEC.8. Amended by P.L.214-1993, SEC.35; P.L.236-1995, SEC.17; P.L.157-2006, SEC.46.

IC 25-8-9-10
Expiration of temporary work permit
Sec. 10. (a) Except when held by an applicant who has filed an application under IC 25-8-4-2, a temporary work permit issued under section 7 of this chapter expires:         (1) three (3) months after the date of issuance; or
(2) thirty (30) days after the license holder takes the applicable examination;
whichever occurs first.
(b) A temporary work permit held by a license applicant who has filed an application under IC 25-8-4-2 expires thirty (30) days after the board's approval of the applicant's application. If the application for licensure is denied, the applicant's temporary work permit expires five (5) days after the board's decision.
As added by P.L.257-1987, SEC.8. Amended by P.L.184-1991, SEC.27; P.L.236-1995, SEC.18.

IC 25-8-9-11
Temporary licenses; renewal or reinstatement
Sec. 11. The board may not renew or reinstate a license issued under section 7 of this chapter.
As added by P.L.257-1987, SEC.8. Amended by P.L.194-2005, SEC.40.

IC 25-8-9-12
Number of temporary licenses
Sec. 12. The board may not grant a person more than one (1) license under section 7 of this chapter.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-13
Practice in cosmetology school; restriction
Sec. 13. A person licensed under this chapter may not engage in cosmetology in a cosmetology school except as part of student instruction.
As added by P.L.257-1987, SEC.8.

IC 25-8-9-14
Practice restrictions
Sec. 14. A person licensed under this chapter may not engage in cosmetology outside a cosmetology salon unless that person:
(1) has the permission of a person who holds a cosmetology salon license and:
(A) employs the person licensed under this chapter; or
(B) leases or subleases a portion of a salon to the person licensed under this chapter; and
(2) complies with any other practice restrictions regarding this section established by the board.
As added by P.L.257-1987, SEC.8. Amended by P.L.236-1995, SEC.19.



CHAPTER 10. ELECTROLOGIST LICENSES

IC 25-8-10-1
Authorization
Sec. 1. The board may license a person to perform electrolysis.
As added by P.L.257-1987, SEC.9.

IC 25-8-10-2
Application; form
Sec. 2. A person must file a verified application for an electrologist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.9.

IC 25-8-10-3
Contents of application
Sec. 3. The application described in section 2 of this chapter must state that the applicant:
(1) holds a cosmetologist license issued under IC 25-8-9 or an esthetician license issued under IC 25-8-12.5;
(2) has successfully completed three hundred (300) hours of instruction in electrology in a cosmetology school;
(3) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for electrologist license prescribed by the board;
(4) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(5) has paid the fee set forth in IC 25-8-13-8 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.9. Amended by P.L.184-1991, SEC.28; P.L.214-1993, SEC.36; P.L.2-1995, SEC.95.



CHAPTER 11. MANICURIST LICENSES

IC 25-8-11-1
Authorization
Sec. 1. The board may license a person to perform manicuring.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-2
Performance of manicuring without offering cosmetology
Sec. 2. A person may perform manicuring without offering cosmetology.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-3
Application; form
Sec. 3. A person must file a verified application for a manicurist license with the board on a form prescribed by the board to obtain that license.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-4
Contents of application
Sec. 4. The application described in section 3 of this chapter must state that the applicant:
(1) is at least eighteen (18) years of age;
(2) has successfully completed the eighth grade or received the equivalent of an eighth grade education;
(3) has graduated from a manicurist program in a cosmetology school;
(4) has received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for manicurist license applicants prescribed by the board;
(5) has not committed an act for which the applicant could be disciplined under IC 25-8-14; and
(6) has paid the fee set forth in IC 25-8-13-9 for the issuance of a license under this chapter.
As added by P.L.257-1987, SEC.10. Amended by P.L.184-1991, SEC.29; P.L.113-1999, SEC.12.

IC 25-8-11-5
Unsuccessful examination; consequences
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4(4) of this chapter, the person may repeat the examination subject to the rules governing the examination that are adopted by the board.
As added by P.L.257-1987, SEC.10. Amended by P.L.236-1995, SEC.20; P.L.173-1996, SEC.12.

IC 25-8-11-6 Unsuccessful repeat examination; consequences
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit that person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.257-1987, SEC.10.

IC 25-8-11-7
Use of acrylic liquid monomer formulated with methyl methacrylate
Sec. 7. (a) A person licensed under this article may not use acrylic liquid monomer formulated with methyl methacrylate (MMA).
(b) A person who violates subsection (a) may be disciplined under IC 25-1-11.
As added by P.L.113-1999, SEC.13.



CHAPTER 12. REPEALED



CHAPTER 12.5. ESTHETICIAN LICENSES

IC 25-8-12.5-1
Licensure by board
Sec. 1. The board may license a person to be an esthetician.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-2
Cosmetology offering not required
Sec. 2. A person may act as an esthetician without offering cosmetology.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-3
Verified application; filing; form
Sec. 3. A person must file a verified application for an esthetician license with the board on a form prescribed by the board to obtain the license.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-4
Licensee qualifications
Sec. 4. Except as provided in section 7 of this chapter, to receive a license issued under this chapter, a person must:
(1) be at least eighteen (18) years of age;
(2) have successfully completed the tenth grade or received the equivalent of a tenth grade education;
(3) have graduated from an esthetics program in a cosmetology school;
(4) have received a satisfactory grade (as defined by IC 25-8-4-9) on an examination for esthetician license applicants prescribed by the board;
(5) not have committed an act for which the person could be disciplined under IC 25-8-14; and
(6) pay the fee set forth in IC 25-8-13-11 for the issuance of a license under this chapter.
As added by P.L.144-1990, SEC.3. Amended by P.L.184-1991, SEC.30; P.L.197-1995, SEC.2; P.L.84-1998, SEC.22; P.L.113-1999, SEC.15.

IC 25-8-12.5-5
Unsuccessful examination; consequences
Sec. 5. If a person does not receive a satisfactory grade on the examination described in section 4(a)(4) of this chapter, the person may repeat the examination subject to the rules governing the examination that are adopted by the board.
As added by P.L.144-1990, SEC.3. Amended by P.L.2-1995, SEC.96; P.L.236-1995, SEC.21; P.L.173-1996, SEC.13.
IC 25-8-12.5-6
Repeat examination; unsatisfactory grade
Sec. 6. If a person does not receive a satisfactory grade on the repeat examination described in section 5 of this chapter, the board may:
(1) refuse to permit the person to take the examination again; or
(2) permit the person to take the examination again, subject to the rules governing the examination adopted by the board.
As added by P.L.144-1990, SEC.3.

IC 25-8-12.5-7
License reciprocity
Sec. 7. (a) If the board determines that:
(1) a person is licensed to:
(A) act as an esthetician; or
(B) perform acts of an esthetician that require a license under this article to be performed in Indiana;
in a jurisdiction outside Indiana; and
(2) the jurisdiction in which the person is licensed imposes licensure requirements that are substantially equal to those imposed by Indiana;
the board shall issue to the person a license to act as an esthetician in Indiana upon payment of the fee required under IC 25-8-13.
(b) If the board does not issue a license under subsection (a) to a person with esthetician instruction or practice experience from another state or jurisdiction, to satisfy the instruction requirements of section 4(a)(3) of this chapter, the board shall approve a combination of:
(1) the person's instruction hours; and
(2) the person's licensed practice of esthetics in the other state or jurisdiction at the rate of one (1) year of licensed practice to one hundred (100) approved instruction hours if the person has completed at least four hundred (400) nonpractice hours of instruction.
As added by P.L.84-1998, SEC.23.



CHAPTER 12.6. ESTHETICIAN SHOP LICENSE

IC 25-8-12.6-1
Licensure by board
Sec. 1. The board may issue a license to operate an esthetic salon.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.31.

IC 25-8-12.6-2
Qualifications for license
Sec. 2. To obtain an esthetic salon license, a person must:
(1) select a site for the salon that, if located in the same building as a residence:
(A) is separated from the residence by a substantial partition; and
(B) has a separate entry;
(2) obtain a building permit, certificate of occupancy, or other approval action required under IC 22-12 and IC 36-7-4 to operate the esthetic salon;
(3) install the furnishings and obtain the salon equipment required under rules adopted by the board; and
(4) submit a verified statement on a form prescribed by the board that the esthetic salon will be under the personal supervision of a person who holds an esthetician license under IC 25-8-12.5 and has at least six (6) months of active experience as an esthetician under IC 25-8-12.5 or as a cosmetologist under IC 25-8-9 before the application was submitted under this chapter.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.32.

IC 25-8-12.6-3
Waiver of shop license requirement
Sec. 3. The requirement for an esthetic salon license under section 2(4) of this chapter may be waived by the board if:
(1) the applicant submits a verified petition for the waiver on a form prescribed by the board that:
(A) states the reasons for requesting the waiver; and
(B) is signed by two (2) persons who know the applicant and are familiar with the facts set forth in the petition; and
(2) the board determines that the requirement would result in extreme hardship to the applicant if enforced.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.33.

IC 25-8-12.6-4
Issuance of license; applicant compliance and payment of fee
Sec. 4. The board may issue a license under this chapter if the applicant has:         (1) complied with section 2 of this chapter; and
(2) paid the fee for the license set forth in IC 25-8-13-5.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.34.

IC 25-8-12.6-5
Temporary license
Sec. 5. If:
(1) the board cannot determine whether an applicant has complied with section 2 of this chapter at the time the application is filed; and
(2) the board determines that the board will require more than fifteen (15) days to determine if the applicant has complied with section 2 of this chapter;
the board shall issue a temporary esthetic salon license to the applicant.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.35.

IC 25-8-12.6-6
Validity term of temporary license
Sec. 6. A temporary license issued under section 5 of this chapter is valid until the earlier of:
(1) the date the board approves or denies the application for a license under this chapter; or
(2) three (3) months from the date the temporary license is issued.
As added by P.L.144-1990, SEC.4.

IC 25-8-12.6-7
Exemption from licensure
Sec. 7. The board may not require an esthetician to obtain a license under this chapter if the esthetician has leased or subleased a portion of a cosmetology salon:
(1) from a cosmetologist licensed under IC 25-8-7; and
(2) that meets the requirements of section 2(3) of this chapter.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991, SEC.36.

IC 25-8-12.6-8
Display of sign
Sec. 8. (a) A person holding a license issued under this chapter shall display a sign complying with standards prescribed by the board at the main public entrance to the esthetic salon.
(b) The sign must:
(1) be clearly visible to a customer entering the establishment at the entrance; and
(2) state in legible printing that the establishment is an esthetic salon.
As added by P.L.144-1990, SEC.4. Amended by P.L.184-1991,

SEC.37.



CHAPTER 13. FEES

IC 25-8-13-1
"Examination" defined
Sec. 1. As used in this chapter, "examination" includes the repetition of an examination by a person who did not receive a satisfactory grade (as defined by IC 25-8-4-9) on a prior examination.
As added by P.L.257-1987, SEC.12.



CHAPTER 14. ENFORCEMENT

IC 25-8-14-1
Refusal to issue, renew, or reinstate license
Sec. 1. The board may under IC 4-21.5 refuse to issue, renew, or reinstate a license issued under this article if it determines that the applicant or license holder has not complied with IC 25-1-11.
As added by P.L.257-1987, SEC.13. Amended by P.L.214-1993, SEC.32; P.L.194-2005, SEC.50.



CHAPTER 15. REPEALED



CHAPTER 15.4. TANNING FACILITIES

IC 25-8-15.4-1
Application of chapter
Sec. 1. This chapter does not apply to a medical treatment facility that uses ultraviolet radiation in the treatment of disease.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-2
"Committee" defined
Sec. 2. As used in this chapter, "committee" refers to the tanning facility committee that may be established under section 21 of this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-3
"Tanning device" defined
Sec. 3. As used in this chapter, "tanning device" means equipment that meets the following conditions:
(1) Emits ultraviolet radiation with wavelengths in the air between two hundred (200) and four hundred (400) nanometers.
(2) Is used for tanning human skin.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-4
"Tanning facility" defined
Sec. 4. As used in this chapter, "tanning facility" means a facility that provides persons with access to a tanning device.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-5
Necessity for license
Sec. 5. A person may not operate a tanning facility and charge a fee for the use of tanning devices unless the person has a license to operate the tanning facility issued by the board under this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-6
License requirements
Sec. 6. To obtain a license to operate a tanning facility, a person must do the following:
(1) Submit an application to the board on a form prescribed by the board.
(2) Pay a fee established by the board under IC 25-1-8-2.
As added by P.L.142-1995, SEC.31. Amended by P.L.194-2005, SEC.51.

IC 25-8-15.4-7
Contents of license application      Sec. 7. The form described under section 6(1) of this chapter must contain the following information:
(1) The name and location of the tanning facility.
(2) The name of the person that owns the tanning facility.
(3) Any other information required by the board.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-8
Separate licenses; transfer of license to new location
Sec. 8. (a) A person must obtain a separate license for each tanning facility the person operates.
(b) If a person:
(1) has obtained a license to operate a tanning facility issued under this chapter; and
(2) changes the location of the tanning facility;
the board may transfer the license to the tanning facility at the new location.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-9
Expiration and renewal of licenses
Sec. 9. (a) A license issued under this chapter expires July 1 following the July 1 following the date the license is issued.
(b) The board shall renew a license issued under this chapter if the person that operates the facility does the following:
(1) Submits a renewal application to the board on a form prescribed by the board before the license expires.
(2) Has complied with this chapter and rules adopted under this chapter.
(3) Has allowed the board to inspect the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-10
Display of license
Sec. 10. A person holding a tanning facility license issued under this chapter shall display the license in a manner that is clearly visible to a person entering the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-11
Written statement
Sec. 11. Before a person uses a tanning device in a tanning facility, the operator, owner, or employee of the operator or owner of the tanning facility shall require the person to read and sign a written statement approved by the board that contains the following information:
(1) A person who uses a tanning device in this tanning facility must use protective eyewear.
(2) If the provided eye protection is not worn, use of a tanning device in this tanning facility may cause damage to the eyes.         (3) Overexposure to the ultraviolet radiation produced by a tanning device in this tanning facility may cause burns.
(4) Exposure to the ultraviolet radiation produced by the tanning devices in this tanning facility may cause premature aging of the skin and skin cancer.
(5) Abnormal skin sensitivity to ultraviolet radiation or burning may be caused by certain foods, cosmetics, or medication, including the following:
(A) Tranquilizers.
(B) Diuretics.
(C) Antibiotics.
(D) High blood pressure medication.
(E) Birth control medication.
(F) Other photosensitizing agents as determined under rules adopted by the board.
(6) A person who is taking a prescription drug or an over-the-counter drug should consult a physician or pharmacist before using a tanning device.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-12
Display of sign
Sec. 12. An operator of a tanning facility shall display a sign approved by the board in a manner that is clearly visible to a person using the tanning devices in the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-13
Denial of risks
Sec. 13. An owner, operator, or employee of a tanning facility may not profess that using a tanning device is free from risk.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-14
Duties of operator
Sec. 14. The operator of a tanning facility shall do the following:
(1) Have an employee present in the tanning facility during business hours who, as determined under rules adopted by the board, is knowledgeable in the correct operation of the tanning devices in the tanning facility and is able to assist persons in the proper use of the tanning devices.
(2) Provide each person using a tanning device with properly sanitized eyewear that protects the eyes from ultraviolet radiation and allows adequate vision.
(3) Provide instructions to each person using a tanning device on how to maintain proper exposure distance as recommended by the manufacturer of the tanning device.
(4) Limit each person using a tanning device to the maximum exposure time:
(A) established under rules of the board; or             (B) if the board has not adopted rules concerning exposure time for the tanning device, recommended by the manufacturer of the tanning device.
(5) Not allow the temperature of a tanning facility to exceed one hundred (100) degrees Fahrenheit at any time.
(6) Provide and maintain:
(A) the tanning facility; and
(B) tanning devices in the tanning facility;
in a manner that meets sanitation and safety rules adopted by the board.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-15
Presence of parent or guardian
Sec. 15. A person who is less than sixteen (16) years of age must be accompanied by a parent or guardian when using a tanning device in a tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-16
Signature of parent or guardian on written statement
Sec. 16. A person who is less than eighteen (18) years of age may not use a tanning device in a tanning facility unless the parent or guardian of the person has also signed the written statement under section 11 of this chapter in the presence of the operator of the tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-17
Protective eyewear
Sec. 17. A person who uses a tanning device in a tanning facility must use protective eyewear.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-18
Reports to board
Sec. 18. (a) The operator of a tanning facility must report to the board each known:
(1) injury; or
(2) complaint of an injury;
that results from the use of a tanning device in the tanning facility.
(b) The operator must do the following:
(1) Telephone a report under subsection (a) to the board not more than forty-eight (48) hours after the injury or complaint of an injury occurs.
(2) File a written report under subsection (a) with the board on a form provided by the board not later than seven (7) days after the injury or complaint of an injury occurs.
(c) The board shall send a copy of the report filed under subsection (b)(2) to the following:         (1) The injured person or complaining person.
(2) The federal Food and Drug Administration.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-19
Inspections
Sec. 19. An authorized representative of the board may inspect each tanning facility to determine compliance with this chapter and rules adopted under this chapter at any time during normal business hours of a tanning facility.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-20
Denial, suspension, or revocation of license
Sec. 20. The board may deny, suspend, or revoke a license issued under this chapter if the person holding or requesting the license violates this chapter or a rule adopted under this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-21
Tanning facility committee; members; appointment
Sec. 21. (a) The board may establish the tanning facility committee.
(b) If the board establishes the committee under subsection (a), the committee consists of five (5) members appointed by the president of the board for terms of two (2) years. The committee must include the following:
(1) One (1) member of the board.
(2) One (1) owner of a licensed tanning facility who is licensed as a cosmetologist under IC 25-8-4.
(3) One (1) owner of a licensed tanning facility who does not hold any other license under this article.
(4) One (1) physician or other licensed health care provider who works in the area of dermatology.
(5) One (1) individual who is not associated with a tanning facility or a profession licensed under this article other than as a consumer.
(c) If the board establishes the committee under this section, the president of the board shall appoint one (1) of the committee members to serve as chairman of the committee.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-22
Committee; removal of member
Sec. 22. A member of the committee may be removed by the board without cause.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-23
Rules      Sec. 23. (a) The committee may propose rules to the board concerning the following:
(1) The operation of tanning devices.
(2) The implementation of this chapter.
(b) The board may adopt rules under IC 4-22-2 that are recommended by the committee.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-24
Schedule of civil penalties; order of compliance; imposition of civil penalty
Sec. 24. (a) In addition to the other remedies provided in this chapter, the board shall adopt a schedule of civil penalties that may be levied to enforce the provisions of the following:
(1) This chapter.
(2) The rules adopted under this chapter by the board.
(b) A penalty included in the schedule of civil penalties adopted under subsection (a) may not exceed one thousand dollars ($1,000) for each violation per day.
(c) The board may issue an order of compliance, impose a civil penalty included in the schedule of civil penalties adopted under subsection (a), or both, against a person who does any of the following:
(1) Fails to comply with this chapter or a rule adopted under this chapter.
(2) Interferes with or obstructs the board or the board's authorized representative in the performance of duties under this chapter.
(d) An order of compliance may be issued under IC 4-21.5-3-6, IC 4-21.5-3-8, or IC 4-21.5-4. A civil penalty may be imposed only in a proceeding under IC 4-21.5-3-8.
(e) A proceeding commenced to impose a civil penalty may be consolidated with any other proceeding commenced to enforce this chapter or a rule adopted under this chapter.
As added by P.L.142-1995, SEC.31.

IC 25-8-15.4-25
Violations; offenses
Sec. 25. (a) Except as otherwise provided, a person who recklessly violates or fails to comply with this chapter commits a Class C misdemeanor.
(b) Each day a violation continues constitutes a separate offense.
As added by P.L.142-1995, SEC.31.



CHAPTER 16. INACTIVE LICENSES

IC 25-8-16-1
Notification to board
Sec. 1. A cosmetology professional who intends to become inactive must notify the board in writing that the cosmetology professional will not maintain a cosmetology salon or practice in Indiana. The board shall then classify the cosmetology professional's license as inactive.
As added by P.L.239-1995, SEC.8.

IC 25-8-16-2
Prohibited acts; continuing education; fees
Sec. 2. An individual with an inactive license:
(1) may not perform an act that requires a cosmetology professional license listed under IC 25-8-2-5.5; and
(2) is not required to pay any fees that a licensee is required to pay until the inactive cosmetology professional applies for reinstatement of the individual's license.
As added by P.L.239-1995, SEC.8. Amended by P.L.157-2006, SEC.54.

IC 25-8-16-3
Application for reinstatement of license
Sec. 3. If an inactive cosmetology professional intends to apply for reinstatement of the professional's license, the cosmetology professional shall notify the board of that intent. The board may reinstate the cosmetology professional's license upon notification and receipt of:
(1) an application; and
(2) the fee established by the board under IC 25-1-8-2 for restoration of an inactive license.
As added by P.L.239-1995, SEC.8. Amended by P.L.194-2005, SEC.52; P.L.157-2006, SEC.55.

IC 25-8-16-4
Rulemaking
Sec. 4. The board may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.239-1995, SEC.8.






ARTICLE 9. BOXING AND SPARRING MATCHES

CHAPTER 1. REGULATION OF BOXING AND SPARRING _ CREATION OF COMMISSION

IC 25-9-1-0.5
"Matchmaker"
Sec. 0.5. As used in this chapter, "matchmaker" means a person who, under contract, agreement, or other arrangement with a boxer, acts as a booker, an agent, a booking agent, or a representative to secure:
(1) an engagement; or
(2) a contract;
for the boxer.
As added by P.L.120-2005, SEC.2.






ARTICLE 10. CHIROPRACTORS

CHAPTER 1. REGULATION OF CHIROPRACTORS _ CREATION OF BOARD

IC 25-10-1-1
Definitions
Sec. 1. As used in this article:
(1) "Chiropractic" means the diagnosis and analysis of any interference with normal nerve transmission and expression, the procedure preparatory to and complementary to the correction thereof by an adjustment of the articulations of the vertebral column, its immediate articulation, and includes other incidental means of adjustments of the spinal column and the practice of drugless therapeutics. However, chiropractic does not include any of the following:
(A) Prescription or administration of legend drugs or other controlled substances.
(B) Performing of incisive surgery or internal or external cauterization.
(C) Penetration of the skin with a needle or other instrument for any purpose except for the purpose of blood analysis.
(D) Use of colonic irrigations, plasmatics, ionizing radiation therapy, or radionics.
(E) Conducting invasive diagnostic tests or analysis of body fluids except for urinalysis.
(F) The taking of x-rays of any organ other than the vertebral column and extremities.
(G) The treatment or attempt to treat infectious diseases, endocrine disorders, or atypical or abnormal histology.
(2) "Chiropractor" means any person who is qualified under this chapter to practice the science of chiropractic.
(3) "Board" means the board of chiropractic examiners under section 1.5 of this chapter.
(4) "Agency" refers to the Indiana professional licensing agency under IC 25-1-5.
(Formerly: Acts 1955, c.42, s.1.) As amended by Acts 1981, P.L.222, SEC.74; P.L.169-1985, SEC.33; P.L.1-2006, SEC.427.



CHAPTER 2. CHIROPRACTIC MANAGEMENT CONSULTANTS

IC 25-10-2-1
"Chiropractic management consultant" defined
Sec. 1. As used in this chapter, "chiropractic management consultant" means any person doing business in Indiana for the purpose of offering consulting services to chiropractors regarding the administration and operation of their practice. The term does not include persons engaged in the medical claims review under IC 27-8-16 or utilization review under IC 27-8-17.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-2
Board powers; rules; registration fees
Sec. 2. The board shall:
(1) establish rules for the registration and regulation of a chiropractic management consultant; and
(2) establish a registration fee to be paid annually by a chiropractic management consultant.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-3
Rules for registration and regulation; inclusions
Sec. 3. Rules adopted under section 2(1) of this chapter shall include the regulation of advice on advertising, promotions, office management, fraudulent or misleading billing practices, and practice building regarding patient volume.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-4
Registration forms
Sec. 4. If rules are established under section 2 of this chapter, a chiropractic management consultant must file an annual registration with the board on a form approved by the board.
As added by P.L.33-1993, SEC.25.

IC 25-10-2-5
Registration fee
Sec. 5. If a registration fee is set under section 2 of this chapter, a chiropractic management consultant must pay an annual registration fee in the amount set by the board under section 2 of this chapter.
As added by P.L.33-1993, SEC.25.






ARTICLE 11. COLLECTION AGENCIES

CHAPTER 1. LICENSING OF COLLECTION AGENCIES BY SECRETARY OF STATE

IC 25-11-1-1
General definitions
Sec. 1. As used in this chapter, unless the context otherwise requires:
(a) The term "person" means any individual, firm, partnership, limited liability company, or corporation.
(b) The term "collection agency" means and includes all persons engaging directly or indirectly and as a primary or secondary object, business, or pursuit, in soliciting claims for collection, or in the collection of claims owed or due or asserted to be owed or due to another, including child support arrearages under IC 31-25-4. The term "collection agency" also means and includes, but shall not be limited to, any person who sells, furnishes, or maintains a letter or written demand service, including stickers or coupon books, designed for the purpose of making demand on any debtor on behalf of any creditor for the payment of any claim wherein the person furnishing or maintaining such letter or written demand service, including stickers or coupon books, shall sell such services for a stated amount or for a percentage of money collected whether paid to the creditor or to the collection agency, or where such services may be rendered as a part of a membership in such collection agency regardless of whether or not a separate fee or percentage is charged. The term "collection agency" shall also include, but not be limited to, any individual, firm, partnership, limited liability company, or corporation who uses a fictitious name, or any name other than the individual's or entity's name, in the collection of accounts receivable with the intention of conveying to the debtor that a third person has been employed.
(c) The term "claim" means any obligation for the payment of money or its equivalent and any sum or sums owed or due or asserted to be owed or due to another, for which any person may be employed to demand payment and to collect or enforce payment thereof. The term "claim" also includes obligations for the payment of money in the form of conditional sales agreements, notwithstanding that the personal property sold thereunder, for which payment is claimed, may be or is repossessed in lieu of payment.
(Formerly: Acts 1937, c.92, s.1; Acts 1955, c.304, s.1.) As amended by Acts 1982, P.L.154, SEC.40; P.L.8-1993, SEC.375; P.L.178-1996, SEC.1; P.L.234-2005, SEC.80; P.L.145-2006, SEC.159.

IC 25-11-1-2
Collection agency; definition
Sec. 2. The term "collection agency" does not include the following:         (a) Attorney at law.
(b) Persons regularly employed on a regular wage or salary in the capacity of credit men or in a similar capacity except as an independent contractor.
(c) Banks, including trust departments, fiduciaries, and financial institutions including licensees under IC 24-4.5 and licensees under IC 28-5-1.
(d) Licensed real estate brokers.
(e) Employees of licensees under this chapter.
(f) Any person, firm, partnership, limited liability company, or corporation engaged in any business enterprise in the state whose primary object, business, or pursuit is not the collection of claims, as the term is defined by the provisions of this chapter.
(g) Any electric, gas, water and telephone public utilities, their respective employees, agents, representative agents, representatives, and individual contractors.
(h) Any express company regulated under IC 8-2.1 or IC 8-3.
(Formerly: Acts 1937, c.92, s.2; Acts 1955, c.304, s.2.) As amended by Acts 1977, P.L.272, SEC.1; P.L.23-1988, SEC.113; P.L.99-1989, SEC.31; P.L.3-1989, SEC.145; P.L.8-1993, SEC.376.

IC 25-11-1-3
Application; contents; bonds; agent for service of process
Sec. 3. (a) Any person desiring to conduct a collection agency shall make an application to the secretary of state upon such forms as may be prescribed by the secretary of state. Such application shall include the following:
(1) If the applicant is an individual:
(A) the individual's name;
(B) the individual's residence address;
(C) the address of each location from which the individual carries out the activities of the collection agency; and
(D) a statement that the individual satisfies the qualifications set forth in section 4 of this chapter.
(2) If the applicant is a partnership:
(A) the name of each partner;
(B) the business address of the partnership;
(C) the residence address of at least one (1) of the partners;
(D) the address of each location from which the partnership carries out the activities of the collection agency; and
(E) a statement that each partner in the partnership satisfies the qualifications set forth in section 4 of this chapter.
(3) If the applicant is a limited liability company:
(A) the date and place of organization;
(B) the name of the limited liability company;
(C) the business address of the limited liability company;
(D) the residence address of at least one (1) of the managers or members of the limited liability company; and
(E) a statement that each of the managers and members in

the limited liability company satisfies the qualifications set forth in section 4 of this chapter.
(4) If the applicant is a corporation:
(A) the date and place of incorporation;
(B) the name of the corporation;
(C) the business address of the corporation;
(D) the residence address of at least one (1) of the officers of the corporation; and
(E) a statement that each of the officers of the corporation satisfies the qualifications set forth in section 4 of this chapter.
The application shall be duly sworn to before an officer qualified to administer oaths. The application shall set forth therein any other verified information which will assist the secretary of state in determining the qualifications of the applicant to meet the requirements of a collection agency as hereinunder set forth.
(b) Every original and renewal application of any person desiring to conduct a collection agency shall be accompanied by a fee of one hundred dollars ($100) plus an additional fee of thirty dollars ($30) for each branch office operated by the applicant whether as sole owner, partnership, limited liability company, or corporation.
(c) Any person desiring to secure a renewal of a collection agency license shall make a renewal application to the secretary of state not later than January 1 of the year following the year in which the person's license expires under section 5 of this chapter. The application shall be made on such forms as the secretary of state may prescribe. Such application shall contain therein verified information that will assist the secretary of state in determining whether or not the applicant is in default, or is in violation of any of the provisions of this chapter, and whether or not the applicant has at all times complied with the requirements of this chapter in the operation of the applicant's collection agency.
(d) Each renewal application shall be accompanied by the renewal fee and an additional fee of thirty dollars ($30) for each branch office maintained and operated by the applicant.
(e) Every original and renewal application shall be accompanied by the following:
(1) A corporate surety bond in the sum of five thousand dollars ($5,000) for each office the applicant operates in the state of Indiana. All bonds shall run to the people of the state of Indiana and shall be furnished by a surety company authorized to do business in this state. All bonds shall be conditioned upon the faithful accounting of all money collected upon accounts entrusted to such person and shall be continuous in form and shall remain in full force and effect and run continuously with the license period and any renewal thereof. All bonds shall further be conditioned upon the provision that the applicant shall, within sixty (60) days from the date of the collection of any claim, render an account of and pay to the client, for whom collection has been made, the proceeds of such collection less

the charges for collection agreed upon by and between the applicant and the client. All bonds shall be filed in the office of the secretary of state and shall be approved by the secretary of state before being filed. All bonds filed and approved shall be for the use and benefit of all persons damaged by the wrongful conversion of any money by such person, and any individual so injured or aggrieved may bring an action upon such bond. The surety company may notify the secretary of state and principal of its desire to terminate its liability under any bond furnished. Thirty (30) days after receipt of such notice by the secretary of state, the secretary of state shall thereupon require the principal to file a new bond or discontinue all operations. If a new bond is filed by the principal all liability under any previous bond shall thereupon cease and terminate. If a new bond shall not be filed within the thirty (30) day period above specified the secretary of state shall, after expiration of the period, revoke the principal's license.
(2) Any applicant who is a nonresident of the state of Indiana shall also submit a statement appointing an agent or attorney resident herein, upon whom all legal process against the applicant may be served. The statement shall contain a stipulation that the applicant agrees that service of legal process upon such agent or attorney shall be valid service upon the applicant.
(Formerly: Acts 1937, c.92, s.3; Acts 1955, c.304, s.3.) As amended by Acts 1978, P.L.12, SEC.8; P.L.8-1993, SEC.377; P.L.178-1996, SEC.2.

IC 25-11-1-4
Qualifications of applicants
Sec. 4. The following qualifications apply to all individual applicants and any individual who is an officer of any corporation or a member of any partnership, limited liability company, or firm and actively manages the collection of or solicits accounts for collection for any firm, partnership, limited liability company, or corporation which makes an application for a collection agency license:
(1) The applicant must be a citizen of the United States, of good moral character, and not less than eighteen (18) years of age.
(2) The applicant must not have a record as a defaulter in the payment of money collected or received for another.
(3) The applicant must not be a former licensee under this chapter whose license has been suspended or revoked and not subsequently reinstated under this chapter.
An applicant to whom a license is to be issued must meet the bonding requirements of section 3(e) of this chapter.
(Formerly: Acts 1937, c.92, s.4; Acts 1955, c.304, s.4; Acts 1973, P.L.252, SEC.7.) As amended by Acts 1978, P.L.2, SEC.2525; P.L.8-1993, SEC.378; P.L.178-1996, SEC.3.

IC 25-11-1-5 Issuance of license by secretary of state; provisional license
Sec. 5. (a) The secretary of state shall investigate the qualifications of the applicant and if the applicant meets the qualifications of this chapter the secretary of state shall approve the application. If the application is approved the license shall be issued forthwith to the applicant. All licenses are valid for two (2) years and shall expire on the thirty-first day of December of the year following the year in which the license was issued. If the application for a license is denied, the application fees shall be retained by the secretary of state.
(b) The secretary of state shall issue a license to any person who holds and presents with the application a valid and subsisting license to operate a collection agency issued by another state or state agency if:
(1) the requirements for the securing of such license were, at the time of issuance, substantially the same or equal to the requirements imposed by this chapter;
(2) the state concerned extends reciprocity under similar circumstances to licensed collection agencies of this state; and
(3) the application is accompanied by the fees and financial bonding requirements as provided in this chapter.
(c) In the event of the death of an individual licensee, the dissolution of a licensee partnership by death or operation of law, or the termination of employment of the active manager if the licensee is a firm, partnership, limited liability company, or corporation, upon a showing that the bonding requirements provided for in this chapter are complied with, the secretary of state shall issue, without a fee, a provisional license to the personal representative of the deceased, the personal representative's appointee, the surviving partner, the firm, the limited liability company, or the corporation, as the case may be, which shall be for the following purposes only and shall expire at the following times:
(1) A provisional license issued to a personal representative or a personal representative's appointee expires one (1) year from the date of the issuance and shall not be subject to renewal. The authority of the provisional license so issued shall be limited to such activities as may be necessary to terminate the business of the former licensee.
(2) All other provisional licenses expire three (3) months from the date of issuance unless the provisional licensee, within this period, can meet the requirements for a full license as provided in this chapter.
(d) A nonresident collection agency that has only incidental contact with a debtor is not required to be licensed under this chapter. As used in this subsection, "incidental contact" means contact on behalf of nonresident creditors using interstate communications, including telephone, mail service, or facsimile transmissions.
(Formerly: Acts 1937, c.92, s.5; Acts 1955, c.304, s.5.) As amended by Acts 1982, P.L.154, SEC.41; P.L.8-1993, SEC.379; P.L.240-1995,

SEC.1; P.L.178-1996, SEC.4.

IC 25-11-1-6
Records
Sec. 6. The secretary of state shall keep in the secretary of state's office a record of all applications for licenses and all bonds required to be filed, including a statement as to whether a license, renewal license, or provisional license has been issued under each application and bond, and if revoked or suspended, the date of the filing of the order of revocation or suspension. The secretary of state shall maintain a list of all individuals, firms, partnerships, limited liability companies, or corporations who have had their license revoked or suspended, and the secretary of state shall keep a written record of all complaints filed against any licensee. Each license issued shall contain the name and address of the licensee and a serial number. The record shall be open to inspection as public records.
(Formerly: Acts 1937, c.92, s.6; Acts 1955, c.304, s.6.) As amended by P.L.8-1993, SEC.380; P.L.178-1996, SEC.5.

IC 25-11-1-7
Unlawful acts
Sec. 7. (a) It is unlawful for any person to conduct, within this state, a collection agency without first having applied for and obtained a license under the provisions of this chapter.
(b) It is unlawful for any person conducting a collection agency within this state to fail to render an account of and pay to the client, for whom collection has been made, the proceeds of such collection, less the charges for collection in accordance with the terms of agreement between the applicant and client. This account shall be made within sixty (60) days from the date of the collection of any claim.
(c) It is unlawful for any person conducting a collection agency, within this state, to fail to deposit with a local depository not less than one (1) time each week all money due and owing to clients collected by said person, and keep the same on deposit in such depository in a special account until remitted to the clients. It shall be unlawful for any person to fail to keep a record of the money collected and the remittance thereof.
(Formerly: Acts 1937, c.92, s.7; Acts 1955, c.304, s.7.) As amended by Acts 1982, P.L.154, SEC.42; P.L.178-1996, SEC.6.

IC 25-11-1-8
Rules and regulations
Sec. 8. The secretary of state shall adopt and enforce such rules and regulations, not in conflict with the provisions of this chapter, as are advisable or necessary to carry out the provisions of this chapter. All money collected under the provisions of this chapter shall be deposited by the treasurer of state into the general fund of the state.
(Formerly: Acts 1937, c.92, s.8; Acts 1955, c.304, s.8.) As amended by Acts 1982, P.L.154, SEC.43; P.L.178-1996, SEC.7.
IC 25-11-1-9
Revocation or suspension of license; hearing procedure
Sec. 9. Upon the filing with the secretary of state, by any interested person, of a verified written complaint which charges any licensee hereunder with a specific violation of any of the provisions of this chapter, the secretary of state shall cause an investigation of the complaint to be made. If the investigation shows probable cause for the revocation or suspension of the license, the secretary of state shall send a written notice to such licensee, stating in such notice the alleged grounds for the revocation or suspension and fixing a time and place for the hearing thereof. The hearing shall be held not less than five (5) days nor more than twenty (20) days from the time of the mailing of said notice. The secretary of state may subpoena witnesses, books, and records and may administer oaths. The licensee may appear and defend against such charges in person or by counsel. If upon such hearing the secretary of state finds the charges to be true, the secretary of state shall either revoke or suspend the license of the licensee. Suspension shall be for a time certain and in no event for a longer period than one (1) year. No license shall be issued to any person whose license has been revoked for a period of two (2) years from the date of revocation. Reapplication for a license, after revocation as provided, shall be made in the same manner as provided in this chapter for an original application for a license.
(Formerly: Acts 1937, c.92, s.9; Acts 1955, c.304, s.9.) As amended by Acts 1982, P.L.154, SEC.44; P.L.178-1996, SEC.8.

IC 25-11-1-10
Judicial review of revocation, suspension, or refusal to issue license
Sec. 10. Any decision of the secretary of state revoking, suspending, or refusing to issue a license may be appealed to the circuit or superior court of Marion County or to the circuit or superior court of the county in which the licensee operates the alleged offending collection agency, for a trial de novo, and any judgment of the court may be appealed therefrom to the supreme court or the court of appeals, in the same manner as in civil cases, by either of the parties to the action.
(Formerly: Acts 1937, c.92, s.10; Acts 1955, c.304, s.10.) As amended by P.L.3-1989, SEC.146.

IC 25-11-1-11
Persons not to be licensed
Sec. 11. No license to operate a collection agency shall be issued under the provisions of this chapter to any judge, either appointed or elected, of any court of this state, nor shall any license be issued to any full-time elected or appointed law enforcement officer or any full-time deputy appointed by any law enforcement officer. It shall be unlawful for any judge of any court of this state and any full-time law enforcement officer or full-time deputy of such officer to operate a collection agency or to engage in the business of soliciting or

collecting claims. It shall be unlawful for any special or part-time deputy appointed by any law enforcement officer to use the credentials and the authority of his office for the purpose of enforcing the collection of any claim.
(Formerly: Acts 1937, c.92, s.11; Acts 1955, c.304, s.11.) As amended by Acts 1982, P.L.154, SEC.45.

IC 25-11-1-12
Violations
Sec. 12. (a) A person who violates this chapter commits a Class B misdemeanor.
(b) The prosecuting attorney of any judicial circuit upon the complaint of the secretary of state, shall prosecute all violations of this chapter occurring within his jurisdiction.
(Formerly: Acts 1937, c.92, s.12; Acts 1955, c.304, s.12.) As amended by Acts 1978, P.L.2, SEC.2526.

IC 25-11-1-13
Assignment of accounts to collection agent
Sec. 13. (a) A person who is licensed under this chapter may, for the purpose of acting as an agent for collection:
(1) receive another person's accounts, bills, or other evidence of indebtedness;
(2) be the assignee of another person's accounts, bills, or other evidence of indebtedness; and
(3) at the direction of an assignor or assignors:
(A) employ an attorney to represent an assignee in the filing of an action to collect a debt in the county of preferred venue for the action as set forth in Rule 75 of the Indiana Rules of Trial Procedure; and
(B) advance court costs for the filing of an action to collect a debt.
(b) For purposes of filing one (1) action, an assignee may consolidate:
(1) assigned claims against an individual debtor; or
(2) assigned claims against joint debtors.
(c) An action in which claims are consolidated under subsection (b) must be filed in the county of preferred venue as to all alleged debtors for the action as set forth in Rule 75 of the Indiana Rules of Trial Procedure.
(d) If an assignee files an action in a county other than the county of preferred venue as to all alleged debtors, the court upon motion shall order:
(1) the action transferred to the county of preferred venue; and
(2) the assignee to reimburse the person or persons against whom the action is filed for attorney's fees necessitated for correction of the preferred venue.
As added by P.L.154-1988, SEC.1.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. DENTAL HYGIENISTS

CHAPTER 1. REGULATION OF DENTAL HYGIENISTS BY STATE BOARD OF DENTISTRY

IC 25-13-1-1
Short title
Sec. 1. This chapter may be known and cited as The Dental Hygienist Act of Indiana.
(Formerly: Acts 1945, c.90, s.1.) As amended by Acts 1982, P.L.154, SEC.46.



CHAPTER 2. CONTINUING EDUCATION

IC 25-13-2-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A dental hygienist who has held an initial license for less than two (2) years.
(2) A graduate student or a person in a resident program offered by an approved organization listed under section 2(15) of this chapter.
(3) A person who is determined by the board as being unable to practice dental hygiene due to a disability.
As added by P.L.185-1991, SEC.5.






ARTICLE 14. DENTISTS

CHAPTER 1. REGULATION OF DENTISTS; CREATION OF BOARD

IC 25-14-1-0.5 Repealed
(Repealed by P.L.258-1987, SEC.3.)



CHAPTER 2. MARKING REQUIREMENTS FOR DENTURES AND PARTIAL DENTURES

IC 25-14-2-1
Definition
Sec. 1. As used in this chapter, "dentist" means an individual who holds a license to practice dentistry in Indiana issued under IC 25-14-1.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-2
Marking denture
Sec. 2. Except as otherwise provided in section 5 of this chapter, a dentist shall see that each denture he delivers to a patient in Indiana is marked in the manner prescribed in this chapter if the denture has been fabricated by the dentist or under a work order issued by him.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-3
Marking partial denture
Sec. 3. Except as otherwise provided in section 5 of this chapter, a dentist shall see that each partial denture he delivers to a patient in Indiana is marked in the manner prescribed in this chapter if the partial denture has been fabricated, rebased, or duplicated by the dentist or pursuant to a work order issued by him.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-4
Option to mark patient's name or Social Security number
Sec. 4. Each denture and each partial denture covered by section 2 or 3 of this chapter shall be marked, at the patient's option, with either the patient's name or his social security number.
As added by P.L.135-1984, SEC.1.

IC 25-14-2-5
Exception to requirements of chapter
Sec. 5. If a dentist:
(1) determines that it is impossible to mark a denture or a partial denture in the manner described in section 4 of this chapter; and
(2) notifies the patient in writing of that determination before the denture or partial denture is delivered to the patient;
the marking requirements of this chapter do not apply to that denture or partial denture.
As added by P.L.135-1984, SEC.1.



CHAPTER 3. CONTINUING EDUCATION

IC 25-14-3-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A dentist who has held an initial license for less than two (2) years.
(2) A graduate student or a person in a resident program offered by an approved organization listed under section 2(13) of this chapter.
(3) A person who is determined by the board as being unable to practice dentistry due to a disability.
(4) A person who has been granted an inactive license under IC 25-14-1-27.1.
As added by P.L.185-1991, SEC.7. Amended by P.L.235-1995, SEC.8.



CHAPTER 4. REFERRAL SERVICES

IC 25-14-4-1
Application of chapter
Sec. 1. This chapter does not apply to:
(1) any individual, agency, association, or corporation not organized or incorporated for pecuniary profit or financial gain;
(2) any organization or association that is exempt from taxation under Section 501(c) of the Internal Revenue Code; or
(3) any policy issued under IC 27 or entity licensed or regulated under IC 27, including the following:
(A) A health maintenance organization under IC 27-13.
(B) A claim review agent under IC 27-8-16.
(C) A utilization review agent under IC 27-8-17.
(D) A preferred provider arrangement under IC 27-8-11.
(E) An insurance administrator under IC 27-1-25.
As added by P.L.33-1993, SEC.23. Amended by P.L.26-1994, SEC.8.

IC 25-14-4-2
Disclosure that dentist paid referral fee for participation in service
Sec. 2. A person, firm, partnership, association or corporation, or agent or employee that engages in for profit any business or service that in whole or in part includes the referral or recommendation of persons to a dentist for any form of dental care or treatment must disclose to a prospective patient at the time the prospective patient makes the contact with the service that the licensed dentist has paid a fee for participation in the service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-3
Out-of-state dental referrals to business not meeting chapter requirements
Sec. 3. A dentist may not enter into a contract or other form of agreement to accept for dental care or treatment a person referred or recommended for the care or treatment by a dental referral service business located in or doing business in another state if the dental referral service business does not meet the requirements of this chapter.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-4
Advertisements by dental referral services; necessary disclaimers
Sec. 4. A for-profit dental referral service that advertises must include in each advertisement an audible or a written disclaimer revealing that:
(1) Each subscribing member of the for-profit dental referral service is a dentist who has paid a fee to participate in the service.
(2) Dentists who are members of the for-profit dental referral

service are not more or less qualified than dentists who are not members of the service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-5
Advertisements; prohibited acts
Sec. 5. For-profit dental referral service advertisements may not do any of the following:
(1) Misrepresent facts, be deceptive, or create false or misleading impressions regarding the skills or abilities of subscribing dentists.
(2) Contain statements or make recommendations concerning nonspecific or non bona fide claims of providing referrals to the most qualified dentists or dental practices.
(3) Describe:
(A) a review process;
(B) a screening; or
(C) qualifications or information verification;
that misleads the public into thinking a dentist subscriber has obtained a special recognition or joined a selective group of licensed dentists by being a member of the for-profit dental referral service.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-6
Chapter violation; offenses
Sec. 6. A person who violates this chapter commits a Class A misdemeanor.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-7
Injunctive relief
Sec. 7. (a) This section is in addition to the penalty imposed under section 6 of this chapter.
(b) Whenever there is a violation of this chapter, the attorney general may seek an injunction in a circuit or superior court with jurisdiction in the county where the violation occurred to enjoin and restrain the continuance of the violation.
(c) If the court finds that the defendant has violated this chapter, an injunction may be issued by the court enjoining and restraining any further violation without requiring proof that any person has been injured or damaged by the defendant's action.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-8
Notice of intent to bring action against referral service; opportunity to cure violation
Sec. 8. (a) No legal action under this chapter may be commenced by the attorney general against a for-profit dental referral service until the attorney general has given the service thirty (30) days

written notice of the violation.
(b) Notice under subsection (a) must comply with the following:
(1) Be sent by registered or certified mail, return receipt requested.
(2) Include a copy of the code sections of the chapter alleged to have been violated.
(3) Describe the alleged unlawful advertising.
(4) Include a statement that the for-profit dental referral service has the lesser of:
(A) thirty (30) days from the date the notice was received; or
(B) thirty-five (35) days from the date the notice was sent;
to cure the violation.
(c) A for-profit dental service that does not cure a violation within the time period required under subsection (b) is subject to sections 6 and 7 of this chapter.
As added by P.L.33-1993, SEC.23.

IC 25-14-4-9
Rules and guidelines
Sec. 9. Before January 2, 1994, the state board of dentistry established by IC 25-14-1-2 shall adopt rules under IC 4-22-2 that may include the following:
(1) Guidelines regarding the referral of subscribing dentists for specialty services.
(2) Guidelines for ensuring that patient referrals by the for-profit dental referral service must be initiated by a patient.
(3) Guidelines for ensuring that the for-profit dental referral service does not impose a fee on the subscribing dentists dependent upon the number of referrals or the amount of professional fees paid by the patient to the dentist.
(4) Guidelines for ensuring there is a prohibition against for-profit dental referral services limiting dentist subscribers solely on the basis of a dentist's exclusive geographic location.
(5) Guidelines regarding dentists basing fees on services performed with no additional fee charged because the patient is a referral.
(6) Guidelines for preventing for-profit dental referral service advertisements that are false, misleading, or deceptive.
(7) Guidelines considering the content of disclaimers required in section 4 of this chapter for dental referral services that advertise on television or any other medium that combine audio and video. Such guidelines may require both audio and visual disclaimers.
(8) A procedure for a for-profit dental referral service to forward complaints to the proper state authority.
(9) Appropriate safeguards to ensure that all subscribing dentists are fairly selected for referrals on a rotating basis.
(10) Guidelines for ensuring that a for-profit dental referral service must charge each subscribing dentist in the same advertising market the same fee to become a member of the

service.
As added by P.L.33-1993, SEC.23. Amended by P.L.24-1999, SEC.16.






ARTICLE 14.5. DIETITIANS

CHAPTER 1. DEFINITIONS

IC 25-14.5-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-2
"Board"
Sec. 2. "Board" refers to the Indiana dietitians certification board established by IC 25-14.5-2-1.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-3
"Agency"
Sec. 3. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.124-1994, SEC.7. Amended by P.L.1-2006, SEC.435.

IC 25-14.5-1-4
"Certified dietitian"
Sec. 4. "Certified dietitian" refers to a person certified under this article to practice dietetics. Activities of a certified dietitian do not include the medical differential diagnoses of the health status of an individual.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-5
"Commission on dietetic registration"
Sec. 5. "Commission on dietetic registration" refers to the Commission on Dietetic Registration that is:
(1) a national certifying agency for voluntary professional credentialing in dietetics; and
(2) a member of the national commission for health certifying agencies.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-6
"Degree"
Sec. 6. "Degree" means a degree received from a college or university that:
(1) was located in the United States; and
(2) was regionally accredited;
at the time the degree was conferred. As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-7
"Dietetics"
Sec. 7. "Dietetics" means the integration and application of principles derived from the science of food and nutrition to provide for all aspects of nutrition therapy for individuals and groups, including nutrition therapy services (as defined in section 12 of this chapter) and medical nutrition therapy (as defined in section 9 of this chapter).
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-8
"Examination"
Sec. 8. "Examination" means an examination for the certification of dietitians used or approved by the board. The examination may be created by the board, created by a person as determined by and approved by the board, or created in part by the board and in part by a person or entity other than the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-9
"Medical nutrition therapy"
Sec. 9. "Medical nutrition therapy" means the component of nutrition therapy that concerns:
(1) determining and recommending nutrient needs based on nutritional assessment and medical problems relative to medically prescribed diets, including:
(A) tube feedings;
(B) specialized intravenous solutions; and
(C) specialized oral feedings;
(2) interactions of prescription drugs with food and nutrients; or
(3) developing and managing food services operations that have the chief function of providing nutrition therapy services and providing medically prescribed diets.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-10
"Medically prescribed diet"
Sec. 10. "Medically prescribed diet" means a diet that is:
(1) prescribed when specific food or nutrient levels need to be monitored or altered, or both, as a component of a treatment regimen for an individual whose health status is impaired or at risk due to disease, injury, or surgery; and
(2) performed as initiated by or in consultation with a physician licensed to practice medicine in Indiana.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-11
"National commission for health certifying agencies"      Sec. 11. "National commission for health certifying agencies" refers to the national organization that:
(1) established national standards for certifying bodies that attest to the competence of individuals who participate in the health care delivery system;
(2) grants recognition to certifying bodies that voluntarily apply and meet the established standards; and
(3) monitors the adherence to those standards by the certifying bodies that the national commission for health certifying agencies has recognized.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-12
"Nutrition therapy services"
Sec. 12. (a) "Nutrition therapy services" means the following services that are directed toward humans:
(1) Assessing the nutritional needs of individuals and groups, considering the resources and constraints in the practice setting.
(2) Establishing priorities, goals, and objectives for therapy that meet nutritional needs of individuals and groups and that are consistent with available resources and constraints.
(3) Providing nutrition counseling in health and disease.
(4) Developing, implementing, and managing:
(A) nutrition therapy of; and
(B) food service systems for;
individuals and groups.
(5) Maintaining appropriate standards of quality in food and nutrition therapy services for individuals and groups.
(b) The term does not include the retail sale of food products or vitamins.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-13
"Practice experience"
Sec. 13. "Practice experience" means a preprofessional, documented, supervised practice in dietetics services that is acceptable to the board in compliance with requirements for certification. It may be or may include a documented, supervised practice experience that is a component of the educational requirements for certification.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-1-14
"Practice of dietetics"
Sec. 14. "Practice of dietetics" means the integration and application of the principles derived from the sciences of nutrition, biochemistry, food, physiology, management, and behavioral and social sciences to achieve and maintain people's health through the provision of nutrition therapy services.
As added by P.L.124-1994, SEC.7.



CHAPTER 2. INDIANA DIETITIANS CERTIFICATION BOARD

IC 25-14.5-2-1
Establishment
Sec. 1. The Indiana dietitians certification board is established.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-2
Membership
Sec. 2. The board consists of seven (7) members appointed by the governor as follows:
(1) Four (4) members who are certified under this article and currently provide and have provided services in the practice of dietetics in Indiana for a minimum of three (3) years.
(2) One (1) member who is a physician licensed under IC 25-22.5.
(3) One (1) member who is a registered nurse licensed under IC 25-23.
(4) One (1) member representing the public who is a resident of Indiana and has never been associated with dietetics in any way other than as a consumer.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-3
Terms
Sec. 3. (a) Except as provided in subsection (b), the term of office for each member of the board is three (3) years.
(b) A member shall hold office until a successor has been appointed.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-4
Vacancies
Sec. 4. A vacancy on the board shall be filled for the unexpired term in the same manner as the original appointment.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-5
Adoption of rules
Sec. 5. (a) The board shall adopt rules under IC 4-22-2 establishing standards for:
(1) professional responsibility or a code of ethics for the profession of dietetics;
(2) applicant qualifications of a certified dietitian;
(3) the administration of this article;
(4) the number of hours of continuing education needed for renewal of certification and the procedures for approving continuing education courses and programs; and
(5) establishing fees under IC 25-1-8-2 as described in

subsection (b).
(b) The board shall establish, charge, and collect fees under IC 25-1-8-2 for:
(1) the filing of an application for a certificate under this article;
(2) the original issuance of a certificate under this article;
(3) a renewal of a certificate issued in accordance with this article;
(4) the replacement of a certificate or renewal certificate lost or destroyed; and
(5) any other purposes prescribed by IC 25-1-8-2.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-6
Meetings; quorum; secretary
Sec. 6. (a) The board shall hold meetings as follows:
(1) A meeting for the purpose of organization must be held not more than thirty (30) days after the board members are appointed.
(2) The board shall hold at least two (2) regular meetings each calendar year. At the first regular meeting each year, the board shall elect a chairperson and vice chairperson.
(3) Special meetings may be held at the discretion of the chairperson.
(4) Meetings may be held at such time as the board or chairperson shall determine.
(b) A quorum of the board consists of four (4) members.
(c) A secretary of the board shall be elected by the board and shall hold office at the pleasure of the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-2-7
Compensation
Sec. 7. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.124-1994, SEC.7.



CHAPTER 3. APPLICANT QUALIFICATIONS

IC 25-14.5-3-1
Educational requirements
Sec. 1. The board may require a person who applies for a certified dietitian certificate to have:
(1) completed a major course of study in human nutrition, nutrition education, food and nutrition, and dietetics or food systems management; and
(2) received a baccalaureate or higher degree from a regionally accredited college or university located in the United States or its territories.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-3-2
Validation of academic degrees
Sec. 2. The board may require a person who:
(1) applies for a certificate as a certified dietitian; and
(2) has obtained the person's education outside of the United States and its territories;
to have the person's academic degree or degrees validated by an organization approved by the board. The validating organization must state that the degree is equivalent to a baccalaureate or master's degree conferred by a regionally accredited college or university located in the United States.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-3-3
Practice experience requirement
Sec. 3. The board may require a person who applies for a certificate as a certified dietitian to have completed a documented, supervised practice experience of not less than nine hundred (900) hours under the supervision of a certified dietitian or a registered dietitian.
As added by P.L.124-1994, SEC.7.



CHAPTER 4. CERTIFICATION

IC 25-14.5-4-1
Qualifications
Sec. 1. To qualify for a certificate under this article, an individual must do the following:
(1) Satisfy the requirements of IC 25-14.5-3.
(2) Satisfactorily complete an application for certification, furnished by the board, in accordance with the rules adopted by the board. The application must be verified by the applicant and filed at least thirty (30) days before the administration of the examination.
(3) Pay the application, examination, and certification fees established by the board.
(4) Except to the extent that section 4 of this chapter applies, successfully pass the qualifying examination adopted by the board as described in IC 25-14.5-5.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-2
Issuance of certificate
Sec. 2. Except as provided in section 3 of this chapter, the board shall issue a certificate to an individual who:
(1) meets the conditions set forth in section 1 of this chapter; and
(2) is otherwise qualified for certification under this article.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-3
Refusal to issue certificate
Sec. 3. The board may refuse to issue a certificate to an applicant for certification under section 2 of this chapter if:
(1) the applicant has been disciplined by an administrative agency in another state or jurisdiction, and the board determines that the violation for which the applicant was disciplined has a direct bearing on the applicant's ability to practice competently in Indiana; or
(2) the applicant has been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-4
Reciprocity; failure of examination; application fee
Sec. 4. (a) Except as provided in subsection (b), the board may issue a certificate to an applicant for certification if the applicant presents evidence that the applicant has been issued a certificate in

a state that has requirements for certification that are, by the board's determination, equivalent to the requirements for certification in Indiana. An applicant applying for a certificate under this subsection is not required to take an examination given by the board under IC 25-14.5-5.
(b) The board may refuse to issue a certificate under subsection (a) if the applicant has failed an examination given by the board under IC 25-14.5-5.
(c) The fee an applicant for certification must pay for a certificate issued under subsection (a) shall be set by the board under IC 25-14.5-2-5.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-5
Effectiveness
Sec. 5. All certificates shall be effective when issued by the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-4-6
Display of certificate
Sec. 6. (a) A certified dietitian must display the certificate in a conspicuous part of the office in which the certified dietitian practices nutrition therapy services.
(b) Whenever practicing the profession of dietetics outside of or away from the office or place of business, the certified dietitian shall make available to each patient the certified dietitian's name, office address, and the number of the certificate.
As added by P.L.124-1994, SEC.7.



CHAPTER 5. EXAMINATIONS

IC 25-14.5-5-1
Conduct of examinations
Sec. 1. (a) The board may conduct examinations under IC 25-14.5-4-1(4) in a manner prescribed by the board.
(b) The board may conduct any part of the examinations through a person other than the agency that is approved by the board. The agency may conduct any part of the examinations when so designated by the board.
As added by P.L.124-1994, SEC.7. Amended by P.L.1-2006, SEC.436.

IC 25-14.5-5-2
Location and time of examinations
Sec. 2. The board shall determine:
(1) a date and time when;
(2) a location in Indiana where; and
(3) the supervision under which;
applicants for certification shall be examined.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-5-3
Frequency of examinations
Sec. 3. Examinations shall be given at least two (2) times each year.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-5-4
Notice of examinations
Sec. 4. (a) The board shall give notice at least sixty (60) days before the administration of each examination in a manner the board considers appropriate.
(b) The board shall notify each applicant for certification of the time and place of the administration of the first examination for which the applicant is eligible to sit.
As added by P.L.124-1994, SEC.7.



CHAPTER 6. CERTIFICATE RENEWAL

IC 25-14.5-6-1
Expiration of certificate
Sec. 1. (a) A certificate issued by the board expires on a date established by the agency under IC 25-1-5-4 in the next even-numbered year following the year in which the certificate was issued.
(b) An individual may renew a certificate by paying a renewal fee on or before the expiration date of the certificate.
(c) If an individual fails to pay a renewal fee on or before the expiration date of a certificate, the certificate becomes invalid.
As added by P.L.124-1994, SEC.7. Amended by P.L.1-2006, SEC.437.

IC 25-14.5-6-2
Renewal of certificate
Sec. 2. A certified dietitian may renew a certificate by:
(1) paying a renewal fee as set by the board; and
(2) subject to IC 25-1-4-3, providing a sworn statement attesting that the certified dietitian has completed the continuing education required by the board.
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.11.

IC 25-14.5-6-3
Application for renewal
Sec. 3. (a) The board shall mail an application for renewal to a certified dietitian at least sixty (60) days before the date on which the certified dietitian's certificate expires.
(b) The application must be mailed to the certified dietitian's most recent address as it appears on the record of the board.
(c) A certified dietitian filing for renewal of a certificate must:
(1) satisfactorily complete the renewal application;
(2) return the application to the board; and
(3) submit to the board the required renewal fee;
before expiration of the certified dietitian's current certificate.
(d) Upon receipt of the application and fee submitted under subsection (c), the board shall:
(1) verify the accuracy of the application;
(2) determine whether the continuing education requirement has been met; and
(3) verify that all other requirements under this article have been met.
(e) When the board is satisfied that all conditions under subsection (d) have been met, the board shall issue to the applicant a notice of certificate renewal that shall be valid for two (2) years.
As added by P.L.124-1994, SEC.7.
IC 25-14.5-6-4
Reinstatement of certificate
Sec. 4. A certificate may be reinstated by the board up to three (3) years after its expiration if the applicant for reinstatement meets the requirements under IC 25-1-8-6.
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.12.

IC 25-14.5-6-5
Reinstatement of certificate; examination requirement
Sec. 5. A person's certificate that has expired and has not been renewed during the three (3) years provided for in section 4 of this chapter may only be reinstated after the applicant has complied with the provisions of section 4 of this chapter and has taken and passed an examination provided for under this article.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-6-6
Inactive certificate
Sec. 6. (a) The board may classify a certificate as inactive if the board receives written notification from a certified dietitian stating that the certified dietitian will not maintain an office or practice dietetics in Indiana.
(b) The renewal fee for an inactive certificate must be one-half (1/2) the certificate renewal fee set by the board under IC 25-14.5-2-5(b)(3).
(c) The holder of an inactive certificate is not required to fulfill continuing education requirements set by the board.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-6-7
Issuance of certificate to holder of inactive certificate
Sec. 7. The board may issue a certificate to the holder of an inactive certificate under section 6 of this chapter if the applicant meets the requirements under IC 25-1-8-6.
As added by P.L.124-1994, SEC.7. Amended by P.L.269-2001, SEC.13.



CHAPTER 7. UNLAWFUL PRACTICES

IC 25-14.5-7-1
Prohibitions
Sec. 1. Except as provided in section 3 of this chapter, an individual who is not certified under this article may not:
(1) profess to be a certified dietitian; or
(2) imply by words or letters such as "CD" that the individual is a certified dietitian.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-7-2
Penalty
Sec. 2. A person who violates a provision of this article commits a Class A misdemeanor.
As added by P.L.124-1994, SEC.7.

IC 25-14.5-7-3
Use of title "registered dietitian" or designation "RD"; disseminating information to public; direct third-party reimbursement
Sec. 3. (a) A dietitian registered by the commission on dietetic registration may use the title "registered dietitian" and the designation "RD" but may not profess to be a certified dietitian when practicing dietetics in Indiana without being certified by the board.
(b) Nothing in this article may be construed to prohibit or limit any person from:
(1) disseminating free information;
(2) conducting a class or seminar; or
(3) giving a speech related to nutrition.
(c) Nothing in this article may be construed to require direct third-party reimbursement to persons certified under this article.
As added by P.L.124-1994, SEC.7.






ARTICLE 15. EMBALMERS AND FUNERAL DIRECTORS

CHAPTER 1. REPEALED



CHAPTER 2. DEFINITIONS

IC 25-15-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-2
"Alternative container"
Sec. 2. "Alternative container" means a rigid or nonrigid receptacle or other enclosure that:
(1) is made of a nonmetallic material; and
(2) does not have ornamentation or an inner lining.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-3
"Board"
Sec. 3. "Board" means the state board of funeral and cemetery service.
As added by P.L.246-1985, SEC.1. Amended by P.L.48-1991, SEC.27.

IC 25-15-2-3.5
"Branch location"
Sec. 3.5. As used in this chapter, "branch location" means a physical structure:
(1) that is owned or leased by a person, not in conjunction with any other person, who owns and operates a licensed funeral home in the same or adjoining county;
(2) where human remains are prepared for a viewing, a funeral, or final disposition after initial preparation in a funeral home;
(3) where memorial visitation or the viewing of human remains is conducted before or as part of a memorial or funeral service; and
(4) where funerals that are not primarily for religious or worship purposes are conducted or held.
As added by P.L.237-1995, SEC.2.

IC 25-15-2-4
"Casket"
Sec. 4. "Casket" means a rigid enclosure that:
(1) is made of wood, metal, or other material;
(2) is ornamented;
(3) has a fixed or nonfixed inner lining; and
(4) is designed to encase human remains.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-5 "Consumer"
Sec. 5. "Consumer" means a person that:
(1) during an individual's lifetime; or
(2) after an individual's death;
discusses, offers to purchase, or purchases funeral goods or funeral services for the individual's human remains.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-6
"Cremate"
Sec. 6. "Cremate" means to incinerate human remains and to mechanically or manually reduce the bone fragments of the remains to unidentifiable bone fragments.
As added by P.L.246-1985, SEC.1. Amended by P.L.231-1995, SEC.3.

IC 25-15-2-7
"Disposition"
Sec. 7. "Disposition" means:
(1) interment of human remains in the earth in an established cemetery;
(2) interment of human remains in a mausoleum or columbarium;
(3) disposal of cremated human remains on the property of a consenting owner, on uninhabited public land, or on a waterway;
(4) burial of human remains at sea;
(5) delivery of human remains within the jurisdiction of the anatomical education program (IC 20-12-29.5) to a school, college, or physician entitled by law to receive the human remains for the promotion of science and art of medicine or dentistry; or
(6) other final disposal of human remains.
As added by P.L.246-1985, SEC.1. Amended by P.L.238-1987, SEC.2.

IC 25-15-2-8
"Embalmer"
Sec. 8. "Embalmer" means a person who is licensed as an embalmer under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-9
"Embalming"
Sec. 9. "Embalming" means the temporary preservation and disinfection of human remains by the internal or external application of chemicals or by other methods in preparation for disposition.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-10 "Exempted person"
Sec. 10. As used in this chapter, "exempted person" means a person that does not perform any funeral services other than one (1) or more of the following:
(1) Sells, as a seller licensed under IC 30-2-13 or an agent or a representative of a seller:
(A) funeral merchandise described in IC 30-2-13-8 at need; or
(B) funeral merchandise defined in IC 30-2-13-8 under a certificate of authority authorized by IC 30-2-13-33 and not funeral services defined in section 17(1), 17(2), or 17(3) of this chapter unless they are funeral services (as defined in IC 30-2-13-8) and ratified as required by IC 30-2-13-20.
(2) Cremates human remains, but does not conduct a funeral service in conjunction with the cremation.
(3) Cremates human remains or holds human remains less than forty-eight (48) hours for the purpose of cremating the human remains without a funeral service or memorial service in conjunction with the final disposition of the cremated remains.
(4) Performs services for a morgue in a hospital or other facility licensed under IC 16-21 that are directly related to the purposes of the hospital or other facility.
(5) Performs services for a school of mortuary science that are directly related to an educational purpose.
(6) Arranges, supervises, or conducts a religious or memorial service for a deceased individual if:
(A) the human remains of the deceased individual are not present at the service; and
(B) final disposition of the deceased individual's human remains has been or will be completed under the authority of a funeral director having obtained a burial permit issued by the state of Indiana.
(7) Conducts a religious or memorial service with the human remains of the deceased individual present if the funeral is arranged and directly supervised by a funeral director.
(8) If the person is a cemetery, sells or offers advice concerning methods or alternatives available for final disposition of human remains.
As added by P.L.246-1985, SEC.1. Amended by P.L.2-1993, SEC.137; P.L.237-1995, SEC.3; P.L.2-1996, SEC.270.

IC 25-15-2-11
"Funeral"
Sec. 11. "Funeral" means a memorial service or ceremony for a deceased individual where human remains or cremated remains are present or a memorial visitation or viewing of the human remains of a deceased individual.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.4.
IC 25-15-2-12
"Funeral director"
Sec. 12. "Funeral director" means an individual who has a funeral director license issued under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-13
"Funeral director intern"
Sec. 13. "Funeral director intern" means an individual who has a funeral director intern license issued under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-14
"Funeral goods"
Sec. 14. "Funeral goods" means goods, other than clothing, flowers, gravemarkers, and urns, that are sold or offered for sale directly to a consumer for use in connection with funeral services.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-15
"Funeral home"
Sec. 15. "Funeral home" means a physical structure where:
(1) human remains are prepared for a funeral or final disposition;
(2) human remains are held for disposition;
(3) there is an embalming room in compliance with licensure requirements of this article where at least one (1) of the following takes place:
(A) The embalming of human remains.
(B) The prevention of the spread of infectious or contagious disease from human remains.
(C) The aspiration of internal body fluids and gasses from human remains.
(D) The temporary storage of non-casketed human remains awaiting final disposition.
(E) The dressing, final preparation, and casketing of human remains;
(4) memorial visitation or the viewing of human remains is conducted before or as part of a memorial or funeral service; and
(5) funerals whose primary function is not for a religious or worship purpose are conducted or held.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.5.

IC 25-15-2-16
"Funeral home licensee"
Sec. 16. "Funeral home licensee" means a person that has a funeral home license issued under this article.
As added by P.L.246-1985, SEC.1.
IC 25-15-2-17
"Funeral services"
Sec. 17. As used in this chapter, "funeral services" means:
(1) accepting, holding, caring for, or preparing human remains for a funeral or final disposition, including embalming (where authorized) and the practice of restorative arts;
(2) at need counseling of survivors of a deceased individual on:
(A) the services, methods, and alternatives for final disposition of human remains; and
(B) the requirements of federal and state law applicable to the sale of funeral services and merchandise;
(3) arranging, supervising, or conducting a funeral service in conjunction with the memorialization or the disposition of human remains, (however, "funeral services" does not include interment services performed in a cemetery by cemetery personnel), including attendance at services held in cemeteries or crematories where third persons are directly responsible for the physical acts associated with interment or final disposition of human remains;
(4) selling or offering to sell funeral merchandise described in IC 30-2-13-8 to a consumer at the time of need or in advance of need;
(5) selling or offering to sell funeral services described in IC 30-2-13-8 at the time of need or in advance of need;
(6) managing a funeral home or branch location licensed under IC 25-15-4-1 or IC 25-15-4-1.1; and
(7) arranging for the final disposition of human remains in compliance with public health and safety laws and in a manner that prevents the spread of infectious disease.
As added by P.L.246-1985, SEC.1. Amended by P.L.207-1993, SEC.3; P.L.237-1995, SEC.6.

IC 25-15-2-18
"Human remains"
Sec. 18. "Human remains" means any part of the body of a deceased individual. The term includes human remains that have been cremated.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-19
"Licensee"
Sec. 19. "Licensee" means a person that has been issued a license under this article.
As added by P.L.246-1985, SEC.1.

IC 25-15-2-20
"Outer burial container"
Sec. 20. "Outer burial container" means any container that is designed for placement in a grave around a casket or alternative container. The term includes a burial vault, grave box, or grave liner. As added by P.L.246-1985, SEC.1.

IC 25-15-2-21
"Person"
Sec. 21. "Person" includes a partnership, limited liability company, corporation, trust, or other business association.
As added by P.L.246-1985, SEC.1. Amended by P.L.8-1993, SEC.381.

IC 25-15-2-22
"Practice of funeral service"
Sec. 22. As used in this chapter, "practice of funeral service" means:
(1) the application of the principles, methods, and techniques of mortuary science to the delivery of funeral services;
(2) the counseling of individuals concerning methods and alternatives for the final disposition of human remains;
(3) the prevention of the spread of infectious and contagious disease from human remains; and
(4) compliance, in the delivery of funeral merchandise and services, with laws relating to health, public safety, and the environment.
As added by P.L.246-1985, SEC.1. Amended by P.L.237-1995, SEC.7.

IC 25-15-2-23
"Practitioner"
Sec. 23. "Practitioner" means an individual who is a funeral director, an embalmer, or a funeral director intern.
As added by P.L.246-1985, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 4. MINIMUM QUALIFICATIONS; RECIPROCITY

IC 25-15-4-1
Funeral home licenses
Sec. 1. To qualify for a funeral home license, a person who is an applicant must:
(1) operate a funeral home that complies with the rules of the board;
(2) disclose:
(A) the name of the applicant and if the applicant is an individual, the principal address of residence of the applicant;
(B) the location of the funeral home;
(C) if the applicant is not an individual, the names and principal address of residence of the directors or other executive officers of the applicant;
(D) the name of the manager in charge of the funeral home; and
(E) any other information required by the board; and
(3) pay the fee set by the board.
As added by P.L.246-1985, SEC.3.

IC 25-15-4-1.1
Branch location licenses
Sec. 1.1. To qualify for a branch location license, a person who is an applicant must:
(1) possess a funeral home license issued under section 1 of this chapter;
(2) operate a branch location that meets the requirements of the board; and
(3) pay the fee set by the board.
As added by P.L.237-1995, SEC.8.

IC 25-15-4-2
Funeral director intern licenses
Sec. 2. (a) To qualify for a funeral director intern license, an applicant must:
(1) be an individual who is at least eighteen (18) years of age;
(2) submit proof that the applicant has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; and
(B) a crime that has a direct bearing on the applicant's ability to practice competently;
(3) have a diploma from an accredited high school;
(4) have successfully completed either:
(A) a course of education consisting of:
(i) thirty (30) semester hours or forty-five (45) quarter hours of college level work in a regionally accredited institution of higher education that includes course work

in the subjects of English, the humanities, science, business, and other electives that apply toward a baccalaureate degree from the institution; and
(ii) four (4) academic quarters, or its equivalent, in an accredited college, school, or department of mortuary science approved by the board; or
(B) a twenty-one (21) month program in an accredited college, school, or department of mortuary science that has been approved by the board; and
(5) pay the fee set by the board for a funeral director intern license.
(b) The board may require an applicant for a funeral director intern license to pass an examination before issuing a license to the applicant.
As added by P.L.246-1985, SEC.3. Amended by P.L.214-1993, SEC.43.

IC 25-15-4-3
Funeral director licenses
Sec. 3. (a) An applicant must qualify under subsection (b) to be licensed as a funeral director. However, subject to IC 25-15-8-10, an individual qualified under subsection (c) or (d) shall be treated as a qualified individual.
(b) To qualify for a funeral director license, an applicant must:
(1) be an individual who is at least eighteen (18) years of age;
(2) submit proof that the applicant has not been convicted of:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-11; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently;
(3) have a diploma from an accredited high school;
(4) have successfully completed either:
(A) a course of education consisting of:
(i) thirty (30) semester hours or forty-five (45) quarter hours of college level work in a regionally accredited institution of higher education that includes course work in the subjects of English, humanities, science, business, and other electives that apply toward a baccalaureate degree from the institution; and
(ii) four (4) academic quarters or the equivalent in an accredited college, school, or department of mortuary science approved by the board; or
(B) a twenty-one (21) month program in an accredited college, school, or department of mortuary science approved by the board;
(5) pass the examination required by the board for a funeral director license;
(6) under the direct supervision of a funeral director licensee, have at least one (1) year of continuous experience in the practice of funeral service; and         (7) pay the licensing fee set by the board for a funeral director licensee.
(c) An individual may be licensed as a funeral director if, on June 30, 1985, the individual had a funeral director license and an embalmer license issued by the state board of embalmers and funeral directors.
(d) An individual may be a funeral director if, on June 30, 1985, the individual had a funeral director license issued by the state board of embalmers and funeral directors.
As added by P.L.246-1985, SEC.3. Amended by P.L.214-1993, SEC.44.

IC 25-15-4-4
Embalmer licenses
Sec. 4. An individual may be an embalmer only if, on June 30, 1985, the individual had an embalmer license issued by the state board of embalmers and funeral directors.
As added by P.L.246-1985, SEC.3.

IC 25-15-4-5
Funeral director licenses; exemption from examination for persons licensed in other states
Sec. 5. An applicant for a funeral director license, who is licensed in another state with requirements that are substantially equal to the requirements in section 3(b) of this chapter, as determined by the board, may be exempted by the board from the examination requirement under section 3(b)(5) of this chapter or the one (1) year supervised practice period requirement under section 3(b)(6) of this chapter.
As added by P.L.246-1985, SEC.3.

IC 25-15-4-6
Inactive funeral director license; application; violations
Sec. 6. (a) A funeral director may submit a written application to the board requesting that the funeral director's license be classified as inactive. On receipt of the application, the board shall grant the request by placing the license on inactive status until reinstated to active status.
(b) A person holding an inactive license may not engage in the practice of funeral service.
(c) A person who engages in the practice of funeral service with an inactive license is subject to IC 25-15-8-24.
As added by P.L.207-1993, SEC.4. Amended by P.L.237-1995, SEC.12.



CHAPTER 5. EXAMINATION

IC 25-15-5-1
Time; place
Sec. 1. At least one (1) of each type of examination required under IC 25-15-4 must be held annually. These examinations may be conducted at any place in Indiana set by the board.
As added by P.L.246-1985, SEC.4.

IC 25-15-5-2
Failure of examination; inspection of questions and answers
Sec. 2. If an applicant fails an examination and is refused a license under this article, the board shall allow the applicant to inspect a copy of the questions used in the examination and the graded answers to these questions given by the applicant:
(1) in the presence of a board member; and
(2) at a time and place set by the board member;
within ninety (90) days of the date the applicant was notified of the applicant's examination results.
As added by P.L.246-1985, SEC.4.

IC 25-15-5-3
Failure of examination; taking next examination; additional fees and education requirements
Sec. 3. Any qualified applicant who fails an examination and is refused a license may take the next scheduled examination upon payment of an additional fee set by the board under IC 25-15-9-8. However, if an applicant fails more than one (1) funeral director intern license examination or more than one (1) funeral director license examination, the board may require the applicant to submit proof to the board that the applicant has met the additional education requirements set by the board before the board allows the applicant to take another examination under this article.
As added by P.L.246-1985, SEC.4. Amended by P.L.48-1991, SEC.28.



CHAPTER 6. EXPIRATION OF LICENSES; RENEWAL OF LICENSES; CONTINUING EDUCATION

IC 25-15-6-1
Time of expiration
Sec. 1. A license issued under this article expires on December 31 in either:
(1) the next even-numbered year after it is issued; or
(2) the second even-numbered year after it is issued;
as set by the board. However, a funeral director intern license expires two (2) years after it is issued by the board.
As added by P.L.246-1985, SEC.5. Amended by P.L.214-1993, SEC.45.

IC 25-15-6-2
Funeral homes; renewal of licenses
Sec. 2. The board shall renew the license of a funeral home licensee that pays the registration fee set by the board.
As added by P.L.246-1985, SEC.5.

IC 25-15-6-3
Funeral directors or embalmers; renewal of licenses
Sec. 3. The board shall renew the license of a funeral director or embalmer who:
(1) pays the fee; and
(2) meets the continuing education requirements;
set by the board.
As added by P.L.246-1985, SEC.5.

IC 25-15-6-4
Funeral directors or embalmers; reinstatement of expired license
Sec. 4. The board shall reinstate the expired license of an individual who:
(1) was licensed as a funeral director or embalmer;
(2) applies for reinstatement of the funeral director license or embalmer license within two (2) years or four (4) years of the date that the license expired as set by the board;
(3) pays a fee established under IC 25-1-8-6; and
(4) meets the continuing education requirements set by the board.
As added by P.L.246-1985, SEC.5. Amended by P.L.194-2005, SEC.54; P.L.157-2006, SEC.58.

IC 25-15-6-5
Funeral directors; continuing education credits
Sec. 5. (a) The board shall require a funeral director to obtain ten (10) hours of continuing education credit in any two (2) year period in order to renew or reinstate a license under this chapter. The board shall require that continuing education credit be earned in board

approved courses or programs on one (1) or more of the following subjects:
(1) Embalming and restorative arts.
(2) Prevention of the spread of infectious disease and compliance with mandatory public health requirements.
(3) Federal and state laws and rules regulating the embalming and funeral professions.
(4) Funeral home management.
(5) Religion.
(6) Natural science.
(7) Grief counseling and the psychological effect of death on survivors.
(b) Continuing education hours earned as a prerequisite to the issuance or maintenance of a professional license other than a funeral director license may not be counted in determining compliance with this section.
As added by P.L.246-1985, SEC.5. Amended by P.L.237-1995, SEC.13; P.L.194-2005, SEC.55.

IC 25-15-6-5.1
Revocation, suspension, or expiration of funeral home and branch location license
Sec. 5.1. When a person's funeral home license is revoked, suspended, or expired, the person's branch location license that arises from that funeral home license is revoked, suspended, or expired.
As added by P.L.237-1995, SEC.9.

IC 25-15-6-6
Reinstatement of expired license
Sec. 6. The board may reinstate the license of:
(1) a person that has allowed a funeral home license to expire only if the person reapplies for a funeral home license, pays a fee established under IC 25-1-8-6, and otherwise meets the requirements in IC 25-15-4-1;
(2) an individual whose funeral director intern license has expired only if the individual reapplies for a funeral director intern license, takes another examination, if required by the board, pays a fee established under IC 25-1-8-6, and otherwise meets the requirements in IC 25-15-4-2; or
(3) an individual whose funeral director license has expired after the time set in section 4 of this chapter has run only if the individual reapplies for a funeral director license, takes another examination, pays a fee established under IC 25-1-8-6, and otherwise meets the requirements in IC 25-15-4-3(b).
The board may not reinstate an embalmer license or a funeral director license for a person qualified only under IC 25-15-4-3(d) after the time set under section 4 of this chapter has expired.
As added by P.L.246-1985, SEC.5. Amended by P.L.194-2005, SEC.56; P.L.157-2006, SEC.59.
IC 25-15-6-7
Inactive license continuing education exemption; reactivation requirements; practice under inactive license; sanction
Sec. 7. (a) A funeral director who holds an inactive funeral director license under IC 25-15-4-6 is exempt from continuing education requirements of section 5 of this chapter.
(b) An individual may reactivate an inactive funeral director's license by completing all hours of continuing education required of licensed funeral directors for each year that the license has been classified as inactive. If an individual's license has been inactive for four (4) or more years, the board shall require the individual to pass an examination under IC 25-15-4 before reinstating the individual's license to active status.
(c) An individual who resumes the practice of funeral service or the provision of funeral services to the public under an inactive funeral director license (as described in IC 25-15-4-6) violates this article and the board shall revoke the individual's inactive license.
As added by P.L.207-1993, SEC.5. Amended by P.L.237-1995, SEC.14; P.L.194-2005, SEC.57.



CHAPTER 7. TRANSFER AND ASSIGNMENT OF LICENSES; NAME CHANGES; OWNERSHIP CHANGES

IC 25-15-7-1
Transferability of licenses
Sec. 1. A license issued under this article is not transferable from one (1) person to another.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-2
Funeral home licenses; location
Sec. 2. A funeral home license applies only to one (1) location and is not transferable from one (1) location to another.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-3
Funeral homes; changing, transferring, or assigning name
Sec. 3. The board may not prohibit a funeral home licensee from:
(1) changing the licensee's name; or
(2) transferring or assigning the licensee's name to another funeral home licensee.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-4
Shares of funeral home corporations; transfers
Sec. 4. The board may not prohibit a shareholder or a corporation that is a funeral home licensee from transferring or assigning any part of the shareholder's ownership of the corporation to another person.
As added by P.L.246-1985, SEC.6.

IC 25-15-7-5
Assets of funeral homes and branch locations; transfers of interest
Sec. 5. The board may not prohibit a person from transferring or assigning any interest that the person has in the assets of a funeral home or branch location, other than a funeral home or branch location license, to another person.
As added by P.L.246-1985, SEC.6. Amended by P.L.237-1995, SEC.10.



CHAPTER 8. GROUNDS FOR DISCIPLINE; SANCTIONS BY BOARD; VIOLATIONS

IC 25-15-8-1
Grounds for discipline of licensees
Sec. 1. A licensee that:
(1) promotes or participates in a scheme or plan in the nature of a burial association, burial certificate plan, or burial membership plan;
(2) after an individual has died, personally or through an agent solicits, makes, or offers to make a direct or an indirect payment of a commission for the purpose of securing the individual's human remains;
(3) fails to promptly surrender possession of human remains after receiving a demand from the person legally entitled to custody of the human remains;
(4) transports or disposes of human remains without a permit required by law;
(5) takes possession of human remains without authorization from the person legally entitled to custody of the human remains;
(6) makes a misleading claim concerning the protective qualities of a casket, an alternative container, or an outer burial container; or
(7) shows a casket, an alternative container, or an outer burial container to a consumer if the casket, alternative container, or outer burial container does not have a conspicuously displayed card or brochure that lists the price of the casket, alternative container, or outer burial container and briefly describes the casket, alternative container, or outer burial container;
may be disciplined under IC 25-1-11.
As added by P.L.246-1985, SEC.7. Amended by P.L.207-1993, SEC.6; P.L.214-1993, SEC.46.



CHAPTER 9. STATE BOARD OF FUNERAL AND CEMETERY SERVICE; EDUCATION FUND; CEMETERY REGISTRATION

IC 25-15-9-1
Establishment of board
Sec. 1. The state board of funeral and cemetery service is established.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-2
Members; chairman
Sec. 2. (a) The board consists of eleven (11) members as follows:
(1) Ten (10) members appointed by the governor for terms of four (4) years.
(2) The commissioner of the state department of health or the commissioner's designee.
(b) The board shall elect a chairman from the board's own membership every two (2) years to serve a term of two (2) years. The chairman shall be elected alternately from those board members appointed under sections 3 and 4 of this chapter.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.767; P.L.236-1995, SEC.45.

IC 25-15-9-3
Funeral directors; members
Sec. 3. Four (4) of the board's appointed members must be licensed funeral directors, in good standing, without any association with a school of mortuary science other than as a preceptor or supervisor of a funeral service intern.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-4
Cemetery owners or managers; members
Sec. 4. Four (4) of the board's appointed members must be active in the cemetery industry in Indiana, either as an owner or a manager of an operating cemetery property.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-5
Consumers; members
Sec. 5. Two (2) of the board's appointed members must be residents of Indiana who are not associated with the practice of funeral service or a cemetery operation other than as consumers.
As added by P.L.48-1991, SEC.31.
IC 25-15-9-6
Party affiliation; members
Sec. 6. Not more than five (5) of the board's appointed members may be affiliated with the same political party.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-7
Number of terms; limitation
Sec. 7. The board's appointed members may serve only two (2) terms on the board, including prior service either as a member of the state board of funeral service or the state board of embalmers and funeral directors. A member of the board may serve until the member's successor is appointed and qualified under this chapter.
As added by P.L.48-1991, SEC.31. Amended by P.L.194-2005, SEC.58.

IC 25-15-9-8
Sale and payment of funeral or burial expenses; duties of board
Sec. 8. The board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish standards for the sale and payment of funeral or burial services or merchandise in advance of need.
(B) Establish the terms of contracts authorized under IC 30-2-13.
(C) Implement IC 30-2-13.
(2) Register and issue certificates to sellers of merchandise or services under IC 30-2-13.
(3) Determine compliance with this article by persons engaged in the sale and payment of funeral or burial services or merchandise in advance of need under IC 30-2-13.
(4) Investigate any complaint alleging a violation of IC 30-2-13.
(5) Set fees under IC 25-1-8.
(6) For a violation of this article or IC 30-2-13 by a person engaged in the sale and payment of funeral or burial services or merchandise in advance of need under IC 30-2-13, if necessary, take any combination of the following actions:
(A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority.
(C) Permanently revoke the seller's certificate of authority.
(D) Censure the seller.
(E) Issue a letter of reprimand to the seller.
(F) Place the seller on probation.
(G) Assess a civil penalty against the seller in an amount not to exceed one thousand dollars ($1,000) for each violation, except for a finding of incompetency due to a physical or

mental disability. When imposing a civil penalty, the board shall consider the seller's ability to pay the amount assessed. If the seller fails to pay the civil penalty within the time specified by the board, the board may suspend the seller's certificate of authority without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the seller's inability to pay a civil penalty.
(H) Refer the matter to the attorney general or prosecuting attorney for enforcement.
(7) In addition to any actions taken under subdivision (6), permanently revoke a seller's certificate of authority, if the seller demonstrates a pattern or practice of violating the following provisions:
(A) The requirement under IC 30-2-13-12 that all property paid or delivered to fund a contract for prepaid services or merchandise be irrevocably deposited to trust or escrow thirty (30) days after the contract is signed.
(B) The prohibition against knowingly inducing a purchaser to breach an existing contract under IC 30-2-13-13(e).
As added by P.L.48-1991, SEC.31. Amended by P.L.207-1993, SEC.21; P.L.241-1995, SEC.1.

IC 25-15-9-9
Funeral homes; standards for operation; duties of department
Sec. 9. The funeral director, consumer, and the state department of health members of the board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish standards for the competent practice of funeral service.
(B) Establish sanitation standards for the construction and equipping of funeral homes.
(C) Establish standards for the operation of funeral homes.
(D) Set fees under IC 25-1-8.
(E) Carry out this article.
(2) Establish a program of inspection to administer this article.
(3) Pass upon the qualifications of each applicant for a license under this article.
(4) Provide all examinations under this article.
(5) License all applicants who meet the requirements of IC 25-15-4.
(6) Investigate a complaint alleging a violation of this article.
(7) For a violation of this article by a person who is licensed under this article, if necessary, take any combination of the following actions:             (A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority issued under IC 30-2-13.
(C) Permanently revoke the licensee's license.
(D) Censure the licensee.
(E) Issue a letter of reprimand.
(F) Place the licensee on probation.
(G) Assess a civil penalty against the licensee in an amount not to exceed one thousand dollars ($1,000) for each violation, except for a finding of incompetency due to a physical or mental disability. When imposing a civil penalty, the board shall consider a licensee's ability to pay the amount assessed. If the licensee fails to pay the civil penalty within the time specified by the board, the board may suspend the licensee's license without additional proceedings. However, a suspension may not be imposed if the sole basis for the suspension is the licensee's inability to pay a civil penalty.
(H) Refer the matter to the attorney general or the prosecuting attorney for enforcement.
(8) The board shall suspend the license of a funeral home licensee who employs a person who:
(A) holds an inactive funeral director license (as described in IC 25-15-4-6); and
(B) engages in the practice of funeral services or provides funeral services to the public (as described in IC 25-15-2-17 or IC 25-15-2-22).
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.768; P.L.207-1993, SEC.22.

IC 25-15-9-10
Cemeteries; operation; duties of department
Sec. 10. The cemetery, consumer, and the state department of health members of the board shall do the following:
(1) Determine compliance with IC 23-14 by cemetery owners.
(2) Investigate a complaint alleging a violation of IC 23-14.
(3) For a violation of IC 23-14 by a cemetery owner, if necessary, take any combination of the following actions:
(A) Issue an appropriate order to correct the violation.
(B) Suspend the seller's certificate of authority issued under IC 30-2-13.
(C) Censure the cemetery owner.
(D) Issue a letter of reprimand.
(E) Assess a civil penalty against the cemetery owner in an amount not to exceed one thousand dollars ($1,000) for each

violation, except for a finding of incompetency due to a physical or mental disability. When imposing a civil penalty, the board shall consider a cemetery owner's ability to pay the amount assessed.
(F) Refer the matter to the attorney general or prosecuting attorney for enforcement.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.769; P.L.207-1993, SEC.23.

IC 25-15-9-11
Official actions of board; voting
Sec. 11. An official action of the board is valid only if the action is adopted by at least six (6) of the board's members. However, cemetery members may not vote on any matter involving section 9 of this chapter, and funeral director members may not vote on any matter involving section 10 of this chapter. When either cemetery or funeral director members are ineligible to vote, an official action of the board is valid if the action is adopted by at least four (4) of the board's members.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-12
Health officers; cooperation with department
Sec. 12. The state department of health and local health officers shall cooperate with the board to enforce the sanitation standards adopted by the board for funeral homes.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.770.

IC 25-15-9-13
Funeral service education fund
Sec. 13. (a) The funeral service education fund is established for the following purposes:
(1) To supplement the funding for a program of inspection administered by the funeral director, consumer, and state department of health members of the board under section 9 of this chapter.
(2) To fund educational projects of the funeral director, consumer, and state department of health members of the board directed toward funeral directors and embalmers.
(b) The fund shall be administered by the funeral director, consumer, and state department of health members of the board.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.     (d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the amount of money in the fund at the close of a fiscal year exceeds forty thousand dollars ($40,000), the treasurer of state shall transfer the excess from the fund into the state general fund.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.771.

IC 25-15-9-14
Fees and gifts; collection and distribution
Sec. 14. The Indiana professional licensing agency shall collect all fees required under this article and gifts received by the board and at the end of each month shall do the following:
(1) Report amounts collected to the auditor of state.
(2) Transfer amounts collected to the treasurer of state for deposit as follows:
(A) An amount established by the board and not exceeding five dollars ($5) per license issued under this article in the funeral service education fund.
(B) Gifts dedicated to the funeral service education fund in that fund.
(C) The remainder, after deducting the amounts described in clause (A) or (B), in the state general fund.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-15
Salary; reimbursement of expenses
Sec. 15. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.48-1991, SEC.31.

IC 25-15-9-16
Payment of expenses
Sec. 16. All expenses incurred in the administration of this article shall be paid from the state general fund. However, expenses

approved by the funeral director, consumer, and state department of health members of the board for payment from the funeral service education fund shall be paid from that fund.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.772.

IC 25-15-9-17
Registration of cemeteries
Sec. 17. (a) Each cemetery that:
(1) qualifies for a certificate of authority as a seller under IC 30-2-13; or
(2) is subject to IC 23-14-48;
must register with the board.
(b) The cemetery, consumer, and state department of health members of the board shall impose a registration fee for each geographic location of a cemetery to which this section applies that is equal to the combined total of fees charged under IC 25-15 for one (1) funeral home license and one (1) individual funeral director's license.
As added by P.L.48-1991, SEC.31. Amended by P.L.2-1992, SEC.773; P.L.52-1997, SEC.51.

IC 25-15-9-18
Priority of persons determining final disposition and interment of human remains
Sec. 18. The following persons, in the order of priority indicated, have the authority to designate the manner, type, and selection of the final disposition and interment of human remains:
(1) The decedent's surviving spouse.
(2) The decedent's surviving adult child or children. However, if the children cannot agree on the manner of final disposition, the personal representative of the decedent's estate.
(3) The decedent's surviving parents.
(4) The personal representative of the decedent's estate.
As added by P.L.237-1995, SEC.17.






ARTICLE 16. EMPLOYMENT SERVICES

CHAPTER 1. REGULATION OF EMPLOYMENT SERVICES

IC 25-16-1-1
Necessity of license; issuance; display
Sec. 1. A person, firm, limited liability company, or corporation may not open, operate, or maintain an employment agency in this state without first obtaining a license for that purpose from the department. Each license shall contain a designation of the city or town, together with the name of the street and the number of the building where the licensed person, firm, limited liability company, or corporation conducts or is to conduct the employment agency. The license, together with a copy of this law, shall be posted in a conspicuous place in each and every place or office where the agency does business. No agency shall write, print, publish, paint, or display in any way any sign, card, or advertisement in any way similar to the name "Indiana Free Employment Service". All advertisements and statements, window signs, door signs, and all literature used, displayed or circulated by any such agency shall contain the regularly licensed name of the agency. The location of an agency may not be changed without the written consent of the department of state revenue. A license issued under this chapter is not transferable.
(Formerly: Acts 1927, c.25, s.1.) As amended by Acts 1982, P.L.154, SEC.57; P.L.35-1983, SEC.2; P.L.8-1993, SEC.382.

IC 25-16-1-2
Bond; revocation of license
Sec. 2. (a) The department of state revenue shall require each and every applicant for a license to execute to the state of Indiana a bond in the penal sum of one thousand dollars ($1,000), with a surety company, or with two (2) solvent resident freeholders, conditioned that the obligor will not violate any of the duties, terms, conditions, or provisions of this chapter, and the bond so executed, shall be approved by the department.
(b) The department is hereby authorized to cause an action to be brought on such bond, in the name of the state of Indiana, for any violation of any of the conditions of such bond, and may, after a hearing, revoke such license, whenever, in its judgment, the licensee has violated any of the provisions of this chapter, or has been convicted of the violation of any criminal law of this or any other state, subject to an appeal under IC 4-21.5 by the person, firm, limited liability company, or corporation whose license is so revoked.
(c) It is hereby made the duty of the attorney general to prosecute any action brought by the department of state revenue in such cases.
(Formerly: Acts 1927, c.25, s.2.) As amended by Acts 1982, P.L.154, SEC.58; P.L.35-1983, SEC.3; P.L.7-1987, SEC.121; P.L.8-1993,

SEC.383.

IC 25-16-1-3
License fee
Sec. 3. A fee of one hundred fifty dollars ($150) shall be paid annually for each license granted under the provisions of this chapter.
(Formerly: Acts 1927, c.25, s.3.) As amended by Acts 1981, P.L.223, SEC.2.

IC 25-16-1-4
Duration of license; renewal; notice of refusal to renew
Sec. 4. Every license, unless previously revoked, shall remain in force until one (1) year after its issue, and every employment agency shall, upon payment of the amount of the license fee required, and the filing of a new bond, have issued to it a license for the ensuing year, unless the department of state revenue then gives written notice to the agency:
(1) that it intends to refuse to renew the license for reasons stated in this chapter; and
(2) that the license will remain in effect pending an appeal, if any, under IC 4-21.5.
(Formerly: Acts 1927, c.25, s.4.) As amended by P.L.35-1983, SEC.4; P.L.7-1987, SEC.122.

IC 25-16-1-5
Application for license
Sec. 5. Every applicant for a license shall file with the department of state revenue a written application, stating the name and address of the applicant, the name of the street and the number of the building in which the employment agency is to be maintained, the name of the person who is to have the general management of the office, the name under which the business of the office is to be carried on, and the business or occupation engaged in by the applicant for at least five (5) years immediately preceding the date of the application. Such applicant shall give as reference the names and addresses of at least three (3) persons of reputed business or professional integrity, located in the city or town where such applicant intends to conduct his business. The applicant shall be rejected if the department of state revenue finds that the applicant is not of good moral or business integrity, or when the premises for conducting the business of an employment agent are found upon investigation to be unfit for such use, or if there is any good and sufficient reason within the meaning and purpose of this chapter for rejecting such application. No license will be granted to any person whose license has been revoked within a period of three (3) years next preceding the date of such application. Each application shall be granted or refused within thirty (30) days from date of filing.
(Formerly: Acts 1927, c.25, s.5.) As amended by Acts 1982, P.L.154, SEC.59.
IC 25-16-1-6
Filing fee schedule, forms, and contracts; changes
Sec. 6. (a) Each applicant for a license shall file with his application, a schedule of fees, charges, and commissions which he expects to charge and collect for his service, together with a copy of all forms and contracts to be used in the operation of the agency.
(b) Such schedule of fees, charges, and commissions may thereafter be changed by filing an amended or supplemental schedule showing such fees, charges, and commissions with the department of state revenue at least thirty (30) days before the date provided for same to become effective. Any change in forms and contracts must also be filed with the department of state revenue at least thirty (30) days before the date provided for same to become effective.
(c) Schedule of fees, charges, and commissions to be charged shall be posted in a conspicuous place in the office of such agency. It shall be unlawful for any employment agent to charge, demand, collect, or receive a greater compensation for any service performed by him than is specified in such schedule filed with the department of state revenue.
(Formerly: Acts 1927, c.25, s.6.) As amended by P.L.28-1988, SEC.74.

IC 25-16-1-7
Recovery of fees by job applicant
Sec. 7. No agency shall send out any applicant, or collect any fee from any applicant without first having obtained a bona fide order for such employment. No charge nor advance fee of any kind shall be accepted until a position has been secured for the applicant by the agency or through the efforts of the agency. If any person fails, through no fault of his own, to obtain employment from the employer to whom he has been referred by an employment agent, or if, after having been engaged by an employer, such person is not permitted by said employer to enter upon the employment he was sent to perform, the whole amount paid by such person to the employment agent as a fee shall be refunded to him on demand. If such applicant shall have obtained a position or employment through such licensed agency, and shall voluntarily leave or abandon such position or employment, and without reasonable cause, he shall be entitled to receive no part of the fee paid by the applicant to the agency.
(Formerly: Acts 1927, c.25, s.7.)

IC 25-16-1-8
Receipts for payments made by job applicants; contents
Sec. 8. (a) For all payments made by any applicant for employment to any employment agency, there shall be given a receipt, on the back of which shall be printed in readable form in the English language: "No charge nor advance fee of any kind shall be accepted until a position has been secured for the applicant by the agency or through the efforts of the agency. In case any employer fails to accept an applicant or person obtained by any agency acting

as the agent of such employer, then the licensed agency shall repay and return to said applicant all of any payments made by said applicant to said agency.".
(b) On the front of such receipt there shall be printed the words, "Read the law on the back of the receipt.". All receipts shall also have printed on the back thereof: "This agency is licensed by the department of state revenue, State Capitol, Indianapolis, Indiana.".
(Formerly: Acts 1927, c.25, s.8.) As amended by P.L.28-1988, SEC.75.

IC 25-16-1-9
Employment agency records; maintenance; inspection
Sec. 9. (a) Every licensed agency shall keep a record for two (2) years of:
(1) every person referred or placed for employment, including the date the person was referred or placed in employment, the person's name, address, age, nativity, sex, color, and trade, occupation, or profession;
(2) the amount of the fee received and rate of wages agreed upon; and
(3) the name and address of the person, firm, limited liability company, or corporation with whom any of the applicants have been placed.
(b) The department of revenue may inspect the records of an agency at any time.
(Formerly: Acts 1927, c.25, s.9.) As amended by P.L.35-1983, SEC.5; P.L.8-1993, SEC.384.

IC 25-16-1-10
Disposition of fees received
Sec. 10. All fees received by the department of state revenue under this chapter shall be paid into the state treasury by the department.
(Formerly: Acts 1927, c.25, s.10.) As amended by Acts 1979, P.L.17, SEC.45; P.L.28-1988, SEC.76.

IC 25-16-1-11
Employment agency defined; exceptions
Sec. 11. (a) The term "employment agency", as used in this chapter, means any person, firm, limited liability company, or corporation, who for hire or with a view to profit, shall undertake or offer to secure employment or help through the medium of card, circular, pamphlet, or any medium whatsoever, or through the display of a sign or bulletin, offer to secure employment or help, or give information as to where employment or help may be secured.
(b) Nothing in this chapter shall apply to the business and vocation of babysitting.
(c) Nothing in this chapter shall apply to charitable and benevolent organizations and associations approved by the division of family resources. All charitable and benevolent organizations and

associations approved by the division of family resources shall, before being authorized to conduct such employment agency or department, secure a permit from the department of state revenue by filing an application giving such information as may be required. No charge shall be made for the issuance of such permit, which may be revoked on the same terms as a license is revocable.
(Formerly: Acts 1927, c.25, s.11; Acts 1951, c.292, s.1.) As amended by P.L.28-1988, SEC.77; P.L.2-1992, SEC.774; P.L.8-1993, SEC.385; P.L.145-2006, SEC.160.

IC 25-16-1-12
Referring job applicant to place where strike or lockout exists
Sec. 12. No employment agency shall refer any applicant to any place for a position where a strike or lockout is known to exist without notifying the applicant of such condition.
(Formerly: Acts 1927, c.25, s.12.)

IC 25-16-1-13
Fee splitting with employer
Sec. 13. No person conducting or connected with or acting as agent for an employment agency shall make any arrangements with any employer or his agents or employees to secure the discharge of any employee; nor shall any employment agent or any one in his employ or representing him divide or offer to divide or share, directly or indirectly, any fee, charge or compensation received from any employee with any employer or person in any way connected with the business thereof.
(Formerly: Acts 1927, c.25, s.13.)

IC 25-16-1-14
Sending job applicant to house of ill fame or assignation; securing discharge of employee
Sec. 14. It shall be unlawful for any employment agency to send any person to any place of bad repute, house of ill fame or assignation, or place of amusement kept for immoral purposes, or any other place (known) to be of questionable character or ill repute, or for the purpose of securing a position for any applicants therein. It shall be unlawful for any employment agency to circulate, publish, record or issue any report or information to cause the discharge of any person employed in any legitimate service.
(Formerly: Acts 1927, c.25, s.14.)

IC 25-16-1-15
Refund of fee in event of nonexistence of job opening
Sec. 15. If it shall appear that no employment of the kind applied for existed at the place where any applicant was directed, said licensed agency shall refund to such applicant, within five (5) days after demand, any sum paid by said applicant for transportation and other expense in going to and returning from said place and all fees paid by said applicant to such agency. (Formerly: Acts 1927, c.25, s.15.)

IC 25-16-1-16
False representations
Sec. 16. No agency shall publish, or cause to be published, or circulate any false or fraudulent or misleading notice, advertisement, or statement; or give any false information or make any false representation or promise concerning work or employment or help, to any one who shall register for help or employment, and no such agency shall make any false entry in any book, record or register kept by it in connection with its business.
(Formerly: Acts 1927, c.25, s.16.)

IC 25-16-1-17
Inspection; power of arrest
Sec. 17. For the purpose of enforcing this chapter and the rules and regulations issued thereunder, the department of state revenue, or any of its duly authorized agents, may enter any employment agency or place of business of any employment agent and inspect the register, books, cards or other records of such employment agent. The department or any of its duly authorized agents, shall have the power and authority of sheriffs, and other peace officers, to make arrests for violations of the provisions of this chapter and to serve any process or notice throughout the state.
(Formerly: Acts 1927, c.25, s.17.) As amended by Acts 1982, P.L.154, SEC.60.

IC 25-16-1-18
Violations; enforcement of chapter
Sec. 18. A person who violates this chapter commits a Class B misdemeanor. The Indiana department of state revenue shall enforce this chapter and institute criminal or civil proceedings whenever informed of any violation of it. Upon instituting proceedings, the name of the department shall be entered upon the docket, and upon conviction a fee of ten dollars ($10.00) shall be allowed in favor of the department, which fee, when collected, shall be accounted for as other money received by the department under this chapter. The department may promulgate rules and regulations as necessary for the supervision of employment agencies.
(Formerly: Acts 1927, c.25, s.18.) As amended by Acts 1978, P.L.2, SEC.2533.



CHAPTER 2. EMPLOYMENT SERVICES LICENSING TRANSFERRED TO DEPARTMENT OF STATE REVENUE

IC 25-16-2-1
Department of state revenue; jurisdiction
Sec. 1. All the rights, powers and duties as provided in IC 25-16-1 are hereby transferred and set over to the Indiana department of state revenue which department from March 7, 1951, shall have complete jurisdiction and administration of all the provisions contained in IC 25-16-1.
(Formerly: Acts 1951, c.292, s.2.) As amended by Acts 1982, P.L.154, SEC.61.






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17.6. PROFESSIONAL GEOLOGISTS

CHAPTER 1. DEFINITIONS

IC 25-17.6-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.161-1996, SEC.2.



CHAPTER 2. INDIANA BOARD OF LICENSURE FOR PROFESSIONAL GEOLOGISTS

IC 25-17.6-2-1
Establishment; administration
Sec. 1. (a) The Indiana board of licensure for professional geologists is established.
(b) The board shall administer this article.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.5.

IC 25-17.6-2-2
Qualification
Sec. 2. Each member of the board shall be:
(1) a resident of Indiana; and
(2) appointed by the governor, with the exception of the state geologist.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-3
Members
Sec. 3. The board shall consist of the following members:
(1) The state geologist.
(2) Three (3) members who are licensed professional geologists.
(3) One (1) member who represents the public at large.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.6.

IC 25-17.6-2-4
Terms
Sec. 4. (a) Each board member shall serve a term of four (4) years.
(b) A board member may serve until the member's successor is appointed and qualified under this chapter.
(c) A board member may not serve more than two (2) consecutive terms.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-5
Removal; vacancy
Sec. 5. (a) The governor may remove a board member for cause.
(b) A vacancy in the membership of the board shall be filled for the unexpired term by the governor.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-6
Quorum
Sec. 6. Three (3) members of the board constitute a quorum.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-7
Immunity from civil liability
Sec. 7. Board members are immune from civil liability for any

action taken in the performance of the board's powers and duties under this article.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-8
Chairman; secretary
Sec. 8. The board shall elect from its members a chairman and secretary each year.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-9
Appointment
Sec. 9. (a) At least thirty (30) days before making the annual appointment to the board, the governor shall receive a list of not more than three (3) nominations for the appointment from a joint committee of the survey and representatives of professional organizations representing professional geologists in Indiana.
(b) Members appointed to the board shall be selected from the list submitted to the governor by the joint committee under subsection (a).
As added by P.L.161-1996, SEC.2.

IC 25-17.6-2-10
Reimbursement of expenses
Sec. 10. Each board member is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided under IC 4-13-1-4 and the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.161-1996, SEC.2.



CHAPTER 3. DUTIES AND POWERS OF THE BOARD

IC 25-17.6-3-1
Meetings; cost of survey
Sec. 1. (a) The board shall meet:
(1) at least one (1) time each calendar year; and
(2) at other times considered necessary by:
(A) the chairman; or
(B) a quorum of the board;
upon being given at least ten (10) days notice.
(b) Each year the board shall:
(1) determine the cost incurred by the survey in administering the program for the licensure of professional geologists under this article; and
(2) if necessary, adjust the amount of the:
(A) licensure fee charged under IC 25-17.6-4-7; and
(B) renewal fee charged under IC 25-17.6-5-2;
to ensure that the program is self-supporting.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.7.

IC 25-17.6-3-2
Qualifications of applicants for certification
Sec. 2. (a) The board shall pass upon the qualifications of applicants for licensure.
(b) The board shall:
(1) require from an applicant for licensure evidence of the applicant's qualifications; and
(2) judge an applicant on evidence of the applicant's professional competency and integrity under rules adopted by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.8.

IC 25-17.6-3-3
Code of professional conduct
Sec. 3. (a) The board may by rule adopt or amend a code of professional conduct for licensed professional geologists.
(b) If the board adopts or amends a code of professional conduct under subsection (a), the board shall mail a copy of the code and any amendments to the code to all persons listed on the roster described in section 10 of this chapter.
(c) A mailing under this section constitutes service for the purposes of this article.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.9.

IC 25-17.6-3-4
Investigation of misconduct
Sec. 4. The board may investigate:
(1) a suspected violation by a licensed professional geologist of:
(A) the code of conduct adopted under section 3 of this

chapter; or
(B) other rules of the board concerning professional competency and integrity of licensed professional geologists; or
(2) other grounds for action against a licensed professional geologist under IC 25-17.6-8.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.10.

IC 25-17.6-3-5
Complaint to condition, suspend, or revoke registration
Sec. 5. (a) The board may file a proposed complaint to condition, suspend, or revoke the license of a licensed professional geologist.
(b) The recipient of a proposed complaint may either:
(1) agree to the terms of the proposed complaint; or
(2) request, within twenty (20) days of receiving the proposed complaint, an informal review of the proposed complaint before the board.
(c) Failure by a licensed professional geologist to request an informal review constitutes an agreement to the terms of the proposed complaint.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.11.

IC 25-17.6-3-6
Charges of fraud, deceit, gross negligence, or misconduct
Sec. 6. (a) Any person or organization may present charges of fraud, deceit, gross negligence, or misconduct against a licensed professional geologist.
(b) A charge under subsection (a) shall be:
(1) in writing;
(2) sworn to by the person or the officer of the organization making the charges; and
(3) filed with the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.12.

IC 25-17.6-3-7
Review of charges
Sec. 7. (a) The board shall consider:
(1) a request for review under section 5; or
(2) charges under section 6;
of this chapter during a meeting.
(b) The board may compel a licensed professional geologist to respond to any matters about a proposed complaint or charges.
(c) The board may by rule establish procedures for the conduct of its review under this section, including the subpoena of witnesses and documents.
(d) A review under this section shall be conducted in an informal manner. However, the board shall keep a record of the proceeding.     (e) As soon as possible following the meeting, the board shall render a determination and either:
(1) terminate its review; or
(2) issue a determination under IC 4-21.5-3-6 to condition, suspend, or revoke the license of the licensed professional geologist.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.13.

IC 25-17.6-3-8
Compliance with or administrative review of determination
Sec. 8. A licensed professional geologist who receives a determination under section 7 of this chapter shall either:
(1) comply with its terms; or
(2) request administrative review under IC 25-17.6-9.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.14.

IC 25-17.6-3-9
Legal assistance
Sec. 9. (a) The attorney general shall act as legal adviser to the board and provide any legal assistance necessary to carry out this article.
(b) The board may employ private counsel at the expense of the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-3-10
Survey; publication of roster
Sec. 10. (a) The survey shall publish each year a roster showing the names and places of business of all licensed professional geologists.
(b) Copies of the roster described in subsection (a) shall be:
(1) made available to each person licensed;
(2) placed on file at the survey; and
(3) furnished to the public upon request.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.15.

IC 25-17.6-3-11
Survey; offices and staff
Sec. 11. The survey shall:
(1) establish and maintain necessary offices in Indiana;
(2) employ staff as necessary, including staff for the board; and
(3) prescribe the duties and compensation of all staff employed under subdivision (2).
As added by P.L.161-1996, SEC.2.

IC 25-17.6-3-12
Rules      Sec. 12. The board may adopt rules under IC 4-22-2 consistent with this article and reasonably required for the conduct of the board's responsibilities and duties.
As added by P.L.161-1996, SEC.2.



CHAPTER 4. REQUIREMENTS FOR CERTIFICATION

IC 25-17.6-4-1
Course work; experience; passing score on examination
Sec. 1. To qualify for licensure, an applicant must meet all of the following requirements:
(1) Successful completion of at least thirty (30) semester hours or forty-five (45) quarter hours of course work in geology, culminating in a baccalaureate or advanced degree in geology, geophysics, geochemistry, geological engineering, or geotechnical engineering from an accredited college or university. At the discretion of the board, courses dealing with applied geological science that are given under the auspices of an academic department other than geology may be considered toward the fulfillment of this requirement.
(2) Experience in professional geological work consisting of one (1) of the following:
(A) Five (5) years of teaching geology as a faculty member at the college or university level.
(B) Five (5) years of geological research by an applicant at the college or university level.
(C) Five (5) years of geological work performed under the supervision of, or in collaboration with, a licensed professional geologist.
(D) Seven (7) years of geological work that is acceptable to the board.
(3) A passing score on an examination required by the board that has been designed to demonstrate that the applicant has the necessary knowledge and skill to exercise the responsibilities of the public practice of geology.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.16.

IC 25-17.6-4-2
Years of experience; credits toward
Sec. 2. In counting years of experience under section 1(2) of this chapter, the board may give one (1) year of credit each for a master's degree or doctoral degree in geology, geophysics, geochemistry, geological engineering, or geotechnical engineering.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-3
Credit subject to evaluation and approval by board
Sec. 3. Credit toward the experience and education requirements described in this chapter is subject to evaluation and approval by the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-4 Documentation of competency and integrity
Sec. 4. The board may require documentation of competency and integrity.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-4-5
Licensure in different state
Sec. 5. Upon application, licensure may be provided to a person who is licensed or certified as a geologist in a state that has standards for licensure or certification at least equal to those for licensure under this chapter, as determined by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.17.

IC 25-17.6-4-6
Administrative review of determination
Sec. 6. A person seeking licensure as a licensed professional geologist who is aggrieved by a determination of the board under this chapter may request administrative review under IC 25-17.6-9.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.18.

IC 25-17.6-4-7
Application fee; deposit in fund
Sec. 7. (a) An applicant for licensure shall pay a nonrefundable fee established by regulation of the board.
(b) All fees paid to and collected by the board under this section and IC 25-17.6-5 shall be deposited in a fund under the jurisdiction of the board.
(c) The survey shall be:
(1) designated to collect and disburse funds represented by the fees described in subsection (b); and
(2) required to execute a bond, with corporate surety, in an amount to be determined by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.19.



CHAPTER 5. RENEWAL OF CERTIFICATES

IC 25-17.6-5-1
Expiration of license
Sec. 1. A license issued under IC 25-17.6-4 expires three (3) years after it is issued, at a time and date designated by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.20.

IC 25-17.6-5-2
Notification of expiration and renewal fee
Sec. 2. The board shall notify each person licensed under this article of the:
(1) date of expiration of the person's license; and
(2) amount of the renewal fee established by the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.21.

IC 25-17.6-5-3
Failure to pay renewal fee
Sec. 3. If a person fails to pay the renewal fee within ninety (90) days after the expiration date established by the board under this chapter, the person's:
(1) license shall be suspended; and
(2) name shall be deleted from the roster described in IC 25-17.6-3-10;
until the renewal fee is paid.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.22.

IC 25-17.6-5-4
Revocation of license for failure to pay renewal fee; recertification
Sec. 4. (a) If a person fails to pay the renewal fee for two (2) consecutive years, that person's license shall be revoked and may not be renewed.
(b) If a person whose license has been revoked under subsection (a) desires to be relicensed, the person:
(1) must submit an application to the board; and
(2) shall be considered as a new applicant.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.23.



CHAPTER 6. USE OF SEAL OR STAMP BY GEOLOGIST

IC 25-17.6-6-1
Issuance of license by board
Sec. 1. (a) The board shall, upon payment of the licensure fee, issue a license to an applicant who in the opinion of the board has satisfactorily met all the requirements for licensure under IC 25-17.6-4.
(b) Each license shall show the full name of the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.24.

IC 25-17.6-6-2
Entitlement to rights and privileges
Sec. 2. The issuance of a license by the board is prima facie evidence that the person named on the license is entitled to all the rights and privileges of a licensed professional geologist while the license remains in force.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.25.

IC 25-17.6-6-3
Seal or stamp
Sec. 3. Each geologist may, upon licensure, obtain and use a seal or stamp of licensure of a design authorized by the board, containing the geologist's name and license number and the legend "Professional Geologist".
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.26.

IC 25-17.6-6-4
Replacement license
Sec. 4. A replacement license may be issued to replace a license that has been lost, destroyed, or mutilated, subject to the rules of the board.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.27.

IC 25-17.6-6-5
No affixation of signature, stamp, or seal after suspension or revocation of license
Sec. 5. A geologist may not affix the geologist's signature, stamp, or seal, or certify any report or other geological document after the geologist's license has been suspended or revoked, unless the license has been renewed or reissued.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.28.



CHAPTER 7. EXEMPTIONS FROM CERTIFICATION REQUIREMENTS

IC 25-17.6-7-1
Exemptions from requirements of certification
Sec. 1. The following persons are exempt from the requirements of licensure under this article:
(1) An officer or employee of the United States government, state government, or local government while engaged in providing geological services for the officer's or employee's employers.
(2) A person engaged solely in geological research or the instruction of geology.
(3) A person not engaged in the public practice of geology.
(4) A professional engineer registered under IC 25-31 who applies geology to the practice of engineering.
(5) A soil scientist who is certified as a soil classifier or soil scientist by the American Registry of Certified Professionals in Agronomy, Crops and Soils (ARCPACS) and the Indiana Association of Professional Soil Classifiers (IAPSC) and who applies geology in the practice of soil science.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.29.

IC 25-17.6-7-2
Unlawful preparation of geological report or document
Sec. 2. Except for:
(1) a person exempted under section 1 of this chapter; and
(2) a person who, in addition to a licensed professional geologist, is authorized by statute or administrative rule to prepare the report or document;
it is unlawful for a person other than a licensed professional geologist or a subordinate under the direction of a licensed professional geologist to prepare any geological report or document that is required by a statute or an administrative rule to be prepared by a licensed professional geologist.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.30.

IC 25-17.6-7-3
Use of title or description by noncertified persons
Sec. 3. A person may not engage in the public practice of geology or offer to publicly practice geology in Indiana or otherwise assume or advertise in any way a title or description tending to convey the impression that the person is a licensed professional geologist unless the person has been licensed under this article.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.31.



CHAPTER 8. GROUNDS FOR ACTION BY THE BOARD AND PENALTIES

IC 25-17.6-8-1
Grounds for suspension, refusal to renew, revocation, reprimand, or probation of licensed professional geologist
Sec. 1. The board may suspend, refuse to renew the license of, revoke the license of, reprimand, or place on probation a licensed professional geologist when the licensed professional geologist is found responsible by the board for any of the following:
(1) Fraud or deceit in obtaining licensure.
(2) Gross negligence, incompetence, or misconduct in the practice of geology.
(3) Conviction by a court of law of a felony or a crime involving moral turpitude.
(4) Violation of a code of ethics adopted by the board.
(5) The commission of an unlawful act set forth in section 2 of this chapter.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.32.

IC 25-17.6-8-2
Related misdemeanors
Sec. 2. A person who does any of the following commits a Class B misdemeanor:
(1) Falsely representing oneself as a licensed professional geologist in violation of IC 25-17.6-7-3.
(2) Presenting or attempting to use as the person's own a license or seal of another.
(3) Giving false or forged evidence to the board or to a member of the board in order to obtain a license.
(4) Falsely impersonating another geologist.
(5) Using or attempting to use an expired or a revoked license to practice geology at any time during a period the board has suspended or revoked the license.
(6) Publicly practicing geology in Indiana or offering to publicly practice geology in Indiana without being licensed under this article in violation of IC 25-17.6-7-3.
As added by P.L.161-1996, SEC.2. Amended by P.L.17-1999, SEC.33.



CHAPTER 9. ADMINISTRATIVE REVIEW AND JUDICIAL REVIEW

IC 25-17.6-9-1
Administrative review of determination
Sec. 1. If requested, an administrative review of a determination made by the board under IC 25-17.6-3-7, IC 25-17.6-4, or IC 25-17.6-8-1 shall be conducted before an administrative law judge appointed by the natural resources commission or the director of the division of hearings under IC 14-10-2-2.
As added by P.L.161-1996, SEC.2. Amended by P.L.99-2005, SEC.5.

IC 25-17.6-9-2
Parties to proceeding
Sec. 2. The parties to the proceeding include:
(1) the person taking administrative review of the determination by the board; and
(2) the board.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-9-3
Administrative law judge as ultimate authority
Sec. 3. An administrative law judge appointed under this chapter is the ultimate authority for the board under IC 4-21.5-5.
As added by P.L.161-1996, SEC.2.

IC 25-17.6-9-4
Judicial review of final order
Sec. 4. A party who is dissatisfied with a final order rendered by an administrative law judge may take judicial review under IC 4-21.5-5.
As added by P.L.161-1996, SEC.2.






ARTICLE 18. REGULATION OF DISTRESS SALES

CHAPTER 1. LICENSING OF RETAIL DISTRESS SALES

IC 25-18-1-1
Definitions
Sec. 1. For the purpose of this chapter:
"Going out of business sale" is a sale held out, advertised or otherwise represented to the public in such a manner as to cause the public reasonably to believe that upon disposal of the stock of goods on hand the business will cease and be discontinued, including but not limited to the following sales: Insurance, salvage, closing out, going out of business, liquidation, bankrupt, receiver's, mortgage, insolvent, assignee's, executor's, administrator's, trustee's or creditor's sale of goods, wares or merchandise.
"Removal of business sale" is a sale held out, advertised or otherwise represented to the public in such a manner as to cause the public reasonably to believe that the person, firm, limited liability company, corporation, or association conducting the sale will cease and discontinue business at the place of sale upon disposal of the stock of goods on hand and will then move to and resume business at a new location.
"Fire or other altered goods sale" is a sale held out, advertised or otherwise represented to the public in such a manner as to cause the public reasonably to believe that the sale will offer goods damaged or altered by fire, smoke, water, vandalism or other similar means.
"Selling at retail" is the sale of tangible personal property to ultimate users or consumers.
"Distress sale" shall mean a going out of business sale, a removal of business sale or a fire or other altered goods sale or any combination of the same.
"Goods" shall mean goods, wares, merchandise or other tangible personal property.
(Formerly: Acts 1965, c.271, s.1.) As amended by Acts 1982, P.L.154, SEC.62; P.L.8-1993, SEC.386.






ARTICLE 19. HEALTH FACILITY ADMINISTRATORS

CHAPTER 1. REGULATION OF HEALTH FACILITY ADMINISTRATORS . CREATION OF BOARD

IC 25-19-1-1
Definitions
Sec. 1. (a) As used in this chapter, "board" refers to the Indiana state board of health facility administrators.
(b) As used in this chapter, "health facility administrator" means a natural person who administers, manages, supervises, or is in general administrative charge of a licensed health facility whether such individual has an ownership interest in the health facility and whether the person's functions and duties are shared with one (1) or more individuals.
(c) As used in this chapter, "health facility" means any institution or facility defined as such for licensing under IC 16-28 and classified into care categories by rules adopted under IC 16-28.
(Formerly: Acts 1969, c.84, s.1; Acts 1971, P.L.374, SEC.1.) As amended by Acts 1982, P.L.29, SEC.5; P.L.149-1987, SEC.38; P.L.2-1993, SEC.139.






ARTICLE 20. HEARING AID DEALERS

CHAPTER 1. REGULATION OF HEARING AID DEALERS; CREATION OF ADVISORY COMMITTEE; CERTIFICATES

IC 25-20-1-1
Definitions
Sec. 1. Except as the context requires otherwise:
"Board" shall mean the medical licensing board.
"Committee" means the committee of hearing aid dealer examiners.
"Hearing aid" shall mean any instrument or device worn on the human body, designed for or represented as aiding, improving or correcting defective human hearing, and any parts, attachments or accessories of such an instrument or device.
"Fit hearing aids" shall mean the hearing aid dealer's or salesman's evaluation or measurement of the powers or range of human hearing for the subsequent selection or adaption or sale of hearing aids.
"Dispense hearing aids" shall mean the sale, lease or rental of a hearing aid to anyone other than a hearing aid dealer.
"Hearing aid dealer" shall mean any person who fits or dispenses hearing aids and who receives a commission or salary derived from the sale of such devices or maintenance of such devices except any person who serves said dealer only in an administrative or clerical manner and who does not evaluate, fit or dispense hearing aids shall be excluded.
"Audiologist" means an individual holding a license to practice audiology issued under IC 25-35.6.
"Registration" shall refer to the legal privilege given a person who holds a hearing aid dealer certificate of registration; and "Temporary Registration" shall refer to the legal privilege given a person who holds a temporary hearing aid dealer certificate of registration.
(Formerly: Acts 1967, c.257, s.1.) As amended by Acts 1981, P.L.222, SEC.142.






ARTICLE 20.2. HOME INSPECTIONS

CHAPTER 1. APPLICATION OF ARTICLE

IC 25-20.2-1-1
Application of article; exclusions
Sec. 1. (a) This article applies to an individual who conducts home inspections for compensation.
(b) This article does not apply to the following:
(1) An individual who is acting within the scope of the individual's employment as:
(A) a code enforcement official for the state or a political subdivision of the state; or
(B) a representative of a state or local housing agency or authority acting under the authority of the United States Department of Housing and Urban Development.
(2) An individual who is:
(A) either:
(i) registered as an architect under IC 25-4;
(ii) registered as a professional engineer under IC 25-31; or
(iii) licensed as a plumbing contractor or journeyman plumber under IC 25-28.5; and
(B) acting within the scope of the individual's registration or license.
(3) An individual who is licensed under IC 25-34.1 as a real estate broker, broker-salesperson, or salesperson and is acting within the scope of the individual's license.
(4) An individual who is licensed or certified under IC 25-34.1 as a real estate appraiser and is acting within the scope of the individual's license or certificate.
(5) An individual who holds a certificate of authority under IC 27-1-27-2 as a public adjuster and is acting within the scope of the individual's certificate.
(6) An individual who holds a permit, certificate, or license to:
(A) use and apply pesticides; or
(B) make diagnostic inspections and reports for wood destroying pests;
under IC 15-3-3.6 and is acting within the scope of the individual's certificate or license.
(7) An individual who holds a license from a political subdivision as a tradesperson or home builder and is acting within the scope of the individual's license.
As added by P.L.145-2003, SEC.7.



CHAPTER 2. DEFINITIONS

IC 25-20.2-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-2
"Agency"
Sec. 2. "Agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.145-2003, SEC.7. Amended by P.L.1-2006, SEC.441.

IC 25-20.2-2-3
"Applicant"
Sec. 3. "Applicant" means an individual who applies for a license as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-4
"Board"
Sec. 4. "Board" refers to the home inspectors licensing board established by IC 25-20.2-3-1.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-5
"Client"
Sec. 5. "Client" means an individual who hires or seeks to hire a licensed home inspector to obtain a home inspection or home inspection report.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-6
"Home inspection"
Sec. 6. "Home inspection" means a visual analysis for the purpose of providing a professional opinion of the condition of a residential dwelling and the dwelling's carports or garages, any reasonably accessible installed components, and the operation of the dwelling's systems, including any controls normally operated by the owner of the dwelling, for the following components:
(1) Heating systems.
(2) Cooling systems.
(3) Electrical systems.
(4) Plumbing systems.
(5) Structural components.
(6) Foundations.
(7) Roof coverings.         (8) Exterior and interior components.
(9) Any other site aspects that affect the residential dwelling.
The term does not include a code compliance inspection.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-7
"Home inspection report"
Sec. 7. "Home inspection report" means a legibly written report prepared for compensation and issued after a home inspection. The report must include the following:
(1) A report on any system or component inspected that, in the professional opinion of the inspector, is significantly deficient or near the end of the system or component's service life. A report under this subdivision must include the reason why the system or component is significantly deficient or near the end of the system or component's service life, unless the reason is self-evident.
(2) The inspector's recommendation to remedy or monitor a deficiency reported under subdivision (1).
(3) A list of any systems or components that were designated for inspection in the standards of performance adopted by the board but that were not inspected.
(4) The reason a system or component listed under subdivision (3) was not inspected.
(5) A statement that the report does not address environmental hazards, including:
(A) lead-based paint;
(B) radon;
(C) asbestos;
(D) cockroaches;
(E) rodents;
(F) pesticides;
(G) treated lumber;
(H) mold;
(I) mercury;
(J) carbon monoxide; or
(K) other similar environmental hazards.
(6) A statement that the report does not address wood destroying insects and organisms.
(7) A statement that the report does not address subterranean systems or system components (operational or nonoperational), including:
(A) sewage disposal;
(B) water supply; or
(C) fuel storage or delivery.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-8
"Licensed home inspector"
Sec. 8. "Licensed home inspector" means an individual who is

licensed under this article as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-9
"Licensee"
Sec. 9. "Licensee" means a person who performs home inspections and who is licensed under this article as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-2-10
"Residential dwelling"
Sec. 10. "Residential dwelling" means a structure consisting of at least one (1) but not more than five (5) units, each designed for occupancy by a single family, whether the units are occupied or unoccupied.
As added by P.L.145-2003, SEC.7.



CHAPTER 3. HOME INSPECTORS LICENSING BOARD

IC 25-20.2-3-1
Establishment of board
Sec. 1. The home inspectors licensing board is established.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-2
Members
Sec. 2. (a) The board is composed of seven (7) members appointed by the governor as follows:
(1) Four (4) members, each of whom:
(A) is licensed in Indiana as a home inspector; and
(B) has been actively engaged in performing home inspections in Indiana for at least five (5) years immediately before the member's appointment to the board.
(2) One (1) member who:
(A) is a home builder; and
(B) has been actively engaged in home building in Indiana for at least five (5) years immediately before the member's appointment to the board.
(3) One (1) member who:
(A) is a licensed real estate salesperson under IC 25-34.1-3-3.1 or a licensed real estate broker under IC 25-34.1-3-4.1; and
(B) has been actively engaged in selling, trading, exchanging, optioning, leasing, renting, managing, listing, or appraising residential real estate in Indiana for at least five (5) years immediately before the member's appointment to the board.
(4) One (1) member who represents the public at large and is not associated with the home inspection, home building, or real estate business other than as a consumer.
(b) The members of the board must be residents of Indiana.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-3
Terms of members; removal of members; vacancies
Sec. 3. (a) Each member of the board serves a term of three (3) years and until a successor is appointed and qualified.
(b) The governor may remove a board member at any time for incompetency, neglect of duty, or unprofessional conduct.
(c) If a vacancy occurs in the membership of the board, the governor shall appoint an individual to serve for the remainder of the unexpired term.
(d) A member may not serve on the board for more than six (6) consecutive years.
As added by P.L.145-2003, SEC.7.
IC 25-20.2-3-4
Chairperson; vice chairperson; terms
Sec. 4. (a) Each year the board shall elect a member as chairperson and a member as vice chairperson.
(b) The chairperson and the vice chairperson shall serve in their respective capacities for one (1) year and until a successor is elected.
(c) The chairperson and the vice chairperson may not serve in those capacities for more than two (2) consecutive years.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-5
Presiding at meetings; presiding officer
Sec. 5. (a) The chairperson shall preside at all meetings at which the chairperson is present. The vice chairperson shall preside at meetings in the absence of the chairperson and shall perform other duties as the chairperson directs.
(b) If the chairperson and vice chairperson are absent from a meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairperson until the conclusion of the meeting or until the arrival of the chairperson or vice chairperson.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-6
Board meetings; quorum; majority vote required
Sec. 6. (a) The board shall meet at least two (2) times each calendar year upon the call of the chairperson or the written request of a majority of the members of the board.
(b) The chairperson shall establish the date, time, and place for each meeting.
(c) A majority of the current members of the board constitutes a quorum.
(d) The affirmative vote of a majority of the members appointed to the board is necessary for the board to take official action.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-7
Salary per diem; travel expenses
Sec. 7. Each member of the board is entitled to the minimum salary per diem as provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-8
Board duties and powers
Sec. 8. The board shall:         (1) administer and enforce this article;
(2) adopt rules under IC 4-22-2 that are reasonably necessary or appropriate for the administration and enforcement of this article;
(3) prescribe the requirements for and the form of licenses, applications, and other documents that are required by this article;
(4) grant, deny, suspend, and revoke approval of examinations and courses of study;
(5) issue, deny, suspend, and revoke licenses in accordance with this article;
(6) in accordance with IC 25-1-7, investigate complaints concerning licensees or persons the board has reason to believe should be licensees, including complaints concerning failure to comply with this article or rules adopted under this article, and, when appropriate, take action under IC 25-20.2-8;
(7) bring actions in the name of the state in an appropriate circuit court in order to enforce compliance with this article or rules adopted under this article;
(8) establish fees in accordance with IC 25-1-8;
(9) inspect the records of a licensee in accordance with rules adopted by the board;
(10) conduct or designate a member or other representative to conduct public hearings on any matter for which a hearing is required under this article and exercise all powers granted under IC 4-21.5;
(11) adopt a seal containing the words "Indiana Home Inspectors Licensing Board" and, through the board's secretary, certify copies and authenticate all acts of the board;
(12) in accordance with IC 25-1-6:
(A) use counsel, consultants, and other persons;
(B) enter into contracts; and
(C) authorize expenditures;
that are reasonably necessary or appropriate to administer and enforce this article and rules adopted under this article;
(13) establish continuing education requirements for licensed home inspectors in accordance with IC 25-1-4;
(14) maintain the board's office, files, records, and property in the city of Indianapolis; and
(15) exercise all other powers specifically conferred on the board by this article.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-3-9
Board's duty to adopt rules
Sec. 9. The board shall adopt rules under IC 4-22-2 establishing:
(1) standards for the competent performance of home inspections;
(2) a code of ethics for licensed home inspectors; and
(3) standards for home inspection reports prepared by licensed

home inspectors.
As added by P.L.145-2003, SEC.7.



CHAPTER 4. LICENSING AGENCY; BOARD SECRETARY

IC 25-20.2-4-1
Board secretary; secretary duties
Sec. 1. The agency shall provide the board with a competent person to serve as secretary of the board. The secretary is not a member of the board. The secretary, through the agency, shall:
(1) provide reasonable notice to board members of the date, time, and place of each meeting and provide notice in compliance with IC 5-14-1.5;
(2) keep a complete and accurate record of all:
(A) meetings;
(B) votes taken by the board; and
(C) other proceedings, transactions, communications, official acts, and records of the board;
(3) keep a current file of all licenses and licensees; and
(4) perform any other duties assigned by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-4-2
Licensing agency responsibilities
Sec. 2. The agency shall provide the board with clerical or other assistants, including investigators, necessary for the proper performance of the board's duties.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-4-3
Money collected
Sec. 3. The secretary shall receive and account for all money collected under this article and, at the end of each month, report to the auditor of state and deposit the money into the state general fund with the treasurer of state.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-4-4
Expenses paid
Sec. 4. All expenses incurred in the administration of this article shall be paid from the state general fund.
As added by P.L.145-2003, SEC.7.



CHAPTER 5. LICENSING REQUIREMENTS

IC 25-20.2-5-1
License required
Sec. 1. Unless exempt under this article, a person may not conduct a home inspection for compensation without first obtaining a license as a home inspector.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-2
Licensing requirements
Sec. 2. (a) An individual who applies for a license as a home inspector must do the following:
(1) Furnish evidence satisfactory to the board showing that the individual:
(A) is at least eighteen (18) years of age;
(B) has graduated from high school or earned an Indiana general educational development (GED) diploma; and
(C) has not been:
(i) convicted of an act that would constitute a ground for disciplinary sanction under IC 25-1-11;
(ii) convicted of a crime that has a direct bearing on the individual's ability to perform competently and fully as a licensee;
(iii) listed on a national or state registry of sex offenders; or
(iv) the subject of a disciplinary or enforcement action by another state or a local jurisdiction in connection with the performance of home inspections or the licensing or certification of home inspectors.
(2) Verify the information submitted on the application form.
(3) Complete a board approved training program or course of study involving the performance of home inspections and the preparation of home inspection reports and pass an examination prescribed or approved by the board.
(4) Submit to the board a certificate of insurance or other evidence of financial responsibility that is acceptable to the board and that:
(A) is issued by an insurance company or other legal entity authorized to transact business in Indiana;
(B) provides for general liability coverage of at least one hundred thousand dollars ($100,000);
(C) lists the state as an additional insured;
(D) states that cancellation and nonrenewal of the underlying policy or other evidence of financial responsibility is not effective until the board receives at least ten (10) days prior written notice of the cancellation or nonrenewal; and
(E) contains any other terms and conditions established by the board.         (5) Pay a licensing fee established by the board.
(b) An individual applying for a license as a home inspector must apply on a form prescribed and provided by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-3
Waiver of licensing requirements
Sec. 3. (a) The other licensing requirements of this chapter may be waived for an individual moving to Indiana from another jurisdiction, and the individual may be granted a license as a home inspector if the individual meets the following requirements:
(1) The other jurisdiction grants the same privileges to licensees of Indiana as Indiana grants to licensees of that other jurisdiction.
(2) The individual is licensed in the other jurisdiction.
(3) The licensing requirements of the other jurisdiction are substantially similar to the requirements of this article.
(4) The individual states that the individual has studied, is familiar with, and will abide by this article and the rules adopted by the board under this article.
(b) An individual seeking a license as a home inspector under this section must:
(1) apply on a form prescribed and provided by the board; and
(2) pay the applicable licensing fee established by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-4
Nonresident licensing requirements; file consent
Sec. 4. (a) A nonresident whom the board determines meets the requirements of this article and who files the written consent described in subsection (b) may be licensed as a home inspector in Indiana.
(b) A nonresident applicant shall file with the board a written consent stating that, if licensed:
(1) the applicant agrees to the commencement of any action arising out of the conduct of the applicant's business in Indiana in the county in which the events giving rise to the cause of action occurred;
(2) the applicant:
(A) agrees to provide to the board the name and address of an agent to receive service of process in Indiana; or
(B) consents to the board acting as the applicant's agent for the purpose of receiving service of process, if:
(i) an agent's name and address have not been filed with the board; or
(ii) the agent's name and address on file with the board are incorrect; and
(3) the applicant agrees that service of process in accordance with the Indiana Rules of Trial Procedure is proper service and subjects the applicant to the jurisdiction of Indiana courts. As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-5
Licenses property of board
Sec. 5. All licenses issued by the board remain the property of the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-5-6
Notification requirement
Sec. 6. A licensee shall notify the board immediately of any change of:
(1) name;
(2) name under which the licensee conducts business; or
(3) business address.
As added by P.L.145-2003, SEC.7.



CHAPTER 6. LICENSE RENEWAL

IC 25-20.2-6-1
Expiration of license
Sec. 1. A license for a home inspector issued under this article expires on a date established by the licensing agency under IC 25-1-6-4 and shall be renewed biennially upon payment of the required renewal fees.
As added by P.L.145-2003, SEC.7. Amended by P.L.194-2005, SEC.59.

IC 25-20.2-6-2
License renewal
Sec. 2. An individual who applies to renew a license as a licensed home inspector must:
(1) furnish evidence showing successful completion of the continuing education requirements of this chapter; and
(2) pay the renewal fee established by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-6-3
Renewal notice; renewal fee
Sec. 3. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fee must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.145-2003, SEC.7.

IC 25-20.2-6-4
Continuing education requirements
Sec. 4. Before the end of each license period, each licensee must complete the continuing education required by the board. This requirement may not exceed twenty (20) hours per year.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-6-5
Adoption of rules concerning continuing education
Sec. 5. (a) The board shall adopt rules concerning the continuing education required for the renewal of a license under this chapter.
(b) The rules must do the following:
(1) Establish procedures for approving organizations that provide continuing education.
(2) Prescribe the content, duration, and organization of continuing education courses that contribute to the general competence of home inspectors.
As added by P.L.145-2003, SEC.7. Amended by P.L.194-2005, SEC.60.



CHAPTER 7. AUTHORITY OF OTHER JURISDICTIONS TO LICENSE HOME INSPECTORS

IC 25-20.2-7-1
"Political subdivision"
Sec. 1. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-7-2
Restriction on agency or political subdivision
Sec. 2. An agency or political subdivision of the state (other than the board) may not:
(1) impose a registration or licensing requirement; or
(2) charge a license, an employment, or another fee;
on individuals licensed under this article for activities defined in this article.
As added by P.L.145-2003, SEC.7.



CHAPTER 8. DISCIPLINARY PROCEEDINGS; ENFORCEMENT

IC 25-20.2-8-1
Disciplinary actions
Sec. 1. The board may take disciplinary actions against or impose sanctions on a licensee under IC 25-1-11 for any of the following:
(1) Disclosing information concerning the results of a home inspection without the approval of a client or the client's legal representative, except under a court order.
(2) Accepting compensation for the same service from more than one (1) party without the consent of all interested parties.
(3) Accepting commissions or allowances, directly or indirectly, from other parties dealing with the licensee's client in connection with any repair work recommended in the licensee's home inspection report.
(4) Accepting compensation, directly or indirectly, from the licensee's client in connection with any repair work recommended in the licensee's home inspection report.
(5) Failing to disclose to a client information about a business interest of the licensee that may affect the client in connection with any work for which the licensee is responsible.
(6) Knowingly making a false or misleading representation about:
(A) the condition of a residential dwelling for which the licensee has performed or has contracted to perform a home inspection; or
(B) the extent of the services the licensee has performed or will perform.
(7) Committing a felony in the course of the practice of home inspection or committing any act constituting a violation of IC 25-20.2-5-2(a)(1)(C).
(8) Violating any provisions of this article or rules adopted by the board under this article.
(9) Making a false or misleading representation:
(A) in a license or renewal application form; or
(B) in information provided to the board.
(10) Failing to pay any fees or fines required by this article.
(11) Failing to continuously maintain the insurance or other evidence of financial responsibility required by this article.
(12) Communicating to the public false or misleading information about the type of license held by the licensee.
(13) Engaging in a course of lewd or immoral conduct in connection with the delivery of services to clients.
(14) Failing to complete the continuing education requirements established by the board.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-2
Disciplinary hearings      Sec. 2. The procedures set forth in IC 4-21.5 govern the board's conduct of disciplinary hearings.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-3
License suspension
Sec. 3. The board may summarily suspend a license for up to ninety (90) days before a final adjudication or during an appeal of the board's determination if the board finds that the licensee would represent a clear and immediate danger to the public's health, safety, or property if allowed to perform home inspections. The summary suspension may be renewed upon a hearing before the board for up to ninety (90) days.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-4
Show cause order; cease and desist order
Sec. 4. (a) If the board determines that an individual not licensed under this article is engaged in or believed to be engaged in activities for which a license is required under this article, the board may issue an order to that individual requiring the individual to show cause why the individual should not be ordered to cease and desist from such activities. The show cause order must set forth a date, time, and place for a hearing at which the affected individual may appear and show cause why the individual should not be subject to licensing under this article.
(b) If the board, after a hearing, determines that the activities in which the individual is engaged are subject to licensing under this article, the board may issue a cease and desist order that identifies the individual and describes activities that are the subjects of the order.
(c) A cease and desist order issued under this section is enforceable in circuit courts.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-5
Criminal violations; amount of fee or compensation added to penalty; separate violations
Sec. 5. (a) An individual who:
(1) performs or offers to perform home inspections for compensation without being licensed as a home inspector and without being exempt from licensing under law;
(2) presents as the individual's own the license of another;
(3) intentionally gives false or materially misleading information to the board or to a board member in connection with licensing matters;
(4) impersonates another licensee;
(5) uses an expired, a suspended, a revoked, or an otherwise restricted license; or
(6) otherwise violates this article; commits a Class B infraction.
(b) When entering a judgment for an infraction under this section, the court shall add to any penalty imposed the amount of any fee or other compensation earned by the individual in the commission of the infraction.
(c) Each transaction involving activities defined by this article constitutes a separate violation of this section.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-6
Prove compliance in action to collect fee or other compensation
Sec. 6. In all actions for the collection of a fee or other compensation for performing home inspections, the party seeking relief must allege and prove that, at the time the cause of action arose, the party seeking relief was not in violation of section 5 of this chapter.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-7
Judicial review
Sec. 7. An individual who applies for a license or a licensee who is aggrieved by an order or a determination of the board is entitled to a judicial review under IC 4-21.5.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-8-8
Board legal adviser
Sec. 8. The attorney general shall act as the legal adviser for the board and provide any legal assistance necessary to carry out this article.
As added by P.L.145-2003, SEC.7.



CHAPTER 9. LIABILITY AND IMMUNITY FROM LIABILITY

IC 25-20.2-9-1
Statute of limitations
Sec. 1. An action for damages, whether brought in contract or tort or on any other basis, based upon professional services that were rendered or that should have been rendered by a licensed home inspector may not be brought, commenced, or maintained unless the action is filed not more than two (2) years after the date the cause of action accrues.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-9-2
Immunity from liability if not party to contract
Sec. 2. A licensed home inspector is not liable to a person for damages that arise from an act or omission relating to a home inspection if the person is not a party to the contract under which the home inspection is conducted.
As added by P.L.145-2003, SEC.7.

IC 25-20.2-9-3
Immunity from liability
Sec. 3. A person who in good faith recommends or endorses a licensed home inspector without compensation, remuneration, rebate, or other form of consideration is not liable for the actions of the licensed home inspector, including errors, omissions, the failure to perform contracted duties of a home inspection, or the failure to meet the standards of performance, report writing standards, or code of ethics established by the board.
As added by P.L.145-2003, SEC.7.






ARTICLE 20.5. HYPNOTISTS

CHAPTER 1. REGULATION OF HYPNOTISTS BY THE MEDICAL LICENSING BOARD

IC 25-20.5-1-1
Applicability of chapter
Sec. 1. This chapter does not apply to the following:
(1) A licensed dentist practicing dentistry under IC 25-14.
(2) A licensed physician practicing medicine under IC 25-22.5.
(3) A licensed osteopath practicing medicine under IC 25-22.5.
(4) A licensed psychologist practicing psychology under IC 25-33.
(5) A certified social worker or clinical social worker practicing social work or clinical social work under IC 25-23.6.
(6) A registered nurse licensed under IC 25-23.
(7) A certified marriage and family therapist practicing marriage and family therapy under IC 25-23.6.
(8) An individual who teaches Lamaze prenatal and delivery relaxation techniques to pregnant women.
(9) A law enforcement officer who:
(A) is trained in hypnotism; and
(B) uses hypnosis only for law enforcement purposes.
(10) A licensed chiropractor practicing the science of chiropractic under IC 25-10.
(11) An individual who performs hypnotism exclusively for entertainment or amusement purposes at a theater, night club, or other place that offers entertainment to the public for consideration or promotional purposes.
As added by P.L.175-1997, SEC.7. Amended by P.L.14-2002, SEC.3.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21.5. LAND SURVEYORS

CHAPTER 1. DEFINITIONS

IC 25-21.5-1-1
Application of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-2
Approved land surveying curriculum
Sec. 2. "Approved land surveying curriculum" means a land surveying curriculum of at least four (4) years that includes the fundamentals of land surveying and that has been approved by the board.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-3
Board
Sec. 3. "Board" refers to the state board of registration for land surveyors.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-4
Land surveyor
Sec. 4. "Land surveyor" means a person who:
(1) has special knowledge of mathematics and surveying principles and methods that are acquired by education and practical experience; and
(2) is a registered land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-5
Land-surveyor-in-training
Sec. 5. "Land-surveyor-in-training" means a person who has:
(1) graduated from an approved surveying curriculum of at least four (4) years or who has acquired, through surveying education and experience in surveying work, knowledge and skill approximating that obtained by graduation in an approved surveying curriculum of at least four (4) years;
(2) successfully passed an examination as prescribed in IC 25-21.5-6; and
(3) an appropriate certificate of enrollment as a land-surveyor-in-training.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-6 Licensing agency
Sec. 6. "Licensing agency" refers to the Indiana professional licensing agency established under IC 25-1-5-3.
As added by P.L.23-1991, SEC.12. Amended by P.L.1-2006, SEC.443.

IC 25-21.5-1-7
Practice of land surveying
Sec. 7. (a) "Practice of land surveying" means any of the following:
(1) The measurement of directions and distances needed to establish or reestablish the corners and boundaries required to locate lots, parcels, tracts, or divisions of land.
(2) The determination of elevations and preparation of topographic drawings for tracts of land.
(3) The preparation of subdivision plats.
(4) The preparation of legal descriptions of tracts of land to be used in the preparation of deeds of conveyance or other instruments, except when prepared by an attorney who is licensed to practice law in Indiana.
(5) The determination of the amount of acreage contained in a tract of land, except when determined by an attorney who is licensed to practice law in Indiana.
(b) The term includes the following:
(1) For and within subdivisions being laid out or having been laid out by the land surveyor, the preparation and furnishing of plats, plans, and profiles for roads, storm drainage, sanitary sewer extensions, and the location of residences or dwellings where the work involves the use and application of standards prescribed by local, state, or federal authorities.
(2) The necessary staking and layout work to construct roads, storm drainage, sanitary sewer extensions or location of residences or dwellings, if the plans and profiles were prepared by or under the direction of a land surveyor.
(3) Preliminary surveys for preparation of plans for engineering and building construction projects and the staking out of the projects from plans prepared by a registered professional engineer or by a registered architect.
(4) All work incidental to cleaning out, reconstruction, or maintaining existing open and tile drains.
As added by P.L.23-1991, SEC.12. Amended by P.L.218-1993, SEC.1.

IC 25-21.5-1-8
Practice or offer to practice land surveying
Sec. 8. "Practice or offer to practice land surveying" means the act of a person who does any of the following:
(1) By verbal claim, sign, advertisement, letterhead, card, telephone listing, or in any other way represents the person as a land surveyor.         (2) Performs or offers to perform any acts or work involving the practice of land surveying.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-1-9
Secretary
Sec. 9. "Secretary" has the meaning under IC 25-1-6-5(c).
As added by P.L.23-1991, SEC.12.



CHAPTER 2. STATE BOARD OF REGISTRATION FOR LAND SURVEYORS

IC 25-21.5-2-1
Establishment
Sec. 1. The state board of registration for land surveyors is established.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-2
Membership
Sec. 2. (a) The board consists of seven (7) members appointed by the governor.
(b) One (1) member must be appointed to represent the general public who is:
(1) a resident of Indiana; and
(2) not associated with land surveying other than as a consumer.
(c) Six (6) members must be registered land surveyors who engage in the practice of land surveying and who each meet the following conditions:
(1) Is a citizen of the United States.
(2) Has been a resident of Indiana for at least five (5) years immediately before the member's appointment.
(3) Is registered in Indiana as a land surveyor.
(4) Has been engaged in the lawful practice of land surveying for at least eight (8) years.
(5) Has been in charge of land surveying work or land surveying teaching for at least five (5) years.
(d) Of the registered land surveyors appointed under subsection (c), three (3) must be engaged in the practice of land surveying on a full-time basis, and at least two (2) must be engaged in the practice of land surveying on a part-time basis.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.4; P.L.227-2001, SEC.5.

IC 25-21.5-2-3
Term of service
Sec. 3. A member of the board serves a term of four (4) years and until the member's successor is appointed and qualified.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-4
Certificate of appointment
Sec. 4. The governor shall provide each member of the board a certificate of appointment.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-5
Oath or affirmation; filing
Sec. 5. A member of the board must, before beginning the term of

office, file with the secretary a written oath or affirmation for the faithful discharge of the member's official duties.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-6
Removal of members; vacancies
Sec. 6. (a) The governor may remove a member of the board at any time for incompetency, neglect of duty, or for unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-7
Per diem; traveling expenses
Sec. 7. (a) Each member of the board who is not a state employee or a county surveyor is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b), including out-of-state meetings that are approved by the board. The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee or a county surveyor is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-8
Chairman and vice chairman; acting chairman
Sec. 8. (a) Each year the board shall elect a member as chairman and a member as vice chairman.
(b) If the chairman and vice chairman are absent from a meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairman until the conclusion of the meeting or until the arrival of the chairman or vice chairman.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.5.

IC 25-21.5-2-9
Authorization to attend conferences or meetings
Sec. 9. The board may authorize a member of the board or the secretary to attend a land surveying conference or meeting that is primarily concerned with the registration of land surveyors.
As added by P.L.23-1991, SEC.12.
IC 25-21.5-2-10
Seal
Sec. 10. The board shall adopt and use an official seal.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-11
Meetings
Sec. 11. The board shall hold at least two (2) regular meetings each year in Indianapolis. The board may hold special meetings that the board considers necessary.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-12
Quorum
Sec. 12. A quorum of the board consists of four (4) members. Except as provided in this article, at least four (4) votes are necessary for the board to take official action.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-13
Office quarters
Sec. 13. The state shall provide the board suitable office quarters in Indianapolis. The office may be shared with the state board of registration for professional engineers.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-2-14
Enforcement and administration of article; adoption of rules
Sec. 14. (a) The board shall enforce and administer this article.
(b) The board shall adopt rules under IC 4-22-2 that are reasonably necessary to implement this article, including for the administration of the registered land surveyor and registered land surveyor in training investigative fund established under IC 25-21.5-11-4, and establish standards for the competent practice of land surveying.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.61.



CHAPTER 3. LICENSING AGENCY; BOARD SECRETARY

IC 25-21.5-3-1
Secretary; appointment; duties
Sec. 1. The licensing agency shall provide the board with a competent person to serve as secretary of the board. The secretary may not be a member of the board. The secretary, through the licensing agency, shall keep a complete and accurate record of all proceedings of the board and perform any other duties assigned by the board.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-3-2
Clerks, assistants, and investigators
Sec. 2. The licensing agency shall provide the board clerical or other assistants, including investigators, that are necessary for the proper performance of the board's duties.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-3-3
Joint personnel with professional engineers registration board
Sec. 3. The licensing agency may assign joint personnel to work for both the board and the state board of registration for professional engineers.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-3-4
Receipt and deposit of money; expenses; fee
Sec. 4. (a) Except as provided in IC 25-21.5-11-4 and subsection (b), the secretary shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state. All expenses incurred in the administration of this article shall be paid from the state general fund.
(b) In addition to a registration fee determined under IC 25-21.5-7-5, the board shall establish a fee of not more than twenty dollars ($20) for a registered land surveyor and a registered land surveyor in training to be paid at the time of:
(1) issuance of a certificate of registration; and
(2) renewal of a certificate of registration;
under this article to provide funds for administering and enforcing this article, including investigating and taking action against persons violating this article. All funds collected under this subsection shall be deposited in the registered land surveyor and registered land surveyor in training investigative fund established by IC 25-21.5-11-4.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.62; P.L.177-2006, SEC.4.



CHAPTER 4. REGISTRATION; EXCEPTIONS

IC 25-21.5-4-1
Persons required to register
Sec. 1. For the purpose of safeguarding life, health, and property, a person must be registered or exempted as a land surveyor to do the following:
(1) Practice or offer to practice land surveying in Indiana.
(2) Advertise or use a title or description tending to convey the impression that the person is a land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-4-2
Exemptions
Sec. 2. The following persons are exempt from this article:
(1) An employee or a subordinate of a person who holds a certificate of registration under this article if the practice of the employee or subordinate does not include responsible charge of design or supervision.
(2) An officer or employee of the United States government while engaged in Indiana in the practice of land surveying for the United States government.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-4-3
Surveying on privately owned or leased property; registration
Sec. 3. This article does not require registration for the purpose of practicing land surveying by a person, firm, or corporation on property owned or leased by the person, firm, or corporation unless the practice involves the following:
(1) Public health or safety.
(2) The health or safety of the employees of the person, firm, or corporation.
(3) The performance of land surveying that relates solely to the design or fabrication of manufactured products.
As added by P.L.23-1991, SEC.12.



CHAPTER 5. APPLICATION FOR REGISTRATION

IC 25-21.5-5-1
Records
Sec. 1. The board shall keep a record of the board's proceedings and a record of each application for registration.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-2
Qualifications for registration
Sec. 2. To qualify for registration as a land surveyor, an applicant must meet the following conditions under either subdivision (1) or (2):
(1) All of the following:
(A) Graduation in an approved land surveying curriculum.
(B) A specific record of at least four (4) years of experience in land surveying work that is acquired subsequent to graduation and that indicates that the applicant is qualified to be placed in responsible charge of land surveying work requiring the exercise of judgment in the application of surveying sciences to the sound solution of land surveying problems.
(C) The successful passing of an examination under IC 25-21.5-6.
(2) All of the following:
(A) A specific record of at least eight (8) years of land surveying education and experience in land surveying work that indicates that the applicant has acquired knowledge and skill and practical experience in land surveying work approximating that required for registration as a professional land surveyor under subdivision (1).
(B) The successful passing of an examination under IC 25-21.5-6.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-3
Land-surveyor-in-training; conditions for certification
Sec. 3. (a) An applicant for certification as a land-surveyor-in-training must meet the following conditions under either subdivision (1) or (2):
(1) All of the following:
(A) Graduation in an approved land surveying curriculum of at least four (4) years.
(B) The successful passing of a land-surveyor-in-training examination under IC 25-21.5-6.
(2) All of the following:
(A) A specific record of at least four (4) years of surveying education and experience in surveying work indicating that the applicant has acquired knowledge and skill

approximating that acquired through graduation in an approved surveying curriculum of at least four (4) years.
(B) The successful passing of a land-surveyor-in-training examination under IC 25-21.5-6.
(b) The board may waive the examination in granting a certificate of registration as a land surveyor to an applicant who has held an identical certificate of registration under Indiana law.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-4
Convictions; eligibility for registration or certification
Sec. 4. A person is not eligible for registration as a land surveyor or certification as a land-surveyor-in-training who has been convicted of any of the following:
(1) An act that would constitute grounds for disciplinary sanction under IC 25-1-11.
(2) A felony that has a direct bearing on the person's ability to practice competently.
As added by P.L.23-1991, SEC.12. Amended by P.L.214-1993, SEC.58.

IC 25-21.5-5-5
Qualification of applicants; credit for education
Sec. 5. (a) In considering the qualifications of applicants, responsible charge of surveying teaching shall be construed as responsible charge of surveying work.
(b) An applicant who holds a degree of master of science of land surveying or the equivalent degree from a curriculum in land surveying approved by the board may be given a maximum credit of one (1) year of experience in addition to the credit of four (4) years of education.
(c) An applicant who holds a degree of doctor of philosophy or the equivalent degree from a curriculum in land surveying approved by the board may be given a maximum of credit of two (2) years of experience in addition to a credit of four (4) years of education.
(d) Graduation in a course other than land surveying from a college or university acceptable to the board may be considered as equivalent to two (2) years land surveying experience and education.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-6
Persons not in land surveying work; eligibility for registration
Sec. 6. A person having the necessary qualifications prescribed in this chapter who is entitled to registration is eligible for registration although the person may not be engaged in land surveying work at the time of application.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-7
Forms for application      Sec. 7. Each person applying for registration as a land surveyor or for certification as a land-surveyor-in-training must apply on a form prescribed and provided by the board.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-5-8
Contents; application for registration
Sec. 8. Each application for registration as a land surveyor must contain the following:
(1) Statements showing either the registration number issued by another state or the education and qualifications of the applicant.
(2) A detailed summary of the technical work performed by the applicant, including a confirmation by the registered land surveyor who supervised the work. If the summary of the technical work cannot be confirmed because of conditions beyond the control of the applicant, including death, incompetence, or nonregistration by the supervising land surveyor, the board may allow the confirmation requirement to be fulfilled through other evidence.
(3) The names of five (5) persons to be used as references, at least three (3) of whom must be registered land surveyors who have a personal knowledge of the experience of the applicant.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.6.

IC 25-21.5-5-9
Contents; application for certification
Sec. 9. Each application for certification as a land-surveyor-in-training must contain the following:
(1) Statements showing the education of the applicant.
(2) The names of three (3) persons to be used as references. However, references are not required for an applicant who is enrolled as a senior in an approved land surveying curriculum in Indiana and has applied to take the basic disciplines part of the examination described in IC 25-21.5-6-1 when the examination is scheduled to be given at the applicant's institution before the end of the applicant's senior year.
(3) An applicant who has not graduated from an approved land surveying curriculum must submit a detailed summary of the technical work performed by the applicant, including a confirmation by the registered land surveyor who supervised the work. If the technical work summary cannot be confirmed because of conditions beyond the control of the applicant, including death, incompetence, or nonregistration by the supervising land surveyor, the board may allow the confirmation requirement to be fulfilled through other evidence.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.7.
IC 25-21.5-5-9.5
Contents of references for land surveyor applicant or land-surveyor-in-training applicant
Sec. 9.5. A reference for a land surveyor applicant or a land-surveyor-in-training applicant must:
(1) contain the applicant's board assigned number; and
(2) be dated within one (1) year of the application.
As added by P.L.178-1997, SEC.8.

IC 25-21.5-5-10
Certification of correct statements; penalty for false statements
Sec. 10. (a) An applicant must certify the correctness of the statements in the application.
(b) A person who knowingly makes a false statement in an application commits a Class A misdemeanor.
As added by P.L.23-1991, SEC.12.



CHAPTER 6. EXAMINATIONS

IC 25-21.5-6-1
Scope of examination; professional land surveyors
Sec. 1. The examination required of all applicants for registration as a professional land surveyor must be a written examination divided into the following two (2) parts, each of eight (8) hours duration.
(1) The basic disciplines part of the examination must be designed to test the applicant's knowledge of the basic disciplines of land surveying. The standard of proficiency required must approximate that attained by graduation in an approved four (4) year land surveying curriculum.
(2) The principles and practice part of the examination must be designed primarily to test the principles and practice of land surveying. The principles and practice part of the examination must be divided into two (2) sections.
(A) The first section must test the applicant's understanding, judgment, and ability to correctly apply the following:
(i) Federal laws and regulations.
(ii) Practices pertaining to the establishment, description, and reestablishment of land boundaries.
(iii) The platting of subdivisions.
(iv) The ethical, economic, and legal principles relating to the practice of land surveying.
(v) The principles of mathematics relating to the practice of land surveying.
(B) The second section must test the applicant's understanding, judgment, and ability to correctly apply the following:
(i) Items under subdivision (2)(A)(i) through (2)(A)(iv).
(ii) Indiana laws and rules.
(iii) Work that the land surveyor is permitted to perform under this article.
(iv) The ability to write and interpret legal descriptions and solve narrative problems regarding the analysis and execution of land surveys and land survey problems.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.9.

IC 25-21.5-6-2
Partial exemption
Sec. 2. An applicant for registration as a land surveyor who holds a land-surveyor-in-training certificate that was issued in Indiana or in any other state or territory of the United States having equivalent standards may be exempted from the basic disciplines part of the examination.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.10.
IC 25-21.5-6-3
Subject matter of examination; land-surveyor-in-training
Sec. 3. The examination for certification as a land-surveyor-in-training must be a written examination of eight (8) hours duration. The examination must be identical in subject matter to, but may be more comprehensive than, the first part of the examination for registration as a professional land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-6-4
Time and place of examinations
Sec. 4. Examinations must be held at least two (2) times each year at times, places, and under conditions determined by the board. Examinations for certification as a land-surveyor-in-training may be held separately from the examinations for registration as a land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.11.

IC 25-21.5-6-5
Applicants from other states or territories
Sec. 5. An applicant for registration as a land surveyor who is presently registered in another state or territory may be assigned a written examination if the board considers the written examination necessary to meet the requirements of this chapter.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-6-6
Fee for examination
Sec. 6. The board shall determine the fee to be paid for each examination.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.12.



CHAPTER 7. CERTIFICATE OF REGISTRATION

IC 25-21.5-7-1
Issuance; certificate of registration for land surveying
Sec. 1. (a) The board shall issue a certificate of registration, upon the payment of the fee prescribed in this chapter, to an applicant who, in the opinion of the board, has satisfactorily met all requirements of this article.
(b) A certificate of registration for land surveying must:
(1) authorize the practice of land surveying;
(2) show the full name of the land surveyor;
(3) bear a serial number and date; and
(4) be signed by each member and by the secretary under seal of the board.
(c) The issuance of a certificate by the board under this section is evidence that the named person is entitled to all the rights and privileges of a registered land surveyor from the date on the certificate until the certificate expires or is revoked.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.13.

IC 25-21.5-7-2
Issuance; certificate of enrollment as land-surveyor-in-training
Sec. 2. (a) The board shall issue a certificate of enrollment as a land-surveyor-in-training upon the payment of the certificate fee prescribed in this chapter to any applicant who, in the opinion of the board, has satisfactorily met all of the requirements of this article.
(b) A certificate of enrollment as a land-surveyor-in-training must state that the applicant has successfully passed the examination in fundamental surveying subjects required by the board and has been enrolled as a land-surveyor-in-training. A certificate of enrollment must:
(1) show the full name of the land-surveyor-in-training;
(2) bear a serial number and date; and
(3) be signed by the chairman and the secretary, under the seal of the board.
(c) The issuance of a certificate by the board is evidence that the person named on the certificate is entitled to all the rights and privileges of a land-surveyor-in-training until the certificate expires or is revoked.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.14.

IC 25-21.5-7-3
Partnerships, firms, and corporations; eligibility for certification
Sec. 3. A registration certificate for a land surveyor may be issued only to a natural person. A partnership, firm, or corporation doing business in Indiana may not be engaged in the practice of land surveying unless the practice is carried on under the responsible

direction and supervision of a registered land surveyor who is a full-time employee and a principal of the firm or partnership or an officer of the corporation. The name of the registrant must appear when the firm name is used in the professional practice of the firm, partnership, or corporation. Any land surveys, plans, sheets of designs, specifications, or other documents requiring certification that are prepared by the personnel of any partnership, firm, or corporation must carry the signature and seal of the registered land surveyor who was responsible for and in charge of the land surveying work.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.15.

IC 25-21.5-7-4
Conditions; certificate of registration
Sec. 4. The board may issue a certificate of registration as a land surveyor to any person who meets the following conditions:
(1) Properly applies for a certificate of registration.
(2) Pays the required fee.
(3) Holds a valid certificate of registration as a land surveyor issued by the proper authority of any state of the United States if the requirements for registration of land surveyors under which the certificate of registration was issued do not conflict with the provisions of this chapter and were of a standard not lower than that specified in the applicable registration statute in effect in Indiana at the time the certificate was issued.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-7-5
Registration and certification fees
Sec. 5. The board shall determine the amount of registration fees for a land surveyor and certification fees for a land surveyor in training.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.16; P.L.113-1999, SEC.17; P.L.194-2005, SEC.63.

IC 25-21.5-7-6
Application fees; registration as land surveyor
Sec. 6. If the board refuses to issue a certificate of registration to a person who has made a proper application for registration as a land surveyor, the initial fee prescribed by the board and deposited with the board by the applicant shall be retained by the board as an application fee.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.17.

IC 25-21.5-7-7
Application fees; certification as land-surveyor-in-training
Sec. 7. If the board refuses to issue a certificate to a person who has made proper application for certification as a

land-surveyor-in-training, the fee prescribed by the board and deposited by the applicant with the board shall be retained as an application fee.
As added by P.L.23-1991, SEC.12.



CHAPTER 8. RENEWAL OF CERTIFICATES

IC 25-21.5-8-1
Expiration of certificates
Sec. 1. A certificate of registration expires on July 31 in each even-numbered year.
As added by P.L.23-1991, SEC.12.



CHAPTER 9. AUTHORITY OF LAND SURVEYOR

IC 25-21.5-9-1
Seals; authorized use
Sec. 1. (a) The granting of registration extends to the land surveyor the authority to use a seal of a design authorized by the rules of the board. The act of affixing the seal attests to the land surveyor's acceptance of full professional responsibility for the sealed documents. A person may not stamp or seal a document with a seal while the certificate of the named land surveyor is expired or revoked.
(b) Collection of field data, note reduction, computation, office analysis, and preparation of certificates and reports for a land survey, plan, specification, plat, drawing, or report sealed by a land surveyor must be performed by a land surveyor or an employee acting under the personal supervision and direction of the land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.19.

IC 25-21.5-9-2
Plats; approval or acceptance
Sec. 2. A plat showing streets, lots, blocks, or any subdivision of land in Indiana may not be:
(1) approved by a county planning or zoning authority; or
(2) accepted for transfer or recording by a county auditor or recorder;
that has not been prepared or certified and sealed by the responsible land surveyor.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.20.

IC 25-21.5-9-3
Maps; underground workings of mines
Sec. 3. All maps required to show the underground workings of any mine in Indiana must be prepared, certified, and sealed by a professional engineer or land surveyor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-9-4
Limitations on practice
Sec. 4. The practice of land surveying does not permit a land surveyor to design and construct sewage disposal stations, lift stations, or bridges or to prepare engineering plans for the construction of engineering projects other than those prescribed in IC 25-21.5-1-7.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.21.

IC 25-21.5-9-5 Professional engineers; limitations on practice
Sec. 5. The practice of land surveying does not prohibit a professional engineer from doing work that does not involve the location, description, establishment, or reestablishment of property corners or property lines.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.22.

IC 25-21.5-9-6
Employees
Sec. 6. (a) A land surveyor:
(1) is personally responsible for designing and directing the training, procedures, and daily activities of an employee participating in any part of the land survey; and
(2) shall maintain records that are reasonably necessary to establish that the responsibility of the land surveyor for the employee that is required by this section has been fulfilled.
(b) Before a land surveyor completes, seals, or signs a survey, plan, specification, plat, drawing, or report, all procedures followed and the decisions made by the employee who participated in the survey, plan, specification, plat, drawing, or report must be reviewed and approved by the land surveyor.
As added by P.L.178-1997, SEC.23.



CHAPTER 10. REPEALED



CHAPTER 11. INJUNCTIONS

IC 25-21.5-11-1
Actions for unauthorized practice
Sec. 1. The attorney general, the prosecuting attorney of a county, the board, or a citizen of a county where a person who is not exempted or a registered land surveyor engages in the practice of land surveying may file an action in the name of the state of Indiana to prohibit the person from engaging in the practice of land surveying until a certificate of registration is secured or renewed under this article.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.24.

IC 25-21.5-11-2
Violation of orders
Sec. 2. A person who violates an order under section 1 of this chapter shall be punished for contempt of court. An order does not relieve a person engaged in the practice of land surveying who is not a land surveyor from the requirement of registering under this article or exempt the person from criminal prosecution.
As added by P.L.23-1991, SEC.12. Amended by P.L.178-1997, SEC.25.

IC 25-21.5-11-3
Complaints; violations
Sec. 3. A complaint for a violation of a provision of this chapter is sufficient if the complaint alleges that a person on a specific day:
(1) engaged in the practice of land surveying in Indiana;
(2) did not have a valid certificate of registration; and
(3) was not exempt from registration.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-11-4
Investigative fund; administration by attorney general and licensing agency; appropriation
Sec. 4. (a) The registered land surveyor and registered land surveyor in training investigative fund is established to provide funds for administering and enforcing the provisions of this article, including investigating and taking enforcement action against violators of this article. The fund shall be administered by the attorney general and the licensing agency.
(b) The expenses of administering the fund shall be paid from the money in the fund. The fund consists of money from a fee imposed upon registered land surveyors and registered land surveyors in training under IC 25-21.5-3-4(b).
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.     (d) Money in the fund at the end of a state fiscal year does not revert to the state general fund. If the total amount in the fund exceeds five hundred thousand dollars ($500,000) at the end of a state fiscal year after payment of all claims and expenses, the amount that exceeds five hundred thousand dollars ($500,000) reverts to the state general fund.
(e) Money in the fund is continually appropriated for use by the attorney general and the licensing agency to administer and enforce the provisions of this article and to conduct investigations and take enforcement action against persons violating the provision of this article.
As added by P.L.194-2005, SEC.66. Amended by P.L.177-2006, SEC.6.



CHAPTER 12. REVOCATION AND SUSPENSION

IC 25-21.5-12-1
Procedures; disciplinary proceedings
Sec. 1. The procedures under IC 4-21.5 govern the board's procedures for conducting disciplinary hearings and issuing subpoenas for witnesses and other evidence.
As added by P.L.23-1991, SEC.12.



CHAPTER 13. ACTIONS AND VIOLATIONS

IC 25-21.5-13-1
Filing charges
Sec. 1. A person may file charges of fraud, deceit, gross negligence, incompetency, or unprofessional conduct against a registrant by presenting specific written charges verified by an affidavit that makes definite and specific charges of the facts against the holder of a certificate of registration under IC 25-1-7.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-13-2
Penalties
Sec. 2. A person who:
(1) engages in, or offers to engage in, the practice of land surveying without being registered or exempted under Indiana law;
(2) presents as the person's own the certificate of registration or the seal of another;
(3) gives false or forged evidence of any kind to the board or to a board member in obtaining a certificate of registration;
(4) impersonates any other registrant;
(5) uses an expired, a suspended, or a revoked certificate of registration; or
(6) otherwise violates this article;
commits a Class B misdemeanor.
As added by P.L.23-1991, SEC.12.

IC 25-21.5-13-3
Legal advisor; use of investigative fund
Sec. 3. (a) The attorney general shall act as the legal advisor for the board and provide any legal assistance necessary to carry out this article.
(b) The attorney general and the licensing agency may use the registered land surveyor and registered land surveyor in training investigative fund established by IC 25-21.5-11-4 to hire investigators and other employees to enforce the provisions of this article and to investigate and prosecute violations of this article.
As added by P.L.23-1991, SEC.12. Amended by P.L.194-2005, SEC.67.

IC 25-21.5-13-4
Judicial review
Sec. 4. An applicant or a registrant who is aggrieved by an order or determination of the board is entitled to a judicial review under IC 4-21.5-5.
As added by P.L.23-1991, SEC.12.






ARTICLE 22. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22.5. PHYSICIANS

CHAPTER 1. DEFINITIONS AND EXCLUSIONS

IC 25-22.5-1-1 Repealed
(Repealed by Acts 1978, P.L.8, SEC.14.)



CHAPTER 2. CREATION OF MEDICAL LICENSING BOARD

IC 25-22.5-2-1
Creation and membership
Sec. 1. The medical licensing board of Indiana is created. It shall consist of seven (7) members, not more than four (4) of whom shall be members of the same political party. The members shall be appointed by the governor, and all vacancies occurring on the board shall be filled by the governor. The membership of the board shall consist of the following:
(1) Five (5) reputable physicians who:
(A) are graduates of a medical school;
(B) hold the degree of doctor of medicine or its equivalent; and
(C) hold valid unlimited licenses to practice medicine in Indiana;
shall serve for terms of four (4) years each.
(2) One (1) reputable osteopathic physician who:
(A) is a graduate of an accredited osteopathic medical school;
(B) holds the degree of doctor of osteopathy or its equivalent; and
(C) holds a valid unlimited license to practice osteopathic medicine in Indiana;
shall serve for a term of four (4) years.
(3) One (1) member to serve a term of four (4) years who:
(A) will represent the general public;
(B) is a resident of this state; and
(C) is in no way associated with the medical profession other than as a consumer.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1981, P.L.222, SEC.152; P.L.247-1985, SEC.3.



CHAPTER 3. LICENSURE REQUIREMENTS

IC 25-22.5-3-1
Minimum requirements
Sec. 1. (a) The minimum requirements for all applicants for an unlimited license to practice medicine or osteopathic medicine in Indiana must include but are not limited to the requirements prescribed by this section.
(b) The applicant must not have a conviction for a crime that has a direct bearing on the applicant's ability to practice competently.
(c) The applicant shall possess the degree of doctor of medicine or doctor of osteopathy or its equivalent from a medical school which was approved by the board as of the time the degree was conferred.
(d) The applicant shall have successfully passed the examination for licensure or shall have satisfied the requirements for licensure by endorsement as prescribed by the board.
(e) The applicant shall be physically and mentally capable of, and professionally competent to, safely engage in the practice of medicine or osteopathic medicine as determined by the board and shall submit:
(1) to an examination; or
(2) additional evidence to the board;
if considered necessary by the board to determine such capability. In making that determination, the board may consider any malpractice settlements or judgments against the applicant.
(f) The applicant shall not have had disciplinary action taken against the applicant or the applicant's license by the board or by the licensing agency of any other state or jurisdiction by reasons of the applicant's inability to safely practice medicine or osteopathic medicine and those reasons are still valid in the opinion of the board.
(g) The applicant shall have submitted a complete transcript of his educational records, grades, and diploma from his medical school with an English translation thereof.
(h) The applicant shall, at the board's discretion, make a personal appearance before it.
(i) The applicant shall have completed one (1) year of postgraduate training in a hospital or institution located in the United States, its possessions, or Canada that meets standards set by the board under IC 25-22.5-2-7.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1981, P.L.222, SEC.155; Acts 1982, P.L.113, SEC.56; P.L.247-1985, SEC.8; P.L.149-1987, SEC.51.

IC 25-22.5-3-2
Foreign medical graduates
Sec. 2. (a) In addition to meeting all the requirements of section 1 of this chapter except subsection (i), an applicant for licensure who:
(1) has been graduated from a medical school outside the

United States, its possessions, or Canada; and
(2) submits evidence satisfactory to the board that prior to passing the examination the applicant has successfully completed a minimum of at least two (2) years of postgraduate training in a hospital or an institution located in the United States or Canada which meets the standards approved by the nationally recognized medical or osteopathic accrediting bodies in the United States, for the purpose of graduate training which is approved by the board;
is entitled to receive an unlimited license to practice medicine or osteopathic medicine.
(b) Notwithstanding subsection (a), the board may waive the second year of postgraduate training in the United States or Canada required of a graduate of a foreign medical school.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.9; P.L.156-1986, SEC.1; P.L.242-1995, SEC.1.



CHAPTER 4. EXAMINATIONS

IC 25-22.5-4-1
Guidelines
Sec. 1. (a) The board shall:
(1) adopt rules concerning examinations;
(2) prepare and give, or approve the preparation and giving of, an examination which covers those general subjects and topics, a knowledge of which is commonly and generally required, in the opinion of the board, to practice medicine or osteopathic medicine in Indiana; and
(3) permit a student of an accredited school of medicine to take the examination for licensure if:
(A) the student submits an application to the board to take the examination before the application deadline set by the board; and
(B) the dean of the school certifies that the student is expected to graduate before the results of the examination are published by the board.
(b) Examinations must be:
(1) given in a way that persons grading the papers will have no knowledge of the identity of an individual being examined; and
(2) conducted at least semiannually, if there are applicants.
(c) An applicant must achieve a passing score on the examination to qualify for licensure.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1982, P.L.113, SEC.57; P.L.247-1985, SEC.10; P.L.149-1987, SEC.52.

IC 25-22.5-4-2
Procedure
Sec. 2. If any applicant fails to satisfactorily pass the examination for licensure, the applicant is entitled to take not more than two (2) subsequent examinations at other examination periods within nineteen (19) months from the date of the first examination upon the payment of an additional examination fee each time. The board may establish additional requirements under IC 25-22.5-2-7 for those applicants who, after having failed the examination three (3) or more times, wish to take another examination.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by P.L.247-1985, SEC.11.



CHAPTER 5. LICENSES AND PERMITS

IC 25-22.5-5-1
Licenses with examination
Sec. 1. Licenses with Examination. Any applicant who successfully passes the examination provided in chapter 4, and who meets all of the requirements of chapter 3, is entitled to be registered as a physician and to receive an unlimited license to practice medicine or osteopathic medicine.
(Formerly: Acts 1975, P.L.271, SEC.1.)



CHAPTER 6. DISCIPLINE; RETIREMENT OF LICENSES

IC 25-22.5-6-1
Retirement and surrender; inactive status
Sec. 1. (a) Any physician licensed to practice medicine or osteopathic medicine in this state who intends to retire from practice shall notify the board in writing of the physician's intention to retire. Upon receipt of this notice, the board shall record the fact that the physician is retired and excuse the person from further payment of registration fees. If any physician retires the physician's license to practice medicine or osteopathic medicine in this state, reinstatement of the license may be considered by the board upon written request. The board may impose any conditions it considers appropriate to the retirement or to the reinstatement of a retired license. If any disciplinary proceedings under this chapter are pending against a physician, the physician may not surrender or retire the physician's license to practice without the written approval of the board.
(b) Any physician licensed to practice medicine or osteopathic medicine in this state who intends to become inactive in the practice of medicine shall notify the board in writing that:
(1) the physician will not maintain an office or practice; and
(2) if the physician does render a service that constitutes the practice of medicine, the physician will not charge a fee for that service.
The board shall then classify the physician's license as inactive. The renewal fee of the inactive license is one-half (1/2) of the registration fee.
(c) If a physician holding an inactive license intends to maintain an office or practice or charge a fee for the physician's medical services, the physician shall notify the board of the intent to reactivate a license to practice medicine or osteopathy. As a condition of reactivation, the board may require the physician to appear before the board. This personal appearance shall be to establish the physician's work history if the physician's license has been inactive for more than four (4) years and the physician cannot verify active practice history in another jurisdiction during the period in which the physician's Indiana license has been under inactive status. Upon:
(1) notification;
(2) receipt of the regular registration fee for a physician's license, less the amount paid for the current inactive license; and
(3) either:
(A) verification of active licensure in another jurisdiction; or
(B) completion of other reasonable requirements imposed by the board, after the physician's work history has been established;
the board shall reinstate that physician's license.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1979,

P.L.246, SEC.1; P.L.247-1985, SEC.15; P.L.157-2006, SEC.60.



CHAPTER 7. REGISTRATION FEES

IC 25-22.5-7-1
Expiration of licenses; renewal fee; reinstatement of invalid licenses; rules
Sec. 1. (a) A license issued under this article expires on June 30 of each odd-numbered year. Before June 30 of an odd-numbered year, an applicant for renewal shall pay the biennial renewal fee set by the board under IC 25-22.5-2-7.
(b) If the holder of a license does not renew the license by June 30 of each odd-numbered year, the license expires and becomes invalid without any action taken by the board. A license that becomes invalid under this subsection may be reinstated by the board up to three (3) years after the invalidation if the holder of the invalid license pays:
(1) the penalty fee set by the board under IC 25-22.5-2-7; and
(2) the renewal fee for the biennium.
(c) If a license that becomes invalid under this section is not reinstated by the board within three (3) years of its invalidation, the holder of the invalid license may be required by the board to take an examination for competence before the board will reinstate the holder's license.
(d) The board may adopt rules under IC 25-22.5-2-7 establishing requirements for the reinstatement of a lapsed license.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1979, P.L.246, SEC.3; P.L.247-1985, SEC.18; P.L.149-1987, SEC.55.



CHAPTER 8. PENALTIES

IC 25-22.5-8-1
Unlawful practice
Sec. 1. Unlawful Practice. It is unlawful for any person to practice medicine or osteopathic medicine in this state without holding a license or permit to do so, as provided in this article.
(Formerly: Acts 1975, P.L.271, SEC.1.)

IC 25-22.5-8-2
Offenses
Sec. 2. (a) A person who violates this article by unlawfully practicing medicine or osteopathic medicine commits a Class C felony.
(b) A person who practices midwifery without the license required under this article commits a Class D felony.
(c) A person who acts as a physician's assistant without registering with the board as required under this article commits a Class D felony.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2541; P.L.247-1985, SEC.19.

IC 25-22.5-8-3
Violations; temporary medical permits
Sec. 3. A person who violates this article relating to temporary medical permits, if the violation does not involve the unlawful practice of medicine or osteopathic medicine, commits a Class C misdemeanor.
(Formerly: Acts 1975, P.L.271, SEC.1.) As amended by Acts 1978, P.L.2, SEC.2542; P.L.247-1985, SEC.20.

IC 25-22.5-8-4
Injunctions
Sec. 4. Injunctions. The attorney general, prosecuting attorney, the board or any citizen of any county where any person engages in the practice of medicine or osteopathic medicine without a license or a permit to do so, may, according to the laws of Indiana governing injunctions, maintain an action in the name of the state of Indiana to enjoin the person from engaging in the practice of medicine or osteopathic medicine. In charging any person in an affidavit, information or indictment, with a violation of this law by practicing medicine or osteopathic medicine without a license or permit, it is sufficient to charge that he did, upon a certain day and in a certain county, engage in the unlawful practice of medicine or osteopathic medicine and that he did not have any license or permit to do so. No further or more particular fact need be averred concerning the matter.
(Formerly: Acts 1975, P.L.271, SEC.1.)

IC 25-22.5-8-5 Revocation of physician license for participation in cloning
Sec. 5. (a) As used in this section, "cloning" has the meaning set forth in IC 16-18-2-56.5.
(b) Notwithstanding IC 25-1-9, the board shall revoke the license of a physician if, after appropriate notice and an opportunity for a hearing, the attorney general proves by a preponderance of the evidence that the physician knowingly participated in cloning or attempted cloning.
As added by P.L.126-2005, SEC.8.



CHAPTER 9. REPEALED



CHAPTER 10. OSTEOPATHIC RESIDENCY TRAINING AND CERTIFICATION

IC 25-22.5-10-1
Residency training and board certification required by health provider or insurer
Sec. 1. If:
(1) a hospital;
(2) a health maintenance organization issued a certificate of authority under IC 27-13;
(3) a preferred provider organization licensed under IC 27-8-11;
(4) a health insurance company; or
(5) any other similarly licensed entity;
requires a physician to be residency trained, board certified, or eligible for certification in a medical specialty, it shall include residency training or certification approved by a national association founded in 1897 that accredits residency training programs and certifying boards for osteopathic physicians as criteria that satisfy the requirement.
As added by P.L.182-1997, SEC.1.



CHAPTER 11. PHYSICIAN REFERRAL TO CERTAIN HEALTH CARE ENTITIES

IC 25-22.5-11-1
"Financial interest"
Sec. 1. (a) As used in this chapter, "financial interest" means an ownership or investment interest through equity, debt, or other means. The term includes an ownership or investment interest in an entity that holds:
(1) directly; or
(2) through a subsidiary;
an ownership or investment interest in a health care entity.
(b) The term does not include the following:
(1) Ownership of investment securities (including shares or bonds, debentures, notes, or other debt instruments) that may be purchased on terms generally available to the public and that are:
(A) securities:
(i) listed on the New York Stock Exchange, the American Stock Exchange, any regional exchange in which quotations are published on a daily basis, or foreign securities listed on a recognized foreign, national, or regional exchange in which quotations are published on a daily basis; or
(ii) traded under the National Association of Securities Dealers, Inc. Automated Quotations System; and
(B) in a corporation that had, at the end of the corporation's most recent fiscal year, or on average during the previous three (3) fiscal years, stockholder equity exceeding seventy-five million dollars ($75,000,000).
(2) Ownership of shares in a regulated investment company as defined in section 851(a) of the Internal Revenue Code of 1986, if such company had, at the end of the company's most recent fiscal year, or on average during the previous three (3) fiscal years, total assets exceeding seventy-five million dollars ($75,000,000).
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-2
"Health care entity"
Sec. 2. As used in this chapter, "health care entity" means an organization or a business that provides diagnostic, medical, or surgical services, dental treatment, or rehabilitative care.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-3
Physician requirements before referring patient to health care entity; exception
Sec. 3. (a) Except as provided in subsection (b), a physician must do the following before referring an individual to a health care entity

in which the physician has a financial interest:
(1) Disclose in writing to the individual that the physician has a financial interest in the health care entity.
(2) Inform the individual in writing that the individual may choose to be referred to another health care entity.
The individual shall acknowledge receipt of the notice required under this section by signing the notice. The physician shall keep a copy of the signed notice.
(b) Subsection (a) does not apply if a delay in treatment caused by compliance with the requirements of subsection (a) would reasonably be expected by the referring physician to result in serious:
(1) jeopardy to the individual's health;
(2) impairment to the individual's bodily functions; or
(3) dysfunction of a bodily organ or part of the individual.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-4
Compliance as condition for physician licensure
Sec. 4. Compliance with this chapter is a condition of licensure under this article.
As added by P.L.217-2005, SEC.26.

IC 25-22.5-11-5
Intent not to conflict with federal law
Sec. 5. This chapter is not intended to conflict with 42 U.S.C. 1395nn or 42 U.S.C. 1396b(s).
As added by P.L.217-2005, SEC.26.



CHAPTER 12. RESIDENCY PILOT PROGRAM FOR QUALIFIED INTERNATIONAL MEDICAL SCHOOL GRADUATES

IC 25-22.5-12-1
"Graduate" defined
Sec. 1. As used in this chapter, "graduate" means a qualified international medical school graduate.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-2
"Resident" defined
Sec. 2. As used in this chapter, "resident" means a graduate who has been accepted in the residency pilot program under this chapter.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-3
Residency pilot program established
Sec. 3. The board shall work with primary care residency programs, limited to family medicine, pediatrics, and internal medicine residency programs, to develop a pilot program for a period of seven (7) academic years to better identify, evaluate, and prepare qualified graduates for future practice in Indiana.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-4
Eligible graduates
Sec. 4. The board shall allow family medicine, pediatrics, and internal medicine residency programs in Indiana that elect to participate in the residency pilot program to accept graduates from medical schools that:
(1) are not on the board's list of approved medical schools; and
(2) are not on the list of schools disapproved for postgraduate medical education training.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-5
Application process
Sec. 5. The board shall develop an application process for each approved residency program's participation in the residency pilot program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-6
Disapproved medical schools; list
Sec. 6. The list of disapproved medical schools must be updated by August 1 of each year to the best ability of the board to exclude any medical schools that are not known to be qualified educational institutions.
As added by P.L.157-2006, SEC.61.
IC 25-22.5-12-7
Request for temporary permit
Sec. 7. The program director of a residency pilot program that wants to participate in the residency program shall submit a letter to the board requesting that the accepted residency candidate receive a temporary permit for residency training. A representative of the residency pilot program must appear with the candidate for a hearing of the board.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-8
Temporary permit duration
Sec. 8. A temporary permit to participate in residency training may be:
(1) issued to a graduate for one (1) year; and
(2) renewed for two (2) additional one (1) year periods;
until completion of the residency program. The board may require the graduate to appear before the board.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-9
Eligible candidates
Sec. 9. A candidate for the residency program must be certified by the Education Commission for Foreign Medical Graduates (ECFMG) to participate in the residency pilot program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-10
Pilot program director's report
Sec. 10. The director of a participating residency pilot program shall submit a written progress report to the board within three (3) months after the beginning of training of a resident to verify that the resident is providing the quality of medical care to patients expected at the level of medical experience and training of the resident.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-11
Dismissal of resident; notification of board
Sec. 11. The residency program director shall promptly inform the board in writing if a pilot program resident is:
(1) dismissed for failure to meet the professional expectations of the residency program; or
(2) incapable of competent medical practice.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-12
Annual progress report
Sec. 12. The residency program director shall submit a report concerning the progress of each resident to the board at the completion of the first and second years of the resident's training

recommending renewal of the temporary medical permit for one (1) additional year if the resident's performance is satisfactory.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-13
Completion of pilot program; additional practice requirements; failure to complete program
Sec. 13. (a) Upon the resident's completion of the three (3) year training program, the residency program director may be required to appear before the board to:
(1) verify the competency of the resident; and
(2) recommend that the candidate be issued a license to enable the candidate to practice medicine in Indiana.
If the resident was granted a temporary permit under the residency pilot program, a graduate participating in the program may not be issued a permanent license until the graduate completes the three (3) years of pilot program residency training and completes two (2) years of practice in Indiana to complete the pilot program requirements. The type of license the graduating resident obtains for the two (2) years of practice after residency shall be determined by the board. The board may defer the practice requirement if the resident requests a delay to participate in an Accreditation Council on Graduate Medical Education (ACGME) accredited fellowship program that enhances the practice of primary care. The candidate must appear before the board for permanent license approval.
(b) Failure to complete the residency pilot program for reasons including:
(1) negligence;
(2) incompetency; or
(3) issues of professionalism;
is an adverse event reportable to medical licensing boards in other states. Issues not related to performance are not reportable events.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-14
Successful candidates
Sec. 14. International medical school graduates who have successfully completed the residency pilot program and have met all requirements of this chapter:
(1) shall be given equal standing for licensure with other international medical school graduates who have graduated from approved medical schools; and
(2) must meet all other licensure requirements under IC 25-22.5-3-1.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-15
Data collection by board
Sec. 15. The board shall collect information and data during the residency pilot program concerning the:         (1) successes of;
(2) failures of;
(3) difficulties encountered in; and
(4) number of residents involved in, entering, and graduating from;
the program.
The information must include data based on the six (6) required ACGME competencies used to evaluate all residents.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-16
Limit on number of candidates
Sec. 16. There may not be more than two (2) graduates allowed under this pilot program for each approved primary care residency program.
As added by P.L.157-2006, SEC.61.

IC 25-22.5-12-17
Chapter expiration
Sec. 17. This chapter expires December 31, 2013.
As added by P.L.157-2006, SEC.61.






ARTICLE 23. NURSES

CHAPTER 1. LICENSING OF NURSES; CREATION OF BOARD; EDUCATION PROGRAMS

IC 25-23-1-1
Definitions
Sec. 1. As used in this chapter:
(a) "Board" means the Indiana state board of nursing.
(b) "Advanced practice nurse" means:
(1) a nurse practitioner;
(2) a nurse midwife; or
(3) a clinical nurse specialist;
who is a registered nurse qualified to practice nursing in a specialty role based upon the additional knowledge and skill gained through a formal organized program of study and clinical experience, or the equivalent as determined by the board, which does not limit but extends or expands the function of the nurse which may be initiated by the client or provider in settings that shall include hospital outpatient clinics and health maintenance organizations.
(c) "Human response" means those signs, symptoms, behaviors, and processes that denote the individual's interaction with the environment.
(Formerly: Acts 1949, c.159, s.1; Acts 1971, P.L.376, SEC.1; Acts 1974, P.L.119, SEC.1.) As amended by Acts 1981, P.L.228, SEC.1; P.L.169-1985, SEC.63; P.L.185-1993, SEC.2.






ARTICLE 23.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 23.2. INTERSTATE NURSE LICENSURE COMPACT

CHAPTER 1. DEFINITIONS

IC 25-23.2-1-0.5
Purpose of compact
Sec. 0.5. It is the purpose of this compact to allow qualified nurses who are licensed in a compact state to practice nursing in another compact state and to reduce redundant licensing requirements of nurses who practice in multiple states.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-2
"Adverse action"
Sec. 2. "Adverse action" means a home or remote state action.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-3
"Alternative program"
Sec. 3. "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-4
"Coordinated licensure information system"
Sec. 4. "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-5
"Current significant investigative information"
Sec. 5. "Current significant investigative information" means:
(1) investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or
(2) investigative information that indicates that the nurse

represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-6
"Home state"
Sec. 6. "Home state" means the party state that is the nurse's primary state of residence.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-7
"Home state action"
Sec. 7. "Home state action" means any administrative, civil, equitable, or criminal action permitted by the home state's laws that are imposed on a nurse by the home state's licensing board or other authority, including an action against an individual's license such as revocation, suspension, probation, or any other action that affects a nurse's authorization to practice.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-8
"Licensing board"
Sec. 8. "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-9
"Multistate licensure privilege"
Sec. 9. "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in that party state. All party states have the authority, in accordance with state due process law, to take actions against the nurse's privilege such as revocation, suspension, probation, or any other action that affects a nurse's authorization to practice.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-10
"Nurse"
Sec. 10. "Nurse" means a registered nurse or licensed practical/vocational nurse as defined by the state practice laws of each party state.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-11
"Party state"
Sec. 11. "Party state" means any state that has adopted this compact.
As added by P.L.181-2002, SEC.12.
IC 25-23.2-1-12
"Remote state"
Sec. 12. "Remote state" means a party state, other than the home state:
(1) where the patient is located at the time nursing care is provided; or
(2) in the case of the practice of nursing not involving a patient, in a party state where the recipient of nursing practice is located.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-13
"Remote state action"
Sec. 13. "Remote state action" means:
(1) any administrative, civil, equitable, or criminal action permitted by a remote state's laws that are imposed on a nurse by the remote state's licensing board or other authority, including actions against an individual's multistate licensure privilege to practice in the remote state; and
(2) cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards of remote states.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-14
"State"
Sec. 14. "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-1-15
"State practice laws"
Sec. 15. "State practice laws" means the individual party state's laws and rules that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. The term does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.
As added by P.L.181-2002, SEC.12.



CHAPTER 2. GENERAL PROVISIONS AND JURISDICTION

IC 25-23.2-2-1
Recognition of nursing licenses; obtaining or retaining a nursing license
Sec. 1. A license to practice registered nursing issued by a home state to a resident in that state shall be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in the party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state shall be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in the party state. To obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal and all other applicable state laws.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-2-2
Limiting or revoking the multistate licensure of a nurse
Sec. 2. Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such an action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-2-3
Applicable state laws; nurse licensing board jurisdiction
Sec. 3. A nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but includes all nursing practice as defined in IC 25-23-1. The practice of nursing subjects a nurse to the jurisdiction of the nurse licensing board, the courts, and the laws in that party state.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-2-4
Additional requirements imposed by states; recognition of a multistate licensure privilege
Sec. 4. This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if a license is required by state law as

a precondition for qualifying for advanced practice registered nurse authorization.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-2-5
Licensure of individuals not residing in a party state
Sec. 5. Individuals not residing in a party state continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals is not recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.
As added by P.L.181-2002, SEC.12.



CHAPTER 3. APPLICATIONS FOR LICENSURE IN A PARTY STATE

IC 25-23.2-3-1
Duties of a licensing board in a party state
Sec. 1. Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other party state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-3-2
Licensure in one party state at a time
Sec. 2. A nurse in a party state may hold licensure in only one (1) party state at a time, issued by the home state.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-3-3
Changing primary state of residence
Sec. 3. A nurse who intends to change primary state of residence may apply for licensure in the new home state before the change. However, a new license may not be issued by a party state until a nurse provides evidence of change in primary state of residence satisfactory to the new home state's licensing board.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-3-4
Changing primary state of residence between two party states
Sec. 4. (a) If a nurse changes primary state of residence by moving between two (2) party states, and obtains a license from the new home state, the license from the former home state is no longer valid.
(b) If a nurse changes primary state of residence by moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and remains in force if provided by the laws of the nonparty state.
(c) If a nurse changes primary state of residence by moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-3-5
Requirements for a nurse licensed in a party state who obtains employment as a nurse in Indiana
Sec. 5. (a) A nurse who is licensed in a party state and who obtains employment as a nurse in Indiana shall file a multistate

licensure privilege form with the Indiana professional licensing agency and pay the fee established by the licensing board. Before commencing employment the nurse shall obtain approval from the licensing board.
(b) Each registered nurse and each licensed practical nurse who holds a multistate licensure privilege in Indiana shall notify the licensing board of a change of address within thirty (30) days after the change.
(c) Notification of multistate licensure privilege as a registered nurse expires on October 31 in each odd-numbered year. Failure to update the notification of multistate licensure privilege on or before the expiration date automatically renders the multistate licensure privilege invalid without any action by the licensing board.
(d) Notification of multistate licensure privilege to practice as a licensed practical nurse expires October 31 in each even-numbered year. Failure to update the notification of multistate licensure privilege on or before the expiration date automatically renders the multistate licensure privilege invalid without any action by the licensing board.
(e) Multistate licensure privileges invalidated under this section may not be reinstated.
(f) A nurse whose privileges have been invalidated under this section may obtain new multistate licensure privileges by complying with subsection (a).
(g) The procedures and fee for updating the multistate licensure privilege shall be set by the licensing board.
(h) At the time of updating the notification of multistate licensure privilege, each registered nurse and each licensed practical nurse shall pay the fee for updating the multistate licensure privilege.
(i) Sixteen percent (16%) of the amount of fees collected under this section shall be deposited in the impaired nurses account of the state general fund established by IC 25-23-1-34.
As added by P.L.181-2002, SEC.12. Amended by P.L.1-2003, SEC.75; P.L.1-2006, SEC.455.



CHAPTER 4. ADVERSE ACTIONS

IC 25-23.2-4-1
Chapter application
Sec. 1. This chapter applies in addition to IC 25-23.2-2.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-2
Requirements for remote state's licensing board
Sec. 2. The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for such action if known. The licensing board of a remote state shall promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-3
Authority of licensing board of a party state
Sec. 3. The licensing board of a party state has authority to complete any pending investigations for a nurse who changes primary state of residence during the course of such investigations. The licensing board also has authority to take appropriate action and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-4
Adverse actions by remote state
Sec. 4. A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state has authority to impose adverse action against the license issued by the home state.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-5
Consideration of adverse action by a home state
Sec. 5. For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-6 Requirements for action based on findings of remote state
Sec. 6. The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-4-7
Alternative programs
Sec. 7. Nothing in this compact overrides a party state's decision that participation in an alternative program may be used instead of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from the other party state.
As added by P.L.181-2002, SEC.12.



CHAPTER 5. ADDITIONAL AUTHORITY INVESTED IN PARTY STATE NURSE LICENSING BOARDS

IC 25-23.2-5-1
Powers of party state nurse licensing boards
Sec. 1. Notwithstanding any other powers, party state nurse licensing boards may:
(1) if otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse;
(2) issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses and the production of evidence from another party state shall be enforced in the latter state by any court with jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees consistent with Indiana law;
(3) issue cease and desist orders to limit or revoke a nurse's authority to practice in their state; and
(4) adopt uniform rules as provided for in IC 25-23.2-7-3.
As added by P.L.181-2002, SEC.12.



CHAPTER 6. COORDINATED LICENSURE INFORMATION SYSTEM

IC 25-23.2-6-1
Party state participation in data base of licensed nurses
Sec. 1. All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical/vocational nurses. This system includes information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-2
Reporting requirements for party state's licensing board
Sec. 2. Notwithstanding any other law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials to the coordinated licensure information system.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-3
Reporting significant investigative information
Sec. 3. Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-4
Designation of information not to disclose
Sec. 4. Notwithstanding any other law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-5
Personally identifiable information
Sec. 5. Any personally identifiable information obtained by a party state's licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-6
Information to be expunged      Sec. 6. Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information shall also be expunged from the coordinated licensure information system.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-6-7
Formulation of procedures for identification, collection, and exchange of information
Sec. 7. The compact administrators, acting jointly and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.
As added by P.L.181-2002, SEC.12.



CHAPTER 7. COMPACT ADMINISTRATION AND INTERCHANGE OF INFORMATION

IC 25-23.2-7-1
Compact administrator
Sec. 1. The executive director of the Indiana professional licensing agency of each party state, or that person's designee, shall be the administrator of this compact for that person's state.
As added by P.L.181-2002, SEC.12. Amended by P.L.1-2006, SEC.456.

IC 25-23.2-7-2
Duties of compact administrator
Sec. 2. The compact administrator of each party state shall furnish to the compact administrator of each other party state any information and documents, including, but not limited to, a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation information, to facilitate the administration of this compact.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-7-3
Rules developed by compact administrator
Sec. 3. Compact administrators may develop uniform rules to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by party states under IC 25-23.2-5.
As added by P.L.181-2002, SEC.12.



CHAPTER 8. IMMUNITY

IC 25-23.2-8-1
Immunity
Sec. 1. Neither a party state nor an officer, employee, or agent of a party state's nurse licensing board who acts in accordance with this compact is liable on account of any act or omission in good faith while engaged in the performance of duties under this compact. Good faith in this article does not include willful misconduct, gross negligence, or recklessness.
As added by P.L.181-2002, SEC.12.



CHAPTER 9. ENTRY INTO FORCE, WITHDRAWAL, AND AMENDMENT

IC 25-23.2-9-1
Effective date of compact; withdrawal from compact
Sec. 1. This compact becomes effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this compact.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-9-2
Effect of withdrawal from compact
Sec. 2. No withdrawal affects the validity or applicability by the licensing boards of states remaining party to the compact of any report of adverse action occurring before the withdrawal.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-9-3
Effect of compact on arrangements with nonparty states
Sec. 3. This compact shall not be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with this compact.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-9-4
Amendment of compact
Sec. 4. This compact may be amended by the party states. No amendment to this compact becomes effective and binding upon the party states unless and until it is enacted into the laws of all party states.
As added by P.L.181-2002, SEC.12.



CHAPTER 10. CONSTRUCTION AND SEVERABILITY

IC 25-23.2-10-1
Construction of compact; provisions of compact severable
Sec. 1. This compact shall be liberally construed to effectuate its purposes. The provisions of this compact are severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or if the applicability of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of this compact to any government, agency, person, or circumstance is not affected thereby. If this compact is held contrary to the constitution of any state party thereto, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to a severable matter.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-10-2
Settling disputes arising under compact
Sec. 2. If party states find a need for settling disputes arising under this compact:
(1) the party states may submit the issues in dispute to an arbitration panel comprised of an individual appointed by the compact administrator in the home state, an individual appointed by the compact administrator in each remote state involved, and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute; and
(2) the decision of a majority of the arbitrators is final and binding.
As added by P.L.181-2002, SEC.12.

IC 25-23.2-10-3
Article expiration
Sec. 3. This article expires July 1, 2006.
As added by P.L.181-2002, SEC.12.






ARTICLE 23.5. OCCUPATIONAL THERAPISTS

CHAPTER 1. DEFINITIONS

IC 25-23.5-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-2
"Board"
Sec. 2. "Board" refers to the medical licensing board of Indiana.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-3
"Committee"
Sec. 3. "Committee" refers to the occupational therapy committee established under IC 25-23.5-2-1.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-4
"Occupational therapist"
Sec. 4. "Occupational therapist" means a person who practices occupational therapy.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-5
"Occupational therapy"
Sec. 5. "Occupational therapy" means the functional assessment of learning and performance skills and the analysis, selection, and adaptation of exercises or equipment for a person whose abilities to perform the requirements of daily living are threatened or impaired by physical injury or disease, mental illness, a developmental deficit, the aging process, or a learning disability. The term consists primarily of the following functions:
(1) Planning and directing exercises and programs to improve sensory-integration and motor functioning at a level of performance neurologically appropriate for a person's stage of development.
(2) Analyzing, selecting, and adapting functional exercises to achieve and maintain a person's optimal functioning in daily living tasks and to prevent further disability.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-5.5
"Occupational therapy aide"
Sec. 5.5. (a) "Occupational therapy aide" means a person who:         (1) assists in the delivery of occupational therapy according to a treatment plan established by an occupational therapist; and
(2) works under the direct supervision of an:
(A) occupational therapist; or
(B) occupational therapy assistant.
(b) The term does not include a person who does any of the following:
(1) Performs assessments or reassessments.
(2) Establishes treatment plans.
(3) Initiates treatment modifications.
As added by P.L.177-1997, SEC.3.

IC 25-23.5-1-6
"Occupational therapy assistant"
Sec. 6. "Occupational therapy assistant" means a person who provides occupational therapy services under the supervision of an occupational therapist.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-1-7
"Person"
Sec. 7. "Person" means an individual.
As added by P.L.238-1989, SEC.1.



CHAPTER 2. OCCUPATIONAL THERAPY COMMITTEE

IC 25-23.5-2-1
Establishment of committee
Sec. 1. The occupational therapy committee is established.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-2
Membership of committee; qualifications
Sec. 2. The committee consists of five (5) members appointed by the governor for terms of three (3) years. The committee must include the following:
(1) At least two (2) occupational therapists who:
(A) are residents of Indiana;
(B) have at least three (3) years experience as occupational therapists; and
(C) are certified under this article.
(2) At least one (1) physician licensed under IC 25-22.5 who is familiar with occupational therapy.
(3) At least one (1) person who:
(A) is a resident of Indiana; and
(B) is not associated with occupational therapy in any way other than as a consumer.
As added by P.L.238-1989, SEC.1. Amended by P.L.48-1991, SEC.41.

IC 25-23.5-2-3
Occupational therapist member; requirement of ongoing practice
Sec. 3. An occupational therapist appointed to the committee must continue to practice occupational therapy while serving as a member of the committee.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-4
Removal of members
Sec. 4. A member of the committee may be removed by the board without cause.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-5
Duties of committee
Sec. 5. The committee shall:
(1) consider the qualifications of persons who apply for certificates under this article;
(2) provide for examinations required under this article;
(3) certify qualified persons;
(4) propose rules to the board concerning the competent practice of occupational therapy and the administration of this article; and         (5) recommend to the board the amounts of fees required under this article.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-6
Adoption of standards; fees
Sec. 6. (a) After considering the committee's proposed rules, the board shall adopt rules under IC 4-22-2 establishing standards for:
(1) the competent practice of occupational therapy;
(2) the renewal of certificates issued under this article; and
(3) standards for the administration of this article.
(b) After considering the committee's recommendations for fees, the board shall establish fees under IC 25-1-8-2.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-7
Preparation, conduct, and scoring of examinations; use of testing company services
Sec. 7. The committee may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-2-8
Per diem, travel, and other expenses
Sec. 8. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2(b). Each member of the committee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.238-1989, SEC.1.



CHAPTER 3. UNLAWFUL PRACTICES; PENALTY

IC 25-23.5-3-1
Unlawful practices
Sec. 1. A person may not:
(1) profess to be an occupational therapist;
(2) profess to be an occupational therapy assistant;
(3) use the title "occupational therapist";
(4) use the title "occupational therapy assistant"; or
(5) use the initials "O.T.", "O.T.A.", "O.T.R.", or "C.O.T.A." or any other words, letters, abbreviations, or insignia indicating or implying that the person is an occupational therapist or occupational therapy assistant certified under this article;
unless the person is certified under this article.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-3-2
Violations; misdemeanor
Sec. 2. A person who violates this chapter commits a Class B misdemeanor.
As added by P.L.238-1989, SEC.1.



CHAPTER 4. RESERVED



CHAPTER 5. CERTIFICATION; EXAMINATIONS

IC 25-23.5-5-1
Application; contents
Sec. 1. A person who applies for a certificate as an occupational therapist or occupational therapy assistant must present satisfactory evidence to the committee that the person:
(1) does not have a conviction for a crime that has a direct bearing on the person's ability to practice competently;
(2) has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the person was not able to practice as an occupational therapist or occupational therapy assistant without endangering the public;
(3) has graduated from a school or program of occupational therapy or a program for occupational therapy assistants approved by the board; and
(4) has passed an occupational therapist or occupational therapy assistant licensing or certifying examination approved by the board.
As added by P.L.238-1989, SEC.1. Amended by P.L.33-1993, SEC.33.

IC 25-23.5-5-2
Application; supervised fieldwork experience
Sec. 2. (a) The board may require a person who applies for a certificate as an occupational therapist to have successfully completed supervised fieldwork experience arranged and approved by the school or program from which the person graduated.
(b) The board may require a person who applies for a certificate as an occupational therapy assistant to have successfully completed supervised fieldwork experience arranged and approved by the program from which the person graduated.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-3
Application fee
Sec. 3. A person applying for a certificate under this article must pay a fee.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-4
Examination; minimum requirements
Sec. 4. A person who satisfies the requirements of sections 1 through 3 of this chapter may take the examination provided by the board.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-5 Examinations; times and places; subject areas
Sec. 5. (a) The committee shall provide for examinations to be given at least two (2) times a year at times and places established by the board.
(b) The committee shall provide for examinations that test a person's knowledge of the basic and clinical sciences as they relate to occupational therapy, occupational therapy theory and procedures, and other subjects the committee considers useful to test a person's fitness to practice as an occupational therapist or occupational therapy assistant.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-6
Issuance of certificate
Sec. 6. The committee shall issue a certificate to a person who:
(1) achieves a passing score, as determined by the board, on the examination provided under this chapter; and
(2) is otherwise qualified under this article.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-7
Refusal to issue certificate; probationary certificate
Sec. 7. The committee may refuse to issue a certificate or may issue a probationary certificate to a person if:
(1) the person has been disciplined by an administrative agency in another jurisdiction; and
(2) the committee determines that the violation for which the person was disciplined has a direct bearing on the person's ability to practice as an occupational therapist or occupational therapy assistant.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-8
Probationary certificate; conditions; removal of limitation
Sec. 8. (a) If the committee issues a probationary certificate under section 7 of this chapter, the committee may require the person who holds the certificate to perform one (1) or more of the following conditions:
(1) Report regularly to the committee upon a matter that is the basis for the probation.
(2) Limit practice to areas prescribed by the committee.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the committee.
(b) The committee shall remove a limitation placed on a probationary certificate if after a hearing the committee finds that the deficiency that caused the limitation has been remedied.
As added by P.L.238-1989, SEC.1. Amended by P.L.32-2000, SEC.14.
IC 25-23.5-5-9
Expiration of certificate; renewal
Sec. 9. (a) A certificate issued by the committee expires on a date established by the Indiana professional licensing agency under IC 25-1-5-4 in the next even-numbered year following the year in which the certificate was issued.
(b) A person may renew a certificate by paying a renewal fee on or before the expiration date of the certificate.
(c) If a person fails to pay a renewal on or before the expiration date of a certificate, the certificate becomes invalid.
As added by P.L.238-1989, SEC.1. Amended by P.L.1-2006, SEC.457.

IC 25-23.5-5-10
Reinstatement of invalid certificate
Sec. 10. (a) The committee shall reinstate an invalid certificate up to three (3) years after the expiration date of the certificate if the person holding the invalid certificate meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a certificate expired, the person holding the certificate may renew the certificate by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.238-1989, SEC.1. Amended by P.L.269-2001, SEC.19.

IC 25-23.5-5-11
Temporary permit; requirements; expiration; renewal
Sec. 11. (a) The committee may issue a temporary permit to a person to profess to be an occupational therapist or occupational therapy assistant if the person pays a fee and the person:
(1) has a valid license or certificate to practice from another state and the person has applied for a certificate from the committee;
(2) is practicing in a state that does not license or certify occupational therapists or occupational therapy assistants but is certified by a national occupational therapy association approved by the committee and the person has applied for a certificate from the committee; or
(3) has been approved by the committee to take the next examination and has graduated from a school or program approved by the committee and the person has completed the fieldwork experience requirement.
(b) A person with a temporary permit issued under subsection (a)(3) may profess to be an occupational therapist or an occupational therapy assistant only under the supervision of an occupational therapist certified under this article.
(c) A temporary permit expires the earlier of:
(1) the date the person holding the permit is issued a certificate under this article; or         (2) the date the committee disapproves the person's certificate application.
(d) The committee may renew a temporary permit if the person holding the permit was scheduled to take the next examination and the person:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(e) A permit renewed under subsection (c) expires on the date the person holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.238-1989, SEC.1. Amended by P.L.48-1991, SEC.42.

IC 25-23.5-5-12
Notice of retirement from practice
Sec. 12. (a) A person who is certified under this article shall notify the committee in writing when the person retires from practice.
(b) Upon receipt of the notice, the committee shall:
(1) record the fact the person is retired; and
(2) release the person from further payment of renewal fees.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-13
Surrender of certificate; reinstatement
Sec. 13. (a) If a person surrenders a certificate to the committee, the committee may reinstate the certificate upon written request by the person.
(b) If the committee reinstates a certificate, the committee may impose conditions on the certificate appropriate to the reinstatement.
(c) A person may not surrender a certificate without written approval by the committee if a disciplinary proceeding under this article is pending against the person.
As added by P.L.238-1989, SEC.1.

IC 25-23.5-5-14
Exemption from examination requirement
Sec. 14. A person who applies for a certificate under this article may be exempted by the committee from the examination requirement under section 6 of this chapter if the person:
(1) is licensed or certified to practice as an occupational therapist or occupational therapy assistant in another state; or
(2) is practicing in a state that does not license or certify occupational therapists or occupational therapy assistants and is certified by a national occupational therapy association approved by the board;
and is otherwise qualified under sections 1 through 3 of this chapter and pays an additional fee.
As added by P.L.238-1989, SEC.1.
IC 25-23.5-5-15
Graduate of educational program in foreign country; certificate requirements
Sec. 15. The committee may issue a certificate to a person who has graduated as an occupational therapist or occupational therapy assistant from an educational program in a foreign country if the person:
(1) graduated from an educational program approved by the board;
(2) does not have a conviction for:
(A) an act that would constitute a ground for a disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the person's ability to practice competently;
(3) has not been the subject of a disciplinary action initiated by a licensing agency of another state or jurisdiction on the ground that the person was not able to practice as an occupational therapist or occupational therapy assistant without endangering the public;
(4) passes the examination required under this chapter; and
(5) pays a fee.
As added by P.L.238-1989, SEC.1.






ARTICLE 23.6. MARRIAGE AND FAMILY THERAPISTS

CHAPTER 1. DEFINITIONS

IC 25-23.6-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.186-1990, SEC.9.



CHAPTER 2. SOCIAL WORK CERTIFICATION AND MARRIAGE AND FAMILY THERAPISTS CREDENTIALING BOARD

IC 25-23.6-2-1
Establishment of board
Sec. 1. The social worker, marriage and family therapist, and mental health counselor board is established.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.28.

IC 25-23.6-2-2
Membership of board; qualifications; political affiliation
Sec. 2. (a) The board consists of nine (9) members appointed by the governor for terms of three (3) years. The board must include the following:
(1) Two (2) marriage and family therapists who:
(A) have at least a master's degree in marriage and family therapy or a related field from an institution of higher learning;
(B) are licensed under this chapter; and
(C) have five (5) years of experience in marriage and family therapy.
(2) One (1) social worker who:
(A) has at least a master's degree in social work from an institution of higher education accredited by the Council on Social Work Education;
(B) is licensed under this article; and
(C) has at least five (5) years of experience as a social worker.
(3) One (1) social services director of a hospital with a social work degree who has at least three (3) years of experience in a hospital setting.
(4) Two (2) mental health counselors who:
(A) have at least a master's degree in mental health counseling;
(B) are licensed under this article; and
(C) have at least five (5) years experience as a mental health counselor.
(5) Two (2) consumers who have never been credentialed under this article.
(6) One (1) physician licensed under IC 25-22.5 who has training in psychiatric medicine.
(b) Not more than five (5) members of the board may be from the same political party.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.35; P.L.255-1996, SEC.17; P.L.147-1997, SEC.29; P.L.2-1998, SEC.67.

IC 25-23.6-2-3 Per diem, travel, and other expenses
Sec. 3. Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2(b). Each member of the board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-2-4
Removal of governor appointed member
Sec. 4. A member of the board who is appointed by the governor may not be removed from the board except by action of the governor.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-2-5
Chairman; term
Sec. 5. The board shall elect a chairman from among the members of the board for a one (1) year term. An individual may not be elected as chairman for more than two (2) consecutive one (1) year terms.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-2-6
Meetings
Sec. 6. The board shall meet at least one (1) time each year.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.36.

IC 25-23.6-2-7
Duties of board
Sec. 7. The board shall consider matters that are of interest to all board sections.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.37.

IC 25-23.6-2-8
Adoption of standards; fees; duties of board
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 establishing standards for the following:
(1) The competent practice of marriage and family therapy, social work, clinical social work, and mental health counseling.
(2) The renewal of licenses issued under this article.
(3) Standards for the administration of this article.
(4) Continuing education requirements for an individual seeking renewal of licensure as a social worker, clinical social worker, or marriage and family therapist.
(5) The retention of patient records and reports by a counselor.
(6) The approval of continuing education providers, programs,

courses, fees, and proof of course completion.
(b) The board shall establish fees under IC 25-1-8-2.
(c) The board shall do the following:
(1) Consider the qualifications of individuals who apply for a license under this article.
(2) Provide for examinations required under this article.
(3) Subject to IC 25-1-8-6, renew licenses under this article.
(4) Conduct proceedings under IC 25-1-9.
As added by P.L.186-1990, SEC.9. Amended by P.L.255-1996, SEC.18; P.L.147-1997, SEC.30; P.L.269-2001, SEC.20.

IC 25-23.6-2-9
Social worker section established
Sec. 9. (a) The social worker section of the board is established. The section consists of the following:
(1) Two (2) social worker members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the social worker section, two (2) of whom must be social workers, constitute a quorum.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.38; P.L.255-1996, SEC.19; P.L.147-1997, SEC.31.

IC 25-23.6-2-10
Marriage and family therapist section established
Sec. 10. (a) The marriage and family therapist section of the board is established. The section consists of the following:
(1) Two (2) marriage and family therapist members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the marriage and family therapist section, two (2) of whom must be marriage and family therapists, constitute a quorum.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.39; P.L.147-1997, SEC.32.

IC 25-23.6-2-10.5
Mental health counselor section established
Sec. 10.5. (a) The mental health counselor section of the board is established. The section consists of the following:
(1) Two (2) mental health counselor members of the board.
(2) Two (2) consumer members of the board.
(3) One (1) physician member of the board.
(b) Three (3) members of the mental health counselor section, two (2) of whom must be mental health counselors, constitute a quorum.
As added by P.L.147-1997, SEC.33.

IC 25-23.6-2-11
Duties of the social worker and marriage and family therapist

sections
Sec. 11. The social worker, marriage and family therapist, and mental health counselor sections of the board shall do the following:
(1) Approve continuing education courses authorized under this article.
(2) Propose rules to the board concerning the practice of the profession regulated by each section.
(3) Other duties as directed by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.40; P.L.255-1996, SEC.20; P.L.147-1997, SEC.34.

IC 25-23.6-2-12
Examinations; testing company services
Sec. 12. The board may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.186-1990, SEC.9.



CHAPTER 3. CERTIFIED MARRIAGE AND FAMILY THERAPISTS; UNLAWFUL PRACTICES; PENALTY

IC 25-23.6-3-1
Unlawful practices
Sec. 1. An individual may not:
(1) profess to be a licensed marriage and family therapist;
(2) use the title:
(A) "licensed marriage and family therapist";
(B) "marriage and family therapist"; or
(C) "family therapist";
(3) use any other words, letters, abbreviations, or insignia indicating or implying that the individual is a licensed marriage and family therapist; or
(4) practice marriage and family therapy for compensation;
unless the individual is licensed under this article, IC 25-22.5, or IC 25-33.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.35.

IC 25-23.6-3-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the marriage and family therapy services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine or psychology or a course of study to gain licensure under this article in an accredited institution of higher education or training institution, or is a graduate accumulating experience required for licensure if:
(A) the activities are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(B) the student or graduate uses a title that contains the term "intern" or "trainee";
(3) Not a resident of Indiana if the person performed services in Indiana for not more than five (5) days in any one (1) month and not more than fifteen (15) days in any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee of or a volunteer for a nonprofit corporation or an organization performing charitable, religious, or educational functions, providing pastoral counseling or other assistance.
(6) A person who provides school counseling or a person who

is certified by a state or national organization that is recognized by the Indiana division of mental health and addiction and who provides counseling in the areas of alcohol or drug abuse addictions.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.36; P.L.215-2001, SEC.100.

IC 25-23.6-3-3
Violations; penalty
Sec. 3. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.37.

IC 25-23.6-3-4
Display of license; contents of promotional material
Sec. 4. An individual who is licensed as a marriage and family therapist shall:
(1) display the license or a clear copy of the license at each location where the marriage and family therapist regularly practices; and
(2) include the words "licensed marriage and family therapist" or the letters "LMFT" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
As added by P.L.147-1997, SEC.38.



CHAPTER 4. SOCIAL WORKER; UNLAWFUL PRACTICES; PENALTY

IC 25-23.6-4-1
Unlawful practices
Sec. 1. An individual may not:
(1) profess to be a licensed social worker or licensed clinical social worker;
(2) use the title:
(A) "licensed social worker";
(B) "licensed clinical social worker";
(C) "clinical social worker";
(D) "psychiatric social worker"; or
(E) "psychosocial worker";
(3) use any other title containing the words "licensed social worker" or "licensed clinical social worker";
(4) use any other words, letters, abbreviations, or insignia indicating or implying that the individual is a licensed social worker or licensed clinical social worker; or
(5) practice as a licensed social worker or clinical social worker for compensation;
unless the individual is licensed under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.39.

IC 25-23.6-4-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the social work or clinical social work services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine, psychology, or a course of study to gain licensure under this article in an accredited institution of higher education or training institution accredited by the Council on Social Work Education, or a graduate accumulating experience required for licensure if:
(A) the services are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(B) the student or graduate uses a title that contains the term "intern", "student", or "trainee".
(3) Not a resident of Indiana if the person performed social work in Indiana for not more than five (5) days in any one (1) month or more than fifteen (15) days in any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or

other member of the clergy.
(5) An employee or a volunteer for an organization performing charitable, religious, or educational functions, providing pastoral counseling, or other assistance.
(6) A person who provides school counseling or a person who is certified by a state or national organization that is recognized by the Indiana division of mental health and addiction and who provides counseling in the areas of alcohol or drug abuse addictions.
(7) A governmental employee who remains in the same job classification or job family of that job classification.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.40; P.L.244-1999, SEC.2; P.L.215-2001, SEC.101.

IC 25-23.6-4-3
Social service designee
Sec. 3. A person who is not licensed under this article may use the title "social service designee" if the person:
(1) provides or assures provision of social services in:
(A) a health facility licensed under IC 16-28;
(B) a hospital licensed under IC 16-21 or IC 12-25;
(C) a substance abuse facility certified by the division of mental health and addiction;
(D) a home health agency licensed under IC 16-27-1; or
(E) a community health center; and
(2) does not profess to be:
(A) a licensed social worker; or
(B) licensed under this article.
As added by P.L.186-1990, SEC.9. Amended by P.L.2-1992, SEC.777; P.L.2-1993, SEC.143; P.L.219-1993, SEC.1; P.L.147-1997, SEC.41; P.L.215-2001, SEC.102.

IC 25-23.6-4-3.1
Use of case manager or discharge planner title by nonlicensed individuals
Sec. 3.1. An individual who is not licensed under this article may use the titles "case manager", "discharge planner", or a related title if the individual:
(1) provides services in a hospital licensed under IC 16-21 or IC 12-25 or a community mental health center; and
(2) does not profess to be licensed under this article.
As added by P.L.147-1997, SEC.42.

IC 25-23.6-4-4
Violations; penalty
Sec. 4. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997,

SEC.43.

IC 25-23.6-4-5
Display of license; contents of promotional materials
Sec. 5. An individual who is licensed as a social worker or clinical social worker shall:
(1) display the license or a clear copy of the license at each location where the social worker or clinical social worker regularly practices; and
(2) include the words "licensed social worker" or "licensed clinical social worker" or the letters "LSW" or "LCSW" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
As added by P.L.147-1997, SEC.44.

IC 25-23.6-4-6
Permitted testimony
Sec. 6. A social worker licensed under this article may provide factual testimony but may not provide expert testimony.
As added by P.L.147-1997, SEC.45.



CHAPTER 4.5. MENTAL HEALTH COUNSELORS; UNLAWFUL PRACTICES

IC 25-23.6-4.5-1
Unlawful practices
Sec. 1. An individual may not:
(1) profess to be a licensed mental health counselor;
(2) use the title:
(A) "licensed mental health counselor";
(B) "mental health counselor"; or
(C) "mental health therapist";
(3) use any other words, letters, abbreviations, or insignia indicating or implying that the individual is a licensed mental health counselor; or
(4) practice mental health counseling for compensation;
unless the individual is licensed under this article, IC 25-22.5, or IC 25-33.
As added by P.L.147-1997, SEC.46.

IC 25-23.6-4.5-2
Exemptions
Sec. 2. (a) This article may not be construed to limit the mental health counseling services performed by a person who does not use a title specified in this article and who is one (1) of the following:
(1) A licensed or certified health care professional acting within the scope of the person's license or certificate.
(2) A student, an intern, or a trainee pursuing a course of study in medicine, psychology, or a course of study to gain licensure under this article in an accredited institution of higher education or training institution, or is a graduate accumulating experience required for licensure if:
(A) the services are performed under qualified supervision and constitute a part of the person's supervised course of study or other level of supervision; and
(B) the student or graduate uses a title that contains the term "intern" or "trainee".
(3) Not a resident of Indiana if the person performed the services in Indiana for not more than five (5) days in any one (1) month or fifteen (15) days within any one (1) calendar year and the person is authorized to perform such services under the laws of the state or country in which the person resides.
(4) A rabbi, priest, Christian Science practitioner, minister, or other member of the clergy.
(5) An employee or a volunteer for an organization performing charitable, religious, or educational functions, providing pastoral counseling, or providing other assistance.
(6) A person who provides school counseling or a person who is certified by a state or national organization that is recognized by the Indiana division of mental health and addiction and who provides counseling in the areas of alcohol or drug abuse

addictions.
(7) A governmental employee who remains in the same job classification or job family of that job classification.
(b) Nothing in this section prohibits a person referred to in subsection (a) from qualifying for licensure under this article.
As added by P.L.147-1997, SEC.46. Amended by P.L.244-1999, SEC.3; P.L.215-2001, SEC.103.

IC 25-23.6-4.5-3
Display of license; contents of promotional materials
Sec. 3. An individual who is licensed as a mental health counselor shall:
(1) display the license or a clear copy of the license at each location where the mental health counselor regularly practices; and
(2) include the words "licensed mental health counselor" or the letters "LMHC" on all promotional materials, including business cards, brochures, stationery, advertisements, and signs that name the individual.
As added by P.L.147-1997, SEC.46.

IC 25-23.6-4.5-4
Violations; penalty
Sec. 4. An individual who violates this chapter after July 1, 1999, commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.46.



CHAPTER 5. SOCIAL WORKERS; CERTIFICATION; EXAMINATIONS

IC 25-23.6-5-1
Social worker license requirements
Sec. 1. An individual who applies for a license as a social worker must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual:
(A) has received at least a bachelor's degree in social work from:
(i) an institution of higher education that is accredited or approved for candidacy by the Council on Social Work Education or approved by the board; or
(ii) a foreign school that has a program of study that is approved by the Foreign Equivalency Determination Service of the Council on Social Work Education; and
has completed two (2) years of experience in the practice of social work under the supervision of a licensed social worker, a licensed clinical social worker, or an equivalent supervisor, as determined by the board, after receiving the bachelor's degree; or
(B) has a master's degree in social work from:
(i) an institution of higher education approved by the board; or
(ii) a foreign school that has a program of study that is approved by the Foreign Equivalency Determination Service of the Council on Social Work Education.
(2) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a social worker without endangering the public.
(4) Pass an examination provided by the board.
(5) Pay the fee established by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.1-1994, SEC.126; P.L.255-1996, SEC.21; P.L.147-1997, SEC.47.



CHAPTER 6. SOCIAL WORKERS; PRIVILEGED COMMUNICATIONS

IC 25-23.6-6-1
Matters related in official capacity; exceptions to privilege
Sec. 1. Matters communicated to a counselor in the counselor's official capacity by a client are privileged information and may not be disclosed by the counselor to any person, except under the following circumstances:
(1) In a criminal proceeding involving a homicide if the disclosure relates directly to the fact or immediate circumstances of the homicide.
(2) If the communication reveals the contemplation or commission of a crime or a serious harmful act.
(3) If:
(A) the client is an unemancipated minor or an adult adjudicated to be incompetent; and
(B) the information communicated to the counselor indicates the client was the victim of abuse or a crime.
(4) In a proceeding to determine mental competency, or a proceeding in which a defense of mental incompetency is raised.
(5) In a civil or criminal malpractice action against the counselor.
(6) If the counselor has the express consent of:
(A) the client; or
(B) in the case of a client's death or disability, the express consent of the client's legal representative.
(7) To a physician if the physician is licensed under IC 25-22.5 and has established a physician-patient relationship with the client.
(8) Circumstances under which privileged communication is abrogated under Indiana law.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.57.



CHAPTER 7. MANDATORY DISCLOSURE BY SOCIAL WORKERS AND CLINICAL SOCIAL WORKERS

IC 25-23.6-7-1
Application of chapter
Sec. 1. (a) This chapter applies to an individual licensed under this article.
(b) This chapter does not apply to:
(1) physicians licensed under IC 25-22.5;
(2) nurses licensed under IC 25-23;
(3) psychologists licensed under IC 25-33; or
(4) attorneys licensed to practice law in Indiana;
when providing counseling services within the scope of practice for which they are licensed.
As added by P.L.186-1990, SEC.9. Amended by P.L.140-1993, SEC.5; P.L.147-1997, SEC.58.

IC 25-23.6-7-2
School counselors; application of chapter
Sec. 2. This chapter does not apply to school counselors who provide counseling services at the following:
(1) An elementary or secondary school accredited by the state board of education.
(2) A state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-3
Pastoral counseling; application of chapter
Sec. 3. This chapter does not apply to a minister, a volunteer, or an employee of a nonprofit organization performing charitable, religious, or educational assistance or giving pastoral counseling.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-4
"Counseling services" defined
Sec. 4. As used in this chapter, "counseling services" means evaluating, treating, or giving advice to, on a fee-for-services, prepaid, or other compensatory basis:
(1) an individual with a mental, an emotional, or a substance abuse problem; or
(2) an individual who seeks instruction in behavior modification, advice concerning interpersonal relationships, or advice concerning problems of daily living, including smoking habits, weight loss, and nutrition.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-5
"Counselor" defined      Sec. 5. As used in this chapter, "counselor" means an individual licensed under this article who provides counseling services on a fee-for-services, prepaid, or other compensatory basis.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.59.

IC 25-23.6-7-6
Disclosure of counselor's educational background
Sec. 6. Before providing counseling services, a counselor shall disclose to the person to whom counseling services are provided the counselor's educational background in the field of counseling, including the following:
(1) Whether the counselor has a degree in counseling or a related field.
(2) The type of degree issued and the institution of higher education that issued the degree.
As added by P.L.186-1990, SEC.9.

IC 25-23.6-7-7
Violations; penalty
Sec. 7. A person who violates section 6 of this chapter or who provides false information or documents under this chapter commits a Class A misdemeanor.
As added by P.L.186-1990, SEC.9. Amended by P.L.147-1997, SEC.60.



CHAPTER 8. CERTIFICATION; EXAMINATIONS

IC 25-23.6-8-1
Application; requirements
Sec. 1. An individual who applies for a license as a marriage and family therapist must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has:
(A) received a master's or doctor's degree in marriage and family therapy, or in a related area as determined by the board from an institution of higher education that meets the requirements under section 2.1(a)(1) of this chapter or from a foreign school that has a program of study that meets the requirements under section 2.1(a)(2) or (2.1)(a)(3) of this chapter; and
(B) completed the educational requirements under section 2.5 of this chapter.
(2) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a marriage and family therapist without endangering the public.
(4) Pass an examination provided by the board.
(5) Pay the fee established by the board.
As added by P.L.186-1990, SEC.9. Amended by P.L.33-1993, SEC.42; P.L.147-1997, SEC.61.



CHAPTER 8.5. MENTAL HEALTH COUNSELORS

IC 25-23.6-8.5-1
Application; requirements
Sec. 1. An individual who applies for a license as a mental health counselor must meet the following requirements:
(1) Furnish satisfactory evidence to the board that the individual has:
(A) received a master's or doctor's degree in an area related to mental health counseling from:
(i) an institution of higher education that meets the requirements under section 2 of this chapter; or
(ii) a foreign school that has a program of study that meets the requirements under section 2 of this chapter;
(B) completed the educational requirements under section 3 of this chapter; and
(C) completed the experience requirements under section 4 of this chapter.
(2) Furnish satisfactory evidence to the board that the individual does not have a conviction for a crime that has a direct bearing on the individual's ability to practice competently.
(3) Furnish satisfactory evidence to the board that the individual has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a mental health counselor without endangering the public.
(4) Pass an examination provided by the board.
(5) Pay the fee established by the board.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-2
Requirements for institution attended by applicant
Sec. 2. An applicant under section 1 of this chapter must have received a master's or doctor's degree in an area related to mental health counseling from an institution of higher education that meets the following requirements:
(1) If the institution was located in the United States or a territory of the United States, at the time of the applicant's graduation the institution was accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
(2) If the institution was located in Canada, at the time of the applicant's graduation the institution was a member in good standing with the Association of Universities and Colleges of Canada.
(3) If the institution was located in a foreign country other than Canada, at the time of the applicant's graduation the institution:
(A) was recognized by the government of the country where the school was located as a program to train in the practice

of mental health counseling or psychotherapy counseling; and
(B) maintained a standard of training substantially equivalent to the standards of institutions accredited by a regional accrediting body recognized by the Commission on Recognition of Postsecondary Accreditation.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-3
Educational requirements
Sec. 3. An applicant under section 1 of this chapter must complete the following educational requirements:
(1) Complete sixty (60) semester hours of graduate coursework in counseling that must include either a master's degree that required not less than forty-eight (48) semester hours or a doctor's degree in counseling. The graduate coursework must include the following content areas:
(A) Human growth and development.
(B) Social and cultural foundations of counseling.
(C) Helping relationship, including counseling theory and practice.
(D) Group dynamics, processes, counseling, and consultation.
(E) Lifestyle and career development.
(F) Assessment and appraisal of individuals.
(G) Research and program evaluation.
(H) Professional orientation and ethics.
(I) Foundations of mental health counseling.
(J) Contextual dimensions of mental health counseling.
(K) Knowledge and skills for the practice of mental health counseling and psychotherapy.
(L) Clinical instruction.
(2) Not less than one (1) supervised clinical practicum, internship, or field experience in a counseling setting, which must include a minimum of one thousand (1,000) clock hours consisting of one (1) practicum of one hundred (100) hours, one (1) internship of six hundred (600) hours, and one (1) advanced internship of three hundred (300) hours with at least one hundred (100) hours of face to face supervision. This requirement may be met by a supervised practice experience that took place away from an institution of higher education but that is certified by an official of the institution of higher education as being equivalent to a clinical mental health graduate level practicum or internship program at an institution accredited by an accrediting agency approved by the United States Department of Education or the Association of Universities and Colleges of Canada.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-4 Clinical experience requirements
Sec. 4. (a) The applicant must have at least three thousand (3,000) hours of post-graduate clinical experience over a two (2) year period. The clinical experience must consist of one hundred (100) hours of face to face supervision under the supervision of a licensed mental health counselor or an equivalent supervisor, as determined by the board.
(b) A doctoral internship may be applied toward the supervised work experience requirement.
(c) Except as provided in subsection (d), the clinical experience requirement may be met by work performed at or away from the premises of the supervising mental health counselor.
(d) The clinical work requirement may not be performed away from the supervising mental health counselor's premises if:
(1) the work is the independent private practice of mental health counseling; and
(2) the work is not performed at a place that has the supervision of a licensed mental health counselor or an equivalent supervisor, as determined by the board.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-5
Eligibility for examination
Sec. 5. An individual who satisfies the requirements of sections 1 and 2 of this chapter may take the examination provided by the board.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-6
Examination; times and places
Sec. 6. The board shall provide for examinations to be given at least once each year at times and places established by the board.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-7
Issuance of license
Sec. 7. The board shall issue a license to an individual who:
(1) achieves a passing score, as determined by the board, on the examination provided under this chapter; and
(2) is otherwise qualified under this article.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-8
Duration of license; renewal
Sec. 8. (a) A license issued by the board is valid for the remainder of the renewal period in effect on the date the certificate was issued.
(b) An individual may renew a license by:
(1) paying a renewal fee on or before the expiration date of the license; and
(2) completing at least twenty (20) hours of continuing

education per licensure year.
(c) If an individual fails to pay a renewal on or before the expiration date of a license, the license becomes invalid.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-9
Reinstatement of invalid license
Sec. 9. (a) The board may reinstate an invalid license up to three (3) years after the expiration date of the license if the individual holding the invalid license meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a license expired, the individual holding the license may reinstate the invalid license by satisfying the requirements for reinstatement established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.147-1997, SEC.71. Amended by P.L.269-2001, SEC.23.

IC 25-23.6-8.5-10
Temporary permit
Sec. 10. (a) The board may issue a temporary permit to an individual to profess to be a mental health counselor if the individual pays a fee and the individual:
(1) has a valid license or certificate to practice from another state and the individual has applied for a license from the board;
(2) is practicing in a state that does not license or certify mental health counselors, but is certified by a national association approved by the board and the individual has applied for a license from the board; or
(3) has been approved by the board to take the examination and has graduated from a school or program approved by the board and the individual has completed any experience requirement.
(b) A temporary permit expires the earlier of:
(1) the date the individual holding the permit is issued a license under this article; or
(2) the date the board disapproves the individual's license application.
(c) The board may renew a temporary permit if the individual holding the permit was scheduled to take the next examination and the individual:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the individual holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-11
Notification of retirement from practice
Sec. 11. (a) An individual who is licensed under this article shall

notify the board in writing when the individual retires from practice.
(b) Upon receipt of the notice, the board shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees and continuing education requirements.
As added by P.L.147-1997, SEC.71.

IC 25-23.6-8.5-12
Exemption from examination requirement
Sec. 12. An individual who applies for a license under this article may be exempted by the board from the examination requirement under this chapter if the individual:
(1) is licensed or certified to practice as a mental health counselor in another state; or
(2) has engaged in the practice of mental health counseling for not less than three (3) of the previous five (5) years;
(3) has passed a licensing examination substantially equivalent to the licensing examination required under this article;
(4) has passed an examination pertaining to the mental health counseling laws and rules of this state; and
(5) has not committed any act or is not under investigation for any act that constitutes a violation of this article;
and is otherwise qualified under sections 1 and 2 of this chapter and pays an additional fee.
As added by P.L.147-1997, SEC.71.



CHAPTER 9. MARRIAGE AND FAMILY THERAPIST; PRIVILEGED COMMUNICATIONS

IC 25-23.6-9-1 Repealed
(Repealed by P.L.147-1997, SEC.75.)



CHAPTER 10. REPEALED



CHAPTER 11. PROHIBITED PRACTICES

IC 25-23.6-11-1
Description of services
Sec. 1. (a) Except for an individual who is licensed under IC 25-22.5, licensed under IC 25-33, is an advanced practice nurse (as defined by IC 25-23-1-1(b)), or licensed under this article, and who uses the terms within the scope of the individual's education, training, and licensure, an individual may not knowingly describe services the individual performs using the following terms:
(A) "Psychotherapy".
(B) "Clinical psychology".
(b) An individual who violates this section commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.72.

IC 25-23.6-11-2
Use of license
Sec. 2. (a) An individual may not knowingly use a license issued under this article unless:
(1) the license was issued to the individual; and
(2) the license is valid.
(b) An individual who violates this section commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.72.

IC 25-23.6-11-3
False or forged information to obtain license
Sec. 3. (a) An individual may not knowingly present false or forged information or documents to the board for the purpose of obtaining a license under this article.
(b) An individual who violates this section commits a Class A misdemeanor.
As added by P.L.147-1997, SEC.72.






ARTICLE 23.7. MANUFACTURED HOME INSTALLERS

CHAPTER 1. APPLICATION OF ARTICLE

IC 25-23.7-1-1
Application of article
Sec. 1. This article applies to a person who installs manufactured homes for occupancy as single family dwellings.
As added by P.L.162-2002, SEC.7. Amended by P.L.87-2005, SEC.32.



CHAPTER 2. DEFINITIONS

IC 25-23.7-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-2
"Board"
Sec. 2. "Board" refers to the manufactured home installer licensing board established by IC 25-23.7-3-1.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-3
"Installation" or "install"
Sec. 3. "Installation" or "install" means any of the following:
(1) The construction, whether temporary or permanent, of a structural support system for a manufactured home.
(2) The placement or erection of a manufactured home or manufactured home components on a structural support system.
(3) Supporting, blocking, leveling, securing, anchoring, or adjusting any structural component of a manufactured home.
(4) The connection of multiple or expandable sections or components of a manufactured home.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-4
"Installer"
Sec. 4. "Installer" means an individual who contracts to install or installs a manufactured home.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-5
"Licensee"
Sec. 5. "Licensee" means an individual who installs manufactured homes and is licensed under this article.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-2-6
"Licensing agency"
Sec. 6. "Licensing agency" refers to the Indiana professional licensing agency established by IC 25-1-5-3.
As added by P.L.162-2002, SEC.7. Amended by P.L.1-2006, SEC.458.

IC 25-23.7-2-7
"Manufactured home"
Sec. 7. "Manufactured home" means a:         (1) dwelling meeting the definition set forth in IC 22-12-1-16; or
(2) mobile home being installed in a mobile home community.
As added by P.L.162-2002, SEC.7. Amended by P.L.87-2005, SEC.33.

IC 25-23.7-2-7.5
"Mobile home"
Sec. 7.5. "Mobile home" has the meaning set forth in IC 16-41-27-4.
As added by P.L.87-2005, SEC.34.

IC 25-23.7-2-7.6
"Mobile home community"
Sec. 7.6. "Mobile home community" has the meaning set forth in IC 16-41-27-5.
As added by P.L.87-2005, SEC.35.

IC 25-23.7-2-8
"Secretary"
Sec. 8. "Secretary" has the meaning set forth in IC 25-1-6-5(c).
As added by P.L.162-2002, SEC.7.



CHAPTER 3. MANUFACTURED HOME INSTALLER LICENSING BOARD

IC 25-23.7-3-1
Establishment of board
Sec. 1. The manufactured home installer licensing board is established.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-2
Members
Sec. 2. (a) The board consists of nine (9) members appointed by the governor as follows:
(1) Four (4) members who are installers, each of whom:
(A) is licensed in Indiana as an installer; and
(B) has been actively engaged in the installation of manufactured homes for at least five (5) years immediately before the member's appointment to the board.
(2) One (1) member who represents manufactured home manufacturers with production facilities in Indiana.
(3) One (1) member who represents manufactured home dealers.
(4) One (1) member who is an operator or who is employed by an operator of a mobile home community licensed under IC 16-41-27.
(5) One (1) member who is an owner of or who is employed by a primary inspection agency, a designation issued under 24 CFR 3282 by the United States Department of Housing and Urban Development.
(6) One (1) member who represents the general public and who is not associated with the manufactured home industry other than as a consumer.
(b) The members of the board must be residents of Indiana.
As added by P.L.162-2002, SEC.7. Amended by P.L.87-2005, SEC.36.

IC 25-23.7-3-3
Terms of members
Sec. 3. (a) Each member of the board shall serve a term of four (4) years and until the member's successor is appointed and qualified.
(b) A board member may not serve more than two (2) consecutive terms.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-4
Removal of member; vacancies
Sec. 4. (a) The governor may remove a board member at any time for incompetency, neglect of duty, or unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term. As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-5
Board meetings; quorum; majority vote required
Sec. 5. (a) The board shall meet at least two (2) times each calendar year upon the call of the chairperson or the written request of a majority of the members of the board.
(b) The chairperson shall establish the time and place for each meeting.
(c) Five (5) members of the board constitute a quorum.
(d) Except as otherwise provided in this article, at least five (5) votes are necessary for the board to take official action.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-6
Salary per diem; travel expenses
Sec. 6. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Each member of the board is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-7
Chairperson; vice chairperson; presiding officer
Sec. 7. (a) Each year the board shall elect a member as chairperson and a member as vice chairperson.
(b) The chairperson and vice chairperson shall serve until their successor is elected.
(c) The chairperson shall preside at all meetings at which the chairperson is present. The vice chairperson shall preside at meetings in the absence of the chairperson and shall perform other duties as the chairperson directs.
(d) If the chairperson and vice chairperson are absent from a meeting of the board when a quorum exists, the members who are present may elect a presiding officer who shall serve as acting chairperson until the conclusion of the meeting or until the arrival of the chairperson or vice chairperson.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-3-8
Board duties and powers
Sec. 8. The board shall:
(1) enforce and administer this article;
(2) adopt rules under IC 4-22-2 for the administration and enforcement of this article, including competency standards and a code of ethics for licensed installers;
(3) prescribe the requirements for and the form of licenses

issued or renewed under this article;
(4) issue, deny, suspend, and revoke licenses in accordance with this article;
(5) in accordance with IC 25-1-7, investigate and prosecute complaints involving licensees or individuals the board has reason to believe should be licensees, including complaints concerning the failure to comply with this article or rules adopted under this article;
(6) bring actions in the name of the state of Indiana in an appropriate circuit court to enforce compliance with this article or rules adopted under this article;
(7) establish fees in accordance with IC 25-1-8;
(8) inspect the records of a licensee in accordance with rules adopted by the board;
(9) conduct or designate a board member or other representative to conduct public hearings on any matter for which a hearing is required under this article and to exercise all powers granted under IC 4-21.5; and
(10) maintain the board's office, files, records, and property in the city of Indianapolis.
As added by P.L.162-2002, SEC.7.



CHAPTER 4. LICENSING AGENCY; BOARD SECRETARY

IC 25-23.7-4-1
Board secretary; secretary duties
Sec. 1. The licensing agency shall provide the board with a competent person to serve as secretary of the board. The secretary is not a member of the board. The secretary, through the licensing agency, shall:
(1) keep a complete and accurate record of all proceedings of the board;
(2) keep a current file of all licenses and licensees; and
(3) perform any other duties assigned by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-4-2
Licensing agency responsibilities
Sec. 2. The licensing agency shall provide the board with clerical or other assistants, including investigators, necessary for the proper performance of the board's duties.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-4-3
Money collected; expenses paid from state general fund
Sec. 3. The secretary shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state. All expenses incurred in the administration of this article shall be paid from the state general fund.
As added by P.L.162-2002, SEC.7.



CHAPTER 5. LICENSING REQUIREMENTS

IC 25-23.7-5-1
Licensing requirement; political subdivision's powers; licensing exemptions
Sec. 1. (a) Except as provided in subsection (b), an individual may not install a manufactured home without first obtaining from the board a license authorizing the individual to install a manufactured home. A political subdivision may not require a licensee to submit to any other form of licensing except for that required by a political subdivision for onsite electrical, plumbing, or mechanical systems installation. However, this article does not limit the power of a political subdivision to regulate the quality and character of work performed by a licensee through the enforcement of building codes or conducting inspections.
(b) An individual acting at all times at the direction and under the supervision of a licensed installer need not be licensed in order to install a manufactured home. A licensee is fully responsible for all installation work performed under the licensee's direction or supervision.
(c) This section does not prohibit:
(1) a manufactured housing community owner;
(2) a manufactured housing community manager; or
(3) the employees of a person described in subdivision (1) or (2);
from providing maintenance to an installation if that maintenance does not otherwise require a license by a political subdivision for onsite electrical, plumbing, or mechanical systems installation.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-5-2
Licensing requirements
Sec. 2. An individual who applies for a license as an installer of a manufactured home must do the following:
(1) Furnish evidence satisfactory to the board showing that the individual:
(A) is at least eighteen (18) years of age;
(B) has successfully completed the board approved installation training course;
(C) has successfully completed a board approved course concerning Indiana law regarding:
(i) the installation requirements for manufactured homes; and
(ii) the state department of health requirements that apply to manufactured homes;
(D) has:
(i) at least one (1) year of experience installing manufactured homes under the direction and supervision of a licensed installer; or                 (ii) three (3) references, two (2) of whom are licensed installers familiar with the individual's work experience and competency; and
(E) has not been:
(i) convicted of an act that would constitute a ground for disciplinary action under this article; or
(ii) the subject of a disciplinary action by the licensing or certification agency of another state or jurisdiction in connection with the installation of manufactured homes.
(2) Verify the information submitted on the application form.
(3) Submit proof of insurance or a surety bond:
(A) issued by an insurance or a surety company authorized to transact business in Indiana;
(B) in an amount determined by the board; and
(C) with the terms and conditions established by the board.
(4) Pay the fee established by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-5-3
Application form
Sec. 3. An individual applying for a license as an installer of manufactured homes must apply on a form prescribed and provided by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-5-4
License denial; remedies
Sec. 4. An individual who is denied a license under this article has the remedies prescribed under IC 4-21.5.
As added by P.L.162-2002, SEC.7.



CHAPTER 6. RENEWAL OF LICENSE

IC 25-23.7-6-1
Expiration of license
Sec. 1. Notwithstanding IC 25-1-2, the holder of a license issued under IC 25-23.7-5 must renew the license and pay the required renewal fee every four (4) years after it is issued on or before the date established by the Indiana professional licensing agency under IC 25-1-6-4.
As added by P.L.162-2002, SEC.7. Amended by P.L.157-2006, SEC.63.

IC 25-23.7-6-2
License renewal requirements
Sec. 2. An individual who applies to renew a license as an installer of a manufactured home must:
(1) furnish evidence showing successful completion of the continuing education requirements of this chapter; and
(2) pay the renewal fee established by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-6-3
Renewal notices; renewal fee
Sec. 3. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fee must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.162-2002, SEC.7.

IC 25-23.7-6-4
Continuing education requirements
Sec. 4. Each licensed installer must complete the continuing education required by the board before the end of each license renewal period.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-6-5
Adoption of rules concerning continuing education
Sec. 5. (a) The board shall adopt rules concerning the continuing education required for the renewal of a license under this chapter.
(b) The rules must do the following:
(1) Establish procedures for approving organizations that provide continuing education.
(2) Prescribe the content, duration, and organization of continuing education courses that contribute to the general competence of installers.
As added by P.L.162-2002, SEC.7. Amended by P.L.194-2005, SEC.68.



CHAPTER 7. DISCIPLINARY PROCEEDINGS; ENFORCEMENT

IC 25-23.7-7-1
Disciplinary actions
Sec. 1. The board may take disciplinary action against a licensee for any of the following violations:
(1) Violating this article or rules adopted by the board under this article.
(2) Making a false or material misleading representation:
(A) in a license application form or renewal form; or
(B) in information provided to the board.
(3) Failing to pay fees or fines required under this article.
(4) Communicating to the public false or misleading information concerning the license held.
(5) Failing to complete the continuing education requirements established by the board.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-2
Disciplinary hearings
Sec. 2. The procedures set forth in IC 4-21.5 govern the board's conduct of disciplinary hearings.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-3
License suspension
Sec. 3. The board may summarily suspend a license for up to ninety (90) days before a final adjudication or during an appeal of the board's determination if the board finds that the licensee represents a clear and immediate danger to the public's health, safety, or property if the licensee is allowed to install manufactured homes. The summary suspension may be renewed, upon a hearing before the board, for up to ninety (90) days.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-4
Show cause order; cease and desist order
Sec. 4. (a) When the board determines that an individual not licensed under this article is engaged in or believed to be engaged in activities for which a license is required under this article, the board may issue an order to that individual requiring the individual to show cause why the individual should not be ordered to cease and desist from such activities. The show cause order must set forth a time and place for a hearing at which the affected individual may appear and show cause as to why the individual should not be subject to licensing under this article.
(b) If the board, after a hearing, determines that the activities in which the individual is engaged are subject to licensing under this article, the board may issue a cease and desist order that describes

the individual and activities that are the subjects of the order.
(c) A cease and desist order issued under this section is enforceable in the circuit or superior courts.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-5
Criminal violations
Sec. 5. An individual who:
(1) engages in or offers to engage in the installation of a manufactured home without being licensed or without being exempt from licensing under Indiana law;
(2) presents as the individual's own the license of another;
(3) intentionally gives false or materially misleading information of any kind to the board or to a board member in connection with licensing matters;
(4) impersonates another licensee;
(5) uses an expired, suspended, or revoked license; or
(6) otherwise violates this article;
commits a Class B misdemeanor.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-6
Judicial review
Sec. 6. An individual who applies for and is denied a license or a licensee who is aggrieved by an order or a determination of the board is entitled to a judicial review under IC 4-21.5.
As added by P.L.162-2002, SEC.7.

IC 25-23.7-7-7
Board legal adviser
Sec. 7. The attorney general shall act as the legal adviser for the board and provide any legal assistance necessary to carry out this article.
As added by P.L.162-2002, SEC.7.



CHAPTER 8. INSTALLATION IN A MOBILE HOME COMMUNITY

IC 25-23.7-8-1
Application of chapter
Sec. 1. This chapter applies to the installation of a manufactured home in a mobile home community.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-2
Necessity of license
Sec. 2. An installation described in section 1 of this chapter must be performed:
(1) by a person licensed under this article; and
(2) in accordance with the manufacturer's installation instructions.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-3
Modification of utilities
Sec. 3. Utilities and other facilities that served a mobile home or manufactured home formerly installed in a mobile home community may be modified and used for an installation.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-4
Modified or expanded supports
Sec. 4. Supports that served a mobile home or manufactured home formerly installed in a mobile home community may be modified or expanded to use for an installation. However, upon completion of the installation, the supports must be adequate to serve the mobile home or manufactured home that is installed.
As added by P.L.87-2005, SEC.37.

IC 25-23.7-8-5
Installation location
Sec. 5. (a) An existing location within a mobile home community that is:
(1) valid and conforming; or
(2) valid and nonconforming;
under a local ordinance may be modified or expanded to provide adequate support and utilities for an installation described in section 1 of this chapter.
(b) A location modified or expanded under subsection (a) retains the status that the location possessed under the local ordinance before the modification or expansion.
(c) If an installation on a location described in subsection (a) is installed in accordance with rules adopted under IC 16-41-27, the location is not considered new work or new construction.
As added by P.L.87-2005, SEC.37. Amended by P.L.21-2006, SEC.1.






ARTICLE 24. OPTOMETRISTS

CHAPTER 1. REGULATION OF OPTOMETRISTS . CREATION OF BOARD

IC 25-24-1-1
Indiana optometry board; organization; powers and duties
Sec. 1. (a) There is created the Indiana optometry board (referred to in this chapter as the board), whose duty it shall be to carry out this chapter. The board shall consist of six (6) members appointed by the governor. Five (5) of these members must have been resident optometrists, licensed under this chapter, engaged in the actual practice of optometry in Indiana for a period of five (5) years prior to their appointment, and not more than three (3) of the optometrist members may belong to the same political party. The sixth member of the board, to represent the general public, shall be a resident of this state who has never been associated with optometry in any way other than as a consumer. The appointed members shall serve for a term of three (3) years each, and each shall hold his office until his successor is appointed. Appointment to fill vacancies from any cause shall be made by the governor for the residue of the term. The members of the board, before entering on their duties, shall each take and subscribe to the oath required to be taken by other state officers, which shall be administered by the secretary of state and filed in his office; and the board shall have a common seal. The board:
(1) shall administer oaths and take affidavits as required by this chapter, certified under the hand and the seal of the board;
(2) shall require the attendance of witnesses and the production of books, records, and papers pertinent to any matters coming before the board; and
(3) for that purpose may issue a subpoena for any witness or a subpoena duces tecum to compel the production of any books, records, papers, or documents, directed to the sheriff of the county where the witness resides or is to be found, which shall be served and returned in the same manner as subpoenas in civil actions in the circuit court are served and returned.
(b) The board shall adopt rules, and do any and all things not inconsistent with this chapter which may be necessary or expedient for the effective enforcement of this chapter, for the full and efficient performance of its duties under this chapter, and for the reasonable regulation of the profession and practice thereof by persons licensed under this chapter.
(c) The board shall adopt rules, not inconsistent with this chapter, governing applicants and applications for license under this chapter and governing the examination of applicants before beginning the practice of optometry in this state, and shall establish a schedule of qualifications of applicants, and a schedule of the minimum requirements with which applicants for examination must comply

before they can be examined or receive a license, which schedules of qualifications of applicants and of minimum requirements shall be kept in a record for that purpose by the board.
(d) The board shall establish and record, in a record kept for that purpose, a schedule of the minimum requirements and rules for the recognition of schools of optometry, so as to keep the requirements of proficiency up to the average standard of other states.
(e) The board shall adopt rules establishing standards for the competent practice of optometry.
(f) The board shall assist in the prosecution of any violation of this chapter and assist in the enforcement of this chapter.
(g) The board shall utilize, when expedient, an agent whose title shall be inspector of the board, who shall hold office during the pleasure of the board and who shall, while in office, serve and execute any process or order issued by the board under this chapter. Such agents may enter any optometrist's establishment or any place where the optometrist is located for the purpose of practicing the optometry profession to inspect the premises and the licenses of all optometrists operating therein, and the inspector may inspect all instruments and patient records used in the conduct of the profession and all ophthalmic materials which are to be delivered to the public.
(h) The board shall utilize the services of attorneys and other necessary assistants in carrying out this chapter.
(i) The board may:
(1) grant or refuse to grant licenses as provided in this chapter;
(2) place any licensee on probation; and
(3) revoke or suspend the license, as provided in this chapter, of any optometrist for any violation of this chapter or for a violation of any rule of the board.
(j) The board has such other powers and duties as may be provided in this chapter.
(Formerly: Acts 1907, c.187, s.1; Acts 1913, c.359, s.2; Acts 1919, c.207, s.1; Acts 1929, c.45, s.1; Acts 1935, c.38, s.1.) As amended by Acts 1977, P.L.172, SEC.31; Acts 1979, P.L.17, SEC.47; Acts 1981, P.L.222, SEC.177; Acts 1982, P.L.113, SEC.60; P.L.169-1985, SEC.79.



CHAPTER 2. FURTHER LICENSING REQUIREMENTS . ESTABLISHMENT OF TRAINING PROGRAM AND SPECIAL FEE

IC 25-24-2-1
Minimum requirements; disciplinary action in another state
Sec. 1. (a) The minimum requirements which must be fulfilled before an applicant will be permitted to take an examination for a license to practice optometry in Indiana are as follows:
(1) Applicant must be at least eighteen (18) years of age.
(2) Applicant must not have a conviction for:
(A) an act which would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the applicant's ability to practice competently.
(3) Applicant must be a graduate of a commissioned high school.
(4) Applicant must be a graduate from a college of optometry under one (1) of the following conditions:
(A) Graduation prior to March 5, 1951, or attendance at or matriculation in a college of optometry whose requirements for graduation were equivalent to those required by the Indiana state board of registration and examination in optometry at the time of such matriculation.
(B) Two (2) years of preoptometry or two (2) years of premedicine in a college of arts and science whose credits will be accepted by a university having a college or school of optometry, and at least four (4) years of optometry in a college of optometry using university standards.
(b) The board may not issue a license to an applicant who has been disciplined by the licensing entity of another state or jurisdiction, if it appears to the satisfaction of the board that the disciplinary action taken against the applicant by the licensing entity of the other state or jurisdiction was warranted due to the applicant's inability to practice optometry without endangering the public.
(Formerly: Acts 1951, c.190, s.1; Acts 1972, P.L.187, SEC.2; Acts 1973, P.L.252, SEC.11.) As amended by Acts 1981, P.L.222, SEC.183; Acts 1982, P.L.113, SEC.63; P.L.169-1985, SEC.85; P.L.152-1988, SEC.20.

IC 25-24-2-2
Program for training optometrists
Sec. 2. There is hereby created a program for the training of optometrists at Indiana University, said program to be established by the trustees of said University and to be effective when adequate funds for the establishment of said program are made available by the optometrists of the state of Indiana through the Indiana Optometric Association, Inc., or otherwise.
(Formerly: Acts 1951, c.190, s.2.)
IC 25-24-2-3
Additional fees for university support
Sec. 3. In addition to the biennial licensure fee provided for by IC 25-24-1-1, each licensed optometrist, at the time of payment of the biennial licensure fee each even-numbered year, shall pay to the Indiana professional licensing agency an additional fee of thirty-four dollars ($34), which shall be deposited in an optometry school account of the state general fund, and all such fees so deposited shall, before the following July 2, be paid to Indiana University to be used by it for the advancement of optometrical research and the maintenance and support of the department in which the science of optometry is taught at the university. A sufficient amount to pay the same is appropriated annually out of such account in the general fund of the state treasury not otherwise appropriated.
(Formerly: Acts 1951, c.190, s.3.) As amended by Acts 1977, P.L.172, SEC.41; Acts 1981, P.L.229, SEC.3; Acts 1981, P.L.222, SEC.184; P.L.169-1985, SEC.86; P.L.1-2006, SEC.460.



CHAPTER 3. OPTOMETRIC LEGEND DRUGS

IC 25-24-3-1
"Associated structures of the eye" defined
Sec. 1. As used in this chapter, "associated structures of the eye" means the:
(1) eyelids;
(2) eyebrows;
(3) conjunctiva;
(4) lachrymal apparatus; and
(5) orbital tissues.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-2
"Administer" defined
Sec. 2. As used in this chapter, "administer" means the direct application of a legend drug by an optometrist to a patient.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-3
"Board" defined
Sec. 3. As used in this chapter, "board" means the Indiana optometry board established by IC 25-24-1-1.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-4
"Diagnostic legend drug" defined
Sec. 4. As used in this chapter, "diagnostic legend drug" means a pharmacological agent approved by the board that is used in the examination of the human eye to detect abnormalities.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-5
"Dispense" defined
Sec. 5. As used in this chapter, "dispense" means to deliver a legend drug to an ultimate user by or pursuant to a lawful order of an optometrist. The term includes the:
(1) prescribing;
(2) administering;
(3) packaging;
(4) labeling; or
(5) compounding;
necessary to prepare the drug for delivery.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-6
"Legend drug" defined
Sec. 6. As used in this chapter, "legend drug" has the meaning set forth in IC 16-18-2-199. The term does not include controlled

substances (as defined in IC 35-48-1-9).
As added by P.L.157-2006, SEC.65.

IC 25-24-3-7
"Optometrist" defined
Sec. 7. As used in this chapter, "optometrist" means an individual licensed as an optometrist under IC 25-24-1.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-8
"Prescription" defined
Sec. 8. As used in this chapter, "prescription" means a written order or an order transmitted by other means of communication that is immediately reduced to writing by the pharmacist or, for electronically transmitted orders, recorded in an electronic format from an optometrist to or for an ultimate user for a drug or device, containing:
(1) the name and address of the patient;
(2) the date of issue;
(3) the name and strength or size (if applicable) of the drug or device;
(4) the amount to be dispensed (unless indicated by directions and duration of therapy);
(5) adequate directions for the proper use of the drug or device by the patient;
(6) the name and certification number of the prescribing optometrist; and
(7) if the prescription:
(A) is in written form, the signature of the optometrist; or
(B) is in electronic form, the electronic signature of the optometrist.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-9
"Therapeutic legend drug" defined
Sec. 9. As used in this chapter, "therapeutic legend drug" means a pharmacological agent that is used in the treatment of a diagnosed condition of the:
(1) human eye; or
(2) associated structures of the human eye.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-10
Duties of board
Sec. 10. The board shall do the following:
(1) Adopt rules under IC 4-22-2 to do the following:
(A) Establish a formulary of legend drugs that may be prescribed, dispensed, or administered by an optometrist.
(B) Set fees described in IC 25-1-8.
(C) Carry out this chapter.         (2) Establish education and training requirements in ocular pharmacology required for certification to do the following:
(A) Administer therapeutic legend drugs.
(B) Dispense legend drugs.
(C) Prescribe legend drugs.
(3) Establish continuing education requirements for renewal of the certificate issued under this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-11
Formulary requirements; dependently and independently prescribed legend drugs
Sec. 11. (a) The formulary established under section 10 of this chapter shall include legend drugs that:
(1) may be independently prescribed by an optometrist; or
(2) must be dependently prescribed by an optometrist.
(b) If a legend drug is designated in the formulary as one (1) that must be dependently prescribed, the formulary must designate:
(1) those legend drugs for which the optometrist must notify only the patient's physician that the optometrist is prescribing the legend drug; and
(2) those legend drugs for which the optometrist must consult with the patient's physician before prescribing the legend drug.
(c) If the patient has no physician, the optometrist must document such in the patient's file.
(d) If the legend drug is designated in the formulary as a legend drug that must be dependently prescribed, the optometrist shall indicate on the prescription that:
(1) the patient's physician has been contacted; or
(2) the patient has indicated to the optometrist that the patient has no physician.
(e) If the legend drug is designated in the formulary as a legend drug that may be independently prescribed, the optometrist may prescribe the legend drug without notifying the patient's physician.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-12
Certificate issuance
Sec. 12. The board shall issue a certificate to a licensed optometrist who:
(1) applies; and
(2) successfully fulfills all the requirements of this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-13
Application requirements
Sec. 13. An optometrist who applies for a certificate to administer, dispense, and prescribe legend drugs must meet the following requirements:
(1) Apply in the form and manner prescribed by the board.         (2) Provide proof of education in ocular pharmacology from a school or college of optometry or medicine approved by the optometry board.
(3) Pass the Treatment and Management of Ocular Disease (TMOD) examination that is sponsored by the International Association of Boards of Examiners in Optometry (IAB) and administered by the National Board of Examiners in Optometry.
(4) Pay the fee established by the board.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-14
Optometry license required to hold certificate
Sec. 14. An applicant must hold a license to practice optometry in order to hold a certificate.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-15
Certificate renewal
Sec. 15. The board shall renew a certificate issued under this chapter:
(1) concurrently with the renewal of the optometrist's license to practice optometry;
(2) upon payment of the renewal fee established by the board; and
(3) upon completion of continuing education requirements established under section 10 of this chapter.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-16
Diagnostic legend drugs; therapeutic legend drugs
Sec. 16. (a) Optometrists may administer topical diagnostic legend drugs limited to:
(1) miotics;
(2) mydriatics;
(3) anesthetics; and
(4) cycloplegics;
without holding a certificate issued under this chapter. These pharmaceutical agents may be applied in diagnostic procedures only as a part of an examination of the eye.
(b) The board may authorize an optometrist holding a certificate issued under this chapter to:
(1) administer for therapeutic use;
(2) dispense; or
(3) prescribe;
legend drugs that are included in the formulary established by the board under section 10 of this chapter, in the treatment of any condition of the eye or the associated structures of the eye.
As added by P.L.157-2006, SEC.65.

IC 25-24-3-17 Penalties for noncompliance
Sec. 17. (a) An optometrist may not:
(1) administer, dispense, or prescribe therapeutic legend drugs; or
(2) dispense or prescribe diagnostic legend drugs;
unless the optometrist is certified under this chapter.
(b) An optometrist may administer diagnostic legend drugs without obtaining a certificate under this chapter.
(c) An individual who recklessly, knowingly, or intentionally violates this chapter commits a Class A misdemeanor.
As added by P.L.157-2006, SEC.65.






ARTICLE 25. PEDDLERS, VENDORS, AND HAWKERS

CHAPTER 1. REPEALED



CHAPTER 2. EXEMPTION OF CERTAIN MILITARY PERSONNEL FROM VENDING AND PEDDLING LICENSE FEES

IC 25-25-2-1
Veterans; right to license without fee
Sec. 1. (a) This section applies to:
(1) any veteran described in IC 10-17-5-2 or IC 10-17-5-1; or
(2) any other veteran to whom this chapter applies because of the provisions of any other statute;
who holds an honorable discharge from such service issued by the proper authorities. Such a person shall be entitled to a license to vend, hawk, and peddle goods, wares, fruits, and merchandise in any county, city, or town in Indiana without the payment of any fee for the license. Upon the presentation of the person's certificate and papers of discharge, properly executed, to the auditor of any county and proving the person's identity as the person named in the person's certificate of honorable discharge, the auditor shall issue to the former soldier or sailor a free license to vend, hawk, and peddle goods, wares, fruits, and merchandise in the county and in all cities and towns in the county. A fee may not be charged to the holder of the license by the auditor, by the authorities of any city or town in the county, or by any other officer. The license shall be full and complete authority to vend, hawk, and peddle without the payment of any sum of money.
(b) A person who acquires a license under this section is subject to all county, city, or town regulations and ordinances concerning vendors, hawkers, or peddlers, except for those provisions requiring payment of money for obtaining a license.
(Formerly: Acts 1895, c.121, s.1; Acts 1899, c.42, s.1.) As amended by Acts 1979, P.L.247, SEC.1; Acts 1980, P.L.38, SEC.16; P.L.16-1983, SEC.17; P.L.2-2003, SEC.66.






ARTICLE 26. PHARMACISTS, PHARMACIES, DRUG STORES

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. REPEALED



CHAPTER 8. REPEALED



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. REGULATION OF PHARMACISTS AND PHARMACIES . CREATION OF BOARD

IC 25-26-13-1
Public interest
Sec. 1. The practice of pharmacy is declared to be a professional occupation in the state of Indiana, affecting the public health, safety, and welfare and must be subject to regulation and control in the public interest by the board of pharmacy. It is further declared to be a matter of public interest and concern that the practice of pharmacy merit and receive the confidence of the public and that only qualified persons be permitted to practice pharmacy in the state of Indiana.
As added by Acts 1977, P.L.276, SEC.1.



CHAPTER 14. WHOLESALE LEGEND DRUG DISTRIBUTORS

IC 25-26-14-1
Application of chapter
Sec. 1. (a) This chapter applies to any individual, partnership, limited liability company, corporation, or business firm:
(1) located in or outside Indiana; and
(2) engaging in the wholesale distribution of legend drugs in Indiana.
(b) Except as required by federal law or regulation, the requirements of this chapter do not apply to a manufacturer that is approved by the federal Food and Drug Administration. However, the board may adopt rules concerning manufacturers that the board considers appropriate and necessary.
(c) The requirements of this chapter do not apply to a medical gas manufacturer or distributor that only manufactures or distributes medical gases.
As added by P.L.182-1991, SEC.3. Amended by P.L.8-1993, SEC.394; P.L.212-2005, SEC.23; P.L.98-2006, SEC.12.



CHAPTER 15. REPEALED



CHAPTER 16. DRUG REGIMENS

IC 25-26-16-1
"Protocol" defined
Sec. 1. As used in this chapter, "protocol" means the policies, procedures, and protocols of a hospital listed in IC 16-18-2-161(1) concerning the adjustment of a patient's drug regimen by a pharmacist.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-2
Adjustment
Sec. 2. For purposes of this chapter, a pharmacist adjusts a drug regimen if the pharmacist:
(1) changes the duration of treatment for a current drug therapy;
(2) adjusts a drug's strength, dosage form, frequency of administration, or route of administration;
(3) discontinues the use of a drug; or
(4) adds a drug to the treatment regimen.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-3
Protocol upon hospital admission
Sec. 3. (a) At the time of admission to a hospital that has adopted a protocol under this chapter, the following apply:
(1) The admitting practitioner shall signify in writing in the form and manner prescribed by the hospital whether the protocol applies in the care and treatment of the patient.
(2) A pharmacist may adjust the drug therapy regimen of the patient pursuant to the:
(A) written authorization of the admitting practitioner under subdivision (1); and
(B) protocols of the hospital.
The pharmacist shall review the appropriate medical records of the patient to determine whether the admitting practitioner has authorized the use of a specific protocol before adjusting the patient's drug therapy regimen. The admitting practitioner may at any time modify or cancel a protocol by entering the modification or cancellation in the patient's medical record.
(b) Notwithstanding subsection (a)(2), if a protocol involves parenteral nutrition of the patient, the pharmacist shall communicate with the admitting practitioner to receive approval to begin the protocol. The authorization of the admitting practitioner to use the protocol shall be entered immediately in the patient's medical record, if required by the protocol.
As added by P.L.114-1996, SEC.2. Amended by P.L.98-2006, SEC.27.

IC 25-26-16-4 Minimum protocol requirements
Sec. 4. (a) This section applies to a pharmacist practicing in a hospital listed in IC 16-18-2-161(1), in which the pharmacist is supervised by a physician as required under the protocols of the facility that are developed by health care professionals, including physicians, pharmacists, and registered nurses.
(b) The protocols developed under this chapter must at a minimum require that the medical records of the patient are available to both the patient's practitioner and the pharmacist and that the procedures performed by the pharmacist relate to a condition for which the patient has first seen a physician or other licensed practitioner.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-5
Implementation, revision, or renewal of protocol
Sec. 5. If a hospital or private mental health institution elects to implement, revise, or renew a protocol under this chapter, the governing board of the hospital or private mental health institution shall consult with that facility's medical staff, pharmacists, and other health care providers selected by the governing board. However, the governing board is the ultimate authority regarding the terms, implementation, revision, and renewal of the protocol.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-6
Modification of written protocol
Sec. 6. Except for the addition or deletion of authorized practitioners and pharmacists, a modification to written protocols requires the initiation of a new protocol.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-7
Annual review
Sec. 7. A protocol of a health care facility developed under this chapter must be reviewed at least annually.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-8
Documentation
Sec. 8. Documentation of protocols must be maintained in a current, consistent, and readily retrievable manner. A pharmacist is required to document decisions made under this chapter in a manner that shows adequate, consistent, and regular communication with an authorizing practitioner. After making an adjustment or a change to the drug regimen of a patient, the pharmacist shall immediately enter the change in the patient's medical record.
As added by P.L.114-1996, SEC.2.

IC 25-26-16-9 Confidentiality; liability
Sec. 9. (a) This chapter does not modify the requirements of other statutes relating to the confidentiality of medical records.
(b) This chapter does not make any other licensed health care provider liable for the actions of a pharmacist carried out under this section.
As added by P.L.114-1996, SEC.2.



CHAPTER 16.5. DRUG REGIMENS IN HEALTH FACILITIES

IC 25-26-16.5-1
Application
Sec. 1. This chapter applies to a health facility licensed under IC 16-28.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-2
"Attending physician"
Sec. 2. (a) As used in this chapter, "attending physician" means a physician licensed under IC 25-22.5 who is responsible for the ongoing health care of an individual who resides in a health facility.
(b) The medical director of a health facility to which the individual is admitted may not serve as the individual's attending physician unless the medical director meets the requirements set forth in subsection (a).
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-3
"Protocol"
Sec. 3. As used in this chapter, "protocol" means a policy, procedure, or protocol of a health facility concerning the adjustment of a patient's drug regimen as allowed under this chapter by a pharmacist licensed under this article.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-4
"Therapeutic alternative"
Sec. 4. As used in this chapter, "therapeutic alternative" means a drug product that:
(1) has a different chemical structure from;
(2) is of the same pharmacological or therapeutic class as; and
(3) usually can be expected to have similar therapeutic effects and adverse reaction profiles when administered to patients in therapeutically equivalent doses as;
another drug.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-5
Adjustment of a drug regimen by a pharmacist
Sec. 5. For purposes of this chapter, a pharmacist adjusts a drug regimen if the pharmacist:
(1) changes the duration of treatment for a current drug therapy;
(2) adjusts a drug's strength, dosage form, frequency of administration, or route of administration;
(3) discontinues the use of a drug; or
(4) adds a drug to the treatment regimen.
As added by P.L.75-2004, SEC.3.
IC 25-26-16.5-6
Attending physician's duty to determine whether a protocol adopted by a hospital applies to a specific patient
Sec. 6. At the time an individual is admitted to a health facility that has adopted a protocol under this chapter, the individual's attending physician shall signify in writing in the form and manner prescribed by the health facility whether the protocol applies in the care and treatment of the individual.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-7
Authority of a pharmacist to adjust a drug regimen
Sec. 7. (a) A pharmacist may adjust the drug therapy regimen of the individual under:
(1) the written authorization of the individual's attending physician under section 6 of this chapter;
(2) the health facility's protocols; and
(3) this chapter.
(b) The pharmacist shall review the appropriate medical records of the individual to determine whether the attending physician has authorized the use of a specific protocol before the pharmacist adjusts the individual's drug therapy regimen.
(c) Notwithstanding subsection (a), if a protocol involves parenteral nutrition of the patient, the pharmacist shall communicate with the attending physician to receive approval to begin the protocol. The pharmacist shall document the authorization of the attending physician to use the protocol immediately in the individual's medical record.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-8
Drug regimen review committee
Sec. 8. If a health facility elects to implement, revise, or renew a protocol under this chapter, the health facility shall establish a drug regimen review committee consisting of:
(1) the health facility's medical director;
(2) the health facility's director of nursing; and
(3) a consulting pharmacist licensed under this article;
for the implementation, revision, or renewal of a protocol.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-9
Modification of written protocol requires new protocol; exception
Sec. 9. Except for the addition or deletion of authorized physicians and pharmacists, a modification to a written protocol requires the initiation of a new protocol.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-10
Basis and review of protocol      Sec. 10. (a) A protocol of a health facility developed under this chapter must be:
(1) based on clinical considerations; and
(2) reviewed by the health facility's drug regimen committee at least quarterly.
(b) A protocol of a health facility developed under this chapter may not:
(1) prohibit the attending physician from approving only specific parts of a protocol; or
(2) provide for an adjustment to an individual's drug regimen for the sole purpose of achieving a higher reimbursement for the substituted drug therapy than what would have been received for the original drug therapy ordered by the attending physician.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-11
Required elements of a protocol
Sec. 11. A protocol developed under this chapter must include the following:
(1) The identification of:
(A) the individual whose drug regimen may be adjusted;
(B) the attending physician who is delegating the authority to adjust an individual's drug regimen; and
(C) the pharmacist who is authorized to adjust the individual's drug regimen.
(2) The attending physician's diagnosis of the individual's:
(A) condition; or
(B) disease state;
whose drug regimen may be adjusted.
(3) A statement regarding:
(A) the types and:
(i) categories; or
(ii) therapeutic classifications;
of medication, including the specific therapeutic alternatives that may be substituted for a drug prescribed by a physician;
(B) the minimum and maximum dosage levels within the types and:
(i) categories; or
(ii) therapeutic classifications;
of medications described in clause (A);
(C) the dosage forms;
(D) the frequency of administration;
(E) the route of administration;
(F) the duration of the administration of the drug regimen and any adjustment to the drug regimen; and
(G) exceptions to the application of the drug regimen or the adjustment to the drug regimen;
for which the pharmacist may adjust the individual's drug regimen.
(4) A requirement that:             (A) the individual's medical records be available to both the individual's attending physician and the pharmacist; and
(B) the procedures performed by the pharmacist relate to a disease or condition for which the patient has been under the attending physician's medical care.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-12
Protocol must comply with certain Medicaid requirements
Sec. 12. A protocol developed under this chapter that is implemented for a Medicaid recipient must comply with any statutes, regulations, and procedures under the state Medicaid program relating to the preferred drug list established under IC 12-15-35-28.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-13
Duration of authorization of therapeutic alternative
Sec. 13. If a protocol developed under this chapter allows a pharmacist to substitute a therapeutic alternative for the drug prescribed by the individual's attending physician, the attending physician's authorization of the substitution is valid only for the duration of the prescription or drug order.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-14
Unauthorized therapeutic alternatives prohibited
Sec. 14. This chapter does not allow a pharmacist to substitute a therapeutic alternative for the drug prescribed by the individual's attending physician unless the substitution is authorized by the attending physician under a valid protocol under this chapter.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-15
Attending physician's duty to review an implemented protocol
Sec. 15. The individual's attending physician:
(1) shall review a protocol approved and implemented for a patient of the physician at the physician's next visit to the health facility, and at each subsequent visit of the physician to the health facility; and
(2) may at any time modify or cancel a protocol by entering the modification or cancellation in the individual's medical record.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-16
Protocol documentation required
Sec. 16. (a) Documentation of protocols must be maintained in a current, consistent, and readily retrievable manner.
(b) After making an adjustment to an individual's drug regimen, the pharmacist shall immediately document the adjustment in the patient's medical record.     (c) The pharmacist shall notify the individual's attending physician of an adjustment at least one (1) business day before the adjustment is made.
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-17
Confidentiality; liability
Sec. 17. (a) This chapter does not modify the requirements of other statutes relating to the confidentiality of medical records.
(b) This chapter does not make any other licensed health care provider or pharmaceutical manufacturer liable for the actions of a pharmacist carried out under this section.
(c) A physician who approves the use of a protocol under this chapter and a pharmacist who adjusts a drug regimen of a patient pursuant to a protocol under this chapter do not violate IC 25-22.5-1-2(d).
As added by P.L.75-2004, SEC.3.

IC 25-26-16.5-18
Pharmacist subject to discipline for violations
Sec. 18. A pharmacist who violates this chapter is subject to discipline under IC 25-1-9.
As added by P.L.75-2004, SEC.3.



CHAPTER 17. NONRESIDENT PHARMACIES

IC 25-26-17-1
"Board" defined
Sec. 1. For purposes of this chapter, "board" means the Indiana board of pharmacy.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-2
"Nonresident pharmacy" defined
Sec. 2. For purposes of this chapter, "nonresident pharmacy" means a pharmacy located outside Indiana that dispenses drugs or devices through the United States Postal Service or other delivery services to patients in Indiana.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-3
Registration; required information; fee
Sec. 3. A nonresident pharmacy must register with the board. To register with the board, a nonresident pharmacy must submit the following to the board:
(1) A verified statement that the nonresident pharmacy is licensed, certified, or registered to operate in the state in which the pharmacy is located.
(2) The location, names, and titles of all principal corporate officers and pharmacists who are dispensing drugs to residents of Indiana. This disclosure must be made on an annual basis. The nonresident pharmacy must notify the board within thirty (30) days after any change of office location, corporate officer, or pharmacist in charge.
(3) A verified statement that the nonresident pharmacy complies with all lawful requests for information from the regulatory or licensing agency of all states in which it is licensed.
(4) Information requested and deemed necessary by the board to carry out this chapter.
(5) The fee required by IC 25-1-8 which shall be reasonable and not exceed the costs to the board.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-4
Duties of nonresident pharmacies
Sec. 4. A nonresident pharmacy must:
(1) comply with all requests for information made by the board;
(2) respond directly to all communications from the board concerning emergency circumstances arising from errors in the dispensing of drugs to the residents of Indiana;
(3) maintain records of drugs dispensed to patients in Indiana in a manner making those records readily retrievable and identifiable from the other business records of the pharmacy;

and
(4) provide a toll-free telephone service that:
(A) facilitates communications between a patient in Indiana and a pharmacist with access to the patient's records;
(B) is attended by a pharmacist with access to a patient's records during the nonresident pharmacy's regular business hours, but not less than six (6) days per week and not less than forty (40) hours per week; and
(C) has the toll-free telephone number displayed on a label affixed to each container of dispensed drugs.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-5
Grounds for denial, suspension, or revocation of registration
Sec. 5. The board may deny, revoke, or suspend the registration of a nonresident pharmacy for:
(1) failing to comply with sections 3, 4, and 6 of this chapter; or
(2) conduct that causes serious bodily or psychological harm to a customer who lives in Indiana or purchased drugs from the nonresident pharmacy while in Indiana, if the board reports the matter to the pharmacy regulatory or licensing agency in the state in which the nonresident pharmacy is located.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-6
Compliance with laws and rules of domicile state required
Sec. 6. A nonresident pharmacy registered under this chapter must comply with the laws and rules of the state in which it is domiciled.
As added by P.L.183-1997, SEC.1.

IC 25-26-17-7
Waiver of registration requirements
Sec. 7. The board may waive the registration requirements of this chapter for a nonresident pharmacy that only dispenses drugs to Indiana in limited transactions.
As added by P.L.183-1997, SEC.1.



CHAPTER 18. MAIL ORDER AND INTERNET BASED PHARMACIES

IC 25-26-18-1
"Mail order or Internet based pharmacy" defined
Sec. 1. As used in this chapter, "mail order or Internet based pharmacy" means a pharmacy that is located in Indiana or is a nonresident pharmacy (as defined in IC 25-26-17-2) that dispenses prescription drugs:
(1) through the United States Postal Service or other delivery services; or
(2) after receiving a request for prescription drugs through the Internet;
to patients in Indiana.
As added by P.L.231-1999, SEC.17.

IC 25-26-18-2
Compliance with laws required
Sec. 2. A mail order or Internet based pharmacy shall comply with the following:
(1) The licensure laws of the state in which the mail order or Internet based pharmacy is domiciled.
(2) The drug substitution laws of Indiana.
As added by P.L.231-1999, SEC.17.



CHAPTER 19. REGULATION OF PHARMACY TECHNICIANS

IC 25-26-19-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the Indiana board of pharmacy established by IC 25-26-13-3.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-2
"Pharmacy technician"
Sec. 2. As used in this chapter, "pharmacy technician" means an individual who:
(1) works under the direct supervision of a pharmacist licensed under this article; and
(2) performs duties to assist a pharmacist in activities that do not require the professional judgment of a pharmacist.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-3
"Pharmacy technician in training"
Sec. 3. As used in this chapter, "pharmacy technician in training" means a person who is enrolled in a training program for pharmacy technicians prescribed by the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-4
Adoption of rules
Sec. 4. (a) The board may adopt rules under IC 4-22-2 to:
(1) implement and enforce this chapter;
(2) set fees under IC 25-1-8; and
(3) establish education and training requirements for certification to practice as a pharmacy technician.
(b) The board shall:
(1) establish standards for the competent practice of pharmacy technicians; and
(2) subject to IC 4-21.5, IC 25-1-7, and IC 25-1-9, conduct proceedings on any matter under the jurisdiction of the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-5
Qualification for pharmacy technician certificate
Sec. 5. (a) The board shall issue a pharmacy technician certificate to an individual who:
(1) applies to the board in the form and manner prescribed by the board;
(2) is at least eighteen (18) years of age;
(3) has not been convicted of a crime that has a direct bearing upon the individual's ability to practice competently;
(4) is not in violation of this chapter or rules adopted by the

board under section 4 of this chapter;
(5) has paid the fee set by the board under section 4 of this chapter; and
(6) has completed a program of education and training approved by the board or has passed a certification examination offered by a nationally recognized certification body approved by the board.
(b) For good cause, the board may waive the age requirement under subsection (a)(2).
As added by P.L.251-2003, SEC.3.

IC 25-26-19-6
Qualification for pharmacy technician in training permit
Sec. 6. (a) The board shall issue a pharmacy technician in training permit to an individual who:
(1) applies to the board in the form and manner prescribed by the board;
(2) is at least eighteen (18) years of age;
(3) has not been convicted of a crime that has a direct bearing upon the individual's ability to practice competently;
(4) is not in violation of this chapter or rules adopted by the board under section 4 of this chapter; and
(5) has applied for certification under section 5 of this chapter.
(b) An applicant:
(1) may work as a pharmacy technician in training without a permit for not more than thirty (30) consecutive days after the applicant files an application under this section;
(2) shall provide the applicant's employer with a receipt issued by the board that:
(A) provides the date an application under this section was filed; and
(B) indicates that the fee has been paid;
before the applicant may begin work as a pharmacy technician in training; and
(3) may request an additional thirty (30) day period to practice as a pharmacy technician in training without a permit. The board may approve a request under this subdivision if the board determines that the extension is for good cause.
(c) A pharmacy technician in training permit expires on the earliest of the following:
(1) The date the permit holder is issued a pharmacy technician certificate under this chapter.
(2) The date the board disapproves the permit holder's application for a pharmacy technician certificate under this chapter.
(3) The date the permit holder ceases to be enrolled in good standing in a pharmacy technician training program approved by the board. The graduation of a permit holder from a pharmacy technician program does not cause the permit to expire under this subdivision.         (4) Sixty (60) days after the date that the permit holder successfully completes a program approved by the board.
(5) Twelve (12) months after the date of issuance.
(d) For good cause, the board may waive the age requirement in subsection (a)(2).
As added by P.L.251-2003, SEC.3.

IC 25-26-19-7
Expiration of pharmacy technician certificate; renewal fee; reinstatement of pharmacy technician certificate
Sec. 7. (a) A pharmacy technician certificate expires on a date set by the Indiana professional licensing agency in each even-numbered year.
(b) An application for renewal of a pharmacy technician certificate must be accompanied by the appropriate fee.
(c) If a person fails to renew a pharmacy technician certificate, the certificate may be reinstated by meeting the requirements under IC 25-1-8-6.
(d) The board may require a person who applies for a certificate under subsection (c) to appear before the board and explain the reason why the person failed to renew a pharmacy technician certificate.
As added by P.L.251-2003, SEC.3. Amended by P.L.1-2006, SEC.466.

IC 25-26-19-8
Prohibited activities of a certified pharmacy technician
Sec. 8. A certified pharmacy technician may not perform the following activities:
(1) Providing advice or consultation with the prescribing practitioner or other licensed health care provider regarding the patient or the interpretation and application of information contained in the prescription or drug order, medical record, or patient profile.
(2) Providing advice or consultation with the patient regarding the interpretation of the prescription or the application of information contained in the patient profile or medical record.
(3) Dispensing prescription drug information to the patient.
(4) Final check on all aspects of the completed prescription and assumption of the responsibility for the filled prescription, including the appropriateness of the drug for the patient and the accuracy of the:
(A) drug dispensed;
(B) strength of the drug dispensed; and
(C) labeling of the prescription.
(5) Receiving a new prescription drug order over the telephone or electronically unless the original information is recorded so a pharmacist may review the prescription drug order as transmitted.
(6) Any activity required by law to be performed only by a

pharmacist.
(7) Any activity that requires the clinical judgment of a pharmacist and is prohibited by a rule adopted by the board.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-9
Specific violations
Sec. 9. (a) An individual may not practice as a pharmacy technician unless the individual is certified under this chapter.
(b) An individual may not act as a pharmacy technician in training unless the individual has obtained a permit under this chapter or the individual is acting as a pharmacy technician in training during the period permitted under section 6(b) of this chapter.
(c) An individual who knowingly violates this section commits a Class D felony.
As added by P.L.251-2003, SEC.3.

IC 25-26-19-10
Injunctions
Sec. 10. (a) If an individual violates this chapter, the attorney general, the board, or the prosecuting attorney of the county in which the individual violates this chapter may maintain an action in the name of the state to enjoin the individual from continued violation of this chapter.
(b) An injunction issued under this section does not relieve an individual person from criminal prosecution but is in addition to any remedy provided under criminal law.
As added by P.L.251-2003, SEC.3.



CHAPTER 20. REGIONAL DRUG REPOSITORY PROGRAM

IC 25-26-20-1
Definitions
Sec. 1. The definitions in IC 25-26-13-2 apply throughout this chapter.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-2
"Nonprofit health clinic"
Sec. 2. As used in this chapter, "nonprofit health clinic" means any of the following:
(1) A federally qualified health center (as defined in 42 U.S.C. 1396d(l)(2)(B)).
(2) A rural health clinic (as defined in 42 U.S.C. 1396d(l)(1)).
(3) A nonprofit health clinic that provides medical care to patients who are indigent, uninsured, or underinsured.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-3
Voluntary regional drug repository program to collect and redistribute drugs to nonprofit health clinics
Sec. 3. (a) The board may organize a voluntary regional drug repository program to collect and redistribute drugs to nonprofit health clinics.
(b) The board may enter into a voluntary agreement with any of the following to serve as a regional drug repository:
(1) A pharmacist or pharmacy.
(2) A wholesale drug distributor.
(3) A hospital licensed under IC 16-21.
(4) A health care facility (as defined in IC 16-18-2-161).
(5) A nonprofit health clinic.
(c) A regional drug repository may not receive compensation for participation in the program.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-4
Donations of unadulterated drugs; exceptions
Sec. 4. (a) Except as provided in subsections (b) and (c), unadulterated drugs that meet the requirements set forth in IC 25-26-13-25(j) may be donated without a prescription or drug order to the regional drug repository program by the following:
(1) A pharmacist or pharmacy.
(2) A wholesale drug distributor.
(3) A hospital licensed under IC 16-21.
(4) A health care facility (as defined in IC 16-18-2-161).
(5) A hospice.
(6) A practitioner.
(b) An unadulterated drug that:         (1) was returned under IC 25-26-13-25; and
(2) was prescribed for a Medicaid recipient;
may not be donated under this section unless the Medicaid program has been credited for the product cost of the drug as provided in policies under the Medicaid program.
(c) A controlled drug may not be donated under this section.
As added by P.L.75-2004, SEC.4. Amended by P.L.204-2005, SEC.19.

IC 25-26-20-5
Sale of donated drug prohibited; Medicaid recipients and participants in state funded prescription drug plan ineligible
Sec. 5. (a) A drug that is given by a regional drug repository to a nonprofit health clinic may not be:
(1) sold; or
(2) given to a patient, except upon a practitioner's prescription or drug order.
(b) An individual who is eligible to participate in:
(1) the state Medicaid program under IC 12-15; or
(2) a program that:
(A) provides a prescription drug benefit; and
(B) is funded in whole or in part by state funds;
is not eligible to receive a drug donated under the voluntary regional drug repository program organized under section 3 of this chapter.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-6
Immunity
Sec. 6. (a) The following are not subject to liability under IC 34-20-2-1:
(1) A person or entity who donates a drug to a regional drug repository program under this chapter in accordance with rules adopted by the board under section 7 of this chapter.
(2) A non-profit health clinic or practitioner who accepts or dispenses a drug under the regional drug repository program in accordance with rules adopted by the board under section 7 of this chapter.
(3) A regional drug repository that distributes a drug under the program in accordance with rules adopted by the board under section 7 of this chapter.
(b) Except in cases of negligence or willful misconduct by the manufacturer, a drug manufacturer is not subject to liability under IC 34-20-2-1 for a claim arising from a drug that is donated, accepted, or dispensed under this chapter to the user or the consumer.
As added by P.L.75-2004, SEC.4.

IC 25-26-20-7
Adoption of rules
Sec. 7. The board may adopt rules under IC 4-22-2 to:
(1) establish standards and procedures for accepting, storing,

and dispensing drugs donated under this chapter;
(2) establish the types of drugs that may be donated; and
(3) administer this chapter.
As added by P.L.75-2004, SEC.4.



CHAPTER 21. HOME MEDICAL EQUIPMENT SERVICES PROVIDERS

IC 25-26-21-1
"Board"
Sec. 1. As used in this chapter, "board" refers to the Indiana board of pharmacy established by IC 25-26-13-3.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-2
"Home medical equipment"
Sec. 2. As used in this chapter, "home medical equipment" means technologically sophisticated medical devices that may be used in a residence, including the following:
(1) Oxygen and oxygen delivery systems.
(2) Ventilators.
(3) Respiratory disease management devices.
(4) Continuous positive airway pressure (CPAP) devices.
(5) Electronic and computerized wheelchairs and seating systems.
(6) Apnea monitors.
(7) Transcutaneous electrical nerve stimulator (TENS) units.
(8) Low air loss cutaneous pressure management devices.
(9) Sequential compression devices.
(10) Feeding pumps.
(11) Home phototherapy devices.
(12) Infusion delivery devices.
(13) Distribution of medical gases to end users for human consumption.
(14) Hospital beds.
(15) Nebulizers.
(16) Other similar equipment determined by the board in rules adopted under section 7 of this chapter.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-3
"Home medical equipment services"
Sec. 3. As used in this chapter, "home medical equipment services" means the:
(1) sale;
(2) rental;
(3) delivery;
(4) installation;
(5) maintenance or replacement; or
(6) instruction in the use;
of medical equipment used by an individual that allows the individual to reside in a noninstitutional environment.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-4 "Provider"
Sec. 4. As used in this chapter, "provider" means a person engaged in the business of providing home medical equipment services to an unrelated individual in the individual's residence.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-5
Application of chapter
Sec. 5. (a) This chapter does not apply to the following:
(1) A home health agency (as defined in IC 16-27-1-2) that does not sell, lease, or rent home medical equipment.
(2) A hospital licensed under IC 16-21-2 that:
(A) provides home medical equipment services only as an integral part of patient care; and
(B) does not provide home medical equipment services through a separate business entity.
(3) A manufacturer or wholesale distributor that does not sell, lease, or rent home medical equipment directly to a consumer.
(4) Except as provided under subsection (b), a practitioner (as defined in IC 25-1-9-2) who does not sell, lease, or rent home medical equipment.
(5) A veterinarian licensed under IC 15-5-1.1.
(6) A hospice program (as defined in IC 16-25-1.1-4) that does not sell, lease, or rent home medical equipment.
(7) A health facility licensed under IC 16-28 that does not sell, lease, or rent home medical equipment.
(8) A provider that:
(A) provides home medical equipment services within the scope of the licensed provider's professional practice;
(B) is otherwise licensed by the state; and
(C) receives annual continuing education that is documented by the provider or the licensing entity.
(9) An employee of a person licensed under this chapter.
(b) A pharmacist licensed in Indiana or a pharmacy that holds a permit issued under IC 25-26 that sells, leases, or rents home medical equipment:
(1) is not required to obtain a license under this chapter; and
(2) is otherwise subject to the:
(A) requirements of this chapter; and
(B) requirements established by the board by rule under this chapter.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-6
License application; requirements
Sec. 6. (a) A person seeking to provide home medical equipment services in Indiana shall apply to the board for a license in the manner prescribed by the board.
(b) A provider shall do the following:
(1) Comply with:             (A) federal and state law; and
(B) regulatory requirements;
for home medical equipment services.
(2) Maintain a physical facility and medical equipment inventory in Indiana.
(3) Purchase and maintain in an amount determined by the board:
(A) product liability insurance; and
(B) professional liability insurance;
and maintain proof of the insurance coverage.
(4) Establish procedures to ensure that an employee or a contractor of the provider who is engaged in the following home medical equipment activities receives annual training:
(A) Delivery.
(B) Orientation of a patient in the use of home medical equipment.
(C) Reimbursement assistance.
(D) Maintenance.
(E) Repair.
(F) Cleaning and inventory control.
(G) Administration of home medical equipment services.
The provider shall maintain documentation of the annual training received by each employee or contractor.
(5) Maintain clinical records on a customer receiving home medical equipment services.
(6) Establish home medical equipment maintenance and personnel policies.
(7) Provide home medical equipment emergency maintenance services available twenty-four (24) hours a day.
(8) Comply with the rules adopted by the board under this chapter.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-7
Rules
Sec. 7. (a) The board may adopt rules under IC 4-22-2 to do the following:
(1) Specify home medical equipment in addition to the home medical equipment set forth in section 2 of this chapter that is to be regulated under this chapter.
(2) Set standards for the licensure of providers.
(3) Govern the safety and quality of home medical equipment services that are provided to customers.
(4) Specify the amount of insurance coverage required under section 6(b)(3) of this chapter.
(5) Set reasonable fees for the application, issuance, and renewal of a license under this chapter and set other fees permitted under IC 25-1-8.
(b) The board may consult with individuals engaged in the home medical equipment services business to advise the board on the

formulation of rules under subsection (a). The individuals may not be compensated or reimbursed for mileage by the board.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-8
License required; form; notification; renewal; reciprocity
Sec. 8. (a) After June 30, 2006, a provider must be licensed by the board before the provider may provide home medical equipment services. If a provider provides home medical equipment services from more than one (1) location in Indiana, the provider must obtain a license under this chapter for each location.
(b) An applicant shall submit the application to the board on a form adopted by the board. The nonrefundable application fee set by the board must be submitted with the application. The fee must be deposited in the state general fund.
(c) If the board determines that the applicant:
(1) meets the standards set forth by the board; and
(2) has satisfied the requirements under this chapter and the requirements established by the board by rule;
the board shall notify the applicant in writing that the license is being issued to the applicant. The license is effective on the applicant's receipt of the written notification.
(d) A license issued under this chapter is effective for not more than two (2) years, beginning on a date determined by the board. An entity that is licensed under this chapter shall display the license or a copy of the license on the licensed premises.
(e) The board may renew a license every two (2) years.
(f) The board may adopt rules that permit an out-of-state provider to obtain a license on the basis of reciprocity if:
(1) the out-of-state provider possesses a valid license granted by another state;
(2) the legal standards for licensure in the other state are comparable to the standards under this chapter; and
(3) the other state extends reciprocity to providers licensed in Indiana.
However, if the requirements for licensure under this chapter are more restrictive than the standards of the other state, the out-of-state provider must comply with the additional requirements of this chapter to obtain a reciprocal license under this chapter.
As added by P.L.122-2005, SEC.1. Amended by P.L.98-2006, SEC.28.

IC 25-26-21-9
Inspections; report; appeal; inspectors; confidential information
Sec. 9. (a) The board may inspect the operations and facilities of an applicant for a license under this chapter to determine whether to issue the applicant a license.
(b) The board may conduct random inspections at any time for the following reasons:
(1) To ensure the integrity and effectiveness of the licensing

process.
(2) To investigate a consumer complaint or a complaint by a qualified source as identified by the board.
(3) To ensure continuing compliance with the licensing requirements under this chapter.
(c) The board shall provide the provider a report of the board's findings after the board completes an investigation under this section.
(d) A provider that disputes the report in subsection (c) may file an appeal under IC 4-21.5 with the board not later than thirty (30) days after receipt of the report. The board shall review the inspection report and, upon the provider's request, conduct a new inspection.
(e) The board shall employ qualified inspectors to investigate complaints and conduct inspections. Investigators may review and audit records under an investigation or inspection during the inspected facility's normal business hours at the place of business of the provider being investigated.
(f) The board and the board's employees may not disclose confidential information obtained during an investigation except:
(1) during a disciplinary hearing held under section 10 of this chapter; or
(2) under a court order.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-10
Discipline
Sec. 10. The board may discipline the holder of a license under IC 25-1-9 after a hearing or for any of the following reasons:
(1) Violation of this chapter or violation of a rule established by the board.
(2) Violation of a board order.
(3) Failure to meet the standards set forth in section 6(b) of this chapter.
(4) The conviction or plea of guilty for a felony or misdemeanor that:
(A) involves fraud or deceit; or
(B) is directly related to providing home medical equipment services.
(5) Negligence or gross misconduct in providing home medical equipment services.
(6) The aid, assistance, or willful allowance of another person in violating a provision under this chapter or a rule adopted by the board.
(7) Failure to provide information within sixty (60) days in response to a written request from the board.
(8) The engagement in conduct that is likely to deceive, defraud, or harm the public.
(9) Denial, revocation, suspension, or restriction of a license in another state or jurisdiction to provide home medical equipment services for a reason other than the failure to renew the license.
(10) The receipt of a fee, commission, rebate, or other form of

compensation for services not rendered.
(11) Knowingly making or filing false records, reports, or billings in the course of providing home medical equipment services, including false records, reports, or billings prepared for or submitted to state or federal agencies or departments.
(12) Failure to comply with federal rules issued under the federal Medicare program (42 U.S.C. 1395 et seq.) relating to operations, financial transactions, and general business practices of home medical equipment services providers.
As added by P.L.122-2005, SEC.1.

IC 25-26-21-11
Penalties
Sec. 11. (a) A person who engages in the business of home medical equipment services and who:
(1) is required to be licensed under this chapter; and
(2) knowingly provides home medical equipment services without a license issued under this chapter;
commits a Class A misdemeanor.
(b) Each day a violation of this section continues constitutes a separate offense.
(c) The board may, in the name of the state and through theattorney general, apply in a court to enjoin a person from providing home medical equipment services in violation of this chapter.
As added by P.L.122-2005, SEC.1.






ARTICLE 27. PHYSICAL THERAPISTS

CHAPTER 1. REGULATION OF PHYSICAL THERAPISTS BY MEDICAL LICENSING BOARD

IC 25-27-1-1
Definitions
Sec. 1. For the purposes of this chapter:
(1) "Physical therapy" means the evaluation of, administration of, or instruction in physical rehabilitative and habilitative techniques and procedures to evaluate, prevent, correct, treat, alleviate, and limit physical disability, pathokinesiological function, bodily malfunction, pain from injury, disease, and any other physical disability or mental disorder, including:
(A) the use of physical measures, agents, and devices for preventive and therapeutic purposes;
(B) neurodevelopmental procedures;
(C) the performance, interpretation, and evaluation of physical therapy tests and measurements; and
(D) the provision of consultative, educational, and other advisory services for the purpose of preventing or reducing the incidence and severity of physical disability, bodily malfunction, and pain.
(2) "Physical therapist" means a person who practices physical therapy as defined in this chapter.
(3) "Physical therapist's assistant" means a person who assists in the practice of physical therapy as defined in this chapter.
(4) "Board" refers to the medical licensing board.
(5) "Committee" refers to the Indiana physical therapy committee established under section 4 of this chapter.
(6) "Person" means an individual.
(Formerly: Acts 1957, c.198, s.1; Acts 1971, P.L.379, SEC.1.) As amended by P.L.150-1986, SEC.4; P.L.259-1987, SEC.1; P.L.240-1989, SEC.1.






ARTICLE 27.5. PHYSICIAN ASSISTANTS

CHAPTER 1. APPLICATION

IC 25-27.5-1-1
Application of article
Sec. 1. This article does not apply to the following:
(1) A physician assistant trainee or a student enrolled in a physician assistant or a surgeon assistant educational program accredited by an accrediting agency.
(2) A physician assistant employed in the service of the federal government while performing duties incident to that employment.
(3) A health care professional, technician, or other assistant or employee of a physician who performs delegated tasks in the office of a physician but who does not render services as a physician assistant or profess to be a physician assistant.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.6.



CHAPTER 2. DEFINITIONS

IC 25-27.5-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.227-1993, SEC.11.



CHAPTER 3. PHYSICIAN ASSISTANT COMMITTEE

IC 25-27.5-3-1
Committee established
Sec. 1. The physician assistant committee is established.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-2
Membership
Sec. 2. (a) The committee consists of five (5) members appointed by the governor for terms of three (3) years.
(b) The committee must include the following:
(1) Three (3) physician assistants who:
(A) are residents of Indiana;
(B) have at least three (3) years experience as physician assistants; and
(C) are certified under this article.
(2) A physician licensed under IC 25-22.5 who is familiar with the practice of physician assistants.
(3) An individual who:
(A) is a resident of Indiana; and
(B) is not associated with physician assistants in any way other than as a consumer.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-3
Continuation of practice
Sec. 3. A physician assistant appointed to the committee must continue to practice as a physician assistant while serving as a member of the committee.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-4
Removal of members
Sec. 4. A member of the committee may be removed by the governor for cause.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-5
Duties of committee
Sec. 5. The committee shall do the following:
(1) Consider the qualifications of individuals who apply for certificates under this article.
(2) Provide for examinations required under this article.
(3) Certify qualified individuals.
(4) Propose rules to the board concerning the competent practice of physician assistants and the administration of this article.
(5) Recommend to the board the amounts of fees required under

this article.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-6
Rules; fees
Sec. 6. (a) After considering the committee's proposed rules, the board shall adopt rules under IC 4-22-2 establishing standards for the following:
(1) The competent practice of physician assistants.
(2) The renewal of certificates issued under this article.
(3) Standards for the administration of this article.
(b) After considering the committee's recommendations for fees, the board shall establish fees under IC 25-1-8-2.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-7
Use of testing service for examinations
Sec. 7. The committee may use the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-3-8
Compensation of members
Sec. 8. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.227-1993, SEC.11.



CHAPTER 4. CERTIFICATION

IC 25-27.5-4-1
Certification required; conditions
Sec. 1. An individual must be certified by the committee before the individual may practice as a physician assistant. The committee may grant a certificate as a physician assistant to an applicant who does the following:
(1) Submits an application on forms approved by the committee.
(2) Pays the fee established by the board.
(3) Has:
(A) successfully completed an educational program for physician assistants or surgeon assistants accredited by an accrediting agency; and
(B) passed the Physician Assistant National Certifying Examination administered by the NCCPA and maintains current NCCPA certification.
(4) Submits to the committee any other information the committee considers necessary to evaluate the applicant's qualifications.
(5) Presents satisfactory evidence to the committee that the individual has not been:
(A) engaged in an act that would constitute grounds for a disciplinary sanction under IC 25-1-9; or
(B) the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the individual was not able to practice as a physician assistant without endangering the public.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.10.

IC 25-27.5-4-2
Refusal of certification; probationary certification
Sec. 2. The committee may refuse to issue a certificate or may issue a probationary certificate to an individual if:
(1) the individual has been disciplined by an administrative agency in another jurisdiction or been convicted for a crime that has a direct bearing on the individual's ability to practice competently; and
(2) the committee determines that the act for which the individual was disciplined or convicted has a direct bearing on the individual's ability to practice as a physician assistant.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-4-3
Probationary certification; conditions
Sec. 3. (a) If the committee issues a probationary certificate under section 2 of this chapter, the committee may require the individual

who holds the certificate to meet at least one (1) of the following conditions:
(1) Report regularly to the committee upon a matter that is the basis for the probation.
(2) Limit practice to areas prescribed by the committee.
(3) Continue or renew professional education.
(4) Engage in community restitution or service without compensation for a number of hours specified by the committee.
(b) The committee shall remove a limitation placed on a probationary certificate if after a hearing the committee finds that the deficiency that caused the limitation has been remedied.
As added by P.L.227-1993, SEC.11. Amended by P.L.32-2000, SEC.15.

IC 25-27.5-4-4
Temporary certification
Sec. 4. (a) The committee may grant temporary certification to an applicant who:
(1) meets the qualifications for certification under section 1 of this chapter except:
(A) for the taking of the NCCPA examination; or
(B) if the applicant has taken the NCCPA examination and is awaiting the results; or
(2) meets the qualifications for certification under section 1 of this chapter but is awaiting the next scheduled meeting of the committee.
(b) A temporary certification is valid until the earliest of the following:
(1) The results of an applicant's examination are available.
(2) The committee makes a final decision on the applicant's request for certification.
(c) A physician assistant practicing under a temporary certificate must practice with onsite physician supervision and, notwithstanding IC 25-27.5-5-4, may not dispense drugs or medical devices.
(d) A physician assistant who notifies the board in writing may elect to place the physician assistant's certification on an inactive status.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-4-5
Expiration of certification; renewal
Sec. 5. (a) A certificate issued by the committee expires on a date established by the Indiana professional licensing agency under IC 25-1-5-4 in the next even-numbered year following the year in which the certificate was issued.
(b) An individual may renew a certificate by paying a renewal fee on or before the expiration date of the certificate.
(c) If an individual fails to pay a renewal on or before the expiration date of a certificate, the certificate becomes invalid. As added by P.L.227-1993, SEC.11. Amended by P.L.1-2006, SEC.468.

IC 25-27.5-4-6
Reinstatement of invalid certificates; renewal of expired certificates
Sec. 6. (a) The committee shall reinstate an invalid certificate up to three (3) years after the expiration date of the certificate if the individual holding the invalid certificate meets the requirements under IC 25-1-8-6.
(b) If more than three (3) years have elapsed since the date a certificate expired, the individual holding the certificate may renew the certificate by satisfying the requirements for renewal established by the board and meeting the requirements under IC 25-1-8-6.
As added by P.L.227-1993, SEC.11. Amended by P.L.269-2001, SEC.27.

IC 25-27.5-4-7
Retirement from practice
Sec. 7. (a) An individual who is certified under this chapter shall notify the committee in writing when the individual retires from practice.
(b) Upon receipt of the notice, the committee shall:
(1) record the fact the individual is retired; and
(2) release the individual from further payment of renewal fees.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-4-8
Reinstatement of surrendered certificates
Sec. 8. (a) If an individual surrenders a certificate to the committee, the committee may reinstate the certificate upon written request by the individual.
(b) If the committee reinstates a certificate, the committee may impose conditions on the certificate appropriate to the reinstatement.
(c) An individual may not surrender a certificate without written approval by the committee if a disciplinary proceeding under this article is pending against the individual.
As added by P.L.227-1993, SEC.11.



CHAPTER 5. SCOPE OF PRACTICE

IC 25-27.5-5-1
Application of chapter
Sec. 1. This chapter does not apply to the practice of other health care professionals set forth under IC 25-22.5-1-2(a)(1) through IC 25-22.5-1-2(a)(19).
As added by P.L.227-1993, SEC.11.

IC 25-27.5-5-2
Practice with supervising physician
Sec. 2. A physician assistant must engage in a dependent practice with physician supervision. A physician assistant may perform the duties and responsibilities that are delegated by the supervising physician.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-5-3
Agents of supervising physicians
Sec. 3. A physician assistant is the agent of the supervising physician in the performance of all practice related activities, including the ordering of diagnostic, therapeutic, and other medical services.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-5-4
Using and dispensing prescription drugs
Sec. 4. (a) The board may adopt rules under IC 4-22-2 to determine the appropriate use of prescription drugs by a physician assistant.
(b) As permitted by the board, a physician assistant may use or dispense only drugs prescribed or approved by the supervising physician.
(c) Notwithstanding subsection (b), a physician assistant may not dispense a scheduled substance listed under IC 35-48-2.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-5-5
Display of certificates; name tags
Sec. 5. A physician assistant certified under IC 25-27.5 shall:
(1) keep the physician assistant's certificate available for inspection at the primary place of business; and
(2) when engaged in the physician assistant's professional activities, wear a name tag identifying the individual as a physician assistant.
As added by P.L.227-1993, SEC.11.



CHAPTER 6. SUPERVISION OF PHYSICIAN ASSISTANTS

IC 25-27.5-6-1
Continuous supervision; review of patient encounters
Sec. 1. (a) Supervision by the supervising physician or the physician designee must be continuous but does not require the physical presence of the supervising physician at the time and the place that the services are rendered.
(b) A supervising physician or physician designee shall review all patient encounters not later than twenty-four (24) hours after the physician assistant has seen the patient.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-2
Limit of physician assistants supervised
Sec. 2. A physician may supervise not more than two (2) physician assistants.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-3
Obligations of physicians and physician assistants
Sec. 3. It is the obligation of each team of physician and physician assistant to ensure the following:
(1) That the physician assistant's scope of practice is identified.
(2) That delegation of medical tasks is appropriate to the physician assistant's level of competence and within the supervising physician's scope of practice.
(3) That the relationship of and access to the supervising physician is defined.
(4) That a process for evaluation of the physician assistant's performance is established and maintained.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-4
Requirements of supervising physicians
Sec. 4. A physician supervising a physician assistant must do the following:
(1) Be licensed under IC 25-22.5.
(2) Register with the board the physician's intent to supervise a physician assistant.
(3) Submit a statement to the board that the physician will exercise supervision over the physician assistant in accordance with rules adopted by the board and retain professional and legal responsibility for the care rendered by the physician assistant.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-5
Information required      Sec. 5. (a) Before initiating practice the supervising physician and the physician assistant must submit, on forms approved by the board, the following information:
(1) The name, the business address, and the telephone number of the supervising physician.
(2) The name, the business address, and the telephone number of the physician assistant.
(3) A brief description of the setting in which the physician assistant will practice.
(4) Any other information required by the board.
(b) A physician assistant must notify the committee of any changes or additions in practice sites or supervising physicians not more than thirty (30) days after the change or addition.
As added by P.L.227-1993, SEC.11. Amended by P.L.288-2001, SEC.11.

IC 25-27.5-6-6
Delegation of authority to provide volunteer work
Sec. 6. The supervising physician may delegate authority for the physician assistant to provide volunteer work, including charitable work and migrant health care.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-6-7
Legal responsibility for physician assistants
Sec. 7. If a physician assistant is employed by a physician, a group of physicians, or another legal entity, the physician assistant must be supervised by and be the legal responsibility of the supervising physician. The legal responsibility for the physician assistant's patient care activities are that of the supervising physician, including when the physician assistant provides care and treatment for patients in health care facilities. If a physician assistant is employed by a health care facility or other entity, the legal responsibility for the physician assistant's actions is that of the supervising physician. A physician assistant employed by a health care facility or entity must be supervised by a licensed physician.
As added by P.L.227-1993, SEC.11.



CHAPTER 7. UNAUTHORIZED PRACTICE; PENALTY; SANCTIONS

IC 25-27.5-7-1
Unauthorized practice
Sec. 1. An individual may not:
(1) profess to be a physician assistant;
(2) use the title "physician assistant", including the use of the title by a physician who is not licensed under IC 25-22.5; or
(3) use the initials "P.A." or any other words, letters, abbreviations, or insignia indicating or implying that the individual is a physician assistant certified under this article;
unless the individual is certified under this article. However, use of the initials "PA" by a public accountant who is authorized to use the initials "PA" by IC 25-2.1-12-6 is not a violation of this section.
As added by P.L.227-1993, SEC.11. Amended by P.L.2-1996, SEC.271.

IC 25-27.5-7-2
Violations
Sec. 2. An individual who violates this chapter commits a Class B misdemeanor.
As added by P.L.227-1993, SEC.11.

IC 25-27.5-7-3
Sanctions
Sec. 3. In addition to the penalty under section 2 of this chapter, a physician assistant who violates this article is subject to the sanctions under IC 25-1-9.
As added by P.L.227-1993, SEC.11.






ARTICLE 28. BOAT PILOTS

CHAPTER 1. REGULATION OF BOAT PILOTS BY CLARK COUNTY

IC 25-28-1-1
Limited right to license
Sec. 1. The governor shall from time to time, grant to such number of skillful persons as he may think proper and necessary, not to exceed eight (8) in number, licenses for the term of four (4) years, authorizing and empowering such persons to pilot boats over the falls of the Ohio.
(Formerly: Acts 1852,1RS, c.79, s.1.)






ARTICLE 28.5. PLUMBERS

CHAPTER 1. REGULATION OF PLUMBERS; CREATION OF COMMISSION; LICENSING

IC 25-28.5-1-1
Declaration of policy
Sec. 1. It is hereby declared to be the policy of the State of Indiana that, in order to safeguard the life, health, and public welfare of its citizens, the business of plumbing construction and improvements is a matter affecting the public interest, and any person engaging in the business as herein defined should be required to establish his competency and qualifications to be licensed as herein provided.
(Formerly: Acts 1972, P.L.188, SEC.1.)



CHAPTER 2. PLUMBERS RECOVERY FUND

IC 25-28.5-2-1
Establishment of fund; investments; interest
Sec. 1. (a) The plumbers recovery fund is established for the purpose set out in this chapter. The fund shall be administered by the plumbing commission.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund, except as provided in section 2.2 of this chapter.
As added by P.L.260-1987, SEC.1. Amended by P.L.143-1990, SEC.5.

IC 25-28.5-2-2
Surcharge; formula; assessments
Sec. 2. (a) If the total amount in the plumbers recovery fund (including principal and interest) plus estimated revenues from the fee assessed under section 2.1 of this chapter from July 1 of the current year through June 30 of the next year will be less than three hundred thirty thousand dollars ($330,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the plumbing commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of four hundred thousand dollars ($400,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Add to the amount determined under STEP ONE the amount of revenue estimated from the fee assessed under section 2.1 of this chapter from July 1 of the current year through June 30 of the next year.
STEP THREE: Subtract the amount determined under STEP TWO from four hundred thousand dollars ($400,000).
STEP FOUR: Determine the number of plumbing contractors who had licenses in effect on June 30 of the current year.
STEP FIVE: Divide the number determined under STEP THREE by the number determined under STEP FOUR.
(b) The plumbing commission shall assess the surcharge described in subsection (a) against each plumbing contractor who:
(1) receives an initial license; or
(2) receives a renewal license.
(c) The plumbing commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any

other fee under this article.
As added by P.L.260-1987, SEC.1. Amended by P.L.143-1990, SEC.6.

IC 25-28.5-2-2.1
Licensing fee
Sec. 2.1. (a) At the time of initial licensure under this article, each licensee shall pay the fees established by the commission under IC 25-1-8-2 for the following:
(1) A plumbing contractor.
(2) A journeyman plumber.
(b) Fees collected under subsection (a) shall be placed in the plumbers recovery fund.
(c) The fee assessed under this section is in addition to any other fee under this article.
As added by P.L.143-1990, SEC.7. Amended by P.L.194-2005, SEC.73.

IC 25-28.5-2-2.2
Reversion of excess funds
Sec. 2.2. If the total amount in the plumbing recovery fund (including principal and interest) exceeds five hundred fifty thousand dollars ($550,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of five hundred fifty thousand dollars ($550,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.8.

IC 25-28.5-2-3
Interest on investments; payment of expenses
Sec. 3. Any interest earned on investment of money in the plumbers recovery fund shall be credited at least annually to the fund. No money may be appropriated from the state general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-4
Applications for orders directing payment out of fund; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against any plumbing contractor to recover damages for a violation under IC 25-1-11 or the plumbing codes of the state (with or without a finding by the Indiana plumbing commission) that results in an actual cash loss to the aggrieved person, the person may, upon termination of all proceedings, including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the plumbers recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may

include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the plumbers recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the plumbing contractor described in subsection (a) that arises directly out of any transaction:
(1) that occurred when the plumbing contractor was licensed;
(2) for which a license was required under IC 25-28.5; and
(3) that occurred after December 31, 1987.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.63.

IC 25-28.5-2-5
Claims exceeding dollar limitations; joinder of claims; payment of claims; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid claims that have been filed by aggrieved persons against a single plumbing contractor would exceed the fifty thousand dollar ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against a single plumbing contractor to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the plumbing commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-6 Agent for service of process
Sec. 6. Any plumbing contractor who is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the plumbing contractor's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the plumbers recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-7
Limitation of actions
Sec. 7. An order for payment from the plumbers recovery fund may not be issued unless the action to recover from the plumbers recovery fund was commenced within two (2) years after the termination of all proceedings against the plumbing contractor for a violation under IC 25-1-11 or the plumbing codes of the state, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the plumbing contractor against whom the action has been taken shall notify the commission in writing of the commencement of the action.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.64.

IC 25-28.5-2-8
Commission as defendant; hearings; issuance of orders
Sec. 8. When any person files an application for an order directing payment from the plumbers recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the plumbers recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the

creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the plumbers recovery fund;
(5) that a violation under IC 25-1-11 or the plumbing codes of the state arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted a violation under IC 25-1-11 or the plumbing codes of the state.
As added by P.L.260-1987, SEC.1. Amended by P.L.214-1993, SEC.65.

IC 25-28.5-2-9
Payment of claims from fund
Sec. 9. Upon a final order of the court directing that payment be made out of the plumbers recovery fund, the commission shall, subject to sections 4 through 5 of this chapter, make the payment out of the plumbers recovery fund as provided in section 5 of this chapter.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-10
Suspension of license; repayment of fund
Sec. 10. If the commission is required to make any payment from the plumbers recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license. The licensee is not eligible to be licensed again as either a plumbing contractor or journeyman plumber until the licensee has repaid in full the amount paid from the plumbers recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-11
Subrogation
Sec. 11. When, upon order of any court, the commission has caused payment to be made from the plumbers recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.260-1987, SEC.1.

IC 25-28.5-2-12
Expenditure of interest
Sec. 12. Subject to the approval of the budget agency, the commission may expend the interest earned by the plumbers recovery fund for the following:
(1) Publications that provide:             (A) information concerning the commission's activities and administrative rulings; and
(B) other educational information concerning the practice of plumbing.
(2) Educational programs concerning the practice of plumbing in Indiana.
As added by P.L.260-1987, SEC.1. Amended by P.L.20-1991, SEC.9.

IC 25-28.5-2-13
Attorney general; staff assistance; expenses
Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the plumbing commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the plumbers recovery fund.
As added by P.L.260-1987, SEC.1.






ARTICLE 29. PODIATRISTS

CHAPTER 1. REGULATION OF PODIATRISTS

IC 25-29-1-0.5
Unauthorized practice of podiatric medicine; excluded activities
Sec. 0.5. (a) This article, as it relates to the unlawful or unauthorized practice of podiatric medicine, does not apply to any of the following:
(1) A student in training in a podiatric medical school approved by the board, or while performing duties as an intern or a resident in a hospital under the supervision of the hospital's podiatric staff or in a program approved by the board.
(2) An individual who renders service in case of emergency when no fee or other consideration is contemplated, charged, or received.
(3) Commissioned podiatric medical officers or podiatric medical service officers of the armed forces of the United States, the United States Public Health Service, and podiatric medical officers of the United States Department of Veterans Affairs in the discharge of their official duties in Indiana who are also licensed to practice podiatric medicine in another jurisdiction in the United States.
(4) An individual who is licensed to practice podiatric medicine in another jurisdiction, and is called in for consultation by an individual licensed to practice podiatric medicine in Indiana.
(5) An individual administering a domestic or family remedy to a member of the individual's family.
(6) A member of a church practicing the religious tenets of the church if the member does not make a medical diagnosis, prescribe or administer drugs or medicines, perform surgical or physical operations, or assume the title of or profess to be a podiatrist.
(7) A school corporation and a school employee who acts under IC 34-30-14 (or IC 34-4-16.5-3.5 before its repeal).
(8) A chiropractor practicing the chiropractor's profession under IC 25-10 or to an employee of a chiropractor acting under the direction and supervision of the chiropractor under IC 25-10-1-13.
(9) A nurse practicing the nurse's profession under IC 25-23.
(10) A pharmacist practicing the pharmacist's profession under IC 25-26.
(11) A physical therapist practicing the physical therapist's profession under IC 25-27.
(12) A physician or an osteopath practicing the physician's or osteopath's profession under IC 25-22.5.
(13) An employee, including a licensed podiatrist's assistant, of

a podiatrist or group of podiatrists who performs an act, a duty, or a function that is customarily within the specific area of practice of the employing podiatrist or group of podiatrists, if the act, duty, or function is performed under the direction and supervision of the employing podiatrist or a podiatrist of the employing group within whose area of practice the act, duty, or function falls. An employee may not make a diagnosis or prescribe a treatment and must report the results of an examination of a patient conducted by the employee to the employing podiatrist or the podiatrist of the employing group under whose supervision the employee is working. An employee may not administer medication without the specific order of the employing podiatrist or a podiatrist of the employing group. Unless an employee is licensed or registered to independently practice in a profession described in subdivisions (8) through (12), nothing in this subsection grants the employee independent practitioner status or the authority to perform patient services in an independent practice in a profession.
(14) A hospital licensed under IC 16-21 or IC 12-25.
(15) A health care organization whose members, shareholders, or partners are individuals, partnerships, corporations, facilities, or institutions licensed or legally authorized by this state to provide health care or professional services as:
(A) a podiatrist;
(B) a psychiatric hospital;
(C) a hospital;
(D) a health facility;
(E) a registered or licensed practical nurse;
(F) a physician;
(G) a chiropractor; or
(H) a physical therapist.
(b) A person described in subsection (a)(8) through (a)(12) is not excluded from the application of this article if:
(1) the person performs an act that an Indiana statute does not authorize the person to perform; and
(2) the act qualifies in whole or in part as the practice of podiatric medicine.
(c) An employment or other contractual relationship between an entity described in subsection (a)(14) through (a)(15) and a licensed podiatrist does not constitute the unlawful practice of podiatric medicine under this article if the entity does not direct or control independent medical acts, decisions, or judgment of the licensed podiatrist. However, if the direction or control is done by the entity under IC 34-30-15 (or IC 34-4-12.6 before its repeal), the entity is excluded from the application of this article as it relates to the unlawful practice of podiatric medicine.
(d) This subsection does not apply to a prescription or drug order for a legend drug that is filled or refilled in a pharmacy owned or operated by a hospital licensed under IC 16-10-1. A podiatrist

licensed in Indiana who permits or authorizes a person to fill or refill a prescription or drug order for a legend drug except as authorized in IC 16-6-8-3 is subject to disciplinary action under IC 25-1-9. A person who violates this subsection commits the unlawful practice of podiatric medicine under this chapter.
As added by P.L.33-1993, SEC.50. Amended by P.L.2-1995, SEC.99; P.L.1-1998, SEC.133.



CHAPTER 2. BOARD OF PODIATRIC MEDICINE

IC 25-29-2-1
Establishment of board
Sec. 1. The board of podiatric medicine is established.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-2
Membership of board; qualifications
Sec. 2. (a) The board consists of six (6) members appointed by the governor.
(b) Four (4) members must be licensed podiatrists who actively practice podiatric medicine and who meet the following conditions:
(1) Be licensed in Indiana as a podiatrist under this article.
(2) Be a resident of Indiana.
(3) Have practiced podiatric medicine for at least five (5) years.
(c) Two (2) members of the board must meet the following conditions:
(1) Be a resident of Indiana.
(2) Not be associated with the practice of podiatry other than as a consumer.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-3
Term of members
Sec. 3. A member of the board serves a term of three (3) years and until the member's successor is appointed and qualified.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-4
Removal of member; filling vacancies
Sec. 4. (a) The governor may remove a member of the board after a hearing conducted under IC 4-21.5-3 for incompetency, neglect of duty, or for unprofessional conduct.
(b) A vacancy in the membership of the board shall be filled by appointment by the governor for the unexpired term.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-5
Quorum
Sec. 5. A quorum of the board consists of four (4) members. At least four (4) votes are necessary for the board to take official action.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-6
Meetings
Sec. 6. (a) The board shall hold at least one (1) meeting each year. The board may hold additional meetings that the board considers necessary.     (b) A meeting may be called by the chairman or by a majority of the members of the board.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-7
Officers
Sec. 7. Each year the board shall elect a chairman and any other officers from its members that the board considers necessary.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-8
Compensation and reimbursement
Sec. 8. Each member of the board is entitled to receive the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling and expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures prepared by the Indiana department of administration and approved by the budget agency.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-9
Records
Sec. 9. The agency shall keep a record of all licenses and applications for licensure. The record must contain all the facts in the application, including the action of the board on the application.
As added by P.L.33-1993, SEC.60. Amended by P.L.1-2006, SEC.471.

IC 25-29-2-10
Receipts and deposits
Sec. 10. The agency shall receive and account for all money collected under this article and deposit the money in the state general fund with the treasurer of state.
As added by P.L.33-1993, SEC.60. Amended by P.L.1-2006, SEC.472.

IC 25-29-2-11
Adoption of rules
Sec. 11. (a) The board may adopt rules under IC 4-22-2 concerning the following:
(1) Forms necessary for applications.
(2) Creation of a committee to assist the board with the administration of podiatrist's assistants and supervising podiatrists under IC 25-29-8.
(3) Areas that are necessary to implement this act.
(b) The board shall adopt rules under IC 4-22-2 concerning the following:
(1) The establishment of fees under IC 25-1-8-2.
(2) The retirement or surrender of a license.         (3) Granting an inactive license and procedures for reinstatement of an inactive license.
As added by P.L.33-1993, SEC.60.

IC 25-29-2-12
Conduct of hearings
Sec. 12. Each hearing conducted by the board must be held in accordance with the procedures under IC 4-21.5-3.
As added by P.L.33-1993, SEC.60.



CHAPTER 3. APPLICATION FOR LICENSURE

IC 25-29-3-1
Evidence required for licensure
Sec. 1. An individual who applies for a license to practice podiatric medicine must present satisfactory evidence to the board that the individual:
(1) does not have a conviction for a crime that has a direct bearing on the applicant's ability to practice competently;
(2) has not been the subject of a disciplinary action by a licensing or certification agency of another state or jurisdiction on the grounds that the applicant was not able to practice podiatric medicine without endangering the public;
(3) has graduated with a degree of doctor of podiatric medicine from a college or school of podiatric medicine approved by the Council on Podiatric Medical Education;
(4) has satisfactorily completed at least twelve (12) months of progressive graduate podiatric medical training that meets the requirements of the Council on Podiatric Medical Education; and
(5) has proper medical malpractice insurance.
As added by P.L.33-1993, SEC.61.

IC 25-29-3-2
Applicant appearance before board
Sec. 2. (a) The board may require an applicant under this chapter to personally appear before the board.
(b) The board may require the applicant to provide other information that the board determines is necessary.
As added by P.L.33-1993, SEC.61.

IC 25-29-3-3
Application fee
Sec. 3. An individual applying for a license under this chapter must pay a fee.
As added by P.L.33-1993, SEC.61.

IC 25-29-3-4
Right of applicant to take examination
Sec. 4. An applicant who satisfies the requirements under this chapter may take the examination under IC 25-29-4.
As added by P.L.33-1993, SEC.61. Amended by P.L.2-2005, SEC.68.



CHAPTER 4. EXAMINATIONS

IC 25-29-4-1
Provision for examinations
Sec. 1. The board shall provide for examinations to be given at least two (2) times a year at times and places established by the board.
As added by P.L.33-1993, SEC.62.

IC 25-29-4-2
Preparation, administration, and scoring of examination
Sec. 2. (a) The board shall approve the preparation, administration, and scoring of the examination.
(b) The board shall establish examination procedures and the score required to pass the examination.
As added by P.L.33-1993, SEC.62.

IC 25-29-4-3
Division of examination into parts; rules for reexamination
Sec. 3. (a) The board may require that the examination be administered in separate parts.
(b) The board shall establish specific time requirements for an initial applicant to pass the examination.
(c) The board may grant permission to take subsequent examinations and establish additional requirements for applicants who do not meet the time requirements to pass the examination under subsection (b).
As added by P.L.33-1993, SEC.62.

IC 25-29-4-4
Examination fees
Sec. 4. An applicant must pay an examination fee before taking the examination.
As added by P.L.33-1993, SEC.62.

IC 25-29-4-5
Grant of license to successful examinees
Sec. 5. The board shall issue a license to an applicant who has passed the examination and meets the other requirements under this chapter and IC 25-29-4.
As added by P.L.33-1993, SEC.62.



CHAPTER 5. RECIPROCITY; TEMPORARY LICENSURE

IC 25-29-5-1
Reciprocal licenses
Sec. 1. (a) The board may issue a license to an applicant who pays a fee established by the board and who presents satisfactory evidence to the board that the applicant:
(1) meets the requirements under IC 25-29-3-1;
(2) is licensed in a state, territory, or possession of the United States;
(3) has passed a podiatric medical licensing examination that is substantially equivalent to the examination under IC 25-29-4; and
(4) has practiced podiatric medicine for at least five (5) years.
(b) The board may require an applicant under this section to do the following:
(1) Personally appear before the board.
(2) Pass a medical examination, approved by the board, if at least ten (10) years have elapsed since the applicant passed a medical licensing examination.
As added by P.L.33-1993, SEC.63. Amended by P.L.2-2005, SEC.69.

IC 25-29-5-2
Temporary licensure
Sec. 2. (a) The board may issue a temporary license to an applicant who pays a fee established by the board and who presents satisfactory evidence to the board that the applicant:
(1) meets the requirements established by the board; and
(2) is licensed in a state, territory, or possession of the United States.
(b) A temporary license expires the earlier of:
(1) the date the applicant holding the temporary license is issued a license under this article; or
(2) the date the board disapproves the applicant's licensure application.
As added by P.L.33-1993, SEC.63.

IC 25-29-5-3
Limited licensure
Sec. 3. The board may issue a limited license to an applicant who pays a fee established by the board and who presents satisfactory evidence to the board that the applicant:
(1) except for the requirements under IC 25-29-3-1(3) and IC 25-29-3-1(4), meets the requirements under IC 25-29-3-1;
(2) meets the requirements established by the board; and
(3) is enrolled in a graduate training program in an institution that is approved by the board.
As added by P.L.33-1993, SEC.63. Amended by P.L.2-2005, SEC.70.



CHAPTER 6. LICENSE RENEWAL

IC 25-29-6-1
Expiration of license
Sec. 1. A license to practice podiatric medicine expires on a date established by the agency under IC 25-1-5-4 in each odd-numbered year.
As added by P.L.33-1993, SEC.64. Amended by P.L.158-2003, SEC.8; P.L.1-2006, SEC.473.

IC 25-29-6-2
Renewal notice; fee
Sec. 2. (a) Renewal notices must be sent in accordance with IC 25-1-2-6(c).
(b) The renewal fees must be paid in accordance with IC 25-1-8-2(d).
As added by P.L.33-1993, SEC.64.

IC 25-29-6-3
Failure to renew; conditions for subsequent relicensing
Sec. 3. (a) The failure on the part of a podiatrist to renew a license as required does not deprive the individual of the right of renewal until the individual's license has remained invalid for four (4) consecutive years.
(b) The board may issue a renewed license to a podiatrist who has not renewed the individual's license within four (4) years if the individual:
(1) passes an examination established by the board;
(2) pays a fee; and
(3) meets other conditions the board may establish.
As added by P.L.33-1993, SEC.64.

IC 25-29-6-4
Application for renewal; contents and verification
Sec. 4. An application for renewal must be verified by the applicant and include the following information:
(1) Any action taken against the podiatrist for conduct that would be a ground for disciplinary action.
(2) Any awards, judgments, or settlements against the podiatrist that total at least twenty thousand dollars ($20,000) in a calendar year.
(3) The podiatrist's voluntary surrender or voluntary limitation on a license or authorization to practice podiatric medicine in another jurisdiction.
(4) Any denial to issue the podiatrist a license or authorization to practice medicine in another jurisdiction.
(5) The podiatrist's voluntary resignation from the medical staff of a health care institution or voluntary limitation of the podiatrist's staff privileges at the health care institution if the

action occurred while the podiatrist was under investigation by the health care institution for possible medical incompetence, unprofessional conduct, or a mental or physical impairment.
(6) The podiatrist's voluntary resignation or withdrawal from a podiatric medical society, an association, or an organization if the action occurred while the podiatrist was under investigation or review by the medical body for possible medical incompetence, unprofessional conduct, or a mental or physical impairment.
(7) Any addiction or treatment for addiction to alcohol or a chemical substance during the preceding four (4) years.
(8) Any physical injury or disease or mental illness during the preceding four (4) years that affected or may affect the podiatrist's ability to practice podiatric medicine.
(9) Except for a showing of good cause that is acceptable to the board, evidence of the podiatrist's maintenance of professional medical competence, which may include continuing podiatric medical education, postgraduate studies, institutes, seminars, lectures, conferences, work shops, professional evaluation, and specialty board certification or recertification during the preceding four (4) years.
As added by P.L.33-1993, SEC.64.

IC 25-29-6-5
Applications for renewal; further information or appearance
Sec. 5. The board may under section 4 of this chapter require an applicant to do the following:
(1) Provide additional information that the board determines is necessary.
(2) Personally appear before the board.
As added by P.L.33-1993, SEC.64.

IC 25-29-6-6
Use of information for investigation or disciplinary proceedings
Sec. 6. The board may initiate an investigation or a disciplinary proceeding based on information that is collected under this chapter.
As added by P.L.33-1993, SEC.64.



CHAPTER 7. IMPAIRMENT

IC 25-29-7-1
Finding of impairment; disposition
Sec. 1. If after a physical or mental examination under IC 25-1-9-7 and a hearing, the board determines that a podiatrist is impaired from practicing podiatric medicine with reasonable skill and safety because of a mental illness, a physical illness, or an excessive use or habitual abuse of a controlled substance (as defined in IC 35-48-1-9) or alcohol the board may impose any of the following, singly or in combination:
(1) Require the podiatrist to submit to care, counseling, or treatment that is acceptable to the board.
(2) Suspend, limit, or restrict the podiatrist's license for the duration of the impairment.
(3) Revoke the podiatrist's license.
As added by P.L.33-1993, SEC.65.

IC 25-29-7-2
Rehabilitation; removal or modification of sanction
Sec. 2. (a) A podiatrist who is prohibited from practicing podiatric medicine under section 1 of this chapter may present evidence to the board at reasonable intervals that the podiatrist is able to practice podiatry with reasonable skill and safety.
(b) The board may after a hearing under subsection (a) remove or modify any sanction imposed under section 1 of this chapter.
As added by P.L.33-1993, SEC.65.

IC 25-29-7-3
Adoption of rules
Sec. 3. The board may adopt rules that do the following:
(1) Require podiatrists to report an impaired podiatrist to the board.
(2) Approve certain voluntary treatment programs for impaired podiatrists that are medically directed and nonprofit. The rules must allow an approved treatment program to be exempt from reporting to the board if the impaired podiatrist is participating satisfactorily in the program.
As added by P.L.33-1993, SEC.65.



CHAPTER 8. PODIATRIST'S ASSISTANTS

IC 25-29-8-1
Qualifications for licensure
Sec. 1. (a) An individual who applies for a podiatrist's assistant license must present satisfactory evidence to the board that the individual:
(1) has completed all the requirements for podiatrist's assistants established by the National Board of Podiatric Medical Assistants;
(2) has successfully completed the examination administered by the National Board of Podiatric Medical Assistants;
(3) has met the education, skill, and experience qualifications established by the board;
(4) has completed a verified application that contains the applicant's name and address and other information required by the board; and
(5) has paid the fee established by the board.
(b) The board shall issue a podiatrist's assistant license to an applicant who meets the qualifications under subsection (a).
As added by P.L.33-1993, SEC.66.

IC 25-29-8-2
Supervising podiatrist certification; qualification
Sec. 2. (a) A licensed podiatrist may apply to the board for a certificate as a supervising podiatrist.
(b) An applicant under this section must agree:
(1) to be personally responsible for the supervision of the podiatrist's assistant who is employed by the applicant;
(2) to not employ more than two (2) podiatrist's assistants at one (1) time;
(3) to limit a podiatrist's assistant's activities to areas in which the supervising podiatrist is qualified; and
(4) other criteria established by the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-3
Personal appearance by applicant before board
Sec. 3. The board may require an applicant under this chapter to personally appear before the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-4
Qualification of podiatrist employing assistant; certification of supervisor
Sec. 4. (a) A podiatrist may not employ a podiatrist's assistant unless:
(1) the podiatrist is certified; and
(2) the podiatrist's assistant is licensed; under this chapter.
(b) A podiatrist's assistant may not work as a podiatrist's assistant under the supervision of any person except a certified supervising podiatrist.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-5
Standards of practice for assistants
Sec. 5. The board shall establish standards of practice for podiatrist's assistants.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-6
Term of license; renewal
Sec. 6. (a) A license or certificate issued under this chapter expires one (1) year after issuance.
(b) An individual issued a license or certificate under this chapter may apply for renewal if a renewal fee is paid and the applicant follows the procedures and meets the requirements established by the board.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-7
Revocation or suspension of license
Sec. 7. (a) The board may revoke or suspend a license or certificate issued under this chapter if a supervising podiatrist or podiatrist's assistant fails to comply with the requirements under this chapter.
(b) The board shall report a podiatrist's assistant's license suspension or revocation to the Federation of Podiatric Medical Boards.
As added by P.L.33-1993, SEC.66.

IC 25-29-8-8
Assistants; prescription of drugs
Sec. 8. A podiatric assistant may not prescribe a legend drug (as defined in IC 16-18-2-199).
As added by P.L.33-1993, SEC.66.



CHAPTER 9. PENALTIES

IC 25-29-9-1
Article violations; offenses
Sec. 1. (a) A person that knowingly engages or aids and abets another person, in the practice of podiatric medicine without a license issued under this article commits unauthorized practice of podiatric medicine, a Class D felony.
(b) A person who otherwise violates this article commits a Class C misdemeanor.
As added by P.L.33-1993, SEC.67.






ARTICLE 30. PRIVATE DETECTIVES AND POLYGRAPH EXAMINERS

CHAPTER 1. PRIVATE DETECTIVES LICENSING

IC 25-30-1-1
Short title
Sec. 1. This chapter may be cited as the "Detective License Law."
(Formerly: Acts 1961, c.163, s.1.) As amended by Acts 1982, P.L.154, SEC.87.



CHAPTER 1.5. REPEALED



CHAPTER 2. REGULATION OF POLYGRAPH EXAMINERS BY STATE POLICE

IC 25-30-2-1
Definitions
Sec. 1. As used in this chapter:
"Department" means the state police department established under IC 10-11-2-4.
"Polygraph examiner" means a person who is solely or partly engaged in the business of establishing the truth or falsity of any statement or representation, by means of a polygraph instrument.
"Polygraph instrument" means a device that permanently and simultaneously records, at a minimum, an individual's cardiovascular and respiratory patterns and galvanic skin responses in order to determine truthfulness.
As added by P.L.250-1983, SEC.2. Amended by P.L.2-2003, SEC.67.

IC 25-30-2-2
Certificate of competence; standards and procedures
Sec. 2. (a) The department shall issue a certificate of competence to operate a polygraph instrument to each individual who complies with the standards and procedures established by the department under subsection (b).
(b) The department shall, by rule adopted under IC 4-22-2, establish standards and procedures for granting certificates of competence to operate polygraph instruments. These standards and procedures may include one (1) or more of the following requirements:
(1) Evidence which demonstrates that the applicant has successfully completed a course of formal training in the use of polygraph instruments.
(2) Evidence which demonstrates the applicant's experience and competence in the operation of polygraph instruments.
(3) A written examination.
As added by P.L.250-1983, SEC.2.

IC 25-30-2-3
Revocation of certificate
Sec. 3. The department may revoke a certificate issued under section 2 of this chapter if it determines that information given by an applicant was false.
As added by P.L.250-1983, SEC.2.

IC 25-30-2-4
Rules
Sec. 4. The department:
(1) shall adopt rules under IC 25-1-8 to establish fees for the administration of this chapter; and
(2) may adopt rules under IC 4-22-2 to provide any additional procedures necessary to implement this chapter. As added by P.L.250-1983, SEC.2.

IC 25-30-2-5
Use of title; violation
Sec. 5. After December 31, 1983, an individual who has not received a certificate of competence to operate a polygraph instrument may not assume or use the title "certified polygraph examiner", "polygraph examiner", or "polygraph operator". A person who violates this section commits a Class C infraction.
As added by P.L.250-1983, SEC.2.






ARTICLE 31. PROFESSIONAL ENGINEERS

CHAPTER 1. REGULATION OF ENGINEERS; CREATION OF BOARD

IC 25-31-1-1 Repealed
(Repealed by P.L.215-1993, SEC.32.)






ARTICLE 31.5. PROFESSIONAL SOIL SCIENTISTS

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 25-31.5-1-1
Applicability of article
Sec. 1. This article does not apply to the following individuals:
(1) An officer or employee of:
(A) the federal government;
(B) state government; or
(C) local government;
while providing soil science services for the officer's or employee's employer.
(2) An individual engaged solely in soil science research or the instruction of soil science.
(3) An individual not engaged in the public practice of soil science.
(4) A professional engineer registered under IC 25-31 who applies soil science to the practice of engineering.
(5) A professional geologist certified under IC 25-17.6 who applies soil science to the practice of geology.
(6) A person who is a certified professional erosion and sediment control specialist (CPESC) or soil conservationist who uses soil science in making land use decisions for the conservation of soil and water resources.
(7) A professional wetlands specialist who applies soil science to make wetland delineations or determinations.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-2
Applicability of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-3
"Board"
Sec. 3. "Board" refers to the Indiana board of registration for soil scientists established by IC 25-31.5-2-1.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-4
"Public practice of soil science"
Sec. 4. "Public practice of soil science" means the performance of service to the public in connection with soil science.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-5 "Registered associate soil scientist"
Sec. 5. "Registered associate soil scientist" means an individual who is registered as an associate soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-6
"Registered professional soil scientist"
Sec. 6. "Registered professional soil scientist" means an individual who is registered as a professional soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-7
"Registered soil scientist"
Sec. 7. "Registered soil scientist" means:
(1) a registered professional soil scientist; or
(2) a registered associate soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-8
"Registration"
Sec. 8. "Registration" means the act of registering a professional soil scientist or an associate soil scientist under IC 25-31.5-4.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-9
"Soil"
Sec. 9. "Soil" means the unconsolidated mineral or organic matter on the surface of the earth that has been subjected to and influenced by genetic and environmental factors of parent material, climate (including water and temperature effects), microorganisms, and topography, all acting over time and producing a product that differs from the material from which it is derived in many physical, chemical, biological, and morphological properties and characteristics.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-10
"Soil science"
Sec. 10. "Soil science" means the observation, identification, description, classification, mapping, evaluation, experimental investigation, and theoretical explanation of soils.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-11
"Soil scientist"
Sec. 11. "Soil scientist" means an individual who, by the individual's knowledge of the principles of soil science acquired by professional education and practical experience, is qualified to practice soil science. As added by P.L.244-2001, SEC.1.

IC 25-31.5-1-12
"State chemist"
Sec. 12. "State chemist" refers to the state chemist appointed under IC 15-3-3-2.
As added by P.L.244-2001, SEC.1.



CHAPTER 2. BOARD OF REGISTRATION FOR SOIL SCIENTISTS

IC 25-31.5-2-1
Establishment of board
Sec. 1. The Indiana board of registration for soil scientists is established. The board shall administer this article.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-2
Qualifications of members
Sec. 2. Each member of the board must be:
(1) a resident of Indiana; and
(2) appointed by the governor.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-3
Members
Sec. 3. The board consists of the following five (5) members:
(1) Four (4) soil scientists who, at the time of appointment, include:
(A) one (1) member from federal, state, or local government;
(B) one (1) member involved in education in a teaching, a research, or an extension context; and
(C) two (2) members from industry or the private practice of soil science who are registered professional soil scientists in Indiana.
(2) One (1) member who represents the public at large and is not associated with soil science other than as a consumer.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-4
Terms of members
Sec. 4. (a) Each board member serves a term of four (4) years.
(b) A board member may serve until the member's successor is appointed and qualified under this chapter.
(c) A board member may not serve more than two (2) consecutive terms.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-5
Removal of members; vacancies
Sec. 5. (a) The governor may remove a board member for cause.
(b) A vacancy in the membership of the board is filled by appointment by the governor for the unexpired term.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-6
Quorum
Sec. 6. Three (3) members of the board constitute a quorum. As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-7
Majority vote required
Sec. 7. The affirmative vote of a majority of the total membership of the board is required for the board to take action on any matter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-8
Chairperson; secretary
Sec. 8. Each year the board shall elect from its members a chairperson and a secretary.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-2-9
Travel expenses
Sec. 9. A member of the board is not entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). However, the member is entitled to reimbursement for travel expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.244-2001, SEC.1.



CHAPTER 3. DUTIES AND POWERS OF THE BOARD

IC 25-31.5-3-1
Meetings
Sec. 1. (a) The board shall meet:
(1) at least one (1) time each calendar year; and
(2) at other times when:
(A) the chairperson; or
(B) a quorum of the board;
considers a meeting necessary.
(b) Members of the board must be notified of the date, time, and location of a meeting of the board at least ten (10) days before the meeting.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-2
Determination of costs; adjustment of fees
Sec. 2. Each year the board shall:
(1) determine the cost incurred in administering the program for the registration of soil scientists under this article; and
(2) if necessary, adjust the amount of the:
(A) registration fee charged under IC 25-31.5-4-10; and
(B) renewal fee charged under IC 25-31.5-6-3;
to ensure that the program is self-supporting.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-3
Determination of qualifications of applicants
Sec. 3. (a) The board shall determine the qualifications of applicants for registration.
(b) The board shall:
(1) require an applicant for registration to submit evidence of the applicant's qualifications; and
(2) judge an applicant on evidence of the applicant's professional competency and integrity under rules adopted by the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-4
Code of professional conduct
Sec. 4. (a) The board may adopt rules under IC 4-22-2 to establish a code of professional conduct for registered soil scientists.
(b) If the board adopts or amends a code of professional conduct under subsection (a), the board shall mail a copy of the code and any amendments to all individuals listed on the roster published under section 7 of this chapter.
(c) A mailing under this section constitutes service for purposes of this article.
As added by P.L.244-2001, SEC.1.
IC 25-31.5-3-5
Legal adviser; private counsel
Sec. 5. (a) The attorney general shall act as legal adviser to the board and provide any legal assistance necessary to carry out this article.
(b) The board may employ private counsel at the expense of the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-6
Contracts with state chemist
Sec. 6. (a) The board shall enter into a contract with the state chemist under which:
(1) the state chemist provides:
(A) clerical support;
(B) administrative support for the soil scientist registration fund established in section 9 of this chapter;
(C) record keeping services; and
(D) office space;
to the board; and
(2) the board pays compensation to the state chemist at a rate and at intervals set by the contract.
(b) The contract entered into under this section may include provisions under which the state chemist, in exchange for compensation, fills needs of the board other than those described in subsection (a)(1).
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-7
Roster of registered soil scientists
Sec. 7. (a) Each year the board shall publish a roster that includes the names, addresses, and places of business of all registered soil scientists.
(b) Copies of the roster published under subsection (a) must be:
(1) made available to each registered soil scientist; and
(2) furnished to members of the public upon request.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-8
Adoption of rules
Sec. 8. The board may adopt rules under IC 4-22-2 that are consistent with this article and reasonably required for the conduct of the board's responsibilities and duties.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-3-9
Soil scientist registration fund
Sec. 9. (a) The soil scientist registration fund is established as a separate fund in the Purdue University treasury to carry out the purposes of this article. The fund is administered by the board.     (b) The sources of money for the fund are the:
(1) registration fees paid under IC 25-31.5-4-10; and
(2) renewal fees paid under IC 25-31.5-6-3.
(c) Expenses of administering the fund shall be paid from money in the fund.
(d) The state chemist shall collect all money paid under this article and deposit the money in the fund.
(e) If required by the board, the state chemist shall obtain a surety bond conditioned upon the faithful performance of the state chemist's duties for the board in an amount determined by the board. The bond must be issued by a surety company authorized to transact business in Indiana. All costs of the surety bond shall be paid from money in the fund.
(f) The Purdue University treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments must be deposited in the fund.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.244-2001, SEC.1.



CHAPTER 4. REQUIREMENTS FOR REGISTRATION AS A PROFESSIONAL SOIL SCIENTIST OR AN ASSOCIATE SOIL SCIENTIST

IC 25-31.5-4-1
Qualifications of professional soil scientists
Sec. 1. To qualify for registration as a professional soil scientist under this chapter, an applicant must:
(1) satisfy the education requirement described in section 2 of this chapter;
(2) pass the examinations described in section 3 of this chapter;
(3) satisfy the work requirement described in section 4 of this chapter; and
(4) pay the registration fee described in section 10 of this chapter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-2
Educational requirements
Sec. 2. (a) The education requirement for registration as a professional soil scientist consists of a bachelor's degree or advanced degree in soil science or a closely allied field in which the curriculum includes the following:
(1) At least fifteen (15) semester hours of course work in the soil sciences, including at least three (3) semester hours in courses that emphasize the field study of soils, such as soil genesis, morphology, classification, interpretation, and mapping.
(2) At least forty-five (45) semester hours of course work in supporting sciences, including biology, chemistry, crop science, engineering, geology, mathematics, physics, and statistics.
(b) The board shall determine which courses fulfill the requirements set forth in subsection (a)(1).
(c) The board shall specify the minimum number of credits in each type of supporting science needed to satisfy the requirement described in subsection (a)(2).
(d) If course credits used by an applicant to qualify for registration are in units other than semester hours, the board shall use the most generally accepted factor to convert the units to semester hour equivalents.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-3
Examinations
Sec. 3. The board shall require an applicant for registration as a professional soil scientist to pass:
(1) a written examination designed to demonstrate whether the applicant has the necessary knowledge and skill to exercise the responsibilities of the public practice of soil science; and
(2) an examination that evaluates field skills in soil morphology

and landscape analysis.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-4
Work requirement
Sec. 4. (a) The work requirement for registration as a professional soil scientist consists of three (3) years of professional experience in soil science.
(b) Experience obtained while working on an advanced degree does not qualify toward the satisfaction of the work requirement of subsection (a). However, the board may allow up to:
(1) one (1) year of work credit for a master's degree; and
(2) two (2) years of work credit for a doctorate.
(c) The board shall:
(1) evaluate all work experience claimed by an applicant to satisfy the work requirement under this section; and
(2) determine the amount of work credit to grant each applicant.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-5
Eligibility of associate soil scientists to become professional soil scientists
Sec. 5. A registered associate soil scientist who satisfies the work requirement of section 4 of this chapter is eligible to become a registered professional soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-6
Qualifications of associate soil scientists
Sec. 6. (a) To qualify for registration as an associate soil scientist under this chapter, an individual must:
(1) satisfy the education requirement described in section 2 of this chapter;
(2) pass the examinations described in section 3 of this chapter; and
(3) pay the registration fee described in section 10 of this chapter.
(b) An individual is not required to satisfy the work requirement described in section 4 of this chapter in order to qualify for registration as an associate soil scientist.
(c) The board may establish a maximum period during which an individual may be registered as an associate soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-7
Documentation required
Sec. 7. The board may require an applicant for registration under this chapter to provide documentation of competency and integrity.
As added by P.L.244-2001, SEC.1.
IC 25-31.5-4-8
Reciprocity
Sec. 8. Upon application by the individual, the board may allow the registration under this chapter of an individual who is registered as a soil scientist in a state that, as determined by the board, has standards for registration at least equal to those of this chapter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-9
Requests for administrative review
Sec. 9. An individual who:
(1) seeks registration under this chapter; and
(2) is aggrieved by a determination of the board under this chapter;
may request administrative review under IC 25-31.5-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-4-10
Registration fees
Sec. 10. (a) An individual applying for registration under this chapter must pay a nonrefundable registration fee in an amount established by rules adopted by the board under IC 4-22-2.
(b) All registration fees collected under this section shall be deposited in the soil scientist registration fund established by IC 25-31.5-3-9.
As added by P.L.244-2001, SEC.1.



CHAPTER 5. CERTIFICATES; SEAL OR STAMP

IC 25-31.5-5-1
Registration certificates
Sec. 1. (a) Upon receipt of the registration fee required by IC 25-31.5-4-10, the board shall issue a registration certificate to an applicant who, in the opinion of the board, satisfies all the requirements for registration under IC 25-31.5-4.
(b) Each certificate must show the full name of the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-2
Prima facie evidence of rights and privileges
Sec. 2. The issuance of a registration certificate to a professional soil scientist by the board is prima facie evidence that the individual named on the certificate is entitled to all rights and privileges of a registered professional soil scientist while the certificate remains in force.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-3
Replacement certificates
Sec. 3. A replacement certificate, subject to the rules of the board, may be issued to replace a certificate that has been lost, destroyed, or mutilated.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-4
Seal or stamp of registration
Sec. 4. Each registered professional soil scientist may obtain and use a seal or stamp of registration. The design of the seal or stamp must:
(1) be authorized by the board; and
(2) contain:
(A) the soil scientist's name and registration number; and
(B) the legend "Registered Professional Soil Scientist".
As added by P.L.244-2001, SEC.1.

IC 25-31.5-5-5
Suspension or revocation of certificate
Sec. 5. After a soil scientist's registration is suspended or revoked, the soil scientist may not:
(1) affix the soil scientist's signature, stamp, or seal to a soil science report or document; or
(2) certify a soil science report or document;
unless the registration has been renewed, reissued, or reinstated.
As added by P.L.244-2001, SEC.1.



CHAPTER 6. RENEWAL OF CERTIFICATES; CONTINUING EDUCATION

IC 25-31.5-6-1
Expiration of certificate
Sec. 1. A registration certificate issued under IC 25-31.5-5 expires three (3) years after it is issued, at a time and date designated by the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-2
Continuing education requirements
Sec. 2. The board shall adopt rules under IC 4-22-2 establishing continuing education requirements that must be met for the renewal of registration certificates. The requirements established by the board must involve the description and evaluation of soils in the field.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-3
Renewal fees
Sec. 3. (a) An individual applying for the renewal of a certificate of registration under this chapter must pay a nonrefundable renewal fee in an amount established by rules adopted by the board under IC 4-22-2.
(b) All renewal fees collected by the board under this section shall be deposited in the soil scientist registration fund established by IC 25-31.5-3-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-4
Notices
Sec. 4. The board shall notify each individual registered under this article of:
(1) the date of expiration of the individual's certificate; and
(2) the amount of the renewal fee established by the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-5
Suspension for nonpayment of renewal fee
Sec. 5. If an individual fails to pay the renewal fee within ninety (90) days after the expiration date established by the board under this chapter, the board shall:
(1) suspend the individual's registration under this article; and
(2) delete the individual's name from the roster published under IC 25-31.5-3-7;
until the renewal fee is paid.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-6-6
Revocation for nonpayment of renewal fee      Sec. 6. (a) If an individual fails to pay the renewal fee for two (2) consecutive years, the board shall revoke the individual's certificate of registration.
(b) If an individual whose certificate has been revoked under subsection (a) desires to be reregistered, the individual:
(1) must submit an application to the board; and
(2) shall be considered as a new applicant.
As added by P.L.244-2001, SEC.1.



CHAPTER 7. ACTIVITIES PROHIBITED TO INDIVIDUALS WHO ARE NOT REGISTERED PROFESSIONAL SOIL SCIENTISTS

IC 25-31.5-7-1
Prohibitions
Sec. 1. An individual who is not a registered professional soil scientist may not:
(1) use; or
(2) assume or advertise in any way;
a title or description tending to convey the impression that the individual is a registered professional soil scientist.
As added by P.L.244-2001, SEC.1.



CHAPTER 8. PROCEEDINGS AGAINST A REGISTERED SOIL SCIENTIST

IC 25-31.5-8-1
Investigations
Sec. 1. The board may investigate:
(1) a suspected violation by a registered soil scientist of:
(A) a code of professional conduct adopted under IC 25-31.5-3-4; or
(B) other rules of the board concerning professional competency and integrity; or
(2) other grounds for action against a registered soil scientist under this chapter.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-2
Complaints by board
Sec. 2. (a) The board may file a complaint to impose conditions on, suspend, or revoke the registration of a soil scientist.
(b) The soil scientist to whom a complaint is addressed may:
(1) agree to the terms of the complaint; or
(2) within twenty (20) days after receiving the complaint, request an informal review of the complaint before the board.
(c) The failure of a registered soil scientist to request an informal review under subsection (b)(2) constitutes an agreement to the terms of the complaint.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-3
Complaints by private individuals or organizations
Sec. 3. (a) An individual or organization may bring a complaint of fraud, deceit, gross negligence, or misconduct against a registered soil scientist.
(b) A complaint brought under subsection (a) must be:
(1) in writing;
(2) sworn to by:
(A) the individual; or
(B) an officer of the organization;
making the complaint; and
(3) filed with the board within two (2) years after the incident alleged in the complaint.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-4
Proceedings; rules; determinations
Sec. 4. (a) The board shall consider:
(1) a request for an informal review of a complaint brought under section 2 of this chapter; or
(2) a complaint brought under section 3 of this chapter;
during a meeting of the board.     (b) The board may adopt rules under IC 4-22-2 to compel a registered soil scientist to respond to matters that relate to a complaint under section 2 of this chapter or a complaint brought under section 3 of this chapter.
(c) The board may adopt rules under IC 4-22-2 establishing procedures for the conduct of a meeting under this section, including the subpoena of witnesses and documents.
(d) A meeting held under this section shall be conducted in an informal manner. However, the board shall keep a written record of the proceeding.
(e) As soon as possible following a meeting under this section, the board shall:
(1) terminate its proceedings on the complaint under section 2 of this chapter or the complaint brought under section 3 of this chapter; or
(2) provide notice under IC 4-21.5-3-6 of a determination to impose conditions on, suspend, or revoke the registration of the professional soil scientist.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-5
Effect of determinations
Sec. 5. A registered soil scientist who receives a determination under section 4 of this chapter shall:
(1) comply with the terms of the determination; or
(2) request administrative review under IC 25-31.5-9.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-6
Disciplinary actions
Sec. 6. (a) The board may:
(1) suspend the registration of;
(2) refuse to renew the registration of;
(3) revoke the registration of;
(4) reprimand; or
(5) place on probation;
a registered soil scientist for any grounds set forth in subsection (b).
(b) The board may take action under subsection (a) against a registered soil scientist who is found to have:
(1) committed fraud or deceit in obtaining registration under this article;
(2) committed gross negligence, incompetence, or misconduct in the public practice of soil science;
(3) been convicted by a court of law of:
(A) a felony; or
(B) a crime involving moral turpitude;
(4) committed a violation of a code of professional conduct adopted by the board under IC 25-31.5-3-4; or
(5) committed an unlawful act set forth in section 7 of this chapter. As added by P.L.244-2001, SEC.1.

IC 25-31.5-8-7
Criminal violations
Sec. 7. An individual who knowingly or intentionally does any of the following commits a Class B misdemeanor:
(1) Falsely professes to be a registered professional soil scientist in violation of IC 25-31.5-7.
(2) Presents or attempts to use as one's own the registration or seal of another.
(3) Gives false or forged evidence to:
(A) the board; or
(B) a member of the board;
to obtain registration.
(4) Falsely impersonates another soil scientist.
(5) Uses or attempts to use a certificate of registration that is suspended, revoked, or expired.
As added by P.L.244-2001, SEC.1.



CHAPTER 9. ADMINISTRATIVE REVIEW AND JUDICIAL REVIEW

IC 25-31.5-9-1
Administrative review of determination
Sec. 1. If requested, an administrative review of a determination made by the board under IC 25-31.5-3, IC 25-31.5-4, or IC 25-31.5-8 shall be conducted before an administrative law judge appointed by the natural resources commission or the director of the division of hearings under IC 14-10-2-2.
As added by P.L.244-2001, SEC.1. Amended by P.L.99-2005, SEC.6.

IC 25-31.5-9-2
Parties
Sec. 2. The parties to the proceeding include:
(1) the individual seeking administrative review of the determination by the board; and
(2) the board.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-9-3
Authority of administrative law judge
Sec. 3. An administrative law judge appointed under section 1 of this chapter is the ultimate authority for the board for purposes of IC 4-21.5-3-27, and the order of the administrative law judge disposing of a proceeding is final.
As added by P.L.244-2001, SEC.1.

IC 25-31.5-9-4
Judicial review
Sec. 4. A party who is dissatisfied with a final order rendered by an administrative law judge in a proceeding under this chapter may obtain judicial review of the final order under IC 4-21.5-5.
As added by P.L.244-2001, SEC.1.






ARTICLE 32. SANITARIANS

CHAPTER 1. REGULATION OF SANITARIANS . CREATION OF BOARD

IC 25-32-1-1
Creation of board
Sec. 1. There is hereby created a board of environmental health specialists to register qualified environmental health specialists whose duties in public health, sanitary science, and community hygiene require knowledge of the physical, biological, and sanitary sciences and whose professional duties and pursuits are necessary to the promotion and preservation of life, health, and welfare of Indiana citizens.
(Formerly: Acts 1963, c.344, s.1.) As amended by P.L.48-1991, SEC.51.






ARTICLE 33. PSYCHOLOGISTS

CHAPTER 1. REGULATION OF PSYCHOLOGISTS; CREATION OF BOARD

IC 25-33-1-1 Repealed
(Repealed by P.L.140-1993, SEC.20.)



CHAPTER 2. CONTINUING EDUCATION

IC 25-33-2-1
Application
Sec. 1. This chapter applies only to a licensed psychologist who has received a health service provider endorsement under IC 25-33-1-5.1(c).
As added by P.L.140-1993, SEC.18.






ARTICLE 34. REPEALED

CHAPTER 1. REPEALED






ARTICLE 34.1. REAL ESTATE BROKERS AND SALESPERSONS

CHAPTER 1. DEFINITIONS AND GENERAL PROVISIONS

IC 25-34.1-1-1
Short title
Sec. 1. This article shall be known as the "Real Estate Broker and Salesperson Licensing Act."
As added by Acts 1979, P.L.248, SEC.1.



CHAPTER 2. CREATION OF COMMISSION

IC 25-34.1-2-1
Creation; qualification of members; appointment; term; vacancies
Sec. 1. (a) The Indiana real estate commission is created.
(b) The commission consists of the following:
(1) Nine (9) district members. Each Indiana congressional district must be represented by one (1) individual appointed under this subdivision.
(2) One (1) real estate member at large.
(3) Two (2) citizen members at large.
A member described in subdivision (1) must be a resident of the represented district for not less than one (1) year. A member described in subdivision (1) or (2) must have engaged in business as a license broker for not less than five (5) years. Citizen members at large shall be appointed to represent the general public, must be residents of Indiana, and must have never been associated with the real estate business in any way other than as a consumer.
(c) Each member of the commission shall be appointed by the governor and shall serve a four (4) year term. If a successor has not been appointed, the current member shall serve until a successor is appointed and qualified. If a vacancy occurs on the commission, the governor shall appoint an individual to serve the unexpired term of the previous member and until a successor is appointed and qualified.
(d) A member of the commission may not hold a state or federal elective office.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1981, P.L.222, SEC.259; P.L.170-2002, SEC.128.

IC 25-34.1-2-2
Officers; term; duties; executive director
Sec. 2. (a) The commission shall elect from its membership a chairman and a vice chairman. The chairman and vice chairman shall serve in that capacity for one (1) year and until a successor is elected. The chairman and vice chairman may serve consecutively no more than two (2) terms in that capacity. The chairman shall preside at all meetings. The vice chairman shall preside at meetings in the absence of the chairman and shall perform other duties as the chairman may direct.
(b) The licensing agency shall provide to the commission an executive director. The executive director may not be a member of the commission. The executive director shall:
(1) provide reasonable notice to all commission members of the time and place of each meeting;
(2) keep a record of all meetings, of all votes taken by the commission, and of all other proceedings, transactions, communications, official acts, and records of the commission;
(3) keep a current file of all licenses and licensees; and
(4) perform any other duties which the commission may

prescribe.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1982, P.L.113, SEC.80; P.L.132-1984, SEC.43.

IC 25-34.1-2-3
Meetings; time and place; quorum; written consent to action
Sec. 3. (a) The commission shall meet upon the call of the chairman or at the written request of any seven (7) members of the commission. The chairman shall establish the time and place of all meetings.
(b) A majority of the current members of the commission constitutes a quorum at a meeting for the purpose of transacting business. A majority vote of all members present at a meeting is necessary to bind the commission.
(c) Any action required or permitted to be taken at a meeting of the commission may be taken without a meeting if, prior to that action:
(1) a written consent to the action, either executed as a single document or in counterparts, is signed by all members of the commission; or
(2) all members orally consent to the action and subsequently confirm that consent in writing.
The written consent or confirmation shall set forth the action under consideration and shall be filed with the minutes of the meetings which are kept by the executive director. A written consent or a confirmed oral consent shall be treated for all purposes as a unanimous vote of the members and as though the vote had taken place at a regular meeting of the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-2-4
Compensation of members; expenses
Sec. 4. (a) Each member is entitled to the minimum salary per diem as provided in IC 4-10-11-2.1(b).
(b) Each member is entitled to reimbursement for traveling and other expenses, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(c) The compensation and expenses of the commission members and the expenses of the commission shall be paid out of the general fund of the state.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-2-5
Powers of commission
Sec. 5. The commission may:
(1) administer and enforce the provisions of this article;
(2) adopt rules in accordance with IC 4-22-2 and prescribe forms for licenses, applications, principal broker certifications, and other documents which are necessary or appropriate for the

administration and enforcement of this article;
(3) issue, deny, suspend, and revoke licenses in accordance with this article, which licenses shall remain the property of the commission;
(4) subject to IC 25-1-7, investigate complaints concerning licensees or persons the commission has reason to believe should be licensees, including complaints respecting failure to comply with this article or the rules, and, when appropriate, take action pursuant to IC 25-34.1-6;
(5) bring actions, in the name of the state of Indiana, in an appropriate circuit court in order to enforce compliance with this article or the rules;
(6) inspect the records of a licensee in accordance with rules and standards prescribed by the commission;
(7) conduct, or designate a member or other representative to conduct, public hearings on any matter for which a hearing is required under this article and exercise all powers granted in IC 4-21.5;
(8) adopt a seal containing the words "Indiana Real Estate Commission" and, through its executive director, certify copies and authenticate all acts of the commission;
(9) utilize counsel, consultants, and other persons who are necessary or appropriate to administer and enforce this article and the rules;
(10) enter into contracts and authorize expenditures that are necessary or appropriate, subject to IC 25-1-6, to administer and enforce this article and the rules;
(11) maintain the commission's office, files, records, and property in the city of Indianapolis;
(12) grant, deny, suspend, and revoke approval of examinations and courses of study as provided in IC 25-34.1-5;
(13) provide for the filing and approval of surety bonds which are required by IC 25-34.1-5;
(14) adopt rules in accordance with IC 4-22-2 necessary for the administration of the investigative fund established under IC 25-34.1-8-7.5; and
(15) exercise other specific powers conferred upon the commission by this article.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1981, P.L.222, SEC.260; P.L.7-1987, SEC.129; P.L.145-2003, SEC.8.

IC 25-34.1-2-5.1
Standards for competent practice; rules
Sec. 5.1. The commission shall adopt rules establishing standards for the competent practice of the various occupations regulated in this article.
As added by Acts 1981, P.L.222, SEC.261.

IC 25-34.1-2-6 Version a
Report of funds; deposit; payment of expenses; fee for investigation

fund
Note: This version of section amended by P.L.87-2006, SEC.1. See also following version of this section amended by P.L.177-2006, SEC.10.
Sec. 6. (a) Except as provided in subsection (b), all funds collected under this article shall, at the end of each month, be reported to the auditor of state and deposited with the treasurer of state for deposit in the general fund. All expenses incurred in the administration of this article shall be paid from the general fund.
(b) The commission shall establish a fee of not less than ten dollars ($10) for real estate brokers and salespersons to provide funds for the purpose of administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. All funds collected under this subsection shall be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1981, P.L.222, SEC.262; P.L.145-2003, SEC.9; P.L.87-2006, SEC.1.

IC 25-34.1-2-6 Version b
Report of funds; deposit; payment of expenses; fee for investigation fund
Note: This version of section amended by P.L.177-2006, SEC.10. See also preceding version of this section amended by P.L.87-2006, SEC.1.
Sec. 6. (a) Except as provided in subsection (b), all funds collected under this article shall, at the end of each month, be reported to the auditor of state and deposited with the treasurer of state for deposit in the general fund. All expenses incurred in the administration of this article shall be paid from the general fund.
(b) The commission shall establish a fee of not more than twenty dollars ($20) for real estate brokers and salespersons to provide funds for the purpose of administering and enforcing the provisions of this article, including investigating and taking enforcement action against real estate fraud and real estate appraisal fraud. All funds collected under this subsection shall be deposited in the investigative fund established by IC 25-34.1-8-7.5.
As added by Acts 1979, P.L.248, SEC.1. Amended by Acts 1981, P.L.222, SEC.262; P.L.145-2003, SEC.9; P.L.177-2006, SEC.10.



CHAPTER 3. LICENSING

IC 25-34.1-3-1
Registration or license requirements; fees or charges
Sec. 1. Any agency or political subdivision of the state other than the commission may not impose any registration or license requirement or any license or employment fee or charge on licensees on account of activities defined in IC 25-34.1.
As added by Acts 1979, P.L.248, SEC.1.



CHAPTER 4. PRINCIPAL BROKERS

IC 25-34.1-4-1
Responsibility for actions of associated salespersons and broker salespersons; maintenance of two or more separate offices; notice
Sec. 1. A principal broker is responsible under this article for the actions of any associated salesperson and broker-salesperson. Any principal broker who maintains two (2) or more separate offices for associated licensees shall notify the commission of the name and address of the broker who manages each office.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-4-2
Partnership, corporate, or limited liability company broker to act only as principal broker; designation of responsible licensed individual broker
Sec. 2. Except as provided in IC 23-1.5, a partnership broker, corporate broker, or limited liability company broker may act only as a principal broker and shall designate to the commission a licensed individual broker, who is a partner or a corporate representative satisfying IC 25-34.1-3-4.1(c)(1) or a member-managed limited liability company member or a manager-managed limited liability company representative satisfying IC 25-34.1-3-4.1(d)(2), to be primarily responsible to the commission for its actions.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.4; P.L.229-1995, SEC.7.

IC 25-34.1-4-3
Residency requirement for principal brokers; certain nonresidents may be principal brokers
Sec. 3. (a) Except as provided in subsection (b), each individual who is a principal broker or is designated by a partnership, corporation, or a limited liability company pursuant to section 2 of this chapter shall be a resident of Indiana.
(b) A nonresident:
(1) individual broker; or
(2) individual designated by a partnership, corporation, or limited liability company under section 2 of this chapter;
may be a principal broker if all the licensees affiliated with the broker, partnership, corporation, or limited liability company are not residents of Indiana.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.128-1994, SEC.5; P.L.64-2004, SEC.21.

IC 25-34.1-4-4
Independent contractor relationship
Sec. 4. Notwithstanding IC 23-1.5, the association of a salesperson or broker with a principal broker, as provided by this article, creates an independent contractor relationship unless

otherwise specified by a written contract entered into by the principal broker and the associated salesperson or broker.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.229-1995, SEC.8.

IC 25-34.1-4-5
Trust accounts
Sec. 5. (a) Each principal broker:
(1) shall keep in one (1) or more trust accounts (interest or noninterest bearing) all funds belonging to others that come into the possession of the principal broker or of any associated salesperson or broker-salesperson; and
(2) shall clearly identify any account containing those funds as a trust account. The trust accounts shall contain all earnest money deposits, funds held for closing escrows, sale proceeds not yet disbursed, and all other funds belonging to others.
(b) The principal broker shall not use any trust account for the deposit of any personal funds or other business funds and shall keep a detailed record of the funds and any interest accrued in each trust account that identifies the amount of funds held for each beneficiary. Any interest earned shall be held for the beneficiary.
(c) Upon the death or termination of a principal broker or the expiration or revocation of the principal broker's license, the commission shall take custody of each trust account and may appoint a successor trustee to protect and distribute the proceeds of that account.
As added by Acts 1979, P.L.248, SEC.1. Amended by P.L.255-1987, SEC.5.

IC 25-34.1-4-6
Death of individual principal broker or termination of partnership principal broker by death of partner
Sec. 6. (a) In the event of the death of an individual principal broker or the termination of a partnership principal broker by the death of a partner, a salesperson formerly associated with that principal broker may continue to carry out business contracted for before the death or termination of the principal broker, for a maximum period of ninety (90) days after the death or termination. During that period, the salesperson shall maintain a trust account as provided in section 5 of this chapter. However, until associating with another principal broker the salesperson may not undertake any new business.
(b) Upon associating with a new principal broker, the salesperson may conduct on behalf of the deceased or terminated principal broker only that business which is necessary to complete obligations assumed while associated with that principal broker. All other acts performed by the salesperson shall be performed in association with the new principal broker.
(c) Each broker-salesperson formerly associated with the deceased or terminated principal broker becomes, upon the death or

termination of the principal broker, a principal broker until the broker elects to act as a broker-salesperson for another principal broker.
(d) This section applies only to matters of licensing and responsibility under this article and does not affect the transfer of the deceased principal broker's property interests as provided by IC 29 and other laws of succession.
As added by Acts 1979, P.L.248, SEC.1.



CHAPTER 5. EDUCATIONAL COURSES

IC 25-34.1-5-1
Approval by commission
Sec. 1. No person shall conduct, solicit or accept student enrollment for a broker or salesperson course as prescribed in this chapter without approval of the course by the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-2
Application for approval
Sec. 2. To obtain course approval, a person must apply to the commission by submitting a bond in the amount of ten thousand dollars ($10,000) and an application which includes a copy of the accreditation certificate issued by the appropriate accreditation body, if any, a detailed teaching syllabus, a proposed certificate to be issued to students who successfully complete the course, and other information and documents which may be required by the commission. If the course is to be conducted by a corporation, the application shall also include the names and residence addresses of all directors and officers, a copy of the certificate of incorporation, and a certificate of good standing of the corporation issued by the secretary of state of Indiana.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-3
Bond; obligee; requirements; liability; continuity; cancellation
Sec. 3. (a) The commission shall be the obligee under the bond.
(b) The bond shall be:
(1) executed by the person seeking course approval and by a corporate surety, licensed to do business in the state, as surety;
(2) in such form and with such terms and conditions as the commission may require;
(3) conditioned upon faithful compliance with all requirements of an approved course as provided by this article and the commission's regulations; and
(4) effective from its effective date and continue in effect until cancelled.
The total and aggregate liability of the surety on a bond is limited to the amount specified in the bond and the continuous nature of the bond may in no event be construed as allowing the liability of the surety under a bond to accumulate for each successive approval period during which the bond is in force.
(c) To provide continuous bonding of the school's activities, a school providing an approved course may not cancel a bond without the commission's prior written approval of cancellation and approval of a substitute bond.
(d) The surety on a bond may cancel a bond filed under this article only after ninety (90) days from the date the surety mails a notice of

intent to cancel, by registered or certified mail with return receipt requested, to the commission and to the school.
(e) To provide continuous bond coverage of the school's activities, the school shall give written notice to the commission, not later than thirty (30) days prior to the date upon which a bond cancellation becomes effective, that a new bond has been obtained.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-4
Grounds for approval of broker or salesperson course
Sec. 4. (a) To obtain approval of a broker or salesperson course, a school shall:
(1) provide the curriculum prescribed in section 5 of this chapter;
(2) have no more than thirty-five (35) students per instructor per classroom;
(3) provide adequate educational facilities and supportive personnel as is necessary to implement the purpose of this article;
(4) schedule not more than the maximum number of hours of instruction established by the commission in any twenty-four (24) hour period;
(5) administer two (2) written examinations during the broker course and three (3) written examinations during the salesperson course which are approved, and passing scores established, by the commission;
(6) within fourteen (14) days of the end of each course, submit to the commission the names and addresses of those students who successfully complete the course;
(7) maintain records of students who successfully complete and pass the course of study for a minimum of five (5) years or, in the event the school should cease operation, the owner shall provide a custodian acceptable to the commission to keep those records and provide copies to students at the fee in effect when the school ceases operation; and
(8) meet any other standards the commission may establish by regulation.
(b) Any instruction conducted in a broker or salesperson office does not apply to the minimum hour requirements of section 5 of this chapter.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-5
Curriculum
Sec. 5. (a) The required curriculum for salespersons shall consist of a total of at least forty (40) hours of instruction and shall include the following subjects: Indiana license law and professional standards, law of agency, contracts, interests in real property, evidence of title, deeds, legal property descriptions, mathematics, taxes, valuation of real property, financing, listing contracts and

purchase agreements, settlement procedures, property management, government regulations, and planning and zoning.
(b) The required curriculum for brokers shall consist of a total of at least twenty-four (24) hours of instruction and shall include the following subjects: Indiana license law and professional standards, law of agency, contracts, financing, settlement procedures, escrow responsibility, recordkeeping, government regulations, and appraising.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-6
Commission's considerations; factors
Sec. 6. In determining whether to grant approval of the curriculum, the commission shall consider, in addition to the requirements of sections 4 and 5 of this chapter, the following factors: accreditation, administration, ownership, instructors' qualifications, director's qualifications, course records, textbooks and related materials, cost of tuition and materials, and other means of evaluation as the commission establishes by regulation.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-7
Expiration of approval; renewal
Sec. 7. The approval of courses expires on the thirty-first day of December of each calendar year. To obtain renewal of approval for the ensuing calendar year, the school must submit to the commission by November 30 of the current year:
(1) a letter requesting renewal;
(2) an annual report; and
(3) a bond in the amount of twenty percent (20%) of the previous year's total tuition, but in no event less than ten thousand dollars ($10,000) or more than fifty thousand dollars ($50,000).
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-8
Inspection of records and facilities
Sec. 8. Each school conducting an approved course shall allow the commission to inspect its records and facilities. Each school shall report any significant proposed change in curriculum, faculty, or facilities to the commission at least thirty (30) days before the change, if possible. No change is effective unless it is approved by the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-9
Denial, suspension, or revocation of approval
Sec. 9. The commission may deny, suspend, or revoke approval of any course if it determines the school failed to comply with the standards established in this chapter and the commission's

regulations.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-10
Prohibited advertising
Sec. 10. A school may not advertise that it or its course is endorsed, recommended, or accredited by the commission.
As added by Acts 1979, P.L.248, SEC.1.

IC 25-34.1-5-11
Additional fees for review class prohibited
Sec. 11. Schools conducting approved courses may not charge an additional fee for any review class.
As added by Acts 1979, P.L.248, SEC.1.



CHAPTER 6. ENFORCEMENT

IC 25-34.1-6-1 Repealed
(Repealed by Acts 1981, P.L.222, SEC.296.)



CHAPTER 7. REAL ESTATE RECOVERY FUND

IC 25-34.1-7-1
Establishment of fund; administration; investments
Sec. 1. (a) The real estate recovery fund is established for the purpose set out in this chapter. The fund shall be administered by the real estate commission.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund, except as provided in section 2.1 of this chapter.
As added by P.L.255-1987, SEC.6. Amended by P.L.143-1990, SEC.9.

IC 25-34.1-7-2
Surcharge; formula; assessment; application of section
Sec. 2. (a) If the total amount in the real estate recovery fund (including principal and interest) is less than four hundred fifty thousand dollars ($450,000) on June 30 in an odd-numbered year after the payment of all claims and expenses, the real estate commission shall assess a surcharge according to the following formula in order to maintain the fund at an approximate level of six hundred thousand dollars ($600,000):
STEP ONE: Determine the amount remaining in the fund on June 30 of the current year after all expenses and claims have been paid.
STEP TWO: Subtract the amount determined under STEP ONE from six hundred thousand dollars ($600,000).
STEP THREE: Determine the number of licensees who had licenses in effect on June 30 of the current year.
STEP FOUR: Divide the number determined under STEP TWO by the number determined under STEP THREE.
(b) The real estate commission shall assess the surcharge described in subsection (a) against each licensee who:
(1) receives an initial license; or
(2) receives a renewal license.
(c) The real estate commission shall assess the surcharge described in subsection (a) for the two (2) year period beginning on July 1 of the current year through June 30 of the next odd-numbered year.
(d) The surcharge assessed under this section is in addition to any other fee under this article.
(e) This section does not apply to a person who:
(1) receives an initial license or certificate; or
(2) receives a renewal license or certificate;
under the real estate appraiser licensure and certification program

established under IC 25-34.1-3-8.
As added by P.L.255-1987, SEC.6. Amended by P.L.143-1990, SEC.10; P.L.183-1991, SEC.9.

IC 25-34.1-7-2.1
Reversion of excess funds
Sec. 2.1. If the total amount in the real estate recovery fund (including principal and interest) exceeds seven hundred fifty thousand dollars ($750,000) at the end of a state fiscal year after the payment of all claims and expenses, the amount in excess of seven hundred fifty thousand dollars ($750,000) reverts to the state general fund.
As added by P.L.143-1990, SEC.11.

IC 25-34.1-7-3
Interest on investments; payment of expenses
Sec. 3. Any interest earned on investment of money in the real estate recovery fund shall be credited at least annually to the fund. No money may be appropriated from the general fund for payment of any expenses incurred under this chapter, and none of these expenses may be charged against the state.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-4
Applications for order directing payment out of fund; amount of loss; limitation on recovery
Sec. 4. (a) If any aggrieved person obtains a final judgment in any court against a licensee to recover damages for any act of:
(1) embezzlement of money or property; or
(2) unlawfully obtaining money or property by false pretenses, use of a device, trickery, or forgery;
that results in an actual cash loss to the aggrieved person (as opposed to loss in market value), the person may, upon termination of all proceedings including appeals and proceedings supplemental to judgment for collection purposes, file a verified application in the court in which the judgment was entered for an order directing payment out of the real estate recovery fund of the amount of actual and direct loss in the transaction that remains unpaid upon the judgment. The amount of actual and direct loss may include court costs but may not include attorney's fees or punitive damages awarded. The amount that may be paid from the real estate recovery fund may not exceed twenty thousand dollars ($20,000) per judgment and an aggregate lifetime limit of fifty thousand dollars ($50,000) with respect to any one (1) licensee.
(b) This section applies only to a final judgment that awards damages for an act by the licensee described in subsections (a)(1) through (a)(2) that arises directly out of any transaction:
(1) that occurred when the licensee was licensed;
(2) for which a license was required under IC 25-34.1; and
(3) that occurred after December 31, 1987. As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-5
Claims against single licensee in excess of dollar limitation; distribution; joinder of claims; payment; insufficient funds
Sec. 5. (a) If the payment in full of two (2) or more pending valid claims that have been filed by aggrieved persons against a single licensee would exceed the fifty thousand dollar ($50,000) limit set forth in section 4 of this chapter, the fifty thousand dollars ($50,000) shall be distributed among the aggrieved persons in the ratio that their respective claims bear to the aggregate of all valid claims or in any other manner that a court of record may determine equitable. This money shall be distributed among the persons entitled to share in it without regard to the order of priority in which their respective judgments have been obtained or their claims have been filed.
(b) Upon petition of the commission, the court may require all claimants and prospective claimants against one (1) licensee to be joined in one (1) action, to the end that the respective rights of all the claimants to the commission may be equitably adjudicated and settled.
(c) On June 30 and December 31 of each year, the real estate commission shall identify each claim that the court orders to be paid during the six (6) month period that ended on that day. The commission shall pay the part of each claim that is so identified within fifteen (15) days after the end of the six (6) month period in which the claim is ordered paid. However, if the balance in the fund is insufficient to pay the full payable amount of each claim that is ordered to be paid during a six (6) month period, the commission shall pay a prorated portion of each claim that is ordered to be paid during the period. Any part of the payable amount of a claim left unpaid due to the prorating of payments under this subsection must be paid (subject to the fifty thousand dollar ($50,000) limit described in section 4 of this chapter) before the payment of claims ordered to be paid during the following six (6) month period.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-6
Agent for service of process
Sec. 6. Any broker or salesperson who is licensed or renews a license under this article after December 31, 1987, and upon whom personal service cannot be made with reasonable diligence shall be considered to have appointed the commission as the licensee's agent for service of process for purposes of actions filed under section 4 of this chapter for recovery from the real estate recovery fund. Service of process under this section shall be made as nearly as practicable in the manner prescribed by the Indiana Rules of Trial Procedure for service on corporations.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-7 Limitation of actions; notice of commencement of action
Sec. 7. An order for payment from the real estate recovery fund may not be issued unless the action to recover from the real estate recovery fund was commenced within one (1) year after the termination of all proceedings against the licensee for embezzlement of money or property, or unlawfully obtaining money or property by false pretenses, use of a device, trickery, or forgery, including appeals and proceedings supplemental to judgment. When any person commences an action for a judgment that may result in an order for payment from the fund, the person shall notify the commission in writing of the commencement of the action.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-8
Commission as defendant; hearings; orders directing payment
Sec. 8. When any person files an application for an order directing payment from the real estate recovery fund, the commission shall be made a party defendant to the proceedings. The court shall conduct a hearing on the application, and it may issue an order directing payment out of the real estate recovery fund, as provided in section 9 of this chapter, subject to the limitation of section 4 of this chapter, if the court finds:
(1) that there is no collusion between the judgment creditor and the judgment debtor;
(2) that the judgment creditor is making application not more than one (1) year after the termination of all proceedings in connection with the judgment, including appeals and proceedings supplemental to judgment for collection purposes;
(3) that the judgment creditor has caused to be issued a writ of execution on the judgment and the officer executing the writ has made a return showing that no personal or real property of the judgment debtor liable to be levied upon in satisfaction of the judgment could be found or that the amount realized on the sale under the execution was insufficient to satisfy the judgment;
(4) that the judgment creditor has diligently pursued the creditor's remedies against all the judgment debtors and all other persons liable to the creditor in the transaction for which the creditor seeks recovery from the real estate recovery fund;
(5) that the embezzlement of money or property, or the unlawfully obtaining of money or property by false pretenses, use of a device, trickery, or forgery, arose directly out of a transaction that occurred when the judgment debtor was licensed and acted in a capacity for which a license is required under this article and that the transaction occurred after December 31, 1987; and
(6) that, in the event of a default judgment or a judgment entered upon stipulation of the parties, the judgment debtor's acts constituted embezzlement of money or property, or the unlawful obtaining of money or property by false pretenses, use

of a device, trickery, or forgery.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-9
Payment of claims
Sec. 9. Upon a final order of the court directing that payment be made out of the real estate recovery fund, the commission shall, subject to sections 4 through 5 of this chapter, make the payment out of the real estate recovery fund as provided in section 5 of this chapter.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-10
Suspension of judgment debtor's license; repayment of fund; interest
Sec. 10. If the commission is required to make any payment from the real estate recovery fund in settlement of a claim or toward the satisfaction of a judgment under this chapter, the commission shall suspend the judgment debtor's license and, if the judgment debtor is licensed under IC 25-34.1-3-3.1, the license of the individual designated broker, under this article. The licensee is not eligible to be licensed again as either a broker or a salesperson until the licensee has repaid in full the amount paid from the real estate recovery fund with interest of twelve percent (12%) per annum.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-11
Subrogation
Sec. 11. When upon order of any court, the commission has caused payment to be made from the real estate recovery fund to a judgment creditor, the commission is subrogated to the rights of the judgment creditor with respect to the amount paid.
As added by P.L.255-1987, SEC.6.

IC 25-34.1-7-12
Expenditure of interest
Sec. 12. Subject to the approval of the budget agency, the real estate commission may expend the interest earned by the real estate recovery fund for:
(1) information concerning the commission's activities and administrative rulings;
(2) other educational information concerning the real estate industry; and
(3) expenses related to the continuing education program under IC 25-34.1-9.
As added by P.L.255-1987, SEC.6. Amended by P.L.120-1992, SEC.2.

IC 25-34.1-7-13
Attorney general; assistance; expenses      Sec. 13. (a) The office of the attorney general shall provide the staff assistance necessary to:
(1) enable the real estate commission to perform its duties under this chapter; and
(2) enforce this chapter.
(b) Expenses incurred by the office of the attorney general under this section shall be paid from the real estate recovery fund.
As added by P.L.255-1987, SEC.6.



CHAPTER 8. REAL ESTATE APPRAISER CERTIFICATION BOARD

IC 25-34.1-8-1
Creation of board
Sec. 1. The real estate appraiser licensure and certification board is created.
As added by P.L.186-1990, SEC.14. Amended by P.L.183-1991, SEC.10.



CHAPTER 9. CONTINUING EDUCATION

IC 25-34.1-9-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the real estate education advisory council established by this chapter.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-2
Real estate education advisory council; establishment
Sec. 2. The real estate education advisory council is established.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-3
Membership
Sec. 3. (a) The council consists of the following members appointed by the commission:
(1) Three (3) members who represent residential real estate sales practitioners.
(2) Three (3) members who represent other segments and specialties of the real estate industry besides residential real estate sales practitioners.
(3) One (1) member who represents real estate education.
(b) The commission shall appoint members from different geographic areas of Indiana. Six (6) members of the council must be members of Indiana real estate trade organizations.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-4
Term of office
Sec. 4. Each member of the council shall be appointed by the commission for a two (2) year term. If a successor has not been appointed, the current member serves until a successor is appointed and qualified.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-5
Vacancies
Sec. 5. If a vacancy occurs on the council, the commission shall appoint an individual to serve the unexpired term of the previous member and until a successor is appointed and qualified.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-6
Removal for cause
Sec. 6. The commission may remove a member of the council for cause.
As added by P.L.120-1992, SEC.3.
IC 25-34.1-9-7
Chair and vice chair
Sec. 7. The council shall elect from the council's membership a chairman and a vice chairman.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-8
Meetings
Sec. 8. The council shall meet upon the call of the chairman or at the request of the commission. The chairman shall establish the time and place of all meetings.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-9
Implementation and courses under this chapter
Sec. 9. The council shall make recommendations to the commission concerning the following:
(1) Requirements for sponsors of courses under this chapter.
(2) Requirements for instructors to be used by sponsors in providing courses under this chapter.
(3) Requirements for the curricula in providing courses under this chapter.
(4) Rules to implement this chapter.
(5) Other issues identified by the commission to implement this chapter.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-10
Completion of approved education requirement; exception
Sec. 10. Except for an individual who has been granted an inactive license under IC 25-34.1-3-10, an individual who is licensed as a real estate broker under IC 25-34.1-3-4.1 or a salesperson under IC 25-34.1-3-3.1 must complete the approved education requirement before the end of each renewal period.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-11
Approved education requirement
Sec. 11. (a) The approved education requirement is as follows:
(1) At least six (6) hours in any of the following subjects as determined by the commission:
(A) License and escrow law.
(B) Anti-trust law.
(C) Civil rights law.
(D) Agency law.
(E) Listing contracts and purchase agreements.
(F) Ethics and professionals standards.
(G) Settlement procedures.
(H) Other courses approved by the commission.
(2) At least ten (10) hours of course work in any of the

following subjects as determined by the commission:
(A) Appraising.
(B) Property management.
(C) Farm property management.
(D) Commercial brokerage and leasing.
(E) Financing.
(F) Residential brokerage.
(G) Land development.
(H) Legislative issues affecting the real estate practice.
(I) Other courses approved by the commission.
(b) An attorney in good standing licensed to practice law in Indiana may satisfy the requirements of subsection (a) by completing the number of hours required by subsection (a) in continuing legal education courses in the subject matters listed in subsection (a).
As added by P.L.120-1992, SEC.3. Amended by P.L.182-1996, SEC.4.

IC 25-34.1-9-12
Course sponsor; approval requirements
Sec. 12. To obtain approval as a continuing education course sponsor, the sponsor must do the following:
(1) Provide the commission information on courses, curriculum, and facilities as determined by the commission.
(2) Limit the number of credit hours that may be offered in a twenty-four (24) hour period for the course to a number not more than the amount established by the commission by rule.
(3) Provide each participant who successfully completes an approved course a certificate that contains the following:
(A) The name of the participant.
(B) The name, address, and signature of the sponsor.
(C) The number of approved credit hours.
(D) The date of the program.
(E) Any other information required by the commission.
(4) Pay a fee determined by the commission.
(5) Meet any standard that the commission adopts by rule.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-13
Approved sponsor; records
Sec. 13. A continuing education sponsor that has received approval under section 12 of this chapter must maintain records for five (5) years of the participants who successfully complete and pass the course. If the sponsor ceases operations, the owner shall place the records in the care of a custodian that is approved by the commission.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-14
Expiration of sponsor approval; renewal requirements
Sec. 14. (a) The approval for a sponsor for:         (1) a salesperson's course expires December 31 each odd-numbered year; and
(2) a broker's course expires December 31 each even-numbered year.
(b) A sponsor must submit:
(1) a letter requesting renewal of approval; and
(2) the renewal fee;
at least thirty (30) days before a sponsor's approval expires.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-15
Inspection; approved sponsor records and facilities
Sec. 15. The commission may inspect an approved sponsor's records and facilities.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-16
Advertising sponsor or course
Sec. 16. (a) A person may advertise that the sponsor or the sponsor's course is approved by the commission and fulfills the requirements of the commission.
(b) A person may not advertise that the sponsor or the sponsor's course is required or recommended by the commission.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-17
Renewal period; licensee exemption from continuing education requirement
Sec. 17. A licensee who is initially licensed in the second year of a renewal period is exempt from the continuing education requirements under this chapter for that renewal period.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-18
Application for renewal; certification requirements
Sec. 18. An applicant for renewal must certify on the application that the applicant:
(1) has complied with the continuing education requirements;
(2) is exempt from the continuing education requirement because the individual has been licensed for less than one (1) year; or
(3) has not complied with the continuing education requirements but is seeking a waiver under section 19 of this chapter.
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-19
Waiver conditions; continuing education requirement; prohibited activity
Sec. 19. The commission may grant an applicant a waiver from

the continuing education requirement for the renewal period if the applicant meets one (1) of the following conditions:
(1) Was not able to fulfill the requirement due to a hardship that resulted from any of the following:
(A) Service in the armed forces of the United States during a substantial part of the renewal period.
(B) An incapacitating illness.
(C) Other circumstances determined by the commission.
(2) Has certified on approved forms to the commission the following:
(A) That the applicant has an active license but will not perform an act that requires a salesperson or broker's license.
(B) That the applicant is affiliated with a principal broker for the sole purpose of making referrals to a licensed salesperson or broker.
An individual granted a waiver under this subdivision may not perform an act that requires a salesperson or broker's license until the individual has fulfilled the same continuing education requirements needed to reactivate an inactive license under IC 25-34.1-3-10(c) and 25-34.1-3-10(d).
As added by P.L.120-1992, SEC.3.

IC 25-34.1-9-20
Renewal license; denial
Sec. 20. Subject to IC 25-1-4, the commission may deny renewal of the license of a licensee that does not fulfill the requirements of this chapter.
As added by P.L.120-1992, SEC.3. Amended by P.L.157-2006, SEC.74.

IC 25-34.1-9-21
Implementation of chapter
Sec. 21. The commission may adopt rules under IC 4-22-2 necessary to implement this chapter.
As added by P.L.120-1992, SEC.3.



CHAPTER 10. REAL ESTATE AGENCY RELATIONSHIPS

IC 25-34.1-10-0.5
"Agency relationship" defined
Sec. 0.5. As used in this chapter, "agency relationship" means a relationship in which a licensee represents a client in a real estate transaction.
As added by P.L.130-1999, SEC.3.






ARTICLE 34.5. RESPIRATORY CARE PRACTITIONERS

CHAPTER 1. DEFINITIONS

IC 25-34.5-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-2
"Applicant" defined
Sec. 2. "Applicant" means a person who applies for licensure as a respiratory care practitioner under this article. The term does not include a practitioner who applies for renewal of the practitioner's license.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.1.

IC 25-34.5-1-2.5
"Assessment" defined
Sec. 2.5. (a) "Assessment" means the evaluation and interpretation of patient data that is the basis for and a prerequisite for making a decision concerning patient care.
(b) The term does not include making a medical diagnosis.
As added by P.L.60-2000, SEC.2.

IC 25-34.5-1-3
"Board" defined
Sec. 3. "Board" refers to the medical licensing board of Indiana.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-4
"Committee" defined
Sec. 4. "Committee" refers to the respiratory care committee established under IC 25-34.5-2-1.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-4.7
"Other authorized health care professional" defined
Sec. 4.7. "Other authorized health care professional" means a licensed health care professional whose scope of practice:
(1) includes the task being supervised; and
(2) authorizes the professional to supervise an individual who is not licensed, certified, or registered as a health care professional.
As added by P.L.60-2000, SEC.3. Amended by P.L.288-2001, SEC.12.
IC 25-34.5-1-5
"Person" defined
Sec. 5. "Person" means an individual.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-1-6
"Practice of respiratory care" defined
Sec. 6. "Practice of respiratory care" means the allied health specialty designed to aid the supervising physician or osteopath in the treatment, management, diagnostic testing, control, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system. The term includes the following:
(1) Administration of pharmacological, diagnostic, and therapeutic aids related to the implementation of a treatment, disease prevention, pulmonary rehabilitation, or diagnostic regimen prescribed by and under the direct supervision of a physician licensed under IC 25-22.5 as follows:
(A) Administration of medical gases (except for the purpose of anesthesia), aerosols, and humidification.
(B) Environmental control mechanisms and hyperbaric therapy.
(C) Mechanical or physiological ventilatory support.
(D) Bronchopulmonary hygiene.
(E) Cardiopulmonary resuscitation.
(F) Maintenance of the natural airway.
(G) Insertion and maintenance of artificial airways.
(H) Specific diagnostic and testing techniques employed in the medical management of patients to assist in diagnosis, monitoring, treatment, and research of pulmonary abnormalities, including measurements of ventilatory volumes, pressures, and flows, collection of specimens of blood and blood gases, expired and inspired gas samples, respiratory secretions, and pulmonary function testing.
(I) Utilization of hemodynamic and other related physiologic measurements to assess the status of the cardiopulmonary system.
(2) Transcription and implementation of the written or verbal orders of a physician.
(3) Observing and monitoring signs and symptoms, general behavior, general physical response to respiratory care treatment and diagnostic testing, including determination of whether the signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics.
(4) Observing and referring based on abnormalities, protocols, or changes in treatment.
(5) Repairing equipment used in the practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.4.

IC 25-34.5-1-7
"Practitioner" defined      Sec. 7. "Practitioner" means a person licensed under this article to engage in the practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.5.

IC 25-34.5-1-8
"Proximate supervision" defined
Sec. 8. "Proximate supervision" means a situation in which an individual is:
(1) responsible for directing the actions of another individual; and
(2) in the facility and is physically close enough to be readily available if needed by the supervised individual.
As added by P.L.60-2000, SEC.6.

IC 25-34.5-1-9
"Task" defined
Sec. 9. "Task" means a respiratory care practice that does not:
(1) require specialized knowledge that results from a course of education or training in respiratory care;
(2) pose an unreasonable risk of a negative outcome for the patient; and
(3) involve assessment or making a decision concerning patient care.
As added by P.L.60-2000, SEC.7.



CHAPTER 2. RESPIRATORY CARE COMMITTEE; CERTIFICATION

IC 25-34.5-2-1
Purpose
Sec. 1. The respiratory care committee is established to assist the board in carrying out this article with regard to the qualifications and examination of respiratory care practitioners.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-2-2
Membership
Sec. 2. (a) The committee consists of five (5) members to be appointed by the governor as follows:
(1) At least two (2) practitioners.
(2) At least one (1) physician licensed under IC 25-22.5 who is familiar with the practice of respiratory care.
(3) At least one (1) member who:
(A) is a resident of Indiana; and
(B) is not associated with the practice of respiratory care in any way, other than as a consumer.
(b) Each practitioner appointed to the committee must:
(1) be a practitioner meeting the requirements of this article;
(2) have had not less than three (3) years experience in the actual practice of respiratory care immediately preceding appointment; and
(3) be a resident of Indiana and actively engaged in Indiana in the practice of respiratory care while serving as a member of the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.63.

IC 25-34.5-2-3
Terms
Sec. 3. The governor shall make each appointment to the committee for a term of three (3) years.
As added by P.L.242-1989, SEC.1. Amended by P.L.1-1990, SEC.255; P.L.48-1991, SEC.64.

IC 25-34.5-2-4
Removal of members
Sec. 4. A member of the committee may be removed by the governor without cause.
As added by P.L.242-1989, SEC.1. Amended by P.L.1-1990, SEC.256; P.L.48-1991, SEC.65.

IC 25-34.5-2-5
Salaries; expenses
Sec. 5. Each member of the committee who is not a state employee is entitled to the minimum salary per diem provided by

IC 4-10-11-2.1(b). Each member of the committee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the budget agency.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-2-6
Duties
Sec. 6. The committee shall:
(1) pass upon the qualifications of persons who apply for licensure as respiratory care practitioners;
(2) provide all examinations;
(3) license qualified applicants; and
(4) propose rules concerning the competent practice of respiratory care to the board.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.8.

IC 25-34.5-2-6.1
Rules regarding designation of tasks
Sec. 6.1. The rules proposed under section 6(4) of this chapter and adopted under section 7(l) of this chapter must include, to the extent reasonably ascertainable, a designation of all tasks. The designation of tasks must:
(1) exclude the practices described in section 6.2 of this chapter; and
(2) include the tasks described in section 6.3 of this chapter.
As added by P.L.60-2000, SEC.9.

IC 25-34.5-2-6.2
Practices not considered tasks
Sec. 6.2. The following respiratory care practices are not tasks:
(1) Administration of aerosol medication.
(2) Insertion and maintenance of an artificial airway.
(3) Mechanical ventilatory support.
(4) Patient assessment.
(5) Patient education.
As added by P.L.60-2000, SEC.10.

IC 25-34.5-2-6.3
Practices considered tasks
Sec. 6.3. The following respiratory care practices are tasks:
(1) Cleaning, disinfecting, sterilizing, and assembling equipment used in the practice of respiratory care as delegated by a practitioner or other authorized health care professional.
(2) Collecting and reviewing patient data through noninvasive means if the collection and review does not include the individual's interpretation of the clinical significance of the data. Collecting and reviewing patient data includes the following:             (A) Setting up and obtaining an electrocardiogram.
(B) Performing pulse oximetry and reporting to a practitioner or other authorized health care professional in a timely manner.
(3) Setting up a nasal cannula for oxygen therapy and reporting to a practitioner or other authorized health care professional in a timely manner.
(4) Performing incentive spirometry, excluding a patient's initial treatment and education.
(5) Performing cough and deep breath maneuvers.
(6) Maintaining a patient's natural airway by physically manipulating the jaw and neck.
As added by P.L.60-2000, SEC.11.

IC 25-34.5-2-6.4
Performance of tasks by unlicensed persons; oversight by practitioner
Sec. 6.4. (a) Notwithstanding any other law and except as otherwise provided in this article, to perform the practice of respiratory care other than a task, an individual must be:
(1) a practitioner; or
(2) a licensed, registered, or certified health care professional whose scope of practice includes the respiratory care practice.
(b) An individual who is not a licensed, registered, or certified health care professional may perform a task only:
(1) under the proximate supervision of a practitioner or other authorized health care professional; and
(2) if the individual has demonstrated to the facility that employs or contracts with the individual competency to perform the task.
The facility shall document competency in accordance with licensure, certification, and accreditation standards applicable to the facility.
(c) A practitioner may do the following:
(1) Delegate tasks.
(2) Supervise the performance of tasks.
As added by P.L.60-2000, SEC.12. Amended by P.L.288-2001, SEC.13.

IC 25-34.5-2-7
Rules
Sec. 7. The board shall adopt rules under IC 4-22-2 establishing:
(1) standards for the competent practice of respiratory care under the direct supervision of a physician licensed under IC 25-22.5, including a designation of tasks;
(2) fees for the administration of this article; and
(3) standards for the administration of this article;
after considering rules proposed by the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.66; P.L.60-2000, SEC.13.
IC 25-34.5-2-8
Evidence required from applicants; criminal convictions; disciplinary actions; education requirements
Sec. 8. (a) Each applicant for licensure as a respiratory care practitioner must present satisfactory evidence that the applicant:
(1) does not have a conviction for:
(A) an act that would constitute a ground for disciplinary sanction under IC 25-1-9; or
(B) a crime that has a direct bearing on the practitioner's ability to practice competently;
(2) has not been the subject of a disciplinary action initiated by the licensing or certification agency of another state or jurisdiction on the grounds that the applicant was unable to practice as a respiratory care practitioner without endangering the public; and
(3) has passed a respiratory care practitioner licensing or certification examination approved by the board.
(b) Each applicant for licensure as a respiratory care practitioner must submit proof to the committee of the applicant's:
(1) graduation from a school or program of respiratory care that meets standards set by the board;
(2) completion of a United States military training program in respiratory care; or
(3) completion of sufficient postsecondary education to be credentialed by a national respiratory care practitioner organization approved by the committee.
(c) At the time of making application, each applicant must pay a fee determined by the board after consideration of a recommendation of the committee.
As added by P.L.242-1989, SEC.1. Amended by P.L.33-1993, SEC.70; P.L.177-1997, SEC.6; P.L.60-2000, SEC.14.

IC 25-34.5-2-9
Certification; expiration
Sec. 9. (a) Except as provided in section 11 of this chapter, the committee shall issue a license to each applicant who:
(1) successfully passes the examination provided in section 12 of this chapter; and
(2) meets the requirements of section 8 of this chapter.
(b) A license issued under this section expires on the last day of the regular renewal cycle established under IC 25-1-5-4.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.67; P.L.60-2000, SEC.15.

IC 25-34.5-2-10
Renewal of certification; reinstatement of invalid certificates
Sec. 10. (a) The committee shall, under IC 25-1-2, renew every two (2) years the license of a practitioner who:
(1) meets the continuing education requirements established by rule by the board; and         (2) pays the fee set by the board.
(b) If a practitioner does not renew the practitioner's license before its expiration, the practitioner's license becomes invalid without action taken by the committee. A license that becomes invalid under this subsection may be reinstated by the committee up to three (3) years after its invalidation if the practitioner who holds an invalid license meets the requirements under IC 25-1-8-6.
(c) If a license that becomes invalid under subsection (b) is not reinstated by the committee within three (3) years of its invalidation, the holder of the invalid license may be required by the committee to take an examination for competence before the committee will reinstate the license.
(d) The board may adopt rules under IC 4-22-2 establishing requirements for reinstatement of an invalid license after consideration of a recommendation of the committee.
(e) The board shall accept continuing education courses in the following areas toward fulfillment of the requirements of subsection (a):
(1) Management of the practice of respiratory care.
(2) Courses concerning the practice of respiratory care that enable individuals to teach continuing education courses for respiratory care practitioners.
(3) The practice of respiratory care.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.16; P.L.269-2001, SEC.30.

IC 25-34.5-2-10.1
Temporary permits
Sec. 10.1. (a) The committee may issue a temporary permit to a person to practice respiratory care or to profess to be a respiratory care practitioner if the person pays a fee and:
(1) has:
(A) a valid license or certificate to practice from another state; and
(B) applied for a license from the committee;
(2) is practicing in a state that does not license or certify respiratory care practitioners but is credentialed by a national respiratory care practitioner association approved by the committee, and the person has applied for a license from the committee; or
(3) has:
(A) been approved by the committee to take the next examination; and
(B) graduated from a school or program approved by the committee.
(b) A temporary permit expires the earlier of:
(1) the date the person holding the permit is issued a license under this article; or
(2) the date the committee disapproves the person's license application.     (c) The committee may renew a temporary permit if the person holding the permit was scheduled to take the next examination and:
(1) did not take the examination; and
(2) shows good cause for not taking the examination.
(d) A permit renewed under subsection (c) expires on the date the person holding the permit receives the results from the next examination given after the permit was issued.
As added by P.L.48-1991, SEC.68. Amended by P.L.60-2000, SEC.17.

IC 25-34.5-2-11
Issuance of certificate by endorsement; waiver of education requirements
Sec. 11. (a) The committee may issue a license by endorsement to a person who:
(1) presents satisfactory evidence to the committee that the person holds:
(A) a license or certification to practice respiratory care in:
(i) another state; or
(ii) a jurisdiction of Canada; or
(B) credentials issued by a national respiratory care practitioner organization approved by the committee;
(2) meets the requirements of section 8 of this chapter; and
(3) pays a fee determined by the board after consideration of a recommendation of the committee.
(b) If the applicant presents satisfactory evidence that the applicant has actively engaged in the practice of respiratory care that included actual patient care:
(1) in another jurisdiction;
(2) under the supervision of a physician licensed in that jurisdiction; and
(3) for at least ten (10) of the previous fifteen (15) years preceding the date of application;
the committee may waive the education requirements under subsection (a)(2) and section 8(b) of this chapter if the committee determines that the applicant has sufficient knowledge and experience.
As added by P.L.242-1989, SEC.1. Amended by P.L.177-1997, SEC.7; P.L.60-2000, SEC.18.

IC 25-34.5-2-12
Examinations; contents; reexamination
Sec. 12. (a) Examinations of applicants for licensure under this article shall be held at least semiannually on dates set by the board.
(b) An examination under this section must include a written examination that tests the following:
(1) The applicant's knowledge of the basic and clinical sciences as they relate to the practice of respiratory care.
(2) Other subjects that the committee considers useful to test an applicant's fitness to practice respiratory care.     (c) An otherwise qualified applicant who fails an examination and is refused licensure may take another scheduled examination upon payment of an additional fee set by the board under rules adopted under section 7 of this chapter.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.19.

IC 25-34.5-2-13
Utilization of testing services
Sec. 13. The committee may utilize the services of a testing company to prepare, conduct, and score examinations.
As added by P.L.242-1989, SEC.1.

IC 25-34.5-2-14
Student permits
Sec. 14. (a) The committee shall issue a student permit to an individual if the individual does the following:
(1) Submits the appropriate application to the committee.
(2) Pays the fee established by the board.
(3) Submits written proof to the committee that the individual is a student in good standing in a respiratory care school or program that has been:
(A) approved by the committee for purposes of section 8(b)(1) of this chapter;
(B) approved by the committee for purposes of section 10.1(a)(3)(B) of this chapter; or
(C) otherwise approved by the committee.
(4) Submits satisfactory evidence that the individual:
(A) does not have a conviction described in section 8(a)(1) of this chapter; and
(B) has not been the subject of a disciplinary action described in section 8(a)(2) of this chapter.
(b) The committee shall issue a student permit as soon as it is reasonably practicable after an individual fulfills the requirements of subsection (a).
(c) An individual who holds a student permit may only perform respiratory care procedures that have been part of a course:
(1) the individual has successfully completed in the respiratory care program designated under subsection (a)(3); and
(2) for which the successful completion has been documented and that is available upon request to the committee.
(d) The committee may expand the list of respiratory care procedures that an individual may perform under the individual's student permit to include additional respiratory care procedures that have been part of a course:
(1) that the individual has successfully completed in the respiratory care program designated under subsection (a)(3); and
(2) for which the individual's successful completion has been documented. Upon request by the committee, the individual shall provide documentation of the successful completion of a course described in this subsection.
(e) The procedures permitted under subsections (c) and (d) may be performed only:
(1) on adult patients who are not critical care patients; and
(2) under the proximate supervision of a practitioner.
(f) A holder of a student permit shall meet in person at least one (1) time each working day with the permit holder's supervising practitioner or a designated respiratory care practitioner to review the permit holder's clinical activities. The supervising practitioner or a designated respiratory care practitioner shall review and countersign the entries that the permit holder makes in a patient's medical record not more than seven (7) calendar days after the permit holder makes the entries.
(g) A supervising practitioner may not supervise at one (1) time more than three (3) holders of student permits issued under this section.
(h) A student permit expires on the earliest of the following:
(1) The date the permit holder is issued a license under this article.
(2) The date the committee disapproves the permit holder's application for a license under this article.
(3) The date the permit holder ceases to be a student in good standing in a respiratory care program approved by the committee. The graduation of a student permit holder from a respiratory care program approved by the committee does not cause the student permit to expire under this subdivision.
(4) Sixty (60) days after the date that the permit holder graduates from a respiratory care program approved by the committee.
(5) The date that the permit holder is notified that the permit holder has failed the licensure examination.
(6) Two (2) years after the date of issuance.
As added by P.L.60-2000, SEC.20. Amended by P.L.288-2001, SEC.14.



CHAPTER 3. VIOLATIONS AND SANCTIONS

IC 25-34.5-3-1
Representations by uncertified persons
Sec. 1. A person may not:
(1) practice respiratory care;
(2) profess to be a respiratory care practitioner;
(3) use the title "respiratory care practitioner"; or
(4) use any initials, words, letters, abbreviations, or insignia indicating or implying that the person is a respiratory care practitioner licensed under this article;
unless the person is licensed under this article.
As added by P.L.242-1989, SEC.1. Amended by P.L.48-1991, SEC.69; P.L.60-2000, SEC.21.

IC 25-34.5-3-2
Criminal charges
Sec. 2. A person who violates this chapter commits a Class B misdemeanor. In addition to any other penalty imposed for a violation of this chapter, the board may, in the name of the state of Indiana through the attorney general, petition a circuit or superior court to enjoin the person who is violating this chapter from practicing respiratory care in violation of this chapter.
As added by P.L.242-1989, SEC.1. Amended by P.L.60-2000, SEC.22.

IC 25-34.5-3-3
Practice of health care professionals not affected
Sec. 3. This article does not prohibit a licensed, registered, or certified health care professional from practicing within the scope of the health care professional's license, registration, or certification.
As added by P.L.60-2000, SEC.23.

IC 25-34.5-3-4
Examination requirement for practice by health care nonprofessional
Sec. 4. Except as provided in IC 25-34.5-2-6.4(a), an individual who is not licensed, registered, or certified as a health care professional may perform a respiratory care practice only when the individual passes an examination covering the practice that is offered by a testing body approved by the committee.
As added by P.L.60-2000, SEC.24.

IC 25-34.5-3-5
Conditions for operation of equipment by health care nonprofessional
Sec. 5. An individual who is not licensed, registered, or certified as a health care professional may deliver, set up, calibrate, and demonstrate the mechanical operation of respiratory care equipment

in a residential setting only when the following conditions are met:
(1) The individual's employer documents that the individual has obtained adequate training and demonstrated competence under the supervision of a practitioner or other licensed, registered, or certified health care professional.
(2) The individual does not teach, administer, or practice respiratory care.
(3) The individual does not attach the respiratory care equipment to the patient or instruct the patient, the patient's family, or the patient's caregiver on the equipment's clinical use as a treatment device.
(4) All instructions to the patient, family, or caregiver regarding the clinical use of the equipment, patient monitoring, patient assessment, or other procedures designed to evaluate the effectiveness of the treatment are performed by a practitioner or other licensed, registered, or certified health care professional.
As added by P.L.60-2000, SEC.25.

IC 25-34.5-3-6
Performing CPR; repairing equipment
Sec. 6. This article does not prohibit an individual who is not licensed as a respiratory care practitioner from doing any of the following:
(1) Performing cardiopulmonary resuscitation.
(2) Repairing equipment used in the practice of respiratory care.
As added by P.L.60-2000, SEC.26.

IC 25-34.5-3-7
Employee acting under supervision of physician not affected
Sec. 7. This article does not affect the applicability of IC 25-22.5-1-2(a)(19).
As added by P.L.60-2000, SEC.27.

IC 25-34.5-3-8
Laboratory tests by nonpractitioner
Sec. 8. This article does not prohibit an individual who is not a practitioner from performing laboratory tests in a clinical laboratory holding a federal Clinical Laboratory Improvement Act (CLIA) certificate or a CLIA certificate of accreditation if the individual satisfies the specified federal qualification standards.
As added by P.L.60-2000, SEC.28.






ARTICLE 35. REPEALED

CHAPTER 1. REPEALED






ARTICLE 35.6. SPEECH PATHOLOGISTS AND AUDIOLOGISTS

CHAPTER 1. GENERAL PROVISIONS

IC 25-35.6-1-1
Declaration of policy
Sec. 1. It is declared to be a policy of the state of Indiana that in order to:
(1) safeguard the public health, safety, and welfare;
(2) protect the public from being misled by incompetent, unscrupulous, and unauthorized persons and from unprofessional conduct on the part of qualified speech-language pathologists and audiologists; and
(3) help assure the availability of the highest possible quality speech-language pathology and audiology services to a person with a communication disability of this state;
it is necessary to provide regulatory authority over persons offering speech-language pathology and audiology services to the public.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.103; P.L.23-1993, SEC.152.

IC 25-35.6-1-2
Definitions
Sec. 2. (a) As used in this article, "board" means the speech-language pathology and audiology board established by this article.
(b) As used in this article, "person" means any individual, organization, or corporate body, except that only an individual may be licensed under this article.
(c) As used in this article, "speech-language pathologist" means an individual who practices speech-language pathology and who presents himself to the public by any title or description of services incorporating the words speech pathologist, speech-language pathologist, speech therapist, speech-language specialist, teacher of communication disorders, speech correctionist, speech clinician, language pathologist, language therapist, logopedist, communicologist, voice therapist, voice pathologist, or any similar title or description of service.
(d) As used in this article, "speech-language pathology" means the application of nonmedical and nonsurgical principles, methods, and procedures for the following:
(1) The prevention, evaluation, habilitation, rehabilitation, instruction, and research of communication and swallowing disorders.
(2) The elective modification of communication behaviors.
(3) The enhancement of communication, including the use of

augmentative or alternate communication strategies.
(e) As used in this article, "audiologist" means an individual who practices audiology and who presents himself to the public by any title or description of services incorporating the words audiologist, hearing clinician, hearing therapist, hearing specialist, audiometrist, vestibular specialist, or any similar title or description of service.
(f) As used in this article, "audiology" means the application of nonmedical and nonsurgical principles, methods, and procedures of prevention, evaluation, habilitation, rehabilitation, instruction, and research of disorders of hearing, auditory function, and vestibular function.
(g) As used in this article, "support personnel" means individuals who meet the qualifications which the board shall establish for the following:
(1) Speech-language pathology aide.
(2) Speech-language pathology associate.
(3) Speech-language pathology assistant.
(h) As used in this article, "audiology assistant" means an individual who:
(1) is not licensed as an audiologist under this article;
(2) meets qualifications which the board may establish; and
(3) provides specific services under the direction and supervision of a licensed audiologist.
(i) As used in this article, "clinical fellowship" means a supervised professional experience.
(j) As used in this article, "direct supervision" means onsite observation and guidance while an assigned evaluation or therapeutic activity is being performed.
(Formerly: Acts 1973, P.L.262, SEC.1; Acts 1974, P.L.1, SEC.11.) As amended by P.L.149-1987, SEC.104; P.L.212-2005, SEC.63.

IC 25-35.6-1-3
Persons and practices affected
Sec. 3. (a) Licensure shall be granted either in speech-language pathology or audiology independently. A person may be licensed in both areas if the person meets the respective qualifications.
(b) No person shall practice or represent himself as a speech-language pathologist or audiologist in this state unless the person is licensed in accordance with the provisions of this article.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.105.

IC 25-35.6-1-4
Persons and practices not affected
Sec. 4. Nothing in this article shall be construed as preventing or restricting the following:
(1) A physician or surgeon from engaging in the practice of medicine in this state, or a person under the supervision and control of a physician or surgeon from conducting hearing testing, provided such a person is not called an audiologist.         (2) Any hearing aid dealer from:
(A) engaging in the testing of hearing and other practices and procedures necessary for the business for which the dealer is registered in this state under IC 25-20-1; and
(B) using the title hearing aid specialist or any similar title or description of service.
(3) Any person licensed or registered in this state by any other law from engaging in the profession or occupation for which the person is licensed or registered.
(4) A person employed as a speech-language pathologist or audiologist by the government of the United States, if such person performs speech-language pathology or audiology services solely within the confines or under the jurisdiction of the governmental organization by which the person is employed. However, such person may, without obtaining a license under this article, consult with or disseminate the person's research findings and other scientific information to speech-language pathologists and audiologists outside the jurisdiction of the organization by which the person is employed. Such person may also offer instruction and lectures to the public without being licensed under this article. Such person may additionally elect to be subject to this article.
(5) The activities and services of persons pursuing a course of study leading to a degree in speech-language pathology or audiology at a college or university, if:
(A) such activities and services constitute a part of a supervised course of study;
(B) such person is designated speech-language pathology or audiology intern, speech-language pathology or audiology trainee, or by other such titles clearly indicating the training status appropriate to the person's level of training; and
(C) the person works only under the supervision of a speech-language pathologist or audiologist licensed under this article.
(6) The activities and services of persons fulfilling the clinical experience requirement of section 5(2)(B)(ii) or 6(3)(B) of this chapter, if such activities and services constitute a part of the experience required for that section's fulfillment.
(7) The performance of pure tone air conduction testing by an industrial audiometric technician, as defined by federal law, who is working in an industrial hearing conservation program directed by a physician or an audiologist.
(8) The performance of speech-language pathology or audiology services in this state by any person not a resident of this state who is not licensed under this article, if such services are performed for no more than five (5) days in any calendar year and in cooperation with a speech-language pathologist or audiologist licensed under this article, and if such person meets the qualifications and requirements for application for licensure described in sections 5(1) and 5(2) or 6(1) and 6(2) of this

chapter. However, a person not a resident of this state who is not licensed under this article, but who is licensed under the law of another state which has established licensure requirements at least equivalent to those established by section 5 or 6 of this chapter or who is the holder of a certificate of clinical competence in speech-language pathology or audiology or its equivalent issued by a nationally recognized association for speech-language or hearing, may offer speech-language pathology or audiology services in this state for no more than thirty (30) days in any calendar year, if such services are performed in cooperation with a speech-language pathologist or audiologist licensed under this article.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.250-1985, SEC.1; P.L.149-1987, SEC.106; P.L.212-2005, SEC.64.

IC 25-35.6-1-5
Eligibility for licensure and registration
Sec. 5. To be eligible for licensure by the board as a speech-language pathologist or registration as a speech-language pathology aide, a speech-language pathology associate, or a speech-language pathology assistant, a person must satisfy the following:
(1) Not have been convicted of a crime that has a direct bearing on the person's ability to practice competently.
(2) For licensure as a speech-language pathologist:
(A) possess at least a master's degree or its equivalent in the area of speech-language pathology from an educational institution recognized by the board; and
(B) submit evidence of:
(i) a national certification in speech-language pathology that is approved by the board; or
(ii) satisfaction of the academic and clinical experience requirements necessary for licensure as defined in the rules of the board.
(3) For registration as a speech-language pathology aide, possess at least a high school degree or its equivalent.
(4) For registration as a speech-language pathology associate, possess at least an associate degree in speech-language pathology.
(5) For registration as a speech-language pathology assistant, possess at least a bachelor's degree in speech-language pathology.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.267; Acts 1982, P.L.113, SEC.84; P.L.250-1985, SEC.2; P.L.149-1987, SEC.107; P.L.33-1993, SEC.71; P.L.212-2005, SEC.65.

IC 25-35.6-1-6
Initial license; audiologist      Sec. 6. To be eligible for an initial license by the board as an audiologist, an individual must satisfy the following:
(1) Not have been convicted of a crime that has a direct bearing on the individual's ability to practice competently.
(2) Possess a doctoral degree from an accredited educational program recognized by the board.
(3) Submit evidence of:
(A) a national certification in audiology that is approved by the board; or
(B) satisfaction of the academic and clinical experience requirements necessary for licensure as defined in the rules of the board.
As added by P.L.212-2005, SEC.66.

IC 25-35.6-1-7
Initial license; renewal license; speech-language pathologist; continuing education
Sec. 7. (a) The professional standards board may issue the following:
(1) An initial license as a speech-language pathologist only to an individual who is licensed as a speech-language pathologist under this article.
(2) A renewal license as a speech-language pathologist to an individual who was licensed by the professional standards board before July 1, 2005, and who is not licensed as a speech-language pathologist under this article.
(b) The professional standards board shall issue a license as a speech-language pathologist to an individual who:
(1) is licensed as a speech-language pathologist under this article; and
(2) requests licensure.
(c) A speech-language pathologist licensed by the professional standards board shall register with the Indiana professional licensing agency all speech-language pathology support personnel that the speech-language pathologist supervises.
(d) The professional standards board may not impose different or additional supervision requirements upon speech-language pathology support personnel than the supervision requirements that are imposed under this article.
(e) The professional standards board may not impose continuing education requirements upon an individual who receives a license under this section that are different from or in addition to the continuing education requirements imposed under this article.
(f) An individual who:
(1) if:
(A) the individual is a speech-language pathologist, receives a license under this section or received a license as a speech-language pathologist issued by the professional standards board before July 1, 2005; or
(B) the individual is an audiologist, works in an educational

setting;
(2) has been the holder of a certificate of clinical competence in speech-language pathology or audiology or its equivalent issued by a nationally recognized association for speech-language pathology and audiology for at least three (3) consecutive years; and
(3) has professional experience as a licensed speech-language pathologist or audiologist in a school setting that is equivalent to the experience required for a teacher seeking national certification by the National Board of Professional Teaching Standards;
is considered to have the equivalent of and is entitled to the same benefits that accrue to a holder of a national certification issued by the National Board for Professional Teaching Standards.
As added by P.L.212-2005, SEC.67. Amended by P.L.1-2006, SEC.480; P.L.157-2006, SEC.75.

IC 25-35.6-1-8
Equivalent benefits; National Board for Professional Teaching Standards certification
Sec. 8. (a) The board shall adopt rules under IC 4-22-2 to define the role of support personnel, including the following:
(1) Supervisory responsibilities of the speech-language pathologist.
(2) Ratio of support personnel to speech-language pathologists.
(3) Scope of duties and restrictions of responsibilities for each type of support personnel.
(4) Frequency, duration, and documentation of supervision.
(5) Education and training required to perform services.
(6) Procedures for renewing registration and terminating duties.
(b) A speech-language pathologist must meet the following qualifications to supervise speech-language pathology support personnel:
(1) Hold a current license as a speech-language pathologist.
(2) Have at least three (3) years of clinical experience.
(3) Hold a certificate of clinical competence in speech-language pathology or its equivalent issued by a nationally recognized association for speech-language and hearing.
(c) Speech-language pathology support personnel may provide support services only under the supervision of a speech-language pathologist.
As added by P.L.212-2005, SEC.68.

IC 25-35.6-1-9
Patient referral; supervision of certain procedures
Sec. 9. (a) If a speech-language pathologist performs an evaluation and the evaluation suggests the possibility of a condition that requires medical attention, the speech-language pathologist shall promptly refer the patient to an individual licensed under IC 25-22.5.
(b) A speech-language pathologist shall perform instrumental

procedures using rigid or flexible endoscopes only under the authorization and general supervision of an individual licensed under IC 25-22.5.
As added by P.L.212-2005, SEC.69.

IC 25-35.6-1-10
Patient referral
Sec. 10. (a) If an audiologist performs an evaluation and the evaluation suggests the possibility of a condition that requires medical attention, the audiologist shall promptly refer the patient to an individual licensed under IC 25-22.5.
(b) An audiologist shall administer tests of vestibular function only to patients who have been referred by an individual licensed under IC 25-22.5.
As added by P.L.212-2005, SEC.70.



CHAPTER 2. CREATION OF BOARD

IC 25-35.6-2-1
Establishment; members; appointment; term; meetings; quorum
Sec. 1. (a) There is established the speech-language pathology and audiology board.
(b) The board shall be comprised of six (6) members, who shall be appointed by the governor. Five (5) board members shall have been residents of this state for at least one (1) year immediately preceding their appointment and shall have been engaged in rendering services to the public, teaching, or research in speech-language pathology or audiology for at least five (5) years immediately preceding their appointment. At least two (2) board members shall be speech-language pathologists and at least two (2) shall be audiologists, with the fifth member being either a speech-language pathologist or audiologist. At least one (1) of these five (5) members must be engaged in an active private practice of speech-language pathology or audiology. The sixth member of the board, to represent the general public, shall be a resident of this state who has never been associated with speech-language pathology or audiology in any way other than as a consumer. Except for the member representing the general public, all board members shall at all times be holders of active and valid licenses for the practice of speech-language pathology or audiology in this state.
(c) The governor shall also appoint one (1) nonvoting advisor, who must be a licensed physician and board certified in otolaryngology, to serve a four (4) year term of office on the board.
(d) Appointments shall be for three (3) year terms, with no person being eligible to serve more than two (2) full consecutive terms. Terms shall begin on the first day of the calendar year and end on the last day of the calendar year, except for the first appointed members, who shall serve through the last calendar day of the year in which they are appointed before commencing the terms prescribed by this subsection. Any member of the board may serve until the member's successor is appointed and qualified under this chapter.
(e) The governor may consider, but shall not be bound to accept, recommendations for board membership made by a statewide association for speech-language and hearing. A statewide association for speech-language and hearing may submit to the governor its recommendations for board membership not less than sixty (60) days before the end of each calendar year. In the event of a mid-term vacancy, such association may make recommendations for filling such vacancy.
(f) The board shall meet during the first month of each calendar year to select a chairman and for other appropriate purposes. At least one (1) additional meeting shall be held before the end of each calendar year. Further meetings may be convened at the call of the chairman or the written request of any two (2) board members. All meetings of the board shall be open to the public, except that the

board may hold closed sessions to prepare, approve, grade, or administer examinations or, upon request of an applicant who fails an examination, to prepare a response indicating any reason for his failure. All meetings of the board must be held in Indiana.
(g) Four (4) members of the board constitute a quorum. A majority of the quorum may transact business.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.266; P.L.250-1985, SEC.3; P.L.149-1987, SEC.108.

IC 25-35.6-2-2
Functions of board
Sec. 2. (a) The board:
(1) shall administer, coordinate, and enforce this article;
(2) shall evaluate the qualifications and supervise the examinations of applicants for licensure under this article;
(3) may issue subpoenas, examine witnesses, and administer oaths; and
(4) shall, at its discretion, investigate allegations of practices violating this article, subject to IC 25-1-7.
(b) The board shall adopt rules under IC 4-22-2 relating to professional conduct commensurate with the policy of this article, including rules that establish standards for the competent practice of speech-language pathology and audiology. Following their adoption, the rules govern and control the professional conduct of every person who holds a license to practice speech-language pathology or audiology in this state.
(c) The board shall conduct the hearings and keep the records and minutes necessary for the orderly dispatch of its functions. The board shall have notice provided to the appropriate persons in a manner it considers appropriate of the times and places of all hearings authorized by this subsection. Approval by a majority of a quorum of the board is required for any action to be taken in actions for revocation or suspension of a license issued under this article.
(d) The board may adopt rules under IC 4-22-2 to:
(1) administer or enforce this article;
(2) register persons in the process of fulfilling the clinical experience required for a license under this article;
(3) establish fees in accordance with IC 25-1-8-2; and
(4) register speech-language pathology assistants, associates, and aides and establish rules governing the duties of assistants, associates, and aides.
(e) The conferral or enumeration of specific powers elsewhere in this article shall not be construed as a limitation of the general functions conferred by this section.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1977, P.L.172, SEC.52; Acts 1981, P.L.222, SEC.268; P.L.250-1985, SEC.4; P.L.149-1987, SEC.109; P.L.212-2005, SEC.71.

IC 25-35.6-2-3
Administrative provisions      Sec. 3. (a) The board may utilize employees provided by the health professions bureau as necessary.
(b) The board shall adopt a seal by which it shall authenticate its proceedings. Copies of the proceedings, records, and acts of the board, and certificates purporting to relate the facts concerning such proceedings, records, and acts, that are signed by the chairman or the executive secretary and authenticated by the seal, shall be prima facie evidence in all courts of this state.
(c) Under no circumstances shall the total amount of expenditures incurred by the board exceed the amount of the fees collected as provided in this chapter.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by Acts 1981, P.L.222, SEC.269; P.L.250-1985, SEC.5; P.L.169-1985, SEC.96; P.L.149-1987, SEC.110.

IC 25-35.6-2-4
Reimbursement for expenses
Sec. 4. Each member of the board is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.250-1985, SEC.6.



CHAPTER 3. REGULATION OF SPEECH PATHOLOGISTS AND AUDIOLOGISTS

IC 25-35.6-3-1
Application for examination
Sec. 1. (a) A person eligible for licensure under IC 25-35.6-1-5 and desirous of licensure shall make application for examination to the board at least thirty (30) days prior to the date of examination, upon a form and in such a manner as the board shall prescribe.
(b) Any application shall be accompanied by the fee prescribed by the board by rule.
(c) A person who fails an examination may make application for reexamination if the person again meets the requirements of subsections (a) and (b).
(Formerly: Acts 1973, P.L.262, SEC.1.) As amended by P.L.149-1987, SEC.111.






ARTICLE 36. REPEALED

CHAPTER 1. REPEALED






ARTICLE 36.5. TIMBER BUYERS

CHAPTER 1. REGULATION OF TIMBER BUYERS BY DEPARTMENT OF NATURAL RESOURCES

IC 25-36.5-1-1
Definitions
Sec. 1. As used in this chapter:
"Person" means an individual, partnership, firm, association, business trust, limited liability company, or corporation.
"Timber" means trees, standing or felled, and logs which can be used for sawing or processing into lumber for building or structural purposes or for the manufacture of any article. "Timber" does not include firewood, Christmas trees, fruit or ornamental trees, or wood products not used or to be used for building, structural, manufacturing, or processing purposes.
"Timber buyer" means a person engaged in the business of buying timber from timber growers for sawing into lumber, processing, or resale, but does not include a person who occasionally purchases timber for sawing or processing for his own use and not for resale.
"Timber grower" means the owner, tenant, or operator of land in this state who has an interest in, or is entitled to receive any part of the proceeds from, the sale of timber grown in this state and includes persons exercising lawful authority to sell timber for a timber grower.
"Department" means the department of natural resources.
"Director" means the director of the department of natural resources.
"Agent" means an individual who represents a timber buyer in effecting or attempting to effect purchases of timber.
"Buying" means acquiring an interest in property by the payment of a price, value, or other consideration.
(Formerly: Acts 1972, P.L.190, SEC.1; Acts 1975, P.L.274, SEC.1.) As amended by P.L.253-1983, SEC.1; P.L.158-1988, SEC.1; P.L.8-1993, SEC.397.






ARTICLE 37. TRANSIENT MERCHANTS

CHAPTER 1. REGULATION OF TRANSIENT MERCHANTS BY LOCAL GOVERNMENTAL UNITS

IC 25-37-1-1
Short title
Sec. 1. This chapter shall be known as the "Transient Merchant Law of Indiana."
(Formerly: Acts 1955, c.345, s.1.) As amended by Acts 1982, P.L.154, SEC.129.

IC 25-37-1-2
"Transient merchant" defined
Sec. 2. "Transient merchant", when used in this chapter, includes all persons, firms, limited liability companies, and corporations, both as principals and agents, who engage in, do, or transact any temporary or transient business in this state, either in one (1) locality or in traveling from place to place in this state, offering for sale or selling goods, wares, or merchandise, and those who, for the purpose of carrying on such business, hire, lease, or occupy any permanent or mobile building, structure, or real estate for the exhibition by means of samples, catalogues, photographs, and price lists or sale of such goods, wares, or merchandise. The term does not include the following:
(1) any person, individual, copartner, limited liability company, or corporation which grows the goods, wares, or merchandise that is sold or offered for sale;
(2) a person who makes crafts or items by hand and sells them or offers them for sale;
(3) an auctioneer who is licensed under IC 25-6.1;
(4) a resident of the county in which the sale takes place who conducts a sale of tangible personal property for no more than four (4) days per calendar year;
(5) an organization that is exempt from the Indiana gross retail tax under IC 6-2.5-5-26;
(6) a person who:
(A) sells merchandise;
(B) offers to sell merchandise; and
(C) provides proof that the sale is being conducted as part of an activity sponsored by an organization described in subdivision (5);
(7) a person who:
(A) organizes;
(B) sells merchandise at;
(C) offers to sell merchandise at; or
(D) exhibits at;
a trade show or convention;         (8) except as provided in section 15 of this chapter, a person who holds a registered retail merchant's certificate under IC 6-2.5-8.
(Formerly: Acts 1955, c.345, s.2.) As amended by Acts 1982, P.L.154, SEC.130; P.L.158-1986, SEC.1; P.L.11-1987, SEC.28; P.L.48-1991, SEC.72; P.L.8-1993, SEC.400; P.L.19-1994, SEC.15.

IC 25-37-1-3
Necessity for license
Sec. 3. Except as provided in section 11 of this chapter, it shall be unlawful for any transient merchant to transact business in any county in this state unless such transient merchant and the owners of any goods, wares or merchandise to be offered for sale or sold, if such are not owned by the vendor, shall have first secured a license as herein provided and shall have complied with the other requirements of this chapter herein set forth.
(Formerly: Acts 1955, c.345, s.3.) As amended by Acts 1982, P.L.154, SEC.131; P.L.48-1991, SEC.73.

IC 25-37-1-4
Application for license; attached statements
Sec. 4. Any transient merchant desiring to transact business in any county in this state shall file application for a license for that purpose with the auditor of the county in this state in which such transient merchant desires to do business. The application shall state the following facts:
(a) The name, residence and post-office address of the person, firm, limited liability company, or corporation making the application, and if a firm, limited liability company, or corporation, the name and address of the members of the firm or limited liability company, or officers of the corporation, as the case may be.
(b) If the applicant is a corporation or limited liability company then there shall be stated on the application form the date of incorporation or organization, the state of incorporation or organization, and if the applicant is a corporation or limited liability company formed in a state other than the state of Indiana, the date on which such corporation or limited liability company qualified to transact business as a foreign corporation or foreign limited liability company in the state of Indiana.
(c) A statement showing the kind of business proposed to be conducted, the length of time for which the applicant desires to transact business, and if for the purpose of transacting such business any permanent or mobile building, structure or real estate is to be used for the exhibition by means of samples, catalogues, photographs and price lists or sale of goods, wares or merchandise, the location of such proposed place of business.
(d) A detailed inventory and description of such goods, wares, and merchandise to be offered for sale or sold, the manner in which the same is to be advertised for sale and the representations to be made in connection therewith, the names of the persons from whom the

goods, wares, and merchandise so to be advertised or represented were obtained, the date of receipt of such goods, wares, and merchandise by the applicant for the license, the place from which the same were last taken, and any and all details necessary to locate and identify all goods, wares and merchandise to be sold.
(e) Attached to the application shall be a receipt showing that personal property taxes on the goods, wares and merchandise to be offered for sale or sold have been paid.
(f) Attached to the application shall be a copy of a notice, which ten (10) days before said application has been filed, shall have been mailed by registered mail by the applicant to the department of state revenue. The said notice shall state the precise period of time and location from which said applicant intends to transact business, the approximate value of the goods, wares, and merchandise to be offered for sale or sold, and such other information as the department of state revenue of the state of Indiana or its successor may request or by regulation require.
(g) Said application shall be verified.
(Formerly: Acts 1955, c.345, s.4.) As amended by P.L.8-1993, SEC.401; P.L.192-2002(ss), SEC.166.

IC 25-37-1-5
Surety bond; agent for service of process; action upon bond
Sec. 5. (a) Except as provided in section 5.5 of this chapter, at the time of filing the application, the applicant shall also file and deposit with the county auditor a bond with sureties to be approved by the county auditor in the penal sum of seven hundred fifty dollars ($750) or three (3) times the value of the goods, wares, and merchandise to be offered for sale or sold as shown by the inventory filed, whichever sum is greater, running to the state. The bond shall be forfeited and used for the benefit of:
(1) any purchaser of goods, wares, or merchandise sold by the applicant, if the purchaser is awarded a judgment as a result of a cause of action against the applicant that was commenced within one (1) year of and that arose out of the sale;
(2) the operating budget of the county's prosecuting attorney, if the applicant is found by a court to have violated section 9 of this chapter, although the amount forfeited under this subdivision may not exceed one-third (1/3) of the bond;
(3) the state, any of its departments or subdivisions, or any unit of local government, if the applicant fails to pay all taxes due from the applicant to that governmental entity; or
(4) a court in payment or partial payment of any fines that may be assessed by the court against the applicant, its agents, or employees for violation of this chapter.
However, the aggregate liability of the surety for all taxes, fines, disbursements, and causes of action may not exceed the amount of such bond. There shall be no limitation of liability against the transient merchant or the applicant for the license.
(b) In such bond, the applicant and surety shall appoint the auditor

of the county in which the bond is filed, the agent of the applicant, and the surety for the service of process. In the event of such service of process, the agent on whom such service is made shall, within five (5) days after the service, mail by ordinary mail a true copy of the process served upon him to each party for whom he has been served, addressed to the last known address of such party. Failure to mail the copy shall not, however, affect the court's jurisdiction.
(c) The state or any department or subdivision, municipal or otherwise, thereof or any person having a cause of action arising from or out of any sale or sales of goods, wares, or merchandise or against the applicant may join the applicant and the surety on such bond in the same action or may sue either such applicant or the surety alone.
(Formerly: Acts 1955, c.345, s.5.) As amended by Acts 1982, P.L.154, SEC.132; P.L.158-1986, SEC.2; P.L.221-1993, SEC.1.

IC 25-37-1-5.5
Reduction and waiver of surety bond
Sec. 5.5. (a) Notwithstanding section 5 of this chapter, a county legislative body (as defined in IC 36-1-2-9) may annually:
(1) set the amount of the bond required under section 5 of this chapter in any amount that is not greater than the amount required in section 5 of this chapter; or
(2) waive the bond required under section 5 of this chapter.
(b) A county legislative body that reduces or waives the bond under subsection (a) must inform the auditor of the county of the following:
(1) Whether a bond is required to be filed with an application with the auditor for a transient merchant license.
(2) The amount of the bond if a bond is required.
(c) An applicant filing for a transient merchant license must do the following:
(1) If filing for a transient merchant license with a county auditor who has been informed of a reduced bond under subsection (b), the applicant must file:
(A) an application; and
(B) the bond;
with the county auditor.
(2) If filing for a transient merchant license with a county auditor who has been informed that a bond has been waived under subsection (b), the applicant must file only an application.
(d) A bond required under subsection (a)(1), although not in the amount required under section 5 of this chapter, will for all other purposes be treated like a bond issued under section 5 of this chapter.
As added by P.L.221-1993, SEC.2.

IC 25-37-1-6
License fee
Sec. 6. Except as provided in section 6.5 of this chapter, the

applicant desiring to file an application with the auditor for a transient merchant license shall pay to the treasurer of the county in which the application is made a license fee of one hundred dollars ($100) for each six (6) month period in which the applicant proposes to transact business. The applicant shall thereupon file the treasurer's receipt for such payment with the auditor of the county with whom the application is filed.
(Formerly: Acts 1955, c.345, s.6.) As amended by P.L.158-1986, SEC.3; P.L.221-1993, SEC.3.

IC 25-37-1-6.5
Reduction and waiver of license fee
Sec. 6.5. (a) Notwithstanding section 6 of this chapter, a county legislative body (as defined in IC 36-1-2-9) may annually:
(1) set the county license fee required under section 6 of this chapter in any amount that is not greater than the amount required in section 6 of this chapter; or
(2) waive the county license fee required under section 6 of this chapter.
(b) A county legislative body that reduces or waives the county license fee under subsection (a) must inform:
(1) the treasurer of the county; and
(2) the auditor of the county;
whether a license fee is required to be filed with an application with the auditor for a transient merchant license and the amount of the license fee if a license fee is required.
(c) A treasurer who is informed of a fee change under subsection (b) shall:
(1) require each applicant to submit the lesser fee set by the county legislative body; and
(2) issue a receipt to the applicant.
(d) An applicant filing for a transient merchant license must do the following:
(1) If filing for a transient merchant license with a county auditor who has been informed of a reduced license fee under subsection (b), the applicant must file:
(A) an application; and
(B) a receipt from the county treasurer.
(2) If filing for a transient merchant license with a county auditor who has been informed that a license fee has been waived under subsection (b), the applicant must file only an application.
As added by P.L.221-1993, SEC.4.

IC 25-37-1-7
Issuance of license; transferability; use and validity of license; record of licenses
Sec. 7. (a) Upon the filing of such application and after the applicant has established that he has fully complied with all the provisions of this chapter, the auditor of said county may issue to the

applicant a license authorizing the said applicant to transact business as proposed in said application. Such license shall not be transferable and shall be valid only in the county where issued and shall not be valid in any town or city which has enacted an ordinance licensing transient merchants, unless a license from such city or town is also obtained. No license shall be good for more than one (1) person, unless such persons shall be copartners or employees of a firm, limited liability company, or corporation obtaining such license. No license shall be good for more than one (1) location in said county, if said transient merchant is transacting business in a building or structure in said county.
(b) The auditor shall keep a record of such license in a book provided for that purpose, which shall at all times be open to public inspection.
(c) No particular form of license shall be required to be issued by said auditor. However, any license issued shall state the name of the person, firm, limited liability company, or corporation which is licensed, and the number of days for which the license is issued.
(Formerly: Acts 1955, c.345, s.7.) As amended by Acts 1982, P.L.154, SEC.133; P.L.8-1993, SEC.402.

IC 25-37-1-8
Inventory of goods sold
Sec. 8. Within ten (10) days after said license expires the holder thereof shall file in duplicate with the county auditor an inventory of all goods, wares and merchandise sold and the price received therefor, which inventory shall be verified by the person who filed the application for the license with the said auditor. The county auditor shall immediately after receiving such report and inventory forward a copy thereof to the Indiana department of state revenue of the state of Indiana or its successor.
(Formerly: Acts 1955, c.345, s.8.)

IC 25-37-1-9
Violations
Sec. 9. A transient merchant who:
(1) transacts business without having first obtained a license under this chapter; or
(2) knowingly advertises, offers for sale, or sells any goods, wares, or merchandise contrary to this chapter;
commits a Class B infraction for each day a violation occurs.
(Formerly: Acts 1955, c.345, s.9.) As amended by Acts 1978, P.L.2, SEC.2564; P.L.158-1986, SEC.4.

IC 25-37-1-10
Exceptions
Sec. 10. The provisions of this chapter shall not apply to sales made to dealers by commercial travelers or selling agents in the usual course of business nor to bona fide sale of goods, wares or merchandise by sample for future delivery, or to sheriffs, constable

or other public officers selling goods, wares and merchandise according to law, nor to bona fide assignees or receivers appointed in this state selling goods, wares and merchandise for the benefit of creditors.
(Formerly: Acts 1955, c.345, s.10.) As amended by Acts 1982, P.L.154, SEC.134.

IC 25-37-1-11
Municipal authority over transient merchants
Sec. 11. (a) Towns and cities may tax, license, and regulate transient merchants and charge a fee for the transaction of business by them. Towns and cities may provide for punishment of violators, subject to the limitations of IC 36-1-3.
(b) This subsection does not apply to a county having a consolidated city. A city or town license may not be in lieu of a county license. This chapter does not supersede any ordinance regulating transient merchants.
(c) This subsection applies to a county having a consolidated city. A transient merchant is not required to obtain a county transient merchant license under this chapter. A transient merchant may not transact business in a municipality located wholly or partially within the county unless the transient merchant and the owner of the property to be offered for sale (or sold if the property is not owned by the vendor) have first obtained a license from the fiscal officer of the municipality under this chapter.
(Formerly: Acts 1955, c.345, s.11.) As amended by Acts 1978, P.L.2, SEC.2565; Acts 1981, P.L.11, SEC.131; P.L.158-1986, SEC.5; P.L.48-1991, SEC.74.

IC 25-37-1-12
Use and disposition of receipts
Sec. 12. All fees collected by a county, city, or town under this chapter shall be paid into the general fund of the county, city, or town.
(Formerly: Acts 1955, c.345, s.12.) As amended by Acts 1982, P.L.154, SEC.135; P.L.158-1986, SEC.6.

IC 25-37-1-13
Temporary association or partnership
Sec. 13. A temporary association or partnership with a person excluded from the definition of transient merchant under section 2 of this chapter does not relieve a transient merchant from complying with this chapter.
As added by P.L.158-1986, SEC.7.

IC 25-37-1-14
Veterans; license fees; counties having consolidated cities
Sec. 14. (a) This section applies to a county having a consolidated city.
(b) A veteran who holds an honorable discharge from the armed

forces of the United States is exempt from the payment of a fee for a transient merchant license issued under this chapter by a municipality located wholly or partially within the county.
(c) Upon the presentation of the veteran's certificate and papers of discharge and proof of the veteran's identity, the official designated by the municipality shall issue a transient merchant license to the veteran. A person licensed under this section shall comply with all ordinances of the county or municipality governing transient merchants.
As added by P.L.48-1991, SEC.75.

IC 25-37-1-15
Holders of registered retail merchant's certificates
Sec. 15. A county having a population of more than seventeen thousand (17,000) but less than seventeen thousand five hundred (17,500) may require that the holder of a registered retail merchant's certificate under IC 6-2.5-8 obtain a transient merchant license.
As added by P.L.19-1994, SEC.16. Amended by P.L.170-2002, SEC.129.






ARTICLE 37.5. DEALERS IN VALUABLE METALS

CHAPTER 1. REGULATION OF DEALERS BY STATE POLICE

IC 25-37.5-1-1
Definitions
Sec. 1. (a) When used in this chapter, "valuable metal" means any product made of copper, copper alloy, brass, aluminum, or aluminum alloy that is readily used or useable by a public utility, railroad, county, city or state highway department, public or private school, or an institution of higher education.
(b) As used in this chapter, "valuable metal dealer" means any individual, firm, corporation, limited liability company, or partnership engaged in the business of purchasing and reselling valuable metal either at a permanently established place of business or in connection with a business of an itinerant nature, including junk shops, junk yards, junk stores, auto wreckers, scrap metal dealers or processors, salvage yards, collectors of or dealers in junk, and junk carts or trucks.
(c) As used in this chapter, "purchase" means acquiring a valuable metal product or products by a valuable metal dealer in a single transaction of one hundred dollars ($100) or more for a consideration, but does not include purchases between scrap metal processing facilities (as defined in IC 8-12-1-3(d)).
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.1; P.L.8-1993, SEC.403.

IC 25-37.5-1-2
Record of purchases; form; retaining and filing copies; notice to law enforcement agencies
Sec. 2. (a) Except as provided in section 5 of this chapter, every valuable metal dealer in this state shall enter on forms provided by the state police department for each purchase of valuable metal the following information:
(1) The name and address of the dealer.
(2) The date and place of each purchase.
(3) The name, address, age, driver's license number or Social Security number of the person or persons from whom the valuable metal was purchased.
(4) The motor vehicle license number of the vehicle or conveyance on which the valuable metal was delivered to the dealer.
(5) The price paid for the metal.
(6) A description and weight of the valuable metal purchased.
(b) The completed form shall be kept in a separate book or register by the dealer and shall be retained for a period of two (2) years. Such book or register shall be made available for inspection by any law enforcement official at any time. Within twenty-four (24)

hours from the date of purchase of a valuable metal the valuable metal dealer shall notify the local law enforcement agency in writing or orally of the description of the purchase and the name of the individual who sold the product to the dealer. Notification is not required for such purchases if a bill of sale or other evidence of ownership is presented at the time of the sale of the product to the dealer from a public utility, railroad, county, city or state highway department, public or private school, or an institution of higher education.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.2.

IC 25-37.5-1-3
Rule adoption; products list
Sec. 3. The superintendent of the state police department may adopt rules under IC 4-22-2 as may be necessary to administer and enforce the provisions and intent of this chapter. The superintendent shall also prepare and distribute a list to each valuable metal dealer describing valuable metal products of interest to public utilities, railroads, county, city or state highway departments, public or private schools, or an institution of higher education.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1982, P.L.154, SEC.136; P.L.7-1987, SEC.134; P.L.145-1990, SEC.3.

IC 25-37.5-1-4
Separation of purchases; inspection
Sec. 4. Except as provided in section 5 of this chapter, every dealer shall hold each purchase of valuable metal requiring notification for at least five (5) working days from the date of notification:
(1) at his regular place of business; and
(2) separate and apart; so that it is readily identifiable from all other purchases. During this period, a dealer may not change the form of the valuable metal and shall permit any law enforcement officer to make inspection of the valuable metal purchased.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.145-1990, SEC.4.

IC 25-37.5-1-5
Exclusions
Sec. 5. The provisions of sections 2 and 3 of this chapter do not apply to purchases from persons, firms, limited liability companies, or corporations regularly engaged in the business of manufacturing valuable metals, the business of selling valuable metals at retail or wholesale, to the purchase of one dealer from another or the purchase from persons, firms, limited liability companies, or corporations engaged in either the generation, transmission or distribution of electric energy or in telephone, telegraph and other communications

if such persons, firms, limited liability companies, or corporations at the time of purchase, provide the dealer with a bill of sale or other written evidence of title to the valuable metal.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by P.L.8-1993, SEC.404.

IC 25-37.5-1-6
Forms
Sec. 6. The state police department shall prepare the forms provided for in section 2 of this chapter, shall make a reasonable supply of the forms available at the office of the county sheriff of each county and shall provide the forms to any individual upon request.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1982, P.L.154, SEC.137.

IC 25-37.5-1-7
Violations
Sec. 7. A dealer who fails to comply with this chapter commits a Class A infraction.
(Formerly: Acts 1971, P.L.380, SEC.1; Acts 1972, P.L.11, SEC.11.) As amended by Acts 1978, P.L.2, SEC.2566; P.L.145-1990, SEC.5.






ARTICLE 38. REPEALED

CHAPTER 1. REPEALED






ARTICLE 39. WATER WELL DRILLING CONTRACTORS

CHAPTER 1. REPEALED



CHAPTER 1.5. APPLICABILITY PROVISIONS

IC 25-39-1.5-1
Water well driller as regulated occupation
Sec. 1. For the purposes of this article, the occupation of a licensed water well driller is a regulated occupation under IC 25-1-7-1.
As added by P.L.262-1987, SEC.1.

IC 25-39-1.5-2
Department of natural resources as board
Sec. 2. For the purposes of licensing water well drillers under IC 25-39-3, the department of natural resources is a "board" under IC 25-1-8-1.
As added by P.L.262-1987, SEC.1.

IC 25-39-1.5-3
Application of IC 25-39-3 and IC 25-39-4
Sec. 3. IC 25-39-3 and IC 25-39-4 do not apply to the following:
(1) A person who installs a well that:
(A) is for personal use; and
(B) is not greater than one and one-fourth (1 1/4) inches inside diameter and not greater than twenty-four (24) feet deep.
(2) A plumber who:
(A) is licensed under IC 25-28.5;
(B) is registered with the department under section 4 of this chapter; and
(C) installs wells that are not greater than one and one-fourth (1 1/4) inches inside diameter and not greater than twenty-four (24) feet deep.
As added by P.L.262-1987, SEC.1. Amended by P.L.20-1991, SEC.10; P.L.120-1993, SEC.17.

IC 25-39-1.5-4
Plumbers; registration
Sec. 4. A plumber licensed under IC 25-28.5 must register with the department before the plumber installs a well.
As added by P.L.20-1991, SEC.11.



CHAPTER 2. DEFINITIONS

IC 25-39-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-2
Abandoned well
Sec. 2. "Abandoned well" means a well:
(1) whose original purpose and use have been discontinued for more than five (5) years; or
(2) that is in such a state of disrepair that using it to obtain ground water is impractical or a health hazard.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-3
Annular space
Sec. 3. "Annular space" means the space between the exterior of the well casing and the natural formation in a drilled well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-4
Aquifer
Sec. 4. "Aquifer" means any underground geologic formation (consolidated or unconsolidated) that has the ability to receive, store, and transmit water in amounts sufficient for the satisfaction of any beneficial use.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-5
Bentonite clay
Sec. 5. "Bentonite clay" means a commercial clay or clay mineral product that has been approved by the commission by rule adopted under IC 4-22-2.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-6
Casing
Sec. 6. "Casing" means a pipe installed to prevent unwanted solids, liquids, or gases from entering the interior of a well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-7
Commission
Sec. 7. "Commission" refers to the natural resources commission.
As added by P.L.262-1987, SEC.2.
IC 25-39-2-8
Department
Sec. 8. "Department" refers to the department of natural resources.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-9
Director
Sec. 9. "Director" refers to the director of the department of natural resources.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-10
Ground water
Sec. 10. "Ground water" means water occurring beneath the surface of the ground regardless of location or form.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-11
Grouting
Sec. 11. "Grouting" means the process of sealing the annular space in a well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-12
License
Sec. 12. "License" refers to a water well driller's license issued by the department under this chapter.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-13
Neat cement
Sec. 13. "Neat cement" means a mixture of ninety-four (94) pounds of cement and no more than six (6) gallons of clean water. Additives designed to increase fluidity may not exceed five percent (5%) of the total mixture.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-14
Plugged
Sec. 14. "Plugged" means the insertion of a material in a well that prevents the migration of gas, liquid, or solid material up or down the well.
As added by P.L.262-1987, SEC.2.

IC 25-39-2-15
Water well driller
Sec. 15. "Water well driller" means a person who operates well drilling or driving equipment or engages in the drilling or driving of wells. As added by P.L.262-1987, SEC.2.

IC 25-39-2-16
Well
Sec. 16. "Well" means a hole drilled or driven to:
(1) obtain geologic information on aquifers;
(2) monitor the quality or quantity of ground water;
(3) obtain ground water; or
(4) utilize the geothermal properties of earth formations.
As added by P.L.262-1987, SEC.2.



CHAPTER 3. WATER WELL DRILLERS LICENSING

IC 25-39-3-1
Necessity for license; issuance; carrying license; inspection; expiration date
Sec. 1. (a) An individual may not be a water well driller without a license.
(b) The department shall issue a license to each individual who applies and qualifies for a license under this chapter.
(c) The license of the licensee operating well drilling equipment shall be carried by the licensee and presented for inspection by a representative of the department upon request.
(d) Every license expires on December 31 of the year for which it was issued.
As added by P.L.262-1987, SEC.3.

IC 25-39-3-2
Applications; form; fee
Sec. 2. (a) An application for a license must be made on a form prescribed by the commission in rules adopted under IC 4-22-2. The purpose of the form is to identify the applicant and obtain information to determine if the applicant is qualified to be licensed.
(b) An application for an original license or a license renewal must be accompanied by a license fee of one hundred dollars ($100).
As added by P.L.262-1987, SEC.3. Amended by P.L.120-1993, SEC.18.

IC 25-39-3-3
Qualifications; competency examination; fee
Sec. 3. (a) To qualify for an original license an individual must:
(1) be at least eighteen (18) years of age;
(2) furnish evidence from three (3) references, two (2) of whom are water well drillers or licensed plumbing contractors familiar with the applicant's work experience and professional competency; and
(3) have successfully completed a competency examination prepared and administered by the department.
(b) The competency examination shall be administered at least two (2) times every calendar year.
(c) The fee to take the competency examination shall be set by the director under IC 25-1-8. This fee is nonrefundable and must be paid each time an applicant applies to take the examination.
As added by P.L.262-1987, SEC.3.

IC 25-39-3-4
Competency examinations; preparation; contents
Sec. 4. (a) In consultation with the Indiana Well Drilling Contractors Association, the department shall prepare one (1) or more competency examinations to determine if an applicant for a

license is qualified to be a water well driller.
(b) The competency examination must include questions to determine if the applicant for a license has adequate knowledge and expertise concerning the following:
(1) Placement of wells.
(2) Well drilling procedures.
(3) Operations of well drilling equipment.
(4) Contamination precautions.
(5) Installation of well casing.
(6) Well grouting procedures.
(7) Well screen design and installation.
(8) Pitless adapter units.
(9) Installation of pumping apparatus.
(10) Well disinfection.
(11) Sealing abandoned wells.
(12) Ground water occurrence.
(13) Aquifer characteristics.
(14) Drawdown requirements and limitations.
(15) Depth considerations.
(16) Methods of measuring well yield.
(17) The requirements of this chapter and other laws relating to wells.
(18) Other accepted standards relating to the drilling, operation, and abandonment of wells.
As added by P.L.262-1987, SEC.3.



CHAPTER 4. REGULATION OF WATER WELL DRILLING

IC 25-39-4-1
Records; copy of record to department
Sec. 1. (a) Each water well driller shall keep accurate records for each well drilled. The record for each well must contain the following information:
(1) The location of the well.
(2) The depth and diameter of the well.
(3) The date the contractor completed the well.
(4) The character and thickness of materials or formations drilled.
(5) The static water level and performance data of the well.
(6) Any other information required by rule.
(b) Each water well driller shall, within thirty (30) days after the completion of a well, forward a copy of the record of the well to the department on forms prescribed or approved by the department.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-2
Standards for well siting, construction, and operation
Sec. 2. (a) The commission shall, by rule, establish standards for well siting, construction, and operation. The standards must address the following:
(1) Placement of wells.
(2) Well drilling procedures.
(3) Operation of well drilling equipment.
(4) Contamination precautions.
(5) Well casing specification and installation.
(6) Well grouting procedures.
(7) Well screen design and installation.
(8) Pitless adapter units.
(9) Installation of pumping apparatus.
(10) Well disinfection techniques.
(11) Sealing and plugging abandoned wells.
(12) Other generally accepted standards relating to the drilling, operation, or abandonment of wells.
(b) A well that is drilled after December 31, 1987, must be drilled in compliance with the rules adopted under this section.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-3
Standards for well casing
Sec. 3. The commission may not establish standards under section 2 of this chapter that prohibit the use of well casing that is at least two (2) inches in diameter.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-4 Plugging wells not equipped with casing
Sec. 4. A well that is drilled after December 31, 1987, and not equipped with casing must be plugged by the driller within seventy-two (72) hours after drilling is completed.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-5
Annular space grouting
Sec. 5. A well that is drilled after December 31, 1987, and equipped with casing must have the annular space grouted with neat cement, bentonite clay, or another material that has been approved by the commission by the driller when the well is completed.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-6
Sealing abandoned or unused wells
Sec. 6. (a) A well that was abandoned before January 1, 1988, must be sealed by the use of a welded or threaded cap, or in accordance with rules adopted by the commission under IC 4-22-2. If the director determines that a well described in this subsection poses a hazard to human health, the well shall be plugged in accordance with rules adopted by the commission under IC 4-22-2.
(b) The owner of land upon which is situated a well that is abandoned after December 31, 1987, must have the well plugged by a water well driller within one (1) year after it is abandoned.
(c) A well that has not been used for more than three (3) months, but has not been abandoned, must be sealed at or above the land surface with a welded or threaded cap, or in accordance with rules adopted by the commission under IC 4-22-2.
As added by P.L.262-1987, SEC.4. Amended by P.L.120-1993, SEC.19.

IC 25-39-4-7
Suspension or revocation of license; refusal to grant or renew license
Sec. 7. (a) Under IC 4-21.5-3-6, the director may suspend or revoke the license of a water well driller who has done any of the following:
(1) Acted as a well driller without a license in violation of this article.
(2) Secured a license through error or fraud.
(3) Failed to comply with any of the requirements of sections 1, 2, 4, 5, and 6 of this chapter.
(b) Under IC 4-21.5-3-5, the director may refuse to grant, renew, or restore a license to a person who has done any of the following:
(1) Acted as a well driller without a license in violation of this article.
(2) Secured a license through error or fraud.
(3) Failed to comply with any of the requirements of sections 1, 2, 4, 5, and 6 of this chapter. As added by P.L.262-1987, SEC.4.

IC 25-39-4-8
Injunctive proceedings
Sec. 8. (a) The department may initiate injunctive proceedings in the appropriate court against a person who acts as a water well driller without a license or while the person's license is suspended. The department may not be compelled to give bond in such a cause.
(b) After an action has been filed and notice has been given, all matters involved in the action shall be held in abeyance until the action has been tried and determined.
(c) If a defendant continues to violate this article after notice of the action has been given but before trial and determination, the department may, upon a verified showing of those acts of the defendant, obtain a temporary restraining order without notice. The order is effective until the cause has been tried and determined.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-9
Rules
Sec. 9. (a) The commission shall adopt rules under IC 4-22-2 to implement this article.
(b) The commission may adopt rules under IC 4-22-2 to do the following:
(1) Establish standards for the licensing of dewatering well drillers.
(2) Regulate the drilling of dewatering wells.
(3) Exempt the drilling of a dewatering well from the application of this chapter if the commission determines that application of this chapter is inappropriate.
As added by P.L.262-1987, SEC.4. Amended by P.L.20-1991, SEC.12.

IC 25-39-4-10
Confidentiality of well records
Sec. 10. Upon written application by the owner of a well or the water well driller, the department shall keep the record of a well confidential for a period of one (1) year, and that record is not considered to be a public record.
As added by P.L.262-1987, SEC.4.

IC 25-39-4-11
Application of article
Sec. 11. This article does not apply to wells drilled:
(1) under or incidental to an activity under IC 14-34 or IC 14-37;
(2) for the sole purpose of supplying water for the secondary recovery of petroleum resources; or
(3) for the sole purpose of evaluating the foundation characteristics of earth materials to support bridges, roadways,

buildings, or other engineered structures.
As added by P.L.262-1987, SEC.4. Amended by P.L.3-1990, SEC.92; P.L.1-1995, SEC.70.



CHAPTER 5. CRIMES AND INFRACTIONS

IC 25-39-5-1
Acting as water well driller without license
Sec. 1. A person who acts as a water well driller without a license in violation of this article commits a Class B misdemeanor.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-2
Failure to keep records or file reports
Sec. 2. A person who fails to keep the records or file the reports required by IC 25-39-4-1 or who knowingly files any report containing false information commits a Class B infraction. The failure to submit records for each water well drilled constitutes a separate infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-3
Violation of standards
Sec. 3. A person who knowingly violates a standard established under IC 25-39-4-2 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-4
Failure to plug well
Sec. 4. A person who knowingly fails to plug a well in violation of IC 25-39-4-4 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-5
Failure to grout well
Sec. 5. A person who knowingly fails to grout a well in violation of IC 25-39-4-5 commits a Class B infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-6
Failure to seal, plug, or cap well
Sec. 6. A person who fails to seal, plug, or cap a well in violation of IC 25-39-4-6 commits a Class C infraction.
As added by P.L.262-1987, SEC.5.

IC 25-39-5-7
Failure to register
Sec. 7. A plumber who installs a well without first registering with the department under IC 25-39-1.5-4 commits a Class B misdemeanor.
As added by P.L.120-1993, SEC.20.






ARTICLE 40. EMPLOYEE ASSISTANCE PROFESSIONALS

CHAPTER 1. DEFINITIONS

IC 25-40-1-1
Applicability of chapter
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-2
"Association"
Sec. 2. "Association" refers to the Employee Assistance Professionals Association, Inc., a national nonprofit organization designed to authorize state programs.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-3
"Certified employee assistance professional"
Sec. 3. "Certified employee assistance professional" means an individual who meets the requirements of and remains in good standing with the commission.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-4
"Commission"
Sec. 4. "Commission" refers to the Employee Assistance Certification Commission, a nationally recognized body that certifies employee assistance professionals.
As added by P.L.185-1999, SEC.1.

IC 25-40-1-5
"Employee assistance professional"
Sec. 5. "Employee assistance professional" means an individual who:
(1) practices the employee assistance profession by providing workplace based services designed to address employer and employee productivity issues;
(2) practices the employee assistance profession by assisting employees and dependents of the employees with identifying and finding the means to resolve personal problems that affect the employee or the performance of the employee, not to include services provided by licensed mental health professionals; and
(3) is:
(A) a certified employee assistance professional; or
(B) experienced and trained in providing the services

described in subdivisions (1) through (2), including the subjects described in IC 24-40-2-1(1) through IC 24-40-2-1(5).
As added by P.L.185-1999, SEC.1.

IC 25-40-1-6
"Program"
Sec. 6. "Program" refers to the Indiana chapter of the association, or other in-state, local programs, as authorized by the association, that are designed to identify employee assistance professionals who are certified by and remain in good standing with the commission.
As added by P.L.185-1999, SEC.1.



CHAPTER 2. TRAINING AND STATE CERTIFICATION PROGRAMS

IC 25-40-2-1
Certified employee assistance professional
Sec. 1. An individual who desires in-state, local certification as a certified employee assistance professional must be identified by an authorized program as a certified employee assistance professional by the commission. To qualify for an in-state, local certification, the individual must be experienced, trained, and educated in the following areas:
(1) Identification and resolution of productivity problems associated with employees impaired by the following concerns that may adversely affect employee job performance:
(A) Health concerns.
(B) Marital concerns.
(C) Family concerns.
(D) Financial concerns.
(E) Substance abuse and other addiction concerns.
(F) Workplace concerns.
(G) Legal concerns.
(H) Emotional concerns.
(I) Other workplace concerns.
(2) Selecting and evaluating available community resources.
(3) Making appropriate referrals.
(4) Knowledge of local and national employee assistance agreements.
(5) Client confidentiality.
(6) Other areas specified by the program.
As added by P.L.185-1999, SEC.1.

IC 25-40-2-2
Privileged information disclosed to employee assistance professional
Sec. 2. Matters communicated by a client to an employee assistance professional in the employee assistance professional's official capacity are privileged information and may not be disclosed by the employee assistance professional to any person, except under the following circumstances:
(1) In a criminal proceeding involving a homicide if the disclosure relates directly to the fact or immediate circumstances of the homicide.
(2) When the communication reveals the contemplation or commission of a crime or a serious harmful act.
(3) When:
(A) the client is an unemancipated minor or an adult adjudicated to be incompetent; and
(B) the information communicated to the employee assistance professional indicates the client was the victim of abuse or a crime.         (4) In a proceeding to determine mental competency or a proceeding in which a defense of mental incompetency is raised.
(5) In a civil or criminal malpractice action against the employee assistance professional.
(6) When the employee assistance professional has the express consent of:
(A) the client; or
(B) the client's legal representative in the case of a client's death or disability.
(7) To a physician when the physician is licensed under IC 25-22.5 and has established a physician-patient relationship with the client.
(8) When privileged communication is abrogated under Indiana law.
As added by P.L.185-1999, SEC.1.









TITLE 26. COMMERCIAL LAW

ARTICLE 1. UNIFORM COMMERCIAL CODE

CHAPTER 1. GENERAL PROVISIONS

IC 26-1-1-101
Short title
Sec. 101. IC 26-1 shall be known and may be cited as Uniform Commercial Code.
(Formerly: Acts 1963, c.317, s.1-101.) As amended by P.L.152-1986, SEC.110.



CHAPTER 1.5. UCC FORMS

IC 26-1-1.5-1
Use of forms
Sec. 1. The forms in this chapter may be used for filings under IC 26-1.
As added by P.L.57-2000, SEC.14.

IC 26-1-1.5-2
Financing statement; financing statement amendment
IC 26-1-1.5-2 Sec. 2. The following forms are set forth below:
(1) IC 26-1-9.1 financing statement.
(2) IC 26-1-9.1 financing statement amendment.

UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS (front and back)CAREFULLY

.                 .

.                 .          THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY



CHAPTER 2. SALES

IC 26-1-2-101
Short title
Sec. 101. IC 26-1-2 shall be known and may be cited as Uniform Commercial Code . Sales.
(Formerly: Acts 1963, c.317, s.2-101.) As amended by P.L.152-1986, SEC.119.

IC 26-1-2-102
Scope; certain security and other transactions excluded from this chapter
Sec. 102. Unless the context otherwise requires, IC 26-1-2 applies to transactions in goods. It does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction, nor does IC 26-1-2 impair or repeal any statute regulating sales to consumers, farmers, or other specified classes of buyers. IC 26-1-2 does not impair or repeal IC 9-14, IC 9-17, or IC 9-22-5.
(Formerly: Acts 1963, c.317, s.2-102.) As amended by P.L.152-1986, SEC.120; P.L.2-1991, SEC.86.

IC 26-1-2-103
Definitions and index of definitions
Sec. 103. (1) In IC 26-1-2, unless the context otherwise requires:
(a) "Buyer" means a person who buys or contracts to buy goods.
(b) "Good faith" in the case of a merchant means honesty in fact and observance of reasonable commercial standards of fair dealing in the trade.
(c) "Receipt" of goods means taking physical possession of them.
(d) "Seller" means a person who sells or contracts to sell goods.
(2) Other definitions applying to IC 26-1-2, or to specified parts thereof, and the sections in which they appear are:
"Acceptance". IC 26-1-2-606.
"Banker's credit". IC 26-1-2-325.
"Between merchants". IC 26-1-2-104.
"Cancellation". IC 26-1-2-106(4).
"Commercial unit". IC 26-1-2-105.
"Confirmed credit". IC 26-1-2-325.
"Conforming to contract". IC 26-1-2-106.
"Contract for sale". IC 26-1-2-106.
"Cover". IC 26-1-2-712.
"Entrusting". IC 26-1-2-403.
"Financing agency". IC 26-1-2-104.
"Future goods". IC 26-1-2-105.
"Goods". IC 26-1-2-105.
"Identification". IC 26-1-2-501.
"Installment contract". IC 26-1-2-612.         "Letter of credit". IC 26-1-2-325.
"Lot". IC 26-1-2-105.
"Merchant". IC 26-1-2-104.
"Overseas". IC 26-1-2-323.
"Person in the position of seller". IC 26-1-2-707.
"Present sale". IC 26-1-2-106.
"Sale". IC 26-1-2-106.
"Sale on approval". IC 26-1-2-326.
"Sale or return". IC 26-1-2-326.
"Termination". IC 26-1-2-106.
(3) The following definitions apply to IC 26-1-2:
"Check". IC 26-1-3.1-104.
"Consignee". IC 26-1-7-102.
"Consignor". IC 26-1-7-102.
"Consumer goods". IC 26-1-9.1-102.
"Dishonor". IC 26-1-3.1-502.
"Draft". IC 26-1-3.1-104.
(4) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-2.
(Formerly: Acts 1963, c.317, s.2-103.) As amended by P.L.152-1986, SEC.121; P.L.222-1993, SEC.3; P.L.57-2000, SEC.15.

IC 26-1-2-104
"Merchant"; "between merchants"; "financing agency"
Sec. 104. (1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.
(2) "Financing agency" means a bank, finance company, or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (IC 26-1-2-707).
(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.
(Formerly: Acts 1963, c.317, s.2-104.) As amended by P.L.152-1986, SEC.122.

IC 26-1-2-105
Transferability; "goods"; "future" goods; "lot"; "commercial

unit"
Sec. 105. (1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale, other than the money in which the price is to be paid, investment securities (IC 26-1-8.1), and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (IC 26-1-2-107).
(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.
(3) There may be a sale of a part interest in existing identified goods.
(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight, or other measure may, to the extent of the seller's interest in the bulk, be sold to the buyer who then becomes an owner in common.
(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.
(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.
(Formerly: Acts 1963, c.317, s.2-105.) As amended by P.L.152-1986, SEC.123; P.L.247-1995, SEC.3.

IC 26-1-2-106
"Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation"
Sec. 106. (1) In IC 26-1-2, unless the context otherwise requires, "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (IC 26-1-2-401). A "present sale" means a sale which is accomplished by the making of the contract.
(2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.
(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior

breach or performance survives.
(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other, and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or of any unperformed balance.
(Formerly: Acts 1963, c.317, s.2-106.) As amended by P.L.152-1986, SEC.124.

IC 26-1-2-107
Goods to be severed from realty; recording
Sec. 107. (1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within IC 26-1-2 if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.
(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within IC 26-1-2 whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.
(3) The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.
(Formerly: Acts 1963, c.317, s.2-107.) As amended by P.L.93-1985, SEC.4.

IC 26-1-2-201
Formal requirements; statute of frauds
Sec. 201. (1) Except as otherwise provided in this section, a contract for the sale of goods for the price of five hundred dollars ($500) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.
(2) Between merchants, if within a reasonable time a writing in confirmation of the contract and sufficiently against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten (10) days after it is received.
(3) A contract which does not satisfy the requirements of

subsection (1) but which is valid in other respects is enforceable:
(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or
(b) if the party against whom enforcement is sought admits in his pleading, testimony, or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or
(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (IC 26-1-2-606).
(Formerly: Acts 1963, c.317, s.2-201.) As amended by P.L.152-1986, SEC.125.

IC 26-1-2-202
Final written expression; parol or extrinsic evidence
Sec. 202. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:
(a) by course of dealing or usage of trade (IC 26-1-1-205) or by course of performance (IC 26-1-2-208); and
(b) by evidence of consistent additional terms, unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.
(Formerly: Acts 1963, c.317, s.2-202.) As amended by P.L.152-1986, SEC.126.

IC 26-1-2-203
Seals inoperative
Sec. 203. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.
(Formerly: Acts 1963, c.317, s.2-203.)

IC 26-1-2-204
Formation in general
Sec. 204. (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.
(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.     (3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.
(Formerly: Acts 1963, c.317, s.2-204.)

IC 26-1-2-205
Firm offers
Sec. 205. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three (3) months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
(Formerly: Acts 1963, c.317, s.2-205.)

IC 26-1-2-206
Offer and acceptance in formation of contract
Sec. 206. (1) Unless otherwise unambiguously indicated by the language or circumstances
(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;
(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or non-conforming goods, but such a shipment of non-conforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.
(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.
(Formerly: Acts 1963, c.317, s.2-206.)

IC 26-1-2-207
Additional terms in acceptance or confirmation
Sec. 207. (1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.
(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:
(a) the offer expressly limits acceptance to the terms of the offer;
(b) they materially alter it; or     (c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.
(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Act.
(Formerly: Acts 1963, c.317, s.2-207.)

IC 26-1-2-208
Course of performance or practical construction
Sec. 208. (1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.
(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (IC 26-1-1-205).
(3) Subject to the provisions of IC 26-1-2-209 on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.
(Formerly: Acts 1963, c.317, s.2-208.) As amended by P.L.152-1986, SEC.127.

IC 26-1-2-209
Modification, rescission, and waiver
Sec. 209. (1) An agreement modifying a contract within IC 26-1-2 needs no consideration to be binding.
(2) A signed agreement which excludes modification or rescission, except by a signed writing, cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.
(3) The requirements of the statute of frauds section (IC 26-1-2-201) must be satisfied if the contract as modified is within its provisions.
(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3), it can operate as a waiver.
(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required

of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
(Formerly: Acts 1963, c.317, s.2-209.) As amended by P.L.152-1986, SEC.128.

IC 26-1-2-210
Delegation of performance; assignment of rights
Sec. 210. (1) A party may perform his duty through a delegate, unless otherwise agreed, or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.
(2) Unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.
(3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.
(4) Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.
(5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights, and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor, and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.
(6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may, without prejudice to his rights against the assignor, demand assurances from the assignee (IC 26-1-2-609). (Formerly: Acts 1963, c.317, s.2-210.) As amended by P.L.152-1986, SEC.129; P.L.57-2000, SEC.16.

IC 26-1-2-301
General obligations of parties
Sec. 301. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.
(Formerly: Acts 1963, c.317, s.2-301.)

IC 26-1-2-302
Unconscionable contract or clause
Sec. 302. (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.
(Formerly: Acts 1963, c.317, s.2-302.)

IC 26-1-2-303
Allocation or division of risks
Sec. 303. Where IC 26-1-2 allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.
(Formerly: Acts 1963, c.317, s.2-303.) As amended by P.L.152-1986, SEC.130.

IC 26-1-2-304
Price payable in money, goods, realty, or otherwise
Sec. 304. (1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.
(2) Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to IC 26-1-2, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.
(Formerly: Acts 1963, c.317, s.2-304.) As amended by P.L.152-1986, SEC.131.

IC 26-1-2-305
Open price term
Sec. 305. (1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if     (a) nothing is said as to price; or
(b) the price is left to be agreed by the parties and they fail to agree; or
(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.
(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.
(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one (1) party the other may at his option treat the contract as canceled or himself fix a reasonable price.
(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.
(Formerly: Acts 1963, c.317, s.2-305.)

IC 26-1-2-306
Output, requirements, and exclusive dealings
Sec. 306. (1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.
(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.
(Formerly: Acts 1963, c.317, s.2-306.)

IC 26-1-2-307
Delivery in single lot or several lots
Sec. 307. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.
(Formerly: Acts 1963, c.317, s.2-307.)

IC 26-1-2-308
Absence of specified place for delivery
Sec. 308. Unless otherwise agreed:
(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but
(b) in a contract for sale of identified goods which to the

knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and
(c) documents of title may be delivered through customary banking channels.
(Formerly: Acts 1963, c.317, s.2-308.) As amended by P.L.3-1989, SEC.149.

IC 26-1-2-309
Absence of specific time provisions; notice of termination
Sec. 309. (1) The time for shipment or delivery or any other action under a contract, if not provided in IC 26-1-2 or agreed upon, shall be a reasonable time.
(2) Where the contract provides for successive performances but is indefinite in duration, it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.
(3) Termination of a contract by one (1) party, except on the happening of an agreed event, requires that reasonable notification be received by the other party, and an agreement dispensing with notification is invalid if its operation would be unconscionable.
(Formerly: Acts 1963, c.317, s.2-309.) As amended by P.L.152-1986, SEC.132.

IC 26-1-2-310
Open time for payment or running of credit; authority to ship under reservation
Sec. 310. Unless otherwise agreed:
(a) payment is due at the time and place at which the buyer is to receive the goods, even though the place of shipment is the place of delivery; and
(b) if the seller is authorized to send the goods, he may ship them under reservation and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due, unless such inspection is inconsistent with the terms of the contract (IC 26-1-2-513); and
(c) if delivery is authorized and made by way of documents of title otherwise than by subdivision (b), then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and
(d) where the seller is required or authorized to ship the goods on credit, the credit period runs from the time of shipment, but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.
(Formerly: Acts 1963, c.317, s.2-310.) As amended by P.L.152-1986, SEC.133.

IC 26-1-2-311
Options and cooperation respecting performance
Sec. 311. (1) An agreement for sale which is otherwise sufficiently definite (IC 26-1-2-204(3)) to be a contract is not made

invalid by the fact that it leaves particulars of performance to be specified by one (1) of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.
(2) Unless otherwise agreed, specifications relating to assortment of goods are at the buyer's option, and except as otherwise provided in IC 26-1-2-319(1)(c) and IC 26-1-2-319(3), specifications or arrangements relating to shipment are at the seller's option.
(3) Where such specification would materially affect the other party's performance but is not seasonably made, or where one (1) party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:
(a) is excused for any resulting delay in his own performance; and
(b) may also either proceed to perform in any reasonable manner, or after the time for a material part of his own performance, treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.
(Formerly: Acts 1963, c.317, s.2-311.) As amended by P.L.152-1986, SEC.134.

IC 26-1-2-312
Warranty of title and against infringement; buyer's obligation against infringement
Sec. 312. (1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that
(a) the title conveyed shall be good, and its transfer rightful; and
(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.
(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.
(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.
(Formerly: Acts 1963, c.317, s.2-312.)

IC 26-1-2-313
Express warranties by affirmation, promise, description, and sample
Sec. 313. (1) Express warranties by the seller are created as follows:
(a) any affirmation of fact or promise made by the seller to the

buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.
(b) any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.
(c) any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.
(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.
(Formerly: Acts 1963, c.317, s.2-313.)

IC 26-1-2-314
Implied warranty; merchantability; usage of trade
Sec. 314. (1) Unless excluded or modified (IC 26-1-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.
(2) Goods to be merchantable must at least be such as:
(a) pass without objection in the trade under the contract description; and
(b) in the case of fungible goods, are of fair, average quality within the description; and
(c) are fit for the ordinary purposes for which such goods are used; and
(d) run, within the variations permitted by the agreement, of even kind, quality, and quantity within each unit and among all units involved; and
(e) are adequately contained, packaged, and labeled as the agreement may require; and
(f) conform to the promises or affirmations of fact made on the container or label if any.
(3) Unless excluded or modified (IC 26-1-2-316), other implied warranties may arise from course of dealing or usage of trade.
(Formerly: Acts 1963, c.317, s.2-314.) As amended by P.L.152-1986, SEC.135.

IC 26-1-2-315
Implied warranty; fitness for particular purpose
Sec. 315. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under IC 26-1-2-316, an implied warranty that the goods shall be fit for

such purpose.
(Formerly: Acts 1963, c.317, s.2-315.) As amended by P.L.152-1986, SEC.136.

IC 26-1-2-316
Exclusion or modification of warranties
Sec. 316. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of IC 26-1-2-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that such construction is unreasonable.
(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."
(3) Notwithstanding subsection (2):
(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults", or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and
(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and
(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade; and
(d) with respect to the sale of cattle, hogs, or sheep, there is no implied warranty that the cattle, hogs, or sheep are free from disease, if the seller shows that all state and federal regulations concerning animal health have been complied with; and
(e) with respect to a sale of audio or visual entertainment products, as defined by IC 26-2-6-1, made as a result of a solicitation through a mail order catalog, it is sufficient to exclude all implied warranties in connection with the sale of any product in the catalog, if the contract is in writing and the language in the contract conspicuously states that:
(i) the product is sold "as is" or "with all faults"; and
(ii) the entire risk as to the quality and performance of the product is with the buyer.
(4) Remedies for breach of warranty can be limited in accordance with the provisions of IC 26-1-2-718 and IC 26-1-2-719 on liquidation or limitation of damages and on contractual modification

of remedy.
(Formerly: Acts 1963, c.317, s.2-316.) As amended by Acts 1980, P.L.167, SEC.1; P.L.254-1983, SEC.1.

IC 26-1-2-317
Cumulation and conflict of warranties express or implied
Sec. 317. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:
(a) exact or technical specifications displace an inconsistent sample or model or general language of description.
(b) a sample from an existing bulk displaces inconsistent general language of description.
(c) express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.
(Formerly: Acts 1963, c.317, s.2-317.)

IC 26-1-2-318
Third party beneficiaries of warranties express or implied
Sec. 318. A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.
(Formerly: Acts 1963, c.317, s.2-318.)

IC 26-1-2-319
F.O.B. and F.A.S. terms
Sec. 319. (1) Unless otherwise agreed, the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:
(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in IC 26-1-2-504 and bear the expense and risk of putting them into the possession of the carrier; or
(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in IC 26-1-2-503;
(c) when under either subdivision (a) or (b) the term is also F.O.B. vessel, car, or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel, the buyer must name the vessel and in an appropriate case, the seller must comply with the provisions of IC 26-1-2-323 on the form of bill of lading.
(2) Unless otherwise agreed, the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in

connection with the stated price, is a delivery term under which the seller must:
(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and
(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.
(3) Unless otherwise agreed in any case falling within subsection (1)(a), (1)(c), or (2), the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B., the loading berth of the vessel, and in an appropriate case, its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under IC 26-1-2-311. He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.
(4) Under the term F.O.B. vessel or F.A.S., unless otherwise agreed, the buyer must make payment against tender of the required documents, and the seller may not tender nor the buyer demand delivery of the goods and substitution for the documents.
(Formerly: Acts 1963, c.317, s.2-319.) As amended by P.L.152-1986, SEC.137.

IC 26-1-2-320
C.I.F. and C.&F. terms
Sec. 320. (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.&F. or C.F. means that the price so includes cost and freight to the named destination.
(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to
(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and
(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and
(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and
(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and
(e) forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to

perfect the buyer's rights.
(3) Unless otherwise agreed the term C.&F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.
(4) Under the term C.I.F. or C.&F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.
(Formerly: Acts 1963, c.317, s.2-320.)

IC 26-1-2-321
C.I.F. or C.&F.; "net landed weights"; payment on arrival; warranty of condition on arrival
Sec. 321. Under a contract containing a term C.I.F. or C.&F.
(1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.
(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.
(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.
(Formerly: Acts 1963, c.317, s.2-321.)

IC 26-1-2-322
Delivery "ex-ship"
Sec. 322. (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.
(2) Under such a term unless otherwise agreed
(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with direction which puts the carrier under a duty to deliver the goods; and
(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.
(Formerly: Acts 1963, c.317, s.2-322.)

IC 26-1-2-323
Form of bill of lading required in overseas shipment; "overseas"      Sec. 323. (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller, unless otherwise agreed, must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.
(2) Where in a case within subsection (1) a bill of lading has been issued in a set of parts, unless otherwise agreed, if the documents are not to be sent from abroad, the buyer may demand tender of the full set. Otherwise, only one (1) part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:
(a) due tender of a single part is acceptable within the provisions of IC 26-1-2-508(1) on cure of improper delivery; and
(b) even though the full set is demanded, if the documents are sent from abroad, the person tendering an incomplete set may nevertheless require payments upon furnishing an indemnity which the buyer in good faith deems adequate.
(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing, or shipping practices characteristic of international deep water commerce.
(Formerly: Acts 1963, c.317, s.2-323.) As amended by P.L.152-1986, SEC.138.

IC 26-1-2-324
"No arrival, no sale"
Sec. 324. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:
(a) the seller must properly ship conforming goods, and if they arrive by any means he must tender them on arrival, but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and
(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (IC 26-1-2-613).
(Formerly: Acts 1963, c.317, s.2-324.) As amended by P.L.152-1986, SEC.139.

IC 26-1-2-325
"Letter of credit"; "confirmed credit"
Sec. 325. (1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.
(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.
(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas,

of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.
(Formerly: Acts 1963, c.317, s.2-325.)

IC 26-1-2-326
Sale on approval and sale or return
Sec. 326. (1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:
(a) a "sale on approval" if the goods are delivered primarily for use; and
(b) a "sale or return" if the goods are delivered primarily for resale.
(2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance. Goods held on sale or return are subject to such claims while in the buyer's possession.
(3) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section (IC 26-2-2-201) and as contradicting the sale aspect of the contract within the provisions of IC 26-1-2-202 on parol or extrinsic evidence.
(Formerly: Acts 1963, c.317, s.2-326.) As amended by P.L.152-1986, SEC.140; P.L.57-2000, SEC.17.

IC 26-1-2-327
Special incidents of sale on approval and sale or return
Sec. 327. (1) Under a sale on approval unless otherwise agreed
(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and
(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and
(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.
(2) Under a sale or return unless otherwise agreed
(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and
(b) the return is at the buyer's risk and expense.
(Formerly: Acts 1963, c.317, s.2-327.)

IC 26-1-2-328
Sale by auction
Sec. 328. (1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.
(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a

prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.
(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.
(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.
(Formerly: Acts 1963, c.317, s.2-328.)

IC 26-1-2-401
Passing of title; reservation of security; limited application of this section
Sec. 401. Each provision of IC 26-1-2 with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other third parties applies irrespective of title to the goods, except where the provision refers to such title. Insofar as situations are not covered by the other provisions of IC 26-1-2 and matters concerning title become material, the following rules apply:
(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (IC 26-1-2-501), and unless otherwise explicitly agreed, the buyer acquires by their identification a special property as limited by IC 26-1. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of IC 26-1-9.1 on secured transactions, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.
(2) Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place, and in particular despite any reservation of a security interest by the bill of lading:
(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but             (b) if the contract requires delivery at destination, title passes on tender there.
(3) Unless otherwise explicitly agreed, where delivery is to be made without moving the goods:
(a) if the seller is to deliver a document of title, title passes at the time when and the place where he delivers such documents; or
(b) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.
(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".
(Formerly: Acts 1963, c.317, s.2-401.) As amended by P.L.152-1986, SEC.141; P.L.57-2000, SEC.18.

IC 26-1-2-402
Rights of seller's creditors against sold goods
Sec. 402. (1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under IC 26-1-2-502 and IC 26-1-2-716.
(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.
(3) Nothing in IC 26-1-2 shall be deemed to impair the rights of creditors of the seller:
(a) under the provisions of IC 26-1-9.1 on secured transactions; or
(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from IC 26-1-2 constitute the transaction a fraudulent transfer or voidable preference.
(Formerly: Acts 1963, c.317, s.2-402.) As amended by P.L.152-1986, SEC.142; P.L.57-2000, SEC.19.

IC 26-1-2-403
Power to transfer; good faith purchase of goods; "entrusting"
Sec. 403. (1) A purchaser of goods acquires all title which his transferor had or had power to transfer, except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good

title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase, the purchaser has such power even though:
(a) the transferor was deceived as to the identity of the purchaser; or
(b) the delivery was in exchange for a check which is later dishonored; or
(c) it was agreed that the transaction was to be a "cash sale"; or
(d) the delivery was procured through fraud punishable as theft under the criminal law.
(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.
(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be theft under the criminal law.
(4) The rights of other purchasers of goods and of lien creditors are governed by IC 26-1-9.1 on secured transactions, IC 26-1-6.1 on bulk sales, and IC 26-1-7 on documents of title.
(Formerly: Acts 1963, c.317, s.2-403.) As amended by P.L.152-1986, SEC.143; P.L.144-1997, SEC.3; P.L.57-2000, SEC.20.

IC 26-1-2-501
Insurable interest in goods; manner of identification of goods
Sec. 501. (1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs
(a) when the contract is made if it is for the sale of goods already existing and identified;
(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;
(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve (12) months after contracting or for the sale of crops to be harvested within twelve (12) months or the next normal harvest season after contracting whichever is longer.
(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.     (3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.
(Formerly: Acts 1963, c.317, s.2-501.)

IC 26-1-2-502
Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency
Sec. 502. (1) Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of IC 26-1-2-501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:
(a) in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or
(b) in other cases, the seller becomes insolvent within ten (10) days after receipt of the first installment on their price.
(2) The buyer's right to recover the goods under subsection (1)(a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(3) If the identification creating his special property has been made by the buyer, he acquires the right to recover the goods only if they conform to the contract for sale.
(Formerly: Acts 1963, c.317, s.2-502.) As amended by P.L.152-1986, SEC.144; P.L.57-2000, SEC.21.

IC 26-1-2-503
Manner of seller's tender of delivery
Sec. 503. (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and IC 26-1-2, and in particular:
(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but
(b) unless otherwise agreed, the buyer must furnish facilities reasonably suited to the receipt of the goods.
(2) Where the case is within IC 26-1-2-504 respecting shipment, tender requires that the seller comply with its provisions.
(3) Where the seller is required to deliver at a particular destination, tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5).
(4) Where goods are in the possession of a bailee and are to be delivered without being moved:
(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgement by the bailee of the buyer's right to

possession of the goods; but
(b) tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.
(5) Where the contract requires the seller to deliver documents:
(a) he must tender all such documents in correct form, except as provided in IC 26-1-2-323(2) with respect to bills of lading in a set; and
(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.
(Formerly: Acts 1963, c.317, s.2-503.) As amended by P.L.152-1986, SEC.145.

IC 26-1-2-504
Shipment by seller
Sec. 504. Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must
(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and
(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and
(c) promptly notify the buyer of the shipment.
Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.
(Formerly: Acts 1963, c.317, s.2-504.)

IC 26-1-2-505
Seller's shipment under reservation
Sec. 505. (1) Where the seller has identified goods to the contract by or before shipment:
(a) His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.
(b) A nonnegotiable bill of lading to himself or his nominee

reserves possession of the goods as security, but except in a case of conditional delivery (IC 26-1-2-507(2)), a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.
(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within IC 26-1-2-504, but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document.
(Formerly: Acts 1963, c.317, s.2-505.) As amended by P.L.152-1986, SEC.146.

IC 26-1-2-506
Rights of financing agency
Sec. 506. (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.
(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular on its face.
(Formerly: Acts 1963, c.317, s.2-506.)

IC 26-1-2-507
Effect of seller's tender; delivery on condition
Sec. 507. (1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.
(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.
(Formerly: Acts 1963, c.317, s.2-507.)

IC 26-1-2-508
Cure by seller of improper tender or delivery; replacement
Sec. 508. (1) Where any tender or delivery by the seller is rejected because non-conforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.
(2) Where the buyer rejects a non-conforming tender which the seller had reasonable grounds to believe would be acceptable with or

without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.
(Formerly: Acts 1963, c.317, s.2-508.)

IC 26-1-2-509
Risk of loss in the absence of breach
Sec. 509. (1) Where the contract requires or authorizes the seller to ship the goods by carrier:
(a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (IC 26-1-2-505); but
(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.
(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:
(a) on his receipt of a negotiable document of title covering the goods; or
(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or
(c) after his receipt of a nonnegotiable document of title or other written direction to deliver, as provided in IC 26-1-2-503(4)(b).
(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant. Otherwise the risk passes to the buyer on tender of delivery.
(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of IC 26-1-2-327 on sale on approval and IC 26-1-2-510 on effect of breach on risk of loss.
(Formerly: Acts 1963, c.317, s.2-509.) As amended by P.L.152-1986, SEC.147.

IC 26-1-2-510
Effect of breach on risk of loss
Sec. 510. (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.
(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.
(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as

resting on the buyer for a commercially reasonable time.
(Formerly: Acts 1963, c.317, s.2-510.)

IC 26-1-2-511
Tender of payment by buyer; payment by check
Sec. 511. (1) Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.
(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.
(3) Subject to the provisions of IC 26-1-3.1-802 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.
(Formerly: Acts 1963, c.317, s.2-511.) As amended by P.L.152-1986, SEC.148; P.L.222-1993, SEC.4.

IC 26-1-2-512
Payment by buyer before inspection
Sec. 512. (1) Where the contract requires payment before inspection, nonconformity of the goods does not excuse the buyer from so making payment unless:
(a) the nonconformity appears without inspection; or
(b) despite tender of the required documents the circumstances would justify injunction against honor under IC 26-1-5.1-109(b).
(2) Payment pursuant to subsection (1) does not constitute an acceptance of the goods or impair the buyer's right to inspect or any of his remedies.
(Formerly: Acts 1963, c.317, s.2-512.) As amended by P.L.152-1986, SEC.149; P.L.183-1996, SEC.2.

IC 26-1-2-513
Buyer's right of inspection of goods
Sec. 513. (1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.
(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.
(3) Unless otherwise agreed and subject to the provisions of IC 26-1-2-321(3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:
(a) for delivery "C.O.D." or on other like terms; or
(b) for payment against documents of title, except where such

payment is due only after the goods are to become available for inspection.
(4) A place or method of inspection fixed by the parties is presumed to be exclusive, but unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.
(Formerly: Acts 1963, c.317, s.2-513.) As amended by P.L.152-1986, SEC.150.

IC 26-1-2-514
When documents deliverable on acceptance; when on payment
Sec. 514. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment.
(Formerly: Acts 1963, c.317, s.2-514.)

IC 26-1-2-515
Preserving evidence of goods in dispute
Sec. 515. In furtherance of the adjustment of any claim or dispute
(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and
(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.
(Formerly: Acts 1963, c.317, s.2-515.)

IC 26-1-2-601
Buyer's rights on improper delivery
Sec. 601. Subject to the provisions of IC 26-1-2-612 on breach in installment contracts and unless otherwise agreed under the sections on contractual limitation of remedy (IC 26-1-2-718 and IC 26-1-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:
(a) reject the whole; or
(b) accept the whole; or
(c) accept any commercial unit or units and reject the rest.
(Formerly: Acts 1963, c.317, s.2-601.) As amended by P.L.152-1986, SEC.151.

IC 26-1-2-602
Manner and effect of rightful rejection
Sec. 602. (1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer

seasonably notifies the seller.
(2) Subject to the provisions of the sections on rejected goods (IC 26-1-2-603 and IC 26-1-2-604):
(a) after rejection, any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and
(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of IC 26-1-2-711(3), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but
(c) the buyer has no further obligations with regard to goods rightfully rejected.
(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of IC 26-1-2-703 on seller's remedies in general.
(Formerly: Acts 1963, c.317, s.2-602.) As amended by P.L.152-1986, SEC.152.

IC 26-1-2-603
Merchant buyer's duties as to rightfully rejected goods
Sec. 603. (1) Subject to any security interest in the buyer (IC 26-1-2-711(3)), when the seller has no agent or place of business at the market of rejection, a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent (10%) on the gross proceeds.
(3) In complying with this section, the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.
(Formerly: Acts 1963, c.317, s.2-603.) As amended by P.L.152-1986, SEC.153.

IC 26-1-2-604
Buyer's options as to salvage of rightfully rejected goods
Sec. 604. Subject to the provisions of IC 26-1-2-603 on perishables, if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in

IC 26-1-2-603. Such action is not acceptance or conversion.
(Formerly: Acts 1963, c.317, s.2-604.) As amended by P.L.152-1986, SEC.154.

IC 26-1-2-605
Waiver of buyer's objections by failure to particularize
Sec. 605. (1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach
(a) where the seller could have cured it if stated seasonably; or
(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.
(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents.
(Formerly: Acts 1963, c.317, s.2-605.)

IC 26-1-2-606
What constitutes acceptance of goods
Sec. 606. (1) Acceptance of goods occurs when the buyer:
(a) after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or
(b) fails to make an effective rejection (IC 26-1-2-602(1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or
(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.
(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
(Formerly: Acts 1963, c.317, s.2-606.) As amended by P.L.152-1986, SEC.155.

IC 26-1-2-607
Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over
Sec. 607. (1) The buyer must pay at the contract rate for any goods accepted.
(2) Acceptance of goods by the buyer precludes rejection of the goods accepted, and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured, but acceptance does not of itself impair any other remedy provided by IC 26-1-2 for nonconformity.
(3) Where a tender has been accepted:
(a) the buyer must, within a reasonable time after he discovers

or should have discovered any breach, notify the seller of breach or be barred from any remedy; and
(b) if the claim is one for infringement or the like (IC 26-1-2-312(3)) and the buyer is sued as a result of such a breach, he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.
(4) The burden is on the buyer to establish any breach with respect to the goods accepted.
(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over:
(a) He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two (2) litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.
(b) If the claim is one for infringement or the like (IC 26-1-2-312(3)), the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over, and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control, the buyer is so barred.
(6) The provisions of subsections (3), (4), and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (IC 26-1-2-312(3)).
(Formerly: Acts 1963, c.317, s.2-607.) As amended by P.L.152-1986, SEC.156.

IC 26-1-2-608
Revocation of acceptance in whole or in part
Sec. 608. (1) The buyer may revoke his acceptance of a lot or commercial unit whose non-conformity substantially impairs its value to him if he has accepted it
(a) on the reasonable assumption that its non-conformity would be cured and it has not been seasonably cured; or
(b) without discovery of such non-conformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.
(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.
(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.
(Formerly: Acts 1963, c.317, s.2-608.)

IC 26-1-2-609 Right to adequate assurance of performance
Sec. 609. (1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.
(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.
(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty (30) days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.
(Formerly: Acts 1963, c.317, s.2-609.)

IC 26-1-2-610
Anticipatory repudiation
Sec. 610. When either party repudiates the contract with respect to a performance not yet due, the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:
(a) for a commercially reasonable time await performance by the repudiating party; or
(b) resort to any remedy for breach (IC 26-1-2-703 or IC 26-1-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and
(c) in either case suspend his own performance or proceed in accordance with the provisions of IC 26-1-2-704 on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.
(Formerly: Acts 1963, c.317, s.2-610.) As amended by P.L.152-1986, SEC.157.

IC 26-1-2-611
Retraction of anticipatory repudiation
Sec. 611. (1) Until the repudiating party's next performance is due, he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.
(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of IC 26-1-2-609.
(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for

any delay occasioned by the repudiation.
(Formerly: Acts 1963, c.317, s.2-611.) As amended by P.L.152-1986, SEC.158.

IC 26-1-2-612
"Instalment contract"; breach
Sec. 612. (1) An "instalment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract or its equivalent.
(2) The buyer may reject any instalment which is non-conforming if the non-conformity substantially impairs the value of that instalment and cannot be cured or if the non-conformity is a defect in the required documents; but if the non-conformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that instalment.
(3) Whenever non-conformity or default with respect to one (1) or more instalments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a non-conforming instalment without seasonably notifying of cancellation or if he brings an action with respect only to past instalments or demands performance as to future instalments.
(Formerly: Acts 1963, c.317, s.2-612.)

IC 26-1-2-613
Casualty to identified goods
Sec. 613. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (IC 26-1-2-324), then:
(a) if the loss is total, the contract is avoided; and
(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or deficiency in quantity but without further right against the seller.
(Formerly: Acts 1963, c.317, s.2-613.) As amended by P.L.152-1986, SEC.159.

IC 26-1-2-614
Substituted performance
Sec. 614. (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.     (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.
(Formerly: Acts 1963, c.317, s.2-614.)

IC 26-1-2-615
Excuse by failure of presupposed conditions
Sec. 615. Except so far as a seller may have assumed a greater obligation and subject to IC 26-1-2-614 on substituted performance:
(a) Delay in delivery or non-delivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the non-occurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.
(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.
(c) The seller must notify the buyer seasonably that there will be delay or non-delivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.
(Formerly: Acts 1963, c.317, s.2-615.) As amended by P.L.16-1983, SEC.18.

IC 26-1-2-616
Procedure on notice claiming excuse
Sec. 616. (1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under IC 26-1-2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of IC 26-1-2-612 relating to breach of installment contracts, then also as to the whole:
(a) terminate and thereby discharge any unexecuted portion of the contract; or
(b) modify the contract by agreeing to take his available quota in substitution.
(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty (30) days, the contract lapses with respect to any deliveries

affected.
(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under IC 26-1-2-615.
(Formerly: Acts 1963, c.317, s.2-616.) As amended by P.L.152-1986, SEC.160.

IC 26-1-2-701
Remedies for breach of collateral contracts not impaired
Sec. 701. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of IC 26-1-2.
(Formerly: Acts 1963, c.317, s.2-701.) As amended by P.L.152-1986, SEC.161.

IC 26-1-2-702
Seller's remedies on discovery of buyer's insolvency
Sec. 702. (1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under IC 26-1-2-705.
(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten (10) days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three (3) months before delivery the ten (10) day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.
(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under IC 26-1-2-403. Successful reclamation of goods excludes all other remedies with respect to them.
(Formerly: Acts 1963, c.317, s.2-702.) As amended by P.L.93-1985, SEC.5.

IC 26-1-2-703
Seller's remedies in general
Sec. 703. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (IC 26-1-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may:
(a) withhold delivery of such goods;
(b) stop delivery by any bailee as hereafter provided (IC 26-1-2-705);
(c) proceed under IC 26-1-2-704 respecting goods still unidentified to the contract;
(d) resell and recover damages as hereafter provided (IC

26-1-2-706);
(e) recover damages for nonacceptance (IC 26-1-2-708) or in a proper case the price (IC 26-1-2-709);
(f) cancel.
(Formerly: Acts 1963, c.317, s.2-703.) As amended by P.L.152-1986, SEC.162.

IC 26-1-2-704
Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods
Sec. 704. (1) An aggrieved seller under IC 26-1-2-703 may:
(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;
(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.
(2) Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.
(Formerly: Acts 1963, c.317, s.2-704.) As amended by P.L.152-1986, SEC.163.

IC 26-1-2-705
Seller's stoppage of delivery in transit or otherwise
Sec. 705. (1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (IC 26-1-2-702) and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.
(2) As against such buyer the seller may stop delivery until:
(a) receipt of the goods by the buyer; or
(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or
(c) such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or
(d) negotiation to the buyer of any negotiable document of title covering the goods.
(3) (a) To stop delivery, the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.
(b) After such notification, the bailee must hold and deliver the goods according to the directions of the seller, but the seller is liable to the bailee for any ensuing charges or damages.
(c) If a negotiable document of title has been issued for goods, the bailee is not obliged to obey a notification to stop until surrender of

the document.
(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
(Formerly: Acts 1963, c.317, s.2-705.) As amended by P.L.152-1986, SEC.164.

IC 26-1-2-706
Seller's resale, including contract for resale
Sec. 706. (1) Under the conditions stated in IC 26-1-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner, the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of IC 26-1-2-710, but less expenses saved in consequence of the buyer's breach.
(2) Except as otherwise provided in subsection (3) or unless otherwise agreed, resale may be at public or private sale including sale by way of one (1) or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms, but every aspect of the sale including the method, manner, time, place, and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.
(3) Where the resale is at private sale, the seller must give the buyer reasonable notification of his intention to resell.
(4) Where the resale is at public sale:
(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and
(b) it must be made at a usual place or market for public sale if one is reasonably available and, except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and
(c) if the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and
(d) the seller may buy.
(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one (1) or more of the requirements of this section.
(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (IC 26-1-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest,

as hereinafter defined (IC 26-1-2-711(3)).
(Formerly: Acts 1963, c.317, s.2-706.) As amended by P.L.152-1986, SEC.165.

IC 26-1-2-707
"Person in the position of a seller"
Sec. 707. (1) A "person in the position of a seller" includes (as against a principal) an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.
(2) A person in the position of a seller may as provided in IC 26-1-2 withhold or stop delivery (IC 26-1-2-705) and resell (IC 26-1-2-706) and recover incidental damages (IC 26-1-2-710).
(Formerly: Acts 1963, c.317, s.2-707.) As amended by P.L.152-1986, SEC.166.

IC 26-1-2-708
Seller's damages for nonacceptance or repudiation
Sec. 708. (1) Subject to subsection (2) and to the provisions of IC 26-1-2-723 with respect to proof of market price, the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in IC 26-1-2-710, but less expenses saved in consequence of the buyer's breach.
(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in IC 26-1-2-710, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.
(Formerly: Acts 1963, c.317, s.2-708.) As amended by P.L.152-1986, SEC.167.

IC 26-1-2-709
Action for the price
Sec. 709. (1) When the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under IC 26-1-2-710, the price:
(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and
(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.
(2) Where the seller sues for the price, he must hold for the buyer

any goods which have been identified to the contract and are still in his control, except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.
(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (IC 26-1-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under IC 26-1-2-708.
(Formerly: Acts 1963, c.317, s.2-709.) As amended by P.L.152-1986, SEC.168.

IC 26-1-2-710
Seller's incidental damages
Sec. 710. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.
(Formerly: Acts 1963, c.317, s.2-710.)

IC 26-1-2-711
Buyer's remedies in general; buyer's security interest in rejected goods
Sec. 711. (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance, then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (IC 26-1-2-612), the buyer may cancel, and whether or not he has done so may in addition to recovering so much of the price as has been paid:
(a) "cover" and have damages under IC 26-1-2-712 as to all the goods affected whether or not they have been identified to the contract; or
(b) recover damages for nondelivery as provided in IC 26-1-2-713.
(2) Where the seller fails to deliver or repudiates the buyer may also:
(a) if the goods have been identified, recover them as provided in IC 26-1-2-502; or
(b) in a proper case obtain specific performance or replevy the goods as provided in IC 26-1-2-716.
(3) On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care, and custody and may hold such goods and resell them in like manner as an aggrieved seller (IC 26-1-2-706).
(Formerly: Acts 1963, c.317, s.2-711.) As amended by P.L.152-1986, SEC.169.
IC 26-1-2-712
"Cover"; buyer's procurement of substitute goods
Sec. 712. (1) After a breach within IC 26-1-2-711, the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.
(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (IC 26-1-2-715), but less expenses saved in consequence of the seller's breach.
(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.
(Formerly: Acts 1963, c.317, s.2-712.) As amended by P.L.152-1986, SEC.170.

IC 26-1-2-713
Buyer's damages for nondelivery or repudiation
Sec. 713. (1) Subject to the provisions of IC 26-1-2-723 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in IC 26-1-2-715, but less expenses saved in consequence of the seller's breach.
(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
(Formerly: Acts 1963, c.317, s.2-713.) As amended by P.L.152-1986, SEC.171.

IC 26-1-2-714
Buyer's damages for breach in regard to accepted goods
Sec. 714. (1) Where the buyer has accepted goods and given notification (IC 26-1-2-607(3)), he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.
(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.
(3) In a proper case any incidental and consequential damages under IC 26-1-2-715 may also be recovered.
(Formerly: Acts 1963, c.317, s.2-714.) As amended by P.L.152-1986, SEC.172.

IC 26-1-2-715
Buyer's incidental and consequential damages      Sec. 715. (1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.
(2) Consequential damages resulting from the seller's breach include
(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and
(b) injury to person or property proximately resulting from any breach of warranty.
(Formerly: Acts 1963, c.317, s.2-715.)

IC 26-1-2-716
Buyer's right to specific performance or replevin
Sec. 716. (1) Specific performance may be decreed where the goods are unique or in other proper circumstances.
(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.
(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.
(Formerly: Acts 1963, c.317, s.2-716.) As amended by P.L.57-2000, SEC.22.

IC 26-1-2-717
Deduction of damages from the price
Sec. 717. The buyer on notifying the seller of his intention so to do may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.
(Formerly: Acts 1963, c.317, s.2-717.)

IC 26-1-2-718
Liquidation or limitation of damages; deposits
Sec. 718. (1) Damages for breach by either party may be liquidated in the agreement, but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term

fixing unreasonably large liquidated damages is void as a penalty.
(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds:
(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1); or
(b) in the absence of such terms, twenty percent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500), whichever is smaller.
(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes:
(a) a right to recover damages under the provisions of IC 26-1-2 other than subsection (1); and
(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.
(4) Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2), but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in IC 26-1-2-706 on resale by an aggrieved seller.
(Formerly: Acts 1963, c.317, s.2-718.) As amended by P.L.152-1986, SEC.173.

IC 26-1-2-719
Contractual modification or limitation of remedy
Sec. 719. (1) Subject to the provisions of subsections (2) and (3) and of IC 26-1-2-718 on liquidation and limitation of damages:
(a) the agreement may provide for remedies in addition to or in substitution for those provided in IC 26-1-2 and may limit or alter the measure of damages recoverable under IC 26-1-2, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and
(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.
(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in IC 26-1.
(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable, but limitation of damages where the loss is commercial is not.
(Formerly: Acts 1963, c.317, s.2-719.) As amended by P.L.152-1986, SEC.174.
IC 26-1-2-720
Effect of "cancellation" or "rescission" on claims for antecedent breach
Sec. 720. Unless the contrary intention clearly appears, expressions of "cancelation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.
(Formerly: Acts 1963, c.317, s.2-720.)

IC 26-1-2-721
Remedies for fraud
Sec. 721. Remedies for material misrepresentation or fraud include all remedies available under this IC 1971, 26-1-2 for non-fraudulent breach. In all suits based on fraud or material misrepresentation, if the plaintiff recovers judgment in any amount, he shall also be entitled to recover reasonable attorney fees which shall be entered by the court trying the suit as part of the judgment in that suit. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.
(Formerly: Acts 1963, c.317, s.2-721; Acts 1975, P.L.275, SEC.1.)

IC 26-1-2-722
Who can sue third parties for injury to goods
Sec. 722. Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract
(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;
(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;
(c) either party may with the consent of the other sue for the benefit of whom it may concern.
(Formerly: Acts 1963, c.317, s.2-722.)

IC 26-1-2-723
Proof of market price; time and place
Sec. 723. (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (IC 26-1-2-708 and IC 26-1-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.     (2) If evidence of a price prevailing at the times or places described in IC 26-1-2 is not readily available, the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.
(3) Evidence of a relevant price prevailing at a time or place other than the one described in IC 26-1-2 offered by one (1) party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.
(Formerly: Acts 1963, c.317, s.2-723.) As amended by P.L.152-1986, SEC.175.

IC 26-1-2-724
Admissibility of market quotations
Sec. 724. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.
(Formerly: Acts 1963, c.317, s.2-724.)

IC 26-1-2-725
Statute of limitations in contracts for sale
Sec. 725. (1) An action for breach of any contract for sale must be commenced within four (4) years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one (1) year, but may not extend it.
(2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance, the cause of action accrues when the breach is or should have been discovered.
(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach, such other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action, unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.
(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before IC 26-1 becomes effective.
(Formerly: Acts 1963, c.317, s.2-725.) As amended by P.L.152-1986, SEC.176.



CHAPTER 2.1. LEASES

IC 26-1-2.1-101
Short title
Sec. 101. IC 26-1-2.1 shall be known and may be cited as the Uniform Commercial Code-Leases.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-102
Scope
Sec. 102. IC 26-1-2.1 applies to any transaction, regardless of form, that creates a lease.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-103
Definitions and index of definitions
Sec. 103. (1) Unless the context otherwise requires, in IC 26-1-2.1:
(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.
(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.
(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.
(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.
(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for

a personal, family, or household purpose if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars ($25,000).
(f) "Fault" means wrongful act, omission, breach, or default.
(g) "Finance lease" means a lease with respect to which:
(i) the lessor does not select, manufacture, or supply the goods;
(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and
(iii) one (1) of the following occurs:
(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;
(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;
(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations, or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or
(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing: (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; (b) that the lessee is entitled under IC 26-1-2.1 to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.
(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (IC

26-1-2.1-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.
(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.
(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.
(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in IC 26-1-2.1. Unless the context clearly indicates otherwise, the term includes a sublease agreement.
(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by IC 26-1-2.1 and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.
(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.
(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.
(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to the person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.
(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.
(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.         (r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.
(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.
(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.
(u) "Present value" means the amount as of a date certain of one (1) or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.
(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.
(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.
(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.
(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.
(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.
(2) Other definitions applying to IC 26-1-2.1 and the sections in which they appear are:
"Accessions". IC 26-1-2.1-310(1).
"Construction mortgage". IC 26-1-2.1-309(1)(d).
"Encumbrance". IC 26-1-2.1-309(1)(e).
"Fixtures". IC 26-1-2.1-309(1)(a).
"Fixture filing". IC 26-1-2.1-309(1)(b).
"Purchase money lease". IC 26-1-2.1-309(1)(c).
(3) The following definitions in other chapters apply to IC 26-1-2.1:
"Account". IC 26-1-9.1-102(a)(2).
"Between merchants". IC 26-1-2-104(3).
"Buyer". IC 26-1-2-103(1)(a).
"Chattel paper". IC 26-1-9.1-102(a)(11).
"Consumer goods". IC 26-1-9.1-102(a)(23).
"Document". IC 26-1-9.1-102(a)(30).         "Entrusting". IC 26-1-2-403(3).
"General intangibles". IC 26-1-9.1-102(a)(42).
"Good faith". IC 26-1-2-103(1)(b).
"Instrument". IC 26-1-9.1-102(a)(47).
"Merchant". IC 26-1-2-104(1).
"Mortgage". IC 26-1-9.1-102(a)(55).
"Pursuant to commitment". IC 26-1-9.1-102(a)(68).
"Receipt". IC 26-1-2-103(1)(c).
"Sale". IC 26-1-2-106(1).
"Sale on approval". IC 26-1-2-326.
"Sale or return". IC 26-1-2-326.
"Seller". IC 26-1-2-103(1)(d).
(4) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-2.1.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.23.

IC 26-1-2.1-104
Leases subject to other statutes
Sec. 104. (1) A lease, although subject to IC 26-1-2.1, is also subject to any applicable:
(a) certificate of title statute of this state;
(b) certificate of title statute of another jurisdiction (IC 26-1-2.1-105); or
(c) consumer protection statute of this state, or final consumer protection decision of a court of this state existing on the effective date of IC 26-1-2.1.
(2) In case of conflict between IC 26-1-2.1, other than IC 26-1-2.1-105, IC 26-1-2.1-304(3), and IC 26-1-2.1-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.
(3) Failure to comply with an applicable law has only the effect specified therein.
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.134.

IC 26-1-2.1-105
Territorial application of article to goods covered by certificate of title
Sec. 105. Subject to the provisions of IC 26-1-2.1-304(3) and IC 26-1-2.1-305(3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the

conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of:
(a) surrender of the certificate; or
(b) four (4) months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-106
Limitation on power of parties to consumer lease to choose applicable law and judicial forum
Sec. 106. (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty (30) days thereafter or in which the goods are to be used, the choice is not enforceable.
(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-107
Waiver or renunciation of claim or right after default
Sec. 107. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-108
Unconscionability
Sec. 108. (1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.
(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.
(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the

setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.
(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:
(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.
(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.
(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-109
Option to accelerate at will
Sec. 109. (1) A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when the party deems the party insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.
(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-201
Statute of frauds
Sec. 201. (1) A lease contract is not enforceable by way of action or defense unless:
(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or
(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.
(2) Any description of leased goods or of the lease term is

sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.
(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.
(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:
(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;
(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or
(c) with respect to goods that have been received and accepted by the lessee.
(5) The lease term under a lease contract referred to in subsection (4) is:
(a) if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;
(b) if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or
(c) a reasonable lease term.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-202
Final written expression; parol or extrinsic evidence
Sec. 202. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:
(a) by course of dealing or usage of trade or by course of performance; and
(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and

exclusive statement of the terms of the agreement.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-203
Seals inoperative
Sec. 203. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-204
Formation in general
Sec. 204. (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.
(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.
(3) Although one (1) or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-205
Firm offers
Sec. 205. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three (3) months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-206
Offer and acceptance in formation of lease contract
Sec. 206. (1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.
(2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-207
Course of performance or practical instruction
Sec. 207. (1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.
(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.
(3) Subject to the provisions of IC 26-1-2.1-208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-208
Modification, rescission, and waiver
Sec. 208. (1) An agreement modifying a lease contract needs no consideration to be binding.
(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.
(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.
(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-209
Lessee under finance lease as beneficiary of supply contract
Sec. 209. (1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection

with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.
(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (IC 26-1-2.1-209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or (ii) impose any duty or liability under the supply contract on the lessee.
(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.
(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-210
Express warranties
Sec. 210. (1) Express warranties by the lessor are created as follows:
(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.
(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.
(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.
(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the

goods does not create a warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-211
Warranties against interference and against infringement; lessee's obligation against infringement
Sec. 211. (1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.
(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.
(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-212
Implied warranty of merchantability
Sec. 212. (1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.
(2) Goods to be merchantable must be at least such as:
(a) pass without objection in the trade under the description in the lease agreement;
(b) in the case of fungible goods, are of fair average quality within the description;
(c) are fit for the ordinary purposes for which goods of that type are used;
(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;
(e) are adequately contained, packaged, and labeled as the lease agreement may require; and
(f) conform to any promises or affirmations of fact made on the container or label.
(3) Other implied warranties may arise from course of dealing or usage of trade.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-213 Implied warranty of fitness for particular purpose
Sec. 213. Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-214
Exclusion or modification of warranties
Sec. 214. (1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of IC 26-1-2.1-202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.
(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention "merchantability", be by a writing, and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose".
(3) Notwithstanding subsection (2), but subject to subsection (4):
(a) unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," or "with all faults," or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;
(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and
(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.
(4) To exclude or modify a warranty against interference or against infringement (IC 26-1-2.1-211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-215
Cumulation and conflict of warranties express or implied
Sec. 215. Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:
(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.
(b) A sample from an existing bulk displaces inconsistent general language of description.
(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-216
Third-party beneficiaries of express and implied warranties
Sec. 216. A warranty to or for the benefit of a lessee under IC 26-1-2.1, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-217
Identification
Sec. 217. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:
(a) when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;
(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not

existing and identified; or
(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-218
Insurance and proceeds
Sec. 218. (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.
(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.
(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.
(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.
(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-219
Risk of loss
Sec. 219. (1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.
(2) Subject to the provisions of IC 26-1-2.1 on the effect of default on risk of loss (IC 26-1-2.1-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:
(a) If the lease contract requires or authorizes the goods to be shipped by carrier:
(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but
(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to

take delivery.
(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.
(c) In any case not within subdivision (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-220
Effect of default on risk of loss
Sec. 220. (1) Where risk of loss is to pass to the lessee and the time of passage is not stated:
(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.
(b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.
(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in the supplier's effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-221
Casualty to identified goods
Sec. 221. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or IC 26-1-2.1-219, then:
(a) if the loss is total, the lease contract is avoided; and
(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at the lessee's option either treat the lease contract as avoided or, except in a finance lease

that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-301
Enforceability of lease contract
Sec. 301. Except as otherwise provided in IC 26-1-2.1, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-302
Title to and possession of goods
Sec. 302. Except as otherwise provided in IC 26-1-2.1, each provision of IC 26-1-2.1 applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-303
"Creation of a security interest"; alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights
Sec. 303. (1) As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to IC 26-1-9.1, by reason of IC 26-1-9.1-109(a)(3).
(2) Except as provided in subsection (3) and IC 26-1-9.1-407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.
(3) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially

increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4).
(4) Subject to subsection (3) and IC 26-1-9.1-407:
(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in IC 26-1-2.1-501(2); or
(b) if subdivision (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.
(5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.
(6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.
(7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.24; P.L.1-2002, SEC.99.

IC 26-1-2.1-304
Subsequent lease of goods by lessor
Sec. 304. (1) Subject to IC 26-1-2.1-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as

provided in subsection (2) and IC 26-1-2.1-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:
(a) the lessor's transferor was deceived as to the identity of the lessor;
(b) the delivery was in exchange for a check which is later dishonored;
(c) it was agreed that the transaction was to be a "cash sale"; or
(d) the delivery was procured through fraud punishable as larcenous under the criminal law.
(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.
(3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-305
Sale or sublease of goods by lessee
Sec. 305. (1) Subject to the provisions of IC 26-1-2.1-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and IC 26-1-2.1-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:
(a) the lessor was deceived as to the identity of the lessee;
(b) the delivery was in exchange for a check which is later dishonored; or
(c) the delivery was procured through fraud punishable as larcenous under the criminal law.     (2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.
(3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-306
Priority of certain liens arising by operation of law
Sec. 306. If a person in the ordinary course of the person's business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or IC 26-1-2.1 unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-307
Priority of liens related to lease contract
Sec. 307. (1) Except as otherwise provided in IC 26-1-2.1-306, a creditor of a lessee takes subject to the lease contract.
(2) Except as otherwise provided in subsection (3) and in IC 26-1-2.1-306 and IC 26-1-2.1-308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.
(3) Except as otherwise provided in IC 26-1-9.1-317, IC 26-1-9.1-321, and IC 26-1-9.1-323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.
As added by P.L.189-1991, SEC.3. Amended by P.L.57-2000, SEC.25.

IC 26-1-2.1-308
Special rights of creditors
Sec. 308. (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith

and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.
(2) Nothing in IC 26-1-2.1 impairs the rights of creditors of a lessor if the lease contract:
(a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like; and
(b) is made under circumstances which under any statute or rule of law apart from IC 26-1-2.1 would constitute the transaction a fraudulent transfer or voidable preference.
(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-309
Lessor's and lessee's rights when goods become fixtures
Sec. 309. (1) In this section:
(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;
(b) a "fixture filing" is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b);
(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;
(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and
(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.
(2) Under IC 26-1-2.1 a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under IC 26-1-2.1 of ordinary building materials incorporated into an improvement on land.     (3) IC 26-1-2.1 does not prevent creation of a lease of fixtures pursuant to real estate law.
(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:
(a) the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten (10) days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or
(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.
(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:
(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or
(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or
(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or
(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.
(6) Notwithstanding subsection 4(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.     (7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.
(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and IC 26-1-2.1, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under IC 26-1-2.1, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of IC 26-1-9.1.
As added by P.L.189-1991, SEC.3. Amended by P.L.34-1997, SEC.17; P.L.57-2000, SEC.26.

IC 26-1-2.1-310
Lessor's and lessee's rights when goods become accessions
Sec. 310. (1) Goods are "accessions" when they are installed in or affixed to other goods.
(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).
(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.
(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:         (a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or
(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.
(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may:
(a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and IC 26-1-2.1; or
(b) if necessary to enforce the lessor's or the lessee's other rights and remedies under IC 26-1-2.1;
remove the goods from the whole, free and clear of all interests in the whole, but the lessor or lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-311
Subordination by agreement; persons entitled to priority
Sec. 311. Nothing in IC 26-1-2.1 prevents subordination by agreement by any person entitled to priority.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-401
Insecurity; adequate assurance of performance
Sec. 401. (1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.
(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which the insecure party has not already received the agreed return.
(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case

is not provided to the insecure party within a reasonable time, not to exceed thirty (30) days after receipt of a demand by the other party.
(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.
(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-402
Anticipatory repudiation
Sec. 402. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:
(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;
(b) make demand pursuant to IC 26-1-2.1-401 and await assurance of future performance adequate under the circumstances of the particular case; or
(c) resort to any right or remedy upon default under the lease contract or IC 26-1-2.1, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of IC 26-1-2.1 on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (IC 26-1-2.1-524).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-403
Retraction of anticipatory repudiation
Sec. 403. (1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.
(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under IC 26-1-2.1-401.     (3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-404
Substituted performance
Sec. 404. (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.
(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:
(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and
(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-405
Excused performance
Sec. 405. Subject to IC 26-1-2.1-404 on substituted performance, the following rules apply:
(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subdivisions (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.
(b) If the causes mentioned in subdivision (a) affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture. The lessor or supplier

may so allocate in any manner that is fair and reasonable.
(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subdivision (b), of the estimated quota thus made available for the lessee.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-406
Procedure on excused performance
Sec. 406. (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under IC 26-1-2.1-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (IC 26-1-2.1-510):
(a) terminate the lease contract (IC 26-1-2.1-505(2)); or
(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.
(2) If, after receipt of a notification from the lessor under IC 26-1-2.1-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty (30) days, the lease contract lapses with respect to any deliveries affected.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-407
Irrevocable promises; finance leases
Sec. 407. (1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.
(2) A promise that has become irrevocable and independent under subsection (1):
(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and
(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.
(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-501
Default; procedure
Sec. 501. (1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and IC 26-1-2.1.
(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in IC 26-1-2.1 and, except as limited by IC 26-1-2.1, as provided in the lease agreement.
(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with IC 26-1-2.1.
(4) Except as otherwise provided in IC 26-1-2.1-106(1) or IC 26-1-2.1 or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.
(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this part does not apply.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-502
Notice after default
Sec. 502. Except as otherwise provided in IC 26-1-2.1 or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-503
Modification or impairment of rights and remedies
Sec. 503. (1) Except as otherwise provided in IC 26-1-2.1, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in IC 26-1-2.1 and may limit or alter the measure of damages recoverable under IC 26-1-2.1.
(2) Resort to a remedy provided under IC 26-1-2.1 or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to

fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in IC 26-1-2.1.
(3) Consequential damages may be liquidated under IC 26-1-2.1-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.
(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by IC 26-1-2.1.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-504
Liquidation of damages
Sec. 504. (1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.
(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in IC 26-1-2.1.
(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (IC 26-1-2.1-525 or IC 26-1-2.1-526), the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:
(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or
(b) in the absence of those terms, twenty percent (20%) of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500).
(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:
(a) a right to recover damages under the provisions of IC 26-1-2.1 other than subsection (1); and
(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-505
Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies
Sec. 505. (1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.
(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.
(3) Unless the contrary intention clearly appears, expressions of "cancellation," "rescission," or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.
(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under IC 26-1-2.1 for default.
(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-506
Statute of limitations
Sec. 506. (1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four (4) years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one (1) year.
(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.
(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six (6) months after the termination of the first action unless the termination resulted from voluntary discontinuance or

from dismissal for failure or neglect to prosecute.
(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before IC 26-1-2.1 becomes effective.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-507
Proof of market rent; time and place
Sec. 507. (1) Damages based on market rent (IC 26-1-2.1-519 or IC 26-1-2.1-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the time of the default.
(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in IC 26-1-2.1 is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.
(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in IC 26-1-2.1 offered by one party is not admissible unless and until the party has given the other party notice the court finds sufficient to prevent unfair surprise.
(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-508
Lessee's remedies
Sec. 508. (1) If a lessor fails to deliver the goods in conformity to the lease contract (IC 26-1-2.1-509) or repudiates the lease contract (IC 26-1-2.1-402), or a lessee rightfully rejects the goods (IC 26-1-2.1-509) or justifiably revokes acceptance of the goods (IC 26-1-2.1-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (IC 26-1-2.1-510), the lessor is in default under the lease contract and the

lessee may:
(a) cancel the lease contract (IC 26-1-2.1-505(1));
(b) recover so much of the rent and security as has been paid and is just under the circumstances;
(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (IC 26-1-2.1-518 and IC 26-1-2.1-520), or recover damages for nondelivery (IC 26-1-2.1-519 and IC 26-1-2.1-520); and
(d) exercise any other rights or pursue any other remedies provided in the lease contract.
(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:
(a) if the goods have been identified, recover them (IC 26-1-2.1-522); or
(b) in a proper case, obtain specific performance or replevy the goods (IC 26-1-2.1-521).
(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in IC 26-1-2.1-519(3).
(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (IC 26-1-2.1-519(4)).
(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to IC 26-1-2.1-527(5).
(6) Subject to the provisions of IC 26-1-2.1-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.135.

IC 26-1-2.1-509
Lessee's rights on improper delivery; rightful rejection
Sec. 509. (1) Subject to the provisions of IC 26-1-2.1-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.
(2) Rejection of goods is ineffective unless it is within a

reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-510
Installment lease contracts; rejection and default
Sec. 510. (1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.
(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-511
Merchant lessee's duties as to rightfully rejected goods
Sec. 511. (1) Subject to any security interest of a lessee (IC 26-1-2.1-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.
(2) If a merchant lessee (subsection (1)) or any other lessee (IC 26-1-2.1-512) disposes of goods, the merchant lessee is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent (10%) of the gross proceeds.
(3) In complying with this section or IC 26-1-2.1-512, the lessee is held only to good faith. Good faith conduct hereunder is neither

acceptance or conversion nor the basis of an action for damages.
(4) A purchaser who purchases in good faith from a lessee pursuant to this section or IC 26-1-2.1-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of IC 26-1-2.1.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-512
Lessee's duties as to rightfully rejected goods
Sec. 512. (1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (IC 26-1-2.1-511) and subject to any security interest of a lessee (IC 26-1-2.1-508(5)):
(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;
(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in IC 26-1-2.1-511; but
(c) the lessee has no further obligations with regard to goods rightfully rejected.
(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-513
Cure by lessor of improper tender or delivery; replacement
Sec. 513. (1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.
(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessor or the supplier seasonably notifies the lessee.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-514
Waiver of lessee's objections      Sec. 514. (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:
(a) if, stated seasonably, the lessor or the supplier could have cured it (IC 26-1-2.1-513); or
(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.
(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-515
Acceptance of goods
Sec. 515. (1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:
(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or
(b) the lessee fails to make an effective rejection of the goods (IC 26-1-2.1-509(2)).
(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-516
Effect of acceptance of goods; notice of default; burden of establishing
Sec. 516. (1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.
(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by IC 26-1-2.1 or the lease agreement for nonconformity.
(3) If a tender has been accepted:         (a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;
(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (IC 26-1-2.1-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and
(c) the burden is on the lessee to establish any default.
(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:
(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two (2) litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.
(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (IC 26-1-2.1-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.
(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (IC 26-1-2.1-211).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-517
Revocation of acceptance of goods
Sec. 517. (1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:
(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or
(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the

difficulty of discovery before acceptance.
(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.
(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.
(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.
(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-518
Cover; substitute goods
Sec. 518. (1) After a default by a lessor under the lease contract of the type described in IC 26-1-2.1-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessee's cover is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.
(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and IC 26-1-2.1-519 governs.
As added by P.L.189-1991, SEC.3.
IC 26-1-2.1-519
Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods
Sec. 519. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under IC 26-1-2.1-518(2), or is by purchase or otherwise, the measure of damages for non-delivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.
(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (IC 26-1-2.1-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.
(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-520
Lessee's incidental and consequential damages
Sec. 520. (1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense

incident to the default.
(2) Consequential damages resulting from a lessor's default include:
(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and
(b) injury to person or property proximately resulting from any breach of warranty.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-521
Lessee's right to specific performance or replevin
Sec. 521. (1) Specific performance may be decreed if the goods are unique or in other proper circumstances.
(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.
(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-522
Lessee's right to goods on lessor's insolvency
Sec. 522. (1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (IC 26-1-2.1-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten (10) days after receipt of the first installment of rent and security.
(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-523
Lessor's remedies
Sec. 523. (1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially

impaired (IC 26-1-2.1-510), the lessee is in default under the lease contract and the lessor may:
(a) cancel the lease contract (IC 26-1-2.1-505(1));
(b) proceed respecting goods not identified to the lease contract (IC 26-1-2.1-524);
(c) withhold delivery of the goods and take possession of goods previously delivered (IC 26-1-2.1-525);
(d) stop delivery of the goods by any bailee (IC 26-1-2.1-526);
(e) dispose of the goods and recover damages (IC 26-1-2.1-527), or retain the goods and recover damages (IC 26-1-2.1-528), or in a proper case recover rent (IC 26-1-2.1-529); and
(f) exercise any other rights or pursue any other remedies provided in the lease contract.
(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.
(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:
(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or
(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).
As added by P.L.189-1991, SEC.3. Amended by P.L.1-1992, SEC.136.

IC 26-1-2.1-524
Lessor's right to identify goods to lease contract
Sec. 524. (1) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:
(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and
(b) dispose of goods (IC 26-1-2.1-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.
(2) If the goods are unfinished, in the exercise of reasonable

commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-525
Lessor's right to possession of goods
Sec. 525. (1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.
(2) After a default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (IC 26-1-2.1-527).
(3) The lessor may proceed under subsection (2) without judicial process if that can be done without breach of the peace or the lessor may proceed by action.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-526
Lessor's stoppage of delivery
Sec. 526. (1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.
(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until:
(a) receipt of the goods by the lessee;
(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or
(c) such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.
(3)(a) To stop delivery, a lessor shall so notify as to enable the

bailee by reasonable diligence to prevent delivery of the goods.
(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.
(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-527
Lessor's rights to dispose of goods
Sec. 527. (1) After a default by a lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (IC 26-1-2.1-525 or IC 26-1-2.1-526), or, if agreed, after other default by the lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.
(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and IC 26-1-2.1-528 governs.
(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of IC 26-1-2.1.
(5) The lessor is not accountable to the lessee for any profit made

on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (IC 26-1-2.1-508(5)).
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-528
Lessor's damages for nonacceptance or repudiation
Sec. 528. (1) Except as otherwise provided with respect to damages liquidated in the lease agreement (IC 26-1-2.1-504) or otherwise determined pursuant to agreement of the parties (IC 26-1-1-102(3) and IC 26-1-2.1-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under IC 26-1-2.1-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a), or, if agreed, for other default of the lease, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under IC 26-1-2.1-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-529
Lessor's action for the rent
Sec. 529. (1) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:
(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or

damaged within a commercially reasonable time after risk of loss passes to the lessee (IC 26-1-2.1-219):
(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;
(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and
(iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default; and
(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:
(i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;
(ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement; and
(iii) any incidental damages allowed under IC 26-1-2.1-530, less expenses saved in consequence of the lessee's default.
(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.
(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by IC 26-1-2.1-527 or IC 26-1-2.1-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to IC 26-1-2.1-527 or IC 26-1-2.1-528.
(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.
(5) After default by the lessee under the lease contract of the type described in IC 26-1-2.1-523(1) or IC 26-1-2.1-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for non-acceptance under IC 26-1-2.1-527 and IC 26-1-2.1-528.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-530 Lessor's incidental damages
Sec. 530. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-531
Standing to sue third parties for injury to goods
Sec. 531. (1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:
(i) has a security interest in the goods;
(ii) has an insurable interest in the goods; or
(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.
(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff suit or settlement, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.
(3) Either party with the consent of the other may sue for the benefit of whom it may concern.
As added by P.L.189-1991, SEC.3.

IC 26-1-2.1-532
Recovery by lessor for loss of or damage to residual interest
Sec. 532. In addition to any other recovery permitted by IC 26-1-2.1 or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.
As added by P.L.189-1991, SEC.3.



CHAPTER 3. REPEALED



CHAPTER 3.1. NEGOTIABLE INSTRUMENTS

IC 26-1-3.1-101
Short title
Sec. 101. IC 26-1-3.1 may be cited as Uniform Commercial Code . Negotiable Instruments.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-102
Subject matter
Sec. 102. (a) IC 26-1-3.1 applies to negotiable instruments. It does not apply to money, to payment orders governed by IC 26-1-4.1, or to securities governed by IC 26-1-8.1.
(b) If there is conflict between IC 26-1-3.1 and IC 26-1-4 or IC 26-1-9.1, IC 26-1-4, and IC 26-1-9.1 govern.
(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of IC 26-1-3.1 to the extent of the inconsistency.
As added by P.L.222-1993, SEC.5. Amended by P.L.247-1995, SEC.4; P.L.57-2000, SEC.27.

IC 26-1-3.1-103
Definitions
Sec. 103. (a) In IC 26-1-3.1:
(1) "Acceptor" means a drawee who has accepted a draft.
(2) "Drawee" means a person ordered in a draft to make payment.
(3) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.
(4) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(5) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.
(6) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one (1) or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.
(7) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's

prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by IC 26-1-3.1 or IC 26-1-4.
(8) "Party" means a party to an instrument.
(9) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.
(10) "Prove" with respect to a fact means to meet the burden of establishing the fact (IC 26-1-1-201(8)).
(11) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.
(b) Other definitions applying to IC 26-1-3.1 and the sections in which they appear are:
"Acceptance". IC 26-1-3.1-409.
"Accommodated party". IC 26-1-3.1-419.
"Accommodation party". IC 26-1-3.1-419.
"Alteration". IC 26-1-3.1-407.
"Anomalous endorsement". IC 26-1-3.1-205.
"Blank endorsement". IC 26-1-3.1-205.
"Cashier's check". IC 26-1-3.1-104.
"Certificate of deposit". IC 26-1-3.1-104.
"Certified check". IC 26-1-3.1-409.
"Check". IC 26-1-3.1-104.
"Consideration". IC 26-1-3.1-303.
"Draft". IC 26-1-3.1-104.
"Holder in due course". IC 26-1-3.1-302.
"Incomplete instrument". IC 26-1-3.1-115.
"Endorsement". IC 26-1-3.1-204.
"Endorser". IC 26-1-3.1-204.
"Instrument". IC 26-1-3.1-104.
"Issue". IC 26-1-3.1-105.
"Issuer". IC 26-1-3.1-105.
"Negotiable instrument". IC 26-1-3.1-104.
"Negotiation". IC 26-1-3.1-201.
"Note". IC 26-1-3.1-104.
"Payable at a definite time". IC 26-1-3.1-108.
"Payable on demand". IC 26-1-3.1-108.
"Payable to bearer". IC 26-1-3.1-109.
"Payable to order". IC 26-1-3.1-109.
"Payment". IC 26-1-3.1-602.
"Person entitled to enforce". IC 26-1-3.1-301.
"Presentment". IC 26-1-3.1-501.
"Reacquisition". IC 26-1-3.1-207.
"Special endorsement". IC 26-1-3.1-205.
"Teller's check". IC 26-1-3.1-104.
"Transfer of an instrument". IC 26-1-3.1-203.
"Traveler's check". IC 26-1-3.1-104.
"Value". IC 26-1-3.1-303.     (c) The following definitions in other IC 26-1-4 apply to IC 26-1-3.1:
"Bank". IC 26-1-4-105.
"Banking day". IC 26-1-4-104.
"Clearing house". IC 26-1-4-104.
"Collecting bank". IC 26-1-4-105.
"Depositary bank". IC 26-1-4-105.
"Documentary draft". IC 26-1-4-104.
"Intermediary bank". IC 26-1-4-105.
"Item". IC 26-1-4-104.
"Payor bank". IC 26-1-4-105.
"Suspends payments". IC 26-1-4-104.
(d) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-3.1.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-104
Negotiable instrument
Sec. 104. (a) Except as provided in subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:
(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;
(2) is payable on demand or at a definite time; and
(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:
(A) an undertaking or power to give, maintain, or protect collateral to secure payment;
(B) an authorization or power to the holder to confess judgment or realize on or dispose of collateral; or
(C) a waiver of the benefit of any law intended for the advantage or protection of an obligor.
(b) "Instrument" means a negotiable instrument.
(c) An order that meets all of the requirements of subsection (a), except subdivision (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.
(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by IC 26-1-3.1.
(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.
(f) "Check" means:
(1) a draft, other than a documentary draft, payable on demand

and drawn on a bank; or
(2) a cashier's check or teller's check.
An instrument may be a check even though it is described on its face by another term, such as "money order".
(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.
(h) "Teller's check" means a draft drawn by a bank:
(1) on another bank; or
(2) payable at or through a bank.
(i) "Traveler's check" means an instrument that:
(1) is payable on demand;
(2) is drawn on or payable at or through a bank;
(3) is designated by the term "traveler's check" or by a substantially similar term; and
(4) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.
(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-105
Issue of instrument
Sec. 105. (a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.
(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.
(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-106
Unconditional promise or order
Sec. 106. (a) Except as provided in this section, for the purposes of IC 26-1-3.1-104(a), a promise or order is unconditional unless it states:
(1) an express condition to payment;
(2) that the promise or order is subject to or governed by another writing; or
(3) that rights or obligations with respect to the promise or order are stated in another writing.
A reference to another writing does not of itself make the promise or order conditional.
(b) A promise or order is not made conditional:
(1) by a reference to another writing for a statement of rights

with respect to collateral, prepayment, or acceleration; or
(2) because payment is limited to resort to a particular fund or source.
(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of IC 26-1-3.1-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.
(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of IC 26-1-3.1-104(a), but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-107
Instrument payable in foreign money
Sec. 107. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-108
Payable on demand or at definite time
Sec. 108. (a) A promise or order is "payable on demand" if it:
(1) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or
(2) does not state any time of payment.
(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of:
(1) prepayment;
(2) acceleration;
(3) extension at the option of the holder; or
(4) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.
(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on

demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-109
Payable to bearer or to order
Sec. 109. (a) A promise or order is payable to bearer if it:
(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;
(2) does not state a payee; or
(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.
(b) A promise or order that is not payable to bearer is payable to order if it is payable:
(1) to the order of an identified person; or
(2) to an identified person or order.
A promise or order that is payable to order is payable to the identified person.
(c) An instrument payable to bearer may become payable to an identified person if it is specially endorsed under IC 26-1-3.1-205(a). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank under IC 26-1-3.1-205(b).
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-110
Identification of person to whom instrument is payable
Sec. 110. (a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one (1) person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one (1) or more of the signers.
(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.
(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:
(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of

a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.
(2) If an instrument is payable to:
(A) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;
(B) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;
(C) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or
(D) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.
(d) If an instrument is payable to two (2) or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two (2) or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two (2) or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-111
Place of payment
Sec. 111. Except as otherwise provided for items in IC 26-1-4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one (1) place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-112
Interest
Sec. 112. (a) Unless otherwise provided in the instrument:
(1) an instrument is not payable with interest; and
(2) interest on an interest-bearing instrument is payable from the date of the instrument.
(b) Interest may be stated in an instrument as a fixed or variable

amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-113
Date of instrument
Sec. 113. (a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in IC 26-1-4-401(c), an instrument payable on demand is not payable before the date of the instrument.
(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-114
Contradictory terms of instrument
Sec. 114. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-115
Incomplete instrument
Sec. 115. (a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.
(b) Subject to subsection (c), if an incomplete instrument is an instrument under IC 26-1-3.1-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under IC 26-1-3.1-104, but, after completion, the requirements of IC 26-1-3.1-104 are met, the instrument may be enforced according to its terms as augmented by completion.
(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under IC 26-1-3.1-407.
(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.
As added by P.L.222-1993, SEC.5.
IC 26-1-3.1-116
Joint and several liability; contribution
Sec. 116. (a) Except as otherwise provided in the instrument, two (2) or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees, or anomalous endorsers are jointly and severally liable in the capacity in which they sign.
(b) Except as provided in IC 26-1-3.1-419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.
(c) Discharge of one (1) party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of a party having the same joint and several liability to receive contribution from the party discharged.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-117
Other agreements affecting instrument
Sec. 117. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-118
Statute of limitations
Sec. 118. (a) Except as provided in subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six (6) years after the due date or dates stated in the note or, if a due date is accelerated, within six (6) years after the accelerated due date.
(b) Except as provided in subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six (6) years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of ten (10) years.
(c) Except as provided in subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three (3) years after dishonor of the draft or ten (10) years after the date of the draft, whichever period expires first.
(d) An action to enforce the obligation of the acceptor of a

certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three (3) years after demand for payment is made to the acceptor or issuer, as the case may be.
(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six (6) years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six (6) year period begins when a demand for payment is in effect and the due date has passed.
(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:
(1) within six (6) years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or
(2) within six (6) years after the date of the acceptance if the obligation of the acceptor is payable on demand.
(g) Unless governed by other law regarding claims for indemnity or contribution, an action:
(1) for conversion of an instrument, for money had and received, or like action based on conversion;
(2) for breach of warranty; or
(3) to enforce an obligation, duty, or right arising under IC 26-1-3.1;
and not governed by this section must be commenced within three (3) years after the cause of action accrues.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-119
Notice of right to defend action
Sec. 119. In an action for breach of an obligation for which a third person is answerable over pursuant to IC 26-1-3.1 or IC 26-1-4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states:
(1) that the person notified may come in and defend; and
(2) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two (2) litigations;
the person notified is so bound unless after reasonable receipt of the notice the person notified does come in and defend.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-201
Negotiation
Sec. 201. (a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.
(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of

possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-202
Negotiation subject to rescission
Sec. 202. (a) Negotiation is effective even if obtained:
(1) from an infant, a corporation exceeding its powers, or a person without capacity;
(2) by fraud, duress, or mistake; or
(3) in breach of duty or as part of an illegal transaction.
(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-203
Transfer of instrument; rights acquired by transfer
Sec. 203. (a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.
(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.
(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.
(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under IC 26-1-3.1 and has only the rights of a partial assignee.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-204
Endorsement
Sec. 204. (a) "Endorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of:
(1) negotiating the instrument;
(2) restricting payment of the instrument; or
(3) incurring endorser's liability on the instrument; but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.
(b) "Endorser" means a person who makes an endorsement.
(c) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.
(d) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name, or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-205
Special endorsement; blank endorsement; anomalous endorsement
Sec. 205. (a) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a "special endorsement". When specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in IC 26-1-3.1-110 apply to special endorsements.
(b) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a "blank endorsement". When endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.
(c) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.
(d) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-206
Restrictive endorsement
Sec. 206. (a) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.
(b) An endorsement stating a condition to the right of the endorsee

to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.
(c) If an instrument bears an endorsement (i) described in IC 26-1-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:
(1) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.
(2) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.
(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.
(4) Except as otherwise provided in subdivision (3), a payor bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.
(d) Except for an endorsement covered by subsection (c), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee, or other fiduciary for the benefit of the endorser or another person, the following rules apply:
(1) Unless there is notice of breach of fiduciary duty as provided in IC 26-1-3.1-307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.
(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.
(e) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in subsection (d).     (f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-207
Reacquisition
Sec. 207. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against any subsequent holder.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-301
Person entitled to enforce instrument
Sec. 301. "Person entitled to enforce" an instrument means:
(1) the holder of the instrument;
(2) a nonholder in possession of the instrument who has the rights of a holder; or
(3) a person not in possession of the instrument who is entitled to enforce the instrument under IC 26-1-3.1-309 or IC 26-1-3.1-418(d).
A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-302
Holder in due course
Sec. 302. (a) Subject to subsection (c) and IC 26-1-3.1-106(d), "holder in due course" means the holder of an instrument if:
(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and
(2) the holder took the instrument:
(A) for value;
(B) in good faith;
(C) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;
(D) without notice that the instrument contains an unauthorized signature or has been altered;
(E) without notice of any claim to the instrument described

in IC 26-1-3.1-306; and
(F) without notice that any party has a defense or claim in recoupment described in IC 26-1-3.1-305(a).
(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.
(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:
(1) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding;
(2) by purchase as part of a bulk transaction not in ordinary course of business of the transferor; or
(3) as the successor in interest to an estate or other organization.
(d) If, under IC 26-1-3.1-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.
(e) If:
(1) the person entitled to enforce an instrument has only a security interest in the instrument; and
(2) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest;
the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.
(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.
(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-303
Value and consideration
Sec. 303. (a) An instrument is issued or transferred for value if:
(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;
(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;
(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;
(4) the instrument is issued or transferred in exchange for a

negotiable instrument; or
(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.
(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (a), the instrument is also issued for consideration.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-304
Overdue instrument
Sec. 304. (a) An instrument payable on demand becomes overdue at the earliest of the following times:
(1) on the day after the day demand for payment is duly made;
(2) if the instrument is a check, ninety (90) days after its date; or
(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.
(b) With respect to an instrument payable at a definite time the following rules apply:
(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.
(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.
(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.
(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-305
Defenses and claims in recoupment
Sec. 305. (a) Except as stated in subsection (b), the right to enforce the obligation of a party to pay an instrument is subject to the following:
(1) a defense of the obligor based on:
(A) infancy of the obligor to the extent it is a defense to a

simple contract;
(B) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor;
(C) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or
(D) discharge of the obligor in insolvency proceedings;
(2) a defense of the obligor stated in another section of IC 26-1-3.1 or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and
(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument, but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.
(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1), but is not subject to defenses of the obligor stated in subsection (a)(2) or claims in recoupment stated in subsection (a)(3) against a person other than the holder.
(c) Except as stated in subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (IC 26-1-3.1-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.
(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-306
Claims to an instrument
Sec. 306. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due

course takes free of the claim to the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-307
Notice of breach of fiduciary duty
Sec. 307. (a) In this section:
(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.
(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in subdivision (1) is owed.
(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:
(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.
(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:
(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;
(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or
(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person and the bank receiving the deposit has:
(i) actual knowledge that the fiduciary is committing a breach of its obligation as fiduciary in making the deposit; or
(ii) knowledge of other facts that the bank's action in receiving the deposit constitutes bad faith.
(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.
(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:
(A) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;
(B) taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or
(C) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person and the bank receiving the deposit has:
(i) actual knowledge that the fiduciary is committing a breach of its obligation as fiduciary in making the deposit;

or
(ii) knowledge of other facts that the bank's action in receiving the deposit constitutes bad faith.
As added by P.L.222-1993, SEC.5. Amended by P.L.129-1994, SEC.1.

IC 26-1-3.1-308
Proof of signatures and status as holder in due course
Sec. 308. (a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under IC 26-1-3.1-402(a).
(b) If the validity of signatures is admitted or proved and there is compliance with subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under IC 26-1-3.1-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-309
Enforcement of lost, destroyed, or stolen instrument
Sec. 309. (a) A person not in possession of an instrument is entitled to enforce the instrument if:
(1) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred;
(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and
(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.
(b) A person seeking enforcement of an instrument under subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, IC 26-1-3.1-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter

judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-310
Effect of instrument on obligation for which taken
Sec. 310. (a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.
(b) Unless otherwise agreed and except as provided in subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:
(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.
(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.
(3) Except as provided in subdivision (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.
(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.
(c) If an instrument other than one described in subsection (a) or (b) is taken for an obligation, the effect is:
(1) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor; or         (2) that stated in subsection (b) in any other case.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-311
Accord and satisfaction by use of instrument
Sec. 311. (a) If a person against whom a claim is asserted proves that:
(1) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim;
(2) the amount of the claim was unliquidated or subject to a bona fide dispute; and
(3) the claimant obtained payment of the instrument;
the following subsections apply.
(b) Unless subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.
(c) Subject to subsection (d), a claim is not discharged under subsection (b) if either of the following applies:
(1) The claimant, if an organization, proves that:
(A) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place; and
(B) the instrument or accompanying communication was not received by that designated person, office, or place.
(2) The claimant, whether or not an organization, proves that within ninety (90) days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This subdivision does not apply if the claimant is an organization that sent a statement complying with subdivision (1)(A).
(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-312
Lost check; assertion of claim to obligated bank
Sec. 312. (a) In this section:
(1) "Check" means a cashier's check, teller's check, or certified check.
(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check

that was lost, destroyed, or stolen.
(3) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.
(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.
(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:
(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) ninety (90) days after the date of the check, in the case of a cashier's check or teller's check, or ninety (90) days after the date of the acceptance, in the case of a certified check.
(2) Until the claim becomes enforceable, the claim has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.
(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.
(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to IC 26-1-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.
(c) If the obligated bank pays the amount of the check to a claimant under subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if

the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.
(d) If a claimant has the right to assert a claim under subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or IC 26-1-3.1-309.
As added by P.L.47-1999, SEC.1.

IC 26-1-3.1-401
Signature
Sec. 401. (a) A person is not liable on an instrument unless:
(1) the person signed the instrument; or
(2) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under IC 26-1-3.1-402.
(b) A signature may be made:
(1) manually or by means of a device or machine; and
(2) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-402
Signature by representative
Sec. 402. (a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.
(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:
(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.
(2) Subject to subsection (c), if:
(A) the form of the signature does not show unambiguously that the signature is made in a representative capacity; or
(B) the represented person is not identified in the instrument;
the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original

parties did not intend the representative to be liable on the instrument.
(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-403
Unauthorized signature
Sec. 403. (a) Unless otherwise provided in IC 26-1-3.1 or IC 26-1-4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of IC 26-1-3.1.
(b) If the signature of more than one (1) person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one (1) of the required signatures is lacking.
(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of IC 26-1-3.1 that makes the unauthorized signature effective for the purposes of IC 26-1-3.1.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-404
Impostors; fictitious payees
Sec. 404. (a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.
(b) If (i) a person whose intent determines to whom an instrument is payable (IC 26-1-3.1-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:
(1) Any person in possession of the instrument is its holder.
(2) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.
(c) Under subsection (a) or (b), an endorsement is made in the name of a payee if:
(1) it is made in a name substantially similar to that of the

payee; or
(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.
(d) With respect to an instrument to which subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the person bearing the loss proves that the failure to exercise ordinary care substantially contributed to the loss.
As added by P.L.222-1993, SEC.5. Amended by P.L.248-1995, SEC.1.

IC 26-1-3.1-405
Employer's responsibility for fraudulent endorsement by employee
Sec. 405. (a) In this section:
(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.
(2) "Fraudulent endorsement" means:
(A) in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer; or
(B) in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.
(3) "Responsibility" with respect to instruments means authority:
(A) to sign or endorse instruments on behalf of the employer;
(B) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition;
(C) to prepare or process instruments for issue in the name of the employer;
(D) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;
(E) to control the disposition of instruments to be issued in the name of the employer; or
(F) to act otherwise with respect to instruments in a responsible capacity.
"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail or similar access.
(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or

for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the person bearing the loss proves that the failure to exercise ordinary care substantially contributed to the loss.
(c) Under subsection (b), an endorsement is made in the name of the person to whom an instrument is payable if:
(1) it is made in a name substantially similar to the name of that person; or
(2) the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.
As added by P.L.222-1993, SEC.5. Amended by P.L.129-1994, SEC.2; P.L.248-1995, SEC.2.

IC 26-1-3.1-406
Negligence contributing to forged signature or alteration of instrument
Sec. 406. (a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.
(b) Under subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.
(c) Under subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-407
Alteration
Sec. 407. (a) "Alteration" means:
(1) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or
(2) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.     (b) Except as provided in subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.
(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:
(1) according to its original terms; or
(2) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-408
Drawee not liable on unaccepted draft
Sec. 408. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-409
Acceptance of draft; certified check
Sec. 409. (a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.
(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.
(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.
(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-410
Acceptance varying draft
Sec. 410. (a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.
(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance

states that the draft is to be paid only at that bank or place.
(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-411
Refusal to pay cashier's checks, teller's checks, and certified checks
Sec. 411. (a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.
(b) If the obligated bank wrongfully:
(1) refuses to pay a cashier's check or certified check;
(2) stops payment of a teller's check; or
(3) refuses to pay a dishonored teller's check;
the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.
(c) Expenses or consequential damages under subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because:
(1) the bank suspends payments;
(2) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument;
(3) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or
(4) payment is prohibited by law.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-412
Obligation of issuer of note or cashier's check
Sec. 412. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument:
(1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or
(2) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under IC 26-1-3.1-415.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-413
Obligation of acceptor
Sec. 413. (a) The acceptor of a draft is obliged to pay the draft:
(1) according to its terms at the time it was accepted, even

though the acceptance states that the draft is payable "as originally drawn" or equivalent terms;
(2) if the acceptance varies the terms of the draft, according to the terms of the draft as varied; or
(3) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under IC 26-1-3.1-414 or IC 26-1-3.1-415.
(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If:
(1) the certification or acceptance does not state an amount;
(2) the amount of the instrument is subsequently raised; and
(3) the instrument is then negotiated to a holder in due course;
the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-414
Obligation of drawer
Sec. 414. (a) This section does not apply to cashier's checks or other drafts drawn on the drawer.
(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft:
(1) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or
(2) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under IC 26-1-3.1-415.
(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.
(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under IC 26-1-3.1-415(a) and (c).
(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.
(f) If:
(1) a check is not presented for payment or given to a depositary bank for collection within thirty (30) days after its date;
(2) the drawee suspends payments after expiration of the thirty (30) day period without paying the check; and
(3) because of the suspension of payments, the drawer is

deprived of funds maintained with the drawee to cover payment of the check;
the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-415
Obligation of endorser
Sec. 415. (a) Subject to subsections (b), (c), and (d) and to IC 26-1-3.1-419(d), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument:
(1) according to the terms of the instrument at the time it was endorsed; or
(2) if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.
(b) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under subsection (a) to pay the instrument.
(c) If notice of dishonor of an instrument is required by IC 26-1-3.1-503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under subsection (a) is discharged.
(d) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under subsection (a) is discharged.
(e) If an endorser of a check is liable under subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within thirty (30) days after the day the endorsement was made, the liability of the endorser under subsection (a) is discharged.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-416
Transfer warranties
Sec. 416. (a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that:
(1) the warrantor is a person entitled to enforce the instrument;
(2) all signatures on the instrument are authentic and authorized;
(3) the instrument has not been altered;
(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and
(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor

or, in the case of an unaccepted draft, the drawer.
(b) A person to whom the warranties under subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.
(c) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-417
Presentment warranties
Sec. 417. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:
(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;
(2) the draft has not been altered; and
(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.
(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under IC 26-1-3.1-404 or IC 26-1-3.1-405 or the drawer is precluded under IC 26-1-3.1-406 or

IC 26-1-4-406 from asserting against the drawee the unauthorized endorsement or alteration.
(d) If (i) a dishonored draft is presented for payment to the drawer or an endorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:
(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.
(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.
(e) The warranties stated in subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-418
Payment or acceptance by mistake
Sec. 418. (a) Except as provided in subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that:
(1) payment of the draft had not been stopped under IC 26-1-4-403; or
(2) the signature of the drawer of the draft was authorized;
the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.
(b) Except as provided in subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:
(1) recover the payment from the person to whom or for whose benefit payment was made; or
(2) in the case of acceptance, may revoke the acceptance.
(c) The remedies provided by subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the

payment or acceptance. This subsection does not limit remedies provided by IC 26-1-3.1-417 or IC 26-1-4-407.
(d) Notwithstanding IC 26-1-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-419
Instruments signed for accommodation
Sec. 419. (a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".
(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or endorser and, subject to subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.
(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in IC 26-1-3.1-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.
(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:
(1) execution of judgment against the other party has been returned unsatisfied;
(2) the other party is insolvent or in an insolvency proceeding;
(3) the other party cannot be served with process; or
(4) it is otherwise apparent that payment cannot be obtained from the other party.
(e) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An

accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-420
Conversion of instrument
Sec. 420. (a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by:
(1) the issuer or acceptor of the instrument; or
(2) a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.
(b) Notwithstanding IC 34-24-3-1 or any other statute providing a measure of damages for conversion, in an action under subsection (a) for conversion of an instrument, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.
(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.
As added by P.L.222-1993, SEC.5. Amended by P.L.1-1998, SEC.135.

IC 26-1-3.1-501
Presentment
Sec. 501. (a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument:
(1) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or
(2) to accept a draft made to the drawee.
(b) The following rules are subject to IC 26-1-4, agreement of the parties, and clearing-house rules and the like:
(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one (1) of two (2) or more makers, acceptors, drawees, or other

payors.
(2) Upon demand of the person to whom presentment is made, the person making presentment must:
(A) exhibit the instrument;
(B) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and
(C) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.
(3) Without dishonoring the instrument, the party to whom presentment is made may:
(A) return the instrument for lack of a necessary endorsement; or
(B) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.
(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-502
Dishonor
Sec. 502. (a) Dishonor of a note is governed by the following rules:
(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.
(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.
(3) If the note is not payable on demand and subdivision (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.
(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:
(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under IC 26-1-4-301 or IC 26-1-4-302, or becomes accountable for the amount of the check under IC 26-1-4-302.
(2) If a draft is payable on demand and subdivision (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of

presentment.
(3) If a draft is payable on a date stated in the draft, the draft is dishonored if:
(A) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or
(B) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.
(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.
(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (b)(2), (b)(3), and (b)(4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those subdivisions.
(d) Dishonor of an accepted draft is governed by the following rules:
(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.
(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.
(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under IC 26-1-3.1-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.
(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-502.5
Surcharge after dishonor
Sec. 502.5. A person to whom a check, a draft, an order, or like instrument is tendered may, if the instrument is dishonored or returned unpaid for any reason, charge and collect from the maker or drawer, or the person for whose benefit the instrument was given, an amount not to exceed twenty dollars ($20) plus an amount equal to the actual charge by the depository institution for each returned or dishonored instrument. The charge shall not be considered an interest charge, a finance charge, a time price differential, or any charge of a similar nature.
As added by P.L.248-1995, SEC.3.
IC 26-1-3.1-503
Notice of dishonor
Sec. 503. (a) The obligation of an endorser stated in IC 26-1-3.1-415(a) and the obligation of a drawer stated in IC 26-1-3.1-414(d) may not be enforced unless:
(1) the endorser or drawer is given notice of dishonor of the instrument complying with this section; or
(2) notice of dishonor is excused under IC 26-1-3.1-504(b).
(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.
(c) Subject to IC 26-1-3.1-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given:
(1) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or
(2) by any other person within thirty (30) days following the day on which the person receives notice of dishonor.
With respect to any other instrument, notice of dishonor must be given within thirty (30) days following the day on which dishonor occurs.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-504
Excused presentment and notice of dishonor
Sec. 504. (a) Presentment for payment or acceptance of an instrument is excused if:
(1) the person entitled to present the instrument cannot with reasonable diligence make presentment;
(2) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings;
(3) by the terms of the instrument presentment is not necessary to enforce the obligation of endorsers or the drawer;
(4) the drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or
(5) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.
(b) Notice of dishonor is excused if:
(1) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or
(2) the party whose obligation is being enforced waived notice of dishonor.
A waiver of presentment is also a waiver of notice of dishonor.     (c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-505
Evidence of dishonor
Sec. 505. (a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:
(1) A document regular in form as provided in subsection (b) which purports to be a protest.
(2) A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.
(3) A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.
(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-601
Discharge and effect of discharge
Sec. 601. (a) The obligation of a party to pay the instrument is discharged as stated in IC 26-1-3.1 or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.
(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-602
Payment
Sec. 602. (a) Subject to subsection (b), an instrument is paid to the extent payment is made:
(1) by or on behalf of a party obliged to pay the instrument; and
(2) to a person entitled to enforce the instrument.
To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with

knowledge of a claim to the instrument under IC 26-1-3.1-306 by another person.
(b) The obligation of a party to pay the instrument is not discharged under subsection (a) if:
(1) a claim to the instrument under IC 26-1-3.1-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or
(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-603
Tender of payment
Sec. 603. (a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.
(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.
(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is considered to have made tender of payment on the due date to the person entitled to enforce the instrument.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-604
Discharge by cancellation or renunciation
Sec. 604. (a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:
(1) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge; or         (2) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.
(b) Cancellation or striking out of an endorsement under subsection (a) does not affect the status and rights of a party derived from the endorsement.
As added by P.L.222-1993, SEC.5.

IC 26-1-3.1-605
Discharge of endorsers and accommodation parties
Sec. 605. (a) In this section, the term "endorser" includes a drawer having the obligation described in IC 26-1-3.1-414(d).
(b) Discharge, under IC 26-1-3.1-604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.
(c) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.
(d) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.
(e) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent:
(1) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge; or
(2) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest.
The burden of proving impairment is on the party asserting discharge.     (f) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e), the party is considered to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.
(g) Under subsection (e) or (f), impairing value of an interest in collateral includes:
(1) failure to obtain or maintain perfection or recordation of the interest in collateral;
(2) release of collateral without substitution of collateral of equal value;
(3) failure to perform a duty to preserve the value of collateral owed, under IC 26-1-9.1 or other law, to a debtor or surety or other person secondarily liable; or
(4) failure to comply with applicable law in disposing of collateral.
(h) An accommodation party is not discharged under subsection (c), (d), or (e) unless the person entitled to enforce the instrument knows of the accommodation or has notice under IC 26-1-3.1-419(c) that the instrument was signed for accommodation.
(i) A party is not discharged under this section if:
(1) the party asserting discharge consents to the event or conduct that is the basis of the discharge; or
(2) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.
As added by P.L.222-1993, SEC.5. Amended by P.L.57-2000, SEC.28.



CHAPTER 4. BANK DEPOSITS AND COLLECTIONS

IC 26-1-4-101
Short title
Sec. 101. IC 26-1-4 may be cited as Uniform Commercial Code . Bank Deposits and Collections.
(Formerly: Acts 1963, c.317, s.4-101.) As amended by P.L.152-1986, SEC.205; P.L.222-1993, SEC.6.

IC 26-1-4-102
Applicability
Sec. 102. (a) To the extent that items within IC 26-1-4 are also within IC 26-1-3.1 and IC 26-1-8.1, they are subject to IC 26-1-3.1 and IC 26-1-8.1. If there is conflict, IC 26-1-4 governs IC 26-1-3.1, but IC 26-1-8.1 governs IC 26-1-4.
(b) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.
(Formerly: Acts 1963, c.317, s.4-102.) As amended by P.L.152-1986, SEC.206; P.L.222-1993, SEC.7; P.L.247-1995, SEC.5.

IC 26-1-4-102.5
Application of bank provisions to supervised financial organizations
Sec. 102.5. The provisions of IC 26-1-4 which apply to a bank apply equally to any supervised financial organization as defined in IC 24-4.5-1-301, which is authorized by state or federal law to permit persons to make withdrawals or payments from accounts by negotiable instruments.
As added by Acts 1981, P.L.231, SEC.2. Amended by P.L.152-1986, SEC.207.

IC 26-1-4-103
Variation by agreement; measure of damages; action constituting ordinary care
Sec. 103. (a) The effect of the provisions of IC 26-1-4 may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.
(b) Federal reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under subsection (a), whether or not specifically assented to by all parties interested in items handled.     (c) Action or nonaction approved by IC 26-1-4 or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing-house rules and the like or with a general banking usage not disapproved by IC 26-1-4 is prima facie the exercise of ordinary care.
(d) The specification or approval of certain procedures by IC 26-1-4 is not disapproval of other procedures that may be reasonable under the circumstances.
(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.
(Formerly: Acts 1963, c.317, s.4-103.) As amended by P.L.152-1986, SEC.208; P.L.222-1993, SEC.8.

IC 26-1-4-104
Definitions and index of definitions
Sec. 104. (a) In IC 26-1-4, unless the context otherwise requires:
(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.
(2) "Afternoon" means the period of a day between noon and midnight.
(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions, but does not include Saturday, Sunday, or a legal holiday.
(4) "Clearing house" means an association of banks or other payors regularly clearing items.
(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.
(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (IC 26-1-8.1-102), or instructions for uncertificated securities (IC 26-1-8.1-102) or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.
(7) "Draft" means a draft (as defined in IC 26-1-3.1-104) or an item, other than an instrument, that is an order.
(8) "Drawee" means a person ordered in a draft to make payment.
(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by IC 26-1-4.1 or a credit or debit card slip.
(10) "Midnight deadline" with respect to a bank is midnight on

its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.
(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit, or by remittance, or otherwise as instructed. A settlement may be either provisional or final.
(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.
(b) Other definitions applying to IC 26-1-4 and the sections in which they appear are:
"Agreement for electronic presentment". IC 26-1-4-110.
"Bank". IC 26-1-4-105.
"Collecting bank". IC 26-1-4-105.
"Depositary bank". IC 26-1-4-105.
"Intermediary bank". IC 26-1-4-105.
"Payor bank". IC 26-1-4-105.
"Presenting bank". IC 26-1-4-105.
"Presentment notice". IC 26-1-4-110.
(c) The following definitions in IC 26-1-3.1 apply to IC 26-1-4:
"Acceptance". IC 26-1-3.1-409.
"Alteration". IC 26-1-3.1-407.
"Cashier's check". IC 26-1-3.1-104.
"Certificate of deposit". IC 26-1-3.1-104.
"Certified check". IC 26-1-3.1-409.
"Check". IC 26-1-3.1-104.
"Holder in due course". IC 26-1-3.1-302.
"Instrument". IC 26-1-3.1-104.
"Notice of dishonor". IC 26-1-3.1-503.
"Order". IC 26-1-3.1-103.
"Ordinary care". IC 26-1-3.1-103.
"Person entitled to enforce". IC 26-1-3.1-301.
"Presentment". IC 26-1-3.1-501.
"Promise". IC 26-1-3.1-103.
"Prove". IC 26-1-3.1-103.
"Teller's check". IC 26-1-3.1-104.
"Unauthorized signature". IC 26-1-3.1-403.
(d) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-4.
(Formerly: Acts 1963, c.317, s.4-104.) As amended by P.L.152-1986, SEC.209; P.L.263-1987, SEC.1; P.L.222-1993, SEC.9; P.L.247-1995, SEC.6.

IC 26-1-4-105
"Bank"; "depositary bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"
Sec. 105. In IC 26-1-4:         (1) "Bank" means a person engaged in the business of banking, including a savings bank, savings association, credit union, or trust company.
(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.
(3) "Payor bank" means a bank that is the drawee of a draft.
(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.
(5) "Collecting bank" means a bank handling an item for collection except the payor bank.
(6) "Presenting bank" means a bank presenting an item except a payor bank.
(Formerly: Acts 1963, c.317, s.4-105.) As amended by P.L.152-1986, SEC.210; P.L.222-1993, SEC.10; P.L.79-1998, SEC.28.

IC 26-1-4-106
Payable through or payable at bank; collecting bank
Sec. 106. (a) If an item states that it is "payable through" a bank identified in the item:
(1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and
(2) the item may be presented for payment only by or through the bank.
(b) If an item states that it is "payable at" a bank identified in the item:
(1) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and
(2) the item may be presented for payment only by or through the bank.
(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.
(Formerly: Acts 1963, c.317, s.4-106.) As amended by P.L.152-1986, SEC.211; P.L.222-1993, SEC.11.

IC 26-1-4-107
Separate office of bank
Sec. 107. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under IC 26-1-4 and under IC 26-1-3.1.
(Formerly: Acts 1963, c.317, s.4-107.) As amended by Acts 1977, P.L.278, SEC.1; P.L.263-1987, SEC.2; P.L.222-1993, SEC.12.

IC 26-1-4-108
Time of receipt of items
Sec. 108. (a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to

determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.
(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.
(Formerly: Acts 1963, c.317, s.4-108.) As amended by P.L.152-1986, SEC.212; P.L.222-1993, SEC.13.

IC 26-1-4-109
Delays
Sec. 109. (a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by IC 26-1 for a period not exceeding two (2) additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.
(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by IC 26-1 or by instructions is excused if:
(1) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank; and
(2) the bank exercises such diligence as the circumstances require.
(Formerly: Acts 1963, c.317, s.4-109.) As amended by P.L.222-1993, SEC.14.

IC 26-1-4-110
Electronic presentment
Sec. 110. (a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.
(b) Presentment of an item under an agreement for presentment is made when the presentment notice is received.
(c) If presentment is made by presentment notice, a reference to "item" or "check" in IC 26-1-4 means the presentment notice unless the context otherwise indicates.
As added by P.L.222-1993, SEC.15.

IC 26-1-4-111
Statute of limitations
Sec. 111. An action to enforce an obligation, duty, or right arising under IC 26-1-4 must be commenced within three (3) years after the

cause of action accrues.
As added by P.L.222-1993, SEC.16.

IC 26-1-4-201
Status of collecting banks as agent and provisional status of credits; applicability of chapter; item endorsed "pay any bank"
Sec. 201. (a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item, and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn, but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of IC 26-1-4 apply, even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.
(b) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:
(1) returned to the customer initiating collection; or
(2) specially endorsed by a bank to a person who is not a bank.
(Formerly: Acts 1963, c.317, s.4-201.) As amended by P.L.152-1986, SEC.213; P.L.222-1993, SEC.17.

IC 26-1-4-202
Responsibility for collection or return; when action timely
Sec. 202. (a) A collecting bank must exercise ordinary care in:
(1) presenting an item or sending it for presentment;
(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;
(3) settling for an item when the bank receives final settlement; and
(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.
(b) A collecting bank exercises ordinary care under subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.
(c) Subject to subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. (Formerly: Acts 1963, c.317, s.4-202.) As amended by P.L.152-1986, SEC.214; P.L.222-1993, SEC.18.

IC 26-1-4-203
Effect of instructions
Sec. 203. Subject to of IC 26-1-3.1-420 concerning conversion of instruments and the provisions of both IC 26-1-3.1 and IC 26-1-4 concerning restrictive endorsements (IC 26-1-3.1-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.
(Formerly: Acts 1963, c.317, s.4-203.) As amended by P.L.152-1986, SEC.215; P.L.222-1993, SEC.19.

IC 26-1-4-204
Methods of sending and presenting; sending directly to payor bank
Sec. 204. (a) A collecting bank shall send items by reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.
(b) A collecting bank may send:
(1) an item directly to the payor bank;
(2) an item to a nonbank payor if authorized by its transferor; and
(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.
(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.
(Formerly: Acts 1963, c.317, s.4-204.) As amended by P.L.222-1993, SEC.20.

IC 26-1-4-205
Depositary bank holder of unendorsed items
Sec. 205. If a customer delivers an item to a depositary bank for collection:
(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of IC 26-1-3.1-302, it is a holder in due course; and
(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.
(Formerly: Acts 1963, c.317, s.4-205.) As amended by P.L.222-1993, SEC.21.
IC 26-1-4-206
Transfer between banks
Sec. 206. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.
(Formerly: Acts 1963, c.317, s.4-206.) As amended by P.L.222-1993, SEC.22.

IC 26-1-4-207
Transfer warranties
Sec. 207. (a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:
(1) the warrantor is a person entitled to enforce the item;
(2) all signatures on the item are authentic and authorized;
(3) the item has not been altered;
(4) the item is not subject to a defense or claim in recoupment (IC 26-1-3.1-305(a)) of any party that can be asserted against the warrantor; and
(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.
(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item:
(1) according to the terms of the item at the time it was transferred; or
(2) if the transfer was of an incomplete item, according to its terms when completed as stated in IC 26-1-3.1-115 and IC 26-1-3.1-407.
The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.
(c) A person to whom the warranties under subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.
(d) The warranties stated in subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
(Formerly: Acts 1963, c.317, s.4-207.) As amended by P.L.222-1993, SEC.23.
IC 26-1-4-208
Presentment warranties
Sec. 208. (a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:
(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;
(2) the draft has not been altered; and
(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.
(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:
(1) breach of warranty is a defense to the obligation of the acceptor; and
(2) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.
(c) If a drawee asserts a claim for breach of warranty under subsection (a) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under IC 26-1-3.1-404 or IC 26-1-3.1-405 or the drawer is precluded under IC 26-1-3.1-406 or IC 26-1-4-406 from asserting against the drawee the unauthorized endorsement or alteration.
(d) If:
(1) a dishonored draft is presented for payment to the drawer or an endorser; or
(2) any other item is presented for payment to a party obliged to pay the item;
and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.
(e) The warranties stated in subsections (a) and (d) cannot be

disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within thirty (30) days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.
(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.
(Formerly: Acts 1963, c.317, s.4-208.) As amended by P.L.152-1986, SEC.216; P.L.222-1993, SEC.24.

IC 26-1-4-209
Encoding and retention warranties
Sec. 209. (a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.
(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.
(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.
(Formerly: Acts 1963, c.317, s.4-209.) As amended by P.L.152-1986, SEC.217; P.L.222-1993, SEC.25.

IC 26-1-4-210
Security interest of collecting bank in items, accompanying documents, and proceeds
Sec. 210. (a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:
(1) in the case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;
(2) in the case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or
(3) if it makes an advance on or against the item.
(b) If credit given for several items received at one (1) time or under a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents, or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.
(c) Receipt by a collecting bank of a final settlement for an item

is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to IC 26-1-9.1, but:
(1) no security agreement is necessary to make the security interest enforceable (IC 26-1-9.1-203(b)(3)(A));
(2) no filing is required to perfect the security interest; and
(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.
(Formerly: Acts 1963, c.317, s.4-210.) As amended by P.L.152-1986, SEC.218; P.L.222-1993, SEC.26; P.L.57-2000, SEC.29; P.L.1-2002, SEC.100.

IC 26-1-4-211
When bank gives value for purposes of holder in due course
Sec. 211. For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of IC 26-1-3.1-302 on what constitutes a holder in due course.
(Formerly: Acts 1963, c.317, s.4-211.) As amended by P.L.222-1993, SEC.27.

IC 26-1-4-212
Presentment by notice of item not payable by, through, or at bank; liability of drawer or endorser
Sec. 212. (a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under IC 26-1-3.1-501 by the close of the bank's next banking day after it knows of the requirement.
(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under IC 26-1-3.1-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.
(Formerly: Acts 1963, c.317, s.4-212.) As amended by P.L.152-1986, SEC.219; P.L.222-1993, SEC.28.

IC 26-1-4-213
Medium and time of settlement by bank
Sec. 213. (a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve

regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:
(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and
(2) the time of settlement is:
(A) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;
(B) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;
(C) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or
(D) with respect to tender of settlement by a funds transfer, when payment is made under IC 26-1-4.1-406(a) to the person receiving settlement.
(b) If the tender of settlement is not by a medium authorized by subsection (a) or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.
(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:
(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or
(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.
(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.
(Formerly: Acts 1963, c.317, s.4-213.) As amended by P.L.152-1986, SEC.220; P.L.243-1989, SEC.1; P.L.222-1993, SEC.29.

IC 26-1-4-214
Right of charge-back or refund; liability of collecting bank; return of item
Sec. 214. (a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspen sion of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is

delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.
(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or under its instructions.
(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (IC 26-1-4-301).
(d) The right to charge back is not affected by:
(1) previous use of a credit given for the item; or
(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.
(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.
(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.
(Formerly: Acts 1963, c.317, s.4-214.) As amended by P.L.152-1986, SEC.221; P.L.222-1993, SEC.30.

IC 26-1-4-215
Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal
Sec. 215. (a) An item is finally paid by a payor bank when the bank has first done any of the following:
(1) Paid the item in cash.
(2) Settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement.
(3) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.
(b) If provisional settlement for an item does not become final, the item is not finally paid.
(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the items by the payor bank.
(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the

amount of the item and any provisional credit given for the item in an account with its customer becomes final.
(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:
(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or
(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.
(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.
As added by P.L.222-1993, SEC.31.

IC 26-1-4-216
Insolvency and preference
Sec. 216. (a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.
(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.
(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.
(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.
As added by P.L.222-1993, SEC.32.

IC 26-1-4-301
Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank
Sec. 31. (a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if,

before it has made final payment and before its midnight deadline, it:
(1) returns the item; or
(2) sends written notice of dishonor or nonpayment if the item is unavailable for return.
(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a).
(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.
(d) An item is returned:
(1) as to an item received through a clearing-house, when it is delivered to the presenting or last collecting bank or to the clearing-house or is sent or delivered in accordance with its rules; or
(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.
(Formerly: Acts 1963, c.317, s.4-301.) As amended by P.L.152-1986, SEC.222; P.L.222-1993, SEC.33.

IC 26-1-4-302
Payor bank's responsibility for late return of item
Sec. 302. (a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:
(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or
(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.
(b) The liability of a payor bank to pay an item under subsection (a) is subject to defenses based on breach of a presentment warranty (IC 26-1-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.
(Formerly: Acts 1963, c.317, s.4-302.) As amended by P.L.152-1986, SEC.223; P.L.222-1993, SEC.34.

IC 26-1-4-303
When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified
Sec. 303. (a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor

bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:
(1) The bank accepts or certifies the item.
(2) The bank pays the item in cash.
(3) The bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement.
(4) The bank becomes accountable for the amount of the item under IC 26-1-4-302 dealing with the payor bank's responsibility for late return of items.
(5) With respect to checks, a cutoff hour not earlier than one (1) hour after the opening of the next banking day after the banking day on which the bank received the check and not later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.
(b) Subject to subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.
(Formerly: Acts 1963, c.317, s.4-303.) As amended by P.L.152-1986, SEC.224; P.L.222-1993, SEC.35.

IC 26-1-4-401
When bank may charge customer's account
Sec. 401. (a) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and the bank.
(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.
(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in IC 26-1-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in IC 26-1-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under IC 26-1-4-402.
(d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:         (1) the original terms of the altered item; or
(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.
(Formerly: Acts 1963, c.317, s.4-401.) As amended by P.L.222-1993, SEC.36.

IC 26-1-4-402
Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account
Sec. 402. (a) Except as otherwise provided in IC 26-1-4, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.
(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.
(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one (1) determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.
(Formerly: Acts 1963, c.317, s.4-402.) As amended by P.L.222-1993, SEC.37.

IC 26-1-4-403
Customer's right to stop payment; burden of proof of loss
Sec. 403. (a) A customer or any person authorized to draw on the account if there is more than one (1) person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in IC 26-1-4-303. If the signature of more than one (1) person is required to draw on an account, any of these persons may stop payment or close the account.
(b) A stop-payment order is effective for six (6) months, but it lapses after fourteen (14) calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional six (6) month periods by a writing given to the bank within a period during which the stop-payment order is effective.     (c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under IC 26-1-4-402.
(Formerly: Acts 1963, c.317, s.4-403.) As amended by P.L.152-1986, SEC.225; P.L.222-1993, SEC.38.

IC 26-1-4-404
Bank not obligated to pay check more than six months old
Sec. 404. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six (6) months after its date, but it may charge its customer's account for a payment made thereafter in good faith.
(Formerly: Acts 1963, c.317, s.4-404.)

IC 26-1-4-405
Death or incompetence of customer
Sec. 405. (a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by the mental incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor mental incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.
(b) Even with knowledge, a bank may for ten (10) days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.
(Formerly: Acts 1963, c.317, s.4-405.) As amended by P.L.33-1989, SEC.25; P.L.222-1993, SEC.39.

IC 26-1-4-406
Customer's duty to discover and report unauthorized signature or alteration
Sec. 406. (a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.
(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven (7) years after receipt of the items. A customer may request an item from the bank that paid the item, and

that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.
(c) If a bank sends or makes available a statement of account or items under subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.
(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) the customer is precluded from asserting against the bank:
(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and
(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding thirty (30) days, in which to examine the item or statement of account and notify the bank.
(e) If subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) does not apply.
(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one (1) year after the statement or items are made available to the customer (subsection (a)) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under IC 26-1-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.
(Formerly: Acts 1963, c.317, s.4-406.) As amended by P.L.222-1993, SEC.40.

IC 26-1-4-407
Payor bank's right to subrogation on improper payment
Sec. 407. If a payor bank has paid an item over the order of the

drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:
(1) of any holder in due course on the item against the drawer or maker;
(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and
(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.
(Formerly: Acts 1963, c.317, s.4-407.) As amended by P.L.222-1993, SEC.41.

IC 26-1-4-501
Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor
Sec. 501. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.
(Formerly: Acts 1963, c.317, s.4-501.) As amended by P.L.222-1993, SEC.42.

IC 26-1-4-502
Presentment of "on arrival" drafts
Sec. 502. If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.
(Formerly: Acts 1963, c.317, s.4-502.) As amended by P.L.222-1993, SEC.43.

IC 26-1-4-503
Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case needed
Sec. 503. Unless otherwise instructed and except as provided in IC 26-1-5.1, a bank presenting a documentary draft:
(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three (3) days after presentment; otherwise, only on payment; and
(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow

instructions from any referee in case of need designated in the draft, or if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.
However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received. It has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.
(Formerly: Acts 1963, c.317, s.4-503.) As amended by P.L.152-1986, SEC.226; P.L.222-1993, SEC.44; P.L.183-1996, SEC.3.

IC 26-1-4-504
Privilege of presenting bank to deal with goods; security interest for expenses
Sec. 504. (a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.
(b) For its reasonable expenses incurred by action under subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.
(Formerly: Acts 1963, c.317, s.4-504.) As amended by P.L.222-1993, SEC.45.



CHAPTER 4.1. FUND TRANSFERS

IC 26-1-4.1-101
Short title
Sec. 101. IC 26-1-4.1 may be cited as the Uniform Commercial Code-Funds Transfers.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-102
Subject matter
Sec. 102. Except as otherwise provided in IC 26-1-4.1-108, this chapter applies to funds transfers defined in IC 26-1-4.1-104.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-103
Payment order_definitions
Sec. 103. (a) In IC 26-1-4.1:
(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:
(i) the instruction does not state a condition to payment to the beneficiary other than time of payment;
(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and
(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.
(2) "Beneficiary" means the person to be paid by the beneficiary's bank.
(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.
(4) "Receiving bank" means the bank to which the sender's instruction is addressed.
(5) "Sender" means the person giving the instruction to the receiving bank.
(b) If an instruction complying with subsection (a)(1) is to make more than one (1) payment to a beneficiary, the instruction is a separate payment order with respect to each payment.
(c) A payment order is issued when it is sent to the receiving

bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-104
Funds transfer_definitions
Sec. 104. In IC 26-1-4.1:
(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.
(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.
(c) "Originator" means the sender of the first payment order in a funds transfer.
(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-105
Other definitions
Sec. 105. (a) In IC 26-1-4.1:
(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.
(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of IC 26-1-4.1.
(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.
(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.
(5) "Funds-transfer system" means a wire transfer network,

automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.
(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (IC 26-1-1-201(8)).
(b) Other definitions applying to IC 26-1-4.1 and the sections in which they appear are:
"Acceptance". IC 26-1-4.1-209.
"Beneficiary". IC 26-1-4.1-103.
"Beneficiary's bank". IC 26-1-4.1-103.
"Executed". IC 26-1-4.1-301.
"Execution date". IC 26-1-4.1-301.
"Funds transfer". IC 26-1-4.1-104.
"Funds-transfer system rule". IC 26-1-4.1-501.
"Intermediary bank". IC 26-1-4.1-104.
"Originator". IC 26-1-4.1-104.
"Originator's bank". IC 26-1-4.1-104.
"Payment by beneficiary's bank to beneficiary". IC 26-1-4.1-405.
"Payment by originator to beneficiary". IC 26-1-4.1-406.
"Payment by sender to receiving bank". IC 26-1-4.1-403.
"Payment date". IC 26-1-4.1-401.
"Payment order". IC 26-1-4.1-103.
"Receiving bank". IC 26-1-4.1-103.
"Security procedure". IC 26-1-4.1-201.
"Sender". IC 26-1-4.1-103.
(c) The following definitions in IC 26-1-4 apply to this IC 26-1-4.1:
"Clearing house". IC 26-1-4-104.
"Item". IC 26-1-4-104.
"Suspends payments". IC 26-1-4-104.
(d) In addition IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-4.1.
As added by P.L.189-1991, SEC.4. Amended by P.L.79-1998, SEC.29.

IC 26-1-4.1-106
Time payment order is received
Sec. 106. (a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in IC 26-1-1-201(27). A receiving bank may fix a cut-off time or times

on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.
(b) If IC 26-1-4.1 refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in IC 26-1-4.1.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-107
Federal reserve regulations and operating circulars
Sec. 107. Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of IC 26-1-4.1 to the extent of the inconsistency.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-108
Exclusion of consumer transactions governed by federal law
Sec. 108. IC 26-1-4.1 does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. 1693 et seq.) as amended from time to time.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-201
"Security procedure"
Sec. 201. "Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a

signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-202
Authorized and verified payment orders
Sec. 202. (a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.
(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.
(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.
(d) The term "sender" in IC 26-1-4.1 includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).     (e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.
(f) Except as provided in this section and in IC 26-1-4.1-203(a)(1), rights and obligations arising under this section or IC 26-1-4.1-203 may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-203
Unenforceability of certain verified payment orders
Sec. 203. (a) If an accepted payment order is not, under IC 26-1-4.1-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to IC 26-1-4.1-202(b), the following rules apply:
(1) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.
(2) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:
(i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure; or
(ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.
(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-204
Refund of payment and duty of customer to report with respect to unauthorized payment order
Sec. 204. (a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under IC 26-1-2.1-202, or (ii) not enforceable, in whole or in part, against the customer under IC 26-1-4.1-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to

exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.
(b) Reasonable time under subsection (a) may be fixed by agreement as stated in IC 26-1-1-204(1), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.
As added by P.L.189-1991, SEC.4. Amended by P.L.1-1992, SEC.138.

IC 26-1-4.1-205
Erroneous payment orders
Sec. 205. (a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:
(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to IC 26-1-4.1-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obligated to pay the order to the extent stated in subdivisions (2) and (3).
(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.
(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obligated to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.
(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obligated to pay all or part of the order, and (ii)

the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety (90) days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.
(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-206
Transmission of payment order through funds-transfer or other communication system
Sec. 206. (a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.
(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-207
Misdescription of beneficiary
Sec. 207. (a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.
(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:
(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number

refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.
(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.
(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:
(1) If the originator is a bank, the originator is obliged to pay its order.
(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.
(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:
(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.
(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-208
Misdescription of intermediary bank or beneficiary's bank
Sec. 208. (a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an

identifying number.
(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.
(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.
(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.
(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.
(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subdivision (1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.
(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.
(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in IC 26-1-4.1-302(a)(1). As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-209
Acceptance of payment order
Sec. 209. (a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.
(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:
(1) when the bank:
(i) pays the beneficiary as stated in IC 26-1-4.1-405(a) or IC 26-1-4.1-405(b); or
(ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;
(2) when the bank receives payment of the entire amount of the sender's order pursuant to IC 26-1-4.1-403(a)(1) or IC 26-1-4.1-403(a)(2); or
(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within:
(i) one (1) hour after that time; or
(ii) one (1) hour after the opening of the next business day of the sender following the payment date if that time is later.
If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.
(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive

credits for the beneficiary's account.
(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to IC 26-1-4.1-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-210
Rejection of payment order
Sec. 210. (a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.
(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to IC 26-1-4.1-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.
(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.     (d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-211
Cancellation and amendment of payment order
Sec. 211. (a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.
(b) Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.
(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.
(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.
(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order:
(i) that is a duplicate of a payment order previously issued by the sender;
(ii) that orders payment to a beneficiary not entitled to receive payment from the originator; or
(iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.
(d) An unaccepted payment order is canceled by operation of law

at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.
(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.
(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.
(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.
(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-212
Liability and duty of receiving bank regarding unaccepted payment order
Sec. 212. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in IC 26-1-4.1, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in IC 26-1-4.1 or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in IC 26-1-4.1-209, and liability is limited to that provided in IC 26-1-4.1. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in IC 26-1-4.1 or by express agreement.
As added by P.L.189-1991, SEC.4. Amended by P.L.1-1992, SEC.139.
IC 26-1-4.1-301
Execution and execution date
Sec. 301. (a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.
(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-302
Obligations of receiving bank in execution of payment order
Sec. 302. (a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to IC 26-1-4.1-209(a), the bank has the following obligations in executing the order:
(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:
(i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or
(ii) the means by which payment orders are to be transmitted in the funds transfer.
If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.
(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment

date or as soon thereafter as is feasible.
(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.
(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.
(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-303
Erroneous execution of payment order
Sec. 303. (a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under IC 26-1-4.1-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.
(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under IC 26-1-4.1-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the

sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.
(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-304
Duty of sender to report erroneously executed payment order
Sec. 304. If the sender of a payment order that is erroneously executed as stated in IC 26-1-4.1-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety (90) days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under IC 26-1-4.1-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-305
Liability for late or improper execution or failure to execute payment order
Sec. 305. (a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of IC 26-1-4.1-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds

transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(b) If execution of a payment order by a receiving bank in breach of IC 26-1-4.1-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.
(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.
(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.
(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.
(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-401
"Payment date"
Sec. 401. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-402 Obligation of sender to pay receiving bank
Sec. 402. (a) This section is subject to IC 26-1-4.1-205 and IC 26-1-4.1-207.
(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.
(c) This subsection is subject to subsection (e) and to IC 26-1-4.1-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.
(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in IC 26-1-4.1-204 and IC 26-1-4.1-304, interest is payable on the refundable amount from the date of payment.
(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in IC 26-1-4.1-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).
(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-403
Payment by sender to receiving bank
Sec. 403. (a) Payment of the sender's obligation under IC 26-1-4.1-402 to pay the receiving bank occurs as follows:
(1) If the sender is a bank, payment occurs when the receiving

bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.
(2) If the sender is a bank and the sender:
(i) credited an account of the receiving bank with the sender; or
(ii) caused an account of the receiving bank in another bank to be credited;
payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.
(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.
(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.
(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under IC 26-1-4.1-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.
(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under IC 26-1-4.1-402(b) or IC 26-1-4.1-402(c) occurs is governed by applicable principles of law

that determine when an obligation is satisfied.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-404
Obligation of beneficiary's bank to pay and give notice to beneficiary
Sec. 404. (a) Subject to IC 26-1-4.1-211(e), IC 26-1-4.1-405(d), and IC 26-1-4.1-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.
(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.
(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-405
Payment by beneficiary's bank to beneficiary
Sec. 405. (a) If the beneficiary's bank credits an account of the

beneficiary of a payment order, payment of the bank's obligation under IC 26-1-4.1-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.
(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under IC 26-1-4.1-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.
(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.
(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under IC 26-1-4.1-406.
(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under IC 26-1-4.1-406, and (iv) subject to IC 26-1-4.1-402(e),

each sender in the funds transfer is excused from its obligation to pay its payment order under IC 26-1-4.1-402(c) because the funds transfer has not been completed.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-406
Payment by originator to beneficiary; discharge of underlying obligation
Sec. 406. (a) Subject to IC 26-1-4.1-211(e), IC 26-1-4.1-405(d), and IC 26-1-4.1-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.
(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under IC 26-1-4.1-404(a).
(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.
(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-501 Variation by agreement and effect of funds transfer system rule
Sec. 501. (a) Except as otherwise provided in IC 26-1-4.1, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.
(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in IC 26-1-4.1, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with IC 26-1-4.1 and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in IC 26-1-4.1-404(c), IC 26-1-4.1-405(d), and IC 26-1-4.1-507(c).
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-502
Creditor process served on receiving bank; setoff by beneficiary's bank
Sec. 502. (a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.
(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.
(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:
(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.         (2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.
(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.
(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-503
Injunction or restraining order with respect to funds transfer
Sec. 503. For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-504
Order in which items and payment orders may be charged to account; order of withdrawals from account
Sec. 504. (a) If a receiving bank has received more than one (1) payment order of the sender or one (1) or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.
(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-505
Preclusion of objection to debit of customer's account
Sec. 505. If a receiving bank has received payment from its

customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one (1) year after the notification was received by the customer.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-506
Rate of interest
Sec. 506. (a) If, under IC 26-1-4.1, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.
(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty (360). The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.
As added by P.L.189-1991, SEC.4.

IC 26-1-4.1-507
Choice of law
Sec. 507. (a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:
(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.
(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.
(3) The issue of when payment is made pursuant to a funds

transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.
(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.
(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.
(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.
(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.
As added by P.L.189-1991, SEC.4.



CHAPTER 5. REPEALED



CHAPTER 5.1. LETTERS OF CREDIT

IC 26-1-5.1-101
Short title; scope
Sec. 101. (a) IC 26-1-5.1 shall be known and may be cited as Uniform Commercial Code . Letters of Credit.
(b) IC 26-1-5.1 applies to a letter of credit that is issued after June 30, 1996, and does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before July 1, 1996.
(c) A transaction arising out of or associated with a letter of credit that was issued before July 1, 1996, and the rights, obligations, and interests flowing from that transaction:
(1) are governed by IC 26-1-5 (before its repeal) and any other law amended by senate enrolled act 193 of the 1996 regular session of the general assembly as if repeal or amendment had not occurred; and
(2) may be terminated, completed, consummated, or enforced under IC 26-1-5 (before its repeal) or other law (before its amendment by senate enrolled act 193 of the 1996 regular session of the general assembly).
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-102
Definitions
Sec. 102. (a) In IC 26-1-5.1:
(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.
(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.
(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.
(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.
(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.
(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion which is:             (i) presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in IC 26-1-5.1-108(e); and
(ii) capable of being examined for compliance with the terms and conditions of the letter of credit.
A document may not be oral.
(7) "Good faith" means honesty in fact in the conduct or transaction concerned.
(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:
(i) upon payment;
(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or
(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.
(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.
(10) "Letter of credit" means a definite undertaking that satisfies the requirements of IC 26-1-5.1-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.
(11) "Nominated person" means a person whom the issuer:
(i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and
(ii) undertakes by agreement or custom and practice to reimburse.
(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.
(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.
(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.
(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, an executor, a personal representative, a trustee in bankruptcy, a debtor in possession, a liquidator, and a receiver.
(b) Other definitions applying to IC 26-1-5.1 and the sections in which they appear are:
"Accept" or "Acceptance". IC 26-1-3.1-409.
"Value". IC 26-1-3.1-303 and IC 26-1-4-211.     (c) IC 26-1 contains certain additional general definitions and principles of construction and interpretation applicable throughout IC 26-1-5.1.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-103
Applicability to IC 26-1-8.1; ability to vary by agreement; independence of rights and obligations under letter of credit
Sec. 103. (a) IC 26-1-8.1 applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.
(b) The statement of a rule in IC 26-1-5.1 does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in IC 26-1-5.1.
(c) With the exception of this subsection, subsections (a) and (d), IC 26-1-5.1-102(a)(9) and IC 26-1-5.1-102(a)(10), IC 26-1-5.1-106(d), and IC 26-1-5.1-114(d), and except to the extent prohibited in IC 26-1-1-102(3) and IC 26-1-5.1-117(d), the effect of IC 26-1-5.1 may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by IC 26-1-5.1.
(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-104
Formal requirements; signing or standard practice
Sec. 104. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated:
(i) by a signature; or
(ii) in accordance with the agreement of the parties or the standard practice referred to in IC 26-1-5.1-108(e).
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-105
Consideration
Sec. 105. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-106
Time and effect of establishment of credit; expiration      Sec. 106. (a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.
(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.
(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one (1) year after its stated date of issuance or, if none is stated, after the date on which it is issued.
(d) A letter of credit that states that it is perpetual expires five (5) years after its stated date of issuance, or if none is stated, after the date on which it is issued.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-107
Confirmation; advice of credit; error in statement terms; notice to transfer beneficiary
Sec. 107. (a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.
(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.
(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.
(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-108
Issuer's duty and privilege to honor; standard practice; issuer's rights upon honor of presentation      Sec. 108. (a) Except as otherwise provided in IC 26-1-5.1-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in IC 26-1-5.1-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.
(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:
(1) to honor;
(2) if the letter of credit provides for honor to be completed more than seven (7) business days after presentation, to accept a draft or incur a deferred obligation; or
(3) to give notice to the presenter of discrepancies in the presentation.
(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.
(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in IC 26-1-5.1-109(a) or expiration of the letter of credit before presentation.
(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.
(f) An issuer is not responsible for:
(1) the performance or nonperformance of the underlying contract, arrangement, or transaction;
(2) an act or omission of others; or
(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).
(g) If an undertaking constituting a letter of credit under IC 26-1-5.1-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.
(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.
(i) An issuer that has honored a presentation as permitted or required by IC 26-1-5.1:
(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;
(2) takes the documents free of claims of the beneficiary or presenter;
(3) is precluded from asserting a right of recourse on a draft

under IC 26-1-3.1-414 and IC 26-1-3.1-415;
(4) except as otherwise provided in IC 26-1-5.1-110 and IC 26-1-5.1-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and
(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-109
Fraud and forgery
Sec. 109. (a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:
(1) the issuer shall honor the presentation, if honor is demanded by:
(i) a nominated person who has given value in good faith and without notice of forgery or material fraud;
(ii) a confirmer who has honored its confirmation in good faith;
(iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person; or
(iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and
(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.
(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:
(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;
(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;
(3) all of the conditions to entitle a person to the relief under the law of Indiana have been met; and
(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does

not qualify for protection under subsection (a)(1).
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-110
Warranties on transfer and presentment
Sec. 110. (a) If its presentation is honored, the beneficiary warrants:
(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in IC 26-1-5.1-109(a); and
(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.
(b) The warranties in subsection (a) are in addition to warranties arising under IC 26-1-3.1, IC 26-1-4, IC 26-1-7, and IC 26-1-8.1 because of the presentation or transfer of documents covered by any of those articles.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-111
Remedies for wrongful dishonor, repudiation, or breach of obligation
Sec. 111. (a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.
(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.
(c) If an adviser or nominated person other than a confirmer breaches an obligation under IC 26-1-5.1 or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a

confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).
(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.
(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under IC 26-1-5.1.
(f) Damages that would otherwise be payable by a party for breach of an obligation under IC 26-1-5.1 may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-112
Transferability
Sec. 112. (a) Except as otherwise provided in IC 26-1-5.1-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.
(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:
(1) the transfer would violate applicable law; or
(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in IC 26-1-5.1-108(e) or is otherwise reasonable under the circumstances.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-113
Successors of beneficiaries; rights; recognition
Sec. 113. (a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.
(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in IC 26-1-5.1-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.
(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.     (d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in IC 26-1-5.1-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of IC 26-1-5.1-109.
(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).
(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-114
Proceeds of letter of credit; assignment
Sec. 114. (a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.
(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.
(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.
(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.
(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.
(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affects the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by IC 26-1-9.1 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other

assignment of a beneficiary's right to proceeds and its perfection are governed by IC 26-1-9.1 or other law.
As added by P.L.183-1996, SEC.4. Amended by P.L.57-2000, SEC.30.

IC 26-1-5.1-115
Statute of limitations
Sec. 115. An action to enforce a right or obligation arising under IC 26-1-5.1 must be commenced within one (1) year after the expiration date of the relevant letter of credit or one (1) year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-116
Applicable law regarding liability of issuer; choice of forum
Sec. 116. (a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in IC 26-1-5.1-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.
(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one (1) address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.
(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If:
(i) IC 26-1-5.1 would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b);
(ii) the relevant undertaking incorporates rules of custom or practice; and
(iii) there is conflict between IC 26-1-5.1 and those rules as applied to that undertaking;
those rules govern except to the extent of any conflict with the nonvariable provisions specified in IC 26-1-5.1-103(c).
(d) If there is conflict between IC 26-1-5.1 and IC 26-1-3.1,

IC 26-1-4, IC 26-1-4.1, or IC 26-1-9.1, IC 26-1-5.1 governs.
(e) The forum for settling disputes arising out of an undertaking within IC 26-1-5.1 may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).
As added by P.L.183-1996, SEC.4. Amended by P.L.57-2000, SEC.31.

IC 26-1-5.1-117
Rights of subrogation
Sec. 117. (a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.
(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).
(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:
(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;
(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and
(3) the applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.
(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays, and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, the nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.
As added by P.L.183-1996, SEC.4.

IC 26-1-5.1-118
Security interest of issuer or nominated person
Sec. 118. (a) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.
(b) So long as and to the extent that an issuer or nominated person

has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to IC 26-1-9.1, but:
(1) a security agreement is not necessary to make the security interest enforceable under IC 26-1-9.1-203(b)(3);
(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and
(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.
As added by P.L.57-2000, SEC.32.



CHAPTER 6. REPEALED



CHAPTER 6.1. BULK SALES

IC 26-1-6.1-101
Short title
Sec. 101. This chapter shall be known and may be cited as Uniform Commercial Code-Bulk Sales.
As added by P.L.144-1997, SEC.4.

IC 26-1-6.1-102
Definitions
Sec. 102. (1) In this chapter, unless the context otherwise requires:
(a) "Assets" means the inventory that is the subject of a bulk sale and any tangible and intangible personal property used or held for use primarily in, or arising from, the seller's business and sold in connection with that inventory, but the term does not include:
(i) fixtures (IC 26-1-9.1-102(a)(41)) other than readily removable factory and office machines;
(ii) the lessee's interest in a lease of real property; or
(iii) property to the extent it is generally exempt from creditor process under nonbankruptcy law.
(b) "Auctioneer" means a person whom the seller engages to direct, conduct, control, or be responsible for a sale by auction.
(c) "Bulk sale" means:
(i) in the case of a sale by auction or a sale or series of sales conducted by a liquidator on the seller's behalf, a sale or series of sales not in the ordinary course of the seller's business of more than half of the seller's inventory, as measured by value on the date of the bulk-sale agreement, if on that date the auctioneer or liquidator has notice, or after reasonable inquiry would have had notice, that the seller will not continue to operate the same or a similar kind of business after the sale or series of sales; and
(ii) in all other cases, a sale not in the ordinary course of the seller's business of more than half the seller's inventory, as measured by value on the date of the bulk-sale agreement, if on that date the buyer has notice, or after reasonable inquiry would have had notice, that the seller will not continue to operate the same or a similar kind of business after the sale.
(d) "Claim" means a right to payment from the seller, whether or not the right is reduced to judgment, liquidated, fixed, matured, disputed, secured, legal, or equitable. The term includes costs of collection and attorney's fees only to the extent that the laws of this state permit the holder of the claim to recover them in an action against the obligor.
(e) "Claimant" means a person holding a claim incurred in the seller's business other than:
(i) an unsecured and unmatured claim for employment

compensation and benefits, including commissions and vacation, severance, and sick-leave pay; and
(ii) a claim for injury to an individual or to property, or for breach of warranty, unless:
(A) a right of action for the claim has accrued;
(B) the claim has been asserted against the seller; and
(C) the seller knows the identity of the person asserting the claim and the basis upon which the person has asserted it.
(f) "Creditor" means a claimant or other person holding a claim.
(g) (i) "Date of the bulk sale" means:
(A) if the sale is by auction or is conducted by a liquidator on the seller's behalf, the date on which more than ten percent (10%) of the net proceeds is paid to or for the benefit of the seller; and
(B) in all other cases, the later of the date on which:
(I) more than ten percent (10%) of the net contract price is paid to or for the benefit of the seller; or
(II) more than ten percent (10%) of the assets, as measured by value, are transferred to the buyer.
(ii) For purposes of this subsection:
(A) delivery of a negotiable instrument (IC 26-1-3.1-104(a)(1)) to or for the benefit of the seller in exchange for assets constitutes payment of the contract price pro tanto;
(B) to the extent that the contract price is deposited in an escrow, the contract price is paid to or for the benefit of the seller when the seller acquires the unconditional right to receive the deposit or when the deposit is delivered to the seller or for the benefit of the seller, whichever is earlier; and
(C) an asset is transferred when a person holding an unsecured claim can no longer obtain through judicial proceedings rights to the asset that are superior to those of the buyer arising as a result of the bulk sale. A person holding an unsecured claim can obtain those superior rights to a tangible asset at least until the buyer has an unconditional right, under the bulk-sale agreement, to possess the asset, and a person holding an unsecured claim can obtain those superior rights to an intangible asset at least until the buyer has an unconditional right, under the bulk-sale agreement, to use the asset.
(h) "Date of the bulk-sale agreement" means:
(i) in the case of a sale by auction or conducted by a liquidator (subsection (c)(i)), the date on which the seller engages the auctioneer or liquidator; and
(ii) in all other cases, the date on which a bulk-sale agreement becomes enforceable between the buyer and the seller.
(i) "Debt" means liability on a claim.
(j) "Liquidator" means a person who is regularly engaged in the

business of disposing of assets for businesses contemplating liquidation or dissolution.
(k) "Net contract price" means the new consideration the buyer is obligated to pay for the assets less:
(i) the amount of any proceeds of the sale of an asset, to the extent the proceeds are applied in partial or total satisfaction of a debt secured by the asset; and
(ii) the amount of any debt to the extent it is secured by a security interest or lien that is enforceable against the asset before and after it has been sold to a buyer. If a debt is secured by an asset and other property of the seller, the amount of the debt secured by a security interest or lien that is enforceable against the asset is determined by multiplying the debt by a fraction, the numerator of which is the value of the new consideration for the asset on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale.
(l) "Net proceeds" means the new consideration received for assets sold at a sale by auction or a sale conducted by a liquidator on the seller's behalf less:
(i) commissions and reasonable expenses of the sale;
(ii) the amount of any proceeds of the sale of an asset, to the extent the proceeds are applied in partial or total satisfaction of a debt secured by the asset; and
(iii) the amount of any debt to the extent it is secured by a security interest or lien that is enforceable against the asset before and after it has been sold to a buyer. If a debt is secured by an asset and other property of the seller, the amount of the debt secured by a security interest or lien that is enforceable against the asset is determined by multiplying the debt by a fraction, the numerator of which is the value of the new consideration for the asset on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale.
(m) A sale is "in the ordinary course of the seller's business" if the sale comports with usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices.
(n) "United States" includes its territories and possessions and the Commonwealth of Puerto Rico.
(o) "Value" means fair market value.
(p) "Verified" means signed and sworn to or affirmed.
(2) The following definitions apply to this chapter:
(a) "Buyer." IC 26-1-2-103(1)(a).
(b) "Equipment." IC 26-1-9.1-102(a)(33).
(c) "Inventory." IC 26-1-9.1-102(a)(48).
(d) "Sale." IC 26-1-2-106(1).
(e) "Seller". IC 26-1-2-103(1)(d).
(3) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout

this chapter.
As added by P.L.144-1997, SEC.4. Amended by P.L.154-1999, SEC.2; P.L.57-2000, SEC.33.

IC 26-1-6.1-103
Applicability of chapter
Sec. 103. (1) Except as otherwise provided in subsection (3), this chapter applies to a bulk sale if:
(a) the seller's principal business is the sale of inventory from stock; and
(b) on the date of the bulk-sale agreement the seller is located in Indiana or, if the seller is located in a jurisdiction that is not a part of the United States, the seller's major executive office in the United States is in Indiana.
(2) A seller is deemed to be located at the seller's place of business. If a seller has more than one (1) place of business, the seller is deemed located at the seller's chief executive office.
(3) This chapter does not apply to:
(a) a transfer made to secure payment or performance of an obligation;
(b) a transfer of collateral to a secured party pursuant to IC 26-1-9.1-609;
(c) a sale of collateral pursuant to IC 26-1-9.1-610;
(d) retention of collateral pursuant to IC 26-1-9.1-620;
(e) a sale of an asset encumbered by a security interest or lien if (i) all the proceeds of the sale are applied in partial or total satisfaction of the debt secured by the security interest or lien, or (ii) the security interest or lien is enforceable against the asset after it has been sold to the buyer and the net contract price is zero (0);
(f) a general assignment for the benefit of creditors or to a subsequent transfer by the assignee;
(g) a sale by an executor, administrator, receiver, trustee in bankruptcy, or any public officer under judicial process;
(h) a sale made in the course of judicial or administrative proceedings for the dissolution or reorganization of an organization;
(i) a sale to a buyer whose principal place of business is in the United States and who:
(i) not earlier than twenty-one (21) days before the date of the bulk sale, (A) obtains from the seller a verified and dated list of claimants of whom the seller has notice three (3) days before the seller sends or delivers the list to the buyer or (B) conducts a reasonable inquiry to discover the claimants;
(ii) assumes in full the debts owed to claimants of whom the buyer has knowledge on the date the buyer receives the list of claimants from the seller or on the date the buyer completes the reasonable inquiry, as the case may be;
(iii) is not insolvent after the assumption; and
(iv) gives written notice of the assumption not later than

thirty (30) days after the date of the bulk sale by sending or delivering a notice to the claimants identified in subparagraph (ii) or by filing a notice in the office of the secretary of state;
(j) a sale to a buyer whose principal place of business is in the United States and who:
(i) assumes in full the debts that were incurred in the seller's business before the date of the bulk sale;
(ii) is not insolvent after the assumption; and
(iii) gives written notice of the assumption not later than thirty (30) days after the date of the bulk sale by sending or delivering a notice to each creditor whose debt is assumed or by filing a notice in the office of the secretary of state;
(k) a sale to a new organization that is organized to take over and continue the business of the seller and that has its principal place of business in the United States if:
(i) the buyer assumes in full the debts that were incurred in the seller's business before the date of the bulk sale;
(ii) the seller receives nothing from the sale except an interest in the new organization that is subordinate to the claims against the organization arising from the assumption; and
(iii) the buyer gives written notice of the assumption not later than thirty (30) days after the date of the bulk sale by sending or delivering a notice to each creditor whose debt is assumed or by filing a notice in the office of the secretary of state;
(l) a sale of assets having:
(i) a value, net of liens, and security interests of less than ten thousand dollars ($10,000). If a debt is secured by assets and other property of the seller, the net value of the assets is determined by subtracting from their value an amount equal to the product of the debt multiplied by a fraction, the numerator of which is the value of the assets on the date of the bulk sale and the denominator of which is the value of all property securing the debt on the date of the bulk sale; or
(ii) a value of more than twenty-five million dollars ($25,000,000);
on the date of the bulk-sale agreement; or
(m) a sale required by, and made pursuant to, statute.
(4) The notice under subsection (3)(i)(iv) must state:
(i) that a sale that may constitute a bulk sale has been or will be made;
(ii) the date or prospective date of the bulk sale;
(iii) the individual, partnership, or corporate names and the addresses of the seller and buyer;
(iv) the address to which inquiries about the sale may be made, if different from the seller's address; and
(v) that the buyer has assumed or will assume in full the debts owed to claimants of whom the buyer has knowledge

on the date the buyer receives the list of claimants from the seller or completes a reasonable inquiry to discover the claimants.
(5) The notice under subsections (3)(j)(iii) and (3)(k)(iii) must state:
(i) that a sale that may constitute a bulk sale has been or will be made;
(ii) the date or prospective date of the bulk sale;
(iii) the individual, partnership, or corporate names and the addresses of the seller and buyer;
(iv) the address to which inquiries about the sale may be made, if different from the seller's address; and
(v) that the buyer has assumed or will assume the debts that were incurred in the seller's business before the date of the bulk sale.
(6) For purposes of subsection (3)(l), the value of assets is presumed to be equal to the price the buyer agrees to pay for the assets. However, in a sale by auction or a sale conducted by a liquidator on the seller's behalf, the value of assets is presumed to be the amount the auctioneer or liquidator reasonably estimates the assets will bring at auction or upon liquidation.
As added by P.L.144-1997, SEC.4. Amended by P.L.57-2000, SEC.34.

IC 26-1-6.1-104
Obligations of buyer
Sec. 104. (1) In a bulk sale (as defined in IC 26-1-6.1-102(1)(c)(ii)) the buyer shall:
(a) obtain from the seller a list of all business names and addresses used by the seller within three (3) years before the date the list is sent or delivered to the buyer;
(b) unless excused under subsection (2), obtain from the seller a verified and dated list of claimants of whom the seller has notice three (3) days before the seller sends or delivers the list to the buyer and including, to the extent known by the seller, the address of and the amount claimed by each claimant;
(c) obtain from the seller or prepare a schedule of distribution (IC 26-1-6.1-106(1));
(d) give notice of the bulk sale in accordance with IC 26-1-6.1-105;
(e) unless excused under IC 26-1-6.1-106(4), distribute the net contract price in accordance with the undertakings of the buyer in the schedule of distribution; and
(f) unless excused under subsection (2), make available the list of claimants (subsection (1)(b)) by:
(i) promptly sending or delivering a copy of the list without charge to any claimant whose written request is received by the buyer not later than six (6) months after the date of the bulk sale;
(ii) permitting any claimant to inspect and copy the list at

any reasonable hour upon request received by the buyer not later than six (6) months after the date of the bulk sale; or
(iii) filing a copy of the list in the office of the secretary of state not later than the time for giving a notice of the bulk sale (IC 26-1-6.1-105(5)).
A list filed in accordance with this subparagraph must state the individual, partnership, or corporate name and a mailing address of the seller.
(2) A buyer who gives notice in accordance with IC 26-1-6.1-105(2) is excused from complying with the requirements of subsections (1)(b) and (1)(f).
As added by P.L.144-1997, SEC.4.

IC 26-1-6.1-105
Notice to claimants
Sec. 105. (1) Except as otherwise provided in subsection (2), to comply with IC 26-1-6.1-104(1)(d) the buyer shall send or deliver a written notice of the bulk sale to each claimant on the list of claimants (IC 26-1-6.1-104(1)(b)) and to any other claimant of whom the buyer has knowledge at the time the notice of the bulk sale is sent or delivered.
(2) A buyer may comply with IC 26-1-6.1-104(1)(d) by filing a written notice of the bulk sale in the office of the secretary of state if:
(a) on the date of the bulk-sale agreement the seller has two hundred (200) or more claimants, exclusive of claimants holding secured or matured claims for employment compensation and benefits, including commissions and vacation, severance, and sick-leave pay; or
(b) the buyer has received a verified statement from the seller stating that, as of the date of the bulk-sale agreement, the number of claimants, exclusive of claimants holding secured or matured claims for employment compensation and benefits, including commissions and vacation, severance, and sick-leave pay, is two hundred (200) or more.
(3) The written notice of the bulk sale must be accompanied by a copy of the schedule of distribution (IC 26-1-6.1-106(1)) and state at least:
(a) that the seller and buyer have entered into an agreement for a sale that may constitute a bulk sale under the laws of the state of Indiana;
(b) the date of the agreement;
(c) the date on or after which more than ten percent (10%) of the assets were or will be transferred;
(d) the date on or after which more than ten percent (10%) of the net contract price was or will be paid, if the date is not stated in the schedule of distribution;
(e) the name and a mailing address of the seller;
(f) any other business name and address listed by the seller pursuant to IC 26-1-6.1-104(1)(a);         (g) the name of the buyer and an address of the buyer from which information concerning the sale can be obtained;
(h) a statement indicating the type of assets or describing the assets item by item;
(i) the manner in which the buyer will make available the list of claimants (IC 26-1-6.1-104(1)(f)), if applicable; and
(j) if the sale is in total or partial satisfaction of an antecedent debt owed by the seller, the amount of the debt to be satisfied and the name of the person to whom it is owed.
(4) For purposes of subsections (3)(e) and (3)(g), the name of a person is the person's individual, partnership, or corporate name.
(5) The buyer shall give notice of the bulk sale not less than forty-five (45) days before the date of the bulk sale and, if the buyer gives notice in accordance with subsection (1), not more than thirty (30) days after obtaining the list of claimants.
(6) A written notice substantially complying with the requirements of subsection (3) is effective even though it contains minor errors that are not seriously misleading.
(7) A form substantially as follows is sufficient to comply with subsection (3):
Notice of Sale



CHAPTER 7. DOCUMENTS OF TITLE

IC 26-1-7-101
Short title
Sec. 101. IC 26-1-7 shall be known and may be cited as Uniform Commercial Code . Documents of Title.
(Formerly: Acts 1963, c.317, s.7-101.) As amended by P.L.152-1986, SEC.244.

IC 26-1-7-102
Definitions and index of definitions
Sec. 102. (1) In IC 26-1-7, unless the context otherwise requires:
(a) "Bailee" means the person who by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.
(b) "Consignee" means the person named in a bill to whom or to whose order the bill promises delivery.
(c) "Consignor" means the person named in a bill as the person from whom the goods have been received for shipment.
(d) "Delivery order" means a written order to deliver goods directed to a warehouseman, carrier, or other person who in the ordinary course of business issues warehouse receipts or bills of lading.
(e) "Document" means document of title as defined in the general definitions in IC 26-1-1-201.
(f) "Goods" means all things which are treated as movable for the purposes of a contract of storage or transportation.
(g) "Issuer" means a bailee who issues a document, except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver. Issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employees violated his instructions.
(h) "Warehouseman" is a person engaged in the business of storing goods for hire.
(2) Other definitions applying to IC 26-1-7 and the sections in which they appear are:
"Duly negotiate". IC 26-1-7-501.
"Person entitled under the document". IC 26-1-7-403(4).
(3) Definitions in IC 26-1-2 applying to IC 26-1-7 and the sections in which they appear are:
"Contract for sale". IC 26-1-2-106.
"Overseas". IC 26-1-2-323.
"Receipt" of goods. IC 26-1-2-103.
(4) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout

IC 26-1-7.
(Formerly: Acts 1963, c.317, s.7-102.) As amended by P.L.152-1986, SEC.245.

IC 26-1-7-103
Relation of chapter to treaty, statute, tariff, classification, rule, or regulation
Sec. 103. To the extent that any treaty or statute of the United States, regulatory statute of this state, or tariff, classification, rule, or regulation filed or issued pursuant thereto is applicable, the provisions of IC 26-1-7 are subject thereto.
(Formerly: Acts 1963, c.317, s.7-103.) As amended by P.L.152-1986, SEC.246.

IC 26-1-7-104
Negotiable and nonnegotiable warehouse receipt, bill of lading, and other document of title
Sec. 104. (1) A warehouse receipt, bill of lading or other document of title is negotiable
(a) if by its terms the goods are to be delivered to bearer or to the order of a named person; or
(b) where recognized in overseas trade, if it runs to a named person or assigns.
(2) Any other document is non-negotiable. A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against a written order signed by the same or another named person.
(Formerly: Acts 1963, c.317, s.7-104.)

IC 26-1-7-105
Construction against negative implication
Sec. 105. The omission from either part 2 (IC 26-1-7-201 through IC 26-1-7-210) or part 3 (IC 26-1-7-301 through IC 26-1-7-309) of a provision corresponding to a provision made in the other part does not imply that a corresponding rule of law is not applicable.
(Formerly: Acts 1963, c.317, s.7-105.) As amended by P.L.152-1986, SEC.247.

IC 26-1-7-201
Who may issue a warehouse receipt; storage under government bond
Sec. 201. (1) A warehouse receipt may be issued by any warehouseman.
(2) Where goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman. (Formerly: Acts 1963, c.317, s.7-201.)

IC 26-1-7-202
Form of warehouse receipt; essential terms; optional terms
Sec. 202. (1) A warehouse receipt need not be in any particular form.
(2) Unless a warehouse receipt embodies within its written or printed terms each of the following, the warehouseman is liable for damages caused by the omission to a person injured thereby:
(a) the location of the warehouse where the goods are stored;
(b) the date of issue of the receipt;
(c) the consecutive number of the receipt;
(d) a statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or his order;
(e) the rate of storage and handling charges, except that where goods are stored under a field warehousing arrangement a statement of that fact is sufficient on a nonnegotiable receipt;
(f) a description of the goods or of the packages containing them;
(g) the signature of the warehouseman, which may be made by his authorized agent;
(h) if the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership; and
(i) a statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest (IC 26-1-7-209). If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to his agent who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient.
(3) A warehouseman may insert in his receipt any other terms which are not contrary to the provisions of IC 26-1 and do not impair his obligation of delivery (IC 26-1-7-403) or his duty of care (IC 26-1-7-204). Any contrary provisions shall be ineffective.
(Formerly: Acts 1963, c.317, s.7-202.) As amended by P.L.152-1986, SEC.248.

IC 26-1-7-203
Liability for non-receipt or misdescription
Sec. 203. A party to or purchaser for value in good faith of a document of title other than a bill of lading relying in either case upon the description therein of the goods may recover from the issuer damages caused by the non-receipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality

unknown", "said to contain" or the like, if such indication be true, or the party or purchaser otherwise has notice.
(Formerly: Acts 1963, c.317, s.7-203.)

IC 26-1-7-204
Duty of care; contractual limitation of warehouseman's liability
Sec. 204. (1) A warehouseman is liable for damages for loss of or injury to the goods caused by his failure to exercise such care in regard to them as a reasonably careful man would exercise under like circumstances but unless otherwise agreed he is not liable for damages which could not have been avoided by the exercise of such care.
(2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, and setting forth a specific liability per article or item, or value per unit of weight, beyond which the warehouseman shall not be liable; provided, however, that such liability may on written request of the bailor at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt be increased on part or all of the goods thereunder, in which event increased rates may be charged based on such increased valuation, but that no such increase shall be permitted contrary to a lawful limitation of liability contained in the warehouseman's tariff, if any. No such limitation is effective with respect to the warehouseman's liability for conversion to his own use.
(3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or tariff.
(Formerly: Acts 1963, c.317, s.7-204.)

IC 26-1-7-205
Title under warehouse receipt defeated in certain cases
Sec. 205. A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling such goods takes free of any claim under a warehouse receipt even though it has been duly negotiated.
(Formerly: Acts 1963, c.317, s.7-205.)

IC 26-1-7-206
Termination of storage at warehouseman's option
Sec. 206. (1) A warehouseman may on notifying the person on whose account the goods are held and any other person known to claim an interest in the goods require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than thirty (30) days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of the section on enforcement of a warehouseman's lien (IC 26-1-7-210).     (2) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of his lien within the time prescribed in subsection (1) for notification, advertisement, and sale, the warehouseman may specify in the notification any reasonable shorter time for removal of the goods and in case the goods are not removed, may sell them at public sale held not less than one (1) week after a single advertisement or posting.
(3) If as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods, he may dispose of them in any lawful manner and shall incur no liability by reason of such disposition.
(4) The warehouseman must deliver the goods to any person entitled to them under IC 26-1-7 upon due demand made at any time prior to sale or other disposition under this section.
(5) The warehouseman may satisfy his lien from the proceeds of any sale or disposition under this section but must hold the balance for delivery on the demand of any person to whom he would have been bound to deliver the goods.
(Formerly: Acts 1963, c.317, s.7-206.) As amended by P.L.152-1986, SEC.249.

IC 26-1-7-207
Goods must be kept separate; fungible goods
Sec. 207. (1) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods except that different lots of fungible goods may be commingled.
(2) Fungible goods so commingled are owned in common by the persons entitled thereto and the warehouseman is severally liable to each owner for that owner's share. Where because of overissue a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.
(Formerly: Acts 1963, c.317, s.7-207.)

IC 26-1-7-208
Altered warehouse receipts
Sec. 208. Where a blank in a negotiable warehouse receipt has been filled in without authority, a purchaser for value and without notice of the want of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any receipt enforceable against the issuer according to its original tenor.
(Formerly: Acts 1963, c.317, s.7-208.)

IC 26-1-7-209 Lien of warehouseman
Sec. 209. (1) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or on the proceeds thereof in his possession for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or charges present or future in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods whenever deposited and it is stated in the receipt that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against him for such charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated, a warehouseman's lien is limited to charges in an amount or at a rate specified on the receipt or if no charges are so specified then to a reasonable charge for storage of the goods covered by the receipt subsequent to the date of the receipt.
(2) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. Such a security interest is governed by IC 26-1-9.1 on secured transactions.
(3) A warehouseman's lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person who so entrusted the bailor with possession of the goods that a pledge of them by him to a good faith purchaser for value would have been valid but is not effective against a person as to whom the document confers no right in the goods covered by it under IC 26-1-7-503.
(4) A warehouseman loses his lien on any goods which he voluntarily delivers or which he unjustifiably refuses to deliver.
(Formerly: Acts 1963, c.317, s.7-209.) As amended by P.L.152-1986, SEC.250; P.L.57-2000, SEC.36.

IC 26-1-7-210
Enforcement of warehouseman's lien
Sec. 210. (1) Except as provided in subsection (2), a warehouseman's lien may be enforced by public or private sale of the goods in block or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in any recognized market therefor, or

if he sells at the price current in such market at the time of his sale, or if he has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.
(2) A warehouseman's lien on goods other than goods stored by a merchant in the course of his business may be enforced only as follows:
(a) All persons known to claim an interest in the goods must be notified.
(b) The notification must be delivered in person or sent by registered letter to the last known address of any person to be notified.
(c) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten (10) days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.
(d) The sale must conform to the terms of the notification.
(e) The sale must be held at the nearest suitable place to that where the goods are held or stored.
(f) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two (2) weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the neighborhood of the proposed sale.
(3) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and IC 26-1-7.
(4) The warehouseman may buy at any public sale pursuant to this section.
(5) A purchaser in good faith of goods sold to enforce a warehouseman's lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the warehouseman with the requirements of this section.
(6) The warehouseman may satisfy his lien from the proceeds of any sale pursuant to this section, but must hold the balance, if any,

for delivery on demand to any person to whom he would have been bound to deliver the goods.
(7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.
(8) Where a lien is on goods stored by a merchant in the course of his business, the lien may be enforced in accordance with either subsection (1) or (2).
(9) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.
(Formerly: Acts 1963, c.317, s.7-210.) As amended by P.L.152-1986, SEC.251.

IC 26-1-7-301
Liability for non-receipt or misdescription; "said to contain"; "shipper's load and count"; improper handling
Sec. 301. (1) A consignee of a non-negotiable bill who has given value in good faith or a holder to whom a negotiable bill has been duly negotiated relying in either case upon the description therein of the goods, or upon the date therein shown, may recover from the issuer damages caused by the misdating of the bill or the non-receipt or misdescription of the goods, except to the extent that the document indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown", "said to contain", "shipper's weight, load and count" or the like, if such indication be true.
(2) When goods are loaded by an issuer who is a common carrier, the issuer must count the packages of goods if package freight and ascertain the kind and quantity if bulk freight. In such cases "shipper's weight, load and count" or other words indicating that the description was made by the shipper are ineffective except as to freight concealed by packages.
(3) When bulk freight is loaded by a shipper who makes available to the issuer adequate facilities for weighing such freight, an issuer who is a common carrier must ascertain the kind and quantity within a reasonable time after receiving the written request of the shipper to do so. In such cases "shipper's weight" or other words of like purport are ineffective.
(4) The issuer may by inserting in the bill the words "shipper's weight, load and count" or other words of like purport indicate that the goods were loaded by the shipper; and if such statement be true the issuer shall not be liable for damages caused by the improper loading. But their omission does not imply liability for such damages.
(5) The shipper shall be deemed to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by him;

and the shipper shall indemnify the issuer against damage caused by inaccuracies in such particulars. The right of the issuer to such indemnity shall in no way limit his responsibility and liability under the contract of carriage to any person other than the shipper.
(Formerly: Acts 1963, c.317, s.7-301.)

IC 26-1-7-302
Through bills of lading and similar documents
Sec. 302. (1) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as its agents or by connecting carriers is liable to anyone entitled to recover on the document for any breach by such other persons or by a connecting carrier of its obligation under the document but to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation this liability may be varied by agreement of the parties.
(2) Where goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by persons other than the issuer are received by any such person, he is subject with respect to his own performance while the goods are in his possession to the obligation of the issuer. His obligation is discharged by delivery of the goods to another such person pursuant to the document, and does not include liability for breach by any other such persons or by the issuer.
(3) The issuer of such through bill of lading or other document shall be entitled to recover from the connecting carrier or such other person in possession of the goods when the breach of the obligation under the document occurred, the amount it may be required to pay to anyone entitled to recover on the document therefor, as may be evidenced by any receipt, judgment, or transcript thereof, and the amount of any expense reasonably incurred by it in defending any action brought by any one entitled to recover on the document therefor.
(Formerly: Acts 1963, c.317, s.7-302.)

IC 26-1-7-303
Diversion; reconsignment; change of instructions
Sec. 303. (1) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods on instructions from
(a) the holder of a negotiable bill; or
(b) the consignor on a nonnegotiable bill notwithstanding contrary instruction from the consignee; or
(c) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the bill; or     (d) The consignee on a nonnegotiable bill if he is entitled as against the consignor to dispose of them.
(2) Unless such instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms.
(Formerly: Acts 1963, c.317, s.7-303.)

IC 26-1-7-304
Bills of lading in a set
Sec. 304. (1) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.
(2) Where a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitute one (1) bill.
(3) Where a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrender of his part.
(4) Any person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.
(5) The bailee is obliged to deliver in accordance with IC 26-1-7-401 through IC 26-1-7-404 against the first presented part of a bill of lading lawfully drawn in a set. Such delivery discharges the bailee's obligation on the whole bill.
(Formerly: Acts 1963, c.317, s.7-304.) As amended by P.L.152-1986, SEC.252.

IC 26-1-7-305
Destination bills
Sec. 305. (1) Instead of issuing a bill of lading to the consignor at the place of shipment a carrier may at the request of the consignor procure the bill to be issued at a destination or at any other place designated in the request.
(2) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of any outstanding bill of lading or other receipt covering such goods, the issuer may procure a substitute bill to be issued at any place designated in the request.
(Formerly: Acts 1963, c.317, s.7-305.)

IC 26-1-7-306
Altered bills of lading
Sec. 306. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. (Formerly: Acts 1963, c.317, s.7-306.)

IC 26-1-7-307
Lien of carrier
Sec. 307. (1) A carrier has a lien on the goods covered by a bill of lading for charges subsequent to the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. But against a purchaser for value of a negotiable bill of lading a carrier's lien is limited to charges stated in the bill or the applicable tariffs, or if no charges are stated then to a reasonable charge.
(2) A lien for charges and expenses under subsection (1) on goods which the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to such charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked such authority.
(3) A carrier loses his lien on any goods which he voluntarily delivers or which he unjustifiably refuses to deliver.
(Formerly: Acts 1963, c.317, s.7-307.)

IC 26-1-7-308
Enforcement of carrier's lien
Sec. 308. (1) A carrier's lien may be enforced by public or private sale of the goods, in block or in parcels, at any time or place, and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in any recognized market therefor, or if he sells at the price current in such market at the time of his sale, or if he has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.
(2) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and IC 26-1-7.     (3) The carrier may buy at any public sale pursuant to this section.
(4) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.
(5) The carrier may satisfy his lien from the proceeds of any sale pursuant to this section, but must hold the balance, if any, for delivery on demand to any person to whom he would have been bound to deliver the goods.
(6) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.
(7) A carrier's lien may be enforced in accordance with either subsection (1) or the procedure set forth in IC 26-1-7-210(2).
(8) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.
(Formerly: Acts 1963, c.317, s.7-308.) As amended by P.L.152-1986, SEC.253.

IC 26-1-7-309
Duty of care; contractual limitation of carrier's liability
Sec. 309. (1) A carrier who issues a bill of lading whether negotiable or non-negotiable must exercise the degree of care in relation to the goods which a reasonably careful man would exercise under like circumstances. This subsection does not repeal or change any law or rule of law which imposes liability upon a common carrier for damages not caused by its negligence.
(2) Damages may be limited by a provision that the carrier's liability shall not exceed a value stated in the document if the carrier's rates are dependent upon value and the consignor by the carrier's tariff is afforded an opportunity to declare a higher value or a value as lawfully provided in the tariff, or where no tariff is filed he is otherwise advised of such opportunity; but no such limitation is effective with respect to the carriers liability for conversion to its own use.
(3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or tariff.
(Formerly: Acts 1963, c.317, s.7-309.)

IC 26-1-7-401
Irregularities in issue of receipt or bill or conduct of issuer
Sec. 401. The obligations imposed by IC 26-1-7 on an issuer apply to a document of title regardless of the fact that:
(a) the document may not comply with the requirements of IC 26-1-7 or of any other law or regulation regarding its issue, form, or content; or
(b) the issuer may have violated laws regulating the conduct of his business; or
(c) the goods covered by the document were owned by the

bailee at the time the document was issued; or
(d) the person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt.
(Formerly: Acts 1963, c.317, s.7-401.) As amended by P.L.152-1986, SEC.254.

IC 26-1-7-402
Duplicate receipt or bill; overissue
Sec. 402. Neither a duplicate nor any other document of title purporting to cover goods already represented by an outstanding document of the same issuer confers any right in the goods, except as provided in the case of bills in a set, overissue of documents for fungible goods and substitutes for lost, stolen or destroyed documents. But the issuer is liable for damages caused by his overissue or failure to identify a duplicate document as such by conspicuous notation on its face.
(Formerly: Acts 1963, c.317, s.7-402.)

IC 26-1-7-403
Obligation of warehouseman or carrier to deliver; excuse
Sec. 403. (1) The bailee must deliver the goods to a person entitled under the document who complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:
(a) Delivery of the goods to a person whose receipt was rightful as against the claimant.
(b) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable, but the burden of establishing negligence in such cases is on the person entitled under the document whenever the claimed loss or destruction resulted from fire, and the amount of the claimed loss or destruction under the document exceeds the sum of ten thousand dollars ($10,000).
(c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on warehouseman's lawful termination of storage.
(d) The exercise by a seller of his right to stop delivery pursuant to the provisions of IC 26-1-2-705.
(e) A diversion, reconsignment, or other disposition pursuant to the provisions of IC 26-1-7-303 or tariff regulating such right.
(f) Release, satisfaction, or any other fact affording a personal defense against the claimant.
(g) Any other lawful excuse.
(2) A person claiming goods covered by a document of title must satisfy the bailee's lien where the bailee so requests or where the bailee is prohibited by law from delivering the goods until the charges are paid.
(3) Unless the person claiming is one against whom the document confers no right under IC 26-1-7-503(1), he must surrender for

cancellation or notation of partial deliveries any outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery thereon or be liable to any person to whom the document is duly negotiated.
(4) "Person entitled under the document" means holder in the case of a negotiable document, or the person to whom delivery is to be made by the terms of or pursuant to written instructions under a nonnegotiable document.
(Formerly: Acts 1963, c.317, s.7-403; Acts 1973, P.L.265, SEC.1.) As amended by P.L.152-1986, SEC.255.

IC 26-1-7-404
No liability for good faith delivery upon receipt or bill
Sec. 404. A bailee who in good faith, including observance of reasonable commercial standards, has received goods and delivered or otherwise disposed of them according to the terms of the document of title or pursuant to IC 26-1-7 is not liable therefor. This rule applies even though the person from whom he received the goods had no authority to procure the document or to dispose of the goods and even though the person to whom he delivered the goods had no authority to receive them.
(Formerly: Acts 1963, c.317, s.7-404.) As amended by P.L.152-1986, SEC.256.

IC 26-1-7-501
Form of negotiation and requirements of "due negotiation"
Sec. 501. (1) A negotiable document of title running to the order of a named person is negotiated by his endorsement and delivery. After his endorsement in blank or to bearer any person can negotiate it by delivery alone.
(2)(a) A negotiable document of title is also negotiated by delivery alone when by its original terms it runs to bearer.
(b) When a document running to the order of a named person is delivered to him the effect is the same as if the document had been negotiated.
(3) Negotiation of a negotiable document of title after it has been endorsed to a specified person requires endorsement by the special endorsee as well as delivery.
(4) A negotiable document of title is "duly negotiated" when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of any defense against or claim to it on the part of any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.
(5) Endorsement of a nonnegotiable document neither makes it negotiable nor adds to the transferee's rights.
(6) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser thereof of any interest of such person

in the goods.
(Formerly: Acts 1963, c.317, s.7-501.)

IC 26-1-7-502
Rights acquired by due negotiation
Sec. 502. (1) Subject to IC 26-1-7-503 and to the provisions of IC 26-1-7-205 on fungible goods, a holder to whom a negotiable document of title has been duly negotiated acquires thereby:
(a) title to the document;
(b) title to the goods;
(c) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and
(d) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by him except those arising under the terms of the document or under IC 26-1-7. In the case of a delivery order the bailee's obligation accrues only upon acceptance, and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.
(2) Subject to IC 26-1-7-503, title and rights so acquired are not defeated by any stoppage of the goods represented by the document or by surrender of such goods by the bailee, and are not impaired even though the negotiation or any prior negotiation constituted a breach of duty, or even though any person has been deprived of possession of the document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion, or even though a previous sale or other transfer of the goods or document has been made to a third person.
(Formerly: Acts 1963, c.317, s.7-502.) As amended by P.L.152-1986, SEC.257.

IC 26-1-7-503
Document of title to goods defeated in certain cases
Sec. 503. (1) A document of title confers no right in goods against a person who before issuance of the document had a legal interest or a perfected security interest in them and who neither:
(a) delivered or entrusted them or any document of title covering them to the bailor or his nominee with actual or apparent authority to ship, store, or sell or with power to obtain delivery under IC 26-1-7-403 or with power of disposition under IC 26-1-2-403, IC 26-1-9.1-320, or other statute or rule of law; nor
(b) acquiesced in the procurement by the bailor or his nominee of any document of title.
(2) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under IC 26-1-7-504 to the same extent as the rights of the issuer or a transferee from the issuer.     (3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder covering such goods has been duly negotiated, but delivery by the carrier in accordance with IC 26-1-7-401 through IC 26-1-7-404 pursuant to its own bill of lading discharges the carrier's obligation to deliver.
(Formerly: Acts 1963, c.317, s.7-503.) As amended by P.L.152-1986, SEC.258; P.L.57-2000, SEC.37.

IC 26-1-7-504
Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery
Sec. 504. (1) A transferee of a document, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights which his transferor had or had actual authority to convey.
(2) In the case of a nonnegotiable document, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated:
(a) by those creditors of the transferor who could treat the sale as void under IC 26-1-2-402; or
(b) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of his rights; or
(c) as against the bailee by good faith dealings of the bailee with the transferor.
(3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consignee's title to the goods if they have been delivered to a buyer in ordinary course of business, and in any event defeats the consignee's rights against the bailee.
(4) Delivery pursuant to a nonnegotiable document may be stopped by a seller under IC 26-1-2-705 and subject to the requirement of due notification there provided. A bailee honoring the seller's instructions is entitled to be indemnified by the seller against any resulting loss or expense.
(Formerly: Acts 1963, c.317, s.7-504.) As amended by P.L.152-1986, SEC.259.

IC 26-1-7-505
Endorser not a guarantor for other parties
Sec. 505. The endorsement of a document of title issued by a bailee does not make the endorser liable for any default by the bailee or by previous endorsers.
(Formerly: Acts 1963, c.317, s.7-505.)

IC 26-1-7-506
Delivery without endorsement; right to compel endorsement
Sec. 506. The transferee of a negotiable document of title has a

specifically enforceable right to have his transferor supply any necessary endorsement but the transfer becomes a negotiation only as of the time the endorsement is supplied.
(Formerly: Acts 1963, c.317, s.7-506.)

IC 26-1-7-507
Warranties on negotiation or transfer of receipt or bill
Sec. 507. Where a person negotiates or transfers a document of title for value otherwise than as a mere intermediary under IC 26-1-7-508, then unless otherwise agreed he warrants to his immediate purchaser only in addition to any warranty made in selling the goods:
(a) that the document is genuine; and
(b) that he has no knowledge of any fact which would impair its validity or worth; and
(c) that his negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents.
(Formerly: Acts 1963, c.317, s.7-507.) As amended by P.L.152-1986, SEC.260.

IC 26-1-7-508
Warranties of collecting bank as to documents
Sec. 508. A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by such delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected.
(Formerly: Acts 1963, c.317, s.7-508.)

IC 26-1-7-509
Receipt or bill; when adequate to comply with commercial contract
Sec. 509. The question whether a document is adequate to fulfill the obligations of a contract for sale or the conditions of a credit is governed by IC 26-1-2 on sales and IC 26-1-5.1 on letters of credit.
(Formerly: Acts 1963, c.317, s.7-509.) As amended by P.L.152-1986, SEC.261; P.L.183-1996, SEC.5.

IC 26-1-7-601
Lost and missing documents
Sec. 601. (1) If a document has been lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with such order. If the document was negotiable the claimant must post security approved by the court to indemnify any person who may suffer loss as a result of non-surrender of the document. If the document was not negotiable, such security may be required at the discretion of the court. The court may also in its discretion order payment of the bailee's reasonable costs and counsel fees.     (2) A bailee who without court order delivers goods to a person claiming under a missing negotiable document is liable to any person injured thereby, and if the delivery is not in good faith becomes liable for conversion. Delivery in good faith is not conversion if made in accordance with a filed classification or tariff or, where no classification or tariff is filed, if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within one (1) year after the delivery.
(Formerly: Acts 1963, c.317, s.7-601.)

IC 26-1-7-602
Attachment of goods covered by a negotiable document
Sec. 602. Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless the document be first surrendered to the bailee or its negotiation enjoined, and the bailee shall not be compelled to deliver the goods pursuant to process until the document is surrendered to him or impounded by the court. One who purchases the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.
(Formerly: Acts 1963, c.317, s.7-602.)

IC 26-1-7-603
Conflicting claims; interpleader
Sec. 603. If more than one (1) person claims title or possession of the goods, the bailee is excused from delivering until he has had a reasonable time to ascertain the validity of the adverse claims or to bring an action to compel all claimants to interplead and may compel such interpleader, either in defending an action for non-delivery of the goods, or by original action, whichever is appropriate.
(Formerly: Acts 1963, c.317, s.7-603.)



CHAPTER 8. REPEALED



CHAPTER 8.1. INVESTMENT SECURITIES

IC 26-1-8.1-101
Short title
Sec. 101. IC 26-1-8.1 may be cited as Uniform Commercial Code.Investment Securities.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-102
Definitions; rules of construction
Sec. 102. (a) In IC 26-1-8.1:
(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.
(2) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.
(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.
(4) "Certificated security" means a security that is represented by a certificate.
(5) "Clearing corporation" means:
(i) a person that is registered as a "clearing agency" under the federal securities laws;
(ii) a federal reserve bank; or
(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.
(6) "Communicate" means to:
(i) send a signed writing; or
(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.
(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of IC 26-1-8.1-501(b)(2) or IC 26-1-8.1-501(b)(3), that person is the entitlement holder.
(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.         (9) "Financial asset", except as otherwise provided in IC 26-1-8.1-103, means:
(i) a security;
(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, that is, or is of a type, dealt in or traded on financial markets, or that is recognized in any area in which it is issued or dealt in as a medium for investment; or
(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under IC 26-1-8.1.
As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or an uncertificated security, a security certificate, or a security entitlement.
(10) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within IC 26-1-8.1, means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(11) "Endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.
(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.
(13) "Registered form", as applied to a certificated security, means a form in which:
(i) the security certificate specifies a person entitled to the security; and
(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.
(14) "Securities intermediary" means:
(i) a clearing corporation; or
(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.
(15) "Security", except as otherwise provided in IC 26-1-8.1-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:
(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;             (ii) which is one (1) of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and
(iii) which:
(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or
(B) is a medium for investment and by its terms expressly provides that it is a security governed by IC 26-1-8.1.
(16) "Security certificate" means a certificate representing a security.
(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in IC 26-1-8.1-501 through IC 26-1-8.1-511.
(18) "Uncertificated security" means a security that is not represented by a certificate.
(b) Other definitions applying to IC 26-1-8.1 and the sections in which they appear are:
"Appropriate person". IC 26-1-8.1-107.
"Control". IC 26-1-8.1-106.
"Delivery". IC 26-1-8.1-301.
"Investment company security". IC 26-1-8.1-103.
"Issuer". IC 26-1-8.1-201.
"Overissue". IC 26-1-8.1-210.
"Protected purchaser". IC 26-1-8.1-303.
"Securities account". IC 26-1-8.1-501.
(c) In addition, IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-8.1.
(d) The characterization of a person, business, or transaction for purposes of IC 26-1-8.1 does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-103
Classification as security or financial asset
Sec. 103. (a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.
(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face amount certificate issued by a face amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.
(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in

securities markets, its terms expressly provide that it is a security governed by IC 26-1-8.1, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.
(d) A writing that is a security certificate is governed by IC 26-1-8.1 and not by IC 26-1-3.1, even though it also meets the requirements of that article. However, a negotiable instrument governed by IC 26-1-3.1 is a financial asset if it is held in a securities account.
(e) An option or a similar obligation issued by a clearing corporation to its participants is not a security, but it is a financial asset.
(f) A commodity contract (as defined in IC 26-1-9.1-102(a)(15)) is not a security or a financial asset.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.38.

IC 26-1-8.1-104
Acquisition of a security or financial asset
Sec. 104. (a) A person acquires a security or an interest therein, under IC 26-1-8.1, if:
(1) the person is a purchaser to whom a security is delivered under IC 26-1-8.1-301; or
(2) the person acquires a security entitlement to the security under IC 26-1-8.1-501.
(b) A person acquires a financial asset, other than a security, or an interest therein, under IC 26-1-8.1, if the person acquires a security entitlement to the financial asset.
(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in IC 26-1-8.1-501 through IC 26-1-8.1-511, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in IC 26-1-8.1-503.
(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset under subsection (a) or (b).
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-105
Notice of adverse claim
Sec. 105. (a) A person has notice of an adverse claim if:
(1) the person knows of the adverse claim;
(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or
(3) the person has a duty, imposed by statute or regulation, to

investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.
(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.
(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:
(1) one (1) year after a date set for presentment or surrender for redemption or exchange; or
(2) six (6) months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.
(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:
(1) whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or
(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.
(e) Filing of a financing statement under IC 26-1-9.1 is not notice of an adverse claim to a financial asset.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.39.

IC 26-1-8.1-106
Control of securities
Sec. 106. (a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.
(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:
(1) the certificate is endorsed to the purchaser or in blank by an effective endorsement; or
(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.
(c) A purchaser has "control" of an uncertificated security if:
(1) the uncertificated security is delivered to the purchaser; or
(2) the issuer has agreed that it will comply with instructions

originated by the purchaser without further consent by the registered owner.
(d) A purchaser has "control" of a security entitlement if:
(1) the purchaser becomes the entitlement holder;
(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or
(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.
(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.
(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or a securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.
(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.40.

IC 26-1-8.1-107
Effectiveness of endorsement, instruction, or entitlement order
Sec. 107. (a) "Appropriate person" means:
(1) with respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;
(2) with respect to an instruction, the registered owner of an uncertificated security;
(3) with respect to an entitlement order, the entitlement holder;
(4) if the person designated in subdivision (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or
(5) if the person designated in subdivision (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.     (b) An endorsement, instruction, or entitlement order is effective if:
(1) it is made by the appropriate person;
(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under IC 26-1-8.1-106(c)(2) or IC 26-1-8.1-106(d)(2); or
(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.
(c) An endorsement, instruction, or entitlement order made by a representative is effective even if:
(1) the representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or
(2) the representative's action in making the endorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.
(d) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.
(e) Effectiveness of an endorsement, instruction, or entitlement order is determined as of the date the endorsement, instruction, or entitlement order is made, and an endorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-108
Warranties upon purchase or transfer of security
Sec. 108. (a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:
(1) the certificate is genuine and has not been materially altered;
(2) the transferor or endorser does not know of any fact that might impair the validity of the security;
(3) there is no adverse claim to the security;
(4) the transfer does not violate any restriction on transfer;
(5) if the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and
(6) the transfer is otherwise effective and rightful.
(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value

warrants to the purchaser that:
(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;
(2) the security is valid;
(3) there is no adverse claim to the security; and
(4) at the time the instruction is presented to the issuer:
(i) the purchaser will be entitled to the registration of transfer;
(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;
(iii) the transfer will not violate any restriction on transfer; and
(iv) the requested transfer will otherwise be effective and rightful.
(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:
(1) the uncertificated security is valid;
(2) there is no adverse claim to the security;
(3) the transfer does not violate any restriction on transfer; and
(4) the transfer is otherwise effective and rightful.
(d) A person who endorses a security certificate warrants to the issuer that:
(1) there is no adverse claim to the security; and
(2) the endorsement is effective.
(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:
(1) the instruction is effective; and
(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.
(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.
(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.
(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).     (i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-109
Warranties made by and to a securities intermediary
Sec. 109. (a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:
(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and
(2) there is no adverse claim to the security entitlement.
(b) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in IC 26-1-8.1-108(a) or IC 26-1-8.1-108(b).
(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in IC 26-1-8.1-108(a) or IC 26-1-8.1-108(b).
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-110
Applicability of local law; determination of jurisdiction
Sec. 110. (a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:
(1) the validity of a security;
(2) the rights and duties of the issuer with respect to registration of transfer;
(3) the effectiveness of registration of transfer by the issuer;
(4) whether the issuer owes any duties to an adverse claimant to a security; and
(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.
(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:
(1) acquisition of a security entitlement from the securities

intermediary;
(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;
(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and
(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.
(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.
(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (a)(5).
(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:
(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of IC 26-1-8.1-101 through IC 26-1-8.1-116, that jurisdiction is the securities intermediary's jurisdiction.
(2) If subdivision (1) does not apply, and an agreement between the securities intermediary and its entitlement holder expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.
(4) If none of the preceding subdivisions apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.
(5) If none of the preceding subdivisions apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.
(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or

other record keeping concerning the account.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.41.

IC 26-1-8.1-111
Applicability of rules adopted by clearing corporations
Sec. 111. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with IC 26-1-8.1 and affects another party who does not consent to the rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-112
Creditor access to debtor's interest in a security
Sec. 112. (a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.
(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).
(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).
(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.
(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-113
Enforceability of contracts for sale or purchase of a security
Sec. 113. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one (1) year of its making. As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-114
Special rules in actions against issuers of a certificated security
Sec. 114. The following rules apply in an action on a certificated security against the issuer:
(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.
(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.
(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.
(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-115
Liability of securities intermediary, broker, or other agent or bailee
Sec. 115. A securities intermediary that has transferred a financial asset under an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:
(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process;
(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or
(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-116
Determination of securities intermediary as purchaser for value
Sec. 116. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the

security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-201
"Issuer" defined
Sec. 201. (a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:
(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;
(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;
(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or
(4) becomes responsible for, or is in place of, another person described as an issuer in this section.
(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.
(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-202
Terms of security; rules on validity; issuer's defenses; cancellation of contracts
Sec. 202. (a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, a statute, an ordinance, a rule, a regulation, an order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, a statute, an ordinance, a rule, a regulation, an order, or the like, under which the security is issued.
(b) The following rules apply if an issuer asserts that a security is not valid:
(1) A security other than a security issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the

hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.
(2) Subdivision (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.
(c) Except as otherwise provided in IC 26-1-8.1-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.
(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.
(e) This section does not affect the right of a party to cancel a contract for a security "when, as, and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement under which the security is to be issued or distributed.
(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-203
Notice of defects
Sec. 203. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:
(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one (1) year after that date; or
(2) is not covered by subdivision (1) and the purchaser takes the security more than two (2) years after the date set for surrender or presentation or the date on which performance became due.
As added by P.L.247-1995, SEC.10.
IC 26-1-8.1-204
Restrictions on transfer
Sec. 204. A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:
(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or
(2) the security is uncertificated and the registered owner has been notified of the restriction.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-205
Effect of unauthorized signature or certificate
Sec. 205. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:
(1) an authenticating trustee, a registrar, a transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or
(2) an employee of the issuer, or of any of the persons listed in subdivision (1), entrusted with responsible handling of the security certificate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-206
Enforceability of incomplete or incorrect certificate
Sec. 206. (a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:
(1) any person may complete it by filling in the blanks as authorized; and
(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.
(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-207
Registered owner to exercise all rights and powers of owner absent appropriate notice of transfer
Sec. 207. (a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and

otherwise exercise all the rights and powers of an owner.
(b) IC 26-1-8.1 does not affect the liability of the registered owner of a security for a call, an assessment, or the like.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-208
Warranties by security certificate authenticating signatory
Sec. 208. (a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:
(1) the certificate is genuine;
(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and
(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.
(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-209
Issuer's lien
Sec. 209. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-210
Overissue of security; refund in the event of unavailability of security
Sec. 210. (a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.
(b) Except as otherwise provided in subsections (c) and (d), the provisions of IC 26-1-8.1 which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.
(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.
(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand. As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-301
Delivery of security
Sec. 301. (a) Delivery of a certificated security to a purchaser occurs when:
(1) the purchaser acquires possession of the security certificate;
(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or
(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.
(b) Delivery of an uncertificated security to a purchaser occurs when:
(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or
(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.42.

IC 26-1-8.1-302
Rights acquired by purchaser
Sec. 302. (a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.
(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.
(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.43.

IC 26-1-8.1-303
"Protected purchaser" defined; acquisition of interest free of adverse claims
Sec. 303. (a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:
(1) gives value;
(2) does not have notice of any adverse claim to the security;

and
(3) obtains control of the certificated or uncertificated security.
(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-304
Endorsement of securities
Sec. 304. (a) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.
(b) An endorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.
(c) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.
(d) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.
(e) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.
(f) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in IC 26-1-8.1-108 and not an obligation that the security will be honored by the issuer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-305
Incomplete instructions; obligations imposed on person initiating instructions
Sec. 305. (a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.
(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by IC 26-1-8.1-108 and not an obligation that the security will be honored by the issuer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-306
Warranties by guarantor
Sec. 306. (a) A person who guarantees a signature of an endorser

of a security certificate warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to endorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and
(3) the signer had legal capacity to sign.
(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:
(1) the signature was genuine;
(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and
(3) the signer had legal capacity to sign.
(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:
(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and
(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.
(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.
(e) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.
(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.
(g) An issuer may not require a special guaranty of signature, a guaranty of endorsement, or a guaranty of instruction as a condition to registration of transfer.
(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.
As added by P.L.247-1995, SEC.10.
IC 26-1-8.1-307
Duties of transferor of security
Sec. 307. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-401
Issuer's duty to register transfer
Sec. 401. (a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:
(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;
(2) the endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;
(3) reasonable assurance is given that the endorsement or instruction is genuine and authorized (IC 26-1-8.1-402);
(4) any applicable law relating to the collection of taxes has been complied with;
(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with IC 26-1-8.1-204;
(6) a demand that the issuer not register transfer has not become effective under IC 26-1-8.1-403, or the issuer has complied with IC 26-1-8.1-403(b) but no legal process or indemnity bond is obtained as provided in IC 26-1-8.1-403(d); and
(7) the transfer is in fact rightful or is to a protected purchaser.
(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-402
Issuer's right to assurances
Sec. 402. (a) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:
(1) in all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;         (2) if the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;
(3) if the endorsement is made or the instruction is originated by a fiduciary under IC 26-1-8.1-107(a)(4) or IC 26-1-8.1-107(a)(5), appropriate evidence of appointment or incumbency;
(4) if there is more than one (1) fiduciary, reasonable assurance that all who are required to sign have done so; and
(5) if the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.
(b) An issuer may elect to require reasonable assurance beyond that specified in this section.
(c) In this section:
(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.
(2) "Appropriate evidence of appointment or incumbency" means:
(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty (60) days before the date of presentation for transfer; or
(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-403
Demand that transfer not be registered; notice; contents; liability
Sec. 403. (a) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.
(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for

registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:
(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;
(2) a demand that the issuer not register transfer had previously been received; and
(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.
(c) The period described in subsection (b)(3) may not exceed thirty (30) days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.
(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer under an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:
(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or
(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.
(e) This section does not relieve an issuer from liability for registering transfer under an endorsement or instruction that was not effective.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-404
Issuer liability for wrongful registration of transfer
Sec. 404. (a) Except as otherwise provided in IC 26-1-8.1-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:
(1) under an ineffective endorsement or instruction;
(2) after a demand that the issuer not register transfer became effective under IC 26-1-8.1-403(a) and the issuer did not comply with IC 26-1-8.1-403(b);
(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or
(4) by an issuer acting in collusion with the wrongdoer.
(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to

the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by IC 26-1-8.1-210.
(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made under an effective endorsement or instruction.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-405
Issuance of new certificates; protected purchasers
Sec. 405. (a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:
(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;
(2) files with the issuer a sufficient indemnity bond; and
(3) satisfies other reasonable requirements imposed by the issuer.
(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by IC 26-1-8.1-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-406
Failure to notify issuer of lost, destroyed, or wrongfully taken certificates
Sec. 406. If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under IC 26-1-8.1-404 or a claim to a new security certificate under IC 26-1-8.1-405.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-407
Obligations of agents acting on behalf of issuer
Sec. 407. A person acting as authenticating trustee, a transfer agent, a registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or

uncertificated securities, or in the cancellation of surrendered security certificates, has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-501
Acquisition of security entitlements
Sec. 501. (a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.
(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:
(1) indicates by book entry that a financial asset has been credited to the person's securities account;
(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or
(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.
(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.
(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.
(e) Issuance of a security is not establishment of a security entitlement.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-502
Adverse claims against person holding a security entitlement
Sec. 502. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under IC 26-1-8.1-501 for value and without notice of the adverse claim.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-503
Property interests in financial assets; enforcement of property rights; purchasers for value
Sec. 503. (a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular

financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in IC 26-1-8.1-511.
(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.
(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under IC 26-1-8.1-505 through IC 26-1-8.1-508.
(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:
(1) insolvency proceedings have been initiated by or against the securities intermediary;
(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;
(3) the securities intermediary violated its obligations under IC 26-1-8.1-504 by transferring the financial asset or interest therein to the purchaser; and
(4) the purchaser is not protected under subsection (e).
The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.
(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under IC 26-1-8.1-504.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-504
Maintenance of financial assets by securities intermediary; exempted entity
Sec. 504. (a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor

of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one (1) or more other securities intermediaries.
(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain under subsection (a).
(c) A securities intermediary satisfies the duty in subsection (a) if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.
(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-505
Duty of securities intermediary to obtain and pay distributions on financial assets
Sec. 505. (a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.
(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-506
Duty of securities intermediary to exercise rights as directed by entitlement holder
Sec. 506. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-507
Duty of securities intermediary to comply with entitlement order; liability for wrongful transfer
Sec. 507. (a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.
(b) If a securities intermediary transfers a financial asset under an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-508
Duty of securities intermediary to act at direction of entitlement holder
Sec. 508. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:
(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or
(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-509
Standards for performance of duties by securities intermediary
Sec. 509. (a) If the substance of a duty imposed upon a securities intermediary by IC 26-1-8.1-504 through IC 26-1-8.1-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.     (b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.
(c) The obligation of a securities intermediary to perform the duties imposed by IC 26-1-8.1-504 through IC 26-1-8.1-508 is subject to:
(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and
(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.
(d) IC 26-1-8.1-504 through IC 26-1-8.1-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.
As added by P.L.247-1995, SEC.10.

IC 26-1-8.1-510
Purchaser for value of financial asset or security entitlement; adverse claims
Sec. 510. (a) In a case not covered by the priority rules in IC 26-1-9.1 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.
(b) If an adverse claim could not have been asserted against an entitlement holder under IC 26-1-8.1-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.
(c) In a case not covered by the priority rules in IC 26-1-9.1, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:
(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under IC 26-1-8.1-106(d)(1);
(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in

which the security entitlement is carried, if the purchaser obtained control under IC 26-1-8.1-106(d)(2); or
(3) if the purchaser obtained control through another person under IC 26-1-8.1-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.
(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.
As added by P.L.247-1995, SEC.10. Amended by P.L.57-2000, SEC.44.

IC 26-1-8.1-511
Priority of claims in financial asset
Sec. 511. (a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.
(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.
(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.
As added by P.L.247-1995, SEC.10.



CHAPTER 9. REPEALED



CHAPTER 9.1. SECURED TRANSACTIONS

IC 26-1-9.1-101
Short title
Sec. 101. IC 26-1-9.1 may be cited as Uniform Commercial Code_Secured Transactions.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-102
Definitions and index of definitions
Sec. 102. (a) In IC 26-1-9.1:
(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.
(2) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.
(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.
(4) "Accounting", except as used in "accounting for", means a record:
(A) authenticated by a secured party;
(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five (35) days earlier or thirty-five (35) days later than the date of the record; and
(C) identifying the components of the obligations in reasonable detail.
(5) "Agricultural lien" means an interest, other than a security interest, in farm products:             (A) that secures payment or performance of an obligation for:
(i) goods or services furnished in connection with a debtor's farming operation; or
(ii) rent on real property leased by a debtor in connection with the debtor's farming operation;
(B) that is created by statute in favor of a person that:
(i) in the ordinary course of its business furnished goods or services to a debtor in connection with the debtor's farming operation; or
(ii) leased real property to a debtor in connection with the debtor's farming operation; and
(C) whose effectiveness does not depend on the person's possession of the personal property.
(6) "As-extracted collateral" means:
(A) oil, gas, or other minerals that are subject to a security interest that:
(i) is created by a debtor having an interest in the minerals before extraction; and
(ii) attaches to the minerals as extracted; or
(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.
(7) "Authenticate" means:
(A) to sign; or
(B) to execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.
(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.
(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.
(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.
(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term "chattel paper" does not include: (i) charters or other contracts involving the use or hire

of a vessel; or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.
(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:
(A) proceeds to which a security interest attaches;
(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and
(C) goods that are the subject of a consignment.
(13) "Commercial tort claim" means a claim arising in tort with respect to which:
(A) the claimant is an organization; or
(B) the claimant is an individual and the claim:
(i) arose in the course of the claimant's business or profession; and
(ii) does not include damages arising out of personal injury to or the death of an individual.
(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.
(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:
(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or
(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.
(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.
(17) "Commodity intermediary" means a person that:
(A) is registered as a futures commission merchant under federal commodities law; or
(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.
(18) "Communicate" means:
(A) to send a written or other tangible record;
(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or
(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.         (19) "Consignee" means a merchant to which goods are delivered in a consignment.
(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:
(A) the merchant:
(i) deals in goods of that kind under a name other than the name of the person making delivery;
(ii) is not an auctioneer; and
(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;
(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;
(C) the goods are not consumer goods immediately before delivery; and
(D) the transaction does not create a security interest that secures an obligation.
(21) "Consignor" means a person that delivers goods to a consignee in a consignment.
(22) "Consumer debtor" means a debtor in a consumer transaction.
(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.
(24) "Consumer-goods transaction" means a consumer transaction in which:
(A) an individual incurs an obligation primarily for personal, family, or household purposes; and
(B) a security interest in consumer goods secures the obligation.
(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.
(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.
(27) "Continuation statement" means an amendment of a financing statement that:
(A) identifies, by its file number, the initial financing statement to which it relates; and
(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.
(28) "Debtor" means:
(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;             (B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or
(C) a consignee.
(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.
(30) "Document" means a document of title or a receipt of the type described in IC 26-1-7-201(2).
(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.
(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.
(33) "Equipment" means goods other than inventory, farm products, or consumer goods.
(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:
(A) crops grown, growing, or to be grown, including:
(i) crops produced on trees, vines, and bushes; and
(ii) aquatic goods produced in aquacultural operations;
(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;
(C) supplies used or produced in a farming operation; or
(D) products of crops or livestock in their unmanufactured states.
(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.
(36) "File number" means the number assigned to an initial financing statement pursuant to IC 26-1-9.1-519(a).
(37) "Filing office" means an office designated in IC 26-1-9.1-501 as the place to file a financing statement.
(38) "Filing-office rule" means a rule adopted pursuant to IC 26-1-9.1-526.
(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.
(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.
(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.
(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper,

commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.
(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.
(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.
(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.
(46) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided.
(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.
(48) "Inventory" means goods, other than farm products, that:
(A) are leased by a person as lessor;
(B) are held by a person for sale or lease or to be furnished under a contract of service;
(C) are furnished by a person under a contract of service; or             (D) consist of raw materials, work in process, or materials used or consumed in a business.
(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.
(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.
(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.
(52) "Lien creditor" means:
(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;
(B) an assignee for benefit of creditors from the time of assignment;
(C) a trustee in bankruptcy from the date of the filing of the petition; or
(D) a receiver in equity from the time of appointment.
(53) "Manufactured home" means a structure, transportable in one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subdivision except the size requirements, and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.
(54) "Manufactured-home transaction" means a secured transaction:
(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or
(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.
(55) "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.
(56) "New debtor" means a person that becomes bound as debtor under IC 26-1-9.1-203(d) by a security agreement

previously entered into by another person.
(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.
(58) "Noncash proceeds" means proceeds other than cash proceeds.
(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.
(60) "Original debtor", except as used in IC 26-1-9.1-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under IC 26-1-9.1-203(d).
(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.
(62) "Person related to", with respect to an individual, means:
(A) the spouse of the individual;
(B) a brother, brother-in-law, sister, or sister-in-law of the individual;
(C) an ancestor or lineal descendant of the individual or the individual's spouse; or
(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.
(63) "Person related to", with respect to an organization, means:
(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;
(B) an officer or director of, or a person performing similar functions with respect to, the organization;
(C) an officer or director of, or a person performing similar functions with respect to, a person described in clause (A);
(D) the spouse of an individual described in clause (A), (B), or (C); or
(E) an individual who is related by blood or marriage to an individual described in clause (A), (B), (C), or (D) and shares the same home with the individual.
(64) "Proceeds", except as used in IC 26-1-9.1-609(b), means the following property:
(A) Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral.
(B) Whatever is collected on, or distributed on account of,

collateral.
(C) Rights arising out of collateral.
(D) To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral.
(E) To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.
(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.
(66) "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to IC 26-1-9.1-620, IC 26-1-9.1-621, and IC 26-1-9.1-622.
(67) "Public-finance transaction" means a secured transaction in connection with which:
(A) debt securities are issued;
(B) all or a portion of the securities issued have an initial stated maturity of at least twenty (20) years; and
(C) the debtor, obligor, secured party, account debtor, or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.
(68) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.
(69) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(70) "Registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.
(71) "Secondary obligor" means an obligor to the extent that:
(A) the obligor's obligation is secondary; or
(B) the obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.
(72) "Secured party" means:             (A) a person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;
(B) a person that holds an agricultural lien;
(C) a consignor;
(D) a person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;
(E) a trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or
(F) a person that holds a security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), IC 26-1-2.1-508(5), IC 26-1-4-210, or IC 26-1-5.1-118.
(73) "Security agreement" means an agreement that creates or provides for a security interest.
(74) "Send", in connection with a record or notification, means:
(A) to deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or
(B) to cause the record or notification to be received within the time that it would have been received if properly sent under clause (A).
(75) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.
(76) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.
(77) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.
(78) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.
(79) "Termination statement" means an amendment of a financing statement that:
(A) identifies, by its file number, the initial financing statement to which it relates; and
(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.
(80) "Transmitting utility" means a person primarily engaged in the business of:
(A) operating a railroad, subway, street railway, or trolley bus;
(B) transmitting communications electrically, electromagnetically, or by light;             (C) transmitting goods by pipeline or sewer; or
(D) transmitting or producing and transmitting electricity, steam, gas, or water.
(b) The following definitions outside IC 26-1-9.1 apply to IC 26-1-9.1:
"Applicant" IC 26-1-5.1-102.
"Beneficiary" IC 26-1-5.1-102.
"Broker" IC 26-1-8.1-102.
"Certificated security" IC 26-1-8.1-102.
"Check" IC 26-1-3.1-104.
"Clearing corporation" IC 26-1-8.1-102.
"Contract for sale" IC 26-1-2-106.
"Customer" IC 26-1-4-104.
"Entitlement holder" IC 26-1-8.1-102.
"Financial asset" IC 26-1-8.1-102.
"Holder in due course" IC 26-1-3.1-302.
"Issuer" (with respect to a letter of credit or letter-of-credit right) IC 26-1-5.1-102.
"Issuer" (with respect to a security) IC 26-1-8.1-201.
"Lease" IC 26-1-2.1-103.
"Lease agreement" IC 26-1-2.1-103.
"Lease contract" IC 26-1-2.1-103.
"Leasehold interest" IC 26-1-2.1-103.
"Lessee" IC 26-1-2.1-103.
"Lessee in ordinary course of business" IC 26-1-2.1-103.
"Lessor" IC 26-1-2.1-103.
"Lessor's residual interest" IC 26-1-2.1-103.
"Letter of credit" IC 26-1-5.1-102.
"Merchant" IC 26-1-2-104.
"Negotiable instrument" IC 26-1-3.1-104.
"Nominated person" IC 26-1-5.1-102.
"Note" IC 26-1-3.1-104.
"Proceeds of a letter of credit" IC 26-1-5.1-114.
"Prove" IC 26-1-3.1-103.
"Sale" IC 26-1-2-106.
"Securities account" IC 26-1-8.1-501.
"Securities intermediary" IC 26-1-8.1-102.
"Security" IC 26-1-8.1-102.
"Security certificate" IC 26-1-8.1-102.
"Security entitlement" IC 26-1-8.1-102.
"Uncertificated security" IC 26-1-8.1-102.
(c) IC 26-1-1 contains general definitions and principles of construction and interpretation applicable throughout IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-102.5
"Take free"; "takes free"; "takes the money free"; "takes the funds free"
Sec. 102.5. As used in this chapter, "take free", "takes free", "takes the money free", and "takes the funds free", when used in

conjunction with a security interest in collateral which is transferred, means that following the transfer the collateral is no longer encumbered by the security interest and the security interest is terminated with respect to the transferred collateral.
As added by P.L.192-2003, SEC.1.

IC 26-1-9.1-103
Purchase-money security interest; application of payment; burden of establishing
Sec. 103. (a) In this section:
(1) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral.
(2) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in, or the use of the collateral if the value is in fact so used.
(b) A security interest in goods is a purchase-money security interest:
(1) to the extent that the goods are purchase-money collateral with respect to that security interest;
(2) if the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and
(3) also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.
(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:
(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and
(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.
(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.
(e) If the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:
(1) in accordance with any reasonable method of application to which the parties agree;
(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or         (3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:
(A) To obligations that are not secured.
(B) If more than one (1) obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.
(f) A purchase-money security interest does not lose its status as such, even if:
(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;
(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or
(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.
(g) A secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-104
Control of deposit account
Sec. 104. (a) A secured party has control of a deposit account if:
(1) the secured party is the bank with which the deposit account is maintained;
(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the account without further consent by the debtor; or
(3) the secured party becomes the bank's customer with respect to the deposit account.
(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-105
Control of electronic chattel paper
Sec. 105. A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:
(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5), and (6), unalterable;
(2) the authoritative copy identifies the secured party as the assignee of the record or records;
(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;
(4) copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the

participation of the secured party;
(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and
(6) any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-106
Control of investment property
Sec. 106. (a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in IC 26-1-8.1-106.
(b) A secured party has control of a commodity contract if:
(1) the secured party is the commodity intermediary with which the commodity contract is carried; or
(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.
(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-107
Control of letter-of-credit right
Sec. 107. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under IC 26-1-5.1-114(c) or otherwise applicable law or practice.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-108
Sufficiency of description
Sec. 108. (a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.
(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:
(1) specific listing;
(2) category;
(3) except as otherwise provided in subsection (e), a type of collateral defined in IC 26-1;
(4) quantity;         (5) computational or allocational formula or procedure; or
(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.
(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.
(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:
(1) the collateral by those terms or as investment property; or
(2) the underlying financial asset or commodity contract.
(e) A description only by type of collateral defined in IC 26-1 is an insufficient description of:
(1) a commercial tort claim; or
(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-109
Scope
Sec. 109. (a) Except as otherwise provided in subsections (c) and (d), IC 26-1-9.1 applies to:
(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;
(2) an agricultural lien;
(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;
(4) a consignment;
(5) a security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5), as provided in IC 26-1-9.1-110;
(6) a security interest arising under IC 26-1-4-210 or IC 26-1-5.1-118; and
(7) a transfer of an interest or a claim in a contractual right of a person to receive commissions or other compensation payable by an insurer (as defined in IC 27-1-2-3).
(b) The application of IC 26-1-9.1 to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which IC 26-1-9.1 does not apply.
(c) IC 26-1-9.1 does not apply to the extent that:
(1) a statute, regulation, or treaty of the United States preempts IC 26-1-9.1; or
(2) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under IC 26-1-5.1-114.
(d) IC 26-1-9.1 does not apply to:
(1) a landlord's lien, other than an agricultural lien;
(2) a lien, other than an agricultural lien, given by statute or

other rule of law for services or materials, but IC 26-1-9.1-333 applies with respect to priority of the lien;
(3) an assignment of a claim for wages, salary, or other compensation of an employee;
(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;
(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes that is for the purpose of collection only;
(6) an assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;
(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;
(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than a transfer described in subsection (a)(7), or an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;
(10) a right of recoupment or set-off, but:
(A) IC 26-1-9.1-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and
(B) IC 26-1-9.1-404 applies with respect to defenses or claims of an account debtor;
(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:
(A) liens on real property in IC 26-1-9.1-203 and IC 26-1-9.1-308;
(B) fixtures in IC 26-1-9.1-334;
(C) fixture filings in IC 26-1-9.1-501, IC 26-1-9.1-502, IC 26-1-9.1-512, IC 26-1-9.1-516, and IC 26-1-9.1-519; and
(D) security agreements covering personal and real property in IC 26-1-9.1-604;
(12) an assignment of a claim arising in tort, other than a commercial tort claim, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(13) an assignment of a deposit account in a consumer transaction, but IC 26-1-9.1-315 and IC 26-1-9.1-322 apply with respect to proceeds and priorities in proceeds;
(14) the creation, perfection, priority, or enforcement of a security interest created by the state, another state, or a foreign country, or a governmental unit of the state, another state or a foreign country;         (15) a pledge of revenues, other money, or property made under IC 5-1-14-4;
(16) a claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. 104(a)(1) or (a)(2); or
(17) a claim or right to receive benefits under a special need trust as described in 42 U.S.C. 1396p(d)(4).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.1.

IC 26-1-9.1-110
Security interests arising under IC 26-1-2 or IC 26-1-2.1
Sec. 110. A security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5) is subject to IC 26-1-9.1. However, until the debtor obtains possession of the goods:
(1) the security interest is enforceable, even if IC 26-1-9.1-203(b)(3) has not been satisfied;
(2) filing is not required to perfect the security interest;
(3) the rights of the secured party after default by the debtor are governed by IC 26-1-2 or IC 26-1-2.1; and
(4) the security interest has priority over a conflicting security interest created by the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-201
General effectiveness of security agreement
Sec. 201. (a) Except as otherwise provided in IC 26-1, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.
(b) A transaction subject to this article is subject to any applicable rule of law that establishes a different rule for consumers.
(c) In case of conflict between IC 26-1-9.1 and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.
(d) IC 26-1-9.1 does not:
(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or
(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-202
Title to collateral immaterial
Sec. 202. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this article with regard to rights and obligations apply whether title to collateral is in

the secured party or the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-203
Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites
Sec. 203. (a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.
(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if:
(1) value has been given;
(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and
(3) one (1) of the following conditions is met:
(A) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned.
(B) The collateral is not a certificated security and is in the possession of the secured party under IC 26-1-9.1-313 pursuant to the debtor's security agreement.
(C) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under IC 26-1-8.1-301 pursuant to the debtor's security agreement.
(D) The collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, and the secured party has control under IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107 pursuant to the debtor's security agreement.
(c) Subsection (b) is subject to IC 26-1-4-210 on the security interest of a collecting bank, IC 26-1-5.1-118 on the security interest of a letter-of-credit issuer or nominated person, IC 26-1-9.1-110 on a security interest arising under IC 26-1-2 or IC 26-1-2.1, and IC 26-1-9.1-206 on security interests in investment property.
(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than IC 26-1-9.1 or by contract:
(1) the security agreement becomes effective to create a security interest in the person's property; or
(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.
(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:
(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the

extent the property is described in the agreement; and
(2) another agreement is not necessary to make a security interest in the property enforceable.
(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by IC 26-1-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.
(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.
(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.
(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-204
After-acquired property; future advances
Sec. 204. (a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.
(b) A security interest does not attach under a term constituting an after-acquired property clause to:
(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten (10) days after the secured party gives value; or
(2) a commercial tort claim.
(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-205
Use or disposition of collateral permissible
Sec. 205. (a) A security interest is not invalid or fraudulent against creditors solely because:
(1) the debtor has the right or ability to:
(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;
(B) collect, compromise, enforce, or otherwise deal with collateral;
(C) accept the return of collateral or make repossessions; or
(D) use, commingle, or dispose of proceeds; or
(2) the secured party fails to require the debtor to account for proceeds or replace collateral.     (b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-206
Security interest arising in purchase or delivery of financial asset
Sec. 206. (a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:
(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and
(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.
(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.
(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:
(1) the security or other financial asset:
(A) in the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and
(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and
(2) the agreement calls for delivery against payment.
(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-207
Rights and duties of secured party having possession or control of collateral
Sec. 207. (a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.
(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:
(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;
(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;
(3) the secured party shall keep the collateral identifiable, but

fungible collateral may be commingled; and
(4) the secured party may use or operate the collateral:
(A) for the purpose of preserving the collateral or its value;
(B) as permitted by an order of a court having competent jurisdiction; or
(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.
(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107:
(1) may hold as additional security any proceeds, except money or funds, received from the collateral;
(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and
(3) may create a security interest in the collateral.
(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:
(1) subsection (a) does not apply unless the secured party is entitled under an agreement:
(A) to charge back uncollected collateral; or
(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and
(2) subsections (b) and (c) do not apply.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-208
Additional duties of secured party having control of collateral
Sec. 208. (a) This section applies to cases in which there is no outstanding secured obligation, and the secured party is not committed to make advances, incur obligations, or otherwise give value.
(b) Within ten (10) days after receiving an authenticated demand by the debtor:
(1) a secured party having control of a deposit account under IC 26-1-9.1-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;
(2) a secured party having control of a deposit account under IC 26-1-9.1-104(a)(3) shall:
(A) pay the debtor the balance on deposit in the deposit account; or
(B) transfer the balance on deposit into a deposit account in the debtor's name;
(3) a secured party, other than a buyer, having control of electronic chattel paper under IC 26-1-9.1-105 shall:
(A) communicate the authoritative copy of the electronic

chattel paper to the debtor or its designated custodian;
(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and
(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party;
(4) a secured party having control of investment property under IC 26-1-8.1-106(d)(2) or IC 26-1-9.1-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and
(5) a secured party having control of a letter-of-credit right under IC 26-1-9.1-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-209
Duties of secured party if account debtor has been notified of assignment
Sec. 209. (a) Except as otherwise provided in subsection (c), this section applies if:
(1) there is no outstanding secured obligation; and
(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.
(b) Within ten (10) days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under IC 26-1-9.1-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.
(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-210
Request for accounting; request regarding list of collateral or

statement of account
Sec. 210. (a) In this section the following definitions apply:
(1) "Request" means a record of a type described in subdivision (2), (3), or (4).
(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.
(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.
(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.
(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen (14) days after receipt:
(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and
(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.
(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record, including a statement to that effect within fourteen (14) days after receipt.
(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the collateral; and
(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.
(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when the person receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen (14) days after receipt by sending to the debtor an authenticated record:
(1) disclaiming any interest in the obligations; and         (2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.
(f) A debtor is entitled without charge to one (1) response to a request under this section during any six (6) month period. The secured party may require payment of a charge not exceeding twenty-five dollars ($25) for each additional response.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-301
Law governing perfection and priority of security interests
Sec. 301. Except as otherwise provided in IC 26-1-9.1-303 through IC 26-1-9.1-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:
(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.
(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.
(3) Except as otherwise provided in subdivision (4), while negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:
(A) perfection of a security interest in the goods by filing a fixture filing;
(B) perfection of a security interest in timber to be cut; and
(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.
(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-302
Law governing perfection and priority of agricultural liens
Sec. 302. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-303
Law governing perfection and priority of security interests in goods covered by a certificate of title
Sec. 303. (a) This section applies to goods covered by a certificate

of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.
(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.
(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-304
Law governing perfection and priority of security interests in deposit accounts
Sec. 304. (a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.
(b) The following rules determine a bank's jurisdiction for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342:
(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of IC 26-1, that jurisdiction is the bank's jurisdiction.
(2) If subdivision (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.
(4) If none of the preceding subdivisions apply, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.
(5) If none of the preceding subdivisions apply, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.2.
IC 26-1-9.1-305
Law governing perfection and priority of security interests in investment property
Sec. 305. (a) Except as otherwise provided in subsection (c), the following rules apply:
(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.
(2) The local law of the issuer's jurisdiction as specified in IC 26-1- 8.1-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.
(3) The local law of the securities intermediary's jurisdiction as specified in IC 26-1-8.1-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.
(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.
(b) The following rules determine a commodity intermediary's jurisdiction for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342:
(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of IC 26-1, that jurisdiction is the commodity intermediary's jurisdiction.
(2) If subdivision (1) does not apply, and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.
(3) If neither subdivision (1) nor subdivision (2) applies, and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.
(4) If none of the preceding subdivisions apply, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.
(5) If none of the preceding subdivisions apply, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.
(c) The local law of the jurisdiction in which the debtor is located governs:
(1) perfection of a security interest in investment property by filing;         (2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and
(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.3.

IC 26-1-9.1-306
Law governing perfection and priority of security interests in letter-of-credit rights
Sec. 306. (a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.
(b) For purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in IC 26-1-5.1-116.
(c) This section does not apply to a security interest that is perfected only under IC 26-1-9.1-308(d).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.4.

IC 26-1-9.1-307
Location of debtor
Sec. 307. (a) In this section, "place of business" means a place where a debtor conducts its affairs.
(b) Except as otherwise provided in this section, the following rules determine a debtor's location:
(1) A debtor who is an individual is located at the individual's principal residence.
(2) A debtor that is an organization and has only one (1) place of business is located at its place of business.
(3) A debtor that is an organization and has more than one (1) place of business is located at its chief executive office.
(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.
(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).
(e) A registered organization that is organized under the law of a

state is located in that state.
(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:
(1) in the state that the law of the United States designates, if the law designates a state of location;
(2) in the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or
(3) in the District of Columbia, if neither paragraph (1) nor paragraph (2) applies.
(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding:
(1) the suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or
(2) the dissolution, winding up, or cancellation of the existence of the registered organization.
(h) The United States is located in the District of Columbia.
(i) A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.
(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.
(k) This section applies only for purposes of IC 26-1-9.1-301 through IC 26-1-9.1-342.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.5.

IC 26-1-9.1-308
When security interest or agricultural lien is perfected; continuity of perfection
Sec. 308. (a) Except as otherwise provided in this section and IC 26-1-9.1-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in IC 26-1-9.1-310 through IC 26-1-9.1-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.
(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in IC 26-1-9.1-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.
(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under IC 26-1-9.1 and is later perfected by another method under

IC 26-1-9.1, without an intermediate period when it was unperfected.
(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.
(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.
(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.
(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-309
Security interest perfected upon attachment
Sec. 309. The following security interests are perfected when they attach:
(1) A purchase-money security interest in consumer goods, except as otherwise provided in IC 26-1-9.1-311(b) with respect to consumer goods that are subject to a statute or treaty described in IC 26-1-9.1-311(a).
(2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles.
(3) A sale of a payment intangible.
(4) A sale of a promissory note.
(5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services.
(6) A security interest arising under IC 26-1-2-401, IC 26-1-2-505, IC 26-1-2-711(3), or IC 26-1-2.1-508(5), until the debtor obtains possession of the collateral.
(7) A security interest of a collecting bank arising under IC 26-1-4-210.
(8) A security interest of an issuer or nominated person arising under IC 26-1-5.1-118.
(9) A security interest arising in the delivery of a financial asset under IC 26-1-9.1-206(c).
(10) A security interest in investment property created by a broker or securities intermediary.
(11) A security interest in a commodity contract or a commodity account created by a commodity intermediary.
(12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder.
(13) A security interest created by an assignment of a beneficial interest in a decedent's estate.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-310
When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply
Sec. 310. (a) Except as otherwise provided in subsection (b) and IC 26-1-9.1-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.
(b) The filing of a financing statement is not necessary to perfect a security interest:
(1) that is perfected under IC 26-1-9.1-308(d), IC 26-1-9.1-308(e), IC 26-1-9.1-308(f), or IC 26-1-9.1-308(g);
(2) that is perfected under IC 26-1-9.1-309 when it attaches;
(3) in property subject to a statute, regulation, or treaty described in IC 26-1-9.1-311(a);
(4) in goods in possession of a bailee that are perfected under IC 26-1-9.1-312(d)(1) or IC 26-1-9.1-312(d)(2);
(5) in certificated securities, documents, goods, or instruments which is perfected without filing or possession under IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g);
(6) in collateral in the secured party's possession under IC 26-1-9.1-313;
(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under IC 26-1-9.1-313;
(8) in deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under IC 26-1-9.1-314;
(9) in proceeds which is perfected under IC 26-1-9.1-315; or
(10) that is perfected under IC 26-1-9.1-316.
(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under IC 26-1-9.1 is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-311
Perfection of security interests in property subject to certain statutes, regulations, and treaties
Sec. 311. (a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:
(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt IC 26-1-9.1-310(a);
(2) any Indiana certificate-of-title statute covering automobiles, trailers, mobile homes, or boats, which provides for a security interest to be indicated on the certificate as a condition or result of perfection; or
(3) a certificate-of-title statute of another jurisdiction which

provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.
(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under IC 26-1-9.1. Except as otherwise provided in subsection (d), IC 26-1-9.1-313, IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.
(c) Except as otherwise provided in subsection (d), IC 26-1-9.1-316(d), and IC 26-1-9.1-316(e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to IC 26-1-9.1.
(d) During any period in which collateral, subject to a statute specified in subsection (a)(2), is inventory held for sale or lease by a person or leased by that person as lessor, and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person, but instead, the filing provisions of IC 26-1-9.1-501 through IC 26-1-9.1-527 apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.210-2005, SEC.74.

IC 26-1-9.1-312
Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession
Sec. 312. (a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.
(b) Except as otherwise provided in IC 26-1-9.1-315(c) and IC 26-1-9.1-315(d), for proceeds:
(1) a security interest in a deposit account may be perfected only by control under IC 26-1-9.1-314;
(2) and except as otherwise provided in IC 26-1-9.1-308(d), a security interest in a letter-of-credit right may be perfected only by control under IC 26-1-9.1-314; and
(3) a security interest in money may be perfected only by the secured party's taking possession under IC 26-1-9.1-313.
(c) While goods are in the possession of a bailee that has issued

a negotiable document covering the goods:
(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and
(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.
(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:
(1) issuance of a document in the name of the secured party;
(2) the bailee's receipt of notification of the secured party's interest; or
(3) filing as to the goods.
(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession for a period of twenty (20) days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.
(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty (20) days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:
(1) ultimate sale or exchange; or
(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.
(g) A perfected security interest in a certificated security or instrument remains perfected for twenty (20) days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:
(1) ultimate sale or exchange; or
(2) presentation, collection, enforcement, renewal, or registration of transfer.
(h) After the twenty (20) day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-313
When possession by or delivery to secured party perfects security interest without filing
Sec. 313. (a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under IC 26-1-8.1-301.
(b) With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the

goods by taking possession of the goods only in the circumstances described in IC 26-1-9.1-316(e).
(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:
(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or
(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.
(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs not earlier than the time the secured party takes possession and continues only while the secured party retains possession.
(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under IC 26-1-8.1-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.
(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.
(g) If a person acknowledges that it holds possession for the secured party's benefit:
(1) the acknowledgment is effective under subsection (c) or IC 26-1-8.1-301(a), even if the acknowledgment violates the rights of a debtor; and
(2) unless the person otherwise agrees or a law other than IC 26-1-9.1 otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.
(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:
(1) to hold possession of the collateral for the secured party's benefit; or
(2) to redeliver the collateral to the secured party.
(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than IC 26-1-9.1 otherwise provides.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-314 Perfection by control
Sec. 314. (a) A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel paper may be perfected by control of the collateral under IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107.
(b) A security interest in deposit accounts, electronic chattel paper, or letter-of-credit rights is perfected by control under IC 26-1-9.1-104, IC 26-1-9.1-105, or IC 26-1-9.1-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.
(c) A security interest in investment property is perfected by control under IC 26-1-9.1-106 from the time the secured party obtains control and remains perfected by control until:
(1) the secured party does not have control; and
(2) one of the following occurs:
(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;
(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or
(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-315
Secured party's rights on disposition of collateral and in proceeds
Sec. 315. (a) Except as otherwise provided in IC 26-1-9.1 and in IC 26-1-2-403(2):
(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and
(2) a security interest attaches to any identifiable proceeds of collateral.
(b) Proceeds that are commingled with other property are identifiable proceeds:
(1) if the proceeds are goods, to the extent provided by IC 26-1-9.1-336; and
(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than IC 26-1-9.1 with respect to commingled property of the type involved.
(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.
(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:
(1) the following conditions are satisfied:
(A) A filed financing statement covers the original collateral.             (B) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed.
(C) The proceeds are not acquired with cash proceeds.
(2) the proceeds are identifiable cash proceeds; or
(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty (20) days thereafter.
(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:
(1) when the effectiveness of the filed financing statement lapses under IC 26-1-9.1-515 or is terminated under IC 26-1-9.1-513; or
(2) the twenty-first day after the security interest attaches to the proceeds.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-316
Continued perfection of security interest following change in governing law
Sec. 316. (a) A security interest perfected pursuant to the law of the jurisdiction designated in IC 26-1-9.1-301(1) or IC 26-1-9.1-305(c) remains perfected until the earliest of:
(1) the time perfection would have ceased under the law of that jurisdiction;
(2) the expiration of four (4) months after a change of the debtor's location to another jurisdiction; or
(3) the expiration of one (1) year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.
(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:
(1) the collateral is located in one (1) jurisdiction and subject to a security interest perfected under the law of that jurisdiction;
(2) thereafter the collateral is brought into another jurisdiction; and
(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.
(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods

become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.
(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under IC 26-1-9.1-311(b) or IC 26-1-9.1-313 are not satisfied before the earlier of:
(1) the time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or
(2) the expiration of four (4) months after the goods had become so covered.
(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:
(1) the time the security interest would have become unperfected under the law of that jurisdiction; or
(2) the expiration of four (4) months after a change of the applicable jurisdiction to another jurisdiction.
(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-317
Interests that take priority over or take free of unperfected security interest or agricultural lien
Sec. 317. (a) A security interest or agricultural lien is subordinate to the rights of:
(1) a person entitled to priority under IC 26-1-9.1-322; and
(2) except as provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:
(A) the security interest or agricultural lien is perfected; or
(B) one (1) of the conditions specified in IC 26-1-9.1-203(b)(3) is met;
and a financing statement covering the collateral is filed.
(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, documents, goods,

instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.
(d) A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.
(e) Except as otherwise provided in IC 26-1-9.1-320 and IC 26-1-9.1-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty (20) days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor that arise between the time the security interest attaches and the time of filing.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.6.

IC 26-1-9.1-318
No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers
Sec. 318. (a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.
(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-319
Rights and title of consignee with respect to creditors and purchasers
Sec. 319. (a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee has rights and title to the goods identical to those the consignor had or had power to transfer.
(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under IC 26-1-9.1-301 through IC 26-1-9.1-342, a perfected security interest held by the consignor would have priority over the rights of

the creditor.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.7.

IC 26-1-9.1-320
Buyer of goods
Sec. 320. (a) Except as otherwise provided in this subsection and subsection (e), a buyer in ordinary course of business takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence. The following apply whenever a person is buying farm products from a person engaged in farming operations who has created a security interest on the farm products:
(1) A person buying farm products from a person engaged in farming operations is not protected by this subsection if, within one (1) year before the sale of the farm products, the buyer has received prior written notice of the security interest. "Written notice" means any writing that contains the following:
(A) The full name and address of the debtor.
(B) The full name and address of the secured party.
(C) In the case of a debtor doing business other than as an individual, the United States Internal Revenue Service taxpayer identification number of the debtor.
(D) A description of the collateral, including the type and amount of farm products, the crop year, the county of location, and a description of the real property on which the farm products were grown or produced.
(E) Any payment obligations imposed on the buyer by the secured party as conditions for waiver or release of the security interest.
Notice must be received before a buyer of farm products has made full payment to the person engaged in farming operations for the farm products if the notice is to be considered "prior written notice". The written notice lapses on either the expiration period of the statement or the transmission of a notice signed by the secured party that the statement has lapsed, whichever occurs first.
(2) A secured party must, within fifteen (15) days of the satisfaction of the debt, inform in writing each potential buyer listed by the debtor whenever a debt has been satisfied and written notice, as required by subdivision (1), had been previously sent to that buyer.
(3) A debtor engaged in farming operations who has created a security interest in farm products must provide the secured party with a written list of potential buyers of the farm products at the time the debt is incurred if such a list is requested by the secured party. The debtor may not sell farm products to a buyer who does not appear on the list (if the list is requested by the secured party) unless the secured party has given prior written permission to the debtor to sell to someone who does not appear

on the list, or the debtor satisfies the debt for that secured party on the farm products he sells within fifteen (15) days of the date of sale. A debtor who knowingly or intentionally sells to a buyer who does not appear on the list (if the list is requested by the secured party) and who does not meet one (1) of the above exceptions, commits a Class C misdemeanor. A secured party commits a Class C infraction if the secured party knowingly or intentionally gives false or misleading information on the notice required by subdivision (1) or the secured party fails within fifteen (15) days of satisfaction of the debt to notify purchasers to whom a written notice had been previously sent under subdivision (1) of the satisfaction of the debt.
(4) A purchaser of farm products buying from a person engaged in farming operations must issue a check for payment jointly to the debtor and those secured parties from whom he has received prior written notice of a security interest as provided for in subdivision (1). A purchaser who fails to issue a jointly payable check as required by this subsection is not protected by this subdivision. A purchaser of farm products (on which there is a perfected security interest) buying from a person engaged in farming operations who withholds all or part of the proceeds of the sale from the seller, in order to satisfy a prior debt ("prior debt" does not include the costs of marketing the farm product or the cost of transporting the farm product to the market) owed by the seller to the buyer, commits a Class C infraction.
(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:
(1) without knowledge of the security interest;
(2) for value;
(3) primarily for the buyer's personal, family, or household purposes; and
(4) before the filing of a financing statement covering the goods.
(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by IC 26-1-9.1-316(a) and IC 26-1-9.1-316(b).
(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.
(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under IC 26-1-9.1-313.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-321
Licensee of general intangible and lessee of goods in ordinary course of business
Sec. 321. (a) In this section, "licensee in ordinary course of

business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.
(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.
(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-322
Priorities among conflicting security interests in and agricultural liens on same collateral
Sec. 322. (a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:
(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.
(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.
(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.
(b) For the purposes of subsection (a)(1):
(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and
(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.
(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under IC 26-1-9.1-327, IC 26-1-9.1-328, IC 26-1-9.1-329, IC 26-1-9.1-330, or IC 26-1-9.1-331 also has priority over a conflicting security interest in:
(1) any supporting obligation for the collateral; and         (2) proceeds of the collateral if:
(A) the security interest in proceeds is perfected;
(B) the proceeds are cash proceeds or of the same type as the collateral; and
(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.
(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.
(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.
(f) Subsections (a) through (e) are subject to:
(1) subsection (g) and IC 26-1-9.1-301 through IC 26-1-9.1-342;
(2) IC 26-1-4-210 with respect to a security interest of a collecting bank;
(3) IC 26-1-5.1-118 with respect to a security interest of an issuer or nominated person; and
(4) IC 26-1-9.1-110 with respect to a security interest arising under IC 26-1-2 or IC 26-1-2.1.
(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.8.

IC 26-1-9.1-323
Future advances
Sec. 323. (a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under IC 26-1-9.1-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:
(1) is made while the security interest is perfected only:
(A) under IC 26-1-9.1-309 when it attaches; or
(B) temporarily under IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g); and
(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under IC 26-1-9.1-309, IC 26-1-9.1-312(e), IC 26-1-9.1-312(f), or IC 26-1-9.1-312(g).
(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five (45) days after the person becomes a lien

creditor unless the advance is made:
(1) without knowledge of the lien; or
(2) pursuant to a commitment entered into without knowledge of the lien.
(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.
(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of the buyer's purchase; or
(2) forty-five (45) days after the purchase.
(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five (45) day period.
(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:
(1) the time the secured party acquires knowledge of the lease; or
(2) forty-five (45) days after the lease contract becomes enforceable.
(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five (45) day period.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-324
Priority of purchase-money security interests
Sec. 324. (a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty (20) days thereafter.
(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in IC 26-1-9.1-330, and, except as otherwise provided in IC 26-1-9.1-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:         (1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;
(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;
(3) the holder of the conflicting security interest receives the notification within five (5) years before the debtor receives possession of the inventory; and
(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.
(c) Subsection (b)(2) through (b)(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:
(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or
(2) if the purchase-money security interest is temporarily perfected without filing or possession under IC 26-1-9.1-312(f), before the beginning of the twenty (20) day period thereunder.
(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:
(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;
(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;
(3) the holder of the conflicting security interest receives the notification within six (6) months before the debtor receives possession of the livestock; and
(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.
(e) Subsection (d)(2) through (d)(4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:
(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or
(2) if the purchase-money security interest is temporarily perfected without filing or possession under IC 26-1-9.1-312(f), before the beginning of the twenty (20) day period thereunder.
(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in IC 26-1-9.1-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the

goods under this section.
(g) If more than one (1) security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):
(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and
(2) in all other cases, IC 26-1-9.1-322(a) applies to the qualifying security interests.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-325
Priority of security interests in transferred collateral
Sec. 325. (a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:
(1) the debtor acquired the collateral subject to the security interest created by the other person;
(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and
(3) there is no period thereafter when the security interest is unperfected.
(b) Subsection (a) subordinates a security interest only if the security interest:
(1) otherwise would have priority solely under IC 26-1-9.1-322(a) or IC 26-1-9.1-324; or
(2) arose solely under IC 26-1-2-711(3) or IC 26-1-2.1-508(5).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-326
Priority of security interests created by new debtor
Sec. 326. (a) Subject to subsection (b), a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under IC 26-1-9.1-508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral that is perfected by another method.
(b) The other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under IC 26-1-9-508. However, if the security agreements to which a new debtor became bound as a debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-327
Priority of security interests in deposit account
Sec. 327. The following rules govern priority among conflicting

security interests in the same deposit account:
(1) A security interest held by a secured party having control of the deposit account under IC 26-1-9.1-104 has priority over a conflicting security interest held by a secured party that does not have control.
(2) Except as otherwise provided in subdivisions (3) and (4), security interests perfected by control under IC 26-1-9.1-314 rank according to priority in time of obtaining control.
(3) Except as otherwise provided in subdivision (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.
(4) A security interest perfected by control under IC 26-1-9.1-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-328
Priority of security interests in investment property
Sec. 328. The following rules govern priority among conflicting security interests in the same investment property:
(1) A security interest held by a secured party having control of investment property under IC 26-1-9.1-106 has priority over a security interest held by a secured party that does not have control of the investment property.
(2) Except as otherwise provided in subdivisions (3) and (4), conflicting security interests held by secured parties each of which has control under IC 26-1-9.1-106 rank according to priority in time of:
(A) if the collateral is a security, obtaining control;
(B) if the collateral is a security entitlement carried in a securities account and:
(i) if the secured party obtained control under IC 26-1-8.1-106(d)(1), the secured party's becoming the person for which the securities account is maintained;
(ii) if the secured party obtained control under IC 26-1-8.1-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or
(iii) if the secured party obtained control through another person under IC 26-1-8.1-106(d)(3), the time on which priority would be based under this subdivision if the other person were the secured party; or
(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in IC 26-1-9.1-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.
(3) A security interest held by a securities intermediary in a

security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.
(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.
(5) A security interest in a certificated security in registered form which is perfected by taking delivery under IC 26-1-9.1-313(a) and not by control under IC 26-1-9.1-314 has priority over a conflicting security interest perfected by a method other than control.
(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary, which are perfected without control under IC 26-1-9.1-106 rank equally.
(7) In all other cases, priority among conflicting security interests in investment property is governed by IC 26-1-9.1-322 and IC 26-1-9.1-323.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-329
Priority of security interests in letter-of-credit rights
Sec. 329. The following rules govern priority among conflicting security interests in the same letter-of-credit right:
(1) A security interest held by a secured party having control of the letter-of-credit right under IC 26-1-9.1-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.
(2) Security interests perfected by control under IC 26-1-9.1-314 rank according to priority in time of obtaining control.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-330
Priority of purchases of chattel paper or instrument
Sec. 330. (a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:
(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under IC 26-1-9.1-105; and
(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.
(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under IC 26-1-9.1-105 in good faith, in the ordinary course of the purchaser's business, and without

knowledge that the purchase violates the rights of the secured party.
(c) Except as otherwise provided in IC 26-1-9.1-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:
(1) IC 26-1-9.1-322 provides for priority in the proceeds; or
(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.
(d) Except as otherwise provided in IC 26-1-9.1-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.
(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.
(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-331
Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under IC 26-1-8.1
Sec. 331. (a) This article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in IC 26-1-3.1, IC 26-1-7, and IC 26-1-8.1.
(b) This article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under IC 26-1-8.1.
(c) Filing under IC 26-1-9.1 does not constitute notice of a claim or defense to the holders, purchasers, or persons described in subsections (a) and (b).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-332
Transfer of money; transfer of funds from deposit account
Sec. 332. (a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.
(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured

party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-333
Priority of certain liens arising by operation of law
Sec. 333. (a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:
(1) that secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;
(2) that is created by statute or rule of law in favor of the person; and
(3) whose effectiveness depends on the person's possession of the goods.
(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-334
Priority of security interests in fixtures and crops
Sec. 334. (a) A security interest under IC 26-1-9.1 may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under IC 26-1-9.1 in ordinary building materials incorporated into an improvement on land.
(b) IC 26-1-9.1 does not prevent creation of an encumbrance upon fixtures under real property law.
(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.
(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:
(1) the security interest is a purchase-money security interest;
(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and
(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty (20) days thereafter.
(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:
(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:
(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and
(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;         (2) before the goods become fixtures, the security interest is perfected by any method permitted by IC 26-1-9.1 and the fixtures are readily removable:
(A) factory or office machines;
(B) equipment that is not primarily used or leased for use in the operation of the real property; or
(C) replacements of domestic appliances that are consumer goods;
(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by IC 26-1-9.1; or
(4) the security interest is:
(A) created in a manufactured home in a manufactured-home transaction; and
(B) perfected pursuant to a statute described in IC 26-1-9.1-311(a)(2).
(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:
(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or
(2) the debtor has a right to remove the goods against the encumbrancer or owner.
(g) The priority of the security interest under subsection (f) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.
(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.
(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-335
Accessions
Sec. 335. (a) A security interest may be created in an accession and continues in collateral that becomes an accession.
(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.
(c) Except as otherwise provided in subsection (d), the other

provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority of a security interest in an accession.
(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under IC 26-1-9.1-311(b).
(e) After default, subject to IC 26-1-9.1-601 through IC 26-1-9.1-628, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.
(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner, of the whole or the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.9.

IC 26-1-9.1-336
Commingled goods
Sec. 336. (a) As used in this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.
(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.
(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.
(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.
(e) Except as otherwise provided in subsection (f), the other provisions of IC 26-1-9.1-301 through IC 26-1-9.1-342 determine the priority of a security interest that attaches to the product or mass under subsection (c).
(f) If more than one (1) security interest attaches to the product or mass under subsection (c), the following rules determine priority:
(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.
(2) If more than one (1) security interest is perfected under subsection (d), the security interests rank equally in proportion to value of the collateral at the time it became commingled goods.
As added by P.L.57-2000, SEC.45.
IC 26-1-9.1-337
Priority of security interests in goods covered by certificate of title
Sec. 337. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:
(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and
(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under IC 26-1-9.1-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-338
Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information
Sec. 338. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in IC 26-1-9.1-516(b)(5) that is incorrect at the time the financing statement is filed:
(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and
(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments, or a security certificate, receives delivery of the collateral.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-339
Priority subject to subordination
Sec. 339. IC 26-1-9.1 does not preclude subordination by agreement by a person entitled to priority.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-340
Effectiveness of right of recoupment or setoff against deposit account
Sec. 340. (a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a

security interest in the deposit account.
(b) Except as otherwise provided in subsection (c), the application of IC 26-1-9.1 to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.
(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under IC 26-1-9.1-104(a)(3), if the set-off is based on a claim against the debtor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-341
Bank's rights and duties with respect to deposit account
Sec. 341. Except as otherwise provided in IC 26-1-9.1-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:
(1) the creation, attachment, or perfection of a security interest in the deposit account;
(2) the bank's knowledge of the security interest; or
(3) the bank's receipt of instructions from the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-342
Bank's right to refuse to enter into or disclose existence of control agreement
Sec. 342. IC 26-1-9.1 does not require a bank to enter into an agreement of the kind described in IC 26-1-9.1-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-401
Alienability of debtor's rights
Sec. 401. (a) Except as otherwise provided in subsection (b) and IC 26-1-9.1-406, IC 26-1-9.1-407, IC 26-1-9.1-408, and IC 26-1-9.1-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than IC 26-1-9.1.
(b) An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-402
Secured party not obligated on contract of debtor or in tort
Sec. 402. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without

more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-403
Agreement not to assert defenses against assignee
Sec. 403. (a) As used in this section, "value" has the meaning provided in IC 26-1-3-303(a).
(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:
(1) for value;
(2) in good faith;
(3) without notice of a claim of a property or possessory right to the property assigned; and
(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under IC 26-1-3.1-305(a).
(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under IC 26-1-3.1-305(b).
(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than IC 26-1-9.1 requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:
(1) the record has the same effect as if the record included such a statement; and
(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.
(e) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(f) Except as otherwise provided in subsection (d), this section does not displace law other than IC 26-1-9.1 which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-404
Rights acquired by assignee; claims and defenses against assignee
Sec. 404. (a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:
(1) all terms of the agreement between the account debtor and

assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and
(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.
(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.
(c) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than IC 26-1-9.1 requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.
(e) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-405
Modification of assigned contract
Sec. 405. (a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).
(b) Subsection (a) applies to the extent that:
(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or
(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under IC 26-1-9.1-406(a).
(c) This section is subject to law other than IC 26-1-9.1 that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(d) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective
Sec. 406. (a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.
(b) Subject to subsection (h), notification is ineffective under subsection (a):
(1) if it does not reasonably identify the rights assigned;
(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than IC 26-1-9.1; or
(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:
(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;
(B) a portion has been assigned to another assignee; or
(C) the account debtor knows that the assignment to that assignee is limited.
(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).
(d) Except as otherwise provided in subsection (e) and IC 26-1-2.1-303 and IC 26-1-9.1-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.
(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note.     (f) Except as provided in IC 26-1-2.1-303 and IC 26-1-9-407, and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:
(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or
(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.
(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).
(h) This section is subject to law other than IC 26-1-9.1 which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.
(i) This section does not apply to an assignment of a health-care-insurance receivable.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-407
Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest
Sec. 407. (a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:
(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment, transfer, creation, attachment, perfection, or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or
(2) provides that the assignment, transfer, creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.
(b) Except as otherwise provided in IC 26-1-2.1-303(7), a term described in subsection (a)(2) is effective to the extent that there is:
(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or
(2) a delegation of a material performance of either party to the lease contract in violation of the term.
(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially

impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of IC 26-1-2.1-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-408
Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective
Sec. 408. (a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.
(c) A rule of law, statute, or regulation, which prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:
(1) would impair the creation, attachment, or perfection of a security interest; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.
(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than IC 26-1-9.1 but is ineffective under

subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:
(1) is not enforceable against the person obligated on the promissory note or the account debtor;
(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;
(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;
(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;
(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and
(6) does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.
(e) This section prevails over any inconsistent provision in statute, administrative rule, or regulation.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.10.

IC 26-1-9.1-409
Restrictions on assignment of letter-of-credit rights ineffective
Sec. 409. (a) A term in a letter-of-credit or a rule of law, statute, regulation, custom, or practice applicable to the letter-of-credit that prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:
(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or
(2) provides that the assignment, transfer, creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.
(b) To the extent that a term in a letter-of-credit is ineffective under subsection (a) but would be effective under law other than IC 26-1-9.1 or a custom or practice applicable to the letter-of-credit, to the transfer of a right to draw or otherwise demand performance under the letter-of-credit, or to the assignment of a right to proceeds of the letter-of-credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:         (1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;
(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and
(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-501
Filing office
Sec. 501. (a) Except as otherwise provided in subsections (b), (c), and (d), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:
(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:
(A) the collateral is as-extracted collateral or timber to be cut; or
(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or
(2) the office of the secretary of state, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.
(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the secretary of state. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.
(c) Before July 1, 2002, the requirements for perfection of an agricultural lien are as prescribed in the statute establishing the agricultural lien.
(d) Before July 1, 2002, the office in which to file a financing statement to perfect a security interest in equipment used in a farming operation, a farm product, or an account or a general intangible arising from or relating to the sale of a farm product by a farmer is:
(1) the office of the county recorder in the county of the debtor's principal residence, if the debtor is an individual with the debtor's principal residence in Indiana;
(2) the office of the county recorder in the county of the debtor's place of business, if the debtor is an organization with one (1) place of business in Indiana;
(3) the office of the county recorder in the county of the debtor's chief executive office, if the debtor is an organization with two (2) or more places of business in Indiana and the debtor's chief executive office is in Indiana; and
(4) the office of the county recorder in the county in which the

collateral is located, for equipment used in a farming operation or farm product, or the office of the secretary of state, for an account or a general intangible arising from or relating to the sale of a farm product by a farmer, in all other cases.
(e) A financing statement filed under subsection (d) is effective for five (5) years after the date the financing statement is filed.
(f) After June 30, 2001, and before July 1, 2002, a financing statement filed under subsection (d) may be amended only by filing an amendment in the same office of county recorder as the office in which the financing statement being amended was filed.
(g) After June 30, 2002, a financing statement filed under subsection (d) may be amended only if a replacement financing statement is filed in the office of the secretary of state. The replacement financing statement must:
(1) satisfy the requirements of IC 26-1-9.1 for an initial financing statement;
(2) identify the earlier financing statement filed under subsection (d) by:
(A) indicating the office in which the earlier financing statement was filed; and
(B) providing the dates of filing and file numbers, if any, of:
(i) the earlier financing statement filed under subsection (d); and
(ii) the most recent amendment filed with respect to the financing statement filed under subsection (d); and
(3) indicate that the earlier financing statement filed under subsection (d) remains effective.
(h) The filing of a replacement financing statement under subsection (g) is effective as a continuation statement of the earlier financing statement filed under subsection (d) if it is filed:
(1) after June 30, 2002; and
(2) before the lapse of the earlier financing statement filed under subsection (d).
The filing of a replacement financing statement under subsection (g) continues the effectiveness of the earlier financing statement filed under subsection (d) for five (5) years after the date the replacement financing statement is filed.
(i) After June 30, 2002, a financing statement filed under subsection (d) may be terminated:
(1) by filing a termination statement in the office in which the initial financing statement has been filed if no replacement financing statement has been filed under subsection (g); or
(2) by filing a termination statement in the office of the secretary of state if a replacement financing statement has been filed under subsection (g).
(j) After June 30, 2002, a financing statement filed under subsection (d) may be assigned only if:
(1) a replacement financing statement is filed under subsection (g); and
(2) an assignment of record is filed that satisfies

IC 26-1-9.1-514.
(k) After June 30, 2002, a financing statement filed under subsection (c) may be amended (for purposes other than continuation, termination, or assignment) only if:
(1) a replacement financing statement is filed under subsection (g); and
(2) an amendment is filed that satisfies IC 26-1-9.1-512.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.11.

IC 26-1-9.1-502
Contents of financing statement; record of mortgage as financing statement; time of filing financing statement
Sec. 502. (a) Subject to subsection (b), a financing statement is sufficient only if it:
(1) provides the name of the debtor;
(2) provides the name of the secured party or a representative of the secured party; and
(3) indicates the collateral covered by the financing statement.
(b) Except as otherwise provided in IC 26-1-9.1-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:
(1) indicate that it covers this type of collateral;
(2) indicate that it is to be filed in the real property records;
(3) provide a description of the real property to which the collateral is related that is sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and
(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.
(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:
(1) the record indicates the goods or accounts that it covers;
(2) the goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;
(3) the record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and
(4) the record is recorded.
(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.
(e) To the extent that IC 36-2-11-15 applies to require the identification of the preparer of a financing statement, the failure of the financing statement to identify the preparer does not affect the sufficiency of the financing statement.     (f) This subsection does not apply to a financing statement described in IC 26-1-9.1-706. Not later than thirty (30) days after the date the financing statement is filed, the secured party that files the financing statement shall furnish a copy of the financing statement to the debtor. The secured party has the burden of establishing compliance with this subsection. The failure of the secured party to comply with this subsection does not affect the sufficiency or effectiveness of the financing statement. A person who fails to comply with this subsection is subject to IC 26-1-9.1-625.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.12.

IC 26-1-9.1-503
Name of debtor and secured party
Sec. 503. (a) A financing statement sufficiently provides the name of the debtor:
(1) if the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;
(2) if the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;
(3) if the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:
(A) provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one (1) or more of the same settlors; and
(B) indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and
(4) in other cases:
(A) if the debtor has a name, only if it provides the individual or organizational name of the debtor; and
(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.
(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:
(1) a trade name or other name of the debtor; or
(2) unless required under subsection (a)(4)(B), names of partners, members, associates, or other persons comprising the debtor.
(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.
(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the

sufficiency of a financing statement.
(e) A financing statement may provide the name of more than one (1) debtor and the name of more than one (1) secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-504
Indication of collateral
Sec. 504. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:
(1) a description of the collateral pursuant to IC 26-1-9.1-108; or
(2) an indication that the financing statement covers all assets or all personal property.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-505
Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions
Sec. 505. (a) A consignor, lessor, or other bailor of goods or a buyer of a payment intangible or a promissory note may file a financing statement, or may comply with a statute or treaty described in IC 26-1-9.1-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".
(b) IC 26-1-9.1-501 through IC 26-1-9.1-527 apply to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under IC 26-1-9.1-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-506
Effect of errors or omissions
Sec. 506. (a) A financing statement substantially satisfying the requirements of IC 26-1-9.1-501 through IC 26-1-9.1-527 is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.
(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with IC 26-1-9.1-503(a) is seriously misleading.
(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails to sufficiently provide the name of the debtor in accordance with IC 26-1-9.1-503(a), the name provided does not make the financing statement seriously

misleading.
(d) For purposes of IC 26-1-9.1-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.13.

IC 26-1-9.1-507
Effect of certain events on effectiveness of financing statement
Sec. 507. (a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.
(b) Except as otherwise provided in subsection (c) and IC 26-1-9.1-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under IC 26-1-9.1-506.
(c) If a debtor so changes its name that a filed financing statement becomes seriously misleading under IC 26-1-9.1-506:
(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four (4) months after, the change; and
(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four (4) months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months (4) after the change.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-508
Effectiveness of financing statement if new debtor becomes bound by security agreement
Sec. 508. (a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.
(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under IC 26-1-9.1-506:
(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four (4) months after, the new debtor becomes bound under IC 26-1-9.1-203(d); and
(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four (4) months after the new debtor becomes bound under IC 26-1-9.1-203(d) unless an initial financing statement

providing the name of the new debtor is filed before the expiration of that time.
(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under IC 26-1-9.1-507(a).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-509
Persons entitled to file a record
Sec. 509. (a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:
(1) the debtor authorizes the filing in an authenticated record or under subsection (b) or (c); or
(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.
(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:
(1) the collateral described in the security agreement; and
(2) property that becomes collateral under IC 26-1-9.1-315(a)(2), whether or not the security agreement expressly covers proceeds.
(c) By acquiring collateral in which a security interest or agricultural lien continues under IC 26-1-9.1-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under IC 26-9.1-315(a)(2).
(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:
(1) the secured party of record authorizes the filing; or
(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by IC 26-1-9.1-513(a) or IC 26-1-9.1-513(c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.
(e) If there is more than one (1) secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.14.

IC 26-1-9.1-510
Effectiveness of filed record
Sec. 510. (a) A filed record is effective only to the extent that it was filed by a person that may file it under IC 26-1-9.1-509.
(b) A record authorized by one secured party of record does not

affect the financing statement with respect to another secured party of record.
(c) A continuation statement that is not filed within the six (6) month period prescribed by IC 26-1-9.1-515(d) is ineffective.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-511
Secured party of record
Sec. 511. (a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under IC 26-1-9.1-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.
(b) If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under IC 26-1-9.1-514(b), the assignee named in the amendment is a secured party of record.
(c) A person remains a secured party of record until the filing of an amendment of the financing statement that deletes the person.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-512
Amendment of financing statement
Sec. 512. (a) Subject to IC 26-1-9.1-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:
(1) identifies, by its file number, the initial financing statement to which the amendment relates; and
(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in IC 26-1-9.1-501(a)(1), provides the information specified in IC 26-1-9.1-502(b).
(b) Except as otherwise provided in IC 26-1-9.1-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.
(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.
(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.
(e) An amendment is ineffective to the extent it:
(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or
(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-513
Termination statement
Sec. 513. (a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:
(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or
(2) the debtor did not authorize the filing of the initial financing statement.
(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:
(1) within one (1) month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or
(2) if earlier, within twenty (20) days after the secured party receives an authenticated demand from a debtor.
(c) In cases not governed by subsection (a), within twenty (20) days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:
(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;
(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;
(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or
(4) the debtor did not authorize the filing of the initial financing statement.
(d) Except as otherwise provided in IC 26-1-9.1-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in IC 26-1-9.1-510, for purposes of IC 26-1-9.1-519(g), IC 26-1-9.1-522(a), and IC 26-1-9.1-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse. As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-514
Assignment of powers of secured party of record
Sec. 514. (a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.
(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:
(1) identifies, by its file number, the initial financing statement to which it relates;
(2) provides the name of the assignor; and
(3) provides the name and mailing address of the assignee.
(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under IC 26-1-9.1-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than IC 26-1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-515
Duration and effectiveness of financing statement; effect of lapsed financing statement
Sec. 515. (a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five (5) years after the date of filing.
(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty (30) years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.
(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless, before the lapse, a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is considered never to have been perfected as against a purchaser of the collateral for value.
(d) A continuation statement may be filed only within six (6) months before the expiration of the five (5) year period specified in subsection (a) or the thirty (30) year period specified in subsection (b), whichever is applicable.
(e) Except as otherwise provided in IC 26-1-9.1-510, upon timely

filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five (5) years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five (5) year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.
(f) If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.
(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under IC 26-1-9.1-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-516
What constitutes filing; effectiveness of filing
Sec. 516. (a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.
(b) Filing does not occur with respect to a record that a filing office refuses to accept because:
(1) the record is not communicated by a method or medium of communication authorized by the filing office;
(2) an amount equal to or greater than the applicable filing fee is not tendered;
(3) the filing office is unable to index the record because:
(A) in the case of an initial financing statement, the record does not provide a name for the debtor;
(B) in the case of an amendment or correction statement, the record:
(i) does not identify the initial financing statement as required by IC 26-1-9.1-512 or IC 26-1-9.1-518, as applicable; or
(ii) identifies an initial financing statement whose effectiveness has lapsed under IC 26-1-9.1-515;
(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or
(D) in the case of a record recorded in the filing office described in IC 26-1-9.1-501(a)(1), the record does not provide a sufficient description of the real property to which

it relates;
(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;
(5) in the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:
(A) provide a mailing address for the debtor;
(B) indicate whether the debtor is an individual or an organization; or
(C) if the financing statement indicates that the debtor is an organization, provide:
(i) a type of organization for the debtor;
(ii) a jurisdiction of organization for the debtor; or
(iii) an organizational identification number for the debtor or indicate that the debtor has none;
(6) in the case of an assignment reflected in an initial financing statement under IC 26-1-9.1-514(a) or an amendment filed under IC 26-1-9.1-514(b), the record does not provide a name and mailing address for the assignee; or
(7) in the case of a continuation statement, the record is not filed within the six (6) month period prescribed by IC 26-1-9.1-515(d).
(c) For purposes of subsection (b):
(1) a record does not provide information if the filing office is unable to read or decipher the information; and
(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by IC 26-1-9.1-512, IC 26-1-9.1-514, or IC 26-1-9.1-518, is an initial financing statement.
(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one (1) set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-517
Effect of indexing errors
Sec. 517. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-518
Claim concerning inaccurate or wrongfully filed record
Sec. 518. (a) A person may file in the filing office a correction statement with respect to a record indexed there under the person's

name if the person believes that the record is inaccurate or was wrongfully filed.
(b) A correction statement must:
(1) identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;
(2) indicate that it is a correction statement; and
(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.
(c) The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-519
Numbering, maintaining, and indexing records; communicating information provided in records
Sec. 519. (a) For each record filed in a filing office, the filing office shall:
(1) assign a unique number to the filed record;
(2) create a record that bears the number assigned to the filed record and the date and time of filing;
(3) maintain the filed record for public inspection; and
(4) index the filed record in accordance with subsections (c), (d), and (e).
(b) A file number must include a digit that:
(1) is mathematically derived from or related to the other digits of the file number; and
(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.
(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:
(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and
(2) index a record that provides a name of a debtor that was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.
(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index it:
(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and         (2) to the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.
(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under IC 26-1-9.1-514(a) or an amendment filed under IC 26-1-9.1-514(b):
(1) under the name of the assignor as grantor; and
(2) to the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.
(f) The filing office shall maintain a capability:
(1) to retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and
(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.
(g) The filing office may not remove a debtor's name from the index until one (1) year after the effectiveness of a financing statement naming the debtor lapses under IC 26-1-9.1-515 with respect to all secured parties of record.
(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the record in question.
(i) Subsections (b) and (h) do not apply to a filing office described in IC 26-1-9.1-501(a)(1).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-520
Acceptance and refusal to accept record
Sec. 520. (a) A filing office shall refuse to accept a record for filing for a reason set forth in IC 26-1-9.1-516(b) and may refuse to accept a record for filing only for a reason set forth in IC 26-1-9.1-516(b).
(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule, but in the case of a filing office described in IC 26-1-9.1-501(a)(2), in no event more than two (2) business days after the filing office receives the record.
(c) A filed financing statement satisfying IC 26-1-9.1-502(a) and IC 26-1-9.1-502(b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However,

IC 26-1-9.1-338 applies to a filed financing statement providing information described in IC 26-1-9.1-516(b)(5) that is incorrect at the time the financing statement is filed.
(d) If a record communicated to a filing office provides information that relates to more than one (1) debtor, IC 26-1-9.1-501 through IC 26-1-9.1-527 apply as to each debtor separately.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-521
Uniform form of written financing statement and amendment
Sec. 521. (a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the form specified in IC 26-1-1.5 and format except for a reason set forth in IC 26-1-9.1-516(b).
(b) A filing office that accepts written records may not refuse to accept a written record in the form specified in IC 26-1-1.5 and format except for a reason described in IC 26-9.1-516(b).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-522
Maintenance and destruction of records
Sec. 522. (a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one (1) year after the effectiveness of the financing statement has lapsed under IC 26-1-9.1-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.
(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with subsection (a).
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-523
Information from filing office; sale or license of records
Sec. 523. (a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:
(1) note upon the copy the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1) and the date and time of the filing of the record; and
(2) send the copy to the person.
(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that

provides:
(1) the information in the record;
(2) the number assigned to the record pursuant to IC 26-1-9.1-519(a)(1); and
(3) the date and time of the filing of the record.
(c) The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:
(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three (3) business days before the filing office receives the request, any financing statement that:
(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;
(B) has not lapsed under IC 26-1-9.1-515 with respect to all secured parties of record; and
(C) if the request so states, has lapsed under IC 26-1-9.1-515 and a record of which is maintained by the filing office under IC 26-1-9.1-522(a);
(2) the date and time of filing of each financing statement; and
(3) the information provided in each financing statement.
(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.
(e) The filing office shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two (2) business days after the filing office receives the request.
(f) At least weekly, the secretary of state shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under IC 26-1-9.1-501 through IC 26-1-9.1-527, in every medium from time to time available to the filing office.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.15.

IC 26-1-9.1-524
Delay by filing office
Sec. 524. Delay by the filing office beyond a time limit prescribed in IC 26-1-9.1-501 through IC 26-1-9.1-527 is excused if:
(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and
(2) the filing office exercises reasonable diligence under the circumstances.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-525 Fees
Sec. 525. (a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record under IC 26-1-9.1-501 through IC 26-1-9.1-527, other than an initial financing statement of the kind described in IC 26-1-9.1-502(c), is:
(1) four dollars ($4) if the record is communicated in writing, including by facsimile, and consists of one (1) or two (2) pages;
(2) eight dollars ($8) if the record is communicated in writing, including by facsimile, and consists of more than two (2) pages; and
(3) no fee if the record is communicated by electronic filing.
(b) Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the kind described in IC 26-1-9.1-502(c) is:
(1) eight dollars ($8) if the financing statement indicates that it is filed in connection with a public-finance transaction; and
(2) eight dollars ($8) if the financing statement indicates that it is filed in connection with a manufactured-home transaction.
(c) The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:
(1) five dollars ($5) if the request is communicated in writing, including by facsimile; and
(2) no fee if the request is communicated electronically.
(d) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under IC 26-1-9.1-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.16; P.L.277-2001, SEC.26.

IC 26-1-9.1-526
Filing_office rules
Sec. 526. (a) The secretary of state shall adopt and publish rules to implement IC 26-1-9.1. The filing-office rules must be consistent with IC 26-1-9.1.
(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527, the secretary of state, so far as is consistent with the purposes, policies, and provisions of IC 26-1-9.1, in adopting, amending, and repealing filing-office rules, shall:
(1) consult with filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527;
(2) consult the most recent version of the Model Rules

promulgated by the International Association of Corporate Administrators or any successor organization; and
(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527.
As added by P.L.57-2000, SEC.45. Amended by P.L.165-2001, SEC.17.

IC 26-1-9.1-527
Duty to report
Sec. 527. The secretary of state shall report annually to the general assembly on the operation of the filing office. The report must be in an electronic format under IC 5-14-6 and must contain a statement of the extent to which:
(1) the filing office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially IC 26-1-9.1-501 through IC 26-1-9.1-527 and the reasons for these variations; and
(2) the filing office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.
As added by P.L.57-2000, SEC.45. Amended by P.L.28-2004, SEC.164.

IC 26-1-9.1-601
Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes
Sec. 601. (a) After default, a secured party has the rights provided in this section through IC 26-1-9.1-628 and, except as otherwise provided in IC 26-1-9.1-602, those provided by agreement of the parties. A secured party:
(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and
(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.
(b) A secured party in possession of collateral or control of collateral under IC 26-1-9.1-104, IC 26-1-9.1-105, IC 26-1-9.1-106, or IC 26-1-9.1-107 has the rights and duties provided in IC 26-1-9.1-207.
(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.
(d) Except as otherwise provided in subsection (g) and IC 26-1-9.1-605, after default, a debtor and an obligor have the rights provided in IC 26-1-9.1-601 through IC 26-1-9.1-628 and by agreement of the parties.
(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:         (1) the date of perfection of the security interest or agricultural lien in the collateral;
(2) the date of filing a financing statement covering the collateral; or
(3) any date specified in a statute under which the agricultural lien was created.
(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of IC 26-1-9.1.
(g) Except as otherwise provided in IC 26-1-9.1-607(c), IC 26-1-9.1-601 through IC 26-1-9.1-628 impose no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-602
Waiver and variance of rights and duties
Sec. 602. Except as otherwise provided in IC 26-1-9.1-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:
(1) IC 26-1-9.1-207(b)(4)(C), which deals with use and operation of the collateral by the secured party.
(2) IC 26-1-9.1-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account.
(3) IC 26-1-9.1-607(c), which deals with collection and enforcement of collateral.
(4) IC 26-1-9.1-608(a) and IC 26-1-9.1-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition.
(5) IC 26-1-9.1-608(a) and IC 26-1-9.1-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral.
(6) IC 26-1-9.1-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace.
(7) IC 26-1-9.1-610(b), IC 26-1-9.1-611, IC 26-1-9.1-613, and IC 26-1-9.1-614, which deal with disposition of collateral.
(8) IC 26-1-9.1-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor.
(9) IC 26-1-9.1-616, which deals with explanation of the calculation of a surplus or deficiency.
(10) IC 26-1-9.1-620, IC 26-1-9.1-621, and IC 26-1-9.1-622, which deal with acceptance of collateral in satisfaction of obligation.         (11) IC 26-1-9.1-623, which deals with redemption of collateral.
(12) IC 26-1-9.1-624, which deals with permissible waivers.
(13) IC 26-1-9.1-625 and IC 26-1-9.1-626, which deal with the secured party's liability for failure to comply with IC 26-1-9.1.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-603
Agreement on standards concerning rights and duties
Sec. 603. (a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in IC 26-1-9.1-602 if the standards are not manifestly unreasonable.
(b) Subsection (a) does not apply to the duty under IC 26-1-9.1-609 to refrain from breaching the peace.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-604
Procedure if security agreement covers real property or fixtures
Sec. 604. (a) If a security agreement covers both personal and real property, a secured party may proceed:
(1) under IC 26-1-9.1-601 through IC 26-1-9.1-628 as to the personal property without prejudicing any rights with respect to the real property; or
(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 do not apply.
(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:
(1) under IC 26-1-9.1-601 through IC 26-1-9.1-628; or
(2) in accordance with the rights with respect to real property, in which case the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628 do not apply.
(c) Subject to the other provisions of IC 26-1-9.1-601 through IC 26-1-9.1-628, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.
(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-605 Unknown debtor or secondary obligor
Sec. 605. A secured party does not owe a duty based on its status as secured party:
(1) to a person that is a debtor or obligor, unless the secured party knows:
(A) that the person is a debtor or obligor;
(B) the identity of the person; and
(C) how to communicate with the person; or
(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:
(A) that the person is a debtor; and
(B) the identity of the person.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-606
Time of default for agricultural lien
Sec. 606. For purposes of IC 26-1-9.1-601 through IC 26-1-9.1-628, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-607
Collection and enforcement by secured party
Sec. 607. (a) If so agreed, and in any event after default, a secured party:
(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;
(2) may take any proceeds to which the secured party is entitled under IC 26-1-9.1-315;
(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;
(4) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and
(5) if it holds a security interest in a deposit account perfected by control under IC 26-1-9.1-104(a)(2) or IC 26-1-9.1-104-(a)(3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.
(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:         (1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and
(2) the secured party's sworn affidavit in recordable form stating that:
(A) a default has occurred; and
(B) the secured party is entitled to enforce the mortgage nonjudicially.
(c) A secured party shall proceed in a commercially reasonable manner if the secured party:
(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and
(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.
(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.
(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-608
Application of proceeds of collection or enforcement; liability for deficiency and right to surplus
Sec. 608. (a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:
(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under IC 26-1-9.1-607 in the following order to:
(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;
(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and
(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.
(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under subdivision (1)(C).         (3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under IC 26-1-9.1-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.
(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.
(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-609
Secured party's right to take possession after default
Sec. 609. (a) After default, a secured party:
(1) may take possession of the collateral; and
(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under IC 26-1-9.1-610.
(b) A secured party may proceed under subsection (a):
(1) pursuant to judicial process; or
(2) without judicial process, if it proceeds without breach of the peace.
(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-610
Disposition of collateral after default
Sec. 610. (a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.
(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.
(c) A secured party may purchase collateral:
(1) at a public disposition; or
(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.
(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the

like, which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.
(e) A secured party may disclaim or modify warranties under subsection (d):
(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or
(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.
(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-611
Notification before disposition of collateral
Sec. 611. (a) As used in this section, "notification date" means the earlier of the date on which:
(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or
(2) the debtor and any secondary obligor waive the right to notification.
(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under IC 26-1-9.1-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.
(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:
(1) the debtor;
(2) any secondary obligor; and
(3) if the collateral is other than consumer goods:
(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;
(B) any other secured party or lienholder that, ten (10) days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:
(i) identified the collateral;
(ii) was indexed under the debtor's name as of that date; and
(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and
(C) any other secured party that, ten (10) days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in IC 26-1-9.1-311(a).     (d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.
(e) A secured party complies with the requirement for notification prescribed in subsection (c)(3)(B) if:
(1) not later than twenty (20) days or earlier than thirty (30) days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and
(2) before the notification date, the secured party:
(A) did not receive a response to the request for information; or
(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-612
Timeliness of notification before disposition of collateral
Sec. 612. (a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.
(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten (10) days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.
As added by P.L.57-2000, SEC.45.

IC 26-1-9.1-613
Contents and form of notification before disposition of collateral; general
Sec. 613. Except in a consumer-goods transaction, the following rules apply:
(1) The contents of a notification of disposition are sufficient if the notification:
(A) describes the debtor and the secured party;
(B) describes the collateral that is the subject of the intended disposition;
(C) states the method of intended disposition;
(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and
(E) states the time and place of a public disposition or the time after which any other disposition is to be made.
(2) Whether the contents of a notification that lacks any of the information specified in subdivision (1) are nevertheless sufficient is a question of fact.
(3) The contents of a notification providing substantially the

information specified in subdivision (1) are sufficient, even if the notification includes:
(A) information not specified by that subdivision; or
(B) minor errors that are not seriously misleading.
(4) A particular phrasing of the notification is not required.
(5) The following form of notification and the form appearing in IC 26-1-9.1-614(3), when completed, each provides sufficient information:
NOTIFICATION OF DISPOSITION OF COLLATERAL



CHAPTER 10. TREATMENT OF INCONSISTENT STATUTES

IC 26-1-10-101 Repealed
(Repealed by P.L.93-1985, SEC.41.)






ARTICLE 2. COMMERCIAL TRANSACTIONS

CHAPTER 1. LIABILITY OF BUYER FOR GOODS BOUGHT FROM UNLICENSED SELLER

IC 26-2-1-1
Liability of unlicensed buyer for goods purchased to conduct business requiring license
Sec. 1. Whenever any person or persons shall purchase any goods, wares, or merchandise for the purpose of using or selling the same in any business for the carrying on of which any statute of this state requires the person or persons so carrying on such business to procure a license, such person or persons at the time of purchasing such goods, wares, or merchandise not having procured such license, such person or persons shall nevertheless be liable to the seller thereof for the reasonable value or contract price of such goods, wares, or merchandise, and in any action brought by such seller to recover the value or contract price of the goods, wares, or merchandise so purchased, it shall not be a valid defense to such action that the purchaser or purchasers or either of them were not, at the time of such purchase, licensed as required by law to retail the same or to carry on the business for which they were purchased; provided, however, that the provisions of this section shall in no wise affect or lessen the criminal liability of such person or persons doing such business without having a license so to do.
(Formerly: Acts 1899, c.159, s.1.) As amended by P.L.152-1986, SEC.300.



CHAPTER 2. MORTGAGE OF HOUSEHOLD GOODS

IC 26-2-2-1
Mortgagee's power of sale proscribed; judicial sale
Sec. 1. No mortgage of household goods which may be executed after March 8, 1897, shall authorize the mortgagee to sell such mortgaged property, and any provision in any such mortgage giving the mortgagee the power of sale shall be void. But every sale of household goods to satisfy a mortgage thereon shall be under a judicial proceeding, in which such mortgage shall be foreclosed in the circuit or superior court.
(Formerly: Acts 1897, c.176, s.1.) As amended by P.L.152-1986, SEC.301.

IC 26-2-2-2
Restriction on mortgagee's right of possession
Sec. 2. The mortgagee of household goods shall not be entitled to the possession of the mortgaged property unless the mortgage specially provides that the mortgagee shall have possession of the mortgaged property from the time the mortgage is executed until sale, as provided in this chapter, and the mortgagee takes actual possession of such property when the mortgage is executed and holds it continuously until sale. In all other cases, the possession of the mortgaged property shall remain in the mortgagor until he is divested of his title by sale, as provided in section 1 of this chapter.
(Formerly: Acts 1897, c.176, s.2.) As amended by P.L.152-1986, SEC.302.

IC 26-2-2-3
Duty to receipt for payments made
Sec. 3. It shall be the duty of the holder of any mortgage on household goods, or the agent of such holder or mortgagee whose duty it is to receive money on such mortgage, when any money, check or anything taken in payment on such mortgage or interest due thereon, is received by them from the mortgagor or from any person acting for the mortgagor, to give to the mortgagor or person making the payment a receipt specifying the amount paid and stating the unpaid balance, if any. However, no receipt is required where payment is made by check. If any such holder or mortgagee or the agent of such holder or mortgagee whose duty it is to receive such payments, shall fail to execute and deliver such receipt to the mortgagor, such mortgage shall be void.
(Formerly: Acts 1897, c.176, s.3; Acts 1957, c.188, s.1; Acts 1973, P.L.267, SEC.1.) As amended by Acts 1977, P.L.279, SEC.1.



CHAPTER 3. NEGOTIABLE INSTRUMENTS

IC 26-2-3-1
Negotiability by endorsement
Sec. 1. All promissory notes, bills of exchange, bonds or other instruments in writing, signed by any person who promises to pay money, or acknowledges money to be due, or for the delivery of a specific article, or to convey property, or to perform any stipulation therein mentioned, shall be negotiable by endorsement thereon, so as to vest the property thereof in each endorsee successively.
(Formerly: Acts 1861, c.75, s.1.)

IC 26-2-3-2
Assignee's right of action
Sec. 2. The assignee of any such instrument may, in his own name, recover against the person who made the same.
(Formerly: Acts 1861, c.75, s.2.)

IC 26-2-3-3
Availability of defense or set-off against assignee
Sec. 3. Whatever defense or setoff the maker of any such instrument had, before notice of assignment, against an assignor, or against the original payee, he shall have also against their assignees.
(Formerly: Acts 1861, c.75, s.3.)

IC 26-2-3-4
Assignee's right of action against endorsers; defenses
Sec. 4. Any such assignee, having used due diligence in the premises, shall have his action against his immediate or any remote endorser, and in suit against a remote endorser, he shall have any defense which he might have had in a suit brought by his immediate assignee.
(Formerly: Acts 1861, c.75, s.4.)

IC 26-2-3-5
Construction of law
Sec. 5. The provisions of sections 3 and 4 of this chapter shall not alter the law relative to bills of exchange as it exists on July 5, 1861.
(Formerly: Acts 1861, c.75, s.5.) As amended by P.L.152-1986, SEC.303.

IC 26-2-3-6
Negotiability of notes payable to order or bearer in a bank
Sec. 6. Notes payable to order or bearer in a bank in this state shall be negotiable as inland bills of exchange, and the payees and endorsees thereof may recover as in case of such bills.
(Formerly: Acts 1861, c.75, s.6.)

IC 26-2-3-7 Damages payable on protest for nonpayment or nonacceptance of bill of exchange
Sec. 7. Damages payable on protest for nonpayment or nonacceptance of a bill of exchange, drawn or negotiated within this state, shall be, if drawn upon any person at any place out of this state, but within the United States, five per cent (5%), but if upon any person at any place without the United States, ten per cent (10%) on the principal of such bill.
(Formerly: Acts 1861, c.75, s.7.)

IC 26-2-3-8
Interest on protested bill of exchange
Sec. 8. Beyond such damages, no interest or charges accruing prior to protest shall be allowed, but interest from the date of the protest may be recovered.
(Formerly: Acts 1861, c.75, s.8.)

IC 26-2-3-9
Rate of exchange
Sec. 9. As to any such bills payable within the United States, the rate of exchange shall not be taken into account.
(Formerly: Acts 1861, c.75, s.9.)

IC 26-2-3-10
Limitation of damages against drawer or endorser of protested bill of exchange
Sec. 10. No damages beyond cost of protest shall be chargeable against drawer or endorser, if, upon notice of protest and demand of the principal sum, the same is paid.
(Formerly: Acts 1861, c.75, s.10.)

IC 26-2-3-11
Necessity of consideration
Sec. 11. No holder of a bill of exchange shall recover damages thereon, if he has not given for the same, or for some interest therein, a valuable consideration.
(Formerly: Acts 1861, c.75, s.11.)

IC 26-2-3-12
Bill payable out of state; effect of provision of means for discharge within state
Sec. 12. On any bill drawn or negotiated in this state, and payable at any place without the state, but in regard to which it shall appear that it was not to be presented for acceptance or payment at that place, if means were provided for its discharge within the state, no damages or charges for protest shall be allowed.
(Formerly: Acts 1861, c.75, s.12.)

IC 26-2-3-13
Exclusion of notes discounted by bank      Sec. 13. The provisions of this chapter relating to damages on bills of exchange shall not apply to promissory notes discounted by a bank, and protested for nonpayment.
(Formerly: Acts 1861, c.75, s.13.) As amended by P.L.152-1986, SEC.304.

IC 26-2-3-14
Judgment and execution
Sec. 14. Upon any instrument of writing, made within this state or elsewhere, containing a promise to pay money without relief from valuation laws, judgment shall be rendered and execution had accordingly.
(Formerly: Acts 1861, c.75, s.15.)



CHAPTER 4. AGREEMENTS TO PAY ATTORNEY'S FEES

IC 26-2-4-1 Repealed
(Repealed by P.L.243-1989, SEC.2.)



CHAPTER 5. CONSTRUCTION OR DESIGN CONTRACTS; INDEMNITY AGREEMENTS INVALID

IC 26-2-5-1
Indemnity agreements against public policy as void and unenforceable; exception
Sec. 1. All provisions, clauses, covenants, or agreements contained in, collateral to, or affecting any construction or design contract except those pertaining to highway contracts, which purport to indemnify the promisee against liability for:
(1) death or bodily injury to persons;
(2) injury to property;
(3) design defects; or
(4) any other loss, damage or expense arising under either (1), (2) or (3);
from the sole negligence or willful misconduct of the promisee or the promisee's agents, servants or independent contractors who are directly responsible to the promisee, are against public policy and are void and unenforceable.
(Formerly: Acts 1975, P.L.276, SEC.1.)

IC 26-2-5-2
Uninsurable facility excepted
Sec. 2. This chapter does not apply to a construction or design contract if liability insurance normally available within the United States at standard rates cannot be obtained for the facility being constructed or designed because it constitutes a dangerous instrumentality.
(Formerly: Acts 1975, P.L.276, SEC.1.)

IC 26-2-5-3
Application of chapter
Sec. 3. This chapter applies to a construction or design contract entered into after June 30, 1975.
As added by P.L.1-1989, SEC.53.



CHAPTER 6. SERVICE FOR AUDIO OR VISUAL ENTERTAINMENT PRODUCTS

IC 26-2-6-1
Definitions
Sec. 1. As used in this chapter:
"Adequate service information" means facts sufficient to enable a service representative or independent service facility to repair a product, including detailed schematic diagrams, operational voltages, and parts identification.
"Audio or visual entertainment product" means an electronic product that:
(1) generates electronic signals or uses amplification devices, such as a radio, an item of audio playback or recording equipment, a television, or a video playback or recording unit; and
(2) is purchased by a consumer primarily for personal, family, or household uses and not for business or agricultural uses.
"Authorized service representative" means until July 1, 1996, any dealer of audio or visual entertainment products licensed under IC 25-36-1 who has been designated by a manufacturer as one (1) of the dealers who will be reimbursed for service or repairs that he may render, including labor or parts, in connection with an express warranty of the product made by the manufacturer.
"Independent service facility" means any dealer of audio or visual entertainment products who:
(1) has not been designated an "authorized service representative" by a manufacturer;
(2) services audio or visual entertainment products without reimbursement from the manufacturer in connection with an express warranty made by the manufacturer;
(3) until July 1, 1996, is licensed as a television and radio service technician under IC 25-36-1.
As added by P.L.254-1983, SEC.2. Amended by P.L.234-1995, SEC.29.

IC 26-2-6-2
Duty of manufacturer under express warranty
Sec. 2. A manufacturer who makes an express warranty in connection with the sale of an audio or visual entertainment product shall do the following:
(1) Authorize a representative within a designated service area to provide any service or repair required under the terms of the warranty.
(2) Reimburse the authorized service representative for any service or repair, including labor and parts, made in connection with the express warranty in an amount negotiated between the manufacturer and the authorized service representative. However, reimbursement or exchange for all parts used in such warranty repairs shall include all transportation costs and a

reasonable fee for handling. The handling fee is to be negotiated as part of the authorization proceedings.
(3) Except for audio or visual entertainment products having a retail selling price less than fifty dollars ($50), make available to service representatives or independent service facilities adequate service information and replacement parts for the audio or visual entertainment product for at least seven (7) years after the date that product model or type was manufactured, regardless of whether the product is still under warranty.
(4) Make available any service part to service representatives or independent service facilities within forty-five (45) days of receipt of an order for that part, regardless of whether the product is still under warranty; however, if a delay in providing that part is caused by conditions beyond the control of the manufacturer, the manufacturer shall provide the service representative or independent service facility with a replacement part promptly upon termination of the condition causing the delay.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-3
Timeliness of service or repair
Sec. 3. Whenever authorized service representatives or independent service facilities undertake to service or repair an audio or visual entertainment product, they shall do the following:
(1) Provide services or make repairs on the product within forty-five (45) days of receipt of that product, regardless of whether the product is covered by an express warranty; or
(2) Notify the consumer requesting the service or repair if a part necessary to effect the repair or service is not immediately available and order the necessary part, within fifteen (15) days of receipt of the product; and
(3) Repair or service the product within thirty (30) days of receipt of the ordered part, unless the consumer agrees otherwise. However, if a delay in completing the requested service or repair is caused by a condition beyond the control of the authorized service representative or independent service facility, the authorized service representative or independent service facility shall repair or service the audio or visual entertainment product upon termination of the condition causing the delay.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-4
Actions by consumers to recover damages
Sec. 4. A consumer may bring an action on his own behalf to recover damages resulting from a violation of this chapter. In addition to any other remedies available to the consumer, the court may:         (1) order replacement of the audio or visual entertainment product, the cost of which is to be borne by the manufacturer, manufacturer's agent or importer; or
(2) order damages in an amount equal to three (3) times the damages sustained due to the violation, plus reasonable attorney's fees.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-5
Injunctive relief
Sec. 5. (a) The attorney general may bring an action on behalf of the state to obtain an injunction to enjoin noncompliance with this chapter. In this action the court may:
(1) order replacement of the audio or visual entertainment product, the cost of which is to be borne by the manufacturer, manufacturer's agent or importer;
(2) order a person who violates section 2 or section 3 of this chapter to pay restitution to the aggrieved party; or
(3) void or limit the application of:
(A) contracts; or
(B) contract clauses;
that are in conflict with this chapter.
(b) The court issuing an injunction under this chapter shall retain jurisdiction and the cause shall be continued.
As added by P.L.254-1983, SEC.2.

IC 26-2-6-6
Violations; action for recovery of penalties
Sec. 6. (a) A person who knowingly violates this chapter commits a Class C infraction. Each violation of this chapter constitutes a separate infraction.
(b) In addition to any other available legal remedy, a person who violates the terms of an injunction issued under section 5 of this chapter commits a Class A infraction. Each violation of the terms of an injunction issued under section 5 of this chapter constitutes a separate infraction. Whenever the court determines that the terms of an injunction issued under section 5 of this chapter have been violated, the court shall award reasonable costs to the state.
(c) Notwithstanding IC 34-28-5-1(a), the prosecuting attorney or the attorney general in the name of the state may bring an action to petition for the recovery of the penalties outlined in this section.
As added by P.L.254-1983, SEC.2. Amended by P.L.1-1998, SEC.137.

IC 26-2-6-7
Actions by service representatives or facilities to recover for violations
Sec. 7. An authorized service representative or independent service facility may bring an action on his own behalf to recover for a violation of this chapter, and, in addition to other remedies, may

obtain damages in an amount equal to three (3) times the damages sustained due to the violation, plus reasonable attorney fees.
As added by P.L.254-1983, SEC.2.



CHAPTER 7. PENALTIES FOR STOPPING PAYMENTS OR PERMITTING DISHONOR OF CHECKS AND DRAFTS

IC 26-2-7-1
Check
Sec. 1. As used in this chapter, "check" includes a draft.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-2
Financial institution
Sec. 2. As used in this chapter, "financial institution" refers to a financial institution (as defined in IC 28-1-1-3) that accepts deposits.
As added by P.L.42-1993, SEC.18. Amended by P.L.10-2006, SEC.24 and P.L.57-2006, SEC.24.

IC 26-2-7-3
Notice of nonpayment
Sec. 3. For purposes of this chapter, notice that a check has not been paid by a financial institution is considered as having been given at the time that the notice was deposited in the regular United States mail, if the notice was addressed to either of the following:
(1) The address printed on the check.
(2) The address given by the person in writing to the payee or holder at the time the check was issued or delivered.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-4
Liability for stopping payment or permitting dishonor of checks
Sec. 4. Subject to section 8 of this chapter, a person found liable under other applicable law is liable under this chapter to the holder of a check if the person executed and delivered the check to another person drawn on or payable at a financial institution and the person does either of the following:
(1) Without valid legal cause stops payment on the check.
(2) Allows the check to be dishonored by a financial institution because of any of the following:
(A) Lack of funds.
(B) Failure to have an account.
(C) Lack of an authorized signature of the drawer or a necessary endorser.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-5
Extent of liability for stopping payment or permitting dishonor of checks
Sec. 5. A person liable under section 4 of this chapter is also liable for all of the following:
(1) Interest at the rate of eighteen percent (18%) per annum on the face amount of the check from the date of the check's

execution until payment is made in full.
(2) Court costs incurred in prosecuting an action that may be brought by the holder to collect on the check.
(3) Reasonable attorney's fees incurred by the holder if the responsibility for collection is referred to an attorney who is not a salaried employee of the holder. If legal action is filed to effect collection and the collection on the check is referred to an attorney who is not a salaried employee of the holder, the holder of the check is entitled to minimum attorney's fees of not less than one hundred dollars ($100).
(4) Actual travel expenses not otherwise reimbursed under subdivisions (1) through (3) and incurred by the holder to do either of the following:
(A) Have the holder or an employee or agent of the holder file papers and attend court proceedings related to the recovery of a judgment under this chapter.
(B) Provide witnesses to testify in court proceedings related to the recovery of a judgment under this chapter.
(5) A reasonable amount to compensate the holder for time used to do either of the following:
(A) File papers and attend court proceedings related to the recovery of a judgment under this chapter.
(B) Travel to and from activities described in clause (A).
(6) Actual direct and indirect expenses incurred by the holder to compensate employees and agents for time used to do either of the following:
(A) File papers and attend court proceedings related to the recovery of a judgment under this section.
(B) Travel to and from activities described in clause (A).
(7) All other reasonable costs of collection.
As added by P.L.42-1993, SEC.18.

IC 26-2-7-6
Liability for continued nonpayment of checks
Sec. 6. (a) This section does not apply to a person who has allowed a check to be dishonored because of lack of funds if both of the following apply:
(1) The person reasonably believed that there were sufficient funds in the account to cover the check.
(2) The insufficiency of funds is caused by the dishonoring of a third party check that had been deposited into the person's account.
(b) If a person liable under this chapter does not pay to the holder the full amount of the check not more than thirty (30) days after the certified mailing of written notice that the check has not been paid, the person is liable for, and the court shall award judgment for, the following, whichever applies:
(1) If the face amount of the check is not greater than two hundred fifty dollars ($250), three (3) times the face amount of the check.         (2) If the face amount of the check is greater than two hundred fifty dollars ($250), the face amount of the check plus five hundred dollars ($500).
As added by P.L.42-1993, SEC.18.

IC 26-2-7-7
Election of remedies
Sec. 7. A person must elect whether to pursue a claim either under this chapter or under IC 34-24-3-1 (or IC 34-4-30-1 before its repeal).
As added by P.L.42-1993, SEC.18. Amended by P.L.1-1998, SEC.138.

IC 26-2-7-8
Exemption from liability for permitting dishonor of checks
Sec. 8. (a) A person who has allowed a check to be dishonored is not liable under this chapter if, not more than ten (10) days after the holder has given notice that the check has not been paid by the financial institution, the person pays to the holder the full amount of the check.
(b) A payment made under subsection (a) is effective for all purposes as of the date the payment is made.
As added by P.L.42-1993, SEC.18.



CHAPTER 8. UNIFORM ELECTRONIC TRANSACTIONS ACT



CHAPTER 9. CREDIT AGREEMENTS

IC 26-2-9-1
"Credit agreement"
Sec. 1. (a) As used in this chapter, "credit agreement" means an agreement to:
(1) lend or forbear repayment of money, goods, or things in action;
(2) otherwise extend credit; or
(3) make any other financial accommodation.
(b) The term includes an agreement to modify an agreement described in subsection (a).
As added by P.L.2-2002, SEC.79. Amended by P.L.10-2006, SEC.25 and P.L.57-2006, SEC.25.

IC 26-2-9-2
"Creditor"
Sec. 2. As used in this chapter, "creditor" means:
(1) a bank, a savings bank, a trust company, a savings association, a credit union, an industrial loan and investment company, or any other financial institution regulated by any agency of the United States or any state, including a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5;
(2) a person authorized to sell and service loans for the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, issue securities backed by the Government National Mortgage Association, make loans insured by the United States Department of Housing and Urban Development, make loans guaranteed by the United States Department of Veterans Affairs, or act as a correspondent of loans insured by the United States Department of Housing and Urban Development or guaranteed by the United States Department of Veterans Affairs; or
(3) an insurance company or its affiliates that extend credit under a credit agreement with a debtor.
As added by P.L.2-2002, SEC.79.

IC 26-2-9-3
"Debtor"
Sec. 3. As used in this chapter, "debtor" means a person who:
(1) obtains credit under a credit agreement with a creditor;
(2) seeks a credit agreement with a creditor; or
(3) owes money to a creditor.
As added by P.L.2-2002, SEC.79.

IC 26-2-9-4
Claims and defenses arising from credit agreements; writing required      Sec. 4. (a) A debtor may assert:
(1) a claim for legal or equitable relief; or
(2) a defense in a claim;
arising from a credit agreement only if the credit agreement at issue satisfies the requirements set forth in subsection (b).
(b) A debtor may assert a claim or defense under subsection (a) only if the credit agreement at issue:
(1) is in writing;
(2) sets forth all material terms and conditions of the credit agreement, including the loan amount, rate of interest, duration, and security; and
(3) is signed by the creditor and the debtor.
As added by P.L.2-2002, SEC.79. Amended by P.L.10-2006, SEC.26 and P.L.57-2006, SEC.26.

IC 26-2-9-5
Debtor action against creditor; agreement requirements
Sec. 5. A debtor may bring an action upon an agreement with a creditor to enter into a new credit agreement, amend or modify a prior credit agreement, forbear from exercising rights under a prior credit agreement, or grant an extension under a prior credit agreement only if the agreement:
(1) is in writing;
(2) sets forth all the material terms and conditions of the agreement; and
(3) is signed by the creditor and the debtor.
As added by P.L.2-2002, SEC.79.






ARTICLE 3. WAREHOUSES

CHAPTER 1. REPEALED



CHAPTER 2. UNIFORM WAREHOUSE RECEIPTS ACT

IC 26-3-2-1
Issuance of receipt for goods not received
Sec. 1. A warehouseman, or any officer, agent, or servant of a warehouseman, who issues a receipt, knowing that the goods for which the receipt is issued have not been actually received by the warehouseman, or are not under his actual control at the time of issuing the receipt, commits a Class D felony.
(Formerly: Acts 1921, c.100, s.50.) As amended by Acts 1978, P.L.2, SEC.2601.



CHAPTER 3. REPEALED



CHAPTER 4. ILLEGAL ISSUANCE OF RECEIPTS

IC 26-3-4-1
Transfer of purported warehouse receipt not issued by warehouseman
Sec. 1. It shall be unlawful for any corporation, firm, limited liability company, or person, their agents or employees, to issue, sell, pledge, assign, or transfer, in this state, any receipt, certificate or other written instrument purporting to be a warehouse receipt, or in the similitude of a warehouse receipt, or designed to be understood as a warehouse receipt, for goods, wares or merchandise stored or deposited, or claimed to be stored or deposited, in any warehouse, public or private, in any other state, unless such receipt, certificate or other written instrument shall have been issued by the warehouseman operating such warehouse.
(Formerly: Acts 1897, c.124, s.1.) As amended by P.L.8-1993, SEC.405.

IC 26-3-4-2
Transfer of purported warehouse receipt with knowledge of nonexistence of warehouse or nonexistence of goods
Sec. 2. It shall be unlawful for any corporation, firm, limited liability company, or person, their agents or employees, to issue, sell, pledge, assign or transfer, in this state, any receipt, certificate or other written instrument for goods, wares or merchandise claimed to be stored or deposited in any warehouse, public or private, in any other state, knowing that there is no such warehouse located at the place named in such receipt, certificate or other written instrument, or if there be a warehouse at such place, knowing that there are no goods, wares or merchandise stored or deposited therein as specified in such report, certificate or other written instrument.
(Formerly: Acts 1897, c.124, s.2.) As amended by P.L.8-1993, SEC.406.

IC 26-3-4-3
Transfer of documents evidencing interest in goods under foreign warehouse receipt; form and contents; prohibition; exceptions
Sec. 3. It shall be unlawful for any corporation, firm, limited liability company, or person, their agents or employees, to issue, sign, sell, pledge, assign or transfer, in this state, any receipt, certificate or other written instrument evidencing, or purporting to evidence, the sale, pledge, mortgage, or bailment of any goods, wares or merchandise stored or deposited, or claimed to be stored or deposited, in any warehouse, public or private, in any other state, unless such receipt, certificate or other written instrument shall plainly designate the number and location of such warehouse, and shall also set forth therein a full, true and complete copy of the receipt issued by the warehouseman operating such warehouse wherein such goods, wares, or merchandise are stored or deposited,

or are claimed to be stored or deposited; however, the provisions of this section shall not apply to the issue, signing, sale, pledge, assignment, or transfer of bona fide warehouse receipt issued by the warehouseman operating public or bonded warehouses in other states according to the laws of the state wherein such warehouses may be located.
(Formerly: Acts 1897, c.124, s.3.) As amended by P.L.8-1993, SEC.407.

IC 26-3-4-4
Violations
Sec. 4. A person who knowingly violates this chapter commits a Class A misdemeanor.
(Formerly: Acts 1897, c.124, s.4.) As amended by Acts 1978, P.L.2, SEC.2606.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. INDIANA GRAIN BUYERS AND WAREHOUSE LICENSING AND BONDING LAW

IC 26-3-7-1
Indiana grain buyers and warehouse licensing agency; creation; director; staff
Sec. 1. (a) There is created in the department of agriculture an agency to be known as the "Indiana grain buyers and warehouse licensing agency" to administer this chapter. The director of the department of agriculture may appoint the director of the agency, who shall serve at the pleasure of the director of the department of agriculture. The director shall administer this chapter and shall be the ultimate authority in the administration of this chapter.
(b) The agency may employ all necessary employees, counsel, and consultants to carry out the provisions of this chapter and is vested with the power necessary to fully and effectively carry out the provisions and objectives of this chapter.
(Formerly: Acts 1973, P.L.268, SEC.1; Acts 1975, P.L.277, SEC.1.) As amended by Acts 1982, P.L.155, SEC.2; P.L.125-1997, SEC.18; P.L.1-2006, SEC.482.



CHAPTER 8. SELF-SERVICE STORAGE FACILITIES

IC 26-3-8-1
"Default" defined
Sec. 1. As used in this chapter, "default" means the failure of a renter to perform, in a timely fashion, any duty imposed by section 10 of this chapter or by a rental agreement.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-2
"Emergency" defined
Sec. 2. As used in this chapter, "emergency" means any sudden, unexpected occurrence or circumstance at or near a self-service storage facility that requires immediate action to avoid injury to persons or property at or near the self-service storage facility.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-3
"Last known address" defined
Sec. 3. As used in this chapter, "last known address" means the address provided to the owner by the renter:
(1) for the purposes of the latest rental agreement; or
(2) in a written notice of a change of address after the latest rental agreement.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-4
"Rented space" defined
Sec. 4. As used in this chapter, "rented space" means the individual storage space at a self-service storage facility that is rented to a renter under a rental agreement.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-5
"Renter" defined
Sec. 5. As used in this chapter, "renter" means:
(1) a person who is entitled to the use of a rented space in a self-service storage facility under a rental agreement; or
(2) the sublessee, successor, or assignee of a person described in subdivision (1).
As added by P.L.265-1987, SEC.1.

IC 26-3-8-6
"Owner" defined
Sec. 6. As used in this chapter, "owner" means:
(1) the owner, operator, lessor, or sublessor of a self-service storage facility;
(2) the agent of a person described in subdivision (1); or
(3) any person authorized by a person described in subdivision

(1) to manage a self-service storage facility or to receive rent from a renter under a rental agreement.
As added by P.L.265-1987, SEC.1. Amended by P.L.5-1988, SEC.140.

IC 26-3-8-7
"Personal property" defined
Sec. 7. As used in this chapter, "personal property" means movable property not affixed to land. The term includes goods, wares, merchandise, and household items.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-8
"Rental agreement" defined
Sec. 8. As used in this chapter, "rental agreement" means any written agreement or lease that establishes or modifies the terms under which a renter may store personal property in a rented space in a self-service storage facility.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-9
"Self-service storage facility" defined
Sec. 9. As used in this chapter, "self-service storage facility" means any real property designed and used for the renting of space under a rental agreement that provides a renter access to rented space for the storage and retrieval of personal property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-10
Entry of owner into rented space
Sec. 10. A renter, upon a reasonable request from the owner, shall allow the owner to enter a rented space for the purpose of:
(1) inspection;
(2) repair;
(3) alteration;
(4) improvement; or
(5) providing other services that are necessary or were agreed to by the renter.
If an emergency occurs, an owner may enter a rented space for any purpose set forth in this section without notice to or consent from the renter.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-11
Lien of owner of facility upon personal property; priority; attachment; statement
Sec. 11. (a) The owner of a self-service storage facility has a lien upon all personal property present in the self-service storage facility for:
(1) rent, labor, or other charges that accrue in connection with

the personal property under the rental agreement;
(2) expenses necessary for the preservation of the personal property; and
(3) expenses reasonably incurred in the sale or other disposition of the personal property under this chapter.
(b) The lien described in subsection (a) is superior to any other lien or security interest, except for:
(1) a lien or security interest perfected before any sale or other disposition of the personal property; and
(2) any tax lien, as provided by law.
(c) The lien described in subsection (a) attaches on the date on which personal property is placed in a rented space. Every rental agreement must contain a statement in bold type notifying the renter of the existence of the lien and of the method by which the owner may enforce the lien under this chapter.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-12
Enforcement of owner's lien; notice
Sec. 12. (a) After a renter has been in default continuously for thirty (30) days, an owner may begin enforcement of the owner's lien under this chapter.
(b) An owner enforcing the owner's lien under this chapter may:
(1) deny the renter access to the rented space; and
(2) move the renter's personal property from the rented space to another storage space pending its redemption, sale, or other disposition under this chapter.
(c) An owner enforcing the owner's lien shall send the renter, by registered or certified mail (return receipt requested) addressed to the last known address of the renter, a written notice that includes:
(1) an itemized statement of the owner's claim showing the amount due at the time of the notice and the date when the amount became due;
(2) a demand for payment of the amount due before a specified time at least thirty (30) days after the date of the mailing of the notice;
(3) a statement that the contents of the renter's rented space are subject to the owner's lien;
(4) a statement advising the renter that the owner has denied the renter access to the rented space, if the owner has done this under subsection (b);
(5) a statement advising the renter that the owner has removed the renter's personal property from the rented space to another suitable storage space, if the owner has done this under subsection (b);
(6) the name, street address, and telephone number of the owner or of any other person the renter may contact to respond to the notice; and
(7) a conspicuous statement that unless the owner's claim is paid within the time stated under subdivision (2), the personal

property will be advertised for sale, or will be otherwise disposed of, at a specified place and time, which must be at least ninety (90) days after the renter's default.
(d) Any sale or other disposition of the personal property to enforce the owner's lien must conform to the notice given under subsection (c)(7).
As added by P.L.265-1987, SEC.1.

IC 26-3-8-13
Redemption of personal property
Sec. 13. Before any sale or other disposition of the personal property under this chapter, the renter may redeem the personal property by paying the owner an amount sufficient to satisfy the owner's lien. Upon the payment of this amount, the owner shall immediately return the personal property to the renter. After returning the personal property under this section, the owner has no liability to any person with respect to the personal property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-14
Sale of personal property; advertisement; notice of other disposition
Sec. 14. (a) After the expiration of the time stated in the owner's notice under section 12(c)(2) of this chapter, if the personal property has not been otherwise disposed of under a notice provided under section 12(c)(7) of this chapter, an owner enforcing the owner's lien shall prepare for a sale of the personal property under this section.
(b) The owner shall cause an advertisement of sale to be published one (1) time before the date of the sale in a newspaper of general circulation in the county in which the self-service storage facility is located. The advertisement must include:
(1) a statement that the personal property stored in the renter's rented space will be sold to satisfy the owner's lien;
(2) the address of the self-service storage facility, the number or other designation (if any) of the space where the personal property is located, and the name of the renter; and
(3) the time, place, and manner of the sale.
(c) The sale must be held at least ten (10) days after the publication under subsection (b). If, after the publication of notice under this section, the sale of the personal property is not consummated, the owner shall notify the renter in writing at the renter's last known address of the other disposition the owner intends for the property.
As added by P.L.265-1987, SEC.1.

IC 26-3-8-15
Place of sale; owner as buyer; proceeds of sale
Sec. 15. (a) Any sale of the personal property under this chapter shall be held at the self-service storage facility or, if that facility is not a suitable place for a sale, at the suitable place nearest to where

the property is held or stored.
(b) The owner may buy the personal property at any sale under this chapter.
(c) An owner may satisfy the owner's lien from the proceeds of a sale under this chapter. If the proceeds of a sale under this chapter exceed the amount of the owner's lien, the owner shall hold the balance for delivery, upon demand, to the renter. If the renter does not claim the balance of the proceeds within one (1) year after the sale, the balance shall be treated as unclaimed property under IC 32-34-1.
As added by P.L.265-1987, SEC.1. Amended by P.L.31-1995, SEC.6; P.L.2-2002, SEC.81.

IC 26-3-8-16
Rental agreements; rights of owner additional to creditor's rights
Sec. 16. This chapter does not impair the power of the parties to a rental agreement to create rights, duties, or obligations that do not arise from this chapter. The rights provided to an owner by this chapter are in addition to all other rights provided by law to a creditor against a debtor.
As added by P.L.265-1987, SEC.1.






ARTICLE 4. GRAIN INDEMNITY PROGRAM

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 26-4-1-1
Applicability of law
Sec. 1. This article applies to a grain buyer (as defined in section 14 of this chapter).
As added by P.L.250-1995, SEC.1.

IC 26-4-1-2
Applicability of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-3
"Agency"
Sec. 3. "Agency" refers to the Indiana grain buyers and warehouse licensing agency established under IC 26-3-7.
As added by P.L.250-1995, SEC.1. Amended by P.L.125-1997, SEC.56.

IC 26-4-1-4
"Board"
Sec. 4. "Board" means the governing body of the Indiana grain indemnity corporation created by IC 26-4-3-2.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-5
"Claimant"
Sec. 5. "Claimant" means a producer that is a participant in the grain indemnity program and satisfies any of the following conditions:
(1) Possesses written evidence of ownership of grain, including, but not limited to:
(A) warehouse receipts;
(B) scale tickets;
(C) settlement sheets; and
(D) ledger cards;
that disclose a storage obligation of a licensed warehouseman that has failed.
(2) Has surrendered warehouse receipts as part of a sale of grain with a licensed warehouseman who failed not more than twenty-one (21) days after the surrender of the receipts and the person surrendering the warehouse receipts was not fully paid for the grain.
(3) Possesses written evidence of the delivery and sale of grain

or transfer of deferred pricing grain to a failed Indiana grain buyer or licensed warehouseman, including, but not limited to:
(A) scale tickets;
(B) settlement sheets;
(C) deferred pricing contracts;
(D) basis contracts; or
(E) similar grain delivery contracts;
but did not get fully paid for the sale or transfer.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-6
"Cooperative agreement"
Sec. 6. "Cooperative agreement" means an agreement made by the board as may be reasonable and proper to carry out the provisions of this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-7
"Corporation"
Sec. 7. "Corporation" means the Indiana grain indemnity corporation established by IC 26-4-3-1.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-8
"Deferred pricing"
Sec. 8. "Deferred pricing" means a purchase by a buyer where title to the grain passes to the buyer, in which the actual dollar price to be paid to the seller is not to be determined at the time the grain is received by the buyer or within ten (10) days of that receipt.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-9
"Director"
Sec. 9. "Director" means the director of the agency (as defined in section 3 of this chapter).
As added by P.L.250-1995, SEC.1.

IC 26-4-1-10
"Failed" or "failure"
Sec. 10. "Failed" or "failure" means any of the following:
(1) An inability to satisfy a claimant in accordance with applicable statutes or rules and the time limits provided in the statutes or rules.
(2) A declaration of insolvency.
(3) A failure to pay claimants in the ordinary course of business where a bona fide dispute does not exist between a grain buyer and a customer.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-11 "Financial loss"
Sec. 11. "Financial loss" means a loss resulting from a producer not being fully paid for grain that has been delivered and sold to a grain buyer, net of any outstanding charges against the grain.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-12
"Fund"
Sec. 12. "Fund" means the Indiana grain indemnity fund established under IC 26-4-4-1.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-13
"Grain"
Sec. 13. "Grain" means corn for all uses, popcorn, wheat, oats, rye, soybeans, barley, sorghum, oil seeds, other agricultural commodities as approved by the agency, and seed (as defined in IC 26-3-7-2(21)). The term does not include canning crops for processing, sweet corn, or flint corn.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.15; P.L.1-2006, SEC.484.

IC 26-4-1-14
"Grain buyer"
Sec. 14. (a) "Grain buyer" means a person who is engaged in Indiana in the business of buying grain from producers.
(b) The term does not include a buyer of grain who buys less than fifty thousand (50,000) bushels of grain annually for the buyer's own use as seed or feed.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-15
"Grain indemnity program"
Sec. 15. "Grain indemnity program" means the system created by this article to have the board pay money out of the fund to producers having losses due to a failure.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-16
"Participant in the grain indemnity program"
Sec. 16. "Participant in the grain indemnity program" means a producer who has never requested a refund under IC 26-4-5-1, or has reentered the program under IC 26-4-5-2.
As added by P.L.250-1995, SEC.1. Amended by P.L.268-2001, SEC.1.

IC 26-4-1-17
"Person"
Sec. 17. "Person" means a natural person, partnership, firm, association, corporation, limited liability company, or other business

organization.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-18
"Producer"
Sec. 18. "Producer" means an owner of land, a tenant on land, or an operator of a farm that has an interest in and receives all or any part of the proceeds from the sale in Indiana of the grain produced.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-19
"Producer premium"
Sec. 19. "Producer premium" means the amount of money charged to and collected from a producer under IC 26-4-4-4 that qualifies the producer to be a part of the grain indemnity program.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-19.5
"Seed"
Sec. 19.5. "Seed", notwithstanding IC 15-4-1, means grain set apart to be used primarily for the purpose of producing new plants.
As added by P.L.173-1999, SEC.16.

IC 26-4-1-20
"Storage loss"
Sec. 20. "Storage loss" means a loss to a storage depositor resulting from a failed warehouseman not fully satisfying the warehouseman's storage obligation to the depositor, net of any outstanding charges against the grain.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-21
"United States Warehouse Act"
Sec. 21. "United States Warehouse Act" means the United States Warehouse Act, enacted August 11, 1916, as amended.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-22
"Valid claim"
Sec. 22. "Valid claim" means a claim arising from a failure of a registered grain buyer or warehouseman, licensed under IC 26-3-7, that occurs after July 1, 1996, and adjudicated valid by the agency and approved by the board, less all credits and offsets.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.17.

IC 26-4-1-23
"Warehouse"
Sec. 23. "Warehouse" means:
(1) any building or buildings or other protected enclosures in

one (1) general location licensed under IC 26-3-7 in which grain:
(A) may be stored for hire; or
(B) is used for grain bank storage; and
that is operated under one (1) ownership and run from a single office; or
(2) any facility licensed under the United States Warehouse Act.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-24
"Warehouseman"
Sec. 24. "Warehouseman" means a person engaged in the business of operating a warehouse for storing, shipping, or handling grain for hire that holds a valid warehouseman's license under IC 26-3-7 or the United States Warehouse Act.
As added by P.L.250-1995, SEC.1.

IC 26-4-1-25
"Warehouse receipt"
Sec. 25. "Warehouse receipt" means any of the following:
(1) A warehouse receipt issued under the Public Grain Warehouse and Warehouse Receipts Act in accordance with the Uniform Commercial Code.
(2) A warehouse receipt issued under IC 26-3-7.
(3) A warehouse receipt issued under the United States Warehouse Act.
As added by P.L.250-1995, SEC.1.



CHAPTER 2. GRAIN BUYERS REGISTRATION

IC 26-4-2-1
Registration; fee
Sec. 1. (a) Except as provided in subsection (c), a grain buyer shall, beginning on May 1, 1996 register with the board.
(b) A grain buyer that is not a grain buyer or warehouse licensed under:
(1) IC 26-3-7; or
(2) the United States Warehouse Act;
shall pay to the board a registration fee of one hundred dollars ($100).
(c) A producer who buys less than fifty thousand (50,000) bushels of grain annually for the buyer's own use as seed or feed is not required to register under this section.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.2.

IC 26-4-2-2
Reports
Sec. 2. (a) A grain buyer shall register with the board. When registering, the grain buyer shall report the following:
(1) the grain buyer's name;
(2) the headquarter's address and every Indiana address at which the buyer buys from the producers;
(3) the buyer's telephone number at each address reported under subdivision (2); and
(4) whether the buyer is a warehouse.
(b) A grain buyer registered under this chapter shall report any change in registration information not later than thirty (30) days after the change.
As added by P.L.250-1995, SEC.1.

IC 26-4-2-3
Deadline for filing
Sec. 3. The board shall determine the deadline for filing the registration.
As added by P.L.250-1995, SEC.1.

IC 26-4-2-4
Inspections
Sec. 4. The corporation, the board, a representative of the board, or the agency may in accordance with IC 26-4-4-7 inspect the books and records of a grain buyer registered under this chapter to confirm that the grain buyer is complying with the provisions of this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-2-5
Cost of administration; deposits      Sec. 5. The board shall pay the cost of administering the grain buyer's registration out of the registration fee paid to the board. The board shall deposit money not needed to administer the grain buyer's registration into the fund.
As added by P.L.250-1995, SEC.1.



CHAPTER 3. INDIANA GRAIN INDEMNITY CORPORATION

IC 26-4-3-1
Establishment as a public body corporate
Sec. 1. The Indiana grain indemnity corporation is established. The corporation is a public body corporate and politic, and though it is separate from the state, the exercise by the corporation of its powers constitutes an essential governmental function. The corporation may sue and be sued and plead and be impleaded.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-2
Board of directors; establishment; powers and duties; members
Sec. 2. (a) The corporation's board is created. The governing powers of the corporation are vested in the board, which is composed of thirteen (13) members as described in subsections (b) and (c).
(b) The board consists of the following ten (10) voting members:
(1) Two (2) members appointed by the largest Indiana organization representing the interests of grain and feed dealers in Indiana.
(2) Two (2) members appointed by the largest Indiana organization representing general farm interests in Indiana.
(3) One (1) member appointed by the second largest Indiana organization representing general farm interests in Indiana.
(4) One (1) member appointed by the largest Indiana organization exclusively representing the interests of corn producers.
(5) One (1) member appointed by the largest Indiana organization exclusively representing the interests of soybean producers in Indiana.
(6) One (1) member appointed by the largest Indiana organization representing the interests of bankers in Indiana.
(7) One (1) member appointed by the second largest Indiana organization representing the interests of bankers in Indiana.
(8) One (1) member appointed by the largest Indiana organization representing the interests of the seed trade in Indiana.
The members appointed under subdivisions (2) through (5) must be producers.
(c) The board consists of the following three (3) nonvoting members:
(1) The attorney general.
(2) The treasurer of state.
(3) The director of the agency, who shall serve as the chairperson.
(d) The attorney general and treasurer of state may each designate a representative to serve on the board.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.3.
IC 26-4-3-3
Board of directors; term; vacancies
Sec. 3. (a) A member of the board appointed under section 2(b) of this chapter:
(1) serves for a four (4) year term;
(2) is entitled to the same per diem and mileage allowances provided by law for state employees; and
(3) may be reappointed.
(b) A vacancy created by a member described in subsection (a) shall be filled by the appointing body of the person who created the vacancy. The replacement board member shall fill the vacancy for the unexpired term of the previous member.
(c) A vacancy in the membership of the board does not impair the right of a quorum to exercise all the rights and perform all the duties of the board and corporation.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-4
Board of directors; quorum
Sec. 4. (a) Except as provided in subsection (b), six (6) voting members constitute a quorum. The affirmative votes of at least six (6) voting members are necessary for any action to be taken by the board.
(b) A meeting may be adjourned by less than six (6) members.
As added by P.L.250-1995, SEC.1. Amended by P.L.115-1999, SEC.4.

IC 26-4-3-5
Board of directors; meetings
Sec. 5. The board shall meet at least two (2) times each year. One (1) meeting of the board must be held in May.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-6
Board of directors; notice of meetings
Sec. 6. (a) Except as provided in subsection (b), a member of the board must be given at least five (5) days written notice of the meetings.
(b) A member of the board may waive any notice required by this section or bylaws of the corporation before or after the date and time stated in the notice. The waiver by the board member entitled to the notice must be in writing and be hand delivered or mailed to the corporation for inclusion in the minutes or filing with the corporate records.
(c) A board member's attendance at a meeting waives any objection:
(1) to the lack of a notice or a defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) to consideration of a particular matter at the meeting that is

not within the purpose or purposes described in the notice, unless the member objects to considering the matter when it is presented.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-7
Board of directors; duties
Sec. 7. The board shall do the following:
(1) Adopt rules, create forms, and establish guidelines to implement this article.
(2) Collect and deposit all producer premiums authorized under IC 26-4-4-4 into the fund for investment by the board.
(3) Initiate any action it may consider necessary to compel the grain buyer against whom an awarded claim arose to repay to the fund the sums that are disbursed from the fund in relation to each claim.
(4) Initiate any action it may consider necessary to compel the claimant whose claim arose due to a failure to participate in any legal proceeding in relation to the claim.
(5) Within five (5) business days of receiving notice of failure of a grain buyer, publish notice of the failure in a manner described in IC 5-3.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-8
Board of directors; liability
Sec. 8. A member of the board or other person acting on behalf of the corporation is not personally liable for damage or injury resulting from the performance of the member's or person's duties under this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-9
Powers and duties of corporation
Sec. 9. (a) The corporation may do or shall have any of the following:
(1) Perpetual succession by its corporate name as a corporate body.
(2) Adopt and make use of an official seal and alter the same at pleasure.
(3) Adopt, amend, and repeal bylaws consistent with the provisions of this article for the regulation and conduct of the corporation's affairs and prescribe rules and policies in connection with the performance of the corporation's functions and duties.
(4) Use the services of the agency and the attorney general when considered necessary in the execution of the duties of the board.
(5) Accept gifts, devises, bequests, grants, loans, appropriations, revenue sharing, other financing and assistance, and any other

aid from any source and agree to and comply with any attached conditions.
(6) Procure insurance against any loss in connection with its operations in the amounts and from the insurers as it considers necessary or desirable.
(7) Borrow money from a bank, an insurance company, an investment company, or any other person. The corporation may negotiate the terms of a loan contract. The contract must provide for repayment of the money in not more than forty (40) years and that the loan may be prepaid. The loan contract must plainly state that it is not an indebtedness of the state but constitutes a corporate obligation solely of the corporation and is payable solely from revenues of the corporation or any appropriations from the state that might be made to the corporation for that purpose.
(8) Include in any borrowing amounts considered necessary by the corporation to pay financing charges, interest on the obligations, consultant, advisory, and legal fees, and other expenses necessary or incident to such borrowing.
(9) Employ personnel as may be required in the judgment of the corporation, and fix and pay compensation from money available to the corporation from the administrative expenses account.
(10) Make, execute, and carry out any and all contracts, agreements, or other documents with any governmental agency or any person, corporation, limited liability company, association, partnership, or other organization or entity necessary or convenient to accomplish the purposes of this article.
(11) Upon the request of the director of the agency and the approval of the board, make payment from the fund when the payment is necessary for the purpose of compensating claimants in accordance with the provisions of IC 26-4-6.
(12) Have powers necessary or appropriate for the exercise of the powers specifically conferred upon the corporation and all incidental powers customary in corporations.
(b) The corporation or the board may use the services of a person other than the attorney general to collect money owed to the fund or to litigate claims concerning money owed to the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-3-10
Code of ethics
Sec. 10. (a) The corporation shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.     (b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.18.



CHAPTER 4. INDIANA GRAIN INDEMNITY FUND

IC 26-4-4-1
Establishment of fund; fiscal year
Sec. 1. (a) The Indiana grain indemnity fund is established for the purpose of providing money to pay producers for losses incurred due to the failure of a grain buyer or warehouseman. The fund shall be administered by the board of the corporation.
(b) The fund shall operate on a fiscal year of July 1 to June 30.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.18.



CHAPTER 5. WITHDRAWAL FROM AND REENTRY INTO THE GRAIN INDEMNITY PROGRAM

IC 26-4-5-1
Refunds; form, restrictions, extension, notice
Sec. 1. (a) A producer upon and against whom a producer premium is charged and collected under the provisions of this chapter may demand of and by complying with this chapter receive from the fund through the board a refund of the producer premiums collected from the producer.
(b) The board shall develop the form on which a demand for a refund must be filed. The board shall make the form available to grain buyers, producers, and the public upon request.
(c) Except as provided in subsection (d), a demand for a refund under this section is only valid if:
(1) made in writing and:
(A) hand delivered; or
(B) sent by first class mail;
to the board; and
(2) delivered or sent to the board not more than twelve (12) months after the premium was collected.
(d) The board may for good cause grant an extension for filing a demand for a refund under this chapter.
(e) A producer that requests and receives a refund under this section is not protected and will not be compensated by the grain indemnity program.
(f) Before January 1 of each year in which producer premiums were collected during the immediately preceding calendar year, the board shall send a notice to each producer who requested a refund of producer premiums in any previous year. The notice must inform the producer of the time frame in which a request for a refund must be made and the method of filing for a refund.
As added by P.L.250-1995, SEC.1.

IC 26-4-5-2
Reentry into program; conditions; date coverage commences
Sec. 2. (a) A producer who has received a refund of a producer premium under section 1 of this chapter and has made a request for reentry may reenter the grain indemnity program if the following conditions are satisfied:
(1) The producer petitions the board for approval of reentry into the grain indemnity program by hand delivering or sending by certified mail, return receipt requested, a written request in a form required by the board.
(2) The board reviews the producer's petition for reentry and approves the petition.
(3) The producer pays into the fund:
(A) all previous producer premium refunds; and
(B) interest on the refunds;         as determined by the board.
(b) A producer that reenters the grain indemnity program under subsection (a)(3) is protected by the program from the time all previous producer premium refunds and interest on the refunds are paid to the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-5-3
Noncoverage of producer
Sec. 3. A producer is not protected by the grain indemnity program if the producer:
(1) failed to pay the producer premiums before a failure that causes the producer to lose money;
(2) asked for a refund under section 1 of this chapter; or
(3) sold grain to an unregistered grain buyer or stored grain with a warehouse not licensed under IC 26-3-7 or the United States Warehouse Act.
As added by P.L.250-1995, SEC.1. Amended by P.L.173-1999, SEC.19.



CHAPTER 6. PAYMENTS TO PRODUCERS UNDER THE GRAIN INDEMNITY PROGRAM

IC 26-4-6-1
Restrictions on use of fund; nonseverability of provision
Sec. 1. (a) Except as provided in section 2 of this chapter, the money in the fund:
(1) is not available for any purpose other than the payment of valid claims or refunds to producers who do not want to participate in the fund; and
(2) may not be transferred to any other fund.
(b) The limiting and nontransferability provision of subsection (a) is declared to be nonseverable from the whole of this article. If subsection (a) is held to be invalid, repealed, or substantially amended, this article shall immediately become invalid and the money remaining in the fund shall be distributed to participants in the fund in a manner that is proportional to the amount of producer premiums each producer paid to the fund.
As added by P.L.250-1995, SEC.1.



CHAPTER 7. RULES

IC 26-4-7-1
Authority
Sec. 1. The agency, corporation, and board have authority to publish and adopt rules consistent with this article.
As added by P.L.250-1995, SEC.1.

IC 26-4-7-2
Disciplinary action
Sec. 2. This article does not limit the authority of the director of the agency to take disciplinary action against a grain buyer or warehouseman licensed under IC 26-3-7 for a violation of IC 26-3-7, this article, or the rules of the agency.
As added by P.L.250-1995, SEC.1.

IC 26-4-7-3
Effect of repayment to fund
Sec. 3. The repayment in full of all obligations to the fund by a grain buyer or warehouseman does not nullify or modify the effect of any other disciplinary proceeding brought under IC 26-3-7 or this article.
As added by P.L.250-1995, SEC.1.



CHAPTER 8. PENALTIES

IC 26-4-8-1
Failure to collect or pay premiums
Sec. 1. A person who knowingly or intentionally refuses or fails to:
(1) collect from producers under the program; or
(2) pay producer premiums collected from producers under the program;
commits a Class A misdemeanor. In addition to the criminal penalty under this section, the grain buyer must also pay to the fund money collected from producers and owed to the fund.
As added by P.L.250-1995, SEC.1.

IC 26-4-8-2
Other violations
Sec. 2. A person who knowingly makes any false statement, representation, or certification, or who knowingly fails to make any statement, representation, or certification, in any record, report, or other document filed or required to be filed or maintained by the director, agency, board, or corporation commits a Class A misdemeanor.
As added by P.L.250-1995, SEC.1.

IC 26-4-8-3
Interference with board's or corporation's performance of duties
Sec. 3. Except as permitted by law, a person who willfully or knowingly resists, prevents, impedes, or interferes with the board or other agents or employees of the corporation or the board in the performance of the duties assigned under this article commits a Class A misdemeanor.
As added by P.L.250-1995, SEC.1.









TITLE 27. INSURANCE

ARTICLE 1. DEPARTMENT OF INSURANCE

CHAPTER 1. DEPARTMENT CREATED

IC 27-1-1-1
Creation; functions
Sec. 1. There is hereby created a department in the state government of the state of Indiana which shall be known as the department of insurance. Said department shall have charge of the organization, supervision, regulation, examination, rehabilitation, liquidation, and/or conservation of all insurance companies to which this title is applicable, shall have charge of the enforcement, administration, and execution of the provisions of this title and the provisions of any other statute applicable to insurance companies, to the insurance department, or to the insurance commissioner, and shall exercise such other powers and perform such other duties as may at any time be imposed or conferred on the department by law. Wherever by any of the provisions of any statute any right, power, or duty is imposed or conferred on the department, the right, power, or duty so imposed or conferred shall be possessed and exercised by the insurance commissioner, unless otherwise provided in that statute, or unless any such right, power, or duty is delegated to the duly appointed deputies, assistants, or employees of the department, or any of them, by an appropriate rule or order of the insurance commissioner.
(Formerly: Acts 1945, c.351, s.1.) As amended by P.L.252-1985, SEC.1.



CHAPTER 2. APPLICATION OF ARTICLE; DEFINITIONS

IC 27-1-2-1
Citation
Sec. 1. IC 27-1-2 through IC 27-1-20 shall be known and may be cited as the Indiana Insurance Law.
(Formerly: Acts 1935, c.162, s.1.) As amended by P.L.252-1985, SEC.3.

IC 27-1-2-2
Application of article
Sec. 2. This article shall be applicable to all persons, firms, partnerships, corporations, associations, orders, societies, and systems and to associations operating as Lloyds, interinsurers, or individual underwriters authorized as of March 8, 1935, to make insurance under the provisions of any statute enacted prior to March 8, 1935, or organized or incorporated before or after March 8, 1935, under the provisions of any statute of this state, or which are doing or attempting to do, or which are representing that they are doing an insurance business in this state, or which are in process of organization for the purpose of doing or attempting to do such business. All domestic, foreign, and alien companies authorized to do business in this state shall be subject to this article; however, any not-for-profit corporation which pays death benefits to the owner of a valuable registered horse on the death of said horse shall for that purpose not be subject to this article.
(Formerly: Acts 1935, c.162, s.2; Acts 1973, P.L.269, SEC.1.) As amended by P.L.252-1985, SEC.4; P.L.8-1993, SEC.408.

IC 27-1-2-2.5
Health insurance providers; registration
Sec. 2.5. A person or other entity that provides coverage in Indiana for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, optometric, or podiatric expenses, whether coverage is by direct payment, reimbursement, or other means, shall:
(1) register with the commissioner; and
(2) indicate in the registration if the coverage provided by the person or other entity is an employee benefit plan subject to the Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.147-1990, SEC.1.

IC 27-1-2-3
Definitions
Sec. 3. As used in this article, and unless a different meaning appears from the context: (a) "Insurance" means a contract of insurance or an agreement by which one (1) party, for a consideration, promises to pay money or its equivalent or to do an act

valuable to the insured upon the destruction, loss or injury of something in which the other party has a pecuniary interest, or in consideration of a price paid, adequate to the risk, becomes security to the other against loss by certain specified risks; to grant indemnity or security against loss for a consideration.
(b) "Commissioner" means the "insurance commissioner" of this state.
(c) "Department" means "the department of insurance" of this state.
(d) The term "company" or "corporation" means an insurance company and includes all persons, partnerships, corporations, associations, orders or societies engaged in or proposing to engage in making any kind of insurance authorized by the laws of this state.
(e) The term "domestic company" or "domestic corporation" means an insurance company organized under the insurance laws of this state.
(f) The term "foreign company" or "foreign corporation" means an insurance company organized under the laws of any state of the United States other than this state or under the laws of any territory or insular possession of the United States or the District of Columbia.
(g) The term "alien company" or "alien corporation" means an insurance company organized under the laws of any country other than the United States or territory or insular possession thereof or of the District of Columbia.
(h) The term "person" includes individuals, corporations, associations, and partnerships; personal pronoun includes all genders; the singular includes the plural and the plural includes the singular.
(k) The term "insurance solicitor" means any natural person employed to aid an insurance producer in any manner in soliciting, negotiating, or effecting contracts of insurance or indemnity other than life.
(l) The term "principal office" means that office maintained by the corporation in this state, the address of which is required by the provisions of this article to be kept on file in the office of the department.
(m) The term "articles of incorporation" includes both the original articles of incorporation and any and all amendments thereto, except where the original articles of incorporation only are expressly referred to, and includes articles of merger, consolidation and reinsurance, and in case of corporations, heretofore organized, articles of reorganization filed in the office of the secretary of state, and all amendments thereto.
(n) The term "shareholder" means one who is a holder of record of shares of stock in a corporation, unless the context otherwise requires.
(o) The term "policyholder" means one who is a holder of a contract of insurance in an insurance company.
(p) The term "member" means one who holds a contract of

insurance or is insured in an insurance company other than a stock corporation.
(q) The term "capital stock" means the aggregate amount of the par value of all shares of capital stock.
(r) The term "capital" means the aggregate amount paid in on the shares of capital stock of a corporation issued and outstanding.
(s) The term "life insurance company" means any company making one or more of the kinds of insurance set out and defined in class 1(a) of IC 27-1-5-1.
(t) The term "casualty insurance company" means any company making the kind or kinds of insurance set out and defined in class 2 of IC 27-1-5-1.
(u) The term "fire and marine insurance company" means any company making the kind or kinds of insurance set out and defined in class 3 of IC 27-1-5-1.
(v) The term "certificate of authority" means an instrument in writing issued by the department to an insurer, which sets out the authority of such insurer to engage in the business of insurance or activities connected therewith.
(w) The term "premium" means money or any other thing of value paid or given in consideration to an insurer, insurance producer, or solicitor on account of or in connection with a contract of insurance and shall include as a part but not in limitation of the above, policy fees, admission fees, membership fees and regular or special assessments and payments made on account of annuities.
(x) The term "insurer" means a company, firm, partnership, association, order, society or system making any kind or kinds of insurance and shall include associations operating as Lloyds, reciprocal or inter-insurers, or individual underwriters.
(y) The terms "assessment plan" and "assessment insurance" mean the mode or plan and the business of a corporation, association or society organized and limited to the making of insurance on the lives of persons and against disability from disease, bodily injury or death by accident, and which provides for the payment of policy claims, accumulation of reserve or emergency funds, and the expenses of the management and prosecution of its business by payments to be made either at stated periods named in the contract or upon assessments, and wherein the insured's liability to contribute is not limited to a fixed sum.
(z) "Agency billed" refers to a system in which an insured pays a premium directly to an insurance agency.
(Formerly: Acts 1935, c.162, s.3; Acts 1963, c.203, s.1.) As amended by Acts 1977, P.L.280, SEC.1; P.L.8-1993, SEC.409; P.L.48-2000, SEC.1; P.L.178-2003, SEC.13.

IC 27-1-2-4
Violation of Indiana Insurance Law
Sec. 4. A person who recklessly violates the Indiana Insurance Law (chapters 2 through 20 of this article) commits a Class A misdemeanor, except as otherwise provided. As added by Acts 1978, P.L.2, SEC.2701. Amended by P.L.82-1998, SEC.1.



CHAPTER 3. GENERAL POWERS AND DUTIES OF THE DEPARTMENT

IC 27-1-3-1
Exemption from individual liability
Sec. 1. Neither the insurance commissioner nor the several officers and employees of the department shall be liable, in their individual capacity, except to the state of Indiana, for any act done or omitted in connection with the performance of their respective duties under the provisions of this article.
(Formerly: Acts 1935, c.162, s.8.) As amended by P.L.252-1985, SEC.5.



CHAPTER 3.1. EXAMINATIONS

IC 27-1-3.1-1
Commissioner
Sec. 1. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-2
Company
Sec. 2. As used in this chapter, "company" means any person engaging in or proposing or attempting to engage in any transaction or kind of insurance or surety business and any person or group of persons who may otherwise be subject to the administrative, regulatory, or taxing authority of the commissioner.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-3
Department
Sec. 3. As used in this chapter, "department" refers to the department of insurance of Indiana.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-4
Examiner
Sec. 4. As used in this chapter, "examiner" means any individual or firm authorized by the commissioner to conduct an examination under this chapter.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-5
Insurer
Sec. 5. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-6
NAIC examiner's handbook
Sec. 6. As used in this chapter, "NAIC examiner's handbook" means the Examiners' Handbook adopted by the National Association of Insurance Commissioners.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-7
Person
Sec. 7. As used in this chapter, "person" means any individual, aggregation of individuals, trust, association, partnership, limited liability company, or corporation, or any affiliate of these entities.
As added by P.L.26-1991, SEC.5. Amended by P.L.8-1993, SEC.410.
IC 27-1-3.1-8
Procedure
Sec. 8. (a) The commissioner or any of the commissioner's examiners:
(1) may conduct an examination under this chapter of any company as often as the commissioner, in the commissioner's sole discretion, considers appropriate; and
(2) shall, at a minimum, conduct an examination of every insurer licensed in Indiana at least once every five (5) years.
(b) In scheduling and determining the nature, scope, and frequency of the examinations, the commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the NAIC examiner's handbook.
(c) For purposes of completing an examination of any company under this chapter, the commissioner may examine or investigate any person, or the business of any person, in so far as such examination or investigation is, in the sole discretion of the commissioner, necessary or material to the examination of the company.
(d) In lieu of an examination under this chapter of any foreign or alien insurer licensed in Indiana, the commissioner may accept an examination report on such company as prepared by the insurance department of the company's state of domicile or port-of-entry state until January 1, 1994. After January 1, 1994, those reports may only be accepted if:
(1) the insurance department that prepared the report was at the time of the examination accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program; or
(2) the examination is performed with the participation of one (1) or more examiners who are employed by an accredited State Insurance Department and who after a review of the examination work papers and report state under oath that the examination was performed in a manner consistent with the standards and procedures required by their insurance department.
As added by P.L.26-1991, SEC.5. Amended by P.L.1-1992, SEC.144.

IC 27-1-3.1-9
Warrant; access to information; refusal; penalties; subpoenas; oaths; order to appear; evidence
Sec. 9. (a) Upon determining that an examination should be conducted, the commissioner or the commissioner's designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe those guidelines and procedures set forth in the NAIC examiner's handbook. The commissioner may also employ such other guidelines or procedures as the commissioner considers appropriate.     (b) Every company or person from whom information is sought, and the officers, directors, and agents of the company or person, must provide to the examiners appointed under subsection (a) timely, convenient, and free access at all reasonable hours at its offices to all books, records, accounts, papers, documents, and any or all computer or other recordings relating to the property, assets, business, and affairs of the company being examined. The officers, directors, employees, and agents of the company or person must facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of any company, by its officers, directors, employees, or agents within the company's control, to submit to examination or to comply with any reasonable written request of the examiners, or the failure of any company to make a good faith effort to require compliance with such a request, is grounds for:
(1) suspension;
(2) refusal; or
(3) nonrenewal;
of any license or authority held by the company to engage in an insurance or other business subject to the commissioner's jurisdiction. The commissioner may proceed to suspend or revoke a license or authority upon the grounds set forth in this subsection under IC 27-1-3-10 or IC 27-1-3-19.
(c) The commissioner and the commissioner's examiners may issue subpoenas, administer oaths, and examine under oath any person as to any matter pertinent to an examination conducted under this chapter. Upon the failure or refusal of any person to obey a subpoena, the commissioner may petition a court of competent jurisdiction, and upon proper showing, the court may enter any order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.
(d) When making an examination under this chapter, the commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. The cost of retaining these examiners shall be borne by the company that is the subject of the examination.
(e) This chapter does not limit the commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action pursuant to this title. Findings of fact and conclusions made pursuant to any examination shall be prima facie evidence in any legal or regulatory action.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.8; P.L.116-1994, SEC.12.

IC 27-1-3.1-10
Reports
Sec. 10. (a) All examination reports shall be comprised of only:
(1) facts:
(A) appearing upon the books, records, or other documents

of the company; and
(B) ascertained from the agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning the affairs of the company; and
(2) conclusions and recommendations that the examiners find reasonably warranted from those facts.
(b) No more than sixty (60) days after the completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the company examined, together with a notice that affords such company examined a reasonable opportunity of not more than thirty (30) days to make a written submission or rebuttal with respect to any matters contained in the examination report. The thirty (30) day period may be extended if the commissioner, in the commissioner's sole discretion, determines that an extension is appropriate or necessary.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.9; P.L.116-1994, SEC.13.

IC 27-1-3.1-11
Review of report; order
Sec. 11. (a) Within thirty (30) days after the end of the period allowed for the receipt of written submissions or rebuttals, the commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant portions of the examiner's workpapers, and enter an order:
(1) adopting the examination report as filed or with modification or corrections;
(2) rejecting the examination report with directions to the examiners to reopen the examination for purposes of obtaining additional data, documentation or information, and refiling the report under this chapter; or
(3) calling for an investigatory hearing with no less than twenty (20) days notice to the company for purposes of obtaining additional documentation, data, information and testimony.
(b) If the examination report reveals that the company is operating in violation of any law, regulation, or prior order of the commissioner, the commissioner may order the company to take any action the commissioner considers necessary and appropriate to cure that violation.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-12
Orders; findings and conclusions; appeal; hearing
Sec. 12. (a) All orders entered under section 11(a) of this chapter shall be accompanied by findings and conclusions resulting from the commissioner's consideration and review of the examination report, relevant examiner workpapers, and any written submissions or rebuttals.     (b) Any order entered under section 11(a) of this chapter shall be considered a final administrative decision that may be appealed under IC 4-21.5-5, and shall be served upon the company by certified mail, together with a copy of the adopted examination report. Within thirty (30) days of the issuance of the adopted report, the company shall file an affidavit stating that each director has received a copy of the adopted report and related orders.
(c) Any hearing conducted under section 11(a)(3) of this chapter by the commissioner or an authorized representative shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the commissioner's review of relevant workpapers or by the written submission or rebuttal of the company. Within twenty (20) days of the conclusion of the hearing, the commissioner shall enter an order under section 11 of this chapter.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.10; P.L.116-1994, SEC.14.

IC 27-1-3.1-13
Hearing
Sec. 13. (a) The commissioner may not appoint an examiner as authorized representative to conduct a hearing. The hearing shall proceed expeditiously with discovery by the company limited to the examiner's workpapers which tend to substantiate any assertions set forth in any written submission or rebuttal. The commissioner or the commissioner's representative may issue subpoenas for the attendance of any witnesses or the production of any documents deemed relevant to the investigation whether under the control of the department, the company, or other persons. The documents produced shall be included in the record and testimony taken by the commissioner or the commissioner's representative shall be under oath and preserved for the record.
(b) This section does not require the department to disclose any information or records which would indicate or show the existence or content of any investigation or activity of a criminal justice agency.
(c) The hearing shall proceed with the commissioner or the commissioner's representative posing questions to the persons subpoenaed. Thereafter, the company and the department may present testimony relevant to the investigation. The commissioner, the department, and the company may cross-examine witnesses. The company and the department shall be permitted to make closing statements and may be represented by counsel of their choice.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.11; P.L.116-1994, SEC.15.

IC 27-1-3.1-14
Confidentiality of report; public inspection; disclosures      Sec. 14. (a) Upon the adoption of an examination report under section 11(a)(1) of this chapter, the commissioner shall continue to hold the content of the examination report as confidential information for a period of thirty (30) days except to the extent provided in section 10(b) of this chapter. Thereafter, the report shall be open for public inspection.
(b) This chapter does not prevent or prohibit the commissioner from disclosing the content of an examination report, preliminary examination report, or results, or any matter relating thereto, to the insurance department of any other state or country, or to law enforcement officials of Indiana or any other state or agency of the federal government at any time, if the agency or office receiving the report or matters relating thereto agrees in writing to hold it confidential and in a manner consistent with this chapter.
(c) If the commissioner determines that regulatory action is appropriate as a result of any examination, the commissioner may initiate any proceedings or actions authorized by law.
(d) This chapter does not limit the commissioner's authority to use and, if appropriate, to make public any final or preliminary examination report, any examiner or company workpapers or other documents, or any other information discovered or developed during the course of any examination in the furtherance of any legal or regulatory action that the commissioner may, in the commissioner's sole discretion, consider appropriate.
As added by P.L.26-1991, SEC.5. Amended by P.L.130-1994, SEC.12; P.L.116-1994, SEC.16.

IC 27-1-3.1-15
Working papers, recorded information, and documents; confidentiality
Sec. 15. All working papers, recorded information, documents, and copies thereof produced by, obtained by, or disclosed to the commissioner or any other person in the course of an examination under this chapter are confidential for the purposes of IC 5-14-3-4, are not subject to subpoena, and may not be made public by the commissioner or any other person, except to the extent provided in section 14 of this chapter. However, access may also be granted to the National Association of Insurance Commissioners. Those parties must agree in writing prior to receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the company to which it pertains has been obtained.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-16
Appointment of examiner; conflict of interest; support staff
Sec. 16. (a) No examiner may be appointed by the commissioner if that examiner, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination under this chapter. However,

this section does not automatically preclude an examiner from being:
(1) a policyholder or claimant under an insurance policy;
(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;
(3) an investment owner in shares of regulated diversified investment companies; or
(4) a settlor or beneficiary of a "blind trust" into which any otherwise impermissible holdings have been placed.
(b) Notwithstanding the requirements of this section, the commissioner may periodically retain on an individual basis qualified actuaries, certified public accountants, and other similar individuals who are independently practicing their professions, even though those persons may from time to time be similarly employed or retained by persons subject to examination under this chapter.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-17
Liability of commissioner, authorized representative, or examiner; attorney's fees
Sec. 17. (a) No cause of action shall arise nor shall any liability be imposed against the commissioner, the commissioner's authorized representatives or any examiner appointed by the commissioner for any statements made or conduct performed in good faith while carrying out the provisions of this chapter.
(b) No cause of action may arise, and no liability be imposed against any person for the act of communicating or delivering information or data to the commissioner or the commissioner's authorized representative or examiner pursuant to an examination made under this chapter, if that act of communication or delivery is performed in good faith and without fraudulent intent or the intent to deceive.
(c) This section does not abrogate or modify in any way any common law or statutory privilege or immunity enjoyed by any person identified in subsection (a).
(d) A person identified in subsection (a) is entitled to an award of attorney's fees and costs if that person is the prevailing party in a civil cause of action for libel, slander or any other relevant tort arising out of that person's activities in carrying out the provisions of this chapter and if the court finds the action was frivolous, unreasonable, groundless, or litigated in bad faith.
As added by P.L.26-1991, SEC.5.

IC 27-1-3.1-18
Financial analysis ratios; written requests; examination synopses; confidentiality
Sec. 18. (a) The commissioner shall provide any financial analysis ratios computed by the Insurance Regulatory Information System of the National Association of Insurance Commissioners within five (5) business days after receiving a written request for those ratios.     (b) All examination synopses concerning insurance companies that are submitted to the department by the Insurance Regulatory Information System of the National Association of Insurance Commissioners are confidential and may not be disclosed by the department.
As added by P.L.26-1991, SEC.5.



CHAPTER 3.5. ANNUAL AUDITED FINANCIAL REPORTS

IC 27-1-3.5-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.244-1989, SEC.2.



CHAPTER 4. REPEALED



CHAPTER 5. CLASSIFICATION OF INSURANCE

IC 27-1-5-1
Authority to write one or more kinds of insurance; restrictions on assessment plan companies; classes of insurance
Sec. 1. A company, including a foreign or alien company authorized to transact business in Indiana, may make all or any one (1) or more of the kinds of insurance and reinsurance comprised in any one (1) of the following classes, subject to the provisions of IC 27-1. However, insurance on the assessment plan is limited to the making of insurance on the lives of persons and against disability from disease, bodily injury or death by accident.
CLASS 1. INSURANCE APPERTAINING TO PERSONS ONLY:
(a) To insure the lives of persons, including insurance against permanent mental or physical disability resulting from accident or disease, or against accidental death combined with a policy for life insurance, and to grant, purchase or dispose of annuities;
(b) To insure against bodily injury or death by accident and against disablement resulting from sickness and every insurance appertaining thereto, including contracts between an insurer and policyholder providing for the indemnification of the policyholder (or the other party) obligated to pay benefits resulting from bodily injury, death by accident, or disablement from sickness in accordance with the provisions of a benefit plan; however, for purposes of Class 2(1) of this section, this provision does not apply;
(c) Within the meaning of "Insurance Appertaining to Persons Only," generally described in Class 1 of this section, are to be included, among other things:
(1) contracts providing for immediate or future life insurance and/or annuity benefits, fundable and/or computable as to cost or payment or both; and
(2) contracts providing for insurance against bodily injury or sickness, a portion of which may be funded;
out of or on the basis of assets in a segregated investment account; the assets being those received by the company from or in relation to contributions, premiums or considerations received by it under such contracts. The establishment of such account shall in no way affect the company's absolute ownership of the investment items to which the account from time to time pertains. A company issuing contracts of the nature described may as to them establish one (1) or more segregated accounts, dependent upon the company's plan of operation.
A segregated investment account established as contemplated in this paragraph (c) shall not be chargeable with liabilities arising out of any other business the company may conduct and which has no specific relation to or dependence upon such account. Any surplus or deficit which may arise in any such segregated investment account by virtue of any guarantee by the company of the value of the assets

allocated to the account, their investment or income, or mortality experience shall be adjusted by withdrawals from or additions to such account so that the assets of such account shall always equal the assets required to satisfy all liabilities arising under contracts fundable by such account.
CLASS 2.
(a) To insure any persons against bodily injury, disablement or death resulting from accident and against disablement resulting from disease and every insurance appertaining thereto;
(b) To insure against loss or damage resulting from accident to, or injury sustained by, an employee or other person for which accident or injury the insured is liable;
(c) To insure against loss or damage by burglary, theft or housebreaking;
(d) To insure glass, its fittings or lettering thereon, against breakage or damage;
(e) To insure against loss from injury to persons or property which results accidentally from steam-boilers, elevators, electrical devices, engines and all machinery and appliances used in connection therewith or operated thereby; and to make inspection of and issue certificates of inspection upon such boilers, elevators, electrical devices, engines, machinery and appliances;
(f) To insure against any loss, expense and/or liability resulting from the ownership, maintenance, use and/or operation of any automobile or other motor vehicle, including complete line coverage on automobiles or other motor vehicles;
(g) To insure against loss or damage by water to any goods or premises arising from the breakage or leakage of sprinklers and/or water-pipes;
(h) To insure against any loss or damage resulting from accident to or injury suffered by any person, for which loss or damage the insured is liable; excepting employer's liability insurance as authorized under subsection (b) of Class 2 of this section;
(i) To insure persons, associations or corporations against loss or damage by reason of the giving or extending of credit;
(j) To insure against loss or damage on account of encumbrances upon or defects in the title to real estate and against loss by reason of the nonpayment of the principal or interest of bonds, mortgages or other evidences of indebtedness;
(k) To become surety or guarantor for any person, partnership or corporation in any position or place of trust or as custodian of money or property, public or private; to become a surety or guarantor for the performances by any person, copartnership or corporation of any lawful obligation, undertaking, agreement or contract of any kind, except contracts or policies of insurance, to become surety or guarantor for the performance of insurance contracts where surety bonds are required by states or municipalities. The business covered by this subsection (k) shall be considered as fidelity and surety obligations and construed as such regardless of any other classification contained in this chapter to the contrary;     (l) To insure against any other casualty or insurance risk specified in the articles of incorporation which lawfully may be made the subject of insurance and for which specific provision is not made in this chapter.
(m) To insure against legal expenses, such as attorneys fees, court costs, witness fees and incidental expenses incurred in connection with the use of the professional services of attorneys at law, in consideration of a specified payment for an interval of time, regardless of whether payment is made by the beneficiaries individually or by a third person for them, so that the total cost incurred by assuming the obligation is spread directly or indirectly among the group, except those expenses resulting from the following:
(1) Retainer contracts made with a single client with the fee based on an estimate of the nature and the amount of services that will be provided to that client, and similar contracts made with a group of clients involved in the same or closely related legal matters (such as class actions).
(2) Plans providing no benefits other than a limited amount of consultation and advice on simple matters either alone or in combination with referral services or the promise of fee discounts for other matters.
(3) Plans providing limited benefits on simple legal matters on a voluntary and informal basis, not involving a legally binding promise, in the context of an employment or educational or similar relationship.
(4) Legal services provided by unions or employee associations to its members in matters solely relating to employment or occupation, and provided, further, that nothing in this chapter shall prohibit group legal services of any other kind.
(5) Payment of fines, penalties, judgments or assessments.
CLASS 3.
(a) To make insurance on buildings and personal property of every description against loss or damage, including loss of use or occupancy, caused by fire, smoke or smudge, lightning or other electrical disturbance, earthquake, windstorm, cyclone, tornado, tempest, hail, frost or snow, ice, sleet, weather or climatic conditions, including excess or deficiency of moisture, flood, rain or drought, rising of the waters of the ocean, or its tributaries, bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, and by explosion, whether fire ensues or not, except explosion of steam-boilers;
(b) To insure against loss or damage from any cause, to crops or farm products and loss of rental value of land used in producing such crops or products;
(c) To insure against loss or damage by water or other fluid to any goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires or of other conduits or containers or by water entering through leaks or openings in buildings and/or water-pipes, and against accidental injury to such

sprinklers, pumps, or other apparatus, conduits, containers or water-pipes;
(d) To insure vessels, boats, cargoes, goods, merchandise, freight, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange, other evidences of debt, bottomry and respondentia interests, and other property against loss or damage by any or all of the risks of lake, river, canal and inland navigation and transportation, and other insurances appertaining to or connected with marine risks, including complete line coverage automobile insurance, and also insurance on any other property or risk, or the use thereof, by reason of any contingency unless the granting of such insurance is contrary to public policy. However, such companies may not grant or make insurance against:
(1) losses arising from explosion of steam boilers;
(2) losses arising from breakage of plate or other glass, except when caused by fire, wind, or hail storm, and except when the loss occurs to glass which is a part of any dwelling house;
(3) risks of the classes commonly known as fidelity insurance and surety bonds;
(4) risks of the classes commonly known as burglary or theft insurance, except as above specifically permitted, and except for the risks to any dwelling house; and
(5) the risk of legal liability by reason of bodily injury to the person except as such liability may result from the ownership, maintenance, use or operation of an automobile.
(Formerly: Acts 1935, c.162, s.59; Acts 1957, c.265, s.1; Acts 1959, c.87, s.1; Acts 1961, c.138, s.2.) As amended by Acts 1978, P.L.129, SEC.1; Acts 1982, P.L.160, SEC.1; P.L.260-1983, SEC.5.



CHAPTER 6. FORMATION OF DOMESTIC COMPANIES

IC 27-1-6-1
Authority to incorporate; excluded kinds of insurance
Sec. 1. Any number of natural persons, not less than seven (7), all of whom are eighteen (18) years of age or older, at least a majority of whom are residents of the state of Indiana and citizens of the United States, may form a corporation under the provisions of this chapter for the purpose of making any kind or kinds of insurance described in any one class set out in IC 27-1-5-1, other than reciprocal, farm mutual, fraternal, and assessment insurance, by complying with the provisions of this chapter.
(Formerly: Acts 1935, c.162, s.61; Acts 1973, P.L.270, SEC.1.) As amended by P.L.252-1985, SEC.15.



CHAPTER 6.5. REDOMESTICATION OF INSURERS

IC 27-1-6.5-1
Foreign insurers; qualification as domestic insurer; requirements
Sec. 1. (a) Any foreign insurance company which is admitted to transact business in Indiana may, upon complying with the requirements for formation of a domestic company under IC 27-1-6, become a domestic insurer. When those requirements have been met, the commissioner may issue a certificate of authority, under IC 27-1-3-20, to permit the company to transact business in the state as a domestic company.
(b) A company which changes its status from foreign to domestic under subsection (a) has all the rights, titles, and interests in the assets of the original corporation, as well as all of its liabilities and obligations. The company shall be recognized as a company formed under the laws of this state as of the date of its incorporation in its original domiciliary state.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-2
Domestic insurers; transfer of domicile to another state; approval
Sec. 2. Any domestic insurance company may, upon the approval of the commissioner, transfer its domicile from this state to any other state in which it is admitted to transact business. The commissioner shall approve the proposed transfer of domicile, unless he determines that the transfer is contrary to the best interests of the company's policyholders. If the commissioner does not approve the transfer, he shall give the company written notice of the refusal and the reasons for it within thirty (30) days after the date the request for transfer was made. If the request for transfer is granted, and the company is otherwise qualified, it may operate in this state as a foreign insurer without interruption in licensing.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-3
Foreign insurers; change of domicile to another foreign state; merger or consolidation conditions
Sec. 3. Any foreign insurance company admitted to transact business in this state may, upon proper notice to the commissioner, change its domicile by merger, consolidation, or otherwise to another foreign state without interruption of its licensing and without reapplying as a foreign insurer if:
(1) the change in domicile does not result in a reduction in the company's assets or surplus below the requirements for admission as a foreign insurer under IC 27-1-17-5;
(2) there is no substantial change in the lines of insurance to be written by the company; and
(3) the change in domicile has been approved by the supervising regulatory officials of both the former and new state of

domicile.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-4
Transfer of domicile to another state; requisites
Sec. 4. Each insurer admitted to transact business in this state that transfers its domicile to any other state shall notify the commissioner of the proposed transfer and shall file promptly with him any necessary amendments to articles of incorporation, charters, bylaws, and other corporate documents.
As added by Acts 1980, P.L.170, SEC.1.

IC 27-1-6.5-5
Transfer of domicile to this or another state; effectiveness of certificate of authority
Sec. 5. When any insurer admitted to transact business in this state transfers its domicile to this or any other state, its certificate of authority, insurance producers' appointments and licenses, policy forms, rates, authorizations, and other filings and approvals which existed at the time of the transfer, remain in effect after the transfer of domicile occurs.
As added by Acts 1980, P.L.170, SEC.1. Amended by P.L.178-2003, SEC.15.

IC 27-1-6.5-6
Regulations
Sec. 6. The commissioner may develop and promulgate regulations, under IC 4-22-2, to carry out the purposes of this chapter.
As added by Acts 1980, P.L.170, SEC.1.



CHAPTER 7. GENERAL CORPORATE POWERS AND RESPONSIBILITIES OF INSURANCE COMPANIES

IC 27-1-7-1
"Corporation" defined
Sec. 1. The term "corporation", as used in this chapter and IC 27-1-8, means any company organized or reorganized under the provisions of this article and any company organized or reorganized under the provisions of any statute of this state enacted prior to March 8, 1935.
(Formerly: Acts 1935, c.162, s.79.) As amended by P.L.252-1985, SEC.25.



CHAPTER 7.5. INDEMNIFICATION OF DIRECTORS

IC 27-1-7.5-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" has the meaning set forth in IC 27-1-2-3. The term also includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-2
"Director" defined
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. The term includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" includes counsel fees.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-5
"Official capacity" defined
Sec. 5. (a) As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on

behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.266-1987, SEC.6. Amended by P.L.5-1988, SEC.141.

IC 27-1-7.5-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-8
Conditional indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith;
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in its best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to its best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-9 Mandatory indemnification of director for expenses incurred in successful defense
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-10
Advancement of expenses before final disposition; conditions
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-11
Court ordered indemnification; determination
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines that:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in section 8 of this chapter. As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-12
Determination of permissible indemnification; authorization of indemnification and evaluation as to reasonableness of expenses
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate).
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-13
Indemnification of corporate employees other than directors
Sec. 13. The following apply unless a corporation's articles of incorporation provide otherwise:
(1) An officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter and is entitled to apply for court ordered indemnification under section 11 of this chapter, in each case to the same extent as a director.
(2) The corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director.
(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the

extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-14
Liability insurance purchased and maintained by corporation
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by the individual in that capacity or arising from the individual's status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.266-1987, SEC.6.

IC 27-1-7.5-15
Limitation of remedies; effect of chapter
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders of a stock company, or members or shareholders of a mutual company qualified to elect directors; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding of a stock company or of all the members or policyholders of a mutual company authorized to elect directors.
(b) If the articles of incorporation, bylaws, resolutions of the board of directors or of the shareholders, or other duly adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the shareholders, members, or directors or other duly adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, officer, employee, or agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.266-1987, SEC.6.



CHAPTER 8. PROCEDURES FOR AMENDING ARTICLES OF INCORPORATION

IC 27-1-8-1
Authority to amend
Sec. 1. Any corporation may, at any time, amend its articles of incorporation without limitation so long as the articles as amended would have been authorized by this article as original articles, by complying with the provisions of this chapter.
(Formerly: Acts 1935, c.162, s.101.) As amended by P.L.252-1985, SEC.32.



CHAPTER 9. MERGER, CONSOLIDATION, AND REINSURANCE

IC 27-1-9-1
Authority to merge, consolidate, or reinsure
Sec. 1. Subject to the provisions of this article and IC 27-6-1.1, any domestic corporation is authorized and empowered to:
(1) merge or consolidate with any other domestic company;
(2) merge or consolidate with any foreign company, including any foreign company organized as a stock, mutual, nonstock, nonprofit, fraternal benefit, mutual benefit, or medical or hospital service company under the insurance or other laws of the foreign company's state of domicile, if the surviving company meets the requirements for authorization to engage in the insurance business in this state, and provided such merger or consolidation is authorized by the laws of the state, or territory in which such foreign company is organized;
(3) subject to the requirements of IC 27-6-1.1-5, reinsure under an agreement of assumption reinsurance all or a portion of its risks with another domestic company or with any foreign or alien company authorized to engage in the insurance business in this state; and
(4) subject to the requirements of IC 27-6-1.1-5, reinsure under an agreement of assumption reinsurance all or a portion of the risks of another domestic company or of a foreign or alien company whether such company is or is not authorized to engage in the insurance business in this state.
(Formerly: Acts 1935, c.162, s.114; Acts 1941, c.115, s.1; Acts 1969, c.164, s.2.) As amended by P.L.260-1983, SEC.2; P.L.185-1997, SEC.3.



CHAPTER 10. VOLUNTARY DISSOLUTION

IC 27-1-10-1
Surrender of certificate of incorporation; time; procedure
Sec. 1. With the approval in writing of the department, the incorporators named in the articles of incorporation of any corporation organized under the provisions of this article may surrender the certificate of incorporation and all of the corporate rights and franchises of the corporation at any time within one (1) year from the date of the issuance of the certificate and before the issuance of any of the shares of capital stock of the corporation and before the beginning by it of the business for which it was formed, by presenting to the secretary of state at his office, accompanied by the fees prescribed by law, a certificate in triplicate, signed and verified by the joint and several oaths of a majority of the incorporators in the form prescribed by the secretary of state, showing that no shares of the capital stock of the corporation have been issued and that the amount, if any, actually paid in on the shares, less any part thereof disbursed for necessary expenses, had been returned to those entitled thereto, that such business has not been begun, that no debts remain unpaid, and that they surrender all rights and franchises.
(Formerly: Acts 1935, c.162, s.131.) As amended by P.L.252-1985, SEC.47.

IC 27-1-10-2
Submission of question of dissolution; vote of shareholders, members, or policyholders
Sec. 2. Any corporation organized under the provisions of this article may liquidate its affairs and dissolve in the following manner:
(1) Whenever the board of directors by a resolution adopted by a majority vote of the members of such board shall deem it advisable to submit the question of dissolution, or whenever the board of directors shall be required in writing by the holders of a majority of the outstanding shares of capital stock, if a stock company, or a majority of the members or policyholders, if other than a stock company, to submit the question of dissolution, the board of directors shall submit the question of dissolving the company to a vote of the shareholders, members, or policyholders of a company entitled to vote in respect thereof at such meeting thereof as may be designated in such request, or, in the absence of such request or of such designation, in such resolution, the designated meeting may be an annual meeting of shareholders, members or policyholders, entitled to vote in respect thereof. If the designated meeting is an annual meeting, notice of the submission of the question of dissolution shall be included in the notice of such annual meeting. If the designated meeting is a special meeting of the shareholders, members, or policyholders entitled to vote in respect thereof, such special meeting shall be called by the board of directors, and notice of such meeting

shall be given at the time and in the manner as provided in IC 27-1-7-7.
(2) The question of dissolving the corporation shall be submitted to a vote of the shareholders, members, or policyholders entitled to vote in respect thereof at the meeting designated as provided in this section, and the dissolution shall be authorized upon receiving the affirmative votes of the holders of two-thirds (2/3) of the outstanding shares entitled to vote in respect thereof, if a stock company, or not less than two-thirds (2/3) of the members or policyholders entitled to vote, if other than a stock company. The shareholders, members, or policyholders of a corporation entitled to vote in respect to dissolution of the corporation shall be the shareholders entitled to vote under IC 27-1-7-8 and the members or policyholders entitled to vote under IC 27-1-7-9.
(Formerly: Acts 1935, c.162, s.132.) As amended by P.L.252-1985, SEC.48.

IC 27-1-10-3
Reinsurance of noncancellable policies
Sec. 3. Nothing contained in this article shall authorize or be construed to authorize the dissolution of any life insurance company or health and accident insurance company having noncancellable policies in force, after the same shall have commenced business, unless and until all of its policies shall have been reinsured, to the satisfaction of the commissioner, in a solvent life insurance company or health and accident insurance company respectively.
(Formerly: Acts 1935, c.162, s.133.) As amended by P.L.252-1985, SEC.49.

IC 27-1-10-4
Publication of notice of dissolution; payment of debts and liabilities; distribution of remaining assets; disposal of unclaimed distributive shares
Sec. 4. Upon authorization of the dissolution, the board of directors shall then proceed to:
(a) Cause a notice that the corporation is about to be dissolved to be published at least once in a newspaper of general circulation, printed and published in the English language, in the county in which the principal office of the corporation is located, and at least once in a newspaper of general circulation, printed and published in the English language in the city of Indianapolis, Marion County, Indiana, and to be mailed to each creditor of the corporation;
(b) Collect all of the corporate assets;
(c) Pay and discharge all of the corporate debts and liabilities; and
(d) After the expiration of a period of thirty (30) days following the publication and mailing of said notice, distribute the remaining corporate assets and property among the shareholders, members or policyholders according to their respective interests.
In case the holders of shares or policies are unknown or shall fail or refuse to accept their distributive shares in such property and

assets, or are under any disability, or can not be found, after diligent inquiry or in case the ownership of any shares or policies is in dispute, the board of directors shall deposit the distributive portions of such shares of stock or policies with the clerk of the circuit court in the county in which the principal office is located for the use and benefit of those who may be lawfully entitled thereto, and such deposit shall have the same force and effect as if payment had been made directly to and accepted by the persons lawfully entitled thereto. Such distributive shares shall be paid over by such clerk to such shareholders or policyholders, respectively, or to the lawful owner of the shares or policies, the ownership of which has been in dispute, or to their respective legal representatives, upon satisfactory proof being made to such clerk of their respective rights thereto.
(Formerly: Acts 1935, c.162, s.134.)

IC 27-1-10-5
Articles of dissolution; contents; executions; approval
Sec. 5. The corporation shall then execute and file, in the manner provided in this chapter, articles of dissolution, setting forth the following:
(a) The name of the corporation.
(b) The place where its principal office is located.
(c) The date of the meeting of the shareholders, members, or policyholders at which the dissolution was authorized and a copy of the notice of such meeting.
(d) A copy of the resolution of the shareholders, members, or policyholders authorizing the dissolution.
(e) The manner of its adoption and the vote by which it was adopted.
(f) A copy of the notice published and mailed as provided in this chapter.
(g) The names and addresses of the then existing directors and officers of the corporation.
(h) A complete itemized list of all the corporate debts and liabilities of the corporation existing at the time of the adoption of such resolution and thereafter incurred, and the date and manner of payment of each such debt and liability.
(i) A complete itemized list of all the corporate assets and property distributed to its shareholders, members, or policyholders, the name of each such shareholder, member, or policyholder, the amount distributed to each, and the date of distribution.
The articles of dissolution shall be executed in triplicate originals, in the form prescribed by the department, and signed by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified by the oaths of the officers signing the same, and shall be presented in triplicate originals to the department at its office accompanied by the proof of publication of the notice required by section 4 of this chapter. The department is hereby authorized, in its discretion, to approve or disapprove the articles of

dissolution and proof of publication. If the department shall approve the articles of dissolution and proof of publication, it shall endorse its approval thereon as required in IC 27-1-6-8 and present the same to the attorney general of the state of Indiana for examination. In the event the attorney general approves the articles of dissolution and proof of publication he shall certify his approval thereon as required in IC 27-1-6-9 and return the same to the department when the articles of dissolution and proof of publication have been approved by the attorney general and returned to the department.
(Formerly: Acts 1935, c.162, s.135.) As amended by P.L.252-1985, SEC.50.

IC 27-1-10-6
Articles of dissolution; duties of secretary of state
Sec. 6. Then the department shall present the same to the secretary of state for the state of Indiana. If the secretary of state finds that the articles of dissolution and proof of publication conform to law he shall indorse his approval upon each of the triplicate copies of the articles, and the proof of publication, and when all fees have been paid as required by law, he shall file one (1) copy of the articles of dissolution and the proof of publication in his office and issue a certificate of dissolution to the corporation, and shall return the certificate of dissolution to the corporation together with the two (2) remaining copies of the articles of dissolution, bearing the indorsement of his approval, to the corporation or its representatives.
(Formerly: Acts 1935, c.162, s.136.)

IC 27-1-10-7
Articles of dissolution; filing certified copies; surrender of certificate of authority; recording
Sec. 7. (a) The corporation shall then file a certified copy of the articles of dissolution with the department, and present to the department its certificate of authority issued or renewed under IC 27-1-6-18 for cancellation. The department shall file the certified copy of the articles of dissolution and shall cancel the said certificate of authority and endorse the cancellation thereon, and return the cancelled certificate of authority to the corporation or its representatives.
(b) The corporation shall then file for record with the county recorder of the county in which the articles of incorporation were or should have been recorded, as provided in IC 27-1-6-13, one (1) of the triplicate originals of the articles of dissolution bearing the endorsement of the approval of the secretary of state as provided for in section 6 of this chapter.
(Formerly: Acts 1935, c.162, s.137.) As amended by P.L.252-1985, SEC.51.

IC 27-1-10-8
Final dissolution; pending liabilities
Sec. 8. (a) Upon the issuance of the certificate of dissolution and

the recording of the articles of dissolution, as provided in section 7 of this chapter, the corporation shall be dissolved and its existence shall cease.
(b) The dissolution of any corporation in accordance with the provisions of this article shall not take away or impair any remedy against such corporation, its directors, officers, or shareholders, for any liability incurred by the corporation previous to its dissolution if suit is brought and service of process is had, as provided by the laws of this state, within two (2) years after the date of such dissolution.
(Formerly: Acts 1935, c.162, s.138.) As amended by P.L.252-1985, SEC.52.



CHAPTER 11. REORGANIZATION OF EXISTING INSURANCE COMPANIES

IC 27-1-11-1
Authority to reorganize; reorganization of mutual company as stock company unauthorized
Sec. 1. Any stock company or mutual company organized before March 8, 1935, under any of the laws of this state may reorganize under the provisions of this article and thereafter avail itself of the rights, privileges, immunities, and franchises provided by this article by complying with the provisions of this chapter. Nothing in this chapter shall be construed or interpreted as permitting or authorizing the reorganization of a mutual company as a stock company.
(Formerly: Acts 1935, c.162, s.139.) As amended by P.L.252-1985, SEC.53.

IC 27-1-11-2
Articles; approval by directors
Sec. 2. The board of directors of such company desiring to reorganize under this article shall, by resolution adopted by a majority vote of the members of such board, approve the articles of reorganization setting forth:
(1) the name of the corporation;
(2) the location of its principal office;
(3) the date of its incorporation or organization;
(4) a designation of the statute under which it was organized;
(5) a declaration that it accepts all of the terms and provisions of this article; and
(6) a restatement of such provisions of its articles of incorporation or association as may be deemed desirable so long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a corporation organized under this article.
(Formerly: Acts 1935, c.162, s.140.) As amended by P.L.252-1985, SEC.54.

IC 27-1-11-3
Articles; submission to shareholders, members, or policyholders; vote required; eligibility to vote
Sec. 3. (a) The resolution of the board of directors approving the articles of reorganization shall direct that the articles be submitted to a vote of the shareholders, members, or policyholders of such corporation entitled to vote in respect thereof, at a designated meeting thereof, which may be an annual meeting of shareholders, members, or policyholders or a special meeting of the shareholders, members, or policyholders, entitled to vote in respect thereof. If the designated meeting is an annual meeting, notice of the submission of the articles of reorganization shall be included in the notice of such annual meeting. If the designated meeting is a special meeting of the shareholders, members, or policyholders entitled to vote in respect

thereof, such meeting shall be called by the resolution designating the meeting, and notice of such meeting shall be given at the time and in the manner as provided in IC 27-1-7-7.
(b) The articles of reorganization so approved shall be submitted to a vote of the shareholders, members, or policyholders entitled to vote in respect thereof at the meeting directed by the resolution of the board of directors approving the articles, and shall be adopted upon receiving the affirmative vote of the holders of two-thirds (2/3) of the outstanding shares entitled to vote in respect thereof, if a stock company, or not less than two-thirds (2/3) of the members or policyholders present and voting at such meeting, if other than a stock company. The shareholders, members, or policyholders of a corporation entitled to vote in respect of the organization of such corporation shall be the shareholders entitled to vote under IC 27-1-7-8 and the members or policyholders entitled to vote under IC 27-1-7-9.
(Formerly: Acts 1935, c.162, s.141.) As amended by P.L.252-1985, SEC.55.

IC 27-1-11-4
Articles; execution; approval or disapproval by department
Sec. 4. (a) Upon the approval and adoption thereof, the articles of reorganization shall be filed in triplicate originals, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and acknowledged and sworn to before a notary public by the officer signing the same and shall be presented in triplicate to the department at its office.
(b) The department is hereby authorized, in its discretion, to approve or disapprove the articles of reorganization, and if the department shall approve the articles of reorganization it shall endorse its approval thereon as required in IC 27-1-6-8 and present the same to the secretary of state for the state of Indiana for his approval.
(Formerly: Acts 1935, c.162, s.142.) As amended by P.L.252-1985, SEC.56.

IC 27-1-11-5
Articles; presentation to secretary of state; duties of secretary of state
Sec. 5. Upon the presentation of the articles of reorganization, the secretary of state, if he finds they conform to law, shall indorse his approval on each of the triplicate copies of the articles, and when all fees have been paid as required by law, shall file one (1) copy of the articles in his office, issue a certificate of reorganization, and return two (2) copies of the articles of reorganization, bearing the indorsement of his approval, together with the certificate of reorganization to the corporation or its representatives.
(Formerly: Acts 1935, c.162, s.143.)
IC 27-1-11-6
Filing copy of articles; cancellation of certificate of authority; recording articles; exercise of new powers
Sec. 6. (a) The corporation shall then file a certified copy of the articles of reorganization with the department and present to the department its certificate of authority issued or renewed under IC 27-1-6-18 for cancellation. The department shall file the certified copy of articles of reorganization and shall cancel the said certificate of authority and endorse the cancellation thereon, and issue a new certificate of authority to the corporation under the provisions of IC 27-1-6-18.
(b) The corporation shall then file for record with the county recorder of the county in which the principal office of the corporation is located, one (1) of the triplicate copies of the articles of reorganization bearing the endorsement of the approval of the secretary of state as provided for in section 5 of this chapter.
(c) A corporation which is reorganized in accordance with the provisions of this chapter shall not exercise any new power, right, or authority conferred by, or take any action pursuant to, such reorganization until subsections (a) and (b) have been complied with. If a corporation exercises any such new power, right, or authority or takes any such action in violation of this section, the officers and directors who participated therein shall be severally liable for any debts or liabilities of the corporation incurred thereby or arising therefrom.
(Formerly: Acts 1935, c.162, s.144.) As amended by P.L.252-1985, SEC.57.

IC 27-1-11-7
Completion of reorganization; effect
Sec. 7. Upon the issuance of the certificate of reorganization by the secretary of state, the filing for record of the articles with the department and the county recorder as provided in section 6 of this chapter, and the issuance of the new certificate of authority provided for in section 6 of this chapter:
(1) the reorganization shall become effective;
(2) the corporation shall be entitled to all of the rights, privileges, immunities, powers, and franchises and be subject to all of the penalties, liabilities, and restrictions by the provisions of this article granted to or imposed upon corporations organized under this article; and
(3) the articles of incorporation or organization shall be deemed to be amended to the extent, if any, that any provision or provisions of such articles shall be restated in the articles of reorganization as provided by section 2 of this chapter.
(Formerly: Acts 1935, c.162, s.145.) As amended by P.L.252-1985, SEC.58.



CHAPTER 12. LIFE INSURANCE COMPANY POWERS AND POLICY REQUIREMENTS

IC 27-1-12-1
Particular rights, privileges, and powers
Sec. 1. In addition to the general rights, privileges, and powers conferred by IC 27-1-5 through IC 27-1-13 and IC 27-11 and subject to the limitations and restrictions contained in this article and in the articles of incorporation, every life insurance company shall possess and may exercise the rights, privileges, and powers enumerated in this chapter.
(Formerly: Acts 1935, c.162, s.146.) As amended by P.L.252-1985, SEC.59; P.L.3-1990, SEC.96.



CHAPTER 12.3. INTEREST RATES ON INSURANCE POLICY LOANS

IC 27-1-12.3-1
Definitions
Sec. 1. As used in this chapter:
(a) "Published monthly average" means:
(1) Moody's corporate bond yield average-monthly average corporates as published by Moody's Investors Service, Inc. or any successor thereto; or
(2) in the event that the Moody's corporate bond yield average-monthly average corporates is no longer published, a substantially similar average, established by regulation issued by the insurance commissioner.
(b) "Insurer" means an entity issuing a policy.
(c) "Policy loan" means:
(1) a loan secured by a policy of life insurance under IC 27-1-12-6(8) and IC 27-1-12-19;
(2) any premium loan made under a policy to pay one (1) or more premiums that were not paid to the life insurer as they became due; or
(3) a loan secured by any certificate or annuity contract that provides loans on the security of the certificate or annuity contract.
(d) "Policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.
(e) "Policy" means:
(1) a life insurance policy;
(2) a certificate issued by a fraternal benefit society; or
(3) an annuity contract;
that provides for policy loans.
(f) "Rate of interest" or "interest rate" means the rate of interest on policy loans, including the rate of interest charged on reinstatement of policy loans for the period during and after any lapse.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-2
Required provisions in policies
Sec. 2. Policies issued after August 31, 1983, must contain a provision for policy loan interest rates permitting:
(1) a maximum interest rate of not more than eight percent (8%) per year; or
(2) an adjustable interest rate established from time to time as follows:
(A) The maximum rate of interest shall be the greater of the rate determined by the published monthly average for the calendar month ending two (2) months before the date on which the interest rate is determined or the rate used to

compute the cash surrender values under the policy during the applicable loan period as required in IC 27-1-12-7(5), plus one percent (1%) per year.
(B) The maximum interest rate for each policy shall be determined at regular intervals at least once every twelve (12) months, but not more frequently than once every three (3) months. The interval must be specified in the policy.
(C) As of the time of the periodic maximum interest determination, the interest rate on the policy loan will be fixed, not below the minimum rate, as follows:
(i) If the maximum rate is greater than the last previous establishment or change of the interest rate, the interest rate may at the option of the insurer be increased to any rate not in excess of the maximum rate.
(ii) If the maximum rate is less than the last previous establishment or change of the interest rate, the interest rate will be decreased to the new maximum rate.
(iii) Notwithstanding subparts (i) and (ii) of this clause (C), no change in interest rate which is less than one-half percent (1/2%) will be made.
(D) The most recently determined interest rate on a loan made on any policy will apply to the unpaid amount of all policy loans previously made thereon.
As added by Acts 1981, P.L.240, SEC.1. Amended by P.L.260-1983, SEC.6.

IC 27-1-12.3-3
Variable interest rate loans; duties of insurer
Sec. 3. With respect to variable interest rate loans under section 2 of this chapter, the insurer shall:
(1) notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;
(2) notify the policyholder as soon as is reasonably practical after a premium loan is made of the initial rate of interest on the loan, except that notice need not be given the policyholder when a further premium loan is added other than the notice required by subdivision (3) of this section;
(3) send to the policyholder reasonable advance notice of any increase in the loan interest rate; and
(4) include in the notices required by this section, whether the rate is fixed or variable and, if variable, the permitted frequency of change.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-4
Loan value of policy; determination; termination of policy due to increase in interest rate
Sec. 4. (a) The loan value of a policy shall be determined in accordance with IC 27-1-12-6(8); however, a policy shall not terminate in a policy year as the sole result of an increase in the

interest rate and the failure of the policyholder to pay the amount of interest required by that increase during that policy year. In such event, the insurer shall maintain coverage during that policy year until the time at which the policy would otherwise have terminated if there had been no change during that policy year.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-5
Nonapplicability of other laws
Sec. 5. No statute other than this chapter applies to policy loan interest rates, except to the extent that a statute enacted after the 1981 regular session of the Indiana general assembly specifically provides otherwise.
As added by Acts 1981, P.L.240, SEC.1.

IC 27-1-12.3-6
Inapplicability to contracts issued before September 1, 1981; agreement excepted
Sec. 6. The provisions of this chapter shall not apply to any insurance contract issued before September 1, 1981, unless the policyholder agrees in writing to the applicability of such provisions.
As added by Acts 1981, P.L.240, SEC.1.



CHAPTER 12.4. CHARITABLE GIFT ANNUITIES

IC 27-1-12.4-1
"Internal Revenue Code" defined
Sec. 1. As used in this chapter, "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended and in effect on January 1, 1994.
As added by P.L.131-1994, SEC.1.

IC 27-1-12.4-2
Annuities exempt from regulation
Sec. 2. An annuity is not subject to regulation by the department under IC 27 if the annuity:
(1) is established under a transaction that, for federal income tax purposes, is treated:
(A) in part as a charitable contribution under Section 170 of the Internal Revenue Code; and
(B) in part as an investment in an annuity contract under Section 72 of the Internal Revenue Code; and
(2) meets the requirements for exclusion from the definition of "acquisition indebtedness" under Section 514(c)(5) of the Internal Revenue Code.
As added by P.L.131-1994, SEC.1.



CHAPTER 12.5. NONFORFEITURE PROVISIONS OF ANNUITY CONTRACTS

IC 27-1-12.5-1
"Annuity contract" defined
Sec. 1. The term "annuity contract" as used in this chapter means:
(1) any individual deferred annuity contract; and
(2) any group annuity contract delivered or issued in connection with a plan providing individual retirement accounts or individual annuities under Section 408 of the Internal Revenue Code;
but does not refer to any other group annuity or to any reinsurance, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, and any annuity contract delivered outside this state through an agent or other representative of the company issuing the contract.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.2-1987, SEC.36.

IC 27-1-12.5-2
Provisions of contract
Sec. 2. (a) No annuity contract shall be delivered or issued for delivery in this state unless it contains in substance the following provisions, or corresponding provisions, which in the opinion of the insurance commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:
(1) Upon:
(A) cessation of payment of considerations under an annuity contract; or
(B) the written request of the contract holder;
the company shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in sections 4, 5, 6, 7, and 9 of this chapter.
(2) If an annuity contract provides for a lump sum settlement at maturity, or at any other time, that upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in sections 4, 5, 7, and 9 of this chapter. The company may reserve the right to defer the payment of such cash surrender benefit for a period of not more than six (6) months after demand therefor with surrender of the contract but only after:
(A) submitting to the commissioner a written request that addresses the:
(i) necessity of the deferral; and
(ii) equitability of the deferral for all the company's contract holders; and
(B) receiving the commissioner's written approval to defer.         (3) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.
(4) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the annuity contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.
(b) Notwithstanding the requirements of this chapter, any annuity contract may provide that if no considerations have been received under a contract for a period of two (2) full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than twenty dollars ($20.00) monthly, the company may at its option terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.59-2004, SEC.1.

IC 27-1-12.5-3
Minimum nonforfeiture amounts
Sec. 3. (a) The minimum values as specified in sections 4, 5, 6, 7, and 9 of this chapter of any paid-up annuity, cash surrender or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section.
(b) With respect to any annuity contract, the minimum nonforfeiture amounts at any time at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time at an annual rate of interest determined under subsections (d) and (e) of the net considerations as set forth in subsection (c) paid prior to such time, decreased by the sum of the following:
(1) Any prior withdrawals from or partial surrenders of the annuity contract accumulated at an annual rate of interest determined under subsections (d) and (e).
(2) The amount of any indebtedness to the company on the annuity contract, including interest due and accrued.
(3) An annual contract charge of fifty dollars ($50), accumulated at the annual rate of interest determined under subsections (d) and (e).
(c) The net considerations for a given contract year used to define

the minimum nonforfeiture amount shall be an amount equal to eighty-seven and one-half percent (87.5%) of the gross considerations credited to the annuity contract during that contract year.
(d) Except as provided in subsection (e), the interest rate used in determining minimum nonforfeiture amounts is an annual rate of interest determined under either of the following methods:
(1) The five-year constant maturity treasury rate, rounded to the nearest five-hundredths of one percent (0.05%), as reported by the Federal Reserve as of a date specified in the annuity contract. Reduce this amount by one hundred twenty-five (125) basis points.
(2) An average of the five-year constant maturity treasury rate as reported by the Federal Reserve, rounded to the nearest five-hundredths of one percent (0.05%), over a specified period as set forth in the annuity contract. Reduce this amount by one hundred twenty-five (125) basis points.
The date under subdivision (1) or the average period used under subdivision (2) may not be longer than fifteen (15) months before the annuity contract issue date or the redetermination date as determined under subsection (f).
(e) If the rate of interest determined under subsection (d) is:
(1) less than one percent (1%), the interest rate used in determining minimum nonforfeiture amounts is one percent (1%); or
(2) greater than three percent (3%), the interest rate used in determining minimum nonforfeiture amounts is three percent (3%).
(f) The interest rate determined under subsections (d) and (e) applies for an initial period and may be redetermined for subsequent periods. The redetermination date, basis, and period, if any, must be specified in the annuity contract. The basis is:
(1) the date; or
(2) an average calculated over a specified period;
that produces the value of the five-year constant maturity treasury rate reported by the Federal Reserve to be used at each redetermination date.
(g) During the period or term that an annuity contract provides substantive participation in an equity index benefit, the contract may increase the basis point reduction described in subsection (d) by not more than an additional one hundred (100) basis points to reflect the value of the equity index benefit. The present value at the annuity contract issue date, and at each redetermination date after the annuity contract issue date, of the additional reduction may not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If the demonstration is not acceptable to the commissioner, the commissioner may disallow or limit the additional reduction.
(h) The commissioner may adopt rules under IC 4-22-2 to provide

for further adjustments to the calculation of minimum nonforfeiture amounts for:
(1) annuity contracts that provide participation in an equity index benefit; and
(2) other annuity contracts for which the commissioner determines adjustments are justified.
As added by Acts 1977, P.L.286, SEC.1. Amended by P.L.130-2002, SEC.1; P.L.59-2004, SEC.2.

IC 27-1-12.5-4
Paid-up benefits
Sec. 4. Any paid-up annuity benefit available under any annuity contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-5
Cash surrender benefits
Sec. 5. If an annuity contract provides cash surrender benefits, the amount of these benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such an annuity contract shall be at least equal to the cash surrender benefit.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-6
Paid-up annuity benefit available as nonforfeiture option where no cash surrender benefits
Sec. 6. If an annuity contract does not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in

exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. The present values for an annuity contract, not providing any death benefits prior to the commencement of any annuity payments, shall be calculated on the basis of the interest rate and mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event shall the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-7
Maturity date determination
Sec. 7. For the purpose of determining the benefits calculated under sections 5 and 6, in the case of an annuity contract under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-8
Statement of benefits not provided
Sec. 8. Any annuity contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-9
Allowance for lapse of time and payment of scheduled considerations
Sec. 9. Under any annuity contract with fixed scheduled considerations, any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-10
Life insurance; additional benefits
Sec. 10. If any annuity contract provides, within the same contract

by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of sections 4, 5, 6, 7, and 9, additional benefits payable (i) in the event of total and permanent disability, (ii) as reversionary annuity or deferred reversionary annuity benefits, or (iii) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this chapter. The inclusion of such additional benefits shall not be required in any paid-up benefits unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.
As added by Acts 1977, P.L.286, SEC.1.

IC 27-1-12.5-11
Rules
Sec. 11. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.59-2004, SEC.3.



CHAPTER 12.6. GENERAL PROVISIONS OF ANNUITY CONTRACTS

IC 27-1-12.6-1
Application of law
Sec. 1. Each annuity contract, as defined in IC 27-1-12.5, whether in a separate instrument, or in a separate provision in or as a rider to a life insurance policy, shall be subject to the limitations and disclosures set out in this chapter.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-2
Calculation of paid-up nonforfeiture benefits
Sec. 2. Each annuity contract shall contain a brief and general statement of the method to be used in calculating the paid-up nonforfeiture benefits available under the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-3
Cash surrender value table
Sec. 3. Each annuity contract providing for single or fixed scheduled considerations shall contain a table showing the cash surrender value, if any, available under the contract on each contract anniversary date, during the first twenty (20) contract years or during the term of the contract, whichever is shorter. Such table shall be calculated upon the assumptions that there are no additional amounts credited by the company to the contract, that there is no indebtedness to the company on account of or secured by the contract and that there are no prior withdrawals from or partial surrender of the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-4
Automatic payments
Sec. 4. An annuity contract shall not contain a provision wherein life insurance premium or annuity consideration payments may be automatically made by the company by withdrawing from or placing a loan against annuity nonforfeiture values provided under the contract.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-5
Right to return contracts
Sec. 5. Each annuity contract shall contain a provision giving the purchaser an unrestricted right to return the contract to the company or to the insurance producer through whom it was purchased, on or before the tenth day after it is received by the purchaser, such return entitling the purchaser to a return of the value of a variable annuity account or the monies paid by the purchaser to a fixed account in connection with the issuance of the contract. This provision shall be

conspicuously placed on the face of the contract. This provision does not apply to contracts issued in connection with a pension, annuity, or profit-sharing plan qualified or exempt under Sections 401, 403, 404, or 501 of the Internal Revenue Code, if participation in the plan is a condition of employment.
As added by Acts 1977, P.L.286, SEC.2. Amended by P.L.2-1987, SEC.37; P.L.116-1994, SEC.26; P.L.178-2003, SEC.17.

IC 27-1-12.6-6
Disclosures
Sec. 6. If an annuity contract does not provide a cash surrender benefit or a death benefit prior to the commencement of any annuity payments at least equal to the minimum nonforfeiture amounts provided in IC 27-1-12.5, the company shall, in addition to the disclosures provided in IC 27-1-12.5-8, make such disclosures as the commissioner by regulation shall provide, including, but not limited to, the following:
(1) The execution by the purchaser of a statement in such form as the commissioner may approve, stating specifically the following, as appropriate:
(i) the only nonforfeiture value provided by the contract is a paid-up benefit;
(ii) the contract provides no cash surrender value;
(iii) the contract provides no benefit should the purchaser die before maturity.
(2) The form shall be made a part of the application or may be executed separately from and attached to the application. It shall be executed at or prior to the time of executing the application and shall be filed with the application in the company's office.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-7
Rules and regulations
Sec. 7. The commissioner is authorized to promulgate rules and regulations to provide disclosure of (1) the pertinent facts concerning annuity contracts to purchasers of these contracts in advertising and sales literature, (2) practices connected with their issuance, and (3) their annual nonforfeiture and related values.
As added by Acts 1977, P.L.286, SEC.2.

IC 27-1-12.6-8
Form of contracts
Sec. 8. An annuity contract shall not be issued or delivered in this state until the form has been filed with the department, and not thereafter if the department within thirty (30) days after this filing gives a written notice to the company setting out the reasons why the form of the contract does not comply with the laws of this state.
As added by Acts 1977, P.L.286, SEC.2.
IC 27-1-12.6-9
Disapproval of benefits
Sec. 9. The commissioner may disapprove any individual annuity contract or contracts issued for delivery in Indiana which do not provide a cash surrender value in accordance with IC 27-1-12.5 upon cessation of the payment of considerations under the contract, if in his opinion the annuity would otherwise be misleading, deceptive or unfair to the purchaser. This provision does not, however, apply (i) to such contract delivered in connection with a pension, profit-sharing or employee benefit plan funded in whole or in part by employer contributions, (ii) to annuities purchased in connection with the termination or winding up of a pension, profit-sharing, or employee benefit plan, or (iii) to an individual annuity contract issued by a company organized and operated without profit to any private shareholder or individual, exclusively for the purpose of aiding nonproprietary education and scientific institutions, and providing a nationwide pension system featuring full funding and full and immediate vesting of benefits.
As added by Acts 1977, P.L.286, SEC.2.



CHAPTER 12.7. FUNDING AGREEMENTS

IC 27-1-12.7-1
"Funding agreement"
Sec. 1. As used in this chapter, "funding agreement" means an agreement that:
(1) is issued by a life insurance company to a holder;
(2) authorizes a life insurance company to accept funds; and
(3) provides for an accumulation of the funds for the purpose of making one (1) or more payments at future dates in amounts that are not based on mortality or morbidity contingencies of the holder of the funding agreement.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-2
"Holder"
Sec. 2. As used in this chapter, "holder" means a person described in section 5 of this chapter that is issued a funding agreement by a life insurance company.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-3
"Life insurance company"
Sec. 3. As used in this chapter, "life insurance company" means a life insurance company authorized to issue a product described in Class 1(c) of IC 27-1-5-1.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-4
"Optional modes of settlement"
Sec. 4. As used in this chapter, "optional modes of settlement" means the manner in which the funding agreement is structured to repay interest and principal to the holder.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-5
Issuance or issuance for delivery of funding agreements
Sec. 5. A life insurance company may issue or issue for delivery in Indiana a funding agreement to the following:
(1) A person authorized by a state or foreign country to engage in an insurance business or a subsidiary of an insurance business.
(2) A person who uses the funding agreement for the purpose of funding:
(A) benefits under an employee benefit plan (as defined in the federal Employee Retirement Security Act of 1974, 29 U.S.C. 1001 et seq.);
(B) the activities of a nonprofit organization exempt from federal income taxation under Section 501(c)(3) of the

Internal Revenue Code or a similar nonprofit organization domiciled in a foreign country;
(C) a program of:
(i) the United States government;
(ii) a state government;
(iii) a political subdivision;
(iv) a foreign country; or
(v) an agency or instrumentality of the United States or a state government, a political subdivision, or a foreign country;
(D) an agreement providing for periodic payments in satisfaction of a claim;
(E) a program of an institution with assets exceeding twenty-five million dollars ($25,000,000);
(F) a program in which a business entity, including a trust:
(i) purchases and holds funding agreements; and
(ii) issues securities by using the funding agreement to finance or collateralize the securities; or
(G) any program or activity substantially similar to a program or an activity described in clauses (A) through (F) that is first authorized by the commissioner.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-6
Funding agreements interpretation
Sec. 6. The issuance of a funding agreement:
(1) constitutes an activity necessary, convenient, or expedient to the business of a life insurance company under IC 27-1-7-2;
(2) is not insurance under IC 27-1-5-1;
(3) is not a security (as defined in IC 23-2-1-1(k)); and
(4) does not constitute gross premium for taxation purposes under IC 27-1-18-2.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-7
Guaranteed or credited amounts under funding agreements
Sec. 7. An amount may not be guaranteed or credited under a funding agreement except:
(1) upon reasonable assumptions as to investment income and expenses; and
(2) on a basis equitable to all holders of funding agreements of a given class.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-8
Segregated asset accounts
Sec. 8. An amount paid to a life insurance company and proceeds applied to amounts paid under optional modes of settlement under a funding agreement may be allocated by the insurer to one (1) or more segregated asset accounts in the manner described in Class 1(c) of

IC 27-1-5-1.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-9
Commissioner; conditions; rules
Sec. 9. The commissioner may establish reasonable conditions or adopt rules under IC 4-22-2 regarding:
(1) reserve amounts to be maintained by a life insurance company for funding agreements;
(2) accounting and reporting of funds credited under funding agreements; and
(3) other matters regarding funding agreements the commissioner considers necessary, proper, and advisable.
As added by P.L.178-2003, SEC.18.

IC 27-1-12.7-10
Regulation; funding agreement not a covered policy; claim for payments
Sec. 10. Notwithstanding any other provision of law:
(1) the commissioner has the sole authority to regulate the issuance and sale of funding agreements;
(2) a funding agreement is not considered a covered policy under IC 27-8-8-1(a) or IC 27-8-8-2.3(d); and
(3) a claim for payments under a funding agreement must be treated as a loss claim described in Class 2 of IC 27-9-3-40.
As added by P.L.178-2003, SEC.18. Amended by P.L.193-2006, SEC.2.



CHAPTER 13. CASUALTY, FIRE, AND MARINE INSURANCE COMPANY POWERS AND POLICY REQUIREMENTS

IC 27-1-13-1
Particular rights, privileges, and powers of casualty, fire, or marine insurers; exceptions
Sec. 1. In addition to the general rights, privileges, and powers conferred by IC 27-1-5 through IC 27-1-13 and IC 27-11 and subject to the limitations and restrictions contained in this article and in the articles of incorporation, every casualty, fire, or marine insurance company shall possess and may exercise the rights, privileges, and powers enumerated in this chapter, except that such powers shall not be intended or interpreted to mean that a company organized under either class as set out and defined in IC 27-1-5-1 shall make any kind or kinds of insurance as set out and defined in any other class of IC 27-1-5-1 other than as expressly provided in such classification.
(Formerly: Acts 1935, c.162, s.170.) As amended by P.L.252-1985, SEC.67; P.L.3-1990, SEC.97.



CHAPTER 14. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.5. REPEALED



CHAPTER 15.6. INSURANCE PRODUCERS

IC 27-1-15.6-1
Applicability of chapter
Sec. 1. This chapter governs the qualifications and procedures for the licensing of insurance producers. This chapter does not apply to surplus lines producers licensed under IC 27-1-15.8 except as specifically provided in this chapter or in IC 27-1-15.8.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-2
Definitions
Sec. 2. The following definitions apply throughout this chapter, IC 27-1-15.7, and IC 27-1-15.8:
(1) "Bureau" refers to the child support bureau established by IC 31-25-3-1.
(2) "Business entity" means a corporation, an association, a partnership, a limited liability company, a limited liability partnership, or another legal entity.
(3) "Commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
(4) "Consultant" means a person who:
(A) holds himself or herself out to the public as being engaged in the business of offering; or
(B) for a fee, offers;
any advice, counsel, opinion, or service with respect to the benefits, advantages, or disadvantages promised under any policy of insurance that could be issued in Indiana.
(5) "Delinquent" means the condition of being at least:
(A) two thousand dollars ($2,000); or
(B) three (3) months;
past due in the payment of court ordered child support.
(6) "Home state" means the District of Columbia or any state or territory of the United States in which an insurance producer:
(A) maintains the insurance producer's principal place of residence or principal place of business; and
(B) is licensed to act as an insurance producer.
(7) "Insurance producer" means a person required to be licensed under the laws of Indiana to sell, solicit, or negotiate insurance.
(8) "License" means a document issued by the commissioner authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.
(9) "Limited line credit insurance" includes the following:
(A) Credit life insurance.
(B) Credit disability insurance.
(C) Credit property insurance.
(D) Credit unemployment insurance.             (E) Involuntary unemployment insurance.
(F) Mortgage life insurance.
(G) Mortgage guaranty insurance.
(H) Mortgage disability insurance.
(I) Guaranteed automobile protection (gap) insurance.
(J) Any other form of insurance:
(i) that is offered in connection with an extension of credit and is limited to partially or wholly extinguishing that credit obligation; and
(ii) that the insurance commissioner determines should be designated a form of limited line credit insurance.
(10) "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one (1) or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.
(11) "Limited lines insurance" means any of the following:
(A) The lines of insurance defined in section 18 of this chapter.
(B) Any line of insurance the recognition of which is considered necessary by the commissioner for the purpose of complying with section 8(e) of this chapter.
(C) For purposes of section 8(e) of this chapter, any form of insurance with respect to which authority is granted by a home state that restricts the authority granted by a limited lines producer's license to less than total authority in the associated major lines described in section 7(a)(1) through 7(a)(6) of this chapter.
(12) "Limited lines producer" means a person authorized by the commissioner to sell, solicit, or negotiate limited lines insurance.
(13) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.
(14) "Person" means an individual or a business entity.
(15) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of a company.
(16) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.
(17) "Surplus lines producer" means a person who sells, solicits, negotiates, or procures from an insurance company not licensed to transact business in Indiana an insurance policy that cannot be procured from insurers licensed to do business in Indiana.
(18) "Terminate" means:
(A) the cancellation of the relationship between an insurance producer and the insurer; or
(B) the termination of a producer's authority to transact

insurance.
(19) "Uniform business entity application" means the current version of the national association of insurance commissioners uniform business entity application for resident and nonresident business entities.
(20) "Uniform application" means the current version of the national association of insurance commissioners uniform application for resident and nonresident producer licensing.
As added by P.L.132-2001, SEC.3. Amended by P.L.182-2001, SEC.1; P.L.145-2006, SEC.163.

IC 27-1-15.6-3
Required licensing
Sec. 3. (a) A person shall not sell, solicit, or negotiate insurance in Indiana for any class or classes of insurance unless the person is licensed for that line of authority under this chapter.
(b) An insurer shall require a person who sells, solicits, or negotiates insurance in Indiana by any means of communication on behalf of the insurer to be licensed under this chapter.
(c) A violation of subsection (b) is deemed an unfair method of competition and an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-4
Insurance producer license; when not required
Sec. 4. (a) As used in this section, "insurer" does not include an officer, director, employee, subsidiary, or affiliate of an insurer.
(b) This chapter does not require an insurer to obtain an insurance producer license.
(c) The following are not required to be licensed as an insurance producer:
(1) An officer, director, or employee of an insurer or of an insurance producer, if the officer, director, or employee does not receive any commission on policies written or sold to insure risks that reside, are located, or are to be performed in Indiana, and if:
(A) the officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;
(B) the officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or
(C) the officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers and the officer, director, or employee's activities are limited to providing technical advice and assistance to licensed insurance producers and do not

include the sale, solicitation, or negotiation of insurance.
(2) A person who secures and furnishes information for the purpose of:
(A) group life insurance, group property and casualty insurance, group annuities, group or blanket accident and sickness insurance;
(B) enrolling individuals under plans;
(C) issuing certificates under plans or otherwise assisting in administering plans; or
(D) performing administrative services related to mass marketed property and casualty insurance;
where no commission is paid to the person for the service.
(3) A person identified in clauses (A) through (C) who is not in any manner compensated, directly or indirectly, by a company issuing a contract, to the extent that the person is engaged in the administration or operation of a program of employee benefits for the employer's or association's employees, or for the employees of a subsidiary or affiliate of the employer or association, that involves the use of insurance issued by an insurer:
(A) An employer or association.
(B) An officer, director, or employee of an employer or association.
(C) The trustees of an employee trust plan.
(4) An:
(A) employee of an insurer; or
(B) organization employed by insurers;
that is engaged in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers, and that is not individually engaged in the sale, solicitation, or negotiation of insurance.
(5) A person whose activities in Indiana are limited to advertising, without the intent to solicit insurance in Indiana, through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of Indiana, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in Indiana.
(6) A person who is not a resident of Indiana and who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that:
(A) the person is otherwise licensed as an insurance producer to sell, solicit, or negotiate the insurance in the state where the insured maintains its principal place of business; and
(B) the contract of insurance insures risks located in that state.
(7) A salaried full-time employee who counsels or advises the employee's employer about the insurance interests of the

employer or of the subsidiaries or business affiliates of the employer, provided that the employee does not sell or solicit insurance or receive a commission.
(8) An officer, employee, or representative of a rental company (as defined in IC 24-4-9-7) who negotiates or solicits insurance incidental to and in connection with the rental of a motor vehicle.
(9) An individual who:
(A) furnishes only title insurance rate information at the request of a consumer; and
(B) does not discuss the terms or conditions of a title insurance policy.
As added by P.L.132-2001, SEC.3. Amended by P.L.129-2003, SEC.3; P.L.64-2004, SEC.22.

IC 27-1-15.6-5
Licensing examination
Sec. 5. (a) A resident individual applying for:
(1) an insurance producer license;
(2) a consultant's license; or
(3) a surplus lines producer license;
must pass a written examination unless the individual is exempt under section 9 of this chapter.
(b) The examination required under subsection (a) must test the knowledge of the individual concerning the:
(1) lines of authority for which application is made;
(2) duties and responsibilities of a licensee; and
(3) insurance laws and administrative rules of Indiana.
(c) Examinations required under this section must be developed and conducted under rules adopted by the commissioner.
(d) The commissioner may make arrangements, including contracting with an outside testing service, for administering examinations, collecting the nonrefundable examination fee as established by contract with an outside testing service, or collecting the nonrefundable licensure fee set forth in section 32 of this chapter.
(e) An individual who fails to appear for the examination required under subsection (a) as scheduled or who fails to pass the examination must reapply for an examination and remit all required fees and forms before being rescheduled for another examination.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.105.

IC 27-1-15.6-6
Application for resident insurance producer
Sec. 6. (a) A person applying for a resident insurance producer license shall make application to the commissioner on the uniform application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief.     (b) Before approving an application submitted under subsection (a), the commissioner must find that the individual meets the following requirements:
(1) Is at least eighteen (18) years of age.
(2) Has not committed any act that is a ground for denial, suspension, or revocation under section 12 of this chapter.
(3) Has completed, if required by the commissioner, a certified prelicensing course of study for the lines of authority for which the individual has applied.
(4) Has paid the nonrefundable fee set forth in section 32 of this chapter.
(5) Has successfully passed the examinations for the lines of authority for which the individual has applied.
(c) An applicant for a resident insurance producer license must file with the commissioner on a form prescribed by the commissioner a certification of completion certifying that the applicant has completed an insurance producer program of study certified by the commissioner under IC 27-1-15.7-5 not more than six (6) months before the application for the license is received by the commissioner. This subsection applies only to licensees seeking qualification in the lines of insurance described in sections 7(a)(1) through 7(a)(6) and 7(a)(8) of this chapter.
(d) A business entity, before acting as an insurance producer, is required to obtain an insurance producer license. The application submitted by a business entity under this subsection must be made using the uniform business entity application. Before approving the application, the commissioner must find that the business entity has:
(1) paid the fees required under section 32 of this chapter; and
(2) designated an individual licensed producer responsible for the business entity's compliance with the insurance laws and administrative rules of Indiana.
(e) The commissioner may require any documents reasonably necessary to verify the information contained in an application submitted under this subsection.
(f) An insurer that sells, solicits, or negotiates any form of limited line credit insurance shall provide a program of instruction approved by the commissioner to each individual whose duties will include selling, soliciting, or negotiating limited line credit insurance.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.106; P.L.64-2004, SEC.23.

IC 27-1-15.6-7
Insurance producer licenses; qualifications; expiration; renewal; registry
Sec. 7. (a) Unless denied licensure under section 12 of this chapter, a person who has met the requirements of sections 5 and 6 of this chapter shall be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of authority:
(1) Life _ insurance coverage on human lives, including

benefits of endowment and annuities, that may include benefits in the event of death or dismemberment by accident and benefits for disability income.
(2) Accident and health or sickness _ insurance coverage for sickness, bodily injury, or accidental death that may include benefits for disability income.
(3) Property _ insurance coverage for the direct or consequential loss of or damage to property of every kind.
(4) Casualty _ insurance coverage against legal liability, including liability for death, injury, or disability, or for damage to real or personal property.
(5) Variable life and variable annuity products _ insurance coverage provided under variable life insurance contracts and variable annuities.
(6) Personal lines _ property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.
(7) Credit _ limited line credit insurance.
(8) Title _ insurance coverage against loss or damage on account of encumbrances on or defects in the title to real estate.
(9) Any other line of insurance permitted under Indiana laws or administrative rules.
(b) A person who requests and receives qualification under subsection (a)(5) for variable life and annuity products:
(1) is considered to have requested; and
(2) shall receive;
a life qualification under subsection (a)(1).
(c) A resident insurance producer may not request separate qualifications for property insurance and casualty insurance under subsection (a).
(d) An insurance producer license remains in effect unless revoked or suspended, as long as the renewal fee set forth in section 32 of this chapter is paid and the educational requirements for resident individual producers are met by the due date.
(e) An individual insurance producer who:
(1) allows the individual insurance producer's license to lapse; and
(2) completed all required continuing education before the license expired;
may, not more than twelve (12) months after the expiration date of the license, reinstate the same license without the necessity of passing a written examination. A penalty in the amount of three (3) times the unpaid renewal fee shall be required for any renewal fee received after the expiration date of the license. However, the department of insurance may waive the penalty if the renewal fee is received not more than thirty (30) days after the expiration date of the license.
(f) A licensed insurance producer who is unable to comply with license renewal procedures due to military service or some other extenuating circumstance may request a waiver of the license

renewal procedures. The producer may also request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with the license renewal procedures.
(g) An insurance producer license shall contain the licensee's name, address, personal identification number, date of issuance, lines of authority, expiration date, and any other information the commissioner considers necessary.
(h) A licensee shall inform the commissioner of a change of address not more than thirty (30) days after the change by any means acceptable to the commissioner. The failure of a licensee to timely inform the commissioner of a change in legal name or address shall result in a penalty under section 12 of this chapter.
(i) To assist in the performance of the commissioner's duties, the commissioner may contract with nongovernmental entities, including the National Association of Insurance Commissioners (NAIC), or any affiliates or subsidiaries that the NAIC oversees, to perform ministerial functions, including the collection of fees related to producer licensing, that the commissioner and the nongovernmental entity consider appropriate.
(j) The commissioner may participate, in whole or in part, with the NAIC or any affiliate or subsidiary of the NAIC in a centralized insurance producer license registry through which insurance producer licenses are centrally or simultaneously effected for states that require an insurance producer license and participate in the centralized insurance producer license registry. If the commissioner determines that participation in the centralized insurance producer license registry is in the public interest, the commissioner may adopt rules under IC 4-22-2 specifying uniform standards and procedures that are necessary for participation in the registry, including standards and procedures for centralized license fee collection.
As added by P.L.132-2001, SEC.3. Amended by P.L.64-2004, SEC.24.

IC 27-1-15.6-8
Nonresident producer license
Sec. 8. (a) Unless denied licensure under section 12 of this chapter, a nonresident person shall receive a nonresident producer license if:
(1) the person is currently licensed as a resident and in good standing in the person's home state;
(2) the person has submitted the proper request for licensure and has paid the fees required under section 32 of this chapter;
(3) the person has submitted or transmitted to the commissioner:
(A) the application for licensure that the person submitted to the person's home state; or
(B) a completed uniform application; and
(4) the person's home state awards non-resident producer licenses to residents of Indiana on the same basis as non-resident producer licenses are awarded to residents of other

states under this chapter.
(b) The commissioner may verify a producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners and its affiliates or subsidiaries.
(c) A:
(1) person who holds an Indiana nonresident producer's license and moves from one state to another state; or
(2) a resident producer who moves from Indiana to another state;
shall file a change of address with the Indiana department of insurance and provide certification from the new resident state not more than thirty (30) days after the change of legal residence. No fee or license application is required under this subsection.
(d) Notwithstanding any other provision of this chapter, a person licensed as a surplus lines producer in the person's home state shall receive a nonresident surplus lines producer license under subsection (a). Except as provided in subsection (a), nothing in this section otherwise amends or supercedes IC 27-1-15.8, as added by this act.
(e) Notwithstanding any other provision of this chapter, a person who is not a resident of Indiana and who is licensed as a limited lines credit insurance producer or another type of limited lines producer in the person's home state shall, upon application, receive a nonresident limited lines producer license under subsection (a) granting the same scope of authority as is granted under the license issued by the person's home state.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-9
Prelicensing education; exemptions
Sec. 9. (a) An individual who applies for an insurance producer license in Indiana and who was previously licensed for the same lines of authority in another state is not required to complete any prelicensing education or examination. However, the exemption provided by this subsection is available only if:
(1) the individual is currently licensed in the other state; or
(2) the application is received within ninety (90) days after the cancellation of the applicant's previous license and:
(A) the other state issues a certification that, at the time of cancellation, the applicant was in good standing in that state; or
(B) the state's Producer Database records that are maintained by the National Association of Insurance Commissioners, its affiliates, or its subsidiaries, indicate that the producer is or was licensed in good standing for the line of authority requested.
(b) If a person is licensed as an insurance producer in another state and moves to Indiana, the person, to be authorized to act as an insurance producer in Indiana, must make application to become a resident licensee under section 6 of this chapter within ninety (90)

days after establishing legal residence in Indiana. However, the person is not required to take prelicensing education or examination to obtain a license for any line of authority for which the person held a license in the other state unless the commissioner determines otherwise by rule.
(c) An individual who:
(1) has attained the designation of chartered life underwriter, certified financial planner, or chartered financial consultant; and
(2) applies for an insurance producer license in Indiana requesting qualification under sections:
(A) 7(a)(1);
(B) 7(a)(2); or
(C) 7(a)(5);
of this chapter;
is not required to complete prelicensing education, and is required to take only the portion of the examination required under section 5(b) of this chapter that pertains to Indiana laws and rules.
(d) An individual who has:
(1) attained the designation of chartered property and casualty underwriter, certified insurance counselor, or accredited advisor in insurance; and
(2) applies for an insurance producer license in Indiana requesting qualification under sections:
(A) 7(a)(3);
(B) 7(a)(4); or
(C) 7(a)(6);
of this chapter;
is not required to complete prelicensing education, and is required to take only the portion of the examination required under section 5(b) of this chapter that pertains to Indiana laws and rules.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-10
Use of assumed name
Sec. 10. Before an insurance producer may do business in Indiana under any name other than the producer's legal name, the insurance producer shall notify the commissioner of the proposed use of the assumed name.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-11
Temporary insurance producer license
Sec. 11. (a) If the commissioner considers the issuance of a temporary license necessary for the servicing of an insurance business, the commissioner, without requiring an examination, may issue a temporary insurance producer license for a period of not more than one hundred eighty (180) days to any of the following:
(1) To the surviving spouse or court-appointed personal representative of a licensed individual insurance producer who

dies or becomes mentally or physically disabled:
(A) to allow adequate time for the sale of the insurance business owned by the producer;
(B) to provide for the servicing of the insurance business until the recovery or return of the producer to the business; or
(C) to provide for the training and licensing of new personnel to operate the producer's business.
(2) To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license.
(3) To the designee of a licensed individual insurance producer entering active service in the armed forces of the United States of America.
(4) To an individual in any other circumstance where the commissioner considers the public interest to be best served by the issuance to the individual of a temporary insurance producer license.
(b) The commissioner may by order limit the authority of a temporary licensee in any way considered necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other, similar requirements designed to protect insureds and the public.
(c) The commissioner may by order revoke a temporary insurance producer license if the interest of insureds or the public are endangered. A temporary insurance producer license issued under subsection (a)(1)(A) expires at the time the owner or the personal representative disposes of the business.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-12
Penalties
Sec. 12. (a) For purposes of this section, "permanently revoke" means that:
(1) the producer's license shall never be reinstated; and
(2) the former licensee, after the license revocation, is not eligible to submit an application for a license to the department.
(b) The commissioner may levy a civil penalty, place an insurance producer on probation, suspend an insurance producer's license, revoke an insurance producer's license for a period of years, permanently revoke an insurance producer's license, or refuse to issue or renew an insurance producer license, or take any combination of these actions, for any of the following causes:
(1) Providing incorrect, misleading, incomplete, or materially untrue information in a license application.
(2) Violating:
(A) an insurance law;
(B) a regulation;             (C) a subpoena of an insurance commissioner; or
(D) an order of an insurance commissioner;
of Indiana or of another state.
(3) Obtaining or attempting to obtain a license through misrepresentation or fraud.
(4) Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.
(5) Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.
(6) Having been convicted of a felony.
(7) Admitting to having committed or being found to have committed any unfair trade practice or fraud in the business of insurance.
(8) Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in Indiana or elsewhere.
(9) Having an insurance producer license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.
(10) Forging another's name to an application for insurance or to any document related to an insurance transaction.
(11) Improperly using notes or any other reference material to complete an examination for an insurance license.
(12) Knowingly accepting insurance business from an individual who is not licensed.
(13) Failing to comply with an administrative or court order imposing a child support obligation.
(14) Failing to pay state income tax or to comply with any administrative or court order directing payment of state income tax.
(15) Failing to satisfy the continuing education requirements established by IC 27-1-15.7.
(16) Violating section 31 of this chapter.
(17) Failing to timely inform the commissioner of a change in legal name or address, in violation of section 7(h) of this chapter.
(c) The commissioner shall refuse to:
(1) issue a license; or
(2) renew a license issued;
under this chapter to any person who is the subject of an order issued by a court under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal).
(d) If the commissioner refuses to renew a license or denies an application for a license, the commissioner shall notify the applicant or licensee and advise the applicant or licensee, in a writing sent through regular first class mail, of the reason for the denial of the applicant's application or the nonrenewal of the licensee's license. The applicant or licensee may, not more than sixty-three (63) days

after notice of denial of the applicant's application or nonrenewal of the licensee's license is mailed, make written demand to the commissioner for a hearing before the commissioner to determine the reasonableness of the commissioner's action. The hearing shall be held not more than thirty (30) days after the applicant or licensee makes the written demand, and shall be conducted under IC 4-21.5.
(e) The license of a business entity may be suspended, revoked, or refused if the commissioner finds, after hearing, that a violation of an individual licensee acting on behalf of the partnership or corporation was known or should have been known by one or more of the partners, officers, or managers of the partnership or corporation and:
(1) the violation was not reported to the commissioner; and
(2) no corrective action was taken.
(f) In addition to or in lieu of any applicable denial, suspension, or revocation of a license under subsection (b), a person may, after a hearing, be subject to the imposition by the commissioner under subsection (b) of a civil penalty of not less than fifty dollars ($50) and not more than ten thousand dollars ($10,000). A penalty imposed under this subsection may be enforced in the same manner as a civil judgement.
(g) A licensed insurance producer or limited lines producer shall, not more than ten (10) days after the producer receives a request in a registered or certified letter from the commissioner, furnish the commissioner with a full and complete report listing each insurer with which the licensee has held an appointment during the year preceding the request.
(h) If a licensee fails to provide the report requested under subsection (g) not more than ten (10) days after the licensee receives the request, the commissioner may, in the commissioner's sole discretion, without a hearing, and in addition to any other sanctions allowed by law, suspend any insurance license held by the licensee pending receipt of the appointment report.
(i) The commissioner shall promptly notify all appointing insurers and the licensee regarding any suspension, revocation, or termination of a license by the commissioner under this section.
(j) The commissioner may not grant, renew, continue, or permit to continue any license if the commissioner finds that the license is being used or will be used by the applicant or licensee for the purpose of writing controlled business. As used in this subsection, "controlled business" means:
(1) insurance written on the interests of:
(A) the applicant or licensee;
(B) the applicant's or licensee's immediate family; or
(C) the applicant's or licensee's employer; or
(2) insurance covering:
(A) the applicant or licensee;
(B) members of the applicant's or licensee's immediate family; or
(C) either:                 (i) a corporation, limited liability company, association, or partnership; or
(ii) the officers, directors, substantial stockholders, partners, members, managers, employees of such a corporation, limited liability company, association, or partnership;
of which the applicant or licensee or a member of the applicant's or licensee's immediate family is an officer, director, substantial stockholder, partner, member, manager, associate, or employee.
However, this section does not apply to insurance written or interests insured in connection with or arising out of credit transactions. A license is considered to have been used or intended to be used for the purpose of writing controlled business if the commissioner finds that during any twelve (12) month period the aggregate commissions earned from the controlled business exceeded twenty-five percent (25%) of the aggregate commission earned on all business written by the applicant or licensee during the same period.
(k) The commissioner has the authority to:
(1) enforce the provisions of; and
(2) impose any penalty or remedy authorized by;
this chapter or any other provision of this title against any person who is under investigation for or charged with a violation of this chapter or any other provision of this title, even if the person's license or registration has been surrendered or has lapsed by operation of law.
(l) For purposes of this section, the violation of any provision of IC 28 concerning the sale of a life insurance policy or an annuity contract shall be considered a violation described in subsection (b)(2).
(m) The commissioner may order a licensee to make restitution if the commissioner finds that the licensee has committed a violation described in:
(1) subsection (b)(4);
(2) subsection (b)(7);
(3) subsection (b)(8); or
(4) subsection (b)(16).
(n) The commissioner shall notify the securities commissioner appointed under IC 23-2-1-15 when an administrative action or civil proceeding is filed under this section and when an order is issued under this section denying, suspending, or revoking a license.
As added by P.L.132-2001, SEC.3. Amended by P.L.182-2001, SEC.2.

IC 27-1-15.6-13
No consideration given to unlicensed sellers
Sec. 13. (a) An insurance company or insurance producer shall not pay a commission, service fee, brokerage fee, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in Indiana if the person is required to be licensed under

this chapter and is not licensed.
(b) A person shall not accept a commission, service fee, brokerage fee, or other valuable consideration for selling, soliciting, or negotiating insurance in Indiana if the person is required to be licensed under this chapter and is not licensed.
(c) Renewal commissions or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in Indiana if the person was required to be licensed under this chapter and was licensed at the time of the sale, solicitation, or negotiation.
(d) An insurer or insurance producer may pay or assign commissions, service fees, brokerage fees, or other valuable consideration to an insurance agency or to a person who does not sell, solicit, or negotiate insurance in Indiana, unless the payment would violate IC 27-1-20-30.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-14
Insurance producer acting as agent of insurer
Sec. 14. An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed producer of the insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-15
Notification of termination
Sec. 15. (a) An insurer or authorized representative of an insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the commissioner not more than thirty (30) days after the effective date of the termination using a format prescribed by the commissioner, if:
(1) the reason for termination is described in section 12 of this chapter; or
(2) the insurer has knowledge that the producer was found by a court, a government body, or a self-regulatory organization authorized by law to have engaged in any of the activities described in section 12 of this chapter.
Upon the written request of the insurance commissioner, the insurer shall provide additional information, documents, records, and other data pertaining to the termination or activity of the producer.
(b) If an insurer discovers, upon further review or investigation, additional information that would have been reportable to the commissioner under subsection (a) had the insurer known of the existence of the additional information, the insurer or an authorized representative of the insurer shall promptly notify the commissioner of the additional information in a format acceptable to the commissioner.
(c) A copy of the notification of termination of a producer that must be provided to the commissioner under this section shall also be provided to the producer as follows:         (1) Not more than fifteen (15) days after making the notification required under subsection (a) or (b), the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons described in section 12 of this chapter, the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.
(2) Not more than thirty (30) days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the commissioner. The producer shall, by the same means used by the producer to file the written comments with the commissioner, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (e).
(d) Immunities under this section are as follows:
(1) In the absence of actual malice, an insurer, an authorized representative of an insurer, a producer, the commissioner, and an organization of which the commissioner is a member and that compiles information and makes it available to other insurance commissioners or regulatory or law enforcement agencies are immune from civil liability, and a civil cause of action of any nature shall not arise against these entities or their respective agents or employees, as a result of:
(A) a statement or information required by or provided under this section or any information relating to a statement that may be requested in writing by the commissioner from an insurer or producer; or
(B) a statement by a terminating insurer to a producer or by a producer to a terminating insurer;
limited solely and exclusively to whether a termination for cause referred to in subsection (a) was reported to the commissioner, provided that the propriety of any termination for cause referred to in subsection (a) is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.
(2) In any action brought against a person that may have immunity under subdivision (1) for:
(A) making a statement required under this section; or
(B) providing information relating to a statement that may be requested by the commissioner;
the party bringing the action must plead specifically in any allegation that subdivision (1) does not apply because the person making the statement or providing the information did so with actual malice.
(3) Existing statutory or common law privileges or immunities

are not abrogated or modified by subdivision (1) or (2).
(e) Confidentiality under this section is as follows:
(1) Documents, materials, and other forms of information in the control or possession of the department that are:
(A) furnished by:
(i) an insurer or producer; or
(ii) an employee or agent of an insurer acting on behalf of the insurer or producer; or
(B) obtained by the commissioner in an investigation under this section;
are confidential by law and privileged, are not subject to public inspection and copying under IC 5-14-3-3, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action. However, the commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the commissioner's duties.
(2) Neither the commissioner nor any person who receives confidential documents, materials, or other information described in subdivision (1) while acting under the authority of the commissioner may be permitted or required to testify in any private civil action concerning the confidential documents, materials, or information described in subdivision (1).
(3) To assist in the performance of the commissioner's duties under this chapter, the commissioner may:
(A) share documents, materials, and other information, including the confidential and privileged documents, materials, and information described in subdivision (1), with:
(i) other state, federal, and international regulatory agencies;
(ii) the National Association of Insurance Commissioners, its affiliates or subsidiaries; and
(iii) state, federal, and international law enforcement authorities;
provided that the recipient agrees to maintain the confidentiality and privileged status of the documents, materials, or other information;
(B) receive documents, materials, and information, including otherwise confidential and privileged documents, materials, and information, from:
(i) the National Association of Insurance Commissioners, its affiliates or subsidiaries; and
(ii) regulatory and law enforcement officials of other foreign or domestic jurisdictions;
and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and             (C) enter into agreements governing sharing and use of information consistent with this subsection.
(4) Disclosure of documents, materials, and information:
(A) to the commissioner; or
(B) by the commissioner;
under this section does not result in a waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information.
(5) This chapter does not prohibit the commissioner from releasing final, adjudicated actions, including for cause terminations that are open to public inspection under IC 5-14, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners or by its affiliates or subsidiaries.
(f) If an insurer, an authorized representative of an insurer, or a producer fails to report as required under this section or is found to have reported falsely with actual malice by a court of competent jurisdiction, the commissioner may, after notice and hearing, suspend or revoke the license or certificate of authority of the insurer, authorized representative, or producer, and may fine the insurer, authorized representative, or producer under IC 27-4-1-6.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-16
Nonresident license applicant with license from other state
Sec. 16. (a) The commissioner shall waive any requirements, except the requirements imposed by section 8 of this chapter, for a nonresident license applicant with a valid license from the applicant's home state if the applicant's home state awards nonresident licenses to residents of Indiana on the same basis.
(b) A nonresident producer's satisfaction of the nonresident producer's home state's continuing education requirements for licensed insurance producers also satisfies Indiana's continuing education requirements if the non-resident producer's home state recognizes the satisfaction of the non-resident producer's home state's continuing education requirements imposed upon producers from Indiana on the same basis.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-17
Reports of administrative actions or criminal prosecutions against producers
Sec. 17. (a) A producer shall report to the commissioner any administrative action taken against the producer in another jurisdiction or by another governmental agency in Indiana not more than thirty (30) days after the final disposition of the matter. The report shall include a copy of the order, consent to order, or other relevant legal documents.
(b) Not more than thirty (30) days after an initial pretrial hearing date, a producer shall report to the commissioner any criminal

prosecution of the producer initiated in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-18
Issuance of limited lines producer's license without examination
Sec. 18. The commissioner may issue a limited lines producer's license to the following without examination:
(1) A person who is a ticket-selling producer of a common carrier and who will act only with reference to the issuance of insurance on personal effects carried as baggage, in connection with the transportation provided by such common carrier.
(2) A person who will only negotiate or solicit limited travel accident insurance in transportation terminals.
(3) A limited line credit insurance producer.
(4) A person who will only negotiate or solicit insurance under Class 2(j) of IC 27-1-5-1.
(5) Any person who will negotiate or solicit a kind of insurance that the commissioner finds does not require an examination to demonstrate professional competency.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-19
Prearranged funeral insurance
Sec. 19. (a) As used in this section, "prearranged funeral insurance" means insurance that is used to fund any of the following:
(1) A funeral trust under IC 30-2-10 and IC 30-2-13.
(2) Any other arrangement for advance payment of funeral and burial expenses.
(b) A person shall not sell, solicit, or negotiate prearranged funeral insurance unless the person is licensed as either of the following:
(1) An insurance producer with a life qualification under section 7 of this chapter.
(2) A limited lines producer.
(c) A person may be licensed as a limited lines producer to sell only prearranged funeral insurance if the person is:
(1) licensed under IC 25-15-4-3; and
(2) granted a change in status under subsection (d).
(d) If, after a person is licensed under this chapter as an insurance producer with a life qualification, the person wants to limit the person's insurance business solely to the sale of prearranged funeral insurance, the person must:
(1) request the commissioner to issue the person a limited lines producer's license under this chapter; and
(2) show proof of having completed ten (10) hours of continuing education credit approved by the department.
(e) If the commissioner receives a request and proof under subsection (d), the commissioner shall issue a limited lines

producer's license, subject to the provisions of this chapter relating to limited lines producer's licenses.
(f) A person issued a limited lines producer's license under subsection (e) may sell only prearranged funeral insurance.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.107.

IC 27-1-15.6-20
Crop hail insurance
Sec. 20. (a) As used in this section, "crop hail insurance" means insurance that is used only in the event of hail related disasters to growing farm crops.
(b) As used in this section, "multi-peril crop insurance" means insurance that is:
(1) used in the event of weather related disasters or insect infestations during the growing season; and
(2) guaranteed by the Federal Crop Insurance Corporation.
(c) To sell multi-peril crop insurance or crop hail insurance, a person must be licensed under this chapter.
(d) If, after a person is licensed under this chapter as an insurance producer, the person wants to limit the person's insurance business solely to the sale of:
(1) multi-peril crop insurance;
(2) crop hail insurance; or
(3) multi-peril crop insurance and crop hail insurance;
the person may request the commissioner to issue to the person a limited lines producer's license under this chapter.
(e) If the commissioner:
(1) receives a request from a person under subsection (d); and
(2) the person shows proof of having completed ten (10) hours of continuing education credit approved by the department;
the commissioner shall issue a limited lines producer's license to the person, subject to the provisions of this chapter relating to limited lines producer's licenses.
(f) A person issued a limited lines producer's license under subsection (e) may sell only:
(1) multi-peril crop insurance;
(2) crop hail insurance; or
(3) multi-peril crop insurance and crop hail insurance.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-21
Service of process
Sec. 21. (a) Service of process upon any nonresident producer licensee in any action or proceeding in any court of competent jurisdiction of Indiana arising out of the nonresident producer's insurance business in Indiana may be made by serving the commissioner with appropriate copies thereof and paying to the commissioner a fee of two dollars ($2). The commissioner shall forward a copy of such process by registered or certified mail to the

licensee at the licensee's last known address of record or principal place of business, and shall keep a record of all processes so served upon the commissioner.
(b) The service of process under subsection (a) is sufficient if notice of the service and a copy of the process are sent to the licensee at the licensee's last known address of record or principal place of business by registered or certified mail, return receipt requested not more than ten (10) days after the commissioner is served.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-22
Compensation; restrictions
Sec. 22. An insurance producer may not receive compensation for the sale, solicitation, negotiation, or renewal of any insurance policy issued to any person or entity for whom the insurance producer, for a fee, acts as a consultant for that policy unless:
(1) the insurance producer provides to the insured a written agreement in accordance with section 23(c) of this chapter; and
(2) the insurance producer discloses to the insured the following information prior to the sale, solicitation, negotiation, or renewal of any policy:
(A) The fact that the insurance producer will receive compensation for the sale of the policy.
(B) The method of compensation.
As added by P.L.132-2001, SEC.3. Amended by P.L.193-2006, SEC.3.

IC 27-1-15.6-23
Insurance consultant license
Sec. 23. (a) An individual or corporation shall not engage in the business of an insurance consultant until a consultant license has been issued to the individual or corporation by the commissioner. However, a consultant license is not required for the following:
(1) An attorney licensed to practice law in Indiana acting in the attorney's professional capacity.
(2) A duly licensed insurance producer or surplus lines producer.
(3) A trust officer of a bank acting in the normal course of the trust officer's employment.
(4) An actuary or a certified public accountant who provides information, recommendations, advice, or services in the actuary's or certified public accountant's professional capacity.
(b) An application for a license to act as an insurance consultant shall be made to the commissioner on forms prescribed by the commissioner. An applicant may limit the scope of the applicant's consulting services by stating the limitation in the application. The areas of allowable consulting services are:
(1) Class 1, consulting regarding the kinds of insurance specified in IC 27-1-5-1, Class 1; and
(2) Class 2 and Class 3, consulting regarding the kinds of

insurance specified in IC 27-1-5-1, Class 2 and Class 3.
Within a reasonable time after receipt of a properly completed application form, the commissioner shall hold a written examination for the applicant that is limited to the type of consulting services designated by the applicant, and may conduct investigations and propound interrogatories concerning the applicant's qualifications, residence, business affiliations, and any other matter that the commissioner considers necessary or advisable in order to determine compliance with this chapter or for the protection of the public.
(c) For purposes of this subsection, "consultant's fee" does not include a late fee charged under section 24 of this chapter or fees otherwise allowed by law. A consultant shall provide consultant services as outlined in a written agreement. The agreement must be signed by the person receiving services, and a copy of the agreement must be provided to the person receiving services before any services are performed. The agreement must outline the nature of the work to be performed by the consultant and the method of compensation of the consultant. The signed agreement must be retained by the consultant for not less than two (2) years after completion of the services. A copy of the agreement shall be made available to the commissioner. In the absence of an agreement on the consultant's fee, the consultant shall not be entitled to recover a fee in any action at law or in equity.
(d) An individual or corporation shall not concurrently hold a consultant license and an insurance producer's license, surplus lines producer's license, or limited lines producer's license at any time.
(e) A licensed consultant shall not:
(1) employ;
(2) be employed by;
(3) be in partnership with; or
(4) receive any remuneration whatsoever;
from a licensed insurance producer, surplus lines producer, or limited lines producer or insurer, except that a consultant may be compensated by an insurer for providing consulting services to the insurer.
(f) A consultant license shall be valid for not longer than twenty-four (24) months and may be renewed and extended in the same manner as an insurance producer's license. The commissioner shall designate on the license the consulting services that the licensee is entitled to perform.
(g) All requirements and standards relating to the denial, revocation, or suspension of an insurance producer's license, including penalties, apply to the denial, revocation, and suspension of a consultant license as nearly as practicable.
(h) A consultant is obligated under the consultant's license to:
(1) serve with objectivity and complete loyalty solely the insurance interests of the consultant's client; and
(2) render the client such information, counsel, and service as within the knowledge, understanding, and opinion, in good faith of the licensee, best serves the client's insurance needs and

interests.
(i) The form of a written agreement required by subsection (c) must be filed with the commissioner not less than thirty (30) days before the form is used. If the commissioner does not expressly approve or disapprove the form within thirty (30) days after filing, the form is considered approved. At any time after notice and for cause shown, the commissioner may withdraw approval of a form effective thirty (30) days after the commissioner issues notice that the approval is withdrawn.
As added by P.L.132-2001, SEC.3. Amended by P.L.193-2006, SEC.4.

IC 27-1-15.6-24
Commercial property and casualty insurance
Sec. 24. (a) This section applies to commercial property and casualty insurance coverage described in Class 2 and Class 3 of IC 27-1-5-1.
(b) A licensed insurance producer may charge a commercial insured a reasonable fee to reimburse the insurance producer for expenses incurred by the insurance producer at the specific request of the commercial insured, subject to the following requirements:
(1) Before incurring any expense described in this subsection, the insurance producer must provide written notice to the commercial insured stating that a fee will be charged and setting forth the:
(A) amount of the fee; or
(B) basis for calculating the fee.
(2) The amount of a fee and the basis for calculating a fee may not vary among commercial insureds.
(3) Any fee that is charged must be identified separately from premium and itemized in any bill provided to the commercial insured.
(c) A licensed insurance producer may charge a commercial insured a reasonable fee for services that are provided at the request of the commercial insured in connection with a policy that provides coverage described in subsection (a) and for which the insurance producer does not receive a commission or other compensation, subject to the following requirements:
(1) Before providing services, the insurance producer must provide to the commercial insured a written description of the services to be provided and the fee for the services.
(2) Any fee that is charged must be identified separately from premium and itemized in any bill provided to the commercial insured.
(d) A licensed insurance producer who acts as a consultant and provides services described in this section shall comply with the requirements of this section and section 23 of this chapter.
(e) A licensed insurance producer may charge a late fee for agency billed accounts or policies that are more than thirty (30) days delinquent. A late fee may not exceed one and three quarters percent

(1.75%) per month of the amount due on the due date.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-25
Representation of a fraternal benefit society
Sec. 25. An individual who performed the functions of a person representing a fraternal benefit society before July 1, 1977, is not required to take an examination, but is entitled to have an insurance producer's license issued to the individual, subject to IC 27-1-15.7 and the requirements of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-26
Limited lines producer
Sec. 26. A person who performed the functions of a limited lines producer negotiating or soliciting the type of insurance described in IC 27-1-5-1, Class 2(j) before July 1, 1977, is not required to take an examination, but is entitled to have an insurance producer's license issued to the individual, subject to IC 27-1-15.7 and the requirements of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-27
Solicitor's license
Sec. 27. A person who held a valid solicitor's license on July 1, 1977, is subject to the same rights and responsibilities under a solicitor's license as the rights and responsibilities that were in effect before enactment of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-28
Suspension of license
Sec. 28. (a) Upon receiving an order of a court issued under IC 31-14-12-7 or IC 31-16-12-10 (or IC 31-1-11.5-13(m) or IC 31-6-6.1-16(m) before their repeal), the commissioner shall:
(1) suspend a license issued under this chapter to the person who is the subject of the order; and
(2) promptly mail a notice to the last known address of the person who is the subject of the order, stating the following:
(A) That the person's license is suspended beginning five (5) business days after the date the notice is mailed, and that the suspension will terminate not earlier than ten (10) business days after the commissioner receives an order allowing reinstatement from the court that issued the suspension order.
(B) That the person has the right to petition for reinstatement of a license issued under this chapter to the court that issued the order for suspension.
(b) The commissioner shall not reinstate a license suspended under subsection (a) until the commissioner receives an order

allowing reinstatement from the court that issued the order for suspension.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-29
Probationary status
Sec. 29. (a) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-32(i), the commissioner shall send to the person who is the subject of the order a notice that does the following:
(1) States that the person is delinquent and is subject to an order placing the person on probationary status.
(2) Explains that unless the person contacts the bureau and:
(A) pays the person's child support arrearage in full;
(B) requests the activation of an income withholding order under IC 31-16-15-2, and establishes a payment plan with the bureau to pay the arrearage; or
(C) requests a hearing under IC 31-25-4-33;
within twenty (20) days after the date the notice is mailed, the commissioner shall place the person on probationary status with respect to a license issued to the person under this chapter.
(3) Explains that the person may contest the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status by making written application to the bureau within twenty (20) days after the date the notice is mailed.
(4) Explains that the only basis for contesting the bureau's determination that the person is delinquent and subject to an order placing the person on probationary status is a mistake of fact.
(5) Explains the procedures to:
(A) pay the person's child support arrearage in full;
(B) establish a payment plan with the bureau to pay the arrearage;
(C) request the activation of an income withholding order under IC 31-16-15-2; and
(D) request a hearing under IC 31-25-4-33.
(6) Explains that the probation will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(b) Upon receiving an order from the bureau (Title IV-D agency) under IC 31-25-4-34(d), the commissioner shall send a notice to the person who is the subject of the order stating the following:
(1) That a license issued to the person under this chapter has been placed on probationary status, beginning five (5) business days after the date the notice was mailed, and that the probation

will terminate ten (10) business days after the commissioner receives a notice from the bureau that the person has:
(A) paid the person's child support arrearage in full; or
(B) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
(2) That if the commissioner is advised by the bureau that the person whose license has been placed on probationary status has failed to:
(A) pay the person's child support arrearage in full; or
(B) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the date the notice is mailed, the commissioner shall suspend the person's license.
(c) If the commissioner receives a notice by the bureau (Title IV-D agency) under IC 31-25-4-32(i) that the person whose license has been placed on probationary status has failed to:
(1) pay the person's child support arrearage in full; or
(2) establish a payment plan with the bureau to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2;
within twenty (20) days after the notice required under subsection (b) is mailed, the commissioner shall suspend the person's license.
(d) The commissioner may not reinstate any license placed on probation or suspended under this section until the commissioner receives a notice from the bureau that the person has:
(1) paid the person's child support arrearage in full; or
(2) established a payment plan with the bureau to pay the arrearage and requested the activation of an income withholding order under IC 31-16-15-2.
As added by P.L.132-2001, SEC.3. Amended by P.L.145-2006, SEC.164.

IC 27-1-15.6-29.5
Determination of suspension or revocation of license
Sec. 29.5. If the commissioner receives a copy of a final order from the securities commissioner under IC 23-2-1-17.1(e), the commissioner shall:
(1) determine whether the person who is the subject of the final order is licensed by the department under this chapter; and
(2) if the person is licensed under this chapter, institute proceedings to determine whether the person's license should be suspended or revoked.
The determination under subdivision (2) may be based solely on the final order by the securities commissioner.
As added by P.L.48-2006, SEC.10.

IC 27-1-15.6-30
Authority to enforce compliance      Sec. 30. The commissioner and the director of the department of financial institutions shall consult with each other and assist each other in enforcing compliance with the provisions of IC 28 concerning the sale of life insurance policies and annuity contracts. The commissioner and the director of the department of financial institutions may jointly conduct investigations, prosecute suits, and take other official action that the commissioner and the director consider appropriate under this section if either the commissioner or the director is empowered to take the action. If the director of the department of financial institutions is informed by a financial institution or its affiliate of a violation or suspected violation of any provision of IC 28 concerning the sale of life insurance policies or annuity contracts or of the insurance laws and rules of Indiana, the director of the department of financial institutions shall timely advise the commissioner of the violation. If the commissioner is informed by a financial institution or its affiliate of a violation or suspected violation of any provision of IC 28 concerning the sale of life insurance policies or annuity contracts or of the insurance laws and rules of Indiana, the commissioner shall timely advise the director of the department of financial institutions of the violation.
As added by P.L.132-2001, SEC.3. Amended by P.L.1-2002, SEC.108.

IC 27-1-15.6-31
Producers not to be named as beneficiaries
Sec. 31. An insurance producer shall not:
(1) be named a beneficiary of;
(2) become an owner of; or
(3) receive a collateral assignment of;
an individual life insurance policy or individual annuity contract unless the insurance producer has an insurable interest in the life of the insured or annuitant. A beneficiary designation, ownership designation, or collateral assignment made in violation of this section is void.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-32
Fees for licensure
Sec. 32. (a) The department shall adopt rules under IC 4-22-2 to set fees for licensure under this chapter, IC 27-1-15.7, and IC 27-1-15.8.
(b) Insurance producer and limited lines producer license renewal fees are due every four (4) years. The fee charged by the department every four (4) years for a:
(1) resident license is forty dollars ($40); and
(2) nonresident license is ninety dollars ($90).
(c) Consultant renewal fees are due every twenty-four (24) months.
(d) Surplus lines producer renewal fees are due annually.
(e) The commissioner may issue a duplicate license for any

license issued under this chapter. The fee charged by the commissioner for the issuance of a duplicate:
(1) insurance producer license;
(2) surplus lines producer license;
(3) limited lines producer license; or
(4) consultant license;
may not exceed ten dollars ($10).
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-33
Rules
Sec. 33. Except as otherwise provided in section 32 of this chapter, the commissioner may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.132-2001, SEC.3.

IC 27-1-15.6-34
Hearings
Sec. 34. All hearings held under this chapter are governed by IC 4-21.5-3. The commissioner may appoint members of the commissioner's staff to act as hearing officers for purposes of hearings held under this chapter.
As added by P.L.132-2001, SEC.3.



CHAPTER 15.7. INSURANCE PRODUCER LICENSE RENEWAL

IC 27-1-15.7-1
Applicability of definitions
Sec. 1. The definitions in IC 27-1-15.6-2 apply throughout this chapter.
As added by P.L.132-2001, SEC.4.

IC 27-1-15.7-2
License renewal
Sec. 2. (a) Except as provided in subsection (b), to renew a license issued under IC 27-1-15.6:
(1) a resident insurance producer must complete at least forty (40) hours of credit in continuing education courses; and
(2) a resident limited lines producer must complete at least ten (10) hours of credit in continuing education courses.
An attorney in good standing who is admitted to the practice of law in Indiana and holds a license issued under IC 27-1-15.6 may complete all or any number of hours of continuing education required by this subsection by completing an equivalent number of hours in continuing legal education courses that are related to the business of insurance.
(b) To renew a license issued under IC 27-1-15.6, a limited lines producer with a title qualification under IC 27-1-15.6-7(a)(8) must complete at least fourteen (14) hours of credit in continuing education courses related to the business of title insurance with at least one (1) hour of instruction in a structured setting or comparable self-study in each of the following:
(1) Ethical practices in the marketing and selling of title insurance.
(2) Title insurance underwriting.
(3) Escrow issues.
(4) Principles of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2608).
An attorney in good standing who is admitted to the practice of law in Indiana and holds a license issued under IC 27-1-15.6 with a title qualification under IC 27-1-15.6-7(a)(8) may complete all or any number of hours of continuing education required by this subsection by completing an equivalent number of hours in continuing legal education courses related to the business of title insurance or any aspect of real property law.
(c) The following insurance producers are not required to complete continuing education courses to renew a license under this chapter:
(1) A limited lines producer who is licensed without examination under IC 27-1-15.6-18(1) or IC 27-1-15.6-18(2).
(2) A limited line credit insurance producer.
(3) An insurance producer who is at least seventy (70) years of age and has been a licensed insurance producer continuously for

at least twenty (20) years immediately preceding the license renewal date.
(d) To satisfy the requirements of subsection (a) or (b), a licensee may use only those credit hours earned in continuing education courses completed by the licensee:
(1) after the effective date of the licensee's last renewal of a license under this chapter; or
(2) if the licensee is renewing a license for the first time, after the date on which the licensee was issued the license under this chapter.
(e) If an insurance producer receives qualification for a license in more than one (1) line of authority under IC 27-1-15.6, the insurance producer may not be required to complete a total of more than forty (40) hours of credit in continuing education courses to renew the license.
(f) Except as provided in subsection (g), a licensee may receive credit only for completing continuing education courses that have been approved by the commissioner under section 4 of this chapter.
(g) A licensee who teaches a course approved by the commissioner under section 4 of this chapter shall receive continuing education credit for teaching the course.
(h) When a licensee renews a license issued under this chapter, the licensee must submit:
(1) a continuing education statement that:
(A) is in a format authorized by the commissioner;
(B) is signed by the licensee under oath; and
(C) lists the continuing education courses completed by the licensee to satisfy the continuing education requirements of this section; and
(2) any other information required by the commissioner.
(i) A continuing education statement submitted under subsection (h) may be reviewed and audited by the department.
(j) A licensee shall retain a copy of the original certificate of completion received by the licensee for completion of a continuing education course.
(k) A licensee who completes a continuing education course that:
(1) is approved by the commissioner under section 4 of this chapter;
(2) is held in a classroom setting; and
(3) concerns ethics;
shall receive continuing education credit for the number of hours for which the course is approved plus additional hours, not to exceed two (2) hours in a renewal period, equal to the number of hours for which the course is approved.
As added by P.L.132-2001, SEC.4. Amended by P.L.1-2002, SEC.109; P.L.64-2004, SEC.25; P.L.60-2005, SEC.1; P.L.73-2006, SEC.1.

IC 27-1-15.7-2.5
Waiver of licensure and continuing education requirements      Sec. 2.5. The commissioner shall, not later than September 1, 2005, establish a policy to allow a waiver of the:
(1) continuing education requirements of this chapter; and
(2) license renewal requirements of IC 27-1-15.6 and this chapter;
for an insurance producer who is serving on active duty in the armed forces of the United States in an area designated as a combat zone by the President of the United States.
As added by P.L.56-2005, SEC.1 and P.L.60-2005, SEC.2.

IC 27-1-15.7-3
Extension for continuing education requirements
Sec. 3. (a) The commissioner may grant an extension for complying with the continuing education requirement set forth in section 2 of this chapter.
(b) To receive an extension under this section, a licensee must file a request with the commissioner on a form provided by the commissioner.
(c) After a licensee files a request for an extension, the license of the licensee remains in effect until the commissioner makes a decision on the request.
(d) If the commissioner denies a licensee's request for an extension, the licensee must complete continuing education requirements set forth in section 2 of this chapter within ninety (90) days after the commissioner notifies the licensee of the denial.
As added by P.L.132-2001, SEC.4.

IC 27-1-15.7-4
Approval of continuing education courses
Sec. 4. (a) The commissioner shall approve and disapprove continuing education courses after considering recommendations made by the insurance producer education and continuing education advisory council created under section 6 of this chapter.
(b) The commissioner may not approve a course under this section if the course:
(1) is designed to prepare an individual to receive an initial license under this chapter;
(2) concerns only routine, basic office skills, including filing, keyboarding, and basic computer skills;
(3) concerns sales promotion and sales techniques;
(4) concerns motivation, psychology, or time management; or
(5) may be completed by a licensee without supervision by an instructor, unless the course involves an examination process that is:
(A) completed and passed by the licensee as determined by the provider of the course; and
(B) approved by the commissioner.
(c) The commissioner shall approve a course under this section that is submitted for approval by an insurance trade association or professional insurance association if:         (1) the objective of the course is to educate a manager or an owner of a business entity that is required to obtain an insurance producer license under IC 27-1-15.6-6(d);
(2) the course teaches insurance producer management and is designed to result in improved efficiency in insurance producer operations, systems use, or key functions;
(3) the course is designed to benefit consumers; and
(4) the course is not described in subsection (b).
(d) Approval of a continuing education course under this section shall be for a period of not more than two (2) years.
(e) A prospective provider of a continuing education course shall pay:
(1) a fee of forty dollars ($40) for each course submitted for approval of the commissioner under this section; or
(2) an annual fee of five hundred dollars ($500) not later than January 1 of a calendar year, which entitles the prospective provider to submit an unlimited number of courses for approval of the commissioner under this section during the calendar year.
The commissioner may waive all or a portion of the fee for a course submitted under a reciprocity agreement with another state for the approval or disapproval of continuing education courses. Fees collected under this subsection shall be deposited in the department of insurance fund established under IC 27-1-3-28.
(f) The commissioner shall adopt rules under IC 4-22-2 to establish procedures for approving continuing education courses.
As added by P.L.132-2001, SEC.4. Amended by P.L.57-2005, SEC.1.

IC 27-1-15.7-5
Certified prelicensing courses of study
Sec. 5. (a) To qualify as a certified prelicensing course of study for purposes of IC 27-1-15.6-6, an insurance producer program of study must meet all of the following criteria:
(1) Be conducted or developed by an:
(A) insurance trade association;
(B) accredited college or university;
(C) educational organization certified by the insurance producer education and continuing education advisory council; or
(D) insurance company licensed to do business in Indiana.
(2) Provide for self-study or instruction provided by an approved instructor in a structured setting, as follows:
(A) For life insurance producers, not less than twenty-four (24) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of life insurance.
(B) For health insurance producers, not less than twenty-four

(24) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of health insurance.
(C) For life and health insurance producers, not less than forty (40) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana;
(iii) principles of life insurance; and
(iv) principles of health insurance.
(D) For property and casualty insurance producers, not less than forty (40) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana;
(iii) principles of property insurance; and
(iv) principles of liability insurance.
(E) For personal lines producers, a minimum of twenty-four (24) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana; and
(iii) principles of property and liability insurance applicable to coverages sold to individuals and families for primarily noncommercial purposes.
(F) For title insurance producers, not less than ten (10) hours of instruction in a structured setting or comparable self-study on:
(i) ethical practices in the marketing and selling of title insurance;
(ii) requirements of the insurance laws and administrative rules of Indiana;
(iii) principles of title insurance, including underwriting and escrow issues; and
(iv) principles of the federal Real Estate Settlement Procedures Act (12 U.S.C. 2608).
(3) Instruction provided in a structured setting must be provided only by individuals who meet the qualifications established by the commissioner under subsection (b).
(b) The commissioner, after consulting with the insurance

producer education and continuing education advisory council, shall adopt rules under IC 4-22-2 prescribing the criteria that a person must meet to render instruction in a certified prelicensing course of study.
(c) The commissioner shall adopt rules under IC 4-22-2 prescribing the subject matter that an insurance producer program of study must cover to qualify for certification as a certified prelicensing course of study under this section.
(d) The commissioner may make recommendations that the commissioner considers necessary for improvements in course materials.
(e) The commissioner shall designate a program of study that meets the requirements of this section as a certified prelicensing course of study for purposes of IC 27-1-15.6-6.
(f) The commissioner may, after notice and opportunity for a hearing, withdraw the certification of a course of study that does not maintain reasonable standards, as determined by the commissioner for the protection of the public.
(g) Current course materials for a prelicensing course of study that is certified under this section must be submitted to the commissioner upon request, but not less frequently than once every three (3) years.
As added by P.L.132-2001, SEC.4. Amended by P.L.64-2004, SEC.26.

IC 27-1-15.7-6
Insurance producer education and continuing education advisory council
Sec. 6. (a) As used in this section, "council" refers to the insurance producer education and continuing education advisory council created under subsection (b).
(b) The insurance producer education and continuing education advisory council is created within the department. The council consists of the commissioner and fifteen (15) members appointed by the governor as follows:
(1) Two (2) members recommended by the Professional Insurance Agents of Indiana.
(2) Two (2) members recommended by the Independent Insurance Agents of Indiana.
(3) Two (2) members recommended by the Indiana Association of Insurance and Financial Advisors.
(4) Two (2) members recommended by the Indiana State Association of Health Underwriters.
(5) Two (2) representatives of direct writing or exclusive producer's insurance companies.
(6) One (1) representative of the Association of Life Insurance Companies.
(7) One (1) member recommended by the Insurance Institute of Indiana.
(8) One (1) member recommended by the Indiana Land Title Association.         (9) Two (2) other individuals.
(c) Members of the council serve for a term of three (3) years. Members may not serve more than two (2) consecutive terms.
(d) Before making appointments to the council, the governor must:
(1) solicit; and
(2) select appointees to the council from;
nominations made by organizations and associations that represent individuals and corporations selling insurance in Indiana.
(e) The council shall meet at least semiannually.
(f) A member of the council is entitled to the minimum salary per diem provided under IC 4-10-11-2.1(b). A member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the state department of administration and approved by the state budget agency.
(g) The council shall review and make recommendations to the commissioner with respect to course materials, curriculum, and credentials of instructors of each prelicensing course of study for which certification by the commissioner is sought under section 5 of this chapter and shall make recommendations to the commissioner with respect to educational requirements for insurance producers.
(h) A member of the council or designee of the commissioner shall be permitted access to any classroom while instruction is in progress to monitor the classroom instruction.
(i) The council shall make recommendations to the commissioner concerning the following:
(1) Continuing education courses for which the approval of the commissioner is sought under section 4 of this chapter.
(2) Rules proposed for adoption by the commissioner that would affect continuing education.
As added by P.L.132-2001, SEC.4. Amended by P.L.64-2004, SEC.27; P.L.73-2006, SEC.2.

IC 27-1-15.7-7
Rules
Sec. 7. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.132-2001, SEC.4.

IC 27-1-15.7-8
Hearings
Sec. 8. All hearings held under this chapter are governed by IC 4-21.5-3. The commissioner may appoint members of the commissioner's staff to act as hearing officers for purposes of hearings held under this chapter.
As added by P.L.132-2001, SEC.4.



CHAPTER 15.8. SURPLUS LINES PRODUCERS

IC 27-1-15.8-1
Applicability of definitions
Sec. 1. The definitions in IC 27-1-15.6-2 apply throughout this chapter.
As added by P.L.132-2001, SEC.5.

IC 27-1-15.8-2
Other provisions applicable to licensure of surplus lines producers
Sec. 2. The following provisions of IC 27-1-15.6 apply to licensure of surplus lines producers under this chapter:
(1) IC 27-1-15.6-5.
(2) IC 27-1-15.6-6.
(3) IC 27-1-15.6-8 through IC 27-1-15.6-13.
(4) IC 27-1-15.6-15 through IC 27-1-15.6-17.
(5) IC 27-1-15.6-21.
(6) IC 27-1-15.6-32 through IC 27-1-15.6-34.
As added by P.L.132-2001, SEC.5.

IC 27-1-15.8-3
Qualifications for license
Sec. 3. (a) A surplus lines producer may receive qualification for a license in one (1) or more of the kinds of insurance defined in Class 2 and Class 3 of IC 27-1-5-1 from insurers that are authorized to do business in one (1) or more states of the United States of America but are not authorized to do business in Indiana whenever, after diligent effort, as determined to the satisfaction of the department, the licensee is unable to procure the amount of insurance desired from insurers authorized and licensed to do business in Indiana.
(b) An applicant for a surplus lines producer's license must be licensed in Indiana as an insurance producer qualified as to the line or lines of insurance to be written.
As added by P.L.132-2001, SEC.5.

IC 27-1-15.8-4
Bond; percent of gross premiums remitted to department; affidavit and financial statement filed with department
Sec. 4. (a) During the period that a resident surplus lines producer's license is in effect, the licensee shall keep in force a bond in the penal sum of not less than twenty thousand dollars ($20,000) with an authorized corporate surety approved by the commissioner. The aggregate liability of the surety for any and all claims on a bond does not exceed the penal sum of the bond. A bond may not be terminated unless written notice of termination is provided by the surety to the licensee and the commissioner not less than thirty (30) days before termination. Upon termination of a resident license for which a bond was in effect, the commissioner shall notify the surety of the termination within ten (10) business days. All surety

protection under this section inures to the benefit of the state of Indiana to assure the payment of all premium taxes.
(b) A resident surplus lines producer shall, at the time of an initial filing under subsection (c), file with the commissioner proof of the bond in the amount required under subsection (a). In each subsequent calendar year, the resident surplus lines producer shall file proof that the bond remains in effect. A subsequent filing under this subsection shall be made in conjunction with the annual filing required under subsection (e).
(c) In addition to all other charges, fees, and taxes that may be imposed by law, a surplus lines producer licensed under this chapter shall, on or before February 1 and August 1 of each year, collect from the insured and remit to the department for the use and benefit of the state of Indiana an amount equal to two and one-half percent (2 1/2%) of all gross premiums upon all policies and contracts procured by the surplus lines producer under the provisions of this section during the preceding six (6) month period ending December 31 and June 30, respectively. The declarations page of a policy referred to in this subsection must itemize the amounts of all charges for taxes, fees, and premiums.
(d) A licensed surplus lines producer shall execute and file with the department of insurance on or before the twentieth day of each month an affidavit that specifies all transactions, policies, and contracts procured during the preceding calendar month, including:
(1) the description and location of the insured property or risk and the name of the insured;
(2) the gross premiums charged in the policy or contract;
(3) the name and home office address of the insurer whose policy or contract is issued, and the kind of insurance effected; and
(4) a statement that:
(A) the licensee, after diligent effort, was unable to procure from any insurer authorized to transact the particular class of insurance business in Indiana the full amount of insurance required to protect the insured; and
(B) the insurance placed under this chapter is not placed for the purpose of procuring it at a premium rate lower than would be accepted by an insurer authorized and licensed to transact insurance business in Indiana.
(e) A licensed surplus lines producer shall file with the department, not later than March 31 of each year, the financial statement, dated as of December 31 of the preceding year, of each unauthorized insurer from whom the surplus lines producer has procured a policy or contract. The insurance commissioner may, in the commissioner's discretion, after reviewing the financial statement of the unauthorized insurer, order the surplus lines producer to cancel an unauthorized insurer's policies and contracts if the commissioner is of the opinion that the financial statement or condition of the unauthorized insurer does not warrant continuance of the risk.
(f) A licensed surplus lines producer shall keep a separate account

of all business transacted under this section. The account may be inspected at any time by the commissioner or the commissioner's deputy or examiner.
(g) An insurer that issues a policy or contract to insure a risk under this section is considered to have appointed the commissioner as the insurer's attorney upon whom process may be served in Indiana in any suit, action, or proceeding based upon or arising out of the policy or contract.
(h) The commissioner may revoke or refuse to renew a surplus lines producer's license for failure to comply with this section.
(i) A surplus lines producer licensed under this chapter may accept and place policies or contracts authorized under this section for an insurance producer duly licensed in Indiana, and may compensate the insurance producer even though the insurance producer is not licensed under this chapter.
(j) If a surplus lines producer does not remit an amount due to the department within the time prescribed in subsection (c), the commissioner shall assess the surplus lines producer a penalty of ten percent (10%) of the amount due. The commissioner shall assess a further penalty of an additional one percent (1%) of the amount due for each month or portion of a month that any amount due remains unpaid after the first month. Penalties assessed under this subsection are payable by the surplus lines producer and are not collectible from an insured.
As added by P.L.132-2001, SEC.5. Amended by P.L.160-2003, SEC.2.



CHAPTER 16. REPEALED



CHAPTER 17. ADMISSION OF FOREIGN AND ALIEN COMPANIES TO TRANSACT BUSINESS IN INDIANA

IC 27-1-17-1
Necessity of certificate of authority
Sec. 1. Any foreign or alien insurance company organized for the purpose of transacting any insurance business, not qualified as of March 8, 1935, to transact business in this state, before transacting business in this state shall procure a certificate of authority from the department in the manner provided in this chapter and shall otherwise comply with the provisions and be subject to the regulations set forth in this chapter.
(Formerly: Acts 1935, c.162, s.226.) As amended by P.L.252-1985, SEC.71.

IC 27-1-17-2
Equality of treatment between domestic companies and foreign or alien companies; exception
Sec. 2. No foreign or alien company shall be admitted for the purpose of transacting any kind or kinds of insurance business in this state, the transaction of which by a domestic company is not permitted by the laws of this state; provided, however, that where a foreign or alien company whose charter provides for the transaction of the kind or kinds of insurance described in more than one (1) class of IC 27-1-5-1 has been transacting business in this state under a certificate of authority issued by the insurance department or insurance commissioner prior to March 8, 1935, such company may be issued a certificate of authority under the provisions of this article to make the kind or kinds of insurance provided by its charter. A foreign or alien insurance company admitted to do an insurance business in this state shall have the same but no greater rights and privileges than a domestic company.
(Formerly: Acts 1935, c.162, s.227.) As amended by P.L.252-1985, SEC.72.

IC 27-1-17-3
Name
Sec. 3. No foreign or alien insurance company shall be admitted to do business in this state having a name which, at the date of such admission, could not be taken by a domestic corporation under the provisions of IC 27-1-6-3, except that the name of a foreign or alien insurance company need not include the word "company", "corporation", "incorporated", or "mutual", or one (1) of the abbreviations thereof, nor the word "insurance" or the word "assurance" provided the name of such company is authorized by the laws of the state or territory of its organization or domicile and provided such name does not negate the characteristic of such company as an insurance company. No such foreign or alien insurance company after it has been admitted shall, by amendment

to its charter, assume any name which, at the date of the filing of such amendment as provided in this chapter, could not be taken by a domestic corporation under the provisions of IC 27-1-6-3.
(Formerly: Acts 1935, c.162, s.228; Acts 1969, c.164, s.7.) As amended by P.L.252-1985, SEC.73.

IC 27-1-17-4
Documents required for admittance
Sec. 4. Whenever a foreign or an alien insurance company desires to be admitted to do an insurance business in this state, it shall execute in the English language and present the following to the department, at its office, accompanied by the fees prescribed by law:
(1) A copy of its articles of incorporation or association, with all amendments thereto, duly authenticated by the proper officer of the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States.
(2) An application for admission, executed in the manner provided in this chapter, setting forth:
(A) the name of such company;
(B) the location of its principal office or place of business without this state;
(C) the names of the states in which it has been admitted or qualified to do business;
(D) the character of insurance business under its articles of incorporation or association which it intends to transact in this state, which must conform to the class or classes set forth in the provisions of IC 27-1-5-1;
(E) the total authorized capital stock of the company and the amount thereof issued and outstanding, and the surplus required of such company by the laws of the state, country, province, or government under which it is organized, or the state in which it is domiciled in the United States, if a stock company, which shall equal at least the requirements set forth in section 5(a) of this chapter;
(F) the total amount of assets and the surplus of assets over all its liabilities, if other than a stock company, which shall equal at least the requirements set forth in section 5(b) of this chapter;
(G) if an alien company, the surplus of assets invested according to the laws of the state in the United States where it has its deposit, which shall equal at least the requirements set forth in section 5(c) of this chapter; and
(H) such further and additional information as the department may from time to time require.
The application shall be signed in duplicate, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified under oath by the officers signing the same.         (3) A statement of its financial condition and business, in the form prescribed by law for annual statements, signed and sworn to by the president or secretary or other principal officers of the company; provided, however, that an alien company shall also furnish a separate statement comprising only its condition and business in the United States, which shall be signed and sworn to by its United States manager.
(4) A copy of the last report of examination certified to by the insurance commissioner or other proper supervisory official of the state in which such company is domiciled; provided, however, that the commissioner may cause an examination to be made of the condition and affairs of such company before authority to transact business in this state is given.
(5) A certificate from the proper official of the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States, that it is duly organized or incorporated under those laws and authorized to make the kind or kinds of insurance which it proposes to make in this state.
(6) A copy of its bylaws or regulations, if any, certified to by the secretary or similar officer of the insurance company.
(7) A duly executed power of attorney in a form prescribed by the department which constitutes and appoints an individual or a corporate resident of Indiana, or an authorized Indiana insurer, as the insurance company's agent, its true and lawful attorney upon whom, except as provided in section 4.2 of this chapter, all lawful processes in any action in law or in equity against it shall be served. Such power of attorney shall contain an agreement by the insurance company that any lawful process against it which may be served upon the agent as its attorney shall be of the same force and validity as if served upon the insurance company and that such power of attorney shall continue in force and be irrevocable so long as any liability of the insurance company remains outstanding in this state. Such power of attorney shall be executed by the president and secretary of the insurance company or other duly authorized officers under its seal and shall be accompanied by a certified copy of the resolution of the board of directors of the company making said appointment and authorizing the execution of said power of attorney. Service of any lawful process shall be by delivering to and leaving with the agent two (2) copies of such process, with copy of the pertinent complaint attached. The agent shall forthwith transmit to the defendant company at its last known principal place of business by registered or certified mail, return receipt requested, one (1) of the copies of such process, with complaint attached, the other copy to be retained in a record which shall show all process served upon and transmitted by him. Such service shall be sufficient provided the returned receipt or, if the defendant company shall refuse to accept such mailing, the registered mail together with an

affidavit of plaintiff or his attorney stating that service was made upon the agent and forwarded as above set forth but that such mail was returned by the post office department is filed with the court. The agent shall make information and receipts available to plaintiff, defendant or their attorneys. No plaintiff or complainant shall be entitled to a judgment by default based on service authorized by this section until the expiration of at least thirty (30) days from the date on which either the post office receipt or the unclaimed mail together with affidavit is filed with the court. Nothing in this section shall limit or abridge the right to serve any process, notice or demand upon any company in any other manner permitted by law.
(8) Proof which satisfies the department that it has complied with the financial requirements imposed in this chapter upon foreign and alien insurance companies which transact business in this state and that it is entitled to public confidence and that its admission to transact business in this state will not be prejudicial to public interest.
(Formerly: Acts 1935, c.162, s.229; Acts 1967, c.127, s.5.) As amended by P.L.252-1985, SEC.74; P.L.130-1994, SEC.25; P.L.116-1994, SEC.35; P.L.268-1999, SEC.6; P.L.126-2001, SEC.2; P.L.193-2006, SEC.5.

IC 27-1-17-4.2
Service of process in action on surety bonds
Sec. 4.2. (a) A foreign or alien insurance company that provides a surety bond that is required or permitted under the law of the United States shall execute a power of attorney in a form prescribed by the department irrevocably appointing the commissioner as the insurance company's agent for service of process in an action on the surety bond if the:
(1) surety bond was provided in Indiana; and
(2) service of process under this section is in addition to another method of service of process authorized by law or court rule.
(b) Service of process under this section has the same effect as personal service on the insurance company.
(c) Upon receipt of process described in this section, the commissioner shall forward the process to the resident agent designated by the insurance company under section 4(7) of this chapter.
(d) The commissioner may adopt rules under IC 4-22-2 to establish reasonable fees for the acceptance of process described in this section. Fees collected under rules adopted under this subsection must be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.193-2006, SEC.6.

IC 27-1-17-5
Capital and surplus or surplus of assets over liabilities; investment of surplus      Sec. 5. (a) Every foreign insurance company authorized to do business in this state shall have, in the case of a stock company, at least the capital and surplus required of a domestic insurance company which makes the same kind or kinds of insurance.
(b) Every foreign insurance company authorized to do business in this state shall have, in the case of other than a stock company, at least the assets with a surplus of assets over all liabilities required of a domestic insurance company which makes the same kind or kinds of insurance, and an additional contingent liability of its policyholders equal to not less than the cash premium expressed in the policies in force, if such contingent liability is required of a like domestic insurance company.
(c) Every alien insurance company authorized to do business in this state shall have the surplus of assets invested according to the laws of the state in the United States, wherein it has its deposit, held in the United States in trust for the benefit and security of all its policyholders and creditors in the United States, over all its liabilities in the United States, of an amount equal to the surplus of assets required of a like domestic insurance company.
(Formerly: Acts 1935, c.162, s.230.)

IC 27-1-17-6
Deposit
Sec. 6. Every alien company shall deposit with the department securities of the amount and value of one hundred thousand dollars ($100,000) invested in the classes of securities in which insurance companies are permitted by the laws of this state to make investments, or, satisfy the department that it has on deposit with the proper official of a state of the United States, authorized by the laws of such state to accept such deposit, securities of the amount and value of one hundred thousand dollars ($100,000), of the classes in which like insurance companies of such state are permitted to make their investments, for the benefit and security of all its policyholders and creditors in the United States, and the company shall file with the department the certificate of such official of any such deposit held by him.
(Formerly: Acts 1935, c.162, s.231.)

IC 27-1-17-7
Trustees of assets of alien insurer
Sec. 7. The directors of an alien company may appoint citizens or corporations of the United States, approved by the commissioner, as its trustees to hold funds and assets in trust for the benefit of the policyholders and creditors of the company in the United States. A certified copy of the record of such appointment and of the deed of trust shall be filed with the commissioner, who may examine such trustees and any officers and agents, books and papers of the company in the same manner as he may examine officer, agents, books, papers and affairs of insurance companies. The funds and assets so held by such trustees shall, with the deposits otherwise

made by the company and the funds and assets held by the company in the United States for the benefit of its policyholders and creditors in the United States, constitute the assets of the company for the purpose of making its financial statements required by this law.
(Formerly: Acts 1935, c.162, s.232.)

IC 27-1-17-8
Issuance of certificate of authority
Sec. 8. When any foreign or alien insurance company has complied with the provisions of sections 1 through 7 of this chapter, then the commissioner may issue a certificate of authority, pursuant to IC 27-1-3-20, which shall license such foreign or alien insurance company to transact only the kind or kinds of insurance specified in its application for admission, and which shall expire on midnight of April 30 next, following the date of issuance.
(Formerly: Acts 1935, c.162, s.233.) As amended by P.L.252-1985, SEC.75.

IC 27-1-17-9
Hazardous financial condition
Sec. 9. (a) If, upon satisfactory evidence, it appears to the commissioner that any foreign or alien insurance company doing business in this state is in a hazardous financial condition as evidenced by the existence of any conditions indicated by, but not limited to, the following, he shall take such action as set forth in subsection (b) or (c), compliance herewith not precluding action under other provisions of law:
(1) It cannot meet the current applicable requirements for the conduct of the business of insurance in this state.
(2) It has commenced, or has attempted to commence, any voluntary liquidation or dissolution proceeding, or any proceeding to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer for itself.
(3) It is the subject of liquidation or dissolution proceedings undertaken by another state, or any other proceeding undertaken by another state to procure the appointment of a receiver, liquidator, rehabilitator, sequestrator, conservator, or similar officer.
(4) Its further transaction of business would be hazardous to its policyholders, contract holders, or the public as shown by the following conduct or other conduct:
(A) Investment practices not providing availability within a reasonable time of sufficient moneys to promptly meet any demand which might in the ordinary course of business be properly made against it.
(B) Embezzlement, sequestration, or wrongful diversion of any of its assets by any of its officers or directors.
(C) Willful violation of its charter or any law of this state.
(b) Upon finding that a company is in a hazardous financial

condition as described in subsection (a), the commissioner shall order the company to take such action as reasonably may be required to correct the situation, such as the following:
(1) Requiring the company to reduce the volume of new business being accepted to an amount and period of time specified by the commissioner in the manner prescribed by his order.
(2) Requiring the submission of such reinsurance contracts for approval and make such requirements relative to the company's reinsurance program as the commissioner deems necessary to protect the interests of Indiana policyholders.
(3) Requiring the company to reinsure all or any part of its Indiana business with a company duly authorized to transact such business in this state.
(4) Requiring a contribution to surplus which will increase the company's surplus for such a period of time, and by such an amount, and in such a manner, as the commissioner may deem necessary and essential.
(5) Requiring the company to maintain a special deposit with the commissioner of insurance of this state in cash or securities of the kinds in which a domestic insurer is permitted to invest its funds, in an amount not less than the lesser of:
(A) the amounts required to be maintained as reserves, for losses and loss adjustment expenses on Indiana business and reserves for unearned premiums on Indiana business. (In determining the amount of deposit required by this subdivision, the reserves for losses, loss adjustment expenses, and unearned premiums shall be reduced only for reinsurance cessions to approved reinsurers which maintain with an independent custodian cash or marketable securities in an amount not less than the sum of the reinsurer's reserves for losses, loss adjustment expenses, and unearned premiums in regard to reinsurance assumed); and
(B) six hundred thousand dollars ($600,000).
Any deposit required by this subsection shall be for the protection and benefit of Indiana policyholders or claimants only and shall not be withdrawn without the consent of the commissioner. The commissioner shall require such reports as may be necessary to implement supervision of any order issued under this subsection.
(c) If the company fails to comply with the commissioner's order under subsection (b) within sixty (60) days or if the commissioner finds that the company's financial condition is so serious as to make any efforts under subsection (b) meaningless to the company's policyholders, claimants, or the public, the commissioner shall suspend the authority granted to such company to do business in this state. If no demand for a hearing is made by the suspended company within thirty (30) days after suspension, such suspension shall become a revocation of the authority to transact the business of insurance in this state. Any such hearing shall be held in compliance with IC 4-21.5-3. If during such a hearing satisfactory evidence is

forced to indicate that the company is in a hazardous financial condition as described in subsection (a), the commissioner shall revoke the authority of the company to transact the business of insurance in this state.
As added by Acts 1977, P.L.281, SEC.4. Amended by P.L.7-1987, SEC.138.



CHAPTER 18. ADDITIONAL PROVISIONS PERTAINING TO FOREIGN AND ALIEN COMPANIES

IC 27-1-18-1
Policy provisions; foreign insurers; domestic insurers doing business in foreign state
Sec. 1. The policies of a foreign or alien life insurance company, may, when issued in this state, contain any provision which the laws of the state, territory, district, or country under which the company is organized prescribes shall be in such policies and the method of valuation of such policies required by the laws of the state, territory, district, or country where such company is organized, shall be accepted by the department, and the policies of a life insurance company organized under the laws of this state may, when issued or delivered in any other state, territory, district, or country contain any provisions required by the laws of the state, territory, district, or country in which the same are issued or delivered, anything in this article other than in IC 27-1-12-5(5) to the contrary notwithstanding, provided that the provisions of the laws of such state, territory, district, or country are shown to the satisfaction of the department to as carefully safeguard the policyholders as do the laws of this state.
(Formerly: Acts 1935, c.162, s.234.) As amended by P.L.252-1985, SEC.76.

IC 27-1-18-2
Gross premium privilege tax
Sec. 2. (a) Every insurance company not organized under the laws of this state, and each domestic company electing to be taxed under this section, and doing business within this state shall, on or before March 1 of each year, report to the department, under the oath of the president and secretary, the gross amount of all premiums received by it on policies of insurance covering risks within this state, or in the case of marine or transportation risks, on policies made, written, or renewed within this state during the twelve (12) month period ending on December 31 of the preceding calendar year. From the amount of gross premiums described in this subsection shall be deducted:
(1) considerations received for reinsurance of risks within this state from companies authorized to transact an insurance business in this state;
(2) the amount of dividends paid or credited to resident insureds, or used to reduce current premiums of resident insureds;
(3) the amount of premiums actually returned to residents on account of applications not accepted or on account of policies not delivered; and
(4) the amount of unearned premiums returned on account of the cancellation of policies covering risks within the state.
(b) A domestic company shall be taxed under this section only in

each calendar year with respect to which it files a notice of election. The notice of election shall be filed with the insurance commissioner and the commissioner of the department of state revenue on or before November 30 in each year and shall state that the domestic company elects to submit to the tax imposed by this section with respect to the calendar year commencing January 1 next following the filing of the notice. The exemption from license fees, privilege, or other taxes accorded by this section to insurance companies not organized under the laws of this state and doing business within this state which are taxed under this chapter shall be applicable to each domestic company in each calendar year with respect to which it is taxed under this section. In each calendar year with respect to which a domestic company has not elected to be taxed under this section it shall be taxed without regard to this section.
(c) For the privilege of doing business in this state, every insurance company required to file the report provided in this section shall pay into the treasury of this state an amount equal to the excess, if any, of the gross premiums over the allowable deductions multiplied by the following rate for the year that the report covers:
(1) For 2000, two percent (2%).
(2) For 2001, one and nine-tenths percent (1.9%).
(3) For 2002, one and eight-tenths percent (1.8%).
(4) For 2003, one and seven-tenths percent (1.7%).
(5) For 2004, one and five-tenths percent (1.5%).
(6) For 2005 and thereafter, one and three-tenths percent (1.3%).
(d) Payments of the tax imposed by this section shall be made on a quarterly estimated basis. The amounts of the quarterly installments shall be computed on the basis of the total estimated tax liability for the current calendar year and the installments shall be due and payable on or before April 15, June 15, September 15, and December 15, of the current calendar year.
(e) Any balance due shall be paid in the next succeeding calendar year at the time designated for the filing of the annual report with the department.
(f) Any overpayment of the estimated tax during the preceding calendar year shall be allowed as a credit against the liability for the first installment of the current calendar year.
(g) In the event a company subject to taxation under this section fails to make any quarterly payment in an amount equal to at least:
(1) twenty-five percent (25%) of the total tax paid during the preceding calendar year; or
(2) twenty per cent (20%) of the actual tax for the current calendar year;
the company shall be liable, in addition to the amount due, for interest in the amount of one percent (1%) of the amount due and unpaid for each month or part of a month that the amount due, together with interest, remains unpaid. This interest penalty shall be exclusive of and in addition to any other fee, assessment, or charge made by the department.     (h) The taxes under this article shall be in lieu of all license fees or privilege or other tax levied or assessed by this state or by any municipality, county, or other political subdivision of this state. No municipality, county, or other political subdivision of this state shall impose any license fee or privilege or other tax upon any insurance company or any of its agents for the privilege of doing an insurance business therein, except the tax authorized by IC 22-12-6-5. However, the taxes authorized under IC 22-12-6-5 shall be credited against the taxes provided under this chapter. This section shall not be construed to prohibit the levy and collection of state, county, or municipal taxes upon real and tangible personal property of such company, or to prohibit the levy of any retaliatory tax, fine, penalty, or fee provided by law. However, all insurance companies, foreign or domestic, paying taxes in this state predicated in part on their premium income from policies sold and premiums received in Indiana, shall have the same rights and privileges from further taxation and shall be given the same credits wherever applicable, as those set out for those companies paying only a tax on premiums as set out in this section.
(i) Any insurance company failing or refusing, for more than thirty (30) days, to render an accurate account of its premium receipts as provided in this section and pay the tax due thereon shall be subject to a penalty of one hundred dollars ($100) for each additional day such report and payment shall be delayed, not to exceed a maximum penalty of ten thousand dollars ($10,000). The penalty may be ordered by the commissioner after a hearing under IC 4-21.5-3. The commissioner may revoke all authority of such defaulting company to do business within this state, or suspend such authority during the period of such default, in the discretion of the commissioner.
(Formerly: Acts 1935, c.162, s.235; Acts 1963, c.301, s.1; Acts 1971, P.L.386, SEC.1.) As amended by P.L.252-1985, SEC.77; P.L.245-1987, SEC.15; P.L.268-1999, SEC.7; P.L.144-2000, SEC.2.

IC 27-1-18-3
Amendment of articles; filing copies; effect
Sec. 3. Each foreign or alien corporation admitted to do business in this state shall keep on file in the office of the department a duly authenticated copy of each instrument amending its articles of incorporation or association, but the filing of any such instrument shall not of itself enlarge or alter the character of business which the foreign corporation is authorized to transact in this state as set forth in the certificate of admission, unless such foreign corporation apply for and receive an amended certificate of admission as provided for in section 4 of this chapter.
(Formerly: Acts 1935, c.162, s.236.) As amended by P.L.252-1985, SEC.78.

IC 27-1-18-4
Amended certificate of authority      Sec. 4. (a) Any foreign or alien corporation admitted to do business in this state may alter or enlarge the character of the business which it is authorized to transact in this state under its articles of incorporation or association, and any amendments thereof filed with the department as provided in section 3 of this chapter, by procuring an amended certificate of authority from the department in the manner provided in subsection (b).
(b) Whenever a foreign or alien corporation desires to procure such amended certificate, it shall present to the department at its office, accompanied by the fees prescribed by law, an application for an amended certificate of authority, setting forth the change desired in the kind or kinds of insurance business under its articles of incorporation or association which it intends to thereafter carry on in this state; the application shall be filed in duplicate in the form prescribed by the department by the president or a vice president and the secretary or an assistant secretary of the corporation, and verified by the oaths of the officers signing the same.
(c) Upon the presentation of such application, accompanied by the corporation's certificate of authority, the department, if it find that it conforms to law and that the foreign or alien company has fulfilled the requirements set forth in subsection (b) and in section 3 of this chapter, may endorse its approval upon each of the duplicate copies of the application, and, in case of the approval of such application and when all fees required by law shall have been paid, shall file one (1) copy of the application in its office, cancel the certificate of authority presented with the application, and issue to the corporation a new certificate of authority, which certificate shall set forth the kind or kinds of business that the corporation is authorized thereafter to transact in this state, which shall be accompanied by one (1) copy of the application bearing the endorsement of the approval of the department.
(d) Upon the issuance of the new certificate of authority by the department, the corporation therein named shall have authority thereafter to transact in this state the kind or kinds of insurance business set forth in such certificate, subject to the terms and conditions prescribed in this article.
(Formerly: Acts 1935, c.162, s.237.) As amended by P.L.252-1985, SEC.79.

IC 27-1-18-5
Condensed statement of assets and liabilities; examination; correction of statement; publication; expense
Sec. 5. At the time of filing its annual statement, an alien or foreign company shall submit, on a form prescribed by the department, a condensed statement of its assets and liabilities as of December 31 of the preceding year. If the department, on examination of such statement, determines from information available to it that it is true and correct, it shall cause such statement to be published in a newspaper in this state selected by the department. In the event the department determines that the statement

submitted by a company is inaccurate or incorrect, it shall, after giving the company notice of the proposed changes and an opportunity to be heard, certify the corrected statement and proceed with its publication as above provided. The company shall bear the expenses of the publication, but in no event shall an amount exceeding forty dollars ($40) be charged for such publication. Any cost of publication that exceeds forty dollars ($40) must be borne by the newspaper publishing the statement.
(Formerly: Acts 1935, c.162, s.238; Acts 1971, P.L.385, SEC.4.) As amended by P.L.267-1987, SEC.2; P.L.160-2003, SEC.3.

IC 27-1-18-6
Procedure for withdrawal
Sec. 6. (a) Any foreign or alien corporation admitted to do business in this state may withdraw from this state by surrendering its certificate of authority and by filing with the department, accompanied by the fees prescribed by law, a statement of withdrawal setting forth:
(1) the name of the corporation and the state, country, province, or government wherein it is incorporated or organized, or the state in which it is domiciled in the United States;
(2) the date of the issuance of the original certificate of authority;
(3) that it surrenders its authority to transact business in this state and returns for cancellation its certificate of authority; and
(4) a post office address to which the commissioner may mail a copy of any process against the withdrawing company that may be served upon him.
(b) Such statement shall be signed, in the form prescribed by the department, by the president or a vice president and the secretary or an assistant secretary of the corporation, and shall be verified by the oaths of the officers signing the same.
(c) The statement as provided for in this section shall be filed with the department, accompanied by a report of taxable premiums as provided for in section 2 of this chapter, the amount of tax shown to be due and payable by such report, its certificate of authority, and after the payment of the fees prescribed by law, the department shall cancel the certificate of authority and endorse the same thereon, and return such cancelled certificate to the company, and the authority of the company to transact an insurance business in this state shall cease, but the withdrawal and cessation of business shall not affect any action by or against such corporation pending at the time thereof, or any right of action existing at or before the filing of such statement, in favor of or against such company.
(Formerly: Acts 1935, c.162, s.239.) As amended by P.L.252-1985, SEC.80.



CHAPTER 19. REORGANIZATION OF FOREIGN COMPANIES INTO DOMESTIC COMPANIES

IC 27-1-19-1
Authority to reorganize as domestic company
Sec. 1. Any foreign life insurance company authorized to do business in this state, and empowered by the laws of the state, territory or insular possession of the United States, or the District of Columbia under which it was incorporated to reincorporate, is hereby authorized to reorganize under the laws of this state by compliance with the provisions of this chapter and thereafter be a new corporation of this state under this article.
(Formerly: Acts 1935, c.162, s.240.) As amended by P.L.252-1985, SEC.81.

IC 27-1-19-2
Articles of reorganization; adoption by directors; contents
Sec. 2. (a) The board of directors of any such company desiring to reorganize under this article shall, after full compliance with the laws of state, territory, or insular possession of the United States, or the District of Columbia, under which the company was incorporated or organized, by a resolution adopted by a majority vote of the members of such board, approve and adopt articles of reorganization setting forth:
(1) the name of the company;
(2) the location of its principal office and the location of its proposed principal office in this state;
(3) the date of its incorporation or organization;
(4) a designation of the statute under which it was organized;
(5) a declaration that it accepts all of the terms and provisions of this article; and
(6) a restatement of such provisions of its articles of incorporation or association as may be deemed advisable so long as the provisions restated would have been authorized by this article as provisions of original articles of incorporation for a company organized under this article.
(b) Upon the approval and adoption thereof by the board of directors, the articles of reorganization shall be executed and signed in triplicate originals by the president and the secretary of the company, and acknowledged and sworn to before an officer authorized to take the acknowledgments of deeds by the officers signing the same.
(Formerly: Acts 1935, c.162, s.241.) As amended by P.L.252-1985, SEC.82.

IC 27-1-19-3
Articles of reorganization; presentation and approval
Sec. 3. The articles of reorganization shall be presented to the department, accompanied by a certified copy of the resolution of the

board of directors adopting and approving the same, signed by the president and secretary of the company. The department may approve or disapprove the articles of reorganization, in the same manner as provided in IC 27-1-6-8. In the event the department approves the articles of reorganization as provided, it shall then submit them to the attorney general for the state of Indiana, who shall examine such articles and endorse his approval thereon and return them to the department in the same manner as provided in IC 27-1-6-9. When the articles of reorganization have been approved by the attorney general and returned to the department, the department shall present them to the secretary of state for the state of Indiana, who shall endorse his approval thereon in the same manner as provided in IC 27-1-6-10 and file one (1) copy in his office and return the other two (2) copies to the company or its representatives.
(Formerly: Acts 1935, c.162, s.242.) As amended by P.L.252-1985, SEC.83.

IC 27-1-19-4
Certificate of authority
Sec. 4. When the provisions of sections 1, 2, and 3 of this chapter have been complied with and the applicant has fulfilled all the requirements imposed by this article upon a similar domestic company doing a like business, then the commissioner may, in his discretion, issue a certificate of authority as provided in IC 27-1-6-18.
(Formerly: Acts 1935, c.162, s.243.) As amended by P.L.252-1985, SEC.84.

IC 27-1-19-5
Continuation of existing obligations
Sec. 5. Any such corporation so organizing under the provisions of this article is hereby required to faithfully carry out any and all rights, duties, obligations, contracts, and any and all other liabilities of every kind and description existing in its favor or against it at the time of its reorganization under the provisions of this article, and it shall have the rights, privileges, powers, duties, and responsibilities, unchanged and unaffected, which it had at the time of such reorganization under the provisions of this article; nothing contained in this chapter or authorized by this chapter shall impair or operate to impair the obligations of any contract existing at the time of the creation of the new corporation, but such new corporation shall be subject to and shall assume, carry out, fulfill, and pay all liabilities, obligations, responsibilities, and contracts connected with and arising out of its business prior to such reincorporation.
(Formerly: Acts 1935, c.162, s.244.) As amended by P.L.252-1985, SEC.85.

IC 27-1-19-6
Vesting of assets in new corporation; name; treatment of real estate      Sec. 6. Upon compliance with the provisions of this article, the entire assets of any such corporation shall thereby become vested in the new corporation. The name of the new corporation may be the same as the former corporation, or, upon resolution of the board of trustees or directors or other governing body, such name may be changed. If such corporation shall be the owner of any real estate situate in said state of Indiana or of any other state, such real estate shall become vested, upon compliance with this statute, in the new corporation, and a copy of such resolution, duly certified by the secretary of state and filed in the recorder's office of the proper county in which such real estate may be situated, shall constitute a conveyance of said real estate to said new corporation.
(Formerly: Acts 1935, c.162, s.245.) As amended by P.L.252-1985, SEC.86.

IC 27-1-19-7
Reports; regulation and supervision; location of principal office
Sec. 7. Such new corporation shall hereafter make its reports in accordance with the laws of the state of Indiana, and shall be subject to the exclusive regulation and supervision of the department of insurance of the state of Indiana, and thereafter shall make its applications for the purpose of doing business in other states, and countries, as a corporation of the state of Indiana, and shall be subject to regulation and supervision by the insurance departments of other states and countries as a foreign insurance company. In its resolution for reincorporation under this law, it shall state the location of its principal office, which shall be in this state.
(Formerly: Acts 1935, c.162, s.246.)

IC 27-1-19-8
Directors
Sec. 8. The board of directors, or other governing body, of such corporation, shall remain for the new corporation, the same as for the old, until changed by the board of directors of the new corporation. Their election and terms of office shall remain the same as they were prior to the new incorporation.
(Formerly: Acts 1935, c.162, s.247.)



CHAPTER 20. ADDITIONAL PROVISIONS PERTAINING TO ALL INSURANCE COMPANIES

IC 27-1-20-1
Insurance of deposited securities
Sec. 1. The department, in the name of the State of Indiana, and for the benefit of the owners of all securities subject to negotiation by delivery, and deposited with the department or under its supervision, shall purchase and maintain insurance, in an aggregate amount not to exceed one million dollars, against loss from any cause that the department may deem appropriate.
(Formerly: Acts 1935, c.162, s.248; Acts 1971, P.L.385, SEC.5.)



CHAPTER 21. ADDITIONAL PROVISIONS PERTAINING TO INSURANCE COMPANY INVESTMENTS

IC 27-1-21-1
Treatment of prior investments
Sec. 1. IC 27-1-12-2, IC 27-1-12-3, IC 27-1-12-11, and IC 27-1-20-8 in their operation shall be subject to the following limitations and reservations:
(a) The validity for deposit and investment purposes of investments made before March 6, 1945, pursuant to the deposit investment requirements of s.147, s.148, s.149, or s.155 of Acts 1935, c.162 or which qualified for deposit under any of those sections prior to March 6, 1945, shall not be affected by the amendments made by Acts 1945, c.175.
(b) Investments made before March 6, 1945, not pursuant to the deposit investment requirements of s.147, s.148, s.149, or s.155 of Acts 1935, c.162 which did not qualify for deposit under any of these sections prior to March 6, 1945, shall be considered within the embrace of investments made under paragraph 20 of IC 27-1-12-2(b) and shall be subject to all the provisions applicable thereto.
(c) Investments described in subdivision (b) and those made pursuant to paragraph 20 of IC 27-1-12-2(b) may, provided the life insurance company so elects in a writing filed with the department, be transferred to any other appropriate paragraph of IC 27-1-12-2(b) under which they would have qualified if purchased at the date of such transfer.
(Formerly: Acts 1945, c.175, s.6.) As amended by P.L.252-1985, SEC.103; P.L.186-1997, SEC.8.



CHAPTER 22. REGULATION OF INSURANCE RATES

IC 27-1-22-1
Purpose
Sec. 1. The purpose of this chapter is to promote the public welfare by empowering the commissioner of insurance to regulate insurance rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory, and to encourage reasonable competition among insurance companies (referred to in this chapter as insurers) and to permit and regulate, but not require, cooperative action among insurers as to rates, rating systems, rating plans and practices, and other matters within the scope of this chapter. This chapter shall be liberally interpreted to carry into effect the provisions of this section.
(Formerly: Acts 1967, c.133, s.1.) As amended by P.L.252-1985, SEC.104.



CHAPTER 23. REGULATION OF INSURANCE HOLDING COMPANY SYSTEMS

IC 27-1-23-1
Definitions
Sec. 1. As used in this chapter, the following terms shall have the respective meanings set forth in this section, unless the context shall otherwise require:
(a) An "acquiring party" is the specific person by whom an acquisition of control of a domestic insurer or of any corporation controlling a domestic insurer is to be effected, and each person who directly, or indirectly through one (1) or more intermediaries, controls the person specified.
(b) An "affiliate" of, or person "affiliated" with, a specific person, is a person that directly, or indirectly through one (1) or more intermediaries, controls, or is controlled by, or is under common control with, the person specified.
(c) A "beneficial owner" of a voting security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship, revocable or irrevocable proxy, or otherwise has or shares:
(1) voting power including the power to vote, or to direct the voting of, the security; or
(2) investment power which includes the power to dispose, or to direct the disposition, of the security.
(d) "Commissioner" means the insurance commissioner of this state.
(e) "Control" (including the terms "controlling", "controlled by", and "under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the beneficial ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position or corporate office. Control shall be presumed to exist if any person beneficially owns ten percent (10%) or more of the voting securities of any other person. The commissioner may determine this presumption has been rebutted only by a showing made in the manner provided by section 3(k) of this chapter that control does not exist in fact, after giving all interested persons notice and an opportunity to be heard. Control shall be presumed again to exist upon the acquisition of beneficial ownership of each additional five percent (5%) or more of the voting securities of the other person. The commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard, that control exists in fact, notwithstanding the absence of a presumption to that effect.
(f) "Department" means the department of insurance created by IC 27-1-1-1.
(g) A "domestic insurer" is an insurer organized under the laws of this state.     (h) "Earned surplus" means an amount equal to the unassigned funds of an insurer as set forth in the most recent annual statement of an insurer that is submitted to the commissioner, excluding surplus arising from unrealized capital gains or revaluation of assets.
(i) An "insurance holding company system" consists of two (2) or more affiliated persons, one (1) or more of which is an insurer.
(j) "Insurer" has the same meaning as set forth in IC 27-1-2-3, except that it does not include:
(1) agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state;
(2) fraternal benefit societies; or
(3) nonprofit medical and hospital service associations.
The term includes a health maintenance organization (as defined in IC 27-13-1-19) and a limited service health maintenance organization (as defined in IC 27-13-1-27).
(k) A "person" is an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity or any combination of the foregoing acting in concert, but shall not include any securities broker performing no more than the usual and customary broker's function.
(l) A "policyholder" of a domestic insurer includes any person who owns an insurance policy or annuity contract issued by the domestic insurer, any person reinsured by the domestic insurer under a reinsurance contract or treaty between the person and the domestic insurer, and any health maintenance organization with which the domestic insurer has contracted to provide services or protection against the cost of care.
(m) A "subsidiary" of a specified person is an affiliate controlled by that person directly or indirectly through one or more intermediaries.
(n) "Surplus" means the total of gross paid in and contributed surplus, special surplus funds, and unassigned surplus, less treasury stock at cost.
(o) "Voting security" includes any security convertible into or evidencing a right to acquire a voting security.
(Formerly: Acts 1971, P.L.387, SEC.1.) As amended by Acts 1981, P.L.244, SEC.1; P.L.26-1991, SEC.8; P.L.8-1993, SEC.416; P.L.130-1994, SEC.28; P.L.116-1994, SEC.38; P.L.26-1994, SEC.9; P.L.2-1995, SEC.100; P.L.203-2001, SEC.5.



CHAPTER 24. REPEALED



CHAPTER 25. INSURANCE ADMINISTRATORS

IC 27-1-25-1
Definitions
Sec. 1. As used in this chapter:
(a) "Administrator", except as provided in section 7.5 of this chapter, means a person who directly or indirectly and on behalf of an insurer underwrites, collects charges or premiums from, or adjusts or settles claims on residents of Indiana in connection with life, annuity, or health coverage offered or provided by an insurer. The term "administrator" does not include the following persons:
(1) An employer or a wholly owned direct or indirect subsidiary of an employer acting on behalf of the employees of:
(A) the employer;
(B) the subsidiary; or
(C) an affiliated corporation of the employer.
(2) A union acting for its members.
(3) An insurer.
(4) An insurance producer:
(A) that is licensed under IC 27-1-15.6;
(B) that has:
(i) a life; or
(ii) an accident and health or sickness;
qualification under IC 27-1-15.6-7; and
(C) whose activities are limited exclusively to the sale of insurance.
(5) A creditor acting for its debtors regarding insurance covering a debt between them.
(6) A trust established under 29 U.S.C. 186 and the trustees, agents, and employees acting pursuant to that trust.
(7) A trust that is exempt from taxation under Section 501(a) of the Internal Revenue Code and:
(A) the trustees and employees acting pursuant to that trust; or
(B) a custodian and the agents and employees of the custodian acting pursuant to a custodian account that meets the requirements of Section 401(f) of the Internal Revenue Code.
(8) A financial institution that is subject to supervision or examination by federal or state banking authorities to the extent that the financial institution collects and remits premiums to an insurance producer or an authorized insurer in connection with a loan payment.
(9) A credit card issuing company that:
(A) advances for; and
(B) collects from, when a credit card holder authorizes the collection;
credit card holders of the credit card issuing company, insurance premiums or charges.         (10) A person that adjusts or settles claims in the normal course of the person's practice or employment as an attorney at law and that does not collect charges or premiums in connection with life, annuity, or health coverage.
(11) A health maintenance organization that has a certificate of authority issued under IC 27-13.
(12) A limited service health maintenance organization that has a certificate of authority issued under IC 27-13.
(13) A mortgage lender to the extent that the mortgage lender collects and remits premiums to an insurance producer or an authorized insurer in connection with a loan payment.
(14) A person that:
(A) is licensed as a managing general agent as required under IC 27-1-33; and
(B) acts exclusively within the scope of activities provided for under the license referred to in clause (A).
(15) A person that:
(A) directly or indirectly underwrites, collects charges or premiums from, or adjusts or settles claims on residents of Indiana in connection with life, annuity, or health coverage provided by an insurer;
(B) is affiliated with the insurer; and
(C) performs the duties specified in clause (A) only according to a contract between the person and the insurer for the direct and assumed life, annuity, or health coverage provided by the insurer.
(b) "Affiliate" means an entity or a person that:
(1) directly or indirectly through an intermediary controls or is controlled by; or
(2) is under common control with;
a specified entity or person.
(c) "Church plan" has the meaning set forth in IC 27-8-10-1.
(d) "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
(e) "Control" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether:
(1) through ownership of voting securities;
(2) by contract other than a commercial contract for goods or nonmanagement services; or
(3) otherwise;
unless the power is the result of an official position with the person or a corporate office held by the person. Control is presumed to exist if a person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing not less than ten percent (10%) of the voting securities of another person.
(f) "Covered individual" means an individual who is covered under a benefit program provided by an insurer.
(g) "Financial institution" means a bank, savings association, credit union, or any other institution regulated under IC 28 or federal

law.
(h) "GAAP" refers to consistently applied United States generally accepted accounting principles.
(i) "Governmental plan" has the meaning set forth in IC 27-8-10-1.
(j) "Home state" means the District of Columbia or any state or territory of the United States in which an administrator is incorporated or maintains the administrator's principal place of business. If the place in which the administrator is incorporated or maintains the administrator's principal place of business is not governed by a law that is substantially similar to this chapter, the administrator's home state is another state:
(1) in which the administrator conducts the business of the administrator; and
(2) that the administrator declares is the administrator's home state.
(k) "Insurance producer" has the meaning set forth in IC 27-1-15.6-2.
(l) "Insurer" means:
(1) a person who obtains a certificate of authority under:
(A) IC 27-1-3-20;
(B) IC 27-13-3; or
(C) IC 27-13-34; or
(2) an employer that provides life, health, or annuity coverage in Indiana under a governmental plan or a church plan.
(m) "NAIC" refers to the National Association of Insurance Commissioners.
(n) "Negotiate" has the meaning set forth in IC 27-1-15.6-2.
(o) "Nonresident administrator" means a person that applies for or holds a license under section 12.2 of this chapter.
(p) "Person" has the meaning set forth in IC 27-1-15.6-2.
(q) "Sell" has the meaning set forth in IC 27-1-15.6-2.
(r) "Solicit" has the meaning set forth in IC 27-1-15.6-2.
(s) "Underwrite" refers to the:
(1) acceptance of a group application or an individual application for coverage of an individual in accordance with the written rules of the insurer; or
(2) planning and coordination of a benefit program provided by an insurer.
(t) "Uniform application" means the current version of the NAIC uniform application for third party administrators.
As added by Acts 1980, P.L.168, SEC.2. Amended by Acts 1982, P.L.165, SEC.1; P.L.26-1991, SEC.18; P.L.26-1994, SEC.10; P.L.2-1995, SEC.101; P.L.185-1996, SEC.9; P.L.79-1998, SEC.31; P.L.207-1999, SEC.1 and P.L.255-1999, SEC.1; P.L.132-2001, SEC.7; P.L.160-2003, SEC.4; P.L.178-2003, SEC.27; P.L.97-2004, SEC.96.



CHAPTER 25.1. CERTAIN INSURER RESPONSIBILITIES

IC 27-1-25.1-1
"Affiliate"
Sec. 1. As used in this chapter, "affiliate" has the meaning set forth in IC 27-1-25-1(b).
As added by P.L.160-2003, SEC.22.

IC 27-1-25.1-2
"Insurer"
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-25-1(l).
As added by P.L.160-2003, SEC.22.

IC 27-1-25.1-3
"Person"
Sec. 3. As used in this chapter, "person" refers to a person described in IC 27-1-25-1(a)(15).
As added by P.L.160-2003, SEC.22.

IC 27-1-25.1-4
Insurer responsibility for actions of affiliate
Sec. 4. The insurer with which a person is affiliated is responsible for:
(1) the acts of the person; and
(2) providing the person's books and records to the commissioner.
As added by P.L.160-2003, SEC.22.



CHAPTER 26. POLICY LANGUAGE SIMPLIFICATION

IC 27-1-26-1
Definitions
Sec. 1. As used in this chapter:
(a) "Commissioner" refers to the insurance commissioner.
(b) "Company" or "insurer" means a life or health insurance company, fraternal benefit society, prepaid health plan, dental care plan, vision care plan, pharmaceutical plan, health maintenance organization, and all similar type organizations.
(c) "Department" refers to the insurance department.
(d) "Policy" or "policy form" means:
(1) Any policy, contract, plan, or agreement of life or health insurance, including credit life insurance and credit health insurance, to be issued in Indiana by a company subject to this chapter.
(2) Any certificate, contract, or policy issued by a fraternal benefit society.
(3) Any certificate issued under a group insurance policy to be issued for delivery in Indiana.
(e) "Text" means all printed matter except the following:
(1) The name and address of the insurer.
(2) The name, number, or title of the policy.
(3) The table of contents or index.
(4) Captions and subcaptions.
(5) Specification pages.
(6) Schedules or tables.
(7) Language that is drafted to conform to the requirements of federal law, regulation, or federal agency interpretation.
(8) Language required by a collectively bargained agreement.
(9) Medical terminology.
(10) Words that are defined in the policy.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-2
Policies and forms not subject to chapter
Sec. 2. (a) This chapter does not apply to:
(1) A policy that is security subject to federal jurisdiction.
(2) A group policy, other than a group credit life insurance policy or a group credit health insurance policy.
(3) A group annuity contract that serves as a funding vehicle for pension, profit-sharing, or deferred compensation plans.
(4) A form used in connection with a policy issued for delivery on a form approved or permitted to be issued for delivery in Indiana.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-3
Minimum requirements      Sec. 3. Except as otherwise provided in this chapter, a policy issued for delivery in Indiana must meet the following minimum requirements:
(1) The text achieves a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner as provided by section 6 of this chapter.
(2) It is printed, except for specification pages, schedules, and tables, in not less than ten (10) point type, one (1) point leaded.
(3) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text of the policy or to any endorsements or riders.
(4) It must contain a table of contents or an index of the principal sections of the policy if:
(A) the policy has three thousand (3,000) or more words; or
(B) the policy has three (3) or more pages.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-4
Non-English language policies
Sec. 4. A non-English language policy that is issued for delivery in Indiana is in compliance with this chapter if the insurer issuing the policy certifies that the policy if translated into English would comply with section 3 of this chapter.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-5
Flesch reading ease score; procedure to determine; rules of construction
Sec. 5. (a) The following procedure shall be used in determining the Flesch reading ease score:
(1) First, a sample of the text of the policy shall be chosen for analysis:
(A) For policy forms containing ten thousand (10,000) or less words of text, the entire policy form shall be analyzed.
(B) For policy forms containing ten thousand and one (10,001) or more words of text, two (2) samples of two hundred (200) words from each page, with each sample separated by at least twenty (20) lines, may be analyzed instead of the entire form.
(2) Second, the number of words and sentences in the text shall be counted and the total number of words shall be divided by the total number of sentences. The figure obtained shall be multiplied by a factor of one and fifteen thousandths (1.015).
(3) Third, the total number of syllables shall be counted and divided by the total number of words. The figure obtained shall be multiplied by a factor of eighty-four and six tenths (84.6).
(4) Fourth, the sum of the figures computed under subdivisions (2) and (3) when subtracted from two hundred six and eight hundred thirty-five thousandths (206.835) equals the Flesch reading ease score for the policy form.     (b) For the purposes of subsections (a)(2) through (4), the following rules of construction shall be used:
(1) A contraction, hyphenated word, or numbers and letters, when separated by spaces, shall be treated as one (1) word.
(2) A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, shall be counted as a sentence.
(3) The term "syllable" means a unit of spoken language consisting of one (1) or more letters of a word as divided by a dictionary approved by the commissioner.
(4) When a dictionary approved by the commissioner shows two (2) or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-6
Reading ease; alternative tests
Sec. 6. The commissioner may approve the use of any other reading ease test as an alternative to the Flesch reading ease test if it is comparable in result to the Flesch reading ease test.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-7
Certificate of insurer to accompany policy filed with department; contents; additional information
Sec. 7. (a) A policy filed with the department must be accompanied by a certificate signed by an officer of the insurer stating that:
(1) the policy meets the minimum reading ease score on the test used; or
(2) the score for the policy is lower than the minimum required but should be approved in accordance with section 9 of this chapter.
(b) To confirm the accuracy of a certification under subsection (a), the commissioner may require the submission of additional information to verify the certification.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-8
Separate test scores permitted for riders, endorsements, applications, and other forms
Sec. 8. At the option of an insurer, riders, endorsements, applications, and other forms made a part of the policy may be scored separately.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-9
Policies with failing scores; issuance for delivery authorized upon certain findings
Sec. 9. The commissioner may authorize a policy to be issued for

delivery in Indiana with a score lower than the score required by section 3 of this chapter if he finds that the lower score:
(1) will provide a more accurate reflection of the readability of a policy form;
(2) is necessary because of the nature of a particular policy form or type or class of policy forms; or
(3) is caused by policy language that is drafted to conform to the requirements of Indiana law, regulation, or agency interpretation.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-10
Compliance with other laws
Sec. 10. A policy form meeting the requirements of this chapter shall be approved notwithstanding the requirements of any other law that specifies the contents of policies, only if the policy form provides the policyholders and claimants with protection as favorable as they are entitled to under that law.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-11
Regulations
Sec. 11. The commissioner may adopt regulations under IC 4-22-2 necessary to administer this chapter.
As added by Acts 1981, P.L.245, SEC.1.

IC 27-1-26-12
Application of chapter
Sec. 12. This chapter applies to all policy forms filed after June 30, 1982. A policy may not be issued for delivery in Indiana after June 30, 1985, unless approved by the commissioner or permitted to be issued under this chapter. A policy that has been approved or permitted to be issued under this chapter before July 1, 1985, and that meets the standards of this chapter does not need to be refiled for approval on July 1, 1985, but may continue being issued in Indiana upon filing with the commissioner a list of those forms, identified by form number, and accompanied by a certificate for each form as provided by section 7 of this chapter.
As added by Acts 1981, P.L.245, SEC.1.



CHAPTER 27. PUBLIC ADJUSTERS

IC 27-1-27-1
"Public adjuster" defined
Sec. 1. (a) The term "public adjuster" shall include every individual or corporation who, or which, for compensation or reward, renders advice or assistance to the insured in the adjustment of a claim or claims for loss or damages under any policy of insurance covering real or personal property and any person or corporation who, or which, advertises, solicits business, or holds itself out to the public as an adjuster of such claims. However, no public adjuster shall:
(1) act in any manner in relation to claims for personal injury or automobile property damage; or
(2) bind the insured in the settlement of claims.
(b) This chapter does not apply to, and the following are not included in the term "public adjuster":
(1) An attorney at law admitted to practice in the state of Indiana who adjusts insurance losses in the course of the practice of the attorney's profession.
(2) An officer, regular salaried employee, or other representative of an insurer or of an attorney in fact of any reciprocal insurer of Lloyd's underwriter licensed to do business in Indiana who adjusts losses arising under an employer's or principal's own policies.
(3) An adjustment bureau or association owned and maintained by insurers to adjust or investigate losses of such insurers, or any regular salaried employee who devotes substantially all the employee's time to the business of such bureau or association.
(4) Any licensed insurance producer or an authorized insurer or officer or employee of the same who adjusts losses for such insurer, and any insurance producer or representative of a farm mutual insurance company operating under the farm mutual insurance laws of this state on behalf of an insurer.
(5) Any independent adjuster representing an insurer.
As added by P.L.257-1983, SEC.1. Amended by P.L.129-2003, SEC.6; P.L.178-2003, SEC.28.

IC 27-1-27-2
Certification requirement
Sec. 2. (a) No individual or corporation shall act within Indiana as a public adjuster, or receive, directly or indirectly, compensation or reward for services rendered in the adjustment of any claim or claims under the types of insurance policies set forth in section 1(a) of this chapter, unless he, or it, is the holder of a certificate of authority to act as such public adjuster issued by the commissioner of insurance of the state of Indiana pursuant to this chapter.
(b) Any individual or corporation who, or which, shall have received from the commissioner of insurance a public adjuster's

certificate of authority shall be styled and be known as a "Certified Public Adjuster".
As added by P.L.257-1983, SEC.1.

IC 27-1-27-3
Certificates of authority; issuance; prerequisites
Sec. 3. (a) The commissioner of insurance shall issue resident and nonresident public adjusters' certificates of authority to each person who:
(1) has complied with the requirements of this chapter, including the payment of fees, the completion of the examination, and, in the case of a nonresident applicant, the service of process designation;
(2) is at least eighteen (18) years of age; and
(3) has not been convicted of:
(A) an act which would constitute a ground for disciplinary sanction under section 7 of this chapter; or
(B) a felony that has a direct bearing on his ability to practice competently.
A certificate of authority may be issued to a corporation that has one (1) or more officers, directors, or employees who have been issued public adjusters' certificates of authority. However, a corporation may practice public adjusting only through its officers, directors, or employees who have been issued certificates under this chapter.
(b) The commissioner of insurance may issue a resident certificate of authority only to an applicant who is a bona fide resident of Indiana.
(c) The commissioner may issue a nonresident certificate of authority only to a nonresident of Indiana who holds an equivalent resident certificate of authority or a license issued under the laws of any other state, any territorial possession of the United States, or any foreign country.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-4
Certificates of authority; application; renewal; surety bond
Sec. 4. (a) Each applicant for a certificate of authority as a public adjuster shall file with the commissioner of insurance an application therefor on forms furnished by the commissioner of insurance, which application shall set forth:
(1) the name and address of the applicant, and if the applicant be a corporation, the name and address of each of its officers and directors;
(2) whether the person is applying as a resident or nonresident;
(3) whether any license or certificate of authority as insurance producer, broker, public adjuster, or independent adjuster has been issued previously by the commissioner of insurance of the state of Indiana or by the insurance department of any other state, any territorial possession of the United States, or any foreign country to the applicant; and         (4) the business or employment in which the applicant has been engaged for the five (5) years next preceding the date of the application, and the name and address of such business and the name or names and addresses of the applicant's employer or employers.
(b) An application for any certificate of authority must be signed and verified under oath by the applicant.
(c) An annual fee of fifty dollars ($50) is to be paid to the commissioner of insurance by the applicant for such public adjuster's certificate of authority before the application or annual renewal thereof is granted. However, the commissioner may, by rule adopted under IC 4-22-2, change the amount of the fee to an amount necessary to pay all of the direct and indirect costs of administering this chapter. Fees collected shall be used by the department to administer this chapter.
(d) Every public adjuster's certificate of authority shall expire on December 31 of the calendar year in which the same shall have been issued, but if an application for the renewal of such certificate shall have been filed with the commissioner of insurance before January 1 of any year, the certificate of authority sought to be renewed shall continue in full force and effect until the issuance by the commissioner of insurance of the new certificate applied for or until five (5) days after the commissioner of insurance shall have refused to issue such new certificate and shall have served notice of such refusal on the applicant therefor. Service of such notice shall be made by registered mail directed to the applicant at the place of business specified in the application.
(e) The applicant shall file with the commissioner of insurance a surety bond in a sum equal to ten thousand dollars ($10,000) payable to the state of Indiana and conditioned on the principal's faithful performance and discharge of the principal's duties under this title and under any rule of the department of insurance. The bond must be renewed annually.
As added by P.L.257-1983, SEC.1. Amended by P.L.178-2003, SEC.29.

IC 27-1-27-5
Nonresident applicants; service of process designation
Sec. 5. (a) The commissioner may not issue a certificate of authority to a nonresident applicant until that nonresident files with the commissioner, in a form prescribed by the commissioner, a designation of an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer as the nonresident applicant's legal representative upon whom may be served all lawful process in any action, suit, or proceeding:
(1) instituted by or on behalf of an interested person; and
(2) arising out of the nonresident applicant's public adjuster's insurance business.
(b) The designation required by subsection (a) constitutes an agreement that service of process upon the nonresident applicant's

legal representative is of the same legal force and validity as personal service of process upon an Indiana resident.
(c) Service upon a nonresident may be made by serving the nonresident applicant's legal representative with an appropriate number of copies of the process.
(d) The nonresident applicant's legal representative shall forward a copy of the process by registered mail to the nonresident at his last known address of record or principal place of business, keeping a record of such process and service.
(e) Service of process is sufficient as long as notice of the service and a copy of the process are sent not more than ten (10) days after the nonresident applicant's legal representative received the service of process on behalf of the nonresident.
(f) Service of process upon a nonresident in any action instituted by the commissioner under this chapter shall be made by the commissioner by mailing the process to the nonresident applicant's legal representative or the nonresident by registered mail at his last known address of record or principal place of business.
As added by P.L.257-1983, SEC.1. Amended by P.L.31-1988, SEC.15; P.L.130-1994, SEC.33; P.L.116-1994, SEC.43; P.L.268-1999, SEC.14.

IC 27-1-27-6
Examination requirement; exception
Sec. 6. (a) The commissioner of insurance shall, in order to determine the competency of an applicant for a certificate of authority to act as a public adjuster, require such applicant to submit to a written examination, except such applicants who shall be entitled to such certificate without the examination as provided in this chapter. Such examinations shall be held in such place in the state of Indiana and at such time as the commissioner of insurance may designate. The examination as described in this section shall include such questions which, at the discretion of the commissioner, will properly test the applicant's knowledge and competency to engage in the adjustment of claims of an insured to include, but not be limited to the following areas:
(1) The Indiana insurance law, IC 27.
(2) Inventory and appraisal procedures.
(3) Building construction.
(4) Standard fire policy.
(5) Insurance contracts related to claims on real or personal property.
(6) Insurance coverage questions regarding business interruption, improvements and betterments, replacement cost coverage, concurrent and noncurrent apportionment, coinsurance, and contribution.
(b) The commissioner of insurance may issue a public adjuster's certificate of authority without examination to any individual or corporation who, or which, has transacted the business of adjusting, as a public adjuster, losses covered by policies of insurance within

Indiana as his or its principal occupation or business for a period of at least one (1) year immediately preceding the date of application for such certificate of authority, and who, or which, the commissioner determines to be competent to act as a public adjuster. Examination shall not be required for an applicant for renewal of a certificate of authority in effect at the date the application for renewal thereof is filed.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-7
Disciplinary sanctions and proceedings
Sec. 7. (a) As used in this section, "practitioner" means an individual or corporation who or which holds a certificate of authority under this chapter.
(b) A practitioner shall conduct the practice of public adjusting in accordance with the standards established by the commissioner of insurance under section 8 of this chapter and is subject to the exercise of the disciplinary sanctions under subsection (e), if after a hearing, the commissioner finds:
(1) the practitioner has employed or knowingly cooperated in fraud or material deception in order to obtain a certificate to practice public adjusting, or has engaged in fraud or material deception in the course of professional services or activities, or has advertised services in a false or misleading manner;
(2) the practitioner has been convicted of a crime which has direct bearing on the practitioner's ability to continue to practice competently;
(3) a practitioner has knowingly violated any rule adopted by the commissioner under section 8 of this chapter;
(4) a practitioner has continued to practice although he has become unfit to practice public adjusting due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction or severe dependency upon alcohol or other drugs which endangers the public by impairing a practitioner's ability to practice safely;
(5) a practitioner has engaged in a course of lewd or immoral conduct in connection with the delivery of services to clients; or
(6) a practitioner has allowed his name or a certificate issued to him under this chapter to be used in connection with any individual who renders public adjusting services beyond the scope of his training, experience, or competence.
(c) The commissioner of insurance may order a practitioner to submit to a reasonable physical or mental examination if his physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
(d) Failure to comply with an order under subsection (c) shall

render a practitioner liable to the summary revocation procedures under subsection (f).
(e) The commissioner of insurance may impose any of the following sanctions, singly or in combination, when he finds that a practitioner is guilty of any offense under subsection (b):
(1) Permanently revoke a practitioner's certificate.
(2) Suspend a practitioner's certificate.
(3) Censure a practitioner.
(4) Issue a letter of reprimand.
(5) Place a practitioner on probation status and require the practitioner to:
(A) report regularly to the commissioner upon the matters which are the basis of probation;
(B) limit practice to those areas prescribed by the commissioner; or
(C) continue or renew professional education under a practitioner approved by the commissioner until a satisfactory degree of skill has been attained in those areas which are the basis of the probation.
The commissioner may withdraw a probation order if he finds that the deficiency which required disciplinary action has been remedied.
(f) The commissioner of insurance may summarily suspend a practitioner's certificate for a period of ninety (90) days in advance of a final adjudication or during the appeals process if the commissioner finds that a practitioner represents a clear and immediate danger to the public health and safety if he is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the commissioner, and each renewal may be for a period of ninety (90) days or less.
(g) The commissioner of insurance may reinstate a certificate which has been suspended under this chapter if, after a hearing, the commissioner is satisfied that the applicant is able to practice public adjusting with reasonable skill and safety to clients. As a condition of reinstatement, the commissioner may impose disciplinary or corrective measures authorized under this chapter.
(h) The commissioner of insurance shall seek to achieve consistency in the application of the sanctions authorized in this section, and significant departures from prior decisions involving similar conduct shall be explained in the commissioner's findings or orders.
(i) The commissioner of insurance may initiate proceedings under this section on his own motion or on the verified written complaint of any interested person. All such proceedings shall be conducted in accordance with IC 4-21.5.
As added by P.L.257-1983, SEC.1. Amended by P.L.7-1987, SEC.142.

IC 27-1-27-8
Professional standards; adoption      Sec. 8. The commissioner of insurance shall, in the manner prescribed by IC 4-22-2, adopt standards for the competent practice of public adjusting appropriate to establish and maintain a high standard of integrity and dignity in the profession of public adjusting.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-9
Practice of law prohibited
Sec. 9. A public adjuster may not:
(1) engage in the practice of law;
(2) deal directly with any claimant represented by an attorney at law without the consent of the attorney;
(3) advise a claimant to refrain from seeking legal advice or retaining counsel; or
(4) in the case where legal counsel is desired by claimants, advise the retention of specific attorneys or law firms.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-10
Validity of resident certificates of authority
Sec. 10. A resident certificate of authority issued to a person claiming residency is void if that person:
(1) holds a resident certificate of authority issued by another state;
(2) makes application for a resident certificate of authority from another state; or
(3) ceases to be a resident of Indiana.
As added by P.L.257-1983, SEC.1.

IC 27-1-27-11
Violations
Sec. 11. (a) A person who adjusts an insurance loss without having obtained the required certificate of authority or who adjusts an insurance loss after his certificate of authority has been cancelled, suspended, or revoked by the commissioner of insurance commits a Class B infraction.
(b) A person who makes any false statement pertaining to any matter or thing required by this chapter to be made commits a Class B infraction.
(c) A contract or agreement for compensation or services made between any insured and a public adjuster for any loss suffered by the insured which occurred in Indiana is void unless the public adjuster, at the time of the making of the contract or agreement, has a certificate of authority issued by the commissioner of insurance under this chapter.
(d) This section does not limit the authority of the commissioner of insurance to suspend, revoke, place on probation, or refuse to issue a certificate of authority.
As added by P.L.257-1983, SEC.1.



CHAPTER 28. RESERVED



CHAPTER 29. INDIANA POLITICAL SUBDIVISION RISK MANAGEMENT COMMISSION

IC 27-1-29-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana political subdivision risk management commission established by this chapter.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-2
"Fund" defined
Sec. 2. As used in this chapter, "fund" refers to the political subdivision risk management fund established by this chapter.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-3
"Liability" defined
Sec. 3. As used in this chapter, "liability" means an obligation arising from a claim for the payment of money in an amount established under IC 34-13-3 (or IC 34-4-16.5 before its repeal) or any other claim for which coverage is provided for members of the fund under rules adopted by the commission.
As added by P.L.162-1986, SEC.1. Amended by P.L.1-1998, SEC.141.

IC 27-1-29-4
"Political subdivision" defined
Sec. 4. As used in this chapter, "political subdivision" has the meaning set forth in IC 34-6-2-110.
As added by P.L.162-1986, SEC.1. Amended by P.L.5-1988, SEC.143; P.L.1-1998, SEC.142.

IC 27-1-29-5
Creation; purpose; membership; appointment; term; qualifications; vacancies; per diem and expenses; tax exempt property of commission
Sec. 5. (a) The Indiana political subdivision risk management commission is created as a separate body corporate and politic, constituting an instrumentality of the state for the public purposes set out in this chapter, but not a state agency. The commission is separate from the state in its corporate and sovereign capacity. The purpose of the commission is aiding political subdivisions in protecting themselves against liabilities. The commission is not subject to IC 27-6-8, and the Indiana guaranty association created by IC 27-6-8-5 has no obligation to insureds or claimants of the commission.
(b) The commission consists of the insurance commissioner, who shall serve as chairman, and ten (10) other commission members.

Except for the commissioner, the members of the commission shall be appointed by the governor for a term of four (4) years. No more than five (5) commission members appointed by the governor under this section may be members of the same political party. The commission members appointed by the governor under this section must include one (1) resident of each congressional district in Indiana. The commission shall elect one (1) of the appointed commission members as secretary of the commission.
(c) The initial appointments of commission members are for the following terms:
(1) Three (3) members appointed for a term of one (1) year.
(2) Three (3) members appointed for a term of two (2) years.
(3) Two (2) members appointed for a term of three (3) years.
(4) Two (2) members appointed for a term of four (4) years.
A commission member may be reappointed to the commission.
(d) In appointing commission members under this section, the governor shall consider the qualifications, expertise, and background that would provide the proper talent to administer this chapter. To the degree possible, the members must have backgrounds in educational administration, risk management, and governance of a political subdivision and must include persons with knowledge of insurance matters.
(e) A vacancy occurring on the commission shall be filled through the appointment of a resident of the same congressional district as the vacating commission member for the unexpired term of the commission member leaving the commission.
(f) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). Such a commission member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(g) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the commission member's duties, as provided in the state travel policies and procedures established by the department of administration and approved by the state budget agency.
(h) All property of the commission is public property devoted to an essential public and governmental function and purpose and is exempt from all taxes and special assessments of the state or a political subdivision of the state.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.1.

IC 27-1-29-6
Meetings; actions
Sec. 6. The commission shall meet upon the call of the commissioner, who shall convene meetings as often as necessary to

accomplish the purposes of this chapter. The commission may act:
(1) through the vote of a majority of members at a meeting at which at least six (6) members are present; or
(2) through the commissioner, pursuant to powers granted to the commission under this chapter and delegated to the commissioner by the vote of a majority of members at a meeting at which at least six (6) members are present.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-7
Powers of commission; limit on surcharge levied against members of fund; reports
Sec. 7. (a) The commission is granted all powers necessary, convenient, or appropriate to carry out and effectuate its public and corporate purposes under this chapter and IC 27-1-29.1 including, but not limited to, and except as otherwise restricted in this chapter or IC 27-1-29.1:
(1) The power to have perpetual existence as a body corporate and politic, and an independent instrumentality, but not a state agency, exercising essential public functions.
(2) The power to sue and be sued.
(3) The power to adopt and alter an official seal.
(4) The power to make and enforce bylaws and rules for the conduct of its business, which bylaws and rules may be adopted by the commission without complying with IC 4-22-2.
(5) The power to make contracts and incur liabilities, borrow money, issue its negotiable bonds or notes in accordance with this chapter, subject to provisions for registration of negotiable bonds and notes, and provide for and secure their payment and provide for the rights of their holders, and purchase and hold and dispose of any of its bonds or notes.
(6) The power to acquire, hold, use, and dispose of its income, revenues, funds, and money.
(7) The power to acquire, rent, lease, hold, use, and dispose of property for its purposes.
(8) The power to fix and revise from time to time and charge and collect fees and charges for the use of its services or facilities.
(9) The power to accept gifts or grants of property, funds, money, materials, labor, supplies, or services from the United States, any governmental unit, or any person, carry out the terms or provisions or make agreements with respect to the gifts or grants, and do all things necessary, useful, desirable, or convenient in connection with procuring, accepting, or disposing of the gifts or grants.
(10) The power to do anything authorized by this article, through its officers, agents, or employees or by contracts with a person.
(11) The power to procure insurance against any losses in connection with its property, operations, or assets in amounts

and from insurers as it considers desirable.
(12) The power to cooperate with and exchange services, personnel, and information with any federal, state, or local government agency.
(b) The commission may:
(1) implement a statewide program of loss control and risk management to minimize the liabilities of members of the fund;
(2) contract with any persons or entities to obtain or provide the services of risk managers, actuaries, loss control specialists, attorneys, and other professionals in carrying out its powers and duties under this chapter and to pay for those services from the fund;
(3) exercise control over the defense of members of the fund against tort claims, including the selection and retention of legal counsel, the direction of counsel in the conduct of cases, and the negotiation and acceptance or rejection of any settlement;
(4) establish procedures by which political subdivisions can gain or regain membership and relinquish membership in the fund;
(5) establish procedures and criteria for the imposition of assessments to be paid by members of the fund, and the payment of members' liabilities;
(6) establish programs for the payment of money from the fund to compensate members for damage to or loss of real or personal property;
(7) establish programs for the payment of:
(A) liabilities covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal); and
(B) liabilities that are not covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal), including, but not limited to, liability due to alleged violations of the Constitution of the United States or federal civil rights statutes by law enforcement officers;
(8) establish programs by which members can protect their elected officers and employees against liability arising from their alleged errors or omissions;
(9) establish procedures by which a member of the fund can settle small claims that are within the deductible provision of coverage under the fund;
(10) capitalize the fund by levying against each member of the fund an annual surcharge over and above the assessment imposed against the member under section 12 of this chapter; and
(11) establish any other programs or procedures the commission considers necessary for the implementation of this chapter.
The amount of the surcharge levied against a member of the fund for a particular year under subdivision (10) may not exceed twenty-five percent (25%) of the member's assessment for the same year.
(c) The commission shall file a report in an electronic format under IC 5-14-6 with the general assembly each year concerning the

operations of the commission and the condition of the fund.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.2; P.L.1-1998, SEC.143; P.L.28-2004, SEC.166.

IC 27-1-29-8
Expenses incurred; payment
Sec. 8. (a) All expenses incurred by the commission in administering the fund under this chapter shall be paid from the fund.
(b) All expenses incurred by the commission in administering the political subdivision catastrophic liability fund established by IC 27-1-29.1 shall be paid from the political subdivision catastrophic liability fund.
(c) All expenses incurred by the commission that are not incurred directly in connection with the administration of the political subdivision risk management fund or the political subdivision catastrophic liability fund shall be paid equally from each fund.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.3.

IC 27-1-29-9
Liability insurance or indemnification; state responsibility for commission obligations
Sec. 9. (a) The commission shall purchase liability insurance for, or otherwise indemnify, its members against personal liability for acts and omissions arising out of their performance, in good faith, of their duties as members of the commission.
(b) The state is not responsible for the payment of any obligation of the commission.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-10
Political subdivision risk management fund; purpose; administration; expenses; depositories; investment; reserve account
Sec. 10. (a) The political subdivision risk management fund is established for the purpose of:
(1) paying the liabilities of political subdivisions to the extent specified in this chapter;
(2) receiving assessments paid by political subdivisions to replenish the fund and to pay the principal of and interest on bonds or notes issued by the commission under section 17(b)(2) of this chapter; and
(3) receiving money from any other source.
(b) The fund shall be administered by the commission.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) All money received by the commission under this chapter, whether as assessments, proceeds from the sale of bonds, or revenues, are trust funds, to be held and applied solely as provided in this chapter. Current operating funds shall be kept in depositories

selected by the commission. The commission shall deposit with the treasurer of state the money in the fund not currently needed to meet the obligations of the fund, and the treasurer of state shall invest such money for the commission in accordance with the provisions of any resolution or trust agreement that the commission adopts or enters into under this chapter. Interest that accrues from these investments shall be credited to the commission and to the fund.
(e) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
(f) The commission shall create a reserve account in the fund and shall capitalize the reserve account through the surcharges levied under section 7(b)(10) of this chapter.
As added by P.L.162-1986, SEC.1. Amended by P.L.272-1987, SEC.4.

IC 27-1-29-11
Fund members; eligibility; assessments; surcharge levies; payment of liabilities
Sec. 11. All political subdivisions are eligible for membership in the fund. Each member of the fund:
(1) shall contribute to the fund in the amount of the assessment charged the member under this chapter;
(2) shall pay the annual surcharge levied against the member under this chapter; and
(3) is entitled to payment of its liabilities from the fund under this chapter.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-12
Assessments on members of fund
Sec. 12. (a) The commission shall impose an assessment to be paid by each member of the fund. The assessments to be paid by members of the fund shall be set in fairness to all members, based upon the uniform application of actuarial principles and underwriters' rating principles. A member shall pay its assessment in accordance with rules of the commission.
(b) The assessment for the first twelve (12) months of a political subdivision's membership in the fund shall be no greater than the payment made by the political subdivision to a commercial insurer for like coverage for the twelve (12) month period immediately preceding the political subdivision's application to become a member. In the case of an applicant not insured by a commercial insurer, the commission shall set the amount of the assessment for the first twelve (12) months of membership in accordance with subsection (a).
As added by P.L.162-1986, SEC.1.

IC 27-1-29-13
Payment of liabilities of members of fund; primary coverage
Sec. 13. (a) The commission shall pay liabilities of members of

the fund in accordance with rules established by the commission.
(b) Payment from the fund for any liability covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal) or for any other liability designated under rules adopted by the commission is primary coverage in relation to the following:
(1) Any insurance policy issued to a member of the fund that, by its terms, provides coverage secondary to coverage provided through membership in the fund.
(2) A fund member's own program of self insurance.
Payment of a liability identified in this subsection must be made within the limits set forth in section 14(b) of this chapter and irrespective of the existence of an insurance policy described in subdivision (1) or of a self insurance program described in subdivision (2).
As added by P.L.162-1986, SEC.1. Amended by P.L.1-1998, SEC.144.

IC 27-1-29-14
Eligibility and guidelines for payment from fund
Sec. 14. (a) In order to be eligible for payment under this chapter, a liability of a political subdivision must arise out of a claim based upon an act or omission that takes place while the political subdivision is a member of the fund.
(b) The maximum amount payable from the fund for any liability, whether or not it is covered under IC 34-13-3 (or IC 34-4-16.5 before its repeal), is:
(1) for injury, death, or damage suffered by any one (1) person as a result of the act or omission from which the liability arises:
(A) three hundred thousand dollars ($300,000) for a cause of action that accrues before January 1, 2006;
(B) five hundred thousand dollars ($500,000) for a cause of action that accrues on or after January 1, 2006, and before January 1, 2008; or
(C) seven hundred thousand dollars ($700,000) for a cause of action that accrues on or after January 1, 2008; and
(2) one million dollars ($1,000,000) for all injury, death, or damage suffered by all persons as a result of the act or omission from which the liability arises.
(c) No amount may be paid from the fund in respect of punitive damages paid by or assessed against a member of the fund.
(d) No amount may be paid from the fund in the case of a liability based upon bodily injury or property damage arising out of the discharge, dispersal, release, or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids, gases, waste materials, or other irritants, contaminants, or pollutants into or upon land, the atmosphere, or any watercourse or body of water unless the discharge, dispersal, release, or escape:
(1) is caused by an act or omission of a political subdivision that is a member of the fund; and
(2) occurs as a result of:             (A) a household hazardous waste; or
(B) a conditionally exempt small quantity generator (as described in 40 CFR 261.5(a));
collection, disposal, or recycling project conducted by or controlled by the political subdivision.
(e) The commissioner may pay a liability of a member of the fund in a series of annual payments. The amount of any annual payment under this subsection must be one hundred thousand dollars ($100,000) or more, except for the final payment in a series of payments.
(f) The commission may negotiate a structured settlement of any claim.
(g) As used in this section, "household hazardous waste" means solid waste generated by households that consists of or contains a material that is:
(1) ignitable, as described in 40 CFR 261.21;
(2) corrosive, as described in 40 CFR 261.22;
(3) reactive, as described in 40 CFR 261.23; or
(4) toxic, as described in 40 CFR 261.24.
As added by P.L.162-1986, SEC.1. Amended by P.L.273-1987, SEC.1; P.L.256-1995, SEC.1; P.L.1-1998, SEC.145; P.L.108-2003, SEC.1.

IC 27-1-29-15
Filing notice of intent to become member of fund; relinquishing membership in fund
Sec. 15. (a) A political subdivision may become a member of the fund by filing a written notice of its intent to become a member with the commission by the date exactly six (6) months before the expiration date of the liability insurance policy covering the political subdivision on December 31, 1986.
(b) Each political subdivision that files a notice of intent to become a member of the fund by the date set forth in subsection (a) shall be granted membership in the fund. A political subdivision that files a notice of intent to become a member after the date set forth in subsection (a) may be admitted to or rejected for membership in the fund at the discretion of the commission.
(c) A rule adopted by the commission to establish the procedures described in section 7(b)(4) of this chapter may not provide that a political subdivision continues to be a member of the fund more than twelve (12) months after the political subdivision gives notice to the commissioner of its intention to relinquish its membership.
(d) After relinquishing its membership in the fund, a political subdivision remains liable for its pro rata share of assessments to pay for liabilities of fund members that arose out of claims based upon acts or omissions that took place while the political subdivision was a member of the fund. If a political subdivision fails to pay an assessment to which it is subject under this chapter, the commission may give notice to any department or agency of the state (including the treasurer of state or the auditor of state) that is the custodian of

money payable to the delinquent political subdivision after the date of the notice, that the political subdivision is in default on the payment of an assessment under this chapter. After receiving this notice, the department or agency shall withhold the delinquent amount from money payable to the political subdivision and pay over the money to the commission to be applied against the delinquent assessment.
As added by P.L.162-1986, SEC.1. Amended by P.L.273-1987, SEC.2; P.L.272-1987, SEC.5.

IC 27-1-29-16
Appointment of members; rules
Sec. 16. (a) The governor shall appoint the initial members of the commission by May 1, 1986.
(b) The commission shall adopt rules under IC 4-22-2 for the implementation of this chapter by October 1, 1986, and shall adopt other rules as required after that date.
As added by P.L.162-1986, SEC.1.

IC 27-1-29-17
Bonds or notes issued by commission; purposes; status; procedures
Sec. 17. (a) As used in this section:
(1) "basic fund" refers to the political subdivision risk management fund established by this chapter; and
(2) "catastrophic fund" refers to the political subdivision catastrophic liability fund established by IC 27-1-29.1.
(b) Before July 1, 2005, the commission may issue its bonds or notes in amounts that it considers necessary to provide funds to:
(1) establish or maintain the reserve account in the catastrophic fund provided for in IC 27-1-29.1-8;
(2) provide for the payment of liabilities payable out of the basic fund to the extent such liabilities exceed the money in the basic fund; and
(3) pay, fund, or refund, regardless of when due, the principal of or interest or redemption premiums on bonds or notes issued under subdivision (1) or (2).
Bonds or notes issued under subdivision (2) must mature within three (3) years after their date of issuance.
(c) The bonds or notes of the commission may be issued and sold by the commission to the Indiana bond bank under IC 5-1.5.
(d) Every issue of bonds or notes is an obligation of the commission. An issue of bonds or notes under subsection (b)(1) is payable solely from assessments imposed by the commission under IC 27-1-29.1 on political subdivisions that are members of the catastrophic fund, and the commission may secure such bonds or notes by a pledge of assessments imposed under IC 27-1-29.1. An issue of bonds or notes under subsection (b)(2) is payable solely from assessments imposed by the commission under section 12 of this chapter on political subdivisions that are members of the basic fund, and the commission may secure such bonds or notes by a

pledge of assessments imposed under section 12 of this chapter.
(e) A bond or note of the commission:
(1) is not a debt, liability, loan of credit, or pledge of the faith and credit of the state; and
(2) must contain on its face a statement that the commission is obligated to pay principal and interest, and the redemption premium, if any, and that the faith, credit, and taxing power of the state are not pledged to the payment of the bond or note.
(f) The state pledges to and agrees with the holders of the bonds or notes issued under this chapter that the state will not:
(1) limit or restrict the rights vested in the commission to fulfill the terms of any agreement made with the holders of its bonds or notes; or
(2) in any way impair the rights or remedies of the holders of the bonds or notes;
until the bonds or notes, together with the interest on the bonds or notes, and interest on unpaid installments of interest, and all costs and expenses in connection with an action or proceeding by or on behalf of the holders, are fully met, paid, and discharged.
(g) The bonds or notes of the commission are negotiable instruments for all purposes of IC 26-1, subject only to the provisions of the bonds and notes for registration.
(h) Bonds or notes of the commission must be authorized by resolution of the commission, may be issued in one (1) or more series, and must:
(1) bear the date;
(2) mature at the time or times;
(3) be in the denomination;
(4) be in the form;
(5) carry the conversion or registration privileges;
(6) have the rank or priority;
(7) be executed in the manner;
(8) be payable from the sources in the medium of payment at the place inside or outside the state; and
(9) be subject to the terms of redemption;
as the resolution of the commission or the trust agreement securing the bonds or notes provides.
(i) Bonds or notes may be issued under this chapter without obtaining the consent of any agency of the state and without any other proceeding or condition other than the proceedings or conditions specified in this chapter.
(j) The rate or rates of interest on the bonds or notes may be fixed or variable. Variable rates shall be determined in the manner and in accordance with the procedures set forth in the resolution authorizing the issuance of the bonds or notes. Bonds or notes bearing a variable rate of interest may be converted to bonds or notes bearing a fixed rate or rates of interest, and bonds or notes bearing a fixed rate or rates of interest may be converted to bonds or notes bearing a variable rate of interest, to the extent and in the manner set forth in the resolution pursuant to which the bonds or notes are issued. The

interest on bonds or notes may be payable semiannually or annually or at any other interval or intervals as may be provided in the resolution, or the interest may be compounded and paid at maturity or at any other times as may be specified in the resolution.
(k) The bonds or notes may be made subject, at the option of the holders, to mandatory redemption by the commission at the times and under the circumstances set forth in the authorizing resolution.
(l) Bonds or notes of the commission may be sold at public or private sale at such price, either above or below the principal amount, as the commission fixes. If bonds or notes of the commission are to be sold at public sale, the commission shall comply with IC 5-1-11 and shall publish notice of the sale in accordance with IC 5-3-1-2 in two (2) newspapers published and of general circulation in Indianapolis.
(m) The commission may periodically issue its notes under this chapter and pay and retire the principal of the notes, pay the interest due on the notes, or fund or refund the notes from proceeds of bonds or of other notes or from other funds or money of the commission available for that purpose in accordance with a contract between the commission and the holders of the notes.
(n) The commission may secure any bonds or notes issued under this chapter by a trust agreement by and between the commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or outside Indiana.
(o) The trust agreement or the resolution providing for the issuance of the bonds or notes may contain provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as are reasonable and proper and not in violation of law.
(p) The trust agreement or resolution may set forth the rights and remedies of the holders of any bonds or notes and of the trustee and may restrict the individual right of action by the holders.
(q) In addition to the provisions of subsections (n) through (p), any trust agreement or resolution may contain other provisions the commission considers reasonable and proper for the security of the holders of any bonds or notes.
(r) All expenses incurred in carrying out the provisions of the trust agreement or resolution may be paid from assessments, revenues, or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the commission.
(s) Notwithstanding the restrictions of any other law, all financial institutions, investment companies, insurance companies, insurance associations, executors, administrators, guardians, trustees, and other fiduciaries may legally invest sinking funds, money, or other funds belonging to them or within their control in bonds or notes issued under this chapter.
(t) All bonds or notes issued under this chapter are issued by a body corporate and politic of this state, but not a state agency, and for an essential public and government purpose and the bonds and

notes, the interest thereon, the proceeds received by a holder from the sale of the bonds or notes to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, and proceeds received at maturity, and the receipt of the interest and proceeds are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.272-1987, SEC.6. Amended by P.L.21-1990, SEC.52; P.L.254-1997(ss), SEC.25; P.L.235-2005, SEC.203.

IC 27-1-29-27.1
Code of ethics
Sec. 27.1. (a) The commission shall:
(1) adopt:
(A) rules under IC 4-22-2; or
(B) a policy;
establishing a code of ethics for its employees; or
(2) decide it wishes to be under the jurisdiction and rules adopted by the state ethics commission.
(b) A code of ethics adopted by rule or policy under this section must be consistent with state law and approved by the governor.
As added by P.L.5-1996, SEC.19.

IC 27-1-29-28
Actions affecting fund warranted by declining membership or financial conditions
Sec. 28. (a) As used in this section, "fund" means the political subdivision risk management fund established by section 10 of this chapter.
(b) Notwithstanding any other provision of this chapter, the commission:
(1) with the approval of the insurance commissioner; and
(2) upon a determination by the commission that:
(A) membership in the fund is declining; and
(B) financial conditions warrant the action;
is authorized to take action under subsection (c).
(c) Under the circumstances set forth in subsection (b), the commission may do the following with respect to the fund:
(1) Prevent any political subdivision that is not already a member of the fund from becoming a member.
(2) Decline to renew the membership of the political subdivisions that are members of the fund.
(3) When the membership of the last member has expired, cease the operation of the fund, except for:
(A) the payment of liabilities of former members of the fund; and
(B) the collection of assessments from former members of the fund, if any are due;
in accordance with this chapter and rules adopted by the commission.         (4) Allow or cause a partial reduction or complete depletion of the balance of the fund through:
(A) the payment of liabilities of former members of the fund; and
(B) at the discretion of the commission, and with the approval of the commissioner, the pro rata return to former members of assessments paid by former members of the fund;
in accordance with this chapter and rules adopted by the commission.
(d) After any or all of the actions authorized by subsection (c), the commission, with the approval of the insurance commissioner, may resume using the fund to pay the liabilities of members of the fund under this chapter.
As added by P.L.103-1998, SEC.1.



CHAPTER 29.1. POLITICAL SUBDIVISION CATASTROPHIC LIABILITY FUND

IC 27-1-29.1-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana political subdivision risk management commission established by IC 27-1-29-5.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-2
"Fund" defined
Sec. 2. As used in this chapter "fund" refers to the political subdivision catastrophic liability fund established by this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-3
"Liability" defined
Sec. 3. As used in this chapter, "liability" means an obligation arising from:
(1) multiple claims for the payment of money that are within the limits set forth in IC 34-13-3-4 (or IC 34-4-16.5-4 before its repeal) and that arise from a single catastrophic occurrence; or
(2) any other claim for which coverage is provided for members of the fund under rules adopted by the commission.
As added by P.L.272-1987, SEC.7. Amended by P.L.1-1998, SEC.146.

IC 27-1-29.1-4
"Member" defined
Sec. 4. As used in this chapter "member" refers to any political subdivision that has a membership in the fund, as provided in section 9 of this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-5
"Political subdivision" defined
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 34-6-2-110.
As added by P.L.272-1987, SEC.7. Amended by P.L.3-1989, SEC.152; P.L.1-1998, SEC.147.

IC 27-1-29.1-6
"Underlying coverage" defined
Sec. 6. As used in this chapter, "underlying coverage" refers to any liability insurance policy that names a member of the fund or its officials or employees as a named insured, an additional named insured, an insured, or an additional insured.
As added by P.L.272-1987, SEC.7.
IC 27-1-29.1-7
Establishment of fund; purpose; administration; expenses; depositories; investment
Sec. 7. (a) The political subdivision catastrophic liability fund is established for the purpose of:
(1) paying a part of certain liabilities of members of the fund under this chapter;
(2) receiving assessments paid by fund members to replenish the fund and to pay the principal of the interest on bonds or notes issued by the commission under IC 27-1-29-17(b)(1); and
(3) receiving money from any other source.
(b) The fund shall be administered by the commission, using the powers granted in IC 27-1-29-7, as modified by this chapter.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) All money received by the commission under this chapter, whether as assessments, proceeds from the sale of bonds, or revenues, are trust funds, to be held and applied solely as provided in this chapter. Current operating funds shall be kept in depositories selected by the commission. The commission shall deposit with the treasurer of state the money in the fund not currently needed to meet the obligations of the fund, and the treasurer of state shall invest such money for the commission in accordance with the provisions of any resolution or trust agreement that the commission may adopt or enter into under this chapter or IC 27-1-29. Interest that accrues from these investments shall be credited to the commission and to the fund.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.272-1987, SEC.7. Amended by P.L.159-1988, SEC.1.

IC 27-1-29.1-8
Reserve account; issuance of bonds to establish account; use of funds
Sec. 8. (a) The commission shall establish a reserve account in the fund. A balance of at least five million dollars ($5,000,000) must remain in the reserve account. To provide money to establish the reserve account, the commission may issue bonds under IC 27-1-29-17(b)(1). The bonds issued to provide money for the establishment of the reserve account may not exceed a total amount of forty million dollars ($40,000,000).
(b) Money in the reserve account shall be held and applied solely to pay claims against the fund that cannot be paid from other money in the fund.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-9
Membership eligibility; rights and duties
Sec. 9. All political subdivisions that satisfy the criteria for membership under the rules of the commission are eligible for

membership in the fund. A political subdivision is not required to be a member of the political subdivision risk management fund under IC 27-1-29 to be eligible for membership in the fund established by this chapter. Each member of the fund:
(1) shall contribute to the fund in the amount of the assessment charged the member under this chapter; and
(2) is entitled to the partial payment of certain liabilities from the fund under this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-10
Liabilities qualifying for partial payment from fund; notice of claim
Sec. 10. (a) The commissioner, using money from the fund, shall pay a part of every liability that qualifies for partial payment under this chapter and under the terms of the coverage provided by the commission according to rules adopted under this chapter.
(b) A liability of a member of the fund that has no underlying coverage or that has occurrence basis underlying coverage qualifies for partial payment under this chapter if it:
(1) is a liability covered under the coverage document issued by the commission to the member;
(2) arises out of an act or omission that takes place while the political subdivision bearing the liability is a member of the fund; and
(3) satisfies the minimum total amount requirement set forth in section 12 of this chapter.
(c) A liability of a member of the fund that has claims made basis underlying coverage qualifies for partial payment under this chapter if it:
(1) is a liability covered under the coverage document issued by the commission to the member;
(2) arises out of an act or omission with respect to which a claim is made while the political subdivision bearing the liability is a member of the fund;
(3) is covered by the underlying coverage; and
(4) satisfies the minimum total amount requirement set forth in section 12 of this chapter.
(d) For the purposes of subsection (c)(2) and section 11 of this chapter, the question of when and how a claim is made shall be determined by the provisions of the insurance policy providing the underlying coverage. However, if the underlying coverage is not applicable to a liability, a claim is considered to have been made for purposes of subsection (c)(2) when notice of a claim giving rise to the liability is received by the fund member from the claimant or the claimant's representative.
As added by P.L.272-1987, SEC.7. Amended by P.L.159-1988, SEC.2.

IC 27-1-29.1-11 Preexisting liabilities qualifying for partial payment
Sec. 11. A liability that arises out of an act or omission that takes place before the political subdivision bearing the liability becomes a member of the fund does not qualify for partial payment under this chapter unless the liability:
(1) is expressly covered by the provisions of a coverage document that:
(A) is issued to the fund member; and
(B) is in effect when the claim is made; and
(2) is also covered by the underlying coverage that is claims made basis coverage.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-12
Liabilities of members that are or are not also members of political subdivision risk management fund; conditional payment
Sec. 12. (a) A liability of a member of the fund that is not a member of the political subdivision risk management fund under IC 27-1-29 does not qualify for partial payment under this chapter unless the total amount of the liability exceeds:
(1) one million dollars ($1,000,000); or
(2) another sum that is:
(A) greater than one million dollars ($1,000,000); and
(B) approved by the commission as a provision of the fund member's coverage because the fund member has underlying coverage with limits of liability that exceed one million dollars ($1,000,000).
(b) A liability of a member of the fund that is also a member of the political subdivision risk management fund under IC 27-1-29 does not qualify for partial payment under this chapter unless the amount of the liability exceeds the amount of liability payable by the commission under IC 27-1-29 under the terms of the coverage document that is issued to the fund member and applicable to the liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-13
Liability partial payment determination; formula
Sec. 13. The amount that is to be paid by the commission toward the satisfaction of a liability qualifying for partial payment under this chapter is determined in STEP FOUR of the following formula:
STEP ONE: If the total amount of the liability exceeds five million dollars ($5,000,000), subtract five million dollars ($5,000,000) from the total amount of the liability.
STEP TWO: Add the remainder under STEP ONE to the minimum total amount figure that applies to the liability under section 12 of this chapter.
STEP THREE: Add to the sum determined under STEP TWO the total amount expended by the commission under section 16 of this chapter in defending the member of the fund against

claims giving rise to the liability.
STEP FOUR: Subtract the sum determined under STEP THREE from the total amount of the liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-14
Excess coverage provided
Sec. 14. The coverage of a liability under this chapter is excess of any and all other valid and collectible insurance and coverage under liability risk management, risk sharing, and risk financing pools or funds.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-15
Single or installment payments; limits
Sec. 15. An amount payable under section 13 of this chapter that is no more than ten thousand dollars ($10,000) may be paid in a single, immediate payment. An amount payable under section 13 of this chapter that is greater than ten thousand dollars ($10,000) shall be paid:
(1) in installments under section 18(c) of this chapter; or
(2) under a structured settlement negotiated under section 18(d) of this chapter.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-16
Defense of claims; expenses
Sec. 16. The commission may associate with a member of the fund in the defense of a claim and, if no defense is provided by the insurer providing the fund member's underlying coverage, the commission may defend the member and control that defense. Amounts expended by the commission from the fund under this section must be deducted under section 13 of this chapter from the amount to be paid by the commission toward the satisfaction of a liability.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-17
Biannual recognition of liabilities; payment; proration in event of insufficient funds
Sec. 17. On June 30 and December 31 of every year, the commission shall recognize every liability that has qualified for partial payment under this section during the six (6) month period that ended on that day. The commission shall pay the part of each liability that is payable under section 13 of this chapter within fifteen (15) days after the liability is recognized as qualifying for partial payment. However, if the balance in the fund is insufficient to pay the full payable amount of every liability that has qualified for partial payment during a six (6) month period, the commission shall pay a prorated portion of each liability that qualified for partial payment

during the period. Any part of the payable amount of a liability left unpaid due to the prorating of payments under this subsection must be paid before the payment of liabilities that qualify for partial payment during any of the following six (6) month periods.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-18
Punitive damages; bodily injury or property damage; installment payments; structured settlements
Sec. 18. (a) No amount may be paid from the fund in respect of punitive damages paid by or assessed against a member of the fund.
(b) No amount may be paid from the fund in the case of a liability based upon bodily injury or property damage arising out of the discharge, dispersal, release, or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids, gases, waste materials, or other irritants, contaminants, or pollutants into or upon land, the atmosphere, or any watercourse or body of water unless the discharge, dispersal, release, or escape:
(1) is caused by an act or omission of a political subdivision that is a member of the fund; and
(2) occurs as a result of:
(A) a household hazardous waste; or
(B) a conditionally exempt small quantity generator (as described in 40 CFR 261.5(a);
collection, disposal, or recycling project conducted by or controlled by the political subdivision.
(c) The commissioner may pay a liability of a member of the fund in a series of annual payments. The amount of any annual payment under this subsection based upon the injury to or death of one (1) person in any one (1) occurrence must be one hundred thousand dollars ($100,000) or more, except for the final payment in a series of payments.
(d) The commission may negotiate a structured settlement of any claim.
(e) As used in this section, "household hazardous waste" means solid waste generated by households that consists of or contains a material that is:
(1) ignitable, as described in 40 CFR 261.21;
(2) corrosive, as described in 40 CFR 261.22;
(3) reactive, as described in 40 CFR 261.23; or
(4) toxic, as described in 40 CFR 261.24.
As added by P.L.272-1987, SEC.7. Amended by P.L.256-1995, SEC.2.

IC 27-1-29.1-19
Notice of intent to become member of fund
Sec. 19. (a) A political subdivision may become a member of the fund by filing a written notice of its intent to become a member with the commission by the latter of the following dates:
(1) December 31, 1987.         (2) The date exactly six (6) months before the expiration date of the liability insurance policy covering the political subdivision on December 31, 1987.
(b) Each political subdivision that files a notice of intent to become a member by the latter of the two (2) dates set forth in subsection (a) shall be granted membership in the fund. A political subdivision that files a notice of intent to become a member after the latter of the two (2) dates set forth in subsection (a) may be admitted to or rejected for membership in the fund at the discretion of the commission.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-20
Implementing rules; coverage limitations; commission powers; rules governing relinquishment of membership in fund
Sec. 20. (a) The commission shall adopt rules under IC 4-22-2 to implement this chapter.
(b) The commission, in accordance with the rules adopted under subsection (a), may, in whole or in part, conform or limit the coverage provided to a member of the fund under this chapter (as described in the coverage document issued to the member by the commission) with the provisions of insurance policies providing underlying coverage to the fund member.
(c) In accordance with the rules adopted under subsection (a), the commission may provide, to a member of the fund that is not a member of the political subdivision risk management fund under IC 27-1-29, coverage of a liability that exceeds the amount of one million dollars ($1,000,000) but that is subject to reduction by exhaustion of the aggregate limits of liability in the fund member's underlying coverage.
(d) In accordance with the rules adopted under subsection (a), the commission may provide, to a member of the fund that is also a member of the political subdivision risk management fund under IC 27-1-29, coverage of liabilities for which no coverage is provided under IC 27-1-29.
(e) Except as otherwise specifically provided in this chapter, the commission has the same powers in the administration of the fund as it has in the administration of the political subdivision risk management fund under IC 27-1-29-7(b). A rule adopted by the commission to establish the procedure by which a political subdivision can withdraw from membership in the fund may not provide that a political subdivision continues to be a member of the fund more than twelve (12) months after the political subdivision gives notice to the commissioner of its intention to relinquish its membership.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-21
Relinquishment of membership in fund; prerelinquishment liabilities; assessments      Sec. 21. After relinquishing its membership in the fund, a political subdivision remains liable for its pro rata share of assessments to pay for liabilities of fund members that arose out of claims based upon acts or omissions that took place while the political subdivision was a member of the fund. If a political subdivision fails to pay an assessment to which it is subject under this chapter, the commission may give notice to any department or agency of the state (including the treasurer of state or the auditor of state) that is the custodian of money payable to the delinquent political subdivision after the date of the notice, that the political subdivision is in default on the payment of an assessment under this chapter. After receiving this notice, the department or agency shall withhold the delinquent amount from the money payable to the political subdivision and pay over the money to the commission to be applied against the delinquent assessment.
As added by P.L.272-1987, SEC.7.

IC 27-1-29.1-22
Assessments on members of fund
Sec. 22. (a) The commission shall impose an assessment to be paid by each member of the fund. The assessments to be paid by members of the fund shall be determined by the commission and must be fair to all members, in consideration of the uniform application of actuarial principles and underwriters' rating principles and in consideration of the need to pay the principal of and interest on bonds or notes issued under IC 27-1-29-17(b)(1). A member shall pay its assessment in accordance with rules of the commission.
(b) The assessment for the first twelve (12) months of a political subdivision's membership in the fund shall be no greater than the payment made by the political subdivision to a commercial insurer for like coverage for the twelve (12) month period immediately preceding the political subdivision's application to become a member. In the case of an applicant not insured by a commercial insurer, the department shall set the amount of the assessment for the first twelve (12) months of membership in accordance with subsection (a).
As added by P.L.272-1987, SEC.7.



CHAPTER 30. GROUP CASUALTY AND LIABILITY INSURANCE FOR FOSTER PARENTS

IC 27-1-30-1 Repealed
(Repealed by P.L.2-1992, SEC.897.)



CHAPTER 31. CANCELLATION AND NONRENEWAL OF COMMERCIAL PROPERTY AND CASUALTY INSURANCE

IC 27-1-31-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to all lines of commercial property and casualty insurance.
(b) This chapter:
(1) does not apply to the cancellation or nonrenewal of automobile insurance policies, as restricted under IC 27-7-6; and
(2) does not affect requirements applying to:
(A) the cancellation of medical malpractice insurance policies under IC 34-18-13-4 (or IC 27-12-13-4 before its repeal); or
(B) the cancellation of property or liability insurance by a creditor under IC 24-4.5-4-304.
As added by P.L.271-1987, SEC.4. Amended by P.L.2-1993, SEC.149; P.L.224-1993, SEC.1; P.L.1-1998, SEC.148.

IC 27-1-31-2
Grounds for cancellation; notice of cancellation
Sec. 2. (a) An insurer may not cancel a policy of insurance that the insurer has written that has been in effect more than ninety (90) days unless:
(1) the insured under the policy has failed to pay the premium;
(2) there is a substantial change in the scale of risk covered by the policy;
(3) the insured has perpetrated a fraud or material misrepresentation upon the insurer;
(4) the insured has failed to comply with reasonable safety recommendations; or
(5) reinsurance of the risk associated with the policy has been cancelled.
(b) An insurer shall provide a written notice of cancellation to a person insured under a policy issued by the insurer at least:
(1) forty-five (45) days before cancelling the policy for any reason set forth in subsection (a)(2), (a)(4), or (a)(5);
(2) twenty (20) days before cancelling the policy for the reason set forth in subsection (a)(3); or
(3) ten (10) days before cancelling the policy for the reason set forth in subsection (a)(1).
As added by P.L.271-1987, SEC.4. Amended by P.L.162-1988, SEC.3.

IC 27-1-31-2.5
Notice of cancellation
Sec. 2.5. An insurer may cancel a policy of insurance that the insurer has written that has been in effect ninety (90) days or less by

providing a written notice of cancellation to a person insured under the policy at least:
(1) ten (10) days before cancelling if an insured has failed to pay a premium;
(2) twenty (20) days before cancelling if the insured has perpetrated a fraud or material misrepresentation upon the insurer; or
(3) thirty (30) days before cancelling for any other reason.
As added by P.L.162-1988, SEC.4.

IC 27-1-31-3
Notice of nonrenewal
Sec. 3. (a) If an insurer refuses to renew a policy of insurance written by the insurer, the insurer shall provide written notice of nonrenewal to the insured:
(1) at least forty-five (45) days before the expiration date of the policy, if the coverage provided is for one (1) year, or less; or
(2) at least forty-five (45) days before the anniversary date of the policy, if the coverage provided is for more than one (1) year.
(b) A notice of nonrenewal is not required if:
(1) the insured is transferred from an insurer to an affiliate of the insurer for future coverage as a result of a merger, an acquisition, or a company restructuring;
(2) the transfer results in the same or broader coverage; and
(3) the insured approves the transfer.
As added by P.L.271-1987, SEC.4. Amended by P.L.160-2003, SEC.23.



CHAPTER 32. REPEALED



CHAPTER 33. MANAGING GENERAL AGENTS

IC 27-1-33-1
Actuary
Sec. 1. As used in this chapter, "actuary" means a person who is a member in good standing of the American Academy of Actuaries.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-2
Commissioner
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-3
Insurer
Sec. 3. As used in this chapter, "insurer" means any person, firm, association, or corporation duly authorized to act in Indiana as an insurance company pursuant to IC 27-1.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-4
Managing general agent
Sec. 4. (a) As used in this chapter, "managing general agent" or "MGA" means any person, firm, association, or corporation:
(1) that manages all or part of the insurance business of an insurer (including the management of a separate division, department, or underwriting office);
(2) that acts as an agent for the insurer, whether known as a managing general agent, manager, or other similar term;
(3) that, with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium at least five percent (5%) of the policyholder surplus as reported in the last annual statement of the insurer in any one (1) quarter or year; and
(4) that does at least one (1) of the following activities related to the business produced:
(A) Adjusts or pays claims in excess of an amount determined by the commissioner.
(B) Negotiates reinsurance on behalf of the insurer.
(b) Notwithstanding subsection (a), the following persons are not MGAs for the purposes of this chapter:
(1) An employee of the insurer.
(2) A United States manager of the United States branch of an alien insurer.
(3) An underwriting manager that, pursuant to contract:
(A) manages all or part of the insurance operations of the insurer;             (B) is under common control with the insurer, subject to IC 27-1-23; and
(C) is not compensated based on the volume of premiums written.
(4) An attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer as authorized in IC 27-6-6-1 or an interinsurance exchange as authorized in IC 27-1-2-2 under powers of attorney.
As added by P.L.1-1992, SEC.148. Amended by P.L.130-1994, SEC.34; P.L.116-1994, SEC.44.

IC 27-1-33-5
Underwrite
Sec. 5. As used in this chapter, "underwrite" means the authority to accept or reject risk on behalf of the insurer.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-6
Acting in capacity of MGA with respect to risks; prohibitions; bond; errors and omissions policy
Sec. 6. (a) A person, a firm, an association, or a corporation may not act in the capacity of an MGA with respect to risks located in Indiana for an insurer licensed in Indiana unless that person is a licensed producer in Indiana.
(b) A person, a firm, an association, or a corporation may not act in the capacity of an MGA representing an insurer domiciled in Indiana with respect to risks located outside Indiana unless that person is licensed as a producer in Indiana pursuant to the provisions of this chapter. For the purposes of this subsection, a person is licensed as a producer in Indiana if that person holds a nonresident license.
(c) The commissioner may require a bond in an amount determined by the commissioner for the protection of the insurer.
(d) The commissioner may require an MGA to maintain an errors and omissions policy.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-7
Placement of business with an insurer; contract; contents
Sec. 7. A person, a firm, an association, or a corporation acting in the capacity of an MGA may not place business with an insurer unless there is in force a written contract between the parties. A contract required by this section must set forth the responsibilities of each party and, where both parties share responsibility for a particular function, specify the division of those responsibilities. The contract must, at a minimum, contain provisions that state the following:
(1) The insurer may terminate the contract for cause upon written notice to the MGA and may suspend the underwriting authority of the MGA during the pendency of any dispute

regarding the cause for termination.
(2) The MGA will:
(A) render accounts to the reinsurer detailing all transactions; and
(B) remit all funds due under the contract to the insurer on not less than a monthly basis.
(3) All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The MGA may retain not more than three (3) months estimated claims payments and allocated loss adjustment expenses.
(4) Separate records of business written by the MGA shall be maintained. The insurer shall have access and right to copy all accounts and records related to its business in a form usable by the insurer, and the commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the commissioner.
(5) The contract may not be assigned in whole or part by the MGA.
(6) Appropriate underwriting guidelines, including the following:
(A) The maximum annual premium volume.
(B) The basis of the rates to be charged.
(C) The types of risks which may be written.
(D) Maximum limits of liability.
(E) Applicable exclusions.
(F) Territorial limitations.
(G) Policy cancellation provisions.
(H) The maximum policy period.
(7) The insurer has the right to cancel or nonrenew any policy of insurance subject to the applicable laws and regulations concerning the cancellation and nonrenewal of insurance policies.
(8) If the contract permits the MGA to settle claims on behalf of the insurer, the following apply:
(A) All claims must be reported to the company in a timely manner.
(B) A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim:
(i) has the potential to exceed an amount determined by the commissioner or exceeds the limit set by the company, whichever is less;
(ii) involves a coverage dispute;
(iii) may exceed the MGA's claims settlement authority;
(iv) is open for more than six (6) months; or
(v) is closed by payment of an amount set by the commissioner or an amount set by the company, whichever is less.
(C) All claim files will be the joint property of the insurer

and MGA. However, upon an order of liquidation of the insurer, those files shall become the sole property of the insurer or its estate. The MGA shall have reasonable access to and the right to copy the files on a timely basis.
(D) Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.
(9) Where electronic claims files are in existence, the contract must address the timely transmission of the data in those files.
(10) If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in any other manner, interim profits will not be paid to the MGA:
(A) until one (1) year after the profits are earned, for property insurance business, and five (5) years after the profits are earned on casualty business; and
(B) until the profits have been verified pursuant to section 8 of this chapter.
(11) An MGA may not do any of the following:
(A) Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines, including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.
(B) Commit the insurer to participate in insurance or reinsurance syndicates.
(C) Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed.
(D) Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which may not exceed one percent (1%) of the insurer's policyholder's surplus as of December 31 of the last completed calendar year before the payment or commitment.
(E) Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer without prior approval of the insurer. If prior approval is given, a report must be promptly forwarded to the insurer.
(F) Permit its subproducer to serve on the insurer's board of directors.
(G) Jointly employ an individual who is employed with the insurer, unless the MGA and the insurer are affiliated in an insurance holding company system.             (H) Appoint a sub-MGA.
As added by P.L.1-1992, SEC.148. Amended by P.L.186-1997, SEC.9.

IC 27-1-33-8
Independent financial examination; loss reserves; on-site review of underwriting and claims; reinsurance; termination of contracts; review of books and records; board of directors
Sec. 8. (a) An insurer shall have on file an independent financial examination, in a form acceptable to the commissioner, of each MGA with which it has done business.
(b) If an MGA establishes loss reserves, the insurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. This requirement is in addition to any other required loss reserve certification.
(c) The insurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the MGA.
(d) Binding authority for all reinsurance contracts or participation in insurance or reinsurance syndicates shall rest with an officer of the insurer, who may not be affiliated with the MGA.
(e) Within thirty (30) days after entering into or terminating a contract with an MGA, the insurer shall provide written notification of the appointment or termination to the commissioner. Notices of appointment of an MGA must include a statement of duties that the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and any other information the commissioner may request.
(f) An insurer shall review its books and records each quarter to determine if any producer (as defined by section 4 of this chapter) has become, by operation of section 4 of this chapter, an MGA. If the insurer determines that a producer has become an MGA pursuant to section 4 of this chapter, the insurer shall promptly notify the producer and the commissioner of that determination, and the insurer and producer shall fully comply with the provisions of this chapter within thirty (30) days.
(g) An insurer shall not appoint to its board of directors an officer, a director, an employee, a subproducer, or a controlling shareholder of its MGAs. This subsection does not apply to relationships governed by IC 27-1-23.
(h) An insurance holding company system regulated under IC 27-1-23 may perform the obligations imposed by this section for insurers affiliated in the system by submitting, in a form acceptable to the commissioner, consolidated information concerning the MGAs with whom the insurers have done business.
As added by P.L.1-1992, SEC.148. Amended by P.L.116-1994, SEC.45.

IC 27-1-33-9 Actions of MGA; examinations
Sec. 9. The acts of the MGA are considered to be the acts of the insurer on whose behalf the MGA is acting. An MGA may be examined as if it were the insurer.
As added by P.L.1-1992, SEC.148.

IC 27-1-33-10
Violations; penalties; civil actions
Sec. 10. (a) If the commissioner determines that the MGA or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, after notice and opportunity to be heard:
(1) the commissioner may order:
(A) for each separate violation, a civil penalty in an amount not exceeding five thousand dollars ($5,000); and
(B) the revocation or suspension of the producer's license; and
(2) if it is found that because of such material noncompliance the insurer has suffered any loss or damage, the commissioner may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or other appropriate relief.
(b) If an order of rehabilitation or liquidation of the insurer has been entered under IC 27-9 and the receiver appointed under that order determines that the MGA or any other person has not materially complied with this chapter or any rule or order adopted under this chapter and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
(c) Nothing contained in this section affects the right of the commissioner to impose any other penalties provided for by law.
(d) Nothing contained in this chapter is intended to or shall in any manner limit or restrict the rights of policyholders, claimants, and auditors.
As added by P.L.1-1992, SEC.148. Amended by P.L.130-1994, SEC.35; P.L.116-1994, SEC.46.

IC 27-1-33-11
Rules for implementation and administration of chapter
Sec. 11. The commissioner may adopt reasonable rules under IC 4-22-2 for the implementation and administration of this chapter.
As added by P.L.1-1992, SEC.148.



CHAPTER 34. MULTIPLE EMPLOYER WELFARE ARRANGEMENTS

IC 27-1-34-1
"Multiple employer welfare arrangement" defined
Sec. 1. (a) As used in this chapter, "arrangement" refers to a multiple employer welfare arrangement.
(b) As used in this chapter, "multiple employer welfare arrangement" means an entity other than a duly admitted insurer that establishes an employee benefit plan for the purpose of offering or providing accident and sickness or death benefits to the employees of at least two (2) employers, including self-employed individuals and their dependents.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-2
Certificate of registration
Sec. 2. (a) An arrangement must annually obtain a certificate of registration from the department under rules adopted by the commissioner.
(b) An arrangement that does not obtain a certificate of registration described in subsection (a) or violates the requirements of this chapter is subject to IC 27-4.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-3
Benefits under an employee benefit plan
Sec. 3. An arrangement may provide benefits under an employee benefit plan in Indiana only through an employee benefit plan that has been filed and approved by the department of insurance.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-4
Annual statement
Sec. 4. An arrangement shall file an annual statement on a form prescribed by the commissioner.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-5
Application of insurance law
Sec. 5. Except as provided by this chapter and by IC 27-9, Indiana insurance law does not apply to the operation of multiple employer welfare arrangements.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-6
Examination of arrangements; revocation or suspension of certificate of registration
Sec. 6. (a) It shall be the duty of the department to examine every domestic multiple employer welfare arrangement at least every five

(5) years or as often as the department in its discretion may deem necessary. The expense of the examination and or investigations of such arrangements shall be paid by the arrangement so examined.
(b) The commissioner shall revoke or suspend:
(1) the certificate of registration to do business in Indiana of any multiple employer welfare arrangement which refuses to permit such examination described in subsection (a); and
(2) any certificate of registration when any condition prescribed by law or regulation for the issuance or continuance of the certificate no longer exists.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-7
Insolvency; notification of department
Sec. 7. If any domestic multiple employer welfare arrangement is insolvent or in imminent danger of insolvency, or fails or suspends operation between periods of examination authorized, it is a class A misdemeanor for the highest officer then actively in charge of such multiple employer welfare arrangement to knowingly fail to notify the department immediately of such condition, failure, or suspension.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-8
Reinsurers and insurance producers; multiple employer welfare arrangement
Sec. 8. (a) A reinsurer may not issue a policy of insurance to a multiple employer welfare arrangement that does not have a certificate of registration from the department.
(b) An insurance producer licensed by the department may not solicit, offer, or provide coverage through a multiple employer welfare arrangement that does not have a certificate of registration from the department.
(c) A reinsurer or insurance producer who knows or reasonably should have known that the arrangement does not have a current certificate of registration is liable for any claims for benefits that are due and unpaid.
As added by P.L.1-1992, SEC.149. Amended by P.L.178-2003, SEC.30.

IC 27-1-34-9
Rules
Sec. 9. The department of insurance shall adopt rules under IC 4-22-2 necessary to implement this chapter, including but not limited to:
(1) certificate of registration requirements;
(2) reinsurance requirements;
(3) reserve levels;
(4) deposits;
(5) financial reporting;
(6) fidelity bonds; and         (7) the operations;
of multiple employer welfare arrangements.
As added by P.L.1-1992, SEC.149.

IC 27-1-34-10
Exemptions
Sec. 10. This chapter does not apply to a multiple employer welfare arrangement which offers or provides benefits which are fully insured by an authorized insurer or to an arrangement which is exempt under the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.1-1992, SEC.149.



CHAPTER 35. BUSINESS TRANSACTED WITH PRODUCER CONTROLLED PROPERTY AND CASUALTY INSURERS

IC 27-1-35-1
Applicability of law
Sec. 1. This chapter applies to licensed insurers either domiciled in Indiana or domiciled in a state that is not an accredited state having in effect a substantially similar law. All provisions of the Insurance Holding Company System Regulation Act, to the extent the provisions are not superseded by this chapter, continue to apply to all parties within holding company systems subject to this chapter.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-2
"Accredited state" defined
Sec. 2. As used in this chapter, "accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established periodically by the National Association of Insurance Commissioners (NAIC).
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-3
"Captive insurer" defined
Sec. 3. As used in this chapter, "captive insurer" means an insurance company owned by another organization whose exclusive purpose is to insure risks of the parent organization and affiliated companies, or in the case of groups and associations, insurance organizations owned by the insureds whose exclusive purpose is to insure risks of any of the following:
(1) Member organizations.
(2) Group members and their affiliates.
(3) Member organizations and group members and their affiliates.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-4
"Control" or "controlled" defined
Sec. 4. As used in this chapter, "control" or "controlled" has the meaning set forth in IC 27-1-23-1.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-5
"Controlled insurer" defined
Sec. 5. As used in this chapter, "controlled insurer" means a licensed insurer that is controlled, directly or indirectly, by a producer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.
IC 27-1-35-6
"Controlling producer" defined
Sec. 6. As used in this chapter, "controlling producer" means a producer that, directly or indirectly, controls an insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-7
"Licensed insurer" or "insurer" defined
Sec. 7. As used in this chapter, "licensed insurer" or "insurer" means any person, firm, association, or corporation licensed to transact a property/casualty insurance business in Indiana. The following are not licensed insurers for the purposes of this chapter:
(1) All risk retention groups (as defined in the Superfund Amendments Reauthorization Act of 1986, Pub. L. No. 99-499, 100 Stat. 1613 (1986), the Risk Retention Act, 15 U.S.C. Section 3901 et seq. (1982 & Supp. 1986), and IC 27-7-10-11).
(2) All residual market pools and joint underwriting authorities or associations.
(3) All captive insurers.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-8
"Producer" defined
Sec. 8. As used in this chapter, "producer" means an insurance broker or brokers or any other person, firm, association, or corporation, when, for any compensation, commission, or other thing of value, the person, firm, association, or corporation acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than the person, firm, association, or corporation.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-9
Threshold limit of premiums
Sec. 9. The provisions of sections 11 through 14 of this chapter apply if, in any calendar year, the aggregate amount of gross written premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurer's quarterly statement filed as of September 30 of the prior year.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-10
Exempt transactions
Sec. 10. Notwithstanding section 9 of this chapter, the provisions of sections 11 through 14 of this chapter do not apply if:
(1) the controlling producer:
(A) places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the

controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with such insurance; and
(B) accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and
(2) the controlled insurer, except for insurance business written through a residual market facility accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-11
Written contract requirement
Sec. 11. A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and contains the following minimum provisions:
(1) The controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination.
(2) The controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the controlling producer.
(3) The controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments of premiums collected shall be remitted not later than ninety (90) days after the effective date of any policy placed with the controlled insurer under this contract.
(4) All funds collected for the controlled insurer's account shall be held by the controlling producer in a fiduciary capacity, in one (1) or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of the insurance law as applicable. However, funds of a controlling producer not required to be licensed in Indiana shall be maintained in compliance with the requirements of the controlling producer's domiciliary jurisdiction.
(5) The controlling producer shall maintain separately identifiable records of business written for the controlled insurer.
(6) The contract shall not be assigned in whole or in part by the

controlling producer.
(7) The controlled insurer shall provide the controlling producer with the controlled insurer's underwriting standards, rules, and procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer.
(8) The rates and terms of the controlling producer's commissions, charges, or other fees, and the purposes for those charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subdivision and subdivision (7), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.
(9) If the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then such compensation shall not be determined and paid until at least five (5) years after the premiums on liability insurance are earned and at least one (1) year after the premiums are earned on any other insurance. The commissions may not be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified under section 13 of this chapter.
(10) A limit on the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The insurer may establish a different limit for each line or sub-line of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and shall not accept business from the controlling producer if the limit is reached. The controlling producer shall not place business with the controlled insurer if the controlling producer has been notified by the controlled insurer that the limit has been reached.
(11) The controlling producer may negotiate but shall not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts under obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines, including for both reinsurance assumed and ceded a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules. As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-12
Audit committees
Sec. 12. Each controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall annually meet with management, the insurer's independent certified public accountants, and an independent casualty actuary or other independent loss reserve specialist acceptable to the commissioner to review the adequacy of the insurer's loss reserves.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-13
Opinions of independent casualty actuaries or independent loss reserve specialists
Sec. 13. In addition to any other required loss reserve certification, the controlled insurer shall annually, on April 1 of each year, file with the commissioner an opinion of an independent casualty actuary or such other independent loss reserve specialist acceptable to the commissioner reporting loss ratios for each line of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year end (including incurred but not reported) on business placed by the producer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-14
Annual reports
Sec. 14. The controlled insurer shall annually report to the commissioner the amount of commissions paid to the producer, the percentage this amount represents of the net premiums written, and comparable amounts and percentage paid to noncontrolling producers for placements of the same kind of insurance.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-15
Notice of relationship
Sec. 15. A producer, before the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the controlling producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the insured.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-16 Orders to cease placing business
Sec. 16. If the commissioner believes that the controlling producer or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, after notice and opportunity to be heard, the commissioner may order the controlling producer to cease placing business with the controlled insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-17
Civil actions by commissioner
Sec. 17. If the commissioner finds that because of a material noncompliance under section 16 of this chapter the controlled insurer or any policyholder of the controlled insurer has suffered any loss or damage, the commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-18
Civil actions by receivers
Sec. 18. If an order for liquidation or rehabilitation of the controlled insurer has been entered under IC 27-9, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this chapter or any rule or order adopted under this chapter, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.

IC 27-1-35-19
Other rights not affected
Sec. 19. Sections 16 through 18 of this chapter do not:
(1) affect the right of the commissioner to impose any other penalties provided by Indiana law; or
(2) in any manner alter or affect the rights of policyholders, claimants, creditors, or other third parties.
As added by P.L.130-1994, SEC.36 and P.L.116-1994, SEC.47.



CHAPTER 36. RISK BASED CAPITAL REQUIREMENTS

IC 27-1-36-1
Exemption from applicability of chapter
Sec. 1. The commissioner may exempt from the application of this chapter:
(1) A domestic property and casualty insurer that:
(A) writes direct business only in Indiana;
(B) receives annual premiums from direct business written of not more than two million dollars ($2,000,000); and
(C) assumes no reinsurance in excess of five percent (5%) of direct business written.
(2) A health maintenance organization that:
(A) operates only in Indiana; and
(B) receives annual subscriber premiums (as defined in IC 27-13-1-33) of not more than two million dollars ($2,000,000).
(3) A limited service health maintenance organization that:
(A) operates only in Indiana;
(B) receives annual subscriber premiums (as defined in IC 27-13-1-33) of not more than two million dollars ($2,000,000); and
(C) covers not more than two thousand (2,000) enrollees.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.1.

IC 27-1-36-2
"Adjusted RBC report" defined
Sec. 2. As used in this chapter, "adjusted RBC report" means an RBC report that has been adjusted by the commissioner under section 28 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-3
"Authorized control level event" defined
Sec. 3. As used in this chapter, "authorized control level event" has the meaning set forth in section 39 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-4
"Authorized control level RBC" defined
Sec. 4. As used in this chapter, the "authorized control level RBC" means, with respect to an insurer, the number determined under the risk-based capital formula in accordance with the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-5
"Company action level event" defined
Sec. 5. As used in this chapter, "company action level event" has the meaning set forth in section 29 of this chapter. As added by P.L.186-1996, SEC.1.

IC 27-1-36-6
"Company action level RBC" defined
Sec. 6. As used in this chapter, "company action level RBC" means, with respect to an insurer, the product of two (2) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-7
"Corrective order" defined
Sec. 7. As used in this chapter, "corrective order" means an order issued by the commissioner that specifies the corrective actions that the commissioner determines are required.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-8
"Domestic insurer" defined
Sec. 8. As used in this chapter, "domestic insurer" means any:
(1) insurance company;
(2) health maintenance organization; or
(3) limited service health maintenance organization;
that is domiciled in Indiana.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.2.

IC 27-1-36-9
"Foreign insurer" defined
Sec. 9. As used in this chapter, "foreign insurer" means the following:
(1) An insurer that is:
(A) licensed to do business in Indiana under IC 27-1-17; but
(B) not a domestic insurer.
(2) A health maintenance organization that:
(A) is organized under the laws of a state other than Indiana, a territory or another insular possession of the United States, or the District of Columbia; and
(B) has obtained a certificate of authority under IC 27-13-2.
(3) A limited service health maintenance organization that:
(A) is organized under the laws of a state other than Indiana, a territory or another insular possession of the United States, or the District of Columbia; and
(B) has obtained a certificate of authority under IC 27-13-34.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.3.

IC 27-1-36-9.4
"Health maintenance organization" defined
Sec. 9.4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.51-2002, SEC.4.
IC 27-1-36-9.6
"Insurer" defined
Sec. 9.6. As used in this chapter, "insurer" includes:
(1) a health maintenance organization; and
(2) a limited service health maintenance organization.
As added by P.L.51-2002, SEC.5.

IC 27-1-36-9.8
"Limited service health maintenance organization" defined
Sec. 9.8. As used in this chapter, "limited service health maintenance organization" has the meaning set forth in IC 27-13-34-4.
As added by P.L.51-2002, SEC.6.

IC 27-1-36-10
"Life and health insurer" defined
Sec. 10. As used in this chapter, "life and health insurer" means:
(1) an insurer that makes one (1) or more of the types of insurance described in Class 1 of IC 27-1-5-1; or
(2) a property and casualty insurer that writes only accident and health insurance.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-11
"Mandatory control level event" defined
Sec. 11. As used in this chapter, "mandatory control level event" has the meaning set forth in section 41 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-12
"Mandatory control level RBC" defined
Sec. 12. As used in this chapter, "mandatory control level RBC" means, with respect to an insurer, the product of seven-tenths (.7) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-13
"NAIC" defined
Sec. 13. As used in this chapter, "NAIC" refers to the National Association of Insurance Commissioners.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-14
"Negative trend" defined
Sec. 14. As used in this chapter, "negative trend" means, with respect to a life and health insurer, a negative trend over a period of time, as determined in accordance with the trend test calculation included in the RBC instructions.
As added by P.L.186-1996, SEC.1.
IC 27-1-36-15
"Property and casualty insurer" defined
Sec. 15. As used in this chapter, "property and casualty insurer" means an insurer that is authorized to make one (1) or more of the types of insurance described in Class 2 and Class 3 of IC 27-1-5-1. The term does not include the following:
(1) A monoline mortgage guaranty insurer.
(2) A financial guaranty insurer.
(3) A title insurer.
(4) A health maintenance organization.
(5) A limited service health maintenance organization.
As added by P.L.186-1996, SEC.1. Amended by P.L.51-2002, SEC.7.

IC 27-1-36-16
"RBC" defined
Sec. 16. As used in this chapter, "RBC" refers to risk based capital.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-17
"RBC instructions" defined
Sec. 17. As used in this chapter, "RBC instructions" means the RBC report including risk based capital instructions adopted by the NAIC, as amended by the NAIC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-18
"RBC level" defined
Sec. 18. As used in this chapter, "RBC level" means an insurer's:
(1) company action level RBC;
(2) regulatory action level RBC;
(3) authorized control level RBC; or
(4) mandatory control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-19
"RBC plan" defined
Sec. 19. As used in this chapter, "RBC plan" means a comprehensive financial plan containing the elements specified in section 30 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-20
"RBC report" defined
Sec. 20. As used in this chapter, "RBC report" means the report required by section 25 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-21
"Regulatory action level event" defined      Sec. 21. As used in this chapter, "regulatory action level event" has the meaning set forth in section 35 of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-22
"Regulatory action level RBC" defined
Sec. 22. As used in this chapter, "regulatory action level RBC" means, with respect to an insurer, the product of one and five-tenths (1.5) multiplied by the insurer's authorized control level RBC.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-23
"Revised RBC plan" defined
Sec. 23. As used in this chapter, "revised RBC plan" means the revised RBC plan that an insurer must prepare, with or without the commissioner's recommendation, if the commissioner rejects the insurer's previous RBC plan.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-24
"Total adjusted capital" defined
Sec. 24. As used in this chapter, "total adjusted capital" means the sum of:
(1) an insurer's statutory capital and surplus determined in accordance with the statutory accounting applicable to the annual financial statements required to be filed under IC 27-1-3.5; and
(2) other items, if any, that the RBC instructions may provide.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-25
RBC report; requirements; filing
Sec. 25. (a) A domestic insurer shall prepare a report of the RBC levels of the insurer as of the last day of the calendar year most recently ended. The report must:
(1) be in the form; and
(2) contain the information;
required by the RBC instructions.
(b) On or before March 1 of each year, a domestic insurer shall file the RBC report described in subsection (a) with:
(1) the commissioner;
(2) the NAIC, in accordance with the RBC instructions; and
(3) the insurance commissioner in any state other than Indiana in which the insurer is authorized to do business, if the insurance commissioner has notified the insurer in writing of the commissioner's request for the insurer's RBC report.
An insurer is not required to pay a fee when filing an RBC report under this subsection.
(c) If an insurer is required under subsection (b)(3) to file its RBC report with the insurance commissioner of a state other than Indiana,

the insurer shall file the RBC report with the insurance commissioner of that state not later than:
(1) fifteen (15) days after the insurer receives the notice; or
(2) March 1 of the calendar year in which the insurer receives the notice;
whichever occurs later.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-26
Life and health insurer's RBC; formula
Sec. 26. A life and health insurer's RBC must be determined in accordance with the formula set forth in the RBC instructions. The formula must take into account (and may adjust for the covariance between):
(1) the risk with respect to the insurer's assets;
(2) the risk of adverse insurance experience with respect to the insurer's liabilities and obligations;
(3) the interest rate risk with respect to the insurer's business; and
(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-26.1
Health maintenance organization's and limited service health maintenance organization's RBC; formula
Sec. 26.1. A health maintenance organization's RBC and a limited service health maintenance organization's RBC must be determined in accordance with the formula set forth in the RBC instructions for a health maintenance organization and a limited service health maintenance organization. The formula must take into account (and may adjust for the covariance between):
(1) affiliation investment risk;
(2) asset risk;
(3) credit risk;
(4) underwriting risk; and
(5) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.51-2002, SEC.8.

IC 27-1-36-27
Property and casualty insurer's RBC; formula
Sec. 27. A property and casualty insurer's RBC must be determined in accordance with the formula set forth in the RBC instructions. The formula must take into account (and may adjust for the covariance between):         (1) asset risk;
(2) credit risk;
(3) underwriting risk; and
(4) all other business risks and such other relevant risks as are set forth in the RBC instructions;
determined by applying the factors in the manner set forth in the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-28
Inaccuracy of RBC report filed by domestic insurer
Sec. 28. (a) If the commissioner determines an RBC report filed by a domestic insurer is inaccurate, the commissioner shall:
(1) adjust the RBC report to correct the inaccuracy; and
(2) notify the insurer of the adjustment.
(b) A notice provided by the commissioner under subsection (a) must contain a statement of the reason for the adjustment.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-29
"Company action level event" defined
Sec. 29. As used in this chapter, "company action level event" means any of the following events:
(1) The filing of an RBC report by an insurer that indicates that:
(A) the insurer's total adjusted capital is:
(i) greater than or equal to its regulatory action level RBC; but
(ii) less than its company action level RBC; or
(B) if a life and health insurer, the insurer:
(i) has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of two and five-tenths (2.5) multiplied by its authorized control level RBC; and
(ii) has a negative trend.
(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates that:
(A) the insurer's total adjusted capital is:
(i) greater than or equal to its regulatory action level RBC; but
(ii) less than its company action level RBC; or
(B) if a life and health insurer, the insurer:
(i) has total adjusted capital that is greater than or equal to its company action level RBC but less than the product of two and five-tenths (2.5) multiplied by its authorized control level RBC; and
(ii) has a negative trend;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this

chapter, rejected the insurer's challenge to an adjusted RBC report described in subdivision (2).
As added by P.L.186-1996, SEC.1.

IC 27-1-36-30
Preparation and submission of RBC plan after company action level event
Sec. 30. If a company action level event occurs, the insurer shall prepare and submit to the commissioner an RBC plan that does all the following:
(1) Addresses the following:
(A) The conditions that contribute to the insurer's RBC level.
(B) The key assumptions affecting the insurer's projections and the sensitivity of the projections to the assumptions.
(C) The quality of, and problems associated with, the insurer's business, including the following:
(i) Assets.
(ii) Anticipated business growth and associated surplus strain.
(iii) Extraordinary exposure to risk.
(iv) Mix of business and use of reinsurance, if any, in each case.
(2) Contains proposals for corrective actions that the insurer intends to take and that would be expected to result in the elimination of the RBC level.
(3) Provides projections of the insurer's financial results in the current year and at least the four (4) consecutive succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including projections of the following:
(A) Statutory operating income.
(B) Net income.
(C) Capital.
(D) Surplus. (The projections for both new and renewal business may include separate projections for each major line of business and separately identify each significant income, expense, and benefit component.)
As added by P.L.186-1996, SEC.1.

IC 27-1-36-31
Timing for submission of RBC plan after company action level event
Sec. 31. An insurer must submit to the commissioner an RBC plan required under section 30 of this chapter:
(1) not more than forty-five (45) days after the company action level event; or
(2) not more than forty-five (45) days after notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge.
As added by P.L.186-1996, SEC.1.
IC 27-1-36-32
RBC plan; notice by commissioner; revised RBC plan
Sec. 32. (a) Not more than sixty (60) days after an insurer submits an RBC plan under section 31 of this chapter, the commissioner shall notify the insurer of whether the RBC plan:
(1) must be implemented; or
(2) is unsatisfactory.
(b) If the commissioner determines that an RBC plan is unsatisfactory, the notification to the insurer:
(1) must state the reasons for the determination; and
(2) may include revisions proposed by the commissioner that will render the RBC plan satisfactory.
(c) Upon receiving a notification from the commissioner under subsection (b), the insurer shall prepare a revised RBC plan. The revised RBC plan may incorporate by reference any revisions proposed by the commissioner. The insurer shall submit the revised RBC plan to the commissioner:
(1) not more than forty-five (45) days after the insurer receives the notification under subsection (a)(2); or
(2) not more than forty-five (45) days after the insurer receives the notification from the commissioner that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-33
Notification by commissioner as regulatory action level event
Sec. 33. If the commissioner notifies an insurer that the insurer's RBC plan or revised RBC plan is unsatisfactory, the commissioner may, subject to the insurer's right to a hearing under section 44 of this chapter, specify in the notification that the notification constitutes a regulatory action level event.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-34
Filing RBC plan with commissioner of state other than Indiana
Sec. 34. (a) A domestic insurer that files an RBC plan or a revised RBC plan with the commissioner shall file a copy of the RBC plan or revised RBC plan with the insurance commissioner in each state other than Indiana in which the insurer is authorized to do business, if:
(1) the state has an RBC provision substantially similar to section 45 of this chapter; and
(2) the insurance commissioner of that state has notified the insurer in writing of its request for the filing.
(b) If an insurer is required under subsection (a) to file its RBC plan or revised RBC plan with the insurance commissioner of a state other than Indiana, the insurer shall file the RBC plan or revised RBC plan not later than:
(1) fifteen (15) days after the insurer receives notice under

subsection (a)(2); or
(2) the date on which the RBC plan or revised RBC plan is filed under sections 31 and 32 of this chapter;
whichever occurs later.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-35
"Regulatory action level event" defined
Sec. 35. As used in this chapter, "regulatory action level event" means any of the following events:
(1) The filing of an RBC report by the insurer that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its authorized control level RBC; but
(B) less than its regulatory action level RBC.
(2) The notification by the commissioner to an insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its authorized control level RBC; but
(B) less than its regulatory action level RBC;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report.
(4) The failure of the insurer to file an RBC report by the filing date, unless the insurer:
(A) has provided an explanation for the failure that is satisfactory to the commissioner; and
(B) has cured the failure not more than ten (10) days after the March 1 filing date.
(5) The failure of the insurer to submit an RBC plan to the commissioner within the period prescribed in section 31 of this chapter.
(6) Notification by the commissioner to the insurer under section 33 of this chapter, unless the insurer challenges the notification under section 44 of this chapter.
(7) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the challenge to a determination by the commissioner under section 33 of this chapter.
(8) Notification by the commissioner to the insurer that the insurer has failed to adhere to its RBC plan or revised RBC plan, but only if:
(A) the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its RBC plan or revised RBC plan; and
(B) the commissioner has so stated in the notification;         unless the insurer challenges the determination under section 44 of this chapter.
(9) The notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to the determination made under subdivision (8).
As added by P.L.186-1996, SEC.1.

IC 27-1-36-36
Action by commissioner after regulatory action level event
Sec. 36. If a regulatory action level event occurs, the commissioner shall:
(1) require the insurer to prepare an RBC plan or, if applicable, a revised RBC plan;
(2) perform such examination or analysis as the commissioner considers necessary of the assets, liabilities, and operations of the insurer, including a review of the insurer's RBC plan or revised RBC plan; and
(3) after the examination or analysis, issue a corrective order specifying the corrective actions that the commissioner determines are required, taking into account relevant factors with respect to the insurer, based upon the commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including the results of any sensitivity tests undertaken under the RBC instructions.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-37
Timing for submission of RBC plan or revised RBC plan after regulatory action level event
Sec. 37. The RBC plan or revised RBC plan must be submitted:
(1) not more than forty-five (45) days after the regulatory action level event;
(2) not later than forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report; or
(3) not more than forty-five (45) days after the notification to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC plan.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-38
Consultants to commissioner
Sec. 38. (a) The commissioner may retain actuaries, investment experts, and other consultants that the commissioner determines to be necessary to:
(1) review the insurer's RBC plan or revised RBC plan;
(2) examine or analyze the assets, liabilities, and operations of

the insurer; and
(3) formulate the corrective order with respect to the insurer.
(b) The reasonable costs and expenses relating to consultants shall be paid by the affected insurer or another party, as directed by the commissioner.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-39
"Authorized control level event" defined
Sec. 39. As used in this chapter, "authorized control level event" means any of the following events:
(1) The filing of an RBC report by an insurer that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its mandatory control level RBC; but
(B) less than its authorized control level RBC.
(2) The notification by the commissioner to the insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is:
(A) greater than or equal to its mandatory control level RBC; but
(B) less than its authorized control level RBC;
unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) Notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report.
(4) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order, unless the insurer has challenged the corrective order under section 44 of this chapter.
(5) The failure of the insurer to respond, in a manner satisfactory to the commissioner, to a corrective order if, after a challenge and a hearing under section 44 of this chapter, the commissioner has:
(A) rejected the challenge; or
(B) modified the corrective order.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-40
Action by commissioner after authorized control level event
Sec. 40. (a) If an authorized control level event occurs with respect to an insurer, the commissioner shall:
(1) take the actions required under section 36 of this chapter regarding an insurer; or
(2) if the commissioner considers it to be in the best interests of:
(A) the policyholders and creditors of the insurer; and
(B) the public;
take any action necessary to cause the insurer to be placed

under regulatory control under IC 27-9.
(b) An authorized control level event is sufficient grounds for the commissioner to:
(1) determine, under IC 27-9-2-1, that an insurer has committed or engaged in, or is about to commit or engage in, an act, a practice, or a transaction that would subject the insurer to a delinquency proceeding under IC 27-9-3-1 or IC 27-9-3-6; and
(2) serve upon the insurer, under IC 27-9-2-1, orders reasonably necessary to correct, eliminate, or remedy the conduct, condition, or ground.
The commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action under subsection (a)(2), the insurer is entitled to the protections of IC 27-9-2 pertaining to summary proceedings.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-41
"Mandatory control level event" defined
Sec. 41. As used in this chapter, "mandatory control level event" means any of the following events:
(1) The filing of an RBC report that indicates that the insurer's total adjusted capital is less than its mandatory control level RBC.
(2) Notification by the commissioner to the insurer of an adjusted RBC report that indicates that the insurer's total adjusted capital is less than its mandatory control level RBC unless the insurer challenges the adjusted RBC report under section 44 of this chapter.
(3) Notification by the commissioner to the insurer that the commissioner has, after a hearing under section 44 of this chapter, rejected the insurer's challenge to an adjusted RBC report.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-42
Action by commissioner after mandatory control level event with respect to life and health insurer
Sec. 42. (a) If a mandatory control level event occurs with respect to a life and health insurer, the commissioner shall take the actions necessary to place the insurer under regulatory control under IC 27-9.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a life and health insurer under IC 27-9, and the commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action against a life and health insurer under an adjusted RBC report, the insurer is entitled to the protections of IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action under subsections (a) through (c) for not more than ninety (90) days after the mandatory

control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-42.1
Action by commissioner after mandatory control level event with respect to health maintenance organization or limited service health maintenance organization
Sec. 42.1. (a) If a mandatory control level event occurs with respect to a health maintenance organization or a limited service health maintenance organization, the commissioner shall take the action necessary to place the health maintenance organization or limited service health maintenance organization under regulatory control under IC 27-13.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a health maintenance organization or a limited service health maintenance organization under IC 27-13 and the commissioner has the rights, powers, and duties with respect to the health maintenance organization or limited service health maintenance organization that are set forth in IC 27-13.
(c) If the commissioner takes action against a health maintenance organization or a limited service health maintenance organization under an adjusted RBC report, the health maintenance organization or limited service health maintenance organization is entitled to the protections under IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action under subsections (a) through (c) for not more than ninety (90) days after the mandatory control level event if the commissioner finds that there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.
As added by P.L.51-2002, SEC.9.

IC 27-1-36-43
Action by commissioner after mandatory control level event with respect to property and casualty insurer
Sec. 43. (a) If a mandatory control level event occurs with respect to a property and casualty insurer, the commissioner:
(1) shall take the actions necessary to place the insurer under regulatory control under IC 27-9; or
(2) in the case of an insurer that is not writing business and that is running off its existing business, may allow the insurer to continue its run-off under the supervision of the commissioner.
(b) A mandatory control level event is sufficient grounds for the commissioner to take action against a property and casualty insurer under IC 27-9, and the commissioner has the rights, powers, and duties with respect to the insurer that are set forth in IC 27-9.
(c) If the commissioner takes action against a property and casualty insurer under an adjusted RBC report, the insurer is entitled

to the protections of IC 27-9-2 pertaining to summary proceedings.
(d) The commissioner may forego action for not more than ninety (90) days after the mandatory control level event if the commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the ninety (90) day period.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-44
Confidential department hearing
Sec. 44. (a) The insurer has the right to a confidential departmental hearing, on the record, upon the occurrence of any of the following:
(1) Notification to an insurer by the commissioner of an adjusted RBC report.
(2) Notification to an insurer by the commissioner under section 32(b) of this chapter.
(3) Notification to an insurer by the commissioner that:
(A) the insurer has failed to adhere to its RBC plan or revised RBC plan; and
(B) the insurer's failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its RBC plan or revised RBC plan.
(4) Notification to an insurer by the commissioner of a corrective order with respect to the insurer.
(b) At a confidential hearing under this section, the insurer may challenge any determination or action by the commissioner.
(c) An insurer must notify the commissioner of the insurer's request for a hearing under this section not more than five (5) days after the notification by the commissioner under subsection (a). Upon receiving the insurer's request for a hearing, the commissioner shall set a date for the hearing. The date set by the commissioner must be:
(1) at least ten (10); and
(2) not more than thirty (30);
days after the date of the insurer's request.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-45
Confidential information
Sec. 45. (a) Because they contain information that might be damaging to an insurer if made available to the insurer's competitors, the following are declared confidential for purposes of IC 5-14-3-4 and are not subject to inspection and copying by the public under IC 5-14-3-3:
(1) An RBC report filed with the commissioner under this chapter, to the extent that the information in the report is not required to be provided in a publicly available annual statement schedule.
(2) An RBC plan filed with the commissioner under this chapter, including:             (A) the results or report of any examination or analysis of an insurer performed under the plan; and
(B) any corrective order issued by the commissioner under the examination or analysis.
(b) The information described in subsection (a):
(1) must be kept confidential by the commissioner;
(2) shall not be made public; and
(3) is not subject to subpoena, other than by the commissioner and then only for the purpose of enforcement actions taken by the commissioner under this chapter or another provision of this title.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-46
Comparison of insurer's total adjusted capital to RBC levels
Sec. 46. (a) The comparison of an insurer's total adjusted capital to any of its RBC levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer and it is not intended as a means to rank insurers generally. Except as provided in subsection (b), the action of an insurer, an insurance producer, a broker, or other person engaged in any manner in the insurance business, in:
(1) making, publishing, disseminating, circulating, or placing before the public; or
(2) causing, directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way;
an advertisement, an announcement, or a statement containing an assertion, a representation, or a statement regarding the RBC level of an insurer or any component derived in the calculation of the RBC level of an insurer is misleading and is prohibited.
(b) If:
(1) a materially false statement with respect to the comparison regarding an insurer's total adjusted capital to an RBC level of the insurer or an inappropriate comparison of any other amount to the insurer's RBC levels is published in any written publication; and
(2) the insurer is able to demonstrate to the commissioner with substantial proof the:
(A) falsity; or
(B) inappropriateness;
of the statement;
the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement.
As added by P.L.186-1996, SEC.1. Amended by P.L.178-2003, SEC.31.
IC 27-1-36-47
Use of documents referred to in chapter
Sec. 47. (a) The:
(1) RBC instructions;
(2) RBC reports;
(3) adjusted RBC reports;
(4) RBC plans; and
(5) revised RBC plans;
referred to in this chapter are intended solely for use by the commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers.
(b) The instructions, reports, and plans referred to in subsection (a) shall not be:
(1) used by the commissioner for ratemaking;
(2) considered or introduced as evidence in a rate proceeding; or
(3) used by the commissioner to calculate or derive any elements of an appropriate premium level or rate of return for any line of insurance that an insurer or an affiliate is authorized to write.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-48
Chapter supplements other Indiana law
Sec. 48. This chapter is supplemental to other provisions of Indiana law and does not preclude or limit any other powers or duties of the commissioner under other provisions of Indiana law, including IC 27-9.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-49
Submission of RBC report by foreign insurer
Sec. 49. (a) Upon the written request of the commissioner, a foreign insurer shall submit to the commissioner an RBC report as of the last day of the calendar year most recently ended. The foreign insurer shall submit the report on or before:
(1) the date on which a domestic insurer would be required to file an RBC report under this chapter; or
(2) fifteen (15) days after the foreign insurer receives the request;
whichever occurs later.
(b) Upon the written request of the commissioner, a foreign insurer shall promptly submit to the commissioner a copy of any RBC plan that the foreign insurer has filed with the insurance commissioner of any other state.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-50
Filing of RBC plan by foreign insurer
Sec. 50. (a) If:         (1) an event that is:
(A) a company action level event;
(B) a regulatory action level event; or
(C) an authorized control level event;
occurs with respect to a foreign insurer as determined under the RBC statute applicable in the state of domicile of the insurer (or, if no RBC statute is in force in that state, under this chapter); and
(2) the insurance commissioner of the state of domicile of the foreign insurer fails to require the foreign insurer to file an RBC plan in the manner specified under that state's RBC statute (or, if no RBC statute is in force in that state, under sections 31 through 35 of this chapter);
the commissioner may require the foreign insurer to file an RBC plan with the commissioner.
(b) In a situation described in subsection (a), the failure of the foreign insurer to file an RBC plan with the commissioner is grounds for the commissioner to order the insurer to cease and desist from writing new insurance business in Indiana.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-51
Liquidation of property of foreign insurer
Sec. 51. If:
(1) a mandatory control level event occurs with respect to a foreign insurer; and
(2) no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation and liquidation statute applicable in the state of domicile of the foreign insurer;
the commissioner may apply to the Marion County circuit court with respect to the liquidation of property of the foreign insurer that is found in Indiana. The occurrence of the mandatory control level event is adequate grounds for the application.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-52
Effective notice
Sec. 52. (a) A notice by the commissioner to an insurer that may result in regulatory action under this chapter, if transmitted by registered or certified mail, is effective when the notice is put in the mail.
(b) A transmission by the commissioner to an insurer under this chapter other than a notice described in subsection (a) is effective upon the insurer's receipt of the transmission.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-53
Immunity from liability
Sec. 53. There is no liability on the part of, and no cause of action shall arise against:         (1) the commissioner;
(2) the department; or
(3) any employee or agent of the department;
for any action taken in the exercise of their powers and the performance of duties under this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-54
Severability of chapter provisions
Sec. 54. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8. If:
(1) any provision of this chapter; or
(2) the application of this chapter to any person or circumstance;
is held invalid, that determination shall not affect the provisions or applications of this chapter that can be given effect without the invalid provision or application.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-55
Rules
Sec. 55. The commissioner, under IC 4-22-2, may adopt reasonable rules necessary for the implementation of this chapter.
As added by P.L.186-1996, SEC.1.

IC 27-1-36-56
Excess capital
Sec. 56. (a) An excess of capital over the amount produced by the:
(1) risk based capital requirements contained in this chapter; and
(2) formulas, schedules, and instructions referred to in this chapter;
is desirable in the business of insurance. Therefore, insurers should seek to maintain capital above the RBC levels required by this chapter.
(b) Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks that are:
(1) inherent in or affecting the business of insurance; and
(2) not accounted for or only partially measured by the risk based capital requirements contained in this chapter.
As added by P.L.186-1996, SEC.1.



CHAPTER 37. HEALTH PROVIDER CONTRACTS

IC 27-1-37-1
"Emergency" defined
Sec. 1. As used in this chapter, "emergency" means a medical condition that arises suddenly and unexpectedly and manifests itself by acute symptoms of such severity, including severe pain, that the absence of immediate medical attention could reasonably be expected by a prudent lay person who possesses an average knowledge of health and medicine to:
(1) place an individual's health in serious jeopardy;
(2) result in serious impairment to the individual's bodily functions; or
(3) result in serious dysfunction of a bodily organ or part of the individual.
As added by P.L.197-2001, SEC.1.

IC 27-1-37-2
"Health maintenance organization" defined
Sec. 2. As used in this chapter, "health maintenance organization" means a person that undertakes to provide or arrange for the delivery of health care services to individuals on a prepaid basis, except for the individual's responsibility for copayments or deductibles. The term includes a limited service health maintenance organization. The term does not include a staff-model health maintenance organization that employs a group of providers and that requires the providers to provide health care services solely to individuals who are entitled to coverage under a contract with the staff-model health maintenance organization or an affiliate of the staff-model health maintenance organization.
As added by P.L.197-2001, SEC.1.

IC 27-1-37-3
"Health provider contract" defined
Sec. 3. As used in this chapter, "health provider contract" means an agreement with a provider relating to terms and conditions of reimbursement for health care services provided to an individual under:
(1) an employee welfare benefit plan (as defined in 29 U.S.C. 1002 et seq.);
(2) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
(3) a contract with a health maintenance organization;
(4) a self-insurance program established under IC 5-10-8-7(b); or
(5) a prepaid health care delivery plan entered into under IC 5-10-8-7(c).
As added by P.L.197-2001, SEC.1.
IC 27-1-37-4
"Person" defined
Sec. 4. (a) As used in this chapter, "person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity.
(b) The term does not include a health care provider described in IC 16-18-2-163(a)(1), IC 16-18-2-163(a)(2), IC 16-18-2-163(a)(3), or IC 16-18-2-163(a)(4).
As added by P.L.197-2001, SEC.1.

IC 27-1-37-5
"Provider" defined
Sec. 5. As used in this chapter, "provider" means an individual or entity licensed or legally authorized to provide health care services.
As added by P.L.197-2001, SEC.1.

IC 27-1-37-6
Requiring provider to provide health care services
Sec. 6. (a) Except as provided in subsection (b), a person may not require a provider, as a condition of entering into a health provider contract for the provision of health care services other than health care services to enrollees of a health maintenance organization, to provide health care services to enrollees of a health maintenance organization.
(b) A person may require a provider, as a condition of entering into a health provider contract for the provision of health care services other than health care services to enrollees of a health maintenance organization, to provide health care services to enrollees of a health maintenance organization:
(1) in an emergency; or
(2) upon referral.
(c) If a person requires a provider to provide health care services to enrollees of a health maintenance organization under subsection (b), the person:
(1) shall reimburse the provider at rates established under the health provider contract; and
(2) may not require the provider to comply with the terms and conditions of the health maintenance organization.
As added by P.L.197-2001, SEC.1.



CHAPTER 37.1. TERMINATION OF HEALTH PROVIDER CONTRACTS

IC 27-1-37.1-1
"Health maintenance organization" defined
Sec. 1. As used in this chapter, "health maintenance organization" means a person that undertakes to provide or arrange for the delivery of health care services to individuals on a prepaid basis, except for the individual's responsibility for copayments or deductibles. The term includes a limited service health maintenance organization. The term does not include a staff-model health maintenance organization that employs a group of providers and that requires the providers to provide health care services solely to individuals who are entitled to coverage under a contract with the staff-model health maintenance organization or an affiliate of the staff-model health maintenance organization.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-2
"Health provider contract" defined
Sec. 2. As used in this chapter, "health provider contract" means an agreement with a provider relating to terms and conditions of reimbursement for health care services provided to an individual under:
(1) an employee welfare benefit plan (as defined in 29 U.S.C. 1002 et seq.);
(2) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
(3) a contract with a health maintenance organization;
(4) a self-insurance program established under IC 5-10-8-7(b); or
(5) a prepaid health care delivery plan entered into under IC 5-10-8-7(c).
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-3
"Person" defined
Sec. 3. (a) As used in this chapter, "person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity that enters into a health provider contract with a provider.
(b) The term does not include a health care provider described in IC 16-18-2-163(a)(1), IC 16-18-2-163(a)(2), IC 16-18-2-163(a)(3), or IC 16-18-2-163(a)(4).
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-4
"Provider" defined
Sec. 4. As used in this chapter, "provider" means:
(1) a physician licensed under IC 25-22.5;         (2) a dentist licensed under IC 25-14;
(3) an advanced practice nurse licensed under IC 25-23;
(4) a chiropractor licensed under IC 25-10;
(5) a podiatrist licensed under IC 25-29;
(6) an optometrist licensed under IC 25-24; or
(7) a clinical psychologist licensed under IC 25-33.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-5
Notice of amendment of contract
Sec. 5. A person who enters into a health provider contract with a provider shall provide written notice to the provider of any amendment to the health provider contract not less than forty-five (45) days before the proposed effective date of the amendment.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-6
Termination of contract without penalty
Sec. 6. (a) Subject to subsection (b), a provider who receives notice under section 5 of this chapter may terminate the health provider contract without penalty by informing the person with whom the health care provider contracts that the provider chooses not to approve the amendment.
(b) Notice under subsection (a) must be:
(1) given not later than fifteen (15) days after the provider receives notice under section 5 of this chapter; and
(2) in writing.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-7
Effective date of termination
Sec. 7. The termination of a contract under section 6 of this chapter is effective:
(1) ninety (90) days after the person with whom the provider contracts receives written notice from the provider that the provider does not approve the amendment; or
(2) on a date earlier than the date described in subdivision (1), if agreed to by the person with whom the provider contracts and the provider.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-8
Compliance with proposed amendment not required
Sec. 8. If a person with whom a provider contracts receives notice from a provider under section 6 of this chapter, the person with whom a provider contracts may not require the provider to comply with the proposed amendment.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-9 Notification to patient that provider's contract terminated
Sec. 9. Except in an emergency, a provider who elects to terminate a health provider contract under this section shall, before providing services to a patient who is covered by the contract, notify the patient that the provider's contract has been or will be terminated.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-10
Contrary contract provisions void
Sec. 10. Except as provided in section 7(2) of this chapter, a health provider contract provision that is contrary to this chapter is void.
As added by P.L.196-2001, SEC.1.

IC 27-1-37.1-11
Chapter inapplicable to compliance with state or federal laws
Sec. 11. This chapter does not apply to an amendment to a health provider contract that is required to comply with a state or federal law.
As added by P.L.196-2001, SEC.1.



CHAPTER 37.2. HEALTH INSURANCE EDUCATOR

IC 27-1-37.2-1
"Health benefit plan" defined
Sec. 1. As used in this chapter, "health benefit plan" means coverage for health care services provided under:
(1) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
(2) a contract with a health maintenance organization under IC 27-13; or
(3) any other benefit program that provides payment, reimbursement, or indemnification for the costs of health care except:
(A) worker's compensation or similar insurance; or
(B) benefits provided under a certificate of exemption issued by the worker's compensation board under IC 22-3-2-5.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-2
"Health benefit plan provider" defined
Sec. 2. As used in this chapter, "health benefit plan provider" means a person that provides coverage under a health benefit plan.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-3
"Health insurance educator" defined
Sec. 3. As used in this chapter, "health insurance educator" refers to the health insurance educator appointed under section 6 of this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-4
"Position" defined
Sec. 4. As used in this chapter, "position" means the position of health insurance educator established under section 5 of this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-5
Establishment of position
Sec. 5. The department shall establish the position of health insurance educator within the department.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-6
Qualifications
Sec. 6. The commissioner shall appoint a health insurance educator who must possess expertise in the areas of health benefit plans, education, and advocacy.
As added by P.L.258-2001, SEC.1.
IC 27-1-37.2-7
Contracts with nonprofit organizations
Sec. 7. The department may contract with a nonprofit organization to provide the services required under this chapter.
As added by P.L.258-2001, SEC.1.

IC 27-1-37.2-8
Duties; prohibitions
Sec. 8. (a) The health insurance educator shall do the following:
(1) Assist health benefit plan consumers in making informed choices regarding health benefit plans by providing information about the following:
(A) The purchase, or enrollment in, a health benefit plan.
(B) The manner in which to resolve a dispute with a health benefit plan.
(C) The method of filing a claim under a health benefit plan.
(D) The availability of resources useful to a health benefit plan consumer.
(E) Consumer rights and responsibilities under a health benefit plan.
(F) Comparative information about health benefit plans to consumers and purchasers of health benefit plans.
(G) Other matters that may further a health benefit plan consumer's knowledge of health insurance benefit plans.
(2) Apply to obtain funds through federal grants and any other source. Any funds obtained shall be used to fulfill the purposes described in subdivision (1).
(b) Notwithstanding subsection (a)(1), the health insurance educator shall not:
(1) recommend a particular company, insurance producer, or product; or
(2) interpret or advise an individual regarding a particular contract or disputed claim that is subject to the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
As added by P.L.258-2001, SEC.1.



CHAPTER 38. REGULATION OF DEPOSITORY INSTITUTIONS

IC 27-1-38-1
"Affiliate" defined
Sec. 1. As used in this chapter, "affiliate" means a company that controls, is controlled by, or is under common control with another company.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-2
"Customer" defined
Sec. 2. As used in this section, "customer" means an individual who purchases, applies to purchase, or is solicited to purchase insurance primarily for personal, family, or household purposes.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-3
"Depository institution" defined
Sec. 3. As used in this chapter, "depository institution" means a depository financial institution (as defined in IC 28-9-2-6).
As added by P.L.130-2002, SEC.2.

IC 27-1-38-4
"Insurance producer" defined
Sec. 4. As used in this section, "insurance producer" has the meaning set forth in IC 27-1-15.6-2.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-5
"Person that sells, solicits, advertises, or offers insurance on behalf of a depository institution" defined
Sec. 5. As used in this chapter, "person that sells, solicits, advertises, or offers insurance on behalf of a depository institution" means a person to which one (1) of the following applies:
(1) The person represents to a customer that the sale, solicitation, advertisement, or offer of insurance is by or on behalf of the depository institution.
(2) The depository institution:
(A) refers a customer to the person; and
(B) has a contractual arrangement with the person to receive commissions or fees on sales of insurance that result from referrals to the person.
(3) Documents that provide evidence of the sale, solicitation, advertisement, or offer of insurance identify or refer to the depository institution.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-6
Application of chapter      Sec. 6. This chapter does not apply to credit insurance.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-7
Prohibited activities of a depository institution of an affiliate of a depository institution
Sec. 7. A depository institution or an affiliate of a depository institution may not do the following:
(1) As a condition precedent to a loan of money, an extension of credit, or the renewal of a loan of money or an extension of credit, require a customer to:
(A) purchase; or
(B) renew;
insurance through a particular insurer, insurance producer, broker, or group of insurers or insurance producers.
(2) When insurance is required in connection with a loan of money or an extension of credit, reject an insurance policy solely because the insurance policy was issued by an insurer that is not associated with the depository institution or an affiliate of the depository institution.
(3) As a condition precedent to an extension of credit or an offer of a product or service that is equivalent to an extension of credit, require a customer to obtain insurance from a particular depository institution, affiliate of a depository institution, insurance producer, or insurer. This subdivision does not prohibit a depository institution or an affiliate of a depository institution from informing a customer or prospective customer that:
(A) insurance is required for a loan of money or an extension of credit;
(B) approval for a loan of money or an extension of credit is contingent upon the purchase of insurance; or
(C) insurance is available through the depository institution or affiliate.
(4) Unreasonably reject an insurance policy that is furnished by a customer for the protection of property that secures a loan of money or an extension of credit to the customer. For purposes of this subdivision, a rejection is not unreasonable if the rejection is based on uniformly applied reasonable standards that:
(A) relate to the extent of insurance required;
(B) relate to the financial soundness and services of the insurer issuing the insurance policy;
(C) do not discriminate against a particular kind of insurer; and
(D) do not require rejection of an insurance policy because the insurance policy provides coverage in addition to the coverage required for the loan of money or extension of credit.
(5) Require a person to pay a separate charge:             (A) in connection with the issuance of insurance that is required as surety for a loan of money for real estate; or
(B) to substitute insurance issued by one (1) insurer for an insurance policy issued by another insurer.
For purposes of this subdivision, a separate charge does not include interest charged on loans of money or advancements for premiums under the terms of a loan agreement or credit agreement. This subdivision does not apply to charges that apply when the insurance producer that provides the insurance is the depository institution or the affiliate of a depository institution.
(6) Require of an:
(A) insurance producer; or
(B) insurer;
a condition that is not customarily required of an insurance producer or insurer that is connected with the depository institution or the affiliate of a depository institution.
(7) Use advertising or insurance promotional material that would cause a reasonable person to incorrectly believe that the federal or state government:
(A) is responsible for the insurance sales activity; or
(B) guarantees the credit;
of the depository institution or the affiliate of a depository institution.
(8) Use advertising or insurance promotional material that would cause a reasonable person to incorrectly believe that the federal or state government:
(A) guarantees a return on an insurance product sold by; or
(B) is a source of payment on an insurance obligation of;
the depository institution or the affiliate of a depository institution.
(9) Act as an insurance producer, unless the depository institution or the affiliate of a depository institution is licensed under IC 27-1-15.6.
(10) Solicit or sell insurance, other than credit insurance or flood insurance, unless the solicitation or sale is completed through documents separate from a loan of money or an extension of credit.
(11) Include the expense of an insurance premium, other than a credit insurance premium or a flood insurance premium, in a primary loan of money or extension of credit without the express written consent of the customer.
(12) Solicit or sell insurance, unless the area in which insurance sales activities of the depository institution or affiliate occur is, to the extent practicable, physically separate from the area where retail deposits are routinely accepted by the depository institution or affiliate.
(13) Solicit or sell insurance, unless the depository institution or the affiliate of a depository institution maintains separate books and records that relate to insurance transactions,

including files related to consumer complaints.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-8
Required disclosure concerning insurance related to a loan or a credit extension
Sec. 8. (a) A depository institution or the affiliate of a depository institution that:
(1) lends money or extends credit; and
(2) solicits insurance primarily for personal, family, or household purposes;
shall disclose in writing to a customer that the insurance related to the loan or credit extension may be purchased from an insurer or insurance producer chosen by the customer, subject only to the ability of the depository institution or affiliate to reasonably reject an insurer or insurance producer as described in section 7(4) of this chapter.
(b) A disclosure under subsection (a) must inform the customer that the customer's choice of insurer or insurance producer does not affect:
(1) the decision of the depository institution or the affiliate of a depository institution regarding the loan or credit extension; or
(2) the terms of the loan or credit extension;
except that the depository institution or the affiliate of a depository institution may impose reasonable requirements concerning the creditworthiness of the insurer and the scope of insurance coverage chosen, as described in section 7(4) of this chapter.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-9
Required disclosures before sale of insurance
Sec. 9. (a) This section applies as follows:
(1) To an affiliate of a depository institution only to the extent that the affiliate sells, solicits, advertises, or offers insurance at the office of a depository institution or on behalf of a depository institution.
(2) To the:
(A) sale of;
(B) solicitation for; or
(C) application for;
insurance by an individual primarily for personal, family, or household purposes and only to the extent that a disclosure is accurate.
(b) A depository institution or an affiliate of a depository institution that solicits, sells, advertises, or offers insurance, and a person that sells, solicits, advertises, or offers insurance on behalf of a depository institution, shall disclose to a customer, in writing where practicable, in a clear and conspicuous manner, and before a sale of insurance, that the insurance:         (1) is not a deposit;
(2) is not insured by the Federal Deposit Insurance Corporation or another federal government agency;
(3) is not guaranteed by the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution; and
(4) involves investment risk including possible loss of value, if appropriate.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-10
Acknowledgment of receipt of required disclosure
Sec. 10. (a) A depository institution that solicits, sells, advertises, or offers insurance, a depository institution's affiliate that solicits, sells, advertises, or offers insurance, or a person that sells, solicits, advertises, or offers insurance on behalf of a depository institution shall obtain from a customer to whom a disclosure is made under section 9 of this chapter a written acknowledgment of receipt of the disclosure:
(1) when the customer receives the disclosure; or
(2) at the time of the initial purchase of the insurance.
(b) If a solicitation for insurance is conducted by telephone, the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution shall:
(1) obtain an oral acknowledgment of receipt of the disclosure;
(2) maintain documentation to show that the acknowledgment was given by the customer; and
(3) make reasonable efforts to obtain a written acknowledgment from the customer.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-11
Requirements for electronic disclosure
Sec. 11. If:
(1) a customer consents to receive the disclosure required under section 8 of this chapter electronically; and
(2) the disclosure is provided to the customer in a format that the customer may retain or obtain at a later time;
the depository institution, the affiliate of a depository institution, or the person that sells, solicits, advertises, or offers insurance on behalf of a depository institution may provide the disclosure electronically and may obtain from the customer acknowledgment of receipt of the disclosure electronically.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-12
Commissioner examination and investigation
Sec. 12. (a) The commissioner may examine and investigate the

insurance activities of a person that the commissioner believes to be in violation of this chapter. A person examined or investigated under this section shall, upon reasonable notice from the commissioner, make the insurance related books and records of the person available to the commissioner.
(b) In the case of an examination or investigation of a depository institution under subsection (a), the commissioner shall, before performing the examination or investigation:
(1) notify the federal or state banking agency that regulates the depository institution that the commissioner intends to examine or investigate the depository institution; and
(2) advise the federal or state banking agency of the depository institution's suspected violation of this section.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-13
Allowed activities
Sec. 13. This chapter does not prevent a depository institution or an affiliate of a depository institution that lends money or extends credit from placing insurance on real or personal property if a customer fails to provide insurance that is required under terms of a loan agreement or credit agreement.
As added by P.L.130-2002, SEC.2.

IC 27-1-38-14
Violation of chapter
Sec. 14. A person that violates this chapter commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.130-2002, SEC.2.



CHAPTER 39. INDEPENDENT EDUCATIONAL INSTITUTION SELF-INSURANCE CONSORTIUM






ARTICLE 2. POWERS AND DUTIES OF INSURERS

CHAPTER 1. ACTUARIES' AUTHORITY TO ADMINISTER OATHS

IC 27-2-1-1
Administration of oaths
Sec. 1. Actuaries of mutual fire insurance companies or associations organized by virtue of the laws of this state for the purpose of mutual insurance of the property of its members against loss by fire or damage by lightning, which property to be insured shall embrace dwelling-houses, barns, accompanying outbuildings and their contents, farm implements, hay, grain, wool and other farm products, live stock, wagons, carriages, harness, household goods, wearing apparel, provisions, musical instruments and libraries, such property being upon farms as farm property, shall have the authority to administer oaths to the insured and all persons necessary to be examined as witnesses in the adjustment of losses to the property of persons insured in said companies or associations where such loss was caused by fire or lightning.
(Formerly: Acts 1891, c.158, s.1.)



CHAPTER 2. ANNUAL STATEMENT BY SPECIAL CHARTER COMPANIES

IC 27-2-2-1
Time of filing; contents; duties of insurance commissioner
Sec. 1. (a) Every company created by special act of the general assembly of the state of Indiana for the purpose of transacting the business of insurance shall, on or before the third Monday of January of each year, furnish the insurance commissioner with a statement, verified by the oaths of the president and secretary of said company and signed by a majority of the directors of such company, which statement shall show the following:
(1) First, the name and locality of the company.
(2) Second, the amount of its capital stock.
(3) Third, the amount of its capital stock paid-in.
(4) Fourth, the assets of the company, including the following:
(A) The amount of cash on hand and in the hands of agents or other persons.
(B) The value of its real estate.
(C) The bonds owned by the company and how they are secured, with the rate of interest.
(D) Debts to the company secured by mortgage.
(E) Debts otherwise secured.
(F) Debts for premiums.
(G) All other securities.
(5) Fifth, the amount of liabilities due or not due to banks or other creditors of the company.
(6) Sixth, losses adjusted and due.
(7) Seventh, losses adjusted and not due.
(8) Eighth, losses unadjusted.
(9) Ninth, losses in suspense waiting for further proof.
(10) Tenth, all other claims against the company.
(11) Eleventh, the greatest amount insured in any one (1) risk.
(12) Twelfth, the greatest amount allowed by the rules of the company to be insured in any one (1) city or town.
(13) Thirteenth, the greatest amount allowed to be insured in any one (1) block.
(b) The insurance commissioner shall cause a copy of such annual statement to be published in the two (2) leading daily newspapers of the state having the largest general circulation and also in some newspaper of general circulation, printed and published in the city or town in which the principal office of such company is located, provided that not more than one dollar ($1) per square shall be paid for each one (1) of such publications, the expense to be paid by the company; and provided further, that it shall be the duty of the commissioner to furnish such company with a certified copy of such statement or report whenever so requested to do by any officer of such company.
(Formerly: Acts 1899, c.134, s.1.) As amended by P.L.252-1985, SEC.125; P.L.11-1987, SEC.29.
IC 27-2-2-2
Fees of insurance commissioner
Sec. 2. The insurance commissioner shall charge and collect for the state of Indiana the sum of five dollars ($5) in each and every case for the examination of the charter and five dollars ($5) in each and every case for the examination of the statement and investigation of evidence of the investment of the assets of such company in accordance with the provisions of their respective charters, and two dollars ($2) for each certified copy of such statement, and shall pay the same over to the treasurer of state to go into the general fund of the state; provided, however, the provisions of this chapter shall not apply to farmers' mutual fire insurance associations organized under special act since the year 1852, and doing business strictly under the assessment plan.
(Formerly: Acts 1899, c.134, s.2.) As amended by P.L.252-1985, SEC.126.



CHAPTER 3. DISBURSEMENTS BY VOUCHERS

IC 27-2-3-1
Contents of vouchers; affidavit
Sec. 1. No domestic life insurance corporation shall make any disbursements unless the same be evidenced by a voucher signed by or on behalf of the person, firm, limited liability company, or corporation receiving the money and correctly describing the consideration for the payment, and, if the same be for services and disbursements, setting forth the services rendered and an itemized statement of the disbursements made, and if it be in connection with any matter pending before any legislative or public body or before any department or officer of any government, correctly describing, in addition, the nature of the matter and of the interest of such corporation therein, or, if such a voucher can not be obtained, by an affidavit stating the reasons therefor and setting forth the particulars above mentioned.
(Formerly: Acts 1907, c.168, s.1.) As amended by P.L.1-1994, SEC.133.



CHAPTER 4. RECEIVERS

IC 27-2-4-1
Powers of attorney general
Sec. 1. No suit or action seeking the appointment of a receiver for any domestic insurance company, whether stock or mutual, organized and doing business under the laws of Indiana and subject to supervision and examination of the insurance commissioner or other department of state, shall be instituted or maintained, or a receiver appointed by any court, except and only in an action instituted by the attorney general, on the request of the insurance commissioner or other department of state having supervision of such corporation; provided, nothing in this section shall affect any litigation pending on May 15, 1919, in any court of record.
(Formerly: Acts 1919, c.101, s.1.) As amended by P.L.252-1985, SEC.127.



CHAPTER 5. PROVISIONS CONCERNING ALIENATION OF BENEFITS

IC 27-2-5-1
Spendthrift laws; exemption from judicial process
Sec. 1. (a) As used in this section, "premium" includes any deposit or contribution.
(b) No person entitled to receive benefits under a life insurance or life annuity contract, or under a written agreement supplemental thereto, issued by domestic life insurance company, shall be permitted to commute, anticipate, encumber, alienate, or assign such benefits, if the right to do so is expressly prohibited or withheld by a provision contained in such contract or supplemental agreement. And if such contract, policy, or supplemental agreement so provides, such benefits, except when payable to the person who provided the consideration for such contract, shall not be subject to such persons' debts, contracts, or engagements, nor to any judicial process to levy upon or attach the same for payment thereof.
(c) A premium paid for an individual life insurance policy that names as a beneficiary, or is legally assigned to, a spouse, child, or relative who is dependent upon the policy owner is not exempt from the claims of the creditors of the policy owner if the premium is paid:
(1) not more than one (1) year before the date of the filing of a voluntary or involuntary petition by; or
(2) to defraud the creditors of;
the policy owner.
(d) The insurer issuing the policy is discharged from all liability by payment of the proceeds and avails of the policy (as defined in IC 27-1-12-14(b)) in accordance with the terms of the policy unless, before payment, the insurer has received at the insurer's home office, written notice by or on behalf of a creditor of the policy owner that specifies the amount claimed against the policy owner.
(Formerly: Acts 1931, c.20, s.1.) As amended by P.L.253-1995, SEC.3.



CHAPTER 6. INVESTMENT IN CERTAIN BONDS

IC 27-2-6-1
Authorized investments
Sec. 1. Any life insurance, fire insurance, livestock insurance, casualty or accident insurance, or bonding or surety company, or trust company or savings bank now or hereafter organized under the laws of the state of Indiana, in addition to the investments now authorized by law, be and it hereby is authorized and empowered to invest its funds in obligations issued by or for federal land banks, federal intermediate credit banks and banks for cooperatives under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.) as amended and such obligations are hereby declared eligible for any deposit required of any such company under the laws of this state.
(Formerly: Acts 1931, c.55, s.1; Acts 1975, P.L.44, SEC.3.)



CHAPTER 7. COMPLIANCE WITH OTHER STATES' REGULATIONS

IC 27-2-7-1
Power of compliance; payment of fees and taxes
Sec. 1. Every domestic insurer shall have power to comply with any statute, ordinance or other law of any state, territory or political subdivision thereof (including the District of Columbia) imposing any license, excise, privilege, premium, occupation or other fee or tax and to pay such fee or tax unless prior to such payment such statute, ordinance or other law shall have been expressly held invalid by the state court having final appellate jurisdiction in the premises, or by the Supreme Court of the United States.
(Formerly: Acts 1945, c.123, s.1.)

IC 27-2-7-2
Exemption from personal liability
Sec. 2. No officer, director or trustee of any insurer shall be subject to any personal liability by reason of any payment, or determination not to contest payment, deemed by the board of directors or trustees to be in the corporate interests of such insurer, of any license, excise, privilege, premium, occupation or other fee or tax to any state, territory or political subdivision thereof (including the District of Columbia), unless prior to such payment the statute, ordinance or other law imposing such fee or tax shall have been expressly held invalid by the state court having final appellate jurisdiction in the premises, or by the Supreme Court of the United States.
(Formerly: Acts 1945, c.123, s.2.)

IC 27-2-7-3
Application of act
Sec. 3. This chapter shall be applicable to acts done and payments made on and after March 3, 1945; provided, however, that nothing contained in this chapter shall be construed as directly or indirectly limiting, minimizing, or interpreting the rights and powers and duties of insurers and their officers, directors, and trustees, existing before March 3, 1945, except as specifically exempted by this chapter.
(Formerly: Acts 1945, c.123, s.3.) As amended by P.L.252-1985, SEC.128.



CHAPTER 8. COMMISSIONER'S LIST OF MOTOR VEHICLE INSURERS

IC 27-2-8-1
List of motor vehicle insurers agreeable to meeting state standards
Sec. 1. The insurance commissioner shall annually forward to all departments and divisions of the state requiring the posting of security because of motor vehicle accidents and resultant damage and loss a list of those insurers which are, or which are agreeable to be, examined by the insurance department in the same manner as set out in IC 27-1-3-7 and IC 27-1-3.1, and set up and maintain liabilities and reserves in the same manner as set out in IC 27-1-13-8, and submit a written statement of their financial condition and their operations on the forms as prescribed by the National Association of Insurance Commissioners, and in the same manner as set out in IC 27-1-3-7 and IC 27-1-20-21. No certificates or policies shall be accepted by such departments or divisions as such security unless the insurer so filing the certificate or policy shall have met or is agreeable to meeting the requirements as set out above.
(Formerly: Acts 1949, c.240, s.1.) As amended by P.L.252-1985, SEC.129; P.L.26-1991, SEC.24.



CHAPTER 9. REPEALED



CHAPTER 10. EQUITY SECURITIES OF INSURANCE COMPANIES

IC 27-2-10-1
Statement of equity ownership and changes in holdings
Sec. 1. Every person who is directly or indirectly the beneficial owner of more than ten per cent (10%) of any class of any equity security of a domestic stock insurance company, or who is a director or an officer of such company, shall file in the office of the insurance commissioner of Indiana on or before December 31, 1965, or within ten (10) days after he becomes such beneficial owner, director, or officer, a statement, in such form as the insurance commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within ten (10) days after the close of each calendar month thereafter, if there has been a change in such ownership during such month, shall file in the office of the insurance commissioner a statement, in such form as the commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.
(Formerly: Acts 1965, c.5, s.1.)

IC 27-2-10-2
Accounting for profits from short term equity trading; persons entitled to bring action; limitation of actions
Sec. 2. For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such domestic stock insurance company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within any period of less than six (6) months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director, or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six (6) months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any security of the company in the name and in behalf of the company if the company shall fail or refuse to bring such suit within sixty (60) days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two (2) years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the insurance commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.
(Formerly: Acts 1965, c.5, s.2.)
IC 27-2-10-3
Short sales; time for delivery of securities sold
Sec. 3. It shall be unlawful for any such beneficial owner, director, or officer, directly or indirectly, to sell any equity security of such domestic insurance company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within twenty (20) days thereafter, or does not within five (5) days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.
(Formerly: Acts 1965, c.5, s.3.)

IC 27-2-10-4
Exemption of dealers
Sec. 4. The provisions of section 2 of this chapter shall not apply to any purchase and sale, or sale and purchase, and the provisions of section 3 of this chapter shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934, 15 U.S.C. 78a et seq.) for such security. The insurance commissioner may, by such rules as he deems necessary or appropriate and in the public interest, define and prescribe terms and conditions with respect to equity securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.
(Formerly: Acts 1965, c.5, s.4.) As amended by P.L.252-1985, SEC.132.

IC 27-2-10-5
Exemption of arbitrage transactions
Sec. 5. The provisions of sections 1, 2, and 3 of this chapter shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules as the insurance commissioner may adopt in order to carry out the purposes of this chapter.
(Formerly: Acts 1965, c.5, s.5.) As amended by P.L.252-1985, SEC.133.

IC 27-2-10-6
"Equity security" defined
Sec. 6. The term "equity security", when used in this chapter, means any stock or similar security, or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security, or any

such warrant or right, or any other security which the insurance commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.
(Formerly: Acts 1965, c.5, s.6.) As amended by P.L.252-1985, SEC.134.

IC 27-2-10-7
Exemption of sale of registered securities or securities in closely held corporation
Sec. 7. The provisions of sections 1, 2, and 3 of this chapter shall not apply to transactions in equity securities of a domestic stock insurance company if:
(a) such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. 781), as amended; or
(b) such domestic stock insurance company shall not have any class of its equity securities held of record by one hundred (100) or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of sections 1, 2, and 3 of this chapter except for the provisions of this subdivision.
(Formerly: Acts 1965, c.5, s.7.) As amended by P.L.252-1985, SEC.135; P.L.3-1989, SEC.153.

IC 27-2-10-8
Powers of commissioner
Sec. 8. The insurance commissioner shall have the power to make such rules as may be necessary for the execution of the functions vested in him by sections 1 through 7 of this chapter and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction. No provision of sections 1, 2, and 3 of this chapter imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule of the insurance commissioner, notwithstanding that such rule may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.
(Formerly: Acts 1965, c.5, s.8.) As amended by P.L.252-1985, SEC.136.

IC 27-2-10-9
Construction of act
Sec. 9. This chapter shall be construed as supplemental to IC 27-1.
(Formerly: Acts 1965, c.5, s.9.) As amended by P.L.252-1985, SEC.137; P.L.11-1987, SEC.30.



CHAPTER 11. REPEALED



CHAPTER 11.1. MINORS

IC 27-2-11.1-1
Competence to contract for insurance
Sec. 1. No person eighteen (18) years of age or over is incompetent because of age to contract for any insurance or exercise every right, privilege and benefit provided by any insurance contract.
(Formerly: Acts 1973, P.L.275, SEC.5.)

IC 27-2-11.1-2
Competence to receive insurance payments
Sec. 2. No person eighteen (18) years of age or over is incompetent because of age to receive and give full acquittance and discharge for payments or execute assignments under the provisions of an insurance contract or under the provisions of a settlement agreement executed in connection with any such contract of insurance.
(Formerly: Acts 1973, P.L.275, SEC.5.)



CHAPTER 12. RESERVED



CHAPTER 13. ARSON REPORTING

IC 27-2-13-1
Definitions
Sec. 1. As used in this chapter:
(a) "Authorized agency" means:
(1) the state fire marshal or a fire department acting under IC 36-8-17;
(2) the superintendent of the state police;
(3) the prosecuting attorney responsible for prosecutions in the county where the fire occurred;
(4) the attorney general; and
(5) an arson investigator.
(b) "Relevant" refers to information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of a fire loss more probable or less probable than it would have been without the evidence.
(c) "Insurer" has the same meaning as in IC 27-1-2-3(x) and includes the Indiana FAIR plan.
(d) "Arson investigator" means an officer of a unit of local government whose duties include the investigation of arson.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.1; P.L.245-1987, SEC.16; P.L.1-2006, SEC.485.

IC 27-2-13-2
Release of information by insurer to investigating authorized agency
Sec. 2. (a) An authorized agency charged with the responsibility of investigating a fire loss may, in writing, request that an insurer investigating that loss release to the requesting agency any or all relevant information or evidence considered important to the authorized agency, including:
(1) pertinent insurance policy information relevant to a fire loss under investigation and any application for that policy;
(2) policy premium payment records;
(3) history of previous claims made by the insured; and
(4) material relating to the investigation of the loss, including:
(A) statements of any person;
(B) proof of loss; and
(C) other evidence relevant to the investigation.
(b) An insurer shall furnish information requested under this section to the requesting authorized agency.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.2.

IC 27-2-13-3
Notice to authorized agency by insurer of suspected nonaccidental fire loss
Sec. 3. (a) When an insurer has reason to believe that a fire loss

in which it has an interest was caused by a means that was not accidental, then, for the purpose of notification and for having that fire loss investigated, the company shall, in writing, notify an authorized agency and provide that agency with all material developed from the insurer's inquiry into the fire loss.
(b) When an insurer provides an authorized agency with notice of a fire loss, it shall be considered sufficient notice for the purpose of this chapter. However, the insurer shall provide the state fire marshal a copy of the information provided under subsection (a), if the notice was provided to an authorized agency other than the state fire marshal.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.3; P.L.245-1987, SEC.17; P.L.1-2006, SEC.486.

IC 27-2-13-4
Supplying information to other authorized agency or insurer; immunity from civil or criminal liability
Sec. 4. (a) An authorized agency provided with information under this chapter may release or provide that information to any other authorized agency to further its investigation.
(b) An insurer providing information to an authorized agency under section 3 of this chapter has the right to request and to receive from that agency relevant information. The agency shall provide the requested information within a reasonable time, not to exceed thirty (30) days from the date of the request.
(c) An insurer (or a person acting on its behalf) or an authorized agency who releases or provides evidence or information under this chapter is immune from any civil or criminal liability for providing the evidence or information.
As added by Acts 1979, P.L.253, SEC.1. Amended by P.L.139-1984, SEC.4.

IC 27-2-13-5
Withholding of insurance proceeds; exceptions
Sec. 5. An authorized agency that is investigating a fire believed to have been caused by arson may, in writing, order an insurer to withhold payment of the proceeds of an insurance policy on the damaged or destroyed property for up to thirty (30) days from the date of the order. The insurer may not make a payment during that time, except for payments:
(1) for emergency living expenses;
(2) for emergency action necessary to secure the premises;
(3) necessary to prevent further damage to the premises; or
(4) to a mortgagee who is not the target of investigation by the authorized agency.
As added by P.L.247-1989, SEC.1.



CHAPTER 14. VEHICLE THEFT REPORTING

IC 27-2-14-1
Definitions
Sec. 1. As used in this chapter:
"Authorized agency" means the state police, the prosecuting attorney responsible for prosecutions in the county where the theft occurred, or any law enforcement agency.
"Insurer" means an insurance company.
"Relevant" means information having any tendency to make the existence of any fact that is of consequence to the investigation or determination of an allegedly fraudulent vehicle theft claim more probable or less probable than it would have been without the evidence.
As added by Acts 1981, P.L.246, SEC.1.

IC 27-2-14-2
Fraudulent claims; notification by insurer
Sec. 2. If an insurer has reason to believe that a vehicle theft claim made by an insured is fraudulent, the insurer shall:
(1) notify, in writing, an authorized agency of the suspected fraudulent claim; and
(2) provide the agency with all material developed from the insurer's inquiry into the claim.
As added by Acts 1981, P.L.246, SEC.1.

IC 27-2-14-3
Investigative agencies; disclosure of information or evidence by insurer
Sec. 3. An authorized agency charged with the responsibility of investigating a vehicle theft may, in writing, require an insurer investigating that loss to release to the requesting agency any or all relevant information or evidence considered important to the authorized agency including:
(1) pertinent insurance policy information relevant to the theft under investigation and any application for that policy;
(2) policy premium payment records;
(3) history of previous claims made by the insured; and
(4) material relating to the investigation, including:
(A) statements of any person;
(B) proof of loss; and
(C) other evidence relevant to the investigation.
As added by Acts 1981, P.L.246, SEC.1.

IC 27-2-14-4
Release of information to other agencies; reciprocal disclosure to insurer; immunity from civil or criminal liability
Sec. 4. (a) An authorized agency provided with information under this chapter may release or provide that information to any other

authorized agency to further its investigation.
(b) An insurer providing information to an authorized agency under section 2 or section 3 of this chapter has the right to request and to receive from that agency relevant information. The agency shall provide the requested information within a reasonable time, not to exceed thirty (30) days from the date of the request.
(c) An insurer (or a person acting on its behalf) or an authorized agency that releases or provides evidence or information under this chapter is immune from any civil or criminal liability for providing such evidence or information.
As added by Acts 1981, P.L.246, SEC.1.



CHAPTER 15. AVAILABLE INSURANCE PROCEEDS SET ASIDE

IC 27-2-15-1
"Available insurance proceeds" defined
Sec. 1. As used in this chapter, "available insurance proceeds" means the proceeds payable under an insurance policy based upon a claim for damage to or loss of a building or other structure caused by fire or explosion, minus proceeds paid to:
(1) the insured for emergency living expenses;
(2) take emergency action necessary to secure the premises;
(3) prevent further damage to the premises; or
(4) a lienholder or mortgagee who is not the target of an investigation by an authorized agency (as defined in IC 27-2-13-1).
As added by P.L.247-1989, SEC.2.

IC 27-2-15-2
"City" defined
Sec. 2. As used in this chapter, "city" refers to a first class or second class city, as classified under IC 36-4-1-1.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-3
"Enforcement authority" defined
Sec. 3. As used in this chapter, "enforcement authority" has the meaning set forth in IC 36-7-9-2.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" means a fire and marine insurance company, as defined in IC 27-1-2-3(u).
As added by P.L.247-1989, SEC.2.

IC 27-2-15-4.5
Notice to enforcement authority of existence of policy
Sec. 4.5. (a) As used in this section, "city" refers to a city having a population of more than thirty-five thousand (35,000) that is located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) An insurer that issued an insurance policy covering a building or other structure that is:
(1) located in a city; and
(2) damaged by a fire or explosion;
shall notify the enforcement authority of the city about the existence of the policy. However, an insurer is not required to notify the enforcement authority under this section if the policy issued by the insurer is not in effect at the time of the fire or explosion that damages the building or structure.     (c) The insurer shall provide the notice required under this section if the enforcement authority makes a request for the notice within twenty (20) days after the damage occurs.
(d) The notice required by this section must:
(1) be in writing;
(2) identify the insurer and state the insurer's address;
(3) identify the building or structure and state the location of the building or structure; and
(4) disclose the nature and extent of the coverage of the building or structure provided by the policy.
(e) An insurer shall provide notice to the enforcement authority under this section within ten (10) days after the insurer is notified under subsection (c) of the damaging of the building or structure by fire or explosion.
(f) The commissioner may take action under IC 27-1-3-10 and IC 27-1-3-19 against an insurer that violates this section.
As added by P.L.123-1992, SEC.1.

IC 27-2-15-5
Set aside of insurance proceeds; amount
Sec. 5. (a) If:
(1) a fire or explosion damages a building or other structure located in a city; and
(2) the enforcement authority of the city certifies to an insurer that issued a policy covering the building or structure the amount of demolition or rehabilitation expenses that the city anticipates incurring or has incurred under IC 36-7-9 in connection with the building or structure;
the insurer shall remit to the city or the enforcement authority the amount determined under subsection (c).
(b) To require the remittance of money under this section, an enforcement authority must:
(1) provide the certification under subsection (a) within thirty (30) days after the fire or explosion that damages the building or structure; and
(2) comply with subsection (c).
However, it is not necessary for the enforcement authority to provide the certification within thirty (30) days after the fire or explosion if the insurer fails to provide notice to the enforcement authority under section 4.5 of this chapter within ten (10) days after the fire or explosion.
(c) The amount that must be remitted to the city or the enforcement agency under subsection (a) is the lesser of:
(1) fifteen percent (15%) of the available insurance proceeds, if any; or
(2) an amount equal to the amount certified.
(d) The amount remitted under this section shall be placed in an interest bearing escrow account to be administered by the enforcement authority and the city. The insured shall be notified by the enforcement authority of the actions taken under this section. As added by P.L.247-1989, SEC.2. Amended by P.L.123-1992, SEC.2.

IC 27-2-15-6
Claims against set aside
Sec. 6. Upon a judgment being rendered under IC 36-7-9-13(c) or IC 36-7-9-13(d), the city is entitled to the available insurance proceeds set aside to the extent of the costs set forth in IC 36-7-9-12. All claims by the city against the available insurance proceeds must be made within one (1) year after the date of the fire or explosion or within one (1) year after the final outcome of a case or appeal initiated under IC 36-7-9, whichever is later. Proceeds in the escrow account that are not claimed in this manner shall be paid to the insured.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-7
Immunity of insurers
Sec. 7. An insurer complying with this chapter or attempting in good faith to comply with this chapter is immune from civil and criminal liability in connection with actions taken under this chapter, and those actions, including withholding payment of any insurance proceeds under this chapter or releasing or disclosing any information under this chapter, may not be considered to violate IC 27-4-1.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-8
Satisfaction of contractual liability
Sec. 8. Insurance proceeds set aside in an escrow account under section 5 of this chapter shall be considered as having been paid to the insured in satisfaction of any contractual liability under the policy.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-9
Immunity of public officials
Sec. 9. The state fire marshal, a deputy fire marshal, an enforcement authority, or an officer of a city complying with this chapter or attempting in good faith to comply with this chapter is immune from civil and criminal liability in connection with actions taken under this chapter.
As added by P.L.247-1989, SEC.2.

IC 27-2-15-10
Rules
Sec. 10. The insurance commissioner may adopt rules under IC 4-22-2 necessary to implement this chapter. These rules must include a procedure for the administration of escrow accounts established under section 5 of this chapter, including the disposition

of any funds in the escrow account not claimed under section 6 of this chapter.
As added by P.L.247-1989, SEC.2.



CHAPTER 16. INSURANCE CLAIM FORM NOTICE

IC 27-2-16-1
Supplemental construction of chapter
Sec. 1. This chapter is supplemental to IC 27-1.
As added by P.L.193-1991, SEC.1.

IC 27-2-16-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3(x).
As added by P.L.193-1991, SEC.1.

IC 27-2-16-3
Claim forms; statement of false claim constituting fraud; effect of absence of statement
Sec. 3. (a) All preprinted claim forms provided by an insurer to a claimant that are required as a condition of payment of a claim must contain a statement that clearly states in substance the following:
"A person who knowingly and with intent to defraud an insurer files a statement of claim containing any false, incomplete, or misleading information commits a felony.".
(b) The lack of a statement required under subsection (a) does not constitute a defense against a prosecution under IC 35-43-5-4.5.
As added by P.L.193-1991, SEC.1. Amended by P.L.181-2005, SEC.1.

IC 27-2-16-4
Identification cards and benefit booklets; utilization review determination clause
Sec. 4. An insurer shall include on each identification card and on all benefit booklets that are delivered to an enrollee (as defined in IC 27-8-17-3) whose policy requires a utilization review determination (as defined in IC 27-8-17-8) a printed statement in boldface 8 point type in the benefit booklets and in 6 point type on the identification cards that reads substantially as follows:
"NOTICE: Precertification or preauthorization does NOT guarantee coverage for or the payment of the service or procedure reviewed.".
As added by P.L.132-1994, SEC.1.



CHAPTER 17. DISCRIMINATION IN INSURANCE

IC 27-2-17-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" means the insurance commissioner of Indiana.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-2
"Department" defined
Sec. 2. As used in this chapter, "department" means the department of insurance of Indiana.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-3
"Independent insurance producer" defined
Sec. 3. As used in this chapter, "independent insurance producer" means an insurance producer who:
(1) represents an insurer in the sale of insurance as an independent contractor rather than as an employee; and
(2) is not limited to representing:
(A) one (1) insurer; or
(B) several insurers that are under common management.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48. Amended by P.L.178-2003, SEC.32.

IC 27-2-17-4
"Property or casualty insurance" defined
Sec. 4. As used in this chapter, "property or casualty insurance" means a type of insurance described in Class 2 and Class 3 of IC 27-1-5-1. However, the term does not mean insurance described in Class 2(a) of IC 27-1-5-1.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-5
Discrimination based on geographical location prohibited
Sec. 5. (a) This chapter applies to an insurer that obtains a certificate of authority under IC 27-1-3-20 as:
(1) a domestic insurer formed under IC 27-1-6;
(2) a foreign insurer that has become a domestic insurer under IC 27-1-6.5; or
(3) a foreign or an alien insurer under IC 27-1-17.
(b) An insurer that:
(1) obtains a certificate of authority authorizing the insurer to provide property or casualty insurance in Indiana; and
(2) provides property or casualty insurance covering risks in any location in Indiana;
may not cancel or refuse to issue or renew a policy of property or casualty insurance based solely on the geographical location of the

risk within Indiana. This subsection does not preclude an insurer from refusing to issue or renew or from canceling a policy based on sound underwriting or actuarial principles reasonably related to actual or anticipated loss experience or any other sound business purpose.
(c) If an insurer is found by the commissioner to have violated subsection (b), the commissioner may, after a hearing, suspend or revoke the certificate of authority of the insurer.
(d) Any determination made by the commissioner under this section is subject to IC 4-21.5.
(e) Except as provided in subsection (f), the department has exclusive jurisdiction to investigate any alleged violation of this section.
(f) Subsection (e) is not intended to restrict the jurisdiction, if any, the civil rights commission may have under IC 22-9-1-4.
As added by P.L.130-1994, SEC.37 and P.L.116-1994, SEC.48.

IC 27-2-17-6
Appointment of independent insurance producers; jurisdiction; hearing; violation; administrative orders and procedures; evidence
Sec. 6. (a) An insurance company that issues property or casualty insurance shall not discriminate in the appointment of an independent insurance producer on the basis of race, color, national origin, or gender.
(b) Except as provided in subsection (c), the department has exclusive jurisdiction to investigate any complaints of discrimination in the appointment of independent insurance producers in violation of subsection (a).
(c) If the commissioner of the department determines after a hearing that an insurance company has violated subsection (a), the commissioner may order one (1) of the following remedies:
(1) Payment of a civil penalty of not more than two thousand dollars ($2,000) for each violation.
(2) Suspension or revocation of the insurance company's certificate of authority if the commissioner determines that the violation was willful or wanton and that similar violations have been committed by that company with a frequency that constitutes a general business practice.
(3) Any other remedy agreed to by the department and the insurance company.
(d) Any determination made by the commissioner under this section is subject to IC 4-21.5.
(e) Findings of the department under this section may not be considered as evidence in any civil action other than an appeal as provided under IC 4-21.5.
As added by P.L.116-1994, SEC.48 and P.L.130-1994, SEC.37. Amended by P.L.2-1995, SEC.103; P.L.178-2003, SEC.33.



CHAPTER 18. DISCLOSURE OF MATERIAL TRANSACTIONS

IC 27-2-18-1
"Asset acquisition" defined
Sec. 1. (a) As used in this chapter, "asset acquisition" includes every purchase, lease, exchange, merger, consolidation, succession, or other acquisition.
(b) The term does not include the construction on or development of real property by or for the reporting insurer or the acquisition of materials for construction or development.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-2
"Asset disposition" defined
Sec. 2. As used in this chapter, "asset disposition" includes every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-3
"Domicile" defined
Sec. 3. As used in this chapter, "domicile" means the following:
(1) For a corporation, the state in which the purchasing group is incorporated.
(2) For an unincorporated entity, the state of its principal place of business.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-4
"Material acquisition" defined
Sec. 4. As used in this chapter, "material acquisition" means an asset acquisition or a series of related asset acquisitions during any thirty (30) day period that:
(1) is nonrecurring;
(2) is not in the normal course of business; and
(3) involves more than five percent (5%) of the reporting insurer's total admitted assets as reported in the insurer's most recent statutory statement filed with the department.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-5
"Material disposition" defined
Sec. 5. As used in this chapter, "material disposition" means an asset disposition or a series of related asset dispositions during any thirty (30) day period that:
(1) is nonrecurring;
(2) is not in the normal course of business; and
(3) involves more than five percent (5%) of the reporting

insurer's total admitted assets as reported in the insurer's most recent statutory statement filed with the department.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-6
"Material nonrenewal, cancellation, or revision of a ceded reinsurance agreement" defined; reportable material revisions
Sec. 6. (a) As used in this chapter, "material nonrenewal, cancellation, or revision of a ceded reinsurance agreement" has the following meanings:
(1) When used in connection with property and casualty business, including accident and sickness insurance business written by a property and casualty insurer, the term means a nonrenewal, cancellation, or revision that affects:
(A) more than fifty percent (50%) of the insurer's total ceded written premium; or
(B) more than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves.
(2) When used in connection with life insurance or accident and sickness insurance business, the term means a nonrenewal, cancellation, or revision that affects more than fifty percent (50%) of the total reserve credit taken for business ceded on an annualized basis, as indicated in the insurer's most recent annual statement.
(b) The following events constitute a material revision of a ceded reinsurance agreement for property and casualty insurance, life insurance, or accident and sickness insurance business meeting the requirements of subsection (a) and must be reported:
(1) An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one (1) or more unauthorized reinsurers.
(2) Previously established collateral requirements have been reduced or waived as respects one (1) or more unauthorized reinsurers representing collectively more than ten percent (10%) of a total cession.
(c) A nonrenewal, cancellation, or revision of a ceded reinsurance agreement is not material and a filing is not required under subsection (a) or (b) for the following:
(1) In connection with property and casualty business, including accident and sickness insurance business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of the insurer's total written premiums for direct and assumed business.
(2) In connection with life insurance or accident and sickness insurance business, the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement before any cession.
As added by P.L.251-1995, SEC.17.
IC 27-2-18-7
Reports
Sec. 7. (a) Except as provided in subsection (b), an insurer domiciled in Indiana shall file a report with the commissioner disclosing:
(1) a material acquisition;
(2) a material disposition; and
(3) a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement.
(b) A report of a transaction described in subsection (a) does not have to be filed with the commissioner under this section if the transaction was previously submitted to the commissioner for review, approval, or information purposes under other provisions of IC 27, rules adopted by the department, or other requirements.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-8
Time of filing
Sec. 8. The report required in section 7 of this chapter must be filed not later than fifteen (15) days after the end of the calendar month in which the transaction that requires the filing occurred.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-9
Filing copies
Sec. 9. One (1) complete copy of the report, including any exhibits or other attachments filed with the report, shall be filed with the:
(1) department; and
(2) National Association of Insurance Commissioners.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-10
Reports as confidential information; exceptions
Sec. 10. (a) Except as provided in subsections (b) and (c), any report obtained by or disclosed to the commissioner under this chapter:
(1) shall be confidential information; and
(2) shall not, without the prior written consent of the insurer to which it pertains, be:
(A) subject to subpoena; or
(B) made public by the commissioner, the National Association of Insurance Commissioners, or any other person.
(b) A report obtained under this chapter may be made available to other departments of insurance in other states subject to IC 27-1-3-10.5.
(c) The commissioner may, after giving notice and an opportunity to be heard to the insurer that would be affected by the release of information under this chapter:         (1) determine that the interests of policyholders, shareholders, or the public will be served by the publication of information in the report under section 7 of this chapter; and
(2) publish all or any part of the information in such manner as the commissioner considers appropriate.
(d) The commissioner may not:
(1) disclose; or
(2) subject to subpoena;
financial information regarding material transactions disclosed by an insurer under this chapter.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-11
Contents of reports of material acquisitions and dispositions
Sec. 11. The following information must be disclosed in any report of a material asset acquisition or asset disposition:
(1) The date of the transaction.
(2) The manner of the asset acquisition or asset disposition.
(3) A description of the assets involved.
(4) The nature and amount of the consideration given or received in connection with the asset acquisition or the asset disposition.
(5) The purpose of or reason for the transaction.
(6) The manner by which the amount of consideration was determined.
(7) The gain or loss recognized or realized as a result of the transaction.
(8) The name of each person from whom the assets were acquired or to whom the assets were disposed.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-12
Reports of material acquisitions and dispositions on nonconsolidated basis; exceptions
Sec. 12. (a) Insurers must report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool.
(b) An insurer is considered to have ceded substantially all of its direct and assumed business to a pool under subsection (a) if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-13 Contents of reports of material nonrenewals, cancellations, or revisions
Sec. 13. The following information must be disclosed on a nonconsolidated basis in any report of a material nonrenewal, cancellation, or revision of a ceded reinsurance agreement:
(1) The effective date of the nonrenewal, cancellation, or revision.
(2) The description of the transaction with an identification of the initiator of the transaction.
(3) The purpose of or reason for the transaction.
(4) If applicable, the identity of the replacement reinsurers.
As added by P.L.251-1995, SEC.17.

IC 27-2-18-14
Reports of material nonrenewals, cancellations, or revisions on nonconsolidated basis; exceptions
Sec. 14. (a) An insurer must report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless:
(1) the insurer is part of a consolidated group of insurers that uses a:
(A) pooling arrangement; or
(B) one hundred percent (100%) reinsurance agreement;
that affects the solvency and integrity of the insurer's reserves; and
(2) the insurer ceded substantially all of its direct and assumed business to the pool.
(b) An insurer is considered to have ceded substantially all of its direct and assumed business to a pool under subsection (a) if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus.
As added by P.L.251-1995, SEC.17.



CHAPTER 19. FRAUD INVESTIGATION INFORMATION EXCHANGE

IC 27-2-19-1
"Governmental agency" defined
Sec. 1. As used in this chapter, "governmental agency" means any:
(1) department;
(2) division;
(3) public agency;
(4) political subdivision; or
(5) other public instrumentality;
of a political subdivision, the state of Indiana, or the federal government.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" means a person who transacts a property and casualty insurance business.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-3
"Law enforcement agency" defined
Sec. 3. As used in this chapter, "law enforcement agency" means an agency or a department of any level of government whose principal function is the apprehension of criminal offenders. The term includes the office of the inspector general.
As added by P.L.187-1996, SEC.1. Amended by P.L.222-2005, SEC.36.

IC 27-2-19-4
"Person" defined
Sec. 4. As used in this chapter, "person" includes individuals, corporations, associations, limited liability companies, and partnerships.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-5
"Political subdivision" defined
Sec. 5. As used in this chapter, "political subdivision" has the meaning set forth in IC 36-1-2-13.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-6
Authorization or release from claimant; when required; exceptions
Sec. 6. (a) Except as provided in subsections (b) and (c), a law enforcement agency, an insurer, or a governmental agency that has reason to believe that an application for insurance or a claim for insurance proceeds is being, or is likely to be, presented:         (1) based upon misrepresentation; and
(2) with intent to defraud;
is not required to obtain any authorization or release in order to receive or provide any information other than medical records and medical reports and medical related information contained in medical records and medical reports regarding or in any way potentially relating to that claim or application from or to any other law enforcement agency, insurer, or governmental agency.
(b) In claims for bodily injury, only information:
(1) regarding the type of injury claimed;
(2) regarding the date of the alleged injury;
(3) regarding the name and address of each medical provider submitted to support the claimed injuries; and
(4) referred to in subsection (a);
may be released without first obtaining authorization or a release from the injured claimant.
(c) Medical records and medical reports and medical related information contained in medical records and medical reports may not be released under this chapter without first obtaining authorization or a release from the injured claimant unless:
(1) the claim is a bodily injury claim; and
(2) the parties requesting the release have complied with section 8 of this chapter.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-7
Immunity from liability
Sec. 7. (a) As used in this section, "representative" includes:
(1) a representative investigative agency; and
(2) an attorney;
of a law enforcement agency, insurer, or governmental agency.
(b) Any:
(1) law enforcement agency, insurer, or governmental agency; or
(2) agent, employee, or representative of a law enforcement agency, insurer, or governmental agency;
that receives or provides information referred to in this chapter in good faith is immune from liability arising from the act of receiving or the act of providing the information.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-8
Obtaining medical records and reports in claims for bodily injury
Sec. 8. (a) A law enforcement agency, insurer, or governmental agency who has obtained the names and addresses of a claimant's medical providers under section 6(b) of this chapter may obtain the claimant's medical records and medical reports from any other law enforcement agency, insurer, or governmental agency:
(1) with the prior authorization or release of the injured claimant; or         (2) without the prior authorization or release of the injured claimant if:
(A) there is a reasonable belief that the mere request for authorization or a release will hinder a fraud investigation; and
(B) a verified application is presented to the circuit court in the county where the application or claim is presented that sets forth:
(i) probable cause for the need to obtain the medical records and medical reports and medical related information contained in the medical records and medical reports without obtaining the proper release or authorization; and
(ii) the specific medical records and medical reports and medical related information contained in the medical records and medical reports requested.
(b) The court, upon review of the information presented in subsection (a), may issue an order authorizing the law enforcement agency, insurer, or governmental agency to release the medical records and medical reports and the medical related information contained in the medical records and reports requested.
As added by P.L.187-1996, SEC.1.

IC 27-2-19-9
Conflict of laws
Sec. 9. For the purpose of insurance fraud investigation, if another provision in Indiana law regarding the release or receipt of information conflicts with this chapter, this chapter governs and controls.
As added by P.L.187-1996, SEC.1.



CHAPTER 20. DISCLOSURE OF NONPUBLIC PERSONAL FINANCIAL INFORMATION

IC 27-2-20-1
"Person" defined
Sec. 1. As used in this chapter, "person" has the meaning set forth in IC 27-1-2-3.
As added by P.L.203-2001, SEC.6.

IC 27-2-20-2
Disclosure prohibited
Sec. 2. A person may not disclose any nonpublic personal information to a non-affiliated third party in violation of Title V of the Gramm-Leach-Blilely Act of 1999, 15 U.S.C. 6801 et seq.
As added by P.L.203-2001, SEC.6.

IC 27-2-20-3
Adoption of rules
Sec. 3. The commissioner may adopt rules under IC 4-22-2 to implement this chapter. These rules:
(1) must be consistent with; and
(2) may not be more restrictive than;
the standards contained in 15 U.S.C. 6801 et seq.
As added by P.L.203-2001, SEC.6.

IC 27-2-20-4
Private right of action not created
Sec. 4. This chapter does not create a private right of action against any person.
As added by P.L.203-2001, SEC.6.



CHAPTER 21. USE OF CREDIT INFORMATION

IC 27-2-21-1
"Adverse action"
Sec. 1. As used in this chapter, "adverse action" means:
(1) a denial or cancellation of;
(2) an increase in a charge for; or
(3) a reduction or other adverse or unfavorable change in the terms of coverage or amount of;
insurance in connection with the underwriting of a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-2
"Affiliate"
Sec. 2. As used in this chapter, "affiliate" means a company that controls, is controlled by, or is under common control with another company.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-3
"Applicant"
Sec. 3. As used in this chapter, "applicant" means an individual who has applied with an insurer for coverage under a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-4
"Commissioner"
Sec. 4. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-5
"Consumer"
Sec. 5. As used in this chapter, "consumer" means an:
(1) insured whose:
(A) credit information is used; or
(B) insurance score is calculated;
in the underwriting or rating of a personal insurance policy; or
(2) applicant for a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-6
"Consumer reporting agency"
Sec. 6. As used in this chapter, "consumer reporting agency" means a person that, for a monetary fee or dues or on a cooperative nonprofit basis, regularly engages in the practice of assembling or evaluating consumer credit information or other information

concerning consumers for the purpose of furnishing consumer reports to third parties.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-7
"Credit information"
Sec. 7. As used in this chapter, "credit information" means credit related information:
(1) derived from a credit report;
(2) found on a credit report; or
(3) provided on an application for a personal insurance policy.
The term does not include information that is not credit related, regardless of whether the information is contained in a credit report or in an application or is used to calculate an insurance score.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-8
"Credit report"
Sec. 8. As used in this chapter, "credit report" means a written, an oral, or another communication of information by a consumer reporting agency concerning a consumer's creditworthiness, credit standing, or credit capacity that is used or expected to be used or collected as a factor to determine personal insurance policy premiums, eligibility for coverage, or tier placement.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-9
"Department"
Sec. 9. As used in this chapter, "department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-10
"Insurance producer"
Sec. 10. As used in this chapter, "insurance producer" has the meaning set forth in IC 27-1-15.6-2(7).
As added by P.L.201-2003, SEC.1.

IC 27-2-21-11
"Insurance score"
Sec. 11. As used in this chapter, "insurance score" means a number or rating that is derived from an algorithm, computer application, model, or other process that is based on credit information for the purpose of predicting the future insurance loss exposure of an individual consumer.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-12
"Insured"
Sec. 12. As used in this chapter, "insured" means an individual

entitled to coverage under a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-13
"Insurer"
Sec. 13. As used in this chapter, "insurer" refers to an insurer (as defined in IC 27-1-2-3) that issues a personal insurance policy.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-14
"Personal insurance policy"
Sec. 14. As used in this chapter, "personal insurance policy" means a policy that:
(1) provides one (1) or more of the kinds of insurance described in Class 2 or Class 3 of IC 27-1-5-1; and
(2) is underwritten on an individual basis for personal, family, or household use.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-15
Applicability
Sec. 15. This chapter does not apply to commercial insurance.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-16
Prohibition on insurer use of credit information
Sec. 16. An insurer that uses credit information to underwrite or rate risks shall not do the following:
(1) Use an insurance score that is calculated using income, gender, address, ZIP code, ethnic group, religion, marital status, or nationality of the consumer as a factor.
(2) Deny, cancel, or decline to renew a personal insurance policy solely on the basis of credit information.
(3) Base an insured's renewal rate for a personal insurance policy solely on credit information.
(4) Take an adverse action against a consumer solely because the consumer does not have a credit card account.
(5) Consider an absence of credit information or an inability to calculate an insurance score in underwriting or rating a personal insurance policy, unless the insurer does one (1) of the following:
(A) Presents to the commissioner information that the absence or inability relates to the risk for the insurer and treats the consumer as approved by the commissioner.
(B) Treats the consumer as if the consumer had neutral credit information, as defined by the insurer.
(6) Take an adverse action against a consumer based on credit information unless the insurer obtains and uses:
(A) a credit report issued; or
(B) an insurance score calculated;         not more than ninety (90) days before the date the personal insurance policy is first written or the renewal is issued.
(7) Use credit information unless the insurer recalculates the insurance score or obtains an updated credit report at least every thirty-six (36) months. However, the following apply:
(A) At annual renewal, upon the request of an insured or the insured's agent, the insurer shall re-underwrite and re-rate the personal insurance policy based on a current credit report or insurance score unless one (1) of the following applies:
(i) The insurer's treatment of the consumer is otherwise approved by the commissioner.
(ii) The insured is in the most favorably priced tier of the insurer, within a group of affiliated insurers.
(iii) Credit information was not used for underwriting or rating the insured when the personal insurance policy was initially written.
(iv) The insurer reevaluates the insured at least every thirty-six (36) months after a personal insurance policy is issued based on underwriting or rating factors other than credit information.
This clause does not require an insurer to recalculate an insurance score or obtain an updated credit report of a consumer more frequently than one (1) time in a twelve (12) month period.
(B) An insurer may obtain current credit information upon the renewal of a personal insurance policy when renewal occurs more frequently than every thirty-six (36) months if consistent with the insurer's underwriting guidelines.
(8) Use the following as a negative factor in an insurance scoring methodology or in reviewing credit information for the purpose of underwriting or rating a personal insurance policy:
(A) A credit inquiry:
(i) not initiated by the consumer; or
(ii) requested by the consumer for the consumer's own credit information.
(B) A credit inquiry relating to insurance coverage.
(C) A collection account with a medical industry code on the consumer's credit report.
(D) Multiple lender inquiries:
(i) coded by the consumer reporting agency on the consumer's credit report as being from the home mortgage industry; and
(ii) made within thirty (30) days of one another.
(E) Multiple lender inquiries:
(i) coded by the consumer reporting agency on the consumer's credit report as being from the automobile lending industry; and
(ii) made within thirty (30) days of one another.
As added by P.L.201-2003, SEC.1.
IC 27-2-21-17
Incorrect or incomplete credit information; notice; remedy
Sec. 17. (a) If:
(1) a determination is made through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete; and
(2) the insurer receives notice of the determination from the consumer reporting agency or the insured;
the insurer shall re-underwrite and re-rate the insured not more than thirty (30) days after receiving the notice.
(b) After an insurer re-underwrites or re-rates an insured as described in subsection (a), the insurer shall:
(1) make necessary adjustments, consistent with the insurer's underwriting and rating guidelines; and
(2) if the insurer determines that the insured has overpaid a premium, refund to the insured the amount of overpayment calculated back to the shorter of the:
(A) immediately preceding twelve (12) month period of coverage; or
(B) actual policy period.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-18
Disclosure of use of credit information
Sec. 18. (a) If an insurer uses credit information in underwriting or rating a consumer, the insurer or the insurer's agent shall disclose, either on the insurance application or at the time the insurance application is taken, that the insurer may obtain credit information in connection with the application. The disclosure must be:
(1) written; or
(2) provided to the consumer in the same medium as the application for insurance.
The insurer is not required to provide the disclosure statement required under this section to an insured on a renewal policy if the insured has previously been provided a disclosure statement.
(b) Use of the following sample disclosure statement constitutes compliance with this section: "In connection with this application for insurance, we may review your credit report or obtain or use a credit based insurance score based on the information contained in that credit report. We may use a third party in connection with the development of your insurance score.".
As added by P.L.201-2003, SEC.1.

IC 27-2-21-19
Adverse action based on credit information; notice
Sec. 19. (a) If an insurer takes an adverse action based on credit information, the insurer shall:
(1) provide notice to the consumer that an adverse action has been taken, in accordance with the requirements of the federal

Fair Credit Reporting Act, 15 U.S.C. 1681m(a); and
(2) provide notice to the consumer explaining the reason for the adverse action.
(b) The reason provided under subsection (a)(2) must be provided in sufficiently clear and specific language so that an individual can identify the basis for the insurer's decision to take an adverse action. The notice must include a description of all factors up to four (4) primary factors that were the primary influences of the adverse action. The use of generalized terms such as "poor credit history", "poor credit rating", or "poor insurance score" does not meet requirements of this subsection. A standardized credit explanation provided by a consumer reporting agency or other third party vendor meets the requirements of this section.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-20
Filings
Sec. 20. (a) An insurer that uses an insurance score to underwrite and rate risks shall file the insurer's scoring models or other scoring processes with the department.
(b) A third party may file a scoring model or scoring process on behalf of an insurer.
(c) A filing that includes insurance scoring may include loss experience justifying the use of credit information.
(d) A filing related to credit information is confidential.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-21
Insurance producer indemnification, defense, and hold harmless
Sec. 21. (a) An insurer shall indemnify and defend an insurance producer and hold an insurance producer harmless from and against liability, fees, and costs arising out of or related to the actions, errors, or omissions of the insurance producer relating to a use of credit information if the insurance producer:
(1) obtains or uses credit information or insurance scores for the insurer;
(2) follows the instructions of or procedures established by the insurer; and
(3) complies with applicable laws and regulations.
(b) This section does not provide a consumer with a cause of action that does not exist in the absence of this section.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-22
Consumer reporting agency prohibitions
Sec. 22. (a) A consumer reporting agency may not provide or sell data or lists that include information submitted in conjunction with:
(1) an insurance inquiry about a consumer's credit information; or
(2) a request for a credit report or insurance score; including the expiration dates of an insurance policy or other information that may identify periods during which a consumer's insurance expires and the terms and conditions of the consumer's insurance coverage.
(b) The restrictions under subsection (a) do not apply to data or lists a consumer reporting agency supplies to an:
(1) insurance producer from whom the information was received;
(2) insurer on behalf of which the insurance producer described in subdivision (1) acted; or
(3) affiliate or holding company of the insurer described in subdivision (2).
(c) This section does not prohibit an insurer from obtaining a claim history report or a motor vehicle report.
As added by P.L.201-2003, SEC.1.

IC 27-2-21-23
Violations
Sec. 23. A violation of this chapter by an insurer is an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.201-2003, SEC.1.






ARTICLE 3. CONSOLIDATIONS AND REORGANIZATION

CHAPTER 1. EXCHANGE OF SECURITIES

IC 27-3-1-1
Construction and application
Sec. 1. This chapter shall be supplemental to IC 27-1. All provisions of IC 27-1 shall be fully and completely applicable to this chapter in the same manner as if the provisions of this chapter had been an original part of IC 27-1; provided, that the provisions of this chapter shall be controlling in the event there exists any conflict between the provisions of this chapter and the provisions of IC 27-1.
(Formerly: Acts 1967, c.61, s.1.) As amended by P.L.252-1985, SEC.138.

IC 27-3-1-2
Authority to adopt plan of exchange
Sec. 2. Any domestic stock insurance company (referred to in this chapter as the "domestic company") may adopt a plan of exchange providing for the exchange by its shareholders of their stock in the domestic company for:
(i) shares of stock issued by any other stock insurance corporation organized or reorganized under the provisions of IC 27-1 or any statute enacted prior to March 8, 1935, or any stock corporation organized under the provisions of IC 23-1 or any foreign stock corporation (such other corporation is referred to in this chapter as the "acquiring corporation");
(ii) other securities issued by the acquiring corporation;
(iii) cash;
(iv) other consideration; or
(v) any combination of such stock, such other securities, cash, or other consideration.
(Formerly: Acts 1967, c.61, s.2.) As amended by P.L.252-1985, SEC.139.

IC 27-3-1-3
Manner of adoption of plan of exchange; approvals; compensation of dissenting shareholders
Sec. 3. (a) Subject to section 2 of this chapter, any domestic company may adopt a plan of exchange with any acquiring corporation providing for the exchange of the outstanding stock of the domestic company for shares of stock or other securities issued by the acquiring corporation or cash or other consideration, or any combination, in the following manner. The boards of directors of the domestic company and of the acquiring corporation by resolutions approved by a majority of the whole of each board shall adopt a plan of exchange that sets forth the terms and conditions of the exchange

and the mode of carrying the terms and conditions into effect and other provisions with respect to the exchange as may be deemed necessary or desirable.
(b) The domestic company and the acquiring corporation shall submit to the insurance commissioner three (3) copies of the plan of exchange certified by an officer of each as having been adopted in accordance with subsection (a). The copies of the plan of exchange shall be accompanied by financial statements of the domestic company for its last preceding fiscal year prepared pursuant to IC 27-1-20-21, pro forma financial statements of each corporation based on the assumption that the plan of exchange was effective as proposed at the end of the last preceding fiscal year of the domestic company, an estimate of expenses already incurred and of expenses expected to be incurred in connection with the proposed plan of exchange, and a written statement that sets forth for each corporation the proposed changes, if any, in management policies and in the identity of officers and directors of the domestic company and of the acquiring corporation that are initially contemplated if the plan of exchange is effected as proposed. The insurance commissioner shall hold a hearing upon the fairness of the terms, conditions, and provisions of the plan of exchange and the proposed exchange of stock or other securities of the acquiring corporation or cash or other consideration or any combination thereof for the stock of the domestic company at which the policyholders and the shareholders of both the domestic company and the acquiring corporation and any other interested party may appear and to become party to the proceeding. The commissioner shall require the domestic company and the acquiring corporation to produce evidence as the commissioner considers necessary to establish the foregoing, including evidence concerning the valuation of the respective companies and the method utilized by the management of each corporation to accomplish the valuation, inclusive of the value established with respect to the stock of the domestic company that is proposed to be exchanged as well as the value of the stock, securities, and consideration other than cash to be offered by the acquiring corporation in the exchange. The hearing shall be commenced not less than twenty (20) days after the date on which the plan of exchange is presented to the commissioner. The hearing shall be held in Indianapolis, Indiana, at a place, date, and time specified by the insurance commissioner. Notice of the hearing shall be published in a newspaper of general circulation in the city where the principal office of the domestic company and of the acquiring corporation are located and Indianapolis once a week for two (2) successive weeks. Written notice of the hearing shall be mailed at least ten (10) days before the hearing by the domestic company and by the acquiring corporation to all of their respective shareholders. All expenses of publication shall be borne by the domestic company or the acquiring corporation, or both, as specified in the plan of exchange. Except as otherwise provided in this section, the hearing and the determination are subject to IC 4-21.5-3. The commissioner

shall issue an order approving the plan of exchange as delivered to the commissioner by the domestic company and the acquiring corporation and the modifications approved by a majority of the whole board of directors of each corporation if the commissioner finds:
(1) that the plan, including all modifications, if effected, will not tend adversely to affect the financial stability or management of the domestic company or the general capacity or intention to continue the safe and prudent transaction of the insurance business of the domestic company, or of the acquiring corporation, if it is a domestic insurance company;
(2) that the interests of the policyholders and shareholders of the domestic company, and, if the acquiring corporation is a domestic insurance company, the policyholders of the acquiring corporation are protected;
(3) that the fulfillment of the plan will not affect either the contractual obligations of the domestic company and of the acquiring corporation, if it is a domestic insurance company, to its policyholders or the ability and tendency of either to render service to its policyholders in the future; and
(4) that the terms and conditions of the plan of exchange and the proposed issuance and exchange are fair and reasonable.
The order of the commissioner approving or disapproving the plan of exchange shall be filed in the department within sixty (60) days after the date the plan of exchange is presented to the commissioner. The department shall give notice of the order in the manner prescribed in IC 4-21.5-3 to all parties to the proceeding, and the department shall endorse the commissioner's approval or disapproval on the plan of exchange in the manner provided in IC 27-1-6-8 and shall deliver copies to the domestic company and to the acquiring corporation. Any party to the proceeding aggrieved by the order are entitled to a judicial review of the order in accordance with IC 4-21.5-5.
(c) The plan of exchange as approved by the insurance commissioner shall then be submitted to a vote of the shareholders of the domestic company at an annual or special meeting of the shareholders. Notice of the submission of the plan to the shareholders shall be included in the notice of the annual or special meeting. The shareholders entitled to vote in respect of the plan may vote in person or by proxy, and each shareholder has one (1) vote for each share of voting stock held by the shareholder. Jointly owned shares may only be voted jointly. The plan shall be approved by the shareholders of the domestic company upon receiving the affirmative votes representing two thirds (2/3) of the outstanding capital stock of the domestic company or a larger proportion as may be specified in the plan of exchange. Notwithstanding shareholder adoption of the plan of exchange and at any time before the filing of the certificate setting forth the plan of exchange by the department, pursuant to section 4 of this chapter, the plan of exchange may be abandoned pursuant to a provision for abandonment, if any, contained in the

plan of exchange.
(d) Within ten (10) days after the plan of exchange is adopted by the shareholders of the domestic company, a written notice of the adoption of the plan of exchange shall be mailed or delivered personally to each shareholder of record of the company who was entitled to vote on the plan. The domestic company shall file with the department an affidavit of the secretary or an assistant secretary of the company or of an officer of the transfer agent of the company that the notice was given.
(e) Any shareholder of the domestic company owning shares not voted in favor of the plan at the meeting at which the plan was approved by the shareholders of the domestic company may object in writing to the plan and demand payment, should the plan become effective, of the fair value of any shares as of the day on which the plan of exchange was approved by the shareholders of the domestic company pursuant to subsection (c). The objection and demand must be received, together with the certificate or certificates representing the shares with respect to which objection and demand have been made for notation that the objection and demand have been made, by the domestic company or its transfer agent within thirty (30) days after the date of the meeting of shareholders. The objection and demand may not pertain to any shares that were voted in favor of the plan. Objection and demand can only be made jointly by the holders of any share jointly held. The objection and demand may not be withdrawn unless the domestic company, by an authorized officer, consents in writing. Upon the plan of exchange becoming effective, the holder of any shares, with respect to which the objection and demand have been made and certificates for which have been delivered to the domestic company or its transfer agent for notation, or any transferee, ceases to be a shareholder of the domestic company with respect to the shares and does not have rights with respect to the shares except the right to receive payment for the shares under this subsection. Every shareholder failing to make objection and demand accompanied by certificates representing the shares with respect to which the objection and demand have been made or withdrawing the objection and demand as provided in this subsection are conclusively presumed to have assented to, and to have agreed to be bound by, the plan of exchange in accordance with its terms. Within forty-five (45) days after the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by the shareholders, the domestic company, or, if the plan of exchange specifies, the acquiring corporation, shall mail a written offer to each holder of record of shares with respect to which an objection and demand have been made, as provided in this subsection, to pay for the shares a price per share considered by the corporation to be the fair value of the shares as of the date of the meeting. The form of written offer to be used, including the price per share, shall first be submitted to and approved by the insurance commissioner. If the offer is accepted in writing by the holder, the corporation shall pay the holder, within forty-five (45) days after the

date of the plan of exchange becoming effective, the price upon the surrender of the certificate or certificates representing the shares. If, within thirty (30) days after the date of the mailing of the written offer, the domestic company or the acquiring corporation, as the case may be, and a shareholder do not agree, the corporation or the shareholder may, within ninety (90) days after the date of the mailing of the written offer, petition the circuit or the superior court of the county in which the principal office of the domestic company is located to appraise the fair value of the shares as of the date of the meeting of shareholders of the domestic company at which the plan of exchange was approved by the shareholders and payment of the appraised value of the shares shall be made by the domestic company or, if the plan of exchange so specifies, the acquiring corporation within sixty (60) days after the entry of the judgment or order finding the appraised value upon the surrender of the certificate or certificates representing the shares. The practice, procedure, and judgment in the circuit or superior court upon the petition is the same, so far as practical, as that under IC 32-24. The judgment of the circuit or superior court is final. All shares acquired by the domestic company upon payment of the value of the shares shall be canceled by the board of directors of the domestic company upon the plan of exchange becoming effective or at any time after the plan becomes effective and the capital stock of the domestic company shall be decreased in accordance with IC 27-1-8-12. If the plan of exchange does not become effective, the right of shareholders or transferees to be paid the fair value of their shares under this subsection shall cease, and their status shall be the same as that of shareholders who voted in favor of the plan. If a shareholder or the shareholder's transferee with respect to any share or shares for which objection and demand has been made:
(1) withdraws the objection and demand in the manner provided by this subsection;
(2) fails to submit a certificate or certificates at the time and in the manner required by this subsection;
(3) does not file a petition for the determination of fair value within the time and in the manner provided in this subsection and neither the domestic company nor the acquiring corporation files a petition for such determination; or
(4) is adjudged by a court of competent jurisdiction not to be entitled to the relief provided by this subsection;
the right of the shareholder or the shareholder's transferee to be paid the fair value of the share or shares under this subsection shall cease, and the shareholder's status with respect to the share or shares is the same as that of a shareholder who voted in favor of the plan.
(Formerly: Acts 1967, c.61, s.3.) As amended by P.L.252-1985, SEC.140; P.L.7-1987, SEC.143; P.L.2-2002, SEC.82.

IC 27-3-1-4
Filing; time plan becomes effective
Sec. 4. Not earlier than thirty-one (31) days after the date of the

meeting of shareholders of the domestic company at which the plan of exchange was approved by such shareholders, a certificate setting forth the plan of exchange, the manner of the approval thereof by the directors of the acquiring corporation and the domestic company and the manner of its adoption and the vote by which adopted by the shareholders of the domestic company or setting forth that the plan of exchange has been abandoned shall be signed on behalf of each such corporation by its president or a vice-president and shall then be presented in triplicate to the department at its office for filing. The department shall file one (1) copy of such certificate in its offices and shall deliver copies bearing the date and time of filing endorsed thereon to the domestic company and the acquiring corporation. Upon the filing of such certificate, the plan of exchange and the issuance and exchange provided for therein shall become effective, unless a later date and time is specified in the plan of exchange, in which event the plan of exchange and the issuance and exchange provided for therein shall become effective upon such later date and time.
(Formerly: Acts 1967, c.61, s.4.)

IC 27-3-1-5
Vesting of title to shares without physical transfer or deposit of certificates; rights represented by outstanding certificates
Sec. 5. (a) Upon the plan of exchange becoming effective, the exchange provided for therein shall be deemed to have been consummated, each shareholder of the domestic company shall cease to be a shareholder of such company, the ownership of all shares of the issued and outstanding stock of the domestic company, except shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 3 of this chapter, shall vest in the acquiring corporation automatically without any physical transfer or deposit of certificates representing such shares, and all shares payment of the value of which is required to be made by the domestic company or the acquiring corporation pursuant to section 3 of this chapter shall be deemed no longer outstanding shares of the domestic company. The acquiring corporation shall thereupon become the sole shareholder of the domestic company and shall have all of the rights, privileges, immunities, and powers and, except as otherwise provided in this chapter, shall be subject to all of the duties and liabilities to the extent provided by law of a shareholder of an insurance company organized or reorganized under IC 27-1 or any statute enacted prior to March 8, 1935.
(b) Certificates representing shares of the domestic company prior to the plan of exchange becoming effective, except certificates representing shares payment of the value of which is required to be made pursuant to section 3 of this chapter and bearing a notation thereon that objection and demand pursuant to such section have been made, shall, after the plan of exchange becomes effective, represent:         (i) shares of the issued and outstanding capital stock or other securities issued by the acquiring corporation; and
(ii) the right, if any, to receive such cash or other consideration upon such terms as shall be specified in the plan of exchange;
provided, that the plan of exchange may specify that all certificates representing shares of stock of the domestic company, except certificates representing shares payment of the value of which is required to be made pursuant to section 3 of this chapter, shall after the plan of exchange becomes effective represent only the right to receive shares of stock or other securities issued by the acquiring corporation or cash or other consideration or any combination thereof upon such terms as shall be specified in the plan of exchange. Certificates representing shares of the domestic company with respect to which an objection and demand have been made pursuant to section 3 of this chapter and bearing a notation thereon that such objection and demand have been made, shall, after the plan of exchange becomes effective, represent only the right to receive payment therefor, subject to the provisions of this chapter.
(Formerly: Acts 1967, c.61, s.5.) As amended by P.L.252-1985, SEC.141.

IC 27-3-1-6
Effect of acquisition on insurance business conducted
Sec. 6. Nothing contained in this chapter shall be construed to authorize any insurance company to engage in any kind or kinds of insurance business not authorized by its articles of incorporation, or to authorize any acquiring corporation which is not an insurance company to engage directly in the business of insurance. Subsequent to the effective date of the plan of exchange, the insurance department, pursuant to the authority vested in it by IC 27-1-3-7 and IC 27-1-3.1 and having regard to the findings stated in section 3(b) of this chapter, shall have the authority to require that the affairs of the domestic company be conducted in such manner as to assure the continuing safe conduct and transaction of the domestic company's business of insurance.
(Formerly: Acts 1967, c.61, s.7.) As amended by P.L.252-1985, SEC.142; P.L.26-1991, SEC.25.

IC 27-3-1-7
Continuation of domestic corporation and acquiring corporation as separate entities
Sec. 7. The domestic company and the acquiring corporation shall in all respects stand before the law as separate and distinct corporations, with neither of such corporations having any liability to the creditors, policyholders, if any, or shareholders of the other, any acts or omissions of the officers, directors, or shareholders of either or both of such corporations notwithstanding.
(Formerly: Acts 1967, c.61, s.8.)



CHAPTER 2. ASSESSMENT PLANS.REORGANIZATION INTO STOCK COMPANIES

IC 27-3-2-1
Authority to issue stock
Sec. 1. Any insurance company organized and doing business under the laws of this state on what is known as the assessment plan, and having more than one thousand (1,000) members, and a reserve fund of not less than one hundred thousand dollars ($100,000), is hereby authorized subject to the limitations hereinafter contained, to issue stock in shares of fifty dollars ($50.00) each, to an amount of not less than one hundred thousand (100,000) nor more than five hundred thousand dollars ($500,000), and to receive subscriptions therefor.
(Formerly: Acts 1895, c.158, s.1.)

IC 27-3-2-2
Notice of meeting; vote of members
Sec. 2. Before issuing any stock as provided in section 1 of this chapter, such company shall, at least four (4) weeks before the meeting provided for in this chapter, cause a printed notice of the time, place, and purpose of such meeting to be mailed to each of its members, and shall cause public notice to be given by publication thereof, at least once a week, for four (4) weeks, in a newspaper of general circulation in the county wherein is located the principal office of said company, that the proposal to issue stock in pursuance of this act, will be submitted to the members of such company at a meeting to be held at a time and place to be named in such notice. If, after due mailing and publication of such notice, two-thirds (2/3) of all the members (present at such meeting), either in person or by proxy, shall vote in favor of a proposal to issue stock as aforesaid, then the authority conferred by section 1 of this chapter, shall take effect, and subscription books may be opened.
(Formerly: Acts 1895, c.158, s.2.) As amended by P.L.252-1985, SEC.143.

IC 27-3-2-3
Subscription rights
Sec. 3. Every person who is a member of such company on the day of such meeting shall, for thirty (30) days after the opening of subscription books as aforesaid, be entitled to subscribe to that proportionate number of shares of the capital stock, agreed upon to be issued, which the premium note or notes owing by such member and held by such company on unexpired policies, in force on the day of such meeting aforesaid, shall bear to the entire amount of such notes then held by such company, and upon the payment of such subscription, said note or notes shall be canceled and delivered to such members. If at the end of thirty (30) days from the opening of subscription books, the full amount of the capital stock designated

has not been subscribed under the provisions of this section, then other subscriptions may be received, to be paid for as the directors of said company may require within eighteen (18) months.
(Formerly: Acts 1895, c.158, s.3.)

IC 27-3-2-4
By-laws; directors
Sec. 4. When all the stock shall have been subscribed as aforesaid, the stockholders shall adopt by-laws for the government of such company not inconsistent with the laws of the state of Indiana, naming therein the number of directors, which shall not be less than seven (7) nor more than thirteen (13), who shall manage the affairs of said company, and shall at once elect the new directors for the ensuing year, a majority of whom shall constitute a quorum for the transaction of business.
(Formerly: Acts 1895, c.158, s.4.)

IC 27-3-2-5
Certificate of incorporation; body corporate; deposit of securities; change of deposited securities
Sec. 5. And thereupon, when all of said stock shall have been subscribed, a statement shall be filed with the secretary of state, and that officer shall give to such company a certificate of incorporation under his seal of office, declaring the corporate name of such company, the amount of capital stock, and the amount of securities deposited with the auditor of state, as hereinafter provided, the names of the directors who are to conduct the business of the company for the first year, and henceforth upon the payment to such officer of the fee provided by law to be paid for the incorporation of joint stock companies; and said company shall then become a body corporate, with the power and authority to sue and be sued as such, in any proper court, and such company may carry on the business of insuring property against loss or damage by fire, in a manner not inconsistent with the laws of this state, as a stock company: Provided, however, That before such company shall issue any policies of insurance, such company shall deposit in the office of the auditor of state of Indiana, stocks, bonds or notes to be approved by said auditor, to the amount of twenty-five per cent (25%) of the capital stock of said company, the interest on which is to be paid to said company: Provided, That the securities so held may be replaced by other securities to be first approved by said auditor, when by reason of their maturity or other good cause, it shall seem necessary or proper for the best interest of such company to replace them.
(Formerly: Acts 1895, c.158, s.5.)

IC 27-3-2-6
Officers; election; bond
Sec. 6. Said directors shall, upon the receipt by the company of said certificate of incorporation, immediately elect a president, vice-president, secretary and treasurer from their number, who shall

be sworn to perform faithfully the duties of their respective offices, and who shall give bond for a sum and in a manner to be prescribed in the by-laws of such company.
(Formerly: Acts 1895, c.158, s.6.)

IC 27-3-2-7
Option to discontinue writing insurance on mutual or assessment plan
Sec. 7. It shall not be obligatory upon any company, after the issuing of stock as aforesaid, to accept applications for insurance upon the mutual or assessment plan.
(Formerly: Acts 1895, c.158, s.7.)

IC 27-3-2-8
Treatment of assets
Sec. 8. No part of the assets now possessed by such company, or that shall be possessed at the time of the meeting at which it is determined to issue stock, or which may be acquired in the interim, shall be divided among the members of such company, or be expended, except for the ordinary disbursements of such company made in the usual course of its business, including losses incurred upon its policies, but such assets shall remain and constitute as heretofore a fund in the hands of such company for the security of the holders of its policies.
(Formerly: Acts 1895, c.158, s.8.)

IC 27-3-2-9
Annual report
Sec. 9. Such company shall, by its board of directors make a report, upon the first day of January of each year, of the condition of stock, showing the amount of capital stock, the number and amount of policies issued, the nature and kind of risks taken, the losses sustained, and the assets of every nature on hand or belonging to the company, which report shall be signed and sworn to by a majority of the directors of such company and published in a newspaper of general circulation in the county in which the company shall have its principal office.
(Formerly: Acts 1895, c.158, s.9.)



CHAPTER 3. ACQUISITION OF CERTAIN MINORITY INTERESTS IN SUBSIDIARY DOMESTIC STOCK INSURANCE COMPANIES

IC 27-3-3-1
Definitions
Sec. 1. As used in this chapter:
(a) "Commissioner" means the insurance commissioner of this state.
(b) "Domestic insurer" means a stock insurance company organized under the laws of this state.
(c) "Parent corporation" means a corporation organized for any purpose under the laws of this state or any other jurisdiction that owns, directly or indirectly, at least ninety percent (90%) of the issued and outstanding voting stock of a domestic insurer.
(d) "Subsidiary insurer" means a domestic insurer, at least ninety percent (90%) of the issued and outstanding voting stock of which is owned by a parent corporation.
(e) "Voting stock" means shares issued by a domestic insurer, the record holders of which are entitled to vote at each election of directors of the domestic insurer, and securities convertible into or evidencing a right to acquire the shares.
(Formerly: Acts 1973, P.L.278, SEC.1.) As amended by P.L.245-1989, SEC.2.

IC 27-3-3-2
Manner of acquisition
Sec. 2. Any parent corporation may acquire all of the issued and outstanding voting stock of its subsidiary insurer not owned by the parent corporation in exchange for shares or other securities of the parent corporation, or cash, other consideration, or any combination of the foregoing, in the manner provided in this section. The board of directors of the parent corporation, by resolution approved by a majority of the whole board, shall adopt a plan of acquisition setting forth:
(1) the name of the subsidiary insurer;
(2) the designation and a description of the voting rights of each class, and any series thereof, of voting stock of the subsidiary insurer;
(3) the total number of issued and outstanding shares of each class, and any series thereof, of voting stock of the subsidiary insurer, the number of such shares owned by the parent corporation and, if either of the foregoing is subject to change prior to the proposed acquisition, the manner in which any change may occur;
(4) the terms and conditions of the acquisition, including the consideration to be paid and the proposed effective date of acquisition, and a statement clearly describing the rights of shareholders dissenting from the plan of acquisition;
(5) if the parent corporation is not authorized to do business in

this state, its consent to the enforcement against it in this state of the rights of shareholders pursuant to the plan of acquisition or the rights of shareholders dissenting from that plan, and a designation of the commissioner as the agent upon whom process may be served against the parent corporation in any action or proceeding to enforce those rights; and
(6) such other provisions with respect to the acquisition as the board of directors of the parent corporation deems necessary or appropriate.
(b) Upon adoption of a plan of acquisition, the parent corporation shall submit that plan to the commissioner in duplicate, certified by the secretary or an assistant secretary of the parent corporation as having been adopted in accordance with the provisions of this chapter. Within thirty (30) days from the date the plan is submitted to the commissioner, he shall endorse his approval or disapproval and the date thereof on both copies of the plan, file one (1) copy of the plan in his offices, and deliver the other copy to the parent corporation. No plan of acquisition shall take effect unless the approval of the commissioner has been obtained. The commissioner shall approve the plan of acquisition if he is satisfied that the plan complies with this chapter and that the terms and conditions of the plan of acquisition are fair and reasonable. If the commissioner disapproves the plan, he shall advise the parent corporation in writing of the reasons for his disapproval. The commissioner's disapproval of a plan of acquisition shall be subject to judicial review upon the petition of the parent corporation in accordance, so far as practical, with IC 4-21.5-5.
(c) If the commissioner approves the plan of acquisition, and if the plan has not been abandoned, the parent corporation shall deliver a copy of the plan or a summary thereof approved by the commissioner to each person who, as of the date of delivery, is a holder of record of voting stock to be acquired pursuant to the plan. Delivery shall be made either in person or by depositing a copy of the plan or an approved summary thereof in the United States mails, postage prepaid, addressed to the shareholder at his address of record as furnished by the subsidiary insurer or its transfer agent. The parent corporation shall thereafter file with the commissioner an affidavit of its secretary or assistant secretary setting forth that the delivery was made and the date of delivery.
(d) Notwithstanding approval by the commissioner of the plan of acquisition or delivery of the plan or of an approved summary thereof to shareholders, the plan of acquisition may be abandoned at any time prior to the proposed effective date of acquisition pursuant to a provision for abandonment, if any, contained in the plan.
(e) Upon compliance with the requirements of this section and if the plan of acquisition has not been abandoned, ownership of the voting stock to be acquired pursuant to the plan shall automatically vest in the parent corporation on the date of acquisition proposed in the plan, without any physical transfer or deposit of certificates representing that voting stock, and the parent corporation shall be

entitled to have new certificates therefor registered in its name. Shareholders whose voting stock is so acquired shall cease to be shareholders and shall have only the right to receive the consideration to be paid in exchange for their voting stock pursuant to the plan of acquisition.
(Formerly: Acts 1973, P.L.278, SEC.1.) As amended by P.L.7-1987, SEC.144.

IC 27-3-3-3
Dissent and demand by subsidiary stockholder; withdrawal; notice and offer; acceptance; appraisal; procedure
Sec. 3. Within thirty (30) days after delivery of the plan of acquisition or an approved summary thereof to shareholders as hereinabove provided, any shareholder of the subsidiary insurer may notify the subsidiary insurer in writing of his dissent from the plan and of his demand for payment of fair value of his voting stock, and, if the acquisition proposed in the plan is effected, the subsidiary insurer shall pay to each dissenting shareholder, upon surrender of the certificate or certificates representing the affected voting stock, the fair value thereof as of the day prior to the date on which the plan of acquisition was adopted by the board of directors of the parent corporation, excluding any appreciation or depreciation in anticipation of, or resulting from, that corporate action. Dissent and demand under this section shall be accompanied by the certificate or certificates representing the dissenting shareholder's voting stock for notation thereon that dissent and demand have been made, unless a court of competent jurisdiction, for good and sufficient cause shown, shall otherwise direct. Dissent and demand shall only be made jointly by holders of voting stock jointly held. Any shareholder failing to make the dissent and demand accompanied by certificates representing his voting stock within the thirty (30) day period shall be bound by the terms and conditions of the plan of acquisition. Any shareholder making dissent and demand accompanied by certificates representing his voting stock shall thereafter have no rights with respect to that voting stock except the right to receive payment therefor under this section, and a transferee of voting stock shall acquire by the transfer no rights other than those which the original dissenting shareholder had after making dissent and demand.
No dissent and demand may be withdrawn unless the president or a vice-president of the subsidiary insurer shall consent thereto in writing. If, however, dissent and demand is withdrawn upon such consent, or if the plan of acquisition is abandoned, or if a dissenting shareholder fails to submit for notation or surrender for payment the certificate or certificates representing his voting stock at the time and in the manner required by this section, or if a dissenting shareholder does not file a petition for a determination of fair value of his voting stock within the time and in the manner provided in this section and the subsidiary insurer does not file a petition for such determination, or if a court of competent jurisdiction determines that a dissenting shareholder is not entitled to the relief provided by this section, then

the right of the dissenting shareholder to be paid the fair value of his voting stock shall cease and his status and rights shall be the same as a shareholder failing to make dissent and demand, without prejudice to any corporate proceedings which may have been taken during the interim.
Within sixty (60) days after the acquisition proposed in the plan is effected, the subsidiary insurer shall give written notice thereof to each shareholder who has made dissent and demand as in this section provided, and shall make a written offer to each such dissenting shareholder to pay for his voting stock a specified price deemed by the subsidiary insurer to be the fair value thereof. This notice and offer shall be made when deposited in the United States mails, postage prepaid, addressed to the dissenting shareholder at his address of record. If the offer is accepted in writing by the dissenting shareholder, the subsidiary insurer shall pay the specified price to the dissenting shareholder upon surrender of the certificate or certificates representing his voting stock. Upon such payment the dissenting shareholder shall cease to have any interest in such voting stock and such voting stock shall be retired by the subsidiary insurer pursuant to IC 1971, 27-1-8-12.
If within thirty (30) days after the date of the mailing of the written offer the subsidiary insurer and a dissenting shareholder do not agree in writing upon the fair value, the subsidiary insurer or the dissenting shareholder may, within ninety (90) days after the date of the mailing of the written offer, petition the circuit or superior court of the county in which the principal office of the subsidiary insurer is located to appraise the fair value of the voting stock as of the day prior to the date on which the plan of acquisition was adopted by the board of directors of the parent corporation, excluding any appreciation or depreciation in anticipation of, or resulting from, that corporate action. If more than one (1) petition is filed, the petitions may be consolidated or joint hearings may be held thereon. The practice, procedure and judgment in the circuit or superior court shall be the same, so far as practical, as that under the eminent domain laws in this state. The judgment of the circuit or superior court shall be final. A judgment shall be payable only upon and concurrently with the surrender by such dissenting shareholder to the subsidiary insurer of the certificate or certificates representing the voting stock. Upon payment of the judgment, the dissenting shareholder shall cease to have any interest in the voting stock and such voting stock shall be retired by the subsidiary insurer pursuant to IC 1971, 27-1-8-12.
This section shall provide the exclusive method for dissenting from a plan of acquisition effected pursuant to this chapter and demanding payment of fair value of the voting stock acquired or to be acquired under such a plan.
(Formerly: Acts 1973, P.L.278, SEC.1.)

IC 27-3-3-4
Parent and subsidiary as separate corporations      Sec. 4. Notwithstanding a plan of acquisition effected pursuant to this chapter, the parent corporation and its subsidiary insurer shall in all respects stand before the law as separate and distinct corporations, with neither of the corporations having any liability to the creditors, policyholders, if any, or shareholders of the other, notwithstanding any actions or omissions of the officers, directors, or shareholders of either or both of the corporations.
(Formerly: Acts 1973, P.L.278, SEC.1.)

IC 27-3-3-5
Application of chapter
Sec. 5. The method authorized by this chapter for acquiring voting stock of a subsidiary insurer is not exclusive, but is in addition to any other lawful method for the acquisition of such voting stock.
(Formerly: Acts 1973, P.L.278, SEC.1.)






ARTICLE 4. UNFAIR COMPETITION; UNAUTHORIZED INSURERS; FOREIGN INSURERS

CHAPTER 1. UNFAIR COMPETITION; UNFAIR OR DECEPTIVE ACTS AND PRACTICES

IC 27-4-1-1
Purpose
Sec. 1. The purpose of this chapter is to regulate the trade practices in the business of insurance, in accordance with the intent of Congress as expressed in 15 U.S.C. 1011 et seq., by defining, or providing for the determination of, all such practices which constitute in this state unfair methods of competition and unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.
(Formerly: Acts 1947, c.112, s.1.) As amended by P.L.252-1985, SEC.144.



CHAPTER 1.5. AUTO REPAIR CLAIMS SETTLEMENT

IC 27-4-1.5-1
"Body part" defined
Sec. 1. (a) As used in this chapter, "body part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle.
(b) The term includes the inner and outer panels of the body of a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-2
"Body shop" defined
Sec. 2. As used in this chapter, "body shop" means a business that repairs damage to the exterior of motor vehicles.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means a person who is entitled to the coverage provided by an insurance policy.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-5
"Motor vehicle" defined
Sec. 5. As used in this chapter, "motor vehicle" has the meaning set forth in IC 9-13-2-105.
As added by P.L.194-1991, SEC.2. Amended by P.L.1-1992, SEC.150.

IC 27-4-1.5-6
"New body part" defined
Sec. 6. As used in this chapter, "new body part" means a body part that has not previously been attached to a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-7
"Used body part" defined
Sec. 7. As used in this chapter, "used body part" means a body

part that has previously been attached to a motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-8
Insurer notice to insured; body parts to be used in repair
Sec. 8. (a) An insurer that is obligated to pay at least part of the cost of repairing the exterior of a motor vehicle under an insurance policy issued by the insurer may not direct a body shop to repair the motor vehicle until the insurer has presented the insured with a written notice that meets the requirements set forth in subsections (b) and (c).
(b) An insurer described in subsection (a) shall present the insured with a written notice that does the following:
(1) Informs the insured that the insured has a right to approve the type of body parts to be used in the repair of the motor vehicle.
(2) Gives the insured an opportunity, in approving the type of body parts to be used in the repair of the motor vehicle, to select from among the following:
(A) New body parts manufactured by or for the manufacturer of the motor vehicle.
(B) New body parts that were not manufactured by or for the manufacturer of the motor vehicle.
(C) Used body parts.
(c) An insurer described in subsection (a) shall give the insured an opportunity to indicate in writing the type of body part that the insured approves for use in the repair of the motor vehicle.
(d) This section applies only in the five (5) years after the model year of the motor vehicle.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-9
Failure to give insured notice; unfair claim settlement practice
Sec. 9. An insurer that:
(1) is required to give a written notice to an insured under section 8 of this chapter concerning the repair of a motor vehicle;
(2) does not give the insured a written notice that meets the requirements set forth in section 8(b) of this chapter; and
(3) directs a body shop to repair the motor vehicle;
commits an unfair claim settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-10
Failure to permit selection of body parts by insured; unfair claim

settlement practice
Sec. 10. An insurer that:
(1) is subject to the requirement set forth in section 8(c) of this chapter with respect to the repair of a motor vehicle;
(2) does not satisfy this requirement; and
(3) directs a body shop to repair the motor vehicle;
commits an unfair claims settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-11
Direction by insurer to use different body parts from those directed by insured; unfair claims settlement practice
Sec. 11. An insurer that:
(1) under section 8(c) of this chapter gives an insured an opportunity to indicate in writing the type of body part that the insured approves for use in the repair of the motor vehicle; and
(2) directs a body shop to repair the motor vehicle using a type of body part different from the type of body part that the insured approved for use in the repair of the motor vehicle;
commits an unfair claim settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-12
Refusal to direct use of or pay for body parts directed by insured; unfair claim settlement practice
Sec. 12. An insurer that:
(1) under section 8(c) of this chapter gives an insured an opportunity to indicate in writing the type of body parts that the insured approves for use in the repair of a motor vehicle; and
(2) refuses to:
(A) pay for; or
(B) direct a body shop to use;
the type of body parts approved by the insured under section 8(c) of this chapter in the repair of the motor vehicle;
commits an unfair claims settlement practice under IC 27-4-1-4.5.
As added by P.L.194-1991, SEC.2.

IC 27-4-1.5-13
Insurer duties performed by agent or body shop
Sec. 13. An act that an insurer is required to perform under this chapter shall be considered to have been performed by the insurer if the act is performed by:
(1) an agent of the insurer; or
(2) a body shop that the insurer directs to repair a motor vehicle.
As added by P.L.194-1991, SEC.2.



CHAPTER 2. REPEALED



CHAPTER 3. RESTRICTIONS ON UNLAWFUL INSURANCE PRODUCER REPRESENTATION

IC 27-4-3-1
Two or more companies coercing or inducing insurance producer to refrain from representing additional companies
Sec. 1. It is hereby declared unlawful for any two (2) or more insurance companies writing the same class, or classes, of risks and doing business in this state, directly or indirectly, to enter into any arrangement, contract, agreement, understanding, combination or association to require, coerce or induce any insurance producer or representative of any two (2) or more of such insurance companies within the state of Indiana to refrain from representing other such insurance companies, or to afford any advantage to any insurance producer to refrain from representing other such insurance companies or to impose upon the insurance producer any disadvantage by reason of the insurance producer's acting as representative of other such insurance companies.
(Formerly: Acts 1937, c.46, s.1.) As amended by P.L.178-2003, SEC.36.

IC 27-4-3-2
Insurance producer's agreement not to represent additional companies; exclusive representation of single company
Sec. 2. (a) It is unlawful for any insurance producer representing or acting for two (2) or more insurance companies writing the same class or classes, of risks to enter, either directly or indirectly, into any agreement, arrangement, contract or understanding with one (1) or more of such companies that the insurance producer will refrain from representing any other like company or companies, and it is unlawful for any such insurance company, not having a contract requiring an insurance producer to represent the insurance company alone, in any manner to require, coerce, or induce any insurance producer to refrain from representing any other like company or companies.
(b) This section does not prevent any insurance company or insurance producer from at any time entering into a bona fide contract whereby an insurance producer agrees that the insurance producer will thereafter represent a single company exclusively.
(Formerly: Acts 1937, c.46, s.2.) As amended by P.L.178-2003, SEC.37.

IC 27-4-3-3
Violations; license suspension; public hearing; appeal
Sec. 3. For violation of any provision of this chapter, the license of the offending company or insurance producer to transact the business of insurance within the state of Indiana shall be suspended for a period of three (3) years. Whenever information of any such violation shall come to the knowledge of the commissioner of insurance, the commissioner shall issue an order fixing a day certain,

not more than thirty (30) nor less than twenty (20) days from the making thereof, upon which the offender shall appear and show cause why such penalty should not be enforced, such order specifying with reasonable certainty the violation charged, and if, after hearing, the commissioner shall determine that the company or insurance producer is guilty of such violation, the commissioner shall forthwith suspend the license of the offender for a period of three (3) years. Such hearing shall be public, and at any such hearing any person or corporation having lodged information of such violation with the commissioner shall be entitled to be present and submit evidence. Within thirty (30) days after the suspension of any such license, the insurance producer or company whose license has been suspended may appeal from the ruling of the commissioner of insurance to the circuit or superior court of the county in which the insurance producer resides or in which such company has its principal place of business, and if such company be a foreign insurance company then such appeal may be taken by such company to the circuit or superior court of Marion County.
(Formerly: Acts 1937, c.46, s.3.) As amended by P.L.252-1985, SEC.158; P.L.178-2003, SEC.38.



CHAPTER 4. UNAUTHORIZED INSURERS PROCESS ACT

IC 27-4-4-1
Purpose; legislative declaration
Sec. 1. (a) The purpose of this chapter is to subject certain insurers to the jurisdiction of courts of this state in suits by or on behalf of the insureds or beneficiaries under insurance contracts.
(b) The general assembly declares that it is a subject of concern that many residents of this state hold policies of insurance issued or delivered in this state by insurers while not authorized to do business in this state, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such state interest, the general assembly provides in this chapter a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this chapter, what constitutes doing business in this state, and also exercises powers and privileges available to the state by virtue of 15 U.S.C. 1011 et seq., which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.
(Formerly: Acts 1955, c.203, s.1.) As amended by P.L.252-1985, SEC.159.

IC 27-4-4-2
Definitions
Sec. 2. As used in this chapter and unless a different meaning appears from the context:
(a) The term "insurer" means a company, firm, partnership, association, order, society, or system making any kind or kinds of insurance and shall include associations operating as Lloyds, reciprocal, or interinsurers, or individual underwriters.
(b) The term "unauthorized foreign insurer" means an insurer organized under the laws of, or whose place of domicile is in any state of the United States other than this state or organized under the laws of, or whose place of domicile is in any territory or insular possession of the United States or the District of Columbia, and which insurer is not admitted, authorized, and licensed in accordance with the laws of this state to do and transact the business of insurance in the state of Indiana.
(c) The term "unauthorized alien insurer" means an insurer organized under the laws of, or whose place of domicile is in any country other than the United States or territory or insular possession thereof, or the District of Columbia, and which insurer is not admitted, authorized, and licensed in accordance with the laws of this state to do and transact the business of insurance in the state of Indiana.
(Formerly: Acts 1955, c.203, s.2.) As amended by P.L.252-1985, SEC.160.
IC 27-4-4-3
Acts constituting appointment of commissioner as attorney for service of process; methods of service
Sec. 3. (a) Any of the following acts in this state, effected by mail, or otherwise, by an unauthorized foreign or alien insurer; (1) the issuance or delivery of contracts of insurance to residents of this state or to corporations authorized to do business therein, (2) the solicitation of applications for such contracts, (3) the collection of premiums, membership fees, assessments or other considerations for such contracts, or (4) any other transaction of insurance business, is equivalent to and shall constitute an appointment by such insurer of the insurance commissioner of the state of Indiana and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this state upon such insurer.
(b) Such service of process shall be made by delivering to and leaving with the insurance commissioner of the state of Indiana, or in his office, two (2) copies thereof and the payment to him at the time of such service a fee as required under IC 27-1-3-15. The insurance commissioner shall forthwith mail by registered mail one (1) of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within ten (10) days thereafter by registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.
(c) Service of process in any such action, suit or proceeding shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within this state who, in this state on behalf of such insurer, is (1) soliciting insurance, or (2) making, issuing, or delivering any contract of insurance, or (3) collecting or receiving any premium, membership fee, assessment or other consideration for insurance; and a copy of such process is sent within ten (10) days thereafter by registered mail by the plaintiff or plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and

address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.
(d) No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.
(e) Nothing in this section shall limit or abridge the right to serve any process, notice, or demand upon any insurer in any other manner now or hereafter permitted by law.
(Formerly: Acts 1955, c.203, s.3.) As amended by P.L.130-1994, SEC.38; P.L.116-1994, SEC.50.

IC 27-4-4-4
Deposit or bond; motion to quash service
Sec. 4. (a) Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit, or proceeding instituted against it, such unauthorized insurer shall:
(1) deposit, with the clerk of the court in which such action, suit, or proceeding is pending, cash or securities, or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or
(2) procure a certificate of authority to transact the business of insurance in this state.
(b) The court in any action, suit, or proceeding, in which service is made in the manner provided in section 3 of this chapter may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subsection (a) and to defend such action.
(c) Nothing in subsection (a) is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service made in the manner provided in section 3 of this chapter on the ground either:
(1) that such unauthorized insurer has not done any of the acts enumerated in section 3(a) of this chapter; or
(2) that the person on whom service was made pursuant to section 3(c) of this chapter was not doing any of the acts therein enumerated.
(Formerly: Acts 1955, c.203, s.4.) As amended by P.L.252-1985, SEC.161.

IC 27-4-4-5
Vexatious refusal to pay without reasonable cause; attorney's fees
Sec. 5. In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this state to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for thirty (30) days after demand

prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action. Such fee shall not exceed twelve and one-half per cent (12 1/2%) of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer, but in no event shall such fee be less than twenty-five dollars ($25.00). Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.
(Formerly: Acts 1955, c.203, s.5.)

IC 27-4-4-6
Exclusions from act
Sec. 6. The provisions of this chapter shall not apply to any action, suit, or proceeding against any unauthorized insurer arising out of any contract of:
(1) reinsurance effectuated in accordance with the laws of Indiana;
(2) aircraft insurance;
(3) insurance on property or operations of railroads engaged in interstate commerce;
(4) insurance against legal liability arising out of the ownership, operation or maintenance of any property having a permanent situs outside of this state; or
(5) insurance against loss of or damage to any property having a permanent situs outside of this state;
where such contract contains a provision designating the department or the commissioner or a bona fide resident of the state of Indiana to be its true and lawful attorney upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract.
(Formerly: Acts 1955, c.203, s.6.) As amended by P.L.252-1985, SEC.162.

IC 27-4-4-7
Construction
Sec. 7. This chapter is declared to be in addition and supplemental to other laws of the state of Indiana and shall be construed accordingly.
(Formerly: Acts 1955, c.203, s.7.) As amended by P.L.252-1985, SEC.163.

IC 27-4-4-8
Short title
Sec. 8. This chapter may be cited as the Unauthorized Insurers Process Act.
(Formerly: Acts 1955, c.203, s.9.) As amended by P.L.252-1985, SEC.164.



CHAPTER 5. UNAUTHORIZED INSURERS ACT

IC 27-4-5-1
Purpose; legislative declaration
Sec. 1. The purpose of this chapter is to subject certain insurers to the jurisdiction of the insurance commissioner and the courts of this state in suits by or on behalf of the state. The general assembly declares that it is concerned with the protection of residents of this state against acts by insurers not authorized to do an insurance business in this state, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers, and by protecting against the evasion of the insurance regulatory laws of this state. In furtherance of such state interest, the general assembly provides methods in this chapter for substituted service of process upon such insurers in any proceeding, suit, or action in any court and substituted service of any notice, order, pleading, or process upon such insurers in any proceeding by the commissioner of insurance to enforce or effect full compliance with this title. In so doing, the state exercises its powers to protect residents of this state and to define what constitutes transacting an insurance business in this state, and also exercises powers and privileges available to this state by virtue of 15 U.S.C. 1011 through 1015, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.
(Formerly: Acts 1969, c.194, s.1.) As amended by P.L.252-1985, SEC.165.



CHAPTER 6. UNAUTHORIZED INSURERS FALSE ADVERTISING PROCESS ACT

IC 27-4-6-1
Purpose; liberal construction
Sec. 1. (a) The purpose of this chapter is to subject to the jurisdiction of the insurance commissioner of this state and to the jurisdiction of the courts of this state insurers, not authorized to transact business in this state, which place in or send into this state any false advertising designed to induce residents of this state to purchase insurance from insurers not authorized to transact business in this state. The legislature declares it is in the interest of the citizens of this state who purchase insurance from insurers which solicit insurance business in this state in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this chapter. In furtherance of such state interest, the legislature provides in this chapter a method of substituted service of process upon such insurers and declares that in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the state by virtue of 15 U.S.C. 1011 et seq., which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided in this chapter to be in addition to any other powers of this state.
(b) The provisions of this chapter shall be liberally construed.
(Formerly: Acts 1963, c.163, s.1.) As amended by P.L.252-1985, SEC.170.

IC 27-4-6-2
Definitions
Sec. 2. When used in this chapter:
"Commissioner" shall mean the commissioner of insurance of this state.
"Residents" shall mean and include person, partnership, limited liability company, or corporation, domestic, alien, or foreign.
(Formerly: Acts 1963, c.163, s.2.) As amended by P.L.252-1985, SEC.171; P.L.8-1993, SEC.419.

IC 27-4-6-3
Advertising in violation of Unfair Trade Practice Act by unauthorized foreign or alien insurer; notice to insurer and supervisory official of domiciliary state
Sec. 3. No unauthorized foreign or alien insurer of the kind described in section 1 of this chapter shall make, issue, circulate, or cause to be made, issued, or circulated, to residents of this state any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine, or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages

promised thereby, or the dividends or share of the surplus to be received thereon in violation of IC 27-4-1, and whenever the commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, he shall give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States.
(Formerly: Acts 1963, c.163, s.3.) As amended by P.L.252-1985, SEC.172.

IC 27-4-6-4
Failure of unauthorized foreign or alien insurer to cease unlawful advertising after notice; action under Unfair Trade Practice Act
Sec. 4. If after thirty (30) days following the giving of the notice mentioned in section 3 of this chapter such insurer has failed to cease making, issuing, or circulating such misrepresentations or causing the same to be made, issued, or circulated in this state, and if the commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this state or collecting premiums on such contracts or doing any of the acts enumerated in section 5 of this chapter, he shall take action against such insurer under IC 27-4-1.
(Formerly: Acts 1963, c.163, s.4.) As amended by P.L.252-1985, SEC.173.

IC 27-4-6-5
Acts of unauthorized foreign or alien insurer appointing commissioner as attorney for service of process; method of service
Sec. 5. (a) Any of the following acts in this state, effected by mail or otherwise, by any such unauthorized foreign or alien insurer:
(1) the issuance or delivery of contracts of insurance to residents of this state;
(2) the solicitation of applications for such contracts;
(3) the collection of premiums, membership fees, assessments or other considerations for such contracts; or
(4) any other transaction of insurance business;
is equivalent to and shall constitute an appointment by such insurer of the commissioner of insurance, and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in section 3 of this chapter under the provisions of IC 27-4-1 or in any action, suit, or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices, or process is of the same legal force and validity as personal service of such statement of charges, notices, or process in this state, upon such insurer.     (b) Service of a statement of charges and notices under IC 27-4-1 shall be made by any deputy or employee of the department of insurance delivering to and leaving with the commissioner or some person in apparent charge of his office, two (2) copies thereof. Service of process issued by any court in any action, suit, or proceeding to collect any penalty under IC 27-4-1 shall be made by delivering and leaving with the commissioner, or some person in apparent charge of his office, two (2) copies thereof. The commissioner shall forthwith cause to be mailed by registered mail one (1) of the copies of such statement of charges, notices, or process to the defendant at its last known principal place of business, and shall keep a record of all statements of charges, notices, and process so served. Such service of statement of charges, notices, or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance with this section are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.
(c) Service of statement of charges, notices, and process in any such proceeding, action, or suit shall, in addition to the manner provided in subsection (b), be valid if served upon any person within this state who on behalf of such insurer is:
(1) soliciting insurance;
(2) making, issuing, or delivering any contract of insurance; or
(3) collecting or receiving in this state any premium for insurance;
and a copy of such statement of charges, notices, or process is sent within ten (10) days thereafter by registered mail by or on behalf of the commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance with this section are filed with the commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.
(d) No cease or desist order or judgment by default or a judgment by confession under this section shall be entered until the expiration of thirty (30) days from the date of the filing of the affidavit of compliance.
(e) Service of process and notice under the provisions of this chapter shall be in addition to all other methods of service provided

by law, and nothing in this chapter shall limit or prohibit the right to serve any statement of charges, notices, or process upon any insurer in any other manner permitted by law.
(Formerly: Acts 1963, c.163, s.5.) As amended by P.L.252-1985, SEC.174.

IC 27-4-6-6
Short title
Sec. 6. This chapter may be cited as the Unauthorized Insurers False Advertising Process Act.
(Formerly: Acts 1963, c.163, s.7.) As amended by P.L.252-1985, SEC.175.



CHAPTER 7. REPEALED



CHAPTER 8. FOREIGN PLATE GLASS INSURERS

IC 27-4-8-1
Capital requirements
Sec. 1. Any person or persons, or any copartnership, company, or corporation organized under the laws of any other state than this state, or any foreign country, and engaged in the business of insuring plate glass, shall be allowed and permitted to do and transact such business in this state when such company is possessed of at least one hundred thousand dollars ($100,000) of actual capital invested in the stock or bonds of some one (1) or more of the states of this Union or of the United States, or the bonds of some one (1) or more of the counties, cities, or towns of this state at the current value thereof, and when such company and its agents shall have fully complied with all the provisions and requirements of the laws of this state regulating foreign insurance companies, except so much thereof as requires a capital of two hundred thousand dollars ($200,000); provided, that companies engaged in insuring plate glass and having less than two hundred thousand dollars ($200,000) capital invested as required in this chapter shall not engage in or transact any other kind of business; provided, that whenever it shall appear to the insurance commissioner that any such company, having one hundred thousand dollars ($100,000) capital, shall have been, directly or indirectly, doing business in this state prior to March 9, 1889, he shall not issue license to such company, or authorize it to do business in this state, until it shall have paid all taxes, fees, and penalties which should have been chargeable to it had it, during such time, been authorized to do business in this state, and not violated any of the laws governing foreign insurance companies.
(Formerly: Acts 1889, c.199, s.1.) As amended by P.L.252-1985, SEC.179.



CHAPTER 9. RECOMMENDATIONS TO SENIOR CONSUMERS

IC 27-4-9-1
"Securities commissioner"
Sec. 1. As used in this chapter, "securities commissioner" refers to the commissioner appointed by the secretary of state under IC 23-2-1-15.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-2
"Senior consumer"
Sec. 2. As used in this chapter, "senior consumer" means an individual who is at least sixty-five (65) years of age.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-3
Suitability of annuity recommendations
Sec. 3. (a) An insurance producer, or an insurer in a case in which an insurance producer is not involved, shall not recommend to a senior consumer the:
(1) purchase of an annuity; or
(2) exchange of an annuity that results in another insurance transaction;
that is unsuitable for the senior consumer.
(b) A determination regarding whether a purchase or an exchange under subsection (a) is unsuitable for a senior consumer must be made:
(1) based on the facts disclosed by the senior consumer concerning the senior consumer's:
(A) investments and other insurance products; and
(B) financial situation and needs; and
(2) according to the rule adopted under section 4 of this chapter.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-4
Rule concerning suitability
Sec. 4. The department shall adopt a rule under IC 4-22-2 to establish a method for making determinations as to whether a purchase or an exchange described in section 3 of this chapter is unsuitable for a senior consumer.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-5
Violations
Sec. 5. (a) Except as provided in subsection (b), a recommendation made in violation of section 3 of this chapter is an unfair method of competition or an unfair and deceptive act or practice under IC 27-4-1-4.
(b) A recommendation made in violation of section 3 of this

chapter is not an unfair method of competition or an unfair and deceptive act or practice under IC 27-4-1-4 if the recommendation is made in compliance with the National Association of Securities Dealers Conduct Rules concerning suitability, as determined by the commissioner.
As added by P.L.138-2005, SEC.2.

IC 27-4-9-6
Commissioner actions concerning compliance
Sec. 6. (a) The commissioner may conduct an investigation, pursue an enforcement action, and take other official action that the commissioner considers appropriate to ensure compliance with section 3 of this chapter.
(b) With regard to a variable annuity, the commissioner may:
(1) consult with the securities commissioner; and
(2) use the resources of the securities commissioner;
in making a final determination regarding any issue concerning compliance with section 3 of this chapter.
(c) If the securities commissioner is informed of a violation or suspected violation of section 3 of this chapter or other insurance laws of the state, the securities commissioner shall timely advise the commissioner of the violation or suspected violation.
As added by P.L.138-2005, SEC.2.






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. FARM MUTUAL INSURANCE COMPANIES

CHAPTER 1. DEFINITIONS

IC 27-5.1-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-2
"Assessment"
Sec. 2. "Assessment" means an amount or a policyholder's share of an amount that a farm mutual insurance company determines is necessary for any of the following:
(1) To pay the farm mutual insurance company's accrued liabilities.
(2) To meet or defray the farm mutual insurance company's anticipated needs.
(3) To add to or restore the policyholder surplus of the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-3
"Certificate of authority"
Sec. 3. "Certificate of authority" has the meaning set forth in IC 27-1-2-3(v).
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-4
"Commissioner"
Sec. 4. "Commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-5
"Department"
Sec. 5. "Department" means the department of insurance created by IC 27-1-1-1.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-6
"Extended company"
Sec. 6. "Extended company" means a farm mutual insurance company that is authorized to provide coverage as described in IC 27-5.1-4.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-1-7
"Farm mutual insurance company"
Sec. 7. "Farm mutual insurance company" means a company (as defined in IC 27-1-2-3) that is authorized to provide insurance coverage under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-8
"First class city"
Sec. 8. "First class city" refers to a first class city as classified under IC 36-4-1-1.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-9
"Initial charge"
Sec. 9. "Initial charge" means a charge that is collected by a farm mutual insurance company before or at the time of the issuance or renewal of an insurance policy under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-10
"Person"
Sec. 10. "Person" means an individual or a business entity.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-11
"Policyholder"
Sec. 11. "Policyholder" means a person who is insured by a farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-12
"Policyholder surplus"
Sec. 12. "Policyholder surplus" means the accumulated assets of a farm mutual insurance company that exceed the farm mutual insurance company's accrued losses and expenses.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-13
"Premium"
Sec. 13. "Premium" means money given in consideration to a farm mutual insurance company on account of or in connection with an insurance policy for a specified policy period.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-14
"Premium plus assessment"
Sec. 14. "Premium plus assessment" refers to an insurance policy under which the policyholder is:
(1) obligated to pay a premium; and         (2) subject to potential assessment.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-15
"Principal office"
Sec. 15. "Principal office" means the primary office maintained by a farm mutual insurance company in Indiana.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-1-16
"Standard company"
Sec. 16. "Standard company" means a farm mutual insurance company that may provide insurance coverage under IC 27-5.1-3. The term does not include an extended company.
As added by P.L.129-2003, SEC.8.



CHAPTER 2. FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-2-1
Applicability
Sec. 1. This chapter applies to a farm mutual insurance company regulated under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-2
Farm mutual insurance companies existing on June 30, 2003
Sec. 2. (a) A farm mutual insurance company that holds a certificate of authority to do business in Indiana on June 30, 2003, is a standard company under this article unless the farm mutual insurance company:
(1) elects to become an extended company under IC 27-5.1-4; and
(2) is authorized by the commissioner to do business as an extended company.
(b) A standard company described in subsection (a) may elect to become an extended company at any time by:
(1) complying with IC 27-5.1-4-2(b); and
(2) submitting to an examination that may be conducted at the discretion of the commissioner.
(c) An election made under this section is effective upon the date the commissioner issues a new certificate of authority.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-3
Proposed farm mutual insurance companies; application for certificate of authority
Sec. 3. (a) If a proposed farm mutual insurance company does not hold a certificate of authority to do business in Indiana on June 30, 2003, an application may be made to the commissioner on a form prescribed by the commissioner for a certificate of authority for the proposed farm mutual insurance company to do business in Indiana as a standard company.
(b) An application described in subsection (a) must include the following concerning the proposed farm mutual insurance company:
(1) The name.
(2) The location and address of the principal office.
(3) The names and addresses of the officers and directors.
(4) Three (3) copies of the articles of incorporation.
(5) A copy of the bylaws.
(c) A standard company described in subsection (a), not earlier than three (3) years after it is granted a certificate of authority to do business as a standard company, may elect to obtain a certificate of authority to do business as an extended company if the standard company:
(1) has an annual direct written premium of more than one

million dollars ($1,000,000); and
(2) complies with IC 27-5.1-4-2.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-4
Proposed farm mutual insurance company requirements for certificate of authority
Sec. 4. A farm mutual insurance company that is established after June 30, 2003, must have at least:
(1) two hundred fifty (250) applications for insurance policies; and
(2) one hundred thousand dollars ($100,000) in annual direct written premiums;
before issuing an insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-5
Powers and duties
Sec. 5. (a) A farm mutual insurance company has all the powers, rights, privileges, duties, and obligations of a company organized under IC 27-1-6 except where IC 27-1-6 is inconsistent with this article.
(b) A farm mutual insurance company has the following:
(1) The power to borrow money.
(2) The ability to sue or be sued.
(3) The power to make contracts of insurance or indemnity with:
(A) a person;
(B) a firm;
(C) a public corporation;
(D) a private corporation;
(E) a board;
(F) an association;
(G) an estate; or
(H) a trustee or legal representative of an estate.
(4) The power to cede or obtain reinsurance from an insurance company legally operating in Indiana.
(5) The power to participate with a financially stable insurance company in:
(A) a plan for reinsurance; or
(B) catastrophe protection.
(6) The power to determine the qualifications and the manner by which to admit or withdraw policyholders.
(7) The power to use a common seal, which the farm mutual insurance company may change or alter.
(8) The power to purchase, lease, hold, and dispose of:
(A) real property; and
(B) personal property;
in the farm mutual insurance company's name for use in carrying out the purposes of the farm mutual insurance

company.
(9) The power to classify risks according to the hazards involved.
(10) The power to establish rates according to the classification of risk.
(11) The power to determine the acceptability of risk and hazards insured.
(12) The power to determine the cost of insurance issued by the farm mutual insurance company and the adjustment and payment of losses.
(13) The power to determine the compensation of directors and officers of the farm mutual insurance company.
(14) The power to require that directors and officers of the farm mutual insurance company be bonded in the performance of the duties of the directors and officers.
(15) The power to adopt or amend bylaws and articles of incorporation of the farm mutual insurance company.
(16) The power to adopt or amend policy forms and application forms used by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-6
Exclusion of companies
Sec. 6. A farm mutual insurance company with an annual direct written premium of more than ten million dollars ($10,000,000) may not function as a farm mutual insurance company and shall be regulated as a domestic mutual insurance company described in IC 27-1-6-15.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-7
Exemption from Indiana insurance laws
Sec. 7. Except as provided in section 8 of this chapter, a farm mutual insurance company that operates under this article is exempt from any other Indiana insurance law unless the law expressly states that the law is applicable to a farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-8
Application of Indiana insurance laws
Sec. 8. The following provisions apply to standard companies and extended companies:
(1) IC 27-1-3.
(2) IC 27-1-3.1.
(3) IC 27-1-5-3.
(4) IC 27-1-7-14 through IC 27-1-7-16.
(5) IC 27-1-7-21 through IC 27-1-7-23.
(6) IC 27-1-9.
(7) IC 27-1-10.
(8) IC 27-1-13-3 through IC 27-1-13-4.         (9) IC 27-1-13-6 through IC 27-1-13-9.
(10) IC 27-1-15.6.
(11) IC 27-1-18-2.
(12) IC 27-1-20-1.
(13) IC 27-1-20-4.
(14) IC 27-1-20-6.
(15) IC 27-1-20-9 through IC 27-1-20-11.
(16) IC 27-1-20-14.
(17) IC 27-1-20-19 through IC 27-1-20-21.3.
(18) IC 27-1-20-23.
(19) IC 27-1-20-30.
(20) IC 27-1-22.
(21) IC 27-4-1.
(22) Except as provided in IC 27-6-1.1-6, IC 27-6-1.1-2.
(23) IC 27-6-2.
(24) IC 27-7-2.
(25) IC 27-9.
(26) IC 34-30-17.
As added by P.L.129-2003, SEC.8. Amended by P.L.137-2006, SEC.14 and P.L.162-2006, SEC.47.

IC 27-5.1-2-9
Location of insurance business
Sec. 9. A farm mutual insurance company may engage in the business of insurance in any location in Indiana other than a first class city. However, a farm mutual insurance company may continue to insure property in a first class city in Indiana if the insurance policy under which the property is insured was originally issued before July 1, 2003, or if the insurance policy was originally issued before the city became a first class city.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-10
Annual policyholder meeting
Sec. 10. (a) A farm mutual insurance company shall hold an annual meeting of the policyholders of the farm mutual insurance company on the date, time, and location set forth in the articles of incorporation of the farm mutual insurance company. If the articles of incorporation do not specify the date, time, and location of the annual meeting, the meeting shall be held on the first Monday in April at the registered principal office of the farm mutual insurance company.
(b) A quorum for purposes of an annual policyholder meeting must be defined in a farm mutual insurance company's articles of incorporation.
(c) Each policyholder of a farm mutual insurance company is entitled to one (1) vote on any issue voted upon at a policyholder meeting.
As added by P.L.129-2003, SEC.8.
IC 27-5.1-2-11
Board of directors
Sec. 11. (a) A farm mutual insurance company shall elect a board of directors consisting of at least five (5) policyholders.
(b) To be elected to the board of directors of a farm mutual insurance company, an individual must be the owner of an insurance policy issued by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-12
Election of director; term of office; election of officers; annual board meeting
Sec. 12. (a) Unless a farm mutual insurance company's articles of incorporation specify otherwise, a director of a farm mutual insurance company must be elected at the farm mutual insurance company's annual policyholder meeting by the affirmative vote of a majority of:
(1) the policyholders present and voting; and
(2) the policyholders voting by proxy, if voting by proxy is allowed by the farm mutual insurance company's articles of incorporation.
(b) The term of office of a director must be at least one (1) year but not more than five (5) years. A farm mutual insurance company's articles of incorporation may provide for the classification of directors into three (3) groups, and the terms of the directors may be staggered. A vacancy on the board of directors may be filled for the unexpired term through an appointment made by the remaining directors.
(c) The board of directors of a farm mutual insurance company shall, by vote of a majority of the directors, elect the officers designated in the farm mutual insurance company's bylaws. The directors may also elect any additional officers that the directors determine are necessary. An officer elected under this subsection is not required to be a director.
(d) The term of an officer elected under subsection (c) may not be less than one (1) year or more than three (3) years. An outgoing officer shall hold office until the officer's successor is either elected or selected and qualified.
(e) The board of directors of a farm mutual insurance company shall hold a separate meeting of the board of directors immediately after the farm mutual insurance company's annual meeting.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-13
Articles of incorporation; amendment
Sec. 13. (a) Unless a farm mutual insurance company's articles of incorporation specify otherwise, the articles of incorporation of a farm mutual insurance company may be amended by an affirmative vote of two-thirds (2/3) of the farm mutual insurance company's policyholders who are voting in person or by proxy at any

policyholder meeting if the policyholders are given at least thirty (30) days notice of:
(1) the meeting; and
(2) the subject matter of the proposed amendments.
(b) After a farm mutual insurance company has adopted an amendment to the farm mutual insurance company's articles of incorporation, three (3) copies of the amendment must be filed with the commissioner.
(c) The commissioner shall determine whether to approve an amendment specified under subsection (b) and, if the amendment is approved, shall return a copy of the filed amendment and a certificate of approval to the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-14
Bylaws; amendment
Sec. 14. (a) Bylaws of a farm mutual insurance company may be amended by the farm mutual insurance company in accordance with the farm mutual insurance company's articles of incorporation. All amendments to the bylaws must be filed with the commissioner.
(b) Bylaws of a farm mutual insurance company may not be inconsistent with this article, other applicable laws, or the farm mutual insurance company's articles of incorporation.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-15
Commissioner filing fee
Sec. 15. The commissioner may charge a farm mutual insurance company a reasonable fee, as provided in IC 27-1-3-15, for a filing under this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-16
Form and rate filing file and use; commissioner disapproval; judicial review
Sec. 16. (a) A farm mutual insurance company may not deliver or issue for delivery an insurance policy or an endorsement or a rider to an insurance policy until a copy of the form and the rates charged for the insurance policy are filed with the commissioner.
(b) A farm mutual insurance company may use any form or rate filed with the commissioner unless the commissioner notifies the farm mutual insurance company in writing that the form is disapproved not more than thirty (30) days after the commissioner's receipt of the rate or form filing. The commissioner may disapprove a rate or form for the following reasons:
(1) An inconsistency with this article or another applicable state law.
(2) A provision that is:
(A) deceptive;
(B) ambiguous; or             (C) misleading.
(c) If the commissioner disapproves a rate or form under this section, the commissioner shall notify the farm mutual insurance company of the reason that the rate or form was disapproved. The farm mutual insurance company may request a hearing before the commissioner under IC 4-21.5 concerning the disapproval.
(d) A farm mutual insurance company may seek judicial review under IC 4-21.5-5 of the commissioner's final disapproval of a rate or form under this section.
(e) The commissioner may charge a farm mutual insurance company a reasonable fee as provided in IC 27-1-3-15 for the filing of a rate or form.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-17
Commissioner examination
Sec. 17. (a) The commissioner may examine the affairs of a farm mutual insurance company under IC 27-1-3.1.
(b) The commissioner may take an action that may protect a policyholder's interest if the commissioner determines that a farm mutual insurance company conducts business in a manner that is:
(1) contrary to law applying to a farm mutual insurance company; or
(2) detrimental to policyholder interests.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-18
Unsafe business practice; insufficient assets; commissioner notice; remedies; court proceedings; injunction; liquidation
Sec. 18. (a) If the commissioner determines from:
(1) a statement filed by a farm mutual insurance company;
(2) an examination under section 17 of this chapter; or
(3) other information obtained by the commissioner;
that a farm mutual insurance company is conducting business in an unsafe manner or that a farm mutual insurance company's assets are insufficient to justify continuing the business, the commissioner shall send written notice of the commissioner's concerns regarding the farm mutual insurance company to the officers and directors of the farm mutual insurance company.
(b) Not more than thirty (30) days after receiving a notice under subsection (a), the farm mutual insurance company's officers and directors shall:
(1) remedy; or
(2) establish a plan to remedy;
the commissioner's concerns.
(c) If:
(1) a farm mutual insurance company does not remedy or establish a plan to remedy the commissioner's concerns under subsection (b); or
(2) the commissioner determines that the continuation of a farm

mutual insurance company is not in the best interests of the farm mutual insurance company's policyholders;
the commissioner shall institute proceedings in the Marion County circuit court to enjoin the farm mutual insurance company from conducting any further business transactions.
(d) If the commissioner seeks a permanent injunction against a farm mutual insurance company under subsection (c), the commissioner shall also institute proceedings to settle and wind up the affairs of the farm mutual insurance company and liquidate and dissolve the farm mutual insurance company, as provided in IC 27-9.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-19
Application for coverage; policyholder status
Sec. 19. (a) A person, including a person described in subsection (b), that has a risk that is insurable under this article in a territory in which a farm mutual insurance company operates may apply for insurance coverage with the farm mutual insurance company. If the farm mutual insurance company accepts the person as a policyholder, the person becomes a policyholder of the farm mutual insurance company and is entitled to all the rights and privileges of a policyholder.
(b) Any of the following that own property within the territory of a farm mutual insurance company may apply for insurance, enter into an agreement for an insurance policy, and hold an insurance policy issued by a farm mutual insurance company:
(1) A corporation.
(2) An estate.
(3) An association.
(c) An officer, a trustee, a board member, or a legal representative of an entity described in subsection (b) may be recognized as acting for or on behalf of the entity for the purpose of membership.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-20
Insurance producers
Sec. 20. A person that solicits or negotiates insurance on behalf of a farm mutual insurance company must be licensed as an insurance producer under IC 27-1-15.6.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-21
Merger; plan; policyholder notice
Sec. 21. (a) Two (2) or more farm mutual insurance companies may merge into one (1) farm mutual insurance company upon approval of a merger plan by the policyholders of each farm mutual insurance company as provided in subsection (b).
(b) Before a merger described in subsection (a) may take place:
(1) the board of directors of each farm mutual insurance company must approve a merger plan; and         (2) the merger plan must be approved by the affirmative vote of two-thirds (2/3) of the policyholders of each farm mutual insurance company who vote in person or by proxy.
(c) Before a meeting at which a proposed merger under this section may be considered:
(1) the policyholders of a farm mutual insurance company for which the merger is proposed must be provided, by first class mail:
(A) written notice of the date, time, and location of the meeting;
(B) written notice that a proposed merger will be discussed and voted on at the meeting; and
(C) a copy or summary of the merger plan; and
(2) a general notice stating:
(A) the date, time, and location of the meeting; and
(B) that a proposed merger or transfer will be discussed and voted on at the meeting;
must be published in a newspaper of general circulation in the county in which the principal office of the farm mutual insurance company is located.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-22
Merger files; commissioner review; notice and hearing; approval; modification; experts; costs
Sec. 22. (a) Each farm mutual insurance company that decides to merge under section 21 of this chapter shall file the following documents with the commissioner:
(1) A petition for merger.
(2) The farm mutual insurance company's merger plan.
(3) Articles of merger.
(4) A copy of the minutes of a meeting at which the merger plan was approved.
(5) Proof of compliance with section 21 of this chapter.
(b) The commissioner shall:
(1) review a filing submitted under subsection (a); and
(2) schedule a hearing under IC 4-21.5 if the commissioner considers a hearing necessary.
The commissioner may waive a hearing under this subsection if the commissioner determines that a proposed merger does not prejudice the interests of policyholders of the farm mutual insurance company.
(c) If the commissioner determines under subsection (b) that a hearing is necessary, the commissioner shall provide written notice of the hearing to the farm mutual insurance company that filed the petition for merger. The commissioner may require the farm mutual insurance company to provide the farm mutual insurance company's policyholders with written notice of the hearing, including the date, time, and place of the hearing.
(d) If the commissioner requires a farm mutual insurance company to provide the farm mutual insurance company's

policyholders with notice of a hearing under subsection (c), the notice must meet the following requirements:
(1) Be published in at least two (2) daily newspapers that the commissioner may designate.
(2) Be published in the newspapers designated under subdivision (1):
(A) not less than one (1) time per week;
(B) for two (2) successive weeks; and
(C) on the same day of the week.
(3) The last publication of notice must appear not more than five (5) calendar days before the date of the hearing.
(e) The commissioner may require a farm mutual insurance company to provide more notice than is required by subsection (d) if the commissioner determines that more notice is required under the circumstances concerning the farm mutual insurance company.
(f) In a hearing conducted under this section, the commissioner may examine a farm mutual insurance company's business affairs by:
(1) requiring and compelling the production of documents, records, books, papers, contracts, or other evidence; and
(2) compelling the attendance of, and examining under oath, a director, an officer, an agent, an employee, a solicitor, or an attorney of the farm mutual insurance company, or another person.
(g) A person who has an interest in a hearing conducted under this section may appear and testify at the hearing.
(h) The commissioner shall approve and authorize a proposed merger if the commissioner determines the following:
(1) That the interests of policyholders of the merging farm mutual insurance companies are properly protected.
(2) That a reasonable objection to the proposed merger does not exist.
(i) The commissioner may order a modification of the merger plan or articles of merger for a proposed merger if the commissioner determines that the modification is in the best interest of policyholders.
(j) The commissioner may hire experts the commissioner considers necessary to review a merger plan filed under this section.
(k) A farm mutual insurance company that files a petition for merger shall pay the costs of a hearing under this section.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-23
Merger plan performance; surviving company
Sec. 23. (a) The commissioner may establish the time frame in which a farm mutual insurance company must perform the terms of a merger plan approved under section 22 of this chapter.
(b) After a farm mutual insurance company that is a party to a merger under sections 21 and 22 of this chapter performs the terms of the merger plan, the surviving farm mutual insurance company shall file with the commissioner written notice of the surviving farm

mutual insurance company's compliance with the merger plan.
(c) The commissioner shall determine whether the terms of a merger plan are performed adequately by a farm mutual insurance company that is a party to a merger under sections 21 and 22 of this chapter. If the commissioner determines that the terms of the merger plan are met, the commissioner shall issue a certificate of merger to the surviving farm mutual insurance company.
(d) The commissioner may charge a farm mutual insurance company the fee set forth in IC 27-1-3-15 for a filing made under this section.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-24
Certificate of merger
Sec. 24. Upon the commissioner's issuance of a certificate of merger under section 23 of this chapter, the farm mutual insurance companies that are parties to the merger plan become a single surviving farm mutual insurance company. The separate existence of each farm mutual insurance company that is a party to the merger plan ceases upon the issuance of the certificate of merger.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-25
Notice of contract to manage or control; commissioner determination; managing general agent
Sec. 25. (a) A person that intends to enter into a contract for the exclusive or dominant right to manage or control a farm mutual insurance company shall file notice of the contract with the commissioner at least thirty (30) days before entering into the contract.
(b) The commissioner may approve a contract or proposed contract described in subsection (a) only if the contract is not detrimental to:
(1) the policyholders of the farm mutual insurance company; or
(2) the public.
(c) If the commissioner disapproves a contract or proposed contract described in subsection (a), the commissioner shall provide written notice of the disapproval to the parties to the contract. A person that entered into a contract described in subsection (a) may not manage or control the farm mutual insurance company under the contract after receiving notice of the commissioner's disapproval of the contract.
(d) A person that enters into a contract for the exclusive or dominant right to manage or control a farm mutual insurance company is the managing general agent (as defined in IC 27-1-33-4) of the farm mutual insurance company and shall comply with the requirements that apply to a managing general agent under IC 27.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-26 Violations of law; commissioner orders
Sec. 26. If the commissioner determines, after notice and a hearing under IC 4-21.5, that a farm mutual insurance company has violated a provision of this article or a rule or order issued under this article, the commissioner may issue an order requiring the farm mutual insurance company to refrain from the unlawful practice or to take an affirmative action that the commissioner considers necessary to carry out the purposes of this article.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-27
Judicial review
Sec. 27. (a) A decision, a determination, or an order of the commissioner under section 26 of this chapter is subject to judicial review under IC 4-21.5-5.
(b) If a farm mutual insurance company does not seek judicial review of the commissioner's determination to issue an order under section 26 of this chapter less than thirty (30) days after the commissioner notifies the farm mutual insurance company of the commissioner's determination, the order is final.
(c) If a farm mutual insurance company seeks judicial review of the commissioner's determination under section 26 of this chapter and the commissioner's determination is upheld, the order is final.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-28
Willful violation; penalties
Sec. 28. If a farm mutual insurance company willfully violates a provision of an order under section 26 of this chapter, the commissioner may do the following:
(1) Impose a civil penalty on the farm mutual insurance company of not more than ten thousand dollars ($10,000).
(2) Suspend or revoke the farm mutual insurance company's certificate of authority.
(3) Institute proceedings to enjoin the farm mutual insurance company from conducting further business.
(4) Institute proceedings to wind up the affairs of the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-29
Notice of intent to waive term of policy, right, or defense
Sec. 29. (a) A farm mutual insurance company may not waive:
(1) a term of an insurance policy; or
(2) a right or defense of the farm mutual insurance company;
unless the farm mutual insurance company states in a letter or other written or printed document to a policyholder that the farm mutual insurance company intends to specifically waive the term, right, or defense.
(b) A letter or other written or printed document required under

subsection (a) must include the signature of an officer or other representative of the farm mutual insurance company who is authorized to execute the particular type of waiver.
(c) A letter or other written or printed document under this section is the only admissible evidence of a waiver by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-30
Premium plus assessment basis; policyholder liability
Sec. 30. (a) A policyholder of a farm mutual insurance company operating on a premium plus assessment basis under this article is liable for the policyholder's share of the amount necessary to:
(1) pay the losses and necessary expenses incurred by the farm mutual insurance company; and
(2) maintain an adequate reserve or safety fund as determined by the farm mutual insurance company's directors;
while the policyholder's insurance policy is in effect.
(b) Notwithstanding subsection (a), a farm mutual insurance company shall limit a policyholder's contingent liability during any one (1) year to an amount not to exceed the limitation set forth in the farm mutual insurance company's bylaws. The limitation set forth in the farm mutual insurance company's bylaws under this subsection must be an amount equal to not less than three percent (3%) of the insurance carried by the policyholder.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-31
Assessment collection; verification of loss
Sec. 31. (a) A farm mutual insurance company shall collect an assessment from a policyholder in the manner prescribed by the farm mutual insurance company's bylaws.
(b) After a farm mutual insurance company that operates on a premium plus assessment basis receives:
(1) notice of a loss or damage to a policyholder's property; or
(2) a judgment against the farm mutual insurance company;
the directors of the farm mutual insurance company shall verify the loss, damage, or judgment and shall, subject to the limitation set forth in the farm mutual insurance company's bylaws under section 30 of this chapter, assess each policyholder an amount proportionate to the amount of risk the policyholder has with the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-32
Policyholder failure to pay assessment
Sec. 32. (a) If a policyholder is assessed and fails to pay the assessment, the farm mutual insurance company may, upon providing written notice of failure to pay:
(1) suspend the farm mutual insurance company's liability for

loss under the policyholder's insurance policy for the time during which the assessment is not paid; or
(2) cancel the policyholder's insurance policy if the assessment is not paid less than thirty (30) days after notice of the assessment is sent to the policyholder.
The farm mutual insurance company may deduct the assessment from the policyholder's deposit before returning the remainder of a deposit, if any, to the policyholder.
(b) If an assessment is paid by a policyholder after a farm mutual insurance company takes an action under subsection (a), the farm mutual insurance company may reinstate the policyholder's insurance policy effective beginning on the date on which the payment is received, but a deduction or credit may not be made to an assessment because of the suspension of the insurance policy.
(c) A farm mutual insurance company may file an action to compel a policyholder to pay an assessment.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-33
Policyholder liability after policy termination
Sec. 33. (a) A policyholder is not liable for an assessment of losses or expenses that are incurred by a farm mutual insurance company after the policyholder has terminated the policyholder's insurance policy.
(b) A former policyholder is not liable for an assessment for obligations incurred by a farm mutual insurance company before the policyholder terminated the insurance policy on which the assessment is made unless the farm mutual insurance company gives the former policyholder notice of the assessment less than one (1) year after the date of termination of the insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-34
Notice of premium plus assessment policy; civil actions; limitation
Sec. 34. (a) A premium plus assessment insurance policy must expressly and prominently state on the face page of the insurance policy that the insurance policy is a premium plus assessment insurance policy.
(b) A suit or action for a loss under a premium plus assessment insurance policy may not be commenced until:
(1) the loss is due in accordance with the premium plus assessment insurance policy; or
(2) not less than sixty (60) days after proof of loss was given to the farm mutual insurance company that issued the premium plus assessment insurance policy.
(c) Requirements that a policyholder must meet to sustain a legal cause of action under this section must be disclosed clearly and prominently on the face page of the premium plus assessment insurance policy.
(d) Notwithstanding IC 34-11-2-11, the statute of limitations for

a claim on a premium plus assessment insurance policy under this section is two (2) years after the date of the loss.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-35
Payment of losses and judgments; insufficient funds; assessments
Sec. 35. (a) A farm mutual insurance company that operates on a premium plus assessment basis must pay losses and judgments of the farm mutual insurance company from premiums received or amounts collected on promissory notes. The amount:
(1) deducted from a policyholder's premium paid; or
(2) demanded from a policyholder's promissory note;
must bear the same relationship to the total loss as the policyholder's total premium bears to the total premiums collected in the calendar year that the loss is incurred.
(b) If funds collected under subsection (a) are insufficient to cover a loss or judgment, the directors of the farm mutual insurance company may, subject to the limitation set forth in the farm mutual insurance company's bylaws under section 30 of this chapter, assess each policyholder in the same manner. However, a farm mutual insurance company may not assess policyholders more than one (1) time in a calendar year for losses incurred by the farm mutual insurance company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-36
Borrowing funds; assessment
Sec. 36. (a) A farm mutual insurance company may borrow money for the payment of accrued losses and expenses.
(b) A farm mutual insurance company that borrows money under subsection (a) shall assess policyholders the full amount necessary to fully repay the loan in the assessment immediately following the date the money is borrowed. Unless the commissioner authorizes a longer period, the assessment must be levied not more than twelve (12) months after the losses or expenses paid by the farm mutual insurance company through the loan are incurred.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-37
Policy cancellation; notice
Sec. 37. (a) A farm mutual insurance company may cancel, in whole or in part, a policyholder's insurance policy after giving the policyholder written notice of the cancellation as follows:
(1) The written notice must be delivered or mailed to the policyholder at the last known address of the policyholder.
(2) The written notice must specify the effective date of the cancellation.
(3) Upon request of the policyholder, the written notice must be accompanied by a written explanation of the specific reasons for the cancellation.     (b) A farm mutual insurance company shall provide the written notice specified in subsection (a) at least:
(1) ten (10) days before canceling the insurance policy, if the cancellation is for nonpayment of premium;
(2) twenty (20) days before canceling the insurance policy, if the cancellation occurs more than sixty (60) days after the date of issuance of the policy; and
(3) ten (10) days before canceling the insurance policy, if the cancellation occurs less than sixty-one (61) days after the date of issuance of the policy.
(c) If the insurance policy was procured by an independent insurance producer licensed in Indiana, the farm mutual insurance company shall deliver or mail notice of cancellation to the insurance producer not less than ten (10) days before the farm mutual insurance company delivers or mails the notice to the policyholder, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-38
Discontinuation of company
Sec. 38. A farm mutual insurance company may vote to discontinue operations and settle its affairs under IC 27-1-10.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-39
Misconduct; Class C felony
Sec. 39. A director, an officer, a member, an insurance producer, or an employee of a farm mutual insurance company who knowingly or intentionally, directly or indirectly, uses or employs, or allows another person to use or employ, money, funds, securities, or assets of the farm mutual insurance company for private profit or gain commits a Class C felony.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-40
Investment gain; policyholder surplus
Sec. 40. This article does not prohibit a farm mutual insurance company from doing the following:
(1) Distributing underwriting or investment gain to policyholders of a farm mutual insurance company.
(2) Accumulating a reasonable policyholder surplus for the payment of losses or other expenses.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-41
Election to be subject to Indiana insurance law
Sec. 41. (a) A farm mutual insurance company may elect to be subject to the provisions of IC 27-1, as provided by IC 27-1-11-1, with the rights, privileges, and franchises provided under IC 27-1.     (b) An election under subsection (a) becomes effective on the date of issuance of a new certificate of authority under IC 27-1-11-7.
(c) An insurance policy that is:
(1) issued or bound by a farm mutual insurance company that makes an election under subsection (a); and
(2) in effect on the date the election becomes effective;
is not invalidated by IC 27-1, but remains in full force and effect until expiration or termination of the insurance policy. However, IC 27-1 applies to an insurance policy described in this subsection beginning three (3) years after the date the election becomes effective.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-42
Exemption from regulation
Sec. 42. A company or association organized before January 1, 1870, that provides the kind of insurance described in this article and has not made an election under IC 27-5-1-14 (before its repeal) is not subject to this article unless the company or association elects to conduct the company's or association's business under this article by a resolution:
(1) adopted by the company's or association's board of directors or policyholders;
(2) filed with the commissioner; and
(3) approved by the commissioner.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-2-43
Administrative rules
Sec. 43. The commissioner may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.129-2003, SEC.8.



CHAPTER 3. STANDARD FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-3-1
Standard company; supplementation of chapter; limitation on types of insurance provided
Sec. 1. (a) This chapter supplements the requirements set forth for a standard company in IC 27-5.1-2.
(b) A standard company may not insure a policyholder of the farm mutual insurance company:
(1) against loss to a motor vehicle owned by the policyholder from peril;
(2) against liability resulting from the use of a motor vehicle owned by the policyholder;
(3) for property loss in connection with a specific loan or other credit transaction; or
(4) for personal, commercial, and farm liability.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-2
Powers; kinds of insurance coverage
Sec. 2. A standard company that is issued a certificate of authority under this article may:
(1) perform the business of insurance on:
(A) an assessable;
(B) a mutual; and
(C) a nonprofit;
basis;
(2) insure the property of policyholders of the standard company against loss or damage that is caused by:
(A) fire;
(B) windstorm;
(C) causes specified under an extended coverage provision; and
(D) other perils that are not specifically excluded in the policy form; and
(3) insure the property of policyholders of the standard company against:
(A) loss of use;
(B) loss of occupancy;
(C) loss of rents; and
(D) additional expenses;
that result from direct loss or damage to covered property.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-3
Company territory expansion; net retention per risk; investments
Sec. 3. (a) A standard company may not insure property located outside the standard company's territory, as described in the standard company's articles of incorporation, unless the standard company

meets the following requirements for expansion:
(1) A standard company with annual direct written premiums that total not less than one hundred thousand dollars ($100,000) may expand the territory in which the standard company insures property to not more than ten (10) counties if the expansion is approved by the affirmative vote of a majority of the standard company's:
(A) board of directors; or
(B) policyholders present and voting at a meeting of the policyholders.
(2) A standard company with annual direct written premiums that total not less than two hundred fifty thousand dollars ($250,000) may expand the territory in which the standard company insures property to more than ten (10) counties if the expansion is approved by the affirmative vote of a majority of the standard company's:
(A) board of directors; or
(B) policyholders present and voting at a meeting of the policyholders.
(b) The net retention per risk of a standard company may not exceed two-tenths percent (0.2%) of the standard company's insurance in force.
(c) A standard company shall make investments in accordance with IC 27-1-13-3.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-4
Policyholder surplus; reinsurance
Sec. 4. A standard company may issue an insurance policy insuring against loss or damage to property of a policyholder of the standard company from the perils specified in section 2 of this chapter in a county located in Indiana if the standard company maintains a policyholder surplus or reinsurance that the commissioner determines is sufficient to protect the financial stability of the standard company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-3-5
Annual statements
Sec. 5. (a) A standard company shall, not later than March 1, prepare and file with the commissioner an annual statement:
(1) that is on a form prescribed by the commissioner;
(2) that is verified by an affidavit of the:
(A) president; and
(B) secretary;
of the board of the standard company and individuals who are authorized to do business on behalf of the standard company; and
(3) that reflects the financial condition of the standard company as of the end of the calendar year immediately preceding the

date of the annual statement.
(b) An annual statement prepared and filed under subsection (a) must be presented at the annual meeting of the standard company.
(c) An annual statement filed under subsection (a) must be accompanied by the filing fee set forth under IC 27-1-3-15.
As added by P.L.129-2003, SEC.8.



CHAPTER 4. EXTENDED FARM MUTUAL INSURANCE COMPANIES

IC 27-5.1-4-1
Extended company requirements
Sec. 1. An extended company is subject to the requirements of IC 27-5.1-2 and this chapter.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-2
Companies existing on June 30, 2003; extended company election; amended certificate of authority
Sec. 2. (a) A farm mutual insurance company that was authorized to provide insurance in Indiana on June 30, 2003, may elect to obtain a certificate of authority as an extended company.
(b) An election under subsection (a) is made by:
(1) an affirmative vote by the board of directors of the farm mutual insurance company:
(A) on a resolution to convert to an extended company; and
(B) on an amendment of the articles of incorporation of the farm mutual insurance company; and
(2) filing:
(A) the resolution;
(B) the amended articles of incorporation; and
(C) other information that the commissioner considers necessary for review;
with the commissioner.
(c) The commissioner shall, upon:
(1) receiving a filing specified under subsection (b)(2); and
(2) determining that the farm mutual insurance company is in compliance with the requirements of this article and other applicable law;
issue an amended certificate of authority to the farm mutual insurance company authorizing the farm mutual insurance company as an extended company.
(d) A farm mutual insurance company, after receiving an amended certificate of authority under subsection (c):
(1) is subject to the requirements of this chapter; and
(2) may commence the business of insurance as an extended company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-3
Kinds of insurance coverage
Sec. 3. An extended company may:
(1) insure the property of policyholders of the extended company against loss or damage that is caused by:
(A) fire;
(B) windstorm;
(C) causes specified under an extended coverage provision;

and
(D) other perils that are specified in the policy form;
(2) insure the property of policyholders of the extended company against:
(A) loss of use;
(B) loss of occupancy;
(C) loss of rents; and
(D) additional expenses;
that result from direct loss or damage to covered property; and
(3) provide other kinds of insurance that are approved by the commissioner.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-4
Financial and reinsurance requirements
Sec. 4. An extended company shall comply with the following financial and reinsurance requirements if the extended company provides the types of insurance described in section 3 of this chapter:
(1) The extended company shall maintain a policyholder surplus as required under IC 27-1-6-15.
(2) The net retention per risk that an extended company may maintain may not exceed two-tenths percent (0.2%) of the extended company's insurance in force.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-5
Collections through assessments and premiums
Sec. 5. (a) An extended company:
(1) may collect a membership fee and an initial premium charge that are prescribed by the board of directors of the extended company; and
(2) shall collect, not less than annually, an amount that is sufficient to enable the extended company to:
(A) pay losses and expenses; and
(B) create and maintain a policyholder surplus in accordance with the articles of incorporation and bylaws of the extended company.
(b) Collections under subsection (a) are subject to the following requirements:
(1) Collections must be made through assessments or premiums charged by the extended company on certain insurance policies issued by the extended company as determined by the board of directors of the extended company.
(2) A policyholder that holds an insurance policy that is issued on a basis other than a premium basis:
(A) may be charged an advance assessment that is payable not later than the time at which the insurance policy is issued, as determined by the board of directors of the extended company; and
(B) may be assessed if a further assessment is required under

the articles of incorporation of the extended company.
(c) The terms and conditions of assessments made under this section must be clearly disclosed in the insurance policy.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-6
Policyholder surplus
Sec. 6. The following requirements apply to the policyholder surplus of an extended company:
(1) The articles of incorporation of the extended company must provide for the existence, maintenance, and use of the policyholder surplus.
(2) The policyholder surplus may be used only for the payment of losses and expenses considered necessary by the board of directors of the extended company.
(3) The existence or maintenance of the policyholder surplus does not relieve a policyholder of any assessment or other obligation that the:
(A) policyholder owes to the extended company; or
(B) extended company has levied against the policyholder.
(4) If the extended company is dissolved, the policyholder surplus must be treated in the same manner as any other asset of the extended company.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-7
Investments
Sec. 7. An extended company shall make investments in accordance with IC 27-1-13-3.
As added by P.L.129-2003, SEC.8.

IC 27-5.1-4-8
Annual statement
Sec. 8. (a) An extended company shall, not later than March 1, prepare and file with the commissioner an annual statement:
(1) that is on a form prescribed by the commissioner;
(2) that is verified by an affidavit of the:
(A) president; and
(B) secretary;
of the board of directors of the extended company; and
(3) that reflects the condition of the extended company as of the end of the calendar year immediately preceding the date of the annual statement.
(b) An annual statement prepared and filed under subsection (a) must be presented at the annual meeting of the extended company.
(c) An annual statement filed under subsection (a) must be accompanied by the filing fee set forth in IC 27-1-3-15.
As added by P.L.129-2003, SEC.8.






ARTICLE 6. REINSURANCE; INTERINSURANCE; RECIPROCAL INSURANCE

CHAPTER 1. REPEALED



CHAPTER 1.1. REINSURANCE

IC 27-6-1.1-1
Definitions
Sec. 1. As used in this chapter:
"Accepting insurer" means the insurer that is a party to a reinsurance transaction and that reinsures insurance, annuity, and endowment risks or liabilities of another insurer.
"Assumption reinsurance" means a transaction in which one (1) insurer assumes all or a portion of the insurance, annuity, and endowment risks or liabilities of another insurer and thereby becomes directly and primarily liable to the insured, beneficiary, or policyholder under the policies and contracts subject to the reinsurance transaction.
"Ceding insurer" means the insurer that is a party to a reinsurance transaction and whose insurance, annuity, and endowment risks or liabilities are reinsured.
"Indemnity reinsurance" means a transaction in which one (1) insurer agrees to indemnify another insurer for all or a portion of the insurance, annuity, and endowment risks or liabilities of the ceding insurer.
As added by P.L.260-1983, SEC.1.



CHAPTER 2. FARMERS' MUTUAL INSURANCE COMPANIES.ADDITIONAL REINSURANCE

IC 27-6-2-1
Authorization
Sec. 1. Every farm mutual insurance company authorized on or after March 11, 1955, to make the kinds of insurance and reinsurance permitted under and pursuant to the provisions of IC 27-5.1-2 is hereby authorized to write, make, or take, in addition to the kinds of reinsurance authorized under IC 27-5.1-2, any kind or kinds of reinsurance on lines of insurance or hazards which they cede and shall not write, make, or take reinsurance on any hazard or lines of insurance that they do not themselves cede to other reinsurers.
(Formerly: Acts 1955, c.330, s.1.) As amended by P.L.252-1985, SEC.211; P.L.129-2003, SEC.10.

IC 27-6-2-2
Construction of acts
Sec. 2. The rights and powers conferred in this chapter shall be supplemental and in addition to those conferred by law as of March 11, 1955, upon such farm mutual insurance companies.
(Formerly: Acts 1955, c.330, s.2.) As amended by P.L.252-1985, SEC.212; P.L.129-2003, SEC.11.



CHAPTER 3. RECIPROCAL EXCHANGE MAY REINSURE

IC 27-6-3-1
Authorization
Sec. 1. From and after April 1, 1963, any reciprocal exchange authorized to make insurance under the provisions of IC 27-1 may be authorized to reinsure any other reciprocal exchange or insurance company authorized to make insurance pursuant to the provisions of IC 27-1, under the same regulations and restrictions as are applicable to insurance companies authorized to make insurance pursuant to IC 27-1.
(Formerly: Acts 1963, c.313, s.1.) As amended by P.L.252-1985, SEC.213.



CHAPTER 4. REINSURANCE.EFFECT ON WORKER'S COMPENSATION INSURERS

IC 27-6-4-1
Construction of act
Sec. 1. Nothing in IC 27-6-6-3, IC 27-6-6-6, or IC 27-6-6-7 shall be construed to annul, restrict, or in any manner interfere with the licensing and supervision of mutual insurance associations and reciprocal associations formed and operating on or before January 1, 1991, solely for the writing of worker's compensation insurance as provided under IC 22-3.
(Formerly: Acts 1963, c.315, s.4.) As amended by P.L.252-1985, SEC.214; P.L.28-1988, SEC.82; P.L.170-1991, SEC.27.



CHAPTER 5. FEDERAL REINSURANCE

IC 27-6-5-1
Cooperation with United States; report
Sec. 1. (a) In order to obtain for the citizens of the state of Indiana and for their insurers the benefit of federal reinsurance against property losses resulting from riots and civil disorders, as provided in the Urban Property Protection and Reinsurance Act of 1968 (12 U.S.C. 1749bbb et seq.), the state of Indiana is hereby authorized to cooperate with the United States government and its Secretary of Housing and Urban Development. The Indiana insurance commissioner is hereby designated as the state agency to cooperate with the federal government pursuant to that act.
(b) The insurance commissioner shall annually report to the general assembly on the statewide plan to assure fair access to insurance requirements (FAIR plan, as provided in 12 U.S.C. 1749bbb-3). The report must be submitted no later than November 1 of each year. The report must contain information concerning the classes of coverage provided under the plan during the preceding year and any other information requested by the general assembly. The report must be in an electronic format under IC 5-14-6.
(Formerly: Acts 1969, c.429, s.1.) As amended by P.L.252-1985, SEC.215; P.L.162-1988, SEC.1; P.L.28-2004, SEC.167.

IC 27-6-5-2
Appropriations
Sec. 2. There is hereby appropriated to the insurance commissioner of the state of Indiana from any moneys in the general fund of the state not otherwise appropriated the amount of money, if any, which may be required to maintain the availability of federal reinsurance in the state of Indiana pursuant to the federal act referred to in section 1 of this chapter, up to a maximum amount in a current year of five percent (5%) of the aggregate property insurance premiums earned in Indiana during the preceding calendar year on those lines of insurance reinsured by the Secretary in Indiana during a current year, said amount to be ordered by the said insurance commissioner to be paid to the Secretary of Housing and Urban Development as provided in the said federal act.
(Formerly: Acts 1969, c.429, s.2.) As amended by P.L.252-1985, SEC.216.



CHAPTER 6. INTERINSURANCE

IC 27-6-6-1
Subscribers; authority to exchange reciprocal or interinsurance contracts; title insurance exception
Sec. 1. Individuals, partnerships, limited liability companies, and corporations of this state, hereby designated "subscribers," are hereby authorized to exchange reciprocal or interinsurance contracts with each other or with individuals, partnerships, limited liability companies, and corporations of other states and countries, providing indemnity among themselves from any loss which may be insured against under the fire or casualty classifications as authorized by the insurance laws of this state, except title insurance.
(Formerly: Acts 1919, c.102, s.1; Acts 1967, c.232, s.1.) As amended by P.L.8-1993, SEC.421.

IC 27-6-6-2
Execution of contracts; attorneys; location of office of attorney
Sec. 2. Such contracts may be executed by an attorney, agent or other representative, herein designated "attorney," duly authorized and acting for such subscribers. The office or offices of such attorney may be maintained at such place or places as may be designated by the subscribers in the power of attorney.
(Formerly: Acts 1919, c.102, s.2.)

IC 27-6-6-3
Declaration of subscribers
Sec. 3. Such subscribers so contracting among themselves shall, through their attorney, file with the insurance department a declaration verified by the oath of such attorney, or where such attorney is a corporation, by the oath of a chief officer thereof, setting forth the following:
(a) The name or title adopted by such subscribers proposing to exchange such indemnity contracts. Such name or title shall not be so similar to any other name or title previously adopted by a similar organization or by any insurance corporation or association as in the opinion of the insurance department is likely to result in confusion or deception.
(b) The kind or kinds of insurance to be effected or exchanged.
(c) A copy of the form of policy contract or agreement under or by which such insurance is to be effected or exchanged.
(d) A copy of the form of power of attorney or other authority of such attorney under which such insurance is to be effected or exchanged; provided, that a copy of any amendment to or substitution of such form shall be filed with the insurance department prior to its use.
(e) The location of the office or offices from which such contracts or agreements are to be issued.
(f) That applications have been made for indemnity upon at

least one hundred (100) separate risks aggregating not less than one and one-half million dollars ($1,500,000) as represented by executed contracts or bona fide applications to become concurrently effective in the case of fire insurance, and in the case of automobile insurance, executed contracts or bona fide applications for indemnity upon two hundred and fifty (250) separate risks aggregating not less than one and one-half million dollars ($1,500,000) or any or all classes of automobile insurance effected by said subscriber through said attorney.
(g) That there is in the possession of such attorney and available for the payment of losses, assets conforming to the requirements of section 6 of this chapter.
(h) A financial statement under oath in form prescribed for the annual statement.
(i) The instrument authorizing service of process as provided for in this chapter.
(Formerly: Acts 1919, c.102, s.3; Acts 1963, c.315, s.1; Acts 1967, c.232, s.2.) As amended by P.L.252-1985, SEC.217.

IC 27-6-6-4
Instrument authorizing service of process on subscriber's agent; procedure for service
Sec. 4. (a) Concurrently with the filing of the declaration provided for by the terms of section 3 of this chapter, the attorney (as defined in section 2 of this chapter) shall file with the department of insurance, state of Indiana, an instrument in writing, executed by him for said subscribers, conditioned that, upon the issuance of a certificate of authority provided for in section 9 of this chapter, service of process may be had upon the individual resident of Indiana, corporate resident of Indiana, or authorized Indiana insurer, appointed by the subscribers as the subscribers' agent for service of process in all suits in this state arising out of such policies, contracts, or agreements, which service shall be valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through such attorney.
(b) Service of process under subsection (a) shall be made by delivering to the subscribers' agent two (2) copies of process with a complaint attached.
(c) It shall be the duty of the subscribers' agent, upon service, to promptly send one (1) copy of such summons, by registered letter, to the attorney specified in subsection (a) and to file the other copy of summons in the office of the subscribers' agent.
(Formerly: Acts 1919, c.102, s.4; Acts 1967, c.232, s.3.) As amended by P.L.252-1985, SEC.218; P.L.130-1994, SEC.40; P.L.116-1994, SEC.52; P.L.268-1999, SEC.15.

IC 27-6-6-5
Statement of maximum amount of single fire insurance risk; limitation on amount assumed
Sec. 5. There shall be filed with the department of insurance, state

of Indiana, by such attorney, whenever the department of insurance shall so require, a statement under oath of such attorney, showing, in the case of fire or casualty classifications as authorized by the insurance laws of Indiana, except title insurance, the maximum amount of indemnity upon a single risk, and no reciprocal shall assume on any single fire or casualty classifications as authorized by the insurance laws of Indiana, except title insurance, risk in an amount greater than ten percent (10%) of the net worth of the reciprocal.
(Formerly: Acts 1919, c.102, s.5; Acts 1967, c.232, s.4.) As amended by P.L.116-1994, SEC.53; P.L.255-1995, SEC.6.

IC 27-6-6-6
Assets and reserves
Sec. 6. There shall at all times be maintained as assets a sum in cash or securities of the kind designated by the laws of the state where the principal office is located for the investment of funds of insurance companies, doing the same kinds of business, amounting to fifty per cent (50%) of the net annual deposits, collected, and credited to the accounts of subscribers on policies having one (1) year or less to run and pro rata on those for longer periods; in addition to which there shall be maintained in cash or such securities assets sufficient to discharge all liabilities on all outstanding losses arising under policies issued, same to be calculated on the basis of net premiums or deposits as in this section defined and in accordance with the laws of the state relating to similar reserves for companies insuring similar risks. For the purpose of computing said reserves and assets, net deposits shall be construed to mean the payments of subscribers collected or in the course of collection after deducting therefrom the amounts provided in the subscribers' agreement for expenses except payments or credits to the attorney-in-fact. If at any time the assets so held in cash or such securities shall be less than required above, or be less than three hundred thousand dollars ($300,000), the subscribers or their attorney for them shall make up the deficiency within thirty (30) days after notice from the department of insurance so to do: Provided, however, That as to reciprocal or interinsurance exchanges now licensed and authorized to do business in Indiana, the alternative minimum of cash or securities required to be held shall be one hundred thousand dollars ($100,000).
(Formerly: Acts 1919, c.102, s.6; Acts 1963, c.315, s.2; Acts 1967, c.232, s.5.)

IC 27-6-6-7
Annual financial report; examination; acceptance of examination of another state
Sec. 7. Such attorney shall, within the time limited for filing the annual statement by insurance companies transacting the same kind of business, make a report under oath to the insurance department for each calendar year showing the financial condition of affairs at the

office where such contracts are issued and shall furnish such additional information and reports as may be required. The business affairs, records, and assets of any such organization shall be subject to examination by the insurance department at any reasonable time, and such examination shall be at the expense of the organization examined. Where the principal office of the attorney is located in another state, the insurance department may in lieu of the examination provided for in this section, accept a certified copy of the report of examination made by the insurance department of the state where the principal office is located.
(Formerly: Acts 1919, c.102, s.7; Acts 1963, c.315, s.3; Acts 1967, c.232, s.6.)

IC 27-6-6-8
Right of domestic corporation to exchange contracts
Sec. 8. Any corporation now or hereafter organized under the laws of this state, shall, in addition to the rights, powers and franchises specified in its articles of incorporation, have full power and authority, as a subscriber, to exchange insurance contracts of the kind and character herein mentioned. The right to exchange such contracts is hereby declared to be incidental to the purposes for which such corporations are organized and as much granted as the rights and powers expressly conferred.
(Formerly: Acts 1919, c.102, s.8.)

IC 27-6-6-9
Certificate of authority
Sec. 9. Upon compliance with the requirements of this chapter, the insurance department shall issue a certificate of authority or a license to the attorney authorizing him to make such contracts of insurance and shall contain the name of the attorney, the location of the principal office, and the name or the designation under which such contracts of insurance are issued. Such license shall be renewed annually, upon a showing that the standard of solvency required in this section has been maintained and all fees and taxes required have been paid; provided, no certificate of authority shall be issued under this section unless and until the subscribers and the attorney shall have complied with the same character and fitness qualifications, plan of operation, and standards for officers and directors as is required of stock and mutual insurance companies under this title.
(Formerly: Acts 1919, c.102, s.9; Acts 1967, c.232, s.7.) As amended by P.L.252-1985, SEC.219.

IC 27-6-6-10
Violations
Sec. 10. An attorney who exchanges a contract of insurance of the kind and character specified in this chapter, or solicits or negotiates any application for such a contract, without complying with this chapter, commits a Class C infraction. For the purpose of organization and upon issuance of permit by the insurance

department, powers of attorney and applications for such contracts may be solicited without compliance with this chapter, but a person may not make or issue any such contracts until this chapter is complied with.
(Formerly: Acts 1919, c.102, s.10; Acts 1967, c.232, s.8.) As amended by Acts 1978, P.L.2, SEC.2722.

IC 27-6-6-11
Refusal, suspension, or revocation of certificate of authority
Sec. 11. In addition to the penalties in section 10 of this chapter and where not otherwise provided, the penalty for failure or refusal to comply with any or all of the terms and provisions of this chapter, upon the part of the attorney, shall be the refusal, suspension, or revocation of certificate of authority or license by the insurance department, after due notice and opportunity for hearing has been given such attorney, so that he may appear and show cause why such action should not be taken.
(Formerly: Acts 1919, c.102, s.11; Acts 1967, c.232, s.9.) As amended by P.L.252-1985, SEC.220.

IC 27-6-6-12
Taxation
Sec. 12. In lieu of all other taxes, licenses or fees, state or local, such attorney shall pay annually, on account of the transaction of such business in this state, the same taxes, licenses and fees as are required to be paid by mutual insurance companies with principal office similarly located and transacting the same kind of business. In the application of the retaliatory law, the taxes and fees exacted by another state from an exchange with principal office in Indiana shall apply.
(Formerly: Acts 1919, c.102, s.12.)

IC 27-6-6-13
Terms inserted in policy; conformity to state law
Sec. 13. The attorney may insert in any form of policy prescribed by the laws of this state any provisions or conditions required by the plan of reciprocal or interinsurance, Provided That same shall not be inconsistent with or in conflict with the law of this state. Such policy in lieu of conforming to the language and form prescribed by such law, shall be held to conform thereto in substance if such policy includes a provision or endorsement reciting that the policy shall be construed as if in the language and form prescribed by such law. Any such endorsement shall first be filed with the insurance department.
(Formerly: Acts 1919, c.102, s.13; Acts 1967, c.232, s.10.)

IC 27-6-6-14
Application of state insurance law
Sec. 14. Except as herein provided, no law of this state relating to insurance shall apply to the exchange of indemnity contracts described herein, unless they are specifically mentioned therein. (Formerly: Acts 1919, c.102, s.14.)

IC 27-6-6-15
Loans or advances; purposes; repayment; approval; interest rate; restrictions
Sec. 15. The attorney for the subscribers at a reciprocal or interinsurance exchange organized under this law may on behalf of the subscribers borrow or assume a loan or advance for the repayment of a sum of money sufficient to defray the reasonable expenses in the establishment of such an exchange or to enable the attorney for the subscribers at the exchange to comply with any requirement of the law or as a guarantee fund upon agreement. The borrowing or assumption shall first be submitted to and approved by the department, and shall be repaid only out of the surplus, earnings or profits at the exchange with the approval of the department. The department shall withhold its approval of any repayment whenever in its judgment the financial condition of the attorney for the subscribers at such exchange shall warrant, but shall not withhold its approval if after the repayment the attorney-in-fact for subscribers at the exchange shall have and be in possession of a surplus equal to ten percent (10%) or more of the gross annual premium of the subscribers. Any such loan or advance shall not form a part of the legal liabilities of the attorney for the subscribers at the exchange but until repaid, all statements published by the attorney for the subscribers or filed with the department, shall show the amount thereof then remaining unpaid. However, this section shall not be construed as an extension of the liability of any subscriber beyond that expressly provided for in the subscribers' agreement or power of attorney. The per annum interest rate on any loan or advance shall not exceed three-quarters of one percent (.75%) above the prevailing prime bank rate charged by national banks and banks chartered by the state of Indiana with their principal offices in Indiana, or ten percent (10%), whichever is less. The department shall establish the prevailing prime bank rate for each calendar quarter equal to this rate for the first working day of the subsequent calendar quarter. The prime bank rate for any bank on a given day is the rate of interest it charges on unsecured loans made that day to its most credit-worthy customers. In establishing the prevailing prime bank rate the department may use the prime bank rate charged by the fifteen (15) largest banks with their principal offices in Indiana, or such other number as the department deems adequate. The total amount of interest shall be calculated on a three hundred sixty (360) day basis.
(Formerly: Acts 1919, c.102, s.14a; Acts 1967, c.232, s.11.) As amended by Acts 1977, P.L.287, SEC.1.



CHAPTER 7. LAWSUITS CONCERNING INTERINSURANCE.PROCEDURE

IC 27-6-7-1
Actions by or against attorney in fact for subscribers; effect of judgment
Sec. 1. All suits with reference to any matter or claim arising out of, or having any connection with any contract or agreement issued or executed, or any obligation or liability incurred at any reciprocal or interinsurance exchange, shall be brought only by, or against, the attorney in fact for subscribers at said reciprocal or interinsurance exchange, and any judgment obtained or rendered against said attorney in fact, as such, shall be valid and binding on all subscribers exchanging reciprocal or interinsurance contracts through such attorney in fact at said exchange, to the extent to which such subscribers are obligated or may be obligated.
(Formerly: Acts 1937, c.35, s.1.)



CHAPTER 8. PROPERTY AND CASUALTY INSURANCE AND GUARANTY ASSOCIATION LAW

IC 27-6-8-1
Short title
Sec. 1. (Short Title) This chapter may be cited as the "Indiana Insurance Guaranty Association Law of 1971."
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-2
Purpose
Sec. 2. (Purpose) The purpose of this chapter is to provide a mechanism for the payment of claims under certain insurance policies to avoid excessive delay in payment and to avoid excessive financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of this protection among insurers.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-3
Scope
Sec. 3. This chapter applies to all kinds of direct insurance except:
(1) life, annuity, health, or disability insurance;
(2) mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;
(3) fidelity or surety bonds, or any other bonding obligations;
(4) credit insurance, vendors' single interest insurance, or collateral protection insurance or similar insurance with the primary purpose of protecting the interests of a creditor arising out of a creditor-debtor transaction;
(5) warranty or service contract insurance;
(6) title insurance;
(7) ocean marine insurance;
(8) a transaction between a person or an affiliate of a person and an insurer or an affiliate of an insurer that involves the transfer of investment or credit risk without a transfer of insurance risk;
(9) insurance provided by or guaranteed by a government entity; and
(10) insurance written on a retroactive basis to cover known losses for which a claim has already been made and the claim is known to the insurer at the time the insurance is bound.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.163-1988, SEC.1; P.L.31-1988, SEC.20.

IC 27-6-8-4
Definitions
Sec. 4. As used in this chapter, unless otherwise provided:
(1) The term "account" means any one (1) of the three (3)

accounts created by section 5 of this chapter.
(2) The term "association" means the Indiana Insurance Guaranty Association created by section 5 of this chapter.
(3) The term "commissioner" means the commissioner of insurance of this state.
(4) The term "covered claim" means an unpaid claim which arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this chapter applies issued by an insurer, if the insurer becomes an insolvent insurer after the effective date (January 1, 1972) of this chapter and (a) the claimant or insured is a resident of this state at the time of the insured event or (b) the property from which the claim arises is permanently located in this state. "Covered claim" shall be limited as provided in section 7 of this chapter, and shall not include (1) any amount due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation recoveries or otherwise. However, a claim for any such amount, asserted against a person insured under a policy issued by an insurer which has become an insolvent insurer, which if it were not a claim by or for the benefit of a reinsurer, insurer, insurance pool or underwriting association, would be a "covered claim" may be filed directly with the receiver or liquidator of the insolvent insurer, but in no event may any such claim be asserted in any legal action against the insured of such insolvent insurer; nor (2) any supplementary obligation including but not limited to adjustment fees and expenses, attorney fees and expenses, court costs, interest and bond premiums, whether arising as a policy benefit or otherwise, prior to the appointment of a liquidator; nor (3) any unpaid claim that is not both filed within one (1) year after an order of liquidation and permitted to share in liquidation distributions under IC 27-9-3-33 if the insolvent insurer is a domestic insurer or in accordance with the applicable provisions of the law of the state of domicile if the insolvent insurer is not a domestic insurer; nor (4) any claim by a person whose net worth at the time an insured event occurred was more than five million dollars ($5,000,000); nor (5) a claim against a person insured by an insolvent insurer if the person's net worth at the time an insured event occurred was more than fifty million dollars ($50,000,000); nor (6) any claim by a person who directly or indirectly controls, is controlled, or is under common control with an insolvent insurer on December 31 of the year before the order of liquidation. All covered claims filed in the liquidation proceedings shall be referred immediately to the association by the liquidator for processing as provided in this chapter.
(5) The term "insolvent insurer" means (a) a member insurer holding a valid certificate of authority to transact insurance in this state either at the time the policy was issued or when the insured event occurred and (b) against whom a final order of liquidation, with a finding of insolvency, to which there is no

further right of appeal, has been entered by a court of competent jurisdiction in the company's state of domicile. "Insolvent insurer" shall not be construed to mean an insurer with respect to which an order, decree, judgment or finding of insolvency whether preliminary or temporary in nature or order to rehabilitation or conservation has been issued by any court of competent jurisdiction prior to January 1, 1972 or which is adjudicated to have been insolvent prior to that date.
(6) The term "member insurer" means any person who is licensed or holds a certificate of authority under IC 27-1-6-18 or IC 27-1-17-1 to transact in Indiana any kind of insurance for which coverage is provided under section 3 of this chapter, including the exchange of reciprocal or inter-insurance contracts. The term includes any insurer whose license or certificate of authority to transact such insurance in Indiana may have been suspended, revoked, not renewed, or voluntarily surrendered. A "member insurer" does not include farm mutual insurance companies organized and operating pursuant to IC 27-5.1 other than a company to which IC 27-5.1-2-6 applies.
(7) The term "net direct written premiums" means direct gross premiums written in this state on insurance policies to which this chapter applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct premiums written" does not include premiums on contracts between insurers or reinsurers.
(8) The term "person" means an individual, corporation, limited liability company, partnership, reciprocal or inter-insurance exchange, association, or voluntary organization.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.1.) As amended by Acts 1977, P.L.281, SEC.5; P.L.163-1988, SEC.2; P.L.8-1993, SEC.422; P.L.255-1995, SEC.7; P.L.129-2003, SEC.12.

IC 27-6-8-5
Creation of the association
Sec. 5. There is created a nonprofit unincorporated legal entity to be known as the Indiana Insurance Guaranty Association (referred to in this chapter as the "association"). All insurers defined as member insurers in section 4(6) of this chapter shall be and remain members of the association as a condition of their authority to transact insurance in this state. The association shall perform its functions under a plan of operation established and approved under section 8 of this chapter and shall exercise its powers through a board of directors established under section 6 of this chapter. For purposes of administration and assessment, the association shall be divided into three (3) separate accounts:
(1) The worker's compensation insurance account.
(2) The automobile insurance account.
(3) The account for all other insurance to which this chapter applies.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by

P.L.252-1985, SEC.221; P.L.28-1988, SEC.83.

IC 27-6-8-6
Board of directors
Sec. 6. (a) The board of directors of the association shall consist of nine (9) member insurers one (1) of whom shall be selected by or from among each of the following groups representative of member insurers, such selection to be subject to the approval of the commissioner:
(1) One (1) person representing the American Insurance Association.
(2) One (1) person representing the Alliance of American Insurers.
(3) One (1) person representing the National Association of Independent Insurers.
(4) One (1) person representing the National Association of Mutual Insurance Companies.
(5) One (1) person representing the Insurance Institute of Indiana.
(6) Three (3) persons representing the:
(A) domestic stock companies;
(B) domestic mutual companies; or
(C) domestic reciprocal insurers;
with not more than two (2) persons representing any category.
(7) One (1) person representing independent unaffiliated stock, fire, and casualty companies to be appointed by the commissioner.
(b) Not more than one (1) member insurer in a group of insurers under the same management or ownership shall serve as a director at the same time.
(c) Directors shall serve such terms as shall be established in the plan of operation.
(d) Vacancies on the board shall be filled for the remaining period of the term in the same manner as the initial selection.
(e) If no directors are selected by March 1, 1972, the commissioner may appoint the initial members of the board of directors.
(f) In approving selections to the board, the commissioner shall consider among other things whether all member insurers are fairly represented.
(g) Directors may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.252-1985, SEC.222; P.L.233-1999, SEC.6 and P.L.268-1999, SEC.16.

IC 27-6-8-7
Powers and duties of the association
Sec. 7. (a) The association shall:
(i) Be obligated to the extent of the covered claims as defined

herein existing at the time of the order of liquidation or arising within thirty (30) days after the order of liquidation, or before the policy expiration date if less than thirty (30) days after the determination, or before the insured replaces the policy or causes its cancellation, if he does so within thirty (30) days of the determination. This obligation shall include only that amount of each covered claim which is less than one hundred thousand dollars ($100,000). In no event shall the association be obligated to a policyholder or claimant in an amount in excess of the applicable limits provided in the policy from which the claim arises, nor shall the association be obligated in an amount in excess of three hundred thousand dollars ($300,000) per policy for all claims arising out of one (1) occurrence. The return of unearned premium is limited to the lesser of: eighty percent (80%) of the paid but unearned premium; or six hundred fifty dollars ($650) multiplied by the number of months or partial months remaining in the policy term, not to exceed twelve (12) months.
(1) In the case of claims arising from bodily injury, sickness, or disease, including death resulting therefrom, except claims under IC 22-3 or similar state or federal laws providing benefits for occupational injury or disease, the amount for which the association shall be obligated shall not exceed the claimant's reasonable expenses incurred for necessary medical, surgical, x-ray, and dental services, including prosthetic devices and necessary ambulance, hospital, professional nursing, and funeral services, and any amounts actually lost by reason of the claimant's inability to work and earn wages or salary or their equivalent that would otherwise have been earned in the normal course of such injured claimant's employment, to which may be added at the discretion of the association a sum not to exceed one thousand dollars ($1,000) for all other costs and expenses incurred by the claimant prior to the insolvency. In the case of a claim for wrongful death, the foregoing obligation of the association shall, in addition to the limits set forth above, be subject to the limitations provided by the wrongful death statutes of the state. Such amounts which are legally payable because of the death of a claimant shall be paid to the claimant's estate, to the claimant's father or mother or guardian, to the surviving spouse or children, or to the next of kin as set out in IC 34-23-1 and IC 34-23-2.
The amount for which the association shall be obligated may also include payments in fact made to others, not members of claimant's household, which were reasonably incurred to obtain from such other persons ordinary and necessary services for the production of income in lieu of those services the claimant would have performed for himself had he not been injured.
In the case of claims arising from bodily injury, sickness, or disease, including those in which death results, under IC 22-3 or similar state or federal laws providing benefits for occupational injury or disease, the association is obligated only to the extent provided under IC 22-3.
(2) A third party having a covered claim against any insured of an

insolvent member insurer may file such claim in the liquidation proceeding under IC 27-9-3 if such insolvent member insurer is a domestic insurer and pursuant to the applicable provisions of law of the state of domicile if such insolvent member insurer is not a domestic insurer. The liquidator shall immediately refer said claim to the association to process as provided in this chapter unless the claimant shall within thirty (30) days from the date of filing said claim in the liquidation proceeding, file with the commissioner as liquidator a written demand that said claim be processed in liquidation proceedings as a claim not covered by this chapter.
(ii) Be deemed the insurer to the extent of its obligation on the covered claims as limited by this chapter and to this extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent, including those relating to reinsurance contracts and treaties entered into by the insolvent insurer. However, the association's obligation to defend any insured of the insolvent insurer or to indemnity against the costs of such defense terminates as soon as the claimant or claimants have been paid all benefits that they are entitled to under this chapter.
(iii) Allocate claims paid and expenses incurred among the three (3) accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligation of the association under paragraph (i) of this subsection subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examination under IC 27-6-8-12 and other expenses authorized by this chapter. The assessments of each member insurer shall be on a uniform percentage basis in the proportion that the net direct written premiums in this state of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account. However, in addition to the pro rata assessments already described, an assessment may be made against each member insurer in a stated amount up to fifty dollars ($50) per year for the purpose of paying the administrative expenses of the association. There shall be no assessment for any account so long as assets held in such account are sufficient to cover all estimated payments for liquidation in process under such account. Each member insurer shall be notified of the assessment not later than thirty (30) days before it is due. No member insurer may be assessed in any year on any account an amount greater than one percent (1%) of that member insurer's net direct written premiums in this state for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any one (1) year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause

the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. However, during the period of deferment no dividends shall be paid to shareholders or policyholders by a company whose assessment has been deferred. A deferred assessment shall be paid when such payment will not reduce capital or surplus below required minimums. Such payments shall be refunded to those companies whose assessments were increased as the result of such deferment, or at the option of any such company, shall be credited to future assessments against such company.
(iv) Investigate, adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insured were parties to determine the extent to which such settlements, releases, and judgments may be properly contested, and as appropriate to contest them.
(v) Notify such persons as the commissioner directs under IC 27-6-8-9(b)(i).
(vi) Handle claims through its employees or through one (1) or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the commissioner, but such designation may be declined by a member insurer.
(vii) Reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and shall pay the other expenses of the association authorized by this chapter. Any unreimbursed obligation of the association to a member insurer designated a servicing facility shall constitute an admitted asset of such member insurer.
(viii) Be entitled to and permitted to examine all claims, files, and records of an insolvent insurer at such times and to such extent as necessary or appropriate to obtain information regarding covered claims individually and in the aggregate, and to establish such procedures as appropriate to obtain prompt notice of all covered claims and information pertaining thereto during the course of liquidation.
(b) The association may:
(i) Appear in, defend, and appeal any action on a covered claim but it shall have no obligation to pay any amount in excess of the provisions of IC 27-6-8-7.
(ii) Employ or retain such persons as are necessary to handle claims and perform other duties of the association.
(iii) Borrow funds necessary to effect the purposes of this chapter in accord with the plan of operation.
(iv) Sue or be sued.
(v) Negotiate and become a party to any contracts as are necessary to carry out the purpose of this chapter.
(vi) Perform such other acts as are necessary or proper to

effectuate the purpose of this chapter.
(vii) Refund to the then member insurers in proportion to the contribution of each such member insurer to that account that amount by which the assets of the account exceed the liabilities if, at the end of the calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year, provided that the association may retain as a reserve fund from the excess of the assets over liabilities at the end of any calendar year an amount not to exceed ten percent (10%) of such excess assets of such account. Any such reserve fund or earnings from its investment shall be used only for the payment of covered claims and authorized association expenses. Upon appropriate action by the board of directors such reserve fund shall be refunded to the then member insurers in proportion to the total contribution of each such member insurer to such account.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1975, P.L.280, SEC.2.) As amended by Acts 1977, P.L.281, SEC.6; P.L.163-1988, SEC.3; P.L.3-1990, SEC.95; P.L.1-1998, SEC.150.

IC 27-6-8-8
Plan of operation
Sec. 8. (a)(i) The association shall submit to the commissioner a plan of operation and any amendments thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and amendments thereto shall become effective upon approval in writing by the commissioner.
(ii) If the association fails to submit a suitable plan of operation by March 31, 1972, or if at any time thereafter the association fails to submit suitable amendments to the plan, the commissioner shall, after notice and hearing, adopt and promulgate reasonable rules as are necessary or advisable to effectuate the provisions of this chapter. Such rules shall continue in force until modified by the commissioner or superseded by a plan submitted by the association and approved by the commissioner.
(b) All member insurers shall comply with the plan of operation.
(c) The plan of operation shall:
(i) Establish the procedures whereby all the powers and duties of the association under section 7 of this chapter will be performed.
(ii) Establish procedures for handling assets of the association.
(iii) Establish the amount and method of reimbursing members of the board of directors under section 6 of this chapter.
(iv) Establish procedures by which claims may be filed with the association by the liquidator and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the association or its agent and a list of these claims shall be periodically submitted to the association or similar organization in another state by the receiver or liquidator.         (v) Establish regular places and times for meetings of the board of directors.
(vi) Establish procedures for records to be kept of financial transactions of the association, its agents, and the board of directors.
(vii) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the commissioner within thirty (30) days after the action or decision.
(viii) Establish the procedures whereby selections for the board of directors will be submitted to the commissioner.
(ix) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.
(d) The plan of operation may provide that any or all powers and duties of the association, except those under section 7(a)(iii) and 7(b)(iii) of this chapter, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two (2) or more states. Such a corporation, association, or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the association. A delegation under this subsection shall take effect only with the approval of both the board of directors and the commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.252-1985, SEC.223.

IC 27-6-8-9
Powers and duties of commissioner
Sec. 9. (a) The commissioner shall:
(i) Notify the association of the existence of an insolvent insurer not later than three (3) working days after the commissioner receives an order of liquidation.
(ii) Upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.
(b) The commissioner may:
(i) Require that the association notify the insureds of the insolvent insurer and any other interested parties of the order of liquidation and of their rights under this chapter. This notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation in all counties in which the insolvent insurer transacted insurance business shall be sufficient.
(ii) Require each insurance producer of the insolvent insurer to give prompt written notice by first class mail of such insolvency and the rights of the insured under this chapter to each insured

of the insolvent insurer for whom the insurance producer is insurance producer of record, at such insured's last known address.
(iii) Suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this state of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the commissioner may levy a fine on any member insurer which fails to pay an assessment when due. The fine shall not exceed five percent (5%) of the unpaid assessment per month, except that no fine shall be less than one hundred dollars ($100) per month.
(iv) Revoke the designation of any servicing facility if the commissioner finds claims are being handled unsatisfactorily.
(v) Any final action or order of the commissioner under this chapter shall be subject to judicial review in a court of competent jurisdiction.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.163-1988, SEC.4; P.L.178-2003, SEC.41.

IC 27-6-8-10
Effect of paid claims
Sec. 10. (Effect of Paid Claims) (a) Any person recovering under this chapter shall be deemed to have assigned the person's rights under the policy to the association to the extent of the person's recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as the person would have been required to cooperate with the insolvent insurer. The association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments previously made and no assessment shall be thereafter made for the purpose of reimbursing the association.
(b) The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the association or a similar organization in another state functioning pursuant to IC 27-6-8-8(d). The court having jurisdiction shall grant such claims priority equal to that which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer. The expenses of the association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.
(c) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the

association which shall preserve the rights of the association against the assets of the insolvent insurer.
(d) The association shall have a right to recover from the insurance producer of record any part of the paid claim for unearned premium that represents unearned commission to the insurance producer.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.7; P.L.178-2003, SEC.42.

IC 27-6-8-11
Nonduplication of recovery
Sec. 11. (a) Any person having a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first the person's right under the policy. Any amount payable on a covered claim under this chapter shall be reduced by the amount of recovery under the insurance policy.
(b) Any person having a claim which may be recovered under more than one (1) insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the insured except that if it is a first party claim for damage to property with a permanent location, the person shall seek recovery first from the association of the location of the property, and if it is a worker's compensation claim, the person shall seek recovery first from the association of the residence of the claimant. Any recovery under this chapter shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by P.L.28-1988, SEC.84.

IC 27-6-8-12
Prevention of insolvencies
Sec. 12. To aid in the detection and prevention of insurer insolvencies:
(1) Every member insurer shall file with the National Association of Insurance Commissioners for use in their Early Warning System on or before March 1, of each year a financial statement of the same type and content as required by IC 27-1-20-21.
(2) It shall be the duty of the commissioner:
(A) To notify the commissioners of all of the other states, territories of the United States, and the District of Columbia in which a member insurer is licensed to do business when he takes any of the following actions against a member insurer:
(i) revocation of license;
(ii) suspension of license;
(iii) makes any formal order that such company restrict its premium writing, obtain additional contributions to

surplus, withdraw from the state, reinsure all or any part of its business, or an increase in capital, surplus, or any other account for the security of policyholders or creditors. Such notice shall be mailed to all commissioners within thirty (30) days following the action taken or the date on which such action occurs.
(B) To report to the board of directors when he has taken any of the actions set forth in (A) of this paragraph or has received a report from any other commissioner indicating that any such action has been taken in another state. Such report to the board of directors shall contain all significant details of the action taken or the report received from another commissioner.
(C) To report to the board of directors when he has reasonable cause to believe from any examination, whether completed or in process, of any member company, that such company may be insolvent or in a financial condition hazardous to the policyholders or the public.
(3) The commissioner may seek the advice and recommendations of the board of directors concerning any matter affecting his duties and responsibilities regarding the financial condition of member companies and companies seeking admission to transact insurance business in this state.
(4) The board of directors may, upon majority vote, make reports and recommendations to the commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this state. Such reports and recommendations shall not be considered public documents.
(5) The board of directors may, upon majority vote, request that the commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within thirty (30) days of the receipt of such request, the commissioner shall begin such examination. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by such persons as the commissioner designates provided such persons are qualified insurance accountants or actuaries. The cost of such examination shall be paid by the association and the examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the commissioner from complying with subsection (1). The commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.         (6) The board of directors may, upon majority vote, make recommendations to the commissioner for the detection and prevention of insurer insolvencies.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.8; P.L.163-1988, SEC.5.

IC 27-6-8-13
Examination of the association
Sec. 13. (Examination of the Association) The Association shall be subject to examination and regulation by the commissioner. The board of directors shall submit, not later than March 30th of each year, a financial report for the preceding calendar year in a form approved by the commissioner.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-14
Tax exemption
Sec. 14. (Tax Exemption) The association shall be exempt from payment of all fees and all taxes levied by this state or any of its subdivisions except taxes levied on real or personal property.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-15
Recoupment of assessments; tax credits
Sec. 15. (a) Member insurers, which during any preceding calendar year shall have paid one (1) or more assessments levied pursuant to section 7 of this chapter, shall be allowed a credit against premium taxes, adjusted gross income taxes, or any combination thereof upon revenue or income of member insurers which may be imposed by the state, up to twenty percent (20%) of the assessment described in section 7 of this chapter for each calendar year following the year the assessment was paid until the aggregate of all assessments paid to the guaranty association shall have been offset by either credits against such taxes or refunds from the association. The provisions herein are applicable to all assessments levied after the passage of this article.
(b) To the extent a member insurer elects not to utilize the tax credits authorized by subsection (a), the member insurer may utilize the provisions of subsection (c) as a secondary method of recoupment.
(c) The rates and premiums charged for insurance policies to which this chapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association and the rates shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.
(Formerly: Acts 1971, P.L.390, SEC.1.) As amended by Acts 1977, P.L.281, SEC.9; P.L.163-1986, SEC.1; P.L.192-2002(ss), SEC.167.
IC 27-6-8-16
Immunity
Sec. 16. (Immunity) There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the association or its agents or employees, the board of directors, or the commissioner or his representatives for any action taken by them in the performance of their powers and duties under this chapter.
(Formerly: Acts 1971, P.L.390, SEC.1.)

IC 27-6-8-17
Stay of proceedings; reopening of default judgments
Sec. 17. (Stay of Proceedings; Reopening of Default Judgments) All proceedings in which the insolvent insurer is a party or is obligated to defend a party in court in this state shall be stayed for up to six (6) months and such additional time thereafter as may be determined by the court from the date the insolvency is determined or an ancillary proceeding is instituted in the state whichever is later to permit proper defense by the association of all pending causes of action. As to any covered claims arising from a judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, the association either on its own behalf or on behalf of such insured may apply to have the judgment, order, decision, verdict or finding set aside by the same court or administrator that made the judgment, order, decision, verdict or findings and shall be permitted to defend against the claim on the merits.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.2.)

IC 27-6-8-18
Records of insolvent insurers; access; copies
Sec. 18. The liquidator, receiver, or statutory successor of an insolvent insurer covered by this chapter shall permit access by the board or its authorized representative to such of the insolvent insurers records which are necessary for the board in carrying out its functions under this chapter with regard to covered claims. In addition, the liquidator, receiver, or statutory successor shall provide the board or its representative with copies of such records upon the request by the board and at the expense of the board.
(Formerly: Acts 1971, P.L.390, SEC.1; Acts 1973, P.L.279, SEC.3.)

IC 27-6-8-19
Advertising
Sec. 19. No person, including an insurer, insurance producer, or affiliate of an insurer, shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in any newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station or television station, or in any other way, any advertisement,

announcement or statement which uses the existence of the insurance guaranty association of this state for the purpose of sales, solicitation, or inducement to purchase any form of insurance covered by the Indiana insurance guaranty association law. However, this section does not apply to Indiana insurance guaranty association or to any other entity which does not sell or solicit insurance.
(Formerly: Acts 1973, P.L.279, SEC.4.) As amended by Acts 1977, P.L.281, SEC.10; P.L.178-2003, SEC.43.



CHAPTER 9. REINSURANCE INTERMEDIARIES

IC 27-6-9-1
Actuary
Sec. 1. As used in this chapter, "actuary" means a person who is a member in good standing of the American Academy of Actuaries.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-2
Commissioner
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-3
Controlling person
Sec. 3. As used in this chapter, "controlling person" means any person, firm, association, limited liability company, or corporation who directly or indirectly has the power to direct or cause to be directed, the management, control, or activities of a reinsurance intermediary.
As added by P.L.26-1991, SEC.26. Amended by P.L.8-1993, SEC.423.

IC 27-6-9-4
Insurer
Sec. 4. As used in this chapter, "insurer" means any person, firm, association or corporation duly licensed in Indiana pursuant to the applicable provisions of the insurance law as an insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-5
Licensed producer
Sec. 5. As used in this chapter, "licensed producer" means an insurance producer, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.
As added by P.L.26-1991, SEC.26. Amended by P.L.178-2003, SEC.44.

IC 27-6-9-6
Reinsurance intermediary
Sec. 6. As used in this chapter, "reinsurance intermediary" means:
(1) a reinsurance intermediary-broker; or
(2) a reinsurance intermediary-manager.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-7
Reinsurance intermediary-broker
Sec. 7. As used in this chapter, "reinsurance intermediary-broker"

or, "RB" means any person, other than an officer or employee of the ceding insurer, "firm," association, or corporation who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of that insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-8
Reinsurance intermediary-manager
Sec. 8. (a) As used in this chapter, "reinsurance intermediary-manager" (or, RM) means any person, firm, association or corporation that:
(1) has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office); and
(2) acts as an agent for that reinsurer;
whether known as a RM, manager, or other similar term.
(b) Notwithstanding subsection (a), the following persons may not be considered a RM, with respect to a reinsurer, for the purposes of this chapter:
(1) An employee of the reinsurer.
(2) A United States manager of the United States branch of an alien reinsurer.
(3) An underwriting manager which, pursuant to contract:
(A) manages all or part of the reinsurance operations of the reinsurer;
(B) is under common control with the reinsurer, subject to IC 27-1-23; and
(C) whose compensation is not based on the volume of premiums written.
(4) The manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the manager's principal business office is located.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-9
Reinsurer
Sec. 9. As used in this chapter, "reinsurer" means any person, firm, association, or corporation duly licensed in Indiana pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-10
To be in violation
Sec. 10. As used in this chapter, "to be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to substantially comply

with the provisions of this chapter.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-11
Qualified United States financial institution
Sec. 11. As used in this chapter, "qualified United States financial institution" means an institution that:
(1) is organized or (in the case of a United States office of a foreign banking organization) licensed, under the laws of the United States or any state;
(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and
(3) has been determined by:
(A) the commissioner; or
(B) the Securities Valuation Office of the National Association of Insurance Commissioners;
to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-12
Reinsurance intermediary-broker; requirements
Sec. 12. No person, firm, association, or corporation may act as a RB in Indiana if the RB maintains an office either directly, or as a member or employee of a firm or association, or as an officer, director, or employee of a corporation:
(1) in Indiana, unless the RB is a licensed producer in Indiana; or
(2) in another state, unless the RB:
(A) is a licensed producer in Indiana or another state having a law substantially similar to this chapter; or
(B) is licensed in Indiana as a nonresident reinsurance intermediary.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-13
Reinsurance intermediary-manager; requirements
Sec. 13. No person, firm, association, or corporation may act as a RM:
(1) for a reinsurer domiciled in this state, unless the RM is a licensed producer in this state;
(2) in this state, if the RM maintains an office either directly, or as a member or employee of a firm, limited liability company, or association, or as an officer, director, or employee of a corporation in this state, unless the RM is a licensed producer in this state;
(3) in another state for a nondomestic insurer, unless the RM is:             (A) a licensed producer in Indiana or another state having a law substantially similar to this chapter; or
(B) the person is licensed in this state as a nonresident reinsurance intermediary.
As added by P.L.26-1991, SEC.26. Amended by P.L.8-1993, SEC.424.

IC 27-6-9-14
Bond; errors and omissions policy
Sec. 14. The commissioner may require a RM subject to section 13 of this chapter to:
(1) file a bond from an insurer in an amount acceptable to the commissioner for the protection of the reinsurer; and
(2) maintain an errors and omissions policy in an amount acceptable to the commissioner.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-15
Reinsurance intermediary license; issuance; application; authority to act; nonresidents
Sec. 15. (a) The commissioner may issue a reinsurance intermediary license to any person, firm, association, or corporation who has complied with the requirements of this chapter. Any license issued to a firm or association under this section authorizes all the members of the firm or association and any designated employees to act as reinsurance intermediaries under the license, and all such persons must be named in the application and any supplements thereto. Any license issued to a corporation under this section authorizes all of the officers of the corporation, and any designated employees and directors of the corporation, to act as reinsurance intermediaries on behalf of the corporation, and all such persons must be named in the application and any supplements thereto.
(b) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, must:
(1) designate the commissioner as agent for service of process in the manner, and with the same legal effect, provided for by this chapter for designation of service of process upon unauthorized insurers; and
(2) furnish the commissioner with the name and address of a resident of Indiana upon whom notices or orders of the commissioner or process affecting such nonresident reinsurance intermediary may be served.
(c) A licensee who receives a license under subsection (b) shall promptly notify the commissioner in writing of every change in its designated agent for service of process, and a change in the licensee's designated agent does not become effective until acknowledged by the commissioner.
As added by P.L.26-1991, SEC.26.
IC 27-6-9-16
Refusal to issue license; conditions; summary
Sec. 16. (a) The commissioner may refuse to issue a reinsurance intermediary license if, in the commissioner's judgment:
(1) the applicant, anyone named on the application, or any member, principal, officer, or director of the applicant, is not trustworthy;
(2) any controlling person of the applicant is not trustworthy to act as a reinsurance intermediary; or
(3) any of the foregoing has given cause for revocation or suspension of such license, or has failed to comply with any prerequisite for the issuance of such license.
(b) Upon written request therefor, the commissioner shall furnish a summary of the basis for refusal to issue a license. A summary furnished under this subsection is declared confidential for the purposes of IC 5-14-3-4(a)(1) and is not subject to inspection and copying as a public record.
As added by P.L.26-1991, SEC.26. Amended by P.L.1-2002, SEC.110.

IC 27-6-9-17
Attorneys; exemptions
Sec. 17. Attorneys licensed to practice in Indiana, when acting in their professional capacity, are exempt from sections 12 through 16 of this chapter.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-18
Transactions between reinsurance intermediary-broker and insurer; written authorization; contents
Sec. 18. Transactions between a RB and the insurer it represents in the capacity of RB shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall, at a minimum, contain provisions stating the following:
(1) The insurer may terminate the RB's authority at any time.
(2) The RB will:
(A) render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RB; and
(B) remit all funds due to the insurer within thirty (30) days of receipt.
(3) All funds collected for the insurer's account will be held by the RB in a fiduciary capacity in a bank which is a qualified United States financial institution.
(4) The RB will comply with section 19 of this chapter.
(5) The RB will comply with the written standards established by the insurer for the cession or retrocession of all risks.
(6) The RB will disclose to the insurer any relationship with

any reinsurer to which business will be ceded or retroceded.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-19
Record of transactions; contents; insurer access
Sec. 19. (a) For at least ten (10) years after the expiration of each contract of reinsurance transacted by the RB, the RB will keep a complete record for each transaction showing the following:
(1) The type of contract, limits, underwriting restrictions, classes or risks and territory.
(2) Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation.
(3) Reporting and settlement requirements of balances.
(4) Rate used to compute the reinsurance premium.
(5) Names and addresses of assuming reinsurers.
(6) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RB.
(7) Related correspondence and memoranda.
(8) Proof of placement.
(9) Details regarding retrocessions handled by the RB, including the identity of retrocessionaires and percentage of each contract assumed or ceded.
(10) Financial records, including but not limited to, premium and loss accounts.
(11) When the RB procures a reinsurance contract on behalf of a licensed ceding insurer:
(A) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or
(B) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.
(b) The insurer shall have access to and the right to copy and audit all accounts and records maintained by the RB related to its business in a form usable by the insurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-20
Engagement of services of reinsurance intermediary-broker; employment of an individual employed by an RB; financial condition; requirements
Sec. 20. (a) An insurer may not engage the services of any person, firm, association, or corporation to act as a RB on its behalf unless such person is licensed as required by section 12 of this chapter.
(b) An insurer may not employ an individual who is employed by a RB with which it transacts business unless the RB is under common control with the insurer and subject to IC 27-1-23.
(c) The insurer shall annually obtain a copy of statements of the financial condition of each RB with which it transacts business.
As added by P.L.26-1991, SEC.26.
IC 27-6-9-21
Transactions between reinsurance intermediary-manager and reinsurer; written contract; contents
Sec. 21. Transactions between a RM and the reinsurer it represents in the capacity of RM may only be entered into pursuant to a written contract, specifying the responsibilities of each party, which must be approved by the reinsurer's board of directors. At least thirty (30) days before a reinsurer assumes or cedes business through a RM, a true copy of the approved contract must be filed with the commissioner for approval. The contract must, at a minimum, contain provisions that state the following:
(1) The reinsurer may terminate the contract for cause upon written notice to the RM, and may suspend the authority of the RM to assume or cede business during the pendency of any dispute regarding the cause for termination.
(2) The RM will:
(A) render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the RM; and
(B) remit all funds due under the contract to the reinsurer on not less than a monthly basis.
(3) All funds collected for the reinsurer's account will be held by the RM in a fiduciary capacity in a bank which is a qualified United States financial institution. The RM may retain no more than three (3) months estimated claims payments and allocated loss adjustment expenses. The RM shall maintain a separate bank account for each reinsurer that it represents.
(4) For at least ten (10) years after expiration of each contract of reinsurance transacted by the RM, the RM will keep a complete record for each transactions showing the following:
(A) The type of contract, limits, underwriting restrictions, classes or risks, and territory.
(B) Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risks.
(C) Reporting and settlement requirements of balances.
(D) Rate used to compute the reinsurance premium.
(E) Names and addresses of reinsurers.
(F) Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the RM.
(G) Related correspondence and memoranda.
(H) Proof of placement.
(I) Details regarding retrocessions handled by the RM, as permitted by section 23(d) of this chapter, including the identity of retrocessionaires and percentage of each contract assumed or ceded.
(J) Financial records, including premium and loss accounts.
(K) When the RM places a reinsurance contract on behalf of

a ceding insurer:
(i) directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or
(ii) if placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.
(5) The reinsurer will have access and the right to copy all accounts and records maintained by the RM related to its business in a form usable by the reinsurer.
(6) The contract cannot be assigned in whole or in part by the RM.
(7) The RM will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.
(8) The rates, terms, and purposes of commissions, charges, and other fees which the RM may levy against the reinsurer.
(9) If the contract permits the RM to settle claims on behalf of the reinsurer the following apply:
(A) All claims will be reported to the reinsurer in a timely manner.
(B) A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:
(i) has the potential to exceed the lesser of an amount determined by the commissioner or the limit set by the reinsurer;
(ii) involves a coverage dispute;
(iii) may exceed the RM's claims settlement authority;
(iv) is open for more than six (6) months; or
(v) is closed by payment of the lesser of an amount set by the commissioner or an amount set by the reinsurer.
(C) All claim files will be the joint property of the reinsurer and RM. However, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate, and the RM shall have reasonable access to and the right to copy the files on a timely basis.
(D) Any settlement authority granted to the RM may be terminated for cause upon the reinsurer's written notice to the RM or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.
(10) If the contract provides for a sharing of interim profits by the RM, that those interim profits will not be paid until one (1) year after the end of each underwriting period for property business and five (5) years after the end of each underwriting period for casualty business (or a later period set by the commissioner for specified lines of insurance) and not until the adequacy of reserves on remaining claims has been verified under section 23(c) of this chapter.         (11) The RM will annually provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.
(12) The reinsurer shall periodically (at least semiannually) conduct an on-site review of the underwriting and claims processing operations of the RM.
(13) The RM will disclose to the reinsurer any relationship it has with any insurer prior to ceding or assuming any business with that insurer pursuant to the contract.
(14) The acts of the RM shall be considered to be the acts of the reinsurer on whose behalf the RM is acting.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-22
Binding of retrocessions on behalf of reinsurers by RM; conditions; reinsurance syndicates; appointment of producers; payment of claims; collection of payment; settlements; employment of reinsurer employee; sub-RMs
Sec. 22. (a) A RM may not bind retrocessions on behalf of the reinsurer, except that the RM may bind facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for such retrocessions. Guidelines referred to in this subsection must include a list of reinsurers with which the automatic agreements are in effect, and, for each such reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.
(b) A RM may not commit the reinsurer to participate in reinsurance syndicates.
(c) A RM may not appoint any producer without assuring that the producer is lawfully licensed to transact the type of reinsurance for which the producer is appointed.
(d) A RM may not, without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds the lesser of:
(1) an amount specified by the reinsurer; or
(2) one percent (1%) of the reinsurer's policyholder's surplus as of December 31 of the last complete calendar year before the payment or commitment.
(e) A RM may not collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire without prior approval of the reinsurer. If prior approval is given, a report must be promptly forwarded to the reinsurer.
(f) A RM may not jointly employ an individual who is employed by the reinsurer.
(g) A RM may not appoint a sub-RM.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-23
Engagement of services of a reinsurance intermediary-manager; statement of financial condition; loss reserves; authority to

contract; termination; board of directors
Sec. 23. (a) A reinsurer may not engage the services of any person, firm, association, or corporation to act as a RM on its behalf unless the person engaged is licensed as required by section 13 of this chapter.
(b) A reinsurer shall annually obtain a copy of statements of the financial condition of each RM which the reinsurer has engaged, prepared by an independent certified accountant in a form acceptable to the commissioner.
(c) If a RM establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the RM. This opinion shall be in addition to any other required loss reserve certification.
(d) Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall rest with an officer of the reinsurer, who must not be affiliated with the RM.
(e) Within thirty (30) days of termination of a contract with a RM, the reinsurer shall provide written notification of the termination to the commissioner.
(f) A reinsurer may not appoint to its board of directors any officer, director, employee, controlling shareholder, or subproducer of its RM. This subsection does not apply to relationships governed by IC 27-1-23.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-24
Examination by commissioner; access to records
Sec. 24. (a) A reinsurance intermediary is subject to examination by the commissioner. The commissioner shall have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the commissioner.
(b) A RM may be examined as if it were the reinsurer.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-25
Violations; penalties; review; effect on third parties
Sec. 25. (a) A reinsurance intermediary, insurer, or reinsurer found by the commissioner, after a hearing conducted in accordance with IC 4-21.5, to be in violation of any provision of this chapter, shall:
(1) for each separate violation, pay an administrative penalty in an amount not exceeding five thousand dollars ($5,000);
(2) be subject to revocation or suspension of its license; and
(3) if a violation was committed by the reinsurance intermediary, the reinsurance intermediary shall make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the reinsurance intermediary's violation.     (b) The decision, determination, or order of the commissioner pursuant to subsection (a) is subject to judicial review pursuant to IC 4-21.5.
(c) Nothing contained in this section shall affect the right of the commissioner to impose any other penalties provided by law.
(d) Nothing contained in this chapter is intended to, or shall in any manner, limit or restrict the rights of policyholders, claimants, creditors, or other third parties, or confer any rights upon those persons.
As added by P.L.26-1991, SEC.26.

IC 27-6-9-26
Rules for implementation and administration of chapter
Sec. 26. The commissioner may adopt rules under IC 4-22-2 for the implementation and administration of this chapter.
As added by P.L.26-1991, SEC.26.



CHAPTER 10. CREDIT FOR REINSURANCE

IC 27-6-10-1
"Accredited reinsurer" defined
Sec. 1. As used in this chapter, "accredited reinsurer" means an insurer that:
(1) files with the commissioner evidence of the insurer's submission to Indiana jurisdiction;
(2) submits to Indiana authority to examine the insurer's books and records;
(3) is:
(A) licensed to transact insurance or reinsurance in at least one (1) state; or
(B) in the case of a United States branch of an alien company (as defined in IC 27-1-2-3), entered through and licensed to transact insurance or reinsurance in at least one (1) state; and
(4) files annually with the commissioner a copy of the insurer's annual statement filed with the insurance department of the insurer's state of domicile and a copy of the insurer's most recent audited financial statement, and:
(A) maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the commissioner within ninety (90) days of submission; or
(B) maintains a surplus as regards policyholders in an amount less than twenty million dollars ($20,000,000) and whose accreditation has been approved by the commissioner.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-2
"Ceding insurer" defined
Sec. 2. As used in this chapter, "ceding insurer" has the meaning set forth in IC 27-6-1.1-1.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-3
"Commissioner" defined
Sec. 3. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-4
"Department" defined
Sec. 4. As used in this chapter, "department" refers to the department of insurance created under IC 27-1-1-1.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-5 "Qualified United States financial institution" as used in IC 27-6-10-14(c)
Sec. 5. As used in section 14(c) of this chapter, "qualified United States financial institution" means an institution that:
(1) is organized, or in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any state thereof;
(2) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and
(3) has been determined by the commissioner or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the commissioner.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-6
"Qualified United States financial institution" as used in IC 27-6-10-11(a) and IC 27-6-10-14(b)
Sec. 6. As used in sections 11(a) and 14(b) of this chapter, "qualified United States financial institution" means an institution that:
(1) is organized, or in the case of a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or any state thereof and has been granted authority to operate with fiduciary powers; and
(2) is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-7
Asset or deduction from liability; requirements
Sec. 7. Credit for reinsurance shall be allowed to any domestic ceding insurer as either an asset or a deduction from liability on account of reinsurance ceded only when:
(1) the reinsurer meets the requirements of:
(A) section 8 of this chapter;
(B) section 9 of this chapter;
(C) sections 10 and 12 of this chapter;
(D) sections 11 and 12 of this chapter; or
(E) section 13 of this chapter; and
(2) the reinsurance contract provides in substance that, in the event of the insolvency of the ceding insurer, the reinsurance is payable under a contract reinsured by the assuming insurer on the basis of reported claims allowed in the liquidation proceedings, subject to court approval, without diminution because of the insolvency of the ceding insurer. Payments under

this subdivision must be made directly to the ceding insurer or to the ceding insurer's domiciliary liquidator except as provided in IC 27-9-3-30.1. The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to an assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured within a reasonable time after the claim is filed in the liquidation proceeding. During the pendency of the claim, any assuming insurer may investigate the claim and interpose in the proceeding where the claim is to be adjudicated, at the assuming insurer's expense, any defenses that the assuming insurer considers available to the ceding insurer or the liquidator. If two (2) or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense must be apportioned under the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.
As added by P.L.116-1994, SEC.54. Amended by P.L.233-1999, SEC.7.

IC 27-6-10-8
Assuming insurer licensed to transact insurance or reinsurance
Sec. 8. As provided in section 7 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in Indiana.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-9
Assuming insurer is accredited reinsurer; revocation of accreditation
Sec. 9. As provided in section 7 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that is an accredited reinsurer in Indiana. No credit shall be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the commissioner after notice and hearing.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-10
Assuming insurers domiciled and licensed in another state
Sec. 10. As provided in section 7 of this chapter, credit shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer:
(1) that:
(A) is domiciled and licensed in; or
(B) in the case of a United States branch of an alien company (as defined in IC 27-1-2-3), is entered through;
a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this chapter;         (2) that:
(A) maintains a surplus as regards policyholders in an amount not less than twenty million dollars ($20,000,000); and
(B) submits to the authority of Indiana to examine the insurer's books and records;
provided, however, that the requirement of clause (A) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system; and
(3) that complies with section 12 of this chapter.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-11
Assuming insurer maintaining a trust fund in a qualified United States financial institution; report on sufficiency of fund; form and content of trust
Sec. 11. (a) As provided in section 7 of this chapter, credit for reinsurance shall be allowed a domestic ceding insurer when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution (as defined in section 6 of this chapter) for the payment of the valid claims of its United States policyholders and ceding insurers, their assigns, and successors in interest, and the assuming insurer complies with section 12 of this chapter. In order for the commissioner to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the commissioner substantially the same information as that required to be reported by licensed insurers on the National Association of Insurance Commissioners' annual statement form. A trust maintained under this section shall comply with the provisions of this section.
(b) A trust shall comply with the following:
(1) In the case of a trust of a single assuming insurer:
(A) the trust shall consist of a trusteed account representing the assuming insurer's liabilities attributable to business written in the United States; and
(B) the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars ($20,000,000).
(2) In the case of a trust of a group including incorporated and individual unincorporated underwriters that are an assuming insurer:
(A) the trust shall consist of a trusteed account representing the liabilities of the group attributable to business written in the United States;
(B) the group shall maintain a trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group; and
(C) the incorporated members of the group shall not be engaged in any business other than underwriting as a

member of the group and shall be subject to the same level of solvency regulation and control by the group's domiciliary regulator as are the unincorporated members.
The group shall make available to the commissioner an annual certification of the solvency of each underwriter by the domiciliary regulator of the group and its independent public accountants.
(3) In the case of a trust of a group of incorporated insurers under common administration that are an assuming insurer:
(A) the group:
(i) shall report annually to the commissioner as required under subsection (a);
(ii) must have continuously transacted an insurance business outside the United States for at least three (3) years immediately before making application for accreditation;
(iii) shall submit to Indiana's authority to examine the books and records of the group and bear the expense of the examination;
(iv) shall have an aggregate policyholders' surplus of ten billion dollars ($10,000,000,000); and
(v) shall maintain a joint trusteed surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of United States ceding insurers of any member of the group as additional security for any such liabilities;
(B) each member of the group shall make available to the commissioner an annual certification of the member's solvency by the member's domiciliary regulator and its independent public accountant; and
(C) the trust shall be in an amount equal to the several liabilities of the group attributable to business ceded by United States ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of such group.
(c) A trust shall be in a form approved by the commissioner.
(d) The trust instrument of a trust shall provide that contested claims are valid and enforceable upon the final order of any court with jurisdiction in the United States.
(e) A trust shall vest legal title to the trust's assets in the trustees of the trust for the trust's United States policyholders and ceding insurers, their assigns, and successors in interest.
(f) A trust and the assuming insurer shall be subject to examination as determined by the commissioner.
(g) A trust shall remain in effect for as long as the assuming insurer shall have outstanding obligations due under the reinsurance agreements subject to the trust.
(h) Not later than February 28 of each year the trustees of a trust permitted under this section shall report in writing to the commissioner the following information:         (1) The balance of the trust.
(2) A listing of the trust's investments at the preceding year end.
(3) A certification of the date of termination of the trust, if applicable, or a certification that the trust shall not expire before December 31.
(i) Credit may only be permitted under this section if an assuming insurer also complies with section 12 of this chapter.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-12
Assuming insurers not licensed or accredited in Indiana; disallowance of credits; exception
Sec. 12. If an assuming insurer is not licensed or accredited to transact insurance or reinsurance in Indiana, the credit permitted by sections 10 and 11 of this chapter shall not be allowed unless the assuming insurer agrees in the reinsurance agreements to the following:
(1) That in the event of the failure of the assuming insurer to perform the assuming insurer's obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall:
(A) submit to the jurisdiction of any court with jurisdiction in any state of the United States;
(B) comply with all requirements necessary to give the court described in clause (A) jurisdiction; and
(C) abide by the final decision of the court or of any appellate court in the event of an appeal; and
(2) To designate the commissioner or an attorney licensed in, and having offices in, Indiana as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding instituted by or on behalf of the ceding company.
This section is not intended to conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if such an obligation is created in the agreement.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-13
Assuming insurer failing to meet requirements of IC 27-6-10-8 through IC 27-6-10-11; insurance of risks jurisdiction
Sec. 13. Credit shall be allowed to a domestic ceding insurer when the reinsurance is ceded to an assuming insurer not meeting the requirements of sections 8, 9, 10, or 11 but only with respect to the insurance of risks located in jurisdictions where such reinsurance is required by applicable law or regulation of that jurisdiction.
As added by P.L.116-1994, SEC.54.

IC 27-6-10-14
Reduction from liability for reinsurance ceded to assuming insurer not meeting statutory requirements; amount; security      Sec. 14. (a) A reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of section 8, 9, 10, 11, 12, or 13 of this chapter shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer.
(b) The reduction permitted under subsection (a) shall be in the amount of funds held by or on behalf of the ceding insurer under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder. The security must be held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer. A reduction under this section is permitted in the amounts held by or on behalf of the ceding insurer in a trust for the ceding insurer held in a qualified United States financial institution (as defined in section 6 of this chapter).
(c) The security described under subsection (b) may be in the following forms:
(1) Cash.
(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners and qualifying as admitted assets.
(3) Clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States financial institution (as defined in section 5 of this chapter) not later than December 31 in the year for which filing is being made and in the possession of the ceding company on or before the filing date of its annual statement. Letters of credit that meet applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until the earlier of their expiration, extension, renewal, modification, or amendment.
(4) Any other form of security acceptable to the commissioner.
As added by P.L.116-1994, SEC.54. Amended by P.L.2-1995, SEC.105.

IC 27-6-10-15
Implementation of chapter
Sec. 15. The commissioner may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.116-1994, SEC.54.






ARTICLE 7. SPECIAL TYPES OF INSURANCE

CHAPTER 1. LLOYDS INSURANCE

IC 27-7-1-1
Participating underwriters; certificate of authority; application
Sec. 1. No persons, partnerships or corporations shall engage in the business of such insurance as is herein specified as "Lloyds" unless twenty-five (25) or more persons, partnerships or corporations, a majority of whom shall be bona fide residents of the state of Indiana shall have a certificate of authority from the auditor of state (commissioner of insurance) so to do. The application for such certificate of authority shall be signed by the attorney or attorneys in fact of those persons desiring such certificate, and must be accompanied by a declaration which must set forth the following provisions:
1. The name under which the business is to be conducted, which name shall contain the word "Lloyds," and shall not be similar to that of any existing Lloyds association or corporation in this state, as, in the opinion of the auditor of state, is calculated to deceive or mislead.
2. The exact location of the principal office in which the business is to be conducted, which office must be in the state of Indiana.
3. The kind of insurance intended to be written, which shall be only as hereinafter stated.
4. An exact copy of the articles of association or copartnership agreement, made by and between such underwriters.
5. Name, address and amount subscribed by each of the underwriters so proposing to engage in said business.
6. The designation or appointment of one (1) or more attorneys in fact, who shall have residence in Indiana, with full name and address, upon any one of whom summons or consent legal process can be served.
7. That amounts subscribed by said underwriters have been paid as follows: Not less than twenty-five per cent (25%) of said subscriptions in cash, not more than fifty percent (50%) of said subscription secured by collateral note (payable on thirty (30) days' demand) duly approved by a committee selected by the subscribers to pass thereon, and not over twenty-five per cent (25%) of said subscription evidenced by subscriber's individual note.
8. That the total of said subscription shall not be less than two hundred and fifty thousand dollars ($250,000), and that at least twenty-five per cent (25%) thereof has been paid in cash.
(Formerly: Acts 1919, c.177, s.1.)

IC 27-7-1-2
Policies; filing; contents; special provisions
Sec. 2. There shall be filed with the auditor of state a copy of each

form of policy by it issued. Said policies shall show the name and address, as well as the amount of the subscription of each subscriber, and shall be signed by the attorneys in fact, and they shall contain the following special provisions:
First: Whenever, under the terms of this policy, notice or consent is required to be given to or by the company, notice or consent given to or by the attorney or attorneys in fact shall be sufficient compliance therewith, and each underwriter hereon shall be bound thereby, the same as though notice or consent had been given to or by each of such underwriters individually.
Second: In no event, shall the liability of any underwriter exceed the sum underwritten by him or them hereon, and, in no event, shall any underwriter be liable for any part of the sum underwritten hereon by any other underwriter.
Third: The insured agrees by the acceptance of this policy that no underwriter hereon shall, in any event, be liable for claims exceeding, in the aggregate, on all policies, certificates or contracts issued on his or their behalf, in the name of this Lloyds for an amount in excess of the unpaid portion, if any, of his or their original subscription or contribution to said Lloyds, as indorsed hereon.
Fourth: In case of action brought to enforce the provisions of this policy, same shall be brought against the attorney or attorneys in fact for the underwriters, as representing all of the said underwriters, and each of the underwriters hereto hereby agrees to abide by the final results of any suit so brought as fixing the proportionate amount of his or their individual liability.
Fifth: This policy is made and accepted subject to all the stipulations and conditions contained therein, together with such other provisions, agreements or conditions as may be indorsed hereon, or added hereto, and as to such provisions and conditions, no officer, agent or representative shall have such power or be deemed or held to have waived such provisions or conditions unless such waiver, if any, shall be indorsed upon or attached hereto, nor shall any privilege or permission affecting the insurance under this policy exist or be claimed by the assured unless so indorsed or attached.
(Formerly: Acts 1919, c.177, s.2.)

IC 27-7-1-3
Additional underwriters
Sec. 3. After any Lloyds is authorized to do business in this state pursuant to this law, it may be joined by other and additional underwriters, but, in that event, such underwriters who may thereafter join such authorized Lloyds shall be held to be bound by the documents on file with the auditor of state concerning such Lloyds.
(Formerly: Acts 1919, c.177, s.3.)

IC 27-7-1-4
Examination; issuance of certificate of authority
Sec. 4. After such documents specified shall have been filed, the

auditor of state shall cause an examination of such Lloyds to be made, and after he has specified that all of the facts alleged in the declaration are true, and that the articles of association or copartnership agreement is of such character that the rights of the policyholders will be protected thereunder, he shall issue, or cause to be issued, a certificate of authority to such Lloyds to do such business as is specified in the declaration, which certificate shall be issued to such Lloyds under the name designated and approved, authorizing the underwriters thereof to do the business permitted through its attorney or attorneys in fact.
(Formerly: Acts 1919, c.177, s.4.)

IC 27-7-1-5
Investments
Sec. 5. Any such Lloyds as may be thus authorized to do business in this state shall not invest its funds except in accordance with the laws of this state relative to the investment of the funds of domestic stock insurance companies doing a similar business, except in such securities as may be held by said Lloyds as a guaranty for the payment of any subscription.
(Formerly: Acts 1919, c.177, s.5.)

IC 27-7-1-6
Unearned premium reserve
Sec. 6. Such Lloyds shall maintain the same unearned premium reserve as is required of all domestic stock companies writing a like business.
(Formerly: Acts 1919, c.177, s.6.)

IC 27-7-1-7
Insurance authorized under Lloyds plan; deposits; additional deposits; withdrawal of deposits
Sec. 7. The following insurance shall be authorized and permitted to be written by Lloyds under this chapter:
(1) For the purpose of making insurance on dwelling-houses, stores and all kinds of buildings and household furniture, and other property against loss or damage, including loss of use or occupancy, by fire, lightning, windstorm, tornado, cyclone, earthquake, hail, frost or snow, bombardment, invasion, insurrection, riots or civil war or commotion, military or usurped power, and by explosion, whether fire ensues or not, except explosions on risks specified in this section, and also against loss or damage by water to any goods or premises arising from the breakage or leakage of sprinklers, pumps, or other apparatuses erected for extinguishing fires, and of water pipes, and against accidental injury to such sprinklers, pumps, or other apparatuses, and upon vessels, boats, cargoes, goods, merchandise, freight, and other property against loss or damage by all or any of the risks of lake, river, canal, and inland navigation and transportation, as well as by any or all of the

risks of credit and upon automobiles, whether stationary or being operated under their power, which shall include all or any of the hazards of fire, explosions, transportation, collision, loss by legal liability for damage to property and to persons resulting from the maintenance and use of automobiles and loss by burglary or theft or both.
(2) For the purpose of making insurance upon vessels, freights, goods, wares, merchandise, specie, bullion, jewels, profits, commissions, bank notes, bills of exchange and other evidence of debt, bottomry and respondentia interests, and every insurance appertaining to or connected with marine risks and risks of transportation and navigation, including the risks of lake, river, canal, and inland transportation and navigation, and to effect reinsurance on any risk of the subscribers hereto, or any of said risks wholly or in part, or the transfer thereof, and to accept any authorized risk whether direct or by reinsurance.
(3) For the purpose of making insurance against loss or damage resulting from accident to or injury sustained by an employee or other person for which accident or injury the insured is liable.
Provided, that no such insurance shall be written by any Lloyds under this chapter until such Lloyds shall have deposited with the department of insurance of the state of Indiana the sum of twenty-five thousand dollars ($25,000) in the direct or indirect obligations of the United States or of any state of the United States. In the event the total of all unsatisfied and unappealed from final awards made by the worker's compensation board under IC 22-3-2 through IC 22-3-6 against any Lloyds having made the above deposit shall exceed the amount of the above said deposit, then the department of insurance may require such Lloyds to make an additional deposit or deposits in cash in direct or indirect obligations of the United States or of any state of the United States in a sum equal to the difference between the amount of the unsatisfied final awards and the amount of the deposit with the department of insurance. The department of insurance is hereby authorized and directed to receive such deposit or deposits and to hold them exclusively for the protection of the holders of such insurance policies. Any deposit so made shall not be withdrawn except upon filing with the department of insurance evidence satisfactory to it that such Lloyds has no unsecured liability outstanding in this state upon any such insurance policy, and upon the approval of the department of insurance such Lloyds may withdraw such deposit, except that the above mentioned additional deposit may be withdrawn with the approval of the department of insurance upon filing satisfactory evidence that the total of all unsatisfied and unappealed from final awards made by the worker's compensation board do not exceed the amount of twenty-five thousand dollars ($25,000).
(Formerly: Acts 1919, c.177, s.7; Acts 1937, c.143, s.1.) As amended by P.L.252-1985, SEC.224; P.L.28-1988, SEC.85.
IC 27-7-1-8
Supervision and control
Sec. 8. The auditor of state shall have the same supervision and control over Lloyds as he has over stock insurance companies incorporated under the laws of Indiana.
(Formerly: Acts 1919, c.177, s.8.)

IC 27-7-1-9
Foreign Lloyds association; certificate of authority; application; unearned premium reserve
Sec. 9. The insurance commissioner may, in his discretion, issue a certificate of authority to a Lloyds domiciled in another state to do business in this state, for permission to do which application is made as may be authorized by the articles of association or copartnership agreement under which said Lloyds is operated, provided, however, that in no event shall authority be given to any such Lloyds to do any kind of insurance business other than those specified in section 7 of this chapter. The application for such certificate shall specify the kind of business such Lloyds desires the authority to transact in this state. It must be signed by the attorney or attorneys in fact for such Lloyds, and must file with the auditor of state a certificate from the insurance department of its home state that it has and maintains at all times an unearned premium reserve as is required of stock companies of said state, and that the total subscription of its subscribers shall not be less than two hundred and fifty thousand dollars ($250,000), and that at least twenty-five percent (25%) thereof is paid in cash.
(Formerly: Acts 1919, c.177, s.9.) As amended by P.L.252-1985, SEC.225.

IC 27-7-1-10
Foreign Lloyds association; documents required; appointment of attorney for service of process
Sec. 10. A true copy of the articles of association or copartnership agreement, power of attorney, and a copy of each form of policy by it issued, verified by the attorney or attorneys in fact, shall be filed with the auditor of state, as well as a copy of the last report filed with the insurance department of its home state, and also a declaration and agreement, duly executed and acknowledged by the attorneys in fact of said Lloyds, appointing the auditor of state as a true and lawful attorney for such Lloyds and the underwriters thereof in and for this state, upon whom all legal process in any action or proceedings against said Lloyds or the underwriters thereof may be served, and that any service upon him shall be equivalent to the personal service within the state of such persons of each and every such underwriter.
(Formerly: Acts 1919, c.177, s.10.)

IC 27-7-1-11
Revocation of certificate of authority; grounds
Sec. 11. The certificate of authority of any such Lloyds, whether domestic or foreign, shall be revoked by the insurance commissioner

if at any time it appears that any underwriters are issuing policies of insurance within the state under apparent authority of such certificate without filing such declaration and agreement as aforesaid, or if such Lloyds does not maintain at all times the funds specified in this chapter, or has violated its agreement or the law, or is found to be in such a condition that the further transaction of business by it will be hazardous to the policyholders, its creditors, or the public.
(Formerly: Acts 1919, c.177, s.11.) As amended by P.L.252-1985, SEC.226.

IC 27-7-1-12
Taxation
Sec. 12. In lieu of all other taxes, licenses and fees, state or local, such Lloyds shall pay annually, on account of the transaction of such business in this state, the same taxes, licenses and fees as are required to be paid by mutual companies with principal offices similarly located and transacting the same kind of business. In the application of the retaliatory law, the taxes and fees exacted by another state from a Lloyds insurance with principal offices in Indiana shall apply.
(Formerly: Acts 1919, c.177, s.12.)



CHAPTER 2. WORKER'S COMPENSATION

IC 27-7-2-1 Repealed
(Repealed by P.L.249-1989, SEC.19.)



CHAPTER 3. ABSTRACT AND TITLE INSURANCE

IC 27-7-3-1
Citation
Sec. 1. This chapter shall be known and may be cited as The Indiana Abstract and Title Insurance Law.
(Formerly: Acts 1937, c.104, s.1.) As amended by P.L.252-1985, SEC.247.

IC 27-7-3-2
Definitions
Sec. 2. As used in this chapter and unless a different meaning appears from the context:
(a) The term "title insurance" means a contract of insurance against loss or damage on account of encumbrances upon or defects in the title to real estate.
(b) The term "company" shall mean and include any corporation, domestic or foreign, to which this chapter is applicable.
(c) The term "department" shall mean the department of insurance of the state of Indiana.
(d) The term "commissioner" shall mean the insurance commissioner.
(e) The term "public record" has the meaning set forth in IC 5-14-3-2.
(f) The term "title search" means a search and examination of the public records sufficient to determine:
(1) ownership of;
(2) encumbrances on;
(3) liens on; and
(4) defects in the title to;
the real estate that is the subject of the search.
(Formerly: Acts 1937, c.104, s.2.) As amended by P.L.252-1985, SEC.248; P.L.68-2002, SEC.1.

IC 27-7-3-3
Title insurance business; authorization of domestic and foreign corporations; application of business corporation law
Sec. 3. Any domestic corporation having among its purposes the insuring against loss or damage on account of encumbrances upon or defects in the title to real estate, is hereby authorized to organize under IC 23-1, and any foreign corporation, having among its purposes the insuring against loss or damage on account of encumbrances upon or defects in the title to real estate, is hereby authorized to and may be admitted to do business in this state under IC 23-1. Any domestic or foreign corporation, organized or admitted to do business before or after June 7, 1937, as provided in this section, may engage in business as a title insurance company by complying with the provisions of this chapter.
(Formerly: Acts 1937, c.104, s.3.) As amended by P.L.252-1985,

SEC.249.

IC 27-7-3-4
Corporate rights; powers and privileges
Sec. 4. Every such company shall possess and may exercise all the rights, powers, and privileges conferred upon domestic corporations by IC 23-1 but only to the extent that the same may be necessary, convenient or expedient to accomplish the purposes for which it is organized, and in addition thereto, but subject to the restrictions and limitations contained in this chapter, every such company shall possess and may exercise the power of making insurance to insure against the loss or damage on account of encumbrances upon or defects in the title to real estate. In all things not specifically provided for in this chapter, the provisions of IC 23-1 shall apply.
(Formerly: Acts 1937, c.104, s.4.) As amended by P.L.252-1985, SEC.250.

IC 27-7-3-5
Capital stock
Sec. 5. The capital stock of any company engaged in business under the provisions of this chapter shall be not less than one hundred thousand dollars ($100,000), which shall be fully paid in.
(Formerly: Acts 1937, c.104, s.5.) As amended by P.L.252-1985, SEC.251.

IC 27-7-3-6
Certificate of authority; requirements; issuance; necessity to do business
Sec. 6. (a) Whenever any such company shall have shown to the department by a sworn statement, verified by the oaths of the president or a vice president and the secretary or an assistant secretary of the company and bearing the corporate seal of such company, that it has complied with all the requirements of this chapter necessary for beginning business and that it has deposited the amount as required in section 7 of this chapter, the commissioner shall issue a certificate of authority reciting that such company has complied with the provisions of this chapter and is authorized to insure against the loss or damage on account of encumbrances upon or defects in the title to real estate, which certificate shall expire as of midnight of April 30 of each calendar year. The certificate shall be issued under the seal of the department.
(b) No person, firm, partnership, corporation, association, or company shall transact any business of insuring against loss or damage on account of encumbrances upon or defects in the title to real estate until it or they shall have received a certificate of authority as provided for in this section.
(Formerly: Acts 1937, c.104, s.6.) As amended by P.L.252-1985, SEC.252.

IC 27-7-3-7 Deposits; title insurance fund
Sec. 7. Every company described in section 3 of this chapter, before engaging in business, shall deposit with the department the sum of fifty thousand dollars ($50,000) either out of its capital or surplus. The deposit shall be known as the title insurance fund and must be deposited in securities of the kind and character designated by IC 27-1-13-3(b).
(Formerly: Acts 1937, c.104, s.7.) As amended by P.L.252-1985, SEC.253; P.L.159-1986, SEC.5; P.L.161-1986, SEC.2; P.L.184-1996, SEC.3.

IC 27-7-3-8
Additional deposit to meet requirements of another state; withdrawal
Sec. 8. In the event any such domestic company shall be required by the laws of any other state, country, or province, as a requirement prior to doing such business as defined in this chapter therein, to deposit, with the duly appointed officer of such other state, country, or province or with the department of this state, any securities or cash in excess of the deposit required of the company by this chapter, such company may deposit with the department securities of the character authorized by this chapter sufficient to meet such requirement. The department is hereby authorized and directed to receive such deposit and to hold it exclusively for the protection of all policyholders of the company. Any deposit so made to meet the requirement of any such other state, country, or province shall not be withdrawn by the company except upon filing with the department evidence satisfactory to it that the company has withdrawn from business, and has no unsecured liability outstanding in any such other state, country, or province by which such additional deposit was required, and upon the filing of such evidence, and the approval of the department, the company may withdraw such additional deposit. Upon the approval of the department, any such domestic company may deposit and use the reserve fund, provided for in section 9 of this chapter, for the purpose of complying with the additional deposit requirement of any other state, country, or province.
(Formerly: Acts 1937, c.104, s.8.) As amended by P.L.252-1985, SEC.254.

IC 27-7-3-9
Title insurance reserve fund
Sec. 9. Every company described in section 3 of this chapter shall annually set apart, accumulate, and maintain, in a fund to be known as the title insurance reserve fund, securities of the kind and character designated by IC 27-1-13-3(b) of the face amount equal to ten percent (10%) of the actual premiums collected during the preceding year by the company on account of such title insurance, until the fund totals fifty thousand dollars ($50,000). The fund shall be maintained in the treasury of the company as additional security

to the holders of policies issued by the company. However, at its option, the company may deposit the title insurance reserve fund with the department in the amount of ten thousand dollars ($10,000), or any multiple thereof up to fifty thousand dollars ($50,000). This deposit shall be known as the title insurance reserve fund deposit.
(Formerly: Acts 1937, c.104, s.9.) As amended by P.L.252-1985, SEC.255; P.L.159-1986, SEC.6; P.L.161-1986, SEC.3; P.L.184-1996, SEC.4.

IC 27-7-3-10
Deficiency in title insurance reserve fund
Sec. 10. Whenever the amount of the title insurance reserve fund of any such company shall fall below the amount required in section 9 of this chapter, no further title insurance shall be made or issued by such company until the deficiency has been supplied.
(Formerly: Acts 1937, c.104, s.10.) As amended by P.L.252-1985, SEC.256.

IC 27-7-3-11
Interest on deposited securities
Sec. 11. The department shall permit such companies having on deposit with it stocks or bonds as security to collect the interest accruing on such deposits, delivering to their authorized agents, respectively, the coupons or other evidences of interest as the same become due.
(Formerly: Acts 1937, c.104, s.11.)

IC 27-7-3-12
Foreign corporations; capital and deposit requirements; certificate of authority; rights and privileges
Sec. 12. Every foreign corporation duly authorized to do a title insurance business in the state in which it is incorporated or organized and admitted to do business in this state under IC 23-1 may be authorized by the department to transact a title insurance business in this state upon filing with the department proof which satisfies it that the corporation has complied with sections 5 and 9 of this chapter and has deposited with the proper official of the state in which it is incorporated or organized, or has deposited with the department, the amount as required by section 7 of this chapter, and that it has complied with the provisions of this chapter. Upon the receipt of such proof, the commissioner may issue to such foreign corporation a certificate of authority as provided for in section 6 of this chapter. A foreign corporation admitted to do business under this chapter shall have the same but no greater rights and privileges than a domestic corporation under this chapter.
(Formerly: Acts 1937, c.104, s.12.) As amended by P.L.252-1985, SEC.257.

IC 27-7-3-13
Examination of company; appointment of examiners; report of

examination
Sec. 13. (a) The department may examine into the affairs of any such company doing business in this state under the provisions of this chapter. For such purpose it may appoint as examiners competent persons, and upon such examination the commissioner, his deputy, or any examiner authorized by him may examine under oath the officers and agents of such company and all persons deemed to have material information regarding the company's property or business. Every such company, its officers, and agents shall produce at the office of the company where the same are kept, its books and all papers in its or their possession relating to its business or affairs, and any other person may be required to produce any book or paper in his custody relevant to the examination for the inspection of the commissioner, his deputy, or examiners whenever required, and the officers and agents of such company shall facilitate such examination and aid the examiners in making the same so far as it is within their power to do so.
(b) Upon the conclusion of such examination a full, true, and detailed report of such company shall be made to the department, by the person or persons making the examination, in such form as the department may prescribe.
(Formerly: Acts 1937, c.104, s.13.) As amended by P.L.252-1985, SEC.258.

IC 27-7-3-14
Annual financial statement; effect of certification by certified public accountant
Sec. 14. (a) Every such company doing business in this state shall file with the department on or before March 15 in each year a financial statement for the year ending December 31 immediately preceding on forms furnished by the department. Such statement shall include a showing that the sum of ten percent (10%) of all actual premiums received by such company, on account of such title insurance business, during the year ending on December 31 prior thereto, as required by section 9 of this chapter, has been duly set apart and is held by such company in said title insurance reserve fund or is held on deposit by the department as provided in section 9 of this chapter. Such statement shall be verified by the oaths of the president or a vice president and the secretary or an assistant secretary.
(b) If the annual statement, as required by this section, shall be certified to by a certified public accountant, then such statement shall be prima facie evidence of the facts stated therein, and the department may in its discretion accept such certified statements in lieu of an examination under this chapter.
(Formerly: Acts 1937, c.104, s.14.) As amended by P.L.252-1985, SEC.259.

IC 27-7-3-15
Collection of charges, fees, and taxes; disposition      Sec. 15. The department shall collect the charges, fees and taxes provided for in this section, and give proper acquittances therefor, and on or before the end of every calendar month shall pay into the state treasury the amounts collected by it during such month, as hereinafter provided:
Fees. Domestic Companies: Every such domestic company shall pay to the department the following stipulated fees: For filing annual statement, twenty dollars ($20.00); for license to such company, and for each renewal thereof, five dollars ($5.00); for affixing seal or certifying to any paper, one dollar ($1.00). The department may require payment of fees on or before the first day of the month next after the same are chargeable.
Fees. Foreign Companies: Every such foreign company shall pay to the department the following stipulated fees: For filing annual statement, twenty dollars ($20.00); for license to such company, and for each annual renewal thereof, five dollars ($5.00); for filing withdrawal and cancellation of certificate, twenty dollars ($20.00); for affixing seal or certifying to any paper, one dollar ($1.00).
(Formerly: Acts 1937, c.104, s.15.)

IC 27-7-3-16
Retirement or withdrawal from business; reinsurance; cancellation of certificate of authority; return of deposit
Sec. 16. (a) Whenever any domestic company desires to retire from the business provided for in this chapter, it shall furnish to the department satisfactory evidence that it no longer has outstanding any liability upon any policy of insurance made by it in the conduct of its business as a title insurance company, or that it has reinsured its outstanding policies with a solvent company, authorized to do business under this chapter in this state, or with a company approved by the department. At the same time the company shall surrender to the department its certificate of authority. If the department is satisfied that there is no outstanding liability upon any policy issued by such company, or, that its outstanding policies have been properly reinsured, then the department shall cancel the surrendered certificate of authority and shall return to the company any and all deposits made by such company under the provisions of this chapter.
(b) Whenever any foreign company desires to withdraw from doing a title insurance business in this state, it shall furnish to the department satisfactory evidence that it no longer has outstanding any liability upon any policy of title insurance made by it in the conduct of its business in this state, or that it has reinsured its outstanding policies with a solvent company, authorized to do business in this state, or with a company approved by the department. At the same time such company shall surrender to the department its certificate of authority. If the department is satisfied that there is no outstanding liability upon any policy issued by such company in the conduct of its business in this state, or that its outstanding policies have been properly reinsured, then the department shall cancel the surrendered certificate of authority and shall return to the company

any and all deposits made with it by such company under the provisions of this chapter.
(Formerly: Acts 1937, c.104, s.16.) As amended by P.L.252-1985, SEC.260.

IC 27-7-3-17
Violations
Sec. 17. A person who recklessly violates this chapter or fails to fulfill any of the requirements of this chapter commits a Class B misdemeanor.
(Formerly: Acts 1937, c.104, s.17.) As amended by Acts 1978, P.L.2, SEC.2724.

IC 27-7-3-18
Exemptions from chapter
Sec. 18. The provisions of this chapter shall not apply to any insurance company organized or desiring to organize under and pursuant to IC 27-1 nor to any person, firm, partnership, corporation, limited liability company, association, or company whose business is the making of abstracts of title to real estate and attaching their certificate thereto and not engaging in the business of making title insurance, nor to any person, firm, partnership, corporation, limited liability company, or association acting as an authorized agent for a duly qualified title insurance company.
(Formerly: Acts 1937, c.104, s.18.) As amended by P.L.252-1985, SEC.261; P.L.8-1993, SEC.425.

IC 27-7-3-19
Construction of chapter
Sec. 19. This chapter shall be deemed to create an additional and separate method for engaging in the business of title insurance, as defined in this chapter, and providing for the incorporation of such companies and their licensing to do such business. This chapter shall not be deemed to alter, amend, or repeal any other statutes of the state of Indiana. No requirements or proceedings shall be necessary for the incorporation and licensing of a title insurance company under this chapter except such as are prescribed in this chapter, any provision of the laws of the state of Indiana or IC 27-1 to the contrary notwithstanding.
(Formerly: Acts 1937, c.104, s.20.) As amended by P.L.252-1985, SEC.262.

IC 27-7-3-20
Limitation on risks
Sec. 20. (a) As used in this section, "any one (1) risk" means a risk or hazard that arises in connection with any one (1) piece or parcel of property, whether or not the policy insures other property.
(b) Any company organized to issue title insurance in Indiana may not expose itself to any one (1) risk in an amount exceeding fifty percent (50%) of the aggregate amount of its total capital and surplus

and its reserves other than its loss of claim reserves.
(c) Any risk or portion of any risk that has been reinsured as authorized under IC 27-7, must be deducted in determining the limitation of risk prescribed in this section.
As added by Acts 1982, P.L.162, SEC.2.

IC 27-7-3-21
Requirement of title search
Sec. 21. A company described in section 3 of this chapter that issues a title insurance policy shall perform or cause to be performed a title search for the real estate in conjunction with a mortgage secured by the real estate unless the mortgage meets all of the following requirements:
(1) The principal amount of the mortgage is not more than fifty thousand dollars ($50,000).
(2) The mortgage is subordinate to a prior mortgage where a title search was conducted and a title policy was issued.
(3) The mortgage is not a reverse mortgage.
As added by P.L.68-2002, SEC.2.



CHAPTER 3.6. TITLE INSURANCE ENFORCEMENT FUND

IC 27-7-3.6-1
Title insurance enforcement fund established
Sec. 1. The title insurance enforcement fund is established for the following purposes:
(1) To provide supplemental funding for department operations that are related to title insurance.
(2) To pay the costs of hiring and employing staff in the area of enforcement of title insurance law.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-2
Administration of title insurance enforcement fund
Sec. 2. The title insurance enforcement fund shall be administered by the commissioner. The expenses of administering the title insurance enforcement fund shall be paid from money in the fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-3
Investments
Sec. 3. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public money may be invested.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-4
Reversions to state general fund prohibited
Sec. 4. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-5
Augmentation authorized
Sec. 5. The budget agency may augment the appropriation for the department of insurance from balances in the fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-6
Deposits
Sec. 6. The following shall be deposited in the title insurance enforcement fund:
(1) Policy reporting fees remitted by title insurers to the commissioner under section 7 of this chapter.
(2) All fines, monetary penalties, and costs imposed upon persons by the department as authorized by law for violation of IC 27-7-3.5.
(3) Other amounts remitted to the commissioner or the department that are required by law to be deposited into the title

insurance enforcement fund.
As added by P.L.171-2006, SEC.5.

IC 27-7-3.6-7
Fees
Sec. 7. (a) A person that purchases a title insurance policy shall pay to the title insurer that issues the title insurance policy a fee of five dollars ($5) as a fee for the title insurance enforcement fund at the time of payment for the title insurance policy.
(b) A title insurer shall:
(1) retain two dollars ($2) of the fee collected under subsection (a) as an administrative fee; and
(2) pay to the department three dollars ($3) of the fee collected under subsection (a) for deposit in the title insurance enforcement fund.
As added by P.L.171-2006, SEC.5.



CHAPTER 4. REPEALED



CHAPTER 5. UNINSURED MOTORIST COVERAGE AND UNDERINSURED MOTORIST COVERAGE

IC 27-7-5-1 Repealed
(Repealed by Acts 1982, P.L.166, SEC.6.)



CHAPTER 6. CANCELLATION OF AUTOMOBILE INSURANCE POLICIES

IC 27-7-6-1
Limitations on power of issuance, cancellation, and nonrenewal
Sec. 1. The issuance, cancellation, and nonrenewal of automobile insurance policies by insurers shall be subject to the limitations set out in this chapter.
(Formerly: Acts 1969, c.332, s.1.) As amended by P.L.252-1985, SEC.263; P.L.121-1990, SEC.8.

IC 27-7-6-2
"Automobile insurance policy", "automobile liability coverage", and "policy" defined
Sec. 2. "Automobile insurance policy" means a policy delivered or issued for delivery in this state or covering a motor vehicle required to be registered in this state providing coverage for bodily injury and property damage liability, medical payments, and uninsured motorists or any combination thereof, and insuring as the named insured a natural person or more than one (1) natural persons related to each other, resident of the same household, and under which the insured vehicles therein designated are as:
(a) a motor vehicle of the private passenger or station wagon type that is not used as a public or livery conveyance for passengers, nor rented to others; or
(b) any other four-wheel motor vehicle with a load capacity of one thousand five hundred (1,500) pounds or less which is not used in the occupation, profession, or business of the insured; provided, however, that this chapter shall not apply:
(1) to any policy issued under an automobile assigned risk plan;
(2) to any policy insuring more than four (4) automobiles; or
(3) to pay policy covering garage, automobile sales agency, repair shop, service station, or public parking place operation hazards.
"Automobile liability coverage" includes only coverage of bodily injury and property damage liability, medical payments and uninsured motorists coverage.
"Policy" shall be deemed to mean a policy providing automobile liability coverage.
(Formerly: Acts 1969, c.332, s.2.) As amended by P.L.252-1985, SEC.264.

IC 27-7-6-3
"Renewal" or "to renew" defined
Sec. 3. "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy replacing at the end of the policy period a policy previously issued and delivered by the same insurer insuring the same insured, or the issuance and delivery of a certificate or notice extending the term of a policy beyond its policy period or

term; provided, however, that any policy with a policy period or term of six (6) months or less and any policy with no fixed expiration date shall for the purposes of this chapter be considered as if written for a policy period or term of six (6) months; and provided further, that any policy written for a term longer than one (1) year shall for the purposes of this chapter be considered as if written for successive policy periods or terms of one (1) year, and such policy may be terminated by the insurer at the expiration of any annual period upon giving twenty (20) days notice of cancellation prior to such anniversary date, and such cancellation shall not be subject to any other provisions of this chapter.
(Formerly: Acts 1969, c.332, s.3.) As amended by P.L.252-1985, SEC.265.

IC 27-7-6-4
Notice of cancellation; authorized reasons
Sec. 4. A notice of cancellation by an insurer of an automobile insurance policy as defined in this chapter shall be effective only if such cancellation is for one (1) or more of the following reasons:
(a) Nonpayment of premium which is defined to mean for the purposes of this chapter the failure of the named insured to discharge when due any of his obligations in connection with the payment of premiums on a policy, or any installment of such premium whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit.
(b) The driver's license or motor vehicle registration of the named insured or of any other operator who either resides in the same household or customarily operates an automobile insured under the policy has been denied or has been under suspension or revocation during the policy period or the existence of one (1) or more grounds for such denial, suspension, or revocation has become known.
(c) The named insured or any other operator who either resides in the same household or customarily operates an automobile insured under the policy:
(1) is under treatment for epilepsy or heart disease and does not produce a certificate from a physician testifying to the operator's unqualified ability to operate a motor vehicle safely; or
(2) uses drugs or alcoholic beverages to excess.
(d) Fraud, willful misrepresentation, or concealment on the part of any insured in respect to any material fact or circumstance relating to the issuance or continuance of the policy or relating to a loss.
(e) Violation of any terms or conditions of the policy.
(f) The place of residence of the insured or the state of registration or license of the insured automobile is changed to a state or country in which the insurer is not licensed.
Provided, however, that a change or substitution in policy form shall

not be deemed to be a cancellation within the intent of this chapter; provided, further, that nothing in this section shall apply to nonrenewals. This section shall not apply to any policy or coverage which has been in effect less than sixty (60) days at the time notice of cancellation is mailed or delivered by the insurer unless it is a renewal policy.
(Formerly: Acts 1969, c.332, s.4.) As amended by P.L.252-1985, SEC.266.

IC 27-7-6-5
Notice of cancellation; time for mailing or delivery; notice to insurance producer
Sec. 5. No notice of cancellation of a policy to which section 4 of this chapter applies shall be effective unless mailed or delivered by the insurer to the named insured at least twenty (20) days prior to the effective date of cancellation; provided, however, that where cancellation is for nonpayment of premium at least ten (10) days notice of cancellation accompanied by the reason therefor shall be given. In the event such policy was procured by an insurance producer duly licensed by the state of Indiana, notice of intent to cancel shall be mailed or delivered to the insurance producer at least ten (10) days prior to such mailing or delivery to the named insured unless such notice of intent is or has been waived in writing by the insurance producer. Unless the reason accompanies or is included in the notice of cancellation, the notice of cancellation shall state or be accompanied by a statement that upon written request of the named insured, mailed or delivered to the insurer not less than fifteen (15) days prior to the effective date of cancellation, the insurer will specify the reason for such cancellation. This section shall not apply to nonrenewal.
(Formerly: Acts 1969, c.332, s.5.) As amended by P.L.252-1985, SEC.267; P.L.178-2003, SEC.45.

IC 27-7-6-6
Notice of intention not to renew; time for mailing or delivery; notice to insurance producer
Sec. 6. (a) No insurer shall fail to renew a policy unless it shall mail or deliver to the named insured, at the address shown in the policy, at least twenty (20) days' advance notice of its intention not to renew. In the event such policy was procured by an insurance producer duly licensed by the state of Indiana notice of intent not to renew shall be mailed or delivered to the insurance producer at least ten (10) days prior to such mailing or delivery to the named insured unless such notice of intent is or has been waived in writing by the insurance producer.
(b) This section shall not apply:
(1) if the insurer has manifested its willingness to renew; or
(2) in case of nonpayment of premium.
However, notwithstanding the failure of an insurer to comply with this section, the policy shall terminate on the effective date of any

other insurance policy with respect to any automobile designated in both policies.
(c) A notice of intention not to renew is not required if:
(1) the insured is transferred from an insurer to an affiliate of the insurer for future coverage as a result of a merger, an acquisition, or a company restructuring;
(2) the transfer results in the same or broader coverage; and
(3) the insured approves the transfer.
(d) Renewal of a policy shall not constitute a waiver or estoppel with respect to grounds for cancellation which existed before the effective date of such renewal.
(Formerly: Acts 1969, c.332, s.6.) As amended by P.L.160-2003, SEC.24; P.L.178-2003, SEC.46; P.L.97-2004, SEC.98.

IC 27-7-6-7
Proof of mailing notice
Sec. 7. Proof of mailing of notice of cancellation, or of intention not to renew or of reasons for cancellation, to the named insured at the address shown in the policy shall be sufficient proof of notice.
(Formerly: Acts 1969, c.332, s.7.)

IC 27-7-6-8
Notice of possible eligibility under assigned risk plan
Sec. 8. When a policy providing automobile liability coverage is cancelled, other than for nonpayment of premium, or in the event of failure to renew a policy providing automobile liability coverage to which section 6 of this chapter applies, the insurer shall notify the named insured of his possible eligibility for automobile liability insurance through other insurers or through the automobile liability assigned risk plan. Such notice shall accompany or be included in the notice of cancellation or the notice of intent not to renew.
(Formerly: Acts 1969, c.332, s.8.) As amended by P.L.252-1985, SEC.268.

IC 27-7-6-9
Compliance with request for reason for cancellation or nonrenewal; time limits
Sec. 9. Where the reason for cancellation does not accompany or is not included in the notice of cancellation, the insurer shall upon written request of the named insured, mailed or delivered to the insurer not less than fifteen (15) days prior to the effective date of cancellation, specify in writing the reason for such cancellation. Such reason shall be mailed or delivered to the named insured within five (5) days after receipt of such request.
(Formerly: Acts 1969, c.332, s.9.)

IC 27-7-6-10
Exemption from liability for statements made in giving reasons for cancellation or nonrenewal
Sec. 10. There shall be no liability on the part of and no cause of

action of any nature shall arise against the commissioner of insurance or against any insurer, its authorized representative, its insurance producers, its employees, or any firm, person, limited liability company, or corporation furnishing to the insurer information as to reasons for cancellation, for any statement made by any of them in any written notice of cancellation, or in any other communication, oral or written specifying the reasons for cancellation, or the providing of information pertaining thereto, or for statements made or evidence submitted at any hearings conducted in connection therewith.
(Formerly: Acts 1969, c.332, s.10.) As amended by P.L.8-1993, SEC.426; P.L.178-2003, SEC.47.

IC 27-7-6-11
Dispute as to truth of reason for cancellation; hearing; findings; effect; fee
Sec. 11. (a) In the event the truth of the reason or reasons for cancellation is disputed by the named insured, the insured may, not later than ten (10) days prior to the effective date of such cancellation, apply in writing to the commissioner of insurance for a hearing. Such application shall state wherein such reason or reasons are false and a copy of such application shall be mailed or delivered to the insurer on the same date it is submitted to the commissioner.
(b) If the commissioner finds that the application was made in good faith and does in fact present a dispute as to the truth or existence of valid grounds for cancellation, the commissioner shall, within a reasonable time after receipt of such application and upon ten (10) days notice to the named insured and the insurer, hold a hearing on the matter. The findings of the commissioner shall be final and shall be issued in writing to the parties within five (5) days after the hearing.
(c) In the event of a finding that no reason for cancellation in fact exists, the cancellation shall be of no effect and the notice shall be rescinded.
(d) In the event of a finding that one (1) or more reasons for cancellation do in fact exist, the cancellation shall be effective as of the date stated in the cancellation notice.
(e) No investigation, defense, or other action undertaken by the insurer during the period between the date of cancellation stated in the notice and the date the commissioner issued findings shall be deemed a waiver of any rights or defenses on the part of such insurer.
(f) Any application for a hearing shall be accompanied by a filing fee of twenty dollars ($20) as a condition precedent to such hearing. Such fee shall be returned to the named insured if the finding is in the insured's favor, but otherwise shall be retained by the department of insurance.
(Formerly: Acts 1969, c.332, s.11.) As amended by P.L.3-1989, SEC.154.
IC 27-7-6-12
Disabled person's automobile policy; cancellation, nonrenewal, or refusal to issue
Sec. 12. (a) As used in this section, "disabled person" means a person who is under a disability as defined by the federal Social Security Administration guidelines (42 U.S.C. 416).
(b) After June 30, 1990, an insurer may not cancel, fail to renew, or refuse to issue an automobile insurance policy to a disabled person who holds a valid driver's license solely because of the disability, nor may an insurer cancel, fail to renew, or refuse to issue an automobile insurance policy under conditions less favorable to disabled persons than nondisabled persons.
As added by P.L.121-1990, SEC.9.



CHAPTER 7. REPEALED



CHAPTER 8. LEGAL INSURANCE

IC 27-7-8-1
Definitions
Sec. 1. Definitions. As used in this chapter:
"Advertising" means any communication to the public the purpose of which is to convey information purporting to describe a legal insurance plan.
"Commissioner" refers to the commissioner of insurance.
"Department" refers to the department of insurance.
"Employee" means an individual employed or permitted to work or perform services for remuneration under a contract of hire, written or oral, by an employer.
"Employer" means a person who hires an employee.
"Group legal insurance" refers to legal insurance issued under a master policy covering the individuals set out in subdivisions (1) and (2) of section 3 of this chapter, applying a rate that is lower than the rate shown in the insurer's manual for individual policies of the same type and class.
"Insurer" means a person who obtains a certificate of authority under IC 27-1-3-20.
"Legal insurance" means insurance against class 2(m) risk of loss as described in IC 27-1-5-1.
"Person" means an individual, partnership, corporation, limited liability company, business trust, or association.
"Solicitation" means any invitation or request to enroll in a legal insurance plan, or attempt to obtain consideration for the coverage of a legal insurance plan, or any other device the purpose of which is to induce an individual to enroll in, or pay consideration for, a legal insurance plan.
As added by Acts 1978, P.L.129, SEC.2. Amended by P.L.8-1993, SEC.427.

IC 27-7-8-2
Provisions governing legal insurance
Sec. 2. In addition to the other applicable provisions of IC 27, an insurer providing legal insurance must comply with the provisions of this chapter.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-3
Authority to issue insurance to individuals and groups
Sec. 3. Legal insurance may be issued to an individual or, as a group policy to:
(1) ten (10) or more employees; or
(2) ten (10) or more members of a trade or professional association, labor union, or any other association of members in the same or related occupation, profession, or industry in existence for two (2) years, having a constitution, and formed

for a purpose other than obtaining insurance.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-4
Payment of premiums; persons authorized
Sec. 4. The following may periodically pay to the insurer, as provided in the contract to insure, the premiums on a group legal insurance policy:
(1) An employer for its employees.
(2) An association for its members.
(3) A labor union for its members.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-5
Group policies; rights to obtain individual coverage
Sec. 5. (a) A group policy must contain a provision that allows an insured member who no longer qualifies for group coverage to obtain an individual policy with similar coverage.
(b) An individual desiring to obtain an individual policy as provided under subsection (a) must apply for the policy not later than thirty-one (31) days from the date on which the individual is no longer a qualified member of the group.
(c) The individual policy shall be issued on one (1) of the forms issued by the insurer for individual policies, and the premium on the policy must be at the insurer's customary rate for the class of risk to which the individual belongs.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-6
Master group policy; individual certificates; filing; contents
Sec. 6. An insurer shall issue an individual or master policy that serves as evidence of a contractual obligation. A certificate of coverage must be issued to each individual under a group policy. All such documents must be filed with the commissioner as required under this title. In addition to those provisions, each policy or certificate concerning legal insurance must contain a complete and clear statement of:
(1) the legal benefits to which the insured is entitled;
(2) any limitation or exclusion on the services, kinds of services, benefits to be provided, including deductible or copayment features; and
(3) where information is available as to how services may be obtained.
As added by Acts 1978, P.L.129, SEC.2.

IC 27-7-8-7
Regulations
Sec. 7. The commissioner may promulgate regulations under IC 4-22-2 that he considers necessary for the proper administration of this chapter. As added by Acts 1978, P.L.129, SEC.2.



CHAPTER 9. MINE SUBSIDENCE INSURANCE

IC 27-7-9-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the insurance commissioner.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" has the meaning set forth in IC 27-1-2-3(x).
As added by P.L.164-1986, SEC.1.

IC 27-7-9-3
"Mine subsidence" defined
Sec. 3. As used in this chapter, "mine subsidence" means the collapse of inactive underground coal mines abandoned before August 3, 1977, resulting in damage to a structure. The term does not include loss caused by earthquake, landslide, volcanic eruption, or collapse of storm or sewer drains.
As added by P.L.164-1986, SEC.1. Amended by P.L.124-1992, SEC.1.

IC 27-7-9-3.5
"Peril" defined
Sec. 3.5. As used in this chapter, "peril" means the cause of a loss, such as a fire, an explosion, or a flood.
As added by P.L.124-1992, SEC.2.

IC 27-7-9-4
"Premium" defined
Sec. 4. As used in this chapter, "premium" has the meaning set forth in IC 27-1-2-3(w).
As added by P.L.164-1986, SEC.1.

IC 27-7-9-5
"Structure" defined
Sec. 5. As used in this chapter, "structure" means any dwelling, building, or fixture permanently fixed to real property. The term does not include land, trees, crops, or other plants, nor does the term include a dwelling, building, or fixture that is owned by a public or governmental entity.
As added by P.L.164-1986, SEC.1. Amended by P.L.124-1992, SEC.3.

IC 27-7-9-6
List of counties in which mine subsidence insurance available
Sec. 6. The department of natural resources shall identify and

maintain a list of counties that are:
(1) at least partially within the Illinois Coal Basin; or
(2) underlain by coal-bearing rock formations of the Pennsylvanian system.
The mine subsidence insurance provided under this chapter is available only to cover structures located in counties identified by the department of natural resources under this section.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-7
Mine subsidence insurance fund; deposits; investment
Sec. 7. (a) The mine subsidence insurance fund is established for the purpose of making mine subsidence insurance available to owners of property located in counties identified under section 6 of this chapter. The fund shall be administered by the commissioner. Money shall be deposited in the fund from:
(1) premiums for mine subsidence insurance remitted by insurers to the commissioner; and
(2) funds obtained through federal grants or any other source.
(b) The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(d) Money in the fund at the end of a particular fiscal year does not revert to the state general fund.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-8
Extent of coverage necessary; deductible
Sec. 8. (a) Coverage for damage due to mine subsidence must be available as an additional form of coverage under any insurance policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to directly cover one (1) or more structures located in a county identified under section 6 of this chapter. The mine subsidence coverage must be available in an amount adequate to indemnify the insured to the extent of the loss in actual cash value of the covered structure due to mine subsidence, less a deductible equal to two percent (2%) of the insured value of the structure under the policy. However, the deductible must be no less than two hundred fifty dollars ($250) and no more than five hundred dollars ($500).
(b) An insurer proposing to issue a policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to cover one (1) or more structures located in a county identified under section 6 of this chapter shall inform the prospective policyholder of the availability of mine subsidence coverage under this section. An insurer shall inform the prospective policyholder of the availability of mine subsidence coverage under this subsection when a policy described in this subsection is issued.     (c) When an insurer informs a prospective policyholder of the amount of the premium for the mine subsidence coverage that is available as an additional form of coverage under a policy as required by subsection (a), the premium for the mine subsidence coverage must be stated separately from the premium for the other coverage provided by the policy. The amount of the premium for mine subsidence coverage provided by an insurer under this section must be set according to the premium level set by the commissioner under section 10 of this chapter.
(d) Except as provided in subsection (f), an insurance policy providing the type of insurance described in Class 3(a) of IC 27-1-5-1 to directly cover one (1) or more structures located in a county identified under section 6 of this chapter must include the mine subsidence coverage provided for under subsection (a) if the prospective insured (before issuance of the policy) or the insured (before renewal of the policy) indicates that the coverage is to be included in the policy.
(e) An insurer is not required to provide mine subsidence coverage under subsection (a) under any insurance policy in an amount exceeding the amount that is reimbursable from the fund under section 9(a)(4) of this chapter.
(f) An insurer must decline to make the mine subsidence coverage provided for under subsection (a) available to cover a structure evidencing unrepaired mine subsidence damage, until necessary repairs are made. An insurer may also decline to make the mine subsidence coverage available under an insurance policy if the insurer has:
(1) declined to issue the policy;
(2) declined to renew the policy; or
(3) canceled all coverage under the policy for underwriting reasons unrelated to mine subsidence.
As added by P.L.164-1986, SEC.1. Amended by P.L.29-1987, SEC.2; P.L.150-1990, SEC.1; P.L.124-1992, SEC.4; P.L.1-1993, SEC.206; P.L.116-1994, SEC.57; P.L.91-1998, SEC.9; P.L.132-2001, SEC.3; P.L.182-2001, SEC.3.

IC 27-7-9-8.4
Additional forms of coverage; application to structures
Sec. 8.4. If coverage for damage due to mine subsidence is added under this chapter as an additional form of coverage to a policy providing the coverage described in Class 3(a) of IC 27-1-5-1, the mine subsidence coverage of the policy must apply to structures in the same manner as coverage for other perils under the policy.
As added by P.L.124-1992, SEC.5.

IC 27-7-9-8.5
Limitation on amount payable; one mine subsidence occurrence; damage occurring before issuance of policy; duty to investigate; liability
Sec. 8.5. (a) The amount payable through mine subsidence

insurance provided under this chapter for all damage caused by one (1) mine subsidence occurrence is limited to the amount of insurance that:
(1) is in force with respect to the structure or structures damaged in the occurrence; and
(2) is reinsured under section 9 of this chapter;
at the time when the damage to the structure or structures occurs.
(b) For the purposes of this section, all damage that is caused by:
(1) a single mine subsidence event; or
(2) two (2) or more mine subsidence events that are continuous;
shall be considered as having been caused by one (1) mine subsidence occurrence.
(c) Neither an insurer, an agent of an insurer, nor an employee of an insurer is obligated to investigate for mine subsidence damage that may have occurred before the issuance or renewal of a policy including mine subsidence coverage under this chapter, unless specifically informed of such damage by the insured or prospective insured.
(d) Neither an insurer, an agent of an insurer, nor an employee of an insurer is liable for mine subsidence damage that occurs before the issuance of a policy including mine subsidence coverage under this chapter.
As added by P.L.150-1990, SEC.2. Amended by P.L.124-1992, SEC.6.

IC 27-7-9-9
Reinsurance; terms; ceding commission
Sec. 9. (a) An insurer making the type of insurance described in Class 3(a) of IC 27-1-5-1 shall enter into a reinsurance agreement with the commissioner. The reinsurance agreement must include the following terms:
(1) The insurer agrees to cede to the commissioner one hundred percent (100%) of any mine subsidence coverage issued under this chapter, subject to a maximum limit of two hundred thousand dollars ($200,000) per structure insured.
(2) The insurer shall collect the premiums for mine subsidence insurance, may retain a ceding commission in an amount set by the commissioner, and shall remit the remainder of the premiums to the commissioner for deposit in the mine subsidence insurance fund.
(3) The insurer, in consideration of the ceding commission, shall:
(A) undertake the adjustment of losses under the mine subsidence coverage issued under this chapter by the insurer, with technical assistance provided under section 9.5 of this chapter; and
(B) pay the taxes and absorb all other expenses necessarily incurred by the insurer in the sale of policies and the administration of the mine subsidence insurance program under this chapter.         (4) The commissioner shall reimburse the insurer from the mine subsidence insurance fund for all amounts paid to policyholders for mine subsidence insurance claims.
(5) The insurer is not required to pay a claim for any mine subsidence loss insured under this chapter if the amount available in the mine subsidence insurance fund is insufficient to reimburse the insurer for the claim.
(b) The determination of the commissioner as to the amount of the ceding commission that an insurer may retain under subsection (a)(2) must be based on a consideration of the insurer's reasonable administrative costs (including insurance producers' commissions).
As added by P.L.164-1986, SEC.1. Amended by P.L.150-1990, SEC.3; P.L.124-1992, SEC.7; P.L.189-1996, SEC.1; P.L.182-2001, SEC.4; P.L.178-2003, SEC.48.

IC 27-7-9-9.5
Assistance with adjusting of claims; responsibility of insurer; costs paid from fund
Sec. 9.5. (a) The commissioner shall provide insurers with assistance from one (1) or more individuals with technical expertise in mine subsidence for the purpose of assisting with the adjusting of claims under coverage issued under this chapter. To comply with this section, the commissioner may:
(1) expand the staff of the department of insurance; or
(2) enter into contracts providing for the services of persons with the necessary technical expertise to provide assistance to insurers in the determination of subsidence events.
(b) The adjustment of a claim against a policy that includes mine subsidence coverage under this chapter is the sole responsibility of the insurer until the insurer makes a preliminary determination that the loss may involve mine subsidence. Upon such a determination, those persons retained by the commissioner as set out in subsection (a) of this section shall assist the commissioner and insurer in determining the existence of a mine subsidence event and the costs therein shall be paid from the fund established by section 7 of this chapter.
As added by P.L.124-1992, SEC.8.

IC 27-7-9-10
Premiums
Sec. 10. (a) Premiums for mine subsidence insurance under this chapter shall be established by the commissioner, who shall review at least annually the premium level and the experience data concerning operation of the fund and make changes in the premiums as required.
(b) Premiums shall be established at a rate or within a schedule of rates sufficient to:
(1) satisfy all foreseeable claims on the mine subsidence insurance fund during the period of coverage, giving due consideration to relevant loss or claims experience or trends;         (2) cover normal costs of operation of the mine subsidence insurance fund; and
(3) provide a reasonable reserve fund for unexpected contingencies.
(c) Deviations from the premium level or premiums set by the commissioner may not be allowed.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-11
Report to commissioner
Sec. 11. An insurer that enters into a reinsurance agreement with the commissioner under section 9 of this chapter shall:
(1) report the amounts of premiums collected, at times designated by the commissioner; and
(2) present an itemized list of losses paid, including the policy number and the location of the structures, semiannually on dates selected by the commissioner.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-12
Payment to insurer upon receipt of loss report
Sec. 12. The commissioner shall pay an insurer all amounts due under section 9(a)(4) of this chapter within ninety (90) days after receiving a loss report. The commissioner shall require that each loss report include:
(1) an itemized statement of the damage, repairs made, and the cost of each repair; and
(2) any other documentation the commissioner believes will substantiate the reported loss.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-13
Nature of claims
Sec. 13. Mine subsidence insurance claims made under this chapter do not constitute a debt, liability, or obligation of the state or a pledge of faith and credit of the state, except to the extent that the mine subsidence insurance fund has accumulated reserves from premiums, state or federal grants, investment income, or state appropriations.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-14
Subrogation rights; reports
Sec. 14. (a) The commissioner and each insurer issuing mine subsidence insurance under this chapter have the right of subrogation. In enforcing this subrogation right, the commissioner or the insurer shall be considered the real party in interest and shall pursue any action under the insurer's or commissioner's own name.
(b) The insurer shall include in its semiannual report under section 11(2) of this chapter an itemized list of all losses in

subrogation. An insurer shall remit to the commissioner all money, less expenses, recovered as a result of subrogation actions.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-15
Recourse against insurer or policyholder; fraud or policy violations
Sec. 15. (a) Except in case of fraud by an insurer, the commissioner has no right of recourse against an insurer. An insurer may settle losses under this chapter in the customary manner.
(b) The commissioner may require an insurer to attempt to recover from a policyholder for amounts paid to the policyholder if, in the judgment of the commissioner, the policyholder was not entitled to the amounts paid because of fraud or violation of the policy conditions. The cost of a recovery attempt under this subsection shall be borne equally by the insurer and the commissioner.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-16
Delegation of powers
Sec. 16. The commissioner may delegate the task of executing the powers conferred upon the commissioner under this chapter to officers of the department of insurance or other persons. However, the commissioner remains fully responsible for the proper execution of those powers.
As added by P.L.164-1986, SEC.1.

IC 27-7-9-17
Authority to adopt rules
Sec. 17. In order to establish guidelines and procedures necessary to implement this chapter, the commissioner shall have authority to adopt rules pursuant to IC 4-22-2.
As added by P.L.124-1992, SEC.9.

IC 27-7-9-18
Reports; claims
Sec. 18. The department of insurance shall, every three (3) years beginning not later than November 1, 2001, publish a report regarding mine subsidence insurance provided under this chapter, including the:
(1) number of claims filed;
(2) amount paid for each claim; and
(3) amount remaining in the mine subsidence insurance fund established under section 7 of this chapter;
since the date of the previous publication of the report under this section.
As added by P.L.182-2001, SEC.5.



CHAPTER 10. RISK RETENTION GROUPS

IC 27-7-10-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" means:
(1) the insurance commissioner of Indiana appointed under IC 27-1-1-2; or
(2) the commissioner, director, or superintendent of insurance of any other state.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-2
"Completed operations liability" defined
Sec. 2. As used in this chapter, "completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site that is not owned or controlled by:
(1) any person who performs that work; or
(2) any person who hires an independent contractor to perform that work.
However, the term includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-3
"Domicile" defined
Sec. 3. As used in this chapter to determine the state in which a purchasing group is domiciled, "domicile" means the following:
(1) For a corporation, the state in which the purchasing group is incorporated.
(2) For an unincorporated entity, the state of its principal place of business.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-4
"Hazardous financial condition" defined
Sec. 4. As used in this chapter, "hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able to:
(1) meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or
(2) pay other obligations in the normal course of business.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-5
"Insurance" defined
Sec. 5. As used in this chapter, "insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and

any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of Indiana.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-6
"Liability" defined
Sec. 6. (a) As used in this chapter, "liability" means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to other persons, resulting from or arising out of:
(1) any business (whether profit or nonprofit), trade, product, services (including professional services), premises, or operations; or
(2) any activity of any state or local government, or any agency or political subdivision of state or local government.
(b) The term "liability" does not include:
(1) personal risk liability; or
(2) an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.).
As added by P.L.162-1988, SEC.2.

IC 27-7-10-7
"Personal risk liability" defined
Sec. 7. As used in this chapter, "personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in section 6(a) of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-8
"Plan of operation or feasibility study" defined
Sec. 8. As used in this chapter, "plan of operation or feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum, the following:
(1) Information sufficient to verify that the members of the risk retention group are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations.
(2) For each state in which the risk retention group intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer.
(3) Historical and expected loss experience of the proposed members of the risk retention group and national experience of similar exposures to the extent that this experience is

reasonably available.
(4) Pro forma financial statements and projections.
(5) Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition.
(6) Identification of management, underwriting, and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements.
(7) Identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each state.
(8) Such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-9
"Product liability" defined
Sec. 9. (a) As used in this chapter, "product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product.
(b) The term "product liability" does not include the liability of a person for damages described in subsection (a) if the product involved was in the possession of that person when the incident giving rise to the liability occurred.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-10
"Purchasing group" defined
Sec. 10. As used in this chapter, "purchasing group" means any group that:
(1) has as one of its purposes the purchase of liability insurance on a group basis;
(2) purchases liability insurance:
(A) only for its group members; and
(B) only to cover the liability with respect to which the businesses or activities of the group members are similar or related;
(3) is composed of members whose businesses or activities are similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and
(4) is domiciled in any state.
As added by P.L.162-1988, SEC.2.
IC 27-7-10-11
"Risk retention group" defined
Sec. 11. (a) As used in this chapter, "risk retention group" means any corporation or other limited liability association:
(1) whose primary activity consists of assuming and spreading all or any portion of the liability exposure of its group members;
(2) that is organized for the primary purpose of conducting the activity described in subdivision (1);
(3) that:
(A) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or
(B) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before January 1, 1985, had certified to the insurance commissioner of at least one (1) state that it satisfied the capitalization requirements of that state;
(4) that does not exclude any person from membership in the group solely to provide the members of the group a competitive advantage over that person;
(5) that:
(A) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by that group; or
(B) has as its sole owner an organization which:
(i) has as its members only persons who comprise the membership of the risk retention group; and
(ii) is owned entirely by persons who comprise the membership of the risk retention group and who are provided insurance by that group;
(6) whose members are engaged in businesses or activities similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;
(7) whose activities do not include the provision of insurance other than:
(A) liability insurance for assuming and spreading all or any portion of the liability of its group members; and
(B) reinsurance with respect to the liability of:
(i) any other risk retention group; or
(ii) any member of any other risk retention group;
that is engaged in business or activities that would make the group or group member eligible for membership, under subdivision (6), in the risk retention group that provides the reinsurance;
(8) whose name includes the phrase "Risk Retention Group".
(b) The term "risk retention group" includes a corporation or limited liability association described in subsection (a)(3)(B):         (1) only if that corporation or association has been engaged in business continuously since January 1, 1985; and
(2) only for the purpose of continuing to provide insurance to cover product liability or completed operations liability.
As used in this subsection, the terms "product liability" and "completed operations liability" have the meanings set forth in 15 U.S.C. 3901 before October 27, 1986.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-12
"State" defined
Sec. 12. As used in this chapter, "state" means any state of the United States or the District of Columbia.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-13
Establishment of risk retention groups; certificate of authority; submission of plan of operation or feasibility study; revision of plan; required information
Sec. 13. (a) This section governs the establishment of a risk retention group in Indiana.
(b) A risk retention group may be organized and may obtain a certificate of authority under IC 27-1-6 to write only liability insurance pursuant to this chapter. Except as otherwise provided in this chapter, a risk retention group established under this section shall comply with:
(1) all laws and rules that apply to insurers that are chartered and licensed in Indiana; and
(2) sections 14 through 22 of this chapter;
to the extent that the requirements referred to in subdivisions (1) and (2) are not a limitation on the laws, rules, or requirements of this state.
(c) Before a risk retention group to be established under this section may offer insurance in any state, the organizers of the risk retention group shall submit for approval to the commissioner of this state a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in an item of the plan of operation or feasibility study, within ten (10) days of the change. A risk retention group established under this section may not offer any additional kinds of liability insurance, in Indiana or any other state, until a revision of the plan of operation or feasibility study is approved by the commissioner.
(d) At the time that an application is submitted for a certificate of authority for a risk retention group, the organizers of the risk retention group shall provide to the commissioner of this state, in summary form, the following information:
(1) The identity of the initial members of the group.
(2) The identity of those individuals who organized the group or who will provide administrative services or otherwise

influence or control the activities of the group.
(3) The amount and nature of initial capitalization of the group.
(4) The types of insurance coverage to be afforded by the group.
(5) The states in which the group intends to operate.
(e) Upon receiving the information required by subsection (d), the commissioner of this state shall forward the information to the National Association of Insurance Commissioners. The requirement to provide information to the National Association of Insurance Commissioners under this section is in addition to all other requirements of this chapter, and providing this information does not satisfy the requirements of sections 14 through 22 or any other sections of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-14
Foreign risk retention groups seeking to do or doing business in Indiana; required information
Sec. 14. (a) A risk retention group that is chartered and licensed in a state other than Indiana and that seeks to do business in Indiana shall comply with this section and with sections 15 through 22 of this chapter.
(b) Before offering insurance in Indiana, a risk retention group shall submit to the commissioner the following:
(1) A statement that sets forth the following:
(A) The state or states in which the risk retention group is chartered and licensed as a liability insurance company.
(B) The date on which the charter of the group was issued.
(C) The group's principal place of business.
(D) Any other information (including information on the membership of the group) that the commissioner may require to verify that the group meets the definition of risk retention group in section 11 of this chapter.
(2) A copy of the plan of operations or feasibility study, and of any revisions of that plan or study, submitted by the risk retention group to the state in which the group is chartered and licensed.
(3) A copy of the group's charter or license from its chartering state.
(4) A statement of registration (for which a filing fee shall be determined by the commissioner) that designates the commissioner as its agent for the purpose of receiving service of legal documents or process.
(c) A risk retention group that is chartered and licensed in a state other than Indiana and that is doing or seeks to do business in Indiana shall submit a copy of any revision of its plan of operation or feasibility study to the commissioner of this state at the same time that the revision is submitted to the commissioner of the group's chartering state.
(d) A risk retention group that is chartered and licensed in a state other than Indiana and that is doing business in Indiana shall submit

to the commissioner of this state the following:
(1) A copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed, which must be certified by an independent public accountant and must contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or by a qualified loss reserve specialist (under criteria established by the National Association of Insurance Commissioners).
(2) A copy of each examination of the risk retention group as certified by the commissioner or public official conducting the examination.
(3) Upon request by the commissioner, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group.
(4) Such information as may be required to verify that the group continues to meet the definition of risk retention group in section 11 of this chapter.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-15
Premium taxes and taxes on premiums; liability; report of premiums; policy records
Sec. 15. (a) A risk retention group is liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within Indiana, and shall report to the commissioner of this state the net premiums written for risks resident or located within Indiana. A risk retention group that is chartered and licensed in a state other than Indiana is subject to taxation, and any applicable fines and penalties related thereto, on the same basis as a foreign admitted insurer.
(b) A licensed insurance producer who is utilized under section 30 of this chapter in soliciting, negotiating, or procuring liability insurance from a risk retention group that is chartered and licensed in a state other than Indiana shall report to the commissioner the premiums for direct business for risks resident or located within Indiana that the insurance producer has placed with or on behalf of a risk retention group that is not chartered in Indiana.
(c) A licensed insurance producer who is utilized under section 30 of this chapter in soliciting, negotiating, or procuring liability insurance from a risk retention group that is chartered and licensed in a state other than Indiana shall keep a complete and separate record of all policies procured from each such risk retention group. The record kept under this subsection must be open to examination by the commissioner and must, for each policy and each kind of insurance provided, include the following information:
(1) The limit of liability.
(2) The time period covered.
(3) The effective date.
(4) The name of the risk retention group that issued the policy.         (5) The gross premium charged.
(6) The amount of return premiums, if any.
As added by P.L.162-1988, SEC.2. Amended by P.L.178-2003, SEC.49.

IC 27-7-10-16
Foreign risk retention groups; compliance with business practice provisions
Sec. 16. (a) All risk retention groups that are chartered and licensed in other states and that are doing business in Indiana and all agents and representatives of those risk retention groups shall comply with:
(1) IC 27-4-1-4.5 concerning unfair claims settlement practices; and
(2) IC 27-4 concerning deceptive, false, or fraudulent acts or practices.
(b) However, any injunction sought by the commissioner of this state regarding conduct described in subsection (a)(2) must be obtained from a court.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-17
Examination of foreign risk retention groups
Sec. 17. A risk retention group that is licensed and chartered in a state other than Indiana shall submit to an examination by the commissioner of this state to determine its financial condition if the commissioner of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty (60) days after a request by the commissioner of this state. Any examination conducted by the commissioner of this state under this section shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the NAIC's Examiner Handbook.
As added by P.L.162-1988, SEC.2.

IC 27-7-10-18
Notice; applications and policies
Sec. 18. Every application form for insurance from a risk retention group, and every policy (on its front and declaration pages) issued by a risk retention group, must contain in ten (10) point type the following notice:
NOTICE



CHAPTER 11. DROUGHT INSURANCE

IC 27-7-11-1
"Drought insurance" defined
Sec. 1. As used in this chapter, "drought insurance" means insurance that covers the loss of or damage to crops caused by an insufficient amount of rainfall.
As added by P.L.250-1989, SEC.1.

IC 27-7-11-2
Policy effective date; cancellation
Sec. 2. A drought insurance policy becomes effective and is not subject to cancellation:
(1) at the time stated in the application for the insurance; or
(2) fourteen (14) days after the applicant submits the premium payment;
whichever occurs first, unless the application is refused in writing and the premium payment is returned within fourteen (14) days after the premium payment is submitted.
As added by P.L.250-1989, SEC.1.



CHAPTER 12. TERMINATION OF RESIDENTIAL POLICIES

IC 27-7-12-1
Applicability of chapter; exceptions
Sec. 1. (a) This chapter applies to policies of insurance covering risks to property located in Indiana that take effect or are renewed after June 30, 2001, and that insure loss of or damage to:
(1) real property consisting of not more than four (4) residential units, one (1) of which is the principal place of residence of the named insured; or
(2) personal property:
(A) in which the named insured has an insurable interest; and
(B) that is used within a residential dwelling for personal, family, or household purposes.
(b) This chapter does not apply to the following:
(1) A policy of inland marine insurance.
(2) The cancellation or nonrenewal of an automobile insurance policy under IC 27-7-6.
(3) The cancellation or nonrenewal of a commercial property and casualty insurance policy under IC 27-1-31-2.5.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-2
Definitions
Sec. 2. (a) As used in this chapter, "cancellation" refers to a termination of property insurance coverage that occurs during the policy term.
(b) As used in this chapter, "nonpayment of premium" means the failure of the named insured to discharge any obligation in connection with the payment of premiums on policies of insurance subject to this chapter, regardless of whether the payments are directly payable to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit. The term includes the failure to pay dues or fees where payment of the dues or fees is a prerequisite to obtaining or continuing property insurance coverage.
(c) As used in this chapter, "nonrenewal" or "nonrenewed" refers to a termination of property insurance coverage that occurs at the end of the policy term.
(d) As used in this chapter, "renewal" or "to renew" refers to:
(1) the issuance and delivery by an insurer at the end of a policy period of a policy superseding a policy previously issued and delivered by the same insurer; or
(2) the issuance and delivery of a certificate or notice extending the term of an existing policy beyond its policy period or term.
(e) As used in this chapter, "termination" means a cancellation or nonrenewal. The term does not include:
(1) the requirement of a reasonable deductible;
(2) reasonable changes in the amount of insurance; or         (3) reasonable reductions in policy limits or coverage;
if the requirements or changes are directly related to the hazard involved and are made on the renewal date for the policy. The term does not include a transfer of a policy to another insurer.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-3
Notice of cancellation
Sec. 3. (a) Notice of cancellation of property insurance coverage by an insurer must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) state the effective date of the cancellation; and
(4) upon request of the named insured, be accompanied by a written explanation of the specific reasons for the cancellation.
(b) An insurer shall provide written notice of cancellation to the named insured at least:
(1) ten (10) days before canceling a policy, if the cancellation is for nonpayment of a premium;
(2) twenty (20) days before canceling a policy, if the cancellation occurs more than sixty (60) days after the date of issuance of the policy; and
(3) ten (10) days before canceling a policy, if the cancellation occurs not more than sixty (60) days after the date of issuance of the policy.
(c) If the policy was procured by an independent insurance producer licensed in Indiana, the insurer shall deliver or mail notice of cancellation to the insurance producer not less than ten (10) days before the insurer delivers or mails the notice to the named insured, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.55.

IC 27-7-12-4
Notice of nonrenewal
Sec. 4. (a) Notice of nonrenewal by an insurer must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) state the insurer's intention not to renew the policy upon expiration of the current policy period;
(4) upon request of the named insured, be accompanied by a written explanation of the specific reasons for the nonrenewal; and
(5) be provided to the named insured at least twenty (20) days before the expiration of the current policy period.
(b) If the policy was procured by an independent insurance producer licensed in Indiana, the insurer shall deliver or mail notice

of nonrenewal to the insurance producer not less than ten (10) days before the insurer delivers or mails the notice to the named insured, unless the obligation to notify the insurance producer is waived in writing by the insurance producer.
(c) If an insurer mails or delivers to an insured a renewal notice, bill, certificate, or policy indicating the insurer's willingness to renew a policy and the insured does not respond, the insurer is not required to provide to the insured notice of intention not to renew.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.56.

IC 27-7-12-5
Sufficiency of explanations; coverage considered renewed where notice not given
Sec. 5. (a) A written explanation provided under section 3 or 4 of this chapter must be of sufficient clarity and specificity to enable a reasonable lay person to identify the basis for the insurer's decision without further inquiry.
(b) If notice is not provided under section 4 of this chapter, coverage is considered to be renewed only for the ensuing policy period upon payment of the appropriate premiums under the same terms and conditions, and subject to section 6 of this chapter, unless the named insured has accepted replacement coverage with another insurer or unless the named insured has agreed to the nonrenewal.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-6
Grounds for cancellation of policies in effect for more than 60 days
Sec. 6. After coverage has been in effect for more than sixty (60) days or after the effective date of a renewal policy, a notice of cancellation shall not be issued unless cancellation is based on at least one (1) of the following:
(1) Nonpayment of a premium.
(2) Discovery of fraud or material misrepresentation made by or with the knowledge of the named insured in obtaining the policy, continuing the policy, or in presenting a claim under the policy.
(3) Discovery of willful or reckless acts or omissions on the part of the named insured that increase a hazard insured against.
(4) The occurrence of a change in the risk that substantially increases a hazard insured against after insurance coverage has been issued or renewed.
(5) A violation of any local fire, health, safety, building, or construction regulation or ordinance with respect to an insured property or the occupancy of the property that substantially increases any hazard insured against.
(6) A determination by the insurance commissioner that the continuation of the policy would place the insurer in violation of the insurance laws of Indiana.
(7) Real property taxes owing on the insured property have been

delinquent for two (2) or more years and continue to be delinquent at the time notice of cancellation is issued.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-7
Prohibited grounds for termination
Sec. 7. Termination of property insurance coverage by an insurer is prohibited if the termination is based on any of the following:
(1) Upon the race, religion, nationality, ethnic group, age, sex, or marital status of the applicant or named insured.
(2) Solely upon the lawful occupation or profession of the applicant or named insured. However, this subdivision does not apply to an insurer that limits its market to one (1) lawful occupation or profession or to several related lawful occupations or professions.
(3) Upon the age or location of the residence of the applicant or named insured, unless that decision is for a business purpose that is not a mere pretext for a decision based on factors prohibited in this chapter or any other provision of this title.
(4) Upon the fact that another insurer previously declined to insure the applicant or terminated an existing policy in which the applicant was the named insured.
(5) Upon the fact that the applicant or named insured previously obtained insurance coverage through a residual market insurance mechanism.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-8
Notice of transfer of policies
Sec. 8. The named insured must be given notice of a transfer of a policy, including a transfer between insurers within the same insurance group. The notice must:
(1) be in writing;
(2) be delivered or mailed to the named insured at the last known address of the named insured;
(3) be provided to the named insured at least twenty (20) days before the transfer; and
(4) identify the insurer to which the policy will be transferred.
As added by P.L.203-2001, SEC.10.

IC 27-7-12-9
Immunity from civil liability
Sec. 9. (a) The following persons are immune from civil liability for any communication giving notice of or specifying the reasons for a termination or for any statement made in connection with an attempt to discover or verify the existence of conditions that would be a reason for a termination under this chapter:
(1) Employees of the department of insurance.
(2) An insurer or its authorized representative, agent, or employee.         (3) A licensed insurance producer.
(4) A person furnishing information to an insurer as to reasons for a termination.
(b) This section does not apply to statements made in bad faith with malice in fact.
As added by P.L.203-2001, SEC.10. Amended by P.L.178-2003, SEC.57.



CHAPTER 13. REQUIRED NOTICE OF FLOOD COVERAGE IN A RESIDENTIAL POLICY

IC 27-7-13-1
Applicability of chapter; exceptions
Sec. 1. (a) This chapter applies to policies of insurance covering risks to property located in Indiana that are issued or renewed after December 31, 2001, and that insure against loss of or damage to:
(1) real property consisting of not more than four (4) residential units, one (1) of which is the principal place of residence of the named insured; or
(2) personal property:
(A) in which the named insured has an insurable interest; and
(B) that is used within a residential dwelling for personal, family, or household purposes.
(b) This chapter does not apply to the following:
(1) A policy of inland marine insurance.
(2) An automobile insurance policy under IC 27-7-6.
(3) A commercial property and casualty insurance policy under IC 27-1-31.
As added by P.L.203-2001, SEC.11.

IC 27-7-13-2
Required notices for policies not covering flood damage
Sec. 2. If a policy of insurance described in section 1 of this chapter does not provide coverage for flood damage:
(1) the policy jacket must contain a prominently printed notice stating; or
(2) the policyholder must be given written notice when the policy is issued, or upon the first renewal after December 31, 2001;
that coverage for flood damage may be available through the National Flood Insurance Program.
As added by P.L.203-2001, SEC.11.






ARTICLE 8. LIFE, ACCIDENT, AND HEALTH

CHAPTER 1. LIFE INSURANCE.ASSESSMENT PLAN

IC 27-8-1-1
Authority to incorporate
Sec. 1. Any number of persons not less than five (5) nor more than thirteen (13), citizens of the United States, one (1) or more of whom shall be bona fide citizens and voters of this state, may associate themselves together as a body corporate for the purpose of organizing a corporation, association or society to transact the business of life insurance on the assessment plan, subject to the conditions and restrictions hereinafter provided.
(Formerly: Acts 1883, c.136, s.1.)



CHAPTER 2. ASSESSMENT POLICY.SPECIFIED PAYMENT

IC 27-8-2-1
Specification of exact payment upon each contingency insured against
Sec. 1. Every policy or certificate hereafter issued by any insurance corporation of this state doing business on the assessment plan, or any insurance corporation of any other state authorized to do an assessment insurance business in this state, and providing a payment to be made upon a contingency of death, sickness, disability or accident, shall specify the exact sum of money which it promises to pay upon each contingency insured against, and the number of days after satisfactory proof of the happening of such contingency at which such payment shall be made, and upon the occurrence of such contingency, unless the contract shall have been voided for fraud or breach of its conditions, the corporation shall be obligated to the beneficiary for such payment at the time and to the amount specified in the policy or certificate.
(Formerly: Acts 1901, c.214, s.1.)

IC 27-8-2-2
Failure to pay amount specified; proceedings to close business
Sec. 2. Failure to pay the amount, whether in friendly settlement or by judgment of court, within thirty (30) days of its adjudication, shall constitute a forfeiture of the right of the delinquent corporation to further continue in business in this state, in the case of an insurance corporation of another state, and in the case of an insurance corporation of this state, it shall be the duty of the insurance commissioner to report the facts to the attorney general, who shall immediately bring suit to close up the business of the delinquent corporation. Nothing in this chapter shall be construed as affecting any organization doing business under IC 27-11.
(Formerly: Acts 1901, c.214, s.2.) As amended by P.L.252-1985, SEC.274; P.L.3-1990, SEC.98.



CHAPTER 3. MUTUAL LIFE AND ACCIDENT.FORMATION

IC 27-8-3-1
Authority to incorporate; purposes; articles of incorporation; initial applications; approval and filing documents; license
Sec. 1. Any number of persons not less than five (5), a majority of whom are citizens of this state, may associate themselves together as a corporation, association, or society for the purpose of transacting the business of life or accident, or life and accident insurance, and for the payment of partial and permanent disability claims to living members, upon the assessment plan, for the purpose of mutual protection and relief of its members, and for the payment of stipulated sums of money to the families, heirs, executors, administrators, or assigns of the deceased members, or for the payment of total and permanent disability claims to living members of such company, association, or society, as the member may direct, in such manner as may be provided in the bylaws; and may receive money, either by voluntary donation or contribution, for which purpose, they shall make, sign, and acknowledge, before any officer authorized to take acknowledgment of deeds in this state, articles of incorporation or association, in which shall be stated the name or title by which such corporation, association, or society shall be known in law, the location of its principal business office (which office must be located in this state), the names and residence of the persons signing the articles of incorporation or association, the object of the corporation, association, or society, with its plan of doing business clearly and fully defined, the number of its directors, trustees or managers and the names of those selected to serve until its first annual meeting, and, in case of life corporations, associations, or societies, the limit as to age of applicants for membership, which shall not exceed sixty-five (65) years, and that medical examinations are required, but no medical examination shall be required in case of accident corporations, associations, or societies, and that bona fide applications have been secured for two hundred thousand dollars ($200,000) by not less than two hundred (200) persons, who have each made application for membership in such proposed corporation, association, or society, and, in case of a life corporation, have each been examined and recommended by a reliable physician, and in all cases have each deposited with the parties asking the certificate for such corporation, association, or society the sum of two dollars ($2) on each one thousand dollars ($1,000) of insurance applied for as an advance assessment for mortuary or accident or disability indemnity purposes, as the case may be; which certificate of association and applications, together with the certificate of some solvent bank or banks that all such advance funds are deposited therein to be turned over to the treasurer of such corporation, association, or society when organized, shall be submitted to the insurance commissioner, who shall carefully examine the same, and, if he shall find that the objects and purposes

are fully and definitely set forth and are clearly within the provisions of this chapter, and that the name or title is not the same or does not so closely resemble a title in use as to have a tendency to mislead the public, the commissioner shall submit the same to the attorney general for examination, and if found by him to be in accordance with this chapter and not inconsistent with the constitution and laws of the United States and of this state, he shall certify to and deliver the same to the secretary of state, who shall cause the same, with the certificate of the attorney general, to be recorded in a book to be kept for that purpose; and, upon application of the signers thereof, the secretary of state shall furnish to them a certified copy of such articles and certificates, under his hand and the seal of this state, and the secretary of state shall thereupon file in the office of the commissioner a certified copy of all papers pertaining to the organization of such corporation, association, or society. Thereupon, the commissioner shall issue a license, authorizing said corporation, association, or society to transact the business set forth in the certificate of incorporation. Such corporation, association, or society shall deposit with the commissioner a copy of all its forms of policy issued by them, together with a copy of its bylaws and all forms of application for insurance.
(Formerly: Acts 1897, c.195, s.1.) As amended by P.L.252-1985, SEC.275.

IC 27-8-3-2
Corporate powers
Sec. 2. A corporation, association, or society, organized under the provisions of this chapter, shall, by the name adopted by such corporation, association, or society, in law, be capable of suing and being sued, and may have power to make and enforce contracts in relation to the business of such corporation, association, or society, may have and use a common seal and may change or alter the same at pleasure, and, in the name of the corporation, association, or society, or by a trustee chosen by their board of directors, shall, in law, be capable of taking, purchasing, holding, and disposing of real and personal property for the purposes of their organization, may by their board of directors, trustees or managers, make bylaws not inconsistent with the constitution and laws of this state or of the United States, which bylaws shall define the manner of electing directors, trustees, or managers, or officers of such corporation, association, or society, and the qualifications and duties of the same, with terms of office not exceeding three (3) years, also the qualifications and privileges of the members thereof.
(Formerly: Acts 1897, c.195, s.2.) As amended by P.L.252-1985, SEC.276.

IC 27-8-3-3
Directors, trustees, or managers
Sec. 3. The affairs of all corporations, associations, or societies organized or doing business under the provisions of this chapter shall

be managed by not less than five (5) directors, trustees, or managers, a majority of whom shall be residents of the state of Indiana, who shall be elected from and by the members, at such time and place and for such period, not exceeding three (3) years, as may be provided for in the bylaws, and may be eligible for reelection, provided that as near as practicable, an equal number shall be elected each year. Whenever directors, trustees, or managers shall be elected, a certificate, under the seal of the corporation, association, or society, giving the names and residences of those elected and the term of their office, shall be filed in the office of the insurance commissioner. Vacancies in the board of directors, trustees, or managers shall be filled in the manner provided in the bylaws. Such board of directors, trustees, or managers shall fix the compensation to be paid to all officers and managers of such corporation, association, or society.
(Formerly: Acts 1897, c.195, s.3.) As amended by P.L.252-1985, SEC.277.

IC 27-8-3-4
Determination of fee rates and amount of premiums, assessments, or periodical calls; risks
Sec. 4. The trustees, directors, or managers, or the persons designated in the bylaws of the corporation, association, or society, subject to the provisions of this chapter, shall fix the fee rates and amounts of premiums, assessments, or periodical calls, and the time and manner of the payment thereof, and the risks to be assumed by such corporation, association, or society, and the duration thereof, and may change the same, from time to time, as the experience of the corporation, association, or society may require. An affidavit made by the person having charge of the mailing of notices of premiums, assessments, or periodical calls that any such notice was mailed to his last postoffice address, stating the date of mailing, shall be prima facie evidence thereof.
(Formerly: Acts 1897, c.195, s.4.) As amended by P.L.252-1985, SEC.278.

IC 27-8-3-5
Reincorporation of domestic assessment plan companies; exceptions
Sec. 5. Any domestic corporation, association, or society, transacting business of life or accident or life and accident insurance and providing for the payment of total and permanent disability claims to living members, upon the assessment plan, may be reincorporated or reorganized under the provisions of this chapter under its existing corporate name, by filing with the insurance commissioner a declaration of their desire to do so, signed and duly acknowledged by a majority of its board of directors, trustees, or managers, with a statement in like manner signed and acknowledged by them that such corporation, association, or society, having insured the lives or provided for the payment of accident indemnity, has

accumulated the fund required by section 7 of this chapter, or having engaged in the business of accident insurance only, has accumulated the fund required by section 11 of this chapter, and that such funds are safely invested and held for the purposes for which the same were accumulated, as provided in the bylaws of such corporation, association or society, whereupon the commissioner, if approved by him, shall file the same, together with his certificate of such approval, with the secretary of state, who shall issue to such corporation, association, or society a certificate of such reincorporation or reorganization, under the seal of the state, and attach thereto copies of all papers so filed with the secretary of state, and the same shall be recorded in the office of the secretary of state, and copies thereof filed in the office of the commissioner, and such corporation, association, or society shall thereupon be deemed to be reincorporated and reorganized under the provisions of this chapter. It shall not be obligatory upon any such existing corporation, association or society to incorporate or reincorporate under this chapter, and any such domestic corporation, association, or society may continue to exercise all the rights, powers, and privileges not inconsistent with this chapter, pursuant to its articles of incorporation or association, the same as if incorporated or reincorporated under this chapter.
(Formerly: Acts 1897, c.195, s.5.) As amended by P.L.252-1985, SEC.279.

IC 27-8-3-6
Application of chapter to assessment plan companies; exceptions
Sec. 6. Any incorporation, association or society organized to insure lives, which provides for the payment of policy claims, or the accumulation of reserve or emergency funds, and the expenses of the management and prosecution of the business by payments to be made either at periods named in the contract or upon assessments as required, by persons holding similar contracts, and wherein the insured's liability to contribute to the payment of policy claims accrued or to accrue is not limited to a fixed sum, shall be deemed to be engaged in the business of life insurance upon the assessment plan, and shall be subject only to the provisions of this chapter. However, nothing contained in this chapter shall be construed as applicable to any association of religious or secret societies, or to any class of mechanics, express, telegraph or railroad employees, or veterans described in IC 10-17-5-2 or IC 10-17-5-1 formed for the mutual benefit of the members thereof and their families exclusively, or to any secret or fraternal societies, lodges or councils that may be organized, or that are now organized and doing business in this state, which conduct their business and secure members on the lodge system exclusively, having ritualistic work and ceremonies in their societies, lodges or councils, and which are under the supervision of the grand or supreme body, nor to any association organized solely for benevolent purposes and not for profit.
(Formerly: Acts 1897, c.195, s.6.) As amended by Acts 1980, P.L.38,

SEC.17; P.L.2-2003, SEC.69.

IC 27-8-3-7
Accumulation of reserve or emergency fund; investment; additional funds; use of excess
Sec. 7. Every such life insurance corporation, association, or society shall accumulate and maintain a reserve or emergency fund equal to such sum as might be realized from one (1) assessment on, or periodical payment by, policy or certificate holders thereof, and, in no event, less than the amount of its maximum policy or certificate. Such fund, if not already accumulated, shall be accumulated by every such corporation, association, or society existing on March 9, 1897, by September 9, 1897, and by every corporation, association, or society formed under this chapter after March 9, 1897, within six (6) months from the date of its incorporation or organization, and shall be held as a trust fund for the purposes for which such fund was created or accumulated. In case such fund or any portion thereof shall have been used by the corporation, association, or society for the purpose or purposes for which the same was created or accumulated and the amount thereof thereby reduced to less than the amount of one (1) death assessment or periodical payment, the amount of such reduction below the amount of one (1) death assessment or periodical payment shall be made up and restored to said fund within six (6) months thereafter. Such fund may be held in cash or invested in the same class of securities required by law for the investment of funds by insurance corporations; and nothing contained in this chapter shall prevent the creation and accumulation of other funds in excess of the amount required in this chapter to provide for the purposes of such corporation, association, or society. If such fund is in excess of the amount of one (1) death assessment or periodical payment upon all certificate or policyholders and not less than the sum of fifty thousand dollars ($50,000), the excess or any portion thereof may be used in the reduction of assessment or periodical payments by policy or certificate holders by ratable cash dividends or credits, or in such other equitable division or apportionment thereof as its bylaws or rules may provide, and such use shall not be deemed or construed to mean a profit received by members within the meaning of the statutes of this state, or the pro rata excess on any policy or certificate terminated by death or surrender may be refunded to the holder or beneficiary, as may be provided for in said policy or contract; provided, that nothing contained in this chapter shall be construed to permit any contract promising any fixed cash payment to any living certificate or policyholder excepting in the contingency of physical disability.
(Formerly: Acts 1897, c.195, s.7.) As amended by P.L.252-1985, SEC.280.

IC 27-8-3-8
Assignment of policy to person without insurable interest void      Sec. 8. No corporation, association or society doing business of life insurance under this chapter shall issue any policy of life insurance in which the beneficiary named has no insurable interest. Any assignment of the policy or certificate to a person having no insurable interest in the insured life, except as security for actual debt, with remainder over to the beneficiary or to the estate of the insured, shall render such a policy or certificate void.
(Formerly: Acts 1897, c.195, s.8; Acts 1971, P.L.391, SEC.1.)

IC 27-8-3-9
Annual report; failure to file report and pay fees; suspension from doing business
Sec. 9. Every such life insurance corporation, association, or society doing business under this chapter shall, on or before March 1 in each year, make and file with the insurance commissioner a report of its affairs and operations during the year ending on December 31 immediately preceding, which report shall be in lieu of all other reports required by this title and shall be in such form as the commissioner may require. Such report shall be verified by such of the officers of the corporation, association, or society as the commissioner may require. Any corporation, association, or society refusing or neglecting to make such report, or to make payment of any of the fees required by law, shall, upon the order of the commissioner, cease to do business in this state until such report and payment shall be made and until the costs of such action be paid.
(Formerly: Acts 1897, c.195, s.9.) As amended by P.L.252-1985, SEC.281.

IC 27-8-3-10
Accident insurance business on assessment plan
Sec. 10. Any corporation, association, or society organized to insure against the contingency of death or physical disability of the assured thereunder resulting from accidental injuries, and which provides for the payment of policy claims, the accumulation of reserve or emergency funds and the expenses of the management and prosecution of the business, by payments to be made, either at periods named in the contract or upon assessments as required by persons holding similar contracts, and where the assured's liability to contribute to the payment of benefits accrued or to accrue is not limited to a fixed sum, shall be deemed to be engaged in the business of accident insurance upon the assessment plan, and the business involving the issuance of such contracts shall be carried on in this state only by duly organized and authorized corporations, associations, or societies, which shall be subject only to the provisions and requirements of this chapter.
(Formerly: Acts 1897, c.195, s.10.) As amended by P.L.252-1985, SEC.282.

IC 27-8-3-11
Reserve emergency fund      Sec. 11. Every such accident insurance corporation, association, or society shall accumulate and maintain a reserve emergency fund of at least two thousand dollars ($2,000). Such fund, if not already accumulated, shall be accumulated by every such corporation, association, or society existing on March 9, 1897, by September 9, 1897, and by every corporation, association, or society organized under this chapter within six (6) months of the completion of its organization and the receipt of its certificate of authority to transact business in this state, and every corporation, association, or society subject to the provisions of this chapter shall add to such emergency fund thereafter two and one-half percent (2 1/2%) of the amount realized from every premium, assessment, or periodical call until such fund shall be equal to the amount of two dollars ($2) for every five thousand dollars ($5,000) of insurance in force. Such emergency fund, or any part thereof, may be used for the payment of death and indemnity claims; provided, that if the amount of such fund be thereby reduced below the amount contemplated in this chapter, the amount by which such fund is reduced be made up and restored within six (6) months thereafter. Such fund may be held in cash or invested in the same class of securities required by law for the investment of funds by insurance corporations, and nothing contained in this chapter shall prevent the creation and accumulation of other funds in excess of the amount required in this chapter to provide for the purposes of such corporation, association, or society.
(Formerly: Acts 1897, c.195, s.11.) As amended by P.L.252-1985, SEC.283.

IC 27-8-3-12
Report of affairs and operations; suspension for failure to file
Sec. 12. (a) Every such accident insurance corporation, association, or society doing business under this chapter shall, on or before March 1 in each year, make and file with the insurance commissioner a report of its affairs and operations during the year ending on December 31 immediately preceding, which report shall be in lieu of all other reports required by this title and shall be verified by such officers of the corporation, association or society, as the commissioner may require, and shall contain answers to the following questions:
(1) First, what number of certificates or policies were issued during the year or applicants admitted?
(2) Second, what was the amount of death indemnity affected thereby?
(3) Third, what number of death losses were incurred?
(4) Fourth, what number of death losses were paid and amount thereof?
(5) Fifth, what were the total number of indemnity claims paid and amount thereof?
(6) Sixth, what were the number of death and number of indemnity claims unpaid?
(7) Seventh, does the corporation, association, or society charge

annual dues or membership fee? If so, how much?
(8) Eighth, what was the total amount received and whether from assessment, annual dues, membership fees, or other sources, and the disposition thereof?
(9) Ninth, does corporation, association, or society use moneys received for payment of claims to pay expenses, in whole or in part? And, if so, state the amount used.
(10) Tenth, what is the amount of the emergency fund and how invested?
(11) Eleventh, if organized under the laws of this state, state such fact and the date of organization.
(12) Twelfth, what were the number of policies in force and death insurance in force at the beginning of the year, and such other information as may be required by the superintendent of insurance?
(b) Any corporation, association, or society refusing or neglecting to make such report or to make payment of any one of the fees required by this chapter shall, upon the order of the insurance commissioner, cease to do business in this state until such report and payment shall be made and until the costs of such action be paid.
(Formerly: Acts 1897, c.195, s.12.) As amended by P.L.252-1985, SEC.284.

IC 27-8-3-13
Authority to deposit securities; investment of reserve funds
Sec. 13. This chapter shall not be construed to limit the accumulation of a reserve or emergency fund by any corporation, association, or society subject to the provisions of this chapter. Any such corporation, association, or society may, in its discretion, through its officers or directors, deposit with the insurance commissioner such securities and for such amounts as may be approved by him, and, when so deposited, shall be retained by him for the purposes described in this chapter. All other investments of reserve funds shall be made in the same class of securities as are allowed by law for the investment of funds by insurance corporations.
(Formerly: Acts 1897, c.195, s.13.) As amended by P.L.252-1985, SEC.285.

IC 27-8-3-14
Specification of amount payable upon particular contingency; obligation for payment; suspension of right to issue new policies until payment made
Sec. 14. Every policy or certificate issued after March 9, 1897, by any corporation, association, or society doing business under this chapter and promising payment to be made upon a contingency of death or physical disability shall specify the sum of money which it promises to pay under such contingency, and the number of days after satisfactory proof of the happening thereof on which such payment shall be made. Upon the occurrence of such contingency,

unless the contract shall have been avoided by fraud, or by breach of its conditions, the corporation, association, or society shall be obligated to the beneficiary for such payment, at the time and to the amount specified in the policy or certificate. If such corporation, association, or society shall refuse or fail to make such payment for sixty (60) days after final judgment has been obtained against such claim, the insurance commissioner shall notify the corporation, association, or society not to issue any new policies or certificates until such indebtedness is fully paid; and no officer or agent of the corporation, association, or society shall make, sign, or issue any policy or certificate of insurance while such notice is in force.
(Formerly: Acts 1897, c.195, s.14.) As amended by P.L.252-1985, SEC.286.

IC 27-8-3-15
Transfer or reinsurance of risks; approval; notice of preference for transfer to different corporation
Sec. 15. No such corporation, association or society, organized under the laws of this state, shall transfer its risks to, or reinsure them in any other corporation, association or society unless the contract of transfer or reinsurance is first submitted to and approved by a two-thirds (2/3) vote of a meeting of the insured, called to consider the same, of which meeting, a written or printed notice shall be mailed to each member, certificate or policyholder, at least thirty (30) days before the day fixed for such meeting. If such transfer or reinsurance shall be approved, every member, certificate or policyholder of the corporation, association or society, who shall file with the secretary thereof, within ten (10) days after the meeting, a written notice of his preference to be transferred to some other corporation, association or society, than that named in the contract, shall be accorded all the rights and privileges, if any, in aid of such transfer as would have been accorded under the terms of such contract had he been transferred to the corporation, association or society named therein. No such corporation, association or society, organized under the laws of this state, shall transfer its risks or assets, or any part thereof, to, or reinsure its risks, or any part thereof, in any insurance corporation, association or society of any other state or country which is not at the time of such transfer or reinsurance authorized to do business in this state under the laws thereof.
(Formerly: Acts 1897, c.195, s.15.)

IC 27-8-3-16
Examination at request of corporation; certificate of results; expense
Sec. 16. The insurance commissioner shall, at the request of any corporation, association, or society doing business under the provisions of this chapter in this state on the assessment plan, make an examination of such corporation, association, or society, and shall furnish a certificate of the results of such examination, showing all

its assets and how invested, and such other particulars as may be deemed necessary to show the character and condition of said corporation, association, or society, and the necessary expense of said examination shall be paid by the corporation, association, or society requesting it.
(Formerly: Acts 1897, c.195, s.16.) As amended by P.L.252-1985, SEC.287.

IC 27-8-3-17
Visitation and inspection; insolvency or improper business practices; report; order to show cause for termination of business
Sec. 17. All corporations, associations, and societies to which this chapter is applicable, with their books, papers, and vouchers, shall be subject to visitation and inspection by the insurance commissioner or such person as he may designate, at the expense of said association. The commissioner may address any inquiries to such corporation, association, or society, in relation to its doings or condition, or any other matter connected with its transactions relative to the business contemplated by this chapter. All officers of such corporation, association, or society shall promptly reply in writing to all such inquiries, under the oath of its president, secretary, or other officers, if required. When the commissioner on investigation, shall be satisfied that any corporation, association, or society, organized under the laws of this state, doing business in this state of the character defined in this chapter, is insolvent because of matured death claims or other obligations due and unpaid, exceeding its assets and death assessments or periodical payments, called or in process of collection, or has exceeded its powers, failed to comply with any provision of law, or is conducting business fraudulently, he shall report the facts to the attorney general, who, if he shall be of the opinion that the facts require such action, may thereupon apply to any court having jurisdiction thereof, within the county in which the principal office of such corporation, association, or society in this state is located, for an order requiring the officers of such corporation, association, or society to show cause, at a reasonable time and place within such county, why such corporation, association, or society should not be restrained from continuing to transact business, with power to the court to adjourn the hearing thereon from time to time, not exceeding sixty (60) days in all.
(Formerly: Acts 1897, c.195, s.17.) As amended by P.L.252-1985, SEC.288.

IC 27-8-3-18
Attorney general; exclusive power to apply for accounting, injunction, or receivership
Sec. 18. No order, judgment, or decree providing for an accounting or enjoining, restraining, or interfering with the prosecution of the business of any domestic insurance corporation, association, or society subject to the provisions of this chapter, or appointing a temporary or permanent receiver thereof, shall be made

or granted otherwise than upon the application of the attorney general on his own motion, or after his approval of a request in writing thereof by the insurance commissioner, except in an action by a judgment creditor or in proceedings supplementary to execution.
(Formerly: Acts 1897, c.195, s.18.) As amended by P.L.252-1985, SEC.289.

IC 27-8-3-19
Foreign corporations; requirements for authority to do business; revocation of authority; retaliation clause
Sec. 19. Any corporation, association, or society organized under the authority of another state or government to issue, or which is engaged in the business of issuing, policies or certificates of life or accident or life and accident insurance, and for the payment of total and permanent disability claims to living members on the assessment plan, as a condition precedent to transacting business in this state, shall deposit with the insurance commissioner:
(1) a certified copy of its articles of incorporation or association;
(2) a certified copy of a vote or resolution of the board of directors of said company consenting that service of process in any suit against such company may be served upon an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer, appointed by the company as the company's agent for service of process, with like effect as if such company was chartered, organized, or incorporated in the state of Indiana, and agreeing that any process served upon such agent shall be of the same legal force and validity as if served upon said company, and agreeing that such service may be so made with such effect while any liability remains outstanding against such company in this state;
(3) a statement, under oath of its president and secretary, in the form by the commissioner required, of its business for the preceding year;
(4) a certificate, under oath of its president and secretary, that it is paying, and for the twelve (12) months then next preceding, has paid, the maximum amount named in its policies or certificates in full;
(5) a certificate from the proper authority in its home state that corporations, associations or societies of this state, engaged according to the provisions of this chapter in life or accident, or life and accident insurance, and for the payment of total and permanent disability claims to living members upon the assessment plan, are legally entitled to do business in such state;
(6) a copy of its policy or certificate, application, and bylaws, which must show that the insured's liability to contribute to the payments of benefits is not limited to the payment of a fixed periodical sum; and
(7) evidence satisfactory to the commissioner that the

corporation, association, or society accumulates a fund equal in amount to that required of similar corporations, associations, or societies of this state and that such accumulation is permitted by the law of the corporation, association, or society and is for the benefit of policy or certificate-holders only, and is invested in securities authorized under the law of its incorporation or association.
The insurance commissioner shall thereupon issue or renew the authority of such corporation, association, or society to do business in this state, and such authority shall be revoked whenever the commissioner, on investigation, is satisfied that such corporation, association, or society is not paying the maximum amount named in its policies or certificates in full. Upon such revocation, the commissioner shall cause notice thereof to be published in a newspaper of general circulation, published in the city of Indianapolis, Indiana, and no new business shall be thereafter done by its agents in this state. If any such corporation, association, or society is authorized by the law under which it is incorporated to issue contracts of insurance not contemplated in this chapter, it shall nevertheless be permitted to transact in this state the character of business authorized by this chapter upon complying in all other respects with the requirements thereof and filing with the commissioner an agreement duly executed by the proper officers that such corporation, association, or society will not enter into or issue within this state any contract of insurance, policy, or agreement not authorized by this chapter. Upon a breach of such agreement by any such corporation, association, or society, the commissioner shall forthwith revoke and cancel its authority to transact business in this state. When any other state or country shall impose any obligation upon any such corporation, association, or society of this state, the like obligation shall be imposed upon similar corporations, associations, or societies and their agents of such state or country doing business in this state. If the laws of such state where such corporation, association, or society is organized will not admit corporations, associations, or societies organized in this state, or doing business under this chapter, to do business in such state, then such corporations, associations, or societies shall not be admitted to do business in this state.
(Formerly: Acts 1897, c.195, s.19.) As amended by P.L.252-1985, SEC.290; P.L.268-1999, SEC.19.

IC 27-8-3-20
Foreign corporations; service of process
Sec. 20. All processes in any action or proceeding against any foreign corporation, association, or society doing business in this state under the provisions of this chapter may be served upon an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer, appointed by the corporation, association, or society as its agent for service of process, and any lawful process against it which is served on the agent shall be of the same legal

force and validity as if served on the corporation, association, or society, and this provision shall continue in force so long as any liability remains outstanding against the corporation, association, or society in this state, service upon such agent shall be deemed sufficient service upon the principal. When legal process against any such corporation, association, or society is served upon such agent, the agent shall immediately notify the corporation, association, or society of such service by registered letter, prepaid, directed to its secretary, or, in case of a corporation, association or society of a foreign country, to the resident manager, if any, in this country, and shall, within two (2) days after such service, forward in the same manner a copy of the process served on the agent to such secretary or manager, or to any person previously designated by the corporation, association, or society, in writing. The agent shall keep a record of all processes served upon the agent which record shall show the day and hour when such service was made.
(Formerly: Acts 1897, c.195, s.20.) As amended by P.L.252-1985, SEC.291; P.L.130-1994, SEC.42; P.L.116-1994, SEC.58; P.L.268-1999, SEC.20.

IC 27-8-3-21
Fraudulent representations; offenses
Sec. 21. A person who knowingly makes a false or fraudulent statement or representation in or with reference to any application for insurance, or for the purpose of obtaining any money or benefit in or to any corporation, association, or society transacting business under this chapter, commits a Class A misdemeanor.
(Formerly: Acts 1897, c.195, s.21.) As amended by Acts 1978, P.L.2, SEC.2726.

IC 27-8-3-22
Eligible beneficiaries; change of beneficiary
Sec. 22. Any member of such corporation, association or society may name as his payee or beneficiary any person or persons, natural or artificial, permitted by the by-laws of such corporations, associations or society, or, if the by-laws thereof permit, the insurance of such member may be made payable to his estate. Any member of such corporation, association or society, naming as his payee or beneficiary any such person or persons, may make such designation either revocable or irrevocable, and the option which he elects to exercise shall be set out in and be made a part of his application for a certificate or policy of insurance. When the right of revocation has been reserved, or in case of the death of any payee or beneficiary under either a revocable or an irrevocable designation, the insured, subject to any existing assignment of the policy, may designate a new payee or beneficiary, with or without reserving the right of revocation, by filing written notice thereof at the home office of the corporation, association or society, accompanied by the policy for suitable endorsement thereon. No person who shall have been designated as a payee or beneficiary by the insured shall have or

obtain any vested interest in the death benefits which may accrue in the event of the death of the insured until such death benefits shall have become due and payable upon the death of the insured.
(Formerly: Acts 1897, c.195, s.22; Acts 1923, c.185, s.1.)

IC 27-8-3-23
Exemption of benefits and premiums from judicial process
Sec. 23. (a) As used in this section, "premium" includes any deposit or contribution.
(b) The money or benefit provided or rendered by any corporation, association, or society authorized to do business under this chapter shall not be liable to attachment by garnishee or other process, and shall not be seized, taken, appropriated, or applied by any legal or equitable process, nor by any operation of law, to pay any debt or liability of a policy or certificate holder or any beneficiary named therein.
(c) A premium paid for an individual life insurance policy that names as a beneficiary, or is legally assigned to, a spouse, child, or relative who is dependent upon the policy owner is not exempt from the claims of the creditors of the policy owner if the premium is paid:
(1) not more than one (1) year before the date of the filing of a voluntary or involuntary bankruptcy petition by; or
(2) to defraud the creditors of;
the policy owner.
(d) The insurer issuing the policy is discharged from all liability by payment of the proceeds and avails of the policy (as defined in IC 27-1-12-14(b)) in accordance with the terms of the policy unless, before payment, the insurer has received at the insurer's home office, written notice by or on behalf of a creditor of the policy owner that specifies the amount claimed against the policy owner.
(Formerly: Acts 1897, c.195, s.23.) As amended by P.L.252-1985, SEC.292; P.L.253-1995, SEC.4.

IC 27-8-3-24
Violations; revocation of power to do business
Sec. 24. An officer or agent of any corporation, association, or society subject to this chapter who fails to comply with this chapter, knowingly makes in any report or statement any false or fraudulent statement, or refuses to permit the insurance commissioner or any examiner duly authorized by him for the purpose to make examination of its condition and business, books, papers, and vouchers commits a Class C infraction. A person who fails to comply with or violates this chapter commits a Class C infraction. If an examination of the condition and business of any such corporation, association, or society transacting business in this state is prevented by an offense under this section, the insurance commissioner shall revoke the certificate of authority issued to such corporation, association, or society, and it is unlawful for it to do business in this state until it has submitted to an examination, and the insurance commissioner has issued to it a new certificate of authority

authorizing it to continue business in this state.
(Formerly: Acts 1897, c.195, s.24.) As amended by Acts 1978, P.L.2, SEC.2727.

IC 27-8-3-25
Fees
Sec. 25. The fees to be paid by each such corporation, association, or society to the insurance commissioner for the authority to such corporation, association, or society, and its insurance producers under the license granted by him to each corporation, association, or society, to transact business in the state of Indiana shall be as follows:
For filing copy of charter or articles of incorporation, twenty-five dollars ($25).
For filing each annual statement, twenty dollars ($20).
For issuing certificate of authority or license to company, corporation, association or society, one dollar ($1).
For issuing license to each insurance producer, one dollar ($1).
For affixing seal and certifying to any paper, one dollar ($1).
For renewal of license, each such corporation, association, or society shall file with the commissioner its annual statement, for which it shall pay the sum of twenty dollars ($20).
For the privilege of transacting business in this state, a foreign or alien company, association, or society, admitted and licensed under this chapter, shall pay an annual tax upon premiums or assessments derived from business written within this state, such tax to be as defined and determined under IC 27-1-18-2, which is declared to be applicable in its terms and provisions to such a company, association, or society; provided also, that when any other state or country shall impose any obligations in excess of those imposed by this chapter upon any such corporation, association, or society of this state, a like obligation shall be imposed on similar corporations and their agents of such state or country doing business in this state; and provided also, that such corporation, association, or society, in transacting business in this state, shall be subject only to the provisions of this chapter.
(Formerly: Acts 1897, c.195, s.25; Acts 1955, c.55, s.1.) As amended by P.L.252-1985, SEC.293; P.L.178-2003, SEC.59.

IC 27-8-3-26
Exempt organizations
Sec. 26. Nothing contained in sections one through twenty-five of this chapter shall be construed to apply to secret or fraternal societies, lodges or councils that are now organized, or that may hereafter be organized, which conduct their business and secure members on the lodge system, exclusively, having ritualistic work and ceremonies in their societies, lodges or councils, and which are under the supervision of a grand or supreme body, nor to any association organized solely for benevolent purposes and not for profit; nor to any association of religious or secret societies, nor to

any class of mechanics, express, telegraph or railroad employees or veterans described in IC 10-17-5-2 or IC 10-17-5-1 or any existing societies now doing business and formed for the mutual benefit of the members thereof and their families exclusively.
(Formerly: Acts 1897, c.195, s.26.) As amended by Acts 1980, P.L.38, SEC.18; P.L.2-2003, SEC.70.

IC 27-8-3-27
Legal reserves; compulsory deposits; filing of forms; exceptions
Sec. 27. (a) Notwithstanding any of the provisions of sections 1 through 26 of this chapter, every corporation or association organized and operating under the provisions of this chapter shall on or before July 1, 1970, comply with the provisions of IC 27-1 relative to the maintenance of legal reserves required on all life insurance and health and accident insurance policies issued in this state, and relative to compulsory deposit of assets by life insurance companies, and relative to filing of forms, with particular reference to but not limited to IC 27-1-12-9 through IC 27-1-12-13, IC 27-1-13-8, and IC 27-1-20-1 through IC 27-1-20-11.
(b) Provided, that this section shall not apply to any corporation or association that has prior to July 1, 1970, reorganized and accepted the provisions of IC 27-1, as provided in IC 27-1-11. Nor shall this section apply to any insurance policies issued or sold prior to July 1, 1970, or prior to any such reorganization under IC 27-1, whichever occurs earlier.
(c) Provided, further, that with respect to insurance policies issued by any corporation or association on a pure assessment basis, no premiums having been collected in advance, which corporation or association is incorporated and operating under this chapter as of August 18, 1969, and which has had in force between August 18, 1964, and August 18, 1969, insurance policies covering not less than fifteen thousand (15,000) members, such company or association shall maintain, beginning January 1, 1971, a legal reserve on its life assessment business on the basis of monthly renewable term insurance, and said monthly unearned premium reserve shall be calculated at one dollar and thirty cents ($1.30) per member.
(d) Such legal reserve shall be deposited with the insurance department under compulsory deposit provisions referred to in subsection (a).
(Formerly: Acts 1897, c.195, s.26a; Acts 1969, c.236, s.1.) As amended by P.L.252-1985, SEC.294.



CHAPTER 4. CREDIT LIFE AND CREDIT ACCIDENT AND HEALTH INSURANCE

IC 27-8-4-1
Purpose
Sec. 1. The purpose of this chapter is to promote the public welfare through the establishment of unified and consistent rules relating to the implementation and administration of the laws of this state pertaining to credit life insurance and credit accident and health insurance, as such insurances are defined and limited in this chapter.
(Formerly: Acts 1961, c.47, s.1.) As amended by P.L.252-1985, SEC.295.

IC 27-8-4-2
Citation; scope; definitions
Sec. 2. (a) Citation and Scope:
(1) This chapter may be cited as the Model Act for the Regulation of Credit Life Insurance and Credit Accident and Health Insurance.
(2) All life insurance and all accident and health insurance of the nature in this chapter defined in connection with loans or other credit transactions shall be subject to the provisions of this chapter, except such insurance issued in relation to an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor.
(b) Definitions. For the purpose of this chapter:
(1) "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction.
(2) "Credit accident and health insurance" means insurance on a debtor to provide funds for payments becoming due on a specific loan or other credit transaction while the debtor is disabled as defined in the policy.
(3) "Creditor" means the lender of money or vendor or lessor of goods, services, property, rights, or privileges, for which payment is arranged through a credit transaction, or any successor to the right, title, or interest of any such lender, vendor, or lessor, and any affiliate, associate, or subsidiary of any of them or any director, officer, or employee of any of them or any other person in any way associated with any of them.
(4) "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights, or privileges for which payment is arranged through a credit transaction. The term includes the following:
(A) A joint debtor.
(B) A co-maker.
(C) An endorser.
(D) A guarantor.
(5) "Indebtedness" means the total amount payable by a debtor to a creditor in connection with a loan or other credit

transaction.
(6) "Commissioner" means insurance commissioner of Indiana.
(7) The term "accident and health insurance" has the same meaning as "accident and sickness insurance" sometimes used in other statutes relating to insurance against accident and sickness.
(Formerly: Acts 1961, c.47, s.2.) As amended by P.L.252-1985, SEC.296; P.L.153-1986, SEC.4; P.L.132-1994, SEC.2.

IC 27-8-4-3
Forms of insurance
Sec. 3. Credit life insurance and credit accident and health insurance shall be issued only in the following forms:
A. Individual policies of life insurance issued to debtors on the term plan;
B. Individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;
C. Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;
D. Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage.
(Formerly: Acts 1961, c.47, s.3.)

IC 27-8-4-4
Limitations on amount of insurance
Sec. 4. A. Credit Life Insurance. The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness and, when an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater. Notwithstanding the provisions of this paragraph, insurance on agriculture credit transaction commitments, not exceeding one (1) year in duration, may be written up to the amount of the loan commitment on a non-decreasing or level term plan.
B. Credit Accident and Health Insurance. The aggregate amount of periodic benefits payable by credit accident and health insurance in the event of disability, as defined in the policy, shall not, in the case of an indebtedness payable in installments, exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness or in the case of an indebtedness payable in one sum, the unpaid amount of such indebtedness; and the amount of each periodic benefit payment shall not exceed the original indebtedness divided by the number of periodic installments.
(Formerly: Acts 1961, c.47, s.4.)

IC 27-8-4-5 Term of insurance
Sec. 5. The term of any credit life insurance or credit accident and health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy. This rule shall apply when no evidence of insurability is required and, as well, when such evidence is required and is furnished within the period of thirty (30) days after the date when the debtor becomes obligated to the creditor; but should such evidence of insurability be furnished after such thirty (30) day period, the term of the insurance may commence on the date on which the insurance company determines the evidence to be satisfactory, and in such event there shall be an appropriate refund or adjustment of any charge to the debtor for insurance. The term of such insurance shall not extend more than fifteen (15) days beyond the scheduled maturity date of the indebtedness except when extended without additional cost to the debtor. If the indebtedness is discharged due to renewal or refinancing prior to the scheduled maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness. In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in section 8 of this chapter.
(Formerly: Acts 1961, c.47, s.5.) As amended by P.L.252-1985, SEC.297.

IC 27-8-4-6
Policy or certificate; delivery; rejection of risk; to another insurer; credit for lower premium
Sec. 6. (a) All credit life insurance and credit accident and health insurance shall be evidenced by an individual policy, or in the case of group insurance by a certificate of insurance, which individual policy of group certificate of insurance shall be delivered to the debtor.
(b) Each individual policy or group certificate of credit life insurance or credit accident and health insurance shall, in addition to other requirements of law, set forth:
(1) the name and home office address of the insurer;
(2) the name or names of the debtor or in the case of a certificate under a group policy, the identity by name or otherwise of the debtor;
(3) the premium or amount of payment, if any, by the debtor separately for credit life insurance and credit accident and health insurance;
(4) a description of the coverage including the amount and term thereof;
(5) any exceptions, limitations, and restrictions; and
(6) that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness and, wherever the amount

of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate.
(c) Said individual policy or group certificate of insurance shall be delivered to the insured debtor at the time the indebtedness is incurred except as provided in this chapter.
(d) If said individual policy or group certificate of insurance is not delivered to the debtor at the time the indebtedness is incurred, a copy of the application for such policy or a notice of proposed insurance, signed by the debtor and setting forth:
(1) the name and home office address of the insurer;
(2) the name or names of the debtor;
(3) the premium or amount of payment by the debtor, if any, separately for credit life insurance and credit accident and health insurance; and
(4) the amount, term, and a brief description of the coverage provided;
shall be delivered to the debtor at the time such indebtedness is incurred. The copy of the application for, or notice of proposed insurance, shall also refer exclusively to insurance coverage, and shall be separate and apart from the loan, sale, or other credit statement of account, instrument, or agreement, unless the information required by this subsection is prominently set forth therein. Upon acceptance of the insurance by the insurer and within thirty (30) days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the debtor. Said application or notice of proposed insurance shall state that upon acceptance by the insurer, the insurance shall become effective as provided in section 5 of this chapter.
(e) If the named insurer does not accept the risk, then and in such event the debtor shall receive a policy or certificate of insurance, if one can be obtained from another insurer, setting forth the name and home office address of the substituted insurer and the amount of the premium to be charged, and if the amount of premium is less than that set forth in the notice of proposed insurance an appropriate refund shall be made.
(Formerly: Acts 1961, c.47, s.6.) As amended by P.L.252-1985, SEC.298; P.L.255-1995, SEC.8.

IC 27-8-4-7
Filing of documents; disapproval of form of policy; effect; withdrawal of approval; review
Sec. 7. (a) All policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders delivered or issued for delivery in this state and the schedules of premium rates pertaining thereto shall be filed with the commissioner.
(b) The commissioner shall, within thirty (30) days after the filing of any such policies, certificates of insurance, notices of proposed

insurance, applications for insurance, endorsements, and riders, disapprove any such form if the benefits provided therein are not reasonable in relation to the premium charge, or if it contains provisions which are unjust, unfair, inequitable, misleading, deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of this title or of a rule promulgated under this title.
(c) If the commissioner notifies the insurer that the form is disapproved, it shall be unlawful thereafter for such insurer to issue or use such form. In such notice, the commissioner shall specify the reason for his disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, nor any application, endorsement, or rider, shall be issued or used until the expiration of thirty (30) days after it has been so filed, unless the commissioner shall give his prior written approval thereto.
(d) The commissioner may, at any time after a hearing held not less than twenty (20) days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection (b). The written notice of such hearing shall state the reason for the proposed withdrawal.
(e) It shall be unlawful for the insurer to issue such forms or use them after the effective date of such withdrawal.
(f) If a group policy of credit life insurance or credit accident and health insurance:
(1) has been delivered by an insurer in this state before July 6, 1961; or
(2) has been or is delivered by an insurer in another state before or after July 6, 1961;
such insurer shall be required to file only the group certificate and notice of proposed insurance delivered or issued for delivery in this state as specified in sections 6(b) and 6(d) of this chapter, and such forms shall be approved by the commissioner if they conform with the requirements specified in sections 6(b) and 6(d) and if the schedules of premium rates applicable to the insurance evidenced by such certificate or notice are not in excess of the insurer's schedules of premium rates on file with the commissioner; provided, however, that the premium rate in effect on group policies existing on July 6, 1961, may be continued until the first policy anniversary date following the date this section becomes operative as provided in section 12 of this chapter.
(g) Any order or final determination of the commissioner under the provisions of this section shall be subject to judicial review.
(Formerly: Acts 1961, c.47, s.7.) As amended by P.L.252-1985, SEC.299.

IC 27-8-4-8
Revision of rate schedules; credit or refund of premiums
Sec. 8. A. Any insurer may revise its schedules of premium rates from time to time, and shall file such revised schedules with the

commissioner. No insurer shall issue any credit life insurance policy or credit accident and health insurance policy for which the premium rate exceeds that determined by the schedules of such insurer as then on file with the commissioner.
B. Each individual policy, or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of the indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto; Provided, however, That the commissioner shall prescribe a minimum refund and no refund which would be less than such minimum need be made. The formula to be used in computing such refund shall be filed with and approved by the commissioner.
C. If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account.
D. The amount charged to a debtor for any credit life or credit health and accident insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.
(Formerly: Acts 1961, c.47, s.8.)

IC 27-8-4-9
Persons authorized to issue or deliver policies
Sec. 9. All policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this state only by an insurer authorized to do an insurance business therein, and shall be issued only through holders of licenses issued by the commissioner.
(Formerly: Acts 1961, c.47, s.9.)

IC 27-8-4-9.5
Debtor's right to cancel policy; required provisions in application form; time limit
Sec. 9.5. (a) An individual or group policy of credit life insurance or credit accident and health insurance may not be delivered or issued for delivery in Indiana unless the application or authorized form:
(1) provides the debtor with a right to cancel the policy not more than fourteen (14) days after the policy is issued; and
(2) informs the debtor of the right to cancel in plain and conspicuous language.
(b) The language informing the debtor of the right to cancel under subsection (a)(2) must explain the way in which the debtor may cancel the policy and, if applicable, the address to which the debtor may mail the notice of cancellation.
(c) After the debtor cancels a policy under a provision required by subsection (a), the insurer or creditor shall return to the debtor the

premium paid by the debtor.
As added by P.L.226-1993, SEC.1.

IC 27-8-4-10
Report, adjustment, and settlement of claims
Sec. 10. A. All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.
B. All claims shall be paid either by draft drawn upon the insurer or by check of the insurer to the order of the claimant to whom payment of the claim is due pursuant to the policy provisions, or upon direction of such claimant to one specified.
C. No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; Provided, That a group policyholder may, by arrangement with the group insurer, draw drafts or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.
(Formerly: Acts 1961, c.47, s.10.)

IC 27-8-4-11
Debtor's choice of insurer; use of existing policies
Sec. 11. When life insurance or accident and health insurance is required as additional security for any indebtedness, the debtor shall have the option of furnishing the required amount of insurance through existing policies of insurance owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this state. As used in this section, "life insurance" and "accident and health insurance" includes any form and any amount of life insurance or accident and health insurance that affords security to the creditor for the indebtedness involved.
(Formerly: Acts 1961, c.47, s.11.)

IC 27-8-4-12
Rules; order for compliance
Sec. 12. The commissioner may, after notice and hearing, issue such rules as he deems appropriate for the supervision of this chapter. Whenever the commissioner finds that there has been a violation of this chapter or any rules issued pursuant to this chapter and after written notice thereof and hearing given to the insurer or other person authorized or licensed by the commissioner, he shall set forth the details of his findings together with an order for compliance by a specified date. Such order shall be binding on the insurer and other person authorized or licensed by the commissioner on the date specified unless sooner withdrawn by the commissioner or a stay thereof has been ordered by a court of competent jurisdiction. The

provisions of sections 5, 6, 7, and 8 of this chapter shall not be operative until October 4, 1961, and the commissioner in his discretion may extend until not later than January 2, 1962, the initial period within which the provisions of sections 5, 6, 7, and 8 shall not be operative.
(Formerly: Acts 1961, c.47, s.12.) As amended by P.L.252-1985, SEC.300.

IC 27-8-4-13
Judicial review
Sec. 13. Any party to the proceeding affected by an order of the commissioner shall be entitled to judicial review under IC 4-21.5-5.
(Formerly: Acts 1961, c.47, s.13.) As amended by P.L.252-1985, SEC.301; P.L.7-1987, SEC.153.

IC 27-8-4-14
Violations; civil penalty; revocation or suspension of license or certificate of authority
Sec. 14. In addition to any other penalty provided by law, any person, firm, or corporation which violates an order of the commissioner after it has become final, and while such order is in effect, shall, upon proof thereof to the satisfaction of the court, forfeit and pay to the state of Indiana a sum not to exceed two hundred fifty dollars ($250), which may be recovered in a civil action, except that if such violation is found to be willful, the amount of such penalty shall be a sum not to exceed one thousand dollars ($1000). The commissioner, in his discretion, may revoke or suspend the license or certificate of authority of the person, firm, or corporation guilty of such violation. Such order for suspension or revocation shall be upon notice and hearing, and shall be subject to judicial review as provided in section 13 of this chapter.
(Formerly: Acts 1961, c.47, s.14.) As amended by P.L.252-1985, SEC.302.



CHAPTER 5. ACCIDENT AND SICKNESS INSURANCE.POLICY PROVISIONS

IC 27-8-5-1
Policy of accident and sickness insurance; filing; approval or disapproval; withdrawal of approval; hearing; review
Sec. 1. (a) The term "policy of accident and sickness insurance", as used in this chapter, includes any policy or contract covering one (1) or more of the kinds of insurance described in Class 1(b) or 2(a) of IC 27-1-5-1. Such policies may be on the individual basis under this section and sections 2 through 9 of this chapter, on the group basis under this section and sections 16 through 19 of this chapter, on the franchise basis under this section and section 11 of this chapter, or on a blanket basis under section 15 of this chapter and (except as otherwise expressly provided in this chapter) shall be exclusively governed by this chapter.
(b) No policy of accident and sickness insurance may be issued or delivered to any person in this state, nor may any application, rider, or endorsement be used in connection with an accident and sickness insurance policy until a copy of the form of the policy and of the classification of risks and the premium rates, or, in the case of assessment companies, the estimated cost pertaining thereto, have been filed with the commissioner. This section is applicable also to assessment companies and fraternal benefit associations or societies.
(c) No policy of accident and sickness insurance may be issued, nor may any application, rider, or endorsement be used in connection with a policy of accident and sickness insurance, until the expiration of thirty (30) days after it has been filed under subsection (b), unless the commissioner gives his written approval to it before the expiration of the thirty (30) day period.
(d) The commissioner may, within thirty (30) days after the filing of any form under subsection (b), disapprove the form:
(1) if, in the case of an individual accident and sickness form, the benefits provided therein are unreasonable in relation to the premium charged; or
(2) if, in the case of an individual, blanket, or group accident and sickness form, it contains a provision or provisions that are unjust, unfair, inequitable, misleading, or deceptive or that encourage misrepresentation of the policy.
(e) If the commissioner notifies the insurer that filed a form that the form does not comply with this section, it is unlawful thereafter for the insurer to issue the form or use it in connection with any policy. In the notice given under this subsection, the commissioner shall specify the reasons for his disapproval and state that a hearing will be granted within twenty (20) days after request in writing by the insurer.
(f) The commissioner may at any time, after a hearing of which not less than twenty (20) days written notice has been given to the insurer, withdraw his approval of any form filed under subsection (b) on any of the grounds stated in this section. It is unlawful for the

insurer to issue the form or use it in connection with any policy after the effective date of the withdrawal of approval. The notice of any hearing called under this subsection must specify the matters to be considered at the hearing, and any decision affirming disapproval or directing withdrawal of approval under this section must be in writing and must specify the reasons for the decision.
(g) Any order or decision of the commissioner under this section is subject to review under IC 4-21.5.
(Formerly: Acts 1953, c.15, s.169.1; Acts 1975, P.L.281, SEC.1.) As amended by P.L.257-1985, SEC.1; P.L.7-1987, SEC.154.



CHAPTER 5.5. ACCIDENT AND SICKNESS INSURANCE.CLAIM FORMS

IC 27-8-5.5-1
Definitions
Sec. 1. As used in this chapter:
(a) "Commissioner" means the insurance commissioner of Indiana.
(b) "Accident and sickness insurance" means any policy or contract of insurance described in classes 1(b), 2(a), 2(b), or 2(l), as defined in IC 27-1-5-1.
As added by Acts 1977, P.L.288, SEC.1.

IC 27-8-5.5-2
Promulgation of forms; requisites; contents; acceptance of claims; explanation of benefits paid statements or claims summary statements
Sec. 2. (a) The commissioner shall prescribe by rule, after consultation with providers of health care or treatment, accident and sickness insurers, hospital, medical, and dental service corporations and other prepayment organizations, such accident and sickness insurance claim forms as the commissioner determines will provide for uniformity and simplicity in insurance reporting. The forms shall include, but need not be limited to, information regarding the medical diagnosis, treatment and prognosis of the patient, together with the details of charges incident to the providing of care, treatment or services, sufficient for the purpose of meeting the proof requirements of an accident or sickness insurance policy or a hospital, medical, or dental service contract.
(b) An accident and sickness insurer may not refuse to accept a claim submitted on duly promulgated uniform claim forms. However, an insurer may accept claims submitted on any other form.
(c) Accident and sickness insurer explanation of benefits paid statements or claims summary statements sent to an insured by the accident and sickness insurer may be sent in electronic or paper form and shall be in a format and written in a manner that promotes understanding by the insured by setting forth:
(1) the total dollar amount submitted to the insurer for payment;
(2) any reduction in the amount paid due to the application of any co-payment or deductible, along with an explanation of the amount of the co-payment or deductible applied under the insured's policy;
(3) any reduction in the amount paid due to the application of any other policy limitation or exclusion as set forth in the insured's policy along with an explanation thereof;
(4) the total dollar amount paid; and
(5) the total dollar amount remaining unpaid.
In addition, the explanation shall clearly set forth a toll free number that the insured may call to obtain additional information about any of the items contained in the explanation of benefits paid or claims

summary statement.
(d) The commissioner may issue an order under IC 27-1-3-19(a) directing an accident and sickness insurer to comply with subsection (c).
(e) An accident and sickness insurer does not violate subsection (c) by using a document that the accident and sickness insurer has been required to use by the federal government or the state.
(f) An accident and sickness insurer shall:
(1) inform an insured that the insured may request that the statements described in subsection (c) be sent in paper form; and
(2) send the statements in paper form upon the request of the insured.
As added by Acts 1977, P.L.288, SEC.1. Amended by P.L.252-1989, SEC.1; P.L.125-2005, SEC.4.

IC 27-8-5.5-3
Obtaining additional information regarding claims
Sec. 3. The adoption of uniform claim forms by the commissioner pursuant to this chapter does not preclude an insurer, hospital, medical, or dental service corporation or other pre-payment organization, from obtaining any necessary additional information regarding a claim from the claimant, provider of health care or treatment, or certifier of coverage, as may be required.
As added by Acts 1977, P.L.288, SEC.1.



CHAPTER 5.6. ACCIDENT AND SICKNESS INSURANCE.COVERAGE FOR NEWBORNS

IC 27-8-5.6-1
Definition
Sec. 1. As used in this chapter, the term "accident and sickness insurance" means any policy or contract covering one (1) or more of the kinds of insurance described in classes 1(b) or 2(a) of IC 1971, 27-1-5-1, as governed by IC 1971, 27-8-5.
(Formerly: Acts 1975, P.L.282, SEC.1.)

IC 27-8-5.6-2
Policy provisions
Sec. 2. (a) Except as provided in subsection (b), all individual and group accident and sickness insurance policies or contracts which provide coverage on an expense incurred basis or a provision of service basis for:
(1) an individual insured, certificate holder, or subscriber; or
(2) a family member or child of the insured, certificate holder, or subscriber;
shall, as to such individual or family members' coverage, also provide that the insurance benefits applicable for the individual or family member shall be payable with respect to a newly born child of the insured, certificate holder, or subscriber from the moment of birth.
(b) Subsection (a) does not require the coverage of a newly born child of an insured or a subscriber under an individual accident and sickness policy or contract if the pregnancy resulting in the birth of the newly born child was a condition that existed prior to the issuance of the policy or contract. If the pregnancy resulting in the birth of a newly born child was a condition that existed prior to the issuance of the policy or contract, coverage for the newly born child under the policy or contract is subject to the underwriting practices followed by the insurer at the time of the birth of the child.
(c) The coverage for newly born children required by subsection (a) shall consist of coverage of injury or sickness, including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities. Coverage for newly born children required by subsection (a) shall include but not be limited to benefits for inpatient or outpatient expenses arising from medical and dental treatment (including orthodontic and oral surgery treatment) involved in the management of birth defects known as cleft lip and cleft palate.
(Formerly: Acts 1975, P.L.282, SEC.1.) As amended by P.L.259-1985, SEC.1; P.L.267-1987, SEC.6; P.L.257-1995, SEC.1; P.L.189-1997, SEC.1.

IC 27-8-5.6-3
Payment of specific premium; notification of birth      Sec. 3. If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one (31) days after the date of birth in order to have the coverage continue beyond the thirty-one (31) day period.
(Formerly: Acts 1975, P.L.282, SEC.1.)

IC 27-8-5.6-4
Application of chapter
Sec. 4. This chapter applies to accident and sickness insurance policies and contracts delivered or issued for delivery in Indiana after October 1, 1975.
As added by P.L.5-1988, SEC.148.



CHAPTER 5.7. ACCIDENT AND SICKNESS INSURANCE; PROVIDER PAYMENT

IC 27-8-5.7-1
"Accident and sickness insurance policy" defined
Sec. 1. As used in this chapter, "accident and sickness insurance policy" has the meaning set forth in IC 27-8-5-1.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-2
"Clean claim" defined
Sec. 2. As used in this chapter, "clean claim" means a claim submitted by a provider for payment under an accident and sickness insurance policy issued in Indiana that has no defect, impropriety, or particular circumstance requiring special treatment preventing payment.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-3
"Insurer" defined
Sec. 3. As used in this chapter, "insurer" means an insurance company issued a certificate of authority in Indiana to issue accident and sickness insurance policies. The term includes:
(1) a preferred provider plan (as defined in IC 27-8-11-1); and
(2) an insurance administrator that:
(A) collects charges or premiums; and
(B) adjusts or settles claims;
in connection with coverage under an accident and sickness insurance policy.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-4
"Provider" defined
Sec. 4. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-5
Notice of deficiencies in claims
Sec. 5. (a) An insurer shall pay or deny each clean claim in accordance with section 6 of this chapter.
(b) An insurer shall notify a provider of any deficiencies in a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of an insurer to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.5. Amended by P.L.137-2002, SEC.2.
IC 27-8-5.7-6
Payment or denial of claims; interest
Sec. 6. (a) An insurer shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, within thirty (30) days after the date the claim is received by the insurer.
(2) If the claim is filed on paper, within forty-five (45) days after the date the claim is received by the insurer.
(b) If:
(1) an insurer fails to pay or deny a clean claim in the time required under subsection (a); and
(2) the insurer subsequently pays the claim;
the insurer shall pay the provider that submitted the claim interest on the accident and sickness insurance policy allowable amount of the claim paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), an insurer shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-7
Permitted forms
Sec. 7. A provider shall submit only the following forms for payment by an insurer:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-8
Civil penalties
Sec. 8. (a) If the commissioner finds that an insurer has failed during any calendar year to process and pay clean claims in compliance with this chapter, the commissioner may assess an aggregate civil penalty against the insurer according to the following schedule:
(1) If the insurer has paid at least eighty-five percent (85%) but less than ninety-five percent (95%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of up to ten thousand dollars ($10,000).
(2) If the insurer has paid at least sixty percent (60%) but less than eighty-five percent (85%) of all clean claims received from all providers during the calendar year in compliance with this

chapter, a civil penalty of at least ten thousand dollars ($10,000) but not more than one hundred thousand dollars ($100,000).
(3) If the insurer has paid less than sixty percent (60%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of at least one hundred thousand dollars ($100,000) but not more than two hundred thousand dollars ($200,000).
(b) In determining the amount of a civil penalty under this section, the commissioner shall consider whether the insurer's failure to achieve the standards established by this chapter is due to circumstances beyond the insurer's control.
(c) An insurer may contest a civil penalty imposed under this section by requesting an administrative hearing under IC 4-21.5 not more than thirty (30) days after the insurer receives notice of the assessment of the fine.
(d) If the commissioner imposes a civil penalty under this section, the commissioner may not impose a penalty against the insurer under IC 27-4-1 for the same activity.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
As added by P.L.162-2001, SEC.5.

IC 27-8-5.7-9
Waiver of paper claim requirements
Sec. 9. (a) Beginning on the effective date of the date referred to in Section 262 of the federal Health Insurance Portability and Accountability Act (42 U.S.C. 1320d-4), an insurer may request from the commissioner appointed under IC 27-1-1-2 a waiver from the requirements of this chapter that apply to claims filed on paper.
(b) The commissioner may grant a waiver under this section if, not more than six (6) months after the effective date described in subsection (a), the requesting insurer experiences an increase of the lesser of:
(1) ten thousand (10,000); or
(2) at least twenty percent (20%);
in the volume of claims filed on paper.
(c) A waiver granted under this section is effective for a set period determined by the commissioner.
(d) This section expires December 31, 2005.
As added by P.L.178-2003, SEC.61.

IC 27-8-5.7-10
Claim payment errors
Sec. 10. (a) An insurer may not, more than two (2) years after the date on which an overpayment on a provider claim was made to the provider by the insurer:
(1) request that the provider repay the overpayment; or
(2) adjust a subsequent claim filed by the provider as a method of obtaining reimbursement of the overpayment from the provider.     (b) An insurer may not be required to correct a payment error to a provider more than two (2) years after the date on which a payment on a provider claim was made to the provider by the insurer.
(c) This section does not apply in cases of fraud by the provider, the insured, or the insurer with respect to the claim on which the overpayment or underpayment was made.
As added by P.L.55-2006, SEC.1.

IC 27-8-5.7-11
Claim overpayment adjustment
Sec. 11. Every subsequent claim that is adjusted by an insurer for reimbursement on an overpayment of a previous provider claim made to the provider must be accompanied by an explanation of the reason for the adjustment, including:
(1) an identification of:
(A) the claim on which the overpayment was made; and
(B) if ascertainable, the party financially responsible for the overpaid amount; and
(2) the amount of the overpayment that is being reimbursed to the insurer through the adjusted subsequent claim.
As added by P.L.55-2006, SEC.2.



CHAPTER 5.8. INSURANCE BENEFIT CARDS

IC 27-8-5.8-1
"Accident and sickness insurance policy" defined
Sec. 1. As used in this chapter, "accident and sickness insurance policy" means an insurance policy that provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a), and is issued on a group basis. The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy.
(5) A limited benefit health insurance policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
(8) Worker's compensation or similar insurance.
(9) A student health insurance policy.
As added by P.L.230-2001, SEC.2.

IC 27-8-5.8-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" means the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.230-2001, SEC.2.

IC 27-8-5.8-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to coverage under an accident and sickness insurance policy.
As added by P.L.230-2001, SEC.2.

IC 27-8-5.8-4
Prescription drug information card
Sec. 4. (a) This section applies to an insurer that:
(1) issues an accident and sickness insurance policy that provides coverage for prescription drugs or devices; and
(2) issues a card or other technology for claims processing.
This section also applies to a third party administrator for self-insured plans, a pharmacy benefit manager, or a health benefit plan administered by the state if the administrator, manager, or plan issues a card or other technology described in subdivision (2).
(b) The card or other technology issued by an insurer or another

entity referred to in subsection (a) must contain uniform prescription drug information that complies with the requirements established under subsection (c).
(c) Prescription drug information cards or other technology must meet either of the following criteria:
(1) Be in a format and contain information fields approved by the National Council for Prescription Drug Programs (NCPDP) as contained in the National Council for Prescription Drug Programs Pharmacy ID Card Implementation Guide in effect on the October 1 most immediately preceding the issuance of the card.
(2) Contain the following information:
(A) The health benefit plan's name.
(B) The insured's name, group number, and identification number.
(C) A telephone number to inquire about pharmacy related issues.
(D) The issuer's international identification number or ANSI BIN number, labeled as RxBIN.
(E) The processor control number, labeled as RxPCN.
(F) The insured's pharmacy benefits group number if different than the medical group number, labeled as RxGRP.
Only those fields listed in clauses (A) through (F) that are required for proper adjudication of the claim must appear on the card. If the card is used to adjudicate non-pharmacy claims, then the designation "Rx" listed in clauses (D) through (F) is not required to be used by the issuer.
(d) An insurer or an insurer's agents, contractors, or administrators, including pharmacy benefits managers, may not be required to issue a prescription drug information card or other technology to a person more than one (1) time during a twelve (12) month period.
(e) The prescription drug information cards or other technology issued under this section may be used for health insurance coverage other than the coverage to which this chapter applies.
As added by P.L.230-2001, SEC.2. Amended by P.L.1-2002, SEC.111.



CHAPTER 6. REIMBURSEMENT FOR CERTAIN MEDICAL SERVICES

IC 27-8-6-1
Professional services for which reimbursement authorized
Sec. 1. Notwithstanding any provision of any individual or group policy of accident and health insurance, or any provision of a policy, contract, plan, or agreement for hospital or medical service or indemnity, wherever such policy, contract, plan, or agreement provides for reimbursement for any service which is in the lawful scope of practice of a duly licensed dentist, health service provider in psychology, podiatrist, osteopath, optometrist, or chiropractor, the person entitled to benefits or the person performing services under the policy, contract, plan, or agreement shall be entitled to reimbursement on an equal basis for such service, whether the service is performed by a physician, dentist, health service provider in psychology, podiatrist, osteopath, optometrist, or chiropractor duly licensed under the laws of this state.
(Formerly: Acts 1969, c.409, s.1; Acts 1974, P.L.126, SEC.1.) As amended by P.L.260-1985, SEC.1.

IC 27-8-6-2
Prior policies
Sec. 2. The provisions of section 1 of this chapter shall not apply to any policy, contract, plan, or agreement in effect prior to May 1, 1969.
(Formerly: Acts 1969, c.409, s.2.) As amended by P.L.252-1985, SEC.311.

IC 27-8-6-3
Application of amendments by Acts 1974, P.L.126
Sec. 3. The amendments to this chapter made by Acts 1974, P.L.126 do not apply to a policy, contract, plan, or agreement in effect before June 11, 1974.
As added by P.L.1-1989, SEC.55.

IC 27-8-6-4
Reimbursement for services; application of section; prohibitions excluded
Sec. 4. (a) This section does not apply to any of the following:
(1) A health maintenance organization (as defined in IC 27-13-1-19) or limited service health maintenance organization (as defined in IC 27-13-34-4).
(2) A preferred provider plan (as defined in IC 27-8-11-1).
(3) An employee benefit program that is subject to the federal Employee Retirement Income Security Act (29 U.S.C. 1001 et seq.).
(4) Worker's compensation for an injury to or occupational disease of an employee under IC 22-3.
(b) A group or individual policy or agreement providing

comprehensive accident and health benefits must reimburse an insured for services rendered by a provider licensed under IC 25-10 within the scope of that provider's license in the same manner as that policy or agreement reimburses an insured for services rendered by a provider licensed under IC 25-22.5 within the scope of that provider's license. The policy or agreement may not exclude or otherwise limit reimbursement for any service that a provider licensed under IC 25-10 renders under the scope of that provider's license in the diagnosis and treatment of any illness or injury. This section does not require that a health care policy or agreement cover a particular illness or injury.
(c) This section does not prohibit the following:
(1) The application of coinsurance and deductible provisions to providers licensed under IC 25-10 on the same basis as those provisions are applied to providers licensed under IC 25-22.5.
(2) The application of cost containment or quality assurance measures to providers licensed under IC 25-10 on the same basis as those measures are applied to providers licensed under IC 25-22.5.
(3) A review of the necessity of services that applies to services rendered by providers licensed under IC 25-10 on the same basis as the review applies to services provided by providers licensed under IC 25-22.5.
As added by P.L.153-1990, SEC.1. Amended by P.L.26-1994, SEC.12.

IC 27-8-6-5
Indemnity for services provided by certified registered nurse anesthetist
Sec. 5. (a) As used in this section, "certified registered nurse anesthetist" has the meaning set forth in IC 25-23-1-1.4.
(b) As used in this section, "insured" means an individual who is entitled to the benefits provided by a policy of accident and sickness insurance. The term includes the following:
(1) The policyholder of an individual policy of accident and sickness insurance.
(2) A member of the group covered by a group policy of accident and sickness insurance.
(3) An individual who is entitled to coverage under a policy of accident and sickness insurance as a spouse or dependent of an individual referred to in subdivision (1) or (2).
(c) As used in this section, "insurer" has the meaning set forth in IC 27-1-2-3.
(d) As used in this section, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
(e) An insurer that issued a policy of accident and sickness insurance that indemnifies an insured for anesthesiology services shall indemnify an insured under the policy for any covered anesthesiology services provided by a certified registered nurse anesthetist. As added by P.L.258-1995, SEC.1.



CHAPTER 7. REPEALED



CHAPTER 8. INDIANA LIFE AND HEALTH INSURANCE GUARANTY ASSOCIATION LAW

IC 27-8-8-1 Repealed
(Repealed by P.L.193-2006, SEC.32.)



CHAPTER 9. PRIMARY MOTOR VEHICLE INSURANCE COVERAGE

IC 27-8-9-1 Repealed
(Repealed by P.L.261-1983, SEC.6.)



CHAPTER 10. COMPREHENSIVE HEALTH INSURANCE

IC 27-8-10-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Association" means the Indiana comprehensive health insurance association established under section 2.1 of this chapter.
(c) "Association policy" means a policy issued by the association that provides coverage specified in section 3 of this chapter. The term does not include a Medicare supplement policy that is issued under section 9 of this chapter.
(d) "Carrier" means an insurer providing medical, hospital, or surgical expense incurred health insurance policies.
(e) "Church plan" means a plan defined in the federal Employee Retirement Income Security Act of 1974 under 26 U.S.C. 414(e).
(f) "Commissioner" refers to the insurance commissioner.
(g) "Creditable coverage" has the meaning set forth in the federal Health Insurance Portability and Accountability Act of 1996 (26 U.S.C. 9801(c)(1)).
(h) "Eligible expenses" means those charges for health care services and articles provided for in section 3 of this chapter.
(i) "Federal income poverty level" has the meaning set forth in IC 12-15-2-1.
(j) "Federally eligible individual" means an individual:
(1) for whom, as of the date on which the individual seeks coverage under this chapter, the aggregate period of creditable coverage is at least eighteen (18) months and whose most recent prior creditable coverage was under a:
(A) group health plan;
(B) governmental plan; or
(C) church plan;
or health insurance coverage in connection with any of these plans;
(2) who is not eligible for coverage under:
(A) a group health plan;
(B) Part A or Part B of Title XVIII of the federal Social Security Act; or
(C) a state plan under Title XIX of the federal Social Security Act (or any successor program);
and does not have other health insurance coverage;
(3) with respect to whom the individual's most recent coverage was not terminated for factors relating to nonpayment of premiums or fraud;
(4) who, if after being offered the option of continuation coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) (29 U.S.C. 1191b(d)(1)), or under a similar state program, elected such coverage; and
(5) who, if after electing continuation coverage described in

subdivision (4), has exhausted continuation coverage under the provision or program.
(k) "Governmental plan" means a plan as defined under the federal Employee Retirement Income Security Act of 1974 (26 U.S.C. 414(d)) and any plan established or maintained for its employees by the United States government or by any agency or instrumentality of the United States government.
(l) "Group health plan" means an employee welfare benefit plan (as defined in 29 U.S.C. 1167(1)) to the extent that the plan provides medical care payments to, or on behalf of, employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.
(m) "Health care facility" means any institution providing health care services that is licensed in this state, including institutions engaged principally in providing services for health maintenance organizations or for the diagnosis or treatment of human disease, pain, injury, deformity, or physical condition, including a general hospital, special hospital, mental hospital, public health center, diagnostic center, treatment center, rehabilitation center, extended care facility, skilled nursing home, nursing home, intermediate care facility, tuberculosis hospital, chronic disease hospital, maternity hospital, outpatient clinic, home health care agency, bioanalytical laboratory, or central services facility servicing one (1) or more such institutions.
(n) "Health care institutions" means skilled nursing facilities, home health agencies, and hospitals.
(o) "Health care provider" means any physician, hospital, pharmacist, or other person who is licensed in Indiana to furnish health care services.
(p) "Health care services" means any services or products included in the furnishing to any individual of medical care, dental care, or hospitalization, or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any other services or products for the purpose of preventing, alleviating, curing, or healing human illness or injury.
(q) "Health insurance" means hospital, surgical, and medical expense incurred policies, nonprofit service plan contracts, health maintenance organizations, limited service health maintenance organizations, and self-insured plans. However, the term "health insurance" does not include short term travel accident policies, accident only policies, fixed indemnity policies, automobile medical payment, or incidental coverage issued with or as a supplement to liability insurance.
(r) "Insured" means all individuals who are provided qualified comprehensive health insurance coverage under an individual policy, including all dependents and other insured persons, if any.
(s) "Medicaid" means medical assistance provided by the state under the Medicaid program under IC 12-15.
(t) "Medical care payment" means amounts paid for:
(1) the diagnosis, care, mitigation, treatment, or prevention of

disease or amounts paid for the purpose of affecting any structure or function of the body;
(2) transportation primarily for and essential to Medicare services referred to in subdivision (1); and
(3) insurance covering medical care referred to in subdivisions (1) and (2).
(u) "Medically necessary" means health care services that the association has determined:
(1) are recommended by a legally qualified physician;
(2) are commonly and customarily recognized throughout the physician's profession as appropriate in the treatment of the patient's diagnosed illness; and
(3) are not primarily for the scholastic education or vocational training of the provider or patient.
(v) "Medicare" means Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
(w) "Policy" means a contract, policy, or plan of health insurance.
(x) "Policy year" means a twelve (12) month period during which a policy provides coverage or obligates the carrier to provide health care services.
(y) "Health maintenance organization" has the meaning set out in IC 27-13-1-19.
(z) "Resident" means an individual who is:
(1) legally domiciled in Indiana for at least twelve (12) months before applying for an association policy; or
(2) a federally eligible individual and legally domiciled in Indiana.
(aa) "Self-insurer" means an employer who provides services, payment for, or reimbursement of any part of the cost of health care services other than payment of insurance premiums or subscriber charges to a carrier. However, the term "self-insurer" does not include an employer who is exempt from state insurance regulation by federal law, or an employer who is a political subdivision of the state of Indiana.
(bb) "Services of a skilled nursing facility" means services that must commence within fourteen (14) days following a confinement of at least three (3) consecutive days in a hospital for the same condition.
(cc) "Skilled nursing facility", "home health agency", "hospital", and "home health services" have the meanings assigned to them in 42 U.S.C. 1395x.
(dd) "Medicare supplement policy" means an individual policy of accident and sickness insurance that is designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, and surgical expenses of individuals who are eligible for Medicare benefits.
(ee) "Limited service health maintenance organization" has the meaning set forth in IC 27-13-34-4.
As added by Acts 1981, P.L.249, SEC.1. Amended by P.L.253-1989, SEC.1; P.L.1-1990, SEC.260; P.L.2-1992, SEC.785; P.L.26-1994,

SEC.13; P.L.116-1994, SEC.64; P.L.2-1995, SEC.107; P.L.188-1995, SEC.8; P.L.91-1998, SEC.12; P.L.1-2001, SEC.33; P.L.193-2003, SEC.3.



CHAPTER 11. ACCIDENT AND SICKNESS INSURANCE.REIMBURSEMENT AGREEMENTS

IC 27-8-11-1
Definitions
Sec. 1. (a) The definitions in this section apply throughout this chapter.
(b) "Credentialing" means a process through which an insurer makes a determination:
(1) based on criteria established by the insurer; and
(2) concerning whether a provider is eligible to:
(A) provide health care services to an insured; and
(B) receive reimbursement for the health care services;
under an agreement entered into between the provider and the insurer under section 3 of this chapter.
(c) "Health care services":
(1) means health care related services or products rendered or sold by a provider within the scope of the provider's license or legal authorization; and
(2) includes hospital, medical, surgical, dental, vision, and pharmaceutical services or products.
(d) "Insured" means an individual entitled to reimbursement for expenses of health care services under a policy issued or administered by an insurer.
(e) "Insurer" means an insurance company authorized in this state to issue policies that provide reimbursement for expenses of health care services.
(f) "Person" means an individual, an agency, a political subdivision, a partnership, a corporation, an association, or any other entity.
(g) "Preferred provider plan" means an undertaking to enter into agreements with providers relating to terms and conditions of reimbursements for the health care services of insureds, members, or enrollees relating to the amounts to be charged to insureds, members, or enrollees for health care services.
(h) "Provider" means an individual or entity duly licensed or legally authorized to provide health care services.
As added by P.L.140-1984, SEC.1. Amended by P.L.31-1988, SEC.22; P.L.26-2005, SEC.1.



CHAPTER 12. LONG TERM CARE INSURANCE

IC 27-8-12-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" means:
(1) an individual who applies for long term care insurance through an individual insurance policy; or
(2) a prospective holder of a certificate issued under a group long term care insurance policy.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-2
"Certificate" defined
Sec. 2. As used in this chapter, "certificate" means a document issued to a member of the group covered under a group insurance policy, which policy has been delivered or issued for delivery in Indiana, to signify that the individual named in the certificate is covered under the policy.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-3
"Certificate holder" defined
Sec. 3. As used in this chapter, "certificate holder" means an individual to whom a certificate is issued.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-4
"Insurance policy" defined
Sec. 4. As used in this chapter, "insurance policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in Indiana by an insurer, a fraternal benefit society, a nonprofit corporation, a health maintenance organization (as defined in IC 27-13-1-19), a limited service health maintenance organization (as defined in IC 27-13-34-4), a preferred provider arrangement, or any other organization.
As added by P.L.275-1987, SEC.1. Amended by P.L.26-1994, SEC.16.

IC 27-8-12-4.5
"Long term care facility" defined
Sec. 4.5. As used in this chapter, "long term care facility" has the meaning set forth in IC 12-15-39.6-2.
As added by P.L.75-1994, SEC.9. Amended by P.L.24-1997, SEC.63.

IC 27-8-12-5
"Long term care insurance policy" defined
Sec. 5. (a) As used in this chapter, "long term care insurance policy" means an insurance policy providing coverage for at least twelve (12) consecutive months for each covered person on an

expense incurred, indemnity, prepaid, or other basis for one (1) or more necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services provided in a setting other than an acute care wing of a hospital.
(b) The term includes the following:
(1) A policy advertised, marketed, or offered as long term care insurance.
(2) A group or individual annuity, a life insurance policy, or riders that provide directly or supplement long term care insurance.
(3) A policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity.
(c) The term does not include the following:
(1) An insurance policy that is offered primarily to provide basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, comprehensive coverage, catastrophic coverage, or limited benefit health coverage.
(2) A life insurance policy that accelerates the death benefit specifically for terminal illness, a medical condition requiring extraordinary medical intervention, or a permanent institutional confinement, and that provides the option of a lump sum payment for those benefits and in which neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long term care.
(3) An insurance policy that is offered primarily to provide basic Medicare supplemental coverage (as defined under IC 27-8-13).
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.9.

IC 27-8-12-6
Compliance with statutory requirements
Sec. 6. An insurance policy may be marketed, advertised, offered, or sold in Indiana as long term care insurance only if that policy complies with the requirements of this chapter.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-7
Policy disclosure standards; marketing practices; continuing education; penalties; reporting practices; rules
Sec. 7. (a) The insurance commissioner shall adopt rules under IC 4-22-2 establishing standards of full and fair disclosure concerning long term care insurance policies. The standards must require disclosure of information concerning the following:
(1) The sale of the policies.
(2) Terms of renewability.
(3) Initial and subsequent terms of eligibility.         (4) Nonduplication of coverage provisions.
(5) Coverage of dependents.
(6) Preexisting conditions.
(7) Termination of insurance coverage.
(8) Probationary periods.
(9) Limitations on coverage.
(10) Exceptions to coverage.
(11) Reductions from coverage.
(12) Elimination periods.
(13) Requirements for replacement.
(14) Recurrent conditions.
(15) Definitions of terms.
(16) Continuation or conversion of coverage.
(b) The insurance commissioner shall adopt rules under IC 4-22-2 to establish minimum standards concerning:
(1) marketing practices;
(2) insurance producer continuing education;
(3) penalties; and
(4) reporting practices;
for long term care insurance.
(c) Rules adopted by the insurance commissioner under this section must:
(1) recognize the unique, developing, and experimental nature of long term care insurance; and
(2) where necessary or appropriate, recognize the distinctions between group insurance policies and individual insurance policies.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.10; P.L.178-2003, SEC.65.

IC 27-8-12-7.1
Qualification of long term care policies; rules
Sec. 7.1. The department of insurance shall adopt rules under IC 4-22-2 that establish standards for the qualification of a long term care policy under IC 12-15-39.6. The rules must include the following:
(1) The standards adopted under section 7 of this chapter.
(2) The requirement that an insurer or other person who issues a qualified long term care policy must at a minimum offer to each policyholder or prospective policyholder a policy that provides both:
(A) long term care facility coverage; and
(B) home and community care coverage.
(3) A provision that an insurer or other person who complies with subdivision (2) may elect to also offer a qualified long term care policy that provides only long term care facility coverage.
(4) The submission of data by insurers that will allow the department of insurance, the office of Medicaid policy and planning, and the division of aging to administer the Indiana

long term care program under IC 12-15-39.6.
(5) Other standards needed to administer the Indiana long term care program.
As added by P.L.114-1991, SEC.11. Amended by P.L.9-1991, SEC.94; P.L.2-1992, SEC.786; P.L.4-1993, SEC.260; P.L.5-1993, SEC.273; P.L.75-1994, SEC.10; P.L.24-1997, SEC.64; P.L.141-2006, SEC.109.

IC 27-8-12-8
Loss ratio standards rule
Sec. 8. The insurance commissioner may not adopt a rule establishing loss ratio standards that apply to long term care insurance policies unless the rule exclusively concerns long term care insurance.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-9
Termination of policy on grounds of age or deteriorated health
Sec. 9. An insurer that issues a long term care insurance policy may not cancel, decline to renew, or otherwise terminate the policy solely on the grounds of the age or deterioration in mental or physical health of the insured individual or certificate holder.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-10
"Preexisting condition" defined; exclusion of coverage; limitations
Sec. 10. (a) As used in this section, "preexisting condition" means the existence of:
(1) either:
(A) symptoms that would cause an ordinarily prudent person to seek diagnosis, care, or treatment; or
(B) a condition for which medical advice or treatment was recommended by, or received from, a provider of health care services; within
(2) a period not to exceed either:
(A) twelve (12) months preceding the effective date of coverage of an insured person who is sixty-five (65) years of age or older on the effective date of coverage; or
(B) twenty-four (24) months preceding the effective date of coverage of an insured person who is less than sixty-five (65) years of age on the effective date of coverage.
(b) A long term care insurance policy may exclude coverage for a loss or confinement that is the result of a preexisting condition only if that loss or confinement begins within:
(1) twelve (12) months following the effective date of coverage of an insured person who is sixty-five (65) years of age or older on the effective date of coverage; or
(2) twenty-four (24) months following the effective date of coverage of an insured person who is under sixty-five (65) years of age on the effective date of coverage.     (c) The insurance commissioner may extend the limitation periods set forth in subsections (a)(2)(A), (a)(2)(B), and (b), concerning specific age group categories in specific policies upon a finding that the extension is in the best interest of the public.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-10.5
Loss or confinement resulting from a preexisting condition; exclusion of coverage; limitation period; rules
Sec. 10.5. (a) As used in this section, "preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six (6) months preceding the effective date of coverage of an insured individual.
(b) A long term care insurance policy may not use a definition of preexisting condition that is more restrictive than the definition contained in subsection (a).
(c) Except for a group long term care policy under IC 27-8-5-16(1) or IC 27-1-12-37, a long term care insurance policy may not exclude coverage for a loss or confinement that is the result of a preexisting condition unless the loss or confinement begins within six (6) months following the effective date of coverage of an insured individual.
(d) The commissioner may extend the limitation period under subsections (a) and (c) concerning a specific age group category in a specific policy form upon a finding by the commissioner that the extension is in the best interest of the public.
(e) This section does not prohibit an insurer from doing any of the following:
(1) Using an application form designed to elicit the complete health history of an applicant.
(2) Based on an application, underwriting in accordance with the insurer's established underwriting standards.
(f) Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether the condition is disclosed on the application, need not be covered until after the waiting period described in subsection (c).
(g) A long term care insurance policy may not exclude or use a waiver or rider to exclude, limit, or reduce coverage or benefits for a specifically named or described preexisting disease or physical condition beyond the waiting period described in subsection (c).
As added by P.L.114-1991, SEC.12.

IC 27-8-12-10.6
Conditions on eligibility for benefits; restrictions
Sec. 10.6. (a) A long term care insurance policy may not be delivered or issued for delivery in Indiana if the policy:
(1) conditions eligibility for any benefits on a prior hospitalization requirement;
(2) conditions eligibility for benefits provided in an institutional

care setting on the receipt of a higher level of institutional care; or
(3) conditions eligibility for a benefit other than:
(A) a waiver of premium;
(B) postconfinement;
(C) postacute care; or
(D) recuperative benefits;
on a prior institutionalization requirement.
(b) A long term care insurance policy containing a postconfinement, postacute, or recuperative benefit must clearly label in a separate paragraph of the policy a statement entitled "limitations or conditions on eligibility for benefits". Under the statement, the policy must outline any limitations or conditions for benefits.
(c) A long term care insurance policy or rider that conditions eligibility of noninstitutional benefits on the prior receipt of institutional care must not require a prior institutional stay of more than thirty (30) days.
(d) A long term care insurance policy or rider that provides benefits only following institutionalization may not condition such benefits upon admission to a facility for the same or related conditions within a period of less than thirty (30) days after discharge from the institution.
As added by P.L.114-1991, SEC.13.

IC 27-8-12-11
Establishment of new waiting period
Sec. 11. (a) A long term care insurance policy may not:
(1) contain a provision establishing a new waiting period if an existing policy is converted to or replaced by a new form issued by the same insurer, except in the case of an increase in benefits voluntarily selected by the insured individual or group policyholder;
(2) be canceled, nonrenewed, or otherwise terminated on the grounds of age or the deterioration of the mental or physical health of the insured individual or certificate holder;
(3) provide coverage for skilled nursing care only; or
(4) provide significantly more coverage for skilled care than coverage for a lower level of care.
(b) Subsection (a) does not prohibit an insurer from voluntarily waiving any authorized waiting period.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.14.

IC 27-8-12-12
No obligation return period; notice
Sec. 12. (a) An individual long term care insurance policyholder may return the policy within thirty (30) days of its delivery and have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.     (b) Each individual long term care insurance policy must have prominently printed on, or attached to, its first page a notice setting forth in substance the provisions of subsection (a).
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.15.

IC 27-8-12-13
Direct response solicitation issued policies; no obligation return period; notice
Sec. 13. (a) A person insured under a long term care insurance policy or certificate issued under a direct response solicitation may return the policy or certificate within thirty (30) days of its delivery and have the premium refunded if the insured person is not satisfied for any reason.
(b) Each long term care insurance policy or certificate issued under a direct response solicitation must have printed on, or attached to, its first page a notice setting forth in substance the provisions of subsection (a).
As added by P.L.275-1987, SEC.1.

IC 27-8-12-14
Outline of coverage; contents
Sec. 14. (a) The insurer shall deliver an outline of the coverage provided by an individual long term care insurance policy to the prospective applicant at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and the document's purpose.
(b) The commissioner shall prescribe a standard format regarding:
(1) style;
(2) arrangement;
(3) overall appearance; and
(4) content;
for an outline of coverage.
(c) An insurance producer who solicits a long term care insurance policy shall deliver the outline of coverage before the presentation of an application or enrollment form.
(d) The outline of coverage must be presented in conjunction with any application or enrollment form when there is a direct response solicitation of long term care insurance.
(e) An outline of coverage required under this section must include the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the principal exclusions, reductions, and limitations set forth in the policy.
(3) A statement of the policy's renewal provisions, including any reservation by the insurer of a right to change premiums.
(4) A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine the exact terms of the coverage provided

by the policy.
(5) A description of the terms under which the policy may be returned and the premium refunded.
(6) A brief description of the relationship of the cost of care and benefits.
(7) A statement of the terms under which the policy or certificate may continue or be discontinued, including any reservation in the policy of the right to change the premium.
(8) A specific statement of the provisions for continuation or conversion of group coverage.
As added by P.L.275-1987, SEC.1. Amended by P.L.114-1991, SEC.16; P.L.178-2003, SEC.66.

IC 27-8-12-14.5
Policy summary; requirements
Sec. 14.5. (a) A policy summary shall be delivered, at the time of policy delivery, for an individual life insurance policy that provides long term care benefits within the policy or by a rider.
(b) The insurer shall deliver the policy summary upon the applicant's request when there is a direct response solicitation. If there is no request, the insurer shall deliver the policy summary not later than when the policy is delivered.
(c) The policy summary must include the following:
(1) An explanation of how long a long term care benefit interacts with other components of the policy, including deductions from a death benefit.
(2) An illustration of the amount of a benefit, the length of a benefit, and the guaranteed lifetime benefits for each covered person.
(3) Any exclusion, reduction, and limitation on benefits of long term care.
(d) A policy summary required under this section must also include the following information if applicable:
(1) A disclosure of any effect of exercising rights under the policy other than rights referred to in subsection (c).
(2) A disclosure of any guarantee related to long term care costs of insurance charges.
(3) Current and projected maximum lifetime benefits.
As added by P.L.114-1991, SEC.17.

IC 27-8-12-14.6
Benefits funded through life insurance by acceleration of death benefits; benefit payment status report; contents
Sec. 14.6. If a long term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report containing the following shall be provided to the policyholder:
(1) Any long term care benefit paid out during the month.
(2) An explanation of any change in the policy, including a change in death benefit or cash value due to long term care

benefits being paid.
(3) The amount of long term care benefits remaining under the policy.
As added by P.L.114-1991, SEC.18.

IC 27-8-12-15
Group policy certificate; contents
Sec. 15. A certificate issued under a group long term care insurance policy that is delivered or issued for delivery in Indiana must include the following:
(1) A description of the principal benefits and coverage provided in the policy.
(2) A statement of the principal exclusions, reductions, and limitations set forth in the policy.
(3) A statement that the group master policy should be consulted to determine the exact terms of the coverage provided by the policy.
As added by P.L.275-1987, SEC.1.

IC 27-8-12-16
Application of general insurance law
Sec. 16. All other applicable provisions of IC 27 not in conflict with the provisions of this chapter apply to insurance policies issued under this chapter. A long term care insurance policy issued under this chapter is not subject to any rule adopted under IC 27-1-3-7(c).
As added by P.L.275-1987, SEC.1.

IC 27-8-12-17
Group policies issued in another state; requirements
Sec. 17. Group long term care insurance may not be offered to a resident of Indiana under a group policy issued in another state unless the commissioner determines that the group long term care insurance policy substantially complies with insurance requirements similar to those established under this chapter.
As added by P.L.114-1991, SEC.19.

IC 27-8-12-18
Compensation of insurance producers; restrictions
Sec. 18. (a) As used in this section, "compensation" includes pecuniary and nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate including, but not limited to, the following:
(1) Bonuses.
(2) Gifts.
(3) Prizes.
(4) Awards.
(5) Finders fees.
(b) An insurer or other entity that provides a commission or other compensation to an insurance producer or other representative for the sale of a long term care insurance policy may not violate the

following conditions:
(1) The amount of the first year commission or first year compensation for selling or servicing the policy may not exceed two hundred percent (200%) of the amount of the commission or other compensation paid in the second year.
(2) The amount of commission or other compensation provided in years after the second year must be equal to the amount provided in the second year.
(3) A commission or other compensation must be provided each year for at least five (5) years after the first year.
(c) If an existing long term care policy or certificate is replaced, the insurer or other entity that issues the replacement policy may not provide, and its insurance producer may not accept, compensation in an amount greater than the renewal compensation payable by the replacing insurer on renewal policies, unless the benefits of the replacement policy or certificate are clearly and substantially greater than the benefits under the replaced policy or certificate.
(d) This section does not apply to the following:
(1) Life insurance policies and certificates.
(2) A policy or certificate that is sponsored by an employer for the benefit of:
(A) the employer's employees; or
(B) the employer's employees and their dependents.
As added by P.L.114-1991, SEC.20. Amended by P.L.178-2003, SEC.67.

IC 27-8-12-19
Violations; civil penalty; amount
Sec. 19. (a) In addition to any other sanction provided under this article, the commissioner may impose a civil penalty against an insurer who has violated this chapter or rules adopted under this chapter. A penalty imposed under this section must be the greater of:
(1) three (3) times the amount of the commissions paid for each policy involved in the violation; or
(2) ten thousand dollars ($10,000).
(b) In addition to any other sanction provided under this title, the commissioner may impose a penalty against an insurance producer who has violated this chapter or rules adopted under this chapter. The penalty must be the greater of:
(1) up to three (3) times the amount of the commissions paid to that insurance producer for each policy involved in the violation; or
(2) twenty-five hundred dollars ($2,500).
As added by P.L.114-1991, SEC.21. Amended by P.L.178-2003, SEC.68.



CHAPTER 13. MEDICARE SUPPLEMENT INSURANCE SOLICITATIONS

IC 27-8-13-1
"Medicare" defined
Sec. 1. As used in this chapter, "medicare" means Title XVIII of the federal Social Security Act (42 U.S.C. 1395 et seq.).
As added by P.L.275-1987, SEC.2.



CHAPTER 14. COVERAGE FOR SERVICES RELATED TO BREAST CANCER SCREENING

IC 27-8-14-1
"Accident and sickness insurance policy"
Sec. 1. As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides one (1) or more of the types of insurance described in IC 27-1-5-1, classes 1(b) and 2(a); and
(2) is issued on a group basis.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-2
"Breast cancer screening mammography"
Sec. 2. (a) As used in this chapter, "breast cancer screening mammography" means a standard, two (2) view per breast, low-dose radiographic examination of the breasts that is:
(1) furnished to an asymptomatic woman; and
(2) performed by a mammography services provider using equipment designed by the manufacturer for and dedicated specifically to mammography in order to detect unsuspected breast cancer.
(b) The term includes the interpretation of the results of a breast cancer screening mammography by a physician.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-3
"Insured"
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-4
"Mammography services provider"
Sec. 4. As used in this chapter, "mammography services provider" means a person or facility that:
(1) has been accredited by the American College of Radiology;
(2) meets equivalent guidelines established by the state department of health; or
(3) certified by the Federal Department of Health and Human Services for participation in the Medicare program (42 U.S.C. 1395 et seq.).
As added by P.L.119-1991, SEC.3. Amended by P.L.2-1992, SEC.787.

IC 27-8-14-5
"Woman at risk"
Sec. 5. As used in this chapter, "woman at risk" means a woman

who meets at least one (1) of the following descriptions:
(1) A woman who has a personal history of breast cancer.
(2) A woman who has a personal history of breast disease that was proven benign by biopsy.
(3) A woman whose mother, sister, or daughter has had breast cancer.
(4) A woman who is at least thirty (30) years of age and has not given birth.
As added by P.L.119-1991, SEC.3.

IC 27-8-14-6
Breast cancer screening mammography; coverage
Sec. 6. (a) Except as provided in subsection (f), an insurer must provide coverage for breast cancer screening mammography in any accident and sickness insurance policy that the insurer issues in Indiana.
(b) Except as provided in subsection (f), the coverage that an insurer must provide under this section must include the following:
(1) If the insured is at least thirty-five (35) but less than forty (40) years of age, coverage for at least one (1) baseline breast cancer screening mammography performed upon the insured before she becomes forty (40) years of age.
(2) If the insured is:
(A) less than forty (40) years of age; and
(B) a woman at risk;
one (1) breast cancer screening mammography performed upon the insured every year.
(3) If the insured is at least forty (40) years of age, one (1) breast cancer screening mammography performed upon the insured every year.
(4) Any additional mammography views that are required for proper evaluation.
(5) Ultrasound services, if determined medically necessary by the physician treating the insured.
(c) Except as provided in subsection (f), the coverage that an insurer must provide under this section must provide reimbursement for breast cancer screening mammography at a level at least as high as:
(1) the limitation on payment for screening mammography services established in 42 CFR 405.534(b)(3) according to the Medicare Economic Index at the time the breast cancer screening mammography is performed; or
(2) the rate negotiated by a contract provider according to the provisions of the insurance policy;
whichever is lower.
(d) Except as provided in subsection (f), the coverage that an insurer must provide under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to the insured than the dollar limits, deductibles, or coinsurance provisions applying to physical illness generally under the accident

and sickness insurance policy.
(e) Except as provided in subsection (f), the coverage that an insurer must provide is in addition to any benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of insurance policies that are not employer based, the insurer must offer to provide the coverage described in subsections (a) through (e).
As added by P.L.119-1991, SEC.3. Amended by P.L.170-1999, SEC.3.



CHAPTER 14.1. COVERAGE FOR SERVICES RELATED TO MORBID OBESITY

IC 27-8-14.1-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides one (1) or more of the types of insurance described in IC 27-1-5-1, classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) As used in this chapter, "accident and sickness insurance policy" does not include:
(1) accident only;
(2) credit;
(3) dental;
(4) vision;
(5) Medicare supplement;
(6) long term care; or
(7) disability income;
insurance.
As added by P.L.78-2000, SEC.2.

IC 27-8-14.1-2
"Health care provider" defined
Sec. 2. As used in this chapter, "health care provider" means a:
(1) physician licensed under IC 25-22.5; or
(2) hospital licensed under IC 16-21;
that provides health care services for surgical treatment of morbid obesity.
As added by P.L.78-2000, SEC.2.

IC 27-8-14.1-3
"Morbid obesity" defined
Sec. 3. As used in this chapter, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared, with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this section, body mass index is equal to weight in kilograms divided by height in meters squared.
As added by P.L.78-2000, SEC.2. Amended by P.L.196-2005, SEC.4.

IC 27-8-14.1-4
Coverage for nonexperimental, surgical treatment of morbid obesity
Sec. 4. (a) Except as provided in subsection (b), an insurer that issues an accident and sickness insurance policy shall offer coverage for nonexperimental, surgical treatment by a health care provider of

morbid obesity:
(1) that has persisted for at least five (5) years; and
(2) for which nonsurgical treatment that is supervised by a physician has been unsuccessful for at least six (6) consecutive months.
(b) An insurer that issues an accident and sickness insurance policy may not provide coverage for a surgical treatment of morbid obesity for an insured who is less than twenty-one (21) years of age unless two (2) physicians licensed under IC 25-22.5 determine that the surgery is necessary to:
(1) save the life of the insured; or
(2) restore the insured's ability to maintain a major life activity (as defined in IC 4-23-29-6);
and each physician documents in the insured's medical record the reason for the physician's determination.
As added by P.L.78-2000, SEC.2. Amended by P.L.196-2005, SEC.5; P.L.102-2006, SEC.4.



CHAPTER 14.2. INSURANCE COVERAGE FOR PERVASIVE DEVELOPMENTAL DISORDERS

IC 27-8-14.2-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that provides one (1) or more of the types of insurance described in IC 27-1-5-1, classes 1(b) and 2(a).
(b) The term does not include the following:
(1) Accident-only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy issued as an individual policy.
(6) A limited benefit health insurance policy issued as an individual policy.
(7) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(8) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-3
"Pervasive developmental disorder" defined
Sec. 3. As used in this chapter, "pervasive developmental disorder" means a neurological condition, including Asperger's syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-4
Group coverage required
Sec. 4. (a) An accident and sickness insurance policy that is issued on a group basis must provide coverage for the treatment of a pervasive developmental disorder of an insured. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan. An

insurer may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy solely because the individual is diagnosed with a pervasive developmental disorder.
(b) The coverage required under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy.
As added by P.L.148-2001, SEC.2.

IC 27-8-14.2-5
Individual coverage required
Sec. 5. (a) An insurer that issues an accident and sickness insurance policy on an individual basis must offer to provide coverage for the treatment of a pervasive developmental disorder of an insured. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating physician in accordance with a treatment plan. An insurer may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy solely because the individual is diagnosed with a pervasive developmental disorder.
(b) The coverage that must be offered under this section may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the accident and sickness insurance policy.
As added by P.L.148-2001, SEC.2.



CHAPTER 14.5. COVERAGE FOR SERVICES RELATED TO DIABETES

IC 27-8-14.5-1
"Health insurance plan" defined
Sec. 1. As used in this chapter, "health insurance plan" means any:
(1) hospital or medical expense incurred policy or certificate;
(2) hospital or medical service plan contract; or
(3) health maintenance organization subscriber contract;
provided to an insured.
(b) The term does not include the following:
(1) Accident-only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) A specified disease policy issued as an individual policy.
(6) A limited benefit health insurance policy issued as an individual policy.
(7) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(8) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement, without regard to the actual expense of the confinement.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" refers to an individual with:
(1) insulin-using diabetes;
(2) non-insulin using diabetes; or
(3) elevated blood glucose levels induced by pregnancy or another medical condition;
who is covered by a health insurance plan issued by an insurer.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-3
"Insurer" defined
Sec. 3. As used in this chapter, "insurer" means any person who provides health insurance and issues health insurance plans in Indiana. The term includes the following:
(1) A licensed insurance company.
(2) A prepaid hospital or medical service plan.
(3) A health maintenance organization.
(4) A state employee health benefit plan.
(5) The state Medicaid plan.
(6) Any person providing a plan of health insurance subject to state insurance law. As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-4
Coverage for treatments, supplies, and equipment
Sec. 4. A health insurance plan issued by an insurer must provide coverage to the insured for the medically necessary treatment for diabetes, including medically necessary supplies and equipment as ordered in writing by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29, subject to the general provisions of the health insurance plan.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-5
Deductible, copayment, and coinsurance provisions
Sec. 5. (a) An insured may not be required to pay an annual deductible or copayment that is greater than an annual deductible or copayment established for similar benefits under the health insurance plan. If the plan does not cover a similar benefit, the copayment or deductible may not be set at a level that materially diminishes the value of the diabetes benefit required by this chapter.
(b) An insured may be subject to coinsurance that is not greater than coinsurance established for similar benefits under the health insurance plan. If the plan does not cover a similar benefit, the coinsurance may not be set at a level that materially diminishes the value of the diabetes benefit required by this chapter.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-6
Coverage for diabetes self-management training
Sec. 6. (a) A health insurance plan issued by an insurer must provide coverage for diabetes self-management training that is:
(1) medically necessary;
(2) ordered in writing by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29; and
(3) provided by a health care professional who:
(A) is licensed, registered, or certified under IC 25; and
(B) has specialized training in the management of diabetes.
(b) Coverage for diabetes self-management training may be limited to the following:
(1) One (1) or more visits after receiving a diagnosis of diabetes.
(2) One (1) or more visits after receiving a diagnosis by a physician licensed under IC 25-22.5 or a podiatrist licensed under IC 25-29 that:
(A) represents a significant change in the insured's symptoms or condition; and
(B) makes changes in the insured's self-management medically necessary.
(3) One (1) or more visits for reeducation or refresher training.
(c) Coverage for diabetes self-management training is subject to

the requirements of the health insurance plan regarding the use of participating providers.
As added by P.L.190-1997, SEC.1.

IC 27-8-14.5-7
Adoption of rules
Sec. 7. The department may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.190-1997, SEC.1.



CHAPTER 14.7. COVERAGE FOR SERVICES RELATED TO PROSTATE CANCER SCREENING

IC 27-8-14.7-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) "Accident and sickness insurance policy" does not include accident only, credit, dental, vision, Medicare supplement, long-term care, or disability income insurance.
As added by P.L.170-1999, SEC.4.

IC 27-8-14.7-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means a male individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.170-1999, SEC.4.

IC 27-8-14.7-3
"Prostate specific antigen test" defined
Sec. 3. As used in this chapter, "prostate specific antigen test" means a standard blood test performed to determine the level of prostate specific antigen in the blood.
As added by P.L.170-1999, SEC.4.

IC 27-8-14.7-4
Coverage required
Sec. 4. (a) Except as provided in subsection (f), an insurer shall provide coverage for prostate specific antigen testing in any accident and sickness insurance policy that the insurer issues in Indiana.
(b) Except as provided in subsection (f), the coverage required under subsection (a) must include the following:
(1) At least one (1) prostate specific antigen test annually for an insured who is at least fifty (50) years of age.
(2) At least one (1) prostate specific antigen test annually for an insured who is less than fifty (50) years of age and who is at high risk for prostate cancer according to the most recent published guidelines of the American Cancer Society.
(c) An insured may not be required to pay an annual deductible or coinsurance that is greater than an annual deductible or coinsurance established for similar benefits under the accident and sickness insurance policy. If the policy does not cover a similar benefit, the deductible or coinsurance may not be set at a level that materially diminishes the value of the prostate specific antigen testing benefit required by this chapter.     (d) Except as provided in subsection (f), the coverage that an insurer must provide under this chapter may not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to the insured than the dollar limits, deductibles, or coinsurance provisions applying to physical illness generally under the accident and sickness insurance policy.
(e) Except as provided in subsection (f), the coverage that an insurer must provide is in addition to any benefits specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of insurance policies that are not employer based, the insurer must offer to provide the coverage described in subsections (a) through (e).
As added by P.L.170-1999, SEC.4.



CHAPTER 14.8. COVERAGE FOR SERVICES RELATED TO COLORECTAL CANCER SCREENING

IC 27-8-14.8-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that:
(1) provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b) and 2(a); and
(2) is issued on a group basis.
(b) "Accident and sickness insurance policy" does not include a policy providing accident only, credit, dental, vision, Medicare supplement, long-term care, or disability income insurance.
As added by P.L.54-2000, SEC.2.

IC 27-8-14.8-2
"Insured" defined
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under an accident and sickness insurance policy. As added by P.L.54-2000, SEC.2.

IC 27-8-14.8-3
Colorectal cancer testing coverage
Sec. 3. (a) Except as provided in subsection (d), an insurer shall provide coverage for colorectal cancer examinations and laboratory tests for cancer for any nonsymptomatic insured, in accordance with the current American Cancer Society guidelines, in any accident and sickness insurance policy that the insurer issues in Indiana or issues for delivery in Indiana.
(b) For an insured who is:
(1) at least fifty (50) years of age; or
(2) less than fifty (50) years of age and at high risk for colorectal cancer according to the most recent published guidelines of the American Cancer Society;
the coverage required under this section must meet the requirements set forth in subsection (c).
(c) An insured may not be required to pay an additional annual deductible or coinsurance for the colorectal cancer examination and laboratory testing benefit that is greater than an annual deductible or coinsurance established for similar benefits under an accident and sickness insurance policy. If the accident and sickness insurance policy does not cover a similar benefit, a deductible or coinsurance may not be set at a level that materially diminishes the value of the colorectal cancer examination and laboratory testing benefit required under this section.
(d) In the case of an accident and sickness insurance policy that is not employer based, the insurer shall offer to provide the coverage described in this section.
As added by P.L.54-2000, SEC.2.



CHAPTER 15. SMALL EMPLOYER GROUP HEALTH INSURANCE

IC 27-8-15-1
Application of chapter
Sec. 1. This chapter applies to any individual or group health insurance plan that is issued for delivery in Indiana to at least three (3) employees of a small employer located in Indiana if one (1) of the following conditions is met:
(1) Any part of the premium or benefits is paid by a small employer or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any part of the premium not including the administrative expenses of administering a payroll deduction plan where the employee contributes one hundred percent (100%) of the premium without reimbursement.
(2) The health benefit plan is treated by the employer or any of the covered individuals as part of a plan or program for purposes of Section 106 or 162 of the United States Internal Revenue Code.
As added by P.L.127-1992, SEC.1.



CHAPTER 15.5. SMALL EMPLOYER INSURER VOLUNTARY REINSURANCE PROGRAM

IC 27-8-15.5-1
Applicability of definitions
Sec. 1. The definitions set forth in IC 27-8-15 apply throughout this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the Indiana small employer health reinsurance board established by section 5 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-3
"Program" defined
Sec. 3. As used in this chapter, "program" refers to the program of reinsurance established by section 6 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-4
"Reinsuring carrier" defined
Sec. 4. As used in this chapter, "reinsuring carrier" means a small employer insurer that obtains reinsurance under this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-5
Establishment of board
Sec. 5. The Indiana small employer health reinsurance board is established. The board shall supervise and control the program of reinsurance established under this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-6
Establishment of program
Sec. 6. The Indiana small employer health reinsurance program is established. Any small employer insurer that is doing or planning to do business in Indiana may become a member of the program as described in section 12 of this chapter.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-7
Members of board
Sec. 7. (a) The board consists of the commissioner or the commissioner's designated representative, who serves as an ex officio member of the board, and ten (10) members. The members of the board shall be appointed by the commissioner, who shall name

a chairman of the board one (1) time every three (3) years.
(b) The members of the board appointed under subsection (a) must include the following:
(1) One (1) representative of health maintenance organizations.
(2) One (1) representative of providers (as defined in IC 27-13-1-28).
(3) Six (6) representatives of small employer insurers.
(4) Two (2) representatives of small employers.
(c) A member of the board is appointed for a term of three (3) years.
(d) The term of a board member appointed under subsection (a) continues until the board member's successor is appointed.
(e) The commissioner shall fill a vacancy in an appointive member's position on the board.
(f) A board member may be removed by the commissioner for cause.
(g) At least six (6) members of the board must be present for the board to conduct official business. The affirmative vote of at least six (6) members of the board is necessary for the board to take official action.
(h) The board shall meet at least one (1) time each calendar quarter at the call of the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-8
Plan of operation; submission; approval; amendments
Sec. 8. (a) Not later than two hundred seventy (270) days after the appointment of the initial board, the board shall submit to the commissioner a plan of operation.
(b) The commissioner may adopt the plan of operation as a rule under IC 4-22-2 if the commissioner determines the plan will:
(1) ensure the fair, reasonable, and equitable administration of the program; and
(2) provide for the sharing of program gains or losses on an equitable and a proportionate basis in accordance with this chapter.
(c) After the adoption of a plan of operation under this section, the board may submit to the commissioner any proposed amendments to the plan the board considers necessary or suitable to ensure the fair, reasonable, and equitable administration of the program. The commissioner may adopt under IC 4-22-2 proposed amendments submitted under this subsection as amendments to the rule adopted under subsection (b).
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-9
Plan of operation; temporary plan
Sec. 9. (a) If the board fails to submit a suitable plan of operation within the time allowed under section 8 of this chapter, the commissioner shall adopt rules under IC 4-22-2 establishing a

temporary plan of operation.
(b) The commissioner shall amend or rescind under IC 4-22-2 any temporary plan of operation adopted under this section when a plan of operation is submitted by the board and approved by the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-10
Plan of operation; requirements
Sec. 10. The plan of operation submitted and adopted under section 8 of this chapter must do the following:
(1) Establish procedures for the handling and accounting of program assets and money.
(2) Provide for an annual fiscal report to the commissioner.
(3) Establish procedures for selecting an insurer to administer the program.
(4) Establish the powers and duties of the administering insurer, including:
(A) notifying all members regarding annual assessments; and
(B) collecting of assessments.
(5) Establish procedures for reinsuring risks under this chapter.
(6) Establish procedures for collecting assessments from reinsuring carriers to fund claims and administrative expenses that are incurred or estimated to be incurred by the program.
(7) Establish a methodology for applying the dollar thresholds contained in this chapter in the case of small employer insurers that pay or reimburse health care providers through capitation or salary.
(8) Provide for any additional matters necessary for the implementation and administration of the program.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-11
Powers of board
Sec. 11. (a) The board, in supervising and controlling the program, has the general powers and authority granted under IC 27 to insurance companies and health maintenance organizations authorized to transact business in Indiana, except the power to issue health insurance plans directly to groups or individuals.
(b) In addition to exercising the powers conferred by subsection (a), the board may do the following:
(1) Enter into contracts that are necessary or proper to carry out the provisions and purposes of this chapter, including, with the approval of the commissioner, contracts with:
(A) similar programs of other states for the joint performance of common functions; or
(B) persons or other organizations for the performance of administrative functions.
(2) Sue or be sued, including taking any legal action necessary or proper to recover assessments and penalties for, on behalf of,

or against the program or any reinsuring insurer.
(3) Take any legal action necessary to avoid the payment of improper claims against the program.
(4) Define the health insurance plans for which reinsurance is provided.
(5) Issue reinsurance policies under this chapter.
(6) Establish rules, conditions, and procedures for reinsuring risks under the program.
(7) Establish actuarial functions as appropriate for the operation of the program.
(8) Impose assessments on reinsuring carriers under this chapter, and make advance interim assessments that are reasonable and necessary for organizational and interim operating expenses.
(9) Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the program, policy, and other contract design, and any other function within the authority of the program.
(c) Any interim assessments imposed under subsection (b)(8) shall be credited as offsets against any regular assessments due from reinsuring carriers after the close of the fiscal year.
(d) Any notes or other evidence of indebtedness of the program that are not in default:
(1) are legal investments for small employer insurers; and
(2) may be carried by small employer insurers as admitted assets.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-12
Election to become member of program
Sec. 12. (a) A small employer insurer may elect to become a member of the program by filing a written intention to participate with the commissioner not later than sixty (60) days after the:
(1) board submits a plan of operation to the commissioner and the commissioner adopts the plan under section 8 of this chapter; or
(2) commissioner establishes a temporary plan of operation for the program under section 9 of this chapter;
whichever occurs first.
(b) A small employer insurer that fails to become a member of the program under subsection (a) may only become a member by filing a written intention with the commissioner to participate in the program:
(1) three (3) years; or
(2) at the end of any three (3) year interval;
after the program begins under subsection (a)(1) or (a)(2).
(c) Notwithstanding subsections (a) and (b), the commissioner may permit a small employer insurer to become a member of the program at other times for reasons based on financial solvency.
As added by P.L.193-1996, SEC.1.
IC 27-8-15.5-13
Maximum level of coverage; other limits on coverage
Sec. 13. (a) The board may establish a maximum level of coverage up to which the program will reinsure a health insurance plan and beyond which the program will not reinsure a health insurance plan.
(b) A member of the program must allow any employer insured by the member to maintain the same health insurance plan and may reinsure only that part of the health insurance plan that is consistent with the program established by the board.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-14
Time requirements for reinsurance
Sec. 14. (a) A small employer insurer may reinsure an entire small employer group not later than sixty (60) days after the commencement of the coverage of the small employer group under a health insurance plan.
(b) A small employer insurer may reinsure coverage of an eligible employee or the dependent of an eligible employee under a health insurance plan issued to a small employer not later than sixty (60) days after the coverage of the eligible employee or dependent of the eligible employee commences.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-15
Reimbursement of reinsuring carriers
Sec. 15. The program may not reimburse a reinsuring carrier with respect to the claims of a reinsured employee or dependent until the reinsuring carrier has incurred an initial level of claims for the employee or dependent of five thousand dollars ($5,000) in a calendar year for benefits covered by the program. In addition, the reinsuring carrier is responsible for ten percent (10%) of the next fifty thousand dollars ($50,000) of benefit payments during a calendar year, and the program shall reinsure the remainder. The liability of a reinsuring carrier under this section may not exceed ten thousand dollars ($10,000) in any calendar year with respect to any reinsured individual.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-16
Adjustments in initial level of claims and maximum limit to be retained
Sec. 16. The board may annually adjust the initial level of claims and the maximum limit to be retained by a reinsuring carrier to reflect increases in costs and utilization within the standard market for health insurance plans in Indiana. The adjustment may not be lower than the annual change in the medical component of the "Consumer Price Index for All Urban Consumers" of the Bureau of Labor Statistics of the United States Department of Labor unless the

board proposes and the commissioner approves a lower adjustment factor.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-17
Termination of reinsurance
Sec. 17. A small employer insurer that issues a health insurance plan to a small employer and obtains reinsurance for the health insurance plan under this chapter may terminate the reinsurance for one (1) or more of the reinsured employees or dependents of the small employer:
(1) on any anniversary of the health insurance plan; or
(2) when the reinsured employee leaves the employment of the small employer.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-18
Reduction of premium rates for reinsurance of federally qualified HMOs
Sec. 18. Premium rates charged under this chapter for reinsurance to a health maintenance organization that is federally qualified under 42 U.S.C. 300e et seq., and as such is subject to limits on the amount of risk that may be ceded to the program that are more restrictive than those set forth in section 15 of this chapter, must be reduced to reflect the part of the risk, if any, that may not be ceded to the program due to the more restrictive limits.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-19
Managed care and claims handling techniques
Sec. 19. A reinsuring carrier shall apply all managed care and claims handling techniques, including:
(1) utilization review;
(2) individual case management;
(3) preferred provider provisions; and
(4) other managed care provisions or methods of operation;
consistently with respect to reinsured and nonreinsured business.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-20
Methodology for determining premium rates
Sec. 20. (a) The board, as part of the plan of operation adopted under section 8 of this chapter, shall establish a methodology for determining premium rates to be charged by the program for reinsuring small employers and individuals under this chapter.
(b) The methodology established under this section must include a system for classification of small employers that reflects the types of case characteristics commonly used by small employer insurers in Indiana.
(c) The methodology established under this section must provide

for the development of base reinsurance premium rates. The base reinsurance premium rates are multiplied by the factors set forth in section 21 of this chapter to determine the premium rates for the program.
(d) The base reinsurance premium rates referred to in subsection (c) shall be established by the board, subject to the approval of the commissioner.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-21
Multiplication factors for premium rates
Sec. 21. (a) Premiums charged by the program for reinsurance are as follows:
(1) An entire small employer group may be reinsured for a rate that is one hundred fifty percent (150%) of the base reinsurance premium rate for the group that is developed under section 20(c) of this chapter.
(2) An eligible employee or the dependent of an eligible employee may be reinsured for a rate that is five hundred percent (500%) of the base reinsurance premium rate for the individual established under this section.
(b) The board shall periodically review the methodology established under section 20 of this chapter, including the system of classification and any rating factors, to ensure that it reasonably reflects the claims experience of the program. The board may propose changes in the methodology. The changes proposed by the board take effect upon approval by the commissioner.
(c) The board may consider adjustments to the premium rates charged for reinsurance under the program to reflect the use of effective cost containment and managed care arrangements.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-22
Premium rates for health insurance plans to comply with IC 27-8-15
Sec. 22. If a health insurance plan issued to a small employer is entirely or partially reinsured under the program, the premium charged to the small employer for any rating period for the coverage issued must meet the requirements relating to premium rates set forth in IC 27-8-15.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-23
Determination and report of net loss
Sec. 23. (a) Before March 1 of each year, the board shall determine and report to the commissioner the program's net loss for the previous calendar year, including administrative expenses and incurred losses for the year, taking into account investment income and other appropriate gains and losses.
(b) Any net loss for the year shall be recouped by assessments of

reinsuring carriers.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-24
Determination of assessments against reinsuring carriers
Sec. 24. (a) The board, as part of the plan of operation adopted under section 8 of this chapter, shall establish a formula by which to impose assessments against reinsuring carriers.
(b) The assessment formula established under subsection (a) must result in assessments apportioned by the board among all small employer insurers participating in the program in proportion to:
(1) the small employer insurers' respective shares of the total premiums;
(2) the net of reinsurance premiums paid for coverage under the program earned from health insurance plans covering small employers that are issued by participating small employer insurers during the calendar year coinciding with or ending during the fiscal year of the program; or
(3) any other equitable basis reflecting coverage of small employers as may be provided in the plan of operation.
(c) Health insurance plan premiums and benefits paid by a reinsuring carrier that are less than an amount determined by the board to justify the cost of collection shall not be considered for purposes of determining assessments.
(d) An assessment determined under this section may not exceed one percent (1%) of total net premiums annually. If an excess is actuarially projected, the commissioner may take any action necessary to lower the assessment to the maximum level of one percent (1%) of total net premiums.
(e) The board, with the approval of the commissioner, may change the assessment formula established under this section from time to time as appropriate.
(f) Subject to the approval of the commissioner, the board shall make an adjustment to the assessment formula for reinsuring carriers that are approved health maintenance organizations and federally qualified under 42 U.S.C. 300e et seq., to the extent that restrictions are placed on them that are not imposed on other small employer insurers.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-25
Estimates of assessments needed to fund losses
Sec. 25. (a) Before March 1 of each year the board shall determine and file with the commissioner an estimate of the assessments needed to fund the losses incurred by the program in the previous calendar year.
(b) If the board determines that the assessments needed to fund the losses incurred by the program in the previous calendar year will exceed two percent (2%) of total premiums earned in the previous calendar year from health insurance plans delivered or issued for

delivery to small employers by reinsuring carriers, the board shall evaluate the operation of the program and report the board's findings, including any recommendations for changes in the plan of operation adopted under section 8 of this chapter, to the commissioner not more than ninety (90) days after the end of the calendar year in which the losses were incurred. The evaluation must:
(1) include an estimate of future assessments; and
(2) consider the:
(A) administrative costs of the program;
(B) appropriateness of the premiums charged;
(C) level of insurer retention under the program; and
(D) costs of coverage for small employers.
(c) If the board fails to file a report with the commissioner under subsection (b) not later than ninety (90) days after the end of the calendar year, the commissioner may:
(1) evaluate the operation of the program; and
(2) implement the amendments to the plan of operation adopted under section 8 of this chapter that the commissioner considers necessary to reduce future losses and assessments.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-26
Use of excess assessments
Sec. 26. If assessments paid by reinsuring carriers under this chapter exceed the net losses of the program, the excess is held at interest and used by the board to:
(1) offset future losses, including reserves for incurred but not reported claims; or
(2) reduce program premiums.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-27
Determination of reinsuring carrier's proportion of assessments
Sec. 27. (a) The board shall annually determine each reinsuring carrier's proportion of the assessment for reinsurance under this chapter based on annual statements and other reports considered necessary by the board and filed with the board by the reinsuring carriers.
(b) The plan of operation adopted under section 8 of this chapter must provide for the imposition of an interest penalty on reinsuring carriers for late payment of assessments.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-28
Deferments from assessments
Sec. 28. (a) A reinsuring carrier may seek from the commissioner a deferment from all or part of an assessment imposed by the board. The commissioner may defer all or part of the assessment of a reinsuring carrier if the commissioner determines that the payment of the assessment would place the reinsuring carrier in a financially

impaired condition.
(b) If all or part of an assessment against a reinsuring carrier is deferred under subsection (a), the amount deferred is assessed against the other reinsuring carriers in a manner consistent with the basis for assessment under this chapter.
(c) A reinsuring carrier that receives a deferment under this section:
(1) remains liable to the program for the amount deferred; and
(2) may not reinsure an individual or a group with the program until the reinsuring carrier pays the assessment.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-29
Participation not to be basis for legal action, liability, or penalty
Sec. 29. The participation of small employer insurers in the program as reinsuring carriers, the establishment of rates, forms, or procedures under this chapter, or any other joint or collective action required by this chapter may not be the basis of any legal action, criminal or civil liability, or penalty against the program or any of the program's reinsuring carriers, either jointly or separately.
As added by P.L.193-1996, SEC.1.

IC 27-8-15.5-30
Tax exemption
Sec. 30. The program is exempt from all taxes imposed by the state.
As added by P.L.193-1996, SEC.1.



CHAPTER 16. MEDICAL CLAIMS REVIEW

IC 27-8-16-0.5
Applicability of chapter
Sec. 0.5. (a) This chapter applies to the following:
(1) A person who conducts medical claims review concerning health care services delivered to an enrollee in Indiana.
(2) A person who acts as a claim review consultant concerning the:
(A) appropriateness of; or
(B) amount charged for;
a health care service delivered to an enrollee in Indiana.
(b) This chapter does not apply to:
(1) the payment of benefits or compensation;
(2) the furnishing of medical, surgical, hospital, or nursing services; or
(3) the payment by an insurer or employer to the provider of health care services for services provided;
under IC 22.
As added by P.L.260-1995, SEC.1.

IC 27-8-16-1
"Claim review agent" defined
Sec. 1. (a) As used in this chapter, "claim review agent" means any entity performing medical claims review on behalf of an insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs to an enrollee.
(b) The term does not include the following:
(1) An insurance company authorized under IC 27-1-3 or IC 27-1-17 to do business in Indiana or the company's affiliated companies.
(2) An entity acting on behalf of the federal or state government. However, an agent described in this subdivision who performs medical claims review for a person other than the federal or state government is a claim review agent who is subject to the requirements of this chapter.
(3) A health maintenance organization or limited service health maintenance organization that holds a certificate of authority to operate under IC 27-13.
(4) An insurance administrator that is licensed under IC 27-1-25.
(5) An individual qualified and acting as an expert witness under the Indiana Rules of Trial Procedure.
As added by P.L.128-1992, SEC.2. Amended by P.L.26-1994, SEC.17; P.L.160-2003, SEC.25.

IC 27-8-16-1.5
"Claim review consultant" defined      Sec. 1.5. (a) As used in this chapter, "claim review consultant" means a person who:
(1) makes a recommendation or provides consultation to:
(A) an entity engaged in performing medical claims review; or
(B) an insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs to an enrollee;
concerning the appropriateness of a health care service or the amount charged for a health care service delivered to an enrollee in Indiana; and
(2) is not an employee of an entity referred to in subdivision (1)(A) or (1)(B).
(b) Making a recommendation or providing consultation concerning a health care service does not render a person a claim review consultant under this section if the recommendation or consultation concerns:
(1) coverage provided; or
(2) medical services rendered;
under IC 22.
(c) The term "claim review consultant" does not include the following:
(1) An insurance company authorized under IC 27 to do business in Indiana.
(2) An entity acting on behalf of the federal or state government. However, an agent described in this subdivision who performs medical claims review for a person other than the federal or state government is a claim review agent who is subject to the requirements of this chapter.
(3) A health maintenance organization or limited service health maintenance organization that holds a certificate of authority to operate under IC 27-13.
(4) An insurance administrator that is licensed under IC 27-1-25.
(5) An individual qualified and acting as an expert witness under the Indiana Rules of Trial Procedure.
(6) A person who engages in the prospective, concurrent, or retrospective utilization review of health care services.
(7) A person who engages in the identification of alternative, optional medical care that:
(A) requires the approval of the enrollee or covered individual; and
(B) does not affect coverage or benefits if rejected by the enrollee or covered individual.
(8) An individual who is a licensed health care provider who makes a recommendation or provides consultation concerning the appropriateness of health care service. However, this exception does not apply if the individual:
(A) makes any recommendations or provides consultation

concerning the amount charged for a health care service delivered in Indiana;
(B) makes any recommendations or provides consultation concerning the appropriateness of hospital services provided by a hospital licensed under IC 12-25 or IC 16-21;
(C) is employed by or under contract with an entity that is required to be registered under this chapter; or
(D) has received more than five thousand dollars ($5,000) in compensation during the present calendar year for providing consultation services concerning the appropriateness of health care services delivered to enrollees in Indiana.
(9) A claim review agent under section 1 of this chapter.
As added by P.L.260-1995, SEC.2. Amended by P.L.160-2003, SEC.26.

IC 27-8-16-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-3
"Enrollee" defined
Sec. 3. As used in this chapter, "enrollee" means an individual who has contracted for or who participates in coverage under an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for the costs of health care for:
(1) the individual;
(2) eligible dependents of the individual; or
(3) both the individual and the individual's eligible dependents.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-4
"Medical claims review" defined
Sec. 4. (a) As used in this chapter, "medical claims review" means the determination of the reimbursement to be provided under the terms of an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for health care costs based on the appropriateness of health care services or the amount charged for a health care service delivered to an enrollee.
(b) The term does not include the prospective, concurrent, or retrospective utilization review of health care services.
(c) The term does not include the identification of alternative, optional medical care that:
(1) requires the approval of the enrollee or covered individual; and
(2) does not affect coverage or benefits if rejected by the enrollee or covered individual. As added by P.L.128-1992, SEC.2. Amended by P.L.135-1994, SEC.1.

IC 27-8-16-4.5
"Person" defined
Sec. 4.5. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or an unincorporated association.
As added by P.L.260-1995, SEC.3.

IC 27-8-16-5
Certificate of registration; issuance to agent
Sec. 5. (a) A claim review agent may not conduct medical claims review concerning health care services delivered to an enrollee in Indiana unless the claim review agent holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a claim review agent must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business hours of the claim review agent.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the claim review agent is capable of satisfying the minimum requirements set forth in section 7 of this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
(d) The department shall set the amount of the application fee required by subsection (c) and section 6(a) of this chapter in the rules adopted under section 14 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out the department's responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a claim review agent that satisfies the requirements of this section.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.4.

IC 27-8-16-5.2
Certificate of registration; application; requirements; application fee
Sec. 5.2. (a) A person may not act as a claim review consultant concerning health care services delivered to an enrollee in Indiana unless the person holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a

person must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business hours of the person.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the person is capable of satisfying the minimum requirements set forth in this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
(d) The department shall set the amount of the application fee required by subsection (c) and section 6(a) of this chapter in the rules adopted under section 14 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out the department's responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a claim review consultant that satisfies the requirements of this section.
As added by P.L.260-1995, SEC.5.

IC 27-8-16-6
Certificate of registration; renewal; transfer; notice of change in information
Sec. 6. (a) To remain in effect, a certificate of registration issued under this chapter must be renewed on June 30 of each year. To obtain the renewal of a certificate of registration, a claim review agent or a claim review consultant must submit an application to the commissioner. The application must be accompanied by a registration fee in the amount set under section 5(d) of this chapter.
(b) A certificate of registration issued under this chapter may not be transferred unless the department determines that the person to which the certificate of registration is to be transferred has satisfied the requirements of this chapter.
(c) If there is a material change in any of the information set forth in an application submitted under this chapter, the claim review agent or claim review consultant that submitted the application shall notify the department of the change in writing not more than thirty (30) days after the change.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.6.

IC 27-8-16-7
Minimum claim review agent requirements
Sec. 7. A claim review agent must satisfy the following minimum requirements:         (1) Provide toll free telephone access at least forty (40) hours each week during normal business hours.
(2) Maintain a telephone call recording system capable of accepting or recording incoming telephone calls or providing instructions during hours other than normal business hours.
(3) Respond to each telephone call left on the recording system maintained under subdivision (2) within two (2) business days after receiving the call.
(4) Protect the confidentiality of the medical records disclosed to the claim review agent.
(5) Include in every notification of a medical review determination based on the appropriateness of health care services delivered to an enrollee the principal reason for the determination.
(6) Ensure that every medical claims review determination based on the appropriateness of health care services delivered to an enrollee is:
(A) made by a provider; or
(B) determined in accordance with standards or guidelines approved by a provider;
who holds a license in the same discipline as the provider who rendered the service.
(7) Include in every notification of a medical review determination based on the appropriateness of the amount charged for a health care service delivered to an enrollee the following:
(A) An explanation of the factual basis for the determination.
(B) If the determination is based on any information from a claims data base, the name and address of the person or entity compiling the data base.
(C) If the determination is based on any information from a claims data base, a statement whether any of the information was obtained from a data base regarding amounts charged for health services performed outside Indiana.
(D) Any percentile limiter applied to determine the appropriateness of an amount charged for a health service provided to an enrollee.
(8) Ensure that every provider referred to in subdivision (6) who makes medical claims review determinations or approves standards or guidelines for medical claims review determinations for the claim review agent has a current license issued by a state licensing agency in the United States.
(9) Develop a medical claims review plan and file a summary of the plan with the department.
As added by P.L.128-1992, SEC.2. Amended by P.L.135-1994, SEC.2.

IC 27-8-16-8
Appeals procedure; written description; minimum standards;

notice of appeal procedure on limitation or reduction of benefits
Sec. 8. (a) An insurance company, a health maintenance organization, or another benefit program providing payment, reimbursement, or indemnification for health care costs that contracts with a claim review agent for medical claims review services shall maintain and make available upon request a written description of the appeals procedure by which an enrollee may seek a review of a determination by the claim review agent.
(b) The appeals procedure referred to in subsection (a) must meet the following requirements:
(1) On appeal, the determination must be made by a provider who holds a license in the same discipline as the provider who rendered the service.
(2) The adjudication of an appeal of a determination must be completed within thirty (30) days after:
(A) the appeal is filed; and
(B) all information necessary to complete the appeal is received.
(c) If a medical review determination results in a limitation or reduction of benefits, a notice of the appeals procedure shall be provided by the claim review agent to the provider who rendered the health care services.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-9
Provider's statement; documentation of review agent capability
Sec. 9. To provide documentation demonstrating that a claim review agent is capable of satisfying the requirement of section 7(6) of this chapter, the claim review agent must provide a signed statement of a provider employed by the claim review agent verifying that determinations are:
(1) made by; or
(2) determined in accordance with standards or guidelines approved by;
a provider licensed in the same discipline as the provider who rendered the service.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-9.5
Claim determinations based on data base information
Sec. 9.5. (a) As used in this section, "data base" means a data base that provides information concerning health care services or amounts charged for health care services.
(b) If a claim review agent bases a medical claims review determination concerning a health care service provided by a hospital licensed under IC 12-25 or IC 16-21 in whole or in part on information obtained from a data base, the information must relate exclusively to services provided by a hospital licensed under IC 12-25 or IC 16-21.
(c) If a claim review consultant makes a recommendation or

provides consultation concerning the appropriateness of or the amount charged for services provided by a hospital licensed under IC 12-25 or IC 16-21 based in whole or in part on information obtained from a data base, the information must relate exclusively to services provided by a hospital licensed under IC 12-25 or IC 16-21.
(d) This section does not apply to:
(1) medical claims review determinations made under subsection (b); or
(2) consultations or recommendations made under subsection (c);
regarding medical services provided under IC 22.
As added by P.L.260-1995, SEC.7.

IC 27-8-16-10
Fraudulent or misleading information; penalties
Sec. 10. A provider, an enrollee, or an agent of a provider or enrollee who provides fraudulent or misleading information to a claim review agent is subject to the appropriate administrative, civil, and criminal penalties.
As added by P.L.128-1992, SEC.2.

IC 27-8-16-11
Prohibited bases for compensation of claim review agents and consultants
Sec. 11. (a) The compensation of a claim review agent for the performance of medical claims review may not be based on the amount by which claims are reduced for payment.
(b) The compensation of a claim review consultant for making a recommendation or providing consultation concerning the appropriateness of or amount charged for a health care service delivered to an enrollee in Indiana may not be based on the amount by which a claim relating to the service is reduced for payment.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.8.

IC 27-8-16-12
Violations; claims review agent; notice; cease and desist orders; penalties; revocation or suspension of registration; review
Sec. 12. (a) If the department believes that a claim review agent or claim review consultant has violated this chapter, the department shall notify the claim review agent or claim review consultant of the alleged violation.
(b) The claim review agent or claim review consultant shall respond to a notice given under subsection (a) within thirty (30) days after receiving the notice.
(c) If the department:
(1) believes that a claim review agent or claim review consultant has violated this chapter; and
(2) is not satisfied, based on the response given by the claim review agent or claim review consultant under subsection (b),

that the violation has been corrected;
the department shall order the claim review agent or claim review consultant under IC 4-21.5-3-6 to cease all claims review activities in Indiana.
(d) If the department determines that a claim review agent or claim review consultant has violated this chapter, the department:
(1) shall order the claim review agent or claim review consultant to cease and desist from engaging in the violation; and
(2) may do either or both of the following:
(A) Order the claim review agent or claim review consultant to pay a civil penalty of not more than five thousand dollars ($5,000) if the claim review agent or claim review consultant has committed violations with a frequency that indicates a general business practice.
(B) Suspend or revoke the certificate of registration of the claim review agent or claim review consultant.
(e) An order issued or a ruling made by the department under this section is subject to review under IC 4-21.5.
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.9.

IC 27-8-16-13
Confidential information
Sec. 13. (a) This chapter does not require a claim review agent or claim review consultant to disclose information that is proprietary.
(b) Any:
(1) information concerning standards, criteria, or medical protocols used by a claim review agent in conducting medical claims review; and
(2) other proprietary information concerning medical claims review conducted by a claim review agent;
that is disclosed to the department under this chapter is confidential for the purposes of IC 5-14-3-4(a)(1).
As added by P.L.128-1992, SEC.2. Amended by P.L.260-1995, SEC.10.

IC 27-8-16-14
Rules
Sec. 14. The department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.128-1992, SEC.2.



CHAPTER 17. HEALTH CARE UTILIZATION REVIEW

IC 27-8-17-1
"Covered individual" defined
Sec. 1. As used in this chapter, "covered individual" means:
(1) an enrollee; or
(2) an eligible dependent of an enrollee.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-3
"Enrollee" defined
Sec. 3. As used in this chapter, "enrollee" means an individual who has contracted for or who participates in coverage under an insurance policy issued under insurance classes 1(b) and 2(a) of IC 27-1-5-1, health maintenance organization contract, or other benefit program providing payment, reimbursement, or indemnification for the costs of health care for:
(1) the individual;
(2) eligible dependents of the individual; or
(3) both the individual and the individual's eligible dependents.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-4
"Health maintenance organization" defined
Sec. 4. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.128-1992, SEC.1. Amended by P.L.26-1994, SEC.18.

IC 27-8-17-5
"Provider of record" defined
Sec. 5. As used in this chapter, "provider of record" means the physician or other licensed practitioner identified to a utilization review agent as having primary responsibility for the care, treatment, and services rendered to a covered individual.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-6
"Utilization review" defined
Sec. 6. (a) As used in this chapter, "utilization review" means a system for prospective, concurrent, or retrospective review of the medical necessity and appropriateness of health care services provided or proposed to be provided to a covered individual.     (b) The term does not include the following:
(1) Elective requests for clarification of coverage, eligibility, or benefits verification.
(2) Medical claims review (as defined in IC 27-8-16-4).
As added by P.L.128-1992, SEC.1.

IC 27-8-17-7
"Utilization review agent" defined
Sec. 7. (a) As used in this chapter, "utilization review agent" means any entity performing utilization review, except the following:
(1) An agency of the state or federal government.
(2) An agent acting on behalf of the federal or state government.
(3) Entities conducting general in-house utilization review for hospitals, home health agencies, health maintenance organizations, preferred provider organizations or other managed care entities, clinics, private offices, or any other health facility, so long as the review does not result in the approval or denial of an enrollee's coverage for hospital or medical services.
(b) However, an agent described in subsection (a)(2) who performs utilization review for a person other than the federal or state government is a utilization review agent who is subject to the requirements of this chapter.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-8
"Utilization review determination" defined
Sec. 8. (a) As used in this chapter, "utilization review determination" means the rendering of a decision based on utilization review that denies or affirms either of the following:
(1) The necessity or appropriateness of the allocation of resources.
(2) The provision or proposed provision of health care services to a covered individual.
(b) The term does not include the identification of alternative, optional medical care that:
(1) requires the approval of the covered individual; and
(2) does not affect coverage or benefits if rejected by the covered individual.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-9
Certificate of registration; issuance to agent
Sec. 9. (a) A utilization review agent may not conduct utilization review in Indiana unless the utilization review agent holds a certificate of registration issued by the department under this chapter.
(b) To obtain a certificate of registration under this chapter, a utilization review agent must submit to the department an application containing the following:
(1) The name, address, telephone number, and normal business

hours of the utilization review agent.
(2) The name and telephone number of a person that the department may contact concerning the information in the application.
(3) Documentation necessary for the department to determine that the utilization review agent is capable of satisfying the minimum requirements set forth in section 11 of this chapter.
(c) An application submitted under this section must be:
(1) signed and verified by the applicant; and
(2) accompanied by an application fee in the amount established under subsection (d).
(d) The department shall set the amount of the application fee required by subsection (c) and section 10(a) of this chapter in the rules adopted under section 20 of this chapter. The amount may not be more than is reasonably necessary to generate revenue sufficient to offset the costs incurred by the department in carrying out its responsibilities under this chapter.
(e) The department shall issue a certificate of registration to a utilization review agent that satisfies the requirements of this section.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-10
Certificate of registration; renewal; transfer; notice of change in information
Sec. 10. (a) To remain in effect, a certificate of registration issued under this chapter must be renewed on June 30 of each year. To obtain the renewal of a certificate of registration, a utilization review agent must submit an application to the commissioner. The application must be accompanied by a registration fee in the amount set under section 9(d) of this chapter.
(b) A certificate of registration issued under this chapter may not be transferred unless the department determines that the entity to whom the certificate is to be transferred has satisfied the requirements of this chapter.
(c) If there is a material change in any of the information set forth in an application submitted under this chapter, the utilization review agent that submitted the application shall notify the department of the change in writing within thirty (30) days after the change.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-11
Minimum utilization review agent requirements
Sec. 11. A utilization review agent must satisfy the following minimum requirements:
(1) Provide toll free telephone access at least forty (40) hours each week during normal business hours.
(2) Maintain a telephone call recording system capable of accepting or recording incoming telephone calls or providing instructions during hours other than normal business hours.
(3) Respond to each telephone call left on the recording system

maintained under subdivision (2) within two (2) business days after receiving the call.
(4) Protect the confidentiality of the medical records of covered individuals.
(5) Within two (2) business days after receiving a request for a utilization review determination that includes all information necessary to complete the utilization review determination, notify the enrollee or the provider of record of the utilization review determination by mail or another means of communication.
(6) Include in the notification of a utilization review determination not to certify an admission, a service, or a procedure:
(A) if the determination not to certify is based on medical necessity or appropriateness of the admission, service, or procedure, the principal reason for that determination; and
(B) the procedures to initiate an appeal of the determination.
(7) Ensure that every utilization review determination as to the necessity or appropriateness of an admission, a service, or a procedure is:
(A) reviewed by a physician; or
(B) determined in accordance with standards or guidelines approved by a physician.
(8) Ensure that every physician making a utilization review determination for the utilization review agent has a current license issued by a state licensing agency in the United States.
(9) Provide a period of at least forty-eight (48) hours following an emergency admission, service, or procedure during which:
(A) an enrollee; or
(B) the representative of an enrollee;
may notify the utilization review agent and request certification or continuing treatment for the condition involved in the admission, service, or procedure.
(10) Provide an appeals procedure satisfying the requirements set forth in section 12 of this chapter.
(11) Develop a utilization review plan and file a summary of the plan with the department.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-12
Appeals procedure
Sec. 12. (a) A utilization review agent shall make available to an enrollee, and to a provider of record upon request, at the time an adverse utilization review determination is made:
(1) a written description of the appeals procedure by which an enrollee or a provider of record may appeal the utilization review determination by the utilization review agent; and
(2) in the case of an enrollee covered under an accident and sickness policy or a health maintenance organization contract described in subsection (d), notice that the enrollee has the right

to appeal the utilization review determination under IC 27-8-28 or IC 27-13-10 and the toll free telephone number that the enrollee may call to request a review of the determination or obtain further information about the right to appeal.
(b) The appeals procedure provided by a utilization review agent must meet the following requirements:
(1) On appeal, the determination not to certify an admission, a service, or a procedure as necessary or appropriate must be made by a health care provider licensed in the same discipline as the provider of record.
(2) The determination of the appeal of a utilization review determination not to certify an admission, service, or procedure must be completed within thirty (30) days after:
(A) the appeal is filed; and
(B) all information necessary to complete the appeal is received.
(c) A utilization review agent shall provide an expedited appeals process for emergency or life threatening situations. The determination of an expedited appeal under the process required by this subsection shall be made by a physician and completed within forty-eight (48) hours after:
(1) the appeal is initiated; and
(2) all information necessary to complete the appeal is received by the utilization review agent.
(d) If an enrollee is covered under an accident and sickness insurance policy (as defined in IC 27-8-28-1) or a contract issued by a health maintenance organization (as defined in IC 27-13-1-19), the enrollee's exclusive right to appeal a utilization review determination is provided under IC 27-8-28 or IC 27-13-10, respectively.
(e) A utilization review agent shall make available upon request a written description of the appeals procedure that an enrollee or provider of record may use to obtain a review of a utilization review determination by the utilization review agent.
As added by P.L.128-1992, SEC.1. Amended by P.L.66-2001, SEC.1; P.L.203-2001, SEC.12; P.L.1-2002, SEC.112.

IC 27-8-17-13
Physician's statement; documentation of review agent capability
Sec. 13. To provide documentation demonstrating that a utilization review agent is capable of satisfying the requirement of section 11(7) of this chapter, as required by section 9(b)(3) of this chapter, the utilization review agent may provide a signed statement of a physician employed by or under contract to the utilization review agent verifying that determinations made by the utilization review agent as to the necessity or appropriateness of admissions, services, and procedures are reviewed by a physician or determined in accordance with standards or guidelines approved by a physician.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-14 Accreditation and approval of review agent; determination; new certificate of registration; order to cease activities
Sec. 14. (a) The department may, according to the rules adopted under section 20 of this chapter, determine that a utilization review agent satisfies the requirements set forth in section 11 of this chapter if the utilization review agent:
(1) has, at the time of issuance of the agent's certificate of registration, received; and
(2) maintains;
the approval or accreditation of a utilization review accreditation organization that has been approved by the department for the purposes of this section. The department may not make a determination under this subsection before July 1, 1993.
(b) If a utilization review agent:
(1) is determined to satisfy the requirements of section 11 of this chapter by obtaining accreditation from a utilization review accreditation organization; and
(2) subsequently loses the accreditation from the accrediting organization;
the utilization review agent must, within sixty (60) days after losing its accreditation, obtain a new certificate of registration under this chapter to continue to conduct utilization review in Indiana. During the sixty (60) day period, the utilization review agent may continue to conduct utilization review subject to all other requirements of this chapter, unless ordered to cease under subsection (c).
(c) If the department determines, before the expiration of the sixty (60) day period referred to in subsection (b), that the utilization review agent cannot satisfy the requirements for issuance of a certificate of registration under this chapter, the department shall order the utilization review agent to immediately cease all utilization review activities in Indiana.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-15
Certification of admission, service, or procedure; enrollee request; notice and information; assistance; denial under terms of benefit program
Sec. 15. (a) The following requirements apply to an enrollee's request for certification by a utilization review agent of an admission, a service, or a procedure:
(1) In the absence of contractual terms to the contrary, the enrollee is responsible for notifying the utilization review agent of the admission, service, or procedure in a timely manner and for obtaining certification of health care services.
(2) A utilization review agent shall allow the provider of record or a responsible patient representative, including a family member, to assist the enrollee in fulfilling the enrollee's responsibility under subdivision (1).
(3) The provider of record shall, within a reasonable time, provide to the utilization review agent all relevant information

necessary to certify the admission, service, or procedure. For an emergency admission or procedure, the information shall be provided within two (2) business days after the emergency admission or procedure. For an elective admission, procedure, or treatment, the information shall be provided not later than two (2) business days before the admission or the provision of the procedure or treatment.
(b) The failure to provide the information required by this section may result in the denial of certification in accordance with the terms of the enrollee's insurance policy, health maintenance organization contract, or other benefit program.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-16
Fraudulent or misleading information; penalties
Sec. 16. A provider of record, an enrollee, or the agent of a provider of record or an enrollee who provides fraudulent or misleading information is subject to appropriate administrative, civil, and criminal penalties, including the penalty for deception under IC 35-43-5-3.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-17
Violations; notice to agent; cease and desist orders; penalties; revocation or suspension of registration; review
Sec. 17. (a) If the department believes that a utilization review agent has violated this chapter, the department shall notify the utilization review agent of the alleged violation.
(b) The utilization review agent shall respond to a notice given under subsection (a) within thirty (30) days after receiving the notice.
(c) If the department:
(1) believes that a utilization review agent has violated this chapter; and
(2) is not satisfied, based on the response given by the utilization review agent under subsection (b), that the violation has been corrected;
the department shall order the utilization review agent under IC 4-21.5-3-6 to cease all utilization review activities in Indiana.
(d) If the department determines that a utilization review agent has violated this chapter, the department:
(1) shall order the utilization review agent to cease and desist from engaging in the violation; and
(2) may do either or both of the following:
(A) Order the utilization review agent to pay a civil penalty of not more than five thousand dollars ($5,000) if the utilization review agent has committed violations with a frequency that indicates a general business practice.
(B) Suspend or revoke the certificate of registration of the utilization review agent.
(e) Any order issued or ruling made by the department under this

section is subject to review under IC 4-21.5.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-18
Confidential information
Sec. 18. (a) This chapter does not require a utilization review agent to disclose information that is proprietary.
(b) Any:
(1) information concerning standards, criteria, or medical protocols used by a utilization review agent in conducting utilization review; or
(2) other proprietary information concerning utilization review conducted by a utilization review agent;
that is disclosed to the department of insurance under this chapter is confidential for the purposes of IC 5-14-3-4(a)(1) and may not be disclosed by the department.
As added by P.L.128-1992, SEC.1. Amended by P.L.1-1993, SEC.207.

IC 27-8-17-19
Prohibited bases for compensation of agent
Sec. 19. The compensation of a utilization review agent for the performance of utilization review may not be based on:
(1) the extent to which certifications are denied; or
(2) the amount by which subsequent claims are reduced for payment.
As added by P.L.128-1992, SEC.1.

IC 27-8-17-20
Rules
Sec. 20. The department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.128-1992, SEC.1.



CHAPTER 18. CHARITABLE ENTITY'S INSURABLE INTEREST IN LIFE OF DONOR

IC 27-8-18-1
Application of chapter
Sec. 1. This chapter applies to every life insurance policy issued in Indiana or issued for delivery in Indiana, irrespective of the date of issue.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-2
"Charitable entity" defined
Sec. 2. As used in this chapter, "charitable entity" means an entity that is exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-3
"Life insurance policy" defined
Sec. 3. As used in this chapter, "life insurance policy" means an insurance policy that provides the type of insurance described in Class 1(a) of IC 27-1-5-1.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-4
Purchase, ownership, or transfer of ownership; consent; insurable interest
Sec. 4. (a) A charitable entity may:
(1) purchase;
(2) own; or
(3) be transferred ownership of;
a life insurance policy on the life of an individual if the individual consents to the charitable entity's purchase or ownership of the policy.
(b) A charitable entity that purchases or is transferred ownership of a life insurance policy under subsection (a) has an insurable interest in the life of the individual who consents to the charitable entity's purchase or ownership of the policy.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-5
Inquiry into legal status of charitable entity
Sec. 5. A life insurance company that is requested to:
(1) issue a life insurance policy; or
(2) transfer ownership of a life insurance policy;
to an entity that is purported to be a charitable entity has no obligation to inquire into the legal status of that entity under any law.
As added by P.L.129-1992, SEC.1.

IC 27-8-18-6 Reliance on good faith representations
Sec. 6. A life insurance company is entitled to rely on the representations made in apparent good faith by the owner or putative owner of a life insurance policy for the purpose of inducing the life insurance company to accept an entity as the owner or beneficiary of the life insurance policy.
As added by P.L.129-1992, SEC.1.



CHAPTER 19. REPEALED



CHAPTER 19.8. VIATICAL SETTLEMENTS

IC 27-8-19.8-1
"Applicant" defined
Sec. 1. As used in this chapter, "applicant" refers to a person that applies for a viatical settlement provider license under this chapter.
As added by P.L.130-1994, SEC.47 and P.L.116-1994, SEC.70. Amended by P.L.32-1998, SEC.1; P.L.223-2005, SEC.3.



CHAPTER 20. REIMBURSEMENT FOR OFF LABEL DRUG TREATMENT

IC 27-8-20-1
"Commissioner" defined
Sec. 1. As used in this chapter, "commissioner" refers to the commissioner of the department of insurance.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-2
"Drug" defined
Sec. 2. As used in this chapter, "drug" means a drug or biologic that is used in an anticancer chemotherapeutic regimen.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-3
"Insurance policy" defined
Sec. 3. As used in this chapter, "insurance policy" means an accident and sickness policy (as defined in IC 27-8-5-1).
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-4
"Off label use" defined
Sec. 4. As used in this chapter, "off label use" means the use of a drug for indications other than those stated in the labeling approved by the federal Food and Drug Administration.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-5
"Health maintenance organization" defined
Sec. 5. As used in this chapter, "health maintenance organization" has the meaning set forth in IC 27-13-1-19.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.19.

IC 27-8-20-6
"Standard reference compendium" defined
Sec. 6. As used in this chapter, "standard reference compendium" means any of the following:
(1) The United States Pharmacopeia Drug Information.
(2) The American Medical Association Drug Evaluations.
(3) The American Hospital Formulary Service Drug Information.
As added by P.L.277-1993(ss), SEC.120.

IC 27-8-20-7
Exclusion of coverage for drugs not approved by the FDA; limitations
Sec. 7. An insurance policy or a health maintenance organization that provides coverage for drugs may not exclude coverage of a

covered drug for a particular indication on the grounds that the drug has not been approved by the federal Food and Drug Administration for the particular indication if any of the following conditions are met:
(1) The drug is recognized for treatment of the indication in at least one (1) standard reference compendium.
(2) The drug is recommended for that particular type of cancer and found to be safe and effective in formal clinical studies, the results of which have been published in a peer reviewed professional medical journal published in the United States or Great Britain.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.20.

IC 27-8-20-8
Enforcement of chapter
Sec. 8. The commissioner has the authority to enforce this chapter under the provisions of IC 27-1-3-19, IC 27-9, and IC 27-13.
As added by P.L.277-1993(ss), SEC.120. Amended by P.L.26-1994, SEC.21.

IC 27-8-20-9
Drugs not requiring coverage; drug's use contraindicated; experimental drugs; alteration of laws limiting coverage on drugs not approved by the FDA
Sec. 9. This chapter does not do any of the following:
(1) Require coverage for any drug when the federal Food and Drug Administration has determined the drug's use to be contraindicated.
(2) Require coverage for an experimental drug not approved for any indication by the federal Food and Drug Administration.
(3) Alter any other law limiting the coverage of drugs that have not been approved by the federal Food and Drug Administration.
As added by P.L.277-1993(ss), SEC.120.



CHAPTER 21. ADVERTISEMENTS CONCERNING INTEREST RATE GUARANTEES

IC 27-8-21-1
Applicability of chapter
Sec. 1. This chapter applies to an advertisement that is broadcast, published, or otherwise presented to the general public in Indiana.
As added by P.L.1-1994, SEC.138.

IC 27-8-21-2
Statement of period of interest rate guarantee required
Sec. 2. An advertisement that refers to an interest rate guarantee applying to a life insurance product or to an annuity contract must state the period for which the interest rate is guaranteed.
As added by P.L.1-1994, SEC.138.

IC 27-8-21-3
Violation an unfair or deceptive act or practice
Sec. 3. The presentation to the general public of an advertisement that violates section 2 of this chapter is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.1-1994, SEC.138.



CHAPTER 22. PATIENT BILLING

IC 27-8-22-1
"Health care provider" defined
Sec. 1. As used in this chapter, "health care provider" has the meaning set forth in IC 34-18-2-15.
As added by P.L.1-1994, SEC.139. Amended by P.L.1-1998, SEC.152.

IC 27-8-22-2
"Claim information" defined
Sec. 2. As used in this chapter, "claim information" means the following:
(1) A notice that a claim has been filed with a patient's third party payor.
(2) A copy of an itemized bill for services when submitted to the third party payor.
As added by P.L.1-1994, SEC.139.

IC 27-8-22-3
"Representative" defined
Sec. 3. As used in this chapter, "representative" has the meaning set forth in IC 16-36-1-2.
As added by P.L.1-1994, SEC.139.

IC 27-8-22-4
Providing copy of claim information to patient
Sec. 4. (a) A health care provider shall routinely provide to a patient or the patient's representative, upon request, a copy of the claim information for health care services to the patient that the health care provider submits to the patient's insurance company, Medicare, or other third party payor except Medicaid.
(b) A health care provider is not required by this section to provide the patient with more than one (1) copy of a patient's claim information.
As added by P.L.1-1994, SEC.139.



CHAPTER 22.1. CLAIMS

IC 27-8-22.1-1
"Accident and sickness insurance policy" defined
Sec. 1. As used in this chapter, "accident and sickness insurance policy" means an insurance policy that provides at least one (1) of the types of insurance described in IC 27-1-5-1, Classes 1(b), 2(a), 2(b), 2(e), 2(f), and 2(h).
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-2
"Insurer" defined
Sec. 2. As used in this chapter, "insurer" means:
(1) an insurer that issues:
(A) an accident and sickness insurance policy; or
(B) a worker's compensation policy; or
(2) an employer who has received a certificate from the worker's compensation board to carry the employer's worker's compensation risk without insurance under IC 22-3-2-5.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-3
"Provider" defined
Sec. 3. As used in this chapter, "provider" has the meaning set forth in IC 27-8-11-1.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-4
"Worker's compensation policy" defined
Sec. 4. As used in this chapter, "worker's compensation policy" means a policy of insurance issued to an employer under IC 22-3-2-5.
As added by P.L.161-2001, SEC.4.

IC 27-8-22.1-5
Use of diagnostic or procedure codes
Sec. 5. (a) Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this subsection:
(1) an insurer shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the insurer pays claims for services provided under an accident and sickness insurance policy or a worker's compensation policy; and         (2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for services provided under an accident and sickness insurance policy or a worker's compensation policy.
(b) If a provider provides services that are covered under an accident and sickness insurance policy or a worker's compensation policy:
(1) after the effective date of the most current version of a diagnostic or procedure code described in subsection (a); and
(2) before the insurer begins using the most current version of the diagnostic or procedure code;
the insurer shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the date that the services were provided.
As added by P.L.161-2001, SEC.4. Amended by P.L.66-2002, SEC.16.



CHAPTER 23. MEDICAL CHILD SUPPORT PROVISIONS OF TITLE XIX OF THE FEDERAL SOCIAL SECURITY ACT

IC 27-8-23-1
Applicable provisions
Sec. 1. IC 12-15-29-9 and IC 12-15-29-10 apply to this chapter.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-2
Applicability of chapter
Sec. 2. Notwithstanding any other law, this chapter applies to the duty of an insurer to provide family health coverage to a child in accordance with this chapter.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-3
"Child" defined
Sec. 3. As used in this chapter, "child" refers to a child who is less than eighteen (18) years of age.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" has the meaning set forth in IC 12-7-2-120.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-5
Prohibited grounds for denial of coverage
Sec. 5. An insurer may not deny enrollment of a child under the health coverage of the child's parent on any of the following grounds:
(1) That the child was born out of wedlock.
(2) That the child is not claimed as a dependent on the parent's federal income tax return.
(3) That the child does not reside:
(A) with the parent; or
(B) in the insurer's service area.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-6
Duties of insurer to noncustodial parent
Sec. 6. Whenever a child has health coverage through an insurer of a noncustodial parent, the insurer shall:
(1) provide any information to the custodial parent that is necessary for the child to obtain benefits through the coverage;
(2) permit the custodial parent, or the provider of medical assistance services with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and         (3) make payments on insurance claims submitted under subdivision (2) directly to the:
(A) custodial parent;
(B) provider of the medical assistance services; or
(C) office of Medicaid policy and planning.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-7
Duties of insurer when parent is ordered to provide coverage for child
Sec. 7. Whenever a parent is required by a court or an administrative order to provide health coverage for a child and the parent is eligible for family health coverage through an insurer, the insurer:
(1) shall permit the parent to enroll under the family coverage a child who is otherwise eligible for the coverage, without regard to any enrollment season restrictions;
(2) shall enroll a child under the family coverage upon application by:
(A) the child's custodial parent;
(B) the office of Medicaid policy and planning; or
(C) a Title IV-D agency;
whenever a noncustodial parent who is enrolled fails to apply for coverage of the child; and
(3) may not disenroll or eliminate coverage of a child who is otherwise eligible for coverage unless the insurer is provided satisfactory written evidence that:
(A) the court order or an administrative order is no longer in effect; or
(B) the child is or will be enrolled in comparable health coverage through another insurer that is to take effect not later than the effective date of the disenrollment.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-8
Requirements imposed by insurer
Sec. 8. An insurer may not impose requirements on a state agency that has been assigned the rights of a person:
(1) eligible for assistance under Medicaid; and
(2) covered for health benefits from the insurer;
that are different from requirements applicable to an agency or assignee of any other person who is covered.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.

IC 27-8-23-9
Delivery of policy
Sec. 9. A policy of health care coverage shall not be delivered or issued for delivery to any person in Indiana unless the policy complies with this chapter.
As added by P.L.46-1995, SEC.68 and P.L.133-1995, SEC.20.



CHAPTER 24. MINIMUM MATERNITY BENEFITS

IC 27-8-24-1
Applicability of chapter
Sec. 1. This chapter applies to:
(1) every policy of accident and sickness insurance (as defined in IC 27-8-5-1), whether written on an individual basis, a group basis, a franchise basis, or a blanket basis; and
(2) every group contract (as defined in IC 27-13-1-16) or individual contract (as defined in IC 27-13-1-21) through which a health maintenance organization furnishes health care services;
that is issued, delivered, executed, or renewed in Indiana and that provides maternity benefits.
As added by P.L.194-1996, SEC.1.

IC 27-8-24-2
"At-home postdelivery care" defined
Sec. 2. As used in this chapter, "at-home postdelivery care" refers to health care provided to a woman at her residence by a physician licensed under IC 25-22.5 or a registered nurse or an advanced practice nurse licensed under IC 25-23 whose scope of practice includes providing postpartum care in the area of maternal and child health care. The health care services provided must include, at a minimum:
(1) parent education;
(2) assistance and training in breast or bottle feeding; and
(3) performance of any maternal and neonatal tests routinely performed during the usual course of inpatient care for the woman or her newborn child, including the collection of an adequate sample for the hereditary and metabolic newborn screening.
As added by P.L.194-1996, SEC.1.

IC 27-8-24-3
"Maternity benefits" defined
Sec. 3. As used in this chapter, "maternity benefits" refers to the provision of health care to a woman before, during, and after delivery of a child, including physician, hospital, laboratory, and ultrasound services.
As added by P.L.194-1996, SEC.1.

IC 27-8-24-4
Postpartum hospital stay; HIV testing of newborns; payment
Sec. 4. (a) Except as provided in section 5 of this chapter, every policy or group contract that provides maternity benefits must provide minimum benefits to a mother and her newborn child that cover:
(1) a minimum length of postpartum stay at a hospital licensed

under IC 16-21 that is consistent with the minimum postpartum hospital stay recommended by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists in their Guidelines for Perinatal Care;
(2) the examinations to the newborn child required under IC 16-41-17-2; and
(3) the testing of the newborn child required under IC 16-41-6-4.
(b) Payment to a hospital for a test required under IC 16-41-6-4 must be in an amount equal to the hospital's actual cost of performing the test.
As added by P.L.194-1996, SEC.1. Amended by P.L.91-1999, SEC.5; P.L.237-2003, SEC.17.

IC 27-8-24-5
Conditions warranting shorter period of inpatient care; at-home postdelivery care visit
Sec. 5. (a) If the patients' attending physician determines further inpatient care is not necessary for the mother or newborn child, a policy or group contract that provides maternity benefits under this chapter may provide under the policy or group contract a shorter length of postpartum hospital stay than the period under section 4 of this chapter if all the following conditions are met:
(1) in the patients' attending physician's opinion the newborn meets the criteria for medical stability in the Guidelines for Perinatal Care prepared by the American Academy of Pediatrics and the American College of Obstetricians and Gynecologists that determine the appropriate length of stay based upon evaluation of:
(A) the antepartum, intrapartum, and postpartum course of the mother and infant;
(B) the gestational stage, birth weight, and clinical condition of the infant;
(C) the demonstrated ability of the mother to care for the infant after discharge; and
(D) the availability of postdischarge follow-up to verify the condition of the infant after discharge; and
(2) the policy or contract authorizes for the mother and the newborn one (1) at-home postdelivery care visit described in subsection (b).
(b) The at-home postdelivery care visit shall be conducted not later than forty-eight (48) hours following the discharge of the woman and her newborn child from a licensed hospital. However, at the mother's discretion, the visit may occur at the facility of the provider subject to the terms of the policy or group contract.
(c) The provider of the policy or group contract described in this chapter shall provide notice to each enrollee under the policy or group contract regarding the coverage provided under this chapter.
As added by P.L.194-1996, SEC.1. Amended by P.L.2-1997, SEC.66.



CHAPTER 24.1. COVERAGE FOR TREATMENT OF INHERITED METABOLIC DISEASE

IC 27-8-24.1-1
"Accident and sickness insurance policy"
Sec. 1. As used in this chapter, "accident and sickness insurance policy" has the meaning set forth in IC 27-8-5-27(a).
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-2
"Covered individual"
Sec. 2. As used in this chapter, "covered individual" means an individual who is entitled to coverage under an accident and sickness insurance policy.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-3
"Inherited metabolic disease"
Sec. 3. As used in this chapter, "inherited metabolic disease" means a disease:
(1) caused by inborn errors of amino acid, organic acid, or urea cycle metabolism; and
(2) treatable by the dietary restriction of one (1) or more amino acids.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-4
"Medical food"
Sec. 4. As used in this chapter, "medical food" means a formula that is:
(1) intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation; and
(2) formulated to be consumed or administered enterally under the direction of a physician.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-5
Coverage for medical food
Sec. 5. An accident and sickness insurance policy must provide coverage for medical food that is:
(1) medically necessary; and
(2) prescribed by a covered individual's treating physician for treatment of the covered individual's inherited metabolic disease.
As added by P.L.166-2003, SEC.2.

IC 27-8-24.1-6
Dollar limits, out-of-pocket expenses      Sec. 6. The coverage that must be provided under this chapter shall not be subject to dollar limits, coinsurance, or deductibles that are less favorable to a covered individual than the dollar limits, coinsurance, or deductibles that apply to coverage for:
(1) prescription drugs generally under the accident and sickness insurance policy, if prescription drugs are covered under the accident and sickness insurance policy; or
(2) physical illness generally under the accident and sickness insurance policy, if prescription drugs are not covered under the accident and sickness insurance policy.
As added by P.L.166-2003, SEC.2.



CHAPTER 24.3. INSURANCE AND HEALTH PLAN COVERAGE FOR VICTIMS OF ABUSE

IC 27-8-24.3-1
Applicability of chapter
Sec. 1. This chapter applies to every:
(1) policy of accident and sickness insurance (as described in IC 27-8-5-1), whether written on an individual basis, a group basis, a franchise basis, a blanket basis, or under a preferred provider plan (as defined in IC 27-8-11-1);
(2) group contract (as defined in IC 27-13-1-16) or individual contract (as defined in IC 27-13-1-21) through which a health maintenance organization furnishes health care services; and
(3) policy of life insurance or disability insurance described under Class 1 of IC 27-1-5-1.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-2
"Abuse" defined
Sec. 2. As used in this chapter, "abuse" refers to the occurrence of one (1) or more of the following acts between family members or current or former household members:
(1) Attempting to cause or intentionally, knowingly, or recklessly causing bodily injury to, physical harm to, sexual assault on, involuntary sexual intercourse with, or rape of another individual.
(2) Knowingly engaging in a course of conduct or repeatedly committing acts, including stalking (as defined in IC 35-45-10-1) or impermissible contact (as defined in IC 35-45-10-3), under circumstances that place the individual toward whom such acts are directed in reasonable fear of bodily injury or physical harm.
(3) Subjecting another individual to false imprisonment.
(4) Attempting to cause or intentionally, knowingly, or recklessly causing damage to property in order to intimidate or attempt to control the behavior of another individual.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-3
"Individual" defined
Sec. 3. As used in this chapter, "individual" means a natural person whether adult or minor.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-4
"An insurance policy or a health plan" defined
Sec. 4. As used in this chapter, "an insurance policy or a health plan" refers to an insurance policy or a health maintenance organization contract described in section 1 of this chapter. As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-5
"Insurer" defined
Sec. 5. As used in this chapter, "insurer" means a company, a firm, a partnership, an association, an order, a society, or a system:
(1) making any of the kinds of insurance; or
(2) entering into any of the kinds of contracts;
described in section 1 of this chapter.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-6
Prohibited acts by insurer
Sec. 6. Except as provided in sections 7 and 8 of this chapter, an insurer may not do any of the following:
(1) Deny or refuse to issue coverage on, refuse to contract with, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage on an individual under an insurance policy or a health plan because the individual:
(A) has been, is, or has the potential to be a victim of abuse; or
(B) seeks, has sought, or should have sought protection from abuse, shelter from abuse, or medical or psychological treatment for abuse.
(2) Add any surcharge or rating factor to a premium of an insurance policy or a health plan because an individual:
(A) has a history of being;
(B) is; or
(C) has the potential to be;
a victim of abuse.
(3) Exclude or limit coverage for losses or deny a claim incurred by a person covered by an insurance policy or a health plan as a result of abuse or the potential for abuse.
(4) Designate that if an individual:
(A) has a history of being a victim of abuse; or
(B) is a victim of abuse;
the abuse is a preexisting condition that causes coverage to be denied for a specified period.
(5) Ask an individual covered by or applying for an insurance policy or a health plan if the individual:
(A) is, has been, or may be a victim of abuse; or
(B) seeks, has sought, or should have sought protection from abuse, shelter from abuse, or medical or psychological treatment for abuse.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-7
Insurer may adjust premiums
Sec. 7. This chapter does not prohibit an insurer from adjusting premiums of an individual applying for or covered by an insurance

policy described in Class 1(a) of IC 27-1-5-1 on the basis that the individual has a physical or mental condition or medical claims history.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-8
Underwriting or rating risk on basis of physical or mental condition caused by abuse
Sec. 8. This chapter does not prohibit an insurer from inquiring about, underwriting, or rating a risk on the basis of a physical or mental condition, even if that condition has been caused by abuse if:
(1) the insurer routinely underwrites or charges a different rate for that condition in the same manner with respect to all individuals who apply for or are covered by an insurance policy or a health plan regardless of whether the individual has been the victim of abuse;
(2) the individual's status as being, having been, or having the potential to be the subject of abuse is not considered to be a physical or mental condition;
(3) the insurer does not:
(A) refuse to insure or refuse to contract with;
(B) refuse to continue to insure or refuse to continue to contract with;
(C) limit the amount, extent, or coverage available; or
(D) charge a different rate for the same coverage;
solely because of a physical or mental condition, except where the refusal, limitation, or rate differential is based on sound actuarial principles or is related to actuarial or reasonably anticipated experience; and
(4) the underwriting or rating is not used to evade the intent of this chapter.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-9
Violations
Sec. 9. A violation of this chapter is an unfair and deceptive act and practice in the business of insurance under IC 27-4-1-4.
As added by P.L.188-1996, SEC.2.

IC 27-8-24.3-10
Immunity from liability
Sec. 10. An insurer is immune from civil and criminal liability for any damages caused as a result of the insurer's compliance with this chapter.
As added by P.L.188-1996, SEC.2.



CHAPTER 24.7. REFERRALS TO WOMEN'S HEALTH CARE PROVIDERS

IC 27-8-24.7-1
"Health insurance policy" defined
Sec. 1. As used in this chapter, "health insurance policy" means any individual or group accident and sickness policy, contract, subscriber agreement, rider, endorsement, or any contract providing for the delivery of health care benefits, delivered or issued for delivery in Indiana after June 30, 1996, by any of the following:
(1) An insurer.
(2) A fraternal benefit society.
(3) A nonprofit corporation.
(4) A health maintenance organization (as defined in IC 27-13-1-19).
(5) A preferred provider arrangement under IC 27-8-11.
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-2
"Health insurer" defined
Sec. 2. As used in this chapter, "health insurer" means an entity referred to in section 1 of this chapter that issues, delivers, or renews a health insurance policy.
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-3
"Insured" defined
Sec. 3. As used in this chapter, "insured" means an individual who is entitled to the benefits provided by a health insurance policy. The term includes the following:
(1) A policyholder of an individual health insurance policy.
(2) A member of the group covered by a group health insurance policy.
(3) A female who is entitled to coverage under a health insurance policy as a spouse or dependent of an individual referred to in subdivision (1) or (2).
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-4
"Women's health care provider" defined
Sec. 4. As used in this chapter, "women's health care provider" means a physician licensed under IC 25-22.5 who specializes in the provision of obstetric or gynecological services.
As added by P.L.192-1996, SEC.2.

IC 27-8-24.7-5
Designation of women's health care provider as primary care provider
Sec. 5. Under a health insurance policy that is issued, delivered, issued for delivery, or renewed in Indiana, an organization or

arrangement described in section 1(1) through 1(5) of this chapter may not refuse to designate a women's health care provider as an insured's primary care provider if the women's health care provider meets the terms and conditions for participation established by an organization or arrangement described in section 1(1) through 1(5) of this chapter under an insurance policy as a primary care physician solely because the individual physician specializes in the provision of obstetric or gynecological services.
As added by P.L.192-1996, SEC.2.



CHAPTER 25. RESERVED



CHAPTER 26. GENETIC SCREENING OR TESTING

IC 27-8-26-1
Applicability of chapter
Sec. 1. (a) This chapter applies to the following:
(1) Every policy of accident and sickness insurance (as defined in IC 27-8-5-1), whether written on an individual basis, a group basis, a franchise basis, or a blanket basis that is issued, delivered, or renewed in Indiana.
(2) Every group contract (as defined in IC 27-13-1-16) or individual contract (as defined in IC 27-13-1-21) through which a health maintenance organization furnishes health care services that is delivered, executed, or renewed in Indiana.
(3) Every health care plan of a state or local governmental entity that provides coverage for health care services on a self-insurance basis in Indiana.
(4) Every employee welfare benefit plan (as defined in 29 U.S.C. 1002) that is self-funded.
(b) This chapter does not apply to the following:
(1) Accident-only insurance, credit insurance, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Worker's compensation or similar insurance.
(4) Automobile medical payment insurance.
(5) Life insurance.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-2
"Genetic screening or testing" defined
Sec. 2. (a) As used in this chapter, "genetic screening or testing" means a laboratory test:
(1) of an individual's genes or chromosomes for abnormalities, defects, or deficiencies, including changes in the number, structure, or integrity of an individual's chromosomes or carrier status, that:
(A) are linked to physical or mental disorders or impairments;
(B) indicate a susceptibility to illness, disease, or other disorders, whether physical or mental; or
(C) demonstrate genetic or chromosomal damage due to environmental factors; and
(2) that is a direct test for abnormalities, defects, or deficiencies in an individual's genes or chromosomes.
(b) The term does not include the detection of a genetic disorder through the manifestation of the genetic disorder.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-3
"Health care services coverage" defined      Sec. 3. As used in this chapter, "health care services coverage" refers to an insurance policy, a health maintenance organization contract, or a governmental health care plan described in section 1 of this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-4
"Insurer" defined
Sec. 4. As used in this chapter, "insurer" means a company, a firm, a partnership, an entity, an association, an order, a society, or a system:
(1) making any of the kinds of insurance;
(2) entering into any of the kinds of contracts; or
(3) providing any of the coverage;
described in section 1 of this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-5
Determination of eligibility for health care services coverage by insurer; prohibitions
Sec. 5. In processing an application for health care services coverage or in determining insurability for health care services coverage, an insurer may not do any of the following:
(1) Require an individual or any member of an individual's family seeking health care services coverage to submit to genetic screening or testing.
(2) Consider any information obtained from genetic screening or testing in a manner adverse to:
(A) an applicant or a member of an applicant's family for; or
(B) an individual or a member of an individual's family covered by;
health care services coverage.
(3) Inquire, directly or indirectly, into the results of genetic screening or testing, or use such information to cancel, refuse to issue or renew, or limit benefits under health care services coverage.
(4) Make a decision adverse to an applicant or a member of an applicant's family based on entries related to the results of genetic testing or screening in medical records or other reports of genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-6
Questions by insurer regarding genetic screening or testing results prohibited
Sec. 6. In developing and asking questions regarding the medical history of an applicant for health care services coverage, an insurer may not ask:
(1) for the results of; or
(2) questions designed to ascertain the results of; genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-7
Refusal of health care services coverage based on genetic screening or testing results prohibited
Sec. 7. An insurer may not cancel, refuse to issue, refuse to renew, or refuse to enter into a contract for health care services coverage based on the results of genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-8
Limitation of benefits or establishment of premiums based on genetic screening or testing results prohibited
Sec. 8. An insurer may not deliver, issue for delivery, renew, or execute a contract for health care services coverage in Indiana that:
(1) limits benefits; or
(2) establishes premiums;
based on the results of genetic screening or testing.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-9
Consideration of genetic screening or testing results by insurer
Sec. 9. An insurer may consider the results of genetic screening or testing if:
(1) the results are voluntarily submitted by:
(A) an applicant for; or
(B) an individual seeking renewal of;
health care services coverage; and
(2) the results are favorable to the applicant or the individual.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-10
Enforcement of chapter; rules
Sec. 10. (a) The commissioner shall enforce this chapter.
(b) The commissioner may adopt rules under IC 4-22-2 to carry out this chapter.
As added by P.L.150-1997, SEC.4.

IC 27-8-26-11
Violation unfair and deceptive act or practice
Sec. 11. A violation of this chapter is an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
As added by P.L.150-1997, SEC.4.



CHAPTER 27. COVERAGE FOR SERVICES TO INFANTS AND TODDLERS WITH DISABILITIES

IC 27-8-27-1
"Early intervention services" defined
Sec. 1. For purposes of this chapter, "early intervention services" means services provided to a first steps child under IC 12-12.7-2 and 20 U.S.C. 1432(4).
As added by P.L.121-1999, SEC.13. Amended by P.L.93-2006, SEC.17.



CHAPTER 28. INTERNAL GRIEVANCE PROCEDURES

IC 27-8-28-1
"Accident and sickness insurance policy" defined
Sec. 1. (a) As used in this chapter, "accident and sickness insurance policy" means an insurance policy that provides one (1) or more of the kinds of insurance described in Class 1(b) and 2(a) of IC 27-1-5-1.
(b) The term does not include the following:
(1) Accident only, credit, dental, vision, Medicare supplement, long term care, or disability income insurance.
(2) Coverage issued as a supplement to liability insurance.
(3) Automobile medical payment insurance.
(4) A specified disease policy issued as an individual policy.
(5) A limited benefit health insurance policy issued as an individual policy.
(6) A short term insurance plan that:
(A) may not be renewed; and
(B) has a duration of not more than six (6) months.
(7) A policy that provides a stipulated daily, weekly, or monthly payment to an insured during hospital confinement without regard to the actual expense of the confinement.
(8) Worker's compensation or similar insurance.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-2
"Commissioner" defined
Sec. 2. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.113.

IC 27-8-28-3
"Covered individual" defined
Sec. 3. As used in this chapter, "covered individual" means an individual who is covered under an accident and sickness insurance policy.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-4
"Department" defined
Sec. 4. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-5
"External grievance" defined
Sec. 5. As used in this chapter, "external grievance" means the independent review under IC 27-8-29 of a grievance filed under this

chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-6
"Grievance" defined
Sec. 6. As used in this chapter, "grievance" means any dissatisfaction expressed by or on behalf of a covered individual regarding:
(1) a determination that a service or proposed service is not appropriate or medically necessary;
(2) a determination that a service or proposed service is experimental or investigational;
(3) the availability of participating providers;
(4) the handling or payment of claims for health care services; or
(5) matters pertaining to the contractual relationship between:
(A) a covered individual and an insurer; or
(B) a group policyholder and an insurer;
and for which the covered individual has a reasonable expectation that action will be taken to resolve or reconsider the matter that is the subject of dissatisfaction.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.114.

IC 27-8-28-7
"Grievance procedure" defined
Sec. 7. As used in this chapter, "grievance procedure" means a written procedure established and maintained by an insurer for filing, investigating, and resolving grievances and appeals.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-8
"Insured" defined
Sec. 8. As used in this chapter, "insured" means:
(1) an individual whose employment status or other status except family dependency is the basis for coverage under a group accident and sickness insurance policy; or
(2) in the case of an individual accident and sickness insurance policy, the individual in whose name the policy is issued.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-9
"Insurer" defined
Sec. 9. As used in this chapter, "insurer" means any person who delivers or issues for delivery an accident and sickness insurance policy or certificate in Indiana.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-10
Grievance procedure to comply with chapter requirements      Sec. 10. An insurer shall establish and maintain a grievance procedure that complies with the requirements of this chapter for the resolution of grievances initiated by a covered individual.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-11
Commissioner may examine procedure
Sec. 11. The commissioner may examine the grievance procedure of any insurer.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-12
Grievance records
Sec. 12. An insurer shall maintain all grievance records received by the insurer after the most recent examination of the insurer's grievance procedure by the commissioner.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-13
Insurer to provide notice to insured
Sec. 13. (a) An insurer shall provide timely, adequate, and appropriate notice to each insured of:
(1) the grievance procedure required under this chapter;
(2) the external grievance procedure required under IC 27-8-29;
(3) information on how to file:
(A) a grievance under this chapter; and
(B) a request for an external grievance review under IC 27-8-29; and
(4) a toll free telephone number through which a covered individual may contact the insurer at no cost to the covered individual to obtain information and to file grievances.
(b) An insurer shall prominently display on all notices to covered individuals the toll free telephone number and the address at which a grievance or request for external grievance review may be filed.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-14
Filing grievance; toll free number
Sec. 14. (a) A covered individual may file a grievance orally or in writing.
(b) An insurer shall make available to covered individuals a toll free telephone number through which a grievance may be filed. The toll free telephone number must:
(1) be staffed by a qualified representative of the insurer;
(2) be available for at least forty (40) hours per week during normal business hours; and
(3) accept grievances in the languages of the major population groups served by the insurer.
(c) A grievance is considered to be filed on the first date it is received, either by telephone or in writing. As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-15
Assistance in filing grievance; designation of representative
Sec. 15. (a) An insurer shall establish procedures to assist covered individuals in filing grievances.
(b) A covered individual may designate a representative to file a grievance for the covered individual and to represent the covered individual in a grievance under this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-16
Policies and procedures for timely resolution of grievances
Sec. 16. (a) An insurer shall establish written policies and procedures for the timely resolution of grievances filed under this chapter. The policies and procedures must include the following:
(1) An acknowledgment of the grievance, given orally or in writing, to the covered individual within five (5) business days after receipt of the grievance.
(2) Documentation of the substance of the grievance and any actions taken.
(3) An investigation of the substance of the grievance, including any aspects involving clinical care.
(4) Notification to the covered individual of the disposition of the grievance and the right to appeal.
(5) Standards for timeliness in:
(A) responding to grievances; and
(B) providing notice to covered individuals of:
(i) the disposition of the grievance; and
(ii) the right to appeal;
that accommodate the clinical urgency of the situation.
(b) An insurer shall appoint at least one (1) individual to resolve a grievance.
(c) A grievance must be resolved as expeditiously as possible, but not more than twenty (20) business days after the insurer receives all information reasonably necessary to complete the review. If an insurer is unable to make a decision regarding the grievance within the twenty (20) day period due to circumstances beyond the insurer's control, the insurer shall:
(1) before the twentieth business day, notify the covered individual in writing of the reason for the delay; and
(2) issue a written decision regarding the grievance within an additional ten (10) business days.
(d) An insurer shall notify a covered individual in writing of the resolution of a grievance within five (5) business days after completing an investigation. The grievance resolution notice must include the following:
(1) A statement of the decision reached by the insurer.
(2) A statement of the reasons, policies, and procedures that are the basis of the decision.         (3) Notice of the covered individual's right to appeal the decision.
(4) The department, address, and telephone number through which a covered individual may contact a qualified representative to obtain additional information about the decision or the right to appeal.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.115.

IC 27-8-28-17
Policies and procedures for timely resolution of appeals of grievance decisions; filing of report for violation
Sec. 17. (a) An insurer shall establish written policies and procedures for the timely resolution of appeals of grievance decisions. The procedures for registering and responding to oral and written appeals of grievance decisions must include the following:
(1) Written or oral acknowledgment of the appeal not more than five (5) business days after the appeal is filed.
(2) Documentation of the substance of the appeal and the actions taken.
(3) Investigation of the substance of the appeal, including any aspects of clinical care involved.
(4) Notification to the covered individual:
(A) of the disposition of an appeal; and
(B) that the covered individual may have the right to further remedies allowed by law.
(5) Standards for timeliness in:
(A) responding to an appeal; and
(B) providing notice to covered individuals of:
(i) the disposition of an appeal; and
(ii) the right to initiate an external grievance review under IC 27-8-29;
that accommodate the clinical urgency of the situation.
(b) In the case of an appeal of a grievance decision described in section 6(1) or 6(2) of this chapter, an insurer shall appoint a panel of one (1) or more qualified individuals to resolve an appeal. The panel must include one (1) or more individuals who:
(1) have knowledge of the medical condition, procedure, or treatment at issue;
(2) are licensed in the same profession and have a similar specialty as the provider who proposed or delivered the health care procedure, treatment, or service;
(3) are not involved in the matter giving rise to the appeal or in the initial investigation of the grievance; and
(4) do not have a direct business relationship with the covered individual or the health care provider who previously recommended the health care procedure, treatment, or service giving rise to the grievance.
(c) An appeal of a grievance decision must be resolved:
(1) as expeditiously as possible, reflecting the clinical urgency

of the situation; and
(2) not later than forty-five (45) days after the appeal is filed.
An insurer that violates this subsection commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
(d) If an insurer violates subsection (c), the insurer shall file a report with the department during the quarter in which the violation occurred concerning the insurer's compliance with subsection (c). The report must include the following:
(1) The number of appealed grievance decisions that were not resolved as required under subsection (c).
(2) The reason each appeal described in subdivision (1) was not resolved.
(e) An insurer shall allow a covered individual the opportunity to:
(1) appear in person before; or
(2) if unable to appear in person, otherwise appropriately communicate with;
the panel appointed under subsection (b).
(f) An insurer shall notify a covered individual in writing of the resolution of an appeal of a grievance decision within five (5) business days after completing the investigation. The appeal resolution notice must include the following:
(1) A statement of the decision reached by the insurer.
(2) A statement of the reasons, policies, and procedures that are the basis of the decision.
(3) Notice of the covered individual's right to further remedies allowed by law, including the right to external grievance review by an independent review organization under IC 27-8-29.
(4) The department, address, and telephone number through which a covered individual may contact a qualified representative to obtain more information about the decision or the right to an external grievance review.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13. Amended by P.L.1-2002, SEC.116; P.L.178-2003, SEC.72.

IC 27-8-28-18
Insurer prohibited from taking action
Sec. 18. An insurer may not take action against a provider solely on the basis that the provider represents a covered individual in a grievance filed under this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-19
Filing description of grievance procedure
Sec. 19. (a) An insurer shall each year file with the commissioner a description of the grievance procedure of the insurer established under this chapter, including:
(1) the total number of grievances handled through the procedure during the preceding calendar year;
(2) a compilation of the causes underlying those grievances; and         (3) a summary of the final disposition of those grievances.
(b) The information required by subsection (a) must be filed with the commissioner on or before March 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsection (a) that allows for comparative analysis.
(c) The commissioner may require any additional reports as are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.

IC 27-8-28-20
Adoption of rules
Sec. 20. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.66-2001, SEC.2 and P.L.203-2001, SEC.13.



CHAPTER 29. EXTERNAL REVIEW OF GRIEVANCES

IC 27-8-29-1
"Accident and sickness insurance policy" defined
Sec. 1. As used in this chapter, "accident and sickness insurance policy" has the meaning set forth in IC 27-8-28-1.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-2
"Appeal" defined
Sec. 2. As used in this chapter, "appeal" means the procedure described in IC 27-8-28-17.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-3
"Commissioner" defined
Sec. 3. As used in this chapter, "commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.117.

IC 27-8-29-4
"Covered individual" defined
Sec. 4. As used in this chapter, "covered individual" has the meaning set forth in IC 27-8-28-3.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-5
"Department" defined
Sec. 5. As used in this chapter, "department" refers to the department of insurance.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-6
"External grievance" defined
Sec. 6. As used in this chapter, "external grievance" means the independent review under this chapter of a:
(1) grievance filed under IC 27-8-28; or
(2) denial of coverage based on a waiver described in IC 27-8-5-2.5 or IC 27-8-5-19.2.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.6.

IC 27-8-29-7
"Grievance" defined
Sec. 7. As used in this chapter, "grievance" has the meaning set forth in IC 27-8-28-6.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.
IC 27-8-29-8
"Grievance procedure" defined
Sec. 8. As used in this chapter, "grievance procedure" has the meaning set forth in IC 27-8-28-7.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-9
"Health care provider" defined
Sec. 9. As used in this chapter, "health care provider" means a person:
(1) that provides physician services (as defined in IC 12-15-11-1(a)); or
(2) who is licensed under IC 25-33.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-10
"Insured" defined
Sec. 10. As used in this chapter, "insured" has the meaning set forth in IC 27-8-28-8.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-11
"Insurer" defined
Sec. 11. As used in this chapter, "insurer" has the meaning set forth in IC 27-8-28-9.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-12
Insurer to establish external grievance procedures
Sec. 12. An insurer shall establish and maintain an external grievance procedure for the resolution of external grievances regarding:
(1) an adverse determination of appropriateness;
(2) an adverse determination of medical necessity;
(3) a determination that a proposed service is experimental or investigational; or
(4) a denial of coverage based on a waiver described in IC 27-8-5-2.5 or IC 27-8-5-19.2;
made by an insurer or an agent of an insurer regarding a service proposed by the treating health care provider.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.7.

IC 27-8-29-13
Requirements for external grievance procedure; independent review organizations
Sec. 13. (a) An external grievance procedure established under section 12 of this chapter must:
(1) allow a covered individual or a covered individual's representative to file a written request with the insurer for an

external grievance review of the insurer's:
(A) appeal resolution under IC 27-8-28-17; or
(B) denial of coverage based on a waiver described in IC 27-8-5-2.5 or IC 27-8-5-19.2;
not more than forty-five (45) days after the covered individual is notified of the resolution; and
(2) provide for:
(A) an expedited external grievance review for a grievance related to an illness, a disease, a condition, an injury, or a disability if the time frame for a standard review would seriously jeopardize the covered individual's:
(i) life or health; or
(ii) ability to reach and maintain maximum function; or
(B) a standard external grievance review for a grievance not described in clause (A).
A covered individual may file not more than one (1) external grievance of an insurer's appeal resolution under this chapter.
(b) Subject to the requirements of subsection (d), when a request is filed under subsection (a), the insurer shall:
(1) select a different independent review organization for each external grievance filed under this chapter from the list of independent review organizations that are certified by the department under section 19 of this chapter; and
(2) rotate the choice of an independent review organization among all certified independent review organizations before repeating a selection.
(c) The independent review organization chosen under subsection (b) shall assign a medical review professional who is board certified in the applicable specialty for resolution of an external grievance.
(d) The independent review organization and the medical review professional conducting the external review under this chapter may not have a material professional, familial, financial, or other affiliation with any of the following:
(1) The insurer.
(2) Any officer, director, or management employee of the insurer.
(3) The health care provider or the health care provider's medical group that is proposing the service.
(4) The facility at which the service would be provided.
(5) The development or manufacture of the principal drug, device, procedure, or other therapy that is proposed for use by the treating health care provider.
(6) The covered individual requesting the external grievance review.
However, the medical review professional may have an affiliation under which the medical review professional provides health care services to covered individuals of the insurer and may have an affiliation that is limited to staff privileges at the health facility, if the affiliation is disclosed to the covered individual and the insurer before commencing the review and neither the covered individual

nor the insurer objects.
(e) A covered individual shall not pay any of the costs associated with the services of an independent review organization under this chapter. All costs must be paid by the insurer.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.118; P.L.211-2003, SEC.8.

IC 27-8-29-14
Rights of individuals who file grievances
Sec. 14. (a) A covered individual who files an external grievance under this chapter:
(1) shall not be subject to retaliation for exercising the covered individual's right to an external grievance under this chapter;
(2) shall be permitted to utilize the assistance of other individuals, including health care providers, attorneys, friends, and family members throughout the review process;
(3) shall be permitted to submit additional information relating to the proposed service throughout the review process; and
(4) shall cooperate with the independent review organization by:
(A) providing any requested medical information; or
(B) authorizing the release of necessary medical information.
(b) An insurer shall cooperate with an independent review organization selected under section 13(b) of this chapter by promptly providing any information requested by the independent review organization.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.119.

IC 27-8-29-15
Independent review organizations; determinations
Sec. 15. (a) An independent review organization shall:
(1) for an expedited external grievance filed under section 13(a)(2)(A) of this chapter, within three (3) business days after the external grievance is filed; or
(2) for a standard appeal filed under section 13(a)(2)(B) of this chapter, within fifteen (15) business days after the appeal is filed;
make a determination to uphold or reverse the insurer's appeal resolution under IC 27-8-28-17 based on information gathered from the covered individual or the covered individual's designee, the insurer, and the treating health care provider, and any additional information that the independent review organization considers necessary and appropriate.
(b) When making the determination under this section, the independent review organization shall apply:
(1) standards of decision making that are based on objective clinical evidence; and
(2) the terms of the covered individual's accident and sickness insurance policy.     (c) In an external grievance described in section 12(4) of this chapter, the insurer bears the burden of proving that the insurer properly denied coverage for a condition, complication, service, or treatment because the condition, complication, service, or treatment is directly related to a condition for which coverage has been waived under IC 27-8-5-2.5 or IC 27-8-5-19.2.
(d) The independent review organization shall notify the insurer and the covered individual of the determination made under this section:
(1) for an expedited external grievance filed under section 13(a)(2)(A) of this chapter, within twenty-four (24) hours after making the determination; and
(2) for a standard external grievance filed under section 13(a)(2)(B) of this chapter, within seventy-two (72) hours after making the determination.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.211-2003, SEC.9.

IC 27-8-29-16
Binding determinations
Sec. 16. A determination made under section 15 of this chapter is binding on the insurer.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-17
Reconsideration of resolution by insurer
Sec. 17. (a) If, at any time during an external review performed under this chapter, the covered individual submits information to the insurer that is relevant to the insurer's resolution of the covered individual's appeal of a grievance decision under IC 27-8-28-17 and that was not considered by the insurer under IC 27-8-28:
(1) the insurer may reconsider the resolution under IC 27-8-28-17; and
(2) if the insurer chooses to reconsider, the independent review organization shall cease the external review process until the reconsideration under subsection (b) is completed.
(b) An insurer reconsidering the resolution of an appeal of a grievance decision due to the submission of information under subsection (a) shall reconsider the resolution under IC 27-8-28-17 based on the information and notify the covered individual of the insurer's decision:
(1) within seventy-two (72) hours after the information is submitted, for a reconsideration related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the covered individual's:
(A) life or health; or
(B) ability to reach and maintain maximum function; or
(2) within fifteen (15) days after the information is submitted, for a reconsideration not described in subdivision (1).
(c) If the decision reached under subsection (b) is adverse to the

covered individual, the covered individual may request that the independent review organization resume the external review under this chapter.
(d) If an insurer to which information is submitted under subsection (a) chooses not to reconsider the insurer's resolution under IC 27-8-28-17, the insurer shall forward the submitted information to the independent review organization not more than two (2) business days after the insurer's receipt of the information.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.120.

IC 27-8-29-18
Applicability of chapter
Sec. 18. This chapter does not add to or otherwise change the terms of coverage included in a policy, certificate, or contract under which a covered individual receives health care benefits under IC 27-8.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-19
Annual certifications of independent review organizations
Sec. 19. (a) The department shall establish and maintain a process for annual certification of independent review organizations.
(b) The department shall certify a number of independent review organizations determined by the department to be sufficient to fulfill the purposes of this chapter.
(c) An independent review organization must meet the following minimum requirements for certification by the department:
(1) Medical review professionals assigned by the independent review organization to perform external grievance reviews under this chapter:
(A) must be board certified in the specialty in which a covered individual's proposed service would be provided;
(B) must be knowledgeable about a proposed service through actual clinical experience;
(C) must hold an unlimited license to practice in a state of the United States; and
(D) must not have any history of disciplinary actions or sanctions, including:
(i) loss of staff privileges; or
(ii) restriction on participation;
taken or pending by any hospital, government, or regulatory body.
(2) The independent review organization must have a quality assurance mechanism to ensure:
(A) the timeliness and quality of reviews;
(B) the qualifications and independence of medical review professionals;
(C) the confidentiality of medical records and other review materials; and             (D) the satisfaction of covered individuals with the procedures utilized by the independent review organization, including the use of covered individual satisfaction surveys.
(3) The independent review organization must file with the department the following information on or before March 1 of each year:
(A) The number and percentage of determinations made in favor of covered individuals.
(B) The number and percentage of determinations made in favor of insurers.
(C) The average time to process a determination.
(D) Any other information required by the department.
The information required under this subdivision must be specified for each insurer for which the independent review organization performed reviews during the reporting year.
(4) Any additional requirements established by the department.
(d) The department may not certify an independent review organization that is one (1) of the following:
(1) A professional or trade association of health care providers or a subsidiary or an affiliate of a professional or trade association of health care providers.
(2) An insurer, a health maintenance organization, or a health plan association, or a subsidiary or an affiliate of an insurer, health maintenance organization, or health plan association.
(e) The department may suspend or revoke an independent review organization's certification if the department finds that the independent review organization is not in substantial compliance with the certification requirements under this section.
(f) The department shall make available to insurers a list of all certified independent review organizations.
(g) The department shall make the information provided to the department under subsection (c)(3) available to the public in a format that does not identify individual covered individuals.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.121.

IC 27-8-29-20
Documents of review organizations
Sec. 20. Except as provided in section 19(g) of this chapter, documents and other information created or received by the independent review organization or the medical review professional in connection with an external grievance review under this chapter:
(1) are not public records;
(2) may not be disclosed under IC 5-14-3; and
(3) must be treated in accordance with confidentiality requirements of state and federal law.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-21
Filing description of grievance procedure      Sec. 21. (a) An insurer shall each year file with the commissioner a description of the grievance procedure established by the insurer under this chapter, including:
(1) the total number of external grievances handled through the procedure during the preceding calendar year;
(2) a compilation of the causes underlying those grievances; and
(3) a summary of the final disposition of those grievances;
for each independent review organization used by the insurer during the reporting year.
(b) The information required by subsection (a) must be filed with the commissioner on or before March 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsection (a) that allows for comparative analysis.
(c) The commissioner may require any additional reports that are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14. Amended by P.L.1-2002, SEC.122.

IC 27-8-29-22
Immunity from civil liability; work product or determination
Sec. 22. (a) An independent review organization is immune from civil liability for actions taken in good faith in connection with an external review under this chapter.
(b) The work product or determination, or both, of an independent review organization under this chapter are admissible in a judicial or administrative proceeding. However, the work product or determination, or both, do not, without other supporting evidence, satisfy a party's burden of proof or persuasion concerning any material issue of fact or law.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-23
Medicare
Sec. 23. If a covered individual has the right to an external review of a grievance under Medicare, the covered individual may not request an external review of the same grievance under this chapter.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.

IC 27-8-29-24
Rules
Sec. 24. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.66-2001, SEC.3 and P.L.203-2001, SEC.14.



CHAPTER 30. SPECIFIC ACCIDENT AND SICKNESS INSURANCE REPORTING REQUIREMENTS

IC 27-8-30-1
"Accident and sickness insurance policy" defined
Sec. 1. As used in this chapter, "accident and sickness insurance policy" means a policy that:
(1) provides the kinds of coverage described in Class 1(b) or Class 2(a) of IC 27-1-5-1; and
(2) includes a prescription drug benefit.
As added by P.L.107-2002, SEC.29.

IC 27-8-30-2
"Covered individual" defined
Sec. 2. As used in this chapter, "covered individual" means an individual who is covered under an accident and sickness insurance policy.
As added by P.L.107-2002, SEC.29.

IC 27-8-30-3
Allowing an insurer to report the number of covered children who are prescribed a stimulant medication for the treatment of certain disorders
Sec. 3. An insurer that issues an accident and sickness insurance policy may report to the drug utilization review board established by IC 12-15-35-19 the number of covered individuals who are:
(1) less than eighteen (18) years of age; and
(2) prescribed a stimulant medication approved by the federal Food and Drug Administration for the treatment of attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.29.



CHAPTER 31. INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

IC 27-8-31-1
Purpose
Sec. 1. The purposes of this compact are, through means of joint and cooperative action among the compacting states, to:
(1) promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long term care insurance products;
(2) develop uniform standards for insurance products covered under the compact;
(3) establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one (1) or more compacting states;
(4) give appropriate regulatory approval to product filings and advertisements satisfying the applicable uniform standard;
(5) improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact;
(6) create the interstate insurance product regulation commission; and
(7) perform these and any other related functions as may be consistent with the state regulation of the business of insurance.
As added by P.L.138-2005, SEC.3.



CHAPTER 31.2. MAIL ORDER AND INTERNET PHARMACY DESIGNATION

IC 27-8-31.2-1
"Insurer"
Sec. 1. As used in this chapter, "insurer" refers to an insurer (as defined in IC 27-1-2-3) that issues a policy of accident and sickness insurance.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-2
"Insured"
Sec. 2. As used in this chapter, "insured" means an individual who is entitled to coverage under a policy of accident and sickness insurance.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-3
"Mail order or Internet based pharmacy"
Sec. 3. As used in this chapter, "mail order or Internet based pharmacy" has the meaning set forth in IC 25-26-18-1.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-4
"Policy of accident and sickness insurance"
Sec. 4. As used in this chapter, "policy of accident and sickness insurance" has the meaning set forth in IC 27-8-5-1.
As added by P.L.251-2003, SEC.4.

IC 27-8-31.2-5
Designation of mail order or Internet based pharmacy
Sec. 5. (a) An insurer that provides coverage for prescription drugs may designate a mail order or an Internet based pharmacy to provide prescription drugs to an insured.
(b) An insurer may not require an insured to obtain a prescription drug from a pharmacy designated under subsection (a) as a condition of coverage.
As added by P.L.251-2003, SEC.4.






ARTICLE 9. SUPERVISION; REHABILITATION; LIQUIDATION

CHAPTER 1. GENERAL PROVISIONS

IC 27-9-1
Chapter 1. General Provisions

IC 27-9-1-1
Applicability of article
Sec. 1. Proceedings under this article apply to the following:
(1) All insurers who are doing, or who have done, insurance business in Indiana, and against whom claims arising from that business may exist.
(2) All insurers who purport to do insurance business in Indiana.
(3) All insurers who have insureds resident in Indiana.
(4) All other persons organized or in the process of organizing with the intent to do an insurance business in Indiana.
(5) All nonprofit service plans, fraternal benefit societies, and beneficial societies.
(6) All title insurance companies.
(7) All health maintenance organizations under IC 27-13.
(8) All multiple employer welfare arrangements under IC 27-1-34.
(9) All limited service health maintenance organizations under IC 27-13-34.
(10) All mutual insurance holding companies under IC 27-14.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.274-1987, SEC.16; P.L.192-1991, SEC.4; P.L.1-1992, SEC.155; P.L.26-1994, SEC.22; P.L.5-2000, SEC.1.

IC 27-9-1-2
Definitions
Sec. 2. As used in IC 27-9:
(a) "Ancillary state" means any state other than a domiciliary state.
(b) "Commissioner" refers to the insurance commissioner.
(c) "Creditor" means a person having a claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.
(d) "Delinquency proceeding" means:
(1) any proceeding instituted against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer; and
(2) any summary proceeding under IC 27-9-2-1 or IC 27-9-2-2.
(e) "Doing business" includes the following acts, whether effected by mail or otherwise:
(1) The issuance or delivery of contracts of insurance to persons resident in Indiana.
(2) The solicitation of applications for contracts or other

negotiations preliminary to the execution of contracts.
(3) The collection of premiums, membership fees, assessments, or other consideration for contracts.
(4) The transaction of matters subsequent to execution of contracts and arising out of them.
(5) Operating under a license or certificate of authority, as an insurer, issued by the insurance department.
(f) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.
(g) "Fair consideration" is given for property or obligation:
(1) when in exchange for that property or obligation, as a fair equivalent for it, and in good faith, property is conveyed or services are provided or an obligation is incurred or an antecedent debt is satisfied; or
(2) when that property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.
(h) "Foreign guaranty association" refers to a guaranty association similar to those listed in subsection (k) established in any state.
(i) "Formal delinquency hearing" means any liquidation or rehabilitation proceeding.
(j) "General assets" means all property not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured by that property. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.
(k) "Guaranty association" includes an association established under:
(1) IC 27-6-8, the insurance guaranty association law; or
(2) IC 27-8-8, the life and health guaranty association law.
(l) "Insolvency" or "insolvent" means:
(1) for an insurer issuing only assessable fire insurance policies:
(A) the inability of the insurer to pay any obligation within thirty (30) days after it becomes payable; or
(B) if an assessment be made within thirty (30) days after the date an obligation becomes payable, the inability of the insurer to pay that obligation thirty (30) days following the date specified in the first assessment notice issued after the date of loss; and
(2) for all other insurers when:
(A) the insurer is unable to pay its obligations when they are due; or
(B) the insurer's admitted assets do not exceed its liabilities, plus the greater of:         (i) any capital and surplus required by law for its organization; or
(ii) the total par or stated value of its authorized and issued capital stock.
For purposes of this subsection, "liabilities" include reserves required by law or by regulation.
(m) "Insurer" means any person who:
(1) has done, purports to do, is doing, or is licensed to do insurance business; and
(2) is subject to the authority of any insurance commissioner as to liquidation, rehabilitation, reorganization, supervision, or conservation.
For purposes of IC 27-9, other persons included under section 1 of this chapter shall be considered to be insurers.
(n) "Preferred claim" means any claim with respect to which the terms of IC 27-9 accord priority of payment from the general assets of the insurer.
(o) "Receiver" includes liquidator, rehabilitator, or conservator.
(p) "Reciprocal state" means any state other than Indiana in which:
(1) in substance and effect IC 27-9-3-7(a), IC 27-9-4-3, IC 27-9-4-4, and IC 27-9-4-6 through IC 27-9-4-8 are in force;
(2) provisions are in force requiring that the commissioner (or equivalent official) be the receiver of a delinquent insurer; and
(3) some provision exists for the avoidance of fraudulent conveyances and preferential transfers.
(q) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.
(r) "Special deposit claim" means any claim secured by a deposit made under law for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.
(s) "State" includes the District of Columbia and all other territories of the United States.
(t) "Transfer" includes all methods of disposing with any interest in property or with the possession of that property, or of fixing a lien upon property, or upon an interest in property, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be considered a transfer made by the debtor.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-1-3
Jurisdiction of court and commissioner; actions by receivers; place of action
Sec. 3. (a) A delinquency proceeding under this chapter may only be commenced by the commissioner. A court may not entertain, hear,

or determine a proceeding commenced by any other person.
(b) A court may not entertain, hear, or determine any complaint requesting:
(1) the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer; or
(2) an injunction, restraining order, or other relief preliminary to, incidental to, or relating to those proceedings other than in accordance with this article.
(c) In addition to other grounds for jurisdiction provided by the law, an Indiana court having jurisdiction of the subject matter has jurisdiction over a person served under the Indiana rules of court or other applicable law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in Indiana if the person served is:
(1) obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the insurance producer or broker, in any action on or incident to the obligation;
(2) a reinsurer who:
(A) has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced; or
(B) is an insurance producer or broker of, or for, the reinsurer in any action on or incident to the reinsurance contract; or
(3) or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced in any action resulting from such a relationship with the insurer.
(d) If it appears to a receiver appointed in a proceeding under this article that there has been criminal or tortious conduct, breach of any contractual or fiduciary obligation, or other unlawful conduct detrimental to the insurer by any director, officer, manager, insurance producer, broker, employee, or other person or entity, the receiver may pursue all appropriate legal remedies on behalf of the insurer.
(e) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside Indiana, the court may enter an order to stay further proceedings on the action in Indiana.
(f) All action authorized by this section must be brought in the Marion County circuit court.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.167-1986, SEC.1; P.L.178-2003, SEC.73.

IC 27-9-1-3.5
Change of judge or venue from Marion County Circuit Court in actions against receiver
Sec. 3.5. Notwithstanding the Indiana rules of trial procedure or other law to the contrary, an automatic change of judge or change of

venue from the Marion County circuit court may not be granted in any action brought by or against a receiver appointed in a proceeding under this article. A change of judge or change of venue from the Marion County circuit court in such an action shall be granted only upon the filing of a verified application alleging and demonstrating one (1) or more of the specific grounds for a change of judge set forth in the Indiana rules of trial procedure or for a change of venue set forth in IC 34-35-1-1.
As added by P.L.167-1986, SEC.2. Amended by P.L.1-1998, SEC.153.

IC 27-9-1-4
Restraining orders and injunctions
Sec. 4. (a) A receiver appointed in a proceeding under IC 27-9 may at any time apply for, and any court with general jurisdiction may grant, restraining orders, preliminary and permanent injunctions, and other orders as considered necessary and proper to prevent any of the following:
(1) The transaction of further business.
(2) The transfer of property.
(3) Interference with the receiver or with a proceeding under IC 27-9.
(4) Waste of the insurer's assets.
(5) Dissipation and transfer of bank accounts.
(6) The institution or further prosecution of any actions or precedings.
(7) The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders.
(8) The levying of execution against the insurer, its assets, or its policyholders.
(9) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer.
(10) The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer.
(11) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under IC 27-9.
(b) The receiver may apply to any court outside of Indiana for the relief described in subsection (a).
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-1-5
Cooperation of insurer with commissioner
Sec. 5. (a) An officer, manager, director, trustee, owner, employee, or insurance producer of any insurer, or any other persons with authority over or in charge of any segment of the insurer's

affairs, shall cooperate with the commissioner in any proceeding under IC 27-9 or any investigation preliminary to the proceeding. The term "person", as used in this section, includes any person who exercises control, directly or indirectly, over activities of an insurer through any holding company or other affiliate of the insurer. "To cooperate" includes:
(1) replying promptly in writing to any inquiry from the commissioner requesting such a reply; and
(2) making available to the commissioner all books, accounts, documents, or other records, information, or property of or pertaining to the insurer and in the insurer's possession, custody, or control.
(b) A person may not obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary to or incidental to an investigation.
(c) This section does not abridge existing legal rights, including the right to resist a petition for liquidation, other delinquency proceedings, or other orders.
(d) A person who:
(1) is included within subsection (a) and who fails to cooperate with the commissioner;
(2) obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental to a delinquency proceeding; or
(3) violates any order of the commissioner under IC 27-9;
commits a Class A infraction.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.178-2003, SEC.74.

IC 27-9-1-6
Bonds of commissioner and deputies
Sec. 6. In any proceeding under IC 27-9, the commissioner and his deputies are responsible on their official bonds for the faithful performance of their duties. If the court considers it desirable for the protection of the insurer's assets, the court may at any time require an additional bond from the commissioner or his deputies. Those bonds shall be paid for out of the assets of the insurer as a cost of administration.
As added by Acts 1979, P.L.255, SEC.1.



CHAPTER 2. SUMMARY PROCEEDINGS

IC 27-9-2-1
Practices or condition of domestic insurers requiring control or supervision
Sec. 1. (a) Whenever the commissioner has reasonable cause to believe, and determines, after a hearing held under IC 4-21.5-3, that any domestic insurer has committed or engaged in, or is about to commit or engage in, any act, practice, or transaction that would subject it to a delinquency proceeding under IC 27-9-3-1 or IC 27-9-3-6, the commissioner may make and serve upon the insurer and any other persons involved, any orders reasonably necessary to correct, eliminate, or remedy that conduct, condition, or ground.
(b) If the commissioner has reasonable cause to believe that any domestic insurer is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if that domestic insurer gives its consent, the commissioner shall upon his determination issue an order:
(1) notifying the insurer of his determination; and
(2) providing the insurer with a written list of the commissioner's requirements to correct its business practices.
(c) If the commissioner makes a determination to supervise an insurer subject to an order under subsection (a) or (b), the commissioner shall notify the insurer that it is under the supervision of the commissioner. If the insurer is a reorganized insurer under IC 27-14, the commissioner may also determine to supervise the mutual insurance holding company that is affiliated with the reorganized insurer, regardless of whether another basis exists for supervising the mutual insurance holding company. If the commissioner makes a determination to supervise a mutual insurance holding company, the commissioner shall notify the mutual insurance holding company that it is under the supervision of the commissioner.
(d) During the period of supervision, the commissioner may appoint a supervisor to supervise the insurer. The order appointing a supervisor must direct the supervisor to enforce orders issued under subsection (a) or (b). The order may also provide that the insurer may not do any of the following things, during the period of supervision, without the prior approval of the commissioner or his supervisor:
(1) Dispose of, convey, or encumber any of its assets or its business in force.
(2) Withdraw funds from any of its bank accounts.
(3) Lend any of its funds.
(4) Invest any of its funds.
(5) Transfer any of its property.
(6) Incur any debt, obligation, or liability.
(7) Merge or consolidate with another company.
(8) Enter into any new reinsurance contract or agreement.
(9) Restrict the writing of new business on the renewal of

existing business.
(e) Any insurer subject to an order under this section must comply with the lawful requirements of the commissioner and, if placed under supervision, has sixty (60) days from the date the supervision order is served within which to comply with the requirements of the commissioner. In the event of the insurer's failure to comply within those time requirements, the commissioner may institute proceedings under IC 27-9-3-1 or IC 27-9-3-6 to have a rehabilitator or liquidator appointed, or extend the period of supervision.
(f) During the period of supervision, the insurer may request the commissioner to review any action taken or proposed to be taken by the supervisor, specifying the reason the action complained of is believed not to be in the best interest of the insurer.
(g) If a person violates a supervision order issued under this section, he is civilly liable up to ten thousand dollars ($10,000).
(h) The commissioner may apply for and the Marion County circuit court may grant, under IC 4-21.5-6, orders as are necessary and proper to enforce a supervision order.
(i) In the event that a person subject to this article knowingly violates any valid order of the commissioner issued under this section and, as a result of that violation, the net worth of the insurer is reduced or the insurer suffers loss it would not otherwise have suffered, that person is personally liable to the insurer for the amount of that reduction or loss. The commissioner or supervisor is authorized to bring an action on behalf of the insurer in the Marion County circuit court to recover the amount of the reduction or loss together with any costs.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.7-1987, SEC.155; P.L.5-2000, SEC.2.

IC 27-9-2-2
Petition; orders
Sec. 2. (a) The commissioner may file in the Marion County circuit court a petition alleging, with respect to a domestic insurer:
(1) that there exist grounds that justify a court order for a formal delinquency proceeding against the insurer under IC 27-9;
(2) that the interests of policyholders, creditors, or the public will be endangered by delay; and
(3) other matters the commissioner considers necessary.
(b) Upon a filing under subsection (a), the Marion County circuit court may issue, ex parte, and without a hearing, the requested order that must:
(1) Direct the commissioner to take possession and control any part of the property, books, accounts, documents, and other records of an insurer.
(2) Direct the commissioner to take possession of the premises occupied by the insurer for transaction of its business.
(3) Until further order of the Marion County circuit court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction

of its business except with the written consent of the commissioner.
(c) The Marion County circuit court shall specify the order's duration, which shall be such time as the court considers necessary for the commissioner to determine the condition of the insurer. On motion of either party or on its own motion, the Marion County circuit court may hold hearings as it considers desirable after giving notice as it considers appropriate, and may extend, shorten, or modify the terms of the seizure order. The Marion County circuit court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under IC 27-9 after having had a reasonable opportunity to do so. An order of the Marion County circuit court under a formal proceeding under IC 27-9 shall ipso facto vacate the seizure order.
(d) Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.
(e) An insurer subject to an ex parte order under this section may petition the Marion County circuit court at any time after the issuance of the order for a hearing and review of the order. The Marion County circuit court shall hold a hearing and review not more than fifteen (15) days after the request. A hearing under this subsection may be held privately in chambers, and the hearing must be held in chambers if the petitioning insurer requests it.
(f) If, at any time after the issuance of an order, it appears to the Marion County circuit court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the Marion County circuit court may order notice to be given to that person. An order that notice be given does not stay the effect of any order previously issued by the court.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-2-3
Confidential nature of records and documents
Sec. 3. In all proceedings and judicial reviews of those proceedings under sections 1 and 2 of this chapter, all records of the insurer, other documents, and all insurance department files, and court records and papers, so far as they concern or are a part of the record of the proceedings, shall remain confidential except as is necessary to obtain compliance with those proceedings or judicial reviews, unless and until the Marion County circuit court, after hearing arguments from the parties in chambers, shall order otherwise, or unless the insurer requests that the matter be made public. Until the Marion County circuit court issues an order, all papers filed with the clerk of the Marion County circuit court must be held by him in a confidential file.
As added by Acts 1979, P.L.255, SEC.1.



CHAPTER 3. FORMAL PROCEEDINGS

IC 27-9-3-1
Petition to rehabilitate insurer
Sec. 1. The commissioner may apply by petition to the Marion County circuit court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in Indiana on any one (1) of the following grounds:
(1) The insurer is in a condition that the further transaction of business would be hazardous, financially, to its policyholders, creditors, or the public.
(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.
(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the commissioner under IC 4-21.5-3 to be dishonest or untrustworthy in a way affecting the insurer's business.
(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person found after notice and hearing under IC 4-21.5-3 to be untrustworthy.
(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in Indiana or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.
(6) After demand by the commissioner under this article or IC 27-1-3, the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they concern the insurer.
(7) Without first obtaining the written consent of the commissioner, the insurer has transferred, or attempted to transfer, in a manner contrary to IC 27-1-23 or IC 27-6, substantially all of its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.
(8) The insurer or its property has been or is the subject of an

application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under this title, and the appointment has been made or is imminent, and the appointment might:
(A) remove the insurer from the jurisdiction of the Indiana courts; or
(B) prejudice orderly delinquency proceedings under this article.
(9) Within the previous four (4) years the insurer has willfully violated its charter or articles of incorporation, its bylaws, this title, or any valid order of the commissioner under IC 27-9-2-1.
(10) The insurer has failed to pay within sixty (60) days after the due date any obligation to any state or any political subdivision of any state or any judgment entered in any state, if the court in which the judgment was entered had jurisdiction over the subject matter. However, nonpayment shall not be a ground until sixty (60) days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.
(11) The insurer has failed to file its annual report or other financial report required by law and, after written demand by the commissioner, has failed to immediately give an adequate explanation.
(12) The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those entities, request or consent to rehabilitation under this article.
(13) The insurer is a mutual insurance holding company under IC 27-14 and a reorganized insurance company that is affiliated with the mutual insurance holding company and is or has been the subject of a petition for an order authorizing the commissioner to rehabilitate the reorganized insurance company under this section or to liquidate the reorganized insurance company under section 6 of this chapter, regardless of whether another basis exists for petitioning for rehabilitation of the mutual insurance holding company.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.7-1987, SEC.156; P.L.5-2000, SEC.3.



CHAPTER 4. INTERSTATE RELATIONS

IC 27-9-4-1
Conservators for alien or foreign insurers; grounds for appointment; procedure; order; termination
Sec. 1. (a) If a domiciliary liquidator has not been appointed, the commissioner may apply to the Marion County circuit court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in Indiana or a foreign insurer on any one (1) or more of the following grounds:
(1) Any of the grounds stated in IC 27-9-3-1.
(2) That any part of its property has been sequestered by official action in any other state.
(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent.
(4) That its certificate of authority to do business in Indiana has been revoked or that none was ever issued.
(5) That there are residents of Indiana with outstanding claims or outstanding policies.
(b) When an order is sought under subsection (a), the Marion County circuit court shall cause the insurer to be given a notice and a time within which to respond to the request as is reasonable under the circumstances.
(c) The Marion County circuit court may issue the order in whatever terms the court considers appropriate. The filing or recording of the order with the clerk of the Marion County circuit court or the recorder of deeds of the county in which the principal business of the company is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.
(d) The conservator may at any time petition for and the Marion County circuit court may grant an order under section 2 of this chapter to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under section 4 of this chapter to be appointed ancillary receiver.
(e) The conservator may at any time petition the Marion County circuit court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, the court shall order the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon motion of any interested party, but if that motion is denied all costs shall be assessed against such party.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-2
Liquidation of assets of foreign or alien insurer; grounds; procedure; order; domiciliary proceedings; federal court proceedings; payment of claims      Sec. 2. (a) If no domiciliary receiver has been appointed, the commissioner may apply to the Marion County circuit court by verified petition for an order directing him to liquidate the assets found in Indiana of a foreign insurer or an alien insurer not domiciled in Indiana, on any of the grounds:
(1) specified in IC 27-9-3-1 or IC 27-9-3-6; or
(2) specified in section 1(a)(2) through 1(a)(4).
(b) When an order is sought under subsection (a), the Marion County circuit court shall cause the insurer to be given a notice and a time to respond to the request as is reasonable under the circumstances.
(c) If it appears to the court that the best interests of creditors, policyholders, and the public require, the Marion County circuit court may issue an order to liquidate in whatever terms the court considers appropriate. The filing or recording of the order with the clerk of the Marion County circuit court or the recorder of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds would have imparted.
(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall act as ancillary receiver under section 4 of this chapter. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the Marion County circuit court for permission to act as ancillary receiver under section 4 of this chapter.
(e) On the same grounds as are specified in subsection (a), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that part of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part of the assets that the commissioner considers desirable for the protection of the policyholders and creditors in Indiana.
(f) The district court may order the commissioner, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of Indiana against the insurer under such rules as to the liquidation of insurers under IC 27-9 as are otherwise compatible with this section.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-3
Insurers domiciled in reciprocal states; title to property in Indiana; filing of claims by Indiana residents
Sec. 3. (a) The domiciliary liquidator of an insurer domiciled in a reciprocal state shall, except as to special deposits and security on secured claims under section 4(c) of this chapter, be vested by operation of law with the title to all of the assets, property, contracts, and rights of action, insurance producers' balances, and all of the

books, accounts, and other records of the insurer located in Indiana. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from insurance producers and to obtain possession of the books, accounts, and other records of the insurer located in Indiana. The domiciliary liquidator also shall have the right to recover all other assets of the insurer located in Indiana, subject to section 4 of this chapter.
(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books, accounts, and other records of the insurer located in Indiana, at the same time that the domiciliary liquidator is vested with title in the domicile. The Indiana insurance commissioner may petition for a conservation or liquidation order under section 1 or 2 of this chapter, or for an ancillary receivership under section 4 of this chapter, or after approval by the Marion County circuit court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.
(c) Claimants residing in Indiana may file claims with the liquidator or ancillary receiver, if any, in Indiana or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.
As added by Acts 1979, P.L.255, SEC.1. Amended by P.L.178-2003, SEC.79.

IC 27-9-4-4
Ancillary state receivers
Sec. 4. (a) If a domiciliary liquidator has been appointed for an insurer not domiciled in Indiana, the commissioner may file a petition with the Marion County circuit court requesting appointment as ancillary receiver in Indiana if:
(1) he finds that there are sufficient assets of the insurer located in Indiana to justify the appointment of an ancillary receiver; and
(2) the protection of creditors or policyholders in Indiana requires it.
(b) The Marion County circuit court may issue an order appointing an ancillary receiver in whatever terms it considers appropriate. The filing or recording of the order with the recorder of deeds in Indiana imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that recorder of deeds.
(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in Indiana may,

whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in Indiana. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in Indiana, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in Indiana.
(d) When a domiciliary liquidator has been appointed in Indiana, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) for ancillary receivers appointed in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-5
Summary proceedings at request of officials of domiciliary states
Sec. 5. The commissioner in his sole discretion may institute proceedings under IC 27-9-2 at the request of the commissioner or other appropriate insurance official of the domiciliary state of any foreign or alien insurer having property located in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-6
Claims by residents of other states
Sec. 6. (a) In a liquidation proceeding begun in Indiana against an insurer domiciled in Indiana, claimants residing in foreign countries or in states not reciprocal states must file claims in Indiana, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.
(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in Indiana as provided in IC 27-9, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of Indiana as provided in section 7(b) of this chapter with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in ancillary states, but shall not be conclusive with respect to priorities against general assets under IC 27-9-3-40.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-7 Claims by residents in proceeding in other states or in ancillary proceedings in Indiana
Sec. 7. (a) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within Indiana may file claims either with the ancillary receiver, if any, in Indiana, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.
(b) Claims belonging to claimants residing in Indiana may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in Indiana. If a claimant elects to prove his claim in Indiana, he shall file his claim with the liquidator in the manner provided in IC 27-9-3-33 and IC 27-9-3-34. The ancillary receiver shall make his recommendation to the court as under IC 27-9-3-41. He shall also arrange a date for hearing if necessary under IC 27-9-3-37 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least forty (40) days prior to the date set for hearing. If the domiciliary liquidator, within thirty (30) days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he may appear or be represented in any proceeding in Indiana involving the adjudication of the claim.
(c) The final allowance of the claim by the courts of Indiana shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in Indiana.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-8
Attachment, garnishment, or levy of execution
Sec. 8. During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in Indiana against the delinquent insurer or its assets.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-9
Proceedings involving reciprocal states, orders of distribution, and priority of claims; special deposit claims; secured claims
Sec. 9. (a) In a liquidation proceeding in Indiana involving one (1) or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where those assets are located.
(b) The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If

there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.
(c) The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with IC 27-9-3-39, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.
As added by Acts 1979, P.L.255, SEC.1.

IC 27-9-4-10
Failure by ancillary receiver to transfer assets
Sec. 10. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in Indiana any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, shall be placed in the class of claims under IC 27-9-3-40(7).
As added by Acts 1979, P.L.255, SEC.1.






ARTICLE 10. INDIANA BAIL LAW

CHAPTER 1. DEFINITIONS

IC 27-10-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.261-1985, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 27-10-2-1
Administration of article; rules; employees
Sec. 1. (a) The commissioner:
(1) shall administer this article, which regulates bail agents, recovery agents, and sureties; and
(2) may adopt rules to enforce this article.
(b) The commissioner may employ and discharge employees, examiners, counsel, and other assistants as necessary and shall prescribe their duties and their compensation.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.5.

IC 27-10-2-2
Prima facie evidence
Sec. 2. Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the commissioner, or any record of the commissioner authenticated under the hand of the commissioner by the seal of the commissioner's office shall be accepted by all the courts of this state as prima facie evidence of the contents thereof.
As added by P.L.261-1985, SEC.1.

IC 27-10-2-3
Undertakings; validity; defect of form or other irregularity; expiration
Sec. 3. (a) An undertaking is valid if it states:
(1) the court where the defendant is to appear;
(2) the amount of the bail; and
(3) that it was made before an official legally authorized to take the bond.
(b) A surety remains liable on an undertaking despite:
(1) any lack of the surety's qualifications as required by section 4 of this chapter;
(2) any other agreement that is expressed in the undertaking;
(3) any failure of the defendant to join in the undertaking; or
(4) any other defect of form or record, or any other irregularity, except as to matters covered by subsection (a).
(c) Any undertaking written after August 31, 1985, shall expire thirty-six (36) months after it is posted for the release of a defendant from custody. This section does not apply to cases in which a bond has been declared to be forfeited, or in which the defendant is a fugitive from the jurisdiction after thirty-six (36) months.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.1.

IC 27-10-2-4
Qualifications of surety      Sec. 4. Every surety for the release of a person on bail shall be qualified as:
(1) an insurer as defined and meeting the qualifications prescribed in IC 27-1-5-1, and represented by a bail agent as defined in and meeting the qualifications prescribed in this article; or
(2) a person who:
(A) has reached the age of eighteen (18) years;
(B) is a citizen of the United States;
(C) has been a bona fide resident of Indiana for at least one (1) year immediately preceding the execution of the bond;
(D) is related to the person for whom release on bail is sought within the third degree of affinity; and
(E) owns real or tangible personal property in Indiana with a net asset value that is acceptable to the proper authority approving the bond.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.6.

IC 27-10-2-5
Surrender of defendants
Sec. 5. (a) Any time before there has been a breach of the undertaking in any type of bail and cash bond, the surety may surrender a defendant, or the defendant may surrender, to the official to whose custody the defendant was committed at the time bail was taken or to the official into whose custody the defendant would have been given if committed.
(b) A defendant shall be surrendered without the return of premium for the bond if the defendant has been guilty of:
(1) changing address without notifying the defendant's bail agent or surety;
(2) concealing one's self;
(3) leaving the jurisdiction of the court without the permission of the defendant's bail agent or surety or the court; or
(4) violating the defendant's contract with the bail agent or surety in a way that does harm to the bail agent or the surety or violates the defendant's obligation to the court.
As added by P.L.261-1985, SEC.1. Amended by P.L.355-1989(ss), SEC.2; P.L.224-1993, SEC.7.

IC 27-10-2-6
Surrender of defendants; detention; exoneration of sureties
Sec. 6. (a) The person desiring to make a surrender of the defendant shall be provided a certified copy of the undertakings and a certified copy of the arrest warrant forthwith by the clerk of the court having jurisdiction and shall deliver them together with the defendant to the official in whose custody the defendant was at the time bail was taken or to the official into whose custody the defendant would have been given if committed, who shall detain the defendant in the official's custody thereon, as upon a commitment,

and shall acknowledge the surrender in a written certificate.
(b) The court having jurisdiction of the offense shall order that a surety be exonerated from liability for an undertaking and that any money or bonds deposited as bail be refunded when the person surrendering the defendant has:
(1) presented to the court both of the documents described in subsection (a); and
(2) given to the prosecuting attorney:
(A) three (3) days notice; and
(B) copies of both of the documents described in subsection (a).
As added by P.L.261-1985, SEC.1. Amended by P.L.348-1995, SEC.2.

IC 27-10-2-7
Apprehension of defendant; time; fees
Sec. 7. For the purpose of surrendering the defendant, the surety may apprehend the defendant before or after the forfeiture of the undertaking or may empower any law enforcement officer to make apprehension by providing written authority endorsed on a certified copy of the undertaking and paying the lawful fees therefor.
As added by P.L.261-1985, SEC.1.

IC 27-10-2-8
Notice of trial or hearing; breach of undertaking; record
Sec. 8. (a) The court shall give the bail agent or insurer legal notice of the defendant's trial or hearing at least seventy-two (72) hours before the defendant's appearance is required unless the appearance is scheduled within seventy-two (72) hours from the execution of the bond.
(b) The defendant's failure to appear constitutes a breach of the undertaking. The court before which the cause is pending shall make a record of the breach at which time section 12 of this chapter then applies.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.8.

IC 27-10-2-9
Property bonds; recordings; liens
Sec. 9. (a) If the undertaking is a property bond, the clerk shall record the same in the proper records of the county. If the undertaking describes property in another county, the clerk of the trial court shall transmit the undertaking to the clerk of such other county, who shall likewise record it and return it to the first mentioned clerk.
(b) The undertaking shall be a lien on any real property described in it, until released in accordance with IC 35-33-8.5.
As added by P.L.261-1985, SEC.1. Amended by P.L.5-1988, SEC.150.
IC 27-10-2-10
Recognizances; affidavits; forms
Sec. 10. (a) Recognizances for the appearance of prisoners shall in all cases and in all courts be in writing, be taken with at least one (1) resident freehold surety or be secured by a surety company, and be substantially in the following form:
STATE OF INDIANA    )
)    SS:
COUNTY OF _________________    )
State of Indiana.
vs.
John Doe
We, A B and C D, jointly and severally acknowledge ourselves bound to the state of Indiana in ______ dollars. If A B (the prisoner) shall appear on the ____ day of ________, 20___, in the ___________ court, to answer a charge of (here state the offense) and from day to day and from term to term thereof, and abide the order of the court until the cause is determined and not depart therefrom without leave, then this recognizance shall be void, else to remain in full force.
If the above named defendant does not appear at any time fixed in this bond, the court shall order CD (the surety) to produce the defendant. The court shall mail notice of this order to CD, the surety at __________ and __________ in __________ county and state of Indiana. If the surety does not produce the defendant, and does not pay all costs and late surrender fees in compliance with IC 27-10-2-12, the court shall, three hundred sixty-five (365) days after the mailing of the above notice to the surety, declare the bond forfeited, enter judgment forthwith against the surety, and certify the judgment to the clerk for record. Such forfeiture shall be without pleadings and without change of judge or change of venue. The obligors on such bond may appeal to the ruling of the court and appeal to the court of appeals as in other civil cases, and on appeal the evidence may be reviewed. Execution shall issue forthwith to the sheriff against the properties of each of us to be levied as other executions are levied.
Witness our hand and seals this ___ day of _________, 20___.
A B __________ (SEAL)
C D __________ (SEAL)
taken and approved this ___ day of _________, 20___.
_____________________________
(Officer taking surety)
Affidavits shall be taken from each personal surety substantially as follows:
State of Indiana            )
County of ______________)
I, C D, being duly sworn, on oath say, that I am worth in my personal rights and name, over and above all debts and liabilities of any and every kind, not less than _______ dollars, and that I possess real estate in my own name, located in the above-named county, which is

worth over and above all encumbrances and liens, more than ______ dollars; that I am surety on the following recognizance bonds and none other, aggregating the total amount of ________ to-wit: (Here name bonds and amounts, if any) ________, And that I am not surety on any recognizance bond of any kind in any court which bond has been forfeited which judgment remains unpaid.
C D _______________ (SEAL)



CHAPTER 3. LICENSURE AND REGISTRATION

IC 27-10-3-1
Bail agent and recovery agent; licenses; qualifications
Sec. 1. (a) A person may not act in the capacity of a bail agent or recovery agent or perform any of the functions, duties, or powers prescribed for bail agents or recovery agents under this article unless the person is qualified and licensed as provided in this article. However, none of the terms of this section shall prohibit any individual or individuals from:
(1) pledging real or other property as security for a bail bond in judicial proceedings and where the individual does not receive, or is not promised, money or other things of value; or
(2) executing any bail bond for an insurer, pursuant to a bail bond service agreement entered into between the insurer and any automobile club or association, financing institution, insurance company, or other organization or association, and on behalf of a person required to furnish bail in connection with any violation of law arising out of the use of a motor vehicle.
(b) A license:
(1) may not be issued except in compliance with this article; and
(2) may only be issued to an individual.
However, upon an affirmative showing to the commissioner in writing by an individual that the individual is an all lines fire and casualty insurance producer, a surety bail agent license shall be issued to the individual without further qualification or fee to represent an insurer the individual is licensed to represent. The individual shall be subject to and governed by laws and rules relating to bail agents when engaged in the activities of a bail agent.
(c) A firm, a partnership, an association, a limited liability company, or a corporation may not be licensed.
(d) The applicant must apply in writing, on forms prepared and supplied by the commissioner, and the commissioner may propound any reasonable interrogatories to an applicant for a license under this article or on any renewal of a license relating to the applicant's qualifications, residence, prospective place of business, and any other matters which, in the opinion of the commissioner, are deemed necessary or expedient in order to protect the public and ascertain the qualifications of the applicant. The commissioner may also conduct any reasonable inquiry or investigation the commissioner sees fit, relative to the determination of the applicant's fitness to be licensed or to continue to be licensed.
(e) The failure of the applicant to secure approval of the commissioner shall not preclude the applicant from applying as many times as the applicant desires. However, an applicant's application may not be considered by the commissioner within one (1) year subsequent to the date upon which the commissioner denied the applicant's last application. As added by P.L.261-1985, SEC.1. Amended by P.L.8-1993, SEC.434; P.L.224-1993, SEC.12; P.L.1-1994, SEC.140; P.L.178-2003, SEC.81.



CHAPTER 4. PROHIBITED ACTIVITIES

IC 27-10-4-1
Financial interest in agencies; services during period of license suspension or revocation
Sec. 1. (a) No person may possess a financial interest in, be employed by, have an agency relationship with, or perform any services for a bail bond agency or insurer during the period of license suspension or revocation. No licensee under this article may accept any services from a person during the period of that person's license suspension or revocation.
(b) The commissioner shall immediately suspend under IC 27-10-3-8(a) an agent, agency, or insurer who violates this section.
(c) A person who knowingly or intentionally violates this section commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.29-1987, SEC.6; P.L.355-1989(ss), SEC.6.

IC 27-10-4-2
Advising employment of attorney; paying fees or rebates; acting as attorney; accepting property; soliciting business
Sec. 2. (a) A bail agent or recovery agent may not do any of the following:
(1) Suggest or advise the employment of or name for employment any particular attorney to represent the bail agent's principal.
(2) Pay a fee or rebate or give any property to an attorney in bail bond matters, except in defense of any action on a bond.
(3) Pay a fee or rebate or give or promise any property to the principal or anyone in the bail agent's behalf.
(4) Participate in the capacity of an attorney at a trial or hearing of one on whose bond the bail agent is surety.
(5) Accept any property from a principal except the premium, bail bond filing fee (when applicable), and transfer fee (when applicable), except that the bail agent or surety may accept collateral security or other indemnity from the principal that must be returned upon final termination of liability on the bond. The collateral security or other indemnity required by the bail agent or surety must be reasonable in relation to the amount of the bond.
(6) Solicit business in or about any place where prisoners are confined or in or near any courtroom.
(b) A person who recklessly violates this section or who operates as a bail agent or recovery agent without a valid license commits a Class A misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.26.
IC 27-10-4-3
Persons excluded as bail agent
Sec. 3. (a) The following persons may not be bail agents or receive any benefits from the execution of any bail bond:
(1) Jailers.
(2) Law enforcement officers.
(3) Judges.
(4) Persons having anything to do with the control of federal, state, county, or municipal prisoners.
(b) A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.27.

IC 27-10-4-4
Blank bond; signature
Sec. 4. (a) A bail agent may not:
(1) sign or countersign in blank any bond; or
(2) give a power of attorney to or otherwise authorize anyone to countersign the bail agent's name to bonds unless the person who is authorized is a licensed bail agent directly employed by the bail agent giving the power of attorney.
(b) A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.28.

IC 27-10-4-5
Failure of bail agent to collect full premium
Sec. 5. A bail agent who knowingly or intentionally executes a bail bond without collecting in full a premium for the bail bond, at the premium rate as filed with and approved by the commissioner, commits a Class D felony.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.29.

IC 27-10-4-6
Payments for apprehension or surrender of defendants
Sec. 6. (a) A person may not give or receive anything of value in exchange for the apprehension or surrender of a defendant unless the payment is made:
(1) to a law enforcement agency for actual expenses incurred in the apprehension or surrender, or both, of the defendant, or other lawful fees; or
(2) to a bail agent or recovery agent properly licensed under this article.
(b) A bail agent or recovery agent who knowingly or intentionally gives or offers to give anything of value to any law enforcement officer, officer of the court, or other public servant, except as permitted by subsection (a), commits a Class D felony.     (c) A person who recklessly violates this section, except as provided in subsection (b), commits a Class B misdemeanor.
As added by P.L.261-1985, SEC.1. Amended by P.L.224-1993, SEC.30.

IC 27-10-4-7
Surety bail agent; payment of premium owed
Sec. 7. (a) Notwithstanding any other law, not later than thirty (30) days after the termination of a surety bail agent's appointment, the surety bail agent shall pay to the former insurer or agent of the insurer to whom the surety bail agent reported on behalf of the former insurer any premium owed.
(b) The commissioner may enforce this section in accordance with IC 27-10-3-9.
As added by P.L.102-2005, SEC.9.



CHAPTER 5. ENFORCEMENT AND ADMINISTRATION

IC 27-10-5-1
Bail bond enforcement and administration fund; creation; deposit and use of funds
Sec. 1. (a) The bail bond enforcement and administration fund is created. All fees and penalties collected by the commissioner under this article shall be paid into the fund to be utilized for the enforcement and administration of this article. The fund shall be administered by the commissioner.
(b) Any balance remaining in the fund at the end of a state fiscal year does not revert to the state general fund. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.261-1985, SEC.1. Amended by P.L.102-2005, SEC.10.

IC 27-10-5-2
Bail bond enforcement and administration fund; use of money
Sec. 2. The money in the fund created by this chapter shall be used for the following purposes and no other:
(1) The employment of a qualified investigator and investigation staff.
(2) The expense of examination.
(3) Licensing.
(4) Forms.
(5) Other related expenses necessitated by this article.
As added by P.L.261-1985, SEC.1.

IC 27-10-5-3
Investigator; qualifications; staff; duties
Sec. 3. (a) The commissioner shall appoint a qualified investigator who shall serve at the pleasure of the commissioner. The investigator shall be of good moral character, have had at least five (5) years of experience as an insurance or private investigator or equivalent experience as a law enforcement or judicial officer, and be thoroughly familiar and conversant with Indiana criminal law, including the court procedure and structure.
(b) The investigator, with the approval of the commissioner, may select such staff as is necessary to enable the investigator to properly perform the investigator's duties. The primary duty of the investigator and the investigator's staff is to administer this article and to investigate all violations of this article and to report and recommend to the commissioner all findings made on the investigation.
As added by P.L.261-1985, SEC.1.






ARTICLE 11. FRATERNAL BENEFIT SOCIETIES

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 27-11-1-1
Application of article
Sec. 1. This article applies to any incorporated society, order, or supreme lodge without capital stock, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not-for-profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and that provides benefits in accordance with this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-3
"Benefit contract" defined
Sec. 3. "Benefit contract" means the agreement for provision of benefits authorized by IC 27-11-6-1, as that agreement is described in IC 27-11-6-4.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-4
"Benefit member" defined
Sec. 4. "Benefit member" means an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-5
"Certificate" defined
Sec. 5. "Certificate" means the document issued as written evidence of the benefit contract.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-6
"Commissioner" defined
Sec. 6. "Commissioner" refers to the insurance commissioner of this state.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-7
"Laws" defined      Sec. 7. "Laws" means the society's articles of incorporation, constitution, and bylaws, however designated.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-8
"Lodge" defined
Sec. 8. "Lodge" means a subordinate member unit of the society, whether known as a camp, court, council, branch, or by any other designation.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-9
"Premiums" defined
Sec. 9. "Premiums" includes rates, dues, or other required contributions by whatever name known that are payable under the certificate.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-10
"Rules" defined
Sec. 10. "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors that are intended to have general application to the members of the society.
As added by P.L.262-1985, SEC.1.

IC 27-11-1-11
"Society" defined
Sec. 11. "Society" refers to a fraternal benefit society to which this article applies, according to section 1 of this chapter.
As added by P.L.262-1985, SEC.1.



CHAPTER 2. STRUCTURE AND PURPOSE

IC 27-11-2-1
"Lodge system" defined; organization and operation of lodges for children
Sec. 1. (a) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its laws, rules, and ritual. Subordinate lodges shall be required by the laws of the society to hold periodic meetings in furtherance of the purposes of the society.
(b) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges shall not be required of children, nor shall they have a voice or vote in the management of the society.
As added by P.L.262-1985, SEC.1.

IC 27-11-2-2
Representative form of government
Sec. 2. A society has a representative form of government if it meets all of the following conditions:
(1) It has a supreme governing body constituted in one (1) of the following ways:
(A) The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws. A society may provide for election of delegates by mail. The elected delegates shall constitute a majority in number and shall not have less than a majority of the votes and not less than the number of votes required to amend the society's laws. The assembly shall meet at least once every four (4) years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.
(B) The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws. A society may provide for election of the board by mail. Each term of a board member may not exceed four (4) years. Vacancies on the board between elections may be filled in the manner prescribed by the society's laws. Those persons elected to the board constitute a majority in number and not less than the number of votes required to amend the society's laws. A person filling the unexpired term of an elected board member is considered to be an elected member. The board

shall meet at least quarterly to conduct the business of the society.
(2) The officers of the society are elected either by the supreme governing body or by the board of directors.
(3) Only benefit members are eligible for election to the supreme governing body, the board of directors, or any intermediate assembly.
(4) Each voting member shall have one (1) vote and no vote may be cast by proxy.
As added by P.L.262-1985, SEC.1.

IC 27-11-2-3
Operation for benefit of members and beneficiaries
Sec. 3. A society shall operate for the benefit of members and their beneficiaries by:
(1) providing benefits as specified in IC 27-11-6-1; and
(2) operating for one (1) or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members that may also be extended to others. These purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.
As added by P.L.262-1985, SEC.1.

IC 27-11-2-4
Laws and rules; necessary and incidental powers
Sec. 4. Every society may adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs. It may change, alter, add to, or amend such laws and rules. It shall have such other powers as are necessary and incidental to effect the objectives and purposes of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 3. MEMBERSHIP

IC 27-11-3-1
Eligibility standards; admission process; rights and privileges of members; social members
Sec. 1. (a) A society shall specify in its laws or rules:
(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age fifteen (15) and not greater than age twenty-one (21);
(2) the process for admission to each membership class; and
(3) the rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.
(b) A society may also admit social members who have no voice or vote in the management of the insurance affairs of the society.
(c) Membership rights in the society are personal to the member and are not assignable.
As added by P.L.262-1985, SEC.1.

IC 27-11-3-2
Location of principal office; meetings; official publication; synopsis of annual statement; grievance procedures
Sec. 2. (a) The principal office of any domestic society shall be located in this state. The meetings of its supreme governing body may be held in any state, district, province, or territory where the society has at least one (1) subordinate lodge, or in another location as determined by the supreme governing body, and all business transacted at the meetings shall be as valid in all respects as if the meetings were held in this state. The minutes of the proceedings of the supreme governing body and of the board of directors must be in the English language.
(b) A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. Such required reports, notices, and statements shall be printed conspicuously in the publication. If the records of a society show that two (2) or more members have the same mailing address, an official publication mailed to one (1) member is deemed to be mailed to all members at the same address unless a member requests a separate copy.
(c) Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society shall be printed and mailed to each benefit member of the society or, instead, the synopsis may be published in the society's official publication.
(d) A society may provide in its laws or rules for grievance or complaint procedures for members.
As added by P.L.262-1985, SEC.1.
IC 27-11-3-3
Personal liability of officers and members; indemnification and reimbursement of certain persons; maintenance of insurance on certain persons
Sec. 3. (a) The officers and members of the supreme governing body or any subordinate body of a society are not personally liable for any benefits provided by a society.
(b) Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by and liabilities imposed upon the person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat thereof, in which the person may be involved by reason of the fact that the person is or was a director, officer, employee, or agent of the society or of any firm, limited liability company, corporation, or organization that the person served in any capacity at the request of the society. A person shall not be indemnified or reimbursed:
(1) in relation to any matter in such action, suit, or proceeding as to which the person is adjudged to be or has been guilty of breach of a duty as a director, officer, employee, or agent of the society; or
(2) in relation to any matter in an action, suit, proceeding, or threat that has been made the subject of a compromise settlement;
unless in either case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, had no reasonable cause to believe that this conduct was unlawful.
(c) The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subsection (b)(1) or (b)(2) may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest does not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.
(d) The right of indemnification and reimbursement provided in this section is not exclusive of other rights to which the person may be entitled as a matter of law and shall inure to the benefit of that person's heirs, executors, and administrators.
(e) A society may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the society or who is or was serving at the request of the society as a director, officer, employee, or agent of any other firm, corporation, limited liability company, or organization against any liability asserted against the person and incurred by the person in any such capacity or arising out of the person's status, whether or not the

society would have the power to indemnify the person against such liability under this section.
As added by P.L.262-1985, SEC.1. Amended by P.L.8-1993, SEC.435.

IC 27-11-3-4
Waiver of provisions of laws of the society
Sec. 4. The laws of the society may provide that no subordinate body nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society. The provision shall be binding on the society and every member and beneficiary of a member.
As added by P.L.262-1985, SEC.1.



CHAPTER 4. ORGANIZATION

IC 27-11-4-1
Application of chapter
Sec. 1. A domestic society organized after December 31, 1985, shall be formed under this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-2
Organization of fraternal benefit society; articles of incorporation
Sec. 2. Seven (7) or more citizens of the United States, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge before some officer competent to take acknowledgment of deeds and articles of incorporation. The article of incorporation must state the following:
(1) The proposed corporate name of the society, which must not resemble the name of any society or insurance company as to be misleading or confusing.
(2) The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes may not include more liberal powers than are granted by this article.
(3) The names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one (1) year from the date of issuance of the permanent certificate of authority.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-3
Filing of articles of incorporation, bylaws and rules, forms of certificates, circulars, and bond
Sec. 3. Articles of incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, circulars to be issued by the society, and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one (1) year shall be filed with the commissioner, who may require further information as the commissioner considers necessary. The bond with sureties approved by the commissioner shall be not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this article and all provisions of the law have been complied with, the

commissioner shall certify, retain, and file the articles of incorporation and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-4
Preliminary certificate of authority; expiration; extension
Sec. 4. No preliminary certificate of authority granted under this section shall be valid after one (1) year from its date or after a further period, not exceeding one (1) year, as may be authorized by the commissioner upon cause shown, unless the five hundred (500) applicants required in this chapter have been secured and the organization has been completed as provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one (1) year from the date of the preliminary certificate of authority or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business in Indiana.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-5
Solicitation of members; liabilities incurred upon receipt of preliminary certificate
Sec. 5. Upon receipt of a preliminary certificate of authority from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one (1) regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. No society shall incur any liability other than for the return of the advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any benefit to any person until:
(1) actual bona fide applications for benefits have been secured on not less than five hundred (500) applicants, and any necessary evidence of insurability has been furnished to and approved by the society;
(2) at least ten (10) subordinate lodges have been established into which the five hundred (500) applicants have been admitted;
(3) there has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums therefor; and
(4) it shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least five hundred (500) applicants have each paid in cash at least one (1) regular monthly premium, which

premiums in the aggregate amount to at least one hundred fifty thousand dollars ($150,000). The advance premiums shall be held in trust during the period of organization and, if the society has not qualified for a certificate of authority within one (1) year as provided in this chapter, the premiums shall be returned to the applicants.
As added by P.L.262-1985, SEC.1.

IC 27-11-4-6
Certificate of authority
Sec. 6. The commissioner may make an examination and require any further information as the commissioner considers advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the commissioner shall issue to the society a certificate of authority authorizing the society to transact business under this article. The certificate of authority is prima facie evidence of the existence of the society at the date of the certificate. The commissioner shall cause a record of the certificate of authority to be made. A certified copy of the record may be given in evidence with like effect as the original certificate of authority.
As added by P.L.262-1985, SEC.1.



CHAPTER 5. GOVERNANCE

IC 27-11-5-1
Amendment of laws of domestic society
Sec. 1. (a) A domestic society may amend its laws in accordance with the provisions of the domestic society by action of its supreme governing body at any regular or special meeting of the domestic society or, if its laws provide, by referendum. The referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. No amendment submitted for adoption by referendum shall be adopted unless, within six (6) months from the date of submission of the amendment, a majority of the members voting shall have signified their consent to the amendment.
(b) No amendment to the laws of any domestic society shall take effect unless approved by the commissioner, who shall approve the amendment if the commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this state or with the character, objects, and purposes of the society. Unless the commissioner disapproves any amendment within sixty (60) days after the filing of the amendment, the amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case the commissioner disapproves the amendment, the reasons for the disapproval shall be stated in the written notice.
(c) Within ninety (90) days from the approval of an amendment by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis of the amendments stating facts that show that the amendments have been duly addressed and mailed, is prima facie evidence that the amendments or synopsis of the amendments have been furnished the addressee.
(d) Every foreign or alien society authorized to do business in this state shall file with the commissioner a duly certified copy of all amendments of, or additions to, its laws within ninety (90) days after the enactment of same.
(e) Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society, shall be prima facie evidence of the legal adoption thereof.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-2
Operation of not-for-profit institutions
Sec. 2. A society may create, maintain, and operate or may

establish organizations to operate not-for-profit institutions to further the purposes permitted by IC 27-11-2-3. Such institutions may furnish services free or at a reasonable charge. Any real or personal property owned, held, or leased by the society for this purpose shall be reported in every annual statement.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-3
Reinsurance agreements
Sec. 3. (a) A domestic society may by a reinsurance agreement cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make the reinsurance and authorized to do business in this state or, if not so authorized, one that is approved by the commissioner, but no society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on the ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after December 31, 1985, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.
(b) Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the commissioner under section 4 of this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-4
Consolidation or merger
Sec. 4. (a) A domestic society may consolidate or merge with any other society by complying with this section. It shall file with the commissioner:
(1) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;
(2) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition of the society on a date fixed by the commissioner, but not earlier than December 31 next preceding the date of the contract;
(3) a certificate of the officers, verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds (2/3) vote of the supreme governing body of each society, the vote being conducted at a regular or special meeting of each body, or, if the society's laws permit, by mail; and
(4) evidence that, at least sixty (60) days before the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication

of each society.
(b) If the commissioner finds that:
(1) the contract is in conformity with this section;
(2) the financial statements are correct; and
(3) the consolidation or merger is just and equitable to the members of each society;
the commissioner shall approve the contract and issue a certificate to that effect. Upon approval, the contract shall be in full force and effect unless any society that is a party to the contract is incorporated under the laws of any other state or territory. In that event, the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of the state or territory and a certificate of approval has been filed with the commissioner or, if the laws of the state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the commissioner of that state or territory and a certificate of approval has been filed with the commissioner of this state.
(c) Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this state in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after the consolidation or merger.
(d) The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that the notice or document has been duly addressed and mailed, is prima facie evidence that the notice or document has been furnished the addressees.
As added by P.L.262-1985, SEC.1.

IC 27-11-5-5
Conversion and licensing as mutual life insurance company
Sec. 5. Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the insurance law for mutual life insurance companies. A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The affirmative vote of two-thirds (2/3) of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of the plan. No conversion shall take effect unless and until approved by the commissioner, who may give the approval if the commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the

certificate holders of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 6. CONTRACTUAL BENEFITS

IC 27-11-6-1
Contractual benefits
Sec. 1. (a) A society may provide the following contractual benefits in any form:
(1) Death benefits.
(2) Endowment benefits.
(3) Annuity benefits.
(4) Temporary or permanent disability benefits.
(5) Hospital, medical, or nursing benefits.
(6) Monument or tombstone benefits to the memory of deceased members.
(7) Such other benefits as authorized for life insurers and that are not inconsistent with this chapter.
(b) A society shall specify in its rules those persons who may be issued or covered by the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-2
Beneficiaries of benefit contracts; funeral benefits; failure to designate lawful beneficiary
Sec. 2. (a) The owner of a benefit contract is entitled to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.
(b) A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member.
(c) If at the death of any person insured under a benefit contract there is no lawful beneficiary to whom the proceeds shall be payable, the amount of the benefit, except to the extent that funeral benefits may be paid, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, the proceeds shall be payable to such owner.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-3 Limitation on use of benefits to pay debts or liabilities of members, beneficiaries, or other persons
Sec. 3. No money or other benefit, charity, relief, or aid to be paid, provided, or rendered by any society shall be liable to attachment, garnishment, or other process or to be seized, taken, appropriated, or applied by any legal or equitable process or operation of law to pay any debt or liability of a member, beneficiary, or any other person who may have a right thereunder, either before or after payment by the society.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-4
Issuance of certificate to owner of benefit contract
Sec. 4. Every society authorized to do business in this state shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided. The certificate, together with any riders or endorsements attached to the certificate, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each constitutes the benefit contract as of the date of issuance between the society and the owner, and the certificate shall so state. A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate. All statements on the application shall be representations and not warranties. Any waiver of this provision shall be void.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-5
Effect of changes, additions, or amendments to laws of society upon owner and beneficiaries of benefit contract
Sec. 5. Any changes, additions, or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate shall bind the owner and the beneficiaries and shall govern and control the benefit contract in all respects as though the changes, additions, or amendments had been made before and were in force at the time of the application for insurance, except that no change, addition, or amendment shall destroy or diminish benefits that the society contracted to give the owner as of the date of issuance.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-6
Issuance of benefit contract upon life of a minor
Sec. 6. Any person upon whose life a benefit contract is issued before attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-7 Payment of owner's equitable proportion of deficiency where society's reserves are impaired
Sec. 7. A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that, if the payment is not made, either:
(1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or
(2) instead of or in combination with subdivision (1), the owner may accept a proportionate reduction in benefits under the certificate.
The society may specify the manner of the election and which alternative is to be presumed if no election is made.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-8
Copies of documents as evidence of terms and conditions
Sec. 8. Copies of any of the documents mentioned in this chapter, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-9
Filing of copy of certificate with commissioner; contents of certificate
Sec. 9. A certificate shall not be delivered or issued for delivery in Indiana unless a copy of the form has been filed with the commissioner in the manner provided for like policies issued by life insurers in Indiana. Every life, accident, health, or disability insurance certificate and every annuity certificate issued after December 31, 1986, shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life insurers in this state, except that a society may provide for a grace period for payment of premiums of one (1) full month in its certificate. The certificate shall also contain a provision stating the amount of premiums that are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate that, if violated, will result in the termination or reduction of benefits payable under the certificate. If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.
As added by P.L.262-1985, SEC.1. Amended by P.L.2-1995,

SEC.110.

IC 27-11-6-10
Benefit contract issued on life of a minor; transfer of control of ownership to the insured
Sec. 10. Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of certificates and all rights, obligations, and liabilities incident to a benefit contract. Ownership rights before a transfer shall be specified in the certificate.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-11
Assignment of benefit contracts
Sec. 11. A society may specify the terms and conditions on which benefit contracts may be assigned.
As added by P.L.262-1985, SEC.1.

IC 27-11-6-12
Cash surrender value, loans, or other options
Sec. 12. (a) For certificates issued before January 1, 1987, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall comply with the provisions of law applicable on December 31, 1985.
(b) For certificates issued after December 31, 1986, for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits based upon the tables.
As added by P.L.262-1985, SEC.1.



CHAPTER 7. FINANCIAL MATTERS

IC 27-11-7-1
Investments
Sec. 1. A society shall invest its funds only in such investments as are authorized by the laws of this state for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this state that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall be held to meet the requirements of this section for the investment of funds.
As added by P.L.262-1985, SEC.1.

IC 27-11-7-2
Financial affairs of fraternal benefit societies
Sec. 2. (a) All assets shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights in the assets or become entitled to any apportionment on the surrender of any part of the assets, except as provided in the benefit contract.
(b) A society may create, maintain, invest, disburse, and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society.
(c) A society may, pursuant to resolution of its supreme governing body, establish and operate one (1) or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing accounts and issuing contracts. To the extent the society considers it necessary in order to comply with any applicable federal or state laws or any rules issued thereunder, the society may:
(1) adopt special procedures for the conduct of the business and affairs of a separate account;
(2) for persons having beneficial interest therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account; and
(3) issue contracts on a variable basis to which IC 27-11-6-5 and IC 27-11-6-7 shall not apply.
As added by P.L.262-1985, SEC.1.

IC 27-11-7-3
Law governing financial matters
Sec. 3. Except as provided in this article, societies shall be governed by this article and by IC 27-1-2, IC 27-1-3, and IC 27-9, and shall be exempt from all other provisions of this title unless they be expressly designated therein, or unless it is specifically made

applicable by this article.
As added by P.L.262-1985, SEC.1.

IC 27-11-7-4
Designation as charitable or benevolent institution
Sec. 4. Every society organized or licensed under this article is declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal, and school tax other than taxes on real estate not occupied by a society in carrying on its business.
As added by P.L.262-1985, SEC.1.



CHAPTER 8. REGULATION

IC 27-11-8-1
Standards for valuation of certificates; maintenance of excess reserves on certificates
Sec. 1. (a) Standards of valuation for certificates issued before January 1, 1987, shall be those provided by the laws applicable on December 31, 1985.
(b) The minimum standards of valuation for certificates issued after December 31, 1986, shall be based on the following tables:
(1) For certificates of life insurance.the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table, or any more recent table made applicable to life insurers.
(2) For annuity and pure endowment certificates, total and permanent disability benefits, accidental death benefits, and noncancellable accident and health benefits.such tables as are authorized for use by life insurers in this state.
(c) All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this state applicable to life insurers issuing policies containing like benefits.
(d) The commissioner may accept other standards for valuation if the commissioner finds that the reserves produced will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section. The commissioner may vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this state.
(e) Any society, with the consent of the commissioner of the state of domicile of the society and under the conditions, if any, that the commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-2
Annual financial statement
Sec. 2. (a) Reports shall be filed in accordance with this section.
(b) Every society transacting business in this state shall annually, before March 1, unless for cause shown the time has been extended by the commissioner, file with the commissioner a true statement of its financial condition, transactions, and affairs for the preceding calendar year and pay a fee of twenty-five dollars ($25) for filing the statement. The statement shall be in general form and context as approved by the National Association of Insurance Commissioners

for fraternal benefit societies and as supplemented by additional information required by the commissioner.
(c) As part of the annual statement required in this section, each society shall, before March 1, file with the commissioner a valuation of its certificates in force on December 31 last preceding, provided the commissioner may for cause shown, extend the time for filing the valuation for not more than two (2) calendar months. The valuation shall be done in accordance with the standards specified in section 1 of this chapter. The valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the department of insurance of the state of domicile of the society.
(d) A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100) for each day during which the neglect continues, and, upon notice by the commissioner to that effect, its authority to do business in Indiana shall cease while the default continues.
As added by P.L.262-1985, SEC.1. Amended by P.L.31-1988, SEC.24.

IC 27-11-8-3
Renewal of license; fee
Sec. 3. The authority of all societies licensed may be renewed annually, but in all cases to terminate on April 30. However, a license shall continue in full force and effect until the new license is issued or specifically refused. For each license or renewal, the society shall pay the commissioner a fee of twenty-five dollars ($25). A duly certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit society within the meaning of this article.
As added by P.L.262-1985, SEC.1. Amended by P.L.31-1988, SEC.25.

IC 27-11-8-4
Examination of societies transacting or applying for admission to transact business in Indiana; expenses
Sec. 4. (a) The commissioner or any person the commissioner may appoint may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in Indiana in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.
(b) The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.
As added by P.L.262-1985, SEC.1.
IC 27-11-8-5
Requirements for issuance of license to transact business in Indiana
Sec. 5. No foreign or alien society shall transact business in Indiana without a license issued by the commissioner. Any society desiring admission to Indiana shall comply substantially with the requirements and limitations of this article applicable to domestic societies. Any society may be licensed to transact business in Indiana upon filing with the commissioner:
(1) a certified copy of its articles of incorporation;
(2) a copy of its bylaws, certified by its secretary or corresponding officer;
(3) a power of attorney to the commissioner as prescribed in IC 27-11-9-1;
(4) a statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country and satisfactory to the commissioner;
(5) certification from the proper official of its home state, territory, province, or country that the society is legally incorporated and licensed to transact business therein;
(6) copies of its certificate forms; and
(7) such other information as the commissioner considers necessary;
and upon a showing that its assets are invested in accordance with this chapter.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-6
Noncompliance with limitations on transaction of business; injunction; hearing; liquidation of society; receivership; voluntary determination to discontinue business
Sec. 6. (a) When the commissioner upon investigation finds that a domestic society:
(1) has exceeded its powers;
(2) has failed to comply with this chapter;
(3) is not fulfilling its contracts in good faith;
(4) has a membership of less than four hundred (400) after an existence of one (1) year or more; or
(5) is conducting business fraudulently or in a manner hazardous to its members, creditors, the public, or the business;
the commissioner shall in writing notify the society of the deficiency or deficiencies, state the reasons for the commissioner's dissatisfaction, and require that the deficiency or deficiencies that exist be corrected. After notice, the society shall have thirty (30) days in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the

society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.
(b) If on that date the society does not present good and sufficient reasons why it should not be enjoined or why action should not be commenced, the commissioner may present the facts relating thereto to the attorney general who shall, if the attorney general considers the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.
(c) The court shall notify the officers of the society of a hearing. If after a full hearing it appears that the society should be enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:
(1) the commissioner finds that the violation complained of has been corrected;
(2) the costs of the action have been paid by the society if the court finds that the society was in default as charged;
(3) the court has dissolved its injunction; and
(4) the commissioner has reinstated the certificate of authority.
(d) If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money, and other assets of the society and, under the direction of the court, proceed to close the affairs of the society and to distribute its funds to those entitled to the funds.
(e) No action under this section shall be recognized in any court of this state unless brought by the attorney general upon request of the commissioner. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the commissioner as the receiver.
(f) The provisions of this section relating to hearing by the commissioner, action by the attorney general at the request of the commissioner, hearing by the court, injunction, and receivership shall be applicable to a society that shall voluntarily determine to discontinue business.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-7
Noncompliance by foreign or alien society; suspension, revocation, or refusal of license
Sec. 7. (a) When the commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in Indiana:
(1) has exceeded its powers;
(2) has failed to comply with any of the provisions of this chapter;
(3) is not fulfilling its contracts in good faith; or
(4) is conducting its business fraudulently or in a manner

hazardous to its members or creditors or the public;
the commissioner shall in writing notify the society of the deficiency or deficiencies, state the reasons for the commissioner's dissatisfaction, and require that the deficiency or deficiencies that exist be corrected.
(b) After the notice, the society shall have thirty (30) days in which to comply with the commissioner's request for correction, and, if the society fails to comply, the commissioner shall notify the society of the findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked, or refused. If on that date the society does not present good and sufficient reason why its authority to do business in Indiana should not be suspended, revoked, or refused, the commissioner may suspend or refuse the license of the society to do business in Indiana until satisfactory evidence is furnished to the commissioner that the suspension or refusal should be withdrawn, or the commissioner may revoke the authority of the society to do business in Indiana.
(c) Nothing contained in this section shall be taken or construed as preventing any society from continuing in good faith all contracts made in Indiana during the time the society was legally authorized to transact business in Indiana.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-8
Application or petition for injunction
Sec. 8. No application or petition for injunction against any domestic, foreign, or alien society, or lodge shall be recognized in any court of Indiana unless made by the attorney general upon request of the commissioner.
As added by P.L.262-1985, SEC.1.

IC 27-11-8-9
Licensing of insurance producers of societies
Sec. 9. (a) Insurance producers of societies shall be licensed in accordance with the laws regulating the licensing and the revocation, suspension, or termination of license of resident and nonresident insurance producers.
(b) No examination or license shall be required of any regular salaried officer, employee, or member of a licensed society who devotes substantially all of the officer's, employee's or member's services to activities other than the solicitation of fraternal insurance contracts from the public and who receives for the solicitation of those contracts no commission or other compensation directly dependent upon the amount of business obtained.
As added by P.L.262-1985, SEC.1. Amended by P.L.178-2003, SEC.83.

IC 27-11-8-10
Unfair competition; unfair or deceptive acts or practices
Sec. 10. Every society authorized to do business in Indiana shall

be subject to IC 27-4-1 relating to unfair methods of competition and unfair or deceptive acts or practices, provided that nothing in those provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.
As added by P.L.262-1985, SEC.1.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 27-11-9-1
Appointment of attorney for service of process; method of serving process
Sec. 1. (a) Every society authorized to do business in Indiana shall appoint in writing an individual resident of Indiana, a corporate resident of Indiana, or an authorized Indiana insurer to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served and shall agree in such writing that:
(1) any lawful process against it that is served on the attorney shall be of the same legal force and validity as if served upon the society; and
(2) the authority shall continue in force so long as any liability remains outstanding in this state.
Copies of the appointment, certified by the commissioner, shall be considered sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original might be admitted.
(b) Service shall only be made upon the attorney or, if absent, upon the person in charge of the attorney's office. It shall be made in duplicate and shall constitute sufficient service upon the society. When legal process against a society is served upon the attorney, the attorney shall immediately forward one (1) of the duplicate copies by registered mail, prepaid, directed to the secretary or corresponding officer. No service shall require a society to file its answer, pleading, or defense in less than thirty (30) days from the date of mailing the copy of the service to a society. Legal process shall not be served upon a society except in the manner provided in this section.
As added by P.L.262-1985, SEC.1. Amended by P.L.130-1994, SEC.48; P.L.116-1994, SEC.71; P.L.268-1999, SEC.21.

IC 27-11-9-2
Judicial review of decisions and findings of commissioner
Sec. 2. All decisions and findings of the commissioner made under this article shall be subject to review by proper proceedings in any court of competent jurisdiction in this state.
As added by P.L.262-1985, SEC.1.

IC 27-11-9-3
Violations
Sec. 3. (a) A person who knowingly makes any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money from or benefits in any society transacting business under this chapter, commits a Class A misdemeanor.
(b) A person who solicits membership for any fraternal beneficiary association not licensed to do business in Indiana, or for

any society not authorized to do business in Indiana, commits a Class C infraction.
(c) Any person who knowingly violates, neglects, or refuses to comply with a provision of this article for which a penalty is not otherwise prescribed commits a Class B misdemeanor.
As added by P.L.262-1985, SEC.1.

IC 27-11-9-4
Construction of article
Sec. 4. (a) Nothing contained in this article shall be so construed as to affect or apply to:
(1) grand or subordinate lodges of societies, orders, or associations doing business in Indiana that provide benefits exclusively through local or subordinate lodges;
(2) orders, societies, or associations that admit to membership only persons engaged in one (1) or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to these orders, societies, or associations;
(3) domestic societies that limit their membership to employees of a particular city or town, designated firm, business house, or corporation that provide for a death benefit of not more than four hundred dollars ($400) or disability benefits of not more than three hundred fifty dollars ($350) to any person in any one (1) year, or both; or
(4) domestic societies or associations of a purely religious, charitable, or benevolent description that provide for a death benefit of not more than four hundred dollars ($400) or for disability benefits of not more than three hundred fifty dollars ($350) to any one (1) person in any one (1) year, or both.
(b) Any society or association described in subsection (a)(3) or (a)(4) that provides for death or disability benefits for which benefit certificates are issued, and any society or association included in subsection (a)(4) that has more than one thousand (1,000) members, shall not be exempted from this article but shall comply with all requirements of this article.
(c) A society that under this section is exempt from the requirements of this article, except any society described in subsection (a)(2), shall not give or allow or promise to give or allow to any person any compensation for procuring new members.
(d) Every society that provides for benefits in case of death or disability resulting solely from accident and that does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and rules of this article, except that the provisions relating to medical examination, valuations of benefit certificates, and incontestability shall not apply to the society.
(e) The commissioner may require from any society or association, by examination or otherwise, such information as will

enable the commissioner to determine whether the society or association is exempt from this article.
(f) Societies exempted under this section shall also be exempt from all other provisions of this title.
As added by P.L.262-1985, SEC.1.






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. HEALTH MAINTENANCE ORGANIZATIONS

CHAPTER 1. DEFINITIONS

IC 27-13-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.26-1994, SEC.25.



CHAPTER 2. ESTABLISHMENT OF HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-2-1
Persons applying for certificate of authority
Sec. 1. Notwithstanding any other law, any person may apply to the commissioner for a certificate of authority to establish and operate a health maintenance organization under this article.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-2
Certificate of authority required
Sec. 2. (a) A person may not establish or operate a health maintenance organization without obtaining a certificate of authority under this article.
(b) If a participating provider contracts with another provider under a contract that complies with IC 27-13-15 to provide health services on a prepaid basis to enrollees of a health maintenance organization that holds a certificate of authority, neither provider, with respect to the contract is:
(1) considered to be engaged in the business of insurance; or
(2) required to obtain a certificate of authority under this article.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.3.

IC 27-13-2-3
Foreign entities obtaining certificate of authority
Sec. 3. (a) A foreign corporation, other than a foreign corporation defined under IC 27-1-2-3, may obtain a certificate of authority if the foreign corporation:
(1) is authorized to do business in Indiana under IC 23-1-49 or IC 23-17-26; and
(2) complies with this article.
(b) A foreign corporation (as defined in IC 27-1-2-3) may obtain a certificate of authority if the foreign corporation complies with this article.
(c) A foreign or alien health maintenance organization granted a certificate of authority under this section has the same but no greater rights and privileges than a domestic health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.15.

IC 27-13-2-4
Certificate of authority application; verification; form
Sec. 4. An application for a certificate of authority to operate a health maintenance organization must be:
(1) verified by an officer or authorized representative of the applicant; and
(2) submitted on a form prescribed by the commissioner. As added by P.L.26-1994, SEC.25.

IC 27-13-2-5
Certificate of authority application; requirements
Sec. 5. An application for a certificate of authority to operate a health maintenance organization must set forth or be accompanied by the following:
(1) A copy of the organizational documents of the applicant, such as the articles of incorporation, partnership agreement, trust agreement, articles of organization, or any other applicable documents, and all amendments to those documents.
(2) A copy of the bylaws, rules and regulations, or similar document regulating the conduct of the internal affairs of the applicant.
(3) A list, on a form acceptable to the commissioner, of the names, addresses, official positions, and biographical information of the persons who are to be responsible for the conduct of the affairs and daily operations of the applicant, including the following:
(A) All members of the board of directors, board of trustees, executive committee, or other governing board or committee of the applicant.
(B) The principal officers, if the applicant is a corporation.
(C) The partners or members, if the applicant is a partnership or an association.
(D) The manager or, if there is no manager, all members of a limited liability company.
(4) A copy of any contract form that has been made or is to be made between any class of providers and the health maintenance organization.
(5) A copy of any contract that has been made or is to be made between:
(A) third party administrators, agents, or persons identified under subdivision (3); and
(B) the health maintenance organization.
(6) A copy of the form of evidence of coverage that is to be issued by the health maintenance organization to an enrollee.
(7) A copy of the form of a group contract, if any, that is to be issued by the health maintenance organization to an employer, a union, a trustee, or another entity.
(8) Financial statements showing the assets, liabilities, and sources of financial support of the applicant, including:
(A) a copy of the most recent certified financial statement of the applicant; and
(B) an unaudited current financial statement.
(9) A financial feasibility plan that includes the following:
(A) Detailed enrollment projections.
(B) The methodology for determining premium rates to be charged during the first twelve (12) months of operations, certified by an actuary or other qualified person acceptable

to the commissioner.
(C) A projection of:
(i) balance sheets;
(ii) cash flow statements showing any capital expenditures, purchase and sale of investments, and deposits with the state; and
(iii) income and expense statements;
anticipated from the start of operations until the organization has had net income for at least one (1) year.
(D) A statement of the sources of working capital as well as any other sources of funding.
(10) If the applicant is not domiciled in Indiana, an executed power of attorney appointing the commissioner, the commissioner's successors in office, and authorized deputies of the commissioner as the true and lawful attorney of the applicant in and for Indiana upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in Indiana may be served.
(11) A statement or map reasonably indicating, on a county-by-county basis, the service area to be served by the health maintenance organization.
(12) A description of the internal procedures to be used by the health maintenance organization for the investigation and resolution of the complaints and grievances of enrollees.
(13) A description of the proposed quality management program of the applicant, including the following:
(A) The formal organizational structure.
(B) Methods for developing criteria.
(C) Procedures for comprehensive evaluation of the quality of care rendered to enrollees.
(D) Processes to initiate corrective action and reevaluation when deficiencies in provider performance or organizational performance are identified.
(14) A description of the procedures to be implemented to meet the requirements set forth in IC 27-13-12 through IC 27-13-17.
(15) A list of the names, addresses, and license numbers of any providers with whom the health maintenance organization has agreements.
(16) Any other information required by the commissioner to make the determination required under IC 27-13-3.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-6
Certificate of authority application; modifications or amendments
Sec. 6. (a) An applicant shall submit to the commissioner any modifications or amendments to the items of information required in an application under section 5 of this chapter.
(b) The commissioner may adopt rules under this section that provide that any modifications or amendments to the items of

information in the application required of a health maintenance organization:
(1) must be submitted to the commissioner before the modification or amendment takes effect:
(A) for the approval of the commissioner; or
(B) for the information of the commissioner only; or
(2) must be indicated by the health maintenance organization to the commissioner at the time of the next succeeding site visit or examination of the organization by the department of insurance.
(c) A health maintenance organization shall file any assumed corporate name with the department at least thirty (30) days before assuming the name.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.16.

IC 27-13-2-7
Certificate of authority application; approval of modifications or amendments
Sec. 7. Any modification or amendment requiring the approval of the commissioner under rules adopted under section 6 of this chapter is considered approved unless the commissioner disapproves the modification or amendment not more than thirty (30) days after the modification or amendment is submitted. However, the commissioner may postpone the action, if necessary for proper consideration, and if the commissioner gives written notice of the postponement to the applicant before the expiration of the thirty (30) day period.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-8
Waiver of rights under bankruptcy laws
Sec. 8. The commissioner may not issue a certificate of authority to operate a health maintenance organization unless the applicant has submitted to the commissioner a written waiver of the health maintenance organization's rights under the federal bankruptcy laws.
As added by P.L.26-1994, SEC.25.

IC 27-13-2-9
Prohibited names
Sec. 9. (a) A health maintenance organization established under this article may not:
(1) use as a part of its corporate name the words "United States", "Federal", "government", "official", or any word that would imply that the company is an administrative agency of the state of Indiana or of the United States, or that it is subject to supervision of any department other than the department of insurance; or
(2) take or assume a corporate name the same as, or confusingly similar to, an existing name of any other insurance company or other entity licensed or regulated under IC 27, unless at the

same time:
(A) the other company changes its corporate name or withdraws from transacting business in Indiana; and
(B) the written consent of the other company, signed and verified under oath by its secretary, is filed with the department.
(b) This section does not affect the right of any health maintenance organization that:
(1) exists under the laws of Indiana as of July 1, 2001;
(2) exists under the laws of Indiana as of July 1, 2001, and thereafter reorganizes or reincorporates under this article; or
(3) is authorized to transact business in Indiana as of July 1, 2001;
to continue the use of its corporate name.
As added by P.L.203-2001, SEC.17.



CHAPTER 3. ISSUANCE OF CERTIFICATES OF AUTHORITY

IC 27-13-3-1
Satisfaction of requirements
Sec. 1. After receiving a completed application, the commissioner shall issue a certificate of authority to operate a health maintenance organization to the applicant if:
(1) the application fee is received by the commissioner; and
(2) the commissioner is satisfied that the following requirements are met:
(A) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and have good reputations.
(B) The health maintenance organization will effectively provide or arrange for the provision of the health care services covered in the health maintenance organization's individual and group contracts on a prepaid basis, through insurance or other means, except to the extent of reasonable requirements for copayments and deductibles.
(C) The health maintenance organization complies with IC 27-13-12 through IC 27-13-19.
As added by P.L.26-1994, SEC.25.

IC 27-13-3-1.5
Approval of certificate of authority
Sec. 1.5. (a) Except as provided in subsection (b), a completed application for a certificate of authority is considered approved one hundred twenty (120) days after the completed application is submitted to the commissioner.
(b) If the commissioner issues an order under IC 27-13-24-3(b) within one hundred twenty (120) days after a completed application is submitted under subsection (a), the review and processing of the application are subject to IC 27-13-24-3 and IC 27-13-24-4.
As added by P.L.195-1996, SEC.4.

IC 27-13-3-2
Denial of application
Sec. 2. An application for a certificate of authority may be denied only after the commissioner complies with the requirements set forth in IC 27-13-24.
As added by P.L.26-1994, SEC.25.



CHAPTER 4. POWERS OF HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-4-1
General powers
Sec. 1. (a) Subject to section 3 of this chapter, the powers of a health maintenance organization include the following:
(1) The purchase, lease, construction, renovation, operation, or maintenance of:
(A) hospitals and medical facilities;
(B) equipment for hospitals and medical facilities; and
(C) other property reasonably required for the principal office of the health maintenance organization or for purposes necessary in the transaction of the business of the organization.
(2) Engaging in transactions between affiliated entities, including loans and the transfer of responsibility under any or all contracts:
(A) between affiliates; or
(B) between the health maintenance organization and the parent organization of the health maintenance organization.
(3) The furnishing of health care services through:
(A) providers;
(B) provider associations; and
(C) agents for providers;
who are under contract with or are employed by the health maintenance organization. The contracts with providers, provider associations, or agents of providers may include fee for service, cost plus, capitation, or other payment or risk-sharing arrangements.
(4) Contracting with any person for the performance on behalf of the health maintenance organization of certain functions, including:
(A) marketing;
(B) enrollment; and
(C) administration.
(5) Contracting with:
(A) an insurance company licensed in Indiana;
(B) an authorized reinsurer; or
(C) a hospital authorized to conduct business in Indiana;
for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization.
(6) The offering of point-of-service products.
(7) The joint marketing of products with:
(A) an insurance company that is licensed in Indiana; or
(B) a hospital that is authorized to conduct business in Indiana;
if the company that is offering each product is clearly identified.
(8) Administration of the provision of health care services at the

expense of a self-funded plan.
(b) A health maintenance organization may offer any of the following:
(1) Plans that include only basic health care services.
(2) Plans that include basic health care services and other health care services.
(3) Plans that include health care services other than basic health care services so long as at least one (1) of the plans offered by the health maintenance organization includes basic health care services.
(c) Notwithstanding subsection (a)(5), a health maintenance organization may not take credit for reinsurance unless the risk is ceded to a reinsurer qualified under IC 27-6-10.
As added by P.L.26-1994, SEC.25. Amended by P.L.2-1995, SEC.111; P.L.203-2001, SEC.18.

IC 27-13-4-2
Asset of health maintenance organization as an admitted asset
Sec. 2. Nothing in this chapter qualifies an asset of a health maintenance organization as an admitted asset.
As added by P.L.26-1994, SEC.25.

IC 27-13-4-3
Filing notice with commissioner before exercising power; disapproval of exercise of power; exemptions from filing requirement
Sec. 3. (a) A domestic health maintenance organization must file notice with the commissioner, with supporting information that the commissioner deems adequate, before exercising any power granted in:
(1) section 1(a)(1); or
(2) section 1(a)(4);
of this chapter if the proposed transaction is equal to or greater than ten percent (10%) of the health maintenance organization's admitted assets.
(b) A domestic health maintenance organization must file notice with the commissioner, with the supporting information that the commissioner deems adequate, before exercising any power granted in section 1(a)(2), if the proposed transaction is equal to or greater than three percent (3%) of the health maintenance organization's admitted assets.
(c) The commissioner may disapprove an exercise of power referred to in a notice received under subsection (a) or (b) only if, in the opinion of the commissioner, the exercise of the power would:
(1) substantially and adversely affect the financial soundness of the health maintenance organization; and
(2) endanger the ability of the health maintenance organization to meet its obligations.
(d) If the commissioner does not disapprove an exercise of power referred to in a notice received under subsection (a) or (b) within

thirty (30) days after the notice is filed with the commissioner, the exercise of power is considered approved.
(e) The commissioner may adopt rules under IC 4-22-2 exempting from the filing requirement of this section certain activities that have a minimal effect on:
(1) the financial soundness of the health maintenance organization; and
(2) the ability of the health maintenance organization to meet its obligations.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.19.



CHAPTER 5. FIDUCIARY RESPONSIBILITIES

IC 27-13-5-1
Persons having fiduciary responsibilities
Sec. 1. Any:
(1) director;
(2) officer;
(3) employee; or
(4) partner;
of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of the organization has a fiduciary responsibility to the organization for the funds.
As added by P.L.26-1994, SEC.25.

IC 27-13-5-2
Fidelity bond or fidelity insurance
Sec. 2. A health maintenance organization shall maintain in force a fidelity bond or fidelity insurance on the directors, officers, employees, and partners referred to in section 1 of this chapter:
(1) in an amount:
(A) not less than two hundred and fifty thousand dollars ($250,000) for each health maintenance organization; or
(B) not more than five million dollars ($5,000,000) in the aggregate on behalf of all health maintenance organizations owned by a common parent organization; or
(2) in an amount prescribed by the commissioner.
As added by P.L.26-1994, SEC.25.



CHAPTER 6. QUALITY MANAGEMENT PROGRAMS

IC 27-13-6-1
Procedures; establishment
Sec. 1. (a) A health maintenance organization shall establish procedures based on professionally recognized standards to assess and monitor the health care services provided to enrollees of the organization.
(b) The procedures established under this section must include mechanisms to implement corrective action when necessary and to assess the availability, accessibility, and continuity of care.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-2
Internal quality management program required
Sec. 2. A health maintenance organization shall have an ongoing internal quality management program to monitor and evaluate the health care services it provides, including:
(1) primary and specialist physician services; and
(2) ancillary and preventive health care services;
across all institutional and noninstitutional settings.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-3
Quality management program requirements
Sec. 3. The quality management program required by section 2 of this chapter must include at least the following:
(1) A written statement of the scope and purpose of the health maintenance organization's quality management program, including a written statement of goals and objectives that emphasizes improved health status in evaluating the quality of care rendered to enrollees.
(2) The organizational structure responsible for quality management activities.
(3) Any contractual arrangements, when appropriate, for delegation of quality management activities.
(4) Confidentiality of policies and procedures.
(5) A system of ongoing evaluation activities.
(6) A system of focused evaluation activities.
(7) A system for credentialing providers and performing peer review activities.
(8) Duties and responsibilities of the designated physician responsible for the quality management activities.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-4
Written statement of quality management activities
Sec. 4. The quality management program required by section 2 of this chapter must contain a written statement describing the system

of ongoing quality management activities, including the following:
(1) Problem assessment, identification, selection, and study.
(2) Corrective action, monitoring, evaluation, and reassessment.
(3) Interpretation and analysis of patterns of care rendered to individual patients by individual providers.
(4) Comparison between patterns of care, including outcomes, rendered to patients by providers and the cost to the health maintenance organization of that care.
(5) A written statement describing the system of focused quality assurance activities based on representative samples of the enrolled population that identifies method of topic selection, study, data collection, analysis, interpretation, and report format.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-5
Written plans for correcting insufficient service
Sec. 5. The quality management program required by section 2 of this chapter must contain written plans for taking appropriate corrective action whenever the quality management program determines that:
(1) inappropriate or substandard services have been provided; or
(2) services that should have been provided were not provided.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-6
Patient record system
Sec. 6. A health maintenance organization shall ensure the use and maintenance of an adequate patient record system that will facilitate:
(1) documentation and retrieval of clinical information to enable the health maintenance organization to evaluate continuity and coordination of patient care; and
(2) the assessment of the quality of health and medical care provided to enrollees.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-7
Reporting quality management program activities
Sec. 7. A health maintenance organization shall establish a mechanism for periodic reporting of quality management program activities to the governing body, providers, and appropriate staff of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-8
Records of proceedings; confidentiality
Sec. 8. A health maintenance organization shall:
(1) record the proceedings of formal quality management program activities; and         (2) maintain its documentation of the quality management program in a confidential manner.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-9
Inspection of records by commissioner
Sec. 9. The commissioner may inspect the records of a health maintenance organization's quality management program. The health maintenance organization shall cooperate with the inspections by making available to the commissioner the records requested by the commissioner, while protecting the confidentiality of enrollee medical records.
As added by P.L.26-1994, SEC.25.

IC 27-13-6-10
Hospital accreditation
Sec. 10. (a) A health maintenance organization may not refuse to enter into an agreement with a hospital solely because the hospital has not obtained accreditation from an accreditation organization that:
(1) establishes standards for the organization and operation of hospitals;
(2) requires the hospital to undergo a survey process for a fee paid by the hospital; and
(3) was organized and formed in 1951.
(b) This section does not prohibit a health maintenance organization from using performance indicators or quality standards that:
(1) are developed by private organizations; and
(2) do not rely upon a survey process for a fee charged to the hospital to evaluate performance.
As added by P.L.259-1995, SEC.3.



CHAPTER 7. REQUIREMENTS FOR GROUP CONTRACTS, INDIVIDUAL CONTRACTS, AND EVIDENCE OF COVERAGE

IC 27-13-7-1
Persons entitled to copies of contracts
Sec. 1. Any holder of a group or an individual contract with a health maintenance organization is entitled to a copy of the group or individual contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-2
Deceptive contract provisions prohibited
Sec. 2. A contract or an evidence of coverage referred to in section 1 or section 5 of this chapter may not contain provisions or statements that are unjust, unfair, inequitable, misleading, or deceptive or that encourage misrepresentation prohibited by IC 27-1-15.6-12 or IC 27-4-1-4.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.16.

IC 27-13-7-3
Contract provisions
Sec. 3. (a) A contract referred to in section 1 of this chapter must clearly state the following:
(1) The name and address of the health maintenance organization.
(2) Eligibility requirements.
(3) Benefits and services within the service area.
(4) Emergency care benefits and services.
(5) Any out-of-area benefits and services.
(6) Copayments, deductibles, and other out-of-pocket costs.
(7) Limitations and exclusions.
(8) Enrollee termination provisions.
(9) Any enrollee reinstatement provisions.
(10) Claims procedures.
(11) Enrollee grievance procedures.
(12) Continuation of coverage provisions.
(13) Conversion provisions.
(14) Extension of benefit provisions.
(15) Coordination of benefit provisions.
(16) Any subrogation provisions.
(17) A description of the service area.
(18) The entire contract provisions.
(19) The term of the coverage provided by the contract.
(20) Any right of cancellation of the group or individual contract holder.
(21) Right of renewal provisions.
(22) Provisions regarding reinstatement of a group or an individual contract holder.         (23) Grace period provisions.
(24) A provision on conformity with state law.
(25) A provision or provisions that comply with the:
(A) guaranteed renewability; and
(B) group portability;
requirements of the federal Health Insurance Portability and Accountability Act of 1996 (26 U.S.C. 9801(c)(1)).
(b) For purposes of subsection (a), an evidence of coverage which is filed with a contract may be considered part of the contract.
As added by P.L.26-1994, SEC.25. Amended by P.L.91-1998, SEC.22.

IC 27-13-7-4
Compliance with requirements; ten day grace period
Sec. 4. (a) An individual contract must comply with all provisions of section 3(a) of this chapter and provide for a period of ten (10) days during which the individual entering into the contract with the health maintenance organization may:
(1) examine the contract; and
(2) if the individual decides, return the contract to the health maintenance organization and obtain a refund of the premium paid.
(b) If:
(1) services were received during the ten (10) day period referred to in subsection (a); and
(2) the individual returns the contract to receive a refund of the premium paid;
the individual must pay for the services received during the ten (10) day period.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-5
Evidence of coverage
Sec. 5. (a) A subscriber under a group contract must receive an evidence of coverage from:
(1) the group contract holder; or
(2) the health maintenance organization.
(b) A group contract holder or health maintenance organization may provide the evidence of coverage required under subsection (a) in electronic or paper form. The group contract holder or health maintenance organization shall provide the evidence of coverage in paper form upon the request of the subscriber.
(c) A health maintenance organization shall include in the health maintenance organization's enrollment materials information concerning the manner in which a subscriber may:
(1) obtain an evidence of coverage; and
(2) request the evidence of coverage in paper form.
As added by P.L.26-1994, SEC.25. Amended by P.L.125-2005, SEC.6.
IC 27-13-7-6
Evidence of coverage; prohibited provisions
Sec. 6. The evidence of coverage required by section 5 of this chapter may not contain provisions or statements:
(1) that are unfair, unjust, inequitable, misleading, or deceptive; or
(2) that encourage misrepresentation prohibited by IC 27-1-15.6-12 or IC 27-4-1-4.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.17.

IC 27-13-7-7
Evidence of coverage; required statement
Sec. 7. The evidence of coverage required by section 5 of this chapter must contain a clear statement of the matters set forth in section 3(a) of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-8
Readability standards
Sec. 8. The commissioner may adopt rules under IC 4-22-2 establishing readability standards for individual contracts and evidence of coverage forms.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-9
Approval of forms by commissioner
Sec. 9. Subject to sections 10 and 11 of this chapter:
(1) a group or an individual contract;
(2) an evidence of coverage; or
(3) an amendment to:
(A) a group or an individual contract; or
(B) an evidence of coverage;
may not be delivered or issued for delivery in Indiana unless the form has been filed with and approved by the commissioner.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-10
Coverage outside Indiana; commissioner's approval not required
Sec. 10. If:
(1) an evidence of coverage that is issued under and incorporated into a contract issued in Indiana is intended for delivery in another state;
(2) the evidence of coverage has been approved for use in the state in which it is to be delivered; and
(3) the evidence of coverage is not delivered in Indiana;
the evidence of coverage need not be submitted to the commissioner in Indiana for approval.
As added by P.L.26-1994, SEC.25.
IC 27-13-7-11
Filing of form with commissioner; review period; approval; withdrawal of approval; hearing
Sec. 11. (a) A form required by this chapter must be filed with the commissioner at least thirty (30) days before the form is:
(1) delivered; or
(2) issued for delivery;
in Indiana.
(b) At any time during the thirty (30) day period referred to in subsection (a), the commissioner may extend the period for review for an additional thirty (30) days.
(c) The commissioner must give notice in writing of an extension of a review period under subsection (b).
(d) If the commissioner does not take action on a form submitted to the commissioner within the thirty (30) day period and any period of extension, the form is considered approved.
(e) At any time after notice and for cause shown, the commissioner may withdraw approval of any form, effective thirty (30) days after notice of the withdrawal of the approval is issued.
(f) When the commissioner:
(1) disapproves a filing; or
(2) withdraws approval of a form;
under this section, the commissioner shall give the health maintenance organization written notice of the reasons for the disapproval or withdrawal of approval. The notice must inform the health maintenance organization that it may, not more than thirty (30) days after it receives the notice, request a hearing concerning the disapproval or withdrawal of approval. If the health maintenance organization requests a hearing not more than thirty (30) days after it receives the notice, the commissioner shall hold a hearing upon not less than ten (10) days notice to the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-12
Additional information required by commissioner
Sec. 12. The commissioner may require the submission of any information the commissioner considers necessary to determine whether to approve or disapprove a filing under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-13
Continuation of coverage statement
Sec. 13. (a) A health maintenance organization must include in each contract a written statement that if the contract is terminated by the health maintenance organization, an enrollee who is hospitalized for a medical or surgical condition on the date of termination will have continuation of coverage for inpatient covered services.
(b) The continuation of coverage referred to in subsection (a) is not required after one (1) of the following occurs:
(1) The discharge of the enrollee from the hospital.         (2) Sixty (60) days pass after the contract is terminated by the health maintenance organization.
(3) The hospitalized enrollee obtains from another carrier coverage that includes the coverage provided by the terminating health maintenance organization.
(4) A contract holder terminates the contract with the health maintenance organization, as determined by:
(A) the effective date specified in written communication sent by the contract holder to the health maintenance organization, which effective date shall be at least fifteen (15) days after the date the written communication is placed in the United States mail or sent by facsimile transmission; or
(B) the failure to pay a premium within the grace period permitted under the contract.
(5) Termination of an enrollee by a health maintenance organization due to:
(A) the enrollee knowingly providing false information to the health maintenance organization;
(B) the enrollee's failure to comply with the rules of the health maintenance organization stated in the contract; or
(C) the enrollee's failure to pay a premium within the grace period permitted under contract.
(c) In order to satisfy the requirements of subsection (a), a health maintenance organization may provide benefits that exceed the continuation of coverage required by this section, either in the types or time period of health care services covered, or both.
(d) If an enrollee terminates the enrollee's coverage, the health maintenance organization is not required to provide continuation of coverage to that enrollee under this section after the termination.
(e) This section does not apply to a termination of coverage as the result of the receivership of a health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-7-14
Post-mastectomy coverage
Sec. 14. (a) As used in this section, "mastectomy" means the removal of all or part of the breast for reasons that are determined by a licensed physician to be medically necessary.
(b) A contract with a health maintenance organization that provides coverage for a mastectomy must provide coverage as required under 29 U.S.C. 1185b, including coverage for:
(1) prosthetic devices; and
(2) reconstructive surgery incident to a mastectomy including:
(A) all stages of reconstruction of the breast on which the mastectomy has been performed; and
(B) surgery and reconstruction of the other breast to produce symmetry;
in the manner determined by the attending physician and the patient to be appropriate.     (c) Coverage required under this section is subject to:
(1) the deductible and coinsurance provisions applicable to a mastectomy; and
(2) all other terms and conditions applicable to other services under the contract.
(d) A health maintenance organization shall provide to an enrollee, at the time that an individual contract or a group contract is entered into and annually thereafter, written notice of the coverage required under this section. Notice that is sent by the health maintenance organization that meets the requirements set forth in 29 U.S.C. 1185b constitutes compliance with this subsection.
(e) The coverage required under this section applies to a contract with a health maintenance organization that provides coverage for a mastectomy, regardless of whether an individual who:
(1) underwent a mastectomy; and
(2) is covered under the contract;
was covered under the contract at the time of the mastectomy.
(f) This section does not require a health maintenance organization to provide coverage related to post mastectomy care that exceeds the coverage required for post mastectomy care under federal law.
As added by P.L.150-1997, SEC.5. Amended by P.L.2-1998, SEC.71; P.L.96-2002, SEC.3; P.L.204-2003, SEC.2.

IC 27-13-7-14.5
Coverage for nonexperimental, surgical treatment of morbid obesity
Sec. 14.5. (a) As used in this section, "health care provider" means a:
(1) physician licensed under IC 25-22.5; or
(2) hospital licensed under IC 16-21;
that provides health care services for surgical treatment of morbid obesity.
(b) As used in this section, "morbid obesity" means:
(1) a body mass index of at least thirty-five (35) kilograms per meter squared with comorbidity or coexisting medical conditions such as hypertension, cardiopulmonary conditions, sleep apnea, or diabetes; or
(2) a body mass index of at least forty (40) kilograms per meter squared without comorbidity.
For purposes of this subsection, body mass index equals weight in kilograms divided by height in meters squared.
(c) Except as provided in subsection (d), a health maintenance organization that provides coverage for basic health care services under a group contract shall offer coverage for nonexperimental, surgical treatment by a health care provider of morbid obesity:
(1) that has persisted for at least five (5) years; and
(2) for which nonsurgical treatment that is supervised by a physician has been unsuccessful for at least six (6) consecutive months.     (d) A health maintenance organization that provides coverage for basic health care services may not provide coverage for surgical treatment of morbid obesity for an enrollee who is less than twenty-one (21) years of age unless two (2) physicians licensed under IC 25-22.5 determine that the surgery is necessary to:
(1) save the life of the enrollee; or
(2) restore the enrollee's ability to maintain a major life activity (as defined in IC 4-23-29-6);
and each physician documents in the enrollee's medical record the reason for the physician's determination.
As added by P.L.78-2000, SEC.3. Amended by P.L.196-2005, SEC.6; P.L.102-2006, SEC.5.

IC 27-13-7-14.7
Coverage for pervasive developmental disorders
Sec. 14.7. (a) As used in this section, "pervasive developmental disorder" means a neurological condition, including Asperger's syndrome and autism, as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association.
(b) A group contract with a health maintenance organization that provides basic health care services must provide services for the treatment of a pervasive developmental disorder of an enrollee. Services provided to an enrollee under this subsection are limited to services that are prescribed by the enrollee's treating physician in accordance with a treatment plan. A health maintenance organization may not deny or refuse to provide services to, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under a group contract to services to an individual solely because the individual is diagnosed with a pervasive developmental disorder.
(c) The services required under subsection (b) may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to an enrollee than the dollar limits, deductibles, copayments, or coinsurance provisions that apply to physical illness generally under the contract with the health maintenance organization.
(d) A health maintenance organization that enters into an individual contract that provides basic health care services must offer to provide services for the treatment of a pervasive developmental disorder of an enrollee. Services provided to an enrollee under this subsection are limited to services that are prescribed by the enrollee's treating physician in accordance with a treatment plan. A health maintenance organization may not deny or refuse to provide services to, or refuse to renew, refuse to reissue, or otherwise terminate or restrict coverage under an individual contract to services to an individual solely because the individual is diagnosed with a pervasive developmental disorder.
(e) The services that must be offered under subsection (d) may not be subject to dollar limits, deductibles, copayments, or coinsurance provisions that are less favorable to an enrollee than the dollar limits,

deductibles, copayments, or coinsurance provisions that apply to physical illness generally under the contract with the health maintenance organization.
As added by P.L.148-2001, SEC.3.

IC 27-13-7-14.8
Treatment limitations or financial requirements on coverage of services for mental illness
Sec. 14.8. (a) As used in this section, "coverage of services for a mental illness" includes the services defined under the contract with the health maintenance organization. However, the term does not include services for the treatment of substance abuse or chemical dependency.
(b) This section applies to a group or individual contract with a health maintenance organization that:
(1) is issued, entered into, or renewed after December 31, 1999; and
(2) is issued to an employer that employs more than fifty (50) full-time employees.
(c) This section does not apply to a legal business entity that has obtained an exemption under IC 27-8-5-15.7.
(d) A group or individual contract with a health maintenance organization may not permit treatment limitations or financial requirements on the coverage of services for a mental illness if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(e) A health maintenance organization that enters into an individual contract or a group contract that provides coverage of services for the treatment of substance abuse and chemical dependency when the services are required in the treatment of a mental illness shall offer to provide the coverage without treatment limitations or financial requirements if similar limitations or requirements are not imposed on the coverage of services for other medical or surgical conditions.
(f) This section does not require a group or individual contract with a health maintenance organization to offer mental health benefits.
As added by P.L.42-1997, SEC.3. Amended by P.L.81-1999, SEC.5; P.L.226-2003, SEC.2.

IC 27-13-7-15
Dental care provisions required
Sec. 15. (a) As used in this section, "child" means an individual who is less than nineteen (19) years of age.
(b) As used in this section, "enrollee" means an enrollee who is a child or an individual:
(1) with a physical or mental impairment that substantially limits one (1) or more of the major life activities of the individual; and
(2) who:             (A) has a record of; or
(B) is regarded as;
having an impairment described in subdivision (1).
(c) A health maintenance organization that provides basic health care services shall include coverage under the terms and conditions of the benefits contract for anesthesia and hospital charges for an enrollee for dental care if the mental or physical condition of the enrollee requires dental treatment to be rendered in a hospital or an ambulatory outpatient surgical center. The Indications for General Anesthesia, as published in the reference manual of the American Academy of Pediatric Dentistry, are the utilization standards for determining whether performing dental procedures necessary to treat the enrollee's condition under general anesthesia constitutes appropriate treatment.
(d) A health maintenance organization may:
(1) require prior authorization for hospitalization or treatment in an ambulatory outpatient surgical center for dental care procedures in the same manner that prior authorization is required for hospitalization or treatment of other covered medical conditions; and
(2) restrict coverage to include only procedures performed by a licensed dentist who has privileges at the hospital or ambulatory outpatient surgical center.
(e) This section does not apply to treatment rendered for temporal mandibular joint disorders (TMJ).
As added by P.L.189-1999, SEC.3.

IC 27-13-7-15.3
Breast cancer screening mammography
Sec. 15.3. (a) As used in this section, "breast cancer screening mammography" has the meaning set forth in IC 27-8-14-2.
(b) As used in this section, "woman at risk" has the meaning set forth in IC 27-8-14-5.
(c) Except as provided in subsection (g), a health maintenance organization issued a certificate of authority in Indiana shall provide breast cancer screening mammography as a covered service under every group contract that provides coverage for basic health care services.
(d) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section must include the following:
(1) If the enrollee is at least thirty-five (35) years of age but less than forty (40) years of age and a female, coverage for at least one (1) baseline breast cancer screening mammography performed upon the enrollee before the enrollee becomes forty (40) years of age.
(2) If the enrollee is less than forty (40) years of age and a woman at risk, one (1) breast cancer screening mammography performed upon the enrollee every year.
(3) If the enrollee is at least forty (40) years of age and a

female, one (1) breast cancer screening mammography performed upon the enrollee every year.
(4) Any additional mammography views that are required for proper evaluation.
(5) Ultrasound services, if determined medically necessary by the physician treating the enrollee.
(e) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section may not be subject to a contract provision that is less favorable to an enrollee or a subscriber than contract provisions applying to physical illness generally under the health maintenance organization contract.
(f) Except as provided in subsection (g), the coverage that a health maintenance organization must provide under this section is in addition to services specifically provided for x-rays, laboratory testing, or wellness examinations.
(g) In the case of coverage that is not employer based, the health maintenance organization must offer to provide the coverage described in subsections (c) through (f).
As added by P.L.170-1999, SEC.5.

IC 27-13-7-16
Prostate specific antigen test
Sec. 16. (a) As used in this section, "prostate specific antigen test" means a standard blood test performed to determine the level of prostate specific antigen in the blood.
(b) Except as provided in subsection (f), a health maintenance organization issued a certificate of authority in Indiana shall provide prostate specific antigen testing as a covered service under every group contract that provides coverage for basic health care services.
(c) Except as provided in subsection (f), the coverage required under subsection (b) must include the following:
(1) At least one (1) prostate specific antigen test annually for a male enrollee who is at least fifty (50) years of age.
(2) At least one (1) prostate specific antigen test annually for a male enrollee who is less than fifty (50) years of age and who is at high risk for prostate cancer according to the most recent published guidelines of the American Cancer Society.
(d) Except as provided in subsection (f), the coverage that a health maintenance organization must provide under this section may not be subject to a contract provision that is less favorable to an enrollee than a contract provision applying to physical illness generally under the health maintenance organization contract.
(e) Except as provided in subsection (f), the coverage that a health maintenance organization must provide under this section is in addition to services specifically provided for x-rays, laboratory testing, or wellness examinations.
(f) In the case of coverage that is not employer based, the health maintenance organization must offer to provide the coverage described in subsections (b) through (e).
As added by P.L.170-1999, SEC.6.
IC 27-13-7-17
Colorectal cancer testing coverage
Sec. 17. (a) As used in this section, "colorectal cancer testing" means examinations and laboratory tests for cancer for any nonsymptomatic enrollee, in accordance with the current American Cancer Society guidelines.
(b) Except as provided in subsection (e), a health maintenance organization issued a certificate of authority in Indiana shall provide colorectal cancer testing as a covered service under every group contract that provides coverage for basic health care services.
(c) For an enrollee who is:
(1) at least fifty (50) years of age; or
(2) less than fifty (50) years of age and at high risk for colorectal cancer according to the most recent published guidelines of the American Cancer Society;
the colorectal cancer testing required under this section must meet the requirements set forth in subsection (d).
(d) An enrollee may not be required to pay a copayment for the colorectal cancer examination and laboratory testing benefit that is greater than a copayment established for similar benefits under a group contract. If the group contract does not cover a similar covered service, the copayment may not be set at a level that materially diminishes the value of the colorectal cancer examination and laboratory testing benefit required under this section.
(e) In the case of coverage that is not employer based, the health maintenance organization is required only to offer to provide the colorectal cancer testing described in subsections (b) through (d) as a covered service under a proposed group contract providing coverage for basic health care services.
As added by P.L.54-2000, SEC.3. Amended by P.L.1-2001, SEC.34.

IC 27-13-7-18
Inherited metabolic disease coverage
Sec. 18. (a) As used in this section, "inherited metabolic disease" means a disease:
(1) caused by inborn errors of amino acid, organic acid, or urea cycle metabolism; and
(2) treatable by the dietary restriction of one (1) or more amino acids.
(b) As used in this section, "medical food" means a formula that is:
(1) intended for the dietary treatment of a disease or condition for which nutritional requirements are established by medical evaluation; and
(2) formulated to be consumed or administered enterally under the direction of a physician.
(c) A group health maintenance organization contract that provides coverage for basic health care services must provide coverage for medical food that is:
(1) medically necessary; and         (2) prescribed for an enrollee by the enrollee's treating physician for treatment of the enrollee's inherited metabolic disease.
(d) The coverage that must be provided under this section shall not be subject to dollar limits, copayments, or deductibles that are less favorable to an enrollee than the dollar limits, copayments, or deductibles that apply to coverage for:
(1) prescription drugs generally under the group contract, if prescription drugs are covered under the group contract; or
(2) physical illness generally under the group contract, if prescription drugs are not covered under the group contract.
As added by P.L.166-2003, SEC.3.



CHAPTER 8. ANNUAL REPORT

IC 27-13-8-1
Filing
Sec. 1. On or before March 1 of each year, a health maintenance organization must file with the commissioner a report that covers the preceding calendar year. The report must be:
(1) made on forms prescribed by the commissioner; and
(2) verified by at least two (2) principal officers of the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-8-1.5
Preparation of annual statement
Sec. 1.5. (a) Each health maintenance organization authorized to conduct business in Indiana and required to file an annual statement with the department under this chapter shall prepare the health maintenance organization's statement:
(1) on the National Association of Insurance Commissioners (NAIC) Annual Statement Blank;
(2) in accordance with NAIC Annual Statement Instructions; and
(3) following practices and procedures prescribed by the most recent NAIC Accounting Practices and Procedures Manual.
(b) To the extent that the NAIC Annual Statement Instructions require disclosure under subsection (a) of compensation paid to or on behalf of a health maintenance organization's officers, directors, or employees, the information may be filed with the department as an exhibit separate from the annual statement blank. The compensation information described under this subsection shall be maintained by the department as confidential and may not be disclosed to the public under IC 5-14-3.
As added by P.L.203-2001, SEC.20.

IC 27-13-8-2
Additional information filed with commissioner
Sec. 2. (a) In addition to the report required by section 1 of this chapter, a health maintenance organization shall each year file with the commissioner the following:
(1) Audited financial statements of the health maintenance organization for the preceding calendar year prepared in conformity with statutory accounting practices prescribed or otherwise permitted by the department.
(2) A list of participating providers who provide health care services to enrollees or subscribers of the health maintenance organization.
(3) A description of the grievance procedure of the health maintenance organization:
(A) established under IC 27-13-10, including:                 (i) the total number of grievances handled through the procedure during the preceding calendar year;
(ii) a compilation of the causes underlying those grievances; and
(iii) a summary of the final disposition of those grievances; and
(B) established under IC 27-13-10.1, including:
(i) the total number of external grievances handled through the procedure during the preceding calendar year;
(ii) a compilation of the causes underlying those grievances; and
(iii) a summary of the final disposition of those grievances;
for each independent review organization used by the health maintenance organization during the reporting year.
(4) The percentage of providers credentialed by the health maintenance organization according to the most current standards or guidelines, if any, developed by the National Committee on Quality Assurance or a successor organization.
(5) The RBC report required under IC 27-1-36-25.
(6) The health maintenance organization's Health Plan Employer Data and Information Set (HEDIS) data.
(b) The information required by subsection (a)(2) through (a)(5) must be filed with the commissioner on or before March 1 of each year. The audited financial statements required by subsection (a)(1) must be filed with the commissioner on or before June 1 of each year. The health maintenance organization's HEDIS data required by subsection (a)(6) must be filed with the commissioner on or before July 1 of each year. The commissioner shall:
(1) make the information required to be filed under this section available to the public; and
(2) prepare an annual compilation of the data required under subsections (a)(3), (a)(4), and (a)(6) that allows for comparative analysis.
(c) Upon a determination by a health maintenance organization's auditor that the health maintenance organization:
(1) does not meet the requirements of IC 27-13-12-3; or
(2) is in the condition described in IC 27-13-24-1(a)(5);
the health maintenance organization shall notify the commissioner within five (5) business days after the auditor's determination.
(d) The commissioner may require any additional reports as are necessary and appropriate for the commissioner to carry out the commissioner's duties under this article.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.5; P.L.191-1997, SEC.2; P.L.133-1999, SEC.1; P.L.133-1999, SEC.2; P.L.203-2001, SEC.21; P.L.51-2002, SEC.10.

IC 27-13-8-3
Annual statement convention blank; quarterly reports
Sec. 3. (a) This section applies to a domestic health maintenance

organization that is authorized to transact business in Indiana.
(b) As used in this section, "NAIC" refers to the National Association of Insurance Commissioners.
(c) On or before March 1 of each year, a health maintenance organization shall file with the National Association of Insurance Commissioners and with the department a copy of the health maintenance organization's annual statement convention blank and additional filings prescribed by the commissioner for the preceding year. A health maintenance organization shall also file quarterly statements with the NAIC and with the department, on or before May 15, August 15, and November 15 of each year, in a form prescribed by the commissioner. The information filed with the NAIC under this subsection:
(1) must be:
(A) in the same format; and
(B) of the same scope;
as is required by the commissioner under section 1 of this chapter;
(2) to the extent required by the NAIC, must include the signed jurat page and the actuarial certification; and
(3) must be filed electronically in accordance with NAIC electronic filing specifications.
The commissioner may, for good cause shown, grant an exemption from the requirement of this section to domestic health maintenance organizations that operate only in Indiana. If a health maintenance organization files any amendment or addendum to the health maintenance organization's annual statement convention blank or quarterly statement with the commissioner, the health maintenance organization shall also file a copy of the amendment or addendum with the NAIC. Annual and quarterly financial statements are considered filed with the NAIC when delivered to the address designated by the NAIC for the filings, regardless of whether the filing is accompanied by any applicable fee.
(d) The commissioner may, for good cause shown, grant a health maintenance organization an extension of time for the filing required by subsection (c).
(e) In the absence of actual malice:
(1) members of the NAIC;
(2) duly authorized committees, subcommittees, and task forces of members of the NAIC;
(3) delegates of members of the NAIC;
(4) employees of the NAIC; and
(5) other persons responsible for collecting, reviewing, analyzing, and disseminating information developed from the filing of annual statement convention blanks under this section;
shall be considered to be acting as agents of the commissioner under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of the collection, review, analysis, or dissemination of the data and information collected from the filings required by this section.     (f) The commissioner may suspend, revoke, or refuse to renew the certificate of authority of a health maintenance organization that fails to file the health maintenance organization's annual statement convention blank or quarterly statements with the NAIC or with the department within the time allowed by subsection (c) or (d).
As added by P.L.203-2001, SEC.22.

IC 27-13-8-4
Civil penalties
Sec. 4. (a) The commissioner may impose a civil penalty of five hundred dollars ($500), after notice and hearing under IC 4-21.5-3, on a health maintenance organization that fails to file an annual statement under this chapter.
(b) A domestic health maintenance organization that fails to file an audited annual financial statement under section 2(a)(1) of this chapter before June 1 of each year without obtaining an extension is subject to a civil penalty of fifty dollars ($50) per day until the report is received by the commissioner.
As added by P.L.203-2001, SEC.23.



CHAPTER 9. INFORMATION TO ENROLLEES OR SUBSCRIBERS

IC 27-13-9-1
List of providers
Sec. 1. (a) Upon:
(1) the enrollment; and
(2) each reenrollment;
of a subscriber, a health maintenance organization must provide to the subscriber in electronic or paper form a list of providers who provide health care services through the health maintenance organization. The health maintenance organization must also provide the list of providers in electronic or paper form to a potential enrollee upon request.
(b) A health maintenance organization shall:
(1) inform a subscriber or potential enrollee that the subscriber or potential enrollee may request a list described in subsection (a) in paper form; and
(2) provide the list in paper form upon the request of the subscriber or potential enrollee.
As added by P.L.26-1994, SEC.25. Amended by P.L.69-1998, SEC.7; P.L.125-2005, SEC.7.

IC 27-13-9-2
Notice of change in operation of health maintenance organization
Sec. 2. Not more than thirty (30) days after any material change in the operation of a health maintenance organization that will directly affect the subscribers or enrollees of the organization, the health maintenance organization shall provide notice of the change to the subscribers or enrollees affected by the change.
As added by P.L.26-1994, SEC.25.

IC 27-13-9-3
Termination of provider
Sec. 3. (a) A health maintenance organization shall notify an enrollee in writing of the termination of:
(1) the provider who currently provides primary health care services to that enrollee;
(2) any other participating provider seen by the enrollee during the previous year; and
(3) a hospital.
(b) After the termination of the provider who provided primary health care services to an enrollee, the health maintenance organization shall assist the enrollee in transferring to another participating primary care provider.
(c) If a health maintenance organization notifies an enrollee of the termination of a hospital, the notice must include the names of all participating providers employed by the hospital.
As added by P.L.26-1994, SEC.25. Amended by P.L.133-1999, SEC.3; P.L.196-2001, SEC.2.
IC 27-13-9-4
Information on services and filing grievances; telephone number
Sec. 4. A health maintenance organization shall provide to each enrollee and subscriber:
(1) information on:
(A) how services can be obtained;
(B) where additional information on access to services can be obtained;
(C) how to file a grievance under IC 27-13-10 and IC 27-13-10.1;
(D) the health maintenance organization's:
(i) structure;
(ii) health care benefits and exclusions; and
(iii) criteria for denying coverage; and
(E) costs for which the enrollee or subscriber is responsible; and
(2) a toll free telephone number through which the enrollee can contact the health maintenance organization at no cost to the enrollee to obtain information and to file grievances.
The information under this section must be provided to a potential enrollee of the health maintenance organization upon request.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.3; P.L.69-1998, SEC.8; P.L.133-1999, SEC.4.

IC 27-13-9-5
Prescription drug information card
Sec. 5. (a) This section applies to a health maintenance organization that provides coverage for prescription drugs or devices and issues a card or other technology for claims processing.
(b) The card or other technology issued by a health maintenance organization must contain uniform prescription drug information that complies with the requirements established under subsection (c).
(c) Prescription drug information cards or other technology must meet either of the following criteria:
(1) Be in a format and contain information fields approved by the National Council for Prescription Drug Programs (NCPDP) as contained in the National Council for Prescription Drug Programs Pharmacy ID Card Implementation Guide in effect on the October 1 most immediately preceding the issuance of the card.
(2) Contain the following information:
(A) The health benefit plan's name.
(B) The enrollee's name, group number, and identification number.
(C) A telephone number to inquire about pharmacy related issues.
(D) The issuer's international identification number or ANSI BIN number, labeled as RxBIN.
(E) The processor control number, labeled as RxPCN.
(F) The insured's pharmacy benefits group number if

different than medical group number, labeled as RxGRP.
Only those fields listed in clauses (A) through (F) that are required for proper adjudication of the claim must appear on the card. If the card is used to adjudicate non-pharmacy claims, then the designation "Rx" listed in clauses (D) through (F) is not required to be used by the issuer.
(d) A health maintenance organization may not be required to issue a prescription drug information card or other technology to a person more than one (1) time during a twelve (12) month period.
(e) The prescription drug information cards or other technology issued under this section may be used for health care service coverage other than the coverage to which this chapter applies.
As added by P.L.230-2001, SEC.3. Amended by P.L.1-2002, SEC.123.



CHAPTER 10. GRIEVANCE PROCEDURES

IC 27-13-10-1
Establishment of procedures
Sec. 1. A health maintenance organization or limited service health maintenance organization shall establish and maintain a grievance procedure for the resolution of grievances initiated by enrollees and subscribers of the organization. The grievance procedure of a health maintenance organization or limited service health maintenance organization must be approved by the commissioner.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.4.

IC 27-13-10-2
Examination by commissioner
Sec. 2. The commissioner may examine the grievance procedures of health maintenance organizations and limited service health maintenance organizations.
As added by P.L.26-1994, SEC.25.

IC 27-13-10-3
Records of grievances
Sec. 3. A health maintenance organization or limited service health maintenance organization shall maintain records regarding all grievances of enrollees that the organization has received since the examination by the commissioner of the grievance procedure of the organization that immediately preceded the receipt of the grievances.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.5.

IC 27-13-10-4
Notice of grievance procedure
Sec. 4. (a) A health maintenance organization shall provide timely, adequate, and appropriate notice to each enrollee or subscriber of the grievance procedure under this chapter and IC 27-13-10.1.
(b) A health maintenance organization shall prominently display on all notices to enrollees and subscribers the telephone number and address at which a grievance may be filed.
(c) A written description of the enrollee's or subscriber's right to file a grievance must be posted by the provider in a conspicuous public location in each facility that offers services on behalf of a health maintenance organization.
As added by P.L.191-1997, SEC.6. Amended by P.L.133-1999, SEC.5.

IC 27-13-10-5
Filing; oral or written grievance; telephone number; date      Sec. 5. (a) An enrollee or a subscriber may file a grievance orally or in writing.
(b) A health maintenance organization shall make available to enrollees and subscribers a toll free telephone number through which grievances may be filed. The toll free number must:
(1) be staffed by a qualified representative of the health maintenance organization;
(2) be available for at least forty (40) normal business hours per week; and
(3) accept grievances in the languages of the major population groups served.
(c) A grievance is considered to be filed on the first date it is received, either by telephone or in writing.
As added by P.L.191-1997, SEC.7.

IC 27-13-10-6
Filing; procedures; representative
Sec. 6. (a) A health maintenance organization shall establish procedures to assist enrollees and subscribers in filing grievances.
(b) An enrollee or subscriber may designate a representative to file a grievance for the enrollee or subscriber and to represent the enrollee or subscriber in a grievance under this chapter.
As added by P.L.191-1997, SEC.8.

IC 27-13-10-7
Resolution of grievances
Sec. 7. (a) A health maintenance organization shall establish written policies and procedures for the timely resolution of grievances filed under this chapter. The policies and procedures must include the following:
(1) An acknowledgment of the grievance, orally or in writing, to the enrollee or subscriber within three (3) business days.
(2) Documentation of the substance of the grievance and any actions taken.
(3) An investigation of the substance of the grievance, including any aspects involving clinical care.
(4) Notification to the enrollee or subscriber of the disposition of the grievance and the right to appeal.
(5) Standards for timeliness in responding to complaints and providing notice to enrollees and subscribers of the disposition of the complaint and the right to appeal that accommodate the clinical urgency of the situation.
(b) The health maintenance organization shall appoint at least one (1) individual to resolve the complaint.
(c) A grievance must be resolved as expeditiously as possible, but not more than twenty (20) business days after the grievance is filed. If a health maintenance organization is unable to make a decision regarding the grievance within the twenty (20) day period due to circumstances beyond the health maintenance organization's control, the health maintenance organization shall:         (1) notify the enrollee or subscriber in writing of the reason for the delay before the twentieth business day; and
(2) issue a written decision regarding the complaint within an additional ten (10) business days.
(d) A health maintenance organization shall notify the enrollee or subscriber in writing of the resolution of the grievance within five (5) business days after completing the investigation. The grievance resolution notice must contain the following:
(1) The decision reached by the health maintenance organization.
(2) The reasons, policies, and procedures that are the basis of the decision.
(3) Notice of the enrollee's or subscriber's right to appeal the decision.
(4) The department, address, and telephone number through which an enrollee may contact a qualified representative to obtain more information about the decision or the right to appeal.
As added by P.L.191-1997, SEC.9.

IC 27-13-10-8
Appeals of grievance decisions; filing of report for violation
Sec. 8. (a) A health maintenance organization shall establish written policies and procedures for the timely resolution of appeals of grievance decisions. The procedures for registering and responding to oral and written appeals of grievance decisions must include the following:
(1) Acknowledgment of the appeal, orally or in writing, within three (3) business days after receipt of the appeal being filed.
(2) Documentation of the substance of the appeal and the actions taken.
(3) Investigation of the substance of the appeal, including any aspects of clinical care involved.
(4) Notification to enrollees or subscribers of the disposition of the appeal and that the enrollee or subscriber may have the right to further remedies allowed by law.
(5) Standards for timeliness in responding to appeals and providing notice to enrollees or subscribers of the disposition of the appeal and the right to initiate an external appeals process that accommodate the clinical urgency of the situation.
(b) The health maintenance organization shall appoint a panel of qualified individuals to resolve an appeal. An individual may not be appointed to the panel who has been involved in the matter giving rise to the complaint or in the initial investigation of the complaint. Except for grievances that have previously been appealed under IC 27-8-17, in the case of an appeal from the proposal, refusal, or delivery of a health care procedure, treatment, or service, the health maintenance organization shall appoint one (1) or more individuals to the panel to resolve the appeal. The panel must include one (1) or more individuals who:         (1) have knowledge in the medical condition, procedure, or treatment at issue;
(2) are in the same licensed profession as the provider who proposed, refused, or delivered the health care procedure, treatment, or service;
(3) are not involved in the matter giving rise to the appeal or the previous grievance process; and
(4) do not have a direct business relationship with the enrollee or the health care provider who previously recommended the health care procedure, treatment, or service giving rise to the grievance.
(c) An appeal of a grievance decision must be resolved as expeditiously as possible and with regard to the clinical urgency of the appeal. However, an appeal must be resolved not later than forty-five (45) days after the appeal is filed. A health maintenance organization that violates this subsection commits an unfair and deceptive act or practice in the business of insurance under IC 27-4-1-4.
(d) If a health maintenance organization violates subsection (c), the health maintenance organization shall file a report with the department during the quarter in which the violation occurred concerning the insurer's compliance with subsection (c). The report must include the following:
(1) The number of appealed grievance decisions that were not resolved as required under subsection (c).
(2) The reason each appeal described in subdivision (1) was not resolved.
(e) A health maintenance organization shall allow enrollees and subscribers the opportunity to appear in person at the panel or to communicate with the panel through appropriate other means if the enrollee or subscriber is unable to appear in person.
(f) A health maintenance organization shall notify the enrollee or subscriber in writing of the resolution of the appeal of a grievance within five (5) business days after completing the investigation. The grievance resolution notice must contain the following:
(1) The decision reached by the health maintenance organization.
(2) The reasons, policies, or procedures that are the basis of the decision.
(3) Notice of the enrollee's or subscriber's right to further remedies allowed by law, including the right to review by an independent review organization under IC 27-13-10.1.
(4) The department, address, and telephone number through which an enrollee may contact a qualified representative to obtain more information about the decision or the right to an appeal.
As added by P.L.191-1997, SEC.10. Amended by P.L.133-1999, SEC.6; P.L.178-2003, SEC.85.

IC 27-13-10-9
Reserved

IC 27-13-10-10
Reserved

IC 27-13-10-11
Action against provider representing enrollee or subscriber
Sec. 11. A health maintenance organization may not take action against a provider solely on the basis that the provider represents an enrollee or subscriber in a grievance filed under this chapter.
As added by P.L.191-1997, SEC.11.

IC 27-13-10-12
Approval of grievance and appeals procedures
Sec. 12. (a) Notwithstanding IC 27-13, the department shall approve the grievance and appeals procedures of a health maintenance organization if:
(1) the health maintenance organization certifies in writing to the department of the health maintenance organization's compliance with grievance and appeals procedures established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services; and
(2) the department certifies that the grievance and appeals procedures established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services are substantially similar to the grievance and appeals process in IC 27-13.
(b) Subsection (a) does not:
(1) limit the authority of the department;
(2) limit the responsibility of a health maintenance organization;
(3) release a health maintenance organization from the prohibitions established under section 11 of this chapter; or
(4) require a health maintenance organization to use a grievance and appeals procedure established by the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services.
As added by P.L.191-1997, SEC.12. Amended by P.L.66-2002, SEC.17.

IC 27-13-10-13
Adoption of rules
Sec. 13. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.191-1997, SEC.13.



CHAPTER 10.1. EXTERNAL REVIEW OF GRIEVANCES

IC 27-13-10.1-1
External grievance procedure established
Sec. 1. A health maintenance organization shall establish and maintain an external grievance procedure for the resolution of grievances regarding:
(1) an adverse utilization review determination (as defined in IC 27-8-17-8);
(2) an adverse determination of medical necessity; or
(3) a determination that a proposed service is experimental or investigational;
made by a health maintenance organization or an agent of a health maintenance organization regarding a service proposed by the treating physician.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-2
Requirements of procedure
Sec. 2. (a) An external grievance procedure established under section 1 of this chapter must:
(1) allow an enrollee or the enrollee's representative to file a written request with the health maintenance organization for an appeal of the health maintenance organization's grievance resolution under IC 27-13-10-8 not later than forty-five (45) days after the enrollee is notified of the resolution under IC 27-13-10-8; and
(2) provide for:
(A) an expedited appeal for a grievance related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the enrollee's:
(i) life or health; or
(ii) ability to reach and maintain maximum function; or
(B) a standard appeal for a grievance not described in clause (A).
An enrollee may file not more than one (1) appeal of a health maintenance organization's grievance resolution under this chapter.
(b) Subject to the requirements of subsection (d), when a request is filed under subsection (a), the health maintenance organization shall:
(1) select a different independent review organization for each appeal filed under this chapter from the list of independent review organizations that are certified by the department under section 8 of this chapter; and
(2) rotate the choice of an independent review organization among all certified independent review organizations before repeating a selection.
(c) The independent review organizations shall assign a medical review professional who is board certified in the applicable specialty

for resolution of an appeal.
(d) The independent review organization and the medical review professional conducting the external review under this chapter may not have a material professional, familial, financial, or other affiliation with any of the following:
(1) The health maintenance organization.
(2) Any officer, director, or management employee of the health maintenance organization.
(3) The physician or the physician's medical group that is proposing the service.
(4) The facility at which the service would be provided.
(5) The development or manufacture of the principal drug, device, procedure, or other therapy that is proposed by the treating physician.
However, the medical review professional may have an affiliation under which the medical review professional provides health care services to enrollees of the health maintenance organization and may have an affiliation that is limited to staff privileges at the health facility if the affiliation is disclosed to the enrollee and the health maintenance organization before commencing the review and neither the enrollee nor the health maintenance organization objects.
(e) The enrollee may be required to pay not more than twenty-five dollars ($25) of the costs associated with the services of an independent review organization under this chapter. All additional costs must be paid by the health maintenance organization.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-3
Cooperation with review organization; requirements of enrollee
Sec. 3. (a) An enrollee who files an appeal under this chapter shall:
(1) not be subject to retaliation for exercising the enrollee's right to an appeal under this chapter;
(2) be permitted to utilize the assistance of other individuals, including physicians, attorneys, friends, and family members throughout the review process;
(3) be permitted to submit additional information relating to the proposed service throughout the review process; and
(4) cooperate with the independent review organization by:
(A) providing any requested medical information; or
(B) authorizing the release of necessary medical information.
(b) A health maintenance organization shall cooperate with an independent review organization selected under section 2 of this chapter by promptly providing any information requested by the independent review organization.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-4
Requirements of independent review organization
Sec. 4. (a) An independent review organization shall:         (1) for an expedited appeal filed under section 2(a)(2)(A) of this chapter, within seventy-two (72) hours after the appeal is filed; or
(2) for a standard appeal filed under section 2(a)(2)(B) of this chapter, within fifteen (15) business days after the appeal is filed;
make a determination to uphold or reverse the health maintenance organization's grievance resolution under IC 27-13-10-8 based on information gathered from the enrollee or the enrollee's designee, the health maintenance organization, and the treating physician, and any additional information that the independent review organization considers necessary and appropriate.
(b) When making the determination under this section, the independent review organization shall apply:
(1) standards of decision making that are based on objective clinical evidence; and
(2) the terms of the enrollee's benefit contract.
(c) The independent review organization shall notify the health maintenance organization and the enrollee of the determination made under this section:
(1) for an expedited appeal filed under section 2(a)(2)(A) of this chapter, within twenty-four (24) hours after making the determination; or
(2) for a standard appeal filed under section 2(a)(2)(B) of this chapter, within seventy-two (72) hours after making the determination.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-5
Determination binding on health maintenance organization
Sec. 5. A determination made under section 4 of this chapter is binding on the health maintenance organization.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-6
Reconsideration of resolution
Sec. 6. (a) If at any time during an external review performed under this chapter, the enrollee submits information to the health maintenance organization that is relevant to the health maintenance organization's resolution under IC 27-13-10-8 and was not considered by the health maintenance organization under IC 27-13-10:
(1) the health maintenance organization shall reconsider the health maintenance organization's resolution under IC 27-13-10-8; and
(2) the independent review organization shall cease the external review process until the reconsideration under subsection (b) is completed.
(b) A health maintenance organization to which information is submitted under subsection (a) shall reconsider the resolution under IC 27-13-10-8 based on the information and notify the enrollee of the

health maintenance organization's decision:
(1) within seventy-two (72) hours after the information is submitted for a reconsideration related to an illness, a disease, a condition, an injury, or a disability that would seriously jeopardize the enrollee's:
(A) life or health; or
(B) ability to reach and maintain maximum function; or
(2) within fifteen (15) days after the information is submitted for a reconsideration not described in subdivision (1).
(c) If the decision reached under subsection (b) is adverse to the enrollee, the enrollee may request that the independent review organization resume the external review under this chapter.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-7
Terms of coverage unchanged
Sec. 7. This chapter does not add to or otherwise change the terms of coverage included in a contract under which an enrollee receives health care benefits under IC 27-13.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-8
Certification of independent review organizations
Sec. 8. (a) The department shall establish and maintain a process for annual certification of independent review organizations.
(b) The department shall certify a number of independent review organizations determined by the department to be sufficient to fulfill the purposes of this chapter.
(c) An independent review organization shall meet the following minimum requirements for certification by the department:
(1) Medical review professionals assigned by the independent review organization to perform external grievance reviews under this chapter:
(A) must be board certified in the specialty in which an enrollee's proposed service would be provided;
(B) must be knowledgeable about a proposed service through actual clinical experience;
(C) must hold an unlimited license to practice in a state of the United States; and
(D) must have no history of disciplinary actions or sanctions including:
(i) loss of staff privileges; or
(ii) restriction on participation;
taken or pending by any hospital, government, or regulatory body.
(2) The independent review organization must have a quality assurance mechanism to ensure the:
(A) timeliness and quality of reviews;
(B) qualifications and independence of medical review professionals;             (C) confidentiality of medical records and other review materials; and
(D) satisfaction of enrollees with the procedures utilized by the independent review organization, including the use of enrollee satisfaction surveys.
(3) The independent review organization must file with the department the following information before March 1 of each year:
(A) The number and percentage of determinations made in favor of enrollees.
(B) The number and percentage of determinations made in favor of health maintenance organizations.
(C) The average time to process a determination.
(D) Any other information required by the department.
The information required under this subdivision must be specified for each health maintenance organization for which the independent review organization performed reviews during the reporting year.
(4) Any additional requirements established by the department.
(d) The department may not certify an independent review organization that is one (1) of the following:
(1) A professional or trade association of health care providers or a subsidiary or an affiliate of a professional or trade association of health care providers.
(2) A health insurer, health maintenance organization, or health plan association or a subsidiary or an affiliate of a health insurer, health maintenance organization, or health plan association.
(e) The department may suspend or revoke an independent review organization's certification if the department finds that the independent review organization is not in substantial compliance with the certification requirements under this section.
(f) The department shall make available to health maintenance organizations a list of all certified independent review organizations.
(g) The department shall make the information provided to the department under subsection (c)(3) available to the public in a format that does not identify individual enrollees.
As added by P.L.133-1999, SEC.7. Amended by P.L.14-2000, SEC.60.

IC 27-13-10.1-9
Confidentiality
Sec. 9. Except as provided in section 8(g) of this chapter, documents and other information created or received by the independent review organization or the medical review professional in connection with an external review under this chapter:
(1) are not public records;
(2) may not be disclosed under IC 5-14-3; and
(3) must be treated in accordance with confidentiality requirements of state and federal law. As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-10
Immunity from civil liability
Sec. 10. (a) An independent review organization is immune from civil liability for actions taken in good faith in connection with an external review under this chapter.
(b) The work product or determination, or both, of an independent review organization under this chapter are admissible in a judicial or administrative proceeding. However, the work product or determination, or both, do not, without other supporting evidence, satisfy any party's burden of proof or persuasion concerning any material issue of fact or law.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-11
Medicare review
Sec. 11. If an enrollee has the right to an external review under Medicare (42 U.S.C. 1395 et seq.) the enrollee may not request an external review under this chapter.
As added by P.L.133-1999, SEC.7.

IC 27-13-10.1-12
Adoption of rules
Sec. 12. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.133-1999, SEC.7.



CHAPTER 11. INVESTMENTS

IC 27-13-11-1
Permitted investments
Sec. 1. Except for investments under IC 27-13-4-1(a)(1), the funds of a health maintenance organization or limited service health maintenance organization may be invested only as follows:
(1) The funds of a health maintenance organization or limited service health maintenance organization that is domiciled in Indiana may be invested only in the types of securities and other investments in which investment is authorized under IC 27-1-13-3.
(2) The funds of a foreign corporation (as defined in IC 27-1-2-3) that obtains a certificate of authority to operate a health maintenance organization under IC 27-13-2-3 or a limited service health maintenance organization under IC 27-13-34-9 may be invested only in the types of securities and other investments in which investment is authorized:
(A) under the law of the state in which the foreign corporation is domiciled, if that law is acceptable to the commissioner; or
(B) under IC 27-1-13-3, if the law of the state in which the foreign corporation is domiciled is silent or if the law of that state is not acceptable to the commissioner.
As added by P.L.26-1994, SEC.25.



CHAPTER 12. PROTECTION AGAINST INSOLVENCY; NET WORTH REQUIREMENTS

IC 27-13-12-1
"Net worth" defined; computation
Sec. 1. (a) As used in this chapter, "net worth" means the excess of total assets over total liabilities, excluding liabilities that have been subordinated in a manner acceptable to the commissioner.
(b) For the purposes of computing net worth, the total assets must be reduced by the value assigned to the following intangible assets:
(1) Goodwill.
(2) Going concern value.
(3) Organizational expense.
(4) Start-up costs.
(5) Long term prepayments of deferred charges.
(6) Nonreturnable deposits.
(7) Obligations of officers, directors, owners, or affiliates, except short term obligations of affiliates for goods or services that:
(A) arise in the normal course of business;
(B) are payable on the same terms as equivalent transactions with nonaffiliates; and
(C) are not past due.
(c) For purposes of computing net worth, the health maintenance organization may include in its assets the value assigned to the following:
(1) Medical equipment that:
(A) is owned by the health maintenance organization and is not subject to any lien, claim, or encumbrance;
(B) is used in the treatment, diagnosis, or care of enrollees of the health maintenance organization;
(C) has an initial cost of at least three thousand dollars ($3,000) for each piece of equipment; and
(D) has a useful life of at least two (2) years.
(2) Data processing equipment that is:
(A) owned by the health maintenance organization and is not subject to any lien, claim, or encumbrance; and
(B) used in the operation of the health maintenance organization.
(d) The value assigned to the assets described in subsection (c) must equal the lesser of:
(1) the fair market value; or
(2) the cost of the equipment, minus its accumulated depreciation, calculated in accordance with generally accepted accounting principles.
(e) The aggregate value of the medical equipment described in subsection (c)(1) may not exceed thirty percent (30%) of the total assets permitted to be included in the computation of net worth.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996,

SEC.6.

IC 27-13-12-2
Initial minimum net worth
Sec. 2. Before issuing a certificate of authority to a health maintenance organization, the commissioner shall require that the health maintenance organization:
(1) have an initial net worth of at least one million five hundred thousand dollars ($1,500,000); and
(2) maintain, after issuance of the certificate, at least the minimum net worth required under section 3 of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-3
Maintenance of minimum net worth
Sec. 3. Except as provided in sections 4 and 5 of this chapter, a health maintenance organization shall maintain a minimum net worth equal to the greater of:
(1) one million dollars ($1,000,000);
(2) based on annual premium revenues as reported on the most recent annual financial statement filed with the commissioner, the total of two percent (2%) of annual premium revenues on the first one hundred fifty million dollars ($150,000,000) of premium and one percent (1%) of annual premium on the premium in excess of one hundred fifty million dollars ($150,000,000);
(3) an amount equal to the sum of three (3) months of uncovered health care expenditures, as reported on the most recent financial statement of the health maintenance organization filed with the commissioner under IC 27-13-8-2(a)(1); or
(4) an amount equal to the sum of:
(A) eight percent (8%) of annual health care expenditures except those paid on a capitated basis or managed hospital payment basis as reported on the most recent financial statement filed with the commissioner; and
(B) four percent (4%) of annual hospital expenditures paid on a managed hospital payment basis as reported on the most recent financial statement filed with the commissioner.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-4
Net worth schedule
Sec. 4. A health maintenance organization licensed before July 1, 1994, must maintain a net worth equal to the following:
(1) Twenty-five percent (25%) of the amount required under section 3 of this chapter by December 31, 1994.
(2) Fifty percent (50%) of the amount required under section 3 of this chapter by December 31, 1995.
(3) Seventy-five percent (75%) of the amount required under

section 3 of this chapter by December 31, 1996.
(4) One hundred percent (100%) of the amount required under section 3 of this chapter by December 31, 1997.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-5
Consideration of debts
Sec. 5. (a) In determining net worth under this chapter, a debt may not be considered fully subordinated unless:
(1) the subordination clause is in a form acceptable to the commissioner; and
(2) any interest obligation relating to the repayment of the subordinated debt is subordinated under a clause that is in a form acceptable to the commissioner.
(b) The interest expense relating to the repayment of any fully subordinated debt is considered a covered expense.
(c) Any debt that:
(1) is incurred through a note that meets the requirements of this chapter; and
(2) is otherwise acceptable to the commissioner;
may not be considered liability and must be recorded as equity.
As added by P.L.26-1994, SEC.25.

IC 27-13-12-6
Adoption of rules
Sec. 6. The commissioner may adopt rules to further define whether and to what extent the assets of a health maintenance organization may be considered admitted assets for purposes of complying with the requirements of this chapter.
As added by P.L.26-1994, SEC.25.



CHAPTER 13. PROTECTION AGAINST INSOLVENCY; DEPOSIT REQUIREMENTS

IC 27-13-13-1
Items deposited; minimum value
Sec. 1. Except as provided in this chapter, a health maintenance organization shall deposit with the commissioner or, at the discretion of the commissioner, with any bank or bank and trust company or other trustee acceptable to the commissioner through which a custodial or controlled account is used:
(1) cash;
(2) certificates of deposit;
(3) United States government obligations acceptable to the commissioner;
(4) any other securities acceptable to the commissioner; or
(5) a combination of items described in subdivisions (1) through (4);
which at all times must have a value of at least five hundred thousand dollars ($500,000).
As added by P.L.26-1994, SEC.25.

IC 27-13-13-2
Deposit schedule
Sec. 2. A health maintenance organization that is in operation on July 1, 1994, shall make:
(1) a deposit with the commissioner equal to two hundred fifty thousand dollars ($250,000) on July 1, 1994; and
(2) an additional deposit with the commissioner equal to two hundred fifty thousand dollars ($250,000) by December 31, 1995.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-3
Deposits considered admitted asset
Sec. 3. Deposits made under this chapter shall be considered an admitted asset of the health maintenance organization in the determination of the net worth of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-4
Income from deposits; replacing deposits
Sec. 4. (a) All income from deposits made under this chapter is an asset of the organization that made the deposits.
(b) A health maintenance organization that has made a deposit under this chapter may replace the deposit or any part of the deposit with an equal amount and value of:
(1) cash;
(2) certificates of deposit;
(3) United States government obligations acceptable to the commissioner;         (4) any other securities acceptable to the commissioner; or
(5) any combination of subdivisions (1) through (4).
(c) Any obligations of the United States government must be approved by the commissioner before being deposited or substituted under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-5
Use of deposit
Sec. 5. (a) A deposit made by a health maintenance organization under this chapter must be used:
(1) to protect the interest of the enrollees of the health maintenance organization; and
(2) to ensure continuation of health care services to enrollees of the health maintenance organization, if the health maintenance organization is in supervision, rehabilitation, or liquidation.
(b) The commissioner may use the deposit for administrative costs that are attributable to a receivership of the health maintenance organization.
(c) If the health maintenance organization is placed in receivership, the deposit made by the organization must be treated as an asset of the organization subject to IC 27-9.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-6
Reduction or elimination of deposit requirements for foreign corporations
Sec. 6. The commissioner may reduce or eliminate the requirement of a deposit under this chapter for a health maintenance organization that is a foreign corporation as defined in IC 27-1-2-3 if:
(1) the organization makes a deposit that meets the requirements of section 1 of this chapter with the treasurer of state, insurance commissioner, or other official body of the state or jurisdiction in which the organization is domiciled for the protection of all subscribers and enrollees of the health maintenance organization; and
(2) the organization delivers to the commissioner a certificate, duly authenticated by the appropriate state official holding the deposit, that the requirements of this section have been met.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-7
Return of deposit
Sec. 7. If:
(1) a health maintenance organization ceases operation for reasons other than:
(A) insolvency; or
(B) receivership;
(2) the organization is not a debtor in any pending bankruptcy

proceeding;
(3) the health maintenance organization submits a request in writing to the commissioner for the return of the deposit made by the organization; and
(4) the health maintenance organization has furnished the commissioner with written proof that all claims liabilities of the health maintenance organization have been paid;
the commissioner shall return all or a part of the deposit to the health maintenance organization not more than thirty (30) days after the commissioner receives written proof from the organization under subdivision (4).
As added by P.L.26-1994, SEC.25.

IC 27-13-13-8
Additional financial requirements
Sec. 8. (a) In addition to meeting all other financial requirements imposed by IC 27-13-12 and this chapter, a health maintenance organization that offers a point of service product shall maintain either of the following:
(1) A reinsurance agreement, which must be satisfactory to the commissioner, that cedes one hundred percent (100%) of the liability for out-of-plan services.
(2) A ratio of the revenues of the health maintenance organization from the point of service product to the net worth of the organization of not more than three (3) to one (1).
(b) The reinsurance to which subsection (a)(1) refers may be used to:
(1) directly make payments for out-of-plan services; or
(2) reinsure coverage for out-of-plan services.
(c) To achieve the ratio referred to in subsection (a)(2), a health maintenance organization may use reinsurance to cede part or all of the liability for out-of-plan services.
As added by P.L.26-1994, SEC.25.

IC 27-13-13-9
Deposit of cash or securities for noncovered health care expenditures
Sec. 9. (a) As used in this section, "noncovered health care expenditures" means the costs to a health maintenance organization for health care services:
(1) that are the obligation of the health maintenance organization;
(2) for which the enrollee may be liable in the event of the health maintenance organization's insolvency; and
(3) for which:
(A) no alternative arrangements have been made that are acceptable to the commissioner; or
(B) statutory deposits and net worth of the health maintenance organization are determined by the commissioner to be inadequate.     (b) If noncovered health care expenditures exceed ten percent (10%) of total health care expenditures, a health maintenance organization shall deposit cash or securities that are acceptable to the commissioner with:
(1) the commissioner; or
(2) an organization or trustee approved by the commissioner through which a custodial or controlled account is maintained.
(c) The deposit made under subsection (b) must have a fair market value:
(1) calculated on the first day of each month; and
(2) maintained for the remainder of the month;
of not less than one hundred twenty percent (120%) of the health maintenance organization's outstanding liability for noncovered health care expenditures for enrollees in Indiana, including incurred but not reported claims.
(d) The commissioner may require a health maintenance organization to file periodic reports, including reports on liability for noncovered health care expenditures and audit opinions, that the commissioner considers necessary to monitor compliance with this section.
As added by P.L.203-2001, SEC.24.



CHAPTER 14. PROTECTION AGAINST INSOLVENCY; LIABILITIES

IC 27-13-14-1
Determination of liabilities
Sec. 1. When determining its liabilities, a health maintenance organization shall include an amount estimated in the aggregate to provide:
(1) for any unearned premium;
(2) for the payment of all claims for health care expenditures, whether reported or unreported:
(A) that have been incurred;
(B) that are unpaid; and
(C) for which the organization is or may be liable; and
(3) for the expense of adjustment or settlement of claims described in subdivision (2).
As added by P.L.26-1994, SEC.25.

IC 27-13-14-2
Computation of liabilities
Sec. 2. The liabilities of a health maintenance organization must be computed:
(1) in accordance with rules adopted by the commissioner; and
(2) upon reasonable consideration of the ascertained experience and character of the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 15. PARTICIPATING PROVIDERS; CONTRACTS AND LEGAL ACTIONS

IC 27-13-15-1
Contract requirements; enrollee coverage; payment of provider; application
Sec. 1. (a) A contract between a health maintenance organization and a participating provider of health care services:
(1) must be in writing;
(2) may not prohibit the participating provider from disclosing:
(A) the terms of the contract as it relates to financial or other incentives to limit medical services by the participating provider; or
(B) all treatment options available to an insured, including those not covered by the insured's policy;
(3) may not provide for a financial or other penalty to a provider for making a disclosure permitted under subdivision (2); and
(4) must provide that in the event the health maintenance organization fails to pay for health care services as specified by the contract, the subscriber or enrollee is not liable to the participating provider for any sums owed by the health maintenance organization.
(b) An enrollee is not entitled to coverage of a health care service under a group or an individual contract unless that health care service is included in the enrollee's contract.
(c) A provider is not entitled to payment under a contract for health care services provided to an enrollee unless the provider has a contract or an agreement with the carrier.
(d) This section applies to a contract entered, renewed, or modified after June 30, 1996.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.7; P.L.192-1996, SEC.3.

IC 27-13-15-2
Contract requirements not met; collection of money owed by health maintenance organization prohibited
Sec. 2. If:
(1) the contract between a health maintenance organization and a participating provider has not been reduced to writing as required by this chapter; or
(2) the contract fails to contain the provision required by section 1(a)(4) of this chapter;
the participating provider may not collect or attempt to collect from the subscriber or enrollee any sums that are owed by the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.25.

IC 27-13-15-3
Actions against subscribers; costs and attorney's fees      Sec. 3. (a) A:
(1) participating provider; or
(2) trustee, an agent, a representative, or an assignee of a participating provider;
may not bring or maintain any legal action against a subscriber or an enrollee of a health maintenance organization to collect sums owed by the health maintenance organization.
(b) Except as provided in subsection (c), if a participating provider of a health maintenance organization brings or maintains a legal action against a subscriber or enrollee for an amount owed to the participating provider by the health maintenance organization, the participating provider is liable to the subscriber or enrollee for costs and attorney's fees incurred by the subscriber or enrollee in defending the legal action.
(c) A participating provider shall not be liable to the subscriber or enrollee for costs and attorney's fees described in subsection (b) if the participating provider can demonstrate a reasonable basis for believing at the time the legal action was brought and while the legal action was maintained that the health maintenance organization did not owe the sums the participating provider sought to collect from the subscriber or enrollee.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.26.



CHAPTER 16. PROTECTION AGAINST RECEIVERSHIP; CONTINUATION OF BENEFITS

IC 27-13-16-1
Plan for receivership
Sec. 1. The commissioner shall require a health maintenance organization to have a plan for handling receivership that allows for the continuation of benefits after the date of receivership:
(1) for the duration of the contract period for which premiums have been paid; or
(2) if an enrollee is hospitalized on the date of receivership for the longer of:
(A) the period ending when the enrollee is discharged from hospitalization; or
(B) the duration of the contract period for which premiums have been paid.
As added by P.L.26-1994, SEC.25. Amended by P.L.83-2003, SEC.1.

IC 27-13-16-2
Requirements of commissioner to ensure continuation of benefits
Sec. 2. (a) In considering the plan prepared by a health maintenance organization under section 1 of this chapter, the commissioner may require one (1) or more of the following:
(1) Insurance to cover the expenses to be paid for continued benefits after receivership.
(2) Receivership reserves.
(3) Any other arrangements to ensure that benefits are continued as required by section 1 of this chapter.
(b) However, the commissioner may not require provisions in contracts between the health maintenance organization and participating providers that obligate a provider to provide services after the organization enters receivership.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-3
Termination of continuation of benefits
Sec. 3. The continuation of benefits required under section 1 of this chapter shall terminate on the date that an enrollee obtains coverage under IC 27-13-18.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-4
Eligibility for Indiana comprehensive health insurance policy
Sec. 4. If an enrollee is hospitalized continuously from the date of receivership through the last date of the enrollee's continuation of benefits under section 1 of this chapter, the enrollee shall be eligible for an Indiana comprehensive health insurance policy under IC 27-8-10. Notwithstanding any provision of IC 27-8-10, the policy may not contain preexisting condition exclusions with respect to the

condition for which the enrollee was hospitalized. The enrollee shall become eligible for coverage effective on the first day after the enrollee's continuation of benefits ends.
As added by P.L.26-1994, SEC.25.

IC 27-13-16-5
Rules for governing plan
Sec. 5. The commissioner may adopt rules governing a health maintenance organization's plan for covering all outstanding claims during the first sixty (60) days that the health maintenance organization enters receivership. These rules may govern at least the following:
(1) Letters of guarantee from a parent company.
(2) Conversion policies.
(3) Insolvency insurance policies.
(4) Additional deposits.
As added by P.L.26-1994, SEC.25.



CHAPTER 17. PROTECTION AGAINST INSOLVENCY; NOTICE OF TERMINATION

IC 27-13-17-1
Notice requirements before termination of agreement by provider
Sec. 1. An agreement between a provider and a health maintenance organization under which the provider agrees to provide health care services must require the provider to give the organization at least sixty (60) days advance notice before terminating the agreement unless the provider or the group of providers provide thirty percent (30%) or more of the health maintenance organization services, in which case the provider must give at least one hundred twenty (120) days advance notice.
As added by P.L.26-1994, SEC.25.



CHAPTER 18. ENROLLMENT PERIOD IN EVENT OF RECEIVERSHIP

IC 27-13-18-1
Offer of coverage required; allocation of contracts
Sec. 1. (a) In the event of receivership of a health maintenance organization, the commissioner may order all other carriers that participated in the enrollment process of the group covered by the organization in receivership at the last regular enrollment period of the group to offer the enrollees of the organization in receivership an enrollment period of thirty (30) days beginning on the date of receivership.
(b) Each carrier referred to in subsection (a) shall offer the enrollees of the health maintenance organization in receivership:
(1) the same coverage;
(2) under the same terms; and
(3) at the same rates;
as the carrier had offered at the last regular enrollment period of the group. The coverage required under this chapter shall begin on the date of receivership and end on the date the contract period would have ended had the health maintenance organization not gone into receivership.
(c) If there is no carrier referred to in subsection (a), or the commissioner determines that there is no carrier referred to in subsection (a) that has adequate or accessible resources, the commissioner shall equitably allocate the:
(1) group contracts of the health maintenance organization in receivership; and
(2) individual contracts of the health maintenance organization in receivership belonging to enrollees who are unable to obtain other coverage;
among all health maintenance organizations operating within a portion of the service area of the health maintenance organization in receivership. The commissioner shall not allocate individual contracts to a health maintenance organization that does not offer direct individual enrollment.
(d) A health maintenance organization to which the commissioner allocates a group contract under subsection (c)(1) shall offer to the group existing coverage that is most similar to the group's coverage with the health maintenance organization in receivership, at rates consistent with the successor health maintenance organization's existing rating methodology.
(e) A health maintenance organization to which the commissioner allocates individual contracts under subsection (c)(2) shall offer to the enrollee existing individual or conversion coverage that is most similar to the enrollee's coverage with the health maintenance organization in receivership, at rates consistent with the successor health maintenance organization's existing rating methodology.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.27.
IC 27-13-18-2
Failing to provide for continuation of benefits; assessments of health maintenance organizations; tax credits or premium adjustments
Sec. 2. (a) If for any reason the plan of the health maintenance organization under IC 27-13-16 does not provide for continuation of benefits as required by IC 27-13-16-1, the liquidator shall assess, or cause to be assessed, each licensed health maintenance organization doing business in Indiana. The amount that each licensed health maintenance organization is assessed must be based on the ratio of the amount of all subscriber premiums received by the health maintenance organization for contracts issued in Indiana for the previous calendar year to the amount of the total subscriber premiums received by all licensed health maintenance organizations for contracts issued in Indiana for the previous calendar year.
(b) The total assessments of health maintenance organizations under subsection (a) must equal an amount sufficient to provide for continuation of benefits as required by IC 27-13-16-1 to enrollees covered under contracts issued by the health maintenance organization to subscribers located in Indiana, and to pay administrative expenses.
(c) The total amount of all assessments to be paid by a health maintenance organization in any one (1) calendar year may not exceed one percent (1%) of the premiums received by the health maintenance organization from business in Indiana during the calendar year preceding the assessment.
(d) If the total amount of all assessments in any one (1) calendar year does not provide an amount sufficient to meet the requirements of subsection (a), additional funds must be assessed in succeeding calendar years.
(e) Health maintenance organizations that, during any preceding calendar year, have paid one (1) or more assessments levied under this section may either:
(1) take as a credit against adjusted gross income taxes or similar taxes upon revenue or income of health maintenance organizations that may be imposed by Indiana up to twenty percent (20%) of any assessment described in this section for each calendar year following the year in which those assessments were paid until the aggregate of those assessments have been offset; or
(2) include in the premiums charged for coverage to which this article applies amounts sufficient to recoup a sum equal to the amounts paid in assessments as long as the premiums are not excessive by virtue of including an amount reasonably calculated to recoup assessments paid by the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.192-2002(ss), SEC.170.



CHAPTER 19. REPLACEMENT COVERAGE IN EVENT OF RECEIVERSHIP

IC 27-13-19-1
"Discontinuance" defined
Sec. 1. As used in this chapter, "discontinuance" means the termination of the contract between a group contract holder and a health maintenance organization due to the receivership of the health maintenance organization. The term does not refer to the termination of an individual contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-19-2
Replacement coverage; challenge of enrollee
Sec. 2. (a) A carrier that provides replacement coverage with respect to group health care services after the discontinuance of the prior health maintenance organization contract or policy providing health care services must, immediately upon beginning to provide the replacement coverage, cover all enrollees who were covered under the previous health maintenance organization contract or policy on the date of discontinuance.
(b) A carrier that provides replacement coverage under this section may challenge whether an individual designated as an enrollee under the previous health maintenance organization contract qualified as an enrollee under the previous health maintenance organization contract.
As added by P.L.26-1994, SEC.25.

IC 27-13-19-3
Provisions reducing or excluding benefits
Sec. 3. (a) Except as provided in subsection (b), a provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to the benefits preexisted the effective date of the succeeding carrier's contract may not be applied with respect to those enrollees who were covered under the prior carrier's contract or policy on the date of discontinuance.
(b) A provision in a succeeding carrier's contract of replacement coverage may operate to reduce or exclude benefits on the basis of a preexisting condition to the extent that the prior carrier's contract or policy would have required that benefits for the condition be reduced or excluded.
As added by P.L.26-1994, SEC.25.



CHAPTER 20. FILING REQUIREMENTS

IC 27-13-20-1
Rates; approval
Sec. 1. The rates to be used by a health maintenance organization, including the actuarial assumptions underlying those rates, must be filed with the commissioner for approval and:
(1) must be established in accordance with actuarial principles for various categories of enrollees and, in the case of a group contract, shall not be individually determined based on the status of an enrollee's health;
(2) must be developed by an actuary or other qualified person acceptable to the commissioner; and
(3) may not be excessive, inadequate, or unfairly discriminatory.
As added by P.L.26-1994, SEC.25.

IC 27-13-20-2
Approval of documents by commissioner
Sec. 2. (a) Except as provided in subsection (b), a document submitted to the commissioner under this chapter is deemed approved when one (1) of the following conditions is met:
(1) The health maintenance organization receives a written communication of approval from the commissioner.
(2) Thirty (30) days pass after the commissioner receives the document.
(b) A document is not deemed approved under subsection (a)(2) if, within thirty (30) days after the commissioner receives the document, or within any period of extension granted by the commissioner, the commissioner deposits in the United States mail addressed to the health maintenance organization a written communication to the contrary. Not more than thirty (30) days after receiving the written communication from the commissioner, the health maintenance organization may request a hearing. If, not more than thirty (30) days after receiving the communication from the commissioner, the health maintenance organization requests a hearing, the commissioner shall hold a hearing upon not less than ten (10) days notice to the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 21. INSURANCE PRODUCERS OF HEALTH MAINTENANCE ORGANIZATIONS AND LIMITED SERVICE HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-21-1
Licensing of insurance producer
Sec. 1. To qualify to represent a health maintenance organization or a limited service health maintenance organization, an insurance producer shall be licensed with an accident and health or sickness qualification under IC 27-1-15.6-7.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.18; P.L.178-2003, SEC.86.



CHAPTER 22. POWERS OF INSURERS AND HOSPITAL CORPORATIONS

IC 27-13-22-1
Operation of health maintenance organization by insurer or hospital
Sec. 1. (a) A licensed insurer or a hospital authorized to conduct business in Indiana may, through a subsidiary or an affiliate, organize and operate a health maintenance organization under this article.
(b) This section does not apply to a health maintenance organization granted a certificate of authority under this article before July 1, 2001.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.28.

IC 27-13-22-2
Joint organization or operation as health maintenance organization
Sec. 2. Notwithstanding any other law:
(1) insurers;
(2) hospitals; or
(3) subsidiaries or affiliates of entities referred to in subdivisions (1) and (2);
may jointly organize and operate a health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-3
Business of insurance including health care maintenance organizations
Sec. 3. For the purposes of IC 27-1-2-2, the business of insurance includes the providing of health care services by a health care maintenance organization owned or operated by an insurer or a subsidiary of an insurer.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-4
Contracting with health maintenance organizations to provide insurance coverage
Sec. 4. An insurer or a hospital may contract with a health maintenance organization to provide to the health maintenance organization:
(1) insurance coverage or similar protection against the cost of health care services provided through the health maintenance organization; or
(2) insurance coverage in the event of the failure of the health maintenance organization to meet its obligations to enrollees or providers.
As added by P.L.26-1994, SEC.25.

IC 27-13-22-5 Benefit payments to health maintenance organization; contract provisions
Sec. 5. Under a contract between an insurer or a hospital and a health maintenance organization under section 4 of this chapter, the insurer or hospital may make benefit payments to the health maintenance organization for health care services for which the health maintenance organization is liable.
As added by P.L.26-1994, SEC.25.



CHAPTER 23. EXAMINATIONS

IC 27-13-23-1
Health maintenance organization examination
Sec. 1. The commissioner may make an examination of a health maintenance organization whenever necessary for the protection of the interests of the citizens of Indiana. However, an examination of a health maintenance organization domiciled in Indiana must be conducted at least once every three (3) years.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-2
Quality management program examination
Sec. 2. The commissioner may make an examination concerning the quality management program of a health maintenance organization whenever necessary for the protection of the citizens of Indiana. However, an examination of the quality management program of a health maintenance organization domiciled in Indiana must be conducted at least once every three (3) years.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-3
Availability of books and records
Sec. 3. Each health maintenance organization that is subject to an examination under this chapter shall make its books and records, and the books and records in its custody or control, available for examination and otherwise facilitate the completion of the examination.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-4
Officers and agents; oaths and examination by commissioner
Sec. 4. When conducting an examination of a health maintenance organization, the commissioner:
(1) may administer oaths to; and
(2) examine;
the officers and agents of the health maintenance organization concerning the business of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-5
Expenses of examination
Sec. 5. The expenses incurred by the commissioner in conducting an examination under this chapter must be paid by the health maintenance organization being examined.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-6
Health maintenance organizations outside Indiana; reports of

other insurance commissioners
Sec. 6. Instead of conducting an examination of a health maintenance organization that is not domiciled in Indiana, the commissioner may accept the report of an examination made by the insurance commissioner of another state if the other state is accredited by the National Association of Insurance Commissioners.
As added by P.L.26-1994, SEC.25.

IC 27-13-23-7
Annual review of HEDIS data
Sec. 7. (a) Beginning July 1, 1999, the commissioner shall review each health maintenance organization's Health Plan Employer Data and Information Set (HEDIS) data on an annual basis.
(b) The commissioner may contract with an appropriate entity to conduct the reviews required under this section.
As added by P.L.69-1998, SEC.9.

IC 27-13-23-8
Filing examination reports of other states
Sec. 8. A health maintenance organization shall file a copy of any examination report filed by the insurance commissioner of another state during the preceding calendar year with the annual statement required under IC 27-13-8-1.
As added by P.L.203-2001, SEC.29.



CHAPTER 24. SUSPENSION, REVOCATION, OR DENIAL OF CERTIFICATE OF AUTHORITY

IC 27-13-24-1
Grounds for suspension or revocation
Sec. 1. (a) The commissioner may suspend or revoke a certificate of authority issued under this article or deny an application submitted under this article if the commissioner finds that any of the following conditions exists:
(1) The health maintenance organization is operating:
(A) significantly in contravention of its basic organizational document; or
(B) in a manner contrary to that described in any other information submitted under IC 27-13-2;
unless amendments to the basic organizational document or other submissions that are consistent with the operations of the organization have been filed with and approved by the commissioner.
(2) The health maintenance organization:
(A) issues an evidence of coverage;
(B) enters into a contract with a participating provider; or
(C) uses a schedule of charges for health care services;
that does not comply with the requirements of IC 27-13-7, IC 27-13-15, and IC 27-13-20.
(3) The health maintenance organization does not provide or arrange for basic health care services.
(4) The commissioner determines that the health maintenance organization is unable to fulfill its obligations to furnish health care coverage.
(5) The health maintenance organization is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.
(6) The health maintenance organization has failed to correct, within the time prescribed by section 2 of this chapter, any deficiency occurring due to the impairment of the prescribed minimum net worth of the health maintenance organization.
(7) The health maintenance organization has failed to implement the grievance procedures required by IC 27-13-10 in a reasonable manner to resolve valid complaints.
(8) The health maintenance organization or any person acting on behalf of the organization has intentionally advertised or merchandised the services of the organization in an untrue, a misrepresentative, a misleading, a deceptive, or an unfair manner.
(9) The continued operation of the health maintenance organization would be hazardous to the enrollees of the organization.
(10) The health maintenance organization fails to comply with the requirements provided under IC 27-13-36 through

IC 27-13-40.
(11) The health maintenance organization has otherwise failed substantially to comply with this article.
(b) The commissioner, in a proceeding under IC 4-21.5-3-8, may impose a civil penalty of not more than twenty-five thousand dollars ($25,000) against a health maintenance organization for each cause listed in subsection (a). The civil penalties may not exceed one hundred thousand dollars ($100,000) for any one (1) health maintenance organization in one (1) calendar year. The penalty may be imposed in addition to or instead of a suspension or revocation of the certificate of authority of the health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.69-1998, SEC.10.

IC 27-13-24-2
Deficient net worth
Sec. 2. (a) If the commissioner finds that the net worth maintained by a health maintenance organization subject to this article is less than the minimum net worth required by IC 27-13-12, the commissioner shall:
(1) give written notice to the health maintenance organization of the amount of the deficiency; and
(2) require the health maintenance organization to:
(A) file with the commissioner a plan for correction of the deficiency that is acceptable to the commissioner; and
(B) correct the deficiency within a reasonable time, not to exceed sixty (60) days, unless an extension of time, not to exceed an additional sixty (60) days, is granted by the commissioner.
(b) A deficiency described in subsection (a) is an impairment, and the failure of a health maintenance organization to correct the impairment in the time prescribed by the commissioner under subsection (a) is grounds for:
(1) the suspension or revocation of the certificate of authority of the organization; or
(2) placing the health maintenance organization in rehabilitation or liquidation.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-3
Procedures; written order; revised application; hearing
Sec. 3. (a) The commissioner may:
(1) suspend or revoke a certificate of authority;
(2) deny an application for a certificate of authority; or
(3) impose an administrative penalty;
under this article only after complying with this section.
(b) The commissioner may:
(1) suspend or revoke a certificate of authority;
(2) deny an application for a certificate of authority; or
(3) impose an administrative penalty; under this section by written order that shall be sent to the health maintenance organization or applicant by certified or registered mail. In the case of an application for a certificate of authority, the written order must be sent within one hundred twenty (120) days after the submission of a completed application. Failure by the commissioner to issue an order within the one hundred twenty (120) day period constitutes approval of the application for a certificate of authority. The written order must state the grounds, charges, or conduct on which the suspension, revocation, denial, or administrative penalty is based. The health maintenance organization or applicant may in writing request a hearing within thirty (30) days after the date of the mailing of the order. If a written request is not made, the order is final upon expiration of the thirty (30) days.
(c) If an order is issued under subsection (b) denying an application for a certificate of authority, the applicant may initiate the following procedure:
(1) The applicant may submit to the commissioner a revised application or any other information or material addressing the reasons the commissioner denied the application. A revised application and other information submitted to the commissioner under this subdivision must be submitted within thirty (30) days after receiving the order, unless the applicant requests an extension of time from the commissioner, who may not unreasonably deny the request.
(2) Upon receiving an applicant's revised application or other information or materials as described in subdivision (1), the commissioner shall promptly review the materials regardless of whether the applicant has requested a hearing under subsection (b).
(3) An applicant's submission of a revised application or other information or materials is considered to correct and resolve the reasons for denying the original application for a certificate of authority. The application or revised application is considered to be approved unless the commissioner notifies the applicant in writing by certified or registered mail, within fifteen (15) business days after the date the submission under subdivision (1) is made, that the application or revised application is not approved. A written notification under this subdivision must state in detail the reasons for continuing to deny the application or the revised application.
(d) If the health maintenance organization or applicant requests a hearing under this chapter, the commissioner shall issue a written notice of hearing and send the notice to the health maintenance organization or applicant by certified or registered mail. The notice must contain a specific date and time for the hearing, which may not be less than twenty (20) days or more than sixty (60) days after the mailing of the notice of hearing.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.8.
IC 27-13-24-4
Action by commissioner after hearing
Sec. 4. (a) After a hearing, or upon failure of the health maintenance organization or applicant to appear at the hearing, the commissioner shall:
(1) take whatever action the commissioner finds necessary and appropriate based on written findings; and
(2) mail the decision to the health maintenance organization or applicant.
(b) The action of the commissioner under this chapter is subject to review under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-5
Application of IC 4-21.5
Sec. 5. IC 4-21.5 applies to proceedings under this chapter to the extent IC 4-21.5 does not conflict with any section of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-6
Prohibited activity during suspension
Sec. 6. A health maintenance organization whose certificate of authority is suspended may not, during the period of suspension:
(1) enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees; or
(2) engage in any advertising or solicitation.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-7
Conclusion of affairs following revocation of certificate of authority
Sec. 7. (a) A health maintenance organization whose certificate of authority is revoked:
(1) shall proceed, immediately following the effective date of the order of revocation, to wind up the affairs of the organization; and
(2) may not conduct further business, except as essential to the orderly conclusion of the affairs of the organization.
(b) After the certificate of authority of a health maintenance organization is revoked, the health maintenance organization may not engage in further advertising or solicitation.
(c) Notwithstanding subsection (a), the commissioner may, by written order, permit further operation of a health maintenance organization after the certificate of authority of the organization is revoked if the commissioner finds the further operation of the organization to be in the best interest of enrollees.
As added by P.L.26-1994, SEC.25.

IC 27-13-24-8
Prohibited activities before hearing      Sec. 8. If the commissioner issues an order under section 3(b)(1) of this chapter and the health maintenance organization requests a hearing under section 3(d) of this chapter within the time period specified, the health maintenance organization may not:
(1) enroll any additional enrollees, except newborn children or other newly acquired dependents of existing enrollees; or
(2) engage in any advertising or solicitation;
until the commissioner takes action under section 4 of this chapter.
As added by P.L.26-1994, SEC.25. Amended by P.L.195-1996, SEC.9.



CHAPTER 25. REHABILITATION OR LIQUIDATION OF HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-25-1
Rehabilitation or liquidation as an insurance company; applicability of IC 27-9
Sec. 1. The rehabilitation or liquidation of a health maintenance organization:
(1) shall be considered to be the rehabilitation or liquidation of an insurance company; and
(2) shall be conducted under IC 27-9.
As added by P.L.26-1994, SEC.25.

IC 27-13-25-2
Appointment of commissioner as rehabilitator or liquidator; grounds
Sec. 2. The commissioner may apply for an order appointing the commissioner as rehabilitator or liquidator to rehabilitate or liquidate a health maintenance organization:
(1) upon at least one (1) of the grounds set forth in IC 27-9-3-1 or IC 27-9-3-6; or
(2) when, in the commissioner's opinion, the continued operation of the health maintenance organization would be hazardous to the enrollees of the organization or the people of Indiana.
As added by P.L.26-1994, SEC.25.

IC 27-13-25-3
Claims against health maintenance organization
Sec. 3. (a) In the liquidation of a health maintenance organization, the claims against the health maintenance organization by enrollees, beneficiaries, and providers qualify as class 3 claims under IC 27-9-3-40(3).
(b) If an enrollee is liable to a provider for services provided under and covered by a health maintenance organization, that liability has the status of an enrollee claim in the liquidation of a health maintenance organization. If the health maintenance organization in liquidation pays the provider the amount of a claim under this subsection, then the claim of the enrollee is extinguished.
As added by P.L.26-1994, SEC.25.



CHAPTER 26. SUMMARY OF ORDERS AND SUPERVISION

IC 27-13-26-1
Hazardous financial condition; corrective action ordered by commissioner
Sec. 1. (a) If the commissioner determines that:
(1) the financial condition of a health maintenance organization is such that the continued operation of the organization might be hazardous to:
(A) the subscribers, enrollees, or creditors of the organization; or
(B) the general public; or
(2) the organization has violated any provision of this article;
the commissioner may, after notice and hearing, order the health maintenance organization to take action reasonably necessary to rectify the condition or violation.
(b) An order of the commissioner under subsection (a) may require a health maintenance organization to do one (1) or more of the following:
(1) Reduce the total amount of present and potential liability for benefits by reinsurance or another method acceptable to the commissioner.
(2) Reduce the volume of new business being accepted.
(3) Reduce expenses by specified methods.
(4) Suspend or limit the writing of new business for a period of time.
(5) Increase the capital and surplus of the health maintenance organization by contribution.
(6) Take other steps the commissioner considers appropriate under the circumstances.
(c) The commissioner's order under this section may require items in addition to those set forth in subsection (b).
As added by P.L.26-1994, SEC.25.

IC 27-13-26-2
Violation of article
Sec. 2. For purposes of section 1(a)(2) of this chapter, the violation by a health maintenance organization of any Indiana law to which the health maintenance organization is subject is considered a violation of this article.
As added by P.L.26-1994, SEC.25.

IC 27-13-26-3
Adoption of rules; uniform standards set by commissioner
Sec. 3. (a) The commissioner may adopt rules under IC 4-22-2 to do the following:
(1) Set uniform standards and criteria to produce an early warning that the continued operation of a health maintenance organization might be hazardous to the subscribers, enrollees,

or creditors of the organization or to the general public.
(2) Set standards for evaluating the financial condition of a health maintenance organization.
(b) The standards set under subsection (a)(2) must be consistent with the purposes expressed in section 1 of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-26-4
Remedies and measures
Sec. 4. The remedies and measures available to the commissioner under this chapter are in addition to and not in place of the remedies and measures available to the commissioner under IC 27-9.
As added by P.L.26-1994, SEC.25.



CHAPTER 27. FEES

IC 27-13-27-1
Filing fees
Sec. 1. Each health maintenance organization subject to this article shall pay to the commissioner the following fees:
(1) Three hundred fifty dollars ($350) for filing:
(A) an application for a certificate of authority; or
(B) an application for an amendment to a certificate of authority.
(2) Fifty dollars ($50) for filing each annual report.
As added by P.L.26-1994, SEC.25.

IC 27-13-27-2
Fees required by IC 27-1-3-15
Sec. 2. In addition to the fees required by section 1 of this chapter, a health maintenance organization subject to this article must pay the fees required by IC 27-1-3-15. For purposes of IC 27-1-3-15, a contract between a health maintenance organization and a subscriber or enrollee and an evidence of coverage shall constitute a single policy.
As added by P.L.26-1994, SEC.25.



CHAPTER 28. PENALTIES AND ENFORCEMENT

IC 27-13-28-1
Augmentation of penalty; damages suffered by enrollees or other members of the public
Sec. 1. The commissioner may augment a penalty imposed under IC 27-13-24-1(b) by an amount equal to the sum that the commissioner calculates to be the damages suffered by enrollees or other members of the public. The commissioner may direct that any penalty imposed under this section be paid to the enrollees or other members of the public damaged by the health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-2
Conference to determine violations
Sec. 2. If the commissioner has cause to believe that a violation of this article by a health maintenance organization has occurred or is threatened, the commissioner may give notice to:
(1) the health maintenance organization; and
(2) the other persons who appear to be involved in the suspected violation;
to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to determine the facts relating to the suspected violation and, if a violation has occurred or is threatened, to determine an adequate and effective means of correcting or preventing the violation.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-3
Procedural requirements
Sec. 3. Proceedings under section 2 of this chapter are not governed by any formal procedural requirements and may be conducted in a manner the commissioner considers appropriate under the circumstances. However, a conference under section 2 of this chapter may not result in a rule or an order until the requirements of section 2 of this chapter are satisfied, unless the health maintenance organization consents to the rule or order.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-4
Cease and desist orders
Sec. 4. (a) The commissioner may issue an order directing:
(1) a health maintenance organization; or
(2) a representative of a health maintenance organization;
to cease and desist from engaging in any act or practice that violates this article.
(b) Within ten (10) days after a cease and desist order is served under subsection (a), the health maintenance organization or its

representative may request a hearing on the question of whether acts or practices in violation of this article have occurred. The hearing must be conducted under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-5
Injunctive or other relief
Sec. 5. In the case of a violation of this article, if the commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued under section 4 of this chapter, the commissioner may institute a proceeding to obtain injunctive relief or other appropriate relief in the Marion County circuit court.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-6
Failure to comply with net worth requirements; continued operation
Sec. 6. Notwithstanding any other provision of this article, if a health maintenance organization fails to comply with the net worth requirement of this article, the commissioner may take appropriate action to assure that the continued operation of the health maintenance organization will not be hazardous to the enrollees of the organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-28-7
Investigations on behalf of enrollees or providers not precluded
Sec. 7. This article does not preclude the department from investigating complaints, grievances, or appeals on behalf of enrollees or providers.
As added by P.L.69-1998, SEC.11.



CHAPTER 29. STATUTORY CONSTRUCTION AND RELATIONSHIP TO OTHER LAWS

IC 27-13-29-1
Applicability of provisions
Sec. 1. (a) Except as provided in subsection (b) or as otherwise provided in this article or IC 27:
(1) IC 27; and
(2) the provisions of IC 16 regulating hospitals;
do not apply to any health maintenance organization or limited service health maintenance organization (as defined in IC 27-13-34-4) that is granted a certificate of authority under this article. However, this section does not apply to an insurer or a hospital that is licensed under Indiana law, except with respect to the health maintenance organization activities of the hospital or insurer that are authorized and regulated under this article.
(b) Every:
(1) health maintenance organization; and
(2) limited service health maintenance organization (as defined in IC 27-13-34-4);
authorized to do business in Indiana is subject to IC 27-4-1 relating to unfair methods of competition and unfair or deceptive acts or practices to the extent that IC 27-4-1 does not conflict with this article. If a provision in IC 27-4-1 conflicts with this article, this article governs and controls.
As added by P.L.26-1994, SEC.25. Amended by P.L.255-1995, SEC.14; P.L.91-1998, SEC.23.



CHAPTER 30. FILINGS AND REPORTS AS PUBLIC DOCUMENTS

IC 27-13-30-1
Public records; exemptions; annual financial statement
Sec. 1. (a) All applications, filings, and reports required under this article shall be treated as public records under IC 5-14-3, except those that are:
(1) trade secrets; or
(2) privileged or confidential:
(A) quality management information; or
(B) commercial or financial information.
(b) An annual financial statement required under IC 27-13-8 is not exempt from treatment as a public document under subsection (a)(2)(B).
As added by P.L.26-1994, SEC.25.



CHAPTER 31. CONFIDENTIALITY OF MEDICAL INFORMATION AND LIMITATION OF LIABILITY

IC 27-13-31-1
Information treated as confidential; exceptions; privilege against disclosure
Sec. 1. (a) Notwithstanding IC 27-13-30, any information:
(1) that pertains to the diagnosis, treatment, or health of any enrollee of a health maintenance organization or limited service health maintenance organization; and
(2) that is obtained from:
(A) the enrollee; or
(B) any provider;
by any health maintenance organization or limited service health maintenance organization;
is confidential and may not be disclosed to any person, except under the circumstances set forth in subsection (b).
(b) Information described in subsection (a) may be disclosed:
(1) to the extent necessary to carry out this article;
(2) upon the express consent of the enrollee;
(3) under a statute or court order for the production of evidence or the discovery of evidence; or
(4) in the event of a claim or litigation between:
(A) the enrollee; and
(B) the health maintenance organization or limited service health maintenance organization;
in which the data or information is pertinent.
(c) A health maintenance organization or limited service health maintenance organization is entitled to claim any statutory privilege against the disclosure of information described in subsection (a) that the provider who furnished the information to the health maintenance organization or limited service health maintenance organization is entitled to claim.
As added by P.L.26-1994, SEC.25.

IC 27-13-31-2
Liability limitations
Sec. 2. (a) As used in this section, "in good faith and without malice" when used to describe an action taken or a decision or recommendation made means that:
(1) a reasonable effort has been taken to obtain the facts of the matter;
(2) a reasonable belief exists that the action, decision, or recommendation is warranted by the facts known; and
(3) if the action is described in IC 34-30-15-7, the action is made in compliance with IC 34-30-15-7.
(b) As used in this section, "health care review committee" means a peer review committee under IC 34-6-2-99 (or IC 34-4-12.6-1(c) before its repeal).     (c) In all actions to which this section applies, good faith shall be presumed and malice shall be required to be proven by the person aggrieved.
(d) A person who, in good faith and without malice:
(1) takes any action or makes a decision or recommendation as a member, an agent, or an employee of a health care review committee; or
(2) furnishes any record, information, or assistance to a health care review committee;
is not subject to liability for damages in any legal action in consequence of that action.
(e) Neither:
(1) the health maintenance organization or limited service health maintenance organization that established the health care review committee; or
(2) the officers, directors, employees, or agents of the health maintenance organization or limited service health maintenance organization;
are liable for damages in any civil action for the activities of a person who, in good faith and without malice, takes any action or makes a decision or recommendation as a member, an agent, or an employee of a health care review committee, or furnishes any record, information, or assistance to a health care review committee.
(f) This section does not relieve any person of liability arising from treatment of a patient or an enrollee, or from a determination of the reimbursement to be provided under the terms of an insurance policy, a health maintenance organization contract, or another benefit program providing payment, reimbursement, or indemnification for health care costs based on the appropriateness of health care services delivered to an enrollee.
(g) A health care review committee shall comply with IC 34-6-2-99.
As added by P.L.26-1994, SEC.25. Amended by P.L.261-1995, SEC.1; P.L.1-1998, SEC.155.

IC 27-13-31-3
Information and records subject to subpoena or discovery
Sec. 3. (a) Notwithstanding IC 27-13-30, the information considered by a health care review committee and the record of the actions and proceedings of the committee are confidential for purposes of IC 5-14-3-4 and not subject to subpoena or order to produce, except:
(1) in proceedings before the appropriate state licensing or certifying agency; and
(2) in an appeal, if permitted, from the finding or recommendation of the health care review committee.
(b) If information considered by a health care review committee or records of the actions and proceedings of a health care review committee are used under subsection (a) by a state licensing or certifying agency or in an appeal, the information or records:         (1) shall be kept confidential; and
(2) are subject to the same provisions concerning discovery and use in legal actions as are the original information and records in the possession and control of a health care review committee.
As added by P.L.26-1994, SEC.25.

IC 27-13-31-4
Quality management program; access to records
Sec. 4. To fulfill its obligations under IC 27-13-6 concerning the quality management program of the organization, a health maintenance organization is entitled to access to treatment records and other information pertaining to the diagnosis, treatment, and health status of any enrollee during the period of time the enrollee is covered by the health maintenance organization.
As added by P.L.26-1994, SEC.25.



CHAPTER 32. TRANSFERS OF OWNERSHIP

IC 27-13-32-1
Acquisition of control of health maintenance organization or limited service health maintenance organization
Sec. 1. (a) This section does not apply to a health maintenance organization or a limited service health maintenance organization that is a foreign corporation.
(b) As used in this section, "foreign corporation" means a corporation organized or reorganized under the law of a state or jurisdiction other than Indiana.
(c) A person may not acquire control, as that term is defined in IC 27-1-23-1, of a health maintenance organization or a limited service health maintenance organization unless:
(1) that person complies with the requirements of IC 27-1-23-2; and
(2) the acquisition is approved by the commissioner under the procedure set forth in IC 27-1-23-2.
As added by P.L.26-1994, SEC.25. Amended by P.L.185-1996, SEC.17; P.L.203-2001, SEC.30.



CHAPTER 32.5. VOLUNTARY DISSOLUTION

IC 27-13-32.5-1
Notice; filing articles of dissolution
Sec. 1. Upon authorization of voluntary dissolution by the board of directors and any shareholders entitled to vote in respect of the voluntary dissolution, the board of directors shall:
(1) cause a notice that the health maintenance organization is about to be dissolved to be published at least once in a newspaper of general circulation, printed and published in the English language, in the county in which the principal office of the health maintenance organization is located, and at least once in a newspaper of general circulation, printed and published in the English language in the city of Indianapolis, Marion County, Indiana;
(2) cause a copy of the publication under subdivision (1) to be mailed to each subscriber;
(3) file a copy of the publication under subdivision (1) with the department;
(4) file a certified copy of the articles of dissolution with the department; and
(5) present to the department the certificate of authority issued or renewed under IC 27-13-3-1 for cancellation.
The department shall file the certified copy of the articles of dissolution, cancel the certificate of authority, endorse the cancellation on the certificate, and return the canceled certificate of authority to the health maintenance organization or its representatives.
As added by P.L.203-2001, SEC.31.

IC 27-13-32.5-2
Effect on rights of enrollees
Sec. 2. The dissolution of a health maintenance organization under this chapter does not alter the rights of an enrollee under IC 27-13-7-13.
As added by P.L.203-2001, SEC.31.



CHAPTER 33. COORDINATION OF BENEFITS

IC 27-13-33-1
Coordination of benefits provision; purpose
Sec. 1. Health maintenance organizations may adopt a coordination of benefits provision to:
(1) avoid overinsurance; and
(2) provide for the orderly payment of a claim when a person is covered by two (2) or more group health insurance or health care plans.
As added by P.L.26-1994, SEC.25.

IC 27-13-33-2
Provision consistent with 760 IAC 1-38.1
Sec. 2. If a health maintenance organization adopts a coordination of benefits provision, the provision must be consistent with the coordination of benefits provisions of 760 IAC 1-38.1 as it may be amended or replaced from time to time.
As added by P.L.26-1994, SEC.25.



CHAPTER 34. LIMITED SERVICE HEALTH MAINTENANCE ORGANIZATIONS

IC 27-13-34-1
"Enrollee" defined
Sec. 1. (a) As used in this chapter, "enrollee" means an individual who is entitled to limited health services under a contract with an entity authorized to provide or arrange for limited health services under this chapter.
(b) The term includes the dependent of an individual described in subsection (a).
As added by P.L.26-1994, SEC.25.

IC 27-13-34-2
"Evidence of coverage" defined
Sec. 2. As used in this chapter, "evidence of coverage" means the certificate, agreement, or contract issued under section 13 of this chapter setting forth the coverage to which an enrollee is entitled.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-3
"Limited health services" defined
Sec. 3. (a) As used in this chapter, "limited health services" refers to:
(1) dental care services;
(2) vision care services;
(3) mental health services;
(4) substance abuse services;
(5) pharmaceutical services;
(6) podiatric care services; and
(7) other services that the commissioner determines to be limited health services.
(b) The term does not include hospital or emergency services, except as those services are provided incident to a limited health service.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-4
"Limited service health maintenance organization" defined
Sec. 4. (a) As used in this chapter, "limited service health maintenance organization" means a corporation, partnership, limited liability company, or other entity that undertakes to provide or arrange a limited health service on a prepayment basis or other basis.
(b) The term does not include a provider or an entity when providing or arranging for the provision of limited health services under a contract with a limited service health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-5 "Provider" defined
Sec. 5. As used in this chapter, "provider" means a physician, a dentist, an optometrist, a health facility, or other person or institution that is licensed or otherwise authorized to deliver or furnish limited health service.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-6
"Subscriber" defined
Sec. 6. As used in this chapter, "subscriber" means a person whose employment status or other status, except for family dependency, is the basis for eligibility for limited health services under a contract with an entity authorized to provide or arrange for limited health services under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-7
Certificate of authority required; foreign entities
Sec. 7. (a) After December 31, 1994, a person, corporation, partnership, limited liability company, or other entity may not operate a limited service health maintenance organization in Indiana without obtaining and maintaining a certificate of authority from the commissioner under this chapter.
(b) A for-profit or nonprofit corporation organized under the laws of another state, other than a foreign corporation defined under IC 27-1-2-3, may obtain a certificate of authority to operate a limited service health maintenance organization in Indiana if the foreign corporation is authorized to do business in Indiana under IC 23-1-49 or IC 23-17-26 and complies with this chapter.
(c) A foreign corporation (as defined in IC 27-1-2-3) may obtain a certificate of authority to operate a limited service health maintenance organization in Indiana if the foreign corporation complies with this chapter.
(d) A foreign or alien limited service health maintenance organization granted a certificate of authority under this chapter has the same but not greater rights and privileges than a domestic limited service health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.203-2001, SEC.32.

IC 27-13-34-8
Application for certificate of authority; requirements
Sec. 8. (a) An application for a certificate of authority to operate a limited service health maintenance organization must be filed with the commissioner on a form prescribed by the commissioner. An application must be verified by an officer or authorized representative of the applicant and must set forth, or be accompanied by, the following:
(1) A copy of the applicant's basic organizational document, such as the articles of incorporation, articles of association,

partnership agreement, trust agreement, articles of organization, or other applicable documents, and all amendments to those documents.
(2) A copy of all bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the internal affairs of the applicant.
(3) A list of the names, addresses, official positions, and biographical information of the individuals who are to be responsible for conducting the affairs and daily operations of the applicant, including the following:
(A) All members of the board of directors, board of trustees, executive committee, or other governing board or committee.
(B) The principal officers.
(C) Any person or entity owning or having the right to acquire at least ten percent (10%) of the voting securities of the applicant.
(D) In the case of a partnership or an association, the partners or members of the partnership or association.
(E) In the case of a limited liability company, the managers or members of the limited liability company.
(4) A statement generally describing the applicant, the facilities and personnel of the applicant, and the limited health service or services that the applicant will offer.
(5) A copy of the form of any contract that has been made or is to be made between the applicant and any providers regarding the provision of limited health services to enrollees.
(6) A copy of the form of any contract that has been made or is to be made between the applicant and any person referred to in subdivision (3).
(7) A copy of the form of any contract that has been made or is to be made between the applicant and any person, corporation, partnership, or other entity for the performance of any functions on behalf of the applicant, including the following:
(A) Marketing.
(B) Administration.
(C) Enrollment.
(D) Investment management.
(E) Subcontracting for the provision of limited health services to enrollees.
(8) A copy of the form of any contract that is to be issued to employers, unions, trustees, or other organizations or individuals, and a copy of any form of evidence of coverage to be issued to subscribers.
(9) Subject to subsection (b), a copy of the most recent financial statements of the applicant, audited by an independent certified public accountant.
(10) A copy of the financial plan of the applicant, including:
(A) a projection of anticipated operating results for at least three (3) years; and             (B) a statement of the sources of working capital and any other sources of funding and provisions for contingencies.
(11) A description of the proposed method of marketing.
(12) A statement acknowledging that all lawful process in any legal action or proceeding against the applicant on a cause of action arising in Indiana is valid if served in accordance with the Indiana Rules of Trial Procedure.
(13) A description of the complaint procedures to be established and maintained under IC 27-13-10.
(14) A description of the quality assessment and utilization review procedures to be used by the applicant.
(15) A description of how the applicant will comply with sections 16 and 17 of this chapter.
(16) The fee for the issuance of a certificate of authority required by section 23 of this chapter.
(17) A written waiver of the applicant's rights under federal bankruptcy laws.
(18) Other information that the commissioner reasonably requires to make the determinations required by this chapter.
(19) If the applicant is not domiciled in Indiana, an executed power of attorney appointing the commissioner, the commissioner's successors in office, and authorized deputies of the commissioner as the true and lawful attorney of the applicant in and for Indiana upon whom all lawful process in any legal action or proceeding against the limited service health maintenance organization on a cause of action arising in Indiana may be served.
(b) If the financial affairs of the parent company of the applicant are audited by independent certified public accountants but those of the applicant are not, an applicant may satisfy the requirement set forth in subsection (a)(9) by including with the application the most recent audited financial statement of the applicant's parent company, certified by an independent certified public accountant, attached to which shall be consolidating financial statements of the applicant, unless the commissioner determines that additional or more recent financial information is required for the proper administration of this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-9
Issuance of certificate of authority; application deficiencies; denial of application
Sec. 9. (a) After receiving an application filed under section 8 of this chapter, the commissioner shall review the application and notify the applicant of any deficiencies in the application.
(b) The commissioner shall issue a certificate of authority to an applicant if the following conditions are met:
(1) The requirements of section 8 of this chapter have been fulfilled.
(2) The individuals responsible for conducting the affairs of the

applicant are competent, trustworthy, possess good reputations, and have had appropriate experience, training, or education.
(3) The applicant is financially responsible and may reasonably be expected to meet its obligations to enrollees and to prospective enrollees. In making this determination, the commissioner may consider:
(A) the financial soundness of the arrangements of the applicant for limited health services;
(B) the adequacy of the applicant's working capital, other sources of funding, and provisions for contingencies;
(C) any agreement for paying the cost of the limited health services or for alternative coverage in the event of insolvency of the limited service health maintenance organization; and
(D) the manner in which the requirements of sections 16 and 17 of this chapter have been fulfilled.
(4) The agreements with providers for the provision of limited health services contain the provisions required by section 15 of this chapter.
(5) Any deficiencies identified by the commissioner have been corrected.
(c) If an application for a certificate of authority is denied, the commissioner shall notify the applicant and shall specify in the notice the reasons for the denial of the application. Within thirty (30) days after receiving the notice, the applicant may request a hearing before the commissioner under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-10
Powers of limited service health maintenance organization
Sec. 10. (a) Subject to subsection (b), the powers of a limited service health maintenance organization include the following:
(1) The purchase, lease, construction, renovation, operation, or maintenance of:
(A) medical facilities that will provide limited health services;
(B) equipment for medical facilities providing limited health services; and
(C) other property reasonably required for the principal office of the limited service health maintenance organization or for purposes necessary in the transaction of the business of the organization.
(2) Engaging in transactions between affiliated entities, including loans and the transfer of responsibility under any or all contracts:
(A) between affiliates; or
(B) between the limited service health maintenance organization and the parent organization of the limited service health maintenance organization.
(3) The furnishing of limited health services through the

following:
(A) Providers.
(B) Provider associations.
(C) Agents for providers who are under contract with or are employed by the limited service health maintenance organization. The contracts with providers, provider associations, or agents for providers may include fee for service, cost plus, capitation, or other payment or risk-sharing agreements.
(4) Contracting with any person for the performance on behalf of the limited service health maintenance organization of certain functions, including:
(A) marketing;
(B) enrollment; and
(C) administration.
(5) Contracting with:
(A) an insurance company licensed in Indiana; or
(B) an authorized reinsurer for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the limited service health maintenance organization.
(6) The offering of point-of-service products for the limited health services for which the limited service health maintenance organization is licensed so long as the limited service health maintenance organization complies with the reinsurance or ratio requirements of IC 27-13-13-8.
(7) The joint marketing of products with:
(A) an insurance company that is licensed in Indiana; or
(B) a health maintenance organization that is authorized to conduct business in Indiana;
if the company that is offering each product is clearly identified.
(8) Providing limited health services at the expense of a self-funded plan.
(b) Nothing in this section qualifies an asset of a prepaid limited health service organization as an admitted asset.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-11
Modification of documents; filing; disapproval
Sec. 11. (a) Before making any material modification of any matter or document furnished under section 8 of this chapter, a limited service health maintenance organization shall file with the commissioner:
(1) a notice of the modification; and
(2) supporting documents that are necessary to fully explain the modification.
(b) If a limited service health maintenance organization desires to add one (1) or more limited health services, it must:
(1) file a notice with the commissioner;
(2) submit the information required by section 8 of this chapter

concerning each limited health service to be added, if that information is different from the information filed with the application of the limited service health maintenance organization; and
(3) demonstrate compliance with sections 16, 17, 18, and 23 of this chapter with respect to each limited health service to be added by the organization.
(c) If the commissioner does not disapprove a filing under subsection (a) or (b) within thirty (30) days after the commissioner receives the filing, or within any period of extension granted by the commissioner, the filing shall be deemed approved.
(d) If a filing under subsection (a) or (b) is disapproved, the commissioner shall:
(1) notify the limited service health maintenance organization of the disapproval of the filing in writing deposited in the United States mail addressed to the limited service health maintenance organization; and
(2) specify the reasons for disapproval of the filing in the notice.
(e) Within thirty (30) days after it receives a notice of disapproval under subsection (d), the limited service health maintenance organization may request a hearing before the commissioner under IC 4-21.5 concerning the disapproval of the filing. If, not more than thirty (30) days after receiving the notice from the commissioner, the limited service health maintenance organization requests a hearing, the commissioner shall hold a hearing upon not less than ten (10) days notice to the limited service health maintenance organization.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-12
Applicable statutes
Sec. 12. A limited service health maintenance organization operated under this chapter is subject to the following:
(1) IC 27-1-36 concerning risk based capital, unless exempted by the commissioner under IC 27-1-36-1.
(2) IC 27-13-8, except for IC 27-13-8-2(a)(6) concerning reports.
(3) IC 27-13-9-3 concerning termination of providers.
(4) IC 27-13-10-1 through IC 27-13-10-3 concerning grievance procedures.
(5) IC 27-13-11 concerning investments.
(6) IC 27-13-15-1(a)(2) through IC 27-13-15-1(a)(3) concerning gag clauses in contracts.
(7) IC 27-13-21 concerning producers.
(8) IC 27-13-29 concerning statutory construction and relationship to other laws.
(9) IC 27-13-30 concerning public records.
(10) IC 27-13-31 concerning confidentiality of medical information and limitation of liability.
(11) IC 27-13-36-5 and IC 27-13-36-6 concerning referrals to

out of network providers and continuation of care.
(12) IC 27-13-40 concerning comparison sheets of services provided by the limited service health maintenance organization.
As added by P.L.26-1994, SEC.25. Amended by P.L.191-1997, SEC.14; P.L.69-1998, SEC.12; P.L.133-1999, SEC.8; P.L.51-2002, SEC.12.

IC 27-13-34-13
Evidence of coverage; required information
Sec. 13. (a) Every subscriber of a limited service health maintenance organization shall be issued an evidence of coverage in electronic or paper form, which must contain a clear and complete statement of the following:
(1) The limited health services to which each enrollee is entitled.
(2) Any limitation of the services, kinds of services, or benefits to be provided.
(3) Any exclusions, including any copayment or other charges.
(4) Where and in what manner information is available as to where and how services may be obtained.
(5) The method for resolving complaints.
(b) Any amendment to the evidence of coverage may be provided to the subscriber in a separate document in electronic or paper form.
(c) A limited service health maintenance organization shall issue the evidence of coverage described in subsection (a) and an amendment described in subsection (b) in paper form upon the request of the subscriber.
(d) A limited service health maintenance organization shall include in the limited service health maintenance organization's enrollment materials information concerning the manner in which a subscriber may:
(1) obtain an evidence of coverage; and
(2) request the evidence of coverage in paper form.
As added by P.L.26-1994, SEC.25. Amended by P.L.125-2005, SEC.8.

IC 27-13-34-14
Examinations by commissioner
Sec. 14. (a) The commissioner may examine a limited service health maintenance organization as often as is reasonably necessary to protect the interests of Indiana citizens. However, an examination of a limited service health maintenance organization domiciled in Indiana must be conducted at least one (1) time every three (3) years.
(b) A limited service health maintenance organization:
(1) shall make its relevant books and records, and the books and records in its custody and control, available for examination under this section; and
(2) in every way cooperate with the commissioner to facilitate the examination.     (c) The expenses of an examination under this section shall be paid by the organization being examined.
(d) Instead of conducting an examination of a limited service health maintenance organization that is not domiciled in Indiana, the commissioner may accept the report of an examination made by the chief administrative officer who regulates insurance in another state, if the other state is accredited by the National Association of Insurance Commissioners.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-15
Required contract terms and conditions; exemptions
Sec. 15. All contracts with providers or with entities subcontracting for the provision of limited health services to enrollees on a prepayment basis or other basis must contain, or shall be construed to contain, the following terms and conditions:
(1) If the limited service health maintenance organization fails to pay for limited health services for any reason whatsoever, including insolvency or breach of this contract, the enrollees shall not be liable to the provider for any sums owed to the provider under this contract.
(2) No provider or agent, trustee, representative, or assignee of a provider may maintain an action at law or attempt to collect from the enrollee sums that the limited service health maintenance organization owes to the provider.
(3) These provisions do not prohibit the collection of:
(A) uncovered charges consented to by enrollees; or
(B) copayments;
from enrollees.
(4) The contract may not provide for a financial or other penalty to a primary care provider for making a referral permitted under IC 27-13-36-5(a), but may provide for reasonable cost sharing between the primary care provider and the limited service health maintenance organization for the additional costs incurred as a result of services provided by an out of network provider.
(5) These provisions survive the termination of this contract, regardless of the reason for the termination.
(6) For not more than ninety (90) days after the termination of this contract, the provider must complete procedures in progress on an enrollee receiving treatment for a specific condition, at the same schedule of copayment or other applicable charge that is in effect on the effective date of termination of the contract.
(7) An amendment to the provisions of this contract set forth in subdivisions (1) through (6) must be:
(A) submitted to; and
(B) approved by;
the commissioner before it becomes effective.
As added by P.L.26-1994, SEC.25. Amended by P.L.69-1998, SEC.13.
IC 27-13-34-16
"Net worth" and "uncovered expense" defined; computation of net worth; minimum net worth
Sec. 16. (a) As used in this section, "net worth" means the excess of total assets over total liabilities, excluding liabilities that have been subordinated in a manner acceptable to the commissioner.
(b) For the purposes of computing net worth, the total assets must be reduced by the value assigned to the following intangible assets:
(1) Goodwill.
(2) Going concern value.
(3) Organizational expense.
(4) Start-up costs.
(5) Long term prepayments of deferred charges.
(6) Nonreturnable deposits.
(7) Obligations of officers, directors, owners, or affiliates, except short term obligations of affiliates for goods or services that:
(A) arise in the normal course of business;
(B) are payable on the same terms as equivalent transactions with nonaffiliates; and
(C) are not past due.
(c) As used in this section, "uncovered expense" means the cost of health care services:
(1) that are the obligation of a limited service health maintenance organization;
(2) for which an enrollee may be liable in the event of the insolvency of the organization; and
(3) for which alternative arrangements acceptable to the commissioner have not been made to cover the costs.
(d) For purposes of the definition of "uncovered expense" set forth in subsection (c), costs incurred by a provider who has agreed in writing not to bill enrollees, except for permissible supplemental charges, shall be considered a covered expense.
(e) Each limited service health maintenance organization must, at all times, have and maintain net worth equal to the greater of:
(1) fifty thousand dollars ($50,000); or
(2) two and one-half percent (2.5%) of the annual gross subscription income of the organization, up to a maximum of two hundred fifty thousand dollars ($250,000).
(f) A limited service health maintenance organization shall maintain as a claim or loss reserve, in cash or obligations of the United States government, assets sufficient to discharge all liabilities on all uncovered expenses arising under policies issued.
(g) The commissioner may adopt rules under IC 4-22-2 to further define whether and to what extent the assets of a limited service health maintenance organization may be considered to be admitted assets for the purposes of complying with the requirements of this chapter.
As added by P.L.26-1994, SEC.25.
IC 27-13-34-17
Required deposit
Sec. 17. (a) Each limited service health maintenance organization shall deposit in a joint-name account with:
(1) the commissioner; or
(2) any bank or bank and trust company or other financial institution acceptable to the commissioner through which a custodial or controlled account is used;
cash, securities acceptable to the commissioner, or any combination of these, in an amount equal to fifty thousand dollars ($50,000).
(b) For the purposes of section 16 of this chapter:
(1) a deposit made by an organization under this section shall be treated as an admitted asset of the organization in the determination of net worth; and
(2) all income from deposits of an organization under this section shall be an asset of the organization.
(c) An organization may withdraw:
(1) a deposit made under this section; or
(2) any part of the deposit;
after making a substitute deposit of equal amount and value.
(d) Any obligations of the United States government deposited with the commissioner under this section must be approved by the commissioner before being substituted under subsection (c).
(e) The deposit made by a limited service health maintenance organization under this section shall be used to protect the interest of the enrollees of the organization and to assure continuation of limited health care services to enrollees of a limited service health maintenance organization that is in rehabilitation or conservation.
(f) If a limited service health maintenance organization is placed in rehabilitation or liquidation, the deposit made by the organization under this section shall be an asset subject to IC 27-9.
(g) The commissioner is not required to but may reduce or eliminate the deposit requirement of this section for a limited service health maintenance organization if the organization:
(1) has made an acceptable deposit with the state or jurisdiction in which the organization is domiciled for the protection of all enrollees, wherever located; and
(2) delivers to the commissioner a certificate to that effect, authenticated by the appropriate state official holding the deposit.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-18
Fidelity bonds; deposit in place of bond
Sec. 18. (a) Except as provided in subsection (c), a limited service health maintenance organization shall maintain in force a fidelity bond in its own name on its officers and employees:
(1) in an amount not less than fifty thousand dollars ($50,000); or
(2) in any other amount prescribed by the commissioner.     (b) The fidelity bond required by this section must be issued by an insurance company not affiliated in any way with the limited service health maintenance organization, that is licensed to do business in Indiana. However, if a fidelity bond is not available from an insurance company that holds a certificate of authority in Indiana, a limited service health maintenance organization may satisfy the requirement of this section by maintaining a fidelity bond procured by a surplus lines insurance producer not affiliated in any way with the limited service health maintenance organization who holds a license issued under IC 27-1-15.8.
(c) Instead of maintaining a fidelity bond under subsection (a), a limited service health maintenance organization may deposit with the commissioner:
(1) cash;
(2) certificates of deposit;
(3) United States government obligations acceptable to the commissioner;
(4) any other securities acceptable to the commissioner of the types referred to in IC 27-13-11-1; or
(5) a combination of the items described in subdivisions (1) through (4).
A deposit made under this subsection is in addition to any other required deposit, and must also be maintained in joint custody with the commissioner in the amount and subject to the same conditions required for a fidelity bond under this section.
As added by P.L.26-1994, SEC.25. Amended by P.L.132-2001, SEC.19; P.L.178-2003, SEC.87.

IC 27-13-34-19
Annual reports; additional reports
Sec. 19. (a) On or before March 1 of each year, a limited service health maintenance organization shall file with the commissioner a report that covers the preceding calendar year. The report must be:
(1) made on forms prescribed by the commissioner; and
(2) verified by at least two (2) principal officers of the limited service health maintenance organization.
(b) In addition to the report required by subsection (a), a limited service health maintenance organization shall file with the commissioner on or before June 1 of each year an audited financial statement of the limited service health maintenance organization for the preceding calendar year.
(c) The commissioner may require any additional reports necessary to enable the commissioner to carry out the duties of the commissioner under this chapter.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-20
Suspension or revocation of certificate of authority
Sec. 20. (a) The commissioner may suspend or revoke the certificate of authority issued to a limited service health maintenance

organization under this chapter or deny an application submitted under this chapter upon determining that any of the following conditions exist:
(1) The limited service health maintenance organization is operating:
(A) significantly in contravention of the basic organizational document of the organization; or
(B) in a manner contrary to that described in and reasonably inferred from any other information submitted under section 8 of this chapter;
unless amendments to the organization's submissions have been filed and authorized under section 11 of this chapter.
(2) The limited service health maintenance organization issues an evidence of coverage that does not comply with the requirements of section 13 of this chapter.
(3) The limited service health maintenance organization is unable to fulfill its obligations to furnish limited health services.
(4) The limited service health maintenance organization is not financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.
(5) The net worth of the limited service health maintenance organization is less than that required by section 16 of this chapter, or the limited service health maintenance organization has failed to correct any deficiency in its net worth as required by the commissioner.
(6) The limited service health maintenance organization has failed to implement in a reasonable manner the grievance system required by IC 27-13-10.
(7) The continued operation of the limited service health maintenance organization would be hazardous to the enrollees of the organization.
(8) The limited service health maintenance organization has otherwise failed to comply with this chapter.
(b) The commissioner may suspend or revoke a certificate of authority or deny an application for a certificate of authority by written order sent to the limited service health maintenance organization by certified mail or registered mail. The written order shall state the grounds for the suspension, revocation, or denial. A limited service health maintenance organization may request in writing a hearing within thirty (30) days after mailing of the order. If the limited service health maintenance organization requests a hearing within the time specified, the commissioner shall hold a hearing, which may not be less than twenty (20) days or more than sixty (60) days after the date of the notice for a hearing on the matter under IC 4-21.5.
(c) Immediately after the certificate of authority of a limited service health maintenance organization is revoked, the organization shall proceed to wind up its affairs. An organization whose

certificate is revoked:
(1) shall not conduct further business except as may be essential to the orderly conclusion of the affairs of the organization; and
(2) shall not engage in further advertising or solicitation.
However, the commissioner may, by written order, permit the further operation of the organization as the commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing limited health services.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-21
Chapter violations; fines and penalties
Sec. 21. (a) In place of any other penalty specified in this chapter, or when no penalty is specifically provided, whenever any limited service health maintenance organization or other person, corporation, partnership, limited liability company, or entity subject to this chapter has been found to have violated any provision of this chapter, the commissioner may:
(1) issue and cause to be served upon the organization, person, or entity charged with the violation a copy of the findings and an order requiring the organization, person, or entity to cease and desist from engaging in the act or practice that constitutes the violation; and
(2) impose a monetary penalty of not more than two thousand five hundred dollars ($2,500) for each violation, but not to exceed an aggregate penalty of twenty-five thousand dollars ($25,000).
(b) A limited service health maintenance organization may appeal any action taken by the commissioner under this section within thirty (30) days after receiving notice of the action by requesting a hearing before the commissioner under IC 4-21.5.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-22
Supervision, rehabilitation, or liquidation; remedies and measures
Sec. 22. (a) Any supervision, rehabilitation, or liquidation of a limited service health maintenance organization shall be considered to be the supervision, rehabilitation, or liquidation of an insurance company and shall be conducted under IC 27-9.
(b) A limited service health maintenance organization is not subject to IC 27-6-8 or IC 27-8-8.
(c) The remedies and measures available to the commissioner under this chapter are in addition to and not in the place of the remedies and measures available to the commissioner under IC 27-9.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-23
Fees
Sec. 23. (a) A limited service health maintenance organization

subject to this chapter shall pay to the commissioner the following fees:
(1) For filing an application for a certificate of authority or an amendment to an application, three hundred fifty dollars ($350).
(2) For filing each annual report, fifty dollars ($50).
(b) In addition to the fees required by subsection (a), a limited service health maintenance organization subject to this chapter must pay the fees required by IC 27-1-3-15.
As added by P.L.26-1994, SEC.25.

IC 27-13-34-24
Dental care services and director; review of adverse decisions; complaints
Sec. 24. (a) A limited service health maintenance organization that provides dental care services shall appoint a dental director who has an unlimited license to practice dentistry under IC 25-14 or an equivalent license issued by another state.
(b) The dental director appointed under subsection (a) is responsible for oversight of treatment policies, protocols, quality assurance activities, credentialing of participating providers, and utilization management decisions of the limited service health maintenance organization.
(c) A limited service health maintenance organization that provides dental care services shall contract with or employ at least one (1) individual who holds an unlimited license to practice dentistry under IC 25-14 or an equivalent license issued by another state to do the following:
(1) Develop, in consultation with a group of appropriate providers, the limited service health maintenance organization's treatment policies, protocols, and quality assurance activities.
(2) Respond when a treating provider requests in writing that a dentist reconsider an adverse utilization review decision.
(d) A limited service health maintenance organization that provides dental care services that receives a written request for reconsideration of an adverse utilization review decision from a treating provider shall:
(1) review the decision as expeditiously as possible; and
(2) provide a response to the treating provider not more than ten (10) business days after receiving the request.
(e) A limited service health maintenance organization that provides dental care services shall provide participating providers with an opportunity to comment on the following:
(1) Treatment policies.
(2) Protocols.
(3) Quality assurance activities.
(4) Credentialing policies and procedures.
(5) Utilization management policies and procedures.
As added by P.L.91-2000, SEC.1.

IC 27-13-34-26 Complaints; records
Sec. 26. (a) The department shall maintain records concerning complaints filed against a limited service health maintenance organization that provides dental care services.
(b) The department shall classify complaints described in subsection (a) in categories according to the National Association of Insurance Commissioners standardized complaint report procedures.
(c) The department shall classify the disposition of complaints in each category by:
(1) number of complaints for which corrective action is considered necessary by the department; and
(2) number of complaints classified by National Association of Insurance Commissioners disposition codes.
(d) The department shall make information specified in this section available to the public in a form that does not identify any specific individual.
(e) A limited service health maintenance organization that provides dental care services may not take any retaliatory action, including cancellation or refusal to renew a participating provider contract, individual contract, or group contract, solely because a participating provider, enrollee, or individual or group contract holder files a complaint against the limited service health maintenance organization.
As added by P.L.91-2000, SEC.2.



CHAPTER 35. GENERAL RULEMAKING AUTHORITY

IC 27-13-35-1
Adoption of rules to carry out article
Sec. 1. The commissioner may adopt reasonable rules under IC 4-22-2 that are necessary or proper to carry out this article.
As added by P.L.26-1994, SEC.25.



CHAPTER 36. PATIENT PROTECTION; CLINICAL DECISION MAKING; ACCESS TO PERSONNEL AND FACILITIES

IC 27-13-36-1
Medical director; individual to develop treatment policies and consult with treating providers
Sec. 1. (a) Each health maintenance organization shall appoint a medical director who has an unlimited license to practice medicine under IC 25-22.5 or an equivalent license issued by another state.
(b) The medical director is responsible for oversight of treatment policies, protocols, quality assurance activities, and utilization management decisions of the health maintenance organization.
(c) A health maintenance organization shall contract with or employ at least one (1) individual who holds an unlimited license to practice medicine under IC 25-22.5 to do the following:
(1) Develop, in consultation with a group of appropriate providers, the health maintenance organization's treatment policies, protocols, and quality assurance activities.
(2) Consult with the treating provider before an adverse utilization review decision is made.
(d) Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this section.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-2
Sufficient number and type of primary care providers
Sec. 2. Beginning July 1, 1999, each health maintenance organization shall include a sufficient number and type of primary care providers and other appropriate providers throughout the health maintenance organization's service area to:
(1) meet the needs of; and
(2) provide a choice of primary care providers and other appropriate providers to;
enrollees and subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this section.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-2.5
Discrimination on basis of provider's license or certification prohibited
Sec. 2.5. (a) A health maintenance organization may not discriminate against a provider acting within the scope of the provider's license or certification with respect to:
(1) participation;
(2) reimbursement;         (3) indemnification; or
(4) scope of care;
solely on the basis of the provider's license or certification.
(b) This section does not require a health maintenance organization to enter into a contract with a provider that would allow the provider to enter the health maintenance organization network.
As added by P.L.233-1999, SEC.13.

IC 27-13-36-3
Adequate number of services and providers within reasonable proximity of subscribers
Sec. 3. (a) The provisions of this section do not apply until July 1, 1999.
(b) Each health maintenance organization shall demonstrate to the department that the health maintenance organization offers an adequate number of:
(1) acute care hospital services;
(2) primary care providers; and
(3) other appropriate providers;
that are located within a reasonable proximity of subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this subsection.
(c) If a health maintenance organization provides coverage for:
(1) specialty medical services, including physical therapy, occupational therapy, and rehabilitation services;
(2) mental and behavioral care services; or
(3) pharmacy services;
the health maintenance organization shall demonstrate to the department that the offered services are located within a reasonable proximity of subscribers of the health maintenance organization. Compliance with the most current standards or guidelines developed by the National Committee on Quality Assurance or a successor organization is sufficient to meet the requirements of this subsection.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-4
Specialty areas of primary care providers
Sec. 4. Beginning July 1, 1999, primary care providers shall include licensed physicians who practice in one (1) or more of the following areas:
(1) Family practice.
(2) General practice.
(3) Internal medicine.
(4) As a woman's health care provider, in compliance with IC 27-8-24.7.
(5) Pediatrics.
As added by P.L.69-1998, SEC.14.
IC 27-13-36-5
Referrals to out of network providers
Sec. 5. (a) The provisions of the section do not apply until July 1, 1999.
(b) When an enrollee's primary care provider determines that the enrollee needs a particular health care service and the health maintenance organization determines that the type of health care service needed by the enrollee to treat a specific condition:
(1) is a covered service; and
(2) is not available from the health maintenance organization's network of participating providers;
the primary care provider and the health maintenance organization shall refer the enrollee to an appropriate provider who is not a participating provider within a reasonable amount of time and within a reasonable proximity of the enrollee.
(c) When an enrollee receives health care services from a provider to whom the enrollee was referred as described in subsection (b), the health maintenance organization shall pay the out of network provider the lesser of the following:
(1) The usual, customary, and reasonable charge in the health maintenance organization's service area for the health care services provided by the out of network provider.
(2) An amount agreed to between the health maintenance organization and the out of network provider.
The enrollee's treating provider may collect from the enrollee only the deductible or copayment, if any, that the enrollee would be responsible to pay if the health care services had been provided by a participating provider. The enrollee may not be billed by the health maintenance organization or by the out of network provider for any difference between the out of network provider's charge and the amount paid by the health maintenance organization to the out of network provider as provided in this subsection.
(d) A contract between a health maintenance organization and a primary care provider may not provide for a financial or other penalty to the primary care provider for making a determination allowed under subsection (b).
As added by P.L.69-1998, SEC.14.

IC 27-13-36-6
Continuation of care provisions
Sec. 6. (a) A health maintenance organization shall include provisions in the health maintenance organization's contracts with providers to provide for continuation of care in the event that a provider's contract with the health maintenance organization is terminated, provided that the termination is not due to a quality of care issue.
(b) The contract provisions under subsection (a) shall require that the provider, upon the request of the enrollee, continue to treat the enrollee for up to sixty (60) days following the termination of the provider's contract with the health maintenance organization or, in

the case of a pregnant enrollee in the third trimester of pregnancy, throughout the term of the enrollee's pregnancy. If the provider is a hospital, the contract shall provide for continuation of treatment until the earlier of the following:
(1) Sixty (60) days following the termination of the provider's contract with the health maintenance organization.
(2) The enrollee is released from inpatient status at the hospital.
(c) During a continuation period under this section, the provider:
(1) shall agree to continue accepting the contract terms and conditions, together with applicable deductibles and copayments, as payment in full; and
(2) is prohibited from billing the enrollee for any amounts in excess of the enrollee's applicable deductible or copayment.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-7
Telephone access for authorization of care
Sec. 7. Each health maintenance organization shall provide the following:
(1) Telephone access to the health maintenance organization during business hours to ensure enrollee access for routine care.
(2) Twenty-four (24) hour telephone access to either:
(A) a representative of the health maintenance organization; or
(B) a participating provider;
for authorization for care.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-8
Guidelines for establishing reasonable periods for appointments
Sec. 8. (a) Each health maintenance organization shall establish guidelines for establishing reasonable periods of time within which an enrollee must be given an appointment with a participating provider, except as provided in section 9 of this chapter regarding emergency services.
(b) The guidelines described in subsection (a) must include appointment scheduling guidelines based on the type of health care services most often requested, including the following:
(1) Prenatal care appointments.
(2) Well-child visits and immunizations.
(3) Routine physicals.
(4) Adult preventive services.
(5) Urgent visits.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-9
Coverage and reimbursement for expenses for care obtained in an emergency
Sec. 9. (a) As used in this section, "care obtained in an emergency" means, with respect to an enrollee, covered services that

are:
(1) furnished by a provider within the scope of the provider's license and as otherwise authorized under law; and
(2) needed to evaluate or stabilize an individual in an emergency.
(b) As used in this section, "stabilize" means to provide medical treatment to an individual in an emergency as may be necessary to assure, within reasonable medical probability, that material deterioration of the individual's condition is not likely to result from or during any of the following:
(1) The discharge of the individual from an emergency department or other care setting where emergency services are provided to the individual.
(2) The transfer of the individual from an emergency department or other care setting where emergency services are provided to the individual to another health care facility.
(3) The transfer of the individual from a hospital emergency department or other hospital care setting where emergency services are provided to the individual to the hospital's inpatient setting.
(c) As described in subsection (d), each health maintenance organization shall cover and reimburse expenses for care obtained in an emergency by an enrollee without:
(1) prior authorization; or
(2) regard to the contractual relationship between:
(A) the provider who provided health care services to the enrollee in an emergency; and
(B) the health maintenance organization;
in a situation where a prudent lay person could reasonably believe that the enrollee's condition required immediate medical attention. The emergency care obtained by an enrollee under this section includes care for the alleviation of severe pain, which is a symptom of an emergency as provided in IC 27-13-1-11.7.
(d) Each health maintenance organization shall cover and reimburse expenses for emergency services at a rate equal to the lesser of the following:
(1) The usual, customary, and reasonable charge in the health maintenance organization's service area for health care services provided during the emergency.
(2) An amount agreed to between the health maintenance organization and the out of network provider.
A provider that provides emergency services to an enrollee under this section may not charge the enrollee except for an applicable copayment or deductible. Care and treatment provided to an enrollee once the enrollee is stabilized is not care obtained in an emergency.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-10
Access plan to meet needs of vulnerable, underserved, and non-English speaking enrollees      Sec. 10. Each health maintenance organization shall demonstrate to the commissioner that the health maintenance organization has developed an access plan to meet the needs of the health maintenance organization's enrollees, including vulnerable and underserved enrollees and enrollees from major population groups who speak a primary language other than English.
As added by P.L.69-1998, SEC.14.

IC 27-13-36-11
Standards for continuity of care
Sec. 11. The health maintenance organization shall develop standards for continuity of care following enrollment, including sufficient information on how to access care within the health maintenance organization.
As added by P.L.69-1998, SEC.14.



CHAPTER 36.2. PROVIDER PAYMENT

IC 27-13-36.2-1
"Clean claim" defined
Sec. 1. As used in this chapter, "clean claim" means a claim submitted by a provider for payment for health care services provided to an enrollee that has no defect, impropriety, or particular circumstance requiring special treatment preventing payment.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-2
"Health maintenance organization" defined
Sec. 2. As used in this chapter, "health maintenance organization" includes:
(1) an insurance administrator that:
(A) collects charges or premiums; and
(B) adjusts or settles claims;
in connection with coverage under a contract with a health maintenance organization; and
(2) a limited service health maintenance organization.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-3
Notice of deficiencies in claims
Sec. 3. (a) A health maintenance organization shall pay or deny each clean claim in accordance with section 4 of this chapter.
(b) A health maintenance organization shall notify a provider of any deficiencies in a submitted claim not more than:
(1) thirty (30) days for a claim that is filed electronically; or
(2) forty-five (45) days for a claim that is filed on paper;
and describe any remedy necessary to establish a clean claim.
(c) Failure of a health maintenance organization to notify a provider as required under subsection (b) establishes the submitted claim as a clean claim.
As added by P.L.162-2001, SEC.6. Amended by P.L.137-2002, SEC.3.

IC 27-13-36.2-4
Payment or denial of claims; interest
Sec. 4. (a) A health maintenance organization shall pay or deny each clean claim as follows:
(1) If the claim is filed electronically, not more than thirty (30) days after the date the claim is received by the health maintenance organization.
(2) If the claim is filed on paper, not more than forty-five (45) days after the date the claim is received by the health maintenance organization.
(b) If:
(1) a health maintenance organization fails to pay or deny a

clean claim in the time required under subsection (a); and
(2) the health maintenance organization subsequently pays the claim;
the health maintenance organization shall pay the provider that submitted the claim interest on the lesser of the usual, customary, and reasonable charge for the health care services provided to the enrollee or an amount agreed to between the health maintenance organization and the provider paid under this section.
(c) Interest paid under subsection (b):
(1) accrues beginning:
(A) thirty-one (31) days after the date the claim is filed under subsection (a)(1); or
(B) forty-six (46) days after the date the claim is filed under subsection (a)(2); and
(2) stops accruing on the date the claim is paid.
(d) In paying interest under subsection (b), a health maintenance organization shall use the same interest rate as provided in IC 12-15-21-3(7)(A).
As added by P.L.162-2001, SEC.6. Amended by P.L.137-2002, SEC.4.

IC 27-13-36.2-5
Permitted forms
Sec. 5. A provider shall submit only the following forms for payment by a health maintenance organization:
(1) HCFA-1500.
(2) HCFA-1450 (UB-92).
(3) American Dental Association (ADA) claim form.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-6
Civil penalties
Sec. 6. (a) If the commissioner finds that a health maintenance organization has failed during any calendar year to process and pay clean claims in compliance with this chapter, the commissioner may assess an aggregate civil penalty against the health maintenance organization according to the following schedule:
(1) If the health maintenance organization has paid at least eighty-five percent (85%) but less than ninety-five percent (95%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of up to ten thousand dollars ($10,000).
(2) If the health maintenance organization has paid at least sixty percent (60%) but less than eighty-five percent (85%) of all clean claims received from all providers during the calendar year in compliance with this chapter, a civil penalty of at least ten thousand dollars ($10,000) but not more than one hundred thousand dollars ($100,000).
(3) If the health maintenance organization has paid less than sixty percent (60%) of all clean claims received from all

providers during the calendar year in compliance with this chapter, a civil penalty of at least one hundred thousand dollars ($100,000) but not more than two hundred thousand dollars ($200,000).
(b) In determining the amount of a civil penalty under this section, the commissioner shall consider whether the health maintenance organization's failure to achieve the standards established by this chapter is due to circumstances beyond the health maintenance organization's control.
(c) A health maintenance organization may contest a civil penalty imposed under this section by requesting an administrative hearing under IC 4-21.5 not more than thirty (30) days after the health maintenance organization receives notice of the assessment of the fine.
(d) If the commissioner imposes a civil penalty under this section, the commissioner may not impose a penalty against the health maintenance organization under IC 27-4-1 for the same activity.
(e) Civil penalties collected under this section shall be deposited in the state general fund.
As added by P.L.162-2001, SEC.6.

IC 27-13-36.2-7
Waiver of paper claim requirements
Sec. 7. (a) Beginning on the effective date of the date referred to in Section 262 of the federal Health Insurance Portability and Accountability Act (42 U.S.C. 1320d-4), a health maintenance organization may request from the insurance commissioner appointed under IC 27-1-1-2 a waiver from the requirements of this chapter that apply to claims filed on paper.
(b) The commissioner may grant a waiver under this section if, not more than six (6) months after the effective date described in subsection (a), the requesting health maintenance organization experiences an increase of the lesser of:
(1) ten thousand (10,000); or
(2) at least twenty percent (20%);
in the volume of claims filed on paper.
(c) A waiver granted under this section is effective for a set period determined by the commissioner.
(d) This section expires December 31, 2005.
As added by P.L.178-2003, SEC.88.

IC 27-13-36.2-8
Claim payment errors
Sec. 8. (a) A health maintenance organization may not, more than two (2) years after the date on which an overpayment on a provider claim was made to the provider by the health maintenance organization:
(1) request that the provider repay the overpayment; or
(2) adjust a subsequent claim filed by the provider as a method of obtaining reimbursement of the overpayment from the

provider.
(b) A health maintenance organization may not be required to correct a payment error to a provider more than two (2) years after the date on which a payment on a provider claim was made to the provider by the health maintenance organization.
(c) This section does not apply in cases of fraud by the provider, the enrollee, or the health maintenance organization with respect to the claim on which the overpayment or underpayment was made.
As added by P.L.55-2006, SEC.3.

IC 27-13-36.2-9
Claim overpayment adjustment
Sec. 9. Every subsequent claim that is adjusted by a health maintenance organization for reimbursement on an overpayment of a previous provider claim made to the provider must be accompanied by an explanation of the reason for the adjustment, including:
(1) an identification of:
(A) the claim on which the overpayment was made; and
(B) if ascertainable, the party financially responsible for the amount overpaid; and
(2) the amount of the overpayment that is being reimbursed to the health maintenance organization through the adjusted subsequent claim.
As added by P.L.55-2006, SEC.4.



CHAPTER 37. PATIENT PROTECTION; CHOICE OF HEALTH CARE PROFESSIONAL

IC 27-13-37-1
Enrollees allowed to choose primary care provider from list
Sec. 1. (a) A health maintenance organization shall allow each enrollee of the health maintenance organization to choose the enrollee's own primary care provider from a list of participating primary care providers within the health maintenance organization.
(b) The list described in subsection (a) shall be updated semiannually and must include a sufficient number of primary care providers that accept new enrollees. The list must be:
(1) provided to each enrollee annually; and
(2) sent to an enrollee at the enrollee's request.
As added by P.L.69-1998, SEC.15.

IC 27-13-37-2
Use of participating provider other than primary care provider
Sec. 2. (a) Each health maintenance organization shall develop a system to allow an enrollee to use an appropriate participating provider to manage the enrollee's medical condition when the enrollee's primary care provider determines that the use of another appropriate participating provider is warranted by the enrollee's medical condition.
(b) A primary care provider who makes the required determination under subsection (a) shall refer the enrollee to a participating provider whom the primary care provider determines is appropriate.
(c) A health maintenance organization shall provide coverage under this section for treatment received by an enrollee from an appropriate participating provider when the enrollee is referred to the participating provider as provided in this section for as long as the treatment is appropriate for the medical condition, subject to the terms and conditions of the enrollee's contract with the health maintenance organization.
(d) A contract between a health maintenance organization and a primary care provider may not provide for a financial or other penalty to the primary care provider for making a referral allowed under this section.
As added by P.L.69-1998, SEC.15.

IC 27-13-37-3
Continuity of care and referrals when specialty care warranted
Sec. 3. Beginning July 1, 1999, each health maintenance organization shall provide continuity of care and referral to appropriate participating providers when specialty care is warranted, including the following:
(1) Enrollees have access to appropriate participating providers on a timely basis.         (2) Enrollees have a choice of appropriate participating providers when a referral is made.
As added by P.L.69-1998, SEC.15.

IC 27-13-37-4
Point-of-service products; dental care services
Sec. 4. (a) Each health maintenance organization shall offer to each purchaser of a group contract or individual contract a point-of-service product to the extent permitted by IC 27-13-13-8.
(b) Beginning July 1, 2001, a limited service health maintenance organization that provides dental care services shall offer to each purchaser of a group contract or individual contract:
(1) a point-of-service product to the extent permitted by IC 27-13-34-10(a)(6);
(2) a preferred provider plan (as defined in IC 27-8-11-1); or
(3) a policy of accident and sickness insurance (as defined in IC 27-8-5-1);
that provides dental care services.
As added by P.L.69-1998, SEC.15. Amended by P.L.91-2000, SEC.3.

IC 27-13-37-5
Second medical opinions
Sec. 5. Each health maintenance organization shall allow an enrollee who has received a medical opinion from a participating provider to obtain a second medical opinion from an appropriate participating provider concerning the enrollee's medical condition at the enrollee's request.
As added by P.L.69-1998, SEC.15.



CHAPTER 37.5. MAIL ORDER AND INTERNET PHARMACY DESIGNATION

IC 27-13-37.5-1
"Mail order or Internet based pharmacy"
Sec. 1. As used in this chapter, "mail order or Internet based pharmacy" has the meaning set forth in IC 25-26-18-1.
As added by P.L.251-2003, SEC.5.

IC 27-13-37.5-2
Designation of mail order or Internet based pharmacy
Sec. 2. (a) A health maintenance organization may designate, under an individual contract or a group contract that provides coverage for prescription drugs, a mail order or an Internet based pharmacy to provide prescription drugs to an enrollee.
(b) A health maintenance organization may not require an enrollee to obtain a prescription drug from a pharmacy designated under subsection (a) as a condition of coverage.
As added by P.L.251-2003, SEC.5.



CHAPTER 38. PATIENT PROTECTION; DRUGS AND DEVICES; DRUG UTILIZATION REVIEW PROGRAM

IC 27-13-38-1
Drug and devices formularies
Sec. 1. (a) A health maintenance organization may apply a formulary to the prescription drug and devices benefits provided by the health maintenance organization if the formulary is developed, reviewed, and updated:
(1) in consultation with; and
(2) with the approval of;
a pharmacy and therapeutics committee, a majority of whose members are licensed physicians.
(b) If a health maintenance organization maintains one (1) or more drug and devices formularies, the health maintenance organization shall do the following:
(1) Disseminate to participating providers and pharmacists the complete drug and devices formulary or formularies maintained by the health maintenance organization, including a list of the devices and prescription drugs on the formulary by major therapeutic category that specifies whether a particular drug or device is preferred over other drugs or devices.
(2) Establish and maintain an expeditious process or procedure that allows an enrollee to obtain, without penalty or additional cost sharing beyond that provided for in the enrollee's covered benefits with the health maintenance organization, coverage for a specific, medically necessary and appropriate nonformulary drug or device without prior approval from the health maintenance organization.
(c) A health maintenance organization may not:
(1) void a contract; or
(2) refuse to renew a contract;
between the health maintenance organization and a prescribing provider because the prescribing provider has prescribed a medically necessary and appropriate nonformulary drug or device as provided in subsection (b)(2).
As added by P.L.69-1998, SEC.16.

IC 27-13-38-2
Substitution of brand name drugs
Sec. 2. Subject to IC 16-42-22:
(1) a pharmacist shall not substitute; and
(2) a health maintenance organization shall not require the substitution of;
a different single source brand name drug for a single source brand name drug written on a prescription form or electronically transmitted to a pharmacy unless the substitution is approved by the prescribing provider.
As added by P.L.69-1998, SEC.16. Amended by P.L.204-2005,

SEC.20.

IC 27-13-38-3
Drug utilization review programs; contents
Sec. 3. Each health maintenance organization that has a prescription drug benefit shall establish and operate, or cause to be established and operated, a drug utilization review program that includes the following:
(1) Retrospective review of prescription drugs furnished to enrollees.
(2) Education of physicians, enrollees, and pharmacists regarding the appropriate use of prescription drugs.
(3) Ongoing periodic examination of data on outpatient prescription drugs to ensure quality therapeutic outcomes for enrollees.
(4) Clinically relevant criteria and standards for drug therapy.
(5) Nonproprietary criteria and standards, developed and revised through an open, professional consensus process.
(6) Interventions that focus on improving therapeutic outcomes, including prospective drug utilization review programs that monitor for possible prescription drug problems or complications, including drug to disease interactions, drug to drug interactions, or therapeutic duplication.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-4
Drug utilization review programs; primary emphasis
Sec. 4. The primary emphasis of the drug utilization review program established under section 3 of this chapter is to enhance quality of care for enrollees by assuring appropriate drug therapy.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-5
Drug utilization review programs; confidentiality of enrollees
Sec. 5. The name of an enrollee that is discovered in the course of the drug utilization review program shall remain confidential.
As added by P.L.69-1998, SEC.16.

IC 27-13-38-6
Adoption of rules
Sec. 6. The commissioner, with input and assistance from the state health commissioner, may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.69-1998, SEC.16.



CHAPTER 39. PATIENT PROTECTION; EXPERIMENTAL TREATMENTS

IC 27-13-39-1
Procedures regarding experimental treatments
Sec. 1. (a) A health maintenance organization shall develop and implement a procedure to evaluate whether to provide coverage for new medical technologies and new applications of existing medical technologies, including medical treatments, procedures, drugs, and devices.
(b) A health maintenance organization shall maintain the procedure required under subsection (a) in writing. The written procedure shall describe the process used to determine whether the health maintenance organization will provide coverage for new medical technologies and new uses of existing medical technologies.
(c) The procedure required under this section shall include a review of information from appropriate governmental regulatory bodies and published scientific literature about new medical technologies and new uses of existing medical technologies.
(d) A health maintenance organization shall include appropriate professionals in the decision making process to determine whether new medical technologies and new uses of existing medical technologies qualify for coverage.
As added by P.L.69-1998, SEC.17.

IC 27-13-39-2
Disclosure of coverage limitations
Sec. 2. (a) A health maintenance organization that limits coverage for experimental treatments, procedures, drugs, or devices must clearly state the limitations in any contract, policy, agreement, or certificate of coverage.
(b) The disclosure required under subsection (a) must include the following:
(1) A description of the process used to make the determination regarding a limitation under subsection (a).
(2) A description of the criteria the health maintenance organization uses to determine whether a treatment, procedure, drug, or device is experimental, as provided in section 1 of this chapter.
As added by P.L.69-1998, SEC.17.

IC 27-13-39-3
Written explanation of denial of coverage of experimental treatment; review
Sec. 3. (a) If a health maintenance organization denies coverage for a treatment, procedure, drug, or device on the grounds that the treatment, procedure, drug, or device is experimental, the health maintenance organization shall provide the enrollee with a written explanation that includes the following:
(1) The basis for the denial.         (2) The enrollee's right to appeal the health maintenance organization's decision as provided in IC 27-8-16-8, IC 27-8-17-12, and IC 27-13-10.
(3) The telephone number of:
(A) an individual employed by the health maintenance organization whom; or
(B) a department of the health maintenance organization that;
the enrollee may contact for assistance in initiating an appeal of the health maintenance organization's decision.
(b) An enrollee is entitled to a review that takes not more than seventy-two (72) hours if the enrollee's health situation is life threatening or is an emergency.
As added by P.L.69-1998, SEC.17.



CHAPTER 40. PATIENT PROTECTION; HEALTH MAINTENANCE ORGANIZATION COMPARISON SHEETS

IC 27-13-40-1
Availability of comparison sheets
Sec. 1. Beginning January 1, 2000, each health maintenance organization shall make available a health maintenance organization comparison sheet for each policy or contract that either covers or is marketed to an Indiana resident or the resident's employer.
As added by P.L.69-1998, SEC.18.

IC 27-13-40-2
Requirements for comparison sheets
Sec. 2. (a) The comparison sheet required under section 1 of this chapter must include information of general interest to:
(1) purchasers of group contracts and individual contracts; and
(2) individuals covered by each group contract or individual contract.
(b) The comparison sheet must be designed to facilitate comparison of different health maintenance organizations.
As added by P.L.69-1998, SEC.18.

IC 27-13-40-3
Persons to be provided comparison sheets
Sec. 3. A health maintenance organization shall provide a completed health maintenance organization comparison sheet to the following:
(1) Upon request, to an enrollee or subscriber or to the enrollee's or subscriber's employer.
(2) As part of the health maintenance organization's marketing materials, to a person or an employer that may be interested in purchasing or obtaining coverage under a group contract or individual contract offered by the health maintenance organization.
As added by P.L.69-1998, SEC.18.



CHAPTER 41. CLAIMS

IC 27-13-41-1
Use of diagnostic or procedure codes
Sec. 1. Not more than ninety (90) days after the effective date of a diagnostic or procedure code described in this section:
(1) a health maintenance organization and a limited service health maintenance organization shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the health maintenance organization and limited service health maintenance organization pay claims for health care services covered under an individual contract or a group contract; and
(2) a provider shall begin using the most current version of the:
(A) current procedural terminology (CPT);
(B) international classification of diseases (ICD);
(C) American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM);
(D) current dental terminology (CDT);
(E) Healthcare common procedure coding system (HCPCS); and
(F) third party administrator (TPA);
codes under which the provider submits claims for payment for health care services covered under an individual contract or a group contract.
As added by P.L.161-2001, SEC.5. Amended by P.L.66-2002, SEC.18.

IC 27-13-41-2
Reimbursement
Sec. 2. If a provider provides health care services that are covered under an individual contract or a group contract:
(1) after the effective date of the most current version of a diagnostic or procedure code described in section 1 of this chapter; and
(2) before the health maintenance organization or limited service health maintenance organization begins using the most current version of the diagnostic or procedure code;
the health maintenance organization or limited service health maintenance organization shall reimburse the provider under the version of the diagnostic or procedure code that was in effect on the

date that the health care services were provided.
As added by P.L.161-2001, SEC.5.



CHAPTER 42. SPECIFIC REPORTING REQUIREMENTS

IC 27-13-42-1
Allowing a health maintenance organization to report the number of children enrollees who are prescribed stimulant medication for the treatment of certain disorders
Sec. 1. A health maintenance organization that enters into an individual contract or a group contract that provides a prescription drug benefit may report to the drug utilization review board established by IC 12-15-35-19, not later than October 1 of each calendar year, the number of enrollees who are:
(1) less than eighteen (18) years of age; and
(2) prescribed a stimulant medication approved by the federal Food and Drug Administration for the treatment of attention deficit disorder or attention deficit hyperactivity disorder.
As added by P.L.107-2002, SEC.30.



CHAPTER 43. CREDENTIALING

IC 27-13-43-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to a health maintenance organization that provides basic health care services.
(b) This chapter does not apply to the credentialing of a provider by a health maintenance organization if the provider's application for credentialing is only for purposes of providing health care services to the following:
(1) A Medicaid recipient under a Medicaid risk based managed care program described in IC 12-15-12.
(2) An individual who is covered under the children's health insurance program established under IC 12-17.6-2.
As added by P.L.26-2005, SEC.4.

IC 27-13-43-2
Provider credentialing
Sec. 2. (a) The department shall prescribe the credentialing application form used by the Council for Affordable Quality Healthcare (CAQH) in electronic or paper format. The form must be used by:
(1) a provider who applies for credentialing by a health maintenance organization; and
(2) a health maintenance organization that performs credentialing activities.
(b) A health maintenance organization shall notify a provider concerning a deficiency on a completed credentialing application form submitted by the provider not later than thirty (30) business days after the health maintenance organization receives the completed credentialing application form.
(c) A health maintenance organization shall notify a provider concerning the status of the provider's completed credentialing application not later than:
(1) sixty (60) days after the health maintenance organization receives the completed credentialing application form; and
(2) every thirty (30) days after the notice is provided under subdivision (1), until the health maintenance organization makes a final credentialing determination concerning the provider.
As added by P.L.26-2005, SEC.4. Amended by P.L.1-2006, SEC.489.






ARTICLE 14. MUTUAL INSURANCE HOLDING COMPANY LAW

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 27-14-1-1
Short title
Sec. 1. This article may be referred to as the Indiana mutual insurance holding company law.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-2
"Members' surplus protection principle"
Sec. 2. (a) The requirements of this section constitute the "members' surplus protection principle" for purposes of this article.
(b) The MIHC must at all times have the voting power and economic interests required by IC 27-14-5-1.
(c) The aggregate value of the members' interests in an MIHC shall be protected from dilution as a result of sales of stock of a reorganized insurer or stock holding company to persons other than the MIHC through compliance with the requirements of IC 27-14-5-6, IC 27-14-5-7, IC 27-14-5-8, and IC 27-14-6-5.
(d) Dividends paid on participating policies shall be protected as provided by IC 27-14-3-11.
(e) An MIHC, stock holding company, and reorganized insurer must have outside directors as required by IC 27-14-3-5.
(f) The officers and directors of the MIHC and any subsidiary of the MIHC are subject to the restrictions on stock ownership set forth in IC 27-14-5-2, IC 27-14-5-3, and IC 27-14-5-9.
(g) Dividends paid on the equity securities of a stock holding company or reorganized insurer may be paid only in accordance with IC 27-14-3-11.
(h) Compensation payable to directors and executive officers of an MIHC, stock holding company, or reorganized insurer may be paid only in accordance with IC 27-14-3-12.
(i) Operations outside the ordinary course of the insurance business may be conducted only as provided in IC 27-14-3-13.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-3
Applicability of definitions
Sec. 3. The definitions set forth in this chapter apply throughout this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-4
"Acting in concert"
Sec. 4. (a) Subject to subsection (b), "acting in concert" means:         (1) a knowing participation in a joint activity whether or not under an express agreement;
(2) interdependent conscious parallel action toward a common goal under an express agreement or otherwise; or
(3) a combination or pooling of voting interests or other interests in the securities of any person for a common purpose under any contract, understanding, relationship, agreement, or other arrangement, written or otherwise.
(b) An employee benefit plan is acting in concert with:
(1) its trustee; or
(2) a person who serves in a capacity similar to a trustee;
solely for the purpose of determining whether capital stock held by the trustee or the person in a similar capacity and capital stock held by the plan will be aggregated.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-5
"Adoption date"
Sec. 5. "Adoption date" means, with respect to a plan, the date on which the board of directors approves a plan of reorganization or a plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-6
"Affiliate"
Sec. 6. "Affiliate" means a person who, directly or indirectly:
(1) controls;
(2) is controlled by; or
(3) is under common control with;
another person.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-7
"Applicant"
Sec. 7. "Applicant" means, with respect to a plan, a person that has submitted a plan to the commissioner under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-8
"Associate"
Sec. 8. (a) Subject to subsection (b), "associate" means any of the following:
(1) With respect to a particular person, corporation, business entity, or other organization (other than the applicant or an affiliate of the applicant) for which the person is:
(A) an officer;
(B) a partner; or
(C) directly or indirectly the beneficial owner of at least ten percent (10%) of any class of equity securities.
(2) With respect to an individual who is a director or an officer

of the applicant or of any of the applicant's affiliates, a:
(A) spouse; or
(B) member of the immediate family sharing the same household.
(3) With respect to a particular person, a trust or other estate in which the person has a substantial beneficial interest or for which the person serves as trustee or in a similar fiduciary capacity.
(b) The term does not apply to a person that:
(1) has a beneficial interest in; or
(2) serves as a trustee or in a similar fiduciary capacity for;
an employee benefit plan.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-9
"Board"
Sec. 9. "Board" means:
(1) the board of directors of an MIHC, an MIC, a stock holding company, or a reorganized insurer; or
(2) another board or committee that is responsible under the articles or bylaws of the company for decisions involving the structure or management of an MIHC, MIC, stock holding company, or reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-10
"Commissioner"
Sec. 10. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-11
"Company"
Sec. 11. "Company" means any of the following:
(1) An MIC.
(2) An MIHC.
(3) A stock holding company.
(4) A reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-12
"Disinterested director"
Sec. 12. "Disinterested director" means a director of an MIHC who does not hold, directly or indirectly, a material ownership interest in any subsidiary.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-13
"Effective date"
Sec. 13. "Effective date" means, with respect to a plan, the date on

which the plan becomes effective under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-14
"Eligible member"
Sec. 14. "Eligible member" means, with respect to a plan, a person who is a member of an MIC or MIHC, as applicable, on the adoption date of a plan and:
(1) solely for purposes of receipt of notice of and voting at a meeting of members on a plan of reorganization, continues to be a member of the MIC on the record date for the meeting of members; or
(2) solely for purposes of eligibility to receive stock subscription rights under a plan to issue stock, continues to be a member of the MIC or MIHC, as applicable, on the date the commissioner approves the plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-15
"Employee benefit plan"
Sec. 15. "Employee benefit plan" means an employee benefit plan established by an MIHC or by one (1) or more of the subsidiaries of an MIHC for the sole benefit of its:
(1) employees; or
(2) sales agents.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-16
"Financial services businesses"
Sec. 16. "Financial services businesses" includes investment banking, commercial banking, industrial banking, savings and loan associations, credit unions, trust companies, other lending and loan brokerage services, services related to the extension of credit (including but not limited to real estate and personal property appraisal; arranging equity financing; check-guaranty services; collection agency services; asset management, servicing, and collection activities; real estate settlement services; and lease financing transactions), securities broker-dealer and trading services, private placement services, acting as a futures commission merchant, securities underwriting, transactions in bullion, precious metals, and foreign currency, investment advisory services, financial planning services, third party administration of insurance policy claims and accounts receivable, the advance or loan of funds using accounts receivable as collateral, organization and operation of investment companies and mutual funds, employee benefit planning and consultation services, actuarial services, issuance of money orders, savings bonds, and traveler's checks, and other operations and services either closely related to or a proper incident to the foregoing.
As added by P.L.5-2000, SEC.4.
IC 27-14-1-17
"Immediate family"
Sec. 17. "Immediate family" means any child, stepchild, grandchild, parent, stepparent, grandparent, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law, and includes adoptive relationships.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-18
"Internal Revenue Code"
Sec. 18. "Internal Revenue Code" refers to the Internal Revenue Code of 1986, as amended.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-19
"Material ownership interest"
Sec. 19. "Material ownership interest" means an ownership interest equal to more than one-half of one percent (0.5%) of the voting securities of the issuer, or a larger percentage as the commissioner may approve.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-20
"Member"
Sec. 20. "Member" means a person that, according to the:
(1) records; and
(2) articles of incorporation and bylaws;
of an MIC or MIHC, as applicable, is a member of the MIC or MIHC, as applicable.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-21
"Member's interest"
Sec. 21. "Member's interest" means:
(1) the voting rights of a member provided by law and by the MIC's or MIHC's articles of incorporation and bylaws; and
(2) the right to receive cash, stock, or other consideration in the event of a conversion to a stock company under IC 27-1 through IC 27-13 or a dissolution under IC 27-1-10, as provided by those laws and by the MIC's or MIHC's articles of incorporation or bylaws.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-22
"MIC"
Sec. 22. "MIC" refers to a mutual insurance company.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-23
"MIHC"      Sec. 23. "MIHC" refers to a mutual insurance holding company.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-24
"Mutual insurance company" or "MIC"
Sec. 24. "Mutual insurance company" or "MIC" means a mutual insurer that is:
(1) submitting; or
(2) subject to;
a plan of reorganization or plan to issue stock under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-25
"Mutual insurance holding company" or "MIHC"
Sec. 25. "Mutual insurance holding company" or "MIHC" means a mutual insurance holding company established under IC 27-14-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-26
"Net income"
Sec. 26. "Net income" means an amount equal to the consolidated net income of the company for which the determination is being made, determined in accordance with generally accepted accounting principles on a basis consistent with prior periods, less net realized investment gains (reduced by capital gains tax, if any) on the sale of investments (including real estate) that were held as of the effective date of the plan of reorganization by a former MIC. For purposes of this section, "net realized investment gains" means an amount equal to realized investment gains less realized investment losses (reduced by capital gains tax, if any) for the same accounting period for all investments (including real estate) held as of the effective date of the plan of reorganization as determined in accordance with generally accepted accounting principles on a basis consistent with prior periods. The cumulative total of net realized investment gains after the effective date of the plan of reorganization that are applied to reduce one (1) or more years of net income for the purposes of this section and IC 27-14-3-11(e) shall not exceed the net unrealized investment gains as of the effective date of the plan of reorganization. For purposes of this section, "net unrealized investment gains" mean unrealized investment gains less unrealized investment losses (as adjusted for deferred income taxes) as of the effective date of the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-27
"Ordinary course of the insurance business"
Sec. 27. "Ordinary course of the insurance business" includes but is not limited to the following actions and activities of the MIHC and its subsidiaries:
(1) Operations, practices, and procedures of the company in

effect prior to the effective date of the plan of reorganization.
(2) Operations, practices, and procedures that are consistent with industry practices and standards used or in effect at any relevant time.
(3) The payment of obligations due under any surplus note issued by the company with the approval of the commissioner.
(4) Expanding the business of any company into other insurance, insurance-related, and financial services businesses.
Any expansion in the ordinary course of the insurance business may be accomplished through acquisition, merger, consolidation, strategic alliance, joint venture, or other business combination.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-28
"Outside director"
Sec. 28. (a) "Outside director" means an individual who:
(1) is a member of a board of:
(A) an MIHC;
(B) a stock holding company; or
(C) a reorganized insurer;
(2) is not and has not been within the last three (3) years an officer of, an employee of, or a consultant to the entity or any affiliate of the entity referred to in subdivision (1), of whose board the individual is a member;
(3) with respect to a director of an MIHC that does not, directly or indirectly, own all of the stock of each of its reorganized insurers, is not and has not been within the last three (3) years a director of a stock holding company or a reorganized insurer that is affiliated with the MIHC; and
(4) is not a spouse of or a member of the immediate family who shares the same household with an officer of, an employee of, or a consultant to the entity or any affiliate of the entity referred to in subdivision (1), of whose board the individual is a member.
(b) For purposes of this section, a consultant is an individual who directly derives more than thirty-three percent (33%) of the consultant's income in any calendar year from the MIHC or an affiliate of the MIHC or an associate of a person who derives more than thirty-three percent (33%) of its income in any calendar year from the MIHC or any affiliate of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-29
"Participating policy"
Sec. 29. "Participating policy" means a policy providing for the distribution of policy dividends.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-30
"Person"      Sec. 30. "Person" means any of the following:
(1) An individual.
(2) A group of individuals acting in concert.
(3) A trust.
(4) An association.
(5) A partnership.
(6) A limited liability company.
(7) A corporation.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-31
"Plan"
Sec. 31. "Plan" means a plan:
(1) of reorganization; or
(2) to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-32
"Plan of reorganization"
Sec. 32. "Plan of reorganization" means a plan adopted under IC 27-14-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-33
"Plan to issue stock"
Sec. 33. "Plan to issue stock" means a plan to issue shares of a stock holding company or a reorganized insurer adopted under IC 27-14-4.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-34
"Policy"
Sec. 34. "Policy" means a contract providing one (1) or more of the kinds of insurance described in IC 27-1-5-1.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-35
"Reorganized insurer"
Sec. 35. "Reorganized insurer" means an entity:
(1) that is a domestic stock insurance company that is owned entirely or in part by an MIHC or a stock holding company; and
(2) the policyholders of which may be or are entitled to become members of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-36
"Stock holding company"
Sec. 36. "Stock holding company" means an entity other than a reorganized insurer and its subsidiaries that:
(1) is owned entirely or in part, directly or indirectly, by an

MIHC; and
(2) directly or indirectly owns all or part of the capital stock of a reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-37
"Subsidiary"
Sec. 37. "Subsidiary" means, with respect to a particular person, an affiliate of the person that is controlled by the person, either:
(1) directly; or
(2) indirectly through one (1) or more intermediaries.
As added by P.L.5-2000, SEC.4.

IC 27-14-1-38
"Voting capital stock"
Sec. 38. "Voting capital stock" means capital stock whose holder has the right to vote in the election of directors.
As added by P.L.5-2000, SEC.4.



CHAPTER 2. MUTUAL INSURANCE COMPANY REORGANIZATION

IC 27-14-2-1
Prerequisites to reorganization
Sec. 1. (a) A mutual insurance company (MIC) may reorganize under this chapter as a mutual insurance holding company (MIHC) with one (1) or more subsidiaries after the following have occurred:
(1) The favorable vote of its board of directors to reorganize.
(2) The filing of an application with the commissioner.
(3) A notice of a public hearing made to its members and the public.
(4) At least one (1) public hearing conducted by the commissioner.
(5) The approval of the plan by the commissioner.
(6) A favorable vote of the eligible members of the MIC.
(7) The issuance of an order of completion by the commissioner.
(b) The subsidiaries of an MIHC:
(1) must include at least one (1) reorganized insurer;
(2) may include one (1) or more stock holding companies; and
(3) may include one (1) or more stock insurance companies, the policyholders of which are not and do not become members of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-2
Methods of reorganization
Sec. 2. The reorganization of an MIC or two (2) or more MICs into an MIHC structure under this chapter may be accomplished by any means approved by the commissioner, including the following:
(1) The establishment of at least one (1) company.
(2) The amendment or restatement of the articles and bylaws of any company.
(3) The transfer or acquisition of any or all of the assets and liabilities or of the stock of any company.
(4) The merger or consolidation of two (2) or more MICs.
(5) The merger or consolidation of two (2) or more stock holding companies as part of the merger of two (2) or more MIHCs.
(6) The merger or consolidation of two (2) or more stock insurance companies.
(7) The merger of an MIC's membership interests into any existing MIHC, with the continued corporate existence of the reorganized MIC as a reorganized insurer.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-3
Adoption of plan of reorganization by directors
Sec. 3. (a) A plan of reorganization must be adopted by the board

of directors of the MIC.
(b) For a plan of reorganization to be adopted by the board of directors of an MIC, at least seventy-five percent (75%) of the members of the board of directors must vote in favor of the adoption.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-4
Application for reorganization
Sec. 4. Within ninety (90) days after the adoption of a plan of reorganization and before a vote on the plan by the members, the company adopting the plan must file with the commissioner an application containing the following:
(1) A plan of reorganization.
(2) The form of the notices to be sent to members under sections 8 and 12(b) of this chapter.
(3) A copy of the:
(A) proposed articles of incorporation; and
(B) bylaws;
of each company to be formed under the plan, including the reorganized insurer in compliance with the requirements of IC 27-1-6.
(4) If it is necessary to amend the current articles of incorporation or bylaws of any company that is affected by the plan, a copy of:
(A) the proposed articles of amendment or amended and restated articles of incorporation; and
(B) amended or restated bylaws;
of the company, which in the case of each domestic insurance company must comply with the requirements of IC 27-1-8.
(5) With respect to participating policies and contracts of the reorganized insurer, a description of:
(A) the current dividend practices of the MIC; and
(B) the dividend practices to be followed by the reorganized insurer following the effective date of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-5
Requirements for plan of reorganization
Sec. 5. A plan of reorganization filed with the commissioner under this chapter must meet the following requirements:
(1) It must describe all significant terms of the proposed reorganization.
(2) It must describe in a narrative form any plan to issue stock that may be proposed in connection with the plan of reorganization.
(3) It must:
(A) describe the reasons for and purposes of the proposed reorganization;
(B) describe the manner in which the reorganization is expected to benefit and serve the best interests of the

members; and
(C) include an analysis of the risks and benefits to the MIC and its members of the proposed reorganization, and compare those risks and benefits with the risks and benefits of reasonable alternatives (including demutualization of the MIC) to the reorganization.
(4) It must provide that:
(A) a member's interest in the MIC becomes a member's interest in the MIHC;
(B) the members' surplus protection principle will govern the actions of the MIHC and its subsidiaries;
(C) a member's interest in the MIHC may not be transferred, assigned, pledged, or alienated in any manner except in connection with a transfer, assignment, pledge, or alienation of the policy from which the member's interest is derived; and
(D) any member's interest in an MIHC will automatically terminate upon the lapse or other termination of the policy from which the member's interest is derived.
(5) It must describe how the plan of reorganization is to be effected, including a description of a contemplated transfer, acquisition, or assumption of assets, rights, franchises, interests, debts, liabilities, or other obligations of the applicant and any other company affected by the plan or reorganization.
(6) It must describe the:
(A) establishment of companies;
(B) amendment or restatement of the articles of incorporation and bylaws of a company; and
(C) merger of companies;
that will take place under the plan of reorganization.
(7) It must provide a list of:
(A) all individuals who are or have been selected to become directors or officers of the MIHC or any company that is a subsidiary of the MIHC; and
(B) other individuals who perform or will perform duties customarily performed by a director or officer.
(8) The list prepared under subdivision (7) must include, for each individual on the list:
(A) the individual's principal occupation;
(B) all offices and positions the individual has held in the preceding five (5) years;
(C) any crime of which the individual has been convicted (other than traffic violations) in the preceding ten (10) years;
(D) information concerning any personal bankruptcy of the individual or the individual's spouse during the previous seven (7) years;
(E) information concerning the bankruptcy of any corporation of which the individual was an officer or director during the previous seven (7) years;
(F) information concerning any state or federal securities

law allegations against the individual that within the previous ten (10) years resulted in a:
(i) determination that the individual violated the state or federal securities law;
(ii) plea of nolo contendere; or
(iii) consent decree;
(G) information concerning the revocation during the previous ten (10) years of any state or federal license issued to the individual; and
(H) information as to whether the individual was refused a performance or other bond during the previous ten (10) years.
(9) It must provide that any policy of any reorganized insurer that goes into force after the effective date of the reorganization, will provide that:
(A) the owner of the policy; or
(B) another person or persons specified in the:
(i) policy; or
(ii) MIHC's articles of incorporation or bylaws;
becomes a member of the MIHC. However, a plan of reorganization may provide that any person who becomes an owner of a policy or who would otherwise become a member under a policy issued during a particular period of not more than three (3) years immediately after the effective date of the plan of reorganization will not become a member until after the expiration of that period.
(10) It must provide that, with regard to a policy of the MIC in force on the effective date of the plan of reorganization:
(A) the policy continues to remain in force under the policy's terms as the policy of a reorganized insurer;
(B) the holder of a participating policy continues to have the right to receive policy dividends as provided for in the policy; and
(C) the policyholder's right to benefits, values, guarantees, and other contractual obligations of the MIC continues after the effective date of the plan of reorganization as obligations of the reorganized insurer.
(11) It must describe the nature and content of the report and financial statement to be sent annually to each member following the reorganization.
(12) It must provide that, in the event of proceedings under IC 27-9 involving a reorganized insurer, the assets of the MIHC that is affiliated with the reorganized insurer are available to satisfy the policyholder obligations of the reorganized insurer.
(13) It must provide that the name of the reorganized insurer does not include the term "mutual", except as approved by the commissioner as not being misleading to the policyholders or the public.
(14) It must provide any additional information that the commissioner may request. As added by P.L.5-2000, SEC.4.

IC 27-14-2-6
Amendment or termination of plan of reorganization
Sec. 6. (a) A plan of reorganization that is adopted by the board of directors of the applicant may be:
(1) amended by the board of directors of the applicant:
(A) in response to the comments or recommendations of the commissioner, or any other state or federal agency or entity, before any solicitation of proxies from the members to vote on the plan of reorganization; and
(B) otherwise, with the consent of the commissioner; or
(2) terminated by the board of directors of the applicant:
(A) before notice is sent to the members under section 8 of this chapter; or
(B) with the consent of the commissioner.
(b) For a plan of reorganization to be:
(1) amended; or
(2) terminated;
by the board of directors of an MIC, at least seventy-five percent (75%) of the members of the board of directors must vote in favor of the amendment or termination.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-7
Public hearing
Sec. 7. (a) The commissioner shall, as soon as practicable after a plan of reorganization is filed with the commissioner but not more than ninety (90) days (or a longer period after the plan is filed as the commissioner determines for good cause), conduct a public hearing under IC 4-22-2-26 to afford interested persons an opportunity to present information, views, arguments, or comments about the plan.
(b) At least thirty (30) days before a hearing held under this section, the commissioner shall publish notice of the hearing in a newspaper of general circulation in:
(1) the city of Indianapolis;
(2) the city in which the principal office of the applicant is located; and
(3) other cities or towns that the commissioner considers appropriate.
The commissioner may provide written notice of the hearing by other means and to other persons that the commissioner considers appropriate.
(c) The notice provided under this section must:
(1) refer to the applicable statutory provisions;
(2) state the date, time, and location of the hearing; and
(3) include a brief statement of the subject of the hearing.
(d) At the discretion of the commissioner or the commissioner's appointee, testimony may be taken under oath or by affirmation at a public hearing under this article. As added by P.L.5-2000, SEC.4.

IC 27-14-2-8
Notice of hearing to members and policyholders
Sec. 8. The applicant shall, at least thirty (30) days before the public hearing required under this chapter, mail notice of the public hearing to the last known address of each member and policyholder of the MIC as shown on the books of the MIC. The notice must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner. The notice must include the following:
(1) Reference to the applicable statutory provisions.
(2) A statement of the date, time, and location of the hearing.
(3) A brief statement of the subject of the hearing, including specific notice to the member that the member's interest in the MIC will be affected by the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-9
Prerequisites to approval of plan of reorganization
Sec. 9. The commissioner may not approve a plan of reorganization submitted under this article unless the applicant has shown, by a preponderance of the evidence, that the plan of reorganization:
(1) complies with the law;
(2) includes the disclosures and notices required under this article;
(3) is fair, reasonable, and equitable to the members and policyholders of the MIC; and
(4) complies with the members' surplus protection principle.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-10
Approval or disapproval of plan of reorganization by commissioner
Sec. 10. (a) Not more than one hundred eighty (180) days after the filing of the application and submission of all other information requested by the commissioner relative to the plan, or a longer period if extended by the commissioner for good cause, the commissioner shall approve or disapprove the plan of reorganization. The commissioner's approval of the plan must be conditioned upon:
(1) the approval of the plan by the eligible members under this chapter; and
(2) the requirements of sections 16 and 17 of this chapter.
(b) The commissioner shall fully consider any comments received at the public hearing under IC 4-22-2-27 before issuing an order under subsection (a).
As added by P.L.5-2000, SEC.4.

IC 27-14-2-11 Notice of approval or disapproval
Sec. 11. The commissioner shall notify the applicant upon reaching a decision on a plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-12
Submitting plan of reorganization to members
Sec. 12. (a) A plan of reorganization of an MIC must be submitted for approval by the eligible members of the MIC after approval of the application by the commissioner under section 10 of this chapter. A vote by the eligible members to approve the plan must be made at a special or annual meeting held under IC 27-1-7-7 and this chapter.
(b) The eligible members must be sent notice of the meeting at which a plan of reorganization will be submitted for approval by eligible members. The notice must:
(1) be mailed at least thirty (30) days before the meeting;
(2) refer to the applicable statutory provisions;
(3) state the date, time, and location of the meeting;
(4) include or be accompanied by a brief statement of the subject of the meeting, including specific notice to the member that the member's interest in the MIC will be affected by the reorganization;
(5) include or be accompanied by a copy of the plan or a summary of the plan; and
(6) describe the member's right to attend and participate in the meeting.
(c) The notice sent under this section must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-13
Voting on plan of reorganization
Sec. 13. Notwithstanding IC 27-1-7-9, with respect to a vote under section 12 of this chapter, an eligible member:
(1) may vote in person or by proxy if the proxy soliciting material:
(A) includes reference to the applicable statutory provisions;
(B) states the date, time, and location of the meeting;
(C) contains a brief statement of the subject of the meeting, including specific notice that the member's interest in the MIC will be affected by the reorganization;
(D) was solicited and obtained from the member after the commissioner has approved the plan of reorganization under this article; and
(E) was found to be sufficient in the reasonable determination of the commissioner for the eligible members to make an informed decision about the plan of reorganization; and
(2) is entitled to cast only one (1) vote on the proposed plan of

reorganization, regardless of the number of policies or the amount of insurance that the member has with the MIC or any affiliate of the MIC.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-14
Approval of plan of reorganization by members
Sec. 14. For a plan of reorganization to be approved by the members of an MIC:
(1) the plan of reorganization must be approved at a meeting at which at least ten percent (10%) of the eligible members are represented in person or by proxy; and
(2) at least two-thirds (2/3) of the eligible members voting in person or by proxy must vote in favor of the plan.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-15
Filing minutes of meeting at which plan approved
Sec. 15. Not later than thirty (30) days after members have approved a plan of reorganization at a special or annual meeting of members under this chapter, an applicant must file with the commissioner the minutes of the meeting at which the plan of reorganization was approved.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-16
Issuance of permit for completion of organization
Sec. 16. (a) Before the commissioner issues a permit for completion of organization under subsection (b):
(1) a public hearing must have been conducted under this chapter;
(2) the commissioner must have issued notice to the applicant that the commissioner has approved the plan of reorganization of the applicant under section 10 of this chapter; and
(3) the commissioner must have received the minutes of the meeting of the members at which the plan was approved reflecting that the plan of reorganization was on the agenda and the plan was approved.
(b) After the events referred to in subsection (a), the commissioner shall issue:
(1) a permit for completion of organization of the MIHC; and
(2) in the case of:
(A) a newly organized domestic insurance company, a permit for completion of organization as provided in IC 27-1-6-11; or
(B) amended articles of incorporation of a domestic insurance company, an amended certificate of authority as provided in IC 27-1-8-9.
As added by P.L.5-2000, SEC.4.
IC 27-14-2-17
Effectiveness of plan of reorganization
Sec. 17. A plan of reorganization is effective when each reorganized insurer and MIHC affected by the plan has filed:
(1) its articles of incorporation or, if appropriate, its articles of amendment; and
(2) the certificate of authority and any amended certificate of authority issued to the company by the commissioner under this chapter;
in the office of the county recorder of the county in which the principal office of the company is located, or at any later date specified in the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-18
Organization of insurer under plan of reorganization
Sec. 18. The organization of a domestic insurance company under a plan of reorganization under this article must be conducted under IC 27-1-6 concerning the formation of domestic insurance companies.
As added by P.L.5-2000, SEC.4.

IC 27-14-2-19
Amendment of articles of incorporation of insurer under plan of reorganization
Sec. 19. The amendment of the articles of incorporation of a domestic insurance company under a plan of reorganization under this article must be conducted in compliance with IC 27-1-8.
As added by P.L.5-2000, SEC.4.



CHAPTER 3. MUTUAL INSURANCE HOLDING COMPANIES

IC 27-14-3-1
Requirement to comply with IC 27-14-2
Sec. 1. An MIHC organized under this article must meet the requirements of IC 27-14-2.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-2
Contents of articles of incorporation
Sec. 2. The articles of incorporation of an MIHC must contain the following, or provisions at least substantially equivalent to the following:
(1) The name of the MIHC, which must include the term "mutual" or the abbreviation "MIHC".
(2) A provision specifying that the MIHC does not have the power to engage in the business of issuing insurance policies or contracts.
(3) A provision specifying that the MIHC is not authorized to issue voting or any other capital stock.
(4) A provision setting forth the rights of members of the MIHC in the equity of the MIHC in the event of a conversion to a stock company under Indiana law or a dissolution under IC 27-1-10, including the rights of the members to the assets of the MIHC.
(5) A provision specifying that:
(A) a member of the MIHC is not, as a member, personally liable for the acts, debts, liabilities, or obligations of the MIHC; and
(B) no assessment may be imposed upon the members of the MIHC by any person, including:
(i) the board of directors, members, or creditors of the MIHC; and
(ii) any governmental office or official, including the commissioner;
because of any liability of any company or because of any act, debt, or liability of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-3
Rights and obligations of members
Sec. 3. Members of an MIHC have rights and obligations specified in:
(1) this article; and
(2) the articles of incorporation and bylaws of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-4
Direct payments to members      Sec. 4. The MIHC may not make any direct payment of income, dividends, or other distribution of profits to a member of an MIHC with respect to any membership interest in the MIHC, other than as directed or approved by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-5
Outside directors
Sec. 5. (a) At least a majority of the following must be made up of outside directors:
(1) The board of directors of an MIHC.
(2) The board of directors of a stock holding company that is not a wholly-owned subsidiary of an MIHC.
(3) The board of directors of a reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(4) Any audit committee or executive committee of the board of directors of:
(A) an MIHC;
(B) a stock holding company that is not a wholly-owned subsidiary of an MIHC; or
(C) a reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(b) All of the directors who are members of any management compensation committee of the following entities must be outside directors:
(1) An MIHC.
(2) A stock holding company that is not a wholly-owned subsidiary of an MIHC.
(3) A reorganized insurer that is not a wholly-owned subsidiary of an MIHC.
(c) All of the directors who are members of any pricing committee of the following entities with responsibility for approving the price of stock sold in any offering under this article must be outside directors:
(1) A stock holding company.
(2) A reorganized insurer.
(d) The commissioner may determine, after furnishing the affected company and director with notice and opportunity to be heard, that an individual does not qualify as an outside director or otherwise should not be considered an outside director. Such an individual may continue to serve as a director, but from the date the commissioner notifies the affected company in writing of the determination and the basis for the determination, the individual may not be considered an outside director.
(e) A director's failure to qualify as or be considered an outside director does not affect the validity of any action taken by the company, the board of directors, or any committee of the board of directors.
(f) Concurrent with the initial public offering of any securities of a stock holding company or a reorganized insurer, the majority of the

members of the board of directors of the MIHC must be disinterested directors.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-6
Rights and obligations of an MIHC
Sec. 6. (a) Except as provided in subsection (b), an MIHC:
(1) has and may exercise all the rights and privileges of insurance companies formed under this title; and
(2) is subject to all the requirements and regulations imposed upon insurance companies formed under this title.
(b) The exceptions referred to in subsection (a) are as follows:
(1) An MIHC does not have the right or privilege to write insurance (except through an insurance company subsidiary) and is not subject to any requirement or rule adopted under IC 4-22-2 relating to the writing of insurance.
(2) An MIHC is not subject to the deposit requirement in IC 27-1-6-15(d).
(3) An MIHC is not subject to any statute or rule adopted under IC 4-22-2 that is imposed upon insurance companies formed under this title to the extent that the statute or rule is in conflict with this article.
(4) An MIHC is not subject to the investment requirements under IC 27-1-12 or IC 27-1-13 that limit or restrict investments in subsidiaries.
(5) An MIHC is not subject to risk-based capital requirements under IC 27-1-36.
(6) An MIHC is not subject to a requirement under IC 27 if the commissioner determines by order or rule adopted by the commissioner under IC 4-22-2 that the requirement does not apply to the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-7
Annual statement; certifications
Sec. 7. (a) Not later than July 1 of each year, an MIHC shall file with the commissioner an annual statement containing the following information:
(1) Audited financial statements, including:
(A) an income statement;
(B) a balance sheet;
(C) a statement of cash flows; and
(D) footnotes.
(2) Complete information on the status of any condition imposed in connection with the approval of a plan of reorganization.
(3) An investment plan covering all assets of the MIHC.
(4) A statement that the MIHC and its affiliates have complied with section 8 of this chapter.
(5) A statement that describes any changes in the members'

interests and the reason for any change in the members' interests.
(b) Not later than July 1 of the first, second, and third years after completion of a reorganization under IC 27-14-2, a reorganized insurer shall file with the commissioner:
(1) a certificate of an actuary stating that the methodology used by the reorganized insurer for any payment of policyholder dividends in the previous year complied with the methodology stated in the plan submitted under IC 27-14-2-4(5) or other methodology approved by the commissioner; and
(2) a certificate of an independent auditor of the reorganized insurer that the calculation of any participating policy dividends paid during the previous year complied with the methodology stated in the plan submitted under IC 27-14-2-4(5) and was accurate.
(c) If the certification of the actuary or auditor required in subsection (b) has not been filed or if the commissioner has other reasonable cause, the commissioner may employ at the expense of the reorganized insurer an independent actuary or auditor, or both, to issue the certifications required in subsection (b).
(d) The requirement to submit the certifications under subsection (b) may be extended by the commissioner beyond the third year after completion of a reorganization under IC 27-14-2:
(1) by order applicable to a particular recognized insurer if the commissioner determines that further certifications are necessary for the protection of the interests of the policyholders of the reorganized insurer; and
(2) by rule adopted under IC 4-22-2 if the commissioner determines that further certifications are necessary for the protection of the interests of the policyholders of all reorganized insurers or a particular class of reorganized insurers.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-8
Material transactions
Sec. 8. (a) For the purposes of IC 27-1-23:
(1) an MIHC and its affiliates constitute an insurance holding company system; and
(2) an MIHC is considered to be an "insurer".
However, a separate filing or approval is not required under IC 27-1-23 for an acquisition or a reorganization that is included in a plan approved under this article.
(b) For the purpose of this section, a "material transaction" means:
(1) a transaction described in IC 27-1-23-4(b):
(A) between an MIHC and any affiliate; or
(B) between any affiliates of an MIHC if the transaction equals or exceeds the percentages of admitted assets or surplus set forth in IC 27-1-23-4(b) of any reorganized insurer of the MIHC; or         (2) a transaction described in IC 27-1-23-4(b) between an MIHC and any person as specified in a rule adopted by the commissioner under IC 4-22-2 or an order issued by the commissioner.
(c) An MIHC may not enter into a material transaction unless the MIHC has notified the commissioner in writing of its intention to enter into a material transaction at least thirty (30) days before the transaction, or a shorter period as the commissioner may permit, and the commissioner has not disapproved the transaction within that period.
(d) In addition to the requirements of IC 27-1-23-4(a) and IC 27-1-23-4(d), a material transaction must:
(1) be fair and reasonable to the members of the MIHC; and
(2) not violate the members' surplus protection principle.
(e) An MIHC and its affiliates may not enter into transactions that are part of a plan or series of like transactions if the purpose of those separate transactions is to circumvent any rules of the commissioner prohibiting a material transaction or this section.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-9
Interest of member not considered a security
Sec. 9. The interest of a member in an MIHC does not constitute a security under Indiana law.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-10
Fiduciary responsibilities and liability of officers and directors
Sec. 10. (a) After the effective date of a plan of reorganization, the officers and directors of the MIHC:
(1) owe the same fiduciary responsibilities to members of the MIHC as the officers and directors of the former MIC owed to members of the former MIC; and
(2) are subject to potential liability to members of the MIHC to the same extent as the officers and directors of the former MIC were to members of the former MIC before the effective date of the plan of reorganization.
(b) An action may be brought to recover for the violation of fiduciary responsibilities under this article under IC 34-11-2-4, or, in the case of fraud, under IC 34-11-2-7.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-11
Dividends and distributions
Sec. 11. (a) The reorganized insurer must obtain commissioner approval of the dividend practices with respect to participating policies and contracts in force as of the effective date of the reorganization to be followed by the reorganized insurer as set forth in IC 27-14-2-4(5) if the dividend practices of the reorganized insurer will be different from the dividend practices of the MIC.     (b) The commissioner may require the establishment of a closed block or other mechanism that the commissioner finds to be fair for the protection of MIC policyholder dividends.
(c) The dividend practices of the reorganized insurer, the requirement to establish a closed block or other mechanism, or the terms of the closed block, may be modified after approval under subsection (a) or subsequent to a reorganization under IC 27-14-2 only with the prior approval of the commissioner on application of the reorganized insurer.
(d) Neither a stock holding company nor a reorganized insurer may pay dividends or make other distributions with respect to its stock to its shareholders if the reorganized insurer has failed to pay policyholder dividends in compliance with the dividend practices approved by the commissioner in accordance with this section.
(e) A reorganized insurer or stock holding company of the MIHC that has any shareholder other than the MIHC or a direct or indirect wholly owned subsidiary of the MIHC may not declare or pay any dividend or other distribution on its capital stock except to the extent of:
(1) one (1) or more years of net income attributable to the year of or years after the effective date of the plan of reorganization; and
(2) proceeds from the issuance of capital stock (which as of any date shall be that amount equal to the net proceeds received by the issuer less amounts previously paid out of the net proceeds to stockholders in the form of dividends or other distributions).
As added by P.L.5-2000, SEC.4.

IC 27-14-3-12
Compensation of directors and executive officers
Sec. 12. (a) For purposes of this section, "executive officer" has the same meaning as the term is defined by the Securities and Exchange Commission in 17 CFR 240.3b-7.
(b) After the effective date of a reorganization under this article, the compensation of directors or executive officers of a company shall include only those amounts that satisfy any one (1) of the following criteria:
(1) Amounts that are payable with respect to services rendered before the effective date of the plan of reorganization.
(2) Amounts that would be deemed to be reasonable compensation by the Internal Revenue Service and therefore allowed as proper expense deductions for federal income tax purposes.
(3) Amounts that are disclosed to the policyholders in proxy solicitation materials or other written materials approved by the commissioner as part of the notice of the meeting of the members called to approve a plan of reorganization, are approved by the commissioner in principle and concept as part of the approval of the plan of reorganization, and are approved by the commissioner as to specific amount prior to payments

after the effective date of the plan of reorganization.
(4) Amounts that the commissioner deems necessary to preserve the safety and soundness of the stock insurance company subsidiary by enabling it to engage and retain capable employees.
(5) Amounts payable solely out of net income of the company after the effective date of the plan of reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-3-13
Investment and operations in businesses outside insurance business
Sec. 13. A company may invest and conduct operations in businesses outside the ordinary course of the insurance business only from funds separately raised and net income earned, after the effective date of a plan of reorganization.
As added by P.L.5-2000, SEC.4.



CHAPTER 4. ISSUANCE OF CAPITAL STOCK

IC 27-14-4-1
Applicability of chapter; issuance of stock
Sec. 1. (a) This chapter applies only to the initial public offering of voting capital stock by a reorganized insurer or stock holding company.
(b) A reorganized insurer or a stock holding company may issue any type of stock permitted by the law under which it is organized. However, a reorganized insurer and a stock holding company may issue shares of stock to a person or entity other than:
(1) the MIHC of which it is a subsidiary; or
(2) a stock holding company or reorganized insurer that is a direct or indirect subsidiary of the MIHC referred to in subdivision (1);
only in compliance with this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-2
Adoption of plan to issue stock
Sec. 2. A plan to issue stock under this chapter must be adopted:
(1) in the case of a plan to issue stock that is concurrent with the formation of the MIHC, by the board of directors of the MIC; or
(2) in the case of a plan to issue shares of stock that is not concurrent with the formation of the MIHC, by the board of directors of the MIHC and reorganized insurer or stock holding company proposing to issue the stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-3
Amendment or withdrawal of plan
Sec. 3. A board of directors that adopts a plan to issue stock under this chapter may amend or withdraw that plan at any time before the effective date. However, after the commissioner has approved a plan to issue stock, the plan may not be amended unless the commissioner approves the amendment.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-4
Application to issue stock
Sec. 4. Within ninety (90) days after the adoption of a plan to issue stock, the reorganized insurer or stock holding company adopting the plan must file with the commissioner an application that contains the following:
(1) A proposed plan to issue stock.
(2) A description of the reasons for and purpose of the proposed plan and the manner in which the issuance will benefit the members of the MIHC.         (3) If it is necessary to amend the current articles of incorporation or bylaws of a company that is affected by the plan, a copy of the proposed articles of amendment and amended bylaws of the company, which in the case of each domestic insurance company must comply with IC 27-1-8.
(4) A list of the officers and directors of a company that is affected by the plan.
(5) A description of:
(A) the stock intended to be offered by the applicant;
(B) all shareholder rights applicable to the stock intended to be offered by the applicant;
(C) the total number of shares authorized to be issued;
(D) the estimated number of shares the applicant intends to offer; and
(E) the intended date or range of dates for the offering.
(6) A list of:
(A) the name of any underwriter, syndicate member, or placement agent involved;
(B) if known by the applicant, the name of each person or group of persons who will control five percent (5%) or more of the total outstanding shares of the class of stock to be offered; and
(C) if any of the persons listed under clause (A) or (B) is a corporation or other business organization, the name of each member of its board of directors or equivalent management body.
(7) A description of all expenses expected to be incurred in connection with the offering.
(8) Any other information requested by the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-5
Mandatory provisions of plan to issue stock
Sec. 5. A plan to issue stock in a public offering (other than an offering solely in connection with a consolidation, merger, share exchange, or other business combination or an offering of stock under a stock option or other employee benefit plan) must do the following:
(1) Provide for each eligible member to receive, without payment, nontransferable subscription rights to purchase a portion of the stock of the applicant.
(2) Specify how subscription rights are to be allocated in whole shares of stock among the eligible members.
(3) Provide a fair and equitable means for allocating shares of stock in the event of an over-subscription to the shares by eligible members exercising subscription rights received under this chapter.
(4) Provide that any shares of stock not subscribed to by eligible members exercising subscription rights received under this chapter, or not subscribed to by an employee benefit plan or by

directors, officers, and employees exercising subscription rights, will be sold:
(A) in a public offering through an underwriter;
(B) through private placement; or
(C) by any other method approved by the commissioner that is fair and equitable to members.
(5) Provide that the MIHC will adopt articles of incorporation or articles of amendment that include a provision prohibiting the MIHC from waiving any dividends from its subsidiaries except after approval of the waiver by the board of directors of the MIHC and by the commissioner.
(6) Establish a pricing committee within the board of directors of the entity making the offering of stock, consisting exclusively of outside directors.
(7) Require that the shares not be issued without the favorable written opinion of the independent financial advisor as required by IC 27-14-6-4.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-6
Permitted provisions of plan to issue stock
Sec. 6. Subject to the limitations of IC 27-14-5, a plan to issue stock may do the following:
(1) Provide an allocation without payment of nontransferable subscription rights to purchase not more than ten percent (10%) of the total amount of outstanding stock to one (1) or more employee benefit plans that satisfy the requirements of Section 401(a), 403(b), 404(c), 408, 423, or 501(c)(9) of the Internal Revenue Code, limited to the extent that unsubscribed shares of stock remain after the members have exercised their subscription rights.
(2) Provide for:
(A) the establishment of; and
(B) the allocation of not more than four percent (4%) of the total amount of outstanding stock to;
an employee benefit plan that provides benefits that are subject to taxation under Section 83 of the Internal Revenue Code or that complies with the requirements of Section 422 of the Internal Revenue Code, for the purpose of granting stock or stock options.
(3) Provide that the articles of incorporation of a subsidiary of the MIHC may, subject to specified exceptions, prohibit a:
(A) person; or
(B) group of persons acting in concert;
acting directly or through associates, from acquiring more than a specified percentage of any class of the issued and outstanding shares of capital stock of the issuing subsidiary.
(4) Provide that the aggregate number of shares of outstanding stock purchased by an eligible member that exercises subscription rights may not exceed:             (A) a specified number of shares equal to at least one percent (1%) of the total number of outstanding shares; or
(B) a specified percentage of not less than one percent (1%) of the total number of outstanding shares.
(5) Provide that subscription rights need not be granted to an eligible member who resides in a foreign country or other jurisdiction for which the commissioner determines that all of the following apply:
(A) A small number of eligible members reside in the jurisdiction.
(B) The granting of subscription rights or the offer or sale of stock to eligible members in the jurisdiction would require the issuer or its officers or directors to:
(i) register, under the security laws of the jurisdiction, as a broker, dealer, salesman, or agent; or
(ii) register, or otherwise qualify, the stock for sale in the jurisdiction.
(C) The registration, qualification, or filing in the judgment of the commissioner would be impracticable or unduly burdensome for reasons of cost or otherwise.
(6) Provide that an eligible member that exercises subscription rights must subscribe for at least a minimum number of shares of stock or a minimum dollar amount of stock unless the commissioner has determined that either minimum is unreasonable based on the respective interests of the issuer of stock and the eligible members.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-7
Stock option as compensation of officer or director prohibited
Sec. 7. Notwithstanding any provision of this article, an MIHC or an affiliate of an MIHC may not use any form of a stock option or other preference with respect to the sale or purchase of any stock or other equity instrument of the MIHC or an affiliate of the MIHC to compensate an officer or director of the MIHC or an affiliate of the MIHC for services in connection with a plan to issue stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-4-8
Restrictions on dividends and distributions
Sec. 8. Neither a stock holding company nor a reorganized insurer may pay dividends or make other distributions with respect to its stock to its shareholders if the reorganized insurer has failed to pay policyholder dividends under IC 27-14-3-11.
As added by P.L.5-2000, SEC.4.



CHAPTER 5. RESTRICTIONS ON CAPITAL AND OTHER STOCK

IC 27-14-5-1
MIHC to retain majority of voting stock
Sec. 1. After the effective date of the plan of reorganization, the MIHC must at all times have the direct or indirect:
(1) power to cast at least fifty-one percent (51%) of the votes on all matters submitted to a vote of the holders of common stock (or any other class of stock entitled to vote generally on matters submitted to security holders for a vote, including the election of directors) of each reorganized insurer and any stock holding company of the MIHC; and
(2) ownership of shares of stock entitled to:
(A) receipt of at least fifty-one percent (51%) of all dividends declared on common stock of each reorganized insurer and any stock holding company of the MIHC; and
(B) receipt of at least fifty-one percent (51%) of the net proceeds to common stockholders upon any dissolution of each reorganized insurer and any stock holding company of the MIHC.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-2
Limits on aggregate number of shares owned by directors and officers
Sec. 2. (a) As used in this section, "CPI adjustment" means the percentage increase or decrease in the Consumer Price Index for Urban Wage Earners and Clerical Workers published monthly by the United States Bureau of Labor Statistics or any successor index published by the United States, as of the end of each calendar year, commencing January 1, 1999.
(b) The CPI adjustment referred to under subsection (c) shall be made by the commissioner as of January 1, 2000, and each year thereafter, based on the CPI adjustment for the preceding year.
(c) The aggregate number of shares of equity securities owned by all of the directors and officers of the MIHC and its affiliates and associates, excluding any shares acquired by or held for the benefit of the officers and directors and their associates through an employee benefit plan as permitted by IC 27-14-4-6(1) and section 5 of this chapter, may not exceed the following:
(1) Fifteen percent (15%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all of its reorganized insurers is greater than one billion five hundred million dollars ($1,500,000,000), as adjusted annually by the CPI.
(2) Twenty percent (20%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all

of its reorganized insurers is greater than seven hundred fifty million dollars ($750,000,000), as adjusted annually by the CPI, and less than or equal to one billion five hundred million dollars ($1,500,000,000), as adjusted annually by the CPI.
(3) Twenty-five percent (25%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company if the total surplus of the MIHC and all of this reorganized insurers is greater than two hundred fifty million dollars ($250,000,000), as adjusted annually by the CPI, and less than or equal to seven hundred fifty million dollars ($750,000,000), as adjusted annually by the CPI.
(4) Thirty percent (30%) of the total number of outstanding shares of equity securities of each reorganized insurer and all of its reorganized insurers is less than or equal to two hundred fifty million dollars ($250,000,000), as adjusted annually by the CPI.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-3
Limit on aggregate number of shares owned by single director or officer
Sec. 3. The aggregate number of shares of equity securities owned by:
(1) a single director or officer of the MIHC or any subsidiary of the MIHC;
(2) associates of the person referred to in subdivision (1); and
(3) persons acting in concert with the person referred to in subdivision (1) or (2);
may not exceed five percent (5%) of the total number of outstanding shares of equity securities of each reorganized insurer and any stock holding company excluding any equity securities acquired by or held for the benefit of the officers and directors and their associates through employee benefit plans as permitted by IC 27-14-4-6(1) and section 5 of this chapter, but including any equity securities beneficially owned by officers and directors and their associates under employee benefit plans as provided in IC 27-14-4-6(2).
As added by P.L.5-2000, SEC.4.

IC 27-14-5-4
Fees or commissions for issuance of stock prohibited
Sec. 4. A director, officer, agent, or employee of the MIHC or its subsidiaries, or an associate of a director, an officer, an agent, or employee, may not receive a fee, commission, or other valuable consideration for aiding, promoting, or assisting in the issuance of stock under this section, except for:
(1) compensation as provided for in the plan and approved by the commissioner;
(2) the person's usual, regular salary or compensation; or
(3) reasonable fees and compensation paid to an individual who

is an attorney, accountant, actuary, or financial adviser for services performed in the individual's independent practice, even if the individual is also a director, an officer, an agent, or an employee of the MIHC or its subsidiaries.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-5
Limit on aggregate number of shares owned by employee benefit plan
Sec. 5. The aggregate number of shares of stock that may be purchased or held by an employee benefit plan may not exceed ten percent (10%) of the total number of outstanding shares of a reorganized insurer or any stock holding company.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-6
Only publicly traded stock to be issued to directors or officers
Sec. 6. A reorganized insurer or stock holding company may not issue stock to directors or officers, or both, except stock of a class that is publicly traded.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-7
Stock option or sale of stock below fair market value as compensation of officer or director prohibited
Sec. 7. A reorganized insurer or stock holding company may not:
(1) grant stock purchase options or warrants, or otherwise use securities to provide compensation to directors or officers, or both, at a price less than the fair market value of the security on the date of the grant; or
(2) sell securities to directors or officers, or both, at a price less than the fair market value of the security (except under the exercise of authorized stock options consistent with subdivision (1) and section 8 of this chapter).
As added by P.L.5-2000, SEC.4.

IC 27-14-5-8
Stock purchase options for directors or officers prohibited until six months after public trading begins
Sec. 8. A reorganized insurer or stock holding company may not grant stock purchase options to directors or officers, or both, until at least six (6) months after public trading for the stock has begun.
As added by P.L.5-2000, SEC.4.

IC 27-14-5-9
Factors in determining compliance with ownership restrictions
Sec. 9. (a) For purposes of determining compliance with ownership restrictions in this chapter, a person to whom a stock purchase option or warrant has been granted under this chapter is not considered to own the underlying securities until the stock purchase

option or warrant is exercised and the securities have been issued.
(b) An increase in a person's percentage ownership of securities does not constitute a violation of the securities ownership restrictions in this chapter if the increase in percentage ownership results solely from a decrease in the aggregate number of securities outstanding.
(c) An inadvertent ownership of securities that exceeds the securities ownership limitations in this chapter does not violate this chapter if:
(1) a sufficient number of securities are divested within thirty (30) days after the limitation was first known to be exceeded so that the limitation is no longer exceeded; and
(2) during the period when the limitation is known to have been exceeded, the owner of the securities:
(A) does not vote any securities in excess of the limitation; and
(B) does not accept a dividend in respect of any securities that exceed the limitations.
As added by P.L.5-2000, SEC.4.



CHAPTER 6. PUBLIC HEARING, COMMISSIONER APPROVAL, AND EFFECTIVE DATE OF PLAN TO ISSUE STOCK

IC 27-14-6-1
Public hearing
Sec. 1. Not more than:
(1) sixty (60) days after the acceptance of an application filed with respect to a plan to issue stock under IC 27-14-4; or
(2) a longer period after the application is filed, as determined by the commissioner upon a showing of good cause;
the commissioner may conduct a public hearing under IC 4-22-2-26 to afford interested persons an opportunity to present information, views, arguments, or comments about the plan.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-2
Notice of hearing
Sec. 2. (a) At least thirty (30) days before a hearing held under this chapter, the commissioner shall publish notice of the hearing in a newspaper of general circulation in:
(1) the city of Indianapolis;
(2) the city in which the principal office of the applicant is located; and
(3) another city or cities that the commissioner considers appropriate;
and may provide written notice of the hearing by other means and to other persons that the commissioner considers appropriate.
(b) The notice provided under this section must:
(1) refer to the applicable statutory provisions;
(2) state the date, time, and location of the hearing; and
(3) include a brief statement of the subject of the hearing.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-3
Issuance of order of approval or disapproval
Sec. 3. (a) On or before the later of:
(1) sixty (60) days after a public hearing held under this chapter; or
(2) one hundred twenty (120) days after the commissioner accepts the application relating to the plan;
or a longer period if extended by the commissioner for good cause, the commissioner shall issue an order to approve or disapprove the plan under IC 27-14-4 to issue stock.
(b) The commissioner shall fully consider any comments received at a public hearing under IC 4-22-2-27 before issuing an order under subsection (a).
As added by P.L.5-2000, SEC.4.

IC 27-14-6-4 Financial adviser
Sec. 4. (a) The commissioner shall retain an independent financial adviser who shall, on behalf of members, review the offering price and issue a written opinion as to whether the offering price is fair from a financial point of view to the members as a group.
(b) The commissioner's approval of a plan under section 6 of this chapter is subject to the condition that a favorable opinion of the financial advisor is delivered to the commissioner before the stock is issued.
(c) The fees and expenses of the financial adviser shall be paid by the issuer of the stock.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-5
Findings requiring disapproval
Sec. 5. The commissioner shall approve a plan to issue stock submitted under IC 27-14-4 unless the commissioner makes at least one (1) of the following findings with respect to the plan:
(1) Disapproval of the plan is necessary to prevent practices that will cause financial impairment to the applicant or its subsidiaries.
(2) The financial or management resources of the applicant or its subsidiaries or affiliates warrant disapproval.
(3) The plan does not comply with this article.
(4) The proposed plan is unfair, unreasonable or inequitable to members or policyholders.
(5) The plan does not comply with the members' surplus protection principle.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-6
Copy of order; written statement of reasons for disapproval
Sec. 6. (a) The commissioner shall transmit to the applicant a copy of any order approving or disapproving a plan.
(b) If the commissioner disapproves a plan, the commissioner shall provide the applicant with a written statement detailing the reasons for the disapproval.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-7
Expiration of commissioner's approval
Sec. 7. The approval by the commissioner of a plan to issue stock expires one hundred eighty (180) days after the date of approval, except as otherwise provided by an order of the commissioner.
As added by P.L.5-2000, SEC.4.

IC 27-14-6-8
Amendment of articles of incorporation
Sec. 8. The amendment of the articles of incorporation of a domestic insurance company under a plan under this article must be

conducted in compliance with IC 27-1-8, except as provided in this chapter.
As added by P.L.5-2000, SEC.4.



CHAPTER 7. MISCELLANEOUS PROVISIONS

IC 27-14-7-1
Supplemental nature of article; applicability of other insurance statutes
Sec. 1. (a) This article, while independent of any other law, is supplemental to IC 27-1-2 through IC 27-1-20.
(b) Except as provided in this article, all provisions of IC 27-1-2 through IC 27-1-20 are fully and completely applicable to this article in the same manner as if the provisions of this article had been an original part of IC 27-1-2 through IC 27-1-20. If any conflict exists between this article and IC 27-1-2 through IC 27-1-20, this article is controlling.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-2
Limitation of actions
Sec. 2. A civil action:
(1) challenging the validity of; or
(2) arising out of;
action that is taken or proposed to be taken under this article must commence not later than sixty (60) days after the approval by the commissioner of the plan under which or in respect of which the action is taken or proposed to be taken.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-3
Severability of provisions
Sec. 3. The provisions of this article are severable in the manner provided in IC 1-1-1-8(b).
As added by P.L.5-2000, SEC.4.

IC 27-14-7-4
Judicial review of action of commissioner; mandamus
Sec. 4. (a) A person who is aggrieved by an action of the commissioner under this article may petition for judicial review of the action under IC 4-21.5-5.
(b) A person who is aggrieved by a failure of the commissioner to act or make a determination required by this article may bring an action for mandate in the circuit court of Marion County to compel the commissioner to act or make the determination.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-5
Treatment of confidential information
Sec. 5. (a) Except as provided in this section, IC 5-14 applies to all filings made under this article.
(b) Filings made under this article may include information that might be damaging to an applicant or its affiliate if made available

to competitors. Subject to subsection (c), all information, documents, and copies of the filings containing trade secrets of an applicant or its affiliate are declared:
(1) confidential for the purposes of IC 5-14-3-4; and
(2) not subject to inspection and copying by the public under person, except to insurance departments of other states which agree to such confidential treatment;
without the written consent of the person to which they pertain.
(c) If the commissioner, after giving notice to the person seeking such confidential treatment and any other person requesting disclosure, after giving them an opportunity to respond at a departmental hearing in camera, and after giving due consideration to any legitimate interest in preserving trade secrets, determines that the members or policyholders have a compelling interest that would be served by disclosure, then the commissioner, after five (5) business days have elapsed from notification to the applicant, may disclose all or any part thereof in a manner and subject to the limitations as the commissioner determines appropriate.
(d) If within the five (5) business days period referred to in subsection (c), the applicant notifies the commissioner that the applicant or other interested party has filed an action seeking a protective order from a circuit or superior court to prevent or to limit disclosure, the commissioner shall not disclose the information, documents, or copies thereof during the pendency of the action and any appeal or after any final court decision prohibiting disclosure.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-6
Prohibited acts
Sec. 6. An MIHC and its subsidiaries and affiliates may not do any of the following:
(1) Lend funds to a person to finance the purchase of stock in a stock offering by an MIHC or any of its subsidiaries other than policyholder loans granted under the terms of an insurance policy of a subsidiary.
(2) Pay commissions, special fees, or other special or extraordinary compensation to officers, directors, interested persons, or affiliates for arranging, promoting, aiding, assisting, or participating in the structure or placement of a stock offering by the MIHC or any of its subsidiaries, except to the extent permitted under IC 27-14-4.
(3) Enter into an understanding or agreement transferring legal or beneficial ownership of stock to another person in avoidance of this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-7
Reorganized insurer or MIHC having all rights and obligations of MIC
Sec. 7. (a) Except as provided in subsection (b), a reorganized

insurer to which insurance policies, contracts, and other assets and obligations are transferred in connection with a plan of reorganization under this article has, with respect to the insurance policies, contracts, and other assets and obligations, all rights, liabilities, and authority of the MIC that is the subject of the plan of reorganization.
(b) An MIHC resulting from a plan of reorganization of a MIC under this article, has all obligations and liabilities of the MIC for any claim, asserted or otherwise, that existed at the effective date of the reorganization and that:
(1) seeks the imposition of a constructive or charitable trust on assets of the MIC for the benefit of policyholders, members, or other persons;
(2) seeks distribution or return of assets, or other form of compensation, from the MIC to policy holders or members; or
(3) otherwise arises out of, or relates to, the ownership interest of policyholders or members of the MIC, or to the value of their ownership interests, including any claim that challenges a statutory transaction engaged in by the MIC before the effective date of the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-8
Effect of reorganization on pending actions
Sec. 8. If a proceeding is pending against an MIC that is the subject of a plan of reorganization under this article:
(1) the proceeding may be continued after the effective date as if the reorganization had not occurred; or
(2) the reorganized insurer that is the successor to the MIC's business may be substituted in the proceeding for the MIC;
except that the MIHC resulting from the plan of reorganization shall be substituted for the MIC and any subsidiaries of the MIC in all proceedings involving any claim described in section 7(b) of this chapter.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-9
Conversion of MIHC to stock company
Sec. 9. An MIHC may convert to a stock company under IC 27-1-8-13 as though the MIHC were an MIC.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-10
Experts hired by commissioner
Sec. 10. The commissioner shall, at the applicant's expense, hire attorneys, actuaries, accountants, investment bankers, and other experts as may be necessary to assist the commissioner in reviewing all matters under this article that are associated with a plan of reorganization or a plan to issue stock. The commissioner may at any time require an applicant to deposit an amount of money with the

department of insurance in anticipation of expenses to be incurred by the commissioner under this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-11
Adoption of rules
Sec. 11. The commissioner may adopt rules under IC 4-22-2 to carry out the purposes of this article.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-12
Reorganization of domestic MIC with foreign mutual holding company
Sec. 12. (a) A domestic MIC may reorganize with a foreign mutual holding company by complying with IC 27-14-2. The commissioner may waive any provision of IC 27-14-2 if the commissioner determines the provision to be unnecessary for the protection of policyholders and members.
(b) A plan of reorganization under subsection (a) is effective when the reorganized domestic stock insurance company subsidiary has filed its articles of amendment and amended certificate of authority in the office of the county recorder of the county in which the principal office of the company is located or at a later date specified in the plan of reorganization.
(c) A domestic MIC seeking to reorganize under subsection (a) may at the same time redomesticate to another state by complying with IC 27-1-6.5 and the applicable requirements of the state to which it seeks to transfer domicile.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-13
Acquisition of foreign MIC by existing MIHC; granting membership interests
Sec. 13. (a) An existing MIHC may, with the prior approval of the commissioner:
(1) acquire direct or indirect ownership of a converting foreign MIC that becomes a stock insurer in compliance with the laws of its state of domicile; and
(2) grant membership interests and equity rights to the members or policyholders of a foreign mutual insurer that merges with a direct or indirect domestic or foreign subsidiary of the MIHC or is otherwise acquired by the MIHC.
(b) The commissioner shall consider the fairness of the terms and conditions of the transaction, whether the interests of the members of each MIHC that is a party to the transaction are protected, and whether the proposed transaction is in the public interest when determining whether to approve a transaction under subsection (a).
As added by P.L.5-2000, SEC.4.

IC 27-14-7-14 Concurrent reorganization of multiple MICs into single MIHC
Sec. 14. The concurrent reorganization of two (2) or more MICs into a single MIHC structure under IC 27-14-2 may be accomplished by a joint application and a joint plan of reorganization and may be approved by the commissioner following a combined hearing. The commissioner may allow such other procedures as may be necessary or desirable to avoid unnecessary or duplicative costs and efforts in satisfying the requirements of this article and in effectuating the reorganization.
As added by P.L.5-2000, SEC.4.

IC 27-14-7-15
Reorganization of MIHC with foreign mutual insurance holding company
Sec. 15. An MIHC may reorganize with a foreign mutual insurance holding company, subject to the approval of the commissioner, under IC 27-1-23. If the MIHC is not the surviving entity in any reorganization transaction, then the commissioner must consider the effect of the transaction on the protections afforded policyholders under the members' surplus protection principle in determining whether the transaction is in the best interests of the policyholders. If the commissioner waives any or all of the provisions of the members' surplus protection principle in approving a transaction, then the commissioner must explain the basis for waiving the provisions in writing in the order approving the transaction.
As added by P.L.5-2000, SEC.4.






ARTICLE 15. DEMUTUALIZATION OF MUTUAL INSURANCE COMPANIES

CHAPTER 1. GENERAL PROVISIONS AND DEFINITIONS

IC 27-15-1-1
Short title
Sec. 1. This article may be referred to as the Indiana demutualization law.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-2
Conversion generally
Sec. 2. (a) Any domestic mutual insurance company that:
(1) maintains its executive offices in Indiana; and
(2) employs at least five hundred (500) persons or a substantial percentage of its workforce in Indiana;
may, by amendment to its articles of incorporation, convert to a stock insurance company by means of a plan of conversion described in IC 27-15-2-2 or a simple plan of conversion described in IC 27-15-2-3 and IC 27-1-8.
(b) The commissioner shall determine whether a mutual insurance company meets the requirements of subsection (a)(2).
As added by P.L.94-1999, SEC.3. Amended by P.L.14-2000, SEC.61.

IC 27-15-1-3
Applicability of definitions
Sec. 3. The definitions set forth in this chapter and IC 27-1-2-3 apply throughout this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-4
"Closed block"
Sec. 4. "Closed block" means an allocation of assets for a defined group of in force policies which, together with the premiums of those policies and related investment earnings, are expected to be sufficient to maintain the payments of guaranteed benefits, certain expenses, and continuation of the current dividend scale on the closed block, if experience does not change.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-5
"Company action level RBC"
Sec. 5. "Company action level RBC" has the meaning set forth in IC 27-1-36-6.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-6 "Converting mutual"
Sec. 6. "Converting mutual" means a domestic mutual insurance company that has adopted a plan of conversion and an amendment to its articles of incorporation under this article that will, upon consummation, result in the domestic mutual insurance company converting into a domestic stock insurance company.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-7
"Eligible member"
Sec. 7. "Eligible member" means a person who:
(1) is a member of the converting mutual on the date the converting mutual's board of directors adopts a resolution proposing a plan of conversion and an amendment to the articles of incorporation; and
(2) continues to be a member of the converting mutual on the effective date of the conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-8
"Former mutual"
Sec. 8. "Former mutual" means the domestic stock insurance company resulting from the conversion of a converting mutual to a stock insurance company under a plan of conversion and an amendment to its articles of incorporation under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-9
"Member"
Sec. 9. "Member" means a person that, according to the:
(1) records;
(2) articles of incorporation; and
(3) bylaws;
of a converting mutual, is a member of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-10
"Membership interests"
Sec. 10. "Membership interests" means:
(1) the voting rights of members of a domestic mutual insurance company as provided by law and by the company's articles of incorporation and bylaws; and
(2) the rights of members of a domestic mutual insurance company to receive cash, stock, or other consideration in the event of a conversion to a stock insurance company under this article or a dissolution under IC 27-1-10, as provided by those laws and by the company's articles of incorporation and bylaws.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-11 "Parent company"
Sec. 11. "Parent company" means a corporation that, upon the effective date of a conversion, owns all of the stock of the former mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-12
"Plan of conversion"
Sec. 12. "Plan of conversion" means the plan of conversion described in either IC 27-15-2-2 or IC 27-15-2-3.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-13
"RBC level"
Sec. 13. "RBC level" has the meaning set forth in IC 27-1-36-18.
As added by P.L.94-1999, SEC.3.

IC 27-15-1-14
"Simple plan of conversion"
Sec. 14. "Simple plan of conversion" means the plan of conversion described in IC 27-15-2-3.
As added by P.L.94-1999, SEC.3.



CHAPTER 2. PLAN OF CONVERSION

IC 27-15-2-1
Commencement of demutualization
Sec. 1. The board of directors of the converting mutual shall commence the demutualization process by adopting a resolution that proposes:
(1) the amendment of its articles of incorporation under IC 27-1-8-2; and
(2) a plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-2-2
Required provisions
Sec. 2. The plan of conversion, other than a simple plan of conversion, must do the following in accordance with this article:
(1) Describe the manner in which the proposed conversion will occur and the insurance and any other companies that will result from or be directly affected by the conversion, including the former mutual and any parent company.
(2) Provide that the membership interests in the converting mutual will be extinguished as of the effective date of the conversion.
(3) Require the distribution to the eligible members, upon the extinguishing of their membership interests, of aggregate consideration equal to the fair value of the converting mutual.
(4) Describe the manner in which the fair value of the converting mutual has been or will be determined.
(5) Describe the form or forms and amount, if known, of consideration to be distributed to the eligible members.
(6) Specify relevant classes, categories, or groups of eligible members, and describe and explain any differences in the form or forms and amount of consideration to be distributed to or among the eligible members.
(7) Require and describe the method or formula for the fair and equitable allocation of the consideration among the eligible members.
(8) Provide for the determination and preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends, through establishment of a closed block or other method acceptable to the commissioner.
(9) Provide that each member and other policyholder of the converting mutual will receive notification of the address and telephone number of the converting mutual and the former mutual, if different, along with the notice of hearing outlined in IC 27-15-4-4.
(10) Include other provisions as the converting mutual determines to be necessary. As added by P.L.94-1999, SEC.3.

IC 27-15-2-3
Adoption of simple plan of conversion
Sec. 3 (a) The board of directors of the converting mutual may adopt a simple plan of conversion under this section. The simple plan of conversion must include the following:
(1) The distribution to the eligible members, upon the extinguishing of their membership interests, of all of the initial issue of the voting common stock of the former mutual or any parent company. The initial issue of the voting common stock may include only one (1) class of stock, and may not include more than one (1) series of stock.
(2) Describe the manner in which the proposed conversion will occur and the insurance and any other companies that will result from or be directly affected by the conversion, including the former mutual and any parent company.
(3) Provide that the membership interests in the converting mutual will be extinguished as of the effective date of the conversion.
(4) Provide for the registration of that distribution of stock under section 5 of the federal Securities Act of 1933, as amended.
(5) Specify each separate class, category, or group of eligible members, and describe and explain any differences in the amount of stock to be distributed to or among the eligible members of each separate class, category, or group of eligible members.
(6) Require and describe the method or formula for the fair and equitable allocation of the stock among the eligible members.
(7) Provide for the determination and preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends, through the establishment of a closed block or other method acceptable to the commissioner.
(b) The plan may include other provisions:
(1) that the converting mutual determines to be necessary; and
(2) consistent with this title.
As added by P.L.94-1999, SEC.3.



CHAPTER 3. APPLICATION FOR CONVERSION

IC 27-15-3-1
Filing with commissioner
Sec. 1. After the adoption by the board of directors of the resolution proposing the plan of conversion under IC 27-15-2 and the amendment to its articles of incorporation, the converting mutual shall file with the commissioner an application for approval of the plan and amendment.
As added by P.L.94-1999, SEC.3.

IC 27-15-3-2
Content of application
Sec. 2. The application must contain the following information, together with such additional information as the commissioner may require:
(1) The plan of conversion and a certificate of the secretary of the converting mutual certifying the adoption of the plan by the board of directors.
(2) A statement of the reasons for the proposed conversion and why the conversion is in the best interests of the converting mutual, the eligible members, and the other policyholders. The statement must include an analysis of the risks and benefits to the converting mutual and its members of the proposed conversion and a comparison of the risks and benefits of the conversion with the risks and benefits of reasonable alternatives to a conversion.
(3) A five (5) year business plan and at least two (2) years of financial projections of the former mutual and any parent company.
(4) Any plans that the former mutual or any parent company may have to:
(A) raise additional capital through the issuance of stock or otherwise;
(B) sell or issue stock to any person, including any compensation or benefit plan for directors, officers, or employees under which stock may be issued;
(C) liquidate or dissolve any company or sell any material assets;
(D) merge or consolidate or pursue any other form of reorganization with any person; or
(E) make any other material change in investment policy, business, corporate structure, or management.
(5) Any plans for a delayed distribution of consideration to eligible members or restrictions on sale or transfer of stock or other securities.
(6) A copy of the form of trust agreement, if a distribution of consideration is to be delayed by more than six (6) months after the effective date of the conversion.         (7) A plan of operation for a closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.
(8) Copies of the amendment to the articles of incorporation proposed by the board of directors and the proposed bylaws of the former mutual and copies of the existing and any proposed articles of incorporation and bylaws of any parent company.
(9) A list of all individuals who are or have been selected to become directors or officers of the former mutual and any parent company, or the individuals who perform or will perform duties customarily performed by a director or officer, and the following information concerning each individual on the list unless the information is already on file with the commissioner:
(A) The individual's principal occupation.
(B) All offices and positions the individual has held in the preceding five (5) years.
(C) Any crime of which the individual has been convicted (other than traffic violations) in the preceding ten (10) years.
(D) Information concerning any personal bankruptcy of the individual or the individual's spouse during the previous seven (7) years.
(E) Information concerning the bankruptcy of any corporation or other entity of which the individual was an officer or director during the previous seven (7) years.
(F) Information concerning allegations of state or federal securities law violations made against the individual that within the previous ten (10) years resulted in:
(i) a determination that the individual violated state or federal securities law;
(ii) a plea of nolo contendere; or
(iii) a consent decree.
(G) Information concerning the suspension, revocation, or other disciplinary action during the previous ten (10) years of any state or federal license issued to the individual.
(H) Information as to whether the individual was refused a bond during the previous ten (10) years.
(10) A fairness opinion addressed to the board of directors of the converting mutual from a qualified, independent financial adviser, asserting:
(A) that the provision of stock, cash, policy benefits, or other forms of consideration upon the extinguishing of the converting mutual's membership interests under the plan of conversion and the amendment to the articles of incorporation is fair to the eligible members, as a group, from a financial point of view; and
(B) whether the total consideration under clause (A) is equal to or greater than the surplus of the converting mutual.
(11) An actuarial opinion as to the following:
(A) The reasonableness and appropriateness of the

methodology or formulas used to allocate consideration among eligible members, consistent with this article.
(B) The reasonableness of the plan of operation and the sufficiency of the assets allocated to the closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.
(12) If any of the consideration to be distributed to eligible members consists of stock or other securities, a description of the plans made by the former mutual or its parent company to assure that an active public trading market for the stock or other securities will develop within a reasonable amount of time after the effective date of the plan of conversion and that eligible members who receive stock or other securities will be able to sell their stock or other securities, subject to any delayed distribution or transfer restrictions under this article, at reasonable cost and effort. The plans may consist of the following:
(A) Appointing a registrar and transfer agent for the stock or other securities.
(B) Making filings, applications, or registrations for the stock or other securities with the federal Securities and Exchange Commission and state securities commissioners.
(C) Listing the stock or other securities on a national or other securities exchange.
(D) Facilitating coverage of the stock or other securities by research analysts and securing the commitment of at least one (1) market maker to make a market in the stock or other securities.
(E) Conducting an underwritten public offering of the same class of stock or other securities, promptly following the effectiveness of the plan of conversion, in order to facilitate the development of a public market.
(F) Making available a procedure for eligible members holding small numbers or amounts of stock or other securities to sell their stock or other securities to the former mutual or a parent company at market value without the payment of brokerage commissions or similar fees, or to sell their stock or other securities in the market through a broker with discounted brokerage commissions or fees.
(13) Any additional information, documents, or materials that the converting mutual determines to be necessary.
(14) Any other additional information, documents, or materials that the commissioner requests in writing.
As added by P.L.94-1999, SEC.3.

IC 27-15-3-3
Content excepted from simple plan of conversion
Sec. 3. Notwithstanding section 2 of this chapter, the opinion

described in section 2(10) of this chapter is not required under this chapter if the converting mutual utilizes a simple plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-3-4
Actuarial opinion requirements
Sec. 4. The actuarial opinion required by this chapter shall be:
(1) provided and signed by a qualified and independent actuary who is a member of the American Academy of Actuaries;
(2) given in accordance with professional standards and practices generally accepted by the actuarial profession and those other factors as the actuary believes are reasonable and appropriate in the exercise of professional judgment at the time the opinion is given;
(3) supported by a memorandum of the actuary, describing the calculations made in support of the opinion and the assumptions used in the calculations; and
(4) submitted to the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 4. PUBLIC HEARING AND COMMISSIONER'S DETERMINATION

IC 27-15-4-1
Commissioner's determination of application completeness; designation of date for public hearing
Sec. 1. (a) The commissioner shall determine, within forty-five (45) days after the later of:
(1) the submission of an application for approval of a plan of conversion; or
(2) the submission of any amendment to the application;
whether the application is complete.
(b) Upon determining that the application is complete, the commissioner shall designate a date for a public hearing on the plan of conversion and the amendment to the articles of incorporation.
(c) No public hearing by the commissioner under this chapter is required for a simple plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-2
Purpose of public hearing
Sec. 2. The commissioner shall hold a public hearing upon the plan of conversion and the amendment to the articles of incorporation. The purpose of the public hearing shall be to receive comments and information to aid the commissioner in considering and approving or disapproving the application for approval of the plan of conversion and the amendment to the articles of incorporation. Persons wishing to make comments and submit information may submit written statements before or at the public hearing and may also appear and be heard at the public hearing.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-3
Commencement of hearing; postponement
Sec. 3. The public hearing shall commence within sixty (60) days after the date on which the commissioner determines the application is complete, unless the converting mutual requests, and the commissioner agrees to, a longer period. In the event that an amendment to the plan of conversion or the application for approval is filed with the commissioner after the commissioner has determined the application is complete, the hearing may be postponed for a period not to exceed sixty (60) days after the filing of the amendment.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-4
Notice of hearing
Sec. 4. (a) The converting mutual shall provide at least thirty (30) days prior written notice of the hearing to its members and other policyholders as of the date its board of directors adopted the

resolution proposing the plan of conversion.
(b) The notice must include the following:
(1) A brief statement of the subject of the hearing, the date, time, and location of the hearing.
(2) A description of members eligible to vote on the plan of conversion and the amendment to the articles of incorporation.
(3) A statement that the members and policyholders may examine, at the department, the public record portion of the application submitted to the commissioner.
(4) The address and telephone number of the converting mutual and, if different, the former mutual.
(c) The converting mutual shall provide the commissioner with the proposed form and content of the notice not less than fifteen (15) days before notice is to be provided to the members and policyholders, and the commissioner shall approve or disapprove the form and content of the notice within ten (10) days after its submission to the commissioner. The notice to members and other policyholders shall, after approval by the commissioner, be provided by mail or other means approved by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-5
Publication of notice
Sec. 5. (a) The converting mutual shall cause notice of the public hearing to be published in a newspaper of general circulation in the city where the principal office of the converting mutual is located, in Indianapolis, and in any other city specified by the commissioner at the time the commissioner determines that the application is complete.
(b) The notice shall be published at least two (2) times at intervals of not less than two (2) weeks, the first publication to be not more than forty-five (45) days and the last publication not less than fifteen (15) days before the public hearing. The notice of the public hearing shall state the purpose of the hearing and the date, time, and place where the hearing will occur.
(c) The converting mutual shall provide the commissioner with the proposed form and content of the notice not less than fifteen (15) days before it is to be first published, and the commissioner shall approve or disapprove the form and content of the notice within ten (10) days after its submission to the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-6
Hearing procedures
Sec. 6. The hearing shall be conducted by the commissioner or by the commissioner's designee, consistent with the procedures described in IC 4-22-2-26.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-7 Issuance of commissioner's determination
Sec. 7. (a) The commissioner shall fully consider any comments received at a required hearing consistent with IC 4-22-2-27 before issuing an order approving or disapproving the application, plan of conversion, and amendment to the articles of incorporation.
(b) The commissioner's order or determination shall:
(1) be issued within thirty (30) days after the last day of the public hearing or, for a simple plan of conversion, within ninety (90) days after the filing of an application for approval of the plan;
(2) be in writing; and
(3) detail the reasons why the converting mutual's application is approved or disapproved.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-8
Findings required for application approval
Sec. 8. The commissioner shall approve the application and permit the conversion under the plan of conversion and the amendment to the articles of incorporation if the commissioner finds, following the public hearing, if required:
(1) that the amount and form of consideration is fair in the aggregate and to each member class;
(2) that the plan of conversion and the amendment to the articles of incorporation:
(A) comply with this article and other applicable laws;
(B) are fair, reasonable, and equitable to the eligible members; and
(C) will not prejudice the interests of the other policyholders of the converting mutual; and
(3) except for a simple plan of conversion, that the total consideration provided to eligible members upon the extinguishing of the converting mutual's membership interests is equal to or greater than the surplus of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-4-9
Waiver of findings for application approval
Sec. 9. The commissioner may waive the requirement of section 8(3) of this chapter upon a showing of good cause.
As added by P.L.94-1999, SEC.3.



CHAPTER 5. VOTING ON THE PLAN BY MEMBERS

IC 27-15-5-1
Submission of plan to vote
Sec. 1. The proposed plan of conversion and amendment to the articles of incorporation of the converting mutual shall be submitted to a vote of the members of the converting mutual, as provided in IC 27-1-8-3 and in this chapter.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-2
Time of meeting
Sec. 2. The meeting of members shall be held not later than ninety (90) days after the later of:
(1) the issuance of the commissioner's order approving the conversion; or
(2) the final resolution of an appeal of that decision under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-3
Notice of opportunity to vote; form and content
Sec. 3. (a) The members of the converting mutual entitled to vote on the plan of conversion and the amendment to the articles of incorporation shall be given written notice of their opportunity to vote. The notice shall be accompanied by explanatory information concerning the conversion and may be accompanied by proxy solicitation materials.
(b) The form and content of the notice, explanatory information, and any proxy solicitation materials must be provided to the commissioner not less than twenty (20) business days before they are mailed to the members, and the commissioner shall approve or disapprove the form and content of the notice, explanatory materials, and any proxy solicitation materials within fifteen (15) business days after their submission to the commissioner.
(c) The notice and explanatory materials must include the following:
(1) Reference to the applicable statutory provisions.
(2) The date, time, and location of the meeting.
(3) A brief statement of the subject of the meeting.
(4) A copy of the plan of conversion and a summary of the plan.
(5) A copy of the amendment to the articles of incorporation and a summary of the amendment.
(6) A description of the member's right to attend and participate in the meeting.
(7) The definition of the term "eligible member".
(8) A statement that no member will receive consideration as a result of the conversion unless the member continues to be a member of the converting mutual on the effective date of the

conversion.
(9) For each form of consideration, a description of the nature and amount of consideration that will be provided to the eligible members upon completion of the conversion and, if reasonably ascertainable by the converting mutual, a description of the nature and amount or approximate amount of consideration to be provided to the particular member to whom the notice is addressed.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-4
Notice of opportunity to vote; Flesch reading ease score; mailing
Sec. 4. The notice described in section 3 of this chapter:
(1) must achieve a minimum score of forty (40) on the Flesch reading ease test or an equivalent score on a comparable test approved by the commissioner;
(2) shall be mailed, or provided by some other method or methods as may be approved by the commissioner, not less than thirty (30) days before the date of the meeting of members to vote on the plan of conversion and amendment to the articles of incorporation; and
(3) may be combined with any other notices, materials, or information.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-5
Members entitled to vote
Sec. 5. (a) Only members of the converting mutual as of both:
(1) the date the converting mutual's board of directors adopted the resolution proposing the plan of conversion and the amendment to the articles of incorporation; and
(2) the record date for the members' meeting established by the board of directors;
are entitled to vote on the proposed plan of conversion and the amendment to the articles of incorporation of the converting mutual.
(b) Each member is entitled to cast only one (1) vote, irrespective of the number or value of policies held, unless the converting mutual's articles of incorporation provide otherwise.
As added by P.L.94-1999, SEC.3.

IC 27-15-5-6
Proxy voting
Sec. 6. Notwithstanding IC 27-1-7-9, a member may vote by proxy only if:
(1) the proxy was solicited and obtained from the member for the express purpose of voting on the plan of conversion and the amendment to the articles of incorporation; and
(2) the proxy solicitation materials were provided to and approved by the commissioner before they were mailed or provided to the member. As added by P.L.94-1999, SEC.3.

IC 27-15-5-7
Vote required for approval
Sec. 7. The proposed plan of conversion and amendment to the converting mutual's articles of incorporation shall be approved by the members upon receiving the affirmative votes of:
(1) at least two-thirds (2/3) of the members voting at the meeting; and
(2) if the plan provides for different classes, categories, or groups of eligible members to receive different forms of consideration, other than as permitted by IC 27-15-8-4(b)(2) or IC 27-15-12, at least two-thirds (2/3) of the members voting at the meeting who would receive each different form of consideration, voting as a class.
As added by P.L.94-1999, SEC.3.



CHAPTER 6. IMPLEMENTATION OF APPROVED PLAN OF CONVERSION

IC 27-15-6-1
Consummation of plan
Sec. 1. After the proposed plan of conversion and amendment to the converting mutual's articles of incorporation are approved by the commissioner and approved by the members under this article, the converting mutual may proceed to consummate the plan and comply with IC 27-1-8.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-2
Effective date
Sec. 2. The plan of conversion and the amendment to the articles of incorporation of the converting mutual become effective upon the date and time of approval of the articles of amendment by the secretary of state as provided in IC 27-1-8-8, unless a later date and time are specified in the articles of amendment, in which event the plan of conversion and amendment become effective and take place at the later date and time.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-3
Effect of plan and amendment
Sec. 3. When the plan of conversion and the amendment to the articles of incorporation of the converting mutual become effective:
(1) the converting mutual shall:
(A) be converted from a domestic mutual insurance company to a domestic stock insurance company; and
(B) have all the rights, privileges, immunities, and powers and be subject to all the duties and liabilities of a stock insurance company existing under this title;
(2) the membership interests of every member and policyholder of the converting mutual are extinguished and cease; and
(3) the rights of every member and policyholder of the converting mutual under any contract of insurance continue in force under the terms of the contract, including rights, if any, to policyholder dividends.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-4
Continuation of former mutual
Sec. 4. The former mutual shall be a continuation of the original converting mutual in all of the following respects:
(1) The former mutual shall be recognized as an insurance company formed under the laws of this state as of the date of the company's original organization.
(2) The conversion does not in any way annul, modify, or change any of the original converting mutual's existing suits,

claims, demands, rights, contracts, or other assets, or absolute or contingent liabilities.
(3) The former mutual shall be vested in all of the rights, franchises, and interests of the converting mutual in and to every species of property without any deed or transfer.
(4) The former mutual shall succeed to all the obligations and liabilities of the converting mutual and retain all rights and contracts existing before the effectiveness of the conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-6-5
Compliance with capital and surplus requirements
Sec. 5. The former mutual shall comply with the minimum capital and surplus requirements applicable to domestic stock insurance companies as though the former mutual was organized as a stock insurance company on its original date of organization.
As added by P.L.94-1999, SEC.3.



CHAPTER 7. CONFIDENTIAL RECORDS

IC 27-15-7-1
Applicability of chapter
Sec. 1. Except as otherwise specifically provided in this chapter, IC 5-14 applies to all filings made under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-7-2
Purpose; effect of confidentiality
Sec. 2. Filings, information, and documents made with or provided to the commissioner under this article may include information that might be damaging to a converting mutual or its affiliates if made available to competitors. Subject to section 3 of this chapter, all documents containing trade secrets of a converting mutual or its affiliates and marked "confidential" by the converting mutual:
(1) are declared confidential for purposes of IC 5-14-3-4;
(2) are not subject to inspection and copying by the public under IC 5-14-3-3;
(3) may be disclosed by the commissioner to the department of insurance of another state if that department of insurance agrees to keep the information confidential; and
(4) may not be disclosed by the commissioner to any person other than a department of insurance under subdivision (3) without the written consent of the converting mutual.
As added by P.L.94-1999, SEC.3.

IC 27-15-7-3
Disclosure of confidential information
Sec. 3. (a) Subject to subsection (c), the commissioner may disclose to any person all or part of any document marked "confidential" in the commissioner's possession as the result of being filed under this article if the following conditions are met:
(1) The commissioner must give written notice of the proposed disclosure to the converting mutual and any other person requesting disclosure.
(2) The converting mutual must be given an opportunity in private to respond to the proposed disclosure.
(3) The commissioner must give consideration to any legitimate interest in preserving trade secrets.
(4) The commissioner must determine that the eligible members or other policyholders have a compelling interest which would be served by disclosure.
(5) At least five (5) business days have elapsed from the converting mutual's receipt of written notice.
(b) The commissioner may disclose information under subsection (a) in a manner and subject to limitations as the commissioner considers appropriate.     (c) If:
(1) not more than six (6) business days have elapsed since the converting mutual received notice of a proposed disclosure; and
(2) the converting mutual has notified the commissioner that it or another interested party has filed an action seeking a protective order from a circuit or superior court to prevent or to limit disclosure;
the commissioner may not disclose the documents or copies of documents during the pendency of the action and any appeal or after any final court decision prohibiting disclosure.
As added by P.L.94-1999, SEC.3.



CHAPTER 8. DISTRIBUTION OF CONSIDERATION TO MEMBERS

IC 27-15-8-1
Forms of consideration
Sec. 1. The consideration to be distributed to the eligible members shall be:
(1) cash;
(2) stock or other securities of the former mutual or of the parent company;
(3) additional paid up insurance or annuity benefits;
(4) any combination of the forms of consideration listed in this section; or
(5) other forms of consideration described in the plan of conversion and approved by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-8-2
Factors in determination of forms and amount
Sec. 2. The amount and the form or forms of consideration to be distributed to a class, category, or group of eligible members may differ from the amount and form or forms of consideration to be distributed to another class, category, or group of eligible members. The choice of the amount and form or forms of consideration to be distributed to a class or category of eligible members may take into account such factors as the type of policies with respect to which the consideration is being distributed, the country or state of residence or tax status of the eligible members, the length of time the eligible members have been members of the converting mutual, or other appropriate factors or circumstances described in the plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-8-3
Delay in distribution; time limitation
Sec. 3. Distribution of all or part of the consideration to some or all of the eligible members may be delayed, or restrictions on sale or transfer of any stock or other securities to be distributed to eligible members may be required, for a reasonable period of time following the effective date of the conversion. However, the period of time may not exceed six (6) months except as permitted under IC 27-15-12.
As added by P.L.94-1999, SEC.3.

IC 27-15-8-4
Distribution of initial stock
Sec. 4. (a) A converting mutual using IC 27-15-2-2 or a converting mutual using a simple plan of conversion under IC 27-15-2-3 may satisfy the requirement to distribute the fair value of the converting company to the eligible members by providing for the distribution to the eligible members of all of the initial stock

without the payment by or to the eligible members of any additional consideration.
(b) For purposes of this section, all of the initial issue of the only class of voting common stock of the former mutual or a parent company shall be considered distributed to the eligible members even if the plan of conversion or the application for approval provides for:
(1) the offer or sale, promptly following the effective date of the plan of conversion, to the public or to other persons of additional shares of the same class of voting common stock of the former mutual or a parent company at a price not less than the fair market value of that stock, with the proposed terms of the transaction disclosed to the commissioner in the application for approval;
(2) the distribution to or for the benefit of certain classes, categories, or groups of eligible members of cash, additional paid up insurance or annuity benefits, or other consideration in lieu of initial stock of the former mutual or a parent company, if:
(A) other consideration is required or appropriate as a result of tax considerations, the country or state of residence of the eligible members, the nominal value of the stock that those eligible members otherwise would be entitled to receive, or other factors or circumstances approved by the commissioner;
(B) the value of the other consideration to be distributed to those eligible members is substantially equal, as of the effective date of the conversion, to the value of the stock those eligible members otherwise would be entitled to receive;
(C) the eligible members who receive any consideration other than stock constitute not more than ten percent (10%) of the total number of eligible members; and
(D) the classes, categories, or groups of those eligible members, and the consideration they are to receive in lieu of stock, are described in the plan of conversion, with all additional material terms and conditions disclosed in the application for approval; or
(3) a delayed distribution of consideration that is approved under section 3 of this chapter or IC 27-15-12.
As added by P.L.94-1999, SEC.3.



CHAPTER 9. FORMULA FOR ALLOCATION OF CONSIDERATION AMONG MEMBERS

IC 27-15-9-1
Value, amount, or proportion of consideration received
Sec. 1. The method or formula for allocating consideration among the eligible members shall provide for each eligible member to receive:
(1) a fixed value, amount, or proportion of consideration;
(2) a variable value, amount, or proportion of consideration; or
(3) a combination of fixed and variable values, amounts, or proportions of consideration.
As added by P.L.94-1999, SEC.3.

IC 27-15-9-2
Applicable actuarial principles
Sec. 2. Any method used or formula developed for the fair and equitable allocation of stock among eligible members under this article must utilize generally accepted actuarial principles.
As added by P.L.94-1999, SEC.3.



CHAPTER 10. DIVIDEND PRESERVATION

IC 27-15-10-1
Purpose of provisions; prohibitions
Sec. 1. (a) The sole purpose of any dividend preservation provision shall be to provide for reasonable policyholder dividend expectations on policies that provide for the distribution of policy dividends.
(b) No dividend preservation provision in a plan under this article shall be permitted:
(1) to be a substitute for the distribution of consideration to eligible members upon extinguishing their membership interests as required by this article; or
(2) to diminish any contractual rights to a dividend that a member or policyholder may have.
As added by P.L.94-1999, SEC.3.

IC 27-15-10-2
Limitations on provisions
Sec. 2. Any dividend preservation provision may be limited to participating individual life insurance policies and participating individual annuity contracts in force or considered to be in force by the plan of conversion on the effective date of the plan of conversion for which the mutual insurer has an experience based dividend scale due, paid, or accrued by action of the board of directors of the converting mutual in the year in which the plan of reorganization is adopted. However:
(1) policies that would be included but for the fact that their recent issuance results in no dividends for an initial period may be included;
(2) policies that are in force as extended term insurance may be included; and
(3) other categories of policies and benefits not described in this subsection may be included or excluded, subject to the approval of the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 11. USE OF A CLOSED BLOCK

IC 27-15-11-1
Applicability of chapter
Sec. 1. This chapter applies if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-2
Preparation of written plan of operation
Sec. 2. The converting mutual shall prepare a written plan of operation for the closed block, consistent with the requirements of this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-3
Operation of closed block; nonreversion of assets
Sec. 3. The closed block shall be operated for the exclusive benefit of policies and contracts included in it. No costs or expenses incurred in connection with the conversion shall be charged to the closed block. Subject to termination of the closed block under section 7 of this chapter, none of the assets allocated to the closed block or the revenue derived from those assets may revert to the benefit of the stockholders of the former mutual or any parent company.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-4
Sufficiency of assets
Sec. 4. The assets allocated to the closed block, together with the revenue from the closed block, must be reasonably sufficient to:
(1) support the business in the closed block until the time the last policy in the closed block has terminated, including payment of claims and those expenses and taxes as are specified in the plan of conversion; and
(2) provide for:
(A) continuation of dividend scales in effect on the date the board of directors adopted the resolution proposing the plan of conversion, if the experience underlying those scales continues; and
(B) appropriate adjustments in the scales if the experience changes.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-5
Designation of assets
Sec. 5. The assets assigned to a closed block shall be specified in the plan of operation and must consist of:         (1) a list of designated assets of the converting mutual's general account or specified segments of the converting mutual's general account, which list shall change periodically to reflect the acquisition and disposition of assets;
(2) a designated portion of each and every asset of the converting mutual's general account or specified segments of the converting mutual's general account, which portion shall change periodically to reflect the cash flows of the closed block; or
(3) assets designated by a combination of the methods described in this section.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-6
Methods for assignment or designation of assets
Sec. 6. The plan of operation must specify the following:
(1) The method of assignment of closed block assets referred to in section 5 of this chapter that is being used.
(2) The methods by which the designations of assets or portions of assets are changed during the course of closed block operations.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-7
Conditions for ceasing maintenance of closed block
Sec. 7. The plan of operation must provide for the conditions under which the former mutual, with the approval of the commissioner, may cease to maintain the closed block.
As added by P.L.94-1999, SEC.3.

IC 27-15-11-8
Annual reports and reviews of former mutual
Sec. 8. The former mutual shall:
(1) submit to the commissioner annual reports, in a form acceptable to the commissioner, that account for and describe the operations of the closed block; and
(2) as specified in the plan of operation, provide at least every three (3) years for reviews of, and reports and opinions on, the closed block by an independent actuary, unless otherwise directed by the commissioner.
As added by P.L.94-1999, SEC.3.



CHAPTER 12. EFFECT OF PENDING CLAIMS ON THE DISTRIBUTION OF CONSIDERATION TO MEMBERS

IC 27-15-12-1
Delay of distribution
Sec. 1. All or part of the consideration to be distributed to some or all of the eligible members may be delayed by more than six (6) months following the effective date of the plan of conversion if:
(1) the plan of conversion includes a provision for the establishment of a trust for that purpose; and
(2) one (1) or more of the following claims have been asserted against a converting mutual and remain unresolved at the effective date of the plan of conversion:
(A) A claim seeking the imposition of a constructive or charitable trust on assets of the converting mutual for the benefit of policyholders, members, or other identified or unidentified persons.
(B) A claim seeking distribution or return of assets, or other form of compensation, from the converting mutual to policyholders, members, or other identified or unidentified persons.
(C) A claim that arises out of or relates to the ownership interest of members of the converting mutual, or to the value of their ownership interests, including any claim that challenges a statutory transaction engaged in by the converting mutual before the effective date of the plan of conversion.
As added by P.L.94-1999, SEC.3.

IC 27-15-12-2
Formation of trust under trust agreement; beneficiaries; satisfaction of claims; reports
Sec. 2. (a) At the effective date of the plan of conversion, assets adequate to satisfy a claim described in section 1 of this chapter, consisting of the consideration that otherwise would be distributed directly to eligible members, must be placed in trust under a trust agreement in a form approved by the commissioner. The trustee or trustees of the trust shall:
(1) be appointed by the board of directors of the converting mutual, subject to disapproval of any trustee by the commissioner; and
(2) consist of one (1) or more institutions authorized by Indiana law to act as corporate trustees.
(b) The beneficiaries of the trust:
(1) are the eligible members who, in the absence of the claims, would have been entitled to the consideration placed in the trust; and
(2) may consist of all of the eligible members or specified classes or groups of eligible members.     (c) Assets of the trust shall be made available to pay or otherwise satisfy the claims for which the trust has been established, the expenses of the trust in contesting or resolving those claims, and any other reasonable expenses of the trust. Upon final resolution of the claims, by judgment, settlement or otherwise, or at such other times as may be provided for in the trust agreement, the remaining assets of the trust shall be distributed to the beneficiaries in accordance with their respective interests in the trust.
(d) Until the trust has been terminated, the trustee or trustees shall prepare reports not less frequently than annually, upon termination of the trust, and at such other times as may be requested by the commissioner or the former mutual. The reports must contain information regarding the financial condition of the trust and the status of any resolved and pending claims. The reports shall be provided to the commissioner and the former mutual and the reports or summary reports shall be mailed at least annually to the beneficiaries of the trust at the expense of the trust.
(e) An interest in a trust established under this section does not constitute a security under Indiana law.
(f) The establishment of a trust or pendency of any claim described in this chapter shall not delay or affect the effectiveness of a plan of conversion or an amendment to the articles of incorporation.
As added by P.L.94-1999, SEC.3.



CHAPTER 13. INITIAL LIMITS ON OWNERSHIP OF SHARES

IC 27-15-13-1
Acquisition of beneficial ownership; limitations
Sec. 1. (a) Except as specifically provided in a plan of conversion, for five (5) years following the effective date of the conversion no person or persons acting in concert (other than the former mutual, any parent company, or any employee benefit plans or trusts sponsored by the former mutual or a parent company) shall directly or indirectly acquire, or agree or offer to acquire, in any manner the beneficial ownership of five percent (5%) or more of the outstanding shares of any class of a voting security of the former mutual or any parent company without the prior approval by the commissioner of a statement filed by that person with the commissioner.
(b) The statement described in subsection (a) must contain the information required by IC 27-1-23-2(b) and any other information required by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-13-2
Acquisition of beneficial ownership; factors for approval procedure
Sec. 2. (a) The commissioner may not approve an acquisition under section 1(a) of this chapter unless the commissioner finds that:
(1) the requirements of IC 27-1-23-2(e) will be satisfied;
(2) the acquisition will not frustrate the plan of conversion or the amendment to the articles of incorporation as approved by the members and the commissioner;
(3) the boards of directors of the former mutual and any parent company have approved the acquisition; and
(4) the acquisition would be in the best interest of the present and future policyholders of the former mutual without regard to any interest of policyholders as shareholders of the former mutual or any parent company.
(b) The commissioner shall adopt rules under IC 4-22-2 to establish a procedure under which an institutional investor that is not affiliated with the former mutual or a parent company may be considered to have been approved by the commissioner under this section to acquire beneficial ownership of at least five percent (5%) or less than ten percent (10%) of the outstanding shares of any class of a voting security of the former mutual or any parent company upon the filing with the commissioner of:
(1) a certificate executed by appropriate officers of the former mutual and any parent company certifying that:
(A) the acquisition has been approved by the boards of directors of the former mutual and any parent company; and
(B) the institutional investor is not an affiliate of the former mutual or any parent company; and
(2) a certificate executed by appropriate officers of the

institutional investor:
(A) certifying that the institutional investor will acquire the shares in the ordinary course of its business and not with the purpose nor with the effect of changing or influencing the control, management, or policies of the former mutual or the parent company;
(B) certifying that the institutional investor is not an affiliate of the former mutual or any parent company; and
(C) undertaking to notify the commissioner and the former mutual and any parent company in writing not less than twenty (20) business days before any change in the matters certified.
The commissioner may require the filing of any other information the commissioner considers necessary and may provide in the rules for remedies or consequences upon receipt of a notice under subdivision (2)(C), including divestiture and denial of voting rights.
As added by P.L.94-1999, SEC.3.

IC 27-15-13-3
Voting of securities subject to acquisition
Sec. 3. A security that is:
(1) the subject of any agreement or arrangement regarding acquisition; or
(2) held, acquired, or is to be acquired;
in contravention of this chapter or of an order of the commissioner, may not be voted at any shareholders' meeting. Any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though the securities were not issued and outstanding. However, no action taken at a meeting shall be invalidated by the voting of those securities unless the action would materially affect control of the former mutual or a person that owns or controls a majority or all of the voting securities of the former mutual or unless the courts of this state have so ordered.
As added by P.L.94-1999, SEC.3.

IC 27-15-13-4
Supplemental nature of provisions
Sec. 4. The requirements of this chapter are in addition to any other filings or approvals required by IC 27-1-23 or otherwise by law.
As added by P.L.94-1999, SEC.3.



CHAPTER 14. MODIFIED CONVERSION REQUIREMENTS FOR COMPANIES IN HAZARDOUS FINANCIAL CONDITION

IC 27-15-14-1
Qualifications for modified conversion; waivers or modifications of notice requirements
Sec. 1. (a) If a domestic mutual insurance company:
(1) is insolvent, as defined in IC 27-9-1-2(l);
(2) does not meet the minimum surplus requirements of IC 27-1-6-15; or
(3) in the judgment of the commissioner, is in a hazardous financial condition;
its board of directors may adopt, and the commissioner may approve, any plan of conversion and amendment to the articles of incorporation that, on the effective date of the conversion, would provide for the former mutual to have paid-in capital stock and surplus in an amount not less than the minimum requirements of IC 27-1-6-14(c) and IC 27-1-6-14(e) and an RBC level greater than its company action RBC level.
(b) The commissioner may allow waivers or material modifications of the requirement to give any notices to members and policyholders, to obtain member approval of the proposed plan of conversion or amendment to the articles of incorporation of the converting mutual, or to distribute consideration to members if the value of a converting mutual described in subsection (a) does not in the judgment of the commissioner warrant any such notices, approvals, or distribution under the circumstances, including the expenses involved in a distribution of consideration.
As added by P.L.94-1999, SEC.3.

IC 27-15-14-2
Application for approval; required descriptions
Sec. 2. The application for approval of a plan of conversion and an amendment to the articles of incorporation described in section 1 of this chapter must include a description of how the converting mutual will meet the statutory surplus and capital requirements on the date the plan of conversion is completed, which may involve the issuance and sale directly to one (1) or more purchasers of the capital stock of the former mutual or of a parent company.
As added by P.L.94-1999, SEC.3.

IC 27-15-14-3
Approval of application; public hearing
Sec. 3. The commissioner shall approve the application and permit the conversion under a plan of conversion and an amendment to the articles of incorporation described in this chapter if the commissioner finds, following a public hearing, that the plan of conversion and the amendment to the articles of incorporation are in the best interests of the members and policyholders of the converting

mutual, without regard to their membership interests.
As added by P.L.94-1999, SEC.3.

IC 27-15-14-4
Supplemental requirements for modified conversion
Sec. 4. The requirements of this chapter are in addition to, and may be combined with, any other filings, approvals, or hearings required by IC 27-1-23 or otherwise by law.
As added by P.L.94-1999, SEC.3.



CHAPTER 15. JUDICIAL REVIEW

IC 27-15-15-1
Petition for review
Sec. 1. A person who is aggrieved by an agency action of the commissioner under this article may petition for judicial review of the action under IC 4-21.5-5.
As added by P.L.94-1999, SEC.3.

IC 27-15-15-2
Time for filing petitions
Sec. 2. All petitions for judicial review of, and any action challenging the validity of or arising out of:
(1) the approval or disapproval of; or
(2) any action proposed to be taken under;
any order or determination of the commissioner in connection with a plan of conversion under this article must be filed not later than thirty (30) days after the order or determination is issued by the commissioner.
As added by P.L.94-1999, SEC.3.

IC 27-15-15-3
Action to compel determination
Sec. 3. A person who is aggrieved by a failure of the commissioner to act or make a determination required by this article may bring an action for mandate in the circuit court of Marion County to compel the commissioner to act or make the determination.
As added by P.L.94-1999, SEC.3.



CHAPTER 16. MISCELLANEOUS PROVISIONS

IC 27-15-16-1
Parent company
Sec. 1. A parent company under this article:
(1) shall locate its executive offices in Indiana;
(2) shall employ at least five hundred (500) persons or a substantial percentage of its workforce in Indiana;
(3) shall be organized under the laws of Indiana; and
(4) may be:
(A) a corporation organized for the purpose of serving as a holding company for the former mutual or a corporation that, before the conversion, was a subsidiary of the converting mutual; or
(B) any other existing or newly created corporation.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-2
Rules
Sec. 2. The commissioner may adopt rules under IC 4-22-2 necessary for the administration of this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-3
Hiring professionals necessary to assist commissioner's review
Sec. 3. (a) The commissioner may, at the expense of a converting mutual that has:
(1) filed an application under this article;
(2) notified the commissioner of its intention to file an application under this article; or
(3) adopted a resolution proposing a simple plan of conversion under this article;
hire accountants, actuaries, attorneys, financial advisors, investment bankers, and other experts that are necessary to assist the commissioner in reviewing all matters under this article.
(b) The commissioner may at any time require the converting mutual to deposit an amount of money with the department in anticipation of expenses to be incurred by the commissioner under this section.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-4
Failure to give notice; good faith exception
Sec. 4. If a converting mutual complies substantially and in good faith with this article with respect to any required notice to members and policyholders, its failure in any case to give the notice to any person entitled to notice does not:
(1) impair the validity of actions taken under this article; or
(2) entitle the person to any injunctive or other relief. As added by P.L.94-1999, SEC.3.

IC 27-15-16-5
Abandonment of plan of conversion
Sec. 5. At any time before the effective date of the plan of conversion, the plan may be abandoned under provisions included in the plan of conversion filed under this article.
As added by P.L.94-1999, SEC.3.

IC 27-15-16-6
Use of "mutual" prohibited after conversion
Sec. 6. After conversion, the name of the former mutual may not include the term "mutual".
As added by P.L.94-1999, SEC.3.






ARTICLE 16. PROFESSIONAL EMPLOYER ORGANIZATIONS

CHAPTER 1. APPLICABILITY

IC 27-16-1-1
Applicability of article
Sec. 1. This article applies after December 31, 2005.
As added by P.L.245-2005, SEC.7.



CHAPTER 2. DEFINITIONS

IC 27-16-2-1
Application of definition
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-2
"Administrative fee"
Sec. 2. (a) "Administrative fee" means the fee charged to a client by a professional employer organization for professional employer services.
(b) The term does not include any amount charged to a client by a professional employer organization for wages and salaries, benefits, worker's compensation, payroll taxes, withholding, or other assessments paid by a professional employer organization to or on behalf of a covered employee.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-3
"Client"
Sec. 3. "Client" means a person that enters into a professional employer agreement with a professional employer organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-4
"Co-employed"
Sec. 4. "Co-employed" means that an individual is contemporaneously employed by both a client and a professional employer organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-5
"Co-employer"
Sec. 5. "Co-employer" refers to a client or a professional employer organization that has entered into a professional employer agreement and has a relationship with a co-employed individual.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-6
"Co-employment relationship"
Sec. 6. "Co-employment relationship" means a relationship:
(1) between a:
(A) client and a professional employer organization; or
(B) co-employer and a covered employee; and
(2) that results from the client and the professional employer organization entering into a professional employer agreement.
As added by P.L.245-2005, SEC.7.
IC 27-16-2-7
"Commissioner"
Sec. 7. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-8
"Covered employee"
Sec. 8. (a) "Covered employee" means an individual who is co-employed.
(b) The term includes an individual who is an officer, a director, a shareholder, a partner, or a manager of a client to the extent the professional employer organization and the client expressly agree that the individual:
(1) is described in subsection (a); and
(2) acts as an operational manager or performs day to day operational services for the client;
as reflected in the professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-9
"Department"
Sec. 9. "Department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-10
"PEO group"
Sec. 10. "PEO group" means two (2) or more professional employer organizations that are majority owned or commonly controlled by the same entity, parent, or controlling person.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-11
"Person"
Sec. 11. "Person" means an individual, a partnership, a corporation, a limited liability company, an association, or another legally recognized entity.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-12
"Professional employer agreement"
Sec. 12. "Professional employer agreement" means a written contract between a person and a professional employer organization:
(1) under which all or a majority of the person's employees become covered employees;
(2) that provides for the allocation of employer rights and obligations between the person and the professional employer organization with respect to the covered employees; and
(3) that specifies the professional employer services that will be

provided.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-13
"Professional employer organization" or "PEO"
Sec. 13. (a) "Professional employer organization" or "PEO" means a person engaged in the business of providing professional employer services.
(b) The term does not include the following:
(1) An arrangement through which a person:
(A) whose principal business activity is an activity other than entering into professional employer agreements; and
(B) that does not hold the person out as a professional employer organization;
shares employees with a commonly owned company within the meaning of Section 414(b) and 414(c) of the Internal Revenue Code of 1986, as amended.
(2) An independent contractor arrangement through which a person:
(A) assumes responsibility for a product produced or a service performed by the person or the person's agent; and
(B) retains and exercises primary direction and control over the work performed by an individual whose services are supplied under the independent contractor arrangement.
(3) The provision of temporary help services.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-14
"Professional employer services"
Sec. 14. "Professional employer services" means the services that are provided to a client by a professional employer organization under a professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-2-15
"Temporary help service"
Sec. 15. "Temporary help service" means a service consisting of a person that:
(1) recruits and hires the person's own employees, not including an officer, a manager, or a controlling person of a client to which the person's own employee is assigned by the person;
(2) identifies organizations that need the services of employees described in subdivision (1);
(3) assigns employees described in subdivision (1) to:
(A) perform work or services for organizations described in subdivision (2);
(B) support or supplement the workforces of organizations described in subdivision (2); or
(C) provide assistance in special work situations, including employee absences, skill shortages, seasonal workloads, and

special assignments or projects; and
(4) customarily attempts to reassign the employees described in subdivision (1) to other organizations when an assignment described in subdivision (3) is completed.
As added by P.L.245-2005, SEC.7.



CHAPTER 3. EFFECT ON RIGHTS, DUTIES, AND OBLIGATIONS

IC 27-16-3-1
Effect on collective bargaining agreement or federal rights or obligations
Sec. 1. This article and a professional employer agreement do not affect, modify, or amend:
(1) a collective bargaining agreement; or
(2) rights or obligations of a client, PEO, or covered employee under:
(A) the federal National Labor Relations Act (29 U.S.C. 151 et seq.);
(B) the federal Railway Labor Act (45 U.S.C. 151 et seq.); or
(C) IC 22-7.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-2
Effect on duties
Sec. 2. This article and a professional employer agreement do not do the following:
(1) Diminish, abolish, or remove the obligations of a client to a covered employee that exist before the effective date of the professional employer agreement.
(2) Affect, modify, or amend a contractual relationship or restrictive covenant:
(A) between a covered employee and a client that is in effect on the effective date of the professional employer agreement; or
(B) that is entered into between a client and a covered employee after the effective date of the professional employer agreement.
A PEO is not responsible or liable for a dispute in connection with or arising out of a contractual relationship or restrictive covenant described in this subdivision unless the PEO has otherwise specifically agreed in writing.
(3) Create a new or additional enforceable right of a covered employee against a PEO that is not specifically provided by the professional employer agreement or this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-3
Effect on federal, state, or local requirements
Sec. 3. (a) This article and a professional employer agreement do not affect, modify, or amend a federal, state, or local:
(1) license;
(2) registration; or
(3) certification;
requirement that applies to a client or covered employee.     (b) The following apply to a federal, state, or local requirement described in subsection (a):
(1) A covered employee who is required to be licensed, registered, or certified is considered solely an employee of the client for purposes of a license, registration, or certification requirement.
(2) A PEO is not considered to engage in an occupation, a trade, a profession, or another activity that is:
(A) subject to a license, registration, or certification requirement; or
(B) otherwise regulated by a governmental entity;
solely because the PEO has entered into and maintained a co-employment relationship with a covered employee who is subject to a requirement or regulation described in clause (A) or (B).
(3) A client has the sole right of direction and control of the professional or licensed activities of a covered employee and of the client's business.
(4) Only a:
(A) covered employee; or
(B) client;
that is subject to a requirement or regulation described in subdivision (2)(A) or (2)(B) is subject to the regulation by a regulatory or governmental entity responsible for licensing, registration, certification, or other regulation of the covered employee or client.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-4
Effect on tax credits and incentives
Sec. 4. (a) For purposes of the determination of tax credits and other economic incentives:
(1) provided by the state or another governmental entity; and
(2) based on employment;
a covered employee is considered an employee solely of the client.
(b) A client is entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of a covered employee of the client.
(c) If the grant or amount of an incentive is based on the number of employees a client employs:
(1) each client must be treated as employing only the covered employees actually working in the client's business operations; and
(2) covered employees working for other clients of the PEO must not be counted.
(d) A PEO shall provide, upon request by a client or an agency or a department of the state or of another governmental entity, employment information:
(1) reasonably required by an agency or a department of the state or of another governmental entity that is responsible for

administration of a tax credit or economic incentive described in this section; and
(2) necessary;
to support a request, a claim, an application, or another action by a client seeking a tax credit or an economic incentive.
As added by P.L.245-2005, SEC.7.

IC 27-16-3-5
Effect on government contracts
Sec. 5. With respect to a bid, a contract, a purchase order, or an agreement entered into with the state or a political subdivision of the state, a client's status or certification as a:
(1) small, minority owned, disadvantaged, or woman owned business enterprise; or
(2) historically underutilized business;
is not affected because the client has entered into the professional employment agreement.
As added by P.L.245-2005, SEC.7.



CHAPTER 4. REGISTRATION

IC 27-16-4-1
Registration requirements
Sec. 1. (a) A person shall not:
(1) provide professional employer services;
(2) advertise that the person:
(A) is a professional employer organization; or
(B) provides professional employer services; or
(3) otherwise hold the person out as a professional employer organization;
in Indiana unless the person is registered under this article.
(b) The registration requirement specified in subsection (a) applies to a person that performs any of the activities specified in subsection (a) regardless of the person's use of any of the following terms:
(1) Professional employer organization.
(2) PEO.
(3) Staff leasing company.
(4) Registered staff leasing company.
(5) Employee leasing company.
(6) Administrative employer.
(7) Any other name.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-2
Application
Sec. 2. An applicant for registration under this article shall file with the department the following information:
(1) The name or names under which the applicant conducts business.
(2) The address of the principal place of business of the applicant and the address of each office the applicant maintains in Indiana.
(3) The applicant's taxpayer or employer identification number.
(4) A list by jurisdiction of each name under which the applicant has operated in the preceding five (5) years, including any alternative names, names of predecessors, and, if known, successor business entities.
(5) A statement of ownership that includes the name and evidence of the business experience of any person that, individually or acting in concert with one (1) or more other persons, owns or controls, directly or indirectly, twenty-five percent (25%) or more of the equity interests of the applicant.
(6) A statement of management that includes the name and evidence of the business experience of any individual who serves as president, chief executive officer, or otherwise has the authority to act as senior executive officer of the applicant.
(7) A financial statement:             (A) setting forth the financial condition of the applicant as of a date not earlier than one hundred eighty (180) days before the date the financial statement is submitted to the department;
(B) prepared in accordance with generally accepted accounting principles; and
(C) reviewed by an independent certified public accountant licensed to practice in the jurisdiction in which the accountant is located.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-3
Registration deadline
Sec. 3. (a) A PEO that is operating in Indiana on January 1, 2006, shall complete the PEO's initial registration not later than July 1, 2006.
(b) An initial registration under subsection (a) is valid until the end of the PEO's first fiscal year end that occurs after December 31, 2006.
(c) A PEO that is not operating in Indiana on December 31, 2005, shall complete the PEO's initial registration before commencement of operations in Indiana.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-4
Renewal deadline
Sec. 4. A PEO shall, not more than one hundred eighty (180) days after the end of the PEO's fiscal year, renew the PEO's registration by filing a statement notifying the department of any changes in the information provided in the PEO's most recent registration or renewal.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-5
Satisfaction of requirements
Sec. 5. A PEO group may satisfy the reporting and financial requirements of this chapter on a combined or consolidated basis if each member of the PEO group guarantees the obligations under this article of each other member of the PEO group.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-6
Limited registration for foreign PEOs
Sec. 6. (a) A PEO that is not domiciled in Indiana is eligible for a limited registration under this article if the PEO:
(1) submits a properly executed request for limited registration on a form prescribed by the department;
(2) is licensed or registered as a professional employer organization in another state that has licensure or registration requirements that are:             (A) substantially the same as; or
(B) more restrictive than;
the requirements of this article;
(3) does not:
(A) maintain an office; or
(B) directly solicit clients located or domiciled;
in Indiana; and
(4) does not have more than fifty (50) covered employees who are employed or domiciled in Indiana on any day.
(b) A limited registration is valid for one (1) year and may be renewed.
(c) A PEO that seeks limited registration under this section shall provide to the department information and documentation necessary to show that the PEO qualifies for a limited registration.
(d) IC 27-16-6-1(a)(1) does not apply to a PEO that applies for limited registration under this section.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-7
Rules
Sec. 7. The department shall adopt rules under IC 4-22-2 to provide for registration of a PEO without compliance with this chapter and IC 27-16-6 by the commissioner's acceptance of an affidavit or a certification:
(1) provided by a bonded, independent, and qualified assurance organization that has been approved by the commissioner; and
(2) that certifies the qualifications of a professional employer organization.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-8
List of registered PEOs
Sec. 8. The department shall maintain a list of PEOs that are registered under this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-9
Forms
Sec. 9. The department may prescribe forms necessary to promote the efficient administration of this chapter.
As added by P.L.245-2005, SEC.7.

IC 27-16-4-10
Confidentiality of records
Sec. 10. All records, reports, and other information obtained from a PEO under this chapter, except to the extent necessary for the proper administration of this chapter by the department, are confidential.
As added by P.L.245-2005, SEC.7.



CHAPTER 5. FEES

IC 27-16-5-1
Registration fee
Sec. 1. Upon filing an initial registration application under IC 27-16-4-2, a PEO shall pay an initial registration fee not to exceed five hundred dollars ($500).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-2
Renewal fee
Sec. 2. Upon the filing of an annual renewal of a registration under IC 27-16-4-4, a PEO shall pay a renewal fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-3
Limited registration or renewal fee
Sec. 3. Upon initial application for limited registration under IC 27-16-4-6 and upon each annual renewal of the limited registration, a PEO shall pay a fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-4
Rules for PEO group registration fees
Sec. 4. The department shall adopt rules under IC 4-22-2 to specify any fee to be charged for a PEO group registration.
As added by P.L.245-2005, SEC.7.

IC 27-16-5-5
Fees for registration under IC 27-16-4-7
Sec. 5. A PEO seeking registration under IC 27-16-4-7 shall pay an initial and annual fee not to exceed two hundred fifty dollars ($250).
As added by P.L.245-2005, SEC.7.

IC 27-16-5-6
Rules for other fees
Sec. 6. (a) The department shall adopt rules under IC 4-22-2 to specify any other fee to be charged under this article.
(b) A fee:
(1) for which the amount is not specified in; and
(2) that is charged under;
this article must not exceed the amount reasonably necessary for the administration of this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-5-7 Deposit of fees
Sec. 7. Fees collected under this chapter shall be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.245-2005, SEC.7.



CHAPTER 6. FINANCIAL REQUIREMENTS

IC 27-16-6-1
Maintenance of minimum net worth or bond
Sec. 1. (a) A PEO shall maintain either:
(1) subject to section 2 of this chapter, a minimum net worth of fifty thousand dollars ($50,000); or
(2) subject to subsection (b), a bond with a market value of at least fifty thousand dollars ($50,000).
(b) A bond described in subsection (a)(2) must be held by a depository designated by the department, securing payment by the PEO of all taxes, wages, benefits, or other entitlement due to or with respect to covered employees in the event that the PEO does not make the payments when due.
As added by P.L.245-2005, SEC.7.

IC 27-16-6-2
Bond not included in calculation of minimum net worth
Sec. 2. A bond described in section 1(a)(2) of this chapter must not be included in the calculation of the minimum net worth described in section 1(a)(1) of this chapter.
As added by P.L.245-2005, SEC.7.



CHAPTER 7. GENERAL REQUIREMENTS AND PROVISIONS

IC 27-16-7-1
Requirements of co-employment relationships
Sec. 1. Except as provided in a professional employer agreement, the following apply to a co-employment relationship:
(1) The client:
(A) may exercise and enforce all rights; and
(B) is obligated to perform all duties and responsibilities;
that otherwise apply to an employer in an employment relationship, that are allocated to the client by the professional employer agreement and this article, and that are not specifically allocated to the PEO by the professional employer agreement and this article.
(2) The PEO:
(A) may exercise and enforce only the rights; and
(B) is obligated to perform only the duties and responsibilities;
that are required of the PEO or specifically allocated to the PEO by this article and the professional employer agreement.
(3) Unless otherwise expressly agreed by the PEO and the client in the professional employer agreement, the client retains the exclusive right to direct and control the covered employees as necessary to:
(A) conduct the client's business;
(B) discharge the client's fiduciary responsibilities; or
(C) comply with licensure requirements that apply to the client or the covered employees.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-2
Professional employer agreement contents
Sec. 2. (a) Except as provided in this article, the co-employment relationship between a client and a PEO, and between a co-employer and a covered employee, is governed by the professional employer agreement.
(b) A professional employer agreement must specify the following:
(1) The allocation of rights, duties, and responsibilities described in section 1 of this chapter.
(2) Except as provided in subsection (c), that the PEO is responsible for:
(A) payment of wages to covered employees;
(B) withholding, collection, reporting, and remittance of payroll related and unemployment taxes; and
(C) to the extent the PEO has assumed responsibility in the professional employer agreement, making payments for employee benefits for covered employees.
(3) The allocation, to either the client or the PEO, of the

responsibility to obtain worker's compensation coverage for covered employees from a worker's compensation insurer that is authorized under this title to conduct the business of insurance in Indiana.
(4) If the professional employer agreement allocates the responsibility under subdivision (3) to the PEO, a requirement that the PEO maintain and provide to the client, at the client's request at the termination of the professional employer agreement, records regarding loss experience related to the worker's compensation insurance coverage.
(c) A PEO is not responsible for an obligation between a client and a covered employee for payments in addition to the covered employee's salary, draw, or regular rate of pay, including bonuses, commissions, severance pay, deferred compensation, profit sharing, or vacation, sick, or other paid time off, unless the PEO has expressly agreed to assume liability for the payments in the professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-3
Notice to affected employees
Sec. 3. A PEO shall provide written notice to each covered employee who is affected by a professional employer agreement entered into by the PEO concerning the general nature of the co-employment relationship between and among the PEO, the client, and the covered employee.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-4
Responsibilities of clients, PEOs, and covered employees
Sec. 4. (a) Except as expressly provided by the professional employer agreement:
(1) a client:
(A) is solely responsible for:
(i) the quality, adequacy, or safety of goods or services produced or sold in the client's business;
(ii) directing, supervising, training, and controlling the work of a covered employee with respect to the business activities of the client; and
(iii) the acts, errors, or omissions of a covered employee with respect to activities described in item (ii); and
(B) is not liable for the acts, errors, or omissions of:
(i) the PEO; or
(ii) a covered employee of the client and a PEO when the covered employee is acting under the express direction and control of the PEO.
(2) A PEO is not liable for the acts, errors, or omissions of a client or a covered employee of the client when the covered employee is acting under the express direction and control of the client.         (3) A covered employee is not, solely as the result of being a covered employee of a PEO, an employee of the PEO for purposes of:
(A) general liability insurance;
(B) fidelity bonds;
(C) surety bonds;
(D) employer's liability that is not covered by worker's compensation; or
(E) liquor liability insurance;
carried by the PEO unless the covered employee is specified as an employee of the PEO by specific reference in the professional employer agreement and any applicable prearranged employment contract, insurance contract, or bond.
(b) This section does not limit:
(1) a contractual liability or obligation specified in a professional employer agreement; or
(2) the liabilities and obligations of a PEO or client as specified in this article.
As added by P.L.245-2005, SEC.7.

IC 27-16-7-5
PEO not engaged in business of insurance
Sec. 5. A PEO that offers, markets, sells, administers, or provides professional employer services under a professional employer agreement as provided in this article is not:
(1) engaged in the business of insurance; or
(2) acting as an administrator (as defined in IC 27-1-25-1).
As added by P.L.245-2005, SEC.7.

IC 27-16-7-6
Basis of fees or taxes on PEOs
Sec. 6. (a) A business license fee or another fee that is based upon gross receipts must, in the case of a PEO, be based upon the administrative fee of the PEO.
(b) A tax assessed on a per capita or per employee basis must be assessed against a:
(1) client for covered employees; and
(2) PEO for the PEO's employees who are not covered employees.
(c) In the case of tax imposed or calculated upon the basis of total payroll, a PEO is eligible to apply a small business allowance or exemption available to the client for covered employees for the purpose of computing the tax.
As added by P.L.245-2005, SEC.7.



CHAPTER 8. BENEFIT PLANS

IC 27-16-8-1
Client and PEO considered employer for purposes of retirement and welfare benefits
Sec. 1. A client and a PEO are each considered to be an employer for purposes of sponsoring retirement and welfare benefit plans for covered employees.
As added by P.L.245-2005, SEC.7.

IC 27-16-8-2
Fully insured welfare benefit plans
Sec. 2. A fully insured welfare benefit plan offered to covered employees of a single PEO is:
(1) considered to be a single employer welfare benefit plan; and
(2) not a multiple employer welfare arrangement (as defined in IC 27-1-34-1(b)) and is not required to comply with IC 27-1-34.
As added by P.L.245-2005, SEC.7.

IC 27-16-8-3
Covered employees considered to participate in single employer plan
Sec. 3. For purposes of IC 27-8-15, all covered employees of a PEO participating in a group health benefit plan sponsored by the PEO are considered to be:
(1) employees of the PEO; and
(2) participating in a single employer plan.
As added by P.L.245-2005, SEC.7.

IC 27-16-8-4
Health benefit plan offered by PEO
Sec. 4. If a PEO offers to the PEO's covered employees a health benefit plan that is not fully insured by an insurer authorized under this title to conduct the business of insurance in Indiana, the health benefit plan must:
(1) be administered by an administrator licensed under IC 27-1-25;
(2) hold all plan assets, including participant contributions, in a trust account;
(3) provide sound reserves for the health benefit plan as determined using generally accepted actuarial standards as set forth in an actuarial opinion filed with the commissioner and prepared and signed by a qualified actuary who:
(A) is a member in good standing of the American Academy of Actuaries; and
(B) meets the requirements established by the commissioner in rules adopted under IC 4-22-2;
(4) annually submit current audited financial statements to the commissioner;         (5) at the discretion of the commissioner, possess a written commitment, binder, or policy for stop-loss insurance:
(A) issued by an insurer authorized to conduct the business of insurance in Indiana; and
(B) that meets any specific and total coverage requirements established by the commissioner in rules adopted under IC 4-22-2;
(6) be subject to audit for compliance with the requirements of this section by the department on a random basis or upon a finding of reasonable need; and
(7) provide written notice to each covered employee participating in the health benefit plan that the health benefit plan is:
(A) self-insured or not fully insured; and
(B) subject to the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
As added by P.L.245-2005, SEC.7.



CHAPTER 9. WORKER'S COMPENSATION

IC 27-16-9-1
Clients and PEO considered employer for purposes of worker's compensation
Sec. 1. Subject to the specification required under IC 27-16-7-2(b)(3), a client and a PEO are both considered the employer of a covered employee for purposes of coverage under IC 22-3-2 through IC 22-3-7.
As added by P.L.245-2005, SEC.7.

IC 27-16-9-2
Exclusive remedy provisions apply to PEOs, clients, and employees
Sec. 2. The protection of the exclusive remedy provisions of IC 22-3-2-6 and IC 22-3-7-6 apply to the PEO, the client, and each covered employee and other employee of the client regardless of whether the PEO or the client is responsible to obtain the worker's compensation coverage for the covered employees under the professional employer agreement.
As added by P.L.245-2005, SEC.7.



CHAPTER 10. UNEMPLOYMENT COMPENSATION INSURANCE

IC 27-16-10-1
Covered employee of PEO is PEO employee for purposes of unemployment compensation insurance
Sec. 1. (a) For purposes of IC 22-4, a covered employee of a PEO is an employee of the PEO.
(b) A PEO is responsible for the payment of contributions, penalties, and interest on wages paid by the PEO to the PEO's covered employees during the term of the professional employer agreement.
As added by P.L.245-2005, SEC.7.

IC 27-16-10-2
PEO pays contributions to unemployment compensation fund
Sec. 2. A PEO shall report and pay all required contributions to the unemployment compensation fund as required by IC 22-4-10 using the state employer account number and the contribution rate of the PEO.
As added by P.L.245-2005, SEC.7.

IC 27-16-10-3
Client treated as new employer
Sec. 3. Upon the:
(1) termination of a professional employer agreement; or
(2) failure by a PEO to submit reports or make tax payments as required under this article;
the client must be treated by the department of workforce development as a new employer without a previous experience record unless the client is otherwise eligible for an experience rating.
As added by P.L.245-2005, SEC.7.






ARTICLE 17. DISCOUNT MEDICAL CARD PROGRAM ORGANIZATIONS

CHAPTER 1. DEFINITIONS

IC 27-17-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-2
"Cardholder"
Sec. 2. "Cardholder" means a person that pays consideration for the right to participate in a discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-3
"Commissioner"
Sec. 3. "Commissioner" refers to the insurance commissioner appointed under IC 27-1-1-2.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-4
"Department"
Sec. 4. "Department" refers to the department of insurance created by IC 27-1-1-1.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-5
"Discount medical card program"
Sec. 5. "Discount medical card program" means a program through which a discount medical card program organization provides, in exchange for consideration, a cardholder with access to medical services provided by a program provider under a provider agreement. The term does not include:
(1) a policy or contract regulated under this title; or
(2) self-funded coverage regulated under the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.).
As added by P.L.73-2006, SEC.3.

IC 27-17-1-6
"Discount medical card program organization"
Sec. 6. (a) "Discount medical card program organization" means a person that:
(1) negotiates and enters into provider agreements;
(2) in exchange for consideration, provides cardholders with a

right of access to the discounted prices available under the provider agreements entered into under subdivision (1); and
(3) determines the charge to cardholders for the discount prices.
(b) The term does not include the following:
(1) An insurance company, or an affiliate (as defined in IC 27-1-12-2) of an insurance company, that is regulated under this title.
(2) A health maintenance organization, or an affiliate (as defined in IC 27-1-12-2) of a health maintenance organization, that is regulated under this title.
(3) A limited service health maintenance organization, or an affiliate (as defined in IC 27-1-12-2) of a limited service health maintenance organization, that is regulated under this title.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-7
"Marketer"
Sec. 7. "Marketer" means a person that markets, promotes, sells, or distributes a discount medical card program. The term includes a person that markets or distributes a discount medical card program under the person's own name, but does not operate a discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-8
"Medical service"
Sec. 8. (a) "Medical service" means care, service, or treatment related to:
(1) an illness or a dysfunction of; or
(2) injury to;
the human body.
(b) The term includes physician care, inpatient care, hospital services, surgical services, emergency services, ambulance services, dental care services, vision care services, mental health services, substance abuse services, chiropractic services, podiatric care services, laboratory services, radiology services, and medical equipment and supplies.
(c) The term does not include pharmaceutical supplies or prescriptions.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-9
"Person"
Sec. 9. "Person" means an individual or a business entity.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-10
"Program provider"
Sec. 10. "Program provider" means a provider that has, individually or through a provider network, entered into a provider

agreement with a discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-11
"Provider"
Sec. 11. "Provider" means a person that is licensed under Indiana law to provide medical services.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-12
"Provider agreement"
Sec. 12. "Provider agreement" means a written agreement between a discount medical card program organization and a:
(1) provider; or
(2) provider network;
for the provider or providers that belong to the provider network to render medical services to cardholders at discounted rates.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-13
"Provider network"
Sec. 13. "Provider network" means a group of two (2) or more providers that is represented by a person for purposes of negotiations with third parties.
As added by P.L.73-2006, SEC.3.

IC 27-17-1-14
"Service area"
Sec. 14. "Service area" means a geographic area within a radius of sixty (60) miles from the home or place of business of a cardholder.
As added by P.L.73-2006, SEC.3.



CHAPTER 2. REGISTRATION OF DISCOUNT MEDICAL CARD PROGRAM ORGANIZATIONS

IC 27-17-2-1
Requirements to transact business
Sec. 1. A discount medical card program organization may not transact business in Indiana unless the discount medical card program organization is:
(1) authorized to transact business in Indiana; and
(2) registered under this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-2
Application; requirements
Sec. 2. (a) An application for registration to operate as a discount medical card program organization must be filed with the department on a form prescribed by the department.
(b) An application filed under subsection (a) must be:
(1) sworn to by an officer or authorized representative of the applicant; and
(2) accompanied by the following:
(A) A copy of the applicant's organizational documents, such as articles of incorporation, including all amendments.
(B) A copy of the applicant's bylaws or other enabling documents that establish the organizational structure and governance of the applicant.
(C) A list of the names, addresses, official positions, and biographical information of each individual responsible for conducting the applicant's affairs, including each:
(i) member of the board of directors, board of trustees, executive committee, or other governing board or committee; and
(ii) officer.
(D) A statement generally describing the applicant, the applicant's facilities and personnel, and the medical services for which discounts will be available.
(E) A complete list of all program providers in Indiana available to Indiana cardholders.
(F) A copy of the form of any contract or arrangement between the applicant and a person listed in clause (C).
(G) A copy of the form of any contract between the applicant and a person for the performance on the applicant's behalf of any function, including marketing, administration, enrollment, investment management, and contracting for the provision of medical services to cardholders.
(H) A description of the proposed method of marketing.
(I) A toll free telephone number for program providers and cardholders to contact the applicant at least forty (40) hours per week during normal business hours.             (J) A copy of the applicant's cancellation and refund policy.
(K) A description of program provider and cardholder complaint procedures.
(L) The name and address of the applicant's agent for service of process, notice or demand, or an executed power of attorney appointing the commissioner as the attorney of the applicant in Indiana for service of process for a cause of action arising in Indiana.
(M) Other information the commissioner reasonably requires to make the determinations required under this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-3
Registration; fees; duration; renewal
Sec. 3. (a) The fee for issuance of a registration under this chapter is five hundred dollars ($500).
(b) A registration issued or renewed under this chapter expires one (1) year from the date of issuance or renewal.
(c) The fee for renewal of a registration under this chapter is two hundred fifty dollars ($250).
(d) The department shall renew a registration issued under this chapter if:
(1) the fee specified under subsection (c) is paid; and
(2) the commissioner is satisfied that the discount medical card program organization is in compliance with this article.
(e) Fees collected under this section must be deposited in the department of insurance fund established by IC 27-1-3-28.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-4
Exception for certain providers providing discounted prices
Sec. 4. This article does not require a provider that provides discounted prices for medical services to the provider's patients to be registered under this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-2-5
Exception for certain providers and business entities
Sec. 5. A provider or a business entity owned by at least one (1) provider that contracts with employers or health plans to provide medical services is not required to register under this chapter.
As added by P.L.73-2006, SEC.3.



CHAPTER 3. EXAMINATIONS AND INVESTIGATIONS

IC 27-17-3-1
Authority to examine and investigate; expenses
Sec. 1. (a) The department may examine or investigate the business and affairs of a discount medical card program organization.
(b) The department may:
(1) order a discount medical card program organization or applicant for registration under IC 27-17-2 to produce records, books, files, advertising and solicitation materials, and other information; and
(2) take statements under oath to determine whether the discount medical card program organization or applicant is in violation of the law or is acting contrary to the public interest.
(c) A discount medical card program organization or applicant that is examined or investigated under this chapter shall pay any expense incurred in conducting the examination or investigation.
As added by P.L.73-2006, SEC.3.

IC 27-17-3-2
Denial or revocation of registration
Sec. 2. A discount medical card program organization's failure to:
(1) comply with an action of the department under section 1 of this chapter; or
(2) pay expenses incurred under section 1 of this chapter;
is grounds for denial or revocation of a registration issued under IC 27-17-2.
As added by P.L.73-2006, SEC.3.

IC 27-17-3-3
Compliance with registration requirements
Sec. 3. A program provider is subject to IC 27-1-3.1.
As added by P.L.73-2006, SEC.3.



CHAPTER 4. PROHIBITED ACTIVITIES

IC 27-17-4-1
Prohibited activities
Sec. 1. A discount medical card program organization may not do the following:
(1) Use the following in the discount medical card program organization's advertisements, marketing materials, brochures, or discount cards:
(A) The term "insurance", except as:
(i) a disclaimer of a relationship between discount medical card program benefits and insurance;
(ii) a description of an insurance product connected with a discount medical card program; or
(iii) otherwise provided in this article.
(B) The terms "health plan", "coverage", "copay", "copayment", "preexisting condition", "guaranteed issue", "portability", "premium", "underwriting", or another term that could reasonably mislead a person to believe that a discount medical card program is health insurance.
(2) Implement restrictions on cardholder access to program providers, including waiting periods and notification periods.
(3) Pay a provider a fee for medical services.
(4) Collect or accept money from a cardholder for payment to a provider for medical services furnished to the cardholder unless the discount medical card program organization is an administrator licensed under IC 27-1-25.
(5) Make misleading, deceptive, or fraudulent representations regarding the discount, range of discounts, or access to the range of discounts offered by the discount medical card program.
(6) List, market, promote, or advertise a physician licensed under IC 25-22.5 as a program provider without the express written consent of the physician.
As added by P.L.73-2006, SEC.3.



CHAPTER 5. DISCLOSURES

IC 27-17-5-1
Required disclosures
Sec. 1. (a) A discount medical card program organization shall make to a prospective cardholder, and print on the first page of advertisements, marketing materials, and brochures relating to a discount medical card program, the following written disclosures:
(1) That the discount medical card program is not health insurance.
(2) That the discount medical card program provides discounts for medical services rendered by program providers.
(3) That the discount medical card program does not make payments to providers.
(4) That the discount medical card program makes available, before purchase and upon request, a list of program providers, including the:
(A) name;
(B) city;
(C) state; and
(D) specialty;
of each program provider that is located in the prospective cardholder's service area.
(5) That the cardholder:
(A) is obligated to pay for all medical services; and
(B) will receive a discount from a program provider.
(6) The name and the locations of the discount medical card program organization and the corresponding customer service toll free telephone number.
(b) The disclosures made under subsection (a) must be printed in at least 12 point type.
(c) The front of an identification card or other materials designed to identify an individual as a cardholder must include, in boldface, 8 point type, the statement "This is not insurance".
(d) If the initial contact with a prospective cardholder is by telephone, the disclosures made under subsection (a) must be:
(1) made orally; and
(2) included in the initial written materials that describe the terms and conditions of the benefits under the discount medical card program provided to the prospective or new cardholder.
As added by P.L.73-2006, SEC.3.

IC 27-17-5-2
Agreement; requirements
Sec. 2. (a) A person that wishes to be a cardholder of a discount medical card program shall enter into a written agreement with the discount medical card program organization.
(b) A written agreement entered into under subsection (a) must:
(1) specify the cardholder's benefits under the discount medical

card program;
(2) specify excluded medical services;
(3) specify that the discount medical card program organization will continuously make available to the cardholder, through a toll free telephone number, the Internet, or in writing upon request, the:
(A) name;
(B) address;
(C) telephone number; and
(D) specialty;
of each program provider in the cardholder's service area; and
(4) comply with the disclosure requirements specified under section 1 of this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-5-3
Disclosures by certain marketing organizations
Sec. 3. A marketing organization that is wholly owned by an insurer or a health maintenance organization granted a certificate of authority under this title shall disclose the marketing organization's parent company affiliation in all marketing and membership materials.
As added by P.L.73-2006, SEC.3.



CHAPTER 6. FILINGS

IC 27-17-6-1
Filing of advertisement, marketing materials, or brochure
Sec. 1. Before using an advertisement, marketing materials, or a brochure, a discount medical card program organization shall file the advertisement, marketing materials, or brochure with the commissioner and:
(1) obtain the commissioner's approval for use; or
(2) wait at least sixty (60) days after filing and receive no notice of the commissioner's disapproval;
of the advertisement, marketing materials, or brochure.
As added by P.L.73-2006, SEC.3.

IC 27-17-6-2
Notice of approval or disapproval of filing; time
Sec. 2. (a) The commissioner shall:
(1) notify a discount medical card program organization of the commissioner's approval or disapproval of a filing under section 1 of this chapter; and
(2) specify in the notice the reason for a disapproval.
(b) A discount medical card program organization that receives a notice of disapproval under subsection (a) may, not more than twenty-one (21) days after the date the discount medical card program organization receives the notice, request a hearing under IC 4-21.5.
As added by P.L.73-2006, SEC.3.



CHAPTER 7. ANNUAL REPORTS

IC 27-17-7-1
Annual report; time
Sec. 1. A discount medical card program organization shall file an annual report with the department not later than three (3) months after the end of the discount medical card program organization's fiscal year.
As added by P.L.73-2006, SEC.3.

IC 27-17-7-2
Annual report; requirements
Sec. 2. A report filed under section 1 of this chapter must be on a form prescribed by the commissioner and must include the following:
(1) If the information is different from the initial application for a registration or from the last annual report, a:
(A) list of the name and residence address of each individual responsible for conducting the discount medical card program organization's affairs, including:
(i) each member of the board of directors, board of trustees, executive committee, or other governing board or committee; and
(ii) each officer; and
(B) disclosure of the extent and nature of any contract or arrangement between each individual listed under clause (A) and the discount medical card program organization, including possible conflicts of interest.
(2) The number of cardholders in Indiana of the discount medical card program organization's discount medical card program.
As added by P.L.73-2006, SEC.3.

IC 27-17-7-3
Noncompliance; notification; payment; suspension of registration
Sec. 3. (a) The department shall notify a discount medical card program organization that is not in compliance with this chapter.
(b) A discount medical card program organization that fails to file an annual report as required under this chapter shall pay to the department for deposit in the department of insurance fund established by IC 27-1-3-28:
(1) five hundred dollars ($500) per day for the first ten (10) days of noncompliance; and
(2) one thousand dollars ($1,000) per day for the eleventh day and each subsequent day of noncompliance.
(c) Upon receiving notice under subsection (a), a discount medical card program organization's registration is suspended until the commissioner determines that the discount medical card program organization is in compliance with this chapter. As added by P.L.73-2006, SEC.3.



CHAPTER 8. CANCELLATION

IC 27-17-8-1
Cancellation of agreement; time; refund
Sec. 1. (a) A written agreement entered into under IC 27-17-5-2 may be canceled for any reason by the cardholder within:
(1) thirty (30) days after the date the cardholder's identification card is delivered; or
(2) a period that exceeds the period specified in subdivision (1), as provided in the written agreement.
(b) A cardholder that cancels a written agreement under subsection (a) shall receive a full refund of all fees paid by the cardholder, less nominal fees associated with the enrollment cost of the identification card.
As added by P.L.73-2006, SEC.3.

IC 27-17-8-2
Notice of right to cancel; restrictions
Sec. 2. A discount medical card program organization:
(1) shall ensure that a cardholder receives, with the cardholder's identification card, notice that the written agreement may be canceled as provided in section 1 of this chapter; and
(2) may not charge or collect a fee, including a cancellation fee, after a cardholder provides notice to the discount medical card program organization of the cardholder's intention to cancel the written agreement under section 1 of this chapter.
As added by P.L.73-2006, SEC.3.

IC 27-17-8-3
Agreement void
Sec. 3. A written agreement that is:
(1) entered into under IC 27-17-5-2; and
(2) canceled as provided in section 1 of this chapter;
is void from the date the written agreement is entered into.
As added by P.L.73-2006, SEC.3.



CHAPTER 9. FINANCIAL REQUIREMENTS

IC 27-17-9-1
Application; exemption
Sec. 1. This chapter does not apply to a person that is exempt from registration under IC 27-17-2.
As added by P.L.73-2006, SEC.3.

IC 27-17-9-2
Surety bond requirements
Sec. 2. Except as provided in section 3 of this chapter, a discount medical card program organization shall maintain in force a surety bond issued:
(1) by an insurer granted a certificate of authority under this title;
(2) in the discount medical card organization's name; and
(3) in an amount equal to at least thirty-five thousand dollars ($35,000);
for the commissioner's use in protecting the financial interest of a cardholder who may be adversely affected by the insolvency of the discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-9-3
Option to maintain a deposit; income
Sec. 3. (a) A discount medical card program organization may, instead of maintaining a surety bond under section 2 of this chapter, maintain a deposit with:
(1) the commissioner; or
(2) at the discretion of the commissioner, an organization or a trustee approved by the commissioner and using a custodial or controlled account;
cash, securities, a combination of cash and securities, or another measure approved by the commissioner and having at all times a market value equal to at least thirty-five thousand dollars ($35,000).
(b) Income that results from a deposit made under subsection (a) is an asset of the discount medical card program organization.
As added by P.L.73-2006, SEC.3.

IC 27-17-9-4
Assets or securities not subject to levy
Sec. 4. Assets or securities held in Indiana as a deposit under this chapter are not subject to levy by a judgment creditor or other claimant, except the commissioner, against the discount medical card program organization.
As added by P.L.73-2006, SEC.3.



CHAPTER 10. SUSPENSION OR REVOCATION OF REGISTRATION

IC 27-17-10-1
Findings to suspend or revoke a registration
Sec. 1. The department may suspend or revoke a discount medical card program organization's registration or order compliance if the department finds any of the following:
(1) The discount medical card program organization is not in compliance with this article.
(2) The discount medical card program organization is not in compliance with the financial requirements of IC 27-17-9.
(3) The discount medical card program organization has:
(A) advertised, marketed, or attempted to market the discount medical card program organization's services in such a manner as to misrepresent the discount medical card program organization's services or capacity for service; or
(B) engaged in deceptive, misleading, or unfair practices with respect to advertising or marketing.
(4) The discount medical card program organization is not fulfilling the discount medical card program organization's obligations as a discount medical card program organization.
(5) The continued operation of the discount medical card program organization would be hazardous to the discount medical card program organization's cardholders.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-2
Notification; hearing
Sec. 2. If the department has cause to believe that grounds for the suspension or revocation of a registration under this article exist, the department shall:
(1) notify the discount medical card program organization in writing specifically stating the grounds for suspension or revocation; and
(2) pursue a hearing under IC 4-21.5.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-3
Conclude affairs; prohibited activity
Sec. 3. Upon the effective date of the surrender or revocation of a discount medical card program organization's registration, the discount medical card program organization shall conclude the discount medical card program organization's affairs transacted under the registration. The discount medical card program organization may not engage in any further advertising, solicitation, collection of consideration, or renewal of agreements.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-4 Suspension; specifications; rescind or modify; reinstatement
Sec. 4. (a) If the department suspends the registration of a discount medical card program organization, the department must specify in the order of suspension the:
(1) period during which the suspension is in effect; and
(2) conditions that must be met by the discount medical card program organization before the registration is reinstated.
(b) An order of suspension may be rescinded or modified by further order of the department before the expiration of the suspension period specified under subsection (a).
(c) The department may not reinstate a suspended registration unless reinstatement is requested by the discount medical card program organization.
(d) The department may not reinstate a suspended registration if the department determines that the circumstances for which the suspension occurred continue to exist or are likely to recur.
As added by P.L.73-2006, SEC.3.

IC 27-17-10-5
Suspension; requirements
Sec. 5. On the date that a discount medical card program organization receives notice from the department that the discount medical card program organization's registration is suspended, the discount medical card program organization shall:
(1) cease to enroll new cardholders;
(2) honor discounts for existing cardholders for expenses incurred before and on the date of suspension;
(3) discontinue collection of fees from existing cardholders after the date of suspension; and
(4) refund fees collected from existing cardholders after the date of suspension.
As added by P.L.73-2006, SEC.3.



CHAPTER 11. NOTICE OF CHANGE OF NAME OR ADDRESS

IC 27-17-11-1
Notification of change of name or address; time
Sec. 1. A discount medical card program organization shall notify the department of a change of the discount medical card program organization's name, address, principal business address, or mailing address at least thirty (30) days before the change occurs.
As added by P.L.73-2006, SEC.3.



CHAPTER 12. MARKETING OF DISCOUNT MEDICAL CARD PROGRAMS

IC 27-17-12-1
Approval of advertisements, marketing materials, brochures, and discount cards
Sec. 1. A discount medical card program organization shall approve in writing all advertisements, marketing materials, brochures, and discount cards before the advertisements, marketing materials, brochures, and discount cards are used by marketers.
As added by P.L.73-2006, SEC.3.

IC 27-17-12-2
Agreement with marketer; liability
Sec. 2. A discount medical card program organization:
(1) shall enter into a written agreement with a marketer before the marketer may begin marketing, promoting, selling, or distributing the discount medical card program; and
(2) is responsible and financially liable for any acts of the discount medical card program organization's marketers that do not comply with this article.
As added by P.L.73-2006, SEC.3.



CHAPTER 13. RULEMAKING

IC 27-17-13-1
Rules
Sec. 1. The department may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.73-2006, SEC.3.



CHAPTER 14. VIOLATIONS

IC 27-17-14-1
Civil penalties
Sec. 1. The department may impose a civil penalty of:
(1) at least five hundred dollars ($500); and
(2) not more than fifty thousand dollars ($50,000);
for each violation of this article.
As added by P.L.73-2006, SEC.3.

IC 27-17-14-2
Application of unauthorized insurers act
Sec. 2. IC 27-4-5 applies to a discount medical card program organization that operates without registration under this article as if the discount medical card program organization were an unauthorized insurer.
As added by P.L.73-2006, SEC.3.









TITLE 28. FINANCIAL INSTITUTIONS

ARTICLE 1. DEPARTMENT OF FINANCIAL INSTITUTIONS

CHAPTER 1. DEFINITIONS AND APPLICATION OF ARTICLE

IC 28-1-1-1
Short title
Sec. 1. This article shall be known and may be cited as The Indiana Financial Institutions Act.
(Formerly: Acts 1933, c.40, s.1.) As amended by P.L.263-1985, SEC.1.

IC 28-1-1-2
Application of article
Sec. 2. This article applies to every financial institution and to other corporations and individuals as may by law after July 1, 1933, be subjected to the provisions of this article.
(Formerly: Acts 1933, c.40, s.2.) As amended by P.L.263-1985, SEC.2; P.L.42-1993, SEC.19.

IC 28-1-1-3
Definitions
Sec. 3. Unless a different meaning is required by the context, the following definitions apply throughout this article:
(1) "Financial institution" means any bank, trust company, corporate fiduciary, savings association, credit union, savings bank, bank of discount and deposit, or industrial loan and investment company organized or reorganized under the laws of this state, and includes a consumer finance institution licensed to make supervised or regulated loans under IC 24-4.5.
(2) "Bank" or "bank or trust company" means a financial institution organized or reorganized as a bank, bank of discount and deposit, or trust company under the laws of this state with the express power to receive and accept deposits of money subject to withdrawal by check, and possessing such other rights and powers granted by the provisions of this article in express terms or by implication. The term "bank" or "bank or trust company" does not include a savings association, credit union, or industrial loan and investment company.
(3) "Domestic corporation" means a corporation formed under the laws of this state, and "foreign corporation" means every other corporation.
(4) "Articles of incorporation" includes both the original articles of incorporation and any and all amendments thereto,

except where the original articles of incorporation only are expressly referred to, and includes articles of merger and consolidation, and, in the case of corporations organized before July 1, 1933, articles of reorganization, and all amendments thereto.
(5) "Incorporator" means one (1) of the signers of the original articles of incorporation.
(6) "Subscriber" means one who subscribes for shares of stock in a financial institution.
(7) "Shareholder" means one who is a holder of record of shares of stock in a financial institution.
(8) "Capital stock" means the aggregate amount of the par value of all shares of capital stock.
(9) "Capital" means the aggregate amount paid in on the shares of capital stock of a financial institution issued and outstanding.
(10) "Sound capital" means and includes the paid-in and unimpaired capital, the unimpaired surplus, and the unimpaired proceeds of the notes and debentures of any bank which have been issued under the authority and with the approval, in writing, of the department.
(11) "Assets" includes all of the property and rights of every kind of a financial institution and the term "fixed assets" means such assets as are not intended to be sold or disposed of in the ordinary course of business.
(12) "Principal office" means that office maintained by the financial institution in this state, the address of which is required by the provisions of this article to be kept on file in the office of the secretary of state.
(13) "Subscription" means any written agreement or undertaking, accepted by a financial institution, for the purchase of shares of capital stock in the financial institution.
(14) "Department" means the department of financial institutions.
(15) "Member" means a member of the department of financial institutions.
(16) "Branch" means any office, agency, or other place of business, other than the principal office of a financial institution, at which deposits are received, checks paid, or money lent.
(17) "Subsidiary" means any foreign or domestic corporation or limited liability company in which the parent bank, savings bank, savings association, or industrial loan and investment company had at least eighty percent (80%) ownership before July 1, 1999, or is formed or acquired in accordance with IC 28-13-16 after June 30, 1999.
(18) "Savings bank" means a financial institution that:
(A) was organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993;
(B) is formed as the result of a conversion under:
(i) IC 28-1-21.7;                 (ii) IC 28-1-21.8;
(iii) IC 28-1-21.9; or
(iv) IC 28-1-30; or
(C) is incorporated under IC 28-12.
(19) "Corporate fiduciary" means a financial institution whose primary business purpose is to engage in the trust business (as defined in IC 28-14-1-8) and the execution and administration of fiduciary accounts as a nondepository trust company incorporated under Indiana law.
(Formerly: Acts 1933, c.40, s.3a; Acts 1945, c.348, s.1; Acts 1965, c.356, s.23; Acts 1971, P.L.394, SEC.1.) As amended by Acts 1977, P.L.289, SEC.1; P.L.262-1983, SEC.1; P.L.42-1993, SEC.20; P.L.122-1994, SEC.39; P.L.262-1995, SEC.1; P.L.192-1997, SEC.1; P.L.79-1998, SEC.34; P.L.62-1999, SEC.1; P.L.215-1999, SEC.1.

IC 28-1-1-3.5
Affiliate relationship
Sec. 3.5. Except as otherwise provided, for purposes of this title, a company is an affiliate of any financial institution or other person subject to this title if the company bears the same relationship to the financial institution or person subject to this title as a company described in IC 28-1-18.2-1 bears to a bank.
As added by P.L.10-2006, SEC.27 and P.L.57-2006, SEC.27.

IC 28-1-1-4
"Fund"
Sec. 4. As used in IC 28-11, "fund" refers to the financial institutions fund established by IC 28-11-2-9.
As added by P.L.33-1991, SEC.2.

IC 28-1-1-5
References to savings associations
Sec. 5. A reference in the Indiana Code to any of the following shall be interpreted as a reference to a savings association (as defined in IC 28-15-1-11):
(1) Building and loan association.
(2) Savings and loan association.
(3) Rural loan and savings association.
(4) Guaranty loan and savings association.
(5) Mutual association.
(6) Stock association.
As added by P.L.193-1997, SEC.1.

IC 28-1-1-6
"Depository financial institution"
Sec. 6. For purposes of IC 28-1-23-16, "depository financial institution" means a financial institution that is:
(1) a commercial bank, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;         (2) a trust company, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(3) a credit union, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(4) a savings bank, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(5) a savings association, organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law;
(6) a bank of discount and deposit, organized or reorganized under the law of another state (as defined in IC 28-2-17-19) or United States law;
(7) an industrial loan and investment company, organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law; or
(8) a financial institution similar to those listed in subdivisions (1) through (7), organized or reorganized under Indiana law, the law of another state (as defined in IC 28-2-17-19), or United States law.
As added by P.L.81-2001, SEC.1.



CHAPTER 2. POWERS AND DUTIES OF THE DEPARTMENT



CHAPTER 3. REPEALED



CHAPTER 3.1. LIQUIDATION OF FINANCIAL INSTITUTIONS

IC 28-1-3.1-1
Definitions
Sec. 1. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Federal deposit insurance agency" means an agency or instrumentality of the United States that insures to any extent the deposits of a financial institution, including the Federal Deposit Insurance Corporation or the National Credit Union Administration.
(c) "Insolvent" means a financial institution that:
(1) is incapable of meeting the demands of creditors or depositors on a timely basis; or
(2) has liabilities in excess of the total value of its assets as determined by the department.
(d) "Receiver" means a:
(1) federal deposit insurance agency;
(2) private deposit insurer of credit unions; or
(3) designated agent of the department.
(e) "Receivership court" means the court that the department has filed the notice of possession with, under this chapter.
As added by P.L.141-1984, SEC.2. Amended by P.L.8-1991, SEC.10; P.L.262-1995, SEC.3.



CHAPTER 4. FORMATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-4-1 Repealed
(Repealed by P.L.14-1992, SEC.165.)



CHAPTER 5. BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS GENERALLY

IC 28-1-5-1
"Corporation" and "shareholder" defined
Sec. 1. (a) As used in this chapter, "corporation" means a bank, trust company, or savings association organized or reorganized under the provisions of this article and any bank of discount and deposit, loan and trust and safe deposit company, trust company, or savings association.
(b) As used in this chapter, "shareholder" means a person who is a holder of record of shares of stock in a corporation, including a member of a share account association or a deposit association, as those terms are defined in IC 28-15-1.
(Formerly: Acts 1933, c.40, s.89.) As amended by P.L.263-1985, SEC.19; P.L.266-1987, SEC.7; P.L.14-1992, SEC.66; P.L.79-1998, SEC.35.



CHAPTER 5.5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. MERGER AND CONSOLIDATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-7-0.5
Approval of department not required
Sec. 0.5. The approval of the department of an:
(1) agreement of merger; or
(2) agreement of consolidation;
is not required under this chapter if the corporation surviving the merger or consolidation is an institution organized or reorganized under the laws of the United States or a state (as defined in IC 28-2-17-19) other than Indiana.
As added by P.L.122-1994, SEC.41. Amended by P.L.171-1996, SEC.2.



CHAPTER 7.2. REPEALED



CHAPTER 7.5. FORMATION OF CERTAIN BANK HOLDING COMPANIES

IC 28-1-7.5-1
"Holding company" defined
Sec. 1. (a) As used in this chapter, "holding company" refers to a corporation that:
(1) is attempting to acquire all the outstanding shares of a bank, trust company, corporate fiduciary, or stock savings bank under this chapter; or
(2) has completed such an acquisition;
depending upon the context in which the term is used.
(b) As used in this chapter, "stock savings bank" has the meaning set forth in IC 28-6.1-2-7.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.60; P.L.262-1995, SEC.13.

IC 28-1-7.5-2
Acquisition of bank, trust company, corporate fiduciary, or stock savings bank by holding company under plan of exchange
Sec. 2. All the outstanding shares of common stock of any bank, trust company, corporate fiduciary, or stock savings bank may be acquired by any corporation organized under IC 23-1 if the acquisition is made under a plan of exchange approved in the manner provided in this chapter. Such a plan of exchange must provide for:
(1) the exchange of all the outstanding shares of common stock of the bank, trust company, corporate fiduciary, or stock savings bank for shares of common stock to be issued by the holding company at the rate of one (1) share of holding company stock for each share of bank, trust company, corporate fiduciary, or stock savings bank stock; and
(2) the redemption by the holding company, under unconditional rights granted by its articles of incorporation or bylaws or by agreement between the holding company and its shareholders, of all of the shares of common stock of the holding company that may be outstanding immediately before the exchange.
As added by P.L.238-1983, SEC.10. Amended by P.L.149-1986, SEC.62; P.L.122-1994, SEC.61; P.L.262-1995, SEC.14.

IC 28-1-7.5-3
Resolutions approving plan of exchange; contents; direction for submission to vote of shareholders
Sec. 3. (a) A bank, trust company, corporate fiduciary, or stock savings bank and a holding company that desire to effect an exchange of securities must, by resolutions adopted by the board of directors of each corporation, approve a plan of exchange which sets forth:
(1) the names of the holding company and the bank, trust company, corporate fiduciary, or stock savings bank;         (2) the terms and conditions of the exchange;
(3) the mode of carrying the exchange into effect;
(4) the manner of redemption of all shares of common stock of the holding company that may be outstanding immediately before the exchange;
(5) a restatement of such provisions of the articles of incorporation of the holding company as may be considered necessary or desirable to give effect to the exchange; and
(6) such other provisions with respect to the exchange as may be considered necessary or desirable.
(b) The resolution of the board of directors of the bank, trust company, corporate fiduciary, or stock savings bank and, if the plan of exchange provides for the amendment of the articles of incorporation of the holding company, the resolution of the board of directors of the holding company, must be submitted to a vote of the shareholders of the corporation, at a meeting of the shareholders. The meeting may be an annual or a special meeting of the shareholders. If the meeting of any corporation at which the plan is to be submitted is an annual meeting, notice of the submission of the plan must be included in the notice of the annual meeting. If the meeting is a special meeting, the meeting must be called by the resolution designating the meeting, and notice of the meeting must be given as provided by law. A copy of the proposed plan of exchange must be included with the notice of the annual or special meeting of shareholders given to each shareholder.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.62; P.L.262-1995, SEC.15.

IC 28-1-7.5-4
Filing plan of exchange and statement disclosing required information with department
Sec. 4. (a) The bank, trust company, corporate fiduciary, or stock savings bank and the holding company shall file with the department three (3) copies of the plan of exchange certified by an officer of each as having been approved in accordance with section 3 of this chapter. They shall also file a statement which includes:
(1) information as to the earnings and financial condition of the bank, trust company, corporate fiduciary, or stock savings bank as of the end of its last preceding year as filed with the department, and similar information, to the extent readily available, as of a date not earlier than one hundred twenty (120) days before the filing of the plan of exchange;
(2) a balance sheet of the holding company as of the date of the most recent statement of condition of the bank, trust company, corporate fiduciary, or stock savings bank required by subdivision (1);
(3) a pro forma balance sheet of the holding company based on the assumption that the plan of exchange was effective as proposed at the date of the balance sheet of the holding company required by subdivision (2);         (4) a description of the business intended to be done by the holding company and of any plans or proposals that the holding company may have to sell its assets or merge or consolidate with any other person, or to make any other material change in its investment policy, business, corporate structures, or management;
(5) a list of all persons who are or who have been selected to become directors or officers of the holding company, a description of their principal occupations, a list of all offices and positions held by them during the past five (5) years, and information about any convictions of those persons for crimes other than minor traffic violations during the last ten (10) years;
(6) a description of any plans or proposals that the holding company may have to liquidate the bank, trust company, corporate fiduciary, or stock savings bank to sell its assets or merge or consolidate it with any person, or to make any other material change in its investment policy, business, corporate structure, or management;
(7) a copy of a preliminary proxy or information statement prepared for distribution to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank setting forth all material facts relating to the holding company and the proposed plan of exchange; and
(8) such other information as the director may prescribe.
(b) The statement must:
(1) assert the completeness and accuracy of the information referred to in subsection (a)(1) through (a)(8); and
(2) be made under oath or affirmation by an officer of the bank, trust company, corporate fiduciary, or stock savings bank and an officer of the holding company.
If any material change occurs in the facts set forth in the statement filed with the department, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, shall be filed with the department within five (5) business days after the parties learn of the change.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.63; P.L.262-1995, SEC.16.

IC 28-1-7.5-5
Public hearing; requisites; procedures
Sec. 5. (a) At the time of the filing of a plan of exchange with the department, the bank, trust company, corporate fiduciary, or stock savings bank may submit a written request asking the department to hold a hearing on the matter. If such a request is submitted, the department shall hold a public hearing upon the fairness of the terms, conditions, and provisions of the plan of exchange and the proposed issuance and exchange of stock of the holding company for the stock of the bank, trust company, corporate fiduciary, or stock savings bank. In addition, the department may on its own motion hold such a public hearing. The shareholders of the bank, the trust company,

the corporate fiduciary, and the holding company and any other interested party may appear and become a party to the proceeding at any public hearing at which the fairness of the exchange is to be determined. The department shall require the bank, trust company, corporate fiduciary, or stock savings bank and the holding company to produce such evidence as the director considers necessary to the hearing.
(b) The department shall commence any public hearing held under this section not less than thirty (30) days and not more than one hundred twenty (120) days after the date on which the plan of exchange is filed with the department. The hearing shall be held at such place, date, and time as the department shall specify. The hearing may be held by any member or members of the department, by the director of the department, by a deputy director of the department, by the supervisor of the department's division of banks and trust companies, or by any employee of the department designated by the members of the department. At least ten (10) days before the hearing, the applicant shall publish notice of the hearing in a newspaper of general circulation in the county or counties where the principal offices of the bank, trust company, corporate fiduciary, or stock savings bank and the holding company are located and in the county where the hearing will be held. Written notice of the hearing shall be mailed at least ten (10) days before the hearing by the bank, trust company, corporate fiduciary, or stock savings bank and by the holding company to all of their respective shareholders. All expenses of publication, court reporter fees, department expenses, and hearing room fees shall be paid by:
(1) the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the holding company; or
(3) both;
as specified in the plan of exchange.
(c) Except as otherwise provided in this section, the hearing and the determination made by the department are subject to IC 4-21.5-3.
As added by P.L.238-1983, SEC.10. Amended by P.L.7-1987, SEC.158; P.L.14-1992, SEC.74; P.L.122-1994, SEC.64; P.L.262-1995, SEC.17.

IC 28-1-7.5-6
Approval or disapproval of plan of exchange by department; order; findings of fact; judicial review
Sec. 6. (a) The department shall issue an order approving the plan of exchange as delivered to it by the bank, trust company, corporate fiduciary, or stock savings bank and the holding company, including any modifications to the plan as the board of directors of each corporation may approve, unless it finds that:
(1) the plan, including any modifications, would adversely affect the financial stability or management of the bank, trust company, corporate fiduciary, or stock savings bank or the general capacity or intention to continue the safe and sound

conduct of the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the terms and conditions of the plan of exchange are unfair and unreasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank; or
(3) the plans or proposals that the holding company has to liquidate the bank, trust company, corporate fiduciary, or stock savings bank, sell its assets or consolidate or merge it with any person, or to make any other material change in its investment policy, business, corporate structure, or management, are unfair and unreasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and not in the public interest.
(b) If a hearing is held on the plan of exchange, the department shall issue its order approving or disapproving the plan within ninety (90) days of the date of hearing. The department shall include its findings of fact in the order. If the department approves the plan, the findings of fact must include a finding that the terms and conditions of the plan and of the issuance and exchange of holding company stock for stock of the bank, trust company, corporate fiduciary, or stock savings bank are fair and reasonable to the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank. Any party to the proceedings aggrieved by the order is entitled to a judicial review in accordance with IC 4-21.5-5.
(c) If no hearing is held on the plan of exchange, the department shall issue an order approving or disapproving the plan, within ninety (90) days after the date on which the plan of exchange is filed with the department. The department may issue the order without including its findings of facts.
As added by P.L.238-1983, SEC.10. Amended by P.L.7-1987, SEC.159; P.L.122-1994, SEC.65; P.L.262-1995, SEC.18.

IC 28-1-7.5-7
Submission of plan of exchange to vote of shareholders after approval by department; requirements; approval; abandonment
Sec. 7. (a) If a plan of exchange is approved by the department, the plan shall be submitted to a vote of the shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and, if the articles of incorporation of the holding company are to be amended in the plan, to a vote of the shareholders of the holding company, at the meeting or meetings of the shareholders directed by the resolutions of the board of directors of the corporation approving the plan of exchange. Each shareholder of the bank, trust company, corporate fiduciary, or stock savings bank shall be provided with a copy of a proxy or information statement setting forth material facts regarding the holding company and the plan of exchange at the same time as the shareholder is provided with the notice of the meeting. Three (3) copies of the definitive proxy or information statement, one (1) of which shall be marked to indicate the changes from the preliminary statement filed under section 4 of this chapter, shall be

filed with the department by the bank, trust company, corporate fiduciary, or stock savings bank not later than the date the statement is first sent, given, or delivered to shareholders.
(b) The plan of exchange is approved by the shareholders of a corporation when affirmative votes representing at least a majority (or such greater portion as the articles of incorporation may require) of the outstanding shares are received from shareholders entitled to vote on the plan. Notwithstanding shareholder adoption of the plan of exchange and at any time before the filing of articles of exchange with the secretary of state under section 9 of this chapter, the plan of exchange may be abandoned by a resolution of the board of directors of the bank, trust company, corporate fiduciary, or stock savings bank or of the holding company.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.66; P.L.262-1995, SEC.19.

IC 28-1-7.5-8
Dissenting shareholders; demand for payment of value of shares; withdrawal of demand; determination of value; procedures; limitations
Sec. 8. (a) If a shareholder votes in opposition to a plan of exchange at the meeting at which the plan is adopted by the shareholders, the shareholder may, within thirty (30) days after the date of the meeting, make written objection to the exchange and demand that the bank, trust company, corporate fiduciary, or stock savings bank pay him the value of his shares. If the plan of exchange is effected, the bank, trust company, corporate fiduciary, or stock savings bank shall pay to the shareholder, upon surrender of the certificate or certificates representing his shares, the value of the shares as of the day before the date on which the vote was taken approving the plan of exchange. Any shareholder failing to make demand within the thirty (30) day period is bound by the terms of the plan of exchange. Immediately after making such a demand, the shareholder, except as provided in subsection (b), is entitled to payment as provided in this section, ceases to be a shareholder, and is not entitled to vote or to exercise any other rights of a shareholder.
(b) A demand for payment made under subsection (a) may not be withdrawn unless the bank, trust company, corporate fiduciary, or stock savings bank consents to the withdrawal. With respect to a shareholder who has made a demand for payment, the right of the shareholder to be paid the value of his shares ceases and his status as a shareholder is restored, without prejudice to any corporate proceedings which may have been taken during the interim, and the shares held by the shareholder shall be treated for all purposes as if no objection and demand had been made by the shareholder, if:
(1) the shareholder's request to withdraw his demand is consented to by the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the plan of exchange is abandoned;
(3) the shareholders revoke the authority to effect the exchange;         (4) a petition for the determination of value by a court is not filed within the time provided in this section; or
(5) a court of competent jurisdiction determines that the shareholder is not entitled to the relief provided by this section.
(c) Within ten (10) days after the plan of exchange is effected, the bank, trust company, corporate fiduciary, or stock savings bank shall mail or deliver written notice of the date of that action to each dissenting shareholder who has made demand under this section. The bank, trust company, corporate fiduciary, or stock savings bank shall use the shareholder's address which appears on the corporate records. The notice shall include a written offer to the shareholder to pay for the shareholder's shares at a specified price considered by the corporation to be the value of the shares. If within thirty (30) days after the date on which the plan of exchange was effected the value of the shares is agreed upon, the bank, trust company, corporate fiduciary, or stock savings bank shall make payment to the shareholder for the shares. The bank, trust company, corporate fiduciary, or stock savings bank shall make the payment within ninety (90) days after the date on which the plan of exchange was effected, upon surrender of the certificates representing the shares. Upon payment of the agreed value, the dissenting shareholder ceases to have any interest in the shares.
(d) If within the period of thirty (30) days a dissenting shareholder and the bank, trust company, corporate fiduciary, or stock savings bank do not agree, then either the bank, trust company, corporate fiduciary, or stock savings bank or the dissenting shareholder may file a petition in a circuit or superior court in the county in this state where the principal office of the bank, trust company, corporate fiduciary, or stock savings bank is located requesting that the court determine the value of the shares. However, such a petition must be filed within ninety (90) days after the date on which the plan of exchange was effected.
(e) The court shall render judgment against the bank, trust company, corporate fiduciary, or stock savings bank for payment of an amount equal to the value of each dissenting share multiplied by the number of dissenting shares that any dissenting shareholder who is a party is entitled to require the bank, trust company, corporate fiduciary, or stock savings bank to purchase. The judgment is payable only upon the endorsement and delivery to the bank, trust company, corporate fiduciary, or stock savings bank of the certificates for the shares described in the judgment. Any party may appeal from the judgment.
(f) Within twenty (20) days after payment is demanded for a shareholder's shares, the shareholder shall submit the certificates to the bank, trust company, corporate fiduciary, or stock savings bank for notation on the certificates that demand for payment has been made. The failure of the shareholder to do so, at the option of the bank, trust company, corporate fiduciary, or stock savings bank, terminates the shareholder's rights under this section unless a court, for good and sufficient cause shown, otherwise directs. If shares are

transferred, each new certificate issued for those shares shall bear a notation, together with the name of the original dissenting holder of the shares, and a transferee of the shares acquires by the transfer no rights in the bank, trust company, corporate fiduciary, or stock savings bank other than those which the original dissenting shareholder had after making demand for payment of the value of the shares.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.67; P.L.262-1995, SEC.20.

IC 28-1-7.5-9
Articles of exchange; requisites; filing; certificate of exchange; issuance; effectiveness of plan
Sec. 9. (a) After the plan of exchange is approved by shareholders of the bank, trust company, corporate fiduciary, or stock savings bank and, if required, by the shareholders of the holding company, and unless the plan of exchange is subsequently abandoned, the bank, trust company, corporate fiduciary, or stock savings bank and the holding company shall prepare articles of exchange setting forth:
(1) the plan of exchange;
(2) the manner of the approval of the plan by the directors of the holding company and the bank, trust company, corporate fiduciary, or stock savings bank;
(3) the manner of its adoption and the vote by which adopted by the shareholders; and
(4) the fact that the plan of exchange has been approved by the department.
(b) The articles of exchange shall be signed under oath on behalf of each corporation. The articles of exchange shall be filed with the department. The department shall, if it approves the articles of exchange, endorse its approval on all copies and file them with the secretary of state. The secretary of state shall endorse the approval of the secretary of state on each of the copies and keep one (1) copy of the articles of exchange, issue a certificate of exchange, and deliver the remaining copies to the holding company.
(c) The plan of exchange becomes effective upon the issuance of the certificate of exchange by the secretary of state, unless a later date is specified.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.68; P.L.262-1995, SEC.21.

IC 28-1-7.5-10
Plan of exchange; consummation by operation of law; effect
Sec. 10. At the time that the plan of exchange becomes effective:
(1) each shareholder ceases to be a shareholder of the bank, trust company, corporate fiduciary, or stock savings bank;
(2) the ownership of all shares of the issued and outstanding common stock of the bank, trust company, corporate fiduciary, or stock savings bank (except shares for which payment of value is required to be made under section 8 of this chapter)

vest in the holding company automatically without any physical transfer or deposit of certificates representing those shares;
(3) the articles of incorporation of the holding company are amended to the extent that any provisions of those articles are restated in the plan of exchange;
(4) the holding company becomes the sole holder of the common stock of the bank, trust company, corporate fiduciary, or stock savings bank and has all of the rights, privileges, immunities and powers, and (except as otherwise provided in this chapter) is subject to all of the duties and liabilities, of a shareholder of a bank, trust company, corporate fiduciary, or stock savings bank; and
(5) depending upon which option is provided for in the plan of exchange, certificates representing shares of common stock of the bank and trust company or corporate fiduciary (except shares for which payment of value is required to be made under section 8 of this chapter) become certificates representing either shares of the issued and outstanding common stock of the holding company, or the right to receive shares of stock issued by the holding company upon such terms as are specified in the plan of exchange.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.69; P.L.262-1995, SEC.22.

IC 28-1-7.5-11
Redemption by holding company of its outstanding common stock
Sec. 11. Within thirty (30) days after the plan of exchange becomes effective, the holding company shall redeem all shares of common stock of the holding company that were outstanding immediately before the effective time of the exchange. The holding company shall redeem the shares in the manner provided in the plan of exchange.
As added by P.L.238-1983, SEC.10.

IC 28-1-7.5-12
Separate and distinct corporations; effect upon liability
Sec. 12. The bank, trust company, corporate fiduciary, or stock savings bank and the holding company are separate and distinct corporations. Notwithstanding any acts or omissions of the officers, directors, or shareholders of the corporations, neither of the corporations has any liability to the creditors, depositors, or shareholders of the other.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.70; P.L.262-1995, SEC.23.

IC 28-1-7.5-13
Exemption from requirements of IC 28-1-2-23
Sec. 13. An acquisition by a holding company of control of a bank, trust company, corporate fiduciary, or stock savings bank is exempt from the requirements of IC 28-1-2-23 if the acquisition is

made under this chapter.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.71; P.L.262-1995, SEC.24.

IC 28-1-7.5-14
Acquisition under other lawful procedures unaffected
Sec. 14. This chapter does not prohibit the acquisition by a holding company of shares of stock of a bank, trust company, corporate fiduciary, or stock savings bank under any other procedure that may be authorized by law, under voluntary exchange, or under an agreement with shareholders.
As added by P.L.238-1983, SEC.10. Amended by P.L.122-1994, SEC.72; P.L.262-1995, SEC.25.

IC 28-1-7.5-15
Limitations of IC 28-2-14 unaffected
Sec. 15. This chapter does not affect the limitations imposed on bank holding companies by IC 28-2-14.
As added by P.L.238-1983, SEC.10. Amended by P.L.19-1986, SEC.48.



CHAPTER 8. SALE OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-8-0.5
"Corporation" defined
Sec. 0.5. As used in this chapter, "corporation" means:
(1) a bank;
(2) a trust company;
(3) a corporate fiduciary;
(4) a savings bank;
(5) a savings association; or
(6) an industrial loan and investment company that maintains federal deposit insurance.
As added by P.L.171-1996, SEC.6. Amended by P.L.192-1997, SEC.3; P.L.79-1998, SEC.40.

IC 28-1-8-1
Authorizations; general procedure
Sec. 1. Any bank, trust company, corporate fiduciary, savings bank organized after December 31, 1992, bank of discount and deposit, or building and loan association may sell, lease, exchange, or otherwise dispose of all or substantially all of its property and assets, including good will, by complying with the provisions of this chapter.
(Formerly: Acts 1933, c.40, s.137.) As amended by P.L.263-1985, SEC.37; P.L.122-1994, SEC.73; P.L.262-1995, SEC.26.

IC 28-1-8-2
Resolution proposing sale or other disposition; direction for submission to shareholders
Sec. 2. A sale, lease, exchange, or other disposition described in section 1 of this chapter must first be proposed by the board of directors by the adoption of a resolution that:
(1) sets forth the terms and conditions of the sale, lease, exchange, or other disposition; and
(2) directs that the proposed disposition be submitted to a vote of the stockholders at the annual meeting or a special meeting.
The meeting shall be called by the resolution and notice of the meeting shall be given in the manner provided in IC 28-13-5-8.
(Formerly: Acts 1933, c.40, s.138.) As amended by P.L.263-1985, SEC.38; P.L.14-1992, SEC.75; P.L.122-1994, SEC.74.

IC 28-1-8-3
Submission of proposal to department
Sec. 3. (a) Before a proposed disposition described in section 1 of this chapter is submitted to a vote of the shareholders, the resolution proposing the disposition shall be submitted for the approval of the department.
(b) The department may approve a resolution if the corporation:         (1) has and will have assets in excess of the corporation's liabilities; and
(2) intends to voluntarily dissolve under IC 28-1-9.
(c) If the department approves a resolution submitted under this section, the department shall:
(1) write or stamp on the resolution:
(A) the words "Approved by the Department of Financial Institutions of the State of Indiana"; and
(B) the date of the approval; and
(2) place the impression of the seal of the department and the signature of the director or the director's authorized designee beneath the approval stamp.
(Formerly: Acts 1933, c.40, s.139.) As amended by P.L.263-1985, SEC.39; P.L.14-1992, SEC.76; P.L.122-1994, SEC.75.

IC 28-1-8-4
Submission to shareholders; vote required
Sec. 4. If a resolution proposing a disposition described in section 1 of this chapter is approved by the department, the resolution may then be submitted to the shareholders at the annual meeting or a special meeting. The resolution shall be authorized upon receiving the affirmative votes of two-thirds (2/3) of the outstanding shares.
(Formerly: Acts 1933, c.40, s.140.) As amended by P.L.122-1994, SEC.76.

IC 28-1-8-5
Dissenting shareholders
Sec. 5. (a) The rights of dissenting shareholders in case of a merger or consolidation, as set forth in IC 28-1-7-21, apply to the sale, lease, exchange, or other disposition of the property and assets of a corporation under this chapter. Any dissenting shareholder shall have such rights and remedies as provided for in IC 28-1-7-21.
(b) For purposes of the application of IC 28-1-7-21 to this chapter, the "effective date" of a sale, lease, exchange, or other disposition under this chapter, within the meaning of IC 28-1-7-21, shall be the date upon which the disposition was authorized by the shareholders of the corporation.
(Formerly: Acts 1933, c.40, s.141.) As amended by P.L.263-1985, SEC.40; P.L.122-1994, SEC.77.

IC 28-1-8-6
Purchase of assets; submission of resolution; approval or disapproval by department; factors
Sec. 6. (a) Subject to the approval of the department, a:
(1) bank;
(2) trust company;
(3) corporate fiduciary;
(4) savings bank; or
(5) savings association;
may purchase all or substantially all of the assets of one (1) or more

corporations that are organized or reorganized under the laws of any state (as defined in IC 28-2-17-19) or the United States.
(b) After the board of directors of a corporation agrees to purchase all or substantially all of the assets of one (1) or more corporations, the board resolution approving the purchase and an application in the form prescribed by the director of the department must be submitted for approval by the department.
(c) The department, in its discretion, may approve or disapprove an application and board resolution submitted under subsection (b). In deciding whether to approve or disapprove the board resolution and application, the department shall consider the following factors:
(1) Whether the institutions subject to the proposed transaction are operated in a safe, sound, and prudent manner.
(2) Whether the financial condition of any institution subject to the proposed transaction will jeopardize the financial stability of any other institutions subject to the proposed transaction.
(3) Whether the proposed transaction under this chapter will result in an institution that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(4) Whether the management or other principals of the institution that will result from the proposed transaction under this chapter are qualified by character and financial responsibility to control and operate in a legal and proper manner the resulting institution.
(5) Whether the public convenience and advantage will be served by the resulting institution after the proposed transaction.
(6) Whether the institutions subject to the proposed transaction under this chapter furnish all of the information the department requires in reaching the department's decision.
(d) The approval of the department of the purchase of all or substantially all of the assets of one (1) or more corporations is not required under this section if the resulting corporation is a corporation organized or reorganized under the laws of:
(1) a state (as defined in IC 28-2-17-19) other than Indiana; or
(2) the United States.
As added by P.L.171-1996, SEC.7. Amended by P.L.79-1998, SEC.41.



CHAPTER 9. VOLUNTARY DISSOLUTION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

IC 28-1-9-1
Surrender of corporate rights before commencement of business; certificate of incorporators
Sec. 1. With the approval in writing of the department, the incorporators named in the articles of incorporation of any corporation organized under the provisions of this article may surrender the certificate of incorporation and all of the corporate rights and franchises of the corporation, at any time within one (1) year from the date of the issuance of the certificate and before the issuance of any of the shares of capital stock of the corporation and before the beginning by it of the business for which it was formed, by presenting to the secretary of state, at his office, accompanied by the fees prescribed by law, a certificate, in triplicate, signed and verified by the joint and several oaths of a majority of the incorporators, in the form prescribed by the secretary of state, showing that no shares of the capital stock of the corporation have been issued and that the amount, if any, actually paid in on the shares, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto, that such business has not been begun, that no debts remain unpaid, and that they surrender all rights and franchises.
(Formerly: Acts 1933, c.40, s.142.) As amended by P.L.263-1985, SEC.41.

IC 28-1-9-2
Authority to liquidate and dissolve; resolution; submission to shareholders; vote required
Sec. 2. Any bank, trust company, corporate fiduciary, savings bank organized after December 31, 1992, bank of discount and deposit, or savings association may liquidate its affairs and dissolve in the manner prescribed in this chapter. Whenever the board of directors, by a resolution adopted by a majority vote of the members of such board, shall deem it advisable to submit the question of dissolution, or whenever the board of directors shall be requested in writing by the holders of a majority of the outstanding shares of capital stock to submit the question of dissolution, the board of directors shall submit the question of dissolving the corporation to a vote of the shareholders of the corporation entitled to vote at such meeting as may be designated in such request, or, in the absence of such request or of such designation, in such resolution. The designated meeting may be an annual or a special meeting of the shareholders. If the designated meeting is an annual meeting, notice of the question of dissolution shall be included in the notice of the annual meeting. If the designated meeting is a special meeting of the shareholders, such special meeting shall be called by the board of directors, and notice of such meeting shall be given at the time and

in the manner provided in IC 28-13-14-6. The dissolution shall be authorized, subject to the provisions of section 3 of this chapter, upon receiving the affirmative votes of the holders of two-thirds (2/3) of the outstanding shares of stock of the corporation unless the corporation is a savings association authorized to dissolve by the provisions of this section, in which case the affirmative votes of the holders of a majority of the outstanding shares of stock shall be sufficient and dissolution shall thereby be authorized.
(Formerly: Acts 1933, c.40, s.143.) As amended by P.L.263-1985, SEC.42; P.L.14-1992, SEC.77; P.L.122-1994, SEC.78; P.L.262-1995, SEC.27; P.L.79-1998, SEC.42.

IC 28-1-9-3
Examinations; departmental approval of liquidation
Sec. 3. After the resolution submitting the question of dissolving the corporation shall have been adopted by the board of directors, such resolution shall be submitted to and shall be approved by the department before such resolution is submitted to a vote of the shareholders of such corporation. Upon the filing of such resolution, the department shall cause an examination to be made of the business and affairs of such corporation. If the department shall find, from such examination, that such corporation is solvent or that it has sufficient assets with which to pay all of its depositors and all of its other liabilities, it may enter an order in writing approving the dissolution of such corporation and authorizing the board of directors of such corporation to submit the question of dissolving such corporation to the shareholders, in the manner prescribed in this article. If the department shall find, from such examination, that such corporation is in an unsound or unsafe condition or has otherwise violated the provisions of IC 28-1-3.1-2, it may enter an order, in writing, disapproving of the voluntary dissolution of such corporation, and the department shall thereupon take possession of the business and property of such corporation and proceed to liquidate such corporation in the manner prescribed in and subject to the provisions of IC 28-1-3.1.
(Formerly: Acts 1933, c.40, s.144.) As amended by P.L.263-1985, SEC.43.

IC 28-1-9-4
Restrictions on dividends and business pending payment of debts and liabilities
Sec. 4. After the vote of the shareholders shall have been taken, as hereinbefore provided, no dividend or profits shall be paid to the shareholders, nor shall any part of the capital be withdrawn by or paid to the shareholders, in any manner whatsoever, nor shall such corporation transact any business whatsoever except such as may be necessary or incidental to its dissolution, until all of the debts and liabilities of the corporation of every kind are fully paid.
(Formerly: Acts 1933, c.40, s.145.)
IC 28-1-9-5
Liquidating agent; appointment; powers
Sec. 5. Upon the authorization of the dissolution by the shareholders, the board of directors, with the approval of the department, shall appoint one (1) or more liquidating agents, and their successors, designated as "agent" in this chapter, to act for and on behalf of the corporation, which agent shall have the power and authority to liquidate such corporation subject to such limitations as may be imposed by the board of directors not inconsistent with the provisions of this article. Such agent shall proceed to:
(a) cause a notice that the corporation is about to be dissolved to be published once in a newspaper of general circulation in the county in which the principal office of the corporation is located;
(b) dispose of all trust property as prescribed in section 7 of this chapter, and all property of the kind described in IC 28-1-3.1-14, in the same manner as a receiver is authorized to dispose of such property;
(c) collect all of the corporate assets and, for that purpose, may bring all actions, in his own name, that are necessary;
(d) enforce and collect, in his own name, the liability imposed by law upon shareholders, in the same manner and to the same extent as a receiver is authorized to enforce and collect such liability upon involuntary liquidation, as provided in IC 28-1-3.1-15;
(e) pay and discharge all of the corporate debts and liabilities in the same manner as is prescribed for a receiver in IC 28-1-3.1-6; and
(f) distribute the remaining corporate assets and property among the shareholders or such other persons as may be designated in the articles of incorporation, according to their respective interests, after the provisions of subdivisions (a) through (e) of this section shall have been fully complied with.
(Formerly: Acts 1933, c.40, s.146.) As amended by P.L.263-1985, SEC.44.

IC 28-1-9-6
Liquidating agent; authority
Sec. 6. (a) The agent shall have the right and authority to collect all debts, dues, claims, and demands belonging to such corporation, and upon order of the court wherein the statement of all debts and liabilities of such corporation shall have been or may be filed, and upon such terms and conditions as shall be fixed by such court, the agent may:
(1) sell or otherwise dispose of all or any part of the assets and property, including real estate, at public or private sale after notice;
(2) compound all bad or doubtful debts, dues, claims, and demands or sell or otherwise dispose of the same at public or private sale after notice; and         (3) compromise all claims and demands against such corporation.
(b) The agent may prosecute, defend, or participate in any and all actions which were pending against the corporation when he was appointed and may likewise defend any action instituted thereafter. The agent shall, in the name of the corporation and on its behalf, execute, acknowledge, and deliver all deeds, conveyances, assignments, releases, or other instruments necessary and proper to effect any sale, lease, or transfer of real estate or personal property or to carry into effect any power conferred or duty imposed by this article. All such instruments shall be sealed with the corporate seal.
(Formerly: Acts 1933, c.40, s.147; Acts 1935, c.5, s.24.) As amended by P.L.263-1985, SEC.45.

IC 28-1-9-7
Trust and fiduciary property; disposition
Sec. 7. If, at the time of liquidation such corporation shall hold any property, real or personal, in trust for any individual or corporation under or by virtue of any trust instrument, the agent shall convey, assign, and deliver such property to the successor trustee named in the trust instrument under which such property is held, or if no successor trustee be named therein, to such individual or to a bank or trust company or corporate fiduciary that is qualified to exercise trust powers as may be designated in writing by the beneficiaries of such trust, or if no such designation is made after written notice to the beneficiaries, or if the beneficiaries are otherwise incompetent to designate a successor trustee, then to such individual or to such bank or trust company or corporate fiduciary that is qualified to exercise trust powers as may be appointed by the circuit, probate, or other court having jurisdiction of trusts in the county where the principal office of such corporation is located. No person eighteen (18) years of age or older shall be deemed incompetent by virtue of his age to name a successor trustee. If any such corporation, at the time of liquidation, shall be acting as administrator, executor, guardian, receiver or in any other fiduciary capacity under the appointment of any court, the agent shall convey, assign, and deliver all of the property of such trust and all of such trust business, to such individual or to such bank or trust company or corporate fiduciary that is qualified to execute trusts, as may be appointed by the court having jurisdiction of such trust, upon the order and direction of such court.
(Formerly: Acts 1933, c.40, s.148; Acts 1973, P.L.280, SEC.2.) As amended by P.L.262-1995, SEC.28.

IC 28-1-9-8
Petition of liquidating agent; statement of debts and liabilities; recommendations as to claims; suspension of creditor's right of action on claims
Sec. 8. Within sixty (60) days after such dissolution has been authorized by the shareholders, the agent shall file with the clerk of

the circuit, superior or probate court of the county in which such corporation has its principal place of business, a verified petition, in duplicate, which shall contain a complete statement of all debts and liabilities of such corporation, whether to creditors or shareholders setting forth the name and address of each creditor, and/or shareholder and the nature and amount of each claim, as disclosed by the books of such corporation, or otherwise coming to the knowledge of such agent, together with the recommendations of such agent as to the allowance or disallowance of such claims, but in making such recommendations, such agent shall not determine or recommend any preferences or priorities as to any claim or claims. The agent shall also file one (1) copy of such petition in the office of the department and retain one (1) copy thereof at the principal office of the corporation for inspection by creditors, shareholders or other persons interested. Upon the filing of such petition the same shall be docketed as a cause of action upon the records of the court wherein such petition is filed and thereupon such court shall be vested with exclusive jurisdiction to hear and determine all issues and matters pertaining to or connected with the allowance, disallowance and payment of claims against such corporation. No creditor or other person shall have any claim or any right to bring an action in any court upon any claim or to assert any right against such corporation after such dissolution has been authorized by the shareholders and before the date fixed for the filing of such petition with the clerk of such court.
(Formerly: Acts 1933, c.40, s.149.)

IC 28-1-9-9
Notice to creditors
Sec. 9. Upon the filing of such petition, the agent may, by mail, notify each creditor and/or shareholder whose name appears in the petition of the amount for which his claim was recommended for allowance, without priority, and shall, in such notice, specify the date that shall have been fixed by the court, not less than sixty (60) days from the date of such notice, within which all creditors and/or shareholders who may be dissatisfied with the recommendations of the agent as to the allowance or disallowance of claims may appear in court, and, by petition, assert their claims or any priorities thereon. At the same time the agent shall also give notice by publication, once each week, for three (3) successive weeks, in some newspaper of general circulation, printed or circulated in the county where the liquidation proceedings are pending that the petition and the recommendations as to the allowance or disallowance of claims has been filed with the court and specifying the date that shall have been fixed by the court, not less than sixty (60) days from the date of such notice, within which any creditors, shareholders or other persons interested, may appear, and, by petition filed in the court, assert any claims or priorities thereon or object to the allowances or disallowances recommended by such agent.
(Formerly: Acts 1933, c.40, s.150.)
IC 28-1-9-10
Creditor's petition asserting claim; priority or opposition to other claims; failure to appear; effect of liquidating agent's failure to petition
Sec. 10. Within the time fixed by the notice, any creditor, shareholder or other person interested may, by verified petition filed in the court, assert his claim, or any priority thereon, or oppose the allowance, of any claims appearing upon the statement, or asserted by any other creditor or shareholder and the agent or any creditor, shareholder or other person interested, within such time as may have been fixed by the court, may oppose the allowance with or without priority of the claims asserted by any creditor or shareholder. The court may, upon good cause shown, extend the time for the filing of any petition or objection by any person for the allowance or disallowance of any claim herein referred to. Any creditor or shareholder who fails to appear and file his petition as is provided within the time fixed by the notice or by any extension granted by the court shall be forever barred from asserting any claim different from that recommended by the agent or from asserting any claim or priority, and from contesting or opposing the allowance, with or without priority, of any claim asserted by any creditor. If such agent shall not file a petition, as hereinbefore prescribed in this section, within sixty (60) days after the dissolution shall have been authorized, any creditor or other person asserting any claim against or any right, title or interest in and to the assets of such corporation may bring an action founded on such claim or other right in the circuit or superior court of the county in which the principal office of such corporation is located. If such petition shall have been filed on or before the date fixed for the filing of such petition with the clerk of the circuit, superior or probate court all creditors or other persons asserting any claim or other right against such corporation shall enforce such claim or other right pursuant to the provisions prescribed in this section and not otherwise.
(Formerly: Acts 1933, c.40, s.151.)

IC 28-1-9-11
Unclaimed distributive portions
Sec. 11. In case depositors or other creditors or the holders of shares of any such corporation are unknown or shall fail or refuse to accept their distributive shares in the property and assets of such corporation, or are under any disability, or can not be found after diligent inquiry, the board of directors shall make a charge of not to exceed one dollar ($1.00) against each account or claim for which no demand has been made. Proceeds arising from such charges shall be merged into the general assets of the corporation. Upon the final settlement of the liquidation the board of directors shall file at the office of the department in the state capitol building, a complete list of all distributive portions owing to depositors, creditors or owners of shares of stock, after deducting the charge above referred to, and deposit at the office of the department cash to cover such unpaid

balances. Such deposit shall have the same force and effect as if payment had been made directly to and accepted by the persons lawfully entitled thereto. The distributive portions so deposited shall be paid over by the department to such depositors, creditors or shareholders respectively, or to the lawful owners of such distributable portions, or to their respective legal representatives upon satisfactory proof being made to the department of their respective rights thereto. If any of the distributive portions so deposited with the department shall not have been claimed within a period of three (3) years after the date of such deposit, after the expiration of said period the department shall make a charge of not to exceed one dollar ($1.00) against each of said claims remaining unpaid, as reimbursement for all costs arising in connection with the trust. The proceeds arising from such charges shall be paid into the state treasury and shall be credited to the financial institutions fund. Any balances remaining shall be paid to the general fund of the state treasury.
(Formerly: Acts 1933, c.40, s.152; Acts 1937, c.33, s.15.)

IC 28-1-9-12
Authority to borrow
Sec. 12. After the authorization of the dissolution of such corporation, the board of directors is hereby authorized to borrow money and to secure the payment thereof, in the same manner and to the extent that a receiver may borrow money and secure the payment thereof when any financial institution is in involuntary liquidation, as provided in IC 28-1-3.1-6.
(Formerly: Acts 1933, c.40, s.153.) As amended by P.L.263-1985, SEC.46.

IC 28-1-9-13
Articles of dissolution; execution and filing; contents
Sec. 13. Upon the completion of the dissolution, the corporation shall execute and file, in the manner hereinafter provided, articles of dissolution, setting forth the following:
(a) The name of the corporation;
(b) The place where its principal office is located;
(c) The date of the meeting of the shareholders at which the dissolution was authorized, and a copy of the notices of such meeting;
(d) A copy of the resolution of the shareholders authorizing the dissolution;
(e) The manner of its adoption and the vote by which adopted;
(f) A copy of the notice published as hereinabove provided;
(g) The names and addresses of the then existing directors and officers of the corporation;
(h) A copy of the order of the department authorizing the dissolution of such corporation;
(i) A brief summary showing the manner in which the corporate debts and liabilities were disposed of or paid; and     (j) A complete itemized list of all of the corporate assets and property distributed to its shareholders, the name of each such shareholder, the amount distributed to each, and the date of distribution.
(Formerly: Acts 1933, c.40, s.154; Acts 1937, c.33, s.16.)

IC 28-1-9-14
Articles of dissolution; presentation to department and to secretary of state
Sec. 14. The articles of dissolution shall be executed in triplicate, in the form prescribed by the department, by the president or a vice-president and by the secretary or cashier of the corporation, and shall be verified by the oaths of the officers signing such articles, and shall be presented in triplicate to the department as (and) to the secretary of state, at their offices, as hereinafter provided, accompanied by an affidavit of the publisher of the newspaper wherein the notice of dissolution was published, as hereinbefore provided, as to the publication of such notice, and by the fees prescribed by law.
(Formerly: Acts 1933, c.40, s.155.)

IC 28-1-9-15
Articles of dissolution; approval by department
Sec. 15. After the articles of dissolution shall have been executed and before they are presented to the secretary of state, they shall first be presented to the department. If the department finds that the articles of dissolution conform to law, it shall approve such articles, and its approval shall be evidenced in the manner prescribed in IC 28-12-5.
(Formerly: Acts 1933, c.40, s.156.) As amended by P.L.263-1985, SEC.47; P.L.14-1992, SEC.78.

IC 28-1-9-16
Certificate of incorporators or articles of dissolution; approval by secretary of state; filing; certificate of dissolution
Sec. 16. Upon presentation of the certificate of the incorporators, as provided in section 1 of this chapter, or of the articles of dissolution and proof of publication, as provided in section 14 of this chapter, the secretary of state, if he finds that it or they conform to law, shall endorse his approval upon each of the triplicate copies of the certificate or articles, as the case may be, and, when all fees shall have been paid as required by law, shall file one (1) copy of the certificate or articles and the accompanying proof of publication in his office, and shall issue a certificate of dissolution to the corporation, and shall return the certificate of dissolution to the corporation, together with two (2) copies of the certificate of the incorporators or articles of dissolution, as the case may be, bearing the endorsement of his approval.
(Formerly: Acts 1933, c.40, s.157.) As amended by P.L.263-1985, SEC.48.
IC 28-1-9-17
Certificate of incorporators or articles of dissolution; recording
Sec. 17. The corporation shall then file for record with the county recorder of the county or counties in which the articles of incorporation were or should have been recorded, as provided in IC 28-12-8, one (1) of the triplicate copies of the certificate of the incorporators or of the articles of dissolution bearing the endorsement of the approval of the secretary of state as provided in section 16 of this chapter.
(Formerly: Acts 1933, c.40, s.158.) As amended by P.L.263-1985, SEC.49; P.L.14-1992, SEC.79.

IC 28-1-9-18
Termination of corporate existence; existing liabilities
Sec. 18. (a) Upon the issuance of the certificate of dissolution and the recording of the certificate of the incorporators or the articles of dissolution, as the case may be, as provided in section 17 of this chapter, the corporation shall be dissolved and its existence shall cease.
(b) The dissolution of any corporation in accordance with the provisions of this section shall not take away or impair any remedy against such corporation, its directors, officers, or shareholders for any liabilities incurred by the corporation previous to its dissolution if suit is brought and service of process is had, as provided by the laws of this state, within two (2) years after the date of such dissolution.
(Formerly: Acts 1933, c.40, s.159.) As amended by P.L.263-1985, SEC.50.

IC 28-1-9-19
Expired corporations; continuation for purposes of liquidation
Sec. 19. Every corporation whose term of existence, as fixed by the articles of incorporation, has expired shall continue its corporate capacity for two (2) years for the purpose of liquidating its affairs and distributing its assets to its shareholders, after paying all of its liabilities, and for no other purpose. For such purpose, every such corporation shall use its corporate name and shall be capable of prosecuting and defending actions and suits at law or in equity.
(Formerly: Acts 1933, c.40, s.160.)

IC 28-1-9-20
Pending liquidations; acceptance of chapter
Sec. 20. Any bank of discount and deposit, loan and trust and safe deposit company, or building and loan association organized under the provisions of any statute enacted prior to February 24, 1933, which is in voluntary liquidation on February 24, 1933, pursuant to any statute of this state may accept the provisions of this chapter and continue the liquidation of such corporation pursuant to the terms and provisions of this chapter.
(Formerly: Acts 1933, c.40, s.161.) As amended by P.L.263-1985,

SEC.51.



CHAPTER 10. REPEALED



CHAPTER 11. POWERS OF BANKS AND TRUST COMPANIES

IC 28-1-11-1
Additional rights, privileges, and powers; "bank or trust company", "bank and trust company", "community based economic development", and "community development corporation" defined
Sec. 1. (a) In addition to the general rights, privileges, and powers conferred by IC 28-1-4 through IC 28-1-9 and subject to the limitations and restrictions contained in this article and in the articles of incorporation, every bank or trust company shall possess and may exercise the rights, privileges, and powers enumerated in this chapter.
(b) Unless the language used specifically indicates otherwise, the terms "bank or trust company" and "bank and trust company" as used in IC 28-1-11 through IC 28-1-20 mean any bank or trust company organized under this article and any bank of discount and deposit, loan and trust and safe deposit company, or trust company organized under any statute enacted prior to February 24, 1933.
(c) As used in this chapter, "community based economic development" refers to activities that seek to address economic causes of poverty within specific geographic areas, revitalizing the economic and social base of low income communities through activities that include:
(1) affordable housing development;
(2) small business and micro-enterprise support;
(3) commercial, industrial, and retail revitalization, retention, and expansion;
(4) capacity development and technical assistance support for community development corporations;
(5) employment and training efforts;
(6) human resource development; and
(7) social service enterprises.
(d) As used in this chapter, "community development corporation" means a private, nonprofit corporation:
(1) whose board of directors is comprised primarily of community representatives and business, civic, and community leaders; and
(2) whose principal purpose includes the provision of:
(A) housing;
(B) community-based economic development projects; and
(C) social services;
that primarily benefit low-income individuals and communities.
(Formerly: Acts 1933, c.40, s.170.) As amended by P.L.263-1985, SEC.58; P.L.3-1990, SEC.101; P.L.14-1992, SEC.80; P.L.42-1993, SEC.26; P.L.136-1994, SEC.1.



CHAPTER 12. REGULATION OF BANK AND TRUST COMPANY FIDUCIARIES

IC 28-1-12-1
Authority to serve as fiduciary
Sec. 1. (a) Any court or officer thereof having jurisdiction to grant letters of guardianship, to appoint a trustee, guardian, receiver, or committee of the estate of any person, to appoint a committee or trustee or a receiver in insolvency or bankruptcy proceedings, or in any other proceeding or action, under state or federal law, or to make any other fiduciary appointment contemplated and provided for in IC 28-1-11, may appoint any bank or trust company qualified under subsection (b) as such fiduciary. However, the bank or trust company is not required to accept the appointment.
(b) A bank or trust company is qualified to act as a fiduciary under subsection (a) if the bank or trust company is:
(1) organized under the provisions of IC 28;
(2) a national bank authorized to act as a fiduciary and that bank either:
(A) has its principal place of business in Indiana; or
(B) has its principal place of business in a state or territory of the United States, including the District of Columbia, that grants authority to serve in similar fiduciary capacities to banks and trust companies organized and doing business under the laws of Indiana; or
(3) organized and doing trust company business under the laws of a state or territory described in subdivision (2)(B).
(c) This section shall be construed to permit a bank or trust company that is organized and doing business under the laws of any state, territory, or district other than Indiana, including a national bank or national trust company doing business in any other state, to establish in Indiana, subject to the approval of the department, a place of business or agency for the conduct of business as a fiduciary if the law of the state, territory, or district in which the bank or trust company is located would allow an Indiana bank or trust company to establish a place of business or agency in that state, territory, or district for the conduct of business as a fiduciary.
(Formerly: Acts 1933, c.40, s.183.) As amended by Acts 1980, P.L.175, SEC.1; P.L.42-1993, SEC.29; P.L.122-1994, SEC.79.



CHAPTER 13. LOANS AND INVESTMENTS OF BANKS AND TRUST COMPANIES

IC 28-1-13-1 Repealed
(Repealed by P.L.14-1992, SEC.165.)



CHAPTER 13.5. REPEALED



CHAPTER 14. REPEALED



CHAPTER 15. STATEMENTS OF CONDITION OF BANKS AND TRUST COMPANIES

IC 28-1-15-1
Statement of condition
Sec. 1. The department may require every bank and trust company to prepare, submit and publish as many statements of condition as may be deemed necessary, in any year, but not more than four (4) statements during any year. Such statements of condition shall be verified and shall be prepared and submitted according to the forms and pursuant to such notice and on such dates as the department may designate.
(Formerly: Acts 1933, c.40, s.211; Acts 1935, c.5, s.38.) As amended by P.L.192-2003, SEC.4.

IC 28-1-15-2
Publication of statement of condition
Sec. 2. Every bank and trust company shall, when required by the department, publish its statement of condition in the form in which it is required by the department, as prescribed in section 1 of this chapter. Such statement of condition shall be published in a newspaper printed and published in the city or town in which such bank or trust company has its principal office, if a newspaper be printed in such city or town or, if no newspaper be printed in such city or town, then in the newspaper printed and published in the city or town nearest thereto in the same county or in an adjoining county. All such statements of condition shall be published at the expense of the bank or trust company making such statement, and such proof of publication shall be furnished the department as it may require.
(Formerly: Acts 1933, c.40, s.212.) As amended by P.L.263-1985, SEC.69.

IC 28-1-15-3
Furnishing information on condition of bank or trust company to federal agencies
Sec. 3. The department may furnish to the federal reserve board, to the federal reserve bank of which a bank or trust company may be or may become a member, to the Federal Deposit Insurance Corporation, to any other like agency of the federal government approved by the department, or to the examiners duly appointed by the federal reserve board, by a federal reserve bank, by the Federal Deposit Insurance Corporation, or any other like agency of the federal government approved by the department, copies of all examinations of the bank or trust company which is or may become a member of the federal reserve bank system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation, and may disclose to the examiners any information in reference to the condition of the affairs of the bank or trust company which is or may become a member of the federal reserve bank

system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation.
(Formerly: Acts 1933, c.40, s.213; Acts 1935, c.5, s.39.) As amended by P.L.8-1991, SEC.14.

IC 28-1-15-4
Violation; penalty; recovery
Sec. 4. Any bank or trust company which shall fail to prepare and submit any statement of condition required by the department, and any bank or trust company which shall violate any order of the department with respect to such statement or statements, shall be subject to a penalty of one hundred dollars ($100) for each day that shall elapse after the date fixed by the department for compliance with the terms of its notice concerning statements of condition. The penalty herein prescribed may be recovered in any court of competent jurisdiction, in an action by the state of Indiana, on the relation of "The Department of Financial Institutions" and when so recovered, such penalty shall be paid into the general fund of the state treasury.
(Formerly: Acts 1933, c.40, s.214.)



CHAPTER 16. REPEALED



CHAPTER 17. REPEALED



CHAPTER 18. REPEALED



CHAPTER 18.1. REPEALED



CHAPTER 18.2. EXAMINATION OF AFFILIATES

IC 28-1-18.2-1
"Affiliate" defined; scope of term
Sec. 1. (a) As used in this chapter, "affiliate" means any of the following:
(1) Any company that controls a bank and any other company that is controlled by the company that controls a bank.
(2) A bank subsidiary of a bank.
(3) Any company:
(A) that is controlled directly or indirectly, by a trust or otherwise, by or for the benefit of shareholders who beneficially or otherwise control, directly or indirectly, by trust or otherwise, the bank or any company that controls the bank; or
(B) in which a majority of its directors or trustees constitute a majority of the persons holding any such office with a bank or any company that controls the bank;
(4) Any:
(A) company, including a real estate investment trust, that is sponsored and advised on a contractual basis by the bank or any subsidiary or affiliate of the bank; or
(B) investment company with respect to which a bank or any affiliate of a bank is an investment advisor (as defined in section 2(a)(20) of the Investment Company Act of 1940 (15 U.S.C. 80a)).
(5) Any company that the department determines by regulation or order to have a relationship with the bank or any subsidiary or affiliate of the bank, such that covered transactions by the bank or its subsidiary with that company may be affected by the relationship to the detriment of the bank or its subsidiary.
(b) The term "affiliate" does not include the following:
(1) Any company, other than a bank, that is a subsidiary of a bank, unless a determination is made under section 1(a)(5) of this chapter not to exclude such subsidiary company from the definition of affiliate.
(2) Any company engaged solely in holding the premises of the bank.
(3) Any company engaged solely in conducting a safe deposit business.
(4) Any company engaged solely in holding obligations of the United States or its agencies or obligations fully guaranteed by the United States or its agencies as to principal and interest.
(5) Any company where control results from the exercise of rights arising out of a bona fide debt previously contracted, but only for the period of time specifically authorized under applicable state or federal law or regulation, or in the absence of such law or regulation, for a period of two (2) years from the date of the exercise of such rights or the effective date of the

act, whichever date is later, subject, upon application, to authorization by the department for good cause shown of extensions in the aggregate shall not exceed three (3) years.
As added by P.L.33-1991, SEC.18. Amended by P.L.14-1992, SEC.94.

IC 28-1-18.2-1.1
"Company" defined
Sec. 1.1. As used in this chapter, "company" means a corporation, limited liability company, partnership, business trust, association, or similar organization. Unless specifically excluded, the term includes a bank.
As added by P.L.14-1992, SEC.95. Amended by P.L.8-1993, SEC.441.

IC 28-1-18.2-1.2
"Subsidiary" defined
Sec. 1.2. As used in this chapter, "subsidiary" with respect to a specified company means a company that is controlled by the specified company.
As added by P.L.14-1992, SEC.96.

IC 28-1-18.2-1.3
Control over another company; fiduciary ownership or control of shares
Sec. 1.3. (a) A company or shareholder is considered to have control over another company if:
(1) the company or shareholder, directly or indirectly, or acting through at least one (1) other person owns, controls, or has power to vote at least twenty-five percent (25%) of any class of voting securities of the other company;
(2) the company or shareholder controls in any manner the election of a majority of the directors or trustees of the other company; or
(3) the department determines, after notice and opportunity for hearing, that the company or shareholder, directly or indirectly, exercises a controlling influence over the management or policies of the other company.
(b) Notwithstanding any other provision of this chapter, a company is not considered to own or control another company by virtue of its ownership or control of shares in a fiduciary capacity, except as provided in subsection (a)(3) or if the company owning or controlling the shares is a business trust.
As added by P.L.14-1992, SEC.97.

IC 28-1-18.2-2
Statement of financial condition; requirements; extension of time; additional statements; penalty for failure to furnish statement
Sec. 2. (a) Within thirty (30) days after receipt of a request from the department, a bank or trust company shall furnish to the

department a statement of financial condition of the affiliates identified in the request.
(b) The statements furnished under subsection (a) must:
(1) be dated at least six (6) months apart; and
(2) contain the information that in the judgment of the department:
(A) is necessary to disclose fully the relations between the affiliate and the bank or trust company; and
(B) will enable the department to inform itself as to the effect of the relations upon the affairs of the bank or trust company.
(c) The department may, for good cause shown, extend the time for furnishing the statements requested under subsection (a).
(d) The department may request additional statements of financial condition with respect to an affiliate when, in its judgment, additional statements are necessary to obtain a full and complete knowledge of the conditions of the bank or trust company with which it is affiliated. Additional statements of condition shall be transmitted to the department in the form prescribed by the department.
(e) If a bank or trust company fails to furnish a statement of condition of an affiliate that may be required under this article, that bank or trust company is subject to a penalty of one hundred dollars ($100) for each day during which the failure continues. The department may recover a penalty imposed by this subsection in a court of competent jurisdiction.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-3
Examination; report on failure to comply with department's recommendations or suggestions
Sec. 3. (a) In making the examination of a bank or trust company, the department shall include an examination of the affairs of all the bank or trust company's affiliates necessary to disclose fully the relations between the bank or trust company and its affiliates, and the effect of those relations upon the affairs of the bank or trust company.
(b) The department may publish the report of its examination of a bank or trust company, or an affiliate, which has not, within one hundred and twenty (120) days after notification of the recommendations or suggestions of the department, based on the examination, complied with the recommendations or suggestions to the department's satisfaction. The department must give the bank or trust company or the affiliate ninety (90) days notice prior to publication of a report under this subsection.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-4
Powers of department; assessment of expenses; penalty for refusal to permit examination
Sec. 4. (a) In making the examination of an affiliate of a bank or

trust company, the department has the same powers with respect to the examination as are conferred upon it in the examination of the affairs of a bank or trust company by IC 28-11-3.
(b) The expenses incurred in making examinations of affiliates may be assessed by the department upon the affiliates examined, in proportion to the assets or resources held by the affiliates, upon the days of examination of the various affiliates, and in the manner and at the rate as fixed and prescribed by the department under IC 28-11-3-5.
(c) If an affiliate refuses to pay expenses assessed under subsection (b), or fails to do so within sixty (60) days after the date of the assessment, the expenses may be assessed against the affiliated bank or trust company, and, when so assessed, must be paid by that bank or trust company.
(d) If an affiliate of a bank or trust company refuses to permit the department to make an examination, the bank or trust company with which the affiliate is affiliated is subject to a penalty of not more than one hundred dollars ($100) for each day that the refusal continues. The penalty may be assessed by the department and collected in the same manner as expenses of examination.
As added by P.L.33-1991, SEC.18.

IC 28-1-18.2-5
Applicability of certain provisions of Federal Reserve Act and regulations; violations
Sec. 5. (a) For purposes of this section, a bank or trust company that is not a member of the Federal Reserve System is subject to Sections 23A and 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) and Federal Reserve Regulation W (12 CFR 223) to the same extent and in the same manner as though it were a member of the Federal Reserve System.
(b) A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) or Federal Reserve Regulation W (12 CFR 223) by a bank or trust company or a subsidiary of either constitutes a violation of this section.
As added by P.L.33-1991, SEC.18. Amended by P.L.141-2005, SEC.8.



CHAPTER 19. REPEALED



CHAPTER 20. GENERAL PROVISIONS CONCERNING BANKS AND TRUST COMPANIES

IC 28-1-20-1 Repealed
(Repealed by Acts 1980, P.L.40, SEC.10.)



CHAPTER 21. REPEALED



CHAPTER 21.10. REPEALED



CHAPTER 21.1. REPEALED



CHAPTER 21.11. REPEALED



CHAPTER 21.12. REPEALED



CHAPTER 21.2. REPEALED



CHAPTER 21.3. REPEALED



CHAPTER 21.4. CHARTER CONVERSION OF A BUILDING AND LOAN ASSOCIATION TO A STOCK BUILDING AND LOAN ASSOCIATION

IC 28-1-21.4-1
"Mutual savings association" defined
Sec. 1. As used in this chapter, "mutual savings association" means any mutual savings association organized or reorganized under this title, and any savings association organized under any Indiana statute before February 24, 1933, that is in a mutual form.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.46.

IC 28-1-21.4-2
"Charter conversion" defined
Sec. 2. As used in this chapter, "charter conversion" means the conversion of a mutual savings association to a stock savings association, including any of the following:
(1) A conversion in connection with the formation of a holding company.
(2) An acquisition involving an existing corporation.
(3) A merger with an existing financial institution.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.47.

IC 28-1-21.4-3
"Conversion plan" defined
Sec. 3. As used in this chapter, "conversion plan" refers to the plan of charter conversion of a mutual savings association to a stock savings association required by this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.48.

IC 28-1-21.4-4
"Effective time of the charter conversion" defined
Sec. 4. As used in this chapter, "effective time of the charter conversion" means the date:
(1) that the articles of conversion are filed with the secretary of state under section 16 of this chapter; or
(2) designated in the articles of conversion.
As added by P.L.176-1996, SEC.14.

IC 28-1-21.4-5
"Office of thrift supervision" defined
Sec. 5. As used in this chapter, "office of thrift supervision" refers to the primary federal regulator of savings associations.
As added by P.L.176-1996, SEC.14.

IC 28-1-21.4-6
"Stock savings association" defined      Sec. 6. As used in this chapter, "stock savings association" means a savings association that is:
(1) owned by holders of capital stock; and
(2) formed by conversion under this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.49.

IC 28-1-21.4-7
"Voting parties" defined
Sec. 7. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings association as provided in IC 28-13-6-2(f).
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.50; P.L.215-1999, SEC.5.

IC 28-1-21.4-8
Power of mutual savings associations to convert charter
Sec. 8. Notwithstanding any provision of this title, a mutual savings association may convert its charter under this chapter with the approval of the department.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.51.

IC 28-1-21.4-9
Duty of department to prescribe procedures
Sec. 9. (a) The department shall prescribe procedures for charter conversions under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit a conversion plan to the department that provides the terms and conditions of the charter conversion as required by the department. The conversion plan must stipulate the manner of distribution of stock.
(2) The conversion plan must be adopted by at least a majority of the board of directors of the savings association.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan shall be submitted to the department for approval.
(4) The conversion plan must be conditioned upon the approval of at least a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. In obtaining the approval of the conversion plan by the voting parties, the converting savings association shall provide to the voting parties the information regarding the conversion plan that the department requires. In determining the information that must be provided, the department shall give due

consideration to the requirements of the office of thrift supervision regulations relating to proxy statements governed by Section 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings association shall provide to the department the additional relevant information requested by the department in connection with the conversion plan.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.52.

IC 28-1-21.4-10
Voting rights
Sec. 10. The voting parties of a mutual savings association have the voting rights set forth in IC 28-13-6-2 with respect to a charter conversion of the mutual savings association under this chapter.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.53.

IC 28-1-21.4-11
Approval or disapproval by department
Sec. 11. (a) The department may approve or disapprove the conversion plan filed under section 9 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives approval of the department if the director of the department has reviewed the proxy solicitation material and has notified the savings association in writing that the department does not object to the use of the material.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.54.

IC 28-1-21.4-12
Conditions for approval
Sec. 12. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) That the resulting stock savings association will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a stock savings association that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed stock savings association.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998,

SEC.55.

IC 28-1-21.4-13
Powers and duties at effective time of conversion
Sec. 13. At the effective time of the charter conversion, the resulting stock savings association:
(1) possesses all of the rights, privileges, immunities, and powers of a stock savings association;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, regulations, duties, restrictions, obligations, and liabilities of a stock savings association;
(3) succeeds by operation of law to all rights and property of the converting savings association; and
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the stock savings association had incurred the debts and liabilities.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.56.

IC 28-1-21.4-14
Transitional period
Sec. 14. The department may authorize the resulting stock savings association to do the following:
(1) Wind up any activities legally engaged in by the savings association at the effective time of the charter conversion not permitted to stock savings associations.
(2) Retain for a transitional period any assets legally held by the savings association at the effective time of the charter conversion that otherwise may not be held by stock savings associations.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.57.

IC 28-1-21.4-15
Branches
Sec. 15. A stock savings association created by charter conversion may retain all branches lawfully established.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.58.

IC 28-1-21.4-16
Filing with secretary of state
Sec. 16. (a) To effect the charter conversion, the converting savings association must file with the secretary of state articles of charter conversion showing the approval of the director of the department.     (b) The converting savings association shall record copies of the articles of charter conversion with the county recorder of the county where the principal office of the stock savings association is located.
(c) The articles of charter conversion constitute articles of incorporation and must set forth the elements required in IC 28-12-2-1.
As added by P.L.176-1996, SEC.14. Amended by P.L.79-1998, SEC.59.

IC 28-1-21.4-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.176-1996, SEC.14.



CHAPTER 21.5. REPEALED



CHAPTER 21.6. CHARTER CONVERSION OF MUTUAL OR STOCK SAVINGS ASSOCIATIONS TO COMMERCIAL BANKS

IC 28-1-21.6-1
"Charter conversion" defined
Sec. 1. As used in this chapter, "charter conversion" means the conversion of a savings association to a commercial bank.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-2
"Commercial bank" defined
Sec. 2. As used in this chapter, "commercial bank" means a stock bank or trust company (as defined by IC 28-1-1-3(2)).
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.35.

IC 28-1-21.6-3
"Department" defined
Sec. 3. As used in this chapter, "department" means the Indiana department of financial institutions and, if applicable, the department's authorized delegate.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-4
"Effective time of the charter conversion" defined
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date that articles of conversion are filed with the Indiana secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.122-1994, SEC.82.

IC 28-1-21.6-5
"Office of thrift supervision" defined
Sec. 5. As used in this chapter, "office of thrift supervision" means the primary federal regulator of savings associations or successors of savings associations (as defined in 12 U.S.C. 1462(a) (FIRREA Section 301)).
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-6
"Savings association" defined
Sec. 6. As used in this chapter, "savings association" means an institution (as defined in 12 U.S.C. 1813(b)) that maintains the principal office of the institution in Indiana. The term includes federally chartered savings associations and savings banks, and state savings and loan associations and building and loan associations, whether in stock or mutual form of ownership. The term does not

include mutual savings banks.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-7
"Voting parties" defined
Sec. 7. As used in this chapter, "voting parties" means in the case of a mutual savings association the mutual savings association's depositors or members, and in the case of a stock savings association the stock savings association's stockholders. Voting parties have the voting rights stipulated by the bylaws of the converting savings association.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-8
Conversion upon approval
Sec. 8. Any savings association may, upon approval of the department and, if required by federal law, the office of thrift supervision, effect a charter conversion.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-9
Procedures for conversion
Sec. 9. The department shall prescribe procedures for charter conversions. The procedures prescribed by the department must include the following:
(1) The savings association shall prepare and submit a plan of charter conversion to the department that provides the terms and conditions of the charter conversion as required by the department. However, if the plan of charter conversion complies with the requirements of the Office of Thrift Supervision, the plan shall be considered adequate. In the case of a charter conversion by a mutual savings association, the plan of charter conversion shall stipulate the manner of distribution of stock in conformance with Office of Thrift Supervision regulations.
(2) The plan of charter conversion must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings association, the plan of charter conversion and a certified copy of the resolution of the board of directors approving the plan of charter conversion shall be submitted to the department for approval.
(4) The plan of charter conversion shall be conditioned upon the approval of not less than a majority of the total number of votes cast at a regular or special meeting of the voting parties. In obtaining the approval of the plan of charter conversion by the voting parties, the converting savings association shall provide to the voting parties the information regarding the plan of charter conversion that the department requires. In determining

the information that must be provided, the department shall give due consideration to the requirements of the Office of Thrift Supervision and regulations relating to proxy statements governed by Section 14 of the Securities and Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings associations shall provide to the department the additional relevant information requested by the department in connection with the plan of charter conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.36.

IC 28-1-21.6-10
Approval or disapproval of conversion plan; requirements
Sec. 10. (a) The department may approve or disapprove the plan of charter conversion filed under section 9 of this chapter.
(b) Solicitation of the votes of voting parties may occur before receipt of the approval of the department.
(c) The department may not approve the plan of charter conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) That the resulting commercial bank will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a commercial bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the commercial bank proposed to be formed as a result of the charter conversion.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-11
Powers and duties of resulting commercial bank
Sec. 11. Upon conversion of a savings association, the resulting commercial bank:
(1) possesses all of the rights, privileges, immunities, and powers of a commercial bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a commercial bank; and
(3) succeeds by operation of law to all rights and property of the converting savings association and shall be subjected to all debts, obligations, and liabilities of the converting savings association as if the commercial bank had incurred the debts and liabilities. As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-12
Transitional powers
Sec. 12. The department may authorize the resulting commercial bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the time of charter conversion not permitted to commercial banks.
(2) Retain any assets legally held by the savings association at the effective time of the charter conversion that may not be held by commercial banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.37.

IC 28-1-21.6-13
Retention of branches
Sec. 13. Notwithstanding IC 28-2-13, a commercial bank created by charter conversion may retain all branches lawfully established.
As added by P.L.147-1990, SEC.2. Amended by P.L.42-1993, SEC.38.

IC 28-1-21.6-14
Articles of conversion; filing
Sec. 14. In order to effect the charter conversion, the converting savings association shall file articles of charter conversion, bearing the approval of the director of the department, with the secretary of state. The converting savings association shall also file copies of the articles of charter conversion with the county recorder of the county where the principal office of the commercial bank is located.
As added by P.L.147-1990, SEC.2.

IC 28-1-21.6-15
Statutes and rules applicable to converted bank
Sec. 15. Upon the effective time of charter conversion, the converted commercial bank shall, unless otherwise provided in this chapter, immediately become subject to all statutes and rules applicable to commercial banks.
As added by P.L.147-1990, SEC.2.



CHAPTER 21.7. CHARTER CONVERSION OF MUTUAL SAVINGS ASSOCIATIONS TO MUTUAL SAVINGS BANKS

IC 28-1-21.7-1
"Department" defined
Sec. 1. As used in this chapter, "department" means the department of financial institutions and, if applicable, the department's authorized delegate.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-2
"Effective time of the mutual bank conversion" defined
Sec. 2. As used in this chapter, "effective time of the mutual bank conversion" means:
(1) the date that articles of mutual bank conversion are filed with the secretary of state; or
(2) the date designated in the articles of mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.122-1994, SEC.83.

IC 28-1-21.7-3
"Mutual bank" defined
Sec. 3. (a) As used in this chapter, "mutual bank" means a mutual savings bank governed by IC 28-6.1.
(b) A reference in IC 28-6.1 to formation and operation of a savings bank by a board means formation by conversion under this chapter and operation by a board of directors elected by members under IC 28-13.
(c) IC 28-6.1-3 does not apply to mutual banks formed by conversion under this chapter.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.39.

IC 28-1-21.7-4
"Mutual bank conversion" defined
Sec. 4. As used in this chapter, "mutual bank conversion" means the conversion of a savings association to a mutual bank.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-5
"Office of thrift supervision" defined
Sec. 5. As used in this chapter, "office of thrift supervision" means the primary federal regulator of savings associations or successors of savings associations (as defined in 12 U.S.C. 1462(a) (FIRREA Section 301)).
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-6 "Savings association" defined
Sec. 6. As used in this chapter, "savings association" means an institution (as defined in 12 U.S.C. 1813(b)) that maintains its principal office in Indiana. The term includes federally chartered savings associations and savings banks, and state savings and loan associations and building and loan associations, but only if held in the mutual form of ownership.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-7
"Voting parties" defined
Sec. 7. As used in this chapter, "voting parties" means a mutual savings association's depositors or members. Voting parties have the voting rights stipulated by the bylaws of the converting savings association.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-8
Conversion upon approval
Sec. 8. Any savings association may, upon approval of the department and, if required by federal law, the office of thrift supervision, effect a mutual bank conversion.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-9
Procedures for conversion
Sec. 9. The department shall prescribe procedures for mutual bank conversions. The procedures prescribed by the department must include the following:
(1) The savings association shall prepare and submit a plan of mutual bank conversion to the department that provides the terms and conditions of the mutual bank conversion as required by the department. However, if the plan of mutual bank conversion complies with the requirements of the Office of Thrift Supervision, the plan shall be considered adequate.
(2) The plan of mutual bank conversion must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of a plan of mutual bank conversion by the board of directors of the savings association, the plan of mutual bank conversion and a certified copy of the resolution of the board of directors approving the plan of mutual bank conversion shall be submitted to the department for approval.
(4) The plan of mutual bank conversion shall be conditioned upon the approval of not less than a majority of the total number of votes cast at a regular or special meeting of the voting parties. The method used to notify the voting parties of the meeting held to consider a plan of mutual bank conversion must be approved by the director of the department. The director may require the converting savings association to

provide the voting parties with information regarding the plan of mutual bank conversion.
(5) The savings association shall provide to the department the additional relevant information requested by the department in connection with the plan of mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.33-1991, SEC.21; P.L.42-1993, SEC.40; P.L.122-1994, SEC.84.

IC 28-1-21.7-10
Approval or disapproval of conversion plan; requirements
Sec. 10. (a) The department may approve or disapprove the plan of mutual bank conversion filed under section 9 of this chapter.
(b) Solicitation of the votes of voting parties may occur prior to receipt of the approval of the department.
(c) The department may not approve the plan of mutual bank conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) That the resulting mutual bank will operate in a safe, sound, and prudent manner.
(2) That the proposed mutual bank conversion will not result in a mutual bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the mutual bank proposed to be formed as a result of the mutual bank conversion.
(4) That the interests of the depositors and creditors, and of the public generally, will not be jeopardized by the proposed mutual bank conversion.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-11
Powers and duties of resulting mutual bank
Sec. 11. Upon conversion of a savings association, the resulting mutual bank:
(1) possesses all of the rights, privileges, immunities, and powers of a mutual bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a mutual bank; and
(3) succeeds by operation of law to all rights and property of the converting savings association and shall be subjected to all debts, obligations, and liabilities of the converting savings association as if the mutual bank had incurred the debts and liabilities.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-12 Transitional powers
Sec. 12. The department may authorize the resulting mutual bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the time of mutual bank conversion not permitted to mutual banks.
(2) Retain any assets legally held by the savings association at the time of the mutual bank conversion that may not be held by mutual banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the mutual bank conversion.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.41.

IC 28-1-21.7-13
Retention of branches
Sec. 13. Notwithstanding IC 28-6.1-12, a mutual bank created by charter conversion may retain all branches lawfully established.
As added by P.L.147-1990, SEC.3. Amended by P.L.42-1993, SEC.42.

IC 28-1-21.7-14
Articles of conversion; filing
Sec. 14. In order to effect the mutual bank conversion, the converting savings association shall file articles of mutual bank conversion, bearing the approval of the director of the department, with the Indiana secretary of state. The converting savings association shall also file copies of the articles of mutual bank conversion with the county recorder of the county where the principal office of the mutual bank is located.
As added by P.L.147-1990, SEC.3.

IC 28-1-21.7-15
Statutes and rules applicable to converted bank
Sec. 15. Upon the effective time of mutual bank conversion, the converted mutual bank, unless otherwise provided in this chapter, immediately becomes subject to all statutes and rules applicable to mutual banks.
As added by P.L.147-1990, SEC.3.



CHAPTER 21.8. CHARTER CONVERSION OF A MUTUAL OR STOCK SAVINGS ASSOCIATION TO A STOCK SAVINGS BANK

IC 28-1-21.8-1
Conversion plan
Sec. 1. As used in this chapter, "conversion plan" refers to the stock savings bank conversion plan required by this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-2
Effective time of the charter conversion
Sec. 2. As used in this chapter, "effective time of the charter conversion" means:
(1) the date that articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.42-1993, SEC.43. Amended by P.L.122-1994, SEC.85.

IC 28-1-21.8-3
Office of Thrift Supervision
Sec. 3. As used in this chapter, "Office of Thrift Supervision" refers to the primary federal regulator of savings associations.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-4
Savings association
Sec. 4. (a) As used in this chapter, "savings association" means an institution (as defined in 12 U.S.C. 1813(b)) that maintains its principal office in Indiana.
(b) The term includes:
(1) federally chartered savings associations and savings banks; and
(2) state savings and loan associations and building and loan associations;
whether in stock or mutual form of ownership.
(c) The term does not include mutual savings banks or stock savings banks.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-5
Stock savings association
Sec. 5. As used in this chapter, "stock savings bank" means a savings bank owned by holders of capital stock and formed by conversion under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-6
Stock savings bank conversion      Sec. 6. As used in this chapter, "stock savings bank conversion" means the conversion of a savings association to a stock savings bank, including any of the following:
(1) A conversion in connection with the formation of a holding company.
(2) An acquisition involving an existing corporation.
(3) The merger with an existing financial institution.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-7
Voting parties
Sec. 7. As used in this chapter, "voting parties" means the following:
(1) In the case of a mutual savings association, the mutual savings association's depositors or members.
(2) In the case of a stock savings association, the stock savings association's stockholders.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-8
Conversion to stock savings banks
Sec. 8. With the approval of the department, a stock savings association may convert to a stock savings bank under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-9
Conversion procedures
Sec. 9. (a) The department shall prescribe procedures for stock savings bank conversions.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit a conversion plan to the department that provides the terms and conditions of the stock savings bank conversion as required by the department. The resulting stock savings bank is not required to register its stock under the Securities and Exchange Act of 1934 (15 U.S.C. 77b et seq.) unless required by other applicable laws or regulations. A conversion plan is sufficient if it complies with the requirements of the Office of Thrift Supervision. In case of a stock savings bank conversion by a mutual savings association, the conversion plan must specify the manner of distribution of stock in conformance with the Office of Thrift Supervision regulations unless otherwise provided in this chapter.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of the conversion plan by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the

department for approval.
(4) The conversion plan must be conditioned on the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. In obtaining the approval of the conversion plan by the voting parties, the converting savings association shall provide to the voting parties the information regarding the conversion plan required by the department. In determining the information that must be provided, the department shall give due consideration to the requirements of the Office of Thrift Supervision regulations relating to proxy statements governed by Section 14 of the Security and Exchange Act of 1934 (15 U.S.C. 78n).
(5) The savings association shall provide to the department additional relevant information requested by the department regarding the conversion plan.
(c) Voting parties have the voting rights provided by the bylaws or charter of the converting savings association.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-10
Approval or disapproval of conversion plans by department; hearings; solicitation of votes
Sec. 10. (a) The department may approve or disapprove the conversion plan filed under section 9 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives the department's approval of the conversion plan if the director of the department has reviewed the proxy solicitation material and has notified the savings association in writing that the department does not object to use of the material.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-11
Conditions for approval of conversion plans
Sec. 11. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) That the resulting stock savings bank will operate in a safe, sound, and prudent manner.
(2) That the proposed stock savings bank conversion will not result in a stock savings bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed stock savings bank.
(4) That the interests of the depositors, creditors, and public generally will not be jeopardized by the proposed stock savings bank conversion. As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-12
Rights and obligations of converted stock savings banks
Sec. 12. At the effective time of the charter conversion, the resulting stock savings bank:
(1) possesses all of the rights, privileges, immunities, and powers of a stock savings bank;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, rules, duties, restrictions, obligations, and liabilities of a stock savings bank;
(3) succeeds by operation of law to all rights and property of the converting savings association; and
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the stock savings bank had incurred the debts and liabilities.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-13
Transitional period
Sec. 13. The department may authorize the resulting stock savings bank to do the following:
(1) Wind up any activities legally engaged in by the savings association at the effective time of the charter conversion not permitted to stock savings banks.
(2) Retain for a transitional period any assets legally held by the savings association at the effective time of the charter conversion that otherwise may not be held by stock savings banks.
The terms and conditions of the transitional period under subdivisions (1) and (2) are subject to the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-14
Retention of branches
Sec. 14. Notwithstanding IC 28-6.1-12, a stock savings bank created by a stock savings bank conversion may retain all branches lawfully established.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-15
Articles of conversion
Sec. 15. (a) To effect the stock savings bank conversion, the converting savings association must file with the secretary of state articles of conversion showing the approval of the director of the department.
(b) The converting savings association shall record copies of the articles of conversion with the county recorder of the county where

the principal office of the stock savings bank is located.
(c) The articles of conversion constitute articles of incorporation and must set forth the elements required in IC 28-12-2-1.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-16
Application of banking law
Sec. 16. (a) Except as provided in subsection (c), a stock savings bank formed under this chapter is governed by IC 28-6.1.
(b) For purposes of a stock savings bank formed under this chapter, references in IC 28-6.1 to formation and operation by a board means:
(1) formation by conversion under this chapter; and
(2) operation by a board of directors elected by shareholders under IC 28-13.
(c) IC 28-6.1-3 does not apply to a stock savings bank formed under this chapter.
As added by P.L.42-1993, SEC.43.

IC 28-1-21.8-17
Rules
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.42-1993, SEC.43.



CHAPTER 21.9. CHARTER CONVERSION OF A MUTUAL SAVINGS BANK TO A STOCK SAVINGS BANK

IC 28-1-21.9-1
Charter conversion
Sec. 1. As used in this chapter, "charter conversion" means the conversion of a savings bank to a stock savings bank, including any of the following:
(1) A conversion in connection with the formation of a holding company.
(2) An acquisition involving an existing corporation.
(3) A merger with an existing financial institution.
As added by P.L.42-1993, SEC.44. Amended by P.L.262-1995, SEC.36.



CHAPTER 22. FOREIGN CORPORATIONS

IC 28-1-22-1
Necessity of certificate of admission
Sec. 1. (a) Any bank, savings bank, trust company, corporate fiduciary, credit union, industrial loan and investment company, or savings association organized under the laws of any other state (as defined in IC 28-2-17-19) or the United States other than those domiciled in Indiana, referred to in this chapter as a corporation or foreign corporation, shall, before transacting business in this state, obtain a certificate of admission to this state from the department, which must be filed with the secretary of state. A corporation may not do business in Indiana unless a certificate of admission is issued to the corporation by the department.
(b) The activities listed in IC 23-1-49-1(b) do not constitute transacting business within the meaning of subsection (a). For the purposes of this section, the list of activities set forth in IC 23-1-49-1(b) is not exhaustive.
(c) Isolated business transactions that are not regular, systematic, or continuing do not constitute the transaction of business under subsection (a).
(Formerly: Acts 1933, c.40, s.324.) As amended by P.L.263-1985, SEC.84; P.L.262-1995, SEC.49; P.L.171-1996, SEC.8; P.L.192-1997, SEC.5.



CHAPTER 23. ADDITIONAL PROVISIONS PERTAINING TO FINANCIAL INSTITUTIONS

IC 28-1-23-1
Fees payable to secretary of state; fee on basis of capital stock of credit union
Sec. 1. The fees payable to the secretary of state by financial institutions which are organized or reorganized under the laws of this state and under the laws of any other state shall be the same as the fees prescribed in chapter 219 of the Acts of the general assembly of 1929, except that the fee imposed on the basis of the capital stock of any credit union shall not exceed the sum of one dollar ($1.00) for each original application and one dollar ($1.00) for each additional application for shares irrespective of the number of shares to be authorized by such application and issued thereunder.
(Formerly: Acts 1933, c.40, s.352.)



CHAPTER 23.5. ELECTRONIC ACTIVITY BY FINANCIAL INSTITUTIONS

IC 28-1-23.5-1
Application of chapter
Sec. 1. This chapter applies to the following financial institutions:
(1) A bank operating under IC 28-1-11.
(2) A credit union operating under IC 28-7-1.
(3) A savings bank operating under IC 28-6.1.
(4) A savings association operating under IC 28-15.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-2
"Electronic activity"
Sec. 2. As used in this chapter, "electronic activity" refers to:
(1) any activity or function that a financial institution performs through electronic means or facilities; or
(2) the provision or delivery of any product or service by a financial institution through the use of electronic technology.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-3
Consistency with safety and soundness standards, consumer protection laws, and supervisory guidance
Sec. 3. An electronic activity performed by a financial institution must be consistent with the following:
(1) Standards used by the department to determine whether a financial institution is operating or will operate in a safe and sound condition.
(2) State and federal consumer protection laws and regulations.
(3) State or federal supervisory guidance considered necessary or appropriate by the director.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-4
Electronic activities; statutory authorization; standards
Sec. 4. (a) The director may determine whether an electronic activity by a financial institution is permitted under:
(1) IC 28-1-11, with respect to a bank;
(2) IC 28-7-1, with respect to a credit union;
(3) IC 28-6.1, with respect to a savings bank;
(4) IC 28-15, with respect to a savings association; or
(5) any other state statute that applies to a financial institution described in subdivisions (1) through (4).
(b) The director may establish standards or conditions designed to ensure that the electronic activities of financial institutions are:
(1) transacted as intended; and
(2) conducted safely and soundly, in accordance with other applicable statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.
IC 28-1-23.5-5
Electronic activity authorized as part of financial institution's business
Sec. 5. (a) An electronic activity is authorized for a financial institution as part of the financial institution's business if the activity is described in:
(1) IC 28-1-11, with respect to a bank;
(2) IC 28-7-1, with respect to a credit union;
(3) IC 28-6.1, with respect to a savings bank;
(4) IC 28-15, with respect to a savings association; or
(5) any other state statute that applies to a financial institution described in subdivisions (1) through (4).
(b) In determining whether an electronic activity is authorized as part of a financial institution's business, the director shall consider the following:
(1) Whether the activity is functionally equivalent to, or a logical outgrowth of, a recognized activity of the type of financial institution under consideration.
(2) Whether the activity strengthens the financial institution by benefiting its customers or its business.
(3) Whether the activity involves risks similar in nature to those already assumed by the type of financial institution under consideration.
(4) Whether the activity may be conducted by:
(A) the same, or functionally equivalent type, of federally chartered financial institution; or
(B) the same, or functionally equivalent type, of financial institution that:
(i) is organized or reorganized under the laws of another state; and
(ii) does business in Indiana;
under the authority of applicable federal or state statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-6
Electronic activity incidental to financial institution's business
Sec. 6. (a) An electronic activity is authorized for a financial institution as incidental to the financial institution's business if the activity is convenient or useful to an activity that is:
(1) specifically authorized for the type of financial institution under consideration; or
(2) otherwise part of the business of the type of financial institution under consideration.
(b) In determining whether an electronic activity is authorized as incidental to a financial institution's business, the director may consider whether the activity:
(1) facilitates the production or delivery of the financial institution's products or services;
(2) enhances the financial institution's ability to sell or market

its products or services;
(3) improves the effectiveness or efficiency of the financial institution's operations; or
(4) enables the financial institution to:
(A) use capacity acquired for its operations as a financial institution; or
(B) otherwise avoid economic loss or waste.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-7
Evaluation of potential risks; authorization to act
Sec. 7. (a) As used in this section, "potential risks", with respect to a proposed electronic activity by a financial institution, include the following:
(1) Legal risks.
(2) Transactional risks.
(3) Risk of the financial institution's noncompliance with applicable statutes, regulations, or supervisory policies.
(4) Risk of harm to the financial institution's reputation.
(b) A financial institution's board of directors and executive officers are responsible for ensuring that all potential risks are evaluated and taken into account before the financial institution undertakes any electronic activity. The board of directors and the executive officers may not delegate their responsibility under this subsection to other persons within the financial institution or to outside parties.
(c) After a financial institution's board of directors and executive officers have acted under subsection (b) to conduct an evaluation of the potential risks associated with an electronic activity, the financial institution may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that it is otherwise authorized to perform, provide, or deliver, subject to this chapter and any other applicable statutes, regulations, or supervisory policies.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.

IC 28-1-23.5-8
Activities authorized for national banks and federal credit unions
Sec. 8. (a) A financial institution described in section 1(1), 1(3), or 1(4) of this chapter may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that a national bank is specifically authorized to perform, provide, or deliver under 12 CFR 7.5000 et seq.
(b) A financial institution described in section 1(2) of this chapter may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that a federal credit union is specifically authorized to perform, provide, or deliver under Part 721 of the National Credit Union Administration's regulations (12 CFR 721.1 et seq.).
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.
IC 28-1-23.5-9
Performing authorized or required activities through electronic means
Sec. 9. A financial institution may perform, provide, or deliver through electronic means or facilities any activity, function, product, or service that it is otherwise authorized or required to perform, provide, or deliver by nonelectronic means or facilities, subject to the following:
(1) The approval of the customer or member to or for whom the activity, function, product, or service is performed, provided, or delivered.
(2) The:
(A) safety and soundness requirements; and
(B) state or federal supervisory guidance;
that the director would apply if the activity were conducted by nonelectronic means or facilities.
As added by P.L.10-2006, SEC.32 and P.L.57-2006, SEC.32.



CHAPTER 24. REPEALED



CHAPTER 25. LOANS OR OBLIGATIONS SECURED BY THE UNITED STATES GOVERNMENT

IC 28-1-25-1
Exemption from limitations under state laws
Sec. 1. Whenever the United States, any federal reserve bank of the United States, or any department, bureau, board, or commission of the United States, including any corporation wholly owned directly or indirectly by the United States, shall secure or guarantee the payment of or make commitment or agreement to take over or purchase the full amount of any loans or obligations of any financial institution or of any investment type industrial loan and investment company, such loans or obligations shall not be subject to any limitations in the laws of this state based upon the nature, priority, amount, location, or form of security prescribing or limiting the period for which loans or advances of credit may be made, prescribing any ratio between the amount of any loan and the appraised value of security for such loan, or requiring periodical reduction of the principal of any loan.
(Formerly: Acts 1945, c.47, s.1.) As amended by P.L.263-1985, SEC.104.

IC 28-1-25-2
Application of limitations under state laws to unsecured portion of loans partially federally secured
Sec. 2. Whenever the United States, any federal reserve bank of the United States, or any department, bureau, board, or commission of the United States, including any corporation wholly owned directly or indirectly by the United States, shall secure or guarantee the payment of or make commitment or agreement to take over or purchase any portion of a loan or obligation of any financial institution or any investment type industrial loan and investment company, any law of this state prescribing the ratio between the amount of any loan or obligation and the appraised value of the security for such loan or obligation shall apply only to the portion of such loan or obligation which is not secured or guaranteed or upon which there is no commitment or agreement to take over or purchase.
(Formerly: Acts 1945, c.47, s.2.) As amended by P.L.263-1985, SEC.105.

IC 28-1-25-3
Rules
Sec. 3. To permit and encourage financial institutions and investment type industrial loan and investment companies of this state to make loans secured or guaranteed or upon which there is a commitment or agreement to take over or purchase in whole or part by the United States or an agency thereof, as described in section 1 of this chapter, on terms, provisions, and conditions equal to those applicable from time to time to national banking associations and to

federal savings and loan associations, as the case may be, the department of financial institutions is hereby authorized and empowered to supplement sections 1 and 2 of this chapter by making and promulgating rules with respect to the nature, priority, amount, location, or form of security for such loans prescribing or limiting the period for which such loans or advances for credit may be made, prescribing any ratio between the amount of such loans and the appraised value of security, and requiring periodical reduction of the principal of any loan which any such financial institution of this state may make. Such rules shall not restrict the provisions of sections 1 and 2 of this chapter.
(Formerly: Acts 1945, c.47, s.3.) As amended by P.L.263-1985, SEC.106.



CHAPTER 26. MINORS UNDER SERVICEMEN'S ACT



CHAPTER 26.5. MISREPRESENTATION OF AGE

IC 28-1-26.5-1
Estoppel by representation
Sec. 1. When, in case of any loan or sale made by any seller, creditor or secured party, the borrower, or any other person furnishing security on behalf of the borrower, shall, as an inducement to the seller, creditor or secured party to make the loan or sale, represent to it, in writing, that he or she is eighteen (18) years of age or older, whereas in fact such person or persons are under the age of eighteen (18) years, or shall otherwise make any false statement or representation to the seller, creditor or secured party and the seller, creditor or secured party is thereby deceived, and the loan or sale is made in reliance upon such representation, neither the person so representing, nor any one in his or her behalf, nor any person otherwise legally liable to pay such loan or sale, shall afterwards be allowed, as against such seller, creditor or secured party, to take advantage of the fact that the person making the representation was under eighteen (18) years of age, but each such person shall be estopped by such representation.
(Formerly: Acts 1973, P.L.280, SEC.14.)



CHAPTER 27. REPEALED



CHAPTER 28. REPEALED



CHAPTER 29. BUDGET SERVICE COMPANIES

IC 28-1-29-1
Definitions
Sec. 1. The following words, when used in this chapter, shall have the meaning ascribed to them unless the context clearly requires a different meaning:
(1) "Person" includes individuals, partnerships, associations, limited liability company, and corporations.
(2) "Budget service company" is any person doing business as a budget counseling, credit counseling, debt management, or debt pooling service or holding himself out, by words of similar import, as providing services to debtors in the management of their finances and debts, and contracting with the debtor for a fee to receive from the debtor and disburse money or anything of value. "Budget service company" includes an entity that simply holds any check, personal check, money order, personal money order, draft, or any other instrument for the transmission of money.
(3) "License" means a license issued under the provisions of this chapter.
(4) "Licensee" means any person to whom a license has been issued pursuant to the provisions of this chapter.
(5) "Contract debtor" means a debtor who has entered into a contract with a licensee.
(6) "Debt" means an obligation arising out of personal, family, or household use.
(7) "Debtor" means an individual whose principal debts and obligations arise out of personal, family, or household use and shall not apply to persons whose principal indebtedness arises out of business purpose transactions.
(8) "Department" means the members of the department of financial institutions.
(9) "Finances" means a savings deposit that is:
(A) made on behalf of a contract debtor;
(B) owned and controlled exclusively by the contract debtor and not a licensee who has a power of attorney of the contract debtor; and
(C) placed in a bank or savings institution chartered by the state or federal government.
(Formerly: Acts 1971, P.L.397, SEC.1; Acts 1972, P.L.10, SEC.6.) As amended by P.L.14-1992, SEC.107; P.L.42-1993, SEC.46; P.L.196-1996, SEC.1.



CHAPTER 30. CHARTER CONVERSION OF A CREDIT UNION TO A MUTUAL SAVINGS BANK

IC 28-1-30-1
"Credit union" defined
Sec. 1. As used in this chapter, "credit union" has the meaning set forth in IC 28-7-1-0.5.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-2
"Mutual bank" defined
Sec. 2. As used in this chapter, "mutual bank" means a mutual savings bank governed by IC 28-6.1.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-3
"Mutual bank conversion" defined
Sec. 3. As used in this chapter, "mutual bank conversion" means the conversion of a credit union to a mutual bank.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-4
"Voting parties" defined
Sec. 4. As used in this chapter, "voting parties" means a credit union's members.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-5
Conversion procedures
Sec. 5. (a) A credit union may convert to a mutual bank with the approval of the department and, if required by law, the appropriate federal agency.
(b) The department shall prescribe procedures for mutual bank conversions. The procedures must require the following:
(1) The credit union must prepare and submit to the department a plan of mutual bank conversion that:
(A) provides the terms and conditions of the mutual bank conversion as required by the department;
(B) complies with any federal requirements for conversion; and
(C) provides for a two (2) year period after conversion that a director or employee of the credit union may not acquire stock in the resulting institution or a successor institution on terms other than those readily available to all members of the former credit union.
(2) The credit union must submit evidence with the conversion plan that is satisfactory to the department proving that:
(A) the credit union has applied for deposit insurance from the Federal Deposit Insurance Corporation or its successor

in interest; and
(B) upon conversion, the deposits in the resulting mutual bank will be insured by the Federal Deposit Insurance Corporation.
(3) The plan of mutual bank conversion is conditioned upon the approval of at least a majority of the total number of votes cast at a regular or special meeting of the membership.
(4) Notice of the meeting must be delivered in person to each member or mailed to each member not more than thirty (30) days but not less than fourteen (14) days before the date of the meeting.
(c) The notice of the meeting of the membership required under subsection (b)(4) must include the following:
(1) The date, time, and location of the meeting.
(2) A description of the matters to be voted upon at the meeting.
(3) A ballot that contains:
(A) two (2) voting options:
(i) a vote to approve the conversion; and
(ii) a vote to disapprove the conversion; and
(B) a notice that the member has the right to vote either by mail ballot or at the meeting.
(4) A disclosure that:
(A) the board of directors of the credit union has proposed that the credit union convert to a mutual savings bank charter;
(B) the conversion could shift voting rights from each member having one (1) vote to a certain number of shares qualifying for one (1) vote;
(C) subsequent to the conversion, management may solicit proxies and vote them as a block;
(D) a mutual savings bank can convert to a stock savings bank;
(E) upon conversion, the credit union will lose its federal tax exempt status;
(F) members may vote by mail ballot or in person at the meeting; and
(G) the complete application and proposal for the conversion are available for inspection at the credit union's offices during normal business hours.
(d) The board of directors of the converting credit union shall certify the results of the membership vote to the department within ten (10) days after the vote is taken.
(e) Upon the approval of a plan of mutual bank conversion by the board of directors of the credit union, the plan of mutual bank conversion and a certified copy of the resolution of the board of directors approving the plan of mutual bank conversion must be submitted to the department and, if required, the appropriate federal agency for approval.
(f) The credit union shall provide the department with additional relevant information concerning the plan of mutual bank conversion

as requested by the department.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-6
Approval of conversion
Sec. 6. (a) The department may approve or disapprove the plan of mutual bank conversion filed under section 5 of this chapter.
(b) The department may not approve a plan of mutual bank conversion unless the department finds, after appropriate investigation or examination, but without the requirement of a public hearing, that:
(1) the resulting mutual bank will operate in a safe, sound, and prudent manner;
(2) the proposed mutual bank conversion will not result in a mutual bank that has inadequate capital, unsatisfactory management, or poor earnings prospects;
(3) the management or other principals of the credit union are qualified by character and financial responsibility to control and operate in a legal and proper manner the mutual bank proposed to be formed as a result of the mutual bank conversion; and
(4) the interests of the:
(A) members and creditors of the credit union;
(B) depositors and creditors of the mutual bank; and
(C) public generally;
will not be jeopardized by the proposed mutual bank conversion.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-7
Resulting mutual bank
Sec. 7. Upon the conversion of a credit union, the resulting mutual bank:
(1) possesses all of the rights, privileges, immunities, and powers of a mutual bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a mutual bank;
(3) succeeds by operation of law to all rights and property of the converting credit union; and
(4) is subject to all debts, obligations, and liabilities of the converting credit union as if the mutual bank had incurred the debts and liabilities.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-8
Transitional period
Sec. 8. (a) During a transitional period not to exceed ten (10) years from the effective date of the conversion, the department may authorize the resulting mutual bank to do the following:
(1) Wind up any activities legally engaged in by the credit

union at the time of mutual bank conversion but not permitted to mutual banks.
(2) Retain any assets legally held by the credit union at the time of the mutual bank conversion that may not be held by a mutual bank.
(3) Attain and maintain sixty percent (60%) of its assets in investments that qualify under 26 U.S.C. 7701(a)(19).
(b) The terms and conditions of any transitional period under this section are at the discretion of the department.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-9
Retention of branch banks
Sec. 9. A mutual bank created by charter conversion may retain all branches lawfully established.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-10
Articles of mutual bank conversion
Sec. 10. (a) The converting credit union shall file articles of mutual bank conversion, approved in writing by the director, with the secretary of state.
(b) The effective date of the mutual bank conversion is the date and time that the approved articles of mutual bank conversion are filed with the secretary of state, unless a later effective date is specified in the articles of mutual bank conversion.
(c) The converting credit union shall record a copy of the articles of mutual bank conversion with the county recorder of the county where the principal office of the mutual bank is located.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-11
Applicability of statutes and rules
Sec. 11. Upon filing the articles of mutual bank conversion, the converted mutual bank, unless otherwise provided in this chapter, immediately is subject to all statutes and rules applicable to mutual banks.
As added by P.L.62-1999, SEC.2.

IC 28-1-30-12
Rules and policies
Sec. 12. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.62-1999, SEC.2.



CHAPTER 31. CONVERSION OF AN OUT-OF-STATE FINANCIAL INSTITUTION CHARTER INTO A COMMERCIAL BANK

IC 28-1-31-1
"Charter conversion"
Sec. 1. As used in this chapter, "charter conversion" means the conversion of an out-of-state financial institution to a commercial bank.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-2
"Commercial bank"
Sec. 2. As used in this chapter, "commercial bank" means a bank or trust company (as defined by IC 28-1-1-3(2)).
As added by P.L.1-2006, SEC.490.

IC 28-1-31-3
"Department"
Sec. 3. As used in this chapter, "department" means the department of financial institutions and, if applicable, the department's authorized delegate.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-5
"Out-of-state financial institution"
Sec. 5. As used in this chapter, "out-of-state financial institution" means a bank or savings bank organized under the laws of any other state or the United States that has a branch or branches in Indiana that were established under IC 28-2-17 or IC 28-2-18.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-6
Financial institution may effect charter conversion
Sec. 6. An out-of-state financial institution may, upon approval of the department, effect a charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-7
Procedures for charter conversion
Sec. 7. The department shall prescribe procedures for charter

conversions. The procedures prescribed by the department must include the following:
(1) The out-of-state financial institution shall prepare and submit to the department a plan of charter conversion that provides the terms and conditions of the charter conversion as required by the department.
(2) The plan of charter conversion must be adopted by not less than a majority of the board of directors of the out-of-state financial institution.
(3) Upon approval of a plan of charter conversion by the board of directors of the out-of-state financial institution, the plan of charter conversion and a certified copy of the resolution of the board of directors approving the plan of charter conversion must be submitted to the department for approval.
(4) The plan of charter conversion must be conditioned upon the approval of not less than a majority of the total number of votes cast at a regular or special meeting of the shareholders.
(5) The out-of-state financial institutions shall provide to the department the additional relevant information requested by the department in connection with the plan of charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-8
Approval of plan of charter conversion
Sec. 8. (a) The department may approve or disapprove the plan of charter conversion filed under section 7 of this chapter.
(b) Solicitation of the votes of voting parties may occur before receipt of the approval of the department.
(c) The department may not approve the plan of charter conversion unless the department finds, after appropriate investigation or examination, and without the requirement of a public hearing, that the following requirements have been fulfilled:
(1) The resulting commercial bank will operate in a safe, sound, and prudent manner.
(2) The proposed charter conversion will not result in a commercial bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the out-of-state financial institution are qualified by character and financial responsibility to control and operate in a legal and proper manner the commercial bank proposed to be formed as a result of the charter conversion.
(4) The interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-9
Resulting commercial bank; rights, privileges, and duties
Sec. 9. Upon conversion of an out-of-state financial institution,

the resulting commercial bank:
(1) possesses all of the rights, privileges, immunities, and powers of a commercial bank;
(2) unless otherwise provided in this chapter, is subject to all of the duties, restrictions, obligations, and liabilities of a commercial bank; and
(3) succeeds by operation of law to all rights and property of the converting out-of-state financial institution and shall be subjected to all debts, obligations, and liabilities of the converting out-of-state financial institution as if the commercial bank had incurred the debts and liabilities.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-10
Resulting commercial bank may wind up activities and retain assets
Sec. 10. The department may authorize the resulting commercial bank to do the following:
(1) Wind up any activities that are legally engaged in by the out-of-state financial institution at the time of charter conversion but that are not permitted to commercial banks.
(2) Retain any assets that are legally held by the out-of-state financial institution at the effective time of the charter conversion but that may not be held by commercial banks for a transitional period.
The terms and conditions of the transitional period under subdivisions (1) and (2) are at the discretion of the department. However, the transitional period may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-11
Retention of branches
Sec. 11. A commercial bank created by charter conversion may retain all branches lawfully established.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-12
Filing articles of charter conversion
Sec. 12. In order to effect the charter conversion, the converting out-of-state financial institution shall file articles of charter conversion, bearing the approval of the director of the department, with the secretary of state. The converting out-of-state financial institution shall also file copies of the articles of charter conversion with the county recorder of the county where the principal office of the commercial bank is located.
As added by P.L.1-2006, SEC.490.

IC 28-1-31-13
Resulting commercial bank subject to statutes and rules      Sec. 13. Upon the effective time of charter conversion, the converted commercial bank shall, unless otherwise provided in this chapter, immediately become subject to all statutes and rules applicable to commercial banks.
As added by P.L.1-2006, SEC.490.



CHAPTER 32. CONVERSION OF A MUTUAL SAVINGS ASSOCIATION INTO A CREDIT UNION

IC 28-1-32-1
"Conversion plan"
Sec. 1. As used in this chapter, "conversion plan" refers to a plan for the conversion of a mutual savings association into a credit union that is prepared under this chapter.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-2
"Credit union"
Sec. 2. As used in this chapter, "credit union" has the meaning set forth in IC 28-7-1-0.5(3).
As added by P.L.1-2006, SEC.491.

IC 28-1-32-3
"Effective time of the conversion"
Sec. 3. As used in this chapter, "effective time of the conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion as the effective time of the conversion.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-4
"Mutual savings association"
Sec. 4. As used in this chapter, "mutual savings association" means a savings association (as defined in 12 U.S.C. 1813(b)) that:
(1) maintains its principal office in Indiana; and
(2) has a mutual form of ownership.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-5
"Voting parties"
Sec. 5. As used in this chapter, "voting parties" means the depositors or members of a mutual savings association.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-6
Voting party rights
Sec. 6. For purposes of this chapter, voting parties have the voting rights as provided in the applicable corporate governance documents of the converting mutual savings association.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-7
Authorization to convert into credit union      Sec. 7. With the approval of the department, a mutual savings association may convert into a credit union under this chapter.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-8
Conversion procedures
Sec. 8. (a) The department shall prescribe procedures for the conversion of a mutual savings association into a credit union under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The savings association must prepare and submit to the department a conversion plan that provides the terms and conditions required by the department for the conversion of the mutual savings association into a credit union.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the savings association.
(3) Upon approval of the conversion plan by the board of directors of the savings association, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the department for approval.
(4) The conversion plan must be conditioned on the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. The director of the department must approve the method used to notify the voting parties of the meeting held to consider the conversion plan. The director of the department may require the converting savings association to provide the voting parties with information regarding the conversion plan.
(5) The savings association must provide to the department additional relevant information requested by the department regarding the conversion plan.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-9
Department approval of conversion
Sec. 9. (a) The department may approve or disapprove a conversion plan filed under section 8 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the savings association receives the department's approval of the conversion plan.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-10
Requirements for approval
Sec. 10. The department may not approve a conversion plan unless the department finds, after appropriate investigation or

examination, all of the following:
(1) The resulting credit union will operate in a safe, sound, and prudent manner.
(2) The proposed credit union conversion will not result in a credit union that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the savings association are qualified by character and financial responsibility to control and operate the proposed credit union in a legal and proper manner.
(4) The interests of the depositors, creditors, and public generally will not be jeopardized by the proposed credit union conversion.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-11
Rights, privileges, authorizations, and obligations
Sec. 11. At the effective time of the conversion of a mutual savings association into a credit union under this chapter, the resulting credit union:
(1) possesses all of the rights, privileges, immunities, and powers of a credit union;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, rules, duties, restrictions, obligations, and liabilities of a credit union;
(3) succeeds by operation of law to all rights and property of the converting savings association;
(4) is subject to all debts, obligations, and liabilities of the converting savings association as if the credit union had incurred the debts, obligation, and liabilities; and
(5) may retain the borrowers and depositors of the converting savings association as members of the credit union.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-12
Winding up activities
Sec. 12. The department may authorize the credit union resulting from a conversion under this chapter to do the following:
(1) Wind up any activities that the savings association was legally engaged in at the effective time of the conversion but that otherwise are not permitted to credit unions.
(2) Retain for a transitional period any assets that the savings association legally held at the effective time of the conversion but that otherwise may not be held by credit unions.
The terms and conditions of the winding up of activities under subdivision (1) and the retention of assets under subdivision (2) are subject to the discretion of the department. However, the transitional period during which activities may be carried out under subdivision (1) or assets may be retained under subdivision (2) may not exceed ten (10) years after the effective time of the conversion. As added by P.L.1-2006, SEC.491.

IC 28-1-32-13
Branches
Sec. 13. A credit union resulting from a conversion under this chapter may retain all branches lawfully established.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-14
Filing articles of conversion
Sec. 14. (a) A savings association converting into a credit union under this chapter shall file with the secretary of state the articles of conversion showing the approval of the director of the department.
(b) The converting savings association shall record copies of the articles of conversion with the county recorder of the county where the principal office of the credit union will be located.
(c) The articles of conversion constitute articles of incorporation of the resulting credit union and must set forth the elements required in IC 28-7-1-1(b).
As added by P.L.1-2006, SEC.491.

IC 28-1-32-15
Subject to credit union statutes and rules
Sec. 15. Upon the effective time of the conversion, the converted credit union is subject to all statutes and rules applicable to credit unions.
As added by P.L.1-2006, SEC.491.

IC 28-1-32-16
Rulemaking authority
Sec. 16. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.1-2006, SEC.491.



CHAPTER 33. CHARTER CONVERSION OF A MUTUAL SAVINGS BANK INTO A CREDIT UNION

IC 28-1-33-1
"Charter conversion"
Sec. 1. As used in this chapter, "charter conversion" means the conversion of a mutual savings bank into a credit union under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-2
"Conversion plan"
Sec. 2. As used in this chapter, "conversion plan" refers to a plan of charter conversion prepared under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-3
"Credit union"
Sec. 3. As used in this chapter, "credit union" has the meaning set forth in IC 28-7-1-0.5(3).
As added by P.L.1-2006, SEC.492.

IC 28-1-33-4
"Effective time of the charter conversion"
Sec. 4. As used in this chapter, "effective time of the charter conversion" means:
(1) the date on which articles of conversion are filed with the secretary of state; or
(2) the date designated in the articles of conversion as the effective time of the charter conversion.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-5
"Mutual savings bank"
Sec. 5. As used in this chapter, "mutual savings bank" has the meaning set forth in IC 28-6.1-2-5.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-6
"Voting parties"
Sec. 6. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings bank.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-7
Conversion authority
Sec. 7. With the approval of the department, a mutual savings

bank may convert its charter under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-8
Requirements and procedures
Sec. 8. (a) The department shall prescribe procedures for charter conversions under this chapter.
(b) The procedures prescribed by the department must include the following:
(1) The mutual savings bank must prepare and submit to the department a conversion plan that provides the terms and conditions required by the department for a charter conversion under this chapter.
(2) The conversion plan must be adopted by not less than a majority of the board of directors of the mutual savings bank.
(3) Upon approval of a plan of charter conversion by the board of directors of the savings bank, the conversion plan and a certified copy of the resolution of the board of directors approving the conversion plan must be submitted to the department for approval.
(4) The conversion plan must be conditioned upon the approval of not less than a majority of the total number of votes eligible to be cast at a regular or special meeting of the voting parties. The director of the department must approve the method used to notify the voting parties of the meeting held to consider the conversion plan. The director of the department may require the converting mutual savings bank to provide the voting parties with information regarding the conversion plan.
(5) The mutual savings bank must provide to the department the additional relevant information requested by the department in connection with the conversion plan.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-9
Voting party rights
Sec. 9. The voting parties of a mutual savings bank have the voting rights set forth in IC 28-13-6-2 with respect to a charter conversion of the mutual savings bank under this chapter.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-10
Department approval
Sec. 10. (a) The department may approve or disapprove the conversion plan filed under section 8 of this chapter.
(b) The department is not required to hold a hearing on the conversion plan.
(c) Solicitation of the votes of voting parties may occur before the mutual savings bank receives approval of the department if the director of the department has reviewed the proxy solicitation material and has notified the mutual savings bank in writing that the

department does not object to use of the material.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-11
Requirements for approval
Sec. 11. The department may not approve the conversion plan unless the department finds, after appropriate investigation or examination, all of the following:
(1) The resulting credit union will operate in a safe, sound, and prudent manner.
(2) The proposed charter conversion will not result in a credit union that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) The management or other principals of the mutual savings bank are qualified by character and financial responsibility to control and operate the proposed credit union in a legal and proper manner.
(4) The interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
(5) The proposed membership of the resulting credit union will comply with the membership requirements of IC 28-7-1-10.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-12
Rights, privileges, obligations, and liabilities
Sec. 12. At the effective time of a charter conversion under this chapter, the resulting credit union:
(1) possesses all of the rights, privileges, immunities, and powers of a credit union;
(2) unless otherwise provided in this chapter, is subject to all of the statutes, regulations, duties, restrictions, obligations, and liabilities of a credit union;
(3) succeeds by operation of law to all rights and property of the converting mutual savings bank;
(4) is subject to all debts, obligations, and liabilities of the converting mutual savings bank as if the credit union had incurred the debts, obligations, and liabilities; and
(5) may retain the borrowers and depositors of the converting mutual savings bank as members of the credit union.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-13
Winding up activities
Sec. 13. The department may authorize the credit union resulting from a charter conversion under this chapter to do the following:
(1) Wind up any activities that the mutual savings bank legally engaged in at the effective time of the charter conversion but that otherwise are not permitted to credit unions.
(2) Retain for a transitional period any assets that the mutual

savings bank legally held at the effective time of the charter conversion that otherwise may not be held by credit unions.
The terms and conditions of the winding up of activities under subdivision (1) and the retention of assets under subdivision (2) are subject to the discretion of the department. However, the transitional period during which activities may be carried out under subdivision (1) or assets may be retained under subdivision (2) may not exceed ten (10) years after the effective time of the charter conversion.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-14
Branches
Sec. 14. A credit union created by charter conversion may retain all branches lawfully established.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-15
Filing articles of charter conversion
Sec. 15. (a) To effect a charter conversion, the converting mutual savings bank must file with the secretary of state articles of charter conversion showing the approval of the director of the department.
(b) The converting mutual savings bank shall record copies of the articles of charter conversion with the county recorder of the county where the principal office of the credit union will be located.
(c) The articles of charter conversion constitute articles of incorporation of the resulting credit union and must set forth the elements required in IC 28-7-1-1(b).
As added by P.L.1-2006, SEC.492.

IC 28-1-33-16
Subject to credit union statutes and rules
Sec. 16. Upon the effective time of a charter conversion, the converted credit union is subject to all statutes and rules applicable to credit unions.
As added by P.L.1-2006, SEC.492.

IC 28-1-33-17
Rulemaking authority
Sec. 17. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.1-2006, SEC.492.






ARTICLE 2. BANKS

CHAPTER 1. REPEALED



CHAPTER 2. TRANSACTIONS DURING NONBUSINESS HOURS

IC 28-2-2-1
Acts done outside regular banking hours
Sec. 1. Nothing in any law of this state shall in any manner whatsoever affect the validity of or render void or voidable the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank or trust company in this state, because done or performed during any time other than regular banking hours; provided that nothing in this section shall be construed to compel any bank or trust company in this state, which by law or custom is entitled to close at noon on any business day or for the whole or any part of any legal holiday, to keep open for the transaction of business or to perform any of the acts or transactions enumerated in this section on any business day after such hour or on any legal holiday, except at its own option.
(Formerly: Acts 1957, c.45, s.1.) As amended by P.L.263-1985, SEC.117.



CHAPTER 3. REPEALED



CHAPTER 4. CONTRIBUTIONS



CHAPTER 5. DISASTER FUNDS.LOW COST LOANS

IC 28-2-5-1
Proclamation of disaster area; meeting of board of public depository
Sec. 1. Within thirty (30) days after the governor has designated any area or areas of the state of Indiana as disaster areas by his proclamation, the board of public depository shall meet for the purpose of determination as to whether low cost loans are needed by the victims of the disaster.
(Formerly: Acts 1967, c.148, s.1.)

IC 28-2-5-2
Determination of need for low cost loans; interest rate
Sec. 2. If the board of public depository determines that low cost loans are needed for use of the victims of the disaster it shall, by rule or regulation, establish interest rates of not less than one per cent (1%) nor more than five per cent (5%) for terms of not less than six (6) months nor more than seventy-two (72) months' duration, unless the board in anticipation of the possibility of any such disaster, has, in the manner provided by law, already put into effect such rules and regulations in compliance with the provisions of this chapter.
(Formerly: Acts 1967, c.148, s.2.) As amended by Acts 1979, P.L.264, SEC.1.

IC 28-2-5-3
Deposit of matching state funds in disaster area bank
Sec. 3. The treasurer of state shall deposit in any bank in the general area of the disaster an amount of interest-free state money equal to the amount of the loan granted by the lending bank when the bank has provided the treasurer of state with a copy of the loan instrument showing the name of the borrower, amount of loan, rate of interest and terms of loan.
(Formerly: Acts 1967, c.148, s.3.)



CHAPTER 6. SECURITIES HELD BY NOMINEES

IC 28-2-6-1
Authority to register securities in name of nominee; liability
Sec. 1. Any bank, trust company, or corporate fiduciary incorporated under the laws of this state, and any national banking association incorporated under the laws of the United States and having its principal banking office in this state, may, when acting in any fiduciary capacity, whether as sole fiduciary or as co-fiduciary, cause any stocks, bonds, or other securities held by it in such fiduciary capacity to be registered and held in the name or names of any nominee or nominees of such bank, trust company or national banking association, Provided, however, that: (1) if such bank, trust company, corporate fiduciary, or national banking association be acting as a co-fiduciary, it shall secure the consent of its co-fiduciary or co-fiduciaries, who is or are hereby authorized to give such consent, to the registration and holding of such stocks, bonds, or other securities in the name of a nominee or nominees of such bank, trust company, corporate fiduciary, or national bank, and (2) the records of the fiduciary or fiduciaries shall at all times clearly show the ownership of such stocks, bonds, or other securities, and investments so registered shall at all times be in the possession and under the control of the fiduciary. Any bank, trust company, corporate fiduciary, or national banking association shall be liable in its individual capacity for any loss to the trust or estate resulting from any of the acts, or omissions to act, of such nominee or nominees in connection with the stocks, bonds, or other securities so held to the same extent as if such stocks, bonds, or other securities had been held in the name of such bank, trust company, corporate fiduciary, or national banking association as fiduciary.
(Formerly: Acts 1947, c.115, s.1.) As amended by P.L.262-1995, SEC.50.

IC 28-2-6-2
Application of chapter
Sec. 2. The provisions of this chapter shall be applicable to banks, trust companies, corporate fiduciaries, and national banking associations acting on or after August 20, 1947, under wills, trusts, agreements, court orders, and other instruments existing or made on or after August 20, 1947.
(Formerly: Acts 1947, c.115, s.2.) As amended by P.L.263-1985, SEC.118; P.L.262-1995, SEC.51.



CHAPTER 7. FIDUCIARY BONDS

IC 28-2-7-1
General exemption from requirement for bond
Sec. 1. Any bank, trust company, or corporate fiduciary organized under the laws of the state of Indiana or of the United States of America and operating a bank, trust company, or corporate fiduciary which is located within the state of Indiana, which is acting on December 12, 1945, or which may act, after December 12, 1945, in a fiduciary capacity in any estate, trust, receivership, action, matter, or proceeding pending on or after December 12, 1945, in any court created by the Constitution or the laws of the state of Indiana, shall not, while so acting, except as provided in section 2 of this chapter, be required to file in said court any bond conditioned:
(1) for the full performance of its duties;
(2) to account for the funds or property which may come into its possession; or
(3) for any other purpose whatsoever.
(Formerly: Acts 1945, c.248, s.1.) As amended by P.L.263-1985, SEC.119; P.L.262-1995, SEC.52.

IC 28-2-7-2
Order for bond at initiation of proceedings; notice to show cause
Sec. 2. The court in which said estate, trust, receivership, action, matter, or proceeding is pending may, at the time it is filed or instituted, refuse to permit said fiduciary to take advantage and have the benefits of section 1 of this chapter or may, at any time during the pendency thereof, cause a written notice to be served upon said fiduciary to show cause why an order should not be entered, requiring it to file the bond or bonds which it would be or have been required to file but for the provisions of section 1 of this chapter, and it shall be stated in said notice the date upon which a hearing thereon shall be held.
(Formerly: Acts 1945, c.248, s.2.) As amended by P.L.263-1985, SEC.120.

IC 28-2-7-3
Order after hearing
Sec. 3. After said hearing shall have been held, the court shall enter an order either:
(1) permitting said fiduciary to continue to act as such, in accordance with the provisions of section 1 of this chapter; or
(2) requiring it to file, within the time fixed by the court, the bond or bonds it would be or have been required to file but for the provisions of section 1 of this chapter.
(Formerly: Acts 1945, c.248, s.3.) As amended by P.L.263-1985, SEC.121.

IC 28-2-7-4 Failure to file bond; vacating order appointing institution as fiduciary
Sec. 4. If any bond, which is ordered filed in accordance with the provisions of section 3 of this chapter, is not filed within the time so fixed by the court, the order appointing said fiduciary or permitting it to act as such in said estate, trust, receivership, action, matter, or proceeding shall be deemed to be vacated and set aside.
(Formerly: Acts 1945, c.248, s.4.) As amended by P.L.263-1985, SEC.122.



CHAPTER 8. PENALTIES FOR STOP PAYMENT OF CHECKS



CHAPTER 9. REPEALED



CHAPTER 10. REPEALED



CHAPTER 11. REPEALED



CHAPTER 12. REPEALED



CHAPTER 13. BRANCH BANKS

IC 28-2-13-1
Acquired bank
Sec. 1. As used in this chapter, "acquired bank" means:
(1) any nonsurviving bank in a merger or consolidation of banks; or
(2) any bank that:
(A) sells all or substantially all of its assets; and
(B) subsequently dissolves as a result of the transaction.
As added by P.L.265-1985, SEC.3. Amended by P.L.171-1996, SEC.29.



CHAPTER 14. INDIANA BANK HOLDING COMPANIES

IC 28-2-14-1
Acquire
Sec. 1. As used in this chapter, "acquire" means directly or indirectly:
(1) to merge or consolidate with;
(2) to assume control of; or
(3) to purchase all or substantially all of the assets of.
As added by P.L.265-1985, SEC.4.



CHAPTER 15. REPEALED



CHAPTER 16. FOREIGN BANK HOLDING COMPANIES

IC 28-2-16-1
"Acquire" defined
Sec. 1. As used in this chapter, "acquire" means directly or indirectly:
(1) to merge or consolidate with;
(2) to assume control of; or
(3) to purchase all or substantially all of the assets of.
As added by P.L.279-1987, SEC.9.



CHAPTER 17. INTERSTATE BANK MERGERS

IC 28-2-17-1
Purpose of chapter
Sec. 1. It is the intent of this chapter to permit interstate branching by merger under Section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (P.L. 103-328) in accordance with the provisions set forth in this chapter.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-2
Definitions
Sec. 2. The definitions set forth in sections 3 through 19 of this chapter apply throughout this chapter, unless a different meaning is required by the context.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-3
"Bank" defined
Sec. 3. (a) Except as provided in subsection (b), as used in this chapter, "bank" has the meaning set forth in 12 U.S.C. 1813(h).
(b) Except as provided in subsection (c), the term "bank" does not include any foreign bank (as defined in 12 U.S.C. 3101(7)).
(c) The term "bank" includes any foreign bank organized or reorganized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-4
"Bank holding company" defined
Sec. 4. As used in this chapter, "bank holding company" has the meaning set forth in 12 U.S.C. 1841(a)(1).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-5
"Bank supervisory agency" defined
Sec. 5. As used in this chapter, "bank supervisory agency" means:
(1) any agency of another state with primary responsibility for organizing and supervising banks; and
(2) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision, and any successor to these agencies.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-6
"Branch" defined
Sec. 6. As used in this chapter, "branch" has the meaning set forth

in IC 28-2-13-7.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-7
"Control" defined
Sec. 7. As used in this chapter, "control" shall be construed consistently with the provisions of 12 U.S.C. 1841(a)(2).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-8
"Department" defined
Sec. 8. As used in this chapter, "department" refers to the department of financial institutions.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-9
"Director" defined
Sec. 9. As used in this chapter, "director" refers to the director of the department.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-10
"Home state" defined
Sec. 10. As used in this chapter, "home state" means the following:
(1) With respect to a state bank, the state under the laws of which the bank is organized or reorganized.
(2) With respect to a national bank, the state in which the main office of the bank is located.
(3) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. 3103(c).
As added by P.L.171-1996, SEC.36.

IC 28-2-17-11
"Home state regulator" defined
Sec. 11. As used in this chapter, "home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which the bank is organized or reorganized.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-12
"Host state" defined
Sec. 12. As used in this chapter, "host state" means a state, other than the home state of a bank, in which the bank:
(1) maintains; or
(2) seeks to establish and maintain;
a branch.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-13 "Indiana bank" defined
Sec. 13. As used in this chapter, "Indiana bank" means a bank whose home state is Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-14
"Indiana state bank" defined
Sec. 14. As used in this chapter, "Indiana state bank" means a bank organized or reorganized under the laws of Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-15
"Interstate merger transaction" defined
Sec. 15. As used in this chapter, "interstate merger transaction" means:
(1) the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or
(2) the purchase of all the assets (including all of the branches) of a bank whose home state is different from the home state of the acquiring bank that results in the dissolution of the selling bank.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-16
"Out-of-state bank" defined
Sec. 16. As used in this chapter, "out-of-state bank" means a bank whose home state is a state other than Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-17
"Out-of-state state bank" defined
Sec. 17. As used in this chapter, "out-of-state state bank" means a bank organized or reorganized under the laws of any state other than Indiana.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-18
"Resulting bank" defined
Sec. 18. As used in this chapter, "resulting bank" means a bank that has resulted from an interstate merger transaction under this chapter.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-19
"State" defined
Sec. 19. As used in this chapter, "state" means any of the following:
(1) Any state of the United States.         (2) The District of Columbia.
(3) Puerto Rico.
(4) Guam.
(5) American Samoa.
(6) The Trust Territory of the Pacific Islands.
(7) The Virgin Islands.
(8) The Northern Mariana Islands.
(9) Any territory of the United States.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-20
Interstate merger transactions
Sec. 20. (a) With the prior written approval of the department, an Indiana state bank may establish, maintain, and operate one (1) or more branches in a state other than Indiana pursuant to an interstate merger transaction in which the Indiana state bank is the resulting bank.
(b) Not later than the date on which the required application for the interstate merger transaction is filed with the appropriate federal bank supervisory agency, the applicant Indiana state bank shall file an application with the department on a form prescribed by the director.
(c) An interstate merger transaction must be done in compliance with:
(1) IC 28-1-7;
(2) IC 28-1-8; or
(3) IC 28-3-2.
(d) An interstate merger transaction may be consummated only after the applicant has received the written approval of the department. The department has the authority to establish terms, conditions, and time frames by which the transaction may be consummated.
(e) A savings association or an industrial loan and investment company organized or reorganized under the laws of Indiana may engage in an interstate merger transaction to the same extent and under the same restrictions, conditions, and requirements as an Indiana state bank.
As added by P.L.171-1996, SEC.36. Amended by P.L.79-1998, SEC.65.

IC 28-2-17-20.1
Merger with or acquisition of bank existing and operating for less than five years
Sec. 20.1. (a) As used in this section, "interim bank" means a bank that may not accept deposits, make loans, pay checks, or engage in the general business of banking or any part of the business of banking, and is chartered solely for the purpose of:
(1) merging with;
(2) acquiring control of; or
(3) acquiring all or substantially all of the assets of; an existing Indiana bank.
(b) An out-of-state bank may not merge with or into, or acquire all or substantially all of the assets of, an Indiana bank that has existed and continuously operated as a bank for not more than five (5) years.
(c) For purposes of subsection (b), an Indiana bank that is the resulting bank following a merger involving an Indiana interim bank is considered to have been in existence and continuously operated during the existence and continuous operation of the Indiana merged bank.
(d) Subsection (b) does not apply to a merger or acquisition of an Indiana bank if the:
(1) merger or acquisition is part of a purchase or acquisition with respect to which the Federal Deposit Insurance Corporation provides assistance under Section 13(c) of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.);
(2) Indiana bank is insolvent or is in imminent danger of insolvency as provided under IC 28-3; or
(3) Indiana bank existed before July 1, 1998.
As added by P.L.11-1998, SEC.8.

IC 28-2-17-21
Authority to enter into transaction
Sec. 21. If the conditions and filing requirements of this chapter are met:
(1) one (1) or more Indiana banks may enter into an interstate merger transaction with one (1) or more out-of-state banks under this chapter; and
(2) an out-of-state bank resulting from a transaction referred to in subdivision (1) may maintain and operate the branches in Indiana of an Indiana bank that participated in the transaction.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-22
Duties of resulting bank
Sec. 22. An out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving an Indiana state bank shall:
(1) notify the department of the proposed merger; and
(2) provide satisfactory evidence to the department of compliance with applicable requirements of IC 28-1-22.
As added by P.L.171-1996, SEC.36. Amended by P.L.11-1998, SEC.9.

IC 28-2-17-23
Authorized activities; acquisition of additional branches; investigation; provisions and fees
Sec. 23. (a) An out-of-state state bank that establishes and maintains one (1) or more branches in Indiana under this chapter may conduct at the branch or branches only those activities that are expressly authorized under the laws of Indiana for Indiana state

banks.
(b) An Indiana state bank may conduct any activities at any branch located outside Indiana that are permissible for a bank organized or reorganized by the host state in which the branch is located. However, if Indiana law specifically prohibits an activity that is permitted by the host state, the department may by order waive the prohibition if the department determines that the involvement of out-of-state branches of Indiana state banks in the particular activities conducted in the host state would not threaten the safety or soundness of banks. This section does not authorize a bank located in Indiana to engage in an activity in Indiana that has been waived under this provision.


(c) An out-of-state bank that has acquired a branch in Indiana under this chapter may establish or acquire additional branches in Indiana to the same extent that any Indiana bank may establish or acquire a branch in Indiana under applicable federal and Indiana law.
(d) With the prior approval of the department, an Indiana state bank that has acquired a branch or branches in a state other than Indiana through an interstate merger transaction may establish or acquire additional branches in the host state to the same extent that a host state state bank may establish or acquire a branch in the host state under the applicable host state law and federal law. An Indiana state bank desiring to establish one (1) or more branches under this section must file a written application with the director. The application must be in the form and must contain the information prescribed by the director. The department may approve or disapprove the application. Before the department approves the application, the bank must demonstrate to the satisfaction of the department that:
(1) the applicant state bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch; and
(2) the establishment of the proposed branch will not violate the laws of the host state.
(e) The investigation of the department relative to any application as required by this section shall be conducted without a public hearing.
(f) The branch or branches of an out-of-state bank that are established and maintained in Indiana under this chapter shall be subject to the provisions and fees of IC 24-4.5 to the same extent as a bank located in Indiana.
As added by P.L.171-1996, SEC.36. Amended by P.L.192-1997, SEC.8.

IC 28-2-17-24
Examination of branch operations
Sec. 24. (a) To the extent consistent with subsection (b), the department may make the examinations of any branch established and maintained in Indiana pursuant to this chapter by an out-of-state state bank as the department may consider necessary to determine

whether the branch is being operated in compliance with the laws of Indiana and in accordance with safe and sound banking practices. The provisions of IC 28-11-3 shall apply to such examinations.
(b) The department may enter into cooperative, coordinating, and information-sharing agreements with any organization enumerated in IC 28-11-3-3 with respect to the periodic examination or other supervision of:
(1) any branch in Indiana of an out-of-state state bank; or
(2) any branch of an Indiana state bank in any host state;
and the department may accept the organization's reports of examination and reports of investigation instead of conducting its own examinations or investigations.
(c) The department may enter into agreements with any financial institution supervisory agency that has concurrent jurisdiction over an Indiana state bank or an out-of-state state bank operating a branch in Indiana pursuant to this chapter to:
(1) engage the services of such agency's examiners at a reasonable rate of compensation; or
(2) provide the services of the department's examiners to such agency at a reasonable rate of compensation.
Any such agreement shall be entered into under IC 36-1-7.
(d) The department may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch established and maintained in Indiana of an out-of-state state bank or any branch established and maintained by an Indiana state bank in any host state. The department may at any time take such actions independently if the department considers the actions to be necessary or appropriate to carry out its responsibilities under this chapter or to ensure compliance with the laws of Indiana. In the case of an out-of-state state bank, the department shall recognize:
(1) the exclusive authority of the home state regulator over corporate governance matters; and
(2) the primary responsibility of the home state regulator with respect to safety and soundness matters.
(e) Each out-of-state state bank that maintains one (1) or more branches in Indiana is subject to the provisions of IC 28-11-3-5. The fees may be shared with other financial institution supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between those agencies and the department.
(f) For the purposes of this chapter, the provisions of IC 28-1-2-30 apply to the following:
(1) An out-of-state bank.
(2) An out-of-state savings association.
(3) An out-of-state industrial loan and investment company.
As added by P.L.171-1996, SEC.36. Amended by P.L.79-1998, SEC.66.

IC 28-2-17-25 Enforcement actions
Sec. 25. (a) If the department determines that a branch maintained by an out-of-state state bank in Indiana is being operated:
(1) in violation of any provision of Indiana law relating to activities of a bank; or
(2) in an unsafe and unsound manner;
the department may take all enforcement actions it would be empowered to take if the branch were an Indiana state bank, including but not limited to enforcement actions under IC 28-11-4.
(b) The department shall:
(1) promptly give notice to the home state regulator of each enforcement action taken under this section against an out-of-state state bank; and
(2) to the extent practicable, consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-26
Rules
Sec. 26. The department may adopt policies or adopt rules under IC 4-22-2 it determines necessary or appropriate to implement this chapter.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-27
Notice of actions causing a change of control
Sec. 27. Each out-of-state state bank that establishes and maintains a branch in Indiana pursuant to this chapter, or the home state regulator of such bank, shall give at least thirty (30) days prior written notice, or shorter notice as is consistent with applicable state or federal law, to the department of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended (12 U.S.C. 1817(j)) or the federal Bank Holding Company Act of 1956, as amended (12 U.S.C. 1841 et seq.) or any successor statutes to those statutes.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-28
Severability
Sec. 28. The provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b). If:
(1) any provision of this chapter; or
(2) the application of any provision of this chapter;
is found by any court with jurisdiction in the United States to be invalid as to any bank, bank holding company, foreign bank, or other person or circumstances, or to be superseded by federal law, the

remaining provisions of this chapter shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.
As added by P.L.171-1996, SEC.36.

IC 28-2-17-29
Waiver of concentration limitation
Sec. 29. (a) Pursuant to 12 U.S.C. 1831u(b)2(D), the statewide concentration limitation as provided for in 12 U.S.C. 1831u(b)2(B) may be waived by order of the department for a particular interstate merger transaction for good cause shown.
(b) When determining good cause for the purposes of this section, the department shall, at a minimum, consider the factors enumerated in IC 28-2-16-17(e).
As added by P.L.171-1996, SEC.36.



CHAPTER 18. INTERSTATE BANK BRANCHING

IC 28-2-18-1
Purpose of chapter
Sec. 1. It is the intent of this chapter to permit interstate branching under Sections 102 and 103 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (P.L. 103-328) in accordance with the provisions set forth in this chapter.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-2
Definitions
Sec. 2. The definitions set forth in sections 3 through 18 of this chapter apply throughout this chapter, unless a different meaning is required by the context.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-3
"Acquisition of a branch" defined
Sec. 3. As used in this chapter, "acquisition of a branch" means the acquisition of a branch or branches located in a host state, without engaging in an interstate merger transaction (as defined in IC 28-2-17-15).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-4
"Bank" defined
Sec. 4. (a) Except as provided in subsection (b), as used in this chapter, "bank" has the meaning set forth in 12 U.S.C. 1813(h).
(b) Except as provided in subsection (c), the term "bank" does not include any foreign bank (as defined in 12 U.S.C. 3101(7)).
(c) The term "bank" includes any foreign bank organized or reorganized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-5
"Bank holding company" defined
Sec. 5. As used in this chapter, "bank holding company" has the meaning set forth in 12 U.S.C. 1841(a)(1).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-6
"Bank supervisory agency" defined
Sec. 6. As used in this chapter, "bank supervisory agency" means any of the following:
(1) Any agency of another state with primary responsibility for organizing and supervising banks.         (2) The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, the Office of Thrift Supervision, and any successor to these agencies.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-7
"Branch" defined
Sec. 7. As used in this chapter, "branch" has the meaning set forth in IC 28-2-13-7.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-8
"Control" defined
Sec. 8. As used in this chapter, "control" shall be construed consistently with the provisions of 12 U.S.C. 1841(a)(2).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-9
"Department" defined
Sec. 9. As used in this chapter, "department" refers to the department of financial institutions.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-10
"De novo branch" defined
Sec. 10. As used in this chapter, "de novo branch" means a branch of a bank located in a host state that:
(1) is originally established by the bank as a branch; and
(2) does not become a branch of the bank as a result of:
(A) the acquisition of another bank or a branch of another bank; or
(B) the merger, consolidation, or conversion involving any such bank or branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-11
"Director" defined
Sec. 11. As used in this chapter, "director" refers to the director of the department.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-12
"Home state" defined
Sec. 12. As used in this chapter, "home state" means the following:
(1) With respect to a state bank, the state under the laws of which the bank is organized or reorganized.
(2) With respect to a national bank, the state in which the main office of the bank is located.         (3) With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 U.S.C. 3103(c).
As added by P.L.171-1996, SEC.37.

IC 28-2-18-13
"Home state regulator" defined
Sec. 13. As used in this chapter, "home state regulator" means, with respect to an out-of-state state bank, the bank supervisory agency of the state in which such bank is organized or reorganized.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-14
"Host state" defined
Sec. 14. As used in this chapter, "host state" means a state, other than the home state of a bank, in which the bank:
(1) maintains; or
(2) seeks to establish and maintain;
a branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-15
"Indiana state bank" defined
Sec. 15. As used in this chapter, "Indiana state bank" means a bank organized or reorganized under the laws of Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-16
"Out-of-state bank" defined
Sec. 16. As used in this chapter, "out-of-state bank" means a bank whose home state is a state other than Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-17
"Out-of-state state bank" defined
Sec. 17. As used in this chapter, "out-of-state state bank" means a bank organized or reorganized under the laws of any state other than Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-18
"State" defined
Sec. 18. As used in this chapter, "state" means any of the following:
(1) Any state of the United States.
(2) The District of Columbia.
(3) Puerto Rico.
(4) Guam.
(5) American Samoa.
(6) The Trust Territory of the Pacific Islands.
(7) The Virgin Islands.         (8) The Northern Mariana Islands.
(9) Any territory of the United States.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-19
Establishment of de novo branch or acquisition of branch in another state; application; approval or disapproval by department
Sec. 19. (a) With the prior written approval of the department, any Indiana state bank may establish and maintain a de novo branch or acquire a branch in a state other than Indiana.
(b) An Indiana state bank that desires to:
(1) establish one (1) or more de novo branches; or
(2) acquire one (1) or more branches under this section;
must file a written application with the department. The application must be in the form and contain the information prescribed by the director.
(c) The department may approve or disapprove an application filed under this section. Before the department approves an application, the bank must demonstrate to the satisfaction of the department that:
(1) the applicant state bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch; and
(2) the establishment of the proposed branch will not violate the laws of the host state.
(d) The investigation of the department relative to any application as required by this subsection shall be conducted without a public hearing.
(e) The location of any branch in another state established or acquired under this section may be changed at any time to a location within the state where the branch is located if the change of location:
(1) is authorized by the board of directors of the Indiana state bank; and
(2) approved by the department.
(f) A savings association or an industrial loan and investment company organized or reorganized under the laws of Indiana may establish and maintain a de novo branch or acquire a branch in a state other than Indiana to the same extent and under the same restrictions, conditions, and requirements as an Indiana state bank.
As added by P.L.171-1996, SEC.37. Amended by P.L.192-1997, SEC.9; P.L.79-1998, SEC.67.

IC 28-2-18-20
Powers of out-of-state bank; de novo branch
Sec. 20. An out-of-state bank that meets the requirements of this chapter may establish and maintain a de novo branch in Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-21
Powers of out-of-state bank; acquisition of branch      Sec. 21. An out-of-state bank that meets the requirements of this chapter may establish and maintain a branch in Indiana through the acquisition of a branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-22
Notice of proposed transaction
Sec. 22. An out-of-state bank that desires to:
(1) establish and maintain a de novo branch; or
(2) acquire a branch in Indiana pursuant to this chapter;
shall provide written notice of the proposed transaction to the department not later than the date on which the bank applies to the responsible federal bank supervisory agency for approval to establish the branch.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-23
Conditions of establishment
Sec. 23. A branch of an out-of-state bank may not be established in Indiana under this chapter unless the out-of-state bank:
(1) confirms in writing to the department that it will comply with all applicable laws of Indiana as long as it maintains a branch in Indiana; and
(2) provides satisfactory evidence to the department of compliance with the applicable requirements of IC 28-1-22.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-24
Authorized activities; acquisition of additional branches; investigation; provisions and fees
Sec. 24. (a) An out-of-state state bank that establishes and maintains one (1) or more branches in Indiana under this chapter may conduct at the branch or branches only those activities that are expressly authorized under the laws of Indiana for Indiana state banks.
(b) An Indiana state bank may conduct any activities at any branch located outside Indiana that are permissible for a bank organized or reorganized by the host state in which the branch is located. However, if Indiana law specifically prohibits an activity that is permitted by the host state, the department may by order waive the prohibition if the department determines that the involvement of out-of-state branches of Indiana state banks in the particular activities conducted in the host state would not threaten the safety or soundness of banks. This section does not authorize a bank located in Indiana to engage in an activity in Indiana that has been waived under this provision.
(c) An out-of-state bank that has established or acquired a branch or branches in Indiana under this chapter may establish or acquire additional branches in Indiana to the same extent that any Indiana bank may establish or acquire a branch in Indiana under applicable

federal and state law.
(d) The branch or branches of an out-of-state bank that are established and maintained in Indiana under this chapter shall be subject to the provisions and fees of IC 24-4.5 to the same extent as a bank located in Indiana.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-25
Examination of branch operations
Sec. 25. (a) To the extent consistent with subsection (b), the department may make examinations of any branch established and maintained in Indiana pursuant to this chapter by an out-of-state state bank as the department may consider necessary to determine whether the branch is being operated in compliance with the laws of Indiana and in accordance with safe and sound banking practices. The provisions of IC 28-11-3 shall apply to the examinations.
(b) The department may enter into cooperative, coordinating, and information-sharing agreements with any organization enumerated in IC 28-11-3-3 with respect to the periodic examination or other supervision of:
(1) any branch in Indiana of an out-of-state state bank; or
(2) any branch of an Indiana state bank in any host state;
and the department may accept the organization's reports of examination and reports of investigation instead of conducting its own examinations or investigations.
(c) The department may enter into agreements with any financial institution supervisory agency that has concurrent jurisdiction over an Indiana state bank or an out-of-state state bank operating a branch in Indiana pursuant to this chapter to:
(1) engage the services of the agency's examiners at a reasonable rate of compensation; or
(2) provide the services of the department's examiners to the agency at a reasonable rate of compensation.
Any such agreement shall be entered into under IC 36-1-7.
(d) The department may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch established and maintained in Indiana by an out-of-state state bank or any branch established and maintained by an Indiana state bank in any host state. The department may at any time take the actions independently if the department considers the actions to be necessary or appropriate to carry out its responsibilities under this chapter or to ensure compliance with the laws of Indiana. In the case of an out-of-state state bank, the department shall recognize:
(1) the exclusive authority of the home state regulator over corporate governance matters; and
(2) the primary responsibility of the home state regulator with respect to safety and soundness matters.
(e) Each out-of-state state bank that maintains one (1) or more branches in Indiana is subject to the provisions of IC 28-11-3-5. The

fees may be shared with other financial institution supervisory agencies or any organization affiliated with or representing one (1) or more bank supervisory agencies in accordance with agreements between those parties and the department.
(f) For the purposes of this chapter, the provisions of IC 28-1-2-30 apply to the following:
(1) An out-of-state bank.
(2) An out-of-state savings association.
(3) An out-of-state industrial loan and investment company.
As added by P.L.171-1996, SEC.37. Amended by P.L.79-1998, SEC.68.

IC 28-2-18-26
Enforcement actions
Sec. 26. (a) If the department determines that a branch maintained by an out-of-state state bank in Indiana is being operated:
(1) in violation of any provision of Indiana law relating to activities of a bank; or
(2) in an unsafe and unsound manner;
the department may take all enforcement actions it would be empowered to take if the branch were an Indiana state bank, including but not limited to enforcement actions under IC 28-11-4.
(b) The department shall:
(1) promptly give notice to the home state regulator of each enforcement action taken under this section against an out-of-state state bank; and
(2) to the extent practicable, consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-27
Rules
Sec. 27. The department may adopt policies or adopt rules under IC 4-22-2 it determines necessary or appropriate to implement this chapter.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-28
Notice of actions causing a change of control
Sec. 28. Each out-of-state state bank that has established and maintains a branch in Indiana pursuant to this chapter, or the home state regulator of the bank, shall give at least thirty (30) days prior written notice, or shorter notice as is consistent with applicable state or federal law, to the department of any merger, consolidation, or other transaction that would cause a change of control with respect to the bank or any bank holding company that controls the bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended (12 U.S.C. 1817(j)) or the federal Bank Holding Company Act of 1956,

as amended (12 U.S.C. 1841 et seq.) or any successor statutes to those statutes.
As added by P.L.171-1996, SEC.37.

IC 28-2-18-29
Restrictions on branches established before June 1, 1997
Sec. 29. (a) An out-of-state bank may not establish a de novo branch in Indiana under this chapter unless the laws of the home state of the out-of-state bank permit Indiana state banks to establish and maintain de novo branches in that state under substantially the same terms and conditions as are set forth in this chapter.
(b) An out-of-state bank may not establish a branch through the acquisition of a branch in Indiana under this chapter unless the laws of the home state of the out-of-state bank permit Indiana state banks to establish and maintain branches in that state through the acquisition of branches under substantially the same terms and conditions as are set forth in this chapter.
As added by P.L.171-1996, SEC.37. Amended by P.L.192-1997, SEC.10.

IC 28-2-18-30
Severability
Sec. 30. (a) After May 30, 1997, the provisions of this chapter are severable in the manner provided in IC 1-1-1-8(b).
(b) If, after May 30, 1997:
(1) any provision of this chapter; or
(2) the application of a provision of this chapter;
is found by any court in the United States with jurisdiction to be invalid as to any bank, bank holding company, foreign bank, or another person or circumstances, or to be superseded by federal law, the remaining provisions of this chapter shall not be affected and shall continue to apply to any bank, bank holding company, foreign bank, or other person or circumstance.
As added by P.L.171-1996, SEC.37.






ARTICLE 3. LIQUIDATION, REORGANIZATION, AND MERGER

CHAPTER 1. LIQUIDATION OF BANKS

IC 28-3-1-1
Petition; vote of shareholders; order and bond
Sec. 1. Whenever the directors of any bank organized under the laws of this state, shall desire to liquidate any such bank, they may file a petition with the department of financial institutions for authority so to do. After the filing of any such petition, the said department shall authorize the directors to call a special meeting of the stockholders of such bank, and if the owners of two-thirds (2/3) of the capital stock of such bank shall vote in favor of such liquidation, the directors shall thereupon so notify the department and said department shall thereupon enter an order directing the liquidation of said bank, and shall also provide that a bond be executed in such an amount and with such sureties as the department may approve, for the faithful discharge by the officers of such bank of their respective duties in the liquidation of said bank.
(Formerly: Acts 1943, c.39, s.1.)

IC 28-3-1-2
Sequence of payments; dissenting stockholders
Sec. 2. Upon the filing and approval of such bond, the officers of any such bank, shall without delay, proceed with the liquidation of its business by first paying all of its depositors in full, and when all of such depositors have been paid in full, the holders of the capital stock of such bank shall appoint a committee of not more than three (3) persons to completely liquidate and pay all of its other liabilities, and to distribute all the remaining assets of said bank, share and share alike, to the owners of its capital in proportion to the shares of its capital stock respectively owned by them and then outstanding: Provided, however, that the owners of shares of its capital stock who did not approve of such liquidation shall, if they so demand, be paid the full par value of their shares within six (6) months from the time of the filing of such petition and such shares shall be cancelled and said owners shall not be entitled to any further share in any distribution of the assets of said bank.
(Formerly: Acts 1943, c.39, s.2.)

IC 28-3-1-3
Surrender of certificate of incorporation
Sec. 3. When the affairs of said bank shall have been completely liquidated, its officers shall at once surrender its certificate of incorporation to the secretary of state who shall cancel same, and said certificate shall thereafter be void and of no legal effect. (Formerly: Acts 1943, c.39, s.3.)

IC 28-3-1-4
Alternative method
Sec. 4. This chapter shall not be construed to repeal any other law providing for the liquidation of banks, but it shall be construed as providing an alternative method for the liquidation of banks.
(Formerly: Acts 1943, c.39, s.4.) As amended by P.L.263-1985, SEC.128.



CHAPTER 2. MERGER.STATE BANKS AND NATIONAL ASSOCIATIONS

IC 28-3-2-1
Authority to convert, merge, or consolidate
Sec. 1. (a) Subject to the applicable provisions of IC 28-2-13 or IC 28-2-17, any bank or trust company may convert into or merge or consolidate with a national banking association. Nothing contained in this chapter or in any other law of this state shall be construed to require the approval of any officer, department, or agency of this state as a condition to the right of any bank or trust company to convert into or merge or consolidate with a national banking association. Subject to the applicable provisions of IC 28-2-13 or IC 28-2-17, upon approval by the department of financial institutions any national banking association may convert into or merge or consolidate with a resulting bank or trust company (as defined in IC 28-1-1-3). Approval shall be granted if the department of financial institutions determines by examination of the converting, merging, or consolidating institutions, or otherwise, that the resulting bank or trust company meets the standards as to location, condition of assets, capital structure, and quality of management required of banks and trust companies by IC 28-11-5 or IC 28-2.
(b) A savings bank may merge, consolidate, or join together with a national banking association under section 10 of this chapter.
(Formerly: Acts 1953, c.69, s.1.) As amended by P.L.263-1983, SEC.3; P.L.36-1987, SEC.18; P.L.171-1996, SEC.38.

IC 28-3-2-2
Plan of conversion, merger, or consolidation; required approvals
Sec. 2. The plan of conversion, merger, or consolidation shall be approved by the board of directors of the bank or trust company and shall be approved by the board of directors of the national banking association. In cases where a national banking association proposes to convert into a resulting bank or trust company, it shall follow the procedure prescribed by the laws of the United States and shall be granted a charter under and pursuant to the provisions of IC 28-1 or IC 28-12 upon filing articles of incorporation on forms prescribed by the director of the department of financial institutions and approved by the holders of at least two-thirds (2/3) of each class of the capital stock of the national banking association and with the approval of the department of financial institutions, as provided in section 1 of this chapter. In cases where a national banking association proposes to merge or consolidate with a resulting bank or trust company, the plan of merger or consolidation shall be in accordance with and subject to, and shall have the effect provided in, IC 28-1 pertaining to the merger and consolidation of banks and trust companies except as otherwise expressly provided in this chapter, but the provisions of IC 28-1-7-21 shall not apply to the extent that the provisions thereof conflict with the laws of the United States pertaining to the rights of dissenting shareholders of any national banking association upon the

merger or consolidation of such association with a bank or trust company.
(Formerly: Acts 1953, c.69, s.2.) As amended by P.L.263-1985, SEC.129; P.L.14-1992, SEC.110; P.L.171-1996, SEC.39.

IC 28-3-2-3
Shareholders' meeting; completion of conversion, merger, or consolidation
Sec. 3. The board of directors of the bank or trust company and the board of directors of the national banking association shall each give notice of the time, place, and object of the shareholders' meeting, to act upon the plan of conversion, merger, or consolidation, to each of their respective shareholders of record, which notice may be waived specifically by any shareholder. The meeting of the shareholders of a bank or trust company shall be called in accordance with the provisions of IC 28-13, and the meeting of the shareholders of a national banking association shall be called in accordance with the provisions of the laws of the United States. The plan of conversion, merger, or consolidation shall be adopted provided the shareholders of at least two-thirds (2/3) of each class of the capital stock of the bank or trust company and the shareholders of at least two-thirds (2/3) of each class of the capital stock of the national banking association vote affirmatively in favor of such plan. The conversion of a bank or trust company into a national banking association shall be considered as completed upon the issuance of a national bank charter or other evidence of conversion by the comptroller of the currency. The conversion of a national banking association into a state bank shall be considered completed upon the acceptance of articles of incorporation by the department of financial institutions and the issuance of a certificate of incorporation by the secretary of state of the state of Indiana. The merger and consolidation of a bank or trust company with a national banking association shall be considered completed upon filing with the department of financial institutions a certificate of merger or consolidation executed by the comptroller of the currency. The merger and consolidation of a national banking association with a bank or trust company shall be considered completed upon the approval, by the department of financial institutions, of articles of merger or consolidation and the execution of a certificate of merger or consolidation by the secretary of state of the state of Indiana.
(Formerly: Acts 1953, c.69, s.3.) As amended by P.L.263-1985, SEC.130; P.L.171-1996, SEC.40.

IC 28-3-2-4
Termination of corporate status of state bank merged or consolidated with national banking association
Sec. 4. Whenever any bank or trust company shall have merged or consolidated with a national banking association, such bank or trust company shall thereupon cease to be a corporation under the laws of this state, except that for a term of three (3) years thereafter

its corporate existence shall be deemed to continue for the purpose of prosecuting or defending suits by or against it, and of enabling it to close its concerns, and to dispose of and convey its property.
(Formerly: Acts 1953, c.69, s.4.)

IC 28-3-2-5
Effect of conversion, merger, or consolidation on obligations of state bank
Sec. 5. The merger or consolidation of a bank or trust company with, or the conversion of a bank or trust company into a national banking association shall not release such bank or trust company from its obligation to pay and discharge all of the liabilities created by law or incurred by such bank or trust company before it was merged or consolidated with, or was converted into a national banking association, or to pay any and all taxes imposed under and by virtue of the laws of this state up to the date on which it was merged or consolidated with or was converted into such national banking association, in proportion to the time which has elapsed since the last preceding payment and assessment therefor, or to pay any and all assessments, penalties and forfeitures imposed or incurred under the laws of this state up to the date on which it is merged or consolidated with, or is converted into a national banking association.
(Formerly: Acts 1953, c.69, s.5.)

IC 28-3-2-6
Effect of conversion, merger, or consolidation on property, rights, privileges, powers, duties, and functions of state bank
Sec. 6. At the time when the merger or consolidation of a bank or trust company with or the conversion of a bank or trust company into a national banking association, or under such charter as may be issued thereafter, becomes effective, all of the property of such bank or trust company, including all of its rights, title and interest in and to any and all property of whatsoever kind, whether real, personal or mixed, and to things in action, and to every right, privilege, interest and asset of any value or benefit whatsoever, then existing, belonging or pertaining to it, or which would inure to it, shall, immediately, by act of law, and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of such national banking association, which shall have, hold and enjoy the same, in its own right, as fully and to the same extent as the same was possessed, held and enjoyed by such bank or trust company; and such national banking association shall be deemed to be a continuation of the entity and of the identity of such bank or trust company, and all of the rights, obligations and relations of such bank or trust company to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust, and in, or in respect to, any executorship or trusteeship, or in any other trust or fiduciary capacity, or appointment thereto, shall remain unimpaired, and such national banking association, at the time of the taking effect of such

merger, consolidation or conversion, shall succeed to all of such rights, obligations, relations, appointments, and trusts, and the duties and liabilities connected therewith, and shall execute and perform each and every such trust or relation in the same manner as though such national banking association had itself been appointed to and/or assumed such trust or relation, including the obligations and liabilities connected therewith.
(Formerly: Acts 1953, c.69, s.6.)

IC 28-3-2-7
Effect of conversion, merger, or consolidation on fiduciary relations of state bank
Sec. 7. If any bank or trust company is acting as the administrator, coadministrator, executor, coexecutor, trustee or cotrustee of or in respect to any estate or trust or guardian of any person or estate which is being administered under the laws of this state, or has been named or designated as such in any will or other writing theretofore executed, such relation, as well as any and all other similar fiduciary relations, and all rights, privileges, duties and obligations connected therewith shall remain unimpaired, and shall continue into and in such national banking association from and as of the time of the taking effect of such merger, consolidation or conversion, irrespective of the date when any such relation shall have been created or established, and irrespective of the date of any agreement relating thereto or of the date of the death of any testator or decedent whose estate is being so administered.
(Formerly: Acts 1953, c.69, s.7.)

IC 28-3-2-8
Effect of conversion, merger, or consolidation on letters of administration, letters testamentary, or trusteeship
Sec. 8. Nothing done in connection with the merger or consolidation of any bank or trust company with, or the conversion of any bank or trust company into a national banking association shall be deemed to be or to effect a renunciation or revocation of any letters of administration or letters testamentary, pertaining to such relation, or a removal or resignation from any such executorship or trusteeship or any other fiduciary relationship, nor to be of the same effect as if the executor or trustee or other fiduciary had died or had otherwise become incompetent to act.
(Formerly: Acts 1953, c.69, s.8.)

IC 28-3-2-9
Definitions
Sec. 9. As used in this chapter:
(1) the term "bank or trust company" means any bank or trust company organized under the provisions of any statute of this state; and
(2) the term "national banking association" means any national bank organized under the laws of the United States. (Formerly: Acts 1953, c.69, s.9.) As amended by P.L.263-1985, SEC.131; P.L.171-1996, SEC.41.

IC 28-3-2-10
Savings banks; request for order to merge, consolidate, or join with acquiring national banking association; requirements
Sec. 10. (a) A savings bank may request that the department order the savings bank to merge, consolidate, or otherwise join with an acquiring institution that is a national banking association.
(b) A savings bank may make a request under subsection (a) only if its board of trustees has, at a regular or special meeting called for that purpose, by a vote of at least two-thirds (2/3) of the then qualified and acting trustees, adopted a resolution stating that in the opinion of the board, the merger, consolidation, or other joining together is in the best interests of the depositors and other creditors of the savings bank.
(c) The department may order a merger, consolidation, or other joining requested under subsection (a) if it determines that:
(1) the depositors of the savings bank would not receive any liquidating dividend upon the dissolution of the savings bank; and
(2) the acquiring institution is willing to be the surviving corporation.
(d) The approval of the depositors of a savings bank is not required for a merger, consolidation, or joining together under this section.
(e) A savings bank and an acquiring institution may not merge, consolidate, or join together under this section if they are located in different counties.
(f) When two (2) or more institutions merge, consolidate, or join together under this section, the resulting institution may maintain as a branch office any principal or branch office of the institution or institutions with which it merged, consolidated, or joined together.
(g) To facilitate a merger, consolidation, or joining together under this section, the department may convert the charter, form of ownership, or operating powers of a savings bank into the charter, form of ownership, or operating powers of the acquiring institution.
As added by P.L.263-1983, SEC.4.



CHAPTER 3. CORRECTION OF NOTICE OF LIQUIDATION

IC 28-3-3-1
Notice of voluntary liquidation to correct prior failure to give notice
Sec. 1. Any bank, trust company, savings association or other financial institution incorporated or organized under any law of this state and which has heretofore undertaken voluntary liquidation proceedings but failed to comply with the then existing law as to the giving of notice of such voluntary liquidation, may correct such error of omission by giving notice of such voluntary liquidation in the manner originally provided for such financial institution. Any notice so given shall contain in brief form a chronological history of the liquidation proceedings. Any notice so given shall also state in effect that any creditor, shareholder or other interested party failing to object in writing to the acts of the liquidating agent within sixty (60) days after the first publication of such notice shall be forever barred from thereafter asserting any claim against the financial institution, the liquidating agent, or his surety.
(Formerly: Acts 1941, c.157, s.1.) As amended by P.L.79-1998, SEC.69.

IC 28-3-3-2
Limitation of actions
Sec. 2. Any creditor, shareholder, or other interested person failing to object in writing within sixty (60) days after the first publication of any notice given pursuant to the provisions of section 1 of this chapter shall be forever barred from thereafter asserting any claim against the financial institution, the liquidating agent, or his surety.
(Formerly: Acts 1941, c.157, s.2.) As amended by P.L.263-1985, SEC.132.



CHAPTER 4. PRIOR REORGANIZATIONS VALID

IC 28-3-4-1
Legalization of reorganizations
Sec. 1. Any and all reorganizations by financial institutions organized before March 10, 1941, under any statute of this state under and pursuant to the provisions of IC 28-1, including, but not by way of limitation, reorganizations under and pursuant to the provisions of IC 28-1-10 (repealed July 1, 1988) and reorganizations for the reopening of business and the resumption of banking operations under and pursuant to the provisions of IC 28-1-20-8 are hereby declared legal and valid for all purposes.
(Formerly: Acts 1941, c.166, s.1.) As amended by P.L.263-1985, SEC.133; P.L.3-1990, SEC.106.






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. INDUSTRIAL LOAN AND INVESTMENT COMPANIES

CHAPTER 1. INDUSTRIAL LOAN AND INVESTMENT ACT

IC 28-5-1-1
Citation
Sec. 1. This chapter shall be known and may be cited as The Indiana Industrial Loan and Investment Act.
(Formerly: Acts 1935, c.181, s.1.) As amended by P.L.263-1985, SEC.148.



CHAPTER 2. SURVIVORS.PAYMENT



CHAPTER 3. MINORS

IC 28-5-3-1
Purchase of certificates of investment or indebtedness; no age restriction
Sec. 1. All persons, regardless of age, may become purchasers of instalment or fully paid certificates of investment or indebtedness issued by any industrial loan and investment company organized under the laws of this state. When any such certificate of investment or indebtedness is purchased by or in the name of a person under the age of eighteen (18) years any such certificate of investment or indebtedness or interest credited in respect thereto may be paid to, redeemed or withdrawn by such person by check, endorsement receipt or other written instrument, which check, endorsement receipt or other instrument in writing shall constitute a receipt or acquittance, if the same is signed by such person, and shall be a valid release and discharge to the industrial loan and investment company for all payments, redemptions or withdrawals so made to the same extent as if such person were eighteen (18) years of age.
(Formerly: Acts 1953, c.46, s.1; Acts 1973, P.L.280, SEC.9.)

IC 28-5-3-2
Loans; misrepresenting age; estoppel by representation
Sec. 2. When, in case of any loan made by any industrial loan and investment company organized under the laws of this state, the borrower or any other person furnishing security on behalf of the borrower, shall, as an inducement to such industrial loan and investment company to make the loan, represent to it, in writing, that he or she is eighteen (18) years of age or older or otherwise make any false statement or representation to any such industrial loan and investment company, and such company is deceived, and the loan is made in reliance upon such representation, neither the person so representing nor any one in his or her behalf nor any person otherwise legally liable to pay such loan, shall afterwards be allowed, as against such industrial loan and investment company, to take advantage of the fact that the person making the representation was under eighteen (18) years of age, but each person shall be estopped by such representation.
(Formerly: Acts 1953, c.46, s.2; Acts 1973, P.L.280, SEC.10.) As amended by P.L.134-2001, SEC.15.

IC 28-5-3-3
Law applicable
Sec. 3. Payment of certificates as provided in section 1 of this chapter shall be subject to the provisions set forth in IC 28-5-1-12.
(Formerly: Acts 1953, c.46, s.3.) As amended by P.L.263-1985, SEC.158.






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6.1. SAVINGS BANKS

CHAPTER 1. GENERAL PROVISIONS

IC 28-6.1-1-1
Application of article
Sec. 1. Except as provided in this article, this article applies to all savings banks.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-1-2
Applicability of corporate governance laws; references
Sec. 2. (a) This section applies only to a savings bank (whether in stock or mutual form of ownership) that was:
(1) formed as a result of conversion under IC 28-1-21.7, IC 28-1-21.8, or IC 28-1-21.9 after December 31, 1992;
(2) incorporated under IC 28-12; or
(3) formed as a result of conversion under IC 28-1-30.
(b) A savings bank described in subsection (a) is governed by IC 28-13 in addition to this article.
(c) A reference in this article to formation and operation by a board means formation by conversion and operation by an elected board of directors.
(d) As to a mutual savings bank, a reference in IC 28-13-5, IC 28-13-6, IC 28-1-7, or IC 28-1-8 to shareholders and shareholders' meetings means members and members' meetings.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.94; P.L.192-1997, SEC.13; P.L.62-1999, SEC.3.



CHAPTER 2. DEFINITIONS

IC 28-6.1-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-2
Board
Sec. 2. "Board" refers to either of the following:
(1) If the savings bank was organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993, the term refers to the board of trustees of the savings bank.
(2) If the savings bank is not described by subdivision (1), the term refers to the board of directors of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-2.4
Community based economic development
Sec. 2.4. "Community based economic development" refers to activities that seek to address economic causes of poverty within specific geographic areas, revitalizing the economic and social base of low income communities through activities that include:
(1) affordable housing development;
(2) small business and micro-enterprise support;
(3) commercial, industrial, and retail revitalization, retention, and expansion;
(4) capacity development and technical assistance support for community development corporations;
(5) employment and training efforts;
(6) human resource development; and
(7) social service enterprises.
As added by P.L.136-1994, SEC.3.

IC 28-6.1-2-2.5
Community development corporation
Sec. 2.5. "Community development corporation" means a private, nonprofit corporation:
(1) whose board of directors is comprised primarily of community representatives and business, civic, and community leaders; and
(2) whose principal purpose includes the provision of:
(A) housing;
(B) community-based economic development projects; and
(C) social services;
that primarily benefit low-income individuals and communities.
As added by P.L.136-1994, SEC.4.
IC 28-6.1-2-3
Department
Sec. 3. "Department" refers to the department of financial institutions established by IC 28-11-1-1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-4
Member
Sec. 4. "Member" means a deposit account holder or borrower in a mutual savings bank formed as a result of a conversion under IC 28-1-21.7 after December 31, 1992.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-2-5
Mutual savings bank
Sec. 5. "Mutual savings bank" means a savings bank that is:
(1) governed by members; and
(2) formed as the result of a conversion under IC 28-1-21.7 after December 31, 1992.
As added by P.L.42-1993, SEC.72. Amended by P.L.262-1995, SEC.66.

IC 28-6.1-2-6
Savings bank
Sec. 6. "Savings bank" means any of the following:
(1) A financial institution organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
(2) A financial institution formed as the result of a conversion under IC 28-1-21.7, IC 28-1-21.8, or IC 28-1-21.9.
(3) A stock savings bank incorporated under IC 28-12.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.95.

IC 28-6.1-2-7
Stock savings bank
Sec. 7. "Stock savings bank" means a savings bank that is owned by the holders of capital stock and that was:
(1) formed as the result of conversion under IC 28-1-21.8 or IC 28-1-21.9 after December 31, 1992; or
(2) incorporated under IC 28-12.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.96.

IC 28-6.1-2-8
Trustee
Sec. 8. "Trustee" refers to a member of the board of a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
As added by P.L.42-1993, SEC.72.



CHAPTER 3. THE BOARD OF TRUSTEES OF SAVINGS BANKS ORGANIZED, REORGANIZED, OR OPERATING BEFORE JANUARY 1, 1993

IC 28-6.1-3-1
Application of chapter
Sec. 1. This chapter applies only to a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-2
Court
Sec. 2. As used in this chapter, "court" refers to the circuit court of the county in which the savings bank is located.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-3
Number of trustees
Sec. 3. The board of trustees of the savings bank must have at least seven (7) but not more than twenty-one (21) trustees.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-4
Qualifications of trustees
Sec. 4. An individual must have the following qualifications to be a trustee:
(1) The individual must be a citizen of Indiana for at least five (5) years before becoming a trustee.
(2) The individual must have an equity in real estate:
(A) located in the county in which the savings bank is located; and
(B) worth at least five thousand dollars ($5,000), the value of which is determined by two (2) individuals designated by the court.
(3) The individual must in all respects be a suitable individual to be entrusted with the management of a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-5
Vacancies; elections; qualifications of successors
Sec. 5. (a) A vacancy on the board of the savings bank is created if any of the following applies to a trustee:
(1) The trustee dies.
(2) The trustee resigns.
(3) The trustee is unable to discharge duties because of incapacity.
(4) The trustee moves from the county where the saving bank is located.
(5) The trustee becomes insolvent.         (6) The trustee fails for nine (9) successive months to attend the regular meetings of the board.
(b) The remaining trustees shall fill a vacancy created under subsection (a) by electing a successor by ballot.
(c) An election under subsection (b) may be held at a regular meeting of the board or at a special meeting of which the remaining trustees have been given notice.
(d) A successor is elected upon a majority vote of the remaining trustees.
(e) A successor must possess the qualifications set forth in section 4 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-6
Vacancies; judicial appointments
Sec. 6. (a) If the board fails to fill a vacancy under section 5 of this chapter for three (3) months after the vacancy is created, the court shall, subject to subsection (b), appoint an individual qualified under this chapter to fill the vacancy.
(b) The court shall fill the vacancy upon the written request of:
(1) any three (3) trustees; or
(2) at least two percent (2%) of the depositors in the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-7
Vacancies; successors' certificates of qualification and fitness
Sec. 7. (a) An individual elected or appointed to fill a vacancy shall obtain from the court a certificate of qualification and fitness before the individual may enter upon duties as a trustee.
(b) A certificate issued under subsection (a) shall be:
(1) recorded in the journal of the proceedings of the savings bank; and
(2) be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-8
Presidents; officers and agents
Sec. 8. (a) The trustees of the savings bank shall elect from among the trustees a president.
(b) The trustees may choose from among the trustees, or otherwise, other officers or agents the trustees consider necessary to conduct the business of the savings bank.
(c) The officers and agents hold their offices at the pleasure of the board and until their successors are chosen and qualified.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-9
Bylaws, rules, and regulations
Sec. 9. (a) Subject to Indiana law, the board of a savings bank

may from time to time make bylaws, rules, and regulations as the board considers proper for the following purposes:
(1) Election of officers.
(2) Prescribing the powers and duties of the officers.
(3) The manner of discharging the powers and duties of the officers.
(4) Appointment of committees.
(5) Prescribing the duties of committees.
(6) Generally for transacting the business of the corporation.
(b) The board shall send a copy of bylaws, rules, and regulations and any amendments to the bylaws, rules, or regulations to the auditor of state.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-10
Quorum
Sec. 10. (a) A quorum of the board of a savings bank consists of at least a majority of the trustees.
(b) Except as provided in subsection (c), the president or a vice president of the board must be present for a quorum to exist. Notwithstanding subsection (c), if the number of trustees is fifteen (15) or more, a quorum must consist of at least seven (7) trustees, with the president or a vice president present.
(c) The board may provide in the bylaws that the quorum consists of more than a majority of the trustees. If the bylaws provide for a quorum of nine (9) or more trustees, the bylaws may provide that a quorum exists without the presence of the president or a vice president of the board.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-11
Reducing number of trustees
Sec. 11. (a) The board of a savings bank may, by resolution incorporated in the bylaws of the savings bank, reduce the number of trustees to a number not less than the minimum number required by section 3 of this chapter.
(b) If the board adopts a resolution under subsection (a), the number of trustees may be reduced by not filling vacancies on the board as vacancies occur until the number of trustees reaches the number set in the resolution.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-12
Increasing number of trustees
Sec. 12. (a) Subject to section 3 of this chapter, the board of a savings bank may, by resolution incorporated in the bylaws of the savings bank, increase the number of trustees.
(b) The board may adopt a resolution under subsection (a) at any time.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-3-13
Meetings
Sec. 13. (a) The board shall hold regular meetings at least every three (3) months.
(b) The board may provide in the bylaws of the savings bank for:
(1) regular meetings more frequent than required by subsection (a); and
(2) the calling of special meetings.
(c) The board shall keep minutes of the proceedings of each meeting in a record provided for that purpose.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-3-14
Suspension of trustees
Sec. 14. (a) The auditor of state may at any time, by an order under the seal of the auditor of state, for due cause stated in the order, suspend a trustee from the board.
(b) Upon the application of two-thirds (2/3) of the trustees of a savings bank setting forth good reasons for the action in regard to a trustee, the auditor of state shall issue the order.
(c) Upon issuing an order under this section, the auditor of state shall send a copy of the order to each of the following:
(1) The savings bank. The order shall be entered in full in the minutes of the savings bank.
(2) To the suspended trustee. Upon request of the trustee, the auditor of state shall send the original order to the trustee.
(3) To the judge of the court.
(d) The judge of the court, after giving proper notice to the trustee and an opportunity for the trustee to be heard in the trustee's defense, may vacate or confirm the order. Confirmation of an order under this subsection operates to remove the trustee from office.
As added by P.L.42-1993, SEC.72.



CHAPTER 4. BOARD MEMBERS, OFFICERS, AND EMPLOYEES

IC 28-6.1-4-1
Compensation
Sec. 1. A savings bank may pay its officers, board members, and employees reasonable compensation for services rendered that the board of the savings bank determines.
As added by P.L.42-1993, SEC.72.



CHAPTER 5. FIDELITY COVERAGE FOR SAVINGS BANKS

IC 28-6.1-5-1
Provision of coverage
Sec. 1. A savings bank shall make provision for adequate fidelity coverage for all officers and employees having access to money or bonds of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-5-2
Approval of amount and form of coverage
Sec. 2. The amount and form of fidelity coverage must be approved by the board of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-5-3
Form of coverage
Sec. 3. Fidelity coverage may be provided in either of the following ways:
(1) In the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana.
(2) Through establishment of a separate reserve fund within the savings bank for that purpose.
As added by P.L.42-1993, SEC.72.



CHAPTER 6. GENERAL POWERS OF A SAVINGS BANK

IC 28-6.1-6-1
Discounting, negotiating, selling, and guaranteeing evidences of debt
Sec. 1. A savings bank may discount, negotiate, sell, and guarantee promissory notes, bonds, drafts, acceptances, bills of exchange, and other evidences of debt.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-2
Buying and selling exchange, coin, and bullion
Sec. 2. A savings bank may buy and sell exchange, coin, and bullion.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-3
Loaning money
Sec. 3. A savings bank may loan money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-4
Borrowing money
Sec. 4. A savings bank may borrow money and do the following:
(1) Issue notes, bonds, or debentures to evidence that borrowing.
(2) Mortgage, pledge, or hypothecate any of its assets to secure the repayment of that money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-5
Receiving savings and demand deposits
Sec. 5. (a) A savings bank may receive savings deposits and, subject to subsection (b), demand deposits.
(b) If a savings bank accepts demand deposits, the savings bank shall establish and maintain the reserve balances prescribed by law applicable to banks and trust companies or by any general rules of the department, when the law, rules, and regulations apply to all banks and trust companies alike.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-6
Receiving deposits of securities and personal property
Sec. 6. A savings bank may receive deposits of securities or other personal property from any person or corporation, upon terms agreed upon by the parties.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-7 Contracting for and receiving highest rate of interest
Sec. 7. A savings bank may contract for and receive on loans and discounts the highest rate of interest allowed to be contracted for and received by individuals.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-8
Accepting drafts for future payment; issuing letters of credit
Sec. 8. A savings bank may accept for future payment drafts drawn upon the savings bank by its customers and may issue letters of credit with a specific expiration date authorizing the holders of the letters to draw drafts upon the savings bank or its correspondents at sight or on time.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-9
Exercising general banking powers; issuing money
Sec. 9. A savings bank may exercise all the powers incidental, proper, necessary, or usual in carrying on a general banking business, but it may not issue bills to circulate as money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-10
Receiving deposits of state and federal public funds
Sec. 10. (a) A savings bank may receive deposits of state and federal public funds:
(1) on the same terms and conditions;
(2) with the same rights and privileges; and
(3) subject to the same duties and obligations;
as provided by law for banks of discount and deposit, trust companies, and other financial institutions.
(b) The power under subsection (a) includes the right to pledge securities or other assets for the repayment of the deposits if the pledge is required by law or applicable regulation.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-11
Acting as fiscal or transfer agent of government bodies
Sec. 11. A savings bank may act as a fiscal or transfer agent of the United States or of any state, municipality, body politic or corporate, and in that capacity receive and disburse money.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-12
Transferring, registering, and countersigning certificates of stock, bonds, and other evidences of indebtedness
Sec. 12. A savings bank may transfer, register, and countersign certificates of stock, bonds, or other evidence of indebtedness and authenticate and certify the bonds and certificates of indebtedness.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-6-13
Acting as agent to buy and sell transportation
Sec. 13. A savings bank may act as an agent to buy and sell domestic and foreign transportation.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-14
Soliciting and writing insurance; prohibitions; authority to purchase and hold life insurance
Sec. 14. (a) A savings bank may solicit and write insurance as an insurance producer or a broker for any insurance company authorized to do business in the state or states where the insurance producer or broker operates.
(b) A savings bank or its affiliate (as defined in IC 28-6.2-1-4) may act as an insurance producer for the sale of any life insurance policy or annuity contract issued by a life insurance company (as defined in IC 27-1-2-3) authorized to do business in the state or states where the insurance producer operates.
(c) A savings bank or its affiliate that acts as an insurance producer for the sale of a life insurance policy or an annuity contract under subsection (b):
(1) is subject to all requirements of IC 27 with respect to the insurance producer's activity in Indiana; and
(2) must comply with the disclosure requirements under IC 27-1-38.
(d) A savings bank or its affiliate may not condition:
(1) an extension of credit;
(2) a lease or sale of real or personal property;
(3) the performance of a service; or
(4) the amount charged for:
(A) extending credit;
(B) leasing or selling real or personal property; or
(C) performing services;
upon a person's purchase of a life insurance policy or an annuity contract from the savings bank or its affiliate.
(e) This section does not prohibit a savings bank or its affiliate from requiring that a person, as a condition to a transaction, obtain a life insurance policy from an insurance company acceptable to the savings bank or its affiliate.
(f) Subject to any limitations or restrictions that the department may impose by rule or policy, a savings bank may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the savings bank's board.
(2) Life insurance purchased or held to recover the cost of providing preretirement or postretirement employee benefits approved by the savings bank's board.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.         (5) Life insurance that a national bank may purchase or hold under 12 U.S.C. 24 (Seventh).
As added by P.L.42-1993, SEC.72. Amended by P.L.262-1995, SEC.67; P.L.188-1997, SEC.8; P.L.63-2001, SEC.14 and P.L.134-2001, SEC.16; P.L.130-2002, SEC.7; P.L.178-2003, SEC.92; P.L.10-2006, SEC.36 and P.L.57-2006, SEC.36.

IC 28-6.1-6-15
Acting as attorney
Sec. 15. A savings bank may act as an attorney in fact or agent of any foreign or domestic person or corporation for any lawful purpose.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-16
Receiving personal property for deposit
Sec. 16. (a) A savings bank may do the following:
(1) Receive upon deposit for safekeeping or in escrow, money, bonds, mortgages, jewelry, plate, stock, securities, valuable papers of any kind, and other personal property.
(2) Lease receptacles for safe deposits of personal property.
(b) The savings bank may prescribe terms and conditions not inconsistent with this section for the receiving or leasing authorized by subsection (a).
(c) A savings bank or any of the savings bank's assets are not liable for the value of any property received by the savings bank under the power conferred by this section or for damages for the loss, theft, or misappropriation of the property.
(d) A savings bank may procure and carry insurance for the benefit of the owners of property received by the savings bank under the power conferred by this section.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-17
Acting under court appointment
Sec. 17. A savings bank may act under court appointment as any of the following:
(1) Commissioner for the sale of real property.
(2) Guardian of the person or estate of an incapacitated person (as defined in IC 29-3-1-7.5), or in other instances where a guardian may be appointed.
(3) Trustee, receiver, conservator, or committee of the property or estate of a person or corporation in insolvency or bankruptcy proceedings.
(4) Depository of money paid into court, whether for the benefit of a person or corporation.
(5) In any other fiduciary capacity.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-18 Acting in probate
Sec. 18. (a) A savings bank may do any of the following:
(1) Act as the personal representative of the estate of a deceased individual.
(2) Act as the trustee under the last will and testament of a deceased individual.
(3) Act under court appointment as personal representative or trustee under a last will and testament, when the savings bank is the successor to a corporation appointed in the last will and testament.
(b) When an individual is appointed with a savings bank as receiver, guardian, commissioner, trustee, or personal representative, the individual's appointment may be under the limitation of powers and upon the terms and conditions of possession and control of the trust assets by the savings bank, or otherwise. If the individual is required to give bond or security, the bond or security shall be as:
(1) the individual and the savings bank agree; and
(2) approved by the court or judge making the appointment.
(c) When an individual who is appointed in a fiduciary capacity is required to give a bond or security for the faithful performance of duties, the savings bank may guarantee or become surety for the individual if:
(1) the savings bank takes possession and control of the assets involved; and
(2) approved by the court having jurisdiction of the fiduciary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-19
Acting as guardian, trustee, or personal representative
Sec. 19. (a) A savings bank may act under court appointment as guardian, trustee, or personal representative on the application or consent of a person acting or entitled to act as such and in the place of that person.
(b) An appointment under subsection (a) may be made:
(1) upon notice required by law to the persons interested in the estate or fund; and
(2) with the consent of the principal beneficiaries or other persons interested in the estate or fund;
as the court making the appointment considers proper.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-20
Taking, accepting, and executing trusts
Sec. 20. A savings bank may do any of the following:
(1) Take, accept, and execute a legal trust, duties, and powers in regard to:
(A) the holding, management, sale, or disposition of property; and
(B) the rents and profits from that property;
that are granted or confided to the savings bank by any

authority.
(2) Take, accept, and execute a trust and any powers that may be conferred upon the savings bank by any authority.
(3) Generally execute legal trusts of every description.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-21
Acting in fiduciary capacity
Sec. 21. (a) Except as otherwise provided in this article, a savings bank may act:
(1) in a fiduciary capacity permitted by this article; and
(2) as commissioner for the sale of real estate;
without bond or other security.
(b) When a savings bank is acting in a fiduciary capacity, the savings bank may administer oaths attested by the signature of the savings bank's secretary or cashier and the savings bank's seal in the same fashion as an individual acting in the same capacity may administer oaths.
(c) The court having jurisdiction of the fiduciary may require a bond or other security at any time. Upon failure of the savings bank to give a bond or security as required, the court may remove the savings bank and revoke the savings bank's appointment.
(d) A savings bank may not pledge or deposit any of its assets as a condition to the exercise of any of its powers as a fiduciary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-22
Receiving fees, commissions, gifts, and things of value
Sec. 22. Except as otherwise provided by law, an officer, a trustee, an employee, an agent, or an attorney of a savings bank commits a Class A misdemeanor if the individual stipulates for, receives, or agrees to receive a fee, commission, gift, or thing of value from any person for the purpose of procuring or attempting to procure for any person:
(1) a loan from a savings bank; or
(2) the purchase or discount of any paper, note, draft, check, or bill of exchange by a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-22.5
Profit or commission on sales or purchases; necessity of specific authorization; surcharge
Sec. 22.5. (a) Except for interest at the legal rate on a loan or advancement, a savings bank may not, directly or indirectly, receive a profit or commission from the sale to or purchase from an estate, a guardianship, or a trust of which the savings bank is the fiduciary unless the profit or commission is authorized by agreement with the creator of the trust or a court with jurisdiction over the estate, guardianship, or trust.
(b) A savings bank that receives a profit or commission in

violation of subsection (a) shall be surcharged an amount equal to the profit or commission. In addition, a court with jurisdiction over the estate, guardianship, or trust may remove the savings bank as the fiduciary.
As added by P.L.192-2003, SEC.5.

IC 28-6.1-6-23
Requesting mergers, consolidations, and joinings
Sec. 23. Notwithstanding any other provision of this article, a savings bank may request under IC 28-1-7-25 or IC 28-3-2-10 that the department order its merger, consolidation, or other joining with a bank or trust company organized under IC 28-1 or with a national banking association.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-6-24
Request to exercise rights and privileges granted to national banks; appeal
Sec. 24. (a) As used in this section, "rights and privileges" means the power to:
(1) create;
(2) deliver;
(3) acquire; or
(4) sell;
a product, a service, or an investment that is available to or offered by national banks domiciled in Indiana.
(b) Subject to the conditions set forth in this section, a savings bank may exercise the rights and privileges that are or may be granted to national banks domiciled in Indiana.
(c) A savings bank that intends to exercise any rights and privileges that are:
(1) granted to national banks; but
(2) not authorized for a savings bank under the Indiana Code (except for this section) or any rule adopted under the Indiana Code;
shall submit a letter to the department describing in detail the requested rights and privileges granted to national banks that the savings bank intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the company.
(d) The department shall promptly notify the requesting savings bank of the department's receipt of the letter submitted under subsection (c). Except as provided in subsection (f), the savings bank may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department.
(e) The department, through its members, may prohibit the savings bank from exercising the requested rights and privileges only if the members find that:
(1) national banks domiciled in Indiana do not possess the

requested rights and privileges; or
(2) the exercise of the requested rights and privileges by the savings bank would adversely affect the safety and soundness of the savings bank.
(f) The sixty (60) day period referred to in subsection (c) may be extended by the department based on a determination that the savings bank's letter raised issues requiring additional information or additional time for analysis. If the sixty (60) day period is extended under this subsection, the savings bank may exercise the requested rights and privileges only if the savings bank receives prior written approval from the department. However:
(1) the members must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the savings bank's letter; and
(2) if a hearing is convened, the members must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(g) The exercise of rights and privileges by a savings bank in compliance with and in the manner authorized by this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(h) Whenever, in compliance with this section, a savings bank exercises rights and privileges granted to national banks domiciled in Indiana, all savings banks may exercise the same rights and privileges if the department by order determines that the exercise of the rights and privileges by all savings banks would not adversely affect their safety and soundness.
(i) If the department denies the request of a savings bank under this section to exercise any rights and privileges that are granted to national banks, the savings bank may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the savings bank is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.194-1997, SEC.5.

IC 28-6.1-6-25
Requirement to provide property tax information in certain transactions
Sec. 25. With respect to a residential real property financing or refinancing, a savings bank shall comply with IC 6-1.1-12-43.
As added by P.L.64-2004, SEC.31.



CHAPTER 7. POWERS OF A SAVINGS BANK SUBJECT TO THE RULES OF THE DEPARTMENT

IC 28-6.1-7-1
Application of rules
Sec. 1. (a) The powers of a savings bank set forth in this chapter are subject to the rules of the department.
(b) A rule adopted under this chapter may apply to one (1) or more savings banks or to one (1) or more localities in Indiana as the department determines.
As added by P.L.42-1993, SEC.72.



CHAPTER 8. INVESTMENT AND LOAN POWERS OF SAVINGS BANKS

IC 28-6.1-8-1
Application of article
Sec. 1. A savings bank may invest the money in the savings bank only as provided in this article.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-2
Making, arranging, purchasing, and selling real estate loans and extensions of credit
Sec. 2. A savings bank may make, arrange, purchase, or sell loans or extensions of credit secured by liens on interests in real estate as provided in IC 28-1-13-7.1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-3
Making FHA loans, advances of credit, and purchases of obligations
Sec. 3. (a) Subject to rules of the department, a savings bank may do the following:
(1) Make loans and advances of credit and purchases of obligations representing loans and advances of credit eligible for insurance by the federal housing administrator, and to obtain such insurance.
(2) Make loans secured by mortgages on real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.
(3) To purchase, invest in, and dispose of notes or bonds secured by mortgage or trust deed insured by the federal housing administrator or debentures issued by the federal housing administrator, or bonds or other securities issued by national mortgage associations.
(b) An Indiana law:
(1) prescribing the nature, amount, or form of security;
(2) requiring security upon which loans or advances of credit may be made;
(3) prescribing or limiting interest rates upon loans, advances, or credit; or
(4) prescribing or limiting the period for which loans, advances, or credit may be made;
does not apply to loans, advances of credit, or purchases made under subsection (a).
(c) A rule adopted by the department under this section may apply to one (1) or more savings banks and to one (1) or more localities in Indiana as the department determines.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-4 Lending deposited money
Sec. 4. (a) A savings bank may do the following:
(1) Lend the money deposited in the savings bank upon:
(A) individual credit;
(B) the security of comakers or personal endorsement;
(C) the mortgage or pledge of personal property, either tangible or intangible; or
(D) the pledge of choses in action.
(2) Discount, purchase, or otherwise acquire retail installment sales contracts, notes, bills of exchange, or acceptance or other choses in action.
(b) The savings bank may contract for and receive on loans and discounts described in this subsection the highest rate of interest allowed by Indiana law to be contracted for and received by individuals.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-5
Investing in real estate
Sec. 5. A savings bank may invest in real estate subject to IC 28-6.1-7-12.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-6
Investing in dealings in exchange
Sec. 6. (a) Subject to subsection (b), a savings bank may invest in dealing in exchange by purchasing and selling sight or time drafts and acceptances payable out of Indiana.
(b) A draft or an acceptance may not:
(1) exceed ten thousand dollars ($10,000); or
(2) have to exceed one hundred twenty (120) days to run from the time of its purchase.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-7
Becoming Federal Reserve System member and exercising conferred powers
Sec. 7. A savings bank may do any of the following to become a member of the Federal Reserve System and exercise all powers, not in conflict with Indiana law, conferred on a member of the Federal Reserve Act:
(1) Purchase and hold, for the purpose of becoming a member of the Federal Reserve System, so much of the capital stock of a federal reserve bank to qualify the savings bank for membership under the Federal Reserve Act (12 U.S.C. 221 et seq.).
(2) Do any of the following regarding federal deposit insurance:
(A) Make a deposit with the Federal Deposit Insurance Corporation to qualify the savings bank for membership in any fund for insurance of deposits provided by 12 U.S.C.

1811 through 1833e.
(B) Purchase and hold the amount of the capital stock of the Federal Deposit Insurance Corporation that will qualify the savings bank for membership in a fund described in clause (A).
(C) Exercise all powers, not in conflict with Indiana law, conferred upon members of a fund described in clause (A) or stockholders of the Federal Deposit Insurance Corporation.
(D) Anything necessary or appropriate to acquire and maintain insurance of the savings bank's deposits in accordance with federal law.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-8-8
Exercising powers relating to federal home loan banks and corporations
Sec. 8. Subject to any limitations imposed by the department through policy, a savings bank may do any of the following:
(1) Invest the money deposited in the savings bank in the shares of the capital stock, bonds, debentures, notes, or other obligations of a federal home loan bank of the United States.
(2) Become a member of the federal home loan bank of this or an adjoining district.
(3) Borrow money from:
(A) a bank described in subdivision (2);
(B) the Federal Deposit Insurance Corporation; or
(C) any other corporation.
(4) Transfer, assign to, and pledge with a bank described in subdivision (2), the Federal Deposit Insurance Corporation, or other corporation, any of the bonds, notes, contracts, mortgages, securities, or other property of the savings bank held or acquired, as security for the payment of loans entered into under subdivision (3).
(5) Exercise all rights, powers, and privileges conferred upon, and to do all things and perform all acts required of, members or shareholders of a federal home loan bank by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449).
As added by P.L.42-1993, SEC.72. Amended by P.L.258-2003, SEC.8.

IC 28-6.1-8-9
Investing in and selling shares of open-end investment companies
Sec. 9. A savings bank may invest the money deposited in the savings bank in and sell shares of open-end investment companies, the portfolios of which consist solely of securities eligible for purchase and sale by national banking associations, on terms and conditions prescribed by federal law or regulation for national banking associations.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-8-10
Depositing funds in entities chartered, organized, and operated according to federal law
Sec. 10. A savings bank may deposit its funds in:
(1) a federally chartered savings association; or
(2) a savings association or other entity organized and operated according to federal law or the laws of a state or the District of Columbia;
the accounts of which are insured by the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.72.



CHAPTER 9. LENDING LIMITATIONS OF SAVINGS BANKS

IC 28-6.1-9-1
"Capital and surplus" and "unimpaired capital and surplus" defined
Sec. 1. As used in this chapter, "capital and surplus" and "unimpaired capital and surplus" have the meaning set forth in 12 CFR 32.
As added by P.L.42-1993, SEC.72. Amended by P.L.176-1996, SEC.19.



CHAPTER 10. SAVINGS BANKS DEALING IN INVESTMENT SECURITIES

IC 28-6.1-10-1
Application of limitations
Sec. 1. The limitations imposed by this chapter do not apply to the following:
(1) Direct or indirect obligations of the United States.
(2) Direct obligations of a United States territory or insular possession.
(3) Direct obligations of the state or a municipal corporation or taxing district in Indiana.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-2
Total equity capital
Sec. 2. As used in this section, "total equity capital" means unimpaired capital stock, unimpaired surplus, unimpaired retained earnings, subordinated debt that has been approved by state or federal regulatory agencies, and one hundred percent (100%) of loan reserves.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-3
Dealing requirements
Sec. 3. Except as otherwise provided in this article, a savings bank may deal in investment securities only by purchasing and selling securities without recourse, solely upon the order and for the account of customers.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-4
Dealings for bank's own account
Sec. 4. Except as otherwise provided in this article, a savings bank may not deal in investment securities for its own account.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-5
Underwriting or guaranteeing issues of securities
Sec. 5. A savings bank may not underwrite or guarantee all or a part of an issue of securities other than obligations issued or guaranteed by or on behalf of the state, a political subdivision of the state, or an agency or instrumentality of the state or of a political subdivision.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-6
Purchase and sale of investment securities for bank's own account under department rules; limitation on investment securities
Sec. 6. (a) Subject to subsection (b), a savings bank may purchase

for its own account and sell investment securities under limitations and restrictions the department prescribes by rule.
(b) The total amount of the investment securities of any one (1) obligor or maker, purchased or held by any savings bank for its own account may not at any time exceed ten percent (10%) of the amount of the total equity capital of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-7
Purchase and sale of government chartered small business investment company stock
Sec. 7. A savings bank may purchase for its own account and sell shares of stock in federal or state chartered small business investment companies that have received a permit or license to operate under the federal Small Business Investment Act, subject to the limitations and restrictions the department prescribes by rule.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-8
Purchase and sale of collateralized mortgage obligations
Sec. 8. (a) Subject to subsection (b), a savings bank may purchase for its own account and sell obligations, commonly known as collateralized mortgage obligations, that are eligible for purchase and sale by national banking associations.
(b) A savings bank may purchase for its own account and sell the obligations only to the extent that a national banking association can purchase and sell those obligations.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-8.5
Purchase of speculative securities or securities not rated by a generally recognized security rating service
Sec. 8.5. (a) A savings bank may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this subsection, a security is speculative or has speculative characteristics if at the time of purchase the security:
(1) is rated below the first four (4) rating classes by a generally recognized security rating service; or
(2) is in default.
(b) A savings bank may purchase for its own account a security that is not rated by a generally recognized security rating service if the savings bank at the time of purchase obtains financial information that is adequate to document the investment quality of the security.
As added by P.L.176-1996, SEC.20.

IC 28-6.1-10-9
Purchase and sale of nonsubsidiary corporation stock      Sec. 9. (a) Except as otherwise provided by law, a savings bank may not purchase shares of stock of a corporation that is not a subsidiary of that savings bank unless the purchase is considered expedient to prevent loss from a debt previously contracted in good faith.
(b) A savings bank shall sell shares of stock:
(1) acquired under subsection (a); and
(2) that the savings bank would not otherwise have been permitted to buy;
not more than six (6) months after the date of acquisition unless the director grants an extension of time for the sale.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-10
Purchase and holding of banker's bank stock
Sec. 10. (a) As used in this section, "bank" has the meaning set forth in IC 28-2-14-2.
(b) As used in this section, "banker's bank" means a bank that satisfies both of the following:
(1) The stock of the bank is owned exclusively by:
(A) other banks; or
(B) a bank holding company, the stock of which is owned exclusively by other banks.
(2) The bank is engaged exclusively in providing services to other banks and to their officers, directors, and employees.
(c) Notwithstanding any other provision of this article, a savings bank may purchase for its own account shares of stock of a banker's bank insured by the Federal Deposit Insurance Corporation or a holding company that owns or controls a banker's bank insured by the Federal Deposit Insurance Corporation.
(d) A savings bank's holdings of the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank may not exceed ten percent (10%) of the capital and surplus of the savings bank.
(e) A savings bank may not purchase the stock of an insured banker's bank or of a holding company that owns or controls an insured banker's bank if, after the purchase, the savings bank would own more than five percent (5%) of any class of voting securities of the banker's bank or holding company.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-11
Investments in casualty insurance companies
Sec. 11. (a) Notwithstanding any other provision of this article, a savings bank may invest in a casualty insurance company organized solely for the purpose of insuring banks, trust companies, and bank holding companies and their officers and directors from and against liabilities, including those covered by bankers' blanket bonds and director and officer liability insurance and other public liability insurance.     (b) An investment under this section must take the form of:
(1) the purchase for the savings bank's own account of shares of stock of the casualty insurance company or shares of stock of an association of banks organized for the purpose of funding the casualty insurance company; or
(2) loans to such an association of banks.
(c) The total investment of a savings bank under this subsection may not exceed five percent (5%) of the capital and surplus of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-12
Establishment and acquisition of subsidiaries
Sec. 12. A savings bank may establish or acquire a subsidiary that engages in either of the following:
(1) The sale, distribution, or underwriting of securities issued by investment companies (as defined in Section 3 of the Investment Company Act of 1940 (15 U.S.C. 80a-3)).
(2) The underwriting or distribution of securities backed by or representing an interest in mortgages.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-13
Establishment of trading accounts
Sec. 13. A savings bank may establish a trading account for the purchase and resale of securities that are otherwise eligible for purchase or resale by the savings bank. The trading account must comply with the requirements established by policy or rule of the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-14
Definition of investment securities
Sec. 14. The department may define an investment security by department policy or by rule.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-10-15
Purchase records
Sec. 15. A savings bank that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
As added by P.L.176-1996, SEC.21.



CHAPTER 11. REAL PROPERTY HOLDINGS BY SAVINGS BANKS

IC 28-6.1-11-1
Application of chapter
Sec. 1. A savings bank may purchase and sell real property only as provided in this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-11-2
Purchase, holding, and conveyance of real property
Sec. 2. (a) A savings bank may purchase, hold, and convey real property as follows:
(1) As necessary for the convenient transaction of the savings bank's business as provided in IC 28-6.1-7-12.
(2) Real property mortgaged to the savings bank in good faith for money loaned, or upon which the savings bank purchased a mortgage.
(3) Real property purchased:
(A) at sales upon judgments, decrees, or mortgages obtained upon claims in favor of the savings bank; or
(B) to prevent loss upon claims held by the savings bank.
(4) Real property conveyed to the savings bank:
(A) in satisfaction of:
(i) debts constructed in the course of the bank's dealings; or
(ii) debts, notes, or mortgages purchased by or assigned to the savings bank; or
(B) in exchange for real property conveyed to the savings bank.
(b) Real property described in subsection (a)(2) and (a)(3) of this chapter shall be sold not more than ten (10) years after the real property has become vested in the savings bank if the sale will bring the amount due on account of the real property. If the real property cannot be sold for a sufficient sum for that purpose, the department may give further time the department considers necessary to sell the real property.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-11-3
Limitation on investments; investments in holding corporations
Sec. 3. (a) Except with the approval of the department, the sum invested in real property used for the convenient transaction of business may not exceed fifty percent (50%) of the unimpaired capital stock, surplus, and retained earnings of the savings bank.
(b) The investment may be made in the stock of a corporation organized to own and hold the real property occupied and used wholly or in part by the savings bank.
As added by P.L.42-1993, SEC.72.



CHAPTER 12. BRANCHES OF SAVINGS BANKS

IC 28-6.1-12-1
Application of definitions
Sec. 1. Except as otherwise provided in this chapter, the definitions in IC 28-2-13 apply throughout this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-2
Bank
Sec. 2. (a) As used in this chapter, "bank" means a financial institution that is either of the following:
(1) A bank that:
(A) has been organized or reorganized under the laws of the United States, any state of the United States, or the District of Columbia; and
(B) is an "insured bank" (as defined in Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. 1813(h)) eligible to make application to become an insured depository institution under Section 5 of the Federal Deposit Insurance Act (12 U.S.C. 1815).
(2) Notwithstanding subsection (b), a savings bank formed as a result of conversion.
(b) The term does not include any of the following:
(1) An institution that has been or is chartered by the Federal Home Loan Bank Board or the Office of Thrift Supervision.
(2) Institutions of the "Farm Credit System" as described in 12 U.S.C. 2001 through 2260, which include the Farm Credit Banks, the Federal Land Bank Associations, the Production Credit Associations, the Banks for Cooperatives, and any other institution that may become a part of the Farm Credit System, as chartered by and subject to the supervision of the Farm Credit Administration.
(3) Another institution that has been organized or reorganized as a savings association, a credit union, or an industrial loan and investment company.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.73.

IC 28-6.1-12-3
Branches de novo and branches by acquisition
Sec. 3. (a) Subject to this section, a savings bank is entitled to establish one (1) or more branches de novo and one (1) or more branches by acquisition in any location or locations within Indiana.
(b) A branch de novo may not be established under this section without the written approval of the department. A savings bank desiring to establish one (1) or more branches de novo under this section must file a written application to do so in the form, and containing the information, required by the director.     (c) The department may approve or disapprove the application. Before the department approves the application, the department shall determine to its satisfaction that the applicant savings bank will have adequate capital, sound management, and adequate future earnings prospects after the establishment of the branch. The investigation of the department relative to any application as required by this section shall be conducted without a public hearing.
(d) The location of a branch established under this section may be changed at any time to a location within Indiana when the change of location is authorized by the board of the savings bank and approved by the department.
(e) Except as provided in IC 28-6.1-6-23, a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993, may not establish a branch by acquisition.
(f) A savings bank created as a result of a conversion under IC 28-1-30 may retain all branches in existence on the date of conversion.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.98; P.L.192-1997, SEC.14; P.L.62-1999, SEC.4.

IC 28-6.1-12-4
Establishment of branches by acquisition
Sec. 4. A branch by acquisition under this chapter involving one (1) or more savings banks formed after December 31, 1992, may be established under section 3 of this chapter by complying with IC 28-1-7 or IC 28-1-8 as if the savings bank (were a bank as defined in IC 28-1-1-3).
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-5
Automated teller machines
Sec. 5. (a) A savings bank is entitled to open or establish an automated teller machine in any location within Indiana or as permitted by the laws of the state in which the automated teller machine is to be located.
(b) An automated teller machine may be owned or operated individually by a savings bank or jointly on a cost sharing or fee basis.
As added by P.L.42-1993, SEC.72. Amended by P.L.192-1997, SEC.15.

IC 28-6.1-12-6
Failure to comply with chapter
Sec. 6. A person who fails to comply with this chapter commits a Class A infraction.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-7
Actions against savings banks
Sec. 7. (a) A person, company, bank, or bank holding company

that may be or has been injured by reason of any conduct that constitutes or will constitute a violation of this chapter by a savings bank may sue the savings bank to enjoin the conduct or for damages, together with the costs of suit, including reasonable attorney's fees.
(b) The department may sue to enjoin any conduct that constitutes or will constitute a violation of this chapter, or to require divestiture of any bank acquired or branch established in violation of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-12-8
Rules
Sec. 8. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.42-1993, SEC.72.



CHAPTER 13. STATEMENT OF CONDITION

IC 28-6.1-13-1
Number of statements required
Sec. 1. The department may require every savings bank to prepare and submit to the department as many statements of condition as necessary in any year. The department may not require a savings bank to publish more than two (2) statements of condition under this chapter in any year.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-2
Designation of forms, notice, and dates
Sec. 2. The statements of condition shall be verified and shall be prepared and submitted according to the forms and under the notice and on the dates as the department designates.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-3
Contents of statements
Sec. 3. (a) The following items shall be shown in the statement of condition in detail and under appropriate headings, as of a day specified by the department in the department's notice:
(1) The resources and liabilities of the savings bank, and except as provided in subdivision (2), excluding from the resources and liabilities all property held in trust.
(2) The uninvested funds held in any fiduciary capacity. These uninvested funds shall be called "first lien trust funds".
(3) Other information required by rules of the department.
(b) The items enumerated in subsection (a)(2) shall be segregated from the statement of resources and liabilities of the savings bank under an appropriate title that will clearly designate the character and amount of the items.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-4
Publication of statements
Sec. 4. (a) A savings bank shall, when required by the department, publish the savings bank's statement of condition in the form in which the statement of condition is required by the department as prescribed in this chapter.
(b) The statement of condition shall be published in a newspaper printed and published in the city or town in which the savings bank has its principal office, if a newspaper is printed in that city or town. If a newspaper is not printed in that city or town, the savings bank shall publish the statement of condition in a newspaper printed and published in the city or town nearest to the city or town of the savings bank's principal office.
(c) A statement of condition shall be published at the expense of

the savings bank making the statement, and proof of publication shall be furnished the department in the form the department requires.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-5
Provision of examination copies and information to federal entities
Sec. 5. (a) This section applies only to a statement of condition of a savings bank that is or may become a member of the federal reserve bank system, or whose deposits are or may become insured by the Federal Deposit Insurance Corporation.
(b) The department may provide copies of an examination of a savings bank to any of the following:
(1) The federal reserve board.
(2) The federal reserve bank of which the savings bank is or may become a member.
(3) The Federal Deposit Insurance Corporation.
(4) An agency of the federal government similar to those described in subdivisions (1) through (3).
(5) Duly appointed examiners of an entity described in subdivisions (1) through (4).
(c) The department may disclose to examiners of an entity described in subsection (b)(1) through (b)(4) any information in reference to the condition of the affairs of a savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-13-6
Civil penalties
Sec. 6. (a) A savings bank that does any of the following is subject to a civil penalty of one hundred dollars ($100) for each day that elapses after the date fixed by the department for compliance with the terms of the department's notice concerning statements of condition:
(1) Fails to prepare and submit a statement of condition required by the department.
(2) Violates an order of the department with respect to a statement of condition.
(b) The penalty prescribed by this section may be recovered under IC 28-11-4.
(c) A penalty recovered under this section shall be paid into the state general fund.
As added by P.L.42-1993, SEC.72.



CHAPTER 14. CONVERSION OF A STOCK SAVINGS BANK TO A STATE BANK OR TO A SAVINGS AND LOAN ASSOCIATION

IC 28-6.1-14-1
Application of chapter
Sec. 1. This chapter applies only to a stock savings bank formed as the result of a conversion under IC 28-1-21.8 or IC 28-1-21.9.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-14-2
Conversion; approval of department
Sec. 2. A stock savings bank may convert into a state bank or a savings association with the approval of the department.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.74.

IC 28-6.1-14-3
Conversion procedure
Sec. 3. The department shall prescribe the procedure for conversion under this chapter. The procedure must include the following:
(1) The board of the savings bank must propose a resolution of conversion.
(2) The resolution of conversion must be adopted by the affirmative vote of at least a majority of the shareholders of the savings bank.
(3) The savings bank must provide all relevant information relating to the conversion requested by the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-14-4
Articles of conversion
Sec. 4. (a) To effect the conversion, the converting savings bank must file articles of conversion showing the department's approval of the conversion with the following:
(1) The secretary of state.
(2) The county recorder of the county in which the principal office of the savings bank is located.
(b) The articles of conversion:
(1) must set forth the elements required by IC 28-12-2-1; and
(2) constitute the articles of incorporation of the new state bank or savings and loan association.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-14-5
Rights and obligations upon conversion
Sec. 5. Upon conversion, the new state bank or new savings association:
(1) has all the rights, privileges, immunities, and powers of a

bank organized under IC 28-1 or a savings association organized under IC 28-4 (before its repeal) or under IC 28-15;
(2) is subject to all the duties, restrictions, penalties, and liabilities of a bank organized under IC 28-1 or a savings association organized under IC 28-4 (before its repeal) or under IC 28-15; and
(3) is governed by IC 28-13.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.75.



CHAPTER 15. CONVERSION OF A SAVINGS BANK TO A BANK OR TRUST

IC 28-6.1-15-1
Application of chapter
Sec. 1. This chapter applies only to a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-2
Effective date of conversion
Sec. 2. As used in this chapter, "effective date of conversion" refers to the date that the savings bank has complied with section 9 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-3
Conversion permitted
Sec. 3. A savings bank may convert into a state bank or trust company under this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-4
Resolutions of conversion
Sec. 4. (a) A conversion of a savings bank under this chapter must be proposed by the board of the savings bank by a resolution of conversion adopted by the affirmative vote of at least two-thirds (2/3) of the then qualified and acting trustees.
(b) The resolution of conversion must include the following information:
(1) The proposed articles of incorporation of the bank or trust company. The proposed articles of incorporation shall:
(A) insofar as applicable, conform with the provisions of IC 28-12-2; and
(B) set forth the following:
(i) The plan of conversion.
(ii) The manner in which the shares of the capital stock of the proposed bank or trust company will be subscribed for. The provisions of IC 28-12-11, IC 28-13-1, IC 28-13-2, and IC 28-13-3 are applicable with respect to the capital requirements and the par value and incidents of shares of capital stock of the proposed bank or trust company.
(2) The proposed capital stock and surplus.
(3) The proposed bylaws.
(4) Other information required by the department.
(c) The savings bank must submit to the department three (3) copies of the resolution of conversion, including the proposed articles of incorporation, certified by the president and attested by the secretary of the savings bank. As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-5
Terms and conditions of conversions; rights of depositors
Sec. 5. The terms and conditions of conversion and the rights of the depositors under the conversion are as follows:
(1) A depositor may subscribe to the capital stock of the bank or trust company:
(A) in an amount equal to part or all of the depositor's pro rata interest in the surplus of the savings bank;
(B) in an additional amount equal to part or all of the depositor's savings deposits in the savings bank; and
(C) in other additional amounts desired by the depositor.
(2) If the aggregate subscriptions received from depositors under subdivision (1) exceed the proposed capital of the bank or trust company:
(A) the proposed capital may be increased to the extent required to eliminate the oversubscription by amending the resolution of conversion and the proposed articles of incorporation of the bank or trust company; or
(B) the subscriptions of the depositors may be ratably reduced to the extent required to eliminate the oversubscription.
(3) If the aggregate subscriptions do not amount to a full subscription to the capital stock of the bank or trust company, the trustees may open the subscription list to the general public in order to eliminate the undersubscription.
(4) Upon conversion, all savings deposits in the savings bank, except those allocated to subscriptions by depositors under subdivision (1)(C):
(A) become savings deposits in the bank or trust company; and
(B) are subject to the withdrawal restrictions applicable to savings deposits in banks or trust companies organized under IC 28-1.
(5) The rights of depositors with respect to their pro rata interests in the surplus of the savings bank are as follows:
(A) Upon conversion, the amount of the depositors' pro rata interests in the surplus of the savings bank that have not been allocated to subscriptions by the depositors under subdivision (1)(A) shall, at the election of those depositors, be paid to the depositors in cash or credited to their savings deposits in the bank or trust company. The pro rata interests of depositors who fail to make an election with respect to the distribution of the interests before the effective date of conversion shall be credited to the savings deposits of the depositors in the bank or trust company.
(B) The value of each depositor's pro rata interest in the surplus of the savings bank shall be computed by multiplying the amount in the surplus, as of the date of the

resolution of conversion, by a percentage determined by dividing the total amount of savings deposits on the date of the resolution of conversion into the amount of each depositor's savings deposits on that date. Each interest shall be increased or decreased by applying the same percentage multiple to the amount of any increase or decrease in the surplus occurring within the period of time between the date of the resolution of conversion and the effective date of conversion. For purposes of this section, each depositor of the savings bank shall be considered a depositor as of the date of the resolution of conversion. Depositors of the savings bank who withdrew all of their deposits before the date of the resolution of conversion have no right or claim to any of the savings bank's surplus.
(C) Subscriptions, payments in cash, or savings deposit credits made under this section constitute satisfaction in full of each depositor's pro rata interest in the surplus of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-6
Approval or disapproval of resolutions of conversion by department
Sec. 6. (a) The department shall approve or disapprove the resolution of conversion after first making examinations or investigations the department considers necessary to determine if the proposed conversion is fair and in the best interests of the depositors of the savings bank.
(b) IC 28-1-2-23 and IC 28-11-5 do not apply to a determination under subsection (a).
(c) If the department approves the resolution of conversion, the approval shall be evidenced in the manner prescribed in IC 28-12-5. The approval shall be indicated on the resolution.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-7
Notice to depositors; objections; judicial review
Sec. 7. (a) After the department has given approval to the resolution of conversion and has returned the resolution of conversion to the savings bank, the savings bank shall give notice of the proposed conversion, by mail, to each depositor of record as of the date of the resolution of conversion. Notice to a depositor shall be sent to the address of the depositor as shown by the records of the savings bank. Notice shall also be given by at least ten (10) consecutive days of publication in a newspaper of general circulation published in the county in which the savings bank is located.
(b) After notice has been given under this section, a copy of the resolution of conversion shall be submitted to the circuit court with jurisdiction in the county in which the savings bank is located.
(c) A depositor of the savings bank aggrieved by the proposed

conversion may, not more than twenty (20) days after submission of the resolution of conversion with the court file in the court a verified statement of objection to the proposed conversion. The matter shall be docketed upon the books of the court, and entitled "In the Matter of the Conversion of ___________ Savings Bank to __________" (inserting the names of the savings bank and the successor bank or trust company). The nature of an objection to the conversion is limited to the unfairness of the proposed conversion relative to the rights and interests of the objecting depositor. Without filing pleadings, the savings bank shall be considered to deny the objections.
(d) After the twenty (20) day period for filing objections has expired, the court shall proceed as soon as possible to hear the evidence and determine the fairness of the proposed conversion relative to the individual rights and interests of all objecting depositors. The objecting depositors have the burden of proof.
(e) If the court finds that the proposed conversion is fair with respect to the rights and interests of the objecting depositors, the court shall enter an order:
(1) approving the conversion, subject only to the approval by the secretary of state of the articles of incorporation of the proposed bank or trust company; and
(2) assessing the costs of the proceeding against the objectors.
(f) If the court finds that the proposed conversion is not fair with respect to the rights and interests of the objecting depositors, the court shall enter an order:
(1) enjoining the conversion; and
(2) assessing the costs of the proceeding against the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-8
Approval of articles of incorporation by secretary of state
Sec. 8. (a) If the conversion is approved under section 7 of this chapter and if the capital stock of the bank or trust company has been fully subscribed, the trustees of the savings bank shall submit three (3) copies of the articles of incorporation of the bank or trust company with the department's approval indicated on the articles to the secretary of state.
(b) If the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall, after all fees have been paid as required by law:
(1) indicate approval on the articles;
(2) keep one (1) copy of the articles for filing; and
(3) send the trustees a certificate of incorporation and two (2) copies of the articles of incorporation bearing the indicated approval of the secretary of state.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-9 Prerequisites to doing business
Sec. 9. (a) Except as is incidental to its conversion or to obtaining payment for shares of its capital stock, the bank or trust company may not exercise any new power, right, or authority conferred by its conversion, transact any business, or incur any indebtedness, until both of the following occur:
(1) One (1) of the copies of the articles of incorporation with the indicated approval of the secretary of state has been filed with the county recorder of the county in which the principal office of the bank or trust company is located.
(2) The amount of the capital stock of the bank or trust company has been fully paid in.
(b) If the bank or trust company violates this section, its officers and directors are severally liable for any debts or liabilities of the bank or trust company arising from the violation.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-10
Effect of conversions
Sec. 10. (a) On the effective date of conversion, the existence of the savings bank ceases and the existence of the bank or trust company begins.
(b) On the effective date of conversion, the following apply:
(1) All subscriptions to shares of the capital stock of the bank or trust company previously received are considered accepted by the bank or trust company, and the subscribers for those shares, or their assigns, are considered to be shareholders of the bank or trust company.
(2) All property, all debts due on whatever account, all choses in action, and every other interest of or belonging to the converted savings bank are considered transferred to and vested in the bank or trust company without further act or deed.
(3) The bank or trust company shall be responsible and liable for the liabilities and obligations of the converted savings bank. An existing claim, an action, or a proceeding pending by or against the converted savings bank may be prosecuted to judgment as if conversion had not taken place or the bank or trust company may be substituted in the savings bank's place.
(4) The new bank or trust company has all the rights, privileges, immunities, and powers and, except as provided in this chapter, is subject to all the duties, restrictions, penalties, and liabilities of a bank or trust company organized under IC 28-1.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-11
Continued service of boards
Sec. 11. The board of the savings bank shall serve as the board of directors of the bank or trust company until the first annual meeting of the shareholders.
As added by P.L.42-1993, SEC.72.
IC 28-6.1-15-12
Conformation to limitations
Sec. 12. (a) Subject to subsection (b), a bank or trust company formed under this chapter shall, within three (3) years from its date of conversion, conform to the limitations prescribed by IC 28-1-13.
(b) The department may extend the time for the new bank or trust company to conform to the limitations prescribed by IC 28-1-13 if the interest of the depositors will be protected and served by an extension.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-15-13
Powers and duties of department
Sec. 13. This chapter does not limit the powers or duties of the department under IC 28-1.
As added by P.L.42-1993, SEC.72.



CHAPTER 16. CONVERSION OF A SAVINGS BANK TO A SAVINGS AND LOAN ASSOCIATION

IC 28-6.1-16-1
Application of chapter
Sec. 1. This chapter applies only to the following:
(1) A savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before July 1, 1993.
(2) A mutual savings bank.
(3) A stock savings bank.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.99.

IC 28-6.1-16-2
Department approval of conversion to savings association
Sec. 2. (a) With the approval of the department, a savings bank may convert into a savings association.
(b) Nothing in this title prohibits a savings bank organized under the laws of Indiana from converting to a savings association or a savings bank organized or reorganized under the laws of the United States. Conversion to a savings association or a savings bank organized under the laws of the United States does not require the approval of the department.
As added by P.L.42-1993, SEC.72. Amended by P.L.122-1994, SEC.100; P.L.262-1995, SEC.68; P.L.79-1998, SEC.76.

IC 28-6.1-16-3
Conversion procedure
Sec. 3. The department shall prescribe the procedure for conversion under this chapter. The procedure must include the following conditions:
(1) The conversion must be proposed by the board of the savings bank in a resolution of conversion.
(2) The resolution of conversion must be adopted by an affirmative vote of at least two-thirds (2/3) of the board members.
(3) The savings bank must provide all relevant information requested by the department in connection with the conversion.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-16-4
Rights and obligations upon conversion
Sec. 4. Upon conversion, the new savings association has all the rights, privileges, immunities, and powers and, except as provided in this chapter, is subject to all the duties, restrictions, penalties, and liabilities of a savings association organized under IC 28-4 (before its repeal) or under IC 28-15.
As added by P.L.42-1993, SEC.72. Amended by P.L.79-1998, SEC.77.



CHAPTER 17. DEPARTMENT SEIZURE OF BUSINESS AND PROPERTY OF A SAVINGS BANK

IC 28-6.1-17-1
Grounds for seizure of business and property
Sec. 1. The department may take possession of the business and property of a savings bank if any of the following occur:
(1) The savings bank fails for thirty (30) days to pay any of its depositors as required by law.
(2) The department determines that the board or officers of the savings bank are mismanaging the savings bank's affairs.
(3) Any of the conditions described in IC 28-1-3.1-2 apply to the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-17-2
Law governing procedure and parties
Sec. 2. IC 28-1-3.1 governs the following:
(1) The authority and the procedures under which the department administers the liquidation of a savings bank under this chapter.
(2) The respective rights, powers, privileges, duties, and liabilities of the department, the savings bank, and all interested parties.
As added by P.L.42-1993, SEC.72.



CHAPTER 18. LIQUIDATION AND DISSOLUTION OF A SAVINGS BANK ORGANIZED, REORGANIZED, OR OPERATING BEFORE JANUARY 1, 1993

IC 28-6.1-18-1
Application of chapter
Sec. 1. This chapter applies only to a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before January 1, 1993.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-2
Dissolutions; determinations of boards
Sec. 2. A savings bank may dissolve itself under this chapter if the board of the savings bank determines it is in the best interest of the depositors and other creditors of the savings bank to dissolve the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-3
Resolutions of dissolution
Sec. 3. (a) To dissolve a savings bank, the board must adopt a resolution of dissolution at a regular meeting or a special meeting of the board called for that purpose.
(b) A resolution of dissolution must receive the affirmative vote of at least two-thirds (2/3) of the qualified and acting trustees. The resolution must state that the board of the savings bank considers it is in the best interests of the depositors and other creditors of the savings bank that the savings bank liquidate its affairs and dissolve.
(c) If a resolution is adopted under subsection (b), a statement shall be prepared and verified by the affidavit of the president and secretary of the savings bank setting forth the following:
(1) A copy of the following:
(A) The notice of the meeting of the board at which the resolution was adopted.
(B) The resolution.
(2) The number of the then qualified and acting trustees, including the name and address of each of the trustees.
(3) The number of trustees voting for and the number voting against the resolution.
(d) The statement must be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-4
Liquidation orders; employment of necessary personnel
Sec. 4. (a) If the department receives a statement under section 3 of this chapter, the department shall examine the business and affairs of the savings bank and may make additional investigation of the future prospects of the savings bank the department considers necessary.     (b) If the department finds from the examination that:
(1) the savings bank is solvent, or that the savings bank has sufficient assets with which to pay all of its depositors and all of its other liabilities; and
(2) it will be in the best interests of the depositors and other creditors of the savings bank that the savings bank's affairs be liquidated and that the savings bank be dissolved;
the department may enter a written order directing the liquidation and dissolution of the savings bank.
(c) As soon as practical after an order is issued under subsection (b), the department shall, by a separate order, appoint a special representative of the department to act during the course of the liquidation.
(d) During the course of the liquidation, the department may employ, fix the compensation of, remove, and discharge special representatives, assistants, accountants, agents, and attorneys as the department considers necessary.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-5
Civil actions; filing
Sec. 5. (a) Not later than five (5) days after entry of the order directing the liquidation of the savings bank, the department shall file a copy of the order with the circuit court clerk of the county in which the savings bank is located.
(b) Upon the filing of an order under subsection (a), the clerk shall:
(1) note the filing upon the records of the court; and
(2) enter the cause as a civil action upon the docket of the court under the name and style of "In the Matter of the Liquidation of _______________" (inserting the name of the savings bank).
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-6
Jurisdiction of courts
Sec. 6. After the filing of the action under section 5 of this chapter, the court has jurisdiction to hear and determine all issues and matters relating to the liquidation of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-7
Taking charge of business and assets by department; notice of departmental actions
Sec. 7. The department shall do the following:
(1) Immediately take charge of the business and assets of the savings bank.
(2) Give notice of:
(A) the department's orders directing the liquidation and dissolution of the savings bank; and
(B) the appointment of the department's special

representative;
by posting copies of the orders in a conspicuous place in the lobby of the savings bank and by one (1) publication of the notice in a newspaper of general circulation, printed in the English language and published in the county where the savings bank is located. The department shall also file a copy of its order appointing a special representative in the court in which the order was filed under section 5 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-8
Petitions opposing liquidation and dissolution
Sec. 8. (a) A depositor or other creditor of the savings bank who is aggrieved by the proceedings to liquidate and dissolve the savings bank may oppose the liquidation and dissolution by a petition filed in the court in which the liquidation action was filed under section 5 of this chapter. The petition must state the petitioner's objections to the liquidation.
(b) A petition filed under subsection (a) must be filed within ten (10) days after the publication of the order under section 7 of this chapter.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-9
Dismissal of liquidation and dissolution actions
Sec. 9. (a) If after hearing the matter, the court determines that it will not be in the best interest of the depositors and other creditors of the savings bank that the savings bank liquidate its affairs and dissolve, the court shall enter an order:
(1) directing the department to return the business and property of the savings bank to the board; and
(2) dismissing the action.
(b) If an order is issued under subsection (a):
(1) the savings bank shall continue to operate as though the proceedings had never begun; and
(2) all costs of the proceedings to the date of the entry of the order shall be paid by the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-10
Approval of liquidation and dissolution proceedings
Sec. 10. If after hearing the matter, the court determines that it will be in the best interests of the depositors and other creditors of the savings bank to liquidate its affairs and dissolve, the liquidation may proceed.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-11
Finality of judicial decisions
Sec. 11. The decision of the court under section 9 or 10 of this

chapter is final.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-12
Powers and restrictions of department
Sec. 12. (a) During the ten (10) day period after the publication required by section 7 of this chapter, the department may make orders regarding the deposits of the savings bank that the department considers in the best interests of all the depositors and creditors of the savings bank.
(b) Except as provided in this chapter, the department, insofar as is applicable and practical, has the same powers and is subject to the same restrictions as if the savings bank were insolvent.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-13
Completion of liquidation
Sec. 13. (a) When the costs and expenses of the liquidation have been fully paid and all the remaining debts and liabilities of the savings bank, including deposits and accrued interest or dividends, if any, have been paid in full, the remaining assets, if any, shall be paid to or distributed among the persons the court finds to be the owners of the assets.
(b) After the events described in subsection (a) have occurred, the liquidation is considered completed.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-14
Statements of dissolution
Sec. 14. (a) Upon completion of the liquidation, the department shall prepare and file a statement of dissolution in the office of the recorder of the county in which the savings bank was located.
(b) The statement of dissolution shall contain the following:
(1) The name of the savings bank.
(2) The location of the savings bank.
(3) The date of the meeting of the board adopting the resolution of dissolution.
(4) A copy of the notice of the meeting of the board.
(5) A copy of the minutes of the meeting of the board containing the full text of the resolution of dissolution.
(6) The manner of the adoption of the resolution of dissolution and the vote by which the resolution was adopted.
(7) A copy of the notices published under this chapter.
(8) The names and addresses of the trustees and officers of the savings bank at the time of the adoption of the resolution.
(9) A copy of the order of the department directing the liquidation and dissolution of the savings bank.
(10) A brief summary setting forth, as of the date of the taking possession of the savings bank by the department of the following:             (A) The aggregate amount of general claims finally allowed against the savings bank.
(B) The aggregate amount of claims allowed as preferred, and the aggregate amount of all other claims against the savings bank.
(C) A statement of the aggregate payments made on each of the groups of claims and a reference to the following:
(i) The court records where the orders authorizing the payments are recorded.
(ii) The current reports where a report of the payments ordered is made.
(11) A brief summary setting forth the following:
(A) The disposition of the surplus assets (if any) remaining after payment of all costs and expenses of administration and liquidation.
(B) The payment of all liabilities, including deposits and accrued dividends or interest (if any).
(12) A copy of the final order of the court in the matter of the liquidation of the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-18-15
Termination of savings bank's existence
Sec. 15. When the statement required by section 14 of this chapter is recorded, the savings bank ceases to exist.
As added by P.L.42-1993, SEC.72.



CHAPTER 19. DISPOSITION OF SUBSTANTIALLY ALL THE ASSETS OF A SAVINGS BANK ORGANIZED BEFORE JULY 1, 1993

IC 28-6.1-19-1
Application of chapter
Sec. 1. This chapter applies only to a savings bank organized, reorganized, or operating under IC 28-6 (before its repeal) before July 1, 1993.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-2
Disposition
Sec. 2. As used in this chapter, "disposition" includes a sale, a lease, an exchange, or other disposition.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-3
Disposition of property and assets
Sec. 3. A savings bank may, at any time if otherwise lawful, dispose of all or substantially all of its property and assets, including good will, upon terms and conditions and for consideration the savings bank considers beneficial.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-4
Resolutions of disposition
Sec. 4. (a) A disposition under this chapter must be approved by the board of the savings bank by the adoption of a resolution by the affirmative vote of at least two-thirds (2/3) of the then qualified and acting trustees.
(b) The resolution may be adopted at a regular meeting or a special meeting of the board called for that purpose.
(c) The resolution must contain the following:
(1) A description of the property to be disposed of.
(2) The terms and conditions of and the consideration for the proposed disposition.
(3) A statement to the effect that in the opinion of the board, the disposition will be in the best interests of the depositors and other creditors of the savings bank.
(d) Three (3) copies of the resolution, certified by the president and the secretary of the savings bank, must be filed with the department.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-5
Departmental approval
Sec. 5. (a) Upon receiving a notice under section 4 of this chapter, the department shall conduct investigations it considers necessary.
(b) If the department is satisfied that the proposed disposition is

fair and will be in the best interests of the depositors and other creditors of the savings bank, the department shall:
(1) indicate its approval on all copies of the resolution; and
(2) return two (2) of the copies to the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-6
Judicial approval
Sec. 6. (a) If the department approves the disposition under section 5 of this chapter, the two (2) copies of the resolution returned to the savings bank shall be submitted to the circuit court with jurisdiction in the county in which the savings bank is located.
(b) If, upon good cause shown by affidavit, the court is satisfied that the terms of the disposition are fair and in the best interests of the depositors and other creditors of the savings bank, the court shall:
(1) approve the disposition upon the terms and conditions set forth in the resolution; and
(2) indicate the approval on both copies of the resolution submitted to the court.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-7
Copies of dissolution resolutions
Sec. 7. If the court approves the disposition under section 6 of this chapter, one (1) copy of the resolution shall be filed in the office of the circuit court clerk and the other copy shall be retained by the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-8
Court approval prerequisite to dissolution
Sec. 8. The disposition may not take place until the court approves it.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-9
Notice of dispositions
Sec. 9. If the court approves the disposition, the savings bank shall give notice of the disposition not more than five (5) days after the approval as follows:
(1) By publishing notice of the disposition one (1) time in a newspaper of general circulation printed in the English language and published in the county in which the savings bank is located.
(2) By posting copies of the notice in three (3) separate public places in the county.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-10
Statements of objections      Sec. 10. (a) A person interested in the disposition (including a depositor or a creditor of the savings bank) aggrieved by the proposed disposition may file in the court a verified statement of objections to the proposed disposition.
(b) The statement must be filed not more than fifteen (15) days after the approval of the resolution by the court.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-11
Hearings on objections
Sec. 11. (a) If a statement is filed under section 10 of this chapter, the matter shall be docketed upon the books of the court, entitled "In the Matter of the Proposed Sale of Assets of _____________" (inserting the name of the savings bank).
(b) The savings bank is considered to have denied all the allegations in the statement without filing any pleadings.
(c) After notice of the objections to the savings bank as required by the court, the court shall hear the evidence and determine the matter as soon as possible.
(d) The burden of proof is on the objector.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-12
Orders directing dispositions
Sec. 12. If the court finds that the disposition, as proposed in the resolution, is fair and will be in the best interests of the depositors and other creditors of the savings bank, the court shall enter an order directing the disposition, as set forth in the resolution, be carried out and assessing the costs of the proceeding against the objector.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-13
Orders enjoining dispositions
Sec. 13. If the court finds that the disposition proposed by the resolution is not fair or will not be in the best interests of the depositors or other creditors of the savings bank, the court shall enter an order enjoining the proposed disposition and assessing the costs of the proceeding against the savings bank.
As added by P.L.42-1993, SEC.72.

IC 28-6.1-19-14
Finality of judicial decisions
Sec. 14. A decision of the court under section 12 or 13 of this chapter is final.
As added by P.L.42-1993, SEC.72.



CHAPTER 20. APPLICABILITY OF THE FEDERAL RESERVE ACT

IC 28-6.1-20-1
Applicability
Sec. 1. For purposes of this article, a savings bank that is not a member of the Federal Reserve System is subject to Sections 23A and 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) to the same extent and in the same manner as if the savings bank were a member of the Federal Reserve System.
As added by P.L.258-2003, SEC.9.

IC 28-6.1-20-2
Violations
Sec. 2. A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) by a savings bank or a subsidiary constitutes a violation of this chapter.
As added by P.L.258-2003, SEC.9.






ARTICLE 6.2. MUTUAL SAVINGS BANK HOLDING COMPANIES

CHAPTER 1. DEFINITIONS

IC 28-6.2-1-1
Application of chapter
Sec. 1. The definitions set forth in this chapter apply throughout this article.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-2
"Acquiree savings bank" defined
Sec. 2. "Acquiree savings bank" means any savings bank other than a resulting savings bank that:
(1) is acquired by a mutual holding company as part of, and concurrently with, a mutual holding company reorganization; and
(2) is in the mutual form immediately before the acquisition.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-3
"Acting in concert" defined
Sec. 3. (a) "Acting in concert" means:
(1) knowing participation in a joint activity or interdependent conscious parallel action towards a common goal, whether or not under an express agreement; or
(2) a combination of pooling of voting or other interests in the securities of an issuer for a common purpose pursuant to any contract, understanding, relationship, agreement, or other arrangement, whether written or otherwise.
(b) A person or company that acts in concert with another person or company is acting in concert with any person or company who is also acting in concert with that other party, except that:
(1) an employee stock benefit plan is not acting in concert with its trustee or a person who serves in a similar capacity solely for the purpose of determining whether stock held by the trustee and stock held by the plan will be aggregated; and
(2) no officer or director of a savings bank or savings bank affiliate is acting in concert with any other officer or director of the savings bank or affiliate by reason of the service of the officer or director in those capacities.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-4
"Affiliate" defined
Sec. 4. "Affiliate" means a person that, directly or indirectly, through one (1) or more intermediaries:         (1) controls;
(2) is controlled by; or
(3) is under common control with;
another person.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-5
"Associate" defined
Sec. 5. "Associate", when indicating a relationship between persons, means:
(1) any corporation or organization, other than the applicant or a majority-owned subsidiary of the applicant, of which the person:
(A) is an officer or a partner; or
(B) is directly or indirectly the beneficial owner of ten percent (10%) or more of any class of equity securities;
(2) any trust or other estate:
(A) in which the person has a substantial beneficial interest; or
(B) for which the person serves as trustee or in a similar fiduciary capacity;
however, the term does not apply to any employee stock benefit plan in which the person has a substantial beneficial interest or serves as a trustee or in a similar fiduciary capacity; and
(3) any relative or spouse of the natural person, or any relative of the spouse, who:
(A) has the same home as the person; or
(B) is a director or an officer of the applicant or of any of the applicant's parent organizations or subsidiaries.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-6
"Company" defined
Sec. 6. (a) "Company" means:
(1) any corporation, partnership, business trust, joint venture, association, or similar organization; or
(2) any other trust, unless by its terms it must terminate:
(A) within twenty-five (25) years; or
(B) not later than twenty-one (21) years and ten (10) months after the death of any individual living on the effective date of the trust.
(b) As used in subsection (a)(1), "similar organization" means a combination of parties with the potential for or practical likelihood of a continuing rather than temporary existence, in which the parties have knowingly and voluntarily associated for a common purpose in identifiable and binding relationships that govern the parties with respect to either:
(1) the transferability and voting rights concerning any stock or other indicia of participation in another entity; or
(2) the achievement of a common or shared objective, such as

to collectively manage or control another entity.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-7
"Control" defined
Sec. 7. (a) "Control" of a savings bank means:
(1) controlling, owning, or having the power to vote, directly or indirectly, or acting through one (1) or more persons, twenty-five percent (25%) or more of any class of voting securities of the savings bank; or
(2) in any manner controlling the election of a majority of the directors of the savings bank.
(b) "Control" of a savings bank also exists if the department determines, after notice and opportunity for hearing, that a person directly or indirectly exercises a controlling influence over the management or policies of the savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-8
"Default" defined
Sec. 8. As used in this chapter, "default" means any adjudication or other official determination of a court or other public authority under which a conservator, receiver, or other legal custodian is appointed for a mutual holding company or savings bank subsidiary of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-9
"Director" defined
Sec. 9. As used in this chapter, "director" refers to the director of the department of financial institutions.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-10
"FDIC" defined
Sec. 10. As used in this chapter, "FDIC" refers to the federal deposit insurance corporation.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-11
"Member" defined
Sec. 11. As used in this chapter, "member" means any depositor or borrower of a savings bank subsidiary of a mutual holding company that is entitled, under a statute or the articles of incorporation or bylaws of the mutual holding company, to vote on matters affecting the mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-12
"Mutual holding company" defined      Sec. 12. As used in this chapter, "mutual holding company" means a mutual savings bank holding company that:
(1) is organized under IC 28-6.2-2 or converted under IC 28-6.2-7-6; and
(2) has control over:
(A) any savings bank; or
(B) any company that is or becomes a mutual holding company under this article.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-13
"Mutual savings bank" defined
Sec. 13. "Mutual savings bank" means a financial institution:
(1) defined in IC 28-6.1-2-5; or
(2) organized, reorganized, or operating before January 1, 1993, under IC 28-6 (before its repeal).
As added by P.L.122-1994, SEC.101. Amended by P.L.11-1998, SEC.12.

IC 28-6.2-1-14
"Parent" defined
Sec. 14. "Parent", when describing the relationship between two (2) companies, means the company that controls the other company, either directly or indirectly, through one (1) or more subsidiaries.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-15
"Person" defined
Sec. 15. "Person" means an individual or company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-16
"Reorganization plan" defined
Sec. 16. "Reorganization plan" means a plan to reorganize into the mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-17
"Reorganizing savings bank" defined
Sec. 17. "Reorganizing savings bank" means a mutual savings bank that proposes to reorganize into a mutual holding company under this chapter.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-18
"Resulting savings bank" defined
Sec. 18. "Resulting savings bank" means a stock savings bank that is organized as a subsidiary of a reorganizing savings bank to receive a substantial part of the assets and liabilities, including all deposit accounts, of the reorganizing savings bank upon consummation of

the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-19
"Savings association" defined
Sec. 19. (a) As used in this chapter, "savings association" means a savings association (as defined in 12 U.S.C. 1813(3)(b)(1)) the deposits of which are insured by the FDIC.
(b) The term includes:
(1) a federal savings association;
(2) a federal savings bank; and
(3) a savings association organized and operating under the laws of the state in which it is organized.
As added by P.L.122-1994, SEC.101. Amended by P.L.79-1998, SEC.78.

IC 28-6.2-1-20
"Stock" defined
Sec. 20. (a) "Stock" means the units into which the proprietary interests of a savings bank are divided.
(b) The term includes:
(1) common or preferred stock;
(2) any other type of equity security;
(3) warrants or options to acquire common or preferred stock; and
(4) other securities that are convertible into common or preferred stock.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-21
"Stock benefit plan" defined
Sec. 21. "Stock benefit plan" means any defined benefit plan or defined contribution plan. The term includes:
(1) an employee stock ownership plan;
(2) a stock bonus plan;
(3) a profit-sharing plan; or
(4) any other plan of a mutual holding company or any of its subsidiaries or affiliates;
whether or not the plan, with its related trust, meets the qualifying requirements under section 401 of the Internal Revenue Code.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-22
"Stock issuance plan" defined
Sec. 22. "Stock issuance plan" means a plan submitted under IC 28-6.2-3 providing for the issuance of stock by a savings bank subsidiary of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-23 "Stock savings bank" defined
Sec. 23. "Stock savings bank" has the meaning set forth in IC 28-6.1-2-7.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-24
"Subsidiary" defined
Sec. 24. "Subsidiary" means a company controlled either directly or indirectly by another company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-1-25
"Voting parties" defined
Sec. 25. As used in this chapter, "voting parties" means the:
(1) depositors; and
(2) borrowers;
of a mutual savings bank.
As added by P.L.11-1998, SEC.13.



CHAPTER 2. REORGANIZING AS A MUTUAL SAVINGS BANK HOLDING COMPANY

IC 28-6.2-2-1
Procedures for reorganization
Sec. 1. A mutual savings bank may, upon application to and approval by the department, reorganize as a mutual holding company by:
(1) organizing one (1) or more subsidiary stock savings banks, the ownership of which shall be evidenced by shares of stock to be owned by the reorganizing parent savings bank and transferring a substantial portion of its assets and all of the insured deposits and part or all of its other liabilities to one (1) or more subsidiary savings banks; or
(2) organizing a first tier subsidiary stock savings bank and causing that subsidiary to organize a second tier subsidiary stock savings bank and transferring, by merger of the reorganizing savings bank with the second tier subsidiary, a substantial portion of its assets, all of its insured deposits and part or all of its other liabilities to the resulting savings bank at which time the first tier subsidiary stock savings bank becomes a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-2
Prerequisites to reorganization
Sec. 2. Before reorganizing into a mutual holding company, a reorganizing savings bank shall do the following:
(1) Obtain approval of a reorganization plan by a majority of the board of directors of the reorganizing savings bank.
(2) File the reorganization plan with the department.
(3) Obtain approval of a reorganization plan by an affirmative vote of a majority of the voting members of the reorganizing savings bank and any acquiree savings bank, at a regular or special meeting of the members.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-2.5
Voting rights of voting parties
Sec. 2.5. The voting parties of a reorganizing mutual savings bank have the voting rights set forth in IC 28-13-6-2 with respect to a reorganization of a mutual savings bank under this chapter.
As added by P.L.11-1998, SEC.14.

IC 28-6.2-2-3
Approval or disapproval of reorganization plan; conditional approval
Sec. 3. (a) Upon receipt of an application for a mutual holding company reorganization under this article, the department may:         (1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is substantially incomplete.
(b) A proposed reorganization plan must be approved or disapproved by the department within ninety (90) days of its acceptance by the department and, if approved, may be subject to any conditions the department determines necessary.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-4
Grounds for disapproving reorganization plan application
Sec. 4. The department may disapprove an application for a mutual holding company reorganization plan if any of the following applies:
(1) The reorganization would result in unsafe or unsound practices, or an unsafe or unsound financial institution.
(2) The applicant has not demonstrated that the reorganization plan is fair to the members of the reorganizing savings bank.
(3) The reorganization plan does not protect the interests of the deposit account holders of the reorganizing savings bank.
(4) The financial or managerial resources of the reorganizing savings bank or any acquiree savings bank warrant disapproval.
(5) The mutual holding company or any savings bank subsidiary would have inadequate capital.
(6) A stock issuance proposed in connection with the mutual holding company reorganization plan fails to meet the standards established by the department.
(7) The reorganizing savings bank or any acquiree savings bank fails to furnish:
(A) information required in the reorganization plan; or
(B) any other information requested by the director regarding the proposed reorganization plan.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-5
Requirements for approval of reorganization plan application
Sec. 5. (a) The department may not approve an application for a mutual holding company reorganization unless the department finds, after an appropriate investigation or examination, that the following requirements have been satisfied:
(1) That the reorganizing savings bank and any acquiree savings bank will operate in a safe, sound, and prudent manner.
(2) That the proposed reorganization will not result in a reorganizing savings bank or any acquiree savings bank that has inadequate capital, unsatisfactory management, or poor earnings prospects.
(3) That the management or other principals of the mutual holding company are qualified by character and financial responsibility to control and operate in a legal and proper

manner the mutual holding company that would result from the execution of the reorganization plan.
(4) That the interests of the depositors and creditors and of the public in general will not be jeopardized by the proposed reorganization of the savings bank into a mutual holding company.
(b) The department may conduct a public hearing to determine if the requirements of this section have been satisfied.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-6
Articles of reorganization; filing
Sec. 6. After a mutual holding company reorganization plan is approved by the department, the person applying for a mutual holding company reorganization must file articles of reorganization under IC 28-6.2-4, to effect the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-7
Membership rights
Sec. 7. A mutual holding company that acquires a stock savings bank other than a resulting savings bank or an acquiree savings bank shall not confer any membership rights upon the depositors or borrowers of that savings bank, unless the savings bank is merged into a mutual savings bank from which the mutual holding company draws members, in which case the depositors of the stock savings bank shall receive the same membership rights as other depositors of the savings bank into which the stock savings bank is merged.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-8
Reorganization plan requirements
Sec. 8. Each reorganization plan must:
(1) contain a description of all significant terms of the proposed reorganization;
(2) include as an attachment and incorporate the following:
(A) Any proposed stock issuance plan.
(B) An opinion of counsel or a ruling from the federal Internal Revenue Service and the department of state revenue as to the federal and state tax treatment of the proposed reorganization.
(C) A copy of the proposed articles of reorganization and bylaws of the resulting savings bank.
(D) A description of the method of reorganization under this chapter.
(E) A statement that, upon consummation of the reorganization, certain assets and liabilities, including all deposit accounts of the reorganizing savings bank, shall be transferred to the resulting savings bank, which shall immediately become a savings bank subsidiary of the mutual

holding company.
(F) A copy of any stock issuance plan that is proposed as part of the reorganization plan.
(G) A summary of the expenses to be incurred in connection with the reorganization.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-9
Transfer of assets, rights, obligations, and liabilities
Sec. 9. All assets, rights, obligations, and liabilities of a reorganizing savings bank that are not expressly retained by the mutual holding company shall be transferred to the resulting savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-10
Identical deposit accounts
Sec. 10. Each person who holds a deposit account in a reorganizing savings bank or any acquiree savings bank immediately before the reorganization shall receive, upon consummation of the reorganization, without payment, an identical deposit account in the resulting savings bank or the acquiree savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-2-11
Amendment or termination of reorganization plan
Sec. 11. A reorganization plan adopted by the boards of directors of the reorganizing savings bank and any acquiree savings bank may be:
(1) amended by those boards as a result of any regulator's comments:
(A) before any solicitation of proxies from the members to vote on the reorganization plan; and
(B) at any later time with the consent of the director; or
(2) terminated by either board:
(A) at any time before the meeting at which the members vote on the reorganization plan; or
(B) at any later time;
with the consent of the department.
As added by P.L.122-1994, SEC.101.



CHAPTER 3. ISSUANCE OF STOCK

IC 28-6.2-3-1
Written approval before issuance; criteria for approval
Sec. 1. (a) A savings bank subsidiary of a mutual holding company, including a resulting or an acquiree savings bank, may not, directly or indirectly, issue stock to persons other than its mutual holding company parent without the prior written approval of the department.
(b) The department shall approve a proposed stock issuance plan upon determining that all of the following criteria are met:
(1) The plan:
(A) would provide the savings bank, its mutual holding company, and any other savings bank subsidiaries of the mutual holding company with sufficient capital; and
(B) would not be detrimental to the savings bank, its mutual holding company, members of the mutual holding company, or the interest of depositors of the savings bank.
(2) The proposed price or price range, the classification, and any terms or conditions of the stock to be issued are reasonable.
(3) The plan is approved by the members of the mutual holding company or, if the plan is part of a reorganization plan, by members of the reorganizing savings bank, at a meeting of the members of the mutual holding company or the reorganizing savings bank.
(c) In determining whether the criteria set forth in subsection (b) are met, the department may consider the following factors:
(1) The size, capital position, and quality of management of the savings bank.
(2) The business objective of the savings bank.
(3) The dollar amount and number of shares to be issued under the plan.
(4) The market conditions that may affect the plan.
(5) The existence of a trading market in, or methods of later resale or repurchase of, the stock to be issued under the plan.
(6) Any benefits provided to the savings bank through employee or director incentives.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-2
Proposed price of stock
Sec. 2. Each application for approval of a proposed stock issuance plan must state and explain the proposed sales price or the price range if an exact price cannot be determined. The application must do the following:
(1) Support the reasonableness of the proposed price or price range by independent persons who are experienced in corporate valuations.
(2) Indicate the basis for determination of the income to be

derived from the proceeds of the stock sale, demonstrate the appropriateness of the earnings multiple used, and include all assumptions regarding future earnings growth, if the proposed price or price range is based upon a capitalization of the projected income of the savings bank after the issuance of the stock. If the proposed price or price range is based upon a comparison of the stock of the savings bank with the issued and outstanding stock of other stock savings banks or similar institutions, those institutions must be reasonably comparable to the savings bank in terms of size, asset composition, market area, competitive conditions, profit history, expected future earnings, and other stated relevant factors.
(3) State the amount of the discount and explain how that discount was determined, if the proposed price or price range includes any discount due to the minority status of the stock to be offered.
(4) State any additional information about the pricing that the department may request.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-3
Representations regarding price of stock
Sec. 3. No representations may be made in any manner in connection with the offer or sale of any stock issued under this chapter that:
(1) the price, price range, or any other pricing information related to a stock issuance has been approved by the department;
(2) the stock has been approved by the department; or
(3) the department has endorsed the accuracy or adequacy of any securities offering or sales documents disseminated in connection with the stock.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-4
Stock issuance plan requirements
Sec. 4. A stock issuance plan must do the following:
(1) Describe all significant terms of the proposed stock issuance and include:
(A) any proposed stock order form; and
(B) any agreement or other document defining or limiting the rights of stockholders.
(2) Provide that the aggregate outstanding voting common stock owned or controlled by persons other than the mutual holding company at the close of the issuance must be less than fifty percent (50%) of the total number of shares of outstanding voting common stock. This provision may be omitted if the issuance will be conducted by a savings bank that was in the stock form when acquired by its mutual holding company parent if the savings bank is not a resulting savings bank or an

acquiree savings bank. Any stock that has no present or contingent voting rights may be issued by a savings bank subsidiary of a mutual holding company to persons other than the savings bank's mutual holding company, consistent with applicable law.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-5
Purchase of stock through loaned funds
Sec. 5. A savings bank shall not offer or sell any stock to any person or corporation whose purchase would be financed by funds loaned to the person or corporation by the savings bank or any of its affiliates, unless that borrowing is approved by the department.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-6
Amendment or termination of stock issuance plan
Sec. 6. If proposed as part of a reorganization plan, a stock issuance plan may be amended or terminated in the same manner as the reorganization plan under IC 28-6.2-2-11.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-7
Noncompleted stock issuance plan; termination; extensions
Sec. 7. A stock issuance plan will be terminated if not completed within the time specified in the plan unless an extension is:
(1) requested in writing for good cause shown; and
(2) approved in writing by the department.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-3-8
Stock issuance plan; discretionary provisions
Sec. 8. A stock issuance plan may provide the following:
(1) The offering may be commenced concurrently with or after the mailing of any proxy statements to the members of the reorganizing savings bank and any acquiree savings bank if the stock issuance is part of a reorganization plan. The offering may be concluded before the required membership votes if the offer and sale of the stock is conditioned upon the approval of the reorganization plan and issuance plan by the members of the reorganizing savings bank and any acquiree savings bank.
(2) Any stock not sold in the offering may be sold in any other manner provided in the stock issuance plan that is approved by the department in writing.
(3) Instead of shares of stock, the savings bank may issue and sell units of securities consisting of stock and long-term warrants or other equity securities, in which event any reference to stock in this chapter applies to units of equity securities unless the context otherwise specifies or requires.
(4) Purchases of stock by persons or entities acting in concert,

or by associates, may not exceed a limit established under the terms of the stock issuance plan.
As added by P.L.122-1994, SEC.101.



CHAPTER 4. ARTICLES OF REORGANIZATION

IC 28-6.2-4-1
Required form and elements
Sec. 1. (a) The articles of reorganization of a mutual holding company must:
(1) be in a form approved by the director; and
(2) contain the elements set forth in IC 28-12-2-1.
(b) The director may establish and require a specific form for the articles of reorganization of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-4-2
Filing
Sec. 2. The articles of reorganization of a mutual holding company and any amendments to them must be filed with and approved by the department in the manner established in IC 28-12-5.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-4-3
Required provisions
Sec. 3. The articles of reorganization of a mutual holding company must provide the following:
(1) On the effective date of reorganization or acquisition:
(A) the owners of deposit accounts and borrowers in the resulting or acquiree savings bank become members of the mutual holding company; and
(B) the membership rights of the owners and borrowers in the mutual savings bank end and their membership rights in the mutual holding company begin.
(2) A person becomes a member of a mutual holding company by:
(A) owning a deposit account in a mutual savings bank that is a subsidiary of the mutual holding company; or
(B) borrowing from a mutual savings bank that is a subsidiary of the mutual holding company.
(3) A member of a mutual holding company has one (1) vote for each one hundred dollars ($100) or additional fraction of one hundred dollars ($100) of the combined withdrawal value of the member's deposit accounts in a subsidiary mutual savings bank of the mutual holding company. Each borrowing member is entitled to cast one (1) vote as a borrower.
(4) Members of a mutual holding company may vote in person or by proxy at any meeting. A proxy must be in writing and signed by the member or the member's authorized representative. Unless specified in the proxy, a proxy filed with the secretary shall continue in force until revoked by a written notice to the secretary or superseded by another proxy. Except as a proxy, a person may not cast more than fifty (50) votes at

any meeting of the members unless a greater number of votes is authorized by the articles of reorganization.
(5) A quorum of members at a regular or special meeting shall be comprised of any number of eligible members voting in person or by proxy.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-4-4
Effective date
Sec. 4. The effective date of the articles of reorganization and amendments to the articles of reorganization must be the date of recording in the office of the secretary of state, unless a delayed effective date is specified in the articles of reorganization.
As added by P.L.122-1994, SEC.101.



CHAPTER 5. POWERS OF A MUTUAL HOLDING COMPANY

IC 28-6.2-5-1
Investment and acquisition powers; other powers
Sec. 1. A mutual holding company may do the following:
(1) Invest in or acquire control of:
(A) a bank, savings bank, or savings association; or
(B) the holding company of a bank, savings bank, or savings association.
(2) Acquire a mutual savings bank or mutual savings association by merger with an interim or existing subsidiary savings bank of the mutual holding company from which the mutual holding company has members.
(3) Acquire control of another mutual holding company by:
(A) merging with or into it; or
(B) merging it with or into a subsidiary interim holding company;
with the consent of the department and subject to conditions the department may prescribe, upon an affirmative vote of at least two-thirds (2/3) of the board of each entity.
(4) Acquire control of a savings bank holding company or savings association holding company in the stock form with the written approval of the department. An acquired holding company may be held as a subsidiary or merged into the mutual holding company.
(5) Invest in or acquire control of any corporation that is engaged exclusively in activities approved by the department.
(6) Invest in securities in which a savings bank may invest in under IC 28-6.1.
(7) Engage in activities in which a savings bank may engage in under IC 28-6.1.
(8) Furnish or perform management services for a subsidiary.
(9) Hold, manage, or liquidate assets owned or acquired from a subsidiary.
(10) Hold or manage property that the mutual holding company or a subsidiary uses.
(11) Engage in any activity that the federal reserve board permits a bank holding company to engage in under 12 CFR 225, subpart C, unless limited or prohibited by the department.
(12) Convert itself and any savings bank subsidiary into a mutual savings bank under a plan that:
(A) is approved by the department;
(B) provides that the converting mutual holding company ceases to engage in activities in which the converted savings bank may not engage; and
(C) provides that stock in a subsidiary savings bank that is not held by the converting mutual holding company is redeemed.
As added by P.L.122-1994, SEC.101. Amended by P.L.79-1998,

SEC.79.

IC 28-6.2-5-2
Pledging stock
Sec. 2. (a) A mutual holding company, to collateralize an obligation of its own or of any of its subsidiaries or affiliates, may pledge any stock that comprises a minority interest in any subsidiary or any stock that the mutual holding company holds in the following:
(1) A subsidiary savings bank, if the proceeds or other benefit of the obligation collateralized are received by the savings bank whose stock is pledged.
(2) A subsidiary savings bank that was in the stock form when acquired.
(3) Any nondepository subsidiary.
(b) A pledge of stock that is not described in subsection (a) may not be made without the prior written approval of the director.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-3
Pledging stock; notification; certification of transfer of proceeds
Sec. 3. Within ten (10) days after any pledge of stock, a mutual holding company shall:
(1) notify the director in writing regarding the terms of the transaction, including the amount of principal and interest, the repayment terms, the maturity date, the nature and amount of collateral, and the terms governing seizure of the collateral; and
(2) include in the notice a certification that the proceeds of the loan have been transferred to the subsidiary savings bank whose stock has been pledged under section 2(a) of this chapter.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-4
Notice of nonpayment
Sec. 4. A mutual holding company that fails to make any payment on a loan secured by the pledge of stock by the date on which the payment is due shall, on the first day after the payment is due and not made, provide written notice of nonpayment to the director.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-5
Repurchase of stock; written approval
Sec. 5. A subsidiary savings bank of a mutual holding company that has any stockholders other than the savings bank's mutual holding company may not repurchase any share of stock within three (3) years of the stock's date of issuance without the prior written approval of the director unless the repurchase:
(1) is part of a general repurchase made on a pro rata basis under an offer approved in writing by the director and made to all stockholders of the savings bank, except that the savings bank's mutual holding company may be excluded from the

repurchase with the department's approval; and
(2) is accomplished in the open market by a stock benefit plan of the savings bank in an amount reasonable and appropriate to fund the plan.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-6
Acquisition of additional shares of stock
Sec. 6. A mutual holding company may, at any time, and without prior approval of the department, acquire additional shares of the stock of a subsidiary savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-7
Permissive transfer of stock, assets, or liabilities
Sec. 7. With the written approval of the department, a mutual holding company may do the following:
(1) Directly or indirectly transfer any interest in stock that it holds in any subsidiary savings bank.
(2) Cause or permit the transfer of all or a substantial portion of the assets or liabilities of any subsidiary savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-5-8
Waiver of right to receive dividend; authorization
Sec. 8. Unless authorized by the director, a mutual holding company may not waive its right to receive any dividend declared by a subsidiary.
As added by P.L.122-1994, SEC.101.



CHAPTER 6. REPORTING AND REGULATION OF MUTUAL HOLDING COMPANIES

IC 28-6.2-6-1
Annual reports
Sec. 1. Each mutual holding company shall furnish, in the manner and in the form prescribed by the director, an annual report for:
(1) the fiscal year in which it becomes a mutual holding company; and
(2) each fiscal year during which it remains a mutual holding company.
Additional information and reports shall be furnished as the director may require.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-6-2
Examination of mutual holding company; examination reports
Sec. 2. The department may examine any mutual holding company and each of its subsidiaries. The department may rely on examination reports made by the primary federal or state supervisor of a subsidiary financial institution of a mutual holding company.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-6-3
Applicability of provisions of IC 28-11 and IC 28-13
Sec. 3. The provisions of IC 28-11 and IC 28-13 apply to a mutual holding company as if the mutual holding company were a mutual savings bank.
As added by P.L.122-1994, SEC.101.



CHAPTER 7. MUTUAL HOLDING COMPANY CONVERSION AND LIQUIDATION

IC 28-6.2-7-1
Conversion to stock form
Sec. 1. A mutual holding company may convert from mutual to stock form in accordance with a plan of conversion approved by the department under procedures substantially the same as for the conversion of a mutual savings bank contained in IC 28-1-21.9.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-2
Liquidation of mutual holding company; filing federal bankruptcy court petition
Sec. 2. (a) The department may file a petition with the federal bankruptcy court requesting the liquidation of a mutual holding company under 12 U.S.C. 1467(a)(o)(9) and Title 11, United States Code, upon:
(1) the default of the resulting savings bank, any acquiree savings bank, or any subsidiary savings bank of the mutual holding company that was in the mutual form when acquired;
(2) the default of the mutual holding company; or
(3) foreclosure on any pledge by the mutual holding company of subsidiary savings bank stock.
(b) Except as provided in subsection (a), the net proceeds of any liquidation of a mutual holding company shall be transferred to the members of the mutual holding company under the articles of reorganization of the mutual holding company.
(c) If:
(1) the FDIC incurs a loss from a default of any savings bank subsidiary of a mutual holding company; and
(2) that mutual holding company is liquidated under subsection (a);
the FDIC shall succeed to the membership interests of the depositors of the savings bank, to the extent of the FDIC's loss.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-3
Applicability of IC 28-11-3
Sec. 3. IC 28-11-3 applies to a mutual holding company in the same manner it applies to a savings bank.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-4
Solicitations of proxies
Sec. 4. Solicitations of proxies by any person in connection with any membership vote required under this chapter must be accompanied by proxy materials in a form appropriate to, and containing the information relevant to, the action that members are being asked to approve. As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-5
Use of proxies
Sec. 5. Whenever a mutual savings bank or mutual holding company is required by this chapter to obtain membership approval for a transaction, the savings bank or mutual holding company may use any existing proxy conferring general authority to vote on any and all matters at any meeting of members if the member granting the proxy:
(1) has been furnished a proxy statement regarding the proposed transaction; and
(2) does not revoke the proxy before the vote at the meeting at which the transaction will be considered.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-6
Plan of conversion
Sec. 6. A mutual holding company organized under the laws of the United States may convert to a mutual holding company organized under this article in accordance with a plan of conversion approved by the department that is substantially the same as a plan of a mutual bank conversion authorized in IC 28-1-21.7.
As added by P.L.122-1994, SEC.101.

IC 28-6.2-7-7
Adoption of rules to implement chapter
Sec. 7. The department may adopt rules under IC 4-22-2 or adopt policies necessary to implement this chapter.
As added by P.L.122-1994, SEC.101.






ARTICLE 7. SPECIALIZED FINANCIAL INSTITUTIONS

CHAPTER 1. CREDIT UNIONS

IC 28-7-1-0.5
Definitions
Sec. 0.5. The following definitions apply throughout this chapter:
(1) "Automated teller machine" (ATM) means a piece of unmanned electronic or mechanical equipment that performs routine financial transactions for authorized individuals.
(2) "Branch office" means an office, agency, or other place of business at which deposits are received, share drafts are paid, or money is lent to members of a credit union. The term does not include:
(A) the principal office of a credit union;
(B) the principal office of a credit union affiliate;
(C) a branch office of a credit union affiliate;
(D) an automated teller machine; or
(E) a night depository.
(3) "Credit union" is a cooperative, nonprofit association, incorporated under this chapter, for the purposes of educating its members in the concepts of thrift and to encourage savings among its members. A credit union should provide a source of credit at a fair and reasonable rate of interest and provide an opportunity for its members to use and control their own money in order to improve their economic and social condition.
(4) "Department" refers to the department of financial institutions.
(5) "Surplus" means the credit balance of undivided earnings after losses. The term does not include statutory reserves.
(6) "Unimpaired shares" means paid in shares less any losses for which no reserve exists and for which there is no charge against undivided earnings.
(7) "Related credit union service organization" means, in reference to a credit union, a credit union service organization in which the credit union has invested under section 9(4)(J) of this chapter.
(8) "Premises" means any office, branch office, suboffice, service center, parking lot, real estate, or other facility where the credit union transacts or will transact business.
(9) "Furniture, fixtures, and equipment" means office furnishings, office machines, computer hardware, computer software, automated terminals, and heating and cooling equipment.
(10) "Fixed assets" means:
(A) premises; and             (B) furniture, fixtures, and equipment.
(11) "Audit period" means a twelve (12) month period designated by the board of directors of a credit union.
(12) "Community" means:
(A) a second class city;
(B) a third class city;
(C) a town;
(D) a county other than a county containing a consolidated city;
(E) a census tract;
(F) a township; or
(G) any other municipal corporation (as defined in IC 36-1-2-10).
(13) "Control of a related interest" refers to a situation in which an individual directly or indirectly, or through or in concert with one (1) or more other individuals, possesses any of the following:
(A) The ownership of, control of, or power to vote at least twenty-five percent (25%) of any class of voting securities of the related interest.
(B) The control in any manner of the election of a majority of the directors of the related interest.
(C) The power to exercise a controlling influence over the management or policies of the related interest. For purposes of this clause, an individual is presumed to have control, including the power to exercise a controlling influence over the management or policies of a related interest, if the individual:
(i) is an executive officer or a director of the related interest and directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest; or
(ii) directly or indirectly owns, controls, or has the power to vote more than ten percent (10%) of any class of voting securities of the related interest and no other person owns, controls, or has the power to vote a greater percentage of that class of voting securities.
(14) "Executive officer" includes any of the following officers of a credit union:
(A) The chairman of the board of directors.
(B) The president.
(C) A vice president.
(D) The cashier.
(E) The secretary.
(F) The treasurer.
(15) "Immediate family" means the spouse of an individual, the individual's minor children, and any of the individual's children, including adults, residing in the individual's home.
(16) "Officer" means any individual who participates or has the authority to participate in major policymaking functions of a

credit union, regardless of whether:
(A) the individual has an official title;
(B) the individual's title designates the individual as an assistant; or
(C) the individual is serving without salary or other compensation.
(17) "Related interest", with respect to an individual, means:
(A) a partnership, a corporation, or another business organization that is controlled by the individual; or
(B) a political campaign committee:
(i) controlled by the individual; or
(ii) the funds or services of which benefit the individual.
(18) "Unimpaired capital and unimpaired surplus" means the sum of:
(A) undivided profits;
(B) reserve for contingencies;
(C) regular reserve; and
(D) allowance for loan and lease losses.
As added by Acts 1977, P.L.294, SEC.1. Amended by P.L.263-1995, SEC.1; P.L.188-1997, SEC.9; P.L.192-1997, SEC.16; P.L.11-1998, SEC.15; P.L.53-2002, SEC.1; P.L.141-2005, SEC.11.



CHAPTER 2. REPEALED



CHAPTER 2.1. REPEALED



CHAPTER 2.5. CONSERVATORSHIP OF CREDIT UNIONS

IC 28-7-2.5-1
Application of chapter
Sec. 1. This chapter applies to a credit union (as defined in IC 28-7-1-0.5(3)).
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-2
Application of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 28-7-1 apply throughout this chapter.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-3
Appointment of conservator; bond or security; eligible conservators
Sec. 3. (a) The department may appoint a conservator for a credit union if the department determines that:
(1) one (1) or more grounds for the appointment of a receiver under IC 28-1-3.1-2(a) exist with respect to the credit union; or
(2) the appointment of a conservator is necessary to conserve the assets of the credit union for the benefit of the members, depositors, and other creditors of the credit union.
(b) A conservator appointed under this section shall give any bond or security that the department considers appropriate.
(c) The department may appoint any of the following as a conservator under this section:
(1) A private insurance company authorized to insure deposits or share accounts in Indiana.
(2) The National Credit Union Administration or its successor.
(3) Any competent and disinterested person.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-4
Reimbursement of department; administrative expenses
Sec. 4. (a) A conservator appointed by the department under this chapter shall reimburse the department for all amounts expended by the department in connection with the conservatorship. Amounts reimbursed to the department under this subsection shall be paid from the assets of the credit union as administrative expenses. Upon approval of the department, the conservator shall pay all other administrative expenses of the conservatorship from the assets of the credit union.
(b) Administrative expenses described in this section constitute a first charge against the assets of the credit union. The conservator shall pay the administrative expenses in full before any:
(1) final distribution of the credit union's assets; or
(2) payment of dividends to members, depositors, and other

creditors of the credit union.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-5
Possession of books, records, and assets; conservation of assets; powers and obligations of conservator; rights of parties
Sec. 5. (a) Under the direction of the department, a conservator appointed under this chapter shall:
(1) take possession of the books, records, and assets of the credit union; and
(2) take any action necessary to conserve the assets of the credit union pending:
(A) a liquidation under IC 28-1-3.1; or
(B) other disposition of the credit union's business as provided by law.
(b) A conservator appointed under this chapter:
(1) has all the rights, powers, and privileges of a receiver appointed under IC 28-1-3.1, except the power to liquidate a credit union; and
(2) is subject to those obligations and liabilities to which a receiver is subject, to the extent the obligations and liabilities are consistent with this chapter.
(c) Throughout the time a conservator is in possession of a credit union under this chapter, the rights of all parties with respect to the credit union are the same as if a receiver had been appointed under IC 28-1-3.1.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-6
Amounts available to members, depositors, and creditors; new shares, deposits, and assets; return of control to board
Sec. 6. (a) While a credit union is in conservatorship under this chapter, the department may require the conservator to set aside and make available for:
(1) withdrawal by members and depositors; or
(2) payment to other creditors;
on a pro rata basis, any amounts that, in the opinion of the department, may be safely and prudently used for the purposes described in subdivisions (1) through (2).
(b) The department may permit a conservator appointed under this chapter to receive new shares and deposits after the credit union is placed in conservatorship. Shares and deposits received by a conservator while a credit union is in conservatorship are not subject to any limitation with respect to payment or withdrawal. The conservator shall segregate any:
(1) shares or deposits; or
(2) new assets acquired on account of shares and deposits;
received after the credit union is placed in conservatorship from the shares, deposits, and assets held by the credit union at the time the credit union is placed in conservatorship.     (c) A conservator shall not use any shares, deposits, or assets received after the credit union is placed in conservatorship to:
(1) liquidate any indebtedness of the credit union existing at the time the credit union is placed in conservatorship; or
(2) pay any subsequent indebtedness incurred to liquidate any indebtedness of the credit union existing at the time the credit union is placed in conservatorship.
(d) Any shares or deposits received after a credit union is placed in conservatorship shall be:
(1) kept in cash;
(2) invested in direct obligations of the United States; or
(3) deposited in depository institutions designated by the department.
(e) If a credit union placed in conservatorship under this chapter is returned to the control of the credit union's board of directors, the protections provided under subsections (b), (c), and (d) (with respect to shares and deposits received while the credit union is in conservatorship) do not apply after fifteen (15) days after the date control of the credit union is returned to the board. Before returning control of the credit union to the credit union's board, the conservator shall publish a notice, in a form approved by the department, stating:
(1) the date on which the affairs of the credit union will be returned to the control of the credit union's board; and
(2) that the protections provided under subsections (b), (c), and (d) (with respect to shares and deposits received while the credit union is in conservatorship) do not apply after fifteen (15) days after the date identified under subdivision (1).
The conservator shall send, by United States mail, a copy of the notice to every person that purchased shares or deposited money in the credit union after the credit union is placed in conservatorship and before control of the credit union is returned to the credit union's board.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-7
Loans in aid of operation or reorganization; security
Sec. 7. With the prior approval of the department, a conservator appointed under this chapter may borrow money as necessary or expedient to aid in the operation or reorganization of the credit union. Any loan obtained by the conservator under this section may be secured by the pledge or mortgage of, or through a lien upon or security interest in, the assets of the credit union.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-8
Termination of conservatorship; appointment of receiver; liquidation
Sec. 8. (a) The department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) permit the credit union subject to the conservatorship to

resume the transaction of the credit union's business, subject to any terms, conditions, restrictions, and limitations that the department may prescribe;
if the department is satisfied that a termination of the conservatorship may be done safely and is in the public interest.
(b) Subject to subsection (c), the department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the credit union under IC 28-1-3.1;
if the department determines that the appointment of a receiver for the credit union is in the public interest.
(c) If the department determines that the liquidation of a credit union placed in conservatorship under this chapter is in the public interest, the department shall:
(1) terminate the conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the credit union under IC 28-1-3.1.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.

IC 28-7-2.5-9
Adoption of rules
Sec. 9. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.10-2006, SEC.37 and P.L.57-2006, SEC.37.



CHAPTER 3. REPEALED



CHAPTER 4. REPEALED



CHAPTER 5. PAWNBROKERS

IC 28-7-5-1
Citation
Sec. 1. This chapter shall be known as the Pawnbroking Law.
(Formerly: Acts 1935, c.195, s.1.) As amended by P.L.263-1985, SEC.182.



CHAPTER 6. REPEALED






ARTICLE 8. FINANCIAL SERVICES

CHAPTER 1. BANK SERVICE CORPORATIONS

IC 28-8-1-1
Definitions
Sec. 1. For the purposes of this chapter:
(a) "Department" shall mean the department of financial institutions for the state of Indiana.
(b) "Bank services" shall mean check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices, and similar items, or any other clerical, bookkeeping, accounting, statistical, or similar functions performed for a bank or trust company.
(c) "Bank service corporation" shall mean a corporation organized to perform bank services for two or more banks or trust companies, each of which owns a portion of the capital stock of such corporation.
(d) "Invest" shall include any advance of funds to a bank service corporation, whether by the purchase of stock, the making of a loan or loans, or otherwise; provided, however, payment for rent earned, goods sold and delivered, or services rendered prior to the making of such payment shall not be deemed an investment.
(Formerly: Acts 1963, c.359, s.1.) As amended by P.L.263-1985, SEC.201.

IC 28-8-1-1.5
Investment in corporation by bank or trust company authorized
Sec. 1.5. Notwithstanding any limitation or prohibition otherwise imposed by any provision of the laws of this state, any bank or trust company may invest in a bank service corporation upon the same terms and conditions as are provided by Section 709 of the Garn-St. Germain Depository Institutions Act of 1982 (Public Law 97-320; 96 Stat. 1469) for federally insured banks, and any such bank service corporation may perform the same functions, subject to the same limitations and restrictions, as are prescribed by the Garn-St. Germain Depository Institutions Act of 1982.
As added by P.L.267-1983, SEC.2.

IC 28-8-1-2
Authority of two or more banks and trust companies to invest
Sec. 2. Any two (2) or more banks or trust companies may invest in a bank service corporation an amount not to exceed ten percent (10%) of the sound capital of each of them as defined in IC 28-1-1.
(Formerly: Acts 1963, c.359, s.2.) As amended by P.L.263-1985, SEC.202.
IC 28-8-1-3
Continuation with single bank or trust company as sole stockholders
Sec. 3. In the event the stock of a bank service corporation is held by two (2) banks or trust companies, one (1) of the banks or trust companies ceases to use the services of the bank service corporation and ceases to hold stock in such corporation thereby leaving the other bank or trust company the sole stockholder in such corporation, the bank service corporation may continue to function as such and the remaining bank may continue to hold stock in such corporation.
(Formerly: Acts 1963, c.359, s.3.)

IC 28-8-1-4
Application of competitive nonmember bank or trust company for service; duties
Sec. 4. Whenever any bank or trust company requests bank service from a bank service corporation which supplies the same type of bank service to other banks or trust companies and the applying bank or trust company is competitive with any bank or trust company which holds stock in the bank service corporation, such corporation must agree to render such services, and either
(a) issue stock to the applying bank or trust company and furnish bank services to such applying bank or trust company on the same basis as to other banks or trust companies holding stock in the bank service corporation, or
(b) furnish bank services to the applying bank or trust company at rates no higher than necessary to reflect fairly the cost of such services including the reasonable cost of the capital provided to such corporation by its stockholders, at the option of the banking service corporation, unless comparable services at a competitive overall cost are available to the applying bank or trust company from another source, or unless the furnishing of the services sought by the applying bank or trust company would be beyond the practical capacity of the bank service corporation.
In any action or proceeding to enforce the duty imposed by this section, or for damages for the breach thereof, the burden shall be upon the bank service corporation to prove the availability of bank services from another source.
(Formerly: Acts 1963, c.359, s.4.)

IC 28-8-1-5
Regulation and examination
Sec. 5. No bank or trust company subject to examination by the department may cause to be performed, by contract or otherwise, any bank services for itself, either on or off its premises, until such time as assurances are furnished to the department by the bank or trust company and the bank service corporation performing such bank services that the performance thereof will be subject to regulation and examination by the department to the same extent as if such bank services were being performed by the bank or trust company on its

own premises.
(Formerly: Acts 1963, c.359, s.5.)



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. MONEY TRANSMITTERS

IC 28-8-4-1
Application of chapter
Sec. 1. (a) This chapter does not apply to the following:
(1) The United States or an instrumentality of the United States.
(2) The state, a political subdivision of the state, or an instrumentality of the state or of a political subdivision of the state.
(3) A bank, a bank holding company, an industrial loan and investment company, a credit union, a savings association, a savings bank, a mutual bank, or a mutual savings bank organized under the laws of any state or the United States.
(4) A stored value card issued by a state or federally chartered financial institution.
(b) Unless otherwise provided in this chapter, this chapter does not apply to an authorized delegate of a person:
(1) licensed under this chapter or excluded under subsection (a); and
(2) acting within the scope of authority conferred by a written contract conforming to the requirements of section 49 of this chapter.
As added by P.L.42-1993, SEC.85. Amended by P.L.172-1997, SEC.23; P.L.79-1998, SEC.81; P.L.258-2003, SEC.16; P.L.10-2006, SEC.51 and P.L.57-2006, SEC.51.

IC 28-8-4-2
Applicant
Sec. 2. As used in this chapter, "applicant" means a person filing an application for a license under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-3
Authorized delegation
Sec. 3. As used in this chapter, "authorized delegate" means an entity designated by a licensee to:
(1) sell or issue payment instruments; or
(2) engage in the business of transmitting money on behalf of the licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-3.5
Closed system stored value card
Sec. 3.5. As used in this chapter, "closed system stored value card" refers to a stored value card the use of which is limited to one (1) or more specified merchants or locations.
As added by P.L.10-2006, SEC.52 and P.L.57-2006, SEC.52.

IC 28-8-4-4 Control
Sec. 4. As used in this chapter, "control" means:
(1) ownership; or
(2) the power to vote at least twenty-five percent (25%);
of the outstanding voting securities of a licensee or controlling person.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-5
Controlling person
Sec. 5. As used in this chapter, "controlling person" means a person in control of a licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-6
Department
Sec. 6. As used in this chapter, "department" means the members of the department of financial institutions.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-7
Director
Sec. 7. As used in this chapter, "director" has the meaning set forth in IC 28-11-2-1.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-8
Executive officer
Sec. 8. As used in this chapter, "executive officer" means a person who is or performs the duties of the licensee's:
(1) president;
(2) chief executive officer;
(3) treasurer; or
(4) chief financial officer.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-9
Key shareholder
Sec. 9. As used in this chapter, "key shareholder" means:
(1) a person who owns; or
(2) a group of persons acting as a unit that own;
at least twenty-five percent (25%) of a class of an applicant's stock.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-10
Licensed activities
Sec. 10. As used in this chapter, "licensed activities" means the activities:
(1) that a licensee engages in within Indiana; and
(2) for which a licensee has obtained a license under this

chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-11
Licensee
Sec. 11. As used in this chapter, "licensee" means a person licensed under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-12
Material litigation
Sec. 12. As used in this chapter, "material litigation" means litigation that under generally accepted accounting principles is considered significant to the financial health of a business and would be required to be referenced in a corporation's or business's annual audited financial statements, report to shareholders, or a similar document.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-13
Money transmission
Sec. 13. As used in this chapter, "money transmission" means:
(1) the sale or issuance of payment instruments; or
(2) engaging in the business of:
(A) receiving money for transmission from; or
(B) transmitting money to;
any location and by any means, including a payment instrument, wire, facsimile, or electronic transfer.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-14
Outstanding payment instrument
Sec. 14. As used in this chapter, "outstanding payment instrument" means a payment instrument issued by the licensee that:
(1) has been sold in the United States;
(2) has been sold:
(A) by the licensee; or
(B) by an authorized delegate of the licensee and has been reported to the licensee as having been sold; and
(3) has not been paid by or on behalf of the licensee.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-15
Payment instrument
Sec. 15. (a) As used in this chapter, "payment instrument" means:
(1) a check;
(2) a draft;
(3) a money order;
(4) a traveler's check;
(5) a stored value card, other than a closed system stored value

card; or
(6) an instrument or written order for the transmission or payment of money;
sold or issued to one (1) or more persons, whether such instrument is negotiable.
(b) As used in this chapter, "payment instrument" does not include:
(1) a credit card voucher;
(2) a letter of credit;
(3) an instrument that is redeemable by the issuer in goods or services; or
(4) a closed system stored value card.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.53 and P.L.57-2006, SEC.53.

IC 28-8-4-16
Permissible investments
Sec. 16. As used in this chapter, "permissible investments" means:
(1) cash;
(2) certificates of deposit or other debt obligations of a financial institution, either domestic or foreign;
(3) bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, that are eligible for purchase by member banks of the Federal Reserve system;
(4) an investment bearing a rating of one (1) of the three (3) highest grades as defined by a nationally recognized organization that rates such securities;
(5) investment securities that are obligations of the United States, its agencies or instrumentalities, or obligations that are guaranteed fully as to principal and interest by the United States, or any obligations of any state, municipality, or any political subdivision thereof;
(6) shares in a money market mutual fund, interest-bearing bills or notes or bonds, debentures or stock traded on any national securities exchange or on a national over-the-counter market, or mutual funds primarily composed of such securities;
(7) a demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange;
(8) receivables that are due to a licensee from the licensee's authorized delegates under a contract described in section 49 of this chapter, which are not past due or doubtful of collection; or
(9) an investment that is approved by the director.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-17
Person
Sec. 17. As used in this chapter, "person" means an individual, a partnership, an association, a joint stock association, a trust, or a

corporation.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-18
Security device
Sec. 18. As used in this chapter, "security device" includes a surety bond, an irrevocable letter of credit, or other similar security device.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-19
The state
Sec. 19. As used in this chapter, "the state" means Indiana.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-19.5
Stored value card
Sec. 19.5. As used in this chapter, "stored value card" means a card or device that:
(1) may be used by a holder to:
(A) perform financial transactions; or
(B) obtain, purchase, or receive money, goods, or services;
in an amount or having a value that does not exceed the dollar value of the card; and
(2) has a magnetic stripe or computer chip that enables dollar values to be electronically added to or deducted from the dollar value of the card.
As added by P.L.10-2006, SEC.54 and P.L.57-2006, SEC.54.

IC 28-8-4-20
License requirement; application; evidence of compliance
Sec. 20. (a) A person may not engage in the business of money transmission without a license required by this chapter.
(b) An application for a license must be submitted on a form prescribed by the department and must include the information required by the department.
(c) The director may request that the applicant provide evidence of compliance with this section at:
(1) the time of application;
(2) the time of renewal of a license; or
(3) any other time considered necessary by the director.
(d) For purposes of subsection (c), evidence of compliance may include:
(1) criminal background checks, including a national criminal history check by the Federal Bureau of Investigation;
(2) credit histories; and
(3) other background checks considered necessary by the director.
As added by P.L.42-1993, SEC.85. Amended by P.L.63-2001, SEC.20 and P.L.134-2001, SEC.22; P.L.10-2006, SEC.55 and P.L.57-2006,

SEC.55.

IC 28-8-4-21
Form of license applications; security devices; fees
Sec. 21. (a) An application for a license under this chapter must be:
(1) in writing;
(2) under oath; and
(3) in a form prescribed by the director.
(b) An application for a license must be accompanied by the following:
(1) A security device as required by section 27 of this chapter or a deposit as required by section 29 of this chapter. If requested, the director may permit corporations that are directly or indirectly commonly controlled to engage in activities under this chapter pursuant to a single security device filed under section 27 of this chapter or a single deposit filed under section 29 of this chapter.
(2) A nonrefundable license fee as provided in section 32 of this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-22
Corporate license applications
Sec. 22. An application filed by a corporate applicant must comply with the provisions of sections 24 and 25 of this chapter.
As added by P.L.42-1993, SEC.85. Amended by P.L.122-1994, SEC.102.

IC 28-8-4-23
Noncorporate license applications
Sec. 23. An application filed by an applicant that is not a corporation must comply with sections 24 and 26 of this chapter.
As added by P.L.42-1993, SEC.85. Amended by P.L.122-1994, SEC.103.

IC 28-8-4-24
Contents of license applications
Sec. 24. An application must contain the following:
(1) The name of the applicant.
(2) The applicant's principal address.
(3) A fictitious or trade name, if any, used by the applicant in the conduct of its business.
(4) The location of the applicant's business records.
(5) The history of the applicant's material litigation and criminal convictions for the five (5) years before the date of the application.
(6) A description of:
(A) the activities conducted by the applicant;
(B) the applicant's history of operations; and             (C) the business activities in which the applicant seeks to be engaged in Indiana.
(7) A list identifying the applicant's proposed authorized delegates in Indiana.
(8) A sample authorized delegate contract, if applicable.
(9) A sample form of payment instrument, if applicable.
(10) The location or locations at which the applicant and its authorized delegates propose to conduct the licensed activities in Indiana. If any business, other than the business of money transmission under this chapter, will be conducted by the applicant or another person at any location identified under this subdivision, the applicant shall indicate for each location at which another business will be conducted:
(A) the nature of the other business;
(B) the name under which the other business operates;
(C) the address of the principal office of the other business;
(D) the name and address of the business's resident agent in Indiana; and
(E) any other information that the director may require.
(11) The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which such payment instruments will be payable.
(12) Documents revealing that the applicant has a net worth of at least one hundred thousand dollars ($100,000), calculated in accordance with generally accepted accounting principles.
(13) In addition to the requirements of subdivision (12), an applicant that sells payment instruments at more than one (1) location or through authorized delegates must have an additional net worth of the lesser of:
(A) fifty thousand dollars ($50,000) for each location in Indiana;
(B) fifty thousand dollars ($50,000) for each authorized delegate located in Indiana; or
(C) five hundred thousand dollars ($500,000).
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.56 and P.L.57-2006, SEC.56.

IC 28-8-4-25
Contents of corporate license applications
Sec. 25. In addition to the items listed in section 24 of this chapter, if an applicant is a corporation, the applicant must provide the following items and information relating to the applicant's corporate structure:
(1) State of incorporation.
(2) Date of incorporation.
(3) A certificate from the state in which the applicant was incorporated stating that the corporation is in good standing.
(4) A description of the corporate structure of the applicant, including the following:
(A) The identity of the parent of the applicant.             (B) The identity of each subsidiary of the applicant.
(C) The names of the stock exchanges in which the applicant, the parent, and the subsidiaries are publicly traded.
(5) The:
(A) name;
(B) business address;
(C) residence address; and
(D) employment history for the five (5) years preceding the date of the application;
for each executive officer, key shareholder, and officer or manager who will be in charge of the applicant's licensed activities.
(6) The:
(A) history of material litigation for the five (5) years preceding the date of the application; and
(B) the history of criminal convictions for the five (5) years preceding the date of the application;
for each executive officer, key shareholder, and director of the applicant.
(7) Except as provided in subdivision (8), copies of the applicant's audited financial statements for the current year and, if available, for the preceding two (2) years, including a:
(A) balance sheet;
(B) statement of income or loss;
(C) statement of changes in shareholder equity; and
(D) statement of changes in financial position.
(8) If the applicant is a wholly owned subsidiary of:
(A) a corporation publicly traded in the United States, financial statements for the current year or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the preceding three (3) years may be submitted with the applicant's unaudited financial statements; or
(B) a corporation publicly traded outside the United States, similar documentation filed with the parent corporation's non-United States regulator may be submitted with the applicant's unaudited financial statements.
(9) Copies of filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, not more than one (1) year before the date of filing of the application.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-26
Contents of noncorporate license applications
Sec. 26. In addition to the items listed in section 24 of this chapter, if the applicant is not a corporation, the applicant must provide the following:         (1) The:
(A) name;
(B) residence address;
(C) business address;
(D) personal financial statement for the five (5) years preceding the date of the application; and
(E) employment history for the five (5) years preceding the date of the application;
for each principal and each person who will be in charge of the applicant's licensed activities.
(2) Evidence that the applicant is registered or qualified to do business in Indiana.
(3) The date on which the applicant registered or qualified to do business in Indiana.
(4) The:
(A) history of material litigation for the five (5) years preceding the date of the application; and
(B) the history of criminal convictions for the five (5) years preceding the date of the application;
for each individual having an ownership interest in the applicant, and each individual who exercises supervisory responsibility with respect to the applicant's activities.
(5) Copies of the applicant's audited financial statements for the current year and, if available, for the preceding two (2) years, including a:
(A) balance sheet;
(B) statement of income or loss; and
(C) statement of changes in financial position.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-27
Form and amount of security devices
Sec. 27. (a) Except as provided in section 29 of this chapter, an application must be accompanied by a security device that secures the faithful performance of the obligations of the licensee to receive, handle, transmit, and pay money in connection with the:
(1) sale and issuance of payment instruments; or
(2) transmission of money.
(b) The security device required under subsection (a) must:
(1) be in an amount as provided under subsection (c);
(2) run to the state; and
(3) be in a form acceptable to the director.
(c) The security device must be in an amount calculated as follows:
STEP ONE: Subtract one (1) from the number of locations where the applicant proposes to engage in business under the license.
STEP TWO: Multiply the difference determined under STEP ONE by ten thousand dollars ($10,000).
STEP THREE: Add two hundred thousand dollars ($200,000)

to the product determined under STEP TWO.
STEP FOUR: Pay the amount that is the lesser of:
(1) the sum determined in STEP THREE; or
(2) three hundred thousand dollars ($300,000).
(d) If the security device filed is a bond, the aggregate liability of the surety shall not exceed the principal sum of the bond.
As added by P.L.42-1993, SEC.85. Amended by P.L.73-2004, SEC.38.

IC 28-8-4-28
Cancellation of security devices
Sec. 28. (a) The security device provided for in section 27 of this chapter shall remain in effect until cancellation.
(b) A security device may be canceled not more than thirty (30) days after written notice is sent by first class mail to the director.
(c) Cancellation of a security device does not affect any liability incurred or accrued during the period when the security device was in effect.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-29
Deposits instead of security devices
Sec. 29. (a) In lieu of a security device, the licensee may deposit with the director, or with banks in the state as the licensee may designate and the director may approve, one (1) or more of the following:
(1) Cash.
(2) Interest-bearing stocks and bonds.
(3) Notes.
(4) Debentures.
(5) Other obligations:
(A) of the United States or any agency or instrumentality of the United States;
(B) guaranteed by the United States;
(C) of the state, a city, a county, a town, a village, a school district, or an instrumentality of the state; or
(D) guaranteed by the state.
(b) Each item deposited under subsection (a) must be calculated based on the lesser of:
(1) the principal amount; or
(2) the market amount.
(c) The aggregate amount deposited under subsection (a) must be not less than the amount required under section 27 of this chapter.
(d) The deposits made under subsection (a) shall be held to secure the faithful performance of the obligations of the licensee to receive, handle, transmit, and pay money in connection with the:
(1) sale and issuance of payment instruments; and
(2) transmission of money.
(e) An applicant that makes a deposit under subsection (a) is entitled to receive all interest and dividends from the deposit.     (f) An applicant that makes a deposit under subsection (a) has the right, with the approval of the director, to substitute other securities for those deposited, and shall be required to do so on written order of the director made for good cause shown.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-30
Duration of security devices and deposits; reduction; elimination
Sec. 30. (a) Except as provided in subsection (b), a security device filed under section 27 of this chapter and a deposit made under section 29 of this chapter must remain in place:
(1) during the time a licensee engages in money transmission operations in Indiana; and
(2) for five (5) years after the date a licensee ceases money transmission operations in Indiana.
(b) Prior to the expiration of the five (5) years in subsection (a)(2), the director may permit a licensee to:
(1) reduce a security device or a deposit to the amount of the licensee's outstanding payment instruments that remain in Indiana; or
(2) eliminate a security device or deposit, if the licensee has no outstanding payment instruments in Indiana.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-31
Substitution of security devices
Sec. 31. On or after the date when the licensee ceases money transmission operations in Indiana, the director may permit a licensee to substitute a letter of credit or other form of security device acceptable to the director for the security device or deposit.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-32
Application fees
Sec. 32. (a) An application must be accompanied by a nonrefundable application fee as fixed by the department under IC 28-11-3-5.
(b) If a license is granted, the application fee constitutes the license fee for the applicant's activities through December 31 of the year in which the license is granted.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-33
Conduct of business; insurance; permissible investments; good standing
Sec. 33. (a) A license granted under this chapter permits a licensee to conduct business:
(1) at one (1) or more locations directly or indirectly owned by the licensee; or
(2) through one (1) or more authorized delegates.     (b) Each licensee shall maintain a policy of insurance issued by an insurer authorized to do business in Indiana that insures the applicant against loss by a criminal act or act of dishonesty. The principal sum of the policy shall be equivalent to the amount of the required security device required under section 27 of this chapter or deposit required under section 29 of this chapter.
(c) Except as provided in subsection (d), a licensee must at all times possess permissible investments with an aggregate market value calculated in accordance with generally accepted accounting principles of not less than the aggregate face amount of all outstanding payment instruments issued or sold by the licensee or an authorized delegate of the licensee in the United States.
(d) The director may waive the permissible investments requirement in subsection (c) if the dollar volume of a licensee's outstanding payment instruments does not exceed:
(1) the security device posted by the licensee under section 27 of this chapter; or
(2) the deposit made by the licensee under section 29 of this chapter.
(e) A licensee that is a corporation must at all times be in good standing with the secretary of state of the state in which the licensee was incorporated.
As added by P.L.42-1993, SEC.85. Amended by P.L.73-2004, SEC.39.

IC 28-8-4-34
Commonly controlled corporations
Sec. 34. The director may permit corporations that are directly or indirectly commonly controlled to engage in activities under this chapter, pursuant to a security device required under section 27 of this chapter or a deposit required under section 29 of this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-35
Investigations by director; issuance of licenses; controlling persons; denial of applications
Sec. 35. (a) The director shall begin an investigation after an application is complete.
(b) The director shall investigate the:
(1) financial condition and responsibility;
(2) financial and business experience; and
(3) character and general fitness;
of an applicant.
(c) The director may conduct an onsite investigation of the applicant, the reasonable cost of which shall be borne by the applicant.
(d) The director shall issue a license to an applicant authorizing the applicant to engage in the licensed activities in Indiana for a term expiring December 31 of the year in which the license is issued if the director finds that:         (1) the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community; and
(2) the applicant has fulfilled the requirements imposed by this chapter.
(e) On application, the director shall determine whether a particular person qualifies as a controlling person. The director may waive any or all requirements of this chapter pertaining to a controlling person for good cause shown.
(f) If the director finds that:
(1) an applicant does not satisfy the requirements in subsection (d); or
(2) an application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license;
the director may deny the application. The director must set forth the reasons for the denial in writing and send a copy of the reasons to the applicant.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.57 and P.L.57-2006, SEC.57.

IC 28-8-4-36
Contesting denial of license applications
Sec. 36. (a) An applicant that is denied a license under section 35(f) of this chapter may, not more than thirty (30) days after receipt of written notice of the denial, contest the denial by serving a response on the director.
(b) The serving of a response on the director automatically stays the denial of the license until a final ruling in the hearing is announced.
(c) The director shall set a date for a hearing not less than sixty (60) days after service of the response. A later date may be set with the denied applicant's consent.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-37
License renewal fees
Sec. 37. The department shall fix an annual fee for renewal of a license under IC 28-11-3-5. The annual fee shall be paid on or before January 1 of each year.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-38
Renewal of licenses; annual report; renewal fee; license suspension
Sec. 38. (a) A licensee may renew a license by complying with the following:
(1) Filing with the director the annual report in the form that is prescribed by the director and sent by the director to each licensee not less than three (3) months immediately preceding the date established by the director for license renewal. The report must:             (A) include:
(i) a copy of the licensee's most recent audited consolidated annual financial statement, including a balance sheet, a statement of income or loss, a statement of changes in shareholder's equity, and a statement of changes in financial position; or
(ii) if the licensee is a wholly owned subsidiary, the consolidated audited annual financial statement of the parent corporation filed with the licensee's unaudited annual financial statement;
(B) the number of payment instruments sold by the licensee in Indiana, the dollar amount of those instruments, and the dollar amount of outstanding payment instruments sold by the licensee calculated from the most recent quarter for which data is available before the date of the filing of the renewal application, but in no event more than one hundred twenty (120) days before the renewal date;
(C) material changes to the information submitted by the licensee on its original application that have not been reported previously to the director on any other report required to be filed under this chapter;
(D) a list of the licensee's permissible investments; and
(E) a list of the locations within Indiana at which business regulated by this chapter will be conducted by either the licensee or its authorized delegate, including information concerning any business, other than the business of money transmission under this chapter, that will be conducted at each identified location, as required under section 24(10) of this chapter.
(2) Paying the annual renewal fee described under section 37 of this chapter.
(b) A licensee that:
(1) does not file a renewal report or pay the renewal fee by the renewal filing deadline set by the director; and
(2) has not been granted an extension of time to do so by the director;
shall be notified by the director, in writing, that a hearing will be scheduled at which the licensee will be required to show cause why its license should not be suspended pending compliance with these requirements. If after the hearing the license is not suspended, the director may require a daily late fee beginning with the date the renewal report or annual renewal fee is required by this chapter in an amount fixed by the department under IC 28-11-3-5.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.58 and P.L.57-2006, SEC.58.

IC 28-8-4-39
Written reports following bankruptcies or reorganizations, license revocations or suspensions, and felony indictments and convictions
Sec. 39. A licensee shall file a written report with the director not

later than fifteen (15) days after the occurrence of one (1) or more of the following events:
(1) The filing for bankruptcy or reorganization by the licensee.
(2) The institution of revocation or suspension proceedings against the licensee by a state or governmental authority with regard to the licensee's money transmission activities.
(3) A felony indictment of the licensee or of a key officer or director of the licensee related to money transmission activities.
(4) A felony conviction of the licensee or a key officer or director of the licensee related to money transmission activities.
The written report must give details concerning the event.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-40
Reporting changes of control and acquisitions
Sec. 40. (a) A change of control or an acquisition of a licensee that is:
(1) a publicly traded corporation; or
(2) a direct or an indirect subsidiary of a publicly traded corporation;
must be reported to the director in writing not later than fifteen (15) days after the change in control or the acquisition.
(b) A change in control or an acquisition of a licensee that is not:
(1) a publicly traded corporation; or
(2) a direct or an indirect subsidiary of a publicly traded corporation;
must be reported to the director in writing not later than thirty (30) days before the change of control or the acquisition.
(c) Changes in control of a licensee require written notice to the director. Approval considerations will be made under the terms of section 35 of this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-40.5
Other business at money transmission locations; notice to department
Sec. 40.5. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any of the following apply:
(1) Any business, other than the business of money transmission under this chapter, will be conducted by the licensee or another person at any location in Indiana in which the licensee conducts the business of money transmission under this chapter.
(2) Any information concerning other business conducted at the locations identified in the licensee's application under section 24(10) of this chapter changes.
(b) For each location described in subsection (a)(1) or (a)(2), the licensee shall provide to the department the information required under section 24(10) of this chapter with respect to that location:
(1) not later than fifteen (15) days after the other business

begins operating at the location; or
(2) if the licensee's next application for a renewal license under section 38 of this chapter is due before the date described in subdivision (1), in the licensee's next application for a renewal license under section 38 of this chapter.
As added by P.L.10-2006, SEC.59 and P.L.57-2006, SEC.59.

IC 28-8-4-41
Onsite examinations
Sec. 41. (a) The director may conduct an annual onsite examination of a licensee or an authorized delegate of a licensee.
(b) If the director determines that a reasonable belief exists that a person is operating without a valid license or in violation of this chapter, the director has the authority to investigate and examine the records of that person. The person examined must pay the reasonably incurred costs of the examination.
(c) Except as provided in section 42(a)(2) of this chapter, the director must give the licensee forty-five (45) days written notice before conducting an onsite examination.
(d) If the director determines, based on the licensee's financial statements and past history of operations in Indiana, that an onsite examination is unnecessary, the director may waive the onsite examination.
(e) If the director concludes that an onsite examination of a licensee is necessary, the licensee shall pay all reasonably incurred costs of such examination in accordance with the fee schedule adopted under IC 28-11-3-5.
(f) An onsite examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. In lieu of an onsite examination, a director may accept the examination report of an agency of another state, or a report prepared by an independent accounting firm. A report accepted under this subsection shall be considered, for all purposes, to be an official report of the director.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.60 and P.L.57-2006, SEC.60.

IC 28-8-4-42
Requests for additional financial data; onsite examinations without notice
Sec. 42. (a) If the director has a reasonable basis to believe that a licensee or an authorized delegate of a licensee is in violation of this chapter, the director may:
(1) request financial data from the licensee in addition to that required under section 38(a)(1) of this chapter; or
(2) conduct an in-state, onsite examination of an authorized delegate's operation or a licensee's location without prior notice to the authorized delegate or licensee.
(b) All reasonable costs of an examination incurred under subsection (a)(2) shall be paid by the:         (1) authorized delegate whose operation is examined; or
(2) the licensee whose location is examined.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-43
Making, keeping, and preserving records
Sec. 43. A licensee shall make, keep, and preserve the following for three (3) years:
(1) A record or records of payment instruments sold.
(2) A general ledger containing all asset, liability, capital income, and expense accounts for which a general ledger shall be posted at least monthly.
(3) Settlement sheets, if received from authorized delegates.
(4) Bank statements and bank reconciliation records.
(5) Records of outstanding payment instruments.
(6) Records of each payment instrument paid within the three (3) years.
(7) A list of the names and addresses of all of the licensee's authorized delegates, as well as a copy of each authorized delegate's contract.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-44
Maintenance and availability of records
Sec. 44. (a) The records maintained under section 43 of this chapter shall be:
(1) maintained in conformity with generally accepted accounting principles and practices in a manner that will enable the director to determine whether the licensee is complying with the provisions of this chapter; and
(2) made reasonably available to the director.
(b) The director shall determine the sufficiency of the records and whether the licensee has made the required information reasonably available.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-45
Maintenance of records at foreign locations
Sec. 45. Records maintained under section 43 of this chapter may be maintained at a location that is outside Indiana if the records are made accessible to the director after the director has given fifteen (15) days written notice.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-46
Compliance with money laundering laws; investigation and enforcement by department
Sec. 46. (a) The licensee or an authorized delegate shall comply with all state and federal money laundering statutes and regulations, including the following:         (1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a licensee or an authorized delegate.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.42-1993, SEC.85. Amended by P.L.10-2006, SEC.61 and P.L.57-2006, SEC.61.

IC 28-8-4-47
Confidentiality of information
Sec. 47. (a) Notwithstanding any other provision of law, all information or reports obtained by the director from an applicant, a licensee, or an authorized delegate, whether obtained through reports, applications, examination, audits, investigation, or otherwise, including but not limited to:
(1) all information contained in or related to:
(A) examination;
(B) investigation;
(C) operation; or
(D) condition reports prepared by, on behalf of, or for the use of the director; or
(2) financial statements, balance sheets, or authorized delegate information;
are confidential and may not be disclosed or distributed outside the department by the director or any officer or employee of the department, except as provided in subsection (b).
(b) The director may provide for the release of information to representatives of state or federal:
(1) financial institution supervisory agencies;
(2) law enforcement agencies; or
(3) prosecutorial agencies or offices;
that shall maintain the confidentiality of the information as described in IC 28-1-2-30.
(c) Nothing in this section shall prohibit the director from releasing to the public a list of persons licensed under this chapter or from releasing aggregated financial data on such licensees.
As added by P.L.42-1993, SEC.85. Amended by P.L.258-2003,

SEC.17.

IC 28-8-4-48
Suspension and revocation of licenses
Sec. 48. (a) After notice and hearing, the director may suspend or revoke a licensee's license if the director finds one (1) of the following conditions:
(1) A fact or condition exists that, if it had existed at the time the licensee applied for a license, would have been grounds for denying the application.
(2) The licensee's net worth becomes inadequate to meet the terms of sections 24 and 33 of this chapter and the licensee, after ten (10) days written notice from the director, fails to take steps that the director considers necessary to remedy the deficiency.
(3) The licensee violates a material provision of this chapter or order validly promulgated by the director under authority of this chapter.
(4) The licensee is conducting its business in an unsafe or unsound manner as determined by the director.
(5) The licensee is insolvent.
(6) The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.
(7) The licensee has applied for an adjudication of bankruptcy, reorganization, arrangement, or other relief under the federal bankruptcy code.
(8) The licensee refuses to permit the director to make any examination authorized by this chapter.
(9) The licensee fails to make a report required by this chapter.
(b) If the director of the department:
(1) has just cause to believe an emergency exists from which it is necessary to protect the interests of the public; or
(2) determines that the license was obtained for the benefit of, or on behalf of, a person who does not qualify for a license;
the director may proceed with the revocation of the license under IC 4-21.5-3-6.
As added by P.L.42-1993, SEC.85. Amended by P.L.80-1998, SEC.20.

IC 28-8-4-48.1
Failure to file renewal form or pay renewal fee
Sec. 48.1. (a) A license issued by the department under this chapter shall be revoked by the department if the person fails to:
(1) file any renewal form required by the department; or
(2) pay any license renewal fee described under section 37 of this chapter;
for a period of at least two (2) years.
(b) A person whose license is revoked under this section may:         (1) pay all delinquent fees and apply for a new license; or
(2) appeal the revocation to the department for an administrative review under IC 4-21.5-3. Pending the decision resulting from the hearing under IC 4-21.5-3 concerning the license revocation, the license remains in force.
As added by P.L.176-1996, SEC.24.

IC 28-8-4-49
Authorized delegates
Sec. 49. Licensees desiring to conduct licensed activities through authorized delegates shall authorize each delegate to operate pursuant to an express written contract, which shall provide for the following:
(1) That the licensee appoints the person as its delegate with authority to sell payment instruments and accept funds to be transmitted by or on behalf of the licensee.
(2) That neither a licensee nor an authorized delegate may authorize a subdelegate without the written consent of the director.
(3) That licensees are subject to supervision and regulation by the director.
(4) An acknowledgment that the authorized delegate consents to the director's inspection, with or without prior notice to the licensee or authorized delegate, of the books, records, and accounts of an authorized delegate of the licensee when the director has a reasonable basis to believe that the licensee or authorized delegate is in violation of this chapter.
(5) That authorized delegates are under a duty to act only as authorized under the contract with the licensee and that an authorized delegate who exceeds the delegate's authority is subject to cancellation of the delegate's contract and disciplinary action by the director.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-50
Compliance by authorized delegates
Sec. 50. (a) An authorized delegate may not make any fraudulent or false statement or misrepresentation to a licensee or to the director.
(b) An authorized delegate must comply with the following:
(1) All money transmission or sale or issuance of payment instrument activities conducted by an authorized delegate shall be strictly in accordance with the licensee's written procedures provided to the authorized delegate.
(2) An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented shall result in liability of the authorized delegate to the licensee for three (3) times the

licensee's actual damages.
(3) All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument issued by a licensee or received by an authorized delegate for transmission shall, from the time the funds are received by the authorized delegate until the funds or an equivalent amount are remitted by the authorized delegate to the licensee, constitute trust funds owned by and belonging to the licensee. If an authorized delegate commingles any of the funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.
(4) An authorized delegate shall report to the licensee the theft or loss of payment instruments not more than twenty-four (24) hours after the time the authorized delegate knew or should have known of the theft or loss.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-51
Suspension and barring of authorized delegates
Sec. 51. (a) If, after notice and a hearing, the director finds that an authorized delegate of a licensee or a director, an officer, an employee, or a controlling person of the authorized delegate:
(1) has violated any provision of this chapter or order issued under this chapter;
(2) has engaged or participated in any unsafe or unsound act with respect to the business of:
(A) selling or issuing payment instruments of the licensee; or
(B) money transmission;
(3) has made or caused to be made in an application or report filed with the director or in any proceeding before the director, any statement that was at the time and in the circumstances under which it was made, false or misleading with respect to any material fact; or
(4) has omitted to state in an application or report filed with the director a material fact that is required to be stated therein;
the director may issue an order suspending or barring such authorized delegate from becoming or continuing to be an authorized delegate of a licensee during the period for which such order is in effect.
(b) Upon issuance of an order under subsection (a), the licensee shall terminate the licensee's relationship with the authorized delegate according to the terms of the order.
(c) Any authorized delegate to whom an order is issued under this section may apply to the director to modify or rescind the order. The director shall not grant such application unless the director finds that it is in the public interest to do so and that it is reasonable to believe that the person will, if and when the person is permitted to resume

being an authorized delegate of a licensee, comply with all applicable provisions of this chapter and of any regulation and order issued under this chapter.
(d) The right of an authorized delegate to whom an order is issued under this section to petition for judicial review of an order shall not be affected by the failure of the authorized delegate to apply to the director to modify or rescind the order.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-52
Hearing procedure
Sec. 52. The provisions of IC 4-21.5 shall apply to any hearing afforded under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-53
Civil penalties
Sec. 53. (a) If, after notice and a hearing conducted in accordance with IC 4-21.5, the director finds that a person has violated this chapter, the director may order the person to pay to the director a civil penalty in an amount specified by the director, not to exceed one thousand dollars ($1,000) for each violation.
(b) If, after notice and a hearing conducted in accordance with IC 4-21.5, the director finds that a person is engaged in a continuing violation of this chapter, the director may order the person to pay to the director a civil penalty in an amount specified by the director, not to exceed the greater of:
(1) one thousand dollars ($1,000) for each day that the violation continues; or
(2) fifty thousand dollars ($50,000).
The provisions of IC 4-21.5 shall apply to such hearing.
(c) A penalty collected under this section shall be deposited into the financial institutions fund established by IC 28-11-2-9.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-54
Claims against licensees and authorized delegates
Sec. 54. A claim against a licensee or its authorized delegate may be brought by:
(1) the claimant filing suit against the security device provided for in section 27 of this chapter or the deposit provided for in section 29 of this chapter; or
(2) the director filing suit on behalf of a claimant, in one (1) action or in successive actions.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-55
Compromise, settlement, and collection of civil penalties
Sec. 55. The director, in the exercise of reasonable judgment, is authorized to compromise, settle, and collect civil penalties from a

person for a violation of:
(1) a provision of this chapter; or
(2) an order issued or promulgated pursuant to this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-56
Injunctions
Sec. 56. If it appears to the director that a person has committed or is about to commit a violation of a provision of this chapter or an order of the director, the director may apply to a court having jurisdiction for:
(1) an order enjoining such person from violating or continuing to violate this chapter or such other order as the nature of the case may require; or
(2) injunctive or such other relief as the nature of the case may require.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-57
Consent orders
Sec. 57. (a) The director may enter into a consent order with a person to resolve a matter arising under this chapter.
(b) A consent order must comply with the following provisions:
(1) Be signed by the person to whom it is issued or an authorized representative.
(2) Indicate agreement to the terms contained within the consent.
(c) A consent order need not:
(1) constitute an admission by a person that a provision of this chapter or an order promulgated or issued thereunder has been violated; or
(2) constitute a finding by the director that such person has violated a provision of this chapter or an order promulgated or issued thereunder.
(d) Notwithstanding the issuance of a consent order, the director may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the director from doing so.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-58
Violations
Sec. 58. (a) A person who knowingly or intentionally violates a provision of this chapter for which a penalty is not specifically provided commits a Class A misdemeanor.
(b) A person who knowingly or intentionally makes a material, false statement in a document filed or required to be filed under this chapter, with the intent to deceive the recipient of the document, commits a Class C felony.     (c) A person who knowingly or intentionally fails to file a document required to be filed under this chapter commits a Class C felony.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-59
Rules and regulations
Sec. 59. (a) Rules and regulations promulgated by the director pursuant to authority conferred by this chapter will be pursuant to IC 4-22-2.
(b) At the time the director files a notice of proposed adoption, amendment, or repeal of a rule for public comment under this chapter, a copy of the notice will be sent by first class mail postage prepaid to all then current licensees and applicants for licenses under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-60
Jurisdiction
Sec. 60. A licensee, an authorized delegate, or a person who knowingly engages in business activities that are regulated under this chapter, with or without filing an application, is considered to have consented to the jurisdiction of the courts of Indiana for all actions arising under this chapter.
As added by P.L.42-1993, SEC.85.

IC 28-8-4-61
Administration of chapter
Sec. 61. The division of consumer credit shall have charge of the administration of this chapter.
As added by P.L.42-1993, SEC.85.



CHAPTER 5. CASHING CHECKS

IC 28-8-5-1
Application of chapter
Sec. 1. (a) This chapter does not apply to a financial institution organized under IC 28 or federal law.
(b) This chapter does not apply to persons engaged in the business of cashing checks if:
(1) the transaction is incidental to the retail sale of goods or services; and
(2) consideration (as defined in section 3) for cashing checks does not exceed the greater of:
(A) one percent (1%) of the face amount of the check; or
(B) one dollar ($1).
As added by P.L.42-1993, SEC.86. Amended by P.L.122-1994, SEC.104.

IC 28-8-5-2
Check or checks
Sec. 2. As used in this chapter, "check" or "checks" includes a check, draft, money order, or personal money order.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-2.5
Check cashing transaction
Sec. 2.5. As used in this chapter, "check cashing transaction" means a transaction under this chapter in which there is no written or implied agreement to hold the check for more than three (3) business days.
As added by P.L.80-1998, SEC.21.

IC 28-8-5-3
Consideration
Sec. 3. As used in this chapter, "consideration" includes a premium charged for the sale of goods or services in excess of the cash price of the sale of such goods or services.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-4
Department
Sec. 4. As used in this chapter, "department" means the members of the department of financial institutions.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-5
Incidental to the retail sale of goods or services
Sec. 5. As used in this chapter, "incidental to the retail sale of goods or services" means payment for the sale of goods or services, provided check cashing services are not advertised, announced, or

otherwise promoted as a service separate and apart from the retail sale.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-6
Licensed casher of checks
Sec. 6. As used in this chapter, "licensed casher of checks" means a person licensed by the department to engage in business pursuant to the provisions of this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-7
Licensee
Sec. 7. As used in this chapter, "licensee" means a licensed casher of checks.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-8
Location
Sec. 8. As used in this chapter, "location" means a fixed or ambulatory place of business approved by the department.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-9
Person
Sec. 9. As used in this chapter, "person" means an individual, a partnership, an association, a joint stock association, a trust, or a corporation.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-10
Resolutions for administration of chapter
Sec. 10. The department may make regulations and establish policies and guidelines by resolution for the administration of this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-11
License required; application; other business at check cashing locations; application fee
Sec. 11. (a) A person shall not engage in the business of cashing checks for consideration without first obtaining a license.
(b) Each application for a license shall be in writing in such form as the director may prescribe and shall include all of the following:
(1) The following information pertaining to the applicant:
(A) Name.
(B) Residence address.
(C) Business address.
(2) The following information pertaining to corporate directors of the applicant, officers of the applicant, owners of the

applicant (if a proprietorship), and partners of the applicant, if applicable:
(A) Name.
(B) Residence address.
(C) Business address.
(3) The address where the applicant's office or offices will be located. If any business, other than the business of cashing checks under this chapter, will be conducted by the applicant or another person at any of the locations identified under this subdivision, the applicant shall indicate for each location at which another business will be conducted:
(A) the nature of the other business;
(B) the name under which the other business operates;
(C) the address of the principal office of the other business;
(D) the name and address of the business's resident agent in Indiana; and
(E) any other information that the director may require.
(4) Such other data, financial statements, and pertinent information as the director may require.
(c) The application shall be filed with a nonrefundable fee fixed by the department under IC 28-11-3-5.
As added by P.L.42-1993, SEC.86. Amended by P.L.122-1994, SEC.105; P.L.10-2006, SEC.62 and P.L.57-2006, SEC.62.

IC 28-8-5-12
Issuance and refusal of licenses; evidence of compliance
Sec. 12. (a) The department shall determine the financial responsibility, business experience, character, and general fitness of the applicant before issuing the license.
(b) The department may refuse to issue a license if:
(1) an applicant who is an individual has been convicted of a felony; or
(2) the application was submitted for the benefit of, or on behalf of, a person who does not qualify for a license.
(c) The director of the department may request evidence of compliance with this section by the licensee at:
(1) the time of application;
(2) the time of renewal of the licensee's license; or
(3) any other time considered necessary by the director.
(d) For purposes of subsection (c), evidence of compliance may include:
(1) criminal background checks, including a national criminal history check by the Federal Bureau of Investigation;
(2) credit histories; and
(3) other background checks considered necessary by the director.
As added by P.L.42-1993, SEC.86. Amended by P.L.80-1998, SEC.22; P.L.63-2001, SEC.21 and P.L.134-2001, SEC.23; P.L.10-2006, SEC.63 and P.L.57-2006, SEC.63.
IC 28-8-5-13
Licenses not transferable or assignable
Sec. 13. A license is not transferable or assignable.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-14
Expiration of licenses
Sec. 14. A license issued pursuant to this chapter expires on July 1 of the year following the date of issuance unless earlier surrendered, suspended, or revoked.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-15
Renewal of licenses
Sec. 15. A license may be renewed for twelve (12) months upon the filing of a renewal application. Each licensee shall pay to the department before July 1 of each year a fee fixed by the department under IC 28-11-3-5 as a renewal fee. The department may fix a daily late fee under IC 28-11-3-5 for a renewal license that is not received before July 1.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-16
Check cashing requirements
Sec. 16. (a) A licensee must do the following:
(1) Conspicuously display at each place of business a notice to the public stating the maximum charges for cashing checks.
(2) Make payment to a customer for whom a check is being cashed upon presentment of the check.
(3) Endorse the name in which the licensee is licensed on all checks before depositing them in a financial institution.
(4) Cash a check made payable only to a natural person as payee unless the licensee has previously obtained appropriate documentation from a payee clearly indicating the authority of the natural person or persons cashing the check on behalf of the payee.
(b) If a licensee engages in a check cashing transaction in which the amount on the check is at least three thousand dollars ($3,000) or in which the sum of the amounts on two (2) or more checks from the same customer on the same day total at least three thousand dollars ($3,000), the licensee must obtain:
(1) the thumbprint of the customer or a photograph of both the customer and the check;
(2) the full name of the customer;
(3) the residence address of the customer; and
(4) the identification of the customer by:
(i) Social Security number;
(ii) driver's license number;
(iii) passport number; or
(iv) other traceable record. As added by P.L.42-1993, SEC.86.

IC 28-8-5-17
Check cashing fee limitations
Sec. 17. Except as otherwise provided in this chapter, a licensee may not charge check cashing fees in excess of the greater of five dollars ($5) or ten percent (10%) of the face amount of a check. Except as provided in this chapter, a licensee or the licensee's agent may not accept multiple checks from a:
(1) person;
(2) person's spouse; or
(3) person's agent;
drawn on the person's account with the intent that the licensee may collect multiple or increased fees for cashing the checks.
As added by P.L.42-1993, SEC.86. Amended by P.L.80-1998, SEC.23.

IC 28-8-5-18
Keeping books, accounts, and records
Sec. 18. (a) A licensee shall keep its books, accounts, and records satisfactory to the department for each transaction for at least three (3) years from the transaction date.
(b) A licensee shall keep its books, accounts, and records separate from those of any other type of business and in a manner that reflects the order of the licensee's transactions.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-18.3
Other business at check cashing locations; notice to department
Sec. 18.3. (a) This section applies if, after a person has been issued a license or renewal license under this chapter, any of the following apply:
(1) Any business, other than the business of cashing checks under this chapter, will be conducted by the licensee or another person at any location in Indiana in which the licensee conducts the business of cashing checks under this chapter.
(2) Any information concerning other business conducted at the locations identified in the licensee's application under section 11(b)(3) of this chapter changes.
(b) For each location described in subsection (a)(1) or (a)(2), the licensee shall provide to the department the information required under section 11(b)(3) of this chapter with respect to that location:
(1) not later than fifteen (15) days after the other business begins operating at the location; or
(2) if the licensee's next application for a renewal license under section 15 of this chapter is due before the date described in subdivision (1), in the licensee's next application for a renewal license under section 15 of this chapter.
As added by P.L.10-2006, SEC.64 and P.L.57-2006, SEC.64.
IC 28-8-5-18.5
Checks drawn on valid accounts and deposited with intent to draw funds
Sec. 18.5. The check in a check cashing transaction, to the best of the licensee's knowledge, must be drawn on a valid, open, and active account and must be deposited by the licensee into a financial institution with the intent to draw the funds of that check.
As added by P.L.80-1998, SEC.24.

IC 28-8-5-19
Examination of books, accounts, and records; investigations; costs of examination
Sec. 19. (a) The department may examine the books, accounts, and records of a licensee and may make investigations to determine compliance.
(b) If the department examines the books, accounts, and records of a licensee, the licensee shall pay all reasonably incurred costs of the examination in accordance with the fee schedule adopted under IC 28-11-3-5.
As added by P.L.42-1993, SEC.86. Amended by P.L.10-2006, SEC.65 and P.L.57-2006, SEC.65.

IC 28-8-5-20
Investigation procedures
Sec. 20. In making investigations concerning the compliance of a licensee the department may:
(1) administer oaths;
(2) subpoena witnesses; and
(3) require the production of:
(i) books, documents, or other tangible items; and
(ii) information pertaining to the identity of and location of persons having knowledge of facts concerning compliance with this chapter.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-21
Examination of records located outside Indiana
Sec. 21. If the licensee's records are located outside Indiana, the licensee shall either make them available to the department at a convenient location within Indiana or pay the reasonable and necessary expenses for the department or its representative to examine them at the place where they are maintained.
As added by P.L.42-1993, SEC.86.

IC 28-8-5-22
Suspension and revocation of licenses
Sec. 22. (a) The department may suspend or revoke a license issued under this chapter pursuant to the provisions in IC 4-21.5 for:
(1) violating this chapter; or
(2) any reason that would be sufficient to deny an initial

application for a license.
(b) If the director of the department:
(1) has just cause to believe an emergency exists from which it is necessary to protect the interests of the public; or
(2) determines that the license was obtained for the benefit of, or on behalf of, a person who does not qualify for a license;
the director may proceed with the revocation of the license under IC 4-21.5-3-6.
As added by P.L.42-1993, SEC.86. Amended by P.L.176-1996, SEC.25; P.L.80-1998, SEC.25.

IC 28-8-5-22.5
Failure to file renewal form or pay renewal fee
Sec. 22.5. (a) A license issued by the department under this chapter shall be revoked by the department if the person fails to:
(1) file any renewal form required by the department; or
(2) pay any license renewal fee described under section 15 of this chapter;
for a period of at least two (2) years.
(b) A person whose license is revoked under this section may:
(1) pay all delinquent fees and apply for a new license; or
(2) appeal the revocation to the department for an administrative review under IC 4-21.5-3. Pending the decision resulting from the hearing under IC 4-21.5-3 concerning the license revocation, the license remains in force.
As added by P.L.176-1996, SEC.26.

IC 28-8-5-23
Investigations; void check cashing transactions
Sec. 23. (a) If the department determines that a reasonable belief exists that a person is operating without a valid license or in violation of this chapter, the department may investigate the person.
(b) If a person knowingly acts as a casher of checks without the license required by section 12 of this chapter, the check cashing transaction is void and the customer is not required to pay any check cashing fees to the person. If the customer has paid any check cashing fees to the person, the customer, or the department on behalf of the customer, is entitled to recover the payment from the person.
As added by P.L.42-1993, SEC.86. Amended by P.L.172-1997, SEC.24.

IC 28-8-5-24
Civil penalties
Sec. 24. (a) The department may bring a civil action against a person for violating this chapter.
(b) If the court finds that the defendant is guilty of an offense under subsection (a), the court may assess a civil penalty not to exceed five thousand dollars ($5,000) per violation.
(c) Civil penalties collected under this section shall be deposited into the financial institutions fund established by IC 28-11-2-9. As added by P.L.42-1993, SEC.86.

IC 28-8-5-24.5
Compliance with money laundering laws; investigation and enforcement by department
Sec. 24.5. (a) A licensee shall comply with all state and federal money laundering statutes and regulations, including the following:
(1) The Bank Secrecy Act (31 U.S.C. 5311 et seq.).
(2) The USA Patriot Act of 2001 (P.L. 107-56).
(3) Any regulations, policies, or reporting requirements established by the Financial Crimes Enforcement Network of the United States Department of the Treasury.
(4) Any other state or federal money laundering statutes or regulations that apply to a licensee.
(b) The department shall do the following:
(1) To the extent authorized or required by state law, investigate potential violations of, and enforce compliance with, state money laundering statutes or regulations.
(2) Investigate potential violations of federal money laundering statutes or regulations and, to the extent authorized or required by federal law:
(A) enforce compliance with the federal statutes or regulations; or
(B) refer suspected violations of the federal statutes or regulations to the appropriate federal regulatory agencies.
As added by P.L.10-2006, SEC.66 and P.L.57-2006, SEC.66.

IC 28-8-5-25
Violations
Sec. 25. A licensee who violates the provisions of this chapter commits a Class A misdemeanor.
As added by P.L.42-1993, SEC.86.






ARTICLE 9. DEPOSITORY FINANCIAL INSTITUTIONS ADVERSE CLAIMS ACT

CHAPTER 1. APPLICABILITY

IC 28-9-1-1
Application of article
Sec. 1. This article does not apply to income withholding under IC 31-16-15.
As added by P.L.258-1989, SEC.2. Amended by P.L.1-1997, SEC.117.



CHAPTER 2. DEFINITIONS

IC 28-9-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-2
"Adverse claim"
Sec. 2. "Adverse claim" includes the following:
(1) A claim to a deposit account that is adverse to the rights or interest of any depositor of the deposit account.
(2) A claim to a deposit account that is made in the name of a person other than a person who is named as a depositor of the deposit account.
(3) A claim of authority by a corporate officer or agent to manage, draw on, or control a deposit account, if that claim of authority:
(A) is contrary to the authority indicated in the records of the depository financial institution; or
(B) conflicts with a claim of authority asserted by another person.
(4) The claim of a money judgment creditor against a person who is or may be a depositor.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-3
"Adverse claimant"
Sec. 3. "Adverse claimant" means a person asserting an adverse claim.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-4
"Depositor"
Sec. 4. "Depositor" means a person who, according to records maintained by the depository financial institution, has an interest in a deposit account, either individually or jointly with another person.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-5
"Deposit account"
Sec. 5. "Deposit account" means an account made by a depositor, either individually or jointly with another person, with a depository financial institution. The term includes the following accounts:
(1) Share.
(2) Share draft.
(3) Share certificate.
(4) Draft.         (5) Certificate of deposit.
(6) Savings.
(7) Passbook.
(8) Checking.
(9) Money market.
(10) Transaction.
(11) Time deposit.
(12) Savings deposit.
(13) Accounts similar to those listed in subdivisions (1) through (12).
As added by P.L.258-1989, SEC.2.

IC 28-9-2-6
"Depository financial institution"
Sec. 6. "Depository financial institution" means a financial institution that is organized or reorganized under Indiana law, the law of another state, or United States law. The term includes:
(1) a commercial bank;
(2) a trust company;
(3) a credit union;
(4) a savings bank;
(5) a savings association;
(6) a bank of discount and deposit;
(7) an industrial loan and investment company; or
(8) a similar financial institution to those listed in subdivisions (1) through (7);
if that financial institution has the financial institution's principal place of business or a branch in Indiana.
As added by P.L.258-1989, SEC.2. Amended by P.L.42-1993, SEC.87; P.L.79-1998, SEC.82.

IC 28-9-2-7
"Person"
Sec. 7. "Person" has the meaning set forth in IC 3-5-2-36.
As added by P.L.258-1989, SEC.2.

IC 28-9-2-8
"Working day"
Sec. 8. "Working day" means that part of any day on which a depository financial institution is open to the public for carrying on substantially all of its functions.
As added by P.L.258-1989, SEC.2.



CHAPTER 3. NOTICE OF ADVERSE CLAIMS

IC 28-9-3-1
Duty of depository financial institution upon notice of adverse claim
Sec. 1. Except upon the conditions specified in sections 3 and 4 of this chapter, notice to a depository financial institution of an adverse claim does not require the depository financial institution to:
(1) recognize the adverse claim in any manner; or
(2) place a hold on, or otherwise restrict withdrawal of funds from, a deposit account.
As added by P.L.258-1989, SEC.2.

IC 28-9-3-2
Honoring order or instructions of depositor; liability
Sec. 2. Except as provided in sections 3 and 4 of this chapter, and notwithstanding IC 34-25-3-3 or any other rule or doctrine of law that:
(1) would cause a depository financial institution to be accountable to an adverse claimant for any portion of any deposit account; or
(2) would create or impose in favor of an adverse claimant a lien, charge, encumbrance, or other right with respect to a deposit account;
a depository financial institution may, without being liable in damages to any person, honor the order or instructions of a depositor or an agent of a depositor who is authorized under records maintained by the depository financial institution to control the depositor's deposit account.
As added by P.L.258-1989, SEC.2. Amended by P.L.1-1998, SEC.156.

IC 28-9-3-3
Adverse claim by one who is not a money judgment creditor of a depositor; accountability of depository financial institution; actions required of adverse claimant
Sec. 3. (a) This section applies to an adverse claimant who is not a money judgment creditor of a depositor.
(b) A depository financial institution may not be held accountable to an adverse claimant for funds in a deposit account that are claimed by the adverse claimant unless the adverse claimant:
(1) serves on the depository financial institution written verified notice of the adverse claim stating in detail:
(A) the nature of the adverse claim, including the facts from which the adverse claim arose;
(B) that an action has been instituted in a court having jurisdiction in Indiana, or will be instituted within three (3) working days after receipt by the depository financial institution of the notice; and             (C) that the action instituted will include all persons known by the adverse claimant to have a claim against or an interest in the deposit account;
(2) serves on the depository financial institution notice of an adverse claim with a restraining order, an injunction, or another legal process that:
(A) directs the depository financial institution to place a hold on or otherwise restrict withdrawals from a deposit account;
(B) is issued or appears to be issued by a court having jurisdiction as a result of an action in which the depositor, the depository financial institution, and all persons who are known to the depository financial institution as having an interest in the deposit account are parties; and
(C) is accompanied by a court order providing for the recovery and collection by the depository financial institution of all costs and expenses, including attorney's fees, that have been or may be incurred by the depository financial institution as a result of the action; or
(3) furnishes to the depository financial institution, in form and with sureties acceptable to the depository financial institution, a bond indemnifying the depository financial institution from payment of damages, costs and expenses, and attorney's fees incurred by the depository financial institution as a result of the:
(A) payment by the depository financial institution of the adverse claim;
(B) dishonor by the depository financial institution of any instructions from, or orders by, a depositor; or
(C) dishonor by the depository financial institution of other duties imposed upon the depository financial institution by contract or law.
As added by P.L.258-1989, SEC.2.

IC 28-9-3-4
Adverse claim by money judgment creditor attempting to garnish deposit account; accountability of depository institution; interrogatories; actions required of adverse claimant
Sec. 4. (a) This section applies to an adverse claimant who is a money judgment creditor attempting to garnish a deposit account.
(b) A depository financial institution may not be held accountable to an adverse claimant for funds in a deposit account that are claimed by the adverse claimant unless the adverse claimant has complied with subsection (d).
(c) A depository institution is not required to respond to interrogatories regarding deposit accounts at the depository financial institution unless the adverse claimant has complied with subsection (d).
(d) An adverse claimant shall do all of the following:
(1) Provide the depository financial institution notice of garnishment proceedings, the unpaid amount of the judgment, and sufficient identifying information about the judgment

defendant to enable the depository financial institution reasonably to verify the judgment defendant as the depositor.
(2) Serve or cause to be served upon the depository financial institution an order to answer interrogatories.
(3) If the judgment defendant is an individual, serve or cause to be served upon the depository financial institution a copy of a notice, or an apparently valid order containing a notice, issued by a court that is directed to the judgment defendant (which is to be used by the depository financial institution to comply with IC 28-9-4-2(a)(3)) and that:
(A) states that the adverse claimant has or may have served or caused to be served upon one (1) or more depository financial institutions notice that may result in the placing of a hold on deposit accounts maintained by the judgment defendant, either individually or jointly with another person, in such depository financial institutions;
(B) states that under federal and state law certain funds are exempt from garnishment, including Social Security, Supplemental Security Income, veterans benefits, and certain disability pension benefits, and that there may be other exemptions from garnishment under federal or state law;
(C) states that if the judgment defendant or another person who maintains a deposit account jointly with the judgment defendant believes that some or all of the funds in the deposit account on which a hold may have been placed are exempt, such person is entitled to a prompt hearing for the purpose of presenting evidence to establish exemptions and seeking removal of the hold; and
(D) has attached to it a preprinted detachable form that may be used by the judgment defendant or other person maintaining a deposit account jointly with the judgment defendant in requesting the prompt hearing specified in clause (C) and that generally instructs such person as to how the form should be used in requesting this hearing.
(4) Serve or cause to be served upon the depository financial institution an apparently valid order issued by a court that expressly directs the depository financial institution to place a hold on a deposit account identified in the order whenever the conditions under subdivisions (1) through (3) are met.
(5) Pay to the depository financial institution five dollars ($5) for each judgment defendant identified by the adverse claimant under subdivision (1). This fee may not be assessed as a cost to the judgment defendant in the action.
(e) An order issued under subsection (d)(4):
(1) is subject to the limitations under IC 28-9-4-2 concerning the duration of the restriction and the amount to be restricted; and
(2) may be terminated or modified to reflect valid exemptions of a depositor that the court has considered.
(f) A depository financial institution is not required to pay funds

in a deposit account to an adverse claimant unless the adverse claimant serves the depository financial institution with a final order in garnishment directing the payment of the lesser of:
(1) the unpaid amount of the judgment specified by the documents and process; or
(2) the balance in the account at the time of receipt of the documents and process.
As added by P.L.258-1989, SEC.2. Amended by P.L.197-1991, SEC.1; P.L.198-1991, SEC.1; P.L.1-1992, SEC.157; P.L.89-1998, SEC.1.

IC 28-9-3-5
Garnishment of deposit account; notice requirements
Sec. 5. (a) The information specified in section 4(b)(3)(B) through 4(b)(3)(C) of this chapter and the legend set forth in subsection (c) must be printed more conspicuously than the other information specified in section 4(b)(3) of this chapter. The information specified in section 4(b)(3)(B) through 4(b)(3)(C) of this chapter and the legend set forth in subsection (c) may be made more conspicuous in any way that highlights it in relation to the other information specified in section 4(b)(3) of this chapter, including, but not limited to, any of the following:
(1) Capitalization, when the other information is printed in capitals and lower case.
(2) Printing in larger type, boldface print, or differentiated typeface.
(3) Printing in a contrasting color.
(4) Underlining.
(b) Use of the following forms will constitute compliance with the notice requirements of section 4(b)(3) of this chapter:
NOTICE OF CERTAIN EXEMPTIONS



CHAPTER 4. PROCEDURE UPON RECEIPT OF NOTICE

IC 28-9-4-1
Receipt of notice from an adverse claimant who is not a money judgment creditor; hold on deposit account
Sec. 1. (a) Upon receipt of the notice required under IC 28-9-3-3(b)(1), a depository financial institution shall place a hold on the deposit account described in the notice the amount in controversy that is specified by the notice.
(b) If within three (3) working days after receipt by a depository financial institution of the notice required under IC 28-9-3-3(b)(1), the adverse claimant has failed to serve or cause to be served an apparently valid order directing the depository financial institution to hold or restrict the funds in a deposit account against which an adverse claim is asserted, the depository financial institution shall treat the deposit account as if no notice of an adverse claim had been given.
As added by P.L.258-1989, SEC.2.

IC 28-9-4-2
Receipt of notice from an adverse claimant who is a money judgment creditor; restriction on withdrawal from deposit account; expiration of restriction
Sec. 2. (a) Upon receipt from an adverse claimant who is a money judgment creditor of the documents and process required under IC 28-9-3-4(d), a depository financial institution shall:
(1) deduct and obtain from the deposit account the full amount of the fee specified in section 3(b) of this chapter;
(2) within a commercially reasonable time after receiving the documents and process, restrict withdrawal of funds in the deposit account identified in the documents and process in an amount equal to the lesser of:
(A) the unpaid amount of the judgment specified by the documents and process; or
(B) the balance in the account at the time of receipt of the documents and process;
less one-half (1/2) of the amount of the fee deducted under subdivision (1);
(3) if the depository financial institution places a hold on the deposit account of a judgment defendant who is an individual, within one (1) working day after the hold has been placed, send to each depositor whose deposit account is affected at the last known address of such depositor or depositors (as the address is shown by the records of the depository financial institution with respect to that deposit account) a copy of the notice or order containing the notice specified in IC 28-9-3-4(d)(3) and a written notification advising the depositor or depositors that the hold has been placed; and
(4) if the depository financial institution places a hold on the

deposit account of a judgment defendant who is not an individual, within one (1) working day after the hold has been placed, send to each depositor whose deposit account is affected at the last known address of such depositor or depositors (as the address is shown by the records of the depository financial institution with respect to that deposit account) a written notification advising the depositor or depositors that the hold has been placed.
(b) The restriction on withdrawal from a deposit account imposed by a depository financial institution under this section may not exceed ninety (90) days, pending a court's determination of the adverse claimant's rights to the amount restricted.
(c) If:
(1) ninety (90) days have elapsed after the hold is placed on a deposit account; and
(2) an apparently valid order of a court has not been served upon the depository financial institution that directs the depository financial institution to begin or to continue to restrict withdrawals from a deposit account;
the restriction on withdrawal from the deposit account imposed under subsection (a) expires.
As added by P.L.258-1989, SEC.2. Amended by P.L.89-1998, SEC.2.

IC 28-9-4-3
Garnishment fee; credit against unpaid amount of judgment; deposit funds exempt from garnishment
Sec. 3. (a) This section applies to a depository financial institution that is required to place a hold on a deposit account under section 2(a) of this chapter.
(b) Immediately prior to the placing of a hold on a deposit account under section 2(a) of this chapter, the depository financial institution is entitled to receive and deduct from the affected deposit account a garnishment fee equal to the lesser of:
(1) twenty dollars ($20); or
(2) the amount of funds then in the deposit account.
However, if the court determines that the funds from which the garnishment fee is deducted are exempt from garnishment, the depository financial institution shall recredit the deposit account affected with the amount of the garnishment fee previously deducted.
(c) In answering interrogatories served or caused to be served by the adverse claimant regarding the amount of funds in a deposit account, the depository financial institution shall indicate the balance in the deposit account immediately prior to the deduction of the garnishment fee specified in subsection (b).
(d) Upon receipt from the depository financial institution of answers to interrogatories indicating a balance in a deposit account in which the judgment defendant has an interest, the adverse claimant shall credit or cause to be credited against the unpaid amount of the judgment one-half (1/2) of the garnishment fee calculated in accordance with subsection (b). However, if the court determines

that the funds from which the garnishment fee is deducted are exempt from garnishment, that credit against the unpaid amount of the judgment shall be reversed.
(e) For the purposes of subsections (b) and (d), if the court determines that a portion of the funds in a deposit account is exempt from garnishment, the garnishment fee specified in subsection (b) shall be considered to have been deducted first from those funds in the deposit account that are not exempt from garnishment.
(f) Subject only to the provisions of subsection (b) with respect to adjustment of a deposit account based upon an exemption, once the garnishment fee specified in that subsection is deducted, the deducted amount shall not be subject to any claim by the adverse claimant or a depositor.
As added by P.L.258-1989, SEC.2. Amended by P.L.198-1991, SEC.2.



CHAPTER 5. IMMUNITY; INDEMNIFICATION; INTERPLEADER

IC 28-9-5-1
Holds on or restrictions of withdrawals from deposit accounts; failure to send copy of order or notice or written notification to depositor; immunity
Sec. 1. (a) A depository financial institution that, in good faith, places a hold on, or otherwise restricts withdrawals from, a deposit account under IC 28-9-4-1(a), under IC 28-9-4-2(a), or in response to the process prescribed in IC 28-9-3-3(b)(2) is immune from civil liability to any person, including any depositor, by reason of the failure of the depository financial institution to treat the deposit account in accordance with an agreement made between the depository financial institution and a depositor.
(b) A depository financial institution that, in good faith, places a hold on a deposit account under IC 28-9-4-2(a) is immune from civil liability to any depositor for the failure of the depository financial institution to send the copy of the order or notice or the written notification required under IC 28-9-4-2(a)(2) or for the failure to send the written notification required under IC 28-9-4-2(a)(3) if the failure was not intentional and was the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such an error.
As added by P.L.258-1989, SEC.2.

IC 28-9-5-2
Indemnification of depository financial institution by adverse claimant
Sec. 2. If a depository financial institution:
(1) has responded in good faith to an adverse claimant under this article; and
(2) is held liable to a depositor or another person by reason of the failure of the depository financial institution to treat a deposit account in accordance with an agreement made between the depository financial institution and a depositor;
the depository financial institution is entitled to indemnification from the adverse claimant for the full amount of damages incurred by the depository financial institution, including attorney's fees.
As added by P.L.258-1989, SEC.2.

IC 28-9-5-3
Interpleader
Sec. 3. This article does not prevent a depository financial institution from interpleading and paying the funds that are the subject of an adverse claim into a court. If a depository financial institution pays the funds to the court, the depository financial institution is entitled to recover and collect the costs and expenses, including attorney's fees, incurred by the depository financial institution in the interpleader action. As added by P.L.258-1989, SEC.2.






ARTICLE 10. GENERAL PROVISIONS AND DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 28-10-1-1
References to federal laws or regulations
Sec. 1. A reference to a federal law or federal regulation in IC 28 is a reference to the law or regulation in effect January 1, 2006.
As added by P.L.33-1991, SEC.55. Amended by P.L.14-1992, SEC.159; P.L.42-1993, SEC.88; P.L.122-1994, SEC.106; P.L.262-1995, SEC.69; P.L.176-1996, SEC.27; P.L.192-1997, SEC.23; P.L.11-1998, SEC.20; P.L.215-1999, SEC.7; P.L.23-2000, SEC.10; P.L.63-2001, SEC.22 and P.L.134-2001, SEC.24; P.L.82-2002, SEC.2; P.L.192-2003, SEC.6 and P.L.258-2003, SEC.18; P.L.73-2004, SEC.40; P.L.141-2005, SEC.19; P.L.10-2006, SEC.67 and P.L.57-2006, SEC.67.

IC 28-10-1-2
Applicability of definitions
Sec. 2. The definitions in IC 28-1-1-3 apply in the following statutes:
(1) This article.
(2) IC 28-11.
(3) IC 28-12.
(4) IC 28-13.
(5) IC 28-14.
As added by P.L.14-1992, SEC.160. Amended by P.L.262-1995, SEC.70.

IC 28-10-1-3
"Corporation" defined
Sec. 3. For purposes of IC 28-12, "corporation" means any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A savings association.
(4) A trust company.
(5) A stock savings bank.
(6) A corporate fiduciary.
As added by P.L.14-1992, SEC.161. Amended by P.L.42-1993, SEC.89; P.L.122-1994, SEC.107; P.L.262-1995, SEC.71; P.L.79-1998, SEC.83.

IC 28-10-1-4
"Corporation" defined
Sec. 4. For purposes of IC 28-13, "corporation" means any of the following:         (1) A bank and trust company.
(2) A bank.
(3) A savings association.
(4) A mutual savings bank formed as the result of a conversion under IC 28-1-21.7 and governed by IC 28-6.1.
(5) A stock savings bank that was:
(A) formed as the result of a conversion under IC 28-1-21.8 or IC 28-1-21.9; or
(B) incorporated under IC 28-12; and
that is governed by IC 28-6.1.
(6) A trust company.
(7) A corporate fiduciary.
As added by P.L.42-1993, SEC.90. Amended by P.L.122-1994, SEC.108; P.L.262-1995, SEC.72; P.L.79-1998, SEC.84.






ARTICLE 11. DEPARTMENT OF FINANCIAL INSTITUTIONS

CHAPTER 1. ESTABLISHMENT OF THE DEPARTMENT OF FINANCIAL INSTITUTIONS

IC 28-11-1-1
Department of financial institutions; establishment
Sec. 1. The department of financial institutions is established.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-2
Administration of Title 28
Sec. 2. The department shall administer this title.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-3
Members of department
Sec. 3. (a) The ultimate authority for and the powers, duties, management, and control of the department are vested in the following seven (7) members:
(1) The director of the department, who serves as an ex officio, voting member.
(2) The following six (6) members appointed by the governor as follows:
(A) Two (2) members must have practical experience at the executive level of a state chartered bank.
(B) One (1) member must have practical experience at the executive level of a state chartered savings association or a state chartered savings bank.
(C) One (1) member must have practical experience at the executive level as a lender licensed under IC 24-4.5.
(D) One (1) member must have practical experience at the executive level of a state chartered credit union.
(E) One (1) member must be appointed with due regard for the consumer, agricultural, industrial, and commercial interests of Indiana.
(b) Not more than three (3) members appointed by the governor under subsection (a)(2) after June 30, 2006, may be affiliated with the same political party.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.73; P.L.79-1998, SEC.85; P.L.10-2006, SEC.68 and P.L.57-2006, SEC.68.

IC 28-11-1-4
Oath of office; necessity
Sec. 4. An individual must take an oath of office before assuming office as a member. As added by P.L.33-1991, SEC.56.

IC 28-11-1-5
Term of office; reappointment of member
Sec. 5. (a) A member appointed by the governor under section 3(a)(2) of this chapter serves a term of four (4) years but at the pleasure of the governor.
(b) The governor may reappoint a member appointed under section 3(a)(2) of this chapter.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.69 and P.L.57-2006, SEC.69.

IC 28-11-1-6
Chairman
Sec. 6. (a) The governor shall designate one (1) of the members as chairman. The governor may appoint the director as chairman under this section.
(b) The chairman has one (1) vote on all matters voted on by the members.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.70 and P.L.57-2006, SEC.70.

IC 28-11-1-7
Salary; expenses
Sec. 7. (a) Each member who is not a state officer or employee is entitled to receive an annual salary of four thousand dollars ($4,000).
(b) Each member is entitled to receive actual and necessary travel and other expenses incurred in the performance of the member's duties.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.71 and P.L.57-2006, SEC.71.

IC 28-11-1-8
Officers; election; term of office
Sec. 8. (a) During the first meeting after June 30 of each year, the members shall elect the following officers:
(1) One (1) member as vice chairman.
(2) One (1) individual, who need not be a member, as secretary.
(3) Other officers considered necessary by the members.
(b) The officers elected under subsection (a) hold office for one (1) year and until their successors are elected and qualified.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-9
Meetings
Sec. 9. Each year the members shall hold the following:
(1) Regular meetings at times specified by resolution of the members.
(2) Special meetings at the call of the chairman.
As added by P.L.33-1991, SEC.56.
IC 28-11-1-10
Quorum; action by majority
Sec. 10. (a) Four (4) members constitute a quorum.
(b) Unless otherwise provided for in this title, if a quorum is present, a majority of the members present is sufficient for the department to take action.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-11
Delegation of power
Sec. 11. The members may delegate a power or duty to:
(1) the director;
(2) an agent of the department; or
(3) an employee of the department;
by a rule of the department adopted under IC 4-22-2 or by a resolution of the members.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-12
Adoption of rules
Sec. 12. The department may, by a majority vote of the members, adopt rules under IC 4-22-2 to implement this title.
As added by P.L.33-1991, SEC.56.

IC 28-11-1-13
Policies and procedures
Sec. 13. The members may by resolution establish policies and procedures in order to facilitate the supervision of financial institutions by the department.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.74.

IC 28-11-1-14
Assignments, deeds, and other documents; execution; attestation
Sec. 14. All assignments, deeds, instruments, notices, orders, rules, and other documents of the department shall be:
(1) executed in the name of "The Department of Financial Institutions" by the director or, in case of the director's absence or disability, by:
(A) the chairman;
(B) the vice chairman; or
(C) an employee of the department designated in writing by the director or the chairman; and
(2) attested by the secretary.
As added by P.L.33-1991, SEC.56.



CHAPTER 2. ORGANIZATION OF DEPARTMENT

IC 28-11-2-1
Director; appointment; oath of office; term of office; salary; duties; expenses
Sec. 1. (a) The governor shall appoint a qualified individual to be the director of the department. The appointment must be without regard to political beliefs or affiliations.
(b) The director shall take an oath of office before assuming office.
(c) The term of the director is four (4) years. However, the director serves at the pleasure of the governor during the term.
(d) The governor may reappoint the director.
(e) The governor shall fix the director's salary.
(f) The director:
(1) is the chief executive and administrative officer of the department; and
(2) has general supervision of the work of the department and each of the divisions and employees of the department;
subject to the orders and under the direction of the members.
(g) The director is entitled to receive actual and necessary travel and other expenses incurred in the performance of the director's duties.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-2
Organization of department
Sec. 2. (a) The director, with the approval of the members, shall organize the department.
(b) The department must consist of at least the following divisions:
(1) The division of banks and trust companies.
(2) The division of building and loan associations.
(3) The division of consumer credit.
(4) The division of credit unions.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-3
Employees; retaining contractors to assist with examinations; compliance with state contracting laws
Sec. 3. The director, on behalf of the department, shall employ qualified individuals as assistants, deputies, supervisors, and other necessary employees. The technical or professional qualification of an applicant shall be determined by examination, by professional rating, or as the director determines. The director may retain the services of a qualified independent contractor to assist the department in the examination process under this article. Contracts executed under this section must comply with state contracting laws and the contracting policies and procedures of the Indiana

department of administration.
As added by P.L.33-1991, SEC.56. Amended by P.L.141-2005, SEC.20.

IC 28-11-2-4
Performance bonds and crime policies
Sec. 4. (a) The department may require that the members, the director, or specified classes of employees of the department be covered by bonds for faithful performance of their respective duties. A requirement for purchase of faithful performance bonds may be satisfied by the purchase of a blanket bond or a crime insurance policy endorsed to include faithful performance. The cost of a bond or crime insurance policy purchased under this section shall be paid from the fund.
(b) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.33-1991, SEC.56. Amended by P.L.49-1995, SEC.11.

IC 28-11-2-5
Discharge of employee for just cause; review; reinstatement
Sec. 5. (a) An employee of the department may be discharged at any time by the director for just cause.
(b) An employee discharged under subsection (a) may request the members to review the director's action. If an employee requests review under this subsection, the members shall review the discharge. The director shall not participate in the members' review under this subsection.
(c) If the members find that the discharge was not for just cause, the employee shall be reinstated and given other appropriate relief by the members.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.72 and P.L.57-2006, SEC.72.

IC 28-11-2-6
Conflicts of interest; adoption of policies
Sec. 6. (a) The department shall adopt policies defining conflicts of interest by the members, the director, and the employees of the department.
(b) The policies adopted under subsection (a) must include means by which conflicts of interest can be avoided.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-7
Liability for official acts
Sec. 7. The members, director, and employees of the department are not liable in an individual capacity except to the state for an act done or omitted in connection with the performance of their respective duties.
As added by P.L.33-1991, SEC.56.
IC 28-11-2-8
Powers of inquiry; administration of oaths; requiring production of books and records; refusal of person to comply with order or subpoena
Sec. 8. (a) A member, the director, or an employee of the department authorized by the director may do the following:
(1) Administer oaths and require information for any purpose under this title from any of the persons to which this title applies.
(2) Require the production of books, accounts, papers, records, documents, and other evidence for any purpose under this title.
(b) If a person refuses to comply with an order or a subpoena or refuses to appear and testify to any matter regarding which the person may be interrogated, the department may petition an appropriate court for enforcement of the department's order or subpoena.
As added by P.L.33-1991, SEC.56.

IC 28-11-2-9
Financial institutions fund
Sec. 9. (a) The financial institutions fund is established.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the state general fund.
(c) All revenue accruing to the department shall be paid into the fund.
(d) All expenses incurred and all compensation paid by the department shall be paid out of the fund in the same manner as other state expenses and compensation are paid.
(e) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.33-1991, SEC.56.



CHAPTER 3. SUPERVISION OF FINANCIAL INSTITUTIONS

IC 28-11-3-1
Examination of financial institutions
Sec. 1. (a) The department shall examine the affairs of every financial institution as often as the department considers necessary. Examinations may be made without notice to the institution to be examined.
(b) In making an examination, the department may examine any of the officers or agents of the institution under oath.
(c) The department may require an independent audit by a certified public accountant, subject to the standards the department determines.
(d) The department, in the classification of assets, may disregard the amount of an asset in its analysis of capital adequacy of the financial institution until the amount of the asset is recovered.
(e) After the examiners complete the examination of a financial institution, the examiners:
(1) shall submit their written findings and recommendations to:
(A) the board of directors; and
(B) other parties authorized by the board of directors and approved by the director; and
(2) may confer with the parties listed in subdivision (1) on the findings and recommendations.
(f) Upon the conclusion of an examination, a full, true, and detailed report of the condition of the financial institution shall be made to the department by the examiners in the form prescribed by the department.
(g) A financial institution subject to examination by the department may not cause, by contract or otherwise, any data processing or other similar service to be performed, either on or off its premises, until written assurances are furnished to the department by the financial institution and the entity providing the service that the performance of the service will be subject to regulation and examination by the department to the same extent as if the service was being performed by the financial institution on its own premises. Entities that provide data processing or other similar services to more than one (1) financial institution need only file one (1) written assurance to cover all financial institutions to which the entity provides services.
(h) The report of an examination conducted under this section is the exclusive property of the department and shall not be distributed, published, or duplicated without the prior authorization of the director.
(i) A person who knowingly or intentionally possesses, distributes, publishes, or duplicates a report of an examination conducted under this section without the prior authorization of the director commits a Class B misdemeanor.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995,

SEC.75.

IC 28-11-3-2
Visitorial powers
Sec. 2. The department has visitorial powers with respect to any financial institution for the purpose of maintaining the safety and soundness of the financial institution.
As added by P.L.33-1991, SEC.56.

IC 28-11-3-3
Disclosure of confidential information
Sec. 3. The director may disclose or make available to a:
(1) state or federal law enforcement agency;
(2) state or federal financial institution supervisory agency;
(3) state or federal prosecutorial agency; or
(4) private insurer of deposit accounts or share accounts of a financial institution;
confidential information described under IC 28-1-2-30.
As added by P.L.33-1991, SEC.56.

IC 28-11-3-4
Documents, reports, and other papers; certified copies; prima facie evidence
Sec. 4. A copy of a document, report, or other paper received and filed by the department, when certified by the director, shall be received in all courts and places as prima facie evidence of the facts stated in the certified copy.
As added by P.L.33-1991, SEC.56.

IC 28-11-3-5
Schedule of fees; classification of assets; change or modification of fees
Sec. 5. (a) As used in this section, "assets" means the assets of a financial institution as disclosed by a report made by the financial institution at the end of the year immediately preceding the fiscal year in which a fee is fixed under this section.
(b) The department shall fix and collect, on an annual basis, a schedule of fees for the services rendered and the duties performed by the department in the administration of financial institutions.
(c) The fees may not exceed the comparative cost to the department in the administration of financial institutions. In determining the costs, the department may classify the assets of financial institutions and fix fees at different rates for the examination, supervision, regulation, and liquidation of the classes of assets, based on the proportionate cost and expense incurred by the department in making examinations and in the administration of financial institutions.
(d) The fees shall be charged and collected until changed or modified by the department. A change or modification of fees may not be adopted more often than one (1) time each state fiscal year. A

modified schedule of fees is effective on the first day of the state fiscal year following the fiscal year in which the modification is adopted.
(e) Administrative charges included in the fee are in addition to charges collected under other statutes.
As added by P.L.33-1991, SEC.56. Amended by P.L.10-2006, SEC.73 and P.L.57-2006, SEC.73.

IC 28-11-3-6
Federal preemption; exemption of state chartered entities and subsidiaries from provisions of state law
Sec. 6. (a) As used in this section:
(1) "federally chartered" means an entity organized or reorganized under the law of the United States; and
(2) "state chartered" means an entity organized or reorganized under the law of Indiana or another state.
(b) If the department determines that federal law has preempted a provision of IC 24, IC 26, IC 28, IC 29, or IC 30, the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 applies to a state chartered entity only to the same extent that the department determines the provision is applicable to the:
(1) same; or
(2) functionally equivalent;
type of federally chartered entity.
(c) A state chartered entity seeking an exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 based on the preemption of the provision as applied to a federally chartered entity shall submit a letter to the department:
(1) describing in detail; and
(2) documenting the federal preemption of;
the provisions from which it seeks exemption. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter submitted by the requesting entity.
(d) The department shall notify the requesting entity of the department's receipt of the request not later than ten (10) business days after the department's receipt of a letter described in subsection (c). Except as provided in subsection (e), upon receipt of the notification, the requesting entity may operate as if it is exempt from the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 ninety (90) days after the date on which the department receives the letter, unless otherwise notified by the department. This period may be extended for an additional ninety (90) days if the department determines that the requesting entity's letter raises issues requiring additional information or additional time for analysis. If the department extends the period for the department's review of the request, the requesting entity may operate as if the requesting entity is exempt from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 during the extended period of review only if the requesting entity receives prior written approval from the department. However:
(1) the department must:             (A) approve or deny the requested exemption; or
(B) convene a hearing;
not later than ninety (90) days after the department receives the requesting entity's letter, unless the department has extended the period for the department's review under this subsection; and
(2) if a hearing is convened, the department must approve or deny the requested exemption not later than ninety (90) days after the hearing is concluded.
(e) The department may refuse to exempt a requesting entity from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 if the department finds that any of the following conditions apply:
(1) The department determines that a described provision of IC 24, IC 26, IC 28, IC 29, or IC 30 is not preempted for a federally chartered entity of the:
(A) same; or
(B) functionally equivalent;
type.
(2) The extension of the federal preemption in the form of an exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 to the requesting entity would:
(A) adversely affect the safety and soundness of the requesting entity; or
(B) result in an unacceptable curtailment of consumer protection provisions.
(3) The failure of the department to provide for the exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 will not result in a competitive disadvantage to the requesting entity.
(f) The operation of a financial institution in a manner consistent with exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 under this section is not a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.     (g) If a financial institution is exempted from the provisions of IC 24, IC 26, IC 28, IC 29, or IC 30 in compliance with this section, the department shall do the following:
(1) Determine whether the exemption shall apply to all financial institutions that, in the opinion of the department, possess a charter that is:
(A) the same as; or
(B) functionally the equivalent of;
the charter of the exempt institution.
(2) For purposes of the determination required under subdivision (1), ensure that applying the exemption to the financial institutions described in subdivision (1) will not:
(A) adversely affect the safety and soundness of the financial institutions; or
(B) unduly constrain Indiana consumer protection provisions.
(3) Issue an order published in the Indiana Register that specifies whether the exemption applies to the financial institutions described in subdivision (1).     (h) If the department denies the request of a financial institution under this section for exemption from Indiana Code provisions that are preempted for federally chartered institutions, the requesting institution may appeal the decision of the department to the circuit court of the county in which the principal office of the requesting institution is located.
(i) If the department determines that federal law has preempted a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 as the provision applies to an operating subsidiary of a federally chartered entity, the provision of IC 24, IC 26, IC 28, IC 29, or IC 30 applies to a qualifying subsidiary (as defined in IC 28-13-16-1) of a state chartered entity only to the same extent that the department determines the provision applies to the operating subsidiary of:
(1) the same; or
(2) the functionally equivalent;
type of federally chartered entity. In determining whether to extend the exemption from a provision of IC 24, IC 26, IC 28, IC 29, or IC 30 to a qualifying subsidiary (as defined in IC 28-13-16-1) of a state chartered entity under this subsection, the department shall use the procedures and undertake the considerations described in this section for a preemption determination with respect to a state chartered entity.
As added by P.L.73-2004, SEC.41. Amended by P.L.141-2005, SEC.21.



CHAPTER 4. ENFORCEMENT POWERS OF THE DEPARTMENT

IC 28-11-4-1
Application of IC 4-21.5
Sec. 1. (a) Except as provided in subsection (b), IC 4-21.5 does not apply to a proceeding under this chapter.
(b) IC 4-21.5-5 applies to judicial review of a final order of the department under this chapter.
As added by P.L.33-1991, SEC.56.

IC 28-11-4-2
Unsafe or unsound practices or violations of law; notice of charges; joint exercise of enforcement powers with federal regulators
Sec. 2. If the director has reasonable cause to believe that a financial institution:
(1) has engaged, is engaging, or will engage in an unsafe or unsound practice in conducting the business of the financial institution; or
(2) has violated, is violating, or will violate a:
(A) statute;
(B) rule;
(C) condition imposed in writing by the director in connection with the granting of an application or other request by the financial institution; or
(D) written agreement entered into with the department;
the director may issue and serve upon the financial institution a notice of charges of the practice or violation. The department may, when appropriate, exercise enforcement powers under this chapter jointly with a financial institution's primary federal regulator.
As added by P.L.33-1991, SEC.56. Amended by P.L.141-2005, SEC.22.

IC 28-11-4-3
Unsafe or unsound practices or violations of law by directors, officers, or employees of financial institutions
Sec. 3. (a) If the director determines that a director, an officer, or an employee of a financial institution has:
(1) committed a violation of a statute, a rule, a final cease and desist order, any condition imposed in writing by the director in connection with the grant of any application or other request by the financial institution, or any written agreement between the financial institution and the director;
(2) engaged or participated in an unsafe or unsound practice in connection with the financial institution;
(3) committed or engaged in an act, an omission, or a practice that constitutes a breach of fiduciary duty as director, officer, or employee; or
(4) been charged in a complaint, an indictment, or an information with the commission of or participation in a crime

involving dishonesty or breach of trust that is punishable by imprisonment for a term exceeding one (1) year under federal law or the law of a state;
the director, subject to subsection (b), may issue and serve upon the officer, director, or employee a notice of the director's intent to issue an order removing the person from the person's office or employment, an order prohibiting any participation by the person in the conduct of the affairs of any financial institution, or an order both removing the person and prohibiting the person's participation.
(b) A violation, practice, or breach specified in subdivision (a) is subject to the authority of the director under subsection (a) if the director finds any of the following:
(1) By reason of the violation, practice, or breach, the financial institution has suffered or will probably suffer substantial financial loss or other damage.
(2) The interests of the financial institution's depositors could be seriously prejudiced by reason of the violation, practice, or breach of fiduciary duty.
(3) The violation, practice, or breach involves personal dishonesty on the part of the officer, director, or employee involved.
(4) The violation, practice, or breach demonstrates a willful or continuing disregard by the officer, director, or employee for the safety and soundness of the financial institution.
(c) A person convicted of a:
(1) felony; or
(2) crime involving dishonesty or breach of trust;
may not serve as a director, an officer, or an employee of a financial institution, or serve in any similar capacity, unless the person obtains the written consent of the department.
(d) A financial institution that willfully permits a person to serve the financial institution in violation of subsection (b) or (c) is subject to a civil penalty of five hundred dollars ($500) for each day the violation continues. A civil penalty paid under this subsection must be deposited into the financial institutions fund established by IC 28-11-2-9.
As added by P.L.33-1991, SEC.56. Amended by P.L.262-1995, SEC.76; P.L.258-2003, SEC.19; P.L.10-2006, SEC.74 and P.L.57-2006, SEC.74.

IC 28-11-4-4
Contents of notice; hearing; final order; removal or suspension of director, officer, or employee; official record of proceeding
Sec. 4. (a) A notice issued under this chapter must:
(1) contain a statement of the facts constituting the alleged practice, violation, or breach;
(2) state the facts alleged in support of the violation, practice, or breach;
(3) state the director's intention to enter an order under section 3(a) of this chapter;         (4) be delivered to the board of directors of the financial institution;
(5) be delivered to the officer, director, or employee concerned; and
(6) specify the procedures that must be followed to initiate a hearing to contest the facts alleged.
(b) If a hearing is requested within ten (10) days after service of the written notice, the director or designee of the director shall hold a hearing concerning the alleged practice, violation, or breach. The hearing shall be held not later than forty-five (45) days after receipt of the request. The director or designee of the director, based on the evidence presented at the hearing, shall enter:
(1) a final order under section 7 of this chapter for the immediate removal of the officer, director, or employee affected;
(2) a final order under section 7 of this chapter prohibiting further participation by the officer, director, or employee, in any manner, in the conduct of affairs of any financial institution;
(3) a final order under section 7 of this chapter requiring the financial institution and its directors, officers, employees, and agents to:
(A) cease and desist from the practice or violation; or
(B) take affirmative action to correct the conditions resulting from the practice or violation;
(4) a final order consisting of any combination of orders described in subdivisions (1) through (3);
(5) a reprimand of the individuals, entities, or other persons concerned; or
(6) a dismissal of the entire matter.
(c) If no hearing is requested within the time specified in subsection (b), the director may proceed to issue a final order described in subsection (b)(1), (b)(2), (b)(3), or (b)(4) on the basis of the facts set forth in the written notice.
(d) An officer, director, or employee who is removed from a position under a removal order that has become final may not participate in the conduct of the affairs of any financial institution without the approval of the director.
(e) The director may, for the protection of the financial institution or the interests of its depositors, suspend from office or prohibit from participation in the affairs of the financial institution an officer, a director, or an employee of a financial institution who is the subject of a written notice served by the director under subsection (a). A suspension or prohibition under this subsection becomes effective upon service of the notice. Unless stayed by a court in a proceeding authorized by subsection (f), the notice shall remain in effect pending completion of the proceeding under the written notice served under subsection (a) and until the effective date of an order entered by the director under subsection (b) or (c). Copies of the notice shall also be served upon the financial institution or subsidiary of which the person is an officer, a director, or an employee.     (f) Not more than ten (10) days after an officer, a director, or an employee has been suspended from office or prohibited from participation in the conduct of the affairs of the financial institution or subsidiary under subsection (e), the officer, director, or employee may apply to a court having jurisdiction for a stay of the suspension or prohibition pending completion of the proceedings under subsection (b), and the court may stay the suspension of prohibition.
(g) The department shall maintain an official record of a proceeding under this chapter.
As added by P.L.33-1991, SEC.56. Amended by P.L.122-1994, SEC.109; P.L.258-2003, SEC.20; P.L.10-2006, SEC.75 and P.L.57-2006, SEC.75.

IC 28-11-4-5
Consent to a final order
Sec. 5. If the director of the department enters into a consent to a final order under section 7 of this chapter with a financial institution, director, officer, or employee, the director is not required to issue and serve a notice of charges upon the financial institution, director, or officer under section 2 or 3 of this chapter. A consent agreement may be negotiated and entered into before or after the issuance of a notice of charges.
As added by P.L.33-1991, SEC.56. Amended by P.L.122-1994, SEC.110; P.L.262-1995, SEC.77; P.L.258-2003, SEC.21; P.L.141-2005, SEC.23.

IC 28-11-4-6
Temporary order
Sec. 6. (a) If the department determines that an alleged practice, a violation, or an act specified in a notice served under this chapter is likely to:
(1) cause insolvency of the financial institution;
(2) cause substantial dissipation of assets or earnings of the financial institution; or
(3) otherwise seriously prejudice the interests of the depositors of the financial institution;
the department may issue a temporary order without a hearing.
(b) A temporary order may require the financial institution to cease and desist from the practice or violation.
(c) A temporary order is effective upon service and remains effective and enforceable until the earliest of the following:
(1) The issuance of an injunction by a court under subsection (d).
(2) The dismissal of the charges by the department.
(3) The effective date of a final order under section 7 of this chapter.
(d) A financial institution served with a temporary order under this section may apply to a court having jurisdiction for an injunction to stay, modify, or vacate the order.
As added by P.L.33-1991, SEC.56. Amended by P.L.258-2003,

SEC.22.

IC 28-11-4-7
Final order
Sec. 7. (a) If the department finds that the conditions specified in section 2 or 3 of this chapter have been established, the department may issue a final order.
(b) A final order must include separately stated findings of fact and conclusions of law for all aspects of the order.
(c) A final order may do any of the following:
(1) Require the financial institution and its directors, officers, employees, and agents to do any of the following:
(A) Cease and desist from the practice or violation.
(B) Take affirmative action to correct the conditions resulting from the practice or violation.
(2) Suspend or prohibit a director, an officer, or an employee from participating in the affairs of a financial institution or subsidiary.
(3) Impose a civil penalty not to exceed the amount specified in section 9 of this chapter.
(d) A final order shall be issued in writing within ninety (90) days after conclusion of the hearing, unless this period is waived or extended with the written consent of all parties or for good cause shown. A final order issued under this chapter may be made public by the department.
(e) If the financial institution, director, or officer does not appear individually or by a duly authorized representative at the hearing, the financial institution, director, or officer is considered to have consented to the issuance of a final order.
As added by P.L.33-1991, SEC.56. Amended by P.L.258-2003, SEC.23.

IC 28-11-4-8
Effectiveness of final order; stay, modification, or vacation
Sec. 8. (a) A final order issued under this chapter is effective at the expiration of ten (10) days after service of the order. However, a final order issued upon consent under section 7(e) of this chapter is effective at the time specified in the order.
(b) A final order remains effective and enforceable as provided in the order.
(c) The department or a reviewing court may stay, modify, or vacate a final order.
As added by P.L.33-1991, SEC.56.

IC 28-11-4-9
Civil penalty
Sec. 9. (a) A civil penalty imposed on a director or an officer under section 7 of this chapter may not exceed fifteen thousand dollars ($15,000) for each practice, violation, or act found to exist in the final order.     (b) In determining the amount of a civil penalty assessed under section 7 of this chapter, the following factors shall be considered:
(1) The appropriateness of the civil penalty with respect to the financial resources and good faith of the individual charged.
(2) The gravity of the practice, violation, or act.
(3) The history of previous practices, violations, or acts.
(4) The economic benefit derived by the individual from the practice, violation, or act.
(5) Other factors that justice requires.
(c) A financial institution may not indemnify a director or an officer for a civil penalty imposed under section 7 of this chapter.
(d) Civil penalties shall be deposited in the fund.
As added by P.L.33-1991, SEC.56.

IC 28-11-4-10
Enforcement of order
Sec. 10. The department may enforce an order issued under this chapter by applying for appropriate relief to a court having jurisdiction.
As added by P.L.33-1991, SEC.56.

IC 28-11-4-11
Persons removed from office; participation in management of financial institution; Class D felony
Sec. 11. An individual who:
(1) was removed from office under section 6 or 7 of this chapter; and
(2) after removal, knowingly or intentionally participates, directly or indirectly, in the management of the financial institution;
commits a Class D felony.
As added by P.L.33-1991, SEC.56.

IC 28-11-4-12
Enforcement powers exercised against affiliate of financial institution
Sec. 12. (a) The director of the department may exercise the enforcement powers of this chapter against an affiliate of a financial institution as if the affiliate were a financial institution if the director determines that a practice of the affiliate could cause either:
(1) the financial institution to suffer substantial loss or other damage; or
(2) the interests of the financial institution's depositors to be seriously prejudiced by reason of a violation, practice, or breach of fiduciary duty.
(b) The director of the department may issue and serve upon the director or the officer of the affiliate a notice of charges of the practice, violation, or act.
(c) For purposes of this section, affiliate has the meaning set forth in IC 28-1-18.2. As added by P.L.215-1999, SEC.8.



CHAPTER 5. DEPARTMENT OVERSIGHT OF ORGANIZATION OF A FINANCIAL INSTITUTION

IC 28-11-5-1
Application of chapter
Sec. 1. This chapter applies to the following financial institutions:
(1) A bank.
(2) A savings association.
(3) A credit union.
(4) A savings bank.
(5) A trust company.
(6) A corporate fiduciary.
As added by P.L.42-1993, SEC.91. Amended by P.L.262-1995, SEC.78; P.L.79-1998, SEC.86.

IC 28-11-5-2
Approval of articles of incorporation and organization and establishment of financial institutions
Sec. 2. (a) A financial institution may not be organized, incorporated, or engage in business in Indiana until the department has approved the following:
(1) The articles of incorporation of the proposed financial institution.
(2) The organization and establishment of the financial institution in the city or town in which the incorporators propose to establish the financial institution.
(b) A person who violates this section commits a Class A misdemeanor.
As added by P.L.42-1993, SEC.91.

IC 28-11-5-3
Applications to establish financial institutions
Sec. 3. (a) A request to establish a financial institution must be set forth in an application:
(1) prescribed by the department; and
(2) containing the information required by the department.
(b) Within twenty (20) business days after receiving an application under this section, the department shall:
(1) accept the application for processing;
(2) request additional information to complete the application; or
(3) return the application if it is incomplete.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.111.

IC 28-11-5-4
Application approval procedures
Sec. 4. (a) Upon the acceptance of an application under section 3 of this chapter, the department shall investigate and consider all of

the following:
(1) The financial standing and character of the incorporators, organizers, directors, principal shareholders, or controlling corporations.
(2) The character, qualifications, and experience of the officers and directors of the proposed financial institution.
(3) The future earnings prospects for the proposed financial institution.
(4) The adequacy of the financial institution's proposed capital, if the financial institution is to be a bank, trust company, corporate fiduciary, or savings bank.
(b) The members of the department may disapprove the application if:
(1) any of the factors listed in subsection (a) are determined to be unfavorable;
(2) any of the incorporators, directors, principal shareholders, or officers of the proposed financial institution have been convicted of a felony under Indiana law, the laws of any other state, or the laws of the United States; or
(3) the applicant has knowingly or intentionally submitted an application under this chapter that contains false information.
(c) The applicant shall submit to the Indiana state police two (2) sets of fingerprints for each incorporator, director, principal shareholder, and officer, if requested by the department.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.112; P.L.262-1995, SEC.79; P.L.192-1997, SEC.24.

IC 28-11-5-4.5
Fingerprint and background checks
Sec. 4.5. (a) To provide additional information for the purposes of section 4 of this chapter, the state police department, at the request of the department, shall provide fingerprint and background checks on all incorporators, directors, principal shareholders, and officers of a proposed financial institution.
(b) If a disqualifying record is not identified by the state police department, the fingerprints submitted under section 4(c) of this chapter shall be forwarded to the Federal Bureau of Investigation for a national criminal history check.
(c) The department shall pay all expenses associated with investigations performed by the state police department or the Federal Bureau of Investigation as a result of an application filed under section 3 of this chapter.
As added by P.L.192-1997, SEC.25.

IC 28-11-5-5
Hearings on applications
Sec. 5. (a) The department may hold a hearing to determine whether to approve an application filed under section 3 of this chapter.
(b) A hearing may not be held until ten (10) days after the date of

the publication of the notice required by section 6 of this chapter.
(c) If the department holds a hearing under this section, the hearing must be held within ninety (90) days after the application is accepted by the department for processing.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.113.

IC 28-11-5-6
Notice of applications subject to hearings
Sec. 6. (a) If a public hearing is held under section 5 of this chapter, the applicant shall give notice of the application by publication one (1) time in a newspaper of general circulation in the city or town in which the applicant proposes to establish the financial institution. If a newspaper is not published in the city or town, the notice shall be published in one (1) newspaper of general circulation published in the county in which the city or town is located.
(b) The notice required by this section must state the following:
(1) The fact that the application has been filed.
(2) The names of the applicants.
(3) The place where the applicants propose to establish the financial institution.
(4) The date and place of the hearing.
(5) Other facts the department considers relevant.
As added by P.L.42-1993, SEC.91.

IC 28-11-5-7
Hearing procedures
Sec. 7. (a) This section applies only if the department holds a hearing under section 5 of this chapter.
(b) At the time and place designated in the notice, any of the following may conduct the hearing:
(1) All the members of the department.
(2) Any number of the members.
(3) The director of the department.
(4) A deputy director of the department.
(5) The supervisor in charge of the division of the department that would have jurisdiction of the financial institution, if it is established.
(c) Any person who is interested may appear and be heard, either in person or by the person's attorney.
(d) A report of the hearing, in the form and detail the department prescribes, shall be prepared and filed in the department.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.114.

IC 28-11-5-8
Approval or disapproval of applications
Sec. 8. Within a reasonable time after the application is accepted by the department for processing, but not more than one hundred twenty (120) days from the later of:         (1) the date on which the application is accepted by the department; or
(2) the date on which the hearing is held, if a hearing is held;
the department shall either approve or disapprove the application.
As added by P.L.42-1993, SEC.91. Amended by P.L.122-1994, SEC.115.

IC 28-11-5-9
Payment of expenses
Sec. 9. (a) The applicants shall pay all expenses incurred by the department in performing its duty under this chapter.
(b) At the time of filing the application, the applicants shall deposit with the department the amount of money fixed by the department necessary to defray the expenses incurred by the department in implementing this chapter with respect to the application.
(c) The department shall return to the applicants any balance remaining after proceedings under this chapter are completed.
As added by P.L.42-1993, SEC.91.






ARTICLE 12. FORMATION OF BANKS, TRUST COMPANIES, AND BUILDING AND LOAN ASSOCIATIONS

CHAPTER 1. INCORPORATION

IC 28-12-1-1
Incorporators; articles, execution, delivery, and filing
Sec. 1. One (1) or more individuals, all of whom are at least eighteen (18) years of age and at least a majority of whom are citizens of Indiana, may act as the incorporator of a corporation (as defined in IC 28-10-1-3) by doing all of the following:
(1) Signing and acknowledging before a notary public four (4) copies of the articles of incorporation.
(2) Delivering to the department for approval the four (4) copies of the articles of incorporation, and the application and other items required by IC 28-12-4.
(3) Filing the articles of incorporation with the secretary of state after the articles are approved by the department.
As added by P.L.14-1992, SEC.162. Amended by P.L.262-1995, SEC.80.

IC 28-12-1-2
Form of articles
Sec. 2. The department shall prescribe the form of the articles of incorporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 2. ARTICLES OF INCORPORATION

IC 28-12-2-1
Articles of incorporation; contents
Sec. 1. The articles of incorporation must set forth the following:
(1) A corporate name for the corporation that satisfies the requirements of IC 28-12-3.
(2) The number of shares the corporation is authorized to issue.
(3) The street address of the corporation's principal office in Indiana.
(4) The name and address of each incorporator, unless the articles of incorporation are articles of conversion or articles of restatement under IC 28-13-14-14.
(5) The amount of capital with which the corporation will begin business.
(6) The names and addresses of the individuals who are to serve as the initial directors.
(7) The maximum number of directors.
(8) The purpose or purposes for which the corporation is organized.
(9) The effective date of the articles of incorporation.
As added by P.L.14-1992, SEC.162. Amended by P.L.192-1997, SEC.26; P.L.141-2005, SEC.24.

IC 28-12-2-2
Permissible elements
Sec. 2. The articles may set forth other provisions not inconsistent with law.
As added by P.L.14-1992, SEC.162.

IC 28-12-2-3
Omission of corporate powers
Sec. 3. The articles of incorporation need not set forth any of the corporate powers of the corporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 3. CORPORATE NAME

IC 28-12-3-1
Unauthorized purpose or power indicated by name
Sec. 1. A corporation may not use as a part of its corporate name any word or phrase that indicates or implies any purpose or power not possessed by a corporation that may be organized under this chapter.
As added by P.L.14-1992, SEC.162.

IC 28-12-3-2
Same or confusingly similar name prohibited
Sec. 2. The corporate name of the proposed corporation may not be the same as, or confusingly similar to, the name of any other corporation then existing under the laws of Indiana or authorized to transact business in Indiana.
As added by P.L.14-1992, SEC.162.

IC 28-12-3-3
Necessary terms
Sec. 3. (a) If the proposed corporation is organized to transact business under IC 28-1-11, the corporate name must include the word "bank", "trust", "banc", "banco", or "bancorp".
(b) If the proposed corporation is to be a corporate fiduciary, the corporate name of the corporation must include the word "trust" or "fiduciary".
As added by P.L.14-1992, SEC.162. Amended by P.L.262-1995, SEC.81; P.L.79-1998, SEC.87; P.L.10-2006, SEC.76 and P.L.57-2006, SEC.76.

IC 28-12-3-4
Change of name
Sec. 4. Any corporation may, with the prior approval of the department, change its corporate name at any time by amending its articles of incorporation under IC 28-13-14.
As added by P.L.14-1992, SEC.162.

IC 28-12-3-5
Existing or authorized corporations; inapplicability of chapter
Sec. 5. This chapter does not affect the right of any corporation that is, as of July 1, 1992, either existing under Indiana law or authorized to transact business in Indiana.
As added by P.L.14-1992, SEC.162.



CHAPTER 4. SUBMISSION OF ARTICLES OF INCORPORATION

IC 28-12-4-1
Accompanying terms
Sec. 1. The articles of incorporation submitted to the department for approval must be accompanied by the following:
(1) An application in the form prescribed by the department and containing such information as the department may require.
(2) The deposit of money in an amount determined by the department to be sufficient to defray the expenses of the department in performing its duties under this chapter.
(3) Evidence satisfactory to the department that the corporation has or will have capital in at least the amount of the capital stated in the articles of incorporation.
(4) Evidence satisfactory to the department that the corporation is applying for deposit insurance from the Federal Deposit Insurance Corporation or its successor in interest, unless the corporation is being organized solely as a corporate fiduciary.
(5) Evidence satisfactory to the department that the corporation has or will have adequate insurance coverage on the date the corporation begins operation.
As added by P.L.14-1992, SEC.162. Amended by P.L.262-1995, SEC.82.



CHAPTER 5. APPROVAL OF APPLICATION BY DEPARTMENT

IC 28-12-5-1
Written or stamped approval; official seal and signature
Sec. 1. (a) If the department approves the application, the department shall write or stamp on the articles of incorporation the following:
(1) The words "Approved by the Department of Financial Institutions of the State of Indiana".
(2) The date of the approval.
(b) The department shall place the impression of the seal of the department and the signature of the director or the director's authorized designee beneath the approval stamp.
As added by P.L.14-1992, SEC.162.

IC 28-12-5-2
Delivery of copies for filing; fees
Sec. 2. If the articles of incorporation are approved by the department, the department shall deliver four (4) copies of the articles of incorporation to the secretary of state for filing, together with the fees that are required.
As added by P.L.14-1992, SEC.162.

IC 28-12-5-3
Return of copies bearing endorsement of secretary of state
Sec. 3. The secretary of state shall return three (3) copies of the articles, bearing the endorsement of the secretary of state, to the department. The department shall return two (2) of the copies to the incorporators. The incorporators shall then file one (1) copy of the articles with the recorder's office of each county in which the corporation maintains an office.
As added by P.L.14-1992, SEC.162. Amended by P.L.122-1994, SEC.116.



CHAPTER 6. EFFECTIVE DATE OF INCORPORATION

IC 28-12-6-1
Beginning of corporate existence; delayed effective date
Sec. 1. Unless a delayed effective date is specified, the corporate existence of the corporation begins when the articles of incorporation bearing the approval stamp of the department are filed with the secretary of state.
As added by P.L.14-1992, SEC.162.

IC 28-12-6-2
Conclusive proof of compliance with conditions precedent; exception
Sec. 2. The filing of the articles of incorporation with the secretary of state is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 7. MEETINGS OF CORPORATION

IC 28-12-7-1
Organizational meeting
Sec. 1. After incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors.
As added by P.L.14-1992, SEC.162.

IC 28-12-7-2
Agenda of organizational meeting
Sec. 2. At the organizational meeting, the directors shall complete the organization of the corporation by electing or appointing officers, adopting bylaws, and carrying on any other business brought before the meeting.
As added by P.L.14-1992, SEC.162.

IC 28-12-7-3
Consents; actions taken without organizational meeting
Sec. 3. Any action that could be taken at an organizational meeting may be taken without a meeting if the action taken is evidenced by one (1) or more written consents that describe the action taken and that are signed by each initial director.
As added by P.L.14-1992, SEC.162.

IC 28-12-7-4
Place of organizational meeting
Sec. 4. An organizational meeting may be held only in Indiana.
As added by P.L.14-1992, SEC.162.



CHAPTER 8. BUSINESS OF CORPORATION

IC 28-12-8-1
Conditions for indebtedness or transactions
Sec. 1. A corporation may not transact any business or incur any indebtedness, except as is incidental to its organization or to obtaining subscriptions to or payment for shares of its capital stock, unless and until the following requirements are met:
(1) The amount of capital of the corporation as set forth in its articles of incorporation has been fully paid for in money.
(2) There has been filed with the department the affidavit of not less than a majority of the board of directors stating that the amount of capital as stated in its articles of incorporation has been fully paid in.
(3) There has been filed with the department a certificate or other written evidence satisfactory to the department that the corporation has obtained deposit insurance from the Federal Deposit Insurance Corporation or its successor in interest, unless the corporation is being organized solely as a trust company.
As added by P.L.14-1992, SEC.162. Amended by P.L.1-1993, SEC.209.

IC 28-12-8-2
Liability of officers and directors for unauthorized business; dissenters; exemption
Sec. 2. If a corporation transacts any business in violation of section 1 of this chapter, the officers and directors of the corporation, upon learning of the action, are jointly and severally liable for the debts or liabilities of the corporation so incurred or arising from the transactions. The liability imposed by this section does not apply to those officers and directors who dissented to the action and caused their written dissent to be filed in the principal office of the corporation.
As added by P.L.14-1992, SEC.162.

IC 28-12-8-3
Failure to timely complete organization and transact business
Sec. 3. If a corporation organized under this title does not complete its organization and proceeds with the transaction of business within six (6) months after its articles of incorporation have been approved and filed, the approval is revoked and the articles of incorporation are void, unless an extension is granted by the director of the department.
As added by P.L.11-1998, SEC.21.



CHAPTER 9. BYLAWS OF CORPORATION

IC 28-12-9-1
Initial bylaws
Sec. 1. The initial board of directors of the corporation shall adopt initial bylaws for the corporation.
As added by P.L.14-1992, SEC.162.

IC 28-12-9-2
Permissible provisions
Sec. 2. The bylaws of the corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.
As added by P.L.14-1992, SEC.162.



CHAPTER 10. EMERGENCY BYLAWS

IC 28-12-10-1
Adoption; effectiveness; management of corporation during emergency
Sec. 1. Unless the articles of incorporation provide otherwise, the board of directors of the corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws may make all provisions necessary for managing the corporation during the emergency, including the following:
(1) Procedures for calling a meeting of the board of directors.
(2) Quorum requirements for the meeting.
(3) Designation of additional or substitute directors.
As added by P.L.14-1992, SEC.162.

IC 28-12-10-2
Continuing effectiveness of regular bylaws; termination of emergency
Sec. 2. All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.
As added by P.L.14-1992, SEC.162.

IC 28-12-10-3
Effect of good faith corporate action
Sec. 3. Corporate action taken in good faith in accordance with the emergency bylaws:
(1) binds the corporation; and
(2) may not be used to impose liability on a director, an officer, an employee, or an agent.
As added by P.L.14-1992, SEC.162.

IC 28-12-10-4
Extraordinary event preventing quorum; continuation of emergency
Sec. 4. An emergency exists for purposes of this chapter if an extraordinary event prevents a quorum of the corporation's directors from assembling in time to deal with the business for which the meeting has been or is to be called.
As added by P.L.14-1992, SEC.162.



CHAPTER 11. CAPITAL REQUIREMENTS FOR CORPORATIONS

IC 28-12-11-1
Requirements for corporations organized or reorganized under this title
Sec. 1. (a) This section applies only to a corporation that is any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A stock savings bank.
(b) The department shall determine the minimum amount of the capital of a corporation organized or reorganized under this title after giving consideration to the potential deposit liability to be anticipated in the case of a proposed new corporation, or the existing deposit liability of a corporation to be reorganized.
As added by P.L.42-1993, SEC.92. Amended by P.L.122-1994, SEC.117; P.L.258-2003, SEC.24.

IC 28-12-11-1.5
Minimum capital
Sec. 1.5. (a) A corporate fiduciary must have at least the minimum capital necessary for the safe and sound operation of the corporate fiduciary.
(b) For the purposes of this section, the department shall determine the minimum capital that is necessary for the safe and sound operation of a corporate fiduciary.
As added by P.L.262-1995, SEC.83.

IC 28-12-11-2
Requirements for corporations merged with existing corporations
Sec. 2. (a) This section applies only to a corporation that is any of the following:
(1) A bank and trust company.
(2) A bank.
(3) A stock savings bank.
(b) Notwithstanding section 1 of this chapter, the amount of capital stock of a corporation to be organized under this title shall be one hundred dollars ($100) if an existing corporation will be merged into or otherwise acquired by the corporation for which application has been made.
(c) The new corporation may not transact business before the merger except as incidental to the merger.
(d) Upon completion of the merger, the resulting corporation is subject to the paid-in capital requirement of section 1 of this chapter.
As added by P.L.42-1993, SEC.92. Amended by P.L.122-1994, SEC.118.

IC 28-12-11-3
Requirements for savings associations organized or recognized

under this title
Sec. 3. The department shall determine the capital stock requirements of a savings association organized or reorganized under this title after giving consideration to the following:
(1) In the case of a proposed new savings association, the potential deposit liability anticipated.
(2) In the case of a savings association to be reorganized, the existing deposit liability.
As added by P.L.42-1993, SEC.92. Amended by P.L.79-1998, SEC.88.






ARTICLE 13. CORPORATE GOVERNANCE

CHAPTER 1. SHARES GENERALLY

IC 28-13-1-1
Number of shares; classes of shares; preferences; limitations; relative rights
Sec. 1. The articles of incorporation must prescribe the number of shares that the corporation is authorized to issue. If more than one (1) class of shares is authorized by the articles of incorporation, the articles of incorporation must prescribe the number of shares in each class and a distinguishing designation for each class. Before the issuance of shares of a class, the preferences, limitations, and relative rights of the class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by section 4 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-2
Voting right; rights to assets on dissolution
Sec. 2. The articles of incorporation must authorize the following:
(1) At least one (1) class of shares that together have unlimited voting rights.
(2) At least one (1) class of shares, which may be the same class or classes as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-3
Class of shares with other rights; designations, preferences, and limitations; description not exhaustive
Sec. 3. (a) The articles of incorporation may authorize at least one (1) class of shares that have at least one (1) of the following characteristics:
(1) Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this article.
(2) Are redeemable or convertible as specified in the articles of incorporation:
(A) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event;
(B) for cash, indebtedness, securities, or other property; and
(C) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events.
(3) Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative.         (4) Have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.
(b) The description of the designations, preferences, limitations, and relative rights of share classes in this section is not exhaustive.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-4
Series of shares; distinguishing designation; other rights and preferences; articles of amendment
Sec. 4. (a) If the articles of incorporation so provide, the board of directors may create at least one (1) series, and may determine, in whole or in part, the preferences, limitations, and relative voting and other rights within the limits set forth in sections 1 through 3 of this chapter of the following:
(1) Any class of shares before the issuance of any shares of that class.
(2) At least one (1) series within a class before the issuance of any shares of that series.
(b) Each series of a class must be given a distinguishing designation.
(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.
(d) Before issuing shares of a class or series that has the preferences, limitations, and relative voting and other rights determined under this section, the corporation must prepare articles of amendment, which are effective without shareholder action, that set forth the following:
(1) The name of the corporation.
(2) The text of the amendment determining the terms of the class or series of shares.
(3) The date the articles of amendment are adopted.
(4) A statement that the amendment was adopted by the board of directors.
(e) The articles of amendment shall be presented to the director for approval and filed with the secretary of state as provided in IC 28-13-14 before the shares are issued.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-5
Outstanding shares; limitation on reacquisition, redemption, or conversion; unlimited voting rights; right to assets on dissolution
Sec. 5. (a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until the shares are reacquired, redeemed, converted, or canceled.
(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) and to

IC 28-13-3-3 and IC 28-13-4.
(c) At all times that shares of the corporation are outstanding, at least one (1) share that together has unlimited voting rights and at least one (1) share that together is entitled to receive the net assets of the corporation upon dissolution must be outstanding.
As added by P.L.14-1992, SEC.163.

IC 28-13-1-6
Fractional shares; scrip; rights and preferences
Sec. 6. (a) A corporation may do any of the following:
(1) Issue fractions of a share or pay in money the value of fractions of a share.
(2) Arrange for disposition of fractional shares by the shareholders.
(3) Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.
(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by IC 28-13-2-6(b).
(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to do the following:
(1) Vote.
(2) Receive dividends.
(3) Participate in the assets of the corporation upon liquidation.
The holder of scrip is not entitled to any of these rights unless the scrip provides for the rights.
(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including the following:
(1) That the scrip will become void if not exchanged for full shares before a specified date.
(2) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.
As added by P.L.14-1992, SEC.163.



CHAPTER 2. ISSUANCE OF SHARES

IC 28-13-2-1
Subscription for shares; terms; call for payment; nonassessable shares; default in payment
Sec. 1. (a) A subscription for shares entered into before incorporation is irrevocable for six (6) months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.
(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies terms. A call for payment by the board of directors must be uniform as far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.
(c) Shares issued under subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.
(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty (20) days after the corporation sends written demand for payment to the subscriber.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-2
Subscription agreement; powers of directors; consideration; escrowed or restricted shares for future services or benefits
Sec. 2. (a) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to this section.
(b) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.
(c) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including the following:
(1) Cash.
(2) Promissory notes.
(3) Services performed.
(4) Contracts for services to be performed.
(5) Other securities of the corporation. If shares are authorized to be issued for promissory notes or for promises to provide services in the future, the corporation shall report in writing to the shareholders the number of shares authorized to be so issued with or before the notice of the next shareholders' meeting. However, a corporation that is subject to the Securities Exchange Act of 1934, as amended, satisfies the reporting

requirement of this subsection by complying with the proxy disclosure provisions of that act.
(d) The corporation may issue shares for the consideration received or to be received as the board of directors determines to be adequate. The determination by the board of directors is conclusive with regard to the adequacy of consideration for the issuance of shares and with regard to whether the shares are validly issued, fully paid, and nonassessable.
(e) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued are fully paid and nonassessable.
(f) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note or make other arrangements to restrict the transfer of the shares and may credit distributions in respect of the shares against the purchase price until the services are performed, the note is paid, or the benefits received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be canceled in whole or in part.
As added by P.L.14-1992, SEC.163. Amended by P.L.1-1993, SEC.210.

IC 28-13-2-3
Shareholder liability for corporate acts or indebtedness
Sec. 3. (a) A purchaser from a corporation of the corporation's own shares is not liable to the corporation or the corporation's creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.
(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's own acts or conduct.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-4
Pro rata shares; share dividend or split; record date of dividend
Sec. 4. (a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of at least one (1) class or series. An issuance of shares under this subsection may be in the form of a share dividend or a share split, but shall be considered a share dividend for purposes of this article.
(b) Shares of one (1) class or series may not be issued as a share dividend in respect of shares of another class or series unless:
(1) the articles of incorporation so authorize;
(2) a majority of the votes entitled to be cast by the class or series to be issued approve the issue; or
(3) there are no outstanding shares of the class or series to be issued.     (c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-5
Purchase rights, options, or warrants; corporate shares or other securities
Sec. 5. A corporation, acting through the corporation's board of directors, may create or issue rights, options, or warrants for the purchase of shares or other securities of the corporation or any successor in interest of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares or other securities are to be issued. The rights, options, or warrants may be issued with or without consideration and may be issued pro rata.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-6
Share certificates; contents; requisites; validity of signature
Sec. 6. (a) Shares may be represented by certificates. Unless this article or another statute expressly provides otherwise, the rights and obligations of shareholders of the same class or series of shares are identical whether or not the shares are represented by certificates.
(b) At a minimum each share certificate must state on the certificate face the following:
(1) The name of the issuing corporation and that the corporation is organized under Indiana law.
(2) The name of the person to whom issued.
(3) The number and class of shares and the designation of the series, if any, the certificate represents.
(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class:
(1) the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series and the authority of the board of directors to determine variations for future series must be summarized on the front or back of each certificate; or
(2) each certificate may state conspicuously on the front or back that the corporation will furnish the shareholder this information on request in writing and without charge.
(d) Each share certificate:
(1) must be signed either manually or in facsimile by at least two (2) officers designated in the bylaws or by the board of directors; and
(2) may bear the seal or a facsimile of the seal of the corporation.
(e) If the person who signed either manually or in facsimile a share certificate no longer holds office when the certificate is issued,

the certificate remains valid.
As added by P.L.14-1992, SEC.163. Amended by P.L.79-1998, SEC.89.

IC 28-13-2-7
Classes or series of shares without certificates; furnishing shareholder information
Sec. 7. (a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all classes or series without certificates. The authorization does not affect shares already represented by certificates until the certificates are surrendered to the corporation.
(b) Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by section 6(b) and 6(c) of this chapter, and, if applicable, section 8 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-8
Shares subject to registration or transfer restrictions; previously issued shares; enforcement of restrictions against holder or transferee
Sec. 8. (a) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
(b) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of any class or series of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.
(c) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and the restriction's existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 7(b) of this chapter. Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.
(d) A restriction on the transfer or registration of transfer of shares is authorized:
(1) to preserve exemptions under federal or state securities law; or
(2) for any other reasonable purpose.
(e) A restriction on the transfer or registration of transfer of shares may do any of the following:
(1) Obligate the shareholder first to offer the corporation or other persons separately, consecutively, or simultaneously an

opportunity to acquire the restricted shares.
(2) Obligate the corporation or other persons separately, consecutively, or simultaneously to acquire the restricted shares.
(3) Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable.
(4) Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.
As added by P.L.14-1992, SEC.163.

IC 28-13-2-9
Expenses payable from consideration received for shares
Sec. 9. A corporation may pay the expenses of:
(1) selling or underwriting the corporation's shares; and
(2) organizing or reorganizing the corporation;
from the consideration received for shares.
As added by P.L.14-1992, SEC.163.



CHAPTER 3. PREEMPTIVE RIGHTS.REACQUISITION AND REISSUE OF SHARES

IC 28-13-3-1
Unissued shares; acquisition rights subject to articles of incorporation
Sec. 1. The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation so provide.
As added by P.L.14-1992, SEC.163.

IC 28-13-3-2
Security convertible into or carrying right to subscribe for or acquire shares; election to have preemptive rights; applicable principles
Sec. 2. (a) For purposes of sections 1 and 2 of this chapter, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.
(b) A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or similar words) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:
(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue the shares.
(2) A shareholder may waive the preemptive right. A waiver evidenced by a writing is irrevocable even though the waiver is not supported by consideration.
(3) There is no preemptive right with respect to any of the following:
(A) Shares issued as compensation to directors, officers, agents, or employees of the corporation, the corporation's subsidiaries, or the corporation's affiliates.
(B) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, the corporation's subsidiaries, or the corporation's affiliates.
(C) Shares authorized in the articles of incorporation that are issued within six (6) months from the effective date of incorporation.
(D) Shares sold otherwise than for money or promissory notes.
(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of the class.
(5) Holders of shares of any class with general voting rights but

without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.
(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for one (1) year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one (1) year is subject to the shareholders' preemptive rights.
As added by P.L.14-1992, SEC.163.

IC 28-13-3-3
Acquisition of own shares by corporation; reduction of authorized shares; contents of articles; treasury shares; unlawful reduction of shares producing insolvency
Sec. 3. (a) A corporation may acquire its own shares pursuant to an adopted resolution that is submitted to and approved by the director prior to such acquisition of shares. Unless a resolution of the board of directors or the corporation's articles of incorporation provide otherwise, shares so acquired constitute authorized but unissued shares.
(b) If the board resolution or articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.
(c) Articles of amendment for purposes of subsections (b) and (f):
(1) may be adopted by the board of directors without shareholder action;
(2) shall be delivered to the director of the department for approval or disapproval; and
(3) if approved by the director of the department, shall be delivered to the secretary of state for filing by the director of the department.
(d) The articles filed with the secretary of state must state the following:
(1) The name of the corporation.
(2) The reduction in the number of authorized shares, itemized by class and series.
(3) The action resulting in the reduction and a copy of the board resolution authorizing the action.
(4) The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.
(e) A corporation has authority to use, hold, acquire, cancel, and dispose of treasury shares.
(f) Unless the board of directors adopts an amendment to the corporation's articles of incorporation to reduce the number of authorized shares, as provided in subsection (c), treasury shares of

the corporation that are canceled shall be treated as authorized but unissued shares. Such shares may be canceled by the adoption of a board resolution stating that the shares are to be canceled. The resolution shall be submitted to and approved by the director.
(g) A reduction of the issued and outstanding shares of capital stock of a corporation that renders the corporation insolvent is not lawful.
As added by P.L.14-1992, SEC.163.



CHAPTER 4. DIVIDENDS AND OTHER DISTRIBUTIONS

IC 28-13-4-1
Power of board of directors to make distributions
Sec. 1. A board of directors may authorize and the corporation may make distributions to the corporation's shareholders subject to restriction by the articles of incorporation and the limitations in section 3 of this chapter.
As added by P.L.14-1992, SEC.163.



CHAPTER 5. MEETINGS OF SHAREHOLDERS

IC 28-13-5-1
Annual meeting requisites
Sec. 1. (a) A corporation must hold a meeting of the shareholders annually at a time stated in or fixed in accordance with the bylaws.
(b) Annual meetings of shareholders shall be held at the principal office of the corporation, or in the city, town, or county in which the principal office is located at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.
(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any action taken by the corporation.
(d) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in an annual shareholders' meeting by, or through the use of, any means of communication by which all shareholders participating may simultaneously communicate with each other during the meeting. A shareholder participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-2
Special meeting; corporations with more than 50 shareholders
Sec. 2. (a) A corporation with more than fifty (50) shareholders must hold a special meeting of shareholders on call of the corporation's board of directors or the person or persons, including shareholders or officers, specifically authorized to do so by the articles of incorporation or bylaws.
(b) If the articles of incorporation require the holding of a special meeting on the demand of the corporation's shareholders, but do not specify the percentage of votes entitled to be cast on an issue necessary to demand a special meeting, the board of directors may establish the percentage in the corporation's bylaws. Absent adoption of a bylaw provision, the demand for a special meeting must be made by the holders of all of the votes entitled to be cast on an issue.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-3
Special meeting; corporations of 50 or fewer shareholders
Sec. 3. A corporation with not more than fifty (50) shareholders must hold a special meeting of shareholders as follows:
(1) On call of the corporation's board of directors or the person or persons, including shareholders or officers, specifically authorized to do so by the articles of incorporation or bylaws.
(2) If the holders of at least twenty-five percent (25%) of all the votes entitled to be cast on any issue proposed to be considered

at the proposed special meeting sign, date, and deliver to the corporation's secretary one (1) or more written demands for the meeting describing the purpose or purposes for which the meeting is to be held.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-4
Special meeting requisites and procedure
Sec. 4. (a) Special meetings of shareholders shall be held at the principal office of the corporation, or in the city, town, or county in which the principal office is located at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.
(b) Only business within the purpose or purposes described in the meeting notice required by section 7 of this chapter may be conducted at a special shareholders' meeting.
(c) If the articles of incorporation or bylaws so provide, any or all shareholders may participate in a special meeting of shareholders by, or through the use of, any means of communication by which all shareholders participating may simultaneously communicate with each other during the meeting. A shareholder participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-5
Court ordered meeting; requisites and procedure
Sec. 5. (a) The circuit or superior court of the county where a corporation's principal office is located may order a meeting to be held and may fix the time and place of the meeting.
(b) A meeting ordered under this section shall be conducted in accordance with the corporation's articles of incorporation and bylaws:
(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of six (6) months after the end of the corporation's fiscal year or fifteen (15) months after its last annual meeting; or
(2) on application of a shareholder who signed a demand for a special meeting valid under section 2 of this chapter if:
(A) notice of the special meeting was not given within sixty (60) days after the date the demand was delivered to the corporation's secretary; or
(B) the special meeting was not held in accordance with the notice.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-6
Action taken without meeting; consent of voting shareholders      Sec. 6. (a) Action required or permitted by this article to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by at least one (1) written consent describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporation records.
(b) If not otherwise determined under section 11 of this chapter, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).
(c) Action taken under this section is effective when the last shareholder signs the consent, unless the consent specifies a different prior or subsequent effective date.
(d) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-7
Action with unanimous consent of voting shareholders; notice to nonvoting shareholders
Sec. 7. If this article requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least ten (10) days before the action is taken. The notice must contain or be accompanied by the same material that under this article would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-8
Notice of annual and special shareholders' meeting; prerequisites
Sec. 8. (a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting not less than ten (10) or more than sixty (60) days before the meeting date. Unless this article or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.
(b) Unless this article or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.
(c) Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.
(d) If not otherwise fixed under section 11 of this chapter, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.     (e) This subsection applies only to a corporation that is a building and loan association or a mutual savings bank. Notice of the annual or a special meeting of the shareholders may be given by publication of the notice. Notice under this subsection must satisfy all of the following:
(1) The notice must be published one (1) time at least ten (10) days before the date of the meeting.
(2) The notice must be published in one (1) of the following:
(A) A newspaper of general circulation in the city or town in which the principal office of the corporation is located.
(B) If publication cannot be made under clause (A), publication in a newspaper of general circulation in the county in which the principal office of the corporation is located.
(C) If publication cannot be made under clause (A) or (B), publication in a newspaper published closest to the location of the principal office of the corporation.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.93.

IC 28-13-5-9
Adjournment of annual or special shareholders' meeting; notice
Sec. 9. Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 11 of this chapter, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.
As added by P.L.14-1992, SEC.163.

IC 28-13-5-10
Waiver by shareholder entitled to notice of meeting; effect of attendance at meeting
Sec. 10. (a) A shareholder may waive any notice required by this article, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver by the shareholder entitled to the notice must be in writing and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.
(b) A shareholder's attendance at a meeting:
(1) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and
(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. As added by P.L.14-1992, SEC.163.

IC 28-13-5-11
Record date; fixing for shareholder meeting or action; adjournment by order of court
Sec. 11. (a) The bylaws may fix or provide the manner of fixing the record date for at least one (1) voting group to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.
(b) A record date fixed under this section may not be more than seventy (70) days before the meeting or action requiring a determination of shareholders.
(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date. The board of directors must fix a new record date if the meeting is adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting.
(d) If a court orders a meeting adjourned to a date more than one hundred twenty (120) days after the date fixed for the original meeting, the court may:
(1) provide that the original record date continues in effect; or
(2) fix a new record date.
As added by P.L.14-1992, SEC.163.



CHAPTER 6. VOTING BY SHAREHOLDERS

IC 28-13-6-1
Shareholders' list; requisites and necessity; inspection and copying
Sec. 1. (a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all the corporation's shareholders who are entitled to notice of a shareholders' meeting. The list must:
(1) be arranged by voting group;
(2) be arranged by class or series of shares within each voting group; and
(3) show the address of and number of shares held by each shareholder.
(b) The shareholders' list must be available for inspection by any shareholder entitled to vote at the meeting, beginning five (5) business days before the date of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, or the shareholder's agent or attorney authorized in writing, is entitled on written demand to inspect and to copy the list, during regular business hours and at the shareholder's expense, during the period it is available for inspection if the following requirements are met:
(1) The shareholder's demand is made in good faith and for a proper purpose.
(2) The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect.
(3) The records are directly connected with the shareholder's purpose.
(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, or the shareholder's agent or attorney authorized in writing, is entitled to inspect the list at any time during the meeting or any adjournment.
(d) If the corporation refuses to allow a shareholder, or the shareholder's agent or attorney authorized in writing, to inspect or copy the shareholders' list during the period specified in subsection (b), the circuit or superior court of the county where a corporation's principal office is located, on application of the shareholder, may order the inspection or copying.
(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.
(f) The use and distribution of any information acquired from inspection or copying the shareholders' list under the rights granted by this section are restricted solely to the proper purpose described with particularity under subsection (b).
(g) In addition to the inspection rights described in this section, a shareholder of a corporation is entitled to inspect and copy, during

regular business hours at a reasonable location specified by the corporation, the record of shareholders, if the shareholder:
(1) meets the requirements of subsection (b); and
(2) gives the corporation written notice of the shareholder's demand at least five (5) business days before the date the shareholder wishes to inspect and copy the record.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-2
Voting of shares
Sec. 2. (a) Except as provided in subsections (b), (c), (d), and (e) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one (1) vote on each matter voted on at a shareholders' meeting.
(b) Absent special circumstances, the shares of a corporation are not entitled to vote if the shares are owned, directly or indirectly, by a second corporation, domestic or foreign, and the corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.
(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by the corporation in or for an employee benefit plan or in any other fiduciary capacity.
(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a corporation, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.
(e) A mutual savings association or mutual savings bank may establish the rights of its voting parties in its articles of incorporation or articles of conversion.
(f) A member or a shareholder of a mutual savings bank or a mutual savings association that has not established the rights of its voting parties under subsection (e) is entitled at a members' or shareholders' meeting to cast one (1) vote for each one hundred dollars ($100) or fraction of one hundred dollars ($100) of the total amount paid on all deposits in the member's name or all shares standing in the shareholder's name on the books of the mutual savings bank or mutual savings association. Each borrowing member is entitled to cast one (1) vote as a borrower. A person may not, except as proxy, cast more than fifty (50) votes at an election held by the mutual savings bank or mutual savings association.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.94; P.L.176-1996, SEC.29; P.L.192-1997, SEC.27; P.L.79-1998, SEC.90; P.L.215-1999, SEC.9.

IC 28-13-6-3
Proxy voting
Sec. 3. (a) A shareholder may vote the shareholder's shares in person or by proxy.
(b) A shareholder may appoint a proxy to vote or otherwise act for

the shareholder by signing an appointment form, either personally or by the shareholder's attorney-in-fact.
(c) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven (11) months unless a shorter or longer period is expressly provided in the appointment form.
(d) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that the appointment form is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of the following:
(1) A pledgee.
(2) A person who purchased or agreed to purchase the shares.
(3) A creditor of the corporation who extended the corporation credit under terms requiring the appointment.
(4) An employee of the corporation whose employment contract requires the appointment.
(5) A party to a voting agreement created under IC 28-13-7-2.
(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.
(f) An appointment made irrevocable under subsection (d) is revoked when the interest with which it is coupled is extinguished.
(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if:
(1) the transferee did not know of the appointment's existence when the transferee acquired the shares; and
(2) the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.
(h) Subject to section 5 of this chapter and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-4
Beneficial owner of shares; recognition procedure; disclosure procedure; sanctions to ensure compliance
Sec. 4. (a) A corporation may establish a recognition procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the recognition procedure.
(b) A corporation may establish a disclosure procedure by which the names of beneficial owners of the corporation's shares shall, to the extent not prohibited by law, be disclosed to the corporation. A corporation may not establish a procedure requiring disclosure of the

names of the beneficial owners of a private trust created in good faith and not for the purpose of circumventing a disclosure procedure adopted pursuant to this section. The corporation may adopt reasonable sanctions to ensure compliance with its disclosure procedure, including:
(1) prohibiting the voting of;
(2) providing for mandatory or optional reacquisition of; or
(3) the withholding or payment into escrow of dividends with respect to;
shares as to which the beneficial owner's name is not disclosed as required by the disclosure procedure.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-5
Acceptance or rejection of vote, consent, waiver, or proxy appointment; validity of signature
Sec. 5. (a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.
(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of the corporation's shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if any of the following are met:
(1) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.
(2) The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(3) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.
(4) The name signed purports to be that of a pledgee, a beneficial owner, or an attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment.
(5) Two (2) or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one (1) of the co-owners and the person signing appears to be acting on behalf of all the co-owners.
(c) The corporation is entitled to reject a vote, consent, waiver, or

proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on the vote, consent, waiver, or proxy appointment or about the signatory's authority to sign for the shareholder.
(d) The corporation and the corporation's officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.
(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-6
Separate voting group; action on matter at meeting by less than group majority vote; quorum required for approval; law governing election of directors
Sec. 6. (a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or this article require a greater number, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.
(b) Once a share is represented for any purpose at a meeting, the share is considered present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.
(c) If a quorum exists, action on a matter other than the election of directors by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or this article require a greater number of affirmative votes.
(d) The election of directors is governed by section 9 of this chapter.
(e) Any number of members represented either in person or by proxy constitutes a quorum of members at a regular or special members meeting of a mutual savings bank or a mutual savings association.
As added by P.L.14-1992, SEC.163. Amended by P.L.122-1994, SEC.120; P.L.79-1998, SEC.91.

IC 28-13-6-7
Quorum for voting requirement for shareholders comprising voting groups
Sec. 7. (a) If the articles of incorporation or this article provide for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 6 of this chapter.     (b) If the articles of incorporation or this article provide for voting by two (2) or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 6 of this chapter. A matter may be voted on by one (1) voting group even though no vote is taken by another voting group entitled to vote on the matter.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-8
Greater quorum or voting requirements; shareholders or voting groups; provision by articles
Sec. 8. The articles of incorporation may provide for a greater quorum or voting requirement for shareholders or voting groups of shareholders than is provided for by this article.
As added by P.L.14-1992, SEC.163.

IC 28-13-6-9
Directors; election by plurality of votes
Sec. 9. Directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.
As added by P.L.14-1992, SEC.163.



CHAPTER 7. VOTING TRUSTS AND AGREEMENTS

IC 28-13-7-1
Creation of voting trust; requisites
Sec. 1. At least one (1) shareholder may create a voting trust, conferring on a trustee the right to vote or otherwise act for the shareholders by signing an agreement setting out the provisions of the trust that:
(1) may include anything consistent with the trust's purpose; and
(2) transfer the shareholders' shares to the trustee.
As added by P.L.14-1992, SEC.163. Amended by P.L.1-1993, SEC.211.

IC 28-13-7-2
Duties of voting trustee; agreement and list
Sec. 2. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-3
Effective date; irrevocability; rights coupled with interest in shares
Sec. 3. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust may not be made irrevocable for a period of more than ten (10) years after the effective date of the trust unless the voting or consenting rights granted by the trust are coupled with an interest in the shares to which the rights relate. However, if the agreement so provides, the irrevocable rights may from time to time be extended for additional periods of not more than ten (10) years each as to shares deposited under the agreement whose beneficial owners assent in writing to the extension. The rights are considered to be coupled with an interest in the shares if reserved or given for any of the following:
(1) In connection with an option, authority, or contract to buy or sell the shares or part of the shares.
(2) In connection with the pledge of the shares or part of the shares to secure the performance or nonperformance of any act.
(3) In connection with the performance or nonperformance of any act, or an agreement therefor, by the corporation issuing the shares.
(4) In connection with any other act or thing constituting an interest sufficient in law to support a power coupled with it.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-4 Irrevocable trust extension; duties of voting trustee
Sec. 4. If an irrevocable voting trust is extended in accordance with section 3 of this chapter, the voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.
As added by P.L.14-1992, SEC.163.

IC 28-13-7-5
Voting agreement; exemption; enforceability
Sec. 5. (a) At least two (2) shareholders may provide for the manner in which the shareholders will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to sections 1 through 4 of this chapter.
(b) A voting agreement created under this section is specifically enforceable.
As added by P.L.14-1992, SEC.163.



CHAPTER 8. DERIVATIVE PROCEEDINGS

IC 28-13-8-1
"Shareholder" defined
Sec. 1. For purposes of this chapter, "shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the owner's behalf.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-2
Right to commence proceeding
Sec. 2. (a) A person may not commence a proceeding in the right of a corporation unless the person was a shareholder of the corporation when the transaction complained of occurred or unless the person became a shareholder through transfer by operation of law from one who was a shareholder at that time.
(b) A derivative proceeding may not be maintained if it appears that the person commencing the proceeding does not fairly and adequately represent the interests of the shareholders in enforcing the right of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-3
Complaint requisites; stay pending corporate investigation
Sec. 3. (a) A complaint in a proceeding brought in the right of a corporation must be verified and must allege with particularity:
(1) the demand made, if any, to obtain action by the board of directors; and
(2) either that the demand was refused or ignored, or why the shareholder did not make the demand.
(b) Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, including an investigation commenced under section 5 of this chapter, the court may stay any proceeding until the investigation is completed.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-4
Discontinuance or settlement of case; approval; notice; payment of defense expenses and fees
Sec. 4. (a) A proceeding commenced under this chapter may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interest of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given the shareholders affected.
(b) On termination of the proceeding, the court may require the plaintiff to pay any defendant's reasonable expenses, including attorney's fees, incurred in defending the proceeding if the court

finds that the proceeding was commenced without reasonable cause.
As added by P.L.14-1992, SEC.163.

IC 28-13-8-5
Corporate committee; establishment; powers and duties; determination made independently of board; conclusive presumption on merits; disinterested director or other person
Sec. 5. (a) Unless prohibited by the articles of incorporation, the board of directors may establish a committee consisting of at least three (3) disinterested directors or other disinterested persons to determine:
(1) whether the corporation has a legal or equitable right or remedy; and
(2) whether it is in the best interests of the corporation to pursue that right or remedy, if any, or to dismiss a proceeding that seeks to assert that right or remedy on behalf of the corporation.
(b) In making a determination under subsection (a), the committee is not subject to the direction or control of or termination by the board. A vacancy on the committee may be filled by the majority of the remaining members by selection of another disinterested director or other disinterested person.
(c) If the committee determines that pursuit of a right or remedy through a derivative proceeding or otherwise is not in the best interests of the corporation, the merits of that determination are presumed to be conclusive against any shareholder making a demand or bringing a derivative proceeding with respect to the right or remedy, unless the shareholder can demonstrate that:
(1) the committee was not disinterested, as described in subsection (d); or
(2) the committee's determination was not made after an investigation conducted in good faith.
(d) For purposes of this chapter, a director or other person is disinterested if the director or other person:
(1) has not been made a party to a derivative proceeding seeking to assert the right or remedy in question, or has been made a party but only on the basis of a frivolous or insubstantial claim or for the sole purpose of seeking to disqualify the director or other person from serving on the committee;
(2) is able under the circumstances to render a determination in the best interests of the corporation; and
(3) is not an officer, employee, or agent of the corporation or of a related corporation.
However, an officer, employee, or agent of the corporation or a related corporation who meets the standards of subdivisions (1) and (2) shall be considered disinterested in any case in which the right or remedy under scrutiny is not assertable against a director or officer of the corporation or the related corporation.
As added by P.L.14-1992, SEC.163.



CHAPTER 9. BOARD OF DIRECTORS GENERALLY

IC 28-13-9-1
Necessity of board; powers
Sec. 1. (a) Each corporation must have a board of directors.
(b) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the corporation's board of directors, subject to any limitation set forth in the articles of incorporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-2
Qualifications of directors; articles and bylaws prescribing; waiver of citizenship requirement
Sec. 2. (a) Except as provided in subsection (c), every director must, during the director's whole term of service, be a citizen of the United States. A director must be at least eighteen (18) years of age. At least three-fifths (3/5) of the directors must reside in Indiana or within a distance of not to exceed fifty (50) miles of any office of the corporation of which the director is a director.
(b) The articles of incorporation or bylaws may prescribe other qualifications for directors. A director need not be a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.
(c) The director of the department may waive the United States citizenship requirement set forth in subsection (a) for a particular corporation if the waiver would affect only a minority of the total number of directors of the corporation.
As added by P.L.14-1992, SEC.163. Amended by P.L.192-2003, SEC.7.

IC 28-13-9-3
Size of board; articles and bylaws; annual election of directors
Sec. 3. (a) A board of directors must consist of at least three (3) individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws. The articles of incorporation or bylaws may provide that the number of directors may be determined by resolution of the board of directors.
(b) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. However, the minimum must be at least three (3) directors. If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, in the bylaws or by resolution of the board of directors.
(c) Directors are elected at the first annual shareholders' meeting and at each subsequent annual meeting unless the directors' terms are staggered under section 6 of this chapter.
As added by P.L.14-1992, SEC.163.
IC 28-13-9-4
Election of directors; voting groups; classes of shares
Sec. 4. (a) If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of at least one (1) authorized class of shares.
(b) Each class of shares entitled to elect at least one (1) director is a separate voting group for purposes of the election of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-5
Terms of office; vacancies; continuation until qualification of successor
Sec. 5. (a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.
(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless the directors' terms are staggered under section 6 of this chapter.
(c) A decrease in the number of directors does not shorten an incumbent director's term.
(d) The term of a director elected to fill a vacancy expires at the end of the term for which the director's predecessor was elected.
(e) Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-6
Staggering terms; groups of directors; expiration of terms
Sec. 6. (a) The articles of incorporation or, if the articles of incorporation so authorize, the bylaws may provide for staggering the board of directors' terms by dividing the total number of directors into either:
(1) two (2) groups, with each group containing one-half (1/2) of the total, as near as may be; or
(2) three (3) groups, with each group containing one-third (1/3) of the total, as near as may be.
(b) If terms are staggered under subsection (a):
(1) the terms of directors in the first group expire at the first annual shareholders' meeting after the directors' election;
(2) the terms of the second group expire at the second annual shareholders' meeting after the directors' election; and
(3) the terms of the third group, if any, expire at the third annual shareholders' meeting after the directors' election.
At each annual shareholders' meeting held after the meetings specified in this subsection, directors shall be chosen for a term of two (2) years or three (3) years, as the case may be, to succeed those whose terms expire.
As added by P.L.14-1992, SEC.163.
IC 28-13-9-7
Resignation; notice; effective date
Sec. 7. (a) A director may resign at any time by delivering written notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-8
Removal from office; meeting; notice
Sec. 8. (a) Directors may be removed in any manner provided in the articles of incorporation. In addition, the shareholders or directors may remove one (1) or more directors for cause or, unless the articles of incorporation provide otherwise, without cause.
(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.
(c) A director may be removed only if the number of votes cast to remove the director exceeds the number of votes cast not to remove the director.
(d) A director may be removed by the shareholders, if the shareholders are otherwise authorized to do so, only at a meeting called for the purpose of removing the director. The meeting notice must state that the purpose, or one (1) of the purposes, of the meeting, is removal of the director.
As added by P.L.14-1992, SEC.163.

IC 28-13-9-9
Vacancies; filling known future vacancies; temporary appointment by director of department
Sec. 9. (a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:
(1) the board of directors may fill the vacancy; or
(2) if the directors remaining in office constitute fewer than a quorum of the board, the directors may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.
(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders.
(c) A vacancy that will occur at a specific later date by reason of a resignation effective at a later date under section 7(b) of this chapter or otherwise may be filled before the vacancy occurs. However, the new director may not take office until the vacancy

occurs.
(d) If a vacancy is not filled through a corporation's normal process for filing vacancies within a time considered reasonable by the department, the director of the department may make a temporary appointment to the board of directors to fill the vacancy. The director of the department shall appoint a person whom the director considers capable of providing competent leadership and decision making ability. A person appointed to a board of directors under this subsection shall serve on the board until the corporation fills the position through the corporation's normal process for filing vacancies on the board. However, a person appointed to a board of directors by the director of the department under this subsection may not serve on the board for more than two (2) years, unless the person is selected to fill the vacancy through the corporation's normal process for filling vacancies. For purposes of this subsection, in determining whether a corporation has had a reasonable period in which to fill a vacancy, the department shall consider the following:
(1) The financial condition of the corporation.
(2) The number of remaining board members.
(3) The likelihood the board of directors will be able to establish a quorum for the transaction of business.
(4) The potential harm to the corporation that could result without an appointment under this subsection.
As added by P.L.14-1992, SEC.163. Amended by P.L.141-2005, SEC.25.

IC 28-13-9-10
Compensation; fixing
Sec. 10. Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors.
As added by P.L.14-1992, SEC.163.



CHAPTER 10. MEETINGS AND ACTION OF BOARD OF DIRECTORS

IC 28-13-10-1
Place of meetings; participants; means of communication; presumption of presence
Sec. 1. (a) The board of directors may hold regular or special meetings in or out of Indiana.
(b) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously communicate with one another during the meeting. A director participating in a meeting by this means is considered to be present in person at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-2
Action taken without meeting; signed consent; effect
Sec. 2. (a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this article to be taken at a board of directors meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by at least one (1) written consent describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken.
(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different prior or subsequent effective date.
(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-3
Notice of meetings
Sec. 3. (a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.
(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two (2) days notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-4
Waiver of required notice; attendance or participation in meeting
Sec. 4. (a) A director may waive any notice required by this article, the articles of incorporation, or bylaws before or after the

date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.
(b) A director's attendance at or participation in a meeting waives any required notice to the director of the meeting unless the director at the beginning of the meeting, or promptly upon the director's arrival, objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-5
Quorum of board; effect of majority vote; presumption of assent to action taken; right of dissent or abstention
Sec. 5. (a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:
(1) a majority of the fixed number of directors if the corporation has a fixed board size; or
(2) a majority of the number of directors prescribed under IC 28-13-9-3(b).
(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless a greater number is required by the articles of incorporation or bylaws.
(c) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is considered to have assented to the action taken unless:
(1) the director objects at the beginning of the meeting or promptly upon the director's arrival to holding the meeting or transacting business at the meeting;
(2) the director's dissent or abstention from the action taken is entered in the minutes of the meeting; or
(3) the director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before the meeting's adjournment or to the secretary of the corporation immediately after adjournment of the meeting.
(d) The right of dissent or abstention is not available to a director who votes in favor of the action taken.
As added by P.L.14-1992, SEC.163. Amended by P.L.42-1993, SEC.95.

IC 28-13-10-6
Committees; approval of creation and appointment; applicability of chapter; powers and duties; compliance with standards of conduct for directors
Sec. 6. (a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create at least one (1) committee and appoint members of the board of directors to serve on the committees. Each committee may have at least one (1) member, who serves at the pleasure of the board of directors.     (b) The creation of a committee and appointment of members to the committee must be approved by the greater of:
(1) a majority of all the directors in office when the action is taken; or
(2) the number of directors required by the articles of incorporation or bylaws to take action under section 5 of this chapter.
(c) Sections 1 through 5 of this chapter, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and the members of committees as well.
(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under IC 28-13-9-1.
(e) A committee may not do any of the following:
(1) Authorize distributions. However, a committee or an executive officer of the corporation designated by the board of directors may authorize or approve a reacquisition of shares or other distribution if done according to a formula or method or within a range prescribed by the board of directors.
(2) Approve or propose to shareholders action that this article requires to be approved by shareholders.
(3) Fill vacancies on the board of directors or on any of the board of directors' committees.
(4) Except to the extent permitted by subdivision (7), amend articles of incorporation under IC 28-13-14-2.
(5) Adopt, amend, or repeal bylaws.
(6) Approve a plan of merger not requiring shareholder approval.
(7) Authorize or approve the issuance or sale or a contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares. However, the board of directors may authorize a committee or an executive officer of the corporation designated by the board of directors to take the action described in this subdivision within limits prescribed by the board of directors.
(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in IC 28-13-11-1.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-7
Attendance record; report; contents; incorporation in minutes of annual meeting
Sec. 7. (a) In addition to such other duties as may be imposed upon the directors by this article, the directors shall keep a record of the attendance of directors at meetings of the board.
(b) The directors shall make a report showing the following:
(1) The names of the directors.
(2) The number of meetings of the board, regular and special.         (3) The number of meetings attended.
(4) The number of meetings from which each director was absent.
(c) The report required by this section shall be read at and incorporated in the minutes of the annual meeting of the shareholders if the corporation is not wholly owned by a corporation holding company. The directors, at the times as the directors are meeting as a board of directors, shall also require the secretary of the board or another designated agent to make official communications from the department a matter of record in the minutes of the meetings of the board of directors.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-8
Examination of corporation statement; departmental accounting and auditing standards; examination of corporation's holding company
Sec. 8. The board of directors shall cause the corporation to be examined one (1) time each calendar year by a certified public accountant. The board of directors shall submit the examination and a complete statement of the condition of the corporation to the department. The department may require additional information. The department may establish the accounting and auditing standards necessary to define the examination requirements of this section by policy or rule. An examination of a corporation's holding company shall satisfy the requirements of this section if done in accordance with standards prescribed by department policy or rule.
As added by P.L.14-1992, SEC.163.

IC 28-13-10-9
Legal holidays; resolution concerning days other than legal holidays; banking hours; emergencies affecting office hours
Sec. 9. (a) As used in this section, "emergency" means:
(1) any condition or occurrence that:
(A) may interfere physically with the conduct of normal business operations; or
(B) poses an imminent or existing threat to the safety or security of persons, property, or both persons and property;
at one (1) or more of the offices of a corporation; or
(2) the death of or funeral services for an employee, officer, or director of a corporation.
(b) A corporation may be closed on any part of a legal holiday by giving reasonable notice to its customers of its intention to be closed in observance of the holiday.
(c) Whenever a corporation is to be closed on a day or part of a day other than a legal holiday, the board of directors shall pass a resolution concerning the closing, and give reasonable notice of the closing to the customers of the corporation.
(d) The board of directors of a corporation may establish and observe different banking hours and designate different fixed days,

if any, for closing the principal office and each separate branch office of the corporation.
(e) Any day designated by the President of the United States or by the governor as a day of mourning, celebration, or other special observance is a legal holiday for corporations.
(f) Whenever the officers of a corporation believe that an emergency exists or is impending, which affects or may affect one (1) or more of a corporation's offices, the officers have the authority, in the reasonable and proper exercise of their discretion, to determine not to open any one (1) or more of such offices or, if having opened, to close any one (1) or more of such offices during the continuation of the emergency. The office or offices so closed shall remain closed until the time the officers determine that the emergency has ended. However, such office or offices may not remain closed for more than forty-eight (48) consecutive hours on business days, excluding other legal holidays, without requesting the approval of the director of the department of financial institutions.
(g) A corporation closing an office or offices under subsection (f) shall give prompt notice of its action to the director of the department of financial institutions.
(h) Any date on which a corporation is closed under this section is a legal holiday with respect to the business affairs of the corporation. No liability or loss of rights of any kind, on the part of any corporation, director, officer, or employee, accrues or results by virtue of any closing authorized by this section.
As added by P.L.176-1996, SEC.30.

IC 28-13-10-10
Commission of crime
Sec. 10. (a) In the event of a commission of a crime or apparent commission of a crime it shall be the responsibility of the corporation to ensure compliance with Part 353 of the Federal Deposit Insurance Corporation rules and regulations.
(b) Reporting of a crime under Part 353 of the Federal Deposit Insurance Corporation rules and regulations satisfies the reporting requirements of criminal activity for the department.
(c) The department shall use the Financial Crimes Enforcement Network of the United States Department of the Treasury instead of receiving written reports from the corporation.
(d) Failure to report the commission of a crime or apparent commission of a crime as required in Part 353 of the Federal Deposit Insurance Corporation is a violation of this section.
(e) If a corporation is a corporate fiduciary or is not insured by the Federal Deposit Insurance Corporation, the corporation must notify the department of the commission of a crime or the apparent commission of a crime not later than the first business day after the day the crime or apparent crime was discovered. A written notification must also be delivered to the department not later than thirty (30) days after the date the crime or apparent crime was discovered. A written notification under this section must include

the:
(1) details of the crime; and
(2) actions taken by the corporation regarding the crime.
As added by P.L.176-1996, SEC.31. Amended by P.L.192-1997, SEC.28; P.L.63-2001, SEC.23 and P.L.134-2001, SEC.25.

IC 28-13-10-11
Records retention
Sec. 11. (a) A corporation shall retain its business records under this section for the period required by this section.
(b) A corporation shall permanently retain:
(1) minute books of meetings of shareholders and directors;
(2) the capital stock ledger and capital stock certificate ledger or stubs;
(3) the general ledger;
(4) the daily statements of condition;
(5) the investment ledger;
(6) the copies of examination reports; and
(7) other records required by the department of financial institutions under this section.
(c) A corporation's board of directors shall develop a records retention policy. In developing the policy, the board of directors shall consider:
(1) legal actions and administrative proceedings in which the production of company records is necessary or desirable;
(2) state and federal statutes of limitation applicable to legal actions and administrative proceedings; and
(3) availability of information contained in the company records from other sources.
(d) Except for records under subsection (b) and for other records required to be permanently retained, a corporation may dispose of a record that has been retained for the period required and in the manner required by this section. A corporation is not under a duty to produce the record in an action or proceeding after the disposal of the record.
(e) This section applies to a corporation under IC 28 and to national banking associations to the extent that this section does not contravene federal law.
As added by P.L.11-1998, SEC.23.



CHAPTER 11. STANDARDS OF CONDUCT FOR DIRECTORS

IC 28-13-11-1
Discharge of duties; good faith; ordinary prudence; best interests of corporation
Sec. 1. A director shall, based on facts then known to the director, discharge the duties of a director, including the director's duties as a member of a committee:
(1) in good faith;
(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and
(3) in a manner the director reasonably believes to be in the best interests of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-2
Right to rely on data and other information; financial statements and data
Sec. 2. In discharging the director's duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:
(1) at least one (1) officer or employee of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;
(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or
(3) a committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-3
Bad faith; knowledge making reliance on information unwarranted
Sec. 3. A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by section 2 of this chapter unwarranted.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-4
Best interests of corporation; factors considered
Sec. 4. A director may, in considering the best interests of a corporation, consider the effects of any action on shareholders, employees, suppliers, and customers of the corporation, and the communities in which offices or other facilities of the corporation are located, and any other factors the director considers pertinent.
As added by P.L.14-1992, SEC.163.
IC 28-13-11-5
Exemption from personal liability; inapplicability in departmental proceedings
Sec. 5. (a) A director is not liable for any action taken as a director, or any failure to take any action, unless:
(1) the director has breached or failed to perform the duties of the director's office under sections 1 through 4 of this chapter; and
(2) the breach or failure to perform constitutes willful misconduct or recklessness.
(b) The exemption from liability provided by this section does not apply to any proceeding brought by the department against a director.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-6
Legislative intent; business judgment and discretion of directors; corporate takeovers
Sec. 6. (a) In enacting this article, the general assembly established corporate governance rules for Indiana corporations, including in this chapter the standards of conduct applicable to directors of Indiana corporations, and the corporate constituent groups and interests that a director may take into account in exercising the director's business judgment. The general assembly intends to reaffirm certain of these corporate governance rules to ensure that the directors of Indiana corporations, in exercising their business judgment, are not required to approve a proposed corporate action if the directors in good faith determine, after considering and weighing as they consider appropriate the effects of the action on the corporation's constituents, that the action is not in the best interests of the corporation.
(b) In making a determination under this section, directors are not required to consider the effects of a proposed corporate action on any particular corporate constituent group or interest as a dominant or controlling factor. Without limiting the generality of this section, directors are not required to redeem any rights under or to make inapplicable a shareholder rights plan adopted under IC 28-13-2-5, or to take or decline to take any other action under this article, solely because of the effect such action might have on a proposed acquisition of control of the corporation or the amounts that might be paid to shareholders under the acquisition.
(c) Certain judicial decisions in Delaware and other jurisdictions, which might otherwise be looked to for guidance in interpreting the duties of directors of corporations, including decisions relating to potential change of control transactions that impose a different or higher degree of scrutiny on actions taken by directors in response to a proposed acquisition of control of the corporation, are inconsistent with the proper application of the business judgment rule under this article. Therefore, the general assembly intends:
(1) to reaffirm that this section allows directors the full discretion to weigh the factors enumerated in section 4 of this

chapter as they consider appropriate; and
(2) to protect both directors and the validity of corporate action taken by the directors in the good faith exercise of their business judgment after reasonable investigation.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-7
Additional considerations affecting board actions or recommendations; approval of majority of disinterested directors; conclusive presumption of validity
Sec. 7. (a) In taking or declining to take any action, or in making or declining to make any recommendation to the shareholders of the corporation with respect to any matter, a board of directors of a corporation may, in the board's discretion, consider both the short term and long term best interests of the corporation.
(b) The board of directors shall take into account, and weigh as the directors consider appropriate, the effects of the action or recommendation on the corporation's shareholders and the other corporate constituent groups and interests listed or described in section 4 of this chapter, as well as any other factors considered pertinent by the directors under section 4 of this chapter.
(c) If a determination is made under this section with the approval of a majority of the disinterested directors of the board of the directors, that determination shall conclusively be presumed to be valid unless, after reasonable investigation, it can be demonstrated that the determination was not made in good faith.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-8
Disinterested persons; director or shareholder of corporation
Sec. 8. (a) For the purposes of section 7 of this chapter, a director is disinterested if:
(1) the director does not have a conflict of interest, within the meaning of section 9(a) of this chapter, in connection with the action or recommendation in question;
(2) in connection with matters described in IC 28-13-8 the director is disinterested (as defined in IC 28-13-8-4(d)); and
(3) in connection with any matter involving or otherwise affecting a transaction under IC 28-1-7, IC 28-1-8, or IC 28-3-2 that would result in a change of the person or persons that have control (as defined in IC 28-2-14-6) over the corporation if the director is not an employee of the corporation or an affiliate or associate of or was not nominated or designated as a director by a person proposing the transaction.
(b) A person may be disinterested under this section even though the person is a director or shareholder of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-9
Conflict of interest transactions; direct or indirect interest of

director; nonvoidability by corporation; voting for authorization, approval, or ratification
Sec. 9. (a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. Unless otherwise provided under federal or state laws, regulations, or rules, a conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one (1) of the following is true:
(1) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction.
(2) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction.
(3) The transaction was fair to the corporation.
(b) For purposes of subsection (a), a director of the corporation has an indirect interest in a transaction if:
(1) another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction; or
(2) another entity of which the director is a director, an officer, or a trustee is a party to the transaction and the transaction is, or is required to be, considered by the board of directors of the corporation.
(c) For purposes of subsection (a)(1), a conflict of interest transaction is authorized, approved, or ratified if the transaction receives the affirmative vote of a majority of the directors on the board of directors or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.
(d) For purposes of subsection (a)(2), shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b), may be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction.
As added by P.L.14-1992, SEC.163.

IC 28-13-11-10
Unlawful distribution; liability of director; right to contribution
Sec. 10. (a) Subject to section 5 of this chapter, a director who votes for or assents to a distribution made in violation of this article

or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this article or the articles of incorporation.
(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:
(1) from every other director who voted for or assented to the distribution, subject to section 5 of this chapter; and
(2) from each shareholder for the amount the shareholder accepted.
As added by P.L.14-1992, SEC.163.



CHAPTER 12. OFFICERS GENERALLY

IC 28-13-12-1
Necessity; designation; terms; dual officeholding
Sec. 1. The officers of a corporation must consist of a president, a secretary or cashier, and other officers prescribed by the bylaws. Each of the officers shall be chosen by the board of directors at the time and in the manner and for the terms as the bylaws of the corporation may prescribe. Each officer shall hold office until the officer's successor is chosen and has qualified. The president shall be chosen from among the directors. If the bylaws so provide, at least two (2) offices may be held by the same person, except that the duties of the president and the secretary or cashier may not be performed by the same person.
As added by P.L.14-1992, SEC.163. Amended by P.L.1-1993, SEC.212.

IC 28-13-12-2
Powers and duties
Sec. 2. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.
As added by P.L.14-1992, SEC.163.

IC 28-13-12-3
Resignation; notice; effective date; filling pending vacancy; removal with or without cause
Sec. 3. (a) An officer may resign at any time by delivering notice:
(1) to the board of directors, its chairman, or the secretary of the corporation; or
(2) if the articles of incorporation or bylaws so provide, to another designated officer.
(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, the corporation's board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.
(c) A board of directors may remove any officer at any time with or without cause.
(d) An officer who appoints another officer or assistant officer may remove the appointed officer or assistant officer at any time with or without cause.
As added by P.L.14-1992, SEC.163.

IC 28-13-12-4 Contract rights; effect of election, appointment, or removal
Sec. 4. (a) The election or appointment of an officer does not create contract rights.
(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.
As added by P.L.14-1992, SEC.163.

IC 28-13-12-5
Adequate fiduciary coverage required
Sec. 5. (a) Every corporation shall make provision for adequate fidelity coverage for all officers and employees having access to money or bonds of the corporation. The amount and form of fidelity coverage must be approved annually by the board of directors of the corporation. Coverage may be provided:
(1) in the form of a blanket fidelity bond issued by a corporate surety authorized to transact business in Indiana; or
(2) through the establishment of a separate reserve fund within the corporation for that purpose.
(b) If the corporation is a corporate fiduciary (as defined in IC 28-1-1-3), the corporation shall make provision for adequate fiduciary errors and omissions insurance coverage.
As added by P.L.14-1992, SEC.163. Amended by P.L.262-1995, SEC.89.



CHAPTER 13. INDEMNIFICATION OF DIRECTORS

IC 28-13-13-1
"Corporation" defined
Sec. 1. As used in this chapter, "corporation" includes a domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-2
"Director" defined; scope of term
Sec. 2. As used in this chapter, "director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, an officer, a partner, a trustee, a manager, an employee, or an agent of another foreign or domestic corporation, partnership, joint venture, limited liability company, trust, employee benefit plan, or other enterprise, whether for profit or not. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. The term includes, unless the context requires otherwise, the estate or personal representative of a director.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.457.

IC 28-13-13-3
"Expenses" defined
Sec. 3. As used in this chapter, "expenses" include attorney's fees.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-4
"Liability" defined
Sec. 4. As used in this chapter, "liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses incurred with respect to a proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-5
"Official capacity" defined; scope of term
Sec. 5. (a) As used in this chapter, "official capacity" means:
(1) when used with respect to a director, the office of director in a corporation; and
(2) when used with respect to an individual other than a director, as contemplated in section 13 of this chapter, the office in a corporation held by the officer or the employment or

agency relationship undertaken by the employee or agent on behalf of the corporation.
(b) The term does not include service for any other foreign or domestic corporation or any partnership, joint venture, limited liability company, trust, employee benefit plan, or other enterprise, whether for profit or not.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.458.

IC 28-13-13-6
"Party" defined
Sec. 6. As used in this chapter, "party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-7
"Proceeding" defined
Sec. 7. As used in this chapter, "proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-8
Conditional indemnification of director against liability
Sec. 8. (a) A corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if:
(1) the individual's conduct was in good faith; and
(2) the individual reasonably believed:
(A) in the case of conduct in the individual's official capacity with the corporation, that the individual's conduct was in the corporation's best interests; and
(B) in all other cases, that the individual's conduct was at least not opposed to the corporation's best interests; and
(3) in the case of any criminal proceeding, the individual either:
(A) had reasonable cause to believe the individual's conduct was lawful; or
(B) had no reasonable cause to believe the individual's conduct was unlawful.
(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2).
(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.
As added by P.L.14-1992, SEC.163.
IC 28-13-13-9
Mandatory indemnification of director for expenses of successful defense of proceeding
Sec. 9. Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director is or was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-10
Advancement of expenses before final disposition of proceeding; conditions; procedure
Sec. 10. (a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:
(1) the director furnishes the corporation a written affirmation of the director's good faith belief that the director has met the standard of conduct described in section 8 of this chapter;
(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and
(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.
(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.
(c) Determinations and authorizations of payments under this section shall be made in the manner specified in section 12 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-11
Court ordered indemnification; determination
Sec. 11. Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if the court determines:
(1) the director is entitled to mandatory indemnification under section 9 of this chapter, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or
(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances,

whether or not the director met the standard of conduct set forth in section 8 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-12
Standards for conditional determinations and authorizations; procedure
Sec. 12. (a) A corporation may not indemnify a director under section 8 of this chapter unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in section 8 of this chapter.
(b) The determination shall be made by any one (1) of the following procedures:
(1) By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding.
(2) If a quorum cannot be obtained under subdivision (1), by majority vote of a committee designated by the board of directors in which directors who are parties may participate, consisting solely of two (2) or more directors not at the time parties to the proceeding.
(3) By special legal counsel:
(A) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or
(B) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors in which directors who are parties may participate.
(4) By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.
(c) Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible. However, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-13
Indemnification of corporate officers and employees other than directors
Sec. 13. The following apply unless a corporation's articles of incorporation provide otherwise:
(1) An officer of the corporation, whether or not a director, is entitled to mandatory indemnification under section 9 of this chapter and is entitled to apply for court-ordered indemnification under section 11 of this chapter, in each case to

the same extent as a director.
(2) The corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation, whether or not a director, to the same extent as to a director.
(3) A corporation may also indemnify and advance expenses to an officer, employee, or agent, whether or not a director, to the extent, consistent with public policy, that may be provided by the corporation's articles of incorporation, bylaws, general or specific action of the corporation's board of directors, or contract.
As added by P.L.14-1992, SEC.163.

IC 28-13-13-14
Liability insurance purchased and maintained by corporation
Sec. 14. A corporation may purchase and maintain insurance on behalf of an individual:
(1) who is or was a director, an officer, an employee, or an agent of the corporation; or
(2) who, while a director, an officer, an employee, or an agent of the corporation, is or was serving at the request of the corporation as a director, an officer, a partner, a trustee, a manager, an employee, or an agent of another foreign or domestic corporation, partnership, joint venture, trust, limited liability company, employee benefit plan, or other enterprise;
against liability asserted against or incurred by the individual in the capacity described in subdivision (1) or (2). The corporation may purchase and maintain insurance under this section whether or not the corporation would have power to indemnify the individual against the same liability under section 8 or 9 of this chapter.
As added by P.L.14-1992, SEC.163. Amended by P.L.8-1993, SEC.459.

IC 28-13-13-15
Limitation of remedies; effect of chapter
Sec. 15. (a) The indemnification and advance for expenses provided for or authorized by this chapter does not exclude any other rights to indemnification and advance for expenses that a person may have under:
(1) a corporation's articles of incorporation or bylaws;
(2) a resolution of the board of directors or of the shareholders; or
(3) any other authorization, whenever adopted, after notice, by a majority vote of all the voting shares then issued and outstanding.
(b) If the articles of incorporation, bylaws, resolutions of the board of directors or of the shareholders, or other adopted authorization of indemnification or advance for expenses limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles, bylaws, resolution of the board of directors or of the

shareholders, or other adopted authorization of indemnification or advance for expenses.
(c) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director, an officer, an employee, or an agent in connection with the person's appearance as a witness in a proceeding at a time when the person has not been made a named defendant or respondent to the proceeding.
As added by P.L.14-1992, SEC.163.



CHAPTER 14. AMENDMENT OF ARTICLES OF INCORPORATION

IC 28-13-14-1
Authority to amend; restriction on shareholder vested rights
Sec. 1. (a) A corporation may amend the corporation's articles of incorporation at any time to add or change a provision that is required or permitted to be in the articles of incorporation or to delete a provision not required to be in the articles of incorporation. Whether a provision is required or permitted to be in the articles of incorporation is determined as of the effective date of the amendment.
(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation or authorized to be in the bylaws by this article or the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-2
Adoption without shareholder approval
Sec. 2. Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt at least one (1) amendment to the corporation's articles of incorporation without shareholder action to:
(1) extend the duration of the corporation if the corporation was incorporated at a time when limited duration was required by law;
(2) delete the names and addresses of the initial directors;
(3) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares and fractional shares if the corporation has only shares of that class outstanding;
(4) reduce the number of authorized shares solely as the result of a cancellation of treasury shares; or
(5) make any other change expressly permitted by this article to be made without shareholder action.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-3
Proposal authorized
Sec. 3. A corporation's board of directors may propose at least one (1) amendment to the articles of incorporation for submission to the shareholders.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-4
Submission of proposal to shareholders; recommendation; approval vote      Sec. 4. For an amendment to be adopted the following requirements must be met:
(1) The board of directors must adopt a resolution directing that the proposed amendment be submitted to a vote of the shareholders and the resolution shall be submitted to and approved by the directors before or after the proposed amendment or amendments are submitted to the shareholders.
(2) The board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances the board of directors should make no recommendation and communicates the basis for the board's determination to the shareholders with the amendment.
(3) The shareholders entitled to vote on the amendment must approve the amendment as provided in section 7 of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-5
Conditions of submission to shareholders
Sec. 5. The board of directors may condition the board's submission of the proposed amendment on any basis.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-6
Notice of meeting
Sec. 6. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 28-13-5-8. The notice of meeting must also do the following:
(1) State that the purpose, or one (1) of the purposes, of the meeting is to consider the proposed amendment.
(2) Contain or be accompanied by a copy or summary of the amendment.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001, SEC.24 and P.L.134-2001, SEC.26.

IC 28-13-14-7
Vote required
Sec. 7. Unless this article, the articles of incorporation, or the board of directors acting under section 5 of this chapter requires a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:
(1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and
(2) the votes required by IC 28-13-6-6 and IC 28-13-6-7 by every other voting group entitled to vote on the amendment.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-8 Voting by class or a series of shares
Sec. 8. (a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group if shareholder voting is otherwise required by this article on a proposed amendment if the amendment would:
(1) increase or decrease the aggregate number of authorized shares of the class;
(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;
(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;
(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;
(5) change the shares of all or part of the class into a different number of shares of the same class;
(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;
(8) limit or deny an existing preemptive right of all or part of the shares of the class;
(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class; or
(10) decrease the number of shares of a class into a different number of shares of the same class to effect a reverse stock split.
(b) If a proposed amendment would affect a series of a class of shares in at least one (1) of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.
(c) If a proposed amendment that entitles at least two (2) series of shares to vote as separate voting groups under this section would affect those series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.
(d) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001, SEC.25 and P.L.134-2001, SEC.27.

IC 28-13-14-8.5
Purchase price of stock
Sec. 8.5. (a) The following guidelines and procedures apply when

requesting that the director approve an amendment to articles of incorporation resulting in a reverse stock split authorized by IC 28-13-14-8(a)(10):
(1) The purchase price of the stock must be based on market value if there is an established and active market in the corporation's stock. In the absence of such a market, the fair value of the stock must be determined by obtaining an independent appraisal of the shares upon which the purchase price will be based.
(2) If a market for the corporation's stock exists, the corporation shall clearly disclose to the shareholders how the purchase price was determined in relation to the market value.
(3) If an appraisal is obtained:
(A) the corporation shall disclose to its shareholders:
(i) that an appraisal has been obtained; and
(ii) the identity and qualifications of the person or firm preparing the appraisal, the criteria for selecting the person or firm, and the existence of any material relationship between the bank and the person or firm; and
(B) the corporation shall furnish to each shareholder a summary of the appraisal, the findings and recommendations, the basis for and methods of arriving at the findings and recommendations, and any limitations imposed by the corporation on the preparation of the appraisal.
The corporation must inform its shareholders that the appraisal is available for inspection.
(4) A shareholder that may vote on the amendment to the articles of incorporation on the question of the reverse stock split must be given dissenter's rights in the manner prescribed in IC 28-1-7-21 as if the transaction were a merger of consolidation.
(b) The corporation shall submit to the department a copy of the appraisal or information supporting the purchase price of the stock if an established market already exists, a copy of the proxy material to be sent to the shareholders, and any other correspondence sent to the shareholders describing the proposed amendment to the articles.
As added by P.L.63-2001, SEC.26 and P.L.134-2001, SEC.28.

IC 28-13-14-9
Adoption before issuance of shares
Sec. 9. If a corporation has not yet issued shares:
(1) its board of directors; or
(2) if a board of directors has not been selected, the incorporators;
may adopt at least one (1) amendment to the corporation's articles of incorporation.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-10 Articles of amendment; contents
Sec. 10. A corporation amending its articles of incorporation shall prepare articles of amendment setting forth the following:
(1) The name of the corporation.
(2) The text of each amendment adopted.
(3) If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself.
(4) The date of each amendment's adoption.
(5) If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required.
(6) If an amendment was approved by the shareholders:
(A) the designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group represented at the meeting; and
(B) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-11
Articles of amendment; form
Sec. 11. The form of the articles of amendment shall be prescribed and furnished by the department.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-12
Articles of amendment; preparation and signature; presentation for approval or disapproval and filing
Sec. 12. (a) The articles of amendment shall be prepared and signed in triplicate by:
(1) an officer of the corporation;
(2) if the corporation has not yet issued shares, by a director of the corporation; or
(3) if the board of directors has not been selected, by the incorporator;
and shall be presented in triplicate to the department at its office for the approval or disapproval of the director.
(b) When the articles of amendment have been approved by the director, the articles shall be presented to the secretary of state for filing.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-13
Change of corporate name; record of articles of amendment      Sec. 13. If a corporation amends its articles of incorporation to change its corporate name, the corporation may, after the amendment has become effective, file for record with the county recorder of each county in Indiana in which the corporation has real property at the time the amendment becomes effective a file-stamped copy of the articles of amendment. The validity of a change in name is not affected by a corporation's failure to record the articles of amendment.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-14
Restatement of articles; inclusion of amendment; shareholder notification; articles of restatement; changes not constituting amendment
Sec. 14. (a) A corporation's board of directors or, if the board of directors has not been selected, the incorporators may restate the corporation's articles of incorporation at any time with or without shareholder action.
(b) The restatement may include at least one (1) amendment to the articles. If the restatement includes an amendment requiring shareholder approval, the amendment must be adopted as provided in sections 3 through 7 of this chapter.
(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with IC 28-13-5-8. The notice must also do the following:
(1) State that the purpose or one (1) of the purposes of the meeting is to consider the proposed restatement.
(2) Contain or be accompanied by a copy of the restatement that identifies any amendment or other change the corporation would make in the articles.
(d) A corporation restating the corporation's articles of incorporation shall prepare articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:
(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if the restatement does not, that the board of directors adopted the restatement; or
(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by section 10 of this chapter.
Notwithstanding IC 28-12-2-1(4), the corporation is not required to include in the articles of restatement the name and address of each incorporator.
(e) The following do not constitute an amendment to a corporation's articles of incorporation:
(1) A reordering or renumbering of the articles or sections of the articles.
(2) The correction of grammatical or spelling errors.
As added by P.L.14-1992, SEC.163. Amended by P.L.63-2001,

SEC.27 and P.L.134-2001, SEC.29; P.L.141-2005, SEC.26.

IC 28-13-14-15
Articles of restatement; form
Sec. 15. (a) The form of articles of restatement shall be prescribed and furnished by the department.
(b) Articles of restatement shall be prepared and signed in triplicate by:
(1) an officer of the corporation;
(2) if the corporation has not yet issued shares, by a director of the corporation; or
(3) if the board of directors has not been selected, by the incorporator;
and shall be presented in triplicate to the department at the department's office, for the approval or disapproval of the director.
(c) When the articles of restatement have been approved by the director, the articles shall be presented to the secretary of state for filing.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-16
Adopted restated articles; superseding original articles and amendments
Sec. 16. Adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-17
Restated articles of incorporation; certification
Sec. 17. The department and the secretary of state may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by section 14(d) of this chapter.
As added by P.L.14-1992, SEC.163.

IC 28-13-14-18
Effect of amendment on existing rights, causes of action, and proceedings
Sec. 18. (a) An amendment to articles of incorporation does not affect the following:
(1) A cause of action existing against or in favor of the corporation.
(2) A proceeding to which the corporation is a party.
(3) The preexisting rights of persons other than shareholders of the corporation.
(b) An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.
As added by P.L.14-1992, SEC.163.



CHAPTER 15. AMENDMENT OF BYLAWS

IC 28-13-15-1
Authority to amend or repeal
Sec. 1. Unless the articles of incorporation provide otherwise, only a corporation's board of directors may amend or repeal the corporation's bylaws.
As added by P.L.14-1992, SEC.163.



CHAPTER 16. FINANCIAL INSTITUTION SUBSIDIARIES

IC 28-13-16-1
"Qualifying subsidiary" defined
Sec. 1. As used in this chapter, "qualifying subsidiary" means a foreign or domestic corporation or limited liability company in which a financial institution has more than fifty percent (50%) ownership.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-2
"Nonqualifying subsidiary" defined
Sec. 2. As used in this chapter, "nonqualifying subsidiary" means a foreign or domestic corporation or limited liability company in which a financial institution has fifty percent (50%) or less ownership.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-3
"Financial institution" defined
Sec. 3. As used in this chapter, "financial institution" means:
(1) a bank (as defined by IC 28-1-1-3);
(2) a savings bank;
(3) a savings association; or
(4) an industrial loan and investment company that maintains federal deposit insurance.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-4
Acquisition or establishment; powers of subsidiary
Sec. 4. (a) A financial institution or any of its subsidiaries may acquire or establish a qualifying subsidiary by providing the department with written notice before acquiring or establishing the subsidiary. The department shall notify the requesting financial institution of the department's receipt of the notice.
(b) A subsidiary may exercise a power or engage in an activity permitted to be performed by a financial institution under the same conditions and restrictions as if the power or activity is performed by the financial institution itself, or the activity has been authorized as "activity eligible for notice" procedures under 12 CFR 5.34(e).
(c) The qualified subsidiary may exercise or engage in the activity thirty (30) days after the date on which the department receives the notification unless otherwise notified by the department.
As added by P.L.215-1999, SEC.10. Amended by P.L.258-2003, SEC.29; P.L.73-2004, SEC.42.

IC 28-13-16-5
Acquiring or establishing a nonqualifying subsidiary; application
Sec. 5. A financial institution or any of its subsidiaries may acquire or establish a nonqualifying subsidiary by submitting an

application to the department containing:
(1) a complete description of the financial institution's investment in the subsidiary;
(2) the activity to be conducted; and
(3) a representation that the activity:
(A) could be performed by a financial institution under statutory authority of this title;
(B) is a part of or incidental to the business of banking as determined by the director; or
(C) has been authorized as "activity eligible for notice" procedures under 12 CFR 5.34(e).
The department shall notify the requesting financial institution of the department's receipt of the application.
As added by P.L.215-1999, SEC.10. Amended by P.L.73-2004, SEC.43; P.L.10-2006, SEC.77 and P.L.57-2006, SEC.77.

IC 28-13-16-6
Review of application
Sec. 6. The department shall review a financial institution's notice or application to acquire or establish a qualifying or nonqualifying subsidiary to determine:
(1) whether the proposed activities are legally permissible; and
(2) whether the proposal endangers the safety or soundness of the financial institution.
The director shall either approve or disapprove the application for a nonqualifying subsidiary within sixty (60) days after the date on which the department receives the application. The period for approval or disapproval of the application may be extended by the department based on a determination that additional information from the financial institution or additional time for analysis is required.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-7
Subsidiaries subject to examination
Sec. 7. (a) Each qualifying subsidiary and nonqualifying subsidiary is subject to examination by the department or the appropriate federal banking supervisory authorities.
(b) If, upon examination, the department determines that a qualifying subsidiary or a nonqualifying subsidiary is operating in violation of law, regulation, or written condition or in an unsafe or unsound manner or otherwise threatens the safety and soundness of the financial institution, the department may direct the financial institution or subsidiary to take appropriate remedial action, which may include requiring the financial institution to divest or liquidate the subsidiary or discontinue specified activities.
As added by P.L.215-1999, SEC.10.

IC 28-13-16-8
Rules      Sec. 8. The department may adopt rules under IC 4-22-2 or policies to implement this chapter.
As added by P.L.215-1999, SEC.10.



CHAPTER 17. FINANCIAL SUBSIDIARY ACTIVITIES OF FINANCIAL INSTITUTIONS

IC 28-13-17-1
"Financial institution" defined
Sec. 1. As used in this chapter "financial institution" has the meaning set forth in IC 28-13-16-3.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-2
"Financial subsidiary" defined
Sec. 2. As used in this chapter, "financial subsidiary" means a foreign or domestic corporation or limited liability company that is controlled by one (1) or more financial institutions that engages in a financial subsidiary activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-3
"Financial subsidiary activity" defined
Sec. 3. As used in this chapter, "financial subsidiary activity" means:
(1) an activity that has been authorized for a financial subsidiary of a national bank under 12 U.S.C. 24a and that may be conducted by a national bank only through a financial subsidiary; or
(2) an activity that has been determined by the department to be financial in nature or incidental to a financial activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-4
"Control" defined
Sec. 4. As used in this chapter, "control" has the meaning set forth in IC 28-2-13-12.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-5
"Hold an interest" defined
Sec. 5. As used in this chapter, "hold an interest" means the ownership of any equity capital of a financial subsidiary.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-6
"Equity capital" defined
Sec. 6. As used in this chapter, "equity capital" includes, in addition to an equity investment, a debt instrument issued by a financial subsidiary, if the instrument qualifies as capital of the financial subsidiary under any federal or state law, regulation, or interpretation applicable to the financial subsidiary.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.
IC 28-13-17-7
Interest in financial subsidiaries engaged in financial subsidiary activities
Sec. 7. (a) Notwithstanding any other law, but subject to the provisions of this chapter, a financial institution may control or hold an interest in a financial subsidiary that engages in financial subsidiary activities.
(b) This section does not require an activity to be conducted through a financial subsidiary that is authorized to be conducted directly by the financial institution.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.

IC 28-13-17-8
Financial subsidiary activities engaged in as principal or new financial subsidiary activities
Sec. 8. (a) A financial institution may not establish, control, or hold an interest of a financial subsidiary that engages in financial subsidiary activities as principal or commence any new financial subsidiary activity under this section or under 12 U.S.C. 1831w(a) unless the following occur:
(1) An application has been filed with the department before the financial subsidiary of the financial institution conducts financial subsidiary activities.
(2) The department determines that the financial subsidiary activity poses no significant adverse effects to the safety and soundness of the financial institution and approves the application. An approval under this subdivision may be made subject to conditions and restrictions determined necessary by the department to prevent unsafe or unsound banking practices.
(3) The financial institution and the financial subsidiary comply with 12 U.S.C. 371c and 12 U.S.C. 371c-1, as if the subsidiary were a financial subsidiary, as defined in 12 U.S.C. 371c(e)(1).
(4) All financial institution affiliates of the financial institution are well-capitalized, as defined in the appropriate capital regulation and guidance of each financial institution's primary federal regulator, and the financial institution complies with the capital deduction requirement in accordance with 12 CFR 362.4(e)(1) through 12 CFR 362.4(e)(3), discloses that capital separation in any published financial statements and does not consolidate the financial subsidiary's assets and liabilities with those of the financial institution in any published financial statements.
(5) The financial institution and the financial subsidiary meet the financial and operational safeguards applicable to a financial subsidiary of a national bank conducting the same activities as provided in 12 U.S.C. 24a(d).
(b) A financial institution that controls or holds an interest in a financial subsidiary engaged in a financial subsidiary activity must comply with the requirements of subsection (a)(2) through (a)(5), as long as the financial institution's financial subsidiary is engaged in

the financial subsidiary activity.
As added by P.L.63-2001, SEC.28 and P.L.134-2001, SEC.30.






ARTICLE 14. CORPORATE FIDUCIARIES

CHAPTER 1. DEFINITIONS

IC 28-14-1-1
Definitions applicable to article
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-2
"Acting as a fiduciary"
Sec. 2. "Acting as a fiduciary" means undertaking to act primarily for the benefit of another. The term includes the following:
(1) Acting alone and jointly with others.
(2) Acting:
(A) as a trustee;
(B) as a personal representative;
(C) as a registrar of stocks and bonds;
(D) as a guardian or conservator of estates;
(E) as an assignee;
(F) as a receiver;
(G) as a custodian;
(H) as an investment manager or agent;
(I) as a managing agent; or
(J) as in any other, similar capacity.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-3
"Clearing corporation"
Sec. 3. "Clearing corporation" has the meaning set forth in IC 26-1-8-102.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-4
"Corporate fiduciary"
Sec. 4. "Corporate fiduciary" has the meaning set forth in IC 28-1-1-3.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-5
"Department"
Sec. 5. "Department" refers to the department of financial institutions established by IC 28-11-1.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-6
"Director"      Sec. 6. "Director" refers to the director of the department appointed under IC 28-11-2-1.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-7
"Person"
Sec. 7. "Person" means an individual, a corporation, a limited liability company, a partnership, or an unincorporated association.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-8
"The trust business"
Sec. 8. (a) Engaging in "the trust business" means:
(1) acting as a fiduciary for hire as one's primary business purpose; or
(2) holding oneself out to the public as being willing to act as a fiduciary for hire as one's primary business purpose.
(b) Notwithstanding subsection (a), the following persons are not engaged in the trust business with respect to fiduciary services customarily performed by the following persons for compensation as traditionally incident to their regular business activities:
(1) Accountants.
(2) Attorneys.
(3) Banks.
(4) Credit unions.
(5) Industrial loan companies.
(6) Insurance brokers.
(7) Insurance companies.
(8) Investment advisers.
(9) National trust companies organized under the laws of the United States.
(10) Real estate brokers and sales agents.
(11) Savings and loan associations.
(12) Savings banks.
(13) Securities brokers and dealers.
(14) Real estate title insurance companies.
(15) Real estate escrow companies.
(16) Persons acting in a fiduciary capacity in activities relating to:
(A) a business organization in which the person is an officer or an employee; or
(B) an estate where the person is designated as a fiduciary by a will or a court order.
(17) Third-party administrators hired by trustees of split-interest charitable trusts, private foundations, charitable pooled income funds, charitable gift annuities, employee benefit plans, or retirement plans.
(c) Notwithstanding subsection (a), any individual or any organization described in Section 501 of the Internal Revenue Code is not engaged in the trust business for the purposes of this article.     (d) The department may determine that a person not specifically provided for under subsection (b) or (c) is not engaged in the trust business for the purposes of this article.
As added by P.L.262-1995, SEC.90.

IC 28-14-1-9
"Subsidiary"
Sec. 9. "Subsidiary" means a foreign or domestic corporation or a limited liability company in which a corporate fiduciary has more than a fifty percent (50%) ownership.
As added by P.L.215-1999, SEC.11.



CHAPTER 2. APPLICATION

IC 28-14-2-1
Applicability to nondepository trust company
Sec. 1. A nondepository trust company that was organized under the laws of Indiana before July 1, 1995, is considered a corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-2-2
Powers of nondepository trust company
Sec. 2. A nondepository trust company that is organized under the laws of Indiana after June 30, 1995, has only the powers granted to a corporate fiduciary organized after June 30, 1995.
As added by P.L.262-1995, SEC.90.



CHAPTER 3. POWERS AND DUTIES

IC 28-14-3-1
Scope of chapter
Sec. 1. Subject to the limitations and restrictions set forth in this article and in the articles of incorporation, a corporate fiduciary possesses and may exercise the rights, privileges, and powers provided in this chapter.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-2
Corporate name
Sec. 2. A corporate fiduciary is entitled to perpetual duration and succession of its corporate name.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-3
Articles of incorporation
Sec. 3. The articles of incorporation of a corporate fiduciary must, without limitation, grant the corporate fiduciary the powers described in sections 4 through 8 of this chapter and authorize the corporate fiduciary to do the following:
(1) Sue and be sued in its corporate name.
(2) Have a corporate seal.
(3) Make and amend bylaws that are not inconsistent with the articles of incorporation or Indiana law.
(4) Purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in real or personal property.
(5) Sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of the corporate fiduciary's property.
(6) Purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of and deal in and with the:
(A) shares or other interests in; and
(B) obligations of;
any entity, including the corporate fiduciary, except as otherwise prohibited by this article.
(7) Borrow money, make contracts and guarantees, incur liabilities, and issue notes, bonds, and other obligations that may be convertible into or include the option to purchase other securities of the corporate fiduciary.
(8) Mortgage or pledge any of its assets.
(9) Purchase for its own account and sell investment securities under such limitations as the department prescribes by rule or policy.
(10) Conduct business, locate offices, and exercise the powers

granted by this article regardless of geographic limitations.
(11) Elect directors, elect and appoint officers, and appoint employees and agents of the corporate fiduciary.
(12) Define the duties of directors, officers, and employees of the corporate fiduciary.
(13) Fix the compensation of directors, officers, and employees of the corporate fiduciary.
(14) Pay or pay for the following:
(A) Deferred compensation.
(B) Employment contracts.
(C) Individual or group life insurance.
(D) Insurance on the life or lives of designated officers.
(15) Make donations for the public welfare or for charitable, scientific, or educational purposes.
(16) Become a member of the Federal Reserve system.
(17) With the approval of the department, convert into a bank.
(18) Cease doing business and dissolve under IC 28-1-9.
(19) Exercise all powers that are incidental to and proper or that may be necessary and usual in carrying on a corporate fiduciary business.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-4
Loans
Sec. 4. (a) A corporate fiduciary may:
(1) lend money; and
(2) receive and hold real and personal property as security for the repayment of loans;
only as authorized in this section.
(b) A corporate fiduciary may make a loan to a fiduciary account it administers and may take security for the loan, unless the governing document prohibits borrowing money and pledging account assets. The terms of a loan described in this subsection must be comparable to the terms available from other lenders.
(c) A corporate fiduciary may make a loan to a director, an officer, or an employee of the corporate fiduciary. A loan made under this subsection must be adequately secured. Loans made under this subsection by a corporate fiduciary may not:
(1) total more than ten thousand dollars ($10,000) for each individual; or
(2) exceed five percent (5%) of total equity capital when all loans to directors, officers, and employees are aggregated.
(d) Loans made to directors, officers, and employees under subsection (c) must be made exclusively from corporate funds. Funds from a fiduciary account may not be used to make or secure a loan under subsection (c).
As added by P.L.262-1995, SEC.90.

IC 28-14-3-5
Securities held by clearing corporation      Sec. 5. (a) Notwithstanding any other law, a corporate fiduciary holding securities in a fiduciary capacity is authorized to deposit or arrange for the deposit of the securities in a clearing corporation.
(b) When securities are deposited in a clearing corporation under subsection (a), certificates representing securities of the same class of the same issuer may be merged and held in the name of the nominee of the clearing corporation. The records of the corporate fiduciary acting as custodian, managing agent, or custodian for a fiduciary must at all times show the name of the party for whose account the securities are deposited.
(c) Title to the securities held by the clearing corporation under this section may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-6
United States government securities
Sec. 6. (a) Notwithstanding any other law, a corporate fiduciary holding United States government securities in a fiduciary capacity may use the Federal Reserve Book-Entry procedure for United States government securities. The records of the corporate fiduciary must at all times show the name of the party for whose account the United States government securities are deposited.
(b) Title to the United States government securities registered by Federal Reserve Book-Entry under subsection (a) may be transferred by bookkeeping entry on the books of the Federal Reserve without physical delivery of certificates representing the securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-7
Benefits; incentives; stock purchase programs
Sec. 7. (a) A corporate fiduciary may do the following:
(1) Pay benefits, offer incentives, and establish benefit plans and incentive plans for an existing or a former director, officer, employee, and agent of the corporate fiduciary.
(2) Adopt stock purchase programs for employees and:
(A) grant options to purchase;
(B) issue; and
(C) sell;
shares of the capital stock of the corporate fiduciary to the employees of the corporate fiduciary or to a trustee on behalf of the employees of the corporate fiduciary.
(b) A corporate fiduciary may act as the trustee to whom shares of the capital stock of the corporate fiduciary are issued and sold on behalf of the employees of the corporate fiduciary under subsection (a)(2).
(c) A corporate fiduciary granting options and issuing capital stock in connection with a stock purchase plan for its employees under subsection (a)(2) is not required to first offer the capital stock

to the shareholders of the corporate fiduciary.
(d) A corporate fiduciary granting options and issuing capital stock in connection with a stock purchase plan for its employees under subsection (a)(2) may offer the capital stock to the shareholders for such consideration (but not less than par value), and upon such terms and conditions, as are approved by the:
(1) board of directors of the corporate fiduciary;
(2) holders of a majority of the shares of the corporate fiduciary who are entitled to vote with respect to the issuance of the capital stock; and
(3) director.
(e) In the absence of actual fraud in the transaction, the judgment of the board of directors of a corporate fiduciary as to the sufficiency of the consideration for the issuance of options in connection with a stock purchase plan under subsection (a)(2) is conclusive.
(f) A corporate fiduciary exercising the powers granted in this section may, to the extent approved by the director, have authorized and unissued stock that is required to fulfill a stock option arrangement or another arrangement authorized by this section.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-8
Subsidiaries
Sec. 8. (a) A corporate fiduciary may:
(1) exercise any power through a subsidiary; and
(2) purchase, own, and hold shares of stock of a subsidiary.
(b) A subsidiary of a corporate fiduciary may not:
(1) exercise a power that the corporate fiduciary could not exercise; or
(2) engage in an activity in which the corporate fiduciary would not be permitted to engage.
(c) A corporate fiduciary may acquire or establish a subsidiary by submitting an application to the department containing a complete description of the corporate fiduciary's investment in the subsidiary and the activity to be conducted.
(d) The department shall review a corporate fiduciary's application to acquire or establish a subsidiary to determine:
(1) whether the proposed activities are legally permissible; and
(2) whether the proposal endangers the safety and soundness of the corporate fiduciary.
The director shall either approve or disapprove the application within sixty (60) days after the date on which the department receives the application. The period for approval or disapproval may be extended by the department based on a determination that additional information from the corporate fiduciary or additional time for analysis is required.
(e) Each subsidiary of a corporate fiduciary is subject to examination by the department to the same extent as though the subsidiary were included within the legal entity of the corporate fiduciary. As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.12.

IC 28-14-3-9
Investment and reinvestment of assets
Sec. 9. (a) Notwithstanding any other law, a corporate fiduciary, in exercising investment discretion in its fiduciary capacity with respect to the investment and reinvestment of assets, may invest and reinvest the assets, subject to the standard set forth in IC 30-4-3-3(c), in the securities of any open-end or closed-end management investment company or investment trust registered under the Investment Company Act of 1940 (15 U.S.C. 80a-1 et seq.).
(b) If a corporate fiduciary invests or reinvests assets under subsection (a), the fact that the corporate fiduciary or any affiliate of the corporate fiduciary is:
(1) providing services to the investment company or trust as investment adviser, sponsor, distributor, custodian, transfer agent, registrar, or otherwise; and
(2) receiving reasonable remuneration for the services provided;
does not preclude the corporate fiduciary from investing in the securities of the investment company or trust.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-10
Acting as fiscal or transfer agent
Sec. 10. A corporate fiduciary has the power to act as fiscal or transfer agent of the United States or any state, municipality, body politic, or corporation, and may, in that capacity:
(1) receive and disburse money;
(2) transfer, register, and countersign certificates of stocks, bonds, and other evidence of indebtedness;
(3) authenticate and certify bonds and certificates of indebtedness referred to in subdivision (2);
(4) act as agent to buy and sell domestic and foreign transportation;
(5) solicit and write insurance as insurance producer or broker for any insurance company authorized to do business in Indiana; and
(6) act as attorney in fact or agent of any person or corporation, foreign or domestic, for any lawful purpose.
As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.13; P.L.178-2003, SEC.94.

IC 28-14-3-11
Acting as insurance producer for sale of annuity contract or life insurance policy
Sec. 11. (a) Notwithstanding any other provision of this title, a corporate fiduciary may act as an insurance producer for the sale of any annuity contract or any life insurance policy issued by a life insurance company (as defined in IC 27-1-2-3) authorized to do

business in Indiana under IC 27-1.
(b) A corporate fiduciary that acts as an agent for the sale of an annuity contract or a life insurance policy:
(1) is subject to all requirements of IC 27 relating to the sale and solicitation of insurance, including licensing as an insurance producer under IC 27-1-15.6; and
(2) must comply with the disclosure requirements under IC 27-1-38.
As added by P.L.262-1995, SEC.90. Amended by P.L.215-1999, SEC.14; P.L.132-2001, SEC.21; P.L.130-2002, SEC.9; P.L.178-2003, SEC.95.

IC 28-14-3-12
Appointment as commissioner for sale of real estate; guardian of minor or incapacitated persons; trustee, receiver, conservator, or committee of property or estate in insolvency or bankruptcy proceedings; depository of funds paid into court; other fiduciary capacities
Sec. 12. A corporate fiduciary may be appointed and act under the order of appointment of a court of competent jurisdiction as commissioner for the sale of real estate, guardian of the person and guardian of the estate of a person less than eighteen (18) years of age, and incapacitated persons (as defined in IC 29-3-1-7.5), or as trustee, receiver, conservator, or committee of the property or estate of a person, corporation, or company in insolvency or bankruptcy proceedings, or as depository of money paid into court, whether for the benefit of a person, regardless of age, corporation, or party, and in any other fiduciary capacity.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-13
Appointment as executor, testamentary trustee, or administrator; corporate successor to will nominee; co-fiduciary with natural person; bond or security
Sec. 13. (a) A corporate fiduciary may:
(1) be appointed; and
(2) accept the appointment;
to act as executor or trustee under the last will and testament, or as administrator, with or without the will annexed, of the estate of any deceased person.
(b) A corporate fiduciary may:
(1) be appointed; and
(2) act under the order of appointment of any court of competent jurisdiction;
as executor of or trustee under any last will and testament, whenever the corporate fiduciary is the successor to any corporation appointed in the last will and testament, whether such succession is the result of merger, consolidation, or otherwise.
(c) Whenever a natural person is appointed with a corporate fiduciary in an appointment as receiver, guardian, commissioner,

trustee, executor, or administrator with or without the will annexed, the appointment of the natural person may be:
(1) under such limitation of powers; and
(2) upon such terms and conditions as to:
(A) the possession and control of the trust assets by the corporate fiduciary, or otherwise; and
(B) the bond or security, if any, to be given by the natural person;
as the natural person and the corporate fiduciary may agree to and the court making the appointment shall approve.
(d) Whenever a natural person who is appointed in a fiduciary capacity is required to give a bond or security for the faithful performance of the natural person's duties, a corporate fiduciary may guarantee or become surety for the natural person:
(1) if the corporate fiduciary takes possession and control of the assets belonging to the estate or other fiduciary relationship; and
(2) if the court having jurisdiction of the corporate fiduciary approves the guaranteeing or becoming surety for the natural person.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-14
Appointment upon application or consent of person acting or entitled to serve as guardian, trustee, executor, or administrator
Sec. 14. (a) A corporate fiduciary may be appointed and may act under the order of appointment of any court of competent jurisdiction as:
(1) guardian;
(2) trustee;
(3) executor; or
(4) administrator, with or without the will annexed;
on the application or consent of a person who is acting as guardian, trustee, executor, or administrator, or who is entitled to appointment as guardian, trustee, executor, or administrator.
(b) A corporate fiduciary appointed under subsection (a) serves in the place of and instead of the person who applies for or consents to the appointment.
(c) An appointment under subsection (a) must be made:
(1) upon the notice required by law to the persons interested in the estate or fund; and
(2) on the consent of the principal beneficiaries or other persons interested in the estate or fund as the court making the appointment considers proper.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-15
Trusts
Sec. 15. A corporate fiduciary has the power to:
(1) take, accept, and execute any and all legal trusts, duties, and

powers in regard to the holding, management, sale, and disposition of any property or estate, real or personal, wherever located, and the rents and profits of the property or estate, which may be granted or confided to it by any court of competent jurisdiction, or by any person, corporation, municipality, or other authority;
(2) take, accept, and execute any and all trusts and powers of any nature or description that:
(A) may be conferred upon or entrusted or submitted to it by any person, firm, company, or any body politic, corporation, foreign or domestic, or other authority, by grant, assignment, transfer, devise, bequest, or otherwise; or
(B) may be entrusted, committed, or transferred to it or vested in it by order of a court of competent jurisdiction; and
(3) generally execute trusts of every description not inconsistent with the laws of Indiana or the United States.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-16
Power to act in fiduciary capacity; acting as commissioner for sale of real estate without bond or security; administration of oaths
Sec. 16. (a) Except as otherwise provided in this chapter, a corporate fiduciary has the power:
(1) to act:
(A) in every fiduciary capacity permitted by this article; and
(B) as commissioner for the sale of real estate, without bond or other security; and
(2) to administer oaths attested by the signature of its secretary or cashier and its seal whenever it is acting in a fiduciary capacity and whenever an individual acting in the same capacity is authorized by law to administer oaths.
(b) The court having jurisdiction of a corporate fiduciary may at any time, before or after the corporate fiduciary accepts a fiduciary appointment require the corporate fiduciary to give a bond or other security. If the corporate fiduciary fails to give a bond or security as required, the court may remove the corporate fiduciary and revoke the appointment.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-17
Pledge or deposit of assets prohibited
Sec. 17. A corporate fiduciary shall not pledge or deposit any of its assets as a condition to the exercise of its powers as a fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-18
Receipt of property upon deposit for safekeeping or in escrow
Sec. 18. (a) A corporate fiduciary has the power to:
(1) receive, upon terms and conditions prescribed by the corporate fiduciary not inconsistent with the provisions of this

section, upon deposit for safekeeping, or in escrow:
(A) money;
(B) bonds;
(C) mortgages;
(D) jewelry;
(E) plate;
(F) stock;
(G) securities and valuable papers of any kind; and
(H) other personal property; and
(2) rent or lease receptacles for the safe deposit of personal property.
(b) Neither a corporate fiduciary nor any of the assets of the corporate fiduciary are liable for:
(1) the value of property received by the corporate fiduciary under this section; or
(2) damages for the loss, theft, or misappropriation of the property.
(c) A corporate fiduciary may procure and carry a policy or policies of insurance for the benefit of the owners of property received by the corporate fiduciary under this section.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-19
Compensation for fiduciary services; counsel fees
Sec. 19. (a) A corporate fiduciary has the power to demand and receive, for the faithful performance and discharge of services performed under the powers vested in the corporate fiduciary by this article:
(1) reasonable compensation, or compensation as fixed by agreement of the parties;
(2) all advances necessarily paid out and expended in the discharge and performance of its duties; and
(3) unless otherwise agreed upon, interest at the legal rate on the advances referred to in subdivision (2).
(b) The advances referred to in subsection (a) may include the compensation paid for the employment of legal services when necessary for the protection of a trust or other fiduciary relation.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-20
Compensation or commission for loan negotiation or trust execution not considered interest or usury
Sec. 20. The compensation or commission paid or agreed to be paid for the negotiation of any loan or the execution of any trust by a corporate fiduciary is not interest within the meaning of any law of Indiana, and the excess of the compensation or commission over any rate of interest permitted by the laws of Indiana shall not be decreed or held to be usury in any court.
As added by P.L.262-1995, SEC.90.
IC 28-14-3-21
Appointment by court having jurisdiction; power to renounce appointment
Sec. 21. (a) A court or an officer of a court having jurisdiction to:
(1) grant letters of guardianship;
(2) appoint a trustee, guardian, receiver, or committee of the estate of a person;
(3) appoint a committee, trustee, or receiver in insolvency or bankruptcy proceedings, or in any other proceeding or action, under state or federal law; or
(4) make any other fiduciary appointment provided for in this article;
may appoint a corporate fiduciary. However, the corporate fiduciary is not required to accept the appointment.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-22
Establishment of business or agency within state by nonresident corporate fiduciary, trust company, or bank
Sec. 22. Subject to IC 28-1-22, a corporate fiduciary, trust company, or bank that is organized and doing business under the laws of any state, territory, or district other than Indiana, including a national bank or national trust company that is primarily domiciled in any other state, may establish an office to conduct business as a fiduciary in Indiana if the law of the state, territory, or district in which the corporate fiduciary, trust company, or bank is primarily domiciled would allow an Indiana bank, an Indiana corporate fiduciary, or an Indiana trust company to establish a place of business or an agency in that state, territory, or district for the conduct of business as a fiduciary.
As added by P.L.262-1995, SEC.90. Amended by P.L.192-1997, SEC.29.

IC 28-14-3-23
Service as successor trustee
Sec. 23. For the purposes of IC 30-4-3-29, a corporate fiduciary may serve as a successor trustee in the same capacity as if the corporate fiduciary were a bank (as defined in IC 28-1-1-3).
As added by P.L.262-1995, SEC.90.

IC 28-14-3-24
Credit union service organizations
Sec. 24. Notwithstanding any other law, a credit union or a group of credit unions may establish a credit union service organization that is a corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-3-25
Powers relating to common trust funds
Sec. 25. For the purposes of IC 30-1-8, a corporate fiduciary has

the same powers and authority as a bank.
As added by P.L.262-1995, SEC.90.



CHAPTER 4. REAL ESTATE POWERS OF CORPORATE FIDUCIARIES

IC 28-14-4-1
Power to purchase or convey real estate necessary for convenient transaction of business
Sec. 1. (a) A corporate fiduciary has the power to purchase, hold, and convey real estate as necessary for the convenient transaction of its business.
(b) Real property that may be purchased or held for the convenient transaction of the business of a corporate fiduciary includes the following:
(1) Real property on which the principal office or a trust office of the corporate fiduciary is located.
(2) Real property that is the location of facilities supporting the operations of the corporate fiduciary.
(3) Real property that the board of directors expects, in good faith, to use as an office or a facility in the future.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-2
Real property held without use for one year
Sec. 2. (a) If real property referred to in section 1(b)(3) of this chapter is held for one (1) year without being used by the corporate fiduciary as an office or a facility, the board of directors of the corporate fiduciary shall state by resolution definite plans for the use of the real property.
(b) A resolution adopted under this section shall be made available for inspection by the department.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-3
Real property held without use for more than three years
Sec. 3. Real property referred to in section 1(b)(3) of this chapter may not be held for more than three (3) years without being used as a corporate fiduciary office or a facility, unless:
(1) the board of directors by resolution:
(A) reaffirms annually that the corporate fiduciary expects to use the real property as a corporate fiduciary office or a facility in the future; and
(B) explains the reason why the real property has not yet been used as an office or a facility; and
(2) the director determines that:
(A) the continued holding of the real property does not endanger the safety and soundness of the corporate fiduciary; and
(B) the corporate fiduciary is holding the real property to use in the future for one (1) of the purposes set forth in section 1(b)(1) and 1(b)(2) of this chapter.
As added by P.L.262-1995, SEC.90.
IC 28-14-4-4
Real property held without use for more than ten years
Sec. 4. Real property referred to in section 1(b)(3) of this chapter may not be held for more than ten (10) years without being used as a corporate fiduciary office or facility unless the director consents in writing to the continued holding of the real estate by the corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-5
Maximum limit of investment in real estate and buildings necessary for convenient transaction of business
Sec. 5. The sum that a corporate fiduciary invests in real estate and buildings used for the convenient transaction of its business shall not exceed fifty percent (50%) of the capital and surplus of the corporate fiduciary, exclusive of undivided profits of the corporate fiduciary, unless the director gives approval in writing to investments exceeding the limit set forth in this subsection.
As added by P.L.262-1995, SEC.90.

IC 28-14-4-6
Investment in stock of corporation holding real estate and buildings used by corporate fiduciary
Sec. 6. Investments by a corporate fiduciary under this chapter may be made in the stock of a corporation that is organized to own and hold the real property and building occupied and used wholly or in part by the corporate fiduciary.
As added by P.L.262-1995, SEC.90.



CHAPTER 5. INVESTMENTS OF CORPORATE FIDUCIARIES

IC 28-14-5-1
"Total equity capital" defined
Sec. 1. As used in this chapter, "total equity capital" means unimpaired capital stock, unimpaired surplus, unimpaired undivided profits, and subordinated debt.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-2
Limitations on dealing in investment securities
Sec. 2. Except as otherwise provided in this article, the business of dealing in investment securities by a corporate fiduciary is limited to purchasing and selling securities without recourse, solely upon the order and for the account of customers and not for its own account.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-3
Underwriting or guarantee of issue of securities
Sec. 3. A corporate fiduciary may not underwrite or guarantee all or any part of an issue of securities other than obligations issued or guaranteed by or on behalf of:
(1) the state;
(2) a political subdivision of the state; or
(3) an agency or instrumentality of the state.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-4
Purchase for own account and sale of investment securities
Sec. 4. (a) A corporate fiduciary may purchase for its own account and sell investment securities under the limitations and restrictions the department prescribes by rule or policy. However, the total amount of the investment securities of any one (1) obligor or maker purchased or held by a corporate fiduciary for its own account shall not at any time exceed ten percent (10%) of the amount of the total equity capital of the corporate fiduciary.
(b) The limitations imposed by subsection (a) do not apply to:
(1) the direct or indirect obligations of the United States; or
(2) the direct obligations of:
(A) a United States territory or insular possession;
(B) the state of Indiana; or
(C) any municipal corporation or taxing district in Indiana.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-5
Purchase for own account and sale of shares of investment companies and mortgage backed securities
Sec. 5. A corporate fiduciary may purchase for its own account and sell:         (1) shares of investment companies, the portfolios of which consist solely of securities that are eligible for purchase and sale by national banking associations; and
(2) mortgage backed securities that are eligible for purchase and sale by national banking associations, only to the extent that a national banking association can purchase and sell mortgage backed securities.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-6
Authorized depositories for corporate fiduciaries and credit union service organizations
Sec. 6. A corporate fiduciary may deposit funds in a depository in which the deposits are federally insured. A credit union service organization established as a corporate fiduciary under IC 28-14-3-24 may deposit its funds in the credit union or credit unions that control the credit union service organization.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-6.5
Purchase of speculative securities or securities not rated by a generally recognized security rating service
Sec. 6.5. (a) A corporate fiduciary may not purchase for its own account any bond, note, or other evidence of indebtedness that is commonly designated as a security that is speculative in character or that has speculative characteristics. For the purposes of this subsection, a security is speculative or has speculative characteristics if at the time of purchase the security:
(1) is rated below the first four (4) rating classes by a generally recognized security rating service; or
(2) is in default.
(b) A corporate fiduciary may purchase for its own account a security that is not rated by a generally recognized security rating service if the corporate fiduciary at the time of purchase obtains financial information that is adequate to document the investment quality of the security.
As added by P.L.176-1996, SEC.32.

IC 28-14-5-7
Prohibition on purchases of stock of nonsubsidiaries
Sec. 7. Except as otherwise authorized by this title, a corporate fiduciary may not purchase any share of stock of a corporation that is not a subsidiary of the corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-8
Investment in casualty insurance company
Sec. 8. (a) Notwithstanding any other provision of this article, a corporate fiduciary may invest in a casualty insurance company organized solely for the purpose of insuring:         (1) banks;
(2) corporate fiduciaries;
(3) trust companies; and
(4) bank holding companies and their officers and directors;
from and against liabilities, including those covered by bankers' blanket bonds and director and officer liability insurance and other public liability insurance.
(b) Investments made under subsection (a) must take the form of:
(1) the purchase for the corporate fiduciary's own account of:
(A) shares of stock of the casualty insurance company; or
(B) shares of stock of an association of banks organized for the purpose of funding the casualty insurance company; or
(2) loans to an association of banks referred to in subdivision (1)(B).
(c) The total investment of a corporate fiduciary under subsection (a) may not exceed five percent (5%) of the capital and surplus of the corporate fiduciary.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-9
"Investment security" defined
Sec. 9. The rules or policies adopted by the department under IC 28-14-8 may define the term "investment security" for the purposes of this chapter.
As added by P.L.262-1995, SEC.90.

IC 28-14-5-10
Purchase records
Sec. 10. A corporate fiduciary that purchases a security for its own account shall maintain sufficient records of the security to allow the security to be properly identified by the department for examination purposes.
As added by P.L.176-1996, SEC.33.



CHAPTER 6. BOOKS AND RECORDS OF CORPORATE FIDUCIARIES

IC 28-14-6-1
Access and examination by department
Sec. 1. (a) Books and records of the corporate fiduciary must be reasonably accessible to the department.
(b) If the records of a corporate fiduciary are located outside Indiana:
(1) the records shall be made available to the department at a convenient location within Indiana; or
(2) the corporate fiduciary shall pay the reasonable and necessary expenses for the department or its representative to examine the records where they are maintained.
As added by P.L.262-1995, SEC.90.

IC 28-14-6-2
Separate bookkeeping for fiduciary accounts; segregation of securities and property held for fiduciary accounts
Sec. 2. A corporate fiduciary exercising trust powers or any powers as a fiduciary shall:
(1) keep, separate and apart from its other business, separate books and accounts for its fiduciary accounts; and
(2) keep all securities and property that is held for its fiduciary accounts (other than money) at all times segregated from and unmingled with its own securities and property.
As added by P.L.262-1995, SEC.90.

IC 28-14-6-3
Fiduciary account information required; timely posting of activities
Sec. 3. (a) The records of a corporate fiduciary must contain full information relative to each fiduciary account, including accounting, correspondence, and legal documentation as needed for the successful administration of the account.
(b) The records of a corporate fiduciary must meet the following requirements:
(1) Documentation that accountings are made in accordance with general trust and probate statutes must be retained by the corporate fiduciary.
(2) Records must account for cash funds of each account, and must be constructed in a manner consistent with identification of cash by its origin and ultimate distribution.
(3) Records must provide information relative to each asset held for each account, and provide sufficient detail to clearly identify each asset.
(4) Records must be posted in a manner as timely as activity levels dictate.
As added by P.L.262-1995, SEC.90.
IC 28-14-6-4
Duty to keep books of account and minutes of corporate proceedings
Sec. 4. A corporate fiduciary shall keep correct and complete books of accounts and minutes of the proceedings of shareholders, directors, executives, and finance committees.
As added by P.L.262-1995, SEC.90.

IC 28-14-6-5
Stock transfer book; shareholders list
Sec. 5. A corporate fiduciary shall keep at its principal office:
(1) an original or a duplicate stock transfer book; or
(2) records setting forth:
(A) the names and addresses of all shareholders; and
(B) the number of shares held by each shareholder; or
(3) the records described in subdivisions (1) and (2).
As added by P.L.262-1995, SEC.90.



CHAPTER 7. REQUIREMENTS AND PROHIBITIONS APPLYING TO CORPORATE FIDUCIARIES

IC 28-14-7-1
Prohibited transactions; investigatory and enforcement powers of department
Sec. 1. (a) A corporate fiduciary is prohibited from entering into any transaction that would be prohibited for a bank under IC 28-1-18.2.
(b) The department has the same:
(1) powers of investigation; and
(2) enforcement authority;
concerning corporate fiduciaries and their affiliates as the department has with respect to banks and their affiliates under IC 28-1-18.2.
As added by P.L.262-1995, SEC.90.

IC 28-14-7-2
Statements of condition
Sec. 2. (a) The department may in any year require a corporate fiduciary to prepare and submit as many statements of condition as the department considers necessary.
(b) Statements of condition required by the department under this section must be:
(1) verified; and
(2) prepared and submitted:
(A) on the forms; and
(B) on the dates;
designated in notices given by the director.
(c) Statements of condition required by the department under this section must include a statement summarizing fiduciary activities engaged in by the corporate fiduciary.
(d) The department is authorized to provide copies of a report submitted under this section upon request at a cost established by the department.
As added by P.L.262-1995, SEC.90.

IC 28-14-7-3
Violations; penalties
Sec. 3. (a) A corporate fiduciary that:
(1) fails to prepare and submit a statement of condition required by the department under section 2 of this chapter; or
(2) violates any order of the department with respect to a statement of condition required by the department under section 2 of this chapter;
is subject to a civil penalty of one hundred dollars ($100) for each day that elapses after the date fixed by the department for compliance with the notice concerning the statement of condition.
(b) A penalty paid under subsection (a) must be deposited in the financial institutions fund established by IC 28-11-2-9. As added by P.L.262-1995, SEC.90.

IC 28-14-7-4
Duty to report shortages and irregularities
Sec. 4. A corporate fiduciary is subject to the reporting requirements concerning shortages and irregularities that are set forth in IC 28-13-10-10(e).
As added by P.L.262-1995, SEC.90. Amended by P.L.63-2001, SEC.29 and P.L.134-2001, SEC.31.

IC 28-14-7-5
Maintenance of principal office in county in which corporate fiduciary conducts trust business; post office address of principal office
Sec. 5. (a) A corporate fiduciary that engages in the trust business in Indiana shall maintain an office or a place of business in Indiana. The office maintained under this subsection shall be known as the principal office, and must be located in a county in which the corporate fiduciary conducts business.
(b) The post office address of the principal office shall be stated in the original articles of incorporation, at the time of the incorporation. Thereafter, the location of the principal office may be changed at any time or from time to time when authorized by the board of directors and approved by the department, by filing with the secretary of state, before the date on which the change is to take effect, a certificate that:
(1) is signed by the president or a vice president and by the secretary or cashier of the corporate fiduciary;
(2) is verified by one (1) of the officers signing the certificate; and
(3) states that the change is to be made and that it is made under authorization by the board of directors.
As added by P.L.262-1995, SEC.90.

IC 28-14-7-6
Administration of common trust funds
Sec. 6. A corporate fiduciary that administers common trust funds is subject to 12 CFR 9.18.
As added by P.L.262-1995, SEC.90.



CHAPTER 7.5. CONSERVATORSHIP OF CORPORATE FIDUCIARIES

IC 28-14-7.5-1
Application of chapter
Sec. 1. This chapter applies to a corporate fiduciary (as defined in IC 28-1-1-3(19)).
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-2
Applications of definitions
Sec. 2. Except as otherwise provided, the definitions in IC 28-14-1 apply throughout this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-3
Appointment of conservator; bond or security
Sec. 3. (a) The department may appoint a conservator for a corporate fiduciary if the department determines that:
(1) one (1) or more grounds for the appointment of a receiver under IC 28-1-3.1-2(a) exist with respect to the corporate fiduciary; or
(2) the appointment of a conservator is necessary to conserve the assets of the corporate fiduciary for the benefit of:
(A) creditors of the corporate fiduciary;
(B) the beneficiaries of trusts and other fiduciary accounts administered by the corporate fiduciary; or
(C) other persons for whom the corporate fiduciary acts in a fiduciary capacity.
(b) A conservator appointed under this section shall give any bond or security that the department considers appropriate.
(c) The department may appoint any competent and disinterested person as a conservator under this section.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-4
Reimbursement of department; administrative expenses; payment from assets
Sec. 4. (a) A conservator appointed by the department under this chapter shall reimburse the department for all amounts expended by the department in connection with the conservatorship. Amounts reimbursed to the department under this subsection shall be paid from the assets of the corporate fiduciary as administrative expenses. Upon approval of the department, the conservator shall pay all other administrative expenses of the conservatorship from the assets of the corporate fiduciary.
(b) Administrative expenses described in this section constitute a first charge against the assets of the corporate fiduciary. The conservator shall pay the administrative expenses in full before any:
(1) final distribution of the corporate fiduciary's assets; or         (2) payments to any person described in section 3(a)(2) of this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-5
Possession of books, records, and assets; conservation of assets; powers and obligations of conservator; rights of parties
Sec. 5. (a) Under the direction of the department, a conservator appointed under this chapter shall:
(1) take possession of the books, records, and assets of the corporate fiduciary; and
(2) take any action necessary to conserve the assets of the corporate fiduciary pending:
(A) a liquidation under IC 28-1-3.1; or
(B) other disposition of the corporate fiduciary's business as provided by law.
(b) A conservator appointed under this chapter:
(1) has all the rights, powers, and privileges of a receiver appointed under IC 28-1-3.1, except the power to liquidate a corporate fiduciary; and
(2) is subject to those obligations and liabilities to which a receiver is subject, to the extent the obligations and liabilities are consistent with this chapter.
(c) Throughout the time a conservator is in possession of a corporate fiduciary under this chapter, the rights of all parties with respect to the corporate fiduciary are the same as if a receiver had been appointed under IC 28-1-3.1.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-6
Amounts available to creditors and beneficiaries; assets received after placement in conservatorship
Sec. 6. (a) While a corporate fiduciary is in conservatorship under this chapter, the department may require the conservator to set aside and make available for payment to any persons described in section 3(a)(2) of this chapter, on a pro rata basis, any amounts that, in the opinion of the department, may be safely and prudently used for such payments.
(b) Any assets received or acquired after a corporate fiduciary is placed in conservatorship under this chapter shall be:
(1) kept in cash;
(2) invested in direct obligations of the United States; or
(3) deposited in depository institutions designated by the department.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-7
Loans in aid of operation or reorganization; security
Sec. 7. With the prior approval of the department, a conservator appointed under this chapter may borrow money as necessary or

expedient to aid in the operation or reorganization of the corporate fiduciary. Any loan obtained by the conservator under this section may be secured by the pledge or mortgage of, or through a lien upon or security interest in, any assets:
(1) belonging to the corporate fiduciary; and
(2) not held in trust for the benefit of another person.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-8
Termination of conservatorship; appointment of receiver; liquidation
Sec. 8. (a) The department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) permit the corporate fiduciary subject to the conservatorship to resume the transaction of the corporate fiduciary's business, subject to any terms, conditions, restrictions, and limitations that the department may prescribe;
if the department is satisfied that a termination of the conservatorship may be done safely and is in the public interest.
(b) Subject to subsection (c), the department may:
(1) terminate a conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the corporate fiduciary under IC 28-1-3.1;
if the department determines that the appointment of a receiver for the corporate fiduciary is in the public interest.
(c) If the department determines that the liquidation of a corporate fiduciary placed in conservatorship under this chapter is in the public interest, the department shall:
(1) terminate the conservatorship ordered under this chapter; and
(2) apply for the appointment of a receiver for the corporate fiduciary under IC 28-1-3.1.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.

IC 28-14-7.5-9
Adoption of rules
Sec. 9. The department may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.10-2006, SEC.78 and P.L.57-2006, SEC.78.



CHAPTER 8. RULE MAKING

IC 28-14-8-1
Rules
Sec. 1. The department may adopt rules under IC 4-22-2 or policies to administer this article.
As added by P.L.262-1995, SEC.90.






ARTICLE 15. SAVINGS ASSOCIATIONS

CHAPTER 1. DEFINITIONS

IC 28-15-1-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout IC 28-15, except where the context requires otherwise.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-2
"Automated teller machine"
Sec. 2. "Automated teller machine" means unmanned electronic or mechanical equipment that performs routine financial transactions for the public.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-3
"Branch office"
Sec. 3. "Branch office" means any office, agency, mobile unit, messenger service, or other place of business at which deposits are received, checks paid, or money lent. However, the term does not include:
(1) the principal office of a savings association;
(2) an automated teller machine;
(3) a night depository; or
(4) a temporary facility for a savings association as provided in IC 28-2-13-22.5.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-4
"Department"
Sec. 4. "Department" refers to the department of financial institutions.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-5
"Deposit account"
Sec. 5. (a) "Deposit account":
(1) means the total monetary interest of a depositor in a savings association; and
(2) consists of the withdrawal value of such interest.
(b) For the purposes of IC 28, a "share account" in a share account association organized and existing before January 1, 1997, has the same meaning as a deposit account.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-6 "Deposit association"
Sec. 6. "Deposit association" means any savings association governed by its members.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-7
"Depositor"
Sec. 7. "Depositor" means a person who owns a withdrawable interest in an account or deposit in a savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-8
"Member"
Sec. 8. "Member" means:
(1) any depositor in a deposit association or owner of a share account in a share account association; and
(2) unless otherwise provided by the articles of incorporation, any debtor.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-9
"Mutual association"
Sec. 9. (a) "Mutual association" means a nonstock savings association that is governed by members.
(b) The term includes a deposit association or share account association organized and existing before January 1, 1997.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-10
"Property improvement loan"
Sec. 10. "Property improvement loan" means a loan to the owners of real estate, the proceeds of which are used to improve or equip real estate or a structure upon it.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-11
"Savings association"
Sec. 11. "Savings association" means any:
(1) building and loan association;
(2) savings and loan association;
(3) rural loan and savings association; or
(4) guaranty loan and savings association;
organized and operating under the laws of Indiana, whether in stock or mutual form.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-12
"Share account"
Sec. 12. "Share account" in a share account association organized and existing before January 1, 1997, has the same meaning as a

deposit account.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-13
"Share account association"
Sec. 13. "Share account association" means any savings association that has accounts representing interests in the shares of the savings association (referred to in this chapter as share accounts).
As added by P.L.193-1997, SEC.2.

IC 28-15-1-14
"Stock association"
Sec. 14. "Stock association" means a savings association owned by holders of capital stock.
As added by P.L.193-1997, SEC.2.

IC 28-15-1-15
"Unimpaired capital and unimpaired surplus"
Sec. 15. "Unimpaired capital and unimpaired surplus" means capital and surplus as that term is defined in 12 CFR 3.100.
As added by P.L.193-1997, SEC.2.



CHAPTER 2. POWERS OF SAVINGS ASSOCIATIONS

IC 28-15-2-1
Enumerated powers; purchasing and holding life insurance
Sec. 1. (a) Savings associations may do the following:
(1) Accept deposit accounts.
(2) Issue evidence of deposit account ownership.
(3) Declare and distribute earnings to members.
(4) Pay, in part or in full, withdrawal requests of deposit accounts.
(5) Subject to the provisions and restrictions of 12 U.S.C. 84 and 12 CFR 32:
(A) Make loans to members on the security of deposit accounts.
(B) Make property improvement loans.
(C) Make other loans as provided under IC 28-15-8.
(D) Make mortgage loans.
(E) Accept additional collateral on mortgage loans.
(F) Purchase and sell loans.
(G) Negotiate loan servicing agreements.
(H) Purchase and sell participating interests in loans.
(I) Issue letters of credit with specific expiration dates.
(J) Make secured or unsecured loans, which are partially insured or guaranteed in any manner by any state of the United States, the United States government, or any of its agencies or government sponsored enterprises.
(K) Purchase commercial paper that is denominated in United States currency and rated by at least one (1) nationally recognized investment rating service in one (1) of the two (2) highest grades.
(L) Make, purchase, or participate in alternative mortgage loans as provided in IC 28-15-11.
(6) Acquire and sell real estate in satisfaction of debts previously contracted.
(7) Acquire real estate for the convenient transaction of its business. A savings association has the same powers under this subdivision as a bank or trust company has under IC 28-1-11-5.
(8) Notwithstanding any other law, establish, maintain, or relocate one (1) or more branch offices by following the provisions of IC 28-2-13, IC 28-2-17, or IC 28-2-18 as if the savings association were a bank.
(9) Become a member in any agency or instrumentality of the federal government. For the purposes of this subdivision, membership in an agency or instrumentality of the federal government may include:
(A) purchasing stock;
(B) purchasing notes and debentures; or
(C) borrowing money.
(10) Subject to any limitations imposed by the department

through policy:
(A) invest the money deposited in the savings association in the shares of the capital stock, bonds, debentures, notes, or other obligations of a federal home loan bank of the United States;
(B) become a member of the federal home loan bank of the district in which Indiana is located or an adjoining district;
(C) borrow money from:
(i) a federal home loan bank described in clause (B);
(ii) the Federal Deposit Insurance Corporation; or
(iii) any other corporation;
(D) transfer, assign to, and pledge with a federal home loan bank described in clause (B), the Federal Deposit Insurance Corporation, or any other corporation any of the bonds, notes, contracts, mortgages, securities, or other property of the savings association held or acquired as security for the payment of loans entered into under clause (C); and
(E) exercise all rights, powers, and privileges conferred upon, and do all things and perform all acts required of, members or shareholders of a federal home loan bank by the Federal Home Loan Bank Act (12 U.S.C. 1421 through 1449).
(11) Subject to the provisions and restrictions of 12 U.S.C. 24 and 12 CFR 1, invest in the following types of securities:
(A) Bonds, notes, certificates, and other valid obligations of the United States government or any agency of the United States government.
(B) Accounts offered by federally insured banks, savings banks, and savings associations.
(C) Bonds, notes, or other evidences of indebtedness that are general obligations supported by the full faith and credit of any state in the United States or any city, town, or other political subdivision in any state in the United States if the obligations have been assigned one (1) of the four (4) highest grades by a nationally recognized investment rating service.
(D) Shares of stock of a subsidiary that does not exercise a power or engage in any activity that is not authorized for the savings association. The investment power granted by this subdivision is separate from the investment power granted by IC 28-15-9.
(E) Corporate debt securities that are denominated in United States currency and rated by at least one (1) nationally recognized investment rating service in one (1) of the four (4) highest grades. Corporate debt securities in which a savings association invests under this clause must be convertible into stock at the sole option of the holder, and a savings association is prohibited from exercising the conversion option.
(F) Shares of open end investment companies that are

eligible for purchase by national banks.
(G) Bankers' acceptances that are eligible for purchase by national banks.
(12) For the purpose of:
(A) check and deposit sorting and posting;
(B) computation and posting of interest and other credits and charges;
(C) preparation and mailing of checks, statements, notices, and similar items; or
(D) other clerical, bookkeeping, accounting, statistical, or similar functions performed by a savings association;
invest in a corporation organized in any state to perform those functions for two (2) or more savings associations, each of which owns a portion of the capital stock of the corporation. The total investment of a savings association under this subdivision may not exceed ten percent (10%) of the capital and surplus of the savings association. A savings association may not invest in this type of corporation unless the corporation furnishes assurances to the department that it will subject itself to examination by the department to the same extent as if the services were performed by the savings association.
(13) Lend money to other savings associations:
(A) the deposits of which are insured by the Federal Deposit Insurance Corporation; and
(B) that are incorporated and operating under the laws of any state or of the United States.
(14) Borrow money and mortgage or pledge its property to secure payment.
(15) Issue subordinated notes or debentures.
(16) Assess and collect interest, fees, and other charges.
(17) Insure its deposit accounts with the Federal Deposit Insurance Corporation or its successor.
(18) Act as an agent for the United States or its instrumentalities.
(19) Accept property for safe keeping or escrow.
(20) Rent or lease safe deposit boxes.
(21) Issue and sell checks, drafts, money orders, and other instruments for the transmission or payment of money.
(22) Exercise all the powers that:
(A) are incidental and proper; or
(B) may be necessary and usual;
in carrying on the business of the savings association.
(23) Purchase or construct buildings, hold legal title to the buildings, and lease the buildings for public purposes to municipal corporations or other public authorities that have resources sufficient to make payment of all rentals as they become due. Each lease agreement entered into under this subdivision must provide that, upon expiration, the lessee will become the owner of the building.
(24) Open or establish automated teller machines at any

location. An automated teller machine opened or established under this subdivision may be owned and operated individually or jointly on a cost sharing or fee basis.
(25) Act:
(A) in any fiduciary capacity in which a bank or trust company is permitted to act under this title; and
(B) as an agent for the sale of real estate, without bond or other security.
(26) Accept and maintain demand deposit accounts if the savings association is insured by the Federal Deposit Insurance Corporation or its successor.
(27) Without the approval of the department, to the extent authorized by the board of directors of the savings association, establish or maintain agencies that:
(A) only service and originate, but do not approve, loans and contracts; or
(B) manage or sell real estate owned by the savings association.
An agency established or maintained under this subdivision may offer any services not referred to in this subdivision with the approval of the department, except for accepting payment on savings accounts. An agency shall maintain records of all business it transacts and transmit copies to a branch or home office of the savings association.
(b) Subject to any limitations or restrictions that the department may impose by rule or policy, a savings association may purchase and hold life insurance as follows:
(1) Life insurance purchased or held in connection with employee compensation or benefit plans approved by the savings association's board of directors.
(2) Life insurance purchased or held to recover the cost of providing preretirement or postretirement employee benefits approved by the savings association's board of directors.
(3) Life insurance on the lives of borrowers.
(4) Life insurance held as security for a loan.
(5) Life insurance that a national bank may purchase or hold under 12 U.S.C. 24 (Seventh).
As added by P.L.193-1997, SEC.2. Amended by P.L.258-2003, SEC.30; P.L.10-2006, SEC.79 and P.L.57-2006, SEC.79.

IC 28-15-2-1.5
Profit or commission on sales or purchases; necessity of specific authorization; surcharge
Sec. 1.5. (a) Except for interest at the legal rate on a loan or advancement, a savings association may not, directly or indirectly, receive a profit or commission from the sale to or purchase from an estate, a guardianship, or a trust of which the savings association is the fiduciary unless the profit or commission is authorized by agreement with the creator of the trust or a court with jurisdiction over the estate, guardianship, or trust.     (b) A savings association that receives a profit or commission in violation of subsection (a) shall be surcharged an amount equal to the profit or commission. In addition, a court with jurisdiction over the estate, guardianship, or trust may remove the savings association as the fiduciary.
As added by P.L.192-2003, SEC.8.

IC 28-15-2-2
Rights and privileges
Sec. 2. (a) As used in this section, "rights and privileges" means the power:
(1) to:
(A) create;
(B) deliver;
(C) acquire; or
(D) sell;
a product, a service, or an investment that is available to or offered by; or
(2) to engage in other activities authorized for;
federal savings associations domiciled in Indiana.
(b) Subject to this section, savings associations may exercise the rights and privileges that are granted to federal savings associations.
(c) A savings association that intends to exercise any rights and privileges that are:
(1) granted to federal savings associations; but
(2) not authorized for savings associations under:
(A) the Indiana Code (except for this section); or
(B) a rule adopted under IC 4-22-2;
shall submit a letter to the department, describing in detail the requested rights and privileges granted to federal savings associations that the savings association intends to exercise. If available, copies of relevant federal law, regulations, and interpretive letters must be attached to the letter.
(d) The department shall promptly notify the requesting savings association of its receipt of the letter submitted under subsection (c). Except as provided in subsection (f), the savings association may exercise the requested rights and privileges sixty (60) days after the date on which the department receives the letter unless otherwise notified by the department.
(e) The department, through its members, may prohibit the savings association from exercising the requested rights and privileges only if the members find that:
(1) federal savings associations in Indiana do not possess the requested rights and privileges; or
(2) the exercise of the requested rights and privileges by the savings association would adversely affect the safety and soundness of the savings association.
(f) The sixty (60) day period referred to in subsection (d) may be extended by the department based on a determination that the savings association letter raises issues requiring additional information or

additional time for analysis. If the sixty (60) day period is extended under this subsection, the savings association may exercise the requested rights and privileges only if the savings association receives prior written approval from the department. However:
(1) the members must:
(A) approve or deny the requested rights and privileges; or
(B) convene a hearing;
not later than sixty (60) days after the department receives the savings association's letter; and
(2) if a hearing is convened, the members must approve or deny the requested rights and privileges not later than sixty (60) days after the hearing is concluded.
(g) The exercise of rights and privileges by a savings association in compliance with and in the manner authorized by this section does not constitute a violation of any provision of the Indiana Code or rules adopted under IC 4-22-2.
(h) Whenever, in compliance with this section, a savings association exercises rights and privileges granted to national savings associations domiciled in Indiana, all savings associations may exercise the same rights and privileges if the department by order determines that the exercise of the rights and privileges by all savings associations would not adversely affect their safety and soundness.
As added by P.L.193-1997, SEC.2. Amended by P.L.73-2004, SEC.44.

IC 28-15-2-3
Denial of rights and privileges; appeal
Sec. 3. If the department denies the request of a savings association under section 2 of this chapter to exercise any rights and privileges that are granted to federal savings associations, the savings association may appeal the decision of the department to the circuit court with jurisdiction in the county in which the principal office of the savings association is located. In an appeal under this section, the court shall determine the matter de novo.
As added by P.L.193-1997, SEC.2.



CHAPTER 3. POWERS AND DUTIES OF DEPOSIT ASSOCIATIONS

IC 28-15-3-1
Applicability of statutes relating to share account associations
Sec. 1. Deposit associations:
(1) continue to possess all the rights, powers, privileges, and immunities afforded by IC 28-1 and any other statutes relating to share account associations; and
(2) are subject to all the duties and obligations imposed upon share account associations by IC 28-1 or other statutes relating to share account associations.
As added by P.L.193-1997, SEC.2.

IC 28-15-3-2
Share account association; conversion to deposit association
Sec. 2. A share account association may convert to a deposit association by amending its articles of incorporation in accordance with IC 28-13-14.
As added by P.L.193-1997, SEC.2.



CHAPTER 4. DEPOSIT ACCOUNTS

IC 28-15-4-1
Depositors
Sec. 1. A person becomes a depositor when the person is accepted by the savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-4-2
Terms and conditions
Sec. 2. The board of directors of a savings association may determine the terms and conditions of accepting deposits and making withdrawals.
As added by P.L.193-1997, SEC.2.

IC 28-15-4-3
Assessable amount
Sec. 3. All deposit accounts in a mutual association are assessable only to the extent of their withdrawal value.
As added by P.L.193-1997, SEC.2.

IC 28-15-4-4
Eligible investments for trust funds
Sec. 4. (a) Deposit accounts are eligible investments for trust funds administered by a savings association.
(b) As a fiduciary, a savings association must comply with the provisions of IC 30-4-3-7.
(c) A fiduciary has all rights and privileges of a member of a mutual savings association except the right to hold office or serve on the board of the savings association.
As added by P.L.193-1997, SEC.2.



CHAPTER 5. WITHDRAWAL OF DEPOSIT ACCOUNTS

IC 28-15-5-1
Advance notice
Sec. 1. A savings association may require advance notice of withdrawal.
As added by P.L.193-1997, SEC.2.

IC 28-15-5-2
Depositor; status after withdrawal request
Sec. 2. A member who has made a deposit withdrawal request does not cease to be a depositor until the request is paid.
As added by P.L.193-1997, SEC.2.

IC 28-15-5-3
Methods of withdrawing deposits
Sec. 3. All persons, regardless of age, may become depositors in a savings association and shall be subject to the same duties and liabilities respecting their deposits. Whenever a deposit is accepted by a savings association in the name of any person, regardless of age, the deposit may be withdrawn by the depositor by any of the following methods:
(1) Check or other instrument in writing. The check or other instrument in writing constitutes a receipt or acquittance if it is signed by the depositor, and constitutes a valid release and discharge to the savings association for all payments so made.
(2) Electronic means through:
(A) preauthorized direct withdrawal;
(B) an automated teller machine;
(C) a debit card;
(D) a transfer by telephone;
(E) a network, including the Internet; or
(F) any:
(i) electronic terminal;
(ii) computer;
(iii) magnetic tape; or
(iv) other electronic means.
However, this section may not be construed to affect the rights, liabilities, or responsibilities of participants in an electronic fund transfer under the federal Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.).
As added by P.L.81-2001, SEC.8.



CHAPTER 6. LENDING LIMITS

IC 28-15-6-1
Limits to single borrowers
Sec. 1. The following limits apply to the loans that a savings association may make to one (1) borrower:
(1) Loans that a savings association may make to one (1) borrower are restricted by the provisions of 12 U.S.C. 84 and 12 CFR 32.
(2) Notwithstanding subdivision (1), a savings association may loan to one (1) borrower no more than the lesser of:
(A) an amount equal to four percent (4%) of the assets of the savings association; or
(B) five hundred thousand dollars ($500,000).
(3) Notwithstanding subdivisions (1) and (2), a savings association may make loans to one (1) borrower to develop domestic residential housing units in an amount equal to or less than thirty percent (30%) of the savings association's unimpaired capital and surplus if:
(A) the final purchase price of each single family dwelling unit whose development is financed under this section does not exceed five hundred thousand dollars ($500,000);
(B) loans made under this subdivision to all borrowers do not in the aggregate exceed one hundred fifty percent (150%) of the savings association's unimpaired capital and surplus; and
(C) the loans made under this subdivision comply with the applicable loan to value requirements that apply to federal savings associations.
As added by P.L.193-1997, SEC.2.



CHAPTER 7. LOANS ON DEPOSIT ACCOUNTS

IC 28-15-7-1
Note and pledge required
Sec. 1. Each deposit account loan of a savings association must be evidenced by a note and a pledge of the deposit account.
As added by P.L.193-1997, SEC.2.



CHAPTER 8. OTHER TYPES OF LOANS

IC 28-15-8-1
Transactions regarding interests in certain loans
Sec. 1. A savings association may make, buy, sell, or hold interests in the following loans:
(1) Mobile home loans.
(2) Real estate mortgage loans on real property or leasehold improvements insured or guaranteed by any state of the United States, the United States government, or any of the agencies or government sponsored enterprises of the United States government.
(3) Loans for construction and development of residential or commercial property.
(4) Secured or unsecured consumer loans or leases.
(5) Secured or unsecured commercial loans or leases.
(6) Education loans.
As added by P.L.193-1997, SEC.2.

IC 28-15-8-2
Loans on security of certain property interests
Sec. 2. (a) Subject to such additional limitations as the department may prescribe, savings associations may make loans on the security of any of the following:
(1) Real estate.
(2) A leasehold or subleasehold interests.
(3) An assignment or transfer of stock certificates or other evidence of the borrower's ownership interest in a corporation formed for the cooperative ownership of real estate.
(b) A savings association may make loans secured by real estate in compliance with 12 U.S.C. 1828(O) as implemented by 12 CFR 365.
(c) Real estate appraisals shall be performed concerning loans authorized by this section in compliance with 12 CFR 323.
As added by P.L.193-1997, SEC.2.



CHAPTER 9. FORMATION OF AND INVESTMENT IN SERVICE CORPORATIONS

IC 28-15-9-1
Limitations
Sec. 1. A savings association may form and invest in a service corporation to the same extent and with the same limitations as a federally chartered savings association, as provided for by 12 CFR 559.
As added by P.L.193-1997, SEC.2. Amended by P.L.215-1999, SEC.15.

IC 28-15-9-2
Notice of establishment or acquisition of or new activity through service corporation
Sec. 2. A savings association shall notify the department:
(1) not less than thirty (30) days before the establishment or acquisition of any service corporation; and
(2) not less than thirty (30) days before the commencement of any new activity through a service corporation.
As added by P.L.193-1997, SEC.2.



CHAPTER 10. INTERSTATE ACQUISITION OF SAVINGS ASSOCIATIONS

IC 28-15-10-1
"Foreign savings association" defined
Sec. 1. As used in this chapter, "foreign savings association" means:
(1) a savings association:
(A) that is organized or reorganized under the laws of any other state or territory of the United States, including the District of Columbia; and
(B) whose home office is located outside Indiana; or
(2) a federal savings association whose home office is located outside Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-2
"Foreign savings association holding company" defined
Sec. 2. As used in this chapter, "foreign savings association holding company" means a savings association holding company whose principal place of business is located outside Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-3
"Indiana savings association" defined
Sec. 3. As used in this chapter, "Indiana savings association" means:
(1) a savings association whose home office is located in Indiana; or
(2) a federal savings and loan association whose home office is located in Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-4
"Indiana savings association holding company" defined
Sec. 4. As used in this chapter, "Indiana savings association holding company" means a savings association holding company whose principal place of business is located in Indiana.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-5
Indiana savings association holding company; acquisitions by
Sec. 5. (a) An Indiana savings association holding company is entitled to acquire one (1) or more:
(1) foreign savings associations; or
(2) foreign savings association holding companies;
after the department grants the application of the holding company for approval of the proposed acquisition.
(b) The department shall approve or deny an application for approval of a proposed acquisition under this section not more than

ninety (90) days after the department receives the application, unless the department needs additional time for consideration of the application.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-6
Foreign savings association holding company; acquisitions by
Sec. 6. (a) A foreign savings association holding company is entitled to acquire one (1) or more:
(1) Indiana savings associations; or
(2) Indiana savings association holding companies;
after the department grants the application of the foreign savings association holding company for approval of the proposed acquisition.
(b) The department shall approve or deny an application for approval of a proposed acquisition under this section not more than ninety (90) days after the department receives the application, unless the department needs additional time for consideration of the application.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-7
Acquisition of foreign savings associations and holding companies
Sec. 7. (a) The acquisition of a foreign savings association by an Indiana savings association holding company under section 5 of this chapter includes the acquisition of all the branches owned by the foreign savings association.
(b) The acquisition of the holding company of a foreign savings association by an Indiana savings association holding company includes the acquisition of:
(1) all the subsidiaries of the acquired foreign savings association holding company; and
(2) all the branches of the subsidiaries of the foreign savings association holding company.
(c) After an acquisition under section 5 of this chapter:
(1) an acquiring Indiana savings association;
(2) an acquired foreign savings association; and
(3) the subsidiaries of an acquired foreign savings association holding company;
have the same branching rights as a foreign savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-8
Acquisition of Indiana savings associations
Sec. 8. (a) The acquisition of an Indiana savings association under section 6 of this chapter includes the acquisition of all subsidiaries of the Indiana savings association.
(b) The acquisition of the holding company of an Indiana savings association under this chapter includes the acquisition of:
(1) the Indiana savings association subsidiaries of the acquired

Indiana savings association holding company; and
(2) all branches of the Indiana savings association subsidiaries of the acquired Indiana savings association holding company.
(c) After an acquisition under section 6 of this chapter:
(1) an acquiring foreign savings association;
(2) an acquired Indiana savings association; and
(3) the subsidiaries of an acquired Indiana savings association holding company;
have the same branching rights as an Indiana savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-10-9
Applications for acquisitions; required filings
Sec. 9. (a) If federal law requires a savings association or savings association holding company to submit an application to a federal agency before an acquisition under this chapter, the savings association or savings association holding company must comply with federal law and file with the department:
(1) a copy of all papers filed with the federal agency; and
(2) when issued, a copy of the approval or other action taken by the federal agency regarding the application.
(b) For purposes of an acquisition under this chapter, compliance with federal law requiring the submission and approval of a permit authorizing the acquisition constitutes compliance with the requirements of this chapter.
As added by P.L.193-1997, SEC.2.



CHAPTER 11. ALTERNATIVE MORTGAGE LOANS OF SAVINGS ASSOCIATIONS

IC 28-15-11-1
"Adjustable mortgage loan" defined
Sec. 1. As used in this chapter, "adjustable mortgage loan" means a loan:
(1) whose terms permit adjustments to the interest rate that:
(A) reflect the movement of the money cost index; and
(B) are implemented through changes in the monthly payment amounts, adjustments to the outstanding principal loan balance, or changes in the loan term; and
(2) whose term does not exceed forty (40) years.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-2
"Alternative mortgage loan" defined
Sec. 2. As used in this chapter, "alternative mortgage loan" means a mortgage loan authorized by this chapter.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-3
"Association" defined
Sec. 3. As used in this chapter, "association" refers to a savings association (as defined in IC 28-15-1-11).
As added by P.L.193-1997, SEC.2.

IC 28-15-11-4
"Federally chartered association" defined
Sec. 4. As used in this chapter, "federally chartered association" means a savings association incorporated under regulations of the Office of Thrift Supervision or its successor under the Home Owners' Loan Act of 1933 (12 U.S.C. 1464).
As added by P.L.193-1997, SEC.2.

IC 28-15-11-5
"Graduated payment mortgage loan" defined
Sec. 5. As used in this chapter, "graduated payment mortgage loan" or "GPM loan" means a mortgage loan under which:
(1) the scheduled repayments begin at a level lower than that of a comparable standard mortgage loan and rise to a point determined by the loan documents; and
(2) the period of the rise, the rate of increase, and the interest rate are fixed in the loan documents.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-6
"Loan documents" defined
Sec. 6. As used in this chapter, "loan documents" means the documents evidencing a loan transaction. As added by P.L.193-1997, SEC.2.

IC 28-15-11-7
"Money cost index" defined
Sec. 7. As used in this chapter, "money cost index" means any of the following:
(1) The weekly net yield purchase quotations of conventional program home mortgages published by the Federal Home Loan Mortgage Corporation.
(2) The monthly national average mortgage rate index for all major lenders for the purchase of previously occupied single-family homes of the Office of Thrift Supervision or its successor.
(3) The average cost to savings associations of funds insured by the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation, either for all Federal Home Loan Bank districts or for a particular district or districts, as computed semiannually and published by the Office of Thrift Supervision or its successor and made available in news releases.
(4) The monthly average of weekly auction rates on United States Treasury bills with a maturity of three (3) months or six (6) months, as published in the Federal Reserve Bulletin and made available by the Federal Reserve Board each month.
(5) The monthly average yield on United States Treasury securities adjusted to a constant maturity of one (1), two (2), three (3), or five (5) years, as published in the Federal Reserve Bulletin and made available by the Federal Reserve Board each month.
(6) Any rate that is designated by the department.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-8
"Mortgage loan" defined
Sec. 8. As used in this chapter, "mortgage loan" means:
(1) a loan:
(A) secured by a mortgage on real estate that is improved by a dwelling intended for occupancy by at least one (1) and not more than four (4) families; and
(B) that includes:
(i) the note;
(ii) the mortgage; and
(iii) any other documents constituting the loan transaction; or
(2) a loan:
(A) secured by a mortgage on real estate that is improved by a combination home and business building; and
(B) that includes:
(i) the note;
(ii) the mortgage; and
(iii) any other documents constituting the loan transaction. As added by P.L.193-1997, SEC.2.

IC 28-15-11-9
"Reverse annuity mortgage loan" or "RAM loan" defined
Sec. 9. As used in this chapter, "reverse annuity mortgage loan" or "RAM loan" means a mortgage loan that:
(1) provides periodic payments to the borrower based on the accumulated equity in the real estate securing the loan, with payments made directly by the lender or through the purchase of an annuity from an insurance company; and
(2) becomes due either:
(A) at a specified date; or
(B) on the occurrence of a specified event, such as a sale of the real estate securing the loan or the death of the borrower.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-10
"Rollover mortgage" defined
Sec. 10. As used in this chapter, "rollover mortgage" means a mortgage loan that:
(1) is secured by a first mortgage on real estate improved by:
(A) a dwelling intended for occupancy by at least one (1) and not more than four (4) families; or
(B) a combination home and business building; and
(2) may be subject to rate adjustments at regularly scheduled times.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-11
"Standard mortgage loan" defined
Sec. 11. As used in this chapter, "standard mortgage loan" means a loan under which the principal and interest are paid in equal monthly installments for a period of not more than forty (40) years.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-12
Regulation of graduated payment mortgage loans
Sec. 12. (a) Graduated payment mortgage (GPM) loans are subject to the following:
(1) Interest only may be paid for five (5) years, or increases in mortgage payments may be made for periods of not more than ten (10) years within the following maximum rates of increase:
(A) Seven and one-half percent (7.5%) annually for five (5) years or less.
(B) Six and one-half percent (6.5%) annually for six (6) years.
(C) Five and one-half percent (5.5%) annually for seven (7) years.
(D) Four and one-half percent (4.5%) annually for eight (8) years.             (E) Three and one-half percent (3.5%) annually for nine (9) years.
(F) Three percent (3%) annually for ten (10) years.
(2) Payment amounts may be changed annually only after one (1) year following the first regular loan payment.
(b) The borrower may convert a GPM loan into a standard mortgage loan with the same interest rate and maturity if the borrower is qualified under the normal underwriting standards of the savings association. A savings association may not assess penalties for any conversion.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-13
Regulation of reverse annuity mortgage loans
Sec. 13. Reverse annuity mortgage (RAM) loans are subject to the following:
(1) If a mortgage has a fixed term, refinancing must be available at the mortgage rates prevailing when payment is due. The loan documents must provide for prepayment without penalty.
(2) Payments may be made through the purchase of an annuity if the savings association uses an insurance company authorized to engage in business in Indiana.
(3) Interest rates must be fixed, and adjustable mortgage loans may not be made in conjunction with RAM loans.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-14
Regulation of adjustable mortgage loans
Sec. 14. Adjustable mortgage loans are subject to the following:
(1) Adjustments to the principal loan balance are permissible only if:
(A) the initial payment amount is sufficient to fully amortize the loan at the beginning of the loan term; and
(B) the payment amount is adjusted at least every five (5) years to amortize the loan at the current interest rate and principal loan balance over the remaining term of the loan.
(2) Prepayment in full or in part shall be allowed without penalty.
(3) Adjustments to the interest rate must correspond directly to the movement of the money cost index, subject to such rate-adjustment limitations, if any, as a savings association may provide. For the purposes of this subdivision:
(A) the initial money cost index value is the value of the money cost index most recently available within six (6) months before the date of the closing of the loan; and
(B) the interest rate at adjustment shall reflect the difference, in reference to the interest rate of the loan on the date of closing, between the initial money cost index value and either:
(i) the money cost index value most recently available as

of the date of rate adjustment, if the payment is not simultaneously adjusted; or
(ii) the money cost index value most recently available as of the date of notification of a payment adjustment.
However, when the movement of the money cost index permits an interest rate increase, the savings association may decline to increase the interest rate by the indicated amount. The savings association may decrease the interest rate at any time.
(4) The borrower may not be charged any costs or fees in connection with regularly scheduled adjustments to:
(A) the interest rate;
(B) the payment;
(C) the outstanding principal loan balance; or
(D) the loan term.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-15
Restrictions on graduated payment adjustable mortgage loans
Sec. 15. A savings association may make graduated payment adjustable mortgage loans subject to the requirements set forth in section 14 of this chapter, except that:
(1) the amount of the scheduled monthly payment at the beginning of the loan may be insufficient to fully amortize the loan; and
(2) during a period of not more than ten (10) years beginning with the closing date of the loan, the scheduled payments must rise sufficiently to amortize the loan at the then existing interest rate and principal balance over the then remaining loan term, and thereafter the monthly payments must be adjusted every five (5) years to a level sufficient to fully amortize the loan.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-16
Regulation of rollover mortgage loans
Sec. 16. Rollover mortgage loans are subject to the following:
(1) At each scheduled adjustment time, if the loan is not in default, the lender shall make rate adjustments available for the amount of the outstanding loan.
(2) In adjusting the loan, administrative expenses may not be charged to the borrower.
(3) Adjustments must be at least one (1) year apart.
(4) The lender may not charge a penalty or other assessment for the prepayment of the loan.
(5) The lender and the borrower may agree to increase or decrease the interest rate applicable to the outstanding balance of the loan at each adjustment.
(6) The lender may grant the borrower the option of extending the amortization period for purposes of calculating monthly payments on the loan in accordance with the following rules:
(A) The extension of the amortization period may equal up

to one-third (1/3) of the original amortization period, regardless of whether this extends the amortization period beyond thirty (30) years.
(B) To the extent of any extension of the amortization period, the amortization period will be reduced upon a subsequent downward adjustment in the interest rate.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-17
Alternative mortgage loans; required disclosures
Sec. 17. (a) Any statement, disclosure, or notification required by this chapter with respect to an alternative mortgage loan may be made in the form prescribed by the Office of Thrift Supervision or its successor for a similar alternative mortgage loan made by a federally chartered savings association.
(b) In addition to the disclosures required by this chapter, the department may adopt rules under IC 4-22-2 or policies that require additional disclosures for alternative mortgage loans.
As added by P.L.193-1997, SEC.2.

IC 28-15-11-18
Regulation of alternative mortgage loans
Sec. 18. (a) Subsections (b) and (c) apply to alternative mortgage loans and to similar loans authorized under federal law or regulations for a federally chartered savings association.
(b) Any Indiana laws prohibiting:
(1) the compounding of interest;
(2) capitalizing interest because contracted loan repayments create negative amortization; or
(3) paying interest on interest;
do not apply. For purposes of the application of IC 24-4.5-3 to a loan described in subsection (a), "principal" (as defined in IC 24-4.5-3-107(3)) includes interest unpaid and added to principal because the contracted repayments under the loan do not cover the entire interest due at any time.
(c) The lien of the loan provided by the mortgage and the loan documents:
(1) includes all advances or additions to principal of either principal or interest that are made in accordance with the terms of the loan documents; and
(2) is superior to any lien on the property created after the date the mortgage securing the loan is recorded, other than taxes and special property or taxing district assessments.
As added by P.L.193-1997, SEC.2.



CHAPTER 12. VOTING RIGHTS OF MEMBERS

IC 28-15-12-1
Mutual savings association; member entitled to one vote
Sec. 1. (a) In a mutual savings association, each member is entitled at every members' meeting to cast one (1) vote for each:
(1) one hundred dollars ($100); or
(2) fraction of one hundred dollars ($100);
of the total amount paid in on all share or deposit accounts standing in the member's name on the books of the mutual savings association.
(b) Each borrowing member of a mutual savings association who is not a depositor or owner of a share account is entitled at a members' meeting to cast one (1) vote, if the articles of incorporation of the mutual savings association provide the borrowing member the right to vote.
(c) A member of a mutual savings association may not, except as proxy, cast more than fifty (50) votes at an election held by the mutual savings association.
As added by P.L.193-1997, SEC.2.



CHAPTER 13. APPLICABILITY OF CORPORATE GOVERNANCE LAWS

IC 28-15-13-1
References to shareholders and shareholders' meetings
Sec. 1. A reference in IC 28-13-5, IC 28-13-6, or IC 28-1-7 to shareholders and shareholders' meetings means, as to a mutual savings association, members and members' meetings.
As added by P.L.193-1997, SEC.2.



CHAPTER 14. MERGER OR CONSOLIDATION WITH FEDERAL SAVINGS AND LOAN ASSOCIATION

IC 28-15-14-1
Vote required; compliance with laws
Sec. 1. (a) A savings association may be:
(1) merged or consolidated with; or
(2) converted into;
a federal savings and loan association, under the charter of the federal savings and loan association or under a new charter issued to the converted association or the merged or consolidated association, upon a vote of fifty-one percent (51%) or more of the votes cast at a legal meeting of the shareholders and members of the state chartered savings association called to consider the proposed merger, consolidation, or conversion.
(b) A merger, consolidation, or conversion under this section must be accomplished:
(1) in compliance with the laws of the United States relating to the merger, consolidation, or conversion; and
(2) upon terms and conditions prescribed or approved by the Office of Thrift Supervision or its successor.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-2
Filing requirements
Sec. 2. (a) If a savings association:
(1) merges with;
(2) consolidates with; or
(3) is converted into;
a federal savings and loan association, the savings association shall file with the secretary of state three (3) copies of a certificate executed by a duly constituted federal authority showing the merger, consolidation, or conversion.
(b) Upon the payment of the fees prescribed by law, the secretary of state shall:
(1) note the filing upon each of the copies;
(2) retain one (1) copy in the secretary's office; and
(3) return two (2) copies to the association.
(c) One (1) of the copies returned to a savings association under subsection (b) shall be filed by the savings association with the department and the other copy shall be filed with the recorder of the county in which the principal office of the savings association is located.
(d) Upon completion of the filings required by this section, the savings association ceases to be a corporation under Indiana law, except as provided in section 4 of this chapter.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-3 Effect on resulting federal savings and loan association of merger, consolidation, or conversion
Sec. 3. (a) Upon the effective date of a merger, consolidation, or conversion under sections 1 and 2 of this chapter, all of the assets and property of the state chartered savings association of every kind and character, including:
(1) real, personal, and mixed property;
(2) tangible and intangible property; and
(3) choses in action, rights, and credits that:
(A) the savings association owns; or
(B) would inure to the savings association;
shall immediately, by operation of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the federal savings and loan association.
(b) A federal savings and loan association referred to in subsection (a) shall have, hold, and enjoy the assets and property of the state chartered savings association after a merger, consolidation, or conversion under sections 1 and 2 of this chapter in its own right, as fully and to the same extent that the assets and property were possessed, held, and enjoyed by the state chartered savings association before the merger, consolidation, or conversion.
(c) After a merger, consolidation, or conversion under sections 1 and 2 of this chapter, the federal savings and loan association is considered a continuation of the entity and identity of the state chartered savings association, and all of the rights and obligations of the savings association remain unimpaired.
(d) The federal association, at the time of the taking effect of the merger, consolidation, or conversion under sections 1 and 2 of this chapter, shall succeed to all of the rights and obligations and the duties and liabilities connected with the state chartered savings association.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-4
Conversion of federal savings and loan association to state chartered savings association
Sec. 4. (a) Subject to regulations prescribed by the Office of Thrift Supervision or its successor, a federal savings and loan association located in Indiana, by resolution approved by its board of directors and adopted by a vote of fifty-one percent (51%) or more of the votes cast at any annual meeting or at any special meeting of its members called to consider the action, may convert itself into a state chartered savings association under this article.
(b) A resolution referred to in subsection (a), when adopted by the members of a federal savings and loan association, must:
(1) designate the names and the number of the directors who will serve as directors of the savings association after the conversion takes effect; and
(2) authorize the directors to execute articles of incorporation.
(c) The articles of incorporation executed under this section must

include the contents required by IC 28-12-2-1 except that, instead of disclosing the name and address of each incorporator as required by IC 28-12-2-1(4), the articles must:
(1) indicate that the savings association is incorporated by conversion of a federal savings and loan association into a state chartered savings association; and
(2) state the name of the federal savings and loan association converted under this section.
(d) The department must receive from the federal savings and loan association:
(1) three (3) copies of the resolution, certified by the secretary or assistant secretary of the federal savings and loan association; and
(2) the articles of incorporation, in triplicate, signed and acknowledged by the directors designated under subsection (b)(1).
(e) The department shall approve or disapprove the proposed conversion of a federal savings and loan association into a state chartered savings association under this section. The department may not approve a proposed conversion unless the department, after appropriate investigation or examination, finds all of the following:
(1) That the state chartered savings association resulting from the conversion will operate in a safe, sound, and prudent manner.
(2) That the proposed charter conversion will not result in a state chartered savings association that has:
(A) inadequate capital;
(B) unsatisfactory management; or
(C) poor earnings prospects.
(3) That the management or other principals of the savings association are qualified by character and financial responsibility to control and operate in a legal and proper manner the proposed state chartered savings association.
(4) That the interests of the depositors, the creditors, and the public generally will not be jeopardized by the proposed charter conversion.
(f) If the department approves the resolution and articles of incorporation submitted under subsection (d), the department shall:
(1) indicate its approval on the resolution and articles of incorporation in the manner prescribed by IC 28-12-5-1; and
(2) present the articles of incorporation to the secretary of state.
(g) If the secretary of state finds that the articles of incorporation conform to law, the secretary of state shall:
(1) endorse the secretary's approval on the copies of the articles of incorporation;
(2) when all fees required by law have been paid:
(A) file one (1) copy of the articles of incorporation in the secretary's office; and
(B) issue a certificate of incorporation to the savings association; and         (3) return the certificate of incorporation and two (2) copies of the articles of incorporation to the directors of the savings association designated under subsection (b)(1).
(h) The conversion of a federal savings and loan association into a state chartered savings association under this section is effective when the secretary of state issues the certificate of incorporation under subsection (g). However, before the savings association may transact business under this article or incur indebtedness, except indebtedness that is incidental to its organization, one (1) of the copies of its articles of incorporation bearing the endorsement of the approval of the department and of the secretary of state must be filed for record with the recorder of the county in which the principal office of the savings association is located.
As added by P.L.193-1997, SEC.2.

IC 28-15-14-5
Effect on resulting state chartered savings association of conversion from federal savings and loan association
Sec. 5. (a) Upon the effective date of the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter, all of the assets and property of the federal savings and loan association of every kind and character, including:
(1) real, personal, and mixed property;
(2) tangible and intangible property; and
(3) choses in action, rights, and credits that:
(A) the savings and loan association owns; or
(B) would inure to the savings and loan association;
shall immediately, by operation of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the state chartered savings association.
(b) After the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter:
(1) the state chartered savings association shall have, hold, and enjoy the assets and property of the federal savings and loan association in its own right, as fully and to the same extent that the assets and property were possessed, held, and enjoyed by the federal savings and loan association before the conversion; and
(2) the state chartered savings association is considered a continuation of the entity and identity of the federal savings and loan association, and all of the rights and obligations of the federal savings and loan association remain unimpaired.
(c) When the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter takes effect, the state chartered savings association succeeds to all of the rights and obligations and the duties and liabilities connected with the federal savings and loan association.
As added by P.L.193-1997, SEC.2.
IC 28-15-14-6
Organization of new savings association; bylaws
Sec. 6. After the conversion of a federal savings and loan association into a state chartered savings association under section 4 of this chapter, the organization of the savings association shall be completed in the manner provided by IC 28-12, except that bylaws for the savings association:
(1) may be adopted by the members of the federal association when the members adopt the resolution authorizing the conversion; and
(2) may become effective upon the issuance of the certificate of incorporation under section 4(f) of this chapter.
As added by P.L.193-1997, SEC.2.



CHAPTER 15. LOANS TO INSIDERS

IC 28-15-15-1
Extensions of credit to officers, directors, and shareholders
Sec. 1. A savings association may extend credit to officers, directors, and principal shareholders of the savings association in compliance with 12 CFR 215.
As added by P.L.193-1997, SEC.2.



CHAPTER 16. APPLICABILITY OF THE FEDERAL RESERVE ACT

IC 28-15-16-1
Applicability
Sec. 1. For purposes of this article, a savings association that is not a member of the Federal Reserve System is subject to Sections 23A and 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) to the same extent and in the same manner as if the savings association were a member of the Federal Reserve System.
As added by P.L.258-2003, SEC.31.

IC 28-15-16-2
Violations
Sec. 2. A violation of Section 23A or 23B of the Federal Reserve Act (12 U.S.C. 371c or 371c-1) by a savings association or a subsidiary constitutes a violation of this chapter.
As added by P.L.258-2003, SEC.31.









TITLE 29. PROBATE

ARTICLE 1. PROBATE CODE

CHAPTER 1. GENERAL PROVISIONS

IC 29-1-1-1
Short title
Sec. 1. This article shall be known and may be cited as the Probate Code.
(Formerly: Acts 1953, c.112, s.101.) As amended by Acts 1982, P.L.171, SEC.1.



CHAPTER 2. INTESTATE SUCCESSION AND RIGHTS OF CERTAIN INTERESTED PERSONS

IC 29-1-2-1
Estate; distribution
Sec. 1. (a) The estate of a person dying intestate shall descend and be distributed as provided in this section.
(b) Except as otherwise provided in subsection (c), the surviving spouse shall receive the following share:
(1) One-half (1/2) of the net estate if the intestate is survived by at least one (1) child or by the issue of at least one (1) deceased child.
(2) Three-fourths (3/4) of the net estate, if there is no surviving issue, but the intestate is survived by one (1) or both of the intestate's parents.
(3) All of the net estate, if there is no surviving issue or parent.
(c) If the surviving spouse is a second or other subsequent spouse who did not at any time have children by the decedent, and the decedent left surviving the decedent a child or children or the descendants of a child or children by a previous spouse, the surviving second or subsequent childless spouse shall take only an amount equal to twenty-five percent (25%) of the remainder of:
(1) the fair market value as of the date of death of the real property of the deceased spouse; minus
(2) the value of the liens and encumbrances on the real property of the deceased spouse.
The fee shall, at the decedent's death, vest at once in the decedent's surviving child or children, or the descendants of the decedent's child or children who may be dead. A second or subsequent childless spouse described in this subsection shall, however, receive the same share of the personal property of the decedent as is provided in subsection (b) with respect to surviving spouses generally.
(d) The share of the net estate not distributable to the surviving spouse, or the entire net estate if there is no surviving spouse, shall descend and be distributed as follows:
(1) To the issue of the intestate, if they are all of the same degree of kinship to the intestate, they shall take equally, or if of unequal degree, then those of more remote degrees shall take by representation.
(2) If there is a surviving spouse but no surviving issue of the intestate, then to the surviving parents of the intestate.
(3) If there is no surviving spouse or issue of the intestate, then to the surviving parents, brothers, and sisters, and the issue of deceased brothers and sisters of the intestate. Each living parent of the intestate shall be treated as of the same degree as a brother or sister and shall be entitled to the same share as a brother or sister. However, the share of each parent shall be not less than one-fourth (1/4) of the decedent's net estate. Issue of deceased brothers and sisters shall take by representation.         (4) If there is no surviving parent or brother or sister of the intestate, then to the issue of brothers and sisters. If the distributees described in this subdivision are all in the same degree of kinship to the intestate, they shall take equally or, if of unequal degree, then those of more remote degrees shall take by representation.
(5) If there is no surviving issue or parent of the intestate or issue of a parent, then to the surviving grandparents of the intestate equally.
(6) If there is no surviving issue or parent or issue of a parent, or grandparent of the intestate, then the estate of the decedent shall be divided into that number of shares equal to the sum of:
(A) the number of brothers and sisters of the decedent's parents surviving the decedent; plus
(B) the number of deceased brothers and sisters of the decedent's parents leaving issue surviving both them and the decedent;
and one (1) of the shares shall pass to each of the brothers and sisters of the decedent's parents or their respective issue per stirpes.
(7) If interests in real estate go to a husband and wife under this subsection, the aggregate interests so descending shall be owned by them as tenants by the entireties. Interests in personal property so descending shall be owned as tenants in common.
(8) If there is no person mentioned in subdivisions (1) through (7), then to the state.
(Formerly: Acts 1953, c.112, s.201; Acts 1965, c.405, s.1.) As amended by P.L.283-1987, SEC.1; P.L.5-1988, SEC.154; P.L.167-1988, SEC.1; P.L.176-2003, SEC.3; P.L.238-2005, SEC.3; P.L.61-2006, SEC.1.



CHAPTER 3. TAKING AGAINST A WILL AND RIGHTS OF PRETERMITTED HEIRS

IC 29-1-3-1
Limitations and conditions
Sec. 1. (a) When a married individual dies testate as to any part of the individual's estate, the surviving spouse is entitled to take against the will under the limitations and conditions stated in this chapter. The surviving spouse, upon electing to take against the will, is entitled to one-half (1/2) of the net personal and real estate of the testator. However, if the surviving spouse is a second or other subsequent spouse who did not at any time have children by the decedent and the decedent left surviving a child or children or the descendants of a child or children by a previous spouse, the surviving second or subsequent childless spouse shall upon such election take one-third (1/3) of the net personal estate of the testator plus an amount equal to twenty-five percent (25%) of the remainder of:
(1) the fair market value as of the date of death of the real property of the testator; minus
(2) the value of the liens and encumbrances on the real property of the testator.
In determining the net estate of a deceased spouse for the purpose of computing the amount due the surviving spouse electing to take against the will, the court shall consider only such property as would have passed under the laws of descent and distribution.
(b) When the value of the property given the surviving spouse under the will is less than the amount the surviving spouse would receive by electing to take against the will, the surviving spouse may elect to retain any or all specific bequests or devises given to the surviving spouse in the will at their fair market value as of the time of the decedent's death and receive the balance due in cash or property.
(c) Except as provided in subsection (b), in electing to take against the will, the surviving spouse is deemed to renounce all rights and interest of every kind and character in the personal and real property of the deceased spouse, and to accept the elected award in lieu thereof.
(d) When a surviving spouse elects to take against the will, the surviving spouse shall be deemed to take by descent, as a modified share, the part of the net estate as does not come to the surviving spouse by the terms of the will. Where by virtue of an election pursuant to this chapter it is determined that the surviving spouse has renounced the surviving spouse's rights in any devise, either in trust or otherwise, the will shall be construed with respect to the property so devised to the surviving spouse as if the surviving spouse had predeceased the testator.
(Formerly: Acts 1953, c.112, s.301.) As amended by Acts 1982, P.L.171, SEC.14; P.L.168-1988, SEC.1; P.L.176-2003, SEC.4; P.L.61-2006, SEC.2.
IC 29-1-3-2
Time
Sec. 2. (a) Except as provided in subsection (b), the election by a surviving spouse to take the share hereinbefore provided must be made not later than three (3) months after the date of the order admitting to probate the will against which the election is made.
(b) If, at the expiration of such period for making the election, litigation is pending to test the validity or determine the effect or construction of the will or to determine the existence of issue surviving the deceased, or to determine any other matter of law or fact which would affect the amount of the share to be received by the surviving spouse, the right of such surviving spouse to make an election shall not be barred until the expiration of thirty (30) days after the final determination of the litigation.
(Formerly: Acts 1953, c.112, s.302.) As amended by P.L.238-2005, SEC.7.

IC 29-1-3-3
Forms; recording; service
Sec. 3. (a) The election to take the share hereinbefore provided shall be in writing, signed and acknowledged by the surviving spouse or by the guardian of his estate and shall be filed in the office of the clerk of the court. It may be in the following form:
I, A.B., surviving wife (or husband) of C.D., late of the county of ____________ and state of _______, do hereby elect to take my legal share in the estate of the said C.D. and I do hereby renounce provisions in the will of the said C.D. inconsistent herewith.
Signed,
(Signature)
(Acknowledgment)
(b) Said election shall be recorded by such clerk in the record of wills, marginal reference being made from such record to the book and page in which such will is recorded, and from the record of such will to the book and page where such election is recorded.
(c) The clerk shall cause a copy of said election to be served upon the personal representative and his attorney of record by United States mail addressed to such persons at their respective addresses as shown by the petition for probate of will and appointment of personal representative.
(Formerly: Acts 1953, c.112, s.303; Acts 1969, c.67, s.1; Acts 1975, P.L.288, SEC.2.)

IC 29-1-3-4
Personal right; election by attorney in fact or guardian
Sec. 4. (a) Except as provided in subsection (b), the right of election of the surviving spouse is personal to the spouse. It is not transferable and cannot be exercised subsequent to the spouse's death. A person with a valid power of attorney for the surviving spouse may elect for the spouse if the power of attorney has general authority with respect to estates as provided in IC 30-5-5-15(a)(4). If

the surviving spouse is a protected person, the court may order the guardian of the spouse's estate to elect for the spouse.
(b) The spousal election may be exercised subsequent to the spouse's death under the following circumstances:
(1) The surviving spouse died before the election could be made.
(2) The election is being made to recover Medicaid benefits that were paid on behalf of the deceased surviving spouse.
The office of Medicaid policy and planning may exercise the right of election under this subsection. The spousal election is only enforceable up to the amount of Medicaid benefits that were received and the amount may only be distributed to the office of Medicaid policy and planning.
(Formerly: Acts 1953, c.112, s.304.) As amended by P.L.33-1989, SEC.35; P.L.252-2001, SEC.10; P.L.246-2005, SEC.213.

IC 29-1-3-5
Binding effect; change
Sec. 5. An election by or on behalf of a surviving spouse to take the share provided in section 1 of this chapter once made shall be binding and shall not be subject to change except for such causes as would justify an equitable decree for the recission of a deed.
(Formerly: Acts 1953, c.112, s.305.) As amended by Acts 1982, P.L.171, SEC.15.

IC 29-1-3-6
Waiver of right
Sec. 6. (a) The right of election of a surviving spouse given under section 1 of this chapter may be waived before or after marriage by a written contract, agreement signed by the party waiving the right of election, after full disclosure of the nature and extent of such right, if the thing or the promise given such party is a fair consideration under all the circumstances.
(b) The promise of marriage, in the absence of fraud, is sufficient consideration in the case of an agreement made before marriage. An agreement waiving a right of election may be filed in the same manner as provided for the filing of an election under section 3 of this chapter.
(Formerly: Acts 1953, c.112, s.306.) As amended by P.L.283-1987, SEC.3.

IC 29-1-3-7
Failure to elect; intestate succession
Sec. 7. When a surviving spouse makes no election to take against the will, he shall receive the benefit of all provisions in his favor in the will, if any, and shall share as heir, in accordance with IC 29-1-2-1, in any estate undisposed of by the will. The surviving spouse is not entitled to take any share against the will by virtue of the fact that the testator made no provisions for him therein, except as he shall elect pursuant to IC 29-1. By taking under the will or

consenting thereto, he does not waive his right to the allowance, unless it clearly appears from the will that the provision therein made for him was intended to be in lieu of that right.
(Formerly: Acts 1953, c.112, s.307.) As amended by Acts 1977, P.L.296, SEC.1; P.L.176-2003, SEC.5.

IC 29-1-3-8
Afterborn or adopted children; omitted heirs
Sec. 8. (a) When a testator fails to provide in his will for any of his children born or adopted after the making of his last will, such child, whether born before or after the testator's death, shall receive a share in the estate of the testator equal in value to that which he would have received if the testator had died intestate, unless it appears from the will that such omission was intentional, or unless when the will was executed the testator had one (1) or more children known to him to be living and devised substantially all his estate to the spouse who survives him.
(b) If, at the time of the making of his will, the testator believes any of his children to be dead, and fails to provide for such child in his will, the child shall receive a share in the estate of the testator equal in value to that which he would have received if the testator had died intestate, unless it appears from the will or from other evidence that the testator would not have devised anything to such child had he known that the child was alive.
(Formerly: Acts 1953, c.112, s.308.)



CHAPTER 4. SURVIVING SPOUSE AND FAMILY ALLOWANCES

IC 29-1-4-1
Surviving spouse and family allowances
Sec. 1. The surviving spouse of a decedent who was domiciled in Indiana at his death is entitled from the estate to an allowance of twenty-five thousand dollars ($25,000). The allowance may be claimed against the personal property of the estate or a residence that is a part of the decedent's estate, or a combination of both. If there is no surviving spouse, the decedent's children who are under eighteen (18) years of age at the time of the decedent's death are entitled to the same allowance to be divided equally among them. If the personal property and a residence that is a part of the decedent's estate are less than twenty-five thousand dollars ($25,000) in value, the spouse or decedent's children who are under eighteen (18) years of age at the time of the decedent's death, as the case may be, are entitled to any real estate of the estate to the extent necessary to make up the difference between the value of the personal property plus the residence that is a part of the decedent's estate and twenty-five thousand dollars ($25,000). The amount of that difference is a lien on the remaining real estate. An allowance under this section is not chargeable against the distributive shares of either the surviving spouse or the children.
(Formerly: Acts 1953, c.112, s.401; Acts 1973, P.L.287, SEC.2; Acts 1975, P.L.288, SEC.3.) As amended by Acts 1978, P.L.132, SEC.1; P.L.118-1997, SEC.11; P.L.42-1998, SEC.1; P.L.252-2001, SEC.11.



CHAPTER 5. EXECUTION AND REVOCATION OF WILLS

IC 29-1-5-1
Sound mind; age; armed forces
Sec. 1. Any person of sound mind who is eighteen (18) years of age or older, or who is younger and a member of the armed forces, or of the merchant marine of the United States, or its allies, may make a will.
(Formerly: Acts 1953, c.112, s.501; Acts 1971, P.L.404, SEC.1.)

IC 29-1-5-2
Writing; witnesses
Sec. 2. (a) All wills except nuncupative wills shall be executed in writing.
(b) Any person competent at the time of attestation to be a witness generally in this state may act as an attesting witness to the execution of a will and his subsequent incompetency shall not prevent the probate thereof.
(c) If any person shall be a subscribing witness to the execution of any will in which any interest is passed to him, and such will cannot be proved without his testimony or proof of his signature thereto as a witness, such will shall be void only as to him and persons claiming under him, and he shall be compelled to testify respecting the execution of such will as if no such interest had been passed to him; but if he would have been entitled to a distributive share of the testator's estate except for such will, then so much of said estate as said witness would have been thus entitled to, not exceeding the value of such interest passed to him by such will, shall be saved to him.
(d) No attesting witness is interested unless the will gives to him some personal and beneficial interest. The fact that a person is named in the will as executor, trustee, or guardian, or as counsel for the estate, personal representative, trustee or guardian does not make him an interested person.
(Formerly: Acts 1953, c.112, s.502.)

IC 29-1-5-3
Signatures; videotape
Sec. 3. (a) This section applies to a will executed before, on, or after July 1, 2003. A will, other than a nuncupative will, must be executed by the signature of the testator and of at least two (2) witnesses on:
(1) a will under subsection (b);
(2) a self-proving clause under section 3.1(c) of this chapter; or
(3) a self-proving clause under section 3.1(d) of this chapter.
(b) A will may be attested as follows:
(1) The testator, in the presence of two (2) or more attesting witnesses, shall signify to the witnesses that the instrument is the testator's will and either:             (A) sign the will;
(B) acknowledge the testator's signature already made; or
(C) at the testator's direction and in the testator's presence have someone else sign the testator's name.
(2) The attesting witnesses must sign in the presence of the testator and each other.
An attestation or self-proving clause is not required under this subsection for a valid will.
(c) A will that is executed substantially in compliance with subsection (b) will not be rendered invalid by the existence of:
(1) an attestation or self-proving clause or other language; or
(2) additional signatures;
not required by subsection (b).
(d) A will executed in accordance with subsection (b) is self-proved if the witness signatures follow an attestation or self-proving clause or other declaration indicating in substance the facts set forth in section 3.1(c) or 3.1(d) of this chapter.
(e) This section shall be construed in favor of effectuating the testator's intent to make a valid will.
(Formerly: Acts 1953, c.112, s.503; Acts 1975, P.L.288, SEC.4.) As amended by Acts 1978, P.L.132, SEC.2; P.L.273-1983, SEC.1; P.L.273-1985, SEC.1; P.L.262-1989, SEC.1; P.L.4-2003, SEC.1; P.L.176-2003, SEC.6.

IC 29-1-5-3.1
Self-proving clause
Sec. 3.1. (a) This section applies to a will executed before, on, or after July 1, 2003. When a will is executed, the will may be:
(1) attested; and
(2) made self-proving;
by incorporating into or attaching to the will a self-proving clause that meets the requirements of subsection (c) or (d). If the testator and witnesses sign a self-proving clause that meets the requirements of subsection (c) or (d) at the time the will is executed, no other signatures of the testator and witnesses are required for the will to be validly executed and self-proved.
(b) If a will is executed by the signatures of the testator and witnesses on an attestation clause under section 3(b) of this chapter, the will may be made self-proving at a later date by attaching to the will a self-proving clause signed by the testator and witnesses that meets the requirements of subsection (c) or (d).
(c) A self-proving clause must contain the acknowledgment of the will by the testator and the statements of the witnesses, each made under the laws of Indiana and evidenced by the signatures of the testator and witnesses (which may be made under the penalties for perjury) attached or annexed to the will in form and content substantially as follows:
We, the undersigned testator and the undersigned witnesses, respectively, whose names are signed to the attached or foregoing instrument declare:         (1) that the testator executed the instrument as the testator's will;
(2) that, in the presence of both witnesses, the testator signed or acknowledged the signature already made or directed another to sign for the testator in the testator's presence;
(3) that the testator executed the will as a free and voluntary act for the purposes expressed in it;
(4) that each of the witnesses, in the presence of the testator and of each other, signed the will as a witness;
(5) that the testator was of sound mind when the will was executed; and
(6) that to the best knowledge of each of the witnesses the testator was, at the time the will was executed, at least eighteen (18) years of age or was a member of the armed forces or of the merchant marine of the United States or its allies.
______________
Testator
____    ______________
Date    Witness
______________
Witness
(d) A will is attested and self-proved if the will includes or has attached a clause signed by the testator and the witnesses that indicates in substance that:
(1) the testator signified that the instrument is the testator's will;
(2) in the presence of at least two (2) witnesses, the testator signed the instrument or acknowledged the testator's signature already made or directed another to sign for the testator in the testator's presence;
(3) the testator executed the instrument freely and voluntarily for the purposes expressed in it;
(4) each of the witnesses, in the testator's presence and in the presence of all other witnesses, is executing the instrument as a witness;
(5) the testator was of sound mind when the will was executed; and
(6) the testator is, to the best of the knowledge of each of the witnesses, either:
(A) at least eighteen (18) years of age; or
(B) a member of the armed forces or the merchant marine of the United States or its allies.
(e) This section shall be construed in favor of effectuating the testator's intent to make a valid will.
As added by P.L.4-2003, SEC.2.

IC 29-1-5-3.2
Videotape
Sec. 3.2. Subject to the applicable Indiana Rules of Trial Procedure, a videotape may be admissible as evidence of the following:         (1) The proper execution of a will.
(2) The intentions of a testator.
(3) The mental state or capacity of a testator.
(4) The authenticity of a will.
(5) Matters that are determined by a court to be relevant to the probate of a will.
As added by P.L.4-2003, SEC.3.

IC 29-1-5-4
Nuncupative will; requisites; limitations
Sec. 4. (a) A nuncupative will may be made only by a person in imminent peril of death, whether from illness or otherwise, and shall be valid only if the testator died as a result of the impending peril, and must be
(1) Declared to be his will by the testator before two (2) disinterested witnesses;
(2) Reduced to writing by or under the direction of one (1) of the witnesses within thirty (30) days after such declaration; and
(3) Submitted for probate within six (6) months after the death of the testator.
(b) The nuncupative will may dispose of personal property only and to an aggregate value not exceeding one thousand ($1,000) dollars, except that in the case of persons in active military, air or naval service in time of war the aggregate amount may be ten thousand ($10,000) dollars.
(c) A nuncupative will does not revoke an existing written will. Such written will is changed only to the extent necessary to give effect to the nuncupative will.
(Formerly: Acts 1953, c.112, s.504.)

IC 29-1-5-5
Compliance with law
Sec. 5. A will is legally executed if the manner of its execution complies with the law, in force either at the time of execution or at the time of the testator's death, of
(1) This state, or
(2) The place of execution, or
(3) The domicile of the testator at the time of execution or at the time of his death.
(Formerly: Acts 1953, c.112, s.505.)

IC 29-1-5-6
Revocation; revival
Sec. 6. No will in writing, nor any part thereof, except as in this article provided, shall be revoked, unless the testator, or some other person in his presence and by his direction, with intent to revoke, shall destroy or mutilate the same; or such testator shall execute other writing for that purpose, signed, subscribed and attested as required in section 3 or 3.1 of this chapter. A will can be revoked in part only by the execution of a writing as herein provided. And if,

after the making of any will, the testator shall execute a second, a revocation of the second shall not revive the first will, unless it shall appear by the terms of such revocation to have been his intent to revive it, or, unless, after such revocation, he shall duly republish the previous will.
(Formerly: Acts 1953, c.112, s.506.) As amended by Acts 1982, P.L.171, SEC.16; P.L.4-2003, SEC.4.

IC 29-1-5-7
Nuncupative will; revocation
Sec. 7. A nuncupative will or any part thereof can be revoked by another nuncupative will.
(Formerly: Acts 1953, c.112, s.507.)

IC 29-1-5-8
Revocation; divorce; annulment of marriage; change in circumstances
Sec. 8. If after making a will the testator is divorced, all provisions in the will in favor of the testator's spouse so divorced are thereby revoked. Annulment of the testator's marriage shall have the same effect as a divorce as hereinabove provided. With this exception, no written will, nor any part thereof, can be revoked by any change in the circumstances or condition of the testator.
(Formerly: Acts 1953, c.112, s.508.)

IC 29-1-5-9
Trust inter vivos; execution
Sec. 9. An instrument creating an inter vivos trust in order to be valid need not be executed as a testamentary instrument pursuant to section 3 or 3.1 of this chapter, even though such trust instrument reserves to the maker or settlor the power to revoke, or the power to alter or amend, or the power to control investments, or the power to consume the principal, or because it reserves to the maker or settlor any one or more of said powers.
(Formerly: Acts 1953, c.112, s.509.) As amended by Acts 1982, P.L.171, SEC.17; P.L.4-2003, SEC.5.



CHAPTER 6. CONSTRUCTION OF WILLS, RENUNCIATION OF INTERESTS, AND DETERMINATION OF HEIRSHIP

IC 29-1-6-1
Construction of wills; rules
Sec. 1. In the absence of a contrary intent appearing in the will, wills shall be construed as to real and personal estate in accordance with the rules in this section.
(a) Any estate, right, or interest in land or other things acquired by the testator after the making of the testator's will shall pass as if title was vested in the testator at the time of making of the will.
(b) All devises of real estate shall pass the whole estate of the testator in the premises devised, although there are no words of inheritance or of perpetuity, whether or not at the time of the execution of the will the decedent was the owner of that particular interest in the real estate devised. Such devise shall also pass any interest which the testator may have at the time of the testator's death as vendor under a contract for the sale of such real estate.
(c) A devise of real or personal estate, whether directly or in trust, to the testator's or another designated person's "heirs", "next of kin", "relatives", or "family", or to "the persons thereunto entitled under the intestate laws" or to persons described by words of similar import, shall mean those persons (including the spouse) who would take under the intestate laws if the testator or other designated person were to die intestate at the time when such class is to be ascertained, domiciled in this state, and owning the estate so devised. With respect to a devise which does not take effect at the testator's death, the time when such class is to be ascertained shall be the time when the devise is to take effect in enjoyment.
(d) In construing a will making a devise to a person or persons described by relationship to the testator or to another, any person adopted prior to the person's twenty-first birthday before the death of the testator shall be considered the child of the adopting parent or parents and not the child of the natural or previous adopting parents. However, if a natural parent or previous adopting parent marries the adopting parent before the testator's death, the adopted person shall also be considered the child of such natural or previous adopting parent. Any person adopted after the person's twenty-first birthday by the testator shall be considered the child of the testator, but no other person shall be entitled to establish relationship to the testator through such child.
(e) In construing a will making a devise to a person described by relationship to the testator or to another, a person born out of wedlock shall be considered the child of the child's mother, and also of the child's father, if, but only if, the child's right to inherit from the child's father is, or has been, established in the manner provided in IC 29-1-2-7.
(f) A will shall not operate as the exercise of a power of appointment which the testator may have with respect to any real or

personal estate, unless by its terms the will specifically indicates that the testator intended to exercise the power.
(g) If a devise of real or personal property, not included in the residuary clause of the will, is void, is revoked, or lapses, it shall become a part of the residue, and shall pass to the residuary devisee. Whenever any estate, real or personal, shall be devised to any descendant of the testator, and such devisee shall die during the lifetime of the testator, whether before or after the execution of the will, leaving a descendant who shall survive such testator, such devise shall not lapse, but the property so devised shall vest in the surviving descendant of the devisee as if such devisee had survived the testator and died intestate. The word "descendant", as used in this section, includes children adopted during minority by the testator and by the testator's descendants and includes descendants of such adopted children. "Descendant" also includes children of the mother who are born out of wedlock, and children of the father who are born out of wedlock, if, but only if, such child's right to inherit from such father is, or has been, established in the manner provided in IC 29-1-2-7. This rule applies where the parent is a descendant of the testator as well as where the parent is the testator. Descendants of such children shall also be included.
(h) Except as provided in subsection (m), if a testator in the testator's will refers to a writing of any kind, such writing, whether subsequently amended or revoked, as it existed at the time of execution of the will, shall be given the same effect as if set forth at length in the will, if such writing is clearly identified in the will and is in existence both at the time of the execution of the will and at the testator's death.
(i) If a testator devises real or personal property upon such terms that the testator's intentions with respect to such devise can be determined at the testator's death only by reference to a fact or an event independent of the will, such devise shall be valid and effective if the testator's intention can be clearly ascertained by taking into consideration such fact or event even though occurring after the execution of the will.
(j) If a testator devises or bequeaths property to be added to a trust or trust fund which is clearly identified in the testator's will and which trust is in existence at the time of the death of the testator, such devise or bequest shall be valid and effective. Unless the will provides otherwise, the property so devised or bequeathed shall be subject to the terms and provisions of the instrument or instruments creating or governing the trust or trust fund, including any amendments or modifications in writing made at any time before or after the execution of the will and before or after the death of the testator.
(k) If a testator devises securities in a will and the testator then owned securities that meet the description in the will, the devise includes additional securities owned by the testator at death to the extent the additional securities were acquired by the testator after the will was executed as a result of the testator's ownership of the

described securities and are securities of any of the following types:
(1) Securities of the same organization acquired because of an action initiated by the organization or any successor, related, or acquiring organization, excluding any security acquired by exercise of purchase options.
(2) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization.
(3) Securities of the same organization acquired as a result of a plan of reinvestment.
Distributions in cash before death with respect to a described security are not part of the devise.
(l) For purposes of this subsection, "incapacitated principal" means a principal who is an incapacitated person. An adjudication of incapacity before death is not necessary. The acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal. If:
(1) specifically devised property is sold or mortgaged by; or
(2) a condemnation award, insurance proceeds, or recovery for injury to specifically devised property are paid to;
a guardian or an agent acting within the authority of a durable power of attorney for an incapacitated principal, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the amount of the unpaid loan, the condemnation award, the insurance proceeds, or the recovery.
(m) A written statement or list that:
(1) complies with this subsection; and
(2) is referred to in a will;
may be used to dispose of items of tangible personal property, other than property used in a trade or business, not otherwise specifically disposed of by the will. To be admissible under this subsection as evidence of the intended disposition, the writing must be signed by the testator and must describe the items and the beneficiaries with reasonable certainty. The writing may be prepared before or after the execution of the will. The writing may be altered by the testator after the writing is prepared. The writing may have no significance apart from the writing's effect on the dispositions made by the will. If more than one (1) otherwise effective writing exists, then, to the extent of a conflict among the writings, the provisions of the most recent writing revoke the inconsistent provisions of each earlier writing.
(Formerly: Acts 1953, c.112, s.601; Acts 1967, c.77, s.1; Acts 1973, P.L.287, SEC.4.) As amended by P.L.152-1987, SEC.10; P.L.118-1997, SEC.12; P.L.238-2005, SEC.8.



CHAPTER 7. PROBATE AND GRANT OF ADMINISTRATION

IC 29-1-7-1
Venue; transfer of proceedings
Sec. 1. (a) The venue for the probate of a will and for the administration of an estate shall be:
(1) In the county in this state where the decedent had his domicile at the time of his death.
(2) When not domiciled in this state in any county in the state, where he left any property at the time of his decease; or into which county any property belonging to his estate may have come after his decease.
(b) If proceedings are commenced in more than one (1) county, they shall be stayed except in the county where first commenced until final determination of the venue by the court in the county where first commenced, and thereupon all proceedings in any county, other than the county where jurisdiction has been finally determined to exist, shall be dismissed. If the proper venue is finally determined to be in another county, the court, after making and retaining a true copy of the entire file, shall transmit the original to the proper county. The proceeding shall be deemed commenced by the filing of a petition; and the proceeding first legally commenced shall extend to all of the property of the estate in this state.
(c) If it appears to the court at any time before the decree of final distribution in any proceedings that the proceeding was commenced in the wrong county or that it would be for the best interests of the estate, the court, in its discretion, may order the proceeding with all papers, files and a certified copy of all orders therein transferred to another court having probate jurisdiction, which other court shall thereupon proceed to complete the administration proceedings as if originally commenced therein.
(Formerly: Acts 1953, c.112, s.701.)



CHAPTER 7.5. UNSUPERVISED ADMINISTRATION AND CLAIMS AGAINST PERSONAL REPRESENTATIVES AND DISTRIBUTEES

IC 29-1-7.5-1
Persons entitled to petition; notice to creditors
Sec. 1. (a) Upon the filing of a petition under IC 29-1-7-5, the following persons may at any time petition the court for authority to have a decedent's estate administered without court supervision:
(1) The decedent's heirs at law if the decedent dies intestate.
(2) The legatees and devisees under the decedent's will.
(3) The personal representative.
(b) The clerk of the court shall give notice of the filing of a petition for unsupervised administration to creditors of the decedent as provided in IC 29-1-7-7(c) and IC 29-1-7-7(d).
(Formerly: Acts 1975, P.L.288, SEC.11.) As amended by P.L.154-1990, SEC.6.

IC 29-1-7.5-1.5
Notice to distributees
Sec. 1.5. (a) As soon as letters testamentary or letters of administration have been issued, the clerk of the court shall serve by mail notice of the petition on each of the decedent's heirs at law, if the decedent died intestate, or the devisees and legatees under the decedent's will. The mailing of notice under this subsection may not be waived.
(b) The notice required under subsection (a) shall read substantially as follows:
NOTICE OF UNSUPERVISED ADMINISTRATION TO BE



CHAPTER 8. DISPENSING WITH ADMINISTRATION

IC 29-1-8-1
Small estates; affidavit of conditions; motor vehicle transfers; securities; insurance death benefits; safe deposit boxes
Sec. 1. (a) Forty-five (45) days after the death of a decedent and upon being presented an affidavit that complies with subsection (b), a person:
(1) indebted to the decedent; or
(2) having possession of personal property or an instrument evidencing a debt, an obligation, a stock, or a chose in action belonging to the decedent;
shall make payment of the indebtedness or deliver the personal property or the instrument evidencing a debt, an obligation, a stock, or a chose in action to a person claiming to be entitled to payment or delivery of property of the decedent.
(b) The affidavit required by subsection (a) must be an affidavit made by or on behalf of the claimant and must state the following:
(1) That the value of the gross probate estate, wherever located (less liens and encumbrances), does not exceed fifty thousand dollars ($50,000).
(2) That forty-five (45) days have elapsed since the death of the decedent.
(3) That no application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction.
(4) The name and address of each other person that is entitled to a share of the property and the part of the property to which each person is entitled.
(5) That the claimant has notified each person identified in the affidavit of the claimant's intention to present an affidavit under this section.
(6) That the claimant is entitled to payment or delivery of the property on behalf of each person identified in the affidavit.
(c) If a motor vehicle or watercraft (as defined in IC 9-13-2-198.5) is part of the estate, nothing in this section shall prohibit a transfer of the certificate of title to the motor vehicle if five (5) days have elapsed since the death of the decedent and no appointment of a personal representative is contemplated. A transfer under this subsection shall be made by the bureau of motor vehicles upon receipt of an affidavit containing a statement of the conditions required by subsection (b)(1) and (b)(6). The affidavit must be duly executed by the distributees of the estate.
(d) A transfer agent of a security shall change the registered ownership on the books of a corporation from the decedent to a claimant upon the presentation of an affidavit as provided in subsection (a).
(e) For the purposes of subsection (a), an insurance company that, by reason of the death of the decedent, becomes obligated to pay a

death benefit to the estate of the decedent is considered a person indebted to the decedent.
(f) For purposes of subsection (a), property in a safe deposit box rented by a decedent from a financial institution organized or reorganized under the law of any state (as defined in IC 28-2-17-19) or the United States is considered personal property belonging to the decedent in the possession of the financial institution.
(Formerly: Acts 1953, c.112, s.801; Acts 1965, c.379, s.2; Acts 1971, P.L.406, SEC.1; Acts 1975, P.L.288, SEC.12.) As amended by Acts 1977, P.L.2, SEC.80; Acts 1977, P.L.298, SEC.1; P.L.71-1991, SEC.15; P.L.77-1992, SEC.5; P.L.118-1997, SEC.16; P.L.59-2000, SEC.1; P.L.61-2006, SEC.4.



CHAPTER 9. ADJUDICATED COMPROMISE OF CONTROVERSIES

IC 29-1-9-1
Persons represented; creditors; taxing authorities
Sec. 1. The compromise of any contest or controversy as to:
(a) admission to probate of any instrument offered as the last will of any decedent,
(b) the construction, validity or effect of any such instrument,
(c) the rights or interests in the estate of the decedent of any person, whether claiming under a will or as heir,
(d) the rights or interests of any beneficiary of any testamentary trust, or
(e) the administration of the estate of any decedent or of any testamentary trust,
whether or not there is or may be any person interested who is a minor or otherwise without legal capacity to act in person or whose present existence or whereabouts cannot be ascertained, or whether or not there is any inalienable estate or future contingent interest which may be affected by such compromise, shall, if made in accordance with the provisions of this article, be lawful and binding upon all the parties thereto, whether born or unborn, ascertained or unascertained, including such as are represented by trustees, guardians of estates and guardians ad litem; but no such compromise shall in any way impair the rights of creditors or of taxing authorities.
(Formerly: Acts 1953, c.112, s.901.) As amended by Acts 1982, P.L.171, SEC.27.

IC 29-1-9-2
Terms of agreement; execution; guardian ad litem
Sec. 2. (a) The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons having interests or claims which will or may be affected by the compromise, except those who may be living but whose present existence or whereabouts is unknown and cannot after diligent search be ascertained.
(b) Any interested person may then submit the agreement to the court for its approval and for the purpose of directing the agreement's execution by the personal representative of the estate, by the trustees of every testamentary trust which will be affected by the compromise, and by the guardians of the estates of minors, of incapacitated persons, of unborn and unascertained persons, and of persons whose present existence or whereabouts is unknown and cannot after diligent search be ascertained, who might be affected by the compromise.
(c) IC 29-1-1-20 applies if there is any person who, if living, has an interest which may be affected by the compromise, but whose present existence or whereabouts cannot after diligent search be ascertained, or who is a minor or incapacitated and has no guardian

of the estate, or if there is any future contingent interest which might be taken by any person not then in being and which might be affected by the compromise.
(Formerly: Acts 1953, c.112, s.902.) As amended by P.L.33-1989, SEC.38; P.L.118-1997, SEC.18.

IC 29-1-9-3
Notice; order approving agreement
Sec. 3. Upon due notice, in the manner directed by the court, to all interested persons in being, or to their guardians, and to the guardians of all unborn persons who may take contingent interests by the compromise, and to the personal representative of the estate and to all trustees of testamentary trusts which would be affected by the compromise, the court shall, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries is just and reasonable, make an order approving the agreement and directing the fiduciaries and guardians ad litem to execute such agreement. Upon the making of such order and the execution of the agreement, all further disposition of the estate shall be in accordance with the terms of the agreement.
(Formerly: Acts 1953, c.112, s.903.)



CHAPTER 10. PERSONAL REPRESENTATIVES

IC 29-1-10-1
Letters testamentary; letters of general administration; persons to whom granted; order; qualifications
Sec. 1. (a) Domiciliary letters testamentary or domiciliary letters of general administration may be granted to one (1) or more of the persons mentioned in this subsection, natural or corporate, who are not disqualified, in the following order:
(1) To the executor or executors designated in a will that has been admitted to probate.
(2) To a surviving spouse who is a devisee in a will that has been admitted to probate.
(3) To a devisee in a will that has been admitted to probate.
(4) To the surviving spouse, or to the person or persons nominated by the surviving spouse or to the surviving spouse and the person or persons nominated by the surviving spouse.
(5) To:
(A) an heir;
(B) the person or persons nominated by an heir; or
(C) an heir and the person or persons nominated by an heir.
(6) If there is not a person listed in subdivisions (1) through (5), then to any other qualified person.
(b) No person is qualified to serve as a domiciliary personal representative who is:
(1) under eighteen (18) years of age;
(2) incapacitated unless the incapacity is caused only by:
(A) physical illness;
(B) physical impairment; or
(C) physical infirmity;
(3) a convicted felon, either under the laws of the United States or of any state or territory of the United States;
(4) a resident corporation not authorized to act as a fiduciary in this state; or
(5) a person whom the court finds unsuitable.
(c) A nonresident individual or corporate fiduciary may qualify and serve as a joint personal representative with a resident personal representative only by:
(1) filing with the court that has jurisdiction of the administration of the decedent's estate a bond in an amount:
(A) not less than:
(i) the probable value of the estate's personal property; plus
(ii) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(B) not greater than the probable gross value of the estate; and
(2) otherwise meeting the qualifications of subsection (b).
(d) A nonresident individual who otherwise qualifies under

subsection (b) may qualify to serve as a personal representative in Indiana only by filing with the court that has jurisdiction of the administration of the decedent's estate:
(1) notice in writing of the individual's acceptance of the appointment as personal representative;
(2) notice of the appointment of a resident agent to accept service of process, notices, and other documents; and
(3) a bond in an amount:
(A) not less than:
(i) the probable value of the estate's personal property; plus
(ii) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(B) not greater than the probable gross value of the estate.
(e) If a personal representative becomes a nonresident of this state, the representative remains qualified to serve only if the representative files with the court that has jurisdiction of the administration of the estate a bond in an amount:
(1) not less than:
(A) the probable value of the estate's personal property; plus
(B) the estimated rents and profits to be derived from the property in the estate during the probate period; and
(2) not greater than the probable gross value of the estate.
(f) A nonresident individual who satisfies the conditions of subsection (d) or (e) submits personally to the jurisdiction of the court in any proceeding that relates to the estate of the decedent.
(Formerly: Acts 1953, c.112, s.1001; Acts 1973, P.L.287, SEC.5; Acts 1975, P.L.289, SEC.2.) As amended by Acts 1982, P.L.173, SEC.1; P.L.33-1989, SEC.39; P.L.118-1997, SEC.19.

IC 29-1-10-2
Letters; renouncing right
Sec. 2. Any person entitled to letters testamentary or to general letters of administration may renounce his right thereto in writing, which renunciation shall be filed with the clerk.
(Formerly: Acts 1953, c.112, s.1002.)

IC 29-1-10-3
Letters; issuance; conditions
Sec. 3. Letters testamentary, of administration, of administration with the will annexed, de bonis non, and all other letters special or otherwise, shall be issued to the person entitled to receive the same when:
(a) Said person, if an individual, has taken and subscribed before the clerk or any other officer authorized to administer oaths, an oath or affirmation that he will faithfully discharge the duties of his trust according to law and has given such bond as may be required and the bond has been approved by the court.
(b) Some officer of the corporation, if the person is a corporation, has taken and subscribed before the clerk or any other officer

authorized to administer oaths, an oath or affirmation that said bank or trust company will faithfully discharge the duties of its trust according to law, has filed an acceptance of the appointment, duly executed and acknowledged by one (1) of its officers and, if a bond is required to be filed by it, shall have filed such bond as may be required and the bond shall have been approved by the court. The oath and, if a bank or trust company, also the acceptance shall be filed and recorded as a part of the proceedings of the estate.
(Formerly: Acts 1953, c.112, s.1003; Acts 1971, P.L.407, SEC.1.)

IC 29-1-10-4
Letters; evidence of authority
Sec. 4. Letters issued to a personal representative, attested by the clerk, and under the seal of the court issuing them, shall be conclusive evidence of the authority of the person to whom they are issued until superseded or revoked, and shall extend to all the estate, personal and real, of the decedent within the state. The record of such letters and duly certified transcripts thereof, may be given in evidence with like effect as the originals.
(Formerly: Acts 1953, c.112, s.1004.)

IC 29-1-10-5
Actions or proceedings; evidence of authority
Sec. 5. In any action or proceeding brought by the personal representative in such representative capacity, it shall not be necessary for him to make profert of his letters, nor shall his right to sue as such personal representative be questioned, unless the opposite party shall file a plea denying such right, with his affidavit to the truth thereof thereunto attached, in which case a copy of the letters issued to such personal representative, duly authenticated, shall be all the evidence necessary to establish such right.
(Formerly: Acts 1953, c.112, s.1005.)

IC 29-1-10-6
Removal of personal representatives; prior acts
Sec. 6. When the personal representative becomes incapacitated (unless the incapacity is caused only by a physical illness, infirmity, or impairment), disqualified, unsuitable or incapable of discharging the representative's duties, has mismanaged the estate, failed to perform any duty imposed by law or by any lawful order of the court, or has ceased to be domiciled in Indiana, the court may remove the representative as provided:
(a) The court on its own motion may, or on petition of any person interested in the estate shall, order the representative to appear and show cause why the representative should not be removed. Such order shall set forth in substance the alleged grounds upon which such removal is based, the time and place of the hearing, and may be served upon the personal representative in the same manner as a notice is served under this article.         (b) The court may without motion, petition or application, for any such cause, in cases of emergency, remove such personal representative instantly without notice or citation.
The removal of a personal representative after letters are duly issued does not invalidate official acts performed prior to removal.
(Formerly: Acts 1953, c.112, s.1006.) As amended by Acts 1982, P.L.171, SEC.28; P.L.33-1989, SEC.40.

IC 29-1-10-7
Successor representatives; appointment
Sec. 7. When a personal representative dies, is removed by the court, or resigns and such resignation is accepted by the court, the court may, and if he was the sole or last surviving personal representative and administration is not completed, the court shall appoint another personal representative in his place.
(Formerly: Acts 1953, c.112, s.1007.)

IC 29-1-10-8
Successor representatives; rights and powers
Sec. 8. When a successor personal representative or an administrator with the will annexed is appointed, he shall have all the rights and powers of his predecessor or of the executor designated in the will, except that he shall not exercise powers given in the will which by its terms are personal to the executor therein designated.
(Formerly: Acts 1953, c.112, s.1008.)

IC 29-1-10-9
Joint representatives; powers; survivor
Sec. 9. Every power exercisable by joint personal representative may be exercised by the survivor of them when one is dead or by the other when one appointment is terminated by order of the court, unless the power is given in the will and its terms otherwise provide as to the exercise of such power.
(Formerly: Acts 1953, c.112, s.1009.)

IC 29-1-10-10
Joint representatives; powers
Sec. 10. Where there are two (2) or more personal representatives, the following powers can be exercised, except as otherwise provided in section 11 of this chapter, only by all of them:
(a) the institution of a suit on behalf of the estate;
(b) the employment of an attorney;
(c) the carrying on the business of the deceased;
(d) the voting of corporate shares of the estate;
(e) the exercise of those powers given by the will which, by the terms of the will, are to be exercised only by all of the personal representatives, or by all the survivors of them.
All other powers can be exercised by any one of the personal representatives, unless the will otherwise provides.
(Formerly: Acts 1953, c.112, s.1010.) As amended by Acts 1982,

P.L.171, SEC.29.

IC 29-1-10-11
Joint representatives; powers; voting shares of stock
Sec. 11. (a) Where powers possessed by two (2) or more personal representatives are to be exercised by them jointly, the will of the majority shall control the manner in which such power shall be exercised unless the will otherwise provides.
Where the personal representatives, or a majority of them, cannot agree, or where they are equally divided upon the manner in which such power shall be exercised, other than in the voting of shares of stock, the court shall, upon petition filed by any of such personal representatives or by any party in interest, direct the manner in which such power shall be exercised, and such power shall be exercised only in accordance with such direction.
(b) Shares of stock held by personal representatives may be voted by the personal representatives in such manner as the instrument or order appointing such personal representatives may direct. In the absence of such direction or the inability of the personal representatives to act in accordance therewith, the following provisions shall apply:
(1) Where shares of stock are held jointly by two (2) or more personal representatives, such shares shall be voted in accordance with the will of the majority.
(2) Where the personal representatives or a majority of them cannot agree, or where they are equally divided upon the question of voting such shares of stock, the court shall, upon petition filed by any of such personal representatives or by any party in interest, direct the voting of such shares as it may deem for the best interest of the beneficiaries, and such shares shall be voted in accordance with such direction.
(Formerly: Acts 1953, c.112, s.1011.)

IC 29-1-10-12
Voting corporate shares
Sec. 12. The personal representative may vote shares of corporate stock in person, or by proxy, discretionary or otherwise and with or without right of substitution and revocation.
(Formerly: Acts 1953, c.112, s.1012.)

IC 29-1-10-12.5
Protection of persons dealing in good faith
Sec. 12.5. A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. No provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A

person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is in addition to that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries.
As added by Acts 1977, P.L.297, SEC.3.

IC 29-1-10-13
Compensation; attorney's services
Sec. 13. If a testator by will makes provision for the compensation of his personal representative, that shall be taken as his full compensation unless he files in the court a written instrument renouncing all claims for the compensation provided by the will before qualifying as personal representative. The personal representative, when no compensation is provided in the will, or when he renounces all claim to the compensation provided in the will, shall be allowed such compensation for his services as the court shall deem just and reasonable. Additional compensation may be allowed for his services as attorney and for other services not required of a personal representative. An attorney performing services for the estate at the instance of the personal representative shall have such compensation therefor out of the estate as the court shall deem just and reasonable. Such compensation may be allowed at the final settlement; but at any time during administration a personal representative or his attorney may apply to the court for an allowance upon the compensation of the personal representative and upon attorney's fees.
(Formerly: Acts 1953, c.112, s.1013.)

IC 29-1-10-14
Actions on probate; expenses and attorney's fees
Sec. 14. When any person designated as executor in a will, or the administrator with the will annexed, or if at any time there be no such representative, then any devisee therein, defends it or prosecutes any proceedings in good faith and with just cause for the purpose of having it admitted to probate, whether successful or not, he shall be allowed out of the estate his necessary expenses and disbursements including reasonable attorney's fees in such proceedings.
(Formerly: Acts 1953, c.112, s.1014.)

IC 29-1-10-15
Special administrator; appointment; appeal of order
Sec. 15. A special administrator may be appointed by the court if:
(a) from any cause delay is necessarily occasioned in granting letters, or         (b) before the expiration of the time allowed by law for issuing letters, any competent person shall file his affidavit with the clerk that anyone is intermeddling with the estate or that there is no one having authority to take care of the same, or
(c) if any person shall have died testate and objections to the probate of his will shall have been filed as provided by law.
The appointment of a special administrator may be for a specified time to perform duties respecting specific property, or to perform particular acts as shall be stated in the order of appointment. The fact that a person has been designated as executor in a decedent's will shall not disqualify him from being appointed special administrator of such decedent's estate or any portion thereof.
The special administrator shall make such reports as the court shall direct, and shall account to the court upon the termination of his authority. Otherwise, and except as the provisions of this article by terms apply to general personal representatives, and except as ordered by the court, the law and procedure relating to personal representatives in this article shall apply to special administrators. The order appointing a special administrator shall not be appealable.
(Formerly: Acts 1953, c.112, s.1015.) As amended by Acts 1982, P.L.171, SEC.30.

IC 29-1-10-16
Pending will contest; administration of estate
Sec. 16. Prior to the adjudication of a pending will contest any general personal representative or any special administrator, within the limits of his authority, shall proceed to administer the estate pursuant to the law respecting intestate estates, so far as the same may be done consistent with the terms of any such will.
(Formerly: Acts 1953, c.112, s.1016.)

IC 29-1-10-17
Damages for wrongful death
Sec. 17. An administrator collecting damages for personal injury resulting in the death of any decedent, may, at any time, file in the court where he was appointed his final report with respect to such proceeds, and the same may be approved by the court, and it shall not be necessary to publish any notice of the final settlement of such estate unless the same is ordered by the court. In the event that said administrator was appointed for the sole purpose of collecting such damages it shall not be necessary to publish any notice of the issuance of letters of administration.
(Formerly: Acts 1953, c.112, s.1017.)

IC 29-1-10-18
Wrongful death; nonresident; appointment of administrator
Sec. 18. Any court having probate jurisdiction in the state of Indiana may appoint an administrator for the estate of a nonresident for the sole purpose of bringing an action to recover damages for the wrongful death of such nonresident. The appointment may be made

in the county in which the death occurred; or in the county in which the injury causing the death was received; or in the county in which any party defendant to the suit resides. The appointment shall in no way depend upon whether or not the decedent left assets.
(Formerly: Acts 1953, c.112, s.1018.)

IC 29-1-10-19
Termination of authority; validity of prior acts
Sec. 19. All acts of personal representatives whose authority shall subsequently be terminated because an estate found to be intestate is later found to be testate, or vice versa, because of a revocation of letters, or for any other cause, which acts were lawful when performed, according to the authority under which such personal representative was acting, shall be valid insofar as concerns the rights and liabilities of a purchaser, lessee, or encumbrancer, for value in good faith or a personal representative who has acted in good faith. No person delivering or transferring property to a personal representative or to any other person by authority of the letters issued to such personal representative or upon court order or pursuant to a will under which such a personal representative is acting, shall be held accountable by virtue of such acts performed prior to such termination of authority if such acts were lawful in accordance with the apparent authority of such letters, court order or will.
(Formerly: Acts 1953, c.112, s.1019.)



CHAPTER 11. BOND OF PERSONAL REPRESENTATIVE

IC 29-1-11-1
Conditions requiring execution and filing
Sec. 1. A personal representative is not required to execute and file a bond relating to the duties of his office unless:
(1) the will provides for the execution and filing of such a bond; or
(2) the court finds, on its own motion or on petition by an interested person, that a bond is necessary to protect creditors, heirs, legatees, or devisees.
(Formerly: Acts 1953, c.112, s.1101; Acts 1971, P.L.408, SEC.1; Acts 1975, P.L.288, SEC.17.)



CHAPTER 12. INVENTORY

IC 29-1-12-1
Classification of properties; appraisers; copies of inventories to interested persons
Sec. 1. (a) Within two (2) months after his appointment, unless a longer time shall be granted by the court, every personal representative shall prepare a verified inventory in one (1) or more written instruments, indicating the fair market value of each item of property of the decedent which shall come to his possession or knowledge, including a statement of all known, liens and other charges on any item. Such property shall be classified therein as follows:
(1) Real property, with plat or survey description, and if a homestead, designated as such;
(2) Furniture and household goods;
(3) Emblements and annual crops raised by labor;
(4) Corporate stocks including the class, the par value or that it has no par value, if preferred stock the dividend rate;
(5) Mortgages, bonds, notes or other written evidences of debt or of ownership described by name of debtor, recording data, and other identification;
(6) Bank accounts, money, and insurance policies if payable to the estate of the decedent or to his personal representative;
(7) All other personal property accurately identified, including the decedent's proportionate share in any partnership, but no inventory of the partnership property shall be required.
(b) The personal representative may employ a disinterested appraiser to assist him in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items he appraised.
(c) The personal representative shall furnish a copy of the inventory, or any supplement or amendment to it, to interested persons who request it, unless he has filed the original of the inventory, or any supplement or amendment to it, with the court.
(Formerly: Acts 1953, c.112, s.1201; Acts 1971, P.L.409, SEC.1; Acts 1975, P.L.288, SEC.18.)



CHAPTER 13. COLLECTION AND MANAGEMENT OF ASSETS

IC 29-1-13-1
Possession of property; duties of personal representative
Sec. 1. Every personal representative shall have a right to, and shall take, possession of all the real and personal property of the decedent other than allowances under IC 29-1-4-1. He shall pay the taxes and collect the rents and earnings thereon until the estate is settled or until delivered by order of the court to the distributees. He shall keep in tenantable repair the buildings and fixtures under his control and may protect the same by insurance. He may maintain an action for the possession of real property or to determine the title to the same.
(Formerly: Acts 1953, c.112, s.1301; Acts 1973, P.L.287, SEC.7.) As amended by Acts 1976, P.L.125, SEC.5; Acts 1979, P.L.268, SEC.4.

IC 29-1-13-2
Preserving estate; action to prevent loss
Sec. 2. No executor named in the will shall interfere with the estate entrusted to him further than to preserve the same until the issuing of letters; but, for that purpose, he may prosecute any suit to prevent the loss of any part thereof.
(Formerly: Acts 1953, c.112, s.1302.)

IC 29-1-13-3
Actions; trespass; waste; costs; examine party
Sec. 3. Every personal representative shall have full power to maintain any suit in any court of competent jurisdiction, in his name as such personal representative, for any demand of whatever nature due the decedent or his estate or for the recovery of possession of any property of the estate or for trespass or waste committed on the estate of the decedent in his lifetime, or while in the possession of the personal representative; but he shall not be liable, in his individual capacity, for any costs in such suit, and shall have power, at his option, to examine the opposite party under oath, touching such demand.
(Formerly: Acts 1953, c.112, s.1303.)

IC 29-1-13-4
Fraudulent conveyances; recovery
Sec. 4. The real and personal property liable for the payment of debts of a decedent shall include all property transferred by him with intent to defraud his creditors or any of them, or transferred by any other means which is in law void as against his creditors or any of them; and the right to recover such property, so far as necessary for the payment of the debts of the decedent, shall be in the personal representative, who shall take such steps as may be necessary to recover the same. Such property shall constitute general assets for the payment of all creditors; but no property so transferred shall be

taken from anyone who purchased it for a valuable consideration, in good faith and without knowledge of the fraud.
(Formerly: Acts 1953, c.112, s.1304.)

IC 29-1-13-5
Compromise; debtor or obligor
Sec. 5. When it appears for the best interest of the estate, the personal representative may on order of the court effect a fair and reasonable compromise with any debtor or other obligor, or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of such encumbered assets from the owner thereof in satisfaction of the indebtedness secured by such lien, if it appears for the best interest of the estate and if the court shall so order. In the absence of prior authorization or subsequent approval of the court, no compromise shall bind the estate.
(Formerly: Acts 1953, c.112, s.1305.)

IC 29-1-13-6
Real estate interest as personal assets; proceeds from sale of real estate
Sec. 6. (a) Unless foreclosure shall have been completed and redemption period shall have expired prior to the death of a decedent, real property mortgages, the interest in the mortgaged premises conveyed thereby, and the debt secured thereby, or any real property acquired by the personal representative in settlement of a debt or liability, or any real property sold by the decedent on written contract, the purchase price of which shall not have been paid in full prior to the death of the decedent, shall be deemed personal assets in the hands of his personal representative and be distributed and accounted for as such, but any sale, mortgage, lease or exchange of any of such real property made after the death of the decedent shall be made pursuant to IC 29-1-15, unless otherwise provided in the will of the decedent.
(b) In all cases of a sale of real property by a personal representative, upon order of the court the surplus of the proceeds of such sale remaining on the final settlement of the account shall be considered as real property and disposed of among the persons and in the same proportions as the real property would have been if it had not been sold.
(Formerly: Acts 1953, c.112, s.1306.) As amended by Acts 1982, P.L.171, SEC.34.

IC 29-1-13-7
Mortgages; release and discharge
Sec. 7. When, in any case, a mortgage to the decedent is redeemed, or the debt secured thereby is or has been paid to the decedent or to his personal representative, the latter shall release and

discharge the mortgage.
(Formerly: Acts 1953, c.112, s.1307.)

IC 29-1-13-8
Valueless property; abandonment
Sec. 8. When any property is valueless, or is so encumbered, or is in such condition that it is of no benefit to the estate, the court may order the personal representative to abandon it.
(Formerly: Acts 1953, c.112, s.1308.)

IC 29-1-13-9
Embezzlement; conversion
Sec. 9. If a person embezzles or converts to the person's own use the personal property of a decedent before the appointment of a personal representative, the person is liable to the estate for the value of the property embezzled or converted.
(Formerly: Acts 1953, c.112, s.1309.) As amended by P.L.154-1990, SEC.8.

IC 29-1-13-10
Petitions; concealment; embezzlement; conversion; adverse interest; attachment
Sec. 10. (a) Upon the filing of a petition by the personal representative or any other person interested in the estate alleging that any person has, or is suspected to have, concealed, embezzled, converted or disposed, of any real or personal property belonging to the estate of a decedent, or has possession or knowledge of any such property or of any instruments in writing relating to such property, the court having probate jurisdiction, upon such notice as it may direct, may order such person to appear before it for disclosure, and may finally adjudicate the rights of the parties before the court with respect to such property. Insofar as concerns parties claiming an interest adverse to the estate, such procedure for disclosure or to determine title is an independent proceeding and not with IC 29-1-7-2.
(b) Any person so ordered to appear who fails or refuses to appear, or who refuses to answer concerning such property or to deliver up any such property in which no interest adverse to the estate is claimed by him, may be attached and imprisoned in the discretion of the court.
(Formerly: Acts 1953, c.112, s.1310.) As amended by Acts 1982, P.L.171, SEC.35.

IC 29-1-13-11
Business of decedent; continuing
Sec. 11. Upon a showing of advantage to the estate, the court may authorize the personal representative to continue any business of the decedent for the benefit of the estate; but if the decedent died testate and his estate is solvent, the order of the court shall be subject to the provisions of the will. The order may be with or without notice. If

notice is not given to all interested persons before the order is made, notice of the order shall be given within five (5) days after the order, and any such person not previously notified by publication or otherwise may show cause why the order should be revoked or modified. The order may provide:
(a) For the conduct of the business solely by the personal representative or jointly with one (1) or more of the decedents' surviving partners, or as a corporation to be formed by the personal representative alone or acting with others;
(b) The extent of the liability of the estate, or any part thereof, or the personal representative, for obligations incurred in the continuation of the business;
(c) As to whether liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate set aside for use in the business or to the estate as a whole; and
(d) As to the period of time for which the business may be conducted, and such other conditions, restrictions, regulations and requirements as the court may order.
(Formerly: Acts 1953, c.112, s.1311.)

IC 29-1-13-12
Conveyance or lease after death of decedent
Sec. 12. (a) When any person legally bound to make a conveyance or lease dies before making the same, the court, with or without notice, may direct the personal representative to make the conveyance or lease to the person entitled thereto. A petition for this purpose may be made by any person claiming to be entitled to such conveyance or lease, or by the personal representative, or by any other person interested in the estate or claiming an interest in the real property or contract, and shall show the description of the land and the facts upon which such claim for conveyance or lease is based. Upon satisfactory proofs the court may order the personal representative to execute and deliver an instrument of conveyance or lease to the person entitled thereto upon performance of the contract. A certified copy of the order may be recorded with the deed of conveyance or lease in the office of the recorder of the county where the land lies, and shall be prima facie evidence of the due appointment and qualification of the personal representative, the correctness of the proceedings and the authority of the personal representative.
(b) If a personal representative has been given power by will to make a conveyance or lease, he may, in lieu of the foregoing procedure, and without order of the court, execute a conveyance or lease, pursuant to and in accordance with such power, to the person entitled thereto upon performance of the contract. A certified copy of the will and a certified copy of the personal representative's letters may be recorded with the deed of conveyance or lease in the office of the recorder of the county where the land lies, and shall be prima facie evidence of the due appointment and qualification of the personal representative and his authority to execute the deed of

conveyance or lease.
(c) If the contract for a lease or conveyance requires the giving of warranties, the deed or lease to be given by the personal representative shall contain the warranties required. Such warranties shall be binding on the estate as though made by the decedent but shall not bind the personal representative personally.
(Formerly: Acts 1953, c.112, s.1312.)

IC 29-1-13-13
Contracts; performance by personal representative
Sec. 13. If at the time of his death the decedent was obligated by the terms of any contract to further performance thereunder, his personal representative may, if it appears feasible and in the best interests of the estate, proceed to carry out the terms of such contract. In the event that the performance of such contract shall necessitate the expenditure of funds of the estate, or shall require the utilization of assets other than property which is itself the subject matter of such contract, such personal representative shall request and receive instructions from the court regarding the performance thereof.
(Formerly: Acts 1953, c.112, s.1313.)

IC 29-1-13-14
Investment of funds
Sec. 14. Subject to his primary duty to preserve the estate for prompt distribution, and to the terms of the will, if any, the personal representative may with the approval of the court whenever it is reasonable to do so, invest the funds of the estate and make then productive. Such investments shall be restricted to the kinds of investments permitted to trustees by the laws of this state.
(Formerly: Acts 1953, c.112, s.1314.)

IC 29-1-13-15
Deposit of funds
Sec. 15. Whenever it is consistent with a proper administration of the estate, the personal representative may deposit, as a fiduciary, the funds of the estate in a bank in this state as a general deposit, either in a checking account or in a savings account. If the personal representative is a bank or trust company, it may make such deposit in its own bank.
(Formerly: Acts 1953, c.112, s.1315.)

IC 29-1-13-16
Collection of indebtedness; secure possession of property; special administrator appointed
Sec. 16. Whenever any interested person files with the court having jurisdiction of an estate a petition showing that such person has reason to believe and does believe that the personal representative of the estate or any other person is indebted to the estate, or that any property is in the possession of the personal representative of the estate or of any other person, and that diligent

effort is not being made to collect such indebtedness or to secure possession of such property for the estate, the court shall hold a hearing upon such petition and shall determine what action, if any, shall be taken. Should the court decide that there is sufficient merit in the petitioner's claim to warrant action, it shall direct the personal representative to take such action as the court deems necessary; provided, however, where the person claimed to be indebted to the estate or having in his possession property belonging to the estate is the personal representative or where the court is of the opinion that the personal representative would not or could not for any reason prosecute such action with sufficient vigor, it shall appoint a special administrator to take such action as it shall direct.
(Formerly: Acts 1953, c.112, s.1316.)



CHAPTER 14. CLAIMS AGAINST THE ESTATE

IC 29-1-14-1
Limitations; filing; claims barred or not; liens; tort claims
Sec. 1. (a) Except as provided in IC 29-1-7-7, all claims against a decedent's estate, other than expenses of administration and claims of the United States, the state, or a subdivision of the state, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract or otherwise, shall be forever barred against the estate, the personal representative, the heirs, devisees, and legatees of the decedent, unless filed with the court in which such estate is being administered within:
(1) three (3) months after the date of the first published notice to creditors; or
(2) three (3) months after the court has revoked probate of a will, in accordance with IC 29-1-7-21, if the claimant was named as a beneficiary in that revoked will;
whichever is later.
(b) No claim shall be allowed which was barred by any statute of limitations at the time of decedent's death.
(c) No claim shall be barred by the statute of limitations which was not barred at the time of the decedent's death, if the claim shall be filed within:
(1) three (3) months after the date of the first published notice to creditors; or
(2) three (3) months after the court has revoked probate of a will, in accordance with IC 29-1-7-21, if the claimant was named as a beneficiary in that revoked will;
whichever is later.
(d) All claims barrable under subsection (a) shall be barred if not filed within nine (9) months after the death of the decedent.
(e) Nothing in this section shall affect or prevent any action or proceeding to enforce any mortgage, pledge, or other lien upon property of the estate.
(f) Nothing in this section shall affect or prevent the enforcement of a claim for injury to person or damage to property arising out of negligence against the estate of a deceased tort feasor within the period of the statute of limitations provided for the tort action. A tort claim against the estate of the tort feasor may be opened or reopened and suit filed against the special representative of the estate within the period of the statute of limitations of the tort. Any recovery against the tort feasor's estate shall not affect any interest in the assets of the estate unless the suit was filed within the time allowed for filing claims against the estate. The rules of pleading and procedure in such cases shall be the same as apply in ordinary civil actions.
(Formerly: Acts 1953, c.112, s.1401; Acts 1961, c.287, s.1; Acts 1975, P.L.288, SEC.20.) As amended by Acts 1980, P.L.179, SEC.1; P.L.154-1990, SEC.9; P.L.252-2001, SEC.16.
IC 29-1-14-2
Actions; definite statement; personal representative actions; deductions from claims
Sec. 2. No action shall be brought by complaint and summons against the personal representative of an estate for the recovery of any claim against the decedent or the decedent's estate, except in the enforcement of claims for injury to person or damage to property arising out of negligence as provided in section 1 of this chapter, but the holder thereof, whether such claim be due or not, shall file a succinct definite statement thereof in the office of the clerk of the court in which the letters were issued. The clerk shall send by United States mail or by personal service an exact copy of such statement to the personal representative of the estate. Any claims of the personal representative against the decedent shall be made out and filed in the office of the clerk of the court in which the letters were issued. If any claim against the decedent is founded upon any written instrument, alleged to have been executed by the decedent, the original or a complete copy thereof, shall be filed with the statement, unless it is lost or destroyed, in which case its loss or destruction must be stated in the claim. The statement shall set forth all credits and deductions to which the estate is entitled and shall be accompanied by the affidavit of the claimant or the claimant's agent or attorney, that the claim, after deducting all credits, set-offs, and deductions to which the estate is entitled, is justly due and wholly unpaid, or if not yet due, when it will or may become due, and no claim shall be received unless accompanied by such affidavit. If the claim is secured by a lien on any real or personal property, such lien shall be particularly set forth in such statement, and a reference given to where the lien, if of record, will be found. If the claim is contingent, the nature of the contingency shall also be stated. No statement of claim need be filed as provided in this section as to those claims which are paid by the personal representative within three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7. However, in instances where a cause of action was properly filed and commenced against a decedent prior to the decedent's death, the same shall be continued against the personal representative or successors in interest of the deceased, who shall be substituted as the party or parties defendant in such action, and in such instance it shall not be necessary for the claimant to file a claim as herein provided. In any action thus continued the recovery, if any, shall be limited as otherwise provided by law.
(Formerly: Acts 1953, c.112, s.1402; Acts 1959, c.179, s.1; Acts 1961, c.287, s.2; Acts 1965, c.144, s.1; Acts 1975, P.L.288, SEC.21.) As amended by P.L.118-1997, SEC.20; P.L.252-2001, SEC.17.

IC 29-1-14-3
Future claims; payment; bonds
Sec. 3. Upon proof of a claim which will become due at some future time, the court shall allow it at the present value thereof, and payment may be made as in the case of an absolute claim which has

been allowed: Provided, if the obligation upon which such claim was founded was entered into before January 1, 1954, payment may be made as above, if the creditors agree thereto. If payment is not made as above provided, the court may order the personal representative to retain in his hands sufficient funds to satisfy the claim upon maturity; or if the distributees shall give a bond to be approved by the court for the payment of the creditor's claim in accordance with the terms thereof, the court may order such bond to be given in satisfaction of such claim and the estate may be closed.
(Formerly: Acts 1953, c.112, s.1403.) As amended by Acts 1982, P.L.171, SEC.36.

IC 29-1-14-4
Actions; joint contracts and judgment
Sec. 4. No action shall be brought by complaint and summons against any personal representative and any other person or persons, or his or their legal representatives, upon any contract executed jointly, or jointly and severally, by the deceased and such other person or persons, or upon any joint judgment founded thereon; but the holder of said contract or judgment shall enforce the collection thereof against the estate of the decedent only by filing his claim as provided in section 2 of this chapter.
(Formerly: Acts 1953, c.112, s.1404.) As amended by Acts 1982, P.L.171, SEC.37.

IC 29-1-14-5
Joint contracts and judgments deemed joint and several
Sec. 5. Every contract executed jointly by the decedent with any other person or persons, and every joint judgment founded on such contract, shall be deemed to be joint and several for the purpose contemplated in section 4 of this chapter; and the amount due thereon shall be allowed against the estate of the decedent as if the contract were joint and several.
(Formerly: Acts 1953, c.112, s.1405.) As amended by Acts 1982, P.L.171, SEC.38.

IC 29-1-14-6
Secured claims, allowance, and payment
Sec. 6. The allowance and payment of secured claims shall be made in accordance with the "Uniform Act Governing Secured Creditors Dividends in Liquidation Proceedings," IC 30-2-7.
(Formerly: Acts 1953, c.112, s.1406.) As amended by Acts 1982, P.L.171, SEC.39.

IC 29-1-14-7
Contingent claims; payment; bond of distributee
Sec. 7. Contingent claims which cannot be allowed as absolute debts shall, nevertheless, be filed in the court. If allowed as a contingent claim, the allowance shall state the nature of the contingency. If such claim shall become absolute before distribution

of the estate, it shall be paid in the same manner as absolute claims of the same class. In all other cases the court may provide for the payment of contingent claims in any one of the following methods.
(a) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value thereof, according to its probable present worth, and upon approval thereof by the court, it may be allowed and paid in the same manner as an absolute claim.
(b) The court may order the personal representative to make distribution of the estate but to retain in his hands sufficient funds to pay the claim if and when the same becomes absolute; but for this purpose the estate shall not be kept open longer than two (2) years after distribution of the remainder of the estate has been made; and if such claim has not become absolute within that time, distribution shall be made to the distributees of the funds so retained, after paying any costs and expenses accruing during such period and such distributees shall be liable to the creditor to the extent of the estate received by them, if such contingent claim thereafter becomes absolute. When distribution is so made to distributees, the court may require such distributees to give bond for the satisfaction of their liability to the contingent creditor.
(c) The court may order distribution of the estate as though such contingent claim did not exist, but the distributees shall be liable to the creditor to the extent of the estate received by them, if the contingent claim thereafter becomes absolute; and the court may require such distributees to give bond for the performance of their liability to the contingent creditor.
(Formerly: Acts 1953, c.112, s.1407.)

IC 29-1-14-8
Contingent claims; liability of distributees; contribution
Sec. 8. If a contingent claim shall have been filed and allowed against an estate, and all the assets of the estate including the fund, if any, set apart for the payment thereof, shall have been distributed, and the claim shall thereafter become absolute, the creditor shall have the right to recover thereon in the court having probate jurisdiction against those distributees whose distributive shares have been increased by reason of the fact that the amount of said claim as finally determined was not paid out prior to final distribution, provided an action therefor shall be commenced within three (3) months after the claim becomes absolute. Such distributees shall be jointly and severally liable, but no distributee shall be liable for an amount exceeding the amount of the estate or fund so distributed to him. If more than one (1) distributee is liable to the creditor, the distributee shall make all distributees who can be reached by process parties to the action. By its judgment the court shall determine the amount of the liability of each of the defendants as between themselves, but if any be insolvent or unable to pay his proportion, or beyond the reach of process, the others, to the extent of their respective liabilities, shall nevertheless be liable to the creditor for the whole amount of the debt. If any person liable for the debt fails

to pay the person's just proportion to the creditor, the person shall be liable to indemnify all who, by reason of such failure on the person's part, have paid more than their just proportion of the debt, the indemnity to be recovered in the same action or in separate actions.
(Formerly: Acts 1953, c.112, s.1408; Acts 1975, P.L.288, SEC.22.) As amended by P.L.252-2001, SEC.18; P.L.1-2002, SEC.124.

IC 29-1-14-9
Classification of claims; preferences
Sec. 9. (a) All claims shall be classified in one (1) of the following classes. If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:
(1) Costs and expenses of administration.
(2) Reasonable funeral expenses. However, in any estate in which the decedent was a recipient of public assistance under IC 12-1-1 through IC 12-1-12 (before its repeal) or any of the following, the amount of funeral expenses having priority over any claim for the recovery of public assistance shall not exceed the limitations provided for under IC 12-14-6, IC 12-14-17, and IC 12-14-21:
AFDC assistance.
AFDC burials.
AFDC IMPACT/J.O.B.S.
AFDC-UP assistance.
ARCH.
Blind relief.
Child care.
Child welfare adoption assistance.
Child welfare adoption opportunities.
Child welfare assistance.
Child welfare child care improvement.
Child welfare child abuse.
Child welfare child abuse and neglect prevention.
Child welfare children's victim advocacy program.
Child welfare foster care assistance.
Child welfare independent living.
Child welfare medical assistance to wards.
Child welfare program review action group (PRAG).
Child welfare special needs adoption.
Food Stamp administration.
Health care for indigent (HCI).
ICES.
IMPACT (food stamps).
Title IV-D (ICETS).
Title IV-D child support administration.
Title IV-D child support enforcement (parent locator).
Medicaid assistance.
Medical services for inmates and patients (590).
Room and board assistance (RBA).             Refugee social service.
Refugee resettlement.
Repatriated citizens.
SSI burials and disabled examinations.
Title XIX certification.
(3) Allowances made under IC 29-1-4-1.
(4) All debts and taxes having preference under the laws of the United States.
(5) Reasonable and necessary medical expenses of the last sickness of the decedent, including compensation of persons attending him.
(6) All debts and taxes having preference under the laws of this state; but no personal representative shall be required to pay any taxes on any property of the decedent unless such taxes are due and payable before possession thereof is delivered by the personal representative pursuant to the provisions of IC 29-1.
(7) All other claims allowed.
(b) No preference shall be given in the payment of any claim over any other claim of the same class, nor shall a claim due and payable be entitled to a preference over claims not due.
(Formerly: Acts 1953, c.112, s.1409; Acts 1955, c.258, s.5; Acts 1965, c.371, s.1; Acts 1975, P.L.288, SEC.23.) As amended by Acts 1976, P.L.125, SEC.6; Acts 1979, P.L.268, SEC.5; P.L.2-1992, SEC.788.

IC 29-1-14-10
Allowance; disallowance; expenses of administration
Sec. 10. (a) On or before three (3) months and fifteen (15) days after the date of the first published notice to creditors, the personal representative shall allow or disallow each claim filed within three (3) months after the date of the first published notice to creditors by making appropriate notations on the margin of the claim and allowance docket showing the action taken as to the claim. If a personal representative determines that the personal representative should not allow a claim in full, the claim shall be noted "disallowed". The clerk of the court shall give written notice to a creditor if a claim has been disallowed in full or in part. All claims that are disallowed, or are neither allowed nor disallowed within three (3) months and fifteen (15) days, shall be set for trial in the probate court upon the petition of either party to the claim. The personal representative shall make an appropriate notation of any compromise or adjustment on the margin of the claim and allowance docket. If the personal representative, after allowing a claim and before paying it, determines that the claim should not have been allowed, the personal representative shall change the notation on the claim and allowance docket from "allowed" to "disallowed" and give written notice to the creditor. If a claim has been paid in full or in part, the creditor shall:
(1) release the claim to the extent that the claim has been paid; and         (2) give written notice to the clerk of the court of the release.
(b) Claims for expenses of administration may be allowed upon application of the claimant or of the personal representative, or may be allowed at any accounting, regardless of whether or not they have been paid by the personal representative.
(Formerly: Acts 1953, c.112, s.1410; Acts 1975, P.L.288, SEC.24.) As amended by P.L.154-1990, SEC.10; P.L.252-2001, SEC.19.

IC 29-1-14-11
Inquiry into correctness; liability on bond
Sec. 11. Before allowing or paying claims against the estate he represents, it shall be the duty of every personal representative to inquire into the correctness of all claims against the estate and make all available defenses thereto, and if he fails so to do, he shall be liable on his bond, at the suit of any person interested in the estate, for all damages sustained by the estate in consequence of such neglect.
(Formerly: Acts 1953, c.112, s.1411.)

IC 29-1-14-12
Trial; pleading; dismissal
Sec. 12. (a) When any claim is transferred for trial, it shall not be necessary for the personal representative to plead any matter by way of answer, except a set-off or counter-claim, to which the plaintiff shall reply. If the personal representative pleads any other matter by way of defense, the claimant shall reply thereto; the sufficiency of the statement of the claim, or any subsequent pleading, may be tested by appropriate pleadings, and if objection be made that the assignor of a claim not assigned by endorsement is not a party to the action, leave shall be given the claimant to amend by making him a party to answer to his interest in the claim and to sue out process against the assignor to answer in that behalf. And if it shall be shown to the court that any person is bound with the decedent in any contract which is the foundation of the claim, the court shall direct that the claim be amended by making such person a defendant in the action, and process shall be issued against and served upon him, and thereafter the action shall be prosecuted against him as a codefendant with such personal representative and judgment shall be rendered accordingly.
(b) If any claimant fails to attend and prosecute his claim at the time the same shall be set down for trial, the court shall dismiss the claim; and any subsequent prosecution of the claim against the estate shall be at the costs of the claimant, unless good cause for such failure to prosecute be shown.
(Formerly: Acts 1953, c.112, s.1412.) As amended by Acts 1978, P.L.132, SEC.7.

IC 29-1-14-13
Trial of claims; judgment; set-off or counterclaim
Sec. 13. The trial of a claim under this chapter shall be conducted

as in ordinary civil cases, and if the finding is for the claimant the court shall allow the claim in full or in part, and costs, to be paid out of the assets of the estate under section 19 of this chapter. If the claim sued on is secured by a lien upon property of the deceased, the date and extent shall be ascertained and fixed by the finding and judgment. If the finding is in favor of the personal representative upon a set-off or counter-claim, judgment shall be rendered thereon as in ordinary cases. If a set-off or counter-claim is pleaded, and the claim is afterward dismissed, the personal representative may nevertheless proceed to trial and judgment on the set-off or counter-claim.
(Formerly: Acts 1953, c.112, s.1413.) As amended by P.L.118-1997, SEC.21.

IC 29-1-14-14
Petitions; defend claims; objections to payment
Sec. 14. (a) In all cases when a claim is filed against the estate, and before it is paid, any person interested in the estate, upon written petition to the court, shall be allowed, at his expense, to defend such claim, and until such claim is adjudicated the personal representative shall not pay the same.
(b) In all cases when a claim against the estate is paid by the personal representative, without payment thereof having been ordered by the court, whether or not such claim has been filed, any person interested in the estate may raise whatever objections he may have to the payment of such claim by filing his objections to the next account of the personal representative, as provided in IC 29-1-16-7.
(Formerly: Acts 1953, c.112, s.1414.) As amended by Acts 1982, P.L.171, SEC.40.

IC 29-1-14-15
Execution; final process; payment; mortgages, pledges, or liens; enforcement
Sec. 15. No execution or other final process shall be issued on any allowance or judgment rendered upon a claim against a decedent's estate for the collection thereof out of the assets of the estate, but all such claims shall be paid by the personal representative in full or pro rata, in due course of administration; provided, however, the provisions of this section shall not be construed to prevent the enforcement of mortgages, pledges or other liens upon real or personal property in an appropriate proceeding.
(Formerly: Acts 1953, c.112, s.1415.)

IC 29-1-14-16
Liens and mortgages, enforcement; sale of real estate; exception
Sec. 16. Unless an earlier date is authorized by the judge of the court having jurisdiction of the decedent's estate no proceedings shall be instituted before the end of three (3) months from the death of the decedent to enforce the lien of any judgment rendered against the decedent in his lifetime upon real estate or to enforce any decree

specifically directing the sale of such real estate to discharge any lien or liability created or suffered by the decedent, nor shall any suit be brought before that time against the heirs or devisees of the deceased to foreclose any mortgage or other lien thereon; and in case of suit to foreclose any mortgage or other lien thereon, the personal representative shall be made a party defendant thereto; and if the personal representative shall be diligently prosecuting his proceedings to sell the real estate of the deceased for the purpose of making assets to discharge such liens, further proceedings for the sale thereof by the holders of liens thereon shall be stayed, upon the application of the personal representative. This section does not apply to cases where, before the end of the three (3) months, the real estate shall have been sold by the personal representative subject to liens thereon, nor to mortgages and judgments in favor of the state.
(Formerly: Acts 1953, c.112, s.1416; Acts 1975, P.L.288, SEC.25.) As amended by P.L.252-2001, SEC.20.

IC 29-1-14-17
Personal representative claims
Sec. 17. (a) Whenever a claim in favor of a personal representative against the estate the personal representative represents that accrued before the death of the decedent is filed against an estate, with the affidavit of the claimant attached, the claim shall not be acted upon by the personal representative unless all interested persons who would be affected by the allowance of the claim consent in writing to it. If all interested persons do not consent to the payment of that claim, the judge shall appoint a special personal representative who shall examine the nature of the claim. If the special personal representative determines that the claim is just, the special personal representative shall allow the claim. If the special personal representative believes it is in the best interests of the estate to oppose the claim, the special personal representative may:
(1) employ counsel to represent the special personal representative;
(2) disallow the claim; and
(3) ask the court to set the claim for trial.
The special personal representative and the special personal representative's counsel shall be paid out of the estate fees for services that the court determines reasonable and appropriate.
(b) Claims of personal representatives shall not be deemed civil actions or proceedings for the purpose of determining court costs, unless the court arranges for active opposition provided in this section.
(Formerly: Acts 1953, c.112, s.1417.) As amended by Acts 1978, P.L.132, SEC.8; P.L.118-1997, SEC.22.

IC 29-1-14-18
Compromise of claims
Sec. 18. The personal representative may, if it appears for the best

interests of the estate, compromise any claim against the estate, whether due or not due, absolute or contingent, liquidated or unliquidated, but if such claim is not filed such compromise must be consummated within three (3) months after the date of the first published notice to creditors. In the absence of prior authorization or subsequent approval by the court, no compromise shall bind the estate.
(Formerly: Acts 1953, c.112, s.1418; Acts 1975, P.L.288, SEC.26.) As amended by P.L.252-2001, SEC.21.

IC 29-1-14-19
Payment of claims; bond or security of creditor; report of insolvency
Sec. 19. (a) The personal representative at any time shall pay the claims as the court shall order if the claims are filed within three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7, if applicable, and the court may require bond or security to be given by the creditor to refund such part of such payment as may be necessary to make payment in accordance with this title.
(b) Prior to the expiration of three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7, the personal representative, if the estate clearly is solvent, may pay any claims that the personal representative believes are just and correct, whether or not the claims have been filed. The personal representative may require bond or security to be given by the creditor to refund any part of the payment as the court may subsequently order. The personal representative, following all such payments, shall include them in the personal representative's next account and they shall be considered proper payments under this title if they are approved by the court as a part of the account.
(c) Upon the expiration of three (3) months after the date of the first published notice to creditors or the period allowed under IC 29-1-7-7 and the final adjudication of all claims filed against the estate, the personal representative shall proceed to pay the claims that have been allowed against the estate in accordance with this title that the personal representative has not paid.
(d) If it appears at any time that the estate is or may be insolvent, that there are insufficient funds on hand, or that there is other good or sufficient cause, the personal representative may report that fact to the court and apply for any necessary order.
(Formerly: Acts 1953, c.112, s.1419; Acts 1975, P.L.288, SEC.27.) As amended by P.L.154-1990, SEC.11; P.L.118-1997, SEC.23; P.L.252-2001, SEC.22.

IC 29-1-14-20
Mortgage; pledge; lien; payment; renewal; extension
Sec. 20. When any assets of the estate are encumbered by mortgage, pledge or other lien, the personal representative may pay such encumbrance or any part thereof, renew or extend any

obligation secured by the encumbrance or may convey or transfer such assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate. As to any such conveyance or transfer the personal representative must obtain prior authorization of the court and as to any such payment, renewal or extension the personal representative must obtain prior authorization or subsequent approval of the court. The making of such payment shall not increase the share of the distributee entitled to such encumbered assets unless otherwise provided by will.
(Formerly: Acts 1953, c.112, s.1420.)

IC 29-1-14-21
Adverse claims; notice; trial
Sec. 21. When any person claims any interest in any property in the possession of the personal representative adverse to the estate, the person may file, prior to the expiration of three (3) months after the date of the first published notice to creditors, a petition with the court having jurisdiction of the estate setting out the facts concerning such interest, and thereupon the court shall cause such notice to be given to such parties as it deems proper, and the case shall be set for trial and tried as in ordinary civil actions.
(Formerly: Acts 1953, c.112, s.1421; Acts 1975, P.L.288, SEC.28.) As amended by P.L.252-2001, SEC.23.



CHAPTER 15. SALES, MORTGAGES, LEASES, EXCHANGES.PERSONAL AND REAL PROPERTY

IC 29-1-15-1
Priorities; wills; orders of court
Sec. 1. In determining what property of the estate shall be sold, mortgaged, leased or exchanged for any purpose provided in section 3 of this chapter, there shall be no priority as between real and personal property, except as provided by the will, if any, or by order of the court or by the provisions of IC 29-1-17-3.
(Formerly: Acts 1953, c.112, s.1501.) As amended by Acts 1982, P.L.171, SEC.41.



CHAPTER 16. ACCOUNTING

IC 29-1-16-1
Personal liability, loss to estate
Sec. 1. (a) Every personal representative shall be liable for and chargeable in his accounts with all of the estate of the decedent which comes into his possession at any time, including all the income therefrom; but he shall not be accountable for any debts due to the decedent or other assets of the estate which remain uncollected without his fault. He shall not be entitled to any profit by the increase, nor be chargeable with loss by the decrease in value or destruction without his fault, of any part of the estate.
(b) Every personal representative shall be chargeable in his accounts with property not a part of the estate which comes into his hands at any time and shall be liable to the persons entitled thereto, if:
(1) the property was received, under a duty imposed on him by law in the capacity of personal representative; or
(2) he has commingled such property with the assets of the estate.
(c) Every personal representative shall be liable for any loss to the estate arising from his neglect or unreasonable delay in collecting the credits or other assets of the estate or in selling, mortgaging or leasing the property of the estate; for neglect in paying over money or delivering property of the estate he shall have in his hands; for failure to account for or to close the estate within the time provided by this article; for any loss to the estate arising from his embezzlement or commingling of the assets of the estate with other property; for loss to the estate through self-dealing; for any loss to the estate arising from wrongful acts or omissions of his co-representatives which he could have prevented by the exercise of ordinary care; and for any other negligent or wilful act or nonfeasance in his administration of the estate by which loss to the estate arises.
(Formerly: Acts 1953, c.112, s.1601.) As amended by Acts 1982, P.L.171, SEC.46.

IC 29-1-16-2
Closing estate; final account
Sec. 2. Every personal representative shall close the estate as promptly as possible. Unless for good cause shown the time for filing the final account in the estate shall not exceed one (1) year from the appointment of a personal representative.
(Formerly: Acts 1953, c.112, s.1602.)

IC 29-1-16-3
Verified account; filing; time
Sec. 3. Every personal representative may file in the court a verified account of his administration at any time prior to final

settlement and distribution but every personal representative must file in the court a verified account of his administration.
(a) Upon filing a petition for final settlement;
(b) Upon the revocation of his letters;
(c) Upon his application to resign and before his resignation is accepted by the court;
(d) At any other time when directed by the court either of its own motion or on the application of any interested person.
(Formerly: Acts 1953, c.112, s.1603.)

IC 29-1-16-4
Schedules; verification; certified public accountant
Sec. 4. Accounts rendered to the court by a personal representative shall be for a period distinctly stated and shall consist of three (3) schedules, of which the first shall show the amount of the property chargeable to the personal representative; the second shall show payments, charges, losses and distributions; the third shall show the property on hand constituting the balance of such account, if any. When an account is filed, the personal representative shall also file receipts for disbursements of assets made during the period covered by the account. Whenever the personal representative is unable to file receipts for any disbursements, the court may permit him to substantiate them by other proof. The court may provide for an inspection of the balance of assets on hand. The court may, upon its own motion, or upon petition, provide that verification of accounts or credits thereon may be made by the unqualified certificate of a certified public accountant in lieu of receipts or other proof.
(Formerly: Acts 1953, c.112, s.1604; Acts 1975, P.L.288, SEC.34.)

IC 29-1-16-5
Petition to settle and allow; petition to distribute
Sec. 5. At the time of filing of an account the personal representative shall petition the court to settle and allow his account; and if the estate is in a proper condition to be closed, he shall also petition the court for an order authorizing him to distribute the estate, and shall specify in the petition the persons to whom distribution is to be made and the proportions or parts of the estate to which each is entitled. Petitions to settle or to distribute may be incorporated in the account in the absence of a court rule or order to the contrary.
(Formerly: Acts 1953, c.112, s.1605.)

IC 29-1-16-6
Hearing and notice; final distribution; unknown heirs; intermediate account
Sec. 6. (a) Upon the filing of any account in a decedent's estate, hearing and notice thereof shall be had as set forth in this section.
(b) If the account is for final settlement the court or clerk shall set a date by which all objections to such final account and petition for distribution must be filed in writing and the clerk shall give notice to

all persons entitled to share in the final distribution of said estate that a final report has been filed and will be acted upon by the court on the date set unless written objections are presented to the court on or before that date. The personal representative shall at the time said account is filed furnish to the clerk the names and addresses of all persons entitled to share in the distribution of the residue of said estate, whose names and addresses are known to the personal representative or may by reasonable diligence be ascertained as set forth in the personal representative's petition for distribution, together with sufficient copies of said notice prepared for mailing. The clerk shall send a copy of said notice by ordinary mail to each of said parties at least fourteen (14) days prior to such date. Said parties or their attorney of record may waive the service by mail of this notice and where there is an attorney of record, service upon said attorney shall be sufficient as to the parties represented by said attorney. Neither a notice nor a hearing is required if all persons entitled to share in the final distribution of the estate waive the service of notice by mail and consent to the final account and petition for distribution without a hearing.
(c) If a person entitled to share in the distribution of the residue of the estate is unknown or cannot be located, the personal representative may give notice by one (1) publication in a newspaper of general circulation, published in the county in which the administration is pending. The deadline for filing an objection is fourteen (14) days before the hearing date. The notice shall state that objections to the final account and petition for distribution must be filed in writing before the hearing date.
(d) If the account is intermediate, but the personal representative has therein petitioned the court that said account be made final as to the matters and things reported in said account, the same procedure as to hearing and notice shall be followed as in the case of a final account.
(e) If the account is intermediate and the personal representative makes no request that said account may be made final as to the matters and things reported in said account, the court may order such notice as the court deems necessary or approve the same ex parte and without notice. Every such intermediate account approved without notice shall be subject to review by the court at any time and shall not become final until the personal representative's account in final settlement is approved by the court.
(Formerly: Acts 1953, c.112, s.1606; Acts 1955, c.258, s.8; Acts 1975, P.L.288, SEC.35.) As amended by P.L.118-1997, SEC.24; P.L.252-2001, SEC.24; P.L.1-2002, SEC.125.

IC 29-1-16-7
Objections; modification
Sec. 7. At any time prior to the hearing on an account of a personal representative, any interested person may file written objections to any item or omission in the account. All such objections shall be specific and shall indicate the modification

desired.
(Formerly: Acts 1953, c.112, s.1607.)

IC 29-1-16-8
Approval or disapproval; appeals; relief from liability
Sec. 8. Upon the approval of the account of a personal representative, the personal representative and his sureties shall, subject to the right of appeal and to the power of the court to vacate its final orders, be relieved from liability for the administration of his trust during the accounting period, including the investment of the assets of the estate. The court may disapprove the account in whole or in part and surcharge the personal representative for any loss caused by any breach of duty.
(Formerly: Acts 1953, c.112, s.1608.)

IC 29-1-16-9
Death or incompetency of personal representative; out-of-state residency
Sec. 9. (a) If the personal representative dies or becomes incompetent, his account shall be presented by his personal representative or the guardian of his estate to, and settled by, the court in which the estate of which he was personal representative is being administered and the the court shall settle the account as in other cases. The personal representative of the deceased personal representative shall have no authority as such to proceed with the administration.
(b) Where the deceased or incompetent person has no personal representative or guardian, the surety upon his bond shall file such account on his behalf.
(c) Where a personal representative is without the state, and fails to account as provided in this article, such account may be filed by his resident agent or by his surety or its resident agent and the court may compel the surety or its resident agent to file such account.
(Formerly: Acts 1953, c.112, s.1609.) As amended by Acts 1982, P.L.171, SEC.47.

IC 29-1-16-10
Noncompliance with orders; attachment; imprisonment
Sec. 10. Any person who has been ordered to account as herein provided, and who fails to comply with such order, may be attached and imprisoned in order to enforce such compliance therewith.
(Formerly: Acts 1953, c.112, s.1610.)



CHAPTER 17. DISTRIBUTION AND DISCHARGE

IC 29-1-17-1
Order of court; perishable property; depreciable property; storage or preservation; income and profits
Sec. 1. (a) At any time during the administration, upon application of the personal representative or any distributee, with or without notice as the court may direct, the court may order the personal representative to deliver to any distributee, who consents to it, possession of any specific real or tangible personal property to which he is entitled under the terms of the will or by intestacy, provided that other distributees and claimants are not prejudiced thereby. The court may at any time prior to the decree of final distribution order him to return such property to the personal representative if it is for the best interest of the estate. The court may require the distributee to give security for such return.
(b) At any time during the administration, when it is apparent that the estate is solvent, the court in its discretion may order distribution to the persons entitled thereto of such items of property of the estate as:
(1) are perishable in nature,
(2) would materially depreciate in value if distribution were delayed, or
(3) would necessitate the expenditure of estate funds for storage or preservation if not distributed.
Such distribution may be with or without security or notice to the interested parties as the court may direct.
(c) After the expiration of the time limited for the filing of claims and before final settlement of the accounts of the personal representative, a partial distribution may be decreed, with notice to interested persons as the court may direct. Such distribution shall be as conclusive as a decree of final distribution, except that the court may, as provided in section 2(b) of this chapter, modify such decree of partial distribution to the extent necessary to protect the other distributees and claimants, and assure them that they will receive the amount due them on final distribution. Before a partial distribution is so decreed, the court may require that security be given for the return of the property so distributed to the extent necessary to satisfy any distributees and claimants who may be prejudiced as aforesaid by the partial distribution.
(d) The person to whom possession or distribution has been made under the provisions of this section, shall be entitled to the income and profits from such property.
(Formerly: Acts 1953, c.112, s.1701; Acts 1955, c.258, s.9.) As amended by Acts 1982, P.L.171, SEC.48.



CHAPTER 18. REPEALED



CHAPTER 19. DEPARTMENT OF VETERANS AFFAIRS

IC 29-1-19-1
Definitions
Sec. 1. As used in this chapter:
"Person" means an individual, a partnership, a limited liability company, a corporation, or an association.
"Department" refers to the United States Department of Veterans Affairs.
"Income" means money received from the Department and revenue or profit from any property wholly or partially acquired therewith.
"Estate" means income on hand and assets acquired partially or wholly with "income".
"Benefits" means all money paid or payable by the United States through the department.
"Protected person" means a beneficiary of the department.
"Guardian" means any fiduciary for the person or estate of a protected person or a person designated by a protective order issued under IC 29-3 to act on behalf of a protected person.
"Secretary" refers to the secretary of the department.
(Formerly: Acts 1953, c.112, s.2001.) As amended by Acts 1982, P.L.171, SEC.63; P.L.33-1989, SEC.41; P.L.1-1990, SEC.267; P.L.8-1993, SEC.460.



CHAPTER 20. VERIFICATION AND OATHS

IC 29-1-20-1
Affirmation or representation; form
Sec. 1. (a) Wherever in this article it is provided that any pleading, petition, report, or other document of any kind be verified, or that an oath be taken, it shall be sufficient if the subscriber simply affirms the truth of the matter to be verified by an affirmation or representation in substantially the following language: "I (we) affirm, under the penalties for perjury, that the foregoing representation(s) is (are) true.
(SIGNED) ____________________"






ARTICLE 2. MISCELLANEOUS PROVISIONS

CHAPTER 1. JURISDICTION IN PROBATE MATTERS AND PROBATE OF FOREIGN WILLS

IC 29-2-1-1
Definitions
Sec. 1. As used in this chapter:
(1) "local administration" means administration by a personal representative appointed in this state pursuant to appointment proceedings described in article 1 of this title.
(2) "local personal representative" includes any personal representative appointed in this state pursuant to appointment proceedings described in article 1 of this title and excludes foreign personal representatives who acquire the power of a local personal representative under section 6.
(3) "resident creditor" means a person domiciled in, or doing business in this state, who is, or could be, a claimant against an estate of a non-resident decedent.
(4) "non-resident decedent" means a decedent not domiciled in Indiana at his death.
(5) "foreign personal representative" means a personal representative appointed in a jurisdiction other than Indiana to administer a non-resident decedenths estate.
(6) "domiciliary foreign personal representative" means a foreign personal representative appointed in the jurisdiction where the decedent was domiciled at the time of his death.
(Formerly: Acts 1881(ss), c.45, s.1; Acts 1975, P.L.288, SEC.39.)

IC 29-2-1-2
Indebtedness to non-resident decedent; payments to domiciliary foreign personal representative
Sec. 2. At any time after the expiration of forty-five (45) days from the death of a non-resident decedent, any person indebted to the estate of the non-resident deceden or having possession or control of personal property, or of an instrument evidencing a debt, obligation, sotck or chose in action belonging to the estate of the non-resident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the non-resident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating:
(1) the date of the death of the non-resident decedent;
(2) that no local administration, or application or petition therefor, is pending in this state; and
(3) that the domiciliary foreign personal representative is entitled to payment or delivery.
(Formerly: Acts 1881(ss), c.45, s.15; Acts 1975, P.L.288, SEC.40.)
IC 29-2-1-3
Payments to domiciliary foreign personal representative; release of debtor
Sec. 3. Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative.
(Formerly: Acts 1881(ss), c.45, s.72; Acts 1975, P.L.288, SEC.41.)

IC 29-2-1-4
Payments to domiciliary foreign personal representative; notice by resident creditor to debtor as bar
Sec. 4. Payment of delivery under section 2 of this chapter may not be made if a resident creditor of the non-resident decedent has notified the debtor of the non-resident decedent or the person having possession of the personal property belonging to the non-resident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative.
(Formerly: Acts 1881(ss), c.45, s.73; Acts 1975, P.L.288, SEC.42.)

IC 29-2-1-5
Domiciliary foreign personal representative; filing copies of appointment and bond
Sec. 5. If no local administration or application or petition therefor is pending in this state, a domiciliary foreign personal representative may file with a court in this state in a county in which property belonging to the decedent is located, authenticated copies of his appointment and of any official bond he has given.
(Formerly: Acts 1881(ss), c.45, s.74; Acts 1975, P.L.288, SEC.43.)

IC 29-2-1-6
Domiciliary foreign personal representative; powers
Sec. 6. A domiciliary foreign personal representative who has complied with section 5 may exercise as to assets in this state all powers of a local personal representative and may maintain actions and proceedings in this state subject to any conditions imposed upon non-resident parties generally.
(Formerly: Acts 1881(ss), c.45, s.138; Acts 1959, c.246, s.1; Acts 1971, P.L.414, SEC.1; Acts 1975, P.L.288, SEC.44.)

IC 29-2-1-7
Domiciliary foreign personal representative; limitation of powers by local personal representative
Sec. 7. The powers of a domiciliary foreign personal representative under section 2 or 6 of this chapter shall be exercised only if there is no administration or application therefor pending in this state. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 6 of this chapter, but the local court may allow the foreign personal representative to exercise limited powers to preserve

the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in the state.
(Formerly: Acts 1881(ss), c.45, s.139; Acts 1971, P.L.414, SEC.2; Acts 1975, P.L.288, SEC.45.)

IC 29-2-1-8
Non-resident decedents; proceedings; application of law
Sec. 8. In respect to a non-resident decedent, the provisions of article 1 of this title govern (a) proceedings, if any, in a court of this state for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (b) the status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration.
(Formerly: Acts 1881(ss), c.45, s.140; Acts 1971, P.L.414, SEC.3; Acts 1975, P.L.288, SEC.46.)

IC 29-2-1-9
Foreign personal representative; submission to jurisdiction of state court
Sec. 9. A foreign personal representative submits himself to the jurisdiction of the courts of this state by (a) filing authenticated copies of his appointment as provided in section 5 of this chapter, (b) receiving payment of money or taking delivery of personal property under section 2 of this chapter, or (c) doing any act as a personal representative in this state which would have given the state jurisdiction over him as an individual. Jurisdiction under (b) is limited to the money or value of personal property collected.
(Formerly: Acts 1975, P.L.288, SEC.47.)

IC 29-2-1-10
Foreign personal representative; subjection to decedent jurisdiction
Sec. 10. In addition to jurisdiction conferred by section 9 of this chapter, a foreign personal representative is subject to the jurisdiction of the courts of this state to the same extent that his decedent was subject to jurisdiction immediately prior to death.
(Formerly: Acts 1975, P.L.288, SEC.48.)

IC 29-2-1-11
Service of process on foreign personal representative
Sec. 11. (a) Service of process may be made upon the foreign personal representative by registered or certified mail, addressed to his last reasonably ascertainable address, requesting a return receipt

signed by addressee only. Notice by ordinary first class mail is sufficient if registered or certified mail service to the addressee is unavailable. Service may be made upon a foreign personal representative in the manner in which service could have been made under other laws of this state on either the foreign personal representative or his decedent immediately prior to death.
(b) If service is made upon a foreign personal representative as provided in subsection (a) of this section, he shall be allowed at least thirty (30) days within which to appear or respond.
(Formerly: Acts 1975, P.L.288, SEC.49.)

IC 29-2-1-12
Adjudications binding on personal representative
Sec. 12. An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication.
(Formerly: Acts 1975, P.L.288, SEC.50.)



CHAPTER 2. PROBATE COMMISSIONERS

IC 29-2-2-1
Appointment; salary
Sec. 1. (a) In all counties of this state containing a voting population of over seven thousand (7,000), as shown by the vote cast for secretary of state at the last preceding election, the judge of the circuit court of each of said counties, when he shall find:
(1) that the probate business of his court requires it;
(2) that the interests of heirs under the age of eighteen (18) years and other beneficiaries of estates, guardianships, receiverships, and other trusts pending in said court will be protected and subserved thereby; and
(3) that the same is demanded for the proper protection of such interests;
shall cause such finding to be entered of record, and thereupon shall appoint some competent person as probate commissioner of such court.
(b) In such finding and order of appointment, on proof first heard in open court, the judge shall fix and specify the annual salary of such commissioner and the time of payment thereof and shall thereupon cause to be certified to the auditor of such county a copy of such finding and order, which shall be sufficient authority for said auditor to draw his warrant for the payment thereof at the times and in the amounts in said record set forth.
(Formerly: Acts 1891, c.137, s.1; Acts 1897, c.164, s.1; Acts 1911, c.269, s.1; Acts 1973, P.L.287, SEC.12.) As amended by P.L.285-1987, SEC.1.

IC 29-2-2-2
Oath of office; fees and compensation
Sec. 2. Said commissioner shall take and subscribe an oath for the faithful discharge of his duties, and shall hold his office for the term of four (4) years, subject to the provisions of this chapter, and for his services as such commissioner shall receive or be allowed no fees, emoluments or compensation whatever other than the salary fixed by said court and required to be paid out of the treasury of said county as aforesaid, and which salary shall not be increased during his said term of office.
(Formerly: Acts 1891, c.137, s.2.) As amended by Acts 1982, P.L.171, SEC.69.

IC 29-2-2-3
Oaths; acknowledgments; removal from office
Sec. 3. Said commissioner shall have power to administer oaths, take acknowledgments and do all other acts legally pertaining to said office and necessary to carry into effect the rules or orders of said court, and he may, at any time, be removed by the court for failure to properly discharge the duties of his trust. (Formerly: Acts 1891, c.137, s.3.)

IC 29-2-2-4
Duties defined; records
Sec. 4. At the time of the appointment of said commissioner, or as soon thereafter as may be practicable, the court shall define the duties of such commissioner and cause a record thereof to be made upon the order-book of said court.
(Formerly: Acts 1891, c.137, s.4.)

IC 29-2-2-5
Rules for protection of trusts; speedy transaction of probate business
Sec. 5. Such court shall have power to make and enforce all necessary rules for the protection of the several trusts pending therein, and the requiring of delinquent guardians, administrators or other trustees to make reports, give new or additional bonds, or discharge any other duty required of them by law, or the rules of said court, and may vest such commissioner with all necessary power in the premises looking to the protection of such trusts and enforcement of the law and rules of said court in reference thereto, and the proper and speedy transaction of the probate business of such court, as the court, in its discretion, may deem advisable and necessary.
(Formerly: Acts 1891, c.137, s.5.)

IC 29-2-2-6
Dispensing with services; salary
Sec. 6. At any time after the appointment of such commissioner, when such court shall deem that his services may be dispensed with, either for a certain or indefinite length of time, without detriment to the business of said court, or the interests of the trusts therein pending, the court shall enter of record its finding to that effect and cause the same to be certified to the auditor of such county, and thereupon, during the time so specified in such finding, the salary of such commissioner shall cease and his services during said time be dispensed with, the said commissioner to again assume his duties and receive his salary therefor only when the court shall so order.
(Formerly: Acts 1891, c.137, s.6.)



CHAPTER 3. REPEALED



CHAPTER 4. DUTIES OF PROBATE COMMISSIONER IN COUNTIES WITH POPULATIONS FROM 30,000 TO 150,000

IC 29-2-4-1
Report of findings; compensation
Sec. 1. In all counties of this state, having a population of not less than thirty thousand (30,000) nor more than one hundred and fifty thousand (150,000), according to the last preceding United States census, it shall be the duty of the probate commissioner of the circuit court in any county, duly appointed as by law provided, to hear evidence upon and report his finding to the judge of the circuit court of his county, upon all matters, probate, civil and otherwise, which may be referred to such probate commissioner by such judge of the circuit court, and he shall receive no fees or compensation other than his salary, which salary shall be fixed by the judge of said circuit court, after proof heard, during any term of such court, and in such sum as, in the judgment of the judge of such circuit court, may deem proper, the same to be payable out of the treasury of such county.
(Formerly: Acts 1911, c.42, s.1.)



CHAPTER 5. ADMINISTRATION OF ESTATE OF INTESTATE ABSENTEE

IC 29-2-5-1
Five years absence; presumption of death
Sec. 1. (a) When any resident of Indiana is absent from the individual's usual place of residence and gone to parts unknown for a period of five (5) years, without having made any sufficient provision for the care and management of the individual's property, real or personal, and the court having probate jurisdiction in the county where the individual last resided or where the property is situated determines that:
(1) the individual's property is suffering waste for want of proper care; or
(2) the family of the individual is in need of the use and proceeds of the property for support or education (or that the sale of the property, or part thereof, is necessary for the payment of the individual's debts);
it shall be presumed and taken by the court that the individual is dead. The court has jurisdiction over the estate of the individual in the same manner and to the same extent as if the individual were dead. The court shall appoint an administrator of the individual's estate, who shall have all of the powers and rights over the estate and be subject to all of the liabilities and duties that appertain to administrators of decedents' estates.
(b) Before the court may determine that an individual should be presumed dead, notice to the individual must be published once each week for three (3) consecutive weeks, with the first notice published more than thirty (30) days before the hearing in a newspaper of general circulation in the county where the individual last resided or where the individual's property is located.
(c) The will of an individual who is presumed dead under this section is admissible to probate under IC 29-1 and shall be probated as the will of a deceased individual.
(Formerly: Acts 1859, c.4, s.1; Acts 1861, c.52, s.1; Acts 1911, c.285, s.1.) As amended by P.L.263-1989, SEC.2; P.L.4-2003, SEC.6.



CHAPTER 6. ADMINISTRATION OF ABSENTEE'S ESTATE WHERE THERE IS A WILL OR TRUST

IC 29-2-6-1
Distribution of estates; bond; trustee appointed
Sec. 1. When any resident of this state shall have absented himself from his usual place of residence and gone to parts unknown for a space of five (5) years, and when, in such case, thirty (30) days' notice shall have been given to such person by publication in a newspaper of general circulation published at the capital of the state, and also in a paper published in the county where he last resided in such state, if there be any, it shall be presumed and taken by the court having probate jurisdiction in the county where such person last resided, or any county of said state where trust funds or an interest therein have been left to such person, as hereinafter set out, that such person is dead, upon presentation of proper proof of such absence and of publication of notice. Any interest any such absentee would have in any property under and by the terms of any will shall be administered upon by the executor of such will the same as though such person were in fact dead; and where, by the terms of any will, a trust has been created in favor of such absentee, such trust shall be terminated and the executor of such will or the trustee in charge of said trust funds shall administer and dispose of such funds as are provided in such will upon the death of the cestui que trust: Provided, however, That before any distribution of any such trust funds shall be made to the person or persons entitled to receive the same, he or they shall give security to the approval of the proper circuit or superior court or probate court of the county having jurisdiction thereof, in such sum as the court shall direct, and conditioned that if the absentee shall, in fact, be at the time alive, he or they will respectively refund the amounts received by each, with interest, on demand of said cestui que trust, said bond to run and be enforced for the period of three (3) years from the date of the judgment of the court declaring said absentee legally dead, and if, during said period of three (3) years, the absentee shall not appear and demand any rights he may have in said trust, the rights of the absentee thereto shall be barred; but if the person or persons entitled to receive the same is or are unable to give the security aforesaid, then the court shall appoint a trustee, who shall give bond for the faithful performance of his duties in one and one-half times the amount of such money, with sufficient sureties, who shall invest said money at interest, as the court may direct, which interest is to be paid annually to the person or persons entitled to it, and the money to remain at interest until the security aforesaid is given, and if the absentee does not appear and demand said money and his rights in said trust within said period of three (3) years, the court shall order the money so held by such trustee so appointed by said court to be paid to the person or persons entitled to it absolutely. The provisions of this section shall apply to all pending and future administrations

of trust funds left to absentees.
(Formerly: Acts 1915, c.43, s.1.)



CHAPTER 7. REPEALED



CHAPTER 8. CONSERVATORSHIP OF ESTATE OF MISSING SERVICEMAN OR SEAMAN

IC 29-2-8-1
Guardians; appointment; revocation
Sec. 1. Whenever a person (referred to as an absentee) serving in or with the armed forces of the United States, or a person serving as a Merchant Marine of the United States, has been reported or listed as:
(1) missing;
(2) missing in action;
(3) interned in a neutral country; or
(4) beleaguered, besieged, or captured by an enemy;
has an interest in property in Indiana or is a legal resident of Indiana and has not provided an adequate power of attorney authorizing another to act in regard to the property or interest, a court having probate jurisdiction in the county of the absentee's legal domicile or in the county where the property, or a part of the property, is situated, may appoint a guardian to manage the absentee's property, under the supervision of the court. The guardian may be appointed upon the filing of a verified petition alleging the facts and showing the necessity for the management and control of the property of the absentee made by an interested person, or on the court's own motion, after notice to or the filing of waiver of notice from the presumptive heirs of the absentee. Within ten (10) days after appointment the guardian shall publish a notice of appointment in a newspaper of general circulation in the county once each week for three (3) weeks and shall mail a copy of the notice to the absentee addressed to the absentee's last known address. Any interested person may on application to the court require the guardian to show cause why the appointment should not be revoked. If an appointment is revoked, the revocation shall be without prejudice to the rights and interests of any person who relied upon it in good faith.
(Formerly: Acts 1945, c.35, s.1.) As amended by P.L.33-1989, SEC.52.

IC 29-2-8-2
Guardian bond; powers; removal and substitution
Sec. 2. The court shall have full discretionary authority to appoint any suitable person as guardian and may require the guardian to post an adequate surety bond and to make reports as the court may deem necessary. The guardian shall have the same powers and authority as the guardian of the property of a minor or incapacitated person (as defined in IC 29-3-1-7.5) and shall be considered as an officer of the court, and shall be subject to removal and substitution for good cause shown.
(Formerly: Acts 1945, c.35, s.2.) As amended by P.L.33-1989, SEC.53.
IC 29-2-8-3
Termination of guardianship; executor or administrator
Sec. 3. Upon petition signed by the absentee, or on petition of an attorney-in-fact acting under an adequate power of attorney granted by the absentee, the court shall direct the termination of the guardianship and the transfer of all property held to the absentee or to the designated attorney-in-fact. If at any time subsequent to the appointment of a guardian it appears that the absentee has died and an executor or administrator has been appointed for the estate, the court shall direct the termination of the guardianship and the transfer of all property of the deceased absentee to the executor or administrator.
(Formerly: Acts 1945, c.35, s.3.) As amended by P.L.33-1989, SEC.54.



CHAPTER 9. SALE OF WARD'S PERSONAL PROPERTY BY NON-RESIDENT GUARDIAN

IC 29-2-9-1 Repealed
(Repealed by Acts 1982, P.L.175, SEC.4.)



CHAPTER 10. REPEALED



CHAPTER 11. WAIVER BY JUDGE OF PERIOD COSTS IN CERTAIN CASES

IC 29-2-11-1
Estates; guardianship; assignments; trusteeship; surviving partnership
Sec. 1. The courts of this state having jurisdiction of estates, guardianships, assignments, trusteeships, and surviving partnerships and the judges thereof, in their discretion, be and hereby are authorized and empowered to waive the period costs and payment thereof in estates for any and all years subsequent to and in addition to the first two (2) years or part of same thereof, and to waive the costs and payment thereof in guardianships for any and all years subsequent to and in addition to the first three (3) years or part of same thereof, and to waive the costs and payment thereof in assignments, trusteeships, and surviving partnerships for any and all years subsequent to and in addition to the first two (2) years or part of same thereof.
(Formerly: Acts 1965, c.163, s.1.)



CHAPTER 12. APPORTIONMENT OF FEDERAL ESTATE TAXES

IC 29-2-12-1
Purpose
Sec. 1. The purpose of this chapter is to provide for an equitable apportionment of federal estate tax imposed upon decedents' estates under the provisions of the United States revenue code.
(Formerly: Acts 1969, c.175, s.1.) As amended by Acts 1982, P.L.171, SEC.72.

IC 29-2-12-1.5
"Will" defined
Sec. 1.5. As used in this chapter, "will" includes a trust or other instrument governing the distribution of assets following an individual's death.
As added by P.L.266-1989, SEC.1.

IC 29-2-12-2
Heirs and beneficiaries; charitable or marital deduction or exemption
Sec. 2. Unless a decedent shall otherwise direct by will, the federal estate tax imposed upon decedent's estate, shall be apportioned among all of the persons, heirs and beneficiaries of decedent's estate who receive any property which is includable in the total gross estate of said decedent for the purpose of determining the amount of federal estate tax to be paid by said estate, Provided, That no part of the federal estate tax shall be apportioned against property which, in the absence of any apportionment whatsoever, whould qualify for any charitable, marital or other deduction or exemption, nor against recipients of such property on account thereof.
(Formerly: Acts 1969, c.175, s.2.)

IC 29-2-12-3
Payment; recovery
Sec. 3. The personal representative of decedent's estate or the person paying the federal estate tax imposed upon said estate by said United States revenue code shall be entitled to recover such tax so paid proportionately from each such person, heir, or beneficiary as is hereinafter provided.
(Formerly: Acts 1969, c.175, s.3.)

IC 29-2-12-4
Method of apportionment
Sec. 4. The portion of such federal estate tax 2001 et seq.) to be paid by each person, heir, or beneficiary of said estate shall be determined by dividing the value of the property received by such person, heir or beneficiary, which is included in the net taxable estate, by the amount of the net taxable estate, and multiplying the result by the amount of the total federal estate tax paid. (Formerly: Acts 1969, c.175, s.4.)

IC 29-2-12-5
Liens
Sec. 5. That portion of said federal estate tax apportioned to each person, heir, or beneficiary receiving property as aforesaid, shall constitute a lien upon the property received by said person, heir or beneficiary until the amount thereof has been paid or reimbursed to the personal representative of decedent's estate or the person other than the personal representative who has paid such tax.
(Formerly: Acts 1969, c.175, s.5.)

IC 29-2-12-6
Deduction of amounts; action for recovery
Sec. 6. The personal representative of decedent's estate shall, prior to final distribution of the estate, deduct the amount of federal estate tax apportioned to each heir or beneficiary, if such personal representative is in possession of sufficient property distributable to such heir or beneficiary to pay such apportioned share of said federal estate tax. In the event that such personal representative does not have property of at least the value of such apportioned share of said federal estate tax, said personal representative may recover such apportioned share by an action in court.
(Formerly: Acts 1969, c.175, s.6.)

IC 29-2-12-7
Will providing for payment
Sec. 7. (a) This chapter shall not be applicable to estates where the decedent has, by will, provided for the payment of federal estate tax either by the estate or by the residue of the estate.
(b) A specific direction in a will to pay federal estate tax from the testator's estate or the residue of the estate shall be considered a provision for payment under subsection (a).
(Formerly: Acts 1969, c.175, s.7.) As amended by Acts 1982, P.L.171, SEC.73; P.L.266-1989, SEC.2.



CHAPTER 13. REPEALED



CHAPTER 14. UNIFORM SIMULTANEOUS DEATH ACT

IC 29-2-14-1
Disposition of property; insufficient evidence of survivorship
Sec. 1. Where the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons have died otherwise than simultaneously, the property of each person shall be disposed of as if he had survived, except as provided otherwise in this chapter.
(Formerly: Acts 1941, c.49, s.1.) As amended by Acts 1982, P.L.171, SEC.74.

IC 29-2-14-2
Beneficiaries taking successively under another's disposition of property
Sec. 2. Where two (2) or more beneficiaries are designated to take successively by reason of survivorship under another person's disposition of property and there is no sufficient evidence that these beneficiaries have died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are successive beneficiaries and these portions shall be distributed respectively to those who would have taken in the event that each designated beneficiary had survived.
(Formerly: Acts 1941, c.49, s.2.)

IC 29-2-14-3
Joint tenants; tenants by entirety
Sec. 3. Where there is no sufficient evidence that two (2) joint tenants or tenants by the entirety have died otherwise than simultaneously the property so held shall be distributed one-half (1/2) as if one (1) had survived and one-half (1/2) as if the other had survived. If there are more than two (2) joint tenants and all of them have so died the property thus distributed shall be in the proportion that one (1) bears to the whole number of joint tenants.
(Formerly: Acts 1941, c.49, s.3.)

IC 29-2-14-4
Life or accident insurance
Sec. 4. Where the insured and the beneficiary in a policy of life or accident insurance have died and there is no sufficient evidence that they have died otherwise than simultaneously the proceeds of the policy shall be distributed as if the insured had survived the beneficiary.
(Formerly: Acts 1941, c.49, s.4.)

IC 29-2-14-5
Prior death
Sec. 5. This chapter shall not apply to the distribution of the property of a person who has died before it takes effect. (Formerly: Acts 1941, c.49, s.5.) As amended by Acts 1982, P.L.171, SEC.75.

IC 29-2-14-6
Wills, living trusts; deeds; insurance
Sec. 6. This chapter shall not apply in the case of wills, living trusts, deeds, or contracts of insurance wherein provision has been made for distribution of property different from the provisions of this chapter.
(Formerly: Acts 1941, c.49, s.6.) As amended by Acts 1982, P.L.171, SEC.76.

IC 29-2-14-7
Uniformity of interpretation
Sec. 7. This chapter shall be so construed and interpreted as to effectuate its general purpose to make uniform the law in those states which enact it.
(Formerly: Acts 1941, c.49, s.7.) As amended by Acts 1982, P.L.171, SEC.77.

IC 29-2-14-8
Short title
Sec. 8. This chapter may be cited as the Uniform Simultaneous Death Act.
(Formerly: Acts 1941, c.49, s.8.) As amended by Acts 1982, P.L.171, SEC.78.



CHAPTER 15. REPEALED



CHAPTER 16. UNIFORM ANATOMICAL GIFT ACT

IC 29-2-16-1
Definitions
Sec. 1. Except where the context clearly indicates a different meaning, the terms used in this chapter shall be construed as follows:
(a) "Bank or storage facility" means a facility licensed, accredited or approved under the laws of any state for storage of human bodies or parts thereof.
(b) "Decedent" means a deceased individual and includes a stillborn infant or fetus.
(c) "Donor" means an individual who makes a gift of all or part of his body.
(d) "Hospital" means a hospital licensed, accredited or approved under the laws of any state: includes a hospital operated by the United States government, a state or a subdivision thereof, although not required to be licensed under state laws.
(e) "Part" means organs, tissues, eyes, bones, arteries, blood, other fluids and any other portions of a human body.
(f) "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.
(g) "Physician" or "surgeon" means a physician or surgeon licensed or authorized to practice under the laws of any state.
(h) "State" includes any state, district, commonwealth, territory, insular possession and any other area subject to the legislative authority of the United States of America.
(Formerly: Acts 1969, c.166, s.1.) As amended by Acts 1982, P.L.171, SEC.79.

IC 29-2-16-2
Persons authorized to make gift
Sec. 2. (a) Any individual:
(1) of sound mind and eighteen (18) years of age or more; or
(2) less than eighteen (18) years of age who obtains the consent of the individual's parent or guardian as required under IC 9-24-17-7;
may give all or any part of the individual's body for any purpose specified in section 3 of this chapter, the gift to take effect upon death. An individual may limit a gift made under this chapter or IC 9-24-17 to one (1) of the purposes specified in section 3 of this chapter. An individual may refuse to make a gift of all or part of the individual's body.
(b) Any of the following individuals, in order of priority stated when individuals in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class, may give all or any part of the decedent's body for any purpose specified in section 3 of this chapter:         (1) the spouse;
(2) a son or daughter, at least eighteen (18) years of age;
(3) either parent;
(4) a grandparent;
(5) a brother or sister, at least eighteen (18) years of age; or
(6) a guardian of the person of the decedent at the time of his death.
A gift made by an individual under this subsection may be revoked by an individual in the same or prior class as the individual making the gift, if the individual doing the removal of an organ receives notice of the revocation before the organ is removed. A failure to make a gift under this subsection is not an objection to the making of a gift, and an individual in a subsequent class may make a gift under this subsection.
(c) If the donee has actual notice of contrary indications by the decedent or that a gift by a member of a class if opposed by a member of the same or a prior class, the donee shall not accept the gift. The individuals authorized by subsection (b) may make the gift after or immediately before death.
(d) A gift of all or part of a body authorizes any examination necessary to assure medical acceptability of the gift for the purposes intended.
(e) The rights of the donee created by the gift are paramount to the rights of others except as provided by section 7(d) of this chapter.
(Formerly: Acts 1969, c.166, s.2; Acts 1973, P.L.287, SEC.14.) As amended by P.L.104-1991, SEC.9; P.L.1-1992, SEC.158; P.L.126-1995, SEC.4; P.L.135-1995, SEC.2; P.L.29-2000, SEC.6.

IC 29-2-16-2.5
Revocation of anatomical gift
Sec. 2.5. (a) This section applies if:
(1) a donor makes an anatomical gift in writing under section 2(a) of this chapter or IC 9-24-17; and
(2) the gift is not revoked by:
(A) the donor before the donor's death; or
(B) a guardian under section 11 of this chapter.
(b) The individuals identified in section 2(b) of this chapter have no legal standing or authority to:
(1) modify a deceased donor's gift of any part of the donor's body made in writing under section 2 of this chapter or IC 9-24-17; or
(2) prevent the donor's anatomical gift from being made.
(c) This section does not limit the individuals identified in section 2(b) of this chapter from:
(1) making a gift of all or any part of a decedent's body; or
(2) revoking a gift of all or any part of a decedent's body;
as provided in section 2(b) of this chapter.
(d) Actual notice obtained by:
(1) a recovery agency acting under section 3.5(a) of this chapter; or         (2) a hospital acting under section 3.5(b) of this chapter;
of an individual's written anatomical gift that is made under section 2(a) of this chapter or IC 9-24-17 creates a rebuttable presumption that the individual made an anatomical gift for purposes of this section.
(e) Actual notice obtained by:
(1) a recovery agency acting under section 3.5(a) of this chapter; or
(2) a hospital acting under section 3.5(b) of this chapter;
of an individual's written revocation of an anatomical gift that is made under section 2(a) of this chapter or IC 9-24-17 creates a rebuttable presumption that the individual revoked the anatomical gift for purposes of this section.
(f) A health care provider is immune from civil liability for following a donor's unrevoked anatomical gift directive under this chapter or IC 9-24-17.
As added by P.L.130-2001, SEC.1.

IC 29-2-16-3
Persons eligible to receive gifts
Sec. 3. The following persons may become donees of gifts of bodies or parts thereof for the purposes stated:
(1) any hospital, surgeon or physician for medical or dental education, research, advancement of medical or dental science, therapy or transplantation, or
(2) any accredited medical or dental school, college or university for education, research, advancement of medical or dental science, or therapy, or
(3) any bank or storage facility, for medical or dental education, research, advancement of medical or dental science, therapy, or transplantation, or
(4) any specified individual for therapy or transplantation needed by him.
(Formerly: Acts 1969, c.166, s.3.)

IC 29-2-16-3.5
Recovery agent to determine if anatomical gift made
Sec. 3.5. (a) If:
(1) a hospital's designated organ recovery agency determines that an individual whose death is imminent or who has died is medically suitable for organ donation;
(2) a hospital's designated organ recovery agency, in the absence of alternative arrangements by the hospital, and:
(A) using the standards of a potential tissue and eye donor;
(B) using the notification protocol developed by the hospital; and
(C) consulting with the hospital's designated tissue recovery agency and eye recovery agency;
determines that an individual whose death is imminent or who has died is medically suitable for tissue or eye donation;         (3) a hospital's designated tissue recovery agency determines that an individual whose death is imminent or who has died is medically suitable for tissue donation; or
(4) a hospital's designated eye tissue recovery agency determines that an individual whose death is imminent or who has died is medically suitable for eye donation;
the respective recovery agency shall attempt to ascertain whether the individual has made a written anatomical gift under section 2(a) of this chapter or under IC 9-24-17 and, if so, whether the individual has subsequently revoked the anatomical gift in writing. The recovery agency shall consult with the individuals identified in section 2(b) of this chapter who are reasonably available and may consult with any other sources that are available to the recovery agency.
(b) The recovery agency shall provide to the following any information obtained by the recovery agency under subsection (a):
(1) The hospital.
(2) The attending physician.
(3) The physician who certified the individual's death if there is not an attending physician.
(c) A recovery agency identified in subsection (a) may enter into a written agreement with a hospital to allow the hospital to ascertain whether an individual made a written anatomical gift under subsection 2(a) of this chapter or IC 9-24-17 and whether any subsequent written revocation of the anatomical gift occurred.
(d) The hospital shall provide to the following any information obtained by the hospital under subsection (c):
(1) The recovery agency.
(2) The attending physician.
(3) The physician who certified the individual's death if there is not an attending physician.
(e) A hospital or a recovery agency is immune from civil liability for determining in good faith and in compliance with this section that:
(1) an individual made a written anatomical gift; or
(2) an individual subsequently made a written revocation of an anatomical gift.
As added by P.L.130-2001, SEC.2.

IC 29-2-16-4
Methods of making or refusing to make gift
Sec. 4. (a) A gift of all or part of the body under section 2(a) of this chapter may be made by will. The gift becomes effective upon the death of the testator without waiting for probate. If the will is not probated, or if it is declared invalid for testamentary purposes, the gift, to the extent that it has been acted upon in good faith, is nevertheless valid and effective.
(b) A gift of all or part of the body under section 2(a) of this chapter may also be made by document other than a will. The gift becomes effective upon the death of the donor. The document, which

may be a card designed to be carried on the person, must be signed by the donor. Except as provided in IC 9-24-17-8, if the donor cannot sign, the document may be signed by another for the donor:
(1) at the donor's direction and in the donor's presence; and
(2) in the presence of two (2) witnesses who must sign the document in the donor's presence and each other's presence.
The document must state that it has been signed in accordance with this subsection. Delivery of the document of gift during the donor's lifetime is not necessary to make the gift valid.
(c) The gift may be made to a specified donee or without specifying a donee. If the latter, the gift may be accepted by the attending physician as donee upon or following death. If the gift is made to a specified donee who is not available at the time and place of death, the attending physician upon or following death, in the absence of any expressed indication that the donor desired otherwise, may accept the gift as donee. The gift of an eye or part of an eye made without specifying a donee, or made to a donee who is not available at the time and place of death and without an expression of a contrary desire, may be accepted by the attending physician as donee on behalf of an eye bank in Indiana. The physician who becomes a donee under this subsection shall not participate in the procedures for removing or transplanting a part.
(d) Notwithstanding section 7(b) of this chapter, the donor may designate in his will, card, or other document of gift the surgeon or physician to carry out the appropriate procedures. In the absence of a designation or if the designee is not available, the donee or other person authorized to accept the gift may employ or authorize any surgeon or physician for the purpose.
(e) After proper certification of death by a physician and compliance with the intent of the gift as determined by reference to this chapter:
(1) with respect to a gift of an eye or part of an eye, including the cornea or corneal tissue, the eye or part of the eye may be removed for the gift by:
(A) a physician licensed under IC 25-22.5; or
(B) an individual who is registered with the medical licensing board as a corneal excision technician; or
(2) with respect to a gift of a whole eye, the eye may be removed for the gift by:
(A) a physician licensed under IC 25-22.5;
(B) an individual who is registered with the medical licensing board as a corneal excision technician;
(C) an embalmer or a funeral director who, before September 1, 1983, completed a course in eye enucleation and was certified as competent to enucleate eyes by an accredited school of medicine; or
(D) an individual who is registered with the medical licensing board as an eye enucleator.
(f) A person who, in good faith reliance upon a will, card, or other document of gift, and without actual notice of the amendment,

revocation, or invalidity of the will, card, or document:
(1) takes possession of a decedent's body or performs or causes to be performed surgical operations upon a decedent's body; or
(2) removes or causes to be removed organs, tissues, or other parts from a decedent's body;
is not liable in damages in any civil action brought against the donor for that act.
(g) Any gift by a person designated in section 2(b) of this chapter shall be made by a document signed by the donor or made by the donor's telegraphic, recorded telephonic, or other recorded message.
(h) An individual may refuse to make a gift under this chapter or IC 9-24-17 of all or part of the individual's body by any of the following methods:
(1) A writing signed in the same manner as a document under subsection (b).
(2) Any writing used to identify the individual as refusing to make an anatomical gift under this chapter.
During a terminal illness or injury, the refusal may be an oral statement or other form of communication.
(i) In the absence of a contrary indication by an individual, a gift under this chapter of a part of the individual's body is neither a refusal to give other parts of the body nor a limitation to give only part of the body under this chapter or IC 9-24-17.
(j) In the absence of a contrary indication by an individual, a revocation or an amendment under section 6 of this chapter is not a refusal to make another gift under this chapter. If an individual intends a revocation to be a refusal to make a gift under this chapter, the individual must make the refusal in accordance with subsection (h).
(k) A gift under this chapter or IC 9-24-17 that is not revoked before the donor dies is irrevocable.
(l) Revocation, suspension, or cancellation of the license or expiration of the license or identification card does not invalidate the anatomical gift.
(m) An anatomical gift is valid if the person acknowledges the making of the anatomical gift by signing an application form for a driver's license or an identification card under IC 9-24-17-8. No other acknowledgment is required to make an anatomical gift.
(Formerly: Acts 1969, c.166, s.4; Acts 1975, P.L.291, SEC.1.) As amended by P.L.276-1983, SEC.1; P.L.246-1985, SEC.19; P.L.2-1992, SEC.789; P.L.36-1993, SEC.4; P.L.126-1995, SEC.5; P.L.135-1995, SEC.3; P.L.29-2000, SEC.7; P.L.94-2002, SEC.4.

IC 29-2-16-4.5
Conditions for release and removal of body part by coroner or medical examiner
Sec. 4.5. (a) A coroner may release and permit the removal of a part from a body within the coroner's custody, for transplantation or therapy only, if all of the following occur:
(1) The coroner receives a request for a part from a hospital,

physician, surgeon, or procurement organization.
(2) The coroner makes a reasonable effort, taking into account the useful life of a part, to locate and examine the decedent's medical records and inform individuals listed in section 2(b) of this chapter of their option to make or object to making a gift under this chapter.
(3) The coroner does not know of a refusal or contrary indication by the decedent or an objection by an individual having priority to act as listed in section 2(b) of this chapter.
(4) The removal will be by:
(A) a physician licensed under IC 25-22.5; or
(B) in the case of removal of an eye or part of an eye, by an individual described in section 4(e) of this chapter and under IC 36-2-14-19.
(5) The removal will not interfere with any autopsy or investigation.
(6) The removal will be in accordance with accepted medical standards.
(7) Cosmetic restoration will be done, if appropriate.
(b) If the body is not within the custody of the coroner, the medical examiner may release and permit the removal of any part from a body in the medical examiner's custody for transplantation or therapy if the requirements of subsection (a) are met.
(c) A person under this section who releases or permits the removal of a part shall maintain a permanent record of the name of the decedent, the individual making the request, the date and purpose of the request, the body part requested, and the person to whom it was released.
As added by P.L.126-1995, SEC.6 and P.L.135-1995, SEC.4. Amended by P.L.130-2001, SEC.3.

IC 29-2-16-5
Delivery of document of gift
Sec. 5. If the gift is made by the donor to a specified donee, the will, card or other document, or an executed copy thereof, may be delivered to the donee to expedite the appropriate procedures immediately after death. Delivery is not necessary to the validity of the gift. The will, card or other document, or an executed copy thereof, may be deposited in any hospital, bank or storage facility or registry office that accepts it for safekeeping or for facilitation of procedures after death. On request of any interested party upon or after the donor's death, the person in possession shall produce the document for examination.
(Formerly: Acts 1969, c.166, s.5.)

IC 29-2-16-6
Amendment or revocation of document of gift
Sec. 6. (a) If the will, card or other document or executed copy thereof, has been delivered to a specified donee, the donor may amend or revoke the gift by:     (1) the execution and delivery to the donee of a signed statement, or
(2) an oral statement made in the presence of two (2) persons and communicated to the donee, or
(3) a statement during a terminal illness or injury addressed to an attending physician and communicated to the donee, or
(4) a signed card or document found on his person or in his effects.
(b) Any document of gift which has not been delivered to the donee may be revoked by the donor in the manner set out in subsection (a), or by destruction, cancellation or mutilation of the document and all executed copies thereof.
(c) Any gift made by a will may also be amended or revoked in the manner provided for amendment or revocation of wills, or as provided in subsection (a).
(Formerly: Acts 1969, c.166, s.6.)

IC 29-2-16-7
Rights and duties of donee
Sec. 7. (a) The donee may accept or reject the gift. If the donee accepts a gift of the entire body, he may, subject to the terms of the gift, authorize embalming and the use of the body in funeral services. If the gift is of a part of the body, the donee, upon the death of the donor and prior to embalming, shall cause the part to be removed without unnecessary mutilation. After removal of the part, custody of the remainder of the body vests in the surviving spouse, next of kin, or other persons under obligation to dispose of the body.
(b) The time of death shall be determined by a physician who tends the donor at his death, or, if none, the physician who certified the death. The physician shall not participate in the procedures for removing or transplanting a part.
(c) A person who acts in good faith in accord with the terms of this chapter or with the anatomical gift laws of another state (or a foreign country) is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act.
(d) The provisions of this chapter are subject to the laws of this state prescribing powers and duties with respect to autopsies.
(Formerly: Acts 1969, c.166, s.7.) As amended by Acts 1982, P.L.171, SEC.80.

IC 29-2-16-7.5
Probate court determination of whether anatomical gift made
Sec. 7.5. (a) The individual's attending physician, or, if none, the:
(1) physician that certifies the individual's death;
(2) hospital where the individual is admitted;
(3) hospital where the individual's remains are being kept; or
(4) individual identified in section 2(b) of this chapter;
may petition the probate court in the county where the remains of the individual who is the subject to the petition are located, or the county in which the individual died, for the information referred to in

subsection (b).
(b) A person identified in subsection (a) may petition the probate court specified in subsection (a) to determine whether the individual:
(1) made a written anatomical gift under section 2(a) of this chapter or IC 9-24-17, for purposes of section 2.5 of this chapter; or
(2) made a written revocation of an anatomical gift under section 2(a) of this chapter or under IC 9-24-17, for purposes of section 2.5 of this chapter.
(c) If the probate court determines under subsection (b) of this chapter that the individual made a written anatomical gift that was not subsequently revoked in writing by the individual, the court shall order that the anatomical gift of an organ, tissue, or an eye be recovered.
(d) The probate court may modify or waive notice and a hearing if the court determines that a delay would have a serious adverse effect on:
(1) the medical viability of the individual; or
(2) the viability of the individual's anatomical gift of an organ, tissue, or an eye.
As added by P.L.130-2001, SEC.4.

IC 29-2-16-8
Uniformity of construction
Sec. 8. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1969, c.166, s.8.) As amended by Acts 1982, P.L.171, SEC.81.

IC 29-2-16-9
Short title
Sec. 9. This chapter may be cited as the "Uniform Anatomical Gift Act."
(Formerly: Acts 1969, c.166, s.10.) As amended by Acts 1982, P.L.171, SEC.82.

IC 29-2-16-10
Duty to inform of donor options
Sec. 10. (a) As used in this section:
"Administrator" means a hospital administrator or a hospital administrator's designee.
"Gift" means a gift of all or any part of the human body made under this chapter.
"Representative" means a person who is:
(1) authorized under section 2(b) of this chapter to make a gift on behalf of a decedent; and
(2) available at the time of the decedent's death when members of a prior class under section 2(b) of this chapter are unavailable.     (b) An administrator of each hospital or the administrator's designee may ask each patient who is at least eighteen (18) years of age if the patient is an organ or a tissue donor or if the patient desires to become an organ or a tissue donor.
(c) The governing board of each hospital shall adopt procedures to determine under what circumstances an administrator or an administrator's designee may ask a patient if the patient is an organ or a tissue donor or if the patient desires to become an organ or a tissue donor.
(d) The administrator shall inform the representative of the procedures available under this chapter for making a gift whenever:
(1) an individual dies in a hospital;
(2) the hospital has not been notified that a gift has been authorized under section 2 of this chapter; and
(3) a physician determines that the individual's body may be suitable of yielding a gift.
(e) If:
(1) an individual makes an anatomical gift on the individual driver's license or identification card under IC 9-24-17; and
(2) the individual dies;
the person in possession of the individual driver's license or identification card shall immediately produce the driver's license or identification card for examination upon request, as provided in section 5 of this chapter.
(f) A gift made in response to information provided under this section must be documented as described under section 4(g) of this chapter.
(g) When a representative is informed under this section about the procedures available for making a gift, the fact that the representative was so informed must be noted in the decedent's medical record.
(h) A person who fails to discharge the duties imposed by this section is not subject to criminal or civil liability but may be subject to administrative sanctions.
As added by P.L.173-1986, SEC.1. Amended by P.L.286-1987, SEC.1; P.L.2-1991, SEC.91; P.L.36-1993, SEC.5; P.L.126-1995, SEC.7; P.L.135-1995, SEC.5; P.L.29-2000, SEC.8.

IC 29-2-16-11
Revocable or amendable gifts; election; authorized persons
Sec. 11. (a) An individual may elect to make a gift under section 2(a) of this chapter revocable or amendable only by the following:
(1) The individual.
(2) A guardian appointed for the individual under IC 29-3 if the individual becomes incapacitated.
(b) If an individual makes an election under this section, the gift made by the individual under section 2(a) of this chapter may be revoked or amended only by one (1) of the following:
(1) The individual.
(2) A guardian appointed for the individual under IC 29-3 if the individual becomes incapacitated.     (c) An election under this section may be made by one (1) of the following methods:
(1) Making a statement that incorporates this section by:
(A) reference; or
(B) language that is substantially similar to subsection (a);
in a will or other document that makes a gift under section 2(a) of this chapter.
(2) Indicating an election under this section on a form that makes a gift under section 2(a) of this chapter.
As added by P.L.104-1991, SEC.10.

IC 29-2-16-12
Donation costs
Sec. 12. A person authorized to make a gift under section 2 of this chapter may not be charged for the costs related to a donation. The recipient of the gift is responsible for the costs related to the donation.
As added by P.L.131-1992, SEC.1.

IC 29-2-16-13
Hospital's duty to notify donee or procurement organization of gift
Sec. 13. If, at or near the time of death of a patient, a hospital knows that a gift has been or will be made under this chapter or a release and removal of a part has been permitted under section 4.5 of this chapter, or that a patient or an individual in transit to the hospital is identified as a donor, the hospital shall notify the donee if a donee is named and known to the hospital. If a donee is not known to the hospital, the hospital shall notify a procurement organization. The hospital shall cooperate in the implementation of the anatomical gift or release and removal of a part.
As added by P.L.126-1995, SEC.8 and P.L.135-1995, SEC.6.

IC 29-2-16-14
Duty to identify donor
Sec. 14. (a) The following persons shall make a reasonable search for information identifying the bearer as an organ or a tissue donor or as an individual who has refused to make a gift under this chapter:
(1) A law enforcement officer, paramedic, or other emergency rescuer finding an individual who the searcher believes is dead or near death.
(2) A hospital, upon the admission of an individual at or near the time of death, if there is not immediately available any other source of information regarding a gift or refusal to make a gift under this chapter.
(b) If a document of gift or evidence of refusal to make an anatomical gift is located by the search required by subsection (a), and the individual or body to whom it relates is taken to a hospital, the hospital must be notified of the contents of the document or refusal and the document or other evidence must be sent to the hospital. As added by P.L.126-1995, SEC.9 and P.L.135-1995, SEC.7.

IC 29-2-16-15
Coordination for procurement and use of gifts
Sec. 15. Every hospital in Indiana, after consultation with other hospitals and procurement organizations, shall establish agreements or affiliations for coordination of procurement and use of human bodies and parts.
As added by P.L.126-1995, SEC.10 and P.L.135-1995, SEC.8.

IC 29-2-16-16
Violations
Sec. 16. (a) A person who knowingly or intentionally purchases or sells a part for transplantation or therapy, if removal of the body part is to occur after the death of an individual, commits a Class C felony.
(b) This section does not apply to reasonable payment for the removal, processing, disposal, preservation, quality control, storage, transportation, or implantation of a part.
As added by P.L.126-1995, SEC.11 and P.L.135-1995, SEC.9.

IC 29-2-16-17
Immunity from civil liability
Sec. 17. Neither the donor making an anatomical gift nor the donor's estate is liable for any injury or damage that may result from the making or use of an anatomical gift.
As added by P.L.53-2006, SEC.1.



CHAPTER 17. REPEALED



CHAPTER 18. PLATTING OF CERTAIN PROPERTY

IC 29-2-18-1
Platting; town lots
Sec. 1. Whenever any lands are ordered by any court to be sold, on the application of any guardian, executor or administrator, the court ordering such sale may, in their discretion, authorize such guardian, executor or administrator, previous to such sale, to lay out such lands, or a portion thereof, in town lots, and to make the necessary dedication to public use of streets, alleys and squares therein; but before any sale of such lots shall take place, and before a plat of such lots, streets, alleys and squares shall be recorded in the recorder's office.the same, with a plat thereof, shall be reported to such court for approval or rejection. If confirmed by the court, such plat shall be recorded as other plats of like nature are recorded, and shall have the same validity in law as if made by a legal proprietor of such lands who is eighteen (18) years of age or over.
(Formerly: Acts 1853, c.49, s.1; Acts 1973, P.L.287, SEC.15.)

IC 29-2-18-2
Land not for sale
Sec. 2. Whenever it shall be manifestly to the interest of a protected person, the court may, under the restrictions provided in section 1 of this chapter, authorize the guardian of the protected person to lay out any portion of the estate in the manner and with the legal effect provided in section 1, as though the land was not designed for sale.
(Formerly: Acts 1853, c.49, s.2.) As amended by Acts 1982, P.L.171, SEC.85; P.L.33-1989, SEC.55.






ARTICLE 3. GUARDIANSHIPS AND PROTECTIVE PROCEEDINGS

CHAPTER 1. DEFINITIONS

IC 29-3-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout and their application is limited to this article.
As added by P.L.169-1988, SEC.1.



CHAPTER 2. GENERAL PROVISIONS

IC 29-3-2-1
Application of article; jurisdiction of courts
Sec. 1. (a) This article applies to the following:
(1) The business affairs, physical person, and property of every incapacitated person and minor residing in Indiana.
(2) Property located in Indiana of every incapacitated person and minor residing outside Indiana.
(3) Property of every incapacitated person or minor, regardless of where the property is located, coming into the control of a fiduciary who is subject to the laws of Indiana.
(b) Except as provided in subsections (c) through (e), the court has exclusive original jurisdiction over all matters concerning the following:
(1) Guardians.
(2) Protective proceedings under IC 29-3-4.
(c) A juvenile court has exclusive original jurisdiction over matters relating to the following:
(1) Minors described in IC 31-30-1-1.
(2) Matters related to guardians of the person and guardianships of the person described in IC 31-30-1-1(10).
(d) Except as provided in subsection (c), courts with child custody jurisdiction under:
(1) IC 31-14-10;
(2) IC 31-17-2-1; or
(3) IC 31-17-3-3;
have original and continuing jurisdiction over custody matters relating to minors.
(e) A mental health division of a superior court under IC 33-33-49 has jurisdiction concurrent with the court in mental health proceedings under IC 12-26 relating to guardianship and protective orders.
(f) Jurisdiction under this section is not dependent on issuance or service of summons.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.61; P.L.1-1990, SEC.275; P.L.2-1992, SEC.792; P.L.16-1995, SEC.5; P.L.1-1997, SEC.118; P.L.217-2001, SEC.1; P.L.98-2004, SEC.100.

IC 29-3-2-2
Venue for appointment of guardian; stay of proceedings; transfer of proceedings
Sec. 2. (a) The venue for the appointment of a guardian or for protective proceedings is as follows:
(1) If the alleged incapacitated person or minor resides in Indiana, venue is:
(A) in the county where the alleged incapacitated person or minor resides; or             (B) if the proceeding is for the appointment of a temporary guardian of the person for an alleged incapacitated person or minor who is in need of medical care, in the county where a facility is located that is providing or attempting to provide medical care to the alleged incapacitated person or minor.
(2) If the alleged incapacitated person or minor does not reside in Indiana, then venue is in any county where any property of the alleged incapacitated person or minor is located. However, if the proceeding is for the appointment of a temporary guardian of the person for an alleged incapacitated person or minor who is in need of medical care, venue is in the county where the facility providing or attempting to provide medical care is located.
(b) If proceedings are commenced in more than one (1) county, they shall be stayed except in the county where first commenced until final determination of the proper venue by the court in the county where first commenced. After proper venue has been determined, all proceedings in any county other than the county where jurisdiction has been finally determined to exist shall be dismissed. If the proper venue is finally determined to be in another county, the court shall transmit the original file to the proper county. The proceedings shall be commenced by the filing of a petition with the court, and the proceeding first commenced extends to all of the property of the minor or the incapacitated person unless otherwise ordered by the court.
(c) If it appears to the court at any time that:
(1) the proceeding was commenced in the wrong county;
(2) the residence of the incapacitated person or the minor has been changed to another county;
(3) the proper venue is determined to be otherwise under the Indiana Rules of Trial Procedure; or
(4) it would be in the best interest of the incapacitated person or the minor and the property of the minor or the incapacitated person;
the court may order the proceeding, together with all papers, files, and a certified copy of all orders, transferred to another court in Indiana. That court shall complete the proceeding as if originally commenced in that court. The court may in like manner transfer a guardianship or protective proceeding in Indiana to a court outside Indiana if the other court assumes jurisdiction to complete the proceeding as if originally commenced in that court. Before any transfer is made under this subsection, a hearing pursuant to notice shall be held in the same manner as provided with respect to the appointment of a guardian.
(d) Where a guardian has been appointed by a court that does not have probate jurisdiction, the matter shall be transferred in accordance with the proper venue to a court having probate jurisdiction for qualification of the guardian and for further proceedings in the guardianship.
(e) Nothing in this section shall be construed as a requirement of

jurisdiction.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.62.

IC 29-3-2-3
Guardian ad litem; appointment
Sec. 3. (a) Unless waived under subsection (b) or if section 4 of this chapter does not apply, the court shall appoint a guardian ad litem to represent the interests of the alleged incapacitated person or minor if the court determines that the alleged incapacitated person or minor is not represented or is not adequately represented by counsel. If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several persons or interests. The court as part of the record of the proceeding shall set out its reasons for appointing a guardian ad litem.
(b) If a minor has or is entitled to property for the preservation of which the appointment of a guardian is necessary, and the court makes written findings that:
(1) the proposed guardian is capable of representing and managing the minor's property;
(2) no other petition for the appointment of a guardian has been filed; and
(3) the petition for the appointment of the proposed guardian is uncontested;
the court may waive the appointment of a guardian ad litem for the minor.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.63; P.L.154-1990, SEC.12; P.L.118-1997, SEC.25.

IC 29-3-2-4
Discretion of court; binding orders
Sec. 4. (a) All findings, orders, or other proceedings under this article shall be in the discretion of the court unless otherwise provided in this article.
(b) If there is not a conflict of interest between a guardian of an estate and the protected person or among persons represented, orders binding a guardian of an estate bind the protected person.
(c) Orders binding a guardian of the person bind the ward if a guardian of the ward's estate has not been appointed.
As added by P.L.169-1988, SEC.1. Amended by P.L.118-1997, SEC.26; P.L.252-2001, SEC.25.

IC 29-3-2-5
Residence; determination
Sec. 5. The residence of a person shall be determined by actual presence rather than technical domicile.
As added by P.L.169-1988, SEC.1.

IC 29-3-2-6
Application of decedents' estates law to guardianships and

protected persons
Sec. 6. (a) The applicable rules regarding decedents' estates in IC 29-1-7 through IC 29-1-17 apply to guardianships and protective proceedings under IC 29-3-4 when consistent with this article and IC 29-1-19.
(b) IC 29-1-1-6 through IC 29-1-1-7, IC 29-1-1-9 through IC 29-1-1-10, IC 29-1-1-12 through IC 29-1-1-14, IC 29-1-1-16 through IC 29-1-1-18, and IC 29-1-1-20 through IC 29-1-1-24 apply to guardianships under this article and IC 29-1-19.
(c) This article extends to persons specifically provided for under IC 29-1-19. The provisions of this article are cumulative to the provisions of IC 29-1-19. A conflict arising between this article and IC 29-1-19 is resolved by giving effect to the law stated in IC 29-1-19 in cases to which it applies.
(d) The provisions of IC 29-1-15 concerning the sale of decedents' property apply to the sale of protected persons' property.
(e) The provisions of IC 29-1-16 concerning accounting in decedents' estates apply to accounting in protected persons' estates that are consistent with this article.
(f) The provisions of IC 29-1-14-2, IC 29-1-14-10, IC 29-1-14-11, IC 29-1-14-12, IC 29-1-14-13, and IC 29-1-14-17 concerning claims against decedents' estates apply to claims against protected persons' estates.
As added by P.L.264-1989, SEC.3.



CHAPTER 3. PROCEEDINGS IN LIEU OF GUARDIANSHIPS

IC 29-3-3-1
Payment of debt owed to minor; delivery of minor's property in possession of another; use of payment or property
Sec. 1. (a) Any person indebted to a minor or having possession of property belonging to a minor in an amount not exceeding ten thousand dollars ($10,000) may pay the debt or deliver the property without the appointment of a guardian, giving of bond, or other order of court directly to any person having the care and custody of the minor with whom the minor resides.
(b) Persons receiving property for a minor under this section are obligated to apply the property to the support, use, and benefit of the minor.
(c) This section does not apply if the person paying or delivering the property knows that a guardian has been appointed for the minor or that proceedings for appointment of a guardian for the minor are pending.
(d) A person who pays or delivers property in accordance with this section in good faith is not responsible for the proper application of that property.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.4; P.L.42-1998, SEC.3; P.L.252-2001, SEC.26.

IC 29-3-3-2
Property of incapacitated person not in excess of $10,000; deposit, delivery, and disposition of property; compensation and expenses of receiver
Sec. 2. When the entire property of an incapacitated person does not exceed the value of ten thousand dollars ($10,000), the court may, without the appointment of a guardian, giving of bond, or other order of court, authorize:
(1) the deposit of the property in a depository authorized to receive fiduciary funds in the name of a suitable person designated by the court; or
(2) if the property does not consist of money, the delivery of the property to a suitable person designated by the court.
The person receiving the property shall hold and dispose of the property in the manner the court directs and is entitled to reasonable compensation and to reimbursement for reasonable expenses incurred in good faith on behalf of the incapacitated person and approved by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.5; P.L.252-2001, SEC.27.

IC 29-3-3-3
Custody of minor by parents; consents, waivers, and powers of attorney provided by statute or Internal Revenue Code; consent to medical treatment      Sec. 3. Except as otherwise determined in a dissolution of marriage proceeding, a custody proceeding, or in some other proceeding authorized by law, including a proceeding under section 6 of this chapter or another proceeding under this article, and unless a minor is married, the parents of the minor jointly (or the survivor if one (1) parent is deceased), if not an incapacitated person, have, without the appointment of a guardian, giving of bond, or order or confirmation of court, the right to custody of the person of the minor and the power to execute the following on behalf of the minor:
(1) Consent to the application of subsection (c) of Section 2032A of the Internal Revenue Code, which imposes personal liability for payment of the tax under that Section.
(2) Consent to the application of Section 6324A of the Internal Revenue Code, which attaches a lien to property to secure payment of taxes deferred under Section 6166 of the Internal Revenue Code.
(3) Any other consents, waivers, or powers of attorney provided for under the Internal Revenue Code.
(4) Waivers of notice permissible with reference to proceedings under IC 29-1.
(5) Consents, waivers of notice, or powers of attorney under any statute, including the Indiana inheritance tax law (IC 6-4.1) and the Indiana adjusted gross income tax law (IC 6-3).
(6) Consent to unsupervised administration as provided in IC 29-1-7.5.
(7) Federal and state income tax returns.
(8) Consent to medical or other professional care, treatment, or advice for the minor's health and welfare.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.64; P.L.155-1990, SEC.1; P.L.192-2002(ss), SEC.171.

IC 29-3-3-3.5
Custodians of individual retirement accounts
Sec. 3.5. (a) Except as otherwise determined in a dissolution of marriage proceeding, a custody proceeding, or another proceeding authorized by law, including a proceeding under section 6 of this chapter or another proceeding under this article, and unless a minor is married:
(1) the parents of the minor jointly or one (1) parent of the minor individually, if both parents are not incapacitated persons;
(2) one (1) parent, if one (1) of the parents is an incapacitated person; or
(3) the survivor, if one (1) parent is deceased and if the survivor is not an incapacitated person;
have the right, without the appointment of a guardian, giving of bond, or order or confirmation of court, to act as custodians of an individual retirement account established for the minor under 26 U.S.C. 408.
(b) IC 30-2-8.5-27(b), IC 30-2-8.5-27(e), and IC 30-2-8.5-28 apply

to this section.
As added by P.L.264-1995, SEC.1.

IC 29-3-3-4
Emergencies; appointment of temporary guardian; suspension of guardian; exemptions
Sec. 4. (a) If:
(1) a guardian has not been appointed for an incapacitated person or minor;
(2) an emergency exists;
(3) the welfare of the incapacitated person or minor requires immediate action; and
(4) no other person appears to have authority to act in the circumstances;
the court, on petition by any person or on its own motion, may appoint a temporary guardian for the incapacitated person or minor for a specified period not to exceed sixty (60) days. No such appointment shall be made except after notice and hearing unless it is alleged and found by the court that immediate and irreparable injury to the person or injury, loss, or damage to the property of the alleged incapacitated person or minor may result before the alleged incapacitated person or minor can be heard in response to the petition. If a temporary guardian is appointed without notice and the alleged incapacitated person or minor files a petition that the guardianship be terminated or the court order modified, the court shall hear and determine the petition at the earliest possible time.
(b) If the court finds that a previously appointed guardian is not effectively performing fiduciary duties and that the welfare of the protected person requires immediate action, the court may suspend the authority of the previously appointed guardian and appoint a temporary guardian for the protected person for any period fixed by the court. The authority of the previously appointed guardian is suspended as long as a temporary guardian appointed under this subsection has authority to act.
(c) A temporary guardian appointed under this section has only the responsibilities and powers that are ordered by the court. The court shall order only the powers that are necessary to prevent immediate and substantial injury or loss to the person or property of the alleged incapacitated person or minor in an appointment made under this section.
(d) Proceedings under this section are not subject to the provisions of IC 29-3-4.
(e) A proceeding under this section may be joined with a proceeding under IC 29-3-4 or IC 29-3-5.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.65; P.L.154-1990, SEC.13.

IC 29-3-3-5
Application for public assistance or transfer; authority of chief of social services at state institution      Sec. 5. The chief of social services (or a person designated by the chief of social services) at any institution under the control of the division of mental health and addiction or the division of disability and rehabilitative services may execute the necessary documents to make applications on behalf of a patient in the institution to receive public assistance or to transfer the patient to an alternate care facility without the appointment of a guardian or other order of court.
As added by P.L.169-1988, SEC.1. Amended by P.L.2-1992, SEC.793; P.L.1-1993, SEC.214; P.L.40-1994, SEC.74; P.L.215-2001, SEC.105; P.L.141-2006, SEC.110.

IC 29-3-3-6
Surviving parent; custody proceedings; temporary guardian or guardian ad litem; hearing
Sec. 6. (a) The surviving parent of a minor does not have the right to custody of the minor without a proceeding authorized by law if the parent was not granted custody of the minor in a dissolution of marriage decree and the conditions specified in this section exist.
(b) If:
(1) the surviving parent, at the time of the custodial parent's death, had required supervision during parenting time privileges granted under a dissolution of marriage decree involving the minor; or
(2) the surviving parent's parenting time privileges with the minor had been suspended at the time of the death of the custodial parent;
the court on petition by any person, including a temporary custodian named under IC 31-17-2-11 (or IC 31-1-11.5-27 before its repeal), or on the court's own motion, may appoint a temporary guardian for the minor for a specified period not to exceed sixty (60) days.
(c) If a petition is filed under this section, a court shall appoint a guardian ad litem (as defined in IC 31-9-2-50) or a court appointed special advocate (as defined in IC 31-9-2-28) for the child. A guardian ad litem or court appointed special advocate appointed under this section serves until removed by the court.
(d) If a temporary guardian is appointed without notice and the minor files a petition that the guardianship be terminated or the court order modified, the court shall hold a hearing and make a determination on the petition at the earliest possible time.
(e) A temporary guardian appointed under this section has only the responsibilities and powers that are ordered by the court.
(f) A proceeding under this section may be joined with a proceeding under IC 29-3-4 or IC 29-3-5.
(g) The court shall appoint a guardian under this article if the court finds that the surviving parent is not entitled to the right of custody of the minor.
As added by P.L.155-1990, SEC.2. Amended by P.L.1-1993, SEC.215; P.L.1-1997, SEC.119; P.L.68-2005, SEC.7.



CHAPTER 4. PROTECTIVE PROCEEDINGS AND SINGLE TRANSACTIONS

IC 29-3-4-1
Protective orders; notice and hearing; findings; protective arrangements
Sec. 1. (a) Upon petition by any person and after hearing, the court may issue, without the appointment of a guardian, any protective order for the benefit of a person who has been adjudicated an incapacitated person or is a minor under IC 29-3-5.
(b) Notice of the filing of a petition under this chapter for the issuance of a protective order and the hearing on the petition shall be given under IC 29-3-6.
(c) Incapacitated persons and minors have the same rights at the hearing on a petition filed under this chapter for the issuance of a protective order as they would have at a hearing for the appointment of a guardian.
(d) The court may issue a protective order concerning an incapacitated person if the court finds that:
(1) the incapacitated person:
(A) owns property or has income requiring management or protection that cannot otherwise be provided;
(B) has or may have financial or business affairs that may be jeopardized or impaired; or
(C) has property that needs to be managed to provide for the support or protection of the incapacitated person;
(2) the incapacitated person is unable to manage the incapacitated person's property and financial or business affairs effectively; and
(3) the protection sought is necessary.
The court shall make the orders that it considers proper and appropriate to protect the person, business affairs, and property of the incapacitated person.
(e) The court may issue a protective order concerning a minor if the court finds that:
(1) the minor:
(A) owns property or has income requiring management or protection that cannot otherwise be provided;
(B) has or may have financial or business affairs that may be jeopardized or impaired; or
(C) has property that needs to be managed to provide for the support or protection of the minor; and
(2) the protection sought is necessary.
The court shall make the orders it considers proper and appropriate to protect the person, business affairs, and property of the minor.
(f) If the court finds grounds for a protective order under subsection (d) or (e), it may, without appointing a guardian, declare the person to be a protected person and authorize or ratify any transaction necessary or desirable to meet the needs of the protected person. Protective arrangements include the following:         (1) The payment, delivery, deposit, or retention of property.
(2) The sale, mortgage, lease, or other transfer of property.
(3) The entry into an annuity contract, a contract for life care, a deposit contract, or a contract for training and educating a person.
(4) The addition to or establishment of a suitable trust.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.66.

IC 29-3-4-2
Contracts, trusts or business transactions of incapacitated person or minor; ratification by court; exercise of parental powers in absence of guardian
Sec. 2. The court may, without appointment of a guardian, by protective order authorize or ratify:
(1) any contract, trust, or other transaction relating to the property and financial or business affairs of the incapacitated person or minor if the court determines the transaction to be in the incapacitated person's or the minor's best interest; or
(2) if no guardian is acting for an incapacitated person, the exercise of any power on the incapacitated person's behalf that is the same as that given to the parent of a minor under IC 29-3-3-3.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.67.

IC 29-3-4-3
Creditors and dependents to be considered by court before issuing protective order; appointment of limited guardian; authority conferred by order
Sec. 3. Before issuing a protective order under this chapter, the court shall consider the interest of creditors and dependents of the protected person and, in view of the disability or minority of the protected person, whether the protected person needs the protection of a guardian. The court may appoint a limited guardian to assist in the establishment of any protective arrangement or other transaction. All persons acting under a protective order have the authority conferred by the order and serve until discharged by the court after reporting to the court all matters conducted under the order.
As added by P.L.169-1988, SEC.1.

IC 29-3-4-4
Compensation; persons whose services benefited protected person or his or her property
Sec. 4. If not otherwise compensated for services rendered, any guardian, attorney, physician, or other person whose services are provided in good faith and are beneficial to the protected person or the protected person's property is entitled to reasonable compensation and reimbursement for reasonable expenditures made on behalf of the protected person. These amounts may be paid from the property

of the protected person as ordered by the court.
As added by P.L.169-1988, SEC.1.



CHAPTER 5. PROCEEDINGS FOR APPOINTMENT OF GUARDIAN OR TO PROCURE A PROTECTIVE ORDER

IC 29-3-5-1
Petition for appointment of guardian; requirements; notice and hearing; presence of alleged incapacitated person; exceptions; conduct of hearing
Sec. 1. (a) Any person may file a petition for the appointment of a person to serve as guardian for an incapacitated person or minor under this chapter or to have a protective order issued under IC 29-3-4. The petition must state the following:
(1) The name, age, residence, and post office address of the alleged incapacitated person or minor for whom the guardian is sought to be appointed.
(2) The nature of the incapacity.
(3) The approximate value and description of the property of the incapacitated person or minor, including any compensation, pension, insurance, or allowance to which the incapacitated person or minor may be entitled.
(4) If a limited guardianship is sought, the particular limitations requested.
(5) Whether a guardian has been appointed or is acting for the incapacitated person or minor in any state.
(6) The residence and post office address of the proposed guardian and the proposed guardian's relationship to the alleged incapacitated person.
(7) The names and addresses, as far as known or as can reasonably be ascertained, of the persons most closely related by blood or marriage to the person for whom the guardian is sought to be appointed.
(8) The name and address of the person or institution having the care and custody of the person for whom the guardian is sought to be appointed.
(9) The names and addresses of any other incapacitated persons or minors for whom the proposed guardian is acting if the proposed guardian is an individual.
(10) The reasons the appointment of a guardian is sought and the interest of the petitioner in the appointment.
(11) The name and business address of the attorney who is to represent the guardian.
(b) Notice of a petition under this section for the appointment of a guardian and the hearing on the petition shall be given under IC 29-3-6.
(c) After the filing of a petition, the court shall set a date for hearing on the issues raised by the petition. Unless an alleged incapacitated person is already represented by counsel, the court may appoint an attorney to represent the incapacitated person.
(d) A person alleged to be an incapacitated person must be present at the hearing on the issues raised by the petition and any response

to the petition unless the court determines by evidence that:
(1) it is impossible or impractical for the alleged incapacitated person to be present due to the alleged incapacitated person's disappearance, absence from the state, or similar circumstance;
(2) it is not in the alleged incapacitated person's best interest to be present because of a threat to the health or safety of the alleged incapacitated person as determined by the court;
(3) the incapacitated person has knowingly and voluntarily consented to the appointment of a guardian or the issuance of a protective order and at the time of such consent the incapacitated person was not incapacitated as a result of a mental condition that would prevent that person from knowingly and voluntarily consenting; or
(4) the incapacitated person has knowingly and voluntarily waived notice of the hearing and at the time of such waiver the incapacitated person was not incapacitated as a result of a mental condition that would prevent that person from making a knowing and voluntary waiver of notice.
(e) A person alleged to be an incapacitated person may present evidence and cross-examine witnesses at the hearing. The issues raised by the petition and any response to the petition shall be determined by a jury if a jury is requested no later than seventy-two (72) hours prior to the original date and time set for the hearing on the petition. However, in no event may a request for a jury trial be made after thirty (30) days have passed following the service of notice of a petition.
(f) Any person may apply for permission to participate in the proceeding, and the court may grant the request with or without hearing upon determining that the best interest of the alleged incapacitated person or minor will be served by permitting the applicant's participation. The court may attach appropriate conditions to the permission to participate.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.68.

IC 29-3-5-2
Appointment of guardian before adjudication of incapacity or minority
Sec. 2. A guardian may not be appointed for an incapacitated person or a minor under this chapter until the incapacity or minority has been adjudicated.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.6.

IC 29-3-5-3
Findings; appointment of guardian; limited guardianship; protective orders
Sec. 3. (a) Except under subsection (c), if it is alleged and the court finds that:
(1) the individual for whom the guardian is sought is an

incapacitated person or a minor; and
(2) the appointment of a guardian is necessary as a means of providing care and supervision of the physical person or property of the incapacitated person or minor;
the court shall appoint a guardian under this chapter.
(b) If it is alleged and the court finds that the welfare of an incapacitated person would be best served by limiting the scope of the guardianship, the court shall make the appointive or other orders under this chapter to:
(1) encourage development of the incapacitated person's self-improvement, self-reliance, and independence; and
(2) contribute to the incapacitated person's living as normal a life as that person's condition and circumstances permit without psychological or physical harm to the incapacitated person.
(c) If the court finds that it is not in the best interests of the incapacitated person or minor to appoint a guardian, the court may:
(1) treat the petition as one for a protective order and proceed accordingly;
(2) enter any other appropriate order; or
(3) dismiss the proceedings.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.69.

IC 29-3-5-4
Considerations for appointment of guardian
Sec. 4. The court shall appoint as guardian a qualified person or persons most suitable and willing to serve, having due regard to the following:
(1) Any request made by a person alleged to be an incapacitated person, including designations in a durable power of attorney under IC 30-5-3-4(a).
(2) Any request contained in a will or other written instrument.
(3) Any request made by a minor who is at least fourteen (14) years of age.
(4) Any request made by the spouse of the alleged incapacitated person.
(5) The relationship of the proposed guardian to the individual for whom guardianship is sought.
(6) Any person acting for the incapacitated person under a durable power of attorney.
(7) The best interest of the incapacitated person or minor and the property of the incapacitated person or minor.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.7; P.L.149-1991, SEC.3.

IC 29-3-5-5
Consideration for appointment of guardian; order of consideration; priorities
Sec. 5. (a) The following are entitled to consideration for appointment as a guardian under section 4 of this chapter in the order

listed:
(1) A person designated in a durable power of attorney.
(2) The spouse of an incapacitated person.
(3) An adult child of an incapacitated person.
(4) A parent of an incapacitated person, or a person nominated by will of a deceased parent of an incapacitated person or by any writing signed by a parent of an incapacitated person and attested to by at least two (2) witnesses.
(5) Any person related to an incapacitated person by blood or marriage with whom the incapacitated person has resided for more than six (6) months before the filing of the petition.
(6) A person nominated by the incapacitated person who is caring for or paying for the care of the incapacitated person.
(b) With respect to persons having equal priority, the court shall select the person it considers best qualified to serve as guardian. The court, acting in the best interest of the incapacitated person or minor, may pass over a person having priority and appoint a person having a lower priority or no priority under this section.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.70.

IC 29-3-5-6
Two or more minors or incapacitated persons; petition for appointment of guardian; separate accounting
Sec. 6. When a petition is filed for the appointment of a guardian for two (2) or more minors or incapacitated persons who are children of a common parent, parent and child, or husband and wife, a separate petition need not be filed for each minor or incapacitated person, and appointment of a guardian for all may be considered in one (1) proceeding. A separate accounting is required for each minor or incapacitated person, but an actual segregation of assets is not required except as required by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.71.



CHAPTER 6. NOTICE OF HEARINGS

IC 29-3-6-1
Notice of petition and hearing; persons to whom notice must be given; waiver of notice
Sec. 1. (a) When a petition for appointment of a guardian or for the issuance of a protective order is filed with the court, notice of the petition and the hearing on the petition shall be given as follows:
(1) If the petition is for the appointment of a successor guardian, notice shall be given unless the court, for good cause shown, orders that notice is not necessary.
(2) If the petition is for the appointment of a temporary guardian, notice shall be given as required by IC 29-3-3-4(a).
(3) If the subject of the petition is a minor, notice of the petition and the hearing on the petition shall be given to the following persons whose whereabouts can be determined upon reasonable inquiry:
(A) The minor, if at least fourteen (14) years of age, unless the minor has signed the petition.
(B) Any living parent of the minor, unless parental rights have been terminated by a court order.
(C) Any person alleged to have had the principal care and custody of the minor during the sixty (60) days preceding the filing of the petition.
(D) Any other person that the court directs.
(4) If it is alleged that the person is an incapacitated person, notice of the petition and the hearing on the petition shall be given to the following persons whose whereabouts can be determined upon reasonable inquiry:
(A) The alleged incapacitated person, the alleged incapacitated person's spouse, and the alleged incapacitated person's adult children, or if none, the alleged incapacitated person's parents.
(B) Any person who is serving as a guardian for, or who has the care and custody of, the alleged incapacitated person.
(C) In case no person other than the incapacitated person is notified under clause (A), at least one (1) of the persons most closely related by blood or marriage to the alleged incapacitated person.
(D) Any person known to the petitioner to be serving as the alleged incapacitated person's attorney-in-fact under a durable power of attorney.
(E) Any other person that the court directs.
Notice is not required under this subdivision if the person to be notified waives notice or appears at the hearing on the petition.
(b) Whenever a petition (other than one for the appointment of a guardian or for the issuance of a protective order) is filed with the court, notice of the petition and the hearing on the petition shall be given to the following persons, unless they appear or waive notice:         (1) The guardian.
(2) Any other persons that the court directs, including the following:
(A) Any department, bureau, agency, or political subdivision of the United States or of this state that makes or awards compensation, pension, insurance, or other allowance for the benefit of an alleged incapacitated person.
(B) Any department, bureau, agency, or political subdivision of this state that may be charged with the supervision, control, or custody of an alleged incapacitated person.
(c) All notices required by this section shall be given in the manner prescribed by IC 29-1-1-12 through IC 29-1-1-14.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.8.

IC 29-3-6-2
Notice; form and contents; copy of petition to be attached
Sec. 2. A copy of the petition shall be attached to the notice, and the notice must be in substantially the following form:
NOTICE



CHAPTER 7. QUALIFICATION AND BONDING REQUIREMENTS FOR GUARDIANS

IC 29-3-7-1
Guardian's bond; amount; collateral in lieu of sureties on bond; reduced bonds
Sec. 1. (a) Unless the court finds that a bond is unnecessary and enters an order to that effect, or unless the appointed guardian is a bank or trust company (as defined in IC 28-1-1-3), a guardian must execute and file a bond relating to the duties of the guardian's office. Unless otherwise directed by the court, the bond must be in an amount that is not less than the amount determined under STEP THREE of the following STEPS:
STEP ONE: Enter the aggregate value of the guardianship property.
STEP TWO: Add to the amount entered under STEP ONE one (1) year's estimated income.
STEP THREE: From the sum determined under STEP TWO subtract the value of any property that the guardian, by express limitation of power, lacks the power to sell, convey, or encumber without a court order.
(b) The court, instead of sureties on a bond, may accept other collateral for the performance of the bond, including a pledge of securities or a mortgage of the land.
(c) The court may fix the bond at an amount less than that provided under subsection (a), but the amount fixed must, in the court's opinion, provide adequate protection to the property of the protected person. In fixing a reduced bond, the court may do any of the following:
(1) Direct the guardian to invest all, or a part of, the property subject to the guardian's control in:
(A) stocks, bonds, or other securities of any corporation, public or private, which are listed or admitted to trading on the New York Stock Exchange, the American Stock Exchange, the Midwest Stock Exchange, the Pacific Coast Stock Exchange, or any other exchange regulated by the Securities and Exchange Commission; or
(B) securities that are obligations issued or guaranteed by the United States.
(2) Direct the guardian to place all, or a part of, the property subject to the guardian's control in a savings account. However, the court may require property to be held in a manner that requires either the joint authorization of the guardian and the guardian's surety or an order of the court to remove the funds from the account.
(3) Direct the guardian to transfer all, or a part of, the property subject to the guardian's control to a bank or trust company organized under the laws of Indiana or of the United States and operating a bank or trust company located within Indiana to administer the estate as an agent for the guardian.         (4) Direct the guardian to:
(A) transfer any or all stocks, bonds, and securities subject to the guardian's control only after obtaining an order of the court directing the transfer; and
(B) require that notice of this restriction on the transfer of such stocks, bonds, and securities be placed upon the certificates evidencing those stocks, bonds, and securities.
(5) Direct the guardian to comply with all, part, or any combination of the requisites specified in subdivisions (1) through (4).
(6) Direct the guardian to take any other action that the court determines necessary to provide adequate protection to the property of the protected person.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-2
Bond requirements; liability; consent to jurisdiction; proceedings against sureties
Sec. 2. (a) The following requirements apply to all bonds on which the guardian is primary obligor:
(1) Unless otherwise provided by the terms of the bond, sureties are jointly and severally liable with the primary obligor and with each other.
(2) By executing the bond, the surety consents to the jurisdiction of the court that issued letters in any proceeding pertaining to the fiduciary duties of the primary obligor and naming the surety as a party respondent. Notice of any proceeding under this article must be delivered to the surety or mailed by registered or certified mail to the address listed with the court at the place where the bond is filed and to the address as then known to the petitioner.
(3) On petition of a successor to the primary obligor or any interested person, a proceeding may be intitiated against a surety for breach of the obligation of the bond of the primary obligor.
(4) The bond is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted.
(b) No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-3
Letters of guardianship
Sec. 3. (a) Letters of guardianship, temporary or otherwise, shall be issued to the person entitled to receive them when:
(1) the guardian, if an individual, has filed bond if required and taken and subscribed before the clerk or any other officer authorized to administer oaths, an oath or affirmation that the

guardian will faithfully discharge the duties of the guardian's trust according to law; or
(2) the guardian, if other than an individual, has filed bond if required and has:
(A) taken and subscribed before the clerk or any other officer authorized to administer oaths an oath or affirmation that it will faithfully discharge the duties of its trust according to law; and
(B) filed an acceptance of the appointment, duly executed and acknowledged by one (1) of its officers.
(b) The oath, and if other than an individual also the acceptance, shall be filed and recorded as a part of the proceedings of the guardianship.
(c) If the court limits or restricts the authority of the guardian or creates a limited guardianship, the letters must so state under IC 29-3-8.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-4
Acceptance of appointment as submission to personal jurisdiction
Sec. 4. By accepting appointment, a guardian and the guardian's attorney submit personally to the jurisdiction of the court in any proceeding relating to the guardianship.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-5
Guardianship property; possession by guardian; transfer of property interest; process against property
Sec. 5. (a) A guardian shall take possession of the guardianship property, title to which shall remain in the protected person subject to the right of the guardian to possess and dispose of the property as provided by law.
(b) The interest of the protected person in guardianship property is not transferable or assignable by the protected person. An attempted transfer or assignment by the protected person, though ineffective to affect property rights, may generate a claim under IC 29-3-10.
(c) The property referred to in subsections (a) through (b) is not subject to levy, garnishment, or similar process other than an order issued in a proceeding on a claim under IC 29-3-10.
As added by P.L.169-1988, SEC.1.

IC 29-3-7-6
Evidence of possessory and disposition rights in guardianship property; real property of guardianship; filing of letters of appointment or termination orders
Sec. 6. (a) Letters are evidence that the guardian has all, and the protected person does not have any, rights to possess and dispose of the guardianship property. An order terminating a guardianship is evidence that the protected person has all, and the guardian does not

have any, rights to possess and dispose of the guardianship property.
(b) Subject to the requirements of general statutes governing the filing or recordation of documents of title to real estate, letters, and orders terminating the same may be filed or recorded in the county where the real estate in question is located to give record notice of rights of possession and disposal as between the guardian and the protected person.
As added by P.L.169-1988, SEC.1.



CHAPTER 8. RESPONSIBILITIES AND POWERS OF A GUARDIAN

IC 29-3-8-1
Enumerated responsibilities of guardian
Sec. 1. (a) The guardian of a minor (other than a temporary guardian) has all of the responsibilities and authority of a parent and, unless otherwise ordered by the court, is responsible for the preservation of all the minor's property regardless of where the property is located. In addition and without limitation, the guardian:
(1) must be or shall become sufficiently acquainted with the minor and maintain sufficient contact with the minor to know of the minor's capabilities, disabilities, limitations, needs, opportunities, and physical and mental health;
(2) shall, upon termination of the guardianship, comply with the applicable provisions of IC 29-3-12;
(3) to the extent the available parental income and property are insufficient to fulfill the parental obligation of support to the minor, shall apply the guardianship income and, to the extent the guardianship income is insufficient, the principal of the guardianship property to the minor's current needs for support, and protect and conserve that portion of the minor's property that is in excess of the minor's current needs;
(4) shall report the physical and mental condition of the minor to the court as ordered by the court; and
(5) has any other responsibilities that the court may order.
(b) The guardian (other than a temporary guardian) of an incapacitated person is responsible for the incapacitated person's care and custody and for the preservation of the incapacitated person's property to the extent ordered by the court. In addition and without limitation, the guardian of an incapacitated person:
(1) has, with respect to the incapacitated person, the same responsibilities as those of a guardian of a minor enumerated in subsection (a)(1), (a)(3), and (a)(4);
(2) shall, upon termination of the guardianship, comply with the applicable provisions of IC 29-3-12; and
(3) has any other responsibilities that the court may order.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.10.

IC 29-3-8-2
Powers which guardian may exercise
Sec. 2. (a) The guardian of a minor may exercise all of the powers required to perform the guardian's responsibilities, including the following:
(1) The power to receive property payable to the minor or the minor's parent, guardian, or custodian from any source, including any statutory benefit, insurance system, or private contract, devise, trust, or custodianship.
(2) The power to take custody of the person of the minor and

establish the minor's place of abode within or without Indiana if in accordance with IC 29-3-9-2.
(3) The power to institute proceedings or take other appropriate action to compel the performance by any person of a duty to support the minor or to pay for the minor's education, health, or welfare.
(4) The power to consent to medical or other professional care and treatment for the minor's health and welfare.
(5) The power to consent to the marriage or adoption of the minor.
(6) If reasonable, the power to delegate to the minor certain responsibilities for decisions affecting the minor's business affairs and well-being.
(7) The power to purchase a home for the minor or the minor's dependents, to protect the minor's existing home, or to protect the minor's interest in any real estate in which the minor may have an interest, contractual or otherwise, or to purchase any other interest in real property where the court finds the purchase to be in the minor's best interest.
(8) The powers with respect to the guardianship property as are granted to a guardian under section 4 of this chapter with respect to guardianship property.
(9) The power to bind all or any part of the guardianship property in a transaction for the benefit of the minor unless the third party dealing with the guardian is acting in bad faith.
(10) If the minor has no living parent, other than a parent who is an incapacitated person, the powers granted to the parent of a minor under IC 29-3-3-3(1) through IC 29-3-3-3(8).
(b) The guardian (other than a temporary guardian) of an incapacitated person has all of the powers to perform the guardian's responsibilities, including the powers with respect to the incapacitated person and the incapacitated person's property regardless of where the property is located, that are granted to the guardian of a minor enumerated in subsection (a)(1) through (a)(9).
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.11.

IC 29-3-8-3
Mandatory responsibilities of guardian
Sec. 3. A guardian (other than a temporary guardian) shall do the following:
(1) Act as a guardian with respect to the guardianship property and observe the standards of care and conduct applicable to trustees.
(2) Protect and preserve the property of the protected person subject to guardianship and secure the protective orders or other orders that are required to protect any other property of the protected person.
(3) Conserve any property of the protected person in excess of the protected person's current needs.         (4) Encourage self-reliance and independence of the protected person.
(5) Consider recommendations relating to the appropriate standard of support, care, education, and training for the protected person or the protected person's dependent made by the protected person's parent.
As added by P.L.169-1988, SEC.1. Amended by P.L.108-1996, SEC.6.

IC 29-3-8-4
Exercise of powers to perform responsibilities; enumeration
Sec. 4. A guardian (other than a temporary guardian) may exercise all of the powers required to perform the guardian's responsibilities, including the following:
(1) To receive and issue a receipt for property payable to the protected person or the protected person's parent, guardian, or custodian from any source, including any statutory benefit, insurance system, or any private contract, devise, trust, guardianship, or custodianship.
(2) If reasonable, to delegate to the protected person certain responsibilities for decisions affecting the protected person's business affairs and well-being.
(3) To invest and reinvest the property of the protected person in accordance with powers vested in, and according to the standards imposed upon, trustees under IC 30-4-3-3(c).
(4) To secure the appointment of a guardian or co-guardian in any other state, when needed, with respect to any part or all of the guardianship property located in another state, to confer upon the appointed guardian any or all of the guardian's powers as guardian with respect to the property.
(5) To continue any business of the protected person, whether in corporate, partnership, or proprietorship form, according to the rules for continuing the business of a decedent specified in IC 29-1-13-11.
(6) To pay to the person, guardian, department, bureau, or agency having care and custody of the protected person, or to the protected person if at least fourteen (14) years of age, a reasonable amount to be expended for the support of the protected person and the protected person's dependents, with due regard to the following:
(A) The size of the guardianship property, the probable duration of the guardianship, and the extent to which the protected person in the future may be self-sufficient and able to manage the protected person's financial affairs and property.
(B) The accustomed standard of living of the protected person and the protected person's dependents.
(C) Other funds or sources used for the support of the protected person and the protected person's dependents.
(7) To distribute income and discretionary amounts of principal

in one (1) or more of the following ways as the guardian believes to be in the best interests of the protected person:
(A) Directly to the protected person.
(B) To a guardian of the protected person appointed in another state.
(C) To a custodian for the protected person under IC 30-2-8.5.
(D) To an adult relative of the protected person.
(E) By expending the money or using the property directly for the benefit of the protected person.
(8) To apply the guardianship property to or for the benefit of any person, including the protected person, in reimbursement for reasonable expenditures made in good faith on behalf of the protected person that the guardian might have made, or in advance for services to be rendered to the protected person if it is reasonable to expect that the services will be performed and advance payments are reasonably necessary under the circumstances.
(9) To bind all or any part of the guardianship property in a transaction for the benefit of the protected person, unless the third party dealing with the guardian is acting in bad faith.
(10) Except as provided in IC 29-3-2-6(d), powers conferred upon trustees and personal representatives respectively by IC 30-4-3-3 and IC 29-1-7.5-3. However, if there is a conflict, the broader power controls.
(11) To exercise on behalf of the protected person powers that are the same as those granted to the parent of a minor under IC 29-3-3-3.
As added by P.L.169-1988, SEC.1. Amended by P.L.267-1989, SEC.1; P.L.77-1992, SEC.7.

IC 29-3-8-5
Sale or encumbrance of guardianship property; conflicts of interest
Sec. 5. (a) Any:
(1) sale or encumbrance of any part of the property of a protected person to a guardian or guardian's spouse, agent, attorney, or any corporation, trust, or other organization in which the guardian has a substantial beneficial interest; or
(2) other transaction involving the property that is affected by a substantial conflict between the interest of the protected person and the guardian's personal interest;
is void unless approved by the court.
(b) Every contract, sale, or conveyance executed by a protected person is void unless the protected person is a minor, in which event the contract, sale, or conveyance is voidable.
As added by P.L.169-1988, SEC.1. Amended by P.L.238-2005, SEC.15.

IC 29-3-8-6
Sale or transfer of guardianship property contrary to terms of

protected person's will; election of devisee
Sec. 6. If:
(1) a guardian sells or transfers during a protected person's lifetime property belonging to the protected person that is specifically devised to another in a will executed by the protected person;
(2) the protected person subsequently dies; and
(3) the devised property is consequently not contained in the protected person's estate following the death of the protected person;
the devisee may, at the devisee's option, elect to receive the value of the devised property, as valued at the time of death of the protected person, as a general devise or the proceeds of the sale or transfer as a specific devise.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.72; P.L.252-2001, SEC.28.

IC 29-3-8-6.5
Guardian possession and sever of property jointly owned with rights of survivorship; election to receive property from protected person's estate
Sec. 6.5. (a) If:
(1) a guardian takes possession of property that is jointly owned by or titled in the names of the protected person and another person with rights of survivorship;
(2) the guardian severs the joint ownership of the property; and
(3) the protected person subsequently dies while the other person is living;
the other person may elect to receive from the protected person's estate property in an amount determined under subsection (b).
(b) The amount of property the other person described in subsection (a) may elect to receive is determined in STEP THREE of the following formula:
STEP ONE: Subtract:
(A) the value of the severed property retained by the other person at the time ownership was severed, if any; from
(B) the value of the joint property at the time ownership was severed.
STEP TWO: Divide:
(A) the remainder determined under STEP ONE; by
(B) the value of the protected person's property, including the jointly held property, at the time ownership was severed.
STEP THREE: Multiply:
(A) the quotient determined under STEP TWO; by
(B) the value of the deceased protected person's net estate.
As added by P.L.33-1989, SEC.73.

IC 29-3-8-7
Sale, division, or disposition of property; contracts entered into before incapacity; performance by guardian      Sec. 7. If the court finds that:
(1) an incapacitated person who is a protected person did, before the person became an incapacitated person, enter into a written contract, including a contract for the sale, division, or other disposition of property;
(2) the obligations of the contract have not been fully carried out; and
(3) the contract was a good and binding contract at the time of the making of the contract;
the court shall authorize the guardian of the protected person to perform the contract without notice or hearing unless otherwise ordered by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.74.

IC 29-3-8-8
Limitations on guardian powers
Sec. 8. (a) The court, at the time of appointment or later, on its own motion or on petition of the protected person or other person approved by the court, may:
(1) confer upon the guardian any additional responsibilities and powers;
(2) increase or decrease the bond of the guardian to satisfy the requirements of IC 29-3-7-1; or
(3) limit the responsibilities and powers of the guardian otherwise conferred by this article and create a limited guardianship.
(b) However, all limitations must be endorsed on the guardian's letters. Following the same procedure, a limitation may be removed or modified and appropriate revised letters issued.
As added by P.L.169-1988, SEC.1.



CHAPTER 8.5. VOLUNTEER ADVOCATES FOR SENIORS OR INCAPACITATED ADULTS

IC 29-3-8.5-1
Appointment
Sec. 1. A court in a proceeding under this article may appoint a volunteer advocate for seniors or a volunteer advocate for incapacitated adults.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.2.

IC 29-3-8.5-2
Progress report; final report
Sec. 2. A volunteer advocate for seniors or a volunteer advocate for incapacitated adults shall submit to the court:
(1) a progress report fifteen (15) days after the date of appointment describing the matters required by the court; and
(2) a final report sixty (60) days after the date of appointment:
(A) describing the matters required by the court; and
(B) making recommendations to the court as to whether a need exists for continued representation of the incapacitated or protected person.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.3.

IC 29-3-8.5-3
Duties
Sec. 3. A volunteer advocate for seniors or a volunteer advocate for incapacitated adults shall:
(1) serve as a limited guardian to represent and protect the interests of an incapacitated or protected person;
(2) investigate and gather information regarding the health, welfare, and financial circumstances of the incapacitated or protected person, as directed by a court;
(3) facilitate and authorize health care, social welfare, and residential placement services as needed by the incapacitated or protected person;
(4) advocate for the rights of the incapacitated or protected person;
(5) facilitate legal representation for the incapacitated or protected person; and
(6) perform any other duty required by a court.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.4.

IC 29-3-8.5-4
Actions a volunteer advocate for seniors or a volunteer advocate for incapacitated adults may take
Sec. 4. A volunteer advocate for seniors or a volunteer advocate for incapacitated adults may:
(1) consent to medical and other professional care and treatment for the incapacitated or protected person's health and welfare;         (2) secure the appointment of a guardian or coguardian in another state;
(3) take custody of the incapacitated or protected person and establish the person's place of abode within Indiana or another state in accordance with IC 29-3-9-2;
(4) institute proceedings or take other appropriate action to compel the performance by any person of a duty to support the incapacitated or protected person's health or welfare; and
(5) delegate to the incapacitated or protected person certain responsibilities for decisions affecting the person's business affairs and well-being.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.5.

IC 29-3-8.5-5
Term of appointment
Sec. 5. If a court appoints an individual to serve as a volunteer advocate for seniors or a volunteer advocate for incapacitated adults, the appointment shall be for a period of sixty (60) days. After the initial sixty (60) day period, the court may, upon petition by the volunteer or upon the court's own motion, extend the appointment for a period as determined by the court to be necessary to protect the interests of the incapacitated or protected person.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.6.

IC 29-3-8.5-6
Officer of the court
Sec. 6. A volunteer advocate for seniors or a volunteer advocate for incapacitated adults is considered an officer of the court for the purpose of representing the interests of an incapacitated or protected person.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.7.

IC 29-3-8.5-7
Attorney appointment
Sec. 7. The court may appoint an attorney to represent a volunteer advocate for seniors or a volunteer advocate for incapacitated adults.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.8.

IC 29-3-8.5-8
Civil immunity
Sec. 8. Except for gross misconduct:
(1) a volunteer advocate for seniors program or a volunteer advocate for incapacitated adults program that;
(2) an employee of a volunteer advocates for seniors program or a volunteer advocate for incapacitated adults program who; or
(3) a volunteer for a volunteer advocates for seniors program or a volunteer advocate for incapacitated adults program who;
performs duties in good faith is immune from any civil liability resulting from the program's, employee's, or volunteer's performance. As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.9.

IC 29-3-8.5-9
Authorization to consent to or refuse health care
Sec. 9. A volunteer advocate for seniors or a volunteer advocate for incapacitated adults under this chapter is not authorized to consent to or refuse health care (as defined in IC 16-36-1-1) for an individual if:
(1) a spouse, a parent, an adult child, or an adult sibling of the individual or the individual's religious superior, if the individual is a member of a religious order, is available, capable, and suitable to consent to or refuse the health care on behalf of the individual; or
(2) the individual has previously:
(A) appointed a health care representative under IC 16-36-1;
(B) authorized health care under IC 16-36-1.5, IC 16-36-4, or IC 16-36-5;
(C) executed a power of attorney under IC 30-5-4; or
(D) had a guardian appointed by the court under IC 29-3.
As added by P.L.41-2004, SEC.2. Amended by P.L.11-2006, SEC.10.



CHAPTER 9. MATTERS OTHER THAN APPOINTMENT

IC 29-3-9-1
Delegation of powers; exercise of powers under power of attorney
Sec. 1. (a) By a properly executed power of attorney, a parent or a guardian (other than a temporary guardian) of an incapacitated person or minor, may delegate to another person for:
(1) any period during which the care and custody of the protected person is entrusted to an institution furnishing care, custody, education, training; or
(2) a period not exceeding sixty (60) days during which the parent or guardian is physically incapacitated or absent from the parent's or guardian's residence;
any powers regarding support, custody, or property of the protected person, except the power to consent to the marriage or adoption of a protected person who is a minor.
(b) A person having a power of attorney executed under subsection (a) has and shall exercise, for the period during which the power is effective, all other authority of the parent or guardian respecting the support, custody, or property of the protected person except any authority expressly excluded in the written instrument delegating the power. However, the parent or guardian remains responsible for any act or omission of the person having the power of attorney with respect to the affairs, property, and person of the protected person as though the power of attorney had never been executed.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.75.

IC 29-3-9-2
Change in physical presence of protected person
Sec. 2. A guardian (other than a temporary guardian), a volunteer advocate for seniors, or a volunteer advocate for incapacitated adults appointed under IC 29-3-8.5 may, with the approval of and under such conditions as may be imposed by the court after notice and hearing, change the physical presence of the protected person to another place in Indiana or to another state if the court finds that such a change is in the best interests of the protected person. Upon such a change, the guardianship may be limited or terminated by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.41-2004, SEC.3; P.L.11-2006, SEC.11.

IC 29-3-9-3
Compensation and reimbursement of guardian
Sec. 3. A guardian is entitled to reasonable compensation for services as guardian and to reimbursement for reasonable expenditures made in good faith on behalf of the protected person.
As added by P.L.169-1988, SEC.1.
IC 29-3-9-4
Estate planning; disposition of protected person's assets; renunciation or disclaimer of interests
Sec. 4. (a) Upon petition of the guardian (other than a temporary guardian) or any other person as approved by the court, and after notice to such persons as the court may direct, the court may, after hearing and by order, authorize the guardian to apply or dispose of the principal or income of the estate of the protected person that the court determines to be in excess of that likely to be required for the protected person's future support or for the future support of the protected person's dependents during the lifetime of the protected person, in order to carry out the estate planning that the court determines to be appropriate for the purposes of minimizing current and prospective income, estate, or other taxes. The court may accordingly authorize the guardian to make gifts, outright or in trust, on behalf of the protected person to or for the benefit of the prospective legatees, devisees, or heirs, including any person serving as the protected person's guardian, or to other individuals or charities, to whom or in which it is shown that the protected person had an interest. In addition, the court may also authorize the guardian to:
(1) apply or dispose of the excess principal or income for any other purpose the court decides is in the best interests of the protected person or the protected person's property, spouse, or family;
(2) exercise or waive the right of the protected person to renounce or disclaim any interest in whole or in part devolving by testate or intestate succession or by inter vivos transfer, including the right of the protected person to surrender the right to revoke a revocable trust; or
(3) exercise or release any power of appointment that is vested in the protected person.
(b) In a hearing upon a petition filed under subsection (a), the court shall determine whether the planned disposition, renunciation, disclaimer, release, or exercise is consistent with the apparent intention of the protected person, which determination shall be made on the basis of evidence as to the declarations, practices, or conduct of the protected person or, in the absence of that type of evidence, upon the court's determination as to what a reasonable and prudent person would do under the same or similar circumstances as are shown by the evidence presented to the court.
(c) The guardian may examine the will of the protected person.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-5
Inventory of guardianship property
Sec. 5. (a) Within ninety (90) days after appointment, a guardian (other than a temporary guardian) shall file with the court a complete inventory of the property subject to the guardian's control together with an oath or affirmation that the inventory is believed to be

complete and accurate as far as information permits. A temporary guardian shall file the inventory and oath or affirmation with the court within thirty (30) days after appointment. The inventory must conform to the requirements of IC 29-1-12-1. The guardian shall provide a copy of the inventory to the protected person if the protected person is at least fourteen (14) years of age. A copy also shall be provided to any guardian, parent, or person with whom the protected person resides and any other person ordered by the court. In addition, the guardian shall provide notice of the filing of the inventory to each person that was required to be notified of the hearing on the petition to establish the guardianship. The notice must be provided in the same manner as the notice of the hearing to establish a guardianship. The notice must include all of the following:
(1) The cause number.
(2) A statement that Indiana law requires a guardian to file with the court a written verified account of the guardian's administration:
(A) at least biennially, not more than thirty (30) days after the anniversary date of the guardian's appointment; and
(B) not more than thirty (30) days after the termination of the appointment.
(3) A statement that the inventory and the written verified accounts may be inspected at the court's address.
(b) The guardian shall keep suitable records of the guardian's administration and exhibit the records as ordered by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.265-1995, SEC.1.

IC 29-3-9-6
Account of administration; filing with court; notice of hearing on account; order of discharge; limitation of actions against sureties
Sec. 6. (a) Unless otherwise directed by the court, a guardian (other than a temporary guardian) shall file with the court:
(1) at least biennially, not more than thirty (30) days after the anniversary date of the guardian's appointment; and
(2) not more than thirty (30) days after the termination of the appointment;
a written verified account of the guardian's administration.
(b) A temporary guardian shall file with the court, within thirty (30) days after the termination of the temporary guardian's appointment, and otherwise as ordered by the court, a written verified account of the temporary guardian's administration.
(c) A written verified account required under this section must include the incapacitated person's or minor's current residence and a description of the condition and circumstances of the incapacitated person or minor.
(d) Notice of the hearing of each account of a guardianship shall be given, unless waived, to the following:
(1) The protected person.         (2) In the case of a protected person who has died, the personal representative of the estate of the protected person, if any.
(3) Any other persons that the court directs.
(e) When an account other than an account in final settlement is filed, the court may approve the same ex parte, but the account may be reviewed by the court at any subsequent time and does not become final until an account in final settlement is approved by the court after notice and hearing.
(f) When notice of hearing has been given under this section, the order of the court approving the intermediate account or the final account is binding upon all persons.
(g) When a guardian files with the court proper receipts or other evidence satisfactory to the court showing that the guardian has delivered to the appropriate persons all the property for which the guardian is accountable as guardian, the court shall enter an order of discharge. The order of discharge operates as a release from the duties of the guardian's office that have not yet terminated and operates as a bar to any suit against the guardian and the guardian's sureties, unless the suit is commenced within one (1) year from the date of the discharge.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.76.

IC 29-3-9-6.5
Accounting standards and procedures
Sec. 6.5. (a) This section applies to an accounting described under section 6 of this chapter that is filed:
(1) in a court that requires an accounting; and
(2) by a guardian for a protected person:
(A) whose:
(i) annual gross income is not more than one hundred eighty-five percent (185%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902; and
(ii) total assets are worth fifteen thousand dollars ($15,000) or less; or
(B) who has an annual gross income and total assets of any amount, if the guardian does not have powers concerning the estate of the protected person.
(b) The court shall establish standards for the type of information required to be reported in an accounting described in subsection (a).
(c) Except as provided in subsection (d), the accounting described in subsection (a) is not required to be filed by an attorney for the guardian.
(d) The court may order that the guardian hire an attorney to assist the guardian in filing the accounting described in subsection (a) if the court determines that an accounting filed by the guardian does not conform to the standards established by the court under this section.
As added by P.L.265-1995, SEC.2.
IC 29-3-9-7
Compromise of claim; petition to court; settlement
Sec. 7. (a) Whenever it is proposed to compromise any claim by or against a protected person or the protected person's property, the court, on petition of the guardian, may enter an order authorizing the compromise to be made if satisfied that the compromise will be in the best interest of the protected person.
(b) Whenever a minor has a disputed claim against another person, whether arising in contract, tort, or otherwise, and a guardian for the minor and the minor's property has not been appointed, the parents of the minor may compromise the claim. However, before the compromise is valid, it must be approved by the court upon filing of a petition requesting the court's approval. If the court approves the compromise, it may direct that the settlement be paid in accordance with IC 29-3-3-1. If IC 29-3-3-1 is not applicable, the court shall require that a guardian be appointed and that the settlement be delivered to the guardian upon the terms that the court directs.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-8
Supplementary orders
Sec. 8. At any time after the appointment or issuance of a protective order, the court on its own motion or on the petition of the protected person or other person approved by the court, in addition to its authority under IC 29-3-8-8, may give the instructions and make the amendatory and supplementary orders that the court finds appropriate.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-9
Expenses of proceedings
Sec. 9. (a) Whenever a guardian is appointed for an incapacitated person or minor, the guardian shall pay all expenses of the proceeding, including reasonable medical, professional, and attorney's fees, out of the property of the protected person.
(b) The expenses of any other proceeding under this article that results in benefit to the protected person or the protected person's property shall be paid from the protected person's property as approved by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.77.

IC 29-3-9-10
Attorney of record for guardian
Sec. 10. The attorney of record for a guardian continues as such until the termination of the guardianship or the attorney's withdrawal, whichever occurs first, as approved by the court.
As added by P.L.169-1988, SEC.1.

IC 29-3-9-11 Investigations concerning conditions and circumstances of protected person
Sec. 11. The department or county office of family and children shall investigate and report to the court concerning the conditions and circumstances of a minor or an alleged incapacitated person or protected person and the fitness and conduct of the guardian or the proposed guardian whenever ordered to do so by the court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.78; P.L.2-1992, SEC.794; P.L.4-1993, SEC.261; P.L.5-1993, SEC.274; P.L.145-2006, SEC.169.



CHAPTER 10. CLAIMS AGAINST PROTECTED PERSONS

IC 29-3-10-1
Payment of debts incurred on behalf of protected person; payment of claims; actions against guardian; filing of claims
Sec. 1. (a) Without prior order of the court, a guardian shall pay from the guardianship property all indebtedness that the guardian has reasonably incurred in good faith on behalf of the protected person.
(b) Upon order of the court, a guardian shall pay from the protected person's property for which the guardian is responsible any claim against the protected person or the protected person's property, that the court determines has merit.
(c) Claims based on:
(1) contracts entered into by a guardian in the guardian's official capacity;
(2) obligations arising from ownership or control of the property for which the guardian is responsible; or
(3) acts or omissions in the course of administration of the guardianship;
may be asserted against the guardianship by proceeding against the guardian in the guardian's official capacity, whether or not the guardian is personally liable.
(d) Any person having a claim against the protected person or the protected person's property or against the guardian as such may file the claim with the court at any time before the claim is barred by the statute of limitations and, upon proof of the claim, procure an order for its allowance and payment from the guardianship property. However, if a claim is filed within sixty (60) days before the date that a protected person attains the age of majority or regains capacity:
(1) the claim shall be stayed until the sixty (60) day period has elapsed;
(2) the protected person shall be substituted as a party; and
(3) the guardian shall prepare and file the guardian's account without regard to the claim.
As added by P.L.169-1988, SEC.1.



CHAPTER 11. LIABILITY OF GUARDIANS AND PERSONS ACTING UNDER PROTECTIVE ORDERS

IC 29-3-11-1
Protection for persons dealing in good faith with guardian or person acting under protective order; scope of protection
Sec. 1. (a) A person who in good faith deals with a guardian or person acting under a protective order is:
(1) protected as if the guardian or person acting under a protective order properly exercised the power; and
(2) not required to inquire into the existence of the power or the propriety of its exercise except as to restrictions endorsed on the letters.
(b) A person who deals with a guardian or person acting under a protective order in good faith is not bound to see to the proper application of amounts paid or property delivered to the guardian or person.
(c) The protection expressed in this section:
(1) extends to any procedural irregularity or jurisdictional defect occurring in proceedings under this article; and
(2) is not a substitution for but is in addition to any other applicable law, including the laws relating to commercial transactions and to simplifying transfers of securities by fiduciaries.
As added by P.L.169-1988, SEC.1.

IC 29-3-11-2
Contracts entered into in good faith; personal liability of guardian; liability for acts or omissions; proceeding to determine liability
Sec. 2. (a) Unless otherwise provided in the contract, a guardian or person acting under a protective order is not personally liable on a contract entered into in good faith under the order, unless that person fails to reveal that person's representative capacity and identify that person's capacity in the contract.
(b) Subject to subsection (a), a guardian or person acting under a protective order is not personally liable to the protected person or others for any act or omission in good faith or for any act or omission of the protected person or others acting on behalf of the protected person.
(c) The guardian or person acting under a protective order is personally liable to the protected person for acts or omissions in the course of the administration of the trust of the guardian or person acting under a protective order only for a breach of duty to the protected person.
(d) Any question of liability of the guardian or person acting under a protective order personally to the protected person may be determined in a proceeding for accounting, surcharge, indemnification, or other appropriate proceeding or action.
As added by P.L.169-1988, SEC.1.
IC 29-3-11-3
Actions between third party and protected person; service of process; suits against guardian or person acting under protective order; substitution of parties
Sec. 3. (a) If a guardian has been appointed, all actions between third persons and the protected person seeking to charge or benefit the protected person or the protected person's property shall be prosecuted by or against the guardian or person acting under a protective order to represent the interests of the protected person in the action. All process relating to that action shall be served on the guardian.
(b) In the case of a claim against the guardian or person acting under a protective order personally, the guardian or person acting under the protective order may be sued both as guardian or person acting under the protective order and in the personal capacity of the guardian or person acting under the protective order in the same action.
(c) If an action was commenced by or against the protected person before the appointment of a guardian for the protected person, the guardian upon appointment shall be substituted as a party for the protected person. If the appointment of the guardian is terminated, the guardian's successor shall be substituted as a party to the action. If the protected person dies, the protected person's personal representative shall be substituted. If the protected person is no longer a minor or incapacitated person, the protected person shall be substituted.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.79.

IC 29-3-11-4
Civil immunity of a guardian
Sec. 4. Except as provided in section 2 of this chapter and except for gross misconduct, a guardian appointed under this article is immune from any civil liability resulting from the guardian's performance.
As added by P.L.41-2004, SEC.4.



CHAPTER 12. TERMINATION OF GUARDIANSHIPS AND PROTECTIVE ORDERS

IC 29-3-12-1
Conditions for termination of guardianship; effect of termination on guardianship powers
Sec. 1. (a) Unless the protected person has been adjudicated an incapacitated person, the court shall terminate the guardianship of a minor upon:
(1) the minor's attaining eighteen (18) years of age; or
(2) the minor's death.
The court may terminate the guardianship of a minor upon the minor's adoption or marriage.
(b) The court shall terminate the guardianship of an incapacitated person upon:
(1) adjudication by the court that the protected person is no longer an incapacitated person; or
(2) the death of the protected person.
(c) The court may terminate any guardianship if:
(1) the guardianship property does not exceed the value of three thousand five hundred dollars ($3,500);
(2) the guardianship property is reduced to three thousand five hundred dollars ($3,500);
(3) the domicile or physical presence of the protected person is changed to another state and a guardian has been appointed for the protected person and the protected person's property in that state; or
(4) the guardianship is no longer necessary for any other reason.
(d) When a guardianship terminates otherwise than by the death of the protected person, the powers of the guardian cease, except that the guardian may pay the claims and expenses of administration that are approved by the court and exercise other powers that are necessary to complete the performance of the guardian's trust, including payment and delivery of the remaining property for which the guardian is responsible to the protected person, or, in the case of an unmarried minor, to a person having care and custody of the minor with whom the minor resides, or another responsible person as the court orders.
(e) When a guardianship terminates by reason of the death of the protected person, the powers of the guardian cease, except that the guardian may pay the expenses of administration that are approved by the court and exercise other powers that are necessary to complete the performance of the guardian's trust and may deliver the remaining property for which the guardian is responsible to the protected person's personal representative or to a person who presents the guardian with an affidavit under IC 29-1-8-1 or IC 29-2-1-2. If approved by the court, the guardian may pay directly the following:
(1) Reasonable funeral and burial expenses of the protected person.
(2) Reasonable expenses of the protected person's last illness.         (3) The protected person's federal and state taxes.
(4) Any statutory allowances payable to the protected person's surviving spouse or surviving children.
(5) Any other obligations of the protected person.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.12.

IC 29-3-12-2
Mandatory termination of protective order
Sec. 2. The court shall terminate a protective order if:
(1) the protective order has expired by its terms; or
(2) the protective order is no longer necessary for any other reason.
As added by P.L.169-1988, SEC.1.

IC 29-3-12-3
Minimum period to maintain incapacitated person status; petition to terminate guardianship or protective order; penalty
Sec. 3. An order adjudicating a person as an incapacitated person may specify a minimum period, not exceeding one (1) year, during which a petition for an adjudication that the protected person is no longer an incapacitated person may not be filed without court approval. Subject to that restriction, the protected person or any other person may petition for an order that the protected person is no longer an incapacitated person and for termination of the guardianship or protective order. A request for an order may also be made informally to the court. Any person who knowingly interferes with transmission of the request is guilty of contempt of court.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.80.

IC 29-3-12-4
Removal, resignation, or death of guardian; final accounting; appointment of successor; effect of removal on validity of guardian's acts
Sec. 4. (a) The court may remove a guardian on its own motion or on petition of the protected person or any person interested in the guardianship, after notice and hearing, on the same grounds and in the same manner as is provided under IC 29-1-10-6 for the removal of a personal representative. The court may accept the resignation of a guardian. Upon the death of the guardian, the guardian's personal representative shall submit a final account of guardianship to the court in accordance with IC 29-3-9-6. Upon the resignation or removal of the guardian, the guardian shall give a final accounting to the court.
(b) If the appointment of a successor guardian is required, the court shall appoint a qualified successor guardian to succeed to the title, powers, and duties of the predecessor guardian unless otherwise ordered by the court.
(c) The removal or resignation of a guardian after letters are duly

issued to the guardian does not by itself invalidate the guardian's acts and omissions prior to removal. A final order under IC 29-3-9-6 protects the successor guardian and the successor guardian's surety to the same extent that it protects the successor guardian's predecessor and surety.
As added by P.L.169-1988, SEC.1. Amended by P.L.264-1989, SEC.13.

IC 29-3-12-5
Termination of authority and responsibility of guardian; effect on liability of guardian; court approval
Sec. 5. The authority and responsibility of a guardian terminate at the time that the court designates or upon the death, resignation, or removal of the guardian or upon the termination of the guardianship. The termination for any reason of the authority and responsibility of the guardian does not affect the liability of the guardian for prior acts or the obligation to account for the guardian's conduct of the guardian's trust. Resignation of a guardian does not terminate the appointment of the guardian until the guardian's resignation and final account have been approved by the court.
As added by P.L.169-1988, SEC.1.



CHAPTER 13. FOREIGN GUARDIANS

IC 29-3-13-1
Payment of debt or delivery of property to foreign guardian
Sec. 1. (a) Any person indebted to an incapacitated person or minor, or having possession of property belonging to a minor or incapacitated person, may pay the debt or deliver the property to a foreign guardian appointed by a court of the state in which the incapacitated person or minor resides upon being presented with proof of the foreign guardian's appointment and an affidavit made by the foreign guardian stating the following:
(1) That the foreign guardian does not know of any other guardianship proceeding, relating to the incapacitated person or minor, pending in Indiana.
(2) That the letters of the foreign guardian were duly issued.
(3) That the foreign guardian is entitled to receive the payment or delivery.
(b) If the person to whom the affidavit is presented does not know of any other guardianship proceeding pending in Indiana, payment or delivery in response to the demand and affidavit discharges the debtor or possessor from any further liability.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.81.

IC 29-3-13-2
Protected person domiciled in foreign state but having property in Indiana; filing of foreign guardian appointment and bond in county where property is located
Sec. 2. If no guardian has been appointed, and no petition in a guardianship proceeding is pending in Indiana, a guardian appointed by a court of another state in which the incapacitated person or minor is domiciled may file, with an Indiana court in a county in which property belonging to the incapacitated person or minor is located, an authenticated copy of the guardian's appointment and a bond that meets the requirements of IC 29-3-7-1 with respect to that part of the property of the incapacitated person or minor that is located in that county. After filing the copy and bond, the foreign guardian may exercise as to the property of the incapacitated person or minor in that county in Indiana all powers of a guardian in Indiana and may maintain actions and proceedings in Indiana.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.82.

IC 29-3-13-3
Acts by which foreign guardian submits to personal jurisdiction
Sec. 3. A foreign guardian submits personally to the jurisdiction of Indiana courts in any proceeding relating to the property for which the guardian is responsible by:
(1) complying with section 2 of this chapter;         (2) receiving payment of money or taking delivery of property belonging to the incapacitated person or minor in Indiana; or
(3) doing any act as a guardian in Indiana that would give Indiana jurisdiction over the guardian as an individual.
As added by P.L.169-1988, SEC.1. Amended by P.L.33-1989, SEC.83.









TITLE 30. TRUSTS AND FIDUCIARIES

ARTICLE 1. SALES OF SECURITIES AND INVESTMENTS BY FIDUCIARIES

CHAPTER 1. REPEALED



CHAPTER 2. SALES OF SECURITIES

IC 30-1-2-1
Stocks; bonds; securities
Sec. 1. Whenever any trust, or any decedent's estate, or any property subject to the control of any executor, administrator, trustee, guardian or other fiduciary shall consist, in whole or in part, of the corporate stock, bonds or other securities of any corporation, public or private, which the fiduciary is required or authorized to sell, and which are listed or admitted to trading on the New York Stock Exchange, the New York Curb Exchange, the Chicago Stock Exchange, or the San Francisco Stock Exchange, or which are securities which are obligations of the government of the United States, such securities may be sold by such fiduciary under the direction of the proper court for cash at the market price of such securities at the time of sale, whether such price be more or less than the appraised or inventory value of such securities. Such sale may be without notice and without any requirement for the reappraisement of such securities.
(Formerly: Acts 1947, c.351, s.1.)

IC 30-1-2-2
Securities not listed; terms
Sec. 2. Whenever any decedent's estate or any property subject to the control of any executor, administrator, or guardian, shall consist, in whole or in part, of securities of any corporation, public or private, which the fiduciary is required or authorized to sell and which are not listed or admitted to trade on one (1) of the exchanges enumerated in section 1 of this chapter, such securities may be sold by such fiduciary in the same manner and upon the same terms as other personal property of a decedent's estate or guardianship may be sold.
(Formerly: Acts 1947, c.351, s.2.) As amended by Acts 1982, P.L.171, SEC.86.



CHAPTER 3. REPEALED



CHAPTER 4. INVESTMENTS IN INTER-AMERICAN DEVELOPMENT BANK SECURITIES

IC 30-1-4-1
Eligible investments
Sec. 1. (a) Obligations issued by or for the Inter-American Development Bank or the African Development Bank are declared to be eligible investments for all funds authorized by law to be invested by any and all of the following:
(1) Any financial institution (as defined in IC 28-1-1-3).
(2) Individual or corporate fiduciaries.
(3) Fraternal beneficiary societies (as defined in IC 27-11-1-11).
(b) Nothing in this section may be construed to change any limitations as to amounts which may be invested in obligations of any one (1) obligor as may be imposed by laws regulating the investments of the various financial institutions, industrial loan and investment companies, and trust funds.
(Formerly: Acts 1963(ss), c.14, s.1.) As amended by Acts 1982, P.L.171, SEC.87; P.L.49-1988, SEC.3.



CHAPTER 5. OTHER INVESTMENTS BY FIDUCIARIES

IC 30-1-5-1
Securities; insurance
Sec. 1. Every executor, administrator, guardian, trustee, receiver or other fiduciary shall have the power, in such capacity, to invest in the following:
(1) Obligations issued pursuant to the provisions of the Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.), as in effect on December 31, 1990, and in obligations issued by the FSLIC Resolution Fund.
(2) Life, endowment, or annuity contracts of legal reserve life insurance companies duly licensed by the insurance commissioner for the state of Indiana to transact business within the state. The purchase of contracts authorized by this subdivision shall be limited, however, to executors or the successors to their powers when specifically authorized by will, to guardians on authorization of the court having probate jurisdiction over the guardianship, and to trustees. Such contracts may be issued on the life or lives of a protected person or persons, a beneficiary or beneficiaries of a trust fund, or according to the terms of a will, or upon the life or lives of persons in whom the protected person or beneficiary has an insurable interest. Life or endowment or annuity contracts may be purchased by trustees in the absence of an express prohibition against such purchase contained in the instrument creating the trust. The trustee may expend trust income and principal to pay annual premiums for contracts authorized by this subsection subject to limitations that are:
(A) imposed by the court having probate jurisdiction over the trust; or
(B) expressly authorized in the trust instrument.
In the absence of express provision in the trust instrument to the contrary, the trustee, as trustee, shall possess all the incidents of ownership in contracts so issued and the trustee as trustee, or the beneficiary or beneficiaries of the trust shall be the beneficiary or beneficiaries of such contracts.
(3) Obligations of the federal government, or any federal agency or instrumentality, whenever a governing instrument or order directs, requires, authorizes, or permits investment in such obligations, either directly or in the form of securities of, or other interests in, any open end management type investment company or investment trust registered under the provisions of the Investment Company Act of 1940 (15 U.S.C. 80a et seq.), as in effect on December 31, 1990. However, the portfolio of the investment company or investment trust must be limited to obligations of the federal government or any federal agency or instrumentality, and to repurchase agreements fully collateralized by such obligations to which obligations the

investment company or investment trust takes delivery either directly or through an authorized custodian.
(Formerly: Acts 1941, c.149, s.1; Acts 1943, c.250, s.1; Acts 1969, c.160, s.1.) As amended by P.L.280-1987, SEC.3; P.L.33-1989, SEC.84; P.L.8-1991, SEC.33; P.L.252-2001, SEC.29.



CHAPTER 6. OIL, GAS, AND MINERAL LEASES

IC 30-1-6-1
Administrators, executors, and guardians; powers to execute leases; term; jurisdiction; sale of leases; petition
Sec. 1. Administrators and executors of estates of deceased persons and guardians of the estates of persons under eighteen (18) years of age and incapacitated persons (as defined in IC 29-3-1-7.5) are authorized to execute oil and gas, coal, or other mining leases upon the lands belonging to the estates of the deceased persons, or of persons under eighteen (18) years of age or incapacitated persons, for a term not to exceed ten (10) years and as long thereafter as oil, gas, coal or other minerals may be produced in paying quantities, upon compliance with this chapter. The court having probate jurisdiction in the county in which the guardianship or administration proceedings are pending shall have jurisdiction to order the sale for execution and delivery of a lease or leases upon the filing of a petition alleging that the estate of the deceased person or the estate of a person under eighteen (18) years of age or a protected person is the owner of the lands described in the petition, and that the lands have a probable value for oil and gas, coal or other mining purposes, stating the probable value of the proposed lease, and that the estate of the deceased person or of the protected person is not financially able or that it is impractical for the estate to explore and develop the land for oil and gas, coal, or other minerals, and that it is to the best interest of the estate to lease the lands. The petition shall be verified by the administrator, executor, or guardian, and if it involves lands belonging to the estate of deceased persons, the petition shall set forth the names and post office addresses of the heirs of the deceased persons. If the will of any deceased person empowers the executor to sell oil, and gas, coal, or other mineral leases upon the lands of the testator, it shall not be necessary for the executor, or the administrator with the will annexed, to comply with this chapter. The word "land" or "lands" includes any oil, gas, coal, or other mineral rights or interests in lands which may be leasable.
(Formerly: Acts 1943, c.270, s.1; Acts 1973, P.L.264, SEC.5.) As amended by Acts 1982, P.L.171, SEC.88; P.L.33-1989, SEC.85.

IC 30-1-6-2
Sale of leases; order of court; notice; royalties; bonus
Sec. 2. Upon the filing of a petition under section 1 of this chapter, the court in its discretion and upon showing of benefit to the estate of the decedent or protected person shall make an order authorizing and directing the administrator, executor, or guardian to sell a lease upon the lands for oil, and gas, coal, or other mining purposes. The sale may be either public or private as the court may direct and upon notice as may be fixed by the court in its order of sale. Should the court determine from the petition that the sale price of the lease would not be sufficient to justify the giving of notice of

sale, the court may order the lease sold without notice. Any sale of oil, and gas, coal leases, or other mineral rights under this chapter shall be on a royalty basis and bonus if any. The bonus shall be payable in cash at the time of the execution and delivery of the lease or on terms as the court shall deem just and proper. Where an estate is solvent, no administrator or executor may lease land as provided in this chapter unless the administrator or executor is joined in the lease by the heirs, or their guardians if the heirs are under the age of eighteen (18) years or incapacitated, of the deceased person whose estate is being administered. If the lands to be leased are situated in any other county than that in which the probate proceeding is pending, then the notices of sale, if any are to be given, shall be published and posted in the county of the location of the lands.
(Formerly: Acts 1943, c.270, s.2; Acts 1973, P.L.264, SEC.6.) As amended by Acts 1982, P.L.171, SEC.89; P.L.33-1989, SEC.86.

IC 30-1-6-3
Bidding; report; hearing; endorsement
Sec. 3. In compliance with the terms of the order for the sale of said oil and gas, coal, or other mineral lease, said administrator, executor, or guardian shall offer said lease for sale and sell the same to the highest bidder upon such terms and conditions as the court shall order and shall thereupon file a report of sale showing the land upon which said lease was sold, the term of years thereof, the name of the purchaser, and the amount for which the same was sold, and attach to the return a copy of the form of lease proposed to be executed, which report shall thereupon, without further notice, be heard by the court having probate jurisdiction and if the court finds that said sale was properly conducted as herein provided, and that the price bid for said lease was not disproportionate to the value thereof, said sale shall be confirmed and said administrator, executor or guardian authorized and directed to execute and deliver said lease, and when said lease is executed the judge shall indorse his approval thereon.
(Formerly: Acts 1943, c.270, s.3.)

IC 30-1-6-4
Consolidating with adjoining land; joint development
Sec. 4. Every guardian, executor, or administrator shall have the power, upon approval by the court wherein the guardianship is pending, to execute agreements consolidating the lands of the protected person or of the estate covered by an oil and gas mining lease that has been executed, or which may be executed, or any part thereof, with other adjoining land for the purpose of joint development and operation of the entire consolidated premises as a unit, to the end that the protected person or estate shall share proportionately in the royalty on oil, gas and casinghead gas produced from the consolidated tract.
(Formerly: Acts 1943, c.270, s.4.) As amended by P.L.33-1989, SEC.87.
IC 30-1-6-5
Acts conclusive; disaffirmance denied
Sec. 5. Acts of guardians under this chapter are conclusive upon the protected person and any future disaffirmance is denied.
(Formerly: Acts 1943, c.270, s.5.) As amended by P.L.33-1989, SEC.88.



CHAPTER 7. MINING CONTRACTS EXECUTED BY GUARDIANS

IC 30-1-7-1
Guardians of minors and incapacitated persons; option contracts for exploring
Sec. 1. Guardians of the estates of persons under the age of eighteen (18) years and incapacitated persons (as defined in IC 29-3-1-7.5) owning real estate in any county in Indiana in which coal and other solid minerals are being explored for, developed, recovered, marketed, or found by mining or other methods are authorized with the consent of the court to enter into option contracts with prospective mining operators for the purpose of exploring and testing the land for coal and other solid minerals, with tools, machinery, and appliances and for the purchase of the real estate and mineral deposits on terms, conditions, and considerations as the guardian shall consider to be for the best interest of the protected person's estate. All options for exploring, testing, and sale must be made with the consent of the court having probate jurisdiction in the county as provided in this chapter.
(Formerly: Acts 1943, c.105, s.1; Acts 1973, P.L.264, SEC.7.) As amended by P.L.33-1989, SEC.89.

IC 30-1-7-2
Petition to execute options; prospectus
Sec. 2. Guardians of the estates of persons under the age of eighteen (18) years and incapacitated persons are authorized to petition the court having probate jurisdiction in the county in which the guardianship is pending for authority to execute the options under section 1 of this chapter. The petition shall be verified and set forth the name of the person, firm, limited liability company, or corporation to whom it is proposed to give the option. It shall also set forth a prospectus as to the probable existence of minerals, their probable value, the amount to be paid for the option, the length of time the option is to continue, a copy of the proposed option, and a copy of the proposed lease or deed which is to be executed in the event the option is exercised.
(Formerly: Acts 1943, c.105, s.2; Acts 1973, P.L.264, SEC.8.) As amended by P.L.33-1989, SEC.90; P.L.8-1993, SEC.462.

IC 30-1-7-3
Hearing; order of court
Sec. 3. Upon the filing of such petition, the court shall proceed to hear and determine the same either in term time or vacation. If the court, after being duly advised in the premises, finds that the execution of said option to purchase would be to the best interests of the ward's estate and that said option is in proper form and that the price to be paid for said option and for the interest to be acquired if the option is exercised is not less than the established price being paid in the area; the court may thereupon enter an order authorizing

said guardian to sign and execute said option and lease or deed, in the event the option is exercised, for and upon behalf of his ward.
(Formerly: Acts 1943, c.105, s.3.)

IC 30-1-7-4
Binding and conclusive; disaffirmance
Sec. 4. Said option and the deed or lease, as the case may be, in the event the option is exercised, shall be binding and conclusive upon the ward for the respective term thereof and the right of disaffirmance is hereby denied.
(Formerly: Acts 1943, c.105, s.4.)



CHAPTER 8. COMMON TRUST FUNDS

IC 30-1-8-1
Definitions
Sec. 1. The words and phrases used in this chapter shall be construed as follows:
(a) "Fiduciary" shall mean a bank or trust company undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with its undertaking and includes trustee, executor, administrator, personal representative, registrar of stocks and bonds, guardian of estates, assignee, receiver, managing agent and any other similar capacity.
(b) "Regulations" shall mean the regulations promulgated by the board of governors of the federal reserve system and the comptroller of currency in conformity with the federal Internal Revenue Code, as such regulations now exist or as they may be hereafter amended.
(c) "Participating interest" shall mean a proportionate undivided interest in all assets of the common trust fund for the time being, acquired by a fiduciary for cash, or in exchange for other assets.
(d) Words imputing the masculine gender shall be applied to and include all persons and corporations.
(Formerly: Acts 1949, c.70, s.1; Acts 1965, c.409, s.1.) As amended by Acts 1982, P.L.171, SEC.90.



CHAPTER 9. RESULTING TRUSTS AND POWERS

IC 30-1-9-1 Repealed
(Repealed by Acts 1971, P.L.416, SEC.8.)






ARTICLE 2. GENERAL PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 1.5. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. UNIFORM FIDUCIARIES ACT

IC 30-2-4-1
Definitions
Sec. 1. (a) In this chapter unless the context or subject-matter otherwise requires:
(1) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.
(2) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.
(3) "Person" includes a corporation, limited liability company, partnership, or other association, or two (2) or more persons having a joint or common interest.
(4) "Principal" includes any person to whom a fiduciary as such owes an obligation.
(b) A thing is done "in good faith" within the meaning of this chapter, when it is in fact done honestly, whether it be done negligently or not.
(Formerly: Acts 1927, c.17, s.1.) As amended by Acts 1982, P.L.171, SEC.92; P.L.8-1993, SEC.463.

IC 30-2-4-2
Application of payments made to fiduciaries
Sec. 2. A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right to title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.
(Formerly: Acts 1927, c.17, s.2.)

IC 30-2-4-3
Registration or transfer of securities held by fiduciaries
Sec. 3. If an executor, administrator, trustee, guardian or other fiduciary or the nominee of a fiduciary in whose name are registered or to be registered any shares of stock, bonds or other securities of any corporation, public or private, or company or other association, applies for the registration or transfer of the same, such corporation or company or other association, or its or their transfer agent, is not bound to inquire whether the fiduciary or nominee is committing a breach of his obligation as fiduciary or nominee in making such registration or transfer, or to see to the performance of the fiduciary obligation, and is liable for such registration or transfer only where

such registration or transfer is made with actual knowledge that such fiduciary or nominee is committing a breach of trust in requesting such registration or transfer, or with knowledge of such facts that its or their participation in such registration or transfer amounts to bad faith.
(Formerly: Acts 1927, c.17, s.3; Acts 1947, c.351, s.3.)

IC 30-2-4-4
Transfer of negotiable instrument by fiduciary
Sec. 4. If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by the fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary, in fact commits a breach of his obligation as fiduciary in transferring the instrument.
(Formerly: Acts 1927, c.17, s.4.)

IC 30-2-4-5
Check drawn by fiduciary payable to third person
Sec. 5. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument.
(Formerly: Acts 1927, c.17, s.5.)

IC 30-2-4-6 Check drawn by and payable to fiduciary
Sec. 6. If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith.
(Formerly: Acts 1927, c.17, s.6.)

IC 30-2-4-7
Deposit in name of fiduciary
Sec. 7. If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with the actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Formerly: Acts 1927, c.17, s.7.)

IC 30-2-4-8
Deposit in name of principal
Sec. 8. If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check.
(Formerly: Acts 1927, c.17, s.8.)

IC 30-2-4-9
Deposit in fiduciary's personal account      Sec. 9. If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary, or of checks payable to him as fiduciary, or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or of checks payable to his principal and indorsed by him, if he is empowered to indorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith.
(Formerly: Acts 1927, c.17, s.9.)

IC 30-2-4-10
Deposit in names of two or more trustees
Sec. 10. When a deposit is made in a bank in the name of two (2) or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.
(Formerly: Acts 1927, c.17, s.10.)

IC 30-2-4-11
Prior transactions
Sec. 11. The provisions of this chapter shall not apply to transactions taking place prior to May 16, 1927.
(Formerly: Acts 1927, c.17, s.11.) As amended by Acts 1982, P.L.171, SEC.93.

IC 30-2-4-12
Cases not provided for
Sec. 12. In any case not provided for in this chapter, the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.
(Formerly: Acts 1927, c.17, s.12.) As amended by Acts 1982, P.L.171, SEC.94.

IC 30-2-4-13
Uniformity of interpretation      Sec. 13. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1927, c.17, s.13.) As amended by Acts 1982, P.L.171, SEC.95.

IC 30-2-4-14
Short title
Sec. 14. This chapter may be cited as the Uniform Fiduciaries Act.
(Formerly: Acts 1927, c.17, s.14.) As amended by Acts 1982, P.L.171, SEC.96.



CHAPTER 5. UNIFORM ACT FOR THE SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS

IC 30-2-5-1
Definitions
Sec. 1. In this chapter and IC 30-2-6, unless the context otherwise requires:
(1) "Assignment" includes any written stock power, bond power, bill of sale, deed, declaration of trust, or other instrument of transfer.
(2) "Claim of beneficial interest" includes a claim of any interest by a decedent's legatee, distributee, heir, or creditor, a beneficiary under a trust, a protected person, a beneficial owner of a security registered in the name of a nominee, or an owner under eighteen (18) years of age, of a security registered in the name of a custodian, or a claim of any similar interest, whether the claim is asserted by the claimant or by a fiduciary or by any other authorized person on the claimant's behalf, and includes a claim that the transfer would be in breach of fiduciary duties.
(3) "Corporation" means a private or public corporation, association, or trust issuing a security.
(4) "Fiduciary" means an executor, administrator, trustee, guardian, committee, conservator, curator, tutor, custodian, or nominee.
(5) "Person" includes an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two (2) or more persons having a joint or common interest, or any other legal or commercial entity.
(6) "Security" includes any share of stock, bond, debenture, note, or other security issued by a corporation which is registered as to ownership on the books of the corporation.
(7) "Transfer" means a change on the books of a corporation in the registered ownership of a security.
(8) "Transfer agent" means a person employed or authorized by a corporation to transfer securities issued by the corporation.
(Formerly: Acts 1961, c.124, s.1; Acts 1973, P.L.293, SEC.1.) As amended by P.L.33-1989, SEC.91.

IC 30-2-5-2
Registration in name of fiduciary
Sec. 2. A corporation or transfer agent registering a security in the name of a person who is a fiduciary or who is described as fiduciary is not bound to inquire into the existence, extent, or correct description of the fiduciary relationship; and thereafter the corporation and its transfer agent may assume without inquiry that the newly registered owner continues to be the fiduciary until the corporation or transfer agent receives written notice that the fiduciary is no longer acting as such with respect to the particular security. (Formerly: Acts 1961, c.124, s.2.)

IC 30-2-5-3
Assignment by fiduciary
Sec. 3. Except as otherwise provided in this chapter, a corporation or transfer agent making a transfer of a security pursuant to an assignment by a fiduciary:
(a) may assume without inquiry that the assignment, even though to the fiduciary himself or to his nominee, is within his authority and capacity and is not in breach of his fiduciary duties;
(b) may assume without inquiry that the fiduciary has complied with any controlling instrument and with the law of the jurisdiction governing the fiduciary relationship, including any law requiring the fiduciary to obtain court approval of the transfer; and
(c) is not charged with notice of and is not bound to obtain or examine any court record or any recorded or unrecorded document relating to the fiduciary relationship or the assignment, even though the record or document is in its possession.
(Formerly: Acts 1961, c.124, s.3.) As amended by Acts 1982, P.L.171, SEC.97.

IC 30-2-5-4
Evidence of appointment or incumbency
Sec. 4. A corporation or transfer agent making a transfer pursuant to an assignment by a fiduciary who is not the registered owner shall obtain the following evidence of appointment or incumbency:
(a) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of that court or an officer thereof and dated within sixty (60) days before the transfer; or
(b) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by the corporation or transfer agent to be responsible or, in the absence of such a document or certificate, other evidence reasonably deemed by the corporation or transfer agent to be appropriate. Corporations and transfer agents may adopt standards with respect to evidence of appointment or incumbency under this subsection (b) provided such standards are not manifestly unreasonable. Neither the corporation nor transfer agent is charged with notice of the contents of any document obtained pursuant to this subsection (b) except to the extent that the contents relate directly to the appointment or incumbency.
(Formerly: Acts 1961, c.124, s.4.)

IC 30-2-5-5
Adverse claims
Sec. 5. (a) A person asserting a claim of beneficial interest

adverse to the transfer of a security pursuant to an assignment by a fiduciary may give the corporation or transfer agent written notice of the claim. The corporation or transfer agent is not put on notice unless the written notice identifies the claimant, the registered owner, and the issue of which the security is a part, provides an address for communications directed to the claimant and is received before the transfer. Nothing in this chapter relieves the corporation or transfer agent of any liability for making or refusing to make the transfer after it is so put on notice, unless it proceeds in the manner authorized in subsection (b).
(b) As soon as practicable after the presentation of a security for transfer pursuant to an assignment by a fiduciary, a corporation or transfer agent which has received notice of a claim of beneficial interest adverse to the transfer may send notice of the presentation by registered or certified mail to the claimant at the address given by him. If the corporation or transfer agent so mails such a notice it shall withhold the transfer for thirty (30) days after the mailing and shall then make the transfer unless restrained by a court order.
(Formerly: Acts 1961, c.124, s.5.) As amended by Acts 1982, P.L.171, SEC.98.

IC 30-2-5-6
Nonliability of corporation or transfer agent
Sec. 6. A corporation or transfer agent incurs no liability to any person by making a transfer or otherwise acting in a manner authorized by this chapter.
(Formerly: Acts 1961, c.124, s.6.) As amended by Acts 1982, P.L.171, SEC.99.

IC 30-2-5-7
Nonliability of third persons
Sec. 7. (a) No person who participates in the acquisition, disposition, assignment or transfer of a security by or to a fiduciary, including a person who guarantees the signature of the fiduciary, is liable for participation in any breach of fiduciary duty by reason of failure to inquire whether the transaction involves such a breach unless it is shown that he acted with actual knowledge that the proceeds of the transaction were being or were to be used wrongfully for the individual benefit of the fiduciary or that the transaction was otherwise in breach of duty.
(b) If a corporation or transfer agent makes a transfer pursuant to an assignment by a fiduciary, a person who guaranteed the signature of the fiduciary is not liable on the guarantee to any person to whom the corporation or transfer agent by reason of this chapter incurs no liability.
(c) This section does not impose any liability upon the corporation or its transfer agent.
(Formerly: Acts 1961, c.124, s.7.) As amended by Acts 1982, P.L.171, SEC.100.
IC 30-2-5-8
Territorial application
Sec. 8. (a) The rights and duties of a corporation and its transfer agents in registering a security in the name of a fiduciary or in making a transfer of a security pursuant to an assignment by a fiduciary are governed by the law of the jurisdiction under whose laws the corporation is organized.
(b) This chapter applies to the rights and duties of a person other than the corporation and its transfer agents with regard to acts and omissions in this state in connection with the acquisition, disposition, assignment, or transfer of a security by or to a fiduciary and of a person who guarantees in this state the signature of a fiduciary in connection with such a transaction.
(Formerly: Acts 1961, c.124, s.8.) As amended by Acts 1982, P.L.171, SEC.101.

IC 30-2-5-9
Tax obligations
Sec. 9. This chapter does not affect any obligation of a corporation or transfer agent with respect to estate, inheritance, succession, or other taxes imposed by the laws of this state.
(Formerly: Acts 1961, c.124, s.9.) As amended by Acts 1982, P.L.171, SEC.102.

IC 30-2-5-10
Uniformity of interpretation
Sec. 10. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1961, c.124, s.10.) As amended by Acts 1982, P.L.171, SEC.103.

IC 30-2-5-11
Short title
Sec. 11. This chapter may be cited as the Uniform Act for the Simplification of Fiduciary Security Transfers.
(Formerly: Acts 1961, c.124, s.11.) As amended by Acts 1982, P.L.171, SEC.104.



CHAPTER 6. EXEMPTION OF EMPLOYEE BENEFIT TRUSTS FROM RULE AGAINST PERPETUITIES

IC 30-2-6-1
Contributions; self-employment retirement fund
Sec. 1. Either:
(1) a trust created by an employer as part of a stock bonus, pension, disability, death benefit, or profit-sharing plan for the benefit of some or all of his employees, to which contributions are made by the employer or employees, or both, for the purpose of distributing to the employees the earnings or principal, or both earnings and principal, of the fund held in trust; or
(2) a retirement fund or trust which at any time is tax exempt under the provisions of the Internal Revenue Code and to which contributions are made by self-employed persons or qualified individuals for the purpose of providing pension or other benefits for themselves or their beneficiaries;
may continue in perpetuity or for such time as may be necessary to accomplish the purpose for which such trust is created and shall not be invalid as violating any law against perpetuities or suspension of the power of alienation of the title to property.
(Formerly: Acts 1949, c.184, s.1; Acts 1953, c.253, s.1.) As amended by P.L.2-1987, SEC.45.

IC 30-2-6-2
Income; accumulation
Sec. 2. The income arising from any trust within the classification mentioned in the preceding section may be permitted to accumulate in accordance with the terms of such trust for as long a time as may be necessary to accomplish the purposes for which the same was created, notwithstanding any existing law or laws limiting the period during which trust income may be accumulated.
(Formerly: Acts 1949, c.184, s.2.)

IC 30-2-6-3
Termination of trust; limitation of actions
Sec. 3. No rule of law against perpetuities or suspension of the power of alienation of the title to property, or the accumulation of income, shall operate to invalidate any trust created or attempted to be created before September 10, 1949, by an employer as part of a stock bonus, pension, disability, death benefit, or profit-sharing plan for the benefit of some or all of his employees, to which contributions are made by the employer or employees or both for the earnings and principal of the fund held in trust, unless the trust is terminated by a court of competent jurisdiction in a suit instituted before September 11, 1950.
(Formerly: Acts 1949, c.184, s.3.) As amended by Acts 1982, P.L.171, SEC.105.



CHAPTER 7. UNIFORM ACT GOVERNING SECURED CREDITORS' DIVIDENDS IN LIQUIDATION PROCEEDINGS

IC 30-2-7-1
Definitions
Sec. 1. As used in this chapter, unless the context or subject-matter requires otherwise:
(a) "Liquidation proceeding" includes all assignments for the benefit of creditors, whether voluntary or by operation of law; administration of insolvent decedents' estates; liquidations of insolvent banks; equity receiverships where the subject under receivership is insolvent; and any other proceedings for distribution of assets of any insolvent debtor, whether a person, decedent's estate, partnership, limited liability company, corporation, or business association.
(b) "Liquidator" means any person administering assets in any liquidation proceeding as defined in this chapter.
(c) "Insolvent debtor" means any insolvent person, decedent's estate, partnership, limited liability company, corporation, or business association involved in a liquidation proceeding as defined in this chapter.
(d) "Secured creditor" means a creditor who has either legal or equitable security for his debt upon any property of the insolvent debtor of a nature to be liquidated and distributed in a liquidation proceeding, or a creditor to whom is owed a debt for which such security is possessed by some indorser, surety, or other person secondarily liable.
(e) "Creditor's sale" includes any sale effected by the secured creditor by judicial process or otherwise under the terms of his contract or the applicable law for the purpose of realizing upon his security.
(Formerly: Acts 1941, c.50, s.1.) As amended by Acts 1982, P.L.171, SEC.106; P.L.8-1993, SEC.464.

IC 30-2-7-2
Secured creditors' claim must disclose security
Sec. 2. In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When a decedent's estate already in the course of administration is judicially declared insolvent or when in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this section shall make disclosure within a time to be fixed by the court.
(Formerly: Acts 1941, c.50, s.2.)

IC 30-2-7-3
Effect of concealment
Sec. 3. Any secured creditor who with intent to evade the provisions of this chapter fails to disclose the existence of the

security shall not be entitled to receive or retain dividends out of the general assets, unless he thereafter releases or surrenders to the liquidator the security which he has failed to disclose, or unless he procures such release or surrender if the security is in the possession of an indorser, surety, or other person secondarily liable for the insolvent debtor.
(Formerly: Acts 1941, c.50, s.3.) As amended by Acts 1982, P.L.171, SEC.107.

IC 30-2-7-4
Value of security credited upon claims
Sec. 4. Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.
(Formerly: Acts 1941, c.50, s.4.)

IC 30-2-7-5
Determination of value by secured creditor
Sec. 5. (1) By collection. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine its value by collection or by exhausting his remedies thereon and then surrendering the obligation to the liquidator.
(2) By creditor's sale. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.
(Formerly: Acts 1941, c.50, s.5.)

IC 30-2-7-6
Alternative determination of value
Sec. 6. Where valuation under the provisions of section 5 of this chapter is impracticable or would cause undue delay, the court, upon petition by either the secured creditor or the liquidator, may order the value of the security determined by any of the following methods:
(1) By compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.
(2) By litigation, through proceedings in the liquidation proceedings. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.
(3) By liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of sale may be either:
(a) conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in section 5 of this chapter within a time fixed by the court; or         (b) absolute, requiring the sale to be made by the liquidator within a time fixed by the court.
Provided, that subdivision (3) shall not apply to security upon real estate or insolvent decedents' estates administered by the court.
(Formerly: Acts 1941, c.50, s.6.) As amended by Acts 1982, P.L.171, SEC.108.

IC 30-2-7-7
Exempt security not credited
Sec. 7. When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debts and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.
(Formerly: Acts 1941, c.50, s.7.)

IC 30-2-7-8
Uniformity of interpretation
Sec. 8. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(Formerly: Acts 1941, c.50, s.9.) As amended by Acts 1982, P.L.171, SEC.109.

IC 30-2-7-9
Short title
Sec. 9. This chapter may be cited as Uniform Act Governing Secured Creditors' Dividends in Liquidation Proceedings.
(Formerly: Acts 1941, c.50, s.10.) As amended by Acts 1982, P.L.171, SEC.110.



CHAPTER 8. REPEALED



CHAPTER 8.5. INDIANA UNIFORM TRANSFERS TO MINORS ACT

IC 30-2-8.5-1
"Adult" defined
Sec. 1. As used in this chapter, "adult" means an individual who is at least twenty-one (21) years of age.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-2
"Benefit plan" defined
Sec. 2. As used in this chapter, "benefit plan" means an employer's plan for the benefit of an employee or partner.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-3
"Broker" defined
Sec. 3. As used in this chapter, "broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities, or both, for the person's own account or for the account of others, or both.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-4
"Custodial property" defined
Sec. 4. As used in this chapter, "custodial property" means:
(1) an interest in property transferred to a custodian under this chapter; and
(2) the income from and proceeds of that interest in property.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-5
"Custodian" defined
Sec. 5. As used in this chapter, "custodian" means a person designated as a custodian under section 24 of this chapter or a successor or substitute custodian designated under section 33 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-6
"Financial institution" defined
Sec. 6. As used in this chapter, "financial institution" means a bank, trust company, savings institution, or credit union chartered and supervised under state or federal law.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-7
"Guardian" defined
Sec. 7. As used in this chapter, "guardian" has the meaning set forth in IC 29-3-1-6. As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-8
"Legal representative" defined
Sec. 8. As used in this chapter, "legal representative" means an individual's personal representative or guardian.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-9
"Members of the minor's family" defined
Sec. 9. As used in this chapter, "member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-10
"Minor" defined
Sec. 10. As used in this chapter, "minor" means an individual who is less than twenty-one (21) years of age.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-11
"Person" defined
Sec. 11. As used in this chapter, "person" means an individual, corporation, organization, or other legal entity.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-12
"Personal representative" defined
Sec. 12. As used in this chapter, "personal representative" means an executor, administrator, successor personal representative, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-13
"State" defined
Sec. 13. As used in this chapter, "state" includes a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and a territory or possession subject to the legislative authority of the United States.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-14
"Transfer" defined
Sec. 14. As used in this chapter, "transfer" means a transaction that creates custodial property under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.
IC 30-2-8.5-15
"Transferor" defined
Sec. 15. As used in this chapter, "transferor" means a person who makes a transfer under this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-16
"Trust company" defined
Sec. 16. As used in this chapter, "trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-17
Scope and jurisdiction
Sec. 17. (a) This chapter applies to a transfer that refers to this chapter in the designation under section 24(a) of this chapter by which the transfer is made if, at the time of the transfer, the transferor, the minor, or the custodian is a resident of Indiana or the custodial property is located in Indiana. The custodianship created under this section remains subject to this chapter despite:
(1) a change in residence of:
(A) a transferor;
(B) the minor; or
(C) the custodian; or
(2) the removal of custodial property from Indiana.
(b) A person designated as custodian under this chapter is subject to personal jurisdiction in Indiana with respect to a matter relating to the custodianship.
(c) A transfer that purports to be made and that is valid under the uniform transfers to minors act, the uniform gifts to minors act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in Indiana if at the time of the transfer the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-18
Nomination of custodian
Sec. 18. (a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian, followed by the words: "as custodian for ________________________ (name of minor) under the Indiana uniform transfers to minors act". The nomination may name one (1) or more persons as substitute custodians to whom the property shall be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve.

The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights that is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.
(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under section 24(a) of this chapter.
(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under section 24 of this chapter. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-19
Transfer by gift or exercise of power of appointment
Sec. 19. A person may make:
(1) a transfer by irrevocable gift to; or
(2) an irrevocable exercise of a power of appointment in favor of;
a custodian for the benefit of a minor under section 24 of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-20
Transfer authorized by will or trust
Sec. 20. (a) A personal representative or trustee may make an irrevocable transfer under section 24 of this chapter to a custodian for the benefit of a minor as authorized in the governing will or trust.
(b) If the testator or settlor has nominated a custodian under section 18 of this chapter to receive the custodial property, the transfer shall be made to that person.
(c) If the testator or settlor has not nominated a custodian under section 18 of this chapter, or a person nominated as custodian dies before the transfer or is unable, declines, or is ineligible to serve, the personal representative or the trustee shall designate the custodian from among those eligible to serve as custodian for property of that kind under section 24(a) of this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-21
Other transfers by fiduciary
Sec. 21. (a) A personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor under section 24 of this chapter in the absence of a will or under a will or trust that does not contain an authorization to do so.
(b) A guardian may make an irrevocable transfer to another adult

or trust company as custodian for the benefit of the minor under section 24 of this chapter.
(c) A transfer under subsection (a) or (b) may be made only if:
(1) the personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor;
(2) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument; and
(3) the transfer is authorized by the court if the property transferred exceeds ten thousand dollars ($10,000) in value.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-22
Transfer by obligor
Sec. 22. (a) A person not subject to section 20 or 21 of this chapter that holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor under section 24 of this chapter.
(b) If a person having the right to nominate a custodian under section 18 of this chapter has nominated a custodian under that section to receive the custodial property, the transfer shall be made to the custodian.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-23
Receipt for custodial property
Sec. 23. A written acknowledgement of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian under this chapter.
As added by P.L.267-1989, SEC.2.

IC 30-2-8.5-24
Manner of creating custodial property and effecting transfer; designation of initial custodian; control
Sec. 24. (a) Custodial property is created and a transfer is made if:
(1) an uncertificated security or a certificated security in registered form is:
(A) registered in the name of:
(i) the transferor;
(ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act"; or
(B) delivered if in certificated form, or a document necessary for the transfer of an uncertificated security is delivered, together with a necessary endorsement to an adult other than the transferor or to a trust company as custodian,

accompanied by an instrument in substantially the form set forth in subsection (b);
(2) money is paid or delivered to a broker or financial institution for credit to an account in the name of:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act";
(3) the ownership of a life or endowment insurance policy or annuity contract is:
(A) registered with the issuer in the name of:
(i) the transferor;
(ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for _________ (name of minor) under the Indiana uniform transfers to minors act"; or
(B) assigned in a writing delivered to:
(i) an adult other than the transferor; or
(ii) a trust company;
whose name in the assignment is followed by the words: "as custodian for ___________ (name of minor) under the Indiana uniform transfers to minors act";
(4) an irrevocable exercise of a power of appointment or an irrevocable present right to future payment is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
whose name in the notification is followed by the words: "as custodian for _______ (name of minor) under the Indiana uniform transfers to minors act";
(5) an interest in real property is recorded in the name of:
(A) the transferor;
(B) an adult other than the transferor; or
(C) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act";
(6) a certificate of title issued by a department or agency of a state or of the United States that evidences title to tangible personal property is:
(A) issued in the name of:
(i) the transferor;
(ii) an adult other than the transferor; or
(iii) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act"; or             (B) delivered and endorsed to:
(i) an adult other than the transferor; or
(ii) a trust company;
followed by the words: "as custodian for __________ (name of minor) under the Indiana uniform transfers to minors act"; or
(7) an interest in property not described in subdivisions (1) through (6) is transferred to:
(A) an adult other than the transferor; or
(B) a trust company;
by a written instrument in substantially the form set forth in subsection (b).
(b) An instrument in the following form satisfies the requirements of subsection (a)(1)(B) and (a)(7):
TRANSFER UNDER THE INDIANA UNIFORM



CHAPTER 8.6. UNIFORM CUSTODIAL TRUST ACT

IC 30-2-8.6-1
Applicability
Sec. 1. (a) This chapter applies to a transfer or declaration creating a custodial trust that refers to this chapter if, at the time of the transfer or declaration:
(1) the transferor, beneficiary, or custodial trustee:
(A) is a resident of; or
(B) has its principal place of business in Indiana; or
(2) custodial trust property is located in Indiana.
(b) The custodial trust remains subject to this chapter even if the transferor, beneficiary, or custodial trustee:
(1) changes its residence or principal place of business; or
(2) removes custodial trust property;
to a location outside Indiana.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-2
Transfer under other state's law; enforcement
Sec. 2. A transfer made pursuant to an act of another state substantially similar to this chapter is governed by the law of that state and may be enforced in Indiana.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-3
Construction
Sec. 3. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-4
Citing chapter
Sec. 4. This chapter may be cited as the "Indiana Uniform Custodial Trust Act".
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-5
"Adult"
Sec. 5. As used in this chapter, "adult" means an individual who is at least eighteen (18) years of age.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-6
"Beneficiary"
Sec. 6. As used in this chapter, "beneficiary" means an individual for whom property:
(1) has been transferred to; or         (2) is held under a declaration of trust by;
a custodial trustee for the individual's use and benefit under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-7
"Custodial trust property"
Sec. 7. As used in this chapter, "custodial trust property" means the following:
(1) An interest in property:
(A) transferred to; or
(B) held under a declaration of trust by;
a custodial trustee under this chapter.
(2) The income from and proceeds of the property interest described in subdivision (1).
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-8
"Custodial trustee"
Sec. 8. As used in this chapter, "custodial trustee" means a person designated as:
(1) trustee; or
(2) substitute or successor to the person designated as trustee;
of a custodial trust under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-9
"Guardian"
Sec. 9. As used in this chapter, "guardian" has the meaning set forth in IC 29-3-1-6.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-10
"Incapacitated"
Sec. 10. As used in this chapter, "incapacitated" has the meaning set forth in IC 29-3-1-7.5.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-11
"Legal representative"
Sec. 11. As used in this chapter, "legal representative" means a personal representative or guardian.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-12
"Member of the beneficiary's family"
Sec. 12. As used in this chapter, "member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle, or aunt, whether of whole or half blood or by adoption. As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-13
"Person"
Sec. 13. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-14
"Personal representative"
Sec. 14. As used in this chapter, "personal representative" has the meaning set forth in IC 29-1-1-3.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-15
"State"
Sec. 15. As used in this chapter, "state" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-16
"Transferor"
Sec. 16. As used in this chapter, "transferor" means a person who creates a custodial trust by transfer or declaration.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-17
"Trust company"
Sec. 17. As used in this chapter, "trust company" means a financial institution, corporation, or other legal entity authorized to exercise general trust powers.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-18
Creating a custodial trust
Sec. 18. (a) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration of the property or by an instrument of transfer that:
(1) is executed in any lawful manner;
(2) names an individual as beneficiary who may be the transferor; and
(3) in substance, designates the transferee to be the custodial trustee of the property under this chapter.
(b) A person may create a custodial trust of property by a written declaration evidenced by registration of the property or by another instrument of declaration that:
(1) is executed in any lawful manner;
(2) describes the property;         (3) names as beneficiary an individual other than the declarant; and
(4) in substance, designates the declarant, who is also the titleholder of the property, to be the custodial trustee of the property under this chapter.
(c) A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this chapter.
(d) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-19
Terminating a custodial trust
Sec. 19. (a) Except as provided in subsection (b), a transferor may not terminate a custodial trust.
(b) A custodial trust may be terminated by the beneficiary if the beneficiary is not incapacitated. In order to terminate the trust, the beneficiary must deliver to the custodial trustee a writing that:
(1) is signed by the beneficiary; and
(2) declares the termination of the custodial trust.
(c) If not previously terminated, a custodial trust terminates on the death of the beneficiary.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-20
Adding trust property
Sec. 20. A person may augment existing custodial trust property by the addition of other property under this chapter.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-21
Successor custodial trustee
Sec. 21. The transferor may:
(1) designate; or
(2) authorize the designation of;
a successor custodial trustee in the trust instrument.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-22
Creation and enforcement of trust under other law
Sec. 22. (a) This chapter does not supersede or restrict other means of creating trusts.
(b) A trust whose terms do not conform to this chapter may be enforceable according to the terms of the trust under another law.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-23
Custodial trust upon occurrence of future event
Sec. 23. (a) A person having the right to designate the recipient of property payable or transferable upon a future event may create a

custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for _______________ (name of beneficiary) under the Indiana uniform custodial trust act".
(b) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.
(c) A designation under this section may be made by:
(1) making the designation in:
(A) a will;
(B) a trust;
(C) a deed;
(D) a multiple party account;
(E) an insurance policy;
(F) an instrument exercising a power of appointment; or
(G) a writing designating a beneficiary of contractual rights; or
(2) registering the designation with or delivering the designation to the fiduciary, payor, issuer, or obligor of the future right.
As added by P.L.3-2003, SEC.1.

IC 30-2-8.6-24
Custodial trustee's acceptance of trust property
Sec. 24. (a) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this chapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.
(b) The custodial trustee's acceptance may be evidenced by a writing stating in substance:
CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE



CHAPTER 9. PREPAID FUNERAL PLANS AND FUNERAL TRUST FUNDS ESTABLISHED BEFORE 1982

IC 30-2-9-1
Agreement or contract; personal property, merchandise, or services; General Cemetery law
Sec. 1. (a) Any payment of money made to any person, firm, partnership, association, limited liability company, or corporation, other than a bank or trust company, upon any agreement or contract, or any series or combination of agreements or contracts, which has for a purpose the furnishing or performance of funeral services, or the furnishing or delivery of any personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, for future use at a time determinable by the death of the person or persons whose body or bodies are to be so disposed of, shall be held to be trust funds, and the person, firm, partnership, association, or corporation receiving said payments is hereby declared to be a trustee thereof. This subsection applies only to such a contract or agreement executed before July 1, 1978.
(b) After June 30, 1978, it is unlawful to enter into any agreement or contract for a purpose described in subsection (a) unless the agreement or contract requires that all payments be made by the settlor to an account in a:
(1) bank;
(2) trust company;
(3) savings association; or
(4) credit union;
whose principal office is in Indiana.
(c) Nothing contained in this chapter shall be deemed or construed to apply to those persons, firms, partnerships, associations, limited liability companies, or corporations covered by the "Indiana General Cemetery Law", IC 23-14-1.
(Formerly: Acts 1963, c.303, s.1.) As amended by Acts 1978, P.L.133, SEC.1; Acts 1979, P.L.272, SEC.1; P.L.8-1993, SEC.465; P.L.79-1998, SEC.92.

IC 30-2-9-1.5
Funeral trusts
Sec. 1.5. (a) After June 30, 1978, but before July 1, 1982, an individual may establish one (1) funeral trust under this section, in lieu of any other arrangement for advance payment of funeral and burial expense, such as a joint account, that may be lawful under section 1(b) of this chapter.
(b) A funeral trust established under this section must:
(1) be irrevocable;
(2) have only one (1) settlor;
(3) name a financial institution qualified under section 1(b) of this chapter in which all funds are to be deposited;
(4) name an embalmer, a funeral director, or funeral home,

licensed under IC 25-15, as sole beneficiary;
(5) be accompanied by a contract between the settlor and beneficiary as provided in subsection (c); and
(6) be either a time deposit, or account, or certificate of deposit in a financial institution, in the names of the settlor and the beneficiary payable on death to the survivor, or name the designated financial institution as sole trustee.
(c) A funeral trust contract must specify in detail the funeral and burial services to be provided by the beneficiary, and must specify the place of the funeral and the place of burial or other disposition. The contract must contain an acknowledgement by the settlor that he understands the irrevocable nature of the trust. In addition, the contract may provide for reasonable adjustment of the services to be provided if:
(1) the settlor has not contributed the full amount specified in the contract at the time of his death; or
(2) the reasonable expense of transporting the corpse a distance greater than twenty-five (25) miles to the place of the funeral or the place of burial is paid by the beneficiary.
The contract may contain other provisions not inconsistent with this chapter, including a provision for disposition of income on the trust funds that results in a balance greater than the contribution agreed to by the settlor.
(d) The settlor may change the beneficiary, but any new beneficiary must be licensed under IC 25-15 or be a funeral director or funeral home licensed under the laws of another state. The settlor may also change the place of the funeral or the place of burial.
(e) Any trust established under section 1(a) of this chapter may be converted to a funeral trust, provided for under this section, by agreement of the parties to the original contract, payment of all trust funds into the funeral trust, and satisfaction of all requirements of this section including execution of the required contract.
(f) Any trust established under this chapter may be converted to a funeral trust provided for under IC 30-2-10 by satisfaction of all requirements of that chapter.
As added by Acts 1978, P.L.133, SEC.2. Amended by Acts 1979, P.L.272, SEC.2; Acts 1982, P.L.179, SEC.1; P.L.246-1985, SEC.20.

IC 30-2-9-2
Deposit of funds; investments
Sec. 2. All trust funds paid under section 1(a) of this chapter shall be deposited in a bank or trust company whose principal office is in this state, or invested in a savings and loan, or building and loan association whose principal office is in this state, in the name of the trustee, as trustee, within thirty (30) days after receipt thereof, and shall be held by such trustee in trust, subject to the provisions of this chapter.
(Formerly: Acts 1963, c.303, s.2.) As amended by Acts 1978, P.L.133, SEC.3.
IC 30-2-9-3
Permits; fidelity bonds; accounts, books, and records
Sec. 3. No person, firm, partnership, association, limited liability company, or corporation may accept or hold trust funds paid under section 1(a) of this chapter without first securing from the state board of funeral service a permit to accept and hold the funds. Applications for the permit must be in writing, signed by the applicant, and duly verified on forms furnished by the board. Each application must contain at least the following:
(1) The full name and address (both residence and place of business) of the applicant, and every member, officer, and director of the applicant if the applicant is a firm, partnership, association, limited liability company, or corporation. Any permit issued in response to the application is valid for two (2) years, only at the address stated in the application for the applicant or at the address as may be approved by the board.
(2) A detailed statement of the applicant's assets and liabilities.
(3) A fidelity bond executed by the applicant and a surety company authorized to do business in this state in the amount not exceeding ten thousand dollars ($10,000) as the board may require.
Upon receipt of such application and bond, the board shall issue a permit unless it determines that the applicant has made false statements or representations in the application, is insolvent, has conducted or is about to conduct his business in a fraudulent manner, or is not duly authorized to transact business in this state. The board may require an additional bond from time to time in amounts equal to one tenth (1/10) of the trust funds held by the permittee. The bond must run to the state of Indiana for the use and benefit of the beneficiaries of the trust funds. The permittee shall keep accurate accounts, books, and records in this state of all transactions, copies of all agreements, dates, and amounts of payments made and accepted on all agreements, the names and addresses of the contracting parties, the persons for whose benefit the funds are accepted, and the names of the depositories of the funds. The permittee shall make reports to the board annually or at any other times that the board may require, on forms furnished by the board. Every application must be accompanied by a fee of ten dollars ($10) and every report must be accompanied by a fee of two dollars ($2). The permittee shall make all the books and records pertaining to the trust funds available to the board for examination. The board, or a qualified person designated by it may at any time investigate the books, records, and accounts of the permittee with respect to its trust funds and for that purpose may require the attendance of and examine under oath all persons whose testimony he may require.
(Formerly: Acts 1963, c.303, s.3.) As amended by Acts 1978, P.L.133, SEC.4; P.L.246-1985, SEC.21; P.L.8-1993, SEC.466.

IC 30-2-9-4
Deposits or investments; interest or dividends; withdrawal;

forfeiture
Sec. 4. The amount or amounts deposited or invested, with interest or dividends thereon, if any, shall not be withdrawn until the death of the person or persons for whose funeral or burial such funds were paid, unless sooner withdrawn and repaid to the person who originally paid the money under or in connection with said agreement or series of agreements or to his or her legal representative: Provided, That if the agreement or series of agreements provides for forfeiture and retention of any or all such payments by reason of default in payment upon and according to the terms thereof, then upon any such default and forfeiture the trustee may withdraw such deposits or investments: Provided, further, That nothing herein contained shall prohibit the change of depository by the trustee and the transfer of trust funds from one depository to another. This section applies only to trust funds that include payments under section 1(a) of this chapter.
(Formerly: Acts 1963, c.303, s.4.) As amended by Acts 1978, P.L.133, SEC.5.

IC 30-2-9-5
Compensation and expenses of trustee
Sec. 5. This chapter shall not be construed to prohibit a trustee under section 1(a) of this chapter from being reimbursed and receiving from the fund its reasonable expenses in the custody and administration of the funds and the usual and reasonable compensation for its services as the trustee. However, the expenses and compensation shall be fixed by the state board of funeral service in a reasonable amount based upon the principal fund and the earnings of the fund deposited or invested under each of the agreements or series of agreements. A financial institution trustee under section 1.5 of this chapter may be reimbursed for its reasonable expenses from the fund, except the amount shall be fixed by the Indiana department of financial institutions.
(Formerly: Acts 1963, c.303, s.5.) As amended by Acts 1978, P.L.133, SEC.6; P.L.246-1985, SEC.22.

IC 30-2-9-6
Liquidated damages
Sec. 6. It shall be unlawful for any such agreement or agreements to provide for forfeiture and retention of payments upon any such agreement or series of agreements as and for liquidated damages for default therein in excess of 10% of the payments made or $35.00, whichever sum is the larger.
(Formerly: Acts 1963, c.303, s.6.)

IC 30-2-9-7
False reports
Sec. 7. A person who violates this chapter or makes any false and fraudulent report required under this chapter commits a Class B misdemeanor. (Formerly: Acts 1963, c.303, s.7.) As amended by Acts 1978, P.L.2, SEC.3001.

IC 30-2-9-8
Partial invalidity of law
Sec. 8. If any part or parts of this chapter shall be held unconstitutional, the remaining provisions shall be given full force and effect as completely as if the part held unconstitutional had not been included herein, if such remaining part or parts can then be administered for the purpose of licensing and regulating payments for future use in connection with the disposition of a dead human body, as provided for in this chapter.
(Formerly: Acts 1963, c.303, s.8.) As amended by Acts 1982, P.L.171, SEC.116.



CHAPTER 10. FUNERAL TRUST FUNDS

IC 30-2-10-1
Establishment
Sec. 1. An individual may establish one (1) funeral trust under this chapter, in lieu of any other arrangements for advance payment for funeral and burial expense.
As added by Acts 1982, P.L.179, SEC.2.

IC 30-2-10-2
Payments required to be made to accounts in certain banks, trust companies, and other institutions
Sec. 2. It is unlawful to enter into any agreement or contract for a purpose described in section 1 of this chapter unless the agreement or contract requires that all payments be made by the settlor to an account in a:
(1) bank;
(2) trust company;
(3) savings association; or
(4) credit union;
whose principal office is in Indiana.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.79-1998, SEC.93.

IC 30-2-10-3
Validity of trust; requirements
Sec. 3. A funeral trust established under this chapter is valid only if it:
(1) is irrevocable;
(2) has only one (1) settlor;
(3) names as trustee an Indiana institution qualified under section 2 of this chapter, and requires that all funds be deposited in that institution;
(4) names a funeral home, licensed under IC 25-15, as sole beneficiary; and
(5) is accompanied by a written contract between settlor and beneficiary as provided in section 5 of this chapter.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.23.

IC 30-2-10-4
Trustee; expenses and compensation
Sec. 4. The trustee, in the administration of funds accepted under this chapter, may be reimbursed and receive from the funds its reasonable expenses in the custody and administration of the funds, and is entitled to the usual and reasonable compensation for its services as trustee. The expenses and compensation shall be paid in accordance with the rules of the department of financial institutions.
As added by Acts 1982, P.L.179, SEC.2.
IC 30-2-10-5
Contracts; required provisions
Sec. 5. The contract under which funds are accepted under this chapter must be in writing and contain, as a minimum, the following provisions:
(1) Details of the professional services, facilities, equipment, and a description of merchandise to be provided by the beneficiary.
(2) A provision that the beneficiary may provide merchandise of equal or better quality if the merchandise contracted for is no longer available at the time the merchandise is to be provided.
(3) The place of the funeral and the place of the burial or other final disposition to be made of the decedent.
(4) An acknowledgment by the settlor that he understands the irrevocable nature of the trust.
(5) A provision for reasonable adjustment of the services, or cost of services, if the body is transported a distance greater than twenty-five (25) miles to the place of funeral or the place of burial or final disposition and transportation of a distance in excess of twenty-five (25) miles was not contemplated at the time of the execution of the contract.
(6) A provision for full payment of the contract amount by the settlor, a description of the manner in which the funds are to be deposited, and a statement that the interest will accrue to the trust account and a further statement that the principal and interest earned shall inure to the beneficiary to cover all the costs incident to the beneficiary's performance of the contract, any excess to be refunded to the estate of the settlor or to the heirs at law.
(7) The settlor's name, address, and social security number.
(8) The date that the funeral trust is executed by the settlor.
(9) The trustee's name and address.
(10) The beneficiary's license number issued by the state board of funeral service.
(11) A provision that except under the circumstances described in subsection (12), only the settlor may change the beneficiary, that he may make the change at any time, and that the change is not effective until written notification is given to the original beneficiary.
(12) A provision that allows the state board of funeral service to change the beneficiary by naming a funeral home as new beneficiary if the original beneficiary becomes deceased, dissolved, terminated, or otherwise loses beneficiary status as a licensee of the state board, and the settlor or his guardian or personal representative fails to select a qualified beneficiary.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.24.

IC 30-2-10-6
Change of beneficiary; procedure      Sec. 6. If the settlor changes the beneficiary, he must:
(1) select a new beneficiary licensed under IC 25-15, or a funeral home or a funeral director licensed in another state; and
(2) give written notification to the funeral home originally named as beneficiary.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.25.

IC 30-2-10-7
Delivery of copy of contract to settlor
Sec. 7. (a) The settlor shall be furnished an executed copy of the contract.
(b) If a contract has been approved and signed by both parties and a copy of the contract has been delivered to the settlor, no further notification to the settlor related to the contract is required.
As added by Acts 1982, P.L.179, SEC.2.

IC 30-2-10-8
Management of funds by financial institutions; annual reports from beneficiaries
Sec. 8. (a) Indiana financial institutions in which trust funds have been deposited in accordance with this chapter may place the funds in a common or commingled trust fund under a single trust instrument. The trustee shall maintain a separate accounting record for each trust fund.
(b) All interest earned by funds deposited in accordance with this chapter accrue to the trust.
(c) The trustee shall disburse the funds deposited in accordance with this chapter to the named beneficiary to discharge an obligation arising from any contract described in section 5 of this chapter, upon receipt of evidence satisfactory to the trustee that the contract has been performed.
(d) A funeral home, licensed under IC 25-15 that is named as beneficiary of funeral trust funds under this chapter shall annually report the following to the state board of funeral service:
(1) The funeral home's name, Indiana license number, and officers.
(2) The name and address of any trustee with which funeral trust funds are deposited for the funeral home.
(e) No bonds or permits are required from funeral homes that enter into contracts described in section 5 of this chapter.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.246-1985, SEC.26.

IC 30-2-10-9
Violations; offense
Sec. 9. A person who knowingly violates this chapter commits a Class A misdemeanor.
As added by Acts 1982, P.L.179, SEC.2. Amended by P.L.207-1993, SEC.24.
IC 30-2-10-10
Incapacity, resignation, and removal of trustees
Sec. 10. IC 30-4-3-29 governs procedures concerning the incapacity, resignation, or removal of a trustee.
As added by Acts 1982, P.L.179, SEC.2.



CHAPTER 11. REPEALED



CHAPTER 12. UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS

IC 30-2-12-1
Application of chapter
Sec. 1. This chapter applies to an institutional fund.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-1.5
"Community foundation or trust" defined
Sec. 1.5. As used in this chapter, "community foundation or trust" means an organization, including:
(1) a trust;
(2) a nonprofit corporation;
(3) an unincorporated association; or
(4) any combination of a trust, a nonprofit corporation, and an unincorporated association;
that is either singly or in combination treated as a community trust under Section 170 of the Internal Revenue Code.
As added by P.L.266-1995, SEC.1.

IC 30-2-12-2
"Endowment fund" defined
Sec. 2. As used in this chapter, "endowment fund" means an institutional fund, or any part of the fund, not wholly expendable by the institution on a current basis under the terms of the applicable gift instrument.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-3
"Gift instrument" defined
Sec. 3. As used in this chapter, "gift instrument" means a will, a deed, a grant, a conveyance, an agreement, a memorandum, a writing, or other governing document (including the terms of any institutional solicitations from which an institutional fund resulted) under which property is transferred to or held by an institution as an institutional fund.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-4
"Governing board" defined
Sec. 4. As used in this chapter, "governing board" means the body responsible for the management of an institution or of an institutional fund.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-5
"Institution" defined
Sec. 5. As used in this chapter, "institution" means any of the following:         (1) An approved institution of higher learning (as defined in IC 20-12-21-3) and its related foundations.
(2) An organization that:
(A) is an exempt organization under Section 501(c)(3) of the Internal Revenue Code;
(B) has an endowment fund with a fair market value of at least ten million dollars ($10,000,000); and
(C) is not a religious organization.
(3) A community foundation or trust.
As added by P.L.268-1989, SEC.1. Amended by P.L.199-1991, SEC.1; P.L.266-1995, SEC.2.

IC 30-2-12-6
"Institutional fund" defined
Sec. 6. (a) As used in this chapter, "institutional fund" means a fund held by an institution for its exclusive use, benefit, or purposes. The term does not include the following:
(1) Except as provided in subsection (b), a fund held for an institution by a trustee that is not an institution.
(2) A fund in which a beneficiary that is not an institution has an interest, other than possible rights that could arise upon violation or failure of the purposes of the fund.
(b) The term includes a fund that is held exclusively for the benefit of a community foundation or trust regardless of the nature of the trustee or fiduciary.
As added by P.L.268-1989, SEC.1. Amended by P.L.266-1995, SEC.3.

IC 30-2-12-7
Board resolution adopting chapter provisions
Sec. 7. The governing board may operate under this chapter with respect to an institutional fund only if the governing board adopts the provisions of this chapter by resolution under the governing board's bylaws or under the charter of the institution.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-8
Expenditure of endowment fund assets; determination of fund historic value
Sec. 8. (a) The governing board may appropriate for expenditure for the uses and purposes for which an endowment fund is established as much of the net appreciation, realized and unrealized, in the fair value of the assets of an endowment fund over the historic dollar value of the endowment fund (as determined under subsection (b)) as is prudent under the standard established by section 12 of this chapter. This section does not limit the authority of the governing board to expend funds as permitted under other law, the terms of the applicable gift instrument, or the charter of the institution.
(b) The governing board shall determine the historic dollar value of the endowment fund, which is the aggregate fair value in dollars

of:
(1) an endowment fund at the time it became an endowment fund;
(2) each subsequent donation to the endowment fund at the time the donation is made; and
(3) each accumulation made under the applicable gift instrument at the time the accumulation is added to the endowment fund. The determination of historic dollar value made in good faith by the governing board is conclusive.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-9
Restriction on expenditure of net appreciation of fund assets; implied restrictions
Sec. 9. Section 8 of this chapter does not apply if the applicable gift instrument indicates the donor's intention that net appreciation may not be expended. A restriction upon the expenditure of net appreciation may not be implied from a designation of a gift as an endowment, or from a direction or authorization in the applicable gift instrument to use only income, interest, dividends, rents, issues, or profits, or to preserve the principal intact, or a similar direction.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-10
Investment and management of institutional fund assets
Sec. 10. In addition to an investment otherwise authorized by law or by the applicable gift instrument, and without restriction to investments a fiduciary may make, the governing board, subject to specific limitations set forth in the applicable gift instrument or in the applicable law (other than law relating to investments by a fiduciary), may do any of the following:
(1) Invest and reinvest an institutional fund in any real or personal property considered advisable by the governing board, whether or not the property produces a current return, including mortgages, stocks, bonds, debentures, and other securities of for profit or not-for-profit corporations, shares in or obligations of associations, limited liability companies, partnerships, or individuals, and obligations of any governmental entity, subdivision of that entity, or instrumentality of that entity.
(2) Retain property contributed by a donor to an institutional fund as long as the governing board considers it advisable.
(3) Include all or part of an institutional fund in a pooled or common fund maintained by the institution.
(4) Invest all or part of an institutional fund in another pooled or common fund available for investment, including shares or interests in regulated investment companies, mutual funds, common trust funds, investment partnerships, real estate investment trusts, or similar organizations in which funds are commingled and investment determinations are made by persons other than the governing board. As added by P.L.268-1989, SEC.1. Amended by P.L.8-1993, SEC.467.

IC 30-2-12-11
Investment powers of board
Sec. 11. Except as otherwise provided by the applicable gift instrument or by applicable law relating to institutions or institutional funds, the governing board may do the following:
(1) Delegate to its committees, officers, agents (including investment counsel), or employees of the institution or the institutional fund the authority to act in place of the board in investment and reinvestment of institutional funds.
(2) Contract with independent investment advisors, investment counsel or managers, banks, or trust companies to act in place of the board in investment and reinvestment of institutional funds.
(3) Authorize the payment of compensation for investment advisory or management services.
As added by P.L.268-1989, SEC.1.

IC 30-2-12-12
Board's duty of ordinary business care and prudence
Sec. 12. In operating under this chapter, the governing board shall exercise ordinary business care and prudence under the facts and circumstances prevailing at the time of the action or decision. In so doing, the governing body shall consider long and short term needs of the institution in carrying out its purposes, its present and anticipated financial requirements, expected total return on its investments, price level trends, and general economic conditions.
As added by P.L.268-1989, SEC.1. Amended by P.L.199-1991, SEC.2.

IC 30-2-12-13
Release of restrictions on use or investment of institutional funds; cy pres doctrine
Sec. 13. (a) With the written consent of the donor, the governing board may release, in whole or in part, a restriction imposed by the applicable gift instrument on the use or investment of an institutional fund.
(b) A release under this section may not allow an institutional fund to be used for purposes other than the purposes of the institution affected.
(c) This section does not limit the application of the doctrine of cy pres or the ability of the governing body through legal or equitable proceedings to obtain a release of a restriction in an applicable gift instrument.
As added by P.L.268-1989, SEC.1. Amended by P.L.199-1991, SEC.3.



CHAPTER 13. PAYMENT OF FUNERAL, BURIAL SERVICES, OR MERCHANDISE IN ADVANCE OF NEED

IC 30-2-13-1
Applicability of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to any written agreement between a purchaser and a seller that obligates the seller to provide prepaid services or merchandise, or both, for a named individual in conjunction with the death, funeral, burial, or final disposition of the individual.
(b) Except as provided in subsections (c) and (d), this chapter does not apply to the following:
(1) Perpetual care funds under IC 23-14-48.
(2) The sale of burial rights. However, this chapter applies to the sale of services or merchandise sold in conjunction with the sale of burial rights and to the use of free or discounted burial rights as an inducement for a purchaser to transfer sellers.
(3) A contract between a purchaser and a seller that requires delivery of prepaid services or merchandise, or both, not later than one (1) year after the date of final payment and for circumstances other than death.
(c) The annual reporting requirements of section 31 of this chapter apply to a perpetual care fund.
(d) The solicitation requirements of section 24 of this chapter and the provisions concerning inducement in section 13(h) of this chapter apply to the sale of burial rights.
As added by P.L.200-1991, SEC.1. Amended by P.L.207-1993, SEC.25; P.L.120-1994, SEC.2; P.L.241-1995, SEC.2; P.L.114-1999, SEC.1; P.L.14-2000, SEC.62.



CHAPTER 14. UNIFORM PRINCIPAL AND INCOME ACT

IC 30-2-14-1
"Accounting period" defined
Sec. 1. As used in this chapter, "accounting period" means a calendar year unless another twelve (12) month period is selected by a fiduciary. The term includes a portion of a calendar year or other twelve (12) month period that begins when an income interest begins or ends when an income interest ends.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-2
"Beneficiary" defined
Sec. 2. As used in this chapter, "beneficiary" includes, in the case of:
(1) a decedent's estate, an heir, and a devisee; and
(2) a trust, an income beneficiary, and a remainder beneficiary.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-3
"Fiduciary" defined
Sec. 3. As used in this chapter, "fiduciary" means a personal representative or a trustee. The term includes an executor, an administrator, a successor personal representative, a special administrator, and a person performing substantially the same function.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-4
"Income" defined
Sec. 4. As used in this chapter, "income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in sections 21 through 35 of this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-5
"Income beneficiary" defined
Sec. 5. As used in this chapter, "income beneficiary" means a person to whom net income of a trust is or may be payable.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-6
"Income interest" defined
Sec. 6. As used in this chapter, "income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion. As added by P.L.84-2002, SEC.2.

IC 30-2-14-7
"Mandatory income interest" defined
Sec. 7. As used in this chapter, "mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-8
"Net income" defined
Sec. 8. As used in this chapter, "net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this chapter to or from income during the period.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-10
"Principal" defined
Sec. 10. As used in this chapter, "principal" means property that is held in trust for distribution to a remainder beneficiary when the trust terminates or that will remain perpetually vested in the trustee.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-11
"Remainder beneficiary" defined
Sec. 11. As used in this chapter, "remainder beneficiary" means a person entitled to receive principal when an income interest ends.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-12
"Terms of a trust" defined
Sec. 12. As used in this chapter, "terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-13
"Trustee" defined
Sec. 13. As used in this chapter, "trustee" includes an original,

additional, or successor trustee, whether or not appointed or confirmed by a court.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-14
Allocating receipts and disbursements between principal and income
Sec. 14. (a) The following applies to a fiduciary in allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of this chapter:
(1) A fiduciary shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this chapter.
(2) A fiduciary may administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter. An inference that the fiduciary has improperly exercised the discretion does not arise from the fact that the fiduciary has made or has not made an allocation contrary to a provision of this chapter.
(3) A fiduciary shall administer a trust or an estate in accordance with this chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.
(4) A fiduciary shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust or the will and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.
(b) In exercising the power to adjust under section 15 of this chapter or a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by the terms of a trust, a will, or this chapter, a fiduciary shall administer a trust or an estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one (1) or more of the beneficiaries. A determination in accordance with this chapter is presumed to be fair and reasonable to all of the beneficiaries.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-15
Power of trustee to adjust between principal and income
Sec. 15. (a) A trustee may adjust between principal and income to the extent the trustee considers necessary if:
(1) the trustee invests and manages trust assets as a prudent investor;
(2) the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income; and         (3) the trustee determines:
(A) after applying the rules in section 14(a) of this chapter; and
(B) considering any power the trustee may have under the trust or the will to invade principal or accumulate income;
that the trustee is unable to comply with section 14(b) of this chapter.
(b) In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee may consider, but is not limited to, any of the following:
(1) The nature, purpose, and expected duration of the trust.
(2) The intent of the settlor.
(3) The identity and circumstances of the beneficiaries.
(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital.
(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor.
(6) The net amount allocated to income under this chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.
(7) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.
(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.
(9) The anticipated tax consequences of an adjustment.
(c) A trustee may not make an adjustment:
(1) that diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;
(2) that reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;
(3) that changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;
(4) from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;
(5) if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not

be treated as the owner if the trustee did not possess the power to make an adjustment;
(6) if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment; or
(7) if the trustee is a beneficiary of the trust.
(d) If subsection (c)(5), (c)(6), or (c)(7) applies to a trustee and there is more than one (1) trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.
(e) A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee:
(1) is uncertain about whether possessing or exercising the power will cause a result described in subsection (c)(1) through (c)(6); or
(2) determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c).
The release may be permanent or for a specified period, including a period measured by the life of an individual.
(f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).
(g) Nothing in this chapter is intended to create or imply a duty to make an adjustment. A trustee incurs no liability for:
(1) not considering whether to make an adjustment; or
(2) choosing not to make an adjustment.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-16
Notice of proposed action
Sec. 16. (a) A trustee may give a notice of proposed action regarding a matter governed by this chapter as set forth in this section. For purposes of this section, a proposed action includes a course of action and a decision not to take action.
(b) The trustee shall mail notice of the proposed action to all living beneficiaries who:
(1) are receiving; or
(2) are entitled to receive:
(A) income under the trust; or
(B) a distribution of principal;
if the trust were terminated at the time the notice is given.
If a beneficiary described in this subsection is a minor, the trustee

may comply with this subsection by mailing the notice to any court appointed or natural guardian of the minor.
(c) A trustee is not required to give notice of proposed action to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.
(d) The notice of proposed action shall state that the notice is given as set forth in this section and shall state all of the following:
(1) The name and mailing address of the trustee.
(2) The name and telephone number of a person who may be contacted for additional information.
(3) A description of the action proposed to be taken and an explanation of the reasons for the action.
(4) The time within which objections to the proposed action may be made, which shall be at least thirty (30) days after the mailing of the notice of proposed action.
(5) The date on or after which the proposed action may be taken or is effective.
(6) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the period specified in the notice of proposed action.
(e) A trustee is not liable to a beneficiary for an action regarding a matter governed by this chapter if:
(1) the trustee does not receive a written objection to the proposed action from the beneficiary within the applicable period; and
(2) the other requirements of this section are satisfied.
If a beneficiary not entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action.
(f) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee's proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding. If the trustee decides not to implement the proposed action, the trustee shall mail notice to the beneficiaries described in subsection (b) of the decision not to take the action. The trustee's decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. Within thirty (30) days after the mailing of the notice not to implement the proposed action, a beneficiary may petition the court to have the action taken and has the burden of proving that it should be taken.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-17
Discretionary powers of fiduciary; failure to exercise power;

remedies
Sec. 17. (a) A court shall not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this chapter unless it determines that the decision was an abuse of the fiduciary's discretion. A court shall not determine that a fiduciary abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.
(b) The decisions to which subsection (a) applies include the following:
(1) A determination under section 15(a) of this chapter of whether and to what extent an amount should be transferred from principal to income or from income to principal.
(2) In deciding whether and to what extent to exercise the power conferred by section 15(a) of this chapter, a determination of the following:
(A) The factors that are relevant to the trust and the trust's beneficiaries.
(B) The extent to which the factors are relevant.
(C) The weight, if any, to be given to the relevant factors.
(c) If a court determines that a fiduciary has abused the fiduciary's discretion, the remedy shall be to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, subject to the following:
(1) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute to the beneficiary an amount that the court determines will restore the beneficiaries, in whole or in part, to their appropriate positions.
(2) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries, in whole or in part, to their appropriate positions by requiring:
(A) the fiduciary to withhold an amount from at least one (1) future distribution to that beneficiary; or
(B) the beneficiary to return some or all of the distribution to the trust.
(3) To the extent the court is unable, after applying subdivisions (1) and (2), to restore the beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, the court shall require the fiduciary to pay an appropriate amount to:
(A) at least one (1) of the beneficiaries;
(B) the trust; or
(C) entities under both clauses (A) and (B).
(d) Upon a petition by the fiduciary, the court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise of a discretionary power by the fiduciary will result in an abuse of the fiduciary's discretion. The petition shall:         (1) describe the proposed exercise or nonexercise of the power;
(2) contain sufficient information to inform the beneficiaries of:
(A) the reasons for the proposal; and
(B) the facts upon which the fiduciary relies; and
(3) contain an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power.
(e) A beneficiary who challenges a fiduciary's proposed decision or actual decision to exercise or not to exercise a discretionary power conferred by this chapter shall have the burden of establishing that it will result or did result in an abuse of discretion.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-18
Distributions to beneficiaries; payment of fees and costs
Sec. 18. After an income interest in a trust ends, the following rules apply:
(1) A fiduciary of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in sections 20 through 43 of this chapter that apply to trustees and the rules in subdivision (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.
(2) A fiduciary shall determine the remaining net income of a terminating income interest under the rules in sections 20 through 43 of this chapter that apply to trustees and by:
(A) including in net income all income from property used to discharge liabilities;
(B) paying from income or principal, in the fiduciary's discretion:
(i) fees of attorneys, accountants, and fiduciaries;
(ii) court costs and other expenses of administration; and
(iii) interest on death taxes;
but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and
(C) paying from principal all other disbursements made or incurred in connection with the winding up of a terminating income interest, including debts; funeral expenses; disposition of remains; family allowances; and death taxes and related penalties that are apportioned to the terminating income interest by the terms of the trust or applicable law.
(3) If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under

applicable law if the pecuniary amount were required to be paid under a will.
(4) A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) in the manner described in section 19 of this chapter to all residuary beneficiaries, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.
(5) A fiduciary may not reduce principal or income receipts from property described in subdivision (1) because of a payment described in section 38 or 39 of this chapter to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by:
(A) including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts:
(i) accrued or became due before, on, or after the date of an individual's death; or
(ii) an income interest's terminating event; and
(B) making a reasonable provision for amounts that the fiduciary believes the terminating income interest may become obligated to pay after the property is distributed.
As added by P.L.84-2002, SEC.2. Amended by P.L.61-2006, SEC.6.

IC 30-2-14-19
Beneficiary's share of net income
Sec. 19. (a) Each beneficiary described in section 18(4) of this chapter is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one (1) distribution of assets to beneficiaries to whom this section applies, each beneficiary, including a beneficiary who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.
(b) In determining a beneficiary's share of net income, the following rules apply:
(1) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.
(2) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust.         (3) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.
(4) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.
(c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.
(d) A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-20
Income interest; asset subject to trust
Sec. 20. (a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.
(b) An asset becomes subject to a trust:
(1) on the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;
(2) on the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or
(3) on the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.
(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.
(d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-21
Income receipts and disbursements
Sec. 21. (a) A trustee shall allocate an income receipt or disbursement other than one to which section 18(1) of this chapter applies to principal if its due date occurs before:         (1) an individual dies in the case of an estate; or
(2) an income interest begins in the case of a trust or successive income interest.
(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which an individual dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which an individual dies or an income interest begins must be allocated to principal and the balance must be allocated to income.
(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which section 23 of this chapter applies are considered to be due on:
(1) the date fixed by the entity for determining who is entitled to receive the distribution; or
(2) if no date is fixed, the declaration date for the distribution.
A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-22
Termination of mandatory income interest
Sec. 22. (a) As used in this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.
(b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.
(c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-23
Receipts from an entity
Sec. 23. (a) As used in this section, "entity" means a corporation,

partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest. The term does not include the following:
(1) A trust or an estate to which section 24 of this chapter applies.
(2) A business or an activity to which section 25 of this chapter applies.
(3) An asset backed security to which section 37 of this chapter applies.
(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.
(c) A trustee shall allocate the following receipts from an entity to principal:
(1) Property other than money.
(2) Money received in one (1) distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.
(3) Money received in total or partial liquidation of the entity.
(4) Money received from an entity that is:
(A) a regulated investment company; or
(B) a real estate investment trust;
if the money distributed is a capital gain dividend for federal income tax purposes.
(d) Money is received in partial liquidation:
(1) to the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or
(2) if the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.
(e) Money is not received in partial liquidation, nor may it be taken into account under subsection (d)(2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.
(f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by:
(1) the entity's board of directors; or
(2) a person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-24
Distributions of principal and income from trust or estate
Sec. 24. A trustee shall allocate to:
(1) income an amount received as a distribution of income; and         (2) principal an amount received as a distribution of principal;
from a trust or an estate in which the trust has an interest other than a purchased interest. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 23 or 37 of this chapter applies to a receipt from the trust.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-25
Separate accounting records for business or activity
Sec. 25. (a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.
(b) A trustee who accounts separately for a business or other activity may determine the extent to which:
(1) its net cash receipts must be retained for:
(A) working capital;
(B) the acquisition or replacement of fixed assets; and
(C) other reasonably foreseeable needs of the business or activity; and
(2) the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records.
If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.
(c) Activities for which a trustee may maintain separate accounting records include:
(1) retail, manufacturing, service, and other traditional business activities;
(2) farming;
(3) raising and selling livestock and other animals;
(4) management of rental properties;
(5) extraction of minerals and other natural resources;
(6) timber operations; and
(7) activities to which section 36 of this chapter applies.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-26
Receipts and property allocated to principal
Sec. 26. A trustee shall allocate to principal:
(1) to the extent not allocated to income under this chapter, assets received from:
(A) a transferor during the transferor's lifetime;
(B) a decedent's estate;
(C) a trust with a terminating income interest; or             (D) a payer under a contract naming the trust or its trustee as beneficiary;
(2) money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to sections 23 through 37 of this chapter;
(3) amounts recovered from third parties to reimburse the trust because of disbursements described in section 39(a)(7) of this chapter or for other reasons to the extent not based on the loss of income;
(4) proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;
(5) net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and
(6) other receipts as provided in sections 30 through 37 of this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-27
Rental property receipts
Sec. 27. To the extent that a trustee accounts for receipts from rental property under this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-28
Obligation to pay money to trustee
Sec. 28. (a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.
(b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one (1) year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one (1) year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.     (c) Notwithstanding any other provision of this section, when an obligation described in this section is held as an asset of a charitable remainder trust, an increase in the value of the obligation over the value of the obligation at the time of acquisition by the trust is distributable as income. For purposes of this subsection, the increase in value is available for distribution only when the trustee receives cash on account of the obligation. If the obligation is surrendered or liquidated partially, the cash available shall be attributed first to the increase. The increase is distributable to the income beneficiary who is the income beneficiary at the time the cash is received.
(d) This section does not apply to an obligation to which section 31, 32, 33, 34, 36, or 37 of this chapter applies.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-29
Life insurance policy proceeds; proceeds of other contracts
Sec. 29. (a) Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.
(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to section 25 of this chapter, loss of profits from a business.
(c) This section does not apply to a contract to which section 31 of this chapter applies.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-30
Insubstantial allocation between principal and income
Sec. 30. If a trustee determines that an allocation between principal and income required by section 31, 32, 33, 34, or 37 of this chapter is insubstantial, the trustee may allocate the entire amount to principal unless one (1) of the circumstances described in section 15(c) of this chapter applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in section 15(d) of this chapter and may be released for the reasons and in the manner described in section 15(e) of this chapter. An allocation is presumed to be insubstantial if:
(1) the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or
(2) the value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period. As added by P.L.84-2002, SEC.2.

IC 30-2-14-31
Allocating payments to principal or income
Sec. 31. (a) This section does not apply to payments to which section 32 of this chapter applies.
(b) As used in this section, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one (1) or more individuals because of services rendered or property transferred to the payer in exchange for future payments, regardless of whether the trustee also has the option to receive the amount in a lump sum or other form of payment. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, and a pension, profit sharing, stock bonus, or stock ownership plan.
(c) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.
(d) If a payment is not characterized as interest or a dividend, and if the payment is made from an individual account corresponding to an original participant, the payment shall be allocated between income and principal by:
(1) determining the income occurring within the individual account by treating the account as though it were a trust; and
(2) considering the income to be distributed as a pro rata portion of all payments made from the individual account during the year.
(e) If no part of a payment is characterized as interest, a dividend, or allocated under subsection (d), and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.
(f) Notwithstanding any other provision of this section, when a private or commercial deferred annuity is held as an asset of a charitable remainder trust, an increase in the value of the obligation over the value of the obligation at the time of the acquisition by the trust is distributable as income. For purposes of this subsection, the increase in value is available for distribution only when the trustee exercises a right of withdrawal or otherwise receives cash on account of the obligation. If the obligation is surrendered wholly or partially before annuitization, the cash available shall be attributed first to the

increase. The increase is distributable to the income beneficiary who is the income beneficiary at the time the cash is received.
(g) If, to obtain a gift or estate tax marital deduction for a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the deduction.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-32
Receipts from liquidating asset
Sec. 32. (a) As used in this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one (1) year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include the following:
(1) A payment subject to section 31 of this chapter.
(2) Resources subject to section 33 of this chapter.
(3) Timber subject to section 34 of this chapter.
(4) An activity subject to section 36 of this chapter.
(5) An asset subject to section 37 of this chapter.
(6) Any asset for which the trustee establishes a reserve for depreciation under section 40 of this chapter.
(b) A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-33
Receipts from an interest in minerals or other natural resources
Sec. 33. (a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources under this section, the trustee shall allocate them as follows:
(1) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.
(2) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.
(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, ninety percent (90%) must be allocated to principal and the balance to income.
(4) If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3), ninety percent (90%) of the net amount received must be allocated to principal and the balance to income.
(b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, ninety percent (90%) of the amount must be allocated to principal

and the balance to income.
(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.
(d) If a trust owns an interest in minerals, water, or other natural resources on January 1, 2003, the trustee may allocate receipts from the interest as provided in this chapter or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in minerals, water, or other natural resources after December 31, 2002, the trustee shall allocate receipts from the interest as provided in this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-34
Net receipts from the sale of timber and related products
Sec. 34. (a) To the extent that a trustee accounts for receipts from the sale of timber and related products under this section, the trustee shall allocate the net receipts:
(1) to income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;
(2) to principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;
(3) to or between income and principal if the net receipts are from:
(A) the lease of timberland; or
(B) a contract to cut timber from land owned by a trust;
by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2); or
(4) to principal to the extent that advance payments, bonuses, and other payments are not allocated under subdivision (1), (2), or (3).
(b) In determining net receipts to be allocated under subsection (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.
(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.
(d) If a trust owns an interest in timberland, the trustee may allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in timberland after December 31, 2002, the trustee shall allocate net receipts from the sale of timber and related products as provided in this chapter.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-35 Marital deduction for trust assets
Sec. 35. (a) If:
(1) a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets; and
(2) the amounts that the trustee transfers from principal to income under section 15 of this chapter and distributes to the spouse from principal under the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction;
the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by section 15(a) of this chapter. The trustee may decide which action or combination of actions to take.
(b) In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-36
Transactions in derivatives; granting, acquiring, or exercising an option
Sec. 36. (a) As used in this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in:
(1) some or all changes in the price of a tangible or intangible asset or group of assets; or
(2) changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.
(b) To the extent that a trustee does not account under section 25 of this chapter for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.
(c) If a trustee:
(1) grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted;
(2) grants an option that permits another person to sell property to the trust; or
(3) acquires an option to buy property for the trust or an option to sell an asset owned by the trust;
and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.
As added by P.L.84-2002, SEC.2.
IC 30-2-14-37
Asset backed securities
Sec. 37. (a) As used in this section, "asset backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 23 or section 31 of this chapter applies.
(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.
(c) If a trust receives one (1) or more payments in exchange for the trust's entire interest in an asset backed security in one (1) accounting period, the trustee shall allocate the payments to principal. If a payment is one (1) of a series of payments that will result in the liquidation of the trust's interest in the security over more than one (1) accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-38
Disbursements from income
Sec. 38. A trustee shall make the following disbursements from income to the extent that they are not disbursements to which section 18(2)(B) or 18(2)(C) of this chapter applies:
(1) one-half (1/2) of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;
(2) one-half (1/2) of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;
(3) all of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including:
(A) interest;
(B) ordinary repairs;
(C) regularly recurring taxes assessed against principal; and
(D) expenses of a proceeding or other matter that concerns primarily the income interest; and
(4) recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-39
Disbursements from principal
Sec. 39. (a) A trustee shall make the following disbursements

from principal:
(1) the remaining one-half (1/2) of the disbursements described in section 38(1) and 38(2) of this chapter;
(2) all of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale;
(3) payments on the principal of a trust debt;
(4) expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;
(5) premiums paid on a policy of insurance not described in section 38(4) of this chapter of which the trust is the owner and beneficiary;
(6) estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and
(7) disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.
(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-40
Principal asset subject to depreciation
Sec. 40. (a) As used in this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one (1) year.
(b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:
(1) of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;
(2) during the administration of a decedent's estate; or
(3) under this section if the trustee is accounting under section 25 of this chapter for the business or activity in which the asset is used.
(c) An amount transferred to principal need not be held as a

separate fund.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-41
Principal disbursements; income transfers to reimburse principal or create principal disbursement reserve
Sec. 41. (a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one (1) or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.
(b) Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:
(1) an amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;
(2) a capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;
(3) disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;
(4) periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and
(5) disbursements described in section 39(a)(7) of this chapter.
(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).
As added by P.L.84-2002, SEC.2.

IC 30-2-14-42
Tax payments
Sec. 42. (a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.
(b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.
(c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid proportionately:
(1) from income to the extent that receipts from the entity are allocated to income; and
(2) from principal to the extent that:
(A) receipts from the entity are allocated to principal; and
(B) the trust's share of the entity's taxable income exceeds the total receipts described in subdivision (1) and clause (A).
(d) For purposes of this section, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary

from principal or income for which the trust receives a deduction in calculating the tax.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-43
Adjustments to offset shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries
Sec. 43. (a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:
(1) elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters;
(2) an income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or
(3) the ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.
(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, a trust, or a beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.
As added by P.L.84-2002, SEC.2.

IC 30-2-14-44
Uniformity of the law
Sec. 44. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.84-2002, SEC.2.



CHAPTER 15. TOTAL RETURN UNITRUSTS

IC 30-2-15-1
"Current valuation year"
Sec. 1. As used in this chapter, "current valuation year" means the year of the trust for which the unitrust amount is being determined.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-2
"Income trust"
Sec. 2. As used in this chapter, "income trust" means a trust created by an inter vivos or a testamentary instrument that has terms that describe the amount that may or must be distributed to a beneficiary by referring to the trust's income.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-3
"Net fair market value"
Sec. 3. As used in this chapter, "net fair market value" means the fair market value of each asset comprising the trust reduced by the liens, debts, and encumbrances of the trust, regardless of whether the liens, debts, and encumbrances are allocable to a specific asset.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-4
"Total return unitrust"
Sec. 4. As used in this chapter, "total return unitrust" means an income trust that has been converted to a total return unitrust in accordance with this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-5
"Trustee"
Sec. 5. As used in this chapter, "trustee" refers to the:
(1) trustee of a trust; or
(2) if at least two (2) persons are acting as trustee, a majority of the trustees.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-6
"Unitrust amount"
Sec. 6. As used in this chapter, "unitrust amount" means an amount computed as a percentage of the fair market value of the trust as set forth in this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-7
"Unitrust rate"
Sec. 7. As used in this chapter, "unitrust rate" means the

percentage of the fair market value of the trust that is determined under section 15 of this chapter and used to calculate the unitrust amount.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-8
"Year"
Sec. 8. As used in this chapter, "year" means a calendar year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-9
Trustee's power to convert trust, reconvert trust, and change unitrust rate
Sec. 9. A trustee may:
(1) release the trustee's power to adjust between trust principal and income under IC 30-2-14-15 and convert an income trust to a total return unitrust;
(2) reconvert a total return unitrust to an income trust; or
(3) change the unitrust rate;
if the requirements of this chapter are met.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-10
Acting without court approval
Sec. 10. (a) Unless expressly prohibited in the governing trust instrument, and if the trustee would not be prohibited from exercising the power to adjust under IC 30-2-14-15(a) because at least one (1) of the provisions of IC 30-2-14-15(c)(3) through IC 30-2-14-15(c)(7) would be applicable, a trustee may, without the approval of the court having jurisdiction of the trust, take an action set forth in section 9 of this chapter if:
(1) the trustee sends written notice of the trustee's proposed action to:
(A) the settlor of the trust, if the settlor is living; and
(B) the trust beneficiaries described in IC 30-2-14-16(b); and
(2) no person who receives a written notice under subdivision (1) objects to the proposed action.
(b) To the extent applicable, the notice must:
(1) state the trustee's intent to release the power to adjust under IC 30-2-14-15 and to convert the trust to a total return unitrust; and
(2) describe how the unitrust will operate and any decisions made by the trustee under this chapter.
In the notice, the trustee shall also specify an effective date of the conversion, reconversion, or change in the unitrust rate.
(c) A person who receives notice under subsection (a) of a trustee's proposed action may object to the proposed action by delivering a written objection to the trustee not later than sixty (60) days after receiving the notice.
As added by P.L.3-2003, SEC.2.
IC 30-2-15-11
Petition by trustee
Sec. 11. If a trustee:
(1) receives an objection under section 10 of this chapter;
(2) elects not to proceed under section 10 of this chapter; or
(3) is not able to proceed under section 10 of this chapter because the trustee does not have the power to adjust under IC 30-2-14-15(c)(5), IC 30-2-14-15(c)(6), or IC 30-2-14-15(c)(7);
the trustee may petition the court having jurisdiction of the trust for an order that allows the trustee to take an action described in section 9 of this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-12
Petition by trust beneficiary
Sec. 12. A trust beneficiary described in IC 30-2-14-16(b) may petition the court having jurisdiction of the trust to order the trustee to take an action described in section 9 of this chapter, if the action would not alter any amount in the trust that is permanently set aside for charitable purposes unless both income and principal are set aside.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-13
When court shall approve conversion, reconversion, or change in rate
Sec. 13. If the court finds that the conversion, reconversion, or change in the unitrust rate under this chapter will enable the trustee to better carry out the intent of the settlor or testator and the purposes of the trust, the court shall approve the conversion, reconversion, or change in the unitrust rate under this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-14
Reconversion's release of power to adjust void
Sec. 14. This section applies if a total return unitrust is reconverted to an income trust. The trustee's release of the trustee's power under IC 30-2-14-15, if it was given at the time the trust was converted to a total return unitrust, is void when the trust is reconverted.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-15
Conversion to unitrust; unitrust rate
Sec. 15. (a) When a trustee gives notice of a proposed action under section 10 of this chapter to convert a trust to a unitrust, the trustee must include the unitrust rate in the notice of proposed action.
(b) If:
(1) the trustee proposes a unitrust rate of four percent (4%) in

the notice of proposed action; and
(2) no beneficiary entitled to notice of the proposed action makes a written objection to the unitrust rate under section 10 of this chapter;
the unitrust rate must be four percent (4%).
(c) A trust may have a unitrust rate that represents a reasonable current return from the trust and best reflects the goals of the trust and the intent of the settlor or testator, but that is not less than three percent (3%) or more than five percent (5%), if the rate is:
(1) agreed upon in writing by the trustee and the beneficiaries entitled to notice under section 11 of this chapter; or
(2) ordered by the court having jurisdiction of the trust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-16
Unitrust amount; initial two years of trust
Sec. 16. For the first two (2) years of the trust or the first two (2) years after the conversion to a total return unitrust under this chapter, the unitrust amount for a current valuation year of the trust must be the product of the unitrust rate multiplied by the net fair market values of the assets held in the trust on the first business day of the current valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-17
Unitrust amount; successive years
Sec. 17. Beginning with the third year of the trust, and each year after that year, the unitrust amount for a current valuation year of the trust is the product of the unitrust rate multiplied by the average of the net fair market values of the assets held in the trust on the first business day of:
(1) the current valuation year; and
(2) each of the two (2) years of the trust immediately preceding the current valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-18
Net fair market value of unitrust assets
Sec. 18. In determining the net fair market value of each asset held in the trust under sections 16 and 17 of this chapter, the value of the following may not be included:
(1) Any residential property or tangible personal property that, as of the first business day of the current valuation year, at least one (1) income beneficiary of the trust has or had the right to:
(A) occupy; or
(B) possess or control;
other than in a capacity as trustee. However, the right of occupancy or the right to possession or control shall be considered to be the unitrust amount with respect to the residential property or the tangible personal property.         (2) Any asset specifically given to a beneficiary under the terms of the trust and the return on that investment. The return on the investment shall be distributable to the beneficiary.
(3) Any assets that are held in a testator's estate.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-19
Trustee powers
Sec. 19. (a) The trustee may exclude any assets for which the fair market value is not readily determinable from the determination of net fair market value of trust assets. However, the terms of the trust continue to apply to these assets.
(b) The trustee may determine any other matter necessary for the proper functioning of the total return unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-20
Prohibited reduction in unitrust amount
Sec. 20. The unitrust amount may not be reduced for expenses that would be deducted from income if the trust were not a total return unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-21
Adjusting net fair market values of assets
Sec. 21. For purposes of section 16 of this chapter, the net fair market values of the assets held in trust on the first business day of a proper valuation year shall be adjusted to reflect any:
(1) reduction, in the case of a distribution or payment; or
(2) increase, in the case of a receipt;
for the prior valuation year as if the distribution, payment, or receipt had occurred on the first day of the prior valuation year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-22
Prorating unitrust amount in short year
Sec. 22. (a) As used in this section, "short year" refers to a part of a calendar year that:
(1) begins when the interest of the current beneficiary or class of current beneficiaries begins; or
(2) ends when the interest of the current beneficiary or class of beneficiaries ends.
(b) The trustee shall prorate the unitrust amount on a daily basis in a short year.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-23
Unitrust amount's satisfying tax law requirement of preserving tax benefit
Sec. 23. (a) This section applies to the following trusts:         (1) A trust for which a marital deduction has been taken for federal tax purposes during the lifetime of the spouse for whom the trust was created under Section 2056 or 2523 of the Internal Revenue Code.
(2) A trust to which the generation-skipping transfer tax due under Section 2601 of the Internal Revenue Code does not apply by reason of any effective date or transition rule.
(b) To the extent necessary to satisfy a tax law requirement or to preserve a tax benefit, the unitrust amount may not be less than the net income of the trust. Net income of the trust shall be determined as if the trust were not a unitrust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-24
Construing the governing instrument
Sec. 24. After the income trust is converted to a total return unitrust under this chapter, both of the following apply:
(1) The term "income" in the governing instrument means the unitrust amount plus any income from the trust assets excluded from the determination of net fair market value under sections 18 and 19 of this chapter.
(2) The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with this chapter.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-25
Paying the unitrust amount
Sec. 25. (a) Except as provided in subsection (b), and unless otherwise provided by the governing instrument, the unitrust amount shall be considered to have been paid from net income. The net income of the trust shall be determined as if the trust were not a unitrust.
(b) To the extent that:
(1) net income is insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from net realized short term capital gains;
(2) net income and net realized short term capital gains are insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from net realized long term capital gains; and
(3) net income and net realized short term and net long term capital gains are insufficient to pay the unitrust amount, the unitrust amount shall be considered to have been paid from the principal of the trust.
As added by P.L.3-2003, SEC.2.

IC 30-2-15-26
Immunity of trustee
Sec. 26. (a) A trustee who in good faith acts or fails to act under

section 9 of this chapter is not liable to any person affected by the action or inaction, regardless of whether the person:
(1) received written notice as provided in section 10 of this chapter; and
(2) was under legal disability at the time of the delivery of the notice.
(b) The exclusive remedy of a person affected by the action or inaction of a trustee is to obtain an order of the court having jurisdiction of the trust that directs the trustee to take an action described in section 9 of this chapter.
As added by P.L.3-2003, SEC.2.



CHAPTER 16. PAYROLL SAVINGS PLAN ADMINISTRATION

IC 30-2-16-1
"Participant"
Sec. 1. As used in this chapter, "participant" means an individual who has accumulated a balance of funds with a payroll savings plan administrator through a payroll savings plan.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-2
"Payroll savings plan"
Sec. 2. As used in this chapter, "payroll savings plan" means a method provided by an employer to the employer's employees for the voluntary purchase of United States savings bonds on a regular schedule through the designation of an amount to be deducted each pay period until a sufficient amount accumulates to pay the purchase price of at least one (1) United States savings bond.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-3
"Payroll savings plan administrator"
Sec. 3. As used in this chapter, "payroll savings plan administrator" means an organization that:
(1) has been qualified by the Federal Reserve Bank or the Bureau of the Public Debt under 31 CFR Part 317 to sell United States savings bonds; and
(2) operates payroll savings plans on behalf of employers for the purchase of United States savings bonds.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-4
"Static balance"
Sec. 4. As used in this chapter, "static balance" means an amount held by a payroll savings plan administrator for a participant who:
(1) is not making allotments of payroll deductions to the payroll savings plan administrator; but
(2) has not terminated the individual's directions to the participant's employer or the employer's payroll savings plan administrator to purchase United States savings bonds for the individual when a sufficient balance accumulates to pay the purchase price.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-5
Static balance administration services; reimbursement of administrator
Sec. 5. Subject to this chapter, a payroll savings plan administrator is entitled to reimbursement from a static balance for reasonable expenses incurred in the performance of static balance

administration services beginning with the year after the participant ceases to make allotments of payroll deductions to the payroll savings plan administrator.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-6
Applicability of reimbursement provision
Sec. 6. Section 5 of this chapter applies only to an account in which the static balance does not exceed fifty dollars ($50).
As added by P.L.141-2005, SEC.27.

IC 30-2-16-7
Static balance accounts reportable as unclaimed property; inapplicability of reimbursement provisions
Sec. 7. Section 5 of this chapter does not apply to accounts containing a static balance that would otherwise be reported to the state under IC 32-34-1-26 as Indiana property.
As added by P.L.141-2005, SEC.27.

IC 30-2-16-8
Static balance account; maximum monthly charge
Sec. 8. The maximum charge that may be imposed on an account with a static balance is one dollar ($1) per month.
As added by P.L.141-2005, SEC.27.






ARTICLE 3. MISCELLANEOUS PROVISIONS

CHAPTER 1. REPEALED



CHAPTER 2. REPEALED



CHAPTER 3. BOND OF FIDUCIARY IN JUDICIAL SALE

IC 30-3-3-1
Order of court; time
Sec. 1. In any case where real estate is to be sold under the orders of any court of competent jurisdiction, and where the law requires that a bond be given for the faithful accounting of all money which may come into the custody and possession of the guardian, trustee, receiver, commissioner or other person appointed by the court to make such sale, it shall not be necessary for such guardian, trustee, receiver, commissioner or other person to execute such bond until a sale of such real estate has been ordered by the court having jurisdiction, or until such time as the court, in its discretion, may order and approve for the safeguarding of such assets.
(Formerly: Acts 1937, c.178, s.1.)



CHAPTER 4. RELINQUISHMENT OF CERTAIN CHARITABLE TRUSTS

IC 30-3-4-1
Application of chapter; home for indigent women, worthy poor, or orphaned children
Sec. 1. Notwithstanding IC 30-4-2-2 and IC 30-4-3-33, this chapter applies whenever a county that has been given, devised, or bequeathed money or property in trust for the purpose of establishing and maintaining a home for indigent women, worthy poor, or orphan children, and the board of commissioners of the county has been named as trustee by the donor of the property or money.
As added by Acts 1980, P.L.8, SEC.143. Amended by P.L.238-2005, SEC.18.

IC 30-3-4-2
Determination by board of commissioners to relinquish trust
Sec. 2. If the board of commissioners determines:
(1) that the amount of money or property given, devised, or bequeathed is or will be inadequate to carry out the trust without an additional appropriation from the county; and
(2) that the county will not be substantially benefited by the administration of the trust;
then the board shall relinquish the trust. The title to any money and property so given, devised, or bequeathed then vests in the legal heirs of the donor or testator according to the provisions of IC 29 concerning intestate succession.
As added by Acts 1980, P.L.8, SEC.143.

IC 30-3-4-3
Certifying transcript of finding; recording
Sec. 3. The auditor of a county in which the board of commissioners makes a finding under this chapter affecting the title to real estate shall immediately certify a transcript of the finding to the county recorder of the county in which the real estate so affected is located. The county recorder shall then have the transcript recorded in the deed record of the county.
As added by Acts 1980, P.L.8, SEC.143.






ARTICLE 4. TRUST CODE

CHAPTER 1. GENERAL PROVISIONS

IC 30-4-1-1
Definition of "trust"; relationships excluded from this article; transferability of employee benefit trust
Sec. 1. (a) A trust is a fiduciary relationship between a person who, as trustee, holds title to property and another person for whom, as beneficiary, the title is held.
(b) Subject to IC 30-4-2-8, the same person may be both the trustee and a beneficiary.
(c) The rules of law contained in this article do not apply to:
(1) trusts created by operation of law;
(2) business trusts (as defined in IC 23-5-1);
(3) security instruments and creditor arrangements;
(4) voting trusts;
(5) religious, educational, and cultural institutions, created in other than trust form, except with respect to the application of IC 30-4-5-18 through IC 30-4-5-23 as those sections relate to the maintenance of federal income tax exemption privileges to which an institution is entitled;
(6) corporations and other entities governed by IC 23-17, except with respect to IC 30-4-5-18 through IC 30-4-5-23 as those sections relate to the maintenance of federal income tax exemption privileges to which a corporation or other entity is entitled;
(7) prepaid funeral plans;
(8) trusts for the care and upkeep of cemeteries;
(9) agreements to furnish funeral services; and
(10) trusts created or authorized by statute other than this article.
(d) IC 30-4-3-2(a) applies to an employee benefit trust that meets the requirements set forth in IC 30-4-3-2(c). However, no other provision of this article applies to an employee benefit trust.
(Formerly: Acts 1971, P.L.416, SEC.2; Acts 1972, P.L.11, SEC.12.) As amended by P.L.287-1987, SEC.1; P.L.41-2000, SEC.1.



CHAPTER 2. RULES GOVERNING THE CREATION OF TRUSTS

IC 30-4-2-1
Written evidence of terms; definite terms; validity of inter vivos trust; existence of trust beneficiaries; creation of trust by exercise of power of appointment
Sec. 1. (a) A trust in either real or personal property is enforceable only if there is written evidence of its terms bearing the signature of the settlor or the settlor's authorized agent.
(b) Except as required in the applicable probate law for the execution of wills, no formal language is required to create a trust, but its terms must be sufficiently definite so that the trust property, the identity of the trustee, the nature of the trustee's interest, the identity of the beneficiary, the nature of the beneficiary's interest and the purpose of the trust may be ascertained with reasonable certainty.
(c) It is not necessary to the validity of a trust that the trust be funded with or have a corpus that includes property other than the present or future, vested or contingent right of the trustee to receive proceeds or property, including:
(1) as beneficiary of an estate under IC 29-1-6-1;
(2) life insurance benefits under section 5 of this chapter;
(3) retirement plan benefits; or
(4) the proceeds of an individual retirement account.
(d) A trust created under:
(1) section 18 of this chapter for the care of an animal; or
(2) section 19 of this chapter for a noncharitable purpose;
has a beneficiary.
(e) A trust has a beneficiary if the beneficiary can be presently ascertained or ascertained in the future, subject to any applicable rule against perpetuities.
(f) A power of a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.
(g) A trust may be created by exercise of a power of appointment in favor of a trustee.
(Formerly: Acts 1971, P.L.416, SEC.3.) As amended by P.L.132-1992, SEC.1; P.L.238-2005, SEC.21.



CHAPTER 2.1. RULES FOR INTERPRETATION OF TRUSTS

IC 30-4-2.1-1
Construction
Sec. 1. In the absence of a contrary intent appearing in the trust, a trust shall be construed in accordance with the rules in this chapter.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-2
Adopted children
Sec. 2. (a) Except as provided in subsection (b), in construing a trust naming as beneficiary a person described by relationship to the settlor or to another, a person adopted before:
(1) the person is twenty-one (21) years of age; and
(2) the death of the settlor;
shall be considered the child of the adopting parent or parents and not the child of the natural or previous adopting parents.
(b) If a natural parent or previous adopting parent marries the adopting parent before the settlor's death, the adopted person shall also be considered the child of the natural or previous adopting parent.
(c) A person adopted by the settlor after the person becomes twenty-one (21) years of age shall be considered the child of the settlor. However, no other person is entitled to establish the relationship to the settlor through the child.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-3
No contest provision void
Sec. 3. A provision in a trust that provides, or has the effect of providing, that a beneficiary forfeits a benefit from the trust if the beneficiary contests the trust is void.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-4
Children born after trust's creation
Sec. 4. (a) Except as provided in subsection (b) and section 5 of this chapter, when a settlor fails to provide in the settlor's trust for a child who is:
(1) born or adopted after the making of the settlor's trust; and
(2) born before or after the settlor's death;
the child is entitled to receive a share in the trust assets. The child's share of the trust assets shall be determined by ascertaining what the child's intestate share would have been under IC 29-1-2-1 if the settlor had died intestate. The child is entitled to receive a share of the trust assets equivalent in value to the intestacy share determined under IC 29-1-2-1.
(b) Subsection (a) does not apply to a child of the settlor if:
(1) it appears from the trust that the settlor intentionally failed

to provide in the settlor's trust for the child; or
(2) when the trust was executed:
(A) the settlor had at least one (1) child known to the settlor to be living; and
(B) the settlor devised substantially all of the settlor's estate to the settlor's surviving spouse.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-5
Mistaken belief that settlor's child deceased
Sec. 5. (a) Except as provided in subsection (b), if, at the time of the making of the trust, the settlor:
(1) believes a child of the settlor to be dead; and
(2) fails to provide for the child in the settlor's trust;
the child is entitled to receive a share in the trust assets. The child's share of the trust assets shall be determined by ascertaining what the child's intestate share would have been under IC 29-1-2-1 if the settlor had died intestate. The child is entitled to receive a share of the trust assets equivalent in value to the intestacy share determined under IC 29-1-2-1.
(b) Subsection (a) does not apply to a child of the settlor if it appears from the trust or from other evidence that the settlor would not have devised anything to the child had the settlor known that the child was alive.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-6
Void, revoked, or lapsed devise
Sec. 6. If a devise of real or personal property, not included in the residuary clause of the trust:
(1) is void;
(2) is revoked; or
(3) lapses;
the devise becomes a part of the residue and passes to the residuary beneficiary.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-7
Beneficiary predeceases settlor
Sec. 7. (a) As used in this section, "descendant" includes the following:
(1) A child adopted before the child is twenty-one (21) years of age by:
(A) the settlor; or
(B) the settlor's descendants.
(2) A descendant of a child adopted as set forth in subdivision (1).
(3) A child who is born of the mother out of wedlock in either of the following circumstances:
(A) The mother is a descendant of the settlor.             (B) The mother is the settlor.
(4) If the right of a child born out of wedlock to inherit from the father is or has been established in the manner provided under IC 29-1-2-7, the child, in either of the following circumstances:
(A) The father is a descendant of the settlor.
(B) The father is the settlor.
(5) A descendant of a child born out of wedlock as set forth in subdivisions (3) and (4).
(b) If:
(1) an estate, real or personal, is devised to a descendant of the settlor; and
(2) the beneficiary:
(A) dies during the lifetime of the settlor before or after the execution of the trust; and
(B) leaves a descendant who survives the settlor;
the devise does not lapse, but the property devised vests in the surviving descendant of the beneficiary as if the beneficiary had survived the settlor and died intestate.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-8
Kindred of the half blood
Sec. 8. Kindred of the half blood are entitled to receive the same trust interest that they would have received if they had been of the whole blood.
As added by P.L.4-2003, SEC.7.

IC 30-4-2.1-9
Applicability of adultery and abandonment forfeiture provisions
Sec. 9. A trust of a deceased spouse is subject to the following:
(1) IC 29-1-2-14.
(2) IC 29-1-2-15.
As added by P.L.238-2005, SEC.28.

IC 30-4-2.1-10
Reserved

IC 30-4-2.1-11
Written statement or list disposing of tangible personal property
Sec. 11. (a) A written statement or list that:
(1) complies with this section; and
(2) is referred to in a settlor's trust that was revocable during the settlor's lifetime;
may be used to dispose of items of tangible personal property, other than property used in a trade or business, not otherwise specifically disposed of by the trust.
(b) To be admissible under this section as evidence of the intended disposition, the writing must be signed by the settlor and must describe the items and the beneficiaries with reasonable certainty. The writing may be prepared before or after the execution

of the trust. The writing may be altered by the settlor after the writing is prepared. The writing may have no significance apart from the writing's effect on the dispositions made by the trust.
(c) If more than one (1) otherwise effective writing exists, then, to the extent of a conflict among the writings, the provisions of the most recent writing revoke the inconsistent provisions of each earlier writing.
As added by P.L.238-2005, SEC.29.



CHAPTER 3. RULES GOVERNING THE RIGHTS, POWERS, DUTIES, LIABILITIES, AND REMEDIES OF THE PARTIES TO A TRUST

IC 30-4-3-1 Repealed
(Repealed by P.L.238-2005, SEC.63.)



CHAPTER 3.5. INDIANA UNIFORM PRUDENT INVESTOR ACT

IC 30-4-3.5-1
Compliance with prudent investor rule
Sec. 1. (a) Except as otherwise provided in subsection (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.
(b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provision of the trust.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-2
Prudent investor rule
Sec. 2. (a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.
(b) A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.
(c) Among circumstances that a trustee shall consider in investing and managing trust assets are those of the following that are relevant to the trust or its beneficiaries:
(1) General economic conditions.
(2) The possible effect of inflation or deflation.
(3) The expected tax consequences of investment decisions or strategies.
(4) The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property.
(5) The expected total return from income and the appreciation of capital.
(6) Other resources of the beneficiaries.
(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital.
(8) An asset's special relationship or special value, if any, to the purposes of the trust or to one (1) or more of the beneficiaries.
(d) A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.
(e) A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.
(f) A trustee who has special skills or expertise, or is named

trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, has a duty to use the special skills or expertise.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-3
Diversification of investments
Sec. 3. A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-4
Review of trust assets
Sec. 4. Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-5
Trust managed in interest of beneficiaries
Sec. 5. A trustee shall invest and manage the trust assets solely in the interest of the beneficiaries.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-6
Impartial management
Sec. 6. If a trust has at least two (2) beneficiaries, the trustee shall act impartially in investing and managing the trust assets, taking into account any differing interests of the beneficiaries.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-7
Costs
Sec. 7. In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, the purposes of the trust, and the skills of the trustee.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-8
Determination of compliance with prudent investor rule
Sec. 8. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight.
As added by P.L.137-1999, SEC.3.
IC 30-4-3.5-9
Delegation of functions by trustee
Sec. 9. (a) A trustee may delegate investment and management functions that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:
(1) selecting an agent;
(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and
(3) reviewing the agent's actions periodically in order to monitor the agent's performance and compliance with the terms of the delegation.
(b) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care.
(c) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of Indiana, an agent submits to the jurisdiction of the courts of Indiana.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-10
Authorization of investments or strategies
Sec. 10. The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter:
(1) "Investments permissible by law for investment of trust funds".
(2) "Legal investments".
(3) "Authorized investments".
(4) "Using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital".
(5) "Prudent man rule".
(6) "Prudent trustee rule".
(7) "Prudent person rule".
(8) "Prudent investor rule".
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-11
Applicability of chapter
Sec. 11. This chapter applies to trusts existing on and created after June 30, 1999. As applied to trusts existing on June 30, 1999, this chapter governs only decisions or actions occurring after June 30, 1999.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-12
Purpose of chapter      Sec. 12. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among the states enacting it.
As added by P.L.137-1999, SEC.3.

IC 30-4-3.5-13
Short title
Sec. 13. This chapter may be cited as the "Indiana Uniform Prudent Investor Act".
As added by P.L.137-1999, SEC.3.



CHAPTER 4. RULES GOVERNING THE RIGHTS OF THIRD PARTIES

IC 30-4-4-1
Presumption of trustee's authority
Sec. 1. (Presumption of Trustee's Authority)
(a) Except as provided in subsection (b) of this section, any third person dealing with the trustee or assisting him in conducting a transaction:
(1) may assume without inquiry that the trustee has the powers he purports to exercise and has exercised them properly; and
(2) shall not be responsible for the application of money or property paid or delivered to the trustee.
(b) If the third person has actual knowledge that the trustee is exceeding his powers or is improperly exercising them, that person will not be protected under subsection (a) of this section.
(c) If a trust which includes real estate is a public record in the county in which the real estate is situated, a third person dealing with the trustee with respect to that real estate shall be deemed to have actual notice of the terms of the trust.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-2
Transfers by the trustee to third persons
Sec. 2. (Transfers by the Trustee to Third Persons)
(a) If, in transferring an interest in trust property to a third party, the trustee is not committing a breach of trust, the transferee holds the interest free of the trust and incures no liability to the beneficiary.
(b) A third person, to whom an interest in trust property is transferred by the trustee in breach of trust, takes his interest free of the trust if he:
(1) takes for value and without notice of the breach of trust; and
(2) is not taking part in what he knows to be an illegal transaction.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-3
Judgment lien against the trustee or beneficiary
Sec. 3. (Judgment Lien against the Trustee or Beneficiary)
(a) A judgment against a person individually who may also be a trustee shall not be a lien against the trust estate.
(b) When trust property is properly sold or disposed of by the trustee to a third person, the liens against a beneficiary's interest in the trust estate, if any, will be divested from that property and will attach to the interest of that beneficiary in the proceeds from its sale or other disposition.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-4
Disclosure of information concerning beneficiaries
Sec. 4. (Disclosure of Information Concerning Beneficiaries)     (a) Any person may petition the court for disclosure of information concerning beneficiaries or the trust estate. The court may order the disclosure of all or any part of the information requested in the petition only after the petitioner has shown both a reasonable need for it and that the trustee has either refused or neglected to provide the information on written request delivered to the trustee.
(b) The court shall, upon petition, order the disclosure of the identity of the beneficiaries or their agents, if any, and any other information concerning the trust, in any case in which:
(1) in a trust of real estate, there is a violation of a state law or an ordinance or resolution of a political subdivision relating to the structure or condition of buildings, or the health and safety of occupants of or visitors to buildings; or
(2) there has been or may be a deed, sale, lease, purchase, mortgage, assignment or similar transfer of any interest in trust property to or from any unit of state or local government or agency or official thereof;
and the trustee has refused to disclose the identities of the beneficiaries within a reasonable time after written demand.
(Formerly: Acts 1971, P.L.416, SEC.5.)

IC 30-4-4-5
Certification of trust; contents; liability of person relying on certification of trust
Sec. 5. (a) A trustee may furnish to a person other than a beneficiary a certification of trust instead of a copy of the trust instrument. The certification of trust must contain the following information:
(1) That the trust exists and the date the trust instrument was executed.
(2) The identity of the settlor.
(3) The identity and address of the currently acting trustee.
(4) The powers of the trustee.
(5) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.
(6) The authority of cotrustees to sign or otherwise authenticate and whether all or less than all the cotrustees are required in order to exercise the powers of the trustee.
(7) The trust's taxpayer identification number.
(8) The manner of taking title to trust property.
(b) A certification of trust may be signed or authenticated by any trustee.
(c) A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.
(d) A certification of trust may contain the dispositive terms of a trust.
(e) A recipient of a certification of trust may require the trustee to furnish copies of excerpts from the original trust instrument and later

amendments that:
(1) designate the trustee; and
(2) confer on the trustee the power to act in a pending transaction in which the recipient has an interest.
(f) A person who acts in reliance on a certification of trust without knowledge that the representations contained in the certification of trust are incorrect:
(1) is not liable to any person for acting in reliance on the certification of trust; and
(2) may assume without inquiry the existence of the facts contained in the certification of trust.
Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying on the certification.
(g) A person who in good faith enters into a transaction in reliance on a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.
(h) A person making a demand for the trust instrument in addition to a certification of trust or excerpts from the original trust instrument is liable for damages if the court determines that a person did not act in good faith in demanding the trust instrument.
(i) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.
As added by P.L.238-2005, SEC.41.



CHAPTER 5. RULES GOVERNING THE ADMINISTRATION OF A TRUST

IC 30-4-5-0.5
Application of Uniform Principal and Income Act
Sec. 0.5. The Uniform Principal and Income Act (IC 30-2-14) applies to the administration of a trust under this article.
As added by P.L.84-2002, SEC.4.



CHAPTER 5.5. ENFORCEMENT POWERS OF ATTORNEY GENERAL

IC 30-4-5.5-1
Remedies by attorney general against benevolent trust or trustee
Sec. 1. (a) This section applies if a trustee of a benevolent trust does any of the following:
(1) Commits a breach of trust.
(2) Violates the mandate of a charitable trust.
(3) Violates a duty listed in this article.
(b) The attorney general may petition a court to issue one (1) or more of the following remedies for an action enumerated in subsection (a):
(1) Injunctive relief.
(2) Appointment of temporary or permanent receivers.
(3) Permanent removal of trustees.
(4) Appointment of permanent replacement trustees subject to court approval.
A remedy under this subsection is in addition to any other remedy.
(c) The attorney general may seek a remedy listed in subsection (b) against a trustee or a trust.
As added by P.L.245-2005, SEC.8.



CHAPTER 6. PROCEDURE

IC 30-4-6-1
Jurisdiction
Sec. 1. (Jurisdiction)
Jurisdiction in this state for all matters arising under this article shall be with the court exercising probate jurisdiction.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-2
Continuing jurisdiction
Sec. 2. (Continuing Jurisdiction)
The court will have continuing jurisdiction to supervise the administration of the trust only if the settlor expressly directs in the terms of the trust that the court is to have that jurisdiction.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-3
Venue; transfer of trust's principal place of administration; notice; objection to transfer
Sec. 3. (a) Venue in a proceeding brought by the attorney general against a trustee or a trust lies in Marion County, unless a court determines that venue in Marion County would be a hardship for a trustee or a trust.
(b) Unless the terms of the trust provide otherwise, venue in a proceeding brought by a party other than the attorney general for matters arising under this article shall be exclusively in the county in which the principal place of administration of the trust is located. The principal place of administration of a trust is that usual place at which the records pertaining to the trust are kept or, if there is no such place, the trustee's residence. If there are cotrustees, the principal place of administration is either that of the corporate trustee, if there is only one (1); that of the individual trustee who has custody of the records, if there is but one (1) such person and there is no corporate cotrustee; or, if neither of these alternatives apply, that of any of the cotrustees.
(c) Unless the trust provides otherwise, a trustee is under a continuing duty to administer the trust at a place appropriate to the trust's purposes and administration.
(d) Unless the trust provides otherwise, and without precluding the right of the court to order, approve, or disapprove a transfer, the trustee, in furtherance of a duty prescribed by subsection (b), may transfer the trust's principal place of administration to another state or to a jurisdiction outside the United States.
(e) The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than sixty (60) days before initiating the transfer. The notice of proposed transfer must include the following information:
(1) The name of the jurisdiction to which the principal place of

administration is to be transferred.
(2) The address and telephone number of the new location at which the trustee can be contacted.
(3) An explanation of the reasons for the proposed transfer.
(4) The date on which the proposed transfer is anticipated to occur.
(5) The date, not less than sixty (60) days after the giving of notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.
(f) The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.
(g) In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed under IC 30-4-3-33.
(h) If the principal place of administration is maintained in another state, venue in this state for any matters arising under this article shall be in the county stipulated in writing by the parties to the trust or, if there is no such stipulation, in the county where the trust property, or the evidence of the trust property, which is the subject of the action is either situated or generally located.
(i) Any party to an action or proceeding shall be entitled to a change of venue or change of judge as provided in the Indiana Rules of Procedure. A change of venue in any action shall not be construed to authorize a permanent change of venue for all matters arising under this article, and, upon conclusion of the action, venue shall return to the court where the action was initiated.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.238-2005, SEC.43; P.L.245-2005, SEC.9; P.L.1-2006, SEC.494.

IC 30-4-6-4
Docketing of trusts in general
Sec. 4. Except as provided in section 7 of this chapter and IC 30-4-7, unless the terms of the trust expressly direct that the court is to have continuing jurisdiction over the administration of the trust:
(1) a trustee need not docket a trust in the records of the court nor may the court require a trust to be docketed; and
(2) with respect to a decedent's estate docketed for the purpose of probate or administration, which either establishes a trust or makes a devise to another trust, the court shall have no continuing jurisdiction over the administration of the trust after any distribution from the estate is paid or delivered to the trustee.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.200-1991, SEC.5.

IC 30-4-6-5
Pleadings      Sec. 5. (Pleadings)
Any proceedings under this article may be initiated on either a petition or complaint and upon notice as provided in 30-4-6-6.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-6
Notice
Sec. 6. (Notice)
(a) Notice must be given to any person or his personal representative who is named as a party in a petition or complaint, whose rights may be affected or upon whom a liability might be imposed by any proceeding; to the Attorney General if the trust is for a benevolent public purpose; and to any other person whom the court may order to be given notice.
(b) The form of notice required shall be in the form of a summons as provided for in the Indiana Rules of Procedure or in such other form as may be ordered or approved by the court.
(c) The manner of service of a notice shall be the same as that provided in the Indiana Rules of Procedure for service of summons or such other manner as may be ordered or approved by the court.
(d) Any person who is a nonresident of this state or whose address is unknown may be served by publication according to the Indiana Rules of Procedure. All persons served by publication whose names and addresses are known or can by reasonable diligence be ascertained by the party seeking service shall, in addition to such published notice, be served by registered or certified mail or other public means by which a return receipt may be requested.
(e) The court shall give notice in any case in which it acts on its own motion.
(f) Any person not under a legal disability or a personal representative may waive in writing notice of the proceeding.
(g) An order of the court is binding as to all persons who are given notice of the proceeding, even though less than all interested persons receive notice.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-7
Docketing as part of proceeding
Sec. 7. (Docketing as Part of Proceeding)
(a) If it is necessary to the determination of any issue of law or fact in a proceeding, the court may direct that a copy of the trust instrument, if any, be kept in its records.
(b) The filing of the trust instrument under subsection (a) of this section shall not result in continuing supervisory jurisdiction by the court. Upon conclusion of the proceeding, the trust instrument shall be removed from the court's records.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-8
Bonding      Sec. 8. (a) Unless the terms of the trust provide otherwise, the trustee need not provide a bond to secure the trustee's performance as trustee.
(b) If the trust is subject to continuing supervisory jurisdiction by the court, the court may, on its own motion, direct the trustee to provide a bond to secure performance of the trustee's duties.
(c) Upon petition by an interested party, the court may direct the trustee to provide a bond to secure the trustee's performance, if the court deems it reasonably necessary to protect the interest of any beneficiary.
(d) Unless the terms of the trust provide otherwise, the court may, in its discretion, direct a trustee appointed by the court under IC 30-4-3-33 to file a bond to secure the performance of the trustee's duties.
(e) In any case in which bond is required, unless otherwise specified, the court shall determine the amount, term and surety of the bond to be provided. The court may also excuse a requirement of bond, reduce or increase the amount of the bond, release the surety, or permit substitution of another bond with the same or different sureties.
(Formerly: Acts 1971, P.L.416, SEC.7.) As amended by P.L.238-2005, SEC.44.

IC 30-4-6-9
Suit on bond
Sec. 9. (Suit on Bond)
(a) The court may, on breach of the obligation of the bond of the trustee, after notice to the obligors on the bond and to such other persons as the court directs, determine the damages, and by appropriate proceeding enforce the collection thereof from those liable on the bond. Such determination and enforcement may be made by the court upon its own motion or upon application of a successor trustee, or of any other interested person. Damages may be assessed on behalf of all interested persons and may be paid over to the successor or other non-defaulting trustee or any other person the court may direct.
(b) The bond of the trustee shall not be void upon the first recovery, but may be proceeded upon from time to time until the whole penalty is exhausted.
(c) If the court has already determined the liability of the trustee, the sureties shall not be permitted thereafter to deny such liability in any action or hearing to determine their liability; but the surety may intervene in any hearing to determine the liability of the trustee.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-10
Representation by class or similar interest
Sec. 10. (Representation by Class or Similar Interest)
Any adjudication involving the interests of persons represented by a personal representative shall be lawful and binding upon all

interested persons, whether born or unborn, whether notified or not notified, and whether represented or not, provided, those interested persons are of the same class or have interests similar to the predominant interests of any person so notified or represented.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-10.5
Persons who represent interests of and bind other persons
Sec. 10.5. (a) Except as provided in the terms of a trust, and to the extent there is not a conflict of interest between the representative and the person represented or among those being represented:
(1) a guardian may represent and bind the protected person who is subject to the guardianship;
(2) an attorney in fact who has authority to act with respect to the particular question or dispute may represent and bind the principal;
(3) a trustee may represent and bind the beneficiaries of the trust;
(4) a personal representative of a decedent's estate may represent and bind persons interested in the estate; and
(5) a parent may represent and bind the parent's minor, unborn, or not yet adopted child if a guardian for the child has not been appointed;
with regard to a particular question or dispute.
(b) The holder of a general power of appointment, including a general testamentary power of appointment, may represent and bind persons whose interests are subject to the power of appointment, including:
(1) permissible appointees; and
(2) takers in default.
(c) Unless otherwise represented:
(1) a minor;
(2) an incapacitated person;
(3) an unborn or a not yet adopted child; or
(4) a person whose identity or location is unknown and not reasonably ascertainable;
may be represented by and bound by another person who has a substantially identical interest with respect to the particular question or dispute but only to the extent there is not a conflict of interest between the representative and the person represented.
(d) If the court determines that an interest is not represented under this section or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem to receive notice, give consent, and otherwise represent, bind, and act on behalf of:
(1) a minor;
(2) an incapacitated person;
(3) an unborn child; or
(4) a person whose identity or location is unknown.
If not precluded by conflict of interest, a guardian ad litem may be

appointed to represent several persons or interests. A guardian ad litem may act on behalf of the person represented with respect to any matter arising under this title, regardless of whether a judicial proceeding concerning the trust is pending. In making decisions, a guardian ad litem may consider general benefits accruing to the living members of the family of the persons represented.
(e) Notice to a person who may represent and bind another person under this section has the same effect as if notice were given directly to the other person.
(f) The consent of a person who may represent and bind another person under this section is binding on the person represented unless the person represented objects to the representation before the consent would have become effective.
As added by P.L.238-2005, SEC.45.

IC 30-4-6-11
Appeals
Sec. 11. (Appeals)
(a) Any person considering himself aggrieved by any decision of a court having jurisdiction in proceedings under this article may prosecute an appeal to the court having jurisdiction of such an appeal. That appeal shall be taken as appeals are taken in civil causes.
(b) In an appeal, the trustee will be entitled to a stay of proceedings without bond.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-12
Statute of limitations
Sec. 12. (Statute of Limitations)
Unless previously barred by adjudication, consent or limitation, any right against a trustee for breach of trust shall be barred as to any beneficiary who has received a final account or other statement fully disclosing the matter and showing termination of the trust relationship between the trustee and the beneficiary unless a proceeding to assert the right is commenced within three (3) years after receipt of the final account or statement if, being an adult, it is received by him personally or if, being a minor or disabled person, it is received by his personal representative. The rights thus barred do not include the rights to recover from a trustee for fraud, misrepresentation or inadequate disclosure related to the settlement of the trust.
(Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-13
Application of rules of procedure
Sec. 13. (Application of Rules of Procedure)
Except as otherwise provided in this article, the Indiana Rules of Procedure shall apply with respect to procedure in any matter arising under this article. (Formerly: Acts 1971, P.L.416, SEC.7.)

IC 30-4-6-14
Contesting validity of revocable trust; time limits
Sec. 14. (a) A person must commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of the following:
(1) Ninety (90) days after the person receives from the trustee a copy of the trust certification and a notice informing the person of:
(A) the trust's existence;
(B) the trustee's name and address; and
(C) the time allowed for commencing the proceeding.
(2) Three (3) years after the settlor's death.
(b) More than one hundred twenty (120) days after the death of the settlor of a trust that was revocable at the settlor's death, the trustee may distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for the distribution unless:
(1) the trustee knows of a pending judicial proceeding contesting the validity of the trust; or
(2) a potential contestant notifies the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced not later than sixty (60) days after the contestant sends the trustee the notification.
(c) A beneficiary of a trust that is determined to be invalid shall return any distribution received.
As added by P.L.238-2005, SEC.46.



CHAPTER 7. ADJUDICATED COMPROMISE OF CONTROVERSIES

IC 30-4-7-1
Application of chapter
Sec. 1. This chapter applies to the compromise of a contest or controversy with respect to the following:
(1) The construction, validity, or effect of a trust instrument.
(2) The identity, rights, or interests of a beneficiary of a trust.
(3) The administration of a trust.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-2
Binding effect of compromise
Sec. 2. A compromise executed under this chapter is binding on all parties to the compromise, including a party represented by a guardian or guardian ad litem.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-3
Rights of creditors or taxing authorities
Sec. 3. A compromise executed under this chapter does not impair the rights of creditors or taxing authorities that are not parties to the compromise.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-4
Appointment of guardian or guardian ad litem
Sec. 4. The court may appoint a guardian or a guardian ad litem to represent the following persons or interests in a compromise executed under this chapter if the persons or interests do not have a guardian or guardian ad litem:
(1) A minor.
(2) A person who is without legal capacity to personally act.
(3) A person whose present existence or whereabouts cannot be ascertained.
(4) A person who is not yet born or adopted.
(5) An inalienable estate.
(6) A future contingent interest.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-5
Law governing appointment of guardian or guardian ad litem
Sec. 5. IC 29-1-1-20 applies to the appointment of a guardian or guardian ad litem under section 4 of this chapter.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-6
Agreement of compromise
Sec. 6. The terms of a compromise executed under this chapter

must be set forth in an agreement that is:
(1) in writing; and
(2) executed by all persons or the guardians or guardians ad litem appointed under section 4 of this chapter of all persons who:
(A) have an interest in the trust; or
(B) have a claim against the trust.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-7
Docket of documents
Sec. 7. After a compromise is executed, an interested person may docket the trust and submit the following documents to the court for the court's approval:
(1) The agreement executed under section 6 of this chapter.
(2) A copy of the trust instrument.
(3) Any other relevant documents.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-8
Notice and hearing on agreement
Sec. 8. After notice has been given in the manner directed by the court to:
(1) all interested persons;
(2) the guardians or guardians ad litem of interested persons;
(3) the personal representative of an estate affected by the agreement; and
(4) the trustee of a trust affected by the agreement;
the court shall hold a hearing on the agreement.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-9
Court order
Sec. 9. If the court finds:
(1) the contest or controversy is in good faith; and
(2) the effect of the agreement on the interests of all the parties is just and reasonable;
the court shall enter an order approving the agreement submitted under section 7 of this chapter and directing the trustee and the parties to the agreement to carry out the terms of the agreement.
As added by P.L.200-1991, SEC.6.

IC 30-4-7-10
Effect of entry of order
Sec. 10. If the court enters an order under section 9 of this chapter, all further disposition of the trust that is within the scope of the agreement shall be made under the terms of the agreement.
As added by P.L.200-1991, SEC.6.






ARTICLE 5. POWERS OF ATTORNEY

CHAPTER 1. APPLICABILITY

IC 30-5-1-1
Powers created after June 30, 1991
Sec. 1. This article applies to all powers of attorney created after June 30, 1991.
As added by P.L.149-1991, SEC.2.

IC 30-5-1-2
Powers created before July 1, 1991
Sec. 2. This article applies to all powers of attorney created before July 1, 1991, unless the application of this article would cause one (1) of the following to occur:
(1) An adverse effect on a right given a principal or an attorney in fact.
(2) The extension of a right not intended to be given at the time the power of attorney was created.
(3) The imposition of a duty or liability on a person that was not intended to be imposed at the time the power of attorney was created.
(4) The relief of a person from a duty or liability imposed by the terms of a power of attorney or the operation of law.
As added by P.L.149-1991, SEC.2.



CHAPTER 2. DEFINITIONS

IC 30-5-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-2
"Attorney in fact"
Sec. 2. "Attorney in fact" means the person designated to act for the principal under a power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-3
"Court"
Sec. 3. "Court" means the court having probate jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-4
"Health care"
Sec. 4. "Health care" means any medical care, treatment, service, or procedure to maintain, diagnose, treat, or provide for the principal's physical or mental well-being. The term includes the providing of nutrition and hydration through intravenous, endotracheal, or nasogastric tubes.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-5
"Health care provider"
Sec. 5. "Health care provider" means the physician who has primary responsibility for treating the principal and any other person administering health care to the principal who is licensed, certified, or otherwise authorized or permitted by law to administer health care in the ordinary course of business or the practice of a profession, including a pharmacist. The term includes an employee or agent of a health care provider.
As added by P.L.149-1991, SEC.2. Amended by P.L.188-1995, SEC.9.

IC 30-5-2-5.5
"Internal Revenue Code"
Sec. 5.5. Notwithstanding IC 1-1-4-4 and IC 6-3-1-11, "Internal Revenue Code" means the Internal Revenue Code of 1986 of the United States as amended from time to time.
As added by P.L.238-2005, SEC.47.

IC 30-5-2-6
"Person"      Sec. 6. "Person" means an individual at least eighteen (18) years of age, a corporation, trust, limited liability company, or partnership.
As added by P.L.149-1991, SEC.2. Amended by P.L.8-1993, SEC.469.

IC 30-5-2-7
"Power of attorney"
Sec. 7. "Power of attorney" refers to all types of powers of attorney, including durable powers of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-2-8
"Principal"
Sec. 8. "Principal" means:
(1) an individual, including an individual acting as a:
(A) trustee;
(B) personal representative; or
(C) fiduciary;
(2) a corporation;
(3) a limited liability company;
(4) a trust; or
(5) a partnership;
who signs a power of attorney granting powers to an attorney in fact.
As added by P.L.149-1991, SEC.2. Amended by P.L.178-2002, SEC.107.



CHAPTER 3. GENERAL PROVISIONS

IC 30-5-3-1
Rules of law; interpretation and application; conflict with terms of power
Sec. 1. The rules of law contained in this article shall be interpreted and applied to the terms of a power of attorney to implement the intent of the principal and the purposes of the power of attorney. If the rules of law conflict with the terms of the power of attorney, the terms of the power of attorney control unless the rules of law clearly prohibit or restrict what the terms of the power of attorney purport to authorize.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-2
Validity of power; execution under certain laws
Sec. 2. A power of attorney is valid if the power of attorney was valid at the time the power of attorney was executed under any of the following:
(1) This article.
(2) IC 30-2-11.
(3) Common law.
(4) The law of another state or foreign country.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-3
Recording power of attorney
Sec. 3. (a) Except as provided in subsection (b), an attorney in fact may act under a power of attorney without recording the power of attorney with the county recorder.
(b) An attorney in fact shall record the power of attorney authorizing the execution of a document that must be recorded before presenting the document for recording.
(c) A county recorder may not accept a document for recording if the document:
(1) was executed; and
(2) is presented;
by an attorney in fact whose power of attorney is unrecorded.
(d) A document creating a power of attorney must comply with recording requirements, including notary and preparation statements, to be recorded under this section.
(e) A document that is presented by an attorney in fact for recording must reference the book and page or instrument number where the instrument creating the power of attorney is recorded before the document may be presented by the attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-4
Guardians; nomination; appointment; powers and duties;

amendment or revocation of power; hearing; notice
Sec. 4. (a) A principal may nominate a guardian for consideration by the court if protective proceedings for the principal's person or estate are commenced. The court shall make an appointment in accordance with the principal's most recent nomination in a power of attorney except for good cause or disqualification.
(b) A guardian does not have power, duty, or liability with respect to property or personal health care decisions that are subject to a valid power of attorney. A guardian has no power to revoke or amend a valid power of attorney unless specifically directed to revoke or amend the power of attorney by a court order on behalf of the principal. A court may not enter an order to revoke or amend a power of attorney without a hearing. Notice of a hearing held under this section shall be given to the attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-3-5
Construction of power and instruction to attorney in fact; petition; notice of hearing
Sec. 5. Upon petition by an interested person, the court may construe a power of attorney and instruct the attorney in fact if the court finds that the principal lacks the capacity to control or revoke the power of attorney. Notice of a hearing on a petition under this subsection shall be given as the court directs.
As added by P.L.149-1991, SEC.2.



CHAPTER 4. CREATION OF A POWER OF ATTORNEY

IC 30-5-4-1
Validity of power; conditions
Sec. 1. To be valid, a power of attorney must meet the following conditions:
(1) Be in writing.
(2) Name an attorney in fact.
(3) Give the attorney in fact the power to act on behalf of the principal.
(4) Be signed by the principal in the presence of a notary public.
As added by P.L.149-1991, SEC.2.

IC 30-5-4-2
Time power becomes effective
Sec. 2. (a) Except as provided in subsection (b), a power of attorney is effective on the date the power of attorney is signed by the principal.
(b) A power of attorney may:
(1) specify the date on which the power will become effective; or
(2) become effective upon the occurrence of an event.
As added by P.L.149-1991, SEC.2.

IC 30-5-4-3
More than one attorney in fact; independent actions; failure or cessation of service
Sec. 3. (a) Except as otherwise stated in the power of attorney, if more than one (1) attorney in fact is named, each attorney in fact may act independently of the other attorney in fact in the exercise of a power or duty.
(b) Except as otherwise stated in the power of attorney, if:
(1) more than one (1) attorney in fact is named; and
(2) one (1) attorney in fact fails to serve or ceases to serve;
the remaining attorney in fact may continue to act under the power of attorney without a successor for the attorney in fact who failed to serve or ceased to serve.
As added by P.L.149-1991, SEC.2.

IC 30-5-4-4
Failure or cessation of service; circumstances; successor attorney in fact; powers
Sec. 4. (a) Except as stated otherwise in the power of attorney, an attorney in fact fails to serve or ceases to serve when:
(1) the attorney in fact dies;
(2) the attorney in fact resigns;
(3) the attorney in fact is adjudged incapacitated by a court;
(4) the attorney in fact cannot be located upon reasonable inquiry;         (5) the attorney in fact, if at one time the principal's spouse, legally is no longer the principal's spouse; or
(6) a physician familiar with the condition of the current attorney in fact certifies in writing to the immediate successor attorney in fact that the current attorney in fact is unable to transact a significant part of the business required under the power of attorney.
(b) Except as stated otherwise in the power of attorney, if the replaced attorney in fact reappears or is subsequently able to transact business, the successor attorney in fact shall remain as the attorney in fact.
(c) Except as otherwise stated in the power of attorney, an attorney in fact designated as a successor has the powers granted under the power of attorney to the original attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-4-5
Reimbursement of expenses; fee for services
Sec. 5. (a) Except as stated otherwise in the power of attorney, an attorney in fact is entitled to reimbursement of all reasonable expenses advanced by the attorney in fact on behalf of the principal.
(b) Except as otherwise stated in the power of attorney, an attorney in fact is entitled to a reasonable fee for services rendered. The attorney in fact shall, not later than twelve (12) months after the date the service is rendered, notify the principal in writing of the amount claimed as compensation for rendering the service.
As added by P.L.149-1991, SEC.2.



CHAPTER 5. POWERS

IC 30-5-5-1
Incorporation of powers; references; similar or overlapping powers; modification
Sec. 1. (a) An attorney in fact has a power granted under this chapter if the power of attorney incorporates the power by:
(1) referring to the descriptive language in sections 2 through 19 of this chapter; or
(2) citing to a specific section of sections 2 through 19 of this chapter.
(b) Reference in a power of attorney to the descriptive language in sections 2 through 19 of this chapter shall be construed as though the entire section is set out in full in the power of attorney.
(c) If powers are similar or overlap, the broadest power controls.
(d) A power of attorney may in writing delete from, add to, or modify in any manner a power incorporated by reference, including the power to make gifts under section 9 of this chapter.
As added by P.L.149-1991, SEC.2. Amended by P.L.165-2002, SEC.7.

IC 30-5-5-2
Real property transactions
Sec. 2. (a) Language conferring general authority with respect to real property transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, to reject, demand, buy, lease, receive, or otherwise acquire either ownership or possession of an estate or interest in real property.
(2) Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition or consent to partitioning, plat or consent to platting, lease, sublet, or otherwise dispose of an estate or interest in real property.
(3) Release in whole or in part, assign in whole or in part, satisfy in whole or in part, and enforce by action or proceeding, a mortgage, an encumbrance, a lien, or other claim to real property that exists or is claimed to exist in favor of the principal.
(4) Perform acts of management or conservation with respect to an estate or interest in real property owned or claimed to be owned by the principal, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain, or protect possession of the estate or interest by action or proceeding.
(C) Pay, compromise, or contest taxes and assessments.
(D) Apply for and receive refunds for taxes and assessments.
(E) Purchase supplies and hire assistance or labor.
(F) Make repairs or alterations in the structures or lands.         (5) Use, develop, modify, alter, replace, remove, erect, or install structures or other improvements upon real property in which the principal has or claims to have an interest.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or may claim to be entitled to as the proceeds of an interest in real property or of one (1) or more transactions under this section, conserve, invest, disburse, or use any proceeds received for purposes authorized under this section, and reimburse the attorney in fact for expenditures properly made by the attorney in fact.
(7) Participate in a reorganization with respect to real property, receive and hold shares of stocks or instruments of similar character received under a plan of reorganization, and act with respect to the shares, including the power to do the following:
(A) Sell or otherwise dispose of the shares.
(B) Exercise or sell options.
(C) Convert the shares.
(D) Vote on the shares in person or by the granting of a proxy.
(8) Agree and contract in any manner and on any terms with a person for the accomplishment of any purpose under this section and perform, rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(9) Execute, acknowledge, seal, and deliver a deed, revocation, mortgage, lease, notice, check, or other instrument that the attorney in fact considers useful for the accomplishment of a purpose under this section.
(10) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a real property transaction, and intervene in an action or proceeding relating to a claim.
(11) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution of a power under this section or for the keeping of necessary records.
(12) Perform acts relating to land use and zoning concerning property in which the principal has an ownership interest.
(13) Perform any other act with respect to an estate or interest in property.
(b) The powers described in this section are exercisable equally with respect to an interest in an estate or real property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-3 Tangible personal property transactions
Sec. 3. (a) Language conferring general authority with respect to tangible personal property transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property.
(2) Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, pawn, grant options concerning, lease or sublet, or otherwise dispose of tangible personal property or an interest in tangible personal property.
(3) Release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action or proceeding, a mortgage, an encumbrance, a lien, or other claim that exists or is claimed to exist in favor of the principal with respect to tangible personal property or an interest in tangible personal property.
(4) Perform acts of management or conservation with respect to tangible personal property or an interest in tangible personal property owned or claimed to be owned by the principal, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain possession of, or protect by action or proceeding.
(C) Pay, contest, or compromise taxes or assessments.
(D) Apply for and receive funds in connection with taxes or assessments.
(E) Move from place to place or store for hire or on a gratuitous bailment.
(F) Use, alter, and make repairs.
(5) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of tangible personal property, an interest in tangible personal property, or a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(6) Agree and contract in any manner and on any terms with a person and on any terms that the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(7) Execute, acknowledge, seal, and deliver a conveyance, mortgage, lease, notice, check, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section.         (8) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a tangible personal property transaction or intervene in an action or proceeding relating to a claim.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts with respect to tangible personal property or an interest in tangible personal property.
(b) The powers described in this section are exercisable equally with respect to tangible personal property or an interest in tangible personal property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-4
Bond, share, and commodity transactions
Sec. 4. (a) Language conferring general authority with respect to bond, share, and commodity transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of a bond, a share, an instrument of similar character, a commodity interest, or an instrument with respect to the bond, share, or interest, together with the interest, dividends, proceeds, or other distributions connected with the instruments.
(2) Sell, sell short, exchange, transfer with or without a guaranty, release, surrender, hypothecate, pledge, grant options concerning, loan, trade in, or otherwise dispose of a bond, a share, an instrument of similar character, a commodity interest, or an instrument with respect to the bond, share, or instrument.
(3) Release in whole or in part, assign the whole or a part of, satisfy in whole or in part, and enforce by action or proceeding a pledge, an encumbrance, a lien, or other claim as to a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest when the pledge, lien, or other claim is owned or claimed to be owned by the principal.
(4) Perform acts of management or conservation with respect to a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest, owned or claimed to be owned by the principal, or in which the principal claims to have an interest, including the power to do the following:
(A) Insure against casualty, liability, or loss.
(B) Obtain, regain possession of, or protect the principal's

interest by action or proceeding.
(C) Pay, compromise, or contest taxes and assessments.
(D) Apply for and receive refunds for taxes and assessments.
(E) Consent to and participate in a reorganization, recapitalization, liquidation, merger, consolidation, sale, lease, or other change in or revival of a corporation or an association, in the financial structure of a corporation or an association, or in the priorities, voting rights, or other special rights with respect to the corporation or association.
(F) Become a depositor with a protective, reorganization, or similar committee of the bond, share, instrument of similar character, commodity interest, or an interest with respect to the bond, share, or interest belonging to the principal, and make payments reasonably incident to becoming a depositor.
(G) Exercise or sell an option, a conversion, or a similar right.
(H) Vote in person or by the granting of a proxy with or without the power of substitution, either discretionary, general, or otherwise.
(5) Carry in the name of a nominee selected by the attorney in fact evidence of the ownership of a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest belonging to the principal.
(6) Employ in any way believed to be desirable by the attorney in fact a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest in which the principal has or claims to have an interest for the protection or continued operation of a speculative or margin transaction begun or personally guaranteed in whole or in part by the principal.
(7) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled as the proceeds of an interest in a bond, a share, an instrument of similar character, a commodity interest, or an interest with respect to the bond, share, or interest, or of a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(8) Agree and contract in any manner and on any terms with a broker or other person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify the agreement or contract or a similar agreement made by or on behalf of the principal.
(9) Execute, acknowledge, seal, and deliver a consent, an agreement, an authorization, an assignment, a revocation, a notice, a waiver of notice, a check, or an instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.         (10) Execute, acknowledge, and file a report or certificate required by law or governmental regulation.
(11) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a bond, share, or commodity transaction, or intervene in a related action or proceeding.
(12) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(13) Perform any other acts with respect to a bond, a share, an instrument of similar character, a commodity, or an interest with respect to a commodity.
(b) The powers described in this section are exercisable equally with respect to a bond, a share, an instrument of similar character, a commodity, or an instrument with respect to a commodity owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-4.5
Retirement plans
Sec. 4.5. (a) Language conferring general authority with respect to retirement plans means the principal authorizes the attorney in fact to:
(1) make contributions, including rollover contributions, or cause contributions to be made on behalf of the principal to any retirement plan, including any:
(A) pension;
(B) profit sharing or stock bonus plan;
(C) individual retirement arrangement;
(D) individual retirement account described in Section 408(A) of the Internal Revenue Code;
(E) deferred compensation plan;
(F) qualified plan under Section 403(b) of the Internal Revenue Code; or
(G) other qualified or nonqualified retirement plan, arrangement, or annuity in which the principal is a participant or a beneficiary;
(2) establish at least one (1) individual retirement account or other retirement plan in the principal's name;
(3) elect a form of payment of benefits from a retirement plan and withdraw benefits from a retirement plan;
(4) exercise investment powers available under a retirement plan;
(5) designate at least one (1) beneficiary or contingent beneficiary for any benefits payable under a retirement plan on

account of the principal's death and change any earlier designation of beneficiary;
(6) borrow from, sell assets to, and purchase assets from the retirement plan if authorized by the retirement plan; and
(7) waive the right of the principal to be a beneficiary of a joint or survivor annuity.
(b) The powers described in this section are equally exercisable with respect to a retirement plan established or operated in Indiana or another jurisdiction and:
(1) owned by the principal;
(2) in which the principal was a participant; or
(3) of which the principal was a beneficiary;
when the powers are given or after the powers are given.
(c) A power of attorney executed before July 1, 2005, that confers general authority with respect to all other matters under section 19 of this chapter, includes general authority with respect to retirement plans as described in this section.
As added by P.L.238-2005, SEC.48.

IC 30-5-5-5
Banking transactions
Sec. 5. (a) Language conferring general authority with respect to banking transactions means the principal authorizes the attorney in fact to do the following:
(1) Continue, modify, or terminate a deposit account or other banking arrangement made by or on behalf of the principal before the execution of the power of attorney.
(2) Open in the name of the principal alone, or in a way that clearly evidences the principal and attorney in fact relationship, a deposit account with a bank, trust company, savings association, credit union, thrift company, brokerage firm, or other institution that serves as a depository for funds selected by the attorney in fact, or hire a safe deposit box or vault space and make other contracts to procure services made available by a banking institution as the attorney in fact considers desirable.
(3) Make, sign, and deliver checks or drafts for any purpose and withdraw by check, order, or other means funds or property of the principal deposited with or left in the custody of a banking institution either before or after the power of attorney was executed.
(4) Prepare necessary financial statements of assets and liabilities or income and expenses of the principal for submission to a banking institution.
(5) Receive statements, vouchers, notices, or other documents from a banking institution and act with respect to the documents.
(6) Enter at any time a safe deposit box or vault that the principal could enter if personally present.
(7) Borrow money at an interest rate the attorney in fact selects, pledge as security assets of the principal the attorney in fact

considers desirable or necessary for borrowing, and pay, renew, or extend the time of the payment of a debt of the principal.
(8) Make, assign, pledge, draw, endorse, discount, guarantee, and negotiate promissory notes, bills of exchange, checks, drafts, or other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, receive cash or other proceeds of a transaction authorized under this subdivision, accept a bill of exchange or draft drawn by another person upon the principal, and pay a bill of exchange or a draft when the bill of exchange or draft is due.
(9) Receive for the principal and deal in or deal with a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument in which the principal has or claims to have an interest.
(10) Apply for and receive letters of credit for a banking institution selected by the attorney in fact giving indemnity or other agreement in connection with letters of credit the attorney in fact considers desirable or necessary.
(11) Consent to an extension in the time of payment with respect to a commercial paper or banking transaction in which the principal has an interest or by which the principal is or might be affected in any way.
(12) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled as the proceeds of a banking transaction, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact under this section.
(13) Execute, acknowledge, and deliver an instrument in the name of the principal or other person the attorney in fact considers useful to accomplish a purpose permitted under this section.
(14) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a banking transaction, or intervene in a related action or proceeding.
(15) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(16) Perform any other acts with respect to a bond, a share, an instrument of similar character, a commodity, or an interest with respect to a commodity.
(b) The powers described in this section are exercisable equally with respect to a banking transaction engaged in by the principal at the time of the giving of the power of attorney or engaged in after that time, whether conducted in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.79-1998, SEC.95.
IC 30-5-5-6
Business operating transactions
Sec. 6. (a) Language conferring general authority with respect to business operating transactions means the principal authorizes the attorney in fact to do the following:
(1) Discharge and perform a duty or liability, exercise a right, a power, a privilege, or an option the principal has or claims to have under a partnership agreement, whether the principal is a general or limited partner, enforce the terms of a partnership agreement for the protection of the principal by action or proceeding as the attorney in fact considers desirable or necessary, and defend, submit to arbitration, settle, or compromise an action or other legal proceeding in which the principal is a party because of membership in a partnership.
(2) Exercise in person or by proxy or enforce by action or proceeding a right, a power, a privilege, or an option the principal has as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise an action or legal proceeding to which the principal is a party because of a bond, share, or other instrument of similar character.
(3) With respect to a business owned solely by the principal, to perform the following:
(A) Continue, modify, renegotiate, extend, and terminate contractual arrangements made with a person, an entity, a firm, an association, or a corporation by or on behalf of the principal with respect to the business enterprise prior to the granting of the power of attorney.
(B) Determine the policy of the business enterprise, including the following:
(i) The location of the site or sites to be used for the enterprise's operation.
(ii) The nature and extent of business to be undertaken by the enterprise.
(iii) The methods of manufacturing, selling, merchandising, financing, accounting, and advertising to be employed in the enterprise's operation.
(iv) The amounts and types of insurance to be carried.
(v) The mode of securing, compensating, and dealing with accountants, attorneys, servants, and other agents and employees required for the operation of the enterprise.
(C) Agree and contract in any manner and on any terms with any person on any terms the attorney in fact considers desirable or necessary to make any or all decisions of the attorney in fact as to policy and rescind, reform, release, or modify an agreement or a contract made by or on behalf of the principal.
(D) Change the name or the form of organization under which the business enterprise is operated, enter into a partnership agreement with other persons, or organize a

corporation to take over the business or a part of the business that the attorney in fact considers necessary or desirable.
(E) Demand and receive money that is or becomes due to the principal or that may be claimed by the principal or on the principal's behalf in the operation of the business enterprise, control and disburse the funds in the operation of the enterprise in a way that the attorney in fact considers desirable or necessary, and engage in banking transactions the attorney in fact considers desirable or necessary to execute a power permitted under this subdivision.
(4) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business operating transaction of the principal that are required by a governmental agency, a department, or an instrumentality or that the attorney in fact considers desirable or necessary, and make related payments.
(5) Pay, compromise, or contest taxes or assessments and do acts the attorney in fact considers desirable or necessary to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments in connection with the principal's business operations, including the power to attempt to recover, in any manner permitted by law, sums paid before or after the execution of the power of attorney as taxes, fines, penalties, or assessments.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of a business operation of the principal, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(7) Execute, acknowledge, seal, and deliver a deed, an assignment, a mortgage, a lease, a notice, a consent, an agreement, an authorization, a check, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section.
(8) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a business operating transaction or intervene in an action or a proceeding relating to a claim.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts the attorney in fact considers desirable or necessary for the furtherance or protection of the interests of the principal in a business.     (b) The powers described in this section are exercisable equally with respect to a business in which the principal is interested at the time of the giving of the power of attorney or in which the principal becomes interested after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-7
Insurance transactions
Sec. 7. (a) Language conferring general authority with respect to insurance transactions means the principal authorizes the attorney in fact to do the following:
(1) Continue, pay the premium or assessment on, modify, rescind, release, or terminate a contract of life, accident, health, or disability insurance or for the provision of health care services or any combination of these contracts procured by or on behalf of the principal before the granting of the power of attorney that insures the principal or another person, without regard to whether the principal is or is not a beneficiary under the contract.
(2) Procure new, different, or additional contracts of life, accident, health, or disability insurance for the principal or for the provision of health care services for the principal, and select the amount, type of insurance, and mode of payment under each contract, pay the premium or assessment on, modify, release, or terminate a contract procured by the attorney in fact, and designate the beneficiary under the contract.
(3) Apply for and receive any available loan on the security of the contract of insurance, whether for the payment of the premium or for the procuring of cash, surrender and receive the cash surrender value, exercise an election as to beneficiary or mode of payment, change the manner of paying premiums, change or convert the type of insurance contract, with respect to a contract of life, accident, health, disability, or liability insurance in which the principal has, or claims to have, a power described in this subdivision, or change the beneficiary of the contract of insurance.
(4) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to as the proceeds of a contract of insurance or a transaction permitted under this section, conserve, invest, disburse, or use anything received for a purpose permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(5) Apply for and procure available governmental aid in the guaranteeing or paying of premiums of a contract of insurance on the life of the principal.
(6) Sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance.         (7) Pay from the proceeds or otherwise, compromise, contest, and apply for refunds in connection with a tax or an assessment levied by a taxing authority with respect to a contract of insurance, the proceeds of the refunds, or liability accruing from a tax or an assessment.
(8) Agree and contract in any manner and on any terms with any person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or a contract.
(9) Execute, acknowledge, seal, and deliver a consent, a demand, a request, an application, an agreement, an indemnity, an authorization, an assignment, a pledge, a notice, a check, a receipt, a waiver, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(10) Continue, procure, pay the premium or assessment on, modify, rescind, release, terminate, or otherwise deal with a contract of insurance, other than those permitted under subdivision (1) or (2), including fire, marine, burglary, compensation, liability, hurricane, casualty, or a combination of insurance, and do acts with respect to the contract or with respect to the contract's proceeds or enforcement that the attorney in fact considers necessary or desirable for the promotion or protection of the interests of the principal.
(11) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving an insurance transaction or intervene in an action or proceeding relating to a claim.
(12) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(13) Perform any other acts in connection with procuring, supervising, managing, modifying, enforcing, and terminating contracts of insurance or for the provisions of health care services in which the principal is insured or is otherwise interested.
(b) The powers described in this section are exercisable equally with respect to a contract of insurance or for the provision of health care service in which the principal is interested, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.49.

IC 30-5-5-8
Beneficiary transactions
Sec. 8. (a) Language conferring general authority with respect to beneficiary transactions means the principal authorizes the attorney

in fact to do the following:
(1) Represent and act for the principal in all ways and in all matters affecting a trust, a probate, an estate, a guardianship, an escrow, a custodianship, or other fund out of which the principal is entitled, or claims to be entitled as a beneficiary, to some share or payment, including the following powers:
(A) To accept, reject, disclaim, receive, receipt for, sell, assign, release, pledge, exchange, or consent to a reduction in or modification of a share in or payment from a fund.
(B) To demand or obtain by action or proceeding money or other things of value to which the principal is, may become, or claims to be entitled to because of the fund, initiate, participate in, or oppose a proceeding, for the ascertainment of the meaning, validity, or effect of a deed, declaration of trust, or other transaction affecting in any way the interest of the principal, initiate, participate in, or oppose a proceeding for the removal, substitution, or surcharge of a fiduciary, conserve, invest, disburse, or use anything received for the purposes permitted under this section, and reimburse the attorney in fact for expenditures properly made by the attorney in fact in the execution of the powers conferred upon the attorney in fact.
(C) To prepare, sign, file, and deliver all reports, compilations of information, returns, or papers with respect to an interest had or claimed on behalf of the principal in the fund, pay, compromise, or contest, and apply for and receive refunds in connection with a tax or an assessment with respect to an interest had or claimed by or on behalf of the principal in the fund or with respect to a property in which an interest is had or claimed.
(D) To agree and contract in any manner and on any terms with a person the attorney in fact selects to accomplish a purpose permitted under this section, and perform, rescind, reform, release, or modify an agreement or contract.
(E) To execute, acknowledge, verify, seal, file, and deliver a deed, a mortgage, a lease, a consent, a designation, a pleading, a demand, a notice, an election, a conveyance, a release, an assignment, a pledge, a check, a waiver, an admission of service, a notice of appearance, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(F) To submit to arbitration, settle, and propose or accept a compromise with respect to a controversy or claim that affects the administration of a fund in which the principal has or claims to have an interest and do all acts the attorney in fact considers to be desirable or necessary to reach a compromise.
(G) To hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the

proper execution by the attorney in fact of a power described in this section and keep needed records.
(H) To transfer part or all of an interest the principal may have in interests in real property, stocks, bonds, bank accounts, insurance, and other assets of any kind to the trustee of a revocable trust created by the principal as grantor.
(2) Perform any other acts in connection with the administration or disposition of a trust, a probate estate, a guardianship, an escrow, a custodianship, or other fund in which the principal has, or claims to have, an interest as a beneficiary.
(b) The powers described in this section are exercisable equally with respect to the administration or disposition of a trust, a probate estate, a guardianship, an escrow, a custodianship, or other fund in which the principal is interested at the time the power of attorney is given or becomes interested in after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-9
Gift transactions
Sec. 9. (a) Language conferring general authority with respect to gift transactions means the principal authorizes the attorney in fact to do the following:
(1) Make gifts to organizations, charitable or otherwise, to which the principal has made gifts, and satisfy pledges made to organizations by the principal.
(2) Make gifts on behalf of the principal to the principal's spouse, children, and other descendants or the spouse of a child or other descendant, either outright or in trust, for purposes the attorney in fact considers to be in the best interest of the principal, including the minimization of income, estate, inheritance, or gift taxes. The attorney in fact or a person that the attorney in fact has a legal obligation to support may not be the recipient of gifts in one (1) year that total more than the amount allowed as an exclusion from gifts under Section 2503 of the Internal Revenue Code.
(3) Prepare, execute, consent to on behalf of the principal, and file a return, report, declaration, or other document required by the laws of the United States, a state, a subdivision of a state, or a foreign government that the attorney in fact considers desirable or necessary with respect to a gift made under the authority of this section.
(4) Execute, acknowledge, seal, and deliver a deed, an assignment, an agreement, an authorization, a check, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(5) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving a gift

transaction, or intervene in a related action or proceeding.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts the attorney in fact considers desirable or necessary to complete a gift on behalf of the principal.
(b) The powers described in this section are exercisable equally with respect to a gift of property in which the principal is interested at the time of the giving of the power of attorney or becomes interested in after that time, whether conducted in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.50.

IC 30-5-5-10
Fiduciary transactions
Sec. 10. (a) Language conferring general authority with respect to fiduciary transactions means the principal authorizes the attorney in fact to do the following if the principal has the authority to delegate:
(1) Apply for and procure, in the name of the principal, letters of administration, letters testamentary, letters of guardianship, or any other type of judicial or administrative authority to act as a fiduciary.
(2) Represent and act for the principal in all ways and in all matters affecting a fund with respect to which the principal is a fiduciary.
(3) Initiate, participate in, and oppose a proceeding, judicial or otherwise, for the removal, substitution, or surcharge of a fiduciary, conserve, invest, or disburse anything received for the purposes of the fund for which it is received, and reimburse the attorney in fact for expenditures properly made by the attorney in fact in the execution of powers conferred on the attorney in fact.
(4) Agree and contract in any manner and on any terms with a person the attorney in fact selects to accomplish a purpose permitted under this section and perform, rescind, reform, release, or modify an agreement or contract made by or on behalf of the principal.
(5) Execute, acknowledge, verify, seal, file, and deliver a consent, a designation, a pleading, a notice, a demand, an election, a conveyance, a release, an assignment, a pledge, a check, a waiver, an admission of service, a notice of appearance, or other instrument the attorney in fact considers useful to accomplish a purpose permitted under this section.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by

the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts with respect to a fund of which the principal is a fiduciary.
(b) The powers described in this section are exercisable equally with respect to a fund of which the principal is a fiduciary at the time of the giving of the power of attorney or becomes a fiduciary after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-11
Claims and litigation
Sec. 11. (a) Language conferring general authority with respect to claims and litigation means the principal authorizes the attorney in fact to do the following:
(1) Assert and prosecute before a court, an administrative board, a department, a commissioner, or other tribunal, a cause of action, a claim, a counterclaim, an offset, or a defense that the principal has or claims to have against an individual, a partnership, an association, a government, a person, or an instrumentality, including the power to sue for the following:
(A) The recovery of land or a thing of value.
(B) The recovery of damages sustained by the principal in any manner.
(C) The elimination or modification of tax liability.
(D) An injunction.
(E) Specific performance.
(F) Any other relief.
(2) Bring an action of interpleader or other action to determine adverse claims, intervene or interplead in an action or proceeding, and act in litigation as amicus curiae.
(3) In connection with an action, a proceeding, or a controversy at law or otherwise, apply for and, if possible, procure a libel, an attachment, a garnishment, an order of arrest, or other preliminary, provisional, or intermediate relief and resort to and use in all ways permitted by law an available procedure to satisfy a judgment, an order, or a decree.
(4) In connection with an action or a proceeding at law, or otherwise, perform an act the principal might perform, including an acceptance of tender, an offer of judgment, an admission of facts, a submission of controversy on an agreed statement of facts, a consent to examination before trial, and the general binding of the principal in the conduct of litigation or controversy as the attorney in fact considers desirable.
(5) Submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal or litigation to which the principal is, may become, or may be designated a party.
(6) Waive the issuance and service of a summons, citation, or other process upon the principal, accept service of process,

appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, appeal to appellate tribunals, procure and give surety and indemnity bonds at the times and to the extent the attorney in fact considers desirable or necessary, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, a waiver, a release, a confession of judgment, a satisfaction of judgment, a notice, an agreement, or other instrument the attorney in fact considers desirable or necessary in connection with the prosecution, settlement, or defense of a claim by or against the principal or of litigation to which the principal is, may become, or may be designated a party.
(7) Appear for, represent, and act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, whether of the principal or another person, with respect to a reorganization proceeding, a receivership, or an application for the appointment of a receiver or trustee that affects an interest of the principal in real property, a bond, a share, a commodity interest, tangible personal property, or other thing of value.
(8) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the execution of a power permitted under this section.
(9) Pay, from funds in the control of the attorney in fact or the account of the principal, a judgment against the principal or a settlement that may be made in connection with a transaction permitted under this section, receive and conserve money or other things of value paid in settlement of or as proceeds of a transaction permitted under this section, and receive, endorse, and deposit checks.
(10) Perform other acts in connection with a claim by or against the principal or litigation to which the principal is, may become, or may be designated a party.
(b) The powers described in this section are exercisable equally with respect to a claim or litigation existing at the time of the giving of the power of attorney or arising after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-12
Family maintenance
Sec. 12. (a) Language conferring general authority with respect to family maintenance means the principal authorizes the attorney in fact to do the following:
(1) Perform acts necessary for maintaining the customary standard of living of the spouse, children, and other persons customarily supported by the principal, including the power to

provide the following:
(A) Living quarters by purchase, lease, or other contract, or by payment of operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by the principal's family or dependents.
(B) Normal domestic help for the operation of the household.
(C) Usual vacation and travel expenses.
(D) Usual educational facilities.
(E) Funds for all the current living costs of the spouse, children, and other dependents, including shelter, clothing, food, and incidentals.
(2) Pay for necessary medical, dental, and surgical care, hospitalization and custodial care for the spouse, children, and other dependents of the principal.
(3) Continue provisions made by the principal before or after the execution of the power of attorney for the principal's spouse, children, and other persons customarily supported by the principal with respect to automobiles or other means of transportation, including the power to license, insure, and replace automobiles owned by the principal and customarily used by the spouse, children, or other persons customarily supported by the principal.
(4) Continue charge accounts that have been operated by the principal before or after the execution of the power of attorney for the convenience of the principal's spouse, children, or other persons customarily supported by the principal, open new accounts the attorney in fact considers desirable to accomplish a purpose permitted under this section and pay the items charged on those accounts by a person authorized or permitted by the principal to make charges prior to the execution of the power of attorney.
(5) Continue payments incidental to membership or affiliation of the principal in a church, a club, a society, an order, or other organization and continue contributions to those organizations.
(6) Demand, receive, or obtain by action or proceeding money or other things of value to which the principal is or may become entitled as salary, wages, commission, or other remuneration for services performed, as a dividend or distribution on a stock, as interest or principal on an indebtedness, or as a periodic distribution of profits for a partnership or business in which the principal has or claims an interest and endorse, collect, or otherwise realize upon an instrument for the payment received.
(7) Use an asset of the principal for the performance of a power permitted under this section, including the power to draw money by check or otherwise from a bank deposit of the principal, sell an interest in real property, a bond, a share, a commodity interest, tangible personal property, or other asset of the principal, borrow money and pledge as security for a loan

an asset, including insurance, that belongs to the principal.
(8) Execute, acknowledge, verify, seal, file, and deliver an application, a consent, a petition, a notice, a release, a waiver, an agreement, or other instrument that the attorney in fact considers useful to accomplish a purpose permitted under this section.
(9) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(10) Perform any other acts for the welfare of the spouse, children, or other persons customarily supported by the principal or for the preservation and maintenance of other personal relationships of the principal to parents, relatives, friends, and organizations as are appropriate.
(b) The powers described in this section are exercisable equally whether the acts required for their execution relate to real or personal property owned by the principal at the time of the giving of the power of attorney or acquired after that time, whether located in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-13
Benefits from military service
Sec. 13. (a) Language conferring general authority with respect to benefits from military service means the principal authorizes the attorney in fact to do the following:
(1) Execute vouchers in the name of the principal for allowances and reimbursements payable to the United States, a state, or a subdivision of a state to the principal, including allowances and reimbursements for transportation of the principal and the principal's dependents, and for shipment of household effects, and receive, endorse, and collect the proceeds of a check payable to the order of the principal drawn on the treasurer, fiscal officers, or depository of the United States, a state, or a subdivision of a state.
(2) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, or certificate the attorney in fact considers desirable or necessary.
(3) Prepare, file, and prosecute the claim of the principal to a benefit or assistance, financial or otherwise, to which the principal is or claims to be entitled under a statute or regulation existing at the time of the execution of the power of attorney or enacted after execution of the power of attorney by the United States, a state, or a subdivision of a state, or by a foreign government if the benefit or assistance arises from or is based

upon military service performed before or after the execution of the power of attorney by the principal or a person related by blood or marriage to the principal and execute a receipt or other instrument the attorney in fact considers desirable or necessary for the enforcement or collection of the claim.
(4) Receive the financial proceeds of a claim described in this section, conserve, invest, disburse, or use anything received from a claim for purposes permitted under this section, and reimburse the attorney in fact for expenditures properly made in the execution of powers conferred upon the attorney in fact.
(5) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to a claim existing in favor of or against the principal based on or involving benefits from military service or intervene in a related action or proceeding.
(6) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the proper execution by the attorney in fact of a power described in this section and keep needed records.
(7) Perform any other acts the attorney in fact considers desirable or necessary to assure to the principal and to the dependents of the principal the maximum possible benefits from the military service performed before or after the execution of the power of attorney by the principal or a person related by blood or marriage to the principal.
(b) The powers described in this section are exercisable equally with respect to benefits from military service existing at the time of the giving of the power of attorney or accruing after that time, whether accruing in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-14
Records, reports, and statements
Sec. 14. (a) Language conferring general authority with respect to records, reports, and statements means the principal authorizes the attorney in fact to do the following:
(1) Keep records of cash received and disbursed for or on account of the principal, of credits and debits to the account of the principal, and of transactions affecting the assets and liabilities of the principal.
(2) Prepare, execute, and file tax and tax information returns for all periods required by the laws of the United States, a state, or a subdivision of a state, or a foreign government, prepare, execute, and file other tax related documents for all tax periods, including requests for an extension of time, offers, waivers, consents, powers of attorney, closing agreements, and petitions to a tax court regarding tax matters, and prepare, execute, and file all other instruments the attorney in fact considers desirable or necessary for the safeguarding of the principal against excessive or illegal taxation or against penalties imposed for

claimed violation of a law or other governmental regulation. This subdivision is intended to be sufficiently definite to permit the attorney in fact to represent the principal respecting all taxes the principal has paid and all tax returns the principal has filed, either personally or through an agent, with the Internal Revenue Service, another agency of the United States, a state department of revenue, a political subdivision of a state, or a foreign country, or a political subdivision of a foreign country.
(3) Prepare, execute, and file a return, report, declaration, or other document required by the laws of the United States, a state, a political subdivision of a state, or a foreign government, including a report or declaration required by the Social Security Administration, the commissioner of economic security, or other similar agency that the attorney in fact considers desirable or necessary for the safeguarding or maintenance of the principal's interest.
(4) Prepare, execute, and file a record, report, or statement the attorney in fact considers desirable or necessary for the safeguarding or maintenance of the principal's interest with respect to price, rent, wage, or rationing control, or other governmental activity.
(5) Hire, discharge, and compensate an attorney, accountant, expert witness, or other assistant when the attorney in fact considers the action to be desirable for the execution of a power permitted under this section.
(6) Execute any document under IC 3 except a ballot or an absentee ballot.
(7) Perform any other acts in connection with the preparation, execution, filing, storage, or other use of records, reports, or statements of or concerning the principal's affairs.
(b) The powers described in this section are exercisable equally with respect to records, reports, or statements of or concerning the affairs of the principal existing at the time of the giving of the power of attorney or arising after that time, whether arising in Indiana or in another jurisdiction.
As added by P.L.149-1991, SEC.2. Amended by P.L.3-1993, SEC.251.

IC 30-5-5-15
Estate transactions
Sec. 15. (a) Language conferring general authority with respect to estate transactions means the principal authorizes the attorney in fact to do the following:
(1) Accept, receipt for, exercise, release, reject, renounce, assign, disclaim, demand, sue for, claim, and recover a legacy, bequest, devise, gift, or other property interest or payment due or payable to or for the principal.
(2) Assert an interest in and exercise power over a trust, an estate, or property subject to fiduciary control.
(3) Establish a revocable trust solely for the benefit of the

principal that terminates at the death of the principal.
(4) Exercise all powers with respect to estates and trusts the principal could exercise. However, the attorney in fact may not make or change a will.
(b) In exercising powers of amendment or revocation, or powers to expend or withdraw property passing by trust, contract, or beneficiary designation at the principal's death, including specifically bequeathed property, joint accounts, life insurance, trusts, and retirement plans, the attorney in fact shall take the principal's estate plan into account to the extent the estate plan is known to the attorney in fact.
(c) The attorney in fact is not liable to a beneficiary of the principal's estate plan for an action performed under this section unless the attorney in fact acts in bad faith.
(d) The attorney in fact may:
(1) have access to; and
(2) copy, but not hold;
the principal's will, trusts, and other personal records to the extent necessary for the attorney in fact to act under this section.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-16
Health care powers; religious tenets
Sec. 16. (a) This section does not prohibit an individual capable of consenting to the individual's own health care or to the health care of another from consenting to health care administered in good faith under the religious tenets and practices of the individual requiring health care.
(b) Language conferring general authority with respect to health care powers means the principal authorizes the attorney in fact to do the following:
(1) Employ or contract with servants, companions, or health care providers to care for the principal.
(2) If the attorney in fact is an individual, consent to or refuse health care for the principal who is an individual in accordance with IC 16-36-4 and IC 16-36-1 by properly executing and attaching to the power of attorney a declaration or appointment, or both.
(3) Admit or release the principal from a hospital or health care facility.
(4) Have access to records, including medical records, concerning the principal's condition.
(5) Make anatomical gifts on the principal's behalf.
(6) Request an autopsy.
(7) Make plans for the disposition of the principal's body.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.154.

IC 30-5-5-17
Consent to or refusal of health care      Sec. 17. (a) If the attorney in fact has the authority to consent to or refuse health care under section 16(2) of this chapter, the attorney in fact may be empowered to ask in the name of the principal for health care to be withdrawn or withheld when it is not beneficial or when any benefit is outweighed by the demands of the treatment and death may result. To empower the attorney in fact to act under this section, the following language must be included in an appointment under IC 16-36-1 in substantially the same form set forth below:
I authorize my health care representative to make decisions in my best interest concerning withdrawal or withholding of health care. If at any time based on my previously expressed preferences and the diagnosis and prognosis my health care representative is satisfied that certain health care is not or would not be beneficial or that such health care is or would be excessively burdensome, then my health care representative may express my will that such health care be withheld or withdrawn and may consent on my behalf that any or all health care be discontinued or not instituted, even if death may result.
My health care representative must try to discuss this decision with me. However, if I am unable to communicate, my health care representative may make such a decision for me, after consultation with my physician or physicians and other relevant health care givers. To the extent appropriate, my health care representative may also discuss this decision with my family and others to the extent they are available.
(b) Nothing in this section may be construed to authorize euthanasia.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.155.

IC 30-5-5-18
Delegation of authority
Sec. 18. Language conferring general authority with respect to delegating authority means the principal authorizes the attorney in fact to delegate in writing to one (1) or more persons any or all powers given to the attorney in fact by the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-5-19
All other matters
Sec. 19. Language conferring general authority with respect to all other matters means the principal authorizes the attorney in fact to act as an alter ego of the principal with respect to all possible matters and affairs affecting property owned by the principal that the principal can perform through an attorney in fact.
As added by P.L.149-1991, SEC.2.



CHAPTER 6. DUTIES OF THE ATTORNEY IN FACT

IC 30-5-6-1
Exercise of powers not required
Sec. 1. The attorney in fact is not required to exercise the powers granted under the power of attorney or to assume control of or responsibility for any of the principal's property, care, or affairs, regardless of the principal's physical or mental condition.
As added by P.L.149-1991, SEC.2.

IC 30-5-6-2
Due care to act for benefit of principal
Sec. 2. Except as otherwise stated in the power of attorney, the attorney in fact shall use due care to act for the benefit of the principal under the terms of the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-6-3
Fiduciary capacity; exercise of all powers
Sec. 3. An attorney in fact shall exercise all powers granted under the power of attorney in a fiduciary capacity.
As added by P.L.149-1991, SEC.2.

IC 30-5-6-4
Records of transactions; accounting
Sec. 4. (a) The attorney in fact shall keep complete records of all transactions entered into by the attorney in fact on behalf of the principal:
(1) for six (6) years after the date of the transaction; or
(2) until the records are delivered to the successor attorney in fact;
whichever occurs first.
(b) Except as otherwise stated in the power of attorney, the attorney in fact is not required to render an accounting. The attorney in fact shall render a written accounting if an accounting is ordered by a court, requested by the principal, a guardian appointed for the principal, or, upon the death of the principal, the personal representative of the principal's estate, or an heir or legatee of the principal.
(c) An attorney in fact shall deliver an accounting requested under subsection (b) to:
(1) the principal;
(2) a guardian appointed for the principal;
(3) the personal representative of the principal's estate;
(4) an heir of the principal after the death of the principal; or
(5) a legatee of the principal after the death of the principal;
not later than sixty (60) days after the date the attorney in fact receives the written request for an accounting. In the event of the principal's death, an accounting under this subsection must be

requested not later than nine (9) months after the date of the principal's death.
(d) Not more than one (1) accounting is required under this section in each twelve (12) month period unless the court, in its discretion, orders additional accountings.
(e) If an attorney in fact fails to deliver an accounting as required under subsection (c), the person requesting the accounting may initiate an action in mandamus to compel the attorney in fact to render the accounting. The court may award the attorney's fees and court costs incurred under this subsection to the person requesting the accounting if the court finds that the attorney in fact failed to render an accounting as required under this section without just cause.
As added by P.L.149-1991, SEC.2. Amended by P.L.77-1998, SEC.1; P.L.252-2001, SEC.35; P.L.165-2002, SEC.8.

IC 30-5-6-4.5
Attorney in fact's authority to hire persons; cost incurred to defend actions of attorney in fact
Sec. 4.5. (a) An attorney in fact has the authority to employ persons, including:
(1) attorneys;
(2) accountants;
(3) investment advisers; and
(4) agents;
to assist the attorney in fact in the performance of the attorney in fact's fiduciary duties. Any reasonable costs incurred with regard to services rendered for the benefit of the principal shall be paid from the principal's asset holdings.
(b) Except as provided in subsection (c), if an accounting is requested as set forth in section 4 of this chapter, costs incurred by the attorney in fact:
(1) to defend the actions of the attorney in fact on behalf of the principal with regard to the preparation of the accounting; and
(2) to defend any other actions of the attorney in fact on behalf of the principal;
shall be paid from the principal's asset holdings.
(c) If a court determines that an attorney in fact:
(1) breached the attorney in fact's fiduciary duty or obligation to the principal; or
(2) was engaged in self-dealing activities with the principal's asset holdings;
the court may determine that the attorney in fact is responsible for the payment of the costs incurred under subsection (b).
As added by P.L.165-2002, SEC.9.

IC 30-5-6-5
Notice to health care providers of power of attorney
Sec. 5. The attorney in fact shall ascertain whether the principal has notified the principal's health care providers that a power of

attorney has been executed. If the principal has not notified the principal's health care providers of the existence of a power of attorney, the attorney in fact shall notify the health care providers of the existence of the power of attorney.
As added by P.L.149-1991, SEC.2.



CHAPTER 7. DUTIES OF HEALTH CARE PROVIDERS

IC 30-5-7-1
Application of chapter
Sec. 1. This chapter applies to a health care provider with whom an attorney in fact deals under a power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-7-2
Medical records
Sec. 2. (a) A health care provider furnished with a copy of a declaration under IC 16-36-4 or an appointment under IC 16-36-1 shall make the documents a part of the principal's medical records.
(b) If a change in or termination of a power of attorney becomes known to the health care provider, the change or termination shall be noted in the principal's medical records.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.156.

IC 30-5-7-3
Patient lacking capacity to give informed consent; consultation with attorney in fact
Sec. 3. Whenever a health care provider believes a patient may lack the capacity to give informed consent to health care the provider considers necessary, the provider shall consult with the attorney in fact who has power to act for the patient under IC 16-36-4, IC 16-36-1, or this article.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.157.

IC 30-5-7-4
Compliance with decision of attorney in fact; comfort care; unwillingness to comply
Sec. 4. (a) A health care provider shall comply with a health care decision made by an attorney in fact under a power of attorney if the decision is communicated to the provider. A health care provider may continue to administer treatment for the principal's comfort care or the alleviation of pain in addition to treatment made under the decision of the attorney in fact.
(b) If a health care provider is unwilling to comply with a health care decision made by the attorney in fact, the provider shall do the following:
(1) Notify the attorney in fact of the provider's unwillingness to comply with the decision.
(2) Promptly take all steps necessary to transfer the responsibility for the principal's health care to another health care provider designated by the attorney in fact.
As added by P.L.149-1991, SEC.2.
IC 30-5-7-5
Access to medical records by attorney in fact; release of information
Sec. 5. (a) A health care provider shall give an attorney in fact authorized to receive information under a power of attorney the same access as the principal has to examine and copy the principal's medical records, including records relating to mental health and other medical conditions held by a physician, psychiatrist, psychologist, therapist, hospital, nursing home, or other provider. The access to records shall be given at the principal's expense and may be subject to reasonable rules of the provider to prevent disruption of the principal's health care.
(b) An attorney in fact may release information obtained under subsection (a) to any person authorized to receive the information under IC 16-39.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.158.

IC 30-5-7-6
Anatomical gifts, autopsies, or remains disposition
Sec. 6. If a power of attorney authorizes the attorney in fact to:
(1) make an anatomical gift on behalf of the principal;
(2) authorize an autopsy of the principal's remains; or
(3) direct the disposition of the principal's remains;
the anatomical gift, autopsy, or remains disposition shall be considered the act of the principal or of the person who has priority under law to make the necessary decisions. Each person to whom the attorney in fact communicates a direction shall comply with the direction.
As added by P.L.149-1991, SEC.2.



CHAPTER 8. RELIANCE UPON A POWER OF ATTORNEY

IC 30-5-8-1
Effect of acts performed under power of attorney
Sec. 1. All acts performed by an attorney in fact under a power of attorney have the same effect, provide the same benefit, and bind the principal and the principal's successors in interest in the same manner as if the principal were competent, not incapacitated, and had acted on the principal's own behalf.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-2
Presumption of validity; actual knowledge of invalidity
Sec. 2. A written power of attorney that purports to be signed by the principal named in the power of attorney is presumed valid. A party may rely on the presumption of validity unless the party has actual knowledge that the power was not validly executed.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-3
Signature of attorney in fact as attestation; conclusive proof
Sec. 3. A signature of the attorney in fact that identifies the principal and the attorney in fact, or a similar written disclosure, is an attestation and is conclusive proof to a party relying on the attestation, except a party with actual knowledge that the attestation is false, that:
(1) the principal was competent at the time the power of attorney was executed;
(2) the attorney in fact does not have actual knowledge of the termination of the power of attorney;
(3) in the case of a successor attorney in fact, the original attorney in fact has failed or ceased to serve, and the successor attorney in fact is empowered to act on behalf of the principal; and
(4) if the effective date of the power of attorney begins upon the occurrence of a certain event, the event has occurred and the attorney in fact is able to act under the power of attorney.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-4
Investigation not required
Sec. 4. A person relying on the power of attorney or the attestation of the attorney in fact is not required to investigate any of the following:
(1) Whether the power of attorney is valid.
(2) Whether the attorney in fact is authorized to act.
(3) What the attorney in fact does with property delivered to the attorney in fact.
As added by P.L.149-1991, SEC.2.
IC 30-5-8-5
Copy of power of attorney; certification
Sec. 5. A copy of the power of attorney has the same force and effect as the original power of attorney if the attorney in fact certifies that the copy is a true and correct copy.
As added by P.L.149-1991, SEC.2.

IC 30-5-8-6
Concurrent appointments; independent execution
Sec. 6. Appointments made under this article, IC 16-36-4, and IC 16-36-1 can be made concurrently and will be given full effect under the law. However, the appointments may be executed independently and remain valid in their own right.
As added by P.L.149-1991, SEC.2. Amended by P.L.2-1993, SEC.159.

IC 30-5-8-7
Reliance on power of attorney; immunity
Sec. 7. (a) A person who acts in good faith reliance on a power of attorney is immune from liability to the same extent as if the person had dealt directly with the named principal and the named principal had been competent and not incapacitated.
(b) The named attorney in fact may furnish an affidavit to a person that states, to the best knowledge of the attorney in fact:
(1) that the instrument relied on by the person is a true copy of the power of attorney;
(2) that the named principal is alive;
(3) that the power of attorney was validly granted and executed;
(4) that the relevant powers granted to the attorney in fact have not been altered or terminated;
(5) in the case of a successor attorney in fact, that the original attorney in fact has failed or ceased to serve and the successor attorney in fact is empowered to act on behalf of the principal; and
(6) if the effective date of the power of attorney begins upon the occurrence of a certain event, that the event has occurred and the attorney in fact is authorized to act under the power of attorney.
(c) A person who:
(1) relies on an affidavit described in subsection (b); and
(2) acts in good faith;
is immune from liability that might otherwise arise from the person's action in reliance on the power of attorney that is the subject of the affidavit.
As added by P.L.238-2005, SEC.51.



CHAPTER 9. LIABILITIES

IC 30-5-9-1
Negligent exercise of power; bad faith
Sec. 1. (a) An attorney in fact is liable for the negligent exercise of the power of attorney, except for the exercise of the attorney in fact's power under IC 30-5-5-16 or IC 30-5-5-17.
(b) An attorney in fact is liable for the exercise of authority or failure to exercise authority under IC 30-5-5-16 or IC 30-5-5-17 only if the attorney in fact acted in bad faith.
As added by P.L.149-1991, SEC.2. Amended by P.L.1-2006, SEC.495.

IC 30-5-9-2
Attorney in fact benefiting from act; individual or conflicting interests
Sec. 2. (a) An attorney in fact who acts with due care for the benefit of the principal is not liable or limited only because the attorney in fact:
(1) also benefits from the act;
(2) has individual or conflicting interests in relation to the property, care, or affairs of the principal; or
(3) acts in a different manner with respect to the principal's and the attorney in fact's individual interests.
(b) A gift, bequest, transfer, or transaction is not presumed to be valid or invalid if the gift, bequest, transfer, or transaction:
(1) is:
(A) made by the principal taking action; and
(B) not made by an attorney in fact acting for the principal under a power of attorney; and
(2) benefits the principal's attorney in fact.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.52.

IC 30-5-9-3
Amended or terminated power of attorney
Sec. 3. The attorney in fact is not liable for actions taken under an amended or terminated power of attorney if the attorney in fact does not have actual knowledge of the amendment or termination.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-4
Errors of judgment; actions or defaults of other persons
Sec. 4. The attorney in fact is not liable for a loss due to an error of judgment or for the act or default of another person.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-5
Exoneration clauses      Sec. 5. The principal may provide in the power of attorney that the attorney in fact is liable only if the attorney in fact acts in bad faith. This exoneration is binding on the principal and the principal's successors in interest.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-6
Successor attorney in fact not liable for acts of predecessor
Sec. 6. A successor attorney in fact who is named in a power of attorney to succeed an attorney in fact who fails or ceases to serve is not liable for the actions taken by a previous attorney in fact.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-7
Co-attorneys in fact
Sec. 7. If two (2) or more attorneys in fact are authorized to act on behalf of a principal, an attorney in fact who did not join in or consent to the action of one (1) or more of the co-attorneys in fact is not liable for the action. Failure to object to an action is not consent to the action.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-8
Good faith purchasers; persons accepting authority of attorney in fact
Sec. 8. (a) A good faith purchaser from a person who has obtained an interest in property from an attorney in fact is not liable to the principal, the heirs or assigns of the principal, or the personal representative of the estate of the principal.
(b) A person accepting the authority of an attorney in fact to exercise a power granted under a power of attorney is not liable to the principal, the heirs and assigns of the principal, or the personal representative of the principal if:
(1) the person has no actual notice of the revocation of the power of attorney before the transaction;
(2) the person has no actual knowledge of the death of the principal; or
(3) the person has no actual knowledge that the duration of the power of attorney specified in the power of attorney, if a duration is specified, has not expired.
As added by P.L.149-1991, SEC.2.

IC 30-5-9-9
Persons refusing to accept authority of attorney in fact
Sec. 9. (a) Except as provided in subsection (b), a person who, not more than three (3) business days after receiving a power of attorney, refuses to accept the authority of an attorney in fact to exercise a power granted under a power of attorney is liable to the principal and to the principal's heirs, assigns, and the personal representative of the estate of the principal in the same manner as the person would be

liable had the person refused to accept the authority of the principal to act on the principal's own behalf. In any action brought in court to either force the acceptance of the authority of the attorney in fact or pursue damages as a result of the person's refusal to accept the authority of an attorney in fact, the person found liable for refusing to accept the authority of an attorney in fact shall pay the following:
(1) Three (3) times the amount of the actual damages.
(2) The attorney's fees of the person bringing the action to court.
(3) Prejudgment interest on the actual damages from the date the person refused to accept the authority of the attorney in fact.
(b) A person refusing to accept the authority of an attorney in fact to exercise a power granted under a power of attorney is not liable under subsection (a) if:
(1) the person has actual notice of the revocation of the power of attorney before the exercise of the power;
(2) the duration of the power of attorney specified in the power of attorney has expired;
(3) the person has actual knowledge of the death of the principal;
(4) the person reasonably believes that the power of attorney is not valid under Indiana law and provides the attorney in fact with a written statement not more than ten (10) business days after the refusal, describing the reason that the power of attorney is not valid under Indiana law; or
(5) the person reasonably believes that the power of attorney does not grant the attorney in fact with authority to perform the transaction requested and provides the attorney in fact with a written statement not more than ten (10) business days after the refusal, describing the reason the person believes the power of attorney is deficient under Indiana law.
(c) This section does not negate the liability a person would have to the principal or the attorney in fact under another form of power of attorney, under the common law, or otherwise.
As added by P.L.149-1991, SEC.2. Amended by P.L.252-2001, SEC.36; P.L.165-2002, SEC.10.

IC 30-5-9-10
Health care providers; persons acting in good faith reliance on direction or decision of attorney in fact
Sec. 10. A health care provider or other person who acts in good faith reliance on a direction or decision of an attorney in fact that is not clearly contrary to the terms of the power of attorney is protected and released from liability to the same extent as the provider or other person would be protected or released if the provider or other person had dealt directly with the principal as a fully competent person. In addition, the following rules shall be applied to protect and validate the acts of the attorney in fact and provider or other person:
(1) A health care provider or other person is not subject to civil or criminal liability or discipline for unprofessional conduct for

complying with a direction or decision by the attorney in fact, even if death or injury to the principal results.
(2) If the actions of a health care provider who fails to comply with a direction or decision of the attorney in fact are substantially in accord with reasonable medical standards at the time of reference and the provider promptly transfers the principal to another health care provider, the provider is not subject to civil or criminal liability or discipline for failure to comply with the attorney in fact.
(3) If the principal's death results from withholding or withdrawing health care in accordance with the terms of a power of attorney, the death is not a suicide or homicide for any purpose under a statute or rule of law and does not impair or invalidate an insurance, annuity, or other type of contract that is conditioned on the life or death of the principal, a term of the contract notwithstanding.
As added by P.L.149-1991, SEC.2.



CHAPTER 10. TERMINATION OF THE POWER OF ATTORNEY

IC 30-5-10-1
Revocation of power; record
Sec. 1. (a) Except as otherwise stated in the power of attorney, an executed power of attorney may be revoked only by a written instrument of revocation that:
(1) identifies the power of attorney revoked; and
(2) is signed by the principal.
(b) A revocation under subsection (a) is not effective unless the attorney in fact or other person has actual knowledge of the revocation.
(c) If an executed power of attorney was recorded under IC 30-5-3-3, the revocation of the power of attorney must:
(1) be recorded; and
(2) reference the book and page or instrument number where the instrument creating the power of attorney is recorded.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-2
Specific termination date and time
Sec. 2. If a power of attorney specifies a termination date and time, the power of attorney terminates at that date and time.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-3
Incapacity of principal
Sec. 3. (a) Except as otherwise stated in the power of attorney, a power of attorney is not terminated by the incapacity of the principal.
(b) The incapacity of a principal who has previously executed a power of attorney that terminates on the principal's incapacity does not revoke or terminate the power of attorney as to the attorney in fact or other person who, without actual knowledge of the incapacity of the principal, acts in good faith under the power. Unless otherwise invalid or unenforceable, an action taken under this subsection binds the principal and the principal's successors in interest.
As added by P.L.149-1991, SEC.2.

IC 30-5-10-4
Death of principal; missing or missing in action; attorney in fact retains authority over anatomical gifts, autopsy, and disposition of body
Sec. 4. (a) Except as provided in subsections (b) and (c), a power of attorney terminates on the death of the principal.
(b) The death of a principal who has executed a written power of attorney does not revoke or terminate the power of attorney as to the attorney in fact or other person who, without actual knowledge of the death of the principal, acts in good faith under the power. Unless otherwise invalid or unenforceable, an action taken under this

subsection binds the principal and the principal's successors in interest.
(c) The death of a principal who executes a written power of attorney does not revoke or terminate the power of attorney as to authority granted under IC 30-5-5-16(b)(5) through IC 30-5-5-16(b)(7). An action taken under this subsection binds the principal and the principal's successors in interest, unless the action is inconsistent with a written directive executed by the principal before the principal's death.
(d) Notice from the United States Department of Defense of the death of a principal who has given a power of attorney is official notice of the death of the principal. A report or listing of the principal's being missing or missing in action does not do any of the following:
(1) Constitute and may not be interpreted as actual notice of the death of the principal.
(2) Terminate the power of attorney.
As added by P.L.149-1991, SEC.2. Amended by P.L.238-2005, SEC.53.









TITLE 31. FAMILY LAW AND JUVENILE LAW

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 31-9-1-1
Applicability of definitions
31-9-1-1 Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.1-1997, SEC.1.

IC 31-9-1-2
Inapplicability of definitions
31-9-1-2 Sec. 2. Except as otherwise provided, the definitions in this article do not apply to the following:
(1) IC 31-11-3.
(2) IC 31-17-3.
(3) IC 31-18.
(4) IC 31-19-29.
(5) IC 31-37-23.
As added by P.L.1-1997, SEC.1.



CHAPTER 2. DEFINITIONS

IC 31-9-2-0.5
"Abandoned infant"
31-9-2-0.5 Sec. 0.5. (a) "Abandoned infant", for purposes of IC 31-34-21-5.6, means:
(1) a child who is less than twelve (12) months of age and whose parent, guardian, or custodian has knowingly or intentionally left the child in:
(A) an environment that endangers the child's life or health; or
(B) a hospital or medical facility;
and has no reasonable plan to assume the care, custody, and control of the child; or
(2) a child who is, or who appears to be, not more than forty-five (45) days of age and whose parent:
(A) has knowingly or intentionally left the child with an emergency medical services provider; and
(B) did not express an intent to return for the child.
(b) "Abandoned infant", for purposes of IC 31-34-21-4 and IC 31-35-2-6.5, means a child who is, or who appears to be, not more than forty-five (45) days of age and whose parent:
(1) has knowingly or intentionally left the child with an emergency medical services provider; and
(2) did not express an intent to return for the child.
As added by P.L.35-1998, SEC.2. Amended by P.L.133-2000, SEC.1; P.L.217-2001, SEC.2.






ARTICLE 10. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF THE RECODIFICATION ACT OF THE 1997 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 31-10-1-1
Purpose of recodification act
31-10-1-1 Sec. 1. The purpose of the recodification act of the 1997 regular session of the general assembly is to recodify prior family law and juvenile law in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 1997 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 1997 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 1996 expressly indicate a different purpose;
the substantive operation and effect of the prior family law and juvenile law continue uninterrupted as if the recodification act of the 1997 regular session of the general assembly had not been enacted.
As added by P.L.1-1997, SEC.2.



CHAPTER 2. GENERAL POLICY PROVISIONS

IC 31-10-2-1
Policy and purpose
31-10-2-1 Sec. 1. It is the policy of this state and the purpose of this title to:
(1) recognize the importance of family and children in our society;
(2) recognize the responsibility of the state to enhance the viability of children and family in our society;
(3) acknowledge the responsibility each person owes to the other;
(4) strengthen family life by assisting parents to fulfill their parental obligations;
(5) ensure that children within the juvenile justice system are treated as persons in need of care, protection, treatment, and rehabilitation;
(6) remove children from families only when it is in the child's best interest or in the best interest of public safety;
(7) provide for adoption as a viable permanency plan for children who are adjudicated children in need of services;
(8) provide a juvenile justice system that protects the public by enforcing the legal obligations that children have to society and society has to children;
(9) use diversionary programs when appropriate;
(10) provide a judicial procedure that:
(A) ensures fair hearings;
(B) recognizes and enforces the legal rights of children and their parents; and
(C) recognizes and enforces the accountability of children and parents;
(11) promote public safety and individual accountability by the imposition of appropriate sanctions; and
(12) provide a continuum of services developed in a cooperative effort by local governments and the state.
As added by P.L.1-1997, SEC.2. Amended by P.L.35-1998, SEC.3.






ARTICLE 11. FAMILY LAW: MARRIAGE

CHAPTER 1. WHO MAY MARRY

IC 31-11-1-1
Same sex marriages prohibited
31-11-1-1 Sec. 1. (a) Only a female may marry a male. Only a male may marry a female.
(b) A marriage between persons of the same gender is void in Indiana even if the marriage is lawful in the place where it is solemnized.
As added by P.L.1-1997, SEC.3. Amended by P.L.198-1997, SEC.1.

IC 31-11-1-2
Marriage to close relative prohibited; marriages between cousins; exceptions
31-11-1-2 Sec. 2. Two (2) individuals may not marry each other if the individuals are more closely related than second cousins. However, two (2) individuals may marry each other if the individuals are:
(1) first cousins; and
(2) both at least sixty-five (65) years of age.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-3
Bigamous marriages prohibited
31-11-1-3 Sec. 3. Two (2) individuals may not marry each other if either individual has a husband or wife who is alive.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-4
Minimum age for marriage
31-11-1-4 Sec. 4. Except as provided in section 5 or 6 of this chapter, two (2) individuals may not marry each other unless both individuals are at least eighteen (18) years of age.
As added by P.L.1-1997, SEC.3.

IC 31-11-1-5
Consent to underage marriage
31-11-1-5 Sec. 5. Two (2) individuals may marry each other if:
(1) both individuals are at least seventeen (17) years of age;
(2) each individual who is less than eighteen (18) years of age receives the consent required by IC 31-11-2; and
(3) the individuals are not prohibited from marrying each other for a reason set forth in this article.
As added by P.L.1-1997, SEC.3.
IC 31-11-1-6
Issuance of marriage license to underage persons; procedure; confidentiality of records
31-11-1-6 Sec. 6. (a) Two (2) individuals may marry each other if:
(1) the individuals are not prohibited from marrying for a reason set forth in this article; and
(2) a circuit or superior court of the county of residence of either individual considers the information required to be submitted by subsection (b) and authorizes the clerk of the circuit court to issue the individuals a marriage license.
(b) A court may not authorize the clerk of the circuit court to issue a marriage license under subsection (a) unless:
(1) the individuals have filed with the court a verified petition that includes allegations that:
(A) the female is at least fifteen (15) years of age;
(B) the female is pregnant or is a mother;
(C) each of the individuals who is less than eighteen (18) years of age has received the consent required by IC 31-11-2;
(D) the male is at least fifteen (15) years of age and is either:
(i) the putative father of the expected child of the female; or
(ii) the father of the female's child; and
(E) the individuals desire to marry each other;
(2) the court has provided notice of the hearing required by this section to both parents of both petitioners or, if applicable to either petitioner:
(A) to the legally appointed guardian or custodian of a petitioner; or
(B) to one (1) parent of a petitioner if the other parent:
(i) is deceased;
(ii) has abandoned the petitioner;
(iii) is mentally incompetent;
(iv) is an individual whose whereabouts is unknown; or
(v) is a noncustodial parent who is delinquent in the payment of court ordered child support on the date the petition is filed;
(3) a hearing is held on the petition in which the petitioners and interested persons, including parents, guardians, and custodians, are given an opportunity to appear and present evidence; and
(4) the allegations of the petition filed under subdivision (1) have been proven.
(c) A court's authorization granted under subsection (a):
(1) constitutes part of the confidential files of the clerk of the circuit court; and
(2) may be inspected only by written permission of a circuit, superior, or juvenile court.
As added by P.L.1-1997, SEC.3.



CHAPTER 2. CONSENT TO MARRY REQUIRED FOR CERTAIN INDIVIDUALS

IC 31-11-2-1
Necessity of consent to marry
31-11-2-1 Sec. 1. Except as provided in section 3 of this chapter, each individual who is less than eighteen (18) years of age must obtain consent under this chapter before the individual may marry.
As added by P.L.1-1997, SEC.3.

IC 31-11-2-2
Execution of consent to marry
31-11-2-2 Sec. 2. (a) A consent to marry under this chapter must be signed and verified in the presence of the clerk of the circuit court by:
(1) both parents, natural or adoptive, of the individual who is less than eighteen (18) years of age;
(2) the legally appointed guardian of the individual;
(3) one (1) parent of the individual if legal custody has been awarded to that parent by a judicial decree; or
(4) one (1) parent if the other parent:
(A) is deceased;
(B) has abandoned the individual who is less than eighteen (18) years of age;
(C) is physically or mentally incompetent to furnish the written consent; or
(D) is an individual whose whereabouts is unknown.
(b) If only one (1) parent signs the consent under subsection (a)(3) or (a)(4), the consent must contain a verified statement of fact that explains why only one (1) parent is required to sign the consent.
As added by P.L.1-1997, SEC.3.

IC 31-11-2-3
Issuance of marriage license to minor not obtaining required consent; procedure
31-11-2-3 Sec. 3. (a) An individual who is less than eighteen (18) years of age may marry if:
(1) the individual petitions the judge of the circuit or superior court of a county that is:
(A) the county of residence of the individual or the county of residence of the individual that the individual intends to marry; or
(B) a county that adjoins a county described in clause (A);
(2) the judge of the circuit or superior court directs the clerk of the circuit court to issue the individuals who intend to marry each other a license to marry without obtaining the consent required by section 1 of this chapter; and
(3) the individual is not prohibited from marrying for a reason set forth in IC 31-11-1.
(b) The petition made under subsection (a)(1) may be made in

writing or orally. The judge of the court may conduct investigations and hold hearings on the petition. The judge may, by written order, direct the clerk of the circuit court to issue a marriage license under subsection (a)(2) if the judge:
(1) considers the facts relevant to the issue presented by the petition;
(2) finds that good and sufficient reason for the order has been shown; and
(3) finds that the order is in the best interest of all persons concerned with the issues raised in the petition.
As added by P.L.1-1997, SEC.3.



CHAPTER 3. UNIFORM PREMARITAL AGREEMENT ACT

IC 31-11-3-1
Applicability of chapter
31-11-3-1 Sec. 1. This chapter applies to a premarital agreement executed on or after July 1, 1995.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-2
"Premarital agreement" defined
31-11-3-2 Sec. 2. As used in this chapter, "premarital agreement" means an agreement between prospective spouses that:
(1) is executed in contemplation of marriage; and
(2) becomes effective upon marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-3
"Property" defined
31-11-3-3 Sec. 3. As used in this chapter, "property" means an interest, present or future, legal or equitable, vested or contingent, in real and personal property, including income and earnings.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-4
Agreement must be in writing; consideration not required
31-11-3-4 Sec. 4. A premarital agreement must be in writing and signed by both parties. The agreement is enforceable without consideration.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-5
Content; child support unaffected
31-11-3-5 Sec. 5. (a) Parties to a premarital agreement may contract with each other regarding the following matters:
(1) The rights and obligations of each of the parties in any property of either or both of them whenever and wherever acquired or located.
(2) The right to:
(A) buy;
(B) sell;
(C) use;
(D) exchange;
(E) abandon;
(F) lease;
(G) consume;
(H) expend;
(I) assign;
(J) create a security interest in;
(K) mortgage;             (L) encumber;
(M) dispose of; or
(N) otherwise manage and control;
property.
(3) The disposition of property upon:
(A) legal separation;
(B) dissolution of marriage;
(C) death; or
(D) the occurrence or nonoccurrence of any other event.
(4) The modification or elimination of spousal maintenance.
(5) The making of:
(A) a will;
(B) a trust; or
(C) other arrangement;
to carry out the provisions of the agreement.
(6) The ownership rights in and disposition of a death benefit from a life insurance policy.
(7) The choice of law governing the construction of the agreement.
(8) Any other matter not in violation of public policy or a statute imposing a criminal penalty, including the personal rights and obligations of the parties.
(b) A premarital agreement may not adversely affect the right of a child to support.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-6
Effective date
31-11-3-6 Sec. 6. A premarital agreement becomes effective upon marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-7
Amendment or revocation must be in writing; consideration not required
31-11-3-7 Sec. 7. After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-8
Enforceability of agreement
31-11-3-8 Sec. 8. (a) A premarital agreement is not enforceable if a party against whom enforcement is sought proves that:
(1) the party did not execute the agreement voluntarily; or
(2) the agreement was unconscionable when the agreement was executed.
(b) If:
(1) a provision of a premarital agreement modifies or eliminates

spousal maintenance; and
(2) the modification or elimination causes one (1) party to the agreement extreme hardship under circumstances not reasonably foreseeable at the time of the execution of the agreement;
a court, notwithstanding the terms of the agreement, may require the other party to provide spousal maintenance to the extent necessary to avoid extreme hardship.
(c) A court shall decide an issue of unconscionability of a premarital agreement as a matter of law.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-9
Effect of void marriage
31-11-3-9 Sec. 9. If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result.
As added by P.L.1-1997, SEC.3.

IC 31-11-3-10
Tolling of statute of limitations during marriage; equitable defenses
31-11-3-10 Sec. 10. Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party.
As added by P.L.1-1997, SEC.3.



CHAPTER 4. MARRIAGE LICENSES AND CERTIFICATES

IC 31-11-4-1
Marriage license required to marry
31-11-4-1 Sec. 1. Before two (2) individuals may marry each other, the individuals must obtain a marriage license under this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-2
Prerequisites for issuance of marriage license
31-11-4-2 Sec. 2. A clerk of a circuit court may not issue a marriage license unless the individuals who apply for the license have the authority to marry each other under IC 31-11-1.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-3
County of residence or solemnization; place to obtain license
31-11-4-3 Sec. 3. Individuals who intend to marry must obtain a marriage license from the clerk of the circuit court of the county of residence of either of the individuals. If neither of the individuals who intends to marry is a resident of Indiana, the individuals must obtain the marriage license from the clerk of the circuit court of the county in which the marriage is to be solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-4-4
Application; sexually transmitted diseases acknowledgment; religious objections
31-11-4-4 Sec. 4. (a) An application for a marriage license must be written and verified. The application must contain the following information concerning each of the applicants:
(1) Full name.
(2) Birthplace.
(3) Residence.
(4) Age.
(5) Names of dependent children.
(6) Full name, including the maiden name of a mother, last known residence, and, if known, the place of birth of:
(A) the birth parents of the applicant if the applicant is not adopted; or
(B) the adoptive parents of the applicant if the applicant is adopted.
(7) A statement of facts necessary to determine whether any legal impediment to the proposed marriage exists.
(8) Except as provided in subsection (e), an acknowledgment that both applicants must sign, affirming that the applicants have received the information described in section 5 of this chapter, including a list of test sites for the virus that causes

AIDS (acquired immune deficiency syndrome). The acknowledgment required by this subdivision must be in the following form:
ACKNOWLEDGMENT



CHAPTER 5. REPEALED



CHAPTER 6. AUTHORITY TO SOLEMNIZE MARRIAGES

IC 31-11-6-1
Persons authorized to solemnize marriages
31-11-6-1 Sec. 1. Marriages may be solemnized by any of the following:
(1) A member of the clergy of a religious organization (even if the cleric does not perform religious functions for an individual congregation), such as a minister of the gospel, a priest, a bishop, an archbishop, or a rabbi.
(2) A judge.
(3) A mayor, within the mayor's county.
(4) A clerk or a clerk-treasurer of a city or town, within a county in which the city or town is located.
(5) A clerk of the circuit court.
(6) The Friends Church, in accordance with the rules of the Friends Church.
(7) The German Baptists, in accordance with the rules of their society.
(8) The Bahai faith, in accordance with the rules of the Bahai faith.
(9) The Church of Jesus Christ of Latter Day Saints, in accordance with the rules of the Church of Jesus Christ of Latter Day Saints.
(10) An imam of a masjid (mosque), in accordance with the rules of the religion of Islam.
As added by P.L.1-1997, SEC.3. Amended by P.L.34-1999, SEC.1.



CHAPTER 7. RIGHTS AND LIABILITIES INCIDENT TO MARRIAGE

IC 31-11-7-1
Abolition of legal disabilities of married women to make contracts
31-11-7-1 Sec. 1. All legal disabilities of a married woman to make contracts are abolished.
As added by P.L.1-1997, SEC.3.

IC 31-11-7-2
Married women's property rights
31-11-7-2 Sec. 2. A married woman has the same rights concerning real and personal property that an unmarried woman has.
As added by P.L.1-1997, SEC.3.

IC 31-11-7-3
Tort liability of married women
31-11-7-3 Sec. 3. A married woman is liable for torts committed by the woman.
As added by P.L.1-1997, SEC.3.

IC 31-11-7-4
Husband's immunity for wife's contracts or torts
31-11-7-4 Sec. 4. A husband is not liable for the contracts or torts of his wife.
As added by P.L.1-1997, SEC.3.



CHAPTER 8. VOID MARRIAGES

IC 31-11-8-1
Marriages void without legal proceedings
31-11-8-1 Sec. 1. A marriage that is solemnized in Indiana and is void under section 2, 3, or 5 of this chapter is void without any legal proceedings.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-2
Prior existing marriage
31-11-8-2 Sec. 2. A marriage is void if either party to the marriage had a wife or husband who was living when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-3
Marriage to close relative; marriages between cousins; exceptions
31-11-8-3 Sec. 3. A marriage is void if the parties to the marriage are more closely related than second cousins. However, a marriage is not void if:
(1) the marriage was solemnized after September 1, 1977;
(2) the parties to the marriage are first cousins; and
(3) both of the parties were at least sixty-five (65) years of age when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-4
Mentally incompetent persons
31-11-8-4 Sec. 4. A marriage is void if either party to the marriage was mentally incompetent when the marriage was solemnized.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-5
Common law marriages entered into after January 1, 1958
31-11-8-5 Sec. 5. A marriage is void if the marriage is a common law marriage that was entered into after January 1, 1958.
As added by P.L.1-1997, SEC.3.

IC 31-11-8-6
Foreign marriage solemnized between Indiana residents to evade Indiana law
31-11-8-6 Sec. 6. A marriage is void if the parties to the marriage:
(1) are residents of Indiana;
(2) had their marriage solemnized in another state with the intent to:
(A) evade IC 31-11-4-4 or IC 31-11-4-11 (or IC 31-7-3-3 or IC 31-7-3-10 before their repeal); and             (B) subsequently return to Indiana and reside in Indiana; and
(3) without having established residence in another state in good faith, return to Indiana and reside in Indiana after the marriage is solemnized.
As added by P.L.1-1997, SEC.3.



CHAPTER 9. VOIDABLE MARRIAGES

IC 31-11-9-1
Actions to annul voidable marriages
31-11-9-1 Sec. 1. Actions to annul voidable marriages under this chapter are governed by IC 31-11-10.
As added by P.L.1-1997, SEC.3.

IC 31-11-9-2
Incapacity to marry because of age or mental incompetence
31-11-9-2 Sec. 2. A marriage is voidable if a party to the marriage was incapable because of age or mental incompetency of contracting the marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-9-3
Fraud
31-11-9-3 Sec. 3. A marriage is voidable if the marriage was brought about through fraud on the part of one (1) of the parties to the marriage.
As added by P.L.1-1997, SEC.3.



CHAPTER 10. ACTIONS TO ANNUL VOIDABLE MARRIAGES

IC 31-11-10-1
Action by party incapable of contracting marriage because of age or mental incompetence
31-11-10-1 Sec. 1. (a) This section applies to a marriage that is voidable under IC 31-11-9-2 on the ground that a party to the marriage was incapable because of age or mental incompetency of contracting the marriage.
(b) The incapable party described in subsection (a) may file an action to annul the marriage in a court that has jurisdiction over the action under section 3 of this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-2
Action by victim of fraud; defense
31-11-10-2 Sec. 2. (a) This section applies to a marriage that is voidable under IC 31-11-9-3 on the ground that the marriage was brought about through fraud on the part of one (1) of the parties to the marriage.
(b) The alleged victim of fraud described in subsection (a) may file an action to annul the marriage in a court that has jurisdiction over the action under section 3 of this chapter.
(c) It is a defense in an action brought under this section that, after the discovery of the alleged fraud, the alleged victim continued to cohabit with the other party to the marriage.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-3
Jurisdiction
31-11-10-3 Sec. 3. A circuit or superior court has jurisdiction over actions to annul voidable marriages under this chapter.
As added by P.L.1-1997, SEC.3.

IC 31-11-10-4
Procedure
31-11-10-4 Sec. 4. An action to annul a voidable marriage under this chapter must be conducted in accordance with IC 31-15.
As added by P.L.1-1997, SEC.3.



CHAPTER 11. OFFENSES

IC 31-11-11-1
False information in marriage license application
31-11-11-1 Sec. 1. A person who knowingly furnishes false information to a clerk of the circuit court when the person applies for a marriage license under IC 31-11-4 commits a Class D felony.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-2
False information in verified written consent
31-11-11-2 Sec. 2. A person who knowingly furnishes false information in a verified written consent under IC 31-11-2 commits a Class D felony.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-3
False information concerning applicant's physical condition
31-11-11-3 Sec. 3. An applicant for a marriage license who knowingly furnishes false information concerning the applicant's physical condition to the clerk of a circuit court commits a Class D felony.
As added by P.L.1-1997, SEC.3. Amended by P.L.41-2005, SEC.1.

IC 31-11-11-4
Acceptance of false information concerning applicant's physical condition
31-11-11-4 Sec. 4. A clerk of the circuit court or a deputy of the clerk who issues a license to marry, knowing that the information concerning the physical condition of an applicant is false, commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-5
Solemnization of marriage in violation of this article
31-11-11-5 Sec. 5. A person who:
(1) is authorized to solemnize marriages by IC 31-11-6; and
(2) solemnizes a marriage in violation of this article;
commits a Class C infraction.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-6
Attempt to solemnize marriage by person not authorized to solemnize marriages
31-11-11-6 Sec. 6. A person who:
(1) attempts to solemnize a marriage; and
(2) is not authorized to solemnize marriages by IC 31-11-6;
commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.
IC 31-11-11-7
Solemnization of marriage between persons prohibited from marrying
31-11-11-7 Sec. 7. A person who knowingly solemnizes a marriage of individuals who are prohibited from marrying by IC 31-11-1 commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.3.

IC 31-11-11-8
Failure to timely file marriage license and duplicate marriage certificate
31-11-11-8 Sec. 8. A person who:
(1) solemnizes a marriage; and
(2) fails to file the marriage license and a duplicate marriage certificate with the clerk of the circuit court not later than ninety (90) days after the date the marriage was solemnized;
commits a Class C infraction.
As added by P.L.1-1997, SEC.3.






ARTICLE 12. FAMILY LAW: DOMESTIC RELATIONS COURTS

CHAPTER 1. DOMESTIC RELATIONS COURTS; PROVISION OF COUNSELING SERVICES

IC 31-12-1-1
Determination of necessity to establish court
31-12-1-1 Sec. 1. (a) This chapter applies only in judicial circuits in which the judges of the superior and circuit courts determine that:
(1) the social conditions in the county; and
(2) the number of domestic relations cases in the courts;
make the procedures provided in this chapter necessary for the full and proper consideration of the cases and to carry out this chapter.
(b) The majority of the judges of the superior and circuit courts in each judicial circuit shall make the determination under subsection (a) annually in January.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-2
Designation of judges; sessions of court
31-12-1-2 Sec. 2. In judicial circuits having at least three (3) judges of the superior court, the judges of the superior and circuit courts may annually, in January, designate one (1) or more of the judges to hear all cases under this chapter. The designated judges shall hold as many sessions of court each week as are necessary for the prompt disposition of the court's business.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-3
Designation of court
31-12-1-3 Sec. 3. Each court exercising the jurisdiction conferred by this chapter may be designated as a domestic relations court.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-4
Jurisdiction; supplemental powers
31-12-1-4 Sec. 4. (a) Whenever a domestic relations court is established under this chapter, the domestic relations court has jurisdiction over all proceedings in the following causes of action:
(1) Dissolution of marriage.
(2) Separation.
(3) Annulment.
(4) Child support.
(5) Paternity.
(b) A domestic relations court has jurisdiction that other courts in Indiana have over the causes of action listed in subsection (a). A

domestic relations court may dispose of the causes of action listed in subsection (a) in the manner provided by statute for those causes of action. However, this chapter grants supplemental powers to domestic relations courts to aid the court in determining the difference between the parties and in protecting the welfare and rights of the child or children involved.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.3.

IC 31-12-1-5
Absence or inability of judge to perform duties; appointment of substitute
31-12-1-5 Sec. 5. (a) If a judge appointed to act as judge of the domestic relations court is:
(1) on vacation;
(2) absent; or
(3) for any reason unable to perform the judge's duties;
a majority of the judges of the superior and circuit courts may appoint another of the judges to act as judge of the domestic relations court during that period.
(b) A judge appointed under subsection (a) has all the powers and authority of the judge of the domestic relations court in cases under this chapter.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-6
Duty of clerk of judicial circuit court to file cases in domestic relations court
31-12-1-6 Sec. 6. The clerk of the courts in a judicial circuit in which a domestic relations court is established shall file all cases listed in section 4(a) of this chapter in the domestic relations court.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-7
Forms of action; caption
31-12-1-7 Sec. 7. The forms of action for:
(1) dissolution of marriage;
(2) annulment;
(3) separation;
(4) child support; or
(5) paternity;
that are available to the parties under statute are the forms of action in any domestic relations court established under this chapter. However, the caption of the cause must show that the cause is filed in the Domestic Relations Court of _____________ County.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.4.

IC 31-12-1-8
Petition invoking jurisdiction for reconciliation or amicable settlement
31-12-1-8 Sec. 8. Before the filing of an action for dissolution of

marriage, annulment, separation, child support, or paternity, either spouse or both spouses may file in the domestic relations court a petition invoking the jurisdiction of the court for:
(1) the purpose of preserving the marriage by effecting a reconciliation between the parties; or
(2) the amicable settlement of the controversy between the spouses so as to avoid further litigation over the issue involved.
As added by P.L.1-1997, SEC.4. Amended by P.L.197-1997, SEC.5.

IC 31-12-1-9
Appointment of referees, counselors, assistants, and clerks; compensation; expenses
31-12-1-9 Sec. 9. (a) In each of the judicial circuits in which this chapter applies, judges of the superior and circuit courts may appoint one (1) or more professionally qualified domestic relations:
(1) referees;
(2) counselors;
(3) assistants; and
(4) clerks;
as are considered necessary to serve at the pleasure of the appointing judge.
(b) The appointing judge shall fix the compensation and expense of the personnel appointed under this chapter, which shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-10
Referee's duties
31-12-1-10 Sec. 10. A domestic relations referee shall perform such duties as the judge of the domestic relations court assigns to the referee.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-11
Counselor's duties
31-12-1-11 Sec. 11. A domestic relations counselor shall, when directed by the judge of any domestic relations court, perform the following duties in domestic relations cases and such other duties as the judge of the domestic relations court assigns to the counselor:
(1) The domestic relations counselor shall promptly receive all requests for counseling services for the purpose of disposing of the requests under this chapter.
(2) Whenever a petition is filed and either party requests counseling, the domestic relations counselor shall, in the counselor's discretion:
(A) interview and counsel each plaintiff and, if feasible and desirable, each defendant; or
(B) confer with both jointly;
for the purpose of reconciling the differences between the parties and making recommendations to the judge of the

domestic relations court.
(3) In each case assigned to the domestic relations court in which the custody, support, or welfare of a child is involved, in order to protect and conserve the interest of the child, the domestic relations counselor shall investigate and report upon:
(A) the status and condition of the parties to the cause;
(B) the status and condition of the child;
(C) the provisions made or to be made for the protection of the welfare of the child; and
(D) any other matter pertaining to the marriage that may affect the welfare of the child.
(4) Upon request of the domestic relations court judge, the counselor shall:
(A) make post-dissolution studies of problems arising in connection with child custody, support, and parenting time;
(B) provide assistance to the parties in the enforcement of support orders; and
(C) cause reports to be made and statistics to be compiled, which records and reports shall be kept as the judge of the domestic relations court may direct.
(5) The counselor shall provide such supervision in connection with the exercise of the jurisdiction of the domestic relations court as the judge may order.
As added by P.L.1-1997, SEC.4. Amended by P.L.68-2005, SEC.9.

IC 31-12-1-12
Director of domestic relations counseling
31-12-1-12 Sec. 12. The judge of a domestic relations court may appoint from among the domestic relations counselors one (1) counselor to act as director of domestic relations counseling. The director shall:
(1) be responsible for receiving all applications and assignments for counseling under the order of the court and assign the applications to domestic relations counselors for further counseling and proceedings under this chapter;
(2) cause reports to be made, statistics to be filed, and records to be kept as the judge of the domestic relations court directs; and
(3) act in a supervisory capacity to all other domestic relations counselors so that the counselors promptly and properly act upon all requests for counseling service.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-13
Counseling service not condonation of acts constituting grounds for dissolution of marriage
31-12-1-13 Sec. 13. The:
(1) use of counseling service provided under this chapter; and
(2) action taken that has been recommended by the domestic relations counselor; is not condonation on the part of either spouse of acts that may constitute grounds for dissolution of the marriage.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-14
Private counseling proceedings; confidential communications
31-12-1-14 Sec. 14. (a) All counseling:
(1) proceedings;
(2) interviews; and
(3) conferences;
shall be held in private.
(b) All communications, verbal or written, and any record made as a result of the communications from the parties to the judge, the domestic relations counselor, or other person designated or recommended under this chapter in a counseling or conciliation proceeding:
(1) are considered to be made in confidence; and
(2) are not admissible and may not be used for any purpose in:
(A) any divorce or dissolution of marriage hearing; or
(B) any other proceeding.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-15
Setting cause for hearing
31-12-1-15 Sec. 15. If after a reasonable time it appears that the use of counseling services under this chapter is not effective, the court shall, upon application of either party, set the cause for hearing on the court's trial docket.
As added by P.L.1-1997, SEC.4.

IC 31-12-1-16
Court of record
31-12-1-16 Sec. 16. (a) This section does not apply to counseling proceedings, interviews, conferences, and communications that are confidential under section 14 of this chapter.
(b) A domestic relations court established under this chapter is a court of record and all proceedings in the court must be of record.
As added by P.L.1-1997, SEC.4.



CHAPTER 1.5. OTHER DOMESTIC RELATIONS COURTS

IC 31-12-1.5-1
Determination of necessity to establish court
31-12-1.5-1 Sec. 1. (a) This chapter applies in a judicial circuit in which a majority of the judges of the circuit and superior courts determine that:
(1) the social conditions of the county; and
(2) the number of domestic relations cases in the courts;
make the procedures described in IC 31-12-1 necessary for the full and proper consideration of domestic relations cases.
(b) The judges shall make the determination described in subsection (a) annually in January.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-2
Designation of judges; sessions of court
31-12-1.5-2 Sec. 2. If the judges of a judicial circuit make the determination described in section 1 of this chapter, the judges shall designate by joint order one (1) or more of the judges in the judicial circuit to hear cases under this chapter. A judge designated under this section may hold as many sessions each week as are necessary for the prompt disposition of the court's business.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-3
Designation of court
31-12-1.5-3 Sec. 3. A court exercising the jurisdiction described in section 2 of this chapter may be designated as a domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-4
Jurisdiction; supplemental powers
31-12-1.5-4 Sec. 4. A court designated as a domestic relations court under section 3 of this chapter has the jurisdiction and special powers described in IC 31-12-1-4. A court designated as a domestic relations court under this chapter, IC 31-12-1, or IC 31-12-2 retains jurisdiction to hear any type of case the court had jurisdiction to hear before the court was designated as a domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-5
Absence or inability of judge to perform duties; appointment of substitute
31-12-1.5-5 Sec. 5. (a) If a judge appointed to act as judge of the domestic relations court is:
(1) on vacation;
(2) absent; or         (3) for any reason unable to perform the judge's duties;
a majority of the judges of the superior and circuit courts may appoint another of the judges to act as judge of the domestic relations court during that period.
(b) A judge appointed under subsection (a) has all the powers and authority of the regularly presiding judge of the domestic relations court.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-6
Application of domestic relations courts provisions
31-12-1.5-6 Sec. 6. IC 31-12-1-6 through IC 31-12-1-16 apply to a domestic relations court established under this chapter.
As added by P.L.80-2006, SEC.2.

IC 31-12-1.5-7
Domestic relations counseling appointments
31-12-1.5-7 Sec. 7. (a) The judges of the circuit and superior courts may appoint:
(1) a director of domestic relations counseling; or
(2) at least one (1) counselor under this chapter or under IC 31-12-1.
(b) A counselor described in subsection (a)(2) or the organization led by the director described in subsection (a)(1) is designated as a domestic relations counseling bureau.
As added by P.L.80-2006, SEC.2.



CHAPTER 2. ESTABLISHMENT OF DOMESTIC RELATIONS COUNSELING BUREAU IN CERTAIN COUNTIES; PROVISION OF COUNSELING SERVICES

IC 31-12-2-1
Application of law
31-12-2-1 Sec. 1. This chapter applies only to the following:
(1) A judicial circuit in which there is located a consolidated city and the judges of the superior court and the judge of the circuit court determine that the social conditions in the county and the number of domestic relations cases in the courts make the procedures provided under this chapter necessary for the full and proper consideration of the cases and the effectuation of the purposes of this chapter.
(2) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) in which the judge of the circuit court determines that the social conditions in the county and the number of domestic relations cases in the county's courts make the procedures provided under this chapter necessary for the full and proper consideration of the cases and the effectuation of the purposes of this chapter.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-2
Creation
31-12-2-2 Sec. 2. For:
(1) any judicial circuit in which there is located a consolidated city, the judges described in section 1(1) of this chapter may establish a bureau of the courts; and
(2) a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), the judge of the circuit court may establish a bureau of the court;
known as the "Domestic Relations Counseling Bureau".
As added by P.L.1-1997, SEC.4.

IC 31-12-2-3
Order compelling party to cooperate in counseling services
31-12-2-3 Sec. 3. A judge may order either or both parties in a domestic relations proceeding to:
(1) report to the domestic relations bureau;
(2) cooperate in counseling; and
(3) furnish the counselor with pertinent information in a party's knowledge.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-4
Actions and proceedings in which counseling services shall be provided; referrals     31-12-2-4 Sec. 4. (a) A domestic relations counseling bureau shall provide counseling service to the parties in separation, dissolution, or annulment actions, including enforcement, modification, and post-decree proceedings that are:
(1) filed in a court; and
(2) referred to the bureau by a judge with the intent to assist in a reconciliation of the parties, in the care and treatment of children, if any, and in the possible solution of any marriage problems or issues in a proceeding, in promotion of the general welfare.
(b) The bureau may receive cases referred to the bureau by attorneys at law, the ministry, or other agencies before a divorce action is filed, and counsel other married couples who seek the bureau's services of their own volition.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-5
Appointment of referees, counselors, assistants, clerks, and other personnel; compensation; expenses
31-12-2-5 Sec. 5. (a) The judges described in section 1(1) of this chapter and the judge described in section 1(2) of this chapter may appoint:
(1) one (1) or more professionally qualified domestic relations referees, counselors, and other necessary personnel, including a full-time director; and
(2) necessary assistants and clerks;
to serve during the pleasure of the appointing judge to staff the domestic relations counseling bureau.
(b) The appointing judge shall fix the compensation and expenses of the personnel appointed under this chapter, which shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-6
Duties of bureau
31-12-2-6 Sec. 6. The domestic relations counseling bureau shall perform the following duties in domestic relations cases and such other duties as the judges described in section 1(1) of this chapter, the judge described in section 1(2) of this chapter, or a magistrate assigns to the domestic relations counseling bureau:
(1) The domestic relations counseling bureau shall promptly receive all requests for counseling services for the purpose of disposing of the requests under this chapter.
(2) Whenever a proceeding is initiated and either party requests counseling or mediation, the domestic relations counseling bureau shall, in the bureau's discretion, interview and counsel each party or confer with both parties jointly for the purpose of reconciling the differences between the parties and making recommendations to the judge of any court upon referral.
(3) In each case assigned to the bureau in which the custody,

support, or welfare of a child is involved, to protect and conserve the interest of the child, the domestic relations counseling bureau shall investigate and report upon:
(A) the status and condition of the parties to the cause;
(B) the status and condition of the child;
(C) the provisions made or to be made for the protection of the welfare of the child; and
(D) any other matter pertaining to the marriage that may affect the welfare of the child.
(4) Upon order of the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter, the domestic relations counseling bureau shall:
(A) make post-divorce studies of problems arising in connection with child custody, support, and parenting time;
(B) provide assistance to the parties in the enforcement of support orders; and
(C) cause reports to be made and statistics to be compiled, which records and reports shall be kept as the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter directs.
(5) The domestic relations counseling bureau shall provide supervision in connection with referred cases or other cases as the judges described in section 1(1) of this chapter or the judge described in section 1(2) of this chapter may order.
As added by P.L.1-1997, SEC.4. Amended by P.L.68-2005, SEC.10.

IC 31-12-2-7
Counseling service not condonation of acts constituting grounds for divorce or dissolution of marriage
31-12-2-7 Sec. 7. The:
(1) use of counseling service provided under this chapter; and
(2) action taken that has been recommended by the domestic relations counselor;
is not condonation on the part of either spouse of acts that may constitute grounds for divorce or dissolution of the marriage.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-8
Private counseling proceedings; confidential communications
31-12-2-8 Sec. 8. (a) All counseling:
(1) proceedings;
(2) interviews; and
(3) conferences;
shall be held in private.
(b) All communications, verbal or written, and any record made as a result of the communications from the parties to the judge, the domestic relations counselor, or other person designated or recommended under this chapter in a counseling or conciliation proceeding;
(1) are considered to be made in confidence; and         (2) are not admissible and may not be used for any purpose in:
(A) any divorce or dissolution of marriage hearing; or
(B) any other proceeding.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-9
Majority decision of judges
31-12-2-9 Sec. 9. The judges in carrying out this chapter must act by a majority of all their number.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-10
Rules; special orders
31-12-2-10 Sec. 10. The judges described in section 1(1) of this chapter and the judge described in section 1(2) of this chapter shall establish uniform rules if applicable and may make special orders and rules as necessary.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-11
Gifts and donations
31-12-2-11 Sec. 11. The domestic relations counseling bureau may receive gifts and donations from private sources under approval of the judges or the judge to supplement the bureau's budget.
As added by P.L.1-1997, SEC.4.

IC 31-12-2-12
Incorporation of records and property of marriage counseling service into bureau's service
31-12-2-12 Sec. 12. In a circuit or county that has a marriage counseling service paid for by private money and supervised by a court, the domestic relations counseling bureau may receive all records and property of the existing service and incorporate the records and property into the bureau's service.
As added by P.L.1-1997, SEC.4.



CHAPTER 3. FAMILY RELATIONS DIVISION OF COURT

IC 31-12-3-1
Establishment
31-12-3-1 Sec. 1. Any court that exercises jurisdiction over domestic relations cases may establish a family relations division of the court.
As added by P.L.1-1997, SEC.4.

IC 31-12-3-2
Persons authorized to administer division
31-12-3-2 Sec. 2. The family relations division may be administered by:
(1) the community mental health center;
(2) a managed care provider (as defined in IC 12-7-2-127(b)); or
(3) any other person approved by the court.
As added by P.L.1-1997, SEC.4.

IC 31-12-3-3
Services offered by division; conciliation procedures
31-12-3-3 Sec. 3. The family relations division shall offer counseling and related services to persons before the court. Conciliation procedures are governed by IC 31-15-9.
As added by P.L.1-1997, SEC.4.



CHAPTER 4. DOMESTIC RELATIONS COUNSELING BUREAU FEE

IC 31-12-4-1
Fees; domestic relations counseling services
31-12-4-1 Sec. 1. (a) Upon order of a judge or group of judges described in IC 31-12-1, IC 31-12-1.5, or IC 31-12-2, and in accordance with this chapter, a court that provides domestic relations counseling services may charge a fee for these services.
(b) In addition to any other domestic relations counseling services ordered by the court, a domestic relations counseling bureau may provide the following domestic relations counseling services:
(1) Screening.
(2) Investigation.
(3) Reporting.
(4) Evaluation.
(5) Counseling.
(6) Mediation.
As added by P.L.80-2006, SEC.3.

IC 31-12-4-2
Domestic relations counseling bureau fund
31-12-4-2 Sec. 2. (a) If a judge or group of judges issues an order under section 1 of this chapter to charge a domestic relations counseling fee, the judge must also adopt by court rule a schedule of fees. The schedule of fees is not effective until approved by the county fiscal body in accordance with this chapter.
(b) Upon request of a judge or group of judges that issued an order under section 1 of this chapter, the county fiscal body may adopt an ordinance to create a county domestic relations counseling bureau fund to fund the services of a domestic relations court and a domestic relations counseling bureau.
(c) If the county fiscal body creates a domestic relations counseling bureau fund, any fees collected by the domestic relations counseling bureau shall be deposited in the fund.
(d) The fund shall be administered by the judge or group of judges who are signatories to the order described in section 1 of this chapter.
(e) The expenses of administering the fund shall be paid from the money in the fund.
(f) Any money in the fund at the end of a fiscal year does not revert to the county general fund.
(g) The county fiscal body may appropriate money from the domestic relations counseling bureau fund to support the domestic relations counseling bureau. However, a county fiscal body may not transfer funds that have been previously appropriated to the budget of the domestic relations counseling bureau as a consequence of an appropriation from the domestic relations counseling bureau fund.
As added by P.L.80-2006, SEC.3.

IC 31-12-4-3 Gifts and donations
31-12-4-3 Sec. 3. With the prior approval of the judge or group of judges described in IC 31-12-1, IC 31-12-1.5, or IC 31-12-2, a domestic relations counseling bureau may receive gifts and donations from a private source to supplement the budget of the domestic relations counseling bureau.
As added by P.L.80-2006, SEC.3.






ARTICLE 13. FAMILY LAW: PARENT-CHILD RELATIONSHIP

CHAPTER 1. CHILDREN OF VOID OR VOIDABLE MARRIAGES

IC 31-13-1-1
Parties to marriage more closely related than second cousins
31-13-1-1 Sec. 1. If a marriage is void because the parties to the marriage are more closely related than second cousins, the children of the marriage shall be treated as if the children are children of a marriage that is not void.
As added by P.L.1-1997, SEC.5.

IC 31-13-1-2
Bigamous marriages
31-13-1-2 Sec. 2. If:
(1) a marriage is void because either of the parties to the marriage has a living husband or wife; and
(2) either of the parties to the marriage did not reasonably believe that either of the parties had a living husband or wife;
the children of the marriage shall be treated as if the children are children of a marriage that is not void if the children were conceived before the discovery that a party to the marriage had a living husband or wife.
As added by P.L.1-1997, SEC.5.

IC 31-13-1-3
Child of annulled marriage
31-13-1-3 Sec. 3. A child of a marriage that is annulled under IC 31-11-10 (or IC 31-7-7 before its repeal) is considered to be a child of a valid marriage if the child is conceived before the marriage is annulled.
As added by P.L.1-1997, SEC.5.



CHAPTER 2. CHILDREN BORN OUT OF WEDLOCK

IC 31-13-2-1
Petition to establish whether child was born in wedlock; notice; hearing; determination; review
31-13-2-1 Sec. 1. (a) A person interested in establishing whether a child was born in wedlock may file a petition to maintain an action to determine whether the child was born in wedlock. The petition must:
(1) be filed in the circuit or superior court of a county in which either of the parties to the marriage resides;
(2) set forth the facts concerning the child's birth; and
(3) name as defendants in the action all persons interested in the question of whether the child was born in wedlock.
The petitioner shall give the persons described in subdivision (3) notice in accordance with IC 31-16-2-5.
(b) The court shall hold a hearing on the petition filed under subsection (a) and shall make a determination on the question of whether the child was born in wedlock.
(c) An appeal of the court's determination under subsection (b) may be taken to the supreme court. An appeal taken under this subsection is governed by the same rules that apply to other civil actions that are appealed.
As added by P.L.1-1997, SEC.5.

IC 31-13-2-2
Finality of determination; subsequent review on petition of defendant less than 18 years of age at time of determination
31-13-2-2 Sec. 2. (a) Except as provided in subsection (b), a final determination made under section 1 of this chapter (or IC 31-7-8-3 before its repeal) is conclusive among the parties to the action and among persons who make claims under parties to the action.
(b) A defendant who was less than eighteen (18) years of age at the time the determination under section 1 of this chapter (or IC 31-7-8-3 before its repeal) became final may petition the circuit or superior court in which the original action was taken to review the determination. This petition must be filed before the individual becomes nineteen (19) years of age.
As added by P.L.1-1997, SEC.5.

IC 31-13-2-3
Child of common law marriage consummated before January 2, 1958
31-13-2-3 Sec. 3. A child of a common law marriage that was consummated before January 2, 1958, is considered to be a child of a valid marriage.
As added by P.L.1-1997, SEC.5.



CHAPTER 3. TERMINATION OF PARENT-CHILD RELATIONSHIP

IC 31-13-3-1
Law governing termination
31-13-3-1 Sec. 1. The termination of a parent-child relationship is governed by IC 31-35.
As added by P.L.1-1997, SEC.5.






ARTICLE 14. FAMILY LAW: ESTABLISHMENT OF PATERNITY

CHAPTER 1. GENERAL PROVISIONS

IC 31-14-1-1
Public policy regarding establishment of paternity
31-14-1-1 Sec. 1. The general assembly favors the public policy of establishing paternity under this article of a child born out of wedlock.
As added by P.L.1-1997, SEC.6.



CHAPTER 1.5. SECURITY TO SECURE CHILD SUPPORT, CUSTODY, AND PARENTING TIME RIGHTS

IC 31-14-1.5-1
Bonds; requirements
31-14-1.5-1 Sec. 1. A bond required under this article to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order must:
(1) be in writing; and
(2) be secured by:
(A) at least one (1) resident freehold surety; or
(B) a commercial insurance company.
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.11.

IC 31-14-1.5-2
Bonds; form
31-14-1.5-2 Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA    )
) SS:
COUNTY OF __________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1.        No right of action on this bond shall be granted for the use

or benefit of any individual, partnership, corporation, or other entity, other than the named Obligee.
2.        It is agreed that neither this bond nor the obligation of this bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3.        Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4.        The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5.        This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6.        The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if the Principal faithfully complies with the requirements and conditions of the Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal:                    Surety:
______________                    _________________________
(Name and address of Principal)     (Name and address of Surety)
_____________                    _________________________
(Signature of Principal)    (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.12.

IC 31-14-1.5-3
Forfeiture; use of proceeds     31-14-1.5-3 Sec. 3. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order under this article may only be used to:
(1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order, if the security, bond, or guarantee covers custody or parenting time, or both; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.13.

IC 31-14-1.5-4
Forfeiture; excess proceeds
31-14-1.5-4 Sec. 4. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a parenting time order under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's higher education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.1. Amended by P.L.68-2005, SEC.14.



CHAPTER 2. METHODS OF ESTABLISHING PATERNITY

IC 31-14-2-1
Exclusive methods of establishing paternity
31-14-2-1 Sec. 1. A man's paternity may only be established:
(1) in an action under this article; or
(2) by executing a paternity affidavit in accordance with IC 16-37-2-2.1.
As added by P.L.1-1997, SEC.6.



CHAPTER 3. RULES OF PROCEDURE IN PATERNITY ACTIONS

IC 31-14-3-1
Application of Indiana Rules of Civil Procedure
31-14-3-1 Sec. 1. The Indiana Rules of Civil Procedure apply to paternity actions.
As added by P.L.1-1997, SEC.6.

IC 31-14-3-2
Venue
31-14-3-2 Sec. 2. Venue lies in the county in which the child, the mother, or the alleged father resides.
As added by P.L.1-1997, SEC.6.



CHAPTER 4. PARTIES ENTITLED TO FILE PATERNITY ACTION

IC 31-14-4-1
Persons permitted to file action
31-14-4-1 Sec. 1. A paternity action may be filed by the following persons:
(1) The mother or expectant mother.
(2) A man alleging that:
(A) he is the child's biological father; or
(B) he is the expectant father of an unborn child.
(3) The mother and a man alleging that he is her child's biological father, filing jointly.
(4) The expectant mother and a man alleging that he is the biological father of her unborn child, filing jointly.
(5) A child.
(6) The department or a county office of family and children under section 3 of this chapter.
(7) The prosecuting attorney under section 2 of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.220.

IC 31-14-4-2
Prosecuting attorney to file action and represent child
31-14-4-2 Sec. 2. (a) Upon the request of:
(1) the child;
(2) the mother or expectant mother;
(3) a man alleging to be the father or expectant father;
(4) the department; or
(5) the county office of family and children;
the prosecuting attorney shall file a paternity action and represent the child in that action.
(b) A prosecuting attorney's office may file a paternity action if the child is:
(1) or is alleged to be, a child in need of services; and
(2) under the supervision of the department or the county office of family and children as the result of a court ordered out-of-home placement.
As added by P.L.1-1997, SEC.6. Amended by P.L.103-1997, SEC.2; P.L.145-2006, SEC.221.

IC 31-14-4-3
Department or county office of family and children may file action
31-14-4-3 Sec. 3. The department or a county office of family and children may file a paternity action if:
(1) the mother;
(2) the person with whom the child resides; or
(3) the director of the county office of family and children;
has executed an assignment of support rights under Title IV-D of the

federal Social Security Act (42 U.S.C. 651 through 669).
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.222.



CHAPTER 5. FILING OF PATERNITY ACTION; LIMITATIONS

IC 31-14-5-1
Verification of petition; caption
31-14-5-1 Sec. 1. Each petition in a paternity action must:
(1) be verified; and
(2) be captioned "In the Matter of the Paternity of ________".
As added by P.L.1-1997, SEC.6.

IC 31-14-5-2
Petition by minors and incompetent persons; time for filing petition; tolling of limitations during period of incompetency
31-14-5-2 Sec. 2. (a) A person less than eighteen (18) years of age may file a petition if the person is competent except for the person's age. A person who is otherwise incompetent may file a petition through the person's guardian, guardian ad litem, or next friend.
(b) Except as provided in subsection (c), a child may file a paternity petition at any time before the child reaches twenty (20) years of age.
(c) If a child is incompetent on the child's eighteenth birthday, the child may file a petition not later than two (2) years after the child becomes competent.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-3
Time for filing action
31-14-5-3 Sec. 3. (a) This section does not apply to an action filed by the department or its agents under section 4 of this chapter (or IC 31-6-6.1-6(c) before its repeal).
(b) The mother, a man alleging to be the child's father, or the department or its agents must file a paternity action not later than two (2) years after the child is born, unless:
(1) both the mother and the alleged father waive the limitation on actions and file jointly;
(2) support has been furnished by the alleged father or by a person acting on his behalf, either voluntarily or under an agreement with:
(A) the mother;
(B) a person acting on the mother's behalf; or
(C) a person acting on the child's behalf;
(3) the mother, the department, or the county office of family and children files a petition after the alleged father has acknowledged in writing that he is the child's biological father;
(4) the alleged father files a petition after the mother has acknowledged in writing that he is the child's biological father;
(5) the petitioner was incompetent at the time the child was born; or
(6) a responding party cannot be served with summons during the two (2) year period.     (c) If any of the conditions described in subsection (b) exist, the paternity petition must be filed not later than two (2) years after the condition described in subsection (b) ceases to exist.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.223.

IC 31-14-5-4
Action by division or county office of family and children furnishing public assistance; time for filing action
31-14-5-4 Sec. 4. If:
(1) public assistance has been furnished for the child by the division of family resources; and
(2) an assignment of support rights under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) has been executed on behalf of the child;
the division of family resources or the county office of family and children may file an action before the child becomes nineteen (19) years of age or graduates from high school, whichever occurs first.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.224.

IC 31-14-5-5
Action to be filed during lifetime or within five months of death of alleged father
31-14-5-5 Sec. 5. Notwithstanding any other provision of this chapter, an action must be filed:
(1) during the lifetime of the alleged father; or
(2) not later than five (5) months after his death.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-6
Necessary parties
31-14-5-6 Sec. 6. The child, the child's mother, and each person alleged to be the father are necessary parties to each action.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-7
Registration with putative father registry
31-14-5-7 Sec. 7. A man who files or is a party to a paternity action shall register with the putative father registry under IC 31-19-5.
As added by P.L.1-1997, SEC.6.

IC 31-14-5-8
Action not barred by child's death or stillbirth or mother's death
31-14-5-8 Sec. 8. An action not otherwise barred is not barred by:
(1) the death or stillbirth of the child; or
(2) the death of the mother.
As added by P.L.1-1997, SEC.6.



CHAPTER 6. BLOOD TESTING IN PATERNITY ACTIONS

IC 31-14-6-1
Blood or genetic testing
31-14-6-1 Sec. 1. Upon the motion of any party, the court shall order all of the parties to a paternity action to undergo blood or genetic testing. A qualified expert approved by the court shall perform the tests.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-2
Objections and admissibility
31-14-6-2 Sec. 2. A party may object to the admissibility of genetic test results obtained under section 1 of this chapter (or IC 31-6-6.1-8(a) before its repeal) if the party files a written objection at least thirty (30) days before a scheduled hearing at which the test results may be offered as evidence. If a party does not file an objection under this section (or IC 31-6-6.1-8(b) before its repeal), the test results are admissible as evidence of paternity without the necessity of:
(1) foundation testimony; or
(2) other proof;
regarding the accuracy of the test results.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-3
Test results; effect; admissibility
31-14-6-3 Sec. 3. The results of the tests and the finding of the expert:
(1) constitute conclusive evidence if the results and finding exclude a party as the biological father of the child; and
(2) are admissible in all paternity proceedings, unless the court excludes the results or finding for good cause.
As added by P.L.1-1997, SEC.6.

IC 31-14-6-4
Costs of blood or genetic testing
31-14-6-4 Sec. 4. If the state or a political subdivision of the state pays the initial costs of blood testing or genetic testing in a paternity action, the state or political subdivision may recover those costs from an individual found to be the biological parent of the child in the action. The court shall determine the manner in which reimbursement for the costs is to be made.
As added by P.L.1-1997, SEC.6. Amended by P.L.44-2003, SEC.1.

IC 31-14-6-5
Chain of custody of blood or genetic specimens taken for testing
31-14-6-5 Sec. 5. The chain of custody of blood or genetic specimens taken for testing may be established through verified

documentation of each change of custody if:
(1) the documentation was made at or around the time of the change of custody;
(2) the documentation was made in the course of a regularly conducted business activity; and
(3) the documentation was made as a regular practice of a business activity.
As added by P.L.1-1997, SEC.6. Amended by P.L.213-1999, SEC.9.



CHAPTER 7. PRESUMPTION OF PATERNITY

IC 31-14-7-1
Presumptions; child's biological father
31-14-7-1 Sec. 1. A man is presumed to be a child's biological father if:
(1) the:
(A) man and the child's biological mother are or have been married to each other; and
(B) child is born during the marriage or not later than three hundred (300) days after the marriage is terminated by death, annulment, or dissolution;
(2) the:
(A) man and the child's biological mother attempted to marry each other by a marriage solemnized in apparent compliance with the law, even though the marriage:
(i) is void under IC 31-11-8-2, IC 31-11-8-3, IC 31-11-8-4, or IC 31-11-8-6; or
(ii) is voidable under IC 31-11-9; and
(B) child is born during the attempted marriage or not later than three hundred (300) days after the attempted marriage is terminated by death, annulment, or dissolution; or
(3) the man undergoes a genetic test that indicates with at least a ninety-nine percent (99%) probability that the man is the child's biological father.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.6.

IC 31-14-7-2
Rebuttable presumption; child's biological father
31-14-7-2 Sec. 2. (a) If there is not a presumed biological father under section 1 or 1.5 of this chapter, there is a rebuttable presumption that a man is the child's biological father if, with the consent of the child's mother, the man:
(1) receives the child into the man's home; and
(2) openly holds the child out as the man's biological child.
(b) The circumstances under this section do not establish the man's paternity. A man's paternity may only be established as described in IC 31-14-2-1.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.7.

IC 31-14-7-3
Paternity affidavits
31-14-7-3 Sec. 3. A man is a child's legal father if the man executed a paternity affidavit in accordance with IC 16-37-2-2.1 and the paternity affidavit has not been rescinded or set aside under IC 16-37-2-2.1.
As added by P.L.138-2001, SEC.8.



CHAPTER 8. PATERNITY HEARING

IC 31-14-8-1
Finding of paternity without hearing
31-14-8-1 Sec. 1. The court may enter a finding that a man is the child's biological father without first holding a hearing on the matter if:
(1) the mother and the alleged father in the paternity issue execute and file with the court a verified written stipulation; or
(2) the parties have filed a joint petition alleging;
that the man is the child's biological father.
As added by P.L.1-1997, SEC.6.



CHAPTER 9. RECORD OF PATERNITY DETERMINATION

IC 31-14-9-1
Preparation of record of paternity determination
31-14-9-1 Sec. 1. Upon a finding that a man is a child's biological father, the clerk of the court shall prepare a record of the paternity determination on a form prescribed and furnished by the state department of health. The record must include the following:
(1) Facts necessary to locate and identify the birth certificate of the child whose paternity has been established.
(2) A notice from the court indicating that the child's paternity has been established in a court proceeding under this article (or IC 31-6-6.1 before its repeal), including identification of the court action and proceedings.
(3) The name and address of the child's father.
As added by P.L.1-1997, SEC.6.

IC 31-14-9-2
Submission to department
31-14-9-2 Sec. 2. Not later than the tenth day of each month, the clerk of the court shall forward to the state department of health the following:
(1) Each record of a paternity determination entered during the preceding month.
(2) Each order entered during the preceding month indicating that a court has set aside a paternity determination.
(3) Any other related reports that the state department of health requires.
As added by P.L.1-1997, SEC.6.



CHAPTER 10. HEARING TO DETERMINE SUPPORT, CUSTODY, AND PARENTING TIME FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-10-1
Hearing to determine support, custody, and parenting time following initial determination of paternity; order to probation officer or caseworker to prepare report
31-14-10-1 Sec. 1. Upon finding that a man is the child's biological father, the court shall, in the initial determination, conduct a hearing to determine the issues of support, custody, and parenting time. Upon the request of any party or on the court's own motion, the court may order a probation officer or caseworker to prepare a report to assist the court in determining these matters.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.15.

IC 31-14-10-2
Consultation with probation officer or caseworker; referral of child for evaluation
31-14-10-2 Sec. 2. The probation officer or caseworker may do the following:
(1) Consult with any person who may have information about the child and the child's potential custodial arrangements.
(2) Upon approval of the court, refer the child for professional diagnosis and evaluation.
(3) Without consent from the child's parent or guardian, consult with and obtain information concerning the child from:
(A) medical;
(B) psychiatric;
(C) psychological; or
(D) other;
persons who have knowledge of the child.
As added by P.L.1-1997, SEC.6.

IC 31-14-10-3
Findings and orders without hearing
31-14-10-3 Sec. 3. The court may make findings and orders without holding the hearing required by section 1 of this chapter if:
(1) the mother and the alleged father execute and file with the court a verified written stipulation; or
(2) the parties have filed a joint petition;
resolving the issues of custody, child support, and parenting time. The court shall incorporate provisions of the written stipulation or joint petition into orders entered under this section.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.16.



CHAPTER 11. SUPPORT FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-11-1
Issuance of paternity and child support order upon execution of paternity affidavit
31-14-11-1 Sec. 1. If:
(1) a paternity affidavit is executed under IC 16-37-2-2.1; and
(2) the man who executed the paternity affidavit fails to set forth evidence at a child support hearing that rebuts the man's paternity;
an order establishing paternity and child support for the child named in the paternity affidavit may be obtained at a child support hearing without any further proceedings to establish the child's paternity.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-1.1
Temporary order for child support
31-14-11-1.1 Sec. 1.1. In a paternity proceeding, the court shall issue a temporary order for child support if there is clear and convincing evidence that the man involved in the proceeding is the child's biological father.
As added by P.L.257-1997(ss), SEC.39.

IC 31-14-11-2
Support order; relevant factors; account at financial institution
31-14-11-2 Sec. 2. (a) The court may order either or both parents to pay any reasonable amount for child support after considering all relevant factors, including the following:
(1) The financial resources of the custodial parent.
(2) The standard of living the child would have enjoyed had the parents been married and remained married to each other.
(3) The physical and mental condition of the child.
(4) The child's educational needs.
(5) The financial resources and needs of the noncustodial parent.
(b) The court shall order a custodial parent or third party under section 9 of this chapter who receives child support to obtain an account at a financial institution unless:
(1) the custodial parent or third party files a written objection before a child support order is issued; and
(2) the court finds that good cause exists to exempt the custodial parent or third party from the account requirement.
A custodial parent or third party ordered to obtain an account shall provide the clerk of the circuit court and the state central collection unit with an account number and any other information necessary to transfer funds to the account.
(c) In accordance with its policies, a financial institution may restrict or deny services to a person ordered to obtain an account under this section. As added by P.L.1-1997, SEC.6. Amended by P.L.86-2002, SEC.6; P.L.148-2006, SEC.8.

IC 31-14-11-3
Expenses for child's higher education and health care; Title IV-D fees
31-14-11-3 Sec. 3. (a) Where appropriate, the support order may include:
(1) money for the child's education beyond grade 12, after the court has considered:
(A) the child's aptitude and ability;
(B) the child's reasonable ability to contribute to educational expenses through:
(i) work;
(ii) obtaining loans; and
(iii) obtaining other sources of financial aid reasonably available to the child and the parent or parents; and
(C) the ability of the parents to meet these expenses;
(2) special medical, hospital, or dental expenses necessary to serve the best interests of the child;
(3) fees mandated under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669); and
(4) basic health and hospitalization insurance coverage for the child.
(b) If, however, the Title IV-D agency initiates action to establish or modify a support obligation and petitions the court to include basic health and hospitalization insurance coverage in the support order, the court shall include a provision addressing insurance coverage for the child.
(c) In an action initiated by the Title IV-D agency or other parties, the court may order the parent who is ordered to pay child support to provide the insurance coverage for the child if the insurance coverage is available to the parent at reasonable cost.
As added by P.L.1-1997, SEC.6. Amended by P.L.86-2002, SEC.7.

IC 31-14-11-4
Higher education expenses; reduction of other child support
31-14-11-4 Sec. 4. If the court orders support for a child's educational expenses at an institution of higher learning under section 3 of this chapter, the court shall reduce other child support for the child that:
(1) is duplicated by the educational support order; and
(2) would otherwise be paid to the custodial parent.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-5
Date for support obligation to begin
31-14-11-5 Sec. 5. The support order:
(1) may include the period dating from the birth of the child; and         (2) must include the period dating from the filing of the paternity action.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-6
Setting aside parent's property
31-14-11-6 Sec. 6. The court may set aside any portion of either parent's property that may be necessary and proper for the support of the child.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-7
Security, bond, or guarantee of obligation
31-14-11-7 Sec. 7. The court may provide in:
(1) a support order; or
(2) modification of a support order;
for the security, bond, or other guarantee that is satisfactory to the court to secure the obligation to make support payments.
As added by P.L.1-1997, SEC.6. Amended by P.L.171-2001, SEC.2.

IC 31-14-11-8
Modification or revocation of support order
31-14-11-8 Sec. 8. A support order may be modified or revoked upon a showing:
(1) of a substantial change in circumstances that makes the terms unreasonable; or
(2) that:
(A) a person has been ordered to pay an amount in child support that differs by more than twenty percent (20%) from the amount that would be ordered by applying the child support guidelines; and
(B) the support order requested to be modified or revoked was issued at least twelve (12) months before the petition requesting modification was filed.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-9
Support payments to appropriate person
31-14-11-9 Sec. 9. The court may order that support payments be made to any appropriate person.
As added by P.L.1-1997, SEC.6. Amended by P.L.148-2006, SEC.9.

IC 31-14-11-10
Use of support exclusively for child's benefit; Title IV-D disbursements and fees
31-14-11-10 Sec. 10. Support payments may be used only for the benefit of the child. However, if the payments are assigned to the state agency administering Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669), the payments shall be disbursed and fees shall be imposed in accordance with Title IV-D of the

federal Social Security Act (42 U.S.C. 651 through 669).
As added by P.L.1-1997, SEC.6.

IC 31-14-11-11
Clerk or state central collection unit as trustee for remittance
31-14-11-11 Sec. 11. (a) This subsection applies before January 1, 2007. The court shall require that child support payments be made through the clerk of the court or the child support bureau under IC 31-25-3 or IC 31-25-4 as trustee for remittance to the person entitled to receive the payments, unless the court has reasonable grounds for providing or approving another method of payment.
(b) Beginning January 1, 2007, the court shall require that child support payments:
(1) paid in cash be made through the clerk of the court; and
(2) paid by a noncash method be made through the state central collection unit established by IC 31-33-1.5-8;
as trustee for remittance to the person entitled to receive the payments.
As added by P.L.1-1997, SEC.6. Amended by P.L.257-1997(ss), SEC.36; P.L.145-2006, SEC.225; P.L.148-2006, SEC.10.

IC 31-14-11-12
Forwarding of payments to Title IV-D agency
31-14-11-12 Sec. 12. (a) If the clerk of the court is notified by the Title IV-D agency or the agency's designee that:
(1) the child who is the beneficiary of a support order is receiving assistance under the federal Title IV-A assistance program (42 U.S.C. 601 et seq.); and
(2) an assignment of support rights in favor of the state is in effect against the person obligated to make child support payments;
the clerk of the court shall forward the child support payments directly to the Title IV-D agency without further order of the court.
(b) The Title IV-D agency shall disburse the child support payments in accordance with federal regulations governing the Title IV-D program.
As added by P.L.1-1997, SEC.6. Amended by P.L.257-1997(ss), SEC.37.

IC 31-14-11-13
Records; accounting
31-14-11-13 Sec. 13. (a) The clerk shall maintain records listing the following:
(1) The amount of child support payments.
(2) The date when child support payments must be made.
(3) The names and addresses of the parties affected by the order.
(4) The information required to be submitted to the clerk by sections 14 and 15 of this chapter.
(b) If the clerk elects under IC 5-13-6-4(a) not to follow the

accounting and depository procedures required by IC 5-13-6, the clerk shall comply with IC 5-13-6-4(b).
As added by P.L.1-1997, SEC.6.

IC 31-14-11-14
Duty to furnish Social Security number and employer information
31-14-11-14 Sec. 14. The custodial parent and the noncustodial parent shall furnish the following information to the clerk of the court at the time of the issuance or modification of a child support order:
(1) The parent's Social Security number.
(2) The name and address of the parent's employer.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.9.

IC 31-14-11-15
Notice of change of address, federal assistance, and other conditions affecting support order
31-14-11-15 Sec. 15. (a) A party affected by a support order shall inform the clerk and the state central collection unit established by IC 31-33-1.5-8 of any change of address not more than fifteen (15) days after the party's address is changed.
(b) At the time of the issuance or modification of a support order, the parties affected by the order shall inform the clerk and the state central collection unit established by IC 31-33-1.5-8 of:
(1) whether any of the parties is receiving or has received assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance to Needy Families (TANF) program (45 CFR 265); and
(2) the Social Security number of any child affected by the order.
The Social Security number required under subdivision (2) shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
As added by P.L.1-1997, SEC.6. Amended by P.L.213-1999, SEC.10; P.L.148-2006, SEC.11.

IC 31-14-11-16
Duty of noncustodial parent to furnish employer and health insurance information and Social Security number
31-14-11-16 Sec. 16. In all cases administered by the Title IV-D agency, the court shall order the noncustodial parent to inform the Title IV-D agency and the court of:
(1) the name and address of the noncustodial parent's current employer;
(2) specific health insurance policy information, including access to health insurance plans; and
(3) the Social Security number of the noncustodial parent. As added by P.L.1-1997, SEC.6.

IC 31-14-11-17
Funeral expenses
31-14-11-17 Sec. 17. If the child dies while a support order is in effect, the court may order either or both parents to pay reasonable funeral expenses.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-18
Termination of child support
31-14-11-18 Sec. 18. The duty to support a child under this article (or IC 31-6-6.1 before its repeal) ceases when the child becomes twenty-one (21) years of age unless either of the following conditions occurs:
(1) The child is emancipated before the child becomes twenty-one (21) years of age. If this occurs, the child support, except for educational needs, terminates at the time of emancipation. However, an order for educational needs may continue in effect until further order of the court.
(2) The child is incapacitated. If this occurs, the child support continues during the incapacity or until further order of the court.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-19
Effect of child's emancipation or death of parent obligated to pay support
31-14-11-19 Sec. 19. Unless otherwise agreed in writing or expressly provided in the order, provisions for child support are terminated by the emancipation of the child, but not by the death of a parent obligated to pay support.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-20
Death of parent obligated to pay support; modification or revocation of support
31-14-11-20 Sec. 20. Subject to section 19 of this chapter, if a parent obligated to pay support dies, the amount of support may be modified or revoked to the extent just and appropriate under the circumstances on petition of representatives of the parent's estate.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-21
Claim against parent's estate
31-14-11-21 Sec. 21. Child support that:
(1) the parent was obligated to pay; and
(2) has not been paid at the time of the parent's death;
constitutes a priority claim against the estate.
As added by P.L.1-1997, SEC.6.
IC 31-14-11-22
Collection of arrearages
31-14-11-22 Sec. 22. The obligation of a person to pay child support arrearages does not terminate when the person's duty to support a child ceases under section 21 of this chapter (or IC 31-6-6.1-13(f) before its repeal). The statutes applicable to the collection of child support obligations apply to the collection of child support arrearages described in this section.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-23
Termination of child support obligation; fraud or mistake of fact
31-14-11-23 Sec. 23. If a court vacates or has vacated a man's paternity of a child based on fraud or mistake of fact, the man's child support obligation, including any arrearage, terminates.
As added by P.L.1-1997, SEC.6.

IC 31-14-11-24
Accounting of future expenditures
31-14-11-24 Sec. 24. After a proper showing of necessity, the court may order the person receiving child support to provide an accounting of future expenditures.
As added by P.L.1-1997, SEC.6.



CHAPTER 12. ENFORCEMENT OF SUPPORT ORDER FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-12-1
Delinquent child support payments; interest charges
31-14-12-1 Sec. 1. (a) A court may, upon application by a person or an agency entitled to receive child support payments ordered by the court, order interest charges equal to one and one-half percent (1.5%) per month to be paid on any delinquent child support payment that occurs. The person or agency may apply for interest:
(1) at the time the support order is issued or modified; or
(2) whenever support payments are not made in accordance with the support order.
(b) Interest charges may be collected in the same manner as support payments.
As added by P.L.1-1997, SEC.6.

IC 31-14-12-2
Enforcement of judgment; income withholding order
31-14-12-2 Sec. 2. Upon application for enforcement of a support order, the court may:
(1) enforce a judgment created under IC 31-16-16-2 (or IC 31-2-11-8 before its repeal) for the unpaid amount;
(2) issue an income withholding order as provided in IC 31-16-15-1; or
(3) activate an existing income withholding order as provided in IC 31-16-15-5 or IC 31-16-15-6.
As added by P.L.1-1997, SEC.6.

IC 31-14-12-2.5
State income tax setoff; delinquent child support
31-14-12-2.5 Sec. 2.5. (a) This section does not apply to a support order entered in a Title IV-D case.
(b) A custodial parent may, under IC 31-16-12.5, seek a setoff of the state income tax refund of a child support obligor against whom a child support order was entered under IC 31-14-11.
As added by P.L.27-2004, SEC.3.

IC 31-14-12-3
Contempt
31-14-12-3 Sec. 3. (a) If the court finds that a party is delinquent as a result of an intentional violation of an order for support, the court may find the party in contempt of court.
(b) If an action or request to enforce payment of a child support arrearage is commenced not later than ten (10) years after:
(1) the child becomes eighteen (18) years of age; or
(2) the emancipation of the child;
whichever occurs first, the court may, upon a request by the person or agency entitled to receive child support arrearages, find a party in

contempt of court.
(c) The court may order a party who is found in contempt of court under this section to:
(1) perform community restitution or service without compensation in a manner specified by the court; or
(2) seek employment.
As added by P.L.1-1997, SEC.6. Amended by P.L.32-2000, SEC.16; P.L.123-2001, SEC.1; P.L.86-2002, SEC.8.

IC 31-14-12-4
Suspension of delinquent person's driving privileges
31-14-12-4 Sec. 4. If a court finds that a person is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the bureau of motor vehicles:
(1) stating that the person is delinquent; and
(2) ordering the following:
(A) If the person who is the subject of the order holds a driving license or permit on the date of issuance of the order, that the driving privileges of the person be suspended until the bureau receives a further order of the court recommending reinstatement.
(B) If the person who is the subject of the order does not hold a driving license or permit on the date of issuance of the order, that the bureau may not issue a driving license or permit to the person until the bureau receives a further order of the court recommending issuance.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.226.

IC 31-14-12-5
Suspension or denial of delinquent person's professional license
31-14-12-5 Sec. 5. If a court finds that a person who is an applicant (as defined in IC 25-1-1.2-1), a practitioner (as defined in IC 25-1-1.2-6), an attorney, or a licensed teacher is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the board regulating the practice of the person's profession or occupation:
(1) requiring that the person's or practitioner's license be suspended until further order of the court; or
(2) ordering the board not to issue a license to the person who is the subject of the order if the person does not currently hold a license.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.227.

IC 31-14-12-6
Suspension of delinquent person's horse racing commission or gaming commission license
31-14-12-6 Sec. 6. If a court finds that a person who holds a

license issued under IC 4-31-6 or IC 4-33 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to:
(1) the Indiana horse racing commission if the person holds a license issued under IC 4-31-6; or
(2) the Indiana gaming commission if the person holds a license issued under IC 4-33;
requiring that the person's license be suspended until further order of the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.228.

IC 31-14-12-7
Suspension, denial, or nonrenewal of delinquent person's insurance, recovery, or bail agent's license
31-14-12-7 Sec. 7. If a court finds that a person who holds a license or who is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the commissioner of the department of insurance:
(1) requiring that the person's license be suspended until further order of the court;
(2) ordering the commissioner not to issue a license to the person who is the subject of the order if the person does not currently hold a license; or
(3) ordering the commissioner not to renew the license of the person who is the subject of the order.
As added by P.L.1-1997, SEC.6. Amended by P.L.132-2001, SEC.22; P.L.145-2006, SEC.229.

IC 31-14-12-8
Provision of information regarding delinquent person to licensing authority
31-14-12-8 Sec. 8. The Title IV-D agency shall provide the full name, date of birth, verified address, and Social Security number or driving license number of the person who is the subject of an order under:
(1) section 4 of this chapter to the bureau of motor vehicles;
(2) section 5 of this chapter to the board regulating the person's profession or occupation;
(3) section 6 of this chapter to the Indiana horse racing commission or the Indiana gaming commission; and
(4) section 7 of this chapter to the commissioner of the department of insurance.
As added by P.L.1-1997, SEC.6.

IC 31-14-12-9
Payment of arrearage; stay of order to licensing authority
31-14-12-9 Sec. 9. Notwithstanding section 4, 5, 6, or 7 of this

chapter, the court may stay issuance of an order under section 4, 5, 6, or 7 of this chapter (or IC 31-6-6.1-16(j), IC 31-6-6.1-16(k), IC 31-6-6.1-16(l), or IC 31-6-6.1-16(m) before the repeal of IC 31-6-6.1-16) if:
(1) the person pays the child support arrearage in full; or
(2) an income withholding order under IC 31-16-15 (or IC 31-2-10 before its repeal) is activated and a payment plan to pay the arrearage is established.
As added by P.L.1-1997, SEC.6.



CHAPTER 13. CUSTODY FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-13-1
Sole legal custody in biological mother; exceptions
31-14-13-1 Sec. 1. A biological mother of a child born out of wedlock has sole legal custody of the child, unless a statute or court order provides otherwise under the following:
(1) IC 12-26 (involuntary commitment of a child).
(2) IC 29-3 (guardianship and protective proceedings under the probate code).
(3) IC 31-14 (custody of a child born outside of a marriage).
(4) IC 31-34 (child in need of services).
(5) IC 31-37 (delinquent child).
(6) IC 35-46 (offenses against the family).
(7) IC 35-50 (criminal sentences).
(8) An order by a court that has jurisdiction over the child.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-2
Factors of custody determination
31-14-13-2 Sec. 2. The court shall determine custody in accordance with the best interests of the child. In determining the child's best interests, there is not a presumption favoring either parent. The court shall consider all relevant factors, including the following:
(1) The age and sex of the child.
(2) The wishes of the child's parents.
(3) The wishes of the child, with more consideration given to the child's wishes if the child is at least fourteen (14) years of age.
(4) The interaction and interrelationship of the child with:
(A) the child's parents;
(B) the child's siblings; and
(C) any other person who may significantly affect the child's best interest.
(5) The child's adjustment to home, school, and community.
(6) The mental and physical health of all individuals involved.
(7) Evidence of a pattern of domestic or family violence by either parent.
(8) Evidence that the child has been cared for by a de facto custodian, and if the evidence is sufficient, the court shall consider the factors described in section 2.5(b) of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.2; P.L.133-2002, SEC.24.

IC 31-14-13-2.5
Consideration of de facto custodian factors
31-14-13-2.5 Sec. 2.5. (a) This section applies only if the court finds by clear and convincing evidence that the child has been cared

for by a de facto custodian.
(b) In addition to the factors listed in section 2 of this chapter, the court shall consider the following factors in determining custody:
(1) The wishes of the child's de facto custodian.
(2) The extent to which the child has been cared for, nurtured, and supported by the de facto custodian.
(3) The intent of the child's parent in placing the child with the de facto custodian.
(4) The circumstances under which the child was allowed to remain in the custody of the de facto custodian, including whether the child was placed with the de facto custodian to allow the parent seeking custody to:
(A) seek employment;
(B) work; or
(C) attend school.
(c) If a court determines that a child is in the custody of a de facto custodian, the court shall make the de facto custodian a party to the proceeding.
(d) The court shall award custody of the child to the child's de facto custodian if the court determines that it is in the best interests of the child.
(e) If the court awards custody of the child to the child's de facto custodian, the de facto custodian is considered to have legal custody of the child under Indiana law.
As added by P.L.96-1999, SEC.3.

IC 31-14-13-3
Interview of child in chambers
31-14-13-3 Sec. 3. (a) The court may interview the child in chambers to ascertain the child's wishes.
(b) The court may permit counsel to be present at the interview.
(c) If counsel is present at the interview, a record may be made of the interview and made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-4
Authority of custodial parent to determine child's upbringing
31-14-13-4 Sec. 4. The custodial parent may determine the child's upbringing, which includes education, health care, and religious training, unless the court determines that the best interests of the child require a limitation on this authority.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-5
Supervision of placement
31-14-13-5 Sec. 5. The court may order the probation department, the county office of family and children, or any licensed child placing agency to supervise the placement to ensure that the custodial or parenting time terms of the decree are carried out if:
(1) both parents or the child request supervision; or         (2) the court finds that without supervision the child's physical health and well-being would be endangered or the child's emotional development would be significantly impaired.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.17.

IC 31-14-13-6
Modification of child custody order
31-14-13-6 Sec. 6. The court may not modify a child custody order unless:
(1) modification is in the best interests of the child; and
(2) there is a substantial change in one (1) or more of the factors that the court may consider under section 2 and, if applicable, section 2.5 of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.4.

IC 31-14-13-6.5
Security, bond, or guarantee
31-14-13-6.5 Sec. 6.5. The court may provide in:
(1) a custody order; or
(2) a modification of a custody order;
for the security, bond, or other guarantee that is satisfactory to the court to secure enforcement of the custody order.
As added by P.L.171-2001, SEC.3.

IC 31-14-13-6.7
Security, bond, or guarantee; determinations
31-14-13-6.7 Sec. 6.7. (a) The court shall consider requiring security, a bond, or another guarantee under section 6.5 of this chapter if the court makes a finding under subdivision (1), (2), (4), or (7) by clear and convincing evidence. If the court makes a finding under subdivision (1), (2), (4), or (7), the court shall also consider subdivisions (3), (5), (6), (8), and (9) in determining the amount of security, bond, or other guarantee. In making a determination under this section, the court shall consider the following:
(1) Whether a party has previously taken a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(2) Whether a party has previously threatened to take a child out of Indiana or another state in violation of a custody, parenting time, or visitation order.
(3) Whether a party has strong ties to Indiana.
(4) Whether a party:
(A) is a citizen of another country;
(B) has strong emotional or cultural ties to the other country; and
(C) has indicated or threatened to take a child out of Indiana to the other country.
(5) Whether a party has friends or family living outside Indiana.
(6) Whether a party does not have a financial reason to stay in Indiana, such as whether the party is unemployed, able to work

anywhere, or is financially independent.
(7) Whether a party has engaged in planning that would facilitate removal from Indiana, such as quitting a job, selling the party's primary residence, terminating a lease, closing an account, liquidating other assets, hiding or destroying documents, applying for a passport, applying for a birth certificate, or applying for school or medical records.
(8) Whether a party has a history of marital instability, a lack of parental cooperation, domestic violence, or child abuse.
(9) Whether a party has a criminal record.
After considering evidence, the court shall issue a written determination of security, bond, or other written guarantee supported by findings of fact and conclusions of law.
(b) If a motion for change of judge or change of venue is filed, the court may, before a determination of change of judge or change of venue, consider security, bond, or other guarantee under this chapter.
As added by P.L.171-2001, SEC.4. Amended by P.L.68-2005, SEC.18.

IC 31-14-13-7
Determination; factors considered
31-14-13-7 Sec. 7. In making a determination, the court shall consider the factors listed under section 2 of this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-8
Custody modification proceeding; violation of injunction or temporary restraining order as factor
31-14-13-8 Sec. 8. An intentional violation by a custodial parent of an injunction or a temporary restraining order issued under IC 31-14-15 (or IC 31-6-6.1-12.1 before its repeal) may be considered a relevant factor under section 2 of this chapter that the court must consider in a proceeding for a custody modification under this chapter.
As added by P.L.1-1997, SEC.6.

IC 31-14-13-9
Custody modification proceeding; admissible evidence
31-14-13-9 Sec. 9. In a proceeding for a custody modification, the court may not hear evidence on a matter occurring before the last custody proceeding between the parties unless the matter relates to a change in the factors relating to the best interests of the child as described in section 2 and, if applicable, section 2.5 of this chapter.
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.5.

IC 31-14-13-10
Notice of intent to move residence
31-14-13-10 Sec. 10. If an individual who has been awarded custody of or parenting time with a child under this article (or IC 31-6-6.1-11 before its repeal) intends to move the individual's

residence, the individual must:
(1) file a notice of that intent with the clerk of the court that issued the custody or parenting time order; and
(2) send a copy of the notice to each nonrelocating individual in accordance with IC 31-17-2.2.
As added by P.L.1-1997, SEC.6. Amended by P.L.50-2006, SEC.6.

IC 31-14-13-11
Notice of passport application for child
31-14-13-11 Sec. 11. (a) If any party to a custody order applies for a passport for the child, the party who applies for the child's passport shall do the following not less than ten (10) days before applying for the child's passport:
(1) File a notice of the passport application with the clerk of the court that issued the custody order.
(2) Send a copy of the notice to the other party.
(b) The parties may jointly agree in writing to waive the requirements of subsection (a).
As added by P.L.1-1997, SEC.6. Amended by P.L.96-1999, SEC.6.



CHAPTER 14. PARENTING TIME FOLLOWING DETERMINATION OF PATERNITY

IC 31-14-14-1
Parenting time rights of noncustodial parent; in chambers interview of child
31-14-14-1 Sec. 1. (a) A noncustodial parent is entitled to reasonable parenting time rights unless the court finds, after a hearing, that parenting time might:
(1) endanger the child's physical health and well-being; or
(2) significantly impair the child's emotional development.
(b) The court may interview the child in chambers to assist the court in determining the child's perception of whether parenting time by the noncustodial parent might endanger the child's physical health or significantly impair the child's emotional development.
(c) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.6. Amended by P.L.15-2004, SEC.1; P.L.68-2005, SEC.19.

IC 31-14-14-2
Modification or denial of parenting time
31-14-14-2 Sec. 2. The court may modify an order granting or denying parenting time rights whenever modification would serve the best interests of the child.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.20.

IC 31-14-14-2.5
Security, bond, or guarantee
31-14-14-2.5 Sec. 2.5. The court may provide in:
(1) a parenting time order; or
(2) a modification of a parenting time order;
for the security, bond, or other guarantee that is satisfactory to secure enforcement of the parenting time order.
As added by P.L.171-2001, SEC.5. Amended by P.L.68-2005, SEC.21.

IC 31-14-14-3
Grant or denial of visitation rights to noncustodial parent; effect on visitation rights of grandparent
31-14-14-3 Sec. 3. An order granting or denying visitation rights to a noncustodial parent does not affect visitation rights granted to a grandparent under IC 31-17-5-1 or IC 31-17-5-10 (or IC 31-1-11.7-2 before its repeal).
As added by P.L.1-1997, SEC.6.

IC 31-14-14-4 Missed parenting time; noncustodial parent in military
31-14-14-4 Sec. 4. A noncustodial parent who misses parenting time as the result of participation in an activity of:
(1) the Indiana National Guard; or
(2) a reserve component of the armed forces of the United States;
may make up the lost parenting time as provided in IC 10-16-7-22.
As added by P.L.103-1997, SEC.3. Amended by P.L.2-2003, SEC.71; P.L.68-2005, SEC.22.

IC 31-14-14-5
Supervised parenting time; conviction of crime involving domestic violence
31-14-14-5 Sec. 5. (a) This section applies if a court finds that a noncustodial parent has been convicted of a crime involving domestic or family violence that was witnessed or heard by the noncustodial parent's child.
(b) There is created a rebuttable presumption that the court shall order that the noncustodial parent's parenting time with the child must be supervised:
(1) for at least one (1) year and not more than two (2) years immediately following the crime involving domestic or family violence; or
(2) until the child becomes emancipated;
whichever occurs first.
As added by P.L.188-1999, SEC.1. Amended by P.L.243-1999, SEC.1; P.L.133-2002, SEC.25; P.L.68-2005, SEC.23.



CHAPTER 15. TEMPORARY RESTRAINING ORDERS AND PERMANENT INJUNCTIONS AGAINST CUSTODIAL PARENTS

IC 31-14-15-1
Parenting time rights; permanent injunction against custodial parent
31-14-15-1 Sec. 1. A noncustodial parent who:
(1) has been granted parenting time rights with a child who lives with the custodial parent;
(2) regularly pays support ordered by a court for the child; and
(3) is barred by a custodial parent from exercising parenting time rights ordered for the noncustodial parent and the child;
may file, in the court that has jurisdiction over the paternity action, an application for an injunction against the custodial parent under Rule 65 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.24.

IC 31-14-15-2
Parenting time rights; temporary restraining order against custodial parent
31-14-15-2 Sec. 2. (a) If:
(1) an application for an injunction is filed under this chapter (or IC 31-6-6.1-12.1 before its repeal); and
(2) the noncustodial parent submits an affidavit as described in subsection (b);
the court may grant, without notice, a temporary restraining order restraining the custodial parent from further violation of the parenting time order.
(b) In the affidavit, the noncustodial parent shall state under penalties for perjury:
(1) that the noncustodial parent has been granted parenting time rights with the child; and
(2) that the noncustodial parent regularly pays the support ordered by a court for the child.
(c) The court shall hold a hearing upon the restraining order at the earliest convenience of the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.68-2005, SEC.25.

IC 31-14-15-3
Security
31-14-15-3 Sec. 3. (a) This section does not apply to an order under IC 31-14-11-7, IC 31-14-13-6.5, or IC 31-14-14-2.5.
(b) A court may not require an applicant for a temporary restraining order or an injunction under this chapter (or IC 31-6-6.1-12.1 before its repeal) to give security.
As added by P.L.1-1997, SEC.6. Amended by P.L.171-2001, SEC.6.

IC 31-14-15-4
Remedies for contempt     31-14-15-4 Sec. 4. A court that finds a violation without justifiable cause by a custodial parent of an injunction or a temporary restraining order issued under this chapter (or IC 31-6-6.1-12.1 before its repeal):
(1) shall find the custodial parent in contempt of court;
(2) shall order the exercise of parenting time that was not exercised due to the violation under this section (or IC 31-6-6.1-12.1(e) before its repeal) at a time the court considers compatible with the schedules of the noncustodial parent and the child;
(3) may order payment by the custodial parent of reasonable attorney's fees, costs, and expenses to the noncustodial parent; and
(4) may order the custodial parent to perform community restitution or service without compensation in a manner specified by the court.
As added by P.L.1-1997, SEC.6. Amended by P.L.32-2000, SEC.17; P.L.68-2005, SEC.26.

IC 31-14-15-5
Additional remedies
31-14-15-5 Sec. 5. The remedies in this chapter are in addition to and do not limit other civil or criminal remedies available to the noncustodial parent.
As added by P.L.1-1997, SEC.6.



CHAPTER 16. PROTECTIVE ORDERS

IC 31-14-16-1
Protective order; procedure
31-14-16-1 Sec. 1. A parent may request a court to issue a protective order against the other parent to prevent domestic or family violence at any time after a final decree of paternity is issued under this article (or IC 31-6-6.1 before its repeal) if the parties have an unemancipated child. The parent must file a petition under IC 34-26-5 in the court in which the case is pending, and the court may not require the moving party to give security. If the petitioner requests an ex parte protective order, the court shall immediately:
(1) review the request; and
(2) if required, set a hearing;
under IC 34-26-5. The procedure and law for a proceeding under this section are controlled by IC 34-26-5.
As added by P.L.1-1997, SEC.6. Amended by P.L.133-2002, SEC.26; P.L.221-2003, SEC.4.



CHAPTER 17. EXPENSES OF CHILDBIRTH

IC 31-14-17-1
Expenses of mother's pregnancy and childbirth
31-14-17-1 Sec. 1. The court shall order the father to pay at least fifty percent (50%) of the reasonable and necessary expenses of the mother's pregnancy and childbirth, including the cost of:
(1) prenatal care;
(2) delivery;
(3) hospitalization; and
(4) postnatal care.
As added by P.L.1-1997, SEC.6. Amended by P.L.138-2001, SEC.10.



CHAPTER 18. COURT COSTS

IC 31-14-18-1
Expenses of medical tests
31-14-18-1 Sec. 1. The court may tax as costs the reasonable expenses of any medical tests authorized under IC 31-14-6 (or IC 31-6-6.1-8 before its repeal).
As added by P.L.1-1997, SEC.6.

IC 31-14-18-2
Costs of maintaining action and attorney's fees
31-14-18-2 Sec. 2. (a) The court may order a party to pay:
(1) a reasonable amount for the cost to the other party of maintaining an action under this article; and
(2) a reasonable amount for attorney's fees, including amounts for legal services provided and costs incurred, before the commencement of the proceedings or after entry of judgment.
(b) The court may order the amount to be paid directly to the attorney, who may enforce the order in the attorney's name.
(c) Except as otherwise provided by law, neither costs nor attorney's fees may be taxed against an agency or the agency's agents that is authorized to maintain proceedings under this article by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.6. Amended by P.L.145-2006, SEC.230.



CHAPTER 19. PATERNITY DETERMINATION BY FOREIGN JURISDICTION

IC 31-14-19-1
Full faith and credit to paternity determination by foreign jurisdiction
31-14-19-1 Sec. 1. A court or Title IV-D agency shall give full faith and credit to a paternity determination made by another state or foreign jurisdiction regardless of whether the determination is made through:
(1) a voluntary acknowledgment; or
(2) a judicial or an administrative process.
As added by P.L.1-1997, SEC.6.



CHAPTER 20. REGISTRATION WITH PUTATIVE FATHER REGISTRY

IC 31-14-20-1
Duty to register
31-14-20-1 Sec. 1. (a) This section does not apply to a man whose paternity is established under this article (or IC 31-6-6.1 before its repeal) before the filing of a petition to adopt the man's child.
(b) A man who files or is a party to a paternity action under this article shall register with the putative father registry under IC 31-19-5 within the period provided under IC 31-19-5-12.
As added by P.L.1-1997, SEC.6.

IC 31-14-20-2
Failure to register; effect on parental rights in adoption proceedings
31-14-20-2 Sec. 2. (a) A man who fails to register with the putative father registry as required by section 1 of this chapter waives the right to notice of an adoption of a child who is the subject of the paternity action:
(1) if the adoption is filed before the man establishes paternity; and
(2) in which the child's mother does not disclose to an attorney or agency arranging the adoption the name or address of the child's putative father.
(b) A waiver under this section constitutes the man's irrevocably implied consent to the child's adoption.
As added by P.L.1-1997, SEC.6.



CHAPTER 21. REQUIREMENTS WHEN ADOPTION PENDING FOR CHILD WHO IS SUBJECT OF PATERNITY ACTION

IC 31-14-21-1
Applicability of IC 31-14-21-1 through IC 31-14-21-7
31-14-21-1 Sec. 1. Sections 1 through 7 of this chapter apply if a man who files or is a party to a paternity action under this article (or IC 31-6-6.1 before its repeal) is:
(1) served with notice under:
(A) IC 31-19-3 (or IC 31-3-1-6.4 before its repeal); or
(B) IC 31-19-4-1 through IC 31-19-4-9 (or IC 31-3-1-6.1 before its repeal); or
(2) informed in any other manner;
of a pending or potential adoption of a child who is the subject of the paternity action.
As added by P.L.1-1997, SEC.6.






ARTICLE 15. FAMILY LAW: DISSOLUTION OF MARRIAGE AND LEGAL SEPARATION

CHAPTER 1. GENERAL PROVISIONS

IC 31-15-1-1
Construction and application of article
31-15-1-1 Sec. 1. This article shall be construed and applied to promote the purposes and policies of this article.
As added by P.L.1-1997, SEC.7.

IC 31-15-1-2
Purposes and policies of article
31-15-1-2 Sec. 2. The purposes and policies of this article are as follows:
(1) To abolish the existing grounds for absolute and limited divorce and to provide as the basis for dissolution of marriage:
(A) irretrievable breakdown of the marriage;
(B) the conviction of either party, subsequent to the marriage, of a felony;
(C) impotence existing at the time of the marriage; and
(D) incurable insanity of either party for a period of at least two (2) years.
(2) To provide for the appropriate procedures for the dissolution of marriage.
(3) To provide for the disposition of property, child support, and child custody.
(4) To provide for separation agreements.
(5) To provide for a temporary legal separation.
As added by P.L.1-1997, SEC.7.



CHAPTER 2. ACTIONS FOR DISSOLUTION OF MARRIAGE

IC 31-15-2-1
Applicability of Indiana Rules of Civil Procedure
31-15-2-1 Sec. 1. Proceedings under this article must comply with the Indiana Rules of Civil Procedure.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-2
Cause of action established
31-15-2-2 Sec. 2. A cause of action for dissolution of marriage is established.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-3
Grounds for decree
31-15-2-3 Sec. 3. Dissolution of marriage shall be decreed upon a finding by a court of one (1) of the following grounds and no other ground:
(1) Irretrievable breakdown of the marriage.
(2) The conviction of either of the parties, subsequent to the marriage, of a felony.
(3) Impotence, existing at the time of the marriage.
(4) Incurable insanity of either party for a period of at least two (2) years.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-4
Caption
31-15-2-4 Sec. 4. A proceeding for dissolution of marriage is commenced by the filing of a petition entitled, "In Re the marriage of _________ and __________."
As added by P.L.1-1997, SEC.7.

IC 31-15-2-5
Verified petition; averments
31-15-2-5 Sec. 5. A petition for dissolution of marriage must:
(1) be verified; and
(2) set forth the following:
(A) The residence of each party and the length of residence in the state and county.
(B) The date of the marriage.
(C) The date on which the parties separated.
(D) The name, age, and address of:
(i) any living child less than twenty-one (21) years of age; and
(ii) any incapacitated child;
of the marriage and whether the wife is pregnant.
(E) The grounds for dissolution of the marriage.             (F) The relief sought.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-6
Residence
31-15-2-6 Sec. 6. (a) At the time of the filing of a petition under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation within Indiana;
for six (6) months immediately preceding the filing of the petition.
(b) At the time of the filing of a petition under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of the county; or
(2) stationed at a United States military installation within the county;
where the petition is filed for three (3) months immediately preceding the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-7
Venue; legal separation proceeding pending or order in effect; disposition
31-15-2-7 Sec. 7. (a) A petition or counter petition for dissolution of marriage must be filed in the court in which:
(1) a legal separation proceeding is pending; or
(2) a provisional order or decree for legal separation is in effect;
if the petition for legal separation was filed before the petition or counter petition for dissolution of marriage.
(b) If a petition or counter petition for dissolution of marriage under section 4 of this chapter is filed while a provisional order or decree for legal separation is in effect, the procedure for dissolution of marriage continues. The provisional order or decree for legal separation remains in effect only:
(1) until the effective date of the provisional order on the petition or counter petition for dissolution; or
(2) until the provisional order or decree for legal separation expires;
whichever occurs first.
(c) The court shall dismiss a petition for legal separation if, at the time the petition for dissolution is filed, neither:
(1) a provisional order; nor
(2) a decree for legal separation;
has been granted.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-8
Service of petition and summons
31-15-2-8 Sec. 8. Whenever a petition is filed, a copy of the

petition, including a copy of a summons, shall be served upon the other party to the marriage in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-9
Responsive pleading or counter petition
31-15-2-9 Sec. 9. A responsive pleading or a counter petition may be filed under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-10
Final hearing
31-15-2-10 Sec. 10. Except as provided in sections 13 and 14 of this chapter, in an action for a dissolution of marriage under section 2 of this chapter, a final hearing shall be conducted not earlier than sixty (60) days after the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-11
Final hearing; action for legal separation pending when action for dissolution of marriage filed
31-15-2-11 Sec. 11. If a petition has been filed in an action for legal separation under IC 31-15-3-2 (or IC 31-1-11.5-3(c) before its repeal), a final hearing on a petition or counter petition subsequently filed in an action for dissolution of marriage under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) may be held at any time after sixty (60) days after the petition in an action for legal separation under IC 31-15-3-2 has been filed.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-12
Motion to dismiss by party who filed action; counter petition; hearing
31-15-2-12 Sec. 12. (a) This section applies if a party who filed an action for dissolution of marriage under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) files a motion to dismiss the action.
(b) A party that files an action shall serve each other party to the action with a copy of the motion.
(c) A party to the action may file a counter petition under section 2 of this chapter not later than five (5) days after the filing of the motion to dismiss. If a party files a counter petition under this subsection, the court shall set the petition and counter petition for final hearing not earlier than sixty (60) days after the initial petition was filed.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-13
Summary dissolution decree     31-15-2-13 Sec. 13. At least sixty (60) days after a petition is filed in an action for dissolution of marriage under section 2 of this chapter, the court may enter a summary dissolution decree without holding a final hearing under this chapter if there have been filed with the court verified pleadings, signed by both parties, containing:
(1) a written waiver of final hearing; and
(2) either:
(A) a statement that there are no contested issues in the action; or
(B) a written agreement made in accordance with section 17 of this chapter that settles any contested issues between the parties.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-14
Bifurcation of issues; summary disposition orders
31-15-2-14 Sec. 14. (a) The court may bifurcate the issues in an action for dissolution of marriage filed under section 2 of this chapter (or IC 31-1-11.5-3(a) before its repeal) to provide for a summary disposition of uncontested issues and a final hearing of contested issues. The court may enter a summary disposition order under this section upon the filing with the court of verified pleadings, signed by both parties, containing:
(1) a written waiver of a final hearing in the matter of:
(A) uncontested issues specified in the waiver; or
(B) contested issues specified in the waiver upon which the parties have reached an agreement;
(2) a written agreement made in accordance with section 17 of this chapter pertaining to contested issues settled by the parties; and
(3) a statement:
(A) specifying contested issues remaining between the parties; and
(B) requesting the court to order a final hearing as to contested issues to be held under this chapter.
(b) The court shall include in a summary disposition order entered under this section a date for a final hearing of contested issues.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-15
Final hearing; evidence; dissolution decree; continuance; motion for dissolution
31-15-2-15 Sec. 15. (a) At the final hearing on a petition for dissolution of marriage the court shall consider evidence, including agreements and verified pleadings filed with the court. If the court finds that the material allegations of the petition are true, the court:
(1) shall enter a dissolution decree as provided in section 16 of this chapter; or
(2) if the court finds that there is a reasonable possibility of reconciliation, may continue the matter and order the parties to

seek reconciliation through any available counseling.
(b) At any time forty-five (45) days after the date of a continuance:
(1) either party may move for the dissolution of the marriage; and
(2) the court may enter a dissolution decree as provided in section 16 of this chapter.
(c) If no motion for the dissolution is filed, the matter shall be, automatically and without further action by the court, dismissed after the expiration of ninety (90) days from the date of continuance.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-16
Dissolution decree; scope; finality; remarriage pending appeal
31-15-2-16 Sec. 16. (a) The court shall enter a dissolution decree:
(1) when the court has made the findings required by section 15 of this chapter; or
(2) upon the filing of pleadings under section 13 of this chapter.
The decree may include orders as provided for in this article.
(b) A dissolution decree is final when entered, subject to the right of appeal.
(c) An appeal from the provisions of a dissolution decree that does not challenge the findings as to the dissolution of the marriage does not delay the finality of the provision of the decree that dissolves the marriage, so that the parties may remarry pending appeal.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-17
Agreements
31-15-2-17 Sec. 17. (a) To promote the amicable settlements of disputes that have arisen or may arise between the parties to a marriage attendant upon the dissolution of their marriage, the parties may agree in writing to provisions for:
(1) the maintenance of either of the parties;
(2) the disposition of any property owned by either or both of the parties; and
(3) the custody and support of the children of the parties.
(b) In an action for dissolution of marriage:
(1) the terms of the agreement, if approved by the court, shall be incorporated and merged into the decree and the parties shall be ordered to perform the terms; or
(2) the court may make provisions for:
(A) the disposition of property;
(B) child support;
(C) maintenance; and
(D) custody;
as provided in this title.
(c) The disposition of property settled by an agreement described in subsection (a) and incorporated and merged into the decree is not subject to subsequent modification by the court, except as the

agreement prescribes or the parties subsequently consent.
As added by P.L.1-1997, SEC.7.

IC 31-15-2-18
Name change of woman
31-15-2-18 Sec. 18. A woman who desires the restoration of her maiden or previous married name must set out the name she desires to be restored to her in her petition for dissolution as part of the relief sought. The court shall grant the name change upon entering the decree of dissolution.
As added by P.L.1-1997, SEC.7.



CHAPTER 3. ACTIONS FOR LEGAL SEPARATION

IC 31-15-3-1
Applicability of Indiana Rules of Civil Procedure
31-15-3-1 Sec. 1. Proceedings under this article must comply with the Indiana Rules of Civil Procedure.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-2
Cause of action established
31-15-3-2 Sec. 2. A cause of action for legal separation is established.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-3
Findings required for decree
31-15-3-3 Sec. 3. Legal separation shall be decreed upon a finding by a court:
(1) that conditions in or circumstances of the marriage make it currently intolerable for both parties to live together; and
(2) that the marriage should be maintained.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-4
Caption; verified petition; averments
31-15-3-4 Sec. 4. A proceeding for legal separation is commenced by the filing of a petition entitled, "In Re the legal separation of _________ and _________". The petition must:
(1) be verified; and
(2) set forth the following:
(A) The residence of each party and the length of residence in the state and county.
(B) The date of the marriage.
(C) The date on which the parties separated.
(D) The names, ages, and addresses of:
(i) any living child less than twenty-one (21) years of age; and
(ii) any incapacitated child;
of the marriage and whether the wife is pregnant.
(E) The grounds for legal separation.
(F) The relief sought.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-5
Dissolution of marriage action; provisional order or decree as bar to legal separation proceeding
31-15-3-5 Sec. 5. A proceeding may not be commenced under section 4 of this chapter if:
(1) an action for dissolution of marriage filed under

IC 31-15-2-4 (or IC 31-1-11.5-3(a) before its repeal) is pending; or
(2) a provisional order or decree based on a petition for dissolution of marriage filed under IC 31-15-2-4 (or IC 31-1-11.5-3(a) before its repeal) has been granted.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-6
Residence
31-15-3-6 Sec. 6. (a) At the time of the filing of a petition for legal separation under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation within Indiana;
for six (6) months immediately preceding the filing of each petition.
(b) At the time of the filing of a petition for legal separation under section 4 of this chapter, at least one (1) of the parties must have been:
(1) a resident of the county; or
(2) stationed at a United States military installation within the county;
where the petition is filed for three (3) months immediately preceding the filing of the petition.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-7
Service of petition and summons
31-15-3-7 Sec. 7. Whenever a petition is filed, a copy of the petition, including a copy of a summons, shall be served upon the other party to the marriage in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-8
Responsive pleading or counter petition
31-15-3-8 Sec. 8. A responsive pleading or a counter petition may be filed under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-9
Decree; term; findings
31-15-3-9 Sec. 9. In an action for legal separation under section 2 of this chapter, the court may grant a decree for a separation of the parties to the marriage for a period not to exceed one (1) year if the court finds that:
(1) conditions in or circumstances of the marriage make it currently intolerable for both parties to live together;
(2) the marriage should be maintained; and
(3) neither party has filed a petition or counter petition for

dissolution of marriage under IC 31-15-2 (or IC 31-1-11.5 before its repeal).
As added by P.L.1-1997, SEC.7.

IC 31-15-3-10
Scope of decree
31-15-3-10 Sec. 10. A decree under this chapter may include orders as provided in this article.
As added by P.L.1-1997, SEC.7.

IC 31-15-3-11
Maintenance
31-15-3-11 Sec. 11. A decree under this chapter may not include a maintenance provision that extends beyond the period of legal separation.
As added by P.L.1-1997, SEC.7.



CHAPTER 4. PROVISIONAL ORDERS IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-4-1
Motions
31-15-4-1 Sec. 1. (a) In an action for dissolution of marriage under IC 31-15-2 or legal separation under IC 31-15-3, either party may file a motion for any of the following:
(1) Temporary maintenance.
(2) Temporary support or custody of a child of the marriage entitled to support.
(3) Possession of property.
(4) Counseling.
(5) A protective order under IC 34-26-5.
(b) If a party desires a protective order under subsection (a)(5), the party must file a petition under IC 34-26-5 in the court in which the case is pending, and the court may not require the moving party to give security. If the petitioner requests an ex parte protective order, the court shall immediately:
(1) review the request; and
(2) if required, set a hearing;
under IC 34-26-5. The procedure and law for a proceeding under this subsection are controlled by IC 34-26-5.
As added by P.L.1-1997, SEC.7. Amended by P.L.133-2002, SEC.27; P.L.221-2003, SEC.5.



CHAPTER 5. PROTECTIVE ORDERS IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-5-1
Protective order; procedure
31-15-5-1 Sec. 1. Either party may request a protective order to prevent domestic or family violence at any time during the dissolution of marriage or legal separation action by filing a petition under IC 34-26-5 in the court in which the case is pending. The court may not require the moving party to give security. If the petitioner requests an ex parte protective order, the court shall immediately:
(1) review the request; and
(2) if required, set a hearing;
under IC 34-26-5. The procedure and law for a proceeding under this section are controlled by IC 34-26-5.
As added by P.L.1-1997, SEC.7. Amended by P.L.197-1997, SEC.6; P.L.133-2002, SEC.31; P.L.221-2003, SEC.6.



CHAPTER 6. APPOINTMENT OF GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES IN DISSOLUTION AND LEGAL SEPARATION ACTIONS

IC 31-15-6-1
Appointment
31-15-6-1 Sec. 1. A court in a proceeding under this article may appoint:
(1) a guardian ad litem;
(2) a court appointed special advocate; or
(3) both;
for a child at any time.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-2
Persons ineligible for appointment
31-15-6-2 Sec. 2. A court may not appoint a party to the proceedings, the party's employee, or the party's representative as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child who is involved in the proceedings.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-3
Protection of best interests of the child
31-15-6-3 Sec. 3. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-4
Term of appointment
31-15-6-4 Sec. 4. A guardian ad litem or court appointed special advocate serves until the court enters an order for removal.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-5
Officers of the court
31-15-6-5 Sec. 5. The guardian ad litem or the court appointed special advocate, or both, are considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-6
Representation by attorney
31-15-6-6 Sec. 6. The guardian ad litem or the court appointed special advocate may be represented by an attorney. If necessary to

protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-7
Subpoena powers; presentation of evidence
31-15-6-7 Sec. 7. A guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) may subpoena witnesses and present evidence regarding:
(1) the supervision of the action; or
(2) any investigation and report that the court requires of the guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-8
Continuing supervision
31-15-6-8 Sec. 8. The court may order a guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) to exercise continuing supervision over the child to assure that the custodial or parenting time terms of an order entered by the court under this article (or IC 31-1-11.5 before its repeal) are carried out as required by the court.
As added by P.L.1-1997, SEC.7. Amended by P.L.68-2005, SEC.29.

IC 31-15-6-9
Civil immunity
31-15-6-9 Sec. 9. Except for gross misconduct:
(1) a guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program; or
(4) a volunteer for a guardian ad litem or court appointed special advocate program;
who performs duties in good faith is immune from any civil liability that may occur as a result of that person's performance.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-10
User fee; order for payment
31-15-6-10 Sec. 10. The court may order either or both parents of a child for whom a guardian ad litem or court appointed special advocate is appointed under this chapter (or IC 31-1-11.5-28 before its repeal) to pay a user fee for the services provided under this chapter.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-11 User fee; collection procedures
31-15-6-11 Sec. 11. The court shall establish one (1) of the following procedures to be used to collect the user fee:
(1) The court may order the clerk of the court to collect the user fee and deposit the user fee into the county's guardian ad litem fund or court appointed special advocate fund. The fiscal body of the county shall appropriate money collected as user fees under this chapter to the court having jurisdiction over custody actions for the court's use in providing guardian ad litem or court appointed special advocate services, including the costs of representation.
(2) The court may order either or both parents to pay the user fee to the:
(A) guardian ad litem program that provided the services; or
(B) court appointed special advocate program that provided the services.
(3) The court may order either or both parents to pay the user fee to the individual or attorney guardian ad litem that provided the services.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-12
Funds
31-15-6-12 Sec. 12. Money remaining in a county's:
(1) guardian ad litem fund; or
(2) court appointed special advocate fund;
at the end of the county's fiscal year does not revert to any other fund.
As added by P.L.1-1997, SEC.7.

IC 31-15-6-13
User fee; report of receipt of payment
31-15-6-13 Sec. 13. If the court orders either or both parents to pay the user fee according to section 11(2) or 11(3) of this chapter, the program or the individual or attorney guardian ad litem shall report to the court the receipt of payment not later than thirty (30) days after receiving the payment.
As added by P.L.1-1997, SEC.7.



CHAPTER 7. DISPOSITION OF PROPERTY AND MAINTENANCE

IC 31-15-7-1
Order for maintenance
31-15-7-1 Sec. 1. The court may order maintenance in:
(1) final dissolution of marriage decrees entered under IC 31-15-2-16; and
(2) legal separation decrees entered under IC 31-15-3-9;
after making the findings required by section 2 of this chapter.
As added by P.L.1-1997, SEC.7. Amended by P.L.197-1997, SEC.8.



CHAPTER 8. SUPPORT OF CHILDREN AND OTHER DEPENDENTS

IC 31-15-8-1
Governing law
31-15-8-1 Sec. 1. The support of children and other dependents is governed by IC 31-16.
As added by P.L.1-1997, SEC.7.



CHAPTER 9. CONCILIATION

IC 31-15-9-1
Authorized referrals
31-15-9-1 Sec. 1. Conciliation procedures may include referrals to any of the following:
(1) The family relations division of the court, if established.
(2) Public or private marriage counselors.
(3) Family service agencies.
(4) Community mental health centers.
(5) Licensed psychologists.
(6) Physicians.
(7) Attorneys.
(8) Clergy.
(9) Mediators.
As added by P.L.1-1997, SEC.7.

IC 31-15-9-2
Costs
31-15-9-2 Sec. 2. (a) Except as provided in subsection (b), the parties shall pay the costs of conciliation procedures that the court orders.
(b) If the court determines that the parties will be unable to pay the costs without prejudicing their financial ability to provide themselves and any minor children with economic necessities, the costs shall be paid from the budget of the court.
As added by P.L.1-1997, SEC.7.



CHAPTER 9.4. MEDIATION

IC 31-15-9.4-1
Factors in determination
31-15-9.4-1 Sec. 1. Whenever the court issues an order under this article, other than an ex parte order, the court shall determine whether the proceeding should be referred to mediation. In making this determination, the court shall consider:
(1) the ability of the parties to pay for the mediation services; and
(2) whether mediation is appropriate in helping the parties resolve their disputes.
As added by P.L.199-1997, SEC.1.

IC 31-15-9.4-2
Docketing; extension; report
31-15-9.4-2 Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.1.



CHAPTER 10. COSTS AND ATTORNEY'S FEES

IC 31-15-10-1
Costs and attorney's fees; order for direct payment to attorney
31-15-10-1 Sec. 1. (a) The court periodically may order a party to pay a reasonable amount for the cost to the other party of maintaining or defending any proceeding under this article and for attorney's fees and mediation services, including amounts for legal services provided and costs incurred before the commencement of the proceedings or after entry of judgment.
(b) The court may order the amount to be paid directly to the attorney, who may enforce the order in the attorney's name.
As added by P.L.1-1997, SEC.7. Amended by P.L.199-1997, SEC.4.

IC 31-15-10-2
Exemption for agencies
31-15-10-2 Sec. 2. Neither costs or attorney fees may be taxed against an agency, or the agency's agents, that is authorized to maintain proceedings under this article by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.7. Amended by P.L.145-2006, SEC.231.






ARTICLE 16. FAMILY LAW: SUPPORT OF CHILDREN AND OTHER DEPENDENTS

CHAPTER 1. GENERAL PROVISIONS

IC 31-16-1-1
Construction and application of IC 31-16-1 through IC 31-16-12
31-16-1-1 Sec. 1. This chapter and IC 31-16-2 through IC 31-16-12 shall be construed and applied to promote the purpose and policy of this chapter and IC 31-16-2 through IC 31-16-12.
As added by P.L.1-1997, SEC.8.

IC 31-16-1-2
Purposes and policies of IC 31-16-1 through IC 31-16-12
31-16-1-2 Sec. 2. The purpose and policy of this chapter and IC 31-16-2 through IC 31-16-12 are to provide for child support.
As added by P.L.1-1997, SEC.8.



CHAPTER 2. ACTIONS FOR CHILD SUPPORT

IC 31-16-2-1
Applicability of Indiana Rules of Civil Procedure
31-16-2-1 Sec. 1. Proceedings under this chapter and IC 31-16-3 through IC 31-16-12 must comply with the Indiana Rules of Civil Procedure.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-2
Cause of action established
31-16-2-2 Sec. 2. A cause of action for child support is established.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-3
Caption; standing
31-16-2-3 Sec. 3. A proceeding for child support must be commenced by the filing of a petition entitled, "In Re the support of __________". The petition may be filed by any person entitled to receive child support payments.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-4
Verified petition; averments
31-16-2-4 Sec. 4. A petition for child support:
(1) must be verified; and
(2) must set forth the following:
(A) The relationship of the parties.
(B) The present residence of each party.
(C) The names and addresses of:
(i) each living child less than twenty-one (21) years of age; and
(ii) each incapacitated child;
of the marriage.
(D) The relief sought.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-5
Service of petition and summons
31-16-2-5 Sec. 5. Whenever a petition is filed, a copy of the petition, including a copy of a summons, shall be served upon the person alleged to be responsible for child support in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-6
Residence
31-16-2-6 Sec. 6. In an action for child support under section 2 of

this chapter, one (1) of the parties must reside in the county at the time of the filing of the action.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-7
Responsive pleading or counter petition
31-16-2-7 Sec. 7. A responsive pleading or a counter petition may be filed under this chapter or IC 31-16-3 through IC 31-16-12.
As added by P.L.1-1997, SEC.8.

IC 31-16-2-8
Decree; findings; scope
31-16-2-8 Sec. 8. (a) The court shall enter a decree in an action under section 2 of this chapter when the court finds:
(1) that there is a duty to support by the person alleged to have the duty;
(2) that the duty to support has not been fulfilled; and
(3) that an order should be entered under IC 31-16-6-1.
(b) The decree may include orders as provided for in IC 31-16-3 through IC 31-16-12.
As added by P.L.1-1997, SEC.8.



CHAPTER 3. REPEALED



CHAPTER 3.5. SECURITY TO SECURE CHILD SUPPORT

IC 31-16-3.5-1
Bonds; requirements
31-16-3.5-1 Sec. 1. A bond required under this article to secure the obligation of child support must:
(1) be in writing; and
(2) be secured by:
(A) at least one (1) resident freehold surety; or
(B) a commercial insurance company.
As added by P.L.171-2001, SEC.8.

IC 31-16-3.5-2
Bonds; form
31-16-3.5-2 Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA    )
) SS:
COUNTY OF __________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1.        No right of action on this bond shall be granted for the use or benefit of any individual, partnership, corporation, or other entity, other than the named Obligee.
2.        It is agreed that neither this bond nor the obligation of this

bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3.        Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4.        The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5.        This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6.        The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if the Principal faithfully complies with the requirements and conditions of the Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal:                Surety:
_________________________                _______________________
(Name and address of Principal)    (Name and address of Surety)
_________________________                ________________________
(Signature of Principal)    (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.8. Amended by P.L.68-2005, SEC.30.

IC 31-16-3.5-3
Forfeiture; use of proceeds
31-16-3.5-3 Sec. 3. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure the obligation of child support, enforcement of a custody order, or enforcement of a

parenting time order under this article may only be used to:
(1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order, if the security, bond, or guarantee covers custody or parenting time, or both; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.8. Amended by P.L.68-2005, SEC.31.

IC 31-16-3.5-4
Forfeiture; excess proceeds
31-16-3.5-4 Sec. 4. The proceeds of the security, bond, or other guarantee ordered to secure the obligation of child support ordered under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's higher education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.8.



CHAPTER 4. REPEALED



CHAPTER 5. REPEALED



CHAPTER 6. CHILD SUPPORT ORDERS

IC 31-16-6-1
Child support orders; relevant factors; account at financial institution
31-16-6-1 Sec. 1. (a) In an action for dissolution of marriage under IC 31-15-2, legal separation under IC 31-15-3, or child support under IC 31-16-2, the court may order either parent or both parents to pay any amount reasonable for support of a child, without regard to marital misconduct, after considering all relevant factors, including:
(1) the financial resources of the custodial parent;
(2) the standard of living the child would have enjoyed if:
(A) the marriage had not been dissolved; or
(B) the separation had not been ordered;
(3) the physical or mental condition of the child and the child's educational needs; and
(4) the financial resources and needs of the noncustodial parent.
(b) The court shall order a custodial parent or third party under IC 31-16-10-1 who receives child support to obtain an account at a financial institution unless:
(1) the custodial parent or third party files a written objection before a child support order is issued; and
(2) the court finds that good cause exists to exempt the custodial parent or third party from the account requirement.
A custodial parent or third party ordered to obtain an account shall provide the clerk of the circuit court or other person or entity acting as assignee or trustee for remittance with an account number and any other information necessary to transfer funds to the account.
(c) In accordance with its policies, a financial institution may restrict or deny services to a person ordered to obtain an account under this section.
(d) This section may not be construed to require the clerk of the circuit court to remit child support payments by electronic funds transfer.
As added by P.L.1-1997, SEC.8. Amended by P.L.86-2002, SEC.9.



CHAPTER 6.4. MEDIATION

IC 31-16-6.4-1
Factors in determination
31-16-6.4-1 Sec. 1. Whenever the court issues an order under this article, other than an ex parte order, the court shall determine whether the proceeding should be referred to mediation. In making this determination, the court shall consider:
(1) the ability of the parties to pay for the mediation services; and
(2) whether mediation is appropriate in helping the parties resolve their disputes.
As added by P.L.199-1997, SEC.2.

IC 31-16-6.4-2
Docketing; extension; report
31-16-6.4-2 Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. MODIFICATION OF CHILD SUPPORT OR MAINTENANCE ORDERS

IC 31-16-8-1
Modification or revocation of child support order or maintenance order
31-16-8-1 Sec. 1. Provisions of an order with respect to child support or an order for maintenance ordered under IC 31-16-7-1 (or IC 31-1-11.5-9(c) before its repeal) may be modified or revoked. Except as provided in section 2 of this chapter, modification may be made only:
(1) upon a showing of changed circumstances so substantial and continuing as to make the terms unreasonable; or
(2) upon a showing that:
(A) a party has been ordered to pay an amount in child support that differs by more than twenty percent (20%) from the amount that would be ordered by applying the child support guidelines; and
(B) the order requested to be modified or revoked was issued at least twelve (12) months before the petition requesting modification was filed.
As added by P.L.1-1997, SEC.8.

IC 31-16-8-2
Health and hospitalization coverage
31-16-8-2 Sec. 2. The court shall consider modifying a support order to include basic health and hospitalization coverage for the child if a Title IV-D agency, authorized under the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17, petitions for the modification and the coverage is:
(1) available to the parent ordered to pay child support or the dependents of the parent as part of the parent's employee benefit plan; or
(2) available at reasonable cost to the parent ordered to pay child support.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.232.

IC 31-16-8-3
Security, bond, or guarantee
31-16-8-3 Sec. 3. The court may provide in a modification of a support order for the security, bond, or other guarantee that is satisfactory to the court to secure the obligation to make support payments.
As added by P.L.171-2001, SEC.9.



CHAPTER 9. METHOD OF PAYMENT OF SUPPORT

IC 31-16-9-1
Clerk or state central collection unit as trustee for remittance
31-16-9-1 Sec. 1. (a) This subsection applies before January 1, 2007. Upon entering an order for support in:
(1) a dissolution of marriage decree under IC 31-15-2;
(2) a legal separation decree under IC 31-15-3; or
(3) a child support decree under IC 31-16-2;
the court shall require that support payments be made through the clerk of the circuit court as trustee for remittance to the person entitled to receive payments, unless the court has reasonable grounds for providing or approving another method of payment.
(b) Beginning January 1, 2007, except as provided in subsection (c), upon entering an order for support in:
(1) a dissolution of marriage decree under IC 31-15-2;
(2) a legal separation decree under IC 31-15-3; or
(3) a child support decree under IC 31-16-2;
the court shall require that support payments be made through the clerk of the circuit court or the state central collection unit established by IC 31-33-1.5-8, as trustee for remittance to the person entitled to receive payments, unless the court has reasonable grounds for providing or approving another method of payment.
(c) Beginning January 1, 2007, child support payments that are paid in cash must be paid to a clerk of the circuit court, and all noncash payments must be paid to the state central collection unit established by IC 31-33-1.5-8.
As added by P.L.1-1997, SEC.8. Amended by P.L.197-1997, SEC.10; P.L.148-2006, SEC.13.

IC 31-16-9-2
Records; accounting
31-16-9-2 Sec. 2. (a) The clerk of the circuit court shall maintain records listing the following:
(1) The amount of the payments.
(2) The date when payments are required to be made.
(3) The names and addresses of the parties affected by the order.
(4) The information required to be submitted to the clerk under sections 3 and 4 of this chapter.
(b) If the clerk elects under IC 5-13-6-4(a) not to follow the accounting and depository procedures required by IC 5-13-6, the clerk shall comply with IC 5-13-6-4(b).
As added by P.L.1-1997, SEC.8.

IC 31-16-9-3
Notice of change of address, federal assistance, and other conditions affecting support order
31-16-9-3 Sec. 3. (a) A party affected by a support order shall

inform the clerk and the state central collection unit established by IC 31-33-1.5-8 of any change of address not more than fifteen (15) days after the party's address is changed.
(b) At the time of the issuance or modification of a support order, the parties affected by the order shall inform the clerk of the court and the state central collection unit established by IC 31-33-1.5-8 of:
(1) whether any of the parties is receiving or has received assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance to Needy Families (TANF) program (45 CFR 265); and
(2) the Social Security number of any child affected by the order.
The Social Security number required under subdivision (2) shall be kept confidential and used only to carry out the purposes of the Title IV-D program.
As added by P.L.1-1997, SEC.8. Amended by P.L.213-1999, SEC.11; P.L.148-2006, SEC.14.

IC 31-16-9-4
Duty to furnish Social Security number and employer information
31-16-9-4 Sec. 4. The custodial parent and the noncustodial parent shall furnish the following information to the clerk of the court and the state central collection unit at the time of the issuance or modification of a child support order:
(1) The parent's Social Security number.
(2) The name and address of the parent's employer.
As added by P.L.1-1997, SEC.8. Amended by P.L.138-2001, SEC.11; P.L.148-2006, SEC.15.

IC 31-16-9-5
Duty of noncustodial parent to furnish employer and health insurance information and Social Security number
31-16-9-5 Sec. 5. In all cases administered by the Title IV-D agency, the court shall order the noncustodial parent to inform the Title IV-D agency and the court of the following:
(1) The name and address of the noncustodial parent's current employer.
(2) Access to health insurance.
(3) Specific health insurance policy information.
(4) The noncustodial parent's Social Security number.
As added by P.L.1-1997, SEC.8.

IC 31-16-9-6
Accounting of future expenditures
31-16-9-6 Sec. 6. At the time of entering an order for support or at any subsequent time, the court may order, upon a proper showing of necessity, the spouse or other person receiving support payments

to provide an accounting to the court of future expenditures upon such terms and conditions as the court decrees.
As added by P.L.1-1997, SEC.8.



CHAPTER 10. CHILD SUPPORT PAYMENTS TO THIRD PARTIES

IC 31-16-10-1
Payments of child support to third persons
31-16-10-1 Sec. 1. Upon entering an order under IC 31-16-6-1 or at any subsequent time, the court may order, upon the proper showing that a person other than the person awarded custody under IC 31-17-2-8 (or IC 31-1-11.5-21 before its repeal) should receive payments, that the clerk of the circuit court or the person obligated to make the payments transmit those payments to any third person agreed upon by the parties and approved by the court or appointed by the court, including the following:
(1) A trustee.
(2) The guardian of the estate of the child.
(3) Any third person.
(4) The county office of family and children or any appropriate social service agency.
(5) The state agency administering Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669).
(6) The township trustee.
As added by P.L.1-1997, SEC.8. Amended by P.L.139-2000, SEC.3.

IC 31-16-10-2
Forwarding of payments to Title IV-D agency
31-16-10-2 Sec. 2. (a) If the clerk of the court or the state central collection unit is notified by the Title IV-D agency or the agency's designee that:
(1) the child who is the beneficiary of a support order is receiving assistance under the:
(A) federal Aid to Families with Dependent Children program (42 U.S.C. 601 et seq.); or
(B) federal Temporary Assistance to Needy Families (TANF) program (45 CFR 265); and
(2) an assignment of support rights in favor of the state is in effect against the person obligated to make child support payments;
the clerk of the court or the state central collection unit shall forward the child support payments directly to the Title IV-D agency without further order of the court.
(b) The Title IV-D agency shall disburse the payments in accordance with federal regulations governing the Title IV-D program.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.16.

IC 31-16-10-3
Use of child support exclusively for child's benefit; Title IV-D disbursements and fees
31-16-10-3 Sec. 3. (a) Any person or agency named in section 1 or 2 of this chapter is entitled to receive the child support payments

from the clerk of the circuit court or the person obligated to make the payments. The payments shall be used solely for the benefit of the child entitled to receive the payments.
(b) If the payment has been assigned to the state agency administering Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669), the payments shall be disbursed in accordance with federal regulations governing the Title IV-D program. The court may allow the agency to receive a reasonable fee for services provided under this chapter. The agency shall make financial reports in connection with such services at the time and in the manner that is prescribed by the court or required by law.
As added by P.L.1-1997, SEC.8.



CHAPTER 11. COSTS AND ATTORNEY'S FEES

IC 31-16-11-1
Costs of proceeding and attorney's fees
31-16-11-1 Sec. 1. (a) The court periodically may order a party to pay a reasonable amount for:
(1) the cost to the other party of maintaining or defending any proceeding under this chapter, IC 31-16-2 through IC 31-16-10, or IC 31-16-12;
(2) attorney's fees; and
(3) mediation services;
including amounts for legal services provided and costs incurred before the commencement of the proceedings or after entry of judgment.
(b) The court may order the amount to be paid directly to the attorney, who may enforce the order in the attorney's name.
As added by P.L.1-1997, SEC.8. Amended by P.L.199-1997, SEC.5.

IC 31-16-11-2
Exemption for Title IV-D agencies
31-16-11-2 Sec. 2. Neither costs or attorney's fees may be taxed against an agency, or the agency's agents, that is authorized to maintain proceedings under this chapter, IC 31-16-2 through IC 31-16-10, or IC 31-16-12 by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.233.



CHAPTER 12. ENFORCEMENT OF CHILD SUPPORT ORDERS

IC 31-16-12-1
Enforcement remedies
31-16-12-1 Sec. 1. Notwithstanding any other law, all orders and awards contained in a child support decree or an order directing a person to pay a child support arrearage may be enforced by:
(1) contempt, including the provisions under section 6 of this chapter;
(2) an income withholding order; or
(3) any other remedies available for the enforcement of a court order;
except as otherwise provided by IC 31-16-2 through IC 31-16-11 or this chapter.
As added by P.L.1-1997, SEC.8. Amended by P.L.197-1997, SEC.11; P.L.123-2001, SEC.2; P.L.39-2002, SEC.1; P.L.148-2006, SEC.17.

IC 31-16-12-2
Delinquent child support payments; interest charges
31-16-12-2 Sec. 2. The court may, upon a request by the person or agency entitled to receive child support payments, order interest charges of not more than one and one-half percent (1 1/2%) per month to be paid on any delinquent child support payment. The person or agency may apply for interest if support payments are not made in accordance with the support order. Accrued interest charges may be collected in the same manner as support payments under IC 31-16-9.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-3
Arrearages; court orders
31-16-12-3 Sec. 3. (a) The obligation of a person to pay child support arrearages does not terminate when the person's duty to support a child ceases under IC 31-16-6-6 (or IC 31-1-11.5-12(e) before its repeal). The statutes applicable to the collection of child support obligations are applicable to the collection of child support arrearages described in this section.
(b) The court, upon request of a person or an agency entitled to receive child support payments, may issue an order that contains any of the following:
(1) A determination of the amount of child support arrearage due to a person or an agency entitled to receive child support payments.
(2) An order directing a person to pay the child support arrearage.
(3) The schedule and other terms on which a person is to pay a child support arrearage.
(4) Any other provision that the court determines to be appropriate. An order issued under this subsection is enforceable to the same extent as an order or award in a child support decree.
As added by P.L.1-1997, SEC.8. Amended by P.L.39-2002, SEC.2.

IC 31-16-12-4
Enforcement of judgment; income withholding order
31-16-12-4 Sec. 4. Upon application to the court for enforcement of an order for support, the court may:
(1) enforce a judgment created under IC 31-16-16-2 (or IC 31-2-11-8 before its repeal) against the person obligated to pay support;
(2) issue an income withholding order as provided in IC 31-16-15-1; or
(3) activate an income withholding order as provided in IC 31-16-15-5 or IC 31-16-15-6.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-5
Additional remedies
31-16-12-5 Sec. 5. The enforcement remedies provided under this chapter are in addition to other remedies available for collecting delinquent support.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-6
Contempt
31-16-12-6 Sec. 6. (a) If the court finds that a party is delinquent as a result of an intentional violation of an order for support, the court may find the party in contempt of court. If an action or request to enforce payment of a child support arrearage is commenced not later than ten (10) years after:
(1) the child becomes eighteen (18) years of age; or
(2) the emancipation of the child;
whichever occurs first, the court may, upon a request by the person or agency entitled to receive child support arrearages, find a party in contempt of court.
(b) The court may order a party who is found in contempt of court under this section to:
(1) perform community restitution or service without compensation in a manner specified by the court; or
(2) seek employment.
As added by P.L.1-1997, SEC.8. Amended by P.L.32-2000, SEC.18; P.L.123-2001, SEC.3; P.L.86-2002, SEC.11.

IC 31-16-12-7
Suspension of delinquent person's driving privileges
31-16-12-7 Sec. 7. If a court finds that a person is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the bureau of motor vehicles:         (1) stating that the person is delinquent; and
(2) ordering the following:
(A) If the person who is the subject of the order holds a driving license or permit on the date of issuance of the order, that the driving privileges of the person be suspended until further order of the court.
(B) If the person who is the subject of the order does not hold a driving license or permit on the date of issuance of the order, that the bureau may not issue a driving license or permit to the person until the bureau receives a further order of the court.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.234.

IC 31-16-12-8
Suspension or denial of delinquent person's professional license
31-16-12-8 Sec. 8. If a court finds that a person who is an applicant (as defined in IC 25-1-1.2-1), a practitioner (as defined in IC 25-1-1.2-6), an attorney, or a licensed teacher is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for support, the court shall issue an order to the board regulating the practice of the person's profession or occupation:
(1) requiring that the person's or practitioner's license be suspended until further order of the court; or
(2) ordering the board not to issue a license to the person who is the subject of the order if the person does not currently hold a license.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.235.

IC 31-16-12-9
Suspension of delinquent person's horse racing commission or gaming commission license
31-16-12-9 Sec. 9. If a court finds that a person who holds a license issued under IC 4-31-6 or IC 4-33 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to:
(1) the Indiana horse racing commission if the person holds a license issued under IC 4-31-6; or
(2) the Indiana gaming commission if the person holds a license issued under IC 4-33;
requiring that the person's license be suspended until further order of the court.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.236.

IC 31-16-12-10
Suspension, denial, or nonrenewal of delinquent person's insurance, recovery, or bail agent's license
31-16-12-10 Sec. 10. If a court finds that a person who holds a

license or who is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 is delinquent (as defined in IC 31-25-4-2) as a result of an intentional violation of an order for child support, the court shall issue an order to the commissioner of the department of insurance:
(1) requiring that the person's license be suspended until further order of the court;
(2) ordering the commissioner not to issue a license to the person who is the subject of the order if the person does not currently hold a license; or
(3) ordering the commissioner not to renew the license of a person who is the subject of the order.
As added by P.L.1-1997, SEC.8. Amended by P.L.132-2001, SEC.23; P.L.145-2006, SEC.237.

IC 31-16-12-11
Payment of arrearage; stay of order to licensing authority
31-16-12-11 Sec. 11. Notwithstanding section 7, 8, 9, or 10 of this chapter, the court may stay the issuance of an order under section 7, 8, 9, or 10 of this chapter (or IC 31-1-11.5-13(j), IC 31-1-11.5-13(k), IC 31-1-11.5-13(l), or IC 31-1-11.5-13(m) before the repeal of IC 31-1-11.5-13) if:
(1) the person pays the child support arrearage in full; or
(2) an income withholding order under IC 31-16-15 (or IC 31-2-10 before its repeal) is activated and a payment plan to pay the arrearage is established.
As added by P.L.1-1997, SEC.8.

IC 31-16-12-12
Registration of child support order
31-16-12-12 Sec. 12. (a) This section applies if:
(1) the parent who is entitled to receive child support; and
(2) the parent who is ordered to pay child support;
are both present in Indiana.
(b) The parent who is entitled to receive child support may register a child support order issued by another Indiana court or foreign court for the sole purpose of enforcement in accordance with IC 31-18-6-1 through IC 31-18-6-8 of the Uniform Interstate Family Support Act.
As added by P.L.1-1997, SEC.8.



CHAPTER 12.5. SEIZURE OF STATE INCOME TAX REFUNDS FOR DELINQUENT CHILD SUPPORT

IC 31-16-12.5-1
Exception
31-16-12.5-1 Sec. 1. This chapter does not apply to a support order entered in a Title IV-D case.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-2
Petition; procedure; intervention
31-16-12.5-2 Sec. 2. (a) A custodial parent may file a petition for a setoff of child support from a state income tax refund payable to a child support obligor in:
(1) the court that entered the original child support order; or
(2) a court of competent jurisdiction located in the county of residence of the custodial parent.
(b) The petition must be verified and must include all of the following:
(1) The full name of:
(A) the obligor;
(B) the custodial parent; and
(C) each child to whom the obligor owes child support.
(2) An averment that:
(A) the obligor's aggregate child support arrearage on the date the petition is filed is at least one thousand five hundred dollars ($1,500); and
(B) the obligor has intentionally violated the terms of the most recent child support order.
(3) An indication of whether the custodial parent:
(A) has received or is receiving assistance under the Title IV-A program; or
(B) has assigned child support payments under IC 12-14-7-1;
during the period for which child support is owed by the obligor.
(c) The court shall notify the child support bureau of the department of the pendency of an action under this chapter if the petition:
(1) indicates under subsection (b)(3)(A) that the custodial parent has received or is receiving assistance; or
(2) indicates under subsection (b)(3)(B) that an assignment has occurred.
(d) The state has a right to intervene as a party in a hearing under this chapter if the custodial parent has received or is receiving assistance as described in subsection (b)(3)(A) or if an assignment as described in subsection (b)(3)(B) has occurred.
As added by P.L.27-2004, SEC.4. Amended by P.L.145-2006, SEC.238.
IC 31-16-12.5-3
Prohibition
31-16-12.5-3 Sec. 3. A custodial parent may not bring an action under this chapter with respect to an obligor's state income tax refund for a calendar year if the child support bureau has initiated an action under IC 6-8.1-9.5 to set off the obligor's tax refund for that calendar year.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-4
Determination of refund eligibility and filing status
31-16-12.5-4 Sec. 4. (a) A court that receives a petition under section 2 of this chapter shall send an order requiring the department of state revenue to determine the obligor's eligibility for a state income tax refund, whether the obligor filed a joint state income tax return, and if the obligor filed a joint state income tax return, the name and address of the individual with whom the obligor filed the joint state income tax return, if the court preliminarily determines that probable cause exists to believe that the obligor named in the petition:
(1) was at least one thousand five hundred dollars ($1,500) in arrears on child support payments at the time the custodial parent filed the petition under section 2 of this chapter; and
(2) has intentionally violated the terms of the most recent support order.
(b) The department of state revenue, upon receiving an order under subsection (a), shall notify the court whether the obligor named in the order:
(1) is eligible for a state income tax refund; and
(2) has filed a joint state income tax return, and if the obligor has filed a joint state income tax return, the name and address of the individual with whom the obligor filed the joint state income tax return.
As added by P.L.27-2004, SEC.4. Amended by P.L.2-2005, SEC.75.

IC 31-16-12.5-5
Hearing; notice
31-16-12.5-5 Sec. 5. (a) If the court receives notification under section 4(b) of this chapter that the obligor is eligible for a state income tax refund, the court shall set the matter for a hearing at least thirty (30) days after the date that the court receives notification under section 4(b) of this chapter.
(b) If the court sets the matter for a hearing under subsection (a), the court must send notice of the hearing by certified mail, return receipt requested, to the most recent address of the obligor. The notice must include the date of the hearing and a copy of the petition filed under section 2 of this chapter.
(c) If the court receives notification under section 4(b) of this chapter that the obligor filed a joint state income tax return, the court

shall send a notice to the individual with whom the obligor filed a joint state income tax return by certified mail, return receipt requested, and inform the individual:
(1) of the hearing date;
(2) that the court may order the individual's and obligor's joint state income tax refund to be intercepted for the obligor's past due child support payments; and
(3) that the individual may petition the court or provide testimony at the hearing that the individual believes that part of the individual's and obligor's joint state income tax refund should not be intercepted for the obligor's child support and should be paid to the individual.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-6
Final order; deadline
31-16-12.5-6 Sec. 6. (a) The court shall issue a final order for a state income tax refund setoff following a hearing under this chapter if the court determines by clear and convincing evidence that the obligor named in the petition:
(1) is at least one thousand five hundred dollars ($1,500) in arrears on child support payments; and
(2) has intentionally violated the terms of the most recent child support order applying to the obligor.
(b) The final order must include the amount of child support arrearage that the department of state revenue shall withhold from the obligor's state income tax refund and the obligor's Social Security number.
(c) In order for the setoff to take effect with respect to a state income tax refund, the final order of the court must be received by the department of state revenue before November 1 of the taxable year for which the tax refund is payable.
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-7
Distribution of refund
31-16-12.5-7 Sec. 7. (a) The department of state revenue shall submit the refund amount set forth in the final order to the clerk of the circuit court for distribution.
(b) If the custodial parent:
(1) has received or is receiving assistance under the Title IV-A program; or
(2) has assigned child support payments under IC 12-14-7-1;
during the period of time for which child support is owed by the obligor, the court shall determine whether a portion of the refund must be distributed to the state under subsection (c).
(c) If the court determines that an amount is owed to the state under subsection (b), the court shall order the clerk of the circuit court to distribute the refund:         (1) to the state in an amount determined by the court; and
(2) to the custodial parent in any amount remaining after distribution under subdivision (1).
As added by P.L.27-2004, SEC.4.

IC 31-16-12.5-8
Interest charges
31-16-12.5-8 Sec. 8. A final order issued under section 6 of this chapter may include interest charges in an amount determined under IC 31-14-12-1 or IC 31-16-12-2.
As added by P.L.27-2004, SEC.4.



CHAPTER 13. REGISTRATION OF CHILD SUPPORT ORDERS FOR ENFORCEMENT PURPOSES

IC 31-16-13-1
Registration of child support order
31-16-13-1 Sec. 1. If:
(1) the parent who is entitled to receive child support; and
(2) the parent who is ordered to pay child support;
are both present in Indiana, the parent who is entitled to receive child support may register a child support order issued by another Indiana court or foreign court for the sole purpose of enforcement in accordance with IC 31-18-6-1 through IC 31-18-6-8 of the Uniform Interstate Family Support Act.
As added by P.L.1-1997, SEC.8.



CHAPTER 14. ACTIONS FOR SUPPORT OF DEPENDENTS BY DEPENDENT SPOUSE

IC 31-16-14-1
Grounds for bringing action
31-16-14-1 Sec. 1. (a) A dependent spouse may bring an action in a circuit or superior court to obtain support from the other spouse for the benefit of the dependent spouse and the dependent children in the custody of the dependent spouse if:
(1) the other spouse has deserted the dependent spouse or dependent children without cause and without sufficient support;
(2) the other spouse has:
(A) been convicted of a felony;
(B) been imprisoned; and
(C) left the dependent spouse or dependent children without sufficient support;
(3) the other spouse:
(A) becomes incapacitated; or
(B) neglects to provide support for the dependent spouse or dependent children;
because the other spouse is a habitual drunkard;
(4) the other spouse:
(A) joins a sect or denomination that requires a renunciation of the marriage or that forbids the spouses to cohabit as husband and wife; and
(B) renounces the marriage or refuses to live with the dependent spouse in a marital relationship; or
(5) the other spouse has been adjudged insane.
(b) A dependent spouse may join other persons as codefendants in an action brought under subsection (a) if the other persons:
(1) are indebted to either spouse; or
(2) have rights, credits, or choses in action that belong to either spouse and that are in the possession or control of the other persons.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-2
Commencement of action; contents of complaint
31-16-14-2 Sec. 2. (a) A dependent spouse may bring an action under section 1 of this chapter by filing a complaint against the other spouse and against other persons who may be joined as codefendants in the action under section 1(b) of this chapter. The complaint must contain the following:
(1) An allegation of the marriage of the dependent spouse and the other spouse.
(2) The name and age of each dependent child living with or in the custody of the dependent spouse.
(3) A statement that the dependent spouse may bring the action

for a reason described in section 1(a) of this chapter.
(4) The most specific possible description of the real and personal property of the other spouse that is in Indiana.
(5) An allegation of the probable value of the real and personal property of the other spouse that is in Indiana.
(6) The circumstances and mode of life of the dependent spouse and other spouse.
(7) The amount necessary to support the dependent spouse and dependent children.
(b) If other persons are joined as codefendants in the action under section 1(b) of this chapter, the complaint described in subsection (a) must also contain the following:
(1) An allegation that the other persons:
(A) are indebted to either spouse; or
(B) have rights, credits, or choses in action that belong to either spouse and that are in the possession or control of the other persons.
(2) An allegation of the amount of indebtedness under subdivision (1)(A).
(3) An allegation of the value of the rights, credits, and choses in action described in subdivision (1)(B).
As added by P.L.1-1997, SEC.8.

IC 31-16-14-3
Process
31-16-14-3 Sec. 3. Process in actions brought under this chapter is the same as in other civil actions.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-4
Hearing; determination; order to pay money; judicial sale or lease; receivership
31-16-14-4 Sec. 4. The court shall hold a hearing on the complaint and make a determination. If the court finds that the allegations in the complaint are true, the court may do any of the following:
(1) Order the defendant spouse to pay an amount that is just, equitable, and in the best interests of the dependent spouse and dependent children.
(2) Order the defendant spouse's real or personal property, or both, to be sold to the highest bidder on terms and upon notice as directed by the court.
(3) Order:
(A) the defendant spouse's real property or a part of the defendant spouse's real property to be leased; and
(B) the proceeds of the lease to be applied to the support of the dependent spouse and dependent children.
(4) Appoint a receiver of the defendant spouse's estate, require the receiver to take an oath and obtain a bond, and order the receiver to:
(A) reduce the estate to possession;             (B) collect the defendant spouse's rights, credits, and choses in action;
(C) manage, sell, mortgage, or lease the defendant spouse's real property; and
(D) sell the defendant spouse's personal property.
(5) Order other parties who are joined in the action under section 1(b) of this chapter to:
(A) pay indebtedness owed to the defendant spouse; or
(B) relinquish possession or control of the defendant spouse's rights, credits, and choses in action or other property;
to provide support for the dependent spouse and dependent children.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-5
Dependent spouse's collection of other spouse's debts; lease or mortgage of other spouse's real property; disposition of proceeds
31-16-14-5 Sec. 5. If the court orders support to be paid under this chapter, the court may, without appointing a receiver, authorize the dependent spouse to:
(1) collect debts owed to the other spouse; and
(2) lease or mortgage any part of the other spouse's real property and apply the proceeds of the mortgage or lease to the support of the dependent spouse and dependent children.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-6
Action to modify order made under this chapter
31-16-14-6 Sec. 6. An action to modify an order made under this chapter may be initiated by filing a complaint and providing notice in accordance with sections 2 and 3 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-14-7
Sales of real property
31-16-14-7 Sec. 7. If real property is sold under this chapter:
(1) the sale must be made by a receiver or commissioner appointed by the court for that purpose;
(2) the sale must be of the entire fee;
(3) the court may confirm the sale;
(4) the court may order deeds;
(5) the court may require the purchaser to:
(A) obtain a mortgage; or
(B) provide security; and
(6) the purchaser's title may not be questioned collaterally if:
(A) the defendant spouse had personal service of process; or
(B) the defendant spouse:
(i) left Indiana or could not be found; and
(ii) received service of process by publication. As added by P.L.1-1997, SEC.8.



CHAPTER 15. CHILD SUPPORT INCOME WITHHOLDING ORDERS

IC 31-16-15-1
Income withholding order; inactive orders
31-16-15-1 Sec. 1. (a) In a proceeding under IC 31-14 or IC 31-16-2 through IC 31-16-12 to establish, modify, or enforce a child support order, the court shall:
(1) enter an order for immediate income withholding; and
(2) modify any previously issued income withholding order that has not been activated under this chapter to provide for immediate income withholding.
(b) The court shall issue the income withholding order to the income payor not later than fifteen (15) calendar days after the court's determination.
(c) The income withholding order must order income payors to send to the state central collection unit under:
(1) IC 31-14-11-11;
(2) IC 31-16-9; or
(3) IC 33-37-5-6;
the amount of income established by the court for child support at the time the order for child support is established, enforced, or modified and the annual fee required under IC 33-37-5-6.
(d) However, the court shall issue an income withholding order that will not become activated except upon the occurrence of the two (2) conditions described in section 2 of this chapter if:
(1) the parties submit a written agreement providing for an alternative child support arrangement; or
(2) the court determines that good cause exists not to require immediate income withholding.
(e) A finding of good cause under subsection (d)(2) must:
(1) be written; and
(2) include:
(A) all reasons why immediate income withholding is not in the best interests of the child; and
(B) if the case involves a modification of support, a statement that past support has been timely paid.
(f) The income withholding order must contain a statement that if the withholding order is activated, income payors will be ordered to send to the state central collection unit under:
(1) IC 31-14-11-11;
(2) IC 31-16-9; or
(3) IC 33-37-5-6;
the amount of income established by the court for child support and any support or maintenance fees or payments as required by IC 33-37-5-6.
As added by P.L.1-1997, SEC.8. Amended by P.L.234-2005, SEC.85; P.L.148-2006, SEC.18.

IC 31-16-15-2 Occurrences requiring activation of order by court
31-16-15-2 Sec. 2. A court acting under section 1(d)(1) or 1(d)(2) of this chapter shall activate the immediate income withholding order under section 5 or 6 of this chapter upon occurrence of either of the following:
(1) The obligor's support payment becomes delinquent.
(2) The obligor requests that the withholding order become activated.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-3
Agency authority to require income withholding
31-16-15-3 Sec. 3. In the case of a support order that is enforced by the Title IV-D agency after June 30, 1985, the Title IV-D agency may require an income payor to withhold income from:
(1) a delinquent obligor;
(2) an obligor who requests an immediate income withholding order; or
(3) the obligor if:
(A) the custodial parent requests an immediate income withholding order;
(B) the obligor is at least one (1) month in arrears; and
(C) the Title IV-D agency determines that the request be approved;
despite the absence of a withholding order in the support order if the Title IV-D agency complies with the requirements imposed by sections 7, 10, 11, 13, and 14 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-4
Notice to income payor of implementation of income withholding
31-16-15-4 Sec. 4. (a) This section applies to the implementation of income withholding under an order issued under sections 1 and 3 of this chapter.
(b) If the Title IV-D agency or the court becomes aware that the obligor has an income payor to whom a notice has not been sent under subsection (c) or an income payor to whom notice of delinquent support has not been sent under subsection (c):
(1) the Title IV-D agency in a case arising under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669); or
(2) the court;
shall not later than fifteen (15) calendar days after becoming aware of an income payor send a written notice to the income payor that the withholding is binding on the income payor.
(c) The notice to an income payor under this section must contain a statement of the following:
(1) That the income payor is required to withhold a certain amount of income from the obligor.
(2) That the total amount to be withheld under court order by the obligor's income payor from the obligor's income is the sum

of:
(A) the obligor's current child support obligation;
(B) an amount to be applied toward the liquidation of any arrearages; and
(C) an optional fee of two dollars ($2), which is payable to and imposed at the option of the income payor, each time the income payor forwards income to the state central collection unit;
up to the maximum amount permitted under 15 U.S.C. 1673(b).
(3) That the income payor shall:
(A) forward the withheld income described in subdivision (2)(A) and (2)(B) to the state central collection unit at the same time that the obligor is paid; and
(B) include a statement identifying:
(i) the cause number for each payee;
(ii) the name of each obligor;
(iii) the name of each payee with the withheld income forwarded by the income payor;
(iv) the Social Security number of each obligor; and
(v) the Indiana support enforcement tracking system (ISETS) number for each payee.
(4) That withholding is binding upon the income payor until further notice from a Title IV-D agency.
(5) That the obligor may recover from the income payor in a civil action an amount not less than one hundred dollars ($100) if the income payor:
(A) discharges the obligor from employment;
(B) refuses the obligor employment; or
(C) disciplines the obligor;
solely because the income payor is required to forward income under this chapter.
(6) That the income payor is liable for any amount that the income payor fails to forward under this chapter.
(7) That withholding under this chapter has priority over any secured or unsecured claim on income except claims for federal, state, and local taxes.
(8) That, if the income payor is required to withhold income from more than one (1) obligor, the income payor may:
(A) combine in a single payment the withheld amounts for all obligors who have been ordered to pay the state central collection unit; and
(B) separately identify the part of the single payment that is attributable to each individual obligor.
(9) That if:
(A) there is more than one (1) order for withholding against a single obligor; and
(B) the obligor has insufficient disposable earnings to pay the amount required by all the orders;
the income payor shall distribute the withheld earnings pro rata among the entities entitled to receive earnings under the orders,

giving priority to a current support withholding order. The income payor shall honor all withholdings to the extent that the total amount withheld does not exceed the limits imposed under 15 U.S.C. 1673(b).
(10) That the income payor shall implement withholding not later than the first pay date after fourteen (14) days following the date the notice was received.
(11) That the income payor shall:
(A) notify:
(i) the Title IV-D agency if the Title IV-D agency gives the notice under this section; or
(ii) the court if the court gives the notice under this section;
when the obligor ceases employment or no longer receives income not later than ten (10) days after the employment or income ceases; and
(B) provide:
(i) the obligor's last known address; and
(ii) the name and address of the obligor's new income payor, if known.
As added by P.L.1-1997, SEC.8. Amended by P.L.234-2005, SEC.86; P.L.148-2006, SEC.19.

IC 31-16-15-4.5
National Medical Support Notice
31-16-15-4.5 Sec. 4.5. The child support bureau of the department shall send notice to an employer, using the National Medical Support Notice described in 45 CFR 303.3, that:
(1) a parent ordered to pay support has been ordered to provide insurance coverage as part of the parent's employee benefit plan under IC 31-16-6-4; or
(2) an obligation to provide insurance coverage under subdivision (1) is no longer in effect.
As added by P.L.86-2002, SEC.12. Amended by P.L.145-2006, SEC.239.

IC 31-16-15-5
Activation of order by Title IV-D agency
31-16-15-5 Sec. 5. In a case arising under Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669), the Title IV-D agency shall activate an income withholding order if:
(1) the obligor is delinquent as provided by section 2 of this chapter;
(2) the obligor requests an immediate income withholding order;
(3) the:
(A) custodial parent requests an immediate income withholding order;
(B) obligor is at least one (1) month in arrears; and
(C) Title IV-D agency determines that the request be

approved;
(4) section 24 of this chapter applies; or
(5) a court has issued an income withholding order before the case becomes a case administered by a Title IV-D agency;
upon compliance with sections 7 and 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-6
Activation of order by court
31-16-15-6 Sec. 6. The court shall activate an income withholding order if:
(1) the obligor petitions the court to activate the income withholding order upon compliance with section 10 of this chapter;
(2) subject to the requirements of sections 1 through 3, 8, and 10 of this chapter, the individual entitled to receive child support petitions the court to activate the income withholding order; or
(3) section 24 of this chapter applies.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-7
Notice to obligor of activation of order or implementation of income withholding
31-16-15-7 Sec. 7. (a) Whenever an income withholding order is to be:
(1) activated in a case arising under section 5 of this chapter; or
(2) implemented by a Title IV-D agency under section 3 of this chapter despite the absence of a withholding order in the support order;
the Title IV-D agency shall send a written notice to the obligor.
(b) The notice required under subsection (a) must contain a statement of the following:
(1) Whether the obligor is delinquent in the payment of child support.
(2) The amount of child support, if any, that the obligor is in arrears.
(3) That a certain amount of income is to be:
(A) withheld under court order or action by the Title IV-D agency from the obligor's income; and
(B) forwarded to the state central collection unit with a statement identifying:
(i) the cause number for each payee;
(ii) the name of each obligor;
(iii) the name of each payee with the withheld income forwarded by the income payor;
(iv) the Social Security number of each obligor; and
(v) the Indiana support enforcement tracking system (ISETS) number for each payee.
(4) That the total amount to be withheld under court order or

action by the Title IV-D agency by the obligor's income payor from the obligor's income is the sum of:
(A) the obligor's current monthly child support obligation;
(B) an amount to be applied toward the liquidation of any arrearages; and
(C) an optional fee of two dollars ($2), which is payable to and imposed at the option of the income payor, each time the income payor forwards income to the state central collection unit established by IC 31-33-1.5-8 to the income payor under this chapter;
up to the maximum amount permitted under 15 U.S.C. 1673(b).
(5) That the provision for withholding applies to the receipt of any current or subsequent income.
(6) That the only basis for contesting activation of income withholding is a mistake of fact.
(7) That an obligor may contest the Title IV-D agency's determination to activate income withholding by making written application to the Title IV-D agency not later than twenty (20) days after the date the notice is mailed.
(8) That if the obligor contests the Title IV-D agency's determination to activate the income withholding order, the Title IV-D agency shall schedule an administrative hearing.
(9) That if the obligor does not contest the Title IV-D agency's determination to activate the income withholding order, the Title IV-D agency will activate income withholding.
(10) That income withholding will continue until a court or the Title IV-D agency terminates activation of income withholding.
As added by P.L.1-1997, SEC.8. Amended by P.L.234-2005, SEC.87; P.L.148-2006, SEC.20.

IC 31-16-15-8
Petition to activate order; hearing; summons; notice
31-16-15-8 Sec. 8. (a) If a petition to activate an income withholding order is filed under section 6(2) or 6(3) of this chapter, the court shall set a date for a hearing on the petition that is not later than twenty (20) days after the date the petition is filed. The court shall send a summons and a written notice to the obligor. The notice must contain a statement of the following:
(1) Whether the obligor is delinquent in the payment of child support.
(2) The amount of child support, if any, that the obligor is in arrears.
(3) That a certain amount for the payment of current and past due child support is to be withheld each month from the obligor's income and forwarded to the state central collection unit established by IC 31-33-1.5-8.
(4) That the total amount to be withheld each month by the obligor's income payor from the obligor's income is the sum of:
(A) the obligor's current monthly child support obligation;
(B) an amount to be applied toward the liquidation of any

arrearages; and
(C) an optional fee of two dollars ($2), which is payable to and imposed at the option of the income payor, each time the income payor forwards income to the state central collection unit established by IC 31-33-1.5-8;
up to the maximum amount permitted under 15 U.S.C. 1673(b).
(5) That the provision for withholding applies to receipt of any current or subsequent income.
(6) That any of the following constitutes a basis for contesting the withholding:
(A) A mistake of fact.
(B) The parties have submitted a written agreement providing for an alternative child support arrangement.
(C) A court determines that good cause exists not to require immediate income withholding.
(7) That income withholding will continue until the activation of the income withholding order is terminated by the court.
(8) That if the obligor does not appear at the hearing, the court will activate the income withholding order.
(b) If:
(1) the obligor does not appear at the hearing on the petition filed under section 6(2) or 6(3) of this chapter; or
(2) the court grants the petition;
the court shall activate the income withholding order by mailing a written notice to the income payor as provided in section 10 of this chapter.
As added by P.L.1-1997, SEC.8. Amended by P.L.234-2005, SEC.88; P.L.148-2006, SEC.21.

IC 31-16-15-9
Obligor's petition to activate order
31-16-15-9 Sec. 9. If the obligor files a petition to activate an income withholding order under section 6(1) of this chapter, the court shall activate the income withholding order by mailing a written notice to the income payor as provided in section 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-10
Notice to income payor of activation of order
31-16-15-10 Sec. 10. (a) To activate or implement an income withholding order, in addition to the notice requirements imposed by sections 7 and 8 of this chapter:
(1) the Title IV-D agency in a case arising under section 3 or 5 of this chapter; or
(2) the court in a case arising under section 6 of this chapter;
shall mail a written notice to each income payor not later than fifteen (15) calendar days after the issuance of the income withholding order.
(b) The notice to each income payor must contain a statement of

the following:
(1) That the income payor is required to withhold a certain amount of income from the obligor.
(2) That the total amount to be withheld each month by the obligor's income payor from the obligor's income is the sum of:
(A) the obligor's current monthly child support obligation;
(B) an amount to be applied toward the liquidation of any arrearages; and
(C) an optional fee of two dollars ($2), which is payable to and imposed at the option of the income payor, each time the income payor forwards income to the state central collection unit;
up to the maximum amount permitted under 15 U.S.C. 1673(b).
(3) That the income payor shall:
(A) forward the withheld income described in subdivision (2)(A) and (2)(B) to the state central collection unit at the same time that the obligor is paid; and
(B) include a statement identifying:
(i) the cause number for each payee;
(ii) the Indiana support enforcement tracking system (ISETS) case number for each payee;
(iii) the name of each obligor;
(iv) the name of each payee with the withheld income forwarded by the income payor; and
(v) the Social Security number of each obligor.
(4) That withholding is binding upon the income payor until further notice.
(5) That the obligor may recover from the income payor in a civil action an amount not less than one hundred dollars ($100) if the income payor:
(A) discharges the obligor from employment;
(B) refuses the obligor employment; or
(C) disciplines the obligor;
because the income payor is required to forward income under this chapter.
(6) That the income payor is liable for any amount that the income payor fails to forward under this chapter.
(7) That withholding under this chapter has priority over any secured or unsecured claim on income except claims for federal, state, and local taxes.
(8) That, if the income payor is required to withhold income from more than one (1) obligor, the income payor may:
(A) combine in a single payment the withheld amounts for all obligors who have been ordered to pay the state central collection unit; and
(B) separately identify the part of the single payment that is attributable to each individual obligor.
(9) That if:
(A) there is more than one (1) order for withholding against a single obligor; and             (B) the obligor has insufficient disposable earnings to pay the amount required by all the orders;
the income payor shall distribute the withheld earnings pro rata among the entities entitled to receive earnings under the orders, giving priority to a current support withholding order, and shall honor all withholdings to the extent that the total amount withheld does not exceed the limits imposed under 15 U.S.C. 1673(b).
(10) That the income payor shall implement withholding not later than the first pay date after fourteen (14) days following the date the notice was received.
(11) That the income payor shall:
(A) notify:
(i) the Title IV-D agency in a case arising under section 5 of this chapter; or
(ii) the court in a case arising under section 1 or 6 of this chapter;
when the obligor terminates employment or ceases to receive other income not later than ten (10) days after termination; and
(B) provide:
(i) the obligor's last known address; and
(ii) the name and address of the obligor's new income payor if known.
As added by P.L.1-1997, SEC.8. Amended by P.L.138-2001, SEC.12; P.L.234-2005, SEC.89; P.L.148-2006, SEC.22.

IC 31-16-15-11
Contest of activation of order by Title IV-D agency
31-16-15-11 Sec. 11. (a) An obligor may contest the Title IV-D agency's determination to implement or activate income withholding under section 3 or 5 of this chapter by making a written application to the Title IV-D agency not later than twenty (20) days after the date that notice is mailed to the obligor.
(b) The only basis for contesting the activation or implementation of income withholding under this section is a mistake of fact.
(c) If the obligor does not take timely action under subsection (a), the Title IV-D agency shall send the income withholding order to the income payor not later than fifteen (15) calendar days after:
(1) the end of the contest period; or
(2) determining the income payor's address if not known at the end of the contest period.
(d) The Title IV-D agency shall:
(1) hold, not later than twenty-five (25) days after written application is made under subsection (a), a hearing to review the agency's determination to activate income withholding; and
(2) make a determination on the activation of income withholding at the hearing.
(e) If the Title IV-D agency decides to activate income withholding, the Title IV-D agency shall mail a written notice to each

income payor as provided in section 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-12
Contest of activation of order by court
31-16-15-12 Sec. 12. (a) An obligor may contest the activation of an income withholding order under section 6(2) or 6(3) of this chapter by appearing at the hearing provided by section 8(b) of this chapter.
(b) The only basis for contesting the activation of an income withholding order under this section is a mistake of fact.
(c) If the court decides to activate the income withholding order, a written notice shall be mailed to the income payor as provided in section 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-13
Time activation of income withholding takes effect
31-16-15-13 Sec. 13. In a case arising under section 3, 5, 6(2), or 6(3) of this chapter, activation of income withholding takes effect:
(1) not earlier than twenty (20) days after the date written notice is sent to the obligor under section 7 or 8 of this chapter; and
(2) upon the mailing of written notice to the income payor under section 10 of this chapter;
unless the court or the Title IV-D agency determines, at a hearing held under section 11 or 12 of this chapter, that income withholding may not be activated under this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-14
Time income withholding activated by obligor's petition takes effect
31-16-15-14 Sec. 14. In a case arising under section 6(1) of this chapter, activation of income withholding takes effect upon the mailing of written notice to the income payor under section 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-15
Withholding of income by income payor; payment to state central collection unit
31-16-15-15 Sec. 15. (a) An income payor that is required to withhold income under this chapter shall:
(1) forward income withheld for the payment of current and past due child support to the state central collection unit established by IC 31-33-1.5-8 at the same time that the obligor is paid;
(2) include a statement identifying:
(A) the cause number for each payee;
(B) the Indiana support enforcement tracking system

(ISETS) case number for each payee;
(C) the name of each obligor and the obligor's Social Security number; and
(D) the name of each payee with the withheld income forwarded by the income payor; and
(3) implement withholding not later than the first pay date after fourteen (14) days following the date the notice was received.
(b) The income payor may retain, in addition to the amount required to be forwarded to the state central collection unit under subsection (a), a fee of two dollars ($2) from the obligor's income each time the income payor forwards income to the state central collection unit. If the income payor elects to withhold the fee, the amount to be withheld for the payment of current and past due child support must be reduced accordingly if necessary to avoid exceeding the maximum amount permitted to be withheld under 15 U.S.C. 1673(b).
As added by P.L.1-1997, SEC.8. Amended by P.L.138-2001, SEC.13; P.L.234-2005, SEC.90; P.L.148-2006, SEC.23.

IC 31-16-15-16
Combination of withheld amounts for multiple obligors in single payment; multiple withholdings paid electronically; civil penalty
31-16-15-16 Sec. 16. (a) Except as provided in subsection (b), if the income payor is required to withhold income from more than one (1) obligor under this chapter, the income payor may:
(1) combine in a single payment the withheld amounts for all obligors who have been ordered to pay to the state central collection unit established by IC 31-33-1.5-8; and
(2) separately identify the part of the single payment that is attributable to each individual obligor.
(b) If the income payor:
(1) is required to withhold income from more than one (1) obligor under this chapter; and
(2) employs more than fifty (50) employees;
the income payor shall make payments to the state central collection unit established by IC 31-33-1.5-8 through electronic funds transfer or through electronic or Internet access made available by the state central collection unit.
(c) The department of child services shall assess a civil penalty of twenty-five dollars ($25) per obligor per pay period against an income payor that:
(1) is required to make a payment under subsection (b); and
(2) does not make the payment through electronic funds transfer or other means described in subsection (b).
The department shall deposit the penalties into the state general fund.
As added by P.L.1-1997, SEC.8. Amended by P.L.86-2002, SEC.13; P.L.234-2005, SEC.91; P.L.148-2006, SEC.24.

IC 31-16-15-17
Multiple withholding orders against single obligor; pro rata

distribution of withheld earnings
31-16-15-17 Sec. 17. If:
(1) there is more than one (1) order for withholding against a single obligor under this chapter; and
(2) the obligor has insufficient disposable earnings to pay the amount required by all the orders;
the income payor shall distribute the withheld earnings pro rata among the entities entitled to receive earnings under the orders and shall honor all withholdings to the extent that the total amount withheld does not exceed the limits imposed under 15 U.S.C. 1673(b).
As added by P.L.1-1997, SEC.8.

IC 31-16-15-18
Notice by income payor following cessation of employment or income
31-16-15-18 Sec. 18. The income payor shall:
(1) notify:
(A) the Title IV-D agency in a case arising under section 3 or 5 of this chapter; or
(B) the court in a case arising under section 1 or 6 of this chapter;
when the obligor ceases to receive income not later than ten (10) days after the employment or income ceases; and
(2) provide:
(A) the obligor's last known address; and
(B) the name and address of the obligor's new income payor if known.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-19
Severance pay, accumulated sick pay, vacation pay, accumulated commissions, bonuses, or other lump sum payments; withholding of support arrearages
31-16-15-19 Sec. 19. (a) If an obligor:
(1) is entitled to net income in the form of:
(A) severance pay;
(B) accumulated sick pay;
(C) vacation pay;
(D) accumulated commissions;
(E) a bonus payment; or
(F) other lump sum payment; and
(2) owes an amount of child support that is in arrears;
the income payor shall withhold the amount in arrears or the product computed under subsection (b), whichever is less, up to the maximum permitted under 15 U.S.C. 1673(b).
(b) The income payor shall multiply:
(1) the amount of support the obligor is required to pay each week; by
(2) the number of weeks represented by the lump sum payment. As added by P.L.1-1997, SEC.8.

IC 31-16-15-20
Payments by clerk or state central collection unit to persons entitled to receive child support
31-16-15-20 Sec. 20. (a) This subsection applies before January 1, 2007. The clerk of the court shall:
(1) pay the income forwarded by the income payor to the person entitled to receive child support payments; and
(2) maintain records to monitor and document the receipt and payment of income under this chapter.
(b) Beginning January 1, 2007, the clerk of the court, for cash payments, and the state central collection unit, for noncash payments, shall:
(1) pay the income forwarded by the income payor to the person entitled to receive child support payments; and
(2) maintain records to monitor and document the receipt and payment of income under this chapter.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.25.

IC 31-16-15-21
Modification of order
31-16-15-21 Sec. 21. The court may modify an income withholding order under section 1 of this chapter whenever the court enforces an order of support under IC 31-14 or IC 31-16-2 through IC 31-16-12.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-22
Termination of income withholding
31-16-15-22 Sec. 22. (a) An income withholding order under section 1 of this chapter (or IC 31-2-10-7 before its repeal) terminates when both of the following occur:
(1) The duty to support a child ceases under IC 31-14 or IC 31-16-2 through IC 31-16-12.
(2) No child support arrearage exists.
(b) Activation of income withholding terminates when the whereabouts of the child and the child's custodial parent are unknown, preventing the forwarding of child support payments.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-23
Liability of income payors
31-16-15-23 Sec. 23. If an income payor fails to forward the money required by an income withholding order as set forth in the notice described in section 10 of this chapter, the income payor is liable for the amount the income payor fails to forward.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-24 Factors for activation of income withholding order
31-16-15-24 Sec. 24. An income withholding order may be activated under section 5(4) or 6(3) of this chapter if:
(1) a person who has been ordered to pay child support is delinquent;
(2) the income withholding order cannot be activated under section 5 or 6 of this chapter; and
(3) the duty to support a child has ceased under IC 31-14 or 31-16-2 through IC 31-16-12.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-25
Actions by obligors for employment discharge, refusal, or discipline
31-16-15-25 Sec. 25. (a) If an obligor is:
(1) discharged from employment;
(2) refused employment; or
(3) disciplined;
because the income payor is required to withhold income of the obligor under this chapter, the obligor is entitled to recover an amount of not less than one hundred dollars ($100).
(b) The obligor may collect the money described in subsection (a) by filing a civil action against the income payor in a circuit or superior court.
(c) The collection of money under this section does not affect:
(1) the obligor's right to damages under IC 24-4.5-5-202; or
(2) any other legal remedy available to the obligor;
because of discharge from employment, refusal of employment, or disciplinary action.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-26
New income payors; notice
31-16-15-26 Sec. 26. (a) If the Title IV-D agency or the court becomes aware that the obligor has a new income payor after income withholding has been activated under section 5 or 6 of this chapter:
(1) the Title IV-D agency in a case arising under section 5 of this chapter; or
(2) the court in a case arising under section 6 of this chapter;
shall send a notice to the new income payor that the withholding is binding on the new income payor.
(b) The notice sent under subsection (a) must comply with section 10 of this chapter.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-27
Priority of order over other claims
31-16-15-27 Sec. 27. An income withholding order under this chapter has priority over any secured or unsecured claim on income except claims for federal, state, and local taxes that are required to

be withheld for the calendar year in which the income is subject to a withholding order.
As added by P.L.1-1997, SEC.8.

IC 31-16-15-28
Full faith and credit
31-16-15-28 Sec. 28. The courts and the Title IV-D agency shall give full faith and credit to income withholding orders that are issued in other states.
As added by P.L.1-1997, SEC.8.



CHAPTER 16. ENFORCEABLE JUDGMENT AGAINST A PERSON DELINQUENT IN PAYMENT OF CHILD SUPPORT

IC 31-16-16-1
Supplemental remedies
31-16-16-1 Sec. 1. This chapter supplements other remedies available for the enforcement of a support order.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-2
Delinquent payment as judgment against obligor
31-16-16-2 Sec. 2. A payment that is:
(1) required under a support order; and
(2) delinquent;
shall be treated as a judgment against the obligor for the delinquent amount.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-3
Judgment as lien; priority; perfection
31-16-16-3 Sec. 3. (a) A lien is created against the real and personal property of the obligor in the amount of a judgment described in section 5 or 6 of this chapter.
(b) A person holding a lien created by a judgment described in section 5 or 6 of this chapter:
(1) has the priority of an unperfected secured creditor in any enforcement proceeding instituted against the property; and
(2) may perfect the lien in the same manner as liens arising from other civil judgments are perfected.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-4
Mode of enforcement; disputed amount
31-16-16-4 Sec. 4. (a) An obligee may enforce a judgment created under section 5 or 6 of this chapter (or IC 31-2-11-8 before its repeal) in the same manner as other civil judgments are enforced.
(b) If in a proceeding to enforce a judgment created under section 5 or 6 of this chapter (or IC 31-2-11-8 before its repeal) an obligor or an income payor disputes the amount that constitutes a judgment, the court with jurisdiction over the enforcement proceeding may conduct a hearing to determine the amount of delinquent support that is a judgment.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-5
Recognition and enforcement of judgments
31-16-16-5 Sec. 5. The courts shall recognize and enforce:
(1) judgments created under section 5 or 6 of this chapter (or IC 31-2-11-8 before its repeal); and         (2) judgments for delinquent support payments that are created under the laws of another state.
As added by P.L.1-1997, SEC.8.

IC 31-16-16-6
Modification of obligor's duty to pay
31-16-16-6 Sec. 6. (a) Except as provided in:
(1) subsection (b); or
(2) IC 31-14-19-1;
a court may not retroactively modify an obligor's duty to pay a delinquent support payment.
(b) A court with jurisdiction over a support order may modify an obligor's duty to pay a support payment that becomes due:
(1) after notice of the petition to modify the support order has been given either directly or through the appropriate agent to:
(A) the obligee; or
(B) if the obligee is the petitioner, the obligor; and
(2) before a final order concerning the petition for modification is entered.
As added by P.L.1-1997, SEC.8.



CHAPTER 17. LIABILITY FOR SUPPORT OF PARENTS

IC 31-16-17-1
Duty to furnish support for parents
31-16-17-1 Sec. 1. Any individual:
(1) whose father or mother provided the individual with necessary food, shelter, clothing, medical attention, and education until the individual reached sixteen (16) years of age; and
(2) who is financially able due to the individual's own property, income, or earnings;
shall contribute to the support of the individual's parents if either parent is financially unable to furnish the parent's own necessary food, clothing, shelter, and medical attention. The individual shall also provide financial support for the parent's burial if the parent's burial is provided under IC 12-20-16-12.
As added by P.L.1-1997, SEC.8. Amended by P.L.139-2000, SEC.4.

IC 31-16-17-2
Action for support; parties plaintiff
31-16-17-2 Sec. 2. An action for support of a parent may be instituted against a child for violation of the duty to support a parent as required by section 1 of this chapter by filing a verified complaint in a circuit or superior court of the county of the residence of either parent. The plaintiff or plaintiffs must be:
(1) the parent or parents; or
(2) the:
(A) prosecuting attorney of the judicial circuit;
(B) county director of the county office of family and children of the county in which the parent resides;
(C) township trustee of the township in which the parent resides; or
(D) division of family and children;
on behalf of the parent.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-3
Averments of complaint
31-16-17-3 Sec. 3. The complaint must allege definite specific facts to establish:
(1) the duty to support; and
(2) the violation of the duty to support.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-4
Standing; costs
31-16-17-4 Sec. 4. (a) Any of the following may prosecute a civil action for support of a parent:
(1) The parent.         (2) The township trustee.
(3) The county director of the county office of family and children.
(4) The director of the division of family resources.
(5) The prosecuting attorney.
(b) Costs may not be taxed against:
(1) the prosecuting attorney;
(2) the county director of the county office of family and children;
(3) the township trustee; or
(4) the director of the division of family resources.
As added by P.L.1-1997, SEC.8. Amended by P.L.145-2006, SEC.240.

IC 31-16-17-5
Attorney's fees
31-16-17-5 Sec. 5. In an action brought under this chapter in which:
(1) the parent is the plaintiff; and
(2) judgment is entered for the plaintiff;
the plaintiff is also entitled to recover reasonable attorney's fees, which the court trying the action shall enter as a part of the judgment.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-6
Pleading; service of notice on defendant
31-16-17-6 Sec. 6. Notice shall be served upon a defendant and issues shall be made upon the verified complaint as in other civil actions.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-7
Additional parties defendant; admissibility of evidence
31-16-17-7 Sec. 7. (a) The court on the court's own motion may order other children made additional parties defendant.
(b) In the trial of the action, evidence may be admitted concerning support and care furnished to or by children other than the defendants.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-8
Appeal and review
31-16-17-8 Sec. 8. (a) If:
(1) the finding of the court; or
(2) the verdict of the jury;
is for or against the defendant, each party aggrieved by the finding or verdict may file a motion for a new trial and other proceedings that are proper in other civil actions.
(b) Appeals may be taken as in other civil actions.
As added by P.L.1-1997, SEC.8.
IC 31-16-17-9
Jury verdict
31-16-17-9 Sec. 9. If the trial is by jury, the verdict of the jury must state only that the jury finds in favor of each party that should recover.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-10
Judgment and order
31-16-17-10 Sec. 10. If the verdict or finding of the court is against a defendant, the court shall:
(1) enter judgment against the defendant or defendants; and
(2) order that adequate provision be made for the support of the parent or parents, taking into consideration:
(A) the needs of the parent or parents;
(B) the ability of the defendant to pay; and
(C) the evidence given in the action concerning treatment given the child by the parent when obligated to support the child.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-11
Continuing order; modification; execution
31-16-17-11 Sec. 11. (a) An order of the court under section 10 of this chapter is a continuing order. The court has jurisdiction to modify the order with respect to:
(1) the order's continuation;
(2) the amount of support; and
(3) the method of payment at any time during the need of the parent or during the financial ability of the child.
(b) The order:
(1) must be for the payment of periodical amounts, equal or varying; and
(2) may be apportioned in different amounts between the respective children who may be parties defendant to the proceedings.
(c) Execution of the order:
(1) may issue on the judgment if an amount is due on the judgment; and
(2) shall be executed without any relief from valuation, appraisement, or exemption laws.
As added by P.L.1-1997, SEC.8.

IC 31-16-17-12
Contempt
31-16-17-12 Sec. 12. If a defendant is in default for failure to comply with the order and judgment of the court, the same process may be used for contempt of court as in divorce proceedings.
As added by P.L.1-1997, SEC.8.



CHAPTER 18. REPEALED



CHAPTER 19. REQUIREMENT THAT SUPPORT FOR CERTAIN DEPENDENTS BE PAID INTO COURT OR TO TITLE IV-D AGENCY

IC 31-16-19-1
Payment into court or agency
31-16-19-1 Sec. 1. (a) If:
(1) an individual, by the terms of a court order or decree, is ordered to pay support money to or for the dependent wife, husband, father, or mother of the individual; and
(2) the:
(A) dependents are being supported in whole or in part by public money; or
(B) parent of the dependents has sought the assistance of the agency designated to administer Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669);
the court shall order that the payment of the support money be made to the clerk of the circuit court of the county in which the decree or order is entered.
(b) If the support order is for a child:
(1) who qualifies for assistance under IC 12-14-1-1; or
(2) whose parent has sought the assistance of the agency designated to administer Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669);
the court shall order that the payment of the support be made to the agency of state government designated to administer Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) in compliance with the federal regulations established for the administration of Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669).
(c) The order must contain:
(1) the date when the first support payment is to be made; and
(2) the frequency of the payments.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.26.

IC 31-16-19-2
Payments into court; accounting system
31-16-19-2 Sec. 2. If the court enters a decree or an order under section 1(a) of this chapter, the clerk shall:
(1) immediately set up an appropriate account system in the case; and
(2) maintain a continuous record of the payments to each account.
As added by P.L.1-1997, SEC.8. Amended by P.L.148-2006, SEC.27.



CHAPTER 20. TRANSFER OF JURISDICTION OVER SUPPORT ORDERS

IC 31-16-20-1
Application of chapter
31-16-20-1 Sec. 1. This chapter applies whenever:
(1) there is pending in an Indiana court an order requiring a parent to make regular payments for the support of the parent's children:
(A) subsequent to the dissolution of the marriage of the parents of the children;
(B) as a result of a paternity action under IC 31-14 (or IC 31-6-6.1 before its repeal);
(C) as a result of a legal separation action under IC 31-15-3; or
(D) as a result of a child support action under IC 31-16-2; and
(2) it is shown to the court in which the order is pending that:
(A) the parent or other person rightfully having custody of the children is residing in a different county in Indiana from the county in which the:
(i) dissolution;
(ii) order under IC 31-14 (or IC 31-6-6.1 before its repeal);
(iii) order under IC 31-15-3; or
(iv) order under IC 31-16-2;
was obtained;
(B) the other parent of the children:
(i) no longer resides; or
(ii) is not regularly found;
in the county in which the dissolution, order under IC 31-14 (or IC 31-6-6.1 before its repeal), order under IC 31-15-3, or order under IC 31-16-2 was obtained; and
(C) it would be in the best interests of the children.
As added by P.L.1-1997, SEC.8. Amended by P.L.197-1997, SEC.12.

IC 31-16-20-2
Order of transfer of proceedings
31-16-20-2 Sec. 2. The court may order the proceedings with:
(1) all papers and files pertaining to the order for support; and
(2) certified copies of all orders for support;
transferred to the court having jurisdiction over such matters in the county in which the parent or other person having custody of the children is residing.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-3
Acceptance of proceedings by transferee court
31-16-20-3 Sec. 3. The court to which the proceedings are transferred:
(1) shall accept the proceedings; and         (2) thereafter has jurisdiction over the children and matters relating to their support by the parent so ordered.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-4
Docket; civil costs fee
31-16-20-4 Sec. 4. The proceedings that are transferred shall be docketed as other civil matters are docketed, and a civil costs fee as provided in IC 33-37-4-4 shall be collected.
As added by P.L.1-1997, SEC.8. Amended by P.L.98-2004, SEC.102.

IC 31-16-20-5
Hearing requirement; contents of petition; notice
31-16-20-5 Sec. 5. (a) Except as provided in section 6 of this chapter, the order for the transfer of the proceedings may be made only after a hearing is held on a petition filed by or on behalf of the parent or other person having custody of the children.
(b) The petition must:
(1) set forth:
(A) the facts upon which the petition is based; and
(B) the reasons for requesting the transfer of the proceedings; and
(2) be verified.
(c) Notice shall be issued on the petition to the other parent notifying the other parent of:
(1) the pendency of the petition; and
(2) the time and place where the hearing will be heard.
(d) The hearing court shall:
(1) advance the hearing on the docket; and
(2) promptly hold the hearing.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-6
Transfer without notice and hearing
31-16-20-6 Sec. 6. A court may enter an order for transfer of the proceedings without notice and a hearing if the petition required under section 5 of this chapter is:
(1) a joint petition; and
(2) filed on behalf of and verified by:
(A) the custodial parent or a person having custody of the children; and
(B) the noncustodial parent.
As added by P.L.1-1997, SEC.8.

IC 31-16-20-7
Application of chapter; multiple transfers
31-16-20-7 Sec. 7. (a) This chapter applies to proceedings pending in:
(1) the court in which the dissolution was obtained; or
(2) any other court to which the proceedings have been

transferred.
(b) Any number of transfers may be made, as the best interests of the children require.
As added by P.L.1-1997, SEC.8.



CHAPTER 21. ANNUAL FEE PAYABLE TO COURT IN ADDITION TO SUPPORT PAYMENTS

IC 31-16-21-1
Payment; contempt
31-16-21-1 Sec. 1. (a) Whenever in any court proceeding an order is in force for the support and maintenance of the other party to the proceeding, the individual required to pay the support shall pay the support.
(b) The clerk, if the payment is in cash, or the state central collection unit, for all other forms of payment, shall collect from the individual, in addition to the payments, the fee specified in IC 33-37-5-6.
(c) The clerk may collect any unpaid fee in a proceeding for contempt.
(d) The state central collection unit may collect any unpaid fee through any lawful means, including income withholding.
As added by P.L.1-1997, SEC.8. Amended by P.L.98-2004, SEC.103; P.L.148-2006, SEC.28.

IC 31-16-21-2
Court ordered provision for payment
31-16-21-2 Sec. 2. The court entering an order described in section 1(a) of this chapter shall include a provision in the order that requires the individual to pay the support and maintenance fee.
As added by P.L.1-1997, SEC.8.

IC 31-16-21-3
Supplemental remedies
31-16-21-3 Sec. 3. This chapter is supplemental to all other statutes relating to support payments.
As added by P.L.1-1997, SEC.8.






ARTICLE 17. FAMILY LAW: CUSTODY AND VISITATION RIGHTS

CHAPTER 1. GENERAL PROVISIONS

IC 31-17-1-1
Construction and application
31-17-1-1 Sec. 1. This chapter, IC 31-17-2, IC 31-17-4, IC 31-17-6, and IC 31-17-7 shall be construed and applied to promote the purpose and policy of this chapter, IC 31-17-2, IC 31-17-4, IC 31-17-6, and IC 31-17-7.
As added by P.L.1-1997, SEC.9.

IC 31-17-1-2
Purpose and policy
31-17-1-2 Sec. 2. The purpose and policy of this chapter, IC 31-17-2, IC 31-17-4, IC 31-17-6, and IC 31-17-7 are to provide for child custody.
As added by P.L.1-1997, SEC.9.



CHAPTER 2. ACTIONS FOR CHILD CUSTODY AND MODIFICATION OF CHILD CUSTODY ORDERS

IC 31-17-2-1
Jurisdiction
31-17-2-1 Sec. 1. Jurisdiction of a child custody proceeding under:
(1) this chapter, IC 31-17-4, IC 31-17-6, and IC 31-17-7; or
(2) IC 31-17-3;
shall be determined under IC 31-17-3.
As added by P.L.1-1997, SEC.9.



CHAPTER 2.2. RELOCATION

IC 31-17-2.2-1
Notice of intent to move residence; modifying orders; attorney's fees
31-17-2.2-1 Sec. 1. (a) A relocating individual must file a notice of the intent to move with the clerk of the court that:
(1) issued the custody order or parenting time order; or
(2) if subdivision (1) does not apply, has jurisdiction over the legal proceedings concerning the custody of or parenting time with a child;
and send a copy of the notice to any nonrelocating individual.
(b) Upon motion of a party, the court shall set the matter for a hearing to review and modify, if appropriate, a custody order, parenting time order, grandparent visitation order, or child support order. The court shall take into account the following in determining whether to modify a custody order, parenting time order, grandparent visitation order, or child support order:
(1) The distance involved in the proposed change of residence.
(2) The hardship and expense involved for the nonrelocating individual to exercise parenting time or grandparent visitation.
(3) The feasibility of preserving the relationship between the nonrelocating individual and the child through suitable parenting time and grandparent visitation arrangements, including consideration of the financial circumstances of the parties.
(4) Whether there is an established pattern of conduct by the relocating individual, including actions by the relocating individual to either promote or thwart a nonrelocating individual's contact with the child.
(5) The reasons provided by the:
(A) relocating individual for seeking relocation; and
(B) nonrelocating parent for opposing the relocation of the child.
(6) Other factors affecting the best interest of the child.
(c) The court may award reasonable attorney's fees for a motion filed under this section in accordance with IC 31-15-10.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-2
Initial custody determination
31-17-2.2-2 Sec. 2. (a) If a party provides notice of relocation at an initial hearing to determine custody, the court may consider the factors set forth in this chapter in the court's initial custody determination.
(b) The court may consider a proposed relocation of a child as a factor in determining whether to modify a custody order, parenting time order, grandparent visitation order, or child support order.
As added by P.L.50-2006, SEC.7.
IC 31-17-2.2-3
Notice; information requirements
31-17-2.2-3 Sec. 3. (a) Except as provided in section 4 of this chapter, an individual required to file a notice under IC 31-14-13-10 or section 1 of this chapter must:
(1) send the notice to the nonrelocating individuals:
(A) by registered or certified mail; and
(B) not later than ninety (90) days before the date that the relocating individual intends to move; and
(2) provide the following information in the notice:
(A) The intended new residence, including the:
(i) address; and
(ii) mailing address of the relocating individual, if the mailing address is different than the address under item (i).
(B) The home telephone number of the new residence.
(C) Any other applicable telephone number for the relocating individual.
(D) The date that the relocating individual intends to move.
(E) A brief statement of the specific reasons for the proposed relocation of the child.
(F) A proposal for a revised schedule of parenting time or grandparent visitation with the child.
(G) A statement that a parent must file an objection to the relocation of the child with the court not later than sixty (60) days after receipt of the notice.
(H) A statement that a nonrelocating individual may file a petition to modify a custody order, parenting time order, grandparent visitation order, or child support order.
(b) Except as provided in section 4 of this chapter, if the relocating individual is unable to provide the information required under subsection (a)(2) not later than ninety (90) days before the relocating individual intends to move, the relocating individual shall provide the information in the manner required under subsection (a) not later than ten (10) days after the date that the relocating individual obtains the information required to be provided under subsection (a)(2). However, the relocating individual must provide all the information required under subsection (a)(2) not later than thirty (30) days before the relocating individual intends to move to the new residence.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-4
Risk or harm in disclosing information
31-17-2.2-4 Sec. 4. If a court finds that disclosure of the information required under section 3 of this chapter creates a significant risk of substantial harm to the relocating individual or the child, the court may order:
(1) that the address, the telephone number, or other identifying information of the relocating individual or child not be disclosed in the pleadings, other documents filed in the

proceeding, or the final order;
(2) that the information required under section 3 of this chapter be maintained by the clerk of the court in a secure location separate from the pending case file;
(3) that the notice requirements under IC 31-14-13-10 or this chapter be waived to the extent necessary to protect the relocating individual or child from significant risk of substantial harm; or
(4) other remedial action that the court considers necessary to facilitate the legitimate needs of the parties and the best interest of the child.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-5
Motion to prevent relocation; burden of proof
31-17-2.2-5 Sec. 5. (a) Not later than sixty (60) days after receipt of the notice from the relocating individual under IC 31-14-13-10 or this chapter, a nonrelocating parent may file a motion seeking a temporary or permanent order to prevent the relocation of a child.
(b) On the request of either party, the court shall hold a full evidentiary hearing to grant or deny a relocation motion under subsection (a).
(c) The relocating individual has the burden of proof that the proposed relocation is made in good faith and for a legitimate reason.
(d) If the relocating individual meets the burden of proof under subsection (c), the burden shifts to the nonrelocating parent to show that the proposed relocation is not in the best interest of the child.
(e) If the nonrelocating parent fails to file a motion under subsection (a), the relocating individual who has custody of the child may relocate to the new residence.
As added by P.L.50-2006, SEC.7.

IC 31-17-2.2-6
Temporary order to restrain or permit relocation
31-17-2.2-6 Sec. 6. (a) If a nonrelocating parent files a motion under section 5 of this chapter, the court, after notice and an opportunity to be heard or after compliance with Trial Rule 65(B), may grant a temporary order restraining the relocation of a child or order the child to be returned to the nonrelocating parent if the court finds:
(1) that the notice required under IC 31-14-13-10 or this chapter was not served in a timely manner and the parties have not presented an agreement concerning a parenting time schedule;
(2) that the child has been relocated without:
(A) the appropriate notice;
(B) an agreement between the parties; or
(C) a court order; or
(3) from an examination of the evidence presented at the temporary hearing, that there is a likelihood that, after a final hearing, the court will not approve the relocation of the child.     (b) The court may grant a temporary order permitting the relocation of the child pending a final hearing if the court:
(1) determines that the notice required under IC 31-14-13-10 or this chapter was provided in a timely manner;
(2) issues an order for a revised schedule for temporary parenting time with the child; and
(3) reviews the evidence presented at the temporary hearing and determines that there is a likelihood that, after the final hearing, the court will approve the relocation of the child.
(c) If the court issues a temporary order authorizing the relocating individual to move, in its final judgment, the court must consider factors:
(1) other than; or
(2) in addition to;
the temporary relocation of the child when issuing a final order.
As added by P.L.50-2006, SEC.7.



CHAPTER 2.4. MEDIATION

IC 31-17-2.4-1
Factors in determination
31-17-2.4-1 Sec. 1. Whenever the court issues an order under this article, other than an ex parte order, the court shall determine whether the proceeding should be referred to mediation. In making this determination, the court shall consider:
(1) the ability of the parties to pay for the mediation services; and
(2) whether mediation is appropriate in helping the parties resolve their disputes.
As added by P.L.199-1997, SEC.3.

IC 31-17-2.4-2
Docketing; extension; report
31-17-2.4-2 Sec. 2. When a case is ordered to mediation, the case shall be placed on the court docket for final hearing. The mediation process must be completed not later than sixty (60) days after the mediation order is entered. However, the sixty (60) day period may be extended by the court upon the court's own motion, upon agreement of the parties, or upon the recommendation of the mediator, but may not be extended beyond the date set for final hearing. Upon completion of the mediation process, the mediator shall promptly file the mediation report.
As added by P.L.199-1997, SEC.3.



CHAPTER 3. UNIFORM CHILD CUSTODY JURISDICTION LAW

IC 31-17-3-1
Purposes and construction of law
31-17-3-1 Sec. 1. Purposes and Construction of Law. (a) The general purposes of this law are to:
(1) avoid jurisdictional competition and conflict with courts of other states in matters of child custody which have in the past resulted in the shifting of children from state to state with harmful effects on their well-being;
(2) promote cooperation with the courts of other states to the end that a custody decree is rendered in that state which can best decide the case in the interest of the child;
(3) assure that litigation concerning the custody of a child take place ordinarily in the state with which the child and his family have the closest connection and where significant evidence concerning his care, protection, training, and personal relationships is most readily available, and that the courts of this state decline the exercise of jurisdiction when the child and his family have a closer connection with another state;
(4) discourage continuing controversies over child custody in the interest of greater stability of home environment and of secure family relationships for the child;
(5) deter abductions and other unilateral removals of children undertaken to obtain custody awards;
(6) avoid re-litigation of custody decisions of other states in this state insofar as feasible;
(7) facilitate the enforcement of custody decrees of other states; and
(8) promote and expand the exchange of information and other forms of mutual assistance between the courts of this state and those of other states concerned with the same child.
(b) This chapter shall be construed to promote the general purposes stated in this section.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-2
Definitions
31-17-3-2 Sec. 2. As used in this chapter:
(1) "contestant" means a person, including a parent, who claims a right to custody or parenting time rights with respect to a child;
(2) "custody determination" means a court decision and court orders and instructions providing for the custody of a child, including parenting time rights; it does not include a decision relating to child support or any other monetary obligation of any person;
(3) "custody proceeding" includes proceedings in which a custody determination is one of several issues, such as an action

for dissolution of marriage, but does not include child in need of services proceedings;
(4) "decree" or "custody decree" means a custody determination contained in a judicial decree or order made in a custody proceeding, and includes an initial decree and a modification decree;
(5) "home state" means the state in which the child, immediately preceding the time involved, lived with the child's parents, a parent, or a person acting as parent, for at least six (6) consecutive months, and in the case of a child less than six (6) months old the state in which the child lived from birth with any of the persons mentioned. Periods of temporary absence of any of the named persons are counted as part of the six (6) month or other period;
(6) "initial decree" means the first custody decree concerning a particular child;
(7) "modification decree" means a custody decree which modifies or replaces a prior decree, whether made by the court which rendered the prior decree or by another court;
(8) "physical custody" means actual possession and control of a child;
(9) "person acting as parent" means a person, other than a parent, who has physical custody of a child and who has either been awarded custody by a court or claims a right to custody; and
(10) "state" means any state, territory, or possession of the United States, the Commonwealth of Puerto Rico, and the District of Columbia.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.37.

IC 31-17-3-3
Jurisdiction
31-17-3-3 Sec. 3. Jurisdiction. (a) A court of this state which is competent to decide child custody matters has jurisdiction to make a child custody determination by initial or modification decree if:
(1) this state (A) is the home state of the child at the time of commencement of the proceeding, or (B) had been the child's home state within six (6) months before commencement of the proceeding and the child is absent from this state because of his removal or retention by a person claiming his custody or for other reasons, and a parent or person acting as parent continues to live in this state;
(2) it is in the best interest of the child that a court of this state assume jurisdiction because (A) the child and his parents, or the child and at least one (1) contestant, have a significant connection with this state, and (B) there is available in this state substantial evidence concerning the child's present or future care, protection, training, and personal relationships;
(3) the child is physically present in this state and the child has been abandoned; or         (4) (A) it appears that no other state would have jurisdiction under prerequisites substantially in accordance with paragraphs (1), (2), or (3), or another state has declined to exercise jurisdiction on the ground that this state is the more appropriate forum to determine the custody of the child, and (B) it is in the best interest of the child that this court assume jurisdiction.
(b) Except under paragraphs (3) and (4) of subsection (a) physical presence in this state of the child, or of the child and one (1) of the contestants, is not alone sufficient to confer jurisdiction on a court of this state to make a child custody determination.
(c) Physical presence of the child, while desirable, is not prerequisite for jurisdiction to determine his custody.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-4
Notice and opportunity to be heard
31-17-3-4 Sec. 4. Notice and Opportunity to be Heard. Before making a decree under this chapter, reasonable notice and opportunity to be heard shall be given to the contestants, any parent whose parental rights have not been previously terminated, and any person who has physical custody of the child. If any of these persons is outside this state, notice and opportunity to be heard shall be given pursuant to section 5 of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-5
Notice to persons outside this state
31-17-3-5 Sec. 5. Notice to Persons Outside this State; Submission to Jurisdiction. (a) Notice required for the exercise of jurisdiction over a person outside this state shall be given in a manner reasonably calculated to give actual notice, and may be:
(1) by personal delivery outside this state in the manner prescribed for service of process within this state;
(2) in the manner prescribed by the law of the place in which the service is made for service of process in that place in an action in any of its courts of general jurisdiction;
(3) by any form of mail addressed to the person to be served and requesting a receipt; or
(4) as directed by the court.
(b) Notice under this section shall be served, mailed, or delivered, at least twenty (20) days before any hearing in this state.
(c) Proof of service outside this state may be made by affidavit of the individual who made the service, or in the manner prescribed by the law of this state, the order pursuant to which the service is made, or the law of the place in which the service is made. If service is made by mail, proof may be a receipt signed by the addressee or other evidence of delivery to the addressee.
(d) Notice is not required if a person submits to the jurisdiction of the court.
As added by P.L.1-1997, SEC.9.
IC 31-17-3-6
Simultaneous proceedings in other states
31-17-3-6 Sec. 6. Simultaneous Proceedings in Other States. (a) A court of this state shall not exercise its jurisdiction under this chapter if at the time of filing the petition a proceeding concerning the custody of the child was pending in a court of another state exercising jurisdiction substantially in conformity with this chapter, unless the proceeding is stayed by the court of the other state because this state is a more appropriate forum or for other reasons.
(b) Before hearing the petition in a custody proceeding the court shall examine the pleadings and other information supplied by the parties under section 9 of this chapter and shall consult the child custody registry established under section 16 of this chapter concerning the pendency of proceedings with respect to the child in other states. If the court has reason to believe that proceedings may be pending in another state it shall direct an inquiry to the state court administrator or other appropriate official of the other state.
(c) If the court is informed during the course of the proceeding that a proceeding concerning the custody of the child was pending in another state before the court assumed jurisdiction it shall stay the proceeding and communicate with the court in which the other proceeding is pending to the end that the issue may be litigated in the more appropriate forum and that information be exchanged in accordance with sections 19 through 22 of this chapter. If a court of this state has made a custody decree before being informed of a pending proceeding in a court of another state it shall immediately inform that court of the fact. If the court is informed that a proceeding was commenced in another state after it assumed jurisdiction it shall likewise inform the other court to the end that the issues may be litigated in the more appropriate forum.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-7
Inconvenient forum
31-17-3-7 Sec. 7. Inconvenient Forum. (a) A court which has jurisdiction under this chapter to make an initial or modification decree may decline to exercise its jurisdiction any time before making a decree if it finds that it is an inconvenient forum to make a custody determination under the circumstances of the case and that a court of another state is a more appropriate forum.
(b) A finding of inconvenient forum may be made upon the court's own motion or upon motion of a party or a guardian ad litem or other representative of the child.
(c) In determining if it is an inconvenient forum, the court shall consider if it is in the interest of the child that another state assume jurisdiction. For this purpose it may take into account the following factors, among others:
(1) if another state is or recently was the child's home state;
(2) if another state has a closer connection with the child and his family or with the child and one (1) or more of the

contestants;
(3) if substantial evidence concerning the child's present or future care, protection, training, and personal relationships is more readily available in another state;
(4) if the parties have agreed on another forum which is no less appropriate; and
(5) if the exercise of jurisdiction by a court of this state would contravene any of the purposes stated in section 1 of this chapter.
(d) Before determining whether to decline or retain jurisdiction the court may communicate with a court of another state and exchange information pertinent to the assumption of jurisdiction by either court with a view to assuring that jurisdiction will be exercised by the more appropriate court and that a forum will be available to the parties.
(e) If the court finds that it is an inconvenient forum and that a court of another state is a more appropriate forum, it may dismiss the proceedings, or it may stay the proceedings upon condition that a custody proceeding be promptly commenced in another named state or upon any other conditions which may be just and proper, including the condition that a moving party stipulate his consent and submission to the jurisdiction of the other forum.
(f) The court may decline to exercise its jurisdiction under this chapter if a custody determination is incidental to an action for dissolution of marriage or another proceeding while retaining jurisdiction over the dissolution of marriage or other proceeding.
(g) If it appears to the court that it is clearly an inappropriate forum it may require the party who commenced the proceedings to pay, in addition to the costs of the proceedings in this state, necessary travel and other expenses, including attorneys' fees, incurred by other parties or their witnesses. Payment is to be made to the clerk of the court for remittance to the proper party.
(h) Upon dismissal or stay of proceedings under this section the court shall inform the court found to be the more appropriate forum of this fact, or if the court which would have jurisdiction in the other state is not certainly known, shall transmit the information to the court administrator or other appropriate official for forwarding to the appropriate court.
(i) Any communication received from another state informing this state of a finding of inconvenient forum because a court of this state is the more appropriate forum shall be filed in the custody registry of the appropriate court. Upon assuming jurisdiction the court of this state shall inform the original court of this fact.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-8
Denial of jurisdiction
31-17-3-8 Sec. 8. Denial of Jurisdiction. (a) If the petitioner for an initial decree has wrongfully taken the child from another state or has engaged in similar reprehensible conduct the court may decline to

exercise jurisdiction if this is just and proper under the circumstances.
(b) Unless required in the interest of the child, the court shall not exercise its jurisdiction to modify a custody decree of another state if the petitioner, without consent of the person entitled to custody, has improperly removed the child from the physical custody of the person entitled to custody or has improperly retained the child after parenting time or other temporary relinquishment of physical custody. If the petitioner has violated any other provision of a custody decree of another state the court may decline to exercise its jurisdiction if this is just and proper under the circumstances.
(c) In appropriate cases a court dismissing a petition under this section may charge the petitioner with necessary travel and other expenses, including attorney's fees, incurred by other parties or their witnesses.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.38.

IC 31-17-3-9
Information to be submitted under oath
31-17-3-9 Sec. 9. (a) Every party in a custody proceeding, other than an action for dissolution of marriage, in the first pleading or in an affidavit attached to that pleading shall give information under oath as to the child's present address, the places where the child has lived within the last five (5) years, and the names and present addresses of the persons with whom the child has lived during that period. In this pleading or affidavit every party shall further declare under oath whether the party:
(1) has participated (as a party, witness, or in any other capacity) in any other litigation concerning the custody of the same child in this or any other state;
(2) has information of any custody proceeding concerning the child pending in a court of this or any other state; and
(3) knows of any person not a party to the proceedings who has physical custody of the child or claims to have custody, or parenting time rights with respect to the child.
(b) If the declaration as to any of the above items is in the affirmative the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and as to other matters pertinent to the court's jurisdiction and the disposition of the case.
(c) Each party has a continuing duty to inform the court of any custody proceeding concerning the child in this or any other state of which the party obtained information during this proceeding.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.39.

IC 31-17-3-10
Additional parties
31-17-3-10 Sec. 10. Additional Parties. If the court learns from information furnished by the parties pursuant to section 9 of this chapter or from other sources that a person not a party to the custody

proceeding has physical custody of the child or claims to have custody, or parenting time rights with respect to the child, it shall order that person to be joined as a party and to be duly notified of the pendency of the proceeding and of the person's joinder as a party. If the person joined as a party is outside this state the person shall be served with process or otherwise notified in accordance with section 5 of this chapter.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.40.

IC 31-17-3-11
Appearance of parties and child
31-17-3-11 Sec. 11. Appearance of the Parties and the Child. (a) The court may order any party to the proceeding who is in this state to appear personally before the court. If that party has physical custody of the child the court may order that he appear personally with the child.
(b) If a party to the proceeding whose presence is desired by the court is outside this state with or without the child the court may order that the notice given under section 5 of this chapter include a statement directing that party to appear personally with or without the child and declaring that failure to appear may result in a decision adverse to that party.
(c) If a party to the proceeding who is outside this state is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay to the clerk of the court travel and other necessary expenses of the party so appearing and of the child if this is just and proper under the circumstances.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-12
Binding force and res judicata effect of custody decree
31-17-3-12 Sec. 12. Binding Force and Res Judicata Effect of Custody Decree. A custody decree rendered by a court of this state which had jurisdiction under section 3 of this chapter binds all parties who have been served in this state or notified in accordance with section 5 of this chapter or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to these parties the custody decree is conclusive as to all issues of law and fact decided and as to the custody determination made unless and until that determination is modified pursuant to law, including the provisions of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-13
Recognition of out-of-state custody decrees
31-17-3-13 Sec. 13. Recognition of Out-of-State Custody Decrees. The courts of this state shall recognize and enforce an initial or modification decree of a court of another state which had assumed jurisdiction under statutory provisions substantially in accordance

with this chapter or which was made under factual circumstances meeting the jurisdictional standards of this chapter, so long as this decree has not been modified in accordance with jurisdictional standards substantially similar to those of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-14
Modification of custody decree of another state
31-17-3-14 Sec. 14. Modification of Custody Decree of Another State. (a) If a court of another state has made a custody decree, a court of this state shall not modify that decree unless (1) it appears to the court of this state that the court which rendered the decree does not now have jurisdiction under jurisdictional prerequisites substantially in accordance with this chapter or has declined to assume jurisdiction to modify the decree and (2) the court of this state has jurisdiction.
(b) If a court of this state is authorized under section 8(a) of this chapter to modify a custody decree of another state it shall give due consideration to the transcript of the record and other documents of all previous proceedings submitted to it in accordance with section 22 of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-15
Filing and enforcement of custody decree of another state
31-17-3-15 Sec. 15. Filing and Enforcement of Custody Decree of Another State. (a) A certified copy of a custody decree of another state may be filed in the office of the clerk of any circuit court of this state. The clerk shall treat the decree in the same manner as a custody decree of a circuit or superior court, or any court of this state which is competent to decide child custody matters. A custody decree so filed has the same effect and shall be enforced in like manner as a custody decree rendered by a court of this state.
(b) A person violating a custody decree of another state which makes it necessary to enforce the decree in this state may be required to pay necessary travel and other expenses, including attorneys' fees, incurred by the party entitled to the custody or his witnesses.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-16
Registry of out-of-state custody decrees and proceedings
31-17-3-16 Sec. 16. Registry of Out-of-State Custody Decrees and Proceedings. The clerk of each circuit court shall maintain a registry in which he shall enter the following:
(1) certified copies of custody decrees of other states received for filing;
(2) communications as to the pendency of custody proceedings in other states;
(3) communications concerning a finding of inconvenient forum by a court of another state; and         (4) other communications or documents concerning custody proceedings in another state which may affect the jurisdiction of a court of this state or the disposition to be made by it in a custody proceeding.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-17
Certified copies of custody decree
31-17-3-17 Sec. 17. Certified Copies of Custody Decree. The clerk of the circuit court of this state, at the request of the court of another state or at the request of any person who is affected by or has a legitimate interest in a custody decree, shall certify and forward a copy of the decree to that court or person.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-18
Taking testimony in another state
31-17-3-18 Sec. 18. Taking Testimony in Another State. In addition to other procedural devices available to a party, any party to the proceeding or a guardian ad litem or other representatives of the child may adduce testimony of witnesses, including parties and the child, by deposition or otherwise, in another state. The court on its own motion may direct that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony shall be taken.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-19
Hearings and studies in another state; orders to appear
31-17-3-19 Sec. 19. Hearings and Studies in Another State; Orders to Appear. (a) A court of this state may request the appropriate court of another state to hold a hearing to adduce evidence, to order a party to produce or give evidence under other procedures of that state, or to have social studies (an investigation and report pursuant to IC 31-17-2-12) made with respect to the custody of a child involved in proceedings pending in the court of this state; and to forward to the court of this state certified copies of the transcript of the record of the hearing, the evidence otherwise adduced, or any social studies prepared in compliance with the request. The cost of the services may be assessed against the parties, or, if necessary, ordered paid by the county.
(b) A court of this state may request the appropriate court of another state to order a party to custody proceedings pending in the court of this state to appear in the proceedings, and if that party has physical custody of the child, to appear with the child. The request may state that travel and other necessary expenses of the party and of the child whose appearance is desired will be assessed against another party or will otherwise be paid.
As added by P.L.1-1997, SEC.9.
IC 31-17-3-20
Assistance to courts of other states
31-17-3-20 Sec. 20. Assistance to Courts of Other States. (a) Upon request of the court of another state, the courts of this state which are competent to hear custody matters may order a person in this state to appear at a hearing to adduce evidence or to produce or give evidence under other procedures available in this state or may order social studies to be made for use in a custody proceeding in another state. A certified copy of the transcript of the record of the hearing or the evidence otherwise adduced and any social studies prepared shall be forwarded by the clerk of the court to the requesting court.
(b) A person within this state may voluntarily give his testimony or statement in this state for use in a custody proceeding outside this state.
(c) Upon request of the court of another state a competent court of this state may order a person in this state to appear alone or with the child in a custody proceeding in another state. The court may condition compliance with the request upon assurance by the other state that travel and other necessary expenses will be advanced or reimbursed.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-21
Preservation of documents for use in other states
31-17-3-21 Sec. 21. Preservation of Documents for Use in Other States. In any custody proceeding in this state the court shall preserve the pleadings, orders and decrees, any record that has been made of its hearings, social studies, and other pertinent documents until the child becomes twenty-one (21) years of age. Upon appropriate request of the court of another state the court shall forward to the other court certified copies of any or all of such documents.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-22
Request for court records of another state
31-17-3-22 Sec. 22. Request for Court Records of Another State. If a custody decree has been rendered in another state concerning a child involved in a custody proceeding pending in a court of this state, the court of this state upon taking jurisdiction of the case shall request of the court of the other state a certified copy of the transcript of any court record and other documents mentioned in section 21 of this chapter.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-23
International application
31-17-3-23 Sec. 23. The general policies of this chapter extend to the international area. Except as provided in section 25 of this chapter, the provisions of this chapter relating to the recognition and

enforcement of custody decrees of other states apply to custody decrees and decrees involving legal institutions similar in nature to custody rendered by appropriate authorities of other nations if reasonable notice and opportunity to be heard were given to all affected persons.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-24
Priority
31-17-3-24 Sec. 24. Priority. Upon the request of a party to a custody proceeding which raises a question of existence or exercise of jurisdiction under this chapter the case shall be given calendar priority and handled expeditiously.
As added by P.L.1-1997, SEC.9.

IC 31-17-3-25
Foreign decrees; modification; jurisdiction; procedure
31-17-3-25 Sec. 25. (a) Notwithstanding sections 3, 7, and 8 of this chapter, a court of this state has jurisdiction to make a child custody and support determination by modification decree if:
(1) the child is a citizen of the United States;
(2) a determination concerning the custody of the child has been made by a court in another nation;
(3) the child is physically present in this state; and
(4) there is a reasonable probability that the child will be moved outside of the United States if a determination concerning the custody of the child made by a court in another nation is given effect in the United States.
(b) If a court has jurisdiction to make a child custody and support determination under subsection (a), a parent or guardian of a child, may file a petition seeking a modification decree concerning the custody and support of the child. The petition must be entitled "In re the modification of a determination concerning the custody and support of ___________". The petition shall be verified and must set forth:
(1) the relationship of the parties;
(2) the present residence of each party;
(3) the name, age, and address of each child who will be affected by the modification decree sought under this subsection;
(4) a statement that the court has jurisdiction to make a child custody and support determination under subsection (a); and
(5) the relief sought.
A responsive pleading or a counter petition may be filed under this subsection. Proceedings provided for in this subsection must comply with the Indiana Rules of Trial Procedure.
(c) The court shall hold a hearing on the petition filed under subsection (b). At the hearing, the court shall hear evidence to determine whether the child custody and support determination should be modified. In making this determination, the court shall

base its decision upon the best interests of the child, considering all relevant factors, including the factors set out in IC 31-16-6-1.
As added by P.L.1-1997, SEC.9.



CHAPTER 3.5. SECURITY TO SECURE CUSTODY AND PARENTING TIME ORDERS

IC 31-17-3.5-1
Bonds; requirements
31-17-3.5-1 Sec. 1. A bond required under this article to secure enforcement of a custody order or parenting time order must:
(1) be in writing; and
(2) be secured by:
(A) at least one (1) resident freehold surety; or
(B) a commercial insurance company.
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.41.

IC 31-17-3.5-2
Bonds; form
31-17-3.5-2 Sec. 2. A bond described in section 1 of this chapter may be prepared in substantially the following form:
STATE OF INDIANA    )
) SS:
COUNTY OF __________________)
)
)
IN THE MATTER OF:
)
)
Name of Parent (As the Principal)
)
Name of Parent (As the Obligee)
)
)
CHILD:
)
Name of Child
)
KNOW ALL MEN BY THESE PRESENTS, that we _________, as Principal, and _____, as Surety, are held and firmly bound unto _____, as Obligee, in the penal sum of ____ Dollars ($____), for the payment of which well and truly to be made we hereby bind ourselves and our heirs, administrators, successors, and assigns, jointly and severally, firmly by these presents.
WHEREAS, an Order was duly made and entered by the above Court in the State of Indiana, County of ____, dated ____, defining custody, parenting time, and support rights regarding the named children.
NOW THEREFORE, the conditions of this obligation are such that:
1.        No right of action on this bond shall be granted for the use or benefit of any individual, partnership, corporation, or

other entity, other than the named Obligee.
2.        It is agreed that neither this bond nor the obligation of this bond, nor any interest in this bond, may be assigned without the prior express written consent of the Surety.
3.        Payment under this bond shall be conditioned upon the Obligee's, or the representative of the Obligee's, filing a motion with the court seeking a declaration of forfeiture of the bond and the Court's finding and entry of a final judgment ordering the Principal and Surety to make such payment. A certified copy of the filing shall be provided to the Surety at its address of record. The Surety shall make payment within thirty (30) days of receiving notification of the final judgment directly to a Trustee appointed by the Court who shall administer the funds in a fiduciary capacity.
4.        The Surety shall not be liable hereunder for any amount larger than the face amount of this bond.
5.        This bond and the obligation hereunder shall terminate and be of no further effect if the Court order requiring it is modified in any way without the Surety's consent, the Court order expires, or this cause is removed to another jurisdiction.
6.        The Surety may file a motion with the Court for discharge of this bond and its obligation hereunder for any good cause. Good cause includes, but is not limited to, misrepresentation or fraud in the initial application for this bond, nonpayment of premium, loss of collateral, or resignation of the Indemnitor. The Surety shall give notice of any such motion to the Obligee.
NOW THEREFORE, if said Principal shall faithfully comply with the requirements and conditions of said Court Order within the limitations and parameters set forth therein, then this Obligation shall be void, otherwise it shall remain in full force and effect.
In witness whereof, each party to this bond has caused it to be executed at the place and on the date indicated below.
Signed, sealed and dated on this ____ day of ____, 20___.
Principal:                Surety:
__________________________            _________________    _______
(Name and address of Principal)    (Name and address of Surety)
__________________________            ________________________
(Signature of Principal)    (Countersigned by attorney-in-fact)
(Surety seal)
Witness:
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.42.

IC 31-17-3.5-3
Forfeiture; use of proceeds
31-17-3.5-3 Sec. 3. Upon forfeiture, the proceeds of security, a

bond, or other guarantee ordered to secure enforcement of a custody order or parenting time order under this article may only be used to:
(1) reimburse the nonviolating party for actual costs or damages incurred in upholding the court's order;
(2) locate and return the child to the residence as set forth in the court's order; or
(3) reimburse reasonable fees and court costs to the court appointed trustee.
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.43.

IC 31-17-3.5-4
Forfeiture; excess proceeds
31-17-3.5-4 Sec. 4. Upon forfeiture, the proceeds of the security, a bond, or other guarantee ordered to secure enforcement of a custody order or parenting time order under this article that are not applied to the expenses described in section 3 of this chapter must be applied toward:
(1) the child's higher education; or
(2) the support and maintenance of the child.
As added by P.L.171-2001, SEC.10. Amended by P.L.68-2005, SEC.44.



CHAPTER 4. PARENTING TIME RIGHTS OF NONCUSTODIAL PARENT

IC 31-17-4-1
Parenting time rights; in chambers interview of child
31-17-4-1 Sec. 1. (a) A parent not granted custody of the child is entitled to reasonable parenting time rights unless the court finds, after a hearing, that parenting time by the noncustodial parent might endanger the child's physical health or significantly impair the child's emotional development.
(b) The court may interview the child in chambers to assist the court in determining the child's perception of whether parenting time by the noncustodial parent might endanger the child's physical health or significantly impair the child's emotional development.
(c) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.9. Amended by P.L.15-2004, SEC.2; P.L.68-2005, SEC.45.

IC 31-17-4-2
Modification or denial; restriction of parenting time rights
31-17-4-2 Sec. 2. The court may modify an order granting or denying parenting time rights whenever modification would serve the best interests of the child. However, the court shall not restrict a parent's parenting time rights unless the court finds that the parenting time might endanger the child's physical health or significantly impair the child's emotional development.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.46.

IC 31-17-4-2.5
Security, bond, or guarantee
31-17-4-2.5 Sec. 2.5. The court may provide in:
(1) a parenting time order; or
(2) a modification to a parenting time order;
for the security, bond, or other guarantee that is satisfactory to the court to secure enforcement of the provisions of the parenting time order.
As added by P.L.171-2001, SEC.13. Amended by P.L.68-2005, SEC.47.

IC 31-17-4-3
Attorney's fees, court costs, and litigation expenses
31-17-4-3 Sec. 3. (a) In any action filed to enforce or modify an order granting or denying parenting time rights, a court may award:
(1) reasonable attorney's fees;
(2) court costs; and
(3) other reasonable expenses of litigation.     (b) In determining whether to award reasonable attorney's fees, court costs, and other reasonable expenses of litigation, the court may consider among other factors:
(1) whether the petitioner substantially prevailed and whether the court found that the respondent knowingly or intentionally violated an order granting or denying rights; and
(2) whether the respondent substantially prevailed and the court found that the action was frivolous or vexatious.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.48.

IC 31-17-4-4
Permanent injunction against custodial parent
31-17-4-4 Sec. 4. A noncustodial parent who:
(1) has been granted parenting time rights with a child who lives with the custodial parent;
(2) regularly pays support ordered by a court for the child; and
(3) is barred by a custodial parent from exercising parenting time rights ordered for the noncustodial parent and the child;
may file, in the court that has jurisdiction over the dissolution of marriage, an application for an injunction against the custodial parent under Rule 65 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.49.

IC 31-17-4-5
Temporary restraining order against custodial parent
31-17-4-5 Sec. 5. (a) If an application for an injunction has been filed under section 4 of this chapter (or IC 31-1-11.5-26 before its repeal), the court may grant, without notice, upon affidavit of the noncustodial parent, a temporary restraining order restraining the custodial parent from further violation of the parenting time order.
(b) In the affidavit, the noncustodial parent must state under penalties for perjury that:
(1) the noncustodial parent has been granted parenting time rights with the child; and
(2) the noncustodial parent regularly pays the support ordered by a court for the child.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.50.

IC 31-17-4-6
Hearing
31-17-4-6 Sec. 6. A hearing upon the restraining order must be held at the earliest convenience of the court.
As added by P.L.1-1997, SEC.9.

IC 31-17-4-7
Security
31-17-4-7 Sec. 7. (a) This section does not apply to an order under section 2.5 of this chapter.
(b) A court may not require an applicant for a temporary restraining order or an injunction under section 4 of this chapter (or

IC 31-1-11.5-26 before its repeal) to give security.
As added by P.L.1-1997, SEC.9. Amended by P.L.171-2001, SEC.14.

IC 31-17-4-8
Contempt
31-17-4-8 Sec. 8. A court that finds an intentional violation without justifiable cause by a custodial parent of an injunction or a temporary restraining order issued under this chapter (or IC 31-1-11.5-26 before its repeal):
(1) shall find the custodial parent in contempt of court;
(2) shall order the exercise of parenting time that was not exercised due to the violation under this section at a time the court considers compatible with the schedules of the noncustodial parent and the child;
(3) may order payment by the custodial parent of reasonable attorney's fees, costs, and expenses to the noncustodial parent; and
(4) may order the custodial parent to perform community restitution or service without compensation in a manner specified by the court.
As added by P.L.1-1997, SEC.9. Amended by P.L.32-2000, SEC.19; P.L.68-2005, SEC.51.

IC 31-17-4-9
Additional remedies
31-17-4-9 Sec. 9. The remedies in this chapter are in addition to and do not limit other civil or criminal remedies available to the noncustodial parent.
As added by P.L.1-1997, SEC.9.

IC 31-17-4-10
Missed parenting time; parent in military
31-17-4-10 Sec. 10. A noncustodial parent who misses parenting time as the result of participation in an activity of:
(1) the Indiana National Guard; or
(2) a reserve component of the armed forces of the United States;
may make up the lost parenting time as provided in IC 10-16-7-22.
As added by P.L.103-1997, SEC.4. Amended by P.L.2-2003, SEC.72; P.L.68-2005, SEC.52.



CHAPTER 5. GRANDPARENT'S VISITATION

IC 31-17-5-1
Right to seek visitation
31-17-5-1 Sec. 1. (a) A child's grandparent may seek visitation rights if:
(1) the child's parent is deceased;
(2) the marriage of the child's parents has been dissolved in Indiana; or
(3) subject to subsection (b), the child was born out of wedlock.
(b) A court may not grant visitation rights to a paternal grandparent of a child who is born out of wedlock under subsection (a)(3) if the child's father has not established paternity in relation to the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-2
Best interest of the child; in chambers interview of the child
31-17-5-2 Sec. 2. (a) The court may grant visitation rights if the court determines that visitation rights are in the best interests of the child.
(b) In determining the best interests of the child under this section, the court may consider whether a grandparent has had or has attempted to have meaningful contact with the child.
(c) The court may interview the child in chambers to assist the court in determining the child's perception of whether visitation by a grandparent is in the best interests of the child.
(d) The court may permit counsel to be present at the interview. If counsel is present:
(1) a record may be made of the interview; and
(2) the interview may be made part of the record for purposes of appeal.
As added by P.L.1-1997, SEC.9. Amended by P.L.15-2004, SEC.3.

IC 31-17-5-3
Petition
31-17-5-3 Sec. 3. A proceeding for grandparent's visitation must be commenced by the filing of a petition entitled, "In Re the visitation of _________". The petition must:
(1) be filed by a grandparent entitled to receive visitation rights under this chapter;
(2) be verified; and
(3) set forth the following:
(A) The names and relationship of:
(i) the petitioning grandparent or grandparents;
(ii) each child with whom visitation is sought; and
(iii) the custodial parent or guardian of each child.
(B) The present address of each person named in clause (A).
(C) The date of birth of each child with whom visitation is

sought.
(D) The status under section 1 of this chapter upon which the grandparent seeks visitation.
(E) The relief sought.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-4
Venue
31-17-5-4 Sec. 4. A grandparent seeking visitation rights shall file a petition requesting reasonable visitation rights:
(1) in a circuit, superior or probate court of the county in which the child resides in a case described in section 1(a)(1), 1(a)(3), or 10 of this chapter; or
(2) in the court having jurisdiction over the dissolution of the parents' marriage in a case described in section 1(a)(2) of this chapter.
As added by P.L.1-1997, SEC.9. Amended by P.L.50-2006, SEC.8.

IC 31-17-5-5
Service of petition and summons
31-17-5-5 Sec. 5. Whenever a petition is filed, a copy of the petition, together with a copy of a summons, shall be served upon the custodial and noncustodial parent or guardian of each child with whom visitation is sought in the same manner as service of summons in civil actions generally.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-6
Decree
31-17-5-6 Sec. 6. Upon hearing evidence in support of and opposition to a petition filed under this chapter, the court shall enter a decree setting forth the court's findings and conclusions.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-7
Modification of order
31-17-5-7 Sec. 7. The court may modify an order granting or denying visitation rights whenever modification would serve the best interests of the child.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-8
Paternity proceedings; effect on visitation rights
31-17-5-8 Sec. 8. (a) This section applies to a child born out of wedlock.
(b) Visitation rights provided for in section 1 or 10 of this chapter survive the establishment of paternity of a child by a court proceeding other than an adoption proceeding.
As added by P.L.1-1997, SEC.9.
IC 31-17-5-9
Adoption; effect on visitation rights
31-17-5-9 Sec. 9. Visitation rights provided for in section 1 or 10 of this chapter survive the adoption of the child by any of the following:
(1) A stepparent.
(2) A person who is biologically related to the child as:
(A) a grandparent;
(B) a sibling;
(C) an aunt;
(D) an uncle;
(E) a niece; or
(F) a nephew.
As added by P.L.1-1997, SEC.9.

IC 31-17-5-10
Marriage of child's parents dissolved in another state; right to seek visitation
31-17-5-10 Sec. 10. If the marriage of the child's parents has been dissolved in another state, the child's maternal or paternal grandparent may seek visitation rights if:
(1) the custody decree entered in the action for dissolution of marriage does not bind the grandparent under IC 31-17-3-12; and
(2) an Indiana court would have jurisdiction under IC 31-17-3-3 or IC 31-17-3-14 to grant visitation rights to the grandparent in a modification decree.
As added by P.L.1-1997, SEC.9.



CHAPTER 6. APPOINTMENT OF GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES

IC 31-17-6-1
Appointment
31-17-6-1 Sec. 1. A court in a proceeding under IC 31-17-2, IC 31-17-4, this chapter, or IC 31-17-7 may appoint a guardian ad litem, a court appointed special advocate, or both, for a child at any time.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-2
Persons ineligible for appointment
31-17-6-2 Sec. 2. A court may not appoint a party to the proceedings, the party's employee, or the party's representative as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child who is involved in the proceedings.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-3
Protection of best interests of child; term of appointment
31-17-6-3 Sec. 3. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child. A guardian ad litem or court appointed special advocate serves until the court enters an order for removal.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-4
Officers of the court
31-17-6-4 Sec. 4. The guardian ad litem or the court appointed special advocate, or both, are considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-5
Representation by attorney
31-17-6-5 Sec. 5. The guardian ad litem or the court appointed special advocate may be represented by an attorney. If necessary to protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-6
Subpoena powers; presentation of evidence     31-17-6-6 Sec. 6. A guardian ad litem or court appointed special advocate appointed by a court under this chapter may subpoena witnesses and present evidence regarding:
(1) the supervision of the action; or
(2) any investigation and report that the court requires of the guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-7
Continuing supervision
31-17-6-7 Sec. 7. The court may order a guardian ad litem or court appointed special advocate appointed by a court under this chapter (or IC 31-1-11.5-28 before its repeal) to exercise continuing supervision over the child to assure that the custodial or parenting time terms of an order entered by the court under IC 31-17-2 or IC 31-17-4 (or IC 31-1-11.5 before its repeal) are carried out as required by the court.
As added by P.L.1-1997, SEC.9. Amended by P.L.68-2005, SEC.53.

IC 31-17-6-8
Civil immunity
31-17-6-8 Sec. 8. Except for gross misconduct:
(1) a guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program; or
(4) a volunteer for a guardian ad litem or court appointed special advocate program;
who performs duties in good faith is immune from any civil liability that may occur as a result of the person's performance.
As added by P.L.1-1997, SEC.9.

IC 31-17-6-9
User fee; funds
31-17-6-9 Sec. 9. (a) The court may order either or both parents of a child for whom a guardian ad litem or court appointed special advocate is appointed under this chapter to pay a user fee for the services provided under this chapter. The court shall establish one (1) of the following procedures to be used to collect the user fee:
(1) The court may order the clerk of the court to collect the user fee and deposit the user fee into the county's guardian ad litem fund or court appointed special advocate fund. The fiscal body of the county shall appropriate money collected as user fees under this chapter to the court having jurisdiction over custody actions for the court's use in providing guardian ad litem or court appointed special advocate services, including the costs of representation.
(2) The court may order either or both parents to pay the user fee to the:
(A) guardian ad litem program that provided the services; or             (B) court appointed special advocate program that provided the services.
(3) The court may order either or both parents to pay the user fee to the individual or attorney guardian ad litem that provided the services.
(b) Money remaining in a county's:
(1) guardian ad litem fund; or
(2) court appointed special advocate fund;
at the end of the county's fiscal year does not revert to any other fund.
(c) If the court orders either or both parents to pay the user fee according to subsection (a)(2) or (a)(3) the program or the individual or attorney guardian ad litem shall report to the court the receipt of payment not later than thirty (30) days after receiving the payment.
As added by P.L.1-1997, SEC.9.



CHAPTER 7. COSTS AND ATTORNEY'S FEES

IC 31-17-7-1
Costs and attorney's fees; order for direct payment to attorney
31-17-7-1 Sec. 1. (a) The court periodically may order a party to pay a reasonable amount for the cost to the other party of maintaining or defending any proceeding under IC 31-17-2, IC 31-17-4, IC 31-17-6, or this chapter and for attorney's fees and mediation services, including amounts for legal services provided and costs incurred before the commencement of the proceedings or after entry of judgment.
(b) The court may order the amount to be paid directly to the attorney, who may enforce the order in the attorney's name.
As added by P.L.1-1997, SEC.9. Amended by P.L.199-1997, SEC.6.

IC 31-17-7-2
Exemption for agencies
31-17-7-2 Sec. 2. Neither costs nor attorney's fees may be taxed against an agency or its agents that is authorized to maintain proceedings under IC 31-17-2, IC 31-17-4, IC 31-17-6, or this chapter by Title IV-D of the federal Social Security Act (42 U.S.C. 651 through 669) and IC 31-25-4-17.
As added by P.L.1-1997, SEC.9. Amended by P.L.145-2006, SEC.241.






ARTICLE 18. FAMILY LAW: UNIFORM INTERSTATE FAMILY SUPPORT ACT

CHAPTER 1. DEFINITIONS

IC 31-18-1-1
Application of definitions
31-18-1-1 Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-1997, SEC.10.



CHAPTER 2. JURISDICTION

IC 31-18-2-1
Basis for jurisdiction over nonresident
31-18-2-1 Sec. 1. In a proceeding to establish, enforce, or modify a support order or to determine paternity, an Indiana tribunal may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:
(1) the individual is personally served with notice in Indiana;
(2) the individual submits to the jurisdiction of Indiana by:
(A) consent;
(B) entering an appearance, except for the purpose of contesting jurisdiction; or
(C) filing a responsive document having the effect of waiving contest to personal jurisdiction;
(3) the individual resided in Indiana with the child;
(4) the individual resided in Indiana and has provided prenatal expenses or support for the child;
(5) the child resides in Indiana as a result of the acts or directives of the individual;
(6) the individual engaged in sexual intercourse in Indiana and the child:
(A) has been conceived by the act of intercourse; or
(B) may have been conceived by the act of intercourse if the proceeding is to establish paternity;
(7) the individual asserted paternity of the child in the putative father registry administered by the state department of health under IC 31-19-5; or
(8) there is any other basis consistent with the Constitution of the State of Indiana and the Constitution of the United States for the exercise of personal jurisdiction.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-2
Procedure when exercising jurisdiction over nonresident
31-18-2-2 Sec. 2. An Indiana tribunal exercising personal jurisdiction over a nonresident under section 1 of this chapter may apply:
(1) IC 31-18-3-16 to receive evidence from another state (special rules of evidence established by this article regarding long arm jurisdiction cases); and
(2) IC 31-18-3-18 to obtain discovery assistance through a tribunal of another state (special rules of procedure established by this article for obtaining discovery in long arm jurisdiction cases). In all other respects, the tribunal shall apply the procedural and substantive law of Indiana, including the rules on choice of law other than those established by this article.
As added by P.L.1-1997, SEC.10.
IC 31-18-2-3
Initiating and responding tribunals
31-18-2-3 Sec. 3. An Indiana tribunal may serve as:
(1) an initiating tribunal under this article to forward proceedings to another state; and
(2) a responding tribunal for proceedings initiated in another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-4
Simultaneous proceedings in another state
31-18-2-4 Sec. 4. (a) An Indiana tribunal may exercise jurisdiction to establish a support order if the petition is filed after a petition or comparable pleading is filed in another state only if:
(1) the petition is filed in Indiana before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;
(2) the contesting party timely challenges the exercise of jurisdiction in the other state; and
(3) Indiana is the home state of the child, if relevant.
(b) An Indiana tribunal may not exercise jurisdiction to establish a support order if the petition is filed before a petition or comparable pleading is filed in another state if:
(1) the petition or comparable pleading in the other state is filed before the expiration of the time allowed in Indiana for filing a responsive pleading challenging the exercise of jurisdiction by Indiana;
(2) the contesting party timely challenges the exercise of jurisdiction in Indiana; and
(3) the other state is the home state of the child, if relevant.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-5
Continuing exclusive jurisdiction
31-18-2-5 Sec. 5. (a) An Indiana tribunal that issues a support order consistent with Indiana law has continuing, exclusive jurisdiction over a child support order:
(1) if Indiana remains the residence of the:
(A) obligor;
(B) individual obligee; or
(C) child for whose benefit the support order is issued; or
(2) until each individual party has filed written consent with the Indiana tribunal for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.
Nothing in this section is intended to divest a court of jurisdiction to enforce a judgment that has been previously issued in favor of any party, including any state or to prevent a Title IV-D agency or its agents from collecting on a judgment previously issued through a judicial or an administrative proceeding.
(b) An Indiana tribunal that issues a child support order consistent

with Indiana law may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state that has exercised continuing, exclusive jurisdiction over the order under a law substantially similar to this article.
(c) If an Indiana child support order is modified by a tribunal of another state under a law substantially similar to this article, the Indiana tribunal:
(1) loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in Indiana; and
(2) may only:
(1) Enforce the order that was modified concerning amounts accruing before the modification.
(2) Enforce nonmodifiable aspects of that order.
(3) Provide other appropriate relief for a violation of the order that occurred before the effective date of the modification.
(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
(d) An Indiana tribunal shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order under a law substantially similar to this article.
(e) A temporary support order issued ex parte or a pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.
(f) An Indiana tribunal that issues a support order consistent with Indiana law has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. An Indiana tribunal may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over the order under the law of the other state.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-6
Enforcement and modification of support order by tribunal having continuing jurisdiction
31-18-2-6 Sec. 6. (a) An Indiana tribunal may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that other state.
(b) An Indiana tribunal having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply:
(1) IC 31-18-3-16 regarding receiving evidence from another state; and
(2) IC 31-18-3-18 regarding obtaining discovery through a tribunal of another state.
(c) An Indiana tribunal that lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another

state.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-7
Recognition of child support orders
31-18-2-7 Sec. 7. (a) If a proceeding is brought under this article and one (1) or more child support orders have been issued in Indiana or another state with regard to an obligor and a child, an Indiana tribunal shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:
(1) If only one (1) tribunal has issued a child support order, the order of that tribunal is controlling and must be recognized.
(2) If two (2) or more tribunals have issued child support orders for the same obligor and child, and only one (1) of the tribunals has continuing, exclusive jurisdiction in accordance with this article, the order of that tribunal is controlling and must be recognized.
(3) If two (2) or more tribunals have issued child support orders for the same obligor and child, and more than one (1) of the tribunals has continuing, exclusive jurisdiction in accordance with this article, an order issued by a tribunal in the current home state of the child must be recognized. However, if an order has not been issued in the current home state of the child, the order most recently issued must be recognized.
(4) If two (2) or more tribunals have issued child support orders for the same obligor and child, and none of the tribunals has continuing, exclusive jurisdiction in accordance with this article, the Indiana tribunal shall issue a child support order that is controlling and must be recognized.
(b) The tribunal that has issued an order recognized under subsection (a) is the tribunal having continuing, exclusive jurisdiction.
(c) If two (2) or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in Indiana, a party may request an Indiana tribunal to determine which order controls and must be recognized under subsection (a). The request must be accompanied by a certified copy of all support orders in effect. Each party whose rights may be affected by a determination of the controlling order must be given notice of the request for that determination.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.18.

IC 31-18-2-7.5
Determination of identity of controlling child support order
31-18-2-7.5 Sec. 7.5. (a) An Indiana tribunal that:
(1) determines by order the identity of the controlling child support order under section 7(a)(1), 7(a)(2), or 7(a)(3) of this chapter; or
(2) issues a new controlling child support order under section

7(a)(4) of this chapter;
shall include in that order the basis upon which the tribunal made the determination.
(b) Not later than thirty (30) days after issuance of the order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of the order with each tribunal that has issued or registered an earlier order of child support. Failure of the party obtaining the order to file a certified copy as required subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises. However, the failure has no effect on the validity or enforceability of the controlling order.
As added by P.L.213-1999, SEC.19.

IC 31-18-2-8
Multiple child support orders for two or more obligees
31-18-2-8 Sec. 8. In responding to multiple registrations or petitions for enforcement of two (2) or more child support orders in effect at the same time regarding:
(1) the same obligor; and
(2) different individual obligees;
at least one (1) of which was issued by a tribunal of another state, an Indiana tribunal shall enforce the orders in the same manner as if the multiple orders had been issued by an Indiana tribunal.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-9
Credit for payments
31-18-2-9 Sec. 9. Amounts collected and credited for a period as the result of a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by an Indiana tribunal.
As added by P.L.1-1997, SEC.10.

IC 31-18-2-10
Authority to transfer and initiate petition to responding jurisdiction
31-18-2-10 Sec. 10. For purposes of this article, the Title IV-D agency or its agents have the authority to transfer and initiate a petition to a responding jurisdiction.
As added by P.L.1-1997, SEC.10.



CHAPTER 3. CIVIL PROVISIONS OF GENERAL APPLICATION

IC 31-18-3-1
Proceedings under this article
31-18-3-1 Sec. 1. (a) Except as otherwise provided in this article, this chapter applies to all proceedings under this article.
(b) this article provides for the following proceedings:
(1) Establishment of an order for spousal support or child support under IC 31-18-4.
(2) Enforcement of a support order and an income withholding order of another state without registration under IC 31-18-5.
(3) Registration of an order for spousal support or child support of another state for enforcement under IC 31-18-6.
(4) Modification of an order for child support or spousal support issued by an Indiana tribunal under IC 31-18-2.
(5) Registration of an order for child support of another state for modification under IC 31-18-6.
(6) Determination of paternity under IC 31-18-7.
(7) Assertion of jurisdiction over nonresidents under IC 31-18-2.
(c) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this article by filing a petition or comparable pleading in:
(1) an initiating tribunal for forwarding to a responding tribunal; or
(2) a tribunal of another state that has or is able to obtain personal jurisdiction over the respondent.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-2
Action by minor parent
31-18-3-2 Sec. 2. A parent who is less than eighteen (18) years of age or a guardian or other legal representative of the minor parent may maintain a proceeding:
(1) on behalf of; or
(2) for the benefit of;
the minor parent's child.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-3
Application of law of this state
31-18-3-3 Sec. 3. Except as otherwise provided by this article, a responding Indiana tribunal:
(1) shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in Indiana and:
(A) may exercise all powers; and
(B) provide all remedies;
available in the proceedings; and         (2) shall determine the duty of support and the amount payable under the child support guidelines adopted by the Indiana supreme court and any other relevant Indiana law.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-4
Duties of initiating tribunal
31-18-3-4 Sec. 4. (a) Upon the filing of a petition authorized by this article, an initiating Indiana tribunal shall forward three (3) copies of the petition and its accompanying documents to:
(1) the responding tribunal; or
(2) an appropriate support enforcement agency in the responding state.
However, if the identity of the responding tribunal is unknown, the copies must be forwarded to the state information agency of the responding state with a request for the copies to be forwarded to the appropriate tribunal and for receipt to be acknowledged.
(b) If a responding state has not enacted the Uniform Interstate Family Support Act or a law or procedure substantially similar to the Uniform Interstate Family Support Act, an Indiana tribunal may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.20.

IC 31-18-3-5
Duties and powers of responding tribunal
31-18-3-5 Sec. 5. (a) When a responding Indiana tribunal receives a petition or comparable pleading from an initiating tribunal or directly under section 1(c) of this chapter, the responding tribunal shall:
(1) file the petition or pleading; and
(2) notify the petitioner by first class mail of the location and date that the petition or comparable pleading was filed.
(b) A responding Indiana tribunal, to the extent otherwise authorized by law, may do one (1) or more of the following:
(1) Issue or enforce a support order, modify a child support order, or enter a judgment to establish paternity.
(2) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.
(3) Order income withholding.
(4) Determine the amount of any arrearages and specify a method of payment.
(5) Enforce orders by civil or criminal contempt, or both.
(6) Set aside property for satisfaction of the support order.
(7) Place liens and order execution on the obligor's property.
(8) Order an obligor to keep a tribunal informed of the obligor's

current:
(A) residential address;
(B) telephone number;
(C) income payor;
(D) address of employment; and
(E) telephone number at the place of employment.
(9) Issue a bench warrant or body attachment for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal, and enter the bench warrant in any local and state computer systems for criminal warrants.
(10) Order the obligor to seek appropriate employment by specified methods.
(11) Award reasonable attorney's fees and other fees and costs.
(12) As appropriate, grant any other available remedy under federal or state law.
(c) A responding Indiana tribunal shall include in:
(1) a support order issued under this article; or
(2) the documents accompanying the order;
the calculations upon which the support order is based.
(d) A responding Indiana tribunal may not condition the payment of a support order issued under this article upon a party's compliance with provisions for parenting time.
(e) If a responding Indiana tribunal issues an order under this article, the Indiana tribunal shall send a copy of the order by first class mail to the:
(1) petitioner;
(2) respondent; and
(3) initiating tribunal, if any.
As added by P.L.1-1997, SEC.10. Amended by P.L.68-2005, SEC.54.

IC 31-18-3-6
Inappropriate tribunal
31-18-3-6 Sec. 6. If a petition or comparable pleading is received by an inappropriate Indiana tribunal, the inappropriate tribunal shall:
(1) forward the pleading and accompanying documents to an appropriate tribunal in Indiana or another state; and
(2) notify the initiating state by first class mail regarding the date and location that the pleading was sent. Whenever the inappropriate tribunal is unable to identify the appropriate tribunal under this section, the inappropriate tribunal shall return the pleading and accompanying documents to the initiating state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-7
Duties of Title IV-D agency
31-18-3-7 Sec. 7. (a) An Indiana Title IV-D agency, upon request, shall provide services to a petitioner who is an obligee in a proceeding under this article.
(b) A Title IV-D agency, or its agents, that is providing services

to the petitioner under this article shall:
(1) take the steps necessary to enable an appropriate Indiana tribunal or another state to obtain jurisdiction over the respondent;
(2) request an appropriate tribunal to set a date, time, and place for a hearing;
(3) make a reasonable effort to obtain all relevant information, including information regarding income and property of the parties;
(4) not later than ten (10) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, a responding, or a registering tribunal, send a copy of the notice by first class mail to the petitioner;
(5) not later than ten (10) days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication by first class mail to the petitioner; and
(6) notify the petitioner if jurisdiction over the respondent may not be obtained.
(c) This article does not create or negate:
(1) an attorney-client; or
(2) other fiduciary;
relationship between an attorney for either the Title IV-D agency or its agents and the individual being assisted.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.21.

IC 31-18-3-8
Neglect or refusal to provide services by Title IV-D agency
31-18-3-8 Sec. 8. If the department determines that an agent of the Title IV-D agency is neglecting or refusing to provide services to an individual, the department may:
(1) direct the agent to perform duties of the agent under this article; or
(2) provide the services directly to the individual.
As added by P.L.1-1997, SEC.10. Amended by P.L.145-2006, SEC.242.

IC 31-18-3-9
Private counsel
31-18-3-9 Sec. 9. An individual may employ private counsel to represent the individual in proceedings authorized by this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-10
Duties of the department
31-18-3-10 Sec. 10. (a) The department is the state information agency for Indiana under this article.
(b) The department shall do the following:         (1) Compile and maintain a current list, including addresses, of each Indiana tribunal that has jurisdiction under this article and transmit a copy of the list to the state information agency of every state.
(2) Maintain a registry of tribunals and support enforcement agencies received from other states.
(3) Forward to the appropriate tribunal in the location in Indiana in which:
(A) the obligee or the obligor resides; or
(B) the obligor's property is believed to be located;
all documents concerning a proceeding under this article received from an initiating tribunal or the state information agency of the initiating state.
(4) Obtain information concerning the location of the obligor and the obligor's property within Indiana that is not exempt from execution by the following methods:
(A) Postal verification.
(B) Federal or state locator services.
(C) Examination of telephone directories.
(D) Requests for the obligor's address from employers.
(E) Examination of governmental records, including, to the extent not prohibited by other law, records relating to the following:
(i) Real property.
(ii) Vital statistics.
(iii) Law enforcement.
(iv) Taxation.
(v) Motor vehicles.
(vi) Driver's licenses.
(vii) Social Security.
(viii) Worker's compensation.
As added by P.L.1-1997, SEC.10. Amended by P.L.145-2006, SEC.243.

IC 31-18-3-11
Pleadings and accompanying documents
31-18-3-11 Sec. 11. (a) A petitioner seeking to establish or modify a support order or to establish paternity in a proceeding under this article must verify the petition. Unless otherwise ordered under section 12 of this chapter, the petition or accompanying documents must provide the following if available:
(1) The names, residential addresses, and Social Security numbers of the obligor and the obligee.
(2) The name, sex, residential address, Social Security number, and date of birth of each child for whom support is sought.
(3) Any other information that may assist in locating or identifying the respondent.
(b) The petition must:
(1) be accompanied by a certified copy of any support order in effect; and         (2) specify the relief sought.
(c) The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-12
Nondisclosure of information in exceptional circumstances
31-18-3-12 Sec. 12. Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child may be unreasonably put at risk by the disclosure of identifying information, or as provided by an existing order, a tribunal or a Title IV-D agency or its agents may determine that:
(1) the address of the party or child; or
(2) other identifying information;
may not be disclosed in a pleading or other document filed in a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-13
Costs and fees
31-18-3-13 Sec. 13. (a) The petitioner or Title IV-D agent, or both, may not be required to pay a filing fee.
(b) Whenever appropriate, a responding tribunal may assess against either party all or part of the following:
(1) filing fees;
(2) reasonable attorney's fees;
(3) necessary travel expenses;
(4) blood or genetic testing costs; and
(5) any other reasonable expenses incurred by the party and their witnesses.
(c) The tribunal may not assess costs described in subsection (b) against the obligee or the support enforcement agency of either the initiating or the responding state, except as otherwise provided by law.
(d) Attorney's fees may be ordered. If attorney's fees are ordered, the court shall order the fees to be paid directly to the attorney, who may enforce the order in the attorney's own name. However, payment of support owed to the obligee has priority over fees, costs, and expenses.
(e) The tribunal shall order the payment of costs and reasonable attorney's fees if the tribunal determines that a hearing was requested primarily as the result of delay. In a proceeding under IC 31-18-6, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-14
Limited immunity     31-18-3-14 Sec. 14. (a) Participation by a petitioner in a proceeding before a responding tribunal whether:
(1) in person;
(2) by private attorney; or
(3) through services provided by the Title IV-D agency or its agents;
does not confer personal jurisdiction over the petitioner in another proceeding.
(b) A petitioner is not amenable to service of civil process while physically present in Indiana to participate in a proceeding under this article.
(c) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this article committed by a party while present in Indiana to participate in the proceeding.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-15
Nonparentage as defense
31-18-3-15 Sec. 15. A party whose paternity of a child has been previously determined by law may not plead nonparentage as a defense to a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-16
Special rules of evidence and procedure
31-18-3-16 Sec. 16. (a) The physical presence of the petitioner in a responding Indiana tribunal is not required:
(1) for establishing, enforcing, or modifying a support order; or
(2) for a judgment of paternity.
(b) A verified petition, affidavit, or document substantially complying with federally mandated forms and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible into evidence if given under oath by a party or witness residing in another state.
(c) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The certified copy is:
(1) evidence of facts asserted in the copy; and
(2) admissible to show whether payments were made.
(d) Copies of bills for:
(1) paternity testing; and
(2) prenatal and postnatal health care of the mother and child;
furnished to the adverse party at least ten (10) days before trial are admissible into evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.
(e) Documentary evidence transmitted from another state to an Indiana tribunal by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.     (f) In a proceeding under this article, an Indiana tribunal may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at:
(1) a designated tribunal; or
(2) another designated location in the other state.
The deposition or testimony must be conducted while the party or witness is under oath. An Indiana tribunal shall cooperate with a tribunal in another state in designating an appropriate location for the deposition or testimony.
(g) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.
(h) A privilege against disclosure of communications between spouses who are parties to the proceeding does not apply in a proceeding under this article.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-17
Communication between tribunals
31-18-3-17 Sec. 17. (a) An Indiana tribunal may communicate with a tribunal of another state in writing, by telephone, or any other means to obtain information concerning the:
(1) laws of the other state;
(2) legal effect of a judgment, a decree, or an order of the other state's tribunal; and
(3) status of a proceeding in the other state.
(b) An Indiana tribunal may furnish similar information by similar means to a tribunal of another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-18
Assistance with discovery
31-18-3-18 Sec. 18. An Indiana tribunal may:
(1) request a tribunal of another state to assist in obtaining discovery; and
(2) upon request, compel a person over whom the Indiana tribunal has jurisdiction to respond to a discovery order issued by the tribunal of another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-3-19
Receipt and disbursement of payments
31-18-3-19 Sec. 19. An Indiana tribunal shall promptly disburse amounts received under a support order as directed by the order. The agency or tribunal shall furnish to a:
(1) requesting party; or
(2) tribunal of another state;
a certified statement by the custodian of the record of the amount and date of each payment received. As added by P.L.1-1997, SEC.10.



CHAPTER 4. ESTABLISHMENT OF SUPPORT ORDERS

IC 31-18-4-1
Conditions for issuance of support order by responding Indiana tribunal
31-18-4-1 Sec. 1. If a support order entitled to recognition under this article has not been issued, a responding Indiana tribunal may issue a support order if the:
(1) individual seeking the order resides in another state; or
(2) support enforcement agency seeking the order is located in another state.
As added by P.L.1-1997, SEC.10.

IC 31-18-4-2
Issuance of temporary support order after acknowledgment or determination of paternity
31-18-4-2 Sec. 2. The tribunal may issue a temporary child support order upon a finding, after notice and opportunity to be heard, that:
(1) the respondent has signed a verified statement acknowledging paternity; or
(2) the respondent's paternity has been established.
As added by P.L.1-1997, SEC.10.

IC 31-18-4-3
Issuance of support order after finding duty of support
31-18-4-3 Sec. 3. Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, a tribunal:
(1) shall issue a support order directed to the obligor; and
(2) may issue any other order described under IC 31-18-3-5.
As added by P.L.1-1997, SEC.10.



CHAPTER 5. DIRECT ENFORCEMENT OF AN ORDER OF ANOTHER STATE WITHOUT REGISTRATION

IC 31-18-5-1
Recognition of income withholding order of another state
31-18-5-1 Sec. 1. (a) An income withholding order issued in another state may be sent by first class mail to the person or entity defined as the obligor's income payor under Indiana's income withholding law under IC 31-16-15 without first filing a petition or registering the order with an Indiana tribunal. Upon receipt of the order, the income payor shall:
(1) treat an income withholding order issued in another state that appears regular on its face as if the order had been issued by an Indiana tribunal;
(2) immediately provide a copy of the order to the obligor; and
(3) distribute the funds as specified in section 1.1 of this chapter.
(b) An obligor may contest the validity or enforcement of an income withholding order issued in another state in the same manner as if the order had been issued by an Indiana tribunal. IC 31-18-6 applies to the contest.
(c) The obligor shall give notice of the contest under this section to:
(1) any support enforcement agency providing services to the obligee; and
(2) a person or an agency designated in the income withholding order to receive payments, or if a person or an agency is not designated, the obligee.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.22.

IC 31-18-5-1.1
Compliance with withholding order
31-18-5-1.1 Sec. 1.1. (a) Except as provided in subsection (b) and IC 31-18-6-2.1, an employer shall withhold and distribute the funds as directed in a withholding order by complying with the applicable terms of the order that specify the following:
(1) The duration and the amount of periodic payments of current child support, stated as a certain sum.
(2) The person or agency designated to receive payments and the address to which the payments are to be forwarded.
(3) Medical support, whether in the form of periodic cash payments, stated as a certain sum, or an order to the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment.
(4) The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as a certain sum.
(5) The amount of periodic payments of arrears and interest on

arrears, stated as a certain sum.
(b) The employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:
(1) the employer's fee for processing an income withholding order or credit;
(2) the maximum amount permitted to be withheld from the obligor's income; and
(3) the periods within which the employer must implement the withholding order and forward the child support payment.
As added by P.L.213-1999, SEC.23.

IC 31-18-5-2
Administrative enforcement of orders
31-18-5-2 Sec. 2. (a) Whenever enforcement is sought for:
(1) a support order;
(2) an income withholding order; or
(3) both;
issued in a Title IV-D case by a tribunal of another state, documents required for registering the order may be sent to the Title IV-D agency of Indiana.
(b) Upon receipt of the documents, the Title IV-D agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by Indiana law to enforce a support order or an income withholding order or both.
(c) If the obligor does not contest administrative enforcement, the Title IV-D agency is not required to register the order. If no administrative procedure authorized by Indiana law is used, the Title IV-D agency shall send the documents required for registering the order to the appropriate Title IV-D agency.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.24.



CHAPTER 6. ENFORCEMENT AND MODIFICATION OF SUPPORT ORDERS AFTER REGISTRATION

IC 31-18-6-1
Registration of order for enforcement
31-18-6-1 Sec. 1. A support order or an income withholding order issued by a tribunal of another state may be registered in Indiana for enforcement.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-2
Procedure to register order for enforcement
31-18-6-2 Sec. 2. (a) A support order or an income withholding order of another state may be registered in Indiana by sending the following documents and information to the appropriate tribunal in Indiana:
(1) A letter of transmittal to the tribunal requesting registration and enforcement.
(2) Two (2) copies, including one (1) certified copy, of each order that is required to be registered, including any modification of an order.
(3) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.
(4) The name of the obligor and, if known:
(A) the obligor's address and Social Security number;
(B) the name and address of the obligor's employer and any other source of income of the obligor; and
(C) a description and the location of property of the obligor in Indiana not exempt from execution.
(5) The name and address of the obligee and, if applicable, the agency or person to whom support payments must be remitted.
(b) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one (1) copy of the documents and information, regardless of form.
(c) A petition seeking a remedy that must be affirmatively sought under other Indiana law may be filed at the same time as the request for registration or later. The petition must specify the grounds for the remedy sought.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-2.1
Multiple orders for enforcement
31-18-6-2.1 Sec. 2.1. If an obligor's employer receives multiple orders to withhold support from the earnings of the same obligor, the employer shall be considered to have satisfied the terms of the multiple orders if the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld from multiple child support obligees is

complied with.
As added by P.L.213-1999, SEC.25.

IC 31-18-6-2.2
Immunity from civil liability
31-18-6-2.2 Sec. 2.2. An employer who complies with an income withholding order issued in another state in accordance with this article is not subject to civil liability to any individual or agency with regard to the employer's withholding child support from the obligor's income.
As added by P.L.213-1999, SEC.26.

IC 31-18-6-2.3
Penalties
31-18-6-2.3 Sec. 2.3. An employer who willfully fails to comply with an income withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this state.
As added by P.L.213-1999, SEC.27.

IC 31-18-6-3
Effect of registration for enforcement
31-18-6-3 Sec. 3. (a) A support order or an income withholding order issued in another state is registered when the order is filed with the clerk of the appropriate court.
(b) A registered order issued in another state is:
(1) enforceable in the same manner; and
(2) subject to the same procedures;
as an order issued by an Indiana tribunal.
(c) Except as otherwise provided in this article, an Indiana tribunal shall recognize and enforce but may not modify a registered order if the issuing tribunal had jurisdiction.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.28.

IC 31-18-6-4
Choice of law
31-18-6-4 Sec. 4. (a) The law of the issuing state governs the:
(1) nature, extent, amount, and duration of current payments and other obligations of support; and
(2) payment of arrearages under the order.
(b) In a proceeding for arrearages, the statute of limitations under:
(1) Indiana law; or
(2) the law of the issuing state;
whichever is longer, applies.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-5
Registry of registered foreign support orders     31-18-6-5 Sec. 5. The clerk of the court shall maintain a registry of registered foreign support orders:
(1) in an appropriate location for filing the orders; and
(2) in which the clerk shall file foreign support orders.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-6
Requirements for petition for registration
31-18-6-6 Sec. 6. (a) The petition for registration must:
(1) be verified and set forth:
(A) the amount remaining unpaid; and
(B) a list of any other states in which the support order is registered; and
(2) have attached to it a certified copy of the support order with all modifications of the support order.
(b) The registered foreign support order shall be given full force and effect subject to confirmation or rescission of the order by the court.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.29.

IC 31-18-6-7
Obtaining jurisdiction; defenses; default; adjudication
31-18-6-7 Sec. 7. (a) The procedure to obtain jurisdiction of the person or property of the obligor shall be as provided in civil cases. The obligor may assert any defense available to an action on a foreign judgment.
(b) If the obligor defaults, the court shall enter an order:
(1) confirming the registered support order; and
(2) determining the amounts remaining unpaid.
(c) If the obligor appears and a hearing is held, the court shall adjudicate the issues including the amounts remaining unpaid.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-8
Confirmed order precludes further contest
31-18-6-8 Sec. 8. Confirmation of a registered order, after notice and hearing, precludes further contest of the order regarding any matter that could have been asserted at the time of registration.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-9
Procedure to register child support order of another state for modification
31-18-6-9 Sec. 9. (a) A party or Title IV-D agent seeking to modify or to modify and enforce a child support order issued in another state shall register the order in Indiana in the same manner as provided in sections 1 through 4 of this chapter if the order has not been registered.
(b) A petition for modification may be filed at the same time as a

request for registration or later. The petition must specify the grounds for modification.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-10
Effect of registration for modification
31-18-6-10 Sec. 10. An Indiana tribunal may enforce a child support order of another state registered for purposes of modification in the same manner as if the order had been issued by an Indiana tribunal. However, the registered order may be modified only if the requirements of section 11 of this chapter have been met.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-11
Modification of child support order of another state
31-18-6-11 Sec. 11. (a) After a child support order issued in another state has been registered in Indiana, unless the provisions of section 13 of this chapter apply, the responding Indiana tribunal may modify the order only if, after notice and hearing, the responding tribunal finds that:
(1) the:
(A) child, individual obligee, and obligor do not reside in the issuing state;
(B) petitioner who is a nonresident of Indiana seeks modification; and
(C) respondent is subject to the personal jurisdiction of the Indiana tribunal; or
(2) an individual party or the child is subject to the personal jurisdiction of the tribunal and all of the individual parties have filed a written consent in the issuing tribunal providing that an Indiana tribunal may modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted the Uniform Interstate Family Support Act, the written consent of the individual party residing in Indiana is not required for the tribunal to assume jurisdiction to modify the child support order.
(b) Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by an Indiana tribunal. The order may be enforced and satisfied in the same manner.
(c) An Indiana tribunal may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two (2) or more tribunals have issued child support orders for the same obligor and child, the order that is controlling and must be recognized under the provisions of IC 31-18-2-7 establishes the nonmodifiable aspects of the support order.
(d) Upon the modification of a child support order issued in another state, an Indiana tribunal becomes the tribunal of continuing, exclusive jurisdiction.     (e) Not more than thirty (30) days after issuing a modified child support order, the party obtaining the modification shall file a certified copy of the order:
(1) with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order; and
(2) in each tribunal in which the party knows that the earlier order has been registered.
(f) Failure of the party obtaining the order to file a certified copy as required under subsection (e) subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but the failure has no effect on the validity or enforceability of the modified order of the new tribunal of continuing, exclusive jurisdiction.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.30.

IC 31-18-6-12
Recognition of order modified in another state
31-18-6-12 Sec. 12. An Indiana tribunal shall recognize a modification of its earlier child support order by a tribunal of another state that assumed jurisdiction under a law substantially similar to this article. Upon request, except as otherwise provided in this article, the Indiana tribunal shall do the following:
(1) Enforce the order that was modified only as to amounts accruing before the modification.
(2) Enforce only nonmodifiable aspects of the order.
(3) Provide other appropriate relief only for a violation of the order that occurred before the effective date of the modification.
(4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.
As added by P.L.1-1997, SEC.10.

IC 31-18-6-13
Jurisdiction to enforce issuing state's order
31-18-6-13 Sec. 13. (a) If all of the individual parties reside in Indiana and the child does not reside in the issuing state, an Indiana tribunal has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register the order.
(b) An Indiana tribunal exercising jurisdiction as provided in this section shall apply the provisions of IC 31-18-1, IC 31-18-2, and this chapter to the enforcement or modification proceeding. If the conditions of subsection (a) exist, IC 31-18-3 through IC 31-18-5, IC 31-18-7, and IC 31-18-8 do not apply, and the tribunal shall apply the procedural and substantive law of Indiana.
As added by P.L.213-1999, SEC.31.



CHAPTER 7. PATERNITY DETERMINATIONS

IC 31-18-7-1
Proceeding to determine paternity
31-18-7-1 Sec. 1. (a) An Indiana tribunal may serve as an initiating or a responding tribunal in a proceeding brought under:
(1) this article or a law or procedure substantially similar to this article; or
(2) a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act;
to determine that the petitioner is a parent of a child or to determine that a respondent is a parent of the child.
(b) In a proceeding to determine paternity, a responding Indiana tribunal shall apply the:
(1) procedural and substantive law of Indiana; and
(2) rules of Indiana on choice of law.
As added by P.L.1-1997, SEC.10. Amended by P.L.213-1999, SEC.32.

IC 31-18-7-2
Jurisdiction
31-18-7-2 Sec. 2. Nothing in this chapter shall be construed to confer jurisdiction on the court to determine issues of custody, parenting time, or the surname of a child. However, the parties may stipulate to the jurisdiction of the court with regard to custody, parenting time, or the surname of a child.



CHAPTER 8. INTERSTATE RENDITION

IC 31-18-8-1
Grounds for rendition
31-18-8-1 Sec. 1. (a) As used in this chapter, "governor" includes:
(1) an individual performing the functions of governor; or
(2) the executive authority of a state covered by this article.
(b) The governor of Indiana may:
(1) demand that the governor of another state surrender an individual found in the other state who is charged criminally in Indiana with having failed to provide for the support of an obligee; or
(2) on the demand by the governor of another state, surrender an individual found in Indiana who is charged criminally in the other state with having failed to provide for the support of an obligee.
(c) A provision for extradition of individuals not inconsistent with this article applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from the demanding state.
As added by P.L.1-1997, SEC.10.

IC 31-18-8-2
Conditions of rendition
31-18-8-2 Sec. 2. (a) Before making demand that the governor of another state surrender an individual charged criminally in Indiana with having failed to provide for the support of an obligee, the governor of Indiana may require a prosecuting attorney in Indiana to demonstrate that:
(1) at least sixty (60) days previously the obligee had initiated proceedings for support under this article; or
(2) the proceeding would be of no avail.
(b) If under:
(1) this article or a law substantially similar to this article;
(2) the Uniform Reciprocal Enforcement of Support Act; or
(3) the Revised Uniform Reciprocal Enforcement of Support Act;
the governor of another state makes a demand that the governor of Indiana surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecuting attorney to investigate the demand and report whether a proceeding for support has been initiated or may be effective.
(c) If a proceeding for support may be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.
(d) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may

decline to honor the demand.
(e) If the:
(1) petitioner prevails; and
(2) individual whose rendition is demanded is subject to a support order;
the governor may decline to honor the demand if the individual is complying with the support order.
As added by P.L.1-1997, SEC.10.



CHAPTER 9. MISCELLANEOUS PROVISIONS

IC 31-18-9-1
Uniformity of application and construction
31-18-9-1 Sec. 1. This article must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this article among states enacting it.
As added by P.L.1-1997, SEC.10.

IC 31-18-9-2
Short title
31-18-9-2 Sec. 2. This article may be cited as the Uniform Interstate Family Support Act.
As added by P.L.1-1997, SEC.10.

IC 31-18-9-3
Severability clause
31-18-9-3 Sec. 3. (a) If a provision of this article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this article that must be given effect without the invalid provision or application.
(b) The provisions of this article are severable as described under this section.
As added by P.L.1-1997, SEC.10.

IC 31-18-9-4
Remedies
31-18-9-4 Sec. 4. Remedies under this article:
(1) are cumulative; and
(2) do not affect the availability of remedies under any other law.
As added by P.L.1-1997, SEC.10.






ARTICLE 19. FAMILY LAW: ADOPTION

CHAPTER 1. JURISDICTION OVER ADOPTION PROCEEDINGS

IC 31-19-1-1
Adoptions subject to Interstate Compact on the Placement of Children
31-19-1-1 Sec. 1. Except as provided in IC 31-28-4, the adoption of a child who is born in one (1) state by a person in another state is subject to the Interstate Compact on the Placement of Children under IC 31-28-4.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.244.

IC 31-19-1-2
Exclusive jurisdiction of probate court
31-19-1-2 Sec. 2. (a) This section applies to each Indiana county that has a separate probate court.
(b) The probate court has exclusive jurisdiction in all adoption matters.
As added by P.L.1-1997, SEC.11.



CHAPTER 2. FILING OF PETITION FOR ADOPTION

IC 31-19-2-1
Adoption of adult; petition; venue; consent; investigation
31-19-2-1 Sec. 1. (a) An individual who is at least eighteen (18) years of age may be adopted by a resident of Indiana:
(1) upon proper petition to the court having jurisdiction in probate matters in the county of residence of the individual or the petitioner for adoption; and
(2) with the consent of the individual acknowledged in open court.
(b) If the court in which a petition for adoption is filed under this section considers it necessary, the court may order:
(1) the type of investigation that is conducted in an adoption of a child who is less than eighteen (18) years of age; or
(2) any other inquiry that the court considers advisable;
before granting the petition for adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-2
Adoption of minor child; petition; venue
31-19-2-2 Sec. 2. (a) A resident of Indiana who seeks to adopt a child less than eighteen (18) years of age may, by attorney of record, file a petition for adoption with the clerk of the court having probate jurisdiction in the county in which:
(1) the petitioner for adoption resides;
(2) a licensed child placing agency or governmental agency having custody of the child is located; or
(3) the child resides.
(b) The county in which the petition for adoption may be filed is a matter of venue and not jurisdiction.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-3
Adoption of hard to place child by nonresident; petition; venue
31-19-2-3 Sec. 3. (a) An individual who is not a resident of Indiana and who seeks to adopt a hard to place child may file a petition for adoption with the clerk of the court having probate jurisdiction in the county in which the:
(1) licensed child placing agency or governmental agency having custody of the child is located; or
(2) child resides.
(b) The county in which a petition for adoption may be filed is a matter of venue and not jurisdiction.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-4
Consent to adoption by petitioner's spouse
31-19-2-4 Sec. 4. (a) Except as provided in subsection (b), a

petition for adoption by a married person may not be granted unless the husband and wife join in the action.
(b) If the petitioner for adoption is married to the:
(1) biological; or
(2) adoptive;
father or mother of the child, joinder by the father or mother is not necessary if an acknowledged consent to adoption of the biological or adoptive parent is filed with the petition for adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-5
Filing of petition; number of copies; verification
31-19-2-5 Sec. 5. (a) Except as provided in subsection (b), a petition for adoption must be filed in triplicate.
(b) If a petition for adoption:
(1) requests a subsidy; and
(2) is sponsored by a licensed child placing agency;
the petition for adoption must be filed in quadruplicate.
(c) The original copy of a petition for adoption must be verified by the oath or affirmation of each petitioner for adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.13.

IC 31-19-2-6
Contents of petition
31-19-2-6 Sec. 6. A petition for adoption must specify the following:
(1) The:
(A) name if known;
(B) sex, race, and age if known, or if unknown, the approximate age; and
(C) place of birth;
of the child sought to be adopted.
(2) The new name to be given the child if a change of name is desired.
(3) Whether or not the child possesses real or personal property and, if so, the value and full description of the property.
(4) The:
(A) name, age, and place of residence of a petitioner for adoption; and
(B) if married, place and date of their marriage.
(5) The name and place of residence, if known to the petitioner for adoption, of:
(A) the parent or parents of the child;
(B) if the child is an orphan:
(i) the guardian; or
(ii) the nearest kin of the child if the child does not have a guardian;
(C) the court or agency of which the child is a ward if the child is a ward; or             (D) the agency sponsoring the adoption if there is a sponsor.
(6) The time, if any, during which the child lived in the home of the petitioner for adoption.
(7) Whether the petitioner for adoption has been convicted of:
(A) a felony; or
(B) a misdemeanor relating to the health and safety of children;
and, if so, the date and description of the conviction.
(8) Additional information consistent with the purpose and provisions of this article that is considered relevant to the proceedings, including whether:
(A) a petitioner for adoption is seeking aid; and
(B) the willingness of the petitioner for adoption to proceed with the adoption is conditioned on obtaining aid.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.6.

IC 31-19-2-7
Medical report
31-19-2-7 Sec. 7. (a) A medical report of the health status and medical history of the child sought to be adopted and the child's birth parents must:
(1) accompany a petition for adoption; or
(2) be filed not later than sixty (60) days after the filing of a petition for adoption.
(b) The medical report must:
(1) include neonatal, psychological, physiological, and medical care history; and
(2) be on forms prescribed by the state registrar.
(c) A copy of the medical report shall be sent to the following persons:
(1) The state registrar.
(2) The prospective adoptive parents.
(d) This section does not authorize the release of medical information that would result in the identification of an individual.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-7.5
Submission of information, forms, or consents for criminal history check
31-19-2-7.5 Sec. 7.5. (a) This section does not apply to a petitioner for adoption who provides the licensed child placing agency or county office of family and children with the results of a criminal history check conducted:
(1) in accordance with IC 31-9-2-22.5; and
(2) not more than one (1) year before the date on which the petition is filed.
(b) Every petitioner for adoption shall submit the necessary information, forms, or consents for:
(1) a licensed child placing agency; or
(2) the county office of family and children; that conducts the inspection and investigation required for adoption of a child under IC 31-19-8-5 to conduct a criminal history check (as defined in IC 31-9-2-22.5) of the petitioner as part of its investigation.
(c) The petitioner for adoption shall pay the fees and other costs of the criminal history check required under this section.
As added by P.L.200-1999, SEC.7. Amended by P.L.234-2005, SEC.92.

IC 31-19-2-7.6
Notification of criminal charge while adoption pending
31-19-2-7.6 Sec. 7.6. If a petitioner for adoption is charged with:
(1) a felony; or
(2) a misdemeanor relating to the health and safety of children;
during the pendency of the adoption, the petitioner shall notify the court of the criminal charge in writing.
As added by P.L.200-1999, SEC.8.

IC 31-19-2-8
Adoption history fee; putative father registry fee
31-19-2-8 Sec. 8. Unless the petitioner for adoption seeks under section 1 of this chapter to adopt a person who is at least eighteen (18) years of age, the petitioner for adoption must attach to the petition for adoption:
(1) an adoption history fee of twenty dollars ($20) payable to the state department of health; and
(2) a putative father registry fee of fifty dollars ($50) payable to the state department of health for:
(A) administering the putative father registry established by IC 31-19-5; and
(B) paying for blood or genetic testing in a paternity action in which an adoption is pending in accordance with IC 31-14-21-9.1.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.9.

IC 31-19-2-9
Deposit of fees in adoption history fund
31-19-2-9 Sec. 9. Fees collected under section 8 of this chapter shall be deposited in the adoption history fund established by IC 31-19-18-6.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-10
Notice of filing of petition; examination, correction, and amendment of form of petition
31-19-2-10 Sec. 10. (a) Not more than five (5) days after a petition for adoption has been filed, the clerk of the court shall notify the court of the filing.
(b) Upon receiving notice under subsection (a) that a petition for adoption has been filed, the court shall promptly:         (1) examine the petition for adoption; and
(2) determine whether the petition for adoption is in proper form.
(c) If the court does not find the petition for adoption to be in proper form, the court shall return the petition for adoption immediately to the petitioner for adoption or the petitioner's attorney.
(d) If a petition for adoption is returned under subsection (c), the petitioner for adoption shall promptly correct and amend the petition for adoption to conform to the law.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-11
Clerk's examination of form of petition
31-19-2-11 Sec. 11. If the judge of the court dies, is disabled, or is absent, the clerk of the court shall examine the petition for adoption and the petition for adoption shall be acted upon accordingly.
As added by P.L.1-1997, SEC.11.

IC 31-19-2-12
Copies of petition forwarded to licensed child placing agency and county office of family and children
31-19-2-12 Sec. 12. As soon as a petition for adoption is found to be in proper form, the clerk of the court shall forward one (1) copy of the petition for adoption to:
(1) a licensed child placing agency as described in IC 31-19-7-1, with preference to be given to the agency, if any, sponsoring the adoption, as shown by the petition for adoption; and
(2) the county office of family and children whenever a subsidy is requested in a petition for adoption sponsored by a licensed child placing agency.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.245; P.L.146-2006, SEC.17.

IC 31-19-2-13
Temporary custody of adopted children
31-19-2-13 Sec. 13. (a) Except for a child who is under the care and supervision of the department, a petitioner for adoption may file a separate, ex parte, verified petition requesting temporary custody of a child sought to be adopted at the time of or any time after the filing of a petition for adoption. The petition for temporary custody must be signed by each petitioner for adoption.
(b) A court may grant a petition for temporary custody filed under subsection (a) if the court finds that:
(1) the petition for adoption is in proper form; and
(2) placing the child with the petitioner or petitioners for adoption pending the hearing on the petition for adoption is in the best interests of the child.
(c) If temporary custody is granted under this section, the

petitioner or petitioners for adoption are legally and financially responsible for the child until otherwise ordered by the court.
As added by P.L.61-2003, SEC.2. Amended by P.L.145-2006, SEC.246.

IC 31-19-2-14
Consolidated paternity and adoption proceedings
31-19-2-14 Sec. 14. (a) If a petition for adoption and a petition to establish paternity are pending at the same time for a child sought to be adopted, the court in which the petition for adoption has been filed has exclusive jurisdiction over the child, and the paternity proceeding must be consolidated with the adoption proceeding.
(b) If the petition for adoption is dismissed, the court hearing the consolidated adoption and paternity proceeding shall determine who has custody of the child under IC 31-19-11-5.
(c) Following a dismissal of the adoption petition under subsection (b), the court may:
(1) retain jurisdiction over the paternity proceeding; or
(2) return the paternity proceeding to the court in which it was originally filed.
If the paternity proceeding is returned to the court in which it was originally filed, the court assumes jurisdiction over the child, subject to any provisions of the consolidated court's order under IC 31-19-11-5.
As added by P.L.61-2003, SEC.3.



CHAPTER 2.5. GENERAL NOTICE REQUIREMENTS

IC 31-19-2.5-1
Application
31-19-2.5-1 Sec. 1. This chapter applies to notice given to a:
(1) putative father under IC 31-19-4; and
(2) person under IC 31-19-4.5.
As added by P.L.61-2003, SEC.4.

IC 31-19-2.5-2
Notice of adoption
31-19-2.5-2 Sec. 2. (a) Except as provided in subsection (b), IC 31-19-4 applies to notice given to a putative father and IC 31-19-4.5 applies to notice given to other persons.
(b) If a petition for adoption alleges the consent of a putative father or a parent to the adoption has not been obtained and is unnecessary under:
(1) IC 31-19-9-8(a)(1);
(2) IC 31-19-9-8(a)(2);
(3) IC 31-19-9-8(a)(4)(B);
(4) IC 31-19-9-8(a)(4)(C);
(5) IC 31-19-9-8(a)(9); or
(6) IC 31-19-9-8(a)(11);
notice must be given under IC 31-19-4.5.
As added by P.L.61-2003, SEC.4.

IC 31-19-2.5-3
Required notice
31-19-2.5-3 Sec. 3. (a) Except as provided in section 4 of this chapter, notice must be given to a:
(1) person whose consent to adoption is required under IC 31-19-9-1; and
(2) putative father who is entitled to notice under IC 31-19-4.
(b) If the parent-child relationship has been terminated under IC 31-35 (or IC 31-6-5 before its repeal), notice of the pendency of the adoption proceedings shall be given to the:
(1) licensed child placing agency; or
(2) county office of family and children;
that is the ward of the child.
As added by P.L.61-2003, SEC.4. Amended by P.L.97-2004, SEC.108.

IC 31-19-2.5-4
Notice not required
31-19-2.5-4 Sec. 4. Notice of the pendency of the adoption proceedings does not have to be given to:
(1) a person whose consent to adoption has been filed with the petition for adoption;
(2) a person whose consent to adoption is not required by:             (A) IC 31-19-9-8(a)(4)(A);
(B) IC 31-19-9-8(a)(4)(D);
(C) IC 31-19-9-8(a)(5);
(D) IC 31-19-9-8(a)(6);
(E) IC 31-19-9-8(a)(7);
(F) IC 31-19-9-8(a)(8);
(G) IC 31-19-9-12; or
(H) IC 31-19-9-15; or
(3) the hospital of an infant's birth or a hospital to which an infant is transferred for medical reasons after birth if the infant is being adopted at or shortly after birth.
As added by P.L.61-2003, SEC.4.



CHAPTER 3. NOTICE OF ADOPTION BEFORE BIRTH OF CHILD

IC 31-19-3-1
Prebirth notice to putative father
31-19-3-1 Sec. 1. Before the birth of a child:
(1) a licensed child placing agency;
(2) an attorney representing prospective adoptive parents of the child; or
(3) an attorney representing the mother of the child;
may serve the putative father of the child or cause the putative father to be served with actual notice that the mother of the child is considering an adoptive placement for the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.10.

IC 31-19-3-2
Notice not compelling adoptive placement
31-19-3-2 Sec. 2. Providing the putative father with actual notice under section 1 of this chapter does not obligate the mother of the child to proceed with an adoptive placement of the child.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-3
Affidavit of service of actual notice
31-19-3-3 Sec. 3. (a) Upon the filing of a petition for adoption:
(1) the licensed child placing agency sponsoring the adoption; or
(2) the attorney representing the prospective adoptive parents;
shall submit to the court an affidavit setting forth the circumstances surrounding the service of actual notice, including the time, if known, date, and manner in which the actual notice was provided.
(b) If notice is served upon the putative father under section 1(3) of this chapter:
(1) the licensed child placing agency sponsoring the adoption; or
(2) the attorney representing the prospective adoptive parents;
shall submit to the court an affidavit prepared by the attorney representing the mother of the child. An affidavit filed under this subsection must contain the same information as an affidavit filed under subsection (a).
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.14; P.L.200-1999, SEC.11.

IC 31-19-3-4
Form of notice
31-19-3-4 Sec. 4. Notice of the potential adoption under this chapter must be provided to the putative father of the child in substantially the following form:
"______________ (putative father's name), who has been named

as the father of the unborn child of __________ (birth mother's name), or who claims to be the father of the unborn child, is notified that __________ (birth mother's name) has expressed an intention to secure an adoptive placement for the child.
If ___________ (putative father's name) seeks to contest the adoption of the unborn child, the putative father must file a paternity action to establish his paternity in relation to the unborn child not later than thirty (30) days after the receipt of this notice.
If ___________ (putative father's name) does not file a paternity action not more than thirty (30) days after receiving this notice, or having filed a paternity action, is unable to establish paternity in relation to the child under IC 31-14 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action, the putative father's consent to the adoption or the voluntary termination of the putative father's parent-child relationship under IC 31-35-1, or both, shall be irrevocably implied and the putative father loses the right to contest the adoption, the validity of his implied consent to the adoption, the termination of the parent-child relationship, and the validity of his implied consent to the termination of the parent-child relationship. In addition, the putative father loses the right to establish paternity of the child under IC 31-14 or in a court of another state when the court would otherwise be competent to obtain jurisdiction over the paternity action, except as provided in IC 31-19-9-17(b).
Nothing ____________ (mother's name) or anyone else says to __________ (putative father's name) relieves ____________ (putative father's name) of his obligations under this notice.
Under Indiana law, a putative father is a person who is named as or claims that he may be the father of a child born out of wedlock but who has not yet been legally proven to be the child's father.
For purposes of this notice, _____________ (putative father's name) is a putative father under the laws in Indiana regarding adoption.".
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.12.

IC 31-19-3-5
Putative father's notice of paternity action
31-19-3-5 Sec. 5. A putative father who files a paternity action as described by IC 31-19-9-15(2) after receiving notice of a potential adoption from an attorney or a licensed child placing agency under section 1 of this chapter shall notify the attorney or agency that the paternity action has been filed. The notice must include the following information:
(1) The name of the court.
(2) The cause number.
(3) The date of filing.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-6 Adoptive parents' intervention in paternity action
31-19-3-6 Sec. 6. If a putative father fails to provide notice to an attorney or a licensed child placing agency under section 5 of this chapter (or under IC 31-3-1-6.4(i) before its repeal), upon a motion of the prospective adoptive parents the court having jurisdiction over the paternity action shall allow the prospective adoptive parents to intervene in the paternity action under Rule 24 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-7
Vacation of paternity determination; intervention by adoptive parents
31-19-3-7 Sec. 7. If the court has already established the paternity of a father who fails to provide notice under section 5 of this chapter (or under IC 31-3-1-6.4(i) before its repeal), upon motion of the prospective adoptive parents the court shall:
(1) set aside the paternity determination in order to reinstate the paternity action; and
(2) allow the prospective adoptive parents to intervene as described under section 6 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-3-8
Applicability of Rules of Trial Procedure
31-19-3-8 Sec. 8. The Indiana Rules of Trial Procedure do not apply to the giving of notice under this chapter.
As added by P.L.200-1999, SEC.13.



CHAPTER 4. NOTICE OF ADOPTION AFTER BIRTH OF CHILD

IC 31-19-4-1
Notice to registered putative father
31-19-4-1 Sec. 1. Except as provided by IC 31-19-2.5-4, if:
(1) on or before the date the mother of a child executes a consent to the child's adoption, the mother has provided an attorney or agency arranging the adoption with the name and address of the putative father; and
(2) the putative father of the child has:
(A) failed or refused to consent to the adoption of the child; or
(B) not had the parent-child relationship terminated under IC 31-35 (or IC 31-6-5 before its repeal);
the putative father shall be given notice of the adoption proceedings under Rule 4.1 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.14; P.L.61-2003, SEC.5.



CHAPTER 4.5. OTHER PERSONS ENTITLED TO NOTICE OF ADOPTION

IC 31-19-4.5-1
Application
31-19-4.5-1 Sec. 1. This chapter:
(1) shall not be construed to affect notice of an adoption provided to a putative father under IC 31-19-4; and
(2) applies to a putative father who has abandoned, failed to support, or failed to communicate with a child.
As added by P.L.61-2003, SEC.10.

IC 31-19-4.5-2
Notice when consent not required
31-19-4.5-2 Sec. 2. Except as provided in IC 31-19-2.5-4, if a petition for adoption alleges that consent to adoption is not required under IC 31-19-9-8, notice of the adoption must be given to the person from whom consent is allegedly not required under IC 31-19-9-8. Notice shall be given under:
(1) Rule 4.1 of the Indiana Rules of Trial Procedure if the person's name and address are known; and
(2) Rule 4.13 of the Indiana Rules of Trial Procedure if the name or address of the person is not known;
to a petitioner for adoption.
As added by P.L.61-2003, SEC.10.

IC 31-19-4.5-3
Form of adoption notice
31-19-4.5-3 Sec. 3. Notice of the adoption proceeding shall be given to a person entitled to notice under section 2 of this chapter in substantially the following form:
"NOTICE OF ADOPTION



CHAPTER 5. PUTATIVE FATHER REGISTRY

IC 31-19-5-1
Application of chapter
31-19-5-1 Sec. 1. This chapter applies to a putative father whenever:
(1) an adoption under IC 31-19-2 is filed regarding a child who may have been conceived by the putative father; and
(2) on or before the date the child's mother executes a consent to the child's adoption, the child's mother has not disclosed the name or address, or both, of the putative father to an attorney or agency that is arranging the child's adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-2
Establishment of registry; rules
31-19-5-2 Sec. 2. The putative father registry is established within the state department of health. The state department shall adopt rules under IC 4-22-2 to administer the registry.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-3
Purpose of registry
31-19-5-3 Sec. 3. The registry's purpose is to determine the name and address of a father:
(1) whose name and address have not been disclosed by the mother of the child, on or before the date the mother executes a consent to the child's adoption, to:
(A) an attorney; or
(B) an agency;
that is arranging the adoption of the child; and
(2) who may have conceived a child for whom a petition for adoption has been or may be filed to provide notice of the adoption to the putative father.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-4
Notice rights of registered persons
31-19-5-4 Sec. 4. A putative father of a child who registers in accordance with this chapter (or IC 31-3-1.5 before its repeal) is entitled to notice of the child's adoption under Rule 4.1 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-5
Necessity of registration as requisite to notice rights
31-19-5-5 Sec. 5. If, on or before the date the mother of a child executes a consent to the child's adoption, the mother does not disclose to an attorney or agency that:         (1) is arranging; or
(2) may arrange;
an adoption of the child the name or address, or both, of the putative father of the child, the putative father must register under this chapter to entitle the putative father to notice of the child's adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-6
Rights of presumptive fathers
31-19-5-6 Sec. 6. This chapter does not relieve a man who is presumed to be a father under 31-14-7-2 from the obligation of registering in accordance with this chapter to be entitled to notice of an adoption of a child for whom the man may be the presumed father.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-7
Information maintained in registry; father's agent for notice
31-19-5-7 Sec. 7. (a) The state department of health shall maintain the following information in the registry:
(1) The putative father's:
(A) name;
(B) address at which the putative father may be served with notice of an adoption under Rule 4.1 of the Indiana Rules of Trial Procedure;
(C) Social Security number; and
(D) date of birth.
(2) The mother's:
(A) name, including all other names known to the putative father that the mother uses, if known;
(B) address, if known;
(C) Social Security number, if known; and
(D) date of birth, if known.
(3) The child's:
(A) name, if known; and
(B) place of birth, if known.
(4) The date that the state department of health receives a putative father's registration.
(5) The:
(A) name of an attorney or agency that requests the state department to search the registry under section 15 of this chapter to determine whether a putative father is registered in relation to a mother whose child is or may be the subject of an adoption; and
(B) date that the attorney or agency submits a request as provided under this subdivision.
(6) Any other information that the state department determines is necessary to access the information in the registry.
(b) If a putative father does not have an address where the putative father is able to be served with notice of an adoption, the putative

father may designate another person as an agent for the purpose of being served with notice of adoption. The putative father must provide the department with the agent's name and the address at which the agent may be served. Service of notice upon the agent under Rule 4.1 of the Indiana Rules of Trial Procedure constitutes service of notice upon the putative father. If notice of an adoption may not be served on the agent under Rule 4.1 of the Indiana Rules of Trial Procedure as provided by this subsection, further notice of the adoption to the agent or to the putative father is not necessary.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.16.

IC 31-19-5-8
Registry data access points
31-19-5-8 Sec. 8. The state department of health shall store the registry's data to make the data accessible under the following:
(1) The putative father's name.
(2) The mother's name.
(3) The child's name, if known.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-9
Information supplied
31-19-5-9 Sec. 9. A putative father who registers under this chapter shall provide to the state department of health the following:
(1) The putative father's:
(A) name;
(B) address at which the putative father may be served with notice of an adoption under Rule 4.1 of the Indiana Rules of Trial Procedure;
(C) Social Security number; and
(D) date of birth.
(2) The mother's name, including all other names known to the putative father that the mother uses.
(3) Any other information described under section 7 of this chapter that is known to the putative father.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-10
Registration form
31-19-5-10 Sec. 10. A putative father shall register under this chapter on a registration form prescribed by the state department of health. The registration form must be signed by the putative father and notarized.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-11
Verification; amendment of information
31-19-5-11 Sec. 11. A putative father who registers under this chapter is responsible for:         (1) verifying with the state department of health the accuracy of the registration; and
(2) submitting to the state department of health an amended registration each time the information supplied by the putative father changes;
during the period specified by section 12 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-12
Time of registration
31-19-5-12 Sec. 12. (a) To be entitled to notice of an adoption under IC 31-19-3 or IC 31-19-4, a putative father must register with the state department of health under section 5 of this chapter not later than:
(1) thirty (30) days after the child's birth; or
(2) the date of the filing of a petition for the child's adoption;
whichever occurs later.
(b) A putative father may register under subsection (a) before the child's birth.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-13
Availability of registration forms
31-19-5-13 Sec. 13. The state department of health shall:
(1) prescribe a registration form for the information that a putative father submits under section 9 of this chapter; and
(2) make the registration forms available through:
(A) the state department;
(B) each clerk of a circuit court; and
(C) each local health department.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-14
Public notice of purpose and operation of registry
31-19-5-14 Sec. 14. (a) Each:
(1) clerk of a circuit court;
(2) branch office of the bureau of motor vehicles;
(3) hospital; and
(4) local health department;
shall post in a conspicuous place a notice that informs the public about the purpose and operation of the registry.
(b) The notice under subsection (a) must include information regarding the following:
(1) Where to obtain a registration form.
(2) Where to register.
(3) The circumstances under which a putative father is required to register.
(4) When under section 12 of this chapter a putative father is required to register to entitle the putative father to notice of an adoption.         (5) The consequences of not submitting a timely registration.
(c) Failure to post a proper notice under this section does not relieve a putative father of the obligation to register with the state department of health in accordance with this chapter to entitle the putative father to notice of the adoption of a child who may have been conceived by the putative father.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-15
Requests for search of registry by persons arranging adoption
31-19-5-15 Sec. 15. (a) An attorney or agency that arranges an adoption or may arrange an adoption may at any time request that the state department of health search the registry to determine whether a putative father is registered in relation to a mother whose child is or may be the subject of an adoption.
(b) Whenever a petition for adoption is filed, the attorney or agency that arranges the adoption shall:
(1) request that the state department of health search the registry under this section at least one (1) day after the expiration of the period specified by section 12 of this chapter; and
(2) file an affidavit prepared by the state department of health under section 16 of this chapter in response to a request under subdivision (1) with the court presiding over the adoption under this article.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-16
Affidavit of registry search
31-19-5-16 Sec. 16. (a) Not later than ten (10) days after receiving a request under section 15 of this chapter, the state department of health shall submit an affidavit to the attorney or agency verifying whether a putative father is registered within the period specified by section 12 of this chapter in relation to a mother whose child is the subject of the adoption that the attorney or agency is arranging.
(b) Whenever the state department of health finds that one (1) or more putative fathers are registered, the state department shall:
(1) submit a copy of each registration form with the state department's affidavit; and
(2) include in the affidavit the date that the attorney or agency submits the request for a search that relates to the affidavit.
(c) A court may not grant an adoption unless the state department's affidavit under this section is filed with the court as provided under IC 31-19-11-1(a)(4).
As added by P.L.1-1997, SEC.11.

IC 31-19-5-17
Departmental responsibilities upon request for registry search
31-19-5-17 Sec. 17. Whenever the state department of health receives a request under section 15 of this chapter, the state department shall:         (1) search the state department's records of paternity determinations filed under IC 31-14-9-2; and
(2) notify the attorney or agency, in compliance with IC 31-19-6, as to whether a record of a paternity determination has been filed concerning a child who is or may be the subject of an adoption that the attorney or agency is arranging.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-18
Waiver of notice rights of unregistered putative fathers; irrevocably implied consent to adoption
31-19-5-18 Sec. 18. A putative father who fails to register within the period specified by section 12 of this chapter waives notice of an adoption proceeding. The putative father's waiver under this section constitutes an irrevocably implied consent to the child's adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-19
Revocation of registration
31-19-5-19 Sec. 19. A putative father may revoke a registration at any time by submitting a signed, notarized statement revoking the registration.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-20
Methods of submitting registration
31-19-5-20 Sec. 20. A putative father must submit a registration under this chapter:
(1) in person; or
(2) by:
(A) facsimile transmission;
(B) mail;
(C) private courier; or
(D) express delivery service.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-21
Request for certified copy of registration form or for information; procedure; persons qualified to apply
31-19-5-21 Sec. 21. (a) Subject to subsection (b), upon written request by:
(1) a putative father;
(2) a mother;
(3) a child;
(4) any party or attorney of record in a pending adoption;
(5) an attorney who represents prospective adoptive parents or petitioners in an adoption;
(6) a licensed child placing agency that represents prospective adoptive parents or petitioners in an adoption; or
(7) a court that presides over a pending adoption; the state department of health shall furnish a certified copy of a putative father's registration form.
(b) The state department may release the certified copy of the registration form to a person under subsection (a)(1) through (a)(3) only if the information contained in the registration form names the requesting person.
(c) A person listed under subsection (a), who requests information about a registration from the state department, must do the following:
(1) Submit the request in writing.
(2) Under the penalties of perjury, state that the requesting person is entitled to receive the information under this chapter.
(3) Submit the request in a manner described by section 20(1) or 20(2) of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-22
Timeliness of responses to requests; fees
31-19-5-22 Sec. 22. (a) Except as provided in section 16 of this chapter, the state department of health shall immediately respond to requests regarding registrations under this chapter:
(1) in writing; and
(2) in a manner described by section 20 of this chapter.
(b) The state department may charge a fee for responding to a request under this section, unless the state department mails the department's response.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-23
Confidentiality of registry information
31-19-5-23 Sec. 23. Except as otherwise provided in this chapter, information contained within the registry is confidential.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-24
Registering false information
31-19-5-24 Sec. 24. A person who knowingly or intentionally registers false information under this chapter commits a Class A misdemeanor.
As added by P.L.1-1997, SEC.11.

IC 31-19-5-25
Release or request for confidential information
31-19-5-25 Sec. 25. (a) A person who knowingly or intentionally releases or requests confidential information in violation of this chapter commits a Class A misdemeanor.
(b) It is a defense under this section if the state registrar releases confidential information while acting:
(1) in good faith; and
(2) with reasonable diligence.
As added by P.L.1-1997, SEC.11.



CHAPTER 6. SEARCH OF PATERNITY RECORDS AND PUTATIVE FATHER REGISTRY

IC 31-19-6-1
Request for search of records pending adoption proceedings
31-19-6-1 Sec. 1. An attorney or agency that arranges an adoption or may arrange an adoption may at any time request that the state department of health search the state department's records of paternity determinations to determine whether a man's paternity of a child has been established in relation to a child who is or may be the subject of an adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-6-2
Response to search request
31-19-6-2 Sec. 2. Not later than ten (10) days after receiving a request under section 1 of this chapter, the state department of health shall:
(1) submit an affidavit to the attorney or agency verifying whether a record of a paternity determination has been filed under IC 31-14-9-2 concerning the child; and
(2) search the putative father registry established by IC 31-19-5 and notify the attorney or agency, in compliance with IC 31-19-5-16 as to whether a putative father has registered concerning the child.
As added by P.L.1-1997, SEC.11.

IC 31-19-6-3
Release of copy of paternity determination
31-19-6-3 Sec. 3. If a record of a paternity determination has been filed concerning a child who is the subject of a request under section 1 of this chapter, the state department of health shall release a copy of the record of the paternity determination to the requesting attorney or agency.
As added by P.L.1-1997, SEC.11.



CHAPTER 7. PRIOR APPROVAL OF PLACEMENT OF CHILD IN PROPOSED ADOPTIVE HOME

IC 31-19-7-1
Prior written approval of placements; criminal history checks
31-19-7-1 Sec. 1. (a) Except:
(1) for:
(A) a child sought to be adopted by a stepparent;
(B) a child sought to be adopted by a grandparent, an aunt, or an uncle; or
(C) a child received by the petitioner for adoption from an agency outside Indiana with the written consent of the department; or
(2) if the court in its discretion, after a hearing held upon proper notice, has waived the requirement for prior written approval;
a child may not be placed in a proposed adoptive home without the prior written approval of a licensed child placing agency or county office of family and children approved for that purpose by the department.
(b) Except as provided in subsection (d), before giving prior written approval for placement in a proposed adoptive home of a child who is under the care and supervision of:
(1) the juvenile court; or
(2) the department of child services;
a licensed child placing agency or the department of child services shall conduct a criminal history check (as defined in IC 31-9-2-22.5) concerning the proposed adoptive parent and any other person who is currently residing in the proposed adoptive home.
(c) The prospective adoptive parent shall pay the fees and other costs of the criminal history check required under this section.
(d) A licensed child placing agency or the department of child services is not required to conduct a criminal history check (as defined in IC 31-9-2-22.5) if a prospective adoptive parent provides the licensed child placing agency or county office of family and children with the results of a criminal history check conducted:
(1) in accordance with IC 31-9-2-22.5; and
(2) not more than one (1) year before the date on which the licensed child placing agency or county office of family and children provides written approval for the placement.
As added by P.L.1-1997, SEC.11. Amended by P.L.234-2005, SEC.93; P.L.145-2006, SEC.247.

IC 31-19-7-2
Consent of county office of family and children
31-19-7-2 Sec. 2. Whenever the written approval for placement of a child in a proposed adoptive home is obtained from a licensed child placing agency, the consent of the county office of family and children is not required unless the child is a ward of the county office of family and children. As added by P.L.1-1997, SEC.11.

IC 31-19-7-3
Approval filed with adoption petition
31-19-7-3 Sec. 3. Approval under this chapter for placement in a proposed adoptive home must be filed with the petition for adoption.
As added by P.L.1-1997, SEC.11.



CHAPTER 8. SUPERVISION OF CHILD BY LICENSED CHILD PLACING AGENCY

IC 31-19-8-1
Period of supervision as prerequisite to adoption
31-19-8-1 Sec. 1. An adoption may be granted in Indiana only after:
(1) the court has heard the evidence; and
(2) a period of supervision, as described in section 2 of this chapter, by a licensed child placing agency or county office of family and children approved for that purpose by the department.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.248.

IC 31-19-8-2
Supervision periods
31-19-8-2 Sec. 2. (a) The period of supervision required by section 1 of this chapter may be before or after the filing of a petition for adoption, or both.
(b) The length of the period of supervision is within the sole discretion of the court hearing the petition for adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-8-3
List of licensed child placing agencies and county offices of family and children
31-19-8-3 Sec. 3. (a) The department shall annually compile a list of:
(1) licensed child placing agencies; and
(2) county offices of family and children;
that conduct the inspection and supervision required for adoption of a child by IC 31-19-7-1 and section 1 of this chapter.
(b) The list of licensed child placing agencies and county offices of family and children must include a description of the following:
(1) Fees charged by each agency and county office of family and children.
(2) Geographic area served by each agency and county office of family and children.
(3) Approximate waiting period for the inspection or supervision by each agency and county office of family and children.
(4) Other relevant information regarding the inspection and supervision provided by an agency or a county office of family and children under IC 31-19-7-1 and section 1 of this chapter.
(c) The department shall do the following:
(1) Maintain in its office sufficient copies of the list compiled under this section for distribution to individuals who request a copy.         (2) Provide the following persons with sufficient copies of the list prepared under this section for distribution to individuals who request a copy:
(A) Each clerk of a court having probate jurisdiction in a county.
(B) Each county office of family and children.
(3) Provide a copy of the list to each public library organized under IC 36-12.
(d) The department and each:
(1) county office of family and children;
(2) clerk of a court having probate jurisdiction in a county; and
(3) public library organized under IC 36-12;
shall make the list compiled under this section available for public inspection.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-2005, SEC.201; P.L.145-2006, SEC.249.

IC 31-19-8-4
List of approved supervising agencies
31-19-8-4 Sec. 4. To facilitate adoption proceedings, the department shall furnish to clerks of Indiana courts having probate jurisdiction a list of approved supervising agencies.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.250.

IC 31-19-8-5
Agency report and recommendation; filing requirements
31-19-8-5 Sec. 5. (a) Not more than sixty (60) days from the date of reference of a petition for adoption to each appropriate agency, each agency shall submit to the court a written report of and the agency's investigation recommendation as to the advisability of the adoption.
(b) The agency's report and recommendation:
(1) shall be filed with the adoption proceedings; and
(2) become a part of the proceedings.
As added by P.L.1-1997, SEC.11.

IC 31-19-8-6
Contents of agency's report
31-19-8-6 Sec. 6. (a) The agency's report must, to the extent possible, include the following:
(1) The former environment and antecedents of the child.
(2) The fitness of the child for adoption.
(3) Whether the child is classified as hard to place:
(A) because of the child's ethnic background, race, color, language, physical, mental, or medical disability, or age; or
(B) because the child is a member of a sibling group that should be placed in the same home.
(4) The suitability of the proposed home for the child.
(b) The report may not contain any of the following:         (1) Information concerning the financial condition of the parents.
(2) A recommendation that a request for a subsidy be denied in whole or in part due to the financial condition of the parents.
(c) The criminal history information required under IC 31-19-2-7.5 must accompany the report.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.19.

IC 31-19-8-7
Summary consideration of agency's report; continuance
31-19-8-7 Sec. 7. The court shall summarily consider the agency's report. If the court finds that further investigation or further supervision is necessary, the court shall continue the case to a later date that the court considers advisable for final determination. At that time the court shall determine the case.
As added by P.L.1-1997, SEC.11.

IC 31-19-8-8
Agency report and recommendation; nonbinding on court
31-19-8-8 Sec. 8. The report and recommendation of the agency are not binding on the court but are advisory only.
As added by P.L.1-1997, SEC.11.

IC 31-19-8-9
Prompt hearing and determination of adoption
31-19-8-9 Sec. 9. As soon as possible after the provisions of IC 31-19-7-1 and this chapter have been satisfied, the court shall proceed to hear and determine the petition for adoption.
As added by P.L.1-1997, SEC.11.



CHAPTER 9. CONSENT TO ADOPTION

IC 31-19-9-1
Consents required
31-19-9-1 Sec. 1. (a) Except as otherwise provided in this chapter, a petition to adopt a child who is less than eighteen (18) years of age may be granted only if written consent to adoption has been executed by the following:
(1) Each living parent of a child born in wedlock.
(2) The mother of a child born out of wedlock and the father of a child whose paternity has been established by:
(A) a court proceeding other than the adoption proceeding, except as provided in IC 31-14-20-2; or
(B) a paternity affidavit executed under IC 16-37-2-2.1;
unless the putative father gives implied consent to the adoption under section 15 of this chapter.
(3) Each person, agency, or county office of family and children having lawful custody of the child whose adoption is being sought.
(4) The court having jurisdiction of the custody of the child if the legal guardian or custodian of the person of the child is not empowered to consent to the adoption.
(5) The child to be adopted if the child is more than fourteen (14) years of age.
(6) The spouse of the child to be adopted if the child is married.
(b) A parent who is less than eighteen (18) years of age may consent to an adoption without the concurrence of:
(1) the individual's parent or parents; or
(2) the guardian of the individual's person;
unless the court, in the court's discretion, determines that it is in the best interest of the child to be adopted to require the concurrence.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.17.

IC 31-19-9-2
Execution of waiver; timing
31-19-9-2 Sec. 2. (a) The consent to adoption may be executed at any time after the birth of the child either in the presence of:
(1) the court;
(2) a notary public or other person authorized to take acknowledgments; or
(3) an authorized agent of:
(A) the department;
(B) a county office of family and children; or
(C) a licensed child placing agency.
(b) The child's mother may not execute a consent to adoption before the birth of the child.
(c) The child's father may execute a consent to adoption before the birth of the child if the consent to adoption:         (1) is in writing;
(2) is signed by the child's father in the presence of a notary public; and
(3) contains an acknowledgment that:
(A) the consent to adoption is irrevocable; and
(B) the child's father will not receive notice of the adoption proceedings.
(d) A child's father who consents to the adoption of the child under subsection (c) may not challenge or contest the child's adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.4; P.L.145-2006, SEC.251.

IC 31-19-9-3
Validity of consent not identifying petitioner for adoption
31-19-9-3 Sec. 3. A consent to adoption that does not name or otherwise identify a petitioner for adoption is valid if the consent to adoption contains a statement, by the person consenting to adoption, that the person consenting to adoption voluntarily executed the consent to adoption without disclosure of the name or other identification of the petitioner for adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-4
Forms
31-19-9-4 Sec. 4. The department may furnish to the clerks of courts prescribed forms for use by parents or other persons when giving consent to adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.252.

IC 31-19-9-5
Filing of copies
31-19-9-5 Sec. 5. Copies of a signed consent to adoption shall be filed with the investigating agency and the clerk of the court in which the petition for adoption is pending.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-6
Information and forms provided to birth parents
31-19-9-6 Sec. 6. The individual who or agency that arranges for the signing of a consent to adoption shall provide each birth parent whose consent to adoption is obtained under this chapter with the following:
(1) An explanation concerning the:
(A) availability of adoption history information under IC 31-19-17 through IC 31-19-25; and
(B) birth parent's option to file a nonrelease form with the state registrar if the birth parent seeks to restrict the release of identifying information.         (2) A nonrelease form prescribed by the state registrar under IC 31-19-25-4.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-7
Nonrelease forms
31-19-9-7 Sec. 7. Upon request, the state registrar shall provide an individual or agency with a nonrelease form required by section 6(2) of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-8
Consent to adoption not required; written denial of paternity precludes challenge to adoption
31-19-9-8 Sec. 8. (a) Consent to adoption, which may be required under section 1 of this chapter, is not required from any of the following:
(1) A parent or parents if the child is adjudged to have been abandoned or deserted for at least six (6) months immediately preceding the date of the filing of the petition for adoption.
(2) A parent of a child in the custody of another person if for a period of at least one (1) year the parent:
(A) fails without justifiable cause to communicate significantly with the child when able to do so; or
(B) knowingly fails to provide for the care and support of the child when able to do so as required by law or judicial decree.
(3) The biological father of a child born out of wedlock whose paternity has not been established:
(A) by a court proceeding other than the adoption proceeding; or
(B) by executing a paternity affidavit under IC 16-37-2-2.1.
(4) The biological father of a child born out of wedlock who was conceived as a result of:
(A) a rape for which the father was convicted under IC 35-42-4-1;
(B) child molesting (IC 35-42-4-3);
(C) sexual misconduct with a minor (IC 35-42-4-9); or
(D) incest (IC 35-46-1-3).
(5) The putative father of a child born out of wedlock if the putative father's consent to adoption is irrevocably implied under section 15 of this chapter.
(6) The biological father of a child born out of wedlock if the:
(A) father's paternity is established after the filing of a petition for adoption in a court proceeding or by executing a paternity affidavit under IC 16-37-2-2.1; and
(B) father is required to but does not register with the putative father registry established by IC 31-19-5 within the period required by IC 31-19-5-12.
(7) A parent who has relinquished the parent's right to consent

to adoption as provided in this chapter.
(8) A parent after the parent-child relationship has been terminated under IC 31-35 (or IC 31-6-5 before its repeal).
(9) A parent judicially declared incompetent or mentally defective if the court dispenses with the parent's consent to adoption.
(10) A legal guardian or lawful custodian of the person to be adopted who has failed to consent to the adoption for reasons found by the court not to be in the best interests of the child.
(11) A parent if:
(A) a petitioner for adoption proves by clear and convincing evidence that the parent is unfit to be a parent; and
(B) the best interests of the child sought to be adopted would be served if the court dispensed with the parent's consent.
(12) A child's biological father who denies paternity of the child before or after the birth of the child if the denial of paternity:
(A) is in writing;
(B) is signed by the child's father in the presence of a notary public; and
(C) contains an acknowledgment that:
(i) the denial of paternity is irrevocable; and
(ii) the child's father will not receive notice of adoption proceedings.
A child's father who denies paternity of the child under this subdivision may not challenge or contest the child's adoption.
(b) If a parent has made only token efforts to support or to communicate with the child the court may declare the child abandoned by the parent.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.18; P.L.61-2003, SEC.11; P.L.130-2005, SEC.5.

IC 31-19-9-9
Parent's crime against child's other parent; effect on consent requirement
31-19-9-9 Sec. 9. A court shall determine that consent to adoption is not required from a parent if the:
(1) parent is convicted of and incarcerated at the time of the filing of a petition for adoption for:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) an attempt under IC 35-41-5-1 to commit a crime described in clauses (A) through (C); or
(E) a crime in another state that is substantially similar to a crime described in clauses (A) through (D);
(2) victim of the crime is the child's other parent; and
(3) court determines, after notice to the convicted parent and a hearing, that dispensing with the parent's consent to adoption is in the child's best interests.
As added by P.L.1-1997, SEC.11.
IC 31-19-9-10
Parent's crime against child or child's sibling; effect on consent requirement
31-19-9-10 Sec. 10. A court shall determine that consent to adoption is not required from a parent if:
(1) the parent is convicted of and incarcerated at the time of the filing of a petition for adoption for:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) rape (IC 35-42-4-1);
(E) criminal deviate conduct (IC 35-42-4-2);
(F) child molesting as a Class A or Class B felony (IC 35-42-4-3);
(G) incest as a Class B felony (IC 35-46-1-3);
(H) neglect of a dependent as a Class B felony (IC 35-46-1-4);
(I) battery of a child as a Class C felony (IC 35-42-2-1(a)(3));
(J) battery as a Class A felony (IC 35-42-2-1(a)(5)) or Class B felony (IC 35-42-2-1(a)(4)); or
(K) an attempt under IC 35-41-5-1 to commit an offense described in clauses (A) through (J);
(2) the child or the child's sibling, half-blood sibling, or step-sibling of the parent's current marriage is the victim of the offense; and
(3) after notice to the parent and a hearing, the court determines that dispensing with the parent's consent to adoption is in the child's best interests.
As added by P.L.1-1997, SEC.11. Amended by P.L.222-2001, SEC.1.

IC 31-19-9-11 Reserved
IC 31-19-9-12
When consent of putative father irrevocably implied
31-19-9-12 Sec. 12. A putative father's consent to adoption is irrevocably implied without further court action if the putative father:
(1) fails to file:
(A) a motion to contest the adoption in accordance with IC 31-19-10; and
(B) a paternity action under IC 31-14;
within thirty (30) days after service of notice under IC 31-19-4;
(2) having filed a motion to contest the adoption in accordance with IC 31-19-10, fails to appear at the hearing set to contest the adoption;
(3) having filed a paternity action under IC 31-14, fails to establish paternity in the action; or
(4) is required to but fails to register with the putative father registry established by IC 31-19-5 within the period under IC 31-19-5-12. As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.19; P.L.200-1999, SEC.20.

IC 31-19-9-13
Challenge of adoption or validity of implied consent by putative father; when precluded
31-19-9-13 Sec. 13. A putative father whose consent to adoption is implied under this chapter or IC 31-19-5-18 is not entitled to challenge:
(1) the adoption; or
(2) the validity of the putative father's implied consent to the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-14
Establishment of paternity by putative father; when precluded
31-19-9-14 Sec. 14. A putative father whose consent to adoption of a child is implied under this chapter or IC 31-19-5-18 is not entitled to establish paternity under IC 31-14.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-15
When consent of putative father irrevocably implied; additional circumstances
31-19-9-15 Sec. 15. (a) The putative father's consent to adoption of the child is irrevocably implied without further court action if the father:
(1) fails to file a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
not more than thirty (30) days after receiving actual notice under IC 31-19-3 of the mother's intent to proceed with an adoptive placement of the child, regardless of whether the child is born before or after the expiration of the thirty (30) day period; or
(2) files a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
during the thirty (30) day period prescribed by subdivision (1) and fails to establish paternity in the paternity proceeding under IC 31-14 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action.
(b) This section does not prohibit a putative father who meets the requirements of section 17(b) of this chapter from establishing paternity of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.21.
IC 31-19-9-16
Challenge of adoption or validity of irrevocably implied consent by putative father; when precluded
31-19-9-16 Sec. 16. A putative father whose consent to adoption is irrevocably implied under section 15 of this chapter is not entitled to contest:
(1) the adoption; or
(2) the validity of the putative father's implied consent to the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-9-17
Establishment of paternity by putative father; restrictions
31-19-9-17 Sec. 17. (a) A putative father whose consent to an adoption is implied under section 15 of this chapter is not entitled to establish paternity of the child:
(1) in a court proceeding under IC 31-14; or
(2) by executing a paternity affidavit under IC 16-37-2-2.1.
(b) Notwithstanding subsection (a), a putative father who is barred from establishing paternity of the child under subsection (a) may establish paternity of the child in a court proceeding under IC 31-14 if:
(1) the putative father submits, together with the petition to establish paternity, an affidavit prepared by the:
(A) licensed child placing agency; or
(B) attorney;
that served notice or caused notice to be served upon the putative father under IC 31-19-3-1 stating that neither a petition for adoption nor a placement of the child in a proposed adoptive home is pending; and
(2) the court finds on the record, based on all the information available to the court, including an affidavit described under subdivision (1), that neither a:
(A) petition for adoption; nor
(B) placement of the child in a prospective adoptive home;
is pending.
The requirements of this subsection are jurisdictional and must be strictly adhered to by the putative father and the court.
(c) An individual who is otherwise barred from establishing paternity under this article may establish paternity in relation to a child if an adoption for the child is not pending or contemplated. A petition for adoption that is not filed or a petition for adoption that is dismissed is not a basis for enabling an individual to establish paternity under this section unless the requirements of subsection (b) are satisfied.
As added by P.L.1-1997, SEC.11. Amended by P.L.200-1999, SEC.22; P.L.61-2003, SEC.12.

IC 31-19-9-18
When implied consent to adoption irrevocable     31-19-9-18 Sec. 18. (a) The consent of a person who is served with notice under IC 31-19-4.5 to adoption is irrevocably implied without further court action if the person:
(1) fails to file a motion to contest the adoption as required under IC 31-19-10 not later than thirty (30) days after service of notice under IC 31-19-4.5; or
(2) files a motion to contest the adoption as required under IC 31-19-10 but fails to:
(A) appear at the hearing to contest the adoption; and
(B) prosecute the motion to contest without unreasonable delay.
(b) A court shall dismiss a motion to contest an adoption filed under subsection (a)(2) with prejudice and the person's consent to the adoption shall be irrevocably implied if the court finds that the person who filed the motion to contest is failing to prosecute the motion without unreasonable delay.
As added by P.L.61-2003, SEC.13.

IC 31-19-9-19
Implied consent to adoption bar to adoption challenge
31-19-9-19 Sec. 19. A person whose consent to adoption is irrevocably implied under section 18 of this chapter may not contest the adoption or the validity of the person's implied consent to the adoption.
As added by P.L.61-2003, SEC.14.



CHAPTER 10. WITHDRAWAL OF CONSENT TO ADOPTION; CONTEST OF ADOPTION

IC 31-19-10-0.5
Standard of proof
31-19-10-0.5 Sec. 0.5. The party bearing the burden of proof in a proceeding under this chapter must prove the party's case by clear and convincing evidence.
As added by P.L.130-2005, SEC.6.

IC 31-19-10-1
Persons permitted to contest adoption; time for filing motion to contest
31-19-10-1 Sec. 1. (a) Except as provided in subsection (c), only a person entitled to notice of adoption under IC 31-19-4 or IC 31-19-4.5 may contest an adoption.
(b) A person contesting an adoption must file a motion to contest the adoption with the court not later than thirty (30) days after service of notice of the pending adoption.
(c) A person seeking to withdraw consent to an adoption must file a motion to withdraw consent to the adoption with the court.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.20; P.L.61-2003, SEC.15.

IC 31-19-10-1.2
Contested adoption; burden of proof
31-19-10-1.2 Sec. 1.2. (a) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-8(a)(1); or
(2) IC 31-19-9-8(a)(2);
and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the parent's consent to the adoption is unnecessary under IC 31-19-9-8.
(b) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-8(a)(4)(B); or
(2) IC 31-19-9-8(a)(4)(C);
and the parent files a motion to contest the adoption under section 1 of this chapter, the parent has the burden of proving that the child was not conceived under circumstances that would cause the parent's consent to be unnecessary under IC 31-19-9-8(a)(4). The absence of a criminal prosecution and conviction is insufficient to satisfy the burden of proof.
(c) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under IC 31-19-9-8(a)(9) and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the parent's consent to the adoption is unnecessary under IC 31-19-9-8(a)(9).     (d) If a petition for adoption alleges that a legal guardian or lawful custodian's consent to adoption is unnecessary under IC 31-19-9-8(a)(10) and the legal guardian or lawful custodian files a motion to contest the adoption under section 1 of this chapter, the legal guardian or lawful custodian has the burden of proving that the withholding of the consent to adoption is in the best interests of the person sought to be adopted.
(e) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under IC 31-19-9-8(a)(11) and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner for adoption has the burden of proving that the requirements of IC 31-19-9-8(a)(11) are satisfied and that the best interests of the child are served if the court dispenses with the parent's consent to adoption.
(f) If a petition for adoption alleges that a parent's consent to adoption is unnecessary under:
(1) IC 31-19-9-9; or
(2) IC 31-19-9-10;
and the parent files a motion to contest the adoption under section 1 of this chapter, a petitioner has the burden of proving that the requirements of IC 31-19-9-9 or IC 31-19-9-10, respectively, are satisfied and that the best interests of the child are served if the court dispenses with the parent's consent to adoption.
(g) If a court finds that the person who filed the motion to contest the adoption is failing to prosecute the motion without undue delay, the court shall dismiss the motion to contest with prejudice, and the person's consent to the adoption shall be irrevocably implied.
As added by P.L.61-2003, SEC.16.

IC 31-19-10-1.4
Basis for resolving contested adoption
31-19-10-1.4 Sec. 1.4. A court, in making a determination under section 1.2(e) of this chapter, shall consider all relevant evidence, but may not base its determination solely on a finding that a:
(1) petitioner for adoption would be a better parent for a child than the parent who filed the motion to contest the adoption; or
(2) parent has a biological link to the child sought to be adopted.
As added by P.L.61-2003, SEC.17.

IC 31-19-10-2
Notice of intent to withdraw consent or to contest adoption
31-19-10-2 Sec. 2. A person seeking to withdraw consent to an adoption under section 3 of this chapter or contesting an adoption must give notice of intent to withdraw consent to or contest the adoption to the following persons:
(1) All parties to the adoption.
(2) A person whose consent to adoption is required by IC 31-19-9.
As added by P.L.1-1997, SEC.11.
IC 31-19-10-3
Withdrawal of consent to adoption
31-19-10-3 Sec. 3. (a) A consent to adoption may be withdrawn not later than thirty (30) days after consent to adoption is signed if:
(1) the court finds, after notice and opportunity to be heard afforded to the petitioner for adoption, that the person seeking the withdrawal is acting in the best interest of the person sought to be adopted; and
(2) the court orders the withdrawal.
(b) A consent to adoption may not be withdrawn after:
(1) thirty (30) days after the consent to adoption is signed;
(2) the person who signs the consent to adoption appears before a court in which the petition for adoption has been or will be filed; or
(3) the person who signs the consent to adoption appears before a court of competent jurisdiction if the parent is outside of Indiana and acknowledges that the person:
(A) understood the consequences of the signing of the consent to adoption;
(B) freely and voluntarily signed the consent to adoption; and
(C) believes that adoption is in the best interests of the person to be adopted;
whichever occurs first.
As added by P.L.1-1997, SEC.11. Amended by P.L.61-2003, SEC.18.

IC 31-19-10-4
Consent not withdrawable after entry of adoption decree
31-19-10-4 Sec. 4. A consent to adoption may not be withdrawn after the entry of the adoption decree.
As added by P.L.1-1997, SEC.11.

IC 31-19-10-4.5
Contest of adoption by putative father
31-19-10-4.5 Sec. 4.5. The putative father of a child who is served with notice under IC 31-19-4 and wishes to contest the adoption must do so in accordance with this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.21; P.L.61-2003, SEC.19.

IC 31-19-10-5
Hearing to contest adoption
31-19-10-5 Sec. 5. Whenever a motion to contest an adoption is filed, the court shall, before entering a decree under IC 31-19-11, set the matter for a hearing to contest the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-10-6
Determination of contest of adoption
31-19-10-6 Sec. 6. After hearing evidence at the hearing, the court

shall:
(1) dismiss the petition for adoption if the court:
(A) finds that the person who filed the motion to contest the adoption has established that it is in the best interests of the child that the motion to contest the adoption be granted;
(B) finds that a required consent to adoption has not been obtained in writing or has not been implied under IC 31-19-9; or
(C) permits a necessary consent to adoption to be withdrawn; or
(2) deny the motion to contest the adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-10-7
Service of notice of adoption contest; protection of privacy of adoption petitioner
31-19-10-7 Sec. 7. (a) The court may:
(1) send all notices of the filing of a motion to contest an adoption;
(2) conduct bifurcated hearings under this chapter; and
(3) issue an order protecting the anonymity of a petitioner for adoption.
(b) An order issued under subsection (a)(3) may include an order directed to an attorney who represents a party:
(1) contesting an adoption; or
(2) seeking to withdraw a consent to adoption.
An order under subdivision (1) or (2) may order the attorney not to disclose information that identifies or may tend to identify a petitioner for adoption.
As added by P.L.1-1997, SEC.11. Amended by P.L.61-2003, SEC.20.

IC 31-19-10-8
Denial of putative father's adoption contest as bar to establishing paternity
31-19-10-8 Sec. 8. A putative father is barred from establishing paternity under IC 31-14 if his motion to contest the adoption has been denied under this chapter.
As added by P.L.1-1997, SEC.11.



CHAPTER 11. DISPOSITION OF PETITION FOR ADOPTION; ADOPTION DECREE

IC 31-19-11-1 Version a
Decree; affidavit; felony convictions
Note: This version of section amended by P.L.140-2006, SEC.17 and P.L.173-2006, SEC.17. See also following version of this section amended by P.L.145-2006, SEC.253.
31-19-11-1 Sec. 1. (a) Whenever the court has heard the evidence and finds that:
(1) the adoption requested is in the best interest of the child;
(2) the petitioner or petitioners for adoption are of sufficient ability to rear the child and furnish suitable support and education;
(3) the report of the investigation and recommendation under IC 31-19-8-5 has been filed;
(4) the attorney or agency arranging an adoption has filed with the court an affidavit prepared by the state department of health under IC 31-19-5-16 indicating whether a man is entitled to notice of the adoption because the man has registered with the putative father registry in accordance with IC 31-19-5;
(5) proper notice arising under subdivision (4), if notice is necessary, of the adoption has been given;
(6) the attorney or agency has filed with the court an affidavit prepared by the state department of health under:
(A) IC 31-19-6 indicating whether a record of a paternity determination; or
(B) IC 16-37-2-2(g) indicating whether a paternity affidavit executed under IC 16-37-2-2.1;
has been filed in relation to the child;
(7) proper consent, if consent is necessary, to the adoption has been given;
(8) the petitioner for adoption is not prohibited from adopting the child as the result of an inappropriate criminal history described in subsection (c) or (d); and
(9) the person, licensed child placing agency, or county office of family and children that has placed the child for adoption has provided the documents and other information required under IC 31-19-17 to the prospective adoptive parents;
the court shall grant the petition for adoption and enter an adoption decree.
(b) A court may not grant an adoption unless the department's affidavit under IC 31-19-5-16 is filed with the court as provided under subsection (a)(4).
(c) A conviction of a felony or a misdemeanor related to the health and safety of a child by a petitioner for adoption is a permissible basis for the court to deny the petition for adoption. In addition, the court may not grant an adoption if a petitioner for adoption has been convicted of any of the felonies described as

follows:
(1) Murder (IC 35-42-1-1).
(2) Causing suicide (IC 35-42-1-2).
(3) Assisting suicide (IC 35-42-1-2.5).
(4) Voluntary manslaughter (IC 35-42-1-3).
(5) Reckless homicide (IC 35-42-1-5).
(6) Battery as a felony (IC 35-42-2-1).
(7) Aggravated battery (IC 35-42-2-1.5).
(8) Kidnapping (IC 35-42-3-2).
(9) Criminal confinement (IC 35-42-3-3).
(10) A felony sex offense under IC 35-42-4.
(11) Carjacking (IC 35-42-5-2).
(12) Arson (IC 35-43-1-1).
(13) Incest (IC 35-46-1-3).
(14) Neglect of a dependent (IC 35-46-1-4(a)(1) and IC 35-46-1-4(a)(2)).
(15) Child selling (IC 35-46-1-4(d)).
(16) A felony involving a weapon under IC 35-47 or IC 35-47.5.
(17) A felony relating to controlled substances under IC 35-48-4.
(18) An offense relating to material or a performance that is harmful to minors or obscene under IC 35-49-3.
(19) A felony that is substantially equivalent to a felony listed in subdivisions (1) through (18) for which the conviction was entered in another state.
However, the court is not prohibited from granting an adoption based upon a felony conviction under subdivision (6), (11), (12), (16), or (17), or its equivalent under subdivision (19), if the offense was not committed within the immediately preceding five (5) year period.
(d) A court may not grant an adoption if the petitioner is a sex offender (as defined in IC 11-8-8-5).
As added by P.L.1-1997, SEC.11. Amended by P.L.257-1997(ss), SEC.38; P.L.200-1999, SEC.23; P.L.1-2002, SEC.126; P.L.123-2002, SEC.29; P.L.129-2005, SEC.3; P.L.140-2006, SEC.17 and P.L.173-2006, SEC.17.

IC 31-19-11-1 Version b
Decree; affidavit; felony convictions
Note: This version of section amended by P.L.145-2006, SEC.253. See also preceding version of this section amended by P.L.140-2006, SEC.17 and P.L.173-2006, SEC.17.
31-19-11-1 Sec. 1. (a) Whenever the court has heard the evidence and finds that:
(1) the adoption requested is in the best interest of the child;
(2) the petitioner or petitioners for adoption are of sufficient ability to rear the child and furnish suitable support and education;
(3) the report of the investigation and recommendation under IC 31-19-8-5 has been filed;
(4) the attorney or agency arranging an adoption has filed with

the court an affidavit prepared by the state department of health under IC 31-19-5-16 indicating whether a man is entitled to notice of the adoption because the man has registered with the putative father registry in accordance with IC 31-19-5;
(5) proper notice arising under subdivision (4), if notice is necessary, of the adoption has been given;
(6) the attorney or agency has filed with the court an affidavit prepared by the state department of health under:
(A) IC 31-19-6 indicating whether a record of a paternity determination; or
(B) IC 16-37-2-2(g) indicating whether a paternity affidavit executed under IC 16-37-2-2.1;
has been filed in relation to the child;
(7) proper consent, if consent is necessary, to the adoption has been given;
(8) the petitioner for adoption is not prohibited from adopting the child as the result of an inappropriate criminal history described in subsection (c) or (d); and
(9) the person, licensed child placing agency, or county office of family and children that has placed the child for adoption has provided the documents and other information required under IC 31-19-17 to the prospective adoptive parents;
the court shall grant the petition for adoption and enter an adoption decree.
(b) A court may not grant an adoption unless the state department of health's affidavit under IC 31-19-5-16 is filed with the court as provided under subsection (a)(4).
(c) A conviction of a felony or a misdemeanor related to the health and safety of a child by a petitioner for adoption is a permissible basis for the court to deny the petition for adoption. In addition, the court may not grant an adoption if a petitioner for adoption has been convicted of any of the felonies described as follows:
(1) Murder (IC 35-42-1-1).
(2) Causing suicide (IC 35-42-1-2).
(3) Assisting suicide (IC 35-42-1-2.5).
(4) Voluntary manslaughter (IC 35-42-1-3).
(5) Reckless homicide (IC 35-42-1-5).
(6) Battery as a felony (IC 35-42-2-1).
(7) Aggravated battery (IC 35-42-2-1.5).
(8) Kidnapping (IC 35-42-3-2).
(9) Criminal confinement (IC 35-42-3-3).
(10) A felony sex offense under IC 35-42-4.
(11) Carjacking (IC 35-42-5-2).
(12) Arson (IC 35-43-1-1).
(13) Incest (IC 35-46-1-3).
(14) Neglect of a dependent (IC 35-46-1-4(a)(1) and IC 35-46-1-4(a)(2)).
(15) Child selling (IC 35-46-1-4(d)).
(16) A felony involving a weapon under IC 35-47 or IC 35-47.5.         (17) A felony relating to controlled substances under IC 35-48-4.
(18) An offense relating to material or a performance that is harmful to minors or obscene under IC 35-49-3.
(19) A felony that is substantially equivalent to a felony listed in subdivisions (1) through (18) for which the conviction was entered in another state.
However, the court is not prohibited from granting an adoption based upon a felony conviction under subdivision (6), (11), (12), (16), or (17), or its equivalent under subdivision (19), if the offense was not committed within the immediately preceding five (5) year period.
(d) A court may not grant an adoption if the petitioner is an offender (as defined in IC 5-2-12-4).
As added by P.L.1-1997, SEC.11. Amended by P.L.257-1997(ss), SEC.38; P.L.200-1999, SEC.23; P.L.1-2002, SEC.126; P.L.123-2002, SEC.29; P.L.129-2005, SEC.3; P.L.145-2006, SEC.253.

IC 31-19-11-2
Custody provision in decree
31-19-11-2 Sec. 2. If the child is a ward of:
(1) a guardian;
(2) an agency; or
(3) an office of family and children;
the court shall provide for the custody of the child in the adoption decree.
As added by P.L.1-1997, SEC.11.

IC 31-19-11-3
Request for aid
31-19-11-3 Sec. 3. Upon receipt of a recommendation from the county office of family and children, if the petition for adoption contained a request for aid, regardless of whether the aid is given, the court shall state in the adoption decree the:
(1) nature;
(2) conditions; and
(3) length of time during which aid shall be paid under IC 31-19-26.
As added by P.L.1-1997, SEC.11.

IC 31-19-11-4
Names
31-19-11-4 Sec. 4. If a new name is requested in a petition for adoption, upon the entry of an adoption decree the child shall take the name requested.
As added by P.L.1-1997, SEC.11.

IC 31-19-11-5
Dismissal of petition; gradual change of custody
31-19-11-5 Sec. 5. (a) If the court dismisses a petition for

adoption, the court shall determine the person who should have custody of the child.
(b) If the court determines that it is necessary to change the child's custody to another person, regardless of the person's right to immediate custody, the court may order a plan for a gradual change of custody to ease the child's transition unless the gradual change of custody would:
(1) endanger the child's physical health; or
(2) significantly impair the child's emotional development.
(c) The court may do the following:
(1) Implement a change of custody under this section by gradually increasing the child's visitation with each person who is entitled to custody.
(2) Order counseling for the child and the persons involved in the change of custody so that a plan for the gradual change of custody may be developed and implemented.
(3) Consult with the counselor who assists the persons in developing the plan to determine an order for the gradual change of custody that meets the child's best interests.
As added by P.L.1-1997, SEC.11.

IC 31-19-11-6
Pendency of appeal
31-19-11-6 Sec. 6. The court may hear and grant a petition for adoption even if an appeal of a decision regarding the termination of the parent-child relationship is pending.
As added by P.L.1-1997, SEC.11.



CHAPTER 12. RECORD OF ADOPTION

IC 31-19-12-1
Records
31-19-12-1 Sec. 1. For each adoption and for each annulment or revocation of adoption decreed by an Indiana court, the clerk of the court shall prepare a record on a form prescribed and furnished by the state department of health. The record must include the following:
(1) All facts necessary to:
(A) locate and identify the certificate of birth of the individual adopted; and
(B) establish a new certificate of birth for the individual adopted.
(2) Official notice from the court of the fact of adoption, including identification of the court action and proceedings.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-2
Information for new birth records
31-19-12-2 Sec. 2. (a) The official decree of each:
(1) adoption; or
(2) annulment or revocation of adoption;
that is provided to the clerk of the circuit court for the official order book record must set forth all pertinent information that is necessary to make possible the establishment of the birth records prescribed by section 1 of this chapter.
(b) The completion of the record is a prerequisite to the issuance of a certificate of final adoption by the court.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-3
Forwarding of records and reports to state department of health
31-19-12-3 Sec. 3. Not later than the tenth day of each calendar month, the clerk of the court shall forward to the state department of health records of decrees of:
(1) adoption; or
(2) annulment, revocation, or amendment of adoption;
entered in the preceding month, together with related reports required by the state department of health.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-4
Adoption records for individuals born outside Indiana
31-19-12-4 Sec. 4. (a) When the state department of health receives from a court a record of:
(1) adoption; or
(2) annulment, revocation, or amendment of adoption;
for an individual born outside of Indiana, the state department of

health shall forward the record to the appropriate registration authority.
(b) If the registration authority fails to supply a certificate of birth in the adoptive status after the expiration of ninety (90) days after the receipt of the record of adoption, the state department of health shall create a delayed registration record of birth in the adoptive status when requested.
As added by P.L.1-1997, SEC.11.

IC 31-19-12-5
Transfer of adoption records to state registrar
31-19-12-5 Sec. 5. (a) As used in this section, "record" includes the following:
(1) A court document.
(2) A medical record.
(3) A social or medical history.
(4) A photograph.
(5) Correspondence being held for the benefit of:
(A) a birth parent;
(B) a person who was adopted;
(C) an adoptive parent; or
(D) a sibling of the person who was adopted.
(b) A child placing agency, governmental entity, or licensed attorney who arranges or facilitates an adoption may, after entry of the adoption decree, transfer an adoption record to the state registrar for inclusion in the adoption history program administered by the state registrar, or, after giving notice to the state registrar, to a transferee agency that assumes responsibility for the preservation of records maintained as part of the adoption history program.
(c) An attorney who complies with this section does not violate attorney-client privilege.
(d) A record maintained or transferred under this section is confidential.
As added by P.L.130-2005, SEC.7.



CHAPTER 13. ESTABLISHMENT OF NEW BIRTH CERTIFICATE FOLLOWING ADOPTION

IC 31-19-13-1
New certificate of birth
31-19-13-1 Sec. 1. (a) Except as provided in subsection (b), the state department of health shall establish a new certificate of birth for an individual born in Indiana upon a receipt of an official report that the individual has been adopted.
(b) The state department of health shall not establish a new certificate of birth following an adoption if:
(1) the court decreeing the adoption;
(2) the adoptive parents; or
(3) the adopted individual;
so requests.
(c) A new certificate of birth established under this section must show the actual place and date of birth.
As added by P.L.1-1997, SEC.11.

IC 31-19-13-2
Replacement of original registration of birth; filing; confidentiality
31-19-13-2 Sec. 2. When a new certificate of birth is established following adoption, the new certificate of birth replaces the original registration of birth. The original registration of birth shall be filed with the evidence of adoption and withheld from inspection except:
(1) for a child adopted by a stepparent; or
(2) as provided in IC 31-19-17 through IC 31-19-24.
As added by P.L.1-1997, SEC.11.

IC 31-19-13-3
Annulment or revocation of adoption; restoration of original certificate of birth
31-19-13-3 Sec. 3. Upon receipt of a notice of annulment or revocation of adoption, the original certificate of birth shall be restored.
As added by P.L.1-1997, SEC.11.

IC 31-19-13-4
Seal or surrender of replaced certificate of birth
31-19-13-4 Sec. 4. When the state department of health establishes a new certificate of birth following an adoption, each local health department in Indiana having custody of the replaced certificate of birth shall:
(1) seal the replaced certificate from inspection; or
(2) surrender the replaced certificate to the state department of health;
as the state department of health directs.
As added by P.L.1-1997, SEC.11.



CHAPTER 14. LIMITATIONS ON DIRECT OR COLLATERAL ATTACKS OR APPEALS OF ADOPTION DECREES

IC 31-19-14-1
Expedited appeal proceedings
31-19-14-1 Sec. 1. An appeal of an adoption decree shall be decided on an expedited basis.
As added by P.L.1-1997, SEC.11.

IC 31-19-14-2
Time for challenge to adoption decree
31-19-14-2 Sec. 2. Except as provided in section 3 of this chapter, if a person whose parental rights are terminated by the entry of an adoption decree challenges the adoption decree not more than the later of:
(1) six (6) months after the entry of an adoption decree; or
(2) one (1) year after the adoptive parents obtain custody of the child;
the court shall sustain the adoption decree unless the person challenging the adoption decree establishes, by clear and convincing evidence, that modifying or setting aside the adoption decree is in the child's best interests.
As added by P.L.1-1997, SEC.11.

IC 31-19-14-3
Time for withdrawal of consent to adoption, contest or challenge to adoption, or establishment of paternity
31-19-14-3 Sec. 3. (a) A person who consents to an adoption may not withdraw the consent to adoption after the entry of the adoption decree under IC 31-19-10-4.
(b) A person who is served with notice of an adoption under IC 31-19-4 may not:
(1) contest the adoption; or
(2) establish paternity;
more than thirty (30) days after the date of service of notice of the adoption.
(c) A person who receives actual notice of an adoption under IC 31-19-3 may not:
(1) contest the adoption; or
(2) establish paternity;
more than thirty (30) days after the date of receiving actual notice of the adoption.
(d) A person who is prohibited from taking action by subsection (a), (b), or (c) may not challenge an adoption decree.
As added by P.L.1-1997, SEC.11.

IC 31-19-14-4
Expiration of time to challenge; appeal for lack of notice or defective proceedings barred     31-19-14-4 Sec. 4. After the expiration of the period described in section 2 of this chapter, a person whose parental rights are terminated by the entry of an adoption decree may not challenge the adoption decree even if:
(1) notice of the adoption was not given to the child's putative father; or
(2) the adoption proceedings were in any other manner defective.
As added by P.L.1-1997, SEC.11.



CHAPTER 15. EFFECT OF ADOPTION ON PARENTS

IC 31-19-15-1
Effect upon duties, obligations, and rights of biological parents
31-19-15-1 Sec. 1. (a) Except as provided in section 2 of this chapter or IC 31-19-16, if the biological parents of an adopted person are alive, the biological parents are:
(1) relieved of all legal duties and obligations to the adopted child; and
(2) divested of all rights with respect to the child;
after the adoption.
(b) The obligation to support the adopted person continues until the entry of the adoption decree. The entry of the adoption decree does not extinguish the obligation to pay past due child support owed for the adopted person before the entry of the adoption decree.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.8.

IC 31-19-15-2
Stepparent adoptions
31-19-15-2 Sec. 2. (a) If the adoptive parent of a child is married to a biological parent of the child, the parent-child relationship of the biological parent is not affected by the adoption.
(b) If the adoptive parent of a child is married to a previous adoptive parent, the parent-child relationship of the previous adoptive parent is not affected by the adoption.
(c) After the adoption, the adoptive father or mother, or both:
(1) occupy the same position toward the child that the adoptive father or the adoptive mother, or both, would occupy if the adoptive father or adoptive mother, or both, were the biological father or mother; and
(2) are jointly and severally liable for the maintenance and education of the person.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.9.



CHAPTER 16. POSTADOPTION VISITATION PRIVILEGES

IC 31-19-16-1
Postadoption contact privileges granted to birth parent
31-19-16-1 Sec. 1. At the time an adoption decree is entered, the court entering the adoption decree may grant postadoption contact privileges under section 2 of this chapter to a birth parent who has:
(1) consented to the adoption; or
(2) voluntarily terminated the parent-child relationship.
As added by P.L.1-1997, SEC.11. As amended by P.L.196-1997, SEC.4.

IC 31-19-16-2
Procedure
31-19-16-2 Sec. 2. A court may grant postadoption contact privileges if:
(1) the court determines that the best interests of the child would be served by granting postadoption contact privileges;
(2) the child is at least two (2) years of age and the court finds that there is a significant emotional attachment between the child and the birth parent;
(3) each adoptive parent consents to the granting of postadoption contact privileges;
(4) the adoptive parents and the birth parents:
(A) execute a postadoption contact agreement; and
(B) file the agreement with the court;
(5) the licensed child placing agency sponsoring the adoption and the child's court appointed special advocate or guardian ad litem appointed under IC 31-32-3 recommends to the court the postadoption contact agreement, or if there is no licensed child placing agency sponsoring the adoption, the county office of family and children or other agency that prepared an adoption report under IC 31-19-8-5 is informed of the contents of the postadoption contact agreement and comments on the agreement in the agency's report to the court;
(6) consent to postadoption contact is obtained from the child if the child is at least twelve (12) years of age; and
(7) the postadoption contact agreement is approved by the court.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.5.

IC 31-19-16-3
Postadoption contact agreement
31-19-16-3 Sec. 3. A postadoption contact agreement filed under section 2(4) of this chapter must contain the following provisions:
(1) An acknowledgment by the birth parents that the adoption is irrevocable, even if the adoptive parents do not abide by the postadoption contact agreement.
(2) An acknowledgment by the adoptive parents that the agreement grants the birth parents the right to seek to enforce

the postadoption privileges set forth in the agreement.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.6.

IC 31-19-16-4
Modification or enforcement of agreement
31-19-16-4 Sec. 4. A birth parent or an adoptive parent may file a petition with the court entering the adoption decree for the following purposes:
(1) To modify the postadoption contact agreement.
(2) To compel a birth parent or an adoptive parent to comply with the postadoption contact agreement.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.7.

IC 31-19-16-5
Monetary damages
31-19-16-5 Sec. 5. The court may not award monetary damages as a result of the filing of a petition under section 4 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-16-6
Voiding or modifying agreement
31-19-16-6 Sec. 6. (a) The court may void or modify a postadoption contact agreement approved under this chapter at any time before or after the adoption if the court determines after a hearing that the best interest of the child requires the voiding or modifying of the agreement.
(b) Before the court:
(1) voids or modifies an agreement; or
(2) hears a motion to compel compliance with an agreement approved under this chapter;
the court may appoint a guardian ad litem or court appointed special advocate under IC 31-32-3 to represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.8.

IC 31-19-16-7
Guardian ad litem or court appointed special advocate
31-19-16-7 Sec. 7. The provisions of IC 31-32-3 concerning the:
(1) representation;
(2) duties;
(3) liabilities; and
(4) appointment;
of a guardian ad litem or court appointed special advocate apply to proceedings under this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-16-8
Revocation of adoption decree barred as sanction for noncompliance with agreement
31-19-16-8 Sec. 8. A court may not revoke an adoption decree

because a birth parent or an adoptive parent fails to comply with a postadoption contact agreement approved by a court under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.9.

IC 31-19-16-9
Privileges without court approval
31-19-16-9 Sec. 9. Postadoption contact privileges are permissible without court approval in an adoption of a child who is less than two (2) years of age upon the agreement of the adoptive parents and a birth parent. However, postadoption contact privileges under this section may not include visitation. A postadoption contact agreement under this section:
(1) is not enforceable; and
(2) does not affect the finality of the adoption.
As added by P.L.196-1997, SEC.10. Amended by P.L.2-1998, SEC.76.



CHAPTER 16.5. POSTADOPTION SIBLING CONTACT

IC 31-19-16.5-1
Order for postadoption sibling contact
31-19-16.5-1 Sec. 1. At the time an adoption decree is entered, the court entering the decree may order the adoptive parents to provide specific postadoption contact for an adopted child who is at least two (2) years of age with a pre-adoptive sibling if:
(1) the court determines that the postadoption contact would serve the best interests of the adopted child; and
(2) each adoptive parent consents to the court's order for postadoption contact privileges.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-2
Determination by court; considerations
31-19-16.5-2 Sec. 2. In making its determination under section 1 of this chapter, the court shall consider any relevant evidence, including the following:
(1) A recommendation made by a licensed child placing agency sponsoring the adoption.
(2) A recommendation made by the adopted child's court appointed special advocate or guardian ad litem.
(3) A recommendation made by the county office of family and children or other agency that prepared a report of its investigation and its recommendation as to the advisability of the adoption under IC 31-19-8-5.
(4) Wishes expressed by the adopted child or adoptive parents.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-3
Effect of noncompliance with order
31-19-16.5-3 Sec. 3. If postadoption contact is ordered under this chapter, the adoption is irrevocable even if the adoptive parents do not abide by the postadoption contact order.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-4
Persons entitled to file petition to vacate or modify order
31-19-16.5-4 Sec. 4. The following persons may file a petition requesting that the court vacate or modify a postadoption contact order with a pre-adoptive sibling or to compel an adoptive parent to comply with the postadoption contact order:
(1) A pre-adoptive sibling by:
(A) next friend; or
(B) guardian ad litem or court appointed special advocate.
(2) The adopted child by:
(A) next friend; or
(B) guardian ad litem or court appointed special advocate as

described in section 5 of this chapter.
(3) An adoptive parent.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-5
Vacation or modification of order; time; appointment of guardian ad litem or advocate
31-19-16.5-5 Sec. 5. The court may vacate or modify a postadoption contact order entered under this chapter at any time after the adoption if the court determines, after a hearing, that it is in the best interests of the adopted child. Before hearing the petition to:
(1) vacate or modify; or
(2) compel compliance with;
the postadoption contact order, the court may appoint a guardian ad litem or court appointed special advocate to represent and protect the best interests of the adopted child. However, the court may only appoint a guardian ad litem or court appointed special advocate for the adopted child under this chapter if the interests of an adoptive parent differ from the child's interests to the extent that the court determines that the appointment is necessary to protect the best interests of the child.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-6
Guardian ad litem or court appointed special advocate
31-19-16.5-6 Sec. 6. The provisions regarding the representation, duties, and appointment of a guardian ad litem or court appointed special advocate by a juvenile court described under IC 31-32-3 apply to postadoption contact proceedings under this chapter.
As added by P.L.196-1997, SEC.11.

IC 31-19-16.5-7
Violation of order; prohibited penalties
31-19-16.5-7 Sec. 7. The court may not:
(1) award monetary damages; or
(2) revoke an adoption decree;
if the court finds that a postadoption contact order entered under this chapter has been violated.
As added by P.L.196-1997, SEC.11.



CHAPTER 17. PREPARATION OF ADOPTION HISTORY FOR ADOPTIVE PARENTS

IC 31-19-17-1
Application of chapter
31-19-17-1 Sec. 1. Except as provided in section 5 of this chapter, this chapter applies only to an adoption that is granted after June 30, 1993.
As added by P.L.1-1997, SEC.11. Amended by P.L.100-2005, SEC.1.

IC 31-19-17-2
Report of medical, psychological, and educational records of birth parents
31-19-17-2 Sec. 2. A person, a licensed child placing agency, or a county office of family and children placing a child for adoption shall prepare a report summarizing the available medical, psychological, and educational records of the person or agency concerning the birth parents. The person, agency, or county office shall exclude from this report information that would identify the birth parents. The person, agency, or county office shall give the report to:
(1) the adoptive parents:
(A) at the time the home study or evaluation concerning the suitability of the proposed home for the child is commenced; or
(B) with the consent of the adoptive parents, not more than thirty (30) days after the child is placed with the adoptive parents; and
(2) upon request, an adoptee who:
(A) is at least twenty-one (21) years of age; and
(B) provides proof of identification.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.22; P.L.100-2005, SEC.2; P.L.129-2005, SEC.4.

IC 31-19-17-3
Exclusion of information identifying birth parent; release of records concerning child to adoptive parents and adoptee
31-19-17-3 Sec. 3. The person, licensed child placing agency, or county office of family and children shall:
(1) exclude information that would identify the birth parents; and
(2) release all available social, medical, psychological, and educational records concerning the child to:
(A) the adoptive parent; and
(B) upon request, an adoptee who:
(i) is at least twenty-one (21) years of age; and
(ii) provides proof of identification;
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.23; P.L.100-2005, SEC.3; P.L.1-2006, SEC.497.
IC 31-19-17-4
Summary of social, medical, psychological, and educational records of child
31-19-17-4 Sec. 4. The person, licensed child placing agency, or county office of family and children shall provide:
(1) the adoptive parent; and
(2) upon request, an adoptee who:
(A) is at least twenty-one (21) years of age; and
(B) provides proof of identification;
with a summary of other existing social, medical, psychological, and educational records concerning the child of which the person, agency, or county office has knowledge but does not have possession. If requested by an adoptive parent or an adoptee, the person, agency, or county office shall attempt to provide the adoptive parent or the adoptee with a copy of any social, medical, psychological, or educational record that is not in the possession of the person, agency, or county office after identifying information has been excluded.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.24; P.L.100-2005, SEC.4; P.L.1-2006, SEC.498.

IC 31-19-17-5
Information of social, medical, psychological, and educational records concerning child for adoption granted before July 1, 1993; excluding information identifying birth parent
31-19-17-5 Sec. 5. (a) This section applies to an adoption that is granted before July 1, 1993.
(b) Upon the request of an adoptee who:
(1) is at least twenty-one (21) years of age; and
(2) provides proof of identification;
a person, a licensed child placing agency, or a county office of family and children shall provide to the adoptee available information of social, medical, psychological, and educational records and reports concerning the adoptee. The person, licensed child placing agency, or county office of family and children shall exclude from the records information that would identify the birth parents.
As added by P.L.100-2005, SEC.5. Amended by P.L.1-2006, SEC.499.



CHAPTER 18. ESTABLISHMENT OF ADOPTION HISTORY PROGRAM ADMINISTERED BY STATE REGISTRAR; ADOPTION HISTORY FUND

IC 31-19-18-1
Administration of adoption history program
31-19-18-1 Sec. 1. The state registrar shall administer the adoption history program provided for in this chapter and IC 31-19-19 through IC 31-19-23.
As added by P.L.1-1997, SEC.11.

IC 31-19-18-2
Transmission of identifying and nonidentifying information; storage; affirmation
31-19-18-2 Sec. 2. (a) The following persons may transmit identifying information and nonidentifying information to the state registrar for inclusion with the adoption history:
(1) An adoptee who is an adult.
(2) A birth parent.
(3) An adoptive parent.
(4) A pre-adoptive sibling.
(5) The spouse or relative of a deceased adoptee if the relationship existed at the time of the adoptee's death.
(6) The spouse or relative of a deceased birth parent if the relationship existed at the time of the birth parent's death.
(b) The state registrar shall store all information received under this section in a manner that is readily recoverable.
(c) Any transmission of information received under this section must include an affirmation by the person that:
(1) the information is true or that the person believes the information to be true; and
(2) the person is a person described in subsection (a).
As added by P.L.1-1997, SEC.11.

IC 31-19-18-3
Voluntary transmission of medical information; storage; affirmation
31-19-18-3 Sec. 3. (a) Any person may voluntarily transmit medical information to the state registrar for inclusion with the medical history.
(b) The state registrar shall store all information received under this section in a manner that makes the information readily recoverable.
(c) Any transmission of voluntary information must include an affirmation by the person that:
(1) the information is true; or
(2) the person believes the information is true.
As added by P.L.1-1997, SEC.11.

IC 31-19-18-4 Publication of availability of adoption history information; public service announcements
31-19-18-4 Sec. 4. (a) The state registrar shall publicize the availability of the adoption history information, including the availability of the information under:
(1) this chapter and IC 31-19-19 through IC 31-19-24; and
(2) IC 31-19-25.
(b) The state registrar's publicity efforts must include periodic public service announcements regarding the availability of adoption history information.
As added by P.L.1-1997, SEC.11.

IC 31-19-18-5
Rules; forms
31-19-18-5 Sec. 5. The state registrar:
(1) may adopt rules under IC 4-22-2; and
(2) shall prescribe forms necessary;
to implement this chapter, IC 31-19-12-5, and IC 31-19-19 through IC 31-19-24.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.10.

IC 31-19-18-6
Adoption history fund
31-19-18-6 Sec. 6. (a) The adoption history fund is established for the purpose of carrying out this chapter and IC 31-19-19 through IC 31-19-24. The state registrar shall administer the fund.
(b) The expenses of administering the fund shall be paid from:
(1) money in the fund; or
(2) if revenues are insufficient, a supplemental appropriation.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.1-1997, SEC.11.

IC 31-19-18-7
Transmittal of false adoption history information
31-19-18-7 Sec. 7. A person who knowingly transmits false information to an adoption history commits a Class A misdemeanor.
As added by P.L.1-1997, SEC.11.



CHAPTER 19. CONFIDENTIALITY REQUIREMENTS FOR ADOPTION HISTORY AND OTHER ADOPTION RECORDS

IC 31-19-19-1
Court files and records
31-19-19-1 Sec. 1. (a) The following items are confidential:
(1) A petition for adoption.
(2) Reports of the investigation made under IC 31-19-8-5 (or IC 31-3-1-4 before its repeal).
(3) All other papers filed in connection with a petition for adoption.
(4) The record of evidence of the hearing.
(5) The decree made and entered by the court, including decrees in foreign adoptions filed under IC 31-19-28 (or IC 31-3-1-10 before its repeal).
(b) The files and records of the court pertaining to the adoption proceedings:
(1) shall be kept in the custody of the clerk of the court; and
(2) are not open to inspection, except as provided in IC 31-19-13-2(2).
As added by P.L.1-1997, SEC.11.

IC 31-19-19-2
Agency files and records
31-19-19-2 Sec. 2. (a) All files and records pertaining to the adoption proceedings in:
(1) the county office of family and children;
(2) the department; or
(3) any of the licensed child placing agencies;
are confidential and open to inspection only as provided in IC 31-19-13-2(2), IC 31-19-17, or IC 31-19-25.
(b) The files and records described in subsection (a), including investigation records under IC 31-19-8-5 (or IC 31-3-1-4 before its repeal):
(1) are open to the inspection of the court hearing the petition for adoption; and
(2) on order of the court, may be:
(A) introduced into evidence; and
(B) made a part of the record;
in the adoption proceeding.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.25; P.L.100-2005, SEC.6; P.L.145-2006, SEC.254.

IC 31-19-19-3
Adoption history information
31-19-19-3 Sec. 3. Notwithstanding any other law, the information located in the adoption history may not be disclosed under:
(1) IC 5-14-3; or         (2) any freedom of information:
(A) legislation;
(B) rules; or
(C) practice.
As added by P.L.1-1997, SEC.11.

IC 31-19-19-4
Confidentiality of adoption papers, records, and information; disclosure procedures
31-19-19-4 Sec. 4. All papers, records, and information pertaining to the adoption, whether part of:
(1) the permanent record of the court; or
(2) a file in:
(A) the division of vital records;
(B) the department or county office of family and children;
(C) a licensed child placing agency; or
(D) a professional health care provider (as defined in IC 34-6-2-117);
are confidential and may be disclosed only in accordance with IC 31-19-17, this chapter, or IC 31-19-25.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.159; P.L.100-2005, SEC.7; P.L.145-2006, SEC.255.

IC 31-19-19-5
Disclosure of confidential information; offense; discharge from public office
31-19-19-5 Sec. 5. (a) An employer or any person administering adoption records who recklessly, knowingly, or intentionally:
(1) discloses any confidential information relating to any adoption except as provided in:
(A) this chapter or IC 31-19-20 through IC 31-19-24; or
(B) IC 31-19-25; or
(2) allows an employee to disclose any confidential information relating to any adoption except as provided in this chapter;
commits a Class A misdemeanor.
(b) If a public employee commits a violation described in subsection (a), the violation is cause for discharge.
As added by P.L.1-1997, SEC.11.



CHAPTER 20. RELEASE OF MEDICAL HISTORY INFORMATION

IC 31-19-20-1
Release of medical history; supplementation
31-19-20-1 Sec. 1. The state registrar:
(1) shall release a copy of the medical history to any interested person;
(2) may release a copy of the medical history to any person who satisfies the registrar that the person has a legitimate need; and
(3) shall supplement the medical history with medical information received from any person.
As added by P.L.1-1997, SEC.11.

IC 31-19-20-2
Request for additional medical history information
31-19-20-2 Sec. 2. (a) Whenever the state registrar receives an inquiry for medical history information from an adoptee or adoptive parent and the state registrar reasonably believes that the medical history information available under section 1 of this chapter is incomplete, the state registrar shall request further medical history information concerning the adoptee from:
(1) the hospital where the adoptee was born; and
(2) the:
(A) licensed child placing agency;
(B) county office of family and children; and
(C) attorney;
that arranged the adoptee's adoptive placement.
(b) A hospital, a licensed child placing agency, a county office of family and children, or an attorney that receives a request for medical information under subsection (a) shall release medical history information concerning the adoptee to the state registrar.
(c) The state registrar shall release any additional medical history information received under subsection (b) to the adoptee or adoptive parent.
As added by P.L.1-1997, SEC.11. Amended by P.L.197-1997, SEC.26.

IC 31-19-20-3
Fees; disposition
31-19-20-3 Sec. 3. (a) The state department of health may charge a reasonable fee for the state registrar's search for further medical history information under section 2(a) of this chapter or death certificates.
(b) Fees collected under this section shall be deposited in the adoption history fund established by IC 31-19-18-6 and must be used for the automation of adoption history information and death certificates and for improved service delivery.
As added by P.L.1-1997, SEC.11.
IC 31-19-20-4
Release of medical records by provider
31-19-20-4 Sec. 4. IC 31-19-19, this chapter, and IC 31-19-21 through IC 31-19-24 do not restrict a provider (as defined in IC 16-18-2-295) from releasing medical records to an attorney or agency arranging an adoption if the provider receives the appropriate authorization under IC 16-39-1.
As added by P.L.1-1997, SEC.11.



CHAPTER 21. CONSENT TO RELEASE OF IDENTIFYING INFORMATION

IC 31-19-21-1
Consent; contents
31-19-21-1 Sec. 1. (a) A person who has transmitted identifying or nonidentifying information under IC 31-19-18-2 may consent to the release of identifying information concerning the person in a signed writing.
(b) The consent described in subsection (a) must identify the persons to whom the information may be released.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-2
Modification or withdrawal of consent
31-19-21-2 Sec. 2. A consent made under this chapter (or IC 31-3-4-27 before its repeal) may be:
(1) withdrawn; or
(2) modified;
in a signed writing.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-3
Manner of release of identifying and nonidentifying information
31-19-21-3 Sec. 3. A holder of information that receives a consent made under this chapter (or IC 31-3-4-27 before its repeal) may release identifying and nonidentifying information only in conformity with:
(1) the last version of the consent filed with the holder; and
(2) IC 31-19-22.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-4
Release after consenting person's death
31-19-21-4 Sec. 4. A consenting person may restrict the consent to the release of the information only after the consenting person's death. The holder of the information may release the information in conformity with the consent only if proof of the consenting person's death is submitted to the holder.
As added by P.L.1-1997, SEC.11.

IC 31-19-21-5
Errors in execution of consent form
31-19-21-5 Sec. 5. The state registrar may contact a person who submits a written consent under this chapter that is:
(1) incompletely; or
(2) inaccurately;
executed to inform the person regarding the error in the execution of the consent form.
As added by P.L.1-1997, SEC.11.
IC 31-19-21-6
Storage and indexing of consents
31-19-21-6 Sec. 6. The following persons shall provide for the storage and indexing of consents made under this chapter to carry out IC 31-19-22:
(1) The state registrar.
(2) The department.
(3) County offices of family and children.
(4) Licensed child placing agencies.
(5) Professional health care providers (as defined in IC 34-6-2-117).
(6) Courts.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.160; P.L.145-2006, SEC.256.



CHAPTER 22. RELEASE OF IDENTIFYING INFORMATION

IC 31-19-22-1
Application of chapter; exception
31-19-22-1 Sec. 1. This chapter applies to the release of identifying information. However, this chapter does not apply to the release of identifying information to an adult adoptee whose adoption is finalized after December 31, 1993.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-2
Requirements for release of identifying information
31-19-22-2 Sec. 2. The state registrar, the department, a county office of family and children, a licensed child placing agency, a professional health care provider (as defined in IC 34-6-2-117), and a court shall release identifying information in the entity's possession only if:
(1) the information is requested by a person described in IC 31-19-18-2(a); and
(2) the following persons have submitted a written consent under IC 31-19-21 (or IC 31-3-4-27 before its repeal) to the state registrar that allows the release of identifying information to the person requesting the information:
(A) The adult adoptee.
(B) A birth parent.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.161; P.L.145-2006, SEC.257.

IC 31-19-22-3
Consent of birth parent; affidavit
31-19-22-3 Sec. 3. The consent of a birth parent is not required for release of information under this chapter if an affidavit is submitted to the releasing agency that avers that each birth parent who is named on the adoptee's original birth certificate is deceased.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-4
Search of death certificates
31-19-22-4 Sec. 4. Whenever an adoptee or a birth parent submits a written consent for release of identifying information under IC 31-19-21 (or IC 31-3-4-27 before its repeal), the state registrar may search the death certificates in the state registrar's possession regarding the related adoptee or a birth parent:
(1) who has not submitted a consent for the release of information under IC 31-19-21; and
(2) whose consent is necessary before identifying information may be released to the adoptee or birth parent who has submitted the written consent.
As added by P.L.1-1997, SEC.11.
IC 31-19-22-5
Request by adoptee or birth parent for search of death records
31-19-22-5 Sec. 5. An adoptee or a birth parent who submits a written request for the release of identifying information under IC 31-19-21 may request that the state registrar search the death certificates in the state registrar's possession dating back to any period specified by the adoptee or birth parent.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-6
Deceased nonconsenting adoptee or birth parent; release of identifying information
31-19-22-6 Sec. 6. If, upon searching the death certificates under section 4 of this chapter, the state registrar finds that the adoptee or birth parent who has not yet submitted a written consent is deceased, the state registrar shall inform the related adoptee or birth parent who submitted the written consent under IC 31-19-21 (or IC 31-3-4-27 before its repeal), of the death and:
(1) may not release identifying information if additional consent is required by this chapter; and
(2) may release identifying information if additional consent is not required by this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-7
Request for contact of adoptee or birth parent
31-19-22-7 Sec. 7. An adoptee or a birth parent who submits a written consent for the release of identifying information under IC 31-19-21 (or IC 31-3-4-27 before its repeal), may contact the:
(1) attorney;
(2) licensed child placing agency; or
(3) county office of family and children;
who arranged the adoption to request that the attorney, agency, or county office of family and children contact the adoptee or birth parent whose consent is necessary before identifying information may be released under this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-8
Contact of adoptee or birth parent
31-19-22-8 Sec. 8. An attorney, a licensed child placing agency, or a county office of family and children who contacts an adoptee or a birth parent upon a request under section 7 of this chapter may not disclose identifying information. However, the attorney, agency, or county office of family and children may inform the adoptee or the birth parent regarding the fact that an adoptee or a birth parent has consented to the release of identifying information under IC 31-19-21 (or IC 31-3-4-27 before its repeal). The attorney, licensed child placing agency, or county office of family and children may inquire as to whether the adoptee or birth parent, whose consent is still

needed before identifying information may be released, is interested in participating in the adoption registry under IC 31-19-18 through IC 31-19-21, this chapter, and IC 31-19-23 through IC 31-19-24.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-9
Fees and expenses for contacting adoptee or birth parent
31-19-22-9 Sec. 9. An attorney, a licensed child placing agency, or a county office of family and children may charge a reasonable fee for services performed or actual expenses incurred under section 8 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-10
Access to information by adoptee
31-19-22-10 Sec. 10. This chapter does not prohibit an adoptee who is at least twenty-one (21) years of age from having access to identifying information as provided by IC 31-19-25.
As added by P.L.1-1997, SEC.11.

IC 31-19-22-11
Fee for expenses of compliance with chapter
31-19-22-11 Sec. 11. Licensed child placing agencies and professional health care providers may charge a reasonable fee for actual expenses incurred to comply with this chapter and IC 31-19-23.
As added by P.L.1-1997, SEC.11.



CHAPTER 23. RELEASE OF NONIDENTIFYING INFORMATION

IC 31-19-23-1
Entities required to release nonidentifying information
31-19-23-1 Sec. 1. The following persons shall release nonidentifying information concerning an adoption in the entity's possession to any person described in IC 31-19-18-2(a) upon request:
(1) The state registrar.
(2) The department.
(3) A county office of family and children.
(4) A licensed child placing agency.
(5) A professional health care provider (as defined in IC 34-6-2-117).
(6) The attorney who arranged the adoption.
(7) A court.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.162; P.L.145-2006, SEC.258.

IC 31-19-23-2
Access to nonidentifying adoption information regarding child in need of services
31-19-23-2 Sec. 2. (a) This section applies to an adopted child if:
(1) the county office of family and children; or
(2) the prosecuting attorney;
has filed a petition alleging that the child is a child in need of services under or IC 31-34-1.
(b) The:
(1) county office of family and children;
(2) child's guardian ad litem or court appointed special advocate; and
(3) juvenile court;
may have access to nonidentifying adoption information regarding the child.
As added by P.L.1-1997, SEC.11.



CHAPTER 24. COURT PROCEEDING TO REQUEST RELEASE OF ADOPTION HISTORY INFORMATION NOT AVAILABLE FROM STATE REGISTRAR

IC 31-19-24-1
Petitions; contents
31-19-24-1 Sec. 1. (a) Any interested person may file a petition with any court with probate jurisdiction in Indiana requesting the release of:
(1) medical information;
(2) nonidentifying information; or
(3) identifying information;
that is not available through the state registrar.
(b) The contents of a petition must include to the best knowledge of the petitioner the following:
(1) The full name and current address of the petitioner.
(2) The adopted person's:
(A) full name;
(B) sex;
(C) date of birth;
(D) place of birth, if known; and
(E) current address, if known.
(3) The county of the adoption proceeding, if known.
(4) The name and address of the agency that placed the adopted person, if known.
(5) The full name and current address of the petitioners for adoption, if any.
(6) The date of the adoption proceeding, if known.
(7) The full name and current address of the birth parents, if known.
(8) The nature of the:
(A) medical;
(B) identifying; or
(C) nonidentifying;
information being sought.
(9) An affirmation:
(A) by an attending physician, if medical information is sought, that indicates:
(i) the nature of the illness;
(ii) that the illness is believed to be hereditary or congenital; or
(iii) why the information to be sought or shared is necessary for diagnosis or treatment of any person;
(B) by the petitioner, if medical, identifying, or nonidentifying information is sought, that sets forth the reasons why the release of the information may be beneficial to the welfare of the adoptee or birth parent; and
(C) that the medical, identifying, or nonidentifying information sought is not available through the state registrar.         (10) A statement by the petitioner that the petitioner agrees to the payment of:
(A) a reasonable fee for the services of a confidential intermediary if a confidential intermediary is appointed under section 2 of this chapter; and
(B) reasonable fees and any actual expenses of an attorney, a child placing agency, or a professional health care provider (as defined in IC 34-6-2-117) that is requested to search its records and release information under sections 2 through 11 of this chapter.
(11) A description of the medical, identifying, or nonidentifying information being sought.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.12; P.L.1-1998, SEC.163.

IC 31-19-24-2
Notice to registrar and opportunity to respond; appointment of guardian ad litem or court appointed special advocate
31-19-24-2 Sec. 2. Upon the filing of a petition under section 1 of this chapter, the court shall:
(1) establish that the state registrar:
(A) has been served with notice of the petitioner's request for disclosure of information; and
(B) has been afforded the opportunity to respond to the petitioner's request for disclosure of information; and
(2) appoint a confidential intermediary after consultation with the state registrar or the state registrar's designee if the:
(A) requirements of subdivision (1) are complied with; and
(B) petitioner has shown:
(i) an emergency medical need; or
(ii) good cause relating to the welfare of the adoptee or the birth parent.
A confidential intermediary appointed under subdivision (2) may be any person who the court reasonably believes is competent to carry out the responsibilities described in section 3 of this chapter and meets the qualifications under section 14 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.13.

IC 31-19-24-3
Order to guardian or court appointed special advocate to search records
31-19-24-3 Sec. 3. Whenever the court appoints a confidential intermediary under section 2(2) of this chapter, the court shall do the following:
(1) Consider:
(A) the highly emotional and personal issues relating to adoption;
(B) the privacy rights of both birth parents and adoptees;
(C) the reasons the medical, identifying, or nonidentifying

information is being sought under section 1 of this chapter; and
(D) any irreparable harm to a birth parent, an adoptee, or both, that may arise if appropriate consideration is not given to the issues described in clauses (A) through (C).
(2) Provide the confidential intermediary with an order authorizing the confidential intermediary to search certain records that may include:
(A) the division of public health statistics;
(B) the department or county office of family and children;
(C) any licensed child placing agency; or
(D) any professional health care provider (as defined in IC 34-6-2-117).
An order under this subdivision must specify the information to be sought by the confidential intermediary.
(3) Specify the direct contact, if any, that a confidential intermediary may have with any person from whom the medical, identifying, or nonidentifying information is being sought, such as providing that the confidential intermediary may only inform the person of the existence of the adoption history program administered by the state registrar under this chapter and IC 31-19-25.
(4) Specify the limitations, if any, that the court considers necessary to prevent the confidential intermediary's search under this chapter from resulting in harm to a birth parent or an adoptee.
(5) Require the confidential intermediary to affirm under oath that the confidential intermediary agrees to act in good faith and perform its responsibilities in accordance with sections 2 through 11 of this chapter.
(6) Instruct the confidential intermediary to act as quickly as possible.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.14; P.L.1-1998, SEC.164; P.L.145-2006, SEC.259.

IC 31-19-24-4
Search for information and persons
31-19-24-4 Sec. 4. The confidential intermediary shall:
(1) make complete and reasonable efforts to locate the medical, identifying, or nonidentifying information;
(2) attempt to locate any person necessary to obtain the medical, identifying, or nonidentifying information;
(3) inform the person contacted of the medical or other need set forth by the petitioner; and
(4) obtain the needed medical, identifying, or nonidentifying information.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.15.

IC 31-19-24-5 Fee for cost of search
31-19-24-5 Sec. 5. The confidential intermediary may charge a reasonable fee for the cost of making a search under section 4 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.16.

IC 31-19-24-6
Confidentiality of communications; manner of communicating
31-19-24-6 Sec. 6. All communications under this chapter are confidential, and any communication shall be made by a personal contact by the confidential intermediary.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.17.

IC 31-19-24-7
Confidentiality of information filed with court
31-19-24-7 Sec. 7. Information released to the confidential intermediary under this chapter shall be filed with the court in a manner designed to:
(1) protect the identity and current location of the person releasing the information; and
(2) preserve the confidentiality of the medical, identifying, or nonidentifying information that the confidential intermediary obtains.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.18.

IC 31-19-24-8
Court ordered release of information
31-19-24-8 Sec. 8. (a) If a person does not agree to release medical, identifying, or nonidentifying information through the confidential intermediary, the court may order the release of the requested medical, identifying, or nonidentifying information after considering any information regarding the person's refusal to release the requested information to the confidential intermediary.
(b) If the court orders the release of the information under this section, the court, upon receipt of the court ordered information, shall follow the procedures described under section 10 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.19.

IC 31-19-24-9
Reports and supporting documents of guardian or court appointed special advocate; confidentiality; release of information
31-19-24-9 Sec. 9. (a) Whenever a confidential intermediary obtains information under this chapter, the confidential intermediary shall submit to the court:         (1) a written report; and
(2) any supporting documents;
describing the information obtained by the confidential intermediary.
(b) The information that the confidential intermediary submits to the court under this section:
(1) is confidential; and
(2) may be released to the petitioner only upon a court order under section 10 of this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.20.

IC 31-19-24-10
Review and release of court ordered information
31-19-24-10 Sec. 10. The court shall review the medical, identifying, or nonidentifying information submitted under section 9 of this chapter. The court may order the release of the information to the petitioner under this section to the extent that the court determines is just based upon the emergency medical need or good cause shown under section 2(2)(B) of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-11
Imminent threat of death or serious bodily injury; proceedings without written pleadings
31-19-24-11 Sec. 11. If an imminent threat of death or serious bodily injury exists, the court may conduct the proceedings authorized by this chapter without written pleadings.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-12
Immunity of confidential intermediary
31-19-24-12 Sec. 12. (a) A confidential intermediary discharging in good faith the confidential intermediary's responsibilities under this chapter is immune from all civil and criminal liability that otherwise might result.
(b) The provisions regarding the representations, duties, and appointment of a guardian ad litem or court appointed special advocate described under IC 31-32-3 apply to a confidential intermediary appointed under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.196-1997, SEC.21.

IC 31-19-24-13
Closed proceedings
31-19-24-13 Sec. 13. All hearings held in proceedings under this chapter shall be held in closed court without admittance of any person other than:
(1) essential officers of the court;
(2) the parties;
(3) witnesses;         (4) counsel;
(5) persons who have not previously consented to the adoption but are required to consent to the adoption; and
(6) representatives of the agencies present to perform their official duties.
As added by P.L.1-1997, SEC.11.

IC 31-19-24-14
Appointment of confidential intermediary; requirements
31-19-24-14 Sec. 14. A court may only appoint a person to serve as a confidential intermediary under this chapter if the person:
(1) agrees to abide by the order of the court under section 3 of this chapter without advocating either the opening or maintaining the confidentiality of adoption records;
(2) does not have a personal relationship with either the petitioner or the person from whom the medical, identifying, or nonidentifying information is being sought; and
(3) agrees to comply with the limitations set by the court in searching for the information specified by the court under section 3(4) of this chapter.
As added by P.L.196-1997, SEC.22.

IC 31-19-24-15
Breach of confidentiality
31-19-24-15 Sec. 15. A person who knowingly or intentionally releases information in violation of sections 2 through 11 of this chapter commits a Class A misdemeanor.
As added by P.L.196-1997, SEC.23.

IC 31-19-24-16
Penalty
31-19-24-16 Sec. 16. Failure of the confidential intermediary appointed under this chapter to comply with a court order under sections 2 through 11 of this chapter is punishable as contempt of court.
As added by P.L.196-1997, SEC.24. Amended by P.L.2-1998, SEC.77.



CHAPTER 25. RELEASE OF IDENTIFYING INFORMATION FOR ADOPTIONS FILED AFTER DECEMBER 31, 1993; REQUESTS FOR INFORMATION CONCERNING PRE-ADOPTIVE SIBLINGS

IC 31-19-25-1
Application of chapter
31-19-25-1 Sec. 1. This chapter applies to adoptions that are filed after December 31, 1993.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-2
Access to information by adoptee
31-19-25-2 Sec. 2. (a) An adoptee who is at least twenty-one (21) years of age may request identifying information by submitting a written request to the state registrar.
(b) Except as provided in sections 3 through 10 of this chapter, upon a request for the release of identifying information under subsection (a):
(1) the state registrar;
(2) the department;
(3) a county office of family and children;
(4) a licensed child placing agency;
(5) a professional health care provider (as defined in IC 34-6-2-117);
(6) the attorney who arranged the adoption; and
(7) a court;
shall release identifying information in the possession of the registrar, agency, professional health care provider, or court to an adoptee.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.165; P.L.145-2006, SEC.260.

IC 31-19-25-3
Nonrelease form; filing; duration; renewal; withdrawal
31-19-25-3 Sec. 3. (a) An adoptee's birth parent may restrict access to identifying information concerning the birth parent by filing a written nonrelease form with the state registrar that evidences the birth parent's lack of consent to the release of identifying information under this section.
(b) The following persons may not release any identifying information concerning the birth parent to the adoptee if a nonrelease form is in effect at the time of the request for identifying information:
(1) The state registrar.
(2) The department.
(3) A county office of family and children.
(4) A licensed child placing agency.
(5) A professional health care provider.
(6) A court.     (c) The nonrelease form filed under this section:
(1) remains in effect during the period indicated by the person submitting the form;
(2) is renewable; and
(3) may be withdrawn at any time by the person who submitted the form.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.261.

IC 31-19-25-4
Nonrelease form; contents
31-19-25-4 Sec. 4. The state registrar shall prescribe the nonrelease form described in section 3 of this chapter. In prescribing the nonrelease form, the state registrar shall devise the form in a manner that indicates that the birth parent's lack of consent to the release of identifying information is to remain in effect for the time indicated by the birth parent. The form must:
(1) contain a space in which the birth parent may check "yes" or "no" concerning whether the person submitting the form desires the state registrar to send notice to the birth parent's most recent address at the time that the form lapses in cases in which the birth parent has not chosen to prevent the nonrelease form from lapsing; and
(2) indicate that the birth parent may choose to prevent the nonrelease form from lapsing.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-5
Notice before lapse of nonrelease form
31-19-25-5 Sec. 5. Except as provided under section 4 of this chapter, the state registrar shall mail a notice to a birth parent who submits a nonrelease form under section 3 of this chapter within ninety (90) days before the birth parent's nonrelease form lapses. The notice:
(1) shall be mailed to the most recent address of the birth parent that has been supplied to the state registrar; and
(2) must indicate:
(A) the date upon which the form is to lapse; and
(B) that the nonrelease form is renewable.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-6
Request to be reunited with pre-adoptive sibling
31-19-25-6 Sec. 6. An adoptee who is at least twenty-one (21) years of age or a pre-adoptive sibling who is at least twenty-one (21) years of age may submit a written request to the state registrar:
(1) stating an interest in being reunited with any pre-adoptive siblings; and
(2) authorizing the state registrar to release the name and present location of the person submitting the request to any

pre-adoptive siblings who make similar inquiries.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-7
Release of information concerning pre-adoptive siblings
31-19-25-7 Sec. 7. (a) If:
(1) an adoptee who is at least twenty-one (21) years of age; or
(2) a pre-adoptive sibling who is at least twenty-one (21) years of age;
expresses a desire to be reunited with a pre-adoptive sibling under section 6 of this chapter, the state registrar shall determine whether the requesting person's pre-adoptive sibling has made a similar inquiry.
(b) If the pre-adoptive sibling has previously authorized a release of information concerning the sibling's identity under section 6 of this chapter, the state registrar shall release the pre-adoptive sibling's name and present location to each requesting person.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-8
Duties of registrar following request to be reunited with pre-adoptive sibling
31-19-25-8 Sec. 8. (a) If an adoptee who is at least twenty-one (21) years of age or a pre-adoptive sibling who is at least twenty-one (21) years of age submits a written request to be reunited with a pre-adoptive sibling under section 6 of this chapter but the pre-adoptive sibling has not made a similar inquiry, the state registrar shall:
(1) search the sealed adoption records for information concerning the pre-adoptive sibling; and
(2) if possible, contact and advise the sibling of the request unless the sibling is less than twenty-one (21) years of age.
(b) If the state registrar locates a sibling who is at least twenty-one (21) years of age, the contacted sibling shall make the final decision as to whether to release the sibling's name and present location to the requesting person.
(c) If the state registrar locates a sibling who is less than twenty-one (21) years of age, the state registrar shall contact the:
(1) sibling's birth parents if the sibling has not been adopted; or
(2) sibling's adoptive parents if the sibling has been adopted;
for the final determination regarding release of the sibling's name and present location to the requesting person.
(d) The state registrar shall notify the requesting person whenever a sibling has been located, but may not release information about the sibling's identity or present location without authorization under this section.
(e) If the sibling is deceased or cannot be identified or located under this section, the state registrar shall notify the requesting party, but may not release any information that would tend to identify the sibling.     (f) In an attempt to discover the identity and present location of a pre-adoptive sibling, the state registrar shall receive, upon request, any available adoptive information regarding the sibling's identity or location that is in the possession of any of the following:
(1) The state division of vital records.
(2) The county office of family and children.
(3) A licensed child placing agency.
(4) A professional health care provider (as defined in IC 34-6-2-117).
(5) The department.
As added by P.L.1-1997, SEC.11. Amended by P.L.1-1998, SEC.166; P.L.145-2006, SEC.262.

IC 31-19-25-9
Request by adoptive parents for information concerning pre-adoptive siblings
31-19-25-9 Sec. 9. (a) The adoptive parents of an adoptee who is less than twenty-one (21) years of age may submit a written request for information concerning the identity and present location of any pre-adoptive siblings of the adoptee.
(b) The state registrar shall release information concerning the name and present location of the pre-adoptive sibling to the adoptive parents if the pre-adoptive sibling submitted a written request authorizing the release of the information under section 6 of this chapter.
(c) If a mutual inquiry has not been made under section 6 of this chapter, the state registrar shall do the following:
(1) Perform the duties described by section 8 of this chapter.
(2) Release information to the adoptive parents only to the extent that information may be released to a requesting person under section 8 of this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-10
Withdrawal of request or consent
31-19-25-10 Sec. 10. A request or consent submitted under section 6, 8, or 9 of this chapter may be withdrawn in a signed writing.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-11
Storage and indexing of requests and nonrelease forms
31-19-25-11 Sec. 11. The state registrar shall provide for the storage and indexing of requests and nonrelease forms under this chapter.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-12
Errors in execution of forms
31-19-25-12 Sec. 12. The state registrar may contact a person who

submits a request form or nonrelease form that is incorrectly or incompletely executed to inform the person regarding the error in the execution of the form.
As added by P.L.1-1997, SEC.11.

IC 31-19-25-13
Fee for expenses
31-19-25-13 Sec. 13. (a) The following persons may charge a reasonable fee for actual expenses incurred in complying with this chapter:
(1) A licensed child placing agency.
(2) The court.
(3) The department.
(4) A county office of family and children.
(5) A professional health care provider.
(6) The state department of health, except as provided in subsection (b).
(b) The state department of health may not charge a fee for filing a nonrelease form under this chapter.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.263.

IC 31-19-25-14
Rules; forms
31-19-25-14 Sec. 14. The state registrar:
(1) may adopt rules under IC 4-22-2; and
(2) shall prescribe any forms necessary;
to implement this chapter.
As added by P.L.1-1997, SEC.11.



CHAPTER 26. ADOPTION SUBSIDIES

IC 31-19-26-1
Order for payment of subsidy; contents
31-19-26-1 Sec. 1. (a) When a petition for adoption is filed seeking a subsidy and the payment of a subsidy is ordered by the court, the order must contain the following information:
(1) Whether a subsidy will be paid under section 2 or 3 of this chapter, or both.
(2) The amount of each subsidy to be paid.
(3) If a subsidy will be paid under section 3 of this chapter, the condition or cause covered by the subsidy.
(4) Any condition for the continued payment of a subsidy other than a requirement set forth in this chapter.
(b) The county office of family and children of the county responsible for foster care of an adoptive child may be ordered to pay either or both of the subsidies under this chapter to the adoptive parents or designated payees to the extent that money is available.
As added by P.L.1-1997, SEC.11.

IC 31-19-26-2
Subsidy for support
31-19-26-2 Sec. 2. The court may order the department to pay a subsidy for the support of the adoptive child in an amount not to exceed the monthly cost of care of the child in a foster family home if federal payments for adoption assistance under 42 U.S.C. 673 are not equal to the total monthly cost of care of the child in a foster family home.
As added by P.L.1-1997, SEC.11.

IC 31-19-26-3
Subsidy for health care expenses
31-19-26-3 Sec. 3. The court may order the department to pay a subsidy for the medical, surgical, hospital, and related expenses for an adoptive child due to the physical, mental, emotional, or medical condition of the child if:
(1) the condition or the cause of the condition existed before the petition for adoption was filed; and
(2) payments from insurance or public money to treat the condition or cause of the condition are not available to the adoptive child or adoptive parents.
As added by P.L.1-1997, SEC.11.

IC 31-19-26-4
Duration of subsidy
31-19-26-4 Sec. 4. (a) Subject to subsection (b), the subsidies under sections 2 and 3 of this chapter continue:
(1) until:
(A) the child becomes eighteen (18) years of age;             (B) the child becomes emancipated;
(C) the child dies;
(D) the child's adoption is terminated; or
(E) further order of court;
whichever occurs first; and
(2) although the adoptive parents leave the jurisdiction of the court.
(b) The court may order a subsidy granted under this chapter to continue until the adoptive child becomes twenty-one (21) years of age. The court may issue an order under this subsection if:
(1) the adoptive child files a petition for the order; and
(2) the court determines that the child is enrolled in:
(A) a secondary school;
(B) a college or university; or
(C) a course of vocational training leading to gainful employment.
As added by P.L.1-1997, SEC.11.

IC 31-19-26-5
Periodic reporting of location of parents and child and child's condition; revision of order based on changed conditions
31-19-26-5 Sec. 5. (a) As a condition for continuation of the subsidies, the court shall require the adoptive parents to file a sworn report with the court, with an additional copy to be filed with the county office of family and children making the payments of aid, at least one (1) time each year, stating:
(1) the location of the parents; and
(2) the location and condition of the child.
(b) The court or the county office of family and children may request confirmation of the veracity of the report required by subsection (a) from any governmental agency that provides services in the area of Indiana in which the child resides. On the basis of the report or information received by the court indicating changed conditions, the court may:
(1) continue;
(2) increase;
(3) reduce; or
(4) discontinue;
the subsidy by order of the court.
As added by P.L.1-1997, SEC.11.

IC 31-19-26-6
Legal status or rights and responsibilities unaffected
31-19-26-6 Sec. 6. The subsidies under sections 2 and 3 of this chapter do not affect:
(1) the legal status of the child; or
(2) the rights and responsibilities of the adoptive parents as provided by law.
As added by P.L.1-1997, SEC.11.



CHAPTER 27. PROGRAM FOR ADOPTION OF HARD TO PLACE CHILDREN

IC 31-19-27-1
Program to place hard to place children
31-19-27-1 Sec. 1. The department shall carry out a program to place hard to place children in suitable adoptive homes in cases in which restoration to the biological family is not possible or appropriate.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.264.

IC 31-19-27-2
Delegation of program
31-19-27-2 Sec. 2. The department may:
(1) delegate a part of the program to a county office of family and children; and
(2) deliver a program service through a contract with another person.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.265.

IC 31-19-27-3
Powers of the department
31-19-27-3 Sec. 3. To carry out the program, the department may:
(1) cooperate with adoption efforts with:
(A) other states; and
(B) the administrative unit in the United States Department of Health and Human Services that is established under 42 U.S.C. 5113;
(2) exchange information with the:
(A) federal adoption and foster care data gathering and analysis system; and
(B) national adoption information exchange system;
(3) conduct, directly or by grant to or contract with public or private nonprofit agencies or organizations, an education and training program on adoption, and prepare, publish, and disseminate, directly or by grant to or contract with public or private nonprofit agencies and organizations, to all:
(A) interested parties;
(B) public and private agencies and organizations, including hospitals, health care and family planning clinics, and social services agencies; and
(C) governmental bodies;
information, education, and training materials regarding the children who are available for adoption, adoption, and adoption assistance programs;
(4) provide directly, or by grant to or contract with public or private nonprofit agencies or organizations, including adoptive family groups and minority groups, technical assistance in

planning, improving, developing, and carrying out programs and activities relating to adoption; and
(5) encourage involvement of:
(A) corporations; and
(B) small businesses;
in supporting adoption as a positive family strengthening option, including the establishment of adoption benefit programs for employees who adopt children.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.266.

IC 31-19-27-4
Money not reverting to state general fund
31-19-27-4 Sec. 4. Money appropriated to the program does not revert to the state general fund at the end of the state fiscal year.
As added by P.L.200-1999, SEC.24.



CHAPTER 28. ADOPTION DECREES IN FOREIGN JURISDICTIONS

IC 31-19-28-1
Foreign decrees; effect; name change
31-19-28-1 Sec. 1. Whenever a person is adopted outside Indiana, under the laws of the state, territory, or country where the adoption took place:
(1) the adoption decree:
(A) when filed with the clerk of the court of any county in Indiana; and
(B) when entered upon the order book of the court in open session;
has the same force and effect as if the adoption decree were made in accordance with this article;
(2) the adopted person:
(A) has the same rights; and
(B) is capable of taking by inheritance, upon the death of the adoptive parent, property located in Indiana;
as though the person had been adopted according to the laws of Indiana; and
(3) if a name other than a name in the adoption decree is requested, the adopted person shall take the name requested in a petition filed under this section.
As added by P.L.1-1997, SEC.11. Amended by P.L.130-2005, SEC.11.

IC 31-19-28-2
Full faith and credit
31-19-28-2 Sec. 2. Every decree of a court terminating parental rights issued by a court of any other jurisdiction within or outside the United States shall be recognized in Indiana so that the rights and obligations of the parties concerning matters within the jurisdiction of Indiana shall be determined as though the decree were issued by an Indiana court.
As added by P.L.1-1997, SEC.11.

IC 31-19-28-3
Consent
31-19-28-3 Sec. 3. Every consent to adoption taken in a jurisdiction outside Indiana that:
(1) is valid under the law in force in the state, territory, or country where the consent to adoption was taken; or
(2) would be valid if the consent to adoption had been taken in Indiana;
is a valid consent to an adoption.
As added by P.L.1-1997, SEC.11.

IC 31-19-28-4
Jurisdiction     31-19-28-4 Sec. 4. The court where an adoption proceeding is pending has jurisdiction over a person if the person's consent to the adoption taken outside Indiana includes a provision that the person giving the consent to adoption submits to the jurisdiction of the Indiana courts.
As added by P.L.1-1997, SEC.11.



CHAPTER 29. INTERSTATE COMPACTS ON ADOPTION ASSISTANCE

IC 31-19-29-1
Legislative findings; purposes
31-19-29-1 Sec. 1. (a) The general assembly finds the following:
(1) Finding adoptive families for children, for whom state assistance is desirable pursuant to 42 U.S.C. 673, and assuring the protection of the interests of the children affected during the entire assistance period, require special measures when the adoptive parents move to other states or are residents of another state.
(2) Provision of medical and other necessary services for children, with state assistance, encounters special difficulties when the provision of services takes place in other states.
(b) The purposes of this chapter are the following:
(1) Authorize the department to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the department.
(2) Provide procedures for interstate children's adoption assistance payments, including medical payments.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.267.

IC 31-19-29-2
Authorization of the department to enter compacts; definitions
31-19-29-2 Sec. 2. (a) The department is authorized to develop, participate in the development of, negotiate, and enter into one (1) or more interstate compacts on behalf of this state with other states to implement one (1) or more of the purposes set forth in this chapter. When so entered into, and for so long as it shall remain in force, such a compact shall have the force and effect of law.
(b) For the purposes of this chapter, the term "state" shall mean a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.
(c) For the purposes of this chapter, the term "adoption assistance state" means the state that is signatory to an adoption assistance agreement in a particular case.
(d) For the purposes of this chapter, the term "residence state" means the state of which the child is a resident by virtue of the residence of the adoptive parents.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.268.

IC 31-19-29-3
Mandatory provisions
31-19-29-3 Sec. 3. A compact entered into pursuant to the

authority conferred by this chapter shall have the following content:
(1) A provision making it available for joinder by all states.
(2) A provision or provisions for withdrawal from the compact upon written notice to the parties, but with a period of one (1) year between the date of the notice and the effective date of the withdrawal.
(3) A requirement that the protections afforded by or pursuant to the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode.
(4) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance, and further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents, and the state agency providing the adoption assistance.
(5) Such other provisions as may be appropriate to implement the proper administration of the compact.
As added by P.L.1-1997, SEC.11.

IC 31-19-29-4
Permissive provisions
31-19-29-4 Sec. 4. A compact entered into pursuant to the authority conferred by this chapter may contain provisions in addition to those required pursuant to section 3 of this chapter, as follows:
(1) Provisions establishing procedures and entitlements to medical, developmental, child care, or other social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof.
(2) Such other provisions as may be appropriate or incidental to the proper administration of the compact.
As added by P.L.1-1997, SEC.11.

IC 31-19-29-5
Medical assistance identification; conditions; payment of benefits; nonresidents; rules; violations
31-19-29-5 Sec. 5. (a) A child with special needs resident in this state who is the subject of an adoption assistance agreement with another state shall be entitled to receive a medical assistance identification from this state upon the filing in the county office of family and children for the county in which the child resides of a certified copy of the adoption assistance agreement obtained from the

adoption assistance state. In accordance with rules of the department, the adoptive parents shall be required at least annually to show that the agreement is still in force or has been renewed.
(b) The department shall consider the holder of a medical assistance identification pursuant to this section as any other holder of a medical assistance identification under the laws of this state and shall process and make payment on claims on account of such holder in the same manner and pursuant to the same conditions and procedures as for other recipients of medical assistance.
(c) The department shall provide coverage and benefits for a child who is in another state and who is covered by an adoption assistance agreement made by the department for the coverage or benefits, if any, not provided by the residence state. To this end, the adoptive parents acting for the child may submit evidence of payment for services or benefit amounts not payable in the residence state and shall be reimbursed therefor. However, there shall be no reimbursement for services or benefit amounts covered under any insurance or other third party medical contract or arrangement held by the child or the adoptive parents. The department shall adopt rules implementing this subsection. The additional coverages and benefit amounts provided pursuant to this subsection shall be for services to the cost of which there is no federal contribution, or which, if federally aided, are not provided by the residence state. Among other things, such rules shall include procedures to be followed in obtaining prior approvals for services in those instances where required for the assistance.
(d) A person who submits any claim for payment or reimbursement for services or benefits pursuant to this section or makes any statement in connection therewith, which claim or statement the maker knows or should know to be false, misleading, or fraudulent commits a Class D felony.
(e) The provisions of this section shall apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this state under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this state. All other children entitled to medical assistance pursuant to adoption assistance agreements entered into by this state shall be eligible to receive it in accordance with the laws and procedures applicable thereto.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.269.

IC 31-19-29-6
Federal aid
31-19-29-6 Sec. 6. Consistent with federal law, the department in connection with the administration of this chapter and any compact pursuant hereto shall include in any state plan made pursuant to the federal Adoption Assistance and Child Welfare Act of 1980 (P.L.96-272), Title IV-E and Title XIX of the federal Social Security

Act, and any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost. The department shall apply for and administer all relevant federal aid in accordance with law.
As added by P.L.1-1997, SEC.11. Amended by P.L.145-2006, SEC.270.






ARTICLE 20. FAMILY LAW: HUMAN REPRODUCTION

CHAPTER 1. SURROGATE AGREEMENTS

IC 31-20-1-1
Public policy declaration
31-20-1-1 Sec. 1. The general assembly declares that it is against public policy to enforce any term of a surrogate agreement that requires a surrogate to do any of the following:
(1) Provide a gamete to conceive a child.
(2) Become pregnant.
(3) Consent to undergo or undergo an abortion.
(4) Undergo medical or psychological treatment or examination.
(5) Use a substance or engage in activity only in accordance with the demands of another person.
(6) Waive parental rights or duties to a child.
(7) Terminate care, custody, or control of a child.
(8) Consent to a stepparent adoption under IC 31-19 (or IC 31-3-1 before its repeal).
As added by P.L.1-1997, SEC.12.

IC 31-20-1-2
Void agreements
31-20-1-2 Sec. 2. A surrogate agreement described in section 1 of this chapter that is formed after March 14, 1988, is void.
As added by P.L.1-1997, SEC.12.

IC 31-20-1-3
Best interests of child; basis for court decisions
31-20-1-3 Sec. 3. After March 14, 1988, a court may not base a decision concerning the best interests of a child in any civil action solely on evidence that a surrogate and any other person:
(1) entered into a surrogate agreement; or
(2) acted in accordance with a surrogate agreement;
unless a party proves that the surrogate agreement was entered into through duress, fraud, or misrepresentation.
As added by P.L.1-1997, SEC.12.






ARTICLE 21. RESERVED

CHAPTER 1. REPEALED






ARTICLE 22. RESERVED

CHAPTER 1. REPEALED






ARTICLE 23. RESERVED

CHAPTER 1. REPEALED






ARTICLE 24. RESERVED

CHAPTER 1. REPEALED






ARTICLE 25. CHILD SERVICES: ADMINISTRATION

CHAPTER 1. ESTABLISHMENT OF DEPARTMENT OF CHILD SERVICES

IC 31-25-1-1
Department established; director
31-25-1-1 Sec. 1. (a) The department of child services is established.
(b) The governor shall appoint a director who is responsible for administering the department of child services. The director:
(1) serves at the governor's pleasure; and
(2) is entitled to compensation set by the budget agency.
As added by P.L.145-2006, SEC.271.



CHAPTER 2. GENERAL DUTIES OF THE DEPARTMENT OF CHILD SERVICES

IC 31-25-2-1
"Department"
31-25-2-1 Sec. 1. As used in this article, "department" refers to the department of child services established by IC 31-25-1-1.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-2
Personnel
31-25-2-2 Sec. 2. The director may employ necessary personnel to carry out the department's responsibilities subject to:
(1) the budget agency's approval under IC 4-12-1-13; and
(2) IC 4-15-2.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-3
Department organization
31-25-2-3 Sec. 3. The director shall determine the best manner of organizing the department to provide the necessary services throughout Indiana to fulfill the purposes of this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-4
Child protection caseworker caseload reports
31-25-2-4 Sec. 4. One (1) time every three (3) months, the department shall submit a report to the budget committee and to the legislative council that provides data and statistical information regarding caseloads of child protection caseworkers. The report made to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-5
Caseload limitations
31-25-2-5 Sec. 5. (a) This section applies after June 30, 2008.
(b) A child protection caseworker or a child welfare caseworker may not be assigned work that exceeds the following maximum caseload levels at any time:
(1) For caseworkers assigned only initial assessments, including investigations of an allegation of child abuse or neglect, twelve (12) active cases per month per caseworker.
(2) For caseworkers assigned only ongoing cases, seventeen (17) active children per caseworker.
(3) For caseworkers assigned a combination of initial assessments, including investigations of an allegation of child abuse or neglect, and ongoing cases under subdivisions (1) and (2), four (4) investigations and ten (10) active ongoing cases per caseworker.     (c) The department shall comply with the maximum caseload ratios described in subsection (b).
As added by P.L.145-2006, SEC.271.

IC 31-25-2-6
Report requirements
31-25-2-6 Sec. 6. The report required under section 4 of this chapter must do the following:
(1) Indicate the department's progress in recruiting, training, and retaining caseworkers.
(2) Describe the methodology used to compute caseloads for each child protection caseworker.
(3) Indicate whether the statewide average caseloads for child protection caseworkers exceed the caseload standards established by the department.
(4) If the report indicates that average caseloads exceed caseload standards, include a written plan that indicates the steps that are being taken to reduce caseloads.
(5) Identify, describe, and, if appropriate, recommend best management practices and resources required to achieve effective and efficient delivery of child protection services.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-7
Department duties
31-25-2-7 Sec. 7. The department is responsible for the following:
(1) Providing child protection services under this article.
(2) Providing and administering child abuse and neglect prevention services.
(3) Providing and administering child services (as defined in IC 12-19-7-1).
(4) Providing and administering family services.
(5) Providing family preservation services under IC 31-26-5.
(6) Regulating and licensing the following under IC 31-27:
(A) Child caring institutions.
(B) Foster family homes.
(C) Group homes.
(D) Child placing agencies.
(7) Administering the state's plan for the administration of Title IV-D of the federal Social Security Act (42 U.S.C. 651 et seq.).
(8) Administering foster care services.
(9) Administering independent living services (as described in 42 U.S.C. 677 et seq.).
(10) Administering adoption services.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-8
Department as single state agency responsible for administering certain grants, funds, and programs
31-25-2-8 Sec. 8. The department is the single state agency

responsible for administering the following:
(1) Title IV-B of the federal Social Security Act under 42 U.S.C. 620 et seq.
(2) Title IV-E of the federal Social Security Act under 42 U.S.C. 670 et seq.
(3) The federal Child Abuse Prevention and Treatment Act under 42 U.S.C. 5106 et seq.
(4) The federal Social Services Block Grant under 42 U.S.C. 1397 et seq.
(5) Any other federal program that provides funds to states for services related to the prevention of child abuse and neglect, child welfare services, foster care, independent living, or adoption services.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-9
Department duties concerning staff
31-25-2-9 Sec. 9. (a) The department:
(1) must have sufficient qualified and trained staff to fulfill the purpose of this article;
(2) must be organized to maximize the continuity of responsibility, care, and service of individual caseworkers toward individual children and families;
(3) must provide training to representatives of the department regarding the legal duties of the representatives in carrying out the responsibility of the department under section 7 of this chapter, which may consist of various methods of informing the representatives of their duties, in order to protect the legal rights and safety of children and families from the initial time of contact during the investigation through treatment; and
(4) must provide training to representatives of the child protection services system regarding the constitutional rights of the child's family, including a child's guardian or custodian, that is the subject of an investigation of child abuse or neglect consistent with the Fourth Amendment to the United States Constitution and Article I, Section 11 of the Constitution of the State of Indiana.
(b) This section expires June 30, 2008.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-10
Department duties concerning staff
31-25-2-10 Sec. 10. (a) This section applies after June 30, 2008.
(b) The department of child services:
(1) must have sufficient qualified and trained staff to:
(A) fulfill the purpose of this article;
(B) comply with the maximum caseload ratios for:
(i) child protection caseworkers; and
(ii) child welfare caseworkers;
as set forth in IC 31-25-2-5;         (2) must be organized to maximize the continuity of responsibility, care, and service of individual caseworkers toward individual children and families;
(3) must provide training to representatives of the department regarding the legal duties of the representatives in carrying out the responsibility of the department under section 7 of this chapter, which may consist of various methods of informing the representatives of their duties, in order to protect the legal rights and safety of children and families from the initial time of contact during the investigation through treatment; and
(4) must provide training to representatives of the child protection services system regarding the constitutional rights of the child's family, including a child's guardian or custodian, that is the subject of an investigation of child abuse or neglect consistent with the Fourth Amendment to the United States Constitution and Article I, Section 11 of the Constitution of the State of Indiana.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-11
Powers, responsibilities, and duties
31-25-2-11 Sec. 11. (a) Except in cases involving a child who may be a victim of institutional abuse or cases in which police investigation also appears appropriate, the department is the primary public agency responsible for:
(1) receiving;
(2) investigating or arranging for investigation; and
(3) coordinating;
the investigation of all reports of a child who may be a victim of known or suspected child abuse or neglect.
(b) In accordance with a local plan for child protection services, the department shall, by juvenile court order:
(1) provide protection services to prevent cases where a child may be a victim of further child abuse or neglect; and
(2) provide for or arrange for and coordinate and monitor the provision of the services necessary to ensure the safety of children.
(c) Reasonable efforts must be made to provide family services designed to prevent a child's removal from the child's parent, guardian, or custodian.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-12
Notice of existence of photographs, x-rays, and physical medical examination reports
31-25-2-12 Sec. 12. The department shall give notice of the existence and location of photographs, x-rays, and physical medical examination reports to:
(1) the appropriate prosecuting attorney; and
(2) the appropriate law enforcement agency, if the law

enforcement agency has not already received the items described in this section under IC 31-33-10-3.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-13
Access to photographs, x-rays, and physical medical examination reports
31-25-2-13 Sec. 13. Photographs, x-rays, or physical medical examination reports shall be made available to:
(1) the law enforcement agency having jurisdiction;
(2) the department;
(3) the prosecuting attorney;
(4) the guardian ad litem; or
(5) the court appointed special advocate appointed by the juvenile court;
for use in any judicial proceeding relating to the subject matter of a report made under this article and, to the extent permissible under the Indiana Rules of Trial Procedure, to the adverse party in any proceeding arising under this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-14
Cooperation with public and private agencies
31-25-2-14 Sec. 14. (a) The department shall cooperate with and shall seek and receive the cooperation of appropriate public and private agencies, including the following:
(1) Law enforcement agencies.
(2) The courts.
(3) Organizations, groups, and programs providing or concerned with services related to the prevention, identification, or treatment of a child who may be a victim of child abuse or neglect.
(b) The department shall also cooperate with public and private agencies, organizations, and groups that provide family services designed to prevent a child's removal from the child's home.
(c) Cooperation and involvement under this section may include the following:
(1) Consultation services.
(2) Planning.
(3) Case management.
(4) Public education and information services.
(5) Use of each other's facilities, staff, and other training.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-15
Purchase of services of public or private agency
31-25-2-15 Sec. 15. (a) Notwithstanding any other law, the department may purchase and use the services of any public or private agency if adequate provision is made for continuity of care and accountability.     (b) If the department purchases services under this article, the state shall reimburse the expenses, to the extent allowed by state and federal statutes, rules, and regulations, to the locality or agency in the same manner and to the same extent as if the services were provided directly by the department.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-16
Department of child services child care fund
31-25-2-16 Sec. 16. (a) The department of child services child care fund is established for the purpose of providing training and facilitating compliance with and enforcement of IC 31-25 through IC 31-28. The fund shall be administered by the department.
(b) The fund consists of the fees and civil penalties collected under IC 31-25 through IC 31-28.
(c) The expenses of administering the fund shall be paid from money in the fund.
(d) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
(e) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-17
Procurement agreements
31-25-2-17 Sec. 17. (a) The department may establish a program to procure any of the services described in section 7 of this chapter under a procurement agreement administered by the department. The department may enter into procurement agreements that cover the delivery of one (1) or more categories of services to all the counties in a region determined by the department. An agreement may provide for payment from state funds appropriated for the purpose or direct billing of services to the county receiving the service.
(b) If the department enters into a procurement agreement covering a county, the county, including the county's juvenile court, shall procure all services covered by the procurement agreement in accordance with the regional procurement agreement and the policies prescribed by the department. With the approval of the department, a county may use services from an alternate provider.
(c) The costs incurred under a procurement agreement shall be shared by the counties covered by the procurement agreement. The department shall allocate the costs of a regional procurement agreement among the counties covered by the agreement in proportion to the use of the services by each county under the schedule prescribed by the department. A county shall pay the costs incurred under a procurement agreement from the:
(1) family and children's fund; or
(2) children's psychiatric residential treatment services fund; as appropriate.
(d) If the department pays the costs incurred under a procurement contract from state funds appropriated for the purpose, the department shall present a claim for reimbursement to the appropriate county auditor. The county executive shall review and allow the full amount of the claim in the manner provided in IC 36-2-6.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-18
Rules
31-25-2-18 Sec. 18. The department may adopt rules under IC 4-22-2 necessary to carry out the department's or bureau's duties under this article.
As added by P.L.145-2006, SEC.271.

IC 31-25-2-19
Adoption fees
31-25-2-19 Sec. 19. (a) The department may charge the following adoption fees:
(1) An adoption placement fee that may not exceed the actual costs incurred by the county office for medical expenses of children and mothers.
(2) A fee that does not exceed the time and travel costs incurred by the county office for home study and investigation concerning a contemplated adoption.
(b) Fees charged under this section shall be deposited in a separate account in the county family and children trust clearance fund established under IC 12-19-1-16. Money deposited under this subsection shall be expended by the department for the following purposes without further appropriation:
(1) The care of children whose adoption is contemplated.
(2) The improvement of adoption services provided by the department.
(c) The director may adopt rules governing the expenditure of money under this section.
(d) The department may provide written authorization allowing a county office to reduce or waive charges authorized under this section in hardship cases or for other good cause after investigation. The department may adopt forms on which the written authorization is provided.
As added by P.L.145-2006, SEC.271.



CHAPTER 3. CHILD SUPPORT BUREAU

IC 31-25-3-1
Child support bureau; compliance; state central collection unit
31-25-3-1 (a) The child support bureau is established within the department. The bureau is charged with the administration of Title IV-D of the federal Social Security Act.
(b) The state's plan for the administration of Title IV-D must comply with all provisions of state law and with the federal statutes and regulations governing the program.
(c) The state central collection unit is established within the child support bureau. The unit shall collect all noncash child support payments and process child support paid through income withholding.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.18.

IC 31-25-3-2
Duties of bureau
31-25-3-2 Sec. 2. (a) The bureau shall operate the state parent locator service. The bureau shall make all necessary requests and responses to the federal parent locator service and to the parent locator services of the other states.
(b) To carry out the bureau's responsibilities under this chapter, the bureau, through the parent locator service, may request information and assistance from a state, county, city, or town agency. Officers and employees of a state, county, city, or town agency shall cooperate with the bureau in determining the location of a parent who:
(1) owes child support; or
(2) has abandoned or deserted a child;
by providing the pertinent information relative to the location, income, and property of the parent, notwithstanding any other statute making the information confidential.
(c) Notwithstanding any other statute making the information confidential, each person doing business in Indiana shall provide the bureau or an agent of the bureau with the following information, if available, upon receipt of the certification described in subsection (d):
(1) Full name of the parent.
(2) Social Security number of the parent.
(3) Date of birth of the parent.
(4) Address of the parent's residence.
(5) Amount of wages earned by the parent.
(6) Number of dependents claimed by the parent on state and federal tax withholding forms.
(7) Name and address of the parent's employer.
(8) Name and address of any financial institution maintaining an account for the parent.         (9) Address of any real property owned by the parent.
(10) Name and address of the parent's health insurance carrier and health coverage policy number.
(d) The parent locator service shall certify that the information requested in subsection (c) is for the purpose of locating a parent who owes child support or who has abandoned a child and that the information obtained is to be treated as confidential by the bureau and any other state to which the information is released.
(e) A business in Indiana and each unit of state and local government shall comply with an administrative subpoena issued by a Title IV-D agency in another jurisdiction. The information requested may not be provided unless the Title IV-D agency of the other jurisdiction certifies that the information will be treated as confidential. The business or unit of government shall provide the Title IV-D agency of the other jurisdiction with the information listed in subsection (c), if available, if requested in the subpoena, upon certification by the Title IV-D agency of the other jurisdiction that the information is for the purpose of locating a parent who owes child support or who has abandoned or deserted a child.
(f) A person may not knowingly refuse to give the bureau, the bureau's agents, or the Title IV-D agency of another jurisdiction the following:
(1) The name of a parent of a child for whom the state is providing public assistance.
(2) Information that may assist the parent locator service or other jurisdiction in locating the parent of a child.
(g) Information obtained under this section may not be used in a criminal prosecution against the informant.
(h) A person may not knowingly give the bureau or the Title IV-D agency of another jurisdiction the incorrect name of a parent of a child or knowingly give the parent locator service incorrect information on the parent's whereabouts for the purpose of concealing the identity of the real parent of the child or the location of the parent.
As added by P.L.145-2006, SEC.271.



CHAPTER 4. CHILD SUPPORT PROVISIONS OF TITLE IV-D OF THE FEDERAL SOCIAL SECURITY ACT

IC 31-25-4-1
"Bureau"
31-25-4-1 Sec. 1. As used in this chapter, "bureau" refers to the child support bureau established by IC 31-25-3-1.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-2
"Delinquent"
31-25-4-2 Sec. 2. As used in this chapter, "delinquent" means at least:
(1) two thousand dollars ($2,000); or
(2) three (3) months;
past due on payment of court ordered child support.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-3
"Account"
31-25-4-3 Sec. 3. (a) As used in this chapter with regard to a financial institution data match, "account" has the meaning set forth in 42 U.S.C. 666, and includes any of the following:
(1) A demand deposit account.
(2) A checking or negotiable order of withdrawal account.
(3) A savings account.
(4) A timed deposit account.
(5) A money market mutual fund account.
(b) As used in this chapter, "financial institution" has the meaning set forth in 42 U.S.C. 666, and includes the following:
(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c)).
(2) An institution affiliated party, as defined in Section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. 1813(u)).
(3) A federal or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. 1752), including an institution affiliated party of a credit union (as defined in Section 206(r) of the Act).
(4) A benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in Indiana.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-4
"Obligor"
31-25-4-4 Sec. 4. As used in this chapter, "obligor" means a person whose support obligation is enforced by the Title IV-D agency.
As added by P.L.145-2006, SEC.271.
IC 31-25-4-5
"Plan"
31-25-4-5 Sec. 5. As used in this chapter, "plan" refers to the state plan developed to implement the provisions of Title IV-D of the federal Social Security Act.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-6
"Private organization"
31-25-4-6 Sec. 6. As used in this chapter, "private organization" means a private organization with which a prosecuting attorney contracts under section 13 of this chapter to provide child support enforcement services.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-7
Duties of bureau
31-25-4-7 Sec. 7. The bureau shall do the following:
(1) Develop and implement the state's plan for the administration of Title IV-D. The plan must comply with all provisions of state law and with the federal statutes and regulations governing the program.
(2) Evaluate formally the quality, efficiency, effectiveness, and scope of services provided under the plan developed and approved by the governor and the United States Department of Health and Human Services.
(3) Control financially the operation of the plan.
(4) Coordinate activities relating to and in compliance with the requirements of the state's reciprocal enforcement of support law of cases being pursued under the state plan. The bureau shall make requests to the United States Department of Health and Human Services Office of Child Support Enforcement for use of the federal parent locator service, the other states' parent locator services, the federal district courts, and the Internal Revenue Service.
(5) Operate the state parent locator service.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-8
Additional duties of bureau
31-25-4-8 Sec. 8. In addition to the duties imposed by section 7 of this chapter, the bureau shall do the following:
(1) Perform one (1) of the following under IC 22-4-39:
(A) Enter into an agreement with each individual who owes a child support obligation being enforced by the child support bureau and who is eligible for unemployment compensation benefits under IC 22-4 to have a specified amount withheld from the benefits otherwise payable to the individual, not to exceed the individual's unemployment compensation weekly benefit amount.             (B) Bring legal process to require the withholding of specified amounts from the individual's unemployment compensation benefits.
(C) Accept an amount specified by the individual to be deducted and withheld by the department of workforce development.
(2) Notify the department of workforce development of the amounts to be deducted from an individual's unemployment compensation as determined under subdivision (1), not to exceed the individual's weekly benefit amount of unemployment compensation.
(3) Reimburse the department of workforce development for the administrative costs incurred by the department under IC 22-4-39.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-9
Federal requirements
31-25-4-9 Sec. 9. The bureau shall consider and follow the federal requirements imposed by statute and regulation governing the formation of the state plan.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-10
Agreements and communications with Title IV-A administrator; time frame requirement
31-25-4-10 Sec. 10. The bureau shall make the agreements and maintain the communications necessary with the agency that administers Title IV-A of the federal Social Security Act to ensure proper operation of the total program. Prompt notice for action in all cases must be given between the bureau and the agency that administers Title IV-A of the Federal Social Security Act. Cases shall be handled within the time frame established by the federal statutes and regulations governing the program's administration.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-11
State case registry; contents
31-25-4-11 Sec. 11. (a) The bureau shall maintain the state case registry required under 42 U.S.C. 654A(e).
(b) The state case registry must contain the following:
(1) Records of each case in which the bureau provides services.
(2) Each child support order established or modified after September 30, 1998.
(c) To carry out the bureau's responsibilities under this section, each circuit court clerk shall enter into an agreement with the bureau to provide all information necessary for the registry.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-12 Federal courts; contact
31-25-4-12 Sec. 12. The bureau shall make all contact with the federal courts necessary under federal law and guidelines.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-13
Agreements with local government officials; contracting; attorney-client relationship; informing applicant; expiration
31-25-4-13 (a) The bureau shall make the agreements necessary for the effective administration of the plan with local governmental officials within Indiana. The bureau shall contract with:
(1) a prosecuting attorney;
(2) a private attorney if the bureau determines that a reasonable contract cannot be entered into with a prosecuting attorney and the determination is approved by at least two-thirds (2/3) of the Indiana child custody and support advisory committee established by IC 33-24-11-1; or
(3) a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years;
in each judicial circuit to undertake activities required to be performed under Title IV-D of the federal Social Security Act (42 U.S.C. 651), including establishment of paternity, establishment, enforcement, and modification of child support orders, activities under the Uniform Reciprocal Enforcement of Support Act (IC 31-2-1 before its repeal) or the Uniform Interstate Family Support Act (IC 31-18, or IC 31-1.5 before its repeal), and, if the contract is with a prosecuting attorney, prosecutions of welfare fraud.
(b) The hiring of an attorney by an agreement or a contract made under this section is not subject to the approval of the attorney general under IC 4-6-5-3. An agreement or a contract made under this section is not subject to IC 4-13-2-14.3 or IC 5-22.
(c) Subject to section 14 of this chapter, a prosecuting attorney with whom the bureau contracts under subsection (a):
(1) may contract with a collection agency licensed under IC 25-11 to provide child support enforcement services; and
(2) shall contract with a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years.
(d) A prosecuting attorney or private attorney entering into an agreement or a contract with the bureau under this section enters into an attorney-client relationship with the state to represent the interests of the state in the effective administration of the plan and not the interests of any other person. An attorney-client relationship is not created with any other person by reason of an agreement or contract with the bureau.
(e) At the time an application for child support services is made, the applicant must be informed that:
(1) an attorney who provides services for the bureau is the

attorney for the state and is not providing legal representation to the applicant; and
(2) communications made by the applicant to the attorney and the advice given by the attorney to the applicant are not confidential communications protected by the privilege provided under IC 34-46-3-1.
(f) A prosecuting attorney or private attorney who contracts or agrees under this section to undertake activities required to be performed under Title IV-D is not required to mediate, resolve, or litigate a dispute between the parties relating to the amount of parenting time or parenting time credit.
(g) This section expires December 31, 2006.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.19.

IC 31-25-4-13.1
Agreements with local government officials; contracting; attorney-client relationship; informing applicant; service level stipulation
31-25-4-13.1 Sec. 13.1. (a) This section applies after December 31, 2006.
(b) The bureau shall make the agreements necessary for the effective administration of the plan with local governmental officials within Indiana. The bureau shall contract with:
(1) a prosecuting attorney;
(2) a private attorney or private entity if the bureau determines that a reasonable contract cannot be entered into with a prosecuting attorney and the determination is approved by at least two-thirds (2/3) of the Indiana child custody and support advisory committee (established by IC 33-24-11-1); or
(3) a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years;
in each judicial circuit to undertake activities required to be performed under Title IV-D of the federal Social Security Act (42 U.S.C. 651), including establishment of paternity, establishment, enforcement, and modification of child support orders, activities under the Uniform Reciprocal Enforcement of Support Act (IC 31-2-1, before its repeal) or the Uniform Interstate Family Support Act (IC 31-18, or IC 31-1.5 before its repeal), and if the contract is with a prosecuting attorney, prosecutions of welfare fraud.
(c) The hiring of a private attorney or private entity by an agreement or a contract made under this section is not subject to the approval of the attorney general under IC 4-6-5-3. An agreement or a contract made under this section is not subject to IC 4-13-2-14.3 or IC 5-22.
(d) Subject to section 14.1 of this chapter, a prosecuting attorney with which the bureau contracts under subsection (b):
(1) may contract with a collection agency licensed under IC 25-11 to provide child support enforcement services; and         (2) shall contract with a collection agency licensed under IC 25-11 to collect arrearages on child support orders under which collections have not been made on arrearages for at least two (2) years.
(e) A prosecuting attorney or private attorney entering into an agreement or a contract with the bureau under this section enters into an attorney-client relationship with the state to represent the interests of the state in the effective administration of the plan and not the interests of any other person. An attorney-client relationship is not created with any other person by reason of an agreement or contract with the bureau.
(f) At the time that an application for child support services is made, the applicant must be informed that:
(1) an attorney who provides services for the child support bureau is the attorney for the state and is not providing legal representation to the applicant; and
(2) communications made by the applicant to the attorney and the advice given by the attorney to the applicant are not confidential communications protected by the privilege provided under IC 34-46-3-1.
(g) A prosecuting attorney or private attorney who contracts or agrees under this section to undertake activities required to be performed under Title IV-D is not required to mediate, resolve, or litigate a dispute between the parties relating to the amount of parenting time or parenting time credit.
(h) An agreement made under subsection (b) must contain requirements stipulating service levels a prosecuting attorney or private entity is expected to meet. The bureau shall disburse incentive money based on whether a prosecuting attorney or private entity meets service levels stipulated in an agreement made under subsection (b).
As added by P.L.146-2006, SEC.20.

IC 31-25-4-14
Program to contract with collection agency; duties; contract requirements; reporting; costs; expiration
31-25-4-14 Sec. 14. (a) The bureau shall establish a program to allow a prosecuting attorney with which the bureau has contracted under section 18 of this chapter to contract with a collection agency licensed under IC 25-11 to provide child support enforcement services.
(b) The bureau shall:
(1) establish a list of approved collection agencies with which a prosecuting attorney may contract under this section;
(2) establish requirements for participation in the program established under this section to assure:
(A) effective administration of the plan; and
(B) compliance with all federal and state statutes, regulations, and rules;
(3) update and review the list described in subdivision (1) and

forward a copy of the updated list to each prosecuting attorney annually; and
(4) preapprove or approve all contracts between a collection agency and a prosecuting attorney.
(c) A contract between a prosecuting attorney and a collection agency under this section must include the following provisions:
(1) A provision that records of a contractor operated child support enforcement system are subject to inspection and copying to the same extent the records would be subject to inspection and copying if the contractor were a public agency under IC 5-14-3.
(2) A provision that records that are provided by a contractor to the prosecuting attorney that relate to compliance by the contractor with the terms of the contract are subject to inspection and copying in accordance with IC 5-14-3.
(d) Not later than July 1, 2006, the bureau shall provide the legislative council with a report:
(1) evaluating the effectiveness of the program established under this section; and
(2) evaluating the impact of arrearage reductions for child support orders under which collection agencies have collected under IC 31-25-4-13.
(e) The bureau is not liable for any costs related to a contract entered into under this section that are disallowed for reimbursement by the federal government under the Title IV-D program of the federal Social Security Act.
(f) The bureau shall treat costs incurred by a prosecuting attorney under this section as administrative costs of the prosecuting attorney.
(g) Contracts between a collection agency licensed under IC 25-11 and the bureau or a prosecuting attorney:
(1) must:
(A) be in writing;
(B) include:
(i) all fees, charges, and costs, including administrative and application fees; and
(ii) the right of the bureau or the prosecuting attorney to cancel the contract at any time;
(C) require the collection agency, upon the request of the bureau or the prosecuting attorney, to provide the:
(i) source of each payment received for arrearage on a child support order;
(ii) form of each payment received for arrearage on a child support order;
(iii) amount and percentage that is deducted as a fee or a charge from each payment of arrearage on a child support order; and
(iv) amount of arrearage owed under a child support order; and
(D) be one (1) year renewable contracts; and
(2) may be negotiable contingency contracts in which a

collection agency may not collect a fee that exceeds fifteen percent (15%) of the arrearages collected per case.
(h) A collection agency that contracts with the bureau or a prosecuting attorney under this section may, in addition to the collection of arrearages on a child support order, assess and collect from an obligor all fees, charges, costs, and other expenses as provided under the terms of the contract described in subsection (g).
(i) This section expires December 31, 2006.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.21.

IC 31-25-4-14.1
Program to contract with collection agency; duties; contract requirements; costs
31-25-4-14.1 Sec. 14.1. (a) This section applies after December 31, 2006.
(b) The bureau shall establish a program to allow a prosecuting attorney with which the bureau has contracted under section 13.1 of this chapter to contract with a collection agency licensed under IC 25-11 to provide child support enforcement services.
(c) The bureau shall:
(1) establish a list of approved collection agencies with which a prosecuting attorney may contract under this section;
(2) establish requirements for participation in the program established under this section to assure:
(A) effective administration of the plan; and
(B) compliance with all federal and state statutes, regulations, and rules;
(3) update and review the list described in subdivision (1) and forward a copy of the updated list to each prosecuting attorney annually; and
(4) preapprove or approve all contracts between a collection agency and a prosecuting attorney.
(d) A contract between a prosecuting attorney and a collection agency under this section must include the following provisions:
(1) A provision that records of a contractor operated child support enforcement system are subject to inspection and copying to the same extent the records would be subject to inspection and copying if the contractor were a public agency under IC 5-14-3.
(2) A provision that records that are provided by a contractor to the prosecuting attorney that relate to compliance by the contractor with the terms of the contract are subject to inspection and copying in accordance with IC 5-14-3.
(e) The bureau is not liable for any costs related to a contract entered into under this section that are disallowed for reimbursement by the federal government under the Title IV-D program of the federal Social Security Act.
(f) The bureau shall treat costs incurred by a prosecuting attorney under this section as administrative costs of the prosecuting attorney.     (g) Contracts between a collection agency licensed under IC 25-11 and the bureau or a prosecuting attorney:
(1) must:
(A) be in writing;
(B) include:
(i) all fees, charges, and costs, including administrative and application fees; and
(ii) the right of the bureau or the prosecuting attorney to cancel the contract at any time;
(C) require the collection agency, upon the request of the bureau or the prosecuting attorney, to provide the:
(i) source of each payment received for arrearage on a child support order;
(ii) form of each payment received for arrearage on a child support order;
(iii) amount and percentage that is deducted as a fee or a charge from each payment of arrearage on a child support order; and
(iv) amount of arrearage owed under a child support order; and
(D) be one (1) year renewable contracts; and
(2) may be negotiable contingency contracts in which a collection agency may not collect a fee that exceeds fifteen percent (15%) of the arrearages collected per case.
(h) A collection agency that contracts with the bureau or a prosecuting attorney under this section may, in addition to the collection of arrearages on a child support order, assess and collect from an obligor all fees, charges, costs, and other expenses as provided under the terms of the contract described in subsection (g).
As added by P.L.146-2006, SEC.22.

IC 31-25-4-15
Court assistants; appointment; agreements for services; standards
31-25-4-15 Sec. 15. (a) The judge of a court having jurisdiction over actions arising under Title IV-D of the Social Security Act (42 U.S.C. 651) shall, when necessary to satisfy the federal requirement of expedited process for obtaining and enforcing support orders (42 U.S.C. 666(a)(2); 42 CFR 303.101), appoint assistants who meet the standards established by the judicial conference of Indiana under subsection (d), including:
(1) court commissioners;
(2) hearing examiners;
(3) masters; and
(4) referees;
to make findings of fact and recommendations for the judge's approval in actions arising under Title IV-D of the Social Security Act (42 U.S.C. 651 et seq.).
(b) If appointment of a court assistant is required under subsection (a), the bureau shall enter into an agreement with the courts for

services associated with cases arising under Title IV-D of the Social Security Act that are performed by:
(1) a court assistant appointed under subsection (a); and
(2) administrative and supportive personnel to the court assistant, including the following:
(A) A bailiff.
(B) A stenographer.
(C) A court reporter.
(c) The agreements entered into under subsection (b) are not subject to approval by the attorney general under IC 4-13-2-14.3.
(d) The judicial conference of Indiana shall establish educational and occupational standards for an individual to be employed as an assistant under subsection (a).
As added by P.L.145-2006, SEC.271.

IC 31-25-4-16
Contracts with nongovernmental providers
31-25-4-16 Sec. 16. The bureau may contract for services from nongovernmental providers under the guidelines established for all state agency contracts.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-17
Support related duties of bureau
31-25-4-17 Sec. 17. (a) The bureau shall do the following:
(1) Collect support payments when the payments have been assigned to the state by the application for assistance under Title IV-A.
(2) Assist in obtaining a support order, including an order for health insurance coverage under:
(A) IC 27-8-23;
(B) IC 31-14-11-3; or
(C) IC 31-16-6-4;
when there is no existing order and assistance is sought.
(3) Assist mothers of children born out of wedlock in establishing paternity and obtaining a support order, including an order for health insurance coverage under IC 27-8-23, when the mother has applied for assistance.
(4) Implement income withholding in any Title IV-D case:
(A) with an arrearage; and
(B) without an order issued by a court or an administrative agency.
(5) Enforce intrastate and interstate support orders using high volume automated enforcement features.
(6) Use a simplified procedure for the review and adjustment of support orders as set forth in 42 U.S.C. 666(a)(10).
(b) Whenever the bureau collects support payments on behalf of an individual who is no longer a member of a household that receives Title IV-A cash payments, the collected support payments (except collections made through a federal tax refund offset) shall be

promptly distributed in the following order:
(1) Payment to the recipient of the court ordered support obligation for the month that the support payment is received.
(2) Payment to the recipient of the support payment arrearages that have accrued during any period when the recipient was not a member of a household receiving Title IV-A assistance.
(3) Payment to the state in an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the recipient's family; or
(B) the amount assigned to the state by the recipient under IC 12-14-7-1.
(4) Payment of support payment arrearages owed to the recipient.
(5) Payment of any other support payments payable to the recipient.
(c) Whenever the bureau receives a payment through a federal tax refund offset on behalf of an individual who has received or is receiving Title IV-A assistance, the child support payment shall be distributed as follows:
(1) To the state, an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the individual's family; or
(B) the amount assigned to the state by the individual under IC 12-14-7-1.
(2) To the individual, any amounts remaining after the distribution under subdivision (1).
(d) Whenever the bureau collects a child support payment from any source on behalf of an individual who has never received Title IV-A assistance, the bureau shall forward all money collected to the individual.
(e) Whenever the bureau receives a child support payment on behalf of an individual who currently receives a Title IV-A cash payment or an individual whose cash payment was recouped, the child support payment shall be distributed as follows:
(1) To the state, an amount not to exceed the lesser of:
(A) the total amount of past public assistance paid to the individual's family; or
(B) the amount assigned to the state by the individual under IC 12-14-7-1.
(2) To the individual, any amounts remaining after the distribution under subdivision (1).
(f) Unless otherwise required by federal law, not more than seventy-five (75) days after a written request by a recipient, the bureau shall provide an accounting report to the recipient that identifies the bureau's claim to a child support payment or arrearage.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-18
Order for genetic testing to establish paternity; income

withholding
31-25-4-18 Sec. 18. (a) Under 42 U.S.C. 666, the bureau has the authority, without a court order, to order genetic testing to establish paternity.
(b) The bureau may not order genetic testing as provided under this section without a request from a local child support attorney where an order for child support is entered.
(c) The bureau shall recognize and enforce the authority of a state agency from another state to take any action as required under 42 U.S.C. 666(c).
(d) The bureau shall notify the appropriate circuit court clerk in any case where an action of the bureau results in income withholding or a change of payee of a child support order in a Title IV-D case.
(e) In accordance with 42 U.S.C. 654B(a)(3), the bureau shall provide a single address to which income withholding payments may be sent.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-19
Services for other than TANF recipients or applicants; application; fees
31-25-4-19 Sec. 19. All services provided under section 17 of this chapter and IC 31-25-3-2 must be available to individuals (other than recipients or applicants for the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265)) upon application for the services when accompanied by the payment of an application fee as set by the Title IV-D agency. Fees other than the application fee must be imposed in accord with federal law governing this program.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-20
Authority to receive federal funds and distribute money collected
31-25-4-20 Sec. 20. The bureau may receive the federal money available for the administration of Title IV-D of the federal Social Security Act and shall distribute money collected in accordance with federal regulations.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-21
Confidential information; safeguards; necessary disclosures
31-25-4-21 Sec. 21. (a) The bureau shall observe all possible safeguards for information obtained by the bureau with the minimum standard for the safeguards to be the federal regulations governing the safeguarding of information under this program.
(b) The bureau or the prosecuting attorney may not disclose information obtained through the parent locator service, except to the extent necessary to fulfill a duty under this chapter.
As added by P.L.145-2006, SEC.271.
IC 31-25-4-22
Disclosure of information to consumer reporting agencies; procedures
31-25-4-22 Sec. 22. The bureau shall establish procedures for providing information to a consumer reporting agency (as defined by the federal Fair Credit Reporting Act (15 U.S.C. 1681a(f))) concerning the amount of overdue support owed by a parent. Information provided under this section must be provided in accordance with federal statutes and regulations governing the Title IV-D program (42 U.S.C. 651).
As added by P.L.145-2006, SEC.271.

IC 31-25-4-23
Title IV-D agency; incentive payments; distribution from county treasury
31-25-4-23 (a) Subject to subsection (d), the Title IV-D agency shall provide incentive payments to counties for enforcing and collecting the support rights that have been assigned to the state. The incentive payments shall be made by the Title IV-D agency directly to the county and deposited in the county treasury for distribution on a quarterly basis and in the following manner:
(1) Twenty-two and two-tenths percent (22.2%) of the incentive payments shall be distributed to the county general fund.
(2) Thirty-three and four-tenths percent (33.4%) of the incentive payments shall be distributed to the operating budget of the prosecuting attorney.
(3) Twenty-two and two-tenths percent (22.2%) of the incentive payments shall be distributed to the operating budget of the circuit court clerk.
(b) Notwithstanding IC 36-2-5-2(b), distribution from the county treasury under subsection (a) shall be made without the necessity of first obtaining an appropriation from the county fiscal body.
(c) The amount that a county receives and the terms under which the incentive payment is paid must be in accordance with relevant federal statutes and the federal regulations promulgated under the statutes. However, amounts received as incentive payments may not, without the approval of the county fiscal body, be used to increase or supplement the salary of an elected official. The amounts received as incentive payments must be used to supplement, rather than take the place of, other funds used for Title IV-D program activities.
(d) The Title IV-D agency shall retain twenty-two and two-tenths percent (22.2%) of the incentive payments described in subsection (a).
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.23.

IC 31-25-4-24
Duties of circuit court clerk; support money; cash payments
31-25-4-24 (a) Each circuit court clerk shall do the following:
(1) Before January 1, 2007, receive support money assigned to

the state and paid under the terms of a court order in the clerk's jurisdiction and pay the money to the Title IV-D agency within the time limits established by P.L.93-647, as amended, and any related regulations that are promulgated.
(2) Maintain all records concerning the payment or nonpayment of support money that have been assigned to the state and transmit the records to the Title IV-D agency upon request.
(3) Contract with the Title IV-D agency for the performance and the remuneration for the performance of duties prescribed in this section.
(b) Beginning January 1, 2007, for purposes of subsection (a)(1), each circuit court clerk may accept only support money that is paid in cash.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.24.

IC 31-25-4-25
Amounts distributed from department of child services
31-25-4-25 The amounts appropriated for duties performed by prosecuting attorneys, circuit court clerks, or other agents under this chapter shall be distributed directly from the department of child services.
As added by P.L.145-2006, SEC.271. Amended by P.L.146-2006, SEC.25.

IC 31-25-4-26
Appeal right of aggrieved TANF recipient; issue limitation; corrective action on erroneous records
31-25-4-26 Sec. 26. (a) A recipient of the federal Temporary Assistance for Needy Families (TANF) program (45 CFR 265) who is aggrieved by the action of the Title IV-D agency in paying or not paying money to the recipient out of the support money collected by the agency under an assignment to Indiana may appeal the action to the Title IV-D agency. The appeal may not be used to redetermine eligibility for assistance, but must be limited to the issue as to whether upon the records before the Title IV-D agency proper distribution was made out of the support money collected.
(b) If, as a result of the appeal, the Title IV-D agency has reasonable cause to believe that the records in the agency's possession concerning the appellant are in error, the Title IV-D agency shall notify the agency supplying the records of possible errors and request corrective action.
(c) The appeal hearing must be held in accordance with the rules of the department.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-27
Rules implementing Title IV-D
31-25-4-27 Sec. 27. The director of the department shall adopt rules necessary to implement Title IV-D of the federal Social

Security Act and this chapter. The department shall send a copy of each proposed or adopted rule to each member of the Indiana child custody and support advisory committee established by IC 33-24-11-1 not later than ten (10) days after proposal or adoption.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-28
Appropriation
31-25-4-28 Sec. 28. A sufficient amount must be appropriated annually out of the state general fund for the administration of this chapter.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-29
Child support enforcement revolving funds
31-25-4-29 Sec. 29. (a) The bureau may, with the consent of the budget agency, establish child support enforcement revolving funds for the deposit of a part of the child support money collected by the bureau under this chapter.
(b) The amount of money to be deposited in a revolving fund established under this section shall be determined by the budget director. The budget agency shall annually review each revolving fund for the purpose of determining whether the fund's current level is adequate for the purpose of making disbursements described in subsection (c) and shall report to the budget director recommendations regarding changes in the amount of the fund. The budget director may authorize an increase or a decrease in the fund.
(c) Disbursements from a revolving fund established under this section may be made only to the bureau as follows:
(1) For payment of expenses incurred by the division in the collection of child support under this chapter.
(2) To enable the bureau to participate in child support collection projects offered by other units of government or the private sector.
(d) The bureau shall do the following:
(1) Request the budget agency to allocate, as needed, money from the revolving fund for the purposes described in subsection (c).
(2) Keep complete financial records of all transactions.
(3) Prepare, before the beginning of each fiscal year, an annual budget of proposed expenditures from the revolving funds.
(e) The bureau shall submit an annual budget to the budget agency for approval under subsection (d), and an expenditure in excess of the approved budget may not be made without the approval of the budget agency.
(f) Money in a revolving fund established under this section does not revert to any other fund at the end of a state fiscal year.
(g) The treasurer of state may invest the money in a revolving fund established under this section in the manner provided by law for investing money in the state general fund. As added by P.L.145-2006, SEC.271.

IC 31-25-4-30
Child support obligation lien list; motor vehicle liens
31-25-4-30 Sec. 30. (a) The bureau shall, each month, prepare a list of each person against whom a child support obligation lien is held under IC 31-16-16-3 (or IC 31-2-11-9 before its repeal). The list must identify each person liable for a lien by name, address, amount of lien, and either Social Security number or employer identification number. The bureau shall certify a copy of the list to the bureau of motor vehicles.
(b) The bureau of motor vehicles shall, before issuing the title to a motor vehicle under IC 9-17, determine whether the purchaser's or assignee's name is on the most recent monthly lien list. If the purchaser's or assignee's name is on the list, the bureau shall enter as a lien on the title the name of the state as the lienholder. The state's lien on a title under this section is subordinate to a prior perfected security interest if the interest is defined and perfected under any of the following:
(1) IC 26-1-9.1.
(2) IC 32-8 (before its repeal).
(3) IC 32-28.
(4) IC 32-29.
(5) IC 32-33.
(6) IC 32-34-10.
(c) A lien against the title under this section must be treated in the same manner as any other subordinate title lien.
(d) The bureau shall prescribe and furnish release forms for use by the bureau. When the amount of the lien is paid, the bureau shall issue to the person against whom the lien was held a release stating that the amount represented by the lien has been paid. The bureau may also issue a release to a person against whom the lien is held if the person has made arrangements, agreed to by the bureau, for the payment of the amount represented by the lien.
(e) The director of the bureau or the director's designee is the custodian of all titles having the state as the sole lienholder under this section. Upon receiving a title from the bureau of motor vehicles under this section, the director shall notify the owner of the motor vehicle.
(f) The bureau shall reimburse the bureau of motor vehicles for all costs incurred by the bureau in implementing this section.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-31
Data match system with financial institutions to block account with child support lien
31-25-4-31 Sec. 31. (a) The bureau shall operate a data match system with each financial institution doing business in Indiana.
(b) Each financial institution doing business in Indiana shall provide information to the bureau on all noncustodial parents who:         (1) hold one (1) or more accounts with the financial institution; and
(2) are delinquent.
(c) In order to provide the information required under subsection (b), a financial institution shall either:
(1) identify noncustodial parents by comparing records maintained by the financial institution with records provided by the bureau by:
(A) name; and
(B) either Social Security number or tax identification number; or
(2) submit to the bureau a report, in a form satisfactory to the bureau, that includes the Social Security number or tax identification number of each individual maintaining an account at the financial institution.
(d) The information required under subsection (b) must:
(1) be provided on a quarterly basis; and
(2) include the:
(A) name;
(B) address of record; and
(C) either the Social Security number or tax identification number;
of an individual identified under subsection (b).
(e) When the bureau has determined that the information required under subsection (d)(2) is identical for an individual who holds an account with a financial institution and an individual whose name appears on the quarterly list prepared by the bureau under section 30 of this chapter, the bureau shall provide a notice of the match if action is to be initiated to block or encumber the account by establishing a lien for child support payment to the:
(1) individual; and
(2) financial institution holding the account.
(f) The notice under section (e) must inform the individual that:
(1) the individual's account in a financial institution is subject to a child support lien; and
(2) the individual may file an appeal with the bureau within twenty (20) days after the date the notice was issued.
(g) The bureau shall hold a hearing under 470 IAC 1-4. The department's final action following a hearing held under this subdivision is subject to judicial review as provided in 470 IAC 1-4.
(h) The state's lien on assets under this section is subordinate to any prior lien perfected by:
(1) a financial institution; or
(2) another legitimate lien holder.
(i) A lien issued under this section remains in effect until the earliest of:
(1) one hundred twenty (120) days after issuance;
(2) the date the asset on which the lien is issued is surrendered; or
(3) the date the lien is released by an action of the bureau.     (j) This section does not preclude a financial institution from exercising its right to:
(1) charge back or recoup a deposit to an account; or
(2) set off from an account held by the financial institution in which the noncustodial parent has an interest in any debts owed to the financial institution that existed before:
(A) the state's lien; and
(B) notification to the financial institution of the child support delinquency.
(k) A financial institution ordered to block or encumber an account under this section is entitled to collect its normally scheduled account activity fees to maintain the account during the period the account is blocked or encumbered.
(l) All information provided by a financial institution under this section is confidential and is available only to the bureau or its agents for use only in child support enforcement activities.
(m) A financial institution providing information required under this section is not liable for:
(1) disclosing the required information to the bureau;
(2) blocking or surrendering any of an individual's assets in response to a lien imposed by:
(A) the bureau under this section; or
(B) a person or entity acting on behalf of the bureau; or
(3) any other action taken in good faith to comply with this section.
(n) The department shall pay a financial institution performing the data match required by this section a reasonable fee for providing the service that does not exceed the actual cost incurred by the financial institution.
(o) This section does not prevent the bureau or its agents from encumbering an obligor's account with a financial institution by any other remedy available for the enforcement of a child support order.
As added by P.L.145-2006, SEC.271.

IC 31-25-4-32
Finding obligor delinquent; notice; order to suspend operator's license; professional persons; sanctions
31-25-4-32 Sec. 32. (a) When the Title IV-D agency finds that an obligor is delinquent and can demonstrate that all previous enforcement actions have been unsuccessful, the Title IV-D agency shall send, to a verified address, a notice to the obligor that does the following:
(1) Specifies that the obligor is delinquent.
(2) Describes the amount of child support that the obligor is in arrears.
(3) States that unless the obligor:
(A) pays the obligor's child support arrearage in full;
(B) requests the activation of an income withholding order under IC 31-16-15-2 and establishes a payment plan with the Title IV-D agency to pay the arrearage; or             (C) requests a hearing under section 33 of this chapter;
within twenty (20) days after the date the notice is mailed, the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent and that the obligor's driving privileges shall be suspended.
(4) Explains that the obligor has twenty (20) days after the notice is mailed to do one (1) of the following:
(A) Pay the obligor's child support arrearage in full.
(B) Request the activation of an income withholding order under IC 31-16-15-2 and establish a payment plan with the Title IV-D agency to pay the arrearage.
(C) Request a hearing under section 33 of this chapter.
(5) Explains that if the obligor has not satisfied any of the requirements of subdivision (4) within twenty (20) days after the notice is mailed, that the Title IV-D agency shall issue a notice to:
(A) the board or department that regulates the obligor's profession or occupation, if any, that the obligor is delinquent and that the obligor may be subject to sanctions under IC 25-1-1.2, including suspension or revocation of the obligor's professional or occupational license;
(B) the supreme court disciplinary commission if the obligor is licensed to practice law;
(C) the department of education established by IC 20-19-3-1 if the obligor is a licensed teacher;
(D) the Indiana horse racing commission if the obligor holds or applies for a license issued under IC 4-31-6;
(E) the Indiana gaming commission if the obligor holds or applies for a license issued under IC 4-33;
(F) the commissioner of the department of insurance if the obligor holds or is an applicant for a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3; or
(G) the director of the department of natural resources if the obligor holds or is an applicant for a license issued by the department of natural resources under the following:
(i) IC 14-22-12 (fishing, hunting, and trapping licenses).
(ii) IC 14-22-14 (Lake Michigan commercial fishing license).
(iii) IC 14-22-16 (bait dealer's license).
(iv) IC 14-22-17 (mussel license).
(v) IC 14-22-19 (fur buyer's license).
(vi) IC 14-24-7 (nursery dealer's license).
(vii) IC 14-31-3 (ginseng dealer's license).
(6) Explains that the only basis for contesting the issuance of an order under subdivision (3) or (5) is a mistake of fact.
(7) Explains that an obligor may contest the Title IV-D agency's determination to issue an order under subdivision (3) or (5) by making written application to the Title IV-D agency within twenty (20) days after the date the notice is mailed.
(8) Explains the procedures to:             (A) pay the obligor's child support arrearage in full;
(B) establish a payment plan with the Title IV-D agency to pay the arrearage; and
(C) request the activation of an income withholding order under IC 31-16-15-2.
(b) Whenever the Title IV-D agency finds that an obligor is delinquent and has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2; or
(3) request a hearing under section 33 of this chapter within twenty (20) days after the date the notice described in subsection (a) is mailed;
the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent.
(c) An order issued under subsection (b) must require the following:
(1) If the obligor who is the subject of the order holds a driving license or permit on the date the order is issued, that the driving privileges of the obligor be suspended until further order of the Title IV-D agency.
(2) If the obligor who is the subject of the order does not hold a driving license or permit on the date the order is issued, that the bureau of motor vehicles may not issue a driving license or permit to the obligor until the bureau of motor vehicles receives a further order from the Title IV-D agency.
(d) The Title IV-D agency shall provide the:
(1) full name;
(2) date of birth;
(3) verified address; and
(4) Social Security number or driving license number;
of the obligor to the bureau of motor vehicles.
(e) Whenever the Title IV-D agency finds that an obligor who is an applicant (as defined in IC 25-1-1.2-1) or a practitioner (as defined in IC 25-1-1.2-6) is delinquent and the applicant or practitioner has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage or request the activation of an income withholding order under IC 31-16-15; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the board regulating the practice of the obligor's profession or occupation stating that the obligor is delinquent.
(f) An order issued under subsection (e) must direct the board or department regulating the obligor's profession or occupation to impose the appropriate sanctions described under IC 25-1-1.2.
(g) Whenever the Title IV-D agency finds that an obligor who is an attorney or a licensed teacher is delinquent and the attorney or

licensed teacher has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage or request the activation of an income withholding order under IC 31-16-15-2; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall notify the supreme court disciplinary commission if the obligor is an attorney, or the department of education if the obligor is a licensed teacher, that the obligor is delinquent.
(h) Whenever the Title IV-D agency finds that an obligor who holds a license issued under IC 4-31-6 or IC 4-33 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the Indiana horse racing commission if the obligor holds a license issued under IC 4-31-6, or to the Indiana gaming commission if the obligor holds a license issued under IC 4-33, stating that the obligor is delinquent and directing the commission to impose the appropriate sanctions described in IC 4-31-6-11 or IC 4-33-8.5-3.
(i) Whenever the Title IV-D agency finds that an obligor who holds a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the commissioner of the department of insurance stating that the obligor is delinquent and directing the commissioner to impose the appropriate sanctions described in IC 27-1-15.6-29 or IC 27-10-3-20.
(j) Whenever the Title IV-D agency finds that an obligor who holds a license issued by the department of natural resources under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 has failed to:
(1) pay the obligor's child support arrearage in full;
(2) establish a payment plan with the Title IV-D agency to pay the arrearage and request the activation of an income withholding order under IC 31-16-15-2; or
(3) request a hearing under section 33 of this chapter;
the Title IV-D agency shall issue an order to the director of the department of natural resources stating that the obligor is delinquent and directing the director to suspend or revoke a license issued to the obligor by the department of natural resources as provided in IC 14-11-3.
As added by P.L.145-2006, SEC.271.
IC 31-25-4-33
Objections to order; hearing; issuance of restricted license
31-25-4-33 Sec. 33. (a) An obligor may contest the Title IV-D agency's determination to issue an order under section 32 of this chapter by making a written application to the Title IV-D agency within twenty (20) days after the date the notice is mailed to the obligor.
(b) The only basis for contesting an order issued under this section is a mistake of fact.
(c) The Title IV-D agency shall hold a hearing, within twenty-five (25) days after written application is made under subsection (a), to review its determination to issue an order under section 32 of this chapter. The Title IV-D agency shall make a determination in writing on the issuance of an order under section 32 of this chapter at the hearing.
(d) At the hearing described in subsection (c), if the obligor whose driving license or permit is suspended under this chapter proves to the satisfaction of the Title IV-D agency that public transportation is unavailable for travel by the obligor:
(1) to and from the obligor's regular place of employment;
(2) in the course of the obligor's regular employment;
(3) to and from the obligor's place of worship; or
(4) to participate in parenting time with the obligor's children consistent with a court order granting parenting time;
the Title IV-D agency may order the bureau of motor vehicles to issue the obligor a restricted driving permit.
(e) If the obligor requests a hearing but fails to appear or if the obligor appears and is found to be delinquent, the Title IV-D agency shall issue an order to the bureau of motor vehicles stating that the obligor is delinquent.
(f) An order issued under subsection (e) must require the following:
(1) If the obligor who is the subject of the order holds a driving license or permit on the date the order is issued, that the obligor's driving privileges be suspended under further order of the Title IV-D agency.
(2) If the obligor who is the subject of the order does not hold a driving license or permit on the date the order is issued, that the bureau of motor vehicles may not issue a driving license or permit to the obligor until the bureau of motor vehicles receives a further order from the Title IV-D agency.
(g) A restricted driving permit issued by the bureau of motor vehicles under this section must specify that the restricted driving permit is valid only for purposes of driving under the conditions described in subsection (d).
(h) Unless a person whose driving license or permit is suspended under this chapter has been issued a restricted driving permit under this section as a result of a suspension under this chapter, a person who operates a motor vehicle in violation of this section commits a Class A infraction. As added by P.L.145-2006, SEC.271.

IC 31-25-4-34
Duty of Title IV-D agency after finding of delinquency
31-25-4-34 Sec. 34. (a) As used in this section, "board" has the meaning set forth in IC 25-1-1.2-2.
(b) If an obligor holds a license issued by a board and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the board that issued the obligor's license:
(1) stating that the obligor is delinquent; and
(2) requiring the board to comply with the actions required under IC 25-1-1.2-8(b).
(c) If an obligor holds a license issued under IC 4-31-6 or IC 4-33 and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the:
(1) Indiana horse racing commission, if the obligor holds a license issued under IC 4-31-6; or
(2) Indiana gaming commission, if the obligor holds a license issued under IC 4-33;
stating that the obligor is delinquent and requiring the commission to comply with the actions required under IC 4-31-6-11 or IC 4-33-8.5-3.
(d) If an obligor holds a license issued under IC 27-1-15.6, IC 27-1-15.8, or IC 27-10-3 and requests a hearing under section 33 of this chapter but fails to appear or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the commissioner of the department of insurance:
(1) stating that the obligor is delinquent; and
(2) requiring the commissioner to comply with the actions required under IC 27-1-15.6-29 or IC 27-10-3-20.
(e) If an obligor holds a license issued by the department of natural resources under IC 14-22-12, IC 14-22-14, IC 14-22-16, IC 14-22-17, IC 14-22-19, IC 14-24-7, or IC 14-31-3 and requests a hearing under section 33 of this chapter but fails to appear, or appears and is found to be delinquent, the Title IV-D agency shall issue an order to the director of the department of natural resources:
(1) stating that the obligor is delinquent; and
(2) requiring the director to suspend or revoke a license issued by the department as provided in IC 14-11-3.
As added by P.L.145-2006, SEC.271.






ARTICLE 26. CHILD SERVICES: PROGRAMS

CHAPTER 1. YOUTH SERVICE BUREAU

IC 31-26-1-1
"Account"
31-26-1-1 Sec. 1. As used in this chapter, "account" refers to the youth service bureau grant account.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-2
"Youth service bureau"
31-26-1-2 Sec. 2. As used in this chapter, "youth service bureau" means an organization that is certified as a youth service bureau by the department under section 3 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-3
Certification requirements
31-26-1-3 Sec. 3. Any organization may apply to the department for certification as a youth service bureau. The department shall establish criteria for the certification of an organization as a youth service bureau, which must include the following requirements:
(1) The organization must be registered with the secretary of state as a nonprofit corporation or must be an agency of a local governmental unit.
(2) The organization must develop and operate direct and indirect service programs designed to do the following:
(A) Support, represent, and protect the rights of young people.
(B) Prevent adolescent misbehavior and divert young people from the justice system.
(C) Maintain a referral system with other service agencies that might benefit young people.
(D) Inform and educate citizens about the functions and services available through the organization and serve as a link between the needs of youth and the community.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-4
Youth service bureau grant account
31-26-1-4 Sec. 4. (a) The youth service bureau grant account is established within the state general fund to provide grants to youth service bureaus. The account consists of money:
(1) appropriated by the general assembly;
(2) received in the form of donations; and
(3) from any other source.     (b) The account shall be administered by the department.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public funds may be invested.
(d) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-5
Annual grant to each bureau; additional grants
31-26-1-5 Sec. 5. (a) The department may provide an annual grant to each youth service bureau.
(b) The department may also provide an additional grant to a youth service bureau that is receiving a grant under subsection (a) to permit the youth service bureau to maintain or expand the youth service bureau's programs. An additional grant under this subsection is subject to the requirements of section 7 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-6
Grants to bureaus not receiving annual or additional grants
31-26-1-6 Sec. 6. The department may provide a grant to a youth service bureau that is not receiving a grant under section 5 of this chapter to permit the youth service bureau to establish, maintain, or expand the youth service bureau's programs. A grant under this section is subject to the requirements of section 7 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-7
Matching grants to bureaus
31-26-1-7 Sec. 7. A grant under section 5(b) or 6 of this chapter must be matched by an equal amount of money raised by the youth service bureau from sources other than the state.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-8
Rules; application procedures and evaluation criteria; certification and grants
31-26-1-8 Sec. 8. The department may adopt rules under IC 4-22-2 establishing application procedures and evaluation criteria for organizations applying for certification and grants under this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-1-9
Grant recipients' duties
31-26-1-9 Sec. 9. A youth service bureau that receives a grant under this chapter shall do the following:
(1) Maintain accurate and complete records, reports, statistics, and other information necessary for the conduct of the youth

service bureau's programs.
(2) Establish appropriate written policies and procedures to protect the confidentiality of individual client records.
(3) Submit service and activity reports to the department as required by the department.
As added by P.L.145-2006, SEC.272.



CHAPTER 2. ASSISTANCE OF DESTITUTE CHILDREN

IC 31-26-2-1
Eligibility for assistance
31-26-2-1 Sec. 1. The department shall provide assistance under this chapter to a destitute child who is living in a suitable foster family home or institution conforming to the standards of care and health under Indiana law and the department's rules.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-2
Amount of assistance
31-26-2-2 Sec. 2. The department shall determine the amount of assistance to be granted to a destitute child. In determining the amount under rules adopted by the department, the county office shall consider the following:
(1) The resources and necessary expenditures of the child.
(2) The conditions existing in each case.
(3) Whether the amount is sufficient when added to all other income and support available to provide the child with a reasonable subsistence.
However, a Holocaust victim's settlement payment received by the child may not be considered a resource of the child by the county office when determining the amount of assistance for the destitute child.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-3
Total amount; limits; exceptions
31-26-2-3 Sec. 3. The total amount that the department pays to a destitute child under section 2 of this chapter, other than for medical expenses, may not exceed the designated amount per day established by the rules of the department, except:
(1) as otherwise provided in this chapter; or
(2) for additional amounts established by the department's rules.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-4
Immediate needs provision; excessive needs provision; adjustment
31-26-2-4 Sec. 4. (a) Whenever a child is initially determined to be eligible for assistance as a destitute child under this chapter, the department under the department's rules may provide for the child's immediate needs.
(b) If the child's needs exceed the designated amount per day established by the department's rules, the department may provide assistance to the child if the deduction is made within six (6) months from the date of any payment from future allowances so that the average allowances will not exceed the designated amount per day

established by the department's rules.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-5
Total amount paid for child in licensed child caring institution; exceptions
31-26-2-5 Sec. 5. (a) The total amount paid to a destitute child being cared for in a licensed child caring institution, other than for medical expenses, may not exceed the designated amount per day established by the department's rules, except:
(1) as otherwise provided in this chapter; or
(2) as established by the department's rules.
(b) Additional amounts established by the department's rules may not exceed the maximum amounts established by the federal Social Security Act (42 U.S.C. 602) or supplementary or related acts as the basis for reimbursement from federal money.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-6
Medical care recipients; effect upon total amount of assistance paid
31-26-2-6 Sec. 6. (a) If a destitute child is determined to be in need of medical care, payment for necessary care may be included in the award to the recipient, even if the following exist:
(1) Payment for the care may increase the amount of the award in excess of the maximum amounts otherwise allowed by this chapter.
(2) Payment for the care, regardless of maximum monthly limitations in this chapter, is to be made directly to the person, corporation, association, institution, or agency furnishing the care.
(b) Direct payments under subsection (a) may be made during the lifetime of the child either:
(1) before or after the child reaches the maximum age for destitute children; or
(2) after the death of the child, for care furnished before the child reaches the maximum age for destitute children.
(c) The county office shall establish and submit for review and approval by the department a plan for furnishing necessary medical care, adjusted to the medical facilities and the needs in the county.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-7
Application for assistance
31-26-2-7 Sec. 7. An application for assistance for a destitute child under this chapter must be made to the county office in which the destitute child resides. The application must be in writing. The department shall prescribe the manner and the form on which the application must be made.
As added by P.L.145-2006, SEC.272.
IC 31-26-2-8
Higher education award; effect upon eligibility for assistance
31-26-2-8 Sec. 8. Except as provided by federal law, if an individual receives a state or federal higher education award that is paid directly to an approved institution of higher learning (as defined in IC 20-12-21-3) for the individual's benefit:
(1) the individual is not required to report the award as income or as a resource of that individual when applying for assistance for a destitute child under this chapter; and
(2) the award must not be considered income or a resource of the individual in determining eligibility for assistance to a destitute child under this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-9
Investigation; record
31-26-2-9 Sec. 9. Whenever the county office receives notice of a child's application or need for assistance, the county office shall promptly conduct an investigation and make a record regarding the child's circumstances to determine the following:
(1) The need of the child.
(2) The facts supporting the application made under this chapter.
(3) Any other information that the department's rules require.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-10
Eligibility; amount; payment; schedule
31-26-2-10 Sec. 10. (a) Upon the completion of an investigation under section 9 of this chapter, the county office shall do the following:
(1) Determine whether the child is eligible for assistance under this chapter and the department's rules.
(2) Determine the amount of the assistance and the date on which the assistance is to begin.
(3) Make an award, including any subsequent modification of the award, with which the department shall comply until the award or modified award is vacated.
(4) Notify the applicant and the department of the county office's decision in writing.
(b) The county office shall provide assistance to the recipient at least monthly upon warrant of the county auditor. The assistance must be:
(1) made from the county family and children's fund; and
(2) based on a verified schedule of the recipients.
(c) The director of the county office shall prepare and verify the amount payable to the recipient, in relation to the awards made by the county office. The department shall prescribe the form on which the schedule under subsection (b)(2) must be filed.
As added by P.L.145-2006, SEC.272.
IC 31-26-2-11
Necessities account
31-26-2-11 Sec. 11. (a) The county office may establish an account for a child if the department determines the account is necessary or beneficial to the child's welfare.
(b) The county office shall pay to a designated person from the account under subsection (a) an amount needed for the child's food, clothing, shelter, and other necessities.
(c) The balance of the remaining amount under subsection (b) that exceeds the child's immediate needs:
(1) may be credited to the child's account for a period of not more than six (6) months; and
(2) must be used for the child's benefit as the need arises;
if necessary records are maintained and payment is made for the destitute child under the department's rules.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-12
Certificate in support of award
31-26-2-12 Sec. 12. (a) If assistance is granted to a destitute child under this chapter, facts supporting the award of assistance, as prescribed by the department, must be entered on a certificate.
(b) The department shall prescribe the form for the certificate under subsection (a). The certificate must bear the impress of the department's seal.
(c) The department shall prepare four (4) copies of the certificate under subsection (a). The department shall distribute copies of the certificate as follows:
(1) One (1) copy must be filed with and retained by the office.
(2) One (1) copy must be filed with and retained by the department.
(3) One (1) copy must be filed with and retained by the office of the county auditor.
(4) One (1) copy must be given to the recipient.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-13
Reconsideration of amount
31-26-2-13 Sec. 13. (a) Whenever a destitute child receives assistance under this chapter, the department shall reconsider whether the assistance is to continue as frequently as:
(1) the department's rules require; or
(2) the department considers necessary.
(b) After an investigation, the county office or the department may change or withdraw the amount of assistance if the county office or department finds that the child's circumstances have altered sufficiently to warrant the action.
(c) The county office or department may revoke or suspend the assistance if the child becomes ineligible for assistance under this chapter. If assistance is revoked or suspended, the county office shall

immediately do the following:
(1) Report the decision to the department.
(2) Submit to the department the county office's record of investigation regarding the county office's decision.
(d) The department shall review each county office's decision to revoke or suspend assistance under this section.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-14
Support; application of law
31-26-2-14 Sec. 14. If the department or county office determines after an investigation that a child on whose behalf an application for assistance has been made is:
(1) a destitute child; and
(2) living or is expected to live in a foster family home or an institution meeting the requirements of this chapter;
assistance may be allowed for the support of the child without complying with any Indiana law other than this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-2-15
Eligibility for other relief
31-26-2-15 Sec. 15. A destitute child is eligible for other relief under Indiana law that the child requires, unless the child's needs are provided for by this chapter.
As added by P.L.145-2006, SEC.272.



CHAPTER 3. CHILD WELFARE SERVICES

IC 31-26-3-1
Rural areas and special needs areas
31-26-3-1 Sec. 1. The department shall cooperate with each county office and with the Children's Bureau of the United States Department of Health and Human Services to do the following in predominantly rural areas and other areas of special need:
(1) Establish, extend, and strengthen public welfare services for the protection and care of dependent and delinquent children and children in need of services.
(2) Develop and extend child welfare services.
(3) Develop state services to assist with adequate methods of community child welfare organization.
(4) Develop plans necessary to carry out the services under this section and to comply with the requirements of the Children's Bureau of the United States Department of Health and Human Services in conformity with Title IV-B of the federal Social Security Act under 42 U.S.C. 620 et seq.
As added by P.L.145-2006, SEC.272.

IC 31-26-3-2
Application; administrative expenses
31-26-3-2 Sec. 2. (a) This section does not apply to a county office's:
(1) administrative expenses; or
(2) expenses regarding facilities, supplies, and equipment.
(b) Necessary expenses incurred in the administration of the child welfare services under section 1 of this chapter shall be paid out of the county welfare fund or the county family and children's fund (whichever is appropriate).
As added by P.L.145-2006, SEC.272.

IC 31-26-3-3
State and federal aid
31-26-3-3 Sec. 3. (a) The state shall provide money to a county to assist the county in defraying the expenses incurred for child welfare services as provided in section 1 of this chapter.
(b) The state shall provide the money under subsection (a) as follows:
(1) Monthly.
(2) Based on need.
(3) From money received through the federal government for the purpose described in this section.
(4) In an amount to be determined by the department in conformity with the federal Social Security Act (42 U.S.C. 602).
As added by P.L.145-2006, SEC.272.



CHAPTER 4. INDIANA KIDS FIRST TRUST

IC 31-26-4-1
Purpose
31-26-4-1 Sec. 1. (a) The purpose of the Indiana kids first trust program and this chapter is to recognize that:
(1) the children of the state are its single greatest resource;
(2) children require the utmost protection to guard their future and the future of the state;
(3) it is in the public interest to protect children from abuse and neglect; and
(4) it is in the public interest to reduce infant mortality.
(b) The Indiana kids first trust program shall provide funds for community programs that prevent child abuse and neglect.
(c) The Indiana kids first trust program shall provide funds for community programs that reduce infant mortality from the infant mortality account established by section 14 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-2
"Board"
31-26-4-2 Sec. 2. As used in this chapter, "board" refers to the Indiana kids first trust fund board established by section 5 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-3
"Fund"
31-26-4-3 Sec. 3. As used in this chapter, "fund" refers to the Indiana kids first trust fund established by section 12 of this chapter.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-4
"Project"
31-26-4-4 Sec. 4. As used in this chapter, "project" means an undertaking:
(1) that furthers the purposes of this chapter; and
(2) for which an expenditure from the fund may be made.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-5
Indiana kids first trust fund board
31-26-4-5 Sec. 5. (a) The Indiana kids first trust fund board is established.
(b) The purpose of the board is to determine whether proposed projects under this chapter should be approved and to perform other duties given to the board by this chapter. The board shall approve projects and recommend to the department that the projects receive funds under sections 12 and 14 of this chapter.     (c) The board shall, before January 1 of each year, prepare a budget for expenditures from the fund for the following state fiscal year. The budget must contain priorities for expenditures from the fund to accomplish the projects that have been approved under this chapter. The budget shall be submitted to the department and the budget committee.
(d) The board may employ staff necessary to carry out the duties of the board.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-6
Members of board
31-26-4-6 Sec. 6. The board consists of the following ten (10) members:
(1) Two (2) individuals who are not members of the general assembly, appointed by the president pro tempore of the senate with advice from the minority leader of the senate.
(2) Two (2) individuals who are not members of the general assembly, appointed by the speaker of the house of representatives with advice from the minority leader of the house of representatives.
(3) The director of the department or the director's designee.
(4) Four (4) individuals appointed by the governor as follows:
(A) One (1) individual who represents the general public.
(B) Two (2) individuals who represent child advocacy organizations.
(C) One (1) individual who represents the medical community.
(5) The commissioner of the state department of health or the commissioner's designee. An individual designated by the commissioner under this subdivision must have knowledge of or experience in issues relating to:
(A) the prevention of child abuse and neglect; and
(B) the reduction of infant mortality.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-7
Chairperson and vice chairperson of board
31-26-4-7 Sec. 7. (a) The members shall annually choose a chairperson and vice chairperson from among the members of the board under this section.
(b) The director of the department or the director's designee may not serve as chairperson or vice chairperson.
(c) If the member chosen as chairperson was appointed as a member by the president pro tempore of the senate or the speaker of the house of representatives, the vice chairperson must be chosen from among the members appointed by the governor. If the member chosen as chairperson was appointed as a member by the governor, the vice chairperson must be chosen from among the members appointed by the president pro tempore of the senate or the speaker

of the house of representatives.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-8
Meetings; quorum; voting of board
31-26-4-8 Sec. 8. (a) The board shall meet at least quarterly and at the call of the chair.
(b) Six (6) voting members of the board constitute a quorum. The board may take action only in the presence of a quorum.
(c) The affirmative vote of a majority of the members of the board is necessary for the board to take any action.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-9
Terms of board members
31-26-4-9 Sec. 9. (a) The term of a board member begins on the later of the following:
(1) The day the term of the member whom the individual is appointed to succeed expires.
(2) The day the individual is appointed.
(b) The term of a member expires July 1 of the second year after the member is appointed. However, a member serves at the pleasure of the appointing authority.
(c) The appointing authority may reappoint a member for a new term.
(d) The appointing authority shall appoint an individual to fill a vacancy among the members.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-10
Compensation of board members
31-26-4-10 Sec. 10. (a) Each member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the board who is a state employee is entitled to reimbursement for traveling expenses as provided under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-11
Strategic plan; plan proposal and fund request method
31-26-4-11 Sec. 11. The board shall adopt and make available to

the public:
(1) a strategic plan to implement the purposes of this chapter; and
(2) a method for proposing projects and requesting funds from the Indiana kids first trust fund.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-12
Indiana kids first trust fund
31-26-4-12 Sec. 12. (a) The Indiana kids first trust fund is established to carry out the purposes of this chapter.
(b) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Interest as provided in subsection (e).
(3) Fees from kids first trust license plates issued under IC 9-18-30.
(4) Money donated to the fund.
(5) Money transferred to the fund from other funds.
(c) The treasurer of state shall administer the fund.
(d) The expenses of administering the fund and this chapter shall be paid from the fund.
(e) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public trust funds are invested. Interest that accrues from these investments shall be deposited in the fund.
(f) An appropriation made by the general assembly to the fund shall be allotted and allocated at the beginning of the fiscal period for which the appropriation was made.
(g) Money in the fund at the end of a state fiscal year does not revert to the state general fund or any other fund.
(h) Subject to this chapter, there is annually appropriated to the department all money in the fund for the purposes of this chapter. However, the department may not request the allotment of money from the appropriation for a project that has not been approved and recommended by the board.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-13
Use of fund money
31-26-4-13 Sec. 13. (a) Except as provided in subsection (b), money in the fund may be used for projects that propose to accomplish the following:
(1) The support, development, and operation in local communities of programs that prevent child abuse and neglect.
(2) The development of innovative local programs of education and training concerning child abuse and neglect.
(3) The promotion of public awareness of child abuse and neglect.
(4) Statewide efforts to prevent child abuse and neglect.
(b) Money in the infant mortality account established within the

fund under section 14 of this chapter may be used only for projects that:
(1) support, develop, and operate programs that reduce infant mortality in local communities;
(2) develop innovative local programs of education and training concerning infant mortality;
(3) promote public awareness of infant mortality; or
(4) promote statewide efforts to reduce infant mortality.
(c) Money in the fund may not be granted to a state or local unit of government.
(d) The cost of any salary and benefits paid to staff employed under this chapter:
(1) shall be paid from money in the fund; and
(2) may not exceed forty-five thousand dollars ($45,000) during any fiscal year.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-14
Infant mortality account
31-26-4-14 Sec. 14. (a) The infant mortality account is established within the fund for the purpose of providing money for education and programs approved by the board under section 5(b) of this chapter to reduce infant mortality in Indiana. The account shall be administered by the treasurer of state.
(b) Expenses of administering the account shall be paid from money in the account. The account consists of the following:
(1) Fees from certificates of birth issued under IC 16-37-1-11.7.
(2) Appropriations to the account.
(3) Money donated to the account.
(c) The treasurer of state shall invest the money in the account not currently needed to meet the obligations of the account in the same manner as other public money may be invested. Interest that accrues from these investments shall be deposited in the account.
(d) Money in the account at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-15
Annual report
31-26-4-15 Sec. 15. Before October 1 of each year, the board shall prepare a report concerning the program established by this chapter for the public and the general assembly. A report prepared under this section for the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.145-2006, SEC.272.

IC 31-26-4-16
Adoption of rules
31-26-4-16 Sec. 16. The department may adopt rules under IC 4-22-2 to implement this chapter. As added by P.L.145-2006, SEC.272.



CHAPTER 5. FAMILY PRESERVATION SERVICES

IC 31-26-5-1
"Child at imminent risk of placement"
31-26-5-1 Sec. 1. As used in this chapter, "child at imminent risk of placement" means a child less than eighteen (18) years of age who reasonably may be expected to face in the near future out-of-home placement under IC 31-27 through IC 31-28 and IC 31-30 through IC 31-40 as a result of at least one (1) of the following:
(1) Dependency, abuse, or neglect.
(2) Emotional disturbance.
(3) Family conflict so extensive that reasonable control of the child is not exercised.
(4) Delinquency adjudication.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-2
Department contracting to provide family preservation services
31-26-5-2 Sec. 2. The department may contract to provide or provide, when appropriate, within the limits of available funding, family preservation services to families with a child at imminent risk of placement.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-3
Duties of family preservation services
31-26-5-3 Sec. 3. (a) Family preservation services may provide:
(1) comprehensive, coordinated, flexible, and accessible services;
(2) intervention as early as possible with emphasis on establishing a safe and nurturing environment;
(3) services to families who have members placed in care settings outside the nuclear family; and
(4) planning options for temporary placement outside the family if it would endanger the child to remain in the home.
(b) Unless authorized by a juvenile court, family preservation services may not include a temporary out-of-home placement if a person who is currently residing in the location designated as the out-of-home placement has committed an act resulting in a substantiated report of child abuse or neglect or has a juvenile adjudication or a conviction for a felony listed in IC 31-27-4-13.
(c) Before placing a child at imminent risk of placement in a temporary out-of-home placement, the department shall conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person described in subsection (b). However, the department is not required to conduct a criminal history check under this section if the temporary out-of-home placement is made to an entity or facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state. As added by P.L.145-2006, SEC.272.

IC 31-26-5-4
Family preservation services; delivery of services
31-26-5-4 Sec. 4. Family preservation services must be delivered:
(1) only to families and in situations where the services may reasonably be expected to avoid out-of-home placement of the child; and
(2) to afford effective protection of the child, the family, and the community.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-5
Family preservation services; required services; discretionary services
31-26-5-5 Sec. 5. (a) Family preservation services must include the following:
(1) A twenty-four (24) hour crisis intervention service.
(2) Risk assessment, case management, and monitoring.
(3) Intensive in-home skill building and counseling.
(4) After-care linkage.
(b) The following services may be available as needed to families receiving family preservation services:
(1) Emergency respite care.
(2) Pre-adoption and post-adoption services.
As added by P.L.145-2006, SEC.272.

IC 31-26-5-6
Family preservation services; maximum caseload per caseworker
31-26-5-6 Sec. 6. A caseworker who provides family preservation services may retain a maximum caseload of twelve (12) families.
As added by P.L.145-2006, SEC.272.






ARTICLE 27. CHILD SERVICES: REGULATION OF RESIDENTIAL CHILD CARE ESTABLISHMENTS

CHAPTER 1. APPLICABILITY

IC 31-27-1-1
Application
31-27-1-1 Sec. 1. This article does not apply to the following:
(1) A child caring institution, foster family home, group home, or child placing agency licensed or operated by any of the following:
(A) Programs for children in kindergarten through grade 12 that are operated under the authority of the department of education or that are operated with the assistance of the department of education.
(B) The division of mental health and addiction.
(C) The state department of health.
(D) The department of correction.
(2) A person who has received a child for adoption.
(3) A county jail or detention center.
As added by P.L.145-2006, SEC.273.



CHAPTER 2. GENERAL POWERS AND DUTIES OF THE DEPARTMENT

IC 31-27-2-1
Duties of department of child services
31-27-2-1 Sec. 1. The department shall perform the following duties:
(1) Administer the licensing and monitoring of child caring institutions, foster family homes, group homes, and child placing agencies in accordance with this article.
(2) Ensure that a criminal history background check of an applicant is completed before issuing a license.
(3) Provide for the issuance, denial, and revocation of licenses.
(4) Cooperate with governing bodies of child caring institutions, foster family homes, group homes, and child placing agencies and their staffs to improve standards of child care.
(5) Prepare at least biannually a directory of licensees, except for foster family homes, with a description of the program capacity and type of children served that will be distributed to the legislature, licensees, and other interested parties as a public document.
(6) Deposit all license application fees collected under section 2 of this chapter in the department of child services child care fund established by IC 31-25-1-16.
As added by P.L.145-2006, SEC.273. Amended by P.L.146-2006, SEC.26.

IC 31-27-2-2
Powers of department
31-27-2-2 Sec. 2. The department may do the following:
(1) Prescribe forms for reports, statements, notices, and other documents required by this article or by the rules adopted under this article.
(2) Increase public awareness of this article and the rules adopted under this article by preparing and publishing manuals and guides explaining this article and the rules adopted under this article.
(3) Facilitate compliance with and enforcement of this article through the publication of materials under subdivision (2).
(4) Prepare reports and studies to advance the purpose of this article.
(5) Seek the advice and recommendations of state agencies whose information and knowledge would be of assistance in writing, revising, or monitoring rules developed under this article. These agencies, including the office of the attorney general, state department of health, division of mental health and addiction, bureau of criminal identification and investigation, and fire prevention and building safety commission, shall upon request supply necessary information to the department.         (6) Make the directory of licensees available to the public for a charge not to exceed the cost of reproducing the directory.
(7) Charge a reasonable processing fee for each license application and renewal as follows:
(A) For a child caring institution or group home license, a fee not to exceed three dollars ($3) for each licensed bed based on total licensed bed capacity not to exceed a maximum fee of one hundred fifty dollars ($150).
(B) For a child placing agency license, a fee not to exceed fifty dollars ($50).
(8) Exercise any other regulatory and administrative powers necessary to carry out the functions of the department.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-3
Foster family home application fee prohibition
31-27-2-3 Sec. 3. The department may not charge an application fee for a foster family home.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-4
Rules; establishment of standards
31-27-2-4 Sec. 4. (a) The department shall adopt rules under IC 4-22-2 concerning the licensing and inspection of child caring institutions, foster family homes, group homes, and child placing agencies after consultation with the following:
(1) State department of health.
(2) Fire prevention and building safety commission.
(b) The rules adopted under subsection (a) shall be applied by the department and state fire marshal in the licensing and inspection of applicants for a license and licensees under this article.
(c) The rules adopted under IC 4-22-2 must establish minimum standards for the care and treatment of children in a secure private facility.
(d) The rules described in subsection (c) must include standards governing the following:
(1) Admission criteria.
(2) General physical and environmental conditions.
(3) Services and programs to be provided to confined children.
(4) Procedures for ongoing monitoring and discharge planning.
(5) Procedures for the care and control of confined persons that are necessary to ensure the health, safety, and treatment of confined children.
(e) The department shall license a facility as a private secure facility if the facility:
(1) meets the minimum standards required under subsection (c);
(2) provides a continuum of care and services; and
(3) is:
(A) licensed under IC 12-25, IC 16-21-2, or IC 31-27-3; or
(B) a unit of a facility licensed under IC 12-25 or

IC 16-21-2;
regardless of the facility's duration of or previous licensure as a child caring institution.
(f) A waiver of the rules may not be granted for treatment and reporting requirements.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-5
Monitoring of licensed entities
31-27-2-5 Sec. 5. (a) The department shall monitor the entities licensed under this article for continued compliance with this article and the rules adopted by the department, including conducting the following:
(1) Onsite inspections, record reading, observation, and interviewing.
(2) An onsite licensing study at least one (1) time a year in announced or unannounced visits.
(b) The department is entitled to access to the premises, personnel, children in care, and records, including case records, foster care records, personnel files, corporate and fiscal records, and board minutes of the licensee. Access shall also be provided to personnel from other state agencies or other persons who provide inspections at the request of the department.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-6
Investigation of complaints
31-27-2-6 Sec. 6. The department shall investigate complaints to determine possible noncompliance with the rules adopted by the department. A licensee is entitled to add comments concerning a complaint to the licensing file. The department shall consider all formal complaints against a licensee before a license may be renewed.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-7
Child caring institutions and group homes operated by churches and religious ministries
31-27-2-7 Sec. 7. (a) Except as provided in subsections (b) and (c), the department shall exempt from licensure a child caring institution and a group home operated by a church or religious ministry that is a religious organization exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code (as defined in IC 6-3-1-11) and that does not:
(1) accept for care:
(A) a child who is a delinquent child under IC 31-37-1-1 or IC 31-37-2-1; or
(B) a child who is a child in need of services under IC 31-34-1-1 through IC 31-34-1-9; or
(2) operate a residential facility that provides child care on a

twenty-four (24) hour basis for profit.
(b) The department shall adopt rules under IC 4-22-2 to govern the inspection of a child caring institution and a group home operated by a church or religious ministry with regard to sanitation.
(c) The fire prevention and building safety commission shall adopt rules under IC 4-22-2 to govern the inspection of a child caring institution and a group home operated by a church or religious ministry under this section. The rules must provide standards for fire alarms and fire drills.
(d) A child caring institution and a group home operated by a church or religious ministry under this section shall comply with the rules established by the department and the fire prevention and building safety commission under this section.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-8
Granting of variances and waivers
31-27-2-8 Sec. 8. (a) The department may grant a variance or waiver of a rule governing child caring institutions, foster family homes, group homes, or child placing agencies. A variance or waiver granted under this section must promote statewide practices and must protect the rights of persons affected by this article.
(b) The department may grant a variance to a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the department a written request for the variance in the form and manner specified by the department.
(2) Documents that compliance with an alternative method of compliance approved by the department will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the variance, as determined by the department.
(c) A variance granted under subsection (b) must be conditioned upon compliance with the alternative method approved by the department. Noncompliance constitutes the violation of a rule of the department and may be the basis for revoking the variance.
(d) The department may grant a waiver of a rule if an applicant for a license or a licensee under this article does the following:
(1) Submits to the department a written request for the waiver in the form and manner specified by the department.
(2) Documents that compliance with the rule specified in the application for the waiver will create an undue hardship on the applicant for the waiver, as determined by the department.
(3) Documents that the applicant for the waiver will be in substantial compliance with the rules adopted by the department after the waiver is granted, as determined by the department.
(4) Documents that noncompliance with the rule specified in the application for a waiver will not be adverse to the health, safety, or welfare of a child receiving services from the applicant for the waiver, as determined by the department.
(e) Except for a variance or waiver of a rule governing foster family homes, a variance or waiver of a rule under this section that

conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission is not effective until the variance or waiver is approved by the fire prevention and building safety commission.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-9
Expiration of variances and waivers
31-27-2-9 Sec. 9. A waiver or variance granted under section 8 of this chapter and a waiver or variance renewed under section 10 of this chapter expires on the earliest of the following:
(1) The date when the license affected by the waiver or variance expires.
(2) The date set by the department for the expiration of the waiver or variance.
(3) The occurrence of the event set by the department for the expiration of the waiver or variance.
(4) Four (4) years after the date that the waiver or variance becomes effective.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-10
Renewal of variances and waivers
31-27-2-10 Sec. 10. (a) If the department determines that a waiver or variance expiring under section 9 of this chapter will continue to serve the public interest, the department may do the following:
(1) Renew the waiver or variance without modifications.
(2) Renew and modify the waiver or variance as needed to promote statewide practices and to protect the rights of persons affected by this chapter.
(b) Before taking an action under subsection (a), the department may require a licensee under this article to do the following:
(1) Apply for the renewal of a waiver or variance on the form specified by the department.
(2) Provide the information required by the department.
(c) Except for a variance or waiver of a rule governing foster family homes, before taking an action under subsection (a), the department must obtain the approval of the fire prevention and building safety commission for the action if either of the following occurs:
(1) The fire prevention and building safety commission substantially changes a building rule or fire safety rule affected by the waiver or variance after the date the commission last approved the waiver or variance.
(2) The department substantially modifies any part of a waiver or variance that conflicts with a building rule or fire safety rule adopted by the fire prevention and building safety commission.
As added by P.L.145-2006, SEC.273.

IC 31-27-2-11 Revocation of variances and waivers
31-27-2-11 Sec. 11. (a) If a licensee under this article violates a condition of a waiver or variance under this chapter, the department may issue an order revoking the waiver or variance before the waiver or variance expires under section 9 of this chapter.
(b) If a waiver or variance is revoked under subsection (a), the licensee is entitled to notice and an opportunity for a hearing as provided under this article.
As added by P.L.145-2006, SEC.273.



CHAPTER 3. REGULATION OF CHILD CARING INSTITUTIONS

IC 31-27-3-1
License required for operation
31-27-3-1 Sec. 1. (a) A person may not operate a child caring institution without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child caring institution or receive children for placement in a child caring institution without a license issued under this article.
(c) A person may not operate a child caring institution if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; or
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.145-2006, SEC.273.



CHAPTER 4. REGULATION OF FOSTER HOMES

IC 31-27-4-1
License required for operation
31-27-4-1 Sec. 1. (a) A person may not operate a foster family home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a foster family home without a license issued under this article.
(c) A person may not operate a foster family home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; or
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.145-2006, SEC.273.



CHAPTER 5. REGULATION OF GROUP HOMES

IC 31-27-5-1
Group home operation; necessity for license; number of children and location of home
31-27-5-1 Sec. 1. (a) A person may not operate a group home without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a group home without a license issued under this article.
(c) A person may not operate a group home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; or
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.145-2006, SEC.273.



CHAPTER 6. REGULATION OF CHILD PLACING AGENCIES

IC 31-27-6-1
Operation of a child placing agency
31-27-6-1 Sec. 1. (a) A person may not operate a child placing agency without a license issued under this article.
(b) The state or a political subdivision of the state may not operate a child placing agency without a license issued under this chapter.
(c) A child placing agency may not operate a foster family home if:
(1) the number of children maintained on the premises at any one (1) time is greater than the number authorized by the license; or
(2) the children are maintained in a building or place not designated by the license.
As added by P.L.145-2006, SEC.273.






ARTICLE 28. CHILD SERVICES: FOSTER CARE AND PLACEMENT OF CHILDREN

CHAPTER 1. HEALTH SUMMARY RECORDS OF CHILDREN RECEIVING FOSTER CARE

IC 31-28-1-1
Application
31-28-1-1 Sec. 1. This chapter applies to children who receive foster care that is funded by the department or a county office.
As added by P.L.145-2006, SEC.274.

IC 31-28-1-2
"Provider"
31-28-1-2 Sec. 2. As used in this chapter, "provider" has the meaning set forth in IC 16-39-7-1.
As added by P.L.145-2006, SEC.274.

IC 31-28-1-3
Health summary record; contents
31-28-1-3 Sec. 3. The county office of the county in which a foster child resides shall maintain a health summary record for the foster child. The provider that has provided ongoing care to the child shall complete the record. The record must include the following:
(1) A summary of health care provided to the child.
(2) Recommendations for future health care needs of the child.
As added by P.L.145-2006, SEC.274.

IC 31-28-1-4
Transfer of records
31-28-1-4 Sec. 4. The county office shall obtain the record from the provider required under section 3 of this chapter when the child:
(1) is placed in foster care; and
(2) is returned to the natural parents, adopted, or placed in another permanent plan.
As added by P.L.145-2006, SEC.274.

IC 31-28-1-5
Forms
31-28-1-5 Sec. 5. The department shall provide the necessary forms to each provider to carry out the purposes of this chapter.
As added by P.L.145-2006, SEC.274.



CHAPTER 2. MEDICAL RECORDS OF CHILDREN RECEIVING FOSTER CARE

IC 31-28-2-1
Application
31-28-2-1 Sec. 1. This chapter applies to children who receive foster care that is funded by the department or a county office.
As added by P.L.145-2006, SEC.274.

IC 31-28-2-2
Medical treatment records; forms
31-28-2-2 Sec. 2. (a) If medical care is provided to a child who receives foster care, the person who has custody of the child shall inform the provider that the provider is required to file a copy of:
(1) the form provided under IC 31-28-3; and
(2) the child's medical treatment record for the medical care;
with the county office in which the child resides.
(b) The provider shall file the form and record with the county office.
As added by P.L.145-2006, SEC.274.

IC 31-28-2-3
Maintenance of records
31-28-2-3 Sec. 3. The county office shall maintain the medical treatment records filed under section 2 of this chapter.
As added by P.L.145-2006, SEC.274.

IC 31-28-2-4
Copies to foster parents
31-28-2-4 Sec. 4. The county office shall provide a copy of the medical treatment records filed under section 2 of this chapter to the person who provides foster care to a child.
As added by P.L.145-2006, SEC.274.



CHAPTER 3. MEDICAL PASSPORT PROGRAM FOR CHILD RECEIVING FOSTER CARE

IC 31-28-3-1
Application
31-28-3-1 Sec. 1. This chapter applies to children who receive foster care that is funded by the department or a county office.
As added by P.L.145-2006, SEC.274.

IC 31-28-3-2
Medical passport program
31-28-3-2 Sec. 2. The department shall establish a medical passport program for children who receive foster care. Under the program, the department shall do the following:
(1) Maintain a record of medical care provided to a foster child.
(2) Facilitate a provider in providing appropriate care to a foster child.
(3) Allow foster parents to authorize routine and emergency medical care to a foster child.
(4) Provide forms for a provider to submit to the county office under IC 31-28-2.
As added by P.L.145-2006, SEC.274.

IC 31-28-3-3
Issuance and maintenance of passport
31-28-3-3 Sec. 3. (a) The county office shall issue the medical passport to a foster child when the child is placed in foster care. The passport must remain with the child until the child is:
(1) returned to the natural parents;
(2) adopted; or
(3) placed in another permanent plan.
(b) When a child is placed under subsection (a)(1), (a)(2), or (a)(3), the medical passport shall be returned to the county office that issued the passport.
As added by P.L.145-2006, SEC.274.

IC 31-28-3-4
Administrative rules
31-28-3-4 Sec. 4. The director of the department shall adopt rules under IC 4-22-2 necessary to carry out this chapter.
As added by P.L.145-2006, SEC.274.



CHAPTER 4. INTERSTATE COMPACT ON THE PLACEMENT OF CHILDREN

IC 31-28-4-1
Enactment; provision
31-28-4-1 Sec. 1. The interstate compact on the placement of children is enacted into law under this chapter and entered into with all other jurisdictions legally joining the compact in the form substantially as follows:
ARTICLE I. PURPOSE AND POLICY






ARTICLE 29. RESERVED

CHAPTER 1. REPEALED






ARTICLE 30. JUVENILE LAW: JUVENILE COURT JURISDICTION

CHAPTER 1. JURISDICTION GENERALLY

IC 31-30-1-1
Exclusive original jurisdiction
31-30-1-1 Sec. 1. A juvenile court has exclusive original jurisdiction, except as provided in sections 9, 10, 12, and 13 of this chapter, in the following:
(1) Proceedings in which a child, including a child of divorced parents, is alleged to be a delinquent child under IC 31-37.
(2) Proceedings in which a child, including a child of divorced parents, is alleged to be a child in need of services under IC 31-34.
(3) Proceedings concerning the paternity of a child under IC 31-14.
(4) Proceedings under the interstate compact on juveniles under IC 31-37-23.
(5) Proceedings governing the participation of a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for a child under IC 31-34-16 or IC 31-37-15.
(6) Proceedings under IC 31-34-4, IC 31-34-5, IC 31-37-5, and IC 31-37-6 governing the detention of a child before a petition has been filed.
(7) Proceedings to issue a protective order under IC 31-32-13.
(8) Proceedings in which a child less than sixteen (16) years of age is alleged to have committed an act that would be a misdemeanor traffic offense if committed by an adult.
(9) Proceedings in which a child is alleged to have committed an act that would be an offense under IC 9-30-5 if committed by an adult.
(10) Guardianship of the person proceedings for a child:
(A) who has been adjudicated as a child in need of services;
(B) for whom a juvenile court has approved a permanency plan under IC 31-34-21-7 that provides for the appointment of a guardian of the person; and
(C) who is the subject of a pending child in need of services proceeding under IC 31-34.
(11) Proceedings concerning involuntary drug and alcohol treatment under IC 31-32-16.
(12) Other proceedings specified by law.
As added by P.L.1-1997, SEC.13. Amended by P.L.164-1999, SEC.1; P.L.217-2001, SEC.3; P.L.196-2003, SEC.1.

IC 31-30-1-2
Applicability of juvenile law to certain offenses     31-30-1-2 Sec. 2. Except as provided in IC 33-33-45-6 and section 8 of this chapter, the juvenile law does not apply to the following:
(1) A child at least sixteen (16) years of age who allegedly committed a violation of a traffic law, the violation of which is a misdemeanor, unless the violation is an offense under IC 9-30-5.
(2) A child who is alleged to have committed a violation of a statute defining an infraction, except as provided under IC 7.1-5-7.
(3) A child who is alleged to have committed a violation of an ordinance.
(4) A child who:
(A) is alleged to have committed an act that would be a crime if committed by an adult; and
(B) has previously been waived under IC 31-30-3 (or IC 31-6-2-4 before its repeal) to a court having misdemeanor or felony jurisdiction.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.104.

IC 31-30-1-2.5
Persons prohibited from serving as guardian or custodian of a child
31-30-1-2.5 Sec. 2.5. A juvenile court may not appoint a person to serve as the guardian or custodian of a child if the person is:
(1) a sexually violent predator (as described in IC 35-38-1-7.5); or
(2) a person who was at least eighteen (18) years of age at the time of the offense and who committed child molesting (IC 35-42-4-3) or sexual misconduct with a minor (IC 35-42-4-9) against a child less than sixteen (16) years of age:
(A) by using or threatening the use of deadly force;
(B) while armed with a deadly weapon; or
(C) that resulted in serious bodily injury.
As added by P.L.139-2006, SEC.3, P.L.140-2006, SEC.18, and P.L.173-2006, SEC.18.

IC 31-30-1-3
Cases involving adults charged with crimes
31-30-1-3 Sec. 3. A juvenile court has concurrent original jurisdiction in cases involving adults charged with the crime of:
(1) neglect of a dependent (IC 35-46-1-4);
(2) contributing to delinquency (IC 35-46-1-8);
(3) violating the compulsory school attendance law IC 20-33-2);
(4) criminal confinement of a child (IC 35-42-3-3); or
(5) interference with custody (IC 35-42-3-4).
As added by P.L.1-1997, SEC.13. Amended by P.L.1-2005, SEC.202.

IC 31-30-1-4
Juvenile court lacks jurisdiction over individuals at least 16

years of age committing certain felonies; retention of jurisdiction by court having adult criminal jurisdiction
31-30-1-4 Sec. 4. (a) The juvenile court does not have jurisdiction over an individual for an alleged violation of:
(1) IC 35-42-1-1 (murder);
(2) IC 35-42-3-2 (kidnapping);
(3) IC 35-42-4-1 (rape);
(4) IC 35-42-4-2 (criminal deviate conduct);
(5) IC 35-42-5-1 (robbery) if:
(A) the robbery was committed while armed with a deadly weapon; or
(B) the robbery results in bodily injury or serious bodily injury;
(6) IC 35-42-5-2 (carjacking);
(7) IC 35-45-9-3 (criminal gang activity);
(8) IC 35-45-9-4 (criminal gang intimidation);
(9) IC 35-47-2-1 (carrying a handgun without a license);
(10) IC 35-47-10 (children and firearms);
(11) IC 35-47-5-4.1 (dealing in a sawed-off shotgun); or
(12) any offense that may be joined under IC 35-34-1-9(a)(2) with any crime listed in subdivisions (1) through (11);
if the individual was at least sixteen (16) years of age at the time of the alleged violation.
(b) The juvenile court does not have jurisdiction for an alleged violation of manufacturing or dealing in cocaine or a narcotic drug (IC 35-48-4-1), dealing in methamphetamine (IC 35-48-4-1.1), dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2), or dealing in a schedule IV controlled substance (IC 35-48-4-3), if:
(1) the individual has a prior unrelated conviction under IC 35-48-4-1, IC 35-48-4-1.1, IC 35-48-4-2, or IC 35-48-4-3; or
(2) the individual has a prior unrelated juvenile adjudication that, if committed by an adult, would be a crime under IC 35-48-4-1, IC 35-48-4-1.1, IC 35-48-4-2, or IC 35-48-4-3;
and the individual was at least sixteen (16) years of age at the time of the alleged violation.
(c) Once an individual described in subsection (a) or (b) has been charged with any crime listed in subsection (a) or (b), the court having adult criminal jurisdiction shall retain jurisdiction over the case even if the individual pleads guilty to or is convicted of a lesser included offense. A plea of guilty to or a conviction of a lesser included offense does not vest jurisdiction in the juvenile court.
As added by P.L.1-1997, SEC.13. Amended by P.L.17-2001, SEC.7; P.L.151-2006, SEC.12.

IC 31-30-1-5
Concurrent original jurisdiction with probate court
31-30-1-5 Sec. 5. A juvenile court has concurrent original jurisdiction with the probate court in the following proceedings:
(1) Proceedings to commit children under IC 12-26.
(2) Proceedings to terminate the parent-child relationship under

IC 31-35.
However, the juvenile court's jurisdiction is limited as described in IC 12-26-1-4.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-6
Probate court jurisdiction over guardianship of person less than 18 years of age
31-30-1-6 Sec. 6. (a) Subject to subsections (b) and (c), this article does not prohibit a probate court from exercising its jurisdiction over guardianship of a person who is less than eighteen (18) years of age.
(b) If allegations in the petition for guardianship or allegations produced at guardianship proceedings indicate that the person for whom the guardianship is requested meets the definition of a child in need of services under IC 31-34-1, the probate court on its own motion or at the request of a party shall:
(1) send the petition for guardianship or the record of guardianship proceedings, or both, to the prosecuting attorney or the attorney for the department of child services; and
(2) direct the prosecuting attorney or the attorney for the department of child services to initiate an investigation and proceedings in the juvenile court to determine whether the person for whom the guardianship is requested is a child in need of services.
(c) The probate court retains jurisdiction over the matter until the juvenile court authorizes the filing of a petition under IC 31-34-9.
As added by P.L.1-1997, SEC.13. Amended by P.L.145-2006, SEC.275.

IC 31-30-1-7
Juveniles tried as adults
31-30-1-7 Sec. 7. A juvenile court has concurrent original jurisdiction in cases involving individuals who are subject to prosecution under IC 14-15-10-3.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-8
Exclusive jurisdiction of juvenile division of Marion superior court
31-30-1-8 Sec. 8. The juvenile division of the Marion superior court established under IC 33-33-49 has exclusive jurisdiction over a child who:
(1) has been taken into custody in Marion County; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.105.

IC 31-30-1-9
Concurrent original jurisdiction of act that would be murder or

felony by child who left Indiana; transfer following extradition
31-30-1-9 Sec. 9. (a) A court having felony jurisdiction has concurrent original jurisdiction with the juvenile court if there is probable cause to believe that:
(1) a child has committed an act that would be murder or a felony if committed by an adult;
(2) the child has left Indiana; and
(3) the state cannot obtain jurisdiction over the child in any other lawful manner except under the proceedings authorized for the extradition of alleged felons.
(b) Upon the return of any child under the criminal extradition law, the court having felony jurisdiction shall immediately transfer the child to the juvenile court under section 11 of this chapter.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-10
Paternity proceedings to enforce support
31-30-1-10 Sec. 10. A circuit court has concurrent original jurisdiction with the juvenile court, including the probate court described in IC 33-31-1-9(b), for the purpose of establishing the paternity of a child in a proceeding under:
(1) IC 31-18;
(2) IC 31-1.5 (before its repeal); or
(3) IC 31-2-1 (before its repeal);
to enforce a duty of support.
As added by P.L.1-1997, SEC.13. Amended by P.L.98-2004, SEC.106.

IC 31-30-1-11
Transfer from court having criminal jurisdiction; release on recognizance; detention
31-30-1-11 Sec. 11. (a) Except as provided in section 9 of this chapter, if a court having criminal jurisdiction determines that a defendant is alleged to have committed a crime before the defendant is eighteen (18) years of age, the court shall immediately transfer the case, together with certified copies of all papers, documents, and testimony, to the juvenile court. The juvenile court shall proceed as if it had received a referral under IC 31-37-8.
(b) The court having criminal jurisdiction shall release the child on the child's own recognizance or to the child's parent, guardian, or custodian upon that person's written promise to bring the child before the juvenile court at a specified time. However, the court may order the child detained if the court finds probable cause to believe that the child committed an act that would be a crime if committed by an adult and that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) detention is essential to protect the child or the community;
(3) the parent, guardian, or custodian:
(A) cannot be located; or                 (B) is unable or unwilling to take custody of the child; or
(4) the child has a reasonable basis for requesting that he or she not be released.
If the child is detained for a reason specified by subdivision (3) or (4), the child must be detained in accordance with IC 31-37-7-1.
(c) If the child is not released, the child shall be delivered to a place designated by the juvenile court. The court having criminal jurisdiction shall promptly notify the child's parent, guardian, or custodian and an intake officer of where the child is being held and the reasons for the child's detention.
(d) A child transferred to the juvenile court under this section (or IC 31-6-2-2 before its repeal) may not be released on bail.
As added by P.L.1-1997, SEC.13.

IC 31-30-1-12
Jurisdiction of child custody proceeding in marriage dissolution
31-30-1-12 Sec. 12. (a) Subject to subsection (b), a court having jurisdiction under IC 31-17-2 of a child custody proceeding in a marriage dissolution has concurrent original jurisdiction with the juvenile court for the purpose of modifying custody of a child who is under the jurisdiction of the juvenile court because:
(1) the child is the subject of a child in need of services proceeding;
(2) the child is the subject of a juvenile delinquency proceeding that does not involve an act described under IC 31-37-1-2; or
(3) the child is the subject of a paternity proceeding.
(b) Whenever the court having child custody jurisdiction under IC 31-17-2 in a marriage dissolution modifies child custody as provided by this section, the modification is effective only when the juvenile court:
(1) enters an order approving the child custody modification; or
(2) terminates the child in need of services proceeding, the juvenile delinquency proceeding, or the paternity proceeding.
As added by P.L.164-1999, SEC.2.

IC 31-30-1-13
Jurisdiction of child custody proceeding in paternity proceeding
31-30-1-13 Sec. 13. (a) Subject to subsection (b), a court having jurisdiction under IC 31-14 of a child custody proceeding in a paternity proceeding has concurrent original jurisdiction with another juvenile court for the purpose of modifying custody of a child who is under the jurisdiction of the other juvenile court because:
(1) the child is the subject of a child in need of services proceeding; or
(2) the child is the subject of a juvenile delinquency proceeding that does not involve an act described under IC 31-37-1-2.
(b) Whenever the court having child custody jurisdiction under IC 31-14 in a paternity proceeding modifies child custody as provided by this section, the modification is effective only when the juvenile court with jurisdiction over the child in need of services

proceeding or juvenile delinquency proceeding:
(1) enters an order approving the child custody modification; or
(2) terminates the child in need of services proceeding or the juvenile delinquency proceeding.
As added by P.L.164-1999, SEC.3.



CHAPTER 2. CONTINUING JURISDICTION

IC 31-30-2-1
Continuing juvenile court jurisdiction
31-30-2-1 Sec. 1. (a) Except as provided in subsections (b) and (c), the juvenile court's jurisdiction over a delinquent child or a child in need of services and over the child's parent, guardian, or custodian continues until:
(1) the child becomes twenty-one (21) years of age, unless the court discharges the child and the child's parent, guardian, or custodian at an earlier time; or
(2) guardianship of the child is awarded to the department of correction.
(b) The juvenile court may, on its own motion, after guardianship of a child is awarded to the department of correction, reinstate the court's jurisdiction for the purpose of ordering the child's parent, guardian, or custodian to participate in programs operated by or through the department of correction.
(c) The juvenile court's jurisdiction over a parent or guardian of the estate of a child under this section continues until the parent or guardian of the estate has satisfied the financial obligation of the parent or guardian of the estate that is imposed under IC 31-40 (or IC 31-6-4-18 before its repeal).
(d) The jurisdiction of the juvenile court over a proceeding described in IC 31-30-1-1(10) for a guardianship of the person continues until the earlier of the date that:
(1) the juvenile court terminates the guardianship of the person; or
(2) the child becomes:
(A) nineteen (19) years of age, if a child who is at least eighteen (18) years of age is a full-time student in a secondary school or the equivalent level of vocational or technical training; or
(B) eighteen (18) years of age, if clause (A) does not apply.
If the guardianship of the person continues after the child becomes the age specified in subdivision (2), the juvenile court shall transfer the guardianship of the person proceedings to a court having probate jurisdiction in the county in which the guardian of the person resides. If the juvenile court has both juvenile and probate jurisdiction, the juvenile court may transfer the guardianship of the person proceedings to the probate docket of the court.
(e) The jurisdiction of the juvenile court to enter, modify, or enforce a support order under IC 31-40-1-5 continues during the time that the court retains jurisdiction over a guardianship of the person proceeding described in IC 31-30-1-1(10).
(f) At any time, a juvenile court may, with the consent of a probate court, transfer to the probate court guardianship of the person proceedings and any related support order initiated in the juvenile court. As added by P.L.1-1997, SEC.13. Amended by P.L.217-2001, SEC.4.

IC 31-30-2-2
Notice of child's release from custody of department of correction
31-30-2-2 Sec. 2. If the department of correction is awarded guardianship of a child under section 1(a)(2) of this chapter (or IC 31-6-2-3(a)(2) before its repeal), the department of correction shall notify the court awarding the guardianship when the department will release the child from the department's custody. The notification must be sent to the court at least ten (10) days before the child's release.
As added by P.L.1-1997, SEC.13.

IC 31-30-2-3
Sua sponte reinstatement of court's jurisdiction; modification of decree
31-30-2-3 Sec. 3. After receiving notification under section 2 of this chapter (or IC 31-6-2-3(b) before its repeal), a juvenile court may within thirty (30) days after notification, on the court's own motion, reinstate jurisdiction over the child for the purpose of modifying under IC 31-34-23 or IC 31-37-22 the court's original dispositional decree.
As added by P.L.1-1997, SEC.13.

IC 31-30-2-4
Petition for reinstatement of court's jurisdiction; modification
31-30-2-4 Sec. 4. The department of correction may petition the court to reinstate the court's jurisdiction over the child and the child's parent, guardian, or custodian to modify the court's decree under IC 31-34-23 or IC 31-37-22 (or IC 31-6-7-16 before its repeal) or order the child's parent, guardian, or custodian to participate in programs operated by or through the department of correction.
As added by P.L.1-1997, SEC.13.

IC 31-30-2-5
Satisfaction of restitution order
31-30-2-5 Sec. 5. If any part of an order of restitution remains unpaid at the time a child is released by the department of correction, the court may reinstate jurisdiction over the child and place the child under the supervision of the probation department until the restitution order is satisfied.
As added by P.L.1-1997, SEC.13.



CHAPTER 3. WAIVER OF JURISDICTION

IC 31-30-3-1
Waiver of jurisdiction defined
31-30-3-1 Sec. 1. Waiver of jurisdiction refers to an order of the juvenile court that waives the case to a court that would have jurisdiction had the act been committed by an adult. Waiver is for the offense charged and all included offenses.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-2
Heinous or aggravated act, or act as part of repetitive pattern of delinquent acts
31-30-3-2 Sec. 2. Upon motion of the prosecuting attorney and after full investigation and hearing, the juvenile court may waive jurisdiction if it finds that:
(1) the child is charged with an act:
(A) that is heinous or aggravated, with greater weight given to acts against the person than to acts against property; or
(B) that is a part of a repetitive pattern of delinquent acts, even though less serious;
(2) the child was at least fourteen (14) years of age when the act charged was allegedly committed;
(3) there is probable cause to believe that the child committed the act;
(4) the child is beyond rehabilitation under the juvenile justice system; and
(5) it is in the best interests of the safety and welfare of the community that the child stand trial as an adult.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-3
Act that would be felony relating to controlled substances
31-30-3-3 Sec. 3. Upon motion of the prosecuting attorney and after a full investigation and a hearing, the court may waive jurisdiction if it finds that:
(1) the child is charged with an act that, if committed by an adult, would be a felony under IC 35-48-4;
(2) there is probable cause to believe that the child has committed the act;
(3) the child was at least sixteen (16) years of age when the act was allegedly committed; and
(4) it is in the best interests of the safety and the welfare of the community for the child to stand trial as an adult.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-4
Act that would be murder
31-30-3-4 Sec. 4. Upon motion of the prosecuting attorney and

after full investigation and hearing, the juvenile court shall waive jurisdiction if it finds that:
(1) the child is charged with an act that would be murder if committed by an adult;
(2) there is probable cause to believe that the child has committed the act; and
(3) the child was at least ten (10) years of age when the act charged was allegedly committed;
unless it would be in the best interests of the child and of the safety and welfare of the community for the child to remain within the juvenile justice system.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-5
Acts that would be Class A or Class B felonies, involuntary manslaughter, or reckless homicide
31-30-3-5 Sec. 5. Except for those cases in which the juvenile court has no jurisdiction in accordance with IC 31-30-1-4, the court shall, upon motion of the prosecuting attorney and after full investigation and hearing, waive jurisdiction if it finds that:
(1) the child is charged with an act that, if committed by an adult, would be:
(A) a Class A or Class B felony, except a felony defined by IC 35-48-4;
(B) involuntary manslaughter as a Class C felony under IC 35-42-1-4; or
(C) reckless homicide as a Class C felony under IC 35-42-1-5;
(2) there is probable cause to believe that the child has committed the act; and
(3) the child was at least sixteen (16) years of age when the act charged was allegedly committed;
unless it would be in the best interests of the child and of the safety and welfare of the community for the child to remain within the juvenile justice system.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-6
Act that would be felony and prior felony or nontraffic misdemeanor conviction
31-30-3-6 Sec. 6. Upon motion by the prosecuting attorney, the juvenile court shall waive jurisdiction if it finds that:
(1) the child is charged with an act which would be a felony if committed by an adult; and
(2) the child has previously been convicted of a felony or a nontraffic misdemeanor.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-7
Time limit for making or granting motion to waive jurisdiction     31-30-3-7 Sec. 7. A motion to waive jurisdiction may not be made or granted after:
(1) the child has admitted the allegations in the petition at the initial hearing; or
(2) the first witness has been sworn at the factfinding hearing.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-8
Order to hold child for proceedings; recognizance bond
31-30-3-8 Sec. 8. If jurisdiction is waived, the juvenile court:
(1) shall order the child held for proceedings in the court to which the child is waived; and
(2) may fix a recognizance bond for the child to answer the charge in the court to which the child is waived.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-9
Probable cause finding
31-30-3-9 Sec. 9. The finding of probable cause required to waive jurisdiction is sufficient to establish probable cause in the court to which the child is waived.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-10
Waiver order; findings
31-30-3-10 Sec. 10. A waiver order must include specific findings of fact to support the order.
As added by P.L.1-1997, SEC.13.

IC 31-30-3-11
Waiver order; filing
31-30-3-11 Sec. 11. The prosecuting attorney shall file a copy of the waiver order with the court to which the child has been waived when the prosecuting attorney files the indictment or information.
As added by P.L.1-1997, SEC.13.






ARTICLE 31. JUVENILE LAW: JUVENILE COURT ADMINISTRATION

CHAPTER 1. FUNDING OF JUVENILE COURT OPERATIONS

IC 31-31-1-1
Appropriations
31-31-1-1 Sec. 1. The county fiscal body shall appropriate sufficient money for the operation of the juvenile court.
As added by P.L.1-1997, SEC.14.



CHAPTER 2. FEES AND COSTS

IC 31-31-2-1
Fees
31-31-2-1 Sec. 1. The fees in juvenile court proceedings are set under IC 33-37-4-3.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.107.

IC 31-31-2-2
Costs
31-31-2-2 Sec. 2. An adult who is convicted of an offense in the juvenile court is liable for costs under IC 33-37-4-1.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.108.

IC 31-31-2-3
Other costs prohibited
31-31-2-3 Sec. 3. Except as provided in sections 1 and 2 of this chapter, no other costs may be charged to any person in any proceeding in the juvenile court.
As added by P.L.1-1997, SEC.14.



CHAPTER 3. JUVENILE COURT MAGISTRATES AND REFEREES IN CIRCUITS WITH A POPULATION OF AT LEAST 50,000

IC 31-31-3-1
Application of chapter
31-31-3-1 Sec. 1. This chapter applies to a judicial circuit having a population of not less than fifty thousand (50,000).
As added by P.L.1-1997, SEC.14.

IC 31-31-3-2
Magistrates
31-31-3-2 Sec. 2. The judge of the juvenile court may appoint one (1) or more full-time magistrates under IC 33-23-5.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.109.

IC 31-31-3-3
Referees; appointment
31-31-3-3 Sec. 3. The judge of:
(1) a juvenile court; or
(2) a probate court under IC 33-31-1;
may appoint one (1) or more part-time juvenile court referees.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.110.

IC 31-31-3-4
Referees; qualifications
31-31-3-4 Sec. 4. A person appointed as a part-time juvenile court referee under this chapter must be admitted to the practice of law in Indiana.
As added by P.L.1-1997, SEC.14.

IC 31-31-3-5
Referees; funding for salaries
31-31-3-5 Sec. 5. The county shall pay the salary of a part-time juvenile court referee appointed under this chapter.
As added by P.L.1-1997, SEC.14.

IC 31-31-3-6
Referees; duties; findings and recommendations; administration of oaths
31-31-3-6 Sec. 6. A part-time juvenile court referee:
(1) shall perform duties assigned by the court;
(2) shall submit findings and recommendations in writing to the juvenile court, which shall enter such order as it considers proper; and
(3) may administer oaths in the performance of duties assigned by the juvenile court.
As added by P.L.1-1997, SEC.14.



CHAPTER 4. JUVENILE COURT REFEREES IN CIRCUITS WITH A POPULATION OF LESS THAN 50,000

IC 31-31-4-1
Application of chapter
31-31-4-1 Sec. 1. This chapter applies to a judicial circuit having a population of less than fifty thousand (50,000).
As added by P.L.1-1997, SEC.14.

IC 31-31-4-2
Appointment
31-31-4-2 Sec. 2. The judge of:
(1) a juvenile court; or
(2) a probate court under IC 33-31-1;
may appoint one (1) or more part-time juvenile court referees.
As added by P.L.1-1997, SEC.14. Amended by P.L.98-2004, SEC.111.

IC 31-31-4-3
Qualifications
31-31-4-3 Sec. 3. A person appointed as a part-time juvenile court referee under this chapter must be admitted to the practice of law in Indiana.
As added by P.L.1-1997, SEC.14.

IC 31-31-4-4
Funding for salaries
31-31-4-4 Sec. 4. The salary of a part-time juvenile court referee appointed under this chapter shall be paid from juvenile probation user's fees under IC 31-40-2 upon the approval of the county fiscal body.
As added by P.L.1-1997, SEC.14.

IC 31-31-4-5
Duties
31-31-4-5 Sec. 5. A part-time juvenile court referee shall perform the duties described in IC 31-31-3-6.
As added by P.L.1-1997, SEC.14.



CHAPTER 5. JUVENILE COURT PROBATION OFFICERS

IC 31-31-5-1
Appointment of probation officers and other employees
31-31-5-1 Sec. 1. The judge of the juvenile court shall appoint a chief probation officer and may appoint other probation officers and an appropriate number of other employees to assist the probation department.
As added by P.L.1-1997, SEC.14.

IC 31-31-5-2
Compensation; travel expenses
31-31-5-2 Sec. 2. (a) The salary of a probation officer shall be fixed by the county fiscal body in accordance with the salary schedule adopted by the county fiscal body under IC 36-2-16.5. The salary of a probation officer shall be paid by the county.
(b) Subject to the approval of the county fiscal body, the judge shall fix and the county shall pay the salaries of juvenile court employees other than probation officers.
(c) In addition to their annual salary, probation officers shall be reimbursed for any necessary travel expenses incurred in the performance of their duties in accordance with the law governing state officers and employees.
As added by P.L.1-1997, SEC.14. Amended by P.L.277-2003, SEC.3.

IC 31-31-5-3
Duties of chief probation officer
31-31-5-3 Sec. 3. The chief probation officer, under the direction of the juvenile court, shall supervise the work of the probation department.
As added by P.L.1-1997, SEC.14.

IC 31-31-5-4
Duties of probation officers
31-31-5-4 Sec. 4. A probation officer shall, for the purpose of carrying out the juvenile law:
(1) conduct such investigations and prepare such reports and recommendations as the court directs and keep a written record of those investigations, reports, and recommendations;
(2) receive and examine complaints and allegations concerning matters covered by the juvenile law and make preliminary inquiries and investigations;
(3) implement informal adjustments;
(4) prepare and submit the predisposition report required for a dispositional hearing under the juvenile law;
(5) supervise and assist by all suitable methods a child placed on probation or in the probation officer's care by order of the court or other legal authority;
(6) keep complete records of the probation officer's work and

comply with any order of the court concerning the collection, protection, and distribution of any money or other property coming into the probation officer's hands; and
(7) perform such other functions as are designated by the juvenile law or by the court in accordance with the juvenile law.
As added by P.L.1-1997, SEC.14.

IC 31-31-5-5
Enforcement powers
31-31-5-5 Sec. 5. Except for carrying a handgun as authorized under IC 11-13-1-3.5, a probation officer does not have the powers of a law enforcement officer.
As added by P.L.1-1997, SEC.14. Amended by P.L.45-2001, SEC.4.



CHAPTER 6. JUVENILE COURT REPORTER

IC 31-31-6-1
Reporter; manner of reporting
31-31-6-1 Sec. 1. (a) The reporter of the court having juvenile jurisdiction serves as the reporter for the juvenile court.
(b) The reporter of the court shall report the proceedings of the juvenile court in the same manner and under the same laws governing reporters for other courts of record.
As added by P.L.1-1997, SEC.14.



CHAPTER 7. GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE SERVICES

IC 31-31-7-1
Joint or multiple county guardian ad litem or court appointed special advocate services
31-31-7-1 Sec. 1. Juvenile courts situated in adjacent counties may establish joint or multiple county guardian ad litem or court appointed special advocate services to carry out IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.14.

IC 31-31-7-2
Contract to provide guardian ad litem or court appointed special advocate services
31-31-7-2 Sec. 2. A juvenile court may contract to provide guardian ad litem or court appointed special advocate services for purposes of carrying out IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.14.



CHAPTER 8. JUVENILE DETENTION AND SHELTER CARE FACILITIES

IC 31-31-8-1
Inapplicability of chapter to shelter care facilities operated by other governmental entities
31-31-8-1 Sec. 1. This chapter does not apply to a shelter care facility operated by a governmental entity other than a juvenile court.
As added by P.L.1-1997, SEC.14.

IC 31-31-8-2
Juvenile detention facility; criteria
31-31-8-2 Sec. 2. A juvenile detention facility is a secure facility that:
(1) is only used for the lawful custody and treatment of juveniles and meets state standards and licensing requirements as provided in department of correction rule 210 IAC 6; or
(2) is located on the same grounds or in the same building as an adult jail or lockup and meets the following four (4) criteria:
(A) Total separation between juvenile and adult facility spatial areas so that there could be no haphazard or accidental contact among juvenile and adult residents in the respective facilities. If space is used for both juveniles and adults, time-phasing of the use is acceptable if the arrangement precludes haphazard or accidental contact among juvenile and adult residents at all times. Sleeping or other living areas may not be shared under any circumstances.
(B) Total separation in all juvenile and adult program activities within the facilities, including recreation, education, counseling, health care, dining, sleeping, and general living activities. Program activities may not be shared by juvenile and adult residents. However, program space, equipment, and other resources may be used by both juvenile and adult residents subject to clause (A).
(C) The administration and security functions of the juvenile detention program must be vested in separate staff who, if the staff serve both populations, are trained to serve a juvenile population. Security and other direct care staff may not be used to serve the adult jail at the same time or during the same tour of duty that security and other direct care staff serve in the juvenile detention facility. Specialized services staff, such as cooks, bookkeepers, and medical professionals who are not normally in contact with detainees or whose infrequent contact occurs under conditions of separation of juveniles and adults, can serve both juvenile and adult residents.
(D) The facility meets state standards and licensing requirements as provided in department of correction rule 210 IAC 6. The architectural and operational configuration

of the juvenile facility must assure total separation.
As added by P.L.1-1997, SEC.14.

IC 31-31-8-3
Provision of juvenile detention and shelter care facilities; staff; budget; expenses
31-31-8-3 Sec. 3. (a) The juvenile court may establish juvenile detention and shelter care facilities for children, except as provided by IC 31-31-9.
(b) The court may contract with other agencies to provide juvenile detention and shelter care facilities.
(c) If the juvenile court operates the juvenile detention and shelter care facilities, the judge shall appoint staff and determine the budgets.
(d) The county shall pay all expenses. The expenses for the juvenile detention facility shall be paid from the county general fund. Payment of the expenses for the juvenile detention facility may not be paid from the county family and children's fund established by IC 12-19-7-3.
As added by P.L.1-1997, SEC.14. Amended by P.L.273-1999, SEC.96.

IC 31-31-8-4
Operation and budget of juvenile detention or juvenile shelter care facility in certain counties
31-31-8-4 Sec. 4. (a) This section applies to a county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
(b) Notwithstanding section 3 of this chapter, the juvenile court shall operate a juvenile detention facility or juvenile shelter care facility established in the county. However, the county legislative body shall determine the budget for the juvenile detention facility or juvenile shelter care facility. The expenses for the juvenile detention facility shall be paid from the county general fund. Payment of the expenses for the juvenile detention facility may not be paid from the county family and children's fund established by IC 12-19-7-3.
As added by P.L.1-1997, SEC.14. Amended by P.L.273-1999, SEC.97; P.L.170-2002, SEC.130.

IC 31-31-8-5
Rules
31-31-8-5 Sec. 5. (a) Juvenile detention facilities shall be operated in accordance with rules adopted by the department of correction.
(b) Shelter care facilities shall be operated in accordance with rules adopted by the department of child services under IC 31-27.
As added by P.L.1-1997, SEC.14. Amended by P.L.145-2006, SEC.276.

IC 31-31-8-6
Advisory committee     31-31-8-6 Sec. 6. The judge may appoint an advisory committee to review the operations of each facility, except as provided by IC 31-31-9.
As added by P.L.1-1997, SEC.14.



CHAPTER 9. JUVENILE DETENTION FACILITIES IN MARION COUNTY

IC 31-31-9-1
Application of chapter
31-31-9-1 Sec. 1. This chapter applies to a county having a consolidated city.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-2
Operation and maintenance
31-31-9-2 Sec. 2. The juvenile court shall operate and maintain all juvenile detention centers located within the county.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-3
Rules; annual inspections and reports
31-31-9-3 Sec. 3. (a) The juvenile detention center shall be operated in accordance with rules adopted by the department of correction.
(b) The department of child services shall make an annual inspection of the center and report to the advisory board whether the center meets the requirements established by the state department of health for temporary detention centers. Any noncompliance with those requirements must be stated in writing to the advisory board.
As added by P.L.1-1997, SEC.14. Amended by P.L.145-2006, SEC.277.

IC 31-31-9-4
Admission to juvenile detention center
31-31-9-4 Sec. 4. The juvenile court judge, after soliciting the views of the advisory board described in section 8 of this chapter, shall establish criteria for admission to the juvenile detention center. The power to order admission to the center remains with the court.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-5
Superintendent; appointment; term of office
31-31-9-5 Sec. 5. The juvenile court judge shall appoint a superintendent of juvenile detention centers located in the county. The superintendent serves at the pleasure of the judge.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-6
Superintendent; duties
31-31-9-6 Sec. 6. Under the direction of the juvenile court judge, the superintendent shall do the following:
(1) Supervise the operations of the juvenile detention centers so as to provide sound physical care in compliance with state, county, and other health requirements.         (2) Coordinate a program of constructive activities.
(3) Administer sound, fair, and impartial employment practices.
(4) Supervise employees of the juvenile detention center.
(5) Promote good public relations within the community.
(6) Make necessary written reports to the juvenile court judge regarding transfers, escapes, or destruction of center property.
(7) Make an annual inspection of the juvenile detention center and report in writing to the juvenile court judge any noncompliance with standards established by the commission on accreditation for corrections.
(8) Perform all other duties assigned by the juvenile court judge.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-7
Advisory board; duties; rules
31-31-9-7 Sec. 7. (a) The juvenile detention center advisory board shall:
(1) review the operations of juvenile detention centers located within the county; and
(2) advise the juvenile court judge on matters relating to the detention of juveniles in the county.
(b) The advisory board may adopt rules and bylaws for the management and regulation of the advisory board's affairs, and may do all things necessary and convenient to carry out this chapter.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-8
Advisory board; members; appointment; qualifications
31-31-9-8 Sec. 8. (a) The advisory board consists of the following seven (7) members:
(1) Two (2) members, appointed by the juvenile court judge, who are not members of the same political party.
(2) Two (2) members, appointed by the mayor of the consolidated city, who are not members of the same political party.
(3) Three (3) members, appointed by the council, not more than two (2) of whom may be members of the same political party.
(b) Members of the advisory board must be residents of the county who have demonstrated an interest in and knowledge of the juvenile justice system.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-9
Advisory board; terms of office; vacancies; reappointment; removal
31-31-9-9 Sec. 9. (a) Terms of office for members of the advisory board are three (3) years. Terms of office begin on January 1 of the first year and end on December 31 of the third year.
(b) Vacancies in the membership of the advisory board shall be

filled in the same manner as original appointments. Appointments made to fill vacancies that occur before expiration of a term are for the remainder of the unexpired term.
(c) Members of the advisory board may be reappointed for one (1) additional term.
(d) All members of the advisory board serve until their successors have been appointed.
(e) An advisory board member may be removed for good cause by the appointing authority. Good cause includes disability, inefficiency, neglect of duty, or malfeasance.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-10
Annual budget
31-31-9-10 Sec. 10. The juvenile court judge shall annually prepare the detention center budget and forward the budget to the county fiscal officer in accordance with IC 36-3-6-4.
As added by P.L.1-1997, SEC.14.

IC 31-31-9-11
Expenses
31-31-9-11 Sec. 11. All expenses for the operation of the juvenile detention center shall be paid out of the county general fund.
As added by P.L.1-1997, SEC.14.



CHAPTER 10. REPORTS ON SERVICES PROVIDED TO DELINQUENT CHILDREN AND CHILDREN IN NEED OF SERVICES

IC 31-31-10-1
Maintenance of information
31-31-10-1 Sec. 1. The probation department for the juvenile court shall maintain information relating to delinquent children and children in need of services who receive juvenile law services.
As added by P.L.55-1997, SEC.13.

IC 31-31-10-2
Report on delinquent children and children in need; filing; contents
31-31-10-2 Sec. 2. (a) Each probation department shall, not later than October 1 of each year, file a report with the division of state court administration that includes the information the probation department is required to maintain under section 1 of this chapter.
(b) The report under subsection (a) must:
(1) cover the previous state fiscal year; and
(2) include at least the following:
(A) The number of delinquent children and children in need of services who received juvenile law services.
(B) Demographic information relating to the delinquent children and children in need of services who received juvenile law services.
(C) All financial information relating to juvenile law services provided to delinquent children and children in need of services.
As added by P.L.55-1997, SEC.13.






ARTICLE 32. JUVENILE LAW: JUVENILE COURT PROCEDURES

CHAPTER 1. APPLICABLE RULES OF PROCEDURE

IC 31-32-1-1
Applicability of rules governing criminal trials
31-32-1-1 Sec. 1. If a child is alleged to be a delinquent child, the procedures governing criminal trials apply in all matters not covered by the juvenile law.
As added by P.L.1-1997, SEC.15.

IC 31-32-1-2
Applicability of laws governing criminal trials
31-32-1-2 Sec. 2. If a person is charged with a crime, the laws governing criminal trials apply.
As added by P.L.1-1997, SEC.15.

IC 31-32-1-3
Applicability of Indiana Rules of Trial Procedure
31-32-1-3 Sec. 3. In cases not subject to section 1 or 2 of this chapter, the Indiana Rules of Trial Procedure apply in all matters not covered by the juvenile law.
As added by P.L.1-1997, SEC.15.



CHAPTER 2. RIGHTS OF PERSONS SUBJECT TO JUVENILE COURT JURISDICTION

IC 31-32-2-1
Rights of child
31-32-2-1 Sec. 1. Except when a child may be excluded from a hearing under IC 31-32-6, a child is entitled to:
(1) cross-examine witnesses;
(2) obtain witnesses or tangible evidence by compulsory process; and
(3) introduce evidence on the child's own behalf.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-2
Additional rights of child charged with delinquent act
31-32-2-2 Sec. 2. In addition to the rights described in section 1 of this chapter, a child charged with a delinquent act is also entitled to:
(1) be represented by counsel under IC 31-32-4;
(2) refrain from testifying against the child; and
(3) confront witnesses.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-3
Rights of parent, guardian, or custodian
31-32-2-3 Sec. 3. (a) This section applies to the following proceedings:
(1) Proceedings to determine whether a child is a child in need of services.
(2) Proceedings to determine whether the parent, guardian, or custodian of a child should participate in a program of care, treatment, or rehabilitation for the child.
(3) Proceedings to determine whether the parent or guardian of the estate of a child should be held financially responsible for any services provided to the parent or guardian or the child of the parent or guardian.
(4) Proceedings to terminate the parent-child relationship.
(b) A parent, guardian, or custodian is entitled:
(1) to cross-examine witnesses;
(2) to obtain witnesses or tangible evidence by compulsory process; and
(3) to introduce evidence on behalf of the parent, guardian, or custodian.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-4
Waiver to court having criminal jurisdiction; requirement for criminal charge or conviction
31-32-2-4 Sec. 4. A child may not be charged with or convicted

of a crime, except a crime excluded by IC 31-30-1, unless the child has been waived to a court having criminal jurisdiction.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-5
Parent's right to representation by counsel
31-32-2-5 Sec. 5. A parent is entitled to representation by counsel in proceedings to terminate the parent-child relationship.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-6
Adjudication not considered criminal conviction; civil disability not imposed
31-32-2-6 Sec. 6. (a) A child may not be considered a criminal as the result of an adjudication in a juvenile court, nor may an adjudication in juvenile court be considered a conviction of a crime.
(b) An adjudication in juvenile court does not impose any civil disability imposed by conviction of a crime.
As added by P.L.1-1997, SEC.15.

IC 31-32-2-7
Contact with juvenile justice system not disqualification from governmental application, examination, or appointment
31-32-2-7 Sec. 7. A child's contact with the juvenile justice system does not disqualify the child from any governmental application, examination, or appointment.
As added by P.L.1-1997, SEC.15.



CHAPTER 3. GUARDIANS AD LITEM AND COURT APPOINTED SPECIAL ADVOCATES

IC 31-32-3-1
Appointment
31-32-3-1 Sec. 1. The juvenile court may appoint a guardian ad litem or a court appointed special advocate, or both, for the child at any time.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-2
Persons ineligible for appointment
31-32-3-2 Sec. 2. A court may not appoint a party to the proceedings, an employee of a party to the proceedings, or a representative of a party to the proceedings as the:
(1) guardian ad litem;
(2) court appointed special advocate;
(3) guardian ad litem program; or
(4) court appointed special advocate program;
for a child involved in the proceedings.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-3
Appointment of child's attorney as guardian ad litem or court appointed special advocate
31-32-3-3 Sec. 3. A guardian ad litem or court appointed special advocate need not be an attorney, but the attorney representing the child may be appointed the child's guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-4
Representation by attorney
31-32-3-4 Sec. 4. The guardian ad litem or the court appointed special advocate may be represented by an attorney.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-5
Court appointment of attorney
31-32-3-5 Sec. 5. If necessary to protect the child's interests, the court may appoint an attorney to represent the guardian ad litem or the court appointed special advocate. The court may only appoint one (1) attorney under this section.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-6
Representation of best interests of child
31-32-3-6 Sec. 6. A guardian ad litem or court appointed special advocate shall represent and protect the best interests of the child. As added by P.L.1-1997, SEC.15.

IC 31-32-3-7
Officers of the court
31-32-3-7 Sec. 7. The guardian ad litem or the court appointed special advocate, or both, shall be considered officers of the court for the purpose of representing the child's interests.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-8
Term of appointment
31-32-3-8 Sec. 8. A guardian ad litem or court appointed special advocate serves until the juvenile court enters an order for discharge under IC 31-34-21-11 or IC 31-37-20-8.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-9
Fees
31-32-3-9 Sec. 9. If any fees arise, payment shall be made under IC 31-40.
As added by P.L.1-1997, SEC.15.

IC 31-32-3-10
Civil immunity
31-32-3-10 Sec. 10. Except for gross misconduct, if:
(1) the guardian ad litem;
(2) a court appointed special advocate;
(3) an employee of a county guardian ad litem or court appointed special advocate program; or
(4) a volunteer for a county guardian ad litem or court appointed special advocate program;
performs duties in good faith, the guardian ad litem or court appointed special advocate is immune from any civil liability that may occur as a result of that person's performance during the time that the person is acting within the duties of the guardian ad litem or court appointed special advocate program.
As added by P.L.1-1997, SEC.15.



CHAPTER 4. RIGHT TO COUNSEL

IC 31-32-4-1
Persons entitled to representation by counsel
31-32-4-1 Sec. 1. The following persons are entitled to be represented by counsel:
(1) A child charged with a delinquent act, as provided by IC 31-32-2-2.
(2) A parent, in a proceeding to terminate the parent-child relationship, as provided by IC 31-32-2-5.
(3) Any other person designated by law.
As added by P.L.1-1997, SEC.15.

IC 31-32-4-2
Court appointment of counsel to represent child
31-32-4-2 Sec. 2. (a) If:
(1) a child alleged to be a delinquent child does not have an attorney who may represent the child without a conflict of interest; and
(2) the child has not lawfully waived the child's right to counsel under IC 31-32-5 (or IC 31-6-7-3 before its repeal);
the juvenile court shall appoint counsel for the child at the detention hearing or at the initial hearing, whichever occurs first, or at any earlier time.
(b) The court may appoint counsel to represent any child in any other proceeding.
As added by P.L.1-1997, SEC.15.

IC 31-32-4-3
Court appointment of counsel to represent parent
31-32-4-3 Sec. 3. (a) If:
(1) a parent in proceedings to terminate the parent-child relationship does not have an attorney who may represent the parent without a conflict of interest; and
(2) the parent has not lawfully waived the parent's right to counsel under IC 31-32-5 (or IC 31-6-7-3 before its repeal);
the juvenile court shall appoint counsel for the parent at the initial hearing or at any earlier time.
(b) The court may appoint counsel to represent any parent in any other proceeding.
As added by P.L.1-1997, SEC.15.

IC 31-32-4-4
Payment for counsel
31-32-4-4 Sec. 4. Payment for counsel shall be made under IC 31-40.
As added by P.L.1-1997, SEC.15.



CHAPTER 5. WAIVER OF RIGHTS

IC 31-32-5-1
Waiver of rights guaranteed to child
31-32-5-1 Sec. 1. Any rights guaranteed to a child under the Constitution of the United States, the Constitution of the State of Indiana, or any other law may be waived only:
(1) by counsel retained or appointed to represent the child if the child knowingly and voluntarily joins with the waiver;
(2) by the child's custodial parent, guardian, custodian, or guardian ad litem if:
(A) that person knowingly and voluntarily waives the right;
(B) that person has no interest adverse to the child;
(C) meaningful consultation has occurred between that person and the child; and
(D) the child knowingly and voluntarily joins with the waiver; or
(3) by the child, without the presence of a custodial parent, guardian, or guardian ad litem, if:
(A) the child knowingly and voluntarily consents to the waiver; and
(B) the child has been emancipated under IC 31-34-20-6 or IC 31-37-19-27, by virtue of having married, or in accordance with the laws of another state or jurisdiction.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-2
Child's waiver of right to meaningful consultation
31-32-5-2 Sec. 2. The child may waive the child's right to meaningful consultation under section 1(2)(C) of this chapter if:
(1) the child is informed of that right;
(2) the child's waiver is made in the presence of the child's custodial parent, guardian, custodian, guardian ad litem, or attorney; and
(3) the waiver is made knowingly and voluntarily.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-3
Admissibility of excluded statement for impeachment purposes
31-32-5-3 Sec. 3. If:
(1) a statement made knowingly and voluntarily cannot be admitted as evidence against a child because of failure to meet the requirements of section 1 of this chapter; and
(2) the child testifies in the child's own defense;
the statement may be admitted to impeach the child as a witness in the same manner as evidence of any other prior inconsistent statement can be admitted for impeachment.
As added by P.L.1-1997, SEC.15.
IC 31-32-5-4
Waiver of rights during custodial interrogation
31-32-5-4 Sec. 4. In determining whether any waiver of rights during custodial interrogation was made knowingly and voluntarily, the juvenile court shall consider all the circumstances of the waiver, including the following:
(1) The child's physical, mental, and emotional maturity.
(2) Whether the child or the child's parent, guardian, custodian, or attorney understood the consequences of the child's statements.
(3) Whether the child and the child's parent, guardian, or custodian had been informed of the delinquent act with which the child was charged or of which the child was suspected.
(4) The length of time the child was held in custody before consulting with the child's parent, guardian, or custodian.
(5) Whether there was any coercion, force, or inducement.
(6) Whether the child and the child's parent, guardian, or custodian had been advised of the child's right to remain silent and to the appointment of counsel.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-5
Parent's waiver of right to representation by counsel
31-32-5-5 Sec. 5. A parent who is entitled to representation by counsel may waive that right if the parent does so knowingly and voluntarily.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-6
Waiver of service of summons
31-32-5-6 Sec. 6. Any person other than the child may waive service of summons if the person does so in writing.
As added by P.L.1-1997, SEC.15.

IC 31-32-5-7
Waiver of right of parent, guardian, or custodian to be present at hearing concerning child
31-32-5-7 Sec. 7. The right of a parent, guardian, or custodian to be present at any hearing concerning the person's child is waived by the person's failure to appear after lawful notice.
As added by P.L.1-1997, SEC.15.



CHAPTER 6. TRIAL IN OPEN COURT; JURY TRIAL

IC 31-32-6-1
Adults charged with contempt or criminal charges
31-32-6-1 Sec. 1. All proceedings in the juvenile court involving adults charged with:
(1) contempt of court; or
(2) criminal charges;
shall be tried in open court.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-2
Exclusion of public
31-32-6-2 Sec. 2. The juvenile court shall determine whether the public should be excluded from a proceeding other than a juvenile proceeding described in section 3 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-3
Certain delinquency proceedings open to public
31-32-6-3 Sec. 3. Except as provided in section 4 of this chapter, a delinquency proceeding is open to the public whenever a petition alleging that the child has committed an act that would be murder or a felony if committed by an adult is filed under IC 31-37-10.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-4
Closing of proceeding to protect child witness or child victim; motion
31-32-6-4 Sec. 4. Upon motion of the prosecuting attorney, the child, or the child's guardian ad litem, counsel, parent, guardian, or custodian, the court may issue an order closing a proceeding during the testimony of a child witness or child victim if the court finds that:
(1) an allegation or a defense involves matters of a sexual nature; and
(2) closing the proceeding is necessary to protect the welfare of a child witness or child victim.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-5
Closing of proceeding to protect child witness or child victim; factors
31-32-6-5 Sec. 5. In determining whether closing a proceeding is necessary to protect the welfare of a child witness or child victim, the court shall consider the following:
(1) The nature of the allegation or defense.
(2) The age of a child witness or child victim.
(3) The psychological maturity of a child witness or child victim.         (4) The desire of a child witness or child victim to testify in a proceeding closed to the public.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-6
Closing of proceeding to protect child witness or child victim; findings; filing of exclusion order
31-32-6-6 Sec. 6. If a proceeding is closed to the public under section 4 of this chapter, the juvenile court shall:
(1) make findings of fact concerning the closing of the proceeding; and
(2) place the exclusion order in the file of the proceedings.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-7
Bench trials; jury trial for adult charged with crime
31-32-6-7 Sec. 7. (a) Except as provided in subsection (b), all matters in juvenile court shall be tried to the court.
(b) A trial of an adult charged with a crime shall be tried to a jury unless the adult requests a bench trial.
As added by P.L.1-1997, SEC.15.

IC 31-32-6-8
Exclusion of child
31-32-6-8 Sec. 8. In proceedings involving:
(1) the termination of the parent-child relationship; or
(2) a child in need of services;
the child may be excluded from any part of any hearing for good cause shown upon the record.
As added by P.L.1-1997, SEC.15.



CHAPTER 7. VENUE

IC 31-32-7-1
Venue of proceedings
31-32-7-1 Sec. 1. If a child is alleged to be a delinquent child or a child in need of services, proceedings under the juvenile law may be commenced in the county:
(1) where the child resides;
(2) where the act occurred; or
(3) where the condition exists.
As added by P.L.1-1997, SEC.15.

IC 31-32-7-2
Change of venue
31-32-7-2 Sec. 2. A change of venue from the county may not be granted except under section 3 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-7-3
Assignment of case or supervision of child to county of child's residence
31-32-7-3 Sec. 3. (a) Upon:
(1) the juvenile court's own motion;
(2) the motion of a child; or
(3) the motion of the child's parent, guardian, or custodian;
the juvenile court may assign a case to a juvenile court in the county of a child's residence at any time before the dispositional hearing.
(b) Supervision of a child may be assigned to a juvenile court in the county of the child's residence.
(c) The assigning court shall send to the receiving court certified copies of all documents pertaining to the case.
As added by P.L.1-1997, SEC.15.



CHAPTER 8. CHANGE OF JUDGE

IC 31-32-8-1
Affidavit; time for filing
31-32-8-1 Sec. 1. Except as provided in section 2 of this chapter, a change of judge may be granted only for good cause shown by affidavit filed at least twenty-four (24) hours before the fact-finding hearing.
As added by P.L.1-1997, SEC.15.

IC 31-32-8-2
Proceedings to terminate parent-child relationship with individual convicted of criminal offense
31-32-8-2 Sec. 2. The judge who presided over the trial at which an individual was convicted of an offense listed in IC 31-35-3-4 may not be the judge who presides over the proceedings in an action filed under IC 31-35-3 with respect to that individual.
As added by P.L.1-1997, SEC.15.



CHAPTER 9. SERVICE OF SUMMONS

IC 31-32-9-1
Manner of service
31-32-9-1 Sec. 1. (a) Service may be made upon any person under Rule 4.1 of the Indiana Rules of Trial Procedure.
(b) Personal service must be made at least three (3) days before the hearing to which the person is summoned.
(c) Service by mail must be sent at least ten (10) days before the hearing.
(d) Service of summons is not required if the person entitled to be served attends the hearing.
As added by P.L.1-1997, SEC.15.

IC 31-32-9-2
Service by publication
31-32-9-2 Sec. 2. (a) If any person other than the child cannot be served in accordance with Rule 4.1 of the Indiana Rules of Trial Procedure, the juvenile court may order service by publication in accordance with Rule 4.13 of the Indiana Rules of Trial Procedure. However, the summons must clearly inform the person being served that the person must respond not later than ten (10) days after the last publication.
(b) If:
(1) the action is to terminate the parent-child relationship; and
(2) the parent cannot be served in accordance with Rule 4.1 of the Indiana Rules of Trial Procedure;
service must be made by publication.
As added by P.L.1-1997, SEC.15.



CHAPTER 10. DISCOVERY

IC 31-32-10-1
Criminal discovery procedures; delinquency proceedings
31-32-10-1 Sec. 1. In cases in which a child is alleged to be a delinquent child, the law of discovery for criminal cases applies.
As added by P.L.1-1997, SEC.15.

IC 31-32-10-2
Criminal discovery procedures; adult criminal proceedings
31-32-10-2 Sec. 2. In cases in which an adult is charged with a crime, the law of discovery for criminal cases applies.
As added by P.L.1-1997, SEC.15.

IC 31-32-10-3
Civil discovery procedures
31-32-10-3 Sec. 3. In cases other than those described by section 1 or 2 of this chapter, the law of discovery for civil cases applies.
As added by P.L.1-1997, SEC.15.



CHAPTER 11. EVIDENCE

IC 31-32-11-1
Admissibility of privileged communications
31-32-11-1 Sec. 1. The privileged communication between:
(1) a husband and wife;
(2) a health care provider and the health care provider's patient;
(3) a:
(A) certified social worker;
(B) certified clinical social worker; or
(C) certified marriage and family therapist;
and a client of any of the professionals described in clauses (A) through (C);
(4) a school counselor and a student; or
(5) a school psychologist and a student;
is not a ground for excluding evidence in any judicial proceeding resulting from a report of a child who may be a victim of child abuse or neglect or relating to the subject matter of the report or failing to report as required by IC 31-33.
As added by P.L.1-1997, SEC.15.



CHAPTER 12. MENTAL OR PHYSICAL EXAMINATIONS

IC 31-32-12-1
Mental or physical examination or treatment
31-32-12-1 Sec. 1. If the procedures under IC 31-32-13 are followed, the juvenile court may authorize mental or physical examinations or treatment under the following circumstances:
(1) If the court has not authorized the filing of a petition but a physician certifies that an emergency exists, the court:
(A) may order medical or physical examination or treatment of the child; and
(B) may order the child detained in a health care facility while the emergency exists.
(2) If the court has not authorized the filing of a petition but a physician certifies that continued medical care is necessary to protect the child after the emergency has passed, the court:
(A) may order medical services for a reasonable length of time; and
(B) may order the child detained while medical services are provided.
(3) If the court has authorized the filing of a petition alleging that a child is a delinquent child or a child in need of services, the court may order examination of the child to provide information for the dispositional hearing. The court may also order medical examinations and treatment of the child under any circumstances otherwise permitted by this section.
(4) After a child has been adjudicated a delinquent child or a child in need of services, the court may order examinations and treatment under IC 31-34-20 or IC 31-37-19.
As added by P.L.1-1997, SEC.15.

IC 31-32-12-2
Temporary confinement of child
31-32-12-2 Sec. 2. (a) The juvenile court may order temporary confinement for not more than fourteen (14) days, excluding Saturdays, Sundays, and legal holidays, to complete the mental or physical examination of a child.
(b) This section does not authorize a commitment under IC 12-26.
As added by P.L.1-1997, SEC.15.

IC 31-32-12-3
Return of child after passing of emergency
31-32-12-3 Sec. 3. Whenever an emergency has passed or whenever medical care is no longer necessary under section 1(2) of this chapter, the child shall be returned to the child's parent, guardian, or custodian unless:
(1) a petition has been filed; and
(2) the court has determined under IC 31-34-5 or IC 31-37-5 that the child should remain in detention. As added by P.L.1-1997, SEC.15.

IC 31-32-12-4
Effect of chapter
31-32-12-4 Sec. 4. This chapter is in addition to, is not limited by, and does not limit IC 16-36-3.
As added by P.L.1-1997, SEC.15.



CHAPTER 13. ISSUANCE OF ORDERS

IC 31-32-13-1
Motion for issuance of order
31-32-13-1 Sec. 1. Upon a juvenile court's motion or upon the motion of a child's parent, guardian, custodian, or guardian ad litem, a probation officer, a caseworker, the prosecuting attorney, the attorney for the department of child services, or any person providing services to the child or the child's parent, guardian, or custodian, the juvenile court may issue an order:
(1) to control the conduct of any person in relation to the child;
(2) to provide a child with an examination or treatment under IC 31-32-12; or
(3) to prevent a child from leaving the court's jurisdiction.
As added by P.L.1-1997, SEC.15. Amended by P.L.145-2006, SEC.278.

IC 31-32-13-2
Hearing and consideration of matter
31-32-13-2 Sec. 2. The juvenile court may:
(1) immediately set a matter described under section 1 of this chapter for hearing; or
(2) consider the matter at any other proceeding or hearing authorized under the juvenile law.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-3
Notice
31-32-13-3 Sec. 3. The juvenile court must give notice to any person whose conduct will be regulated by an order issued under section 1 of this chapter to appear at a specified date and time concerning the relief requested under section 1 of this chapter.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-4
Finding; admissible evidence
31-32-13-4 Sec. 4. The court shall issue an order under section 1 of this chapter if the court finds that good cause to issue the order is shown upon the record. The court may also consider any other evidence presented in other proceedings or hearings authorized under the juvenile law concerning the child as the basis for the issuance of the order.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-5
Specificity of order
31-32-13-5 Sec. 5. An order issued under section 1 of this chapter must specifically describe in reasonable detail the acts or persons to be regulated under the order. As added by P.L.1-1997, SEC.15.

IC 31-32-13-6
Duration of order; extension, modification, or dissolution
31-32-13-6 Sec. 6. An order issued under section 1 of this chapter (or IC 31-6-7-14(a) before its repeal) remains in effect for one (1) year. However, the juvenile court may:
(1) extend the order for additional one (1) year periods after an annual review of the order; and
(2) modify or dissolve the order at any time after a showing that:
(A) the original circumstances concerning the order have changed; or
(B) new circumstances have developed.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-7
Issuance of emergency order
31-32-13-7 Sec. 7. If:
(1) the juvenile court determines on the juvenile court's review of the record that an emergency exists; or
(2) the moving party demonstrates by sworn testimony or affidavit that an emergency exists;
the juvenile court may issue an emergency order without a hearing.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-8
Duration of emergency order
31-32-13-8 Sec. 8. (a) An emergency order issued under section 7 of this chapter (or IC 31-6-7-14(f) before its repeal) is valid for not more than seventy-two (72) hours, excluding Saturdays, Sundays, and legal holidays.
(b) The juvenile court may extend an emergency order issued under section 7 of this chapter (or IC 31-6-7-14(f) before its repeal) only on good cause shown upon the record for the extension.
As added by P.L.1-1997, SEC.15.

IC 31-32-13-9
Protective order depositories; confidential form
31-32-13-9 Sec. 9. When a court issues an order or an emergency order under this chapter:
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.15.



CHAPTER 14. CONTEMPT OF COURT

IC 31-32-14-1
Punishment for contempt
31-32-14-1 Sec. 1. The juvenile court may punish a person for contempt of court under IC 34-47.
As added by P.L.1-1997, SEC.15. Amended by P.L.1-1998, SEC.167.



CHAPTER 15. APPEALS

IC 31-32-15-1
Appeal and review
31-32-15-1 Sec. 1. Appeals may be taken as provided by law.
As added by P.L.1-1997, SEC.15.



CHAPTER 16. INVOLUNTARY DRUG AND ALCOHOL TREATMENT

IC 31-32-16-1
Involuntary treatment; drug or alcohol treatment
31-32-16-1 Sec. 1. A proceeding under this chapter is separate from and does not affect:
(1) a proceeding for involuntary treatment under IC 12-26; or
(2) an order from a juvenile court under IC 31-37 that requires drug or alcohol treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-2
Filing of vertical petition; affidavit; placement in state owned or operated facility; participation of parent, guardian, or custodian in treatment
31-32-16-2 Sec. 2. (a) A parent, guardian, or custodian of a child may file a verified petition with the juvenile court in the county in which the child resides for involuntary drug and alcohol treatment if the child:
(1) is incapable of consenting; or
(2) refuses to consent;
to voluntary treatment.
(b) The verified petition must include an affidavit from a person described in section 4(a) of this chapter who has examined or treated the child not more than thirty (30) days before the filing of the verified petition. The affidavit must state that reasonable grounds exist to believe the child named in the petition is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1).
(c) Involuntary drug and alcohol treatment under this chapter may include appropriate placement in an inpatient or outpatient program or facility. A person ordered to complete inpatient drug and alcohol treatment under this chapter may not be placed in a facility that is owned or operated by the state.
(d) The judge of the juvenile court in which the verified petition is filed shall inform each parent, guardian, or custodian of the child that the parent, guardian, or custodian may be ordered to participate in any aspect of the child's treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-3
Vertical petition; summary of facts
31-32-16-3 Sec. 3. A verified petition filed under section 2 of this chapter must include the name and age of the child and a summary of facts that support the petitioner's request for involuntary drug and alcohol treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-4
Ex parte probable cause determination; assessment; hearing     31-32-16-4 Sec. 4. (a) The juvenile court, after making an ex parte determination that there is probable cause to believe the child is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1), shall order the child named in the petition to undergo a drug and alcohol assessment. The assessment shall be performed by:
(1) a psychiatrist (as defined in IC 11-10-3-1);
(2) a physician (as defined in IC 12-15-35-12); or
(3) a psychologist with training in drug and alcohol assessment and treatment.
The person who performs the assessment under this section must be different from the person who submitted the affidavit under section 2 of this chapter. If it is determined that involuntary treatment is necessary, the assessment must include a recommended level of care and length of treatment.
(b) After completion of the assessment, the juvenile court shall conduct a hearing. Each person who performed an assessment must be present and available to testify at the hearing.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-5
Treatment; clear and convincing evidence
31-32-16-5 Sec. 5. Following a hearing, the juvenile court may order involuntary drug and alcohol treatment for not more than forty-five (45) consecutive days if the court finds by clear and convincing evidence that the child:
(1) is a drug or alcohol abuser (as defined in 440 IAC 4.4-1-1);
(2) is incapable of consenting to or refuses to consent to voluntary treatment services; and
(3) will benefit from a period of involuntary drug and alcohol treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-6
Review hearing; additional term of treatment; findings of fact
31-32-16-6 Sec. 6. (a) Before the expiration of a period of involuntary treatment, the juvenile court shall conduct a review hearing to determine whether further treatment is necessary.
(b) The juvenile court may order an additional term of treatment if it finds at the initial review hearing by clear and convincing evidence that the conditions enumerated in section 5 of this chapter are present and further treatment is necessary. An additional term of involuntary treatment may not exceed forty-five (45) consecutive days, and the juvenile court must conduct a review hearing before the expiration of the additional term. The court may order subsequent terms of involuntary treatment if at each review hearing the court makes findings required by this section.
(c) Each order for an additional term of treatment under subsection (b) must be supported by written findings of fact. The juvenile court shall issue written findings of fact not more than ten (10) days after the review hearing that orders an additional term of

involuntary treatment.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-7
Participation of parent, guardian, or custodian in treatment
31-32-16-7 Sec. 7. The juvenile court may order each parent, guardian, or custodian of the child to participate in any aspect of the child's treatment under section 5 or 6 of this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-8
Modification of treatment order
31-32-16-8 Sec. 8. The juvenile court may modify the original terms of involuntary drug and alcohol treatment if it finds by clear and convincing evidence that a substantial change in the circumstances that supported the original terms and conditions of treatment has occurred.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-9
Costs and fees
31-32-16-9 Sec. 9. A parent, guardian, or custodian is required to pay court costs, court fees, and the costs of assessment and treatment. Neither the court nor the county is liable for any part of the costs of assessment or treatment under this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-10
Drug and alcohol assessment
31-32-16-10 Sec. 10. Notwithstanding IC 34-46-3 and IC 25-33-1-17, the judge may order a physician or a psychologist to submit a drug and alcohol assessment to the juvenile court in a proceeding under this chapter.
As added by P.L.196-2003, SEC.2.

IC 31-32-16-11
Guardian ad litem
31-32-16-11 Sec. 11. The judge of the juvenile court may appoint a guardian ad litem for the child at any time.
As added by P.L.196-2003, SEC.2.






ARTICLE 33. JUVENILE LAW: REPORTING AND INVESTIGATION OF CHILD ABUSE AND NEGLECT

CHAPTER 1. GENERAL PROVISIONS

IC 31-33-1-1
Purpose of article
31-33-1-1 Sec. 1. The purpose of this article is to:
(1) encourage effective reporting of suspected or known incidents of child abuse or neglect;
(2) provide effective child services to quickly investigate reports of child abuse or neglect;
(3) provide protection for an abused or a neglected child from further abuse or neglect;
(4) provide rehabilitative services for an abused or a neglected child and the child's parent, guardian, or custodian; and
(5) establish a centralized statewide child abuse registry and an automated child protection system.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.94.



CHAPTER 1.5. DEPARTMENT OF CHILD SERVICES

IC 31-33-1.5-8
Child support bureau created; state central collection unit established
Note: This version of section effective until 7-1-2006. See also following repeal of this chapter, effective 7-1-2006.



CHAPTER 2. DUTIES OF DEPARTMENT OF CHILD SERVICES

IC 31-33-2-2
Department duties
Note: This version of section effective until 7-1-2006. See also following repeal of this chapter, effective 7-1-2006.



CHAPTER 3. COMMUNITY CHILD PROTECTION TEAM

IC 31-33-3-1
Members
31-33-3-1 Sec. 1. (a) The community child protection team is a communitywide, multidisciplinary child protection team. The team must include the following eleven (11) members:
(1) The director of the county office of family and children or the county office director's designee.
(2) Two (2) designees of the juvenile court judge.
(3) The county prosecuting attorney or the prosecuting attorney's designee.
(4) The county sheriff or the sheriff's designee.
(5) Either:
(A) the president of the county executive in a county not containing a consolidated city or the president's designee; or
(B) the executive of a consolidated city in a county containing a consolidated city or the executive's designee.
(6) A director of a court appointed special advocate or guardian ad litem program or the director's designee in the county in which the team is to be formed.
(7) Either:
(A) a public school superintendent or the superintendent's designee; or
(B) a director of a local special education cooperative or the director's designee.
(8) Two (2) persons, each of whom is a physician or nurse, with experience in pediatrics or family practice.
(9) One (1) citizen of the community.
(b) The director of the county office of family and children shall appoint, subject to the approval of the director of the department, the members of the team under subsection (a)(7), (a)(8), and (a)(9).
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.102.

IC 31-33-3-2
Election of team coordinator
31-33-3-2 Sec. 2. The team shall elect a team coordinator from the team's membership.
As added by P.L.1-1997, SEC.16.

IC 31-33-3-3
Duties of team coordinator
31-33-3-3 Sec. 3. The team coordinator shall supply the community child protection team with the following:
(1) Copies of reports of child abuse or neglect under IC 31-33-7-1.
(2) Any other information or reports that the coordinator considers essential to the team's deliberations. As added by P.L.1-1997, SEC.16.

IC 31-33-3-4
Meetings; agenda
31-33-3-4 Sec. 4. (a) The community child protection team shall meet:
(1) at least one (1) time each month; or
(2) at the times that the team's services are needed by the department.
(b) Meetings of the team shall be called by the majority vote of the members of the team.
(c) The team coordinator or at least two (2) other members of the team may determine the agenda.
(d) Notwithstanding IC 5-14-1.5, meetings of the team are open only to persons authorized to receive information under this article.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.103.

IC 31-33-3-5
Diagnostic and prognostic services
31-33-3-5 Sec. 5. The community child protection team:
(1) shall provide diagnostic and prognostic services for the department or the juvenile court; and
(2) may recommend to the department that a petition be filed in the juvenile court on behalf of the subject child if the team believes this would best serve the interests of the child.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.104.

IC 31-33-3-6
Review of child abuse and neglect cases and complaints
31-33-3-6 Sec. 6. The community child protection team may receive and review:
(1) any case that the department has been involved in within the county where the team presides; and
(2) complaints regarding child abuse and neglect cases that are brought to the team by a person or an agency.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.105.

IC 31-33-3-7
Periodic reports
31-33-3-7 Sec. 7. (a) The community child protection team's duties may include preparing a periodic report regarding the child abuse and neglect reports and complaints that the team reviews under this chapter.
(b) The periodic report may include the following information:
(1) The number of complaints under section 6 of this chapter that the team receives and reviews each month.
(2) A description of the child abuse and neglect reports that the

team reviews each month, including the following information:
(A) The scope and manner of the interviewing process during the child abuse or neglect investigation.
(B) The timeliness of the investigation.
(C) The number of children removed from the home.
(D) The types of services offered.
(E) The number of child abuse and neglect cases filed with a court.
(F) The reasons that certain child abuse and neglect cases are not filed with a court.
As added by P.L.1-1997, SEC.16.

IC 31-33-3-8
Confidentiality of matters reviewed
31-33-3-8 Sec. 8. The members of the community child protection team are bound by all applicable laws regarding the confidentiality of matters reviewed by the team.
As added by P.L.1-1997, SEC.16.



CHAPTER 4. LOCAL PLAN FOR PROVISION OF CHILD PROTECTION SERVICES

IC 31-33-4-1
Preparation and submission of local plan
31-33-4-1 Sec. 1. Before February 2 of each odd-numbered year, each county office of family and children, after a public hearing, shall:
(1) prepare a local plan for the provision of child protection services; and
(2) submit the plan to:
(A) the director after consultation with local law enforcement agencies;
(B) a juvenile court;
(C) the community child protection team as provided for in IC 31-33-3-1; and
(D) appropriate public or voluntary agencies, including organizations for the prevention of child abuse or neglect.
As added by P.L.1-1997, SEC.16.

IC 31-33-4-2
Description of implementation
31-33-4-2 Sec. 2. The local plan must describe the implementation of this article in the county by the department and the county office, including the following:
(1) Organization.
(2) Staffing.
(3) Mode of operations.
(4) Financing of the child protection services.
(5) The provisions made for the purchase of service and interagency relations.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.106; P.L.145-2006, SEC.279.

IC 31-33-4-3
Certification
31-33-4-3 Sec. 3. (a) Not later than sixty (60) days after receiving the plan, the director shall certify whether the local plan fulfills the purposes and meets the requirements of this article.
(b) If the director certifies that the local plan does not fulfill the purposes and meet the requirements of this article, the director shall:
(1) state the reasons for the decision;
(2) make revisions to the plan that the director determines are necessary to meet the requirements and fulfill the purposes of this article; and
(3) approve and certify the revised plan as the local plan required by this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.145-2006, SEC.280.
IC 31-33-4-4
Judicial review of director's decisions
31-33-4-4 Sec. 4. The decisions of the director under this chapter are judicially reviewable under IC 4-21.5-5.
As added by P.L.1-1997, SEC.16.



CHAPTER 5. DUTY TO REPORT CHILD ABUSE OR NEGLECT

IC 31-33-5-1
Duty to make report
31-33-5-1 Sec. 1. In addition to any other duty to report arising under this article, an individual who has reason to believe that a child is a victim of child abuse or neglect shall make a report as required by this article.
As added by P.L.1-1997, SEC.16.

IC 31-33-5-2
Notification of individual in charge of institution, school, facility, or agency; report
31-33-5-2 Sec. 2. (a) If an individual is required to make a report under this article in the individual's capacity as a member of the staff of a medical or other public or private institution, school, facility, or agency, the individual shall immediately notify the individual in charge of the institution, school, facility, or agency or the designated agent of the individual in charge of the institution, school, facility, or agency.
(b) An individual notified under subsection (a) shall report or cause a report to be made.
As added by P.L.1-1997, SEC.16.

IC 31-33-5-3
Effect of compliance on individual's own duty to report
31-33-5-3 Sec. 3. This chapter does not relieve an individual of the obligation to report on the individual's own behalf, unless a report has already been made to the best of the individual's belief.
As added by P.L.1-1997, SEC.16.

IC 31-33-5-4
Immediate oral report to department of child services or law enforcement agency
31-33-5-4 Sec. 4. A person who has a duty under this chapter to report that a child may be a victim of child abuse or neglect shall immediately make an oral report to:
(1) the department; or
(2) the local law enforcement agency.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.107.



CHAPTER 6. IMMUNITY OF PERSONS WHO REPORT CHILD ABUSE OR NEGLECT

IC 31-33-6-1
Immunity from civil or criminal liability
31-33-6-1 Sec. 1. Except as provided in section 2 of this chapter, a person, other than a person accused of child abuse or neglect, who:
(1) makes or causes to be made a report of a child who may be a victim of child abuse or neglect;
(2) is a health care provider and detains a child for purposes of causing photographs, x-rays, or a physical medical examination to be made under IC 31-33-10;
(3) makes any other report of a child who may be a victim of child abuse and neglect; or
(4) participates in any judicial proceeding or other proceeding:
(A) resulting from a report that a child may be a victim of child abuse or neglect; or
(B) relating to the subject matter of the report;
is immune from any civil or criminal liability that might otherwise be imposed because of such actions.
As added by P.L.1-1997, SEC.16.

IC 31-33-6-2
Exception for malice or bad faith
31-33-6-2 Sec. 2. Immunity does not attach for a person who has acted maliciously or in bad faith.
As added by P.L.1-1997, SEC.16.

IC 31-33-6-3
Presumption of good faith
31-33-6-3 Sec. 3. A person making a report that a child may be a victim of child abuse or neglect or assisting in any requirement of this article is presumed to have acted in good faith.
As added by P.L.1-1997, SEC.16.



CHAPTER 7. RECEIPT OF REPORTS OF SUSPECTED CHILD ABUSE OR NEGLECT

IC 31-33-7-1
Arrangement for receipt of reports
31-33-7-1 Sec. 1. The department shall arrange for receipt, on a twenty-four (24) hour, seven (7) day per week basis, of all reports under this article of suspected child abuse or neglect.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.108.

IC 31-33-7-2
Standardized phone access system
31-33-7-2 Sec. 2. To carry out section 1 of this chapter, the department must use a phone access system for receiving calls that is standardized among all counties. The department shall adopt rules under IC 4-22-2 for the administration of this section.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.109.

IC 31-33-7-3
Child abuse hotline
31-33-7-3 Sec. 3. The department shall cause to be inserted in each local telephone directory in the county a listing of the child abuse hotline's telephone number under the name "child abuse hotline". The child abuse hotline number under this section must be included with the other emergency numbers listed in the directory.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.110.

IC 31-33-7-4
Written report; contents
31-33-7-4 Sec. 4. (a) The department shall make a written report of a child who may be a victim of child abuse or neglect not later than forty-eight (48) hours after receipt of the oral report required of individuals by IC 31-33-5-4.
(b) Written reports under this section must be made on forms supplied by the administrator. The written reports must include, if known, the following information:
(1) The names and addresses of the following:
(A) The child.
(B) The child's parents, guardian, custodian, or other person responsible for the child's care.
(2) The child's age and sex.
(3) The nature and apparent extent of the child's injuries, abuse, or neglect, including any evidence of prior:
(A) injuries of the child; or
(B) abuse or neglect of the child or the child's siblings.
(4) The name of the person allegedly responsible for causing

the injury, abuse, or neglect.
(5) The source of the report.
(6) The person making the report and where the person can be reached.
(7) The actions taken by the reporting source, including the following:
(A) Taking of photographs and x-rays.
(B) Removal or keeping of the child.
(C) Notifying the coroner.
(8) The written documentation required by IC 31-34-2-3 if a child was taken into custody without a court order.
(9) Any other information that:
(A) the director requires by rule; or
(B) the person making the report believes might be helpful.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.111.

IC 31-33-7-5
Written report; copies made available to law enforcement agencies, prosecuting attorney, and coroner
31-33-7-5 Sec. 5. A copy of the written report of the department shall immediately be made available to:
(1) the appropriate law enforcement agency;
(2) the prosecuting attorney; and
(3) in a case involving death, the coroner for the coroner's consideration.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.112.

IC 31-33-7-6
Coroner's investigation and report
31-33-7-6 Sec. 6. Upon receiving a written report under section 5(3) of this chapter, the coroner shall:
(1) accept a report for investigation; and
(2) report the coroner's findings to:
(A) the appropriate law enforcement agency;
(B) the prosecuting attorney;
(C) the department; and
(D) the hospital if the institution making the report is a hospital.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.113.

IC 31-33-7-6.5
Expungement of child abuse or neglect information
31-33-7-6.5 Sec. 6.5. Child abuse or neglect information may be expunged under IC 31-39-8 if the probative value of the information is so doubtful as to outweigh its validity. Child abuse or neglect information shall be expunged if it is determined to be unsubstantiated after:         (1) an investigation by the department of a report of a child who may be a victim of child abuse or neglect; or
(2) a court proceeding.
As added by P.L.2-1998, SEC.78. Amended by P.L.234-2005, SEC.114.

IC 31-33-7-7
Law enforcement agency investigation and communication of information
31-33-7-7 Sec. 7. (a) When a law enforcement agency receives an initial report under IC 31-33-5-4 that a child may be a victim of child abuse or neglect, the law enforcement agency shall:
(1) immediately communicate the report to the department, whether or not the law enforcement agency has reason to believe there exists an imminent danger to the child's health or welfare; and
(2) conduct an immediate, onsite investigation of the report along with the department whenever the law enforcement agency has reason to believe that an offense has been committed.
(b) In all cases, the law enforcement agency shall forward any information, including copies of investigation reports, on incidents of cases in which a child may be a victim of child abuse or neglect, whether or not obtained under this article, to:
(1) the department; and
(2) the juvenile court under IC 31-34-7.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.115.

IC 31-33-7-8
Reports to health care providers and schools; contents; confidentiality
31-33-7-8 Sec. 8. (a) This section applies if the department receives a report of suspected child abuse or neglect from:
(1) a hospital;
(2) a community mental health center;
(3) a managed care provider (as defined in IC 12-7-2-127(b));
(4) a referring physician;
(5) a dentist;
(6) a licensed psychologist; or
(7) a school.
(b) Not later than thirty (30) days after the date the department receives a report of suspected child abuse or neglect from a person described in subsection (a), the department shall send a report to:
(1) the administrator of the hospital;
(2) the community mental health center;
(3) the managed care provider;
(4) the referring physician;
(5) the dentist; or
(6) the principal of the school. The report must contain the items listed in subsection (e) that are known at the time the report is sent.
(c) Not later than ninety (90) days after the date the department receives a report of suspected child abuse or neglect, the department shall send a report that contains any additional items listed in subsection (e) that were not covered in the prior report if available.
(d) The administrator, director, referring physician, dentist, licensed psychologist, or principal may appoint a designee to receive the report.
(e) A report made by the department under this section must contain the following information:
(1) The name of the alleged victim of child abuse or neglect.
(2) The name of the alleged perpetrator and the alleged perpetrator's relationship to the alleged victim.
(3) Whether the case is closed.
(4) Whether information concerning the case has been expunged.
(5) The name of any agency to which the alleged victim has been referred.
(6) Whether the department has made an investigation of the case and has not taken any further action.
(7) Whether a substantiated case of child abuse or neglect was informally adjusted.
(8) Whether the alleged victim was referred to the juvenile court as a child in need of services.
(9) Whether the alleged victim was returned to the victim's home.
(10) Whether the alleged victim was placed in residential care outside the victim's home.
(11) Whether a wardship was established for the alleged victim.
(12) Whether criminal action is pending or has been brought against the alleged perpetrator.
(13) A brief description of any casework plan that has been developed by the department.
(14) The caseworker's name and telephone number.
(15) The date the report is prepared.
(16) Other information that the department may prescribe.
(f) A report made under this section:
(1) is confidential; and
(2) may be made available only to:
(A) the agencies named in this section; and
(B) the persons and agencies listed in IC 31-33-18-2.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.116.



CHAPTER 8. INVESTIGATION OF REPORTS OF SUSPECTED CHILD ABUSE OR NEGLECT

IC 31-33-8-1
Investigations by the department of child services; time of initiation
31-33-8-1 Sec. 1. (a) The department shall initiate an immediate and appropriately thorough child protection investigation of every report of known or suspected child abuse or neglect the department receives, whether in accordance with this article or otherwise.
(b) Subject to subsections (d) and (e), if the report alleges a child may be a victim of child abuse, the investigation shall be initiated immediately, but not later than twenty-four (24) hours after receipt of the report.
(c) Subject to subsections (d) and (e), if reports of child neglect are received, the investigation shall be initiated within a reasonably prompt time, but not later than five (5) days, with the primary consideration being the well-being of the child who is the subject of the report.
(d) If the immediate safety or well-being of a child appears to be endangered or the facts otherwise warrant, the investigation shall be initiated regardless of the time of day.
(e) If the department has reason to believe that the child is in imminent danger of serious bodily harm, the department shall initiate within one (1) hour an immediate, onsite investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.117.

IC 31-33-8-2
Investigations by law enforcement agencies
31-33-8-2 Sec. 2. (a) Upon the receipt of each report under this chapter of known or suspected child abuse, the department shall contact the law enforcement agency in the appropriate jurisdiction.
(b) The law enforcement agency, with the department, shall conduct an immediate onsite investigation of the report if the law enforcement agency has reason to believe that an offense has been committed. The law enforcement agency shall investigate the alleged child abuse or neglect under this chapter in the same manner that the law enforcement agency conducts any other criminal investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.118.

IC 31-33-8-3
Photographs and x-rays
31-33-8-3 Sec. 3. (a) Except as provided in subsection (b), the department shall:
(1) cause color photographs to be taken of the areas of trauma visible on a child who is subject to a report; and
(2) if medically indicated, cause a radiological examination of

the child to be performed.
(b) If the law enforcement agency participates in the investigation, the law enforcement agency shall cause the color photographs to be taken as provided by this section.
(c) The department shall reimburse the expenses of the photographs and x-rays.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.119.

IC 31-33-8-4
Notice to prosecuting attorney of reports involving child's death
31-33-8-4 Sec. 4. The law enforcement agency shall:
(1) give telephone notice; and
(2) immediately forward a copy;
of reports made under this article that involve the death of a child to the appropriate prosecuting attorney.
As added by P.L.1-1997, SEC.16.

IC 31-33-8-5
Forwarding copies of reports to prosecuting attorney
31-33-8-5 Sec. 5. The department shall immediately forward a copy of all reports made under this article to the appropriate prosecuting attorney if the prosecuting attorney has made a prior request to the service in writing for the copies.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.120.

IC 31-33-8-6
Investigatory duties of department of child services; purpose
31-33-8-6 Sec. 6. The department shall promptly make a thorough investigation upon either the oral or written report. The primary purpose of the investigation is the protection of the child.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.121.

IC 31-33-8-7
Scope of investigation by department of child services; order for access to home, school, or other place, or for mental or physical examinations
31-33-8-7 Sec. 7. (a) The department's investigation, to the extent that is reasonably possible, must include the following:
(1) The nature, extent, and cause of the known or suspected child abuse or neglect.
(2) The identity of the person allegedly responsible for the child abuse or neglect.
(3) The names and conditions of other children in the home.
(4) An evaluation of the parent, guardian, custodian or person responsible for the care of the child.
(5) The home environment and the relationship of the child to the parent, guardian, or custodian or other persons responsible

for the child's care.
(6) All other data considered pertinent.
(b) The investigation may include the following:
(1) A visit to the child's home.
(2) An interview with the subject child.
(3) A physical, psychological, or psychiatric examination of any child in the home.
(c) If:
(1) admission to the home, the school, or any other place that the child may be; or
(2) permission of the parent, guardian, custodian, or other persons responsible for the child for the physical, psychological, or psychiatric examination;
under subsection (b) cannot be obtained, the juvenile court, upon good cause shown, shall follow the procedures under IC 31-32-12.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.122.

IC 31-33-8-8
Order for child's immediate removal; preparation of investigative report
31-33-8-8 Sec. 8. (a) If, before the investigation is complete, the opinion of the law enforcement agency or the department is that immediate removal is necessary to protect the child from further abuse or neglect, the juvenile court may issue an order under IC 31-32-13.
(b) The department shall make a complete written report of the investigation.
(c) If a law enforcement agency participates in the investigation, the law enforcement agency shall also make a complete written report of the investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.123.

IC 31-33-8-9
Provision of copies of investigative report by department of child services
31-33-8-9 Sec. 9. (a) The department's report under section 8 of this chapter shall be made available to:
(1) the appropriate court;
(2) the prosecuting attorney; or
(3) the appropriate law enforcement agency;
upon request.
(b) If child abuse or neglect is substantiated after an investigation is conducted under section 7 of this chapter, the department shall forward its report to the office of the prosecuting attorney having jurisdiction in the county in which the alleged child abuse or neglect occurred.
(c) If the investigation substantiates a finding of child abuse or neglect as determined by the department, a report shall be sent to the

coordinator of the community child protection team under IC 31-33-3.
As added by P.L.1-1997, SEC.16. Amended by P.L.35-1998, SEC.4; P.L.234-2005, SEC.124.

IC 31-33-8-10
Provision of information and copies of investigative report by law enforcement agency
31-33-8-10 Sec. 10. If the law enforcement agency participates in the child abuse or neglect investigation, the law enforcement agency shall forward all information, including copies of an investigation report under section 7 of this chapter, on an incident in which a child may be a victim of alleged child abuse or neglect, whether obtained under this article or not, to the office of the prosecuting attorney.
As added by P.L.1-1997, SEC.16.

IC 31-33-8-11
Law enforcement agency's duty to release information to department of child services
31-33-8-11 Sec. 11. In all cases, the law enforcement agency shall release information on an incident in which a child may be a victim of alleged child abuse or neglect, whether obtained under this article or not, to the department.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.125.

IC 31-33-8-12
Classifying reports as substantiated, indicated, or unsubstantiated; expungement
31-33-8-12 Sec. 12. (a) Upon completion of an investigation, the department shall classify reports as substantiated, indicated, or unsubstantiated.
(b) Except as provided in subsection (c), the department shall expunge investigation records one (1) year after a report has been classified as indicated under subsection (a).
(c) If the department has:
(1) classified a report under subsection (a) as indicated; and
(2) not expunged the report under subsection (b);
and the subject of the report is the subject of a subsequent report, the one (1) year period in subsection (b) is tolled for one (1) year after the date of the subsequent report.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.13; P.L.234-2005, SEC.126.

IC 31-33-8-13
Transmitting report to registry
31-33-8-13 Sec. 13. Whenever:
(1) an arrest relating to child abuse or neglect is made, the law enforcement agency that makes the arrest;
(2) criminal charges relating to child abuse or neglect are filed,

the court in which the charges are filed;
(3) a child in need of services determination is made, the department;
(4) a court approves a program of informal adjustment under IC 31-34-8 arising out of a child abuse or neglect report, the department; or
(5) a person who is accused of child abuse or neglect:
(A) enters into a services referral agreement; and
(B) fails to substantially comply with the terms of the services referral agreement;
under IC 31-33-13, the department;
shall transmit to the registry, not more than five (5) working days after the circumstances described by subdivisions (1) through (5) occur, the relevant child abuse or neglect report.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.127.

IC 31-33-8-14
Transmission to registry of information regarding dismissal of criminal case, not guilty verdict, or determination that child abuse or neglect has not occurred
31-33-8-14 Sec. 14. Whenever:
(1) a court with criminal jurisdiction dismisses a case or enters a not guilty verdict in a case arising out of child abuse or neglect; or
(2) a court with jurisdiction over a child in need of services proceeding determines that child abuse or neglect has not occurred;
the court shall forward information regarding the disposition of the case under this chapter to the registry not more than five (5) working days after the court acts as described by subdivisions (1) through (2).
As added by P.L.1-1997, SEC.16.



CHAPTER 9. DESIGNATION OF PUBLIC OR PRIVATE AGENCIES TO INVESTIGATE REPORTS OF ABUSE OR NEGLECT INVOLVING A CHILD UNDER THE CARE OF A PUBLIC OR PRIVATE INSTITUTION

IC 31-33-9-1
Written protocol or agreement designating agency primarily responsible for investigation
31-33-9-1 Sec. 1. (a) Through a written protocol or agreement, the department shall designate the public or private agencies primarily responsible for investigating reports involving a child who:
(1) may be a victim of child abuse or neglect; and
(2) is under the care of a public or private institution.
(b) The designated agency must be different from and separately administered from the agency involved in the alleged act or omission. Subject to this limitation, the agency:
(1) may be:
(A) the department; or
(B) a law enforcement agency; and
(2) may not be the office of the prosecuting attorney.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.128.

IC 31-33-9-2
Terms or conditions of protocol or agreement
31-33-9-2 Sec. 2. The protocol or agreement must describe the specific terms or conditions of the designation, including the following:
(1) The manner in which reports of a child who may be a victim of child abuse or neglect and who is under the care of a public or private institution will be received.
(2) The manner in which the reports will be investigated.
(3) The remedial action that will be taken.
(4) The manner in which the department will be kept fully informed on the progress, findings, and disposition of the investigation.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.129.

IC 31-33-9-3
Purchase of services of public or private agency
31-33-9-3 Sec. 3. To fulfill the purposes of this chapter, the department may purchase the services of the public or private agency designated to investigate reports of child abuse or neglect.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.130.



CHAPTER 10. DUTY OF HEALTH CARE PROVIDER TO EXAMINE, PHOTOGRAPH, AND X-RAY CHILD WHO IS SUBJECT OF CHILD ABUSE OR NEGLECT REPORT

IC 31-33-10-1
Duty to photograph, x-ray, and physically examine trauma visible on child
31-33-10-1 Sec. 1. (a) A person who:
(1) is required to report cases of known or suspected child abuse or neglect; and
(2) is also a health care provider or a person in charge of a hospital or similar medical institution treating the child;
shall cause photographs to be taken of the areas of trauma visible on the child who is the subject of a report.
(b) If medically indicated, a physician may cause a radiological examination or a physical medical examination, or both, of the child to be performed.
As added by P.L.1-1997, SEC.16.

IC 31-33-10-2
Photographs, x-rays, and physical medical examinations; reimbursement of costs
31-33-10-2 Sec. 2. The department shall reimburse the reasonable cost of photographs, x-rays, or physical medical examinations made under this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.131.

IC 31-33-10-3
Photographs, x-rays, and physical medical examinations; delivery to department of child services; notice of existence
31-33-10-3 Sec. 3. All photographs taken and a summary of x-rays and other medical care shall be sent to the department and, upon request, to a law enforcement agency that investigates the alleged child abuse or neglect, at the time the written report is sent or as soon thereafter as possible. The department shall give notice of the existence of photographs, x-rays, and physical medical examination reports in accordance with IC 31-25-2-12.
As added by P.L.1-1997, SEC.16. Amended by P.L.197-1999, SEC.4; P.L.234-2005, SEC.132; P.L.145-2006, SEC.281.



CHAPTER 11. DUTY OF HOSPITAL NOT TO RELEASE CHILD WHO IS SUBJECT OF CHILD ABUSE OR NEGLECT REPORT

IC 31-33-11-1
Conditions for release of child under investigation for abuse or neglect; expenses of extended hospital stay
31-33-11-1 Sec. 1. (a) Whenever:
(1) a child is subject to investigation by the department for reported child abuse or neglect;
(2) the child is a patient in a hospital; and
(3) the hospital has reported or has been informed of the report and investigation;
the hospital may not release the child to the child's parent, guardian, custodian, or to a court approved placement until the hospital receives authorization or a copy of a court order from the department indicating that the child may be released to the child's parent, guardian, custodian, or court approved placement.
(b) If the authorization that is granted under this section is verbal, the department shall send a letter to the hospital confirming that the department has granted authorization for the child's release.
(c) The individual or third party payor responsible financially for the hospital stay of the child remains responsible for any extended stay under this section. If no party is responsible for the extended stay, the department shall pay the expenses of the extended hospital stay.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.133.



CHAPTER 12. OFFER OF SERVICES TO FAMILY FOLLOWING INVESTIGATION OF REPORT OF CHILD ABUSE OR NEGLECT

IC 31-33-12-1
Offer of social services
31-33-12-1 Sec. 1. Based on the investigation and evaluation conducted under this article, the department shall offer to the family or any child believed to be suffering from child abuse or neglect:
(1) family services;
(2) rehabilitative services; or
(3) both types of services;
that appear appropriate for either the child or the family.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.134.

IC 31-33-12-2
Provision of information on obligations and authority of department of child services
31-33-12-2 Sec. 2. Before offering services under section 1 of this chapter to a family, the department:
(1) shall explain that the department has no legal authority to compel the family to receive the social services; and
(2) may inform the family of the obligations and authority of the department to petition a juvenile court for a proceeding alleging that the child may be a victim of child abuse or neglect.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.135.

IC 31-33-12-3
Coordination, arrangement, and monitoring of services
31-33-12-3 Sec. 3. The department shall coordinate, provide or arrange for, and monitor, as authorized by this article and IC 12, family or rehabilitative services, or both types of services, for a child and the child's family on a voluntary basis or under an order of the court, subject to IC 31-34-11 and IC 31-34-18.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.136.



CHAPTER 13. VOLUNTARY SERVICES REFERRAL AGREEMENT BETWEEN PERSON ACCUSED OF CHILD ABUSE OR NEGLECT AND DEPARTMENT OF CHILD SERVICES

IC 31-33-13-1
Application of chapter
31-33-13-1 Sec. 1. This chapter applies if:
(1) a child abuse or neglect report is classified as substantiated;
(2) the department does not seek court involvement under IC 31-34; and
(3) the department recommends voluntary participation in family or rehabilitative services for not more than six (6) months.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.137.

IC 31-33-13-2
Voluntary agreement to participate in and complete family or rehabilitation services
31-33-13-2 Sec. 2. A person who is accused of child abuse or neglect may enter into a voluntary services referral agreement with the department under this chapter. Under the terms of the agreement, the person shall successfully participate in and complete any family or rehabilitative services recommended by the department.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.138.

IC 31-33-13-3
Noncompliance; terminating agreement and entering report in child abuse registry
31-33-13-3 Sec. 3. If a person who enters into an agreement under section 2 of this chapter (or IC 31-6-11-13.5(b) before its repeal) fails to substantially carry out the terms of the agreement, the department shall:
(1) terminate the agreement; and
(2) enter the child abuse or neglect report relating to the person into the registry under IC 31-33-17.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.139.

IC 31-33-13-4
Advice regarding effect of noncompliance
31-33-13-4 Sec. 4. Before a person enters into a services referral agreement under this chapter, the department shall advise the person, orally and in writing, that the department shall enter information contained in the child abuse or neglect report that gave rise to the service referral agreement into the registry as provided under IC 31-33-17 if the person fails to substantially comply with the terms of the agreement. As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.140.

IC 31-33-13-5
Court access to information relating to agreement
31-33-13-5 Sec. 5. The department shall provide a court with access to information relating to a services referral agreement whenever the court:
(1) approves a program of informal adjustment; or
(2) presides over a child in need of services proceeding;
involving the same person or family to whom services were recommended under the services referral agreement.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.141.



CHAPTER 14. REFERRAL OF CASE TO JUVENILE COURT FOLLOWING INVESTIGATION OF REPORT OF CHILD ABUSE OR NEGLECT; JUVENILE COURT PROCEEDING

IC 31-33-14-1
Referral to juvenile court or prosecuting attorney
31-33-14-1 Sec. 1. If the department determines that the best interests of the child require action in the juvenile or criminal court, the department shall:
(1) refer the case to the juvenile court under IC 31-34-7; or
(2) make a referral to the prosecuting attorney if criminal prosecution is desired.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.142.

IC 31-33-14-2
Duty of department of child services to assist court
31-33-14-2 Sec. 2. The department shall assist the juvenile court or the court having criminal jurisdiction during all stages of the proceedings in accordance with the purposes of this article.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.143.



CHAPTER 15. APPOINTMENT OF GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE

IC 31-33-15-1
Appointment
31-33-15-1 Sec. 1. In every judicial proceeding under this article, the court may appoint for the child a guardian ad litem or a court appointed special advocate, or both, under IC 31-32-3.
As added by P.L.1-1997, SEC.16.

IC 31-33-15-2
Access to reports
31-33-15-2 Sec. 2. The guardian ad litem or the court appointed special advocate, or both, shall be given access under IC 31-39 to:
(1) all reports relevant to the case; and
(2) any reports of examinations of the child's parents or other person responsible for the child's welfare.
As added by P.L.1-1997, SEC.16.

IC 31-33-15-3
Costs of services of guardian ad litem
31-33-15-3 Sec. 3. Any costs related to the services of a guardian ad litem shall be paid according to IC 31-40.
As added by P.L.1-1997, SEC.16.



CHAPTER 16. REVIEW OF STATUS OF CHILD BY JUVENILE COURT

IC 31-33-16-1
Review of status of child removed from family
31-33-16-1 Sec. 1. The juvenile court shall review the status of a child removed from the child's family under this article (or IC 31-6-11 before its repeal) according to IC 31-34-21.
As added by P.L.1-1997, SEC.16.



CHAPTER 17. CHILD ABUSE REGISTRY

IC 31-33-17-0.5
"Child care provider" defined
31-33-17-0.5 Sec. 0.5. As used in this chapter, "child care provider" means a person who provides child care (as defined in IC 12-7-2-28.2) regardless of whether the person is required to be licensed or registered under IC 12-17.2-5.
As added by P.L.36-2001, SEC.2.

IC 31-33-17-1
Establishment and purpose
31-33-17-1 Sec. 1. The department shall establish and maintain a centralized, computerized child abuse registry for the purpose of organizing and accessing data regarding substantiated reports of child abuse and neglect described under section 2 of this chapter that the department receives from throughout Indiana under this article.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.144.

IC 31-33-17-2
Entry of substantiated reports
31-33-17-2 Sec. 2. The department shall enter a substantiated report into the registry only if at least one (1) of the following applies:
(1) An arrest of the alleged perpetrator of the child abuse or neglect is made.
(2) Criminal charges are filed in state or federal court against the alleged perpetrator of the child abuse or neglect.
(3) A court determines that a child is a child in need of services based on a report of child abuse or neglect.
(4) A court approves a program of informal adjustment relating to the child abuse or neglect report under IC 31-34-8.
(5) A person does not substantially comply with the terms of a services referral agreement under IC 31-33-13.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.145.

IC 31-33-17-3
Entry of unsubstantiated reports prohibited
31-33-17-3 Sec. 3. The department may not enter an unsubstantiated report into the registry.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.146.

IC 31-33-17-4
Format of data
31-33-17-4 Sec. 4. The department shall store data regarding the child abuse or neglect reports in a manner so that the data is

accessible under the following if known:
(1) The child's name.
(2) The child's date of birth.
(3) The alleged perpetrator's name.
(4) The child's mother's name.
(5) The child's father's name.
(6) The name of a sibling of the child.
(7) The name of the child's guardian or custodian if applicable.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.147.

IC 31-33-17-5
Rules ensuring confidentiality and access to reports
31-33-17-5 Sec. 5. The department shall adopt rules under IC 4-22-2 for the purpose of ensuring that the confidentiality and access to reports of child abuse or neglect are maintained as provided in this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.148.

IC 31-33-17-6
Access to information
31-33-17-6 Sec. 6. Upon request, a person or an organization may have access to information contained in the registry as follows:
(1) A law enforcement agency or the division of family resources may have access to a substantiated report.
(2) A person may have access to information consisting of an identifiable notation of a conviction arising out of a report of child abuse or neglect.
(3) Upon submitting written verification of an application for employment or a consent for release of information signed by a child care provider, a person or an agency may obtain the following information contained in the child abuse registry regarding an individual who has applied for employment or volunteered for services in a capacity that would place the individual in a position of trust with children less than eighteen (18) years of age or regarding a child care provider who is providing or may provide child care for the person's child:
(A) Whether a child was found by a court to be a child in need of services based on a report of child abuse or neglect naming the applicant, volunteer, or child care provider as the alleged perpetrator.
(B) Whether criminal charges were filed against the applicant, volunteer, or child care provider based on a report of child abuse or neglect naming the applicant, volunteer, or child care provider as the alleged perpetrator.
(C) Whether a court has issued an arrest warrant for the applicant, volunteer, or child care provider based on a report of child abuse or neglect in which the applicant, volunteer, or child care provider is named as the alleged perpetrator.         (4) A person may have access to whatever information is contained in the registry pertaining to the person, with protection for the identity of:
(A) the person who reports the alleged child abuse or neglect; and
(B) any other appropriate person.
(5) A person or an agency to whom child abuse and neglect reports are available under IC 31-33-18 may also have access to information contained in the registry.
(6) If a child care provider provides child care in the provider's home, upon submitting a consent for release of information signed by an individual who is at least eighteen (18) years of age, who resides with the child care provider, and who may have direct contact with children for whom the provider provides child care, a person may obtain the following information contained in the child abuse registry regarding the individual:
(A) Whether a child was found by a court to be a child in need of services based on a report of child abuse or neglect naming the individual as the alleged perpetrator.
(B) Whether criminal charges were filed against the individual based on a report of child abuse or neglect naming the individual as the alleged perpetrator.
(C) Whether a court has issued an arrest warrant for the individual based on a report of child abuse or neglect in which the individual is named as the alleged perpetrator.
(7) The division of family resources may use the following information contained in the registry regarding an individual described in IC 12-17.2-3.5-4.1(a) for purposes of determining the eligibility of a child care provider to receive a voucher payment (as defined in IC 12-17.2-3.5-3):
(A) Whether a child has been found by a court to be a child in need of services based on a report of child abuse or neglect naming the individual as the alleged perpetrator.
(B) Whether criminal charges have been filed against the individual based on a report of child abuse or neglect naming the individual as the alleged perpetrator.
(C) Whether a court has issued an arrest warrant for the individual based on a report of child abuse or neglect in which the individual is named as the alleged perpetrator.
The division may not disclose information used in connection with the division's activities under this subdivision.
As added by P.L.1-1997, SEC.16. Amended by P.L.36-2001, SEC.3; P.L.109-2002, SEC.13; P.L.18-2003, SEC.33; P.L.234-2005, SEC.149; P.L.145-2006, SEC.282.

IC 31-33-17-7
Administration of registry and automated child protection system
31-33-17-7 Sec. 7. The department shall administer the registry

and the automated child protection system under IC 31-33-20 in a manner that enables the department to do the following:
(1) Immediately identify and locate prior reports of child abuse or neglect through the use of the department's:
(A) computerized tracking system; and
(B) automated risk assessment system.
(2) Track steps in the investigative process to ensure compliance with all requirements for a report of child abuse and neglect.
(3) Maintain and produce aggregate statistical reports monitoring patterns of child abuse and neglect that the department shall make available to the public upon request.
(4) Serve as a resource for the evaluation, management, and planning of preventative and remedial services to children who have been subject to child abuse or neglect.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.150.

IC 31-33-17-8
Notice of entry of report; request for administrative hearing by alleged perpetrator
31-33-17-8 Sec. 8. (a) This section does not apply to substantiated cases if a court determines that a child is a child in need of services based on a report of child abuse or neglect that names the alleged perpetrator as the individual who committed the alleged child abuse or neglect.
(b) Not later than thirty (30) days after the department enters a substantiated child abuse or neglect report into the registry, the department shall notify:
(1) the parent, guardian, or custodian of the child who is named in the report as the victim of the child abuse or neglect; and
(2) the alleged perpetrator, if other than the child's parent, guardian, or custodian, named in the report under IC 31-33-5-4;
that the department has entered the report into the registry.
(c) The department shall state the following in a notice to an alleged perpetrator of a substantiated report under subsection (b):
(1) The report has been classified as substantiated.
(2) The alleged perpetrator may request that a substantiated report be amended or expunged at an administrative hearing if the alleged perpetrator does not agree with the classification of the report unless a court is in the process of making a determination described in IC 31-33-19.
(3) The alleged perpetrator's request for an administrative hearing to contest the classification of a substantiated report must be received by the department not more than thirty (30) days after the alleged perpetrator receives the notice.
(d) If the alleged perpetrator fails to request an administrative hearing within the time specified in subsection (c)(3), the alleged perpetrator named in a substantiated report may request an administrative hearing to contest the classification of the report if the

alleged perpetrator demonstrates that the failure to request an administrative hearing was due to excusable neglect or fraud. The Indiana Rules of Civil Procedure provide the standard for excusable neglect or fraud.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.151.

IC 31-33-17-9
Duties of Indiana criminal justice institute
31-33-17-9 Sec. 9. The Indiana criminal justice institute shall do the following:
(1) Coordinate training for persons who operate the registry under this chapter.
(2) Ensure that a representative from each of the following conducts part of the training:
(A) A law enforcement agency.
(B) An office of the county prosecuting attorney.
As added by P.L.1-1997, SEC.16.

IC 31-33-17-10
Notice of name change
31-33-17-10 Sec. 10. (a) Whenever a court grants a name change under IC 34-28-2 (or IC 34-4-6 before its repeal) to a person:
(1) against whom an allegation of child abuse or neglect has been substantiated; and
(2) whose name is maintained within the registry in accordance with this chapter;
the person must notify the department regarding the name change not more than ten (10) business days after the court enters a decree changing the person's name.
(b) The notice must include a copy of the decree of the court that changes the name of the person, certified under the seal of the clerk of court.
As added by P.L.1-1997, SEC.16. Amended by P.L.1-1998, SEC.168; P.L.234-2005, SEC.152.



CHAPTER 18. DISCLOSURE OF REPORTS; CONFIDENTIALITY REQUIREMENTS

IC 31-33-18-1
Confidentiality; exceptions
31-33-18-1 Sec. 1. (a) Except as provided in section 1.5 of this chapter, the following are confidential:
(1) Reports made under this article (or IC 31-6-11 before its repeal).
(2) Any other information obtained, reports written, or photographs taken concerning the reports in the possession of:
(A) the division of family resources;
(B) the county office; or
(C) the department.
(b) Except as provided in section 1.5 of this chapter, all records held by:
(1) the division of family resources;
(2) a county office;
(3) the department;
(4) a local child fatality review team established under IC 31-33-24; or
(5) the statewide child fatality review committee established under IC 31-33-25;
regarding the death of a child determined to be a result of abuse, abandonment, or neglect are confidential and may not be disclosed.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.14; P.L.234-2005, SEC.153; P.L.145-2006, SEC.283.

IC 31-33-18-1.5
Certain records held by governmental entities not confidential if redacted; procedure for redacting records
31-33-18-1.5 Sec. 1.5. (a) This section applies to records held by:
(1) the division of family resources;
(2) a county office;
(3) the department;
(4) a local child fatality review team established under IC 31-33-24; or
(5) the statewide child fatality review committee established under IC 31-33-25;
regarding a child whose death or near fatality may have been the result of abuse, abandonment, or neglect.
(b) For purposes of subsection (a), a child's death or near fatality may have been the result of abuse, abandonment, or neglect if:
(1) an entity described in subsection (a) determines that the child's death or near fatality is the result of abuse, abandonment, or neglect; or
(2) a prosecuting attorney files:
(A) an indictment or information; or
(B) a complaint alleging the commission of a delinquent act;
that, if proven, would cause a reasonable person to believe that

the child's death or near fatality may have been the result of abuse, abandonment, or neglect.
Upon the request of any person, or upon its own motion, the court exercising juvenile jurisdiction in the county in which the child's death or near fatality occurred shall determine whether the allegations contained in the indictment, information, or complaint described in subdivision (2), if proven, would cause a reasonable person to believe that the child's death or near fatality may have been the result of abuse, abandonment, or neglect.
(c) As used in this section:
(1) "identifying information" means information that identifies an individual, including an individual's:
(A) name, address, date of birth, occupation, place of employment, and telephone number;
(B) employer identification number, mother's maiden name, Social Security number, or any identification number issued by a governmental entity;
(C) unique biometric data, including the individual's fingerprint, voice print, or retina or iris image;
(D) unique electronic identification number, address, or routing code;
(E) telecommunication identifying information; or
(F) telecommunication access device, including a card, a plate, a code, an account number, a personal identification number, an electronic serial number, a mobile identification number, or another telecommunications service or device or means of account access; and
(2) "near fatality" has the meaning set forth in 42 U.S.C. 5106a.
(d) Unless information in a record is otherwise confidential under state or federal law, a record described in subsection (a) that has been redacted in accordance with this section is not confidential and may be disclosed to any person who requests the record. The person requesting the record may be required to pay the reasonable expenses of copying the record.
(e) When a person requests a record described in subsection (a), the entity having control of the record shall immediately transmit a copy of the record to the court exercising juvenile jurisdiction in the county in which the death or near fatality of the child occurred. However, if the court requests that the entity having control of a record transmit the original record, the entity shall transmit the original record.
(f) Upon receipt of the record described in subsection (a), the court shall, within thirty (30) days, redact the record to exclude:
(1) identifying information described in subsection (c)(1)(B) through (c)(1)(F) of a person; and
(2) all identifying information of a child less than eighteen (18) years of age.
(g) The court shall disclose the record redacted in accordance with subsection (f) to any person who requests the record, if the person has paid:         (1) to the entity having control of the record, the reasonable expenses of copying under IC 5-14-3-8; and
(2) to the court, the reasonable expenses of copying the record.
(h) The court's determination under subsection (f) that certain identifying information or other information is not relevant to establishing the facts and circumstances leading to the death or near fatality of a child is not admissible in a criminal proceeding or civil action.
As added by P.L.70-2004, SEC.15. Amended by P.L.234-2005, SEC.154; P.L.145-2006, SEC.284.

IC 31-33-18-2
Disclosure of unredacted material to certain persons
31-33-18-2 Sec. 2. The reports and other material described in section 1(a) of this chapter and the unredacted reports and other material described in section 1(b) of this chapter shall be made available only to the following:
(1) Persons authorized by this article.
(2) A legally mandated public or private child protective agency investigating a report of child abuse or neglect or treating a child or family that is the subject of a report or record.
(3) A police or other law enforcement agency, prosecuting attorney, or coroner in the case of the death of a child who is investigating a report of a child who may be a victim of child abuse or neglect.
(4) A physician who has before the physician a child whom the physician reasonably suspects may be a victim of child abuse or neglect.
(5) An individual legally authorized to place a child in protective custody if:
(A) the individual has before the individual a child whom the individual reasonably suspects may be a victim of abuse or neglect; and
(B) the individual requires the information in the report or record to determine whether to place the child in protective custody.
(6) An agency having the legal responsibility or authorization to care for, treat, or supervise a child who is the subject of a report or record or a parent, guardian, custodian, or other person who is responsible for the child's welfare.
(7) An individual named in the report or record who is alleged to be abused or neglected or, if the individual named in the report is a child or is otherwise incompetent, the individual's guardian ad litem or the individual's court appointed special advocate, or both.
(8) Each parent, guardian, custodian, or other person responsible for the welfare of a child named in a report or record and an attorney of the person described under this subdivision, with protection for the identity of reporters and other appropriate individuals.         (9) A court, for redaction of the record in accordance with section 1.5 of this chapter, or upon the court's finding that access to the records may be necessary for determination of an issue before the court. However, except for disclosure of a redacted record in accordance with section 1.5 of this chapter, access is limited to in camera inspection unless the court determines that public disclosure of the information contained in the records is necessary for the resolution of an issue then pending before the court.
(10) A grand jury upon the grand jury's determination that access to the records is necessary in the conduct of the grand jury's official business.
(11) An appropriate state or local official responsible for child protection services or legislation carrying out the official's official functions.
(12) A foster care review board established by a juvenile court under IC 31-34-21-9 (or IC 31-6-4-19 before its repeal) upon the court's determination that access to the records is necessary to enable the foster care review board to carry out the board's purpose under IC 31-34-21.
(13) The community child protection team appointed under IC 31-33-3 (or IC 31-6-11-14 before its repeal), upon request, to enable the team to carry out the team's purpose under IC 31-33-3.
(14) A person about whom a report has been made, with protection for the identity of:
(A) any person reporting known or suspected child abuse or neglect; and
(B) any other person if the person or agency making the information available finds that disclosure of the information would be likely to endanger the life or safety of the person.
(15) An employee of the department, a caseworker, or a juvenile probation officer conducting a criminal history check under IC 31-26-5, IC 31-34, or IC 31-37 to determine the appropriateness of an out-of-home placement for a:
(A) child at imminent risk of placement;
(B) child in need of services; or
(C) delinquent child.
The results of a criminal history check conducted under this subdivision must be disclosed to a court determining the placement of a child described in clauses (A) through (C).
(16) A local child fatality review team established under IC 31-33-24-6.
(17) The statewide child fatality review committee established by IC 31-33-25-6.
(18) The department.
(19) The division of family resources, if the investigation report:
(A) is classified as substantiated; and
(B) concerns:                 (i) an applicant for a license to operate;
(ii) a person licensed to operate;
(iii) an employee of; or
(iv) a volunteer providing services at;
a child care center licensed under IC 12-17.2-4 or a child care home licensed under IC 12-17.2-5.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.16; P.L.234-2005, SEC.155; P.L.145-2006, SEC.285; P.L.146-2006, SEC.43.

IC 31-33-18-3
Disclosure to qualified researchers
31-33-18-3 Sec. 3. (a) Section 2 of this chapter does not prevent the county office of family and children or the department from disclosing to a qualified individual engaged in a good faith research project either:
(1) information of a general nature, including the incidents of reported child abuse or neglect or other statistical or social data used in connection with studies, reports, or surveys, and information related to their function and activities; or
(2) information relating to case histories of child abuse or neglect if:
(A) the information disclosed does not identify or reasonably tend to identify the persons involved; and
(B) the information is not a subject of pending litigation.
(b) To implement this section, the department shall adopt under IC 4-22-2 rules to govern the dissemination of information to qualifying researchers.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.156.

IC 31-33-18-4
Notice to parent, guardian, or custodian of availability of reports, information, and juvenile court records; release form; copying costs
31-33-18-4 Sec. 4. (a) Whenever a child abuse or neglect investigation is conducted under this article, the department shall give verbal and written notice to each parent, guardian, or custodian of the child that:
(1) the reports and information described under section 1 of this chapter relating to the child abuse or neglect investigation; and
(2) if the child abuse or neglect allegations are pursued in juvenile court, the juvenile court's records described under IC 31-39;
are available upon the request of the parent, guardian, or custodian except as prohibited by federal law.
(b) A parent, guardian, or custodian requesting information under this section may be required to sign a written release form that delineates the information that is requested before the information is made available. However, no other prerequisites for obtaining the

information may be placed on the parent, guardian, or custodian except for reasonable copying costs.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.157.



CHAPTER 19. ADMINISTRATIVE HEARING REQUESTED BY ALLEGED PERPETRATOR TO AMEND OR EXPUNGE A SUBSTANTIATED CHILD ABUSE OR NEGLECT REPORT

IC 31-33-19-1
Conduct of administrative hearing
31-33-19-1 Sec. 1. Except as provided in sections 6 and 7 of this chapter, the department shall conduct an administrative hearing under IC 4-21.5-3 upon a request made under IC 31-33-17-8.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.158.

IC 31-33-19-2
Burden of proof
31-33-19-2 Sec. 2. At the administrative hearing, the classifying agency must prove by some credible evidence that the alleged perpetrator is responsible for the child's abuse or neglect.
As added by P.L.1-1997, SEC.16.

IC 31-33-19-3
Hearsay evidence
31-33-19-3 Sec. 3. During an administrative hearing under section 1 of this chapter, the administrative hearing officer shall consider hearsay evidence to be competent evidence and may not exclude hearsay based on the technical rules of evidence. However, a determination may not be based solely on evidence that is hearsay.
As added by P.L.1-1997, SEC.16.

IC 31-33-19-4
Amendment or expungement of report
31-33-19-4 Sec. 4. If the classifying agency fails to carry the burden of proof under section 2 of this chapter, the department shall amend or expunge the report as ordered by the administrative hearing officer within the period provided under section 8 of this chapter.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.159.

IC 31-33-19-5
Confidentiality
31-33-19-5 Sec. 5. (a) The confidentiality of an abuse or a neglect report must, to the extent possible, be maintained during the administrative process.
(b) The administrative hearing shall be closed.
(c) The administrative files shall be closed and not disclosed to the public.
As added by P.L.1-1997, SEC.16.

IC 31-33-19-6
Binding effect of court determination; stay pending court action     31-33-19-6 Sec. 6. (a) If a court having jurisdiction over a child in need of services has determined or is anticipated to determine whether a report of suspected child abuse or neglect is substantiated, the determination of the court is binding.
(b) The administrative hearing under this chapter shall be stayed pending an anticipated action by the court.
As added by P.L.1-1997, SEC.16.

IC 31-33-19-7
Judicial review as bar to administrative hearing
31-33-19-7 Sec. 7. A person named as an alleged perpetrator in a report of suspected child abuse or neglect whose report is reviewed by a court is not entitled to an administrative hearing under this chapter.
As added by P.L.1-1997, SEC.16.

IC 31-33-19-8
Time for expungement
31-33-19-8 Sec. 8. (a) The department shall expunge identifying information in a substantiated report contained within the registry as follows:
(1) Not later than ten (10) working days after any of the following occurs:
(A) A court having jurisdiction over a child in need of services proceeding determines that child abuse or neglect has not occurred.
(B) An administrative hearing officer under this chapter finds that the child abuse or neglect report is unsubstantiated.
(C) A court having criminal jurisdiction over a case involving child abuse or neglect in which criminal charges are filed and the court:
(i) dismisses the charges; or
(ii) enters a not guilty verdict.
(2) Not later than ten (10) working days after the period of informal adjustment ceases under IC 31-34-8.
(3) Not later than six (6) months after the date that the department enters the report into the registry as the result of a person's failure to successfully participate in a services referral agreement under IC 31-33-13.
(4) Not later than twenty (20) years after a court determines that a child is a child in need of services based upon the report.
(b) However, if subsection (a)(1) through (a)(4) does not apply, the department shall expunge the report not later than when the child who is named as the victim of child abuse or neglect reaches twenty-four (24) years of age.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.160.

IC 31-33-19-9 Amendment or expungement of substantiated report containing inaccuracy
31-33-19-9 Sec. 9. The department shall immediately amend or expunge from the registry a substantiated report containing an inaccuracy arising from an administrative or a clerical error.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.161.



CHAPTER 20. AUTOMATED CHILD PROTECTION SYSTEM

IC 31-33-20-1
Establishment
31-33-20-1 Sec. 1. The department shall establish and maintain an automated child protection system.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.162.

IC 31-33-20-2
Components
31-33-20-2 Sec. 2. The system consists of the following components:
(1) One (1) computer to be purchased for every two (2) child welfare caseworkers.
(2) Automated risk assessment in which a child welfare worker or supervisor is able to review a substantiated child abuse and neglect case to determine prior case history during the intake, investigation, assessment, and case management processes.
(3) The capability to allow supervisors to monitor child abuse and neglect cases and reports relating to the cases.
(4) The automated production of standard reports to enable the automated compilation of information gathered on forms used by child welfare workers to report the information and results of child abuse and neglect cases. The system must also provide for the automation of other data for planning and evaluation as determined by the department.
(5) The capability of same day notification and transfer of statistical information to the department regarding new and closed child abuse and neglect cases.
(6) The enabling of child welfare supervisors to review a child abuse or neglect case at any point after the case is initially determined to be substantiated abuse or neglect to confirm the status of the case and allow for the consolidated management of cases.
(7) The capability for adjustment to the system's programming at a later date if additional reporting requirements occur at a later date.
(8) A word processing capability to allow case notes to be recorded with each substantiated child abuse and neglect case.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.163.

IC 31-33-20-3
Additional components
31-33-20-3 Sec. 3. (a) In addition to the components under section 2 of this chapter, the system must have the capability to maintain a case history file.
(b) Whenever a child abuse or neglect case is substantiated as

provided under IC 31-33-17-2, the system must have the capability to transmit the information regarding the case to the department.
(c) Whenever a person enters a new child abuse or neglect report into the system, the system must have the capability to automatically search:
(1) within the county; and
(2) within the child abuse and neglect registry maintained by the department under IC 31-33-17;
for reports that match the name of the perpetrator, victim, or person who is legally responsible for the victim's welfare with the persons named in the new report as described in this chapter.
(d) If the system identifies a previous, substantiated report, the system must have the capability to transfer the report to the county where the new report originated not later than twenty-four (24) hours after receipt of the new report. If the previous, matching report is located, a case history extract must be made available to the assigned caseworker.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.164.

IC 31-33-20-4
Levels of security for confidentiality; comprehensive system for limited access to information
31-33-20-4 Sec. 4. (a) Subject to the accessibility to files provided in subsection (b), at least ten (10) levels of security for confidentiality in the system must be maintained.
(b) The system must have a comprehensive system of limited access to information as follows:
(1) The system must be accessed only by the entry of an operator identification number and a person's secret password.
(2) Child welfare caseworkers must be allowed to access only:
.            (A) cases that are assigned to the caseworker; and
(B) other cases or investigations that involve:
(i) a family member of a child; or
(ii) a child;
who is the subject of a case described in clause (A).
(3) Child welfare supervisors may access only the following:
(A) Cases assigned to the supervisor.
(B) Cases assigned to a caseworker who reports to the supervisor.
(C) Other cases or investigations that involve:
(i) a family member of a child; or
(ii) a child;
who is the subject of a case described in clause (A) or (B).
(D) Cases that are unassigned.
(4) To preserve confidentiality in the workplace, child welfare managers, as designated by the department, may access any case, except restricted cases involving a state employee or the immediate family member of a state employee who has access to the system. Access to restricted information under this

subdivision may be obtained only if an additional level of security is implemented.
(5) Access to records of authorized users, including passwords, is restricted to:
(A) users designated by the department as an administrator; and
(B) the administrator's level of administration as determined by the department.
(6) Ancillary programs that may be designed for the system may not be executed in a manner that would circumvent the system's log on security measures.
(7) Certain system functions must be accessible only to system operators with specified levels of authorization as determined by the department.
(8) Files containing passwords must be encrypted.
(9) There must be two (2) additional levels of security for confidentiality as determined by the department.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.165; P.L.146-2006, SEC.44.

IC 31-33-20-5
Duties of Indiana criminal justice institute
31-33-20-5 Sec. 5. The Indiana criminal justice institute shall do the following:
(1) Coordinate training for persons who operate the automated child protection system under this chapter.
(2) Ensure that a representative from each of the following conducts part of the training:
(A) A law enforcement agency.
(B) An office of the county prosecuting attorney.
As added by P.L.1-1997, SEC.16.



CHAPTER 21. COST OF SERVICES

IC 31-33-21-1
Payment of costs for services
31-33-21-1 Sec. 1. The costs of any services ordered by the court for any child or the child's parent, guardian, or custodian shall be paid according to IC 31-40.
As added by P.L.1-1997, SEC.16.



CHAPTER 22. OFFENSES; ACCESS TO UNSUBSTANTIATED FALSE REPORTS

IC 31-33-22-1
Failure to make report
31-33-22-1 Sec. 1. (a) A person who knowingly fails to make a report required by IC 31-33-5-1 commits a Class B misdemeanor.
(b) A person who knowingly fails to make a report required by IC 31-33-5-2 commits a Class B misdemeanor. This penalty is in addition to the penalty imposed by subsection (a).
As added by P.L.1-1997, SEC.16.

IC 31-33-22-2
Obtaining child abuse information under false pretenses; knowingly falsifying records or interfering with an investigation
31-33-22-2 Sec. 2. (a) An individual who knowingly requests, obtains, or seeks to obtain child abuse or neglect information under false pretenses commits a Class B misdemeanor.
(b) A person who knowingly or intentionally:
(1) falsifies child abuse or neglect information or records; or
(2) obstructs or interferes with a child abuse investigation, including an investigation conducted by a local child fatality review team or the statewide child fatality review committee;
commits obstruction of a child abuse investigation, a Class A misdemeanor.
As added by P.L.1-1997, SEC.16. Amended by P.L.70-2004, SEC.17.

IC 31-33-22-3
False reports; criminal and civil liability; notification of prosecuting attorney
31-33-22-3 Sec. 3. (a) A person who intentionally communicates to:
(1) a law enforcement agency; or
(2) the department;
a report of child abuse or neglect knowing the report to be false commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a previous unrelated conviction for making a report of child abuse or neglect knowing the report to be false.
(b) A person who intentionally communicates to:
(1) a law enforcement agency; or
(2) the department;
a report of child abuse or neglect knowing the report to be false is liable to the person accused of child abuse or neglect for actual damages. The finder of fact may award punitive damages and attorney's fees in an amount determined by the finder of fact against the person.
(c) The director or the director's designee shall, after review by the department's attorney, notify the prosecuting attorney whenever the director or the director's designee and the department's attorney have reason to believe that a person has violated this section.     (d) A person who:
(1) has reason to believe that the person is a victim of a false report of child abuse or neglect under this section; and
(2) is not named in a pending criminal charge or under investigation relating to the report;
may file a complaint with the prosecuting attorney. The prosecuting attorney shall review the relevant child abuse or neglect records of the department and any other relevant evidence.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.166.

IC 31-33-22-4
Failure to notify of name change
31-33-22-4 Sec. 4. A person who intentionally violates IC 31-33-17-10 commits a Class B misdemeanor.
As added by P.L.1-1997, SEC.16.

IC 31-33-22-5
Access by accused to false report
31-33-22-5 Sec. 5. A person who is accused of committing child abuse or neglect is entitled to access to a report relevant to an alleged false accusation filed under this article if a court finds that the report:
(1) is unsubstantiated; and
(2) was intentionally communicated to a law enforcement agency or the department by a person who knew the report was false.
As added by P.L.1-1997, SEC.16. Amended by P.L.234-2005, SEC.167.



CHAPTER 23. REPORT TO THE GENERAL ASSEMBLY

IC 31-33-23-1
Management of child abuse and neglect cases; report
31-33-23-1 Sec. 1. The department shall prepare in an electronic format under IC 5-14-6 for the general assembly a report regarding the department's management of child abuse and neglect cases.
As added by P.L.145-2006, SEC.286.

IC 31-33-23-2
Contents of report
31-33-23-2 Sec. 2. The report under section 1 of this chapter must include a description of the following:
(1) The work of child welfare caseworkers, supervisors, and directors.
(2) Investigations based on telephone reports of child abuse or neglect.
(3) Referrals to necessary services arising out of child abuse and neglect reports.
(4) The department's family preservation efforts.
As added by P.L.145-2006, SEC.286.

IC 31-33-23-3
Deadline for report
31-33-23-3 Sec. 3. The department shall submit the report in an electronic format under IC 5-14-6 to the general assembly not later than November 1 of each year.
As added by P.L.145-2006, SEC.286.



CHAPTER 24. CHILD FATALITY REVIEW TEAMS

IC 31-33-24-1
"Child"
31-33-24-1 Sec. 1. As used in this chapter, "child" means an individual less than sixteen (16) years of age.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-2
"Emergency medical services"
31-33-24-2 Sec. 2. As used in this chapter, "emergency medical services" means the provision of emergency ambulance services or other services, including extrication and rescue services, utilized in serving an individual's need for immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-3
"Local child fatality review team"
31-33-24-3 Sec. 3. As used in this chapter, "local child fatality review team" refers to a county or regional child fatality review team established under this chapter.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-4
"Mental health provider"
31-33-24-4 Sec. 4. As used in this chapter, "mental health provider" means any of the following:
(1) A registered nurse or licensed practical nurse licensed under IC 25-23.
(2) A clinical social worker licensed under IC 25-23.6-5.
(3) A marriage and family therapist licensed under IC 25-23.6-8.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
(6) An individual who claims to be a mental health provider.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-5
"Statewide child fatality review"
31-33-24-5 Sec. 5. As used in this chapter, "statewide child fatality review committee" refers to the statewide child fatality review committee established by IC 31-33-25-6.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-6
Purpose     31-33-24-6 Sec. 6. (a) A county may establish a county child fatality review team to review the death of a child that is:
(1) sudden;
(2) unexpected; or
(3) unexplained.
(b) The legislative body of a county (as defined in IC 36-1-2-9) must determine by majority vote whether the county will establish a local child fatality review team.
(c) If a county elects not to establish a county child fatality review team, the county may join with one (1) or more other counties that have not established a county child fatality review team and form a regional child fatality review team.
(d) To establish a regional child fatality review team as described in subsection (c), the legislative body of each county comprising the region must cast a majority of votes in favor of establishing a regional child fatality review team.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-7
Child fatality review determinations; review of all records
31-33-24-7 Sec. 7. (a) A child fatality review consists of determining:
(1) whether similar future deaths could be prevented; and
(2) agencies or resources that should be involved to adequately prevent future deaths of children.
(b) In conducting the child fatality review under subsection (a), the local child fatality review team shall review every record concerning the deceased child that is held by the department.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-8
Statewide child fatality review committee may review a death upon request of a local child fatality review team
31-33-24-8 Sec. 8. A local child fatality review team may request that the statewide child fatality review committee make a fatality review of a child from the area served by the local child fatality review team if a majority of the members of a local child fatality review team vote to make the request.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-9
Team members
31-33-24-9 Sec. 9. (a) A local child fatality review team consists of the following members:
(1) A coroner or deputy coroner from the area served by the local child fatality review team.
(2) A representative from:
(A) the health and hospital corporation of Marion County as set forth in IC 16-22-8;
(B) a local health department established under IC 16-20-2;

or
(C) a multiple county health department established under IC 16-20-3;
from the area served by the local child fatality review team.
(3) A physician residing or practicing medicine in the area served by the local child fatality review team.
(4) A representative of law enforcement from the area served by the local child fatality review team.
(5) A representative from an emergency medical services provider doing business in the area served by the local child fatality review team.
(6) A director or manager of a local or regional office of the department from the area served by the local child fatality review team.
(7) A representative of the prosecuting attorney from the area served by the local child fatality review team.
(8) A pathologist with forensic experience who is licensed to practice medicine in Indiana.
(9) A representative from a fire department or volunteer fire department (as defined in IC 36-8-12-2) from the area served by the local child fatality review team.
(b) If a local child fatality review team is established in one (1) county, the legislative body that voted to establish the local child fatality review team under section 6 of this chapter shall:
(1) adopt an ordinance for the appointment and reappointment of members of the local child fatality review team; and
(2) appoint members to the local child fatality review team under the ordinance adopted.
(c) If a local child fatality review team is established in a region, the county legislative bodies that voted to establish the local child fatality review team under section 6 of this chapter shall:
(1) each adopt substantially similar ordinances for the appointment and reappointment of members of the local child fatality review team; and
(2) appoint members to the local child fatality review team under the ordinances adopted.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-10
Additional team members
31-33-24-10 Sec. 10. A local child fatality review team may have additional members from the following categories:
(1) A representative of a hospital located in the county or region served by the local child fatality review team.
(2) A mental health provider providing services in the county or region served by the local child fatality review team.
(3) A representative from a juvenile or probate court in the county or region served by the local child fatality review team.
(4) Other representatives requested to serve by the members of the local child fatality review team. As added by P.L.145-2006, SEC.287.

IC 31-33-24-11
Chairperson
31-33-24-11 Sec. 11. (a) Any member of a local child fatality review team may serve as chairperson. The chairperson shall be elected by the members of the local child fatality review team at the first meeting of the local child fatality review team.
(b) The local child fatality review team shall meet at the call of the chairperson.
(c) The local child fatality review team chairperson shall determine the agenda for each meeting.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-12
Meetings
31-33-24-12 Sec. 12. (a) Except as provided in subsection (b), meetings of a local child fatality review team are open to the public.
(b) Meetings of a local child fatality review team that involve confidential records or identifying information regarding the death of a child that is confidential under state or federal law shall be held as executive sessions.
(c) If an executive session is held under subsection (b), each individual who:
(1) attends a meeting of the local child fatality review team; and
(2) is not a member of the local child fatality review team;
shall sign a confidentiality statement prepared by the department. The local child fatality review team shall keep all confidentiality statements signed under this subsection.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-13
Training
31-33-24-13 Sec. 13. Members of a local child fatality review team and individuals who attend a meeting of a local child fatality review team as an invitee of the chairperson:
(1) may discuss among themselves confidential matters that are before the local child fatality review team;
(2) are bound by all applicable laws regarding the confidentiality of matters reviewed by the local child fatality review team; and
(3) except when acting:
(A) with malice;
(B) in bad faith; or
(C) with negligence;
are immune from any civil or criminal liability that might otherwise be imposed as a result of sharing among themselves confidential matters that are before the local child fatality review team.
As added by P.L.145-2006, SEC.287.
IC 31-33-24-14
Documentation and data collection
31-33-24-14 Sec. 14. The department shall provide training to local child fatality review teams.
As added by P.L.145-2006, SEC.287.

IC 31-33-24-15
Annual report
31-33-24-15 Sec. 15. (a) The department shall collect and document information surrounding the deaths of children reviewed by local child fatality review teams. The department shall develop a data collection form that includes:
(1) identifying and nonidentifying information;
(2) information regarding the circumstances surrounding a death;
(3) factors contributing to a death; and
(4) findings and recommendations.
(b) The data collection form developed under this section must also be provided to:
(1) the appropriate community child protection team; and
(2) as appropriate:
(A) the health and hospital corporation of Marion County as set forth in IC 16-22-8;
(B) the local health department established under IC 16-20-2; or
(C) the multiple county health department established under IC 16-20-3.
As added by P.L.145-2006, SEC.287.



CHAPTER 25. STATEWIDE CHILD FATALITY REVIEW COMMITTEE

IC 31-33-25-1
"Child"
31-33-25-1 Sec. 1. As used in this chapter, "child" means an individual less than eighteen (18) years of age.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-2
"Emergency medical services"
31-33-25-2 Sec. 2. As used in this chapter, "emergency medical services" means emergency ambulance services or other services, including extrication and rescue services, provided to an individual in need of immediate medical care in order to prevent loss of life or aggravation of physiological or psychological illness or injury.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-3
"Local child fatality review team"
31-33-25-3 Sec. 3. As used in this chapter, "local child fatality review team" refers to a county or regional child fatality review team established under IC 31-33-24.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-4
"Mental health provider"
31-33-25-4 Sec. 4. As used in this chapter, "mental health provider" means any of the following:
(1) A registered nurse or licensed practical nurse licensed under IC 25-23.
(2) A clinical social worker licensed under IC 25-23.6-5.
(3) A marriage and family therapist licensed under IC 25-23.6-8.
(4) A psychologist licensed under IC 25-33.
(5) A school psychologist licensed by the Indiana state board of education.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-5
"Statewide child fatality review committee"
31-33-25-5 Sec. 5. As used in this chapter, "statewide child fatality review committee" refers to the statewide child fatality review committee established by section 6 of this chapter.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-6
Purpose
31-33-25-6 Sec. 6. (a) The statewide child fatality review committee is established to review a child's death that is:         (1) sudden;
(2) unexpected; or
(3) unexplained;
if the county where the child died does not have a local child fatality review team or if the local child fatality review team requests a review of the child's death by the statewide committee.
(b) The statewide child fatality review committee may also review the death of a child upon request by an individual.
(c) A request submitted under subsection (b) must set forth:
(1) the name of the child;
(2) the age of the child;
(3) the county where the child died;
(4) whether a local child fatality review team reviewed the death; and
(5) the cause of death of the deceased child.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-7
Child fatality review determinations; review of all records
31-33-25-7 Sec. 7. (a) A child fatality review conducted by the statewide child fatality review committee under this chapter must consist of determining:
(1) whether similar future deaths could be prevented; and
(2) agencies or resources that should be involved to adequately prevent future deaths of children.
(b) In conducting the child fatality review under subsection (a), the statewide child fatality review committee shall review every record concerning the deceased child that is held by:
(1) the department of child services; or
(2) a local child fatality review team.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-8
Team members
31-33-25-8 Sec. 8. The statewide child fatality review committee consists of the following members appointed by the governor:
(1) a coroner or deputy coroner;
(2) a representative from:
(A) the state department of health established by IC 16-19-1-1;
(B) a local health department established under IC 16-20-2; or
(C) a multiple county health department established under IC 16-20-3;
(3) a pediatrician;
(4) a representative of law enforcement;
(5) a representative from an emergency medical services provider;
(6) the director or a representative of the department;
(7) a representative of a prosecuting attorney;         (8) a pathologist with forensic experience who is licensed to practice medicine in Indiana;
(9) a mental health provider;
(10) a representative of a child abuse prevention program; and
(11) a representative of the department of education.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-9
Chairperson
31-33-25-9 Sec. 9. (a) The chairperson of the statewide child fatality review committee shall be selected by the governor.
(b) The statewide child fatality review committee shall meet at the call of the chairperson.
(c) The statewide child fatality review committee chairperson shall determine the agenda for each meeting.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-10
Meetings open; exceptions
31-33-25-10 Sec. 10. (a) Except as provided in subsection (b), meetings of the statewide child fatality review committee are open to the public.
(b) Except as provided in subsection (d), a meeting of the statewide child fatality review committee that involves:
(1) confidential records; or
(2) identifying information regarding the death of a child that is confidential under state or federal law;
shall be held as an executive session.
(c) If a meeting is held as an executive session under subsection (b), each individual who:
(1) attends the meeting; and
(2) is not a member of the statewide child fatality review committee;
shall sign a confidentiality statement prepared by the department. The statewide child fatality review committee shall keep all confidentiality statements signed under this subsection.
(d) A majority of the members of the statewide child fatality review committee may vote to disclose any report or part of a report regarding a fatality review to the public if the information is in the general public interest as determined by the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-11
Confidentiality; immunity
31-33-25-11 Sec. 11. Members of the statewide child fatality review committee and individuals who attend a meeting of the statewide child fatality review committee as an invitee of the chairperson:
(1) may discuss among themselves confidential matters that are

before the statewide child fatality review committee;
(2) are bound by all applicable laws regarding the confidentiality of matters reviewed by the statewide child fatality review committee; and
(3) except when acting:
(A) with malice;
(B) in bad faith; or
(C) with gross negligence;
are immune from any civil or criminal liability that might otherwise be imposed as a result of communicating among themselves about confidential matters that are before the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-12
Training
31-33-25-12 Sec. 12. The department shall provide training to the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-13
Data collection and sharing
31-33-25-13 Sec. 13. (a) The department shall collect and document information surrounding the deaths of children reviewed by the statewide child fatality review committee. The department shall develop a data collection form that includes:
(1) identifying and nonidentifying information;
(2) information regarding the circumstances surrounding a death;
(3) factors contributing to a death; and
(4) findings and recommendations.
(b) The data collection form developed under this section must also be provided to:
(1) the appropriate community child protection team established under IC 31-33-3; and
(2) the appropriate:
(A) local health department established under IC 16-20-2; or
(B) multiple county health department established under IC 16-20-3.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-14
Affirmative votes of voting members required for action
31-33-25-14 Sec. 14. The affirmative votes of the voting members of a majority of the statewide child fatality review committee are required for the committee to take action on any measure.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-15
Expenses     31-33-25-15 Sec. 15. The expenses of the statewide child fatality review committee shall be paid from funds appropriated to the department.
As added by P.L.145-2006, SEC.288.

IC 31-33-25-16
Testimony
31-33-25-16 Sec. 16. The testimony of a member of the statewide child fatality review committee is not admissible as evidence concerning an investigation by the statewide child fatality review committee.
As added by P.L.145-2006, SEC.288.






ARTICLE 34. JUVENILE LAW: CHILDREN IN NEED OF SERVICES

CHAPTER 1. CIRCUMSTANCES UNDER WHICH A CHILD IS A CHILD IN NEED OF SERVICES

IC 31-34-1-1
Inability, refusal, or neglect of parent, guardian, or custodian to supply child with necessary food, clothing, shelter, medical care, education, or supervision
31-34-1-1 Sec. 1. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's physical or mental condition is seriously impaired or seriously endangered as a result of the inability, refusal, or neglect of the child's parent, guardian, or custodian to supply the child with necessary food, clothing, shelter, medical care, education, or supervision; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.76.

IC 31-34-1-2
Act or omission of parent, guardian, or custodian seriously endangering child's physical or mental health
31-34-1-2 Sec. 2. (a) A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's physical or mental health is seriously endangered due to injury by the act or omission of the child's parent, guardian, or custodian; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
(b) Evidence that the illegal manufacture of a drug or controlled substance is occurring on property where a child resides creates a rebuttable presumption that the child's physical or mental health is seriously endangered.
As added by P.L.1-1997, SEC.17. Amended by P.L.17-2001, SEC.8; P.L.2-2005, SEC.77.

IC 31-34-1-3
Victim of sex offense; living in household with victim of sex offense
31-34-1-3 Sec. 3. (a) A child is a child in need of services if, before the child becomes eighteen (18) years of age:         (1) the child is the victim of a sex offense under:
(A) IC 35-42-4-1;
(B) IC 35-42-4-2;
(C) IC 35-42-4-3;
(D) IC 35-42-4-4;
(E) IC 35-42-4-7;
(F) IC 35-42-4-9;
(G) IC 35-45-4-1;
(H) IC 35-45-4-2;
(I) IC 35-46-1-3; or
(J) the law of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) through (I); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
(b) A child is a child in need of services if, before the child becomes eighteen (18) years of age:
(1) the child lives in the same household as another child who is the victim of a sex offense under:
(A) IC 35-42-4-1;
(B) IC 35-42-4-2;
(C) IC 35-42-4-3;
(D) IC 35-42-4-4;
(E) IC 35-42-4-7;
(F) IC 35-42-4-9;
(G) IC 35-45-4-1;
(H) IC 35-45-4-2;
(I) IC 35-46-1-3; or
(J) the law of another jurisdiction, including a military court, that is substantially equivalent to any of the offenses listed in clauses (A) through (I);
(2) the child lives in the same household as the adult who committed the sex offense under subdivision (1) and the sex offense resulted in a conviction or a judgment under IC 31-34-11-2;
(3) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court; and
(4) a caseworker assigned to provide services to the child:
(A) places the child in a program of informal adjustment or other family or rehabilitative services based upon the existence of the circumstances described in subdivisions (1) and (2) and the assigned caseworker subsequently determines further intervention is necessary; or
(B) determines that a program of informal adjustment or other family or rehabilitative services is inappropriate.
As added by P.L.1-1997, SEC.17. Amended by P.L.18-2004, SEC.1.
IC 31-34-1-4
Parent, guardian, or custodian allowing child's participation in obscene performance
31-34-1-4 Sec. 4. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian allows the child to participate in an obscene performance (as defined by IC 35-49-2-2 or IC 35-49-3-2); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.78.

IC 31-34-1-5
Parent, guardian, or custodian allowing child to commit sex offense
31-34-1-5 Sec. 5. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian allows the child to commit a sex offense prohibited by IC 35-45-4; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.79.

IC 31-34-1-6
Child substantially endangering own or another's health
31-34-1-6 Sec. 6. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child substantially endangers the child's own health or the health of another individual; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.80.

IC 31-34-1-7
Parent, guardian, or custodian failing to participate in school disciplinary proceeding
31-34-1-7 Sec. 7. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child's parent, guardian, or custodian fails to participate in a disciplinary proceeding in connection with the student's improper behavior, as provided for by IC 20-33-8-26, if the behavior of the student has been repeatedly disruptive in the school; and
(2) the child needs care, treatment, or rehabilitation that:             (A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.203.

IC 31-34-1-8
Missing child
31-34-1-8 Sec. 8. A child is a child in need of services if before the child becomes eighteen (18) years of age:
(1) the child is a missing child (as defined in IC 10-13-5-4); and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; and
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.73.

IC 31-34-1-9
Disabled child deprived of necessary nutrition or medical or surgical intervention
31-34-1-9 Sec. 9. A child in need of services under section 1, 2, 3, 4, 5, 6, 7, or 8 of this chapter includes a child with a disability who:
(1) is deprived of nutrition that is necessary to sustain life; or
(2) is deprived of medical or surgical intervention that is necessary to remedy or ameliorate a life threatening medical condition;
if the nutrition or medical or surgical intervention is generally provided to similarly situated children with or without disabilities.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-10
Child born with fetal alcohol syndrome or with controlled substance or legend drug in child's body
31-34-1-10 Sec. 10. Except as provided in sections 12 and 13 of this chapter, a child is a child in need of services if:
(1) the child is born with:
(A) fetal alcohol syndrome; or
(B) any amount, including a trace amount, of a controlled substance or a legend drug in the child's body; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; or
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-11
Risks or injuries arising from use of alcohol, controlled substance, or legend drug by child's mother during pregnancy
31-34-1-11 Sec. 11. Except as provided in sections 12 and 13 of this chapter, a child is a child in need of services if:         (1) the child:
(A) has an injury;
(B) has abnormal physical or psychological development; or
(C) is at a substantial risk of a life threatening condition;
that arises or is substantially aggravated because the child's mother used alcohol, a controlled substance, or a legend drug during pregnancy; and
(2) the child needs care, treatment, or rehabilitation that:
(A) the child is not receiving; or
(B) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2005, SEC.81.

IC 31-34-1-12
Exception for mother's good faith use of legend drug according to prescription
31-34-1-12 Sec. 12. A child is not a child in need of services under section 10 or 11 of this chapter if:
(1) a drug detected in the body of the child under section 10(1) of this chapter or the condition described in section 11(1) of this chapter was caused by a legend drug; and
(2) during pregnancy the child's mother:
(A) possessed a valid prescription for the legend drug;
(B) was not in violation of IC 16-42-19 (the Indiana legend drug act); and
(C) made a good faith attempt to use the legend drug according to the prescription instructions.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-13
Exception for mother's good faith use of controlled substance according to prescription
31-34-1-13 Sec. 13. A child is not a child in need of services under section 10 or 11 of this chapter if:
(1) a drug detected in the body of the child under section 10(1) of this chapter or the condition described in section 11(1) of this chapter was caused by a controlled substance; and
(2) during pregnancy the child's mother:
(A) possessed a valid prescription for the controlled substance; and
(B) made a good faith attempt to use the controlled substance according to the prescription instructions.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-14
Exception for failure of parent, guardian, or custodian to provide medical treatment because of religious beliefs; rebuttable presumption; effect of presumption
31-34-1-14 Sec. 14. If a parent, guardian, or custodian fails to provide specific medical treatment for a child because of the

legitimate and genuine practice of the religious beliefs of the parent, guardian, or custodian, a rebuttable presumption arises that the child is not a child in need of services because of the failure. However, this presumption does not do any of the following:
(1) Prevent a juvenile court from ordering, when the health of a child requires, medical services from a physician licensed to practice medicine in Indiana.
(2) Apply to situations in which the life or health of a child is in serious danger.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-15
Effect of chapter on use of corporal punishment or religious practices
31-34-1-15 Sec. 15. This chapter does not do any of the following:
(1) Limit the right of a parent, guardian, or custodian of a child to use reasonable corporal punishment when disciplining the child.
(2) Limit the lawful practice or teaching of religious beliefs.
As added by P.L.1-1997, SEC.17.

IC 31-34-1-16
Termination of parental rights or transfer of custody may not be required; voluntary placement agreements
31-34-1-16 Sec. 16. (a) The department may not:
(1) initiate a court proceeding to:
(A) terminate the parental rights concerning; or
(B) transfer legal custody of; or
(2) require a parent, guardian, or custodian to consent to:
(A) the termination of parental rights; or
(B) transfer of legal custody of;
a child with an emotional, a behavioral, or a mental disorder or a developmental or physical disability who is voluntarily placed out of the home for the purpose of obtaining special treatment or care, solely because the parent, guardian, or custodian is unable to provide the treatment or care. Relinquishment of custody of a child described in this subsection may not be made a condition for receipt of services or care delivered or funded by the department or the county office of family and children.
(b) When a child described in subsection (a) is voluntarily placed out of the home to receive special treatment or care, the department and the parent, guardian, or custodian of the child may execute a voluntary placement agreement that includes the following:
(1) A statement that, by entering into a voluntary placement agreement, the parent, guardian, or custodian of the child is not transferring legal custody of the child to the department.
(2) A statement specifying the legal status of the child.
(3) A statement specifying the rights and obligations of the parent, guardian, or custodian.
As added by P.L.282-2001, SEC.3. Amended by P.L.145-2006,

SEC.289.



CHAPTER 2. TAKING A CHILD IN NEED OF SERVICES INTO CUSTODY

IC 31-34-2-1
Court order to take child into custody
31-34-2-1 Sec. 1. A child may be taken into custody by a law enforcement officer under an order of the court.
As added by P.L.1-1997, SEC.17.

IC 31-34-2-2
Taking alleged perpetrator into custody; protective order
31-34-2-2 Sec. 2. (a) A law enforcement officer may take a person into custody if the law enforcement officer has probable cause to believe that the person is the alleged perpetrator of an act against a child who the law enforcement officer believes to be a child in need of services as a result of the alleged perpetrator's act. The law enforcement officer may take the alleged perpetrator into custody under this section only for the purpose of removing the alleged perpetrator from the residence where the child believed to be in need of services resides.
(b) The law enforcement officer shall immediately contact the attorney for the county department or another authorized person for the purpose of initiating a protective order under IC 31-34-25 that will require the alleged perpetrator to refrain from having direct or indirect contact with the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2003, SEC.77.

IC 31-34-2-3
Taking child into custody without court order; documentation
31-34-2-3 Sec. 3. (a) If a law enforcement officer's action under section 2 of this chapter will not adequately protect the safety of the child, the child may be taken into custody by a law enforcement officer, probation officer, or caseworker acting with probable cause to believe the child is a child in need of services if:
(1) it appears that the child's physical or mental condition will be seriously impaired or seriously endangered if the child is not immediately taken into custody;
(2) there is not a reasonable opportunity to obtain an order of the court; and
(3) consideration for the safety of the child precludes the immediate use of family services to prevent removal of the child.
(b) A probation officer or caseworker may take a child into custody only if the circumstances make it impracticable to obtain assistance from a law enforcement officer.
(c) If a person takes a child into custody under this section, the person shall make written documentation not more than twenty-four (24) hours after the child is taken into custody as provided in section 6 of this chapter.
As added by P.L.1-1997, SEC.17.
IC 31-34-2-4
Missing child taken into custody without court order
31-34-2-4 Sec. 4. A child may be taken into custody by:
(1) a law enforcement officer;
(2) a probation officer; or
(3) a caseworker;
acting with probable cause to believe the child is a child in need of services because the child is a missing child (as defined in IC 10-13-5-4).
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.74.

IC 31-34-2-5
Missing child taken into custody under court order
31-34-2-5 Sec. 5. If a child in need of services is a missing child and is taken into custody under a court order, the person taking the child into custody shall do the following:
(1) Take the child to a place designated in the order.
(2) Give notice to the following that the child has been taken into custody:
(A) The child's legal custodian.
(B) The clearinghouse for information on missing children established by IC 10-13-5.
As added by P.L.1-1997, SEC.17. Amended by P.L.2-2003, SEC.75.

IC 31-34-2-6
Documentation by person taking child into custody without court order; forms
31-34-2-6 Sec. 6. (a) A person taking a child into custody under section 3 of this chapter shall make written documentation evidencing the following:
(1) The facts establishing probable cause to believe that the child is a child in need of services.
(2) Why the child's physical or mental condition will be seriously impaired or seriously endangered if the child is not immediately taken into custody.
(3) Why the person is unable to obtain a court order and what steps have been taken to obtain a court order.
(4) Why the department of child services is unable to protect the safety of the child without taking the child into custody.
(5) Why the person is unable to obtain the assistance of a law enforcement officer if the child is taken into custody by a probation officer or caseworker without the assistance of a law enforcement officer.
(b) The department of child services shall create forms to be used for documentation under this section.
(c) The person taking the child into custody shall immediately forward a copy of the documentation to the department of child services to be included in the report required by IC 31-33-7-4.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.168.



CHAPTER 2.5. EMERGENCY CUSTODY OF CERTAIN ABANDONED CHILDREN

IC 31-34-2.5-1
Emergency medical services provider taking custody of child
31-34-2.5-1 Sec. 1. (a) An emergency medical services provider shall, without a court order, take custody of a child who is, or who appears to be, not more than forty-five (45) days of age if:
(1) the child is voluntarily left with the provider by the child's parent; and
(2) the parent does not express an intent to return for the child.
(b) An emergency medical services provider who takes custody of a child under this section shall perform any act necessary to protect the child's physical health or safety.
(c) Any person who in good faith voluntarily leaves a child with an emergency medical services provider is not obligated to disclose the parent's name or their name.
As added by P.L.133-2000, SEC.3. Amended by P.L.217-2001, SEC.5.

IC 31-34-2.5-2
Notice to department of child services
31-34-2.5-2 Sec. 2. (a) Immediately after an emergency medical services provider takes custody of a child under section 1 of this chapter, the provider shall notify the department of child services that the provider has taken custody of the child.
(b) The department of child services shall:
(1) assume the care, control, and custody of the child immediately after receiving notice under subsection (a); and
(2) not later than forty-eight (48) hours after the department of child services has taken custody of the child, contact the Indiana clearinghouse for information on missing children established by IC 10-13-5-5 to determine if the child has been reported missing.
As added by P.L.133-2000, SEC.3. Amended by P.L.217-2001, SEC.6; P.L.2-2003, SEC.76; P.L.234-2005, SEC.169.

IC 31-34-2.5-3
Treatment as child taken into custody without court order
31-34-2.5-3 Sec. 3. A child for whom the department of child services assumes care, control, and custody under section 2 of this chapter shall be treated as a child taken into custody without a court order, except that efforts to locate the child's parents or reunify the child's family are not necessary, if the court makes a finding to that effect under IC 31-34-21-5.6(b)(5).
As added by P.L.133-2000, SEC.3. Amended by P.L.234-2005, SEC.170.

IC 31-34-2.5-4
Duties of attorney for department of child services     31-34-2.5-4 Sec. 4. Whenever a child is taken into custody without a court order under this chapter, the attorney for the department of child services shall, without unnecessary delay, request the juvenile court to:
(1) authorize the filing of a petition alleging that the child is a child in need of services;
(2) hold an initial hearing under IC 31-34-10 not later than the next business day after the child is taken into custody; and
(3) appoint a guardian ad litem or a court appointed special advocate for the child.
As added by P.L.133-2000, SEC.3. Amended by P.L.129-2005, SEC.5; P.L.234-2005, SEC.171.



CHAPTER 3. CHILD TAKEN INTO CUSTODY

IC 31-34-3-1
Procedures for notice to custodial parent, guardian, or custodian
31-34-3-1 Sec. 1. If a child is taken into custody under IC 31-34-2, the department of child services shall notify the child's custodial parent, guardian, or custodian not more than two (2) hours after the child has been taken into custody that the child has been taken into custody as the result of alleged child abuse or neglect.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.172.

IC 31-34-3-2
Procedures for notice; custodial parent, guardian, or custodian who cannot be located
31-34-3-2 Sec. 2. Subject to section 3 of this chapter, if after making a reasonable effort the child's custodial parent, guardian, or custodian cannot be located, the department of child services shall make a good faith effort, not more than six (6) hours after the child has been taken into custody, to leave written notice at the last known address of the child's custodial parent, guardian, or custodian that the child has been taken into custody.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.173.

IC 31-34-3-3
Procedures for notice; custodial parent, guardian, or custodian believed to reside outside Indiana
31-34-3-3 Sec. 3. If the custodial parent, guardian, or custodian is believed to reside outside Indiana, the department of child services shall send written notice by certified mail to the last known address of the noncustodial parent, guardian, or custodian on the same date that the child is taken into custody. However, if the child is not taken into custody on a business day, the department of child services shall send notice by certified mail on the next business day after the child is taken into custody.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.174.

IC 31-34-3-4
Notice of contact person for more information; notice to each parent
31-34-3-4 Sec. 4. The notice required by this chapter must:
(1) identify a person or an entity that the parent, guardian, or custodian may contact to obtain more information regarding the child's removal from the child's residence; and
(2) be given to each of the child's parents as described in sections 1 through 3 of this chapter.
As added by P.L.1-1997, SEC.17.
IC 31-34-3-5
Immediate needs of child as first priority of department of child services
31-34-3-5 Sec. 5. The department of child services must have as the department's first priority the immediate needs of the child for medical care, shelter, food, or other crisis services.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.175.



CHAPTER 4. TEMPORARY PLACEMENT OF CHILD TAKEN INTO CUSTODY

IC 31-34-4-1
Application of chapter
31-34-4-1 Sec. 1. This chapter applies only to a child alleged to be a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-2
Placement of child with relative caretaker; criminal history check required; exceptions
31-34-4-2 Sec. 2. (a) If a child alleged to be a child in need of services is taken into custody under an order of the court under this chapter, the court shall consider placing the child with a suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering any other out-of-home placement.
(b) Before placing a child in need of services with a blood relative or an adoptive relative caretaker, the court may order the department to:
(1) complete a home study of the relative's home; and
(2) provide the court with a placement recommendation.
(c) Except as provided in subsection (e), before placing a child in need of services in an out-of-home placement, including placement with a blood or an adoptive relative caretaker, the court shall order the department to conduct a criminal history check of each person who is currently residing in the location designated as the out-of-home placement.
(d) Except as provided in subsection (f), a court may not order an out-of-home placement if a person described in subsection (c)(1) or (c)(2) has:
(1) committed an act resulting in a substantiated report of child abuse or neglect; or
(2) been convicted of a felony listed in IC 31-27-4-13 or had a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult.
(e) The court is not required to order the department to conduct a criminal history check under subsection (c) if the court orders an out-of-home placement to an entity or a facility that is not a residence (as defined in IC 3-5-2-42.5) or that is licensed by the state.
(f) A court may order an out-of-home placement if:
(1) a person described in subsection (c)(1) or (c)(2) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect; or
(B) been convicted or had a juvenile adjudication for:
(i) reckless homicide (IC 35-42-1-5);
(ii) battery (IC 35-42-2-1) as a Class C or D felony;
(iii) criminal confinement (IC 35-42-3-3) as a Class C or D felony;                 (iv) arson (IC 35-43-1-1) as a Class C or D felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5 as a Class C or D felony;
(vi) a felony relating to controlled substances under IC 35-48-4 as a Class C or D felony; or
(vii) a felony that is substantially equivalent to a felony listed in items (i) through (vi) for which the conviction was entered in another state; and
(2) the court makes a written finding that the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and that the placement is in the best interest of the child.
However, a court may not order an out-of-home placement if the person has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B), or has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult that is not specifically excluded under subdivision (1)(B).
(g) In making its written finding under subsection (f), the court shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.1-1997, SEC.17. Amended by P.L.70-2004, SEC.18; P.L.234-2005, SEC.176; P.L.145-2006, SEC.290.

IC 31-34-4-3
Order to take child to designated place pending detention hearing
31-34-4-3 Sec. 3. If a child is taken into custody under an order of the court, the law enforcement officer shall take the child to a place designated in the order to await a detention hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-4
Release, delivery, or detention of child taken into custody without court order
31-34-4-4 Sec. 4. If a child is taken into custody without an order of the court, the person taking the child into custody:
(1) may:
(A) release the child; or
(B) deliver the child to a place designated by the juvenile court; and
(2) if the child is detained, shall promptly notify the child's parent, guardian, or custodian and an intake officer:
(A) that the child is being held; and             (B) of the reasons for the child's detention.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-5
Investigation, release, or detention by intake officer of child taken into custody without court order
31-34-4-5 Sec. 5. If the child was not taken into custody under an order of the court, the intake officer shall investigate the reasons for the child's detention. The intake officer shall release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. However, the intake officer may place the child in detention if the intake officer reasonably believes that the child is a child in need of services and that:
(1) detention is necessary to protect the child;
(2) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(3) the child has a reasonable basis for requesting that the child not be released; or
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-4-6
Duty to inform parent, custodian, or guardian of legal rights
31-34-4-6 Sec. 6. (a) The department shall submit written information to a parent, custodian, or guardian of a child who is alleged to be abused or neglected regarding the following legal rights of the parent, custodian, or guardian:
(1) The right to have a detention hearing held by a court within forty-eight (48) hours after the child's removal from the home and to request return of the child at the hearing.
(2) The right to:
(A) be represented by an attorney;
(B) cross examine witnesses; and
(C) present evidence on the parent's, custodian's, or guardian's own behalf;
at each court proceeding on a petition alleging that the child is a child in need of services. The parent, guardian, or custodian has the right to be represented by a court appointed attorney under clause (A) upon the request of the parent, guardian, or custodian if the court finds that the parent, guardian, or custodian does not have sufficient financial means for obtaining representation as described in IC 34-10-1.
(3) The right not to make statements that incriminate the parent, custodian, or guardian and that an incriminating statement may be used during a court proceeding on a petition alleging that the child is a child in need of services.
(4) The right to request to have the case reviewed by the child

protection team under IC 31-33-3-6.
(5) The right to be advised that after July 1, 1999, a petition to terminate the parent-child relationship must be filed whenever a child has been removed from the child's parent and has been under the supervision of the department for at least fifteen (15) months of the most recent twenty-two (22) months.
(b) The department shall submit the written information under subsection (a) to the child's parent, guardian, or custodian at the time:
(1) the child is taken into custody; or
(2) the department files a petition alleging that the child is a child in need of services;
whichever occurs earlier.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.5; P.L.145-2006, SEC.291.



CHAPTER 5. DETENTION HEARING

IC 31-34-5-1
Time for hearing; notice
31-34-5-1 Sec. 1. If a child taken into custody under IC 31-34-2 is not released, a detention hearing shall be held not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, after the child is taken into custody. If the detention hearing is not held, the child shall be released. Notice of the time, place, and purpose of the detention hearing shall be given to the following:
(1) The child.
(2) The child's parent, guardian, or custodian if the person can be located.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.6.

IC 31-34-5-1.5
Hearing after emergency medical services provider takes custody of child
31-34-5-1.5 Sec. 1.5. (a) This section applies to a child taken into custody under IC 31-34-2.5.
(b) The juvenile court shall hold a detention hearing after an emergency medical services provider takes custody of a child under IC 31-34-2.5. The court shall hold the detention hearing not later than forty-eight (48) hours after the emergency medical services provider takes the child into custody, excluding Saturdays, Sundays, and legal holidays.
(c) The department may notify the emergency medical services provider that has taken emergency custody of a child under IC 31-34-2.5 of the detention hearing. The emergency medical services provider may be heard at the detention hearing.
As added by P.L.217-2001, SEC.7. Amended by P.L.145-2006, SEC.292.

IC 31-34-5-2
Findings
31-34-5-2 Sec. 2. If a child has been removed from the child's parent, guardian, or custodian under IC 31-34-2-3 or IC 31-34-2-4, then, in accordance with federal law, at the detention hearing the court shall make written findings and conclusions that state the following:
(1) Whether removal of the child authorized by IC 31-34-2-3 or IC 31-34-2-4 was necessary to protect the child.
(2) A description of the family services available before removal of the child.
(3) Efforts made to provide family services before removal of the child.
(4) Why the efforts made to provide family services did not prevent removal of the child.
(5) Whether the efforts made to prevent removal of the child

were reasonable.
As added by P.L.1-1997, SEC.17.

IC 31-34-5-3
Release; findings required for detention order
31-34-5-3 Sec. 3. The juvenile court shall release the child to the child's parent, guardian, or custodian. However, the court may order the child detained if the court makes written findings of fact upon the record of probable cause to believe that the child is a child in need of services and that:
(1) detention is necessary to protect the child;
(2) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(3) the child has a reasonable basis for requesting that the child not be released;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) consideration for the safety of the child precludes the use of family services to prevent removal of the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-5-3.5
Release of a child; conditions
31-34-5-3.5 Sec. 3.5. If the juvenile court releases a child to the child's parent, guardian, or custodian under section 3 of this chapter, the court may impose conditions on the child or the child's parent, guardian, or custodian to ensure the safety of the child's physical or mental health.
As added by P.L.146-2006, SEC.45.

IC 31-34-5-4
Order to appear for additional detention hearing
31-34-5-4 Sec. 4. Upon the juvenile court's own motion or upon the motion of the person representing the interests of the state, the parent, guardian, or custodian of a child who has been released may be ordered to appear with the child for an additional detention hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-5-5
Petition for additional detention hearings
31-34-5-5 Sec. 5. A child detained under section 3 or 4 of this chapter or the child's parent, guardian, or custodian may petition the juvenile court for additional detention hearings.
As added by P.L.1-1997, SEC.17.



CHAPTER 6. DETENTION OF ALLEGED CHILD IN NEED OF SERVICES

IC 31-34-6-1
Detention in certain facilities prohibited
31-34-6-1 Sec. 1. A child alleged to be a child in need of services may not be held in:
(1) a secure facility; or
(2) a shelter care facility that houses persons charged with, imprisoned for, or incarcerated for crimes.
As added by P.L.1-1997, SEC.17.

IC 31-34-6-2
Placement with family member
31-34-6-2 Sec. 2. A court shall consider placing a child alleged to be a child in need of services with an appropriate family member of the child before considering any other placement for the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-6-3
Placement in facility located outside child's county of residence
31-34-6-3 Sec. 3. A court may not place a child in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility;
(3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.17.



CHAPTER 7. INFORMATION ABOUT CHILDREN IN NEED OF SERVICES, INVESTIGATION, AND PRELIMINARY INQUIRY

IC 31-34-7-1
Preliminary inquiry
31-34-7-1 Sec. 1. A person may give an intake officer written information indicating that a child is a child in need of services. If the intake officer has reason to believe that the child is a child in need of services, the intake officer shall make a preliminary inquiry to determine whether the interests of the child require further action. Whenever practicable, the preliminary inquiry should include information on the child's background, current status, and school performance.
As added by P.L.1-1997, SEC.17.

IC 31-34-7-2
Provision of preliminary inquiry and recommendation to prosecuting attorney or attorney for department of child services
31-34-7-2 Sec. 2. The intake officer shall send to the prosecuting attorney or the attorney for the department a copy of the preliminary inquiry. The intake officer shall recommend whether to:
(1) file a petition;
(2) informally adjust the case;
(3) refer the child to another agency; or
(4) dismiss the case.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.293.

IC 31-34-7-3
Decision whether to request authorization to file petition
31-34-7-3 Sec. 3. The person representing the interests of the state and receiving the preliminary inquiry and recommendations shall decide whether to request authorization to file a petition. This decision is final only as to the office of the person making the decision.
As added by P.L.1-1997, SEC.17.

IC 31-34-7-4
Access by accused to report
31-34-7-4 Sec. 4. A person who is accused of committing child abuse or neglect is entitled under IC 31-33-18-2(14) to access to a report relevant to an alleged accusation.
As added by P.L.1-1997, SEC.17.



CHAPTER 8. PROGRAM OF INFORMAL ADJUSTMENT

IC 31-34-8-1
Implementation of program
31-34-8-1 Sec. 1. After the preliminary inquiry and upon approval by the juvenile court, the intake officer may implement a program of informal adjustment if the officer has probable cause to believe that the child is a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-8-2
Consent
31-34-8-2 Sec. 2. The child and the child's parent, guardian, custodian, or attorney must consent to a program of informal adjustment.
As added by P.L.1-1997, SEC.17.

IC 31-34-8-3
Petition for compliance; notice; hearing; order; contempt
31-34-8-3 Sec. 3. (a) Upon the filing of a petition for compliance and after notice and a hearing on the petition for compliance, the juvenile court may order the parent, guardian, or custodian of a child to participate in a program of informal adjustment approved by the court under section 1 of this chapter.
(b) A parent, guardian, or custodian who fails to participate in a program of informal adjustment ordered by the court may be found in contempt of court.
As added by P.L.1-1997, SEC.17.

IC 31-34-8-4
Advisement regarding entry of information into child abuse registry
31-34-8-4 Sec. 4. (a) The advisement required by this section applies only to a person who:
(1) is named as being responsible for child abuse or neglect as the result of a substantiated report; and
(2) agrees to participate in a program of informal adjustment under this chapter.
(b) Before the person signs an agreement to participate in a program of informal adjustment, the department of child services shall advise the person, orally and in writing, of the extent to which information contained in the substantiated report must be entered into the child abuse registry under IC 31-33-17 if the court approves the informal adjustment under section 1 of this chapter.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.177.

IC 31-34-8-5
Transmission of report to child abuse registry     31-34-8-5 Sec. 5. Whenever the court approves a program of informal adjustment arising out of a child abuse or neglect report, the department of child services shall transmit the report to the child abuse registry within five (5) working days as required by IC 31-33-8-13.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.178.

IC 31-34-8-6
Duration of program; extension
31-34-8-6 Sec. 6. A program of informal adjustment may not exceed six (6) months, except by approval of the juvenile court. The juvenile court may extend a program of informal adjustment an additional six (6) months.
As added by P.L.1-1997, SEC.17.

IC 31-34-8-7
Report on extent of compliance
31-34-8-7 Sec. 7. (a) Not later than five (5) months after a court approves a program of informal adjustment under this chapter, the department of child services shall file with the court a report indicating the extent of compliance with the program.
(b) If the court extends the period of the informal adjustment under section 6 of this chapter, the department of child services shall file a supplemental report not later than eleven (11) months after the court initially approves the program of informal adjustment updating the court on the status of a person's compliance with the program.
As added by P.L.1-1997, SEC.17. Amended by P.L.234-2005, SEC.179.

IC 31-34-8-8
Informal adjustment program fee; order for payment
31-34-8-8 Sec. 8. The juvenile court may order each child who participates in a program of informal adjustment or the child's parents to pay an informal adjustment program fee of:
(1) at least five dollars ($5); but
(2) not more than fifteen dollars ($15);
for each month that the child participates in the program instead of the court cost fees prescribed by IC 33-37-4-3.
As added by P.L.1-1997, SEC.17. Amended by P.L.98-2004, SEC.112.

IC 31-34-8-9
Informal adjustment program fee; collection and disposition
31-34-8-9 Sec. 9. (a) The probation department for the juvenile court shall:
(1) collect the informal adjustment program fee set by section 8 of this chapter; and
(2) transfer the collected informal adjustment program fees to the county auditor not later than thirty (30) days after the fees

are collected.
(b) The county auditor shall deposit the fees in the county user fee fund established by IC 33-37-8-5.
As added by P.L.1-1997, SEC.17. Amended by P.L.98-2004, SEC.113.



CHAPTER 9. FILING OF PETITION ALLEGING THAT CHILD IS CHILD IN NEED OF SERVICES

IC 31-34-9-1
Request for authorization to file petition; representation of interests of state
31-34-9-1 Sec. 1. The prosecuting attorney or the attorney for the department:
(1) may request the juvenile court to authorize the filing of a petition alleging that a child is a child in need of services; and
(2) shall represent the interests of the state at this proceeding and at all subsequent proceedings on the petition.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.294.

IC 31-34-9-2
Authorization to file petition; evidence; finding
31-34-9-2 Sec. 2. The juvenile court shall do the following:
(1) Consider the preliminary inquiry and the evidence of probable cause that is contained in the report of the preliminary inquiry or an affidavit of probable cause.
(2) Authorize the filing of a petition if the court finds probable cause to believe that the child is a child in need of services.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-3
Petition; verification and contents
31-34-9-3 Sec. 3. A petition must:
(1) be verified;
(2) be entitled "In the Matter of ________, a Child Alleged to be a Child in Need of Services";
(3) be signed and filed by the person representing the interests of the state; and
(4) contain the following information:
(A) A citation to the provision of the juvenile law that gives the juvenile court jurisdiction in the proceeding.
(B) A citation to the provision of the juvenile law that defines a child in need of services.
(C) A concise statement of the facts upon which the allegations are based, including the date and location at which the alleged facts occurred.
(D) The child's:
(i) name;
(ii) birth date; and
(iii) residence address;
if known.
(E) The name and residence address of the child's parent, guardian, or custodian if known.
(F) The name and title of the person signing the petition.             (G) A statement indicating whether the child has been removed from the child's parent, guardian, or custodian, and, if so, a description of the following:
(i) Efforts made to provide the child or the child's parent, guardian, or custodian with family services before the removal.
(ii) Reasons why family services were not provided before the removal of the child if family services were not provided.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-4
Error in or omission of citation; effect
31-34-9-4 Sec. 4. Error in a citation or the omission of a citation is ground for:
(1) dismissal of the petition; or
(2) reversal of the adjudication;
only if the error or omission misleads the child or the child's parent, guardian, or custodian to the child's, parent's, guardian's, or custodian's prejudice.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-5
Written request that child be taken into custody; evidence; finding
31-34-9-5 Sec. 5. (a) If a petition is authorized, the person filing may request in writing that the child be taken into custody.
(b) The person must support this request with sworn testimony or affidavit. The court may grant the request if the court makes written findings of fact upon the record that a ground for detention exists under IC 31-34-5-3.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-6
Detention hearing
31-34-9-6 Sec. 6. If the juvenile court grants the request to have the child taken into custody, the court shall proceed under IC 31-34-5-1 and IC 31-34-5-2.
As added by P.L.1-1997, SEC.17.

IC 31-34-9-7
Parties
31-34-9-7 Sec. 7. The:
(1) child;
(2) child's parents, guardian, or custodian;
(3) department; and
(4) guardian ad litem or court appointed special advocate;
are parties to the proceedings described in the juvenile law and have all rights of parties under the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006,

SEC.295.

IC 31-34-9-8
Dismissal on motion of person representing interests of state
31-34-9-8 Sec. 8. (a) A person representing the interests of the state may file a motion to dismiss any petition that the person has filed under this chapter.
(b) If a person files a motion to dismiss under subsection (a), the person must provide to the court a statement that sets forth the reasons the person is requesting that the petition be dismissed.
(c) Not later than ten (10) days after the motion to dismiss is filed under subsection (a), the court shall:
(1) summarily grant the motion to dismiss; or
(2) set a date for a hearing on the motion to dismiss.
(d) If the court sets a hearing on the motion to dismiss under subsection (c)(2), the court may appoint:
(1) a guardian ad litem;
(2) a court appointed special advocate; or
(3) both a guardian ad litem and a court appointed special advocate;
to represent and protect the best interests of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.6.



CHAPTER 10. INITIAL HEARING ON CHILD IN NEED OF SERVICES PETITION AND ISSUANCE OF SUMMONS

IC 31-34-10-1
Application of chapter
31-34-10-1 Sec. 1. This chapter applies only to a child alleged to be a child in need of services.
As added by P.L.1-1997, SEC.17.



CHAPTER 11. FACTFINDING HEARING ON CHILD IN NEED OF SERVICES PETITION

IC 31-34-11-1
Hearing requirement; extension of time
31-34-11-1 Sec. 1. (a) Except as provided in subsection (b), unless the allegations of a petition have been admitted, the juvenile court shall complete a factfinding hearing not more than sixty (60) days after a petition alleging that a child is a child in need of services is filed in accordance with IC 31-34-9.
(b) The juvenile court may extend the time to complete a factfinding hearing, as described in subsection (a), for an additional sixty (60) days if all parties in the action consent to the additional time.
As added by P.L.1-1997, SEC.17. Amended by P.L.146-2006, SEC.46.

IC 31-34-11-2
Judgment; order of predisposition report; scheduling of dispositional hearing
31-34-11-2 Sec. 2. If the court finds that a child is a child in need of services, the court shall:
(1) enter judgment accordingly;
(2) order a predisposition report; and
(3) schedule a dispositional hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-11-3
Discharge of child
31-34-11-3 Sec. 3. If the court finds that a child is not a child in need of services, the court shall discharge the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-11-4
Judgment entry; continuance; release from juvenile detention facility pending entry of judgment
31-34-11-4 Sec. 4. (a) Except as provided in subsection (b), at the close of all the evidence and before judgment is entered, the court may continue the case for not more than twelve (12) months.
(b) If the:
(1) child;
(2) child's parent, guardian, or custodian; or
(3) department;
requests that judgment be entered, the judgment shall be entered not later than thirty (30) days after the request is made.
(c) If the child is in a juvenile detention facility, the child shall be released not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, pending the entry of judgment. A child released from a juvenile detention facility pending the entry of

judgment may be detained in a shelter care facility.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.7; P.L.146-2006, SEC.47.



CHAPTER 12. FINDINGS, PRESUMPTIONS, AND EVIDENCE

IC 31-34-12-1
Burden of proof of delinquent act or crime
31-34-12-1 Sec. 1. A finding by a juvenile court that a child committed a delinquent act, or that an adult committed a crime must be based upon proof beyond a reasonable doubt.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-2
Burden of proof in proceedings to terminate parental rights
31-34-12-2 Sec. 2. Except as provided in IC 31-35-2-4.5(d), a finding in a proceeding to terminate parental rights must be based upon clear and convincing evidence.
As added by P.L.1-1997, SEC.17. Amended by P.L.35-1998, SEC.8.

IC 31-34-12-3
Burden of proof in other cases
31-34-12-3 Sec. 3. A finding not covered by section 1 or 2 of this chapter must be based upon a preponderance of the evidence.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-4
Presumption that child is child in need of services
31-34-12-4 Sec. 4. A rebuttable presumption is raised that the child is a child in need of services because of an act or omission of the child's parent, guardian, or custodian if the state introduces competent evidence of probative value that:
(1) the child has been injured;
(2) at the time the child was injured, the parent, guardian, or custodian:
(A) had the care, custody, or control of the child; or
(B) had legal responsibility for the care, custody, or control of the child; and
(3) the injury would not ordinarily be sustained except for the act or omission of a parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-4.5
Presumption if living in household with victim of sex offense
31-34-12-4.5 Sec. 4.5. (a) There is a rebuttable presumption that a child is a child in need of services if the state establishes that:
(1) another child in the same household is the victim of a sex offense described in IC 31-34-1-3; and
(2) the sex offense described in IC 31-34-1-3:
(A) was committed by an adult who lives in the household with the child; and
(B) resulted in a conviction of the adult or a judgment under IC 31-34-11-2 as it relates to the child against whom the sex

offense was committed.
(b) The following may not be used as grounds to rebut the presumption under subsection (a):
(1) The child who is the victim of the sex offense described in IC 31-34-1-3 is not genetically related to the adult who committed the act, but the child presumed to be the child in need of services under this section is genetically related to the adult who committed the act.
(2) The child who is the victim of the sex offense described in IC 31-34-1-3 differs in age from the child presumed to be the child in need of services under this section.
(c) This section does not affect the ability to take a child into custody or emergency custody under IC 31-34-2 if the act of taking the child into custody or emergency custody is not based upon a presumption established under this section. However, if the presumption established under this section is the sole basis for taking a child into custody or emergency custody under IC 31-34-2, the court first must find cause to take the child into custody or emergency custody following a hearing in which the parent, guardian, or custodian of the child is accorded the rights described in IC 31-34-4-6(a)(2) through IC 31-34-4-6(a)(5).
As added by P.L.18-2004, SEC.2.

IC 31-34-12-5
Admissibility of evidence of prior or subsequent acts or omissions
31-34-12-5 Sec. 5. Evidence that a prior or subsequent act or omission by a parent, guardian, or custodian injured a child is admissible in proceedings alleging that a child is a child in need of services to show the following:
(1) Intent, guilty knowledge, the absence of mistake or accident, identification, the existence of a common scheme or plan, or other similar purposes.
(2) A likelihood that the act or omission of the parent, guardian, or custodian is responsible for the child's current injury or condition.
As added by P.L.1-1997, SEC.17.

IC 31-34-12-6
Admissibility of privileged communications
31-34-12-6 Sec. 6. Neither:
(1) the physician-patient privilege; nor
(2) the husband-wife privilege;
is grounds for excluding evidence in a proceeding in which the child is alleged to be a child in need of services.
As added by P.L.1-1997, SEC.17.



CHAPTER 13. CHILD VIDEOTAPE TESTIMONY IN CHILD IN NEED OF SERVICES PROCEEDINGS

IC 31-34-13-1
Application of chapter
31-34-13-1 Sec. 1. This chapter applies to an action initiated to determine if a child is a child in need of services under:
(1) IC 31-34-1-1 through IC 31-34-1-6;
(2) IC 31-34-1-10; or
(3) IC 31-34-1-11.
As added by P.L.1-1997, SEC.17.

IC 31-34-13-2
Admissibility of statements or videotapes
31-34-13-2 Sec. 2. A statement or videotape that:
(1) is made by a child who at the time of the statement or videotape:
(A) is less than fourteen (14) years of age; or
(B) is at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial disability to the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated;
(2) concerns an act that is a material element in determining whether a child is a child in need of services;
(3) is not otherwise admissible in evidence under statute or court rule;
is admissible in evidence in an action described in section 1 of this chapter if the requirements of section 3 of this chapter are met.
As added by P.L.1-1997, SEC.17.

IC 31-34-13-3
Requirements for admissibility of statements or videotapes
31-34-13-3 Sec. 3. A statement or videotape described in section 2 of this chapter is admissible in evidence in an action to determine whether a child or a whole or half blood sibling of the child is a child in need of services if, after notice to the parties of a hearing and of their right to be present:
(1) the court finds that the time, content, and circumstances of the statement or videotape and any other evidence provide sufficient indications of reliability; and
(2) the child:
(A) testifies at the proceeding to determine whether the child

or a whole or half blood sibling of the child is a child in need of services;
(B) was available for face-to-face cross-examination when the statement or videotape was made; or
(C) is found by the court to be unavailable as a witness because:
(i) a psychiatrist, physician, or psychologist has certified that the child's participation in the proceeding creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot participate in the proceeding for medical reasons; or
(iii) the court has determined that the child is incapable of understanding the nature and obligation of an oath.
As added by P.L.1-1997, SEC.17.

IC 31-34-13-4
Informing parties of intention to introduce and contents of statements and videotapes
31-34-13-4 Sec. 4. A statement or videotape may not be admitted in evidence under this chapter unless the prosecuting attorney or the attorney for the department informs the parties of:
(1) an intention to introduce the statement or videotape in evidence; and
(2) the content of the statement or videotape;
at least twenty (20) days before the proceedings to give the parties a fair opportunity to prepare a response to the statement or videotape before the proceeding.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.296.



CHAPTER 14. CHILD TESTIMONY BY CLOSED CIRCUIT TELEVISION IN CHILD IN NEED OF SERVICES PROCEEDINGS

IC 31-34-14-1
Application of chapter
31-34-14-1 Sec. 1. This chapter applies to an action to determine whether a child is a child in need of services under:
(1) IC 31-34-1-1 through IC 31-34-1-6;
(2) IC 31-34-1-10; or
(3) IC 31-34-1-11.
As added by P.L.1-1997, SEC.17.

IC 31-34-14-2
Court order for use of closed circuit television
31-34-14-2 Sec. 2. On the motion of the prosecuting attorney or the attorney for the department, the court may order that:
(1) the testimony of a child be taken in a room other than the courtroom and be transmitted to the courtroom by closed circuit television; and
(2) the questioning of the child by the parties be transmitted to the child by closed circuit television.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.297.

IC 31-34-14-3
Court order for use of videotapes
31-34-14-3 Sec. 3. On the motion of the prosecuting attorney or the attorney for the department, the court may order that the testimony of a child be videotaped for use at proceedings to determine whether a child or a whole or half blood sibling of the child is a child in need of services.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.298.

IC 31-34-14-4
Children may testify outside court proceeding; informing parties of intention to testify
31-34-14-4 Sec. 4. The court may not make an order under section 2 or 3 of this chapter unless:
(1) the testimony to be taken is the testimony of a child who at the time of the trial is:
(A) less than fourteen (14) years of age; or
(B) at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial impairment of the child's ability to function normally in society; and                 (iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated; and
(C) found by the court to be a child who should be permitted to testify outside the courtroom because:
(i) a psychiatrist, physician, or psychologist has certified that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot be present in the courtroom for medical reasons; or
(iii) evidence has been introduced concerning the effect of the child's testifying in the courtroom and the court finds that it is more likely than not that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(2) the prosecuting attorney or the attorney for the department has informed the parties and their attorneys by written notice of the intention to have the child testify outside the courtroom; and
(3) the prosecuting attorney or the attorney for the department informed the parties and their attorneys under subdivision (2) at least twenty (20) days before the proceedings to give the parties and their attorneys a fair opportunity to prepare a response before the proceedings to the motion of the prosecuting attorney or the motion of the attorney for the department to permit the child to testify outside the courtroom.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.299.

IC 31-34-14-5
Persons who may be present during child's testimony; closed circuit television
31-34-14-5 Sec. 5. If the court makes an order under section 2 of this chapter, only the following persons may be in the same room as the child during the child's testimony:
(1) Persons necessary to operate the closed circuit television equipment.
(2) Persons whose presence the court finds will contribute to the child's well-being.
(3) A court bailiff or court representative.
As added by P.L.1-1997, SEC.17.

IC 31-34-14-6
Persons who may be present during child's testimony; videotapes
31-34-14-6 Sec. 6. If the court makes an order under section 3 of this chapter, only the following persons may be in the same room as the child during the child's videotaped testimony:
(1) The judge.
(2) The prosecuting attorney or the attorney for the department.         (3) The attorney for each party.
(4) Persons necessary to operate the electronic equipment.
(5) The court reporter.
(6) Persons whose presence the court finds will contribute to the child's well-being.
(7) The parties, who can observe and hear the testimony of the child without the child being able to observe or hear the parties. However, if a party is not represented by an attorney, the party may question the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.300.

IC 31-34-14-7
Persons who may question child
31-34-14-7 Sec. 7. If the court makes an order under section 2 or 3 of this chapter, only the following persons may question the child:
(1) The prosecuting attorney or the attorney for the department.
(2) The attorneys for the parties.
(3) The judge.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.301.



CHAPTER 15. CASE PLAN

IC 31-34-15-1
Requirement of case plan
31-34-15-1 Sec. 1. In accordance with federal law, a case plan is required for each child in need of services who is under the supervision of the county as a result of:
(1) out-of-home placement; or
(2) issuance of a dispositional decree under IC 31-34-20.
As added by P.L.1-1997, SEC.17.

IC 31-34-15-2
Time for completion
31-34-15-2 Sec. 2. The department, after negotiating with the child's parent, guardian, or custodian, shall complete a child's case plan not later than sixty (60) days after:
(1) the date of the child's first placement; or
(2) the date of a dispositional decree;
whichever comes first.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.302.

IC 31-34-15-3
Provision of copy of completed case plan
31-34-15-3 Sec. 3. A copy of the completed case plan shall be sent to the child's parent, guardian, or custodian not later than ten (10) days after the plan's completion.
As added by P.L.1-1997, SEC.17.

IC 31-34-15-4
Form; contents
31-34-15-4 Sec. 4. A child's case plan must be set out in a form prescribed by the department that meets the specifications set by 45 CFR 1356.21. The case plan must include a description and discussion of the following:
(1) A permanent plan for the child and an estimated date for achieving the goal of the plan.
(2) The appropriate placement for the child based on the child's special needs and best interests.
(3) The least restrictive family-like setting that is close to the home of the child's parent, custodian, or guardian if out-of-home placement is recommended. If an out-of-home placement is appropriate, the county office or department shall consider whether a child in need of services should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
(4) Family services recommended for the child, parent,

guardian, or custodian.
(5) Efforts already made to provide family services to the child, parent, guardian, or custodian.
(6) Efforts that will be made to provide family services that are ordered by the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.303.

IC 31-34-15-5
Cooperation in development of plan
31-34-15-5 Sec. 5. Each foster parent of a child and the department shall cooperate in the development of the case plan for the child. The department shall discuss with at least one (1) foster parent of a child the foster parent's role regarding the following:
(1) Rehabilitation of the child and the child's parents, guardians, and custodians.
(2) Visitation arrangements.
(3) Services required to meet the special needs of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.304.

IC 31-34-15-6
Filing of paternity action by local prosecuting attorney's office
31-34-15-6 Sec. 6. (a) This section applies whenever a child who was born out of wedlock is:
(1) or is alleged to be a child in need of services; and
(2) under the supervision of the department or a county office as a result of a court ordered out-of-home placement.
(b) The department or the county office shall refer a child's case to the local prosecuting attorney's office for the filing of a paternity action if the:
(1) identity of the alleged father is known; and
(2) department or the county office reasonably believes that establishing the paternity of the child would be beneficial to the child.
The local prosecuting attorney's office shall file a paternity action regarding each case that is referred under this subsection. The department shall sign the paternity petition as the child's next friend.
As added by P.L.103-1997, SEC.5. Amended by P.L.145-2006, SEC.305.



CHAPTER 16. PETITION FOR PARENTAL PARTICIPATION

IC 31-34-16-1
Standing
31-34-16-1 Sec. 1. Any of the following may sign and file a petition for the juvenile court to require the participation of a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for a child:
(1) The prosecuting attorney.
(2) The attorney for the department.
(3) A probation officer.
(4) A caseworker.
(5) The department of correction.
(6) The guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.306.

IC 31-34-16-2
Verification
31-34-16-2 Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.1-1997, SEC.17.

IC 31-34-16-3
Caption; allegations
31-34-16-3 Sec. 3. A petition seeking participation of a parent, guardian, or custodian must be entitled "In the Matter of the Participation of _________ the Parent, Guardian, or Custodian of _________". The petition must allege the following:
(1) That the respondent is the child's parent, guardian, or custodian.
(2) That the child has been adjudicated a child in need of services.
(3) That the parent, guardian, or custodian should:
(A) obtain assistance in fulfilling obligations as a parent, guardian, or custodian;
(B) provide specified care, treatment, or supervision for the child;
(C) work with a person providing care, treatment, or rehabilitation for the child; or
(D) refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-16-4
Hearing; advisement to parent; decree
31-34-16-4 Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the order concerns participation of a parent, the juvenile

court shall advise the parent that failure to participate as required by an order issued under IC 31-34-20-3 (or IC 31-6-4-15.8 before its repeal) can lead to the termination of the parent-child relationship under IC 31-35.
(c) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.1-1997, SEC.17.



CHAPTER 17. REPEALED



CHAPTER 18. PREDISPOSITIONAL REPORT

IC 31-34-18-1
Predispositional report; recommendation of care, treatment, or rehabilitation of child; alternative reports
31-34-18-1 Sec. 1. (a) Upon finding that a child is a child in need of services, the juvenile court shall order a probation officer or a caseworker to prepare a predispositional report that contains a:
(1) statement of the needs of the child for care, treatment, rehabilitation, or placement; and
(2) recommendation for the care, treatment, rehabilitation, or placement of the child.
(b) Any of the following may prepare an alternative report for consideration by the court:
(1) The child.
(2) The child's:
(A) parent;
(B) guardian;
(C) guardian ad litem;
(D) court appointed special advocate; or
(E) custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.14.

IC 31-34-18-1.1
Consultation with experts; participants in conference
31-34-18-1.1 Sec. 1.1. (a) The person preparing the report under section 1 of this chapter:
(1) may; or
(2) if directed by the court, shall;
confer with individuals who have expertise in professional areas related to the child's needs in the areas of appropriate care, treatment, rehabilitation, or placement for a child in need of services.
(b) A conference held under this section may include representatives of the following:
(1) The child's school.
(2) The probation department.
(3) The department.
(4) A community mental health center located in the child's county of residence.
(5) A community mental retardation and other developmental disabilities center located in the child's county of residence.
(6) Other persons as the court may direct.
As added by P.L.55-1997, SEC.15. Amended by P.L.145-2006, SEC.307.

IC 31-34-18-1.2
Mandatory attendance of child's school representative at conference
31-34-18-1.2 Sec. 1.2. If a child in need of services is known to be

eligible for special education services or placement under IC 20-35 and 511 IAC 7, the conference described in section 1.1 of this chapter must include a representative from the child's school.
As added by P.L.55-1997, SEC.16. Amended by P.L.1-2005, SEC.204.

IC 31-34-18-1.3
Reports by meeting participants
31-34-18-1.3 Sec. 1.3. (a) The individuals participating in a meeting described in section 1.1 of this chapter shall assist the person preparing the report in recommending the care, treatment, rehabilitation, or placement of the child.
(b) The individuals shall inform the person preparing the report of resources and programs that are available for the child.
As added by P.L.55-1997, SEC.17.

IC 31-34-18-2
Predispositional report; participation by parent, guardian, or custodian; out-of-home placement with blood or adoptive relative caretaker
31-34-18-2 Sec. 2. (a) In addition to providing the court with a recommendation for the care, treatment, or rehabilitation of the child, the person preparing the report shall consider the necessity, nature, and extent of the participation by a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for the child.
(b) If a probation officer or caseworker believes that an out-of-home placement would be appropriate for a child in need of services, the probation officer or caseworker shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-18-3
Financial reports
31-34-18-3 Sec. 3. The probation officer or caseworker shall also prepare a financial report on the parent or the estate of the child to assist the juvenile court in determining the person's financial responsibility for services provided for the child or the person.
As added by P.L.1-1997, SEC.17.

IC 31-34-18-4
Recommendation on care, treatment, rehabilitation, or placement
31-34-18-4 Sec. 4. If consistent with the safety and best interest of the child and the community, the person preparing the report shall recommend care, treatment, rehabilitation, or placement that:
(1) is:
(A) in the least restrictive (most family like) and most

appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.18.

IC 31-34-18-5
Examinations
31-34-18-5 Sec. 5. The juvenile court may do the following:
(1) Authorize any examination of the child under IC 31-32-12.
(2) Make provision for similar examination of the parent, guardian, or custodian if the person gives consent.
As added by P.L.1-1997, SEC.17.

IC 31-34-18-6
Disclosure
31-34-18-6 Sec. 6. (a) Predispositional reports shall be made available within a reasonable time before the dispositional hearing, unless the juvenile court determines on the record that the reports contain information that should not be released to the child or the child's parent, guardian, or custodian.
(b) The court shall provide a copy of the report to:
(1) each attorney, guardian ad litem, or court appointed special advocate representing the child; and
(2) each attorney representing the child's parent, guardian, or custodian.
(c) The court may provide a factual summary of the report to:
(1) the child; or
(2) the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.197-1997, SEC.27.

IC 31-34-18-6.1
Predispositional report; contents
31-34-18-6.1 Sec. 6.1. (a) The predispositional report prepared by a probation officer or caseworker shall include the following information:
(1) A description of all dispositional options considered in preparing the report.
(2) An evaluation of each of the options considered in relation to the plan of care, treatment, rehabilitation, or placement recommended under the guidelines described in section 4 of this chapter.
(3) The name, occupation and position, and any relationship to the child of each person with whom the preparer of the report

conferred as provided in section 1.1 of this chapter.
(b) If a probation officer or a caseworker is considering an out-of-home placement, including placement with a blood or an adoptive relative caretaker, the probation officer or caseworker shall conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person who is currently residing in the location designated as the out-of-home placement. The results of the criminal history check must be included in the predispositional report.
(c) A probation officer or caseworker is not required to conduct a criminal history check under this section if:
(1) the probation officer or caseworker is considering only an out-of-home placement to an entity or facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
As added by P.L.55-1997, SEC.19. Amended by P.L.70-2004, SEC.19; P.L.234-2005, SEC.181; P.L.145-2006, SEC.308.



CHAPTER 19. DISPOSITIONAL HEARING

IC 31-34-19-1
Dispositional hearing; issues for consideration
31-34-19-1 Sec. 1. The juvenile court shall complete a dispositional hearing not more than thirty (30) days after the date the court finds that a child is a child in need of services to consider the following:
(1) Alternatives for the care, treatment, rehabilitation, or placement of the child.
(2) The necessity, nature, and extent of the participation by a parent, a guardian, or a custodian in the program of care, treatment, or rehabilitation for the child.
(3) The financial responsibility of the parent or guardian of the estate for services provided for the parent or guardian or the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.20; P.L.146-2006, SEC.48.

IC 31-34-19-1.1
Mandatory attendance at predispositional hearing by report preparer
31-34-19-1.1 Sec. 1.1. At a dispositional hearing under this chapter, the person that prepared the predispositional report:
(1) must be present, if possible; and
(2) if present, shall provide testimony when requested to explain how the individuals participating in the conference described in IC 31-34-18:
(A) examined the available options; and
(B) recommended the options that most closely coincide with the guidelines provided in IC 31-34-18-4.
As added by P.L.55-1997, SEC.21.

IC 31-34-19-2
Admissibility of reports
31-34-19-2 Sec. 2. (a) Any predispositional report may be admitted into evidence to the extent that the report contains evidence of probative value even if the report would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) person representing the interests of the state;
shall be given a fair opportunity to controvert any part of the report admitted into evidence.
As added by P.L.1-1997, SEC.17.
IC 31-34-19-3
Civil commitment of mentally ill child
31-34-19-3 Sec. 3. If it appears to the juvenile court that a child is mentally ill, the court may:
(1) refer the matter to the court having probate jurisdiction for civil commitment proceedings under IC 12-26; or
(2) initiate a civil commitment proceeding under IC 12-26.
As added by P.L.1-1997, SEC.17.

IC 31-34-19-4
Discharge of child; continuance of proceeding; no release of county office of family and children or the department of child services from obligations to child
31-34-19-4 Sec. 4. If:
(1) a child is referred to a probate court;
(2) the juvenile court initiates a commitment proceeding; or
(3) the court transfers a commitment proceeding under IC 12-26-1-4;
the juvenile court shall discharge the child or continue the court's proceedings under the juvenile law. However, if the child is under the custody or supervision of a county office or the department, the juvenile court may not release the county office from the obligations of the county office or the department to the child pending the outcome of the proceeding under IC 12-26.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.309.

IC 31-34-19-5
Release of county office of family and children or the department of child services from obligations to child placed in state institution for voluntary treatment
31-34-19-5 Sec. 5. If the court authorizes a child who is under the custody or supervision of a county office or the department to be placed in a state institution (as defined in IC 12-7-2-184) for voluntary treatment in accordance with IC 12-26-3, the court may not release the department from obligations of the county office or the department to the child until a parent, guardian, or other responsible person approved by the court assumes the obligations.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.310.

IC 31-34-19-6
Dispositional decree; factors
31-34-19-6 Sec. 6. If consistent with the safety of the community and the best interest of the child, the juvenile court shall enter a dispositional decree that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best

interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.22.

IC 31-34-19-7
Factors to consider for dispositional decrees that include out-of-home placement
31-34-19-7 Sec. 7. In addition to the factors under section 6 of this chapter, if the court enters a dispositional decree regarding a child in need of services that includes an out-of-home placement, the court shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.70-2004, SEC.20; P.L.234-2005, SEC.182.

IC 31-34-19-8
Provision of copies of dispositional report
31-34-19-8 Sec. 8. The juvenile court shall send a copy of the dispositional report described in section 10 of this chapter to each person who receives placement or wardship of the child.
As added by P.L.1-1997, SEC.17.

IC 31-34-19-9
Advisement of modification procedures
31-34-19-9 Sec. 9. The juvenile court shall advise the child and the child's parent, guardian, or custodian of the procedures under IC 31-34-23.
As added by P.L.1-1997, SEC.17.

IC 31-34-19-10
Findings and conclusions
31-34-19-10 Sec. 10. (a) The juvenile court shall accompany the court's dispositional decree with written findings and conclusions upon the record concerning the following:
(1) The needs of the child for care, treatment, rehabilitation, or placement.
(2) The need for participation by the parent, guardian, or custodian in the plan of care for the child.
(3) Efforts made, if the child is a child in need of services, to:
(A) prevent the child's removal from; or
(B) reunite the child with;
the child's parent, guardian, or custodian in accordance with federal law.         (4) Family services that were offered and provided to:
(A) a child in need of services; or
(B) the child's parent, guardian, or custodian;
in accordance with federal law.
(5) The court's reasons for the disposition.
(b) The juvenile court may incorporate a finding or conclusion from a predispositional report as a written finding or conclusion upon the record in the court's dispositional decree.
As added by P.L.1-1997, SEC.17. Amended by P.L.55-1997, SEC.23; P.L.146-2006, SEC.49.



CHAPTER 20. DISPOSITIONAL DECREES

IC 31-34-20-1
Entry of dispositional decrees
31-34-20-1 Sec. 1. Subject to section 1.5 of this chapter, if a child is a child in need of services, the juvenile court may enter one (1) or more of the following dispositional decrees:
(1) Order supervision of the child by the probation department or the county office or the department.
(2) Order the child to receive outpatient treatment:
(A) at a social service agency or a psychological, a psychiatric, a medical, or an educational facility; or
(B) from an individual practitioner.
(3) Remove the child from the child's home and place the child in another home or shelter care facility. Placement under this subdivision includes authorization to control and discipline the child.
(4) Award wardship to a person or shelter care facility.
(5) Partially or completely emancipate the child under section 6 of this chapter.
(6) Order:
(A) the child; or
(B) the child's parent, guardian, or custodian;
to receive family services.
(7) Order a person who is a party to refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.70-2004, SEC.21; P.L.145-2006, SEC.311; P.L.146-2006, SEC.50.

IC 31-34-20-1.5
Placement in household with certain individuals prohibited; exceptions; criminal history checks
31-34-20-1.5 Sec. 1.5. (a) Except as provided in subsection (d), the juvenile court may not enter a dispositional decree placing a child in another home under section 1(3) of this chapter or awarding wardship to a county office or the department that will place the child with a person under section 1(4) of this chapter if a person who is currently residing in the home in which the child would be placed under section 1(3) or 1(4) of this chapter has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(b) The juvenile court shall order the probation officer or caseworker who prepared the predispositional report to conduct a criminal history check (as defined in IC 31-9-2-22.5) to determine if a person described in subsection (a)(1) or (a)(2) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in

IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13. However, the juvenile court is not required to order a criminal history check under this section if criminal history information under IC 31-34-4-2 or IC 31-34-18-6.1 establishes whether a person described in subsection (a)(1) or (a)(2) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(c) A probation officer or caseworker is not required to conduct a criminal history check under this section if:
(1) the probation officer or caseworker is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
(d) A court may enter a dispositional decree placing a child in another home or award wardship to a county office if:
(1) a person described in subsection (a)(1) or (a)(2) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect; or
(B) been convicted or had a juvenile adjudication for:
(i) reckless homicide (IC 35-42-1-5);
(ii) battery (IC 35-42-2-1) as a Class C or D felony;
(iii) criminal confinement (IC 35-42-3-3) as a Class C or D felony;
(iv) arson (IC 35-43-1-1) as a Class C or D felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5 as a Class C or D felony;
(vi) a felony relating to controlled substances under IC 35-48-4 as a Class C or D felony; or
(vii) a felony that is substantially equivalent to a felony listed in items (i) through (vi) for which the conviction was entered in another state; and
(2) the court makes a written finding that the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and that the dispositional decree placing a child in another home or awarding wardship to a county office is in the best interest of the child.
However, a court may not enter a dispositional decree placing a child in another home or award wardship to a county office or the department if the person has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B), or has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult that is not specifically excluded under subdivision (1)(B).
(e) In making its written finding under subsection (d), the court

shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or act that resulted in the substantiated report of abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.70-2004, SEC.22. Amended by P.L.234-2005, SEC.183; P.L.145-2006, SEC.312.

IC 31-34-20-2
Dispositional decree that includes no contact order; protective order depository; confidential form
31-34-20-2 Sec. 2. If a court enters a dispositional decree that includes a no contact order under section 1(7) of this chapter:
(1) the clerk of the court that enters a dispositional decree that includes a no contact order under section 1(7) of this chapter shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.17. Amended by P.L.133-2002, SEC.34.

IC 31-34-20-3
Order for participation by parent, guardian, or custodian in program of care, treatment, or rehabilitation for child
31-34-20-3 Sec. 3. If the juvenile court determines that a parent, guardian, or custodian should participate in a program of care, treatment, or rehabilitation for the child, the court may order the parent, guardian, or custodian to do the following:
(1) Obtain assistance in fulfilling the obligations as a parent, guardian, or custodian.
(2) Provide specified care, treatment, or supervision for the child.
(3) Work with a person providing care, treatment, or rehabilitation for the child.
(4) Participate in a program operated by or through the department of correction.
As added by P.L.1-1997, SEC.17.

IC 31-34-20-4
Decrees limiting contact with child; copies to parties and law enforcement agencies
31-34-20-4 Sec. 4. (a) The clerk of the court that enters a dispositional decree under this chapter that requires a person to refrain from direct or indirect contact with a child shall provide a copy of the decree to the following:
(1) Each party.         (2) The sheriff.
(3) The law enforcement agency of the municipality, if any, in which the child resides.
(b) Each sheriff and law enforcement agency that receives a decree under subsection (a) shall maintain a copy of the decree in the depository established by IC 5-2-9. The decree may be removed from the depository after the later of the following occurs:
(1) The lapse of one (1) year after the decree is entered.
(2) The date specified in the decree if any.
As added by P.L.1-1997, SEC.17.

IC 31-34-20-5
Determination and reporting of legal settlement of child
31-34-20-5 Sec. 5. (a) This section applies if a juvenile court:
(1) places a child;
(2) changes the placement of a child; or
(3) reviews the implementation of a decree under IC 31-34-21 of a child placed;
in a state licensed private or public health care facility, child care facility, or foster family home.
(b) The juvenile court shall do the following:
(1) Make findings of fact concerning the legal settlement of the child.
(2) Apply IC 20-26-11-2(1) through IC 20-26-11-2(8) to determine where the child has legal settlement.
(3) Include the findings of fact required by this section in:
(A) the dispositional order;
(B) the modification order; or
(C) the other decree;
making or changing the placement of the child.
(c) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.205; P.L.13-2006, SEC.5.

IC 31-34-20-6
Emancipation of child; findings; terms
31-34-20-6 Sec. 6. (a) The juvenile court may emancipate a child under section 1(5) of this chapter if the court finds that the child:
(1) wishes to be free from parental control and protection and no longer needs that control and protection;
(2) has sufficient money for the child's own support;
(3) understands the consequences of being free from parental control and protection; and
(4) has an acceptable plan for independent living.
(b) If the juvenile court partially or completely emancipates the child, the court shall specify the terms of the emancipation, which may include the following:
(1) Suspension of the parent's or guardian's duty to support the

child. In this case the judgment of emancipation supersedes the support order of a court.
(2) Suspension of the following:
(A) The parent's or guardian's right to the control or custody of the child.
(B) The parent's right to the child's earnings.
(3) Empowering the child to consent to marriage.
(4) Empowering the child to consent to military enlistment.
(5) Empowering the child to consent to:
(A) medical;
(B) psychological;
(C) psychiatric;
(D) educational; or
(E) social;
services.
(6) Empowering the child to contract.
(7) Empowering the child to own property.
(c) An emancipated child remains subject to the following:
(1) IC 20-33-2 concerning compulsory school attendance.
(2) The continuing jurisdiction of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.1-2005, SEC.206.



CHAPTER 21. REVIEW OF DISPOSITIONAL DECREES; FORMAL REVIEW HEARINGS

IC 31-34-21-1
Progress reports; procedure for modification of decree
31-34-21-1 Sec. 1. (a) At any time after the date of an original dispositional decree, the juvenile court may order the department to file a report on the progress made in implementing the decree.
(b) The juvenile court shall order the department to file a report every three (3) months after the dispositional decree is entered on the progress made in implementing the decree.
(c) If, after reviewing the report, the juvenile court seeks to consider modification of the dispositional decree, the juvenile court shall proceed under IC 31-34-23.
As added by P.L.1-1997, SEC.17. Amended by P.L.145-2006, SEC.313; P.L.146-2006, SEC.51.



CHAPTER 22. REPORTS REQUIRED FOR REVIEWING DISPOSITIONAL DECREES

IC 31-34-22-1
Progress report; modification report
31-34-22-1 Sec. 1. (a) Before a case review under IC 31-34-21-2 or hearing under IC 31-34-21-7, the probation department or the county office of family and children shall prepare a report on the progress made in implementing the dispositional decree, including the progress made in rehabilitating the child, preventing placement out-of-home, or reuniting the family.
(b) Before preparing the report required by subsection (a), the probation department or the county office of family and children shall consult a foster parent of the child about the child's progress made while in the foster parent's care.
(c) If modification of the dispositional decree is recommended, the probation department or the county office of family and children shall prepare a modification report containing the information required by IC 31-34-18 and request a formal court hearing.
As added by P.L.1-1997, SEC.17.

IC 31-34-22-2
Providing copies of reports and factual summaries of reports
31-34-22-2 Sec. 2. (a) Except as provided in subsection (b), a report prepared by the state:
(1) for the juvenile court's review of the court's dispositional decree; or
(2) prepared for use at a periodic case review under IC 31-34-21-2 or hearing under IC 31-34-21-7;
shall be made available to the child, and the child's parent, foster parent, guardian, guardian ad litem, court appointed special advocate, or custodian within a reasonable time after the report's presentation to the court or before the hearing.
(b) If the court determines on the record that the report contains information that should not be released to the child or the child's parent, foster parent, guardian, or custodian, the court is not required to make the report available to the person as required in subsection (a). However, the court shall provide a copy of the report to the following:
(1) Each attorney or guardian ad litem representing the child.
(2) Each attorney representing the child's parent, guardian, or custodian.
(3) Each court appointed special advocate.
(c) The court may also provide a factual summary of the report to the child or the child's parent, foster parent, guardian, or custodian.
(d) In addition to the requirements of subsection (a), any report prepared by the state for the juvenile court's review shall also be made available to any court appointed special advocate within the same time period and in the same manner as required in the case of

a parent under subsection (a). However, if under subsection (a) the court determines on the record that the report contains information that should not be released to the parent, the court shall still provide a copy of the report to any court appointed special advocate.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.8; P.L.146-2006, SEC.53.

IC 31-34-22-3
Admissibility of reports and factual summaries of reports
31-34-22-3 Sec. 3. (a) Any report may be admitted into evidence to the extent that the report contains evidence of probative value even if the evidence would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) person representing the interests of the state;
shall be given a fair opportunity to controvert any part of the report admitted into evidence.
As added by P.L.1-1997, SEC.17.



CHAPTER 23. MODIFICATION OF DISPOSITIONAL DECREES

IC 31-34-23-1
Motion for modification
31-34-23-1 Sec. 1. While the juvenile court retains jurisdiction under IC 31-30-2, the juvenile court may modify any dispositional decree:
(1) upon the juvenile court's own motion;
(2) upon the motion of:
(A) the child;
(B) the child's:
(i) parent;
(ii) guardian;
(iii) custodian;
(iv) court appointed special advocate; or
(v) guardian ad litem;
(C) the probation officer;
(D) the caseworker;
(E) the prosecuting attorney; or
(F) the attorney for the county office of family and children; or
(3) upon the motion of any person providing services to the child or to the child's parent, guardian, or custodian under a decree of the court.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.9.

IC 31-34-23-2
Award of guardianship of child to department of correction
31-34-23-2 Sec. 2. If a child has been in the custody of the department of correction under the juvenile court's original dispositional decree, the juvenile court may not award guardianship of the child back to the department unless the juvenile court holds a hearing and finds that the child violated a modified dispositional decree.
As added by P.L.1-1997, SEC.17.

IC 31-34-23-3
Notice and hearing requirements; temporary order for emergency change in child's residence
31-34-23-3 Sec. 3. (a) If the petitioner requests an emergency change in the child's residence, the court may issue a temporary order. However, the court shall then give notice to the persons affected and shall hold a hearing on the question if requested.
(b) If the petition requests any other modification, the court shall give notice to the persons affected and may hold a hearing on the question.
As added by P.L.1-1997, SEC.17.

IC 31-34-23-4 Modification report
31-34-23-4 Sec. 4. If a hearing is required, IC 31-34-18 governs the preparation and use of a modification report. The report shall be prepared if the state or any person other than the child or the child's parent, guardian, guardian ad litem, court appointed special advocate, or custodian is requesting the modification.
As added by P.L.1-1997, SEC.17. Amended by P.L.129-2005, SEC.10.



CHAPTER 24. PLAN COORDINATION

IC 31-34-24-1
"Plan" defined
31-34-24-1 Sec. 1. As used in this chapter, "plan" means a community services plan for early intervention services to achieve the purposes described in section 3 of this chapter.
As added by P.L.55-1997, SEC.24.



CHAPTER 25. NO CONTACT ORDERS

IC 31-34-25-1
Eligible to file petition for no contact order
31-34-25-1 Sec. 1. Any of the following may sign and file a petition for the juvenile court to require a person to refrain from direct or indirect contact with a child:
(1) The prosecuting attorney.
(2) The attorney for the county office of family and children.
(3) A probation officer.
(4) A caseworker.
(5) The department of correction.
(6) The guardian ad litem or court appointed special advocate.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-2
Verification
31-34-25-2 Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-3
Petition requirements
31-34-25-3 Sec. 3. A petition seeking to restrain a person from contact must be entitled "In the Matter of a No Contact Order for ___________". The petition must allege the following:
(1) That the respondent is likely to have direct or indirect contact with the child in the absence of an order under this chapter.
(2) That the child has been adjudicated a child in need of services.
(3) That the best interests of the child will be served if the person refrains from direct or indirect contact with the child.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-4
Hearing; findings
31-34-25-4 Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.133-2002, SEC.35.

IC 31-34-25-5
Protective order depository
31-34-25-5 Sec. 5. If a court enters a decree that requires a person to refrain from direct or indirect contact with a child, the clerk of the court shall comply with IC 5-2-9. As added by P.L.133-2002, SEC.35.






ARTICLE 35. JUVENILE LAW: TERMINATION OF PARENT-CHILD RELATIONSHIP

CHAPTER 1. VOLUNTARY TERMINATION OF PARENT-CHILD RELATIONSHIP BY PARENTS

IC 31-35-1-1
Application of chapter
31-35-1-1 Sec. 1. This chapter applies to the voluntary termination of the parent-child relationship by parents.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-2
Law governing proceedings
31-35-1-2 Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-3
Jurisdiction
31-35-1-3 Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition filed under this chapter for the voluntary termination of the parent-child relationship.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-4
Petition; verification and contents
31-35-1-4 Sec. 4. (a) If requested by the parents:
(1) the county office of family and children; or
(2) a licensed child placing agency;
may sign and file a verified petition with the juvenile or probate court for the voluntary termination of the parent-child relationship.
(b) The petition must:
(1) be entitled "In the Matter of the Termination of the Parent-Child Relationship of ______________, a child, and _____________, the child's parent (or parents)"; and
(2) allege that:
(A) the parents are the child's natural or adoptive parents;
(B) the parents, including the alleged or adjudicated father if the child was born out of wedlock:
(i) knowingly and voluntarily consent to the termination of

the parent-child relationship; or
(ii) are not required to consent to the termination of the parent-child relationship under section 6(b) of this chapter;
(C) termination is in the child's best interest; and
(D) the petitioner has developed a satisfactory plan of care and treatment for the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.25.

IC 31-35-1-4.5
Putative father's consent to termination irrevocably implied
31-35-1-4.5 Sec. 4.5. The putative father's consent to the termination of the parent-child relationship is irrevocably implied without further court action if the father:
(1) fails to file a paternity action under IC 31-14 or in a court located in another state that is competent to obtain jurisdiction over the paternity action, not more than thirty (30) days after receiving actual notice under IC 31-19-3 of the mother's intent to proceed with an adoptive placement of the child, regardless of whether:
(A) the child is born before or after the expiration of the thirty (30) day period; or
(B) a petition for adoption or for the termination of the parent-child relationship is filed; or
(2) files a paternity action:
(A) under IC 31-14; or
(B) in a court located in another state that is competent to obtain jurisdiction over the paternity action;
during the thirty (30) day period prescribed by subdivision (1) and fails to establish paternity in the paternity proceeding within a reasonable period determined under IC 31-14-21-9 through IC 31-14-21-11 or the laws applicable to a court of another state when the court obtains jurisdiction over the paternity action.
As added by P.L.200-1999, SEC.26.

IC 31-35-1-5
Notice of hearing
31-35-1-5 Sec. 5. The parents shall be notified of the hearing in accordance with IC 31-32-9.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-6
Consent; written denial of paternity bars challenge to adoption or termination of parental rights
31-35-1-6 Sec. 6. (a) Except as provided in subsection (b), the parents must give their consent in open court unless the court makes findings of fact upon the record that:
(1) the parents gave their consent in writing before a person authorized by law to take acknowledgments;         (2) the parents were advised in accordance with section 12 of this chapter; and
(3) the parents failed to appear.
(b) The consent of a parent to the termination of the parent-child relationship under this chapter is not required if:
(1) consent to the termination of the parent-child relationship is implied under section 4.5 of this chapter, if the parent is the putative father;
(2) the parent's consent to the adoption of the child would not be required under:
(A) IC 31-19-9-8;
(B) IC 31-19-9-9; or
(C) IC 31-19-9-10; or
(3) the child's biological father denies paternity of the child before or after the birth of the child if the denial of paternity:
(A) is in writing;
(B) is signed by the child's father in the presence of a notary public; and
(C) contains an acknowledgment that:
(i) the denial of paternity is irrevocable; and
(ii) the child's father will not receive notice of adoption or termination of parent-child relationship proceedings.
A child's father who denies paternity of the child under subdivision (3) may not challenge or contest the child's adoption or termination of the parent-child relationship.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.27; P.L.130-2005, SEC.12.

IC 31-35-1-7
Inquiry on parents' absence; investigation of fraud, duress, and competency to consent; order for child's care pending outcome of case
31-35-1-7 Sec. 7. (a) Before the court may enter a termination order, the court:
(1) must inquire about the reasons for the parents' absence; and
(2) may require an investigation by a probation officer to:
(A) determine whether there is any evidence of fraud or duress; and
(B) establish that the parents were competent to give their consent.
(b) An investigation conducted under subsection (a) must be entered on the record under oath by the person responsible for making the investigation.
(c) If there is any competent evidence of probative value that:
(1) fraud or duress was present when the written consent was given; or
(2) a parent was incompetent;
the court shall dismiss the petition or continue the proceeding.
(d) The court may issue any appropriate order for the care of the child pending the outcome of the case. As added by P.L.1-1997, SEC.18.

IC 31-35-1-8
Advice to parents
31-35-1-8 Sec. 8. Before consent may be given in court, the court must advise the parents of:
(1) their constitutional and other legal rights; and
(2) the consequences of their actions under section 12 of this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-9
Consent by incompetent or minor parent
31-5-1-9 Sec. 9. (a) Except as provided in subsection (b), a parent who is incompetent may give consent to termination only with the approval of the court or of the parent's guardian.
(b) A person who is less than eighteen (18) years of age and who is a parent may give the person's consent without the approval of the court or of the parent's guardian if the person is competent except for the person's age.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-10
Determination
31-35-1-10 Sec. 10. (a) If:
(1) the court determines that the allegations in the petition described in section 4 of this chapter are true; and
(2) the other requirements of this article are met;
the court shall terminate the parent-child relationship.
(b) Except as provided in section 11 of this chapter, if the requirements of subsection (a)(1) or (a)(2) are not met, the court shall dismiss the petition.
As added by P.L.1-1997, SEC.18.

IC 31-35-1-11
Default judgment; waiver of notice
31-35-1-11 Sec. 11. (a) If the court makes findings of fact upon the record that:
(1) one (1) parent has made a valid consent to the termination of the parent-child relationship;
(2) the other parent:
(A) is required under this chapter to consent to the termination of the parent-child relationship;
(B) cannot be located, after a good faith effort has been made to do so, or has been located but fails to appear at the termination hearing; and
(C) has been served with notice of the hearing in the most effective means under the circumstances; and
(3) the investigation that may be required by section 7 of this chapter has been completed and entered on the record; the court may enter a default judgment against the unavailable parent and terminate as to both parents.
(b) A parent may waive the notice required by subsection (a)(2)(C) if the waiver:
(1) is in writing;
(2) is signed by the parent in the presence of a notary public; and
(3) contains an acknowledgment that:
(A) the waiver is irrevocable; and
(B) the parent will not receive notice of:
(i) adoption; or
(ii) termination of parent-child relationship;
proceedings.
(c) A parent who waives notice under subsection (b) may not challenge or contest:
(1) the termination of the parent-child relationship; or
(2) the child's adoption.
As added by P.L.1-1997, SEC.18. Amended by P.L.200-1999, SEC.28; P.L.130-2005, SEC.13.

IC 31-35-1-12
Contents of advice to parents
31-35-1-12 Sec. 12. For purposes of sections 6 and 8 of this chapter, the parents must be advised that:
(1) their consent is permanent and cannot be revoked or set aside unless it was obtained by fraud or duress or unless the parent is incompetent;
(2) when the court terminates the parent-child relationship:
(A) all rights, powers, privileges, immunities, duties, and obligations, including any rights to custody, control, parenting time, or support pertaining to the relationship, are permanently terminated; and
(B) their consent to the child's adoption is not required;
(3) the parents have a right to the:
(A) care;
(B) custody; and
(C) control;
of their child as long as the parents fulfill their parental obligations;
(4) the parents have a right to a judicial determination of any alleged failure to fulfill their parental obligations in a proceeding to adjudicate their child a delinquent child or a child in need of services;
(5) the parents have a right to assistance in fulfilling their parental obligations after a court has determined that the parents are not doing so;
(6) proceedings to terminate the parent-child relationship against the will of the parents can be initiated only after:
(A) the child has been adjudicated a delinquent child or a child in need of services and removed from their custody

following the adjudication; or
(B) a parent has been convicted and imprisoned for an offense listed in IC 31-35-3-4 (or has been convicted and imprisoned for an offense listed in IC 31-6-5-4.2(a) before its repeal), the child has been removed from the custody of the parents under a dispositional decree, and the child has been removed from the custody of the parents for six (6) months under a court order;
(7) the parents are entitled to representation by counsel, provided by the state if necessary, throughout any proceedings to terminate the parent-child relationship against the will of the parents; and
(8) the parents will receive notice of the hearing at which the court will decide if their consent was voluntary, and the parents may appear at the hearing and allege that the consent was not voluntary.
As added by P.L.1-1997, SEC.18. Amended by P.L.68-2005, SEC.56.



CHAPTER 2. TERMINATION OF PARENT-CHILD RELATIONSHIP INVOLVING A DELINQUENT CHILD OR A CHILD IN NEED OF SERVICES

IC 31-35-2-1
Application of chapter
31-35-2-1 Sec. 1. This chapter applies to the termination of the parent-child relationship involving:
(1) a delinquent child; or
(2) a child in need of services.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-2
Law governing proceedings
31-35-2-2 Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-3
Jurisdiction
31-35-2-3 Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition to terminate the parent-child relationship involving a delinquent child or a child in need of services under this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-4
Petition; contents
31-35-2-4 Sec. 4. (a) A petition to terminate the parent-child relationship involving a delinquent child or a child in need of services may be signed and filed with the juvenile or probate court by any of the following:
(1) The attorney for the county office of family and children.
(2) The prosecuting attorney.
(3) The child's court appointed special advocate.
(4) The child's guardian ad litem.
(b) The petition must:
(1) be entitled "In the Matter of the Termination of the Parent-Child Relationship of ___________, a child, and ____________, the child's parent (or parents)"; and
(2) allege that:
(A) one (1) of the following exists:
(i) the child has been removed from the parent for at least six (6) months under a dispositional decree;
(ii) a court has entered a finding under IC 31-34-21-5.6

that reasonable efforts for family preservation or reunification are not required, including a description of the court's finding, the date of the finding, and the manner in which the finding was made; or
(iii) after July 1, 1999, the child has been removed from the parent and has been under the supervision of a county office of family and children for at least fifteen (15) months of the most recent twenty-two (22) months;
(B) there is a reasonable probability that:
(i) the conditions that resulted in the child's removal or the reasons for placement outside the home of the parents will not be remedied; or
(ii) the continuation of the parent-child relationship poses a threat to the well-being of the child;
(C) termination is in the best interests of the child; and
(D) there is a satisfactory plan for the care and treatment of the child.
(3) Indicate whether at least one (1) of the factors listed in section 4.5(d)(1) through 4.5(d)(3) of this chapter applies and specify each factor that would apply as the basis for filing a motion to dismiss the petition.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.19; P.L.200-1999, SEC.29.

IC 31-35-2-4.5
Petition; filing; motion to dismiss
31-35-2-4.5 Sec. 4.5. (a) This section applies if:
(1) a court has made a finding under IC 31-34-21-5.6 that reasonable efforts for family preservation or reunification with respect to a child in need of services are not required; or
(2) a child in need of services:
(A) has been placed in:
(i) a foster family home, child caring institution, or group home licensed under IC 12-17.4; or
(ii) the home of a person related to the child (as defined in IC 12-7-2-162.5);
as directed by a court in a child in need of services proceeding under IC 31-34; and
(B) has been removed from a parent and has been under the supervision of a county office of family and children for not less than fifteen (15) months of the most recent twenty-two (22) months, excluding any period not exceeding sixty (60) days before the court has entered a finding and judgment under IC 31-34 that the child is a child in need of services.
(b) A person described in section 4(a) of this chapter shall:
(1) file a petition to terminate the parent-child relationship under section 4 of this chapter; and
(2) request that the petition be set for hearing.
(c) If a petition under subsection (b) is filed by the child's court appointed special advocate or guardian ad litem, the prosecuting

attorney or the county office of family and children are entitled to be joined as a party to the petition upon application to the court.
(d) A party shall file a motion to dismiss the petition to terminate the parent-child relationship if any of the following circumstances apply:
(1) That the current case plan prepared by or under the supervision of the county office of family and children under IC 31-34-15 has documented a compelling reason, based on facts and circumstances stated in the petition or motion, for concluding that filing, or proceeding to a final determination of, a petition to terminate the parent-child relationship is not in the best interests of the child. A compelling reason may include the fact that the child is being cared for by a custodian who is a parent, stepparent, grandparent, or responsible adult who is the child's sibling, aunt, or uncle or a relative who is caring for the child as a guardian.
(2) That:
(A) IC 31-34-21-5.6 is not applicable to the child;
(B) the county office of family and children has not provided family services to the child, parent, or family of the child in accordance with a currently effective case plan prepared under IC 31-34-15 or a permanency plan or dispositional decree approved under IC 31-34, for the purpose of permitting and facilitating safe return of the child to the child's home; and
(C) the period for completion of the program of family services, as specified in the current case plan, permanency plan, or decree, has not expired.
(3) That:
(A) IC 31-34-21-5.6 is not applicable to the child;
(B) the county office of family and children has not provided family services to the child, parent, or family of the child, in accordance with applicable provisions of a currently effective case plan prepared under IC 31-34-15, or a permanency plan or dispositional decree approved under IC 31-34; and
(C) the services that the county office of family and children has not provided are substantial and material in relation to implementation of a plan to permit safe return of the child to the child's home.
The motion to dismiss shall specify which of the allegations described in subdivisions (1) through (3) apply to the motion. If the court finds that any of the allegations described in subdivisions (1) through (3) are true, as established by a preponderance of the evidence, the court shall dismiss the petition to terminate the parent-child relationship.
As added by P.L.35-1998, SEC.20. Amended by P.L.200-1999, SEC.30.

IC 31-35-2-5 Representation of state's interests
31-35-2-5 Sec. 5. Upon the filing of a petition under section 4 of this chapter:
(1) the attorney for the county office of family and children; or
(2) the prosecuting attorney;
shall represent the interests of the state in all subsequent proceedings on the petition.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-6
Request for hearing; time
31-35-2-6 Sec. 6. Except when a hearing is required after June 30, 1999, under section 4.5 of this chapter, the person filing the petition may request the court to set the petition for a hearing. Whenever a hearing is requested under this chapter, the court shall:
(1) commence a hearing on the petition not more than ninety (90) days after a petition is filed under this chapter; and
(2) complete a hearing on the petition not more than one hundred eighty (180) days after a petition is filed under this chapter.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.21; P.L.146-2006, SEC.54.

IC 31-35-2-6.5
Notice of hearing
31-35-2-6.5 Sec. 6.5. (a) This section applies to hearings under this chapter relating to a child in need of services.
(b) At least ten (10) days before a hearing on a petition or motion under this chapter:
(1) the person or entity who filed the petition to terminate the parent-child relationship under section 4 of this chapter; or
(2) the person or entity who filed a motion to dismiss the petition to terminate the parent-child relationship under section 4.5(d) of this chapter;
shall send notice of the review to the persons listed in subsections (c) and (d).
(c) Except as provided in subsection (h), the following persons shall receive notice of a hearing on a petition or motion filed under this chapter:
(1) The child's parent, guardian, or custodian.
(2) An attorney who has entered an appearance on behalf of the child's parent, guardian, or custodian.
(3) A prospective adoptive parent named in a petition for adoption of the child filed under IC 31-19-2 if:
(A) each consent to adoption of the child that is required under IC 31-19-9-1 has been executed in the form and manner required by IC 31-19-9 and filed with the county office or the department;
(B) the court having jurisdiction in the adoption case has determined under an applicable provision of IC 31-19-9 that

consent to adoption is not required from a parent, guardian, or custodian; or
(C) a petition to terminate the parent-child relationship between the child and any parent who has not executed a written consent to adoption under IC 31-19-9-2, has been filed under IC 31-35 and is pending.
(4) Any other person who:
(A) the department has knowledge is currently providing care for the child; and
(B) is not required to be licensed under IC 12-17.2 or IC 31-27 to provide care for the child.
(5) Any other suitable relative or person who the department knows has had a significant or caretaking relationship to the child.
(6) Any other party to the child in need of services proceeding.
(d) At least ten (10) days before a hearing on a petition or motion under this chapter, the department shall provide notice of the hearing to the child's foster parent by:
(1) certified mail; or
(2) face to face contact by the department caseworker.
(e) The court shall provide to a person described in subsection (c) or (d) an opportunity to be heard and make recommendations to the court at the hearing. The right to be heard and to make recommendations under this subsection includes the right of a person described in subsection (c) or (d) to submit a written statement to the court that, if served upon all parties to the child in need of services proceeding and the persons described in subsections (c) and (d), may be made a part of the court record.
(f) The court shall continue the hearing if, at the time of the hearing, the department has not provided the court with signed verification from the foster parent, as obtained through subsection (d), that the foster parent has been notified of the hearing at least five (5) business days before the hearing. However, the court is not required to continue the hearing if the child's foster parent appears for the hearing.
(g) A person described in subsection (c)(2) through (c)(4) or subsection (d) does not become a party to a proceeding under this chapter as the result of the person's right to notice and the opportunity to be heard under this section.
(h) If the parent of an abandoned child does not disclose the parent's name as allowed by IC 31-34-2.5-1(c), the parent is not required to be notified of a hearing described in subsection (c).
As added by P.L.35-1998, SEC.22. Amended by P.L.200-1999, SEC.31; P.L.133-2000, SEC.9; P.L.217-2001, SEC.12; P.L.145-2006, SEC.328.

IC 31-35-2-7
Guardian ad litem or court appointed special advocate
31-35-2-7 Sec. 7. (a) If a parent objects to the termination of the parent-child relationship, the court shall appoint:         (1) a guardian ad litem;
(2) a court appointed special advocate; or
(3) both;
for the child.
(b) If a guardian ad litem or court appointed special advocate has been appointed for the child under IC 31-34-10, the court may reappoint the guardian ad litem or court appointed special advocate to represent and protect the best interests of the child in the termination proceedings.
As added by P.L.1-1997, SEC.18.

IC 31-35-2-8
Determination
31-35-2-8 Sec. 8. (a) Except as provided in section 4.5(d) of this chapter, if the court finds that the allegations in a petition described in section 4 of this chapter are true, the court shall terminate the parent-child relationship.
(b) If the court does not find that the allegations in the petition are true, the court shall dismiss the petition.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.23.



CHAPTER 3. TERMINATION OF PARENT-CHILD RELATIONSHIP WITH INDIVIDUAL CONVICTED OF CRIMINAL OFFENSE

IC 31-35-3-1
Application of chapter
31-35-3-1 Sec. 1. This chapter applies to the termination of the parent-child relationship between an individual convicted of an offense listed in section 4(1) of this chapter and a child described in section 4(2) of this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-2
Law governing proceedings
31-35-3-2 Sec. 2. Proceedings under this chapter are governed by the procedures prescribed by:
(1) IC 31-32-1, IC 31-32-4 through IC 31-32-10, and IC 31-32-12 through IC 31-32-15;
(2) IC 31-34; and
(3) IC 31-37;
but are distinct from proceedings under IC 31-34 and IC 31-37.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-3
Jurisdiction
31-35-3-3 Sec. 3. The probate court has concurrent original jurisdiction with the juvenile court in proceedings on a petition to terminate the parent-child relationship under this chapter.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-4
Petition; conviction of certain offenses
31-35-3-4 Sec. 4. If:
(1) an individual is convicted of the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) involuntary manslaughter (IC 35-42-1-4);
(E) rape (IC 35-42-4-1);
(F) criminal deviate conduct (IC 35-42-4-2);
(G) child molesting (IC 35-42-4-3);
(H) child exploitation (IC 35-42-4-4);
(I) sexual misconduct with a minor (IC 35-42-4-9); or
(J) incest (IC 35-46-1-3); and
(2) the victim of the offense:
(A) was less than sixteen (16) years of age at the time of the offense; and
(B) is:
(i) the individual's biological or adoptive child; or
(ii) the child of a spouse of the individual who has

committed the offense;
the prosecuting attorney, the attorney for the department, the child's guardian ad litem, or the court appointed special advocate may file a petition with the juvenile or probate court to terminate the parent-child relationship of the individual who has committed the offense with the victim of the offense, the victim's siblings, or any biological or adoptive child of that individual.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.329.

IC 31-35-3-5
Petition; verification and contents
31-35-3-5 Sec. 5. The verified petition filed under section 4 of this chapter must:
(1) be entitled "In the Matter of the Termination of the Parent-Child Relationship of ______________, a child, and _______________, the parent (or parents)"; and
(2) allege that:
(A) the victim of an offense listed in section 4(1) of this chapter is:
(i) the subject of the petition;
(ii) the biological or adoptive sibling of the subject of the petition; or
(iii) the child of a spouse of the individual whose parent-child relationship is sought to be terminated under this article;
(B) the individual whose parent-child relationship is sought to be terminated under this article was convicted;
(C) the child has been removed:
(i) from the parent under a dispositional decree; and
(ii) from the parent's custody for at least six (6) months under a court order;
(D) there is a reasonable probability that:
(i) the conditions that resulted in the child's removal or the reasons for placement outside the parent's home will not be remedied; or
(ii) continuation of the parent-child relationship poses a threat to the well-being of the child;
(E) termination is in the best interests of the child; and
(F) there is a satisfactory plan for the care and treatment of the child.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-6
Representation of state's interests
31-35-3-6 Sec. 6. (a) The person filing the petition shall represent the interests of the state in all subsequent proceedings on the petition.
(b) Upon the filing of a petition under section 4 of this chapter, the attorney for the department or the prosecuting attorney shall represent the interests of the state in all subsequent proceedings. As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.330.

IC 31-35-3-7
Request for hearing; time
31-35-3-7 Sec. 7. (a) The person filing the petition may request that the court set the petition for a hearing.
(b) Whenever a hearing on the petition is requested under this chapter, the court shall commence the hearing not more than ninety (90) days after a petition is filed under this chapter.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.24.

IC 31-35-3-8
Conviction as prima facie evidence
31-35-3-8 Sec. 8. A showing that an individual has been convicted of an offense described in section 4(1) of this chapter is prima facie evidence that there is a reasonable probability that:
(1) the conditions that resulted in the removal of the child from the parent under a court order will not be remedied; or
(2) continuation of the parent-child relationship poses a threat to the well-being of the child.
As added by P.L.1-1997, SEC.18.

IC 31-35-3-9
Determination
31-35-3-9 Sec. 9. (a) If the court finds that the allegations in a petition described in section 4 of this chapter are true, the court shall terminate the parent-child relationship.
(b) If the court does not find that the allegations in the petition are true, the court shall dismiss the petition.
As added by P.L.1-1997, SEC.18.



CHAPTER 4. CHILD VIDEOTAPE TESTIMONY

IC 31-35-4-1
Application of chapter
31-35-4-1 Sec. 1. This chapter applies to an action initiated to terminate a parent-child relationship under:
(1) IC 31-35-2; or
(2) IC 31-35-3.
As added by P.L.1-1997, SEC.18.

IC 31-35-4-2
Admissibility of statements or videotapes
31-35-4-2 Sec. 2. A statement or videotape that:
(1) is made by a child who at the time of the statement or videotape:
(A) is less than fourteen (14) years of age; or
(B) is at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial disability to the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended duration and are individually planned and coordinated;
(2) concerns an act that is a material element in determining whether a parent-child relationship should be terminated; and
(3) is not otherwise admissible in evidence under statute or court rule;
is admissible in evidence in an action described in section 1 of this chapter if the requirements of section 3 of this chapter are met.
As added by P.L.1-1997, SEC.18.

IC 31-35-4-3
Requirements for admissibility of statements or videotapes
31-35-4-3 Sec. 3. A statement or videotape described in section 2 of this chapter is admissible in evidence in an action to determine whether the parent-child relationship should be terminated if, after notice to the parties of a hearing and of their right to be present:
(1) the court finds that the time, content, and circumstances of the statement or videotape and any other evidence provide sufficient indications of reliability; and
(2) the child:
(A) testifies at the proceeding to determine whether the parent-child relationship should be terminated;
(B) was available for face-to-face cross-examination when the statement or videotape was made; or             (C) is found by the court to be unavailable as a witness because:
(i) a psychiatrist, physician, or psychologist has certified that the child's participation in the proceeding creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot participate in the proceeding for medical reasons; or
(iii) the court has determined that the child is incapable of understanding the nature and obligation of an oath.
As added by P.L.1-1997, SEC.18.

IC 31-35-4-4
Informing parties of intention to introduce and contents of statements and videotapes
31-35-4-4 Sec. 4. A statement or videotape may not be admitted in evidence under this chapter unless the prosecuting attorney or the attorney for the department informs the parties of:
(1) an intention to introduce the statement or videotape in evidence; and
(2) the content of the statement or videotape;
at least twenty (20) days before the proceedings to give the parties a fair opportunity to prepare a response to the statement or videotape before the proceeding.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.331.



CHAPTER 5. CHILD TESTIMONY BY CLOSED CIRCUIT TELEVISION

IC 31-35-5-1
Application of chapter
31-35-5-1 Sec. 1. This chapter applies to an action to determine whether to terminate a parent-child relationship under:
(1) IC 31-35-2; or
(2) IC 31-35-3.
As added by P.L.1-1997, SEC.18.

IC 31-35-5-2
Court order for use of closed circuit television
31-35-5-2 Sec. 2. On the motion of the prosecuting attorney or the attorney for the department, the court may order that:
(1) the testimony of a child be taken in a room other than the courtroom and be transmitted to the courtroom by closed circuit television; and
(2) the questioning of the child by the parties be transmitted to the child by closed circuit television.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.332.

IC 31-35-5-3
Court order for use of videotapes
31-35-5-3 Sec. 3. On the motion of the prosecuting attorney or the attorney for the department, the court may order that the testimony of a child be videotaped for use at proceedings to determine whether the parent-child relationship should be terminated.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.333.

IC 31-35-5-4
Children who may testify outside courtroom; informing parties of intention to testify
31-35-5-4 Sec. 4. The court may not make an order under section 2 or 3 of this chapter unless:
(1) the testimony to be taken is the testimony of a child who at the time of the trial is:
(A) less than fourteen (14) years of age; or
(B) at least fourteen (14) years of age but less than eighteen (18) years of age and has a disability attributable to an impairment of general intellectual functioning or adaptive behavior that:
(i) is likely to continue indefinitely;
(ii) constitutes a substantial impairment of the child's ability to function normally in society; and
(iii) reflects the child's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services that are of lifelong or extended

duration and are individually planned and coordinated; and
(C) found by the court to be a child who should be permitted to testify outside the courtroom because:
(i) a psychiatrist, physician, or psychologist has certified that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(ii) a physician has certified that the child cannot be present in the courtroom for medical reasons; or
(iii) evidence has been introduced concerning the effect of the child's testifying in the courtroom and the court finds that it is more likely than not that the child's testifying in the courtroom creates a substantial likelihood of emotional or mental harm to the child;
(2) the prosecuting attorney or the attorney for the department has informed the parties and their attorneys by written notice of the intention to have the child testify outside the courtroom; and
(3) the prosecuting attorney or the attorney for the department informed the parties and their attorneys under subdivision (2) at least twenty (20) days before the proceedings to give the parties and their attorneys a fair opportunity to prepare a response before the proceedings to the motion of the prosecuting attorney or the motion of the attorney for the department to permit the child to testify outside the courtroom.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.334.

IC 31-35-5-5
Persons who may be present during child's testimony; closed circuit television
31-35-5-5 Sec. 5. If the court makes an order under section 2 of this chapter, only the following persons may be in the same room as the child during the child's testimony:
(1) Persons necessary to operate the closed circuit television equipment.
(2) Persons whose presence the court finds will contribute to the child's well-being.
(3) A court bailiff or court representative.
As added by P.L.1-1997, SEC.18.

IC 31-35-5-6
Persons who may be present during child's testimony; videotapes
31-35-5-6 Sec. 6. If the court makes an order under section 3 of this chapter, only the following persons may be in the same room as the child during the child's videotaped testimony:
(1) The judge.
(2) The prosecuting attorney or the attorney for the department.
(3) The attorney for each party.
(4) Persons necessary to operate the electronic equipment.
(5) The court reporter.         (6) Persons whose presence the court finds will contribute to the child's well-being.
(7) The parties, who can observe and hear the testimony of the child without the child being able to observe or hear the parties. However, if a party is not represented by an attorney, the party may question the child.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.335.

IC 31-35-5-7
Persons who may question child testifying by closed circuit television or videotape
31-35-5-7 Sec. 7. If the court makes an order under section 2 or 3 of this chapter, only the following persons may question the child:
(1) The prosecuting attorney or the attorney for the department.
(2) The attorneys for the parties.
(3) The judge.
As added by P.L.1-1997, SEC.18. Amended by P.L.145-2006, SEC.336.



CHAPTER 6. EFFECT OF TERMINATION OF THE PARENT-CHILD RELATIONSHIP

IC 31-35-6-1
Disposition upon termination of parent-child relationship; review
31-35-6-1 Sec. 1. (a) If the juvenile or probate court terminates the parent-child relationship, the court may:
(1) refer the matter to the court having probate jurisdiction for adoption proceedings; or
(2) order any dispositional alternative specified by IC 31-34-20-1 or IC 31-37-19-1.
(b) If the juvenile court refers the matter to the court having probate jurisdiction under subsection (a)(1), the juvenile court shall review the child's case once every six (6) months until a petition for adoption is filed.
As added by P.L.1-1997, SEC.18. Amended by P.L.35-1998, SEC.25.

IC 31-35-6-2
Referral for adoption; duties of guardian ad litem or court appointed special advocate
31-35-6-2 Sec. 2. If the juvenile or probate court terminates the parent-child relationship and refers the matter to the court having probate jurisdiction for adoption proceedings, the guardian ad litem or court appointed special advocate shall do the following:
(1) Provide the county department with information regarding the best interests of the child.
(2) Review the adoption plan as prepared by the county department as to the best interests of the child.
(3) Report to the court with juvenile jurisdiction and, if requested, to the court having probate jurisdiction, regarding the plan and the plan's appropriateness in relationship to the best interests of the child.
As added by P.L.1-1997, SEC.18.

IC 31-35-6-3
Referral for adoption; effect of appeal of decision terminating parent-child relationship
31-35-6-3 Sec. 3. An appeal of a court's decision regarding the termination of the parent-child relationship does not prevent the court in the court's discretion from referring the matter for adoption proceedings while the appeal is pending.
As added by P.L.1-1997, SEC.18.

IC 31-35-6-4
Rights, privileges, and obligations of parent and child upon termination of relationship
31-35-6-4 Sec. 4. (a) If the juvenile or probate court terminates the parent-child relationship:
(1) all rights, powers, privileges, immunities, duties, and

obligations, including any rights to custody, control, parenting time, or support, pertaining to the relationship, are permanently terminated; and
(2) the parent's consent to the child's adoption is not required.
(b) Any support obligations that accrued before the termination are not affected. However, the support payments shall be made under the juvenile or probate court's order.
As added by P.L.1-1997, SEC.18. Amended by P.L.68-2005, SEC.57.






ARTICLE 36. JUVENILE LAW: MISSING CHILDREN

CHAPTER 1. REPORTS OF MISSING CHILDREN

IC 31-36-1-1
Contents of reports
31-36-1-1 Sec. 1. A law enforcement agency in which a notification about a missing child has been made shall prepare a report on the missing child. That report must include the following:
(1) Information that the law enforcement agency determines is relevant that is obtained in the course of the notification about the missing child, including the following:
(A) A physical description of the child.
(B) The date and place of the child's birth.
(C) The name and address of the last school attended by the child, if any.
(2) Information or evidence gathered by a preliminary investigation, if one was made.
(3) A statement by the law enforcement officer in charge setting forth that officer's assessment of the case based upon the evidence and information received.
As added by P.L.1-1997, SEC.19.

IC 31-36-1-2
Time for preparing report
31-36-1-2 Sec. 2. The law enforcement agency shall prepare the report required by section 1 of this chapter as soon as practicable, but not later than five (5) hours after the law enforcement agency received the notification about a missing child. However, a law enforcement agency is not required to prepare the report required by section 1 of this chapter earlier than twenty-four (24) hours after the law enforcement agency received the notification about a missing child if:
(1) the law enforcement agency received a previous, unrelated notification that the child was missing; and
(2) the law enforcement agency has reason to believe that the child is missing because the child has committed a delinquent act under IC 31-37-2-2.
As added by P.L.1-1997, SEC.19.

IC 31-36-1-3
Agencies that are to receive report
31-36-1-3 Sec. 3. Upon completion of the report required by section 1 of this chapter, the law enforcement agency shall immediately forward the contents of the report to:
(1) all law enforcement agencies that have jurisdiction of the location in which the missing child lives and all law

enforcement agencies that have jurisdiction of the location in which the missing child was last seen;
(2) all law enforcement agencies to which the person who provided notification requests the report be sent, if the law enforcement agency determines that the request is reasonable in light of the information contained in the report;
(3) all law enforcement agencies that request a copy of the report;
(4) the Indiana clearinghouse for information on missing children established by IC 10-13-5;
(5) the Indiana data and communication system (IDACS); and
(6) the National Crime Information Center's Missing Person File.
As added by P.L.1-1997, SEC.19. Amended by P.L.2-2003, SEC.77.

IC 31-36-1-4
Child care centers or homes and schools that are to receive report
31-36-1-4 Sec. 4. Not later than fifteen (15) days after completion of the report required by section 1 of this chapter, the law enforcement agency shall forward the contents of the report to the last:
(1) child care center or child care home in which the child was enrolled; or
(2) school the child attended in Indiana, if any;
if the child is less than thirteen (13) years of age.
As added by P.L.1-1997, SEC.19.

IC 31-36-1-5
School record attachments of missing children; procedure upon request for records
31-36-1-5 Sec. 5. (a) Upon receiving a report under section 4 of this chapter, a school shall attach a notice to the child's school records stating that the child has been reported missing. The school shall remove the notice when the school is notified under IC 31-36-2-6 that the child has been found.
(b) If a request for the school records of a missing child is received, the school shall:
(1) obtain:
(A) the name, address, and telephone number of the person making the request; and
(B) the reason that the person is requesting the school records; and
(2) immediately notify the Indiana clearinghouse for information on missing children.
(c) The school may not issue a copy of school records without authorization from the Indiana clearinghouse for information on missing children and may not inform the person making the request that a notice that the child has been reported missing has been attached to the child's records. As added by P.L.1-1997, SEC.19.



CHAPTER 2. INVESTIGATION OF REPORTS OF MISSING CHILDREN

IC 31-36-2-1
Time for instituting investigation
31-36-2-1 Sec. 1. A law enforcement agency shall begin an investigation concerning the missing child not later than twenty-four (24) hours after receiving notification that the child is missing.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-2
Investigatory duties of law enforcement agency
31-36-2-2 Sec. 2. A law enforcement agency involved in the investigation of a missing child shall do the following:
(1) Update the initial report filed by the agency that received notification of the missing child upon the discovery of new information concerning the investigation.
(2) Forward the updated report to the agencies and organizations listed in IC 31-36-1-3.
(3) Search the National Crime Information Center's Wanted Person File for reports of arrest warrants issued for persons who allegedly abducted or unlawfully retained children and compare these reports to the missing child's National Crime Information Center's Missing Person File.
(4) Notify all law enforcement agencies involved in the investigation, the Indiana clearinghouse for information on missing children, and the National Crime Information Center when the missing child is located.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-3
Dental records; examination; copies
31-36-2-3 Sec. 3. (a) If a child has:
(1) been reported missing to a law enforcement agency; and
(2) not been located within thirty (30) days after the report was made to the law enforcement agency;
the law enforcement agency conducting the investigation of the missing child may request a parent or guardian of the missing child to provide written consent for the law enforcement agency to examine a copy of the missing child's dental records.
(b) A dentist receiving a request from a law enforcement agency with written consent provided under subsection (a) shall provide a copy of the missing child's dental records to the law enforcement agency.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-4
Fingerprint records; release; destruction
31-36-2-4 Sec. 4. (a) A state or local governmental agency or a public or private organization maintaining a record of the fingerprints

of a child shall release a copy of that record to a law enforcement agency if:
(1) the child is a missing child (as defined in IC 10-13-5-4);
(2) a parent or guardian of the child provides written consent for the release of the record; and
(3) the law enforcement agency requests a copy of the record.
(b) Except as provided in IC 31-39-5, a record of the fingerprints of a child taken and retained by a state or local governmental agency shall be destroyed when the child becomes eighteen (18) years of age.
As added by P.L.1-1997, SEC.19. Amended by P.L.2-2003, SEC.78.

IC 31-36-2-5
Arrest warrant issuance for persons abducting or unlawfully retaining child; reporting requirements
31-36-2-5 Sec. 5. (a) If an arrest warrant is issued for a person who has allegedly abducted or unlawfully retained a missing child, the law enforcement agency issuing the warrant shall immediately enter all identifying information regarding the person into the National Crime Information Center's Wanted Person File.
(b) Upon entering the warrant information into the National Crime Information Center's Wanted Person File, the agency shall update the report in the National Crime Information Center's Missing Person File.
As added by P.L.1-1997, SEC.19.

IC 31-36-2-6
Notification upon finding missing child
31-36-2-6 Sec. 6. When a law enforcement agency is notified that a child for whom that agency prepared a report under IC 31-36-1-1 has been found, that agency shall promptly notify the persons described in IC 31-36-1-3 and IC 31-36-1-4.
As added by P.L.1-1997, SEC.19.






ARTICLE 37. JUVENILE LAW: DELINQUENCY

CHAPTER 1. DELINQUENT CHILDREN WHO COMMIT ACTS THAT WOULD BE OFFENSES IF COMMITTED BY ADULTS

IC 31-37-1-1
Delinquent child defined
31-37-1-1 Sec. 1. A child is a delinquent child if, before becoming eighteen (18) years of age, the child commits a delinquent act described in this chapter.
As added by P.L.1-1997, SEC.20.

IC 31-37-1-2
Delinquent act
31-37-1-2 Sec. 2. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child commits an act that would be an offense if committed by an adult, except an act committed by a person over which the juvenile court lacks jurisdiction under IC 31-30-1.
As added by P.L.1-1997, SEC.20.



CHAPTER 2. DELINQUENT CHILDREN WHO COMMIT CERTAIN OTHER ACTS AND WHO NEED CARE, TREATMENT, OR REHABILITATION

IC 31-37-2-1
Delinquent child defined
31-37-2-1 Sec. 1. A child is a delinquent child if, before becoming eighteen (18) years of age, the child:
(1) commits a delinquent act described in this chapter; and
(2) needs care, treatment, or rehabilitation that:
(A) the child is not receiving;
(B) the child is unlikely to accept voluntarily; and
(C) is unlikely to be provided or accepted without the coercive intervention of the court.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-2
Delinquent act; leaving home without permission of parent, guardian, or custodian
31-37-2-2 Sec. 2. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child leaves home:
(1) without reasonable cause; and
(2) without permission of the parent, guardian, or custodian, who requests the child's return.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-3
Delinquent act; violation of compulsory school attendance law
31-37-2-3 Sec. 3. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 20-33-2 concerning compulsory school attendance.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.209.

IC 31-37-2-4
Delinquent act; habitual disobedience of parent, guardian, or custodian
31-37-2-4 Sec. 4. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child habitually disobeys the reasonable and lawful commands of the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-5
Delinquent act; curfew violation
31-37-2-5 Sec. 5. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child commits a curfew violation under IC 31-37-3.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-6 Delinquent act; violation concerning minors and alcoholic beverages
31-37-2-6 Sec. 6. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 7.1-5-7 concerning minors and alcoholic beverages.
As added by P.L.1-1997, SEC.20.

IC 31-37-2-7
Delinquent act; fireworks violation
31-37-2-7 Sec. 7. A child commits a delinquent act if, before becoming eighteen (18) years of age, the child violates IC 22-11-14-6(c) concerning minors and fireworks.
As added by P.L.187-2006, SEC.16.



CHAPTER 3. CURFEW VIOLATIONS

IC 31-37-3-1 Repealed
(Repealed by P.L.79-2001, SEC.4.)



CHAPTER 4. TAKING A CHILD INTO CUSTODY

IC 31-37-4-1
Taking custody under court order
31-37-4-1 Sec. 1. A child may be taken into custody by a law enforcement officer under an order of the court.
As added by P.L.1-1997, SEC.20.

IC 31-37-4-2
Taking custody without court order
31-37-4-2 Sec. 2. A child may be taken into custody by a law enforcement officer acting with probable cause to believe that the child has committed a delinquent act.
As added by P.L.1-1997, SEC.20.



CHAPTER 5. CHILD TAKEN INTO CUSTODY

IC 31-37-5-1
Application of chapter
31-37-5-1 Sec. 1. This chapter applies only to a child alleged to be a delinquent child.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-2
Taking child to designated place pending detention hearing
31-37-5-2 Sec. 2. If a child is taken into custody under an order of the court, the law enforcement officer shall take the child to a place designated in the order to await a detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-3
Release or detention of child taken into custody without court order
31-37-5-3 Sec. 3. (a) If a child is not taken into custody under an order of the court, the law enforcement officer may release the child or may release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. Subject to subsection (c), the law enforcement officer may place the child in detention if the law enforcement officer reasonably believes that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) the child has committed an act that would be murder or a Class A or Class B felony if committed by an adult;
(3) detention is essential to protect the child or the community;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
(b) If a child is detained for a reason specified in subsection (a)(4) or (a)(5), the child shall be detained under IC 31-37-7-1.
(c) Unless a law enforcement officer determines that detention is essential to protect a child or the community, the law enforcement officer who detains a child for a violation of the curfew law under IC 31-37-3 shall make a good faith effort to release the child to the child's parent, guardian, or custodian within a reasonable time after the child is detained.
As added by P.L.1-1997, SEC.20. Amended by P.L.79-2001, SEC.3.

IC 31-37-5-4
Detention at designated place; notice
31-37-5-4 Sec. 4. If the child is not released, the child shall be delivered to a place designated by the court. The law enforcement

officer shall immediately notify the child's parent, guardian, or custodian and an intake officer of the following:
(1) Where the child is being held.
(2) The reasons for the child's detention.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-5
Investigation, release, or detention by intake officer of child taken into custody without court order
31-37-5-5 Sec. 5. (a) If the child was not taken into custody under an order of the court, an intake officer shall investigate the reasons for the child's detention. The intake officer shall release the child to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the juvenile court at a time specified. However, the intake officer may place the child in detention if the intake officer reasonably believes that the child is a delinquent child and that:
(1) the child is unlikely to appear before the juvenile court for subsequent proceedings;
(2) the child has committed an act that would be murder or a Class A or Class B felony if committed by an adult;
(3) detention is essential to protect the child or the community;
(4) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
(b) If a child is detained for a reason specified in subsection (a)(4) or (a)(5), the child shall be detained under IC 31-37-7-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-6
Detention hearing
31-37-5-6 Sec. 6. If a child taken into custody is not released, a detention hearing must be held in accordance with IC 31-37-6-2.
As added by P.L.1-1997, SEC.20.

IC 31-37-5-7
Suspension of child's driving privileges; reinstatement; probationary privileges; removal from record
31-37-5-7 Sec. 7. (a) If a child is alleged to have committed an act that would be an offense under IC 9-30-5 if committed by an adult, a juvenile court shall recommend the immediate suspension of the child's driving privileges as provided in IC 9-30-5. If a court recommends suspension of a child's driving privileges under this section, the bureau of motor vehicles shall comply with the recommendation of suspension as provided in IC 9-30-6-12.
(b) If a court recommends suspension of a child's driving privileges under this section, the court may order the bureau of motor vehicles to reinstate the child's driving privileges as provided in

IC 9-30-6-11.
(c) If a juvenile court orders the bureau of motor vehicles to reinstate a child's driving privileges under subsection (b), the bureau shall comply with the order. Unless the order for reinstatement is issued as provided under IC 9-30-6-11(a)(2) because of a violation of the speedy trial provisions applicable to the juvenile court, the bureau shall also do the following:
(1) Remove any record of the suspension from the bureau's record keeping system.
(2) Reinstate the privileges without cost to the person.
(d) If a juvenile court orders a suspension under this section and the child did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the delinquent act that would have been an offense under IC 9-30-5 if committed by an adult, the juvenile court may grant the child probationary driving privileges for one hundred eighty (180) days in conformity with the procedures in IC 9-30-5-12. The standards and procedures in IC 9-30-5-11 and IC 9-30-5-13 apply to an action under this subsection.
(e) If a proceeding described in this section is terminated in favor of the child and the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult, the bureau shall remove any record of the suspension, including the reasons for the suspension, from the child's official driving record.
(f) The bureau of motor vehicles may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.32-2000, SEC.20.



CHAPTER 6. DETENTION HEARING

IC 31-37-6-1
Application of chapter
31-37-6-1 Sec. 1. This chapter applies only to a child alleged to be a delinquent child.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-2
Time for hearing
31-37-6-2 Sec. 2. If a child is not released, a detention hearing shall be held not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, after the child is taken into custody.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-3
Notice
31-37-6-3 Sec. 3. Notice of the time, place, and purpose of a detention hearing shall be given to:
(1) the child; and
(2) the child's parent, guardian, or custodian if the person can be located.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-4
Release if detention hearing not timely held
31-37-6-4 Sec. 4. If a detention hearing is not held before the time specified by section 2 of this chapter, the child shall be released.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-5
Notice of legal rights; appointment of counsel
31-37-6-5 Sec. 5. The juvenile court:
(1) shall inform the child and the child's parent, guardian, or custodian of the child's right to counsel and to refrain from testifying against himself or herself; and
(2) may appoint counsel under IC 31-32-4.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-6
Release; conditions; findings required for detention order
31-37-6-6 Sec. 6. (a) The juvenile court shall release the child on the child's own recognizance or to the child's parent, guardian, or custodian upon the person's written promise to bring the child before the court at a time specified. However, the court may order the child detained if the court finds probable cause to believe the child is a delinquent child and that:
(1) the child is unlikely to appear for subsequent proceedings;         (2) detention is essential to protect the child or the community;
(3) the parent, guardian, or custodian:
(A) cannot be located; or
(B) is unable or unwilling to take custody of the child;
(4) return of the child to the child's home is or would be:
(A) contrary to the best interests and welfare of the child; and
(B) harmful to the safety or health of the child; or
(5) the child has a reasonable basis for requesting that the child not be released.
However, the findings under this subsection are not required if the child is ordered to be detained in the home of the child's parent, guardian, or custodian or is released subject to any condition listed in subsection (d).
(b) If a child is detained for a reason specified in subsection (a)(3), (a)(4), or (a)(5), the child shall be detained under IC 31-37-7-1.
(c) If a child is detained for a reason specified in subsection (a)(4), the court shall make written findings and conclusions that include the following:
(1) The factual basis for the finding specified in subsection (a)(4).
(2) A description of the family services available and efforts made to provide family services before removal of the child.
(3) The reasons why efforts made to provide family services did not prevent removal of the child.
(4) Whether efforts made to prevent removal of the child were reasonable.
(d) Whenever the court releases a child under this section, the court may impose conditions upon the child, including:
(1) home detention;
(2) electronic monitoring;
(3) a curfew restriction;
(4) a protective order;
(5) a no contact order;
(6) an order to comply with Indiana law; or
(7) an order placing any other reasonable conditions on the child's actions or behavior.
(e) If the juvenile court releases a child to the child's parent, guardian, or custodian under this section, the court may impose conditions on the child's parent, guardian, or custodian to ensure:
(1) the safety of the child's physical or mental health;
(2) the public's physical safety; or
(3) that any combination of subdivisions (1) and (2) is satisfied.
As added by P.L.1-1997, SEC.20. Amended by P.L.188-1999, SEC.2; P.L.217-2001, SEC.13; P.L.1-2002, SEC.127; P.L.146-2006, SEC.55.

IC 31-37-6-7
Order to appear for additional detention hearing     31-37-6-7 Sec. 7. Upon the juvenile court's own motion or upon the motion of the person representing the interests of the state, a child who has been released may be ordered to appear for an additional detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-8
Petition for additional detention hearing
31-37-6-8 Sec. 8. A child detained under section 6 or 7 of this chapter may petition the juvenile court for an additional detention hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-9
Release on bail
31-37-6-9 Sec. 9. A child may not be released on bail except as provided by IC 31-30-3.
As added by P.L.1-1997, SEC.20.

IC 31-37-6-10
Surrender of child's driver's license as condition of release
31-37-6-10 Sec. 10. The juvenile court may require a child to surrender the child's driver's license as a condition of release to ensure the child's appearance at subsequent proceedings.
As added by P.L.1-1997, SEC.20.



CHAPTER 7. DETENTION OF ALLEGED DELINQUENT CHILD

IC 31-37-7-1
Detention in certain facilities prohibited
31-37-7-1 Sec. 1. A child alleged to be a delinquent child under IC 31-37-2, except as provided in section 3 of this chapter, may not be held in:
(1) a secure facility; or
(2) a shelter care facility that houses persons charged with, imprisoned for, or incarcerated for crimes.
As added by P.L.1-1997, SEC.20.

IC 31-37-7-2
Detention of child committing acts that would be offenses if committed by adults
31-37-7-2 Sec. 2. A child alleged to be a delinquent child under IC 31-37-1 may be held in either of the following:
(1) A secure facility for not more than six (6) hours upon arrest for the limited purposes of:
(A) identification;
(B) processing;
(C) interrogation;
(D) transfer to a juvenile detention facility; or
(E) release to parents.
If the child is detained in a secure facility, the child shall be restricted to an area of the facility in which the child has not more than haphazard or incidental sight or sound contact with persons charged with, imprisoned for, or incarcerated for crimes.
(2) A juvenile detention facility.
As added by P.L.1-1997, SEC.20.

IC 31-37-7-3
Detention of child leaving home without permission of parent, guardian, or custodian
31-37-7-3 Sec. 3. A child alleged to be a delinquent child because of an act under IC 31-37-2-2 may be held in a juvenile detention facility for:
(1) not more than twenty-four (24) hours before; and
(2) not more than twenty-four (24) hours immediately after;
the initial court appearance, not including Saturdays, Sundays, and nonjudicial days.
As added by P.L.1-1997, SEC.20. Amended by P.L.58-2004, SEC.1.

IC 31-37-7-4
Placement in facility located outside child's county of residence
31-37-7-4 Sec. 4. A court may not place a child in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility;         (3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.20.



CHAPTER 8. INFORMATION ABOUT DELINQUENT CHILDREN, INVESTIGATION, AND PRELIMINARY INQUIRY

IC 31-37-8-1
Receipt and forwarding of information concerning delinquent child; preliminary inquiry
31-37-8-1 Sec. 1. (a) A person may give an intake officer or a prosecuting attorney written information indicating that a child is a delinquent child.
(b) If the information is given to the intake officer, the intake officer shall immediately forward the information to the prosecuting attorney.
(c) If the prosecuting attorney has reason to believe the child has committed a delinquent act, the prosecuting attorney shall instruct the intake officer to make a preliminary inquiry to determine whether the interests of the public or of the child require further action.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-2
Contents of preliminary inquiry
31-37-8-2 Sec. 2. A preliminary inquiry is an informal investigation into the facts and circumstances reported to the court. Whenever practicable, the preliminary inquiry should include information on the child's:
(1) background;
(2) current status; and
(3) school performance.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-3
Notice of conduct and nature of preliminary inquiry
31-37-8-3 Sec. 3. If a parent, guardian, or custodian of a child seeks information concerning a preliminary inquiry, the person shall be notified:
(1) whether a preliminary inquiry is being made; and
(2) if so, the nature of the inquiry.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-4
Advisement required for child interview
31-37-8-4 Sec. 4. If a child interview occurs, the intake officer shall advise the child and the child's parent, guardian, or custodian of the following:
(1) The nature of the allegations against the child.
(2) That the intake officer is conducting a preliminary inquiry to assist the prosecuting attorney in determining whether a petition should be filed alleging that the child is a delinquent child.
(3) That the intake officer will recommend whether to:             (A) file a petition;
(B) informally adjust the case;
(C) refer the child to another agency; or
(D) dismiss the case.
(4) That the child has a right to remain silent.
(5) That anything the child says may be used against the child in subsequent judicial proceedings.
(6) That the child has a right to consult with an attorney before the child talks with the intake officer.
(7) That the child has a right to stop at any time and consult with an attorney.
(8) That the child has a right to stop talking with the intake officer at any time.
(9) That if the child cannot afford an attorney, the court will appoint an attorney for the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-8-5
Provision of copies of preliminary inquiry and recommendation
31-37-8-5 Sec. 5. (a) The intake officer shall do the following:
(1) Send the prosecuting attorney a copy of the preliminary inquiry if the case involves an allegation that the child committed an act that would be a crime if committed by an adult.
(2) Send to:
(A) the prosecuting attorney; or
(B) the attorney for the department;
a copy of the preliminary inquiry if the case involves an allegation that the child committed a delinquent act that would not be a crime if committed by an adult.
(3) Recommend whether to:
(A) file a petition;
(B) informally adjust the case;
(C) refer the child to another agency; or
(D) dismiss the case.
(b) The prosecuting attorney and the court may agree to alter the procedure described in subsection (a).
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.337.

IC 31-37-8-6
Decision whether to file petition
31-37-8-6 Sec. 6. The person who represents the interests of the state and who receives the preliminary inquiry and recommendations shall decide whether to file a petition. This decision is final only for the office of the person making the decision.
As added by P.L.1-1997, SEC.20.



CHAPTER 9. PROGRAM OF INFORMAL ADJUSTMENT

IC 31-37-9-1
Implementation of program
31-37-9-1 Sec. 1. After the preliminary inquiry and upon approval by the juvenile court, the intake officer may implement a program of informal adjustment if the officer has probable cause to believe that the child is a delinquent child.
As added by P.L.1-1997, SEC.20.



CHAPTER 10. FILING OF PETITION ALLEGING THAT CHILD IS DELINQUENT CHILD

IC 31-37-10-1
Standing
31-37-10-1 Sec. 1. (a) The prosecuting attorney may file a petition alleging that a child is a delinquent child.
(b) The attorney for the county office of family and children may file a petition alleging that a child is a delinquent child under IC 31-37-2.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-2
Approval of filing of petition
31-37-10-2 Sec. 2. The juvenile court shall do the following:
(1) Consider the preliminary inquiry and the evidence of probable cause.
(2) Approve the filing of a petition if there is probable cause to believe that:
(A) the child is a delinquent child; and
(B) it is in the best interests of the child or the public that the petition be filed.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-3
Petition; verification and contents
31-37-10-3 Sec. 3. A petition must:
(1) be verified;
(2) be entitled "In the Matter of __________, a Child Alleged to be a Delinquent Child"; and
(3) contain the following information:
(A) A citation to the provision of the juvenile law that gives the juvenile court jurisdiction in the proceeding.
(B) A citation to the statute that the child is alleged to have violated.
(C) A concise statement of the facts upon which the allegations are based, including the date and location at which the alleged act occurred.
(D) The child's name, birth date, and residence address if known.
(E) The name and residence address of the child's parent, guardian, or custodian if known.
(F) The name and title of the person signing the petition.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-4
Error in or omission of citation; effect
31-37-10-4 Sec. 4. Error in a citation or the omission of a citation is ground for:         (1) dismissal of the petition; or
(2) reversal of the adjudication;
only if the error or omission misleads the child to the child's prejudice.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-5
Written request that child be taken into custody; finding
31-37-10-5 Sec. 5. (a) If the filing of a petition is approved by the court under section 2 of this chapter, the person filing may request in writing that the child be taken into custody. The person must support this request with sworn testimony or affidavit.
(b) The court may grant the request if the court makes written findings of fact upon the record that a ground for detention exists under IC 31-37-6-6.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-6
Detention hearing
31-37-10-6 Sec. 6. If the juvenile court grants the request to have the child taken into custody, the court shall proceed in accordance with IC 31-37-6.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-7
Parties
31-37-10-7 Sec. 7. The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) prosecuting attorney;
are parties to the proceedings described in the juvenile law and have all rights of parties provided under the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.20.

IC 31-37-10-8
Motion to dismiss by person representing state's interests
31-37-10-8 Sec. 8. Upon motion by the person representing the interests of the state, the juvenile court shall dismiss any petition the person has filed.
As added by P.L.1-1997, SEC.20.



CHAPTER 11. TIME LIMITS FOR PETITIONS; MOTIONS FOR CONTINUANCE

IC 31-37-11-1
Time for filing petition alleging delinquency of child in detention
31-37-11-1 Sec. 1. If a child is in detention, a petition alleging delinquency must be filed not later than seven (7) days, excluding Saturdays, Sundays, and legal holidays, after the child is taken into custody.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-2
Time for factfinding hearing or waiver hearing
31-37-11-2 Sec. 2. (a) If:
(1) a child is in detention; and
(2) a petition has been filed;
a fact-finding hearing or a waiver hearing must be commenced not later than twenty (20) days, excluding Saturdays, Sundays, and legal holidays, after the petition is filed.
(b) If:
(1) a child is not in detention; and
(2) a petition has been filed;
the hearing must be commenced not later than sixty (60) days, excluding Saturdays, Sundays, and legal holidays, after the petition is filed.
(c) A child who is ordered detained in the home of the child's parent, guardian, or custodian or who is subject to other conditions of release under IC 31-37-6-6 may not be considered as being detained for purposes of this section.
As added by P.L.1-1997, SEC.20. Amended by P.L.188-1999, SEC.3.

IC 31-37-11-3
Waiver denied; time for factfinding hearing
31-37-11-3 Sec. 3. If waiver is denied, the factfinding hearing must be commenced not later than ten (10) days, excluding Saturdays, Sundays, and legal holidays, after the denial.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-4
Waiver granted; computation of time
31-37-11-4 Sec. 4. If waiver is granted, the computation of time under Criminal Rule 4 commences on the date of the waiver order.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-5
Answer to petition alleging delinquency exceeding one year in aggregate
31-37-11-5 Sec. 5. A child may not be required to answer a petition alleging that the child is a delinquent child for more than one (1) year in aggregate. As added by P.L.1-1997, SEC.20.

IC 31-37-11-6
Effect of continuances and actions of child on computation of time
31-37-11-6 Sec. 6. Times specified in sections 2 and 3 of this chapter shall be computed excluding delays resulting from any of the following:
(1) Continuances granted on the child's motion.
(2) The actions of the child.
(3) Congestion of the court calendar if the prosecuting attorney moves for a continuance not later than three (3) days before the hearing, except that a motion may be filed less than three (3) days before the hearing if the prosecuting attorney shows that the delay was not the fault of the state.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-7
Release for noncompliance with time limits
31-37-11-7 Sec. 7. If:
(1) a child is in detention; and
(2) the times in sections 1, 2, and 3 of this chapter are not followed;
the child shall be released on the child's own recognizance or to the child's parents, guardian, or custodian.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-8
Prosecuting attorney's motion for continuance because of absence of witness
31-37-11-8 Sec. 8. (a) If a child moves for discharge, the prosecuting attorney may move for a continuance of the factfinding hearing or waiver hearing because of the absence of a witness if the prosecuting attorney makes an official statement:
(1) setting forth the name and address of the witness if known;
(2) indicating the probability of procuring the witness's testimony within a reasonable time;
(3) showing that the absence of the witness has not been procured by the act of the prosecuting attorney;
(4) stating the facts to which the prosecuting attorney believes the witness will testify and the prosecuting attorney's belief that the facts are true; and
(5) stating that the prosecuting attorney is unable to prove the facts specified under subdivision (4) through the use of any other witness whose testimony may be as readily procured.
(b) Upon the child's request, the court shall order that the prosecuting attorney's motion and official statement be made in writing.
As added by P.L.1-1997, SEC.20.
IC 31-37-11-9
Order for continuance; grounds; discharge for failure to timely commence hearing
31-37-11-9 Sec. 9. (a) Upon a motion for a continuance under section 8 of this chapter, the court may continue the factfinding hearing or the waiver hearing for not more than ninety (90) days. However, the hearing may not be continued if, after the prosecuting attorney moves for the continuance as the result of:
(1) a witness's absence, the child admits that the absent witness would testify to the facts alleged in the prosecuting attorney's official statement; or
(2) the unavailability of written or documentary evidence, the child admits that the written or documentary evidence exists.
(b) If the hearing is not commenced within the ninety (90) day period required by this section, the court shall discharge the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-11-10
Child causing delay; extension of time period
31-37-11-10 Sec. 10. (a) Except as provided in subsection (b), if:
(1) a continuance is granted on a child's motion; or
(2) the proceedings are delayed by a child's act;
a time period is extended by the amount of the resulting delay.
(b) If a child causes a delay during the last thirty (30) days of a time period, the state may petition the court for an additional thirty (30) day extension.
As added by P.L.1-1997, SEC.20.



CHAPTER 12. INITIAL HEARING AND ISSUANCE OF SUMMONS

IC 31-37-12-1
Application of chapter
31-37-12-1 Sec. 1. This chapter applies only to a child alleged to be a delinquent child.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-2
Initial hearing; service of copy of petition and summons
31-37-12-2 Sec. 2. (a) The juvenile court shall hold an initial hearing on each petition.
(b) The juvenile court shall set a time for the initial hearing. A summons shall be issued for the following:
(1) The child.
(2) The child's parent, guardian, custodian, or guardian ad litem.
(3) Any other person necessary for the proceedings.
(c) A copy of the petition must accompany each summons. The clerk shall issue the summons under Rule 4 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-3
Representation by counsel; waiver; appointment
31-37-12-3 Sec. 3. (a) Before complying with the other requirements of this section, the juvenile court shall first determine whether counsel has been:
(1) waived under IC 31-32-5; or
(2) previously obtained.
(b) If counsel has not been waived or previously obtained, the juvenile court shall appoint counsel under IC 31-32-4.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-4
Waiver of jurisdiction
31-37-12-4 Sec. 4. The court shall next determine whether the prosecuting attorney intends to seek a waiver of jurisdiction under IC 31-30-3. If a waiver is sought, the court:
(1) may not accept an admission or a denial of the allegations from the child under section 9 of this chapter; and
(2) shall do the following:
(A) Schedule a waiver hearing.
(B) Advise the child according to section 5 of this chapter.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-5
Duty to inform child and parent, guardian, or custodian regarding nature of allegations, child's legal rights, jurisdiction, and dispositional alternatives     31-37-12-5 Sec. 5. The juvenile court shall inform the child and the child's parent, guardian, or custodian, if the person is present, of the following:
(1) The nature of the allegations against the child.
(2) The child's right to the following:
(A) Be represented by counsel.
(B) Have a speedy trial.
(C) Confront witnesses against the child.
(D) Cross-examine witnesses against the child.
(E) Obtain witnesses or tangible evidence by compulsory process.
(F) Introduce evidence on the child's own behalf.
(G) Refrain from testifying against himself or herself.
(H) Have the state prove beyond a reasonable doubt that the child committed the delinquent act charged.
(3) The possibility of waiver to a court having criminal jurisdiction.
(4) The dispositional alternatives available to the juvenile court if the child is adjudicated a delinquent child.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-6
Duty to inform parent or guardian of estate of effect of adjudication
31-37-12-6 Sec. 6. The juvenile court shall inform the parent or guardian of the estate of the following if a child is adjudicated a delinquent child:
(1) The parent, guardian, or custodian of the child may be required to participate in a program of care, treatment, or rehabilitation for the child.
(2) The parent or guardian may be held financially responsible for services provided for the child or the parent or guardian.
(3) The parent, guardian, or custodian of the child may controvert:
(A) an allegation made at the dispositional or other hearing concerning the participation of the parent, guardian, or custodian; or
(B) an allegation concerning the financial responsibility of the parent, guardian, or custodian for services that would be provided.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-7
Child's admission or denial of allegations
31-37-12-7 Sec. 7. (a) If:
(1) the prosecuting attorney has not requested that the juvenile court waive the court's jurisdiction; or
(2) a waiver has been requested and denied;
the juvenile court shall determine whether a child admits or denies the allegations of a petition.     (b) A failure to respond constitutes a denial.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-8
Procedure following admission of allegations by child
31-37-12-8 Sec. 8. If a child admits the allegations of a petition, the juvenile court shall do the following:
(1) Enter judgment accordingly.
(2) Schedule a dispositional hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-9
Dispositional hearing; factfinding hearing; consent
31-37-12-9 Sec. 9. (a) If a child has admitted the allegations of a petition, the juvenile court may hold the dispositional hearing immediately after the initial hearing.
(b) If a child denies the allegations, the juvenile court may hold the factfinding hearing immediately after the initial hearing.
(c) Except as provided in section 10 of this chapter:
(1) the child;
(2) the child's:
(A) counsel;
(B) guardian ad litem;
(C) parent;
(D) guardian; or
(E) custodian; and
(3) the person representing the interests of the state;
must consent to the timing of the hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-12-10
Consent by emancipated child
31-37-12-10 Sec. 10. If a child is emancipated:
(1) under IC 31-37-19-27;
(2) by virtue of having married; or
(3) in accordance with the laws of another state or jurisdiction;
it is only necessary for the child to consent to the factfinding hearing or the dispositional hearing described in section 9 of this chapter.
As added by P.L.1-1997, SEC.20.



CHAPTER 13. FACTFINDING HEARING

IC 31-37-13-1
Hearing requirement
31-37-13-1 Sec. 1. Unless the allegations of a petition have been admitted, the juvenile court shall hold a factfinding hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-13-2
Judgment; order for predisposition report; scheduling of dispositional hearing
31-37-13-2 Sec. 2. If the court finds that a child is a delinquent child, the court shall do the following:
(1) Enter judgment accordingly.
(2) Order a predisposition report.
(3) Schedule a dispositional hearing.
As added by P.L.1-1997, SEC.20.

IC 31-37-13-3
Discharge of child
31-37-13-3 Sec. 3. If the court finds that a child is not a delinquent child, the court shall discharge the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-13-4
Judgment entry; continuance; release from juvenile detention facility pending entry of judgment
31-37-13-4 Sec. 4. (a) Except as provided in subsection (b), at the close of all the evidence and before judgment is entered, the court may continue the case for not more than twelve (12) months.
(b) If the child or the child's parent, guardian, or custodian requests that judgment be entered, the judgment shall be entered not later than thirty (30) days after the request is made.
(c) If the child is in a juvenile detention facility, the child shall be released not later than forty-eight (48) hours, excluding Saturdays, Sundays, and legal holidays, pending the entry of judgment. A child released from a juvenile detention facility pending the entry of judgment may be detained in a shelter care facility.
As added by P.L.1-1997, SEC.20. Amended by P.L.35-1998, SEC.26.

IC 31-37-13-5
Findings required where delinquent act would be felony if committed by adult
31-37-13-5 Sec. 5. If a finding of delinquency is based on a delinquent act that would be a felony if committed by an adult, the juvenile court shall state in the findings the following:
(1) The specific statute that was violated.
(2) The class of the felony had the violation been committed by an adult. As added by P.L.1-1997, SEC.20.



CHAPTER 14. FINDINGS, PRESUMPTIONS, AND EVIDENCE

IC 31-37-14-1
Burden of proof of delinquent act or crime
31-37-14-1 Sec. 1. A finding by a juvenile court that a child committed a delinquent act, or that an adult committed a crime, must be based upon proof beyond a reasonable doubt.
As added by P.L.1-1997, SEC.20.

IC 31-37-14-2
Burden of proof in proceedings to terminate parental rights
31-37-14-2 Sec. 2. A finding in a proceeding to terminate parental rights must be based upon clear and convincing evidence.
As added by P.L.1-1997, SEC.20.

IC 31-37-14-3
Burden of proof in other cases
31-37-14-3 Sec. 3. A finding not covered by section 1 or 2 of this chapter must be based upon a preponderance of the evidence.
As added by P.L.1-1997, SEC.20.



CHAPTER 15. PETITION FOR PARENTAL PARTICIPATION

IC 31-37-15-1
Standing
31-37-15-1 Sec. 1. Any of the following may sign and file a petition for the juvenile court to require the participation of a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for the child:
(1) The prosecuting attorney.
(2) The attorney for the department.
(3) A probation officer.
(4) A caseworker.
(5) The department of correction.
(6) The guardian ad litem or court appointed special advocate.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.339.

IC 31-37-15-2
Verification
31-37-15-2 Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.1-1997, SEC.20.

IC 31-37-15-3
Caption; allegations
31-37-15-3 Sec. 3. A petition seeking participation of a parent, guardian, or custodian must be entitled "In the Matter of the Participation of _________ the Parent, Guardian, or Custodian of _________". The petition must allege the following:
(1) That the respondent is the child's parent, guardian, or custodian.
(2) That the child has been adjudicated a delinquent child.
(3) That the parent, guardian, or custodian should:
(A) obtain assistance in fulfilling obligations as a parent, guardian, or custodian;
(B) provide specified care, treatment, or supervision for the child;
(C) work with a person providing care, treatment, or rehabilitation for the child; or
(D) refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-15-4
Hearing; advisement to parent; decree
31-37-15-4 Sec. 4. (a) The court may hold a hearing on a petition concurrently with any dispositional hearing or with any hearing to modify a dispositional decree.
(b) If the order concerns participation of a parent, the juvenile court shall advise the parent that failure to participate as required by

an order issued under IC 31-37-19-24 (or IC 31-6-4-15.8 before its repeal) can lead to the termination of the parent-child relationship under IC 31-35.
(c) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.1-1997, SEC.20.



CHAPTER 16. REPEALED



CHAPTER 17. PREDISPOSITIONAL REPORT

IC 31-37-17-1
Recommendation of care, treatment, or rehabilitation of child; alternative reports
31-37-17-1 Sec. 1. (a) Upon finding that a child is a delinquent child, the juvenile court shall order a probation officer or a caseworker to prepare a predispositional report that contains a:
(1) statement of the needs of the child for care, treatment, rehabilitation, or placement; and
(2) recommendation for the care, treatment, rehabilitation, or placement of the child.
(b) Any of the following may prepare an alternative report for consideration by the court:
(1) The child.
(2) The child's:
(A) parent;
(B) guardian;
(C) guardian ad litem;
(D) court appointed special advocate; or
(E) custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.25.

IC 31-37-17-1.1
Consultation with experts; participants in conference
31-37-17-1.1 Sec. 1.1. (a) The person preparing the report under section 1 of this chapter:
(1) may; or
(2) if directed by the court, shall;
confer with individuals who have expertise in professional areas related to the child's needs in the areas of appropriate care, treatment, rehabilitation, or placement for a delinquent child.
(b) A conference held under this chapter may include representatives of the following:
(1) The child's school.
(2) The probation department.
(3) The department.
(4) A community mental health center located in the child's county of residence.
(5) A community mental retardation and other developmental disabilities center located in the child's county of residence.
(6) Other persons as the court may direct.
As added by P.L.55-1997, SEC.26. Amended by P.L.253-1997(ss), SEC.28.5; P.L.145-2006, SEC.340.

IC 31-37-17-1.2
Mandatory attendance of child's school representative at conference
31-37-17-1.2 Sec. 1.2. If a delinquent child is known to be eligible

for special education services or placement under IC 20-35-2 and 511 IAC 7, the conference described in section 1.1 of this chapter must include a representative from the child's school.
As added by P.L.55-1997, SEC.27. Amended by P.L.1-2005, SEC.210.

IC 31-37-17-1.3
Reports and forms
31-37-17-1.3 Sec. 1.3. (a) The individuals participating in a meeting described in section 1.1 of this chapter shall assist the person preparing the report in recommending the care, treatment, rehabilitation, or placement of the child.
(b) The individuals shall inform the person preparing the report of resources and programs that are available for the child.
(c) The probation officer or caseworker shall collect, maintain, and complete financial eligibility forms designated by the director to assist in obtaining federal reimbursement and other reimbursement.
As added by P.L.55-1997, SEC.28. Amended by P.L.273-1999, SEC.108.

IC 31-37-17-2
Participation by parent, guardian, or custodian; out-of-home placement with blood or adoptive relative caretaker
31-37-17-2 Sec. 2. (a) In addition to providing the court with a recommendation for the care, treatment, or rehabilitation of the child, the person preparing the report shall consider the necessity, nature, and extent of the participation by a parent, guardian, or custodian in a program of care, treatment, or rehabilitation for the child.
(b) If a probation officer or caseworker believes that an out-of-home placement would be appropriate for a delinquent child, the probation officer or caseworker shall consider whether the child should be placed with the child's suitable and willing blood or adoptive relative caretaker, including a grandparent, an aunt, an uncle, or an adult sibling, before considering other out-of-home placements for the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-17-3
Financial report
31-37-17-3 Sec. 3. The probation officer or caseworker shall collect information and prepare a financial report, in the form prescribed by the department on the parent or the estate of the child to assist the juvenile court and the department in:
(1) determining the person's financial responsibility; and
(2) obtaining federal reimbursement;
for services provided for the child or the person.
As added by P.L.1-1997, SEC.20. Amended by P.L.273-1999, SEC.109; P.L.145-2006, SEC.341.

IC 31-37-17-4 Recommendation on care, treatment, rehabilitation, or placement
31-37-17-4 Sec. 4. If consistent with the safety and best interest of the child and the community, the person preparing the report shall recommend care, treatment, rehabilitation, or placement that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.29.

IC 31-37-17-5
Examinations
31-37-17-5 Sec. 5. The juvenile court may do the following:
(1) Authorize an examination of the child under IC 31-32-12.
(2) Make provision for similar examination of the parent, guardian, or custodian if the person gives consent.
As added by P.L.1-1997, SEC.20.

IC 31-37-17-6
Disclosure
31-37-17-6 Sec. 6. (a) Predispositional reports shall be made available within a reasonable time before the dispositional hearing, unless the juvenile court determines on the record that the reports contain information that should not be released to the child or the child's parent, guardian, or custodian.
(b) The court shall provide a copy of the report to:
(1) each attorney, guardian ad litem, or court appointed special advocate representing the child; and
(2) each attorney representing the child's parent, guardian, or custodian.
(c) The court may provide a factual summary of the report to:
(1) the child; or
(2) the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.197-1997, SEC.28.

IC 31-37-17-6.1
Predispositional report; contents
31-37-17-6.1 Sec. 6.1. (a) The predispositional report prepared by a probation officer or caseworker shall include the following information:
(1) A description of all dispositional options considered in

preparing the report.
(2) An evaluation of each of the options considered in relation to the plan of care, treatment, rehabilitation, or placement recommended under the guidelines described in section 4 of this chapter.
(3) The name, occupation and position, and any relationship to the child of each person with whom the preparer of the report conferred as provided in section 1.1 of this chapter.
(b) If a probation officer or a caseworker is considering an out-of-home placement, including placement with a blood or an adoptive relative caretaker, the probation officer or caseworker must conduct a criminal history check (as defined in IC 31-9-2-22.5) for each person who is currently residing in the location designated as the out-of-home placement. The results of the criminal history check must be included in the predispositional report.
(c) A probation officer or caseworker is not required to conduct a criminal history check under this section if:
(1) the probation officer or caseworker is considering only an out-of-home placement to an entity or a facility that:
(A) is not a residence (as defined in IC 3-5-2-42.5); or
(B) is licensed by the state; or
(2) placement under this section is undetermined at the time the predispositional report is prepared.
As added by P.L.55-1997, SEC.30. Amended by P.L.70-2004, SEC.24; P.L.234-2005, SEC.186; P.L.145-2006, SEC.342.

IC 31-37-17-7
Victim notification
31-37-17-7 Sec. 7. (a) This section shall not be construed to limit victim's rights granted by IC 35-40 or any other law.
(b) In the case of a child who commits a delinquent act that would be a sex offense (as defined in IC 11-13-6-5.5(b)) if the child were an adult, the person preparing the predispositional report under section 1 of this chapter shall, before the predispositional report is prepared, notify each victim (as defined in IC 11-13-6-5.5) in the proceeding of the victim's rights under IC 11-13-6-5.5 and the procedures related to the exercises of those rights.
As added by P.L.77-2001, SEC.2.



CHAPTER 18. DISPOSITIONAL HEARING

IC 31-37-18-1
Issues for consideration
31-37-18-1 Sec. 1. The juvenile court shall hold a dispositional hearing to consider the following:
(1) Alternatives for the care, treatment, rehabilitation, or placement of the child.
(2) The necessity, nature, and extent of the participation by a parent, a guardian, or a custodian in the program of care, treatment, or rehabilitation for the child.
(3) The financial responsibility of the parent or guardian of the estate for services provided for the parent or guardian or the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.31.

IC 31-37-18-1.1
Mandatory attendance at predispositional hearing by report preparer
31-37-18-1.1 Sec. 1.1. At a dispositional hearing under this chapter, the person that prepared the predispositional report:
(1) must be present; and
(2) must present testimony when requested to explain how the individuals participating in the conference described in IC 31-37-17:
(A) examined the available options; and
(B) recommended the options that most closely coincide with the guidelines provided in IC 31-37-17-4.
As added by P.L.55-1997, SEC.32.

IC 31-37-18-2
Admissibility of reports
31-37-18-2 Sec. 2. (a) Any predispositional report may be admitted into evidence to the extent that the report contains evidence of probative value even if the report would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) person representing the interests of the state;
shall be given a fair opportunity to controvert any part of the report admitted into evidence.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-3
Civil commitment of mentally ill child
31-37-18-3 Sec. 3. If it appears to the juvenile court that a child

is mentally ill, the court may:
(1) refer the matter to the court having probate jurisdiction for civil commitment proceedings under IC 12-26; or
(2) initiate a civil commitment proceeding under IC 12-26.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-4
Discharge of child; continuance of proceeding; no release of county office of family and children or department of child services from obligations to child
31-37-18-4 Sec. 4. If:
(1) a child is referred to a probate court;
(2) the juvenile court initiates a commitment proceeding; or
(3) the court transfers a commitment proceeding under IC 12-26-1-4;
the juvenile court shall discharge the child or continue the court's proceedings under the juvenile law. However, if the child is under the custody or supervision of a county office or the department, the juvenile court may not release the department from the obligations of the department to the child pending the outcome of the proceeding under IC 12-26.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.343.

IC 31-37-18-5
Release of department of child services from obligations to child placed in state institution for involuntary treatment
31-37-18-5 Sec. 5. If the court authorizes a child who is under the custody or supervision of the department to be placed in a state institution (as defined in IC 12-7-2-184) for voluntary treatment in accordance with IC 12-26-3, the court may not release the department from obligations of the department to the child until a parent, guardian, or other responsible person approved by the court assumes the obligations.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.344.

IC 31-37-18-6
Dispositional decree; factors
31-37-18-6 Sec. 6. If consistent with the safety of the community and the best interest of the child, the juvenile court shall enter a dispositional decree that:
(1) is:
(A) in the least restrictive (most family like) and most appropriate setting available; and
(B) close to the parents' home, consistent with the best interest and special needs of the child;
(2) least interferes with family autonomy;
(3) is least disruptive of family life;
(4) imposes the least restraint on the freedom of the child and

the child's parent, guardian, or custodian; and
(5) provides a reasonable opportunity for participation by the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.33.

IC 31-37-18-7
Provision of copies of dispositional report
31-37-18-7 Sec. 7. The juvenile court shall send a copy of the dispositional report described in section 10 of this chapter to each person who receives placement or wardship of the child.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-8
Advisement of modification procedures
31-37-18-8 Sec. 8. The juvenile court shall advise the child and the child's parent, guardian, or custodian of the procedures under IC 31-37-22.
As added by P.L.1-1997, SEC.20.

IC 31-37-18-9
Findings and conclusions
31-37-18-9 Sec. 9. (a) The juvenile court shall accompany the court's dispositional decree with written findings and conclusions upon the record concerning the following:
(1) The needs of the child for care, treatment, rehabilitation, or placement.
(2) The need for participation by the parent, guardian, or custodian in the plan of care for the child.
(3) The court's reasons for the disposition.
(b) The juvenile court may incorporate a finding or conclusion from a predispositional report as a written finding or conclusion upon the record in the court's dispositional decree.
As added by P.L.1-1997, SEC.20. Amended by P.L.55-1997, SEC.34; P.L.146-2006, SEC.56.



CHAPTER 19. DISPOSITIONAL DECREES

IC 31-37-19-1
Entry of dispositional decrees
31-37-19-1 Sec. 1. Subject to section 6.5 of this chapter, if a child is a delinquent child under IC 31-37-2, the juvenile court may enter one (1) or more of the following dispositional decrees:
(1) Order supervision of the child by the probation department, or the county office or the department.
(2) Order the child to receive outpatient treatment:
(A) at a social service agency or a psychological, a psychiatric, a medical, or an educational facility; or
(B) from an individual practitioner.
(3) Remove the child from the child's home and place the child in another home or shelter care facility. Placement under this subdivision includes authorization to control and discipline the child.
(4) Award wardship to a person or shelter care facility.
(5) Partially or completely emancipate the child under section 27 of this chapter.
(6) Order:
(A) the child; or
(B) the child's parent, guardian, or custodian;
to receive family services.
(7) Order a person who is a party to refrain from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.70-2004, SEC.25; P.L.145-2006, SEC.345; P.L.146-2006, SEC.57.

IC 31-37-19-2
Dispositional decree that includes a no contact order; protective order depository; confidential form
31-37-19-2 Sec. 2. If a court enters a dispositional decree that includes a no contact order under section 1(7) of this chapter:
(1) the clerk of the court that enters a dispositional decree that includes a no contact order under section 1(7) of this chapter shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.20. Amended by P.L.133-2002, SEC.36.

IC 31-37-19-3
Placement in shelter care facility located outside child's county of residence
31-37-19-3 Sec. 3. A court may not place a child who is a delinquent child under IC 31-37-2 in a shelter care facility that is located outside the child's county of residence unless:         (1) placement of the child in a shelter care facility with adequate services located in the child's county of residence is unavailable; or
(2) the child's county of residence does not have an appropriate shelter care facility with adequate services.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-4
Invalidation of driver's license or permit of delinquent child violating compulsory school attendance law
31-37-19-4 Sec. 4. (a) This section applies if a child:
(1) is a delinquent child under IC 31-37-2 due to the commission of a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal); and
(2) has been previously determined to be a delinquent child under IC 31-37-2 (or IC 31-6-4-1(b)(2) before its repeal) due to the commission of a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal).
(b) The juvenile court shall, in addition to any other order or decree the juvenile court makes under this chapter, order the bureau of motor vehicles to invalidate the child's driver's license or permit for a period specified by the court that is not less than ninety (90) days but not more than one (1) year.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-5 Version a
Additional dispositional decrees
Note: This version of section amended by P.L.140-2006, SEC.19 and P.L.173-2006, SEC.19. See also following version of this section amended by P.L.145-2006, SEC.346.
31-37-19-5 Sec. 5. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) The juvenile court may, in addition to an order under section 6 of this chapter, enter at least one (1) of the following dispositional decrees:
(1) Order supervision of the child by:
(A) the probation department; or
(B) the county office of family and children.
As a condition of probation under this subdivision, the juvenile court shall after a determination under IC 11-8-8-5 require a child who is adjudicated a delinquent child for an act that would be an offense described in IC 11-8-8-5 if committed by an adult to register with the local law enforcement authority under IC 11-8-8.
(2) Order the child to receive outpatient treatment:
(A) at a social service agency or a psychological, a psychiatric, a medical, or an educational facility; or
(B) from an individual practitioner.
(3) Order the child to surrender the child's driver's license to the court for a specified period of time.         (4) Order the child to pay restitution if the victim provides reasonable evidence of the victim's loss, which the child may challenge at the dispositional hearing.
(5) Partially or completely emancipate the child under section 27 of this chapter.
(6) Order the child to attend an alcohol and drug services program established under IC 12-23-14.
(7) Order the child to perform community restitution or service for a specified period of time.
(8) Order wardship of the child as provided in section 9 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.32-2000, SEC.21; P.L.238-2001, SEC.16; P.L.116-2002, SEC.19; P.L.140-2006, SEC.19 and P.L.173-2006, SEC.19.

IC 31-37-19-5 Version b
Additional dispositional decrees
Note: This version of section amended by P.L.145-2006, SEC.346. See also preceding version of this section amended by P.L.140-2006, SEC.19 and P.L.173-2006, SEC.19.
31-37-19-5 Sec. 5. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) The juvenile court may, in addition to an order under section 6 of this chapter, enter at least one (1) of the following dispositional decrees:
(1) Order supervision of the child by:
(A) the probation department;
(B) the county office; or
(C) the department.
As a condition of probation under this subdivision, the juvenile court shall after a determination under IC 5-2-12-4 require a child who is adjudicated a delinquent child for an act that would be an offense described in IC 5-2-12-4 if committed by an adult to register with the sheriff (or the police chief of a consolidated city) under IC 5-2-12.
(2) Order the child to receive outpatient treatment:
(A) at a social service agency or a psychological, a psychiatric, a medical, or an educational facility; or
(B) from an individual practitioner.
(3) Order the child to surrender the child's driver's license to the court for a specified period of time.
(4) Order the child to pay restitution if the victim provides reasonable evidence of the victim's loss, which the child may challenge at the dispositional hearing.
(5) Partially or completely emancipate the child under section 27 of this chapter.
(6) Order the child to attend an alcohol and drug services program established under IC 12-23-14.
(7) Order the child to perform community restitution or service for a specified period of time.         (8) Order wardship of the child as provided in section 9 of this chapter.
As added by P.L.1-1997, SEC.20. Amended by P.L.32-2000, SEC.21; P.L.238-2001, SEC.16; P.L.116-2002, SEC.19; P.L.145-2006, SEC.346.

IC 31-37-19-6
Additional actions by court on behalf of delinquent child
31-37-19-6 Sec. 6. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) Except as provided in section 10 of this chapter and subject to section 6.5 of this chapter, the juvenile court may:
(1) enter any dispositional decree specified in section 5 of this chapter; and
(2) take any of the following actions:
(A) Award wardship to:
(i) the department of correction for housing in a correctional facility for children; or
(ii) a community based correctional facility for children.
Wardship under this subdivision does not include the right to consent to the child's adoption.
(B) If the child is less than seventeen (17) years of age, order confinement in a juvenile detention facility for not more than the lesser of:
(i) ninety (90) days; or
(ii) the maximum term of imprisonment that could have been imposed on the child if the child had been convicted as an adult offender for the act that the child committed under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).
(C) If the child is at least seventeen (17) years of age, order confinement in a juvenile detention facility for not more than the lesser of:
(i) one hundred twenty (120) days; or
(ii) the maximum term of imprisonment that could have been imposed on the child if the child had been convicted as an adult offender for the act that the child committed under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal).
(D) Remove the child from the child's home and place the child in another home or shelter care facility. Placement under this subdivision includes authorization to control and discipline the child.
(E) Award wardship to a person or shelter care facility. Wardship under this subdivision does not include the right to consent to the child's adoption.
(F) Place the child in a secure private facility for children licensed under the laws of a state. Placement under this subdivision includes authorization to control and discipline the child.
(G) Order a person who is a respondent in a proceeding under IC 31-37-16 (before its repeal) or IC 34-26-5 to refrain

from direct or indirect contact with the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2003, SEC.79; P.L.70-2004, SEC.26.

IC 31-37-19-6.5
Dispositional decree placing child in a household with certain individuals prohibited; exceptions
31-37-19-6.5 Sec. 6.5. (a) Except as provided in subsection (c), the juvenile court may not enter a dispositional decree placing a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to the county office or the department that results in a placement with a person under section 1(4) or 6(b)(2)(E) of this chapter if a person who is currently residing in the home in which the child would be placed under section 1(3), 1(4), 6(b)(2)(D), or 6(b)(2)(E) of this chapter has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(b) The juvenile court shall order the probation officer or caseworker who prepared the predispositional report to conduct a criminal history check (as defined in IC 31-9-2-22.5) to determine if a person described in subsection (a)(1) or (a)(2) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13. However, the juvenile court is not required to order a criminal history check under this section if criminal history information under IC 31-37-17-6.1 establishes whether a person described in subsection (a)(1) or (a)(2) has committed an act resulting in a substantiated report of child abuse or neglect, has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult, or has a conviction for a felony listed in IC 31-27-4-13.
(c) The juvenile court may enter a dispositional decree placing a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to the county office or the department that results in a placement with a person under section 1(4) or 6(b)(2)(E) of this chapter if:
(1) a person described in subsection (a)(1) or (a)(2) has:
(A) committed an act resulting in a substantiated report of child abuse or neglect; or
(B) been convicted or had a juvenile adjudication for:
(i) reckless homicide (IC 35-42-1-5);
(ii) battery (IC 35-42-2-1) as a Class C or D felony;
(iii) criminal confinement (IC 35-42-3-3) as a Class C or D felony;
(iv) arson (IC 35-43-1-1) as a Class C or D felony;
(v) a felony involving a weapon under IC 35-47 or IC 35-47.5 as a Class C or D felony;                 (vi) a felony relating to controlled substances under IC 35-48-4 as a Class C or D felony; or
(vii) a felony that is substantially equivalent to a felony listed in items (i) through (vi) for which the conviction was entered in another state; and
(2) the court makes a written finding that the person's commission of the offense, delinquent act, or act of abuse or neglect described in subdivision (1) is not relevant to the person's present ability to care for a child, and that entry of a dispositional decree placing the child in another home is in the best interest of the child.
However, a court may not enter a dispositional decree placing a child in another home under section 1(3) or 6(b)(2)(D) of this chapter or awarding wardship to the county office or the department if the person has been convicted of a felony listed in IC 31-27-4-13 that is not specifically excluded under subdivision (1)(B), or has a juvenile adjudication for an act that would be a felony listed in IC 31-27-4-13 if committed by an adult that is not specifically excluded under subdivision (1)(B).
(d) In making its written finding under subsection (c), the court shall consider the following:
(1) The length of time since the person committed the offense, delinquent act, or act that resulted in the substantiated report of abuse or neglect.
(2) The severity of the offense, delinquent act, or abuse or neglect.
(3) Evidence of the person's rehabilitation, including the person's cooperation with a treatment plan, if applicable.
As added by P.L.70-2004, SEC.27. Amended by P.L.234-2005, SEC.187; P.L.145-2006, SEC.347.

IC 31-37-19-7
Age restrictions for wardship; confinement in facilities housing persons charged with, imprisoned for, or incarcerated for crimes
31-37-19-7 Sec. 7. (a) With respect to a wardship awarded under section 6(b)(2)(A) of this chapter, a child may not be awarded to the department of correction, if the child:
(1) except as provided by subsection (b), is:
(A) less than twelve (12) years of age; or
(B) at least eighteen (18) years of age;
at the time of the dispositional decree; or
(2) was determined to be a delinquent child because the child violated IC 7.1-5-7.
(b) A wardship may be awarded to the department of correction if the child:
(1) is ten (10) or eleven (11) years of age; and
(2) is found to have committed an act that would have been murder if committed by an adult.
(c) The department of correction may not confine a delinquent child, except as provided in IC 11-10-2-10, at:         (1) an adult correctional facility; or
(2) a shelter care facility;
that houses persons charged with, imprisoned for, or incarcerated for crimes unless the child is restricted to an area of the facility where the child may have not more than haphazard or incidental sight or sound contact with persons charged with, imprisoned for, or incarcerated for crimes.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-8
Continuous or intermittent confinement; substandard juvenile detention facilities
31-37-19-8 Sec. 8. (a) Confinement under section 6(b)(2)(B) of this chapter may be continuous or intermittent, including confinement at night or on weekends.
(b) A child may not be sent to a juvenile detention facility that fails to meet standards established by law.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-9
Confinement of delinquent child at least 13 but less than 16 years of age committing act that would be murder, kidnapping, rape, criminal deviate conduct, or robbery if committed by adult
31-37-19-9 Sec. 9. (a) This section applies if a child is a delinquent child under IC 31-37-1.
(b) After a juvenile court makes a determination under IC 11-8-8-5, the juvenile court may, in addition to an order under section 6 of this chapter, and if the child:
(1) is at least thirteen (13) years of age and less than sixteen (16) years of age; and
(2) committed an act that, if committed by an adult, would be:
(A) murder (IC 35-42-1-1);
(B) kidnapping (IC 35-42-3-2);
(C) rape (IC 35-42-4-1);
(D) criminal deviate conduct (IC 35-42-4-2); or
(E) robbery (IC 35-42-5-1) if the robbery was committed while armed with a deadly weapon or if the robbery resulted in bodily injury or serious bodily injury;
order wardship of the child to the department of correction for a fixed period that is not longer than the date the child becomes eighteen (18) years of age, subject to IC 11-10-2-10.
(c) Notwithstanding IC 11-10-2-5, the department of correction may not reduce the period ordered under this section (or IC 31-6-4-15.9(b)(8) before its repeal).
As added by P.L.1-1997, SEC.20. Amended by P.L.238-2001, SEC.17; P.L.140-2006, SEC.20 and P.L.173-2006, SEC.20.

IC 31-37-19-10
Confinement of delinquent child at least 14 years of age committing act that would be felony against person, Class A or

Class B controlled substances felony, or burglary and two prior unrelated adjudications that would be felonies if committed by an adult
31-37-19-10 Sec. 10. (a) This section applies to a child who:
(1) is adjudicated a delinquent child for an act that if committed by an adult would be:
(A) a felony against a person;
(B) a Class A or Class B felony that is a controlled substances offense under IC 35-48-4-1 through IC 35-48-4-5; or
(C) burglary as a Class A or Class B felony under IC 35-43-2-1;
(2) is at least fourteen (14) years of age at the time the child committed the act for which the child is being placed; and
(3) has two (2) unrelated prior adjudications of delinquency for acts that would be felonies if committed by an adult.
(b) A court may place the child in a facility authorized under this chapter for not more than two (2) years.
(c) Notwithstanding IC 11-10-2-5, the department of correction may not reduce the period ordered under this section (or IC 31-6-4-15.9(n) before its repeal).
As added by P.L.1-1997, SEC.20.

IC 31-37-19-11
Confinement imposed under departmental classification system; limitation
31-37-19-11 Sec. 11. If a child:
(1) is adjudicated a delinquent child for a delinquent act; and
(2) becomes a ward of the department of correction under this chapter (or IC 31-6-4-15.9 before its repeal);
the department of correction may not at any time during the child's confinement impose a departmental classification system on the child that would cause the child to be confined in a correctional facility for longer than the period of confinement under a departmental classification system that existed on the date that the child committed the delinquent act.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-12
HIV testing of delinquent child; reporting; notice to and counseling of victims
31-37-19-12 Sec. 12. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) a sex crime listed in IC 35-38-1-7.1(e) and the crime created an epidemiologically demonstrated risk of transmission of the human immunodeficiency virus (HIV) as described in IC 35-38-1-7.1(b)(8); or
(2) an offense related to controlled substances listed in IC 35-38-1-7.1(f) if the offense involved:             (A) the delivery by a person to another person; or
(B) the use by a person on another person;
of a contaminated sharp (as defined in IC 16-41-16-2) or other paraphernalia that creates an epidemiologically demonstrated risk of transmission of HIV by involving percutaneous contact.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the child to undergo a screening test for the human immunodeficiency virus (HIV).
(c) If the screening test indicates the presence of antibodies to HIV, the court shall order the child to undergo a confirmatory test.
(d) If the confirmatory test confirms the presence of the HIV antibodies, the court shall report the results to the state department of health.
(e) The state department of health shall do the following:
(1) Notify victims of the crimes listed in IC 35-38-1-7.1(e) and IC 35-38-1-7.1(f) of the HIV screening results.
(2) Provide counseling regarding HIV and a referral for appropriate health care to the victims.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-13
Delinquent acts involving controlled or counterfeit substances or prescription drugs; invalidation of operator's license or permit
31-37-19-13 Sec. 13. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) dealing in:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a counterfeit substance (as defined in IC 35-48-1-10);
(2) possessing:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a prescription drug (as defined in IC 35-48-1-25);
for which the child does not have a prescription; or
(3) conspiring to commit an act described in subdivision (1) or (2).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to invalidate the child's operator's license or permit for a period specified by the court of at least six (6) months but not more than one (1) year from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-14
Delinquent acts involving controlled or counterfeit substances or prescription drugs; prior adjudication of act on or near school property; invalidation of operator's license or permit
31-37-19-14 Sec. 14. (a) This section applies if:
(1) a child has been previously determined to be a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal)

due to the commission of a delinquent act described in section 13(a)(1), 13(a)(2), or 13(a)(3) of this chapter (or IC 31-6-4-15.9(d)(1), IC 31-6-4-15.9(d)(2), or IC 31-6-4-15.9(d)(3) before its repeal); or
(2) the delinquent act described in section 13(a)(1), 13(a)(2), or 13(a)(3) of this chapter (or IC 31-6-4-15.9(d)(1), IC 31-6-4-15.9(d)(2), or IC 31-6-4-15.9(d)(3) before its repeal) was committed:
(A) on school property;
(B) within one thousand (1,000) feet of school property; or
(C) on a school bus.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to invalidate the child's operator's license for a period specified by the court of at least six (6) months but not more than two (2) years from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-15
Delinquent acts involving controlled or counterfeit substances or prescription drugs; denial of learner's permit
31-37-19-15 Sec. 15. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be:
(1) dealing in:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a counterfeit substance (as defined in IC 35-48-1-10);
(2) possessing:
(A) a controlled substance (as defined in IC 35-48-1-9); or
(B) a prescription drug (as defined in IC 35-48-1-25);
for which the child does not have a prescription; or
(3) conspiring to commit an act described in subdivision (1) or (2).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles not to issue the child a learner's permit for a period specified by the court of at least six (6) months but not more than one (1) year from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-16
Delinquent acts involving controlled or counterfeit substances or prescription drugs; prior adjudication of act on or near school property; denial of learner's permit
31-37-19-16 Sec. 16. (a) This section applies if:
(1) a child has been previously determined to be a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal) due to the commission of a delinquent act described in section

15(a)(1), 15(a)(2), or 15(a)(3) of this chapter (or IC 31-6-4-15.9(e)(1), IC 31-6-4-15.9(e)(2), or IC 31-6-4-15.9(e)(3) before its repeal); or
(2) the delinquent act described in section 15(a)(1), 15(a)(2), or 15(a)(3) of this chapter (or IC 31-6-4-15.9(e)(1), IC 31-6-4-15.9(e)(2), or IC 31-6-4-15.9(e)(3) before its repeal) was committed:
(A) on school property;
(B) within one thousand (1,000) feet of school property; or
(C) on a school bus.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles not to issue the child a learner's permit for a period specified by the court of at least six (6) months but not more than two (2) years from the time the child would otherwise be eligible for a learner's permit.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-17
Delinquent acts involving criminal mischief or use of graffiti; suspension of operator's license or invalidation of learner's permit
31-37-19-17 Sec. 17. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be criminal mischief or institutional criminal mischief under IC 35-43-1-2 that involves the use of graffiti.
(b) The juvenile court may, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to:
(1) suspend the child's operator's license; or
(2) invalidate the child's learner's permit;
for one (1) year beginning the date of the order.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-17.2
Fuel theft by delinquent child
31-37-19-17.2 Sec. 17.2. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be a theft or criminal conversion described in IC 35-43-4-8 (fuel theft).
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, order the bureau of motor vehicles to:
(1) suspend the child's operator's license; or
(2) invalidate the child's learner's permit;
under IC 9-25-6-21 in the same manner as the bureau of motor vehicles is required to suspend the driving privileges of a person convicted of fuel theft.
As added by P.L.117-2001, SEC.5.
IC 31-37-19-17.3
Suspension of child's driving privileges; reinstatement; probationary privileges; termination
31-37-19-17.3 Sec. 17.3. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be an offense under IC 9-30-5.
(b) The juvenile court shall, in addition to any other order or decree the court makes under this chapter, recommend the suspension of the child's driving privileges as provided in IC 9-30-5. If a court recommends suspension of a child's driving privileges under this section, the bureau of motor vehicles shall comply with the recommendation of suspension as provided in IC 9-30-6-12.
(c) If a court recommends suspension of a child's driving privileges under this section, the court may order the bureau of motor vehicles to reinstate the child's driving privileges as provided in IC 9-30-6-11.
(d) If a juvenile court orders the bureau of motor vehicles to reinstate a child's driving privileges under subsection (c), the bureau shall comply with the order. Unless the order for reinstatement is issued as provided under IC 9-30-6-11(a)(2) because of a violation of the speedy trial provisions applicable to the juvenile court, the bureau shall also do the following:
(1) Remove any record of the suspension from the bureau's record keeping system.
(2) Reinstate the privileges without cost to the person.
(e) If:
(1) a juvenile court recommends suspension of a child's driving privileges under this section; and
(2) the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult;
the juvenile court may stay the execution of the suspension of the child's driving privileges and grant the child probationary driving privileges for one hundred eighty (180) days.
(f) If a juvenile court orders a suspension under this section and the child did not refuse to submit to a chemical test offered under IC 9-30-6-2 during the investigation of the delinquent act that would have been an offense under IC 9-30-5 if committed by an adult, the juvenile court may grant the child probationary driving privileges for one hundred eighty (180) days in conformity with the procedures in IC 9-30-5-12. The standards and procedures in IC 9-30-5-11 and IC 9-30-5-13 apply to an action under this subsection.
(g) A child whose driving privileges are suspended under this section is entitled to credit for any days during which the license was suspended under IC 31-37-5-7, if the child did not refuse to submit to a chemical test offered as provided under IC 9-30-6-2 during the investigation of the delinquent act that would be an offense under IC 9-30-5 if committed by an adult.     (h) A period of suspension of driving privileges imposed under this section must be consecutive to any period of suspension imposed under IC 31-37-5-7. However, if the juvenile court finds in the sentencing order that it is in the best interest of society, the juvenile court may terminate all or any part of the remaining suspension under IC 31-37-5-7.
(i) The bureau of motor vehicles may adopt rules under IC 4-22-2 to carry out this section.
As added by P.L.32-2000, SEC.22.

IC 31-37-19-17.4
Court may order a delinquent child to receive counseling
31-37-19-17.4 Sec. 17.4. (a) This section applies if a child is a delinquent child under IC 31-37-1 due to the commission of a delinquent act that, if committed by an adult, would be a sex crime listed in IC 35-38-1-7.1(e).
(b) The juvenile court may, in addition to any other order or decree the court makes under this chapter, order:
(1) the child; and
(2) the child's parent or guardian;
to receive psychological counseling as directed by the court.
As added by P.L.70-2004, SEC.28.

IC 31-37-19-18
Surrendering and forwarding driver's licenses or permits
31-37-19-18 Sec. 18. If the court orders invalidation or denial of issuance of a driver's license or permit as described in IC 31-37-5-7 or section 4, 13, 14, 15, 16, 17, or 17.3 of this chapter (or IC 31-6-4-15.9(c), IC 31-6-4-15.9(d), IC 31-6-4-15.9(e), or IC 31-6-4-15.9(f) before the repeal of IC 31-6-4-15.9):
(1) the bureau of motor vehicles shall comply with the order for invalidation or denial of issuance; and
(2) the child shall surrender to the court all driver's licenses or permits of the child and the court shall immediately forward the licenses or permits to the bureau of motor vehicles.
If a juvenile court recommends suspension of driving privileges under section 17.3 of this chapter, IC 9-30-6-12(b), IC 9-30-6-12(c), and IC 9-30-6-12(d) apply to the child's driving privileges.
As added by P.L.1-1997, SEC.20. Amended by P.L.32-2000, SEC.23.

IC 31-37-19-19
Period of invalidation or denial of license or permit; maximum; order to allow receipt of license or permit before completion of period
31-37-19-19 Sec. 19. The juvenile court may:
(1) enter an order for the maximum period of invalidation or denial of issuance under sections 13, 14, 15, and 16 of this chapter; and
(2) following a determination that the child has committed no further delinquent acts, enter an order to allow the child to

receive a license or permit before the period of invalidation or denial is completed.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-20
Restitution or removal of graffiti; rescission of order suspending or invalidating operator's license or learner's permit
31-37-19-20 Sec. 20. (a) This section applies if the juvenile court has entered an order for suspension or invalidation of an operator's license or a learner's permit under section 17 of this chapter (or IC 31-6-4-15.9(f) before its repeal).
(b) Following a determination by the juvenile court that the child has removed or painted over the graffiti or has made other suitable restitution, the court may:
(1) rescind the order for suspension or invalidation; and
(2) allow the child to receive a license or permit before the period of suspension or invalidation ends.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-21
Juvenile detention facility confining child for more than 30 days; criteria
31-37-19-21 Sec. 21. As part of a dispositional decree, a child may only be confined in a juvenile detention facility for more than thirty (30) days if the facility meets the following criteria:
(1) The facility provides to delinquent children a program that includes recreation, education, counseling, and health care.
(2) The program provides services and treatment to:
(A) meet the individual needs of the delinquent child;
(B) involve the delinquent child's family if possible; and
(C) provide transitional services for delinquent children returning to community placement.
(3) The program must be administered and operated by staff who are qualified through education and training to provide rehabilitation and treatment.
(4) The juvenile detention facility must meet the state standards and licensing requirements established by 210 IAC 6.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-22
Dispositional decree containing a no contact order for child needing care, treatment, or rehabilitation; protective order depository; confidential form
31-37-19-22 Sec. 22. If a court issues a dispositional decree that includes a no contact order under section 6(b)(2)(G) of this chapter:
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the petitioner shall file a confidential form prescribed or approved by the division of state court administration with the clerk.
As added by P.L.1-1997, SEC.20. Amended by P.L.133-2002,

SEC.37.

IC 31-37-19-23
Placement in facility located outside child's county of residence
31-37-19-23 Sec. 23. A court may not place a child who is a delinquent child under IC 31-37-1 (or IC 31-6-4-1(b)(1) before its repeal) in:
(1) a community based correctional facility for children;
(2) a juvenile detention facility;
(3) a secure facility;
(4) a secure private facility; or
(5) a shelter care facility;
that is located outside the child's county of residence unless placement of the child in a comparable facility with adequate services located in the child's county of residence is unavailable or the child's county of residence does not have an appropriate comparable facility with adequate services.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-24
Order for participation by parent, guardian, or custodian in program of care, treatment, or rehabilitation for child
31-37-19-24 Sec. 24. If the juvenile court determines that a parent, guardian, or custodian should participate in a program of care, treatment, or rehabilitation for the child, the court may order the parent, guardian, or custodian to:
(1) obtain assistance in fulfilling the obligations as a parent, guardian, or custodian;
(2) provide specified care, treatment, or supervision for the child;
(3) work with a person providing care, treatment, or rehabilitation for the child; and
(4) participate in a program operated by or through the department of correction.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-25
Decree limiting contact with child; copies to parties and law enforcement agencies
31-37-19-25 Sec. 25. (a) The clerk of the court that enters a dispositional decree under this article that requires a person to refrain from direct or indirect contact with a child shall provide a copy of the decree to the following:
(1) Each party.
(2) The sheriff.
(3) The law enforcement agency of the municipality, if any, in which the child resides.
(b) Each sheriff and law enforcement agency that receives a decree under subsection (a) shall maintain a copy of the decree in the depository established by IC 5-2-9. The decree may be removed from

the depository after the later of the following occurs:
(1) The lapse of one (1) year after the decree is entered.
(2) The date specified in the decree if any.
As added by P.L.1-1997, SEC.20.

IC 31-37-19-26
Determination and reporting of legal settlement
31-37-19-26 Sec. 26. (a) This section applies if a juvenile court:
(1) places a child;
(2) changes the placement of a child; or
(3) reviews the implementation of a decree under IC 31-37-20 (or IC 31-6-4-19 before its repeal) of a child placed;
in a state licensed private or public health care facility, child care facility, or foster family home.
(b) The juvenile court shall do the following:
(1) Make findings of fact concerning the legal settlement of the child.
(2) Apply IC 20-26-11-2(1) through IC 20-26-11-2(8) to determine where the child has legal settlement.
(3) Include the findings of fact required by this section in the:
(A) dispositional order;
(B) modification order; or
(C) other decree;
making or changing the placement of the child.
(c) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.211; P.L.13-2006, SEC.6.

IC 31-37-19-27
Emancipation of child
31-37-19-27 Sec. 27. (a) The juvenile court may emancipate a child under section 1(5) or 5(b)(5) of this chapter if the court finds that the child:
(1) wishes to be free from parental control and protection and no longer needs that control and protection;
(2) has sufficient money for the child's own support;
(3) understands the consequences of being free from parental control and protection; and
(4) has an acceptable plan for independent living.
(b) Whenever the juvenile court partially or completely emancipates the child, the court shall specify the terms of the emancipation, which may include the following:
(1) Suspension of the parent's or guardian's duty to support the child. In this case the judgment of emancipation supersedes the support order of a court.
(2) Suspension of:
(A) the parent's or guardian's right to the control or custody of the child; and             (B) the parent's right to the child's earnings.
(3) Empowering the child to consent to marriage.
(4) Empowering the child to consent to military enlistment.
(5) Empowering the child to consent to:
(A) medical;
(B) psychological;
(C) psychiatric;
(D) educational; or
(E) social;
services.
(6) Empowering the child to contract.
(7) Empowering the child to own property.
(c) An emancipated child remains subject to:
(1) IC 20-33-2 concerning compulsory school attendance; and
(2) the continuing jurisdiction of the court.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.212.



CHAPTER 20. REVIEW OF DISPOSITIONAL DECREES; FORMAL REVIEW HEARINGS

IC 31-37-20-1
Progress reports; procedure for modification of decree
31-37-20-1 Sec. 1. At any time after the date of an original dispositional decree, the juvenile court may order the department or the probation department to file a report on the progress made in implementing the decree. If, after reviewing the report, the juvenile court seeks to consider modification of the dispositional decree, the court shall proceed under IC 31-37-22.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.348.

IC 31-37-20-2
Periodic review of case
31-37-20-2 Sec. 2. (a) The court shall hold a formal hearing:
(1) every twelve (12) months after:
(A) the date of the original dispositional decree; or
(B) a delinquent child was removed from the child's parent, guardian, or custodian;
whichever occurs first; or
(2) more often if ordered by the juvenile court.
(b) The court shall determine whether the dispositional decree should be modified and whether the present placement is in the best interest of the child. The court, in making the court's determination, may consider the following:
(1) The services that have been provided or offered to a parent, guardian, or custodian to facilitate a reunion.
(2) The extent to which the parent, guardian, or custodian has enhanced the ability to fulfill parental obligations.
(3) The extent to which the parent, guardian, or custodian has visited the child, including the reasons for infrequent visitation.
(4) The extent to which the parent, guardian, or custodian has cooperated with the department or probation department.
(5) The child's recovery from any injuries suffered before removal.
(6) Whether additional services are required for the child or the child's parent, guardian, or custodian and, if so, the nature of the services.
(7) The extent to which the child has been rehabilitated.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.349.

IC 31-37-20-3
Formal hearing on continued jurisdiction and modification of decree
31-37-20-3 Sec. 3. (a) The court shall hold a formal hearing on the question of continued jurisdiction:         (1) every eighteen (18) months after:
(A) the date of the original dispositional decree; or
(B) a delinquent child was removed from the child's parent, guardian, or custodian;
whichever comes first; or
(2) more often if ordered by the juvenile court.
(b) The state must show that jurisdiction should continue by proving that the objectives of the dispositional decree have not been accomplished and that a continuation of the decree with or without modifications has a probability of success.
(c) If the state does not sustain the state's burden for continued jurisdiction, the court may:
(1) authorize a petition for termination of the parent-child relationship; or
(2) discharge the child or the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20.

IC 31-37-20-4
Progress report required for case review or continued jurisdiction
31-37-20-4 Sec. 4. Before a hearing under section 2 or 3 of this chapter, the probation department or the department shall prepare a report in accordance with IC 31-37-21 on the progress made in implementing the dispositional decree.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.350.

IC 31-37-20-5
Review of foster care placements; disclosure of confidential report or document
31-37-20-5 Sec. 5. (a) The juvenile court may assign cases to a foster care review board established by the court to assist the court in reviewing foster care placements. The board shall:
(1) review a foster care placement at the juvenile court's request; and
(2) file a report, including findings and recommendations, with the court.
(b) If the juvenile court believes the contents of a confidential report or document would benefit the review board, the court may provide the review board with an order authorizing disclosure of the document to the review board. The review board may not disclose the contents of a confidential report or document to a person who is not allowed disclosure by the court or by statute.
As added by P.L.1-1997, SEC.20.

IC 31-37-20-6
Review of child's legal settlement
31-37-20-6 Sec. 6. (a) This section applies if a juvenile court reviews the implementation of a decree under this chapter (or

IC 31-6-4-19 before its repeal) or any other law concerning a child placed in a state licensed private or public health care facility, child care facility, or foster family home.
(b) The juvenile court shall review the court's findings under IC 31-37-19-26 (or IC 31-6-4-18.5(b) before its repeal) and determine whether circumstances have changed the legal settlement of the child.
(c) If the child's legal settlement has changed, the court shall issue an order that modifies the court's findings of fact concerning the legal settlement of the child.
(d) If the court has not previously made findings of fact concerning legal settlement as provided in IC 31-37-19-26 the court shall make the appropriate findings in the court's order entered under this chapter.
(e) The juvenile court shall comply with the reporting requirements under IC 20-26-11-9 concerning the legal settlement of the child.
As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.213.

IC 31-37-20-7
Discharge of child
31-37-20-7 Sec. 7. When the juvenile court finds that the objectives of the dispositional decree have been met, the court shall discharge the child and the child's parent, guardian, or custodian.
As added by P.L.1-1997, SEC.20.



CHAPTER 21. REPORTS REQUIRED FOR REVIEWING DISPOSITIONAL DECREES

IC 31-37-21-1
Progress report; modification report
31-37-21-1 Sec. 1. (a) Before a hearing under IC 31-37-20-2 or IC 31-37-20-3, the probation department or the department shall prepare a report on the progress made in implementing the dispositional decree, including the progress made in rehabilitating the child, preventing placement out-of-home, or reuniting the family.
(b) Before preparing the report required by subsection (a), the probation department or the department shall consult a foster parent of the child about the child's progress made while in the foster parent's care.
(c) If modification of the dispositional decree is recommended, the probation department or the department shall prepare a modification report containing the information required by IC 31-37-17 and request a formal court hearing.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.351.

IC 31-37-21-2
Provision of copies of reports and factual summaries of reports
31-37-21-2 Sec. 2. (a) Except as provided by subsection (b), a report prepared by the state:
(1) for the juvenile court's review of the court's dispositional decree; or
(2) for use at a periodic case review or hearing under IC 31-37-20-2 or IC 31-37-20-3;
shall be made available to the child, and the child's parent, foster parent, guardian, guardian ad litem, custodian, or court appointed special advocate within a reasonable time after the report's presentation to the court or before the hearing.
(b) If the court determines on the record that the report contains information that should not be released to the child or the child's parent, foster parent, guardian, or custodian, the court is not required to make the report available to the person as required under subsection (a). However, the court shall provide a copy of the report to the following:
(1) Each attorney or a guardian ad litem representing the child.
(2) Each attorney representing the child's parent, guardian, or custodian.
(3) A court appointed special advocate.
(c) The court may also provide a factual summary of the report to the child or the child's parent, foster parent, guardian, or custodian.
(d) In addition to the requirements of subsection (a), any report prepared by the state for the juvenile court's review shall also be made available to any court appointed special advocate within the same time period and in the same manner as required in the case of

a parent under subsection (a). However, if under subsection (a) the court determines on the record that the report contains information that should not be released to the parent, the court shall still provide a copy of the report to any court appointed special advocate.
As added by P.L.1-1997, SEC.20. Amended by P.L.146-2006, SEC.58.

IC 31-37-21-3
Admissibility of reports and factual summaries of reports
31-37-21-3 Sec. 3. (a) Any report may be admitted into evidence to the extent that the report contains evidence of probative value even if the evidence would otherwise be excluded.
(b) If a report contains information that should not be released to the child or the child's parent, guardian, or custodian, a factual summary of the report may be admitted.
(c) The:
(1) child;
(2) child's parent, guardian, or custodian; and
(3) person representing the interests of the state;
shall be given a fair opportunity to controvert any part of the report admitted into evidence.
As added by P.L.1-1997, SEC.20.



CHAPTER 22. MODIFICATION OF DISPOSITIONAL DECREES

IC 31-37-22-1
Motion for modification
31-37-22-1 Sec. 1. While the juvenile court retains jurisdiction under IC 31-30-2, the juvenile court may modify any dispositional decree:
(1) upon the juvenile court's own motion;
(2) upon the motion of:
(A) the child;
(B) the child's parent, guardian, custodian, or guardian ad litem;
(C) the probation officer;
(D) the caseworker;
(E) the prosecuting attorney; or
(F) the attorney for the department; or
(3) upon the motion of any person providing services to the child or to the child's parent, guardian, or custodian under a decree of the court.
As added by P.L.1-1997, SEC.20. Amended by P.L.145-2006, SEC.352.

IC 31-37-22-2
Award of guardianship of child to department of correction
31-37-22-2 Sec. 2. If a child has been in the custody of the department of correction under the juvenile court's original dispositional decree, the juvenile court may not award guardianship of the child back to the department unless the juvenile court holds a hearing and finds that the child violated a modified dispositional decree.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-3
Notice and hearing requirements; temporary order for emergency change in child's residence
31-37-22-3 Sec. 3. (a) If the petitioner requests an emergency change in the child's residence, the court may issue a temporary order. However, the court shall then give notice to the persons affected and shall hold a hearing on the question if requested.
(b) If the petition requests any other modification, the court shall give notice to the persons affected and may hold a hearing on the question.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-4
Modification report
31-37-22-4 Sec. 4. If a hearing is required, IC 31-37-17 governs the preparation and use of a modification report. The report shall be prepared if the state or any person other than the child or the child's

parent, guardian, guardian ad litem, or custodian is requesting the modification.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-5
Placement of child in public or private facility for children
31-37-22-5 Sec. 5. If:
(1) a child is placed in a shelter care facility or other place of residence as part of a court order with respect to a delinquent act under IC 31-37-2-2;
(2) the child received a written warning of the consequences of a violation of the placement at the hearing during which the placement was ordered;
(3) the issuance of the warning was reflected in the records of the hearing;
(4) the child is not held in a juvenile detention facility for more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, before the hearing at which it is determined that the child violated that part of the order concerning the child's placement in a shelter care facility or other place of residence; and
(5) the child's mental and physical condition may be endangered if the child is not placed in a secure facility;
the juvenile court may modify its disposition order with respect to the delinquent act and place the child in a public or private facility for children.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-6
Placement of child for noncompliance concerning compulsory school attendance
31-37-22-6 Sec. 6. If:
(1) a child fails to comply with IC 20-33-2 concerning compulsory school attendance as part of a court order with respect to a delinquent act under IC 31-37-2-3 (or IC 31-6-4-1(a)(3) before its repeal);
(2) the child received a written warning of the consequences of a violation of the court order;
(3) the issuance of the warning was reflected in the records of the hearing;
(4) the child is not held in a juvenile detention facility for more than twenty-four (24) hours, excluding Saturdays, Sundays, and legal holidays, before the hearing at which it is determined that the child violated that part of the order concerning the child's school attendance; and
(5) the child's mental and physical condition may be endangered if the child is not placed in a secure facility;
the juvenile court may modify its disposition order with respect to the delinquent act and place the child in a public or private facility for children under section 7 of this chapter. As added by P.L.1-1997, SEC.20. Amended by P.L.1-2005, SEC.214.

IC 31-37-22-7
Alternative facilities for placement
31-37-22-7 Sec. 7. (a) If the juvenile court modifies its disposition order under section 5 or 6 of this chapter, the court may order the child placed under one (1) of the following alternatives:
(1) In a nonlocal secure private facility licensed under the laws of any state. Placement under this alternative includes authorization to control and discipline the child.
(2) In a local secure private facility licensed under Indiana law. Placement under this alternative includes authorization to control and discipline the child.
(3) In a local secure public facility.
(4) In a local alternative facility approved by the juvenile court.
(5) As a ward of the department of correction for housing in any correctional facility for children. Wardship under this alternative does not include the right to consent to the child's adoption. However, without a determination of unavailable housing by the department of correction, a child found to be subject to section 5 or 6 of this chapter and placed in a secure facility of the department of correction may not be housed with any child found to be delinquent under any other provision of this article.
(b) If the juvenile court places a child under subsection (a)(3) or (a)(4):
(1) the length of the placement may not exceed thirty (30) days; and
(2) the juvenile court shall order specific treatment of the child designated to eliminate the child's disobedience of the court's order of placement.
(c) The juvenile court shall retain jurisdiction over any placement under this section (or IC 31-6-7-16(d) before its repeal) and shall review each placement every three (3) months to determine whether placement in a secure facility remains appropriate.
As added by P.L.1-1997, SEC.20.

IC 31-37-22-8
Description by local alternative facility seeking court approval
31-37-22-8 Sec. 8. A local alternative facility seeking the approval of the juvenile court shall provide the court with a description of the following:
(1) The facility's location and facilities.
(2) The facility's staff, including personnel qualifications.
(3) The maximum number of children who may be housed in the facility, including a ratio of staff to children when the facility is at maximum capacity.
(4) Funding sources.
(5) Programs that will be provided for children who are housed in the facility. As added by P.L.1-1997, SEC.20.



CHAPTER 23. INTERSTATE COMPACT ON JUVENILES

IC 31-37-23-1
Provisions of compact
31-37-23-1 Sec. 1. The following compact, by and between the state of Indiana and any other state which has or shall hereafter ratify or legally join in the same, is ratified and approved.
The contracting states solemnly agree:
ARTICLE 1 . Findings and Purposes
That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and to the public with respect to (1) cooperative supervision of delinquent juveniles on probation or parole; (2) the return, from one (1) state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one (1) state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any two (2) or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.
ARTICLE 2.Existing Rights and Remedies
That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.
ARTICLE 3.Definitions
That, for the purpose of this compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court; "probation or parole" means any kind of conditional release of juveniles authorized under the laws of the states party hereto; "court" means any court having jurisdiction over delinquent, neglected or dependent children; "state" means any state, territory or possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant thereof means a place at which a home or regular place

of abode is maintained.
ARTICLE 4.Return of Runaways
(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of such parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for his return. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of his running away, his location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees. Such further affidavits and other documents as may be deemed proper may be submitted with such petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not he is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel his return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, he shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of such juvenile. Such requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to his legal custody, and that it is in the best interest and for the protection of such juvenile that he be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when such juvenile runs away, the court may issue a requisition for the return of such juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One (1) copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of such court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No

juvenile detained upon such order shall be delivered over to the officer whom the court demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of a court in the state, who shall inform him of the demand made for his return, and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such juvenile over to the officer whom the court demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.
Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to his legal custody, such juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for such juvenile and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for his own protection and welfare, for such a time not exceeding ninety (90) days as will enable his return to another state party to this compact pursuant to a requisition for his return from a court of this state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein he is found any criminal charge, or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport such juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.
(b) That the state to which a juvenile is returned under this article shall be responsible for payment of the transportation costs of such return.
(c) That "juvenile" as used in this article means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to the legal custody of such minor.
ARTICLE 5.Return of Escapees and Absconders
(a) That the appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody he has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of such delinquent juvenile. Such requisition shall state the

name and age of the delinquent juvenile, the particulars of his adjudication as a delinquent juvenile, the circumstances of the breach of the terms of his probation or parole or of his escape from an institution or agency vested with his legal custody or supervision, and the location of such delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two (2) certified copies of the judgment, formal adjudication, or order of commitment which subjects such delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Such further affidavits and other documents as may be deemed proper may be submitted with such requisition. One (1) copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing him to take into custody and detain such delinquent juvenile. Such detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon such order shall be delivered over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him, unless he shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform him of the demand made for his return and who may appoint counsel or guardian ad litem for him. If the judge of such court shall find that the requisition is in order, he shall deliver such delinquent juvenile over to the officer whom the appropriate person or authority demanding him shall have appointed to receive him. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.
Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, such person may be taken into custody in any other state party to this compact without a requisition. But in such event, he must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for such person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for such a time, not exceeding ninety (90) days, as will enable his detention under a detention order issued on a requisition pursuant to this article. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation or parole or escaped from an institution or agency vested with his legal custody or supervision, there is pending in the state wherein he is detained any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for an act committed in such state, or if he is suspected of having committed within such state a criminal

offense or an act of juvenile delinquency, he shall not be returned without the consent of such state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport such delinquent juvenile through any and all states party to this compact, without interference. Upon his return to the state from which he escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.
(b) That the state to which a delinquent juvenile is returned under this article shall be responsible for the payment of the transportation costs of such return.
ARTICLE 6.Voluntary Return Procedure
That any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with his legal custody or supervision in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under the provisions of Article 4(a) or of Article 5(a), may consent to his immediate return to the state from which he absconded, escaped or ran away. Such consent shall be given by the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his counsel or guardian ad litem, if any, consent to his return to the demanding state. Before such consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver him to the duly accredited officer or officers of the state demanding his return, and shall cause to be delivered to such officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order him to return unaccompanied to such state and shall provide him with a copy of such court order; in such event a copy of the consent shall be forwarded to the compact administrator of the state to which said juvenile or delinquent juvenile is ordered to return.
ARTICLE 7.Cooperative Supervision of Probationers and Parolees
(a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation or

parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.
(b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.
(c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against him within the receiving state any criminal charge or any proceeding to have him adjudicated a delinquent juvenile for any act committed in such state or if he is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, he shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.
(d) That the sending state shall be responsible under this article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.
ARTICLE 8.Responsibility for Costs
(a) That the provisions of Articles 4(b), 5(b), and 7(d) of this compact shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its

subdivisions, as to the payment of costs, or responsibilities therefor.
(b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to Articles 4(b), 5(b) or 7(d) of this compact.
ARTICLE 9.Detention Practices
That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.
ARTICLE 10.Supplementary Agreements
That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation located within any state entering into such supplementary agreement. Such supplementary agreements shall (1) provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished; (2) provide that the delinquent juvenile shall be given a court hearing prior to his being sent to another state for care, treatment and custody; (3) provide that the state receiving such a delinquent juvenile in one (1) of its institutions shall act solely as agent for the state sending such delinquent juvenile; (4) provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state; (5) provide for reasonable inspection of such institutions by the sending state; (6) provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to his being sent to another state; and (7) make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.
ARTICLE 11.Acceptance of Federal and Other Aid
That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.
ARTICLE 12.Compact Administrators
That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.
ARTICLE 13.Execution of Compact     That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form or execution to be in accordance with the laws of the executing state.
ARTICLE 14.Renunciation
That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending six (6) months' notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under Article 7 hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under Article 10 hereof shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the six (6) months' renunciation notice of the present article.
ARTICLE 15.Severability
That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.
AMENDMENT 1.Runaways
That this article shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.
For the purposes of this article, "child," as used herein, means any minor within the jurisdictional age limits of any court in the home state.
When any child is brought before a court of a state of which such child is not a resident, and such state is willing to permit such child's return to the home state of such child, such home state, upon being so advised by the state in which such proceeding is pending, shall immediately institute proceedings to determine the residence and jurisdictional facts as to such child in such home state, and upon finding that such child is in fact a resident of said state and subject to the jurisdiction of the court thereof, shall within five (5) days authorize the return of such child to the home state, and to the parent or custodial agency legally authorized to accept such custody in such home state, and at the expense of such home state, to be paid from such funds as such home state may procure, designate, or provide, prompt action being of the essence.     AMENDMENT 2.Rendition
(a) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.
(b) All provisions and procedures of Articles 5 and 6 of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile charged with being a delinquent by reason of violating any criminal law shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in Article 5 of the compact shall be forwarded by the judge of the court in which the petition has been filed.
AMENDMENT 3.Out-of-State Confinement
(a) Whenever the duly constituted judicial or administrative authorities in a sending state shall determine that confinement of a probationer or reconfinement of a parolee is necessary or desirable, said officials may direct that the confinement or reconfinement be in an appropriate institution for delinquent juveniles within the territory of the receiving state, such receiving state to act in that regard solely as agent for the sending state.
(b) Escapees and absconders who would otherwise be returned pursuant to Article 5 of the compact may be confined or reconfined in the receiving state pursuant to this amendment. In any such case the information and allegations required to be made and furnished in a requisition pursuant to such article shall be made and furnished, but in place of the demand pursuant to Article 5, the sending state shall request confinement or reconfinement in the receiving state. Whenever applicable, detention orders as provided in Article 5 may be employed pursuant to this paragraph preliminary to disposition of the escapee or absconder.
(c) The confinement or reconfinement of a parolee, probationer, escapee, or absconder pursuant to this amendment shall require the concurrence of the appropriate judicial or administrative authorities of the receiving state.
(d) As used in this amendment: (1) "sending state" means sending state as that term is used in Article 7 of the compact or the state from which a delinquent juvenile has escaped or absconded within the meaning of Article 5 of the compact; (2) "receiving state" means any state, other than the sending state, in which a parolee, probationer, escapee, or absconder may be found, provided that said state is a party to this amendment.
(e) Every state which adopts this amendment shall designate at least one (1) of its institutions for delinquent juveniles as a "Compact Institution" and shall confine persons therein as provided in paragraph (a) hereof unless the sending and receiving state in

question shall make specific contractual arrangements to the contrary. All states party to this amendment shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of said state's delinquents as may be confined in the institution.
(f) Persons confined in "Compact Institutions" pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from said "Compact Institution" for transfer to an appropriate institution within the sending state, for return to probation or parole, for discharge, or for any purpose permitted by the laws of the sending state.
(g) All persons who may be confined in a "Compact Institution" pursuant to the provisions of this amendment shall be treated in a reasonable and humane manner. The fact of confinement or reconfinement in a receiving state shall not deprive any person so confined or reconfined of any rights which said person would have had if confined or reconfined in an appropriate institution of the sending state; nor shall any agreement to submit to confinement or reconfinement pursuant to the terms of this amendment be construed as a waiver of any rights which the delinquent would have had if he had been confined or reconfined in any appropriate institution of the sending state except that the hearing or hearings, if any, to which a parolee, probationer, escapee, or absconder may be entitled (prior to confinement or reconfinement) by the laws of the sending state may be had before the appropriate judicial or administrative officers of the receiving state. In this event, said judicial and administrative officers shall act as agents of the sending state after consultation with appropriate officers of the sending state.
(h) Any receiving state incurring costs or other expenses under this amendment shall be reimbursed in the amount of such costs or other expenses by the sending state unless the states concerned shall specifically otherwise agree. Any two (2) or more states party to this amendment may enter into supplementary agreements determining a different allocation of costs as among themselves.
(i) This amendment shall take initial effect when entered into by any two (2) or more states party to the compact and shall be effective as to those states which have specifically enacted this amendment. Rules and regulations necessary to effectuate the terms of this amendment may be promulgated by the appropriate officers of those states which have enacted this amendment.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-2
"Compact" defined
31-37-23-2 Sec. 2. As used in this chapter, "compact" refers to the interstate compact on juveniles.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-3
"Court" defined     31-37-23-3 Sec. 3. As used in this chapter, "court" refers to the juvenile court.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-4
"Delinquent child" defined
31-37-23-4 Sec. 4. As used in this chapter, "delinquent child" has the meaning prescribed by IC 31-37-1-1 or IC 31-37-2-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-5
"Dependent child" or "neglected child" defined
31-37-23-5 Sec. 5. As used in this chapter, "dependent child" or "neglected child" means a child in need of services under IC 31-34-1.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-6
"Executive authority" defined
31-37-23-6 Sec. 6. As used in this chapter, "executive authority" means the compact administrator.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-7
Compact administrator; appointment; duties
31-37-23-7 Sec. 7. (a) The governor shall appoint a compact administrator for parolees. The administrator is an employee of the department of correction.
(b) The judicial conference of Indiana shall appoint a compact administrator for probationers under the compact.
(c) The administrators, in cooperation with the compact administrators of other states, shall implement the compact.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-8
Compact administrator; acceptance and supervision of children from other states
31-37-23-8 Sec. 8. Each compact administrator may accept children from other states under the compact and shall arrange for the supervision of the children. The child's supervisor shall make periodic reports to the compact administrator regarding the conduct and progress of each child.
As added by P.L.1-1997, SEC.20.

IC 31-37-23-9
Rules
31-37-23-9 Sec. 9. The judicial conference of Indiana shall adopt rules under IC 4-22-2 prescribing duties and procedures for administering probationers participating in the compact.
As added by P.L.1-1997, SEC.20.
IC 31-37-23-10
Supplementary agreements
31-37-23-10 Sec. 10. (a) The compact administrator may enter into supplementary agreements with other states under the compact.
(b) An agreement that involves a state agency or institution must be approved by the agency or institution.
As added by P.L.1-1997, SEC.20.



CHAPTER 24. PLAN COORDINATION

IC 31-37-24-1
"Plan" defined
31-37-24-1 Sec. 1. As used in this chapter, "plan" refers to a community services plan for early intervention services to achieve the purposes described in section 3 of this chapter.
As added by P.L.55-1997, SEC.35.



CHAPTER 25. NO CONTACT ORDERS

IC 31-37-25-1
Eligibility to file petition for no contact order
31-37-25-1 Sec. 1. Any of the following may sign and file a petition for the juvenile court to require a person to refrain from direct or indirect contact with a child:
(1) The prosecuting attorney.
(2) The attorney for the department.
(3) A probation officer.
(4) A caseworker.
(5) The department of correction.
(6) The guardian ad litem or court appointed special advocate.
As added by P.L.133-2002, SEC.38. Amended by P.L.145-2006, SEC.356.

IC 31-37-25-2
Verification
31-37-25-2 Sec. 2. A petition filed under section 1 of this chapter must be verified.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-3
Petition requirements
31-37-25-3 Sec. 3. A petition seeking to restrain a person from contact must be entitled "In the Matter of a No Contact Order for ___________". The petition must allege the following:
(1) That the respondent is likely to have direct or indirect contact with the child in the absence of an order under this chapter.
(2) That the child has been adjudicated a delinquent child.
(3) That the best interests of the child will be served if the person refrains from direct or indirect contact with the child.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-4
Hearing; findings
31-37-25-4 Sec. 4. (a) The court may hold a hearing on a petition concurrently with a dispositional hearing or with a hearing to modify a dispositional decree.
(b) If the court finds that the allegations under section 3 of this chapter are true, the court shall enter a decree.
As added by P.L.133-2002, SEC.38.

IC 31-37-25-5
Protective order depository
31-37-25-5 Sec. 5. If a court enters a decree that requires a person to refrain from direct or indirect contact with a child, the clerk of the court shall comply with IC 5-2-9. As added by P.L.133-2002, SEC.38.






ARTICLE 38. JUVENILE LAW: LOCAL COORDINATING COMMITTEES

CHAPTER 1. ESTABLISHMENT OF LOCAL COORDINATING COMMITTEES

IC 31-38-1-1
Establishment of committee
31-38-1-1 Sec. 1. A local coordinating committee is established in each county.
As added by P.L.1-1997, SEC.21.

IC 31-38-1-2
Membership
31-38-1-2 Sec. 2. Each committee has the following members:
(1) The director of the county office of family and children or the director's designee.
(2) The director of the community mental health center or a managed care provider (as defined in IC 12-7-2-127(b)) serving the child's area of residence or the director's designee.
(3) The superintendent of the school corporation in which the child is legally settled or the superintendent's designee.
(4) The child's parent or guardian, who is a nonvoting member.
(5) If a guardian ad litem has been appointed, the child's guardian ad litem, who is a nonvoting member.
(6) If a special advocate has been appointed, the child's court appointed special advocate, who is a nonvoting member.
(7) If requested by the chairman, a representative of the local health department, who is a nonvoting member.
(8) If requested by the chairman, a representative of any other agency or community organization, who is a nonvoting member.
As added by P.L.1-1997, SEC.21.

IC 31-38-1-3
Quorum; majority vote
31-38-1-3 Sec. 3. (a) A majority of the voting members of a committee constitutes a quorum.
(b) The committee may act only by an affirmative vote of a majority of the voting members present at the meeting. However, if a quorum of the committee cannot obtain a majority vote for any of the proposals or recommendations under consideration at a meeting, the committee shall report all of the proposals or recommendations to the referring agency.
As added by P.L.1-1997, SEC.21.

IC 31-38-1-4
Appointment of designee
31-38-1-4 Sec. 4. If a member of the committee appoints a

designee, the appointing member shall grant to the designee the same authority to commit agency resources as the appointing member possesses for the purposes of participating on the committee.
As added by P.L.1-1997, SEC.21.



CHAPTER 2. REVIEW OF PROPOSED RESTRICTIVE PLACEMENTS OF CHILDREN BY LOCAL COORDINATING COMMITTEES

IC 31-38-2-1
Review of restrictive placement
31-38-2-1 Sec. 1. The local coordinating committee shall review a restrictive placement of a child whenever the referring agency that proposes the restrictive placement convenes a meeting under section 2 of this chapter.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-2
Convening of meeting
31-38-2-2 Sec. 2. If the referring agency is not a court, the referring agency may convene a meeting of the committee to review the restrictive placement proposed by the referring agency. However, if the referring agency is a court, the county office of family and children shall convene the meeting.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-3
Chairman of committee meeting
31-38-2-3 Sec. 3. A person representing the referring agency shall act as the chairman of the committee meeting convened under section 2 of this chapter unless the members of the committee agree on another method of selecting a chairman. However, unless otherwise agreed to by the members of the committee, if the committee reviews a restrictive placement recommended by a court, the director of the county office of family and children or the director's designee shall act as chairman of the committee meeting.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-4
Presence of probation officer at committee meeting
31-38-2-4 Sec. 4. If the referring agency is a court, a probation officer familiar with the proposed restrictive placement must be present at the committee meeting convened under section 2 of this chapter when the restrictive placement proposed by the court is being considered.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-5
Confidential information
31-38-2-5 Sec. 5. (a) Unless prohibited by federal law, information concerning a child that is confidential to a referring agency may be disclosed to another referring agency. However, the receiving agency shall treat the information as confidential.
(b) During any time that confidential information is being disclosed or discussed, the chairman of the committee shall exclude

from the committee meeting any committee members or other persons who are not authorized to receive confidential information under subsection (a).
As added by P.L.1-1997, SEC.21.

IC 31-38-2-6
Public meetings
31-38-2-6 Sec. 6. Committee meetings convened under section 2 of this chapter are not subject to IC 5-14-1.5 and IC 5-14-3.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-7
Duties of committee
31-38-2-7 Sec. 7. A local coordinating committee shall do the following whenever the committee convenes a meeting under section 2 of this chapter:
(1) Except as provided in section 9 of this chapter, review each restrictive placement proposed by a referring agency.
(2) Consider alternative placements or treatment plans and make recommendations to the referring agency.
(3) Develop and recommend a long range treatment plan for the child, including a treatment plan following the child's discharge from a restrictive placement.
(4) Exchange information concerning services for children available in the county with:
(A) members of the committee;
(B) referring agencies; and
(C) other community organizations.
However, confidential information concerning a child may not be disclosed except as provided in section 5(a) of this chapter.
(5) Study the need for and availability of services for children in the county and make recommendations to the department.
(6) Provide information concerning the committee's actions and placement recommendations to the department in the form and to the extent requested by the department.
As added by P.L.1-1997, SEC.21. Amended by P.L.145-2006, SEC.357.

IC 31-38-2-8
Recommendations concerning placement
31-38-2-8 Sec. 8. Except as provided in section 9 of this chapter, whenever the local coordinating committee convenes a meeting under section 2 of this chapter, the committee shall review the restrictive placement proposed by a referring agency and make recommendations concerning less restrictive alternatives, if appropriate, to the referring agency before:
(1) the placement may be made; or
(2) the referring agency may submit its recommendation to the person authorized to make the placement.
As added by P.L.1-1997, SEC.21.
IC 31-38-2-9
Restrictive placements not required to be reviewed; orders to make recommendations
31-38-2-9 Sec. 9. (a) A local coordinating committee is not required to review the following restrictive placements:
(1) Predispositional detention not to exceed sixty (60) days of a child charged with a delinquent act as described in IC 31-37-1 or IC 31-37-2.
(2) Placement of a child in an inpatient psychiatric facility not to exceed thirty (30) days.
(3) Emergency placement of a child in a shelter care facility not to exceed sixty (60) days.
(4) Hospitalization of a child for purposes other than psychiatric care.
(b) After the expiration of the time limit set forth in subsection (a)(1), (a)(2), or (a)(3), a restrictive placement described in subsection (a)(1), (a)(2), or (a)(3) is subject to the same requirements as any other restrictive placement.
(c) If:
(1) the referring agency has made a reasonable attempt to obtain a committee recommendation concerning the placement of a child placed under subsection (a)(1) through (a)(3); and
(2) the recommendation has not been received by the referring agency within ten (10) days of the expiration of the placement;
a court with juvenile court jurisdiction may, upon petition of the referring agency, or sua sponte if the court is the referring agency, order the members of the committee to make a recommendation.
As added by P.L.1-1997, SEC.21.

IC 31-38-2-10
Duties of the department of child services
31-38-2-10 Sec. 10. The department shall:
(1) provide information to:
(A) each referring agency;
(B) the division of mental health and addiction; and
(C) the department of education;
concerning their duties and responsibilities under this chapter;
(2) organize local, regional, or statewide meetings necessary to prepare referring and member agencies for participation on a local coordinating committee;
(3) develop guidelines for local coordinating committees concerning the form and content of reports submitted to the department under this chapter;
(4) monitor and evaluate the performance of local coordinating committees; and
(5) make recommendations to the general assembly concerning the need for and availability of services for children in Indiana.
As added by P.L.1-1997, SEC.21. Amended by P.L.215-2001, SEC.106; P.L.145-2006, SEC.358.






ARTICLE 39. JUVENILE LAW: JUVENILE RECORDS

CHAPTER 1. CONFIDENTIALITY OF JUVENILE COURT RECORDS

IC 31-39-1-1
Application of chapter
31-39-1-1 Sec. 1. (a) This chapter applies to all records of the juvenile court except the following:
(1) Records involving an adult charged with a crime or criminal contempt of court.
(2) Records involving a pregnant minor or her physician seeking a waiver of the requirement under IC 35-1-58.5-2.5 (before its repeal) or IC 16-34-2-4 that a physician who performs an abortion on an unemancipated minor first obtain the written consent of the minor's parent or guardian.
(b) The legal records subject to this chapter include the following:
(1) Chronological case summaries.
(2) Index entries.
(3) Summonses.
(4) Warrants.
(5) Petitions.
(6) Orders.
(7) Motions.
(8) Decrees.
As added by P.L.1-1997, SEC.22.

IC 31-39-1-2
Confidentiality and access to juvenile court records
31-39-1-2 Sec. 2. All juvenile court records subject to this chapter are confidential and are available only in accordance with IC 31-39-2. The court shall take appropriate actions to protect juvenile court records governed by this chapter from unauthorized disclosure.
As added by P.L.1-1997, SEC.22.



CHAPTER 2. PERSONS ENTITLED TO ACCESS TO JUVENILE COURT RECORDS

IC 31-39-2-1
Application of chapter
31-39-2-1 Sec. 1. (a) This chapter applies to all records of the juvenile court except the following:
(1) Records involving an adult charged with a crime or criminal contempt of court.
(2) Records involving a pregnant minor or her physician seeking a waiver of the requirement under IC 35-1-58.5-2.5 (before its repeal) or IC 16-34-2-4 that a physician who performs an abortion on an unemancipated minor first obtain the written consent of the minor's parent or guardian.
(b) The legal records subject to this chapter include the following:
(1) Chronological case summaries.
(2) Index summaries.
(3) Summonses.
(4) Warrants.
(5) Petitions.
(6) Orders.
(7) Motions.
(8) Decrees.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-2
Juvenile court judge and staff
31-39-2-2 Sec. 2. The records of the juvenile court are available without a court order to the judge or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-3
Party and party's counsel
31-39-2-3 Sec. 3. (a) Except as provided in subsections (b) and (c), the records of the juvenile court are available without a court order to any party and the party's attorney. The party and the party's attorney may only review the records applicable to the proceeding in which the person is a party.
(b) A child excluded from a hearing under IC 31-32-6 may be denied access to records pertaining to that subject matter.
(c) A person who was denied access to a predisposition report or the records for a dispositional hearing may be denied access to that subject matter.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-4
Presentence investigations
31-39-2-4 Sec. 4. The records of the juvenile court are available without a court order to the judge of a court having criminal jurisdiction or any authorized staff member if the record is to be used

in a presentence investigation in that court.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-5
Prosecuting attorney and staff
31-39-2-5 Sec. 5. The records of the juvenile court are available without a court order to the prosecuting attorney or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-6
Records available to certain individuals and agencies
31-39-2-6 Sec. 6. The records of the juvenile court are available without a court order to:
(1) the attorney for the department of child services; or
(2) any authorized staff member of:
(A) the county office;
(B) the department of child services; or
(C) the department of correction.
As added by P.L.1-1997, SEC.22. Amended by P.L.145-2006, SEC.359.

IC 31-39-2-7
Parents
31-39-2-7 Sec. 7. The records of the juvenile court are available without a court order to the parents of a child whenever the custody or support of that child is in issue in an action initiated under IC 31-15 or IC 31-16 (or IC 31-1-11.5 before its repeal).
As added by P.L.1-1997, SEC.22.

IC 31-39-2-8
Public access to records of juvenile delinquency proceedings
31-39-2-8 Sec. 8. (a) The records of the juvenile court are available without a court order to the public, subject to the restrictions in subsections (b) and (c), whenever a petition has been filed alleging that a child is delinquent as the result of any of the following alleged acts or combination of alleged acts:
(1) An act that would be murder or a felony if committed by an adult.
(2) An aggregate of two (2) unrelated acts that would be misdemeanors if committed by an adult if the child was at least twelve (12) years of age when the acts were committed.
(3) An aggregate of five (5) unrelated acts that would be misdemeanors if committed by an adult if the child was less than twelve (12) years of age when the acts were committed.
(b) Only the following information or documents may be released under this section:
(1) The child's name.
(2) The child's age.
(3) The nature of the offense.         (4) Chronological case summaries.
(5) Index entries.
(6) Summonses.
(7) Warrants.
(8) Petitions.
(9) Orders.
(10) Motions, excluding:
(A) motions concerning psychological evaluations; and
(B) motions concerning child abuse and neglect.
(11) Decrees.
(12) If the child is adjudicated as a delinquent child for an act or combination of acts described in subsection (a)(1), (a)(2), or (a)(3), the child's photograph.
(c) The clerk of the juvenile court shall place all other records of the child alleged to be or adjudicated as a delinquent child in an envelope marked "confidential" inside the court's file pertaining to the child. Records placed in the confidential envelope may only be released to persons who are allowed disclosure under this section or section 2, 3, 4, 5, 6, 7 or 10 of this chapter. The identifying information of any child who is a victim or a witness shall remain confidential under this section.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-9
Person providing services to child or child's family
31-39-2-9 Sec. 9. The juvenile court may grant any person providing services to the child or the child's family access to the records on the child and the child's family.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-10
Interested persons
31-39-2-10 Sec. 10. (a) Subject to section 15 of this chapter, the juvenile court may grant any person having a legitimate interest in the work of the court or in a particular case access to the court's legal records. In exercising its discretion, the court shall consider that the best interests of the safety and welfare of the community are generally served by the public's ability to obtain information about:
(1) the alleged commission of an act that would be murder or a felony if committed by an adult; or
(2) the alleged commission of an act that would be part of a pattern of less serious offenses.
(b) A person having access to the records under this section is not bound by the confidentiality provisions of IC 31-39-1 and may disclose the contents of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-11
Researchers
31-39-2-11 Sec. 11. The juvenile court shall grant any person

involved in a legitimate research activity access to the court's confidential records if:
(1) the person conducting the research provides written information about:
(A) the purpose of the person's project, including any intent to publish the person's findings;
(B) the nature of the data the person seeks to collect and how the person intends to analyze the data;
(C) the records the person seeks to review; and
(D) the safeguards the person will take to protect the identity of the persons whose records the person will be reviewing;
(2) the proposed safeguards are adequate to protect the identity of each person whose records the researcher will review;
(3) the court informs the researcher of the provisions of IC 31-39-1 and this chapter, including the criminal liability of a person who recklessly fails to protect the records; and
(4) an agreement is executed between the court and the person responsible for the research that specifies the terms of the researcher's use of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-12
Parties to criminal or juvenile delinquency proceedings
31-39-2-12 Sec. 12. (a) The juvenile court shall grant any party to a criminal or juvenile delinquency proceeding access to a person's legal records if the information may be used:
(1) to impeach the person as a witness; or
(2) to discredit the person's reputation if the person places reputation in issue.
(b) The information described in subsection (a) may only be used in criminal or juvenile delinquency proceedings in accordance with the law of evidence.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-13
Victim of delinquent act or victim's family; disclosure in civil action
31-39-2-13 Sec. 13. (a) The juvenile court may grant the victim of a delinquent act, or a member of the victim's family, access to the court's legal records if the information may be used in a civil action against:
(1) the child who committed the act; or
(2) the child's parent.
(b) A person having access to the records under this section may disclose the contents of the record if disclosure is necessary to prosecute any civil action.
As added by P.L.1-1997, SEC.22.

IC 31-39-2-13.5
Juvenile court records available to certain persons to determine

appropriateness of certain out-of-home placements
31-39-2-13.5 Sec. 13.5. The records of the juvenile court are available without a court order to an employee of the department of child services, a caseworker, or a juvenile probation officer conducting a criminal history check (as defined in IC 31-9-2-22.5) under IC 31-26-5-3, IC 31-34, or IC 31-37 to determine the appropriateness of an out-of-home placement for a:
(1) child at imminent risk of placement;
(2) child in need of services; or
(3) delinquent child.
As added by P.L.70-2004, SEC.29. Amended by P.L.234-2005, SEC.189; P.L.145-2006, SEC.360.

IC 31-39-2-13.8
School's access to juvenile court records; notice; confidentiality
31-39-2-13.8 Sec. 13.8. (a) The juvenile court may grant a school access to all or a portion of the juvenile court records of a child who is a student at the school if:
(1) the superintendent, or the superintendent's designee;
(2) the chief administrative officer of a nonpublic school, or the chief administrative officer's designee; or
(3) the individual with administrative control within a charter school, or the individual's designee;
submits a written request that meets the requirements of subsection (b).
(b) A written request must establish that the juvenile court records described in subsection (a) are necessary for the school to:
(1) serve the educational needs of the child whose records are being released; or
(2) protect the safety or health of a student, an employee, or a volunteer at the school.
(c) A juvenile court that releases juvenile court records under this section shall provide notice to the child and to the child's parent, guardian, or custodian that the child's juvenile records have been disclosed to the school.
(d) A juvenile court that releases juvenile court records under this section shall issue an order requiring the school to keep the juvenile court records confidential. A confidentiality order issued under this subsection does not prohibit a school that receives juvenile court records from forwarding the juvenile records to:
(1) another school; or
(2) a person if a parent, guardian, or custodian of the child consents to the release of the juvenile court records to the person.
A school or a person that receives juvenile court records under this subsection must keep the juvenile court records confidential.
As added by P.L.85-2004, SEC.51.

IC 31-39-2-14
Filing of copies of access order or agreement with researcher     31-39-2-14 Sec. 14. Whenever the juvenile court grants access to its records, the court shall place a copy of the access order in the file of each person to whose records the order applies. However, if the access order is a general access order or an agreement under section 11 of this chapter (or IC 31-6-8-1(e) before its repeal), the copy shall be placed in a general file containing all general access orders or agreements under section 11 of this chapter (or IC 31-6-8-1(e) before its repeal).
As added by P.L.1-1997, SEC.22.

IC 31-39-2-15
Waiver of restrictions
31-39-2-15 Sec. 15. A person who is at least eighteen (18) years of age may waive the restrictions on access to the person's records if the person does so in writing, stating the terms of the person's waiver.
As added by P.L.1-1997, SEC.22.



CHAPTER 3. CONFIDENTIALITY OF LAW ENFORCEMENT RECORDS

IC 31-39-3-1
Application of chapter
31-39-3-1 Sec. 1. This chapter applies to all law enforcement records involving allegations that a child is a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.22.

IC 31-39-3-2
Public access to juvenile delinquency records
31-39-3-2 Sec. 2. The following information contained in records involving allegations of delinquency that would be a crime if committed by an adult is considered public information:
(1) The nature of the offense allegedly committed and the circumstances immediately surrounding the alleged offense, including the time, location, and property involved.
(2) The identity of any victim.
(3) A description of the method of apprehension.
(4) Any instrument of physical force used.
(5) The identity of any officers assigned to the investigation, except for the undercover units.
(6) The age and sex of any child apprehended or sought for the alleged commission of the offense.
(7) The identity of a child, if the child is apprehended or sought for the alleged commission of:
(A) an offense over which a juvenile court does not have jurisdiction under IC 31-30-1-2 and IC 31-30-1-4; or
(B) an act specified under IC 31-30-3-3.
As added by P.L.1-1997, SEC.22.

IC 31-39-3-3
Public inspection of records of child's detention in secure facility
31-39-3-3 Sec. 3. Records relating to the detention of any child in a secure facility shall be open to public inspection.
As added by P.L.1-1997, SEC.22.

IC 31-39-3-4
Confidentiality and access to law enforcement records
31-39-3-4 Sec. 4. (a) All law enforcement records except those described in sections 2 and 3 of this chapter are confidential and are available only in accordance with IC 31-39-4.
(b) Each law enforcement agency shall take appropriate actions to protect the records described in subsection (a) from unauthorized disclosure.
As added by P.L.1-1997, SEC.22.



CHAPTER 4. PERSONS ENTITLED TO ACCESS TO LAW ENFORCEMENT RECORDS

IC 31-39-4-1
Application of chapter
31-39-4-1 Sec. 1. This chapter applies to all law enforcement records involving allegations that a child is a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-2
Law enforcement agency head or officer
31-39-4-2 Sec. 2. The records of a law enforcement agency are available, without specific permission from the head of the agency, to a law enforcement officer acting within the scope of the officer's lawful duties.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-3
Juvenile court judge or staff
31-39-4-3 Sec. 3. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the judge of the juvenile court or any authorized staff member.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-4
Party or party's attorney in juvenile court proceedings
31-39-4-4 Sec. 4. (a) The records of a law enforcement agency are available, without specific permission from the head of the agency, to any party to a juvenile court proceeding and the party's attorney. However, a:
(1) child excluded from a hearing by IC 31-32-6 may be denied access to records pertaining to that subject matter; and
(2) person who was denied access to a predispositional report or the records for a dispositional hearing may be denied access to that subject matter.
(b) The party and the party's attorney may only review the records applicable to the proceeding in which the person is a party.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-5
Presentence investigations
31-39-4-5 Sec. 5. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the judge of a court having criminal jurisdiction or any authorized staff member if the record is to be used in a presentence investigation in that court.
As added by P.L.1-1997, SEC.22.
IC 31-39-4-6
Prosecuting attorney or staff
31-39-4-6 Sec. 6. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the prosecuting attorney or any authorized member of the staff of the prosecuting attorney.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-7
Records available to attorney and staff of department of child services
31-39-4-7 Sec. 7. The records of a law enforcement agency are available, without specific permission from the head of the agency, to the attorney for the department of child services or any authorized staff member.
As added by P.L.1-1997, SEC.22. Amended by P.L.145-2006, SEC.361.

IC 31-39-4-8
Interested persons
31-39-4-8 Sec. 8. (a) The head of a law enforcement agency or that person's designee may grant any person having a legitimate interest in the work of the agency or in a particular case access to the agency's confidential records. In exercising discretion, the head of a law enforcement agency shall consider that the best interests of the safety and welfare of the community are generally served by the public's ability to obtain information about:
(1) the identity of anyone charged with the alleged commission of any act that would be murder or a felony if committed by an adult; and
(2) the identity of anyone charged with the alleged commission of an act that would be part of a pattern of less serious offenses.
(b) A person having access to records under this section is not bound by the confidentiality provisions of IC 31-39-3 and may disclose the contents of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-9
Researchers
31-39-4-9 Sec. 9. The head of a law enforcement agency may grant any person involved in a legitimate research activity access to the agency's confidential records if:
(1) the person conducting the research provides written information about:
(A) the purpose of the person's project, including any intent to publish the person's findings;
(B) the nature of the data the person seeks to collect and how the person intends to analyze the data;
(C) the records the person seeks to review; and
(D) the safeguards the person will take to protect the identity

of the persons whose records will be reviewed;
(2) the proposed safeguards are adequate to protect the identity of each person whose records the researcher will review;
(3) the agency informs the researcher of the provisions of this section including the criminal liability of a person who recklessly fails to protect the records; and
(4) an agreement is executed between the agency and the person responsible for the research that specifies the terms of the researcher's use of the records.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-10
Party to criminal or juvenile delinquency proceedings
31-39-4-10 Sec. 10. (a) The head of the law enforcement agency shall grant any party to a criminal or juvenile delinquency proceeding access to a person's records if the information may be used:
(1) to impeach the person as a witness; or
(2) to discredit the person's reputation if the person places reputation in issue.
(b) The information may only be used in criminal or juvenile delinquency proceedings in accordance with the law of evidence.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-11
Victim of delinquent act
31-39-4-11 Sec. 11. The victim of a delinquent act may ask a law enforcement agency if there is probable cause to believe that a specified child committed the act. The head of the agency shall release the child's name to the victim if the victim requires the name to proceed with a civil action for damages.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-12
Filing of copies of access order or agreement with researcher
31-39-4-12 Sec. 12. Whenever the head of a law enforcement agency grants access to the agency's records, that person shall place a copy of the access order in the file of each person to whose records the order applies. However, if the access order is a general access order or an agreement under section 9 of this chapter (or IC 31-6-8-1.2(d) before its repeal), the copy shall be placed in a general file containing all general access orders or agreements.
As added by P.L.1-1997, SEC.22.

IC 31-39-4-13
Waiver of restrictions
31-39-4-13 Sec. 13. A person who is at least eighteen (18) years of age may waive the restrictions on access to the person's records if the person does so in writing, stating the terms of the waiver.
As added by P.L.1-1997, SEC.22.
IC 31-39-4-14
Limited jurisdiction and control of juvenile court over law enforcement records
31-39-4-14 Sec. 14. A judge of a juvenile court or the judge's employees may not exercise any jurisdiction or control over:
(1) records kept and maintained by law enforcement agencies relating to juveniles; and
(2) the discretion granted to heads of law enforcement agencies to release, or to grant access to, records and information unless otherwise specifically provided in the juvenile law. Any specific authority that is granted does not imply the existence of any other jurisdiction or control.
As added by P.L.1-1997, SEC.22.



CHAPTER 5. FINGERPRINTS OR PHOTOGRAPHS OF CHILD

IC 31-39-5-1
Taking and filing
31-39-5-1 Sec. 1. (a) A law enforcement agency may take and file the fingerprints or photographs of a child if:
(1) the child is taken into custody for an act that would be a felony if committed by an adult; and
(2) the child was at least fourteen (14) years of age when the act was allegedly committed.
(b) A juvenile court may, by general order, limit fingerprinting and photographing of children to situations in which children are charged with specified offenses.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-2
Separation from adult files; confidentiality
31-39-5-2 Sec. 2. Fingerprint and photograph files of children shall be separated from those of adults. The files are subject to the confidentiality provisions of IC 31-39-3.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-3
Fingerprinting and comparison
31-39-5-3 Sec. 3. If:
(1) latent fingerprints are found during the investigation of an offense; and
(2) a law enforcement officer has probable cause to believe that the latent fingerprints belong to a certain child;
the officer may fingerprint that child and compare the child's fingerprints with the latent fingerprints.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-4
Destruction
31-39-5-4 Sec. 4. (a) Upon written request of the child or the child's parent, guardian, or custodian, a law enforcement agency shall destroy or deliver to the child any of the child's fingerprints or photographs taken under section 1 of this chapter that are within that agency's possession if:
(1) the child was taken into custody and no petition was filed against the child;
(2) the petition was dismissed because of mistaken identity;
(3) the petition was dismissed because no delinquent act was actually committed; or
(4) the petition was dismissed for lack of probable cause.
(b) If the child has a record of prior arrests or if another charge is pending against the child, the law enforcement agency does not have to destroy the child's fingerprints or photographs. As added by P.L.1-1997, SEC.22.

IC 31-39-5-5
Notice of rights
31-39-5-5 Sec. 5. At the time a law enforcement agency takes a child's fingerprints or photographs, the law enforcement agency shall give written notice to the child and the child's parent, guardian, or custodian of the child's rights under section 4 of this chapter. The agency shall comply with any request for destruction or surrender of the records not later than sixty (60) days of the request.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-6
Destruction of copies forwarded to other agencies
31-39-5-6 Sec. 6. Any law enforcement agency that has forwarded copies of fingerprints or photographs that the law enforcement agency must destroy under section 4 of this chapter to any agency of the United States, of any other state, or of this state, shall request in writing that all copies be returned for destruction or for presentation to the child.
As added by P.L.1-1997, SEC.22.

IC 31-39-5-7
Expungement of record
31-39-5-7 Sec. 7. Whenever fingerprints or photographs are expunged from the files of a law enforcement agency under section 4 of this chapter, the law enforcement agency may retain no other information on the incident. However, this section does not require the alteration of any law enforcement record, such as a blotter entry made at the time of arrest, or of any record in the juvenile court.
As added by P.L.1-1997, SEC.22.



CHAPTER 6. CONFIDENTIALITY OF SCHOOL RECORDS

IC 31-39-6-1
Confidentiality of preliminary inquiry proceedings compiled by school officials
31-39-6-1 Sec. 1. If:
(1) a preliminary inquiry under IC 31-34-7 or IC 31-37-8 takes place in a school; and
(2) the preliminary inquiry is conducted in the presence of school officials;
any record of the proceeding compiled by school officials is confidential and is not open to public inspection under IC 5-14-3-3.
As added by P.L.1-1997, SEC.22.



CHAPTER 7. CORRECTION OF INCORRECT OR MISLEADING INFORMATION

IC 31-39-7-1
Juvenile court records
31-39-7-1 Sec. 1. A person on whom juvenile court records subject to IC 31-39-1 and IC 31-39-2 are maintained may request the court to modify any information that the person believes is incorrect or misleading.
As added by P.L.1-1997, SEC.22.

IC 31-39-7-2
Law enforcement records
31-39-7-2 Sec. 2. A person on whom law enforcement records subject to IC 31-39-3 and IC 31-39-4 are maintained may request the law enforcement agency to modify any information that the person believes is incorrect or misleading.
As added by P.L.1-1997, SEC.22.



CHAPTER 8. EXPUNGEMENT OF RECORDS CONCERNING DELINQUENT CHILD OR CHILD IN NEED OF SERVICES

IC 31-39-8-1
Application of chapter
31-39-8-1 Sec. 1. This chapter applies only to records created as a result of allegations that a child is a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-2
Standing
31-39-8-2 Sec. 2. Any person may petition a juvenile court at any time to remove from:
(1) the court's files;
(2) the files of law enforcement agencies; and
(3) the files of any other person who has provided services to a child under a court order;
those records pertaining to the person's involvement in juvenile court proceedings.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-3
Factors considered
31-39-8-3 Sec. 3. In considering whether to grant the petition, the juvenile court may review:
(1) the best interests of the child;
(2) the age of the person during the person's contact with the juvenile court or law enforcement agency;
(3) the nature of any allegations;
(4) whether there was an informal adjustment or an adjudication;
(5) the disposition of the case;
(6) the manner in which the person participated in any court ordered or supervised services;
(7) the time during which the person has been without contact with the juvenile court or with any law enforcement agency;
(8) whether the person acquired a criminal record; and
(9) the person's current status.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-4
Expungement of child abuse or neglect information
31-39-8-4 Sec. 4. (a) Child abuse or neglect information may be expunged under this chapter if the probative value of the information is so doubtful as to outweigh the information's validity.
(b) Child abuse or neglect information shall be expunged if the information is determined to be unsubstantiated after:
(1) an investigation of a report of a child who may be a victim

of child abuse or neglect by the department of child services; or
(2) a court proceeding.
As added by P.L.1-1997, SEC.22. Amended by P.L.234-2005, SEC.190.

IC 31-39-8-5
Expungement of records held by law enforcement agencies and persons providing treatment for child
31-39-8-5 Sec. 5. If the court grants the expungement petition, the court shall order each law enforcement agency and each person who provided treatment for the child under an order of the court to send that person's records to the court.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-6
Method of expungement
31-39-8-6 Sec. 6. The records may be destroyed or given to the person to whom the records pertain.
As added by P.L.1-1997, SEC.22.

IC 31-39-8-7
Use of expunged records in civil action
31-39-8-7 Sec. 7. If a person whose records are expunged brings an action that might be defended with the contents of the records, the defendant is presumed to have a complete defense to the action. For the plaintiff to recover, the plaintiff must show that the contents of the expunged records would not exonerate the defendant. The plaintiff may be required to state under oath whether the plaintiff had records in the juvenile justice system and whether those records were expunged. If the plaintiff denies the existence of the records, the defendant may prove the existence of the records in any manner compatible with the law of evidence.
As added by P.L.1-1997, SEC.22.






ARTICLE 40. JUVENILE LAW: FUNDING

CHAPTER 1. COST OF SERVICES; LIABILITY OF PARENT OR GUARDIAN TO PAY

IC 31-40-1-1
Application of article
31-40-1-1 Sec. 1. This article applies to a financial burden sustained by a county as the result of costs paid by the county under section 2 of this chapter, including costs resulting from the institutional placement of a child adjudicated a delinquent child or a child in need of services.
As added by P.L.1-1997, SEC.23.



CHAPTER 2. PROBATION USER'S FEE; COUNTY SUPPLEMENTAL JUVENILE PROBATION SERVICES FUND

IC 31-40-2-1
Probation user's fees; administrative fee; administrative costs; transfer of three percent of probation user's fee; collection of administrative fee; payment by credit card; credit card security
31-40-2-1 Sec. 1. (a) Subject to IC 31-40-1-3, a juvenile court may order each delinquent child who receives supervision under IC 31-37-19 or the child's parent, guardian, or custodian to pay to either the probation department or the clerk of the court:
(1) an initial probation user's fee of at least twenty-five dollars ($25) but not more than one hundred dollars ($100);
(2) a probation user's fee of at least ten dollars ($10) but not more than twenty-five dollars ($25) for each month the child receives supervision; and
(3) an administrative fee of one hundred dollars ($100) if the delinquent child is supervised by a juvenile probation officer.
(b) If a clerk of a court collects a probation user's fee, the clerk:
(1) may keep not more than three percent (3%) of the fee to defray the administrative costs of collecting the fee and shall deposit any fee kept under this subsection in the clerk's record perpetuation fund established under IC 33-37-5-2; and
(2) if requested to do so by the county auditor, city fiscal officer, or town fiscal officer under clause (A), (B), or (C), transfer not more than three percent (3%) of the fee to the:
(A) county auditor who shall deposit the money transferred under this subdivision into the county general fund;
(B) city general fund when requested by the city fiscal officer; or
(C) town general fund when requested by the town fiscal officer.
(c) The probation department or clerk shall collect the administrative fee under subsection (a)(3) before collecting any other fee under subsection (a). The probation department or the clerk shall deposit the probation user's fees and the administrative fees paid under subsection (a) into the county supplemental juvenile probation services fund.
(d) In addition to other methods of payment allowed by law, a probation department may accept payment of fees required under this section and section 1.5 of this chapter by credit card (as defined in IC 14-11-1-7). The liability for payment is not discharged until the probation department receives payment or credit from the institution responsible for making the payment or credit.
(e) The probation department may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the probation department or charged directly to the probation department's account, the probation department may collect a credit

card service fee from the person using the bank or credit card. The fee collected under this subsection is a permitted additional charge to the money the probation department is required to collect under subsection (a).
(f) The probation department shall deposit the credit card service fees collected under subsection (e) into the county supplemental juvenile probation services fund. These funds may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.1-1997, SEC.23. Amended by P.L.277-2003, SEC.5; P.L.98-2004, SEC.116.

IC 31-40-2-1.5
Increased probation user's fee
31-40-2-1.5 Sec. 1.5. Notwithstanding the probation user's fee amounts established under section 1 of this chapter, a court may order a person to pay a probation user's fee that exceeds the maximum amount allowed under section 1 of this chapter if:
(1) the person was placed on probation in another state and moved or was transferred to Indiana;
(2) the other state allows a higher probation user's fee than the maximum amount allowed under section 1 of this chapter; and
(3) the probation user's fee the court orders the person to pay does not exceed the maximum amount allowed in the other state.
As added by P.L.277-2003, SEC.6.

IC 31-40-2-1.7
Early payment of probation user's fee; recalculation of probation user's fee; discharge; multiple fees; wage garnishment; withholding driving privileges
31-40-2-1.7 Sec. 1.7. (a) A person may pay a monthly probation user's fee under section 1 or 1.5 of this chapter before the date the payment is required to be made without obtaining the prior approval of a court or a probation department. However, if a delinquent child is discharged from probation before the date the delinquent child was scheduled to be released from probation, any monthly probation user's fee paid in advance for the delinquent child may not be refunded.
(b) A probation department may petition a court to:
(1) impose a probation user's fee on a person; or
(2) increase a person's probation user's fee;
under section 1 or 1.5 of this chapter if the financial ability of the person to pay a probation user's fee changes while the person is on probation.
(c) An order to pay a probation user's fee under section 1 or 1.5 of this chapter:
(1) is a judgment lien that:
(A) attaches to the property of the person subject to the order;             (B) may be perfected;
(C) may be enforced to satisfy any payment that is delinquent under section 1 or 1.5 of this chapter; and
(D) expires;
in the same manner as a judgment lien created in a civil proceeding;
(2) is not discharged by the completion of the person's probationary period or other sentence imposed on the person; and
(3) is not discharged by the liquidation of a person's estate by a receiver under IC 32-30-5.
(d) A delinquent child placed on probation for more than one (1) delinquent act:
(1) may be required to pay more than one (1) initial probation user's fee; and
(2) may not be required to pay more than one (1) monthly probation user's fee per month;
to either the probation department or the clerk of the court.
(e) If a court orders a person to pay a probation user's fee under section 1 or 1.5 of this chapter, the court may garnish the wages, salary, and other income earned by the person to enforce the order.
(f) If:
(1) a person is delinquent in paying the person's probation user's fees required under section 1 or 1.5 of this chapter; and
(2) the person's driver's license or permit has been suspended or revoked or the person has never been issued a driver's license or permit;
the court may order the bureau of motor vehicles to not issue a driver's license or permit to the person until the person has paid the person's delinquent probation user's fees.
As added by P.L.2-2005, SEC.82.

IC 31-40-2-2
Appropriations; restrictions on use of county supplemental juvenile probation services
31-40-2-2 Sec. 2. (a) The fiscal body of the county shall appropriate money from the county supplemental juvenile probation services fund:
(1) to the juvenile courts of the county for the use by the courts in supplementing probation services to juveniles; and
(2) to supplement the salaries of juvenile probation officers in accordance with the salary schedule set by the county fiscal body under IC 36-2-16.5.
(b) Money in the county supplemental juvenile probation services fund may be used only for supplementing probation services and to supplement the salaries of probation officers in accordance with IC 31-31-5.
As added by P.L.1-1997, SEC.23. Amended by P.L.277-2003, SEC.7.

IC 31-40-2-3 County supplemental juvenile probation services fund; disposition of unused money
31-40-2-3 Sec. 3. Money remaining in the county supplemental juvenile probation services fund at the end of the county's fiscal year does not revert to any other fund but continues in the county supplemental juvenile probation services fund.
As added by P.L.1-1997, SEC.23.

IC 31-40-2-4
County supplemental juvenile probation services fund; restrictions on use of fund
31-40-2-4 Sec. 4. The county supplemental juvenile probation services fund may not be used to replace other funding or probation services.
As added by P.L.1-1997, SEC.23.



CHAPTER 3. GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE USER FEE; GUARDIAN AD LITEM OR COURT APPOINTED SPECIAL ADVOCATE FUND

IC 31-40-3-1
User fee
31-40-3-1 Sec. 1. Subject to IC 31-40-1-3, juvenile court may order the parent or guardian of the estate of any child for whom a guardian ad litem or court appointed special advocate is appointed to pay to the probation department a user fee of not more than one hundred dollars ($100) for deposit by the probation department in:
(1) the guardian ad litem fund if a guardian ad litem has been appointed; or
(2) the court appointed special advocate fund if a court appointed special advocate has been appointed.
As added by P.L.1-1997, SEC.23.

IC 31-40-3-2
Appropriations
31-40-3-2 Sec. 2. The fiscal body of the county shall appropriate money from:
(1) the guardian ad litem fund; or
(2) the court appointed special advocate fund;
to the juvenile courts of the county for use by the courts in providing guardian ad litem or court appointed special advocate services and the costs of representation for the guardians ad litem or court appointed special advocates.
As added by P.L.1-1997, SEC.23.

IC 31-40-3-3
Funds; disposition of unused money
31-40-3-3 Sec. 3. Money remaining in the guardian ad litem fund or court appointed special advocate fund at the end of the county's fiscal year does not revert to any other fund but continues in the guardian ad litem fund or court appointed special advocate fund.
As added by P.L.1-1997, SEC.23.

IC 31-40-3-4
Use of adoption incentive payment
31-40-3-4 Sec. 4. An adoption incentive payment that is paid to Indiana under the federal Adoption and Safe Families Act (42 U.S.C. 473A(d)) must be used for services to facilitate the adoption of children who are in need of services and may be used for postadoption services.
As added by P.L.35-1998, SEC.27.



CHAPTER 4. FAILURE TO PAY FEES

IC 31-40-4-1
Contempt
31-40-4-1 Sec. 1. If the parent or guardian of the estate:
(1) defaults in reimbursing the county; or
(2) fails to pay a fee authorized by this article;
the juvenile court may find the parent or guardian in contempt and enter judgment for the amount due.
As added by P.L.1-1997, SEC.23.









TITLE 32. PROPERTY

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. EFFECT OF RECODIFICATION OF TITLE 32

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2002 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 32-16-1-1
"Prior property law"
Sec.1. As used in this chapter, "prior property law" refers to the statutes that are repealed or amended in the recodification act of the 2002 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2002 regular session of the general assembly.
As added by P.L.2-2002, SEC.1.






ARTICLE 17. INTERESTS IN PROPERTY

CHAPTER 1. FEE SIMPLE INTEREST

IC 32-17-1-1
"Grantor"
Sec. 1. As used in this chapter, "grantor" means every person by whom an estate or interest in land is:
(1) created;
(2) granted;
(3) bargained;
(4) sold;
(5) conveyed;
(6) transferred; or
(7) assigned.
As added by P.L.2-2002, SEC.2.

IC 32-17-1-2
Fee simple conveyance
Sec. 2. (a) A conveyance of land that is:
(1) worded in substance as "A.B. conveys and warrants to C.D." (insert a description of the premises) "for the sum of" (insert the consideration); and
(2) dated and signed, sealed, and acknowledged by the grantor;
is a conveyance in fee simple to the grantee and the grantee's heirs and assigns with a covenant as described in subsection (b).
(b) A conveyance in fee simple under subsection (a) includes a covenant from the grantor for the grantor and the grantor's heirs and personal representatives that the grantor:
(1) is lawfully seized of the premises;
(2) has good right to convey the premises;
(3) guarantees the quiet possession of the premises;
(4) guarantees that the premises are free from all encumbrances; and
(5) will warrant and defend the title to the premises against all lawful claims.
As added by P.L.2-2002, SEC.2.

IC 32-17-1-3
Estates tail; abolition
Sec. 3. (a) Estates tail are abolished.
(b) An estate that under common law is a fee tail:
(1) is considered a fee simple; and
(2) if the estate is not limited by a valid remainder, is considered a fee simple absolute.
As added by P.L.2-2002, SEC.2.

IC 32-17-1-4 Lineal and collateral warranties; abolition
Sec. 4. Lineal and collateral warranties with all their incidents are abolished. However, the heirs and devisees of a person who has made a covenant or agreement is answerable upon that covenant or agreement:
(1) to the extent of property descended or devised to the heirs and devisees; and
(2) in the manner prescribed by law.
As added by P.L.2-2002, SEC.2.



CHAPTER 2. ESTATE

IC 32-17-2-1
Application; two or more persons; conveyances and devises
Sec. 1. (a) This section does not apply to:
(1) mortgages;
(2) conveyances in trust; or
(3) conveyances made to husband and wife.
(b) Every estate vested in executors or trustees as executors shall be held by them in joint tenancy.
(c) Except as provided in subsection (b), a conveyance or devise of land or of any interest in land made to two (2) or more persons creates an estate in common and not in joint tenancy unless:
(1) it is expressed in the conveyance or devise that the grantees or devisees hold the land or interest in land in joint tenancy and to the survivor of them; or
(2) the intent to create an estate in joint tenancy manifestly appears from the tenor of the instrument.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-2
Deed of release or quitclaim
Sec. 2. A deed of release or quitclaim passes all the estate that the grantor (as defined in IC 32-17-1-1) may convey by a deed of bargain and sale.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-3
Future estates; life estates; remainders
Sec. 3. (a) A freehold estate and a chattel real may be created to begin at a future day.
(b) An estate for life:
(1) may be created in a term of years with or without the intervention of a precedent estate; and
(2) a remainder may be limited on the estate for life.
(c) A remainder of a freehold or a chattel real, either contingent or vested, may be created, expectant on the termination of a term of years.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-4
Contingent remainder
Sec. 4. A remainder may be limited on a contingency. If the contingency occurs, the contingency abridges or determines the precedent estate.
As added by P.L.2-2002, SEC.2.

IC 32-17-2-5
Conveyance by tenant for life or years      Sec. 5. A conveyance made by a tenant for life or years that purports to grant or convey a greater estate than the tenant possesses or can lawfully convey:
(1) does not result in a forfeiture of the tenants's estate; and
(2) passes to the grantee or alienee all the estate that the tenant may lawfully convey.
As added by P.L.2-2002, SEC.2.



CHAPTER 3. TENANCY

IC 32-17-3-1
Husband and wife purchase or lease of real estate; rights of survivor
Sec. 1. (a) This section applies to a written contract in which a husband and wife:
(1) purchase real estate; or
(2) lease real estate with an option to purchase.
(b) Except as provided in subsection (d), a contract described in subsection (a) creates an estate by the entireties in the husband and wife. The interest of neither party is severable during the marriage.
(c) Upon the death of either party to the marriage, the survivor is considered to have owned the whole of all rights under the contract from its inception.
(d) If:
(1) a contract described in subsection (a) expressly creates a tenancy in common; or
(2) it appears from the tenor of a contract described in subsection (a) that the contract was intended to create a tenancy in common;
the contract shall be construed to create a tenancy in common.
As added by P.L.2-2002, SEC.2.

IC 32-17-3-2
Divorce
Sec. 2. If a husband and wife are divorced while a contract described in section 1(a) of this chapter is in effect, the husband and wife own the interest in the contract and the equity created by the contract in equal shares.
As added by P.L.2-2002, SEC.2.

IC 32-17-3-3
Title bond or contract for sale of land; survivorship
Sec. 3. If:
(1) a husband and wife execute a title bond or contract for the conveyance of real estate owned by them as tenants by the entireties; and
(2) one (1) of the spouses dies:
(A) during the continuance of the marriage; and
(B) before the whole of the agreed purchase price has been paid;
the interest of the deceased spouse in the unpaid part of the purchase price passes to the surviving spouse in the same right as the surviving spouse's rights of survivorship in real estate held as tenants by the entireties.
As added by P.L.2-2002, SEC.2.

IC 32-17-3-4 Husband and wife; joint deed of conveyance
Sec. 4. (a) A joint deed of conveyance by a husband and wife is sufficient to convey and pass any interest described in the deed of either or both of them in land held by them as:
(1) tenants in common;
(2) joint tenants; or
(3) tenants by the entireties.
(b) An executed and recorded power of attorney by one (1) spouse to the other spouse authorizing the conveyance by the attorney in fact of any interest owned:
(1) individually by the grantor (as defined in IC 32-17-1-1) of the power of attorney; or
(2) with the grantor's spouse;
enables the attorney in fact through the exercise of the power of attorney to effectively convey the interest in land by individually making a deed of conveyance.
As added by P.L.2-2002, SEC.2.



CHAPTER 4. PARTITION PROCEEDINGS

IC 32-17-4-1
Compelling partition; defendants
Sec. 1. (a) The following persons may compel partition of land held in joint tenancy or tenancy in common as provided under this chapter:
(1) A person that holds an interest in the land as a joint tenant or tenant-in-common either:
(A) in the person's own right; or
(B) as executor or trustee.
(2) If the sale of the estate of a decedent who held an interest in the land as a joint tenant or tenant in common is necessary, the decedent's administrator or executor.
(b) A trustee, an administrator, or an executor may be made a defendant in an action for the partition of real estate to answer as to any interest the trustee, administrator, or executor has in the real estate.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-2
Petition to partition; description of premises
Sec. 2. (a) A person described in section 1(a) of this chapter may file a petition to compel partition in the circuit court or court having probate jurisdiction of the county in which the land or any part of the land is located.
(b) A petition filed under subsection (a) must contain the following:
(1) A description of the premises.
(2) The rights and titles in the land of the parties interested.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-3
Proceedings, practice, and pleadings
Sec. 3. The proceedings, practice, and pleadings for an action under this chapter are the same as in civil suits, except as otherwise provided in this chapter.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-4
Interlocutory judgments; sale of land
Sec. 4. (a) If:
(1) upon trial of any issue;
(2) upon default; or
(3) by consent of parties;
the court determines that partition should be made, the court shall award an interlocutory judgment that partition be made to parties who desire partition.
(b) In issuing a judgment under subsection (a), the court shall:         (1) specify the share assigned to each party; and
(2) take into consideration advancements to heirs of a person dying intestate.
(c) If the court issues a judgment under subsection (a), any part of the premises remaining after the partition belongs to the persons entitled to the premises, subject to a future partition.
(d) If:
(1) upon trial of any issue;
(2) upon default; or
(3) by confession or consent of parties;
the court determines that the land for which partition is demanded cannot be divided without damage to the owners, the court may order the whole or any part of the premises to be sold as provided under section 12 of this chapter.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-5
Will expressing intent of testator
Sec. 5. Notwithstanding section 4 of this chapter, a court may not order or affirm partition of any real estate contrary to the intention of a testator expressed in the testator's will.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-6
Freeholders appointed to make partition
Sec. 6. Upon judgment of partition, the court shall appoint three (3) individuals as commissioners who:
(1) are disinterested resident freeholders;
(2) reside and own land in the county in which court is held; and
(3) are not related to any of the parties;
who shall make partition of the land in accordance with the judgment of the court.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-7
Commissioners; oath
Sec. 7. (a) Before discharging their duties, the commissioners appointed under section 6 of this chapter shall take an oath to faithfully perform the duties of their trust.
(b) The oath described in subsection (a) must:
(1) if taken in open court, be entered in the court's order book; and
(2) if not taken in open court, be endorsed on the warrant issued to the commissioners to make the partition.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-8
Joint shares
Sec. 8. Two (2) or more persons may, if they choose, have their

shares set off together.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-9
Commissioners report required
Sec. 9. (a) The commissioners shall report to the court regarding their activities under this chapter.
(b) The commissioners shall make the report required under this section:
(1) in open court; or
(2) by signing and swearing to the report before a person authorized to administer oaths.
(c) A report filed under this section must specify the shares assigned to each party by:
(1) divisions;
(2) lots;
(3) metes and bounds; or
(4) plats.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-10
Report of commissioners; judgment of partition; recording
Sec. 10. If the court confirms a report filed under section 9 of this chapter, the court shall:
(1) spread the report on the order book;
(2) enter a judgment of partition in accordance with the report; and
(3) record the report and judgment in a separate book kept for that purpose.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-11
Setting aside report to partition
Sec. 11. (a) Before confirming a report filed under section 9 of this chapter, the court may, if the court determines that good cause exists, set aside the report.
(b) If the court sets aside a report under subsection (a):
(1) the court may:
(A) recommit the duty of partition to the same commissioners; or
(B) appoint other commissioners in the same manner as the original commissioners; and
(2) the commissioners shall perform the duties described in this chapter.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-12
Sale of land; division not possible without damage to owners
Sec. 12. (a) If the commissioners report to the court that the whole or part of the land of which partition is demanded can not be divided

without damage to the owners, the court may order the whole or any part of the land to be sold at public or private sale on terms and conditions prescribed by the court.
(b) If the court orders a sale under this section, the order shall provide for reasonable public notice of the sale.
(c) If the court orders a sale under this section but does not order the sale to be made for cash, the court shall require that the purchaser make a cash payment of at least one-third (1/3) of the purchase price to the commissioner appointed under section 14 of this chapter at the time of the sale.
(d) Land sold under this section may not be sold for less than:
(1) if sold at public sale, two-thirds (2/3) of its appraised value; and
(2) if sold at private sale, its appraised value.
The court shall determine the appraised value of the land in the same manner as in cases of sales of land on execution.
(e) If only a part of land is sold under this section, the remainder may be partitioned as provided under this chapter.
(f) If the value of land ordered by the court to be sold at private sale does not exceed one thousand dollars ($1,000), the land may, in the discretion of the court, be sold without any notice of sale being had or given.
(g) In all cases, the purchaser of land sold under this section has rights in all crops planted on the land after the sale.
(h) The court may:
(1) approve reports of sale by commissioners in partition proceedings; and
(2) order the deed delivered to the purchaser.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-13
Partial partition; assignment of shares
Sec. 13. If the court confirms partial partition:
(1) the shares assigned are full shares; and
(2) the residue reserved for sale is discharged from all title or claim of the parties receiving assignment of their shares under the partition.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-14
Commissioners to sell land; bond
Sec. 14. (a) If the court orders a sale under section 12 of this chapter, the court shall appoint a commissioner, other than a commissioner appointed to make partition, to conduct the sale.
(b) A commissioner appointed under this section shall file a bond payable to the state of Indiana in an amount determined by the court, conditioned for the faithful discharge of the duties of the commissioner's trust.
As added by P.L.2-2002, SEC.2.
IC 32-17-4-15
Deeds and conveyances; mortgages securing deferred payments
Sec. 15. (a) If the court determines that:
(1) land is sold under section 12 of this chapter for cash; or
(2) land is sold under section 12 of this chapter for partial credit and that the first or cash payment of the purchase price is paid;
the court shall order the commissioner appointed under section 14 of this chapter, or some other person, to execute a conveyance to the purchaser.
(b) A conveyance made under this section bars all claims of the prior owners of the land as if the prior owners had executed the conveyance.
(c) If partial credit is given for land sold under section 12 of this chapter, the court shall, at the time the court orders the conveyance to be made under this section, also order and direct that, concurrently with the execution of the conveyance, the purchaser shall execute to the commissioner a mortgage upon the land to secure the deferred payments of the purchase price of the land.
(d) The commissioner shall place a mortgage executed under this section upon record as required by law.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-16
Purchase of land by commissioners
Sec. 16. Commissioners appointed to make partition, or to sell, may not purchase the land partitioned or sold by the commissioners.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-17
Proceeds from sale of land
Sec. 17. The commissioner shall pay the proceeds of a sale under this chapter after payment of just costs and expenses to the persons entitled to the proceeds according to their respective shares, under the direction of the court.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-18
Commissioners to make partition; number performing duties; vacancies
Sec. 18. (a) Any two (2) of the persons named as commissioners to make partition may perform the duties required by this chapter.
(b) The court may fill a vacancy of a commissioner.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-19
Commissioners; vacancy; effect
Sec. 19. (a) The occurrence of a vacancy does not invalidate the previous acts of the commissioners.
(b) A successor commissioner shall take up and continue the proceedings, which are as valid as if the proceedings had been done

by the commissioners first appointed.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-20
Commissioners; allowances
Sec. 20. The court shall provide an allowance, in an amount that the court determines to be reasonable:
(1) to the commissioners for their services; and
(2) for surveying, marking, chaining, platting, and executing the necessary conveyances.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-21
Costs; expenses; counsel fees
Sec. 21. (a) All costs and necessary expenses, including reasonable attorney's fees for plaintiff's attorney, in an amount determined by the court, shall be awarded and enforced in favor of the parties entitled to the costs and expenses against the partitioners.
(b) The court shall assign costs and expenses awarded under subsection (a) against each partitioner as the court may determine in equity, taking into consideration each partitioner's relative interest in the land or proceeds apportioned.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-22
Opening and reviewing closed proceedings
Sec. 22. Upon showing sufficient cause, a party to proceedings under this chapter who was not served with summons may, not more than one (1) year after a partition is confirmed, appear and open the proceedings, and obtain a review of the partition.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-23
Partition of fee and life estates
Sec. 23. A:
(1) person that owns:
(A) an undivided interest in fee simple in any lands; and
(B) a life estate in:
(i) the remaining part of the land; or
(ii) any part of the remaining portion of the land; or
(2) person that owns a fee in the land described in subdivision (1) that is subject to the undivided interest in fee and the life estate in the land;
may compel partition of the land and have the fee simple interest in the land set off and determined in the same manner as land is partitioned under Indiana law.
As added by P.L.2-2002, SEC.2.

IC 32-17-4-24
Lots or out-lots; streets and alleys      Sec. 24. (a) In a proceeding for the partition of real estate:
(1) in a state court; and
(2) in which a person less than eighteen (18) years of age is a party in interest;
the commissioners appointed to make the partition may lay off into lots or out-lots, streets, and alleys, any land included in the partition and may make a plat of the lots or out-lots, streets, and alleys and submit the plat to the court for approval or rejection.
(b) If a plat submitted under subsection (a) is approved by the court:
(1) the commissioners appointed to make the partition shall acknowledge the plat in open court;
(2) the plat must be recorded as other similar plats of like nature are recorded; and
(3) the plat is legally valid as if the plat were made by a legal proprietor of the lands who is at least eighteen (18) years of age.
(c) The court shall determine, upon the return by the commissioners of a plat described in subsection (b), whether it is in the interest of the parties for the land that is the subject of the partition proceeding to be laid off into lots or out-lots, streets, and alleys. If the court determines that it is in the interest of the parties, the appointed commissioners may partition the land as in other cases without detriment to the interested parties. If partition of the land is not practicable without detriment to the interested parties, the lots or out-lots may be sold by order of the court.
As added by P.L.2-2002, SEC.2.



CHAPTER 5. PARTITION INVESTMENT LIMITATIONS

IC 32-17-5-1
Application of chapter
Sec. 1. This chapter applies to a person that is entitled to:
(1) an estate in real estate for life or years;
(2) an estate tail;
(3) a fee simple;
(4) a conditional, base, or qualified fee;
(5) a particular, limited, or conditional estate in real estate; or
(6) an interest in personal property;
and any other person is entitled to a vested or contingent remainder, an executory devise, or any other vested or contingent interest in the same real estate or personal property.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-2
Decree selling, exchanging, or leasing property
Sec. 2. On application of a party in interest described in section 1 of this chapter, the circuit court may, if all the parties are:
(1) parties to the proceedings and before the court; or
(2) properly served with notice as in other civil actions;
decree a sale, exchange, or lease of the real estate, or sale or exchange of the personal property, if the court considers a sale, exchange, or lease to be advantageous to the parties concerned.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-3
Investment of proceeds
Sec. 3. If the court decrees a sale, exchange, or lease under section 2 of this chapter, the court shall direct the investment of the proceeds of the:
(1) sale;
(2) terms of the instrument of exchange or lease; or
(3) limitations of the reversion and rents and income;
so as to inure as by the original grant, devise, or condition to the use of the same parties who would be entitled to the property sold or leased or the income of the personal property.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-4
Effect of decree
Sec. 4. If all persons in being are parties who would be entitled to the property sold or leased or the income of the personal property if the contingency had happened at the date of the commencement of the proceedings, a decree under section 2 of this chapter is binding on any person that claims an interest in the real estate or personal property:
(1) under any party to the decree;         (2) under any person from whom a party to the decree claims; or
(3) from, under, or by the original:
(A) deed;
(B) will; or
(C) instrument;
by which the particular, limited, or conditional estate with remainders or executory devisees was created.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-5
Jurisdiction; guardian ad litem
Sec. 5. (a) The circuit court:
(1) of the county in which a will, deed, or instrument:
(A) is probated or recorded; and
(B) under or from which a party claims or derives the party's interest in the real or personal property that is the subject of the will, deed, or instrument; or
(2) that has jurisdiction of a trust from which the property is derived;
has jurisdiction to hear and determine the rights of the parties under this chapter. Proceedings under this chapter are commenced by complaint as in other civil actions.
(b) For an infant defendant who is a member of the class for whom property that is the subject of a proceeding under this chapter is held:
(1) in reversion;
(2) in remainder; or
(3) upon condition;
the court shall appoint a special guardian ad litem who is not related to any of the parties interested in the property. The living members stand for and represent the whole class, and the parties stand for and represent the full title and whole interest in the property.
As added by P.L.2-2002, SEC.2.

IC 32-17-5-6
Personal property; investment in securities
Sec. 6. If the proceeds under section 3 of this chapter are invested in personal property, the court may, in the court's decree, direct additional investment:
(1) in securities; and
(2) upon terms and conditions;
that the court considers to be in the best interests of the parties.
As added by P.L.2-2002, SEC.2.



CHAPTER 6. POWERS OF APPOINTMENT-RENUNCIATION OR EXERCISE

IC 32-17-6-1
Application of chapter
Sec. 1. This chapter applies to a person who holds a power of appointment under any of the following:
(1) A last will and testament of a decedent.
(2) A deed.
(3) An indenture of trust inter vivos.
(4) An insurance policy.
(5) Any other contract or instrument.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-2
Execution of instruments; renouncing or exercising power
Sec. 2. A person described in section 1 of this chapter may execute an appropriate written instrument to, in whole or in part:
(1) renounce the person's right of appointment; or
(2) exercise the person's power of appointment one (1) or more times.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-3
Renouncing right of appointment
Sec. 3. A renouncement of a right of appointment is final and irrevocable unless the right to revoke the renouncement or to repossess the right of appointment is expressly reserved in the instrument of renouncement.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-4
Power of appointment
Sec. 4. Unless a person exercising a power of appointment expressly renounces and surrenders the right to revoke an appointment in the instrument of appointment, the person may subsequently revoke the appointment and may periodically:
(1) exercise;
(2) revoke the exercise of; and
(3) reexercise the power of appointment.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-5
Effect of subsequent appointment
Sec. 5. A subsequent exercise of a right of appointment is a revocation of all prior appointments to the extent that the subsequent appointment conflicts or is inconsistent with any prior appointments.
As added by P.L.2-2002, SEC.2.

IC 32-17-6-6 Last unrevoked appointment
Sec. 6. The last unrevoked exercise of a power of appointment is effective and controlling.
As added by P.L.2-2002, SEC.2.



CHAPTER 7. REPEALED



CHAPTER 8. UNIFORM STATUTORY RULE AGAINST PERPETUITIES

IC 32-17-8-1
Application of chapter; reformation of disposition created before May 8, 1991
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to a nonvested property interest or a power of appointment that is created on or after May 8, 1991. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.
(b) If a nonvested property interest or a power of appointment was created before May 8, 1991, and:
(1) is determined in a judicial proceeding commenced on or after May 8, 1991, to violate this state's rule against perpetuities as that rule existed before May 8, 1991; or
(2) may violate this state's rule against perpetuities as that rule existed before May 8, 1991;
a court upon the petition of an interested person shall reform the disposition by inserting a savings clause that most closely preserves the transferor's plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-2
Exclusions
Sec. 2. This chapter does not apply to the following:
(1) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of any of the following:
(A) A premarital or postmarital agreement.
(B) A separation or divorce settlement.
(C) A spouse's election.
(D) A similar arrangement arising out of a prospective, an existing, or a previous marital relationship between the parties.
(E) A contract to make or not to revoke a will or trust.
(F) A contract to exercise or not to exercise a power of appointment.
(G) A transfer in satisfaction of a duty of support.
(H) A reciprocal transfer.
(2) A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income.
(3) A power to appoint a fiduciary.         (4) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal.
(5) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision.
(6) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, a profit sharing, a stock bonus, a health, a disability, a death benefit, an income deferral, or other current or deferred benefit plan for one (1) or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse.
(7) A property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another Indiana statute.
(8) A:
(A) provision for the accumulation of an amount of the income of a trust estate reasonably necessary for the upkeep, repair, or proper management of the subject of the estate;
(B) direction in a trust that provides for the allocation wholly or in part to the principal of the trust of stock dividends or stock rights derived from shares held in a trust;
(C) provision for a sinking or reserve fund; or
(D) statutory provision directing an accumulation.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-3
Nonvested property interests; powers of appointment; validity
Sec. 3. (a) A nonvested property interest is valid if:
(1) when the interest is created, the interest is certain to vest or terminate not later than twenty-one (21) years after the death of an individual then alive; or
(2) the interest either vests or terminates within ninety (90) years after the interest's creation.
(b) A general power of appointment not presently exercisable because of a condition precedent is valid if:
(1) when the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy not later than twenty-one (21) years after the death of an individual then alive; or
(2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety (90) years after the condition precedent's creation.     (c) A nongeneral power of appointment or a general testamentary power of appointment is valid if:
(1) when the power is created, the power is certain to be irrevocably exercised or otherwise to terminate not later than twenty-one (21) years after the death of an individual then alive; or
(2) the power is irrevocably exercised or otherwise terminates within ninety (90) years after the power's creation.
(d) In determining whether a nonvested property interest or a power of appointment is valid under subsection (a)(1), (b)(1), or (c)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-4
Nonvested property interests or powers of appointment; time of creation
Sec. 4. (a) Except as provided in subsections (b) and (c) and in section 1(a) of this chapter, the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.
(b) For purposes of this chapter, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of:
(1) a nonvested property interest; or
(2) a property interest subject to a power of appointment described in section 3(b) or 3(c) of this chapter;
the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.
(c) For purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-5
Clauses taking effect upon the later of certain occurrences; portion invalid; construction
Sec. 5. (a) This section applies to a clause in a governing instrument that:
(1) purports to:
(A) postpone the vesting or termination of any interest or trust until;
(B) disallow the vesting or termination of any interest or trust beyond;
(C) require all interests or trusts to vest or terminate not later than; or
(D) operate in any similar fashion upon;         the occurrence of an event described in subdivision (2); and
(2) takes effect upon the later of the following occurrences:
(A) The expiration of a period that exceeds twenty-one (21) years or that might exceed twenty-one (21) years after the death of the survivor of lives in being at the creation of the trust or other property arrangement.
(B) The death of, or the expiration of a period not exceeding twenty-one (21) years after the death of, the survivor of specified lives in being at the creation of the trust or other property arrangement.
(b) If a clause described in subsection (a) appears in an instrument creating a trust or other property arrangement, then, in measuring a period from the creation of a trust or other property arrangement, the portion of the clause that pertains to the period that exceeds twenty-one (21) years or that might exceed twenty-one (21) years after the death of the survivor of lives in being at the creation of the trust or other property arrangement is not valid. The court shall construe the clause as becoming effective upon:
(1) the death of; or
(2) the expiration of the period not exceeding twenty-one (21) years after the death of;
the survivor of the specified lives in being at the creation of the trust or other property arrangement.
As added by P.L.2-2002, SEC.2.

IC 32-17-8-6
Judicial reformation of disposition
Sec. 6. Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely preserves the transferor's plan of distribution and is within the ninety (90) years allowed by section 3(a)(2), 3(b)(2), or 3(c)(2) of this chapter if:
(1) a nonvested property interest or a power of appointment becomes invalid under section 3 of this chapter;
(2) a class gift is not but might become invalid under section 3 of this chapter and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or
(3) a nonvested property interest that is not validated by section 3(a)(1) of this chapter can vest but not within ninety (90) years after the interest's creation.
As added by P.L.2-2002, SEC.2.



CHAPTER 9. UNIFORM ACT ON TRANSFER ON DEATH SECURITIES

IC 32-17-9-1
Application
Sec. 1. This chapter applies to registrations of securities:
(1) in beneficiary form regardless of the date of registration; and
(2) by persons who die after June 30, 1997.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-2
"Beneficiary form" defined
Sec. 2. As used in this chapter, "beneficiary form" means a registration form for a security that indicates:
(1) the present owner of the security; and
(2) the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-3
"Register" defined
Sec. 3. As used in this chapter, "register" means:
(1) to issue a certificate showing the ownership of a certificated security; or
(2) in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-4
"Registering entity" defined
Sec. 4. (a) As used in this chapter, "registering entity" means a person who originates or transfers a security title by registration.
(b) The term includes:
(1) a broker maintaining security accounts for customers; and
(2) a transfer agent or other person acting for or as an issuer of securities.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-5
"Security" defined
Sec. 5. (a) As used in this chapter, "security" means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer.
(b) The term includes a certificated security, an uncertificated security, and a security account.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-6
"Security account" defined      Sec. 6. As used in this chapter, "security account" means:
(1) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death;
(2) an investment management account or custody account with a corporate fiduciary or with a bank, savings bank, or savings association with trust powers, including securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death; or
(3) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, regardless of whether the cash was credited to the account before the owner's death.
As added by P.L.2-2002, SEC.2. Amended by P.L.141-2005, SEC.28.

IC 32-17-9-7
Registration in beneficiary form; sole or joint tenancy ownership
Sec. 7. (a) Only individuals whose registration of a security shows:
(1) sole ownership by one (1) individual; or
(2) multiple ownership by two (2) or more individuals with right of survivorship, rather than as tenants in common;
may obtain registration in beneficiary form.
(b) Multiple owners of a security registered in beneficiary form hold as:
(1) joint tenants with right of survivorship; or
(2) tenants by the entireties;
and not as tenants in common.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-8
Registration in beneficiary form; applicable law
Sec. 8. (a) A security may be registered in beneficiary form if the form is authorized by this or a similar statute of:
(1) the state of:
(A) organization of the issuer or registering entity;
(B) the location of the registering entity's principal office; or
(C) the office of its transfer agent or its office making the registration; or
(2) the state listed as the owner's address at the time of registration.
(b) Notwithstanding subsection (a), a registration governed by the law of a jurisdiction in which this or similar legislation:
(1) is not in force; or
(2) was not in force when a registration in beneficiary form was

made;
is presumed to be valid and authorized as a matter of contract law.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-9
Origination of registration in beneficiary form
Sec. 9. A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-10
Form of registration in beneficiary form
Sec. 10. To be effective, registration in beneficiary form must be shown by:
(1) the words "transfer on death" or the abbreviation "T.O.D."; or
(2) the words "pay on death" or the abbreviation "P.O.D.";
after the name of the registered owner and before the name of a beneficiary.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-11
Effect of a T.O.D. notation on registration in beneficiary form
Sec. 11. (a) The designation of a T.O.D. beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death.
(b) A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all of the then surviving owners without the consent of the beneficiary.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-12
Ownership on death of owner
Sec. 12. (a) On the death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners.
(b) On proof of death of all owners and compliance with the applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners.
(c) Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common.
(d) If a beneficiary does not survive the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.
As added by P.L.2-2002, SEC.2.
IC 32-17-9-12.1
Liability for creditor claims and statutory allowances; applicable law
Sec. 12.1. The liability of a beneficiary for creditor claims and statutory allowances is determined under IC 32-17-13.
As added by P.L.165-2002, SEC.13.

IC 32-17-9-13
Protection of registering entity
Sec. 13. (a) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registering entity offers registration in beneficiary form, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.
(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on the death of the deceased owner as provided in this chapter.
(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if the registering entity registers a transfer of the security in accordance with section 11 of this chapter and does so in good faith reliance on:
(1) the registration;
(2) this chapter; and
(3) information provided to it by:
(A) affidavit of the personal representative of the deceased owner;
(B) the surviving beneficiary;
(C) the surviving beneficiary's representatives; or
(D) other information available to the registering entity.
(d) The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects the registering entity's right to protection under this chapter.
(e) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-14
Nontestamentry transfer on death
Sec. 14. (a) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.
(b) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws

of Indiana.
As added by P.L.2-2002, SEC.2.

IC 32-17-9-15
Terms, conditions, and forms for registration
Sec. 15. (a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests:
(1) for registrations in beneficiary form; and
(2) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.
(b) The terms and conditions established under subsection (a) may provide for the following:
(1) Proving death.
(2) Avoiding or resolving any problems concerning fractional shares.
(3) Designating primary and contingent beneficiaries.
(4) Substituting a named beneficiary's descendants to take in the place of the named beneficiary if the beneficiary has died. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to survive the owner, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate.
(c) In addition to the items described in subsection (b), terms and conditions established under subsection (a) may also include:
(1) other forms of identifying beneficiaries who are to take on one (1) or more contingencies; and
(2) rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form.
(d) The following are illustrations of registrations in beneficiary form that a registering entity may authorize:
(1) Sole owner-sole beneficiary: John S. Brown T.O.D. (or P.O.D.) John S. Brown, Jr.
(2) Multiple owners-sole beneficiary: John S. Brown, Mary B. Brown, JT TEN, T.O.D. John S. Brown, Jr.
(3) Multiple owners-primary and secondary (substituted) beneficiaries as follows:
(A) John S. Brown, Mary B. Brown, JT TEN, T.O.D. John S. Brown, Jr. SUB BENE Peter Q. Brown.
(B) John S. Brown, Mary B. Brown, JT TEN, T.O.D. John S. Brown, Jr. LDPS.
As added by P.L.2-2002, SEC.2.



CHAPTER 10. LIMITATIONS ON POSSIBILITY OF REVERTER OR RIGHTS OF ENTRY FOR A BREACH OF A CONDITION SUBSEQUENT

IC 32-17-10-1
Application of chapter
Sec. 1. This chapter does not apply to the following:
(1) A conveyance made for the purpose of extinguishing a possibility of reverter or a right of entry.
(2) The rights of:
(A) a mortgagee based on the terms of the mortgage;
(B) a trustee or beneficiary under a trust deed in the nature of a mortgage based on the terms of the trust deed;
(C) a grantor under a vendor's lien reserved in a deed;
(D) a lessor under a lease for a term of years; or
(E) a person with a separate property interest in coal, oil, gas, or other minerals.
As added by P.L.2-2002, SEC.2.

IC 32-17-10-2
Duration of possibility of reverter or right of entry for breach of condition subsequent
Sec. 2. A possibility of reverter or right of entry for breach of a condition subsequent concerning real property is invalid after thirty (30) years from the date the possibility of reverter or right of entry is created, notwithstanding a period of creation longer than thirty (30) years:
(1) if the breach of the condition has not occurred; and
(2) despite whether the possibility of reverter or right of entry was created before, on, or after July 1, 1993.
As added by P.L.2-2002, SEC.2.

IC 32-17-10-3
Expired rights of action
Sec. 3. A person may not commence an action for recovery of any part of real property after June 30, 1994, based on a possibility of reverter or right of entry for a breach of a condition subsequent if:
(1) the breach of the condition occurred before July 1, 1993; and
(2) the possibility of reverter or right of entry was created before July 1, 1963.
As added by P.L.2-2002, SEC.2.



CHAPTER 11. MULTIPLE PARTY ACCOUNTS

IC 32-17-11-1
"Account" defined
Sec. 1. (a) As used in this chapter, "account" means a contract of deposit of funds between a depositor and a financial institution.
(b) The term includes a checking account, savings account, certificate of deposit, share account, and other like arrangement.
As added by P.L.2-2002, SEC.2.



CHAPTER 12. CONTRACTS CONCERNING UNITED STATES LANDS



CHAPTER 13. LIABILITY OF NONPROBATE TRANSFEREES FOR CREDITOR CLAIMS AND STATUTORY ALLOWANCES

IC 32-17-13-1
"Nonprobate transfer" defined
Sec. 1. (a) As used in this chapter, "nonprobate transfer" means a valid transfer, effective at death, by a transferor:
(1) whose last domicile was in Indiana; and
(2) who immediately before death had the power, acting alone, to prevent transfer of the property by revocation or withdrawal and:
(A) use the property for the benefit of the transferor; or
(B) apply the property to discharge claims against the transferor's probate estate.
The term does not include transfer of a survivorship interest in a tenancy by the entireties real estate, transfer of a life insurance policy or annuity, or payment of the death proceeds of a life insurance policy or annuity.
(b) With respect to a security described in IC 32-17-9, "nonprobate transfer" means a transfer on death resulting from a registration in beneficiary form by an owner whose last domicile was in Indiana.
(c) With respect to a nonprobate transfer involving a multiple party account, a nonprobate transfer occurs if the last domicile of the depositor whose interest is transferred under IC 32-17-11 was in Indiana.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-2
Insufficiency of estate to pay claims and statutory allowances; liability of nonprobate transferee
Sec. 2. (a) Except as otherwise provided by statute, a transferee of a nonprobate transfer is subject to liability to a decedent's probate estate for:
(1) allowed claims against the decedent's probate estate; and
(2) statutory allowances to the decedent's spouse and children;
to the extent the decedent's probate estate is insufficient to satisfy those claims and allowances.
(b) The liability of the nonprobate transferee may not exceed the value of nonprobate transfers received or controlled by the nonprobate transferee.
(c) The liability of the nonprobate transferee does not include the net contributions of the nonprobate transferee.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-3
Priority of liability to probate estate
Sec. 3. Nonprobate transferees are liable for the insufficiency described in section 2 of this chapter in the following order:         (1) As provided in the decedent's will or other governing instrument.
(2) To the extent of the value of the nonprobate transfer received or controlled by the trustee of trusts that can be amended, modified, or revoked by the decedent during the decedent's lifetime. If there is more than one (1) such trust, in proportion to the relative value of the trusts.
(3) Other nonprobate transferees in proportion to the values received.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-4
Beneficiary interests in trusts
Sec. 4. Unless otherwise provided by the trust instrument, interest of beneficiaries in all trusts incurring liabilities under this chapter shall abate as necessary to satisfy the liability as if all of the trust instruments were a single will and the interests were devises under it.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-5
Apportionment of liability by instrument
Sec. 5. (a) A provision made in an instrument may direct the apportionment of the liability among the nonprobate transferees taking under that or any other governing instrument.
(b) If a provision in an instrument conflicts with a provision in another instrument, the later provision prevails.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-6
Enforcement proceedings; jurisdiction
Sec. 6. Upon due notice to a nonprobate transferee, the liability imposed by this chapter is enforceable in proceedings in Indiana in the county where:
(1) the transfer occurred;
(2) the transferee is located; or
(3) the probate action is pending.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-7
Commencement of proceedings; immunity of personal representative
Sec. 7. (a) A proceeding under this chapter may not be commenced unless the personal representative of the decedent's estate has received a written demand for the proceeding from the surviving spouse or a surviving child, to the extent that statutory allowances are affected, or a creditor.
(b) If the personal representative declines or fails to commence a proceeding after demand, a person making demand may commence the proceeding in the name of the decedent's estate at the expense of

the person making the demand and not of the estate.
(c) A personal representative who declines in good faith to commence a requested proceeding incurs no personal liability for declining.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-8
Deadline for commencement of proceedings
Sec. 8. A proceeding under this chapter must be commenced not later than nine (9) months after the person's death, but a proceeding on behalf of a creditor whose claim was allowed after proceedings challenging disallowance of the claim may be commenced within sixty (60) days after final allowance of the claim.
As added by P.L.165-2002, SEC.11.

IC 32-17-13-9
Release of obligor or trustee from liability for transfer of assets to nonprobate transferee
Sec. 9. Unless written notice asserting that a decedent's probate estate is insufficient to pay allowed claims and statutory allowances has been received from the decedent's personal representative, the following rules apply:
(1) Payment or delivery of assets by a financial institution, registrar, or another obligor to a nonprobate transferee under the terms of the governing instrument controlling the transfer releases the obligor from all claims for amounts paid or assets delivered.
(2) A trustee receiving or controlling a nonprobate transfer is released from liability under this section on any assets distributed to the trust's beneficiaries. Each beneficiary, to the extent of the distribution received, becomes liable for the amount of the trustee's liability attributable to that asset imposed by sections 2 and 3 of this chapter.
As added by P.L.165-2002, SEC.11.






ARTICLE 17.5. UNIFORM DISCLAIMER OF PROPERTY INTERESTS ACT

CHAPTER 1. GENERAL PROVISIONS

IC 32-17.5-1-1
Applicability
Sec. 1. This article applies to a disclaimer of an interest in or power over property regardless of when the interest or power was created.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-2
Effect on other law
Sec. 2. This chapter does not limit the right of a person to waive, release, disclaim, or renounce an interest in or power over property under a law other than this article.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-3
Disclaiming interest in existence on July 1, 2003
Sec. 3. Except as otherwise provided in IC 32-17.5-8, an interest in or power over property existing on July 1, 2003, may be disclaimed after June 30, 2003, if the time for delivering or filing a disclaimer under IC 32-17-7 (before its repeal) has not expired.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-4
Construction
Sec. 4. In applying and construing this article, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-1-5
Citing article
Sec. 5. This article may be cited as the "Uniform Disclaimer of Property Interests Act (1999)".
As added by P.L.5-2003, SEC.1.



CHAPTER 2. DEFINITIONS

IC 32-17.5-2-1
"Beneficiary designation"
Sec. 1. "Beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:
(1) an annuity or insurance policy;
(2) an account with a designation for payment on death;
(3) a security registered in beneficiary form;
(4) a pension, profit sharing, retirement, or other employment related benefit plan; or
(5) any other nonprobate transfer at death, except for property held as joint tenants with rights of survivorship or as tenants by the entireties.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-2
"Disclaimant"
Sec. 2. "Disclaimant" means the person to whom a disclaimed interest or power would have passed had the disclaimer not been made.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-3
"Disclaimed interest"
Sec. 3. "Disclaimed interest" means the interest that would have passed to the disclaimant had the disclaimer not been made.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-4
"Disclaimer"
Sec. 4. "Disclaimer" means a refusal to accept an interest in or power over property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-5
"Fiduciary"
Sec. 5. "Fiduciary" means:
(1) a personal representative, a trustee, or an agent acting under a power of attorney; or
(2) a person authorized to act as a fiduciary with respect to the property of another person.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-6
"Future interest"
Sec. 6. "Future interest" means an interest that, if it takes effect in possession or enjoyment, takes effect later than the time of its creation. As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-7
"Jointly held property"
Sec. 7. "Jointly held property" means property held in the name of at least two (2) persons under an arrangement in which:
(1) all holders have concurrent interests; and
(2) the last surviving holder is entitled to the whole of the property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-8
"Person"
Sec. 8. "Person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, a limited liability company, an association, a joint venture, a government, a governmental subdivision, an agency, or instrumentality, a public corporation, or any other legal or commercial entity.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-9
"State"
Sec. 9. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band or Alaskan native village recognized by federal law or formally acknowledged by a state.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-10
"Time of distribution"
Sec. 10. "Time of distribution" means the time when a disclaimed interest would otherwise have taken effect in possession or enjoyment.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-2-11
"Trust"
Sec. 11. "Trust" means:
(1) a charitable or noncharitable express trust and any additions to the trust, regardless of when or how the trust is created; and
(2) a trust created under a statute, judgment, or decree which requires the trust to be administered in the manner of an express trust.
As added by P.L.5-2003, SEC.1.



CHAPTER 3. POWER TO DISCLAIM; IRREVOCABILITY OF DISCLAIMER

IC 32-17.5-3-1
Disclaiming power or interest in property
Sec. 1. A person may disclaim, in whole or part, any interest in or power over property, including a power of appointment. A person may disclaim the interest or power even if the creator of the interest or power imposed:
(1) a spendthrift provision or similar restriction on transfer; or
(2) a restriction or limitation on the right to disclaim.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-2
Fiduciary's right to disclaim
Sec. 2. Except to the extent a fiduciary's right to disclaim is expressly restricted or limited by another statute or by the instrument creating the fiduciary relationship, a fiduciary may disclaim, in whole or part, any interest in or power over property, including a power of appointment, whether acting in a personal or representative capacity. A fiduciary may disclaim the interest or power even if:
(1) the creator of the power or interest imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to disclaim; or
(2) an instrument other than the instrument that created the fiduciary relationship imposed a restriction or limitation on the right to disclaim.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-3
Disclaimer requirements
Sec. 3. (a) As used in this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.
(b) A disclaimer must:
(1) be in a writing or other record;
(2) state that it is a disclaimer;
(3) describe the interest or power disclaimed;
(4) be signed by the person making the disclaimer; and
(5) be delivered or filed in the manner provided in IC 32-17.5-7.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-4
Partial disclaimer
Sec. 4. A partial disclaimer may be expressed as:
(1) a fraction;
(2) a percentage;
(3) a monetary amount;
(4) a term of years;
(5) a limitation of a power; or         (6) any other interest or estate in the property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-5
When irrevocable
Sec. 5. A disclaimer becomes irrevocable upon the occurrence of the later of the following to occur:
(1) The disclaimer is delivered or filed as set forth in IC 32-17.5-7.
(2) The disclaimer becomes effective as set forth in IC 32-17.5-4 through IC 32-17.5-6.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-3-6
Disclaimer not a transaction, assignment, or release
Sec. 6. A disclaimer made under this article is not a transfer, an assignment, or a release.
As added by P.L.5-2003, SEC.1.



CHAPTER 4. DISCLAIMER OF INTEREST IN PROPERTY

IC 32-17.5-4-1
General provisions
Sec. 1. Except for a disclaimer under IC 32-17.5-5 or IC 32-17.5-6-1, the following rules apply to a disclaimer of an interest in property:
(1) A disclaimer takes effect:
(A) when the instrument creating the interest becomes irrevocable; or
(B) upon the intestate's death if the interest arose under the law of intestate succession.
(2) A disclaimed interest passes according to any provision in the instrument creating the interest:
(A) that provides for the disposition of the interest should the interest be disclaimed; or
(B) that concerns disclaimed interests in general.
(3) If the instrument creating the disclaimed interest does not contain a provision described in subdivision (2), the following rules apply:
(A) If the disclaimant is an individual, the following rules apply:
(i) Except as provided in item (ii), the disclaimed interest passes as if the disclaimant had died immediately before the time of distribution.
(ii) If, by law or under the instrument, the descendants of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time of distribution, the disclaimed interest passes only to the descendants of the disclaimant who survive at the time of distribution.
(B) If the disclaimant is not an individual, the disclaimed interest passes as if the disclaimant did not exist.
(4) If the disclaimed interest arose under the law of intestate succession, the disclaimed interest passes as if the disclaimant had died immediately before the intestate's death.
(5) Upon the disclaimer of a preceding interest:
(A) a future interest held by a person other than the disclaimant takes effect as if the disclaimant had died or ceased to exist immediately before the time of distribution; and
(B) a future interest held by the disclaimant is not accelerated in possession or enjoyment.
As added by P.L.5-2003, SEC.1. Amended by P.L.238-2005, SEC.54.



CHAPTER 5. DISCLAIMER OF RIGHTS OF SURVIVORSHIP IN JOINTLY HELD PROPERTY

IC 32-17.5-5-1
Disclaimer by surviving joint holder
Sec. 1. (a) Upon the death of a holder of jointly held property, a surviving holder may disclaim, in whole or part, the greater of the following:
(1) A fractional share of the property determined by dividing one (1) by the number of joint holders alive immediately before the death of the holder to whose death the disclaimer relates.
(2) All of the property except that part of the value of the entire interest attributable to the contribution furnished by the disclaimant.
(b) A disclaimer under subsection (a) takes effect as of the death of the holder of jointly held property to whose death the disclaimer relates.
(c) An interest in jointly held property disclaimed by a surviving holder of the property passes as if the disclaimant predeceased the holder to whose death the disclaimer relates.
As added by P.L.5-2003, SEC.1.



CHAPTER 6. DISCLAIMER OF CERTAIN POWERS OR INTERESTS

IC 32-17.5-6-1
Disclaimer by trustee
Sec. 1. If a trustee disclaims an interest in property that otherwise would have become trust property, the interest does not become trust property.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-6-2
Disclaiming power of appointment
Sec. 2. If the holder of a power of appointment or other power not held in a fiduciary capacity disclaims the power, the following rules apply:
(1) If the holder has not exercised the power, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.
(2) If the holder has exercised the power and the disclaimer is of a power other than a presently exercisable general power of appointment, the disclaimer takes effect immediately after the last exercise of the power.
(3) The instrument creating the power is construed as if the power expired when the disclaimer became effective.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-6-3
Disclaimer by appointee of power of appointment
Sec. 3. (a) A disclaimer of an interest in property by an appointee of a power of appointment takes effect as of the time the instrument by which the holder exercises the power becomes irrevocable.
(b) A disclaimer of an interest in property by:
(1) persons eligible to receive property upon exercise of the power of appointment; or
(2) a taker in default of an exercise of a power of appointment;
takes effect as of the time the instrument creating the power becomes irrevocable.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-6-4
Disclaiming power held in fiduciary capacity
Sec. 4. (a) If a fiduciary disclaims a power held in a fiduciary capacity that has not been exercised, the disclaimer takes effect as of the time the instrument creating the power becomes irrevocable.
(b) If a fiduciary disclaims a power held in a fiduciary capacity that has been exercised, the disclaimer takes effect immediately after the last exercise of the power.
(c) A disclaimer under this section is effective as to another fiduciary if the disclaimer so provides and the fiduciary disclaiming has the authority to bind the estate, trust, or other person for whom

the fiduciary is acting.
As added by P.L.5-2003, SEC.1.



CHAPTER 7. DELIVERY OR FILING OF DISCLAIMER

IC 32-17.5-7-1
Delivery; in general
Sec. 1. Subject to sections 2 through 11 of this chapter, a disclaimer may be delivered by:
(1) personal delivery;
(2) first class mail; or
(3) any other method likely to result in receipt of the disclaimer.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-2
Interest created by intestate succession or will
Sec. 2. A disclaimer of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust, must be:
(1) delivered to the personal representative of the decedent's estate; or
(2) filed with a court having jurisdiction to appoint the personal representative if no personal representative is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-3
Interest in testamentary trust
Sec. 3. A disclaimer of an interest in a testamentary trust must be:
(1) delivered to the trustee then serving;
(2) delivered to the personal representative of the decedent's estate if no trustee is then serving; or
(3) filed with a court having jurisdiction to enforce the trust if no personal representative is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-4
Interest in an intervivos trust
Sec. 4. A disclaimer of an interest in an inter vivos trust must be:
(1) delivered to the trustee then serving;
(2) filed with a court having jurisdiction to enforce the trust if no trustee is then serving; or
(3) delivered to the settlor of a revocable trust or the transferor of the interest if the disclaimer is made before the time the instrument creating the trust becomes irrevocable.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-5
Interest created by beneficiary designation
Sec. 5. A disclaimer of an interest created by a beneficiary designation made before the time the designation becomes irrevocable must be delivered to the person making the beneficiary designation. As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-6
Disclaiming after beneficiary designation irrevocable
Sec. 6. A disclaimer of an interest created by a beneficiary designation made after the time the designation becomes irrevocable must be delivered to the person obligated to distribute the interest.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-7
Jointly held property
Sec. 7. A disclaimer by a surviving holder of jointly held property must be delivered to the person to whom the disclaimed interest passes.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-8
Disclaimer by object or taker in default of exercise of power of appointment
Sec. 8. (a) This section applies to a disclaimer of an interest in property by:
(1) an object; or
(2) a taker in default;
of exercise of a power of appointment.
(b) At any time after the power was created, the disclaimer must be:
(1) delivered to the holder of the power or to the fiduciary acting under the instrument that created the power; or
(2) filed with a court having authority to appoint a fiduciary if no fiduciary is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-9
Appointee of nonfiduciary power of appointment
Sec. 9. A disclaimer by an appointee of a nonfiduciary power of appointment must be:
(1) delivered to:
(A) the holder;
(B) the personal representative of the holder's estate; or
(C) the fiduciary under the instrument that created the power; or
(2) filed with a court having authority to appoint the fiduciary if no fiduciary is then serving.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-10
Fiduciary of a power over a trust or estate
Sec. 10. A disclaimer by a fiduciary of a power over a trust or estate must be delivered as provided in section 2, 3, or 4 of this chapter as if the power disclaimed were an interest in property. As added by P.L.5-2003, SEC.1.

IC 32-17.5-7-11
Disclaimer by agent
Sec. 11. In the case of a disclaimer of a power by an agent, the disclaimer must be delivered to the principal or the principal's representative.
As added by P.L.5-2003, SEC.1.



CHAPTER 8. LIMITATION OR BAR OF DISCLAIMER

IC 32-17.5-8-1
Waiver
Sec. 1. A disclaimer is barred by a written waiver of the right to disclaim if the waiver is:
(1) executed before the date of the disclaimer;
(2) executed by the person having the right to disclaim; and
(3) delivered or filed in the same manner that a disclaimer would be delivered or filed under IC 32-17.5-7.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-2
Events barring disclaimer
Sec. 2. A disclaimer of an interest in property is barred if any of the following events occur before the disclaimer becomes effective:
(1) The disclaimant accepts the interest sought to be disclaimed.
(2) The disclaimant voluntarily:
(A) assigns, conveys, encumbers, pledges, or transfers the interest sought to be disclaimed; or
(B) contracts to take an action described in clause (A).
(3) A judicial sale of the interest sought to be disclaimed occurs.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-3
Power held in fiduciary capacity
Sec. 3. A disclaimer, in whole or part, of the future exercise of a power held in a fiduciary capacity is not barred by the previous exercise of the power.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-4
Power not held in fiduciary capacity
Sec. 4. A disclaimer, in whole or part, of the future exercise of a power not held in a fiduciary capacity is not barred by the previous exercise of the power unless the power is exercisable in favor of the disclaimant.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-5
Other law
Sec. 5. A disclaimer is barred or limited if the disclaimer is barred or limited by Indiana law other than this article.
As added by P.L.5-2003, SEC.1.

IC 32-17.5-8-6
Effect of disclaimer
Sec. 6. (a) A disclaimer of a power over property that is barred by

this article is ineffective.
(b) A disclaimer of an interest in property that is barred by this article takes effect as a transfer of the interest disclaimed to the persons who would have taken the interest under this article had the disclaimer not been barred.
As added by P.L.5-2003, SEC.1.



CHAPTER 9. TAX QUALIFIED DISCLAIMER

IC 32-17.5-9-1
Disclaimer for estate and gift tax purposes
Sec. 1. Notwithstanding any other provision of this article, if, as a result of a disclaimer or transfer, the disclaimed or transferred interest is treated under:
(1) Title 26 of the United States Code, in effect on July 1, 2003, or later amended or a successor statute; and
(2) the regulations promulgated under the statute referred to in subdivision (1);
as never having been transferred to the disclaimant, then the disclaimer or transfer is effective as a disclaimer under this article.
As added by P.L.5-2003, SEC.1.






ARTICLE 18. INTERESTS OF CREDITORS IN PROPERTY

CHAPTER 1. ASSIGNMENT OF REAL AND PERSONAL PROPERTY FOR THE BENEFIT OF CREDITORS

IC 32-18-1-1
Assignment of all debtor's property in trust for creditors; fraudulent and void assignments; trustees
Sec. 1. (a) A debtor who is in embarrassed or failing circumstances may make a general assignment of all the debtor's property in trust for the benefit of all the debtor's bona fide creditors.
(b) Except as provided in this chapter, an assignment described in subsection (a) that is made after March 19, 1859, is considered fraudulent and void.
(c) A debtor who is:
(1) in embarrassed or failing circumstances; and
(2) making a general assignment of all the debtor's property as provided in this chapter;
may select the debtor's trustee. The trustee shall serve and qualify, unless creditors representing an amount of at least one-half (1/2) of the liabilities of the debtor petition the court for the removal of the trustee and the appointment of another trustee. If the petition is filed, the judge of the circuit or superior court in which the debtor resides shall immediately remove the trustee and appoint a suitable disinterested party to act as trustee in place of the removed trustee.
(d) This chapter may not be construed to prevent a debtor from preferring a particular creditor by an assignment not made under this chapter that:
(1) conveys less than all of the debtor's property;
(2) is made for the benefit of less than all of the debtor's creditors; or
(3) is made by other means;
if the action is taken in good faith and not as a part of, or in connection with, a general assignment made under this chapter. However, a corporation may not prefer any creditor if a director of the corporation is a surety on the indebtedness preferred or has been a surety on the indebtedness within four (4) months before the preference.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-2
Filing indenture of assignment with county recorder; description of property; oaths of assignor
Sec. 2. (a) An assignment under this chapter must be:
(1) by indenture; and
(2) signed and acknowledged before a person who is authorized to take the acknowledgment of deeds.     (b) The indenture must, within ten (10) days after the execution, be filed with the recorder of the county in which the assignor resides. The recorder shall record the indenture of assignment the same as deeds are recorded.
(c) The indenture of assignment must:
(1) contain a full description of all real estate assigned; and
(2) be accompanied by a schedule containing a particular enumeration and description of all the personal property assigned.
(d) The assignor shall make oath before a person authorized to administer oaths. The oath must:
(1) verify the indenture and schedule and contain a statement of all the property, rights, and credits belonging to the assignor, or of which the assignor has knowledge, and that the assignor has not, directly or indirectly, transferred or reserved a sum of money or article of property for the assignor's own use or the benefit of another person; and
(2) indicate the assignor has not acknowledged a debt or confessed a judgment to a person for a sum greater than was justly owing to the person, or with the intention of delaying or defrauding the assignor's creditors.
(e) An assignment under this chapter may not convey to the assignee an interest in property assigned until the assignment is recorded as provided in this section.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-3
Trustee; duties on execution of assignment; bond
Sec. 3. (a) Not later than fifteen (15) days after the execution of the assignment, the trustee shall file a copy of the assignment and schedule in the office of the clerk of the circuit court of the county in which the debtor resides. The trustee shall state under oath, before execution of the trust:
(1) that the trustee will faithfully execute the trust, and the property assigned has been actually delivered into the trustee's possession for the uses declared in the assignment; and
(2) what the probable value of the assigned property is.
(b) The trustee shall, at the time the assignment and schedule is filed under subsection (a), file with the clerk a written undertaking to the state with at least one (1) sufficient surety. The bond to be approved by the clerk:
(1) must be in a sum double the amount of the value of the property assigned; and
(2) conditioned for the faithful discharge of the duties of the trustee's trust.
The bond must be for the use of a person injured by the action of the trustee.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-4 Circuit court clerk's recording of filing of indenture, schedule, and undertaking
Sec. 4. The clerk of the circuit court shall minute the filing of the copy of indenture, schedule, and undertaking in the proper book under section 3 of this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-5
Trustee; removal upon petition of assignor or creditor
Sec. 5. (a) If the trustee fails to comply with the provisions of sections 1 through 4 of this chapter, the judge of the circuit court or the clerk of the circuit court may, at the instance of the assignor or a creditor, by petition:
(1) remove the trustee; and
(2) appoint another suitable person as trustee.
(b) A replacement trustee shall:
(1) comply with the requirements specified in this chapter;
(2) immediately take possession and control of the property assigned; and
(3) enter upon the execution of the trust, as provided in this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-6
Trustee; notice of appointment; inventory of property
Sec. 6. (a) Immediately after complying with the requirements set forth in this chapter, the trustee shall give notice of the trustee's appointment by publication, three (3) weeks successively, in a newspaper printed and published in the county. If a newspaper is not printed and published in the county, the trustee shall:
(1) place written notice in at least five (5) of the most public places in the county; and
(2) publish notice in a newspaper printed and published in the nearest county, for the time and in the manner mentioned in reference to publication in the county where the assignor resides.
(b) The trustee shall, within thirty (30) days after beginning the duties of the trust, make and file, under oath, a full and complete inventory of all the property, real and personal, the rights, credits, interests, profits, and collaterals that the trustee obtains, or of which the trustee may have obtained knowledge as belonging to the assignor. If:
(1) any property not mentioned in an inventory comes into the trustee's hands; or
(2) the trustee obtains satisfactory information of the existence of property not mentioned in an inventory;
the trustee shall file an additional inventory of the property as described in this section.
As added by P.L.2-2002, SEC.3.
IC 32-18-1-7
Appraisers; oath required
Sec. 7. The trustee, not more than twenty (20) days after filing the inventory mentioned in section 6 of this chapter, shall cause the property mentioned in the inventory to be appraised by two (2) reputable householders of the neighborhood. The appraisers, before proceeding to discharge their duty, must take and subscribe an oath that they will honestly appraise the property mentioned in the inventory filed by the trustee. The oath must be filed, together with the appraisement, with the clerk of the circuit court.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-8
Appraisal of property
Sec. 8. The appraisers shall, in the presence of the trustee:
(1) appraise each article mentioned in the inventory at its true value; and
(2) set down opposite each article respectively the value fixed by them in dollars and cents.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-9
Appraisal; set off to resident household assignor
Sec. 9. (a) If the assignor is a resident householder of Indiana, the appraisers shall set off to the assignor articles of property or so much of the real estate mentioned in the inventory as the assignor may select, not to exceed three hundred dollars ($300).
(b) The appraisers shall, in an appraisement, specify what articles of property and the value of the property, or what part of the real estate and its value, they have set apart to the assignor.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-10
Sale of property; partition of land
Sec. 10. (a) The trustee, as soon as possible after an appraisement is filed, shall collect the rights and credits of the assignor. Except for property set off by the assignor as exempt, the trustee shall sell at public auction the appraised property after giving thirty (30) days notice of the time and place of sale:
(1) by publication in a newspaper printed and published in the county; or
(2) if a newspaper is not printed and published in the county, by posting written or printed notices in at least five (5) of the most public places in the county.
(b) The trustee shall sell the appraised property to the highest bidder for cash, or upon credit, the trustee taking notes with security to be approved by the trustee, waiving relief from valuation or appraisement laws, payable not more than twelve (12) months after the date, with interest.
(c) The trustee must make a full return, under oath, of the sale to

the clerk of the circuit court. The clerk shall file the return with the other papers in the case. However, a court may, upon the sworn petition of the trustee, a creditor, or the assignor, for good cause shown, extend the time for selling the property, or any part of the property, for as much time as the court determines will serve the best interests of the creditors. The court may extend the credit on sales for not more than two (2) years.
(d) The court may, upon the sworn petition of the trustee or of a majority of the creditors showing that the property may deteriorate in value by delay or that it will be beneficial to the creditors to have an early sale order the property sold upon notice of the time, place, and terms of sale, and in a manner the court determines is best.
(e) The court may authorize the property sold at private sale at not less than its appraised value if it is shown that a private sale would be beneficial to the creditors of the assignor. The court shall supervise the estate of the assignor and may make all necessary orders in the interest of the creditors for its control and management by the trustee before the sale. In the interest of all parties, the court may upon petition of the assignee, if the wife of the assignor is a party to the petition, order partition of the land of the assignor, before sale, between the assignee and wife of the assignor. The court shall set off to the wife her inchoate one-third (1/3) in the land before sale. If the court finds that the land cannot be partitioned without detriment to the interest of the creditors of the assignor, the court may make an order directing the sale of all the land conveyed to the assignee by the assignor, including the wife's one-third (1/3) inchoate interest. The one-third (1/3) of the money for which the land is sold shall be paid to the wife of the assignor when collected. The assignee shall, after sale, compel the trustee to report the money in the trustee's hands for distribution, and shall compel the money to be paid into court for distribution if the assets are shown to be sufficient to pay a ten percent (10%) dividend upon the indebtedness. The distribution may be ordered from time to time when, on application of any person interested, it is shown to the court that there is sufficient funds in the hands of the trustee to pay the dividend of ten percent (10%).
As added by P.L.2-2002, SEC.3.

IC 32-18-1-11
Report of trustee
Sec. 11. The trustee shall, within six (6) months after beginning the duties of the trust, report to the judge of the circuit court, under oath:
(1) the amount of money in the trustee's hands from:
(A) the sale of property; and
(B) collections; and
(2) the amount still uncollected.
The trustee shall also, in the report, list all claims of creditors that have been presented to the trustee against the assignor. The trustee shall denote the claims that the trustee concludes should be allowed

and those that the trustee determines not to allow.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-12
Trial of disallowed claims
Sec. 12. The clerk of the court shall spread the report and list upon the appearance docket of the court. The clerk shall distinguish between the claims the trustee has determined to allow and the claims the trustee has refused to allow. In all cases in which the trustee has refused to allow a claim, and in which a creditor objects to the allowance of the claim of another creditor, the judge may order the case to stand for trial at the next term of the court. The trial shall be governed by the rules regulating the trials of similar actions in the circuit court. If, after trial of the claim, the court is satisfied that the claim is valid and just, the court shall order the claim to be allowed and paid as other similar claims are paid. The court shall also make an order with respect to costs as the court considers just.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-13
Lien or encumbrance on property sold
Sec. 13. (a) A part of the property assigned on which there are liens or encumbrances may be sold by the trustee subject to the liens or encumbrances.
(b) However, if the trustee is satisfied that the general fund would be materially increased by the payment of the liens or encumbrances, the trustee shall make application, by petition, to the judge of the circuit court for an order to pay the liens and encumbrances before selling the property. Before the holder of any lien or encumbrance is entitled to receive any part of the holder's debt from the general fund, the holder shall proceed to enforce the payment of the debt by sale, or otherwise, of the property on which the lien or encumbrance exists. For the residue of the claim, the holder of the lien or encumbrance shall share pro rata with the other creditors, if entitled to do so under Indiana law.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-14
Distribution of money in possession of trustee
Sec. 14. If the court confirms the report made as provided under section 11 of this chapter and if no contested claims are standing on the docket as provided under section 12 of this chapter, the court shall order the trustee to pay all money in the trustee's hands to the clerk of the court. The clerk, after deducting the costs incident to the execution of the trust, including an allowance to the trustee as the court considers just, shall:
(1) distribute the money among the creditors according to this chapter; and
(2) take receipts from each creditor.
As added by P.L.2-2002, SEC.3.
IC 32-18-1-15
Examination of assignor or transferee
Sec. 15. (a) If a creditor or the trustee, by verified petition, asks the court for the examination of the assignor or any person to whom any part of the person's property has been transferred within six (6) months before the assignment, the circuit or superior court may issue an order for the examination of:
(1) the assignor;
(2) a person or officer of a corporation to whom a transfer is believed to have been fraudulently made;
(3) a a person or officer of an association to whom a transfer is believed to have been fraudulently made; and
(4) a person alleged to have been concerned in the transfer.
(b) A person described in subsection (a) may be brought before the court and, on oath, be compelled to answer all questions put to the person pertinent to the alleged transaction. The court may stay further transfers and subject property that has been fraudulently withheld or transferred to the operation of the general trust. The assignor or person shall be interrogated or be compelled to answer all questions concerning the disposition of the property of the assignor. The assignor may be interrogated and compelled to answer all questions concerning the management of the assignor's business and affairs for the six (6) months before the assignment. The assignor shall be compelled to produce all books, papers, and accounts in reference to the assignor's business affairs during the six (6) months preceding the assignment.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-16
Oath of persons filing claims
Sec. 16. A person who files a claim with the trustee must make oath that the claim is just and lawful and no part of the claim is for usurious interest. If a claim or part of a claim is for usurious interest, it must be deducted from the claims before they are allowed. The trustee may administer an oath to a creditor in reference to the validity and justice of a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-17
Debt or claim belonging to assignor; compounding or compromising
Sec. 17. A trustee may compound or compromise a debt or claim belonging to the assignor that cannot be otherwise recovered without endangering the recovery of the claim or debt.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-18
Trustee; final report; discharge from trust
Sec. 18. (a) The trustee shall, at the expiration of one (1) year after entering upon the duties of the trust or at the next term of the

court after the expiration of one (1) year after entering upon the duties of the trust, make a final report to the court.
(b) After a hearing and determination, if the judge is satisfied with and approves the report, the judge shall order the trustee to be discharged from the trust. However, the judge may, for good cause shown, grant further time to the trustee to file a final account.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-19
Trustee; removal; vacancy
Sec. 19. (a) The judge of the circuit court may, upon the petition of a creditor or the assignor, remove a trustee under this chapter for good cause shown and appoint a successor.
(b) If a vacancy occurs by death, resignation, or removal of a trustee from Indiana, the judge may fill the vacancy and shall order a trustee who is removed to surrender all property in the trustee's hands belonging to the trust to the successor. The court may require a trustee removed under this section to pay to the clerk of the court all money in the trustee's hands, and on or before the next term, the trustee shall make and file a full and final report showing the condition of the trust and the trustee's management of the trust while under the trustee's control. If the court is satisfied with the report and the trustee has fully complied with this chapter and paid all money in the trustee's hands to the clerk of the court, the court may discharge the trustee.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-20
Right to appeal
Sec. 20. This chapter may not be construed to prevent a party aggrieved by an order or decree of the court under this chapter from having an appeal as in other civil actions.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-21
Fees allowed clerk of court; compensation of appraisers and trustee
Sec. 21. (a) For whatever services the clerk of the circuit court is required to perform under this chapter, the clerk is allowed the same fees as are allowed the clerk by law for similar services in other civil proceedings.
(b) The appraisers under this chapter are entitled to one dollar ($1) per day each for their services.
(c) The judge shall remunerate the trustee for the trustee's services in executing the trust out of the general fund as the judge considers just and proper.
As added by P.L.2-2002, SEC.3.

IC 32-18-1-22
Power of surviving partner to make assignments      Sec. 22. A surviving partner of a firm doing business in Indiana has full power to make assignments under this chapter.
As added by P.L.2-2002, SEC.3. Amended by P.L.1-2003, SEC.80.



CHAPTER 2. UNIFORM FRAUDULENT TRANSFER ACT

IC 32-18-2-1
Applicability of chapter
Sec. 1. (a) This chapter applies to all transfers made and obligations incurred after June 30, 1994.
(b) This chapter does not apply to a transfer made or an obligation incurred before July 1, 1994.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-2
"Asset" defined
Sec. 2. (a) As used in this chapter, "asset" means property of a debtor.
(b) The term does not include any of the following:
(1) Property, to the extent the property is encumbered by a valid lien.
(2) Property, to the extent the property is generally exempt under law other than federal bankruptcy law.
(3) An interest in property held in tenancy by the entireties to the extent the interest is not subject to process by a creditor holding a claim against only one (1) tenant.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-3
"Claim" defined
Sec. 3. As used in this chapter, "claim" means a right to payment, whether the right is:
(1) reduced to judgment or not;
(2) liquidated or unliquidated;
(3) fixed or contingent;
(4) matured or unmatured;
(5) disputed or undisputed;
(6) legal or not;
(7) equitable or not; or
(8) secured or unsecured.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-4
"Creditor" defined
Sec. 4. As used in this chapter, "creditor" means a person who has a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-5
"Debt" defined
Sec. 5. As used in this chapter, "debt" means liability on a claim.
As added by P.L.2-2002, SEC.3.
IC 32-18-2-6
"Debtor" defined
Sec. 6. As used in this chapter, "debtor" means a person who is liable on a claim.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-7
"Lien" defined
Sec. 7. (a) As used in this chapter, "lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation.
(b) The term includes any of the following:
(1) A security interest created by agreement.
(2) A judicial lien obtained by legal or equitable process or proceedings.
(3) A common law lien.
(4) A statutory lien.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-8
"Person" defined
Sec. 8. As used in this chapter, "person" means an individual, a partnership, a corporation, a limited liability company, an association, an organization, a government, a governmental subdivision or agency, a business trust, an estate, a trust, or any other legal or commercial entity.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-9
"Property" defined
Sec. 9. As used in this chapter, "property" means anything that can be the subject of ownership.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-10
"Transfer" defined
Sec. 10. (a) As used in this chapter, "transfer" means any mode of disposing of or parting with an asset or an interest in an asset, whether the mode is direct or indirect, absolute or conditional, or voluntary or involuntary.
(b) The term includes payment of money, release, lease, and creation of a lien or other encumbrance.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-11
"Valid lien" defined
Sec. 11. As used in this chapter, "valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.
As added by P.L.2-2002, SEC.3.
IC 32-18-2-12
Insolvency
Sec. 12. (a) For purposes of this section, assets do not include property that has been:
(1) transferred, concealed, or removed with intent to hinder, delay, or defraud creditors; or
(2) transferred in a manner making the transfer voidable under this chapter.
(b) For purposes of this section, debts do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset under this section.
(c) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.
(d) A debtor who is generally not paying the debtor's debts as they become due is presumed to be insolvent. This presumption imposes upon the party against whom the presumption is directed the burden of proving that the nonexistence of insolvency is more probable than its existence.
(e) A partnership is insolvent if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over each general partner's nonpartnership debts.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-13
Value
Sec. 13. (a) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied. Value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.
(b) For purposes of sections 14(2) and 15 of this chapter, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset through a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.
(c) A transfer is made for present value if the exchange between the debtor and the transferee is intended by the debtor and transferee to be contemporaneous and is in fact substantially contemporaneous.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-14
Transfers fraudulent as to present and future creditors
Sec. 14. A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:         (1) with actual intent to hinder, delay, or defraud any creditor of the debtor; or
(2) without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:
(A) was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or
(B) intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor's ability to pay as the debts became due.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-15
Transfers fraudulent as to present creditors
Sec. 15. A transfer made or an obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if:
(1) the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation; and
(2) the debtor:
(A) was insolvent at that time; or
(B) became insolvent as a result of the transfer or obligation.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-16
When transfer is made or obligation incurred
Sec. 16. The following apply for purposes of this chapter:
(1) A transfer is made:
(A) with respect to an asset that is real property other than a fixture (but including the interest of a seller or purchaser under a contract for the sale of the asset), when the transfer is so far perfected that a good faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and
(B) with respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien (other than under this chapter) that is superior to the interest of the transferee.
(2) If applicable law permits a transfer to be perfected under subdivision (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is considered made immediately before the commencement of the action.
(3) If applicable law does not permit a transfer to be perfected under subdivision (1), the transfer is made when it becomes effective between the debtor and the transferee.         (4) A transfer is not made until the debtor has acquired rights in the asset transferred.
(5) An obligation is incurred:
(A) if oral, when it becomes effective between the parties; or
(B) if evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-17
Remedies of creditor
Sec. 17. (a) In an action for relief against a transfer or an obligation under this chapter, a creditor, subject to the limitations in section 18 of this chapter, may obtain any of the following:
(1) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim.
(2) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by IC 34-25-2-1 or any other applicable statute providing for attachment or other provisional remedy against debtors generally.
(3) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure, any of the following:
(A) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred, its proceeds, or of other property.
(B) Appointment of a receiver to take charge of the asset transferred or of the property of the transferee.
(C) Any other relief the circumstances require.
(b) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court orders, may levy execution on the asset transferred or its proceeds.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-18
Transferee's defenses, liability, and protections
Sec. 18. (a) A transfer or an obligation is not voidable under section 14(1) of this chapter against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.
(b) Except as otherwise provided in this chapter, to the extent a transfer is voidable in an action by a creditor under section 17(a)(1) of this chapter, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:
(1) the first transferee of the asset or the person for whose benefit the transfer was made; or
(2) any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.
(c) If the judgment under subsection (b) is based upon the value

of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.
(d) Notwithstanding voidability of a transfer or an obligation under this chapter, a good faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:
(1) a lien on or a right to retain any interest in the asset transferred;
(2) enforcement of any obligation incurred; or
(3) a reduction in the amount of the liability on the judgment.
(e) A transfer is not voidable under section 14(2) or section 15 of this chapter if the transfer results from:
(1) termination of a lease upon default by the debtor when the termination is permitted by the lease and applicable law; or
(2) enforcement of a security interest in compliance with Article 9 of the Uniform Commercial Code.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-19
Statute of limitations; extinguishment of cause of action
Sec. 19. A cause of action with respect to a fraudulent transfer or obligation under this chapter is extinguished unless brought as follows:
(1) If brought under section 14(1) of this chapter, an action is extinguished unless brought not later than the later of the following:
(A) Four (4) years after the transfer was made or the obligation was incurred.
(B) One (1) year after the transfer or obligation was or could reasonably have been discovered by the claimant.
(2) If brought under section 14(2) or 15(1) of this chapter, an action is extinguished unless it is brought not later than four (4) years after the transfer was made or the obligation was incurred.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-20
Supplementary provisions
Sec. 20. Unless superseded by this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, equitable subordination, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement this chapter.
As added by P.L.2-2002, SEC.3.

IC 32-18-2-21
Uniformity of application and construction
Sec. 21. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it. As added by P.L.2-2002, SEC.3.



CHAPTER 3. RESALE OF INSOLVENT DEBTORS' REAL ESTATE

IC 32-18-3-1
Sale of real estate by receiver, assignee, or trustee under IC 32-18-1; filing bond to secure sale
Sec. 1. In a sale of real estate by:
(1) a receiver; or
(2) an assignee or trustee under IC 32-18-1;
a person may, before the confirmation of the sale by the proper court, file with the clerk of the court, or in open court, a bond in the sum sufficient to secure the sale. The surety for the bond must be approved by the clerk or the court.
As added by P.L.2-2002, SEC.3.

IC 32-18-3-2
Resale of property; liability for amount above bid at previous sale
Sec. 2. If on resale of the real estate, or any part of the real estate, the real estate sells for ten percent (10%) more than the amount bid at the previous sale, the court may not confirm the sale but order the real estate resold. If on resale the additional sum is not realized, the person posting the bond is liable for the difference. It is the duty of the receiver, assignee, or trustee to institute and prosecute the suit, which is for the use and benefit of the trust.
As added by P.L.2-2002, SEC.3.






ARTICLE 19. DESCRIBING REAL PROPERTY; INDIANA COORDINATE SYSTEM

CHAPTER 1. DESIGNATION OF INDIANA COORDINATE SYSTEM; ZONES

IC 32-19-1-1
Designation of systems
Sec. 1. The systems of plane coordinates that have been established by the National Ocean Survey/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) or its successors for defining and stating the positions or locations of points on the surface of the earth within Indiana are known and designated as the "Indiana coordinate system of 1927" and the "Indiana coordinate system of 1983".
As added by P.L.2-2002, SEC.4.

IC 32-19-1-2
Division of Indiana into east and west zones; counties in each zone
Sec. 2. (a) For the purpose of the use of the systems described in section 1 of this chapter, Indiana is divided into an east zone and a west zone.
(b) The area included in the following counties constitutes the east zone:
Adams
Allen
Bartholomew
Blackford
Brown
Cass
Clark
Dearborn
Decatur
DeKalb
Delaware
Elkhart
Fayette
Floyd
Franklin
Fulton
Grant
Hamilton
Hancock
Harrison
Henry
Howard
Huntington
Jackson         Jay
Jefferson
Jennings
Johnson
Kosciusko
LaGrange
Madison
Marion
Marshall
Miami
Noble
Ohio
Randolph
Ripley
Rush
St. Joseph
Scott
Shelby
Steuben
Switzerland
Tipton
Union
Wabash
Washington
Wayne
Wells
Whitley.
(c) The area included in the following counties constitutes the west zone:
Benton
Boone
Carroll
Clay
Clinton
Crawford
Daviess
Dubois
Fountain
Gibson
Greene
Hendricks
Jasper
Knox
Lake
LaPorte
Lawrence
Martin
Monroe
Montgomery
Morgan         Newton
Orange
Owen
Parke
Perry
Pike
Porter
Posey
Pulaski
Putnam
Spencer
Starke
Sullivan
Tippecanoe
Vanderburgh
Vermillion
Vigo
Warren
Warrick
White.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-3
Descriptions of systems; locating position of systems
Sec. 3. (a) To more precisely describe the Indiana coordinate system of 1927, the following descriptions by the National Ocean Survey/National Geodetic Survey are adopted:
(1) The "Indiana coordinate system of 1927, east zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 85 degrees 40 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 85 degrees 40 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.
(2) The "Indiana coordinate system of 1927, west zone" is a transverse Mercator projection of the Clarke spheroid of 1866, having a central meridian 87 degrees 05 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 87 degrees 05 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 500,000 feet and y = 0 feet.
(b) To more precisely describe the Indiana coordinate system of 1983, the following description by the National Ocean Survey/National Geodetic Survey is adopted:
(1) The "Indiana coordinate system of 1983, east zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 85 degrees 40 minutes west of Greenwich, on which meridian the scale is set at one part in

30,000 too small. The origin of coordinates is at the intersection of the meridian 85 degrees 40 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 100,000 meters and y = 250,000 meters.
(2) The "Indiana coordinate system of 1983, west zone" is a transverse Mercator projection of the North American Datum of 1983, having a central meridian 87 degrees 05 minutes west of Greenwich, on which meridian the scale is set at one part in 30,000 too small. The origin of coordinates is at the intersection of the meridian 87 degrees 05 minutes west of Greenwich and the parallel 37 degrees 30 minutes north latitude. This origin is given the coordinates: x = 900,000 meters and y = 250,000 meters.
(c) To locate the position of the coordinate systems on the surface of the earth in Indiana, the following shall be used:
(1) The position of the Indiana coordinate system of 1927 shall be determined from horizontal geodetic control points established throughout Indiana in conformity with the standards of accuracy and specifications for first-order and second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce, whose geodetic positions have been rigidly adjusted on the North American Datum of 1927, and whose coordinates have been computed on the Indiana coordinate system of 1927. Standards and specifications of the FGCC (or its successors) in force on the date of the survey apply.
(2) The position of the Indiana coordinate system 1983 shall be determined from horizontal geodetic control points established throughout Indiana in conformity with the standards of accuracy and specifications for first-order and second-order geodetic surveying as prepared and published by the Federal Geodetic Control Committee (FGCC) of the United States Department of Commerce, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983, and whose coordinates have been computed on the Indiana coordinate system of 1983. Standards and specifications of the FGCC (or its successors) in force on the date of the survey apply.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-4
Naming and designation of system in land descriptions
Sec. 4. (a) As established for use in the east zone, the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983:
(1) shall be named; and
(2) in any land description in which it is used, shall be designated the:
(A) "Indiana coordinate system of 1927, east zone"; or
(B) "Indiana coordinate system of 1983, east zone".     (b) As established for use in the west zone, the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983:
(1) shall be named; and
(2) in any land description in which it is used. shall be designated, the:
(A) "Indiana coordinate system of 1927, west zone"; or
(B) "Indiana coordinate system of 1983, west zone".
As added by P.L.2-2002, SEC.4.

IC 32-19-1-5
Tract located in both zones
Sec. 5. If a tract of land to be defined by a single description extends from one (1) into the other of the east zone or the west zone:
(1) the positions of all points on the boundaries of the tract may be referred to as either the east zone or the west zone; and
(2) the zone that is used must be specifically named in the description.
As added by P.L.2-2002, SEC.4.

IC 32-19-1-6
Use of terms; limits on use of system
Sec. 6. (a) The use of the term "Indiana coordinate system of 1927" or "Indiana coordinate system of 1983" on any map, report of survey, or other document shall be limited to coordinates based on the Indiana coordinate system described in this chapter.
(b) Beginning January 1, 1990, the Indiana coordinate system of 1927 may not be used, and only the Indiana coordinate system of 1983 may be used.
As added by P.L.2-2002, SEC.4.



CHAPTER 2. COORDINATES; GEODETIC CONTROL MONUMENTS

IC 32-19-2-1
Positions expressed by x-coordinate and y-coordinate
Sec. 1. (a) The plane coordinates of a point on the earth's surface, used to express the position or location of that point in the appropriate zone of the Indiana coordinate system described in IC 32-19-1, must consist of two (2) distances expressed in:
(1) U.S. Survey feet (1 meter = 39.37/12 feet) and decimals of a foot when using the Indiana coordinate system of 1927; and
(2) meters and decimals of a meter and United States Survey feet and decimals of a foot when using the Indiana coordinate system of 1983.
(b) The distance described in subsection (a) that gives the position in an east-and-west direction is called the "x-coordinate". The distance described in subsection (a) that gives the position in a north-and-south direction is called the "y-coordinate". These coordinates must be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Survey/National Geodetic Survey or its successors, if the successor's plane coordinates have been computed on the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983. Any station may be used for establishing a survey connection to the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983.
As added by P.L.2-2002, SEC.4.

IC 32-19-2-2
Coordinates; reporting requirements
Sec. 2. (a) Coordinates based on the Indiana coordinate system of 1927 or the Indiana coordinate system of 1983 purporting to define the position of a point on a land boundary may not be presented to be recorded in any public land records or deed records unless the recording document also contains:
(1) a description of the nearest first-order or second-order horizontal geodetic control monument from which the coordinates being recorded were determined; and
(2) the method of survey for the determination.
(b) If the position of the described first-order or second-order geodetic control monument is not published by the National Geodetic Survey (or its successors), the recording document must contain a certification signed by a land surveyor registered under IC 25-21.5 stating that the subject control monument and its coordinates were established and determined in conformance with the specifications given in IC 32-19-1-3.
(c) The publishing of the existing control stations or the acceptance with intent to publish the newly established control stations by the National Geodetic Survey constitutes evidence of

adherence to the FGCC specifications. Horizontal geodetic control monuments shall be permanently monumented and control data sheets prepared and filed so that a densification of the control network is accomplished.
(d) The surveying techniques and positioning systems used to produce first-order or second-order geodetic precision shall be identified. Annotation must accompany state plane coordinate values when they are used to less than second-order precision.
As added by P.L.2-2002, SEC.4.



CHAPTER 3. DESCRIPTIONS OF LAND USING THE INDIANA COORDINATE SYSTEM

IC 32-19-3-1
Reference to United States public land surveys; coordinate description as supplemental; conflicts
Sec. 1. If coordinates based on the Indiana coordinate system are used to describe any tract of land, which in the same document is also described by reference to any subdivision, line, or corner of the United States public land surveys:
(1) the description by coordinates shall be construed as supplemental to the basic description of the subdivision, line, or corner contained in the official plats and field notes filed of record; and
(2) in the event of any conflict, the description by reference to the subdivision, line, or corner of the United States public land surveys prevails over the description by coordinates.
As added by P.L.2-2002, SEC.4.

IC 32-19-3-2
Description depending exclusively on coordinate system
Sec. 2. This article does not require a purchaser or mortgagee to rely on a description, any part of which depends exclusively upon the Indiana coordinate system.
As added by P.L.2-2002, SEC.4.



CHAPTER 4. GEODETIC ADVISER

IC 32-19-4-1
Geodetic adviser; appointment by Purdue University
Sec. 1. (a) Purdue University shall establish the office of geodetic adviser for the state.
(b) The geodetic adviser is appointed by and serves at the discretion of Purdue University. Purdue University shall determine the amount of compensation for the geodetic adviser.
As added by P.L.2-2002, SEC.4.

IC 32-19-4-2
Geodetic adviser; duties; establishing geodetic reference network
Sec. 2. (a) The geodetic adviser is responsible for the implementation of a new system of geodetic control monuments in the form of a high accuracy geodetic reference network that is part of the National Spatial Reference System and that meets the needs of geodetic and geographic information users.
(b) The geodetic adviser shall coordinate and assist in the following:
(1) The design of the geodetic reference network.
(2) The establishment of any geodetic reference monument.
(3) The maintenance of data base control stations, to the extent that funding is available.
(4) The establishment and implementation of quality control and quality assurance programs for the geodetic reference network.
(5) The assistance and training of users of the geodetic reference network.
As added by P.L.2-2002, SEC.4.

IC 32-19-4-3
Funding; use of county surveyor's corner perpetuation fund
Sec. 3. (a) The state, a state agency (as defined in IC 4-13-1-1), or a unit (as defined in IC 36-1-2-23) may provide funding from available funds for the activities described in this chapter.
(b) A unit (as defined in IC 36-1-2-23) may pay the cost of any geodetic reference monument that is established within the boundaries of that unit.
(c) Money in the county surveyor's corner perpetuation fund collected under IC 36-2-7-10 or IC 36-2-19 may be used for purposes of this chapter.
As added by P.L.2-2002, SEC.4.

IC 32-19-4-4
Ordinance prohibiting altering monument; penalties
Sec. 4. A county legislative body may adopt an ordinance:
(1) prohibiting a person from moving, changing, or otherwise altering a monument that is part of the National Spatial

Reference System; and
(2) prescribing a monetary penalty for violation of the ordinance.
Any money collected for a violation of the ordinance shall be deposited in the county surveyor's corner perpetuation fund.
As added by P.L.2-2002, SEC.4.






ARTICLE 20. MARKETABLE TITLE FOR REAL PROPERTY

CHAPTER 1. PURPOSE AND APPLICATION

IC 32-20-1-1
Construction of law
Sec. 1. (a) This article shall be liberally construed to effect the legislative purpose of simplifying and facilitating land title transactions by allowing persons to rely on a record chain of title as described in IC 32-20-3-1, subject only to the limitations that are described in IC 32-20-3-2.
(b) However, this article does not change the law affecting the capacity to own land of a person claiming a marketable record title under this article.
As added by P.L.2-2002, SEC.5.

IC 32-20-1-2
Limitation of actions; recording instruments
Sec. 2. This article may not be construed to do the following:
(1) Extend the period to bring an action or to do any other required act under any statutes of limitations.
(2) Except as specifically provided in this article, affect the operation of any statutes governing the effect of the recording or the failure to record any instrument affecting land.
As added by P.L.2-2002, SEC.5.



CHAPTER 2. DEFINITIONS

IC 32-20-2-1
Application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-2
"Marketable record title" defined
Sec. 2. "Marketable record title" means a title of record, as described in IC 32-20-3-1, that operates to extinguish interests and claims existing before the effective date of the root of title, as provided in IC 32-20-3-3.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-3
"Muniments" defined
Sec. 3. "Muniments" means the records of title transactions in the chain of title of a person that:
(1) purport to create the interest in land claimed by the person; and
(2) upon which the person relies as a basis for the marketability of the person's title;
commencing with the root of title and including all subsequent transactions.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-4
"Person dealing with land" defined
Sec. 4. "Person dealing with land" includes:
(1) a purchaser of an estate or interest in an estate;
(2) a mortgagee;
(3) a levying or attaching creditor;
(4) a land contract vendee; or
(5) a person seeking to:
(A) acquire an estate or interest in an estate; or
(B) impose a lien on an estate.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-5
"Records" defined
Sec. 5. "Records" includes all official public records that affect title to land.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-6
"Root of title" defined
Sec. 6. "Root of title" means that title transaction in the chain of

title of a person:
(1) that purports to create the interest claimed by the person;
(2) upon which the person relies as a basis for the marketability of the person's title; and
(3) that is the most recent to be recorded as of a date at least fifty (50) years before the time when marketability is being determined.
The effective date of the root of title is the date on which it is recorded.
As added by P.L.2-2002, SEC.5.

IC 32-20-2-7
"Title transaction" defined
Sec. 7. "Title transaction" means any transaction affecting title to any interest in land, including the following:
(1) Title by will or descent.
(2) Title by tax deed.
(3) Title by trustee's, referee's, guardian's, executor's, administrator's, commissioner's, or sheriff's deed.
(4) Title by decree of a court.
(5) Title by warranty deed, quitclaim deed, or mortgage.
As added by P.L.2-2002, SEC.5.



CHAPTER 3. INTERESTS IN TITLE

IC 32-20-3-1
Unbroken chain of title; definition
Sec. 1. A person who has an unbroken chain of title of record to an interest in land for at least fifty (50) years has a marketable record title to that interest, subject to section 2 of this chapter. A person is considered to have this unbroken chain of title when:
(1) the official public records disclose a title transaction of record that occurred at least fifty (50) years before the time the marketability is determined; and
(2) the title transaction purports to create an interest in:
(A) the person claiming the interest; or
(B) a person from whom, by one (1) or more title transactions of record, the purported interest has become vested in the person claiming the interest;
with nothing appearing of record purporting to divest the claimant of the purported interest.
As added by P.L.2-2002, SEC.5.

IC 32-20-3-2
Interests and defects affecting marketable record title
Sec. 2. Marketable record title is subject to the following:
(1) All interests and defects that are inherent in the muniments of which the chain of record title is formed. However, a general reference in the muniments, or any one (1) of them, to:
(A) easements;
(B) use restrictions; or
(C) other interests created before the root of title;
is not sufficient to preserve them, unless specific identification is made in the muniments of a recorded title transaction that creates the easement, use restriction, or other interest.
(2) All interests preserved by:
(A) the filing of proper notice; or
(B) possession by the same owner continuously for at least fifty (50) years, in accordance with IC 32-20-4-1.
(3) The rights of any person arising from adverse possession or adverse user, if the period of adverse possession or adverse user was wholly or partly subsequent to the effective date of the root of title.
(4) Any interest arising out of a title transaction recorded after the effective date of the root of title from which the unbroken chain of title of record is started. However, the recording shall not revive or give validity to any interest that has been extinguished before the time of the recording by the operation of section 3 of this chapter.
(5) The exceptions stated in IC 32-20-4-3 concerning:
(A) rights of reversioners in leases;
(B) rights of any lessee in and to any lease; and             (C) easements and interests in the nature of easements.
(6) All interests of the department of environmental management in land used for the disposal of hazardous wastes arising from the recording of a restrictive covenant under IC 13-22-3-3.
As added by P.L.2-2002, SEC.5.

IC 32-20-3-3
Transactions before root of title
Sec. 3. Subject to section 2 of this chapter, marketable record title is held by its owner and is taken by a person dealing with the land free and clear of all interests, claims, or charges whose existence depends upon any act, transaction, event, or omission that occurred before the effective date of the root of title. All the interests, claims, or charges, however denominated, whether:
(1) legal or equitable;
(2) present or future; or
(3) asserted by a person who is:
(A) sui juris or under a disability;
(B) within or outside Indiana;
(C) natural or corporate; or
(D) private or governmental;
are void.
As added by P.L.2-2002, SEC.5.



CHAPTER 4. NOTICE OF CLAIM

IC 32-20-4-1
Notice of claim; filing
Sec. 1. (a) A person claiming an interest in land may preserve and keep effective that interest by filing for record during the fifty (50) year period immediately following the effective date of the root of title of the person whose record title would otherwise be marketable, a notice in writing, verified by oath, setting forth the nature of the claim. A disability or lack of knowledge of any kind on the part of anyone does not suspend the running of the fifty (50) year period. Notice may be filed for record by the claimant or by a person acting on behalf of any claimant who is:
(1) under a disability;
(2) unable to assert a claim on the claimant's behalf; or
(3) one (1) of a class whose identity cannot be established or is uncertain at the time of filing the notice of claim for record.
(b) If the same record owner of any possessory interest in land has been in possession of the land continuously for a period of at least fifty (50) years, during which period:
(1) title transaction with respect to the interest does not appear of record in the record owner's chain of title;
(2) notice has not been filed by the record owner or on behalf of the record owner as provided in subsection (a); and
(3) possession continues to the time when marketability is being determined;
the period of possession is considered equivalent to the filing of the notice immediately preceding the termination of the fifty (50) year period described in subsection (a).
(c) If:
(1) a person claims the benefit of an equitable restriction or servitude that is one (1) of a number of substantially identical mutual restrictions on the use of tracts in a platted subdivision, the plat of which is recorded as provided by law; and
(2) the subdivision plan provides for an association, corporation, committee, or other similar group that is empowered to determine whether the restrictions are to be terminated or continued at the expiration of a stated period not exceeding fifty (50) years, and, by the terms of this provision, it is determined that:
(A) the restrictions are not to be terminated; or
(B) the restrictions are to be continued because no determination to terminate has been made;
then the officer or other person authorized to represent the association, corporation, committee, or other similar group may preserve and keep in effect all the restrictions by filing a notice as provided in subsection (a) on behalf of all owners of land in the subdivision for the benefit of whom the restrictions exist.
As added by P.L.2-2002, SEC.5.
IC 32-20-4-2
Notice of claim; contents; indexing by county recorder
Sec. 2. (a) To be effective and to be entitled to be recorded, the notice referred to in section 1 of this chapter must contain the following:
(1) An accurate and full description of all land affected by the notice in specific terms. However, if the claim is founded upon a recorded instrument, then the description in the notice may be the same as that contained in the recorded instrument.
(2) The name and address of the claimant.
(3) The name and address of the person preparing the notice if other than the claimant.
This notice must be filed for record in the office of the recorder of a county where the land described is situated.
(b) A county recorder shall accept all notices presented to the recorder that describe land located in the county that the recorder serves. The recorder shall enter and record full copies of the notice in the same way that deeds are recorded. Each recorder shall charge the same fees for recording a notice as are charged for recording deeds.
(c) Each recorder shall index the notices in the same manner that deeds are indexed. Until the notice is recorded and correctly indexed, a notice does not comply with section 1 of this chapter regarding notice.
As added by P.L.2-2002, SEC.5.

IC 32-20-4-3
Notice of claim; effect of failure to file on lease or easement
Sec. 3. (a) Failure to file the notice required under this chapter does not bar:
(1) a lessor or the lessor's successor as a reversioner of the lessor's right to possession on the expiration of any lease; or
(2) a lessee or the lessee's successor of the lessee's rights in and to any lease.
(b) Failure to file the notice required under this chapter does not bar or extinguish any easement, interest in the nature of an easement, or any rights appurtenant to an easement granted, excepted, or reserved by the instrument creating the easement or interest, including any rights for future use, if the existence of the easement or interest is evidenced by the location beneath, upon, or above any part of the land described in the instrument of any pipe, valve, road, wire, cable, conduit, duct, sewer, track, pole, tower, or other physical facility and whether or not the existence of the facility is observable. However, equitable restrictions or servitudes on the use of land are not considered easements or interests in the nature of easements as that phrase is used in this section.
As added by P.L.2-2002, SEC.5.



CHAPTER 5. SLANDER OF TITLE

IC 32-20-5-1
Filing notices to slander title prohibited
Sec. 1. A person may not use the privilege of filing notices under this article to slander the title to land.
As added by P.L.2-2002, SEC.5.

IC 32-20-5-2
Filing claim to slander title; claimant's liability for costs and damages
Sec. 2. In any action to quiet title to land, if the court finds that a person has filed a claim only to slander title to land, the court shall:
(1) award the plaintiff all the costs of the action, including attorney's fees that the court allows to the plaintiff; and
(2) decree that the defendant asserting the claim shall pay to the plaintiff all damages that the plaintiff may have sustained as the result of the notice of claims having been filed for record.
As added by P.L.2-2002, SEC.5.






ARTICLE 21. CONVEYANCE PROCEDURES FOR REAL PROPERTY

CHAPTER 1. STATUTE OF FRAUDS; WRITING REQUIREMENTS

IC 32-21-1-1
Requirement of written agreement; agreements or promises covered
Sec. 1. (a) This section does not apply to a lease for a term of not more than three (3) years.
(b) A person may not bring any of the following actions unless the promise, contract, or agreement on which the action is based, or a memorandum or note describing the promise, contract, or agreement on which the action is based, is in writing and signed by the party against whom the action is brought or by the party's authorized agent:
(1) An action charging an executor or administrator, upon any special promise, to answer damages out of the executor's or administrator's own estate.
(2) An action charging any person, upon any special promise, to answer for the debt, default, or miscarriage of another.
(3) An action charging any person upon any agreement or promise made in consideration of marriage.
(4) An action involving any contract for the sale of land.
(5) An action involving any agreement that is not to be performed within one (1) year from the making of the agreement.
(6) An action involving an agreement, promise, contract, or warranty of cure concerning medical care or treatment. However, this subdivision does not affect the right to sue for malpractice or negligence.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-2
Consideration for agreement; writing not required
Sec. 2. The consideration that is the basis of a promise, contract, or agreement described in section 1 of this chapter does not need to be in writing but may be proved.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-3
Conveyance; trust in lands; goods; things in action
Sec. 3. A conveyance of an existing trust in land, goods, or things in action is void unless the conveyance is in writing and signed by the party making the conveyance or by the party's lawful agent.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-4
Trust arising from or extinguished by implication of law      Sec. 4. Nothing contained in any Indiana law may be construed to prevent any trust from arising or being extinguished by implication of law.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-5
Compelling specific performance in cases of part performance
Sec. 5. Nothing contained in any Indiana statute may be construed to abridge the powers of courts to compel the specific performance of agreements in cases of part performance of the agreements.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-6
Representations concerning other persons
Sec. 6. An action may not be brought against a person for a representation made by the person concerning the character, conduct, credit, ability, trade, or dealings of any other person, unless the representation is in writing and signed by the person or by the person's lawful agent.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-7
Conveyance revocable at will of grantor; provision void as to subsequent purchaser
Sec. 7. If a conveyance of or charge upon an estate contains a provision for revocation at the will of the grantor, the provision is void as to subsequent purchasers from the grantor, for a valuable consideration, of the estate or interest subject to the provision, even though the provision is not expressly revoked.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-8
Revocation and reconveyance power; person other than grantor
Sec. 8. If the power to revoke a conveyance of any interest in land, and to reconvey the interest, is given to any person other than the grantor in the conveyance, and the person given the power conveys the interest to a purchaser for a valuable consideration, the subsequent conveyance is valid.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-9
Conveyance before vesting of power of revocation
Sec. 9. If a conveyance to a purchaser under either section 7 or 8 of this chapter is made before the person making the conveyance is entitled to execute the person's power of revocation, the conveyance is valid from the time the power of revocation vests in the person.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-10
Commission for finding purchaser of real estate      Sec. 10. A contract for the payment of any sum of money or thing of value, as a commission or reward for the finding or procuring by one (1) person of a purchaser for the real estate of another, is not valid unless the contract is in writing and signed by the owner of the real estate or the owner's legally appointed and duly qualified representative. For purposes of this section, any general reference to the real estate that is sufficient to identify the real estate is a sufficient description of the real estate.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-11
Instruments executed in foreign country; acknowledgment before diplomatic or consular officer
Sec. 11. If executed in a foreign country, conveyances, mortgages, and other instruments in writing that would be admitted to record under the recording laws of this state must be acknowledged by the grantor or person executing the instrument and proved before any diplomatic or consular officer of the United States, duly accredited, or before any officer of the foreign country who, by the laws of that country, is authorized to take acknowledgments or proof of conveyances. If the acknowledgment or proof is in the English language and attested by the official seal of the officer acknowledging it, the instrument may be admitted to record. However, if the acknowledgment or proof is in a language other than English or is not attested by an official seal, then the instrument must be accompanied by a certificate of a diplomatic or consular officer of the United States attesting:
(1) that the instrument is duly executed according to the laws of the foreign country;
(2) that the officer certifying the acknowledgment or proof had legal authority to do so; and
(3) to the meaning of the instrument, if the instrument is made in a foreign language.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-12
Validation of conveyance or acknowledgment; seal or ink scroll not required
Sec. 12. It is not necessary to affix a private seal or ink scroll necessary to validate a conveyance of land or an interest in land executed by a natural person, business trust, or corporation. It is not necessary for the officer taking the acknowledgment of the conveyance to use an ink scroll or seal unless the officer is required by law to keep an official seal.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-13
Conveyance of land; written deed required
Sec. 13. Except for a bona fide lease for a term not exceeding three (3) years, a conveyance of land or of any interest in land shall

be made by a deed that is:
(1) written; and
(2) subscribed, sealed, and acknowledged by the grantor (as defined in IC 32-17-1-1) or by the grantor's attorney.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-14
Conveyances by attorney; power of attorney
Sec. 14. A conveyance of land by attorney is not good unless the attorney is empowered by a written instrument that is subscribed, sealed, and acknowledged by the attorney's principal in the same manner that is required for a conveyance by the attorney's principal.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-15
Conveyances by quitclaim
Sec. 15. A conveyance of land that is:
(1) worded in substance as "A.B. quitclaims to C.D." (here describe the premises) "for the sum of" (here insert the consideration); and
(2) signed, sealed, and acknowledged by the grantor (as defined in IC 32-17-1-1);
is a good and sufficient conveyance in quitclaim to the grantee and the grantee's heirs and assigns.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-16
Estate of inheritance; expression of intent required to create lesser estate
Sec. 16. It is not necessary to use the words "heirs and assigns of the grantee" to create in the grantee an estate of inheritance. If it is the intention of the grantor (as defined in IC 32-17-1-1) to convey any lesser estate, the grantor shall express that intention in the deed.
As added by P.L.2-2002, SEC.6.

IC 32-21-1-17
Incorporating by reference recorded encumberances
Sec. 17. A conveyance of land may incorporate by reference a recorded covenant, restriction, easement, or other encumbrance on the use of the land with a clause that is substantially similar to either of the following:
(1) "Subject to the __________ (insert the type of encumbrance) recorded on _____ (insert the date of recording) in ___________ (insert the book and page number on which the encumbrance is recorded or the instrument number in which the encumbrance is recorded).".
(2) "Subject to ___________ (insert the type of encumbrance) of record.".
As added by P.L.171-2006, SEC.6.



CHAPTER 2. RECORDING PROCESS

IC 32-21-2-1
"Grantor" defined
Sec. 1. As used in this chapter, "grantor" has the meaning set forth in IC 32-17-1-1.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-2
"Tract" defined
Sec. 2. As used in this chapter, "tract" means an area of land that is:
(1) under common fee simple ownership;
(2) contained within a continuous border; and
(3) a separately identified parcel for property tax purposes.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-3
Recording requirements; acknowledgment and proof
Sec. 3. For a conveyance, a mortgage, or an instrument of writing to be recorded, it must be:
(1) acknowledged by the grantor; or
(2) proved before a:
(A) judge;
(B) clerk of a court of record;
(C) county auditor;
(D) county recorder;
(E) notary public;
(F) mayor of a city in Indiana or any other state;
(G) commissioner appointed in a state other than Indiana by the governor of Indiana;
(H) minister, charge d'affaires, or consul of the United States in any foreign country;
(I) clerk of the city county council for a consolidated city, city clerk for a second class city, or clerk-treasurer for a third class city;
(J) clerk-treasurer for a town; or
(K) person authorized under IC 2-3-4-1.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-4
Acknowledgment in another county
Sec. 4. (a) This section applies when a conveyance, mortgage, or other instrument that is required to be recorded is acknowledged in any county in Indiana other than the county in which the instrument is required to be recorded.
(b) The acknowledgment must be:
(1) certified by the clerk of the circuit court of the county in which the officer resides; and         (2) attested by the seal of that court.
However, an acknowledgment before an officer having an official seal, if the acknowledgment is attested by that official seal, is sufficient without a certificate.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-5
Acknowledgment in another state
Sec. 5. To record in Indiana a conveyance that is acknowledged outside Indiana but within the United States, the conveyance must be:
(1) certified by the clerk of any court of record of the county in which the officer receiving the acknowledgment resides; and
(2) attested by the seal of that court.
However, an acknowledgment before an officer having an official seal that is attested by the officer's official seal is sufficient without a certificate.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-6
Proving deeds
Sec. 6. A deed may be proved according to the rules of common law before any officer who is authorized to take acknowledgments. A deed that is proved in the manner provided in this section is entitled to be recorded.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-7
Acknowledgment of deed or mortgage; form
Sec. 7. The following or any other form substantially the same is a good or sufficient form of acknowledgment of a deed or mortgage:
"Before me, E.F. (judge or justice, as the case may be) this _____ day of _______, A.B. acknowledged the execution of the annexed deed, (or mortgage, as the case may be.)"
As added by P.L.2-2002, SEC.6.

IC 32-21-2-8
Duty of officer to explain deed to grantor
Sec. 8. (a) If before a public officer authorized to receive acknowledgment of deeds:
(1) the grantor of a deed intends to sign the deed with the grantor's mark; and
(2) in all other cases when the public officer has good cause to believe that the contents and purport of the deed are not fully known to the grantor;
it is the duty of the public officer before signature to fully explain to the grantor the contents and purport of the deed.
(b) The failure of the public officer to comply with subsection (a) does not affect the validity of a deed.
As added by P.L.2-2002, SEC.6.
IC 32-21-2-9
Certificate of acknowledgment; attaching to instrument; contents
Sec. 9. A certificate of the acknowledgment of a conveyance or other instrument in writing that is required to be recorded, signed, and sealed by the officer taking the acknowledgment shall be written on or attached to the deed. When by law the certificate of the clerk of the proper county is required to accompany the acknowledgment, the certificate shall state that:
(1) the officer before whom the acknowledgment was taken was, at the time of the acknowledgment, acting lawfully; and
(2) the clerk's signature to the certificate of acknowledgment is genuine.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-10
Recorder of deeds; keeping book; recording time
Sec. 10. A recorder of deeds shall keep a book having each page divided into five (5) columns that are headed as follows:
Date of    Names of    Names of    Description    Vol. and Page
Reception.    Grantors.    Grantees.    of Land. Where Recorded.
The recorder shall enter in this book all deeds and other instruments left with the recorder to be recorded. The recorder shall note in the first column the day and hour of receiving the deed or instrument and shall note the other particulars in the appropriate columns. A deed or instrument is considered recorded at the time the date of reception is noted by the recorder.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-11
Certificate of acknowledgment; recording with deed or instrument
Sec. 11. (a) This section applies to a conveyance or other instrument entitled by law to be recorded.
(b) The recorder of the county in which the land included in a conveyance or other instrument is situated shall record the deed or other instrument together with the requisite certificate of acknowledgment or proof endorsed on the deed or other instrument or annexed to the deed or other instrument.
(c) Unless a certificate of acknowledgment is recorded with a deed, the record of the conveyance or other instrument or a transcript may not be read or received in evidence.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-12
Certificate of acknowledgment or record; conclusiveness
Sec. 12. The:
(1) certificate of the acknowledgment of a conveyance or instrument of writing;
(2) the record; or
(3) the transcript of the record;
is not conclusive and may be rebutted and the force and effect of it

contested by a party affected by the conveyance or instrument.
As added by P.L.2-2002, SEC.6.

IC 32-21-2-13
Conveyances dividing single property tax tracts into multiple parcels; requirements for recording
Sec. 13. (a) If the auditor of the county or the township assessor under IC 6-1.1-5-9 and IC 6-1.1-5-9.1 determines it necessary, an instrument transferring fee simple title to less than the whole of a tract that will result in the division of the tract into at least two (2) parcels for property tax purposes may not be recorded unless the auditor or township assessor is furnished a drawing or other reliable evidence of the following:
(1) The number of acres in each new tax parcel being created.
(2) The existence or absence of improvements on each new tax parcel being created.
(3) The location within the original tract of each new tax parcel being created.
(b) Any instrument that is accepted for recording and placed of record that bears the endorsement required by IC 36-2-11-14 is presumed to comply with this section.
As added by P.L.2-2002, SEC.6.



CHAPTER 3. EFFECT OF RECORDING

IC 32-21-3-1
"Conveyance" defined
Sec. 1. As used in this chapter, "conveyance" means:
(1) an instrument of writing concerning land or an interest in land, except a last will and testament;
(2) a lease for a term not exceeding three (3) years; or
(3) an executory contract for the sale and purchase of land;
for purposes of the acknowledgment or proof of the instrument, lease, or contract, the recording of the instrument, lease, or contract, and the force and effect of that recording.
As added by P.L.2-2002, SEC.6.

IC 32-21-3-2
"Grantor" defined
Sec. 2. As used in this chapter, "grantor" has the meaning set forth in IC 32-17-1-1.
As added by P.L.2-2002, SEC.6.

IC 32-21-3-3
Conveyances requiring recording
Sec. 3. A conveyance of any real estate in fee simple or for life, a conveyance of any future estate, or a lease for more than three (3) years after the making of the lease is not valid and effectual against any person other than:
(1) the grantor;
(2) the grantor's heirs and devisees; and
(3) persons having notice of the conveyance or lease;
unless the conveyance or lease is made by a deed recorded within the time and in the manner provided in this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-3-4
Letters of attorney; executory contracts for sale or purchase of land; recording
Sec. 4. The following may be recorded in the county where the land to which the letter or contract relates is situated:
(1) Letters of attorney containing a power to a person to:
(A) sell or convey land; or
(B) sell and convey land as the agent of the owner of the land.
(2) An executory contract for the sale or purchase of land when proved or acknowledged in the manner prescribed in this chapter for the proof or acknowledgment of conveyances.
The record when recorded and the certified transcript of the record may be read in evidence in the same manner and with the same effect as a conveyance.
As added by P.L.2-2002, SEC.6.



CHAPTER 4. PRIORITY OF RECORDED TRANSACTIONS

IC 32-21-4-1
Recording in county where land situated; priority based on time of filing
Sec. 1. (a) The following must be recorded in the recorder's office of the county where the land is situated:
(1) A conveyance or mortgage of land or of any interest in land.
(2) A lease for more than three (3) years.
(b) A conveyance, mortgage, or lease takes priority according to the time of its filing. The conveyance, mortgage, or lease is fraudulent and void as against any subsequent purchaser, lessee, or mortgagee in good faith and for a valuable consideration if the purchaser's, lessee's, or mortgagee's deed, mortgage, or lease is first recorded.
As added by P.L.2-2002, SEC.6. Amended by P.L.1-2003, SEC.81.

IC 32-21-4-2
Assignment, mortgage, or pledge of rents and profits as security; recording; immediate perfection
Sec. 2. (a) This section applies to an instrument regardless of when the instrument was recorded, except that this section does not divest rights that vested before May 1, 1993.
(b) An assignment, a mortgage, or a pledge of rents and profits arising from real estate that is intended as security, whether contained in a separate instrument or otherwise, must be recorded under section 1 of this chapter.
(c) When an assignment, a mortgage, or a pledge of rents and profits is recorded under subsection (b), the security interest of the assignee, mortgagee, or pledgee is immediately perfected as to the assignor, mortgagor, pledgor, and any third parties:
(1) regardless of whether the assignment, mortgage, or pledge is operative:
(A) immediately;
(B) upon the occurrence of a default; or
(C) under any other circumstances; and
(2) without the holder of the security interest taking any further action.
(d) This section does not apply to security interests in:
(1) farm products;
(2) accounts or general intangibles arising from or relating to the sale of farm products by a farmer;
(3) timber to be cut; or
(4) minerals or the like (including oil and gas);
that may be perfected under IC 26-1-9.1.
As added by P.L.2-2002, SEC.6.

IC 32-21-4-3
Instrument of defeasance      Sec. 3. (a) This section applies when a deed:
(1) purports to contain an absolute conveyance of any estate in land; and
(2) is made or intended to be made defeasible by:
(A) a deed of defeasance;
(B) a bond; or
(C) another instrument.
(b) The original conveyance is not defeated or affected against any person other than the maker of the defeasance, the heirs or devisees of the maker of the defeasance, or persons having actual notice of the defeasance unless the instrument of defeasance is:
(1) a deed of defeasance or bond that is recorded in the manner provided by law within ninety (90) days after the date of the deed; or
(2) another instrument that:
(A) is in a form required by the deed;
(B) contains an accurate legal description of the estate in land;
(C) is dated;
(D) has been acknowledged before a notary public;
(E) has been made for consideration; and
(F) is recorded in the manner provided by law within ninety (90) days after the date of the deed.
As added by P.L.2-2002, SEC.6. Amended by P.L.1-2003, SEC.82; P.L.156-2005, SEC.1.



CHAPTER 5. RESIDENTIAL REAL ESTATE SALES DISCLOSURE

IC 32-21-5-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a sale of, an exchange of, an installment sales contract for, or a lease with option to buy residential real estate that contains not more than four (4) residential dwelling units.
(b) This chapter does not apply to the following:
(1) Transfers ordered by a court, including transfers:
(A) in the administration of an estate;
(B) by foreclosure sale;
(C) by a trustee in bankruptcy;
(D) by eminent domain;
(E) from a decree of specific performance;
(F) from a decree of divorce; or
(G) from a property settlement agreement.
(2) Transfers by a mortgagee who has acquired the real estate at a sale conducted under a foreclosure decree or who has acquired the real estate by a deed in lieu of foreclosure.
(3) Transfers by a fiduciary in the course of the administration of the decedent's estate, guardianship, conservatorship, or trust.
(4) Transfers made from at least one (1) co-owner solely to at least one (1) other co-owner.
(5) Transfers made solely to any combination of a spouse or an individual in the lineal line of consanguinity of at least one (1) of the transferors.
(6) Transfers made because of the record owner's failure to pay any federal, state, or local taxes.
(7) Transfers to or from any governmental entity.
(8) Transfers involving the first sale of a dwelling that has not been inhabited.
(9) Transfers to a living trust.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-2
"Buyer" defined
Sec. 2. As used in this chapter, "buyer" means a transferee in a transaction described in section 1 of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-3
"Closing" defined
Sec. 3. As used in this chapter, "closing" means a transfer of an interest described in section 1 of this chapter by a deed, installment sales contract, or lease.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-4 "Defect" defined
Sec. 4. As used in connection with disclosure forms required by this chapter, "defect" means a condition that would have a significant adverse effect on the value of the property, that would significantly impair the health or safety of future occupants of the property, or that if not repaired, removed, or replaced would significantly shorten or adversely affect the expected normal life of the premises.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-5
"Disclosure form" defined
Sec. 5. As used in this chapter, "disclosure form" refers to a disclosure form prepared under section 8 of this chapter or a disclosure form that meets the requirements of section 8 of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-6
"Owner" defined
Sec. 6. As used in this chapter, "owner" means the owner of residential real estate that is for sale, exchange, lease with an option to buy, or sale under an installment contract.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-7
Disclosure form; contents
Sec. 7. The Indiana real estate commission established by IC 25-34.1-2-1 shall adopt a specific disclosure form that contains the following:
(1) Disclosure by the owner of the known condition of the following:
(A) The foundation.
(B) The mechanical systems.
(C) The roof.
(D) The structure.
(E) The water and sewer systems.
(F) Additions that may require improvements to the sewage disposal system.
(G) Other areas that the Indiana real estate commission determines are appropriate.
(2) A notice to the prospective buyer that contains substantially the following language:
"The prospective buyer and the owner may wish to obtain professional advice or inspections of the property and provide for appropriate provisions in a contract between them concerning any advice, inspections, defects, or warranties obtained on the property.".
(3) A notice to the prospective buyer that contains substantially the following language:
"The representations in this form are the representations of the

owner and are not the representations of the agent, if any. This information is for disclosure only and is not intended to be a part of any contract between the buyer and owner.".
(4) A disclosure by the owner that an airport is located within a geographical distance from the property as determined by the Indiana real estate commission. The commission may consider the differences between an airport serving commercial airlines and an airport that does not serve commercial airlines in determining the distance to be disclosed.
As added by P.L.2-2002, SEC.6. Amended by P.L.1-2003, SEC.83.

IC 32-21-5-8
Owner prepared disclosure form
Sec. 8. An owner may prepare or use a disclosure form that contains the information required in the disclosure form under section 7 of this chapter and any other information the owner determines is appropriate.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-9
Disclosure form distinguished from warranty
Sec. 9. A disclosure form is not a warranty by the owner or the owner's agent, if any, and the disclosure form may not be used as a substitute for any inspections or warranties that the prospective buyer or owner may later obtain.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-10
Disclosure form; presentation required before acceptance of offer
Sec. 10. (a) An owner must complete and sign a disclosure form and submit the form to a prospective buyer before an offer for the sale of the residential real estate is accepted.
(b) An appraiser retained to appraise the residential real estate for which the disclosure form has been prepared shall be given a copy of the form upon request. This subsection applies only to appraisals made for the buyer or an entity from which the buyer is seeking financing.
(c) Before closing, an accepted offer is not enforceable against the buyer until the owner and the prospective buyer have signed the disclosure form. After closing, the failure of the owner to deliver a disclosure statement form to the buyer does not by itself invalidate a real estate transaction.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-11
Owner liability for errors in form
Sec. 11. The owner is not liable for any error, inaccuracy, or omission of any information required to be delivered to the prospective buyer under this chapter if:
(1) the error, inaccuracy, or omission was not within the actual

knowledge of the owner or was based on information provided by a public agency or by another person with a professional license or special knowledge who provided a written or oral report or opinion that the owner reasonably believed to be correct; and
(2) the owner was not negligent in obtaining information from a third party and transmitting the information.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-12
Matters arising after form delivered; requirement to disclose at settlement; unknown or unavailable information
Sec. 12. (a) An owner does not violate this chapter if the owner subsequently discovers that the disclosure form is inaccurate as a result of any act, circumstance, information received, or agreement subsequent to the delivery of the disclosure form. However, at or before settlement, the owner is required to disclose any material change in the physical condition of the property or certify to the purchaser at settlement that the condition of the property is substantially the same as it was when the disclosure form was provided.
(b) If at the time disclosures are required to be made under subsection (a) an item of information required to be disclosed is unknown or not available to the owner, the owner may state that the information is unknown or may use an approximation of the information if the approximation is clearly identified, is reasonable, is based on the actual knowledge of the owner, and is not used to circumvent the disclosure requirements of this chapter.
As added by P.L.2-2002, SEC.6.

IC 32-21-5-13
Disclosure of defect after offer accepted; buyer's right to nullify contract; return of deposits
Sec. 13. (a) Notwithstanding section 12 of this chapter, if a prospective buyer receives a disclosure form or an amended disclosure form after an offer has been accepted that discloses a defect, the prospective buyer may after receipt of the disclosure form and within two (2) business days nullify the contract by delivering a written rescission to the owner or the owner's agent, if any.
(b) A prospective buyer is not liable for nullifying a contract under this section and is entitled to a return of any deposits made in the transaction.
As added by P.L.2-2002, SEC.6.



CHAPTER 6. PSYCHOLOGICALLY AFFECTED PROPERTIES

IC 32-21-6-1
"Agent" defined
Sec. 1. As used in this chapter, "agent" means a real estate agent or other person acting on behalf of the owner or transferee of real estate or acting as a limited agent.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-2
"Limited agent" defined
Sec. 2. As used in this chapter, "limited agent" means an agent who, with the written and informed consent of all parties to a real estate transaction, is engaged by both the seller and buyer or both the landlord and tenant.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-3
"Psychologically affected property" defined
Sec. 3. As used in this chapter, "psychologically affected property" includes real estate or a dwelling that is for sale, rent, or lease and to which one (1) or more of the following facts or a reasonable suspicion of facts apply:
(1) That an occupant of the property was afflicted with or died from a disease related to the human immunodeficiency virus (HIV).
(2) That an individual died on the property.
(3) That the property was the site of:
(A) a felony under IC 35;
(B) criminal gang (as defined in IC 35-45-9-1) activity;
(C) the discharge of a firearm involving a law enforcement officer while engaged in the officer's official duties; or
(D) the illegal manufacture or distribution of a controlled substance.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-4
"Transferee" defined
Sec. 4. As used in this chapter, "transferee" means a purchaser, tenant, lessee, prospective purchaser, prospective tenant, or prospective lessee of the real estate or dwelling.
As added by P.L.2-2002, SEC.6.

IC 32-21-6-5
Disclosure not required
Sec. 5. An owner or agent is not required to disclose to a transferee any knowledge of a psychologically affected property in a real estate transaction.
As added by P.L.2-2002, SEC.6.
IC 32-21-6-6
Refusal to disclose; misrepresentation
Sec. 6. An owner or agent is not liable for the refusal to disclose to a transferee:
(1) that a dwelling or real estate is a psychologically affected property; or
(2) details concerning the psychologically affected nature of the dwelling or real estate.
However, an owner or agent may not intentionally misrepresent a fact concerning a psychologically affected property in response to a direct inquiry from a transferee.
As added by P.L.2-2002, SEC.6.



CHAPTER 7. ADVERSE POSSESSION

IC 32-21-7-1
Establishing title; payment of taxes and special assessments by adverse possessor
Sec. 1. In any suit to establish title to land or real estate, possession of the land or real estate is not adverse to the owner in a manner as to establish title or rights in and to the land or real estate unless the adverse possessor or claimant pays and discharges all taxes and special assessments that the adverse possessor or claimant reasonably believes in good faith to be due on the land or real estate during the period the adverse possessor or claimant claims to have possessed the land or real estate adversely. However, this section does not relieve any adverse possessor or claimant from proving all the elements of title by adverse possession required by law.
As added by P.L.2-2002, SEC.6. Amended by P.L.171-2006, SEC.7.

IC 32-21-7-2
Property owned by state or political subdivision
Sec. 2. Title to real property owned by the state or a political subdivision (as defined in IC 36-1-2-13) may not be alienated by adverse possession.
As added by P.L.2-2002, SEC.6.



CHAPTER 8. TAX SALE SURPLUS DISCLOSURE

IC 32-21-8-1
Applicability of chapter
Sec. 1. This chapter applies to a transfer of property made after June 30, 2001, that transfers ownership of the property from a delinquent taxpayer to another person after the property is sold at a tax sale under IC 6-1.1-24 and before the tax sale purchaser is issued a tax sale deed under IC 6-1.1-25-4.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-2
Tax sale surplus fund disclosure form; filing
Sec. 2. A taxpayer must file a tax sale surplus fund disclosure form in duplicate with the county auditor before the taxpayer may transfer title to property if:
(1) the taxpayer owes delinquent taxes on the property;
(2) the property was sold at a tax sale under IC 6-1.1-24; and
(3) a part of the tax sale purchaser's bid on the property was deposited into the tax sale surplus fund under IC 6-1.1-24-7.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-3
Tax sale surplus fund disclosure form; contents
Sec. 3. A tax sale surplus fund disclosure form must contain the following information:
(1) The name and address of the taxpayer transferring the property.
(2) The name and address of the person acquiring the property.
(3) The proposed date of transfer.
(4) The purchase price for the transfer.
(5) The date the property was sold at a tax sale under IC 6-1.1-24.
(6) The amount of the tax sale purchaser's bid that was deposited into the tax sale surplus fund under IC 6-1.1-24-7.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-4
Signing and acknowledging of form
Sec. 4. The tax sale surplus fund disclosure form must be signed by the taxpayer transferring the property and acknowledged before an officer authorized to take acknowledgments of deeds.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-5
Duties of county auditor
Sec. 5. The county auditor shall:
(1) stamp the tax sale surplus fund disclosure form to indicate the county auditor's receipt of the form; and         (2) remit the duplicate to the taxpayer.
As added by P.L.2-2002, SEC.6.

IC 32-21-8-6
State board of accounts to prescribe form
Sec. 6. The state board of accounts shall prescribe the tax sale surplus fund disclosure form required by this chapter.
As added by P.L.2-2002, SEC.6.



CHAPTER 9. WRITTEN INSTRUMENTS BY MEMBERS OF THE ARMED FORCES

IC 32-21-9-1
Notarial acts before commissioned officers in United States armed forces
Sec. 1. (a) In addition to the acknowledgment of written instruments and the performance of other notarial acts in the manner and form otherwise authorized by the laws of this state, a person:
(1) who is serving in or with the armed forces of the United States wherever located;
(2) who is serving as a merchant seaman outside the limits of the United States included within the fifty (50) states and the District of Columbia; or
(3) who is outside the limits of the United States by permission, assignment, or direction of any department or office of the United States government in connection with any activity pertaining to the prosecution of any war in which the United States is engaged;
may acknowledge any instruments, attest documents, subscribe oaths and affirmations, give depositions, execute affidavits, and perform other notarial acts before any commissioned officer with the rank of second lieutenant or higher in the active services of the Army of the United States or the United States Marine Corps or before any commissioned officer with the rank of ensign or higher in the active service of the United States Navy or the United States Coast Guard, or with equivalent rank in any other component part of the armed forces of the United States.
(b) The commissioned officer before whom a notarial act is performed under this section shall certify the instrument with the officer's official signature and title in substantially the following form:
With the Armed Forces (or other component part of    )
)ss
the armed forces) of the United States at 1______________)
The foregoing instrument was acknowledged this ___________
day of ______ 20___ by 2_____ serving (in) the armed forces of the
(with)
United States) ___________ (as a merchant seaman outside the limits of the United States) (as a person not in the armed forces, but outside the limits of the United States by permission, assignment, or direction of a department of the United States Government in connection with an activity pertaining to the prosecution of the war), before me, a commissioned officer in the active service of the (Army of the United States) (United States Marine Corps) (United States Navy) (United States Coast Guard) (or equivalent rank in any other component part of the armed forces).
(Signature of officer)

IC 32-21-9-2
Prima facie evidence of authority to execute
Sec. 2. An acknowledgment or other notarial act made substantially in the form prescribed by section 1 of this chapter is prima facie evidence:
(1) that the person named in the instrument as having acknowledged or executed the instrument:
(A) appeared in person before the officer taking the acknowledgment;
(B) was personally known to the officer to be the person whose name was subscribed to the instrument; and
(C) acknowledged that the person signed the instrument as a free and voluntary act for the uses and purposes set forth in the instrument;
(2) if the acknowledgment or execution is by a person in a representative or official capacity, that the person acknowledging or executing the instrument acknowledged it to be the person's free and voluntary act in such capacity or the free and voluntary act of the principal, person, or entity represented; and
(3) if the acknowledgment or other notarial act is by a person as an officer of a corporation, that the person was known to the officer taking the acknowledgment or performing any other notarial act to be a corporate officer and that the instrument was executed and acknowledged for and on behalf of the corporation by the corporate officer with proper authority from the corporation, as the free and voluntary act of the corporation.
As added by P.L.2-2002, SEC.6.

IC 32-21-9-3
Place of execution or acknowledgment; failure to state
Sec. 3. An instrument acknowledged or executed as provided in this chapter is not invalid because of a failure to state in the instrument the place of execution or acknowledgment.
As added by P.L.2-2002, SEC.6.

IC 32-21-9-4
Proof of recited facts; filing and recording in Indiana      Sec. 4. An acknowledgment or other notarial act made substantially as provided in this chapter constitutes prima facie proof of the facts recited in the instrument and, without further or other authentication, entitles any document so acknowledged or executed to be filed and recorded in the proper offices of record and received in evidence before the courts of this state, to the same extent and with the same effect as documents acknowledged or executed in accordance with any other provision of law now in force or that may be enacted.
As added by P.L.2-2002, SEC.6.



CHAPTER 10. CONVEYANCES IN WHICH THE GRANTOR AND ANOTHER ARE NAMED AS GRANTEES

IC 32-21-10-1
"Person" or "persons" defined
Sec. 1. As used in this chapter:
(1) "person" includes a person who may be married; and
(2) "persons" includes persons who may be married to each other.
As added by P.L.2-2002, SEC.6.

IC 32-21-10-2
Effect of conveyance by grantee to grantee and another
Sec. 2. (a) A person who owns real property or an interest in real property that the person has the power to convey may effectively convey the property or interest by a conveyance naming as grantees that person and one (1) or more other persons.
(b) Two (2) or more persons who own real property or an interest in real property that the persons have the power to convey may effectively convey the property or interest by a conveyance naming as grantees one (1) or more of those persons and one (1) or more other persons.
(c) A conveyance under subsection (a) or (b) has the same effect as to whether it creates an estate in:
(1) severalty;
(2) joint tenancy with right of survivorship;
(3) tenancy by the entirety; or
(4) tenancy in common;
as if the conveyance were a conveyance from a stranger who owned the property or interest to the persons named as grantees in the conveyance.
As added by P.L.2-2002, SEC.6.

IC 32-21-10-3
Effects of conveyance by two or more grantees to one or more grantees
Sec. 3. (a) Two (2) or more persons who own real property or an interest in real property that they have power to convey may effectively convey the property or interest by a conveyance naming as grantee or grantees one (1) or more of those persons.
(b) A conveyance under subsection (a) has the same effect, as to whether it creates an estate in:
(1) severalty;
(2) joint tenancy with right of survivorship;
(3) tenancy by the entirety; or
(4) tenancy in common;
as if the conveyance were a conveyance from a stranger who owned the property or interest to the person or persons named as grantee or grantees in the conveyance. As added by P.L.2-2002, SEC.6.



CHAPTER 11. RESPONSIBLE PROPERTY TRANSFER LAW

IC 32-21-11-1
Delivery of disclosure document
Sec. 1. In addition to any other requirements concerning the conveyance of real property, a transferor of property (as defined in IC 13-11-2-174) may be required to deliver a disclosure document under IC 13-25-3 to each of the other parties to a transfer of the property at least thirty (30) days before the transfer.
As added by P.L.2-2002, SEC.6.






ARTICLE 22. CONVEYANCE LIMITATIONS OF REAL PROPERTY

CHAPTER 1. LIMITATIONS ON PERSONS WHO MAY CONVEY REAL PROPERTY

IC 32-22-1-1
Mentally incompetent persons and minors
Sec. 1. Except as provided in section 3 of this chapter, a:
(1) mentally incompetent person; or
(2) person less than eighteen (18) years of age;
may not alienate land or any interest in land.
As added by P.L.2-2002, SEC.7.

IC 32-22-1-2
False representation; good faith purchaser
Sec. 2. (a) This section does not apply to any sale or contract made and entered into before September 19, 1881.
(b) In all sales of real estate by a person less than eighteen (18) years of age, the person may not disaffirm the sale without first restoring to the purchaser the consideration received in the sale, if the person falsely represented himself or herself to the purchaser to be at least eighteen (18) years of age and the purchaser acted in good faith, relied upon the person's representations in the sale, and had good cause to believe the person to be at least eighteen (18) years of age.
As added by P.L.2-2002, SEC.7.

IC 32-22-1-3
Application of law
Sec. 3. Any person who is:
(1) less than eighteen (18) years of age; and
(2) married to a person who is at least eighteen (18) years of age;
may convey, mortgage, or agree to convey any interest in real estate or may make any contract concerning the interest, with the consent of the circuit, superior, or probate court of the county where the person resides, upon payment of the fee required under IC 33-37-4-4.
As added by P.L.2-2002, SEC.7. Amended by P.L.98-2004, SEC.117.

IC 32-22-1-4
Rights of infant; consent of judge
Sec. 4. A judge may give consent under section 3 of this chapter to a conveyance or mortgage and to any note secured by the mortgage, agreement, or contract if the judge determines that it would benefit the person described in section 3 of this chapter and that it would be prejudicial to the spouse of the person if the execution of the instrument were prevented. The judge shall endorse

the judge's consent on the instrument and sign it, and the instrument so certified is valid for all purposes as if the married person were at least eighteen (18) years of age. However, the judge has the power, in the judge's discretion, to examine witnesses concerning the propriety or necessity of executing the instrument.
As added by P.L.2-2002, SEC.7.

IC 32-22-1-5
Certification by judge
Sec. 5. (a) If a person owning real estate desires to sell the real estate or a part of the real estate and the person's spouse is, at the time, mentally incompetent, the person, upon complying with this section, may sell and convey the real estate by deed without the joinder of the mentally incompetent spouse. The conveyance has the same effect as would the joint deed of both spouses.
(b) Before a deed is made under this section, the owner intending to sell the real estate shall, by petition, apply to the court having probate jurisdiction in the county where the real estate or a part of the real estate to be sold is situated, alleging that the owner's spouse is mentally incompetent and that the incompetency is probably permanent. Upon the filing of the petition, notice shall be given to the person alleged to be mentally incompetent, either by service of process, as provided by law for service of process against incompetent persons in other civil actions, or, if the person alleged to be incompetent is by affidavit shown to be a nonresident of Indiana, by publication.
(c) After notice and upon or after the return day of the notice, the legally appointed guardian, if any, of the person alleged to be mentally incompetent or, if there is no guardian, a guardian ad litem for the person appointed by the court, shall make any proper defense to the application. The matter of the petition shall be submitted to the court, and if the allegations are proved to the satisfaction of the court, the court shall make and enter a finding that the person alleged to be incompetent is incompetent, and that the incompetency is probably permanent.
(d) Upon the filing by the petitioner with the clerk of the court of a bond, in an amount and with surety approved by the court, that is payable to the state and conditioned to:
(1) keep the mentally incompetent spouse from becoming a county charge; and
(2) account to the spouse, upon restoration to competency, if the spouse demands it, fifty percent (50%) of the purchase money received for the real estate upon sale;
the court shall enter an order authorizing the whole title to be conveyed by the petitioner without the joinder of the mentally incompetent spouse.
(e) A deed made under an order of court under this section has the same effect as the deed of an unmarried person competent to convey real estate.
(f) If it is shown to the satisfaction of the court having probate

jurisdiction in the county in which lands authorized to be sold under this section are located that:
(1) the lands were sold under an order authorizing the sale;
(2) the entire proceeds of the sale were invested in other real estate located in Indiana;
(3) the land purchased with the proceeds of the sale was of no less value than the land sold under the order;
(4) the title to the land purchased with the proceeds of the sale was taken in the name of the person having a mentally incompetent spouse; and
(5) the mentally incompetent spouse will not suffer any loss as a result of the investment described in subdivision (2);
the court shall enter an order discharging the bond described in subsection (d) and releasing the sureties from all liabilities on the bond.
As added by P.L.2-2002, SEC.7.



CHAPTER 2. RIGHTS OF ALIENS TO HOLD AND CONVEY REAL PROPERTY

IC 32-22-2-1
Alien ownership; November 1, 1851
Sec. 1. The title of any resident of Indiana who was in actual possession of any land on or before November 1, 1851, or the title of any person holding under the resident may not be defeated or prejudiced by:
(1) the alienism of the resident; or
(2) the alienism of any other person through whom the resident's title was derived.
As added by P.L.2-2002, SEC.7.






ARTICLE 23. CONVEYANCE OF PROPERTY INTERESTS LESS THAN FEE SIMPLE

CHAPTER 1. EASEMENTS: BY PRESCRIPTION

IC 32-23-1-1
Use for 20 years
Sec. 1. The right-of-way, air, light, or other easement from, in, upon, or over land owned by a person may not be acquired by another person by adverse use unless the use is uninterrupted for at least twenty (20) years.
As added by P.L.2-2002, SEC.8.

IC 32-23-1-2
Notice; disputing adverse claim
Sec. 2. The owner of land described in section 1 of this chapter, or the agent or guardian of the owner, may give notice to a claimant of a right or easement described in section 1 of this chapter that the owner, or the agent or guardian of the owner, will dispute the claimant's claim to a right or easement by adverse use.
As added by P.L.2-2002, SEC.8.

IC 32-23-1-3
Serving or posting notice; easements
Sec. 3. Notice provided to a claimant under section 2 of this chapter must be:
(1) in writing; and
(2) served by an officer on the:
(A) claimant, if the claimant can be found; or
(B) if the claimant cannot be found, on the claimant's agent or the claimant's guardian;
or if the claimant, the claimant's agent, and the claimant's guardian cannot be found, a copy of the written notice shall be posted, for not less than ten (10) days, in a conspicuous place on or adjoining the premises where the right is disputed.
As added by P.L.2-2002, SEC.8.

IC 32-23-1-4
Easements
Sec. 4. The service or notice required under section 3 of this chapter must be endorsed by the officer serving the notice, on the original paper, and returned to the party giving the notice. The party that gives the notice shall record the original paper and endorsement of service or notice in the recorder's office of the county where the land is located. The served or posted and recorded notice is, at the time of record, an interruption of the adverse use.
As added by P.L.2-2002, SEC.8.



CHAPTER 2. EASEMENTS IN GROSS: ALIENATION, INHERITANCE, ASSIGNMENT

IC 32-23-2-1
"Easement in gross of a commercial character" defined
Sec. 1. As used in this chapter, "easement in gross of a commercial character" means an easement:
(1) for the transmission or distribution of natural gas, petroleum products, or cable television signals;
(2) for the provision of telephone or water service; or
(3) for the transmission, distribution, or transformation of electricity.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-2
Alienation, inheritance, or assignment
Sec. 2. An easement in gross of a commercial character, including an easement acquired by eminent domain, that is created after June 30, 1989, may be alienated, inherited, or assigned in whole or in part unless the instrument creating the easement provides otherwise.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-3
Certain easements in gross of a commercial character
Sec. 3. (a) This section does not apply to an easement in gross of a commercial character that is created after June 30, 1989.
(b) An easement in gross that was created after July 6, 1961, may be alienated, inherited, or assigned in whole or in part if the instrument that created the easement in real property states that the easement may be alienated, inherited, or assigned.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-4
Revival or reinstatement of easement in gross of a commercial character
Sec. 4. This chapter does not revive or reinstate an expired, a terminated, or an abandoned easement in gross of a commercial character.
As added by P.L.2-2002, SEC.8.

IC 32-23-2-5
Recording easement
Sec. 5. (a) An easement that is created after June 30, 1989, must cross-reference the original recorded plat. However, if the real property from which the easement is being created is not platted, the easement must cross-reference the most recent deed of record in the recorder's office. The recorder shall charge a fee for recording the easement in accordance with IC 36-2-7-10.
(b) When a release of easement is recorded in the office of the

county recorder in the county where the property is situated, the release document must cross-reference the original easement document and reflect the name of the current owner of the property to whom the easement is being released as shown on the property tax records of the county.
As added by P.L.2-2002, SEC.8.



CHAPTER 3. EASEMENTS: WAY OF NECESSITY

IC 32-23-3-1
Refusal to grant easements; failure to agree upon consideration
Sec. 1. If:
(1) land that belongs to a landowner in Indiana is shut off from a public highway because of the:
(A) straightening of a stream under Indiana law;
(B) construction of a ditch under Indiana law; or
(C) erection of a dam that is constructed by the state or by the United States or an agency or a political subdivision of the state or of the United States under Indiana law; and
(2) the owner of the lands described in subdivision (1) is unable to secure an easement or right-of-way on and over the land that is adjacent to the affected land, and intervening between the land and the public highways that are most convenient to the land because:
(A) an adjacent and intervening landowner refuses to grant an easement; or
(B) the interested parties cannot agree upon the consideration to be paid by the landowner that is deprived of access to the highway;
the landowner of the affected land shall be granted the right of easement established as a way of necessity as provided under IC 32-24-1.
As added by P.L.2-2002, SEC.8.



CHAPTER 4. SOLAR EASEMENT

IC 32-23-4-1
"Passive solar energy system" defined
Sec. 1. As used in this chapter, "passive solar energy system" means a structure specifically designed to retain heat that is derived from solar energy.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-2
"Solar easement" defined
Sec. 2. As used in this chapter, "solar easement" means an easement obtained for the purpose of exposure of a solar energy device or a passive solar energy system to the direct rays of the sun.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-3
"Solar energy device" defined
Sec. 3. As used in this chapter, "solar energy device" means an artifice, an instrument, or the equipment designed to receive the direct rays of the sun and convert the rays into heat, electricity, or another form of energy to provide heating, cooling, or electrical power.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-4
Creation; requirements
Sec. 4. A solar easement:
(1) must be created in writing; and
(2) is subject to the conveyancing and recording requirements of this title.
As added by P.L.2-2002, SEC.8.

IC 32-23-4-5
Instrument; requisites
Sec. 5. An instrument that creates a solar easement must include the following:
(1) The vertical and horizontal angles, expressed in degrees, at which the solar easement extends over the real property that is subject to the solar easement, and a description of the real property to which the solar easement is appurtenant.
(2) Any terms and conditions under which the solar easement is granted or will be terminated.
As added by P.L.2-2002, SEC.8.



CHAPTER 5. UNIFORM CONSERVATION EASEMENT ACT

IC 32-23-5-1
Application and construction of chapter
Sec. 1. (a) This chapter applies to any interest created after September 1, 1984, that complies with this chapter, whether the interest is designated:
(1) as a conservation easement;
(2) as a covenant;
(3) as an equitable servitude;
(4) as a restriction;
(5) as an easement; or
(6) otherwise.
(b) This chapter applies to any interest created before September 1, 1984, if the interest would have been enforceable had the interest been created after September 1, 1984, unless retroactive application contravenes the constitution or laws of Indiana or the United States.
(c) This chapter does not invalidate any interest, whether designated:
(1) as a conservation easement;
(2) as a preservation easement;
(3) as a covenant;
(4) as an equitable servitude;
(5) as a restriction;
(6) as an easement; or
(7) otherwise;
if the designated interest is enforceable under another law of this state.
(d) This chapter shall be applied and construed to effectuate the general purpose of the chapter to make uniform the laws with respect to the subject of the chapter among the states that enact language consistent with this chapter.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-2
"Conservation easement" defined
Sec. 2. As used in this chapter, "conservation easement" means a nonpossessory interest of a holder in real property that imposes limitations or affirmative obligations with the purpose of:
(1) retaining or protecting natural, scenic, or open space values of real property;
(2) assuring availability of the real property for agricultural, forest, recreational, or open space use;
(3) protecting natural resources;
(4) maintaining or enhancing air or water quality; or
(5) preserving the historical, architectural, archeological, or cultural aspects of real property.
As added by P.L.2-2002, SEC.8.
IC 32-23-5-3
"Holder" defined
Sec. 3. As used in this chapter, "holder" means:
(1) a governmental body that is empowered to hold an interest in real property under the laws of Indiana or the United States; or
(2) a charitable corporation, charitable association, or charitable trust, the purposes or powers of which include:
(A) retaining or protecting the natural, scenic, or open space values of real property;
(B) assuring the availability of real property for agricultural, forest, recreational, or open space use;
(C) protecting natural resources;
(D) maintaining or enhancing air or water quality; or
(E) preserving the historical, architectural, archeological, or cultural aspects of real property.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-4
"Third party right of enforcement" defined
Sec. 4. As used in this chapter, "third party right of enforcement" means a right that is:
(1) provided in a conservation easement to enforce any of the conservation easement's terms; and
(2) granted to a governmental body, charitable corporation, charitable association, or charitable trust that is eligible to be a holder but is not a holder.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-5
Creation, conveyance, etc., of easements; acceptance; recordation; duration; rights of parties and others protected
Sec. 5. (a) Except as otherwise provided in this chapter, a conservation easement may be:
(1) created;
(2) conveyed;
(3) recorded;
(4) assigned;
(5) released;
(6) modified;
(7) terminated; or
(8) otherwise altered or affected;
in the same manner as other easements.
(b) A right or duty in favor of or against a holder and a right in favor of a person having a third party right of enforcement does not arise under a conservation easement before the conservation easement is accepted by the holder and the acceptance is recorded.
(c) Except as provided in section 6(b) of this chapter, a conservation easement is unlimited in duration unless the instrument creating the conservation easement provides otherwise.     (d) An interest in real property is not impaired by a conservation easement if the interest exists at the time the conservation easement is created, unless the owner of the interest is a party to the conservation easement or consents to the conservation easement.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-6
Actions authorized; power of court
Sec. 6. (a) An action that affects a conservation easement may be brought by:
(1) an owner of an interest in the real property burdened by the easement;
(2) a holder of the easement;
(3) a person having a third party right of enforcement; or
(4) a person authorized by other law.
(b) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with the principles of law and equity, or the termination of a conservation easement by agreement of the grantor and grantee.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-7
Validity of conservation easements
Sec. 7. A conservation easement is valid even though:
(1) the conservation easement is not appurtenant to an interest in real property;
(2) the conservation easement can be or has been assigned to another holder;
(3) the conservation easement is not of a character that has been recognized traditionally at common law;
(4) the conservation easement imposes a negative burden;
(5) the conservation easement imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder;
(6) the benefit does not touch or concern real property; or
(7) there is no privity of estate or of contract.
As added by P.L.2-2002, SEC.8.

IC 32-23-5-8
Taxation
Sec. 8. For the purposes of IC 6-1.1, real property that is subject to a conservation easement shall be assessed and taxed on a basis that reflects the easement.
As added by P.L.2-2002, SEC.8.



CHAPTER 6. EASEMENTS: WPA PROJECTS

IC 32-23-6-1
Release of easements
Sec. 1. (a) If:
(1) a landowner in Indiana has had a pond or lake built on the landowner's real estate by the federal Works Progress Administration; and
(2) as a requisite to the building of the pond or lake, the landowner has given a lease in writing to the state relative to the building, upkeep, and use of the pond or lake;
the department of natural resources may, upon application in writing to the department of natural resources, release any easement the state may have to the real estate.
As added by P.L.2-2002, SEC.8.

IC 32-23-6-2
Release of easements; recording
Sec. 2. A release under section 1 of this chapter may be filed with the recorder of the county in which the real estate is situated and recorded in the miscellaneous record in the recorder's office.
As added by P.L.2-2002, SEC.8.



CHAPTER 7. OIL AND GAS: ESTATES IN LAND

IC 32-23-7-1
"Oil and gas" defined
Sec. 1. As used in this chapter, "oil and gas" means petroleum and mineral oils and gaseous substances of whatever character naturally lying or found beneath the surface of land.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-2
"Oil and gas estate in land" defined
Sec. 2. As used in this chapter, "oil and gas estate in land" means the aggregate of all rights in land that affect the oil and gas in, on, under, or that may be taken from beneath the surface of the land.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-3
"Operations for oil and gas" defined
Sec. 3. As used in this chapter, "operations for oil and gas", unless otherwise indicated by the context of this chapter, means:
(1) the:
(A) exploration;
(B) testing;
(C) surveying; or
(D) other investigation;
of the potential of the land for oil and gas;
(2) the actual drilling or preparations for drilling of wells for oil and gas on the land; or
(3) any other actions directed toward the eventual production or attempted production of oil and gas from the land.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-4
"Person in interest" defined
Sec. 4. (a) As used in this chapter, "person in interest" means the owner of a beneficial interest in the oil and gas estate in land, whether the interest is held for life, for a term of years, or in fee.
(b) The term includes a lessee, licensee, or duly qualified agent of the owner.
(c) The term does not include a mortgagee or security assignee of the owner if the mortgagee or security assignee does not have a right to the control or operation of the premises for oil and gas.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-5
"Surface rights" defined
Sec. 5. As used in this chapter, "surface rights" means all rights relating to the occupancy, user, or ownership of the surface of land affected by this chapter. As added by P.L.2-2002, SEC.8.

IC 32-23-7-6
Rights and privileges transferred
Sec. 6. A grant or reservation contained in an instrument that affects land in Indiana and that purports to convey or transfer an interest in the oil and gas in, on, under, or that may be produced from beneath the surface of the land transfers the following expressed rights and privileges in addition to any other rights naturally flowing from the character of the instrument in law to the named recipient:
(1) A person in interest in the oil and gas estate in land may enter the land for the purpose of:
(A) exploring, prospecting, testing, surveying, or otherwise investigating the land to determine the potential of the land for oil or gas production; or
(B) otherwise conducting operations for oil and gas on the land;
whether or not the person is also the owner, lessee, or licensee of an owner of an interest in the surface rights in the land.
(2) A person in interest in the oil and gas estate in land in Indiana may enter the land to drill a well or test well on the land for the production or attempted production of oil and gas regardless of whether the:
(A) person is also the owner, lessee, or licensee of an owner of an interest in the surface rights in the land; and
(B) owner of the remaining rights in the land consents to the entrance and drilling.
A person that drills a well under this subdivision shall provide an accounting to the remaining or nonparticipating persons in interest in the oil and gas estate in the land, for their respective proportionate shares of the net profits arising from the operations conducted upon the land for oil or gas. In calculating the profits, a reduction may not be made from the gross proceeds of the production of oil and gas, except for expenses that are reasonably or necessarily incurred in connection with the drilling, completion, equipping, and operation of the wells drilled upon the premises during the period in which the relationship of cotenancy existed between the person drilling the well and the person whose interest is sought to be charged with the respective proportionate part of the cost of the drilling.
(3) A person who may enter and enters land in Indiana for the purpose of exploring, prospecting, testing, surveying, or otherwise investigating the potential of the land for oil and gas, or for the purpose of conducting operations on the land for the production of oil and gas, is accountable to the owner of the surface of the land for the actual damage resulting from the person's activities on the land to:
(A) the surface of the land;
(B) improvements to the land; or
(C) growing crops on the land.         However, a person who enters land under this subdivision is not liable for punitive damages. This subdivision does not increase damages between a lessor and a lessee in a valid and subsisting oil and gas lease that specifies damages if damages are not due other than damages that are expressly provided by contract between cotenants or the lessees of cotenants of a like estate in the land. This section does not authorize the location of a well for oil and gas nearer than two hundred (200) feet to an existing house, barn, or other structure (except fences) without the express consent of the owner of the structure.
(4) The right to conduct operations for oil and gas upon land located in Indiana includes the right to:
(A) install and maintain physical equipment on the land; and
(B) use the portion of the surface of the land that is reasonably necessary for the operations;
subject to the payment of damages resulting from the installation only of the equipment specified in this subdivision.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-7
Interests created; title; alienability
Sec. 7. (a) Interests in the oil and gas in, on, under, or that may be taken from beneath the surface of land located in Indiana may be created:
(1) for life;
(2) for a term of years; or
(3) in fee;
in the manner and to the extent that other interests in real estate and title are created.
(b) Title to the estates specified under subsection (a) may be vested in one (1) or more persons by:
(1) sole ownership;
(2) tenancy in common;
(3) joint tenancy;
(4) tenancy by the entireties; or
(5) another manner recognized under Indiana law.
(c) Interests or estates specified in this section are freely alienable, in whole or in part, in the same manner as are other interests in real estate.
As added by P.L.2-2002, SEC.8.

IC 32-23-7-8
Contract rights not limited; legislative intent; regulation of industry; construction of law
Sec. 8. (a) This chapter does not limit the rights of parties to contract with regard to the oil and gas estate affecting lands in Indiana:
(1) to the extent permitted by; and
(2) in a manner consistent with;
the nature of the estate in law as specified under this chapter.     (b) This chapter is intended to declare the law of this state with regard to the subject matter treated in this chapter as the law existed before March 5, 1951.
(c) This chapter does not affect the rights or powers of any commission, board, or authority duly constituted for the regulation of the oil and gas industry in Indiana.
As added by P.L.2-2002, SEC.8.



CHAPTER 8. OIL AND GAS: CANCELLATION OF CONTRACTS AND LEASES FOR OIL AND GAS

IC 32-23-8-1
Lapse of rental payment; nonproduction or nondevelopment of lease
Sec. 1. (a) Leases for oil and gas that are recorded in Indiana are void:
(1) after a period of one (1) year has elapsed since:
(A) the last payment of rentals on the oil and gas lease as stipulated in the lease or contract; or
(B) operation for oil or gas has ceased, both by the nonproduction of oil or gas and the nondevelopment of the lease; and
(2) upon the written request of the owner of the land, accompanied by the affidavit of the owner stating that:
(A) no rentals have been paid to or received by the owner or any person, bank, or corporation in the owner's behalf for a period of one (1) year after they have become due; and
(B) the leases and contracts have not been operated for the production of oil or gas for one (1) year.
As added by P.L.2-2002, SEC.8.

IC 32-23-8-2
Certification of invalidity of lease; recording
Sec. 2. (a) The recorder of the county in which real estate described in section 1 of this chapter is situated shall certify upon the face of the record of the oil and gas lease that:
(1) the leases and contracts are invalid and void by reason of nonpayment of rentals; and
(2) the oil and gas lease is canceled of record.
(b) The request and affidavit shall be recorded in the miscellaneous records of the recorder's office.
As added by P.L.2-2002, SEC.8.

IC 32-23-8-3
Payment of rent; void cancellation
Sec. 3. If, at any time after the cancellation of a lease and contract and within the term provided in the lease or contract, the lessee submits to the recorder:
(1) a receipt or a canceled check, or an affidavit, showing that the rental has been paid; or
(2) an affidavit that:
(A) the lease has been operated within a period of one (1) year before the cancellation, as stipulated in the lease or contract; and
(B) the affidavit of the lessor provided under this chapter is false or fraudulent;
the cancellation is void, and the recorder shall so certify at the place

where the cancellation of the lease and contract has been entered.
As added by P.L.2-2002, SEC.8.

IC 32-23-8-4
Appeal of cancellation of lease
Sec. 4. The owner of a lease that is canceled by a county recorder under this chapter may, not more than six (6) months after the date of cancellation of the lease, appeal the order and record of cancellation in the circuit court of the county in which the land is located.
As added by P.L.2-2002, SEC.8.



CHAPTER 9. OIL AND GAS: PURCHASE OF AND PAYMENT FOR CRUDE OIL

IC 32-23-9-1
Time for payment
Sec. 1. (a) A person, firm, limited liability company, or corporation that purchases crude oil that is pumped from an oil well in Indiana shall pay for the crude oil:
(1) not more than sixty (60) days after the date of the examination and approval of abstracts of title that are furnished by owners of interests and that show good title in the owners of interests; and
(2) after the purchasers have received executed division orders from the owners of interests.
As added by P.L.2-2002, SEC.8.

IC 32-23-9-2
Time for payment; interest rate
Sec. 2. If a person, firm, limited liability company, or corporation described in section 1 of this chapter:
(1) fails to pay for the crude oil:
(A) not more than sixty (60) days after the date of the examination and approval of title; and
(B) after the purchasers have received executed division orders from the owners of interests; or
(2) has failed to notify the known claimants of an interest of the purchaser's reason for nonpayment to the claimants of an interest;
the purchaser shall pay interest at the rate of six percent (6%) per year on the unpaid balance from the date on which the purchaser was required to pay for the crude oil under this chapter to the date of payment.
As added by P.L.2-2002, SEC.8.



CHAPTER 10. LAPSE OF MINERAL INTEREST

IC 32-23-10-1
"Mineral interest" defined
Sec. 1. As used in this chapter, "mineral interest" means the interest that is created by an instrument that transfers, by:
(1) grant;
(2) assignment;
(3) reservation; or
(4) otherwise;
an interest of any kind in coal, oil and gas, and other minerals.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-2
Statement of claims; filing; reversion
Sec. 2. An interest in coal, oil and gas, and other minerals, if unused for a period of twenty (20) years, is extinguished and the ownership reverts to the owner of the interest out of which the interest in coal, oil and gas, and other minerals was carved. However, if a statement of claim is filed in accordance with this chapter, the reversion does not occur.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-3
Presumption of use
Sec. 3. (a) A mineral interest is considered to be used when:
(1) minerals are produced under the mineral interest;
(2) operations are conducted on the mineral interest for injection, withdrawal, storage, or disposal of water, gas, or other fluid substances;
(3) rentals or royalties are paid by the owner of the mineral interest for the purpose of delaying or enjoying the use or exercise of the rights;
(4) a use described in subdivisions 1 through 3 is carried out on a tract with which the mineral interest may be unitized or pooled for production purposes;
(5) in the case of coal or other solid minerals, there is production from a common vein or seam by the owners of the mineral interest; or
(6) taxes are paid on the mineral interest by the owner of the mineral interest.
(b) A use under or authorized by an instrument that creates a mineral interest continues in force all rights granted by the instrument.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-4
Statement of claim; filing; time
Sec. 4. (a) The statement of claim under section 2 of this chapter

must:
(1) be filed by the owner of the mineral interest before the end of the twenty (20) year period set forth in section 2 of this chapter; and
(2) contain:
(A) the name and address of the owner of the mineral interest; and
(B) a description of the land on or under which the mineral interest is located.
(b) A statement of claim described in subsection (a) must be filed in the office of the recorder of deeds in the county in which the land is located.
(c) Upon the filing of a statement of claim within the time provided in this section, the mineral interest is considered to be in use on the date the statement of claim is filed.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-5
Statement of claim; failure to file
Sec. 5. Failure to file a statement of claim within the time provided in section 4 of this chapter does not cause a mineral interest to be extinguished if the owner of the mineral interest:
(1) was, at the time of the expiration of the period specified in section 4 of this chapter, the owner of ten (10) or more mineral interests in the county in which the mineral interest is located;
(2) made a diligent effort to preserve all the mineral interests that were not being used and, not more than ten (10) years before the expiration of the period specified in section 4 of this chapter, preserved other mineral interests in the county by filing statements of claim as required under this chapter;
(3) failed to preserve the mineral interest through inadvertence; and
(4) filed the statement of claim required under this chapter:
(A) not more than sixty (60) days after publication of notice as specified in section 6 of this chapter; and
(B) if a notice referred to in clause (A) is not published, not more than sixty (60) days after receiving actual knowledge that the mineral interest had lapsed.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-6
Notice; lapse of interest
Sec. 6. (a) A person who succeeds to the ownership of a mineral interest may, upon the lapse of the mineral interest, give notice of the lapse of the mineral interest by:
(1) publishing notice in a newspaper of general circulation in the county in which the mineral interest is located; and
(2) if the address of the mineral interest owner is shown of record or can be determined upon reasonable inquiry, by mailing, not more than ten (10) days after publication, a copy of

the notice to the owner of the mineral interest.
(b) The notice required under subsection (a) must state:
(1) the name of the owner of the mineral interest, as shown of record;
(2) a description of the land; and
(3) the name of the person giving the notice.
(c) If a copy of the notice required under subsection (a) and an affidavit of service of the notice are promptly filed in the office of the recorder in the county where the land is located, the record is prima facie evidence in a legal proceeding that notice was given.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-7
Dormant mineral interest record
Sec. 7. Upon the filing of the statement of claim specified in section 4 of this chapter or the proof of service of notice specified in section 6 of this chapter in the recorder's office for the county where a mineral interest is located, the recorder shall:
(1) record the filing in a book to be kept for that purpose, to be known as the "dormant mineral interest record"; and
(2) indicate by marginal notation on the instrument creating the original mineral interest the filing of the statement of claim or affidavit of publication and service of notice.
As added by P.L.2-2002, SEC.8.

IC 32-23-10-8
Waiver
Sec. 8. The provisions of this chapter may not be waived at any time before the expiration of the twenty (20) year period provided in section 2 of this chapter.
As added by P.L.2-2002, SEC.8.



CHAPTER 11. ABANDONED RAILROAD RIGHTS-OF-WAY

IC 32-23-11-1
Nonapplicability of chapter
Sec. 1. This chapter does not apply to a railroad right-of-way that is abandoned as part of a demonstration project for the relocation of railroad lines from the central area of a city as provided under Section 163 of the Federal-Aid Highway Act of 1973 (P.L.93-87, Title I, Section 163).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-2
"Public utility" defined
Sec. 2. As used in this chapter, "public utility" has the meaning set forth in IC 8-1-8.5-1.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-3
"Railroad" defined
Sec. 3. (a) As used in this chapter, "railroad" refers to a railroad company.
(b) The term includes a person to whom any part of a right-of-way was transferred under the Regional Rail Reorganization Act of 1973 (45 U.S.C. 701 et seq.).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-4
"Right-of-way" defined
Sec. 4. (a) As used in this chapter, "right-of-way" means a strip or parcel of real property in which a railroad has acquired an interest for use as a part of the railroad's transportation corridor.
(b) The term does not refer to any real property interest in the strip or parcel.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-5
"Right-of-way fee" defined
Sec. 5. "Right-of-way fee" refers to the fee simple interest in the real property through which a right-of-way runs.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-6
Abandoned right-of-way
Sec. 6. (a) Except as provided in subsection (b) and in sections 7 and 8 of this chapter, a right-of-way is considered abandoned if any of subdivisions (1) through (3) apply:
(1) Before February 28, 1920, both of the following occurred:
(A) The railroad discontinued use of the right-of-way for railroad purposes.             (B) The rails, switches, ties, and other facilities were removed from the right-of-way.
(2) After February 27, 1920, both of the following occur:
(A) The Interstate Commerce Commission or the United States Surface Transportation Board issues a certificate of public convenience and necessity relieving the railroad of the railroad's common carrier obligation on the right-of-way.
(B) The earlier of the following occurs:
(i) Rails, switches, ties, and other facilities are removed from the right-of-way, making the right-of-way unusable for continued rail traffic.
(ii) At least ten (10) years have passed from the date on which the Interstate Commerce Commission or the United States Surface Transportation Board issued a certificate of public convenience and necessity relieving the railroad of its common carrier obligation on the right-of-way.
(3) The right-of-way was abandoned under the Regional Rail Reorganization Act of 1973 (45 U.S.C. 701 et seq.).
(b) A right-of-way is not considered abandoned if:
(1) rail service continues on the right-of-way; or
(2) the railroad has entered into an agreement preserving rail service on the right-of-way.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-7
Trail use condition imposed
Sec. 7. A right-of-way is not considered abandoned if the Interstate Commerce Commission or the United States Surface Transportation Board imposes on the right-of-way a trail use condition under 16 U.S.C. 1247(d).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-8
Sale of railroad's interest
Sec. 8. (a) A right-of-way is not considered abandoned if the following conditions are met:
(1) The railroad sells the railroad's rights in the right-of-way before abandoning the right-of-way.
(2) The purchaser of the railroad's rights in the right-of-way is not a railroad.
(3) The purchaser purchases the right-of-way for use by the purchaser to transport goods or materials by rail.
(b) A railroad may discontinue rail service on the right-of-way without abandoning the right-of-way.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-9
Size of interest conveyed
Sec. 9. If a railroad conveys its interest in a right-of-way, the railroad conveys not more than the interest it holds at the time of the

conveyance.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-10
Abandoned interest to vest in fee owner
Sec. 10. (a) This section applies if a railroad does not own the right-of-way fee.
(b) If a railroad abandons its right to a railroad right-of-way, the railroad's interest vests in the owner of the right-of-way fee with a deed that contains a description of the real property that includes the right-of-way.
(c) If a deed described in subsection (b) does not exist, then the railroad's interest vests in the owner of the adjoining fee. The interest of the railroad that vests in the owner of the adjoining fee is for the part of the right-of-way from the center line of the right-of-way to the adjoining property line.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-11
Effect of interest vesting on other easement and license holders
Sec. 11. (a) The vesting of a railroad's interest under section 10 of this chapter does not divest a valid public utility, communication, cable television, fiber optic, or pipeline easement, license, or legal occupancy if the railroad granted the easement before the date on which the railroad abandoned the right-of-way.
(b) This chapter does not deprive a public utility, communication company, cable television company, fiber optic company, or pipeline company of the use of all or part of a right-of-way if, at the time of abandonment, the company:
(1) is occupying and using all or part of the right-of-way for the location and operation of the company's facilities; or
(2) has acquired an interest for use of all or part of the right-of-way.
(c) This chapter does not do the following:
(1) Limit the right of the owner of a right-of-way fee to demand compensation from a railroad or a utility for the value of an interest taken and used or occupied after abandonment.
(2) Grant to the owner of a right-of-way fee the right to obtain duplicative compensation from a utility or pipeline company for the value of the use of any portion of the right-of-way that is subject to the terms of an agreement previously entered into between the utility or pipeline company and the owner of the right-of-way fee. For purposes of this subdivision, "pipeline" does not include a coal slurry pipeline.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-12
Limitation on commencement of action
Sec. 12. (a) A person may bring an action to establish full rights of possession of the person's right-of-way fee in any part of a

right-of-way that is burdened by an easement for railroad purposes not more than thirty (30) years after the right-of-way is abandoned under this chapter.
(b) A person may commence an action to establish the person's ownership of a right-of-way fee in any part of a right-of-way by enforcing a possibility of reverter or a right of entry under IC 32-17-10.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-13
Determination of ownership
Sec. 13. Except as provided in section 14 of this chapter, the ownership of a right-of-way fee is determined under the same principles that fee simple ownership in property is otherwise determined under Indiana law.
As added by P.L.2-2002, SEC.8.

IC 32-23-11-14
Adverse possessions or prescriptive easements not establishing title or rights to property
Sec. 14. For purposes of this chapter, the following are not adverse possessions or prescriptive easements to the owner and do not establish title or rights to the real property:
(1) Possession of a right-of-way by a nonrailroad purchaser under section 8 of this chapter.
(2) Possession of a right-of-way by a public utility or under a communication, cable television, fiber optic, or pipeline easement, license, or legal occupancy under section 11 of this chapter.
(3) Possession of a right-of-way by a responsible party (as defined in IC 8-4.5-1-17).
As added by P.L.2-2002, SEC.8.

IC 32-23-11-15
Easement of necessity
Sec. 15. If a railroad owns a right-of-way fee that becomes landlocked after the right-of-way is abandoned, the railroad retains an easement of necessity in the abandoned right-of-way:
(1) from the landlocked property to the nearest public highway, road, or street; and
(2) to the extent necessary to reach and use the landlocked fee interest for its intended purpose.
As added by P.L.2-2002, SEC.8.






ARTICLE 24. EMINENT DOMAIN

CHAPTER 1. GENERAL PROCEDURES

IC 32-24-1-1
"Condemnor" defined
Sec. 1. As used in section 5 of this chapter, "condemnor" means any person authorized by Indiana law to exercise the power of eminent domain.
As added by P.L.2-2002, SEC.9.



CHAPTER 2. PROCEDURES FOR CITIES AND TOWNS

IC 32-24-2-1
"Fiscal officer" defined
Sec. 1. As used in this chapter, "fiscal officer" means:
(1) the city controller of a consolidated city or second class city;
(2) the city clerk-treasurer of a third class city; or
(3) the town clerk-treasurer of a town.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-2
"Municipality" defined
Sec. 2. As used in this chapter, "municipality" means a city or town.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-3
"Property" defined
Sec. 3. As used in this chapter, "property" refers to real property or personal property.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-4
"Works board" defined
Sec. 4. As used in this chapter, "works board" means:
(1) the board of public works or the board of public works and safety of a city; or
(2) the legislative body of a town.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-5
Alternate procedure
Sec. 5. If:
(1) a municipality has the power to acquire property under this chapter; or
(2) another statute provides for proceedings by a municipality for acquiring property under this chapter;
the board exercising those powers may proceed under IC 32-24-1 instead of this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-6
Application of chapter; condemnation resolutions; notice; remonstrances
Sec. 6. (a) This chapter applies if the works board of a municipality wants to acquire property for the use of the municipality or to open, change, lay out, or vacate a street, an alley, or a public place in the municipality, including a proposed street or alley crossings of railways or other rights-of-way.     (b) The works board must adopt a resolution that the municipality wants to acquire the property. The resolution must describe the property that may be injuriously or beneficially affected. The board shall have notice of the resolution published in a newspaper of general circulation published in the municipality once each week for two (2) consecutive weeks. The notice must name a date, at least ten (10) days after the last publication, at which time the board will receive or hear remonstrances from persons interested in or affected by the proceeding.
(c) The works board shall consider the remonstrances, if any, and then take final action, confirming, modifying, or rescinding its original resolution. This action is conclusive as to all persons.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-7
List of affected property owners
Sec. 7. (a) When the final action under section 6 of this chapter is taken, the works board shall have prepared the following:
(1) A list of all the owners or holders of the property, and of interests in it, sought to be acquired or to be injuriously affected.
(2) If a street, alley, or public place is to be opened, laid out, changed, or vacated in the municipality, or within four (4) miles of it, a list of the owners or holders of property, and of interests in it, to be beneficially affected by the work.
(b) The list required by subsection (a) may not be confined to the owners of property along the line of the proposed work but must include all property taken, benefitted, or injuriously affected. In addition to the names, the list must show, with reasonable certainty, a description of each piece of property belonging to those persons that will be acquired or affected, either beneficially or injuriously. A greater certainty in names or descriptions is not necessary for the validity of the list than is required in the assessment of taxes.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-8
Damage awards and benefit assessments; notice; remonstrances
Sec. 8. (a) Upon the completion of the list, the works board shall award the damages sustained and assess the benefits accruing to each piece of property on the list.
(b) When the assessments or awards are completed, the works board shall have a written notice served upon the owner of each piece of property, showing the amount of the assessment or award, by leaving a copy of the notice at the owner's last usual place of residence in the municipality or by delivering a copy to the owner personally.
(c) If the owner is a nonresident, or if the owner's residence is unknown, the municipality shall notify the owner by publication in a daily newspaper of general circulation in the municipality once each week for three (3) successive weeks.     (d) The notices must also name a day, at least ten (10) days after service of notice or after the last publication, on which the works board will receive or hear remonstrances from persons with regard to the amount of their respective awards or assessments.
(e) Persons not included in the list of the assessments or awards and claiming to be entitled to them are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the works board.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-9
Guardianship proceedings; notice
Sec. 9. (a) If a person having an interest in property affected by the proceedings is mentally incompetent or less than eighteen (18) years of age, the works board shall certify that fact to the municipality's attorney.
(b) The municipality's attorney shall apply to the proper court and secure the appointment of a guardian for the person less than eighteen (18) years of age or the mentally incompetent person. The works board shall give notice to the guardian, who shall appear and defend the interest of the protected person. However, if the protected person already has a guardian, the notice shall be served on that guardian. The requirements of notice to the guardian are the same as for other notices.
(c) If there is a defect in the proceedings with respect to at least one (1) interested person, the defect does not affect the proceedings except as it may concern the interest or property of those persons, and the defect does not affect any other person concerned.
(d) In case of a defect, supplementary proceedings of the same general character as those prescribed by this chapter may be initiated in order to correct the defect.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-10
Remonstrances; appeal
Sec. 10. (a) A person notified or considered to be notified under this chapter may appear before the works board on the day fixed for hearing remonstrances to awards and assessments and remonstrate in writing against them.
(b) After the remonstrances have been received, the works board shall either sustain or modify the awards or assessments in the case of remonstrances that have been filed. The works board shall sustain the award or assessment in the case of an award or assessment against which a remonstrance has not been filed.
(c) A person remonstrating in writing who is aggrieved by the decision of the works board may, not later than twenty (20) days after the decision is made, take an appeal to a court that has jurisdiction in the county in which the municipality is located. The appeal affects only the assessment or award of the person appealing.
As added by P.L.2-2002, SEC.9.
IC 32-24-2-11
Appeal procedure; discontinuance
Sec. 11. (a) The appeal may be taken by filing an original complaint in the court against the municipality within the time required by section 10(c) of this chapter, setting forth the action of the works board with respect to the assessment and stating the facts relied upon as showing an error on the part of the board. The court shall rehear the matter of the assessment de novo and confirm, reduce, or increase the assessment. If the court reduces the amount of benefit assessed or increases the amount of damages awarded, the plaintiff may recover costs. If the court confirms the amount of the assessment, the plaintiff may not recover costs. The judgment of the court is conclusive, and an appeal may not be taken from the court's judgment.
(b) If upon appeal the benefits assessed or damages awarded by the works board are reduced or increased, the municipality may, upon the payment of costs, discontinue the proceedings. It may also, through the works board, make and adopt an additional assessment against all the property originally assessed in the proceeding, or that part that is benefitted, in the manner provided for the original assessment. However, such an assessment against any one (1) piece of property may not exceed ten percent (10%) of the original assessment against it.
(c) If the municipality decides to discontinue the proceedings upon payment of costs and if assessments for benefits have already been paid, the amounts paid shall be paid back to the person or persons paying them.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-12
Assessment of benefits; local assessment roll
Sec. 12. (a) Upon completion of the assessment list by the works board, the list shall be delivered to the fiscal officer of the municipality. From the time the respective amounts of benefits are assessed, or if a lot or parcel has sustained both benefits and damages because of an improvement as stated in the assessment list, then the excess of benefits assessed over damages awarded constitutes a lien superior to all other liens except taxes against the respective lot or parcel.
(b) The fiscal officer of the municipality shall immediately prepare a list of the excess of benefits, to be known as the local assessment list. If the municipality is a second class city and the county treasurer collects money due the city, the local assessment list shall be delivered to the county treasurer.
(c) The duties of the fiscal officer of the municipality and county treasurer are the same as prescribed with regard to assessments for street improvement. The provisions of the statute relating to:
(1) the payment of street improvement assessments by installments on the signing of waivers and issuance of bonds and coupons in anticipation;         (2) the duties of the fiscal officer and the county treasurer in relation to them; and
(3) the enforcement of payment of assessments in proceedings for the improvement of streets by the works board;
applies to these assessments.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-13
Due date of benefit assessments; foreclosure of liens; costs
Sec. 13. (a) The benefit assessments are due and payable to the fiscal officer or county treasurer from the time of the preparation or delivery of the assessment duplicate.
(b) If an assessment is not paid within sixty (60) days, the municipality, by its attorney, shall proceed to foreclose the liens as mortgages are foreclosed, with similar rights of redemption, and have the property sold to pay the assessments. The municipality may recover costs, with reasonable attorney's fees, and interest from the expiration of the sixty (60) days allowed for payment, at the rate of six percent (6%) per year.
(c) If the person against whom the assessment is made is a resident of the municipality, demand for payment must be made by delivering to the person personally, or leaving at the person's last or usual place of residence, a notice of the assessment and demand for payment.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-14
Payment of damage awards
Sec. 14. The works board may determine if any part of the damages awarded shall be paid out of funds appropriated for the use of the board. However, not more than two thousand dollars ($2,000) in damages may be paid out of the municipality's funds for any improvement or condemnation except under an ordinance appropriating money for the specific improvement or condemnation. All benefits assessed and collected by the fiscal officer or county treasurer are subject to draft, in the usual manner, upon certificate by the works board in favor of persons to whom damages have been awarded. Any surplus remaining above actual awards belongs to the municipality. The works board may delay proceedings until the benefits have been collected.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-15
Certificates of damages; disputes as to whom damages should be paid; injunction
Sec. 15. (a) Upon completion of the award of damages or whenever any time for delay as provided has expired, the works board shall make out certificates for the proper amounts and in favor of the proper persons. Presentation of the certificates to the fiscal officer of the municipality entitles the person to a warrant on the

fiscal officer or the county treasurer. The certificates or vouchers shall, whenever practicable, be actually tendered to the persons entitled to them, but when this is impracticable, they shall be kept for the persons in the office of the works board. The making and fixing of the certificate is a valid and effectual tender to the person entitled to it, and the certificate must be delivered to that person on request.
(b) If a dispute or doubt arises as to which person the money shall be paid, the works board shall make out the certificate in favor of the municipality's attorney for the use of the persons entitled to it. The attorney shall draw the money and pay it into court in a proper proceeding, requiring the various claimants to interplead and have their respective rights determined.
(c) If an injunction is obtained because damages have not been paid or tendered, the works board may tender the certificate for the amount with interest from the time of entry upon the property, if any has been made, including all accrued costs. The injunction shall then be dissolved. The pendency of an appeal does not affect the validity of a tender made under this section, but the municipality may proceed with its acquisition of the property in question. However, when a lot or parcel has sustained both benefits and damages because of improvements as stated in the assessment list, only an excess of damages awarded over benefits assessed is payable under this section.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-16
Shoreline improvements; condemnation procedure
Sec. 16. (a) This section applies whenever the works board of a municipality located upon or adjoining a harbor connected with a navigable stream or lake, or upon any navigable channel, slip, waterway, or watercourse, wants to acquire for the use of the municipality any property for a right-of-way for seawalls, docks, or other improvement of the harbor, channel, slip, waterway or watercourse.
(b) The works board shall adopt a resolution that the municipality wants to acquire the property, describing the property that may be injuriously or beneficially affected. All proceedings necessary for the completion of and payment for any such undertaking, including notice, remonstrance, appeal, letting of and performance of contracts, assessment and collection of payment for benefits, and the determination and payment of damages to property, are the same, to the extent applicable, as those proceedings for street improvements of the municipality by its works board or other entity charged by statute with the performance of those duties on behalf of the municipality.
As added by P.L.2-2002, SEC.9.

IC 32-24-2-17
Attorney's fees
Sec. 17. If applicable, a landowner who incurs attorney's fees

through the exercise of eminent domain under this chapter is entitled to reasonable attorney's fees in accordance with IC 32-24-1-14.
As added by P.L.163-2006, SEC.14.



CHAPTER 3. PROCEDURES FOR STATE GOVERNMENT

IC 32-24-3-1
Commencement of action
Sec. 1. If the governor considers it necessary:
(1) to acquire property on which to construct public buildings for the state; or
(2) to acquire property adjoining state property on which buildings have been erected;
the governor may order the attorney general to file an action in the name of the state. The attorney general shall file the action in a court that has jurisdiction in the county in which the property is located. The state's petition must ask that appraisers be appointed to appraise the value of the property considered necessary to be acquired for the public uses of the state.
As added by P.L.2-2002, SEC.9.

IC 32-24-3-2
Notice; appointment of appraisers
Sec. 2. Upon filing the petition, the attorney general shall provide the owners of the property the notice required by law in the commencement of a civil action. It is sufficient to make defendants to the petition all persons who are in possession of the property and those who appear to be the owners or to have any interest in the property by the tax duplicates and the records in the offices of the auditor and recorder of the county. After notice has been given, the court shall appoint:
(1) one (1) disinterested resident freeholder of the county where the property is located; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to appraise the value of the property. One (1) of the licensed appraisers appointed under this subsection must reside not more than fifty (50) miles from the land or building.
As added by P.L.2-2002, SEC.9. Amended by P.L.113-2006, SEC.20.

IC 32-24-3-3
Oath and report of appraisers
Sec. 3. (a) Before entering upon their duties, the appraisers shall take and subscribe an oath that they will honestly appraise the property at its fair cash value.
(b) The appraisers shall make a report of their appraisement within a time fixed by the court.
(c) If the appraisers fail for any cause to make a report within the time fixed by the court, the court may extend the time or may appoint other appraisers.
As added by P.L.2-2002, SEC.9.

IC 32-24-3-4
Exceptions to report of appraiser      Sec. 4. (a) After the appraisers file their report, any of the defendants may, within a reasonable time fixed by the court, file exceptions to the report, alleging that the appraisement of the property, as made by the appraisers, is not the true cash value of the property. If exceptions are filed, a trial on the exceptions shall be held by the court or before a jury, if asked by either party.
(b) The circuit court clerk shall give notice of filing of the appraisers' report to all known parties to the action and their attorneys of record by certified mail.
(c) Upon the trial of the exceptions, the court may revise, correct, amend, or confirm the appraisement in accordance with the finding of the court or verdict of the jury.
(d) The court shall apportion the costs accruing in the proceedings as justice may require. However, if applicable, a landowner who incurs attorney's fees through the exercise of eminent domain under this chapter is entitled to reasonable attorney's fees in accordance with IC 32-24-1-14.
(e) Changes of venue may be had as in other cases.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.15.

IC 32-24-3-5
Payment of value of real estate
Sec. 5. When the value of the property has been finally determined by the court, the governor may provide for the amount so found and may direct the auditor of state to draw a warrant on the treasurer of state to be paid out of any fund available in favor of the clerk of the circuit court. The clerk shall receive the money and hold it in court for the use of the owners and other persons adjudged to be entitled to the money.
As added by P.L.2-2002, SEC.9.

IC 32-24-3-6
Receipt of payment; execution of deed
Sec. 6. Upon payment to the clerk of the circuit court and the filing of a receipt for the payment of the money in open court as a part of the proceedings of the cause, the court shall direct the clerk of the circuit court to:
(1) execute a deed conveying the title of the property to the state of Indiana; and
(2) deliver the deed to the governor.
As added by P.L.2-2002, SEC.9.



CHAPTER 4. PROCEDURES FOR UTILITIES AND OTHER CORPORATIONS

IC 32-24-4-1
Public utilities
Sec. 1. (a) A person, firm, partnership, limited liability company, or corporation authorized to do business in Indiana and authorized to:
(1) furnish, supply, transmit, transport or distribute electrical energy, gas, oil, petroleum, water, heat, steam, hydraulic power, or communications by telegraph or telephone to the public or to any town or city; or
(2) construct, maintain or operate turnpikes, toll bridges, canals, public landings, wharves, ferries, dams, aqueducts, street railways, or interurban railways for the use of the public or for the use of any town or city;
may take, acquire, condemn, and appropriate land, real estate, or any interest in the land or real estate to accomplish the essential delivery of services described in subdivisions (1) and (2).
(b) A person described in subsection (a) has all accommodations, rights, and privileges necessary to accomplish the use for which the property is taken. A person acting under subsection (a) may use acquired, condemned, or appropriated land to construct railroad siding, switch, or industrial tracks connecting its plant or facilities with the tracks of any common carrier.
As added by P.L.2-2002, SEC.9. Amended by P.L.163-2006, SEC.16.

IC 32-24-4-2
Fee simple or easements
Sec. 2. The condemnor may take, acquire, condemn, and appropriate a fee simple estate, title, and interest in an amount of land as the condemnor considers necessary for the condemnor's proper uses and purposes. However, for rights-of-way, the condemnor shall take, acquire, condemn, and appropriate an easement.
As added by P.L.2-2002, SEC.9.

IC 32-24-4-3
Authority to exercise eminent domain
Sec. 3. The appropriation and condemnation of land and easements in land authorized under this chapter shall be made under IC 32-24-1, except as otherwise provided in this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-4-4
Application; payments; election of method; sale of interest in servient estate; statement in offer; acceptance of offer
Sec. 4. (a) This section applies to a public utility that appropriates by condemnation procedures an easement for right-of-way purposes on land zoned or used for agricultural purposes.
(b) If a public utility makes a uniform easement acquisition offer

under IC 32-24-1-5 or a settlement offer under IC 32-24-1-12 in excess of five thousand dollars ($5,000), the owner of the land may elect to accept as compensation either a lump sum payment or annual payments for a period not to exceed twenty (20) years.
(c) The landowner must elect either the lump sum payment or the annual payment method at the time the landowner:
(1) accepts the public utility's offer under IC 32-24-1-5 or IC 32-24-1-12 to purchase an easement;
(2) accepts the appraisers' award; or
(3) is awarded damages by a judgment in a proceeding under this article.
The grant of easement or judgment, whichever is applicable, must state the method of payment the landowner has elected to receive.
(d) If the land is owned by more than one (1) person, the election to receive annual payments must be unanimous among all record owners to be binding upon the public utility.
(e) Selection of the lump sum method of payment irrevocably binds the landowner and the landowner's successors in interest.
(f) The annual amount payable must be equal to the lump sum payment that would have otherwise been made by the utility divided by the number of years the landowner elects to receive the annual payments plus interest at a rate agreed upon by the public utility and the landowner on the balance remaining at the end of each year. The public utility shall make the annual payment as close as practicable to the date of the landowner's acceptance of the public utility's offer or the date of the judgment granting the utility the easement. If the public utility and the landowner are unable to agree upon the interest rate, the interest rate shall be the average annual effective interest rate for all new Federal Land Bank Loans, computed on the basis of the twelve (12) month period immediately preceding the date of settlement.
(g) A landowner who withdraws the appraisers' award under IC 32-24-1-11 may receive only a lump sum payment from the clerk at that time. If the landowner is later awarded a judgment for damages that exceeds the amount of the appraisers' award, the landowner may elect either method of compensation only to the extent that the damages exceed the appraisers' award remaining to be paid by the public utility as a result of the judgment.
(h) A landowner who elects the annual payment method may terminate the election by giving notarized written notice to the public utility at least ninety (90) days before the annual date of payment. The public utility may prescribe reasonable forms for the notice and may require that these forms be used for the notice to be effective. In the event the landowner terminates this election, the public utility shall pay the landowner in a single payment the difference between the lump sum and the total of all annual payments previously paid by the public utility. Upon the landowner's receipt of this payment, the public utility's payment obligations cease.
(i) If a landowner sells the landowner's entire interest in the servient estate, the landowner shall give the public utility prompt

notarized written notice of the sale, together with a copy of the deed specifying the name and address of the landowner's successor in interest. If the public utility receives the notice less than ninety (90) days before the date of an annual payment, the public utility may make this annual payment to the landowner but must make all successive payments to the landowner's successors and assigns.
(j) If a landowner sells less than the landowner's entire interest in the servient estate, the public utility may continue to make the annual payments to the landowner.
(k) A public utility shall make annual payments to the landowner only for the time the servient estate continues to be zoned or used for agricultural purposes. If the servient estate is no longer zoned or used for agricultural purposes, the public utility shall pay to the landowner the difference between the lump sum and the total of all annual payments previously paid by the public utility. Upon the landowner's receipt of this payment, the public utility's payment obligations cease.
(l) This section is binding upon the heirs, successors, and assigns of the landowner and the public utility.
(m) Every offer of a public utility under IC 32-24-1-5 and IC 32-24-1-12 must include the following statement in at least ten (10) point boldface type capital letters:
"IF THIS OFFER IS OVER FIVE THOUSAND DOLLARS ($5,000), YOU MAY ELECT UNDER IC 32-24-4-4 TO ACCEPT PAYMENT IN A LUMP SUM PAYMENT OR IN ANNUAL PAYMENTS FOR A PERIOD NOT TO EXCEED TWENTY (20) YEARS WITH INTEREST. IF YOU ELECT ANNUAL PAYMENTS, THEN POSSESSION WILL BE REQUIRED THIRTY (30) DAYS AFTER YOU HAVE RECEIVED YOUR FIRST ANNUAL PAYMENT.".
(n) Every offer of a public utility under IC 32-24-1-5 and IC 32-24-1-12 must also include a form to be used by the landowner to accept the offer that substantially contains the following:
ACCEPTANCE OF OFFER



CHAPTER 4.5. PROCEDURES FOR TRANSFERRING OWNERSHIP OR CONTROL OF REAL PROPERTY BETWEEN PRIVATE PERSONS

IC 32-24-4.5-1
Application of chapter; "public use"
Sec. 1. (a) As used in this section, "public use" means the:
(1) possession, occupation, and enjoyment of a parcel of real property by the general public or a public agency for the purpose of providing the general public with fundamental services, including the construction, maintenance, and reconstruction of highways, bridges, airports, ports, certified technology parks, intermodal facilities, and parks;
(2) leasing of a highway, bridge, airport, port, certified technology park, intermodal facility, or park by a public agency that retains ownership of the parcel by written lease with right of forfeiture; or
(3) use of a parcel of real property to create or operate a public utility, an energy utility (as defined in IC 8-1-2.5-2), or a pipeline company.
The term does not include the public benefit of economic development, including an increase in a tax base, tax revenues, employment, or general economic health.
(b) This chapter applies to a condemnor that exercises the power of eminent domain to acquire a parcel of real property:
(1) from a private person;
(2) with the intent of ultimately transferring ownership or control to another private person; and
(3) for a use that is not a public use.
(c) This chapter does not apply thirty (30) years after the acquisition of the real property.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-2
"Condemnor"
Sec. 2. As used in this chapter, "condemnor" means a person authorized to exercise the power of eminent domain.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-3
"Parcel of real property"
Sec. 3. As used in this chapter, "parcel of real property" means real property that:
(1) is under common ownership; and
(2) a condemnor is seeking to acquire.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-4
"Private person"
Sec. 4. As used in this chapter, "private person" means a person

other than a public agency.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-5
"Public agency"
Sec. 5. (a) As used in this chapter, "public agency" means:
(1) a state agency (as defined in IC 4-13-1-1);
(2) a unit (as defined in IC 36-1-2-23);
(3) a body corporate and politic created by state statute;
(4) a school corporation (as defined in IC 20-26-2-4); or
(5) another governmental unit or district with eminent domain powers.
(b) The term does not include a state educational institution (as defined in IC 20-12-0.5-1).
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-6
"Relocation costs"
Sec. 6. As used in this chapter, "relocation costs" means relocation expenses payable in accordance with the federal Uniform Relocation Assistance Act (42 U.S.C. 4601 through 42 U.S.C. 4655).
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-7
Acquisition of property; conditions
Sec. 7. A condemnor may acquire a parcel of real property by the exercise of eminent domain under this chapter only if all the following conditions are met:
(1) At least one (1) of the following conditions exists on the parcel of real property:
(A) The parcel contains a structure that, because of:
(i) physical condition;
(ii) use; or
(iii) occupancy;
constitutes a public nuisance.
(B) The parcel contains a structure that is unfit for human habitation or use because the structure:
(i) is dilapidated;
(ii) is unsanitary;
(iii) is unsafe;
(iv) is vermin infested; or
(v) does not contain the facilities or equipment required by applicable building codes or housing codes.
(C) The parcel contains a structure that is:
(i) a fire hazard; or
(ii) otherwise dangerous to the safety of persons or property.
(D) The parcel contains a structure that is not fit for its intended use because:
(i) the utilities;                 (ii) the sewerage;
(iii) the plumbing;
(iv) the heating; or
(v) any other similar services or facilities;
have been disconnected, destroyed, removed, or rendered ineffective.
(E) The parcel:
(i) is located in a substantially developed neighborhood;
(ii) is vacant or unimproved; and
(iii) because of neglect or lack of maintenance, has become a place for the accumulation of trash, garbage, or other debris or become infested by rodents or other vermin, and the neglect or lack of maintenance has not been corrected by the owner of the parcel within a reasonable time after the owner receives notice of the accumulation or infestation.
(F) The parcel and any improvements on the parcel are the subject of tax delinquencies that exceed the assessed value of the parcel and its improvements.
(G) The parcel poses a threat to public health or safety because the parcel contains environmental contamination.
(H) The parcel has been abandoned.
(2) The acquisition of the parcel of real property through the exercise of eminent domain is expected to accomplish more than only increasing the property tax base of a government entity.
(3) If the owner files a request for mediation at the time the owner files an objection or exception to an eminent domain proceeding, the mediation occurs as follows:
(A) The court shall appoint a mediator not later than ten (10) days after the request for mediation is filed.
(B) The condemnor shall engage in good faith mediation with the owner, including the consideration of a reasonable alternative to the exercise of eminent domain.
(C) The mediation must be concluded not later than ninety (90) days after the appointment of the mediator.
(D) The condemnor shall pay the costs of the mediator.
A determination concerning whether a condition described in this section has been met is subject to judicial review in an eminent domain proceeding concerning the parcel of real property. If a court determines that an eminent domain proceeding brought under this chapter is unauthorized because the condemnor did not meet the conditions described in this section, the court shall order the condemnor to reimburse the owner for the owner's reasonable attorney's fees that the court finds were necessary to defend the action.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-8
Compensation for owners of acquired property      Sec. 8. Notwithstanding IC 32-24-1, a condemnor that acquires a parcel of real property through the exercise of eminent domain under this chapter shall compensate the owner of the parcel as follows:
(1) For agricultural land:
(A) either:
(i) payment to the owner equal to one hundred twenty-five percent (125%) of the fair market value of the parcel as determined under IC 32-24-1; or
(ii) upon the request of the owner and if the owner and condemnor both agree, transfer to the owner of an ownership interest in agricultural land that is equal in acreage to the parcel acquired through the exercise of eminent domain;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
(2) For a parcel of real property occupied by the owner as a residence:
(A) payment to the owner equal to one hundred fifty percent (150%) of the fair market value of the parcel as determined under IC 32-24-1;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
(3) For a parcel of real property not described in subdivision (1) or (2):
(A) payment to the owner equal to one hundred percent (100%) of the fair market value of the parcel as determined under IC 32-24-1;
(B) payment of any other damages determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain; and
(C) payment of the owner's relocation costs, if any.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-9
Offer of settlement
Sec. 9. (a) Not later than forty-five (45) days before a trial involving the issue of compensation, the condemnor shall, and an owner may, file and serve on the other party an offer of settlement. Not more than five (5) days after the date the offer of settlement is served, the party served may respond by filing and serving upon the other party an acceptance or a counter offer of settlement. The offer must state that it is made under this section and specify the amount, exclusive of interest and costs, that the party serving the offer is willing to accept as just compensation and damages for the property sought to be acquired. The offer or counter offer supersedes any other offer previously made under this chapter by the party.     (b) An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer before the trial on the issue of the amount of damages begins.
(c) If the offer is rejected, it may not be referred to for any purpose at the trial but may be considered solely for the purpose of awarding costs and litigation expenses under section 10 of this chapter.
(d) This section does not limit or restrict the right of an owner to payment of any amounts authorized by law in addition to damages for the property taken from the owner.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-10
Costs of proceedings
Sec. 10. (a) Except as provided in subsection (b), the condemnor shall pay the costs of the proceedings.
(b) If there is a trial, the additional costs caused by the trial shall be paid as ordered by the court. However, if there is a trial and the amount of damages awarded to the owner by the judgment, exclusive of interest and costs, is greater than the amount specified in the last offer of settlement made by the condemnor under section 9 of this chapter, the court shall require the condemnor to pay the owner's litigation expenses, including reasonable attorney's fees, in an amount that does not exceed twenty-five percent (25%) of the cost of the acquisition.
As added by P.L.163-2006, SEC.17.

IC 32-24-4.5-11
Acquisition of property in certain project areas
Sec. 11. (a) This section applies to a parcel of real property located in a project area:
(1) that is located in only one (1) county;
(2) that is at least ten (10) acres in size; and
(3) in which a condemnor or its agents has acquired clear title to at least ninety percent (90%) of the parcels in the project area.
(b) As used in this section, "project area" means an area designated by a condemnor and the legislative body for the condemnor for economic development.
(c) Notwithstanding sections 7 and 8 of this chapter, a condemnor may acquire a parcel of real property by the exercise of eminent domain under this section only if all of the following conditions are met:
(1) The parcel of real property is not occupied by the owner of the parcel as a residence.
(2) The legislative body for the condemnor adopts a resolution by a two-thirds (2/3) vote that authorizes the condemnor to exercise eminent domain over a particular parcel of real property.
(d) A condemnor that acquires a parcel of real property through

the exercise of eminent domain under this section shall compensate the owner of the parcel as follows:
(1) Payment to the owner equal to one hundred twenty five percent (125%) of the fair market value of the parcel as determined under IC 32-24-1.
(2) Payment of any other damages as determined under IC 32-24-1 and any loss incurred in a trade or business that is attributable to the exercise of eminent domain.
(3) Payment of the owner's relocation costs, if any.
(e) The condemnor may not acquire a parcel of real property through the exercise of eminent domain under this section if the owner of the parcel demonstrates by clear and convincing evidence that:
(1) the location of the parcel is essential to the viability of the owner's commercial activity; and
(2) the payment of damages and relocation costs cannot adequately compensate the owner of the parcel.
(f) The court shall award the payment of reasonable attorney's fees to the owner of a parcel in accordance with this chapter.
As added by P.L.163-2006, SEC.17.



CHAPTER 5. EMINENT DOMAIN FOR GAS STORAGE

IC 32-24-5-1
Subsurface strata or formations
Sec. 1. Whereas, the storage of gas in subsurface strata or formations of the earth in Indiana tends to insure a more adequate supply of gas to domestic, commercial, and industrial consumers of gas in this state and materially promotes the economy of the state, the storage of gas is declared to be in public interest and for the welfare of Indiana and the people of Indiana and to be a public use.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-2
Persons entitled to exercise eminent domain; conditions precedent
Sec. 2. (a) A person, firm, limited liability company, municipal corporation, or other corporation authorized to do business in Indiana and engaged in the business of transporting or distributing gas by means of pipelines into, within, or through Indiana for ultimate public use may condemn:
(1) land subsurface strata or formations;
(2) other necessary land rights;
(3) land improvements and fixtures, in or on land, except buildings of any nature; and
(4) the use and occupation of land subsurface strata or formations;
for constructing, maintaining, drilling, utilizing, and operating an underground gas storage reservoir.
(b) The following rights in land may be condemned for use in connection with the underground storage of gas:
(1) To drill and operate wells in and on land.
(2) To install and operate pipelines.
(3) To install and operate equipment, machinery, fixtures, and communication facilities.
(4) To create ingress and egress to explore and examine subsurface strata or underground formations.
(5) To create ingress and egress to construct, alter, repair, maintain, and operate an underground storage reservoir.
(6) To exclusively use any subsurface strata condemned.
(7) To remove and reinstall pipe and other equipment used in connection with rights condemned under subdivisions (1) through (6).
(c) Acquisition of subsurface rights in land for gas storage purposes by condemnation under this section must be without prejudice to any subsequent proceedings that may be necessary under this section to acquire additional subsurface rights in the same land for use in connection with the underground storage. Surface rights in land necessary for the accomplishment of the purposes set forth in this section may be condemned.
(d) Except with respect to a proceeding under this chapter to:         (1) acquire the right to explore and examine a subsurface stratum or formation in land; and
(2) create the right of ingress and egress for operations connected to the acquisition;
and subject to subsection (e), as a condition precedent to the exercise of the right to condemn any underground stratum, formation, or interest reasonably expected to be used or useful for underground gas storage, a condemnor first must have acquired by purchase, option, lease, or other method not involving condemnation, the right, or right upon the exercise of an option, if any, to store gas in at least sixty per cent (60%) of the stratum or formation. This must be computed in relation to the total surface acreage overlying the entire stratum or formation considered useful for the purpose.
(e) A tract under which the stratum or formation sought to be condemned is owned by two (2) or more persons, firms, limited liability companies, or corporations must be credited to the condemnor as acquired by it for the purpose of computing the percentage of acreage acquired by the condemnor in complying with the requirement of subsection (d) if the condemnor acquires from the owner or owners of an undivided three-fourths (3/4) part or interest or more of the underground stratum or formation, by purchase, option, lease, or other method not involving condemnation, the right, or right upon the exercise of an option, if any, to store gas in the stratum or formation. It is not necessary for the condemnor to have acquired any interest in the property in which the condemnee has an interest before instituting a proceeding under this chapter.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-3
Oil and gas leases; drilling into gas storage stratum
Sec. 3. (a) The rights acquired by condemnation must be without prejudice to the rights and interests of the owners or their lessees to:
(1) execute oil and gas leases;
(2) drill or bore to any other strata or formation not condemned; and
(3) produce oil and gas discovered.
However, any drilling and all operations in connection with the drilling must be performed in a manner that protects the strata or formations condemned against the loss of gas and against contamination of the reservoir by water, oil, or other substance that will affect the use of the condemned strata or formations for gas storage purposes.
(b) If the owners of mineral rights or the owners' lessees drill into land in which gas storage rights have been condemned under this chapter, the owners of mineral rights or their lessees shall give notice to the owner of the gas storage stratum, formation, or horizon at least thirty (30) days before commencing the drilling. The notice must specify the location and nature of the operations, including the depth to be drilled. The notice must be given by United States registered or certified mail, return receipt requested, and addressed to the usual

business address of the owner or owners of the gas storage stratum or formation condemned under this chapter.
(c) It is the duty of the owner of a gas storage stratum or formation to designate all necessary procedures for protecting the gas storage area. The actual costs incurred over and above customary and usual drilling and other costs that would have been incurred without compliance with the requirements shall be borne by the owner of the gas storage stratum or formation. An owner or lessee of mineral interests other than gas storage rights is not responsible for an act done under such a requirement or the consequences of this act.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-4
Rights appropriated and condemned; compensation paid
Sec. 4. Only the rights in land necessary for use in connection with underground storage of gas and those subsurface strata adaptable for underground storage of gas may be appropriated and condemned under this chapter. Rights in the subsurface of land constituting a part of a geological structure are deemed necessary to the operation of an underground storage reservoir in the structure. In determining the compensation to be paid to the owner of an oil producing stratum, or interest in the stratum, condemned under this chapter, proof may be offered and consideration must be given to potential recovery, if any, of oil from a stratum by secondary or other subsequent recovery processes in addition to potential recovery by a primary process.
As added by P.L.2-2002, SEC.9.

IC 32-24-5-5
Authority to appropriate and condemn
Sec. 5. The appropriation and condemnation of subsurface strata or formations in land rights in and easements in land and subsurface strata or formations authorized by this chapter must be made under IC 32-24-1.
As added by P.L.2-2002, SEC.9.



CHAPTER 6. EXCEPTIONS TO EMINENT DOMAIN ASSESSMENTS

IC 32-24-6-1
Law governing procedure
Sec. 1. (a) A party may file a written objection in a proceeding for the condemnation or appropriation of property for public use brought by:
(1) the state of Indiana;
(2) a commission, a department, or an agency of the state;
(3) a county;
(4) a township;
(5) a city;
(6) a town; or
(7) a taxing district;
under a law of the state authorizing the assessment of damages or benefits, appraisal, compensation, condemnation, or appropriation of property for public use.
(b) A party aggrieved by:
(1) the assessment of compensation or damages;
(2) the fixing of the value of the property involved; or
(3) the fixing of benefits;
as set forth in the report of an appraiser filed in a proceeding described in subsection (a) may file written exceptions in the office of the clerk of the court in which the cause is pending within ten (10) days after the report is filed. After the objections are filed, the cause shall proceed to issue, trial, and judgment as in civil actions in accordance with the provisions of the law not in conflict with this chapter governing the procedure in eminent domain as defined in IC 32-24-1.
As added by P.L.2-2002, SEC.9.

IC 32-24-6-2
Appraisers' report; notice of filing; period of exceptions
Sec. 2. In the exercise of the power of eminent domain, notice of filing of the appraisers' report shall be given by the clerk of the court to all known parties to the action by certified mail. Any period of exceptions after which the parties are barred from disputing the appraisal and condemnation shall run from the date of mailing.
As added by P.L.2-2002, SEC.9.



CHAPTER 7. PROCEDURE FOR LIBRARIES

IC 32-24-7-1
Application of chapter
Sec. 1. This chapter applies to the exercise of eminent domain by a library board (as defined in IC 36-12-1-3). Notwithstanding any other law, a library board may exercise eminent domain only if it complies with this chapter.
As added by P.L.163-2006, SEC.18.

IC 32-24-7-2
Adoption of resolution by certain legislative bodies
Sec. 2. A library board may exercise eminent domain only if one (1) of the following legislative bodies adopts a resolution specifically authorizing the library board to exercise eminent domain over a particular parcel of land for a specific purpose:
(1) If the library district is located entirely within the corporate boundaries of a municipality, the legislative body of the municipality.
(2) If the library district:
(A) is not described by subdivision (1); and
(B) is located entirely within the boundaries of a township;
the legislative body of the township.
(3) If the library district is not described by subdivision (1) or (2), the legislative body of each county in which the library district is located.
As added by P.L.163-2006, SEC.18.

IC 32-24-7-3
Contents of resolution
Sec. 3. The resolution described in section 2 of this chapter must specifically describe:
(1) the parcel of land that the library board seeks to acquire by exercising eminent domain;
(2) the purpose for which the parcel of land is to be acquired; and
(3) why the exercise of eminent domain is necessary to accomplish the library board's purpose.
As added by P.L.163-2006, SEC.18.






ARTICLE 25. CONDOMINIUMS

CHAPTER 1. APPLICATION OF LAW

IC 32-25-1-1
Application of law
Sec. 1. This article applies to property if:
(1) the sole owner of the property; or
(2) all of the owners of the property;
submit the property to this article by executing and recording a declaration under this article.
As added by P.L.2-2002, SEC.10.

IC 32-25-1-2
Persons subject to law
Sec. 2. (a) The following are subject to this article and to declarations and bylaws of associations of co-owners adopted under this article:
(1) Condominium unit owners.
(2) Tenants of condominium unit owners.
(3) Employees of condominium unit owners.
(4) Employees of tenants of condominium owners.
(5) Any other persons that in any manner use property or any part of property submitted to this article.
(b) All agreements, decisions, and determinations lawfully made by an association of co-owners in accordance with the voting percentages established in:
(1) this article;
(2) the declaration; or
(3) the bylaws;
are binding on all condominium unit owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.83.



CHAPTER 2. DEFINITIONS

IC 32-25-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-2
"Association of co-owners"
Sec. 2. "Association of co-owners" means all the co-owners acting as an entity in accordance with the:
(1) articles;
(2) bylaws; and
(3) declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-3
"Building"
Sec. 3. "Building" means a structure containing:
(1) at least two (2) condominium units; or
(2) at least two (2) structures containing at least one (1) condominium unit.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-4
"Common areas and facilities"
Sec. 4. "Common areas and facilities", unless otherwise provided in the declaration or lawful amendments to the declaration, means:
(1) the land on which the building is located;
(2) the building:
(A) foundations;
(B) columns;
(C) girders;
(D) beams;
(E) supports;
(F) main walls;
(G) roofs;
(H) halls;
(I) corridors;
(J) lobbies;
(K) stairs;
(L) stairways;
(M) fire escapes;
(N) entrances; and
(O) exits;
(3) the:
(A) basements;
(B) yards;             (C) gardens;
(D) parking areas;
(E) storage spaces;
(F) swimming pools; and
(G) other recreational facilities;
(4) the premises for the lodging of:
(A) janitors; or
(B) persons in charge of the property;
(5) installations of central services, such as:
(A) power;
(B) light;
(C) gas;
(D) hot and cold water;
(E) heating;
(F) refrigeration;
(G) air conditioning; and
(H) incinerating;
(6) the:
(A) elevators;
(B) tanks;
(C) pumps;
(D) motors;
(E) fans;
(F) compressors;
(G) ducts;
(H) apparatus; and
(I) installations;
existing for common use;
(7) community and commercial facilities provided for in the declaration; and
(8) all other parts of the property:
(A) necessary or convenient to its:
(i) existence;
(ii) maintenance; and
(iii) safety; or
(B) normally in common use.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-5
"Common expenses"
Sec. 5. "Common expenses" means:
(1) all sums lawfully assessed against the co-owners by the association of co-owners;
(2) expenses of:
(A) administration;
(B) maintenance;
(C) repair; or
(D) replacement;
of the common areas and facilities;
(3) expenses agreed upon as common expenses by the

association of co-owners; and
(4) expenses declared common expenses by:
(A) this article;
(B) the declaration; or
(C) the bylaws.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.84.

IC 32-25-2-6
"Common profits"
Sec. 6. "Common profits" means the balance remaining, after the deduction of the common expenses, of all:
(1) income;
(2) rents;
(3) profits; and
(4) revenues;
from the common areas and facilities.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-7
"Condominium"
Sec. 7. "Condominium" means real estate:
(1) lawfully subjected to this article by the recordation of condominium instruments; and
(2) with respect to which the undivided interests in the common areas and facilities are vested in the condominium unit owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.2-2005, SEC.85.

IC 32-25-2-8
"Condominium instruments"
Sec. 8. "Condominium instruments" means:
(1) the:
(A) declaration;
(B) bylaws;
(C) plats; and
(D) floor plans;
of the condominium; and
(2) any exhibits or schedules to the items listed in subdivision (1).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-9
"Condominium unit"
Sec. 9. "Condominium unit" means:
(1) an enclosed space:
(A) that consists of one (1) or more rooms occupying all or part of a floor or floors in a structure of one (1) or more floors or stories, regardless of whether the enclosed space is designed:
(i) as a residence;
(ii) as an office;                 (iii) for the operation of any industry or business; or
(iv) for any other type of independent use; and
(B) that has:
(i) a direct exit to a public street or highway; or
(ii) an exit to a thoroughfare or to a given common space leading to a thoroughfare; and
(2) the undivided interest in the common elements appertaining to an enclosed space referred to in subdivision (1).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-10
"Contractable condominium"
Sec. 10. "Contractable condominium" means a condominium from which one (1) or more portions of the condominium real estate may be withdrawn.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-11
"Co-owner"
Sec. 11. "Co-owner" means a person who owns:
(1) a condominium unit in fee simple; and
(2) an undivided interest in the common areas and facilities;
in the percentage established in the declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-12
"Declarant"
Sec. 12. "Declarant" means any person who:
(1) executes or proposes to execute a declaration; or
(2) executes an amendment to a declaration to expand an expandable condominium.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-13
"Declaration"
Sec. 13. "Declaration" means the instrument by which the property is submitted to this article. The term refers to a declaration as it may be lawfully amended from time to time.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-14
"Expandable condominium"
Sec. 14. "Expandable condominium" means a condominium to which real estate may be added.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-15
"Limited common areas and facilities"
Sec. 15. "Limited common areas and facilities" means the common areas and facilities designated in the declaration as reserved

for use of:
(1) a certain condominium unit; or
(2) certain condominium units;
to the exclusion of the other condominium units.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-16
"Majority" or "majority of co-owners"
Sec. 16. "Majority" or "majority of co-owners" means the co-owners with at least fifty-one percent (51%) of the votes, in accordance with the percentages assigned in the declaration to the condominium units for voting purposes.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-17
"Person"
Sec. 17. "Person" means:
(1) an individual;
(2) a firm;
(3) a corporation;
(4) a partnership;
(5) an association;
(6) a trust;
(7) any other legal entity; or
(8) any combination of the entities listed in subdivisions (1) through (7).
As added by P.L.2-2002, SEC.10.

IC 32-25-2-18
"Property"
Sec. 18. "Property" means:
(1) the land;
(2) the building;
(3) all improvements and structures on the land or the building; and
(4) all:
(A) easements;
(B) rights; and
(C) appurtenances;
pertaining to the land or the building.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-19
"To record"
Sec. 19. "To record" means to record in accordance with the laws of the state.
As added by P.L.2-2002, SEC.10.

IC 32-25-2-20
"Unit number"      Sec. 20. "Unit number" means the:
(1) number;
(2) letter; or
(3) combination of numbers and letters;
designating the condominium unit in the declaration.
As added by P.L.2-2002, SEC.10.



CHAPTER 3. CLASSIFICATION OF PROPERTY

IC 32-25-3-1
Classification of property
Sec. 1. A condominium unit and the unit's undivided interest in the common areas and facilities constitute real property.
As added by P.L.2-2002, SEC.10.



CHAPTER 4. OWNERSHIP INTEREST IN CONDOMINIUMS

IC 32-25-4-1
Fee simple title; conveyance and encumbrance of condominiums
Sec. 1. (a) If property is submitted to the condominium, each condominium unit owner is seized of:
(1) the fee simple title to;
(2) the exclusive ownership of; and
(3) the exclusive possession of;
the owner's condominium unit and undivided interest in the common areas and facilities.
(b) A condominium unit may be:
(1) individually conveyed;
(2) individually encumbered; and
(3) the subject of:
(A) ownership;
(B) possession;
(C) sale; and
(D) all types of juridic acts inter vivos or causa mortis;
as if the condominium unit were sole and entirely independent of the other condominium units in the building of which the condominium unit forms a part.
(c) Individual titles and interests with respect to condominium units are recordable.
As added by P.L.2-2002, SEC.10.

IC 32-25-4-2
Multiple ownership of condominiums
Sec. 2. A condominium unit may be held and owned by two (2) or more persons:
(1) as joint tenants;
(2) as tenants in common;
(3) as tenants by the entirety; or
(4) in any other real property tenancy relationship recognized under the law of the state.
As added by P.L.2-2002, SEC.10.

IC 32-25-4-3
Common areas and facilities; undivided interest; repairs
Sec. 3. (a) Each condominium unit owner is entitled to an undivided interest in the common areas and facilities as designated in the declaration. Except as provided in subsection (b), the undivided interest must be expressed as a percentage interest based on:
(1) the size of the unit in relation to the size of all units in the condominium;
(2) the value of each condominium unit in relation to the value of all condominium units in the condominium; or
(3) the assignment of an equal percentage undivided interest to

each condominium unit.
An undivided interest allocated to each condominium unit in accordance with this subsection must be indicated in a schedule of undivided interests in the declaration. However, if the declaration does not specify the method of allocating the percentage undivided interests, an equal percentage undivided interest applies to each condominium unit. The total undivided interests allocated in accordance with subdivision (1) or (2) must equal one hundred percent (100%).
(b) With respect to an expandable condominium, the declaration may allocate undivided interests in the common area on the basis of value if:
(1) the declaration prohibits the creation of any condominium units not substantially identical to the condominium units depicted on the recorded plans of the declaration; or
(2) the declaration:
(A) prohibits the creation of any condominium units not described in the initial declaration; and
(B) contains a statement on the value to be assigned to each condominium unit created after the date of the declaration.
(c) Interests in the common areas may not be allocated to any condominium units to be created within any additional land until the plats and plans and supplemental declaration depicting the condominium units to be created are recorded. Simultaneously with the recording of the plats and plans for the condominium units to be created, the declarant must execute and record an amendment to the initial declaration reallocating undivided interests in the common areas so that the future condominium units depicted on the plats and plans will be allocated undivided interests in the common areas on the same basis as the condominium units depicted in the prior recorded plats and plans.
(d) Except as provided in IC 32-25-8-3, the undivided interest of the owner of the condominium unit in the common areas and facilities, as expressed in the declaration, is permanent and may not be altered without the consent of the co-owners. A consent to alteration must be stated in an amended declaration, and the amended declaration must be recorded. The undivided interest may not be transferred, encumbered, disposed of, or separated from the condominium unit to which it appertains, and any purported transfer, encumbrance, or other disposition is void. The undivided interest is considered to be conveyed or encumbered with the condominium unit to which it appertains even though the undivided interest is not expressly mentioned or described in the conveyance or other instrument.
(e) The common areas and facilities shall remain undivided. A condominium unit owner or any other person may bring an action for partition or division of any part of the common areas and facilities if the property has been removed from this chapter as provided in IC 32-25-8-12 and IC 32-25-8-16. Any covenant to the contrary is void.     (f) Each condominium unit owner:
(1) may use the common areas and facilities in accordance with the purpose for which the common areas and facilities were intended; and
(2) may not, in the owner's use of the common areas and facilities, hinder or encroach upon the lawful rights of the other co-owners.
(g) The:
(1) necessary work of:
(A) maintenance;
(B) repair; and
(C) replacement;
of the common areas and facilities; and
(2) making of any additions or improvements to the common areas and facilities;
may be carried out only as provided in this chapter and in the bylaws.
(h) The association of condominium unit owners has the irrevocable right, to be exercised by the manager or board of directors, to have access to each condominium unit from time to time during reasonable hours as is necessary for:
(1) the maintenance, repair, or replacement of any of the common areas and facilities:
(A) in the condominium unit; or
(B) accessible from the condominium unit; or
(2) making emergency repairs in the condominium unit necessary to prevent damage to:
(A) the common areas and facilities; or
(B) another condominium unit.
As added by P.L.2-2002, SEC.10. Amended by P.L.1-2003, SEC.84.

IC 32-25-4-4
Contributions for expenses
Sec. 4. (a) Except as provided in subsection (d) or (e), the co-owners are bound to contribute pro rata, in the percentages computed under section 3 of this chapter, toward:
(1) the expenses of administration and of maintenance and repair of the general common areas and facilities and, in the proper case, of the limited common areas and facilities of the building; and
(2) any other expense lawfully agreed upon.
(b) A co-owner may not exempt the co-owner from contributing toward the expenses referred to in subsection (a) by:
(1) waiver of the use or enjoyment of the common areas and facilities; or
(2) abandonment of the condominium unit belonging to the co-owner.
(c) All sums assessed by the association of co-owners shall be established by using generally accepted accounting principles applied on a consistent basis and shall include the establishment and maintenance of a replacement reserve fund. The replacement reserve

fund may be used for capital expenditures and replacement and repair of the common areas and facilities and may not be used for usual and ordinary repair expenses of the common areas and facilities. The fund shall be:
(1) maintained in a separate interest bearing account with a bank or savings association authorized to conduct business in the county in which the condominium is established; or
(2) invested in the same manner and in the same types of investments in which the funds of a political subdivision may be invested:
(A) under IC 5-13-9; or
(B) as otherwise provided by law.
Assessments collected for contributions to the fund are not subject to adjusted gross income tax.
(d) If permitted by the declaration, the declarant or a developer (or a successor in interest of either) that is a co-owner of unoccupied condominium units offered for the first time for sale is excused from contributing toward the expenses referred to in subsection (a) for those units for a period that:
(1) is stated in the declaration;
(2) begins on the day that the declaration is recorded; and
(3) terminates no later than the first day of the twenty-fourth calendar month following the month in which the closing of the sale of the first condominium unit occurs.
However, if the expenses referred to in subsection (a) incurred by the declarant, developer, or successor during the period referred to in this subsection exceed the amount assessed against the other co-owners, the declarant, developer, or successor shall pay the amount by which the expenses incurred by the declarant, developer, or successor exceed the expenses assessed against the other co-owners.
(e) If the declaration does not contain the provisions referred to in subsection (d), the declarant or a developer (or a successor in interest of either) that is a co-owner of unoccupied condominium units offered for the first time for sale is excused from contributing toward the expenses referred to in subsection (a) for those units for a stated period if the declarant, developer, or successor:
(1) has guaranteed to each purchaser in the purchase contract, the declaration, or the prospectus, or by an agreement with a majority of the other co-owners that the assessment for those expenses will not increase over a stated amount during the stated period; and
(2) has obligated itself to pay the amount by which those expenses incurred during the stated period exceed the assessments at the guaranteed level under subdivision (1) receivable during the stated period from the other co-owners.
As added by P.L.2-2002, SEC.10. Amended by P.L.192-2002(ss), SEC.172.



CHAPTER 5. CONVEYANCE PROCEDURES

IC 32-25-5-1
First conveyance; satisfaction of liens
Sec. 1. (a) At the time of the first conveyance of each condominium unit:
(1) every mortgage and other lien affecting the condominium unit, including the unit's percentage of undivided interest in the common areas and facilities, must be paid and satisfied of record; or
(2) the condominium unit being conveyed and the unit's percentage of undivided interest in the common areas and facilities must be released from the mortgage or other lien by partial release.
(b) A partial release under subsection (a)(2) must be recorded.
As added by P.L.2-2002, SEC.10.

IC 32-25-5-2
Unpaid assessments; grantee and grantor jointly and severally liable
Sec. 2. (a) Except as provided in subsection (b), in a voluntary conveyance, the grantee of a condominium unit is jointly and severally liable with the grantor for all unpaid assessments against the grantor for the grantor's share of the common expenses incurred before the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts of common expenses paid by the grantee.
(b) The grantee:
(1) is entitled to a statement from the manager or board of directors setting forth the amount of the unpaid assessments against the grantor; and
(2) is not liable for, nor shall the condominium unit conveyed be subject to a lien for, any unpaid assessments against the grantor in excess of the amount set forth in the statement.
As added by P.L.2-2002, SEC.10.



CHAPTER 6. LIENS AND ENCUMBRANCES

IC 32-25-6-1
Liens and encumbrances
Sec. 1. (a) After a declaration is recorded under this article and while the property remains subject to this article, a lien may not arise or be effective against the property as a whole. Except as provided in subsection (b), liens or encumbrances may arise or be created only against:
(1) each condominium unit; and
(2) the undivided interest in the common areas and facilities appurtenant to each unit;
in the same manner and under the same conditions as liens or encumbrances may arise or be created against any other parcel of real property.
(b) Labor performed or materials furnished with the consent or at the request of a condominium unit owner, the owner's agent, or the owner's contractor or subcontractor may not be the basis for filing a lien under any lien law against the condominium unit or any other property of any other co-owner not expressly consenting to or requesting the performance of the labor or the furnishing of the materials. However, express consent is considered to be given by the owner of any condominium unit in the case of emergency repairs to the condominium unit. Labor performed or materials furnished for the common areas and facilities, if authorized by the association of co-owners, the manager, or board of directors in accordance with this article, the declaration, or the bylaws:
(1) are considered to be performed or furnished with the express consent of each co-owner;
(2) constitute the basis for the filing of a lien under any lien law against each of the condominium units; and
(3) are subject to subsection (c).
(c) If a lien against two (2) or more condominium units becomes effective, the owner of a condominium unit against which the lien is effective may remove the owner's:
(1) unit; and
(2) undivided interest in the common areas and facilities appurtenant to the unit;
from the lien by payment of the fractional or proportional amounts attributable to the unit. After the payment, discharge of the lien, or other satisfaction of the lien, the condominium unit and the undivided interest in the common areas and facilities appurtenant to the condominium unit are free and clear of the lien. A partial payment, partial satisfaction of the lien, or discharge of the lien may not prevent the lienholder from proceeding against any condominium unit and the undivided interest in the common areas and facilities appurtenant to the condominium unit that remain subject to the lien.
As added by P.L.2-2002, SEC.10.
IC 32-25-6-2
Common areas; transferable easements for making improvements
Sec. 2. Subject to any restrictions and limitations in the condominium instruments, the declarant has a transferable easement over and upon the common areas and facilities for the purpose of:
(1) making improvements within:
(A) the condominium; or
(B) additional real estate;
under those instruments and this article; and
(2) doing all things reasonably necessary and proper in connection with the improvements referred to in subdivision (1).
As added by P.L.2-2002, SEC.10.

IC 32-25-6-3
Unpaid assessments; lien
Sec. 3. (a) All sums assessed by the association of co-owners but unpaid for the share of the common expenses chargeable to any condominium unit constitute a lien on the unit effective at the time of assessment. The lien has priority over all other liens except:
(1) tax liens on the condominium unit in favor of any:
(A) assessing unit; or
(B) special district; and
(2) all sums unpaid on a first mortgage of record.
(b) A lien under subsection (a) may be filed and foreclosed by suit by the manager or board of directors, acting on behalf of the association of co-owners, under laws of Indiana governing mechanics' and materialmen's liens. In any foreclosure under this subsection:
(1) the condominium unit owner shall pay a reasonable rental for the unit, if payment of the rental is provided in the bylaws; and
(2) the plaintiff in the foreclosure is entitled to the appointment of a receiver to collect the rental.
(c) The manager or board of directors, acting on behalf of the association of co-owners, may, unless prohibited by the declaration:
(1) bid on the condominium unit at foreclosure sale; and
(2) acquire, hold, lease, mortgage, and convey the condominium unit.
(d) Suit to recover a money judgment for unpaid common expenses is maintainable without foreclosing or having the lien securing the expenses.
(e) If the mortgagee of a first mortgage of record or other purchaser of a condominium unit obtains title to the unit as a result of foreclosure of the first mortgage, the acquirer of title, or the acquirer's successors and assigns, is not liable for the share of the common expenses or assessments by the association of co-owners chargeable to the unit that became due before the acquisition of title to the unit by the acquirer. The unpaid share of common expenses or assessments is considered to be common expenses collectible from

all of the co-owners, including the acquirer or the acquirer's successors and assigns.
As added by P.L.2-2002, SEC.10.



CHAPTER 7. DECLARATION

IC 32-25-7-1
Recording declaration; contents
Sec. 1. (a) The owner of the land on which a condominium is declared shall record with the recorder of the county in which the land is situated a declaration. Except as provided in section 2 or 3 of this chapter, the declaration must include the following:
(1) A description of the land on which the building and improvements are or are to be located.
(2) A description of the building, stating:
(A) the number of stories and basements; and
(B) the number of condominium units.
(3) A description of the common areas and facilities.
(4) A description of the limited common areas and facilities, if any, stating to which condominium units their use is reserved.
(5) The percentage of undivided interest in the common areas and facilities appertaining to each condominium unit and its owner for all purposes, including voting.
(6) A statement of the percentage of votes by the condominium unit owners required to determine whether to:
(A) rebuild;
(B) repair;
(C) restore; or
(D) sell;
the property if all or part of the property is damaged or destroyed.
(7) Any covenants and restrictions in regard to the use of:
(A) the condominium units; and
(B) common areas and facilities.
(8) Any further details in connection with the property that:
(A) the person executing the declaration considers desirable; and
(B) are consistent with this article.
(9) The method by which the declaration may be amended in a manner consistent with this chapter.
(b) A true copy of the bylaws shall be annexed to and made a part of the declaration.
(c) The record of the declaration shall contain a reference to the:
(1) book;
(2) page; and
(3) date of record;
of the floor plans of the building affected by the declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-2
Expandable condominiums; contents of declaration
Sec. 2. (a) If a condominium is an expandable condominium, the declaration shall contain, in addition to the matters specified in

section 1 of this chapter:
(1) a general plan of development showing:
(A) the property subject to the condominium;
(B) areas into which expansion may be made; and
(C) the maximum number of condominium units in additional phases that may be added;
(2) a schedule or formula for determining the percentage of undivided interests in the common areas and facilities that will appertain to each condominium unit as each additional phase is added; and
(3) a time limit, not exceeding ten (10) years, within which the phase or phases may be added to the condominium.
(b) If additional phases are not developed within five (5) years after the recordation of the declaration, the development of additional phases is not considered to be part of:
(1) a common scheme; and
(2) development of the entire condominium.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-3
Contractable condominiums; contents of declaration
Sec. 3. If a condominium is a contractable condominium, the declaration shall contain, in addition to matters specified in section 1 of this chapter:
(1) an explicit reservation of an option to contract the condominium;
(2) a statement of any limitations on the option to contract the condominium;
(3) a date, not later than ten (10) years after the recording of the declaration, upon which the option to contract the condominium will expire;
(4) a statement of any circumstances that will terminate the option to contract the condominium before the expiration date referred to in subdivision (3);
(5) a legally sufficient description of all withdrawable land;
(6) a statement as to whether portions of the withdrawable land may be withdrawn from the condominium at different times; and
(7) a statement of any limitations:
(A) fixing the boundaries of portions of the withdrawable land; or
(B) regulating the order in which the portions may be withdrawn.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-4
Floor plans
Sec. 4. (a) Simultaneously with the recording of the declaration, a set of floor plans of the condominium or building shall be filed in the office of the county recorder. The set of floor plans must include

the following:
(1) The relation of the condominium or building to lot lines.
(2) The:
(A) layout;
(B) elevation;
(C) location;
(D) unit numbers; and
(E) dimensions;
of the condominium units.
(3) The name of the condominium or building, or that it has no name.
(4) The verified statement of a registered architect or licensed professional engineer certifying that the set of floor plans is an accurate copy of portions of the plans of the building as filed with and approved by the municipal or other governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings.
(b) If the set of floor plans referred to in subsection (a) does not include a verified statement by an architect or engineer that the plans fully and accurately depict the layout, location, unit numbers, and dimensions of the condominium units as built, an amendment to the declaration must be recorded before the first conveyance of any condominium unit. The amendment to the declaration must have attached to it a verified statement of a registered architect or licensed professional engineer certifying that the filed set of floor plans or the set of floor plans being filed simultaneously with the amendment fully and accurately depicts the layout, location, unit numbers, and dimensions of the condominium units as built. The set of floor plans shall:
(1) be kept by the recording officer in a separate file for each building;
(2) be indexed in the same manner as a conveyance entitled to be recorded;
(3) be numbered serially in the order of receipt;
(4) be designated "condominium unit ownership", with the name of the building, if any; and
(5) contain a reference to the:
(A) book;
(B) page; and
(C) date of recording;
of the amendment to the declaration.
(c) The record of the amendment to the declaration referred to in subsection (b) shall contain a reference to the file number of the set of floor plans of the building affected by the amendment to the declaration.
As added by P.L.2-2002, SEC.10.

IC 32-25-7-5
Designation; conveyance
Sec. 5. (a) Each condominium unit in a building shall be

designated, on the set of floor plans referred to in section 4 of this chapter, by letter, number, or other appropriate designation.
(b) Any instrument recognized by the state for the conveyance or transfer of interests in title, which describes the apartment by using the designation referred to in subsection (a) followed by the words "in (name) Condominium as recorded in Book _______, p. __, under the date of ________, _____, of the records of __________ County, Indiana", is considered to contain a good and sufficient description for all purposes.
(c) Any conveyance or transfer of interest in title of a condominium unit is considered also to convey the undivided interests of the owner in the common areas and facilities, both general and limited, appertaining to the condominium unit without specifically or particularly referring to the undivided interests. The:
(1) contents;
(2) form;
(3) method of preparation;
(4) recording of an instrument of conveyance; and
(5) interpretation of an instrument of conveyance;
are governed by the law of Indiana relating to real property.
(d) Each instrument or deed of conveyance also shall include the following:
(1) A statement of the use for which the condominium unit is intended.
(2) A statement of the restrictions on the use of the condominium unit.
(3) The percentage of undivided interest appertaining to the condominium unit in the common areas and facilities.
(4) The amount of any unpaid current or delinquent assessments of common expenses.
(5) Any other details and restrictions that:
(A) the grantor and grantee consider desirable; and
(B) are consistent with the declaration.
(e) Failure to make a statement in the deed as required by subsection (d)(4) does not:
(1) invalidate the title conveyed by the deed; or
(2) absolve a grantee under the deed from liability for any unpaid current or delinquent assessments of common expenses against a condominium unit on the date of its conveyance.
(f) Upon the request of a:
(1) condominium unit owner;
(2) prospective grantee;
(3) title insurance company; or
(4) mortgagee;
the secretary or other authorized officer of the association of co-owners shall provide, within five (5) days of the request, a statement of the amount of current and delinquent assessments of common expenses against a particular condominium unit.
As added by P.L.2-2002, SEC.10.
IC 32-25-7-6
Presumption of consent to changes; reallocation of interests in common area; liens
Sec. 6. (a) Except as provided in subsection (b), if the declaration for a condominium is in conformity with section 2 of this chapter, it is presumed that any owner of a condominium unit in that condominium has consented to the changes in the percentage of undivided interest in the common areas and facilities appertaining to the owner's unit.
(b) An owner of a condominium unit who entered an agreement to purchase that unit before the recordation of the declaration may not be presumed to have consented to the changes referred to in subsection (a) unless the owner:
(1) was provided a copy of:
(A) the expansion provisions; or
(B) the declaration; and
(2) made a written acknowledgment of the receipt of the provisions before entering the purchase agreement.
(c) The reallocation of percentage of undivided interests in the common areas and facilities vests when the amendment to the declaration incorporating the reallocated percentages is recorded.
(d) When the amendment to the declaration incorporating:
(1) the addition of condominium units;
(2) the expansion of common areas and facilities; or
(3) both addition and expansion as described in subdivisions (1) and (2);
is recorded, all liens, including mortgage liens, are released as to the percentage of undivided interests in the common areas and facilities described in the declaration (before amendment of the declaration) and shall attach to the reallocated percentage of undivided interests in the common areas and facilities described in the amendment to the declaration as though the liens had attached to those percentage interests on the date of the recordation of the mortgage or other document that evidences the creation of the lien. The percentage interest in the common areas and facilities appertaining to additional condominium units being added by the amendment to the declaration are subject to mortgage liens and other liens upon the recordation of the amendment to the declaration.
As added by P.L.2-2002, SEC.10.



CHAPTER 8. ADMINISTRATION OF CONDOMINIUMS

IC 32-25-8-1
Bylaws; administration of property
Sec. 1. The administration of every property is governed by bylaws. A true copy of the bylaws shall be annexed to and made a part of the declaration. A modification of or amendment to the bylaws is valid only if:
(1) the modification or amendment is set forth in an amendment to the declaration; and
(2) the amendment is recorded.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-2
Bylaws; contents
Sec. 2. The bylaws must provide for the following:
(1) With respect to the board of directors:
(A) the election of the board from among the co-owners;
(B) the number of persons constituting the board;
(C) the expiration of the terms of at least one-third (1/3) of the directors annually;
(D) the powers and duties of the board, including whether the board may engage the services of a manager or managing agent;
(E) the compensation, if any, of the directors; and
(F) the method of removal from office of directors.
(2) The method of calling meetings of the co-owners and the percentage, if other than a majority of co-owners, that constitutes a quorum.
(3) The election from among the board of directors of a president, who shall preside over the meetings of:
(A) the board of directors; and
(B) the association of co-owners.
(4) The election of a secretary, who shall keep the minute book in which resolutions shall be recorded.
(5) The election of a treasurer, who shall keep the financial records and books of account.
(6) The maintenance, repair, and replacement of the common areas and facilities and payments for that maintenance, repair, and replacement, including the method of approving payment vouchers.
(7) The manner of collecting from each condominium owner the owner's share of the common expenses.
(8) The designation and removal of personnel necessary for the maintenance, repair, and replacement of the common areas and facilities.
(9) The method of adopting and of amending administrative rules governing the details of the operation and use of the common areas and facilities.         (10) The restrictions on and requirements respecting the use and maintenance of the condominium units and the use of the common areas and facilities that are:
(A) not set forth in the declaration; and
(B) designed to prevent unreasonable interference with the use of their respective units and of the common areas and facilities by the several co-owners.
(11) The percentage of votes required to amend the bylaws.
(12) Other provisions consistent with this article considered necessary for the administration of the property.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-3
Recording instruments; indexes
Sec. 3. (a) The following shall be recorded:
(1) A declaration.
(2) An amendment to a declaration.
(3) An instrument by which this article may be waived.
(4) An instrument affecting the property or any condominium unit.
(b) A declaration and any amendment to a declaration are valid only if the declaration or amendment is recorded.
(c) All of the laws of the state applicable to the recording of instruments affecting real property apply to the recording of instruments affecting any interest in a condominium unit.
(d) In addition to the records and indexes required to be maintained by the recording officer, the recording officer shall maintain an index or indexes in which:
(1) the record of each declaration contains a reference to the record of each conveyance of a condominium unit affected by the declaration; and
(2) the record of each conveyance of a condominium unit contains a reference to the declaration of the building of which the condominium unit is a part.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-4
Sales and management offices; model units
Sec. 4. (a) A declarant may:
(1) maintain:
(A) sales offices;
(B) management offices; and
(C) model condominium units;
in the condominium only if the condominium instruments provide for those items; and
(2) specify the rights of the declarant with regard to the:
(A) number;
(B) size;
(C) location; and
(D) relocation;         of the items referred to in subdivision (1).
(b) If the declarant ceases to be a condominium unit owner:
(1) an item referred to in subsection (a)(1) that is not designated a condominium unit by the condominium instruments becomes part of the common areas and facilities; and
(2) the declarant ceases to have any rights to the item referred to in subdivision (1) unless the item is removed promptly from the condominium real estate under a right reserved in the condominium instruments to make the removal.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-5
Alteration or structural changes; impairing easements or hereditaments
Sec. 5. A condominium unit owner may not make an alteration or structural change that would:
(1) jeopardize the soundness or safety of the property;
(2) reduce the value of the property; or
(3) impair any easement or hereditament;
unless the condominium unit owner has obtained the unanimous consent of all the other co-owners.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-6
Common profits and expenses
Sec. 6. The:
(1) common profits of the property shall be credited to; and
(2) common expenses of the property shall be charged to;
the condominium unit owners according to the percentage of the owners' undivided interests in the common areas and facilities.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-7
Taxes, assessments, and charges
Sec. 7. (a) Taxes, assessments, and other charges of:
(1) the state;
(2) any political subdivision;
(3) any special improvement district; or
(4) any other taxing or assessing authority;
shall be assessed against and collected on each condominium unit. Taxes, assessments, and other charges referred to in this subsection may not be assessed and collected on the building or property as a whole.
(b) Each condominium unit shall be carried on the tax books as a separate and distinct entity for the purpose of taxes, assessments, and other charges.
(c) A forfeiture or sale of the building or property as a whole for delinquent taxes, assessments, or charges may not divest or affect the title to a condominium unit if taxes, assessments, and charges on the condominium unit are currently paid. As added by P.L.2-2002, SEC.10.

IC 32-25-8-8
Records
Sec. 8. (a) The manager or board of directors shall keep detailed, accurate records in chronological order of the receipts and expenditures affecting the common areas and facilities, specifying and itemizing:
(1) the maintenance and repair expenses of the common areas and facilities; and
(2) any other expenses incurred.
(b) The records and the vouchers authorizing the payments shall be available for examination by the co-owners at convenient hours of weekdays.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-9
Insurance; co-owners
Sec. 9. (a) The co-owners, through the association of co-owners, shall purchase:
(1) a master casualty policy, payable as part of the common expenses, affording fire and extended coverage in an amount consonant with the full replacement value of the improvement that in whole or in part comprises the common areas and facilities; and
(2) a master liability policy in an amount:
(A) required by the bylaws;
(B) required by the declaration; or
(C) revised from time to time by a decision of the board of directors of the association.
(b) The policy referred to in subsection (a)(2) shall cover:
(1) the association of co-owners;
(2) the executive organ, if any;
(3) the managing agent, if any;
(4) all persons acting, or who may come to act, as agents or employees of any of the entities referred to in subdivisions (1) through (3) with respect to:
(A) the condominium;
(B) all condominium unit owners; and
(C) all other persons entitled to occupy any unit or other portions of the condominium.
(c) Other policies required by the condominium instruments may be obtained by the co-owners through the association, including:
(1) worker's compensation insurance;
(2) liability insurance on motor vehicles owned by the association;
(3) specialized policies covering land or improvements on which the association has or shares ownership or other rights; and
(4) officers' and directors' liability policies.     (d) When any policy of insurance has been obtained by or on behalf of the association of co-owners, the officer required to send notices of meetings of the association of co-owners shall promptly furnish to each co-owner or mortgagee whose interest may be affected written notice of:
(1) the obtainment of the policy; and
(2) any subsequent changes to or termination of the policy.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-10
Insurance; reconstruction of building
Sec. 10. (a) In case of fire or any other casualty or disaster, other than complete destruction of all buildings containing the condominium units:
(1) the improvements shall be reconstructed; and
(2) the insurance proceeds shall be applied to reconstruct the improvements.
(b) In the event of complete destruction of all of the buildings containing condominium units:
(1) the buildings shall not be reconstructed, except as provided in subdivision (2), and the insurance proceeds, if any, shall be divided among the co-owners:
(A) in the percentage by which each owns an undivided interest in the common areas and facilities; or
(B) proportionately according to the fair market value of each condominium unit immediately before the casualty as compared with the fair market value of all other condominium units;
as specified in the bylaws of the condominium; and
(2) the property shall be considered as to be removed from the condominium under section 16 of this chapter, unless by a vote of two-thirds (2/3) of all of the co-owners a decision is made to rebuild the building.
(c) If a decision is made under subsection (b)(2) to rebuild the building, the insurance proceeds shall be applied, and any excess of construction costs over insurance proceeds shall be contributed as provided in this section in the event of less than total destruction of the buildings.
(d) A determination of total destruction of the buildings containing condominium units shall be made by a vote of two-thirds (2/3) of all co-owners at a special meeting of the association of co-owners called for that purpose.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-11
Insurance; reconstruction of building; insufficient proceeds
Sec. 11. (a) If:
(1) the:
(A) improvements are not insured; or
(B) insurance proceeds are not sufficient to cover the cost of

repair or reconstruction; and
(2) the property is not to be removed from the condominium;
the co-owners shall contribute the balance of the cost of repair or reconstruction in the percentage by which a condominium unit owner owns an undivided interest in the common areas and facilities as expressed in the declaration.
(b) The amount of the contribution under subsection (a):
(1) is assessed as part of the common expense; and
(2) constitutes a lien from the time of assessment of the contribution as provided in IC 32-25-6-3.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-12
Determination not to rebuild after casualty or disaster
Sec. 12. The following apply if, under section 10 of this chapter, it is not determined by the co-owners to rebuild after a casualty or disaster has occurred:
(1) The property is considered to be owned in common by the condominium unit owners.
(2) The undivided interest in the property owned in common that appertains to each condominium unit owner is the percentage of undivided interest previously owned by the owner in the common areas and facilities.
(3) Any liens affecting any of the condominium units are considered to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the condominium unit owner in the property.
(4) The property is subject to an action for partition at the suit of any condominium unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any:
(A) are considered as one (1) fund; and
(B) are divided among all the condominium unit owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the condominium unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each condominium unit owner.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-13
Expandable condominiums; addition of real estate
Sec. 13. (a) Subject to the declaration and this chapter, a declarant may add additional real estate to an expandable condominium if an amendment to the declaration required by subsection (b) is executed in the manner described in section 3 of this chapter. The expansion is effective when the instruments required by subsection (b) are recorded.
(b) In expanding the condominium, the declarant shall:         (1) prepare, execute, and record amendments to the condominium instruments; and
(2) record new plats and plans under IC 32-25-7-1 and IC 32-25-7-4.
The amendment to the declaration shall assign an identifying number to each condominium unit within the real estate being added and shall reallocate undivided interests in the common areas and facilities under IC 32-25-4-3.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-14
Contractable condominiums; withdrawal of land
Sec. 14. (a) Subject to:
(1) the declaration;
(2) condominium instruments; and
(3) this chapter;
a declarant may withdraw withdrawable land from a contractable condominium unless the withdrawal is prohibited by subsection (c). The contraction is effective when the instruments required by subsection (b) are recorded.
(b) In contracting the condominium, the declarant shall prepare, execute, and record an amendment to the declaration and condominium instruments:
(1) containing a legally sufficient description of the land being withdrawn; and
(2) stating the fact of withdrawal.
(c) If a portion of the withdrawable land was described under IC 32-25-7-3(6) and IC 32-25-7-3(7), that portion may not be withdrawn if any person other than the declarant owns a condominium unit situated on that portion of the withdrawable land. If that portion of the withdrawable land was not described under IC 32-25-7-3(6) and IC 32-25-7-3(7), none of the withdrawable land may be withdrawn if any person other than the declarant owns a condominium unit situated on that portion of the withdrawable land.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-15
Reservation of option not to expand; disclosure
Sec. 15. If a declarant reserves an option in the declaration to not expand the condominium, the declarant shall:
(1) make a full disclosure of that option to every prospective buyer in writing before the buyer enters an agreement to purchase a condominium unit; and
(2) obtain and retain an instrument acknowledging receipt of that disclosure by the prospective buyer.
As added by P.L.2-2002, SEC.10.

IC 32-25-8-16
Removal of property
Sec. 16. (a) All of the co-owners may remove a property from this

article by a recorded removal instrument if the holders of all liens affecting any of the condominium units:
(1) consent in a recorded instrument to the removal; or
(2) agree in a recorded instrument that their liens be transferred to the percentage of the undivided interest of the condominium unit owner in the property as provided in this section.
(b) If it is determined under section 10 of this chapter that all of the buildings containing condominium units have been totally destroyed:
(1) the property is considered removed from this article; and
(2) an instrument reciting the removal under section 10 of this chapter shall be recorded and executed by the association of co-owners.
(c) At the time of recording under subsection (b)(2), the property is removed from this article.
(d) Upon removal of the property from this article, the property is considered to be owned in common by the condominium unit owners. The undivided interest in the property owned in common that appertains to each condominium unit owner is the percentage of undivided interest previously owned by the owner in the common areas and facilities.
(e) Under the circumstances described in subsection (a) or in subsections (b) through (d), the property is subject to an action for partition at the suit of any condominium unit owner, in which event the net proceeds of sale, together with the net proceeds of the insurance on the property, if any:
(1) are considered as one (1) fund; and
(2) are divided among all the condominium unit owners in a percentage equal to the percentage of undivided interest owned by each owner in the property, after first paying out of the respective shares of the condominium unit owners, to the extent sufficient for the purpose, all liens on the undivided interest in the property owned by each condominium unit owner.
(f) A removal under this section does not bar the subsequent resubmission of the property to this article.
As added by P.L.2-2002, SEC.10.



CHAPTER 9. ACTIONS AND PROCEEDINGS

IC 32-25-9-1
Compliance with articles, bylaws, covenants, etc.; organization of co-owners
Sec. 1. (a) Each condominium unit owner shall comply with:
(1) the articles of incorporation or association;
(2) the bylaws;
(3) any administrative rules adopted under:
(A) the articles of incorporation or association; or
(B) the bylaws; and
(4) the covenants, conditions, and restrictions set forth in:
(A) the declaration; or
(B) the deed to the owner's condominium unit.
(b) Failure to comply as required under subsection (a) is grounds for an action:
(1) to recover sums due;
(2) for damages;
(3) for injunctive relief; or
(4) for any other legal or equitable relief;
maintainable by the manager or board of directors on behalf of the association of co-owners or by an aggrieved co-owner.
(c) The association of co-owners may be organized as:
(1) a nonprofit corporation under:
(A) IC 23-7-1.1 (before its repeal August 1, 1991); or
(B) IC 23-17; or
(2) an unincorporated association.
As added by P.L.2-2002, SEC.10.

IC 32-25-9-2
Actions and proceedings
Sec. 2. (a) The board of directors, or the manager with the approval of the board of directors, may bring an action on behalf of two (2) or more of the condominium unit owners, as their respective interests appear, with respect to any cause of action relating to:
(1) the common areas and facilities; or
(2) more than one (1) condominium unit.
An action brought under this subsection does not limit the rights of any condominium unit owner.
(b) Service of process on two (2) or more condominium unit owners in any action relating to:
(1) the common areas and facilities; or
(2) more than one (1) condominium unit;
may be made on the person designated in the declaration to receive service of process.
As added by P.L.2-2002, SEC.10.






ARTICLE 26. FENCES

CHAPTER 1. FENCING ASSOCIATIONS

IC 32-26-1-1
Enclosure of lands; articles of association
Sec. 1. (a) Five (5) or more persons may form a fencing association if the persons are interested in:
(1) enclosing land with one (1) general fence; or
(2) doing any other work necessary to protect land and to secure crops raised on land.
(b) The enclosed land described in subsection (a) must be:
(1) improved land;
(2) used for purposes of cultivation; and
(3) situated in an area that is:
(A) definitely described by sections or subdivisions of sections; or
(B) sufficiently described by metes and bounds, and on or near any stream, watercourse, lake, pond, or marsh, and subject to overflow from any stream, watercourse, lake, pond, or marsh.
(c) The association shall adopt and subscribe articles, which must specify the name and objects of the association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-2
Notice of election of directors
Sec. 2. (a) Three (3) or more members of the association may give notice of an election to choose directors for the association.
(b) The notices must:
(1) be written or printed;
(2) specify the time and location of the election; and
(3) be posted for at least ten (10) days before the election in at least five (5) public places in each township where the contemplated work will occur.
(c) The location of the election must be near the contemplated work.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-3
Election of directors
Sec. 3. At the election, at least five (5) of the association members shall elect by ballot at least three (3) but not more than seven (7) association members as directors of the association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-4
Articles of association; recording      Sec. 4. (a) After the election of directors, the association shall record articles of association in the office of the recorder of the county where the proposed fence will be located.
(b) The articles must specify the following:
(1) The name and objects of the association.
(2) The names of the association's officers for the first year.
(3) The character of the work proposed.
(4) The location where the fence is to be located.
(c) After recording the articles of association, the association is a body corporate and politic by the name and style adopted, with all the rights, incidents, and liabilities of bodies corporate.
(d) Any person owning land in the area may at any time become a member of the association by signing the articles of association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-5
Petition; viewers; examination and apportionment of assessments
Sec. 5. (a) The board of directors shall petition the board of commissioners of the county where the fence is to be located.
(b) The petition must do the following:
(1) Be signed by the owners of the major part of the improved land.
(2) Give a full description of the contemplated work, specifying particularly:
(A) the points of beginning and ending of the work;
(B) the course and distances of the work;
(C) the manner and character of the gates to be placed on all public highways crossed;
(D) the nature and character of the improvement;
(E) a detailed statement of the projected cost, as accurately as the projected cost can conveniently be stated; and
(F) the description of the area to be enclosed.
(3) Request the appointment of viewers to view and apportion among the owners of real estate in the area the cost of the improvement, and all expenses that:
(A) are incurred procuring the improvement; and
(B) are considered to be necessary in maintaining the improvement for one (1) year after the completion of the fence.
(c) The apportionment of the cost and expenses incurred under this chapter must be made according to the number of acres of land owned by each landowner that is improved and used for the purposes of cultivation, as described in section 6 of this chapter.
(d) The board of commissioners, on proof that the signers of the petition own the major part of the improved land in the area, shall hear and consider the petition. If the board of commissioners decides the improvement is a public utility and is in the best interests of the owners of the lands in the area, the board of commissioners shall appoint three (3) viewers.
(e) The viewers, who may not be members of the association or

interested in the proposed work, shall make the apportionments described in subsection (b)(3) among the landowners.
(f) The viewers shall be furnished:
(1) a copy of the plan and profile of the proposed work; and
(2) a certified copy of the order of the board of commissioners for their appointment.
(g) The viewers shall meet at a time and place in the area to make the apportionment as fixed by the board of commissioners.
(h) Before the apportionment begins, the owners of improved land in the area are entitled to notice of the time when and place where the viewers will begin the examination of lands and the apportionment of assessments by written or printed notices posted at the door of the courthouse of the county and five (5) public places in the area.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-6
Assessments; costs and expenses of improvements
Sec. 6. (a) At the time and place named by the board of commissioners and fixed by the notices, the appointed viewers shall do the following:
(1) Meet and inspect the lands improved and used for cultivation in the area.
(2) Assess against the owners of the improved land the costs and expenses of the improvement. The costs and expenses shall be apportioned among them severally, according to the number of acres of improved land owned by each owner.
(3) Hear and determine any complaints at that time regarding the assessment.
(b) The appointed viewers have the authority to:
(1) hear evidence;
(2) swear and examine witnesses;
(3) reexamine any lands;
(4) cause surveys and measurements to be made; and
(5) adjourn periodically until the viewers complete the apportionment of assessments.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-7
Viewers' report and assessments
Sec. 7. (a) The appointed viewers, after having completed their apportionment, shall submit a written report of their work to the board of commissioners, together with a tabular statement of the assessments made.
(b) The directors of the association shall record the written report by the appointed viewers in the office of the recorder of the county.
(c) From the recording date of the written report, the assessments in the written report shall be respectively a lien on each tract of land described in the written report for the amount assessed to the tract.
As added by P.L.2-2002, SEC.11.
IC 32-26-1-8
Annual assessments
Sec. 8. (a) The board of directors may make annual assessments after the first assessment for the purpose of repairing and maintaining the improvement and for other necessary expenses.
(b) The board of directors shall apportion the annual assessments among the owners and file a tabular statement of the apportionment and assessment in the recorder's office.
(c) The tabular statement of the apportionment and assessment is a lien on the tracts of land respectively assessed and may be collected in the same manner as the original assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-9
Fences erected before present law
Sec. 9. (a) If the owners of land have, under or by virtue of any law of Indiana or by mutual consent, erected a fence before March 14, 1877, as described in this chapter, the landowners may:
(1) organize an association according to the provisions of this chapter;
(2) file their articles of association in the office of the recorder; and
(3) petition the board of commissioners as provided in subsection (b).
(b) The petition must show that:
(1) the fence was built before March 14, 1877; and
(2) the goal of the organization is to maintain the fence in good order and repair, as though built under this chapter.
(c) The board of commissioners shall consider the petition. If the board of commissioners is satisfied that:
(1) the owners of the major part of the land improved and used for the purposes of cultivation enclosed by the fence signed the petition; and
(2) the maintenance of the improvement is of public utility and for the best interests of the owners of the land in the area;
the board of commissioners shall make an order allowing the board of directors of the association to make assessments for that purpose, as provided in section 8 of this chapter.
(d) After the directors of the association follow the steps provided in section 8 of this chapter, the association is a body corporate and politic, as though originally organized under this chapter, and has all the rights and powers granted in this chapter.
(e) All liens that then exist in favor of any creditor that financed the improvement, or against any lands on account of the improvement, shall be preserved and may be enforced, either according to the law under which the liens were created or according to this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-10 Officers of fencing association
Sec. 10. (a) The board of directors shall appoint a president, secretary, and treasurer.
(b) The treasurer shall give a bond:
(1) sufficient in penalties and securities;
(2) payable to the association by its corporate name; and
(3) conditioned for:
(A) the faithful discharge of the treasurer's duties; and
(B) the safekeeping and prompt payment, according to the order of the board of directors, of all money accessible to the treasurer.
(c) A majority of the board of directors is a quorum for the transaction of business.
(d) Previous notice of any regular or adjourned meeting of the directors is not necessary.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-11
Vacancy in office of director
Sec. 11. If a vacancy occurs in the office of director, the other members of the board shall fill the vacancy by a pro tempore appointment from the members of the association. The appointment continues until the next annual election and until a successor is elected and qualified.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-12
Officers of association; term of office
Sec. 12. The president, secretary, and treasurer continue in office for one (1) year and until their successors in office are elected and qualified.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-13
Money drawn by treasurer
Sec. 13. The treasurer may not draw money, except upon the order of the president and secretary.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-14
Treasurer; presenting vouchers and settling with board
Sec. 14. Each year, before the expiration of the treasurer's term, and more often if the board of directors requires, the treasurer shall present the treasurer's vouchers and settle with the board.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-15
Supplemental assessments
Sec. 15. (a) If the board of directors finds that any lands that will be affected by the proposed work have been omitted from the

assessment or that any mistake has occurred in the assessment, the board may order a supplemental assessment for the correction of mistakes.
(b) The owners of all lands directly affected by the supplemental assessment shall have notice of the time and place of making the supplemental assessment and of a time when and place where the owners may be heard regarding the supplemental assessment in the same manner as in respect to the original assessment.
(c) The supplemental assessment, when completed, shall be filed for record in the same manner as the original assessment.
(d) The supplemental assessment shall, from that date, be a lien on the lands described in the supplemental assessment in like manner as the original assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-16
Assessments; installment payments
Sec. 16. The board of directors may, without reference to the completion of the proposed work, order:
(1) the payment of the assessment in installments as it considers proper; or
(2) the payment in full at a stated time.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-17
Assessments; enforcing payment
Sec. 17. Payment of the assessments may be enforced by suit in any court with jurisdiction as for ordinary debts or by the foreclosure of the lien in any court with jurisdiction in the same manner as is provided by law for the foreclosure of mortgages and the sale of mortgaged premises for the collection of debts.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-18
Proposed work; contracts; advertisements
Sec. 18. (a) The proposed work shall be awarded by the board of directors by contract to the lowest responsible bidder, after suitable advertisements, as a whole or in sections or subdivisions as the board considers most advantageous.
(b) The board of directors may purchase any fence built along the line of the proposed fence and use the fence instead of building new fencing.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-19
Appropriation of land; assessment of damages
Sec. 19. If the association wishes to appropriate any land for the construction or maintenance of any work, the association must proceed in the manner required by law for the assessment of like damages in case of the construction of railroads or other similar

works.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-20
Incorrect or imperfect description of proposed work
Sec. 20. Every association organized under this chapter with the concurrence of three-fourths (3/4) of its members, expressed by resolution at any regular meeting of the association, may:
(1) correct or perfect any incorrect or imperfect description of the proposed work; or
(2) provide for the extension of the proposed work beyond the limits prescribed in the original articles of the association.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-21
Limitation of actions to enforce assessment
Sec. 21. An association may not commence an action to enforce any lien upon land for assessments made five (5) years after the date of recording the schedule of the assessment constituting a lien, as contemplated by this chapter. Any assessment made under any former law of Indiana upon the same subject, when action is not pending for the enforcement of the assessment, is prima facie satisfied upon the record five (5) years after the recording of the schedule of the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-22
Rules or regulations; powers of fencing association
Sec. 22. The association may pass any rules and impose reasonable fines and penalties to insure the success of the object of the association's incorporation. The association may:
(1) employ individuals to keep the fence in repair;
(2) employ gatekeepers to attend to the gates on all public highways;
(3) employ keepers of pounds to impound and care for all stock found running at large in the area enclosed by the fence;
(4) make bylaws regulating:
(A) when stock may run at large in the enclosed area; and
(B) the number of cattle, horses, and swine each landowner or occupant of lands in the enclosed area may be allowed to permit to run at large.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-23
Throwing down common fence
Sec. 23. A person may not throw down the common fence. A person who throws down a common fence shall pay to the association at least five dollars ($5) but not more than twenty dollars ($20), recoverable before any court with jurisdiction. A person who throws down a common fence is liable for all damages that accrue

because of the person's actions. Damages are recoverable under this subsection in the same manner as a forfeiture.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-24
Permitting animals to run at large within enclosed area
Sec. 24. It is a Class C infraction for a person to allow the person's stock to run at large in the enclosed area unless expressly permitted to do so by the board of directors of the association. A person who violates this section is liable to all persons whose lands are trespassed upon for consequential damages.
As added by P.L.2-2002, SEC.11.

IC 32-26-1-25
Stock roving within enclosed area
Sec. 25. (a) Any stock found roving about in the enclosed area contrary to the laws or regulations of the association shall be taken up and impounded at the expense of the owner. The poundkeeper shall:
(1) if the owner is known, notify the owner, in writing, of the impounding of the stock; or
(2) if the owner is unknown, post for ten (10) days a written or printed description of the stock at the public gates of the association and three (3) other public places in the township where the fence is located.
(b) If, after the expiration of ten (10) days, the owner fails to reclaim and pay the expenses of keeping and posting the stock and the damages caused by the stock to any owner or occupant of land in the area, the stock shall, upon ten (10) days further notice, be sold to pay the expenses and damages.
(c) If, after payment for the stock, there is a remaining balance, the balance shall be deposited in the treasury of the association for the benefit of the owner. If no claim is made for the remaining balance for six (6) months, it shall vest in the association.
As added by P.L.2-2002, SEC.11.



CHAPTER 2. ENCLOSURES, TRESPASSING ANIMALS, AND PARTITION FENCES

IC 32-26-2-1
Lawful fences
Sec. 1. (a) As used in this chapter, "lawful fence" means any structure typically used by husbandmen for the enclosure of property.
(b) The term includes:
(1) a cattle guard;
(2) a hedge;
(3) a ditch; and
(4) any other structure that witnesses knowledgeable about fences testify is sufficient to enclose property.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-2
Domestic animal breaking into enclosure
Sec. 2. (a) This subsection applies in a township for which the board of county commissioners has adopted an ordinance that allows domestic animals to run at large in unenclosed public areas. If a domestic animal breaks into an enclosure or enters upon the property of another person that is enclosed by a lawful fence, the person injured by the actions of the domestic animal may recover the amount of damage done.
(b) This subsection applies in a township for which the board of county commissioners has not adopted an ordinance that allows domestic animals to run at large in unenclosed public areas. If a domestic animal breaks into an enclosure or enters upon the property of another person, it is not necessary for the person injured by the actions of the domestic animal to allege or prove the existence of a lawful fence to recover for the damage done.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-3
Tender of costs and damages; confession of judgment
Sec. 3. (a) The owner of a domestic animal described in section 2 of this chapter may:
(1) tender to the person injured by the domestic animal:
(A) any costs that have accrued; and
(B) an amount, in lieu of damage, which equals or exceeds the amount of damages awarded by the court or by a jury in an action filed to recover damages caused by the actions of the domestic animal; or
(2) offer in writing to confess judgment for the amounts set forth in subdivision (1);
before an action filed to recover damages caused by a domestic animal described in section 2 of this chapter proceeds to trial.
(b) If the person injured by the domestic animal described in section 2 of this chapter rejects the tender or offer under subsection (a) and causes a trial for damages to proceed, the person injured:         (1) shall pay the costs of the trial; and
(2) may recover only the damages awarded.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-4
Strays; confining domestic animal
Sec. 4. Except as provided in this chapter, if a domestic animal breaks into the enclosure of a person who is not the owner of the domestic animal, the person, without regard to the season of the year:
(1) may confine the animal in the same manner as a stray animal may be confined; and
(2) shall proceed under IC 32-34-8 for stray animals.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-5
Notice to owner; confining domestic animal
Sec. 5. A person described in section 4 of this chapter shall, within twenty-four (24) hours after confining a stray animal, give notice to the owner of the animal, if the owner is known and can be immediately found.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-6
Examination and assessment of damages
Sec. 6. Before posting or advertising a stray animal, a person described in section 4 of this chapter shall procure from two (2) disinterested property owners an examination and assessment of the damages caused by the stray animal with a certificate of the damages. Damages under this section may include reasonable pay for the persons making the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-7
Notice or advertisement of confined domestic animal
Sec. 7. A notice or advertisement described in section 6 of this chapter must specify the following:
(1) The fact of trespass in the enclosure of the person confining the stray animal.
(2) The damages assessed, including pay for the person making the assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-8
Owner demanding trespassing stray from confiner
Sec. 8. The owner of a stray animal confined under section 4 of this chapter may demand the stray animal from the person who confined the stray animal only if the following conditions are met:
(1) The owner proceeds under IC 32-34-8-18 to prove that the stray animal is the owner's property.
(2) The owner pays the costs allowed in the case of stray

animals.
(3) The owner pays the damages and the costs of assessment.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-9
Trial; owner controverting damages or denying trespass
Sec. 9. (a) Within five (5) days after the owner of a stray animal confined under section 4 of this chapter receives a notice under section 7 of this chapter, the owner may file a civil action to:
(1) controvert the amount of damages assessed; or
(2) deny the trespass.
(b) If the owner of a stray animal confined under section 4 of this chapter files an action under subsection (a), the cause shall be docketed for trial.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-10
Jury trial
Sec. 10. Either party in an action filed under section 9 of this chapter may demand a jury.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-11
Damages and costs; payment before recovering property
Sec. 11. If damages are assessed against the owner of a stray animal in a trial under this chapter, the owner must pay the damages and all costs assessed against the owner before the owner may recover the owner's property.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-12
Judgment; trespass not committed by animal confined
Sec. 12. If the verdict or finding in a trial under this chapter is that the stray animal confined under section 4 of this chapter did not commit the trespass, a judgment shall be entered against the person who confined the stray animal for all costs and damages that are assessed.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-13
Sale of trespassing strays; retention of damages and costs
Sec. 13. If a stray animal confined under section 4 of this chapter is sold under IC 32-34-8, the person who confined the stray animal may retain out of the sale price of the stray animal the damages sustained by the person and the costs of assessing the damages in addition to the costs and allowances recoverable under IC 32-34-8.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-14
Release of trespassing animal; fence not lawful      Sec. 14. In an action filed under this chapter, if the court or jury finds the fence through which a stray animal breaks is not a lawful fence, the animal shall be released to the animal's owner and the occupant of the enclosure shall pay costs and damages to the animal's owner.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-15
Existing fence becoming partition fence; compensation
Sec. 15. When a fence that is already erected becomes a partition fence because previously unenclosed property is enclosed, the person who encloses the previously unenclosed property shall pay to the owner of the existing fence fifty percent (50%) of the value of the existing fence, as estimated by the owner of the existing fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-16
Existing fence becoming partition fence; action for payment
Sec. 16. (a) If a person who encloses previously unenclosed property refuses to pay the owner of an existing fence under section 15 of this chapter, the owner may file a civil action for recovery of the amount due under section 15 of this chapter.
(b) This subsection applies if, before a trial under subsection (a):
(1) the person who encloses the previously unenclosed property offers to the owner of an existing fence; and
(2) the owner of the existing fence refuses to accept;
an amount equal to or larger than the damages awarded at the trial and the costs accrued up to the date of the offer. The owner of the existing fence shall pay the costs of the action and receive only the damages assessed.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-17
Joining fence to fence of another
Sec. 17. A person who encloses property that has previously been unenclosed may not join the new fence to another person's existing fence without the consent of the owner of the existing fence. If consent to join the new fence with the existing fence is not given, each property owner shall give property that is equivalent to fifty percent (50%) of the width of a lane, or a reasonable distance, for the erection of the second fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-18
Notice; intention to remove partition fence
Sec. 18. This section applies to a person who ceases to use the person's property or opens the person's enclosures. A person to whom this section applies may not remove any part of the person's fence that forms a partition fence between the person's property and the enclosure of any other person until the person to whom this section

applies has first given six (6) months notice of the person's intention to remove the fence to any person who may be interested in the removal of the fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-19
Removal of fence erected on land of another; damages
Sec. 19. (a) This section applies to a person who, by mistake, erects a fence on the property of another person.
(b) Within six (6) months after the determination of the legal property line, a person to whom this section applies may enter upon the other person's property and remove the fence that the person to whom this section applies erected. Before entering upon the other person's property, the person to whom this section applies must pay or offer to pay to the other person reasonable damages for injury caused in passing over the property to remove the fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-2-20
Removal of fence erected on land of another; safeguarding crops
Sec. 20. If the fence to be removed under section 19 of this chapter forms any part of a fence enclosing a field of another party on which there is a crop, the person to whom section 19 of this chapter applies may not remove the fence in a manner that exposes the field until the crop:
(1) has been gathered and removed, or secured from injury; or
(2) might, with reasonable diligence, have been gathered and secured. After the conditions set forth in this section have been met, the person to whom section 19 of this chapter applies may immediately remove the fence and materials, whether or not more than six (6) months have elapsed since the legal property line was determined.
As added by P.L.2-2002, SEC.11.



CHAPTER 3. RECORDING AGREEMENTS TO ERECT AND REPAIR FENCES

IC 32-26-3-1
Fencing agreements not provided by law
Sec. 1. Adjoining property owners who elect to erect, repair, maintain, or pay for fences separating their lands in a manner other than that set forth under this article shall do so by written agreement. When the agreement is signed by the adjoining property owners, the agreement must be recorded in the office of the recorder in the county or counties in which the adjoining properties are situated.
As added by P.L.2-2002, SEC.11.

IC 32-26-3-2
Existing rights safeguarded
Sec. 2. This chapter may not be held or construed as annulling or abrogating any subsisting legal right created under or any cause of action that arose and was fully accrued under any law or agreement if the legal right became effective before January 1, 1950.
As added by P.L.2-2002, SEC.11.



CHAPTER 4. CUTTING LIVE FENCES ALONG PUBLIC HIGHWAYS

IC 32-26-4-1
Obstruction of view; trimming and maintaining; application of law
Sec. 1. (a) This chapter:
(1) does not apply to:
(A) a highway intersection located within a city or town; or
(B) a building of a substantial character that is located at the intersection of highways; and
(2) except for the provisions of this chapter concerning hedge fences, applies only to the intersection of a state highway with another state highway, a county highway, or a township highway.
(b) Except as provided in subsection (c), the owner of a hedge or live fence along the line of a highway shall cut and trim down the hedge or live fence to a height of not more than five (5) feet once in each calendar year.
(c) This subsection applies if a hedge, live fence, or natural growth other than a tree connects with or is found at a highway intersection, adjacent to a curve where the view of the highway may be obstructed, or at a railway right-of-way. The owner of a hedge, live fence, or other growth to which this subsection applies shall trim and maintain the hedge, live fence, or other growth at a height of not more than five (5) feet above the level of the center of the traveled road bed in the highway that adjoins the hedge, live fence, or other growth:
(1) throughout the year;
(2) for a distance of:
(A) one hundred (100) feet, if the obstruction is a hedge or live fence; or
(B) fifty (50) feet, if the obstruction consists of any other natural growths; and
(3) beginning at the intersection of the highway and continuing along the lines dividing the highways and the adjoining property.
(d) This subsection applies to a tree growing within fifty (50) feet of the intersection of a highway with:
(1) another highway; or
(2) a steam or interurban railroad.
The owner of a tree to which this subsection applies shall trim the tree so that the view at the intersection is not obstructed.
(e) Except for a natural elevation of land, an obstruction to the view at the intersection of a highway with another highway or a steam or interurban railroad that exceeds a height of five (5) feet above the center of the highway may not be maintained at the intersection.
(f) After May 22, 1933, a building may not be erected within fifty (50) feet of an intersection to which this chapter applies.
As added by P.L.2-2002, SEC.11.
IC 32-26-4-2
Examination of live fences; notice to cut or trim; collection of expenses
Sec. 2. (a) The trustee of each township, the county highway superintendent, the Indiana department of transportation, or other officer in control of the maintenance of a highway shall between January 1 and April 1 of each year, examine all hedges, live fences, natural growths along highways, and other obstructions described in section 1 of this chapter in their respective jurisdictions. If there are hedges, live fences, other growths, or obstructions along the highways that have not been cut, trimmed down, and maintained in accordance with this chapter, the owner shall be given written notice to cut or trim the hedge or live fence and to burn the brush trimmed from the hedge or live fence and remove any other obstructions or growths.
(b) The notice required under subsection (a) must be served by reading the notice to the owner or by leaving a copy of the notice at the owner's usual place of residence.
(c) If the owner is not a resident of the township, county, or state where the hedge, live fence, or other obstructions or growth is located, the notice shall be served upon the owner's agent or tenant residing in the township. If an agent or a tenant of the owner does not reside in the township, the notice shall be served by mailing a copy of the notice to the owner, directed to the owner's last known post office address.
(d) If the owner, agents, or tenants do not proceed to cut and trim the fences and burn the brush trimmed from the fences or remove any obstructions or growths within ten (10) days after notice is served, the township trustee, county highway superintendent, or Indiana department of transportation shall immediately:
(1) cause the fences to be cut and trimmed or obstructions or growths removed in accordance with this chapter; and
(2) burn the brush trimmed from the fences.
All expenses incurred under this subsection shall be assessed against and become a lien upon the land in the same manner as road taxes.
(e) The township trustee, county highway superintendent, or Indiana department of transportation having charge of the work performed under subsection (d) shall prepare an itemized statement of the total cost of the work of removing the obstructions or growths and shall sign and certify the statement to the county auditor of the county in which the land is located. The county auditor shall place the statement on the tax duplicates. The county treasurer shall collect the costs entered on the duplicates at the same time and in the same manner as road taxes are collected. The treasurer may not issue a receipt for road taxes unless the costs entered on the duplicates are paid in full at the same time the road taxes are paid. If the costs are not paid when due, the costs shall become delinquent, bear the same interest, be subject to the same penalties, and be collected at the same time and in the same manner as other unpaid and delinquent taxes. As added by P.L.2-2002, SEC.11.

IC 32-26-4-3
Actions; recovering expenses of cutting or trimming
Sec. 3. The prosecuting attorney shall prosecute a suit under section 2(e) of this chapter in the name of the state on relation of the supervisor or county highway superintendent. The prosecuting attorney shall receive a fee of ten dollars ($10), collected as a part of the costs of the suit, for bringing a suit under this section.
As added by P.L.2-2002, SEC.11.



CHAPTER 5. CUTTING LIVE FENCES BETWEEN ADJOINING LANDS

IC 32-26-5-1
Height and width of hedge or live fence
Sec. 1. A hedge or other live fence grown along the lines dividing properties owned by different persons in Indiana shall be cut and trimmed down to the height of not more than five (5) feet and to a width of not more than three (3) feet once in each calendar year.
As added by P.L.2-2002, SEC.11.

IC 32-26-5-2
Complaint; written notice
Sec. 2. (a) Upon receiving a complaint in writing signed by an owner of land adjoining a hedge or fence to which this chapter applies alleging that the owner of the fence has neglected to cut and trim the hedge or fence, the township trustee shall examine, within five (5) days after receiving the complaint, the hedge or other live fence.
(b) If the hedge or other live fence that is the subject of the complaint under subsection (a) has not been cut and trimmed, the township trustee shall give the owner of the hedge or other live fence written notice to cut and trim the hedge or other live fence and to remove the brush to the owner's property within thirty (30) days after receiving the notice.
(c) The notice required under subsection (b) must be served by reading the notice to the owner or by leaving a copy of the notice at the owner's usual place of residence. If the owner of properties divided by the hedge or other live fence is not a resident of the township where the hedge or other live fence is located, the notice shall be served by mailing a copy of the notice to the owner directed to the owner's last known post office address.
(d) If the owner or the owner's agents or tenants do not cut and trim the fences and remove the brush, the trustee shall, immediately after the expiration of thirty (30) days, cause the hedge or other live fence to be cut and trimmed and the brush removed to the owner's property.
(e) The trustee shall recover all expenses incurred under subsection (d) by bringing a suit against the owner of the property on which the hedge or live fence is situated before the county court, the circuit court, or the superior court of the county in which the hedge or other live fence is situated. Collection of the expenses and any judgment recovered shall be without relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.11.

IC 32-26-5-3
Actions and proceedings; recovery of cutting and trimming expenses
Sec. 3. The prosecuting attorney shall prosecute a suit under this

chapter in the name of the state on relation of a township trustee. The prosecuting attorney shall receive ten dollars ($10) collected as part of the cost of the suit, for bringing a suit under this section.
As added by P.L.2-2002, SEC.11.



CHAPTER 6. ENCLOSURE OF LAND SUBJECT TO FLOODING

IC 32-26-6-1
Petition; inspection; assessment
Sec. 1. (a) The owners of real property in a county who own the major portion of the property in the county that is:
(1) improved and used for purposes of agriculture;
(2) in an area that is:
(A) definitely described by sections or subdivisions of sections; or
(B) sufficiently described by metes and bounds; and
(3) situated upon or near, and subject to overflow from:
(A) a stream;
(B) a watercourse;
(C) a lake;
(D) a pond; or
(E) a marsh;
may petition the board of commissioners of the county, asking permission to enclose the properties within one (1) general fence that has swinging gates on all public highways crossed by the fence. A petition under this subsection must set forth the kind of fence and gates desired.
(b) Upon the receipt of a petition under subsection (a), the board of county commissioners shall appoint as viewers three (3) reputable householders of the county who are not related by blood or marriage to any of the parties interested in the subject of the petition. After being sworn to faithfully and fairly perform the services required of them, the viewers shall proceed:
(1) within a reasonable time after the viewers' appointment; and
(2) after giving publication of the viewers' intention by posting written or printed notices describing the properties in the townships where the properties are located;
to inspect the properties and make an assessment against the owners of the properties for the cost of the fence.
(c) The cost of the fence shall be apportioned between the owners of the properties severally according to the number of acres of improved land owned by each owner and the benefits accruing to the owners severally because of the fence.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-2
Reports of viewers; order to erect or construct fence
Sec. 2. (a) After having performed the duties required under section 1 of this chapter, the viewers shall, as soon as practicable, submit a report in writing to the board of county commissioners of the viewers' actions and a tabular statement of the viewers' assessment. The report submitted under this section is sufficient authority for the board of county commissioners to issue an order for the erection or construction of the fence and gates if there is no

remonstrance against the erection of the fence and gates.
(b) If a remonstrance is made under subsection (a), the board of county commissioners may order or refuse to order the erection of the fence or gate, in the board's discretion.
(c) If the order under subsection (a) is not made because of a mistake or error committed by the viewers, other viewers may be appointed to perform the same service and submit a report.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-3
Affidavit of unpaid assessments
Sec. 3. (a) A certified copy of the report of the viewers, as approved by the board of commissioners, shall be filed in the office of the county auditor.
(b) Thirty (30) days after the fence and gates described in section 1 of this chapter have been constructed, any person interested in the fence and gates may make an affidavit before the county auditor showing which property owners have not paid their several assessments. The county auditor shall enter the sums assessed against the delinquent persons upon the tax duplicate to be collected by the treasurer as other taxes are collected. When the assessments have been collected, the money shall be paid out to the property owners who have voluntarily paid the cost of the fence, in proportion to the amount of the property owners' several assessments.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-4
Surveyors; compensation of viewers
Sec. 4. The viewers appointed under this chapter may, if necessary, employ a surveyor, who shall be paid for the surveyor's services as may be agreed upon. The board of county commissioners shall fix the compensation of the viewers for their services. The entire cost and expenses of the proceedings are a part of the cost of the erection of the fence and gates and shall be collected in the same manner.
As added by P.L.2-2002, SEC.11.

IC 32-26-6-5
Stock running at large
Sec. 5. A person who owns property enclosed under this chapter may not allow stock to run at large upon the enclosed property during the period beginning March 16 and ending December 25 of any year.
As added by P.L.2-2002, SEC.11.



CHAPTER 7. RECORDING FENCEMARKS; REMOVAL OF MARKED FENCING FROM OVERFLOWED LANDS

IC 32-26-7-1
Rails and plank fencing; record of marks
Sec. 1. If petitioned by at least twenty (20) property owners in the county, the board of county commissioners shall furnish a blank book to the recorder of the county, paid for out of the county fund, in which the county recorder shall keep a record of marks of rails and plank fencing that are adopted by the property owners of the county.
As added by P.L.2-2002, SEC.11.

IC 32-26-7-2
Fees for recording marks
Sec. 2. The county recorder shall charge a fee in accordance with IC 36-2-7-10 for the recording of each mark from the person adopting and having the mark recorded. The recorder may not record two (2) marks that exactly correspond.
As added by P.L.2-2002, SEC.11.

IC 32-26-7-3
Floods removing rails or plank fencing; recovery from land of another
Sec. 3. Any person who has the person's rails or plank fencing marked and recorded as provided under this chapter may, if the rails or plank fencing are removed by high water and overflow off the person's property on to the property of another person, remove the rails and plank fencing on to the person's own property at any time of the year. The owner of the rails or plank fencing is responsible for and shall pay all damages that may be done to growing grain on the property from which the rails or plank fencing are removed or over which the rails or plank fencing are hauled.
As added by P.L.2-2002, SEC.11.



CHAPTER 8. RECOVERY OF PROPERTY MOVED BY HIGH WATER

IC 32-26-8-1
Rights of property owners; arbitration
Sec. 1. (a) When the fence rails or other property of a person in Indiana are removed by high water and lodged upon the real property of another person, the owner of the fence rails or other property may proceed, within sixty (60) days after the fence rails or other property are lodged, upon the real property on which the fence rails or other property are lodged.
(b) If the owner of the real property refuses to deliver up the fence rails or other property, the parties shall each select an arbitrator, who shall examine or hear evidence upon all the circumstances and facts and determine the case.
(c) If the arbitrators selected under subsection (b) cannot agree, the arbitrators shall select an umpire. The decision of a majority of the arbitrators and the umpire is final.
As added by P.L.2-2002, SEC.11.

IC 32-26-8-2
Oath of arbitrators
Sec. 2. Before the arbitrators proceed under section 1 of this chapter, the arbitrators must swear, before a person who may administer oaths, to discharge the arbitrators' duties faithfully, impartially, and according to law.
As added by P.L.2-2002, SEC.11.

IC 32-26-8-3
Notice of arbitration
Sec. 3. If at least ten (10) persons claim the same property under section 1 of this chapter, the persons shall give notice to all interested persons of the time and place of the arbitration. Upon hearing all the facts and circumstances in the case, the arbitrators shall award to each person making a claim a proportion of the property as the arbitrators consider reasonable and just.
As added by P.L.2-2002, SEC.11.

IC 32-26-8-4
Persons recovering property not trespassers
Sec. 4. It is not a trespass for a person to go upon the real property of another person for the purposes set forth in this chapter. A person who goes upon the real property of another person under this chapter shall go upon the route that will do the least possible injury to the real property, if it is practicable and convenient.
As added by P.L.2-2002, SEC.11.



CHAPTER 9. PARTITION FENCES

IC 32-26-9-0.5
"Agricultural land"; nonapplicability of chapter
Sec. 0.5. (a) As used in this section, "agricultural land" means land that is:
(1) zoned or otherwise designated as agricultural land;
(2) used for growing crops or raising livestock; or
(3) reserved for conservation.
(b) This chapter does not apply to a fence that separates two (2) adjoining parcels of property unless at least one (1) of the adjoining parcels is agricultural land.
As added by P.L.57-2003, SEC.1.

IC 32-26-9-1
Existing fences
Sec. 1. A fence that is used by adjoining property owners as a partition fence, unless otherwise agreed upon by the property owners, is considered a partition fence and shall be repaired, maintained, and paid for as provided under this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-2
Lands outside or abutting municipal boundary
Sec. 2. (a) The owner of a property that:
(1) is located outside;
(2) abuts; or
(3) is adjacent to;
the boundary of the corporate limits of a town or city shall separate the owner's property from adjoining properties by a partition fence constructed upon the line dividing or separating the properties regardless of when the properties were divided.
(b) Except as otherwise provided in this chapter, and if a division of the partition fence has not been made between the property owners for the building, repairing, or rebuilding of the partition fence:
(1) for a partition fence built along a property line than runs from north to south:
(A) the owner whose property lies to the east of the fence shall build the north half of the fence; and
(B) the owner whose land lies to the west of the fence shall build the south half of the fence; and
(2) for a partition fence built along a property line that runs from east to west:
(A) the owner whose property lies north of the fence shall build the west half of the fence; and
(B) the owner whose property lies to the south of the fence shall build the east half of the fence.
(c) Notwithstanding subsection (b), if either property owner has constructed one-half (1/2) of a partition fence that is not the portion

required under subsection (b) and has maintained that portion of the partition fence for a period of not less than five (5) years, the property owner may continue to maintain the portion of the fence.
(d) If a property owner fails to build, rebuild, or repair a partition fence after receiving notice under this chapter, the township trustee of the township in which the property is located shall build, rebuild, or repair the fence as provided under this chapter.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-3
Defaulting landowner; description of lawful partition fence; floodgate across watercourse
Sec. 3. (a) A partition fence shall be built, rebuilt, and kept in repair at the cost of the property owners whose properties are enclosed or separated by the fences proportionately according to the number of rods or proportion of the fence the property owner owns along the line of the fence, whether the property owner's title is a fee simple or a life estate.
(b) If a property owner fails or refuses to compensate for building, rebuilding, or repairing the property owner's portion of a partition fence, another property owner who is interested in the fence, after having built, rebuilt, or repaired the property owner's portion of the fence, shall give to the defaulting property owner or the defaulting property owner's agent or tenant twenty (20) days notice to build, rebuild, or repair the defaulting property owner's portion of the fence. If the defaulting property owner or the defaulting property owner's agent or tenant fails to build, rebuild, or repair the fence within twenty (20) days, the complaining property owner shall notify the township trustee of the township in which the properties are located of the default.
(c) This subsection applies if the fence sought to be established, rebuilt, or repaired is on a township line. Unless disqualified under subsection (h), the complaining property owner shall notify the trustee of the township in which the property of the complaining property owner is located of the default under subsection (b), and the trustee has jurisdiction in the matter.
(d) The township trustee who receives a complaint under this section shall:
(1) estimate the costs for building, rebuilding, or repairing the partition fence; and
(2) within a reasonable time after receiving the complaint, make out a statement and notify the defaulting property owner of the probable cost of building, rebuilding, or repairing the fence.
If twenty (20) days after receiving a notice under this subsection the defaulting property owner has not built, rebuilt, or repaired the fence, the trustee shall build or repair the fence. The trustee may use only the materials for the fences that are most commonly used by the farmers of the community.
(e) If the trustee of a township is disqualified to act under subsection (h), the trustee of an adjoining township who resides

nearest to where the fence is located shall act on the complaint upon receiving a notice by a property owner who is interested in the fence.
(f) A lawful partition fence is any one (1) of the following that is sufficiently tight and strong to hold cattle, hogs, horses, mules, and sheep:
(1) A straight board and wire fence, a straight wire fence, a straight board fence, or a picket fence four (4) feet high.
(2) A straight rail fence four and one-half (4 1/2) feet high.
(3) A worm rail fence five (5) feet high.
(g) This subsection applies if a ditch or creek crosses the division line between two (2) property owners, causing additional expense in the maintenance of the part over the stream. If the property owners cannot agree upon the proportionate share of each property owner, the township trustee shall appoint three (3) disinterested citizens who shall apportion the partition fence to be built by each property owner.
(h) If a township trustee is:
(1) related to any of the interested property owners; or
(2) an interested property owner;
the trustee of any other township who resides nearest to where the fence is located shall act under this chapter.
(i) This subsection applies if a ditch or creek forms, covers, or marks the dividing line or a part of the dividing line between the properties of separate and different property owners so that partition fences required under this chapter cannot be built and maintained on the dividing line. The partition fences shall be built and maintained under this chapter as near to the boundary line as is practical, and each property owner shall build a separate partition fence on the property owner's property and maintain the fence at the property owner's cost.
(j) This subsection applies where a partition fence required under this chapter crosses a ditch or creek and it is impracticable to construct or maintain that portion of the fence that crosses the ditch or creek as a stationary fence. Instead of the portion of the fence that would cross the ditch or creek, there shall be constructed, as a part of the partition fence, floodgates or other similar structures that are sufficiently high, tight, and strong to turn hogs, sheep, cattle, mules, and horses or other domestic animals. The floodgates or other similar structures shall be constructed to swing up in times of high water and to connect continuously with the partition fences.
(k) This subsection applies if the building and maintenance of the floodgates or other similar structure required under subsection (j) causes additional expenses and the property owners cannot agree upon the character of floodgates or other similar structure, or upon the proportionate share of the cost to be borne by each property owner. The township trustee, upon notice in writing from either property owner of a disagreement and the nature of the disagreement, shall appoint three (3) disinterested citizens of the township who shall determine the kind of structure and apportion the cost of the floodgate or other structure between the property owners, taking into consideration the parts of the fence being maintained by each

property owner.
(l) The determination of a majority of the arbitrators of any matter or matters submitted to them under this section is final and binding on each property owner. The compensation of the arbitrators is two dollars ($2) each, which shall be paid by the property owners in the proportion each property owner is ordered to bear the expense of a gate or structure.
(m) This subsection applies if either or both of the property owners fail to construct or compensate for constructing the structure determined upon by the arbitrators in the proportion determined within thirty (30) days after the determination. The township trustee shall proceed at once to construct the gate or structure and collect the cost of the gate or structure, including the compensation of the arbitrators, from the defaulting property owner in the same manner as is provided for ordinary partition fences. The floodgate or other structure shall be repaired, rebuilt, or replaced according to the determination of the arbitrators.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-4
Expenses; construction and maintenance by township
Sec. 4. (a) As soon as the township trustee has had a fence built, rebuilt, or repaired under this chapter, the trustee shall make out a certified statement in triplicate of the actual cost incurred by the trustee in the building, rebuilding, or repairing the fence. One (1) copy must be handed to or mailed to the property owner affected by the work, one (1) copy must be retained by the trustee as a record for the township, and one (1) copy must be filed in the auditor's office of the county in which the fence is located and in which the property of the property owner affected by the work is located. At the same time the trustee shall also file with the county auditor a claim against the county for the amount shown in the statement filed with the county auditor.
(b) The county auditor shall:
(1) examine the claims and statement as other claims are examined; and
(2) present the claims and statements to the board of county commissioners at the next regular meeting.
Unless there is an apparent error in the statement or claim, the board of county commissioners shall make allowance, and the county auditor shall issue a warrant for the amount claimed to the township trustee submitting the claim out of the county general fund without an appropriation being made by the county council.
(c) The amount paid out of the county general fund under subsection (b) shall be:
(1) placed by the county auditor on the tax duplicate against the property of the property owner affected by the work;
(2) collected as taxes are collected; and
(3) when collected, paid into the county general fund.
As added by P.L.2-2002, SEC.11.
IC 32-26-9-5
Construction and maintenance by township; personal liability of trustees
Sec. 5. The township trustee has no personal liability for a contract the trustee makes under this chapter for building, rebuilding, or repairing fences under this chapter. The contractor shall receive payment from the township funds, which shall be reimbursed when the contract price is paid into the county treasury.
As added by P.L.2-2002, SEC.11.

IC 32-26-9-6
Construction and application of law
Sec. 6. This chapter shall be liberally construed in favor of the objects and purposes for which it is enacted and shall apply to all agricultural land, whether enclosed or unenclosed, cultivated or uncultivated, wild or wood lot.
As added by P.L.2-2002, SEC.11. Amended by P.L.57-2003, SEC.2.



CHAPTER 10. SPITE FENCES AS NUISANCE

IC 32-26-10-1
Description of spite fence
Sec. 1. A structure in the nature of a fence unnecessarily exceeding six (6) feet in height, maliciously:
(1) erected; or
(2) maintained;
for the purpose of annoying the owners or occupants of adjoining property, is considered a nuisance.
As added by P.L.2-2002, SEC.11.

IC 32-26-10-2
Damages
Sec. 2. (a) An owner or occupant injured either in the owner's or occupant's comfort or the enjoyment of the owner's or occupant's adjoining property by the nuisance described in section 1 of this chapter may bring an action for:
(1) damages in compensation for the nuisance;
(2) the abatement of the nuisance; and
(3) all other remedies for the prevention of a nuisances.
(b) The provisions of law concerning actions for nuisance are applicable to an action under subsection (a).
As added by P.L.2-2002, SEC.11.






ARTICLE 27. CONSTRUCTION WARRANTIES ON REAL PROPERTY

CHAPTER 1. STATUTORY HOME IMPROVEMENT WARRANTIES

IC 32-27-1-1
Application of chapter
Sec. 1. (a) This chapter applies only to a home improvement that is made under a home improvement contract.
(b) This chapter applies only to a home improvement contract entered into after June 30, 1992.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-2
Warranty effective date
Sec. 2. The warranties defined by this chapter become effective on the warranty date.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-3
"Home" defined
Sec. 3. (a) As used in this chapter, "home" means an attached or detached single family dwelling.
(b) The term includes an attached garage.
(c) The term does not include:
(1) a driveway;
(2) a walkway;
(3) a patio;
(4) a boundary wall;
(5) a retaining wall not necessary for the structural stability of the home;
(6) landscaping;
(7) a fence;
(8) an offsite improvement;
(9) an appurtenant recreational facility; or
(10) other similar item.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-4
"Home improvement" defined
Sec. 4. As used in this chapter, "home improvement" means any alteration, repair, or other modification of an existing home.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-5
"Home improvement contract" defined
Sec. 5. As used in this chapter, "home improvement contract" means a written agreement between a remodeler and an owner to

make a home improvement.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-6
"Load bearing parts of the home" defined
Sec. 6. As used in this chapter, "load bearing parts of the home" means the following:
(1) Foundation systems and footings.
(2) Beams.
(3) Girders.
(4) Lintels.
(5) Columns.
(6) Walls and partitions.
(7) Floor systems.
(8) Roof framing systems.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-7
"Major structural defect" defined
Sec. 7. As used in this chapter, "major structural defect" means actual physical damage to the load bearing functions of the load bearing parts of the home that:
(1) were installed, altered, or repaired by the remodeler in the course of remodeling the home; or
(2) although not installed, altered, or repaired by the remodeler, were directly damaged by the work of the remodeler;
to the extent that the home becomes unsafe, unsanitary, or otherwise unlivable.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-8
"Owner" defined
Sec. 8. As used in this chapter, "owner" means a person who:
(1) owns the home; and
(2) contracts with the remodeler to perform the home improvement work in the home improvement contract.
The term includes any of the owner's successors in title before the expiration of the warranties defined by this chapter.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a business trust, an estate, a trust, a partnership, an association, a cooperative, or other legal entity.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-10
"Remodeler" defined      Sec. 10. As used in this chapter, "remodeler" means a person who contracts with an owner to alter, repair, or modify the owner's home.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-11
"Warranty date" defined
Sec. 11. As used in this chapter, "warranty date" means the date by which all home improvements and work under the home improvement contract have been substantially completed so the owner can occupy and use the improvement in the manner contemplated by the home improvement contract.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-12
Warranty coverage; warranties survive legal or equitable title
Sec. 12. (a) In performing home improvements and in contracting to perform home improvements, a remodeler may warrant to the owner the following:
(1) During the two (2) year period beginning on the warranty date, the home improvement must be free from defects in workmanship or materials.
(2) During the two (2) year period beginning on the warranty date, the home improvement must be free from defects caused by faulty installation of:
(A) new plumbing systems;
(B) new electrical systems;
(C) new heating, cooling, and ventilating systems; or
(D) extended parts of existing systems.
The warranty does not cover appliances, fixtures, or items of equipment that are installed under the home improvement contract.
(3) During the four (4) year period beginning on the warranty date, the home improvement must be free from defects caused by faulty workmanship or defective materials in the roof or roof systems of the home improvement.
(4) During the ten (10) year period beginning on the warranty date, the home improvement and affected load bearing parts of the home must be free from major structural defects.
(b) The warranties provided in this section survive the passing of legal or equitable title in the home to subsequent persons.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-13
Warranty disclaimers; conditions; acknowledgment; default
Sec. 13. (a) A remodeler may disclaim all implied warranties only if all of the following conditions are met:
(1) The warranties defined in this chapter are expressly provided for in the home improvement contract between a remodeler and an owner.
(2) The performance of the warranty obligations is guaranteed

by an insurance policy in an amount equal to the contract price made under the home improvement contract.
(3) The remodeler carries completed operations products liability insurance covering the remodeler's liability for reasonably foreseeable consequential damages arising from a defect covered by the warranties provided by the remodeler.
(b) The disclaimer must be printed in a minimum size of 10 point boldface type setting forth that the warranties defined by this chapter replace the implied warranties that have been disclaimed by the remodeler. The owner must affirmatively acknowledge by complete signature that the owner has read, understands, and voluntarily agrees to the disclaimer.
(c) The owner must acknowledge the disclaimer of implied warranties by signing, at the time of execution of the home improvement contract, a separate one (1) page notice attached to the home improvement contract that includes the following language:
"NOTICE OF WAIVER OF IMPLIED WARRANTIES
I recognize that by accepting the express warranties and the insurance covering those warranties for the periods provided in this home improvement contract, I am giving up the right to any claims for implied warranties, which may be greater than the express warranties. Implied warranties are unwritten warranties relating to the reasonable expectations of a homeowner with regard to the remodeling and home improvement of the homeowner's home, as those reasonable expectations are defined by the courts on a case by case basis.".
(d) If there is a default of the:
(1) insurance for the performance of the warranty obligations; or
(2) completed operations products liability insurance;
the disclaimer by the remodeler is void.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-14
Breach of warranty; award of damages
Sec. 14. (a) If a remodeler breaches a warranty set forth in section 12 of this chapter, the owner may bring an action against the remodeler for:
(1) damages arising from the breach; or
(2) specific performance.
(b) If damages are awarded for a breach of a warranty set forth in section 12 of this chapter, the award may not be for more than:
(1) the actual damages that are:
(A) necessary to effect repair of the defect that is the cause of the breach; or
(B) the difference between the value of the home without the defect and the home with the defect;
(2) the reasonably foreseeable consequential damages arising from the defect covered by the warranty; and
(3) attorney's fees, if those fees are provided for in the written

contract between the parties.
As added by P.L.2-2002, SEC.12.

IC 32-27-1-15
Warranties in addition to contract rights; remedies
Sec. 15. (a) The warranties defined in this chapter are in addition to any other rights created by contract between the parties.
(b) The remedies provided in section 14 of this chapter do not limit any remedies available in an action that is not predicated on the breach of an express or implied warranty defined by this chapter.
As added by P.L.2-2002, SEC.12.



CHAPTER 2. NEW HOME CONSTRUCTION WARRANTIES

IC 32-27-2-1
Effective date of warranties
Sec. 1. The warranties defined by this chapter (or IC 34-4-20.5 or IC 32-15-7 before their repeal) become effective on the warranty date attributed to a new home.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-2
"Initial home buyer" defined
Sec. 2. As used in this chapter, "initial home buyer" means a person who executes a contract with a builder to buy a new home and who:
(1) occupies the new home as its first occupant; and
(2) occupies the new home as a residence.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-3
"Major structural defect" defined
Sec. 3. As used in this chapter, "major structural defect" means actual damage to the load bearing part of a new home, including actual damage due to:
(1) subsidence;
(2) expansion; or
(3) lateral movement;
of the soil affecting the load bearing function, unless the subsidence, expansion, or lateral movement of the soil is caused by flood, earthquake, or some other natural disaster.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-4
"New home" defined
Sec. 4. (a) As used in this chapter, "new home" means a new dwelling occupied for the first time after construction.
(b) The term does not include:
(1) a detached garage;
(2) a driveway;
(3) a walkway;
(4) a patio;
(5) a boundary wall;
(6) a retaining wall not necessary for the structural stability of the new home;
(7) landscaping;
(8) a fence;
(9) nonpermanent construction material;
(10) an off-site improvement;
(11) an appurtenant recreational facility; or
(12) other similar item. As added by P.L.2-2002, SEC.12.

IC 32-27-2-5
"Home buyer" defined
Sec. 5. (a) As used in this chapter, "home buyer" means a purchaser of a new home.
(b) The term includes any owner of the new home before the expiration of the warranties defined by this chapter.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-6
"Builder" defined
Sec. 6. As used in this chapter, "builder" means a person who constructs new homes for sale, including the construction of new homes on land owned by home buyers.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-7
"Warranty date" defined
Sec. 7. As used in this chapter, "warranty date" means the date of the first occupancy of the new home as a residence by one (1) of the following:
(1) The builder.
(2) An individual or individuals renting the home from the builder.
(3) An individual or individuals living in the home at the request of the builder.
(4) The initial home buyer.
As added by P.L.2-2002, SEC.12. Amended by P.L.165-2005, SEC.9.

IC 32-27-2-8
Warranties of builder; survival of warranties
Sec. 8. (a) In selling a completed new home, and in contracting to sell a new home to be completed, the builder may warrant to the initial home buyer the following:
(1) During the two (2) year period beginning on the warranty date, the new home will be free from defects caused by faulty workmanship or defective materials.
(2) During the two (2) year period beginning on the warranty date, the new home will be free from defects caused by faulty installation of:
(A) plumbing;
(B) electrical;
(C) heating;
(D) cooling; or
(E) ventilating;
systems, exclusive of fixtures, appliances, or items of equipment.
(3) During the four (4) year period beginning on the warranty date, the new home will be free from defects caused by faulty

workmanship or defective materials in the roof or roof systems of the new home.
(4) During the ten (10) year period beginning on the warranty date, the new home will be free from major structural defects.
(b) The warranties provided in this section (or IC 34-4-20.5-8 or IC 32-15-7 before their repeal) survive the passing of legal or equitable title in the new home to a home buyer.
(c) An individual identified in section 7(1), 7(2), or 7(3) of this chapter who is selling a new home shall notify the purchaser of the home in writing on or before the date of closing or transfer of the new home of:
(1) the warranty date (as defined in section 7 of this chapter); and
(2) the amount of time remaining under the warranty.
As added by P.L.2-2002, SEC.12. Amended by P.L.165-2005, SEC.10.

IC 32-27-2-9
Disclaimer of implied warranties
Sec. 9. (a) A builder may disclaim all implied warranties only if all of the following conditions are met:
(1) The warranties defined in this chapter are expressly provided for in the written contract between a builder and an initial home buyer of a new home.
(2) The performance of the warranty obligations is backed by an insurance policy in an amount at least equal to the purchase price of the new home.
(3) The builder carries completed operations products liability insurance covering the builder's liability for reasonably foreseeable consequential damages arising from a defect covered by the warranties provided by the builder.
(b) The disclaimer must be printed in a minimum size of 10 point boldface type setting forth that the statutory warranties of this chapter are in lieu of the implied warranties that have been disclaimed by the builder, and the initial home buyer must affirmatively acknowledge by complete signature that the home buyer has read, understands, and voluntarily agrees to the disclaimer. Additionally, the initial home buyer must acknowledge the disclaimer of implied warranties by signing, at the time of execution of the contract, a separate one (1) page notice, attached to the contract, that includes and begins with the following language:
"NOTICE OF WAIVER OF IMPLIED WARRANTIES
I recognize that by accepting the express warranties and the insurance covering those warranties for the periods of time provided in this contract, I am giving up the right to any claims for implied warranties, which may be greater than the express warranties. Implied warranties are unwritten warranties relating to the reasonable expectations of a homeowner with regard to the construction of the homeowner's home, as those reasonable expectations are defined by the courts on a case by case basis.".     (c) If there is a default of either:
(1) the insurance for the performance of the warranty obligations; or
(2) the completed operations products liability insurance;
the disclaimer by the builder is void from and after the default.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-10
Breach of warranty; actions against builder; damages; attorney's fees
Sec. 10. (a) If a builder provides and breaches a warranty set forth in section 8 of this chapter (or IC 34-4-20.5-8 or IC 32-15-7-8 before their repeal), the home buyer may bring an action against the builder for:
(1) damages arising from the breach; or
(2) specific performance.
(b) If damages are awarded for a breach of a warranty set forth in section 8 of this chapter (or IC 34-4-20.5-8 or IC 32-15-7-8 before their repeal), the award may be for not more than:
(1) the actual damages, which are either:
(A) the amount necessary to effect repair of the defect that is the cause of the breach; or
(B) the amount of the difference between the value of the new home without the defect and the value of the new home with the defect;
(2) the reasonably foreseeable consequential damages arising from the defect covered by the warranty; and
(3) attorney's fees, if those fees are provided for in the written contract between the parties.
As added by P.L.2-2002, SEC.12.

IC 32-27-2-11
Warranties in addition to contract rights; other remedies
Sec. 11. (a) The warranties set forth in this chapter (or IC 34-4-20.5 or IC 32-15-7 before their repeal) are in addition to any rights created by contract between the parties.
(b) The remedies provided in section 10 of this chapter (or IC 34-4-20.5-10 or IC 32-15-7-10 before their repeal) do not limit any remedies available in an action that is not predicated upon the breach of an express or implied warranty set forth in this chapter (or IC 34-4-20.5 or IC 32-15-7 before their repeal) or otherwise existing.
As added by P.L.2-2002, SEC.12.



CHAPTER 3. NOTICE AND OPPORTUNITY TO REPAIR






ARTICLE 28. LIENS ON REAL PROPERTY

CHAPTER 1. RECORD OF LIENS; DUTY TO SATISFY RECORD AFTER RELEASE OR DISCHARGE OF LIENS

IC 32-28-1-1
Debt or obligation paid
Sec. 1. (a) This section applies to a person, a firm, a limited liability company, a corporation, a copartnership, an association, an administrator, an executor, a guardian, a trustee, or another person who is the owner, holder, or custodian of any mortgage, mechanic's lien, judgment, or other lien recorded in Indiana.
(b) When the debt or obligation and the interest on the debt or obligation that the mortgage, mechanic's lien, judgment, or other lien secures has been fully paid, lawfully tendered, and discharged, the owner, holder, or custodian shall:
(1) release;
(2) discharge; and
(3) satisfy of record;
the mortgage, mechanic's lien, judgment, or other lien.
(c) If the release, discharge, or satisfaction is a release, discharge, or satisfaction in part, the instrument must:
(1) state on its face that the instrument is a:
(A) partial release;
(B) partial discharge; or
(C) partial satisfaction; and
(2) describe what portion of the mortgage, mechanic's lien, judgment, or other lien is released, discharged, or satisfied.
As added by P.L.2-2002, SEC.13.

IC 32-28-1-2
Forfeiture; commissioner to release and satisfy lien
Sec. 2. (a) This section applies if:
(1) the mortgagor or another person having the right to demand the release of a mortgage or lien makes a written demand, sent by registered or certified mail with return receipt requested, to the owner, holder, or custodian to release, discharge, and satisfy of record the mortgage, mechanic's lien, judgment, or other lien; and
(2) the owner, holder, or custodian fails, neglects, or refuses to release, discharge, and satisfy of record the mortgage, mechanic's lien, judgment, or other lien as required under section 1 of this chapter not later than fifteen (15) days after the date the owner, holder, or custodian receives the written demand.
(b) An owner, holder, or custodian shall forfeit and pay to the mortgagor or other person having the right to demand the release of the mortgage or lien:         (1) a sum not to exceed five hundred dollars ($500) for the failure, neglect, or refusal of the owner, holder, or custodian to:
(A) release;
(B) discharge; and
(C) satisfy of record the mortgage or lien; and
(2) costs and reasonable attorney's fees incurred in enforcing the release, discharge, or satisfaction of record of the mortgage or lien.
(c) If the court finds in favor of a plaintiff who files an action to recover damages under subsection (b), the court shall award the plaintiff the costs of the action and reasonable attorney's fees as a part of the judgment.
(d) The court may appoint a commissioner and direct the commissioner to release and satisfy the mortgage, mechanic's lien, judgment, or other lien. The costs incurred in connection with releasing and satisfying the mortgage, mechanic's lien, judgment, or other lien shall be taxed as a part of the costs of the action.     (e) The owner, holder, or custodian, by virtue of having recorded the mortgage, mechanic's lien, judgment, or other lien in Indiana, submits to the jurisdiction of the courts of Indiana as to any action arising under this section.
As added by P.L.2-2002, SEC.13.



CHAPTER 2. LIMITATION ON AND REINSTATEMENT OF LIENS AFTER DESTRUCTION OF RECORDS

IC 32-28-2-1
Succession of lien; action to reinstate record
Sec. 1. (a) Except as provided in subsections (b) and (c), if the record of a judgment of an Indiana court that would otherwise be a lien upon real estate is destroyed, six (6) months after the date when the record is destroyed the judgment ceases to be a lien upon any real estate as against any right, title, lien on or interest in the real estate accruing to or acquired by any person for a valuable consideration and without notice.
(b) The record of a judgment does not cease to be a lien under subsection (a) six (6) months after the date when the record is destroyed if the judgment plaintiff or the assignee or owner of the judgment, less than six (6) months after the date when the record is destroyed, files an action to reinstate the record of the judgment in the court having jurisdiction of the record.
(c) If the plaintiff obtains a judgment or decree in the action filed under subsection (b), the filing of the action to reinstate the record preserves the lien of the judgment in the same manner and to the same extent as if the record had not been destroyed.
As added by P.L.2-2002, SEC.13.



CHAPTER 3. MECHANIC'S LIENS

IC 32-28-3-1
Mechanic's liens; persons to whom available; effect of contract provisions; credit transactions; restrictions
Sec. 1. (a) A contractor, a subcontractor, a mechanic, a lessor leasing construction and other equipment and tools, whether or not an operator is also provided by the lessor, a journeyman, a laborer, or any other person performing labor or furnishing materials or machinery, including the leasing of equipment or tools, for:
(1) the erection, alteration, repair, or removal of:
(A) a house, mill, manufactory, or other building; or
(B) a bridge, reservoir, system of waterworks, or other structure;
(2) the construction, alteration, repair, or removal of a walk or sidewalk located on the land or bordering the land, a stile, a well, a drain, a drainage ditch, a sewer, or a cistern; or
(3) any other earth moving operation;
may have a lien as set forth in this section.
(b) A person described in subsection (a) may have a lien separately or jointly upon the:
(1) house, mill, manufactory, or other building, bridge, reservoir, system of waterworks, or other structure, sidewalk, walk, stile, well, drain, drainage ditch, sewer, cistern, or earth:
(A) that the person erected, altered, repaired, moved, or removed; or
(B) for which the person furnished materials or machinery of any description; and
(2) on the interest of the owner of the lot or parcel of land:
(A) on which the structure or improvement stands; or
(B) with which the structure or improvement is connected;
to the extent of the value of any labor done or the material furnished, or both, including any use of the leased equipment and tools.
(c) All claims for wages of mechanics and laborers employed in or about a shop, mill, wareroom, storeroom, manufactory or structure, bridge, reservoir, system of waterworks or other structure, sidewalk, walk, stile, well, drain, drainage ditch, cistern, or any other earth moving operation shall be a lien on all the:
(1) machinery;
(2) tools;
(3) stock;
(4) material; or
(5) finished or unfinished work;
located in or about the shop, mill, wareroom, storeroom, manufactory or other building, bridge, reservoir, system of waterworks, or other structure, sidewalk, walk, stile, well, drain, drainage ditch, sewer, cistern, or earth used in a business.
(d) If the person, firm, limited liability company, or corporation described in subsection (a) or (c) is in failing circumstances, the

claims described in this section shall be preferred debts whether a claim or notice of lien has been filed.
(e) Subject to subsection (f), a contract:
(1) for the construction, alteration, or repair of a Class 2 structure (as defined in IC 22-12-1-5);
(2) for the construction, alteration, or repair of an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5);
(3) for the construction, alteration, or repair of property that is:
(A) owned, operated, managed, or controlled by a:
(i) public utility (as defined in IC 8-1-2-1);
(ii) municipally owned utility (as defined in IC 8-1-2-1);
(iii) joint agency (as defined in IC 8-1-2.2-2);
(iv) rural electric membership corporation formed under IC 8-1-13-4;
(v) rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public; or
(4) to prepare property for Class 2 residential construction;
may include a provision or stipulation in the contract of the owner and principal contractor that a lien may not attach to the real estate, building, structure or any other improvement of the owner.
(f) A contract containing a provision or stipulation described in subsection (e) must meet the requirements of this subsection to be valid against subcontractors, mechanics, journeymen, laborers, or persons performing labor upon or furnishing materials or machinery for the property or improvement of the owner. The contract must:
(1) be in writing;
(2) contain specific reference by legal description of the real estate to be improved;
(3) be acknowledged as provided in the case of deeds; and
(4) be filed and recorded in the recorder's office of the county in which the real estate, building, structure, or other improvement is situated not more than five (5) days after the date of execution of the contract.
A contract containing a provision or stipulation described in subsection (e) does not affect a lien for labor, material, or machinery supplied before the filing of the contract with the recorder.
(g) Upon the filing of a contract under subsection (f), the recorder shall:
(1) record the contract at length in the order of the time it was received in books provided by the recorder for that purpose;
(2) index the contract in the name of the:
(A) contractor; and
(B) owner;
in books kept for that purpose; and         (3) collect a fee for recording the contract as is provided for the recording of deeds and mortgages.
(h) A person, firm, partnership, limited liability company, or corporation that sells or furnishes on credit any material, labor, or machinery for the alteration or repair of an owner occupied single or double family dwelling or the appurtenances or additions to the dwelling to:
(1) a contractor, subcontractor, mechanic; or
(2) anyone other than the occupying owner or the owner's legal representative;
must furnish to the occupying owner of the parcel of land where the material, labor, or machinery is delivered a written notice of the delivery or work and of the existence of lien rights not later than thirty (30) days after the date of first delivery or labor performed. The furnishing of the notice is a condition precedent to the right of acquiring a lien upon the lot or parcel of land or the improvement on the lot or parcel of land.
(i) A person, firm, partnership, limited liability company, or corporation that sells or furnishes on credit material, labor, or machinery for the original construction of a single or double family dwelling for the intended occupancy of the owner upon whose real estate the construction takes place to a contractor, subcontractor, mechanic, or anyone other than the owner or the owner's legal representatives must:
(1) furnish the owner of the real estate:
(A) as named in the latest entry in the transfer books described in IC 6-1.1-5-4 of the county auditor; or
(B) if IC 6-1.1-5-9 applies, as named in the transfer books of the township assessor;
with a written notice of the delivery or labor and the existence of lien rights not later than sixty (60) days after the date of the first delivery or labor performed; and
(2) file a copy of the written notice in the recorder's office of the county not later than sixty (60) days after the date of the first delivery or labor performed.
The furnishing and filing of the notice is a condition precedent to the right of acquiring a lien upon the real estate or upon the improvement constructed on the real estate.
(j) A lien for material or labor in original construction does not attach to real estate purchased by an innocent purchaser for value without notice of a single or double family dwelling for occupancy by the purchaser unless notice of intention to hold the lien is recorded under section 3 of this chapter before recording the deed by which the purchaser takes title.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.5; P.L.151-2003, SEC.1; P.L.1-2006, SEC.501.

IC 32-28-3-2
Extent of lien; leased or mortgaged land
Sec. 2. (a) The entire land upon which the building, erection, or

other improvement is situated, including the part of the land not occupied by the building, erection, or improvement, is subject to a lien to the extent of the right, title, and interest of the owner for whose immediate use or benefit the labor was done or material furnished.
(b) If:
(1) the owner has only a leasehold interest; or
(2) the land is encumbered by mortgage;
the lien, so far as concerns the buildings erected by the lienholder, is not impaired by forfeiture of the lease for rent or foreclosure of mortgage. The buildings may be sold to satisfy the lien and may be removed not later than ninety (90) days after the sale by the purchaser.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-3
Notice of intention to hold lien; filing
Sec. 3. (a) Except as provided in subsection (b), a person who wishes to acquire a lien upon property, whether the claim is due or not, must file in duplicate a sworn statement and notice of the person's intention to hold a lien upon the property for the amount of the claim:
(1) in the recorder's office of the county; and
(2) not later than ninety (90) days after performing labor or furnishing materials or machinery described in section 1 of this chapter.
The statement and notice of intention to hold a lien may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
(b) This subsection applies to a person that performs labor or furnishes materials or machinery described in section 1 of this chapter related to a Class 2 structure (as defined in IC 22-12-1-5) or an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5). A person who wishes to acquire a lien upon property, whether the claim is due or not, must file in duplicate a sworn statement and notice of the person's intention to hold a lien upon the property for the amount of the claim:
(1) in the recorder's office of the county; and
(2) not later than sixty (60) days after performing labor or furnishing materials or machinery described in section 1 of this chapter.
The statement and notice of intention to hold a lien may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
(c) A statement and notice of intention to hold a lien filed under this section must specifically set forth:
(1) the amount claimed;         (2) the name and address of the claimant;
(3) the owner's:
(A) name; and
(B) latest address as shown on the property tax records of the county; and
(4) the:
(A) legal description; and
(B) street and number, if any;
of the lot or land on which the house, mill, manufactory or other buildings, bridge, reservoir, system of waterworks, or other structure may stand or be connected with or to which it may be removed.
The name of the owner and legal description of the lot or land will be sufficient if they are substantially as set forth in the latest entry in the transfer books described in IC 6-1.1-5-4 of the county auditor or, if IC 6-1.1-5-9 applies, the transfer books of the township assessor at the time of filing of the notice of intention to hold a lien.
(d) The recorder shall:
(1) mail, first class, one (1) of the duplicates of the statement and notice of intention to hold a lien to the owner named in the statement and notice not later than three (3) business days after recordation;
(2) post records as to the date of the mailing; and
(3) collect a fee of two dollars ($2) from the lien claimant for each statement and notice that is mailed.
The statement and notice shall be addressed to the latest address of the owner as specifically set out in the sworn statement and notice of the person intending to hold a lien upon the property.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-4
Validity of certain notices of intention to hold lien
Sec. 4. Any otherwise valid and enforceable statement and notice of intention to hold a lien filed before March 10, 1967, is valid and enforceable.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-5
Recording notice; priority of lien
Sec. 5. (a) As used in this section, "lender" refers to:
(1) an individual;
(2) a supervised financial organization (as defined in IC 24-4.5-1-301);
(3) an insurance company or a pension fund; or
(4) any other entity that has the authority to make loans.
(b) The recorder shall record the statement and notice of intention to hold a lien when presented under section 3 of this chapter in the miscellaneous record book. The recorder shall charge a fee for recording the statement and notice in accordance with IC 36-2-7-10. When the statement and notice of intention to hold a lien is recorded,

the lien is created. The recorded lien relates back to the date the mechanic or other person began to perform the labor or furnish the materials or machinery. Except as provided in subsections (c) and (d), a lien created under this chapter has priority over a lien created after it.
(c) The lien of a mechanic or materialman does not have priority over the lien of another mechanic or materialman.
(d) The mortgage of a lender has priority over all liens created under this chapter that are recorded after the date the mortgage was recorded, to the extent of the funds actually owed to the lender for the specific project to which the lien rights relate. This subsection does not apply to a lien that relates to a construction contract for the development, construction, alteration, or repair of the following:
(1) A Class 2 structure (as defined in IC 22-12-1-5).
(2) An improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5).
(3) Property that is:
(A) owned, operated, managed, or controlled by:
(i) a public utility (as defined in IC 8-1-2-1);
(ii) a municipally owned utility (as defined in IC 8-1-2-1);
(iii) a joint agency (as defined in IC 8-1-2.2-2);
(iv) a rural electric membership corporation formed under IC 8-1-13-4;
(v) a rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) a not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.6.

IC 32-28-3-6
Enforcement of lien
Sec. 6. (a) A person may enforce a lien by filing a complaint in the circuit or superior court of the county where the real estate or property that is the subject of the lien is situated. The complaint must be filed not later than one (1) year after:
(1) the date the statement and notice of intention to hold a lien was recorded under section 3 of this chapter; or
(2) subject to subsection (c), the expiration of the credit, if a credit is given.
(b) Except as provided in subsection (c), if a lien is not enforced within the time set forth in subsection (a), the lien is void.
(c) A credit does not extend the time for filing an action to enforce the lien under subsection (a)(2) unless:
(1) the terms of the credit are in writing;
(2) the credit was executed by:
(A) the lienholder; and
(B) all owners of record; and         (3) the credit was recorded:
(A) in the same manner as the original statement and notice of intention to hold a lien; and
(B) not later than one (1) year after the date the statement and notice of intention to hold a lien was recorded.
(d) If the lien is foreclosed under this chapter, the court rendering judgment shall order a sale to be made of the property subject to the lien. The officers making the sale shall sell the property without any relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-7
Sale to satisfy lien; consolidation of actions
Sec. 7. (a) A person whose lien is recorded under this chapter may be a party to an action to enforce a lien.
(b) The court may, by judgment, direct a sale of the land and building for the satisfaction of the liens and costs. The sale shall not prejudice the rights of:
(1) a prior encumbrance; or
(2) an owner or other person who is not a party to the action.
(c) If several actions are brought by different claimants and are pending at the same time, the court may order the actions to be consolidated.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-8
Insufficient proceeds of sale
Sec. 8. If the proceeds of the sale of the property subject to a lien are insufficient to pay all the claimants, the court shall order the claimants to be paid in proportion to the amount due each claimant.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-9
Subcontractor's, journeyman's, or laborer's liens; notice; actions
Sec. 9. (a) This section applies to a:
(1) subcontractor;
(2) lessor leasing construction and other equipment and tools, regardless of whether an operator is also provided by the lessor;
(3) journeyman; or
(4) laborer;
employed or leasing any equipment or tools used by the lessee in erecting, altering, repairing, or removing any house, mill, manufactory or other building, or bridge, reservoir, system of waterworks, or other structure or earth moving, or in furnishing any material or machinery for these activities.
(b) Except as provided in section 12 of this chapter, in order to acquire and hold a lien, a person described in subsection (a) must give to the property owner, or if the property owner is absent, to the property owner's agent, written notice particularly setting forth the amount of the person's claim and services rendered for which:         (1) the person's employer or lessee is indebted to the person; and
(2) the person holds the property owner responsible.
(c) Subject to subsections (d) and (e), the property owner is liable for the person's claim.
(d) The property owner is liable to a person described in subsection (a) for not more than the amount that is due and may later become due from the owner to the employer or lessee.
(e) A person described in subsection (a) may recover the amount of the person's claim if, after the amounts of other claims that have priority are subtracted from the amount due from the property owner to the employer or lessee, the remainder of the amount due from the property owner to the employer or lessee is sufficient to pay the amount of the person's claim.
(f) This section applies to a person described in subsection (a) who gives written notice, to the property owner or, if the property owner is absent, to the owner's agent, before labor is performed or materials or machinery is furnished. The notice must particularly set forth the amount of:
(1) labor the person has contracted to perform; or
(2) materials or machinery the person has contracted to furnish;
for the employer or lessee in erecting, altering, repairing, or removing any of the buildings or other structures described in subsection (a). A person described in subsection (a) has the same rights and remedies against the property owner for the amount of the labor performed by the person or materials or machinery furnished by the person after the notice is given, as are provided in this chapter for persons who serve notice after performing the labor or furnishing the materials or machinery.
(g) If an action is brought against a property owner under this section, all subcontractors, equipment lessors leasing equipment, journeymen, and laborers who have:
(1) performed labor or furnished materials or machinery; and
(2) given notice under this section;
may become parties to the action. If, upon final judgment against the property owner the amount recovered and collected is not sufficient to pay the claimants in full, the amount recovered and collected shall be divided among the claimants pro rata.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-10
Notice to commence suit; affidavit of service
Sec. 10. (a) A lien is void if both of the following occur:
(1) The owner of property subject to a mechanic's lien or any person or corporation having an interest in the property, including a mortgagee or a lienholder, provides written notice to the owner or holder of the lien to file an action to foreclose the lien.
(2) The owner or holder of the lien fails to file an action to foreclose the lien in the county where the property is located

not later than thirty (30) days after receiving the notice.
However, this section does not prevent the claim from being collected as other claims are collected by law.
(b) A person who gives notice under subsection (a)(1) by registered or certified mail to the lienholder at the address given in the recorded statement and notice of intention to hold a lien may file an affidavit of service of the notice to file an action to foreclose the lien with the recorder of the county in which the property is located. The affidavit must state the following:
(1) The facts of the notice.
(2) That more than thirty (30) days have passed since the notice was received by the lienholder.
(3) That no action for foreclosure of the lien is pending.
(4) That no unsatisfied judgment has been rendered on the lien.
(c) The recorder shall:
(1) record the affidavit of service in the miscellaneous record book of the recorder's office; and
(2) certify on the face of the record any lien that is fully released.
When the recorder records the affidavit and certifies the record under this subsection, the real estate described in the lien is released from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-11
Undertaking to pay judgment and cost
Sec. 11. (a) In an action to foreclose a lien:
(1) the defendant or owner of the property subject to the lien; or
(2) any person having an interest in the property subject to the lien, including a mortgagee or other lienholder;
may file in the action a written undertaking with surety to be approved by the court.
(b) An undertaking filed under this section must provide that the person filing it will pay any judgment that may be recovered in the action to foreclose the lien, including costs and attorney's fees allowed by the court, if the claim on which the judgment is founded is found by the court to have been a lien on the property at the time the action was filed.
(c) If an undertaking is filed and approved by the court:
(1) the court shall enter an order releasing the property from the lien; and
(2) the property shall be discharged from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-12
Railroads; labor and materials; lien
Sec. 12. (a) This section applies to a person who:
(1) performs work or labor such as:
(A) grading;
(B) building embankments;             (C) making excavations for track;
(D) building:
(i) bridges;
(ii) trestlework;
(iii) works of masonry;
(iv) fencing; or
(v) other structures; or
(E) performs work of any kind;
in the construction or repair of a railroad or part of a railroad in Indiana; or
(2) furnishes material for:
(A) a bridge, trestlework, work of masonry, fence, or other structure; or
(B) use in the construction or repair of a railroad or part of a railroad;
in Indiana.
(b) The work, labor, or material described in subsection (a) may be provided under a contract:
(1) with the railroad corporation building, repairing, or owning the railroad; or
(2) with a person, corporation, or company engaged as:
(A) lessee;
(B) contractor;
(C) subcontractor; or
(D) agent;
of the railroad corporation in the work of constructing or repairing the railroad or part of the railroad in Indiana.
(c) A person to whom this section applies may have a lien to the extent of the work or labor performed, or material furnished, or both, upon:
(1) the right-of-way and franchises of the railroad corporation; and
(2) the works and structures as set forth in this section that may be upon the right-of-way and franchise of the railroad corporation;
within the limits of the county in which the work or labor may be performed or the material may be furnished.
(d) A person performing work or labor or furnishing materials under a contract described in subsection (b)(2) is not required to give notice to the railroad corporation under section 9 of this chapter in order to acquire and hold a lien for labor performed or material furnished under the provisions of this section. The performance of the labor or the furnishing of the materials is sufficient notice to the railroad corporation. A lien that is acquired as set forth in this subsection shall be enforced as other mechanic's liens are enforced in Indiana.
(e) A person who, in doing business with a railroad company, has constructed a building or other improvement on a portion of the railroad right-of-way adjacent to the person's place of business may have a lien to the extent of the fair market value of the improvement

on that portion of the right-of-way. The lien may be acquired and enforced:
(1) upon abandonment of the right-of-way by the railroad company; and
(2) against the successors in title of the railroad company.
This subsection does not apply to property that is subject to a written agreement providing for the disposition of improvements upon abandonment. Liens acquired under this subsection shall be enforced as other mechanic's liens are enforced in Indiana.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-13
Notice of intention to hold lien
Sec. 13. A person who desires to acquire the lien provided for in section 12 of this chapter must give notice of the person's intention to hold the lien by causing the notice to be recorded in the recorder's office of the county in which the work was done or material furnished in the same manner and within the same time as provided in this chapter for giving notice of a mechanic's lien. A person who gives notice within the proper time may enforce the lien in the same manner as mechanic's liens are enforced. The suit must be brought within one (1) year after the time the notice was filed in the recorder's office.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-14
Attorney's fees
Sec. 14. (a) Except as provided in subsection (b), in an action to enforce a lien under this chapter, the plaintiff or lienholder may recover reasonable attorney's fees as a part of the judgment.
(b) A plaintiff may not recover attorney's fees as part of the judgment against a property owner in an action in which the contract consideration for the labor, material, or machinery has been paid by the property owner or party for whom the improvement has been constructed.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-15
Accepting payment for labor or materials subject to outstanding indebtedness
Sec. 15. A person who knowingly or intentionally:
(1) performs labor, supplies services, or furnishes material or machinery in the:
(A) construction;
(B) repair; or
(C) remodeling;
of a building, structure, or other work;
(2) accepts payment for the labor, services, material, or machinery furnished and supplied;
(3) at the time of receiving the payment, knows that the person

is indebted to another for:
(A) labor, including the cost of renting or leasing construction and other equipment and tools, whether or not an operator is also provided by the lessor;
(B) services;
(C) material; or
(D) machinery;
used or employed in the construction, repair, or remodeling;
(4) fails:
(A) at the time of receiving the payment; and
(B) with intent to defraud;
to notify in writing the person from whom the payment was received of the existence of the outstanding indebtedness; and
(5) causes the person from whom the payment was received to suffer a loss by failing under subdivision (4) to notify the person of the existence of the outstanding indebtedness;
commits a Class D felony.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-16
Waiver of right to a lien voiding contract
Sec. 16. (a) This section applies to a construction contract for the construction, alteration, or repair of a building or structure other than:
(1) a Class 2 structure (as defined in IC 22-12-1-5) or an improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5); or
(2) property that is:
(A) owned, operated, managed, or controlled by a public utility (as defined in IC 8-1-2-1), a municipally owned utility (as defined in IC 8-1-2-1), a joint agency (as defined in IC 8-1-2.2-2), a rural electric membership corporation formed under IC 8-1-13-4, rural telephone cooperative corporation formed under IC 8-1-17, or a not-for-profit utility (as defined in IC 8-1-2-125) regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
(b) A provision in a contract for the improvement of real estate in Indiana is void if the provision requires a person described in section 1 of this chapter who furnishes labor, materials, or machinery to waive a right to:
(1) a lien against real estate; or
(2) a claim against a payment bond;
before the person is paid for the labor or materials furnished.
(c) A provision in a contract for the improvement of real estate in Indiana under which one (1) or more persons agree not to file a notice of intention to hold a lien is void.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.7.
IC 32-28-3-17
Provision that contract subject to laws of another state void
Sec. 17. A provision in a contract for the improvement of real estate in Indiana is void if the provision:
(1) makes the contract subject to the laws of another state; or
(2) requires litigation, arbitration, or other dispute resolution process on the contract occur in another state.
As added by P.L.2-2002, SEC.13.

IC 32-28-3-18
Receipt of payment from third person not limiting right to lien
Sec. 18. (a) This section applies to a provider of labor, materials, or equipment under a contract for the improvement of real estate that conditions the right of the provider to receive payment on the obligor's receipt of payment from a third person with whom the provider does not have a contractual relationship.
(b) This section does not apply to a construction contract for the construction, alteration, or repair of the following:
(1) A Class 2 structure (as defined in IC 22-12-1-5).
(2) An improvement on the same real estate auxiliary to a Class 2 structure (as defined in IC 22-12-1-5).
(3) Property that is:
(A) owned, operated, managed, or controlled by a:
(i) public utility (as defined in IC 8-1-2-1);
(ii) municipally owned utility (as defined in IC 8-1-2-1);
(iii) joint agency (as defined in IC 8-1-2.2-2);
(iv) rural electric membership corporation formed under IC 8-1-13-4;
(v) rural telephone cooperative corporation formed under IC 8-1-17; or
(vi) not-for-profit utility (as defined in IC 8-1-2-125);
regulated under IC 8; and
(B) intended to be used and useful for the production, transmission, delivery, or furnishing of heat, light, water, telecommunications services, or power to the public.
(c) An obligor's receipt of payment from a third person may not:
(1) be a condition precedent to;
(2) limit; or
(3) be a defense to;
the provider's right to record or foreclose a lien against the real estate that was improved by the provider's labor, material, or equipment.
As added by P.L.2-2002, SEC.13. Amended by P.L.101-2002, SEC.8.



CHAPTER 4. FORECLOSURE AND EXPIRATION OF A MORTGAGE OR VENDOR'S LIEN

IC 32-28-4-1
Limitation of actions
Sec. 1. (a) A mortgage or vendor's lien upon real estate expires ten (10) years after the last installment of the debt secured by the lien becomes due, as shown by the record of the lien.
(b) An action may not be brought or maintained in the courts of Indiana to foreclose a mortgage or enforce a vendor's lien reserved by a grantor to secure the payment of an obligation secured by the mortgage or lien if the last installment of the debt secured by the mortgage or lien, as shown by the record of the mortgage or lien, has been due more than ten (10) years. However, a lien or mortgage described in this section that was created before September 1, 1982, expires twenty (20) years after the time the last installment becomes due, and an action may not be brought to foreclose the mortgage or enforce the vendor's lien when the last installment has been due more than twenty (20) years.
As added by P.L.2-2002, SEC.13.

IC 32-28-4-2
Records silent as to time mortgage lien or vendor's lien due
Sec. 2. (a) Except as provided in section 3 of this chapter, if the record of a mortgage or lien described in section 1 of this chapter does not show when the debt or the last installment of the debt secured by the mortgage or lien becomes due, the mortgage or vendor's lien expires twenty (20) years after the date on which the mortgage or lien is executed.
(b) If the date has been omitted in a mortgage or vendor's lien, the mortgage or vendor's lien expires twenty (20) years after the date on which the mortgage or vendor's lien is recorded. Upon the request of the owner of record of real estate encumbered by a mortgage or lien that has expired under this section, the recorder of the county in which the real estate is situated shall certify on the record that the mortgage or vendor's lien is fully paid and satisfied by lapse of time, and the real estate is released from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-4-3
Affidavits showing time and debt due
Sec. 3. (a) If the record of a mortgage or vendor's lien to which this chapter applies does not show the time when the debt or the last installment of the debt secured by the mortgage or vendor's lien becomes due:
(1) the original mortgagee;
(2) the owner of the mortgage; or
(3) the owner of a vendor's lien;
may file an affidavit with the recorder of the county where the

mortgage or lien is recorded, stating when the debt becomes due. An affidavit must be filed under this section not later than twenty (20) years after the date of the mortgage or lien, or, if the mortgage or lien contains no date of execution, not later than twenty (20) years from the date the mortgage or vendor's lien was recorded. Upon the filing of the affidavit, the recorder shall note in the record of the mortgage or vendor's lien that an affidavit has been filed, showing the location where the affidavit is recorded.
(b) The filing of an affidavit under subsection (a) has the same effect with respect to the duration of the lien of the mortgage or vendor's lien described in the affidavit and with respect to the time within which an action may be brought or maintained to foreclose the mortgage or vendor's lien as though the time of maturity of the debt or the last installment of the debt secured by the mortgage or vendor's lien had been stated in the mortgage or vendor's lien when recorded. The affidavit is prima facie evidence of the truth of the averments contained in the affidavit. The lien of a mortgage or vendor's lien on the real estate described in the affidavit expires twenty (20) years after the time when the debt or the last installment of the debt secured by the mortgage or vendor's lien becomes due, as shown by the affidavit. Upon the expiration of a mortgage or lien as described in this section and at the request of the real estate owner, the recorder of the county in which the affidavit is recorded shall certify on the record of the mortgage or vendor's lien that the mortgage or vendor's lien is fully paid and satisfied by lapse of time and that the real estate is released from the lien.
(c) The recorder shall charge a fee for filing the affidavit in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13.



CHAPTER 5. RELEASE OF LIENS ON CONVEYANCE OF REAL ESTATE

IC 32-28-5-1
Lien on real property; entry of satisfaction
Sec. 1. (a) If a grantee has satisfied a lien on real property, the grantor shall, upon the request of the grantee, record on the lien record that the lien has been satisfied.
(b) Recording on the record of a lien under subsection (a) that the lien has been satisfied operates as a complete discharge of the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-5-2
Certificate and acknowledgment releasing lien
Sec. 2. (a) If a grantee has satisfied a lien on real property but the grantor has not recorded that the lien has been satisfied under section 1 of this chapter, the grantor shall, at the request of the grantee, certify that the lien has been satisfied. The grantor's certification shall be acknowledged by the grantor in the same manner as is required to entitle a conveyance of real property to be recorded. The grantor's certification shall be recorded by the recorder in whose office the deed is recorded, with reference to the location of the recorded deed.
(b) A recorded certification that a lien has been satisfied operates as a complete discharge of the lien.
As added by P.L.2-2002, SEC.13.



CHAPTER 6. RELEASE OF MECHANIC'S LIENS

IC 32-28-6-1
Failure to release lien; damages
Sec. 1. (a) If:
(1) a person owns or has an interest in real estate to which a mechanic's lien has been attached;
(2) the debt secured by the lien has satisfied or paid; and
(3) the person who owns or has an interest in the encumbered real estate demands that the lien be released;
the lienholder shall release the lien within fifteen (15) days after the demand.
(b) If the lienholder does not release the lien within fifteen (15) days after the demand, the lienholder is liable to the person who owns or has an interest in the real estate to which the mechanic's lien has been attached for the greater of:
(1) actual damages; or
(2) liquidated damages in the sum of ten dollars ($10) per day from the fifteenth day until the release or expiration of the lien.
(c) A person who owns or who has an interest in real estate to which a mechanic's lien has been attached may, at any time thirteen (13) months after the date of the filing of the notice of the lien, file in the office of the recorder of the county in which the real estate is situated an affidavit stating that no suit for the foreclosure of the lien is pending and that no unsatisfied judgment has been rendered on the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-6-2
Certification of lien satisfaction
Sec. 2. If a person who owns or has an interest in real estate encumbered by a mechanic's lien files the affidavit described in section 1(c) of this chapter, the recorder of the county in which the encumbered real estate is situated shall immediately record the affidavit and certify on the record of the lien that the mechanic's lien is fully satisfied and that the real estate described in the mechanic's lien is released from the lien. The fee of the recorder for the filing and recording of the affidavit shall be an amount prescribed by law and shall be paid by the person filing the affidavit.
As added by P.L.2-2002, SEC.13.



CHAPTER 7. MECHANIC'S LIENS AND LIENS ON PUBLIC IMPROVEMENTS; FORECLOSURES AND EXPIRATION

IC 32-28-7-1
Actions to foreclose or enforce
Sec. 1. An action may not be brought or maintained in Indiana to foreclose or enforce a mechanic's lien filed under Indiana law when the debt secured by the lien, as shown by the record of the lien, has been due more than one (1) year. If the record of the lien does not show when the debt secured by the lien became due, an action to foreclose or enforce the lien may not be brought or maintained in Indiana more than one (1) year after the filing date of the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-7-2
Record; notice of lien
Sec. 2. A mechanic's lien filed under Indiana law expires one (1) year after the debt secured by the lien becomes due, as shown by the record of the lien. If the record of the mechanic's lien does not show when the debt secured by the lien becomes due, the mechanic's lien expires one (1) year after the filing date of the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-7-3
Public improvement assessments; expiration of liens
Sec. 3. (a) Except as provided in subsection (b), the lien of an assessment for a:
(1) street;
(2) sewer;
(3) sidewalk;
(4) ditch; or
(5) other public improvement;
expires five (5) years after the assessment (including any installment payments) is due and payable, as shown by the record creating the lien.
(b) If an assessment is payable in installments, an action to enforce the lien may be brought within fifteen (15) years after the date of the approval of the record creating the lien. After the expiration of this time period, upon the request of the owner of record of the encumbered real estate, the custodian of the record evidencing the lien, in the jurisdiction in which the real estate is situated, shall certify on the record that the lien of the assessment for street, sewer, sidewalk, ditch, or other public improvement is satisfied and released by lapse of time and that the encumbered real estate is released from the lien.
As added by P.L.2-2002, SEC.13.

IC 32-28-7-4
Action to foreclose or enforce liens      Sec. 4. If an action to enforce a lien to which this chapter applies was commenced in Indiana before the lien expired, the lien as it existed at the time the action commenced may be enforced.
As added by P.L.2-2002, SEC.13.



CHAPTER 8. FORECLOSURE AND EXPIRATION OF LIENS ON PUBLIC IMPROVEMENTS

IC 32-28-8-1
Limitation of actions
Sec. 1. (a) Except as provided in subsection (b), an action may not be brought for the foreclosure of a lien of an assessment for a:
(1) street;
(2) sewer;
(3) sidewalk;
(4) ditch; or
(5) other public improvement;
if the action is not commenced within five (5) years after the right of action accrues.
(b) If an assessment described in subsection (a) is payable in installments, an action may be brought within fifteen (15) years after the date of the final approval of the assessment as shown by the record creating the lien.
As added by P.L.2-2002, SEC.13.



CHAPTER 9. LIMITING TIME FOR REOPENING JUDGMENTS FORECLOSING LIENS FOR PUBLIC IMPROVEMENTS

IC 32-28-9-1
Judicial sales; sheriff's deed
Sec. 1. If:
(1) a court with jurisdiction in Indiana renders a judgment foreclosing a public improvement lien;
(2) the sheriff of a county sells the encumbered real estate to satisfy the lien; and
(3) the sheriff has executed a sheriff's deed for the real estate to a purchaser;
an action to reopen the judgment or invalidate the deed for any cause may not be brought unless the action is filed within one (1) year after the date of the deed.
As added by P.L.2-2002, SEC.13.



CHAPTER 10. REAL ESTATE: EMPLOYEES' LIEN ON STRIP MINES

IC 32-28-10-1
"Strip mine" defined
Sec. 1. (a) As used in this chapter, "strip mine" means a tract of land on which the surface soil has been removed or is being removed or is proposed to be removed from the coal seam by one (1) group of operating machines or machinery and where mine run coal is being produced in the raw state ready for direct sale to a consumer or for transportation to a cleaning or preparation plant.
(b) The term includes the plant used for cleaning and preparing the coal for market.
As added by P.L.2-2002, SEC.13.

IC 32-28-10-2
Priority; notice of intention; enforcement of lien
Sec. 2. (a) A person employed and working in and about a strip mine has a lien on:
(1) the strip mine;
(2) all machinery and fixtures connected with the strip mine; and
(3) everything used in and about the strip mine;
for labor performed within a two (2) month period preceding the lien. Except as provided in subdivision (b), this lien is superior to and has priority over all other liens. As against each other, these liens have priority in the order in which they accrued.
(b) A state tax lien is superior to and has priority over a lien described in subsection (a).
(c) A person desiring to acquire an employee lien as described in subsection (a) shall file within sixty (60) days after the time the payment became due in the recorder's office of the county where the mine is situated a notice of intention to hold a lien upon property for the amount of the claim. The person filing a lien shall state in the lien notice the amount of the claim and the name of the coal works, if known. If the person filing the lien does not know the name of the coal works, the person shall include in the notice any other designation describing the location of the mine. The recorder shall immediately record the notice in the location used for recording mechanic's liens. The recorder shall receive a fee in accordance with IC 36-2-7-10. If the mine is located in more than one (1) county, the notice of intention to hold a lien may be filed in any county where any part of the mine is located.
(d) Suits brought to enforce a lien created under this section must be brought within one (1) year after the date of filing notice of the lien in the recorder's office. All judgments rendered on the foreclosure of the liens must include:
(1) the amount of the claim found to be due;
(2) the interest on the claim from the time due; and
(3) reasonable attorney's fees. The judgment shall be collected without relief from valuation, appraisement, or state laws.
As added by P.L.2-2002, SEC.13.



CHAPTER 11. ENGINEER'S, LAND SURVEYOR'S, AND ARCHITECT'S LIENS

IC 32-28-11-1
Mechanic's liens
Sec. 1. Registered professional engineers, registered land surveyors, and registered architects may secure and enforce the same lien that is now given to contractors, subcontractors, mechanics, journeymen, laborers, and materialmen under IC 32-28-3 and any statutes that supplement IC 32-28-3.
As added by P.L.2-2002, SEC.13.

IC 32-28-11-2
Securing and enforcing
Sec. 2. A lien created under this chapter may be secured and enforced in the same manner as mechanic's liens are secured and enforced.
As added by P.L.2-2002, SEC.13.



CHAPTER 12. CORPORATE EMPLOYEES' LIENS

IC 32-28-12-1
Work and labor; priority
Sec. 1. (a) Except as provided in subsection (b), the employees of a corporation doing business in Indiana, whether organized under Indiana law or otherwise, may have and hold a first and prior lien upon:
(1) the corporate property of the corporation; and
(2) the earnings of the corporation;
for all work and labor done and performed by the employees for the corporation from the date of the employees' employment by the corporation. A lien under this section is prior to all liens created or acquired after the date of the employment of the employees by the corporation, except as otherwise provided in this chapter.
(b) An employee lien arising from the sale of real estate:
(1) is limited to a lien on the real estate; and
(2) is subject to section 3 of this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-2
Recording lien; priority
Sec. 2. (a) This section does not apply to a lien acquired by any person for purchase money.
(b) Any employee wishing to acquire a lien under section 1 of this chapter upon the corporate property of any corporation or the corporation's earnings, whether the employee's claim is due or not, must file, in the recorder's office of the county where the corporation is located or doing business, notice of the employee's intention to hold a lien upon the corporation's property and earnings. The notice must state the following:
(1) The amount of the employee's claim.
(2) The date of the employee's employment.
(3) The name of the corporation.
When a notice required by this section is presented for record, the county recorder shall record the notice in the record required by law for notice of mechanic's liens. The recorder shall charge a fee for recording the notice in an amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2). The lien created shall relate to the time when the employee was employed by the corporation or to any subsequent date during the employee's employment, at the election of the employee. The lien has priority over all liens suffered or created after the time elected by the employee, except other employees' liens, over which the lien has no priority.
(c) If:
(1) a person other than an employee acquires a lien upon the corporate property of any corporation located or doing business in Indiana;
(2) the lien, for a period of sixty (60) days, either:             (A) remains a matter of record in the proper place specified in IC 26-1-9.1-501; or
(B) remains otherwise perfected under applicable law; and
(3) no notice of an employee's intention to hold a lien is filed by any employee of the corporation during that period;
the lien described in subdivision (1) has priority over the lien of an employee in the county where the corporation is located or doing business.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-3
Real estate sale commission claims; filing notice; priority
Sec. 3. (a) Notwithstanding section 2 of this chapter, an employee:
(1) whose claim is for a commission due upon the conveyance of real estate; and
(2) who wishes to acquire a lien on the real estate;
may file a notice in the recorder's office of the county in which the real estate is located of the employee's intention to hold a lien on the real estate.
(b) A notice filed under this section must:
(1) contain the same information required for a mechanic's lien;
(2) state that the claim is due upon the conveyance of the real estate; and
(3) be filed before the conveyance of the real estate by the corporation.
(c) The recorder of any county shall, when notice is presented for recording under this section:
(1) record the notice in the record required by law for notice of mechanic's liens; and
(2) charge a fee in an amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2).
(d) The lien created under this section must relate to:
(1) the time when the employee was employed by the corporation; or
(2) any subsequent date during the employment, at the election of the employee;
and has priority over all liens suffered or created after the date, except other employees' liens, over which there is no priority.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-4
Complaint to enforce lien
Sec. 4. (a) An employee having acquired a lien under this chapter may enforce the lien by filing a complaint in the circuit or superior court in the county where the lien was acquired at any time within six (6) months after the date of acquiring the lien, or if a credit is given, after the date of the credit.
(b) The court rendering judgment for the claim shall declare the claim a lien upon the corporation's property and order the property sold to pay and satisfy the judgment and costs, as other lands are sold

on execution or decree, without relief from valuation or appraisement laws.
(c) In an action brought under this section, the court shall make orders as to the application of the earnings of the corporation that are just and equitable, whether or not the the relief is asked for in the complaint.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-5
Parties; consolidation of actions; insufficient proceeds of sale
Sec. 5. (a) In an action brought under this chapter, all persons whose liens are recorded under section 2 of this chapter may be made parties to the action. Issues shall be made up and trials had as in other cases.
(b) The court may, when several actions are pending by different claimants to enforce liens under this chapter, order that the cases be consolidated. If the proceeds of the sale of the corporation's property or the corporation's earnings are insufficient to pay and satisfy the claimants in full, the court shall order the claimants to be paid in proportion to the amount due each, and the sale shall be made without prejudice to the rights of any prior encumbrances, owner, or other persons not parties to the action.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-6
Undertaking of defendant
Sec. 6. In a proceeding commenced under this chapter, a defendant may file a written undertaking, with surety to be approved by the court, in the exercise of sound discretion, to the effect that the defendant will pay the judgments that may be recovered, and costs. An undertaking under this section releases the defendant's property from the liens created under this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-12-7
Enforcement of mechanic's liens; application of law
Sec. 7. In all cases not specially provided for in this chapter, the law, rules, practice, and pleadings in force in reference to the enforcement of mechanic's liens apply to suits commenced under this chapter.
As added by P.L.2-2002, SEC.13.



CHAPTER 12.5. COMMERCIAL REAL ESTATE BROKER LIENS



CHAPTER 13. COMMON LAW LIENS

IC 32-28-13-1
"Common law lien" defined
Sec. 1. As used in this chapter, "common law lien" means a lien against real or personal property that is not:
(1) a statutory lien;
(2) a security interest created by agreement; or
(3) a judicial lien obtained by legal or equitable process or proceedings.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-2
"Property owner" defined
Sec. 2. As used in this chapter, "property owner" means the owner of record of real or personal property against which a common law lien is held under this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-3
"Public official" defined
Sec. 3. As used in this chapter, "public official" means an individual who holds office in or is an employee of the executive, judicial, or legislative branch of the state or federal government or a political subdivision of the state or federal government.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-4
Common law lien against public official based on performance of official duty precluded
Sec. 4. (a) This chapter provides the procedure for filing and releasing a common law lien.
(b) This chapter does not create a common law lien. A common law lien does not exist against the property of a public official for the performance or nonperformance of the public official's official duty. A person asserting a common law lien must prove the existence of the lien as prescribed by the common law of Indiana.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-5
Statement of intention to hold common law lien
Sec. 5. (a) A person who wishes to record a common law lien must file with the county recorder of a county in which the real or personal property against which the common law lien is to be held is located a statement of the person's intention to hold a common law lien against the real or personal property.
(b) A statement of intention to hold a common law lien must meet all of the following requirements:
(1) Except as provided in subsection (d), the person filing the

statement must swear or affirm that the facts contained in the statement are true to the best of the person's knowledge.
(2) The statement must be filed in duplicate.
(3) The statement must set forth:
(A) the amount claimed to be owed by the property owner to the lienholder;
(B) the name and address of the lienholder;
(C) the name of the property owner;
(D) the last address of the property owner as shown on the property tax records of the county;
(E) the legal description and street and number, if any, of the real property against which the common law lien is filed;
(F) a full description of the personal property against which the common law lien is filed, including the location of the personal property; and
(G) the legal basis upon which the person asserts the right to hold the common law lien.
(c) The recorder shall send by first class mail one (1) of the duplicate statements filed under subsection (b) to the property owner at the address listed in the statement within three (3) business days after the statement is recorded. The county recorder shall record the date the statement is mailed to the property owner under this subsection. The county recorder shall collect a fee of two dollars ($2) from the lienholder for each statement that is mailed under this subsection.
(d) The statement of intention to hold a common law lien required under subsection (b) may be verified and filed on behalf of a client by an attorney registered with the clerk of the supreme court as an attorney in good standing under the requirements of the supreme court.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-6
Notice to lienholder to commence suit; voiding common law lien
Sec. 6. (a) A property owner may send to the lienholder a notice requiring the lienholder to commence suit on the common law lien. The notice to commence suit must be made by registered or certified mail to the lienholder at the address given in the lienholder's statement filed under section 5 of this chapter.
(b) If the lienholder fails to commence suit within thirty (30) days after receiving the notice to commence suit, the common law lien is void. To release the common law lien from the property, the property owner must comply with the requirements of section 7 of this chapter.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-7
Affidavit of service of notice to commence suit; release of property and expunging record; fee
Sec. 7. (a) If a lienholder fails to commence suit after notice to

commence suit is sent under section 6 of this chapter, a property owner may file an affidavit of service of notice to commence suit with the recorder of the county in which the statement of intention to hold a common law lien was recorded. The affidavit must:
(1) include:
(A) the date the notice to commence suit was received by the lienholder;
(B) a statement that at least thirty (30) days have elapsed from the date the notice to commence suit was received by the lienholder;
(C) a statement that a suit for foreclosure of the common law lien has not been filed and is not pending;
(D) a statement that an unsatisfied judgment has not been rendered on the common law lien; and
(E) a cross-reference specifying the record of the county recorder containing the statement of intention to hold a common law lien; and
(2) have attached to it a copy of:
(A) the notice to commence suit that was sent to the lienholder under section 6 of this chapter; and
(B) the return receipt of the notice to commence suit.
(b) The property against which the lien has been filed is released from the common law lien when the county recorder:
(1) records the affidavit of service of notice to commence suit in the miscellaneous record book of the recorder's office; and
(2) certifies in the county recorder's records that the lien is released.
(c) The county recorder shall collect a fee for filing the affidavit of service of notice to commence suit under the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-8
Certificate of satisfaction
Sec. 8. (a) When a common law lien recorded under this chapter has been satisfied, the lienholder shall record a certificate of satisfaction with the recorder of the county in which the statement of intention to hold a common law lien was recorded. The certificate must specify the record of the county recorder that contains the statement of intention to hold a common law lien filed by the lienholder under section 5 of this chapter.
(b) The certificate of satisfaction recorded under this section must discharge and release the property owner from the common law lien and bar all suits and actions on the lien.
(c) The recorder shall collect a fee for recording a certificate of satisfaction under this section in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.13.

IC 32-28-13-9 Civil actions against lienholder
Sec. 9. A person who is injured by a common law lien that is recorded under section 5 of this chapter may bring a civil action against the lienholder for:
(1) actual damages;
(2) costs; and
(3) reasonable attorney's fees.
As added by P.L.2-2002, SEC.13.






ARTICLE 29. MORTGAGES

CHAPTER 1. MORTGAGE OF REAL ESTATE

IC 32-29-1-1
Possession premises
Sec. 1. (a) This section does not apply to security interests in rents and profits arising from real estate.
(b) Unless a mortgage specifically provides that the mortgagee shall have possession of the mortgaged premises, the mortgagee is not entitled to possession of the mortgaged premises.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-2
Construction of mortgage
Sec. 2. A mortgage may not be construed to imply a covenant for the payment of the sum intended to be secured by the mortgage so as to enable the mortgagee or the mortgagee's assignees or representatives to maintain an action for the recovery of this sum. If an express covenant is not contained in the mortgage for the payment and a bond or other separate instrument to secure the payment has not been given, the remedy of the mortgagee is confined to the real property described in the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-2.5
Hazard insurance
Sec. 2.5. A mortgagee or a mortgagee's assignee or representative may not require a mortgagor, as a condition of receiving or maintaining a mortgage, to obtain hazard insurance coverage against risks to improvements on the mortgaged property in an amount exceeding the replacement value of the improvements.
As added by P.L.73-2004, SEC.45.

IC 32-29-1-3
Sale of premises
Sec. 3. A mortgage of real estate, including an instrument having the legal effect of a mortgage, may not authorize the mortgagee to sell the mortgaged property. The sale of mortgaged property by the mortgagee may only be made under a judicial proceeding.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-4
Purchase money mortgage
Sec. 4. A mortgage granted by a purchaser to secure purchase money has priority over a prior judgment against the purchaser.
As added by P.L.2-2002, SEC.14.
IC 32-29-1-5
Form; mortgage
Sec. 5. A mortgage of land that is:
(1) worded in substance as "A.B. mortgages and warrants to C.D." (here describe the premises) "to secure the repayment of" (here recite the sum for which the mortgage is granted, or the notes or other evidences of debt, or a description of the debt sought to be secured, and the date of the repayment); and
(2) dated and signed, sealed, and acknowledged by the grantor;
is a good and sufficient mortgage to the grantee and the grantee's heirs, assigns, executors, and administrators, with warranty from the grantor (as defined in IC 32-17-1-1) and the grantor's legal representatives of perfect title in the grantor and against all previous encumbrances. However, if in the mortgage form the words "and warrant" are omitted, the mortgage is good but without warranty.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-6
Payment in full; release and discharge of mortgage
Sec. 6. After a mortgagee of property whose mortgage has been recorded has received full payment from the mortgagor of the sum specified in the mortgage, the mortgagee shall, at the request of the mortgagor, enter in the record of the mortgage that the mortgage has been satisfied. An entry in the record showing that a mortgage has been satisfied operates as a complete release and discharge of the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-7
Certificate of payments and satisfaction
Sec. 7. If a mortgage has been paid and satisfied by the mortgagor, the mortgagor may take a certificate of satisfaction, duly acknowledged by the mortgagee or the mortgagee's lawful agent, as required for the acknowledgment of conveyances to entitle them to be recorded. The certificate and acknowledgment shall be recorded by the recorder in whose office the mortgage is recorded, with a reference to the location of the record of the mortgage. The recorded certificate discharges and releases the mortgagor from the mortgage (or portion of the mortgage as indicated in a partial satisfaction), and bars all suits and actions on the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-8
Assignment of mortgage
Sec. 8. (a) Any mortgage of record or any part of the mortgage may be assigned by the mortgagee or any assignee of the mortgage, either by an assignment entered on the margin of the record, signed by the person making the assignment and attested by the recorder, or by a separate instrument executed and acknowledged before any person authorized to take acknowledgments, and recorded in the

mortgage records of the county. The county recorder shall note the assignment in the margin by reference to the location where the assignment is recorded.
(b) The signature of a person on an assignment under subsection (a) may be a facsimile. The facsimile on the assignment is equivalent to and constitutes the written signature of the person for all requirements regarding mortgage assignments.
(c) Notwithstanding subsection (a), marginal assignments may be accepted at the discretion of the recorder. Except in a county that accepts marginal assignments of mortgage, an assignment of mortgage must be recorded on a separate written instrument from the mortgage. If a recorder accepts marginal assignments of mortgage, an instrument presented for recording in that county may not contain more than one (1) assignment. If a recorder allows an instrument to contain more than one (1) assignment, the fee for recording that instrument is provided in IC 36-2-7-10(b)(3).
(d) After entry is made of record, the mortgagor and all other persons are bound by the record, and the entry is a public record. Any assignee may enter satisfaction or release of the mortgage, or the part of the mortgage held by the assignee of record.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-9
Foreclosure to state
Sec. 9. This chapter does not affect any provisions made by law relating to the foreclosure of mortgages to the state, so far as the provisions conflict with the provisions of this chapter.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-10
Obligations a mortgage may secure; future obligations and advances; future modifications, extensions, and renewals of indebtedness; priority of lien
Sec. 10. (a) In addition to any other obligation secured by a mortgage, a mortgage may also secure:
(1) future obligations and advances up to the maximum amount stated in the mortgage (whether made as an obligation, made at the option of the lender, made after a reduction to a zero (0) or other balance, or made otherwise) to the same extent as if the future obligations and advances were made on the date of execution of the mortgage; and
(2) future modifications, extensions, and renewals of any indebtedness or obligations secured by the mortgage if and to the extent that the mortgage states that the mortgage secures those future advances, modifications, extensions, and renewals.
(b) The lien of a mortgage with respect to future advances, modifications, extensions, and renewals referred to in subsection (a) has the priority to which the mortgage otherwise would be entitled under IC 32-21-4-1 without regard to the fact that the future advance, modification, extension, or renewal may occur after the mortgage is

executed.
As added by P.L.2-2002, SEC.14.

IC 32-29-1-11
Rents and profits from real property; enforcement of assignment, mortgage, or pledge; rights not affected; equitable subrogation
Sec. 11. (a) This chapter does not limit:
(1) the right to assign, mortgage, or pledge the rents and profits arising from real estate;
(2) the right of an assignee, a mortgagee, or a pledgee to collect rents and profits for application in accordance with an assignment, a mortgage, or a pledge; or
(3) the power of a court of equity to appoint a receiver to take charge of real estate to collect rents and profits for application in accordance with an assignment, a mortgage, or a pledge.
(b) A person may enforce an assignment, a mortgage, or a pledge of rents and profits arising from real property:
(1) whether the person has or does not have possession of the real estate; and
(2) regardless of the:
(A) adequacy of the security; or
(B) solvency of the assignor, mortgagor, or pledgor.
(c) If a person:
(1) enforces an assignment, a mortgage, or a pledge of rents and profits arising from real estate; and
(2) does not have possession of the real estate;
the obligations of a mortgagee in possession of real estate may not be imposed on the holder of the assignment, mortgage, or pledge.
(d) Except for those instances involving liens defined in IC 32-28-3-1, a mortgagee seeking equitable subrogation with respect to a lien may not be denied equitable subrogation solely because:
(1) the mortgagee:
(A) is engaged in the business of lending; and
(B) had constructive notice of the intervening lien over which the mortgagee seeks to assert priority;
(2) the lien for which the mortgagee seeks to be subrogated was released; or
(3) the mortgagee obtained a title insurance policy.
(e) Subsection (d) does not apply to a municipal sewer lien under IC 36-9-23 or a mechanic's lien under IC 32-28-3-1.
As added by P.L.2-2002, SEC.14. Amended by P.L.122-2003, SEC.1; P.L.151-2003, SEC.2; P.L.2-2005, SEC.86.



CHAPTER 2. RECORDING OF ASSIGNMENT

IC 32-29-2-1
Written transfer or assignment; acknowledgment and recording
Sec. 1. A person who transfers or assigns a mortgage within Indiana shall do so in writing by:
(1) noting the assignment or transfer on the record recording the mortgage; or
(2) separate written instrument.
A person who transfers or assigns a mortgage as described in this section shall cause the notation or written instrument to be acknowledged before an officer authorized to take acknowledgments of the execution of mortgages.
As added by P.L.2-2002, SEC.14.

IC 32-29-2-2
Written transfer or assignment; location and business address of transferee or assignee required
Sec. 2. In order to be recorded, a written instrument that transfers or assigns a mortgage under this chapter must state the location and business address of the person to whom the mortgage is transferred or assigned.
As added by P.L.2-2002, SEC.14.



CHAPTER 3. ATTESTATION OF RELEASES; LEGALIZING PRIOR RELEASE

IC 32-29-3-1
Necessity of attestation
Sec. 1. The release of a mortgage, lease, or other instrument required by law to be recorded written upon the margin, or upon the record, of any mortgage in Indiana by the party authorized to release the mortgage is not a valid release of the mortgage, lease, or other instrument unless the release is attested on the record by the recorder or deputy recorder of the county in which the mortgage is recorded.
As added by P.L.2-2002, SEC.14.



CHAPTER 4. RELEASE BY STATE

IC 32-29-4-1
Lack of evidence of indebtedness
Sec. 1. If the mortgage records of a county in Indiana indicate that a mortgage has been executed to the state and:
(1) there is no evidence of indebtedness secured by the mortgage in the possession of the treasurer of state or auditor of state; and
(2) there is no evidence in the office of the auditor of state or treasurer of state that a loan secured by the mortgage was made;
the auditor of state may release and discharge the mortgage of record.
As added by P.L.2-2002, SEC.14.



CHAPTER 5. RELEASE BY FINANCIAL INSTITUTIONS OR CORPORATIONS

IC 32-29-5-1
Discharge and satisfaction of liens; requisites; recording
Sec. 1. (a) It is lawful for:
(1) the president, vice president, cashier, secretary, treasurer, attorney in fact, or other authorized representative of a national bank, state bank, trust company, or savings bank; or
(2) the president, vice president, general manager, secretary, treasurer, attorney in fact, or other authorized representative of any other corporation doing business in Indiana;
to release upon the record mortgages, judgments, and other record liens upon the payment of the debts secured by the liens.
(b) A release, when made upon the margin or face of the record of the mortgage, judgment, or other lien and attested by the recorder, clerk, or other officer having custody of the record of the lien, is a full discharge and satisfaction of the lien.
(c) The recorder of each county may require that each release, discharge, or satisfaction of a mortgage, judgment, or lien, or any partial release of any of these, be recorded on a separate written instrument. If a recorder requires the recording of each release, discharge, or satisfaction on a separate written instrument, an instrument presented for recordation in that county may not contain more than one (1) release, discharge, or satisfaction. If a recorder allows an instrument to contain more than one (1) release, discharge, or satisfaction, the fee for recording that instrument is provided in IC 36-2-7-10(b)(3).
(d) Except as provided in subsection (e), a national bank, state bank, trust company, savings bank, or other corporation may release and discharge mortgages, judgments, or other record liens by a separate written instrument signed by its:
(1) corporate name;
(2) president;
(3) vice president;
(4) cashier;
(5) secretary;
(6) treasurer;
(7) attorney-in-fact; or
(8) authorized representative.
A release under this subsection shall be recorded by the recorder, clerk, or other officer having custody of the record of the lien, with a reference on the margin of the record of the lien to the location where the release is recorded. Upon recordation, the release is a full discharge and satisfaction of the lien, or portion of the lien, as indicated in a partial release.
(e) A release by the attorney-in-fact may not be recorded until a written instrument specifically granting the attorney in fact the authority to release and discharge mortgages, judgments, or other record liens has been filed and recorded in the recorder's office of the

county where the release is to be recorded. The written instrument must be in writing and signed and acknowledged by two (2) officers of the national bank, state bank, trust company, savings bank, or other corporation.
(f) A party may revoke the written instrument filed under subsection (e) by:
(1) noting on the written instrument granting the attorney in fact the authority to release mortgages and liens that this power has been revoked; or
(2) filing and recording in the recorder's office of the county where the written instrument described in subsection (e) of this section was filed, a separate written instrument signed and acknowledged by two (2) officers of the entity revoking the attorney-in-fact's authority.
The written notice of revocation described in this subsection must be attested by the recorder of the county in which the revocation is filed. The party conferring the power described in subsection (e) is bound by an act performed before written notice revoking the authority is properly attested to and filed in the county recorder's office.
As added by P.L.2-2002, SEC.14.



CHAPTER 6. MORTGAGE RELEASE BY TITLE INSURANCE COMPANIES

IC 32-29-6-1
"Mortgage"
Sec. 1. As used in this chapter, "mortgage" means a mortgage or mortgage lien on an interest in real property in Indiana given to secure a loan in the original principal amount of not more than one million dollars ($1,000,000).
As added by P.L.2-2002, SEC.14.

IC 32-29-6-2
"Mortgagee"
Sec. 2. As used in this chapter, "mortgagee" means:
(1) the grantee of a mortgage; or
(2) if a mortgage has been assigned of record, the last person to whom the mortgage has been assigned of record.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-3
"Mortgage servicer"
Sec. 3. As used in this chapter, "mortgage servicer" means the last person to whom a mortgagor or the mortgagor's successor in interest has been instructed by a mortgagee to send payments on a loan secured by a mortgage. A person transmitting a payoff statement is the mortgage servicer for the mortgage described in the payoff statement.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-4
"Mortgagor"
Sec. 4. As used in this chapter, "mortgagor" means the grantor of a mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-5
"Payoff statement"
Sec. 5. As used in this chapter, "payoff statement" means a statement of the amount of:
(1) the unpaid balance of a loan secured by a mortgage, including principal, interest, and any other charges properly due under or secured by the mortgage; and
(2) interest on a per day basis for the unpaid balance.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-6
"Person"
Sec. 6. As used in this chapter, "person" means an individual, a corporation, or any other legal entity.
As added by P.L.2-2002, SEC.14.
IC 32-29-6-7
"Record"
Sec. 7. As used in this chapter, "record" means to record with the county recorder.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-8
"Title insurance company"
Sec. 8. As used in this chapter, "title insurance company" means a corporation or other business entity authorized and licensed to transact the business of insuring titles to interests in real property in Indiana under IC 27.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-9
Certificate of release
Sec. 9. An officer or appointed agent of a title insurance company may, on behalf of a mortgagor or a person who acquired from the mortgagor a lien against all or part of the property described in a mortgage, execute a certificate of release that complies with the requirements of this chapter and record the certificate of release in the real property records of each county in which the mortgage is recorded if:
(1) a satisfaction or release of the mortgage has not been executed and recorded within sixty (60) days after the date payment in full of the loan secured by the mortgage was sent in accordance with a payoff statement furnished by the mortgagee or the mortgage servicer; and
(2) the title insurance company, an officer of the title insurance company, or an agent of the title insurance company has sent to the last known address of the mortgagee or the mortgage servicer, at least thirty (30) days before executing the certificate of release, written notice of its intention to execute and record a certificate of release in accordance with this section after the expiration of the sixty (60) day period.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-10
Certificate of release; contents
Sec. 10. A certificate of release executed under this chapter must contain substantially all of the following:
(1) The name of the mortgagor, the name of the original mortgagee and, if applicable, the name of the mortgage servicer, the date of the mortgage, the date of recording of the mortgage, and the volume and page or instrument number for the mortgage in the real property records where the mortgage is recorded, together with similar information for the last recorded assignment of the mortgage.
(2) A statement that the mortgage was in the original principal amount of not more than one million dollars ($1,000,000).         (3) A statement that the person executing the certificate of release is an officer or a duly appointed agent of a title insurance company authorized and licensed to transact the business of insuring titles to interests in real property in Indiana under IC 27.
(4) A statement that the certificate of release is made on behalf of the mortgagor or a person who acquired a lien from the mortgagor against all or part of the property described in the mortgage.
(5) A statement that the mortgagee or mortgage servicer provided a payoff statement that was used to make payment in full of the unpaid balance of the loan secured by the mortgage.
(6) A statement that payment in full of the unpaid balance of the loan secured by the mortgage was made in accordance with the written or verbal payoff statement and received by the mortgagee or mortgage servicer, as evidenced in the records of the title insurance company or its agents by:
(A) a bank check;
(B) a certified check;
(C) an escrow account check from the title company or title insurance agent;
(D) an attorney trust account check that has been negotiated by the mortgagee or mortgage servicer; or
(E) any other documentary evidence of payment to the mortgagee or mortgage servicer.
(7) A statement indicating that more than sixty (60) days have elapsed since the date payment in full was sent.
(8) A statement that after the expiration of the sixty (60) day period referred to in section 9 of this chapter, the title insurance company, its officers, or its agent sent to the last known address of the mortgagee or mortgage servicer, at least thirty (30) days before executing the certificate of release, notice in writing of its intention to execute and record a certificate of release as required under this section, with an unexecuted copy of the proposed certificate of release attached to the written notice.
(9) A statement that neither the title insurance company nor its officers or agent have received notification in writing of any reason why the certificate of release should not be executed and recorded after the expiration of the thirty (30) day notice period referred to in section 9 of this chapter.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-11
Certificate of release; execution and acknowledgment
Sec. 11. A certificate of release authorized by this chapter shall be executed and acknowledged in the same manner as required by law in Indiana for the execution and acknowledgment of a deed.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-12 Notice of authorization
Sec. 12. (a) A title insurance company may authorize an appointed agent of the title insurance company to execute certificates of release under this chapter by recording a notice of authorization in the office of the county recorder for each county in which the duly appointed agent is authorized to execute and record certificates of release on behalf of the title insurance company. The notice of authorization must state the following:
(1) The name of the title insurance company that is authorizing an appointed agent to execute certificates of release on behalf of the title insurance company.
(2) The identity of the person who is an appointed agent of the title insurance company and who is authorized to execute and record certificates of release in accordance with the requirements of this chapter on behalf of the title insurance company.
(3) That the appointed agent has full authority to execute and record certificates of release in accordance with the requirements of this chapter on behalf of the title insurance company.
(b) The notice of authorization must be executed and acknowledged in the same manner as required by law in Indiana for the execution and acknowledgment of a deed.
(c) A single notice of authorization recorded in the office of a county recorder under this section constitutes the authority of the appointed agent to execute and record certificates of release in that county on behalf of the title insurance company. A separate notice of authority is not required for each certificate of release recorded by an appointed agent.
(d) The authority granted to an appointed agent by a title insurance company under this section continues until a revocation of the notice of authorization is recorded in the office of the county recorder for the county in which the notice of authorization was recorded.
(e) The delegation of authority to an appointed agent by a title insurance company under this section does not relieve the title insurance company of any liability for damages for the wrongful or erroneous execution and recording of a certificate of release by the appointed agent.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-13
Misstatement in written payoff statement
Sec. 13. A creditor or mortgage servicer may not withhold the release of a mortgage if the written mortgage payoff statement misstates the amount of the payoff and the written payoff is relied upon in good faith by an independent closing agent without knowledge of the misstatement. It is not a misstatement if the written payoff statement is not accurate as a result of a change in circumstances occurring after the issuance of the payoff statement.

The release of a mortgage does not affect the ability of the creditor or mortgage servicer to collect the full amount owed without regard to a misstatement in the written payoff statement and a release of the mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-14
Acceptance of payment
Sec. 14. The acceptance of a payment by a creditor or mortgage servicer of an amount that is not sufficient to pay the amount owed does not constitute a waiver, release, accord and satisfaction, or other impairment of the creditors or mortgage servicers rights notwithstanding any contrary instructions or restrictive endorsements.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-15
Release of mortgage
Sec. 15. A certificate of release prepared, executed, and recorded in accordance with the requirements of this chapter constitutes a release of the mortgage described in that certificate of release, and the county recorder shall enter and index the certificate of release in the same manner that a release or satisfaction of mortgage is entered and indexed in the records of the county recorder.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-16
Erroneous certificate of release
Sec. 16. (a) The execution and recording of a wrongful or erroneous certificate of release by a title insurance company or a duly appointed agent with authority from a title insurance company does not relieve the mortgagor, or anyone succeeding to or assuming the interest of the mortgagor, from any liability for the debt or other obligations secured by the mortgage that is the subject of the wrongful or erroneous certificate of release.
(b) Additionally, a title insurance company or an appointed agent with authority from a title insurance company that wrongfully or erroneously executes and records a certificate of release is liable to the mortgagee, or the assignee of the mortgagee if the mortgage has been assigned, for actual damages sustained due to the recording of a wrongful or erroneous certificate of release.
As added by P.L.2-2002, SEC.14.

IC 32-29-6-17
Applicability of chapter
Sec. 17. This chapter applies to the release of a mortgage after June 30, 2001, regardless of when the mortgage was created or assigned.
As added by P.L.2-2002, SEC.14. Amended by P.L.48-2003, SEC.1 and P.L.79-2003, SEC.1.



CHAPTER 7. FORECLOSURE . REDEMPTION, SALE, RIGHT TO RETAIN POSSESSION

IC 32-29-7-1
"Auctioneer"
Sec. 1. As used in this chapter, "auctioneer" means an auctioneer licensed under IC 25-6.1.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-2
"Economically feasible"
Sec. 2. For the purposes of section 4(b) of this chapter, the sale of property by the sheriff through the services of an auctioneer is "economically feasible" if the court determines that:
(1) a reasonable probability exists that, with the use of the services of an auctioneer, a valid and enforceable bid will be made at a foreclosure for a sale price equal to or greater than the amount of the judgment and the costs and expenses necessary to its satisfaction, including the costs of the auctioneer; and
(2) the reasonable probability would not exist without the use of an auctioneer.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-3
Mortgage foreclosure; time for execution of judgment; sheriff's administrative fee authorized
Sec. 3. (a) In a proceeding for the foreclosure of a mortgage executed on real estate, process may not issue for the execution of a judgment or decree of sale for a period of three (3) months after the filing of a complaint in the proceeding. However:
(1) the period is:
(A) twelve (12) months in a proceeding for the foreclosure of a mortgage executed before January 1, 1958; and
(B) six (6) months in a proceeding for the foreclosure of a mortgage executed after December 31, 1957, but before July 1, 1975; and
(2) if the court finds that the mortgaged real estate is residential real estate and has been abandoned, a judgment or decree of sale may be executed on the date the judgment of foreclosure or decree of sale is entered, regardless of the date the mortgage is executed.
(b) A judgment and decree in a proceeding to foreclose a mortgage that is entered by a court having jurisdiction may be filed with the clerk in any county as provided in IC 33-32-3-2. After the period set forth in subsection (a) expires, a person who may enforce the judgment and decree may file a praecipe with the clerk in any county where the judgment and decree is filed, and the clerk shall promptly issue and certify to the sheriff of that county a copy of the

judgment and decree under the seal of the court.
(c) Upon receiving a certified judgment under subsection (b), the sheriff shall, subject to section 4 of this chapter, sell the mortgaged premises or as much of the mortgaged premises as necessary to satisfy the judgment, interest, and costs at public auction at the office of the sheriff or at another location that is reasonably likely to attract higher competitive bids. The sheriff shall schedule the date and time of the sheriff's sale for a time certain between the hours of 10 a.m. and 4 p.m. on any day of the week except Sunday.
(d) Before selling mortgaged property, the sheriff must advertise the sale by publication once each week for three (3) successive weeks in a daily or weekly newspaper of general circulation. The sheriff shall publish the advertisement in at least one (1) newspaper published and circulated in each county where the real estate is situated. The first publication shall be made at least thirty (30) days before the date of sale. At the time of placing the first advertisement by publication, the sheriff shall also serve a copy of the written or printed notice of sale upon each owner of the real estate. Service of the written notice shall be made as provided in the Indiana Rules of Trial Procedure governing service of process upon a person. The sheriff shall charge a fee of ten dollars ($10) to one (1) owner and three dollars ($3) to each additional owner for service of written notice under this subsection. The fee is:
(1) a cost of the proceeding;
(2) to be collected as other costs of the proceeding are collected; and
(3) to be deposited in the county general fund for appropriation for operating expenses of the sheriff's department.
(e) The sheriff also shall post written or printed notices of the sale in at least three (3) public places in each township in which the real estate is situated and at the door of the courthouse of each county in which the real estate is located.
(f) If the sheriff is unable to procure the publication of a notice within the county, the sheriff may dispense with publication. The sheriff shall state that the sheriff was not able to procure the publication and explain the reason why publication was not possible.
(g) Notices under subsections (d) and (e) must contain a statement, for informational purposes only, of the location of each property by street address, if any, or other common description of the property other than legal description. A misstatement in the informational statement under this subsection does not invalidate an otherwise valid sale.
(h) The sheriff may charge an administrative fee of not more than two hundred dollars ($200) with respect to a proceeding referred to in subsection (b) for actual costs directly attributable to the administration of the sale under subsection (c). The fee is:
(1) payable by the person seeking to enforce the judgment and decree; and
(2) due at the time of filing of the praecipe;
under subsection (b). As added by P.L.2-2002, SEC.14. Amended by P.L.98-2004, SEC.118; P.L.238-2005, SEC.55 and P.L.240-2005, SEC.1.

IC 32-29-7-4
Sheriff's sale; manner of sale; engagement of auctioneer
Sec. 4. (a) A sheriff shall offer to sell and sell property on foreclosure in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer and sale.
(b) Upon prior petition of the debtor or any creditor involved in the foreclosure proceedings, the court in its order of foreclosure shall order the property sold by the sheriff through the services of an auctioneer requested by the petitioner and approved by the court if:
(1) the court determines that a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
(c) The sheriff shall engage the auctioneer not later than fourteen (14) calendar days after the date of the order entered by the court under subsection (b). The auctioneer shall schedule the auction and conduct the auctioneer's activities as appropriate to bring the highest bid for the property on foreclosure. The advertising conducted by the auctioneer is in addition to any other notice required by law.
(d) The auctioneer's fee must be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount of the judgment and the costs and expenses necessary to the satisfaction of the judgment, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100). The amount due the auctioneer on account of the auctioneer's expenses and fee, if any, shall be paid as a cost of the sale from its proceeds before the payment of any other payment from the sale.
As added by P.L.2-2002, SEC.14. Amended by P.L.167-2005, SEC.1.

IC 32-29-7-5
Waiver of time limitations
Sec. 5. The owner of the real estate subject to the issuance of process under a judgment or decree of foreclosure may, with the consent of the judgment holder endorsed on the judgment or decree of foreclosure, file with the clerk of the court a waiver of the time limitations on issuance of process set out in section 3 of this chapter. If the owner files a waiver under this section, process shall issue immediately. The consideration for waiver, whether or not expressed by its terms, shall be the waiver and release by the judgment holder of any deficiency judgment against the owner.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-6
Location of mortgaged real estate; jurisdiction; recordation
Sec. 6. (a) If the mortgaged real estate is located in more than one

(1) county:
(1) the court of any county the mortgaged real estate is located in has jurisdiction of an action for the foreclosure of the mortgage; and
(2) all the real estate shall be sold in the county where the action is brought, unless the court orders otherwise.
(b) A judgment and decree granted by a court or a judge in an action for the foreclosure of the mortgaged real estate shall be recorded in the lis pendens record kept in the office of the clerk of each county where the real estate is located, unless the judgment and decree is filed with the clerk in the county as provided in IC 33-32-3-2.
As added by P.L.2-2002, SEC.14. Amended by P.L.98-2004, SEC.119.

IC 32-29-7-7
Redemption by owner before sheriff's sale
Sec. 7. Before the sale under this chapter, any owner or part owner of the real estate may redeem the real estate from the judgment by payment to the:
(1) clerk before the issuance to the sheriff of the judgment and decree; or
(2) sheriff after the issuance to the sheriff of the judgment and decree;
of the amount of the judgment, interest, and costs for the payment or satisfaction of which the sale was ordered. If the owner or part owner redeems the real estate under this section, process for the sale of the real estate under judgment may not be issued or executed, and the officer receiving the redemption payment shall satisfy the judgment and vacate order of sale. However, if the real estate is redeemed by a part owner, the part owner shall have a lien on the shares of the other owners for their respective shares of the redemption money, with interest at the rate of eight percent (8%) per annum, plus the costs of redemption. The lien shall be of the same force and effect as the judgment lien redeemed by the part owner and shall be enforceable by appropriate legal proceedings.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-8
Sheriff's sale; manner of sale
Sec. 8. In selling real estate under this chapter, the sheriff is not required to first offer the rents and profits of the real estate or separate portions or parcels of the real estate. The sheriff may offer for sale the whole body of the mortgaged real estate together with rents, issues, income, and profits of the real estate unless the court in its judgment and order of sale has otherwise ordered. If any part of the judgment, interest, or costs remains unsatisfied, the sheriff shall immediately levy the residue on the other property of the defendant.
As added by P.L.2-2002, SEC.14.
IC 32-29-7-9
Sheriff prohibited from purchasing real estate at sheriff's sale; default of purchaser
Sec. 9. (a) A sheriff or an agent of the sheriff making a foreclosure sale under this chapter may not directly or indirectly purchase property sold by the sheriff or the sheriff's agent. If the purchaser of property sold on foreclosure fails to immediately pay the purchase money, the sheriff shall resell the property either on the same day without advertisement or on a subsequent day after again advertising in accordance with this chapter, as the judgment creditor directs. If the amount bid at the second sale does not equal the amount bid at the first sale, including the costs of the second sale, the first purchaser shall be liable for:
(1) the deficiency;
(2) damages not exceeding ten percent (10%); and
(3) interest and costs;
all of which may be recovered in a court of proper jurisdiction by the sheriff.
(b) If the property is sold, the sheriff shall pay the proceeds as provided in IC 32-30-10-14. Every sale made under this chapter must be without relief from valuation or appraisement laws and without any right of redemption.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-10
Deed of conveyance
Sec. 10. Immediately after a foreclosure sale under this chapter, the sheriff shall execute and deliver to the purchaser a deed of conveyance for the premises, which must be valid to convey all the right, title, and interest held or claimed by all of the parties to the action and all persons claiming under them. The sheriff shall file a return with the clerk of the court.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-11
Receiver; duties; owner permitted to retain possession of property used as dwelling; limitations
Sec. 11. (a) If the court appoints a receiver of mortgaged property, the receiver shall take possession of the mortgaged property, collect the rents, issues, income, and profits and apply the rents, issues, income, and profits to the payment of taxes, assessments, insurance premiums, and repairs required in the judgment of the receiver to preserve the security of the mortgage debt. The receiver shall promptly file a final report with the clerk of the court and, subject to the approval of the court, account for and pay over to the clerk, subject to the further order of the court, the balance of income or other proceeds that remain in the receiver's possession.
(b) If the mortgaged property is occupied as a dwelling by the record owner of the fee simple title, the owner shall be permitted to retain possession of the mortgaged property, rent free, until the

foreclosure sale if the owner continues to pay the taxes and special assessments levied against the mortgaged property and if the owner, in the judgment of the court, does not suffer waste or other damage to the property. However, if the record owner of the fee simple title does not pay the taxes and special assessments levied against the mortgaged property, the owner may retain possession of that part of the mortgaged property, not exceeding fifteen (15) acres, that is actually occupied as a dwelling by the record owner of the fee simple title, rent free, until the sale, if the owner does not, in the judgment of the court, suffer waste or other damage to the property. The owner of any crops growing on the mortgaged property at the time of the commencement of an action for foreclosure, other than the owner of fee simple title or the owner's assigns, may enter the property to care for and harvest the crops at any time within one (1) year after the filing of the foreclosure action.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-12
Owner's right to crops
Sec. 12. If the record owner of the fee simple title has the right under section 11 of this chapter to retain possession of the mortgaged premises or any part of the mortgaged premises until the foreclosure sale, the owner may, at any time within one (1) year after the commencement of the foreclosure action, enter the premises to care for and harvest any crops growing at the time of the commencement of the foreclosure action on all or part of the mortgaged premises.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-13
Other means of redemption excluded
Sec. 13. There may not be a redemption from the foreclosure of a mortgage executed after June 30, 1931, on real estate except as provided in this chapter.
As added by P.L.2-2002, SEC.14.

IC 32-29-7-14
Applicability
Sec. 14. The laws of Indiana in force on June 29, 1931, shall apply to the foreclosure of any mortgage executed before June 30, 1931.
As added by P.L.2-2002, SEC.14.



CHAPTER 8. PARTIES TO FORECLOSURE SUIT; REDEMPTION

IC 32-29-8-1
Mortgagee or assignee; purchaser at judicial sale
Sec. 1. If a suit is brought to foreclose a mortgage, the mortgagee or an assignee shown on the record to hold an interest in the mortgage shall be named as a defendant.
As added by P.L.2-2002, SEC.14.

IC 32-29-8-2
Failure to record or join foreclosure action
Sec. 2. A person who fails to:
(1) have an assignment of the mortgage made to the person properly placed on the mortgage record; or
(2) be made a party to the foreclosure action;
is bound by the court's judgment or decree as if the person were a party to the suit.
As added by P.L.2-2002, SEC.14.

IC 32-29-8-3
Good faith purchaser at judicial sale
Sec. 3. A person who purchases a mortgaged premises or any part of a mortgaged premises under the court's judgment or decree at a judicial sale or who claims title to the mortgaged premises under the judgment or decree, buying without actual notice of an assignment that is not of record or of the transfer of a note, the holder of which is not a party to the action, holds the premises free and discharged of the lien. However, any assignee or transferee may redeem the premises, like any other creditor, during the period of one (1) year after the sale.
As added by P.L.2-2002, SEC.14.



CHAPTER 9. NAME OF AND SERVICE ON PARTIES DEFENDANT IN FORECLOSURE SUITS

IC 32-29-9-1
Necessary party defendants
Sec. 1. (a) In a suit brought in a court of Indiana to:
(1) foreclose a mortgage or other lien on real estate located in Indiana; or
(2) sell real estate located in Indiana;
if the plaintiff is required to make a person a party to the suit, the plaintiff may list the person as a defendant by the name in which the person's lien or claim appears on the public records of the county in which the suit is brought.
(b) Service of summons or notice by publication to the person, described in subsection (a) is sufficient to make the court's judgment binding as to the person.
As added by P.L.2-2002, SEC.14.



CHAPTER 10. TEN YEAR EXPIRATION ON LIEN OF A SERIES MORTGAGE

IC 32-29-10-1
"Series mortgage"
Sec. 1. As used in this chapter, "series mortgage" means any mortgage, indenture of trust, or trust deed executed to create a lien on any property, whether real or personal or both, in Indiana to secure one (1) or more series of bonds, notes, or debentures. The term applies without regard to whether the total obligation to be secured is specifically defined, limited, or left open in the original security instrument.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-2
"Final maturity date of the series mortgage"
Sec. 2. As used in this chapter, "final maturity date of the series mortgage" means the maturity date of the last to mature of the bonds, notes, or debentures secured by a series mortgage, as the maturity date is shown of record in the original security instrument or in a supplemental indenture subsequently recorded.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-3
"Original security instrument"
Sec. 3. As used in this chapter, "original security instrument" means the original instrument or indenture executed to evidence a series mortgage.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-4
"Supplemental indenture"
Sec. 4. As used in this chapter, "supplemental indenture" means an instrument or indenture executed to supplement the original security instrument, defining one (1) or more series of bonds, notes, or debentures secured, or to be secured, by the series mortgage, specifying property subject to the lien of the series mortgage or in another manner supplementing or amending the original security instrument.
As added by P.L.2-2002, SEC.14.

IC 32-29-10-5
Expiration of lien; limitation of actions
Sec. 5. Notwithstanding any other Indiana statute:
(1) the lien of a series mortgage expires ten (10) years after the final maturity date of the series mortgage; and
(2) an action may not be commenced in an Indiana court to enforce or to foreclose the lien of a series mortgage more than ten (10) years after the final maturity date of the series mortgage. As added by P.L.2-2002, SEC.14.

IC 32-29-10-6
Impairment or injury by passage of time
Sec. 6. Notwithstanding any other Indiana statute, the lien of a series mortgage may not be impaired or injured by the passage of time other than as provided in section 5 of this chapter.
As added by P.L.2-2002, SEC.14.



CHAPTER 11. DUTY TO SATISFY RECORD

IC 32-29-11-1
Duty to release and record the satisfaction of discharged obligation
Sec. 1. Unless otherwise provided in this article, if the debt or obligation, and the interest on the debt or obligation, that a mortgage secures has been fully paid, lawfully tendered, and discharged, the owner, holder, or custodian of the mortgage shall:
(1) release;
(2) discharge; and
(3) satisfy of record;
the mortgage as provided in IC 32-28-1.
As added by P.L.2-2002, SEC.14.






ARTICLE 30. CAUSES OF ACTION CONCERNING REAL PROPERTY

CHAPTER 1. STATUTE OF LIMITATIONS IN ACTIONS CONCERNING REAL ESTATE

IC 32-30-1-1
"Person" defined
Sec. 1. As used in this chapter, "person" means an individual, a partnership, an association, a limited liability company, a corporation, a business trust, a joint stock company, or an unincorporated organization.
As added by P.L.2-2002, SEC.15.



CHAPTER 2. EJECTMENT AND QUIET TITLE

IC 32-30-2-1
Action to recover real property from tenant; other persons
Sec. 1. A person having a valid subsisting interest in real property and a right to the possession of the real property may recover the real property and take possession by an action brought against the tenant in possession or, if there is not a tenant, against the person claiming the title or interest in the real property.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-2
Landlord substituted as defendant in action to recover real property from tenant
Sec. 2. If it appears in an action brought under section 1 of this chapter that the defendant is only a tenant, the landlord may be substituted as the defendant if the landlord has received reasonable notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-3
Legal service on nonresident defendant
Sec. 3. Legal service on a defendant who is a nonresident:
(1) is considered served on the defendant if the service is made to the defendant's agent for the property and the defendant's agent resides in Indiana; or
(2) may be had by publication, as in other cases.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-4
Contents of complaint
Sec. 4. In an action initiated under section 1 of this chapter, the plaintiff's complaint must contain the following information:
(1) A claim that the plaintiff is entitled to the possession of the premises, including a description of the premises.
(2) The interest the plaintiff claims in the premises.
(3) That the defendant unlawfully keeps the plaintiff from possession of the premises.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-5
Answer to complaint; denials
Sec. 5. The answer of the defendant to a complaint under section 4 of this chapter may contain a denial of each material statement or allegation in the plaintiff's complaint. With each denial, the defendant may give in evidence every legal or equitable defense to the action that the defendant may have.
As added by P.L.2-2002, SEC.15.
IC 32-30-2-6
Defendant not required to prove possession
Sec. 6. The defendant is not required to prove the defendant is in possession of the premises to make a defense under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-7
Recovery for use and occupation; recovery limitation
Sec. 7. The plaintiff may recover in an action under this chapter for the use and occupation of the premises up to the time the use or occupation is terminated by the defendant. However, the plaintiff may not recover for the use and occupation of the premises for more than six (6) years before the commencement of the action.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-8
Expiration of plaintiff's interest; damages only
Sec. 8. If the plaintiff's interest in the premises expires before the time in which the plaintiff could be put in possession of the premises, the plaintiff may obtain only a judgment for damages.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-9
Multiple parties; recovery
Sec. 9. If there are two (2) or more plaintiffs or defendants, one (1) or more of the plaintiffs may recover against one (1) or more of the defendants:
(1) the premises or any part of the premises;
(2) an interest in the premises; or
(3) damages;
according to the right of the parties, but the recovery may not be for an interest greater than the interest claimed by the party.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-10
Petition for new trial
Sec. 10. A petition for a new trial under this chapter may be made by the party against whom judgment is rendered, or the party's heirs, assigns, or personal representatives, under the same restrictions and on the same grounds as allowed in other civil actions.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-11
Petition for new trial; filing
Sec. 11. The petition for a new trial must be filed at the time provided for the filing of petitions for a new trial in other civil actions.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-12 Third persons acquiring interest during proceedings
Sec. 12. Third persons acquiring an interest in the subject matter of the action during the pendency of the proceedings initiated under this chapter shall take their interests subject to the final result of the proceedings.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-13
Recovery from good faith purchaser after new trial
Sec. 13. A party who, after a new trial, proves that the party is entitled to the premises that have been transferred in good faith to a purchaser may recover the proper amount of damages against the other party, either in the same action or in a subsequent action.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-14
Judgment conclusive evidence against landlord receiving notice
Sec. 14. In an action against a tenant under this chapter, the judgment is conclusive evidence against the landlord who has received notice under section 2 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-15
Plaintiff's recovery dependent upon strength of plaintiff's own title
Sec. 15. To recover through an action brought under this chapter, the plaintiff must recover on the strength of the plaintiff's own title.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-16
Order allowing entry to survey; motion; notice; hearing
Sec. 16. After:
(1) the plaintiff has filed a motion with the court;
(2) notice has been delivered to the defendant; and
(3) a hearing at which the plaintiff has shown cause;
the court may grant an order allowing the plaintiff to enter upon the property in controversy and make a survey and admeasurement of the property for purposes of an action under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-17
Entry order; description of property; service upon owner or occupant
Sec. 17. An order issued by a court under section 16 of this chapter must describe the property. A copy of the court order must be served upon the owner or person having occupancy and control of the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-18
Damages; set off      Sec. 18. If a plaintiff in an action under this chapter is entitled to damages for withholding, using, or injuring the plaintiff's property, the defendant may set off the value of any permanent improvements made to the property to the extent of the damages, unless the defendant prefers to use the law for the benefit of occupying defendants.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-19
Defendant's wanton aggression; exemplary damages
Sec. 19. If a defendant has demonstrated wanton aggression concerning the property that is subject to an action under this chapter, the jury may award the plaintiff exemplary damages.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-20
Action to determine and quiet title; plaintiffs
Sec. 20. An action to determine and quiet a question of title to property may be brought by a plaintiff who:
(1) is in possession of the property;
(2) is out of possession of the property; or
(3) has a remainder or reversion interest in the property;
against a defendant who claims title to or an interest in the real property with a claim that is adverse to the plaintiff, even if the defendant is not in possession of the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-21
Application
Sec. 21. This chapter applies, as far as applicable, to:
(1) cases and partition cases where the title to real estate is a genuine question; and
(2) the pleadings and evidence between parties concerning questions of title to real estate.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-22
Defendant's answer; court costs
Sec. 22. If the defendant's answer to a complaint under this chapter disclaims any interest or estate in the property, or if the defendant does not answer the complaint and the court issues a default judgment against the defendant, the defendant may not be required to pay the plaintiff's court costs.
As added by P.L.2-2002, SEC.15.

IC 32-30-2-23
Action against cotenant; plaintiff's evidentiary burden
Sec. 23. In an action by a plaintiff who is a tenant in common or joint tenant of real property against the plaintiff's cotenant, the plaintiff must show, in addition to the plaintiff's evidence of right,

that defendant:
(1) denied plaintiff's right; or
(2) did some act amounting to a denial of a plaintiff's right.
As added by P.L.2-2002, SEC.15.



CHAPTER 3. EJECTMENT AND QUIET TITLE

IC 32-30-3-1
Action for ejectment or recovery of possession of real estate; plaintiff's affidavit
Sec. 1. (a) This section applies to all actions:
(1) in ejectment; or
(2) for the recovery of possession of real estate.
(b) At the time of filing a complaint or at any time before judgment, a plaintiff may file with the clerk of the court in which the action is filed or pending an affidavit stating the following:
(1) The plaintiff is entitled to possession of the property described in the complaint.
(2) The defendant has unlawfully retained possession of the property described in the complaint.
(3) The estimated value of the property described in the complaint.
(4) The estimated rental value of the property described in the complaint.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-2
Order to appear; order to show cause; requirements
Sec. 2. (a) Upon the filing of an affidavit described in section 1 of this chapter, the clerk shall issue an order for a time fixed by the judge directing the defendant to appear to controvert the affidavit or to show cause why the judge should not remove the defendant from the property and put the plaintiff in possession. The order to show cause must direct the time within which the order must be served on the defendant and set forth the date, time, and place for the hearing, which may take place no earlier than five (5) business days after the date of service on the defendant.
(b) The order to show cause must state the following:
(1) The defendant may file supporting affidavits with the court.
(2) The defendant may appear and present supporting testimony at the hearing on the order to show cause.
(3) The defendant may file with the court a written undertaking to stay the delivery of the property under this chapter.
(4) The judge may issue a judgment of possession in favor of the plaintiff if the defendant fails to appear at the hearing.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-3
Preliminary order for possession; required findings
Sec. 3. After reviewing the complaint, affidavits, and other evidence or testimony, the court may issue an order for possession before the hearing if probable cause appears that:
(1) the property is in immediate danger of destruction, serious harm, or sale to an innocent purchaser; or         (2) the holder of the property threatens to destroy, harm, or sell the property to an innocent purchaser.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-4
Order for possession; expedited hearing; temporary restraining orders instead of order for possession
Sec. 4. (a) If a court issues an order of possession under section 3 of this chapter, the defendant or other person from whom possession of the property has been taken may apply to the court for an order shortening the time for hearing on the order to show cause. The court may shorten the time for the hearing and direct that the matter be heard on at least forty-eight (48) hours notice to the plaintiff. An order of possession issued under section 3 of this chapter must direct the sheriff or other executing officer to hold the property until further order of the court.
(b) If a court does not issue an order of possession under section 3 of this chapter, the court may, in addition to issuing an order to show cause, issue temporary restraining orders against the defendant as needed to preserve the rights of the parties with respect to the property and the status of the property. The court shall issue the temporary restraining orders in accordance with the rules of the supreme court governing the issuance of injunctions.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-5
Hearing on order to show cause; court determinations; prejudgment orders; appointment of receiver
Sec. 5. (a) After the hearing on the order to show cause, the court shall:
(1) consider the pleadings, evidence, and testimony presented at the hearing; and
(2) determine with reasonable probability which party is entitled to possession, use, and enjoyment of the property.
The court's determination is preliminary pending final adjudication of the claims of the parties. If the court determines that the action is an action in which a prejudgment order of possession in plaintiff favor should issue, the court shall issue the order.
(b) The court may issue the prejudgment order of possession in favor of the plaintiff if the defendant fails to appear at the hearing on the order to show cause.
(c) If the plaintiff's property has a peculiar value that cannot be compensated by damages, the court may appoint a receiver to take possession of and hold the property until further order of the court.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-6
Order of possession; prerequisites
Sec. 6. A court may not issue an order of possession in favor of a plaintiff other than an order of final judgment until the plaintiff has

filed with the court a written undertaking in an amount fixed by the court and executed by a surety to be approved by the court binding the plaintiff to the defendant in an amount sufficient to assure the payment of any damages the defendant may suffer if the court wrongfully ordered possession of the property to the plaintiff.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-7
Order of possession; requirements
Sec. 7. The court shall direct the order of possession to the sheriff or other officer charged with executing the order and within whose jurisdiction the property is located. The order of possession must:
(1) describe the property;
(2) direct the executing officer to:
(A) seize possession of the property unless the court issued the order without notice to the parties; and
(B) if the defendant has not filed a written undertaking as provided in section 8 of this chapter, put the plaintiff in possession of the property by removing the defendant and the defendant's personal property from the property;
(3) have attached a copy of any written undertaking filed by the plaintiff under section 6 of this chapter; and
(4) inform the defendant of the right to except to the surety upon the plaintiff's undertaking or to file a written undertaking for the repossession of the property as provided in section 8 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-8
Return of possession to defendant; period for return; required surety; notice; proof of service
Sec. 8. (a) Before the hearing on the order to show cause or before final judgment, and within the time fixed in the order of possession, the defendant may require the return of possession of the property by filing with the court a written undertaking executed by a surety to be approved by the court stating that the defendant is bound in an amount determined by the court sufficient to assure the payment of costs assessed against the defendant for the wrongful detention of the property.
(b) If a defendant files an undertaking under this section, the defendant shall:
(1) serve a notice of filing the undertaking on the executing officer and the plaintiff or the plaintiff's attorney; and
(2) file with the court proof of service of the notice of filing the undertaking.
(c) If a defendant files an undertaking before the hearing on the order to show cause, the court shall terminate the hearing unless the plaintiff takes exception to the surety.
(d) If the property is in the possession of the executing officer when the defendant files the undertaking, the court shall return

possession of the property to the defendant not more than five (5) days after service of notice of the filing of the undertaking on the plaintiff or the plaintiff's attorney.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-9
Order of possession; delivery; service
Sec. 9. (a) If a defendant or the defendant's attorney is in open court when the court issues the order of possession, a copy of the order shall be delivered to the defendant and the delivery noted in the order book.
(b) If the defendant and the defendant's attorney are not present, sufficient copies of the order shall be delivered to the sheriff or other executing officer. The executing officer shall, without delay, serve upon the defendant a copy of the order of possession by delivering the order to the defendant personally or to the defendant's agent. If the executing officer cannot find the defendant or the defendant's agent, the executing officer shall leave the order at the defendant's usual place of abode or with some person of suitable age and discretion. If the defendant and the defendant's agent do not have any known usual place of abode, the executing officer shall mail the order to the defendant's last known address.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-10
Removal of occupants within 48 hours service
Sec. 10. If the property is in the possession or control of the defendant or the defendant's agent, the executing officer shall take the property into custody and remove the occupants from the property not earlier than forty-eight (48) hours after the order of possession is served on the defendant or the defendant's agent.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-11
Executing officer's return of order of possession
Sec. 11. The executing officer shall return the order of possession with the proceedings endorsed on the order to the court in which the action is pending not more than five (5) days after taking into custody the property described in the order.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-12
Final judgment supersedes prior orders
Sec. 12. A final judgment supersedes any:
(1) prejudgment order for possession;
(2) temporary restraining order; or
(3) order temporarily changing possession of property;
issued under this chapter.
As added by P.L.2-2002, SEC.15.
IC 32-30-3-13
Actions in plaintiff's own name
Sec. 13. Any person having a right to:
(1) recover the possession of; or
(2) quiet title to;
real estate in the name of any other person has a right to recover possession or quiet title in the person's own name. An action may not be defeated or reversed if the plaintiff could have successfully maintained the action in the name of another person to inure to the plaintiff's benefit.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-14
Defendants in certain actions; plaintiff's complaint; plaintiff's affidavit; notice; venue
Sec. 14. (a) This section applies to the following proceedings brought in a state court concerning real estate or any interest in real estate located in Indiana:
(1) An action to:
(A) quiet or determine title to;
(B) obtain title or possession of; or
(C) partition;
real estate.
(2) An action by an executor or administrator to:
(A) sell real estate to satisfy the debts of a decedent; or
(B) enforce or foreclose a mortgage or lien on real estate.
(b) A person who institutes a proceeding described in subsection (a) may, under a circumstance set forth in subsection (c), name as a defendant any of the following individuals:
(1) A person:
(A) who may have an interest in real estate that is the subject of the proceeding; and
(B) whose name appears of record in a record concerning the real estate.
(2) A person who bears one of the following relationships to a former owner or encumbrancer of the real estate:
(A) Spouse.
(B) Widow or widower.
(C) Heir or devisee.
The person who institutes the proceeding does not have to know the name of a person described in subdivision (2).
(c) A person who institutes a proceeding described in subsection (a) may name an individual described in subsection (b) as a defendant if public records in the county in which the real estate that is the subject of the proceeding is located any of disclose the following circumstances:
(1) There is a break or hiatus in the record title of real estate.
(2) There exists:
(A) a defect in;
(B) an apparent defect in; or             (C) a cloud upon;
the title of the real estate due to a defective or inaccurate legal description of the real estate.
(3) There is no record that a grantor or mortgagor was unmarried when the deed to or mortgage on the real estate was executed.
(4) An instrument affecting the real estate, including a deed, will, or mortgage, was not properly executed.
(5) A mortgage, vendor's lien, or other lien or encumbrance affecting the real estate was not properly released.
(6) The person instituting the proceeding does not know:
(A) the name of another person who may claim an interest in the real estate based on the other person's relationship to a former owner, mortgagee, or encumbrancer of the real estate; or
(B) whether another person, including a person described in clause (A), who may have an interest in the real estate is alive or dead.
(d) The plaintiff in a proceeding described in subsection (a) may state the following in the complaint:
(1) The plaintiff asserts title to the real estate that is the subject of the proceeding against all other persons.
(2) The purpose of the proceeding is to quiet the title to the real estate.
(3) The plaintiff has named as defendants all persons whom the party knows may have a claim to or interest in the real estate.
(e) The plaintiff shall file with the complaint an affidavit that states the following:
(1) The complaint contains the names of all persons disclosed by public record by or through whom a claim or interest in the real estate may be asserted.
(2) The plaintiff does not know the following information about a person described in subdivision (1):
(A) Whether the person is alive or dead.
(B) The person's legal residence.
(C) The person's marital status.
(D) If the person is or has been married, the name or address of the person's spouse, widow, or widower.
(E) If the person is dead, whether the person has left any heirs or devisees.
(F) The name or legal residence of an heir or devisee.
(3) The plaintiff claims full and complete right and title in the real estate that is the subject of the proceeding described in subsection (a).
(4) The plaintiff intends to quiet title to the real estate through the proceeding.
(f) After the plaintiff files the complaint and affidavit, the plaintiff shall file an affidavit for publication of notice under IC 34-32-1.
(g) After the plaintiff files the affidavit for publication of notice described in subsection (f), the clerk of the county in which the real

estate that is the subject of the proceeding described in subsection (a) is located shall publish notice of the following:
(1) The filing and pendency of the proceeding.
(2) The date on which the proceeding will take place.
(3) Designations and descriptions of any defendant whose name and legal residence are unknown.
(4) A legal description of the real estate.
(5) The purpose of the proceeding, which is to quiet title to the real estate.
(h) After the clerk publishes notice as set forth in subsection (g), the clerk shall provide proof of the publication to the court in which the proceeding described in subsection (a) is pending. Not earlier than thirty (30) days after the last publication of notice, the court may hear and determine all matters in the proceeding as if the plaintiff had known and sued all possible claimants by their proper names. All decrees, orders, and judgments issued by the court are binding and conclusive on all parties and claimants. The proceeding shall be taken as a proceeding in rem against the real estate.
(i) If the real estate that is the subject of the proceeding described in subsection (a) is located in more than one (1) county, the plaintiff may file a complaint in a court located in any county in which the real estate is located. The plaintiff may not file a complaint in more than one (1) court. The plaintiff shall publish notice of the complaint in each county in which the real estate is located. The published notice in each county shall contain the following:
(1) The legal description of the real estate that is located in that county.
(2) The other counties in which the real estate is located.
(3) Notice that a certified copy of the final judgment in the proceeding will be filed, not more than three (3) months after the judgment is entered, in the recorder's office in each county in which the real estate is located.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-15
Statutory construction
Sec. 15. Section 14 of this chapter may not be construed to contravene or repeal any other Indiana law concerning title to real estate or suits or actions affecting title to real estate. Section 14 of this chapter supplements laws existing on April 26, 1915.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-16
Action to quiet title; service
Sec. 16. (a) In a suit to quiet title to real estate in a state court, the plaintiff shall serve:
(1) all resident and nonresident defendants whose residence is known; and
(2) all defendants whose residence is unknown.
(b) Service on a known defendant by:         (1) the defendant's individual name;
(2) the name by which the defendant appears of record;
(3) the name by which the defendant is commonly known; or
(4) the defendant's surname if the defendant's first name is unknown;
is sufficient, legal, and binding on and against all persons claiming from, through, or under the defendant.
(c) If a plaintiff serves a defendant by the defendant's surname only, the plaintiff or the plaintiff's attorney shall file an affidavit stating that the plaintiff does not know and has not, after diligent inquiry, been able to ascertain the first name of the defendant.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-17
Entry of orders and decrees in civil order book; quiet title record; index requirements
Sec. 17. (a) The clerk of a court shall enter in the civil order book all orders and decrees in any suit to quiet the title to real estate. After a court enters final judgment in a proceeding, the clerk shall certify a copy of the final judgment and deliver the certified copy to the county recorder. The clerk shall include the costs of a transcript of the proceedings and the recording fees in the costs of the proceeding.
(b) A county recorder shall procure a substantially bound book that is the size and quality of the county deed records. The book shall be known as the "Quiet Title Record". The Quiet Title Record must contain a transcript of each proceeding and an index to each transcript. The index must contain the following:
(1) An alphabetical list of plaintiffs.
(2) The date of filing of the transcript.
(3) The date of the final judgment.
(4) The date on which the final judgment was recorded.
(5) A brief description of the real estate that was the subject of the proceeding.
(6) The book and page on which the final judgment is recorded.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-18
Presumption of death of nonresident; circumstances; intestate succession of title; vesting in nonresident's heirs
Sec. 18. (a) A nonresident who, if alive, would be entitled to take and to own real estate in Indiana by descent or devise is presumed dead if the following conditions are met:
(1) The nonresident has been absent from the nonresident's last place of residence in any other state or country for seven (7) years.
(2) A spouse, parent, child, or sibling of the nonresident has not heard from the nonresident for seven (7) years.
(b) The real estate that a nonresident described in subsection (a) otherwise would have taken descends from the nonresident to the nonresident's heirs under IC 29.     (c) Title that passes under subsection (b) vests in a nonresident's heirs upon full compliance with the provisions of section 19 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-19
Procedure to claim title from nonresident presumed dead
Sec. 19. (a) A person who claims real estate under section 18 of this chapter may file a verified complaint in the circuit or superior court of the county in which the real estate is located. The complaint must:
(1) name as a defendant the nonresident who is presumed dead under section 18 of this chapter;
(2) particularly describe the real estate; and
(3) contain a statement of the facts required by section 18 of this chapter.
(b) Notice of the pendency of the action, including the date on which the court shall hear the complaint filed under subsection (a), must be published in a daily or weekly newspaper of general circulation that is printed and published in the county seat of the county in which the real estate is located. If a newspaper does not exist, notice must be published in a newspaper that is printed and published in the county in which the real estate is located. Notice must also be published in a newspaper of general circulation that is printed and published in the county seat of the county in which the defendant last resided. If a newspaper is not printed and published in that county seat, then notice must be published in a newspaper that is printed and published in the county seat nearest to the county in which the defendant last resided.
(c) Prima facie proof of publication of notice as required by subsection (b) consists of:
(1) affidavits of the publishers of the newspapers in which the notice was published; and
(2) a printed copy of the published notice.
(d) The court shall hear the complaint filed under subsection (a) not earlier than sixty-five (65) days after notice was first published under subsection (b). If the court finds that:
(1) the defendant received sufficient notice under subsection (b); and
(2) the facts alleged in the complaint are true;
the court shall enter judgment quieting the title to the real estate in favor of the plaintiff.
(e) A judgment entered under subsection (d) becomes final and absolute three (3) years after the date it was entered unless, within those three (3) years, the defendant appears and moves to vacate the judgment.
As added by P.L.2-2002, SEC.15.

IC 32-30-3-20
Action to quiet title of real estate exempt from sale on execution      Sec. 20. (a) A resident householder in Indiana who may claim real estate owned by the householder exempt from sale on execution may quiet the title to the real estate against any judgment or lien.
(b) The complaint in an action described in subsection (a) must state the following:
(1) The ownership of the real estate.
(2) The existence of a judgment against the real estate.
(3) The right of the owner to claim the real estate exempt from sale on execution.
(c) In an action described in subsection (a), the title to the real estate may be quieted against a judgment whether the householder has executed the judgment or has filed a schedule claiming an exemption from sale on execution if the court finds that the owner's interest, in value, of the real estate does not at the time of the hearing exceed any mortgages, tax, or assessment on the real estate by more than seven hundred dollars ($700).
As added by P.L.2-2002, SEC.15.

IC 32-30-3-21
Valuation of exempt real estate; limitation
Sec. 21. At the hearing under section 20 of this chapter, the court shall determine the value of the householder's interest in the real estate and shall set forth this amount in the decree quieting the title to the real estate. While the householder owns the real estate, the amount shall be charged against any other claim of exemption made by the householder to limit the householder's exemption in the real estate from sale on execution or other final process to the amount allowed by law.
As added by P.L.2-2002, SEC.15.



CHAPTER 3.1. OCCUPYING CLAIMANT

IC 32-30-3.1-1
Finding that occupant not rightful owner; order to give possession to plaintiff
Sec. 1. If an occupant of real property:
(1) has color of title to the property;
(2) in good faith has made valuable improvements to the property; and
(3) after making improvements to the property is found, in a court action, not to be the rightful owner of the property;
an order may not be issued to give the plaintiff possession of the property until a complaint that meets the requirements of section 2 of this chapter has been filed and the provisions of this chapter are complied with.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-2
Complaint; requirements
Sec. 2. The complaint must:
(1) set forth the grounds on which the defendant seeks relief; and
(2) state, as accurately as practicable, the value of the improvements on the real property and the value of the property without the improvements.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-3
Trial; required assessments
Sec. 3. All issues under this chapter joined together must be tried as in other cases, and the court or jury trying the cause shall assess the following:
(1) The value of all lasting improvements made on the real property in question before the commencement of the action for the recovery of the property.
(2) The damages, if any, which the premises may have sustained by waste or cultivation through the time the court renders a judgment.
(3) The fair value of the rents and profits that may have accrued, without the improvements, through the time the court renders a judgment.
(4) The value of the real property that the successful claimant has in the premises, without the improvements.
(5) The taxes, with interest, paid by the defendant and by those under whose title to the property the defendant claims.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-4
Payment for improvements; possession      Sec. 4. The plaintiff in the main action for possession of the real property may pay the appraised value of the improvements to the real property, and the taxes paid, with interest, deducting the value of the rents and profits, and the damages sustained, as assessed at the trial, and take the property.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-5
Failure to pay value of improvements; possession by defendant; payments to plaintiff
Sec. 5. If a plaintiff fails to pay the defendant the value of the improvements to the real property established under section 4 of this chapter after a reasonable time fixed by the court, the defendant may take the property after paying the plaintiff the appraised value of the property, minus the value of the improvements.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-6
Tenants in common; failure of plaintiff and defendant to make required payments
Sec. 6. If the plaintiff does not pay the defendant the appraised value of the improvements to the real property under section 4 of this chapter and the defendant does not pay the plaintiff the appraised value of the real property under section 5 of this chapter within the time fixed by the court, the parties will be held to be tenants in common of all the real property, including the improvements, each holding an interest proportionate to the value of the party's property as determined under section 5 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-7
Good faith purchaser
Sec. 7. Except when the purchaser knows at the time of the sale that the seller lacks authority to sell the property, a purchaser who in good faith, at a judicial or tax sale, purchases property that is sold by the proper person or officer has color of title within the meaning of this chapter, whether or not the person or officer had sufficient authority to sell the property. The rights of the purchaser acquired under this section pass to the purchaser's assignees or representatives.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-8
Occupant's color of title; requirements
Sec. 8. An occupant of real property has color of title within the meaning of this chapter if the occupant:
(1) can show a connected title in law or equity, derived from the records of any public office; or
(2) holds the property by purchase or descent from a person claiming title derived from public records or by a properly

recorded deed.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-9
Recovery for lasting improvements
Sec. 9. (a) A claimant occupying real property who has color of title may recover the value of lasting improvements to the real property made by the party under whom the claimant claims, as well as those improvements made by the occupying claimant.
(b) A person holding the premises as a purchaser, by an agreement in writing from the party having color of title, is entitled to the remedy set forth in subsection (a).
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-10
Execution for possession
Sec. 10. A plaintiff in an action for possession of real property to which this chapter applies is entitled to an execution for the possession of the real property in accordance with this chapter, but not otherwise.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-11
Writ for possession of land; required payments
Sec. 11. If any land is sold by an executor, an administrator, a guardian, a sheriff, or a commissioner of the court and afterwards the land is recovered in the proper action by:
(1) a person who was originally liable;
(2) a person in whose hands the land would be liable to pay the demand or judgment for which or for whose benefit the land was sold; or
(3) anyone making a claim under a person identified under subdivision (1) or (2);
the plaintiff is not entitled to a writ for the possession of the land without having paid the amount due, as determined under section 12 of this chapter (or IC 34-1-49-12 or IC 32-15-3-12 before their repeal) within the time determined by the court.
As added by P.L.2-2002, SEC.15.

IC 32-30-3.1-12
Remedies
Sec. 12. Any defendant in the main court action for possession of real property may file a complaint setting forth the sale and title under it and any other matter allowed under this chapter. The court proceedings must assess the values, damages, and other amounts of which assessment is required under section 3 of this chapter. If after the main court action the plaintiff has not paid the amount assessed by the court, the court shall set a reasonable time for the plaintiff to pay the defendant. If the plaintiff does not pay the amount within the time set by the court, the court shall order the land sold without relief

from valuation or appraisement laws. If the premises are sold, the defendant is entitled to receive from the proceeds of the sale the amount the defendant is due, with interest, and court costs. The plaintiff is entitled to the remainder of the proceeds of the sale.
As added by P.L.2-2002, SEC.15.



CHAPTER 4. ACTIONS FOR WASTE

IC 32-30-4-1
Additional actions authorized
Sec. 1. (a) Wrongs that were previously remediable by an action of waste are remediable by a judgment for damages, forfeiture of the estate of the offending party, and eviction from the premises.
(b) A judgment of forfeiture and eviction may be given to a person who is entitled to the reversion against the tenant in possession only when the injury to the estate in reversion is adjudged:
(1) to be equal to the value of the tenant's estate or unexpired term; or
(2) to have been done in malice.
As added by P.L.2-2002, SEC.15.

IC 32-30-4-2
Action by person with remainder or reversion in estate
Sec. 2. Notwithstanding an intervening estate for life or years, a person who has a remainder or reversion in an estate may maintain an action for waste, trespass, or injury to the inheritance.
As added by P.L.2-2002, SEC.15.



CHAPTER 5. RECEIVERSHIPS

IC 32-30-5-1
Appointment of receivers; cases
Sec. 1. A receiver may be appointed by the court in the following cases:
(1) In an action by a vendor to vacate a fraudulent purchase of property or by a creditor to subject any property or fund to the creditor's claim.
(2) In actions between partners or persons jointly interested in any property or fund.
(3) In all actions when it is shown that the property, fund or rent, and profits in controversy are in danger of being lost, removed, or materially injured.
(4) In actions in which a mortgagee seeks to foreclose a mortgage. However, upon motion by the mortgagee, the court shall appoint a receiver if, at the time the motion is filed, the property is not occupied by the owner as the owner's principal residence and:
(A) it appears that the property is in danger of being lost, removed, or materially injured;
(B) it appears that the property may not be sufficient to discharge the mortgaged debt;
(C) either the mortgagor or the owner of the property has agreed in the mortgage or in some other writing to the appointment of a receiver;
(D) a person not personally liable for the debt secured by the mortgage has, or is entitled to, possession of all or a portion of the property;
(E) the owner of the property is not personally liable for the debt secured by the mortgage; or
(F) all or any portion of the property is being, or is intended to be, leased for any purpose.
(5) When a corporation:
(A) has been dissolved;
(B) is insolvent;
(C) is in imminent danger of insolvency; or
(D) has forfeited its corporate rights.
(6) To protect or preserve, during the time allowed for redemption, any real estate or interest in real estate sold on execution or order of sale, and to secure rents and profits to the person entitled to the rents and profits.
(7) In other cases as may be provided by law or where, in the discretion of the court, it may be necessary to secure ample justice to the parties.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-2
Persons prohibited from being appointed in particular action      Sec. 2. A court may not appoint:
(1) a party;
(2) an attorney representing a party; or
(3) another person interested in an action;
as a receiver in that action.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-3
Receivers; oath; surety
Sec. 3. Before beginning duties as a receiver, the receiver must:
(1) swear to perform the duties of a receiver faithfully; and
(2) with one (1) or more sureties approved by the court or judge, execute a written undertaking, payable to such person as the court or the judge directs, to the effect that the receiver will:
(A) faithfully discharge the duties of receiver in the action; and
(B) obey the orders of the court or judge.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-4
Money or things controlled by party; delivery
Sec. 4. If it is admitted by the pleading or examination of a party that the party has in the party's possession or under the party's control any money or other thing capable of delivery, which:
(1) is the subject of the litigation;
(2) is held by the party as trustee for another party; or
(3) belongs or is due to another party;
the court or the judge may order the money or thing to be deposited in court or with the clerk, or delivered to the other party, with or without security, subject to the further order of the court or the judge.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-5
Disobeyed order; delivery of money or thing; deposit
Sec. 5. If:
(1) in the exercise of its authority, a court or judge has ordered the deposit or delivery of money or another thing; and
(2) the order is disobeyed;
the court or the judge, besides punishing the disobedience as contempt, may make an order requiring the sheriff to take the money or thing and deposit it or deliver it in conformity with the direction of the court or judge.
As added by P.L.2-2002, SEC.15. Amended by P.L.1-2003, SEC.85.

IC 32-30-5-6
Loan of deposited money prohibited; permitted with consent of parties
Sec. 6. Money deposited or paid into court or with the clerk in an action may not be loaned out unless consent is obtained from all parties having an interest in or making claim to the money. As added by P.L.2-2002, SEC.15.

IC 32-30-5-7
Receiver's powers
Sec. 7. The receiver may, under control of the court or the judge:
(1) bring and defend actions;
(2) take and keep possession of the property;
(3) receive rents;
(4) collect debts; and
(5) sell property;
in the receiver's own name, and generally do other acts respecting the property as the court or judge may authorize.
As added by P.L.2-2002, SEC.15. Amended by P.L.177-2003, SEC.1.

IC 32-30-5-8
Defendant's admission; partial satisfaction of claim
Sec. 8. If the answer of the defendant admits part of the plaintiff's claim to be just, the court, on motion, may order the defendant to satisfy that part of the claim and may enforce the order by execution.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-9
Time of receiver's appointment
Sec. 9. Receivers may not be appointed in any case until the adverse party has appeared or has had reasonable notice of the application for the appointment, except upon sufficient cause shown by affidavit.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-10
Appeal; suspension of receiver's authority; surety
Sec. 10. (a) In all cases commenced or pending in any Indiana court in which a receiver may be appointed or refused, the party aggrieved may, within ten (10) days after the court's decision, appeal the court's decision to the supreme court without awaiting the final determination of the case.
(b) In cases where a receiver will be or has been appointed, upon the appellant filing of an appeal bond:
(1) with sufficient surety;
(2) in the same amount as was required of the receiver; and
(3) conditioned for the due prosecution of the appeal and the payment of all costs or damages that may accrue to any officer or person because of the appeal;
the authority of the receiver shall be suspended until the final determination of the appeal.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-11
Actions by a receiver; pleadings
Sec. 11. In any suit or action by a receiver appointed by any court

of record in Indiana, it is only necessary for the receiver, in the receiver's complaint or pleading, to state:
(1) the court;
(2) the cause of action in which the receiver was appointed; and
(3) the date on which the receiver was appointed.
Proof of the appointment is not required on the trial of the cause unless the appointment is specially denied, in addition to the general denial filed in the cause.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-12
Clerk's record book
Sec. 12. The clerk of the court of each county shall keep a record book suitable to enter and record statements of assets and liabilities.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-13
Claims filed with receiver
Sec. 13. All claims against the assets in the hands of the receiver that are filed with the receiver shall be filed by the receiver with the clerk of the court in which the receivership is pending. The clerk shall record the claims with the statements under this chapter, resulting in a complete record of the assets and liabilities of the receivership.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-14
Receiver's report
Sec. 14. In all receiverships pending or begun in any court, the receiver, within the time as may be fixed by an order of the court in which the receivership is pending, shall file with the court an account or report in partial or final settlement of the liquidation or receivership proceedings.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-15
Receiver's report; requirements
Sec. 15. The account or report required by section 14 of this chapter must set forth all:
(1) receipts and disbursements to the date of the accounting; and
(2) other appropriate information relative to the:
(A) administration of the receivership;
(B) liquidation of the receivership; and
(C) declaration and payment of dividends.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-16
Receiver's report; filing deadline; petition for court order
Sec. 16. If an account is not filed within one (1) year after the date

when the receiver took possession of the assets and effects of the receivership, any party interested may petition the court for an order requiring the filing of an account.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-17
Receiver's report; hearing; notice
Sec. 17. (a) Except as provided in subsection (d), upon the filing of an account or report, the clerk of the court in which the receivership is pending shall give notice of the date on which the account or report is to be heard and determined by the court.
(b) The clerk shall give the notice required by subsection (a) by publication, once each week for three (3) successive weeks in two (2) newspapers of general circulation published or circulated within the county.
(c) The date in the notice on which the account or report is to be heard and determined by the court shall be fixed not less than thirty (30) days after the date of the filing of the account or report.
(d) Publication is not required under this section if the receivership is ancillary to a mortgage foreclosure.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-18
Objections to receiver's report
Sec. 18. (a) During the thirty (30) day period referred to in section 17 of this chapter, any creditor, shareholder, or other interested party may file objections or exceptions in writing to the account or report.
(b) Any objections or exceptions to the matters and things contained in an account or report and to the receiver's acts reported in the report or account that are not filed within the thirty (30) day period referred to in section 17 of this chapter are forever barred for all purposes.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-19
Objections to receiver's report; hearing
Sec. 19. At the expiration of the thirty (30) day period referred to in section 17 of this chapter, the court shall, without delay:
(1) proceed with the hearing and determination of the objections or exceptions;
(2) pass upon the account or report;
(3) order the payment of a partial or final dividend; and
(4) make other appropriate orders.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-20
Court approval of partial report; release of surety
Sec. 20. The court's approval of a receiver's partial account or report, as provided in section 14 of this chapter, releases and discharges the receiver and the surety on the receiver's bond for all

matters and things related to or contained in the partial account or report.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-21
Court approval of final report; discharge of surety; settlement of receivership
Sec. 21. Upon the:
(1) court's approval of the receiver's final account or report, as provided in section 14 of this chapter; and
(2) receiver's performance and compliance with the court's order made on the final report;
the receiver and the surety on the receiver's bond shall be fully and finally discharged and the court shall declare the receivership estate finally settled and closed subject to the right of appeal of the receiver or any creditor, shareholder, or other interested party who has filed objections or exceptions as provided in section 18 of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-5-22
Receivership estate; change of judge or venue
Sec. 22. (a) This section applies to any action, proceeding, or matter relating to or involving a receivership estate.
(b) Except as provided in subsections (c) and (d), a party to a proceeding described in subsection (a) is entitled to a change of judge or a change of venue from the county for the same reasons and upon the same terms and conditions under which a change of judge or a change of venue from the county is allowed in any civil action.
(c) This section does not authorize a change of venue from the county:
(1) concerning expenses allowed by the court incidental to the operation, management, or administration of the receivership estate;
(2) upon any petition or proceeding to remove a receiver; or
(3) upon the objections or exceptions to any partial or final account or report of any receiver.
(d) A change of venue is not allowed from the county of the administration of any receivership estate, or upon any petition or proceeding to remove a receiver, or upon objections or exceptions to a partial or final account or report of a receiver.
As added by P.L.2-2002, SEC.15.



CHAPTER 6. NUISANCE ACTIONS

IC 32-30-6-1
"Agricultural operation" defined
Sec. 1. As used in this chapter, "agricultural operation" includes any facility used for the production of crops, livestock, poultry, livestock products, poultry products, or horticultural products or for growing timber.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-1.5
"Forestry operation" defined
Sec. 1.5. As used in this chapter, "forestry operation" includes facilities, activities, and equipment used to plant, raise, manage, harvest, and remove trees on private land. The term includes site preparation, fertilization, pest control, and wildlife management.
As added by P.L.82-2005, SEC.2.

IC 32-30-6-2
"Industrial operation" defined
Sec. 2. As added used in this chapter, "industrial operation" includes any facility used for the:
(1) manufacture of a product from other products;
(2) transformation of a material from one (1) form to another;
(3) mining of a material and related mine activities; or
(4) storage or disposition of a product or material.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-3
"Locality" defined
Sec. 3. As used in this chapter, "locality" means the following:
(1) For purposes of section 9 of this chapter, the specific area of land upon which an:
(A) agricultural operation; or
(B) industrial operation;
is conducted.
(2) For purposes of section 10 of this chapter, the following:
(A) The specific area of land upon which a public use airport operation is conducted.
(B) The airport imaginary surfaces as described in IC 8-21-10-8.
(3) For purposes of section 11 of this chapter, the specific area of land upon which a forestry operation is conducted.
As added by P.L.2-2002, SEC.15. Amended by P.L.82-2005, SEC.3.

IC 32-30-6-4
"Public use airport operation" defined
Sec. 4. As used in this chapter, "public use airport operation" includes any facility used as a public use airport for the landing, take

off, storage, or repair of aircraft.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-5
"Vicinity of the locality" defined
Sec. 5. As used in this chapter, "vicinity of the locality" means the following:
(1) Three (3) miles from the locality (as defined in section 3(2) of this chapter) of a public use airport operation that serves regularly scheduled air carrier or military turbojet aircraft.
(2) One and one-half (1.5) miles from the locality of a public use airport operation that does not serve regularly scheduled air carrier or military turbojet aircraft.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-6
Nuisance described and considered subject to an action
Sec. 6. Whatever is:
(1) injurious to health;
(2) indecent;
(3) offensive to the senses; or
(4) an obstruction to the free use of property;
so as essentially to interfere with the comfortable enjoyment of life or property, is a nuisance, and the subject of an action.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-7
Nuisance actions; plaintiffs; attorney's fees in certain actions
Sec. 7. (a) An action to abate or enjoin a nuisance may be brought by any person whose:
(1) property is injuriously affected; or
(2) personal enjoyment is lessened;
by the nuisance.
(b) A civil action to abate or enjoin a nuisance may also be brought by:
(1) an attorney representing the county in which a nuisance exists; or
(2) the attorney of any city or town in which a nuisance exists.
(c) A county, city, or town that brings a successful action under this section (or IC 34-1-52-2 or IC 34-19-1-2 before their repeal) to abate or enjoin a nuisance caused by the unlawful dumping of solid waste is entitled to recover reasonable attorney's fees incurred in bringing the action.
(d) A forestry operation that successfully defends an action under this section is entitled to reasonable costs and attorney's fees incurred in defending the action.
As added by P.L.2-2002, SEC.15. Amended by P.L.82-2005, SEC.4.

IC 32-30-6-8
Nuisance action; remedies      Sec. 8. If a proper case is made, the nuisance may be enjoined or abated and damages recovered for the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-9
Agricultural and industrial operations; findings; continuity of operations; circumstances in which nuisance does not exist
Sec. 9. (a) This section does not apply if a nuisance results from the negligent operation of an agricultural or industrial operation or its appurtenances.
(b) The general assembly declares that it is the policy of the state to conserve, protect, and encourage the development and improvement of its agricultural land for the production of food and other agricultural products. The general assembly finds that when nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits. As a result, agricultural operations are sometimes forced to cease operations, and many persons may be discouraged from making investments in farm improvements. It is the purpose of this section to reduce the loss to the state of its agricultural resources by limiting the circumstances under which agricultural operations may be deemed to be a nuisance.
(c) For purposes of this section, the continuity of an agricultural or industrial operation shall be considered to have been interrupted when the operation has been discontinued for more than one (1) year.
(d) An agricultural or industrial operation or any of its appurtenances is not and does not become a nuisance, private or public, by any changed conditions in the vicinity of the locality after the agricultural or industrial operation, as the case may be, has been in operation continuously on the locality for more than one (1) year if the following conditions exist:
(1) There is no significant change in the type of operation. A significant change in the type of agricultural operation does not include the following:
(A) The conversion from one type of agricultural operation to another type of agricultural operation.
(B) A change in the ownership or size of the agricultural operation.
(C) The:
(i) enrollment; or
(ii) reduction or cessation of participation;
of the agricultural operation in a government program.
(D) Adoption of new technology by the agricultural operation.
(2) The operation would not have been a nuisance at the time the agricultural or industrial operation began on that locality.
As added by P.L.2-2002, SEC.15. Amended by P.L.23-2005, SEC.1.

IC 32-30-6-10
Public use airport operation; purpose; circumstances in which nuisance does not exist; negligent operations      Sec. 10. (a) This section does not apply if a nuisance results from the negligent operation of a public use airport operation or the operation's appurtenances.
(b) It is the purpose of this section to limit the circumstances under which a public use airport operation may be a nuisance in order to reduce the potential for the state to lose the benefits to the state's air transportation system that are provided by public use airports.
(c) A public use airport operation or any of the operation's appurtenances may not become a private or public nuisance by any changed condition in the vicinity of the locality that occurs after the public use airport operation operates continuously on the locality for more than one (1) year if the following conditions are met:
(1) The public use airport operation was not a nuisance at the time when the operation began operating at that locality.
(2) The public use airport operation is operated in accordance with the rules of the Indiana department of transportation, aeronautics section.
(3) There is no significant change in the hours of operation of the public use airport operation.
As added by P.L.2-2002, SEC.15.

IC 32-30-6-11
Continuous forestry operation; circumstances under which forestry operation not a nuisance
Sec. 11. (a) This section does not apply if a nuisance results from the negligent operation of a forestry operation.
(b) For purposes of subsection (d), a forestry operation is considered to be in continuous operation if the locality supports an actual or a developing timber crop.
(c) A forestry operation that:
(1) existed before a change in the land use or occupancy of land within one (1) mile of the boundaries of the locality; and
(2) would not have been a nuisance before the change in land use or occupancy;
is not a private or public nuisance.
(d) A forestry operation that conforms to generally accepted forestry management practices and that has been in continuous operation is not a private or public nuisance as a result of any of the following:
(1) A change in the ownership or size of the forestry operation.
(2) Enrollment in a government forestry conservation program.
(3) Use of new forestry technology.
(4) A visual change due to removal of timber or vegetation.
(5) Normal noise from forestry equipment.
(6) Removal of timber or vegetation from a forest adjoining the locality.
(7) The proper application of pesticides and fertilizers.
As added by P.L.82-2005, SEC.5.



CHAPTER 7. ACTIONS FOR INDECENT NUISANCES

IC 32-30-7-1
"Indecent nuisance" defined
Sec. 1. As used in this chapter, "indecent nuisance" means a:
(1) place in or upon which prostitution (as described in IC 35-45-4);
(2) public place in or upon which deviate sexual conduct (as defined in IC 35-41-1-9) or sexual intercourse (as defined in IC 35-41-1-26); or
(3) public place in or upon which the fondling of the genitals of a person;
is conducted, permitted, continued, or exists, and the personal property and contents used in conducting and maintaining the place for such a purpose.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 35-41-1-22.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-3
"Place" defined
Sec. 3. As used in this chapter, "place" includes any part of a building or structure or the ground.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-4
"Prosecuting official" defined
Sec. 4. As used in this chapter, "prosecuting official" refers to public officials who have concurrent jurisdiction to enforce this chapter, including:
(1) the attorney general;
(2) the prosecuting attorney of the circuit in which an indecent nuisance exists;
(3) the corporation counsel or city attorney of the city (if any) in which an indecent nuisance exists; or
(4) an attorney representing the county in which an indecent nuisance exists.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-5
"Public place" defined
Sec. 5. As used in this chapter, "public place" means any place to which the public is invited by special or an implied invitation.
As added by P.L.2-2002, SEC.15.
IC 32-30-7-6
Persons guilty of maintaining an indecent nuisance
Sec. 6. The following are guilty of maintaining an indecent nuisance and may be enjoined from maintaining the indecent nuisance under this chapter:
(1) A person who uses, occupies, establishes, maintains, or conducts an indecent nuisance.
(2) The owner, agent, or lessee of any interest in an indecent nuisance.
(3) A person employed in an indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-7
Action by prosecuting official; actions by other persons
Sec. 7. (a) If an indecent nuisance exists, a prosecuting official or any resident of the county in which the indecent nuisance exists may bring an action to abate the indecent nuisance and to perpetually enjoin the maintenance of the indecent nuisance.
(b) If a person other than a prosecuting official institutes an action under this chapter, the complainant shall execute a bond to the person against whom complaint is made, with good and sufficient surety to be approved by the court or clerk in a sum of at least one thousand dollars ($1,000) to secure to the party enjoined the damages the party may sustain if:
(1) the action is wrongfully brought;
(2) the action is not prosecuted to final judgment;
(3) the action is dismissed;
(4) the action is not maintained; or
(5) it is finally decided that the injunction ought not to have been granted.
The party aggrieved by the issuance of the injunction has recourse against the bond for all damages suffered, including damages to the aggrieved party's property, person, or character and including reasonable attorney's fees incurred in defending the action.
(c) A person who institutes an action and executes a bond may recover the bond and reasonable attorney's fees incurred in trying the action if the existence of an indecent nuisance is admitted or established in an action as provided in this chapter.
(d) If a prosecuting official institutes an action under this chapter (or IC 34-1-52.5 or IC 34-19-2 before their repeal) and the existence of an indecent nuisance is admitted or established in the action, the governmental entity that employs the prosecuting official is entitled to all reasonable attorney's fees incurred by the entity in instituting the action. The fees shall be deposited in:
(1) the state general fund, if the action is instituted by the attorney general;
(2) the operating budget of the office of the prosecuting attorney, if the action is instituted by a prosecuting attorney;
(3) the operating budget of the office of the corporation counsel or city attorney, if the action is instituted by a corporation

counsel or city attorney; or
(4) the county general fund, if the action is instituted by an attorney representing the county.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-8
Venue
Sec. 8. An indecent nuisance action must be brought in the circuit or superior court of the county in which the alleged indecent nuisance is located. The action is commenced by filing a verified complaint alleging the facts constituting the indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-9
Preliminary injunction; hearing; restraining order; service
Sec. 9. (a) After filing the complaint, a complainant may apply to the court for a preliminary injunction. The court shall grant a hearing on the complainant's motion for preliminary injunction not later than ten (10) days after it is filed.
(b) If an application for a preliminary injunction is made, the court may, on application of the complainant showing good cause, issue an ex parte restraining order restraining the defendant and all other persons from removing or in any manner interfering with the personal property and contents of the place where the indecent nuisance is alleged to exist until the decision of the court granting or refusing a preliminary injunction and until further order of the court. However, pending the court's decision, the stock in trade may not be restrained, but an inventory and full accounting of business transactions after the restraining order may be required.
(c) A restraining order issued under subsection (b) may be served by:
(1) handing to and leaving a copy of the order with a person who is:
(A) in charge of the place; or
(B) a resident of the place; or
(2) posting a copy of the order in a conspicuous place at or upon at least one (1) of the principal doors or entrances to the place.
(d) The officer serving a restraining order issued under subsection (b) shall immediately make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining alleged the indecent nuisance.
(e) Violation of a restraining order served under subsection (c) (or IC 34-1-52.5-4 or IC 34-19-2-4 before their repeal) is a contempt of court.
(f) If a restraining order is posted under subsection (c)(2), mutilation or removal of the order while it is in force is a contempt of court if the order contains a notice stating that mutilating or removing the order while it is in force is a contempt of court.
As added by P.L.2-2002, SEC.15.
IC 32-30-7-10
Complaint; notice; hearing; service
Sec. 10. (a) In an action under this chapter:
(1) a copy of the complaint; and
(2) a notice of the time and place of the hearing on the application for a preliminary injunction, if the complainant has applied for a preliminary injunction under section 9(a) of this chapter;
shall be served upon the defendant at least five (5) days before the hearing.
(b) The owners of the place where the alleged indecent nuisance is located may be served by posting the papers in the manner prescribed by section 9(c) of this chapter for serving a restraining order.
(c) If a defendant:
(1) is granted a request for continuance; or
(2) moves for a change of venue or a change of judge;
the preliminary writ shall be granted as a matter of course.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-11
Consolidation of trial on merits and hearing on request for preliminary injunction
Sec. 11. (a) If the complainant has applied for a preliminary injunction under section 9(a) of this chapter, the court may order the trial of the action on the merits to be advanced and consolidated with the hearing on the application for the preliminary injunction:
(1) before or after the commencement of the hearing on an application for a preliminary injunction; and
(2) upon:
(A) application of either of the parties; or
(B) the court's own motion.
(b) Any evidence received upon an application for a preliminary injunction that is admissible in the trial on the merits becomes a part of the record of the trial and does not need to be repeated as to the parties at the trial on the merits.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-12
Preliminary injunction; burden of proof; temporary forfeiture; closure pending final decision on permanent injunction
Sec. 12. (a) If the plaintiff has applied for a preliminary injunction under section 9(a) of this chapter and, at the preliminary injunction hearing, the plaintiff proves by a preponderance of the evidence that the indecent nuisance exists as alleged in the complaint, the court shall issue a preliminary injunction, without additional bond, restraining the defendant and any other person from continuing the indecent nuisance.
(b) If a defendant is enjoined under subsection (a) and it appears that the person owning, in control of, or in charge of the indecent

nuisance received five (5) days notice of the hearing, the court shall:
(1) declare a temporary forfeiture of the use of the real property upon which the indecent nuisance is located and the personal property located at the site; and
(2) immediately issue an order closing the place against its use for any purpose until a final decision is rendered on the application for a permanent injunction;
unless the person owning, in control of, or in charge of the indecent nuisance shows to the satisfaction of the court, by competent and admissible evidence subject to cross-examination, that the indecent nuisance complained of has been abated by the person.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-13
Effect of preliminary injunction; restraining orders
Sec. 13. An order issued under section 12(b)(2) of this chapter closing a place continues in effect while the restraining order issued under section 9(b) of this chapter is in effect. If a restraining order has not been issued under section 9(b) of this chapter, the order closing the place under section 12(b)(2) of this chapter must include an order restraining the removal or interference with the personal property and contents.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-14
Restraining orders; service; inventory
Sec. 14. If a restraining order is issued under section 9(b) or 13 of this chapter:
(1) the restraining order shall be served under section 9(c) of this chapter; and
(2) the inventory of the property shall be made and filed as provided in section 9(d) of this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-15
Owner of real property; payment of costs; surety; abatement of indecent nuisance; showing good faith; discharge of preliminary injunction
Sec. 15. (a) The owner of real property that has been closed or is to be closed under this chapter may appear after the filing of the complaint and before the hearing on the application for a permanent injunction and do the following:
(1) Pay all costs incurred.
(2) File a bond with sureties to be approved by the court:
(A) in the full value of the property to be ascertained by the court; and
(B) conditioned upon the owner immediately abating the indecent nuisance and preventing the indecent nuisance from being established or kept until the decision of the court is rendered on the application for a permanent injunction.     (b) If the defendant complies with subsection (a) and the court is satisfied:
(1) of the good faith of the owner of the real property; and
(2) that the owner did not know and, with reasonable care and diligence, could not have known that the real property was used as an indecent nuisance;
the court shall, at the time of the hearing on the application for the preliminary injunction, refrain from issuing an order closing the real property or restraining the removal or interference with the personal property. If a preliminary injunction has already been issued, the court shall discharge the order and deliver the property to the owners.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-16
Owner of personal property; petition for release of property; good faith; discharge of preliminary injunction
Sec. 16. The owner of the personal property that has been restrained or is to be restrained under this chapter may appear after the filing of the complaint and before the hearing on the application for a permanent injunction and petition the court to release the personal property. If the court is satisfied that the owner:
(1) has acted in good faith; and
(2) did not know and, with reasonable care and diligence, could not have known that the personal property was used as an indecent nuisance;
the court shall, at the time of the hearing on the application for the preliminary injunction, refrain from issuing any order restraining the removal or interference with the personal property. If the preliminary injunction has been issued, the court shall discharge the order and deliver the property to the owner.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-17
Release of property; liens
Sec. 17. The release of any real or personal property under section 15 or 16 of this chapter does not release the property from any judgment, lien, penalty, or liability to which it is subject.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-18
Precedence of indecent nuisance action
Sec. 18. An indecent nuisance action under this chapter shall be set down for trial without delay and takes precedence over all other cases except crimes, election contests, or injunctions.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-19
Evidence
Sec. 19. In an indecent nuisance action under this chapter, evidence of the general reputation of the place is:         (1) admissible to prove the existence of the indecent nuisance; and
(2) presumptive evidence that a person who:
(A) owned;
(B) was in control of; or
(C) was in charge of;
the indecent nuisance knew the indecent nuisance existed and used the place for an act constituting an indecent nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-20
Actions by private persons; dismissal; prosecution by prosecuting attorney; costs
Sec. 20. (a) This section applies to an indecent nuisance complaint under this chapter filed by a private person.
(b) The court shall not voluntarily dismiss the complaint unless:
(1) the complainant and the complainant's attorney file a sworn statement setting forth the reason why the action should be dismissed; and
(2) the dismissal is approved in writing or in open court by the prosecuting attorney of the circuit in which the alleged indecent nuisance is located.
(c) If the judge believes that the action should not be dismissed, the judge may direct the prosecuting attorney to prosecute the action to judgment at the expense of the county.
(d) If:
(1) the action is brought by a private person;
(2) the court finds that there were no reasonable grounds or probable cause for bringing said action; and
(3) the case is dismissed either:
(A) for the reason described in subdivision (2) before trial; or
(B) for want of prosecution;
the costs may be taxed to the person who brought the case.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-21
Burden of proof; judgment for perpetual enjoinment
Sec. 21. If at the permanent injunction hearing the plaintiff proves by a preponderance of the evidence that the indecent nuisance exists as alleged in the complaint, the court shall enter a judgment that perpetually enjoins:
(1) the defendant and any other person from further maintaining the indecent nuisance at the place described in the complaint; and
(2) the defendant from maintaining an indecent nuisance elsewhere.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-22 Order of abatement; requirements; release of property; claiming property
Sec. 22. (a) If the existence of an indecent nuisance is admitted or established as provided in section 21 of this chapter, the court shall enter an order of abatement as a part of the judgment in the case. The order of abatement must:
(1) direct the removal of all personal property and contents that:
(A) are located at the place described in the complaint;
(B) are used in conducting the indecent nuisance; and
(C) have not already been released under authority of the court as provided in sections 15 and 16 of this chapter;
(2) direct the sale of personal property that belongs to the defendants who were notified or appeared at the hearing, in the manner provided for the sale of chattels under execution; and
(3) require one (1) of the following:
(A) The renewal for one (1) year of any bond furnished by the owner of the real property under section 15(a)(2) of this chapter.
(B) If a bond was not furnished, continue for one (1) year any closing order issued under section 12(b)(2) of this chapter at the time of granting the preliminary injunction.
(C) If a closing order was not issued when the preliminary injunction was granted, direct the effectual closing of the place against its use for any purpose for one (1) year, unless sooner released.
(b) The owner of a place that has been closed and not released under bond may appear and obtain a release in the manner and upon fulfilling the requirements provided in sections 15 and 16 of this chapter.
(c) The release of property under this section does not release the property from any judgment, lien, penalty, or liability to which the property may be subject.
(d) Owners of unsold personal property and contents seized under subsection (a) may:
(1) appear and claim the property within ten (10) days after an order of abatement is made; and
(2) prove to the satisfaction of the court:
(A) that the owner is innocent of any knowledge of the use of the property; and
(B) that with reasonable care and diligence the owner could not have known of the use of the property.
(e) If an owner meets the requirements set forth in subsection (d), the unsold personal property and contents shall be delivered to the owner. Otherwise, the unsold personal property and contents shall be sold as provided in this section.
(f) The officer who removes and sells the personal property and contents under subsection (e) may charge and receive the same fees as the officer would receive for levying upon and selling similar property on execution.
(g) If an order of abatement requires the closing of a place under

subsection (a)(3)(C), the court shall allow a reasonable sum to be paid for the cost of closing the place and keeping it closed.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-23
Violation of court orders
Sec. 23. In case of:
(1) the violation of any injunction or closing order granted under this chapter;
(2) the violation of a restraining order issued under this chapter; or
(3) the commission of any contempt of court in proceedings under this chapter;
the court may summarily try and punish the offender. The trial may be upon affidavits or either party may demand the production and oral examination of the witnesses.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-24
Collected money paid to county treasurer; proceeds of sales applied to costs
Sec. 24. (a) All money collected under this chapter shall be paid to the county treasurer.
(b) The proceeds of the sale of the personal property under section 22 of this chapter, or as much of the proceeds as necessary, shall be applied in payment of the costs of the action and abatement, including the complainant's costs.
As added by P.L.2-2002, SEC.15.

IC 32-30-7-25
Indecent nuisances created by tenants; voidable title; reversion to owner; entry
Sec. 25. (a) This section applies to a tenant or occupant of a building or tenement, under a lawful title, who uses the place for acts that create an indecent nuisance.
(b) The owner of a place described in subsection (a) may void the lease or other title under which the tenant or occupant holds. The use of the place to create an indecent nuisance, without any act of the owner of the place, causes the right of possession to revert and vest in the owner. Without process of law, the owner may make immediate entry upon the premises.
As added by P.L.2-2002, SEC.15.



CHAPTER 8. ACTIONS FOR DRUG NUISANCES

IC 32-30-8-1
"Nuisance" defined
Sec. 1. As used in this chapter, "nuisance" means:
(1) the use of a property to commit an act constituting an offense under IC 35-48-4; or
(2) an attempt to commit or a conspiracy to commit an act described in subdivision (1).
As added by P.L.2-2002, SEC.15.

IC 32-30-8-2
"Property" defined
Sec. 2. (a) As used in this chapter, "property" means a house, a building, a mobile home, or an apartment that is leased for residential or commercial purposes.
(b) The term includes:
(1) an entire building or complex of buildings; or
(2) a mobile home community;
and all real property of any nature appurtenant to and used in connection with the house, building, mobile home, or apartment, including all individual rental units and common areas.
(c) The term does not include a hotel, motel, or other guest house, part of which is rented to a transient guest.
As added by P.L.2-2002, SEC.15. Amended by P.L.87-2005, SEC.38.

IC 32-30-8-3
"Tenant" defined
Sec. 3. (a) As used in this chapter, "tenant" means a person who leases or resides in a property.
(b) The term does not include a person who:
(1) owns a mobile home;
(2) leases or rents a site in a mobile home community for residential use; and
(3) resides in a mobile home community.
As added by P.L.2-2002, SEC.15. Amended by P.L.87-2005, SEC.39.

IC 32-30-8-4
Actions to abate nuisance; persons authorized to initiate
Sec. 4. An action to abate a nuisance under this chapter may be initiated by any of the following:
(1) The prosecuting attorney of the circuit where the nuisance is located.
(2) The corporation counsel or city attorney of a city in which a nuisance is located.
(3) An attorney representing a county in which a nuisance is located.
(4) The property owner.
As added by P.L.2-2002, SEC.15.
IC 32-30-8-5
Action to abate nuisance; notice; requirements
Sec. 5. (a) A person initiating an action under this chapter to abate a nuisance existing on a property shall, at least forty-five (45) days before filing the action, provide notice to:
(1) each tenant of the property; and
(2) the owner of record;
that a nuisance exists on the property.
(b) The notice required under this section must specify the following:
(1) The date and time the nuisance was first discovered.
(2) The location on the property where the nuisance is allegedly occurring.
(c) The notice must be:
(1) hand delivered; or
(2) sent by certified mail;
to each tenant and the owner of record.
(d) A person initiating an action to abate a nuisance under this chapter shall:
(1) when notice is provided under this section, produce all evidence in the person's possession or control of the existence of the nuisance; and
(2) if requested by the owner, assist the owner in the production of witness and physical evidence.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-6
Action to abate nuisance initiated or joined by owner of record; exempt from notice requirement
Sec. 6. If the owner of record of a property that is the subject of an action under this chapter initiates or joins in the action under this chapter, the requirement under section 5 of this chapter to provide notice at least forty-five (45) days before filing does not apply to the action.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-7
Application of trial rules to notice; posting requirement
Sec. 7. (a) Notice of a complaint initiating an action under this chapter must be made as provided in the Indiana Rules of Trial Procedure.
(b) Except in an action under this chapter in which the owner of record of the property that is the subject of the action initiates or joins the action as a party, the person who initiates an action under this chapter, not later than forty-eight (48) hours after filing a complaint under this chapter, shall post a copy of the complaint in a conspicuous place on the property alleged by the complaint to be a nuisance.
As added by P.L.2-2002, SEC.15.
IC 32-30-8-8
Service upon defendant
Sec. 8. (a) If the defendant has not been personally served with process despite the exercise of due diligence, the person initiating an action under this chapter, not more than twenty (20) days after the filing of a complaint and the filing of an affidavit that personal service on the defendant cannot be had after due diligence, may cause a copy of the complaint to be mailed to the defendant by certified mail, restricted delivery, return receipt to the clerk of court requested. Service is considered completed when the following are filed with the court:
(1) Proof of the mailing.
(2) An affidavit that a copy of the complaint has been posted on the property alleged to be a nuisance.
(b) This subsection does not apply to transient guests of a hotel, motel, or other guest house. All tenants or residents of a property that is used in whole or in part as a business, home, residence, or dwelling who may be affected by an order issued under this chapter must be:
(1) provided reasonable notice as ordered by the court having jurisdiction over the nuisance action; and
(2) afforded an opportunity to be heard at all proceedings in the action.
(c) Notice of lis pendens shall be filed concurrently with the initiation of an action under this chapter.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-9
Hearing; service upon owner of property
Sec. 9. (a) Except as otherwise provided under rules adopted by the Indiana supreme court, upon the filing of a complaint initiating an action under this chapter, the court shall schedule a hearing not later than twenty (20) days after the filing date.
(b) Service of process must be made upon the owner of the property that is alleged in the notice filed under section 5 of this chapter to be a nuisance at least five (5) days before the hearing. If service cannot be completed in time to give the owner the minimum notice required by this subsection, the court may set a new hearing date.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-10
Equitable relief
Sec. 10. The court may issue an injunction or order other equitable relief under this chapter regardless of whether an adequate remedy exists at law.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-11
Order to vacate      Sec. 11. Notwithstanding any other provision of law, and in addition to or as a component of a remedy ordered under section 10 of this chapter, the court, after a hearing, may order a tenant that created a nuisance on the property leased by the tenant to vacate the property within seventy-two (72) hours after the issuance of the order.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-12
Restitution; possession; removal of tenant's personal property
Sec. 12. (a) The court, after a hearing under this chapter, may grant a judgment of restitution or the possession of the property to the owner if:
(1) the owner and tenant are parties to the action; and
(2) the tenant has failed to obey an order issued under section 10 or 11 of this chapter.
(b) If the court orders the owner to have possession of the property, the court shall require the sheriff to execute the order of possession not later than five (5) days after the order is issued.
(c) If the owner is awarded possession of the property, the owner may seek an order from the court allowing removal of a tenant's personal property under IC 32-31-4.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-13
Plan for correction
Sec. 13. In an action under this chapter, the court may order the owner of the property to submit for court approval a plan for correction to ensure, to the extent reasonably possible, that the property will not again be used for a nuisance if the owner:
(1) is a party to the action; and
(2) knew of the existence of the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-14
Proof that defendant knew of nuisance not required
Sec. 14. Except as provided in section 13 of this chapter, the court may order appropriate relief under this chapter without proof that a defendant knew of the existence of the nuisance.
As added by P.L.2-2002, SEC.15.

IC 32-30-8-15
Evidence
Sec. 15. In any action brought under this chapter:
(1) evidence of the general reputation of the property is admissible to corroborate testimony based on personal knowledge or observation, or evidence seized during the execution of a search and seizure warrant, but is not sufficient to establish the existence of a nuisance under this chapter; and
(2) evidence that the nuisance had been discontinued at the time

of the filing of the complaint or at the time of the hearing does not bar the imposition of appropriate relief by the court under sections 10 through 14 of this chapter.
As added by P.L.2-2002, SEC.15.



CHAPTER 9. ACTIONS AGAINST COTENANTS

IC 32-30-9-1
Action authorized
Sec. 1. A claimant who is a joint tenant, tenant in common, or tenant in coparcenary may maintain an action against the claimant's cotenant or coparcener, or the cotenant's or coparcener's personal representatives, for receiving more than the cotenant's or coparcener's just proportion of the rents, profits, or other in kind payments.
As added by P.L.2-2002, SEC.15.



CHAPTER 10. MORTGAGE FORECLOSURE ACTIONS

IC 32-30-10-1
"Auctioneer" defined
Sec. 1. As used in this chapter, "auctioneer" means an auctioneer licensed under IC 25-6.1.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-2
"Economically feasible"; required findings
Sec. 2. For purposes of section 9 of this chapter, the sale of a property through the services of an auctioneer is "economically feasible" if the court determines that:
(1) a reasonable probability exists that, with the use of the services of an auctioneer, a valid and enforceable bid will be made at a foreclosure for a sale price equal to or greater than the amount of the judgment and the costs and expenses necessary to its satisfaction, including the costs of the auctioneer; and
(2) the reasonable probability would not exist without the use of an auctioneer.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-3
Venue
Sec. 3. (a) If a mortgagor defaults in the performance of any condition contained in a mortgage, the mortgagee or the mortgagee's assigns may proceed in the circuit court of the county where the real estate is located to foreclose the equity of redemption contained in the mortgage.
(b) If the real estate is located in more than one (1) county, the circuit court of any county in which the real estate is located has jurisdiction for an action for the foreclosure of the equity of redemption contained in the mortgage.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-4
Remedy
Sec. 4. If there is not an express agreement in the mortgage or a separate instrument for the payment of the sum secured by the mortgage, the remedy of the mortgagee is confined to the property mortgaged.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-5
Judgment of foreclosure; personal judgment; sale of property
Sec. 5. In rendering judgment of foreclosure, the courts shall:
(1) give personal judgment against any party to the suit liable upon any agreement for the payment of any sum of money

secured by the mortgage; and
(2) order the mortgaged premises, or as much of the mortgaged premises as may be necessary to satisfy the mortgage and court costs, to be sold first before the sale of other property of the defendant.
The judgment is satisfied by the payment of the mortgage debt, with interest and costs, at any time before sale.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-6
Satisfaction of judgment; recording; recorder's fee
Sec. 6. Upon:
(1) the foreclosure of a recorded mortgage in a court of any county having jurisdiction in Indiana; and
(2) the payment and satisfaction of the judgment as may be rendered in the foreclosure proceeding;
the prevailing party shall immediately after satisfaction of the judgment record the satisfaction of the mortgage on the records of the recorder's office of the county where the property is located. The record in foreclosure and satisfaction must show that the whole debt, secured by the mortgage, has been paid. The recorder must be paid a fee of not more than the amount specified in IC 36-2-7-10(b)(1) and IC 36-2-7-10(b)(2) in each case of foreclosure requiring satisfaction.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-7
Balance due and costs that remain unsatisfied levied on any property of debtor
Sec. 7. If there is an express written agreement for the payment of the sum of money that is secured by a mortgage or a separate instrument, the court shall direct in the order of sale that the balance due on the mortgage and costs that may remain unsatisfied after the sale of the mortgaged premises be levied on any property of the mortgage-debtor.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-8
Order of sale; certification; sheriff's sale; sale of remaining property to pay unsatisfied judgment, interest, and costs
Sec. 8. (a) The copy of the court's order of sale and judgment shall be issued and certified by the clerk under the seal of the court to the sheriff.
(b) After receiving the order under subsection (a), the sheriff shall proceed to sell the mortgaged premises, or as much of the mortgaged premises as is necessary to satisfy the judgment, interest, and costs. If any part of the judgment, interest, and costs remain unsatisfied after the sale of the mortgaged premises, the sheriff shall proceed to sell the remaining property of the defendant. If the mortgaged property is located in more than one (1) county, a common description of the property, the sale of the property, and the location

of the sale must be advertised in each county where the property is located.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-9
Manner of sale; use of auctioneer; auctioneer's fee
Sec. 9. (a) A sheriff shall sell property on foreclosure in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer and sale.
(b) Upon prior petition of the debtor or a creditor involved in the foreclosure proceedings, the court in its order of foreclosure shall order the property sold by the sheriff through the services of the auctioneer requested by the petitioner and approved by the court if:
(1) the court determines that a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
(c) The sheriff shall engage the auctioneer not later than fourteen (14) calendar days after the date of the order entered by the court under subsection (b). The auctioneer shall schedule the auction and conduct the auctioneer's activities as appropriate to bring the highest bid for the property on foreclosure. The advertising conducted by the auctioneer is in addition to any other notice required by law.
(d) The auctioneer's fee must be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount of the judgment and the costs and expenses necessary to the satisfaction of the judgment, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100). The amount due to the auctioneer on account of the auctioneer's expenses and fee, if any, must be paid as a cost of the sale from the proceeds before the payment of any other payment.
As added by P.L.2-2002, SEC.15. Amended by P.L.167-2005, SEC.2.

IC 32-30-10-10
Mutually exclusive actions
Sec. 10. A plaintiff may not:
(1) proceed to foreclose the mortgagee's mortgage while the plaintiff is prosecuting any other action for the same debt or matter that is secured by the mortgage or while the plaintiff is seeking to obtain execution of any judgment in any other action; or
(2) prosecute any other action for the same matter while the plaintiff is foreclosing the mortgagee's mortgage or prosecuting a judgment of foreclosure.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-11
Payment of principal, interest, and costs before final judgment; dismissal; payment after final judgment; stay
Sec. 11. (a) If:         (1) a complaint is filed for the foreclosure of a mortgage;
(2) any interest or installment of the principal is due, but no other installments are due; and
(3) the defendant pays the court the principal and interest due, with costs, at any time before final judgment;
the complaint must be dismissed.
(b) If the defendant pays the court the principal and interest due after the final judgment, the proceedings on the final judgment must be stayed. However, the stay may be removed upon a subsequent default in the payment of any installment of the principal or interest after the payment is due.
(c) In the final judgment, the court shall direct at what time and upon what default any subsequent execution shall issue.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-12
Sale of property in parcels
Sec. 12. (a) In cases under this chapter, the court shall ascertain whether the property can be sold in parcels. If the property can be sold in parcels without injury to the interest of the parties, the court shall direct that only as much of the premises be sold as will be sufficient to pay the amount due on the mortgage, with costs, and the judgment shall remain and be enforced upon any subsequent default, unless the amount due is paid before execution of the judgment is completed.
(b) If the mortgaged premises cannot be sold in parcels, the court shall order the whole mortgaged premises to be sold.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-13
Endorsement of an execution issued on a judgment
Sec. 13. If an execution is issued on a judgment recovered for a debt secured by mortgage of real property, the plaintiff shall endorse on the execution a brief description of the mortgaged premises. However, the equity of redemption may not be sold on the execution of judgment.
As added by P.L.2-2002, SEC.15.

IC 32-30-10-14
Proceeds of sale
Sec. 14. The proceeds of a sale described in IC 32-29-7 or section 8 or 12(b) of this chapter must be applied in the following order:
(1) Expenses of the offer and sale, including expenses incurred under IC 32-29-7-4 or section 9 of this chapter (or IC 34-1-53-6.5 or IC 32-15-6-6.5 before their repeal).
(2) The amount of any property taxes on the property sold:
(A) that are due and owing; and
(B) for which the due date has passed as of the date of the sheriff's sale.
The sheriff shall transfer the amounts collected under this

subdivision to the county treasurer not more than ten (10) days after the date of the sheriff's sale.
(3) Any amount of redemption where a certificate of sale is outstanding.
(4) The payment of the principal due, interest, and costs not described in subdivision (1).
(5) The residue secured by the mortgage and not due.
(6) If the residue referred to in subdivision (5) does not bear interest, a deduction must be made by discounting the legal interest.
In all cases in which the proceeds of sale exceed the amounts described in subdivisions (1) through (6), the surplus must be paid to the clerk of the court to be transferred, as the court directs, to the mortgage debtor, mortgage debtor's heirs, or other persons assigned by the mortgage debtor.
As added by P.L.2-2002, SEC.15.



CHAPTER 11. LIS PENDENS

IC 32-30-11-1
"Lis pendens record"
Sec. 1. Each clerk of the circuit court shall keep a book in the office of the clerk called the "lis pendens record". The lis pendens record is a public record.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-2
Suit commenced upon a bond payable to Indiana; required written notice
Sec. 2. (a) This section applies to a suit commenced upon a bond payable to the state in any of the courts of Indiana or in a district court of the United States sitting in Indiana.
(b) The plaintiff in the case shall file with the clerk of the circuit court a written notice containing:
(1) the title of the court; and
(2) the names of all parties to the suit and a statement that the suit is upon an official bond.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-3
Suit to enforce certain liens; required written notice
Sec. 3. (a) This section applies to a person who commences a suit:
(1) in any court of Indiana or in a district court of the United States sitting in Indiana;
(2) by complaint as plaintiff or by cross-complaint as defendant; and
(3) to enforce any lien upon, right to, or interest in any real estate upon any claim not founded upon:
(A) an instrument executed by the party having the legal title to the real estate, as appears from the proper records of the county, and recorded as required by law; or
(B) a judgment of record in the county in which the real estate is located, against the party having the legal title to the real estate, as appears from the proper records.
(b) The person shall file, with the clerk of the circuit court in each county where the real estate sought to be affected is located, a written notice containing:
(1) the title of the court;
(2) the names of all the parties to the suit;
(3) a description of the real estate to be affected; and
(4) the nature of the lien, right, or interest sought to be enforced against the real estate.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-4
Notice filing      Sec. 4. The clerk shall:
(1) record a notice filed under section 2 or 3 of this chapter in the lis pendens record; and
(2) note upon the record the day and hour when the notice was filed and recorded.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-5
Property seized by sheriff or coroner; required written notice; fees
Sec. 5. (a) This section applies when a sheriff or coroner of a county in Indiana:
(1) seizes upon real estate or an interest in real estate by virtue of a writ of attachment; or
(2) levies upon real estate or an interest in real estate by virtue of an execution issued to the sheriff or coroner from any court other than the court of the county in which the sheriff or coroner resides.
(b) At the time of the seizure or levy, the sheriff or coroner shall file with the clerk of the circuit court of the county a written notice setting forth:
(1) the names of the parties to the proceedings upon which the writ of attachment or execution is founded; and
(2) a description of the land seized or levied upon.
The notice shall be recorded, as provided for in section 4 of this chapter.
(c) The sheriff or coroner shall state, in the return to the attachment or execution, that notice has been filed. The sheriff or coroner is allowed a fee of fifty cents ($0.50) to be taxed as costs for making and filing the notice. However, the sheriff or coroner is not required to file the notice until the attachment or execution plaintiff provides the money to pay the clerk for filing and recording the notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-6
Index of notices filed with clerk
Sec. 6. Upon filing and recording the notices described in this chapter, the clerk shall index the notices by the names of each party whose interest in the real estate might be affected by the suit, attachment, or execution. The clerk shall maintain entries for each notice listing:
(1) the plaintiff versus the names of all the defendants; and
(2) each defendant whose real estate is sought to be affected at the suit of the plaintiff.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-7
Final determinations adverse to party seeking to enforce lien; satisfaction entered in lis pendens record
Sec. 7. Upon the final determination of any suit brought:         (1) for the purposes described in section 2 or 3 of this chapter; and
(2) adversely to the party seeking to enforce a lien upon, right to, or interest in the real estate;
the court rendering the judgment shall order the proper clerk to enter in the lis pendens record a satisfaction of the lien, right, or interest sought to be enforced against the real estate. When the entry is made, the real estate is forever discharged from the lien, right, or interest.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-8
Certificate of dismissal or satisfaction in lis pendens record
Sec. 8. (a) This section applies when:
(1) an attachment is dismissed or the judgment rendered on it is satisfied; or
(2) the execution is satisfied without a sale of the lands seized or levied upon, or upon a redemption of the real estate within the time allowed by law after a sale of the real estate upon execution.
(b) The clerk of the court that issued the attachment or execution shall make a certificate of the dismissal or satisfaction and:
(1) enter the certificate upon the lis pendens record, if the appropriate record is kept in that clerk's office; or
(2) forward the certificate to the county in which the real estate is located, to be recorded in the lis pendens record of that county.
(c) When the certificate is entered or recorded, the real estate is discharged from the lien of attachment or execution.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-9
Constructive notice of certain actions; delayed until required written notices filed with clerk
Sec. 9. (a) This section applies to the following:
(1) Suits described in section 2 or 3 of this chapter.
(2) The seizure of real estate under attachments and the levy of real estate under execution in the cases mentioned in section 5 of this chapter.
(b) Actions referred to in subsection (a) do not:
(1) operate as constructive notice of the pendency of the suit or of the seizure of or levy upon the real estate; or
(2) have any force or effect as against bona fide purchasers or encumbrancers of the real estate;
until the notices required by this section are filed with the proper clerk.
As added by P.L.2-2002, SEC.15.

IC 32-30-11-10
Orders recorded in lis pendens record; notice
Sec. 10. (a) This section applies to orders granted by any court or

judge in any cause or proceeding, whether upon a hearing or ex parte, that affect the disposition of real estate.
(b) Orders described in subsection (a) may be recorded in the lis pendens record kept in the office of the clerk of the county in which the real estate affected is located.
(c) An order recorded under subsection (b) shall be notice of the matters set forth in the order to all persons that are or may become interested in the real estate, and the provisions of the order take effect upon the real estate against any subsequent disposition of the real estate.
As added by P.L.2-2002, SEC.15.



CHAPTER 12. JUDGMENTS IN MORTGAGE AND LIEN ACTIONS

IC 32-30-12-1
Final judgment given in first instance
Sec. 1. It is not necessary in any action upon a mortgage or lien to give time for:
(1) the payment of money; or
(2) performing any other act.
Final judgment may be given in the first instance.
As added by P.L.2-2002, SEC.15.

IC 32-30-12-2
Sale of mortgaged property ordered in all cases
Sec. 2. In the foreclosure of a mortgage, the sale of the mortgaged property shall be ordered in all cases.
As added by P.L.2-2002, SEC.15.



CHAPTER 13. PURCHASE OF PROPERTY SUBJECT TO JUDGMENT

IC 32-30-13-1
Validity of title
Sec. 1. If, upon the sale of real or personal property of a debtor, the title of the purchaser is invalid as to all or any part of the property by reason of any defect in the proceedings or want of title, the purchaser may be subrogated to the rights of the creditor against the debtor, to the extent of the money paid and applied to the debtor's benefit.
As added by P.L.2-2002, SEC.15.

IC 32-30-13-2
Vacation of satisfaction of judgment; notice; motion
Sec. 2. If the judgment is entered satisfied, in whole or in part, by reason of a sale referred to in section 1 of this chapter, the purchaser, upon notice to the parties to the proceeding and upon motion, may have the satisfaction of the judgment vacated in whole or in part.
As added by P.L.2-2002, SEC.15.

IC 32-30-13-3
Lien of subrogated purchaser
Sec. 3. A purchaser of property referred to in section 1 of this chapter, if the proceedings are defective or the description of the property sold is imperfect, also has a lien to the same extent on the property sold as against all persons except bona fide purchasers without notice.
As added by P.L.2-2002, SEC.15.

IC 32-30-13-4
Statutory construction
Sec. 4. This chapter may not be construed to require the creditor to refund the purchase money by reason of the invalidity of any sale.
As added by P.L.2-2002, SEC.15.



CHAPTER 14. VALIDATION OF CERTAIN JUDGMENTS RELATING TO LAND TITLES

IC 32-30-14-1
Properly recorded record of judgment in action to quiet title sufficient
Sec. 1. Unless requested, a clerk is not required to make a complete record of the proceedings in actions to quiet title. A record of the judgment in such cases, when properly recorded in the office of the county recorder, is sufficient.
As added by P.L.2-2002, SEC.15.



CHAPTER 15. STATUTE OF LIMITATIONS

IC 32-30-15-1
Statute of limitations
Sec. 1. Unless otherwise provided in this title or another law, a cause of action concerning real property must be brought within the time specified in IC 34-11.
As added by P.L.2-2002, SEC.15.






ARTICLE 31. LANDLORD-TENANT RELATIONS

CHAPTER 1. GENERAL PROVISIONS

IC 32-31-1-1
Determination of estates at will
Sec. 1. (a) A tenancy at will may be determined by a one (1) month notice in writing, delivered to the tenant.
(b) A tenancy at will cannot arise or be created without an express contract.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-2
Creation of tenancy at will month to month
Sec. 2. A general tenancy in which the premises are occupied by the express or constructive consent of the landlord is considered to be a tenancy from month to month. However, this section does not apply to land used for agricultural purposes.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-3
Determination of year to year tenancy
Sec. 3. A tenancy from year to year may be determined by a notice given to the tenant not less than three (3) months before the expiration of the year.
As added by P.L.2-2002, SEC.16.

IC 32-31-1-4
Notice; determination of tenancy
Sec. 4. (a) This section applies to a tenancy of not more than three (3) months which, by express or implied agreement of the parties, extends from one (1) period to another.
(b) Notice to the tenant equal to the interval between the periods is sufficient to determine a tenancy described in subsection (a).
As added by P.L.2-2002, SEC.16.

IC 32-31-1-5
Form; notice determining tenancy from year to year
Sec. 5. The following form of notice may be used to terminate a tenancy from year to year:
(insert date here)



CHAPTER 2. RECORDING LEASES LONGER THAN THREE YEARS

IC 32-31-2-1
Necessity of recording
Sec. 1. Not more than forty-five (45) days after its execution, a lease of real estate for a period longer than three (3) years shall be recorded in the Miscellaneous Record in the recorder's office of the county in which the real estate is located.
As added by P.L.2-2002, SEC.16.

IC 32-31-2-2
Failure to record lease; effect
Sec. 2. If a lease for a period longer than three (3) years is not recorded within forty-five (45) days after its execution, the lease is void against any subsequent purchaser, lessee, or mortgagee who acquires the real estate in good faith and for valuable consideration.
As added by P.L.2-2002, SEC.16.



CHAPTER 2.9. APPLICATION OF RESIDENTIAL LANDLORD-TENANT STATUTES

IC 32-31-2.9-1
Application of definitions
Sec. 1. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.29-2003, SEC.1.

IC 32-31-2.9-2
"Residential landlord-tenant statute"
Sec. 2. As used in this chapter, "residential landlord-tenant statute" refers to any of the following:
(1) IC 32-31-3.
(2) IC 32-31-4.
(3) IC 32-31-5.
(4) IC 32-31-6.
(5) IC 32-31-7.
(6) IC 32-31-8.
As added by P.L.29-2003, SEC.1.

IC 32-31-2.9-3
Applicability of residential landlord-tenant statutes
Sec. 3. The residential landlord-tenant statutes apply to rental agreements for dwelling units located in Indiana.
As added by P.L.29-2003, SEC.1.

IC 32-31-2.9-4
Inapplicability of residential landlord-tenant statutes
Sec. 4. The residential landlord-tenant statutes do not apply to any of the following arrangements unless the arrangement was created to avoid application of the residential landlord-tenant statutes:
(1) Residence at a rental unit owned or operated by an institution that is directly related to detention or the provision of medical care, maternity home care, education, counseling, religious service, geriatric service, or a similar service.
(2) Occupancy under a contract of sale of a rental unit or the property of which the rental unit is a part if the occupant is the purchaser or a person who succeeds to the purchaser's interest.
(3) Occupancy by a member of a fraternal or social organization in the part of a structure operated for the benefit of the organization.
(4) Transient occupancy in a hotel, motel, or other lodging.
(5) Occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in or about the premises.
(6) Occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative.
(7) Occupancy under a rental agreement covering property used by the occupant primarily for agricultural purposes. As added by P.L.29-2003, SEC.1.

IC 32-31-2.9-5
Application of other statutes
Sec. 5. This chapter does not limit the application of a statute that is not a residential landlord-tenant statute to a residential landlord-tenant relationship if the statute would otherwise be applicable to the relationship.
As added by P.L.29-2003, SEC.1.



CHAPTER 3. SECURITY DEPOSITS

IC 32-31-3-1 Repealed
(Repealed by P.L.29-2003, SEC.2.)



CHAPTER 4. MOVING AND STORAGE OF TENANT'S PROPERTY

IC 32-31-4-1
"Exempt property" defined
Sec. 1. As used in this chapter, "exempt property" means personal property that is any of the following:
(1) Medically necessary for an individual.
(2) Used by a tenant for the tenant's trade or business.
(3) Any of the following, as necessary for the tenant or a member of the tenant's household:
(A) A week's supply of seasonably necessary clothing.
(B) Blankets.
(C) Items necessary for the care and schooling of a minor child.
As added by P.L.2-2002, SEC.16.

IC 32-31-4-2
Court order allowing removal by landlord
Sec. 2. (a) If a landlord is awarded possession of a dwelling unit by a court under IC 32-30-2, the landlord may seek an order from the court allowing removal of a tenant's personal property.
(b) If the tenant fails to remove the tenant's personal property before the date specified in the court's order issued under subsection (a), the landlord may remove the tenant's personal property in accordance with the order and deliver the personal property to a warehouseman under section 3 of this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-4-3
Delivery to warehouseman after notice to tenant; release of exempt property
Sec. 3. (a) If a tenant has failed to remove the tenant's personal property under section 2 of this chapter, a landlord may deliver the personal property to a warehouseman if notice of both of the following has been personally served on the tenant at the last known address of the tenant:
(1) An order for removal of personal property issued under section 2 of this chapter.
(2) The identity and location of the warehouseman.
(b) At the demand of the owner of the exempt property, the warehouseman shall release the exempt property to the owner without requiring payment from the owner at the time of delivery.
(c) A waiver of the provisions of section 1 of this chapter or subsection (b) by contract or otherwise is void.
As added by P.L.2-2002, SEC.16.

IC 32-31-4-4
Lien on nonexempt property for expenses incurred by warehouseman      Sec. 4. (a) A warehouseman that receives property under this chapter holds a lien on all of that property that is not exempt property to the extent of the expenses for any of the following incurred by the warehouseman with respect to all of the property, whether exempt or not exempt:
(1) Storage.
(2) Transportation.
(3) Insurance.
(4) Labor.
(5) Present or future charges related to the property.
(6) Expenses necessary for preservation of the property.
(7) Expenses reasonably incurred in the lawful sale of the property.
(b) A tenant may claim the tenant's property at any time until the sale of the property under section 5 of this chapter by paying the warehouseman the expenses described in this section.
As added by P.L.2-2002, SEC.16.

IC 32-31-4-5
Sale of unclaimed property
Sec. 5. If a tenant does not claim the tenant's property within ninety (90) days after receiving notice under section 3 of this chapter, a warehouseman may sell the property received under this chapter under IC 26-1-7-210(2).
As added by P.L.2-2002, SEC.16.



CHAPTER 5. RENTAL AGREEMENTS; RIGHT OF ACCESS

IC 32-31-5-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a rental agreement entered into or renewed after June 30, 1999.
(b) This chapter applies to a landlord or tenant only if the rental agreement was entered into or renewed after June 30, 1999.
(c) A waiver of this chapter by a landlord or tenant, including a former tenant, by contract or otherwise, is void.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-2
Applicability of definitions
Sec. 2. Except as otherwise provided in this chapter, the definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-3
"Dwelling unit" defined
Sec. 3. (a) As used in this chapter, "dwelling unit" means a structure or part of a structure that is used as a home, residence, or sleeping unit.
(b) The term includes the following:
(1) An apartment unit.
(2) A boarding house unit.
(3) A rooming house unit.
(4) A manufactured home (as defined in IC 22-12-1-16) or mobile structure (as defined in IC 22-12-1-17) and the space occupied by the manufactured home or mobile structure.
(5) A single or two (2) family dwelling.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-4
Written notice required to modify rental agreement
Sec. 4. Unless otherwise provided by a written rental agreement between a landlord and tenant, a landlord shall give the tenant at least thirty (30) days written notice before modifying the rental agreement.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-5
Tenant's personal property
Sec. 5. (a) Except as provided in IC 16-41-27-29, IC 32-31-3, or IC 32-31-4, a landlord may not:
(1) take possession of;
(2) remove from a tenant's dwelling unit;
(3) deny a tenant access to; or
(4) dispose of; a tenant's personal property in order to enforce an obligation of the tenant to the landlord under a rental agreement.
(b) The landlord and tenant may agree in a writing separate from the rental agreement that the landlord may hold property voluntarily tendered by the tenant as security in exchange for forbearance from an action to evict.
As added by P.L.2-2002, SEC.16.

IC 32-31-5-6
Landlord prohibited from interfering with access, possession, or essential services
Sec. 6. (a) This section does not apply if the dwelling unit has been abandoned.
(b) For purposes of this section, a dwelling unit is considered abandoned if:
(1) the tenants have failed to:
(A) pay; or
(B) offer to pay;
rent due under the rental agreement; and
(2) the circumstances are such that a reasonable person would conclude that the tenants have surrendered possession of the dwelling unit.
An oral or written rental agreement may not define abandonment differently than is provided by this subsection.
(c) Except as authorized by judicial order, a landlord may not deny or interfere with a tenant's access to or possession of the tenant's dwelling unit by commission of any act, including the following:
(1) Changing the locks or adding a device to exclude the tenant from the dwelling unit.
(2) Removing the doors, windows, fixtures, or appliances from the dwelling unit.
(3) Interrupting, reducing, shutting off, or causing termination of any of the following to a tenant:
(A) Electricity.
(B) Gas.
(C) Water.
(D) Other essential services.
However, the landlord may interrupt, shut off, or terminate service as the result of an emergency, good faith repairs, or necessary construction. This subdivision does not require a landlord to pay for services described in this subdivision if the landlord has not agreed, by an oral or written rental agreement, to do so.
(d) A tenant may not interrupt, reduce, shut off, or cause termination of:
(1) electricity;
(2) gas;
(3) water; or
(4) other essential services; to the dwelling unit if the interruption, reduction, shutting off, or termination of the service will result in serious damage to the rental unit.
As added by P.L.2-2002, SEC.16.



CHAPTER 6. EMERGENCY POSSESSORY ORDERS

IC 32-31-6-1
Applicability of definitions
Sec. 1. The definitions in IC 32-31-3 and IC 32-31-5 apply throughout this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-2
Small claims jurisdiction
Sec. 2. The small claims docket of a court has jurisdiction to grant an emergency possessory order under this chapter.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-3
Eligibility to file petition
Sec. 3. The following may file a petition for an emergency possessory order under this chapter:
(1) A tenant, if the landlord has violated IC 32-31-5-6.
(2) A landlord, if the tenant has committed or threatens to commit waste to the rental unit.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-4
Petition requirements
Sec. 4. A petition for an order under this chapter must:
(1) include an allegation specifying:
(A) the violation, act, or omission caused or threatened by a landlord or tenant; and
(B) The nature of the specific immediate and serious:
(i) injury;
(ii) loss; or
(iii) damage;
that the landlord or tenant has suffered or will suffer if the violation, act, or omission is not enjoined; and
(2) be sworn to by the petitioner.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-5
Court review; emergency hearing
Sec. 5. If a tenant or a landlord petitions the court to issue an order under this chapter, the court shall immediately do the following:
(1) Review the petition.
(2) Schedule an emergency hearing for not later than three (3) business days after the petition is filed.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-6 Emergency order
Sec. 6. (a) At the emergency hearing, if the court finds:
(1) probable cause to believe that the landlord has violated or threatened to violate IC 32-31-5-6; and
(2) that the tenant will suffer immediate and serious injury, loss, or damage;
the court shall issue an emergency order under subsection (b).
(b) If the court makes a finding under subsection (a), the court shall order the landlord to do either or both of the following:
(1) Return possession of the dwelling unit to the tenant if the tenant has been deprived of possession of the dwelling unit.
(2) Refrain from violating IC 32-31-5-6.
(c) The court may make other orders that the court considers just under the circumstances, including setting a subsequent hearing at the request of a party to adjudicate related claims between the parties.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-7
Waste
Sec. 7. (a) As used in this section, "waste" does not include failure to pay rent.
(b) At the emergency hearing, if the court finds:
(1) probable cause to believe that the tenant has committed or threatens to commit waste to the rental unit; and
(2) that the landlord has suffered or will suffer immediate and serious:
(A) injury;
(B) loss; or
(C) damage;
the court shall issue an order under subsection (c).
(c) If the court makes a finding under subsection (b), the court shall order the tenant to do either or both of the following:
(1) Return possession of the dwelling unit to the landlord.
(2) Refrain from committing waste to the dwelling unit.
(d) The court may make other orders that the court considers just under the circumstances, including setting a subsequent hearing at the request of a party to adjudicate related claims between the parties.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-8
Summons; court procedure
Sec. 8. (a) If a petition is filed under this chapter, the clerk shall issue to the respondent a summons to appear at a hearing. The summons must:
(1) give notice of the date, time, and place of the hearing; and
(2) inform the respondent that the respondent must appear before the court to answer the petition.
(b) The clerk shall serve the respondent with the summons to

appear in accordance with Rule 4.1 of the Rules of Trial Procedure.
(c) The court shall not grant a continuance of the emergency hearing except upon clear and convincing evidence that manifest injustice would result if a continuance were not granted.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-9
Subsequent hearing
Sec. 9. If the court sets a subsequent hearing under section 6(c) or 7(d) of this chapter, the court may do the following at the subsequent hearing:
(1) Determine damages.
(2) Order return of a tenant's withheld property.
(3) Make other orders the court considers just under the circumstances.
As added by P.L.2-2002, SEC.16.

IC 32-31-6-10
Other claims
Sec. 10. The adjudication of an emergency possessory claim under section 6(b) or 7(c) of this chapter does not bar a subsequent claim a party may have against the other party arising out of the landlord and tenant relationship unless that claim has been adjudicated under section 9 of this chapter.
As added by P.L.2-2002, SEC.16.



CHAPTER 7. TENANT OBLIGATIONS

IC 32-31-7-1
Application
Sec. 1. (a) Except as provided in subsection (b), this chapter applies only to dwelling units that are let for rent after June 30, 2002.
(b) This chapter does not apply to dwelling units that are let for rent with an option to purchase.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-2
Applicability of definitions
Sec. 2. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-3
"Rental premises" defined
Sec. 3. As used in this chapter, "rental premises" includes all of the following:
(1) A tenant's rental unit.
(2) The structure in which the tenant's rental unit is a part.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-4
Effect of waiver of statute
Sec. 4. A waiver of the application of this chapter by a landlord or tenant, by contract or otherwise, is void.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-5
Tenant obligations
Sec. 5. A tenant shall do the following:
(1) Comply with all obligations imposed primarily on a tenant by applicable provisions of health and housing codes.
(2) Keep the areas of the rental premises occupied or used by the tenant reasonably clean.
(3) Use the following in a reasonable manner:
(A) Electrical systems.
(B) Plumbing.
(C) Sanitary systems.
(D) Heating, ventilating, and air conditioning systems.
(E) Elevators, if provided.
(F) Facilities and appliances of the rental premises.
(4) Refrain from defacing, damaging, destroying, impairing, or removing any part of the rental premises.
(5) Comply with all reasonable rules and regulations in existence at the time a rental agreement is entered into. A tenant shall also comply with amended rules and regulations as

provided in the rental agreement.
This section may not be construed to limit a landlord's obligations under this chapter or IC 32-31-8.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-6
Condition of rental premises upon termination of occupancy
Sec. 6. At the termination of a tenant's occupancy, the tenant shall deliver the rental premises to the landlord in a clean and proper condition, excepting ordinary wear and tear expected in the normal course of habitation of a dwelling unit.
As added by P.L.92-2002, SEC.1.

IC 32-31-7-7
Landlord's cause of action to enforce tenant obligations
Sec. 7. (a) A landlord may bring an action in a court with jurisdiction to enforce an obligation of a tenant under this chapter.
(b) Except as provided in subsection (c), a landlord may not bring an action under this chapter unless the following conditions are met:
(1) The landlord gives the tenant notice of the tenant's noncompliance with a provision of this chapter.
(2) The tenant has been given a reasonable amount of time to remedy the noncompliance.
(c) If the noncompliance has caused physical damage that the landlord has repaired, the landlord shall give notice specifying the repairs that the landlord has made and documenting the landlord's cost to remedy the condition described in the notice.
(d) A landlord is not required to comply with the notice requirements of this section to bring an action under subsection (a) if the tenant's occupancy of the rental premises has terminated.
(e) This section may not be construed to limit a landlord's or tenant's rights under IC 32-31-3, IC 32-31-5, or IC 32-31-6.
(f) If the landlord is the prevailing party in an action under this section, the landlord may obtain any of the following, if appropriate under the circumstances:
(1) Recovery of the following:
(A) Actual damages.
(B) Attorney's fees and court costs.
(2) Injunctive relief.
(3) Any other remedy appropriate under the circumstances.
As added by P.L.92-2002, SEC.1.



CHAPTER 8. LANDLORD OBLIGATIONS UNDER A RENTAL AGREEMENT

IC 32-31-8-1
Application
Sec. 1. (a) Except as provided in subsection (b), this chapter applies only to dwelling units that are let for rent after June 30, 2002.
(b) This chapter does not apply to dwelling units that are let for rent with an option to purchase.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-2
Applicability of definitions
Sec. 2. The definitions in IC 32-31-3 apply throughout this chapter.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-3
"Rental premises" defined
Sec. 3. As used in this chapter, "rental premises" includes all of the following:
(1) A tenant's rental unit.
(2) The structure in which the tenant's rental unit is a part.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-4
Effect of waiver of statute
Sec. 4. A waiver of the application of this chapter by a landlord or tenant, by contract or otherwise, is void.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-5
Landlord obligations
Sec. 5. A landlord shall do the following:
(1) Deliver the rental premises to a tenant in compliance with the rental agreement, and in a safe, clean, and habitable condition.
(2) Comply with all health and housing codes applicable to the rental premises.
(3) Make all reasonable efforts to keep common areas of a rental premises in a clean and proper condition.
(4) Provide and maintain the following items in a rental premises in good and safe working condition, if provided on the premises at the time the rental agreement is entered into:
(A) Electrical systems.
(B) Plumbing systems sufficient to accommodate a reasonable supply of hot and cold running water at all times.
(C) Sanitary systems.
(D) Heating, ventilating, and air conditioning systems. A heating system must be sufficient to adequately supply heat

at all times.
(E) Elevators, if provided.
(F) Appliances supplied as an inducement to the rental agreement.
As added by P.L.92-2002, SEC.2.

IC 32-31-8-6
Tenant's cause of action to enforce landlord obligations
Sec. 6. (a) A tenant may bring an action in a court with jurisdiction to enforce an obligation of a landlord under this chapter.
(b) A tenant may not bring an action under this chapter unless the following conditions are met:
(1) The tenant gives the landlord notice of the landlord's noncompliance with a provision of this chapter.
(2) The landlord has been given a reasonable amount of time to make repairs or provide a remedy of the condition described in the tenant's notice. The tenant may not prevent the landlord from having access to the rental premises to make repairs or provide a remedy to the condition described in the tenant's notice.
(3) The landlord fails or refuses to repair or remedy the condition described in the tenant's notice.
(c) This section may not be construed to limit a tenant's rights under IC 32-31-3, IC 32-31-5, or IC 32-31-6.
(d) If the tenant is the prevailing party in an action under this section, the tenant may obtain any of the following, if appropriate under the circumstances:
(1) Recovery of the following:
(A) Actual damages and consequential damages.
(B) Attorney's fees and court costs.
(2) Injunctive relief.
(3) Any other remedy appropriate under the circumstances.
(e) A landlord's liability for damages under subsection (d) begins when:
(1) the landlord has notice or actual knowledge of noncompliance; and
(2) the landlord has:
(A) refused to remedy the noncompliance; or
(B) failed to remedy the noncompliance within a reasonable amount of time following the notice or actual knowledge;
whichever occurs first.
As added by P.L.92-2002, SEC.2.






ARTICLE 32. TIME SHARES AND CAMPING CLUBS

CHAPTER 1. APPLICATION

IC 32-32-1-1
Application
Sec. 1. This article does not apply to the following:
(1) The sale of not more than twelve (12) time shares or camping club memberships in a time share project or camping site project, unless the developer offers to sell time shares or camping club memberships in other projects in the same subdivision and the total number of the shares offered for sale exceeds twenty-six (26) in a period of twelve (12) months.
(2) The sale or transfer of a time share or camping club membership by an owner who is not the developer, unless the time share or camping club membership is sold in the ordinary course of business of that owner.
(3) Any transfer of a time share or camping club membership by deed instead of foreclosure or as a result of foreclosure of the time share or camping club membership.
(4) A gratuitous transfer of a time share or camping site.
(5) A transfer of a time share or camping club membership by devise or descent or a transfer to an inter vivos trust, unless the method of disposition is adopted for the purpose of evading this chapter.
As added by P.L.2-2002, SEC.17.



CHAPTER 2. DEFINITIONS

IC 32-32-2-1
Applicability of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-2
"Camping club" defined
Sec. 2. "Camping club" means any enterprise, other than one that is tax exempt under Section 501 of the Internal Revenue Code, that has as its primary purpose camping or outdoor recreation that involves or will involve camping sites.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-3
"Camping club member" defined
Sec. 3. "Camping club member" means any person, other than the developer or lender, who purchases a camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-4
"Camping club membership" defined
Sec. 4. (a) "Camping club membership" means an agreement evidencing a purchaser's title to, interest in, or right or license to use for more than thirty (30) days the camping or outdoor recreation facilities of a camping club.
(b) The term does not include an agreement of a camping or outdoor recreation facility that expires within three hundred sixty-five (365) days after the execution date of the agreement.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-5
"Camping site" defined
Sec. 5. "Camping site" means a space that:
(1) is designed and promoted for the purpose of locating a trailer, tent, tent trailer, pickup camper, or other similar device used for land based portable housing; and
(2) is the subject of a camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-6
"Developer" defined
Sec. 6. "Developer" means any person who engages in the business of creating or selling its own time shares or camping club memberships.
As added by P.L.2-2002, SEC.17.
IC 32-32-2-7
"Director" defined
Sec. 7. "Director" refers to the director of the division appointed under IC 4-6-9-2.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-8
"Division" defined
Sec. 8. "Division" refers to the consumer protection division of the office of the attorney general created by IC 4-6-9-1.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-9
"Exchange company" defined
Sec. 9. "Exchange company" means any person owning or operating an exchange program.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-10
"Exchange program" defined
Sec. 10. (a) "Exchange program" means any arrangement allowing owners to exchange occupancy rights with persons owning other time shares or camping club memberships.
(b) The term does not include an arrangement in which all of the occupancy rights that may be exchanged are in the same time share property or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-11
"Offer" defined
Sec. 11. "Offer" means any advertised inducement, solicitation, or attempt to encourage any person to acquire a time share or camping club membership other than as security for an obligation.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-12
"Participant" defined
Sec. 12. "Participant" means any person who, by means of a verbal or written purchase, exchange, or leasing agreement, acquires a right to occupy a time share unit from a developer, purchaser, exchange company, rental or management company, or any other person or organization.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-13
"Person" defined
Sec. 13. "Person" means a natural person, a corporation, a government, a governmental subdivision or agency, a business trust, an estate, a trust, a partnership, an association, a joint venture, or another legal or commercial entity. As added by P.L.2-2002, SEC.17.

IC 32-32-2-14
"Project" defined
Sec. 14. "Project" means the real property, which must contain more than one (1) unit, in which time shares or camping sites are created by a single instrument or set of instruments.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-15
"Project manager" defined
Sec. 15. "Project manager" means any person:
(1) who coordinates the sale of time shares or camping club memberships; and
(2) to whom sales agents and representatives are responsible.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-16
"Purchaser" defined
Sec. 16. "Purchaser" means any person, other than the developer or lender, who purchases a time share or camping club membership.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-17
"Representative" defined
Sec. 17. (a) "Representative" means a person who is not a seller and who, on behalf of a developer, induces other persons to attend a sales presentation.
(b) The term does not include a person who only performs clerical tasks, arranges appointments set up by others, or prepares or distributes promotional materials.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-18
"Seller" defined
Sec. 18. "Seller" means a developer or any other person or agent or employee of a developer who offers time shares or camping club memberships to the public.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-19
"Substantially completed" defined
Sec. 19. "Substantially completed" means that:
(1) all roadways, utilities, amenities, furnishings, appliances, structural components, and mechanical systems of buildings and premises are completed and provided as represented in the time share instrument or agreement or camping club membership agreement; and
(2) the premises are ready for occupancy and the proper governmental authority has caused to be issued a certificate of

occupancy, if a certificate of occupancy is required.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-20
"Time share" defined
Sec. 20. "Time share" means the right to use and occupy a unit on a periodic basis according to an arrangement allocating this right among various time share participants.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-21
"Time share instrument" defined
Sec. 21. "Time share instrument" means any document creating or regulating time shares, excluding any law, ordinance, or governmental regulation.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-22
"Time share participant" defined
Sec. 22. "Time share participant" has the meaning set forth in section 12 of this chapter.
As added by P.L.2-2002, SEC.17.

IC 32-32-2-23
"Unit" defined
Sec. 23. "Unit" means each portion of a time share project or each camping site that is designated for separate use.
As added by P.L.2-2002, SEC.17.



CHAPTER 3. TIME SHARES AND CAMPING CLUBS

IC 32-32-3-1
Registration with division
Sec. 1. (a) Before a developer may offer to sell any time shares or camping club memberships in this state, the developer must register with the division under this section.
(b) A person who applies for registration under this section shall submit an application in the manner provided by the division and shall disclose the following information under oath:
(1) The names and addresses of all officers, project managers, marketing agencies, advertising agencies, and exchange companies who are actively involved in soliciting or selling time share units or camping club memberships.
(2) The name and address of each person who owns an interest of ten percent (10%) or more in the registrant, except for reporting companies under the Securities Exchange Act of 1934.
(3) A copy of the document in which the time share project or camping club project is created.
(4) A preliminary title report for the time share project or camping club project and copies of the documents listed as exceptions in the report showing any encumbrances.
(5) Copies of and instructions for escrow agreements, deeds, and sales contracts.
(6) Documents that show the current assessments for property taxes on the time share project or camping club project.
(7) A copy of bylaws or similar instrument that creates any community ownership relationship.
(8) Copies of all documents that will be given to a participant who is interested in participating in a program for the exchange of occupancy rights among time share participants or camping club members, and copies of the documents that show acceptance of the time share or camping club membership in the program.
(c) A developer who knowingly or intentionally offers to sell any time shares or camping club memberships in this state before registering with the division under this section commits a Class D felony.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-2
Amendment by developer must be filed
Sec. 2. Any amendment by the developer of the provisions of the document that created the time share or camping club membership, or of the articles of incorporation, trust, or bylaws, must be filed with the division.
As added by P.L.2-2002, SEC.17.
IC 32-32-3-3
Registration fee
Sec. 3. (a) A time share or camping site developer who applies for registration under section 1 of this chapter shall pay a one (1) time registration fee of two hundred fifty dollars ($250).
(b) Each July 1 after a developer applies for registration under section 1 of this chapter, the developer shall file an update to the registration. The developer shall pay an additional fifty dollars ($50) for each yearly refiling under this subsection.
(c) The fees collected under this section shall be used, in addition to funds appropriated by the general assembly, for the administration and enforcement of this chapter.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-4
Requirements for membership agreement
Sec. 4. All registration statements and information required to be filed under this chapter with the division are subject to IC 5-14-3.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-5
Requirements of membership agreement
Sec. 5. A time share project and camping club project must be created by a time share instrument or camping club membership agreement. The membership agreement must include the following provisions:
(1) A legal description of the time share project or camping club project that transfers an interest in real property.
(2) The name and location of the time share project or camping club project.
(3) A system of identification of the time periods assigned to time shares by letter, name, number, or any combination of letters, names, or numbers.
(4) Provisions for assessment of the expenses of the time share project or camping club project and an allocation of those expenses among the time share participants or camping club members.
(5) A procedure to add units to the time share project or camping club project.
(6) Provisions for maintenance of the time share units or camp sites.
(7) Provisions for management of the time share project or camping club project.
(8) A procedure to amend the time share instrument or the camping club membership agreement.
(9) A description of the rights of the purchaser relating to the occupancy of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-6 Transfer of interest
Sec. 6. A transfer of an interest in a time share unit or camping club membership shall be by written contract that includes or incorporates by reference the following provisions:
(1) A legal description of the time share unit or camping site that transfers an interest in real property.
(2) The name and location of the time share unit or camping site.
(3) A system of identification of the time periods assigned to time shares by letter, name, number, or any combination of letters, names, or numbers.
(4) Provisions for assessment of the expenses of the time share project or camping club project and an allocation of those expenses among the time share participants or camping club members.
(5) Provisions for maintenance of the time share units or camping sites.
(6) Provisions for management of the time share project or camping club project.
(7) A description of the rights of the time share participant or camping club member relating to the occupancy of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-7
Cancellation of purchase
Sec. 7. (a) A purchaser has the right to cancel a camping club membership or time share purchase within seventy-two (72) hours after the execution of the sales contract, excluding Sundays and legal holidays as set forth in IC 1-1-9-1. The right of cancellation shall be set forth conspicuously in boldface type on the first page of any time share instrument or camping club membership agreement and immediately above the signature of the purchaser on any sales contract. In each case, the cancellation clause must include an explanation of the conditions and manner of exercise of the cancellation right. The right of cancellation may not be waivable by any purchaser. The developer shall furnish to each purchaser a form, as prescribed by the agency, for the exercise of the right.
(b) To cancel a camping club membership or time share purchase, a consumer must give notice of cancellation by mail or telegraphic communication or as otherwise allowed by this subsection. The notice is effective on the date postmarked or when transmitted from the place of origin. Any written notice of cancellation delivered other than by mail or telegraph is effective at the time of delivery at the place of business of the developer or escrow agent designated in the form of notice of cancellation.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-8
Attorney general requirements      Sec. 8. The attorney general may require:
(1) that a developer file a performance bond with the division; or
(2) that all or part of the money collected from the consumer as part of a purchase of a time share instrument or camping club membership, including closing costs and exchange company membership fees, be placed and held in escrow until the particular time share unit or camping site to which the time share or camping club membership relates is substantially completed and ready for occupancy.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-9
Unavailability; remedy
Sec. 9. If a time share unit or camping site is not available for a period to which the owner is entitled by schedule or by confirmed reservation and the developer is responsible for the unavailability of the unit or site, the participant is entitled at the participant's election to be provided:
(1) a comparable unit or site for the period; or
(2) monetary compensation for the loss of use of the time share unit or camping site.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-10
Leasehold interest
Sec. 10. (a) If the interest of the developer in a project is a leasehold interest, the lease, unless otherwise determined by the division, must provide that:
(1) the lessee must give the association notice of termination of the lease for any default by the lessor; and
(2) the lessor, upon the bankruptcy of the lessee, shall enter into a new lease with the association upon the same terms and conditions as were contained in the lease with the developer.
(b) The division may require the developer to execute a bond or other type of security for the payment of the lease obligation.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-11
Action for partition; judicial sale
Sec. 11. An action for partition of a time share unit or camping site may not be maintained except as provided in the time share instrument. If a time share or camping site is owned by two (2) or more persons, an action may be brought for the judicial sale of the time share or camping site. A provision in a time share instrument for the waiver or subordination of the right of partition or any other right characteristic of a tenancy in common is valid.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-12 Required disclosures
Sec. 12. (a) A developer, or exchange company if the exchange company is dealing directly with the participants or camping club members, that offers a program for the exchange of occupancy rights among time share participants or camping club members or with the purchasers or members in other time share or camping club projects, or both, shall give in writing to the camping club members or time share participants the following information:
(1) The name and address of the exchange company offering the exchange program.
(2) A statement indicating whether the exchange company or any of its officers or directors has any legal or beneficial interest in any interest of the developer or managing agent in any plan to sell time shares or camping club memberships included in the program and, if so, the name, location, and nature of the interest.
(3) A statement that the time share participant's or camping club member's contract with the exchange company is a contract separate and distinct from the contract to purchase the time share or camping club membership, unless the exchange company and the developer or an affiliate of the developer are the same.
(4) A statement indicating whether the participant's or member's participation in the exchange project is dependent upon the continued inclusion of the plan to sell time shares or camping club memberships in the program.
(5) A statement indicating whether the purchaser's or member's membership or participation in the exchange program is voluntary or mandatory.
(6) A complete and accurate description of the following:
(A) The terms and conditions of the purchaser's contractual relationship with the company and the procedure by which changes in the contractual relationship and may be made.
(B) The procedure to qualify for and make exchanges.
(C) All limitations, restrictions, and priorities of the program, including limitations on exchanges based on the seasons of the year, the size of units, or levels of occupancy. The written description of the limitations, restrictions, and priorities given under this clause must be printed in boldface type and, if the limitations, restrictions, and priorities are not uniformly applied by the program, must include a clear description of the manner in which they are applied.
(7) A statement, which must be printed on all promotional brochures, pamphlets, advertisements, and other materials disseminated by the exchange company that indicate the percentage of confirmed exchanges, to the effect that:
(A) the percentage of confirmed exchanges is a summary of the requests for exchanges received by the exchange company in the most recent annual reporting period; and
(B) the percentage does not indicate the probability of a

purchaser or members being confirmed to any specific choice since availability at individual locations may vary.
(8) A statement indicating whether exchanges are arranged on the basis of available space and whether there are any guarantees of fulfilling specific requests for exchanges.
(9) A statement indicating whether and under what circumstances a participant or member, in dealing with the exchange company, may lose the right to use and occupy a time share unit or camping site in any properly applied for exchange without being provided with substitute accommodations by the company.
(10) A statement of the fees to be paid by participants or members in the program, including a statement indicating whether any fees may be changed by the exchange company, and if so, the circumstances under which those changes may be made.
(11) The name and address of the site of each time share or camping club project included in the program.
(b) The information required by subsection (a) must be delivered to the camping club member or time share participant before the execution of:
(1) any contract between the camping club member or time share participant and the exchange company; or
(2) the contract to purchase the time share or camping club membership.
(c) Upon receipt of the information required by subsection (a), the camping club member or time share participant shall certify in writing that the member or participant has received the information from the developer.
(d) Except as otherwise provided in this section, the information required by subsection (a) must be accurate as of thirty (30) days before the date on which the information is delivered to the participant or member.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-13
Investigation and prosecution of complaints
Sec. 13. (a) The division may receive, investigate, and prosecute complaints concerning persons subject to this chapter.
(b) The director may subpoena witnesses and send for and compel the production of books, records, papers, and documents of time share or camping club developers who are subject to registration under this chapter for the furtherance of any investigation under this chapter. The circuit or superior court located in the county where the subpoena is to be issued shall enforce any subpoena by the attorney general. In addition, the attorney general may issue a civil investigative demand as provided by IC 4-6-3.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-14 Penalties and remedies
Sec. 14. A person who violates this chapter commits a deceptive act and is subject to the penalties and remedies provided in IC 24-5-0.5. Any action by the attorney general for violations of this chapter may be brought in the circuit or superior court of Marion County.
As added by P.L.2-2002, SEC.17.

IC 32-32-3-15
Assurance of voluntary compliance
Sec. 15. In the administration of this chapter, the attorney general may execute an assurance of voluntary compliance with a time share developer in existence on September 1, 1985, in the same manner as provided in IC 24-5-0.5-7(a), except that no filing with the court is required in order for the assurance to be effective under this chapter.
As added by P.L.2-2002, SEC.17.






ARTICLE 33. LIENS ON PERSONAL PROPERTY

CHAPTER 1. BLACKSMITH'S LIENS

IC 32-33-1-1
Shoeing animals or repairing vehicles; lien; precedence
Sec. 1. (a) A person who, at the request of an owner or an owner's authorized agent:
(1) shoes or causes to be shod by the person's employees a horse, a mule, an ox, or other animal; or
(2) repairs or causes to be repaired by the person's employees, a vehicle;
has a lien upon the animal shod or vehicle repaired for the person's reasonable charge for shoeing the animal or repairing the vehicle.
(b) A lien conferred by this chapter takes the precedence of all other liens or claims upon the animal shod or the vehicle repaired that are not duly recorded before the recording of a claim for the lien conferred by this chapter. However, a lien may not attach to the animal shod or the vehicle repaired if the property has changed ownership before the filing of the lien.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-2
Filing intention to claim lien; recording lien
Sec. 2. A claim for a lien under this chapter must be filed within sixty (60) days after the shoeing of a horse, a mule, an ox or other animal, or the repairing of a vehicle. The claim must be filed with the recorder of the county in which the owner of the animal or vehicle resides. A claim for a lien under this chapter must be in writing, setting forth the person's intention to claim a lien upon the animal or vehicle for the charges for shoeing or repairing. However, this lien must be recorded in the miscellaneous record book in the recorder's office of the county. The recorder shall charge a fee in accordance with IC 36-2-7-10 for recording the lien.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-3
Contents of claim for lien; expiration of lien
Sec. 3. A claim for lien under this chapter must:
(1) state the name and residence of the person claiming the lien;
(2) the name of the owner of the animal or vehicle sought to be charged with the lien;
(3) a description sufficient for identification of the animal or vehicle upon which the lien is claimed; and
(4) the amount due the claimant, as near as may be, over and above all legal set-offs.
A claim for lien filed with the recorder of the county under section 2 of this chapter expires and becomes void and of no effect if suit is

not brought to foreclose the lien within three (3) months after filing the claim under section 2 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-4
Foreclosure of lien
Sec. 4. A lien under this chapter may be foreclosed in any circuit or superior court in the county in which the lien is recorded under section 2 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-1-5
Attorney's fees
Sec. 5. If the plaintiff recovers on a claim and a lien is foreclosed under this chapter, the plaintiff shall recover and the court may allow a reasonable fee for plaintiff's attorney for bringing and prosecuting the cause of action, all of which shall be recovered from the defendant, and the property in controversy may be sold as in case of sales in foreclosure of chattel mortgages.
As added by P.L.2-2002, SEC.18.



CHAPTER 2. BOATS AND OTHER WATERCRAFT LIENS

IC 32-33-2-1
Liability for liens
Sec. 1. All boats, vessels, and watercraft of every description found in the waters of Indiana, including wharf boats and floating warehouses that are used for storing, receiving, and forwarding freights and that may be removed from place to place at the pleasure of the owner or owners of the watercraft, are liable for the following:
(1) A debt contracted within Indiana by the master, owner, agent, clerk, or consignee of the watercraft:
(A) on account of supplies furnished for use of the master, owner, agent, clerk, or consignee;
(B) on account of work done or service rendered for the master, owner, agent, clerk, or consignee by boatmen, mariners, laborers, or other persons; or
(C) on account of work done or materials furnished in building, repairing, fitting out, furnishing, or equipping the boat, vessel, wharf boat, floating warehouse, or watercraft.
(2) All demands or damages arising out of:
(A) a contract of affreightment made either within or outside Indiana;
(B) a willful or negligent act of the master, owner, or agent of the master or owner done in connection with the business of the boat, vessel, wharf boat, floating warehouse, or other watercraft either within or outside Indiana; or
(C) a contract relative to the transportation of persons or property entered into by the master, owner, agent, clerk, or consignee either within or outside Indiana.
(3) An injury to a person or property by the boat, vessel, wharf-boat, floating warehouse, or other watercraft, or by the owners, officers, or crew, done in connection with the business of the boat, vessel, wharf boat, floating warehouse, or other watercraft either within or without outside Indiana.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-2
Claims arising out of contracts, wrongs, or injuries
Sec. 2. A claim growing out of a cause set forth in section 1 of this chapter, whether arising out of contracts made or broken within or outside Indiana, or wrongs or injuries done or committed within or outside Indiana, is a lien upon the boat, vessel, or other watercraft, and upon the apparel, tackle, or furniture and appendages, including barges and lighters, that belong to the owners of the boat, vessel, or other watercraft and are used with the boat, vessel, or other watercraft at the time the action is commenced.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-3 Preference of liens
Sec. 3. A lien provided for in section 2 of this chapter takes preference of any claims against the boat itself or all or any of its owners, masters, or consignees growing out of any other cause than those set forth in section 1 of this chapter and, as between themselves, mariners' and boatmens' wages shall be first preferred.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-4
Enforcement of lien; complaint; requisites; order of attachment
Sec. 4. (a) Any person aggrieved by a cause set forth in section 1 of this chapter may have an action against the boat, vessel, or other watercraft in the county where the boat, vessel, or other watercraft may be found, or against the owners of the boat, vessel, or other watercraft, to enforce a lien provided for in section 2 of this chapter.
(b) If the complaint in the action shows:
(1) the particulars of the demand;
(2) the amount due; and
(3) a demand made upon the owner, master, clerk, or consignee and refusal of payment, and verified by the affidavit of the plaintiff or other person in the plaintiff's behalf;
an order of attachment shall be issued by the clerk against the boat, vessel, or other watercraft and the tackle and furniture of the boat, vessel, or other watercraft. The order of attachment must be directed, executed, and returned as an order of attachment in other cases.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-5
Joinder of plaintiffs in complaint
Sec. 5. In all actions contemplated in section 4 of this chapter, all or any of the persons having demands described in section 4 of this chapter may join in a complaint against the boat, vessel, or other watercraft either at the commencement of the action or at any time afterwards, before judgment, upon filing the requisite complaint and affidavit.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-6
Proceedings; judgment; execution
Sec. 6. In an action under this chapter, proceedings shall be had and judgment rendered and enforced by execution or other proper means.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-7
Undertaking discharging attachment
Sec. 7. (a) If the defendant master, owner, or consignee, before final judgment, gives a written undertaking payable to the plaintiff, with surety to be approved by the clerk or sheriff, to the effect that the defendant will perform the judgment of the court, the attachment

shall be discharged and restitution made of the boat, vessel, or other watercraft.
(b) A person who executes a written undertaking under subsection (a) shall, by order of the court, be made a defendant in the action instead of the boat, vessel, or other watercraft, and the action shall proceed to final judgment as in ordinary actions in personam. If a recovery is had by any of the plaintiffs, judgment shall be rendered against all defendants for the sum recovered.
As added by P.L.2-2002, SEC.18.

IC 32-33-2-8
Service of summons
Sec. 8. In cases arising under section 1 of this chapter, the summons may be served upon:
(1) the officer or consignee making the contract;
(2) if the officer or consignee cannot be found, upon the clerk;
(3) if neither the officer, the consignee, nor the clerk can be found, upon any other officer of the boat, vessel, or watercraft, or any person having charge of the boat, vessel, or watercraft; or
(4) if the summons cannot be served under subdivision 1, 2, or 3, by affixing a copy of the summons in some conspicuous place in the boat, vessel, or watercraft.
As added by P.L.2-2002, SEC.18.



CHAPTER 3. CLEANING LIEN FOR SERVICES ON AND STORAGE OF CLOTHING AND HOUSEHOLD GOODS

IC 32-33-3-1
Persons subject to lien; sale to pay charges
Sec. 1. (a) A person doing any cleaning, glazing, washing, alteration, repair, or furnishing any materials or supplies for or upon any garment, clothing, wearing apparel, or household goods has a lien on the item for the reasonable value of the unpaid work, labor or material, and supplies used. The lien may be foreclosed in the manner provided by this chapter if at the time of receiving the clothing, garment, wearing apparel, or household goods a written receipt is given to the person or customer leaving the item.
(b) Any garment, clothing, wearing apparel, or household goods remaining in the possession of a person, firm, partnership, limited liability company, or corporation:
(1) on which cleaning, pressing, glazing, or washing has been done; or
(2) upon which alterations or repairs have been made, or on which materials or supplies have been used or furnished;
for a period of at least ninety (90) days after the cleaning, pressing, glazing, or washing has been done, the alterations or repairs have been made, or the materials or supplies have been used or furnished may be sold to pay the reasonable or agreed charges and the costs of notifying the owner or owners. However, the person, firm, partnership, limited liability company, or corporation to whom the charges are payable and owing must first notify the owner or owners of the time and place of the sale.
(c) Property that is to be placed in storage after any of the services or labors referred to in subsection (a) or (b) is not affected by this section.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-2
Sale to pay storage charges
Sec. 2. (a) This section does not apply to persons, firms, partnerships, limited liability companies, or corporations operating as warehouses or warehousemen.
(b) All garments, clothing, wearing apparel, or household goods:
(1) that are placed in storage; or
(2) on which any of the services or labors mentioned in section 1 of this chapter have been performed and that have then been placed in storage by agreement;
and that remain in the possession of a person, firm, partnership, limited liability company, or corporation without the reasonable or agreed charges having been paid for a period of ninety (90) days may be sold to pay the charges if the person, firm, partnership, limited liability company, or corporation to whom the charges are payable first notifies the owner or owners of the items placed in storage of

the time and place of sale.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-3
Mailing letter constituting notice
Sec. 3. The mailing of a letter that has a return address, that is addressed to the owner at the owner's address given at the time of delivery of the article to a person, firm, partnership, limited liability company, or corporation to render any of the services or labors set forth in section 1 of this chapter, and that states the time and place of sale constitutes notice for the purposes of section 2 of this chapter. The notice must be given at least thirty (30) days before the date of sale. The cost of posting or mailing letters under this section shall be added to the charges.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-4
Proceeds of sale to pay service or storage charges
Sec. 4. The person, firm, partnership, limited liability company, or corporation to whom the charges are payable shall:
(1) from the proceeds of sale, deduct the charges due plus the costs of notifying the owner;
(2) hold the over-plus, if any, subject to the order of the owner;
(3) immediately after the sale mail to the owner at the owner's address, if known, a notice of the sale and the amount of over-plus, if any, due the owner; and
(4) at any time within twelve (12) months after the sale, upon demand by the owner, pay to the owner the sums or over-plus.
As added by P.L.2-2002, SEC.18.

IC 32-33-3-5
Posting notice of sale
Sec. 5. All persons, firms, partnerships, limited liability companies, or corporations taking advantage of this chapter must keep posted in a prominent place in their receiving office at all times two (2) notices that must read as follows:
"All articles cleaned, pressed, glazed, laundered, washed, altered, or repaired and not called for in ninety (90) days shall be sold to pay charges," and "If any articles are stored by agreement and the charges are not paid for ninety (90) days, the articles shall be sold to pay charges."
As added by P.L.2-2002, SEC.18.



CHAPTER 4. HOSPITAL LIENS

IC 32-33-4-1
Lien for services or expenses; exception; entry on judgment docket
Sec. 1. A person, a firm, a partnership, an association, a limited liability company, or a corporation maintaining a hospital in Indiana or a hospital owned, maintained, or operated by the state or a political subdivision of the state is entitled to hold a lien for the reasonable value of its services or expenses on any judgment for personal injuries rendered in favor of any person, except a person covered by:
(1) the provisions of IC 22-3-2 through IC 22-3-6;
(2) the federal worker's compensation laws; or
(3) the federal liability act;
who is admitted to the hospital and receives treatment, care, and maintenance on account of personal injuries received as a result of the negligence of any person or corporation. In order to claim the lien, the hospital must at the time or after the judgment is rendered, enter, in writing, upon the judgment docket where the judgment is recorded, the hospital's intention to hold a lien upon the judgment, together with the amount claimed.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-2
Junior and inferior lien
Sec. 2. The lien provided for in section 1 of this chapter is junior and inferior to all claims for attorney's fees, court costs, and all other expenses contracted for or incurred in the recovery of claims or damages for personal injuries as described in this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-3
Lien for reasonable and necessary charges upon any claims accruing to patient; scope of lien; allowance to patient
Sec. 3. (a) A person, a firm, a partnership, an association, a limited liability company, or a corporation maintaining a hospital in Indiana or a hospital owned, maintained, or operated by the state or a political subdivision has a lien for all reasonable and necessary charges for hospital care, treatment, and maintenance of a patient (including emergency ambulance services provided by the hospital) upon any cause of action, suit, or claim accruing to the patient, or in the case of the patient's death, the patient's legal representative, because of the illness or injuries that:
(1) gave rise to the cause of action, suit, or claim; and
(2) necessitated the hospital care, treatment, and maintenance.
(b) The lien provided for in subsection (a):
(1) except as provided in subsection (c), applies to any amount obtained or recovered by the patient by settlement or compromise rendered or entered into by the patient or by the

patient's legal representative;
(2) is subject and subordinate to any attorney's lien upon the claim or cause of action;
(3) is not applicable to accidents or injuries within the purview of:
(A) IC 22-3;
(B) 5 U.S.C. 8101 et seq.; or
(C) 45 U.S.C. 51 et seq.;
(4) is not assignable; and
(5) must first be reduced by the amount of any medical insurance proceeds paid to the hospital on behalf of the patient after the hospital has made all reasonable efforts to pursue the insurance claims in cooperation with the patient.
(c) If a settlement or compromise that is subject to subsection (b)(1) is for an amount that would permit the patient to receive less than twenty percent (20%) of the full amount of the settlement or compromise if all the liens created under this chapter were paid in full, the liens must be reduced on a pro rata basis to the extent that will permit the patient to receive twenty percent (20%) of the full amount.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-4
Perfecting lien; procedure; contest
Sec. 4. (a) To perfect the lien provided for in section 3 of this chapter, the hospital must file for record in the office of the recorder of the county in which the hospital is located, within one hundred eighty (180) days after the person is discharged, a verified statement in writing stating:
(1) the name and address of the patient as it appears on the records of the hospital;
(2) the name and address of the operator of the hospital;
(3) the dates of the patient's admission to and discharge from the hospital;
(4) the amount claimed to be due for the hospital care; and
(5) to the best of the hospital's knowledge, the names and addresses of anyone claimed by the patient or the patient's legal representative to be liable for damages arising from the patient's illness or injury.
(b) Within ten (10) days after filing the statement, the hospital shall send a copy by registered mail, postage prepaid:
(1) to each person claimed to be liable because of the illness or injury at the address given in the statement;
(2) to the attorney representing the patient if the name of the attorney is known or with reasonable diligence could be discovered by the hospital; and
(3) to the department of insurance as notice to insurance companies doing business in Indiana.
(c) The filing of a claim under subsections (a) and (b) is notice to any person, firm, limited liability company, or corporation that may

be liable because of the illness or injury if the person, firm, limited liability company, or corporation:
(1) receives notice under subsection (b);
(2) resides or has offices in a county where the lien was perfected or in a county where the lien was filed in the recorder's office as notice under this subsection; or
(3) is an insurance company authorized to do business in Indiana under IC 27-1-3-20.
(d) The filing of a verified statement under subsection (a) constitutes filing of a lien under section 1 of this chapter if the statement is filed before the issuance of the judgment.
(e) A person desiring to contest a lien or the reasonableness of the charges claimed by the hospital may do so by filing a motion to quash or reduce the claim in the circuit court in which the lien was perfected, making all other parties of interest respondents.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-5
Date and hour of filing; endorsement; filing fee; rules
Sec. 5. (a) The recorder of the county shall endorse on the statement filed under section 4(a) of this chapter the date and hour of filing.
(b) The recorder shall charge a fee for filing the claim in accordance with the fee schedule established in IC 36-2-7-10.
(c) The department of insurance shall adopt rules under IC 4-22-2 to:
(1) provide for the filing of lien notices mailed to the department by hospitals under section 4(b)(3) of this chapter;
(2) provide insurance companies with reasonable and timely access to the information contained in the lien notices filed with the department under section 4(b)(3) of this chapter; and
(3) provide a system for filing and for cross-referencing lien releases mailed under section 7 of this chapter with lien notices filed under section 4(b)(3) of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-6
Validity of lien; release or settlement of claim; satisfaction of judgment; jurisdiction
Sec. 6. (a) A lien perfected under section 4 of this chapter is valid unless the lienholder executes a release of the lien under section 7 of this chapter.
(b) The release or settlement of a claim with a patient by a person claimed to be liable for the damages incurred by the patient:
(1) after a lien has been perfected under section 4 of this chapter; and
(2) without obtaining a release of the lien;
entitles the lienholder to damages for the reasonable cost of the hospital care, treatment, and maintenance.
(c) Satisfaction of a judgment rendered in favor of the lienholder

under subsection (b) is satisfaction of the lien.
(d) An action by the lienholder must be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-7
Release of lien; filing executed certificate; entry in lien book; lienholders liability
Sec. 7. (a) To release a lien perfected under section 4 of this chapter, the operator of the hospital to whom the lien has been paid must file with each recorder in whose office the notice of the hospital lien was filed an executed certificate:
(1) stating that the claim filed by the hospital for treatment, care, and maintenance has been paid or discharged; and
(2) authorizing the recorder to release the lien.
The hospital shall bear the expense of obtaining a release.
(b) Upon receipt of the certificate, the recorder shall enter in the margin of the record of the lien and the entry book a memorandum of the filing and the date the certificate was filed. This entry constitutes a release of lien for which the recorder shall receive the fee prescribed in IC 36-2-7-10.
(c) If the amount of a lien has been satisfied or paid and subsequently a demand for a release of the lien is made, the lienholder is liable to the person, firm, limited liability company, or corporation against whose interest the lien has been filed for ten dollars ($10) for each day that the lien remains in effect after the fifteenth day after the demand for a release of the lien was made.
(d) The operator of the releasing hospital shall mail a copy of the release of lien certificate required under subsection (a) to the department of insurance within ten (10) days after the certificate was filed with the recorder.
As added by P.L.2-2002, SEC.18.

IC 32-33-4-8
Limitation on hospital's right
Sec. 8. This chapter does not give any hospital a right:
(1) of action to determine liability; or
(2) to approve a compromise or settlement;
for injuries sustained by any person covered by this chapter.
As added by P.L.2-2002, SEC.18.



CHAPTER 5. AMBULANCE LIENS

IC 32-33-5-1
"Emergency ambulance services" defined
Sec. 1. As used in this chapter, "emergency ambulance services" has the meaning set forth in IC 16-18-2-107.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-2
"Provider" defined
Sec. 2. As used in this chapter, "provider" means a provider of emergency ambulance services other than a hospital.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-3
Lien for reasonable and necessary charges upon any claims accruing to patient; scope of lien
Sec. 3. (a) A provider has a lien for all reasonable and necessary charges for the provision of emergency ambulance services to a patient upon any cause of action, suit, or claim accruing to the patient, or in the case of the patient's death, the patient's legal representative, because of the illness or injuries that:
(1) gave rise to the cause of action, suit, or claim; and
(2) necessitated the provision of emergency ambulance services.
(b) The lien:
(1) applies to any amount obtained or recovered by the patient by settlement or compromise rendered or entered into by the patient or by the patient's legal representative;
(2) is subject and subordinate to any attorney's lien upon the claim or cause of action; and
(3) is not applicable to accidents or injuries within the purview of:
(A) IC 22-3;
(B) 5 U.S.C. 8101 et seq.; or
(C) 45 U.S.C. 51 et seq.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-4
Perfecting lien; procedure; contest
Sec. 4. (a) To perfect a lien under this chapter, the provider must file in the office of the recorder of the county, within sixty (60) days after the provision of services, a verified statement in writing that includes the following:
(1) The name and address of the patient.
(2) The name and address of the provider.
(3) The date services were provided.
(4) The amount claimed to be due.
(5) To the best of the provider's knowledge, the names and addresses of anyone claimed by the patient or by the patient's

legal representative to be liable for damages arising from the illness or injury.
(b) Within ten (10) days after filing the statement, the provider shall send a copy by registered mail, postage prepaid:
(1) to each person claimed to be liable because of the illness or injury at the address given in the statement; and
(2) to the attorney representing the patient if the name of the attorney is known or with reasonable diligence could be discovered by the provider.
(c) The filing of a claim under subsection (a) is notice to any person, firm, limited liability company, or corporation that may be liable because of the illness or injury, if the person, firm, limited liability company, or corporation:
(1) receives notice under subsection (b); or
(2) resides or has offices in a county where the lien was perfected or in a county where the lien was filed in the recorder's office as notice under this subsection.
(d) A person desiring to contest a lien or the reasonableness of the charges claimed by the provider may do so by filing a motion to quash or reduce the claim in the circuit court in which the lien was perfected, making all other parties of interest respondents.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-5
Endorsement of date and hour of filing claim
Sec. 5. (a) The recorder shall endorse on the statement filed under section 4 of this chapter the date and hour of filing.
(b) The recorder shall charge a fee for filing the statement in accordance with the fee schedule established in IC 36-2-7-10.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-6
Validity of lien; release or settlement of claim; satisfaction of judgment; jurisdiction
Sec. 6. (a) A lien perfected under section 4 of this chapter is valid unless the lienholder executes a release of the lien under section 7 of this chapter.
(b) The release or settlement of a claim with a patient by a person claimed to be liable for the damages incurred by the patient:
(1) after a lien has been perfected under section 4 of this chapter; and
(2) without obtaining a release of the lien;
entitles the lienholder to damages for the reasonable cost of the services provided.
(c) Satisfaction of a judgment rendered in favor of the lienholder under subsection (b) is satisfaction of the lien.
(d) An action by the lienholder shall be brought in the court having jurisdiction of the amount of the lienholder's claim and may be brought and maintained in the county of residence of the lienholder. As added by P.L.2-2002, SEC.18.

IC 32-33-5-7
Release of lien; filing executed certificate; entry in lien book; lienholder's liability
Sec. 7. (a) To release a lien perfected under section 4 of this chapter, the provider to whom the lien has been paid must file with the recorder in whose office the notice of the lien was filed an executed certificate:
(1) stating that the claim filed by the provider for the provision of emergency ambulance services has been paid or discharged; and
(2) authorizing the recorder to release the lien.
The provider shall bear the expense of obtaining a release.
(b) Upon receipt of the certificate, the recorder shall enter in the margin of the record of the lien and the entry book a memorandum of the filing and the date the certificate was filed. This entry constitutes a release of lien for which the recorder shall receive the fee prescribed in IC 36-2-7-10.
(c) If the amount of a lien has been satisfied or paid and subsequently a demand for a release of the lien is made, the lienholder is liable to the person, firm, limited liability company, or corporation against whose interest the lien has been filed for ten dollars ($10) for each day that the lien remains in effect after the fifteenth day after the demand for a release of the lien was made.
As added by P.L.2-2002, SEC.18.

IC 32-33-5-8
Limitation on provider's right
Sec. 8. This chapter does not give any provider a right:
(1) of action to determine liability; or
(2) to approve a compromise or settlement;
for injuries sustained by any person covered by this chapter.
As added by P.L.2-2002, SEC.18.



CHAPTER 6. INNKEEPER'S LIENS

IC 32-33-6-1
Lien for accommodation charges; sale enforcing
Sec. 1. (a) The owner or keeper of any hotel, inn, boardinghouse, eating facility, lodging house, or restaurant has a lien upon any trunk, valise or baggage, or other article of value brought into the hotel, inn, boardinghouse, eating facility, lodging house, or restaurant by a person for any and all proper charges due from the person for food, lodging, entertainment, or other accommodation.
(b) The owner or keeper referred to in subsection (a) may detain the trunk, valise or baggage, or other articles of value until the amount of the charge is fully paid. If the charges are not paid within sixty (60) days after the charges accrued, the owner or keeper may sell the trunk, valise or baggage, or other article of value at public auction after giving ten (10) days notice of the time and place of the sale by publication of notice in a newspaper of general circulation in the county in which the hotel, inn, boardinghouse, eating facility, lodging house, or restaurant is situated. In addition, the owner or keeper must at least ten (10) days before the sale mail a copy of the notice addressed to the person at:
(1) the person's post office address if known to the owner or keeper; or
(2) the address registered by the person with the owner or keeper if the owner or keeper is required to keep a register under IC 16-41-29.
(c) After satisfying the lien out of the proceeds of a sale under this section together with any costs that may have been incurred in enforcing the lien, the residue of the proceeds of the sale, if any, must be paid on demand by the owner or keeper to the person not more than six (6) months after the sale. If the residue is not demanded within six (6) months after the date of the sale, the residue or remainder shall be deposited by the owner or keeper with the county treasurer of the county in which the hotel, inn, boardinghouse, eating facility, lodging house, or restaurant is situated, together with a statement of:
(1) the owner's or keeper's claim;
(2) the amount of costs incurred in enforcing the lien;
(3) a copy of the published notice; and
(4) the amount received from the sale of the trunk, valise or baggage, or other article of value sold at the sale.
(d) The residue deposited under subsection (c) shall be accredited to the general revenue funds of the county by the county treasurer subject to the right of the person or the person's representatives to reclaim the residue at any time within three (3) years after the date of the deposit with the county treasurer.
(e) A sale under this section is a bar to any action against the owner or keeper for the recovery of the trunk, valise or baggage, or other article of value or of the value of the trunk, valise or baggage,

or other article of value, or for any damage growing out of the failure of the person to receive the trunk, valise or baggage, or other article of value.
(f) However, if the proceeds of a sale after deducting any costs that may have been incurred in enforcing the lien are not sufficient to discharge the owner's or keeper's charges, the balance remains due and owing, and the owner or keeper may commence an action at law against the person for any balance due.
As added by P.L.2-2002, SEC.18.



CHAPTER 7. LIABILITY OF HOTELS FOR LOSS OF PROPERTY OF GUESTS

IC 32-33-7-1
"Guest" defined
Sec. 1. As used in this chapter, "guest" includes a transient guest, permanent guest, tenant, lodger, or boarder.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-2
Safekeeping place for valuables; notice; limitation on amount of liability
Sec. 2. If:
(1) the proprietor or manager of a hotel, an apartment hotel, or an inn provides a safe in a convenient place for the safekeeping of any money, jewels, ornaments, furs, bank notes, bonds, negotiable security, or other valuable papers, precious stones, railroad tickets, articles of silver or gold, or other valuable property of small compass belonging to or brought in by the guests of the hotel, apartment hotel, or inn;
(2) the proprietor or manager notifies the guests by posting in a public and conspicuous place and manner at the place of registration of the hotel, apartment hotel, or inn or in each guest room a notice stating that a safe place is provided in which the articles may be deposited; and
(3) the guest neglects or fails to deliver the guest's property to the person in charge of the office for deposit in the safe;
the hotel, apartment hotel, or inn and proprietor or manager are not liable for any loss of or damage to the property sustained by the guest or other owner of the property, whether the loss or damage is occasioned by the neglect of the proprietor or manager or of the proprietor's or manager's agents or otherwise.
(b) If a guest delivers property to the person in charge of the office for deposit in a safe, the hotel, apartment hotel, or inn and its manager or proprietor are not liable for the loss or damage of the property sustained by the guest or other owner of the property in any amount exceeding six hundred dollars ($600), whether the loss or damage is occasioned by the negligence of the proprietor or manager or by the proprietor's or manager's agents or otherwise, notwithstanding that the property may be of greater value, unless the proprietor or manager has entered into a special agreement in writing agreeing to assume additional liability.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-3
Limitation of liability
Sec. 3. Except as provided in section 2 of this chapter, the hotel, apartment hotel, or inn and its proprietor or manager are not liable for the loss of or damage to personal property, other than merchandise samples or merchandise for sale, brought into the hotel,

apartment hotel, or inn by any guest, exceeding two hundred dollars ($200) in value, whether the loss or damage is occasioned by the negligence of the proprietor or manager or the proprietor's or manager's agents or otherwise, unless the manager or proprietor has contracted in writing to assume greater liability. This limitation of liability also applies with respect to the liability for the safekeeping of any luggage or other personal property left in any hotel, apartment hotel, or inn to be checked in any checkroom operated by the hotel, apartment hotel, or inn, whether the luggage or other personal property is brought in by and belongs to a guest or belongs to a person who is not a guest.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-4
Notice; guest bringing property into hotel
Sec. 4. A hotel, an apartment hotel, or an inn and its proprietor or manager are not liable for the loss of or damage to any merchandise samples or merchandise for sale, whether the loss or damage is occasioned by the negligence of the proprietor or manager or the proprietor's or manager's agents or otherwise, unless:
(1) the guest or other owner has given prior written notice of having brought the merchandise into the hotel and of the value of the merchandise; and
(2) the receipt of the notice has been acknowledged in writing by the proprietor, manager, or other agent.
However, the liability of the hotel, apartment hotel, inn, or the proprietor or manager may not exceed four hundred dollars ($400) unless the manager or proprietor of the hotel, apartment hotel, or inn has contracted in writing to assume a greater liability.
As added by P.L.2-2002, SEC.18.

IC 32-33-7-5
Departed guest's property left behind
Sec. 5. In case of loss or damage to any property left by a guest after the guest has departed from any hotel, apartment hotel, or inn and ceased to be a guest, the liability of the proprietor is that of "gratuitous bailee" and may not exceed one hundred dollars ($100).
As added by P.L.2-2002, SEC.18.

IC 32-33-7-6
In transit loss or damage to property of guests
Sec. 6. In case of loss of or damage to any property while in transit to or from any hotel, apartment hotel, or inn on behalf of a guest, the liability of the proprietor is limited to two hundred dollars ($200), whether the loss or damage is occasioned by the negligence of the proprietor or the proprietor's agents or otherwise, unless:
(1) the guest has given prior written notice of the value of the property; and
(2) the receipt of the notice has been acknowledged in writing by the proprietor, manager, or other agent. However, the liability of the hotel, apartment hotel, or inn may not exceed four hundred dollars ($400), unless the proprietor has contracted in writing to assume a greater liability.
As added by P.L.2-2002, SEC.18.



CHAPTER 8. LIVESTOCK CARE AND FEEDING LIENS

IC 32-33-8-1
Feed and care bestowed upon livestock
Sec. 1. The keeper of a livery stable or a person engaged in feeding horses, cattle, hogs, and other livestock:
(1) has a lien upon the livestock for the feed and care bestowed by the keeper upon the livestock; and
(2) has the same rights and remedies as are provided for those persons having, before July 24, 1853, by law, a lien under IC 32-33-9.
As added by P.L.2-2002, SEC.18.



CHAPTER 9. MECHANIC'S AND TRADESMAN'S LIENS

IC 32-33-9-1
Sale of property to satisfy unpaid charges
Sec. 1. If a person entrusts to a mechanic or tradesman materials to construct, alter, or repair an article of value, the mechanic or tradesman, if the construction, alteration, or repair is completed and not taken away and the mechanic's or tradesman's fair and reasonable charges not paid, may, after sixty (60) days after the charges became due:
(1) sell the article of value; or
(2) if the article of value is susceptible of division, without injury, may sell as much of the article of value as is necessary to pay the charges.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-2
Notice of sale
Sec. 2. Before a sale under section 1 of this chapter, the mechanic or tradesman must give notice of the amount due and the time and place of the sale by mailing a certified or registered letter, return receipt requested, to the last known address of the entrusting person or owner at least thirty (30) days before the date of the sale.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-3
Proceeds of sale; disposition
Sec. 3. (a) The proceeds of a sale that takes place under section 1 of this chapter, after payment of charges for construction or repair and for giving notice by registered or certified mail, shall be:
(1) returned to the entrusting person or owner if the identity and mailing address of the entrusting person or owner are known; or
(2) deposited with the treasurer of the county in which the construction or repair work was performed.
(b) If the entrusting person or owner does not:
(1) claim the article within the thirty (30) days before the date of the sale;
(2) pay for the construction, alteration, or repair; and
(3) provide reimbursement for the expenses of notification;
the mechanic or tradesman may proceed with the sale according to the terms of the notice.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-4
Application of law
Sec. 4. Except as provided in section 5 of this chapter, this chapter applies to all cases of personal property on which the bailee or keeper has, by law, a lien for any feed or care by the bailee or keeper

provided on the property. However, in cases where the person liable dies before the expiration of sixty (60) days after the charges accrued, the sale may not be made until at least sixty (60) days after the date of the person's death.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-5
Animals; perishable property; time for disposal of property
Sec. 5. For personal property described in section 4 of this chapter, if the property bailed or kept is:
(1) horses;
(2) cattle;
(3) hogs;
(4) other livestock; or
(5) other property covered in this chapter that is of a perishable nature and will be greatly injured by delay;
the person to whom the charges may be due may, after the expiration of thirty (30) days after the charges become due, proceed to dispose of as much of the property as may be necessary, as provided in this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-6
Additional compensation taken from proceeds of sale
Sec. 6. Additional compensation for keeping and taking care of property referred to in section 5 of this chapter, if necessarily incurred, may be taken from the proceeds of sale under section 5 of this chapter as part of the charges.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-7
Forwarding and commission merchant
Sec. 7. A forwarding and commission merchant having a lien upon goods that may have remained in store for at least one (1) year may proceed to advertise and sell at public auction as much of the goods as may be necessary to pay the amount of the lien and expenses, according to the provisions of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-9-8
Receipt for entrusted articles
Sec. 8. All mechanics, tradesmen, or bailees taking advantage of this chapter, at the time of the entrusting, must issue a receipt to the person entrusting the article to them. The receipt must conspicuously state, "All articles left on the premises after work is completed may be sold for charges.".
As added by P.L.2-2002, SEC.18.



CHAPTER 10. MOTOR VEHICLES LIEN FOR REPAIR, STORAGE, SERVICE, AND SUPPLIES FOR CERTAIN MOTOR VEHICLES AND EQUIPMENT

IC 32-33-10-1
"Construction machinery and equipment" defined
Sec. 1. As used in this chapter, "construction machinery and equipment" includes all classes and types of machinery and equipment used in road construction, road maintenance, earth moving, and building construction work.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-2
"Farm machinery" defined
Sec. 2. As used in this chapter, "farm machinery" means all types of tractors, implements, and machinery used in the operation and maintenance of farms.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-3
"Motor vehicle" defined
Sec. 3. (a) As used in this chapter, "motor vehicle" means every vehicle and device in, upon, or by which persons or property is, or may be, moved, transported, or drawn upon public highways.
(b) The term includes:
(1) self-propelled vehicles; and
(2) vehicles and devices drawn or propelled by other vehicles, devices, trucks, and tractors.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-4
"Person" defined
Sec. 4. As used in this chapter, "person" includes a natural person, a firm, a copartnership, an association, a limited liability company, and a corporation.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-5
Services and vehicles subject to lien
Sec. 5. (a) A person engaged in:
(1) towing, repairing, storing, servicing, or furnishing supplies or accessories for motor vehicles, airplanes, construction machinery and equipment, and farm machinery; or
(2) maintaining a motor vehicle garage, an airport or repair shop for airplanes, or a repair shop or servicing facilities for construction machinery and equipment and farm machinery;
has a lien on any motor vehicle or airplane or any unit of construction machinery and equipment or farm machinery towed, stored, repaired, serviced, or maintained for the person's reasonable charges for the towing, repair work, storage, or service, including

reasonable charges for labor, for the use of tools, machinery, and equipment, and for all accessories, materials, gasoline, oils, lubricants, and other supplies furnished in connection with the towing, repair, storage, servicing, or maintenance of the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery.
(b) The costs of storing a motor vehicle may not exceed one thousand five hundred dollars ($1,500).
As added by P.L.2-2002, SEC.18. Amended by P.L.104-2005, SEC.10.

IC 32-33-10-6
Notice of intention to hold lien; requisites; filing
Sec. 6. (a) A person seeking to acquire a lien upon a motor vehicle, an airplane, a unit of construction machinery and equipment, or farm machinery, whether the claim to be secured by the lien is then due or not, must file in the recorder's office of the county where:
(1) the towing, repair, service, or maintenance work was performed; or
(2) the storage, supplies, or accessories were furnished;
a notice in writing of the intention to hold the lien upon the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery for the amount of the person's claim.
(b) A notice filed under subsection (a) must specifically state the amount claimed and give a substantial description of the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery upon which the lien is asserted.
(c) Any description in a notice of intention to hold a lien filed under subsection (a) is sufficient if by the description the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery can be identified.
(d) A notice under subsection (a) must be filed in the recorder's office not later than sixty (60) days after the:
(1) performance of the towing or work; or
(2) furnishing of the storage, supplies, accessories, or materials.
As added by P.L.2-2002, SEC.18. Amended by P.L.104-2005, SEC.11.

IC 32-33-10-7
Notice of intention to hold lien; recording; fee
Sec. 7. (a) The recorder of the county where a notice of intention to hold a lien is filed under section 6 of this chapter shall record the lien in the manner provided by law for the recording of mechanic's liens.
(b) The recorder shall receive a fee in accordance with IC 36-2-7-10 for the recording.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-8
Foreclosure of lien      Sec. 8. (a) A lien provided for in this chapter may be foreclosed, as equitable liens are foreclosed, in the circuit or superior court of the county where the motor vehicle, airplane, unit of construction machinery and equipment, or farm machinery is located.
(b) The complaint for foreclosure of a lien under subsection (a) must be filed not later than one (1) year after the notice of intention to hold the lien is recorded.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-9
Attorney's fees
Sec. 9. In a suit brought for the enforcement of a lien under section 8 of this chapter in which the plaintiff recovers judgment in any sum, the plaintiff may also recover reasonable attorney's fees as a part of the judgment in the action.
As added by P.L.2-2002, SEC.18.

IC 32-33-10-10
Construction of law
Sec. 10. This chapter may not be construed to repeal, modify, or amend IC 9-22-5-14 or IC 9-22-5-15.
As added by P.L.2-2002, SEC.18.



CHAPTER 11. TRANSFER, MOVING, AND STORAGE LIENS

IC 32-33-11-1
Services and property subject to lien
Sec. 1. A transferman, a drayman, or any other person, firm, limited liability company, or corporation that is engaged in:
(1) packing for shipment or storage; or
(2) transferring, hauling, or conveying from place to place;
goods, merchandise, machines, machinery or other articles of value is entitled to a lien under this chapter for money paid for freight, storage or demurrage charges on the goods, merchandise, machines, machinery or other articles of value or for erecting machines, machinery, stacks or other equipment. The lien is imposed upon the goods, merchandise, machines, machinery, or other articles of value that are packed, hauled, transferred, conveyed, or erected, for charges for the hauling, packing, transferring, conveying, or erecting or for money paid for freight, storage, or demurrage on the goods, merchandise, machines, machinery, or other articles of value.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-2
Notice of intention to hold lien; requisites; filing
Sec. 2. (a) A transferman, drayman, or any other person, firm, limited liability company, or corporation that is engaged in:
(1) packing for shipment or storage; or
(2) transferring, hauling, or conveying from place to place;
goods, merchandise, machinery, machines, or other articles of value and that wishes to acquire a lien on any of this property for money paid for freight, storage, or demurrage charges or for erecting machines, machinery, stacks, or other equipment, whether the claim is due or not, may, at any time within sixty (60) days after performing the labor or the payment of money described in section 1 of this chapter, file in the recorder's office of the county a notice of intention to hold a lien upon the property for the amount of the claim.
(b) The notice filed under subsection (a) must state the amount claimed and provide a substantial description of the property. The description of the property in a notice filed under subsection (a) must be sufficient to identify the property.
(c) The party ordering the work done or charges paid or advanced, shall, for the purpose of enforcing this lien, be considered prima facie the agent of all persons having or claiming any interest in the work done or charges paid or advanced but not a matter of record, if the person has knowledge of the performance of the services or the making of the expenditures.
(d) The lienor may keep possession of the goods during the pendency of the lien or an action on the lien unless otherwise ordered by the court.
As added by P.L.2-2002, SEC.18.
IC 32-33-11-3
Notice of intention to hold lien; recording; priority
Sec. 3. (a) The recorder shall record the notice of intention to hold a lien filed under section 2(a) of this chapter, when presented, in the miscellaneous record book. The recorder shall receive fees in accordance with IC 36-2-7-10.
(b) All liens created in this manner:
(1) relate to the date the labor was begun or money advanced; and
(2) have priority over all liens suffered or created after that date.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-4
Enforcement of lien
Sec. 4. (a) A person that has a lien under this chapter may enforce the lien by filing the person's complaint in the circuit or superior court of the county in which the lien is filed, at any time within one (1) year after the notice is received for record under section 2(a) of this chapter by the recorder of the county.
(b) If the lien is not enforced within the time prescribed by this section, the lien is void. If the lien is enforced as provided in this chapter, the court rendering judgment shall order the sale to be made, and the officers making the sale shall sell the property without relief whatever from valuation or appraisement laws.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-5
Attorney's fees
Sec. 5. (a) In all suits brought for the enforcement of a lien under the provisions of this chapter, if the plaintiff or lienholder recovers a judgment in any sum, the plaintiff or lienholder may recover reasonable attorney's fees.
(b) Attorney's fees awarded under subsection (a) shall be entered by the court as a part of the judgment in the suit for the enforcement of the lien.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-6
Additional goods, merchandise, machines, or other articles of value subject to liens
Sec. 6. (a) In addition to the lien provided for in section 1 of this chapter, a person, firm, limited liability company, or corporation that ships, transfers, hauls, or conveys goods, merchandise, machines, machinery, or other articles of value for another person is entitled to a lien:
(1) upon goods, merchandise, machines, machinery, or other articles of value:
(A) shipped;
(B) transferred;
(C) hauled; or             (D) conveyed;
for the other person; and
(2) to cover charges that the other person owes the person, firm, limited liability company, or corporation for goods, merchandise, machines, machinery, or other articles of value previously:
(A) shipped;
(B) transferred;
(C) hauled; or
(D) conveyed;
by the person, firm, limited liability company, or corporation for the other person.
(b) To obtain a lien under this section, a person, firm, limited liability company, or corporation must do the following:
(1) Notify the other person in writing that if the other person fails to pay the person, firm, limited liability company, or corporation for shipping, transferring, hauling, or conveying goods, merchandise, machines, machinery, or other articles of value, the person, firm, limited liability company, or corporation may obtain a lien upon goods, merchandise, machines, machinery, or other articles of value subsequently:
(A) shipped;
(B) transferred;
(C) hauled; or
(D) conveyed;
by the person, firm, limited liability company, or corporation for the other person.
(2) File an intention to hold a lien with a county recorder as provided in section 2 of this chapter.
(c) A sale of property subject to a lien acquired under this section may not take place under section 4 of this chapter:
(1) for at least thirty-five (35) days after the date the person, firm, limited liability company, or corporation that has obtained the lien takes possession of the property; and
(2) unless the person, firm, limited liability company, or corporation that has obtained the lien notifies:
(A) the person that had the property shipped, transferred, hauled, or conveyed;
(B) the consignee of the property; and
(C) a secured party that has a perfected security interest in the property;
of the date, time, and location of the sale at least ten (10) days before the date the sale occurs.
(d) A sale of property subject to a lien acquired under this section may not be concluded if the largest amount bid for the property is not at least equal to the total amount of all outstanding obligations secured by perfected security interests in the property. The proceeds of the sale of property subject to a lien under this section shall be applied as follows:
(1) First, to a secured party that has a perfected security interest

in the property in an amount equal to the amount of the perfected security interest.
(2) Second, to the discharge of the lien acquired under this section.
(3) Third, to the legal owner of the property.
If the highest bid for the property does not at least equal the total amount of all outstanding obligations secured by a perfected security interest in the property, the person, firm, limited liability company, or corporation that obtained the lien on the property under this section shall release the property to the legal owner of the property if the legal owner pays the person, firm, limited liability company, or corporation the amount due for shipping, transferring, hauling, or conveying the property that does not include an amount charged for property that the person, firm, limited liability company, or corporation previously shipped, transferred, hauled, or conveyed.
(e) A person, firm, limited liability company, or corporation that obtains a lien under this section:
(1) is liable to a secured party that has a security interest in property covered by the lien:
(A) if the person, firm, limited liability company, or corporation violates this section; and
(B) for damages and expenses, including reasonable attorney's fees, incurred by the secured party in enforcing the secured party's rights; and
(2) is not liable to a consignee of property for damages that the consignee incurs because the person, firm, limited liability company, or corporation obtained a lien on the property under this section.
(f) A perfected security interest in property has priority over a lien obtained under this section.
(g) A lien may not be acquired under this section upon perishable goods.
As added by P.L.2-2002, SEC.18.

IC 32-33-11-7
Construction of law
Sec. 7. This chapter may not be construed as repealing any other law in force on May 31, 1921, concerning liens or the foreclosure of liens. This chapter is intended to be supplemental to all laws in force on May 31, 1921, concerning liens and the foreclosure of liens.
As added by P.L.2-2002, SEC.18.



CHAPTER 12. MECHANIZED AGRICULTURAL SERVICES LIEN

IC 32-33-12-1
Products and services subject to lien
Sec. 1. (a) The owner or operator of a machine or tool used in threshing or hulling grain or seeds or in the plowing, disking, or cultivating of land for the production of crops or in the combining, picking, or baling of crops has a lien upon the grain or seed threshed or hulled with the machine or upon the crops produced or prepared for market or storage by the plowing, disking, cultivating, combining, baling, or picking to secure payment to the owner or operator of the machine or tool by the owner of the crops produced or partially produced by the service, as may be agreed upon.
(b) If the charges for the services referred to in subsection (a) are not agreed upon, the amount of the lien must equal charges that are reasonable for the work.
(c) The owner or operator of the machine must file in the proper place specified in IC 26-1-9.1-501 a financing statement giving notice of the lien. The notice must designate the following:
(1) The name of the person for whom the work was done.
(2) The amount due for the service.
(3) The particular crops covered by the lien.
(4) The place where the crops are located.
(5) The date on which the work was done.
(d) The notice required in subsection (c) must be filed not later than:
(1) thirty (30) days after the completion of the work, if the work was plowing, disking, or cultivating; and
(2) ten (10) days after the completion of the work if the work was combining, baling, or picking.
(e) If the party for whom the work was done desires to sell or deliver the crops, the party must notify the consignee or purchaser that the account for service of the machine has not been paid, and the lien given on the crops shifts from the crops to the purchase price of the crops in the hands of the purchaser or consignee specified.
(f) If the crops are sold or consigned with the consent and knowledge of the party entitled to a lien on the crops, the lien does not attach to the crops or to the purchase price of the crops unless:
(1) the party entitled to the lien personally notifies the purchaser of the lien; and
(2) the sale is made within the ten (10) day period immediately following the date of the performance of the work.
This lien may be enforced as other liens are enforced.
As added by P.L.2-2002, SEC.18.

IC 32-33-12-2
Necessity of notice
Sec. 2. A lien provided for in this chapter does not attach to crops in the hands of an innocent purchaser or dealer in the usual course of

trade unless all of the notices provided for in section 1 of this chapter have been given.
As added by P.L.2-2002, SEC.18.



CHAPTER 13. WATCHMAKER AND JEWELER LIENS

IC 32-33-13-1
Services and materials subject to lien
Sec. 1. A person, firm, limited liability company, or corporation engaged in performing work upon any watch, clock, or jewelry for a price has a lien upon the watch, clock, or jewelry upon which the person, firm, limited liability company, or corporation performs the work for the amount of any account that may be due for the work.
As added by P.L.2-2002, SEC.18.

IC 32-33-13-2
Notice; sale of property
Sec. 2. (a) A lien provided for in section 1 of this chapter includes the value or agreed price, if any, of all materials furnished by the bailees for hire in connection with the work, whether added to the article or otherwise.
(b) If the account remains unpaid for one hundred twenty (120) days after completing the work, the bailees for hire may give written notice to the owner, specifying the amount due and informing the owner that:
(1) the payment of the amount within thirty (30) days will entitle the owner to redeem the property;
(2) if the property is not redeemed within the thirty (30) day period, the bailee for hire may give a second and similar notice; and
(3) if the owner does not redeem the property not later than fifteen (15) days after the second notice is given, the bailee for hire may sell the article at a bona fide public or private sale to satisfy the account.
(c) The proceeds of a sale under subsection (b), after paying the expenses of the sale, shall be applied in liquidation of the indebtedness secured by the lien and the balance, if any, shall be paid over to the owner.
(d) The notice under subsection (b) may:
(1) be served by mail directed to the owner's last known address; or
(2) be posted in two (2) public places in the town or city where the property is located, if the owner or the owner's address is not known. The notice must be written or printed.
As added by P.L.2-2002, SEC.18.

IC 32-33-13-3
Enforcement by other action not prohibited
Sec. 3. This chapter does not preclude the remedy of enforcing the lien by any other action provided by law.
As added by P.L.2-2002, SEC.18.



CHAPTER 14. WAREHOUSEMAN'S LIEN

IC 32-33-14-1
Property and services subject to lien
Sec. 1. (a) All persons, firms, limited liability companies, and corporations engaged in the business of storing, warehousing, and forwarding goods, wares, and merchandise have a lien upon all goods, wares, and merchandise left with them for storage, warehousing, or forwarding, to the extent of the:
(1) value of the services of storage, warehousing, or forwarding;
(2) fair and reasonable charges for transporting the goods, wares, and merchandise to the place of storage, warehousing, or forwarding; and
(3) fair and reasonable charges for packing, crating, and otherwise placing the goods, wares, and merchandise in condition to be stored, warehoused, or forwarded.
(b) However, the goods subject to a lien under this section must remain in the possession of the person, firm, limited liability company, or corporation engaged in the business.
As added by P.L.2-2002, SEC.18.

IC 32-33-14-2
Sale of property; notice
Sec. 2. (a) If goods, wares, or merchandise have remained in the possession of a person, firm, limited liability company, or corporation described in section 1 of this chapter for a period of at least six (6) months without the payment of the charges due, the goods, wares, or merchandise, or as much of the goods, wares, or merchandise as is necessary, may be sold at public auction to pay the amount of the lien and the expenses of the sale.
(b) Before a sale under subsection (a), the person, firm, limited liability company, or corporation described in section 1 of this chapter must give public notice of the time and place of the sale by advertisements set up for a period of ten (10) days in three (3) public places in the city or township in which the goods, wares, or merchandise are located. One (1) of the advertisements must be:
(1) displayed in a conspicuous part of the place of business of the person, firm, limited liability company, or corporation; or
(2) if the value of the article or articles is at least ten dollars ($10), published for three (3) weeks successively in a newspaper published in the county or city in which the goods are located.
(c) The notice given under subsection (b) must:
(1) state the time, place, and date of sale;
(2) give a general description of the goods to be sold; and
(3) state the name of the person to whom a receipt for the goods was issued.
As added by P.L.2-2002, SEC.18.
IC 32-33-14-3
Proceeds of sale; disposition
Sec. 3. The proceeds of a sale under section 2 of this chapter, after payment of all lien charges, together with the expenses of notice and sale, shall, if the owner is absent from the sale, be deposited with the county treasurer of the county in which the sale occurred. A receipt shall be issued for the proceeds. The proceeds are subject to the order of the person legally entitled to the proceeds.
As added by P.L.2-2002, SEC.18.



CHAPTER 15. ELECTRONIC HOME ENTERTAINMENT EQUIPMENT LIEN

IC 32-33-15-1
Amount of lien
Sec. 1. A person who engages in the business of altering or repairing electronic home entertainment equipment has a lien on that equipment to the extent of the reasonable value of labor performed and materials used for which the person has not been paid.
As added by P.L.2-2002, SEC.18.

IC 32-33-15-2
Sale of equipment
Sec. 2. If the lienholder has not been paid within sixty (60) days after payment becomes overdue, the lienholder may sell the equipment at auction if:
(1) the equipment is still in the lienholder's possession; and
(2) the lienholder complies with section 3 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-15-3
Notification
Sec. 3. (a) Before a lienholder may sell the equipment, the lienholder must, by certified mail, return receipt requested, notify the owner and any person whose security interest is perfected by filing concerning the following:
(1) The lienholder's intention to sell the equipment thirty (30) days after the owner's receipt of the notice.
(2) A description of the equipment to be sold.
(3) The time and place of the sale.
(4) An itemized statement describing the value of labor and materials provided and for which the lienholder has not been paid.
(b) If upon receipt of the notice the owner informs the lienholder in writing of the owner's objections regarding the quality of the workmanship or an alleged overcharge, the lienholder must foreclose by judicial proceeding.
(c) If there is no return of the receipt or if the postal service returns the notice as being nondeliverable, the lienholder shall publish notice of the lienholder's intention to sell the equipment in a newspaper of general circulation in the place where the equipment is being held for sale by the lienholder. The notice must include a description of the equipment and name of its owner.
As added by P.L.2-2002, SEC.18.

IC 32-33-15-4
Excess proceeds from sale
Sec. 4. If the sale is for a sum greater than the amount of the lien, any excess shall be paid to the owner and any prior lienholder.
As added by P.L.2-2002, SEC.18.



CHAPTER 16. LIENS ON DIES, MOLDS, FORMS, AND PATTERNS

IC 32-33-16-1
"Customer" defined
Sec. 1. As used in this chapter, "customer" means any individual or entity who contracts with or causes a fabricator to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-2
"Fabricator" defined
Sec. 2. As used in this chapter, "fabricator" means any individual or entity, including a tool or die maker, who:
(1) manufactures or causes to be manufactured, assembles, or improves a die, mold, form, jig, or pattern for a customer; or
(2) uses or contracts to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product for a customer.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-3
Lien; right to possession
Sec. 3. (a) A fabricator has a lien, dependent on possession, on any die, mold, form, jig, or pattern in the fabricator's possession belonging to the customer for the amount due the fabricator from the customer for fabrication work performed with the die, mold, form, jig, or pattern.
(b) A fabricator may retain possession of the die, mold, form, jig, or pattern until the amount due is paid.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-4
Notice to enforce lien
Sec. 4. (a) Before enforcing a lien under this chapter, notice in writing must be given to the customer, whether delivered personally or sent by certified mail to the last known address of the customer.
(b) The notice required under subsection (a) must:
(1) state that a lien is claimed for the damages set forth or attached for the amount due for fabrication work or for making or improving the die, mold, form, jig, or pattern; and
(2) include a demand for payment.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-5
Sale of die, mold, form, jig, or pattern at auction
Sec. 5. If the lienholder has not been paid the amount due within sixty (60) days after the notice provided for in section 4 of this chapter, the lienholder may sell the die, mold, form, jig, or pattern at

auction if:
(1) the die, mold, form, jig, or pattern is still in the lienholder's possession; and
(2) the lienholder complies with section 6 of this chapter.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-6
Notice to customer and persons having perfected security interests
Sec. 6. (a) Before a lienholder may sell the die, mold, form, jig, or pattern, the lienholder must, in writing, by certified mail, return receipt requested, notify the customer and any person whose security interest is perfected by filing of the following:
(1) The lienholder's intention to sell the die, mold, form, jig, or pattern thirty (30) days after the customer's receipt of the notice.
(2) A description of the die, mold, form, jig, or pattern to be sold.
(3) The time and place of the sale.
(4) An itemized statement for the amount due.
(b) If upon receipt of this notice the customer informs the lienholder in writing of the customer's objections regarding the amount due, the lienholder may file a complaint to foreclose the lien.
(c) If there is no return of the receipt of mailing, or if the postal service returns the notice as being nondeliverable, the lienholder must publish notice of the lienholder's intention to sell the die, mold, form, jig, or pattern in a newspaper of general circulation in the county where the die, mold, form, jig, or pattern is being held for sale by the lienholder. The notice must include a description of the die, mold, form, jig, or pattern and the name of the customer.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-7
Disbursement of excess
Sec. 7. If the sale is for a sum greater than the amount of the lien plus all reasonable expenses of the sale, any excess shall be paid to the customer and any prior lienholder.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-8
Sales in violation of federal patent or copyright law prohibited
Sec. 8. A sale may not be made under this chapter if the sale would be in violation of any right of a customer under federal patent or copyright law.
As added by P.L.2-2002, SEC.18.

IC 32-33-16-9
Actions for replevin not barred
Sec. 9. This chapter does not bar a customer from bringing action for replevin under IC 32-35-2.
As added by P.L.2-2002, SEC.18.



CHAPTER 17. CORPORATE EMPLOYEE'S LIENS

IC 32-33-17-1
Lien; applicability of law
Sec. 1. Unless otherwise provided in this article, corporate employee liens on personal property of a corporation for all work and labor done and performed by the employees of a corporation are governed by IC 32-28-12.
As added by P.L.2-2002, SEC.18.



CHAPTER 18. COMMON LAW LIENS

IC 32-33-18-1
Lien procedure
Sec. 1. The procedures for filing and releasing common law liens on personal property are governed by IC 32-28-13.
As added by P.L.2-2002, SEC.18.



CHAPTER 19. DUTY TO SATISFY RECORD

IC 32-33-19-1
Release, discharge, and satisfaction
Sec. 1. Unless otherwise provided in this article, if the debt or obligation, including interest on the debt or obligation, that a lien on personal property secures has been fully paid, lawfully tendered, and discharged, the owner, holder, or custodian of the mortgage shall:
(1) release;
(2) discharge; and
(3) satisfy of record;
the mortgage as provided in IC 32-28-1.
As added by P.L.2-2002, SEC.18. Amended by P.L.1-2003, SEC.87.






ARTICLE 34. LOST OR UNCLAIMED PERSONAL PROPERTY

CHAPTER 1. UNCLAIMED PROPERTY ACT

IC 32-34-1-1
Nonapplicability of foreign country property arising out of a foreign transaction; excepted property
Sec. 1. (a) This chapter does not apply to any property held, due, and owing in a foreign country and arising out of a foreign transaction.
(b) This chapter does not apply to:
(1) stocks;
(2) dividends;
(3) capital credits;
(4) patronage refunds;
(5) utility deposits;
(6) membership fees;
(7) account balances; or
(8) book equities;
for which the owner cannot be found and that are the result of distributable savings of a rural electric membership corporation formed under IC 8-1-13, a rural telephone cooperative corporation formed under IC 8-1-17, or an agricultural cooperative association formed under IC 15-7-1.
(c) This chapter does not apply to unclaimed overpayments of utility bills that become the property of a municipality under IC 36-9-23-28.5.
(d) This chapter does not apply to deposits required by a municipally owned utility (as defined in IC 8-1-2-1).
(e) This chapter does not apply to a business to business credit memorandum or a credit balance resulting from a business to business credit memorandum.
(f) This chapter does not apply to gift certificates or gift cards.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.1.

IC 32-34-1-2
Citation of law as "unclaimed property act"
Sec. 2. This chapter may be cited as the "unclaimed property act".
As added by P.L.2-2002, SEC.19.

IC 32-34-1-3
"Administrator" defined
Sec. 3. As used in this chapter, "administrator" means the administrator of the unclaimed property law of another state.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-4 "Apparent owner" defined
Sec. 4. As used in this chapter, "apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-5
"Business association" defined
Sec. 5. As used in this chapter, "business association" means the following:
(1) A corporation.
(2) A limited liability company.
(3) A joint stock company.
(4) An investment company.
(5) A partnership.
(6) A business trust.
(7) A trust company.
(8) A savings association.
(9) A savings bank.
(10) An industrial bank.
(11) A land bank.
(12) A safe deposit company.
(13) A safekeeping depository.
(14) A bank.
(15) A banking organization.
(16) A financial organization.
(17) An insurance company.
(18) A mutual fund.
(19) A credit union.
(20) A utility.
(21) A for profit or nonprofit business association consisting of two (2) or more individuals.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-6
"Domicile" defined
Sec. 6. As used in this chapter, "domicile" means the following:
(1) The state of incorporation of a corporation.
(2) The state of the principal place of business of a holder other than a corporation.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-7
"Financial institution" defined
Sec. 7. As used in this chapter, "financial institution" means a depository financial institution that is organized or reorganized under Indiana law, the law of another state, or United States law. The term includes any of the following:
(1) A commercial bank.
(2) A trust company.         (3) A savings bank.
(4) A savings association.
(5) A credit union.
(6) An industrial loan and investment company.
(7) Any other entity that has powers similar to the powers of an entity described in subdivisions (1) through (6).
As added by P.L.2-2002, SEC.19.

IC 32-34-1-8
"Holder" defined
Sec. 8. As used in this chapter, "holder" means a person obligated to deliver or pay to the owner property that is subject to this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-9
"Insurance company" defined
Sec. 9. As used in this chapter, "insurance company" means an association, a corporation, or a fraternal or mutual benefit organization, whether or not for profit, that is engaged in the business of providing insurance, including the following:
(1) Accident insurance.
(2) Burial insurance.
(3) Casualty insurance.
(4) Credit life insurance.
(5) Contract performance insurance.
(6) Dental insurance.
(7) Fidelity insurance.
(8) Fire insurance.
(9) Health insurance.
(10) Hospitalization insurance.
(11) Illness insurance.
(12) Life insurance (including endowments and annuities).
(13) Malpractice insurance.
(14) Marine insurance.
(15) Mortgage insurance.
(16) Surety insurance.
(17) Wage protection insurance.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-10
"Last known address" defined
Sec. 10. (a) As used in sections 26, 32, and 43 of this chapter, "last known address" means a description of the location of the apparent owner's residence or business sufficient for the purpose of the delivery of mail or the receipt of a communication by other means known to the holder.
(b) As used in sections 21 and 37 of this chapter, "last known address" means a description indicating that the apparent owner was located within Indiana, regardless of whether the description is sufficient to direct the delivery of mail. As added by P.L.2-2002, SEC.19.

IC 32-34-1-11
"Mineral" defined
Sec. 11. As used in this chapter, "mineral" means any of the following:
(1) Gas.
(2) Oil.
(3) Coal.
(4) Other gaseous, liquid, and solid hydrocarbons.
(5) Shale.
(6) Oil shale.
(7) Cement material.
(8) Sand and gravel.
(9) Road material.
(10) Building stone.
(11) Chemical substance.
(12) Gemstone.
(13) Metallic, fissionable, and nonfissionable ores.
(14) Colloidal and other clay.
(15) Steam and other geothermal resource.
(16) Any other substance defined as a mineral under Indiana law.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-12
"Mineral proceeds" defined
Sec. 12. As used in this chapter, "mineral proceeds" means proceeds currently payable and unclaimed and, upon the abandonment of those proceeds, all proceeds that would have become payable, including the following:
(1) Obligations to pay resulting from the extraction, production, or sale of minerals, including the following:
(A) Net revenue interests.
(B) Royalties.
(C) Overriding royalties.
(D) Extraction and production payments.
(E) Joint operating agreements.
(F) Pooling arrangements.
(2) Obligations for the acquisition and retention of a mineral lease, including the following:
(A) Bonuses.
(B) Delay rentals.
(C) Shut-in royalties.
(D) Minimum royalties.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-13
"Money order" defined
Sec. 13. (a) As used in this chapter, "money order" includes an

express money order and a personal money order on which the remitter is the purchaser.
(b) The term does not include the following:
(1) A bank money order on which the remitter is the purchaser.
(2) A bank money order or any other instrument sold by a banking or financial institution if the seller has obtained the name and address of the payee.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-14
"Owner" defined
Sec. 14. (a) As used in this chapter, "owner" means:
(1) a person who has a legal or an equitable interest in property subject to this chapter; or
(2) the person's legal representative.
(b) The term includes the following:
(1) A depositor in the case of property that is a deposit.
(2) A beneficiary in the case of property that is a trust other than a deposit in trust.
(3) A creditor, claimant, or payee in the case of other property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-15
"Person" defined
Sec. 15. As used in this chapter, "person" means an individual, a corporation, a business trust, an estate, a trust, a partnership, an association, a joint venture, a government, a governmental subdivision, agency, or instrumentality, a public corporation, a joint or common owner, or any other legal or commercial entity.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-16
"Political subdivision" defined
Sec. 16. (a) As used in section 47 of this chapter, "political subdivision" includes any Indiana municipality, county, civil township, civil incorporated city or town, public school corporation, university or college supported in part by state funds, or any other territorial subdivision of the state recognized or designated in any law, including the following:
(1) Judicial circuits.
(2) A public utility entity not privately owned.
(3) A special taxing district or entity.
(4) A public improvement district authority or entity authorized to levy taxes or assessments.
(b) The term does not include any retirement system supported entirely or in part by the state.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-17
"Property" defined      Sec. 17. (a) This section does not apply to section 24 of this chapter.
(b) As used in this chapter, "property" means an interest in intangible personal property, except an unliquidated claim, and all income or increment derived from the interest, including an interest that is referred to as or evidenced by:
(1) money, a check, a draft, a deposit, an interest, or a dividend;
(2) a credit balance, a customer overpayment, a gift certificate, a security deposit, a refund, a credit memorandum, an unpaid wage, an unused airline ticket, mineral proceeds, or an unidentified remittance;
(3) stock and other ownership interest in a business association;
(4) a bond, debenture, note, or other evidence of indebtedness;
(5) money deposited to redeem stocks, bonds, coupons, and other securities or to make distributions;
(6) an amount due and payable under the terms of an insurance policy; and
(7) an amount distributable from a trust or custodial fund established under a plan to provide:
(A) health;
(B) welfare;
(C) pension;
(D) vacation;
(E) severance;
(F) retirement;
(G) death;
(H) stock purchase;
(I) profit sharing;
(J) employee savings;
(K) supplemental unemployment insurance; or
(L) similar;
benefits.
(c) The term does not include transactions between business entities and:
(1) a motor carrier (as defined in IC 8-2.1-17-10); or
(2) a carrier (as defined in 49 U.S.C. 13102(3)).
As added by P.L.2-2002, SEC.19.

IC 32-34-1-18
"State" defined
Sec. 18. As used in this chapter, "state" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-19
"Utility" defined
Sec. 19. As used in this chapter, "utility" means a person that owns or operates for public use any plant, equipment, property,

franchise, or license for the transmission of communications or for the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-20
Owner indication of interest in property; presumption of abandonment
Sec. 20. (a) For purposes of this section, an indication of interest in the property by the owner:
(1) does not include a communication with an owner by an agent of the holder who has not identified in writing the property to the owner; and
(2) includes the following:
(A) With respect to an account or underlying shares of stock or other interest in a business association or financial organization:
(i) the cashing of a dividend check or other instrument of payment received; or
(ii) evidence that the distribution has been received if the distribution was made by electronic or similar means.
(B) A deposit to or withdrawal from a bank account.
(C) The payment of a premium with respect to a property interest in an insurance policy.
(D) The mailing of any correspondence in writing from a financial institution to the owner, including:
(i) a statement;
(ii) a report of interest paid or credited; or
(iii) any other written advice;
relating to a demand, savings, or matured time deposit account, including a deposit account that is automatically renewable, or any other account or other property the owner has with the financial institution if the correspondence is not returned to the financial institution for nondelivery.
(E) Any activity by the owner that concerns:
(i) another demand, savings, or matured time deposit account or other account that the owner has with a financial institution, including any activity by the owner that results in an increase or decrease in the amount of any other account; or
(ii) any other relationship with the financial institution, including the payment of any amounts due on a loan;
if the mailing address for the owner contained in the financial institution's books and records is the same for both an inactive account and for a related account.
(b) The application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent the policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds before the depletion of the cash

surrender value of the policy by the application of those provisions.
(c) Property that is held, issued, or owed in the ordinary course of a holder's business is presumed abandoned if the owner or apparent owner has not communicated in writing with the holder concerning the property or has not otherwise given an indication of interest in the property during the following times:
(1) For traveler's checks, fifteen (15) years after issuance.
(2) For money orders, seven (7) years after issuance.
(3) For consumer credits, three (3) years after the credit becomes payable.
(4) For amounts owed by an insurer on a life or an endowment insurance policy or an annuity contract:
(A) if the policy or contract has matured or terminated, three (3) years after the obligation to pay arose; or
(B) if the policy or contract is payable upon proof of death, three (3) years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.
(5) For property distributable by a business association in a course of dissolution, one (1) year after the property becomes distributable.
(6) For property or proceeds held by a court or a court clerk, five (5) years after the property or proceeds become distributable. The property or proceeds must be treated as unclaimed property under IC 32-34-3.
(7) For property held by a state or other government, governmental subdivision or agency, or public corporation or other public authority, one (1) year after the property becomes distributable.
(8) For compensation for personal services, one (1) year after the compensation becomes payable.
(9) For deposits and refunds held for subscribers by utilities, one (1) year after the deposits or refunds became payable.
(10) For stock, dividends, profits, distributions, interest, redemption, payments on principal, or any other sum held or owed by a business association for or to a shareholder, certificate holder, member, bondholder, or other security holders of the business association, or other interest in a business association, three (3) years after the earlier of:
(A) the date of the last dividend, stock split, or other distribution unclaimed by the apparent owner; or
(B) the date of the second mailing of a statement of account or other notification or communication that was:
(i) returned as undeliverable; or
(ii) made after the holder discontinued mailings to the apparent owner.
(11) For property in an individual retirement account or another account or plan that is qualified for tax deferral under the Internal Revenue Code, three (3) years after the earliest of:
(A) the actual date of the distribution or attempted

distribution;
(B) the distribution date as stated in the plan or trust agreement governing the plan; or
(C) the date specified in the Internal Revenue Code by which distribution must begin in order to avoid a tax penalty.
(12) For a demand, savings, or matured time deposit, including a deposit that is automatically renewable, five (5) years after maturity or five (5) years after the date of the last indication by the owner of interest in the property, whichever is earlier. Property that is automatically renewable is considered matured for purposes of this section upon the expiration of its initial period, unless the owner has consented to a renewal at or about the time of the renewal and the consent is in writing or is evidenced by a memorandum or other record on file with the holder.
(13) For property payable or distributable in the course of a demutualization, rehabilitation, or related reorganization of a mutual insurance company, five (5) years after the earlier of:
(A) the date of last contact with the policyholder; or
(B) the date the property became payable or distributable.
(14) For all other property, the earlier of five (5) years after:
(A) the owner's right to demand the property; or
(B) the obligation to pay or distribute the property;
arose.
(d) Property is payable or distributed for purposes of this chapter notwithstanding the owner's failure to make demand or present an instrument or a document otherwise required to receive payment.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.2; P.L.224-2003, SEC.113; P.L.97-2004, SEC.109; P.L.85-2005, SEC.1.

IC 32-34-1-21
Property subject to custody of state as unclaimed property
Sec. 21. Except as provided in another state statute, property located in Indiana or another state is subject to the custody of this state as unclaimed property if the property is presumed abandoned and if:
(1) the last known address of the apparent owner, as shown on the records of the holder, is in Indiana;
(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in Indiana;
(3) the records of the holder do not reflect the last known address of the apparent owner and it is established that:
(A) the last known address of the person entitled to the property is in Indiana; or
(B) the holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the

last known address of the apparent owner or other person entitled to the property;
(4) the last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state;
(5) the last known address of the apparent owner, as shown on the records of the holder, is in a foreign country and the holder is a domiciliary or a government or governmental subdivision or agency of this state;
(6) the transaction out of which the property arose occurred in Indiana, the holder is a domiciliary of a state that does not provide for the escheat or custodial taking of the property, and the last known address of the apparent owner or other person entitled to the property is:
(A) unknown; or
(B) in a state that does not provide for the escheat or custodial taking of the property; or
(7) the property is a traveler's check or money order:
(A) purchased in Indiana; or
(B) for which the issuer of the traveler's check or money order has its principal place of business in Indiana and the issuer's records:
(i) do not show the state in which the instrument was purchased; or
(ii) show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-22
Dormancy charges
Sec. 22. (a) A holder may not deduct a charge from property that is presumed abandoned if the charge is imposed because the owner failed to claim the property within a specified time unless:
(1) there is a valid and enforceable written contract between the holder and the owner that allows the holder to impose the charge; and
(2) the holder regularly imposes the charge, and the charge is not regularly reversed or otherwise canceled.
(b) If a holder described in this section is a financial institution, the dormancy charges of the department of financial institutions apply.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-23
Prima facie evidence of an obligation; attorney general's burden of proof; affirmative defenses
Sec. 23. (a) A record that a check, draft, or similar instrument was

issued is prima facie evidence of an obligation.
(b) If the attorney general claims property from a holder who is also the issuer, the attorney general's burden of proof as to the existence and amount of the property and the abandonment of the property is satisfied by showing the following:
(1) That the instrument was issued.
(2) That the required period of time of abandonment has passed.
(c) For purposes of this section, the defenses of:
(1) payment;
(2) satisfaction;
(3) discharge; and
(4) want of consideration;
are affirmative defenses that must be established by the holder.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-24
Property in safe deposit box or safekeeping depository
Sec. 24. If:
(1) tangible or intangible property that is held in a safe deposit box or any other safekeeping depository in Indiana in the ordinary course of the holder's business; or
(2) the proceeds resulting from the sale of the property described in subdivision (1) as authorized by other law;
remain unclaimed by the owner for more than five (5) years after expiration of the lease or rental period on the box or other depository, the property or proceeds are presumed abandoned.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-25
Voluntary dissolution of business association, banking organization, or financial institution
Sec. 25. Any:
(1) business association;
(2) banking organization; or
(3) financial institution;
that is organized under Indiana law or created in Indiana and that undergoes voluntary dissolution shall file a notice of the voluntary dissolution with the attorney general not later than ten (10) days after the adoption by the members or shareholders of the resolution to dissolve.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-26
Report of property presumed abandoned
Sec. 26. (a) A holder of property that is presumed abandoned and that is subject to custody as unclaimed property under this chapter shall report in writing to the attorney general concerning the property. Items of value of less than fifty dollars ($50) may be reported by the holder in the aggregate.
(b) For each item with a value of at least fifty dollars ($50), the

report required under subsection (a) must be verified and must include the following:
(1) The apparent owner's:
(A) name, if known;
(B) last known address, if any; and
(C) Social Security number or taxpayer identification number, if readily ascertainable.
(2) In the case of the contents of a safe deposit box or other safekeeping depository of tangible property:
(A) a description of the property;
(B) the place where the property is held and may be inspected by the attorney general; and
(C) any amount that is owed to the holder.
(3) The date:
(A) the property became payable, demandable, or returnable; and
(B) of the last transaction with the apparent owner with respect to the property.
(4) Other information that the attorney general requires by rules adopted under IC 4-22-2 as necessary for the administration of this chapter.
(c) If:
(1) a holder of property that is presumed abandoned and that is subject to custody as unclaimed property is a successor to another person who previously held the property for the apparent owner; or
(2) the holder has changed its name while holding the property;
the holder shall file with the report required by subsection (a) the former names of the holder, if any, and the known name and address of any previous holder of the property.
(d) The attorney general shall establish filing dates for the report required by subsection (a).
(e) The holder of property that is presumed abandoned and that is subject to custody as unclaimed property under this chapter shall, not more than one hundred twenty (120) days or less than sixty (60) days before filing the report required by subsection (a), send written notice to the apparent owner of the property stating that the holder is in possession of property subject to this chapter if:
(1) the holder has a record of an address for the apparent owner that the holder's records do not show as inaccurate;
(2) the claim of the apparent owner is not barred by the statute of limitations; and
(3) the value of the property is at least fifty dollars ($50).
(f) Before the date of filing the report required by subsection (a), the holder may request the attorney general to extend the time for filing the report. The attorney general may grant the extension upon a showing of good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due. The making of an interim payment under this subsection suspends the accrual of interest on the amount.     (g) The holder shall file with the report an affidavit stating that the holder has complied with this section.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.3.

IC 32-34-1-27
Payment or delivery of property to attorney general; automatically renewable deposits; liability
Sec. 27. (a) Except as provided in subsections (b) and (c), on the date a report is filed under section 26 of this chapter, the holder shall pay or deliver to the attorney general the property that is described in the report as unclaimed.
(b) In the case of an automatically renewable deposit, if at the time of delivery under subsection (a) a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the earliest date upon which a penalty or forfeiture would not result.
(c) Tangible property held in a safe deposit box or other safekeeping depository may not be delivered to the attorney general until one hundred twenty (120) days after the date the report describing the property under section 26 of this chapter is filed.
(d) If the property reported to the attorney general is a security or security entitlement under IC 26-1-8.1, the attorney general may make an endorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with IC 26-1-8.1.
(e) If the holder of property reported to the attorney general is the issuer of a certificated security, the attorney general has the right to obtain a replacement certificate under IC 26-1-8.1-405, and an indemnity bond is not required.
(f) An issuer, the holder, and any transfer agent or other person acting under the instructions of and on behalf of the issuer in accordance with this section are not liable to the apparent owner and must be indemnified against the claims of any person in accordance with section 29 of this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-28
Publication of notice requirements; exceptions
Sec. 28. (a) Except as provided in subsection (e), the attorney general shall publish a notice not later than November 30 of the year immediately following the year in which unclaimed property has been paid or delivered to the attorney general.
(b) Except as provided in subsection (c), the notice required by subsection (a) must be published at least once each week for two (2) successive weeks in a newspaper of general circulation published in the county in Indiana of the last known address of any person named in the notice.
(c) If the holder:
(1) does not report an address for the apparent owner; or         (2) reports an address outside Indiana;
the notice must be published in the county in which the holder has its principal place of business within Indiana or any other county that the attorney general may reasonably select.
(d) The advertised notice required by this section must be in a form that, in the judgment of the attorney general, will attract the attention of the apparent owner of the unclaimed property and must contain the following information:
(1) The name of each person appearing to be an owner of property that is presumed abandoned, as set forth in the report filed by the holder.
(2) The last known address or location of each person appearing to be an owner of property that is presumed abandoned, if an address or a location is set forth in the report filed by the holder.
(3) A statement explaining that the property of the owner is presumed to be abandoned and has been taken into the protective custody of the attorney general.
(4) A statement that information about the abandoned property and its return to the owner is available, upon request, from the attorney general, to a person having a legal or beneficial interest in the property.
(e) The attorney general is not required to publish the following in the notice:
(1) Any item with a value of less than one hundred dollars ($100).
(2) Information concerning a traveler's check, money order, or any similar instrument.
(3) Property reported as a result of a demutualization of an insurance company.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.4; P.L.81-2004, SEC.27.

IC 32-34-1-28.5
Unclaimed property resulting from demutualization of insurance company; notice
Sec. 28.5. (a) The attorney general shall publish a notice not later than November 30 of the year immediately following the year in which unclaimed property as a result of a demutualization of an insurance company has been paid or delivered to the attorney general.
(b) The notice required by subsection (a) must be published at least once in a newspaper of general circulation published in the county of Indiana of the last known address of any person named in the notice.
(c) If the holder does not report an address for the apparent owner, the notice must be published in the county in which the holder has its principal place of business within Indiana or any other county that the attorney general may reasonably select.
(d) The advertised notice required by this section must be in a

form that, in the judgment of the attorney general, will attract the attention of the apparent owner of the unclaimed property. The advertised notice is not subject to the rate prescribed in IC 5-3-1-1. The rate may not be higher than the rate set in IC 5-3-1-1.
(e) The advertised notice must contain the following information:
(1) The name of each person appearing to be an owner of property that is presumed abandoned, as set forth in the report filed by the holder.
(2) The last known address or location of each person appearing to be an owner of property that is presumed abandoned, if an address or a location is set forth in the report filed by the holder.
(3) A statement explaining that the property of the owner is presumed to be abandoned and has been taken into protective custody of the attorney general.
(4) A statement that information about the abandoned property and its return to the owner is available, upon request, from the attorney general, to a person having a legal or beneficial interest in the property.
(f) The attorney general is not required to include any item with a value of less than one hundred dollars ($100) in the notice.
As added by P.L.81-2004, SEC.28.

IC 32-34-1-29
Good faith payment or delivery; custody of state; immunity of holder; reimbursement by holder; reclamation for owner; reimbursement or payment of safe deposit box or safekeeping depository charges
Sec. 29. (a) For purposes of this section, payment or delivery is made in good faith if:
(1) payment or delivery was made in a reasonable attempt to comply with this chapter;
(2) the holder was not a fiduciary in breach of trust with respect to the property and had a reasonable basis for believing, based on the facts known at the time, that the property was abandoned; and
(3) there is not a showing that the records under which the delivery was made did not meet reasonable commercial standards of practice in the industry.
(b) Upon the payment or delivery of property to the attorney general, the state assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the attorney general in good faith is relieved of all liability with respect to the property after the payment and delivery.
(c) A holder who has paid money to the attorney general under this chapter may later make payment to a person who, in the opinion of the holder, appears to be entitled to the payment. The attorney general shall promptly reimburse the holder for the payment without imposing a fee or other charge if the holder files proof of payment and proof that the payee was entitled to the payment. If any

reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that:
(1) the instrument was duly presented; and
(2) the payment was made to a person who appeared to be entitled to the payment.
The holder must be reimbursed for the payment made even if the payment was made to a person whose claim was barred under section 41 of this chapter.
(d) A holder who has delivered property, including a certificate of any interest in a business association, but not including money, to the attorney general under this chapter may reclaim the property without paying a fee or other charge if the property is still in the possession of the attorney general, upon filing proof that the apparent owner has claimed the property from the holder.
(e) The attorney general may accept the holder's affidavit as sufficient proof of the holder's right to recover the money and the property under this section.
(f) If the holder pays or delivers property to the attorney general in good faith and later:
(1) another person claims the property from the holder; or
(2) another state claims the money or property under that state's laws relating to escheat or abandoned or unclaimed property;
the attorney general, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.
(g) Property removed from a safe deposit box or other safekeeping depository is received by the attorney general subject to the holder's right to be reimbursed for the cost of the opening and reasonable expenses incurred in determining the current addresses of any owners for whom the last previous address contained in the holder's records appears to be inaccurate. The property is subject to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The attorney general shall reimburse or pay the holder out of the proceeds remaining after deducting the attorney general's cost of selling the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-30
Owner entitled to dividends, interest, or other increments realized; exception
Sec. 30. (a) If property, other than money, is paid or delivered to the attorney general under this chapter, the owner is entitled to receive from the attorney general any dividends, interest, or other increments realized or accruing on the property at or before delivery to the attorney general.
(b) The owner is not entitled to receive dividends, interest, or other increments accruing after delivery of the property to the attorney general under this chapter unless the property was paid or delivered under section 39(b) of this chapter. As added by P.L.2-2002, SEC.19.

IC 32-34-1-31
Public sale of abandoned property by attorney general; sale of securities; transfer of certain property
Sec. 31. (a) Except as provided in subsections (b), (c), and (f), the attorney general, not later than three (3) years after the receipt of abandoned property, shall sell the property to the highest bidder at a commercially reasonable public sale that, in the judgment of the attorney general, affords the most favorable market for the property. The attorney general may decline the highest bid and reoffer the property for sale if, in the judgment of the attorney general, the bid is insufficient. If, in the judgment of the attorney general, the probable cost of the sale exceeds the value of the property, the attorney general is not required to offer the property for sale. A sale held under this section must be preceded, at least three (3) weeks before the sale, by one (1) publication of notice in a newspaper of general circulation published in the county in which the property is to be sold.
(b) If the property is of a type that is customarily sold on a recognized market or that is subject to widely distributed standard price quotations, and if, in the opinion of the attorney general, the probable cost of a public sale to the highest bidder would:
(1) exceed the value of the property; or
(2) result in a net loss;
the attorney general may sell the property privately, without notice by publication, at or above the prevailing price for the property at the time of the sale.
(c) Securities shall be sold as soon as reasonably possible following receipt. If a valid claim is made for any securities in the possession of the attorney general, the attorney general may:
(1) transfer the securities to the claimant; or
(2) pay the claimant the value of the securities as of the date the securities were delivered to the attorney general.
Notice of the sale of securities is not required. Securities listed on an established stock exchange must be sold at prices prevailing at the time of the sale on the stock exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the attorney general considers reasonable.
(d) A purchaser of property at a sale conducted by the attorney general under this chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The attorney general shall execute all documents necessary to complete the transfer of ownership.
(e) A person does not have a claim against the attorney general for any appreciation of property after the property is delivered to the attorney general, except in a case of intentional misconduct or malfeasance by the attorney general.
(f) If property is forwarded to the attorney general and the report concerning the property does not have all of the information required

under section 26(b)(1) of this chapter or the total value of the property is ten dollars ($10) or less, the attorney general may immediately:
(1) sell the property and transmit the proceeds; or
(2) transfer the property;
to the state general fund.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.5; P.L.97-2004, SEC.110.

IC 32-34-1-32
Property custody fund; notice requirements; transfer of principal; claim by apparent owner
Sec. 32. (a) The property custody fund is established. Except as provided in section 31(f) of this chapter, any money received by the attorney general under section 39(b) of this chapter shall be delivered to the treasurer of state for deposit in the property custody fund. Subject to any claim of the owner allowed by the attorney general under this chapter, the money shall be held in the property custody fund for safekeeping until the date the money is presumed abandoned under sections 20 and 24 of this chapter and transferred to the abandoned property fund established by section 33 of this chapter in accordance with this section.
(b) The attorney general shall specify in the notice required by section 28 of this chapter the latest date the apparent owner may claim the property from the property custody fund. Notice must also be mailed to each person having a last known address listed in the report to the attorney general filed under section 26 of this chapter.
(c) Except as provided in subsection (d), not later than twenty-five (25) days after the date specified in the notice published under subsection (b), the treasurer of state, upon order of the attorney general, shall transfer the principal of the property to which the notice relates from property custody fund to the abandoned property fund.
(d) The attorney general may allow a claim of the apparent owner before the principal of the property in the property custody fund is transferred to the abandoned property fund under subsection (c). After the elapse of the twenty-five (25) days referred to in subsection (c), the funds are considered abandoned property instead of property received under section 39(b) of this chapter for purposes of this chapter.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.6.

IC 32-34-1-33
Abandoned property fund; transfer of certain funds
Sec. 33. (a) The abandoned property fund is established. Except as provided in subsection (b) and sections 31 and 32 of this chapter, money received by the attorney general under this chapter, including the proceeds from the sale of abandoned property under section 31 of this chapter, shall be transferred by the attorney general to the treasurer of state for deposit in the abandoned property fund.     (b) Money received under this chapter that was originally drawn from a fund under the control of a local unit of government shall be transferred to the fund from which the money was originally drawn.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.7.

IC 32-34-1-34
Payment by treasurer; transfer if fund exceeds $500,000; payment of claims over $500,000; deposit recording requirements; earnings credited; interest transfers
Sec. 34. (a) Except as provided in section 42(d) of this chapter, the treasurer of state shall, on order of the attorney general, pay the necessary costs of the following:
(1) Selling abandoned property.
(2) Mailing notices.
(3) Making publications required by this chapter.
(4) Paying other operating expenses and administrative expenses, including:
(A) salaries and wages reasonably incurred by the attorney general in the administration and enforcement of this chapter; and
(B) costs incurred in examining records of the holders of property and in collecting the property from the holders.
(b) If the balance of the principal of the abandoned property fund established by section 33 of this chapter exceeds five hundred thousand dollars ($500,000), the treasurer of state may, and at least once each fiscal year shall, transfer to the state general fund the balance of the principal of the abandoned property fund that exceeds five hundred thousand dollars ($500,000).
(c) If a claim is allowed or a refund is ordered under this chapter that is more than five hundred thousand dollars ($500,000), the treasurer of state shall transfer from the state general fund sufficient money to make prompt payment of the claim. There is annually appropriated to the treasurer of state from the state general fund the amount of money sufficient to implement this subsection.
(d) Before making a deposit into the abandoned property fund, the attorney general shall record the following:
(1) The name and last known address of each person appearing from the holder's reports to be entitled to the abandoned property.
(2) The name and last known address of each insured person or annuitant.
(3) The number, the name of the corporation, and the amount due concerning any policy or contract listed in the report of a life insurance company.
(e) Except as provided in subsection (f), earnings on the property custody fund and the abandoned property fund shall be credited to each fund.
(f) On July 1 of each year, the interest balance in the property custody fund established by section 32 of this chapter and the interest balance in the abandoned property fund shall be transferred to the

state general fund.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.217.

IC 32-34-1-35
Custody of property custody fund and abandoned property fund; fund investment; appropriation
Sec. 35. (a) The treasurer of state shall keep safely the money in the property custody fund established by section 32 of this chapter and the abandoned property fund established by section 33 of this chapter. The money may not be transferred or assigned except as specifically authorized and directed in this chapter. At any time, upon certification of the attorney general and the treasurer of state that there is cash on deposit in either fund in excess of the cash requirements of the fund anticipated for the next succeeding semiannual fiscal period, the state board of finance may authorize the treasurer of state to invest and reinvest the money as authorized for other funds of the state by IC 5-13, including the purchase of certificates of deposit. However, an investment may not be made in a certificate of deposit with a maturity or redemption date that is more than six (6) months after the date of purchase, subscription, or deposit. Any interest or other accretions derived from investments made under this subsection become a part of the fund from which the money was invested.
(b) A sufficient amount of money from the abandoned property fund is appropriated to the treasurer of state to pay claims, costs, and expenses ordered paid from the abandoned property fund under this chapter.
(c) A sufficient amount of money from the property custody fund is annually appropriated to the treasurer of state to pay claims ordered paid from the property custody fund under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-36
Filing claim with attorney general; requirements; delivery of property to identified owner
Sec. 36. (a) Except as provided in subsection (f), a person, except another state, claiming an interest in property paid or delivered to the attorney general may file a claim on a form prescribed by the attorney general and verified by the claimant. To be considered by the attorney general, the claim must meet the requirements established by the attorney general.
(b) Not later than ninety (90) days after a claim that meets the requirements established by the attorney general is filed under subsection (a), the attorney general shall:
(1) consider the claim; and
(2) give written notice to the claimant that the claim is granted or that the claim is denied in whole or in part.
(c) Not later than thirty (30) days after a claim is granted, the attorney general shall pay over or deliver to the claimant the

property, or the net proceeds of the sale of property if the property has been sold by the attorney general, together with any additional amount to which the claimant may be entitled under section 30 of this chapter.
(d) A holder who pays the owner for property that has been delivered to the state and that, if claimed from the attorney general by the owner, would be subject to an increment under section 30 of this chapter shall recover the amount of the increment from the attorney general.
(e) A person may file a claim under subsection (a) at any time within twenty-five (25) years after the date on which the property was first presumed abandoned under this chapter, notwithstanding the expiration of any other time specified by statute, contract, or court order during which an action or a proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property.
(f) The attorney general may pay over or deliver to the owner the property, or the net proceeds of the sale of property if the property has been sold by the attorney general, together with any additional amount to which the claimant may be entitled under section 30 of this chapter, without the owner filing a claim under subsection (a) if the attorney general identifies the owner.
As added by P.L.2-2002, SEC.19. Amended by P.L.107-2003, SEC.8.

IC 32-34-1-36.5
Filing disclaimer; transfer of disclaimed property
Sec. 36.5. (a) An owner of property that is delivered to the attorney general may disclaim the property by filing a disclaimer of property with the attorney general in the form and manner required by the attorney general.
(b) If the property is disclaimed under subsection (a), the attorney general may immediately:
(1) sell the property and transmit the proceeds; or
(2) transfer the property;
to the state general fund.
As added by P.L.107-2003, SEC.9.

IC 32-34-1-37
Recovery of property by another state; procedure
Sec. 37. (a) At any time within twenty-five (25) years after the date on which the property was presumed abandoned under this chapter, notwithstanding the expiration of any other time specified by statute, contract, or court order during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or recovery of property, another state may recover the property if any of the following subdivisions apply:
(1) All of the following apply:
(A) The property was delivered to the custody of this state because the records of the holder did not reflect the last known address of the apparent owner when the property was

presumed abandoned under this chapter.
(B) The other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state.
(C) Under the laws of that state the property escheated to or was subject to a claim of abandonment by that state.
(2) The property was paid or delivered to the custody of this state because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted, the property has escheated to or become subject to a claim of abandonment by that state.
(3) All of the following apply:
(A) The records of the holder did not accurately identify the owner of the property.
(B) The last known address of the owner is in the other state.
(C) Under the laws of the other state, the property escheated to or was subject to a claim of abandonment by that state.
(4) The property was subject to custody by this state under section 21(7) of this chapter and, under the laws of the state of domicile of the holder, the property has escheated to or become subject to a claim of abandonment by that state.
(5) All of the following apply:
(A) The property is a sum payable on a traveler's check, money order, or similar instrument that was delivered into the custody of this state under section 21(7) of this chapter.
(B) The instrument was purchased in the other state.
(C) Under the laws of the other state, the property escheated to or is subject to a claim of abandonment by that state.
(b) A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the attorney general. The attorney general shall consider the claim and give written notice not more than ninety (90) days after the presentation of the claim to the other state that the claim is granted or denied in whole or in part. The attorney general shall allow the claim upon a determination that the other state is entitled to the abandoned property under subsection (a).
(c) The attorney general shall require another state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-38
Court action by person
Sec. 38. A person who, under this chapter:
(1) has been aggrieved by a decision of the attorney general; or
(2) has filed a claim that has not been acted upon within ninety (90) days after its filing;
may maintain an original action to establish the claim in a court with jurisdiction and name the attorney general as a defendant. As added by P.L.2-2002, SEC.19.

IC 32-34-1-39
Authority to decline receipt of property; delivery of property before presumption of abandonment
Sec. 39. (a) The attorney general may decline to receive property reported under this chapter if the attorney general considers the property to have a value less than the expenses of the notice and the sale of the property.
(b) A holder, with the written consent of the attorney general and upon conditions and terms prescribed by the attorney general, may report and deliver property before the property is presumed abandoned. Property delivered to the attorney general under this subsection must be held in the property custody fund established under section 32 of this chapter, and the property is not presumed abandoned until the property otherwise would be presumed abandoned under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-40
Destruction or disposition of property with no substantial commercial value; immunity
Sec. 40. (a) If the attorney general determines after an investigation that property delivered under this chapter does not have any substantial commercial value, the attorney general may destroy or otherwise dispose of the property at any time.
(b) An action or a proceeding may not be maintained against the state, an officer of the state, or the holder for or on account of any acts taken by the attorney general under this section, except for acts constituting intentional misconduct or malfeasance.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-41
Presumption of abandonment; expiration of period to commence claim or recovery action; effect on reporting and delivery requirements; limitation of actions
Sec. 41. (a) The expiration of any time specified by contract, statute, or court order, during which:
(1) a claim for money or property can be made; or
(2) an action or a proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property;
does not preclude the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the attorney general as required by this chapter.
(b) An action or a proceeding may not be commenced by the attorney general to enforce the provisions of this chapter more than ten (10) years after the holder:
(1) specifically reported the property to the attorney general; or
(2) gave express notice to the attorney general of a dispute

regarding the property.
In the absence of a report, the period of limitations is tolled. The period of limitations is also tolled by the filing of a false or fraudulent report.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-42
Request for verified report; examination of records to determine compliance; assessment of cost of examination
Sec. 42. (a) The attorney general may require a person who has not filed a report, or a person who the attorney general believes has filed an inaccurate, an incomplete, or a false report, to file a verified report in a form prescribed by the attorney general stating the following:
(1) Whether the person is holding any unclaimed property reportable or deliverable under this chapter.
(2) Describing any property not previously reported or as to which the attorney general has made inquiry.
(3) Specifically identifying and stating the amounts of property that may be in issue.
(b) The attorney general, at reasonable times and upon reasonable notice, may examine the records of a person to determine whether the person has complied with this chapter. The attorney general may conduct the examination even if the person believes the person is not in possession of any property reportable or deliverable under this chapter. When making an examination under this chapter, the attorney general may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners.
(c) The attorney general may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the attorney general has given the notice required by subsection (b) to both the business association and the agent at least ninety (90) days before the examination.
(d) If an examination of the records of a person under subsection (b) results in the disclosure of property reportable and deliverable under this chapter, the attorney general may assess the cost of the examination against the holder at the rate of two hundred dollars ($200) a day for each examiner. The cost of an examination of the records of an agent of a business association under subsection (c) may be imposed only against the business association.
(e) If a holder fails to maintain the records required under section 43 of this chapter and the available records of the holder are insufficient to permit the preparation of a report, the attorney general may require the holder to report and pay an amount that may reasonably be estimated from any available records of the holder or on the basis of any other reasonable estimating technique that the attorney general may select.
As added by P.L.2-2002, SEC.19.
IC 32-34-1-43
Records retention; maintenance of records by business associations that sell traveler's checks
Sec. 43. (a) Except as provided in subsection (b) and subject to any rules adopted by the attorney general under IC 4-22-2, a holder required to file a report under section 26 of this chapter for any property for which the holder has the last known address of the owner shall maintain a record of the information required to be in the report for at least ten (10) years after the property becomes reportable.
(b) A business association that sells in Indiana traveler's checks, money orders, or other similar written instruments, other than third party bank checks on which the business association is directly liable, or that provides those instruments to others for sale in Indiana, shall maintain a record of outstanding instruments indicating the state and date of issue for at least three (3) years after the date the property is reportable.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-44
Interstate agreements; interstate enforcement and actions; document confidentiality
Sec. 44. (a) The attorney general may enter into an agreement with other states to exchange information relating to unclaimed property or the possible existence of unclaimed property. The agreements may permit other states, or a person acting on behalf of a state, to examine records as authorized in section 42 of this chapter. The attorney general may, by rule, require the reporting of information needed to enable compliance with any agreements made under this section and prescribe the form.
(b) The attorney general may join with other states to seek enforcement of this chapter against a person who is or may be holding property reportable under this chapter.
(c) At the request of another state, the attorney general may commence an action on behalf of the administrator of the other state to enforce in Indiana the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in maintaining the action.
(d) The attorney general may request that the attorney general of another state or any other attorney commence an action in that state on behalf of the attorney general. The attorney general may retain another attorney to commence an action in Indiana on behalf of the attorney general. This state shall pay all expenses, including attorney's fees, in maintaining an action under this subsection. With the attorney general's approval, the expenses and attorney's fees may be paid from money received under this chapter. The attorney general may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Expenses or attorney's fees paid

under this subsection may not be deducted from the amount that is subject to the claim by the owner under this chapter.
(e) Any documents and working papers obtained or compiled by the attorney general or the attorney general's agents, employees, or designated representatives in the course of conducting an audit under section 42 of this chapter are confidential and are not public records except:
(1) when used by the attorney general to maintain an action to collect unclaimed property or otherwise enforce this chapter;
(2) when used in joint audits conducted with or under agreements with other states, the federal government, or other governmental entities; or
(3) under subpoena or court order.
The documents and working papers may be disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection if the other state is bound to keep the documents and papers confidential.
(f) The attorney general's final completed audit reports are public records, available for inspection and copying under IC 5-14-3. A final report may not contain confidential documentation or working papers unless an exception under subsection (e) applies.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-45
Violations
Sec. 45. (a) Except as provided in subsection (b), a holder that fails to pay or deliver the property within the time required by this chapter shall pay to the attorney general interest for the time the holder is delinquent. Interest shall accrue under this subsection at the following rates:
(1) The annual interest rate for a period of one (1) year or less after the time required by this chapter for payment or delivery of the property is:
(A) the one (1) year Treasury Bill rate published in the Wall Street Journal or its successor on the third Tuesday of the month in which the remittance was due; plus
(B) one (1) percentage point.
(2) The interest rate for each year after the initial year to which subdivision (1) applies is:
(A) the one (1) year Treasury Bill rate published in the Wall Street Journal or its successor on the third Tuesday of the month immediately preceding the anniversary; plus
(B) one (1) percentage point.
As used in this subdivision, "anniversary" means the anniversary of the date on which the property was originally due to be paid or delivered under this chapter.
(b) The attorney general may waive the payment of interest described in subsection (a), in whole or part.
(c) A holder who fails to render any report or perform other duties required under this chapter shall pay a civil penalty of one hundred

dollars ($100) for each day for the first fifteen (15) days that the report is withheld or the duty not performed. After the first fifteen (15) days, the holder shall pay a civil penalty of the greater of:
(1) one hundred dollars ($100) a day for each additional day, not to exceed five thousand dollars ($5,000); or
(2) ten percent (10%) of the value of the property at issue, not to exceed five thousand dollars ($5,000).
Upon a showing by the holder of good cause sufficient in the discretion of the attorney general to excuse the failure, the attorney general may waive the penalty in whole or in part.
(d) A holder who knowingly or intentionally fails to pay or deliver property to the attorney general as required under this chapter shall pay an additional civil penalty equal to ten percent (10%) of the value of the property that must be paid or delivered under this chapter. If the attorney general believes it is in the best interest for the administration of this chapter, the attorney general may waive the penalty in whole or in part.
(e) A holder who willfully refuses, after written demand by the attorney general, to pay or deliver property to the attorney general as required under this chapter commits a Class B misdemeanor.
As added by P.L.2-2002, SEC.19. Amended by P.L.85-2005, SEC.2.

IC 32-34-1-46
Fee agreement to locate, deliver, or recover owner's property
Sec. 46. (a) This subsection does not apply to an owner's agreement with an attorney to file a claim as to identified property or to contest the attorney general's denial of a claim. An agreement by an owner that:
(1) has the primary purpose of paying compensation to locate, deliver, recover, or assist in the recovery of property presumed abandoned under this chapter; and
(2) is entered into not earlier than the date the property was presumed abandoned and not later than twenty-four (24) months after the date the property is paid or delivered to the attorney general;
is void and unenforceable.
(b) An agreement by an owner that has the primary purpose of locating, delivering, recovering, or assisting in the recovery of property is valid only if:
(1) the fee or compensation agreed upon is not more than ten percent (10%) of the amount collected, unless the amount collected is fifty dollars ($50) or less;
(2) the agreement is in writing;
(3) the agreement is signed by the apparent owner;
(4) the agreement clearly sets forth:
(A) the nature and value of the property; and
(B) the value of the apparent owner's share after the fee or compensation has been deducted; and
(5) the agreement contains the provision set forth in subsection (d).     (c) This section does not prevent an owner from asserting at any time that an agreement to locate property is otherwise invalid.
(d) This subsection applies to a person who locates, delivers, recovers, or assists in the recovery of property reported under this chapter for a fee or compensation. An advertisement, a written communication, or an agreement concerning the location, delivery, recovery, or assistance in the recovery of property reported under this chapter must contain a provision stating that, by law, any contract provision requiring the payment of a fee for finding property held by the attorney general for less than twenty-four (24) months is void, and that fees are limited to not more than ten percent (10%) of the amount collected unless the amount collected is fifty dollars ($50) or less.
(e) Subsections (b)(4) and (d) do not apply to attorney's fees.
(f) If an agreement covered by this section:
(1) applies to mineral proceeds; and
(2) contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned;
the provision is void and unenforceable.
(g) An agreement covered by this section that provides for compensation that is unconscionable is unenforceable except by the owner. An owner who has agreed to pay compensation that is unconscionable, or the attorney general on behalf of the owner, may maintain an action to reduce the compensation to a conscionable amount. The court may award reasonable attorney's fees to an owner who prevails in the action.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-47
Cooperation of state and public agencies
Sec. 47. All officers, agencies, boards, bureaus, commissions, divisions, and departments of the state, including any body politic and corporate created by the state for public purposes, and every political subdivision of the state shall do the following:
(1) Cooperate with the attorney general upon the attorney general's request to further the purposes of this chapter.
(2) Make their records available to the attorney general for the purposes of discovering property that is presumed to be abandoned under this chapter.
(3) Compile from their records, upon the attorney general's request, reports that would aid the attorney general in identifying the holders of property presumed to be abandoned under this chapter and in discovering property that is presumed to be abandoned.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-48
Employment of independent consultants
Sec. 48. The attorney general may employ the services of any

independent consultants and other persons possessing specialized skills or knowledge that the attorney general considers necessary or appropriate for the administration of this chapter, including consultants in the following areas:
(1) Upkeep.
(2) Management.
(3) Sale.
(4) Conveyance of property.
(5) Determination of any sources of unreported abandoned property.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-49
Duty to report, pay, or deliver property arising before July 1, 1996
Sec. 49. This chapter does not relieve a holder of a duty that arose before July 1, 1996, to report, pay, or deliver property. Except as provided in section 41(b) of this chapter, a holder that did not comply with the law in effect before July 1, 1996, is subject to the applicable enforcement and penalty provisions that existed and that are continued in effect for the purpose of this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-50
General purpose of uniformity among states
Sec. 50. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-51
Maintenance of action in court for enforcement
Sec. 51. The attorney general may maintain an action in a court of competent jurisdiction to enforce this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-1-52
Rules
Sec. 52. The attorney general may adopt rules under IC 4-22-2 to carry out the purposes of this chapter.
As added by P.L.2-2002, SEC.19.



CHAPTER 2. SALE OF UNCLAIMED PROPERTY IN HOTELS

IC 32-34-2-1
Auction sale of unclaimed property; notice; record; refund
Sec. 1. (a) After a proprietor, manager, or lessee of a hotel in Indiana holds an unclaimed article for at least three (3) months, whether or not a receipt or check for the article was given to the person who left the article, the proprietor, manager, or lessee may sell the article at a public auction, and, out of the proceeds, retain any balance due from the person leaving the article, the expenses of advertising the sale, and the expenses of the sale.
(b) A proprietor, manager, or lessee may not sell the article until:
(1) notice of the sale is sent to the owner by mail, if the name and address of the owner are known; and
(2) two (2) weeks after the publication of a notice of the sale is made in a newspaper published at or nearest the place where the article was left and where the sale will take place.
(c) The notice must contain a description of the article and the time and place of the sale.
(d) A proprietor, manager, or lessee shall record the amount received at the sale for each article sold and the balance, if any, remaining after the balance due and the expenses of the sale have been paid.
(e) At any time within one (1) year after the sale, a proprietor, manager, or lessee shall refund the balance referred to in subsection (d) to the owner of the article or to the owner's heirs or assigns upon presentation of satisfactory proof of ownership.
As added by P.L.2-2002, SEC.19.

IC 32-34-2-2
Disposition of unclaimed balance
Sec. 2. If the balance is not claimed by the owner within one (1) year after the sale conducted under section 1 of this chapter, the balance must be paid to the county treasurer for the use of the school fund.
As added by P.L.2-2002, SEC.19.



CHAPTER 3. UNCLAIMED MONEY IN POSSESSION OF A COURT CLERK

IC 32-34-3-1
"Clerk" defined
Sec. 1. As used in this chapter, "clerk" means any person performing the duties of a clerk of any court, whether designated specifically as the clerk of that court or not.
As added by P.L.2-2002, SEC.19.

IC 32-34-3-2
Collection by attorney general; disposition by treasurer of state
Sec. 2. (a) Except for money related to child support, the attorney general may collect all money that remains in the office of a clerk for at least five (5) years after being distributable without being claimed by the person entitled to the money.
(b) The attorney general may collect all money related to child support that remains in the office of a clerk for at least ten (10) years after being distributable without being claimed by the person entitled to the money.
(c) Clerks shall deliver the money described in subsections (a) and (b) to the attorney general upon demand, and the attorney general shall:
(1) make a record of the money collected; and
(2) turn it over to the treasurer of state.
(d) The treasurer of state shall deposit the money in the abandoned property fund established by IC 32-34-1-31.
As added by P.L.2-2002, SEC.19.

IC 32-34-3-3
Claims; procedure; payment
Sec. 3. (a) Within five (5) years after a sum of money is deposited in the abandoned property fund in accordance with section 2(d) of this chapter, a person may make a claim to the money by filing an application in the court whose clerk originally held the sum. The claimant shall give at least ten (10) days prior notice of the proceedings on the claim to the attorney general, who may appear in the proceedings to represent the interests of the state.
(b) If the proof presented by the claimant satisfies the court that the claim is valid, the court shall order payment of the money to the claimant. If presented with a certified copy of the court's order, the attorney general shall direct the treasurer to return the sum of money to the clerk, who shall present the money to the claimant.
As added by P.L.2-2002, SEC.19.

IC 32-34-3-4
Unclaimed money; limitations on claiming money
Sec. 4. (a) If a sum of money remains in the abandoned property fund for at least five (5) years after the date the money is deposited in the fund under section 2(d) of this chapter without any order

directing the return of the money:
(1) title to the sum vests in and escheats to the state; and
(2) the sum shall be deposited in the state general fund.
(b) Any claimant who does not file an application with the court within five (5) years after the sum is deposited in the unclaimed funds account is barred from asserting a claim.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.218.

IC 32-34-3-5
Action by attorney general against clerk for failure to deliver money
Sec. 5. The attorney general may bring an action against a clerk who fails to deliver a sum of money to the attorney general upon demand under section 2 of this chapter. In that action, the attorney general may recover from the clerk, individually or upon the clerk's bond, the sum demanded plus a ten percent (10%) penalty. The sum demanded plus the penalty is collectible without relief from valuation or appraisement laws.
As added by P.L.2-2002, SEC.19.



CHAPTER 4. UNCLAIMED PROPERTY IN POSSESSION OF REPOSSESSORS OF MOTOR VEHICLES OR WATERCRAFT

IC 32-34-4-1
"Creditor" defined
Sec. 1. As used in this chapter, "creditor" means the person who has lawfully repossessed a vehicle.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-2
"Debtor" defined
Sec. 2. As used in this chapter, "debtor" means the person from whom a vehicle is repossessed.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-3
"Value" defined
Sec. 3. As used in this chapter, "value" means the amount of money that a reasonable person would estimate a willing buyer would pay for an item of personal property.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-4
"Vehicle" defined
Sec. 4. As used in this chapter, "vehicle" means a motor vehicle or a watercraft.
As added by P.L.2-2002, SEC.19.

IC 32-34-4-5
Property having aggregate value of at least $10; notice to debtor
Sec. 5. (a) If items of personal property having an estimated aggregate value of at least ten dollars ($10) are discovered within a vehicle that has been lawfully repossessed, the creditor must notify the debtor as follows:
(1) The notice must be written.
(2) The notice must list each item of personal property having an estimated value greater than five dollars ($5).
(3) The notice must include the estimated aggregate value of all of the items of personal property.
(4) The notice must include a statement that if the debtor does not claim the property within thirty (30) days after the notice was sent, the personal property will become the property of the creditor with no right of redemption by the debtor.
(5) The notice must be sent by certified mail.
(b) If the debtor does not claim the items of personal property included in a notice given under subsection (a) not more than thirty (30) days after the notice was mailed, the items of personal property become the property of the creditor with no right of redemption by the debtor. As added by P.L.2-2002, SEC.19.

IC 32-34-4-6
Property having aggregate value of less than $10
Sec. 6. If items of personal property having an aggregate value of less than ten dollars ($10) are discovered within a vehicle that has been lawfully repossessed, the items of personal property are the property of the creditor with no right of redemption by the debtor.
As added by P.L.2-2002, SEC.19.



CHAPTER 5. PROPERTY LOANED TO MUSEUMS

IC 32-34-5-1
"Lender" defined
Sec. 1. As used in this chapter, "lender" means a person whose name appears on the records of a museum as the person legally entitled to, or claiming to be legally entitled to, property held by the museum.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-2
"Lender's address" defined
Sec. 2. As used in this chapter, "lender's address" means the most recent address of a lender as shown on the museum's records pertaining to property on loan from the lender.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-3
"Loan" defined
Sec. 3. As used in this chapter, "loan" means a deposit of property not accompanied by a transfer of title to the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-4
"Museum" defined
Sec. 4. As used in this chapter, "museum" means an institution located in Indiana that:
(1) is operated by a person primarily for education, scientific, historic preservation, or aesthetic purposes; and
(2) owns, borrows, cares for, exhibits, studies, archives, or catalogs property.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-5
"Permanent loan" defined
Sec. 5. As used in this chapter, "permanent loan" means a loan of property to a museum for an indefinite period.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-6
"Person" defined
Sec. 6. As used in this chapter, "person" means an individual, a nonprofit corporation, a trustee or legal representative, the state, a political subdivision (as defined in IC 36-1-2-13), an agency of the state or a political subdivision, or a group of those persons acting in concert.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-7 "Property" defined
Sec. 7. As used in this chapter, "property" means a tangible object under a museum's care that has intrinsic historic, artistic, scientific, or cultural value.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-8
"Undocumented property" defined
Sec. 8. As used in this chapter, "undocumented property" means property in the possession of a museum for which the museum cannot determine the owner by reference to the museum's records.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-9
Mailing notice
Sec. 9. A notice given by a museum under this chapter must be mailed to the lender's last known address by certified mail. Proper notice is given if the museum receives proof of receipt of the notice not more than thirty (30) days after the notice was mailed.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-10
Notice by publication
Sec. 10. (a) A museum may give notice by publication under this chapter if the museum does not:
(1) know the identity of the lender;
(2) have an address last known for the lender; or
(3) receive proof of receipt of the notice by the person to whom the notice was sent within thirty (30) days after the notice was mailed.
(b) Notice by publication under subsection (a) must be given at least once a week for two (2) consecutive weeks in a newspaper of general circulation in:
(1) the county in which the museum is located; and
(2) the county of the lender's last known address, if the identity of the lender is known.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-11
Notice; contents
Sec. 11. In addition to any other information that may be required or seem appropriate, a notice given by a museum under this chapter must contain the following:
(1) The name of the lender, if known.
(2) The last known address of the lender.
(3) A brief description of the property on loan.
(4) The date of the loan, if known.
(5) The name of the museum.
(6) The name, address, and telephone number of the person or office to be contacted regarding the property. As added by P.L.2-2002, SEC.19.

IC 32-34-5-12
Acquiring title for property on permanent loan or loaned for specified time; notice
Sec. 12. A museum may acquire title in the following manner to property that is on permanent loan to the museum or that was loaned for a specified term that has expired:
(1) The museum must give notice that the museum is terminating the loan of the property.
(2) The notice that the loan of the property is terminated must include a statement containing substantially the following information:
"The records at (name of museum) indicate that you have property on loan to it. The museum hereby terminates the loan. If you desire to claim the property, you must contact the museum, establish your ownership of the property, and make arrangements to collect the property. If you do not contact the museum, you will be considered to have donated the property to the museum.".
(3) If the lender does not respond to the notice of termination within one (1) year after receipt of the notice by filing a notice of intent to preserve an interest in the property on loan, clear and unrestricted title is transferred to the museum three hundred sixty-five (365) days after the notice was received.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-13
Acquiring title for undocumented property; notice
Sec. 13. A museum may acquire title to undocumented property held by the museum for at least seven (7) years as follows:
(1) The museum must give notice that the museum is asserting title to the undocumented property.
(2) The notice that the museum is asserting title to the property must include a statement containing substantially the following information:
"The records of (name of museum) fail to indicate the owner of record of certain property in its possession. The museum hereby asserts title to the following property: (general description of property). If you claim ownership or other legal interest in this property, you must contact the museum, establish ownership of the property, and make arrangements to collect the property. If you fail to do so within three (3) years, you will be considered to have waived any claim you may have had to the property.".
(3) If a lender does not respond to the notice within three (3) years by giving a written notice of intent to retain an interest in the property on loan, the museum's title to the property becomes absolute.
As added by P.L.2-2002, SEC.19.
IC 32-34-5-14
Conservation measures; application without lender's permission or formal notice
Sec. 14. Unless there is a written loan agreement to the contrary, a museum may apply conservation measures to property on loan to the museum without the lender's permission or formal notice:
(1) if:
(A) action is required to protect the property on loan or other property in the custody of the museum; or
(B) the property on loan is a hazard to the health and safety of the public or the museum staff; and
(2) if:
(A) the museum is unable to reach the lender at the lender's last known address within three (3) days before the time the museum determines action is necessary; or
(B) the lender does not respond or will not agree to the protective measures the museum recommends and does not terminate the loan and retrieve the property within three (3) days.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-15
Conservation measures; liens; liability of museum
Sec. 15. If a museum applies conservation measures to property under section 14 of this chapter or with the agreement of the lender, unless the agreement provides otherwise, the museum:
(1) acquires a lien on the property in the amount of the costs incurred by the museum; and
(2) is not liable for injury to or loss of the property if the museum:
(A) had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the museum, or that the property on loan was a hazard to the health and safety of the public or the museum staff; and
(B) exercised reasonable care in the choice and application of conservation measures.
As added by P.L.2-2002, SEC.19.

IC 32-34-5-16
Presumption of gift to museum
Sec. 16. Property that:
(1) is found in or on property controlled by the museum;
(2) is from an unknown source; and
(3) might reasonably be assumed to have been intended as a gift to the museum;
is conclusively presumed to be a gift to the museum if ownership of the property is not claimed by a person or individual within ninety (90) days after its discovery.
As added by P.L.2-2002, SEC.19.



CHAPTER 6. TRANSFER OF PROPERTY INTERESTS IN MOLDS

IC 32-34-6-1
Inapplicability of chapter; rights, title, or interest not granted
Sec. 1. (a) This chapter does not apply where a fabricator retains title to and possession of a die, mold, form, jig, or pattern.
(b) This chapter does not grant a customer any rights, title, or interest to a die, mold, form, jig, or pattern.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-2
"Customer" defined
Sec. 2. As used in this chapter, "customer" means an individual or entity who contracts with or causes a fabricator:
(1) to fabricate, cast, or otherwise make a die, mold, form, jig, or pattern; or
(2) to use a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-3
"Fabricator" defined
Sec. 3. As used in this chapter, "fabricator" means an individual or entity, including a tool or die maker, who:
(1) manufactures, causes to be manufactured, assembles, or improves a die, mold, form, jig, or pattern for a customer; or
(2) uses a die, mold, form, jig, or pattern to manufacture, assemble, or otherwise make a product for a customer.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-4
"Within three (3) years after the last prior use" defined
Sec. 4. As used in this chapter, "within three (3) years after the last prior use" includes any period after the last prior use of a die, mold, form, jig, or pattern, regardless of whether the period was before July 1, 1994.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-5
Transfer of rights of customer to fabricator after three years
Sec. 5. If a customer does not take possession of the customer's die, mold, form, jig, or pattern from a fabricator within three (3) years after the last prior use of the die, mold, form, jig, or pattern, the customer's rights, title, and interest in the customer's die, mold, form, jig, or pattern are transferred to the fabricator pursuant to the procedures of this chapter for purposes of destruction of the die, mold, form, jig, or pattern.
As added by P.L.2-2002, SEC.19.
IC 32-34-6-6
Choice of fabricator to transfer rights, title, and interest to fabricator for destruction; procedure for transfer
Sec. 6. (a) After the three (3) year period specified in section 4 of this chapter has expired, a fabricator may choose to have all rights, title, and interest in the die, mold, form, jig, or pattern transferred to the fabricator for purposes of destruction. A fabricator seeking a transfer under this subsection must send written notice by registered mail, return receipt requested, to:
(1) the customer's address as set out in any written agreement between the fabricator and the customer; and
(2) the customer's last known address;
indicating that the fabricator intends to terminate the customer's rights, title, and interest by having the rights, title, and interest transferred to the fabricator under this chapter.
(b) If a customer:
(1) does not take possession of the particular die, mold, form, jig, or pattern within ninety (90) days after the date on which the notice was sent under subsection (a); or
(2) does not make other contractual arrangements with the fabricator for taking possession or for storage of the die, mold, form, jig, or pattern;
all rights, title, and interest of the customer to the mold transfer by operation of this chapter to the fabricator for the purpose of destruction. The fabricator may then destroy the die, mold, or form.
As added by P.L.2-2002, SEC.19.

IC 32-34-6-7
Inapplicability; agreements; patent or copyright law or unfair competition law
Sec. 7. Nothing in this chapter affects:
(1) a written agreement between the fabricator and customer concerning possession of the die, mold, form, jig, or pattern; or
(2) any right of the customer under federal patent or copyright law or any state or federal law pertaining to unfair competition.
As added by P.L.2-2002, SEC.19.



CHAPTER 7. TRANSFER OF PROPERTY INTERESTS IN SILK SCREENS

IC 32-34-7-1
Inapplicability
Sec. 1. (a) This chapter does not apply where a silk screen maker or silk screen user retains title to and possession of a silk screen.
(b) This chapter does not grant a customer any rights or title to or interest in a silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-2
"Customer" defined
Sec. 2. As used in this chapter, "customer" means an individual or entity that causes another individual or entity to make a silk screen or to use a silk screen to manufacture, assemble, or make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-3
"Silk screen maker" defined
Sec. 3. As used in this chapter, "silk screen maker" means an individual or entity that makes a silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-4
"Silk screen user" defined
Sec. 4. As used in this chapter, "silk screen user" means an individual or entity that uses a silk screen to manufacture, assemble, or make a product.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-5
Transfer of customer's rights, title, and interest
Sec. 5. If a customer does not take possession of the customer's silk screen from a silk screen maker or silk screen user within three (3) years after the silk screen's last use, the customer's rights, title, and interest in the customer's silk screen are transferred to the silk screen maker or silk screen user pursuant to the procedures of this chapter for purposes of destruction of the silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-6
Notice to customer of transfer; requisites
Sec. 6. (a) After the three (3) year period specified in section 5 of this chapter has expired, a silk screen maker or silk screen user may choose to have all rights, title, and interest in any silk screen transferred to the silk screen maker or silk screen user for purposes of destruction. A silk screen maker or silk screen user seeking a transfer under this subsection must send written notice by registered mail, return receipt requested, to:         (1) the customer's address as set out in any written agreement between the silk screen maker or silk screen user and the customer; and
(2) the customer's last known address;
indicating that the silk screen maker or silk screen user intends to terminate the customer's rights, title, and interest by having all the rights, title, and interest transferred to the silk screen maker or silk screen user under this chapter.
(b) If a customer:
(1) does not take possession of the particular silk screen within ninety (90) days after the date on which the notice was sent under subsection (a); or
(2) does not make other contractual arrangements with the silk screen maker or silk screen user for taking possession or for storage of the silk screen;
all rights, title, and interest of the customer to the silk screen transfer by operation of this chapter to the silk screen maker or silk screen user for the purpose of destruction. The silk screen maker or silk screen user may then destroy the silk screen.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-7
Agreements and patents, copyrights, or unfair competition laws not affected by chapter
Sec. 7. This chapter does not affect:
(1) a written agreement between the silk screen maker or silk screen user and the customer concerning possession of the silk screen; or
(2) any rights of the customer under federal patent or copyright law or any state or federal law pertaining to unfair competition.
As added by P.L.2-2002, SEC.19.

IC 32-34-7-8
Commencement of time period
Sec. 8. For silk screens in existence on June 1, 1983, the three (3) year period specified in this chapter begins on the last date that the silk screen was used, regardless of whether that date was before June 1, 1983.
As added by P.L.2-2002, SEC.19.



CHAPTER 8. FINDING STRAYS OR PROPERTY ADRIFT

IC 32-34-8-1
Advertisement for animal or article found
Sec. 1. A person who finds a stray horse, mule, ass, sheep, hog, cattle, or goat, or any other article of value, shall, within five (5) days after finding the animal or article, advertise the animal or article in writing in three (3) of the most public places in the township where the animal or article was found, stating the time the animal or article was found and giving a description of the animal or article.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-2
Unclaimed property; report to court; warrant and appointment for appraisal
Sec. 2. (a) If the owner does not claim the property described in section 1 of this chapter within fifteen (15) days after the date the property is found, the finder shall report the property to a court with jurisdiction in the county where the property was found.
(b) The court shall issue a warrant to three (3) householders of the neighborhood not related to the finder (unless persons not related to the finder are not available) directing any two (2) of the householders to appraise the property. The appointed householders shall appraise the property and provide in writing to the court a report containing the following information:
(1) A clear description of the property.
(2) The householders' valuation of the property.
(3) A declaration under oath that the appraisal and description were made without partiality, favor, or affection.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-3
Oath of finder
Sec. 3. The finder must, at the time the householders make the report required by section 2(b) of this chapter, state under oath that the finder has no knowledge that the marks, brands, or appearance of the property have been altered by the finder or any other person since the property was lost, except for the changes stated in the householders' written report.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-4
Unclaimed stray horse, mule, or ass taken to pound
Sec. 4. The finder of an unclaimed stray horse, mule, or ass that is at least two (2) years of age shall take the animal to the pound of the proper county and keep the animal at the pound from 11 a.m. until 3 p.m. on the first day of each of the two (2) succeeding terms of the circuit court after finding the stray.
As added by P.L.2-2002, SEC.19.
IC 32-34-8-5
Description, valuation, and fee
Sec. 5. A court receiving the property report prepared under section 2 (b) of this chapter shall, within ten (10) days, transmit to the clerk of the circuit court a copy of the description and valuation of the property, together with the proper fee. The clerk shall enter the description and appraisal in a book to be kept for that purpose.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-6
Advertisement; value exceeding $10
Sec. 6. Property described in section 1 of this chapter that is greater than ten dollars ($10) in value must be advertised in a newspaper of the county, if there be one, and if not, in a paper in Indiana nearest the county where the property was found. The clerk shall forward to the printer a copy of the register that is marked on the outside, "Stray Property," together with a fee of one dollar ($1) out of which the printer shall pay postage.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-7
Title to property
Sec. 7. If the provisions of this chapter are complied with, title to:
(1) an article described in section 1 of this chapter that is not more than twelve dollars ($12) in value and that remains unclaimed or unproven by the owner within ninety (90) days after the property is found; or
(2) a stray animal described in section 1 of this chapter that is equal to or less than ten dollars ($10) in value and that remains unclaimed or unproven by the owner within one (1) year after the property is found;
vests in the finder.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-8
Unclaimed property and strays reported to court
Sec. 8. If:
(1) an article described in section 1 of this chapter has an appraised value greater than twelve dollars ($12) and is not claimed and proven within ninety (90) days after the day the article is found; or
(2) a stray animal other than a horse, a mule, or an ass has an appraised value greater than ten dollars ($10) and is not claimed and proven within six (6) months after the animal is found;
the finder shall report that information to a court with jurisdiction where the property was initially found not later than five (5) days after the expiration of the time specified in this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-9 Sale of property; proceeds distribution; receipts
Sec. 9. (a) The court shall issue a warrant to the sheriff to sell the property at auction, giving ten (10) days notice in writing of the time and place of sale and describing the property to be sold.
(b) The sheriff shall, within five (5) days after the sale, return the order and proceeds of sale to the court, retaining one dollar ($1) for the sheriff's services.
(c) The court shall immediately pay over to the county treasurer the proceeds of sale, after deducting the proper amount to be paid to the finder, fifty cents ($0.50) for the fee of the judge of the court and, for every mile that the judge must travel in making the return, a sum for mileage equal to that sum per mile paid to state officers and employees.
(d) The court shall receive from the treasurer duplicate receipts and file one (1) receipt in the office of the clerk of the circuit court and one (1) receipt with the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-10
Sale of horse, mule, or ass if value exceeds $20; proceeds distribution; receipts
Sec. 10. (a) If a horse, a mule, or an ass that has an appraised value greater than twenty dollars ($20) remains unclaimed or unproven twelve (12) months after the date the horse, mule, or ass was found, the finder shall deliver the horse, mule, or ass to the sheriff of the proper county on the first day of the term of the circuit court after the expiration of the twelve (12) month period.
(b) The sheriff shall sell the horse, mule, or ass delivered under subsection (a) at a public sale.
(c) After retaining one dollar ($1) for the sheriff's services and paying to the finder the charges as provided by this chapter, the sheriff shall pay the proceeds of the sale to the treasurer of the county within five (5) days after the sale.
(d) The sheriff shall receive from the treasurer duplicate receipts and file one (1) receipt in the clerk's office and the other receipt with the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-11
County stray fund
Sec. 11. The county treasurer shall enter all sums paid under this chapter to the credit of the county stray fund.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-12
Finder's fee
Sec. 12. (a) The finder's fee is as follows:
(1) For each horse, mule or ass, one dollar ($1).
(2) For each head of neat cattle, fifty cents ($0.50).
(3) For each sheep, goat, or hog more than six (6) months old,

ten cents ($0.10).
(b) If the owner reclaims and proves the property before the property is posted, the finder is allowed half of the appropriate amount listed in subsection (a).
As added by P.L.2-2002, SEC.19.

IC 32-34-8-13
Reward of finder; right to jury determination
Sec. 13. (a) The finder of an article described in section 1 of this chapter is allowed a reasonable sum, as determined by a court with jurisdiction where the property was initially found.
(b) Either the claimant or the finder may have a jury determine what amount is just and reasonable for finding and taking care of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-14
Court fees
Sec. 14. (a) If the property described in section 13 of this chapter is greater than three dollars ($3) in value, the finder of the property shall pay to the court, at the time of reporting, fifty cents ($0.50) for the judge of the court, fifty cents ($0.50) for the clerk, and one dollar ($1) for the printer where printing is required.
(b) If the value of the property described in section 13 of this chapter is less than three dollars ($3), the court may not make a return to the clerk and the fee is twenty-five cents ($0.25).
As added by P.L.2-2002, SEC.19.

IC 32-34-8-15
Register of stray animals and found articles
Sec. 15. (a) The clerk shall keep a register of stray animals and found articles.
(b) If several strays or articles are found by one (1) person, there may be only one (1) entry, one (1) advertisement, one (1) fee of the clerk, and one (1) fee of the judge.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-16
Compensation for finder
Sec. 16. If found property is sold or reclaimed, the finder is allowed just and reasonable compensation for keeping the property as determined by the court with jurisdiction where the property was initially found. The finder shall:
(1) keep account of the time a stray animal is kept by the finder; and
(2) state the time to the court under oath.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-17
Compensation for services of animal      Sec. 17. (a) If an animal is found under the provisions of this chapter and worked by the finder, a reasonable compensation shall be allowed for the services of the animal. The compensation shall be deducted from the cost of keeping the animal.
(b) The finder, if required, shall verify, under oath, the time the animal worked.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-18
Reclaiming property; proof
Sec. 18. (a) At any time before sale, the owner may have the property by proving ownership in the court where the finding was reported under this chapter and paying the charges required by this chapter.
(b) At any time up to two (2) years after the date of sale, the owner may reclaim the money paid into the treasury by proper proof before the county auditor.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-19
Limitations; time and place of taking up animals
Sec. 19. (a) Except as provided in subsection (c), a person may not:
(1) take up any horse or stock under this chapter except at the person's place of residence; or
(2) drive any horse or stock out of the woods and take them up under this chapter.
(b) Except as provided in subsection (c), an animal may not be taken up under this chapter between the first day of April and the first day of November unless the animal is found in the enclosure of the person who takes up the animal.
(c) When any animal may be in the act of escaping from the owner, it may be taken up at any time, wherever found.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-20
Limitation on removal of property from county
Sec. 20. The finder, until the finder becomes the property's owner, may not take the found property or allow the property to be taken out of the county where the property was found for longer than three (3) days at any time.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-21
Fatted hogs
Sec. 21. (a) Fatted hogs that are found may, at the option of the finder, be killed one (1) month after posting.
(b) If fatted hogs are killed under subsection (a), the finder shall, immediately after killing the hogs, pay the hogs' appraised values, deducting costs and charges (to be liquidated as in other cases) to the

county treasurer for the use of the owner.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-22
Stock hogs
Sec. 22. Stock hogs that are found may, at the option of the finder, be purchased by the finder, six (6) months after posting, at the hogs' appraised value, deducting the costs allowed by this chapter for finding the hogs but without an allowance for keeping the hogs.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-23
Shipwrecked property; inapplicability
Sec. 23. (a) Sections 1 through 22 of this chapter do not apply to property described in this section.
(b) If, upon any navigable waters within or bordering Indiana, cargo that is shipped as freight, the baggage of passengers, or a part of either of a vessel is cast adrift, afloat, or ashore by a wreck, accident, or mischance of the vessel, the cargo or part of the cargo found and secured by a person may be reclaimed by the captain, clerk, or officer navigating the vessel, the super cargo, or the owner or agent of the owner of the cargo or baggage.
(c) If the property described in this section is not claimed within seven (7) days after the property is found, the finder of the property shall advertise the property as required for articles described in section 1 of this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-24
Shipwrecked property; surrender upon proof; finder's compensation
Sec. 24. A person who finds property described in section 23 of this chapter shall surrender the property to a claimant upon proof, or circumstances satisfactory to the finder, of the right of the claimant to the property, and after the payment by the claimant of reasonable compensation for services or expenses in connection with the finding and preserving of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-25
Refusal to return property; summary proceedings
Sec. 25. If a person with possession of the property refuses to return the property to the claimant or claims unreasonable compensation for the services and expenses in the finding and preservation of the property, the claimant may have a summary proceeding before:
(1) the court where the property was reported under this chapter if the property was reported; and
(2) any court with jurisdiction where the property is located if the property was not reported to a court under this chapter; for the recovery of the property.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-26
Affidavit of claimant; summons of finder or person in possession of property
Sec. 26. (a) The claimant must file before the court specified under section 25 of this chapter an affidavit of the facts attending the wreck or accident, enumerating as nearly as possible the articles or packages in the possession of the finder and the claimant's right to recover the property.
(b) The court shall summon the person who found or is in possession of the property to appear before the court at a place and at the earliest practicable time, as designated in the writ, but not more than three (3) days after the date of the writ.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-27
Hearing
Sec. 27. (a) The court shall hear and determine the matters in controversy in the most speedy manner practicable, as other proceedings are determined before the court.
(b) The court may fix the amount of compensation the claimant must pay and award a writ, or writs, for the delivery of the property to the claimant upon payment of the compensation.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-28
Rules of trial procedure govern
Sec. 28. (a) The trial described in section 27 of this chapter is governed by the Indiana rules of trial procedure, except as to continuances.
(b) Appeals may be taken by either party upon the same terms and under the same rules as appeals in other civil cases are taken.
As added by P.L.2-2002, SEC.19.

IC 32-34-8-29
Appraiser compensation
Sec. 29. An appraiser appraising property in accordance with section 2 of this chapter shall receive compensation for the appraisal services in the sum of fifty cents ($0.50) to be paid the same manner as other expenses involved in the finding of strays.
As added by P.L.2-2002, SEC.19.



CHAPTER 9. DRIFTING BOATS AND TIMBER

IC 32-34-9-1
"Timber" defined
Sec. 1. As used in this chapter, "timber" means trees, whether standing, down, or prepared for sale, sawlogs and all other logs, cross and railroad ties, boards, planks, staves and heading, and other trees cut or prepared for market.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-2
Property found and secured; compensation; lien; sale
Sec. 2. (a) A person who finds and secures any boats, fleets of timber, rafts, platforms, sawlogs, or other logs or trees prepared for the purpose of sale, or any cross or railroad ties, boards, planks, staves, heading, or other timber prepared for market that is the property of another and that is found adrift in the waters of Indiana without a boom or other arrangement provided by the owner to preserve the logs or timber below the point at which they are found, whether the logs or timber have a brand or not, is entitled to receive from the owner the following compensation:
(1) For each freight boat or other heavy boat, two dollars ($2) per ton for all cargo.
(2) For each jack-boat, skiff, or canoe, one dollar ($1).
(3) For each fleet of timber, fifty dollars ($50).
(4) For each raft of not less than forty (40) logs, fifteen dollars ($15).
(5) For each platform of at least ten (10) logs, four dollars ($4).
(6) For each sawlog or other log or tree prepared for sale, fifty cents ($0.50).
(7) For each cross or railroad tie, fifteen cents ($0.15).
(8) For boards or planks caught in rafts or a large body:
(A) one dollar ($1) per one thousand (1,000) board feet for a quantity twenty thousand (20,000) board feet or less; or
(B) fifty cents ($0.50) per one thousand (1,000) board feet for a quantity greater than twenty thousand (20,000) board feet.
(9) For loose and scattered boards or planks, five dollars and fifty cents ($5.50) per one thousand (1,000) board feet.
(10) For staves and heading, four dollars ($4) per one thousand (1,000) pieces that are merchantable.
(b) The compensation due under subsection (a) is payable by the owner, if required, upon the delivery to the owner of the logs or timber.
(c) The finder has a lien upon the property found for the charges provided in subsection (a).
(d) If the owner of the property fails to pay the compensation due under subsection (a) within sixty (60) days after the day the property is found, the property may be sold at the request of the person to

whom the compensation is due by a constable, sheriff, or other officer of the county in which the property was found. The sale must be at the courthouse door at public auction to the highest bidder, upon thirty (30) days written or printed notice that gives the time and place of sale and a written or printed description of the property and any marks or brands on the property. The notice of the sale must be posted at the front door of the courthouse of the county in which the sale is to be made and at two (2) other public places in the county where the property is located. It is the duty of the constable or other officer making the sale to pay to the finder the finder's legal fees and charges after deducting the constable's or other officer's commission. The commission charged may be the same as if the constable or other officer had sold the same property under execution. If any sale money remains after payment of the charges and fees described in this section, the constable or other officer shall pay the remainder to the clerk of the circuit court in the county in which the sale occurred and obtain a receipt for the amount. If the constable or other officer fails to perform the constable's or other officer's duties under this chapter, the constable or other officer is liable on the constable's or other officer's official bond to the party aggrieved.
(e) If the owner, within one (1) year after the date of the sale, appears before the county judge of the county where the money is deposited with the clerk and establishes the owner's right to the satisfaction of the court to the money, the money must, upon the order of the county judge, be paid over to the owner by the clerk; otherwise, it shall be paid into the state general fund.
(f) This chapter may not be construed to permit a person to recover under subsection (a) for any fleet of timber, raft or platform, sawlog, or other log or tree prepared for the purpose of sale, or any cross or railroad tie, board, plank, stave, heading, or other timber prepared for the market that is above any boom or other arrangement made by the owner to preserve the logs or timber.
As added by P.L.2-2002, SEC.19. Amended by P.L.246-2005, SEC.219.

IC 32-34-9-3
Finder compensation
Sec. 3. A person who finds a fleet, raft or platform, as described in this chapter, is entitled to reasonable compensation for keeping and caring for the property in addition to the fees set forth in section 1 of this chapter. The compensation may not exceed the following rates:
(1) For each fleet, four dollars ($4) per day.
(2) For each raft, one dollar ($1) per day.
(3) For each platform, fifty cents ($0.50) per day.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-4
Additional compensation; sawlogs or other logs or trees
Sec. 4. If a person finds any sawlog or other log or trees prepared

for sale as described in this chapter and the property remains in the person's possession more than thirty (30) days after the time the person found the property to the time the owner offers to pay the charges described in section 1 of this chapter, the finder is entitled to charge, in addition to the fee set forth in section 1 of this chapter, twenty-five cents ($0.25) for every sawlog or other log or tree prepared for sale that remains in the person's possession as described in this section.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-5
Hiding property or failure to float property upon demand
Sec. 5. If the finder of any property described in this chapter:
(1) hides the property;
(2) allows the property to get aground so that the finder cannot immediately, upon the demand of the property's owner or the owner's agents, put the property afloat; or
(3) fails to put the property afloat upon demand;
the finder may not collect or receive any compensation for finding or caring for the property and, in addition to any other duties imposed by this chapter, is responsible to the owner for the value of the property as if the property were afloat.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-6
Brand adopted by timber dealer
Sec. 6. A person, firm, or corporation that deals in timber in any form is considered a timber dealer and may adopt a brand in the manner and with the effect described in this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-7
Brand adopted by dealer; form; acknowledgment; posting
Sec. 7. (a) A timber dealer desiring to adopt a brand may do so by the execution of a writing in the following form:
Brand - Notice is hereby given that I (or we, as the case may be) have adopted the following brand in my (or our) business as a timber dealer: (Here insert the words, letters, figures, etc., constituting the brand, or if the brand is any device other than words, letters, or figures, insert a facsimile of the brand.) Dated this ____ day of _________ A.D. ______.
(b) The writing must be acknowledged or proved for the record in the same manner as deeds are acknowledged or proven and must be recorded in the office of the clerk of the county in which the timber dealer maintains a principal office or place of business.
(c) A copy of the writing must be posted at the timber dealer's principal place of business, at the courthouse door in the county where the timber dealer carries on business, and at the public places in the county.
As added by P.L.2-2002, SEC.19.
IC 32-34-9-8
Brand as exclusive trademark
Sec. 8. A brand adopted in accordance with this chapter is the exclusive trademark of the person adopting the brand, and the brand constitutes property under IC 35-41-1-23.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-9
Impressing brand on timber
Sec. 9. A person who owns a brand shall cause the brand to be plainly stamped, branded, or otherwise impressed upon each piece of timber upon which the brand is placed.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-10
Contract for sale of standing trees or standing timber
Sec. 10. A contract for the sale of standing trees or standing timber may not be enforced by a legal action unless the contract or some memorandum of the contract is in writing and signed by the person to be charged or the person's duly authorized agent.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-11
Branded timber; title
Sec. 11. (a) If timber is branded by the seller or by another person with the seller's consent with the brand of the purchaser or another person or corporation, the title to the timber passes at once to the person or corporation whose brand is placed on the timber.
(b) Placement of a brand on timber as described in subsection (a) does not affect the rights of the contracting parties regarding the payment of the purchase money for the timber.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-12
Prior brands and trademarks; validity
Sec. 12. (a) This chapter does not affect the validity and effect of a brand or trademark adopted and recorded under the law in effect before March 11, 1901.
(b) A brand or trademark described in subsection (a) is valid for all purposes, civil and criminal, as if the brand or trademark had been adopted and recorded under this chapter.
As added by P.L.2-2002, SEC.19.

IC 32-34-9-13
Finding timber; compensation; violation
Sec. 13. (a) If timber prepared for market is found on any of the streams of Indiana, the timber shall be held and disposed of as provided in this chapter. The finder of the timber shall receive as compensation for the finder's services only the fees provided for in section 2 of this chapter.     (b) A person who knowingly violates this section commits a Class D felony.
As added by P.L.2-2002, SEC.19.



CHAPTER 10. SALE OF ABANDONED WATERCRAFT

IC 32-34-10-1
"Marina operator" defined
Sec. 1. As used in this chapter, "marina operator" means a person, a firm, a corporation, a limited liability company, a municipality, or another unit of government that is engaged in the business of operating a marina.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-2
Sale of watercraft by marina operator; recovery of maintenance costs
Sec. 2. A marina operator may:
(1) sell a watercraft that has been left without permission at the marina for more than six (6) months; and
(2) recover the operator's reasonable maintenance, repair, dockage, storage, and other charges if the conditions set forth in section 3 of this chapter are met.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-3
Six month period before sale
Sec. 3. The minimum six (6) month period specified in section 2 of this chapter begins the day written notice is sent by the marina operator to the last known address of the owner of the watercraft or personally delivered to the owner of the watercraft. If the notice is mailed, the marina operator must send notice by certified mail, return receipt requested. Notice, by mail or personally delivered, must include a description of the watercraft and a conspicuous statement that the watercraft is at the marina without permission of the marina.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-4
Sale of watercraft and recovery of maintenance costs; procedure
Sec. 4. To sell a watercraft and recover charges under section 2 of this chapter, a marina operator must do all of the following:
(1) Perform a search of watercraft titles for the name and address of the owner of the watercraft and the name and address of any person holding a lien or security interest on the watercraft. The search required by this subdivision must be conducted in the following order:
(A) First, in the records of the state of registration as indicated on the exterior of the watercraft.
(B) Second, in the United States Coast Guard registration records maintained by the National Vessel Documentation Center.
(C) Third, in the records of the bureau of motor vehicles.
(2) After receiving the results of the search required by

subdivision (1), give notice by certified mail, return receipt requested, or in person, to the last known address of the owner of the watercraft, to any lien holder with a perfected security interest in the watercraft, and to all other persons known to claim an interest in the watercraft. The notice must include an itemized statement of the charges, a description of the watercraft, a demand for payment within a specified time not less than ten (10) days after receipt of the notice, and a conspicuous statement that unless the charges are paid within that time, the watercraft will be advertised for sale and sold by auction at a specified time and place.
(3) Advertise that the watercraft will be sold at public auction in conformity with the provisions of IC 26-1-7-210 and IC 26-1-2-328. The advertisement of sale must be published once a week for two (2) consecutive weeks in a newspaper of general circulation in the county where the watercraft has been left without permission. The advertisement must include a description of the watercraft, the name of the person on whose account the watercraft is being held, and the time and place of the sale. The sale must take place at least fifteen (15) days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten (10) days before the sale in not less than six (6) conspicuous places in the neighborhood of the proposed sale.
(4) Conduct an auction sale, not less than thirty (30) days after the return receipt is received by the marina operator, on the marina property where the watercraft was left without permission.
(5) Provide a reasonable time before the sale for prospective purchasers to examine the watercraft.
(6) Sell the watercraft to the highest bidder.
(7) Immediately after the auction sale, execute an affidavit of sale in triplicate on a form prescribed by the bureau of motor vehicles stating:
(A) that the requirements of this section have been met;
(B) the length of time that the watercraft was left on the marina property without permission;
(C) the expenses incurred by the marina operator, including the expenses of the sale;
(D) the name and address of the purchaser of the watercraft at the auction sale; and
(E) the amount of the winning bid.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-5
Affidavit of sale
Sec. 5. Upon payment of the bid price by the purchaser, the marina operator shall provide the purchaser with the affidavit of sale described in this chapter. As added by P.L.2-2002, SEC.19.

IC 32-34-10-6
Affidavit of sale as proof of ownership
Sec. 6. The affidavit of sale under this chapter constitutes proof of ownership and right to possession under IC 9-31-2-16.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-7
Certificate of title
Sec. 7. After the purchaser:
(1) presents the bureau of motor vehicles with the affidavit of sale;
(2) completes an application for title; and
(3) pays any applicable fee;
the bureau shall issue to the purchaser a certificate of title to the watercraft.
As added by P.L.2-2002, SEC.19.

IC 32-34-10-8
Excess funds after sale of watercraft
Sec. 8. If a boat is sold under this chapter for an amount of money that is greater than the charges owed to the marina operator plus all reasonable expenses of sale, the marina operator shall pay the excess in the following order:
(1) For the satisfaction of obligations held by secured parties with respect to the watercraft, in the order in which security interests in the watercraft were perfected.
(2) To the owner of the watercraft.
As added by P.L.2-2002, SEC.19.






ARTICLE 35. CAUSES OF ACTION CONCERNING PERSONAL PROPERTY

CHAPTER 1. STATUTE OF LIMITATIONS

IC 32-35-1-1
Cause of action; limitations
Sec. 1. Unless otherwise provided in this title or another law, a cause of action concerning personal property must be brought within the time periods specified in IC 34-11.
As added by P.L.2-2002, SEC.20.



CHAPTER 2. REPLEVIN

IC 32-35-2-1
Grounds for action
Sec. 1. If any personal goods, including tangible personal property constituting or representing choses in action, are:
(1) wrongfully taken or unlawfully detained from the owner or person claiming possession of the property; or
(2) taken on execution or attachment and claimed by any person other than the defendant;
the owner or claimant may bring an action for the possession of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-2
Claim for immediate delivery
Sec. 2. A plaintiff may, at the time of issuing the summons, or at any time before final judgment, claim the immediate delivery of property described in section 1 of this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-3
Filing affidavit
Sec. 3. If a plaintiff claims delivery under section 2 of this chapter, the plaintiff or someone representing the plaintiff shall file an affidavit.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-4
Contents of affidavit
Sec. 4. An affidavit filed under section 3 of this chapter must:
(1) show that the plaintiff is:
(A) the owner of the property; or
(B) lawfully entitled to the possession of the property;
(2) show that:
(A) the property was not:
(i) taken for a tax, assessment, or fine under a statute; or
(ii) seized under an execution or attachment against the property of the plaintiff; or
(B) if the property was seized under an execution or attachment, the property was exempt by statute from seizure;
(3) show that the property:
(A) has been wrongfully taken and is unlawfully detained by the defendant; or
(B) is unlawfully detained;
(4) include a particular description of the property;
(5) state the estimated value of the property; and
(6) identify the county in which the property is believed to be detained. As added by P.L.2-2002, SEC.20.

IC 32-35-2-5
Issuance of show cause order
Sec. 5. If a plaintiff files an affidavit under section 3 of this chapter, the clerk shall issue an order for a time fixed by the judge directing the defendant to appear for the purpose of controverting plaintiff's affidavit or to otherwise show cause why:
(1) a prejudgment order for possession should not issue; and
(2) the property should not be delivered to plaintiff.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-6
Date, time, and place for hearing
Sec. 6. (a) An order issued under section 5 of this chapter must set forth the date, time, and place for the hearing and direct the time within which service shall be made upon the defendant.
(b) The hearing shall be scheduled not sooner than five (5) days, Sundays and holidays excluded, after the date of service.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-7
Notice to defendant
Sec. 7. An order to show cause issued under section 5 of this chapter must inform the defendant that:
(1) the defendant may:
(A) file affidavits on the defendant's behalf with the court;
(B) appear and present testimony on the defendant's behalf at the time of the hearing; and
(C) file with the court a written undertaking to stay the delivery of the property in accordance with this article; and
(2) if the defendant fails to appear, plaintiff may be granted a judgment of possession.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-8
Order for possession after examining pleadings and evidence
Sec. 8. The court may issue an order for possession under this chapter after examining the complaint, affidavits, and other evidence or testimony that the court may require.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-9
Order for possession before hearing; grounds
Sec. 9. The court may issue an order for possession under this chapter before the hearing if probable cause appears that any of the following subdivisions apply:
(1) The defendant gained possession of the property by theft or criminal conversion.
(2) The property consists of one (1) or more negotiable

instruments or credit cards.
(3) By reason of specific, competent evidence shown by testimony within the personal knowledge of an affiant or witness, the property is:
(A) perishable, and will perish before any noticed hearing can be had;
(B) in immediate danger of destruction, serious harm, concealment, removal from Indiana, or sale to an innocent purchaser; or
(C) held by a person who threatens to destroy, harm, or conceal the property, remove the property from Indiana, or sell the property to an innocent purchaser.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-10
Order for possession without notice; grounds
Sec. 10. Before the court may issue an order for possession without notice under section 12 of this chapter, the plaintiff or the plaintiff's attorney must file an affidavit or certificate showing:
(1) the efforts, if any, that have been made to give notice; and
(2) the reasons why notice of the application for the order cannot be given.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-11
Application to shorten time for show cause hearing
Sec. 11. (a) If an order of possession was issued before a hearing under this chapter (or IC 34-1-9.1-4 or IC 34-21-4-4 before their repeal), the defendant or other person from whom possession of the property was taken may apply to the court for an order shortening the time for hearing on the order to show cause.
(b) The court may, upon an application made under subsection (a):
(1) shorten the time until the hearing; and
(2) direct that the matter shall be heard on not less than forty-eight (48) hours notice to the plaintiff.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-12
Sheriff or other executing officer to hold property
Sec. 12. An order of possession issued under this chapter without notice shall direct the sheriff or other executing officer to hold the property until further order of the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-13
Issuance of preliminary order and temporary restraining order
Sec. 13. Under any of the circumstances set forth in this chapter, or instead of the immediate issuance of an order of possession under this chapter, the judge may, in addition to issuing a preliminary

order, issue a temporary restraining order directed to the defendant prohibiting certain acts with respect to the property if the issuance of the order appears to be necessary for the preservation of the rights of the parties and the status of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-14
Hearing on preliminary order
Sec. 14. Upon the hearing on the preliminary order under this chapter, the court shall:
(1) consider the showing made by the parties appearing; and
(2) make a preliminary determination which party, with reasonable probability, is entitled to possession, use, and disposition of the property, pending final adjudication of the claims of the parties.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-15
Prejudgment order of possession
Sec. 15. If the court determines, in an action under this chapter, that a prejudgment order of possession in the plaintiff's favor should issue, the court shall issue the order.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-16
Appointment of receiver
Sec. 16. If the property claimed by the plaintiff in an action under this chapter has a peculiar value that cannot be compensated by damages, the court may, instead of issuing an order of possession, appoint a receiver to take possession of and hold the property until further order of the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-17
Failure of defendant to appear
Sec. 17. If the defendant in an action under this chapter fails to appear, the court may enter its final judgment with respect to possession as in other cases where there is a default for a failure to appear.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-18
Order of possession; contents
Sec. 18. An order of possession issued under this chapter must:
(1) be directed to the sheriff or other officer charged with the execution of the order within whose jurisdiction the property is believed to be located;
(2) describe the property to be seized; and
(3) direct the executing officer to:
(A) seize the property if it is found;             (B) take the property into custody; and
(C) deliver the property to the plaintiff, unless:
(i) the order was issued without notice; or
(ii) the defendant files a written undertaking in accordance with section 7(1)(C) of this chapter within a time fixed by the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-19
Final judgment; contents
Sec. 19. If the order issued in an action under this chapter is a final judgment:
(1) the court does not need to fix a time for the defendant to file a written undertaking;
(2) the order must direct immediate delivery to the plaintiff;
(3) a copy of any written undertaking filed by the plaintiff must be attached to the order; and
(4) the order must inform the defendant that the defendant has the right to:
(A) except to the surety upon the undertaking; or
(B) file a written undertaking for the redelivery of the property as provided in section 7(1)(C) of this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-20
Final judgment to supersede all preceding orders
Sec. 20. Any:
(1) order for possession;
(2) temporary restraining order;
(3) prejudgment order for possession; or
(4) other preliminary transfer of possession;
issued under this article (or IC 34-1-9.1 or IC 34-21 before their repeal) is superseded by the final judgment rendered in an action under this chapter.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-21
Plaintiff's bond required
Sec. 21. (a) Except as provided in subsection (c), the court may not issue an order of possession, with or without notice, in the plaintiff's favor in an action under this chapter until the plaintiff has filed with the court a written undertaking:
(1) in an amount fixed by the court; and
(2) executed by a surety to be approved by the court;
to the effect that the plaintiff and the surety are bound to the defendant for the value of the property, as determined by the court, along with other damages the defendant may suffer if the property has been wrongfully taken from the defendant.
(b) The amount of the bond may not be less than the value of the property.     (c) If the defendant has failed to appear and final judgment is entered, no written undertaking is required.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-22
Return of property to defendant; bond
Sec. 22. (a) In an action under this chapter, the defendant:
(1) at any time before the hearing on the preliminary order; or
(2) if final judgment has not been entered, within the time fixed in the order of possession;
may require the return of the property upon filing with the court a written undertaking executed by a surety to be approved by the court.
(b) The written undertaking must provide that the defendant is bound:
(1) as to the value of the property, as determined by the court, for the delivery of the property to the plaintiff, if delivery is ultimately ordered; and
(2) for the payment to plaintiff of the sum that may be recovered against the defendant in the action for the defendant's wrongful detention of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-23
Service of notice by defendant of filing of bond
Sec. 23. At the time of filing an undertaking under section 22 of this chapter, the defendant must:
(1) serve upon the executing officer and the plaintiff or the plaintiff's attorney a notice of filing of the undertaking; and
(2) file proof of service of the notice referred to in subdivision (1) with the court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-24
Effect of defendant's bond on show cause proceedings
Sec. 24. If the defendant files an undertaking under section 22 of this chapter before the hearing of the order to show cause, proceedings under the order to show cause terminate, unless exception is taken to the surety.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-25
Redelivery of property to defendant from executing officer
Sec. 25. If the property is in the custody of the executing officer at the time the defendant files an undertaking under section 22 of this chapter, the property shall be redelivered to the defendant not later than five (5) days after the date of service of notice of the filing of the undertaking upon the plaintiff or the plaintiff's attorney.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-26 Action in replevin against officer; procedure
Sec. 26. (a) If:
(1) any officer, by virtue of any writ of attachment or execution lawfully issued to the officer, attaches or levies upon any personal property as the property of the attachment or execution defendant; and
(2) any other person, firm, limited liability company, or corporation brings an action in replevin against the officer for the possession of any part of the property attached or levied upon;
as soon as process is served upon the officer, the officer may notify the attachment or execution plaintiff, if a resident of the officer's county, and if not a resident of the officer's county, then the attorney of the plaintiff, in writing, of the replevin suit, giving a general description of the property claimed by the replevin plaintiff in the suit, and may demand of the attachment or execution plaintiff a bond to indemnify the officer against any loss for attorney's fees incurred in the defense of the replevin suit and payment of any judgment for damages and costs.
(b) Upon failure of the attachment or execution plaintiff to execute the bond to the officer within five (5) days after the time of service of the notice described in subsection (a) with good and sufficient surety, the officer may deliver up any part of the property sued for in the replevin suit to the replevin plaintiff.
(c) If the bond demanded under subsection (a) is not given and the officer delivers the property to the replevin plaintiff, the attachment or execution plaintiff is estopped from maintaining any action whatever against the officer for the value of the property delivered up or for damages for failing to make any defense in the replevin suit. However, if the action in replevin is pending in the circuit court, the bond shall be approved by the clerk of the circuit court.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-27
Delivery to defendant in open court
Sec. 27. If the defendant or the defendant's attorney is in open court at the time the order of possession is issued under this chapter, a copy of the order shall be delivered promptly to the defendant and the delivery shall be noted in the order book.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-28
Service by sheriff or other executing officer
Sec. 28. If the defendant and the defendant's attorney are not present in open court when the order of possession is issued under this chapter, sufficient copies of the order shall be delivered to the sheriff or other executing officer. The executing officer shall, without delay, serve upon the defendant a copy of the order of possession:
(1) by delivering the order of possession to:             (A) the defendant personally; or
(B) the defendant's agent from whose possession the property is taken;
(2) if the defendant or the defendant's agent cannot be found, by leaving it at the usual place of abode of either with some person of suitable age and discretion; or
(3) if neither the defendant nor the defendant's agent has any known usual place of abode, by mailing it to the defendant's last known address.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-29
Taking immediate custody of property; exception for vehicle or boat used as defendant's dwelling
Sec. 29. (a) Upon serving on the defendant a copy of the order of possession under section 28 of this chapter, the executing officer, except as provided in subsection (b), shall immediately take the property into custody if the property is in the possession or control of the defendant or the defendant's agent.
(b) If the property is a housetrailer, recreational vehicle, motor or mobile home, or boat and is being used as the principal dwelling of a defendant, at the expiration of forty-eight (48) hours after the order of possession is served, the officer shall immediately remove the property's occupants and take the property into custody.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-30
Taking possession of building or enclosure
Sec. 30. If the property or any part of the property that is subject to an order of possession issued under this chapter is:
(1) in a building or enclosure; and
(2) not voluntarily delivered;
the executing officer shall cause the building or enclosure to be broken open in a manner the officer reasonably believes will cause the least damage to the building or enclosure and take possession of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-31
Safekeeping and delivery of property; expenses
Sec. 31. An executing officer who has taken property subject to an order of possession issued under this chapter shall:
(1) keep it in a secure place; and
(2) deliver it to the party entitled to the property upon receiving actual, reasonable, and necessary expenses for keeping the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-32
Order of possession; endorsement and return to court      Sec. 32. After taking property subject to an order of possession issued under this chapter, an executing officer shall:
(1) note the executing officer's proceedings in writing upon the order of possession; and
(2) return the order of possession to the court in which the action is pending;
within five (5) days after taking the property mentioned in the order.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-33
Judgment for plaintiff; contents
Sec. 33. In an action to recover the possession of personal property, judgment for the plaintiff may be for:
(1) the delivery of the property, or the value of the property in case delivery is not possible; and
(2) damages for the detention of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-34
Judgment for defendant; contents
Sec. 34. In an action to recover the possession of personal property, if the property has been delivered to the plaintiff and the defendant claims a return of the property, judgment for the defendant may be for:
(1) the return of the property, or its value, in case return is not possible; and
(2) damages for the taking and withholding of the property.
As added by P.L.2-2002, SEC.20.

IC 32-35-2-35
Assessment of value of property and damages
Sec. 35. In actions for the recovery of specific personal property, the jury must assess:
(1) the value of the property; and
(2) the damages for the taking or detention of the property;
when the jury's verdict results in a judgment for the recovery or return of the property.
As added by P.L.2-2002, SEC.20.






ARTICLE 36. PUBLICITY

CHAPTER 1. RIGHTS OF PUBLICITY

IC 32-36-1-1
Application of chapter
Sec. 1. (a) This chapter applies to an act or event that occurs within Indiana, regardless of a personality's domicile, residence, or citizenship.
(b) This chapter does not affect rights and privileges recognized under any other law that apply to a news reporting or an entertainment medium.
(c) This chapter does not apply to the following:
(1) The use of a personality's name, voice, signature, photograph, image, likeness, distinctive appearance, gestures, or mannerisms in any of the following:
(A) Literary works, theatrical works, musical compositions, film, radio, or television programs.
(B) Material that has political or newsworthy value.
(C) Original works of fine art.
(D) Promotional material or an advertisement for a news reporting or an entertainment medium that:
(i) uses all or part of a past edition of the medium's own broadcast or publication; and
(ii) does not convey or reasonably suggest that a personality endorses the news reporting or entertainment medium.
(E) An advertisement or commercial announcement for a use described in this subdivision.
(2) The use of a personality's name to truthfully identify the personality as:
(A) the author of a written work; or
(B) a performer of a recorded performance;
under circumstances in which the written work or recorded performance is otherwise rightfully reproduced, exhibited, or broadcast.
(3) The use of a personality's:
(A) name;
(B) voice;
(C) signature;
(D) photograph;
(E) image;
(F) likeness;
(G) distinctive appearance;
(H) gestures; or
(I) mannerisms;
in connection with the broadcast or reporting of an event or a

topic of general or public interest.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-2
"Commercial purpose" defined
Sec. 2. As used in this chapter, "commercial purpose" means the use of an aspect of a personality's right of publicity as follows:
(1) On or in connection with a product, merchandise, goods, services, or commercial activities.
(2) For advertising or soliciting purchases of products, merchandise, goods, services, or for promoting commercial activities.
(3) For the purpose of fundraising.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-3
"Name" defined
Sec. 3. As used in this chapter, "name" means the actual or assumed name of a living or deceased natural person that is intended to identify the person.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-4
"News reporting or an entertainment medium" defined
Sec. 4. As used in this chapter, "news reporting or an entertainment medium" means a medium that publishes, broadcasts, or disseminates advertising in the normal course of its business, including the following:
(1) Newspapers.
(2) Magazines.
(3) Radio and television networks and stations.
(4) Cable television systems.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-5
"Person" defined
Sec. 5. As used in this chapter, "person" means a natural person, a partnership, a firm, a corporation, or an unincorporated association.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-6
"Personality" defined
Sec. 6. As used in this chapter, "personality" means a living or deceased natural person whose:
(1) name;
(2) voice;
(3) signature;
(4) photograph;
(5) image;
(6) likeness;         (7) distinctive appearance;
(8) gesture; or
(9) mannerisms;
has commercial value, whether or not the person uses or authorizes the use of the person's rights of publicity for a commercial purpose during the person's lifetime.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-7
"Right of publicity" defined
Sec. 7. As used in this chapter, "right of publicity" means a personality's property interest in the personality's:
(1) name;
(2) voice;
(3) signature;
(4) photograph;
(5) image;
(6) likeness;
(7) distinctive appearance;
(8) gestures; or
(9) mannerisms.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-8
Consent to commercial purpose use of personality's right of publicity; duration of right
Sec. 8. (a) A person may not use an aspect of a personality's right of publicity for a commercial purpose during the personality's lifetime or for one hundred (100) years after the date of the personality's death without having obtained previous written consent from a person specified in section 17 of this chapter.
(b) A written consent solicited or negotiated by an athlete agent (as defined in IC 25-5.2-1-2) from a student athlete (as defined in IC 25-5.2-1-2) is void if the athlete agent obtained the consent as the result of an agency contract that:
(1) was void under IC 25-5.2-2-2 or under the law of the state where the agency contract was entered into;
(2) was voided by the student athlete under IC 25-5.2-2-8 or a similar law in the state where the agency contract was entered into; or
(3) was entered into without the notice required under IC 35-46-4-4 or a similar law in the state where the agency contract was entered into.
(c) A written consent for an endorsement contract (as defined in IC 35-46-4-1.5) is void if notice is not given as required by IC 35-46-4-4 or a similar law in the state where the endorsement contract is entered into.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-9 Jurisdictional acts
Sec. 9. A person who:
(1) engages in conduct within Indiana that is prohibited under section 8 of this chapter;
(2) creates or causes to be created within Indiana goods, merchandise, or other materials prohibited under section 8 of this chapter;
(3) transports or causes to be transported into Indiana goods, merchandise, or other materials created or used in violation of section 8 of this chapter; or
(4) knowingly causes advertising or promotional material created or used in violation of section 8 of this chapter to be published, distributed, exhibited, or disseminated within Indiana;
submits to the jurisdiction of Indiana courts.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-10
Damages
Sec. 10. A person who violates section 8 of this chapter may be liable for any of the following:
(1) Damages in the amount of:
(A) one thousand dollars ($1,000); or
(B) actual damages, including profits derived from the unauthorized use;
whichever is greater.
(2) Treble or punitive damages, as the injured party may elect, if the violation under section 8 of this chapter is knowing, willful, or intentional.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-11
Profits derived from unauthorized use; proof
Sec. 11. In establishing the amount of the profits under section 10(1)(B) of this chapter:
(1) the plaintiff is required to prove the gross revenue attributable to the unauthorized use; and
(2) the defendant is required to prove properly deductible expenses.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-12
Additional remedies
Sec. 12. In addition to any damages awarded under section 10 of this chapter, the court:
(1) shall award to the prevailing party reasonable attorney's fees, costs, and expenses relating to an action under this chapter; and
(2) may order temporary or permanent injunctive relief, except as provided by section 13 of this chapter. As added by P.L.2-2002, SEC.21.

IC 32-36-1-13
Injunctive relief; enforceability against news reporting or entertainment medium
Sec. 13. Injunctive relief is not enforceable against a news reporting or an entertainment medium that has:
(1) contracted with a person for the publication or broadcast of an advertisement; and
(2) incorporated the advertisement in tangible form into material that has been prepared for broadcast or publication.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-14
Impoundment of materials pending resolution of action
Sec. 14. (a) This section does not apply to a news reporting or an entertainment medium.
(b) During any period that an action under this chapter is pending, a court may order the impoundment of:
(1) goods, merchandise, or other materials claimed to have been made or used in violation of section 8 of this chapter; and
(2) plates, molds, matrices, masters, tapes, negatives, or other items from which goods, merchandise, or other materials described in subdivision (1) may be manufactured or reproduced.
(c) The court may order impoundment under subsection (b) upon terms that the court considers reasonable.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-15
Destruction or other disposition of offending materials
Sec. 15. (a) This section does not apply to a news reporting or an entertainment medium.
(b) As part of a final judgment or decree, a court may order the destruction or other reasonable disposition of items described in section 14(b) of this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-16
Property rights
Sec. 16. The rights recognized under this chapter are property rights, freely transferable and descendible, in whole or in part, by the following:
(1) Contract.
(2) License.
(3) Gift.
(4) Trust.
(5) Testamentary document.
(6) Operation of the laws of intestate succession applicable to the state administering the estate and property of an intestate

deceased personality, regardless of whether the state recognizes the property rights set forth under this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-17
Exercise and enforcement of rights and remedies
Sec. 17. (a) The written consent required by section 8 of this chapter and the rights and remedies set forth in this chapter may be exercised and enforced by:
(1) a personality; or
(2) a person to whom the recognized rights of a personality have been transferred under section 16 of this chapter.
(b) If a transfer of a personality's recognized rights has not occurred under section 16 of this chapter, a person to whom the personality's recognized rights are transferred under section 18 of this chapter may exercise and enforce the rights under this chapter and seek the remedies provided in this chapter.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-18
Exercise and enforcement of rights and remedies following death of intestate personality; fractional interests
Sec. 18. (a) Subject to sections 16 and 17 of this chapter, after the death of an intestate personality, the rights and remedies of this chapter may be exercised and enforced by a person who possesses a total of not less than one-half (1/2) interest of the personality's recognized rights.
(b) A person described in subsection (a) shall account to any other person in whom the personality's recognized rights have vested to the extent that the other person's interest may appear.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-19
Termination of untransferred rights following personality's death
Sec. 19. If:
(1) a deceased personality's recognized rights under this chapter were not transferred by:
(A) contract;
(B) license;
(C) gift;
(D) trust; or
(E) testamentary document; and
(2) there are no surviving persons as described in section 17 of this chapter to whom the deceased personality's recognized rights pass by intestate succession;
the deceased personality's rights set forth in this chapter terminate.
As added by P.L.2-2002, SEC.21.

IC 32-36-1-20
Rights and remedies supplemental to others provided by law      Sec. 20. The rights and remedies provided for in this chapter are supplemental to any other rights and remedies provided by law.
As added by P.L.2-2002, SEC.21.






ARTICLE 37. COPYRIGHT

CHAPTER 1. APPLICATION

IC 32-37-1-1
Exceptions
Sec. 1. This article does not apply to the following:
(1) A contract between a performing rights society and:
(A) a broadcaster licensed by the Federal Communications Commission;
(B) a cable television operator or programmer; or
(C) another transmission service.
(2) An investigation by a law enforcement agency.
(3) An investigation by a law enforcement agency or other person concerning a suspected violation of IC 24-4-10-4, IC 35-43-4-2, or IC 35-43-5-4(10).
As added by P.L.2-2002, SEC.22. Amended by P.L.181-2005, SEC.2.



CHAPTER 2. DEFINITIONS

IC 32-37-2-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-2
"Copyright owner"
Sec. 2. (a) "Copyright owner" means the owner of a copyright, enforceable under 17 U.S.C. 101 et seq., of a nondramatic musical work.
(b) The term does not include the owner of a copyright in a motion picture or an audiovisual work, or in part of a motion picture or an audiovisual work.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-3
"Performing rights society"
Sec. 3. (a) "Performing rights society" means an association or a corporation that licenses the public performance of nondramatic musical works on behalf of copyright owners.
(b) The term includes the following:
(1) The American Society of Composers, Authors, and Publishers (ASCAP).
(2) Broadcast Music, Inc. (BMI).
(3) SESAC, Inc.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-4
"Proprietor"
Sec. 4. "Proprietor" means the owner of:
(1) a professional office;
(2) a retail establishment;
(3) a restaurant;
(4) a bar;
(5) a tavern; or
(6) an establishment similar to an establishment listed under subdivisions (1) through (5);
that is located in Indiana, in which the public may assemble, and in which nondramatic musical works may be performed, broadcast, or otherwise transmitted.
As added by P.L.2-2002, SEC.22.

IC 32-37-2-5
"Royalty"
Sec. 5. "Royalty" means a fee payable to a performing rights society for public performance rights. As added by P.L.2-2002, SEC.22.



CHAPTER 3. CONTRACT REQUIREMENTS

IC 32-37-3-1
Written information to be provided; request for additional information
Sec. 1. (a) At least seventy-two (72) hours before the execution of a contract between a performing rights society and a proprietor, the performing rights society shall provide the proprietor with the following written information:
(1) A schedule of the rates and terms of royalties under the contract.
(2) A toll free telephone number from which the proprietor may obtain answers to inquiries concerning musical works and copyright owners represented by the performing rights society.
(3) Notice that the performing rights society is in compliance with:
(A) state and federal law; and
(B) orders of courts having jurisdiction over:
(i) rates and terms of royalties; and
(ii) the licensing for public performance of copyrighted nondramatic musical works.
(b) At the request of the proprietor or a representative of the proprietor, not less than seventy-two (72) hours before the execution of a contract between a performing rights society and a proprietor, the performing rights society shall provide the proprietor with the following additional information or specify how the proprietor may, at the proprietor's expense, obtain the following additional information:
(1) The most recent available list of the members or affiliates represented by the society.
(2) The most recent available list of the copyrighted musical works in the performing rights society's repertory.
As added by P.L.2-2002, SEC.22.

IC 32-37-3-2
Requirements for contract
Sec. 2. A contract executed, issued, or renewed in Indiana between a performing rights society and a proprietor must be in a writing signed by the parties and must include the following information:
(1) The name and business address of the proprietor.
(2) The name and address of the performing rights society.
(3) The name and location of each place of business to which the contract applies.
(4) The duration of the contract.
(5) The schedule of rates and terms of the royalties to be collected under the contract, including, if applicable, the sliding scale or schedule or the increase or decrease of the rates during the term of the contract.



CHAPTER 4. PROHIBITIONS

IC 32-37-4-1
Prohibited acts
Sec. 1. A performing rights society or an agent or employee of a performing rights society may not:
(1) enter into a contract unless the contract is executed in accordance with the provisions of this article;
(2) enter a proprietor's business premises to discuss a contract for the performance of copyrighted works or the payment of royalties without first disclosing:
(A) that the individual is an agent of a performing rights society; and
(B) the purpose of the discussion;
(3) engage in any coercive conduct, act, or practice that substantially disrupts a proprietor's business; or
(4) use or attempt to use any unfair or deceptive act or practice in dealing with a proprietor.
As added by P.L.2-2002, SEC.22.



CHAPTER 5. REMEDIES

IC 32-37-5-1
Available remedies
Sec. 1. A person who suffers a loss as a result of a violation of this article may:
(1) bring an action to recover:
(A) actual damages; and
(B) reasonable attorney's fees;
(2) seek an injunction; and
(3) seek any other remedy available at law or in equity.
As added by P.L.2-2002, SEC.22.









TITLE 33. COURTS AND COURT OFFICERS

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10.5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11.6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. EFFECT OF RECODIFICATION OF TITLE 33

CHAPTER 1. EFFECT OF RECODIFICATION BY THE ACT OF THE 2004 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 33-22-1-1
"Prior law" defined
Sec. 1. As used in this chapter, "prior law" refers to the statutes concerning courts and court officers that are repealed or amended in the recodification act of the 2004 regular session of the general assembly as the statutes existed before the effective date of the applicable or corresponding provision of the recodification act of the 2004 regular session of the general assembly.
As added by P.L.98-2004, SEC.1.






ARTICLE 23. GENERAL PROVISIONS

CHAPTER 1. DEFINITIONS

IC 33-23-1-1
Application
Sec. 1. The definitions in this chapter apply throughout this title.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-2
Chairperson
Sec. 2. "Chairperson" includes an acting chairperson.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-3
Commission on judicial qualifications
Sec. 3. "Commission on judicial qualifications", except as used in IC 33-33-71, means the commission described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-4
Crime
Sec. 4. "Crime" means a felony or a misdemeanor.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-5
Felony
Sec. 5. "Felony" means a violation of a statute for which a person may be imprisoned for more than one (1) year.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-6
Infraction
Sec. 6. "Infraction" means a violation of a statute for which a person may be fined but not imprisoned.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-7
Judicial nominating commission
Sec. 7. "Judicial nominating commission", except as used in IC 33-33-2, IC 33-33-45, and IC 33-33-71, means the commission described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-8
Judicial office      Sec. 8. "Judicial office" means the office held by a judge or justice.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-9
Misdemeanor
Sec. 9. "Misdemeanor" means a violation of a statute for which a person may be imprisoned for not more than one (1) year.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-10
Offense
Sec. 10. "Offense" means a felony, a misdemeanor, an infraction, or a violation of a penal ordinance.
As added by P.L.98-2004, SEC.2.

IC 33-23-1-11
Vacancy
Sec. 11. "Vacancy" means an opening in a judicial office or an opening on the judicial nominating commission that occurs by reason of death, retirement, resignation, or removal.
As added by P.L.98-2004, SEC.2.



CHAPTER 2. COURT TERMS AND SCHEDULES

IC 33-23-2-1
Calendar year term
Sec. 1. The term of court for all courts is the calendar year and the judges of a court may act in all matters and proceedings through the entire calendar year.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-2
Continuance of trial; attendance of jury and witnesses
Sec. 2. If, at the expiration of the time fixed by law for the continuance of the term of a court, the trial of a case is progressing, the court may:
(1) continue sitting beyond the time;
(2) require the attendance of the jury and witnesses; and
(3) do, transact, and enforce all other matters necessary for the determination of the case.
The term of the court may not be considered to be ended until the case has been fully disposed of by the court.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-3
Judge's time and attendance; judicial circuit of two or more courts
Sec. 3. If a judicial circuit consists of two (2) or more courts, the judge of the circuit shall divide the judge's time and the attendance in each court as the business of the courts requires.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-4
Power and control over judgments; retaining after rendering
Sec. 4. All courts retain power and control over their judgments for ninety (90) days after rendering the judgments in the same manner and under the same conditions as they retained power and control during the term of court in which the judgments were rendered.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-5
Term of court describing or fixing period of time
Sec. 5. If in any statute, rule, or order, a period is described or fixed by a term of court, a period of sixty (60) days for the purposes of time limitation only shall be substituted for the term of court.
As added by P.L.98-2004, SEC.2.

IC 33-23-2-6
Setting for trial of cases at issue; discharge of rules upon which time has run
Sec. 6. In setting for trial a case at issue and in discharging rules

upon which time has run, a judge shall:
(1) fix regular periods for setting cases not exceeding one hundred twenty (120) days between the periods; or
(2) set each case by a docket sheet entry, on a day certain, with notice, either in person or by mail, of the date set to attorneys of record.
As added by P.L.98-2004, SEC.2.



CHAPTER 3. SENIOR JUDGES

IC 33-23-3-1
Application for senior judge appointment
Sec. 1. (a) A circuit court, a superior court, a county court, a probate court, the tax court, or the court of appeals may apply to the supreme court for the appointment of a senior judge to serve the court.
(b) The application submitted under this section must include the following:
(1) Reasons for the request.
(2) Estimated duration of the need for a senior judge.
As added by P.L.98-2004, SEC.2. Amended by P.L.32-2005, SEC.1.

IC 33-23-3-2
Approval of application; appointment
Sec. 2. Upon approving the request by a circuit court, a superior court, a county court, a probate court, the tax court, or the court of appeals for a senior judge, the supreme court may appoint a senior judge to serve that court for the duration specified in the application submitted under section 1 of this chapter.
As added by P.L.98-2004, SEC.2. Amended by P.L.32-2005, SEC.2.

IC 33-23-3-3
Service of senior judge
Sec. 3. A senior judge:
(1) exercises the jurisdiction granted to the court served by the senior judge;
(2) may serve as a domestic relations mediator, subject to the code of judicial conduct;
(3) serves at the pleasure of the supreme court; and
(4) serves in accordance with rules adopted by the supreme court under IC 33-24-3-7.
A senior judge serving as a domestic relations mediator is not entitled to reimbursement or a per diem under section 5 of this chapter. A senior judge serving as a domestic relations mediator may receive compensation from the alternative dispute resolution fund under IC 33-23-6 in accordance with the county domestic relations alternative dispute resolution plan.
As added by P.L.98-2004, SEC.2.

IC 33-23-3-4
Assignment to serve; acceptance; rejection
Sec. 4. The supreme court may not require a senior judge to accept an assignment to serve a circuit court, a superior court, a county court, a probate court, the tax court, or the court of appeals. If a senior judge declines an assignment to serve, the supreme court may offer the senior judge subsequent assignments to serve a circuit court, a superior court, a county court, a probate court, the tax court,

or the court of appeals.
As added by P.L.98-2004, SEC.2. Amended by P.L.32-2005, SEC.3.

IC 33-23-3-5
Compensation
Sec. 5. (a) A senior judge is entitled to the following compensation:
(1) For each of the first thirty (30) days of service in a calendar year, a per diem of fifty dollars ($50).
(2) Except as provided in subsection (c), for each day the senior judge serves after serving the first thirty (30) days of service in a calendar year, a per diem of two hundred dollars ($200).
(3) Reimbursement for:
(A) mileage; and
(B) reasonable expenses, including but not limited to meals and lodging, incurred in performing service as a senior judge;
for each day served as a senior judge.
(b) Subject to subsection (c), the per diem and reimbursement for mileage and reasonable expenses under subsection (a) shall be paid by the state.
(c) The compensation under subsection (a)(2) must be paid by the state from funds appropriated to the supreme court for judicial payroll. If the payroll fund is insufficient to pay the compensation under subsection (a)(2), the supreme court may issue an order adjusting the compensation rate.
(d) A senior judge appointed under this chapter may not be compensated as a senior judge for more than one hundred (100) total calendar days during a calendar year.
As added by P.L.98-2004, SEC.2. Amended by P.L.246-2005, SEC.220.



CHAPTER 4. COURT ADMINISTRATORS

IC 33-23-4-1
Application of chapter
Sec. 1. This chapter does not apply to a county having a court administrator under Indiana law before July 29, 1975.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-2
Creation of position
Sec. 2. The position of court administrator may be created by a majority vote of the judges in section 3 of this chapter in every county having a population according to the last United States decennial census of more than one hundred thousand (100,000) persons.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-3
Appointment
Sec. 3. The court administrator shall be appointed by and serve at the pleasure of the majority of the judges of the following courts of the county sitting in committee:
(1) Circuit court.
(2) Superior court.
(3) Juvenile court.
(4) Probate court.
(5) Criminal court.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-4
Full-time position
Sec. 4. The court administrator:
(1) shall devote full time to the court administrator's official duties; and
(2) may not engage in any other profession for profit.
As added by P.L.98-2004, SEC.2.

IC 33-23-4-5
Duties; salary
Sec. 5. (a) Sitting in committee, the judges of the courts listed in section 3 of this chapter in each county shall determine the duties of the court administrator; and the court administrator shall perform the administrative duties the judges determine.
(b) The salary of the court administrator shall be determined by a majority of the judges listed in section 3 of this chapter in each county, sitting in committee. The court administrator's salary shall be paid by the county upon the order of the majority of the committee of judges.
As added by P.L.98-2004, SEC.2.
IC 33-23-4-6
Additional personnel; salaries
Sec. 6. (a) To implement this chapter, the judges of the courts, sitting in committee, may appoint additional personnel in sufficient number so that the courts are adequately served by the court administrator.
(b) The salaries of the additional personnel shall be paid by the county upon the order of the committee of judges.
As added by P.L.98-2004, SEC.2.



CHAPTER 5. MAGISTRATES

IC 33-23-5-1
Application of chapter
Sec. 1. This chapter applies to a court expressly authorized by statute to appoint a full-time magistrate.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-2
Qualifications
Sec. 2. A magistrate must be admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-3
Restriction on practice of law
Sec. 3. A magistrate may not engage in the practice of law while holding the office of magistrate.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-4
Confidentiality of applicant files
Sec. 4. The files of applicants for appointment as a magistrate, including the names of applicants, are confidential as provided in IC 5-14-3-4(b)(8).
As added by P.L.98-2004, SEC.2.

IC 33-23-5-5
Powers of magistrate
Sec. 5. A magistrate may do any of the following:
(1) Administer an oath or affirmation required by law.
(2) Solemnize a marriage.
(3) Take and certify an affidavit or deposition.
(4) Order that a subpoena be issued in a matter pending before the court.
(5) Compel the attendance of a witness.
(6) Punish contempt.
(7) Issue a warrant.
(8) Set bail.
(9) Enforce court rules.
(10) Conduct a preliminary, an initial, an omnibus, or other pretrial hearing.
(11) Conduct an evidentiary hearing or trial.
(12) Receive a jury's verdict.
(13) Verify a certificate for the authentication of records of a proceeding conducted by the magistrate.
(14) Enter a final order, conduct a sentencing hearing, and impose a sentence on a person convicted of a criminal offense as described in section 9 of this chapter. As added by P.L.98-2004, SEC.2.

IC 33-23-5-6
Service as judge pro tempore or special judge
Sec. 6. A magistrate may serve as a judge pro tempore or as a special judge of the court. A magistrate is not entitled to additional compensation for service under this section.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-7
Administrative duties
Sec. 7. The court may assign a magistrate administrative duties that are consistent with this chapter.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-8
Judicial mandate; final appealable order
Sec. 8. Except as provided under section 9(b) of this chapter, a magistrate:
(1) does not have the power of judicial mandate; and
(2) may not enter a final appealable order unless sitting as a judge pro tempore or a special judge.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-9
Findings; final orders; sentencing hearing; sentencing
Sec. 9. (a) Except as provided under subsection (b), a magistrate shall report findings in an evidentiary hearing, a trial, or a jury's verdict to the court. The court shall enter the final order.
(b) If a magistrate presides at a criminal trial, the magistrate may do the following:
(1) Enter a final order.
(2) Conduct a sentencing hearing.
(3) Impose a sentence on a person convicted of a criminal offense.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-10
Salary
Sec. 10. A magistrate is entitled to an annual salary equal to eighty percent (80%) of the salary of a judge under IC 33-38-5-6.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-11
Source of salary
Sec. 11. Except as provided in section 12 of this chapter, the state shall pay the salary of a magistrate. A county located in the circuit that the magistrate serves may supplement the magistrate's salary.
As added by P.L.98-2004, SEC.2.
IC 33-23-5-12
Juvenile court magistrate salary
Sec. 12. The salary of a magistrate appointed under IC 31-31-3-2 shall be paid in accordance with IC 33-38-5-7.
As added by P.L.98-2004, SEC.2.

IC 33-23-5-13
Participation in retirement systems
Sec. 13. A magistrate may:
(1) participate in the public employees' retirement fund as provided in IC 5-10.3; or
(2) elect to remain in the judges' retirement system under IC 33-38 if the magistrate had previously participated in the system.
As added by P.L.98-2004, SEC.2.



CHAPTER 6. CIRCUIT COURT AND SUPERIOR COURT DOMESTIC RELATIONS ALTERNATIVE DISPUTE RESOLUTION

IC 33-23-6-1
Alternative dispute resolution fee
Sec. 1. (a) In addition to the fees required under IC 33-37-4-4, if a county meets the requirements of this chapter, the clerk of the court shall collect from the party filing a petition for legal separation, paternity, or dissolution of marriage under IC 31 an alternative dispute resolution fee of twenty dollars ($20).
(b) Not later than thirty (30) days after the clerk collects a fee under subsection (a), the clerk shall forward to the county auditor the alternative dispute resolution fee. The county auditor shall deposit the fee forwarded by the clerk under this section into the alternative dispute resolution fund.
As added by P.L.98-2004, SEC.2.

IC 33-23-6-2
Alternative dispute resolution fund; copayment for services; prohibition on mediation
Sec. 2. (a) In each county participating in the program under this chapter, there is established an alternative dispute resolution fund for each of the following:
(1) The circuit court.
(2) The superior court.
(3) The probate court established by IC 33-31-1.
(b) Notwithstanding subsection (a), if more than one (1) court exercises jurisdiction over domestic relations and paternity cases in a county, one (1) alternative dispute resolution fund may be established to be used by all the courts to implement this chapter if:
(1) the:
(A) county auditor; and
(B) judge of each court that exercises jurisdiction over domestic relations and paternity cases in the county;
agree to establish one (1) fund; and
(2) the agreement to establish the fund is included in the plan adopted by the county under section 3 of this chapter.
(c) The sources of money for each fund established under subsection (a) or (b) are:
(1) the alternative dispute resolution fee collected under section 1 of this chapter for the circuit court, superior court, or probate court, respectively; and
(2) copayments collected under subsection (d) if:
(A) a county chooses to deposit the copayments into the fund; and
(B) the county specifies in the plan adopted by the county under section 3 of this chapter that the copayments will be deposited in the fund.
(d) The funds shall be used to foster domestic relations alternative

dispute resolution, including:
(1) mediation;
(2) reconciliation;
(3) nonbinding arbitration; and
(4) parental counseling.
Litigants referred by the court to services covered by the fund shall make a copayment for the services in an amount determined by the court based on the litigants' ability to pay. The fund shall be administered by the circuit, superior, or probate court that exercises jurisdiction over domestic relations and paternity cases in the county. A fund used by multiple courts under subsection (b) shall be administered jointly by all the courts using the fund. Money in each fund at the end of a fiscal year does not revert to the county general fund but remains in the fund for the uses specified in this section.
(e) Each circuit, superior, or probate court that administers an alternative dispute resolution fund shall ensure that money in the fund is disbursed in a manner that primarily benefits those litigants who have the least ability to pay, in accordance with the plan adopted by the county under section 3 of this chapter.
(f) A court may not order parties into mediation or refer parties to mediation if a party is currently charged with or has been convicted of a crime:
(1) under IC 35-42; or
(2) in another jurisdiction that is substantially similar to the elements of a crime described in IC 35-42.
As added by P.L.98-2004, SEC.2. Amended by P.L.55-2005, SEC.1.

IC 33-23-6-3
Plan; judicial approval
Sec. 3. (a) A county desiring to participate in the program under this chapter must:
(1) develop a plan to carry out the purposes of section 2 of this chapter that is approved by a majority of the judges in the county exercising jurisdiction over domestic relations and paternity cases; and
(2) submit the plan to the judicial conference of Indiana.
(b) The plan under subsection (a) must include:
(1) information concerning how the county proposes to carry out the purposes of the domestic relations alternative dispute resolution fund as set out in section 2 of this chapter; and
(2) a method of ensuring that the money in the alternative dispute resolution fund is disbursed in a manner that primarily benefits those litigants who have the least ability to pay.
The plan may include the use of senior judges as mediators in domestic relations cases as assigned by the supreme court. The judicial conference of Indiana may request additional information from the county as necessary.
As added by P.L.98-2004, SEC.2.

IC 33-23-6-4 Annual report
Sec. 4. A county that participates in the program under this chapter shall submit a report to the judicial conference of Indiana not later than December 31 of each year summarizing the results of the program.
As added by P.L.98-2004, SEC.2.



CHAPTER 7. JUVENILE COURT JURISDICTION

IC 33-23-7-1
Circuit courts; exception
Sec. 1. A circuit court has juvenile jurisdiction unless this title provides that another court in the same county has exclusive juvenile jurisdiction.
As added by P.L.98-2004, SEC.2.

IC 33-23-7-2
Other courts; conditions of jurisdiction
Sec. 2. A court other than a circuit court has juvenile jurisdiction only if:
(1) this title specifically provides that the court has juvenile jurisdiction; or
(2) this title provides that the court has the same jurisdiction as a circuit court having juvenile jurisdiction.
As added by P.L.98-2004, SEC.2.

IC 33-23-7-3
Juvenile court docket, order book, and records
Sec. 3. (a) When in session under this chapter, a court shall be known as the juvenile court.
(b) A juvenile court shall maintain its own docket, order book, and records.
As added by P.L.98-2004, SEC.2.

IC 33-23-7-4
Rules
Sec. 4. A juvenile court may adopt rules to:
(1) simplify; and
(2) expedite;
its own proceedings and decisions.
As added by P.L.98-2004, SEC.2.



CHAPTER 8. NOTICE TO LICENSING BODY OF INSURANCE FRAUD CONVICTION

IC 33-23-8-1
"Governmental body" defined
Sec. 1. As used in this chapter, "governmental body" means an agency, a board, or a commission of the legislative, executive, or judicial branch of state government.
As added by P.L.98-2004, SEC.2.

IC 33-23-8-2
"License" defined
Sec. 2. As used in this chapter, "license" means an occupational or a professional license, registration, permit, or certificate issued by a governmental body.
As added by P.L.98-2004, SEC.2.

IC 33-23-8-3
"Practitioner" defined
Sec. 3. As used in this section, "practitioner" means a person who holds a license. The term includes the following:
(1) An attorney.
(2) A person practicing an occupation or a profession that is licensed under IC 27 or by a board referred to in IC 25-1-2-6(b).
As added by P.L.98-2004, SEC.2.

IC 33-23-8-4
Insurance fraud conviction notice
Sec. 4. If a practitioner is convicted under IC 35-43-5-4.5 of:
(1) insurance fraud;
(2) an attempt to commit insurance fraud; or
(3) conspiracy to commit insurance fraud;
the sentencing court shall provide notice of the conviction to each governmental body that has issued a license to the practitioner.
As added by P.L.98-2004, SEC.2. Amended by P.L.181-2005, SEC.3.



CHAPTER 9. PROTECTION OF INDIANA NATIONAL GUARD MEMBERS ON ACTIVE DUTY

IC 33-23-9-1
Guarantors of Indiana national guard members
Sec. 1. (a) An Indiana state court may grant the rights, benefits, and protections described in Section 513 of the federal Soldiers' and Sailors' Civil Relief Act, 50 U.S.C. App. 513, as amended and in effect on January 1, 2003, to a person primarily or secondarily liable on an obligation or a liability of an Indiana national guard member to whom IC 10-16-7-23 applies.
(b) All rights, benefits, and protections granted to a person under subsection (a) are in addition to the rights, benefits, and protections granted the person under the federal Soldiers' and Sailors' Civil Relief Act, 50 U.S.C. App. 501 et seq., as amended and in effect on January 1, 2003.
As added by P.L.98-2004, SEC.2.



CHAPTER 10. COMMISSION ON COURTS

IC 33-23-10-1
Establishment
Sec. 1. The commission on courts is established.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-2
Members
Sec. 2. The commission on courts is composed of the following thirteen (13) members:
(1) The chief justice of the supreme court or a representative designated by the chief justice.
(2) Four (4) members from the house of representatives, appointed by the speaker of the house of representatives, not more than two (2) of whom are from the same political party.
(3) Four (4) members from the senate, appointed by the president pro tempore of the senate, not more than two (2) of whom are from the same political party.
(4) Two (2) members, not more than one (1) of whom is from the same political party, appointed by the president pro tempore of the senate as follows:
(A) One (1) member must be a sitting judge.
(B) One (1) member must be a county commissioner.
(5) Two (2) members, not more than one (1) of whom is from the same political party, appointed by the speaker of the house of representatives as follows:
(A) One (1) member must be a member of a county council.
(B) One (1) member must be a circuit court clerk.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-3
Term of members
Sec. 3. Each appointed member of the commission on courts serves for a term of four (4) years.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-4
Chairperson and vice chairperson
Sec. 4. The chairman of the legislative council shall appoint the chairperson and vice chairperson of the commission on courts from among the legislative members of the commission. The chairperson and vice chairperson:
(1) may not be members of the same political party;
(2) may not be from the same house of the general assembly; and
(3) must be appointed from a different house of the general assembly each year.
As added by P.L.98-2004, SEC.2.
IC 33-23-10-5
Compensation; expenses
Sec. 5. (a) Each member of the commission on courts who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on interim study committees established by the legislative council.
As added by P.L.98-2004, SEC.2.

IC 33-23-10-6
Staff; administrative duties and functions
Sec. 6. (a) The legislative services agency shall employ necessary staff to carry out the administrative duties and functions of the commission on courts, including the following:
(1) Giving notices of commission meetings and other communication services.
(2) Keeping records related to commission meetings, proceedings, and actions.
(3) Preparing the report required under section 7 of this chapter.
(4) Providing the detailed investigation necessary for the commission to fulfill the duties imposed under section 7 of this chapter.
(5) Preparing draft proposals required under section 7 of this chapter.
(b) The legislative services agency shall not expend more than forty-eight thousand dollars ($48,000) per year to employ the staff required under subsection (a).
As added by P.L.98-2004, SEC.2.

IC 33-23-10-7
Duties of commission
Sec. 7. The commission on courts shall do the following:
(1) Review and report on all requests for new courts or changes in jurisdiction of existing courts. A request for review under this subdivision must be received by the commission not later than July 1 of each year. A request received after July 1 may not be considered unless a majority of the commission members

agrees to consider the request.
(2) Conduct research concerning requests for new courts or changes in jurisdiction of existing courts. The research may include conducting surveys sampling members of the bar, members of the judiciary, and local officials to determine needs and problems.
(3) Conduct public hearings throughout Indiana concerning requests for new courts or changes in jurisdiction of existing courts. The commission shall hold at least one (1) public hearing on each request presented to the commission.
(4) Review and report on any other matters relating to court administration that the commission determines appropriate, including the following:
(A) Court fees.
(B) Court personnel, except constables that have jurisdiction in a county that contains a consolidated city.
(C) Salaries of court officers and personnel, except constables that have jurisdiction in a county that contains a consolidated city.
(D) Jury selection.
(E) Any other issues relating to the operation of the courts.
(5) Submit a report in an electronic format under IC 5-14-6 before November 1 of each year to the general assembly. The report must include the following:
(A) A recommendation on all requests considered by the commission during the preceding year for the creation of new courts or changes in the jurisdiction of existing courts.
(B) If the commission recommends the creation of new courts or changes in jurisdiction of existing courts, the following:
(i) A draft of legislation implementing the changes.
(ii) A fiscal analysis of the cost to the state and local governments of implementing recommended changes.
(iii) Summaries of any research supporting the recommended changes.
(iv) Summaries of public hearings held concerning the recommended changes.
(C) A recommendation on any issues considered by the commission under subdivision (4).
As added by P.L.98-2004, SEC.2.

IC 33-23-10-8
Expiration of chapter
Sec. 8. This chapter expires June 30, 2007.
As added by P.L.98-2004, SEC.2.



CHAPTER 11. ETHICS

IC 33-23-11-1
"Cause" defined
Sec. 1. As used in this chapter, "cause" means a trial, a hearing, an arraignment, a controversy, an appeal, a case, or any business performed within the official duty of a justice, judge, or prosecuting attorney.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-2
"Close relative" defined
Sec. 2. As used in this chapter, "close relative" means a person related to:
(1) another person filing a statement of economic interest; or
(2) the other person's spouse as a son, a daughter, a grandson, a granddaughter, a great-grandson, a great-granddaughter, a father, a mother, a grandfather, a grandmother, a great-grandfather, a great-grandmother, a brother, a sister, a nephew, a niece, an uncle, or an aunt.
For purposes of this section, relatives by adoption, half-blood, marriage, or remarriage are treated as relatives of whole kinship.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-3
"Compensation" defined
Sec. 3. As used in this chapter, "compensation" means any money, thing of value, or economic benefit conferred on or received by any person in return for services rendered or for services to be rendered, whether by that person or another.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-4
"Economic interest" defined
Sec. 4. As used in this chapter, "economic interest" means substantial financial interest in investments, employment, awarding of contracts, purchases, leases, sales, or similar matters.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-5
"Employer" defined
Sec. 5. As used in this chapter, "employer" means any person from whom the judge, justice, or prosecuting attorney or the spouse of the judge, justice, or prosecuting attorney receives any nonstate income.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-6
"Information of a confidential nature" defined      Sec. 6. As used in this chapter, "information of a confidential nature" means information that:
(1) is obtained by reason of the position or office held; and
(2) has not been or will not be communicated to the general public.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-7
"Judge" defined
Sec. 7. (a) As used in this chapter, "judge" means a judge of the court of appeals, the tax court, or a circuit, superior, county, small claims, or probate court.
(b) The term includes a judge pro tempore, commissioner, or hearing officer if the judge pro tempore, commissioner, or hearing officer sits more than twenty (20) days other than Saturdays, Sundays, or holidays in one (1) calendar year as a judge, commissioner, or hearing officer in any court.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-8
"Person" defined
Sec. 8. As used in this chapter, "person" means any individual, proprietorship, partnership, unincorporated association, trust, business trust, group, limited liability company, or corporation, whether or not operated for profit, or a governmental agency or political subdivision.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-9
Participation in cause; economic interest
Sec. 9. A justice, judge, or prosecuting attorney may not participate in a cause that involves a matter in which the justice, judge, or prosecuting attorney or a member of the family of the justice, judge, or prosecuting attorney has an economic interest.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-10
Influence upon actions involving legislator
Sec. 10. The actions of a justice, judge, or prosecuting attorney in a cause that involves a legislator or a member of a legislator's family may not be influenced by any matters previously considered or to be considered by the legislator in the general assembly.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-11
Disclosure of economic interest
Sec. 11. A justice, judge, or prosecuting attorney shall promptly and fully disclose any economic interest or other personal stake the justice, judge, or prosecuting attorney or a member of the family of the justice, judge, or prosecuting attorney may have in a cause in

which the justice, judge, or prosecuting attorney is a participant.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-12
Compensation resulting from material information
Sec. 12. A justice, judge, or prosecuting attorney may not accept any compensation from any employment, transaction, or investment that was entered into or made as a result of material information of a confidential nature.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-13
Excessive compensation for sale, lease, or service
Sec. 13. A justice, judge, or prosecuting attorney may not accept compensation for the sale or lease of any property or service that exceeds the amount that the justice, judge, or prosecuting attorney would charge in the ordinary course of business from any person or entity whom the justice, judge, or prosecuting attorney knows, or has reason to know, has an economic interest in the outcome of a current or future cause in which the justice, judge, or prosecuting attorney is or may be a participant.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-14
Annual statement of economic interests
Sec. 14. (a) The following shall file with the commission on judicial qualifications an annual statement of economic interests:
(1) Justices, judges, prosecuting attorneys, and the clerk of the supreme court.
(2) Except as provided in subsection (c), any candidate for one (1) of the offices listed in subdivision (1) who is not the holder of that office.
(b) Justices and judges who are candidates for retention in office are subject to IC 3-9.
(c) This section does not apply to a candidate for an appointment pro tempore to fill a vacancy in an office under IC 3-13.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-15
Filing of statement
Sec. 15. (a) The statement of economic interests must be filed with the commission on judicial qualifications:
(1) not later than February 1 if the individual is required to file the statement as an officeholder; or
(2) if a candidate for office, before the individual (or a political party officer acting on behalf of the individual) files:
(A) a declaration of candidacy, if required under IC 3-8-2 or IC 3-8-4-11;
(B) a certified petition of nomination with the Indiana election division under IC 3-8-6;             (C) a certificate of nomination under IC 3-8-7-8;
(D) a certificate of candidate selection under IC 3-13-1 or IC 3-13-2; or
(E) a declaration of intent to be a write-in candidate, if required under IC 3-8-2.
(b) In a county where judges are selected by a county commission on judicial qualifications, a candidate must file a statement with the county commission on judicial qualifications and with the commission on judicial qualifications.
As added by P.L.98-2004, SEC.2.

IC 33-23-11-16
Contents of statement of economic interests
Sec. 16. The statement of economic interests must set forth the following information for the preceding calendar year:
(1) The name and address of any person other than a spouse or close relative from whom the justice, judge, prosecuting attorney, or clerk of the supreme court received a gift or gifts having a total fair market value of more than one hundred dollars ($100).
(2) The name of the employer of the justice, judge, prosecuting attorney, or clerk of the supreme court and the employer of the spouse of the justice, judge, prosecuting attorney, or clerk of the supreme court.
(3) The nature of the employer's business.
(4) The name of any sole proprietorship owned or professional practice operated by the justice, judge, prosecuting attorney, clerk of the supreme court, or the spouse of the justice, judge, prosecuting attorney, or clerk of the supreme court, and the nature of the business.
(5) The name of any partnership of which the justice, judge, prosecuting attorney, clerk of the supreme court, or the spouse of the justice, judge, prosecuting attorney, or clerk of the supreme court is a member and the nature of the partnership's business.
(6) The name of any corporation (except a church) of which the justice, judge, prosecuting attorney, clerk of the supreme court, or the spouse of the justice, judge, prosecuting attorney, or clerk of the supreme court is an officer or a director and the nature of the corporation's business.
(7) The name of any corporation in which the justice, judge, prosecuting attorney, clerk of the supreme court, or the spouse or unemancipated children less than eighteen (18) years of age of the justice, judge, prosecuting attorney, or clerk of the supreme court own stock or stock options having a fair market value of more than ten thousand dollars ($10,000).
As added by P.L.98-2004, SEC.2.

IC 33-23-11-17
Supreme court or court of appeals; prohibited activities of judges      Sec. 17. A justice of the supreme court or judge of the court of appeals may not:
(1) engage in the practice of law;
(2) run for elected office other than a judicial office;
(3) directly or indirectly make any contribution to, or hold any office in, a political party or organization; or
(4) take part in any political campaign;
as provided in Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.2.



CHAPTER 12. POLITICAL ACTIVITY OF COURT EMPLOYEES

IC 33-23-12-1
Legislative findings
Sec. 1. The general assembly finds that:
(1) the right of every citizen to freely participate in political activity is inherent in the guarantee of free speech contained in Article 1, Section 9 of the Constitution of the State of Indiana and in Amendment I to the Constitution of the United States;
(2) the right to freely participate in political activity is guaranteed to state employees under IC 4-15-10-2;
(3) the judiciary is not less subject to constitutional strictures against governmental interference with the free exercise of speech than are the executive and legislative branches of government; and
(4) employees in the judicial branch of state government have the same rights guaranteed to all Indiana citizens.
As added by P.L.98-2004, SEC.2.

IC 33-23-12-2
"Court employee" defined
Sec. 2. (a) As used in this chapter, "court employee" means a person employed by any of the following:
(1) The supreme court.
(2) The court of appeals.
(3) The tax court.
(4) A circuit court.
(5) A superior court.
(6) A juvenile court.
(7) A probate court.
(8) A county court.
(9) A municipal court.
(10) A city or town court.
(11) A small claims court.
(b) The term does not include a judge of any of the courts listed in subsection (a)(1) through (a)(11).
As added by P.L.98-2004, SEC.2.

IC 33-23-12-3
Right to participate in or abstain from political activity
Sec. 3. Except when on duty or acting in an official capacity and except where otherwise provided by state or federal law, a court employee may not be:
(1) discouraged from engaging in political activity; or
(2) denied the right to choose to refrain from engaging in political activity.
As added by P.L.98-2004, SEC.2.



CHAPTER 13. DEFENSE OF JUDGES AND PROSECUTING ATTORNEYS

IC 33-23-13-1
"Judge" defined
Sec. 1. As used in this chapter, "judge" has the meaning set forth in IC 33-38-12-3.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-2
"Prosecuting attorney" defined
Sec. 2. As used in this chapter, "prosecuting attorney" includes a senior prosecuting attorney appointed under IC 33-39-1.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-3
Defense by attorney general or private counsel
Sec. 3. If a judge or prosecuting attorney is sued for civil damages or equitable relief and the suit would be construed, under notice pleading, as arising out of an act performed within the scope of the duties of the judge or prosecuting attorney, the attorney general shall:
(1) defend the judge or prosecuting attorney in the suit; or
(2) authorize the executive director of the division of state court administration to hire private counsel to provide the defense.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-4
Criminal or disciplinary proceedings
Sec. 4. This chapter does not permit the appointment of counsel for the defense of a judge or prosecuting attorney in criminal or disciplinary proceedings.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-5
Right to select defense counsel; responsibility for civil damages
Sec. 5. This chapter does not:
(1) deprive a judge or prosecuting attorney of the judge's or prosecuting attorney's right to select defense counsel of the judge's or prosecuting attorney's own choice at the judge's or prosecuting attorney's own expense; or
(2) relieve a prosecuting attorney from responsibility for civil damages.
As added by P.L.98-2004, SEC.2.

IC 33-23-13-6
Attorney general employment of legal and other professional services
Sec. 6. The attorney general may employ legal and other professional services necessary to adequately and fully perform the duties required by this chapter. As added by P.L.98-2004, SEC.2.



CHAPTER 14. REENTRY COURTS

IC 33-23-14-1
Establishment of a reentry court
Sec. 1. A court having felony, misdemeanor, or juvenile jurisdiction in a city or county may establish a reentry court under the court's operation.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-2
Rules and orders
Sec. 2. A court establishing a reentry court under this chapter may do the following:
(1) Establish uniform rules.
(2) Make special orders and rules as necessary.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-3
Personal jurisdiction
Sec. 3. (a) A reentry court established under this chapter and accompanying services are open only to individuals over whom the reentry court has jurisdiction.
(b) A reentry court has jurisdiction over an individual who:
(1) resides in the county in which the reentry court is located; and
(2) has been released from the custody of the department of correction:
(A) on probation;
(B) on parole;
(C) as part of a community transition program under IC 11-10-11.5; or
(D) to a community corrections program as part of a sentence reduction or sentence modification under IC 35-38-1-17.
(c) A reentry court having jurisdiction over an individual loses jurisdiction over the individual:
(1) when the individual's participation in a community transition program ends, unless the individual is required to serve an additional period on probation, parole, or community corrections;
(2) when the individual's period of probation, parole, or community corrections expires; or
(3) if the individual's probation, parole, or community corrections placement is revoked and the individual is returned to the custody of the department of correction.
(d) A reentry court does not have jurisdiction over an individual who has been released from the department of correction after serving the individual's entire sentence.
As added by P.L.60-2006, SEC.3.
IC 33-23-14-4
Services provided
Sec. 4. (a) A reentry court established under this chapter may provide a range of necessary reintegration services for eligible individuals, including the following:
(1) Supervision.
(2) Offender assessment.
(3) Judicial involvement.
(4) Case management and services.
(5) Program evaluation.
(b) A reentry court that is authorized under section 5 of this chapter may also provide direct treatment and rehabilitation services, including the following:
(1) Counseling.
(2) Rehabilitative care.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-5
Direct treatment or rehabilitation; prerequisites
Sec. 5. A reentry court established under this chapter may not provide direct treatment or rehabilitation services unless:
(1) the reentry court is certified by the division of mental health and addiction; and
(2) the court that established the reentry court determines that existing community resources are inadequate to respond satisfactorily to the demand for the services from the court.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-6
Notification to the Indiana judicial center; planning; exceptions
Sec. 6. (a) Except as provided in subsection (c), a court shall notify the Indiana judicial center during the planning stages of the court's intention to establish a reentry court.
(b) Before a reentry court may begin operation, the court must obtain a written statement from the Indiana judicial center approving the operation of the reentry court.
(c) A reentry court in operation before July 1, 2006, may continue to operate pending certification if the reentry court does the following:
(1) Before October 2, 2006, notifies the Indiana judicial center of the date the reentry court began operation.
(2) Follows procedures for certification as provided in rules adopted under section 9(e) of this chapter, including submission of an application for certification as required by the rules.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-7
Petition for approval of a reentry court; contents
Sec. 7. In addition to satisfying the requirements of section 6 of this chapter, a court seeking to establish a reentry court must submit

a petition for approval of the reentry court. The petition must contain the following:
(1) A full description of a proposed reentry court.
(2) Evidence that the court has considered:
(A) how to best use community based services; and
(B) the role that community based services will play in the development and implementation of the reentry court.
(3) A proposed budget for the reentry court.
(4) Details on the implementation of the reentry court.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-8
Authority of reentry court
Sec. 8. A court may take steps necessary to carry out the functions of the reentry court, including hiring employees as needed to perform the required functions of the reentry court.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-9
"Board"
Sec. 9. (a) As used in this section, "board" refers to the board of directors of the judicial conference of Indiana under IC 33-38-9-4.
(b) As used in this section, "effective date" means the date established by the board after which minimum employment standards are required for a person employed by a reentry court.
(c) A reentry court established under this chapter is subject to the regulatory powers of the Indiana judicial center under IC 33-38-9-9.
(d) With regard to reentry courts established under this chapter, the Indiana judicial center may do the following:
(1) Ensure that reentry courts comply with rules adopted under this section.
(2) Certify reentry courts established under this chapter.
(3) Revoke the certification of a reentry court upon a determination that the reentry court does not comply with rules adopted under this section.
(4) Make agreements and contracts with:
(A) another department, authority, or agency of the state;
(B) another state;
(C) the federal government;
(D) a state supported or private university; or
(E) a public or private agency;
to implement this chapter.
(5) Require as a condition of operation that each reentry court created or funded under this chapter be certified according to rules established by the Indiana judicial center.
(6) Adopt rules to implement this chapter.
(e) The board shall adopt rules concerning standards, requirements, and procedures for initial certification, recertification, and decertification of reentry courts.
(f) The board may adopt rules concerning educational and

occupational qualifications needed to be employed by a reentry court. However, a contract service provider must be licensed by the state or approved by the Indiana judicial center. If the board adopts qualifications under this subsection:
(1) the board shall establish an effective date after which a person employed by a reentry court must meet the qualifications adopted under this subsection; and
(2) the qualifications adopted under this subsection do not apply to a person who is employed:
(A) by a certified reentry court before the effective date; or
(B) as administrative personnel.
(g) The board may delegate any of the functions described in subsections (e) and (f) to a committee of the judicial conference of Indiana.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-10
Supplement to reentry court funds
Sec. 10. (a) The funds for a reentry court established under this chapter may, at the discretion of the fiscal body of the unit for which the reentry court is established, be supplemented out of the city general fund or the county general fund and may be further supplemented by payment from the user fee fund upon appropriation made under IC 33-37-8.
(b) Subject to the approval of the county fiscal body, the court shall fix the compensation of employees of the reentry court.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-11
Additional funding sources
Sec. 11. A reentry court may apply for and receive the following:
(1) Gifts, bequests, and donations from private sources.
(2) Grant and contract money from governmental sources, including:
(A) the department of correction;
(B) a community corrections program; and
(C) a community transition program.
(3) Other forms of financial assistance approved by the court to supplement the court's budget.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-12
Reentry court fees; collection and deposit
Sec. 12. (a) A court that establishes a reentry court under this chapter may require an eligible individual to pay a fee for reentry court services.
(b) If a fee is required, the court shall adopt by court rule a schedule of fees to be assessed for reentry court services.
(c) The fee for reentry court services may not exceed the reasonable expenses for direct services to an individual incurred in

providing reintegration services to an individual under the supervision of a reentry court. The fee for reentry court services may be assessed in installments.
(d) The clerk of the court shall collect fees under this section. The clerk shall transmit the fees within thirty (30) days after the fees are collected, for deposit by the county auditor or fiscal officer in the appropriate user fee fund established under IC 33-37-8.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-13
Chemical tests; expenses
Sec. 13. (a) A reentry court established under this chapter may require an individual to:
(1) undergo a chemical test or a series of chemical tests as specified by the court; and
(2) submit to random employment and residence checks.
An individual who tests positive on a chemical test, or whose sample is determined to have been adulterated, is liable for the costs of the chemical test required under this section, regardless of whether the costs are paid to the court or the laboratory.
(b) A laboratory that performs a chemical test under this section shall report the results of each test to the court.
As added by P.L.60-2006, SEC.3.

IC 33-23-14-14
No right to participate; civil immunity
Sec. 14. (a) An individual does not have a right to participate in a reentry court under this chapter.
(b) The coordinator and members of the professional and administrative staff of a reentry court who perform duties in good faith under this chapter are immune from civil liability for:
(1) acts or omissions in providing services under this chapter; and
(2) the reasonable exercise of discretion in determining eligibility to participate in the reentry court.
As added by P.L.60-2006, SEC.3.






ARTICLE 24. SUPREME COURT

CHAPTER 1. JUSTICES AND JURISDICTION

IC 33-24-1-1
Justices; quorum
Sec. 1. (a) The supreme court consists of five (5) justices.
(b) Three (3) members of the supreme court constitute a quorum.
As added by P.L.98-2004, SEC.3.

IC 33-24-1-2
Jurisdiction
Sec. 2. (a) The supreme court has jurisdiction in appeals coextensive with the state and has jurisdiction as provided by the Constitution of the State of Indiana.
(b) The supreme court has exclusive jurisdiction to:
(1) admit attorneys to practice law in all courts of the state; and
(2) issue restraining orders and injunctions in all cases involving the unauthorized practice of the law;
under rules and regulations as the supreme court may prescribe.
As added by P.L.98-2004, SEC.3.

IC 33-24-1-3
Appeals; amount in controversy
Sec. 3. Except as provided in IC 34-56-1, an appeal may not be taken to the supreme court in any civil case where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars ($50).
As added by P.L.98-2004, SEC.3.

IC 33-24-1-4
Justice presiding at trial of case
Sec. 4. The justices of the supreme court, in their respective districts, may preside at the trial of any case pending in any county in a district in which the circuit judge is incompetent to preside.
As added by P.L.98-2004, SEC.3.



CHAPTER 2. RETENTION OF JUSTICES

IC 33-24-2-1
Approval or rejection of justices
Sec. 1. Justices of the supreme court shall be approved or rejected by the electorate of the state under Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.3.

IC 33-24-2-2
Justice's statement concerning retention
Sec. 2. A justice who wishes to be retained in office shall file a statement with the secretary of state, not later than noon July 15 of the year in which the question of retention of the justice is to be placed on the general election ballot, indicating that the justice wishes to have the question of the justice's retention placed on the ballot. The justice's statement must include a statement of the justice's name as:
(1) the justice wants the justice's name to appear on the ballot; and
(2) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
As added by P.L.98-2004, SEC.3.

IC 33-24-2-3
Expiration of term if no statement filed
Sec. 3. This section applies to a justice:
(1) who does not file a statement under section 2 of this chapter; and
(2) whose term expires under Article 7, Section 11 of the Constitution of the State of Indiana during the year in which the question of the retention of the justice would have been placed on the general election ballot.
The term of a justice expires December 31 of the year in which the question of the justice's retention would have been placed on the ballot.
As added by P.L.98-2004, SEC.3.

IC 33-24-2-4
Expiration of term if retention is rejected
Sec. 4. This section applies to a justice:
(1) who files a statement under section 2 of this chapter; and
(2) whose retention is rejected by the electorate.
The term of a justice ends when the secretary of state issues a certificate under IC 3-12-5-1 stating that the justice has been removed. However, if the justice has filed a petition for a recount under IC 3-12-11, the term of the justice does not end until the state recount commission has issued a certificate under IC 3-12-11-18 stating that the electorate has rejected the retention of the justice. As added by P.L.98-2004, SEC.3.

IC 33-24-2-5
Form of ballot for retention question
Sec. 5. The question of approval or rejection of a justice shall be placed on the general election ballot in the form prescribed by IC 3-11 and must state "Shall Justice (insert name (as permitted under IC 3-5-7) here) be retained in office?".
As added by P.L.98-2004, SEC.3. Amended by P.L.58-2005, SEC.29.

IC 33-24-2-6
Name of justice on statement and voter registration record
Sec. 6. The statement filed under section 2 of this chapter must include a statement that the justice requests the name on the justice's voter registration record be the same as the name the justice uses on the statement. If there is a difference between the name on the justice's statement and the name on the justice's voter registration record, the officer with whom the statement is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the justice's voter registration record to be the same as the name on the justice's statement.
As added by P.L.98-2004, SEC.3.



CHAPTER 3. DUTIES AND POWERS

IC 33-24-3-1
Court rules; adoption and publication
Sec. 1. The supreme court shall adopt and publish rules in conformity with IC 33-24-1-2(b) specifying the terms and conditions under which the supreme court and the court of appeals exercise jurisdiction.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-2
Publication and distribution of opinions and reports
Sec. 2. The judicial opinion or decision in each case determined by the supreme court shall be reduced to writing. Reports of these opinions and decisions may be published and distributed in the manner prescribed by the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-3
Seal
Sec. 3. (a) The supreme court shall have a seal that is devised by the justices of the supreme court.
(b) A description of the seal shall be recorded in the office of the secretary of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-4
Powers of court
Sec. 4. The supreme court may do the following:
(1) Frame, direct, and cause to be used all process, establish modes of practice that may be necessary in the exercise of the supreme court's authority, and make and publish regulations concerning all process and modes of practice.
(2) Establish regulations concerning bonds required in appeals to the supreme court, the amount of the penalties related to the bonds, and for approving sureties executing bonds.
(3) Establish regulations concerning giving notice to officers of inferior courts of the granting of stay of execution, or of supersedeas.
(4) Establish regulations concerning proceedings that are requisite in the supreme court in the exercise of the supreme court's authority that are not specially provided for by law.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-5
Additional powers of court
Sec. 5. The supreme court may:
(1) impose and administer all necessary oaths;
(2) punish by fine and imprisonment for contempt of the

supreme court's authority; and
(3) process and compel the attendance of witnesses by attachment and fine.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-6
Certification of questions to court by federal appellate courts
Sec. 6. The supreme court may, by rule of court, provide that if:
(1) the Supreme Court of the United States, a circuit court of appeals of the United States, or the court of appeals of the District of Columbia determines that there are involved in any proceeding before the federal appellate court questions or propositions of the laws of Indiana that are determinative of the proceeding; and
(2) there are no clear controlling precedents in the decisions of the supreme court;
the federal appellate court may certify the questions or propositions of the laws of Indiana to the supreme court for instructions concerning the questions or propositions of state law, and the supreme court, by written opinion, may answer.
As added by P.L.98-2004, SEC.3.

IC 33-24-3-7
Senior judge; appointment; rules
Sec. 7. (a) The supreme court may appoint a judge who is certified as a senior judge by the judicial nominating commission to serve a circuit court, a superior court, a county court, a probate court, the tax court, or the court of appeals if the court requests the services of a senior judge.
(b) The supreme court may adopt rules concerning:
(1) certification by the judicial nominating commission; and
(2) appointment by the supreme court;
of senior judges.
As added by P.L.98-2004, SEC.3. Amended by P.L.32-2005, SEC.4.



CHAPTER 4. SUPREME COURT CLERK

IC 33-24-4-1
Appointment by chief justice; bond; salary; powers and duties
Sec. 1. (a) The chief justice of the supreme court shall appoint a clerk of the supreme court. The individual appointed serves at the pleasure of the chief justice of the supreme court.
(b) The clerk shall execute a bond in an amount directed by the supreme court.
(c) The clerk shall be paid a salary determined by the supreme court.
(d) In addition to the powers and duties prescribed by law, the clerk has the powers and duties determined by the supreme court.
As added by P.L.98-2004, SEC.3. Amended by P.L.14-2004, SEC.190.

IC 33-24-4-2
Duties
Sec. 2. The clerk of the supreme court shall do the following:
(1) Reside, and keep the clerk's office open, in a building provided for that purpose by the state, at the seat of government, from 9 a.m. until 4 p.m. of every day in the year except Sundays and Independence Day.
(2) Procure and preserve in the office all records and other books and stationery required by the court.
(3) Attend, in person or by deputy, the terms of the court.
(4) Administer all oaths authorized by law.
(5) Sign and seal, with the seal, and issue all process required to be issued from the court, under the clerk's hand.
(6) Endorse the time of filing books, records, or writings required to be filed or deposited in the clerk's office.
(7) Make a complete record of all causes finally determined in the court, except the transcript of the court below.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-3
Allowance for record books and stationery furnished
Sec. 3. The supreme court shall allow the clerk of the supreme court a reasonable compensation for the record books and stationery furnished by the clerk for the use of the court if the clerk presents to the court an account specifying each item to be furnished to the court. The account presented by the clerk must be verified by an oath taken and subscribed by the clerk, to be administered by a justice of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-4
Entry of allowance on order book; warrant for payment
Sec. 4. An allowance made under section 3 of this chapter shall be

entered on the order book of the supreme court. Upon receipt of a certified transcript of the allowance that is signed by a justice of the supreme court and attested by the seal of the court, the auditor of state shall issue a warrant for the allowance to the treasurer of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-5
Certifying supreme court or appellate court opinion, decision, and judgment
Sec. 5. (a) The clerk of the supreme court shall certify any opinion, decision, and judgment of the supreme court and of the court of appeals to the lower court from which the cause was appealed, in the manner provided by statute and by the rules of the supreme court.
(b) The clerk of the court from which the cause was appealed, upon receipt of the certification, shall file the certification with the papers in the cause, and that court shall order the opinion, decision, and judgment, including its certification, spread of record in the order book of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-6
Inspection of clerk's office
Sec. 6. The supreme court shall annually appoint one (1) of its justices to inspect the office of the clerk of the supreme court and to report, at the next term, the condition of the records and books of that office. The report shall be entered on the order book of the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-4-7
Delivery of books and papers to successor
Sec. 7. The clerk of the supreme court shall deliver to the clerk's successor all the books and papers of the clerk's office.
As added by P.L.98-2004, SEC.3. Amended by P.L.14-2004, SEC.191.

IC 33-24-4-8
Posting of table of fees
Sec. 8. The clerk of the supreme court shall post a table of fees in a conspicuous place in the clerk's office. If the clerk fails to post a table of fees, the clerk may not demand or receive fees for services that the clerk renders.
As added by P.L.98-2004, SEC.3.



CHAPTER 5. SUPREME COURT SHERIFF

IC 33-24-5-1
Appointment; bond; term of office; vacancies
Sec. 1. (a) On the second Monday of January in each odd-numbered year, the supreme court shall appoint a sheriff.
(b) The sheriff of the supreme court must give bond in the sum of five thousand dollars ($5,000), with sureties to be approved by the court.
(c) The term of the sheriff's office is two (2) years.
(d) When a vacancy in the sheriff's office occurs in vacation, any two (2) of the justices of the court may appoint a sheriff to serve until the next term of the court, when the vacancy shall be filled by a vote of a majority of the court's justices.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-2
Attendance of court; executing orders and process of court
Sec. 2. (a) Except as provided in subsection (b), the sheriff of the supreme court or a county police officer shall:
(1) attend the court in term time;
(2) execute the orders of the court;
(3) preserve order within the court;
(4) execute all process issued out of the court; and
(5) execute all civil process issued out of the court.
(b) This subsection applies only if a consolidated law enforcement department is established under IC 36-3-1-5.1. The ordinance adopted by the legislative body of the consolidated city shall determine whether:
(1) the orders of the court; and
(2) all criminal process issued out of the court;
shall be executed by an officer of the sheriff's department or an officer of the consolidated law enforcement department.
As added by P.L.98-2004, SEC.3. Amended by P.L.227-2005, SEC.10; P.L.1-2006, SEC.502.

IC 33-24-5-3
Transmitting process, rule, or order to county sheriff
Sec. 3. (a) When any process, rule, or order, is received by the sheriff of the supreme court, the sheriff may transmit it by mail to the sheriff of the county where the process, rule, or order is to be served.
(b) The sheriffs of each county are the deputies of the sheriff of the supreme court. However, each county sheriff is liable on the county sheriff's own bond for all acts done by the county sheriff as a deputy of the sheriff of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-4
County sheriff returning process, rule, or order; service by sheriff

of supreme court
Sec. 4. (a) A county sheriff acting as a deputy of the sheriff of the supreme court may:
(1) enclose any process, rule, or order of the court that the county sheriff receives;
(2) direct the process, rule, or order to the sheriff of the supreme court; and
(3) deposit the process, rule, or order in a post office in the county sheriff's county ten (10) days before the return day of the process, rule, or order.
A county sheriff that complies with this subsection is not liable for failing to return the process, rule, or order.
(b) If money must be returned with a process, rule, or order described in subsection (a), the county sheriff may transmit the money by mail, enclosed with the process, rule, or order, addressed to the sheriff of the supreme court. However, the testimony of the postmaster that the payment was mailed is necessary to exempt the county sheriff from liability.
(c) In case of the return of any process, rule, or order of the court described in subsection (a) by any county sheriff, unserved or unsatisfied, the sheriff of the supreme court may visit any county and personally serve the process, rule, or order in the same manner provided by law for the service by county sheriffs. For this service, the sheriff of the supreme court is entitled to receive, for the distance actually traveled in going to and returning from the county seat of the county where the process, rule, or order is to be served, and from the county seat to the place where the process, rule, or order is served, a sum for mileage for each instance equal to the sum per mile paid to state employees and officers plus those other fees allowed by law to county sheriffs, with the rate for mileage to change each time the state government changes its rate per mile. The sum for mileage and fees shall be imposed as costs in the case in which the process, rule, or order is issued, and shall be collected as other costs.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-5
Mileage and fees for service of process, rule, or order
Sec. 5. (a) The mileage and fees for service of any process, rule, or order issued out of the supreme court is the same as in case of similar process from the circuit court.
(b) When any process, rule, or order issued out of the supreme court is served by the county sheriff, the county sheriff is allowed the fees for mileage and one half (1/2) of the fees for service. The remaining half of the fees for service shall be paid the sheriff of the supreme court.
(c) Fees for mileage may be charged only from the county seat of the county in which the process is to be served to the place of service.
(d) When money is collected on any process, rule, or order issued out of the supreme court by the county sheriff, two-thirds (2/3) of the

sheriff's allowance is retained by the county sheriff and the remaining one-third (1/3) must be delivered to the sheriff of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-6
Postage on process, rules, or orders
Sec. 6. The sheriff of the supreme court must pay both the outgoing and return postage on process, rules, or orders issued by the court and recover the funds expended on postage as part of the costs of the proceeding.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-7
Coroner to act as deputy
Sec. 7. The sheriff of the supreme court may require the coroner of any county to act as the sheriff of the supreme court's deputy where the sheriff of that county is an interested party.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-8
Penalties and liabilities
Sec. 8. The sheriff of the supreme court is subject to all the penalties and liabilities of sheriffs of the circuit courts.
As added by P.L.98-2004, SEC.3.

IC 33-24-5-9
Compensation for fuel, stationery, and extra services
Sec. 9. (a) The supreme court must allow the sheriff of the supreme court reasonable compensation for fuel, stationery, and extra services. The sheriff of the supreme court may file a statement verified by an oath administered by the clerk of the court specifying each expenditure eligible for compensation.
(b) The compensation allowed to the sheriff of the supreme court by the court shall be entered on the order book of the court. On the presentation of a certified copy of an order for compensation, attested with the seal of the court, to the auditor of state, the auditor of state shall issue a warrant for the payment of compensation to the sheriff to the treasurer of state.
As added by P.L.98-2004, SEC.3.



CHAPTER 6. OFFICE OF JUDICIAL ADMINISTRATION

IC 33-24-6-1
Creation of office; divisions
Sec. 1. (a) There is created within the office of chief justice the office of judicial administration.
(b) The office consists of two (2) divisions, entitled:
(1) supreme court administration; and
(2) state court administration.
(c) The division of supreme court administration shall be headed by a supreme court administrator. The division of state court administration shall be headed by an executive director.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-2
Personnel; appointment; full-time positions; salaries
Sec. 2. (a) The personnel of the office of judicial administration shall be appointed by and serve at the pleasure of the chief justice.
(b) The personnel shall devote full time to their official duties and may not engage in any other profession for profit.
(c) Personnel salaries shall be fixed by the supreme court subject to approval by the budget agency.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-3
Duties of division of state court administration
Sec. 3. (a) The division of state court administration shall do the following:
(1) Examine the administrative and business methods and systems employed in the offices of the clerks of court and other offices related to and serving the courts and make recommendations for necessary improvement.
(2) Collect and compile statistical data and other information on the judicial work of the courts in Indiana. All justices of the supreme court, judges of the court of appeals, judges of all trial courts, and any city or town courts, whether having general or special jurisdiction, court clerks, court reporters, and other officers and employees of the courts shall, upon notice by the executive director and in compliance with procedures prescribed by the executive director, furnish the executive director the information as is requested concerning the nature and volume of judicial business. The information must include the following:
(A) The volume, condition, and type of business conducted by the courts.
(B) The methods of procedure in the courts.
(C) The work accomplished by the courts.
(D) The receipt and expenditure of public money by and for the operation of the courts.             (E) The methods of disposition or termination of cases.
(3) Prepare and publish reports, not less than one (1) or more than two (2) times per year, on the nature and volume of judicial work performed by the courts as determined by the information required in subdivision (2).
(4) Serve the judicial nominating commission and the judicial qualifications commission in the performance by the commissions of their statutory and constitutional functions.
(5) Administer the civil legal aid fund as required by IC 33-24-12.
(6) Administer the judicial technology and automation project fund established by section 12 of this chapter.
(b) All forms to be used in gathering data must be approved by the supreme court and shall be distributed to all judges and clerks before the start of each period for which reports are required.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-4
Office of guardian ad litem and court appointed special advocate services; funding
Sec. 4. (a) The division of state court administration shall establish and administer an office of guardian ad litem and court appointed special advocate services. The division shall use money it receives from the state general fund to administer the office. If funds for guardian ad litem and court appointed special advocate programs are appropriated by the general assembly, the division shall provide matching funds to counties that implement and administer, in courts with juvenile jurisdiction, a guardian ad litem or court appointed special advocate program for children who are alleged to be victims of child abuse or neglect under IC 31-33. Matching funds must be distributed in accordance with the provisions of section 5 of this chapter. A county may use these matching funds to supplement amounts that are collected as fees under IC 31-40-3-1 and used for the operation of guardian ad litem and court appointed special advocate programs. The division may use its administrative fund to provide training services and communication services for local officials and local guardian ad litem and court appointed special advocate programs. The county fiscal body shall appropriate adequate funds for the county to be eligible for matching funds under this section.
(b) Matching funds provided to a county under this section shall be used for guardian ad litem and court appointed special advocate programs and may be deposited in the county's guardian ad litem or court appointed special advocate fund described in IC 31-40-3.
(c) Any matching funds appropriated to the division of state court administration that are not used before July 1 of each fiscal year do not revert but shall be redistributed under this section on July 1. The division shall redistribute the funds among counties providing guardian ad litem and court appointed special advocate programs that are entitled to receive matching funds.     (d) Money appropriated to the division of state court administration does not revert at the end of a state fiscal year to the state general fund.
(e) Only guardian ad litem or court appointed special advocate programs certified by the supreme court are eligible for funding under this section.
As added by P.L.98-2004, SEC.3. Amended by P.L.129-2005, SEC.11.

IC 33-24-6-5
Appropriations for guardian ad litem or court appointed special advocate program; formula
Sec. 5. (a) If appropriated by the general assembly, the division of state court administration shall grant to each county with a guardian ad litem or court appointed special advocate program an annual appropriation calculated under the following formula:
STEP ONE: Deduct the annual appropriation to the division of state court administration for administrative expenses.
STEP TWO: Ascertain the number of children in need of services in each county, as determined by the office of family and children, during the preceding state fiscal year.
STEP THREE: Divide the result under STEP TWO by the total number of children in need of services in Indiana, as determined by the office of family and children, during the preceding fiscal year.
STEP FOUR: Multiply the result under STEP THREE by the remaining state match appropriation.
(b) If, under subsection (a), a county's grant would result in a grant of two thousand dollars ($2,000) or less, the county is entitled to receive a grant of two thousand dollars ($2,000). After subtracting the state match appropriation distributed to these counties from the total remaining state appropriation, the division of state court administration shall distribute the remaining state appropriation under the following formula:
STEP ONE: Subtract the total number of children in need of services in the counties covered under subsection (a) from the total number of children in need of services in Indiana as determined by the office of family and children during the preceding state fiscal year.
STEP TWO: Divide the number of children in need of services in each of the counties not covered under subsection (a) by the result under STEP ONE.
STEP THREE: Multiply the result under STEP TWO by the total remaining state match appropriation.
STEP FOUR: Distribute the result under STEP THREE to each county not covered under subsection (a).
As added by P.L.98-2004, SEC.3.

IC 33-24-6-6
Duties of division of supreme court administration      Sec. 6. The division of supreme court administration shall perform legal and administrative duties for the justices as are determined by the justices.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-7
Distribution and title of reports
Sec. 7. The reports required by section 3(a)(3) of this chapter shall be:
(1) directed to:
(A) the commission on judicial qualifications;
(B) the chief justice;
(C) the clerk of the supreme court; and
(D) the legislative council;
(2) accessible to the judicial officers of the various courts and to the general public; and
(3) titled "The Indiana Judicial Report".
Reports to the legislative council under subdivision (1)(D) must be in an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-8
Enforcement of chapter by rules of supreme court
Sec. 8. The supreme court shall provide by rule of the court for the enforcement of this chapter.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-9
Appointment of administrative or clerical personnel
Sec. 9. The authority of the courts to appoint administrative or clerical personnel is not limited by this chapter.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-10
Trial court districts; transfer of judges
Sec. 10. (a) The executive director shall, with the approval of the supreme court, divide the state geographically into at least eight (8) trial court districts.
(b) On the basis of relevant information compiled by the executive director concerning the volume and nature of judicial workload, the executive director shall recommend to the supreme court the temporary transfer of any judge or judges. The supreme court shall consider the recommendation and temporarily transfer any judge of a trial court of general or special jurisdiction to another court if the temporary transfer is determined to be beneficial to facilitate the judicial work of the court to which the judge is transferred without placing an undue burden on the court from which the judge is transferred. However, a judge may not be temporarily transferred to a court in another county within the district the judge normally serves that, at its nearest point, is more than forty (40) miles from the

seat of the county the judge normally serves unless the judge consents to the transfer.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-11
Expenses for judges transferred to other counties
Sec. 11. Any judge transferred to a court in another county shall be paid travel and other necessary expenses by the county to which the judge is transferred. An allowance for expenses shall be certified by the chief justice in duplicate to the auditor of the county. The certificate of allowance is prima facie evidence of the correctness of the claims. An item of expenses certified to be correct must be allowed by the board of commissioners of that county.
As added by P.L.98-2004, SEC.3.

IC 33-24-6-12
Judicial technology and automation project fund
Sec. 12. (a) The judicial technology and automation project fund is established to fund the judicial technology and automation project. The division of state court administration shall administer the fund. The fund consists of the following:
(1) Deposits made under IC 33-37-9-4.
(2) Other appropriations made by the general assembly.
(3) Grants and gifts designated for the fund or the judicial technology and automation project.
(b) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(c) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(d) There is annually appropriated to the division of state court administration the money in the fund for the judicial technology and automation project.
As added by P.L.98-2004, SEC.3.



CHAPTER 7. SUPREME COURT RECORDS

IC 33-24-7-1
Orders concerning transcription of records
Sec. 1. When the supreme court or a majority of the justices of the supreme court consider it necessary to have all or part of the records of the court transcribed to protect those records from mutilation or decay arising from any cause, the court or justices shall order the clerk of the supreme court to transcribe the records in suitable books to be procured by the clerk for that purpose. The court shall make a reasonable allowance for the transcription to the clerk in an amount that the court considers just and proper. The allowance, when certified by a justice of the court, shall be audited by the auditor of state and paid as similar allowances in other cases.
As added by P.L.98-2004, SEC.3.

IC 33-24-7-2
Transcription of records; force and effect of transcribed records
Sec. 2. (a) When the supreme court makes an order under section 1 of this chapter, the clerk of the supreme court shall procure the books ordered by the court and transcribe in them the records or parts of records as ordered by the court.
(b) Records or parts of records transcribed under this chapter have the force and effect of the original records. Transcripts of records or parts of records transcribed under this chapter, certified by the clerk, under the seal of the court, have the same force and effect as transcripts of the original records.
As added by P.L.98-2004, SEC.3.

IC 33-24-7-3
Index of supreme court records
Sec. 3. (a) The clerk of the supreme court shall prepare for public use, under the direction of the supreme court, a systematic index to the court's records and papers on file in the clerk's office. The index must include the following:
(1) The title and number of every cause appealed to the supreme court.
(2) The county and court from which appealed.
(3) The date of filing the appeal in the clerk's office.
(4) The date of every decision and how decided.
(5) The number of the box or drawer in which the papers in every case can readily be found.
The clerk shall also properly clean, arrange, and securely tie the papers in each cause and place them in boxes and drawers when they are provided by the proper authorities for that purpose.
(b) The clerk of the supreme court shall also index other papers and records on file in the clerk's office as may be directed by the supreme court.
As added by P.L.98-2004, SEC.3.



CHAPTER 8. SUPREME COURT FEES

IC 33-24-8-1
Taxing fees and charging amounts; accounting; report of uncollected fees
Sec. 1. (a) The clerk of the supreme court, for the clerk's services, shall, upon proper books to be kept in the clerk's office for that purpose, tax the fees and charge the amounts specified in this chapter. The fees and amounts belong to and are the property of the state.
(b) On March 31, June 30, September 30, and December 31 of each year, the clerk shall:
(1) make and file with the auditor of state a verified account of all fees and amounts collected during the preceding three (3) months;
(2) pay the amount shown to be due the state to the treasurer of state; and
(3) file with the treasurer of state a verified report of uncollected fees and amounts due the state of Indiana accruing in cases disposed of during that quarter.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-2
Filing fee for supreme court and court of appeals
Sec. 2. The clerk of the supreme court shall tax and charge a fee of two hundred fifty dollars ($250) in each cause filed in either the supreme court or the court of appeals.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-3
Fee bills
Sec. 3. The clerk of the supreme court may, at any time after the services are rendered, issue fee bills under IC 33-37-4-10 for services rendered by the clerk or by another person in the court.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-4
Fees charged and collected; contracts; exceptions
Sec. 4. (a) The clerk of the supreme court shall charge the following fees:
(1) For making record and certificate of admission of attorneys to practice before the supreme court, a fee of two dollars ($2).
(2) For making and furnishing to any person, firm, limited liability company, or corporation unauthenticated copies of the opinions of the supreme court and the court of appeals for the purpose of publication by the person, firm, limited liability company, or corporation obtaining the copies, if a contract has been made by the clerk with the person, firm, limited liability company, or corporation to furnish the copies for at least one

(1) year, a fee of two thousand eight hundred twenty-five dollars ($2,825) per year, to be paid quarterly in advance.
(b) The clerk of the supreme court may make a contract described in subsection (a).
(c) This section does not prohibit proprietors of newspapers from copying opinions of the supreme court and the court of appeals or from making abstracts of these opinions for publication in the newspapers.
(d) For all other unauthenticated copies of the opinions of the supreme court and the court of appeals furnished by the clerk of the supreme court to any person, firm, limited liability company, or corporation, the clerk shall charge one dollar ($1) per page.
(e) The fees and amounts charged under this section shall be deposited by the clerk of the supreme court into the state general fund in the manner and at the time provided for the making of the quarterly reports of other collected fees due the state.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-5
Contents of quarterly report; special reports
Sec. 5. The quarterly report required to be made by the clerk of the supreme court under section 1 of this chapter must show the number and title of the cause and the amount due the state. The clerk is not required to make any other or different reports, except special reports on the order of the supreme court or the court of appeals, or the written request of the governor or auditor of state.
As added by P.L.98-2004, SEC.3.

IC 33-24-8-6
Taxation of sheriffs' fees; transmittal of books, papers, fees, and property to successor; disposition of unclaimed fees
Sec. 6. (a) The clerk of the supreme court shall tax and charge in favor of the sheriff of the supreme court, or in favor of county sheriffs for their services as the deputies of the sheriff of the supreme court, the fees and amounts provided by law. The fees and amounts described in this subsection do not belong to the state but are the property of the sheriff of the supreme court and the sheriff's agents. When the fees are collected, the fees shall be paid over to the sheriff or the sheriff's agents.
(b) The clerk of the supreme court at the expiration of the clerk's term shall hand over to the clerk's successor in office all of the books, papers, fees, costs, charges, and amounts, together with all money and other property received by the clerk by virtue of the clerk's office or under color of that office.
(c) The attorney general shall enforce the collection, for the use and benefit of the party entitled to them, all fees and amounts collected and retained by the person, including penalties, against any persons liable for the fees and amounts. All unclaimed fees collected under this chapter from former clerks that have been paid in for two (2) years and remain in the office of the clerk of the supreme court

for six (6) months uncollected by the person to whom the fees are due, and all other unclaimed fees in the hands of the clerk of the supreme court, after the expiration of two (2) years from the date when the fees are paid to the clerk, shall be paid into the state treasury, to be held as other funds that escheat to the state. The clerk of the supreme court, when fees are paid into the office of the clerk for the benefit of any other officer or person, shall immediately notify that officer or person by mail that the fees have been paid, the date of payment, and the amount of the payment.
As added by P.L.98-2004, SEC.3.



CHAPTER 9. APPEAL BONDS

IC 33-24-9-1
Taxing fees and costs; collection of fees, costs, and executions
Sec. 1. In all cases brought to the supreme court by appeal, in which an appeal bond is executed by the plaintiff in the appeal, the clerk of the supreme court shall:
(1) tax all fees and costs for which the plaintiff is liable in the court, against the principal and sureties on the bonds, as though they were co-plaintiffs or co-defendants;
(2) issue fee bills or executions for the collection of the fees or costs and executions; and
(3) collect all judgments that are rendered by the court against the plaintiffs, against the principals and sureties jointly.
As added by P.L.98-2004, SEC.3.

IC 33-24-9-2
Endorsement on writ; levy on property on principal or surety
Sec. 2. (a) Before delivering a writ for the collection of fees, costs, or execution to the proper officer, the clerk of the supreme court shall endorse on the writ which of the parties is the principal and which is the surety in the writ.
(b) The officer responsible for enforcement of the writ shall first levy upon the property of the principal in the writ. To the extent that sufficient property of the principal cannot be found, the officer shall, without delay, levy the writ upon the property of the surety or sureties, and proceed to sell that property as in other cases.
As added by P.L.98-2004, SEC.3.

IC 33-24-9-3
Limitation of action for collection of fees or costs
Sec. 3. A writ may not be issued under this chapter for the collection of fees or costs more than five (5) years after the date the cause was decided in the supreme court.
As added by P.L.98-2004, SEC.3.



CHAPTER 10. DISCIPLINARY PROCEEDINGS AGAINST ATTORNEYS

IC 33-24-10-1
"Admission and discipline rule"
Sec. 1. As used in this chapter, "admission and discipline rule" refers to the Rules for Admission to the Bar and the "Discipline of Attorneys" adopted by the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-2
"Commission"
Sec. 2. As used in this chapter, "commission" refers to the disciplinary commission created by Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-3
"Commissioner"
Sec. 3. As used in this chapter, "commissioner" means a member of the disciplinary commission appointed under Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-4
"Executive secretary"
Sec. 4. As used in this chapter, "executive secretary" refers to the executive secretary of the disciplinary commission.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-5
Statements made to commission; immunity from civil liability
Sec. 5. A person is immune from civil liability for damages for any sworn or written statements made:
(1) without malice and transmitted to the commission, the executive secretary, or the executive secretary's staff; or
(2) in the course of investigatory, hearing, or review proceedings under Admission and Discipline Rule 23.
As added by P.L.98-2004, SEC.3.

IC 33-24-10-6
Liability of commission and staff
Sec. 6. The executive secretary, the executive secretary's staff, counsel, investigators, hearing officers, and the commissioners are immune from civil liability for damages for conduct within the scope and arising out of the performance of their duties.
As added by P.L.98-2004, SEC.3.



CHAPTER 11. INDIANA CHILD CUSTODY AND SUPPORT ADVISORY COMMITTEE

IC 33-24-11-1
Establishment of committee; membership; appointments
Sec. 1. (a) The Indiana child custody and support advisory committee is established. The committee consists of twelve (12) members as follows:
(1) One (1) judge or magistrate whose jurisdiction and caseload includes domestic relations.
(2) One (1) attorney admitted to the practice of law in Indiana who conducts at least fifty percent (50%) of the attorney's practice in the area of domestic relations.
(3) Eight (8) members of the general assembly, with the members chosen from the standing committees that consider child custody and support matters.
(4) A custodial parent.
(5) A noncustodial parent.
(b) The appointments under subsection (a)(3) must include the following:
(1) Four (4) members from the senate, with not more than two (2) from the same political party and not more than two (2) of the same gender.
(2) Four (4) members from the house of representatives, with not more than two (2) from the same political party and not more than two (2) of the same gender.
(c) Appointments of the committee members shall be made as follows:
(1) The speaker of the house of representatives shall appoint the members under subsection (a)(1) and (a)(4) and the four (4) members from the house of representatives under subsection (a)(3).
(2) The president pro tempore of the senate shall appoint the members under subsection (a)(2) and (a)(5) and the four (4) members from the senate under subsection (a)(3).
(d) The members appointed under subsection (a)(1) and (a)(2) must be of opposite gender.
(e) The members appointed under subsection (a)(4) and (a)(5) must be of opposite gender.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-2
Term of appointment; vacancies
Sec. 2. (a) An appointment under section 1 of this chapter is for a two (2) year term. A term begins August 1 of a year and an appointment required to be made that year shall be made before August 2.
(b) If a vacancy occurs, the vacancy shall be filled from the same group that was represented by the outgoing member. The new

member serves for the remainder of the unexpired term.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-3
Designation of chairperson
Sec. 3. The chairman of the legislative council shall designate a member to serve as chairperson of the committee.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-4
Compensation and expenses
Sec. 4. (a) A member of the committee who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) A member of the committee who is a state employee but is not a member of the general assembly is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) A member of the committee who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to members of the general assembly serving on an interim study committee established by the legislative council.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-5
Meetings
Sec. 5. The committee shall meet at the call of the chairperson. The committee may meet any number of times during the year. However, the committee may not be compensated for more than four (4) meetings during a year.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-6
Review of child support guidelines and items relating to children's welfare; recommendations
Sec. 6. (a) The committee shall review the child support guidelines adopted by the supreme court. The committee shall make recommendations, if appropriate, concerning any amendments to the guidelines. In reviewing the guidelines and formulating recommendations, the committee shall consider all relevant matters, including the following:
(1) The mathematics pertaining to the child support guideline chart.
(2) The actual costs of supporting a child.         (3) Whether it is appropriate to calculate child support guideline amounts based primarily upon the ability of the parent to pay rather than the financial needs of the child.
(4) Equality of child support awards for the children of the parties, regardless of birth order.
(5) A mechanism that may be employed to modify the amount of support to be paid due to a change in financial circumstances or a change in the number of children being supported by either parent.
(6) The age of a child to the extent that the child may require different amounts of support at different ages.
(7) Clarification regarding under what circumstances, if any, support may be abated.
(8) A mechanism that may be employed to ensure that the guidelines are applied flexibly.
(9) The application of the guidelines to a split custody situation.
(10) Whether it is appropriate to base child support guidelines upon the premise that the child should enjoy the same standard of living that the child would have enjoyed if the family remained intact.
(b) In addition to the duties set forth in subsection (a), the committee shall review custody and educational expenses and other items relating to the welfare of a child of a family that is no longer intact.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-7
Reports
Sec. 7. The committee shall submit a report to the supreme court administrator and to the legislative services agency not later than August 1 of each year. The report to the legislative services agency must be in an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-8
Distribution of reports
Sec. 8. The supreme court administrator shall distribute the report to the members of the supreme court.
As added by P.L.98-2004, SEC.3.

IC 33-24-11-9
Supreme court review of report
Sec. 9. The supreme court shall review the committee's report. The supreme court may amend the child support guidelines adopted by the supreme court based upon the committee's recommendations.
As added by P.L.98-2004, SEC.3.



CHAPTER 12. CIVIL LEGAL AID FUND

IC 33-24-12-1
"Fund"
Sec. 1. As used in this chapter, "fund" refers to the civil legal aid fund established by section 5 of this chapter.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-2
"Indigent"
Sec. 2. As used in this chapter, "indigent" means an individual whose income is not more than one hundred twenty-five percent (125%) of the federal income poverty level as determined annually by the federal Office of Management and Budget under 42 U.S.C. 9902.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-3
"Legal services provider"
Sec. 3. As used in this chapter, "legal services provider" means a private, nonprofit organization incorporated and operated exclusively in Indiana, the primary function and purpose of which is to provide civil legal services without charge to the indigent.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-4
Eligibility requirements for receipt of funds
Sec. 4. To be eligible for the receipt of funds under this chapter, a legal services provider must meet the following requirements:
(1) The legal services provider must have been:
(A) incorporated before July 2, 1997; or
(B) incorporated and providing civil legal aid to the indigent for three (3) years immediately preceding the application for funds from the civil legal aid fund.
(2) The legal services provider must submit an opt-in form to the executive director of the division of state court administration before May 2 of each year. The form must include the following information:
(A) The name, address, and telephone number of the legal services provider.
(B) The Internal Revenue Code 501(c)(3) form of the legal services provider.
(C) The name and address of the executive director and board president of the legal services provider.
(D) A list of all counties within the incorporated service area of the legal services provider.
(E) Certification that the legal services provider has provided legal services to indigent individuals within its service area for the preceding three (3) years and that the

legal services provider will continue to provide legal services to the indigent for the year following receipt of funds from the civil legal aid fund.
(3) The legal services provider may not do any of the following:
(A) Make available funds, personnel, or equipment for use in advocating or opposing a plan or proposal, represent a party, or participate in litigation that is intended to or has the effect of altering, revising, or reapportioning a legislative, a judicial, or an elective district at any level of government, including influencing the timing or manner of the taking of a census.
(B) Attempt to influence the issuance, amendment, or revocation of an executive order, regulation, or other statement of general applicability and future effect by a federal, state, or local agency.
(C) Attempt to influence an adjudicatory proceeding of a federal, state, or local agency if such part of the proceeding is designed for the formulation or modification of an agency policy of general applicability and future effect.
(D) Attempt to influence the passage or defeat of legislation, a constitutional amendment, a referendum, an initiative, or similar procedure of the Congress, a state, or a local legislative body.
(E) Attempt to influence the conduct of oversight proceedings of the Legal Services Corporation or a person or an entity receiving financial assistance provided by the Legal Services Corporation.
(F) Pay for a personal service, an advertisement, a telegram, a telephone communication, a letter, printed or written matter, an administrative expense, or a related expense, associated with an activity prohibited in this subdivision.
(G) Initiate or participate in a class action suit.
(H) Support or conduct a training program for the purpose of advocating a particular public policy or encouraging a political activity, a labor or an antilabor activity, a boycott, picketing, a strike, or a demonstration, including the dissemination of information about such a policy or activity. However, this clause may not be construed to prohibit the training of an attorney or a paralegal in the provision of:
(i) adequate legal assistance to eligible clients; or
(ii) advice to an eligible client as to the legal rights of the client.
(I) Participate in litigation:
(i) on behalf of a person incarcerated in a federal, state, or local prison; or
(ii) arising out of the incarceration of a person described in item (i).
As added by P.L.98-2004, SEC.3.

IC 33-24-12-5 Establishment of civil legal aid fund; administration
Sec. 5. (a) The civil legal aid fund is established to provide additional revenue for legal services providers.
(b) The fund is administered by the division of state court administration.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-6
Formula for fund distribution
Sec. 6. (a) The division of state court administration shall annually determine the amount to be distributed from the fund to each county's legal services provider under the following formula:
STEP ONE: Determine the number of civil cases filed in the county during the year as reported by the most recent Indiana Judicial Report.
STEP TWO: Determine the number of civil cases filed in Indiana during the year as reported by the most recent Indiana Judicial Report.
STEP THREE: Divide the amount determined in STEP ONE by the amount determined in STEP TWO.
STEP FOUR: Multiply the quotient determined in STEP THREE by the annual amount appropriated under section 7 of this chapter or by the annual amount of the appropriation from the state general fund as provided in the state budget act, whichever is greater.
Except as provided in subsection (b), the product determined in STEP FOUR is the amount to be distributed to the legal services provider or providers having the county in its service area.
(b) In a county where there is more than one (1) legal services provider, the amount distributed from the fund for that county shall be distributed among the legal services providers in direct proportion to the number of legal services providers in that county.
(c) Distributions from the fund shall be made on January 1 and July 1 of each year. Money in the fund is annually appropriated to carry out the purposes of the fund.
As added by P.L.98-2004, SEC.3.

IC 33-24-12-7
Appropriation from general fund
Sec. 7. There is appropriated on June 30 and December 31 of each year five hundred thousand dollars ($500,000) from the state general fund for deposit into the fund.
As added by P.L.98-2004, SEC.3.



CHAPTER 13. INDIANA CONFERENCE FOR LEGAL EDUCATION OPPORTUNITY

IC 33-24-13-1
"Program"
Sec. 1. As used in this chapter, "program" refers to the Indiana conference for legal education opportunity established by section 2 of this chapter.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-2
Establishment of program; purpose
Sec. 2. The Indiana conference for legal education opportunity is established to assist Indiana minority, low income, or educationally disadvantaged college graduates in pursuing a law degree and a career in the Indiana legal and professional community.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-3
Organization and administration of program; advisory committee
Sec. 3. (a) The program shall be organized and administered by the chief justice of the supreme court. The chief justice shall appoint an advisory committee composed of eight (8) members as follows:
(1) Two (2) practicing attorneys.
(2) Two (2) judges.
(3) Two (2) Indiana law school professors or administrators.
(4) Two (2) members representing community groups.
(b) The chief justice shall serve as chair of the advisory committee.
(c) Appointed members of the committee serve for three (3) year terms and may be reappointed.
(d) The committee shall solicit applications and select persons for the program who:
(1) have earned a bachelor's degree;
(2) have applied to an Indiana law school;
(3) have demonstrated the interest, motivation, and capacity to earn a law degree; and
(4) would benefit from the special training offered by the program.
(e) The committee shall award annual stipends to certified graduates of the program.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-4
Preparatory course of study required; instructors
Sec. 4. (a) The program must provide for an intensive course of study to prepare the students selected for the demands of a law school education through classroom discussion and instruction in legal research, writing, and analysis.
(b) The program shall be taught by law professors and others from

the legal profession and shall be held at an Indiana law school during the summer months.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-5
Financial assistance
Sec. 5. (a) The program must provide financial assistance in the form of an annual stipend for those students who successfully complete the course of study and become certified graduates of the program.
(b) To be eligible for the annual stipend, certified graduates must be admitted to an Indiana law school, enroll on a full-time basis, and maintain good academic standing. However, for good cause and to advance the purposes of the program, the advisory committee may waive the requirement that a certified graduate must enroll on a full-time basis.
(c) The stipend may be awarded for up to three (3) successive academic years, if the student remains eligible. However, for good cause, the advisory committee may approve the award of a stipend to a student for more than three (3) successive academic years if:
(1) the student requires more than three (3) successive academic years to earn a law degree; and
(2) the total amount of the stipend that is awarded to the student does not exceed the amount the student would have been awarded if the student had been enrolled:
(A) on a full-time basis; and
(B) for up to three (3) successive academic years.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-6
Development of programs and opportunities in furtherance of program purposes
Sec. 6. The courts of the state are encouraged and requested to develop programs and opportunities to further the purposes of the program.
As added by P.L.98-2004, SEC.3.

IC 33-24-13-7
Appropriation from general fund
Sec. 7. During every state fiscal year, there is appropriated from the state general fund to the office of judicial administration, division of state court administration, six hundred twenty-five thousand dollars ($625,000) to be used for the Indiana conference for legal education opportunity established by this chapter.
As added by P.L.98-2004, SEC.3.






ARTICLE 25. COURT OF APPEALS

CHAPTER 1. JUDGES; GEOGRAPHIC DISTRICTS

IC 33-25-1-1
Court of appeals
Sec. 1. The court of appeals consists of fifteen (15) judges, who serve for the hearing and decision of causes in five (5) geographic districts described in section 2 of this chapter under Article 7, Section 5 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-2
Districts
Sec. 2. Indiana is divided into five (5) geographic districts, which shall be designated as the "court of appeals - First District; Second District; Third District; Fourth District; and Fifth District" as follows:
(1) First District: Bartholomew, Boone, Brown, Clark, Clay, Crawford, Daviess, Dearborn, Decatur, Dubois, Fayette, Floyd, Fountain, Franklin, Gibson, Greene, Hancock, Harrison, Hendricks, Henry, Jackson, Jefferson, Jennings, Johnson, Knox, Lawrence, Martin, Monroe, Montgomery, Morgan, Ohio, Orange, Owen, Parke, Perry, Pike, Posey, Putnam, Randolph, Ripley, Rush, Scott, Shelby, Spencer, Sullivan, Switzerland, Union, Vanderburgh, Vermillion, Vigo, Warrick, Washington, and Wayne.
(2) Second District: Adams, Blackford, Carroll, Cass, Clinton, Delaware, Grant, Hamilton, Howard, Huntington, Jay, Madison, Marion, Miami, Tippecanoe, Tipton, Wabash, Wells, and White.
(3) Third District: Allen, Benton, DeKalb, Elkhart, Fulton, Jasper, Kosciusko, LaGrange, Lake, LaPorte, Marshall, Newton, Noble, Porter, Pulaski, St. Joseph, Starke, Steuben, Warren, and Whitley.
(4) The entire state constitutes the Fourth District.
(5) The entire state constitutes the Fifth District.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-3
Residency requirements for judges
Sec. 3. (a) Judges of the First, Second, and Third Districts of the court of appeals must have resided in their respective districts before appointment to the court. However, judges of the court of appeals appointed before July 1, 1993, must reside in the district from which they are appointed.
(b) The following requirements apply to judges of the Fourth and Fifth Districts of the court of appeals:         (1) One (1) judge must have resided in the First District before appointment to the court.
(2) One (1) judge must have resided in the Second District before appointment to the court.
(3) One (1) judge must have resided in the Third District before appointment to the court.
(c) When a vacancy is created in the court of appeals, the individual who is appointed by the governor to fill the vacancy must be a resident of the district in which the vacancy occurred.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-4
Location for hearings
Sec. 4. All districts of the court of appeals shall sit for the hearing and decision of causes in:
(1) Indianapolis; or
(2) any other place that the chief judge of the court of appeals may designate.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-5
Docketing of cases
Sec. 5. A case appealed to the court of appeals shall be placed upon the docket of the district from which the appeal is taken. If, at any time, the court of appeals believes there is an undue disparity in the number of cases pending on the dockets of the districts, the court of appeals may order the transfer of cases as it considers advisable from one (1) district to another.
As added by P.L.98-2004, SEC.4.

IC 33-25-1-6
Sitting as judge of circuit, superior, and criminal courts
Sec. 6. The judges of the court of appeals are competent to sit as judges of the circuit, superior, and criminal courts.
As added by P.L.98-2004, SEC.4.



CHAPTER 2. RETENTION OF JUDGES

IC 33-25-2-1
Approval or rejection of appeals court judges
Sec. 1. Judges of the court of appeals shall be approved or rejected by the electorate of Indiana under Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.4.

IC 33-25-2-2
Filing of statement of retention with secretary of state
Sec. 2. A judge who wishes to be retained in office shall file a statement with the secretary of state, not later than noon July 15 of the year in which the question of retention of the judge is to be placed on the general election ballot, indicating that the judge wishes to have the question of the judge's retention placed on the ballot. The judge's statement must include a statement of the judge's name as:
(1) the judge wants the judge's name to appear on the ballot; and
(2) the candidate's name is permitted to appear on the ballot under IC 3-5-7.
As added by P.L.98-2004, SEC.4.

IC 33-25-2-3
Expiration of term of judge who does not file for retention
Sec. 3. This section applies to a judge:
(1) who does not file a statement under section 2 of this chapter; and
(2) whose term expires under Article 7, Section 11 of the Constitution of the State of Indiana during the year in which the question of the retention of the judge would have been placed on the general election ballot.
The term of a judge expires December 31 of the year in which the question of the judge's retention would have been placed on the ballot.
As added by P.L.98-2004, SEC.4.

IC 33-25-2-4
Expiration of term of rejected judge
Sec. 4. This section applies to a judge:
(1) who files a statement under section 2 of this chapter; and
(2) whose retention is rejected by the electorate.
The term of a judge ends when the secretary of state issues a certificate under IC 3-12-5-1 stating that the judge has been removed. However, if the judge has filed a petition for a recount under IC 3-12-11, the term of the judge does not end until the state recount commission has issued a certificate under IC 3-12-11-18 stating that the electorate has rejected the retention of the judge.
As added by P.L.98-2004, SEC.4.
IC 33-25-2-5
Wording of question of retention on ballot
Sec. 5. The question of approval or rejection of a judge shall be placed on the general election ballot in the form prescribed by IC 3-11 and must state "Shall Judge (insert name (as permitted under IC 3-5-7) here) be retained in office?".
As added by P.L.98-2004, SEC.4. Amended by P.L.58-2005, SEC.30.

IC 33-25-2-6
Statement of retention; use by judge of same name on statement and voter registration record
Sec. 6. The statement filed under section 2 of this chapter must include a statement that the judge requests the name on the judge's voter registration record be the same as the name the judge uses on the statement. If there is a difference between the name on the judge's statement and the name on the judge's voter registration record, the officer with whom the statement is filed shall forward the information to the voter registration officer of the appropriate county as required by IC 3-5-7-6(e). The voter registration officer of the appropriate county shall change the name on the judge's voter registration record to be the same as the name on the judge's statement.
As added by P.L.98-2004, SEC.4.



CHAPTER 3. RULES AND PROCEDURES

IC 33-25-3-1
Chief judge; presiding judges
Sec. 1. (a) The judges of the court of appeals shall select one (1) of their members as chief judge of the court. The member selected retains that office for three (3) years after the effective date of the member's appointment, subject to reappointment in the same manner. However, a member of the court may resign the office of chief judge without resigning from the court. When a vacancy in the office of chief judge occurs due to absence, illness, incapacity, or resignation, the powers and duties of the chief judge devolve upon the judge of the court of appeals who is senior in length of service. However, if two (2) or more judges are equal in length of service and senior in length of service, the determination of chief judge shall be by lot until the cause of vacancy is terminated or the vacancy is filled.
(b) The members of each district, other than the district from which the chief judge was chosen, shall select one (1) of their members as presiding judge of the district.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-2
Disqualification of judge
Sec. 2. If a judge of the court of appeals:
(1) is related to a party;
(2) is interested in a case;
(3) was a counsel in a case; or
(4) was the judge who rendered the decision in a lower court that has been appealed to the court of appeals;
the judge shall disqualify himself or herself and not sit to hear the case.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-3
Replacement of disqualified or absent judge
Sec. 3. When a judge disqualifies himself or herself or is otherwise unable to sit for the hearing or decision of a case in the judge's district, the chief judge shall assign a court of appeals judge to the disqualified or absent judge's district for the hearing and decision of the case.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-4
Appeals; amount in controversy
Sec. 4. Except as provided in IC 34-56-1, an appeal may not be taken to the court of appeals in any civil case where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars ($50).
As added by P.L.98-2004, SEC.4.
IC 33-25-3-5
Hearing and argument of cases
Sec. 5. The hearing and argument of cases in the court of appeals shall be in accordance with:
(1) the rules of the supreme court as to hearing and argument; or
(2) any rules the court of appeals adopts.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-6
Opinions; reports; publication and distribution
Sec. 6. The judicial opinion or decision in each case determined by the court of appeals shall be reduced to writing. Reports of these opinions and decisions may be published and distributed in the manner prescribed by the supreme court.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-7
Opinion and judgment; certification to lower court
Sec. 7. (a) In every case reversed by a division of the court of appeals:
(1) an opinion shall be given on the material questions in the case in writing; and
(2) the appropriate judgment shall be entered, with directions to the lower court.
(b) In all cases, the opinion and judgment shall be certified to the lower court thirty (30) days after the date allowed by law for the filing of a petition for a rehearing, unless:
(1) an earlier date has been ordered by the division;
(2) a petition for a rehearing is filed; or
(3) the case is transferred or appealed to the supreme court.
If a case is transferred or appealed to the supreme court, or a rehearing is granted, the judgment of the division of the court of appeals is vacated. If a rehearing is denied, the opinion and judgment shall, thirty (30) days after the date of the ruling, be certified to the lower court, unless the case is transferred or appealed to the supreme court.
(c) If the losing party files a waiver of the party's right to file a petition for a rehearing, the opinion shall be immediately certified to the lower court.
As added by P.L.98-2004, SEC.4.

IC 33-25-3-8
Process, rules, and orders; execution and service
Sec. 8. All process, rules, and orders of the court of appeals shall be executed and served by the sheriff of the county in which a process, a rule, or an order has been directed. The sheriff is entitled to collect the fees allowed by law for similar service of process, rules, or orders issued by the supreme court.
As added by P.L.98-2004, SEC.4.
IC 33-25-3-9
Seal of court
Sec. 9. The court of appeals shall have a seal:
(1) designed and provided by the secretary of state at the expense of the state; and
(2) that contains the title of the court on the face of the seal.
As added by P.L.98-2004, SEC.4.



CHAPTER 4. PERSONNEL AND FACILITIES

IC 33-25-4-1
Clerk and sheriff
Sec. 1. The clerk and sheriff of the supreme court shall be clerk and sheriff of the court of appeals.
As added by P.L.98-2004, SEC.4.

IC 33-25-4-2
Personnel
Sec. 2. (a) The court of appeals may appoint personnel as the court determines necessary.
(b) The judges of each geographic district may appoint law clerks, secretaries, and other personnel necessary for the holding of court and the administration of the court's duties.
As added by P.L.98-2004, SEC.4.

IC 33-25-4-3
Rooms, furniture, and stationery; supreme court library
Sec. 3. The commissioner of the Indiana department of administration shall provide rooms for the use of the judges and the court of appeals in Indianapolis. The court of appeals:
(1) may:
(A) provide the necessary furniture and stationery and other things necessary for the transaction of the court's business, at the expense of the state; and
(B) make allowances for the items described in clause (A) to be audited and paid out of the state treasury upon presentation of the order of allowance; and
(2) is entitled to access and use the law library of the supreme court equally with the justices of the supreme court.
As added by P.L.98-2004, SEC.4.






ARTICLE 26. TAX COURT

CHAPTER 1. ESTABLISHMENT OF THE INDIANA TAX COURT

IC 33-26-1-1
Indiana tax court; establishment
Sec. 1. The Indiana tax court is established.
As added by P.L.98-2004, SEC.5.

IC 33-26-1-2
Indiana tax court; court of record
Sec. 2. The tax court is a court of record.
As added by P.L.98-2004, SEC.5.



CHAPTER 2. TAX COURT JUDGE

IC 33-26-2-1
Judge
Sec. 1. The tax court consists of one (1) judge.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-2
Qualifications of judge
Sec. 2. The judge of the tax court must:
(1) be a citizen of Indiana; and
(2) have been admitted to the practice of law in Indiana for a period of at least five (5) years.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-3
Term of office; approval or rejection
Sec. 3. (a) The initial term of office of a person appointed to serve as the judge of the tax court begins on the effective date of that appointment and ends on the date of the next general election that follows the expiration of two (2) years from the effective date of that appointment.
(b) The tax court judge may be approved or rejected for an additional term or terms in the same manner as are the justices of the supreme court under IC 33-24-2.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-4
Vacancy
Sec. 4. (a) Except as otherwise provided in this section, a vacancy on the tax court shall be filled as provided in IC 33-27.
(b) Before the expiration of the sixty (60) day period prescribed by IC 33-27-3-4, the governor shall:
(1) appoint to the tax court one (1) of the three (3) persons initially nominated by the judicial nominating commission; or
(2) reject all the persons initially nominated by the commission.
If the governor does reject all the nominees, the governor shall notify the chairman of the judicial nominating commission of that action. The commission shall then submit the nominations of three (3) new candidates to the governor not later than forty (40) days after receipt of the notice. The governor shall fill the vacancy on the tax court by appointing one (1) of the new candidates within sixty (60) days from the date the names of the new candidates are submitted by the commission.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-5
Salary; expenses; full-time position
Sec. 5. (a) The judge of the tax court is entitled to an annual salary

equal to the annual salary provided in IC 33-38-5-8 to a judge of the court of appeals. In addition, the judge of the tax court is entitled to the following:
(1) Reimbursement for traveling expenses and other expenses actually incurred in connection with the judge's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(2) A subsistence allowance equal to the amount provided under IC 33-38-5-8 to a judge of the court of appeals who is not the chief judge of the court of appeals.
(b) The judge of the tax court:
(1) shall devote full-time to judicial duties; and
(2) may not engage in the practice of law.
(c) The state shall pay the annual salary prescribed in subsection (a) from the state general fund.
(d) The state shall furnish an automobile to the judge of the state tax court.
As added by P.L.98-2004, SEC.5.

IC 33-26-2-6
Disqualification; judge pro tempore
Sec. 6. If the judge of the tax court is disqualified from hearing a case or is incapable of exercising judicial duties with respect to the case, the chief justice of the supreme court shall appoint a judge pro tempore to sit in place of the disqualified or absent judge.
As added by P.L.98-2004, SEC.5.



CHAPTER 3. JURISDICTION AND VENUE

IC 33-26-3-1
Limited jurisdiction; exclusive jurisdiction
Sec. 1. The tax court is a court of limited jurisdiction. The tax court has exclusive jurisdiction over any case that arises under the tax laws of Indiana and that is an initial appeal of a final determination made by:
(1) the department of state revenue with respect to a listed tax (as defined in IC 6-8.1-1-1); or
(2) the Indiana board of tax review.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-2
Other jurisdiction
Sec. 2. In addition to the jurisdiction described in section 1 of this chapter, the tax court has:
(1) any other jurisdiction conferred by statute; and
(2) exclusive jurisdiction over any case that was an initial appeal of a final determination made by the state board of tax commissioners before January 1, 2002.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-3
Original tax appeals
Sec. 3. The cases over which the tax court has exclusive original jurisdiction are referred to as original tax appeals in this article. The tax court does not have jurisdiction over a case unless:
(1) the case is an original tax appeal; or
(2) the tax court has otherwise been specifically assigned jurisdiction by statute.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-4
Location of evidentiary hearings
Sec. 4. A taxpayer that appeals to the tax court shall, at the time the appeal is filed, elect to have all evidentiary hearings in the appeal conducted in one (1) of the following counties:
(1) Allen County.
(2) Jefferson County.
(3) Lake County.
(4) Marion County.
(5) St. Joseph County.
(6) Vanderburgh County.
(7) Vigo County.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-5
Election by appellee of location of evidentiary hearings      Sec. 5. A taxpayer that is an appellee in an appeal to the tax court shall, within thirty (30) days after it receives notice of the appeal, elect to have all evidentiary hearings in the appeal conducted in a county listed in section 4 of this chapter.
As added by P.L.98-2004, SEC.5.

IC 33-26-3-6
Jurisdiction; gaming card excise tax
Sec. 6. (a) The tax court does not have jurisdiction over a case that is an appeal from a final determination made by the Indiana gaming commission under IC 4-32.2.
(b) The tax court has jurisdiction over a case that is an appeal from a final determination made by the department of state revenue concerning the gaming card excise tax established under IC 4-32.2-10.
As added by P.L.98-2004, SEC.5. Amended by P.L.91-2006, SEC.11.



CHAPTER 4. OFFICES AND PERSONNEL

IC 33-26-4-1
Principal office
Sec. 1. (a) The tax court shall maintain its principal office in Indianapolis.
(b) The Indiana department of administration shall provide suitable facilities for the court in Indianapolis.
(c) If the court hears a case at a location outside Marion County, the executive of the county in which the court sits shall provide the court with suitable facilities.
As added by P.L.98-2004, SEC.5.

IC 33-26-4-2
Employees; clerk
Sec. 2. (a) The tax court may employ:
(1) a bailiff;
(2) a clerk;
(3) a reporter;
(4) a clerical assistant; or
(5) any other personnel that the court needs to perform its duties.
(b) The clerk of the supreme court shall serve as the clerk of the tax court.
As added by P.L.98-2004, SEC.5.



CHAPTER 5. SMALL CLAIMS DOCKET

IC 33-26-5-1
Small claims docket
Sec. 1. The tax court shall establish a small claims docket for processing:
(1) claims for refunds from the department of state revenue that do not exceed five thousand dollars ($5,000) for any year; and
(2) appeals of final determinations of assessed value made by the Indiana board of tax review that do not exceed forty-five thousand dollars ($45,000).
As added by P.L.98-2004, SEC.5.

IC 33-26-5-2
Rules and procedures
Sec. 2. The tax court shall adopt rules and procedures under which cases on the small claims docket are heard and decided.
As added by P.L.98-2004, SEC.5.



CHAPTER 6. APPELLATE REVIEW; RULES AND PROCEDURES

IC 33-26-6-1
Trial without jury; adoption of rules and procedures
Sec. 1. (a) The tax court shall try each original tax appeal without the intervention of a jury.
(b) The tax court shall adopt rules and procedures under which original tax appeals are heard and decided.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-2
Tax appeal or injunction; injunction pending appeal
Sec. 2. (a) A taxpayer who wishes to initiate an original tax appeal must file a petition in the tax court to set aside the final determination of the department of state revenue or the Indiana board of tax review. If a taxpayer fails to comply with any statutory requirement for the initiation of an original tax appeal, the tax court does not have jurisdiction to hear the appeal.
(b) A taxpayer who wishes to enjoin the collection of a tax pending the original tax appeal must file a petition with the tax court to enjoin the collection of the tax. The petition must set forth a summary of:
(1) the issues that the petitioner will raise in the original tax appeal; and
(2) the equitable considerations for which the tax court should order the collection of the tax to be enjoined.
(c) After a hearing on the petition filed under subsection (b), the tax court may enjoin the collection of the tax pending the original tax appeal, if the tax court finds that:
(1) the issues raised by the original tax appeal are substantial;
(2) the petitioner has a reasonable opportunity to prevail in the original tax appeal; and
(3) the equitable considerations favoring the enjoining of the collection of the tax outweigh the state's interests in collecting the tax pending the original tax appeal.
(d) This section does not apply to a final determination of the Indiana gaming commission under IC 4-32.2.
(e) This section applies to a final determination made by the department of state revenue concerning the gaming card excise tax established under IC 4-32.2-10.
As added by P.L.98-2004, SEC.5. Amended by P.L.91-2006, SEC.12.

IC 33-26-6-3
Scope of proceeding; law governing
Sec. 3. (a) Subject to subsection (b), with respect to determinations as to whether any issues or evidence may be heard in an original tax appeal that was not heard in the administrative hearing or proceeding, the tax court is governed by the law that applied before the creation of the tax court to appeals to trial courts

of final determinations made by the department of state revenue and the state board of tax commissioners.
(b) Judicial review of disputed issues of fact must be confined to:
(1) the record of the proceeding before the Indiana board of tax review; and
(2) any additional evidence taken under section 5 of this chapter.
The tax court may not try the case de novo or substitute its judgment for that of the Indiana board of tax review. Judicial review is limited to only those issues raised before the Indiana board of tax review, or otherwise described by the Indiana board of tax review, in its final determination.
(c) A person may obtain judicial review of an issue that was not raised before the Indiana board of tax review only to the extent that the:
(1) issue concerns whether a person who was required to be notified of the commencement of a proceeding under this chapter was notified in substantial compliance with the applicable law; or
(2) interests of justice would be served by judicial resolution of an issue arising from a change in controlling law occurring after the Indiana board of tax review's action.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-4
Burden of demonstrating invalidity of action; standard of review; findings; standards for granting relief
Sec. 4. (a) The burden of demonstrating the invalidity of an action taken by the state board of tax commissioners is on the party to the judicial review proceeding asserting the invalidity.
(b) The validity of an action taken by the state board of tax commissioners shall be determined in accordance with the standards of review provided in this section as applied to the agency action at the time it was taken.
(c) The tax court shall make findings of fact on each material issue on which the court's decision is based.
(d) The tax court shall grant relief under section 7 of this chapter only if the tax court determines that a person seeking judicial relief has been prejudiced by an action of the state board of tax commissioners that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of or short of statutory jurisdiction, authority, or limitations;
(4) without observance of procedure required by law; or
(5) unsupported by substantial or reliable evidence.
(e) Subsection (d) may not be construed to change the substantive precedential law embodied in judicial decisions that are final as of

January 1, 2002.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-5
Additional evidence; remand
Sec. 5. (a) This section applies instead of IC 4-21.5-5-12 with respect to judicial review of final determinations of the Indiana board of tax review.
(b) The tax court may receive evidence in addition to that contained in the record of the determination of the Indiana board of tax review only if the evidence relates to the validity of the determination at the time it was taken and is needed to decide disputed issues regarding one (1) or both of the following:
(1) Improper constitution as a decision making body or grounds for disqualification of those taking the agency action.
(2) Unlawfulness of procedure or decision making process.
This subsection applies only if the additional evidence could not, by due diligence, have been discovered and raised in the administrative proceeding giving rise to a proceeding for judicial review.
(c) The tax court may remand a matter to the Indiana board of tax review before final disposition of a petition for review with directions that the Indiana board of tax review conduct further factfinding or that the Indiana board of tax review prepare an adequate record, if:
(1) the Indiana board of tax review failed to prepare or preserve an adequate record;
(2) the Indiana board of tax review improperly excluded or omitted evidence from the record; or
(3) a relevant law changed after the action of the Indiana board of tax review and the tax court determines that the new provision of law may control the outcome.
(d) This subsection applies if the record for a judicial review prepared under IC 6-1.1-15-6 contains an inadequate record of a site inspection. Rather than remand a matter under subsection (c), the tax court may take additional evidence not contained in the record relating only to observations and other evidence collected during a site inspection conducted by a hearing officer or other employee of the Indiana board of tax review. The evidence may include the testimony of a hearing officer only for purposes of verifying or rebutting evidence regarding the site inspection that is already contained in the record.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-6
Final determinations of board of tax review; burden of demonstrating invalidity; findings of fact; relief
Sec. 6. (a) This section applies instead of IC 4-21.5-5-14 with respect to judicial review of final determinations of the Indiana board of tax review.
(b) The burden of demonstrating the invalidity of an action taken

by the Indiana board of tax review is on the party to the judicial review proceeding asserting the invalidity.
(c) The validity of an action taken by the Indiana board of tax review shall be determined in accordance with the standards of review provided in this section as applied to the agency action at the time it was taken.
(d) The tax court shall make findings of fact on each material issue on which the court's decision is based.
(e) The tax court shall grant relief under section 7 of this chapter only if the tax court determines that a person seeking judicial relief has been prejudiced by an action of the Indiana board of tax review that is:
(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;
(2) contrary to constitutional right, power, privilege, or immunity;
(3) in excess of statutory jurisdiction, authority, or limitations, or short of statutory jurisdiction, authority, or limitations;
(4) without observance of procedure required by law; or
(5) unsupported by substantial or reliable evidence.
(f) Subsection (e) may not be construed to change the substantive precedential law embodied in judicial decisions that are final as of January 1, 2002.
As added by P.L.98-2004, SEC.5.

IC 33-26-6-7
Written decisions; publication and distribution; direct appeal to supreme court
Sec. 7. (a) The tax court shall render its decisions in writing.
(b) Written decisions of the tax court may be published and distributed in the manner prescribed by the supreme court.
(c) A decision of the tax court remanding the matter of assessment of property under IC 6-1.1-15-8 to the Indiana board of tax review shall specify the issues on remand on which the Indiana board of tax review is to act.
(d) The decisions of the tax court may be appealed directly to the supreme court.
As added by P.L.98-2004, SEC.5.



CHAPTER 7. REPRESENTATION BY ATTORNEY GENERAL

IC 33-26-7-1
Representation of local officials by private attorney; attorney general approval
Sec. 1. Subject to IC 4-6-2-11, IC 4-6-5-3, and the written approval of the attorney general, a township assessor, a county assessor, a county auditor, a member of a county property tax assessment board of appeals, or a county property tax assessment board of appeals that:
(1) made an original determination that is the subject of a judicial proceeding in the tax court; and
(2) is a defendant in a judicial proceeding in the tax court;
may elect to be represented in the judicial proceeding by an attorney selected and paid by the defendant, the township, or the county.
As added by P.L.98-2004, SEC.5. Amended by P.L.154-2006, SEC.70.

IC 33-26-7-2
Discovery
Sec. 2. Notwithstanding representation by the office of the attorney general, the duty of discovery is on the parties to the judicial proceeding.
As added by P.L.98-2004, SEC.5.

IC 33-26-7-3
Discovery; production of documents from administrative law judge
Sec. 3. Discovery conducted under section 2 of this chapter is limited to production of documents from the administrative law judge presiding over the review under IC 6-1.1-15-3. The administrative law judge may not be summoned to testify before the tax court unless verified proof is offered to the tax court that the impartiality of the administrative law judge was compromised concerning the review.
As added by P.L.98-2004, SEC.5.

IC 33-26-7-4
Relief
Sec. 4. A township assessor, a county assessor, a county auditor, a member of a county property tax assessment board of appeals, or a county property tax assessment board of appeals:
(1) may seek relief from the tax court to establish that the Indiana board of tax review rendered a decision that was:
(A) an abuse of discretion;
(B) arbitrary and capricious;
(C) contrary to substantial or reliable evidence; or
(D) contrary to law; and
(2) may not be represented by the office of the attorney general in an action initiated under subdivision (1). As added by P.L.98-2004, SEC.5.



CHAPTER 8. ORDER TO PRODUCE INFORMATION

IC 33-26-8-1
"Contractor"
Sec. 1. As used in this chapter, "contractor" means a general reassessment, general reassessment review, or special reassessment contractor of the department of local government finance under IC 6-1.1-4-32.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-2
"Qualifying county"
Sec. 2. As used in this chapter, "qualifying county" means a county having a population of more than four hundred thousand (400,000) and less than seven hundred thousand (700,000).
As added by P.L.98-2004, SEC.5.

IC 33-26-8-3
"Qualifying official"
Sec. 3. As used in this chapter, "qualifying official" refers to any of the following:
(1) A county assessor of a qualifying county.
(2) A township assessor of a qualifying county.
(3) The county auditor of a qualifying county.
(4) The treasurer of a qualifying county.
(5) The county surveyor of a qualifying county.
(6) A member of the land valuation committee in a qualifying county.
(7) Any other township or county official in a qualifying county who has possession or control of information necessary or useful for a general reassessment, general reassessment review, or special reassessment of property to which IC 6-1.1-4-32 applies, including information in the possession or control of an employee or a contractor of the official.
(8) Any county official in a qualifying county who has control, review, or other responsibilities related to paying claims of a contractor submitted for payment under IC 6-1.1-4-32.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-4
Order to produce information
Sec. 4. Upon petition from the department of local government finance or a contractor, the tax court may order a qualifying official to produce information requested in writing from the qualifying official by the department of local government finance or the contractor.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-5 Production of information; deadline
Sec. 5. If the tax court orders a qualifying official to provide requested information as described in section 4 of this chapter, the tax court shall order production of the information not later than fourteen (14) days after the date of the tax court's order.
As added by P.L.98-2004, SEC.5.

IC 33-26-8-6
Contempt of tax court
Sec. 6. The tax court may find that any willful violation of this chapter by a qualifying official constitutes a direct contempt of the tax court.
As added by P.L.98-2004, SEC.5.



CHAPTER 9. FEES

IC 33-26-9-1
Filing fees
Sec. 1. When a complaint is filed, a taxpayer who initiates an original tax appeal shall pay to the clerk of the tax court the same fee as provided in IC 33-37-4-7 for actions in probate court.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-2
Witness fees and mileage
Sec. 2. A witness who testifies before the tax court is entitled to receive the same fee and mileage allowance provided to witnesses who testify in a circuit court. The person who calls the witness to testify shall pay the witness fee and mileage allowance.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-3
Transcript fees
Sec. 3. The tax court may fix and charge a fee for preparing, comparing, or certifying a transcript. However, the tax court's fee may not exceed the fee charged by circuit courts for the same service.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-4
Fees; collection; disposition
Sec. 4. The clerk of the tax court shall collect the fees imposed under sections 1 and 3 of this chapter. The clerk shall transmit the fees to the treasurer of state. The treasurer shall deposit the fees in the state general fund.
As added by P.L.98-2004, SEC.5.

IC 33-26-9-5
Filing fee refund
Sec. 5. If a taxpayer prevails in a complaint that is placed on the small claims docket under IC 33-26-5, the tax court shall order the refund of the taxpayer's filing fee under section 1 of this chapter from the state general fund. The auditor of state shall pay a warrant that is ordered under this section.
As added by P.L.98-2004, SEC.5.






ARTICLE 27. JUDICIAL NOMINATING COMMISSION

CHAPTER 1. DEFINITIONS

IC 33-27-1-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-2
"Attorney commissioners"
Sec. 2. "Attorney commissoners" means the three (3) individuals admitted to the practice of law who are elected to the judicial nominating commission by the electors.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-3
"Electors"
Sec 3. "Electors" means individuals who are attorneys in good standing admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-4
"Mail"
Sec. 4. "Mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.6.

IC 33-27-1-5
"Nonattorney commissioners"
Sec. 5. "Nonattorney commissioners" means the three (3) individuals not admitted to the practice of law who are appointed to the judicial nominating commission by the governor.
As added by P.L.98-2004, SEC.6.



CHAPTER 2. COMMISSIONERS, EMPLOYEES, AND STAFF

IC 33-27-2-1
Nonattorney commissioners; appointment; term; residency; vacancy
Sec. 1. (a) The governor shall appoint three (3) nonattorney citizens of Indiana, one (1) each from the First District, the Second District, and the Third District of the court of appeals, as commissioners of the judicial nominating commission.
(b) One (1) month before the expiration of a term of office of a nonattorney commissioner, the governor shall either reappoint the commissioner as provided in section 5 of this chapter or appoint a new nonattorney commissioner. All appointments made by the governor to the judicial nominating commission shall be certified to the secretary of state and to the clerk of the supreme court not later than ten (10) days after the appointment.
(c) Except as provided in subsection (e), the governor shall appoint each nonattorney commissioner for a term of three (3) years.
(d) An appointed nonattorney commissioner must reside in the court of appeals district for which the nonattorney commissioner was appointed. A nonattorney commissioner is considered to have resigned the position if the residency of the nonattorney commissioner changes from the court of appeals district for which the nonattorney commissioner was appointed.
(e) When a vacancy occurs in the office of a nonattorney commissioner, the chairman of the commission shall promptly notify the governor in writing. Vacancies in the office of nonattorney commissioners shall be filled by appointment by the governor not later than sixty (60) days after the governor receives notice of the vacancy. The term of the nonattorney commissioner appointed to fill the vacancy is for the unexpired term of the member whose vacancy the new nonattorney commissioner has filled.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-2
Attorney commissioners; electors and elections; residency; term; vacancy
Sec. 2. (a) For purposes of electing attorney members to the judicial nominating commission, the state shall be divided into three (3) districts, corresponding to the First District, the Second District, and the Third District of the court of appeals.
(b) The qualified electors consist of the individuals who are registered with the clerk of the supreme court as attorneys in good standing under the requirements of the supreme court.
(c) The electors of each district shall elect one (1) resident of their district who is admitted to the practice of law in Indiana to the judicial nominating commission. The term of office of each elected member is three (3) years, beginning on the first day of January following the election. During the month before the expiration of an

elected member's term of office, an election shall be held to fill the succeeding three (3) year term of office. Attorney commissioners on the commission must reside for the term of their office in the district from which they were elected. An attorney commissioner is considered to have resigned the position if the residency of the attorney commissioner changes from the court of appeals district for which the attorney commissioner was elected.
(d) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the judicial nominating commission shall be filled for the unexpired term of the member creating the vacancy by a special election. An attorney commissioner who is elected to fill an unexpired term shall commence the attorney commissioner's duties immediately upon the certification of the new attorney commissioner's election to the secretary of state.
As added by P.L.98-2004, SEC.6.

IC 33-27-2-3
Election procedure
Sec. 3. The attorney commissioners of the judicial nominating commission shall be elected by the following process:
(1) The clerk of the supreme court shall, at least ninety (90) days before the date of an election, send a notice by mail to the address for each qualified elector shown on the records of the clerk informing the electors that nominations for the election must be made to the clerk of the supreme court at least sixty (60) days before the election.
(2) A nomination in writing accompanied by a signed petition of thirty (30) electors from the nominee's district, and the written consent of the nominee shall be filed, by mail or otherwise, by any electors or group of electors admitted to the practice of law in Indiana who reside in the same district as the nominee, in the office of the clerk of the supreme court at least sixty (60) days before the election.
(3) The clerk of the supreme court shall prepare and print separate ballots for each court of appeals district. These ballots must contain the names and residence addresses of all nominees residing within the district for which the ballots are prepared, and whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(4) The ballot must read as follows:
Indiana Judicial Nominating Commission
BALLOT FOR DISTRICT ( )
To be cast by individuals residing in District ( ) and registered with the Clerk of the Supreme Court as an attorney in good standing under the requirements of the Supreme Court. Vote for one (1) member listed below for Indiana Judicial Nominating Commissioner for the term commencing _______.
District ( )         (Name)        (Address)
(Name)        (Address)
(Name)        (Address)
To be counted, this ballot must be completed, the accompanying certificate completed and signed, and both together mailed or delivered to the Clerk of the Supreme Court of Indiana, Indianapolis, Indiana, not later than _______.
DESTROY BALLOT IF NOT USED



CHAPTER 3. DUTIES OF THE COMMISSION; APPOINTMENTS TO JUDICIAL OFFICE

IC 33-27-3-1
Duties
Sec. 1. (a) When a vacancy occurs in the supreme court, the court of appeals, or the tax court, the clerk of the court shall promptly notify the chairman of the commission of the vacancy.
(b) The chairman shall call a meeting of the commission not later than twenty (20) days after receiving the notice.
(c) The commission shall submit the nominations of three (3) candidates for the vacancy and certify them to the governor as promptly as possible, but not later than seventy (70) days after the time the vacancy occurs.
(d) When it is known that a vacancy will occur at a definite future date, but the vacancy has not yet occurred, the clerk shall notify the commission immediately of the future vacancy, and the commission may, not later than sixty (60) days after receiving the notice of the vacancy, make nominations and submit to the governor the names of three (3) persons nominated for the future vacancy.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-2
Evaluating judicial candidates; investigations; public disclosure of names and information; public records
Sec. 2. (a) The judicial nominating commission shall submit to the governor, from those names the commission considers for a vacancy, the names of only the three (3) most highly qualified candidates. In determining which candidates are most highly qualified each commission member shall evaluate each candidate, in writing, on the following considerations:
(1) Legal education, including law schools attended and education after law school, and any academic honors and awards achieved.
(2) Legal writings, including legislative draftings, legal briefs, and contributions to legal journals and publications.
(3) Reputation in the practice of law, as evaluated by attorneys and judges with whom the candidate has had professional contact, and the type of legal practice, including experience and reputation as a trial lawyer or trial judge.
(4) Physical condition, including general health, stamina, vigor, and age.
(5) Financial interests, including any interest that might conflict with the performance of judicial responsibilities.
(6) Activities in public service, including writings and speeches concerning public affairs and contemporary problems, and efforts and achievements in improving the administration of justice.
(7) Any other pertinent information that the commission feels

is important in selecting the most highly qualified individuals for judicial office.
(b) The commission may not make an investigation to determine these considerations until the individual states in writing that the individual desires to hold a judicial office that has been or will be created by a vacancy and that the individual consents to the public disclosure of information under subsections (d) and (g).
(c) The commission shall inquire into the personal and legal backgrounds of each candidate by investigations made independent from the statements on an application of the candidate or in an interview with the candidate. In completing these investigations, the commission may use information or assistance provided by:
(1) a law enforcement agency;
(2) any organization of lawyers, judges, or individual practitioners; or
(3) any other person or association.
(d) The commission shall publicly disclose the names of all candidates who have filed for judicial appointment after the commission has received the consent required by subsection (b) but before the commission has begun to evaluate any of the candidates. If the commission's screening of the candidates for judicial appointment occurs in an executive session conducted under IC 5-14-1.5-6.1(b)(10), the screening may not reduce the number of candidates for further consideration to fewer than ten (10) individuals unless there are fewer than ten (10) individuals from which to choose before the screening. When the commission's screening has reduced the number of candidates for further consideration to not less than ten (10) or it has less than ten (10) eligible candidates otherwise from which to choose, the commission shall:
(1) publicly disclose the names of the individuals and their applications before taking any further action; and
(2) give notice of any further action in the same manner that notice is given under IC 5-14-1.5.
(e) Information described in subsection (d)(1) is identifying information for the purposes of IC 5-14-1.5-6.1(b)(10).
(f) The commission shall submit with the list of three (3) nominees to the governor its written evaluation of each nominee, based on the considerations set forth in subsection (a). The list of names submitted to the governor and the written evaluation of each nominee shall be publicly disclosed by the commission.
(g) Notwithstanding IC 5-14-3-4, all public records (as defined in IC 5-14-3-2) of the judicial nominating commission are subject to IC 5-14-3-3, including records described in IC 5-14-3-4(b)(12). However, the following records are excepted from public inspection and copying at the discretion of the judicial nominating commission:
(1) Personnel files of commission employees and files of applicants for employment with the commission to the extent permitted under IC 5-14-3-4(b)(8).
(2) Records specifically prepared for discussion or developed

during discussion in an executive session under IC 5-14-1.5-6.1, unless the records are prepared for use in the consideration of a candidate for judicial appointment.
(3) Investigatory records prepared for the commission under subsection (c) until:
(A) the records are filed or introduced into evidence in connection with the consideration of a candidate;
(B) the records are publicly discussed by the commission in connection with the consideration of a candidate;
(C) a candidate elects to have the records released by the commission; or
(D) the commission elects to release the records that the commission considers appropriate in response to publicly disseminated statements relating to the activities or actions of the commission;
whichever occurs first.
(4) Applications of candidates for judicial appointment who are not among the applicants eligible for further consideration following the commission's screening under subsection (d).
(5) The work product of an attorney (as defined in IC 5-14-3-2) representing the commission.
(h) When an event described by subsection (g)(3) occurs, the investigatory record becomes available for public inspection and copying under IC 5-14-3-3.
(i) As used in this subsection, "attributable communication" refers to a communication containing the sender's name, address, and telephone number. The commission shall provide a copy of all attributable communications concerning a candidate for judicial appointment to each member of the commission. An attributable communication becomes available for public inspection and copying under IC 5-14-3-3 after a copy is provided to each member of the commission. The commission may not consider a communication other than an attributable communication in evaluating a candidate for judicial appointment.
(j) The commission shall release the investigatory records prepared for the commission under subsection (c) to the candidate for judicial appointment described by the records.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-3
Withdrawal or death of nominees; multiple vacancies
Sec. 3. If a nominee dies or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee from the list of nominees previously provided. Whenever two (2) or more vacancies exist, the commission shall nominate three (3) different persons for each vacancy and submit a list of the persons nominated to the governor.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-4 Failure of governor to appoint; appointment by chief justice; changes in list
Sec. 4. (a) If the governor fails to make an appointment not later than sixty (60) days after the date the names of the nominees are submitted to the governor, the chief justice shall make the appointment from the nominees.
(b) A change in a list submitted to the governor under section 3 of this chapter requires a resubmission of the altered list to the governor, and the sixty (60) day period in which the governor must make the appointment begins on the date of resubmission.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-5
Effective date of appointment
Sec. 5. An individual appointed to the supreme court, the court of appeals, or the tax court by the governor shall commence the duties of the individual's office immediately upon the effective date of the appointment. An appointment to a judicial office does not take effect until a vacancy for the office exists.
As added by P.L.98-2004, SEC.6.

IC 33-27-3-6
Meetings
Sec. 6. (a) The judicial nominating commission shall meet as necessary to discharge the commission's responsibilities under the Constitution of the State of Indiana and the state laws. Meetings of the commission shall be called by the chairman, or if the chairman fails to call a meeting when a meeting is necessary, upon the call of any four (4) members of the commission. When a meeting is called, the chairman shall give each member of the commission at least five (5) days written notice by mail of the time and place of the meeting unless the commission at its previous meeting designated the time and place of the next meeting.
(b) Meetings of the commission must be held at a place in Indiana, as arranged by the chairman of the commission.
(c) The commission shall act only at a meeting and may act only on the concurrence of a majority of the members attending a meeting. The commission may not vote to reduce the number of candidates for further consideration or to submit or not submit the list of nominees under subsection (e) during an executive session. Four (4) members constitute a quorum.
(d) The commission may adopt reasonable and proper rules for the conduct of its proceedings and the discharge of its duties. The rules must comply with this chapter and include procedures by which eligible candidates for a vacancy in the supreme court or court of appeals may submit their names to the commission. The rules are public records, and the meetings of the commission at which the rules are considered for initial adoption or amendment must be publicly announced and open to the public.
(e) Notwithstanding IC 5-14-1.5-2, the commission is a public

agency for the purposes of IC 5-14-1.5. The commission may meet in executive session under IC 5-14-1.5-6.1 for the consideration of a candidate for judicial appointment if:
(1) notice of the executive session is given in the manner prescribed by IC 5-14-1.5-5;
(2) all interviews of candidates are conducted at meetings open to the public; and
(3) copies of all attributable communications (as defined in section 2(i) of this chapter) concerning the candidates have been provided to all commission members and made available for public inspection and copying.
As added by P.L.98-2004, SEC.6.



CHAPTER 4. APPOINTMENT OF SENIOR JUDGES

IC 33-27-4-1
Application
Sec. 1. A person who desires to serve as a senior judge under IC 33-23-3 may apply to the judicial nominating commission for certification to the supreme court as a senior judge.
As added by P.L.98-2004, SEC.6.

IC 33-27-4-2
Certification
Sec. 2. The judicial nominating commission shall certify to the supreme court a person desiring to serve as a senior judge if the person meets requirements for service as a senior judge set by the supreme court under IC 33-24-3-7.
As added by P.L.98-2004, SEC.6.

IC 33-27-4-3
Restrictions on certification; retirement benefits
Sec. 3. (a) Except as provided in subsection (b), a person may not be certified under this section if:
(1) the person:
(A) has not served as a judge or justice; or
(B) is still serving as a judge or justice;
of a court of record in Indiana;
(2) the person is not available for the minimum period of commitment for service as a senior judge specified by the supreme court under IC 33-24-3-7; or
(3) the combination of:
(A) the compensation for senior judges set under IC 33-23-3-5; and
(B) any retirement benefits that the person is receiving or is entitled to receive;
exceeds the minimum compensation to which judges of the circuit court are entitled under IC 33-38-5.
(b) A person who elects to forgo retirement benefits during the period of commitment as a senior judge may be certified as a senior judge under section 2 of this chapter upon verification by the judicial nominating commission of the availability to the person of the election.
As added by P.L.98-2004, SEC.6.






ARTICLE 28. CIRCUIT COURTS

CHAPTER 1. JURISDICTION, DUTIES, AND POWERS

IC 33-28-1-1
Place of holding court; name of court
Sec. 1. The circuit court shall be held in the respective counties at times as may be fixed by law. The court shall be styled "____________ Circuit Court", according to the name of the county in which it may be held.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-2
Jurisdiction
Sec. 2. (a) The circuit court has original jurisdiction in all civil cases and in all criminal cases, except where exclusive jurisdiction is conferred by law upon other courts of the same territorial jurisdiction.
(b) The circuit court also has the appellate jurisdiction that may be conferred by law upon it.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-3
Recognizances
Sec. 3. The judge of a circuit court, within the judge's district, shall take all necessary recognizances to keep the peace, or to answer any criminal charge, or offense, in the court having jurisdiction.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-4
Form of process
Sec. 4. If there is a process for which a form is not prescribed by law, a circuit court shall frame a new writ in conformity with the principles of the process.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-5
Process; judgments; sentences; orders and injunctions; commissions for examination of witnesses; oaths; contempt
Sec. 5. A circuit court may do the following:
(1) Issue and direct all processes necessary to the regular execution of the law to the following:
(A) A court of inferior jurisdiction.
(B) A corporation.
(C) An individual.
(2) Make all proper judgments, sentences, decrees, orders, and injunctions, issue all processes, and do other acts as may be proper to carry into effect the same, in conformity with Indiana

laws and Constitution of the State of Indiana.
(3) Administer all necessary oaths.
(4) Punish, by fine or imprisonment, or both, all contempts of the court's authority.
(5) Proceed in any matter before the court, or in any matter in which the proceedings of the court, or the due course of justice, is interrupted.
(6) Grant commissions for the examination of witnesses according to the regulations of law.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-6
Subject matter in two or more counties
Sec. 6. When the subject matter of a circuit court is situated in two (2) or more counties, the court that takes cognizance of the matter first shall retain the matter.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-7
Seal of court
Sec. 7. The circuit court of each county shall have a seal. A description of the seal must be signed by the judge devising the seal. The seal must be filed by the clerk and recorded.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-8
Clerk's private seal
Sec. 8. (a) This section applies to a new county in which a seal has not been devised for the county's circuit court.
(b) The clerk of a circuit court located in a county subject to this section may seal all papers required by law to be sealed with the seal of the circuit court with the clerk's private seal. Papers sealed with the clerk's seal under this section are considered to have been sealed with a seal devised by the circuit court.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-9
Failure of judge to attend court
Sec. 9. A suit, process, matter, or proceeding returnable to or pending in any circuit court may not be discontinued by reason of a failure of the judge to attend on the first or any other day of the term.
As added by P.L.98-2004, SEC.7.

IC 33-28-1-10
Sheriff or coroner absent or incapacitated; appointment of elisor
Sec. 10. If, at any time both the sheriff and the coroner are unable to attend, or if the sheriff and coroner are both incapacitated from serving, the board of county commissioners may appoint an elisor to serve during the pendency of the matter in which the sheriff and coroner are disabled from serving. As added by P.L.98-2004, SEC.7.

IC 33-28-1-11
Oath, bond, and authority of elisor
Sec. 11. An elisor appointed under section 10 of this chapter shall take the same oath and give the same bond and surety that are required of sheriffs. The elisor has the same authority to perform all the duties of the sheriff that relate to the service for which the elisor is specially appointed. The elisor is governed by the same rules and subject to the same penalties and liabilities as the sheriff.
As added by P.L.98-2004, SEC.7.



CHAPTER 2. ELECTION OF JUDGES

IC 33-28-2-1
Election of judges
Sec. 1. (a) A judge of the circuit court shall be elected under IC 3-10-2-11 by the voters of each circuit.
As added by P.L.98-2004, SEC.7.

IC 33-28-2-2
Numbered seats
Sec. 2. In any circuit for which IC 33-33 provides more than one (1) judge of the circuit court, the county election board shall assign a number to each seat on the court. After that, any candidate for judge of the circuit court must file a declaration of candidacy under IC 3-8-2 or petition of nomination under IC 3-8-6 for one (1) specified seat of the court. Each seat on the court shall be listed separately on the election ballot in the form prescribed by IC 3-10-1-19 and IC 3-11.
As added by P.L.98-2004, SEC.7. Amended by P.L.58-2005, SEC.31.



CHAPTER 3. SMALL CLAIMS AND MISDEMEANOR DIVISION

IC 33-28-3-1
Applicability of chapter to circuit courts having standard small claims and misdemeanor division
Sec. 1. This chapter applies to each circuit court for which this title provides a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-2
Dockets
Sec. 2. The small claims and misdemeanor division of the court has the following dockets:
(1) A small claims docket.
(2) A minor offenses and violations docket.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-3
Jurisdiction of small claims docket
Sec. 3. (a) The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than three thousand dollars ($3,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds three thousand dollars ($3,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed three thousand dollars ($3,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
(b) This section expires July 1, 2005.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-4
Jurisdiction of small claims docket
Sec. 4. (a) This section applies after June 30, 2005.
(b) The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and

tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-5
Exceptions to formal practice and procedure; answer and appearance; continuance; informality
Sec. 5. (a) The exceptions provided in this section to formal practice and procedure apply to all cases on the small claims docket.
(b) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance constitutes a general denial and preserves all defenses and compulsory counterclaims, which may then be presented at the trial of the case.
(c) If, at the trial of the case, the court determines:
(1) that the complaint is so vague or ambiguous that the defendant was unable to determine the nature of the plaintiff's claim; or
(2) that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated;
the court shall grant a continuance.
(d) The trial shall be conducted informally, with the objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial is not bound by the statutes or rules governing practice, procedure, pleadings, or evidence except for provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-6
Change of venue in cases on small claims docket
Sec. 6. There is no change of venue from the county as of right in cases on the small claims docket. However, a change of venue from the judge shall be granted as provided by statute and by rules of the supreme court.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-7
Waiver of trial by jury; demand for jury trial; transfer to plenary docket
Sec. 7. (a) The filing of a claim on the small claims docket is considered a waiver of trial by jury.
(b) The defendant may, not later than ten (10) days following service of the complaint in a small claims case, demand a trial by jury by filing an affidavit that:
(1) states that there are questions of fact requiring a trial by jury;
(2) specifies those questions of fact; and
(3) states that the demand is in good faith.
(c) Notice of the defendant's right to a jury trial, and the ten (10)

day period in which to file for a jury trial, must be clearly stated on the notice of claim or on an additional sheet to be served with the notice of claim on the defendant.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the plenary docket. Upon transfer, the claim then loses its status as a small claim.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-8
Minor offenses and violations docket; jurisdiction; traffic violations bureau
Sec. 8. (a) The minor offenses and violations docket has jurisdiction over the following:
(1) All Class D felony cases.
(2) All misdemeanor cases.
(3) All infraction cases.
(4) All ordinance violation cases.
(b) The court shall establish a traffic violations bureau in the manner prescribed by IC 34-28-5-7 through IC 34-28-5-10.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-9
Evening sessions; additional sessions
Sec. 9. (a) The court shall provide by rule for an evening session to be held once each week.
(b) The court shall hold additional sessions in the evening and on holidays as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.98-2004, SEC.7.

IC 33-28-3-10
Compliance with requests by executive director of state court administration
Sec. 10. The court shall comply with all requests made under IC 33-24-6-3 by the executive director of the division of state court administration concerning the small claims and misdemeanor division.
As added by P.L.98-2004, SEC.7.



CHAPTER 4. JURY COMMISSIONERS AND JURY SERVICE

IC 33-28-4-1
Applicability of chapter
Sec. 1. (a) This chapter does not apply to a county that chooses under subsection (b) to follow the procedure for jury selection and service set out in IC 33-28-5.
(b) The court administrator or the clerk of the circuit and superior courts of a county may choose to follow the procedure for jury selection and service set out in IC 33-28-5 instead of the procedure set out in this chapter. The court administrator shall serve as the jury commissioner under IC 33-28-5. If the decision to follow IC 33-28-5 is made, all the provisions of IC 33-28-5 must be followed.
As added by P.L.98-2004, SEC.7.

IC 33-28-4-2
Appointment; qualifications; oath or affirmation
Sec. 2. (a) The circuit court shall, during November, appoint for the next calendar year two (2) persons, at least one (1) of whom shall be a resident of the town or city in which the court shall be held, as jury commissioners.
(b) The jury commissioners appointed under subsection (a) must be freeholders and voters of the county, well known to be of opposite politics, and of good character for intelligence, morality, and integrity.
(c) The circuit court shall cause the jury commissioners to appear and take an oath or affirmation in open court, to be entered of record in the order book of the court in the following form: "You do solemnly swear (or affirm) that you will honestly, and without favor or prejudice, perform the duties of jury commissioners during your term of office, that, in selecting persons to be drawn as jurors, you will select none but persons whom you believe to be of good repute for intelligence and honesty, that you will select none whom you have been or may be requested to select, and that, in all of your selections, you will endeavor to promote only the impartial administration of justice.".
(d) After entering the oath required under subsection (c), the court shall instruct the jury commissioners concerning their duties.
As added by P.L.98-2004, SEC.7.

IC 33-28-4-3
Selection of prospective jurors; procedures
Sec. 3. (a) The jury commissioners shall immediately, from lists approved by the supreme court that may be used to select prospective jurors, examine for the purpose of determining the sex, age, and identity of prospective jurors, and proceed to select and deposit, in a box furnished by the clerk for that purpose, the names, written on separate slips of paper of uniform shape, size, and color, of twice as many persons as will be required by law for grand and petit jurors in

the courts of the county, for all the terms of the courts, to begin with the following calendar year.
(b) Each selection shall be made as nearly as possible in proportion to the population of each county commissioner's district. In making the selections, the jury commissioners shall in all things observe their oaths. The jury commissioners shall not select the name of any person who is to them known to be interested in or has case pending that may be tried by a jury to be drawn from the names so selected.
(c) The jury commissioners shall deliver the locked box to the clerk of the circuit court, after having deposited into the box the names as directed under this section. The key shall be retained by one (1) of the jury commissioners, who may not be an adherent of the same political party as the clerk.
(d) In a county containing a consolidated city, the jury commissioners may, upon an order made by the judge of the circuit court and entered in the records of the circuit court of the county, make the selections and deposits required under this section monthly instead of annually. The jury commissioners may omit the personal examination of prospective jurors and make selection without reference to county commissioners' districts. The judge of the circuit court in a county containing a consolidated city may do the following:
(1) Appoint a secretary for the jury commissioners, and sufficient stenographic aid and clerical help to properly perform the duties of the jury commissioners.
(2) Fix the salaries of the commissioners, the secretary, and stenographic and clerical employees.
(3) Provide office quarters and necessary supplies for the jury commissioners and their employees.
The expenses incurred under this subsection shall be paid for from the treasury of the county upon the order of the court.
(e) Subject to appropriations made by the county fiscal body, the jury commissioners may use a computerized jury selection system. However, the system used for the selection system must be fair and may not violate the rights of persons with respect to the impartial and random selection of prospective jurors. The jurors selected under the computerized jury selection system must be eligible for selection under this chapter. The commissioners shall deliver the names of the individuals selected to the clerk of the circuit court. The commissioners shall observe their oath in all activities taken under this subsection.
As added by P.L.98-2004, SEC.7. Amended by P.L.80-2006, SEC.4.

IC 33-28-4-4
Special venire issuing for jurors
Sec. 4. When a court believes that by reason of numerous challenges in any cause, a special venire should issue for jurors, the court shall direct the clerk to draw from the box described in section 3 of this chapter the number of names considered proper. The

persons drawn under this section shall be summoned by virtue of the special venire. If:
(1) the names in the box are exhausted for any reason; and
(2) a court of the county cannot be furnished with juries at any term during the calendar year;
the circuit court, or judge of the circuit court in vacation, shall by order require the jury commissioners at a time to be fixed, to deposit in the box the additional number of names as the court or judge shall name in the order. Additional jurors shall be selected under the rules and regulations prescribed in section 3 of this chapter. The box shall then be delivered to the clerk, as provided under section 3 of this chapter, to be drawn by the clerk as may be necessary under section 9 of this chapter.
As added by P.L.98-2004, SEC.7.

IC 33-28-4-5
Jury box and key
Sec. 5. The box described in section 3 of this chapter shall remain in possession of the clerk, securely locked. The only key to the box must remain in the possession of the jury commissioner, of opposite politics from the clerk. The clerk shall be present each time the box is opened, for any purpose under this chapter.
As added by P.L.98-2004, SEC.7.

IC 33-28-4-6
Parties to or persons interested in pending cause barred; failure to discharge duties; contempt; penalty
Sec. 6. (a) A person may not be appointed a jury commissioner if, at the time of the appointment, the person is:
(1) a party to; or
(2) interested in;
a case pending in the county that may be tried by a jury to be drawn during the calendar year following the year of the appointment.
(b) A person appointed a jury commissioner, who fails to take the office, or having accepted the office, fails without good cause, to discharge any of the duties of the office, is guilty of contempt of the court. A person guilty of contempt under this section shall be summarily punished by fine of at least five dollars ($5) and not more than one hundred dollars ($100).
As added by P.L.98-2004, SEC.7.

IC 33-28-4-7
Vacancy in office; per diem
Sec. 7. (a) The circuit court shall appoint a person to fill a vacancy, or to act for a jury commissioner, as the case may require, if:
(1) a vacancy occurs in the office of jury commissioner;
(2) a jury commissioner fails to act when required; or
(3) illness or any other cause renders a jury commissioner unable to act.     (b) A person appointed under subsection (a):
(1) must possess the qualifications required for jury commissioners;
(2) must be an adherent of the same political party as is the commissioner in whose stead the person is appointed to serve; and
(3) shall take the oath required by this chapter.
(c) For the time actually employed in the performance of jury commissioner's duties, each jury commissioner shall be allowed a per diem to be fixed by the court and paid out of the county treasury upon the warrant of the county auditor.
As added by P.L.98-2004, SEC.7. Amended by P.L.2-2005, SEC.87.

IC 33-28-4-8
Disqualification from jury service; deferral of service; restoration of right to serve on jury; restoration of right to possess firearm
Sec. 8. (a) A prospective juror is disqualified to serve on a jury if any of the following conditions exist:
(1) The person is not a citizen of the United States, at least eighteen (18) years of age, and a resident of the county.
(2) The person is unable to read, speak, and understand the English language with a degree of proficiency sufficient to fill out satisfactorily a juror qualification form.
(3) The person is incapable of rendering satisfactory jury service due to physical or mental disability. However, a person claiming this disqualification may be required to submit a physician's or authorized Christian Science practitioner's certificate confirming the disability, and the certifying physician or practitioner is then subject to inquiry by the court at the court's discretion.
(4) The person is under a sentence imposed for an offense.
(5) A guardian has been appointed for the person under IC 29-3 because the person has a mental incapacity.
(6) The person has had rights revoked by reason of a felony conviction and the rights have not been restored.
(b) A person scheduled to appear for jury service has the right to defer the date of the person's initial appearance for jury service one (1) time upon a showing of hardship, extreme inconvenience, or necessity. The court shall grant a prospective juror's request for deferral if the following conditions are met:
(1) The prospective juror has not previously been granted a deferral.
(2) The prospective juror requests a deferral by contacting the jury commissioner:
(A) by telephone;
(B) by electronic mail;
(C) in writing; or
(D) in person.
(3) The prospective juror selects another date on which the prospective juror will appear for jury service that is:             (A) not more than one (1) year after the date upon which the prospective juror was originally scheduled to appear; and
(B) a date when the court will be in session.
(4) The court determines that the prospective juror has demonstrated that a deferral is necessary due to:
(A) hardship;
(B) extreme inconvenience; or
(C) necessity.
(c) A person may not serve as a petit juror in any county if the person served as a petit juror in the same county within the previous three hundred sixty-five (365) days. The fact that a person's selection as a juror would violate this subsection is sufficient cause for challenge.
(d) A grand jury, a petit jury, or an individual juror drawn for service in one (1) court may serve in another court of the county, in accordance with orders entered on the record in each of the courts.
(e) The same petit jurors may be used in civil cases and in criminal cases.
(f) A person may not be excluded from jury service on account of race, color, religion, sex, national origin, or economic status.
(g) Notwithstanding IC 35-47-2, IC 35-47-2.5, or the restoration of the right to serve on a jury under this section and except as provided in subsections (h), (i), and (l), a person who has been convicted of a crime of domestic violence (as defined in IC 35-41-1-6.3) may not possess a firearm:
(1) after the person is no longer under a sentence imposed for an offense; or
(2) after the person has had the person's rights restored following a conviction.
(h) Not earlier than five (5) years after the date of conviction, a person who has been convicted of a crime of domestic violence (as defined in IC 35-41-1-6.3) may petition the court for restoration of the person's right to possess a firearm. In determining whether to restore the person's right to possess a firearm, the court shall consider the following factors:
(1) Whether the person has been subject to:
(A) a protective order;
(B) a no contact order;
(C) a workplace violence restraining order; or
(D) any other court order that prohibits the person from possessing a firearm.
(2) Whether the person has successfully completed a substance abuse program, if applicable.
(3) Whether the person has successfully completed a parenting class, if applicable.
(4) Whether the person still presents a threat to the victim of the crime.
(5) Whether there is any other reason why the person should not possess a firearm, including whether the person failed to complete a specified condition under subsection (i) or whether

the person has committed a subsequent offense.
(i) The court may condition the restoration of a person's right to possess a firearm upon the person's completion of specified conditions.
(j) If the court denies a petition for restoration of the right to possess a firearm, the person may not file a second or subsequent petition until one (1) year has elapsed.
(k) A person has not been convicted of a crime of domestic violence for purposes of subsection (h) if the conviction has been expunged or if the person has been pardoned.
(l) The right to possess a firearm shall be restored to a person whose conviction is reversed on appeal or on post-conviction review at the earlier of the following:
(1) At the time the prosecuting attorney states on the record that the charges that gave rise to the conviction will not be refiled.
(2) Ninety (90) days after the final disposition of the appeal or the post-conviction proceeding.
As added by P.L.98-2004, SEC.7. Amended by P.L.1-2005, SEC.216; P.L.4-2006, SEC.2.

IC 33-28-4-8.3
Adverse employment action as the result of jury service
Sec. 8.3. (a) If a person:
(1) is summoned to serve as a juror; and
(2) notifies the person's employer of the jury summons within a reasonable period:
(A) after receiving the jury summons; and
(B) before the person appears for jury service;
the person's employer may not subject the person to any adverse employment action as the result of the person's jury service.
(b) An employee may not be required or requested to use annual vacation or sick leave for time spent:
(1) responding to a summons for jury service;
(2) participating in the jury selection process; or
(3) serving on a jury.
This subsection does not require an employer to provide annual vacation or sick leave to an employee who is not otherwise entitled to these benefits.
As added by P.L.4-2006, SEC.3.

IC 33-28-4-9
Drawing of jurors
Sec. 9. (a) During the month of December, and at other times the judge considers necessary, the judge of any court of record in which jury trials are had shall by written order direct the clerk of the circuit court to draw grand jurors or petit jurors from the names selected by the jury commissioners. The names shall be drawn by the clerk in the presence of the jury commissioners, in a number equal to the number of jurors to be summoned according to the judge's orders. The names of jurors for each court having criminal jurisdiction shall be drawn

first.
(b) At the time of the drawing, the clerk shall enter in the order book of the court a list of the names drawn, in the order in which they were drawn. The clerk shall attach the clerk's certificate to attest to the accuracy of the list. The clerk shall issue venires for the jurors as the courts direct. However, the jurors called to service shall be identified long enough before the trial or grand jury session to permit counsel to study their backgrounds.
(c) Notice to or summons of persons for jury duty shall be served by the clerk of the circuit court upon order of the court.
(d) The sheriff or bailiff shall call the jurors to the jury box in the same order in which their names were drawn. Jurors shall serve for three (3) months, or for a shorter period if a shorter period is specified in the judge's written order.
(e) This section shall be construed to supplement IC 34-36-2, and IC 34-36-3-5 through IC 34-36-3-7, and other statutory provisions for special juries, for juries by agreement, for juries from other counties, for struck juries, and for special venires. This section shall be construed liberally, to the effect that no indictment shall be quashed, and no trial, judgment, order, or proceeding shall be reversed or held invalid on the ground that the terms of this section have not been followed, unless it appears that the noncompliance was either in bad faith or was objected to promptly upon discovery and was probably harmful to the substantial rights of the objecting party.
As added by P.L.98-2004, SEC.7.

IC 33-28-4-10
Adverse employment action for jury service
Sec. 10. (a) The employer of a person who:
(1) is summoned to serve as a juror; and
(2) notifies the employer of the jury summons:
(A) within a reasonable time after receiving the jury summons; and
(B) before the person appears for jury duty;
may not subject the person to any adverse employment action as the result of the person's jury service.
(b) An employee may not be required or requested to use annual leave, vacation leave, or sick leave for time spent:
(1) responding to a summons for jury duty;
(2) participating in the jury selection process; or
(3) serving on a jury.
This subsection does not require an employer to provide annual leave, vacation leave, or sick leave to an employee who is not otherwise entitled to these benefits.
(c) If:
(1) a prospective juror works for an employer with ten (10) or fewer full-time employees (or their equivalent);
(2) another employee of the employer described in subdivision (1) is performing jury service; and
(3) the prospective juror or the employee performing jury

service notifies the court that they both work for the same employer;
the court shall reschedule the prospective juror's jury service for a date that does not overlap with the jury service of the other employee already performing jury service.
As added by P.L.80-2006, SEC.5.



CHAPTER 5. CIRCUIT AND SUPERIOR COURT JURY SELECTION AND SERVICE

IC 33-28-5-1
"Courts" defined
Sec. 1. As used in this chapter, "courts" means the circuit and superior courts of a county that choose to follow the procedure for jury selection and service set out in this chapter.
As added by P.L.98-2004, SEC.7.



CHAPTER 6. LAKE COUNTY JURY SELECTION AND SERVICE PROVISIONS

IC 33-28-6-1
Policy of chapter
Sec. 1. The policy of this chapter is to provide a uniform system of jury selection for all courts so that:
(1) all persons selected for jury service shall be selected at random from a fair cross-section of the population of the area served by the court; and
(2) all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service in this county and an obligation to serve as jurors when summoned for that purpose.
As added by P.L.98-2004, SEC.7.






ARTICLE 29. SUPERIOR COURTS

CHAPTER 1. PROVISIONS CONCERNING STANDARD SUPERIOR COURTS

IC 33-29-1-1
Application
Sec. 1. Except as otherwise provided in IC 33-33, this chapter applies to standard superior courts established in IC 33-33.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-2
Seal
Sec. 2. A standard superior court may have a seal containing the words "________ (insert name of county in which the court is located) Superior Court ______ (insert court number for multiple courts), _______ (insert name of county) County, Indiana".
As added by P.L.98-2004, SEC.8.

IC 33-29-1-3
Judge; election; qualifications
Sec. 3. (a) A standard superior court judge is elected at the general election every six (6) years in the county in which the court is located. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as a judge of a standard superior court, a person must be:
(1) a resident of the county in which the court is located;
(2) less than seventy (70) years of age at the time the judge takes office; and
(3) admitted to practice law in Indiana.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-4
Judicial powers
Sec. 4. The judge of a standard superior court:
(1) has the same powers relating to the conduct of business of the court as the judge of the circuit court of the county in which the standard superior court is located; and
(2) may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-5
Bailiff and court reporter
Sec. 5. (a) The judge of a standard superior court shall appoint a bailiff and an official court reporter for the court.
(b) The salaries of the bailiff and the official court reporter shall be:         (1) fixed in the same manner as the salaries of the bailiff and the official court reporter for the circuit court of the county in which the standard superior court is located; and
(2) paid monthly:
(A) out of the treasury of the county in which the standard superior court is located; and
(B) as provided by law.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-6
Clerk; books and dockets
Sec. 6. The clerk of a standard superior court, under the direction of the judge of the court, shall provide:
(1) order books and fee books;
(2) judgment dockets and execution dockets; and
(3) other books for the court;
that must be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-7
Courtroom; equipment; duty of county executive
Sec. 7. (a) The county executive for the county in which the standard superior court is located shall provide and maintain:
(1) a suitable courtroom;
(2) furniture and equipment; and
(3) other rooms and facilities;
necessary for the operation of the court.
(b) The county fiscal body shall appropriate sufficient funds for the provision and maintenance of the items described in subdivisions (1) through (3).
As added by P.L.98-2004, SEC.8.

IC 33-29-1-8
Juries
Sec. 8. (a) The jury commissioners appointed by the judge of the circuit court of the county in which the standard superior court is located shall serve as the jury commissioners for the standard superior court.
(b) A jury in the standard superior court shall be selected in the same manner as a jury in the circuit court of the county in which the standard superior court is located.
(c) A grand jury selected for the circuit court of the county in which the standard superior court is located shall serve as the grand jury for the standard superior court.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-9
Transfer of cases
Sec. 9. (a) The judge of the circuit court of the county in which

the standard superior court is located may, with the consent of the judge of the standard superior court, transfer any action or proceeding from the circuit court to the standard superior court.
(b) The judge of a standard superior court may, with the consent of the judge of the circuit court, transfer any action or proceeding from the standard superior court to the circuit court of the county in which the standard superior court is located.
As added by P.L.98-2004, SEC.8.

IC 33-29-1-10
Transfer of judges
Sec. 10. (a) The judge of the circuit court of the county in which the standard superior court is located may, with the consent of the judge of the standard superior court, sit as a judge of the standard superior court in any matter as if the circuit court judge were an elected judge of the standard superior court.
(b) The judge of a standard superior court may, with the consent of the judge of the circuit court, sit as the judge of the circuit court of the county in which the standard superior court is located in any matter as if the judge of the standard superior court were the elected judge of the circuit court.
As added by P.L.98-2004, SEC.8.



CHAPTER 2. PROVISIONS GOVERNING STANDARD SMALL CLAIMS AND MISDEMEANOR DIVISION

IC 33-29-2-1
Applicability
Sec. 1. This chapter applies to each superior court for which IC 33-33 provides a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-2
Dockets
Sec. 2. The small claims and misdemeanor division of the court has the following dockets:
(1) A small claims docket.
(2) A minor offenses and violations docket.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-3
Jurisdiction
Sec. 3. (a) Except as provided in subsection (b), the small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than three thousand dollars ($3,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds three thousand dollars ($3,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed three thousand dollars ($3,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
(b) This subsection applies to a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000). The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
(c) This section expires July 1, 2005.
As added by P.L.98-2004, SEC.8.
IC 33-29-2-4
Jurisdiction
Sec. 4. (a) This section applies after June 30, 2005.
(b) The small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring it within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-5
Exceptions to formal practice and procedure; answer and appearance; continuance; informality
Sec. 5. (a) The exceptions provided in this section to formal practice and procedure apply to all cases on the small claims docket.
(b) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance constitutes a general denial and preserves all defenses and compulsory counterclaims, which may then be presented at the trial of the cause.
(c) If, at the trial of the cause, the court determines:
(1) that the complaint is so vague or ambiguous that the defendant was unable to determine the nature of the plaintiff's claim; or
(2) that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated;
the court shall grant a continuance.
(d) The trial shall be conducted informally, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial is not bound by the statutes or rules governing practice, procedure, pleadings, or evidence except for provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-6
Change of venue
Sec. 6. There is no change of venue from the county as of right in cases on the small claims docket. However, a change of venue from the judge shall be granted as provided by statute and by rules of the supreme court.
As added by P.L.98-2004, SEC.8.
IC 33-29-2-7
Jury trial; transfer to plenary docket
Sec. 7. (a) The filing of a claim on the small claims docket is considered a waiver of trial by jury.
(b) A defendant may, not later than ten (10) days following service of the complaint in a small claims case, demand a trial by jury by filing an affidavit that:
(1) states that there are questions of fact requiring a trial by jury;
(2) specifies those questions of fact; and
(3) states that the demand is in good faith.
(c) Notice of the defendant's right to a jury trial, and the ten (10) day period in which to file for a jury trial, shall be clearly stated on the notice of claim or on an additional sheet to be served with the notice of claim on the defendant.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the plenary docket. Upon transfer, the claim then loses its status as a small claim.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-8
Minor offenses and violations docket
Sec. 8. (a) The minor offenses and violations docket has jurisdiction over the following:
(1) All Class D felony cases.
(2) All misdemeanor cases.
(3) All infraction cases.
(4) All ordinance violation cases.
(b) The court shall establish a traffic violations bureau in the manner prescribed by IC 34-28-5-7 through IC 34-28-5-13.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-9
Evening sessions; additional sessions
Sec. 9. (a) The court shall provide by rule for an evening session to be held one (1) time each week.
(b) The court shall hold additional sessions in the evening and on holidays as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.98-2004, SEC.8.

IC 33-29-2-10
Requests by executive director of state court administration
Sec. 10. The court shall comply with all requests made under IC 33-24-6-3 by the executive director of the division of state court administration concerning the small claims and misdemeanor division.
As added by P.L.98-2004, SEC.8.



CHAPTER 3. SMALL CLAIMS REFEREES

IC 33-29-3-1
Application
Sec. 1. This chapter applies to each superior court having a standard small claims and misdemeanor division for which a judge of the superior court is authorized under IC 33-33 to appoint a small claims referee.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-2
Times of service; qualifications
Sec. 2. (a) A small claims referee shall serve at those times the court requires.
(b) A small claims referee:
(1) must be admitted to the practice of law in Indiana;
(2) is not required to be a resident of the county; and
(3) continues in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-3
Appointment; practice of law
Sec. 3. The appointment of the small claims referee:
(1) must be in writing; and
(2) does not prohibit the private practice of law by the appointee.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-4
Powers
Sec. 4. A small claims referee may:
(1) administer all oaths and affirmations;
(2) take and certify affidavits and depositions;
(3) issue subpoenas for witnesses;
(4) compel the attendance of witnesses; and
(5) punish contempts;
for matters within the small claims jurisdiction of the court.
As added by P.L.98-2004, SEC.8.

IC 33-29-3-5
Duties
Sec. 5. The small claims referee shall:
(1) conduct trials of small claims cases;
(2) for cases disposed of by trial, submit written findings of fact, conclusions of law, and recommendations for final judgments to the judge of the court; and
(3) for cases disposed of without trial, submit a written disposition report to the judge of the court.
As added by P.L.98-2004, SEC.8.
IC 33-29-3-6
Limiting power of court
Sec. 6. The judge of the court may:
(1) limit any of the rights or powers of the small claims referee; and
(2) specifically determine the duties of the small claims referee within the limits established in this chapter.
As added by P.L.98-2004, SEC.8.



CHAPTER 4. DIVISION OF ROOMS IN SUPERIOR COURTS

IC 33-29-4-1
Superior court divided into rooms
Sec. 1. In a county that has a superior court consisting of two (2) or more judges, the court shall be divided into rooms.
As added by P.L.98-2004, SEC.8.

IC 33-29-4-2
Room numbering
Sec. 2. The rooms described in section 1 of this chapter shall be numbered consecutively, beginning with No. 1. The judges of the courts shall be nominated and elected by rooms. However, any one (1) judge may sit as judge in the other rooms of the court.
As added by P.L.98-2004, SEC.8.



CHAPTER 5. TERMS AND POWERS OF SUPERIOR COURTS

IC 33-29-5-1
Application
Sec. 1. (a) Except as provided in subsection (b), terms and powers described in this chapter apply to superior courts except as otherwise provided in the particular statute creating the superior court for a particular county.
(b) Section 7 of this chapter applies to all superior courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-2
Terms of court
Sec. 2. (a) If a superior court consists of more than one (1) judge, the court shall hold general and special terms.
(b) A general term of the superior court may be held by a majority of the judges and a special term by any one (1) or more of the judges. General and special terms may be held at the same time, as the judges of the court may direct. If a general or special term is held, the terms shall be taken and considered to have been held by the authority and direction of the judges.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-3
General powers
Sec. 3. (a) The superior court, at general or special term, may do the following:
(1) Issue and direct all process to courts of inferior jurisdiction, and to corporations and individuals, which shall be necessary in exercising its jurisdiction, and for the regular execution of the law.
(2) Make all proper judgments, sentences, decrees, orders, and injunctions.
(3) Issue all process and executions.
(4) Do other acts necessary to carry into effect subdivisions (1) through (3) in conformity with the Constitution of the State of Indiana and laws of Indiana.
(b) The court shall, at times as the business of the court may require, meet in general term, and may, at any time, make a distribution and redistribution of the business of the court to special term, as it considers proper.
(c) Each judge holding court at special term shall transact the business assigned to the judge. However, the judge may call one (1) or more of the other judges of the court to sit with the judge in special term to consider any matter pending before the judge.
(d) The court, at special term, may hear and dispose of business distributed to it by the general term. The court may, at special or general term:
(1) vacate or modify its own judgments or orders, rendered at

either special or general term; and
(2) enter judgments by confession, as is vested by law in circuit courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-4
Special powers
Sec. 4. The judges of the superior court, individually or collectively, may do the following:
(1) Grant restraining orders and injunctions.
(2) Issue writs of habeas corpus, and of mandate and prohibition.
(3) Appoint receivers, master commissioners, and commissioners to convey real property.
(4) Grant commissions for the examination of witnesses.
(5) Appoint other officers necessary to facilitate and transact the business of the court as is conferred on judges of circuit courts.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-5
Change of venue; transfers to circuit court
Sec. 5. When any reason for a change of venue is shown to exist from any of the judges, the remaining judge or judges alone shall act. However, when all the judges are incompetent to act, the case shall be transferred to the circuit court of the county.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-6
Direct appeals to supreme court or court of appeals
Sec. 6. (a) In all cases where a person has the right of appeal from the circuit to the supreme court or court of appeals, an appeal may be taken directly to the supreme court or court of appeals from any order or judgment of the superior court.
(b) Appeals described in subsection (a) are governed by the law regulating appeals from the circuit court to the supreme court or court of appeals.
(c) Appeals from the special to the general term are abolished.
As added by P.L.98-2004, SEC.8.

IC 33-29-5-7
Superior court judges; eligibility
Sec. 7. To be eligible to hold office as a judge of a superior court, a person must be a resident of the judicial circuit that the judge serves.
As added by P.L.98-2004, SEC.8.



CHAPTER 6. TRANSFER OF ACTION TO CIRCUIT COURT

IC 33-29-6-1
Superior court judge transfer motion
Sec. 1. In all counties that contain circuit and superior courts, the judge of the superior court may, upon the judge's own motion, transfer any case filed and docketed in the superior court to the circuit court to be redocketed and disposed of as if originally filed with the circuit court if:
(1) any reason for change of venue from the judge of the superior court is shown to exist as provided by law;
(2) more cases are filed in the superior court during any term of the superior court than can be disposed of with expedition; and
(3) in the opinion of the superior court, an early disposition of the case is required.
As added by P.L.98-2004, SEC.8.

IC 33-29-6-2
Transfers from circuit court to superior court; grounds
Sec. 2. In all counties with circuit and superior courts, the judge of the circuit court may, with the consent of the judge of the superior court, transfer any action, cause, or proceedings filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court, provided the action, cause, or proceeding could have been originally filed and docketed in the superior court, in any of the following instances:
(1) Whenever more cases are filed in the circuit court during any year than can be disposed of with expedition.
(2) In all other cases where, in the opinion of the circuit court judge, an early disposition of the case is required.
As added by P.L.98-2004, SEC.8.

IC 33-29-6-3
Transfers from superior court to circuit court; grounds
Sec. 3. In all counties with circuit and superior courts, the judge of the superior court may, with the consent of the judge of the circuit court, transfer any action, cause, or proceedings filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court, in any of the following instances:
(1) Whenever more cases are filed in the superior court during any year than can be disposed of with expedition.
(2) In all other cases where, in the opinion of the superior court judge, an early disposition of the case is required.
As added by P.L.98-2004, SEC.8.
IC 33-29-6-4
Transfers to special judge
Sec. 4. Whenever a special judge has been designated in any action, cause, or proceeding, and the special judge is the elected qualified and acting judge of a circuit, superior, or probate court in the county having jurisdiction of the subject matter of the action, cause, or proceeding, the regular judge of the court in which the action, cause, or proceeding is pending may, after the designation of a special judge, with the consent of the special judge, transfer the action, cause, or proceeding to the court presided over by the special judge by transferring all original papers and instruments filed in the action, cause, or proceeding, without further transcript to be redocketed and disposed of as if originally filed with the court to which the action, cause, or proceeding is transferred.
As added by P.L.98-2004, SEC.8.






ARTICLE 30. COUNTY COURTS

CHAPTER 1. DEFINITIONS

IC 33-30-1-1
Definitions; applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.98-2004, SEC.9.

IC 33-30-1-2
"Chief justice"
Sec. 2. "Chief justice" means the chief justice of Indiana.
As added by P.L.98-2004, SEC.9.

IC 33-30-1-3
"Judge"
Sec. 3. "Judge" means a county court judge or, where the context requires, a judge of a unified superior court.
As added by P.L.98-2004, SEC.9.

IC 33-30-1-4
"Temporary transfer"
Sec. 4. "Temporary transfer" means an assignment for more than the duration of a six (6) year term.
As added by P.L.98-2004, SEC.9.



CHAPTER 2. ESTABLISHMENT AND ORGANIZATION

IC 33-30-2-1
Establishment of county courts
Sec. 1. (a) A county court is established in the following counties:
(1) Floyd County.
(2) Madison County.
(b) However, a county court listed in subsection (a) is abolished if:
(1) IC 33-33 provides a small claims docket of the circuit court;
(2) IC 33-33 provides a small claims docket of the superior court; or
(3) IC 33-34 provides a small claims court;
for the county in which the county court was established.
As added by P.L.98-2004, SEC.9. Amended by P.L.2-2005, SEC.88; P.L.237-2005, SEC.1.

IC 33-30-2-2
Lake County
Sec. 2. Lake County does not have a county court. However, the county division of the superior court of Lake County shall maintain the dockets described in IC 33-30-5-1.
As added by P.L.98-2004, SEC.9. Amended by P.L.2-2005, SEC.89.

IC 33-30-2-3
Judge
Sec. 3. Each county court has one (1) judge except as otherwise provided in this chapter.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-4
Madison County judges
Sec. 4. The county court of Madison County has two (2) judges.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-5
Divisions
Sec. 5. There must be one (1) division for each judge of the county court. Each division must include the entire county or counties the judge normally serves.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-6
Organizational plan
Sec. 6. (a) The judge shall formulate an organizational plan for the efficient operation of the judge's court. The organizational plan must include provisions to facilitate the speedy disposition of cases involving motorists charged with the violation of state traffic laws.
(b) The organizational plan must provide for a system of posting

bond in traffic cases by designating the places where bond may be posted with due consideration given to factors of convenience to both law enforcement officers and alleged offenders.
(c) To facilitate the speedy disposition of cases involving traffic violations, the organizational plan must provide for a standard traffic violations bureau for the county court under IC 34-28-5-7 through IC 34-28-5-10. The plan must ensure that the defendant is advised of all rights. A judge serving more than one (1) county shall establish a traffic violations bureau in each county.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-7
Judicial powers
Sec. 7. (a) A judge of a county court may adopt rules and regulations for conducting the business of the court.
(b) The judge of the county court may do the following:
(1) Perform marriages.
(2) Issue warrants.
(3) Issue and direct a process necessary in exercising the court's jurisdiction.
(4) Make proper judgments, sentences, decrees, and orders.
(5) Issue process.
(6) Perform acts necessary and proper to carry out the provisions of this article.
(c) The judge of the county court has the same power as the judge of a circuit court concerning the following:
(1) The attendance of witnesses.
(2) The punishment of contempts and the enforcement of the judge's orders.
(3) The administration of oaths.
(4) The issuance of necessary certificates for the authentication of the records and proceedings of the court.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-8
Terms of court; vacation of judges
Sec. 8. (a) A county court shall meet in continuous session.
(b) A vacation of one (1) month per year shall be provided for the judge of the county court. The judge of the county court shall coordinate the judge's schedule so that great inconvenience is not caused to a person seeking the services of the court during the vacation period.
(c) The judge may appoint a judge pro tem to handle the court's judicial business during the judge's vacation or for any period the judge considers necessary. The sitting of a judge pro tem may not become a standard practice of the court.
As added by P.L.98-2004, SEC.9.

IC 33-30-2-9
Seal      Sec. 9. A county court shall have a seal consisting of a circular disk containing the words, "_________________ (insert name of county) County Court of the State of Indiana". If a judge normally serves more than one (1) county, there shall be a separate seal for each county.
As added by P.L.98-2004, SEC.9.



CHAPTER 3. JUDGES

IC 33-30-3-1
Age qualification
Sec. 1. A person may not run for judge of a county court if the person will be at least seventy (70) years of age before the person begins the person's term of office. The chief justice of the state may authorize a retired judge due to age to perform temporary judicial duties in a county court.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-2
General qualifications
Sec. 2. To be eligible to serve as a county court judge, a person must:
(1) meet the qualifications prescribed by IC 3-8-1-18; and
(2) be a resident of the county that the county court judge serves.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-3
Election
Sec. 3. (a) The number of county court judges required by IC 33-30-2 shall be elected under IC 3-10-2-11 by the voters of each county or by the voters of two (2) counties if a judge is required to serve two (2) counties. The term of office of a county court judge is six (6) years, beginning on January 1 after election and continuing until a successor is elected and qualified.
(b) In any county for which IC 33-30-2 provides more than one (1) judge of the county court, the county election board shall assign a number to each division of the court. After the assignment, any candidate for judge of the county court must file a declaration of candidacy under IC 3-8-2 or petition of nomination under IC 3-8-6 for one (1) specified division of the court. Each division of the court shall be listed separately on the election ballot in the form prescribed by IC 3-10-1-19 and IC 3-11.
As added by P.L.98-2004, SEC.9. Amended by P.L.58-2005, SEC.32.

IC 33-30-3-4
Judicial duties; practice of law
Sec. 4. A judge of a county court:
(1) shall devote full time to the judge's judicial duties; and
(2) may not engage in the practice of law.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-5
Judge's schedule
Sec. 5. If a county court judge serves two (2) counties that coincide with the boundaries of a joint judicial circuit, the county

court judge shall coordinate the judge's schedule with that of the circuit court judge to ensure, as far as practicable, the location of a full-time judge in each county.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-6
Judicial conference of Indiana membership
Sec. 6. The judges of a county court shall be members of the judicial conference of Indiana established by IC 33-38-9-3.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-7
Judges' retirement fund participation
Sec. 7. Each judge of a county court shall be a participant in the judges' retirement fund under IC 33-38.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-8
Disqualification of judge
Sec. 8. A judge is disqualified from acting as a judicial officer, without loss of salary, while there is pending:
(1) an indictment or information charging the judge in any court in the United States with a crime punishable as a felony under the laws of the state or the United States; or
(2) a recommendation to the supreme court by the commission on judicial qualifications for the judge's removal or retirement.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-9
Commission on judicial qualifications
Sec. 9. (a) The commission on judicial qualifications shall serve as the commission on judicial qualifications for judges of the county court.
(b) The procedures and practices provided by IC 33-38-13 for the organization and operation of the commission on judicial qualifications shall govern the practice and procedure in all proceedings brought under this section.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-10
Suspension of judge
Sec. 10. (a) On recommendation of the commission on judicial qualifications or on a supreme court motion, the supreme court may suspend a judge from office without salary when, in any court in the United States, the judge:
(1) pleads guilty to;
(2) pleads no contest to; or
(3) is found guilty of;
a crime punishable as a felony under the laws of a state or the United States or any crime that involves moral turpitude under the law.     (b) If the judge's conviction is reversed, the suspension terminates, and the judge shall be paid the judge's salary for the period of suspension.
(c) If the judge is suspended and the judge's conviction becomes final, the supreme court shall remove the judge from office.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-11
Retirement; censure; removal
Sec. 11. (a) On recommendation of the commission on judicial qualifications, the supreme court may:
(1) retire a judge for a disability that seriously interferes with the performance of the judge's duties and is or is likely to become permanent; and
(2) censure or remove a judge for action occurring not more than six (6) years before the commencement of the judge's current term when the action constitutes:
(A) willful misconduct in office;
(B) willful and persistent failure to perform the judge's duties;
(C) habitual intemperance; or
(D) conduct prejudicial to the administration of justice that brings that judicial office into disrepute.
(b) Upon receipt by the supreme court of a recommendation, the supreme court shall hold a hearing and make a required determination. The judge is entitled to be present at the hearing.
(c) A judge retired by the supreme court is considered to have retired voluntarily.
(d) A judge removed by the supreme court is ineligible for judicial office and, pending further order of the court, is suspended from practicing law in Indiana. A judge removed forfeits the judge's interest in the judges' retirement system or to an annuity under that law, except for the right of return of contributions made by the judge, plus accrued interest.
As added by P.L.98-2004, SEC.9.

IC 33-30-3-12
Floyd County magistrate
Sec. 12. (a) The judges of the Floyd circuit court, Floyd superior court, and Floyd county court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit, superior, and county courts.
(b) The magistrate continues in office until removed by the judges of the Floyd circuit, superior, and county courts.
As added by P.L.98-2004, SEC.9.



CHAPTER 4. JURISDICTION

IC 33-30-4-1
General jurisdiction
Sec. 1. (a) A county court has the following jurisdiction:
(1) Original and concurrent jurisdiction in civil cases founded on contract or tort in which the debt or damage claimed is not more than ten thousand dollars ($10,000).
(2) Original and concurrent jurisdiction in possessory actions between a landlord and tenant and original exclusive jurisdiction in actions for the possession of property where the value of the property sought to be recovered is not more than ten thousand dollars ($10,000).
(3) Original and concurrent jurisdiction of a case involving a Class D felony, a misdemeanor, or an infraction case.
(4) Original and concurrent jurisdiction of a case involving the violation of a:
(A) city;
(B) town; or
(C) municipal corporation;
ordinance.
(5) Original and concurrent jurisdiction of a case involving the violation of a traffic ordinance.
(b) If a defendant is charged with a crime outside the jurisdiction of the county court, the court may hold the defendant to bail in an equal amount of either cash or surety.
As added by P.L.98-2004, SEC.9.

IC 33-30-4-2
Lack of jurisdiction in certain matters
Sec. 2. (a) The county court does not have jurisdiction in the following:
(1) Actions seeking injunctive relief or involving partition of real estate.
(2) Actions to declare or enforce any lien.
(3) Matters pertaining to paternity, juvenile, or probate.
(4) Cases where the appointment of a receiver is asked.
(5) Suits for dissolution of marriage.
(b) The county court has jurisdiction to conduct preliminary hearings in felony cases.
As added by P.L.98-2004, SEC.9.



CHAPTER 5. PRACTICE AND PROCEDURE

IC 33-30-5-1
Dockets
Sec. 1. (a) Each judge of a county court shall maintain the following dockets:
(1) An offenses and violations docket.
(2) A small claims docket for the following:
(A) All cases where the amount sought or value of the property sought to be recovered is not more than three thousand dollars ($3,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of the claim that is over three thousand dollars ($3,000) to bring the claim within the jurisdiction of the small claims docket.
(B) All possessory actions between landlord and tenant in which the rent due at the time the action is filed is not more than three thousand dollars ($3,000).
(C) Emergency possessory actions between a landlord and tenant under IC 32-31-4.
(3) A plenary docket for all other civil cases.
(b) This section expires July 1, 2005.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-2
Dockets
Sec. 2. (a) This section applies after June 30, 2005.
(b) Each judge of a county court shall maintain the following dockets:
(1) An offenses and violations docket.
(2) A small claims docket for the following:
(A) All cases where the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of the claim that is over six thousand dollars ($6,000) to bring the claim within the jurisdiction of the small claims docket.
(B) All possessory actions between landlord and tenant in which the rent due at the time the action is filed is not more than six thousand dollars ($6,000).
(C) Emergency possessory actions between a landlord and tenant under IC 32-31-4.
(3) A plenary docket for all other civil cases.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-3
Practice and procedure
Sec. 3. Except as otherwise provided in this article, the practice

and procedure in a county court shall be as provided by statute and Indiana Rules of Procedure as adopted by the supreme court. However, in cases of the small claims docket, the following exceptions apply:
(1) Defendants are considered to have complied with the statute and rule requiring the filing of an answer upon entering an appearance personally or by attorney. The appearance is considered a general denial and preserves all defenses and compulsory counterclaims which may then be presented at the trial of the cause.
(2) If, at the trial of the cause, the court determines that the complaint is so vague and ambiguous that:
(A) the defendant was unable to determine the nature of the plaintiff's claim; or
(B) the plaintiff is surprised by the defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated;
the court shall grant a continuance.
(3) The trial must be informal, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law. The trial may not be bound by the statutory provisions or rules of practice, procedure, pleadings, or evidence except provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-4
Change of venue
Sec. 4. Except as provided by statute or by rules of the supreme court, there is not a right to a change of venue from the county in cases in the county court.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-5
Jury trial
Sec. 5. (a) The filing of a small claim in a county court is deemed a waiver of trial by jury.
(b) A defendant may, not later than ten (10) days following service of the complaint, make demand for a trial by jury by affidavit:
(1) stating that there are questions of fact requiring a trial by jury; and
(2) specifying the facts and that the demand is intended in good faith.
(c) The notice of claim or an additional sheet served with the notice of claim on the defendant must clearly state:
(1) the defendant's right to a jury trial; and
(2) the ten (10) day period in which to file for a jury trial.
(d) Upon the deposit of seventy dollars ($70) in the small claims docket by the defendant, the court shall transfer the claim to the

plenary docket. Upon transfer, the claim shall lose the claim's status as a small claim.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-6
Criminal cases
Sec. 6. With respect to jury trials for criminal cases in a county court, the jury must consist of the number of qualified jurors required by IC 35-37-1-1. When a jury trial is demanded, the county court may call a jury from the list provided and used by the circuit court.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-7
Judgments
Sec. 7. (a) If a court or jury finds against the defendant, the court shall specify the terms and conditions for satisfaction of the judgment. The judgment may be paid in installments.
(b) The judge may stay the issuance of execution and other supplementary process during compliance. The stay may be modified or vacated by the court.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-8
Court of record
Sec. 8. A county court is a court of record.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-9
Judgment docket
Sec. 9. (a) All judgments rendered in civil actions must be properly recorded in the judgment docket book of a county court. Judgments are liens on real estate when the judgment is entered in the county court judgment docket in the same manner as judgments in a court of general jurisdiction become liens on real estate under IC 34-55-9.
(b) The clerk of the county court shall keep a judgment docket in which judgments must be entered and properly indexed in the name of the judgment defendant as judgments of circuit courts are entered and indexed.
As added by P.L.98-2004, SEC.9.

IC 33-30-5-10
Appeals
Sec. 10. An appeal of a judgment from a county court must be taken:
(1) in the same manner and under the same rules and statutes; and
(2) with the same assessment of costs;
as cases appealed from a circuit court.
As added by P.L.98-2004, SEC.9.



CHAPTER 6. TRANSFER OF CASES AND JUDGES

IC 33-30-6-1
Transfer of cases
Sec. 1. (a) A judge of a circuit or superior court may order a case filed in the judge's court to be transferred to the county court and entered in the appropriate docket if:
(1) the county court has jurisdiction of the case concurrent with the circuit or superior court; and
(2) the county court judge consents to the transfer.
(b) A judge of the county court may order a case filed in the plenary or criminal docket of the county court to be transferred to the circuit or superior court and entered in the appropriate docket if:
(1) the circuit or superior court has jurisdiction of the case concurrent with the county court; and
(2) the county court judge consents to the transfer.
As added by P.L.98-2004, SEC.9.

IC 33-30-6-2
Quarterly reports on judicial workload
Sec. 2. (a) The county clerk shall prepare, and the county court judge shall certify and file, quarterly reports on March 31, June 30, September 30, and December 31 each year with the chief justice. The reports must include:
(1) the gross case filings, terminations, and cases remaining open, broken down by the type of case; and
(2) the number of jury trials, broken down by the type of case.
(b) The reports must be:
(1) in a form prescribed by; and
(2) distributed by;
the supreme court.
(c) Noncompliance with this section is grounds for censure or removal of the judge under IC 33-30-3-11.
As added by P.L.98-2004, SEC.9.

IC 33-30-6-3
Temporary transfer of judge
Sec. 3. Based on the quarterly reports concerning the volume and nature of judicial workload prepared under section 2 of this chapter, the supreme court shall consider the temporary transfer of any judge of a county court to another county court if the temporary transfer is determined to be beneficial to facilitate the judicial work of the court to which the judge is transferred without placing an undue burden on the court from which the judge is transferred. However, a judge may not be temporarily transferred to a court in another county that, at the court's nearest point, is more than forty (40) miles from the county seat that the judge normally serves unless the judge consents to the transfer.
As added by P.L.98-2004, SEC.9.
IC 33-30-6-4
Transfer of judge; expenses
Sec. 4. Any judge transferred to a court in another county shall be paid travel and other necessary expenses by the county to which the judge is transferred. An allowance for expenses shall be certified by the chief justice in duplicate to the auditor of the county.
As added by P.L.98-2004, SEC.9.



CHAPTER 7. COUNTY RESPONSIBILITIES

IC 33-30-7-1
Court facilities; evening sessions
Sec. 1. (a) The board of county commissioners of each county shall provide a suitable place for the holding of court for each judge of the county court sitting in the board's county. The county may rent suitable facilities from other governmental units.
(b) A judge may conduct hearings and hold court in cities or towns outside the place provided by the board of county commissioners if the judge considers it necessary for the convenience of the citizens of the district.
(c) Each judge of the county court shall provide by rule for an evening session to be held one (1) time each week in each county served by the court. Additional sessions in the evening and on holidays shall be held as necessary to ensure the just, speedy, and inexpensive determination of every action.
As added by P.L.98-2004, SEC.9.

IC 33-30-7-2
Clerk; sheriff; bailiff; reporter
Sec. 2. (a) The clerk and sheriff of the county shall serve as the clerk and sheriff of the county court. The clerk and sheriff shall attend the court and discharge all duties pertaining to the respective offices as required by law in circuit courts.
(b) The clerk shall permit cases to be filed in any normal weekday whether or not the county court judge is sitting in the county on that day.
(c) All instruments requiring the signature of the clerk in the county court's business shall be signed as "Clerk of the _______ County Court.".
(d) The judge of the county court shall appoint a bailiff and a reporter and other employees necessary to carry out the business of the court.
As added by P.L.98-2004, SEC.9.

IC 33-30-7-3
Supplies; salaries
Sec. 3. (a) The county shall furnish all supplies, including the following:
(1) Blanks, forms, and papers of every kind required for use in all cases.
(2) Furniture.
(3) Books.
(4) Papers.
(5) Stationery.
(6) Recording devices.
(7) Other equipment and supplies of every character necessary for the keeping of the records of the proceedings and

maintaining of the county court.
(b) The county shall provide a suitable place for the holding of court for the judge of the county court sitting in the county. The county shall pay the salary of the:
(1) deputy clerk;
(2) county police officer;
(3) bailiff; and
(4) reporter;
assigned to the county court as prescribed by law.
As added by P.L.98-2004, SEC.9.

IC 33-30-7-4
Judicial salaries
Sec. 4. (a) The salary of a county court judge who serves more than one (1) county shall be paid by the respective counties in equal amounts.
(b) The salary of every county court judge, as set by IC 33-38-5, shall be paid in equal monthly installments.
As added by P.L.98-2004, SEC.9.






ARTICLE 31. PROBATE COURTS

CHAPTER 1. ST. JOSEPH COUNTY PROBATE COURT

IC 33-31-1-1
Establishment of court
Sec. 1. There is established a probate court in St. Joseph County known as the St. Joseph Probate Court. The court shall be presided over by one (1) judge to be chosen as provided in this chapter.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-2
Court of record; seal
Sec. 2. The court:
(1) is a court of record; and
(2) shall have a seal and device, as the judge may choose, with the name of the county on its face. A description and impression of the seal and device shall be spread on the order book of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-3
Judge; election; vacancies; appointment
Sec. 3. (a) The court consists of one (1) judge, to be elected by the legal voters of the county for a term of six (6) years:
(1) beginning on the first day of January following the election of the judge; and
(2) continuing until the successor of the judge is elected and qualified.
The election must occur at the time of the general election every six (6) years.
(b) The judge shall be commissioned by the governor in the same manner as judges of the circuit court. Vacancies occurring in the office of judge of the probate court shall be filled by appointment by the governor, in the same manner as vacancies in the office of judge of the circuit court.
(c) To be eligible to hold office as judge of the court, a person must be a resident of St. Joseph County.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-4
Clerk; sheriff
Sec. 4. The clerk of the circuit court and the sheriff of the county where the court is organized shall be the clerk and sheriff of the probate court. The clerk and the sheriff are each entitled to fees for their services as are allowed in the circuit court for similar services.
As added by P.L.98-2004, SEC.10.
IC 33-31-1-5
Clerk and sheriff; duties and liability; application of laws
Sec. 5. (a) The clerk and sheriff shall attend the court and discharge all the duties pertaining to their respective offices required by law in the circuit court.
(b) All laws:
(1) prescribing the duties and liability of the officers;
(2) prescribing the mode of proceeding against either or both of the officers for any neglect of official duty; and
(3) allowing fees and providing for the collection of the fees;
in the circuit court, extend to the probate court, as applicable.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-6
Sessions of court
Sec. 6. The probate court shall hold sessions at the courthouse of the county, or at any other convenient place as the court designates in the county. The county commissioners shall provide suitable quarters for the sessions.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-7
Adjournment of court
Sec. 7. The judge of the court may adjourn the same on any day previous to the expiration of the time for which it may be held, and also from any one (1) day in the term over to any other day in the same term, if in the opinion of the judge, the business of the court will allow.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-8
Trial extending beyond term of court
Sec. 8. When a trial is begun and in progress at the time when by law, the term of the court would expire, the term shall be extended until the close of the trial.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-9
Jurisdiction
Sec. 9. (a) The probate court in the county for which it is organized has original, concurrent jurisdiction with the superior courts of the county in all matters pertaining to the following:
(1) The probate of wills.
(2) Proceedings to resist probate of wills.
(3) Proceedings to contest wills.
(4) The appointment of guardians, assignees, executors, administrators, and trustees.
(5) The administration and settlement of estates of protected persons (as defined in IC 29-3-1-13) and deceased persons.
(6) The administration of trusts, assignments, adoption

proceedings, and surviving partnerships.
(7) Any other probate matters.
(b) The probate court has exclusive juvenile jurisdiction in St. Joseph County.
(c) The probate court does not have jurisdiction in civil actions.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-10
Juvenile jurisdiction
Sec. 10. The probate court has jurisdiction and shall proceed in the probate and juvenile causes. All proceedings in probate and juvenile causes in the court shall be conducted as proceedings are required, by law, to be conducted in the circuit court in the counties not having a probate court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-11
Judge acting as circuit court or superior court judge
Sec. 11. A judge of the probate court may act as judge of any circuit court or superior court upon the trial of any cause or proceeding, when:
(1) the judge of the circuit or superior court may be incompetent to try the cause; or
(2) a change of venue is granted for objection to the judge.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-12
Appointment of temporary judge
Sec. 12. (a) If the judge of the probate court is unable to attend and preside at any term of the court, or during any part of a term, the judge may appoint, in writing, an attorney eligible to the office of the judge, at the term or part of the term.
(b) A written appointment shall be entered of record in the court.
(c) If the appointee is not a judge of a court of record, the appointee shall take the same oath required by law of judges of the probate court.
(d) The appointee has the same power and authority during the continuance of the appointment of the judge as a regularly elected judge of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-13
Compensation of judge pro tem
Sec. 13. (a) When a person is appointed judge pro tem under this chapter, the appointee is entitled to ten dollars ($10) for each day the appointee serves as the judge to be paid:
(1) out of the county treasury of the county where the probate court is held;
(2) upon the warrant of the county auditor; and
(3) based upon the filing of a claim approved by the judge of

the court.
(b) Any amount more than five hundred dollars ($500) allowed to a judge pro tem during any year shall be deducted by the board of county commissioners from the regular annual salary of the judge of the probate court making the appointment unless the judge pro tem is appointed on account of change of venue, relationship, interest as former counsel, or absence of judge in case of serious sickness of the judge or a family member of the judge.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-14
Process of court
Sec. 14. The process of the court must:
(1) have the seal affixed;
(2) be attested, directed, served, and returned; and
(3) be in form as is or may be provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-15
Court of record; force and effect of judgment, orders, and proceedings
Sec. 15. (a) The probate court is a court of record and of general jurisdiction.
(b) The court's judgments, decrees, orders, and proceedings:
(1) have the same force and effect as those of the circuit court; and
(2) shall be enforced in the same manner.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-16
Judicial powers
Sec. 16. (a) The judge of the court:
(1) may make and adopt rules and regulations for conducting the business of the court, not repugnant to Indiana law; and
(2) has all the power incident to a court of record and of general original jurisdiction, in relation to the attendance of witnesses, the punishment of contempts, and enforcing its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) take and certify acknowledgments of deeds; and
(3) give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-17
Dockets; books and records
Sec. 17. Under the direction of the judge, the clerk shall provide for court order books, judgment dockets, execution dockets, fee books, and other books, records, and supplies as may be necessary.

All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-18
Power of judge same as circuit court
Sec. 18. The judge of the court has the same power as the judge of the circuit court of the county to:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus, and of mandate and prohibition; and
(3) appoint receivers, master commissioners for the examination of witnesses, and other officers necessary to facilitate and transact the business of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-19
Appeals
Sec. 19. A party may appeal to the supreme court or the court of appeals from the order or judgment of the probate court in any case in which an appeal may be had from an order or judgment of the circuit court. The appeal shall be regulated by the law regulating appeals from the circuit court to the court of appeals and the supreme court, so far as applicable. An appeal may also be taken to the court of appeals and the supreme court in the same manner and in like cases as from circuit courts.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-20
Docket fees
Sec. 20. (a) The same docket fees shall be taxed in the court as are provided by law to be taxed in the circuit court.
(b) The fees, when collected, shall be paid by the clerk to the treasurer of the county to be applied in reimbursing the county for expenses of the court.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-21
Judge's salary
Sec. 21. (a) The salary of the judge of the probate court shall be the same as that of the judge of the circuit court of the county. The salary of the judge and the compensation of a judge pro tempore shall be paid in the same manner and from the same sources as the judge of the circuit court or judges pro tempore of the court.
(b) A full-time judge of a probate court may not be paid compensation for serving as a special judge, except for reasonable expenses for meals, lodging, travel, and other incidental expenses approved by the executive director of the division of state court administration.
As added by P.L.98-2004, SEC.10.
IC 33-31-1-22
Appointment of clerk and other employees
Sec. 22. The probate court may appoint a chief clerk and other employees as the judge considers necessary whose salaries shall be fixed by the judge and be paid out of the county treasury.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-23
Probation officers
Sec. 23. The probate judge shall appoint the probation officers authorized by law for cases under the court's juvenile jurisdiction. The probation officers shall perform the same duties and receive the same compensation as is provided by law.
As added by P.L.98-2004, SEC.10.

IC 33-31-1-24
Magistrate
Sec. 24. In addition to any appointments made by the judge of the St. Joseph probate court under IC 31-31-3, the judge of the St. Joseph probate court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate may exercise:
(1) probate jurisdiction under section 9(a) of this chapter; and
(2) juvenile jurisdiction under section 9(b) of this chapter;
and continues in office until removed by the judge.
As added by P.L.98-2004, SEC.10.






ARTICLE 32. CIRCUIT COURT CLERKS

CHAPTER 1. DEFINITIONS

IC 33-32-1-1
"Clerk" defined
Sec. 1. As used in this article, "clerk" means a clerk of the circuit court elected and qualified under Article 6, Sections 2 and 4 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.11.



CHAPTER 2. GENERAL POWERS AND DUTIES

IC 33-32-2-1
Clerks in counties with multiple courts
Sec. 1. In a county having one (1) or more superior courts or a county, municipal, or probate court, the clerk shall serve as clerk of the superior, county, and probate court as well as clerk of the circuit court.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-2
Election; term
Sec. 2. A clerk of the circuit court shall be elected under IC 3-10-2-13 by the voters of each county. The term of office of a clerk is four (4) years, continuing until a successor is elected and qualified.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-3
Bond
Sec. 3. In the manner prescribed by IC 5-4-1, the clerk of each county shall execute a bond conditioned upon:
(1) the faithful discharge of the duties of the clerk's office; and
(2) the proper payment of all money received by the office of the clerk.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-4
Clerk's office
Sec. 4. (a) The board of county commissioners shall provide the clerk with an office at the county seat in a building provided for that purpose.
(b) The clerk shall keep the office open on every day of the year except on Sundays and legal holidays. However, the clerk:
(1) shall keep the office of the clerk open on those days and times necessary for the proper administration of the election statutes; and
(2) may close the office on those days that the judge of the circuit court orders the court closed in accordance with the custom and practice of the county.
(c) Any legal action required to be taken in the office of the clerk during the time the office is closed under this section may be taken on the next following day the office is open.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-5
Administering of oaths
Sec. 5. A clerk may administer all oaths.
As added by P.L.98-2004, SEC.11.
IC 33-32-2-6
Duties concerning elections
Sec. 6. A clerk shall carry out the duties prescribed for a clerk in IC 3 concerning elections.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-7
Table of fees
Sec. 7. A clerk shall post in a conspicuous place in the clerk's office a table of the clerk's fees. If a clerk fails to post a table of fees, a clerk may not demand or receive fees for services rendered.
As added by P.L.98-2004, SEC.11.

IC 33-32-2-8
Purchase of judgment, decree, or allowance prohibited
Sec. 8. The clerk may not become the purchaser of any judgment, decree, or allowance of any court of which the clerk is an officer. All these purchases are void as to the purchaser.
As added by P.L.98-2004, SEC.11.



CHAPTER 3. RECORD KEEPING DUTIES

IC 33-32-3-1
Duties
Sec. 1. (a) The clerk shall endorse the time of filing on each writing required to be filed in the office of the clerk.
(b) The clerk shall carefully preserve in the office of the clerk all records and writings pertaining to the clerk's official duties.
(c) The clerk shall procure, at the expense of the county, all necessary judges' appearance, bar, judgment, and execution dockets, order books, and final record books.
(d) The clerk shall:
(1) attend, in person or by deputy, the circuit court of the county; and
(2) enter in proper record books all orders, judgments, and decrees of the court.
(e) Not more than fifteen (15) days after the cases are finally determined, the clerk shall enter in final record books a complete record of:
(1) all cases involving the title to land;
(2) all criminal cases in which the punishment is death or imprisonment, except where a nolle prosequi is entered or an acquittal is had; and
(3) all other cases, at the request of either party and upon payment of the costs.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-2
Circuit court judgment docket
Sec. 2. (a) The clerk shall keep a circuit court judgment docket.
(b) Upon the filing in the office of the clerk a statement or transcript of any judgment for the recovery of money or costs, the clerk shall enter, and index in alphabetical order, in this judgment docket a statement of the judgment showing the following:
(1) The names of all the parties.
(2) The name of the court.
(3) The number of the cause.
(4) The book and page of the record in which the judgment is recorded.
(5) The date the judgment is entered and indexed.
(6) The date of the rendition of judgment.
(7) The amount of the judgment and the amount of costs.
(c) If a judgment is against several persons, the statement required to be entered under subsection (b) shall be repeated under the name of each judgment debtor in alphabetical order.
(d) A person interested in any judgment for money or costs that has been rendered by any state court, or by any federal court of general original jurisdiction sitting in Indiana, may have the judgment entered upon the circuit court judgment docket by filing

with the clerk:
(1) a statement setting forth the facts required under subsection (b); or
(2) a transcript of the judgment;
certified under the hand and seal of the court that rendered the judgment.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-3
Circuit court judgment docket; public record
Sec. 3. The circuit court judgment docket is a public record that is open during the usual hours of transacting business for examination by any person.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-4
Entering judgments and releases
Sec. 4. A clerk shall:
(1) enter a judgment or recognizance not more than fifteen (15) days after its rendition; or
(2) cause a release of judgment to be entered on the judgment docket not more than fifteen (15) days after satisfaction of the judgment.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-5
Execution docket
Sec. 5. (a) The clerk shall keep an execution docket.
(b) The clerk shall enter all executions on the execution docket as they are issued by the clerk, specifying in proper columns the following information:
(1) The names of the parties.
(2) The amount of the judgment and the interest due upon the issuing of the execution.
(3) The costs.
The clerk shall also prepare an additional column in which the clerk shall enter the return of the sheriff.
(c) The execution docket entries may be inspected and copied under IC 5-14-3-3.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-6
Monthly reports; certified copies; forms
Sec. 6. (a) Before the twenty-fifth day of each month, the clerk shall prepare a report showing as of the close of business on the last day of the preceding month the following information:
(1) The balance, if any, of fees payable to the county.
(2) Fees collected for fish and game licenses.
(3) Trust funds held, including payments collected for support.
(4) The total of the balances of all fees and funds.         (5) The record balance of money in each depository at the end of the month.
(6) The cash in the office at the close of the last day of the month.
(7) Any other items for which the clerk of the circuit court is entitled to credit.
(8) The total amount of cash in each depository at the close of business on the last day of the month.
(9) The total of checks issued against each depository that are outstanding at the end of the month and unpaid by the depositories.
(b) The clerk shall:
(1) retain one (1) copy as a public record of the clerk's office; and
(2) file three (3) copies with the county auditor, who shall:
(A) present one (1) copy to the board of commissioners of the county at its next regular meeting; and
(B) transmit one (1) copy to the state board of accounts.
Each copy of the report must be verified by the certification of the clerk. The clerk shall file the original with the county auditor, who shall file it with the records of the county board of finance.
(c) The state board of accounts shall prescribe forms for the clerk's monthly reports.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-7
Register of fees
Sec. 7. (a) The clerk shall keep a register of witness fees and other court fees.
(b) When the clerk receives money in payment of court fees or fees for a witness or any other person, the clerk shall make an entry into the register recording the receipt of the payment.
(c) The register must contain the following information:
(1) The names, in alphabetical order, of persons for whom payment has been received.
(2) The cause for which the fee is paid.
(3) In which fee book and on which page the fee is taxed.
(4) The amount paid.
(5) When the fee was paid in and when it was paid out.
(d) The register must be open for inspection at all times in a conspicuous place in the clerk's office.
As added by P.L.98-2004, SEC.11.

IC 33-32-3-8
Delivery of records, books, and papers to successor
Sec. 8. At the end of the clerk's term, the clerk shall deliver to the clerk's successor all the records, books, and papers belonging to the clerk's office.
As added by P.L.98-2004, SEC.11.
IC 33-32-3-9
Appropriation for blank books and stationery
Sec. 9. The county council shall appropriate reasonable sums to the clerk for necessary blank books and stationery.
As added by P.L.98-2004, SEC.11.



CHAPTER 4. CHILD SUPPORT PAYMENTS

IC 33-32-4-1
"Electronic funds transfer" defined
Sec. 1. As used in this chapter, "electronic funds transfer" means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, a telephone, or a computer or magnetic tape for the purpose of ordering, instructing, or authorizing a financial institution to debit or credit an account.
As added by P.L.98-2004, SEC.11.



CHAPTER 5. COLLECTION OF FEES; MARRIAGE LICENSES, JUNK DEALING, AND DISTRESS SALES

IC 33-32-5-1
Marriage license and certificate fees
Sec. 1. (a) For issuing a marriage license under IC 31-11-4, the clerk shall collect a fee of ten dollars ($10). The clerk shall pay these fees to the treasurer of state, who shall deposit the money in the state user fee fund established by IC 33-37-9-2.
(b) For issuing a marriage certificate under IC 31-11-4, the clerk shall collect the following fee:
(1) Eight dollars ($8), if at least one (1) of the individuals is a resident of Indiana.
(2) Fifty dollars ($50), if neither of the individuals is a resident of Indiana.
When collected, these fees shall be deposited in the general fund of the county.
As added by P.L.98-2004, SEC.11.

IC 33-32-5-2
Distress sale license fees
Sec. 2. For issuing a license to hold a distress sale under IC 25-18-1-6, the clerk shall collect the following fee:
(1) Forty dollars ($40) if the value of the inventory is not more than twenty-five thousand dollars ($25,000).
(2) Sixty-five dollars ($65) if the value of the inventory is more than twenty-five thousand dollars ($25,000) but not more than fifty thousand dollars ($50,000).
(3) One hundred dollars ($100) if the value of the inventory is more than fifty thousand dollars ($50,000) but not more than seventy-five thousand dollars ($75,000).
(4) One hundred fifty dollars ($150) if the value of the inventory is more than seventy-five thousand dollars ($75,000).
As added by P.L.98-2004, SEC.11.






ARTICLE 33. COURT SYSTEM ORGANIZATION IN EACH COUNTY

CHAPTER 1. ADAMS COUNTY

IC 33-33-1-1
Judicial circuit
Sec. 1. Adams County constitutes the twenty-sixth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Adams superior court.
(b) The Adams superior court is a standard superior court as described in IC 33-29-1.
(c) Adams County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-3
Judge; location of court sessions
Sec. 3. The Adams superior court has one (1) judge who shall hold sessions in the Adams County courthouse in Decatur, or in other places in the county as the board of county commissioners of Adams County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-4
Jurisdiction
Sec. 4. The Adams superior court has the same jurisdiction as the Adams circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-1-5
Small claims and misdemeanor division
Sec. 5. The Adams superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 2. ALLEN COUNTY

IC 33-33-2-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-2
Judicial circuit
Sec. 2. Allen County constitutes the thirty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-3
Magistrate
Sec. 3. The judge of the Allen circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-4
Paternity actions; hearing officer
Sec. 4. (a) The Allen circuit court has concurrent jurisdiction with the Allen superior court concerning paternity actions.
(b) In addition to the magistrate appointed under section 3 of this chapter, the judge of the Allen circuit court may appoint a hearing officer with the powers of a magistrate under IC 33-23-5. The hearing officer continues in office until removed by the judge.
(c) The salary of a hearing officer appointed under subsection (b) is equal to that of a magistrate under IC 33-23-5. The hearing officer's salary must be paid by the county. The hearing officer is a county employee.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-5
Establishment of superior court
Sec. 5. (a) There is established a superior court in Allen County.
(b) The superior court shall be known as the Allen superior court.
(c) The Allen superior court is a court of record, and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the Allen circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-6
Seal
Sec. 6. The Allen superior court shall have a seal consisting of a circular disk containing the words, "Allen Superior Court", "Indiana", and "Seal", in a design as the court may determine. An impression of the seal shall be spread of record upon the order book

of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-7
Location of superior court sessions
Sec. 7. (a) The Allen superior court shall hold its sessions in:
(1) the Allen County courthouse in Fort Wayne; and
(2) in other places in Allen County as the court may determine.
(b) The board of county commissioners of Allen County shall provide and maintain in the courthouse and at other places in Allen County as the court may determine:
(1) suitable and convenient courtrooms for the holding of the court;
(2) suitable and convenient jury rooms and offices for the judges and other court officers and personnel; and
(3) other facilities as may be necessary.
(c) The board of county commissioners of Allen County shall also provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-8
Judges; divisions
Sec. 8. (a) The Allen superior court consists of nine (9) judges as follows:
(1) Two (2) judges serve in the family relations division.
(2) Three (3) judges serve in the criminal division.
(3) Four (4) judges serve in the civil division.
A newly elected or appointed judge assumes the division assignment of the judge whom the judge replaces.
(b) If in the opinion of a majority of the judges there is an undue disparity in the number of cases in any division, the chief judge may assign specific cases normally assigned to that division to a judge in another division as directed by a majority of the judges.
(c) During the period under IC 3-8-2-4 in which a declaration of candidacy may be filed for a primary election, any person desiring to become a candidate for one (1) of the Allen superior court judgeships must file with the election division a declaration of candidacy adapted from the form prescribed under IC 3-8-2 that:
(1) is signed by the candidate; and
(2) designates the division and the name of the incumbent judge of the judgeship that the candidate seeks.
(d) A petition without the designation required under subsection (c) shall be rejected by the election division (or by the Indiana election commission under IC 3-8-1-2).
(e) If an individual who files a declaration under subsection (c) ceases to be a candidate after the final date for filing a declaration under subsection (c), the election division may accept the filing of additional declarations of candidacy for that seat not later than noon on August 1. As added by P.L.98-2004, SEC.12.

IC 33-33-2-9
Judicial candidates; terms
Sec. 9. (a) All candidates for each respective Allen superior court judgeship shall be listed on the general election ballot in the form prescribed by IC 3-11, without party designation. The candidate receiving the highest number of votes for each judgeship shall be elected to that office.
(b) IC 3, except where inconsistent with this chapter, applies to elections held under this chapter.
(c) The term of each Allen superior court judge:
(1) begins January 1 following election and ends December 31 following the election of a successor; and
(2) is six (6) years.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.33.

IC 33-33-2-10
Candidate for judge; qualifications
Sec. 10. (a) To qualify as a candidate for Allen superior court judge, a person:
(1) must be a citizen of the United States domiciled in Allen County;
(2) must have at least five (5) years active practice of law, including cases involving matters assigned to the division in which the person would serve as judge;
(3) may not previously have had any disciplinary sanction imposed upon the person by the supreme court disciplinary commission of Indiana or any similar body in another state; and
(4) may not previously have been convicted of any felony.
(b) If a person does not qualify under subsection (a), the person may not be listed on the ballot as a candidate. However, an individual who was a judge of the court on January 1, 1984, does not have to comply with subsection (a)(2).
As added by P.L.98-2004, SEC.12.

IC 33-33-2-11
Limits on acceptance of contributions
Sec. 11. A judge or candidate for judge of the Allen superior court may not:
(1) accept a contribution (as defined in IC 3-5-2-15) from any political party, political action committee (as defined in IC 3-5-2-37), or regular party committee (as defined in IC 3-5-2-42); or
(2) accept more than a total of ten thousand dollars ($10,000) in contributions from all sources to pay expenses connected with the candidate's candidacy.
As added by P.L.98-2004, SEC.12.
IC 33-33-2-12
Rules and regulations; incidental powers of judges
Sec. 12. (a) The Allen superior court:
(1) may make and adopt rules and regulations for conducting the business of the court, not repugnant to Indiana laws and the rules of the supreme court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judges of the superior court may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, and all legal instruments, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-13
Orders, writs, appointments, and commissions
Sec. 13. The Allen superior court may:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus;
(3) appoint receivers, masters, and commissioners to convey real property and to grant commissions for the examination of witnesses; and
(4) appoint other officers necessary to facilitate and transact the business of the court;
as conferred on circuit courts or the judges of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-14
Personnel
Sec. 14. (a) The Allen superior court may appoint probate commissioners, juvenile referees, bailiffs, court reporters, probation officers, and other personnel, including an administrative officer, the court believes are necessary to facilitate and transact the business of the court.
(b) In addition to the personnel authorized under subsection (a) and IC 31-31-3, the following magistrates may be appointed:
(1) The judges of the Allen superior court-civil division may jointly appoint not more than four (4) full-time magistrates under IC 33-23-5 to serve the Allen superior court-civil division. The judges of the Allen superior court-civil division may jointly assign any magistrates the duties and powers of a probate commissioner.
(2) The judge of the Allen superior court-criminal division may jointly appoint not more than three (3) full-time magistrates under IC 33-23-5 to serve the Allen superior court-criminal division. Any magistrate serves at the pleasure of, and continues in office until jointly removed by, the judges of the division that appointed the magistrate.
(c) All appointments made under this section must be made

without regard to the political affiliation of the appointees. The salaries of the personnel shall be fixed and paid as provided by law. If the salaries of any of the personnel are not provided by law, the amount and time of payment of the salaries shall be fixed by the court, to be paid out of the county treasury by the county auditor, upon the order of the court, and be entered of record. The officers and persons appointed shall perform duties as are prescribed by the court. Any administrative officer appointed by the court shall operate under the jurisdiction of the chief judge and serve at the pleasure of the chief judge. Any probate commissioners, magistrates, juvenile referees, bailiffs, court reporters, probation officers, and other personnel appointed by the court serve at the pleasure of the court.
(d) Any probate commissioner appointed by the court may be vested by the court with all suitable powers for the handling and management of the probate and guardianship matters of the court, including the fixing of all bonds, the auditing of accounts of estates and guardianships and trusts, acceptance of reports, accounts, and settlements filed in the court, the appointment of personal representatives, guardians, and trustees, the probating of wills, the taking and hearing of evidence on or concerning such matters, or any other probate, guardianship, or trust matters in litigation before the court, the enforcement of court rules and regulations, the making of reports to the court concerning the probate commissioner's actions under this subsection, including the taking and hearing of evidence together with the commissioner's findings and conclusions regarding the evidence. However, all matters under this subsection are under the final jurisdiction and decision of the judges of the court.
(e) A juvenile referee appointed by the court may be vested by the court with all suitable powers for the handling and management of the juvenile matters of the court, including the fixing of bonds, the taking and hearing of evidence on or concerning any juvenile matters in litigation before the court, the enforcement of court rules and regulations, and the making of reports to the court concerning the referee's actions under this subsection. The actions of a juvenile referee under this subsection are under final jurisdiction and decision of the judges of the court.
(f) A probate commissioner or juvenile referee may:
(1) summon witnesses to testify before the commissioner or juvenile referee; and
(2) administer oaths and take acknowledgments;
to carry out the commissioner's or juvenile referee's duties and powers.
(g) The powers of a magistrate appointed under this section include the powers provided in IC 33-23-5 and the power to enter a final order or judgment in any proceeding involving matters specified in IC 33-29-2-3 (jurisdiction of small claims docket) or IC 34-26-5 (protective orders to prevent domestic or family violence).
As added by P.L.98-2004, SEC.12.

IC 33-33-2-15 Salary of juvenile referee
Sec. 15. Each juvenile referee appointed under section 14 of this chapter who:
(1) is appointed by the court to serve as a full-time referee; and
(2) does not practice law during the referee's term as referee;
is entitled to receive an annual salary as provided in IC 33-38-5-7.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-16
Clerk and sheriff
Sec. 16. The clerk of the Allen circuit court and the sheriff of Allen County shall be the clerk and sheriff of the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-17
Clerk and sheriff; duties, liabilities, fees, and procedure
Sec. 17. (a) The clerk and sheriff shall attend the Allen superior court and discharge all the duties pertaining to their respective offices as they are required to do by law in the circuit court.
(b) All laws prescribing the duties and liabilities of clerk and sheriff and the mode of proceeding against them, or either of them, for neglect of official duty, allowing fees, and providing for the collection fees in the circuit court, apply to the Allen superior court.
(c) In a case in the Allen superior court based upon a violation of a city ordinance where fines or forfeitures are adjudged against a party:
(1) the fines or forfeitures shall be paid to and collected by the clerk and regularly remitted to the city clerk of the city that issued the ordinance; and
(2) the city clerk shall disburse the fines or forfeitures as required by law.
Payment of fines for admitted parking violations shall be made to the city clerk of the city that issued the ordinances concerning parking violations.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-18
Record books and dockets
Sec. 18. The clerk, under the direction of the Allen superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as are necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.
IC 33-33-2-19
Single order book
Sec. 19. The Allen superior court shall maintain a single order book for the entire court. The order book may be signed on behalf of the court by any of the judges of the court. The signature constitutes authentication of the actions of each judge in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-20
Jurisdiction
Sec. 20. (a) The Allen superior court has the same jurisdiction as the Allen circuit court. Except as provided in subsection (b), the superior court has exclusive juvenile jurisdiction in Allen County.
(b) The Allen superior court has concurrent jurisdiction with the Allen circuit court concerning paternity actions.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-21
Fees
Sec. 21. The same fees shall be taxed in the Allen superior court as are provided by law to be taxed in the Allen circuit court. When collected in the Allen superior court, the fees shall be disbursed in the same manner as similar fees are disbursed in the Allen circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-22
Laws applicable to superior court
Sec. 22. All laws of the state and rules adopted by the supreme court governing the Allen circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court apply to and govern the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-23
Jury commissioners; selection of jurors
Sec. 23. (a) The clerk of the Allen circuit court and the jury commissioners appointed by the Allen circuit court:
(1) serve as jury commissioners for the Allen superior court; and
(2) are governed in all respects as provided for the selection of jurors and the issuing and servicing of process.
However, the jurors do not have to serve in any particular order in which they are drawn by the jury commissioners.
(b) A judge of the superior court may order the selection and summoning of other jurors for the court when necessary. The jurors shall serve the entire court and before any judge of the court where

their service may be required.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-24
Fees of jurors and witnesses
Sec. 24. Jurors and witnesses in attendance upon the Allen superior court shall receive the same fees as are provided for by law for jurors and witnesses in the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-25
Transfer of cases from circuit court
Sec. 25. The judge of the Allen circuit court may, with the consent of the Allen superior court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without a further transcript to be redocketed and disposed of as if originally filed with the Allen superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-26
Transfer of cases to circuit court
Sec. 26. Any judge of the Allen superior court may, with the consent of the judge of the Allen circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript thereof to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-27
Authority of circuit judge to sit in superior court
Sec. 27. The judge of the Allen circuit court may sit as a judge of the superior court, with the superior court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the circuit court judge were a judge of the superior court with all the rights and powers as if the circuit court judge were appointed judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-28
Appeals
Sec. 28. Any party may appeal from any order or judgment of the superior court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-29
Process      Sec. 29. The process of the Allen superior court must have the seal affixed and be attested, directed, served, and returned, and be in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-30
Board of judges
Sec. 30. (a) The Allen superior court shall be governed and operated by a board of judges composed of all the judges of the superior court. Six (6) judges are required for a quorum for conducting business and as a majority for taking action. Every two (2) years the board of judges shall elect a chief judge to carry out ministerial functions of representation as the board of judges periodically determines by a majority of the board's members.
(b) Matters of administration, budget, expenditures, policy, and procedure affecting the entire superior court shall be determined by a majority of the board of judges. Any determination binds the entire board of judges and each judge of the board.
(c) One (1) budget covering all the divisions of the superior court shall be prepared for the superior court and submitted to the county fiscal body. However, each division shall prepare its own budget as a component of the superior court's total budget.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-31
Divisions of the court
Sec. 31. (a) The court, by rules adopted by the Allen superior court, shall divide the work of the court into the following divisions:
(1) A family relations division.
(2) A criminal division (including a standard minor offenses and violations docket under IC 33-29-2-8).
(3) A civil division (including a standard small claims docket under IC 33-29-2-3.)
(b) Cases involving juvenile matters shall be assigned to the family relations division.
(c) Cases involving matters specified in IC 33-29-2-8 shall be assigned to the criminal division.
(d) Cases involving matters specified in IC 33-29-2-3 shall be assigned to the small claims docket in the civil division.
(e) The work of each division may be divided further by rules adopted by the court.
(f) Every two (2) years each division of the court shall elect an administrative judge for that division. The administrative judge shall carry out ministerial, administrative, and assignment functions as are periodically determined by a majority of the judges of that division.
(g) Matters of administration, budget, expenditures, policy, and procedure in each division shall be determined by a majority of the judges of that division.
(h) Disputes within any division concerning administration, budget, expenditures, policy, procedure, and assignments that pertain

to the division as a whole or to any individual judge of the division, that for any reason cannot be resolved by a majority of the judges in the division, shall be submitted to the board of judges and determined by a majority of the board of judges.
(i) A resolution approved by a majority of the board of judges that resolves disputes within a division must include at least one (1) of the judges of that division and binds all of the judges of that division.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-32
Judicial nominating commission; establishment
Sec. 32. (a) There is established a judicial nominating commission for the Allen superior court.
(b) The board of county commissioners of Allen County shall provide all facilities, equipment, supplies, and services necessary for the administration of the duties of the commission.
(c) The members of the commission serve without compensation. However, the board of commissioners shall reimburse members of the commission for actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-33
Judicial nominating commission; membership
Sec. 33. (a) The judicial nominating commission consists of seven (7) members, the majority of whom shall form a quorum. The chief justice of the supreme court (or a justice of the supreme court or judge of the court of appeals designated by the chief justice) shall be a member and shall act as chairman. Persons who are admitted to the practice of law and who reside in Allen County shall, under sections 35 and 36 of this chapter, elect three (3) members to serve on the commission. The governor shall appoint to the commission three (3) residents of Allen County who are not admitted to the practice of law. However, not more than two (2) of these appointees may be from the same political party. If the governor fails to appoint any of the nonattorney commission members within the time required under section 34 of this chapter, the appointment shall be made by the chief justice of the supreme court.
(b) A member of the commission other than a judge or justice may not hold any other salaried public office, and a member may not hold an office in a political party or organization. A member of the commission is ineligible for appointment to a judicial office in Allen County while the member is a member of the commission and for three (3) years thereafter. If any member of the commission other than a judge or justice terminates the member's residence in Allen County, the member is considered to have resigned from the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-34 Judicial nominating commission; nonattorney members
Sec. 34. (a) The governor shall appoint the three (3) nonattorney members of the commission.
(b) One (1) month before the expiration of a term of office of a nonattorney commissioner, the governor shall:
(1) reappoint the commissioner; or
(2) appoint a replacement.
All appointments shall be certified to the secretary of state, the clerk of the supreme court, and the clerk of Allen superior court not more than ten (10) days after the appointment.
(c) After their initial terms, the governor shall appoint each nonattorney commissioner for a term of four (4) years.
(d) When a vacancy occurs in the office of a nonattorney commissioner, the chairman of the commission shall promptly notify the governor in writing of that fact. Vacancies in the office of nonattorney commissioners shall be filled by appointment of the governor not more than sixty (60) days after the governor has notice of the vacancy. The nonattorney commissioner appointed shall serve during the unexpired term of the member whose vacancy the nonattorney commissioner has filled.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-35
Judicial nominating commission; attorney members
Sec. 35. (a) Persons who are admitted to the practice of law and who reside in Allen County (referred to as "attorney electors") shall elect three (3) members to serve on the commission. The term of office of each elected attorney member is four (4) years, commencing on the first day of October following the member's election. The election day is the first Tuesday in September 1983, and every four (4) years thereafter. During the month before the expiration of each attorney commissioner's term of office, an election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner shall be filled for the unexpired term by a special election.
As added by P.L.98-2004, SEC.12.

IC 33-33-2-36
Judicial nominating commission; election of attorney members
Sec. 36. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the superior court shall, at least ninety (90) days before the date of election, notify all attorneys in Allen County of the election by mail, informing them that nominations must be made to the clerk of the superior court at least sixty (60) days before the election.
(2) A nomination in writing, accompanied by a signed petition of ten (10) attorney electors and the written consent of the qualified nominee, shall be filed by an attorney elector in the

office of the clerk at least sixty (60) days before the election.
(3) The clerk shall prepare and print ballots containing the names and residential addresses of all attorney nominees whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(A) The ballot must read:
"ALLEN SUPERIOR COURT



CHAPTER 3. BARTHOLOMEW COUNTY

IC 33-33-3-1
Judicial circuit
Sec. 1. Bartholomew County constitutes the ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-2
Establishment of standard superior courts
Sec. 2. (a) There are created two (2) courts of record to be known as Bartholomew superior court No. 1 and Bartholomew superior court No. 2.
(b) Each court is a standard superior court as described in IC 33-29-1.
(c) Bartholomew County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-3
Clerk and sheriff
Sec. 3. The clerk of the Bartholomew circuit court is the clerk of the Bartholomew superior courts, and the sheriff of Bartholomew County is the sheriff of the Bartholomew superior courts. The clerk and sheriff shall attend the courts and discharge all the duties pertaining to their respective offices as they are required to do by law with reference to the Bartholomew circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-4
Judges; location of court sessions
Sec. 4. Each Bartholomew superior court has one (1) judge who shall hold sessions in the Bartholomew County courthouse in Columbus.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-5
Judicial powers
Sec. 5. (a) The judges of the Bartholomew superior courts:
(1) may make and adopt rules for conducting the business of the Bartholomew superior courts not repugnant to the laws of the state or rules of the supreme court; and
(2) have all powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and enforcement of its orders.
(b) In addition to the powers described in IC 33-29-1-4, the judges of each superior court may:
(1) give all necessary certificates for the authentication of records and proceedings of each court; and
(2) make and execute certificates of qualification and moral

character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-6
Magistrate
Sec. 6. (a) The judge of Bartholomew superior court No. 2 may appoint one (1) full-time magistrate to serve Bartholomew superior court No. 2.
(b) The magistrate continues in office until removed by the judge of Bartholomew superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-7
Jurisdiction
Sec. 7. The Bartholomew superior courts have concurrent jurisdiction, both original and appellate, with the Bartholomew circuit court in all:
(1) civil actions and proceedings at law and in equity; and
(2) criminal and probate matters, actions, and proceedings of which the Bartholomew circuit court has jurisdiction.
However, the Bartholomew circuit court has exclusive jurisdiction in all juvenile matters, actions, and proceedings.
As added by P.L.98-2004, SEC.12.

IC 33-33-3-8
Standard small claims and misdemeanor division
Sec. 8. The Bartholomew superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 4. BENTON COUNTY

IC 33-33-4-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Benton County constitutes the seventy-sixth judicial circuit.
(b) The Benton circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 5. BLACKFORD COUNTY

IC 33-33-5-1
Judicial circuit
Sec. 1. Blackford County constitutes the seventy-first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Blackford superior court.
(b) The Blackford superior court is a standard superior court as described in IC 33-29-1.
(c) Blackford County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-3
Judge; location of court sessions
Sec. 3. The Blackford superior court has one (1) judge who shall hold sessions in the Blackford County courthouse in Hartford City or in any other places in the county as the Blackford County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-4
Personnel
Sec. 4. (a) In addition to a bailiff and an official court reporter for the court appointed under IC 33-29-1-5, the judge of the Blackford superior court may appoint a referee, commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. The salary of a referee, commissioner, or other person:
(1) shall be fixed in the same manner as the salaries of the personnel for the Blackford circuit court; and
(2) shall be paid monthly out of the treasury of Blackford County as provided by law.
(b) Personnel appointed under this section and IC 33-29-1-5 continue in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-5-5
Jurisdiction
Sec. 5. (a) Except as provided in subsection (b), the Blackford superior court has the same jurisdiction as the Blackford circuit court.
(b) The Blackford circuit court has exclusive juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.
IC 33-33-5-6
Small claims and misdemeanor division
Sec. 6. The Blackford superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 6. BOONE COUNTY

IC 33-33-6-1
Judicial circuit
Sec. 1. Boone County constitutes the twentieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Boone superior court No. 1 and Boone superior court No. 2.
(b) Except as otherwise provided in this chapter, both superior courts are standard superior courts as described in IC 33-29-1.
(c) Boone County constitutes the judicial district of each superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-3
Judges; location of court sessions
Sec. 3. Each Boone superior court has one (1) judge who shall hold session in the Boone County courthouse in Lebanon.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-4
Transfer of cases
Sec. 4. A case filed in the Boone circuit court or one (1) of the Boone superior courts may not be transferred by a court to one (1) of the other courts except on written stipulation of all the parties to the cause, other than parties defaulted. The stipulation shall be filed in the cause.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-5
Lack of jurisdiction; transfer
Sec. 5. (a) If either Boone superior court does not have jurisdiction of any action or proceeding filed in the superior court or the Boone circuit court does not have jurisdiction of any action or proceeding filed in the circuit court but under this chapter the jurisdiction is in one (1) of the other courts, the court in which the action or proceeding was filed shall certify the case and the papers to the proper court, which shall proceed as if the case were originally filed in the proper court. The transfer shall be made by order entered on the order book of the court transferring the action or proceeding and shall be docketed in the court to which it was transferred without a transcript.
(b) If any action, case, proceeding, or matter transferred under this section is taken on change of venue to the court of another county, or if the cause is appealed to the court of appeals or supreme court from

any order, ruling, judgment, or decree, the clerk on request or praecipe of the party taking the change of venue or appeal shall make a certified transcript of the proceedings in each court, and the transcript has the same force and effect and gives the court to which it is taken on change of venue or appeal the same jurisdiction as though the transcript originally had been made when the actions, causes, cases, proceedings, and matters were transferred from one (1) court to the other.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-6
Jury commissioners; juries
Sec. 6. (a) The Boone superior courts shall, during the last sixty (60) days in each calendar year, each appoint for the next calendar year two (2) persons who are residents of Boone County as jury commissioners. The law concerning jury commissioners appointed by the circuit court fully governs the jury commissioners appointed by the superior courts.
(b) The jury commissioners shall prepare and draw the petit jury for the superior courts as is done by the jury commissioners for the circuit court. The superior courts in making appointments of the jury commissioners, the clerk in issuing process for the jury, and the sheriff in serving process are governed by the law for petit jurors for the circuit court.
(c) Each superior court may order on what day jurors shall be summoned to attend the court. The judge of that court may order the selection and summoning of other jurors for the court when necessary. If a jury is not drawn, the clerk of the court shall select from among the properly qualified residents of the county a jury for the term, who shall be summoned and considered in all things as the regular panel of that court.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-7
Jurisdiction
Sec. 7. (a) Subject to this section, the Boone superior courts have the same jurisdiction as the Boone circuit court.
(b) Only the circuit court has juvenile jurisdiction.
(c) Except as provided in IC 31-30-1-1, only Boone superior court No. 1 has probate jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-6-8
Small claims and misdemeanor division
Sec. 8. The Boone superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 7. BROWN COUNTY

IC 33-33-7-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Brown County constitutes the eighty-eighth judicial circuit.
(b) The Brown circuit court has a standard small claims and misdemeanor division.
(c) The judge of the Brown circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.



CHAPTER 8. CARROLL COUNTY

IC 33-33-8-1
Judicial circuit
Sec. 1. (a) Carroll County constitutes the seventy-fourth judicial circuit.
(b) The Carroll circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Carroll superior court.
(b) The Carroll superior court is a standard superior court as described in IC 33-29-1.
(c) Carroll County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-3
Judge; location of court sessions
Sec. 3. The Carroll superior court has one (1) judge who shall hold sessions in the Carroll County courthouse in Delphi or in other places in the county as the Carroll County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-4
Jurisdiction
Sec. 4. The Carroll superior court has the same jurisdiction as the Carroll circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-8-5
Small claims and misdemeanor division
Sec. 5. The Carroll superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 9. CASS COUNTY

IC 33-33-9-1
Judicial circuit
Sec. 1. Cass County constitutes the twenty-ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Cass superior court No. 1 and Cass superior court No. 2.
(b) Each Cass superior court is a standard superior court as described in IC 33-29-1.
(c) Cass County comprises the judicial district of each superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-3
Judges; location of court sessions
Sec. 3. Each Cass superior court has one (1) judge who shall hold sessions in the Cass County courthouse in Logansport or in other places in the county as the board of county commissioners of Cass County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-4
Clerk and sheriff
Sec. 4. The clerk of the Cass circuit court shall serve as the clerk of each Cass superior court, and the sheriff of Cass County shall serve as the sheriff of each Cass superior court. They shall attend the courts and perform the same duties relating to their offices as they are required to do with respect to the Cass circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-5
Jurisdiction
Sec. 5. (a) Cass superior court No. 1 has the same jurisdiction as the Cass circuit court, except that only the circuit court has juvenile jurisdiction.
(b) Cass superior court No. 2 has the same jurisdiction as Cass superior court No. 1.
As added by P.L.98-2004, SEC.12.

IC 33-33-9-6
Small claims and misdemeanor division
Sec. 6. Each Cass superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 10. CLARK COUNTY

IC 33-33-10-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-2
Judicial circuit; magistrate
Sec. 2. (a) Clark County constitutes the fourth judicial circuit.
(b) The judges of the Clark circuit court and Clark superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit and superior courts.
(c) The magistrate continues in office until removed by the judges of the Clark circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-3
Establishment of superior courts; qualifications of judges
Sec. 3. (a) There are established three (3) superior courts in Clark County, each of which consists of one (1) judge, who shall hold the judge's office for a term of six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified.
(b) To be eligible to hold office as a judge of Clark superior court, a person must be:
(1) a resident of Clark County; and
(2) admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-4
Names; jurisdiction; judicial powers; seal
Sec. 4. (a) The superior courts shall be known as Clark superior court No. 1, Clark superior court No. 2, and Clark superior court No. 3, and the county of Clark shall constitute the judicial district of each court.
(b) Each superior court shall be a court of record having the same jurisdiction as the circuit court. A judge of the superior court has the same powers relating to the conduct of business of the court as the judge of the circuit court.
(c) Each court shall have a seal containing the words "Clark Superior Court _________ (insert "No. 1", "No. 2", or "No. 3") of Clark County, Indiana".
(d) Clark superior court No. 3 has a standard small claims and misdemeanor docket.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-5
Rules      Sec. 5. Each judge of a superior court may make and adopt rules and regulations for conducting the business of the judge's court, not repugnant to Indiana law.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-6
Judicial powers
Sec. 6. Each judge of a superior court has the same power to grant restraining orders and injunctions, to issue writs of habeas corpus and of mandate and prohibition, to appoint receivers, master commissioners to convey real property, and to grant commissions for the examination of witnesses, and to appoint other officers necessary to facilitate and transact the business of the court as is conferred on circuit courts or the judges of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-7
Location of court sessions
Sec. 7. Each superior court of Clark County shall hold its sessions at the courthouse of the county, or at other convenient places as the court designates in the county. The county commissioners shall provide suitable quarters for each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-8
Books, papers, and records of courts
Sec. 8. The clerk, under the direction of a judge of the superior court, shall provide order books, judgment dockets, execution dockets, fee books, and such other books, papers and records as are necessary for that court, and all books, papers, and proceedings of that court shall be kept distinct and separate from those of other courts, and the records of all civil cases separate and apart from the records of juvenile matters.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-9
Bailiff
Sec. 9. Each judge of a superior court shall appoint a bailiff for the court, whose salary shall be fixed and paid as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-10
Court reporter
Sec. 10. Each judge of a superior court shall appoint a court reporter, whose duties, salary, and term, shall be regulated in the same manner as the court reporter of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-11
Law governing practice and procedure      Sec. 11. All laws governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointment of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court are applicable to and govern the courts established under this chapter. However, a superior court may not appoint jury commissioners or call the grand jury.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-12
Process of court
Sec. 12. The process of each superior court must have the seal affixed and be attested, directed, served, and returned, and be in form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-13
Change of venue; transfer of case
Sec. 13. When an affidavit for a change of venue is filed in a superior court for any of the causes described in IC 34-35-1-1(1), IC 34-35-1-1(2), IC 34-35-1-1(6), or IC 34-35-1-1(7):
(1) a judge of a circuit court or superior court or a competent attorney shall be called to hear and determine the cause as provided by law for changes of venue in causes pending in the circuit court; or
(2) the cause may be certified to the Clark circuit court or a Clark superior court, in the discretion of the judge of the superior court. The original papers shall be transferred to the court. A transcript is not necessary. The circuit court has jurisdiction to hear and determine the cause and render judgment.
If the cause alleged in the affidavit is embraced in IC 34-35-1-1(3), IC 34-35-1-1(4), and IC 34-35-1-1(5), the change shall be granted, and the cause directed to the circuit or superior court of another county, as provided in cases of changes of venue from the circuit court, and the court to which the case is sent has jurisdiction to hear and determine the cause and render judgment.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-14
Juries
Sec. 14. On the third Monday of each January, the clerk of each superior court and jury commissioners appointed by the judge of the circuit court shall select a petit jury, in the manner provided by law, to serve each superior court for that calendar year. The officers in selecting, the clerk in issuing process for the jury, and the sheriff in serving the process shall be governed by the rules and regulations prescribed for the selection of petit jurors in the circuit court. However, a superior court may order on what day the jurors shall be

summoned to attend that court. The judge of a superior court may order the selecting and summoning of other jurors for the court whenever the same may be necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-10-15
Transfer of actions; judge of one court sitting in another
Sec. 15. (a) The judge of the Clark circuit court may, with the consent of a judge of the superior court, transfer any action or proceeding from the circuit court to that superior court. The judge of a superior court may, with the consent of the judge of the circuit court, transfer any action or proceeding from that superior court to the circuit court. The judge of a superior court may, with the consent of the judge of the other superior court, transfer any action or proceeding from that superior court to the other superior court.
(b) The judge of the Clark circuit court may, with the consent of the judge of the superior court, sit as a judge of that superior court in any matter, as if the judge were an elected judge of that superior court. The judge of a superior court may, with consent of the judge of the circuit court, sit as a judge of the circuit court as if the judge were an elected judge of the circuit court. The judge of a superior court may, with the consent of the judge of the other superior court, sit as judge of the other superior court as if the judge were the elected judge of that superior court.
As added by P.L.98-2004, SEC.12.



CHAPTER 11. CLAY COUNTY

IC 33-33-11-1
Judicial circuit
Sec. 1. Clay County constitutes the thirteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Clay superior court.
(b) The Clay superior court is a standard superior court as described in IC 33-29-1.
(c) Clay County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-3
Judge; location of court sessions
Sec. 3. The Clay superior court has one (1) judge who shall hold sessions in the Clay County courthouse in Brazil or in other places in the county as the board of county commissioners of Clay County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-4
Rules
Sec. 4. The judges of the Clay superior court and Clay circuit court may jointly, in accordance with the Indiana Rules of Trial Procedure, establish local rules for governing their courts, including rules for distribution of cases over which the judges have concurrent jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-5
Jurisdiction
Sec. 5. The Clay superior court has the same jurisdiction as the Clay circuit court, except that only the circuit court has juvenile and probate jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-11-6
Small claims and misdemeanor division
Sec. 6. The Clay superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 12. CLINTON COUNTY

IC 33-33-12-1
Judicial circuit
Sec. 1. Clinton County constitutes the forty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Clinton superior court.
(b) The Clinton superior court is a standard superior court as described in IC 33-29-1.
(c) Clinton County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-3
Judge; location of court sessions
Sec. 3. The Clinton superior court has one (1) judge who shall hold sessions in the Clinton County courthouse in Frankfort or in other places in the county as the Clinton County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-4
Jurisdiction
Sec. 4. The Clinton superior court has the same jurisdiction as the Clinton circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-12-5
Small claims and misdemeanor division
Sec. 5. The Clinton superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 13. CRAWFORD COUNTY

IC 33-33-13-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Crawford County constitutes the seventy-seventh judicial circuit.
(b) The Crawford circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 14. DAVIESS COUNTY

IC 33-33-14-1
Judicial circuit
Sec. 1. Daviess County constitutes the forty-ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Daviess superior court.
(b) The Daviess superior court is a standard superior court as described in IC 33-29-1.
(c) Daviess County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-3
Judge; location of court sessions
Sec. 3. The Daviess superior court has one (1) judge who shall hold sessions in the Daviess County courthouse in Washington or in other places in the county as the Daviess County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-4
Jurisdiction
Sec. 4. The Daviess superior court has the same jurisdiction as the Daviess circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-14-5
Small claims and misdemeanor division
Sec. 5. The Daviess superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 15. DEARBORN COUNTY

IC 33-33-15-1
Judicial circuit
Sec. 1. Dearborn County and Ohio County constitute the seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-15-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the:
(1) Dearborn superior court No. 1; and
(2) Dearborn superior court No. 2.
(b) Each Dearborn superior court is a standard superior court as described in IC 33-29-1.
(c) Dearborn County comprises the judicial district of each superior court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.2.

IC 33-33-15-3
Judges; location of court sessions
Sec. 3. Each Dearborn superior court has one (1) judge who shall hold sessions in:
(1) the Dearborn County courthouse in Lawrenceburg; or
(2) other places in the county as the Dearborn County executive may provide.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.3.

IC 33-33-15-4
Personnel
Sec. 4. In addition to a bailiff and an official court reporter for the court appointed under IC 33-29-1-5, each judge may appoint a referee, a commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. The salary of a referee, a commissioner, or other person:
(1) shall be fixed in the same manner as the salaries of the personnel for the Dearborn circuit court; and
(2) shall be paid monthly out of the treasury of Dearborn County as provided by law.
Personnel appointed under this section or IC 33-29-1-5 continue in office until removed by the judge of the court for which the personnel were appointed.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.4.

IC 33-33-15-5 Jurisdiction
Sec. 5. (a) Except as provided in subsection (b), each Dearborn superior court has the same jurisdiction as the Dearborn circuit court.
(b) The Dearborn circuit court has exclusive juvenile jurisdiction.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.5.

IC 33-33-15-6
Small claims and misdemeanor divisions
Sec. 6. Each Dearborn superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.6.



CHAPTER 16. DECATUR COUNTY

IC 33-33-16-1
Judicial circuit
Sec. 1. Decatur County constitutes the sixty-ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Decatur superior court.
(b) The Decatur superior court is a standard superior court as described in IC 33-29-1.
(c) Decatur County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-3
Judge; location of court sessions
Sec. 3. The Decatur superior court has one (1) judge who shall hold sessions in:
(1) the Decatur County courthouse in Greensburg; or
(2) other places in the county that the Decatur County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-4
Jurisdiction
Sec. 4. The Decatur superior court has the same jurisdiction as the Decatur circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-16-5
Small claims and misdemeanor division
Sec. 5. The Decatur superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 17. DEKALB COUNTY

IC 33-33-17-1
Judicial circuit
Sec. 1. DeKalb County constitutes the seventy-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.



CHAPTER 18. DELAWARE COUNTY

IC 33-33-18-1
Judicial circuit
Sec. 1. Delaware County constitutes the forty-sixth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-2
Jurisdiction; dockets
Sec. 2. (a) The Delaware circuit court is a court of general jurisdiction with five (5) judges. The divisions of the court shall be known as Delaware circuit court No. 1, No. 2, No. 3, No. 4, and No. 5. The county of Delaware constitutes the judicial district of the court and each of the court's divisions. The court shall maintain the following dockets:
(1) Small claims.
(2) Minor offenses and violations.
(3) Criminal.
(4) Juvenile.
(5) Civil.
(6) Probate.
(b) The assignment of judges of the court to the dockets specified in subsection (a) shall be by rule of the court. However, Delaware circuit court No. 4 and Delaware circuit court No. 5 shall each have a standard small claims and misdemeanor docket.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-3
Presiding judge
Sec. 3. The judges of the Delaware circuit court shall select from among themselves a presiding judge of the court. The presiding judge shall be selected for a minimum term of twelve (12) months.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-4
Concerted action of judges; majority rule
Sec. 4. When action of the entire court is required, including selection of a presiding judge under section 3 of this chapter and adoption of rules under section 6 of this chapter, the judges of the court shall act in concert. If the judges disagree, the decision of the majority of the judges controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-5
Presiding judge; duties
Sec. 5. In accordance with rules adopted by the judges of the Delaware circuit court under section 6 of this chapter, the presiding judge shall do the following:         (1) Ensure that the court operates efficiently and judicially.
(2) Annually submit to the fiscal body of Delaware County a budget for the court, including amounts necessary for the following:
(A) Operation of the Delaware circuit court's probation department.
(B) Defense of indigents.
(C) Maintenance of an adequate law library.
(3) Make appointments or selections required of a circuit or superior court judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-6
Rules for administration of court
Sec. 6. (a) The judges of the Delaware circuit court shall adopt rules to provide for the administration of the court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-7
Personnel
Sec. 7. (a) Each judge of the Delaware circuit court may, subject to the budget approved for the court by the fiscal body of Delaware County, employ personnel necessary for the proper administration of the judge's docket.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
(c) A commissioner is entitled to practice law in any division of the court in which the commissioner does not have appointive judicial authority. A commissioner has judicial authority only in the division of the court presided over by the judge who appointed the commissioner.
As added by P.L.98-2004, SEC.12.

IC 33-33-18-8 Court administrator
Sec. 8. (a) The Delaware circuit court may appoint a court administrator subject to the budget approved for the court by the fiscal body of Delaware County.
(b) A court administrator appointed under this section is subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.



CHAPTER 19. DUBOIS COUNTY

IC 33-33-19-1
Judicial circuit
Sec. 1. Dubois County constitutes the fifty-seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Dubois superior court.
(b) The Dubois superior court is a standard superior court as described in IC 33-29-1.
(c) Dubois County comprises the judicial district of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-3
Judge; location of court sessions
Sec. 3. The Dubois superior court has one (1) judge who shall hold sessions in:
(1) the Dubois County courthouse in Jasper; or
(2) other places in the county as the board of county commissioners of Dubois County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-4
Clerk and sheriff
Sec. 4. The clerk of the Dubois circuit court shall serve as the clerk of the Dubois superior court, and the sheriff of Dubois County shall serve as the sheriff of the Dubois superior court. They shall attend the court and perform the same duties relating to their offices as they are required to do with respect to the Dubois circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-5
Jurisdiction
Sec. 5. The Dubois superior court has the same jurisdiction as the Dubois circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-19-6
Small claims and misdemeanor division
Sec. 6. The Dubois superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 20. ELKHART COUNTY

IC 33-33-20-1
Judicial circuit
Sec. 1. Elkhart County constitutes the thirty-fourth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-2
Magistrates
Sec. 2. (a) The judges of the Elkhart circuit and superior courts may jointly appoint two full-time magistrates under IC 33-23-5 to serve the circuit and superior courts.
(b) A magistrate continues in office until removed by the judges of the circuit and superior courts.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2006, SEC.503.

IC 33-33-20-3
Establishment of standard superior court
Sec. 3. (a) There is established a court of record to be known as the Elkhart superior court.
(b) The Elkhart superior court is a standard superior court as described in IC 33-29-1.
(c) Elkhart County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-4
Judges; location of court sessions
Sec. 4. The Elkhart superior court has six (6) judges. Four (4) of the judges of the court shall hold sessions in the Elkhart County courts building in Elkhart. Two (2) of the judges of the court shall hold sessions in an appropriate place in Goshen selected by the county commissioners.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-5
Rules
Sec. 5. The judges of the Elkhart superior court may make rules for conducting the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-6
Jurisdiction
Sec. 6. The Elkhart superior court has the same jurisdiction as the Elkhart circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-20-7
Small claims and misdemeanor division      Sec. 7. The Elkhart superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 21. FAYETTE COUNTY

IC 33-33-21-1
Judicial circuit
Sec. 1. Fayette County constitutes the seventy-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Fayette superior court.
(b) The Fayette superior court is a standard superior court as described in IC 33-29-1.
(c) Fayette County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-3
Judge; location of court sessions
Sec. 3. The Fayette superior court has one (1) judge who shall hold sessions in:
(1) the Fayette County courthouse in Connersville; or
(2) other places in the county as the Fayette County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-4
Jurisdiction
Sec. 4. The Fayette superior court has the same jurisdiction as the Fayette circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-21-5
Small claims and misdemeanor division
Sec. 5. The Fayette superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 22. FLOYD COUNTY

IC 33-33-22-1
Judicial circuit; magistrate
Sec. 1. (a) Floyd County constitutes the fifty-second judicial circuit.
(b) The judges of the Floyd circuit court, Floyd superior court, and Floyd county court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit, superior, and county courts.
(c) The magistrate continues in office until removed by the judges of the Floyd circuit, superior, and county courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-22-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Floyd superior court.
(b) Except as provided in section 3 of this chapter, the Floyd superior court is a standard superior court as described in IC 33-29-1.
(c) Floyd County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-22-3
Judge; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) The Floyd superior court has one (1) judge, who shall be elected at the general election every six (6) years in Floyd County. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
As added by P.L.98-2004, SEC.12.

IC 33-33-22-4
Location of court sessions
Sec. 4. The Floyd superior court shall hold its sessions in:
(1) the Floyd County courthouse in New Albany; or
(2) other places in the county as the board of county commissioners of Floyd County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-22-5
Jurisdiction
Sec. 5. The Floyd superior court has the same jurisdiction as the Floyd circuit court, except that only the circuit court has jurisdiction over juvenile, probate, and trust matters.
As added by P.L.98-2004, SEC.12.

IC 33-33-22-6
County court      Sec. 6. A county court is established for Floyd County under IC 33-30-2-1.
As added by P.L.2-2005, SEC.90.



CHAPTER 23. FOUNTAIN COUNTY

IC 33-33-23-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Fountain County constitutes the sixty-first judicial circuit.
(b) The Fountain circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 24. FRANKLIN COUNTY

IC 33-33-24-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Franklin County constitutes the thirty-seventh judicial circuit.
(b) The Franklin circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 25. FULTON COUNTY

IC 33-33-25-1
Judicial circuit
Sec. 1. Fulton County constitutes the forty-first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Fulton superior court.
(b) The Fulton superior court is a standard superior court as described in IC 33-29-1.
(c) Fulton County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-3
Judge; location of court sessions
Sec. 3. The Fulton superior court has one (1) judge who shall hold sessions in:
(1) the Fulton County courthouse in Rochester; or
(2) other places in the county as the Fulton County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-4
Jurisdiction
Sec. 4. The Fulton superior court has the same jurisdiction as the Fulton circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-25-5
Small claims and misdemeanor division
Sec. 5. The Fulton superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 26. GIBSON COUNTY

IC 33-33-26-1
Judicial circuit
Sec. 1. Gibson County constitutes the sixty-sixth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Gibson superior court.
(b) The Gibson superior court is a standard superior court as described in IC 33-29-1.
(c) Gibson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-3
Judge; location of court sessions
Sec. 3. The Gibson superior court has one (1) judge who shall hold sessions in:
(1) the Gibson County courthouse in Princeton; or
(2) other places in the county as the board of county commissioners of Gibson County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-4
Jurisdiction
Sec. 4. The Gibson superior court has the same jurisdiction as the Gibson circuit court, except that only the circuit court has juvenile and probate jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-26-5
Small claims and misdemeanor division
Sec. 5. The Gibson superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 27. GRANT COUNTY

IC 33-33-27-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-2
Judicial circuit
Sec. 2. Grant County constitutes the forty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-3
Superior court judicial district
Sec. 3. Grant County constitutes the Grant superior court judicial district.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-4
Judge of superior court; term; election; vacancy
Sec. 4. (a) The term of the judge of the Grant superior court is six (6) years beginning on the first day of January following the judge's election.
(b) The voters of Grant County every six (6) years at a general election shall elect a person as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-5
Location of court sessions
Sec. 5. The Grant superior court shall hold its sessions in Marion.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-6
Clerk and sheriff
Sec. 6. The clerk of the Grant circuit court and the sheriff of Grant County shall serve as the clerk and sheriff of the Grant superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-7
Juries
Sec. 7. (a) The Grant superior court shall, during each calendar year, appoint two (2) persons of Grant County as jury commissioners. The law concerning jury commissioners appointed by the Grant circuit court govern the jury commissioners appointed by the Grant superior court.
(b) The jury commissioners shall prepare and draw the jury for the Grant superior court as is done by the jury commissioners for the Grant circuit court.     (c) The Grant superior court may order on what day jurors are summoned to attend the Grant superior court. The Grant superior court judge may order the selection and summoning of other jurors for the superior court when necessary. If, at any time, a jury is not drawn, the clerk of the court shall select from among the properly qualified residents of Grant County jurors for the term, who shall be summoned and considered in all things as the regular panel of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-8
Entries in dockets and records
Sec. 8. The clerk of the Grant circuit court shall enter all judgments rendered in, executions issued from, and papers filed in the Grant superior court in the same judgment and execution dockets, lis pendens records, and other dockets and records, except order books, as are used for judgments and executions and proceedings of the Grant circuit court. The clerk shall note whether any judgment or proceeding is a judgment or proceeding of the Grant circuit or Grant superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27-9
Jurisdiction
Sec. 9. The Grant superior court has the same jurisdiction as the Grant circuit court.
As added by P.L.98-2004, SEC.12.



CHAPTER 27.2. GRANT COUNTY SUPERIOR COURT NO. 2

IC 33-33-27.2-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-2
Establishment of court; judge; term; election
Sec. 2. The Grant superior court No. 2, is established as a court of record. The court consists of one (1) judge, who shall hold office for a term of six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. Every six (6) years, the voters of Grant County shall elect at the general election a judge for the Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-3
Judicial district; court of record; seal
Sec. 3. Grant County constitutes the judicial district of the Grant superior court No. 2. The court shall have a seal containing the words "Grant Superior Court No. 2, of Grant County, Indiana".
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-4
Bailiff and court reporter
Sec. 4. The judge of the Grant superior court No. 2 shall appoint a bailiff and an official court reporter for the court, to serve at the pleasure of the court. The judge shall fix their compensation as provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Grant County.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-5
Location of court sessions
Sec. 5. (a) The Grant superior court No. 2, shall hold its sessions in a place to be determined by the county council of Grant County.
(b) The board of county commissioners of Grant County shall provide and maintain in the courthouse a suitable and convenient courtroom for the holding of court, together with a suitable and convenient jury room and offices for the judge and the official court reporter.
(c) The board of county commissioners shall provide all necessary furniture and equipment for the rooms and offices of the court, and all necessary dockets, books, and records for the court. The county council shall make the necessary appropriations from the general fund of the county to carry out this chapter.
As added by P.L.98-2004, SEC.12.
IC 33-33-27.2-6
Jurisdiction
Sec. 6. The Grant superior court No. 2 has the same jurisdiction as the Grant circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-7
Judicial powers
Sec. 7. The judge of the Grant superior court No. 2 may make and adopt rules and regulations for conducting the business of the Grant superior court No. 2. The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt, and the power to enforce the judge's orders. The judge may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-8
Jury commissioners
Sec. 8. The judge of Grant superior court No. 2 shall, during the last term beginning in each calendar year, appoint for the next calendar year two (2) persons, one (1) of whom must be a resident of the city in which terms of the court are held, as jury commissioners. The persons must be freeholders and voters of Grant County, be from different political parties, and have good character for intelligence, morality, and integrity. The persons must take an oath or affirmation in open court, to be entered of record in the order book of the court, in the following form:
"You do solemnly swear (or affirm) that you will honestly, and without favor or prejudice, perform the duties of jury commissioners during your term of office, that, in selecting persons to be drawn as jurors, you will select none but persons whom you believe to be of good repute for integrity and honesty, that you will select (none of whom you have been or may be requested to select), and that, in all of your selections, you will endeavor to promote only the impartial administration of justice.".
The court shall instruct the jury commissioners concerning their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.2-9
Jury commissioners; law governing performance of duties
Sec. 9. Laws governing the powers, duties, and procedure of jury commissioners in circuit courts, and the duties of the clerk of the court pertaining to the drawing and recording of names of prospective petit jurors, govern the jury commissioners appointed

and the selection of petit jurors in the Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.



CHAPTER 27.3. GRANT COUNTY SUPERIOR COURT NO. 3

IC 33-33-27.3-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-2
Establishment; seal; judicial district
Sec. 2. (a) There is established a court of record to be known as the Grant superior court No. 3 (referred to as "the court" in this chapter).
(b) The court may have a seal containing the words "Grant Superior Court No. 3, Grant County, Indiana".
(c) Grant County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-3
Judge; election; term; qualifications
Sec. 3. (a) The court has one (1) judge who shall be elected at the general election every six (6) years in Grant County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as a judge of the court, a person must be:
(1) a resident of Grant County;
(2) less than seventy (70) years of age at the time of taking office; and
(3) admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-4
Jurisdiction
Sec. 4. The court has the same jurisdiction as the Grant circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-5
Judicial powers
Sec. 5. The judge of the court:
(1) has the same powers relating to the conduct of the business of the court as the judges of the Grant circuit court, Grant superior court, and Grant superior court No. 2; and
(2) may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-6
Bailiff and court reporter      Sec. 6. (a) The judge of the court shall appoint a bailiff and an official court reporter for the court.
(b) The salaries of the bailiff and the official court reporter shall be:
(1) fixed in the same manner as the salaries of the bailiff and official court reporter for the Grant circuit court, Grant superior court, and Grant superior court No. 2; and
(2) paid monthly out of the treasury of Grant County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-7
Books and dockets of court
Sec. 7. The clerk of the court, under the direction of the judge of the court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books for the court;
that shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-8
Location of court sessions
Sec. 8. (a) The court shall hold its sessions in:
(1) the Grant County courthouse in Marion; or
(2) other places in the county that the Grant County executive provides.
(b) The Grant County executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as may be necessary.
(c) The Grant County fiscal body shall appropriate sufficient funds for the provision and maintenance of the rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-9
Jury commissioners; juries
Sec. 9. (a) Each year the judge of the court shall appoint two (2) individuals who reside in Grant County to serve as jury commissioners for the court.
(b) Juries for the court shall be selected in the same manner as juries for the Grant circuit court.
(c) The grand jury selected for the Grant circuit court shall also serve as the grand jury for the court as may be necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-10
Transfer of actions and proceedings      Sec. 10. (a) The judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 may, with the consent of the judge of the court, transfer any action or proceeding from the Grant circuit court, Grant superior court, or Grant superior court No. 2 to the court.
(b) The judge of the court may, with the consent of the judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2, transfer any action or proceeding from the court to the Grant circuit court, Grant superior court, or Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-11
Sitting of judges
Sec. 11. (a) The judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 may, with the consent of the judge of the court, sit as judge of the court in any matter as if an elected judge of the court.
(b) The judge of the court may, with the consent of the judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2, sit as a judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2 in any matter as if an elected judge of the Grant circuit court, Grant superior court, or Grant superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-27.3-12
Small claims and misdemeanor division
Sec. 12. (a) The court has a standard small claims and misdemeanor division.
(b) Notwithstanding IC 33-29-2-3, the small claims docket has jurisdiction over the following:
(1) Civil actions in which the amount sought or value of the property sought to be recovered is not more than six thousand dollars ($6,000). The plaintiff in a statement of claim or the defendant in a counterclaim may waive the excess of any claim that exceeds six thousand dollars ($6,000) in order to bring the claim within the jurisdiction of the small claims docket.
(2) Possessory actions between landlord and tenant in which the rent due at the time the action is filed does not exceed six thousand dollars ($6,000).
(3) Emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.12.



CHAPTER 28. GREENE COUNTY

IC 33-33-28-1
Judicial district
Sec. 1. Greene County constitutes the sixty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Greene superior court.
(b) The Greene superior court is a standard superior court as described in IC 33-29-1.
(c) Greene County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-3
Judge; location of court sessions
Sec. 3. The Greene superior court has one (1) judge who shall hold sessions in:
(1) the Greene County courthouse in Bloomfield; or
(2) other places in the county as the Greene County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-4
Jurisdiction
Sec. 4. The Greene superior court has the same jurisdiction as the Greene circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-28-5
Small claims and misdemeanor division
Sec. 5. The Greene superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 29. HAMILTON COUNTY

IC 33-33-29-1
Judicial circuit
Sec. 1. Hamilton County constitutes the twenty-fourth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-2
Establishment of standard superior courts
Sec. 2. (a) There are established six (6) superior courts of record to be known as the:
(1) Hamilton superior court No. 1;
(2) Hamilton superior court No. 2;
(3) Hamilton superior court No. 3;
(4) Hamilton superior court No. 4;
(5) Hamilton superior court No. 5; and
(6) Hamilton superior court No. 6.
(b) Except as otherwise provided in this chapter, each Hamilton superior court is a standard superior court as described in IC 33-29-1.
(c) Hamilton County constitutes the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.12.

IC 33-33-29-3
Judges; location of court sessions
Sec. 3. Each Hamilton superior court has one (1) judge who shall hold sessions in:
(1) the Hamilton County courthouse in Noblesville; or
(2) another convenient and suitable place provided by the board of county commissioners.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-4
Personnel
Sec. 4. In addition to the personnel that may be appointed under IC 33-29-1-5, the judge of each Hamilton superior court may appoint other personnel necessary to facilitate and transact the business of the court. The other necessary personnel shall serve at the pleasure of the court, and the judge shall fix their compensation within the limits and in the manner provided by law concerning other personnel of the court. The compensation shall be paid monthly out of the treasury of Hamilton County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-5
Clerk; jurors
Sec. 5. (a) The clerk of the Hamilton circuit court shall serve the Hamilton superior courts and shall be governed in all respects as

provided by law.
(b) Jurors need not serve in the particular order in which they are drawn by the jury commissioners.
(c) Any judge of the Hamilton circuit or superior court may order the selection and summoning of other jurors for the circuit or superior court whenever necessary. Jurors shall serve all the Hamilton circuit and superior courts and shall serve any judge of the courts where juror service may be required.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-6
Magistrate
Sec. 6. The judges of the Hamilton superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judges of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-7
Jurisdiction
Sec. 7. Each Hamilton superior court has concurrent jurisdiction, both original and appellate, with the Hamilton circuit court in all civil actions and proceedings at law and in equity, in all juvenile matters, and in all criminal and probate matters, actions, and proceedings of which the Hamilton circuit court has jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-29-8
Small claims and misdemeanor divisions
Sec. 8. The:
(1) Hamilton superior court No. 4;
(2) Hamilton superior court No. 5; and
(3) Hamilton superior court No. 6;
each have a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.13.



CHAPTER 30. HANCOCK COUNTY

IC 33-33-30-1
Judicial circuit
Sec. 1. Hancock County constitutes the eighteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) superior courts of record to be known as the Hancock superior court No. 1 and the Hancock superior court No. 2.
(b) Except as otherwise provided in this chapter, each Hancock superior court is a standard superior court as described in IC 33-29-1.
(c) Hancock county comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-3
Judges; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) Each of court consists of one (1) judge who holds office for six (6) years, beginning on January 1 after the judge's election and until the judge's successor is elected and qualified. Every six (6) years, the voters of Hancock County shall elect at the general election a judge for each superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-4
Location of court sessions
Sec. 4. Hancock superior court No. 1 and Hancock superior court No. 2 shall each hold sessions in the Hancock County courthouse in Greenfield.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-5
Powers
Sec. 5. In addition to the powers described in IC 33-29-1-4, the judges of Hancock superior court No. 1 and Hancock superior court No. 2 may make and adopt rules and regulations for conducting the business of Hancock superior court No. 1 and Hancock superior court No. 2 and have all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and the enforcement of the courts' orders. The judge of each superior court may make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-6 Transfer of actions and proceedings
Sec. 6. Notwithstanding the provisions of any statute applying generally to superior or circuit courts, a judge of the:
(1) Hancock circuit court;
(2) Hancock superior court No. 1; or
(3) Hancock superior court No. 2;
may transfer an action or proceeding from the Hancock circuit court or a Hancock superior court to the Hancock circuit court or another Hancock superior court with the consent of the judge of the court that would receive the action or proceeding.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-7
Change of venue
Sec. 7. (a) Change of venue from the judge or from the county may be had under the same terms, conditions, and procedure applicable to changes of venue from the judge or the county in circuit courts.
(b) If a cause is received by the clerk of the Hancock circuit court on change of venue from another county, the cause may be docketed in either the Hancock circuit court, Hancock superior court No. 1, or Hancock superior court No. 2, under rules adopted by the judges of the Hancock circuit court, Hancock superior court No. 1, and Hancock superior court No. 2, unless otherwise provided in the order, report of striking, or entry made in the cause in the county from which the change of venue was taken, in which case it shall be docketed as provided in the entry, report, or order.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-8
Jury commissioners; juries
Sec. 8. Each superior court shall, during each calendar year, appoint for the next calendar year two (2) persons who are residents of Hancock County as jury commissioners. The law concerning jury commissioners appointed by the circuit court govern the jury commissioners as appointed by each superior court in all things, conditions, and qualifications. The jury commissioners shall prepare and draw the petit jury for each superior court as the law directs the same to be done by the jury commissioners for the circuit court. Each superior court is governed by the law in the making of appointments of the jury commissioners, and the clerk in issuing process for the jury and the sheriff in serving the process is governed by the law made for petit jurors in the circuit court. Each superior court may order on what day of the term the jurors are summoned to attend court and the judge of each court may order the selection and summoning of other jurors for the court whenever it is necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-9
Jurisdiction      Sec. 9. Hancock superior court No. 1 and Hancock superior court No. 2 have the same jurisdiction as the Hancock circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-30-10
Small claims and misdemeanor division
Sec. 10. Hancock superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 31. HARRISON COUNTY

IC 33-33-31-1
Judicial circuit
Sec. 1. Harrison County constitutes the third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Harrison superior court.
(b) The Harrison superior court is a standard superior court as described in IC 33-29-1.
(c) Harrison County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-3
Judge; location of court sessions
Sec. 3. The Harrison superior court has one (1) judge who shall hold sessions in:
(1) the Harrison County courthouse in Corydon; or
(2) other places in the county as the Harrison County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-4
Jurisdiction
Sec. 4. The Harrison superior court has the same jurisdiction as the Harrison circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-31-5
Small claims and misdemeanor division
Sec. 5. The Harrison superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 32. HENDRICKS COUNTY

IC 33-33-32-1
Judicial circuit
Sec. 1. Hendricks County constitutes the fifty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-2
Establishment of standard superior courts
Sec. 2. (a) There are established five (5) superior courts of record to be known as:
(1) Hendricks superior court No. 1;
(2) Hendricks superior court No. 2;
(3) Hendricks superior court No. 3;
(4) Hendricks superior court No. 4; and
(5) Hendricks superior court No. 5.
(b) Except as otherwise provided in this chapter, each Hendricks superior court is a standard superior court as described in IC 33-29-1.
(c) Hendricks County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.14.

IC 33-33-32-3
Judges; location of court sessions
Sec. 3. Each Hendricks superior court has one (1) judge who shall hold sessions in the Hendricks County courthouse in Danville.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-4
Transfers of cases
Sec. 4. Notwithstanding IC 33-29-1-9, an action, a cause, a case, a proceeding, or other matter filed in the Hendricks circuit court or a Hendricks superior court established by this chapter may be transferred by the court in which it is filed to either of the other courts by transferring all original papers filed with the consent of the court to which it is transferred.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-5
Change of venue
Sec. 5. (a) Change of venue from the judge or from the county may be had under the same terms, conditions, and procedure applicable to changes of venue from the judge or the county in circuit courts.
(b) If a cause is received by the clerk of the Hendricks circuit court on change of venue from another county, the cause shall be docketed on a rotating basis and assigned alternately to the:
(1) Hendricks circuit court;
(2) Hendricks superior court No. 1;         (3) Hendricks superior court No. 2;
(4) Hendricks superior court No. 3;
(5) Hendricks superior court No. 4; and
(6) Hendricks superior court No. 5;
unless otherwise provided in the order or entry made in the cause in the county from which the change of venue was taken, in which case it shall be docketed as provided in the entry or order.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.15.

IC 33-33-32-6
Powers
Sec. 6. In addition to the powers described in IC 33-29-1-4, the judge of each Hendricks superior court may make and adopt rules and regulations for continuing business of the court. Each judge has the powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders. Each judge may make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-7
Juries
Sec. 7. Notwithstanding IC 33-29-1-8, the judge of each Hendricks superior court may order the selection and summoning of other jurors for the judge's court when necessary. If at any time a jury shall for any reason be not drawn, then the clerk shall select from among the properly qualified residents of Hendricks County a jury, who shall be summoned and considered in all things as the regular panel of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-8
Jurisdiction
Sec. 8. (a) Each Hendricks superior court has original and concurrent jurisdiction with the Hendricks circuit court in all civil actions and proceedings at law and in equity, and actions for dissolution or annulment of marriage, and in all criminal cases and proceedings. However, none of the Hendricks superior courts have the jurisdiction of a juvenile court.
(b) Each Hendricks superior court has original and concurrent jurisdiction with the Hendricks circuit court in all appeals or reviews from boards of county commissioners or other executive or administrative agencies and all other appellate jurisdiction vested in the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-32-9
Small claims and misdemeanor divisions      Sec. 9. Each Hendricks superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 33. HENRY COUNTY

IC 33-33-33-1
Judicial circuit
Sec. 1. Henry County constitutes the fifty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-33-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) superior courts of record to be known as Henry superior court No. 1 and Henry superior court No. 2.
(b) Except as otherwise provided in this chapter, each Henry superior court is a standard superior court as described in IC 33-29-1.
(c) Henry county comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-33-3
Judge; location of court sessions
Sec. 3. Each Henry superior court has one (1) judge who shall hold sessions in:
(1) the Henry County courthouse in New Castle; or
(2) other places in the county as the Henry County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-33-4
Change of venue
Sec. 4. (a) Change of venue from the judge of a Henry superior court or from the county may be had under the same terms, conditions, and procedure applicable to changes of venue from the judge or the county in circuit courts.
(b) If a case is received by the clerk of the Henry circuit court on change of venue from another county, the case shall be docketed in the Henry circuit court unless otherwise provided in the order or entry made in the cause in the county from which the change of venue was taken, in which case it shall be docketed as provided in the entry or order.
(c) The Henry circuit court may issue a general order transferring cases venued to the Henry circuit court from other counties to Henry superior court No. 1 or Henry superior court No. 2. A general order issued under this subsection may be amended by the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-33-5
Sitting of judges
Sec. 5. The judge of a Henry superior court may, with the consent of the judge of the other Henry superior court, sit as a judge of the other court in any manner as if elected as the judge of the other court. As added by P.L.98-2004, SEC.12.

IC 33-33-33-6
Jurisdiction
Sec. 6. The Henry superior courts have the same jurisdiction as the Henry circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-33-7
Small claims and misdemeanor division
Sec. 7. Henry superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 34. HOWARD COUNTY

IC 33-33-34-1 Repealed
(Repealed by P.L.237-2005, SEC.25.)



CHAPTER 34.3. REPEALED



CHAPTER 35. HUNTINGTON COUNTY

IC 33-33-35-1
Judicial circuit
Sec. 1. Huntington County constitutes the fifty-sixth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Huntington superior court.
(b) Except as otherwise provided in this chapter, the Huntington superior court is a standard superior court as described in IC 33-29-1.
(c) Huntington County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-3
Judge; location of court sessions
Sec. 3. The Huntington superior court has one (1) judge who shall hold sessions in:
(1) the Huntington County courthouse in Huntington; or
(2) other places in the county as the Huntington County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-4
Personnel
Sec. 4. (a) In addition to the personnel appointed under IC 33-29-1-5, the Huntington superior court may appoint a referee and other personnel as the court determines necessary to facilitate and transact the business of the court.
(b) Salaries of the personnel described in this section shall be fixed in the same manner as the salaries of the bailiff and official court reporter for the Huntington circuit court. Their salaries shall be paid out of the treasury of Huntington County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-5
Jurisdiction
Sec. 5. The Huntington superior court has the same jurisdiction as the Huntington circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-35-6
Small claims and misdemeanor division
Sec. 6. The Huntington superior court has a standard small claims and misdemeanor division. As added by P.L.98-2004, SEC.12.



CHAPTER 36. JACKSON COUNTY

IC 33-33-36-1
Judicial circuit
Sec. 1. Jackson County constitutes the fortieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-36-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jackson superior court.
(b) The Jackson superior court is a standard superior court as described in IC 33-29-1.
(c) Jackson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-36-3
Judge; location of court sessions
Sec. 3. The Jackson superior court has one (1) judge who shall hold sessions in Seymour.
As added by P.L.98-2004, SEC.12.

IC 33-33-36-4
Jurisdiction
Sec. 4. The Jackson superior court has the same jurisdiction as the Jackson circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-36-5
Small claims and misdemeanor division
Sec. 5. The Jackson superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 37. JASPER COUNTY

IC 33-33-37-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Jasper County constitutes the thirtieth judicial circuit.
(b) The Jasper circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as Jasper superior court No. 1.
(b) Except as otherwise provided in this chapter, the Jasper superior court No. 1 is a standard superior court as described in IC 33-29-1.
(c) Jasper County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-3
Judge; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) The Jasper superior court has one (1) judge, who shall be elected at the general election every six (6) years in Jasper County. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-4
Location of court sessions
Sec. 4. The judge of the Jasper superior court No. 1 shall hold sessions in the Jasper County courthouse in Rensselaer or in other places in the county as the board of county commissioners of Jasper County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-5
Rules
Sec. 5. (a) The judge of Jasper superior court No. 1 shall adopt rules to provide for the administration of the Jasper superior court, including rules governing the following:
(1) Legal representation for indigents.
(2) Budgetary matters of the Jasper superior court.
(3) Operation of the probation department.
(4) Employment and management of court personnel.
(5) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The judge of the Jasper superior court shall file with the division of state court administration a copy of the rules adopted

under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-6
Personnel
Sec. 6. (a) In addition to the personnel described in IC 33-29-1-5, the judge of the Jasper superior court No. 1 may, subject to the budget approved for the court by the fiscal body of Jasper County, employ personnel necessary for the proper administration of the court.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 5 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-7
Jurisdiction
Sec. 7. The Jasper superior court No. 1 has the same jurisdiction as the Jasper circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-37-8
Small claims and misdemeanor division
Sec. 8. The Jasper superior court No. 1 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 38. JAY COUNTY

IC 33-33-38-1
Judicial circuit
Sec. 1. Jay County constitutes the fifty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jay superior court.
(b) The Jay superior court is a standard superior court as described in IC 33-29-1.
(c) Jay County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-3
Judge; location of court sessions
Sec. 3. The Jay superior court has one (1) judge who shall hold sessions in:
(1) the Jay County courthouse in Portland; or
(2) other places in the county as the Jay County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-4
Jurisdiction
Sec. 4. The Jay superior court has the same jurisdiction as the Jay circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-38-5
Small claims and misdemeanor division
Sec. 5. The Jay superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 39. JEFFERSON COUNTY

IC 33-33-39-1
Judicial circuit
Sec. 1. Jefferson County and Switzerland County constitute the fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jefferson superior court.
(b) The Jefferson superior court is a standard superior court as described in IC 33-29-1.
(c) Jefferson County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-3
Judge; location of court sessions
Sec. 3. The Jefferson superior court has one (1) judge who shall hold sessions in Madison.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-4
Jurisdiction
Sec. 4. The Jefferson superior court is a court of general jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-39-5
Small claims and misdemeanor division
Sec. 5. The Jefferson superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 40. JENNINGS COUNTY

IC 33-33-40-1
Judicial circuit
Sec. 1. (a) Jennings County constitutes the eighty-sixth judicial circuit.
(b) The Jennings circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Jennings superior court.
(b) The Jennings superior court is a standard superior court as described in IC 33-29-1.
(c) Jennings County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-3
Judge; location of court sessions
Sec. 3. The Jennings superior court has one (1) judge who shall hold sessions in:
(1) the Jennings County courthouse in Vernon; or
(2) another place in the county as the Jennings County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-4
Jurisdiction
Sec. 4. The Jennings superior court has the same jurisdiction as the Jennings circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-40-5
Small claims and misdemeanor division
Sec. 5. The Jennings superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 41. JOHNSON COUNTY

IC 33-33-41-1
Judicial circuit
Sec. 1. Johnson County constitutes the eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-2
Magistrate
Sec. 2. (a) The judges of the Johnson circuit and superior courts may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve both the circuit and superior courts.
(b) The magistrate continues in office until removed by the judges of the Johnson circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-3
Establishment of standard superior courts
Sec. 3. (a) There are established three (3) courts of record to be known as the Johnson superior court No. 1, Johnson superior court No. 2, and Johnson superior court No. 3.
(b) Except as otherwise provided in this chapter, each Johnson superior court is a standard superior court as described in IC 33-29-1.
(c) Johnson County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-4
Judges; location of court sessions
Sec. 4. (a) The Johnson superior court No. 1 and Johnson superior court No. 2 each have one (1) judge who shall hold sessions in the Johnson County courthouse in Franklin.
(b) The Johnson superior court No. 3 has one (1) judge who shall hold sessions in a place to be determined and provided by the board of county commissioners of Johnson County.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-5
Transfer of actions and proceedings
Sec. 5. The judge of a Johnson superior court may, with the consent of the judge of another Johnson superior court, transfer any action or proceeding from the superior court to the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-6
Sitting of judges
Sec. 6. The judge of a Johnson superior court may, with the consent of the judge of another Johnson superior court, sit as the judge of the other superior court in any matter as if the judge of the

superior court were an elected judge of the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-7
Jurisdiction
Sec. 7. Each Johnson superior court has concurrent jurisdiction, both original and appellate, with the Johnson circuit court in all civil actions and proceedings at law and in equity, and in all criminal and probate matters, actions, and proceedings of which the Johnson circuit court has jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-41-8
Small claims and misdemeanor division
Sec. 8. The Johnson superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 42. KNOX COUNTY

IC 33-33-42-1
Judicial circuit
Sec. 1. Knox County constitutes the twelfth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as Knox superior court No. 1 and Knox superior court No. 2.
(b) Except as otherwise provided in this chapter, each Knox superior court is a standard superior court as described in IC 33-29-1.
(c) Knox County constitutes the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-3
Judges; location of court sessions
Sec. 3. Each Knox superior court has one (1) judge who shall hold sessions:
(1) in the Knox County courthouse in Vincennes; or
(2) at other places in the county as the county executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-4
Transfer of actions and proceedings
Sec. 4. The judge of the Knox circuit court may, with the consent of the judge of a superior court, transfer any action or proceeding from the circuit court to the superior court. The judge of a superior court may, with the consent of the judge of the circuit or other superior court, transfer any action or proceeding from that superior court to the circuit or other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-5
Sitting of judges
Sec. 5. The judge of a superior court may, with the consent of the judge of the circuit or other superior court, sit as a judge of the circuit or other superior court in any matter as if the judge of the superior court was an elected judge of the circuit or other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-42-6
Jurisdiction
Sec. 6. (a) Except as provided in subsection (b), the Knox superior courts have the same jurisdiction as the Knox circuit court.
(b) The Knox superior courts have exclusive juvenile jurisdiction. As added by P.L.98-2004, SEC.12.

IC 33-33-42-7
Small claims and misdemeanor divisions
Sec. 7. Each Knox superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 43. KOSCIUSKO COUNTY

IC 33-33-43-1
Judicial circuit
Sec. 1. Kosciusko County constitutes the fifty-fourth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-2
Establishment of standard superior courts
Sec. 2. (a) There is established a court of record, which consists of three (3) judges, to be known as the "Superior Court of Kosciusko County". The court shall have a seal containing the words "Superior Court No. 1 of Kosciusko County, Indiana", "Superior Court No. 2 of Kosciusko County, Indiana", or "Superior Court No. 3 of Kosciusko County, Indiana".
(b) Except as otherwise provided in this chapter, the superior court of Kosciusko county is a standard superior court as described in IC 33-29-1.
(c) Kosciusko County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-3
Judges; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) A judge of the superior court of Kosciusko county shall hold office for a term of six (6) years, beginning on the first day of January after election, and until a successor is elected and qualified. Every six (6) years, the voters of Kosciusko County shall elect at the general election judges for the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-4
Location of court sessions
Sec. 4. The superior court of Kosciusko County shall hold its sessions:
(1) in the Kosciusko County courthouse in Warsaw; or
(2) at another place in Warsaw as the board of county commissioners may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-5
Jurors
Sec. 5. Notwithstanding IC 33-29-1-8, the judges of the superior court of Kosciusko County may order on what day of the term the jurors are summoned to attend the superior court and may order the selecting and summoning of other jurors for the superior court whenever necessary.
As added by P.L.98-2004, SEC.12.
IC 33-33-43-6
Jurisdiction
Sec. 6. The superior court of Kosciusko County has the same jurisdiction as the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-43-7
Small claims and misdemeanor divisions
Sec. 7. Superior court No. 2 of Kosciusko County and superior court No. 3 of Kosciusko County each have a standard small claims and misdemeanor docket.
As added by P.L.98-2004, SEC.12.



CHAPTER 44. LAGRANGE COUNTY

IC 33-33-44-1
Judicial circuit
Sec. 1. LaGrange County constitutes the thirty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-44-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the LaGrange superior court.
(b) The LaGrange superior court is a standard superior court as described in IC 33-29-1.
(c) LaGrange County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-44-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the LaGrange County courthouse in the city of LaGrange; or
(2) other places in the county as the LaGrange County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-44-4
Jurisdiction
Sec. 4. The LaGrange superior court has the same jurisdiction as the LaGrange circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-44-5
Small claims and misdemeanor division
Sec. 5. The LaGrange superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 45. LAKE COUNTY

IC 33-33-45-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-2
Judicial circuit
Sec. 2. (a) Lake County constitutes the thirty-first judicial circuit.
(b) The judge of the Lake circuit court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the Lake circuit court. One (1) of the magistrates shall serve the domestic relations counseling bureau established under IC 31-12-2. The judge shall specify the duties of a magistrate appointed under this subsection. A magistrate continues in office until removed by the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-3
Establishment of superior court
Sec. 3. There is established a superior court in Lake County (referred to as "the court" in this chapter).
As added by P.L.98-2004, SEC.12.

IC 33-33-45-4
Name
Sec. 4. The court shall be known as the superior court of Lake County.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-5
Seal
Sec. 5. The court shall have a seal consisting of a circular disk containing the words "superior court of Lake County, Indiana" and "seal" and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-6
Jurisdiction
Sec. 6. (a) The court has:
(1) the same jurisdiction as the Lake circuit court in all civil and probate cases and matters whether original or appellate;
(2) original exclusive jurisdiction of all felony cases;
(3) original concurrent jurisdiction of all misdemeanor cases, infraction cases, and ordinance violation cases;
(4) appellate jurisdiction in criminal cases as is vested in the circuit court; and         (5) original exclusive juvenile jurisdiction.
(b) Notwithstanding IC 31-30-1-2, the juvenile court has exclusive jurisdiction over a child who:
(1) has been taken into custody in the county; and
(2) has allegedly committed an act that would be a misdemeanor traffic offense if committed by an adult.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-7
Court of record; force and effect of judgments and orders
Sec. 7. (a) The court is a court of record.
(b) The court's judgments, decrees, orders, and proceedings:
(1) have the same force and effect; and
(2) shall be enforced in the same manner;
as those of the Lake circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-8
Power and authority of court
Sec. 8. (a) The court:
(1) may make and adopt rules and regulations for conducting the business of the court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judges may administer oaths, solemnize marriages, take and certify acknowledgments of deeds and all legal instruments, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-9
Additional court powers
Sec. 9. The court has the same power to grant restraining orders and injunctions, to issue writs of habeas corpus, to appoint receivers, masters, and commissioners to convey real property, and to grant commissions for the examination of witnesses, and to appoint other officers necessary to facilitate and transact the business of the court as is conferred on circuit courts or the judges of the circuit courts in counties where there is no criminal court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-10
Magistrates of criminal division
Sec. 10. (a) The judges of the criminal division may appoint two (2) full-time magistrates under IC 33-23-5 to serve the criminal division. A magistrate appointed under this subsection continues in office until removed by the judges of the criminal division.
(b) The judges of the civil division may appoint two (2) full-time magistrates under IC 33-23-5 to serve the civil division. A magistrate

appointed under this subsection continues in office until removed by the judges of the civil division.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-11
Magistrates
Sec. 11. (a) The judge of division No. 1, division No. 2, and division No. 3 of the court may each appoint one (1) full-time magistrate under IC 33-23-5 to serve as the court requires. A magistrate appointed under this section:
(1) must be a resident of the county; and
(2) continues in office until removed by the judge that the magistrate serves.
(b) The appointment of a magistrate under this section must be in writing.
(c) The judge may specifically determine the duties of the magistrate within the limits established under IC 33-23-5.
(d) The county executive shall provide and maintain suitable facilities for the use of the magistrate, including necessary furniture and equipment.
(e) The court shall employ administrative staff necessary to support the functions of the magistrates.
(f) The county fiscal body shall appropriate sufficient funds for the provision of staff and facilities required under this section.
(g) A magistrate is entitled to annual compensation as established under IC 33-23-5-10. The state shall pay the salary set under IC 33-23-5-10.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-12
Personnel
Sec. 12. (a) The senior judge of each division may appoint the number of bailiffs, court reporters, probation officers, and other personnel as the senior judge believes is necessary to judicially and efficiently facilitate and transact the business of the division. All appointments shall be made without regard to the political affiliation of the appointees. The salaries of the court personnel shall be fixed and paid as provided by law. The officers and persons appointed shall:
(1) perform the duties prescribed by the senior judge of each respective division; and
(2) serve at the pleasure of the senior judge.
(b) The court shall appoint an administrative officer who has the duties the court determines are necessary to ensure the efficient operation of the court. The court may appoint the number of deputy administrative officers as the court considers necessary to facilitate and transact the business of the court. Any appointment of an administrative officer or deputy administrative officer shall be made without regard to the political affiliation of the appointees. The salaries of the administrative officer and any deputy administrative

officer shall be fixed by the court, to be paid out of the county treasury by the county auditor, upon the order of the court, and entered of record. Any administrative officer or deputy administrative officer appointed by the court shall:
(1) operate under the jurisdiction of the chief judge; and
(2) serve at the pleasure of the chief judge.
(c) The court may appoint part-time juvenile referees and magistrates as provided by IC 31-31-3.
(d) The court may appoint the number of probate commissioners provided for by IC 29-2-2. The probate commissioners shall be vested with the powers and duties provided by IC 29.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-13
Location of court sessions
Sec. 13. The court shall hold continuous sessions in places in Lake County as the court periodically determines. The board of county commissioners of Lake County shall:
(1) provide and maintain:
(A) suitable and convenient courtrooms for the holding of the court, together with suitable and convenient jury rooms and offices for the judges and other court officers and personnel; and
(B) other facilities as may be necessary; and
(2) provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-14
Books, papers, and records
Sec. 14. The clerk of the Lake circuit court, under the direction of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books, papers, and records that are necessary for the court, and all books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-15
Order books
Sec. 15. The court shall maintain an order book at each location of the court and the order books may be signed on behalf of the court by any of the judges of the court, and the signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-16
Laws and rules governing the court
Sec. 16. All Indiana laws and rules adopted by the supreme court governing the circuit courts apply to the superior court. However:
(1) a person other than a judge of the superior court of Lake

County may not serve as a special judge when a change of judge is requested from the superior court of Lake County;
(2) a judge of the superior court of Lake County may not receive compensation other than regular salary for serving as a special judge where the change of venue from the judge was granted by the superior court of Lake County;
(3) the statutes and rules governing the records, procedures, and practices of county courts apply to the county division of the court; and
(4) there is no change of venue from the county as of right in cases in the county division of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-17
Appeals
Sec. 17. Any party may appeal from any order or judgment of the court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-18
Process of court
Sec. 18. The process of the court shall have the seal affixed and be attested, directed, served, and returned, and be in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-19
Chief judge; senior judge
Sec. 19. (a) The court, by rules adopted by the court, shall designate one (1) of the judges as chief judge and shall fix the time that the chief judge presides. The chief judge is responsible for the efficient operation and conduct of the court.
(b) The judges of each division of the court, in accordance with the rules adopted by the judges of that division, shall designate a judge as the senior judge of that division and fix the time that the senior judge serves.
(c) The senior judge of each division shall report to the chief judge as to how the division should best judicially operate.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-20
Action of entire court
Sec. 20. When an action of the entire court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. However, if the judges are evenly divided, the decision joined by the chief judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-21 Divisions of court; assignment of judges
Sec. 21. (a) The court is divided into civil (including probate), criminal, county, and juvenile divisions. The work of the court shall be divided among the divisions by the rules of the court.
(b) Seven (7) judges comprise the civil division. Four (4) judges comprise the criminal division. Four (4) judges comprise the county division. One (1) judge comprises the juvenile division. However, the court by rule may alter the number of judges assigned to a division other than the county division of the court if the court determines that the change is necessary for the efficient operation of the court.
(c) The court by rule may reassign a judge of the court from one (1) division to another if the court determines that the change is necessary for the efficient operation of the court. The court by rule shall establish a rotation schedule providing for the rotation of judges through the various divisions. The rotation schedule may be used if a judge determines that an emergency exists. However, a senior judge of any division or a judge of the county division may not be reassigned or rotated to another division under this subsection.
(d) The chief judge of the court may assign a judge in one (1) division of the court to hear a case originating in another division of the court, and may reassign cases from one (1) judge to another, if the chief judge determines that the change is necessary for the efficient operation of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-22
Transfer of actions from circuit court
Sec. 22. The judge of the Lake circuit court may, with the consent of the court, transfer any action, cause, or proceeding filed and docketed in the Lake circuit court to the court by transferring all original papers and instruments filed in the action, cause, or proceeding and without further transcript, to be redocketed and disposed of as if originally filed with the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-23
Transfer of actions to circuit court
Sec. 23. Any judge of the court may, with the consent of the judge of the Lake circuit court, transfer any civil action, cause or proceeding filed and docketed in the court to the Lake circuit court by transferring all original papers and instruments filed in such action, cause, or proceeding without further transcript thereof to be redocketed and disposed of as if originally filed with the Lake circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-24
Authority of circuit judge to sit in superior court
Sec. 24. The judge of the Lake circuit court may sit as a judge of

the court, with the court's permission, in the civil division, without limitation and without any further order, in the same manner as if the circuit court judge were a judge of the court with all the rights and powers as if the circuit court judge were a duly appointed judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-25
Incumbent judges; retention; election
Sec. 25. (a) Unless the judge is a judge of the county division, at the general election immediately preceding the expiration of a judge's extended term the question of that judge's retention in office or rejection shall be submitted to the electorate of Lake County under section 42 of this chapter. Thereafter, unless rejected by the electorate, each judge shall serve successive terms as provided in section 41(b) of this chapter.
(b) A judge of the county division may serve a successive term if elected to serve a successive term under section 43 of this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-26
Number of judges
Sec. 26. The superior court of Lake County consists of sixteen (16) judges plus the Lake circuit court judge if the circuit court judge chooses to sit on the superior court of Lake County.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-27
Judicial nominating commission; establishment
Sec. 27. (a) There is established a judicial nominating commission for the superior court of Lake County, the functions, responsibilities, and procedures of which are set forth in sections 28 through 37 of this chapter.
(b) The board of county commissioners of Lake County shall provide all facilities, equipment, supplies, and services as may be necessary for the administration of the duties imposed upon the commission. The members of the commission shall serve without compensation. However, the board of county commissioners of Lake County shall reimburse members of the commission for actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-28
Judicial nominating commission; membership
Sec. 28. (a) The judicial nominating commission (referred to in this chapter as the commission) consists of nine (9) members, the majority of whom form a quorum. The chief justice of the supreme court (or a justice of the supreme court or judge of the court of appeals designated by the chief justice) shall be a member and shall act as chairman.     (b) Under sections 30 and 31 of this chapter, those admitted to the practice of law and residing in Lake County shall elect four (4) of their members to serve on the commission, subject to the following:
(1) At least one (1) attorney member must be a minority individual (as defined in IC 20-12-21.7-4).
(2) Two (2) attorney members must be women.
(3) Two (2) attorney members must be men.
(c) The Lake County board of commissioners shall appoint four (4) nonattorney citizens to the commission, subject to the following:
(1) Each of the three (3) county commissioners shall appoint one (1) nonattorney member who is a resident of the appointing commissioner's district.
(2) After each county commissioner has had the opportunity to make the county commissioner's appointment, the fourth nonattorney member must be appointed by a majority vote of the Lake County board of commissioners.
(3) At least one (1) nonattorney member must be a minority individual (as defined in IC 20-12-21.7-4).
(4) Two (2) nonattorney members must be women.
(5) Two (2) nonattorney members must be men.
(6) Not more than two (2) of such appointees may be from the same political party.
The appointees must reflect the composition of the community. If the Lake County board of commissioners fails to appoint any of the nonattorney commission members within the time required to do so in section 29 of this chapter, the appointment shall be made by the chief justice of the supreme court.
(d) A member of the commission, other than a judge or justice, may not hold any other elected public office. A member may not hold an office in a political party or organization. A nonattorney member of the commission may not hold an elected or salaried public office. A nonattorney member may not be an employee of the state or of a political subdivision of the state.
(e) A member of the commission is not eligible for appointment to a judicial office in Lake County if the member is a member of the commission and for three (3) years thereafter.
(f) If any member of the commission, other than a judge or justice, terminates the member's residence in Lake County, the member is considered to have resigned from the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-29
Appointment of nonattorney commissioners
Sec. 29. (a) The Lake County board of commissioners shall appoint the four (4) nonattorney members of the commission.
(b) One (1) month before the expiration of a term of office of a nonattorney commissioner, an appointment or reappointment shall be made in accordance with section 28 of this chapter. All appointments made by the Lake County board of commissioners shall be certified to the secretary of state, the clerk of the supreme court, and the clerk

of Lake circuit court within ten (10) days after the appointment.
(c) Each nonattorney member shall be appointed for a term of four (4) years.
(d) Whenever a vacancy occurs in the office of a nonattorney commissioner, the chairman of the commission shall promptly notify the Lake County board of commissioners in writing of such fact. Vacancies in the office of nonattorney commissioners shall be filled by appointment of the Lake County board of commissioners within sixty (60) days after notice of the vacancy is received. The term of the nonattorney commissioner appointed is for the unexpired term of the member whose vacancy the new member has filled.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-30
Election of attorney commissioners
Sec. 30. (a) Those admitted to the practice of law and residing in Lake County (referred to in this chapter as attorney electors) shall elect four (4) of their number to the commission. To be eligible for the office of attorney commissioner, a person must be on the current annual list of attorneys certified to the clerk of the supreme court and must be a resident of Lake County. The term of office of each elected attorney member is four (4) years, commencing on the first day of October following the attorney member's election. The election day is the date on which the ballots are counted and, for purposes of this section, is the first Tuesday in September 1995, and every four (4) years thereafter. Thereafter, during the month before the expiration of each attorney commissioner's term of office, an election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the commission shall be filled for the unexpired term of the member creating the vacancy by a special election.
As added by P.L.98-2004, SEC.12.

IC 33-33-45-31
Election procedures
Sec. 31. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the Lake circuit court shall, at least ninety (90) days before the date of election, notify all attorneys in Lake County of the upcoming election by mail, informing them that nominations must be made to the clerk of the circuit court at least sixty (60) days before the election. The clerk shall secure a list of all attorneys and their correct addresses from the clerk of the supreme court.
(2) A nomination in writing, accompanied by a signed petition of ten (10) attorney electors, and the written consent of the qualified nominee shall be filed by any attorney elector or group of attorney electors residing in Lake County, by mail or otherwise, in the office of the clerk of the Lake circuit court at

least sixty (60) days before the election.
(3) The clerk of the Lake circuit court shall prepare and print ballots containing the names and residential addresses of all attorney nominees whose written nominations, petitions, and written statements of consent have been received sixty (60) days before the election.
(A) The ballot shall read:
"SUPERIOR COURT OF LAKE COUNTY



CHAPTER 46. LAPORTE COUNTY

IC 33-33-46-1
Judicial circuit; magistrate
Sec. 1. (a) LaPorte County constitutes the thirty-second judicial circuit.
(b) The judges of the LaPorte circuit court and LaPorte superior court No. 4 may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit and superior courts.
(c) The magistrate continues in office until removed by the judges of the LaPorte circuit court and LaPorte superior court No. 4.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-2
Establishment of standard superior courts
Sec. 2. (a) There are established four (4) courts of record to be known as the LaPorte superior courts No. 1, No. 2, No. 3, and No. 4.
(b) Except as otherwise provided in this chapter, the LaPorte superior courts are standard superior courts as described in IC 33-29-1.
(c) LaPorte County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-3
Judges; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) Each LaPorte superior court has one (1) judge, who shall be elected at the general election every six (6) years in LaPorte County. Each judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(c) To be eligible to hold office as judge of any of the courts, a person must:
(1) be a resident of LaPorte County; and
(2) be admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-4
Location of court sessions
Sec. 4. LaPorte superior court No. 1 shall hold its sessions in Michigan City. LaPorte superior courts No. 2, No. 3, and No. 4 shall hold sessions in places in the county as the LaPorte County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-5
Magistrate
Sec. 5. (a) The judges of the court may, by a vote of the majority of the judges, appoint one (1) full-time magistrate under IC 33-23-5.
(b) The magistrate appointed under subsection (a) continues in

office until removed by the vote of a majority of the judges of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-6
Transfer of actions and proceedings
Sec. 6. Notwithstanding IC 33-29-1-9, the judge of the LaPorte circuit court may, with the consent of the judge of the receiving court, transfer any action or proceeding from the circuit court to any of the LaPorte superior courts. The judge of any of the LaPorte superior courts may, with consent of the judge of the circuit or another LaPorte superior court, transfer any action or proceeding from the LaPorte superior court to the circuit court or to another LaPorte superior court. However, a judge of LaPorte superior courts No. 3 and No. 4 may not transfer any action or proceeding docketed in the small claims and misdemeanor division to the LaPorte circuit court or LaPorte superior court No. 1 or No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-7
Jurisdiction
Sec. 7. The courts have the same jurisdiction as the LaPorte circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-46-8
Small claims and misdemeanor divisions
Sec. 8. LaPorte superior courts No. 3 and No. 4 each have a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 47. LAWRENCE COUNTY

IC 33-33-47-1
Judicial circuit
Sec. 1. Lawrence County constitutes the eighty-first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record in Lawrence County to be known as the Lawrence superior court.
(b) The Lawrence superior court has two (2) judges.
(c) Except as otherwise provided in this chapter, the Lawrence superior court is a standard superior court as described in IC 33-29-1.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-3
Judges; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) A judge of the Lawrence superior court shall be elected every six (6) years at the general election. The term of office begins the first day of January following the judge's election and continues for six (6) years and until the judge's successor is elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-4
Location of court sessions
Sec. 4. The Lawrence superior court shall hold its sessions in:
(1) the Lawrence County courthouse in Bedford; or
(2) another convenient and suitable place as the board of county commissioners of Lawrence County provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-5
Rules
Sec. 5. Each judge of the court may make and adopt rules and regulations for conducting the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-6
Personnel
Sec. 6. In addition to the personnel appointed under IC 33-29-1-5, each judge may appoint additional officers and personnel necessary for the proper administration of the judge's duties as judge of the Lawrence superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-7 Jurors
Sec. 7. Notwithstanding IC 33-29-1-8, the Lawrence superior court may order the day of the term jurors are summoned to attend the court. The judge of the Lawrence superior court may order the selecting and summoning of other jurors when necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-8
Jurisdiction
Sec. 8. (a) Except as provided in subsection (b), the Lawrence superior court has original and concurrent jurisdiction with the Lawrence circuit court in the following:
(1) All civil actions and proceedings at law and in equity.
(2) Actions for divorce, separation, or annulment of marriage.
(3) All criminal cases and proceedings.
(b) The Lawrence superior court does not have the following:
(1) Jurisdiction of a juvenile court.
(2) Jurisdiction in probate and other matters provided for by IC 29-1. However, the court has concurrent jurisdiction with the circuit court as to civil actions by or against personal representatives.
(c) The Lawrence superior court has original and concurrent jurisdiction in all appeals or reviews from boards of county commissioners or other executive or administrative agencies or inferior courts and other appellate jurisdiction vested in the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-47-9
Small claims and misdemeanor division
Sec. 9. The Lawrence superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 48. MADISON COUNTY

IC 33-33-48-1
Judicial circuit
Sec. 1. Madison County constitutes the fiftieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record in Madison County to be known as the Madison superior court.
(b) The Madison superior court has three (3) judges.
(c) Except as otherwise provided in this chapter, the Madison superior court is a standard superior court as described in IC 33-29-1.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-3
Judges; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) A judge of the Madison superior court shall hold office for six (6) years and until the judge's successor has been elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-4
Chief judge
Sec. 4. The Madison superior court may designate by rule one (1) of the judges as chief judge and fix the time the chief judge presides. The chief judge shall be responsible for the operation and conduct of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-5
Location of court sessions
Sec. 5. The Madison superior court shall hold its sessions in the Madison County courthouse or its replacement in Anderson.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-6
Rules
Sec. 6. The judges of the Madison superior court may make rules for conducting the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-7
Personnel
Sec. 7. In addition to the personnel appointed under IC 33-29-1-5, the Madison superior court may appoint probation officers and other personnel, including an administrative officer, necessary to transact

the business of the court. The salaries of the personnel shall be fixed and paid as provided by law. However, if the salaries of any of the personnel are not provided by law, the amount and time of payment of the salaries shall be fixed by the court, to be paid out of the county treasury by the county auditor upon the order of the court, and be entered of record. The officers and persons appointed shall perform duties as prescribed by the court. Personnel appointed by the court serve at the pleasure of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-7.5
Magistrates
Sec. 7.5. (a) The judges of the Madison superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the superior court.
(b) The magistrate continues in office until removed by the judges of the superior court.
As added by P.L.246-2005, SEC.221.

IC 33-33-48-8
Jurors
Sec. 8. Notwithstanding IC 33-29-1-8, any judge of the Madison superior court may order the selection and summoning of jurors for the court whenever necessary. Jurors shall serve the entire court and before any judge of the court where their service may be required.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-9
Dockets
Sec. 9. (a) The Madison superior court shall provide that all cases filed in the court be assigned to a particular docket, such as civil, probate, criminal, juvenile, or small claims. The responsibility for processing the cases on each of these dockets shall be assigned to the judges of the court under the rules adopted by the court.
(b) The chief judge may reassign the court dockets from one (1) judge to another and may alter the number of judges responsible for the various dockets where efficiency demands.
As added by P.L.98-2004, SEC.12.

IC 33-33-48-10
Jurisdiction of the superior court
Sec. 10. (a) The Madison superior court has:
(1) original and appellate jurisdiction, concurrent and coextensive with the Madison circuit court, in all civil, probate, and criminal cases; and
(2) jurisdiction concurrent and coextensive with the circuit court in all cases of appeal from the board of county commissioners and city courts.
(b) The Madison superior court has original and exclusive juvenile jurisdiction. As added by P.L.2-2005, SEC.91.

IC 33-33-48-11
County court
Sec. 11. A county court is established for Madison County under IC 33-30-2-1.
As added by P.L.2-2005, SEC.92.



CHAPTER 49. MARION COUNTY

IC 33-33-49-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-2
Judicial district
Sec. 2. Marion County constitutes the nineteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-3
"City-county council" defined
Sec. 3. As used in this chapter, "city-county council" refers to the Indianapolis, Marion County city-county council.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-4
"Clerk" defined
Sec. 4. As used in this chapter, "clerk" refers to the clerk of the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-5
"Court" defined
Sec. 5. As used in this chapter, "court" refers to the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-6
Establishment; qualification of judges; residency
Sec. 6. (a) There is established a superior court in Marion County. The court consists of:
(1) thirty-five (35) judges beginning January 1, 2007, and ending December 31, 2008; and
(2) thirty-six (36) judges beginning January 1, 2009.
(b) To be qualified to serve as a judge of the court, a person must be, at the time a declaration of candidacy or a petition of nomination under IC 3-8-6 is filed:
(1) a resident of Marion County; and
(2) an attorney who has been admitted to the bar of Indiana for at least five (5) years.
(c) During the term of office, a judge of the court must remain a resident of Marion County.
As added by P.L.98-2004, SEC.12. Amended by P.L.80-2006, SEC.12.

IC 33-33-49-7 Name
Sec. 7. The court must be named the Marion superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-8
Seal
Sec. 8. The court must have a seal consisting of a circular disk containing the words, "Marion Superior Court", "Indiana", and "Seal", and a design as the court may determine, an impression of which must be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-9
Jurisdiction
Sec. 9. The court has the following jurisdiction:
(1) Concurrent and coextensive jurisdiction with the Marion circuit court in all cases and upon all subject matters, including civil, criminal, juvenile, probate, and statutory cases and matters, whether original or appellate.
(2) Original and exclusive jurisdiction in all matters pertaining to the following:
(A) The probate and settlement of decedents' estates, trusts, and guardianships.
(B) The probate of wills.
(C) Proceedings to resist the probate of wills.
(D) Proceedings to contest wills.
(E) The appointment of guardians, assignees, executors, administrators, and trustees.
(F) The administration and settlement of:
(i) estates of protected persons (as defined in IC 29-3-1-13) and deceased persons;
(ii) trusts, assignments, adoptions, and surviving partnerships; and
(iii) all other probate matters.
(3) Original jurisdiction of all violations of Indiana law. Whenever jurisdiction is by law conferred on a small claims court, the court has the appellate jurisdiction provided by law.
(4) Original and exclusive juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-10
Court of record; force and effect of judgments, decrees, and orders
Sec. 10. The court is a court of record. The court's judgments, decrees, orders, and proceedings have the same effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-11
Power and authority; removal of presiding judge; incidental powers of judges      Sec. 11. (a) The court may adopt rules for conducting the business of the court. Except as provided in subsection (b), in all matters action of the court may only be taken by a vote of a majority of the judges sitting at the time the vote is taken.
(b) Action of the court to remove the presiding judge or either associate presiding judge may only be taken by a vote of two-thirds (2/3) of the judges sitting at the time the vote is taken.
(c) The court has all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempts, and enforcement of the court's orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgments of deeds and all legal instruments, and to give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-12
Orders, writs, appointments, and commissions
Sec. 12. The court may do the following:
(1) Grant restraining orders and injunctions.
(2) Issue writs of habeas corpus.
(3) Appoint receivers, masters, and commissioners to:
(A) convey real property;
(B) grant commissions for the examination of witnesses; and
(C) appoint other officers necessary to transact the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-13 Version a
Judge; term; election
Note: This version of section effective until 3-24-2006. See also following version of this section, effective 3-24-2006.
Sec. 13. (a) Each judge of the court shall be elected for a term of six (6) years that begins January 1 after the year of the judge's election and continues through December 31 in the sixth year. The judge shall hold office for the six (6) year term or until the judge's successor is elected and qualified. A candidate for judge shall run at large for the office of judge of the court and not as a candidate for judge of a particular room or division of the court.
(b) Beginning with the primary election held in 2008 and every six (6) years thereafter, a political party may nominate not more than eight (8) candidates for judge of the court. Beginning with the primary election held in 2006 and every six (6) years thereafter, a political party may nominate not more than ten (10) candidates for judge of the court. The candidates shall be voted on at the general election. Other candidates may qualify under IC 3-8-6 to be voted on at the general election.
(c) The names of the party candidates nominated and properly certified to the Marion County election board, along with the names of other candidates who have qualified, shall be placed on the ballot at the general election in the form prescribed by IC 3-11. Beginning

with the 2008 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for sixteen (16) candidates for judge of the court. Beginning with the 2006 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for twenty (20) candidates for judge of the court.
(d) The candidates for judge of the court receiving the highest number of votes shall be elected to the vacancies. The names of the candidates elected as judges of the court shall be certified to the county election board as provided by law.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.35; P.L.2-2005, SEC.93; P.L.80-2006, SEC.13.

IC 33-33-49-13 Version b
Judge; term; election
Note: This version of section effective 3-24-2006. See also preceding version of this section, effective until 3-24-2006.
Sec. 13. (a) Each judge of the court shall be elected for a term of six (6) years that begins January 1 after the year of the judge's election and continues through December 31 in the sixth year. The judge shall hold office for the six (6) year term or until the judge's successor is elected and qualified. A candidate for judge shall run at large for the office of judge of the court and not as a candidate for judge of a particular room or division of the court.
(b) At the primary election held in 2008 and every six (6) years thereafter, a political party may nominate not more than eight (8) candidates for judge of the court. At the primary election held in 2006 and every six (6) years thereafter, a political party may nominate not more than ten (10) candidates for judge of the court. The candidates shall be voted on at the general election. Other candidates may qualify under IC 3-8-6 to be voted on at the general election.
(c) The names of the party candidates nominated and properly certified to the Marion County election board, along with the names of other candidates who have qualified, shall be placed on the ballot at the general election in the form prescribed by IC 3-11. At the 2008 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for sixteen (16) candidates for judge of the court. Beginning with the 2006 general election and every six (6) years thereafter, persons eligible to vote at the general election may vote for twenty (20) candidates for judge of the court.
(d) The candidates for judge of the court receiving the highest number of votes shall be elected to the vacancies. The names of the candidates elected as judges of the court shall be certified to the county election board as provided by law.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.35; P.L.2-2005, SEC.93; P.L.80-2006, SEC.13; P.L.1-2006, SEC.504; P.L.164-2006, SEC.140.

IC 33-33-49-14 Executive committee; divisions of court
Sec. 14. (a) Not more than thirty (30) days after taking the oath of office, the judges shall meet and designate four (4) of the judges as the executive committee for administrative purposes. The executive committee shall be selected by a vote of two-thirds (2/3) of the judges sitting at the time the vote is taken. If all vacancies cannot be filled by a two-thirds (2/3) vote, vacancies may be filled by such other method as provided by court rule. The executive committee is responsible for the operation and conduct of the court. A member of the executive committee shall serve in the capacity provided by rules adopted by the court under section 11 of this chapter. A member of the executive committee serves for a term of two (2) years beginning on the date of the member's election. Except for the rotation of the presiding judge as provided in subsection (b), any or all of the members elected to the executive committee may be reelected. Of the four (4) judges elected to the executive committee, not more than two (2) may be members of the same political party.
(b) One (1) of the four (4) judges elected to the executive committee shall be elected as presiding judge and three (3) of the four (4) judges elected to the executive committee shall be elected as associate presiding judges. Beginning with the election of the executive committee in 2007, a presiding judge may not be elected from the same political party as the presiding judge who served the previous term. Each judge who is a member of the executive committee has an equal vote in all matters pertaining to the business of the court when an action requires a majority vote. If a tie vote occurs, the presiding judge shall cast the tiebreaking vote. Any action taken by the executive committee may be overruled by a vote of two-thirds (2/3) of all the judges sitting at the time the vote is taken. The physical reassignment of a judge to a different courtroom requires a unanimous vote of the executive committee. The executive committee shall assign cases, offices, and courtrooms for trial judges or reassignment of newly filed cases in the interests of the speedy, economical, and uniform disposition of cases. All matters of trial dates, continuances, and subpoenas used for trial shall be determined by the trial judge in accordance with rules of the superior court. The executive committee shall perform other duties as determined by rules of the court.
(c) The court shall, by rules of the court, divide the work of the court into various divisions, including but not limited to the following:
(1) Civil.
(2) Criminal.
(3) Probate.
(4) Juvenile.
(d) The work of each division shall be allocated by the rules of the court.
(e) The judges shall be assigned to various divisions or rooms as provided by rules of the court. Whenever possible, an incumbent judge shall be allowed the option of remaining in a particular room

or division. Whenever any action of the court is required, the judges of the court shall act in concert, by a vote under section 11 of this chapter. The court shall keep appropriate records of rules, orders, and assignments of the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.80-2006, SEC.14.

IC 33-33-49-15
Powers and duties of executive committee
Sec. 15. (a) The executive committee, with the approval of two-thirds (2/3) of the judges, shall determine the number of hearing judges, commissioners, referees, bail commissioners, court reporters, probation officers, and other personnel required to efficiently serve the court. The salaries of the personnel shall be fixed and paid as provided by law.
(b) The administrative officers shall perform the duties prescribed by the executive committee and shall operate under the jurisdiction of the executive committee and serve at the pleasure of the executive committee.
(c) The executive committee shall see that the court at all times is amply provided with supplies and sufficient clerical and other help, including extra reporters or bailiffs, when needed. Each judge shall appoint the judge's court reporters, bailiffs, secretary, commissioners, and clerks. In addition to the specified duties of this subsection, the executive committee shall exercise any other powers and duties that may be assigned to the executive committee by an order book entry signed by a two-thirds (2/3) majority of the judges. At least once each month, a general term conference of all superior division judges must be held, at which the presiding judge shall preside. A special order book must be kept for the court in which shall be entered all special rules, proceedings, and similar matters. During an absence or a vacation of a judge who is a member of the executive committee, the senior superior court judge shall act for the absent member, if necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-16
Probate hearing judge; probate commissioner; juvenile referee; bail commissioner; master commissioner; powers and duties
Sec. 16. (a) An appointed probate hearing judge or probate commissioner shall be vested by the judge of the probate division with suitable powers for the handling of all probate matters of the court, including the following:
(1) Fixing of all bonds.
(2) Auditing accounts of estates, guardianships, and trusts.
(3) Accepting reports, accounts, and settlements filed in the court.
(4) Appointing personal representatives, guardians, and trustees.
(5) Probating wills.
(6) Taking or hearing evidence on or concerning matters

described in this subsection or any other probate, guardianship, or trust matters in litigation before the court.
(7) Enforcing court rules.
(8) Making reports to the court concerning the judge's or commissioner's doings in the proceedings described in this subsection, including reports concerning the commissioner's findings and conclusions regarding the proceedings.
However, all matters handled by a hearing judge or commissioner under this subsection are under the final jurisdiction and decision of the judge of the probate division.
(b) A juvenile referee appointed by the judge of the juvenile division shall have all suitable powers for the handling of the juvenile matters of the court, including the following:
(1) Fixing of bonds.
(2) Taking and hearing evidence on or concerning juvenile matters in litigation before the court.
(3) Enforcing court rules.
(4) Making reports to the court concerning the juvenile referee's handling of proceedings of the juvenile division of the court.
However, all matters handled by a juvenile referee under this subsection are under final jurisdiction and decision of the judge or judges of the juvenile division designated by rules of the court.
(c) A bail commissioner may fix bonds, including the following:
(1) Determining whether an individual is to be released on the individual's own recognizance in criminal cases and proceedings.
(2) Making reports to the court concerning the bail commissioner's activities.
All matters handled by a bail commissioner under this subsection are under the final jurisdiction and decision of the judge or judges of the criminal division as designated by rules of the court.
(d) For any of the purposes specified in this section, a probate hearing judge, probate commissioner, referee, or bail commissioner may do the following:
(1) Summon witnesses to testify before the probate hearing judge, probate commissioner, referee, or bail commissioner.
(2) Administer oaths and take acknowledgments in connection with duties.
(3) Administer oaths and take acknowledgments generally.
(e) A master commissioner appointed by the court under this section has the powers and duties prescribed for a magistrate under IC 33-23-5-5 through IC 33-23-5-9. A master commissioner shall report the findings in each of the matters before the master commissioner in writing to the judge or judges of the division to which the master commissioner is assigned or as designated by rules of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-17
Sessions of court; facilities      Sec. 17. (a) The court shall hold sessions in:
(1) the city-county building in Indianapolis; and
(2) other places in Marion County as the court determines.
(b) The city-county council shall:
(1) provide and maintain in the building and at other places in Marion County as the court may determine suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, and offices for the judges, other court officers and personnel, and other facilities as are necessary; and
(2) provide all necessary furniture and equipment for rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-18
Books, papers, and records of court
Sec. 18. The clerk, under the direction of the court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as are necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-19
Single order book
Sec. 19. The court shall maintain a single order book for each division or room of the court that may be signed on behalf of the court by the judge of that division or room of the court. The signature of the judge authenticates the actions of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-20
Laws applicable to court
Sec. 20. All laws of Indiana and rules adopted by the supreme court governing the circuit court in matters of pleadings, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court apply to and govern the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-21
Jury commissioners; selection of jurors
Sec. 21. (a) The clerk of the Marion circuit court and the jury commissioners appointed by the Marion circuit court shall serve as clerk and as jury commissioners for the court and shall be governed

in all respects as provided by law.
(b) Jurors do not have to serve in the order in which the jurors are drawn by the jury commissioners.
(c) Any judge of the court may order the selection and summoning of other jurors for the court whenever other jurors may be necessary. Jurors shall serve the entire court and before any judge of the court where the jurors' services may be required.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-22
Appeals
Sec. 22. A party may appeal an order or a judgment of the court in any case where an appeal may be had from a similar order or judgment of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-23
Process
Sec. 23. The process of the court must have the seal affixed. The process must be attested, directed, served, returned, and in the form as provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-24
Transfer of cases from circuit court
Sec. 24. The judge of the Marion circuit court may, with the consent of the court acting through the superior court presiding judge under rules adopted by the court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the court by transferring all original papers and instruments filed in that action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-25
Transfer of cases to circuit court
Sec. 25. The presiding judge may, with the consent of the judge of the Marion circuit court and under rules adopted by the court, transfer any action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the Marion circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-26
Authority of circuit judge to sit in superior court
Sec. 26. The judge of the Marion circuit court may sit as a judge of the court, with the court's permission, in all matters pending before the court, without limitation and without any further order, in the same manner as a judge of the court with all the rights and powers of an elected judge of the court. As added by P.L.98-2004, SEC.12.

IC 33-33-49-27
Oath
Sec. 27. Each judge, before entering upon the duties of office, shall take and subscribe the following oath or affirmation:
"I solemnly swear (or affirm) that I will support the Constitution of the United States and the Constitution of the State of Indiana and that I will faithfully discharge the duties of judge of the superior court of Marion County to the best of my ability.".
The oath shall be filed with the clerk of the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-28
Judicial notice
Sec. 28. The court shall take judicial notice of all matters of which courts of general jurisdiction of Indiana are required to take judicial notice. The court shall also take judicial notice of all general ordinances of each city or municipality located in the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-29
Costs of appeals
Sec. 29. (a) When an appeal is taken from the court in criminal cases or proceedings under IC 34-28-5 (or IC 34-4-32 before its repeal), the amount of costs charged must be certified as a part of the transcript and charged as part of the costs in the court to which the appeal or proceeding is taken. The costs are in addition to any other clerk's service fee required by law.
(b) All costs charged in the court hearing or in the court trying an appeal must be charged and adjudged upon the hearing or trial in the appeal against a defendant who is convicted or who pleads guilty.
(c) In an appeal under this section, the defendant shall pay a transcript fee of thirty-five dollars ($35) before the appeal may be transferred from the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-30
Conditions of continued qualification for office of judge; complaints; retirement; vacancies
Sec. 30. (a) A judge remains qualified to hold office as long as the judge:
(1) remains fair and impartial in judicial functions;
(2) maintains a high standard of morality in dealings, public and private;
(3) remains physically and mentally capable of performing all the functions and duties of the office of judge; and
(4) continues to reside in Marion County.
(b) Complaints against a judge must be forwarded to the

commission on judicial qualifications as provided in IC 33-38-13 by any judge of the superior court.
(c) A judge of the court must retire upon becoming seventy-five (75) years of age. If the judge wishes to retire before the judge's term has ended or upon reaching the mandatory retirement age, the judge shall provide written notice to the presiding judge of the court. The judge shall continue to hold office until a successor has been appointed and qualified.
(d) When a vacancy occurs in the court by death, removal, retirement, or for any other reason, the governor shall appoint a successor judge who serves the balance of the term of the vacating judge. The successor judge must be a member of the same political party as the judge who is to be succeeded.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-31
Magistrate
Sec. 31. (a) The presiding judge may appoint one (1) full-time magistrate under IC 33-23-5.
(b) A magistrate appointed under this section may only hear criminal proceedings.
(c) The magistrate continues in office until removed by the presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-49-32
Appointment of magistrates; transfer of proceeding back to judge
Sec. 32. (a) In addition to the magistrate appointed under section 31 of this chapter, the judges of the superior court may, by a vote of a majority of the judges, appoint:
(1) four (4) full-time magistrates under IC 33-23-5 until January 1, 2008, not more than two (2) of whom may be from the same political party; and
(2) eight (8) full-time magistrates under IC 33-23-5 after December 31, 2007, not more than four (4) of whom may be from the same political party.
(b) The magistrates continue in office until removed by the vote of a majority of the judges of the court.
(c) A party to a superior court proceeding that has been assigned to a magistrate appointed under this section may request that an elected judge of the superior court preside over the proceeding instead of the magistrate to whom the proceeding has been assigned. A request under this subsection must be in writing and must be filed with the court:
(1) in a civil case, not later than:
(A) ten (10) days after the pleadings are closed; or
(B) thirty (30) days after the case is entered on the chronological case summary, in a case in which the defendant is not required to answer; or
(2) in a criminal case, not later than ten (10) days after the

omnibus date.
Upon a timely request made under this subsection by either party, the magistrate to whom the proceeding has been assigned shall transfer the proceeding back to the superior court judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.33-2005, SEC.1; P.L.80-2006, SEC.15.

IC 33-33-49-33
Court administrator
Sec. 33. (a) The executive committee elected under section 14 of this chapter shall employ a court administrator to administer the business activities of the court. A court administrator is subject to rules of the court and oversight by the executive committee.
(b) The salary of the court administrator shall be set by the executive committee.
As added by P.L.98-2004, SEC.12. Amended by P.L.33-2005, SEC.2.

IC 33-33-49-34
Books, papers, and records of the court; forms
Sec. 34. (a) The clerk of the superior court shall furnish the following:
(1) All blanks, forms, and papers required for use in all criminal cases and in all civil actions involving actions by a city or town for violations of municipal penal ordinances.
(2) All books, papers, stationery, furniture, and other equipment and supplies necessary for keeping the records of the proceedings in all rooms of the superior court and for the transaction of all business of the court.
(3) Necessary computerization of court records.
(b) The materials required under this section shall be furnished at the expense of the county.
(c) The presiding judge of the court, by an order entered on the court records signed by the presiding judge, shall determine and prescribe the forms of the following:
(1) All summonses, notices, subpoenas, warrants, affidavits, complaints, writs, and all other papers and anything else required to be used in the cases relating to violations of criminal statutes or municipal ordinances.
(2) All other books, records, papers, and documents to be used by the court and by the officers of the court and the prosecutors.
In the absence of an order under this subsection, those charged with the duty of prosecuting cases involving either criminal offenses or the violation of municipal ordinances may adopt, change, order, and use all necessary forms and instruments as conform substantially to the practice and procedure applicable.
As added by P.L.98-2004, SEC.12.



CHAPTER 50. MARSHALL COUNTY

IC 33-33-50-1
Judicial circuit
Sec. 1. Marshall County constitutes the seventy-second judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the Marshall superior court No. 1 and the Marshall superior court No. 2.
(b) The Marshall superior courts are standard superior courts as described in IC 33-29-1.
(c) Marshall County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-3
Judges; location of court sessions
Sec. 3. The Marshall superior court No. 1 has one (1) judge who shall hold sessions in the Marshall County courthouse in Plymouth. The Marshall superior court No. 2 has one (1) judge who shall hold sessions in a place in the county as the board of county commissioners may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-4
Jurisdiction
Sec. 4. The Marshall superior courts have the same jurisdiction as the Marshall circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-50-5
Small claims and misdemeanor division
Sec. 5. The Marshall superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 51. MARTIN COUNTY

IC 33-33-51-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Martin County constitutes the ninetieth judicial circuit.
(b) The Martin circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 52. MIAMI COUNTY

IC 33-33-52-1
Judicial circuit
Sec. 1. Miami County constitutes the fifty-first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-52-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Miami superior court.
(b) The Miami superior court is a standard superior court as described in IC 33-29-1.
(c) Miami County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-52-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the Miami County courthouse in Peru; or
(2) other places in the county as the board of county commissioners of Miami County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-52-4
Jurisdiction
Sec. 4. The Miami superior court has the same jurisdiction as the Miami circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-52-5
Small claims and misdemeanor division
Sec. 5. The Miami superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 53. MONROE COUNTY

IC 33-33-53-1
Judicial circuit; judges
Sec. 1. (a) Monroe County constitutes the tenth judicial circuit.
(b) There are nine (9) judges of the Monroe circuit court.
As added by P.L.98-2004, SEC.12. Amended by P.L.237-2005, SEC.20.

IC 33-33-53-2
Circuit court jurisdiction; dockets
Sec. 2. (a) The Monroe circuit court is a court of general jurisdiction and shall maintain the following dockets:
(1) Small claims.
(2) Minor offenses and violations.
(3) Criminal.
(4) Juvenile.
(5) Civil.
(6) Probate.
(b) The assignment of judges of the court to the dockets specified in subsection (a) must be by rule of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-3
Presiding judge
Sec. 3. The judges of the Monroe circuit court shall select from among themselves a presiding judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-4
Concerted action of judges; majority rule; controlling vote
Sec. 4. When any action of the entire court is required, including selection of a presiding judge under section 3 of this chapter and adoption of rules under section 6 of this chapter, the judges of the court shall act in concert. If the judges disagree, the decision of the majority of the judges controls. If the judges are evenly divided, the decision joined by the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-5 Version a
Presiding judge; duties
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 5. In accordance with rules adopted by the judges of the court under section 6 of this chapter, the presiding judge shall do the following:
(1) Ensure that the court operates efficiently and judicially under rules adopted by the court.
(2) Annually submit to the fiscal body of Monroe County a

budget for the court, including amounts necessary for:
(A) the operation of the circuit's probation department;
(B) the defense of indigents; and
(C) maintaining an adequate law library.
(3) Make the appointments or selections required of a circuit or superior court judge under the following statutes:
IC 8-4-21-2
IC 11-12-2-2
IC 16-22-2-4
IC 16-22-2-11
IC 16-22-7
IC 20-23-4
IC 20-23-16-19
IC 20-23-16-21
IC 20-23-7-6
IC 20-23-7-8
IC 20-26-7-8
IC 20-26-7-14
IC 36-12-10-10
IC 21-5-11-8
IC 21-5-12-8
IC 36-9
IC 36-10.
(4) Make appointments or selections required of a circuit or superior court judge by any other statute, if the appointment or selection is not required of the court because of an action before the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2005, SEC.217; P.L.231-2005, SEC.50; P.L.1-2006, SEC.505.

IC 33-33-53-5 Version b
Presiding judge; duties
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 5. In accordance with rules adopted by the judges of the court under section 6 of this chapter, the presiding judge shall do the following:
(1) Ensure that the court operates efficiently and judicially under rules adopted by the court.
(2) Annually submit to the fiscal body of Monroe County a budget for the court, including amounts necessary for:
(A) the operation of the circuit's probation department;
(B) the defense of indigents; and
(C) maintaining an adequate law library.
(3) Make the appointments or selections required of a circuit or superior court judge under the following statutes:
IC 8-4-21-2
IC 11-12-2-2
IC 16-22-2-4
IC 16-22-2-11             IC 16-22-7
IC 20-23-4
IC 20-23-7-6
IC 20-23-7-8
IC 20-26-7-8
IC 20-26-7-14
IC 20-47-2-15
IC 20-47-3-13
IC 36-9
IC 36-10
IC 36-12-10-10.
(4) Make appointments or selections required of a circuit or superior court judge by any other statute, if the appointment or selection is not required of the court because of an action before the court.
As added by P.L.98-2004, SEC.12. Amended by P.L.1-2005, SEC.217; P.L.231-2005, SEC.50; P.L.1-2006, SEC.505; P.L.2-2006, SEC.183.

IC 33-33-53-6
Rules for administration of court
Sec. 6. (a) The judges of the court shall adopt rules to provide for the administration of the court, including rules governing the following:
(1) Allocation of case load.
(2) Legal representation for indigents.
(3) Budgetary matters of the court.
(4) Operation of the probation department.
(5) Term of administration of the presiding judge.
(6) Employment and management of court personnel.
(7) Cooperative efforts with other courts for establishing and administering shared programs and facilities.
(b) The court shall file with the division of state court administration a copy of the rules adopted under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-53-7
Personnel
Sec. 7. (a) Each judge of the court may, subject to the budget approved for the court by the fiscal body of Monroe County, employ personnel necessary for the proper administration of the court.
(b) Personnel employed under this section:
(1) include court reporters, bailiffs, clerical staff, and any additional officers necessary for the proper administration of the court; and
(2) are subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.
IC 33-33-53-8
Court administrator
Sec. 8. (a) The court may appoint a court administrator subject to the budget approved for the court by the fiscal body of Monroe County.
(b) A court administrator appointed under this section is subject to the rules concerning employment and management of court personnel adopted by the court under section 6 of this chapter.
As added by P.L.98-2004, SEC.12.



CHAPTER 54. MONTGOMERY COUNTY

IC 33-33-54-1
Judicial circuit
Sec. 1. Montgomery County constitutes the twenty-second judicial circuit.
As added by P.L.98-2004, SEC.12.



CHAPTER 55. MORGAN COUNTY

IC 33-33-55-1
Application
Sec. 1. The following do not apply to this chapter:
(1) IC 33-29-1-3.
(2) IC 33-29-1-4.
(3) IC 33-29-1-8.
(4) IC 33-29-1-9.
(5) IC 33-29-1-10.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-2
Judicial circuit
Sec. 2. Morgan County constitutes the fifteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-3
Establishment of superior court
Sec. 3. There is established a court of record to be known as the Morgan superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-4
Standard superior court
Sec. 4. (a) Except as otherwise provided in this chapter, the Morgan superior court is a standard superior court as described in IC 33-29-1.
(b) Morgan County constitutes the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-5
Judges; election
Sec. 5. (a) The Morgan superior court has three (3) judges. Each judge holds office for a term of six (6) years beginning on the first day of January after election and until the judge's successor is elected and qualified.
(b) Every six (6) years, the voters of Morgan County shall elect at the general election the judges for the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-6
Location of court sessions
Sec. 6. The Morgan superior court shall hold its sessions in the Morgan County courthouse in Martinsville.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-7
Judicial powers      Sec. 7. (a) Each judge of the Morgan superior court may make and adopt rules and regulations for conducting the business of the Morgan superior court.
(b) Each judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders.
(c) Each judge of the court may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-8
Magistrate
Sec. 8. The judges of the Morgan circuit and Morgan superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judges of the circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-55-9
Jurisdiction
Sec. 9. The Morgan superior court has concurrent jurisdiction, both original and appellate, with the Morgan circuit court in all civil actions and proceedings at law and in equity and in all criminal and probate matters, actions, and proceedings of which the Morgan circuit court has jurisdiction. However, the Morgan circuit court and one (1) judge of the Morgan superior court have exclusive jurisdiction in all juvenile matters, actions, and proceedings.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2005, SEC.95.

IC 33-33-55-10
Small claims and misdemeanor division
Sec. 10. The Morgan superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 56. NEWTON COUNTY

IC 33-33-56-1
Judicial circuit
Sec. 1. (a) Newton County constitutes the seventy-ninth judicial circuit.
(b) The Newton circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Newton superior court.
(b) The Newton superior court is a standard superior court as described in IC 33-29-1.
(c) Newton County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-3
Judge; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) The Newton superior court has one (1) judge, who shall be elected at the general election every six (6) years in Newton County. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
(c) To be eligible to hold office as judge of the Newton superior court, a person must:
(1) be a resident of Newton County; and
(2) be admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-4
Location of court sessions
Sec. 4. The Newton superior court shall hold its sessions in:
(1) the Newton County courthouse in Kentland; or
(2) other places in the county as the board of county commissioners of Newton County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-5
Jurisdiction
Sec. 5. The Newton superior court has the same jurisdiction as the Newton circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-56-6
Small claims and misdemeanor division      Sec. 6. The Newton superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 57. NOBLE COUNTY

IC 33-33-57-1
Judicial circuit
Sec. 1. Noble County constitutes the thirty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Noble superior court.
(b) The Noble superior court is a standard superior court as described in IC 33-29-1.
(c) Noble County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-3
Judges; location of court sessions
Sec. 3. The Noble superior court has two (2) judges who shall hold sessions in:
(1) the Noble County courthouse in Albion; or
(2) other places in the county as the board of county commissioners of Noble County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-4
Jurisdiction
Sec. 4. The Noble superior court has the same jurisdiction as the Noble circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-57-5
Small claims and misdemeanor division
Sec. 5. The Noble superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 58. OHIO COUNTY

IC 33-33-58-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-2
Judicial circuit
Sec. 2. Dearborn County and Ohio County constitute the seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-3
Establishment of superior court; seal; judicial district
Sec. 3. (a) There is established a court of record to be known as the Ohio and Switzerland superior court.
(b) The court may have a seal containing the words "Ohio and Switzerland Superior Court, Ohio and Switzerland Counties, Indiana".
(c) Ohio and Switzerland counties comprise the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-4
Judge; term
Sec. 4. The Ohio and Switzerland superior court has one (1) judge, who shall be elected at the general election every six (6) years in Ohio and Switzerland counties. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-5
Judge; powers
Sec. 5. The judge of the Ohio and Switzerland superior court has the same powers relating to the conduct of the business of the court as a judge of a circuit court under IC 33-28-1.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-6
Judge; salary
Sec. 6. The judge of the Ohio and Switzerland superior court is entitled to the salary set out in IC 33-38-5. The salary shall be paid in the same manner as the salary of a circuit court judge, and the part of the salary to be paid by the counties shall be paid by Ohio and Switzerland counties in equal amounts.
As added by P.L.98-2004, SEC.12.
IC 33-33-58-7
Location of court sessions; facilities
Sec. 7. The Ohio and Switzerland superior court shall hold its sessions in the courthouse in Rising Sun and in Vevay or in other places in the county as the board of county commissioners of Ohio County or Switzerland County may provide. Each board of county commissioners shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as necessary. Each county council shall appropriate sufficient funds for the provision and maintenance of such rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-8
Bailiff; reporter
Sec. 8. The judge of the Ohio and Switzerland superior court shall appoint a bailiff and an official court reporter for the court. Their salaries shall be fixed in the same manner as the salaries of the bailiff and official court reporter for a circuit court. Their salaries shall be paid monthly out of the treasuries of Ohio and Switzerland counties as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-9
Books, dockets, and papers
Sec. 9. The clerk of the Ohio and Switzerland superior court, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which must be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-10
Jury commissioners
Sec. 10. The Ohio and Switzerland superior court shall, during each calendar year, appoint one (1) resident of Ohio County and one (1) resident of Switzerland County to act as jury commissioners for the superior court. The jury commissioners shall:
(1) be appointed by a judge of the superior court;
(2) be qualified to act as jury commissioners; and
(3) prepare and draw the jury for the superior court;
in the same manner as is required for jury commissioners of circuit courts in Ohio and Switzerland counties. The clerks of the circuit courts of Ohio and Switzerland counties and the sheriffs of Ohio and Switzerland counties shall issue and serve process for the superior court in relation to jury selection and summoning in the same manner as for those circuit courts. The superior court may order the time when jurors must attend court and may order the selection and summoning of other jurors for the superior court whenever necessary.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2005, SEC.96.
IC 33-33-58-11
Transfer of actions
Sec. 11. The judge of the circuit courts in Ohio or Switzerland counties may, with the consent of the judge of the Ohio and Switzerland superior court, transfer any action or proceeding from the circuit court that originated in Ohio County or Switzerland County to the Ohio and Switzerland superior court. The judge of the Ohio and Switzerland superior court may, with consent of the judge of such a circuit court, transfer any action or proceeding from the Ohio and Switzerland superior court to the circuit court in the county where that action or proceeding originated.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-12
Judge of one court sitting in another
Sec. 12. The judge of the circuit court in Ohio County or Switzerland County may, with the consent of the judge of the Ohio and Switzerland superior court, sit as a judge of the court in any matter over which the judge would have had jurisdiction as circuit court judge, as if the judge was an elected judge of the court. The judge of the Ohio and Switzerland superior court may, with consent of the judge of such a circuit court, sit as a judge of a circuit court in Ohio County or Switzerland County in any matter over which the judge would have jurisdiction as superior judge, as if the judge was an elected judge of that circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-13
Jurisdiction
Sec. 13. The Ohio and Switzerland superior court has the same jurisdiction as a circuit court under IC 33-28-3 and IC 33-28-1-2.
As added by P.L.98-2004, SEC.12.

IC 33-33-58-14
Small claims and misdemeanor division
Sec. 14. The Ohio and Switzerland superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 59. ORANGE COUNTY

IC 33-33-59-1
Judicial circuit
Sec. 1. Orange County constitutes the eighty-seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Orange superior court.
(b) Except as otherwise provided in this chapter, the Orange superior court is a standard superior court as described in IC 33-29-1.
(c) Orange County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-3
Judge; location of court sessions
Sec. 3. The Orange superior court has one (1) judge who shall hold sessions in:
(1) the Paoli Office Complex in Paoli; or
(2) other places in the county as the Orange county executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-4
Personnel
Sec. 4. In addition to the personnel that may be appointed under IC 33-29-1-5, the judge of the Orange superior may appoint a referee, commissioner, or other personnel as the judge considers necessary to facilitate and transact the business of the court. Their salaries must be fixed in the same manner as the salaries of the personnel for the Orange circuit court. Their salaries must be paid monthly out of the treasury of Orange County as provided by law. Personnel appointed under this section continue in office until removed by the judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-5
Jurisdiction
Sec. 5. (a) Except as provided in subsection (b), the Orange superior court has the same jurisdiction as the Orange circuit court.
(b) The Orange circuit court has exclusive juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-59-6
Small claims and misdemeanor division
Sec. 6. The Orange superior court has a standard small claims and

misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 60. OWEN COUNTY

IC 33-33-60-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Owen County constitutes the seventy-eighth judicial circuit.
(b) The Owen circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 61. PARKE COUNTY

IC 33-33-61-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Parke County constitutes the sixty-eighth judicial circuit.
(b) The Parke circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 62. PERRY COUNTY

IC 33-33-62-1
Judicial circuit; small claims and misdemeanor division; magistrate
Sec. 1. (a) Perry County constitutes the seventieth judicial circuit.
(b) The Perry circuit court has a standard small claims and misdemeanor division.
(c) The judge of the Perry circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12. Amended by P.L.246-2005, SEC.222.



CHAPTER 63. PIKE COUNTY

IC 33-33-63-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Pike County constitutes the eighty-third judicial circuit.
(b) The Pike circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 64. PORTER COUNTY

IC 33-33-64-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-2
Judicial circuit
Sec. 2. Porter County constitutes the sixty-seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-3
Establishment of superior court; judges; election; divisions
Sec. 3. (a) There is established a court of record to be known as Porter superior court. The Porter superior court has five (5) judges, who hold office for six (6) years, beginning on the first day of January after their election and until their successors are elected and qualified. Every six (6) years the voters of Porter County shall elect at the general election the judges for the superior court.
(b) The judges of the Porter superior court are designated as follows:
(1) Two (2) judges are judges of the superior court, superior division.
(2) Three (3) judges are judges of the superior court, county division.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-4
Seal
Sec. 4. (a) The Porter superior court's superior division shall have a seal consisting of a circular disk containing the words "Porter Superior Court, Superior Division", an impression of which shall be spread of record upon the order book of the court.
(b) The Porter superior court's county division shall have a seal consisting of a circular disk containing the words "Porter Superior Court, County Division", an impression of which shall be imprinted upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-5
Jurisdiction
Sec. 5. (a) Except as provided in subsection (b), the Porter superior court has the following jurisdiction:
(1) Original, appellate, concurrent, and coextensive jurisdiction with the circuit court in all civil cases, criminal cases, and probate matters.
(2) Concurrent and coextensive jurisdiction with the circuit court in all cases of appeal from boards of county

commissioners and all other appellate jurisdiction vested in the circuit court.
(3) Concurrent and coextensive jurisdiction in all matters of probate and the settlement of decedents' estates, trusts, and guardianships.
(4) Jurisdiction over all other subject matters actionable in the circuit court.
(b) All matters in which a child is alleged to be a delinquent child or a child in need of services exclusively resides in the jurisdiction of the circuit court of the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-6
Power and authority of judges
Sec. 6. The judges of the Porter superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-7
Power of judges same as circuit court judges
Sec. 7. The judges of the Porter superior court have the same power to grant restraining orders and injunctions, to issue writs of habeas corpus and of mandate and prohibition, to appoint receivers, masters, and commissioners to convey real property, and to grant commissions for the examination of witnesses, and to appoint other officers necessary to facilitate and transact the business of the court as is conferred on circuit courts or the judges of circuit courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-8
Location of court sessions
Sec. 8. (a) The Porter superior court, superior division, shall hold sessions in the Porter County courthouse in Valparaiso.
(b) One (1) judge of the Porter superior court, county division, shall hold sessions of the court in Valparaiso and two (2) judges shall hold sessions of the court principally in Portage Township and may sit periodically in Westchester Township in the discretion of the judges in Porter County.
(c) The board of county commissioners of Porter County shall:
(1) provide and maintain suitable and convenient courtrooms for the holding of the court, together with suitable and convenient jury rooms and offices for the judges, secretaries, and official court reporters, and other facilities as may be necessary; and         (2) provide all the necessary furniture and equipment for the rooms and offices of the court.
The county council shall appropriate sufficient funds to implement this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-9
Dockets, books, and records
Sec. 9. The clerk, under the direction of a Porter superior court judge, shall provide order books, judgment dockets, execution dockets, fee books and other books, papers, and records as necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-10
Order books
Sec. 10. (a) The Porter superior court shall maintain a single order book for the Porter superior court, superior division, that may be signed on behalf of the court by any of the sitting judges of the superior division. A judge's signature constitutes authentication of the actions of each judge in the court.
(b) The Porter superior court shall maintain an order book for the judge of the Porter superior court, county division, located in Valparaiso and a separate order book for the judge of the Porter superior court, county division, located in Portage Township. The signature of a judge of the Porter superior court, county division, constitutes authentication of the actions of the judge taken on behalf of the superior court holding sessions in that location.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-11
Bailiff
Sec. 11. Each judge of the Porter superior court shall appoint a bailiff for the court whose salary shall be fixed by the court and paid as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-12
Court reporter
Sec. 12. Each judge of the Porter superior court shall appoint a court reporter whose duties, salary, and term shall be regulated in the same manner as the court reporter of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-13
Process of court
Sec. 13. The process of the Porter superior court must have the seal affixed. The process must be attested, directed, served, returned, and be in the form as provided for process issuing from the circuit

court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-14
Officers and personnel
Sec. 14. Each Porter superior judge may appoint additional officers and personnel necessary for the proper administration of the judge's duties as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-15
Presiding judge
Sec. 15. (a) The Porter superior court by rules adopted by the court, shall designate one (1) of the judges as presiding judge and fix the time the judge presides.
(b) The presiding judge shall be responsible for the operation and conduct of the court and for seeing that the court operates efficiently and judicially.
(c) If an agreement is not reached, the judge with the most seniority as a judge of a court of record shall act as presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-16
Majority decision of judges
Sec. 16. When any action of the entire Porter superior court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of the majority of the judges controls. However, in the absence of a majority, the decision of the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-17
Additional personnel; administrative officer
Sec. 17. The Porter superior court shall, when it believes it is necessary, appoint additional personnel for the proper administration of the court, including but not limited to an administrative officer who shall operate under the jurisdiction of the presiding judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-18
Transfer of causes from circuit court
Sec. 18. The judge of the circuit court may, with the consent of the court transfer any action, cause, or proceeding filed and docketed in the circuit court to this court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with this court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-19 Transfer of causes
Sec. 19. Any judge of the Porter superior court may, with the consent of the judge of the Porter circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in such action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court. However, a judge of the Porter superior court, county division, may not transfer any action or proceeding docketed in the small claims and misdemeanor division to the Porter circuit court or to the Porter superior court, superior division.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-20
Circuit court judge sitting and acting as superior court judge
Sec. 20. The judge of the Porter circuit court may, with the Porter superior court's permission, sit and act as a judge of the Porter superior court in all matters pending before the superior court, without limitation and without any further order, in the same manner and stead as if the judge were a judge of the Porter superior court with all the rights and powers as if the judge were an elected judge of the Porter superior court, including the right to act as presiding judge and otherwise participate in the organization and administration of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-21
Commission and appointment of judges
Sec. 21. The judges of the Porter superior court shall be commissioned by the governor in the same manner as a judge of the circuit court and any vacancy occurring in the office of judge of the superior court shall be filled by appointment by the governor in the same manner as vacancies in the office of the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-22
Small claims and misdemeanor divisions
Sec. 22. The Porter superior court, county division, located in Valparaiso, has a standard small claims and misdemeanor division and the Porter superior court, county division, located in Portage Township has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-64-23
Magistrates
Sec. 23. The judges of the Porter superior court may jointly appoint two (2) full-time magistrates under IC 33-23-5. The magistrates continue in office until removed by the judges of the superior court. As added by P.L.98-2004, SEC.12.



CHAPTER 65. POSEY COUNTY

IC 33-33-65-1
Judicial circuit
Sec. 1. Posey County constitutes the eleventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-65-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Posey superior court.
(b) The Posey superior court is a standard superior court as described in IC 33-29-1.
(c) Posey County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-65-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the Posey County courthouse in Mount Vernon; or
(2) other places in the county that the Posey County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-65-4
Jurisdiction
Sec. 4. The Posey superior court has the same jurisdiction as the Posey circuit court.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2005, SEC.97.

IC 33-33-65-5
Small claims and misdemeanor division
Sec. 5. The Posey superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 66. PULASKI COUNTY

IC 33-33-66-1
Judicial circuit
Sec. 1. Pulaski County constitutes the fifty-ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Pulaski superior court.
(b) The Pulaski superior court is a standard superior court as described in IC 33-29-1.
(c) Pulaski County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-3
Judge; location of court sessions
Sec. 3. The court has one (1) judge who shall hold sessions in:
(1) the Pulaski County courthouse in Winamac; or
(2) other places in the county that the Pulaski County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-4
Jurisdiction
Sec. 4. The Pulaski superior court has the same jurisdiction as the Pulaski circuit court, except that only the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-66-5
Small claims and misdemeanor division
Sec. 5. The Pulaski superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 67. PUTNAM COUNTY

IC 33-33-67-1
Judicial circuit
Sec. 1. Putnam County constitutes the sixty-fourth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Putnam superior court.
(b) Except as otherwise provided in this chapter, the Putnam superior court is a standard superior court as described in IC 33-29-1.
(c) Putnam County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-3
Judge; election
Sec. 3. (a) IC 33-29-1-3 does not apply to this section.
(b) The Putnam superior court has one (1) judge who shall be elected at the general election every six (6) years in Putnam County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(c) To be eligible to hold office as a judge of the court, a person must be:
(1) a resident of Putnam County; and
(2) admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-4
Location of court sessions
Sec. 4. The Putnam superior court shall hold sessions in:
(1) the Putnam County courthouse in Greencastle; or
(2) other places in the county that the Putnam County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-5
Jurisdiction
Sec. 5. The Putnam superior court has the same jurisdiction as the Putnam circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-67-6
Small claims and misdemeanor division
Sec. 6. The Putnam superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 68. RANDOLPH COUNTY

IC 33-33-68-1
Judicial circuit
Sec. 1. Randolph County constitutes the twenty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Randolph superior court.
(b) The Randolph superior court is a standard superior court as described in IC 33-29-1.
(c) Randolph County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-3
Judge; location of court sessions
Sec. 3. The Randolph superior court has one (1) judge who shall hold sessions in:
(1) the Randolph County courthouse in Winchester; or
(2) other places in the county that the Randolph County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-4
Jurisdiction
Sec. 4. The Randolph superior court has the same jurisdiction as the Randolph circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-68-5
Small claims and misdemeanor division
Sec. 5. The Randolph superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 69. RIPLEY COUNTY

IC 33-33-69-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Ripley County constitutes the eightieth judicial circuit.
(b) The Ripley circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Ripley superior court.
(b) The Ripley superior court is a standard superior court as described in IC 33-29-1.
(c) Ripley County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-3
Judge; location of court sessions
Sec. 3. The Ripley superior court has one (1) judge who shall hold sessions in:
(1) the Ripley County courthouse in Versailles; or
(2) other places in the county that the Ripley County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-4
Jurisdiction
Sec. 4. The Ripley superior court has the same jurisdiction as the Ripley circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-69-5
Small claims and misdemeanor division
Sec. 5. The Ripley superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 70. RUSH COUNTY

IC 33-33-70-1
Judicial circuit
Sec. 1. Rush County constitutes the sixty-fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Rush superior court.
(b) The Rush superior court is a standard superior court as described in IC 33-29-1.
(c) Rush County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-3
Judge; location of court sessions
Sec. 3. The Rush superior court has one (1) judge who shall hold sessions in:
(1) the Rush County courthouse in Rushville; or
(2) other places in the county that the Rush county executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-4
Jurisdiction
Sec. 4. The Rush superior court has the same jurisdiction as the Rush circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-70-5
Small claims and misdemeanor division
Sec. 5. The Rush superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 71. ST. JOSEPH COUNTY

IC 33-33-71-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-2
Judicial circuit
Sec. 2. St. Joseph County constitutes the sixtieth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-3
Magistrates
Sec. 3. The judge of the St. Joseph circuit court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the circuit court. A magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-4
Computerized jury selection system
Sec. 4. Notwithstanding any other provision of this title, the jury commissioners, the superior court, and the circuit court of St. Joseph County may use a computerized jury selection system. However, the system used for the selection of jurors must be fair and may not violate the rights of persons with respect to the impartial and random selection of prospective jurors.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-5
Establishment of superior court; number of judges
Sec. 5. There is established a superior court in St. Joseph County. The court consists of eight (8) judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-6
Name
Sec. 6. The superior court shall be known as the St. Joseph superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-7
Seal
Sec. 7. The superior court shall have a seal consisting of a circular disk containing the words "St. Joseph Superior Court", an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-8 Jurisdiction
Sec. 8. The St. Joseph superior court has the following jurisdiction:
(1) Original, appellate, concurrent, and coextensive jurisdiction with the circuit court in all civil cases, criminal cases, and probate matters.
(2) Concurrent and coextensive jurisdiction with the circuit court in all cases of appeal from boards of county commissioners and all other appellate jurisdiction vested in the circuit court.
(3) Concurrent and coextensive jurisdiction in all matters of probate and the settlement of decedents' estates, trusts, and guardianships.
(4) Jurisdiction in all other subject matters actionable in the circuit court.
(5) Original exclusive jurisdiction of all violations of ordinances of cities located in the county.
(6) Original exclusive jurisdiction in the trial of offenses constituting violation of traffic ordinances of the cities and violations of traffic laws of the state that occur in any city of St. Joseph County.
(7) Original jurisdiction of violations of traffic laws of the state that occur outside a city in St. Joseph County.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-9
Small claims and misdemeanor division
Sec. 9. The St. Joseph superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-10
Court of record; force and effect of judgments, decrees, and orders
Sec. 10. The St. Joseph superior court is a court of record, and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-11
Power and authority of judges
Sec. 11. The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.
IC 33-33-71-12
Powers of judges same as circuit judges
Sec. 12. The judges of the superior court may:
(1) grant restraining orders and injunctions;
(2) issue writs of habeas corpus and of mandate and prohibition;
(3) appoint receivers, masters, and commissioners to convey real property;
(4) grant commissions for the examination of witnesses; and
(5) appoint other officers necessary to facilitate and transact the business of the court;
the same as circuit courts or circuit court judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-13
Sessions of court; facilities; jurisdiction
Sec. 13. (a) The St. Joseph superior court shall hold its sessions in:
(1) the St. Joseph County courthouse in South Bend; and
(2) at least one (1) appropriate place in Mishawaka.
The superior court in Mishawaka shall be full time and shall exercise full superior court jurisdiction in that city. The board of county commissioners of St. Joseph County shall provide and maintain in the courthouse in South Bend and in an appropriate place in Mishawaka court facilities that include suitable and convenient courtrooms, jury rooms, and offices for the judges, secretaries, and official court reporters, and other necessary facilities, including all the necessary furniture and equipment for the rooms and offices of the court for the conduct of all criminal and civil business, including the necessary facilities for jury trials.
(b) The judges of the court have all jurisdiction and authority granted them by law regardless of the city in which they are located.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-14
Dockets; books, papers, and records
Sec. 14. The clerk, under the direction of the judge, shall provide order books, judgment dockets, execution dockets, fee books, and other books, papers, and records as necessary for the court, and all books, papers, and proceedings of the superior court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-15
Single order book for entire court
Sec. 15. The superior court shall maintain a single order book for the entire court that may be signed on behalf of the court by any of the sitting judges of the court, and the signature constitutes authentication of the actions of each judge in the court.
As added by P.L.98-2004, SEC.12.
IC 33-33-71-16
Bailiff
Sec. 16. Each judge of the superior court shall appoint a bailiff for the court whose salary shall be fixed by the court and paid as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-17
Court reporter
Sec. 17. Each judge of the superior court shall appoint a court reporter whose duties, salary, and term shall be regulated in the same manner as the court reporter of circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-18
Laws and rules governing practice and procedure
Sec. 18. All laws and rules adopted by the supreme court governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointment of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court shall be applicable to and govern the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-19
Jury commissioners; selecting and summoning jurors
Sec. 19. (a) The superior court shall, in each calendar year, appoint for the next calendar year two (2) persons as jury commissioners. The law with reference to jury commissioners appointed by the circuit court governs the jury commissioners as appointed by the superior court in all things, conditions, and qualifications. The jury commissioners shall prepare and draw the jury for the superior court, both petit and grand, as the law directs the same to be done by the jury commissioners for the circuit court. The superior court is governed by this law in making appointments of the jury commissioners. The clerk of the circuit court in issuing process for the jury and the sheriff of the county in serving the same, are governed, in all things, by the law made for petit juries in the circuit court. However, the superior court may order the day the jurors are summoned to attend the court, and any judge of the court may order the selection and summoning of other jurors for the court whenever necessary. The jury drawn by the jury commissioners shall be the jurors, either petit or grand, for the superior court, and shall serve the entire court and before any judge of the court where their services may be required. However, they do not have to serve in any particular order in which they were drawn by the jury commissioners. In the selection of jurors to serve before any judge, the selection must be on a fair and impartial basis.
(b) If at any time a jury is not drawn, the clerk of the court shall

select from among the properly qualified residents of the county a jury that shall be summoned and considered in all things as a regular panel of the court. The court may call one (1) or more juries during any calendar year and may by rule provide for how long any jury shall sit.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-20
Appeal from order or judgment of court
Sec. 20. Any party may appeal to the supreme court or the court of appeals from any order or judgment of the superior court in any case where, under Indiana law, an appeal may be had from a similar order or judgment of the circuit court. The appeal is governed by the law governing appeals from the circuit court to the court of appeals and the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-21
Process of court
Sec. 21. The process of the superior court must have the seal affixed. The process must be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-22
Appointment of officers and personnel
Sec. 22. Each judge of the superior court may appoint additional officers and personnel as necessary for the proper administration of the judge's duties as judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-23
Chief judge
Sec. 23. (a) The superior court, by rules duly adopted by the court, shall designate one (1) of the judges as chief judge and fix the time the chief judge presides.
(b) The chief judge shall be responsible for the operation and conduct of the court and to seeing that the court operates efficiently and judicially.
(c) The chief judge shall do the following:
(1) Assign cases to a judge of the court or reassign cases from one (1) judge of the court to another judge of the court to ensure the efficient operation and conduct of the court.
(2) Assign and allocate courtrooms, other rooms, and other facilities to ensure the efficient operation and conduct of the court.
(3) Annually submit to the fiscal body of St. Joseph County a budget for the court.
(4) Make appointments or selections on behalf of the court that are required of a superior court judge under any statute.         (5) Direct the employment and management of court personnel.
(6) Conduct cooperative efforts with other courts for establishing and administering shared programs and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-24
Judges acting in concert; majority decision
Sec. 24. When any action of the entire superior court is required, the judges of the court shall act in concert. If there is a disagreement, the decision of the majority of the judges controls. However, if the judges are evenly divided, the decision joined by the chief judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-25
Administrative officer of court
Sec. 25. The superior court shall, when it believes it is necessary, appoint additional personnel for the proper administration of the court, including an administrative officer who shall operate under the jurisdiction of the chief judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-26
Transfer of causes from circuit court
Sec. 26. The judge of the circuit court may, with the consent of the chief judge, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-27
Transfer of causes to circuit court
Sec. 27. The chief judge of the superior court may, with the consent of the judge of the circuit court, transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-28
Circuit court judge sitting as superior court judge
Sec. 28. The judge of the St. Joseph circuit court at the circuit court judge's discretion, may sit as a judge of the superior court, with the chief judge's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge of the circuit court were a judge of

the superior court with all the rights and powers as if the judge of the circuit court were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-29
Judicial nominating commission; establishment
Sec. 29. (a) There is established a judicial nominating commission for the St. Joseph superior court, the functions, responsibilities, and procedures of which are set forth in sections 30 through 40 of this chapter.
(b) The board of county commissioners of St. Joseph County shall provide all facilities, equipments, supplies, and services necessary for the administration of the duties imposed upon the commission. The members of this commission shall serve without compensation. However, the board of county commissioners of St. Joseph County shall reimburse members of this commission for their actual expenses incurred in performing their duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-30
Judicial nominating commission; membership
Sec. 30. (a) The judicial nominating commission (referred to as the "commission" in this chapter) consists of seven (7) members, the majority of whom shall form a quorum. The chief justice shall appoint a justice of the supreme court or a judge of the court of appeals to serve as a member and chairman of the commission until a successor is appointed. Those admitted to the practice of law in Indiana and residing in St. Joseph County or maintaining their principal law office in St. Joseph County shall elect, under sections 32 and 33 of this chapter, three (3) of their number to serve as attorney members of the commission. If any attorney member of the commission terminates residence in St. Joseph County or discontinues the maintenance of a principal law office in St. Joseph County, the member shall be considered to have resigned from the commission. The three (3) remaining members of the commission must be persons not admitted to the practice of law (referred to as "nonattorney members" in this chapter) and residents of St. Joseph County. However, not more than two (2) of the nonattorney members may be from the same political party and that the appointment of the nonattorney members of the commission shall be made under section 31 of this chapter. Not more than four (4) commission members may be from the same political party.
(b) A member of the commission may not hold any other salaried public office nor an office in a political party organization. A member of the commission is not eligible for appointment to a judicial office in St. Joseph County who has, within four (4) years immediately preceding an appointment, served on the commission. If any nonattorney member of the commission terminates residence in St. Joseph County, the member is considered to have resigned from the commission. As added by P.L.98-2004, SEC.12.

IC 33-33-71-31
Appointment of nonattorney commissioners
Sec. 31. (a) The appointment to membership on the commission of the nonattorney members shall be made by a selection committee consisting of the judge of the St. Joseph circuit court, the president of the board of St. Joseph County commissioners, and mayors in each of the two (2) cities having the largest populations in St. Joseph County. These appointments shall be made by a majority vote of the selection committee. If a vacancy occurs on the commission among the nonattorney members, that fact shall be reported to the judge of the St. Joseph circuit court by the commission. Upon notification, the judge of the St. Joseph circuit court shall call into session the selection committee, which shall, by majority vote, select a person or persons not admitted to the practice of law, who shall serve the unexpired term of the vacant commission membership position and that this selection and appointment by the selection committee shall be made within sixty (60) days after the date the St. Joseph circuit court is notified of the creation of the vacancy. If the selection committee fails to act to fill an unexpired term of a nonattorney member of the commission within sixty (60) days after the notification that the vacancy exists, the vacancy shall be filled by a majority vote of the remaining members of the commission.
(b) Not less than sixty (60) days before the expiration of the term of a nonattorney member of the commission, the judge of the St. Joseph circuit court shall call into session the selection committee that shall appoint, by a majority vote, a person to the commission to serve a new term. If the selection committee fails to act to fill an expired term of a nonattorney member of the commission by the date of expiration of the term of a nonattorney member of the commission, the remaining members on the commission shall, by majority vote, appoint a person to serve for the succeeding term. All appointments made to the commission shall be certified within ten (10) days to the clerk of the St. Joseph superior court.
(c) Each appointee of a nonattorney member to the commission, except those who fill a vacancy, shall serve for four (4) years.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-32
Election of attorney commissioners
Sec. 32. (a) Each year in which an attorney member's term expires, those admitted to the practice of law in Indiana and residing in St. Joseph County (referred to as "attorney electors" in this chapter) shall elect three (3) of their number to serve on the commission. Each attorney member of the commission shall serve for four (4) years. The term of each attorney member begins on the first day of October following the member's election. The election day is the date on which the ballots are counted. During the month before the expiration of each attorney commissioner's term of office, an

election shall be held to fill the succeeding four (4) year term of office.
(b) Except when a term of office has less than ninety (90) days remaining, vacancies in the office of an attorney commissioner to the commission shall be filled for the unexpired term of the member creating the vacancy by a special election.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-33
Procedure for election of attorney commissioners
Sec. 33. The attorney members of the commission shall be elected by the following process:
(1) The clerk of the St. Joseph superior court shall at least ninety (90) days before the date of election notify all attorneys in St. Joseph County of the upcoming election by mail, informing them that nominations must be made to the clerk of the superior court at least sixty (60) days before the election. The clerk shall secure a list of all attorneys in the county and their correct addresses from the clerk of the supreme court.
(2) A nomination in writing accompanied by a signed petition of ten (10) attorney electors, and the written consent of the qualified nominee shall be filed by an attorney elector or group of attorney electors residing in St. Joseph County, by mail or otherwise, in the office of the clerk of St. Joseph superior court at least sixty (60) days before the election.
(3) The clerk of St. Joseph superior court shall prepare and print ballots containing the names and residence addresses of all attorney nominees whose written nominations, petitions and written statements of consent have been received sixty (60) days before the election.
The ballot must read:
"ST. JOSEPH SUPERIOR COURT
NOMINATING COMMISSION BALLOT
To be cast by individuals residing in St. Joseph County and admitted to the practice of law in Indiana. Vote for one (1) of the following candidates for the term commencing:
(Insert Date)
( )            (Name)    (Address)
( )            (Name)    (Address)
( )            (etc.)    (etc.)
To be counted, this ballot must be completed, the accompanying certificate completed and signed, and both together mailed or delivered to the clerk of St. Joseph superior court not later than _______ (insert date).
DESTROY BALLOT IF NOT USED".
(4) The nominee receiving the most votes is elected.
(5) The clerk shall also supply with each ballot distributed by the clerk a certificate, to be completed and signed and returned by the attorney elector voting that ballot, certifying that the attorney elector is admitted to the practice of law in Indiana, resides in St.

Joseph County, and voted the ballot returned. A ballot not accompanied by the signed certificate of the voter may not be counted.
(6) To maintain the secrecy of each vote, a separate envelope shall be provided by the clerk for the ballot, in which only the voted ballot is to be placed. This envelope may not be opened until the counting of the ballots.
(7) The clerk of St. Joseph superior court shall mail a ballot and its accompanying material to all qualified attorney electors at least two (2) weeks before the date of election.
(8) Upon receiving the completed ballots and the accompanying certificates, the clerk shall insure that the certificates have been completed in compliance with this chapter. All ballots that are accompanied by a valid certificate shall be placed in a package designated to contain ballots. All accompanying certificates shall be placed in a separate package.
(9) The clerk of St. Joseph superior court, with the assistance of the St. Joseph County election board, shall open and canvass all ballots at 4 p.m. on the day of election in the office of the clerk of St. Joseph superior court. Ballots received after 4 p.m. may not be counted. Upon canvassing the ballots the clerk shall place all ballots back in their package. These, along with the certificates, shall be retained in the clerk's office for six (6) months. The clerk may not allow a person to inspect them except upon an order of the court of appeals.
(10) In any election held for selection of attorney members of the commission, in case two (2) or more nominees are tied so that one (1) additional vote cast for one (1) of them would give that nominee a plurality, the canvassers shall resolve the tie by lot, and the winner of the lot is considered elected.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-34
Notification
Sec. 34. After:
(1) the attorney members of the commission have been elected; and
(2) the names of the nonattorney commissioners appointed by the selection committee have been certified to the secretary of state, clerk of the supreme court, and the clerk of St. Joseph superior court under this chapter;
the clerk of St. Joseph superior court shall by regular mail notify the members of the commission of their election or appointment, and shall notify the chairman of the commission of the same.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-35
Succession of membership
Sec. 35. A person who has been elected or appointed to a full four (4) year term upon the commission may not succeed himself or

herself or be eligible for election or appointment to the commission for four (4) years after the expiration of the term to which the person was elected or appointed.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-36
Nominations for vacancies in superior court; meetings of commission
Sec. 36. (a) When a vacancy occurs in the St. Joseph superior court, the clerk of the court shall promptly notify the chairman of the commission of the vacancy. The chairman shall call a meeting of the commission within ten (10) days following this notice. The commission shall submit its nominations of five (5) candidates for each vacancy and certify them to the governor as promptly as possible, and not later than sixty (60) days after the vacancy occurs. When it is known that a vacancy will occur at a definite future date within the term of the serving governor, but the vacancy has not yet occurred, the clerk shall notify the commission immediately. The commission may within fifty (50) days of the notice of vacancy make its nominations and submit to the governor the names of five (5) persons nominated for the forthcoming vacancy.
(b) Meetings of the commission shall be called by the chairman or, if the chairman fails to call a necessary meeting, upon the call of any four (4) members of the commission. The chairman, whenever the chairman considers a meeting necessary, or upon the request by any four (4) members of the commission for a meeting, shall give each member of the commission at least five (5) days written notice by mail of the time and place of every meeting unless the commission at its previous meeting designated the time and place of its next meeting.
(c) Meetings of the commission must be held at a place in the St. Joseph County courthouse in South Bend as the clerk of the St. Joseph superior court may arrange.
(d) The commission shall act only at a meeting and may act only by the concurrence of a majority of its members attending a meeting. Four (4) members are required to constitute a quorum at a meeting. The commission may adopt reasonable and proper rules and regulations for the conduct of its proceedings and the discharge of its duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-37
Qualifications of nominees; evaluation
Sec. 37. (a) The commission shall submit only the names of the five (5) most highly qualified candidates from among those eligible individuals considered. To be eligible for nomination as a judge of the St. Joseph superior court, a person must be domiciled in the county of St. Joseph, a citizen of the United States, and admitted to the practice of law in the courts of Indiana.
(b) In abiding by the mandate in subsection (a), the commission

shall evaluate in writing each eligible individual on the following factors:
(1) Law school record, including any academic honors and achievements.
(2) Contribution to scholarly journals and publications, legislative draftings, and legal briefs.
(3) Activities in public service, including:
(A) writings and speeches concerning public or civic affairs which are on public record, including but not limited to campaign speeches or writing, letters to newspapers, and testimony before public agencies;
(B) efforts and achievements in improving the administration of justice; and
(C) other conduct relating to the individual's profession.
(4) Legal experience, including the number of years of practicing law, the kind of practice involved, and reputation as a trial lawyer or judge.
(5) Probable judicial temperament.
(6) Physical condition, including age, stamina, and possible habitual intemperance.
(7) Personality traits, including the exercise of sound judgment, ability to compromise and conciliate patience, decisiveness, and dedication.
(8) Membership on boards of directors, financial interest, and any other consideration that might create conflict of interest with a judicial office.
(9) Any other pertinent information that the commission feels is important in selecting the best qualified individuals for judicial office.
(c) Written evaluations may not be made on an individual until the individual states in writing that the individual desires to hold a judicial office that is or will be created by vacancy.
(d) The political affiliations of any candidate may not be considered by the commission in evaluating and determining which eligible candidates shall be recommended to the governor for a vacancy on the St. Joseph superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-38
List of nominees; submission to governor
Sec. 38. The commission shall submit with the list of five (5) nominees to the governor its written evaluation of the qualifications of each candidate, and the names and written evaluations shall be publicly disclosed. Every eligible candidate whose name was not submitted to the governor is entitled to access to any evaluation of the candidate by the commission and the right to make the evaluation public. Otherwise, the evaluation, including the names of the candidates applying for the office, shall remain confidential. If the commission determines that there are less than five (5) persons qualified under section 40 of this chapter, the commission must

submit a lesser number under section 40 of this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.2-2005, SEC.98.

IC 33-33-71-39
Withdrawal of list or names of nominees
Sec. 39. (a) After the commission has nominated and submitted to the governor the names of five (5) persons for appointment to fill a vacancy of the St. Joseph superior court:
(1) any name may be withdrawn for a cause considered by the commission to be of a substantial nature affecting the nominee's qualifications to hold office; and
(2) another name may be substituted at any time before the appointment is made to fill the vacancy.
(b) If a nominee dies, or requests in writing that the nominee's name be withdrawn, the commission shall nominate another person to replace the nominee.
(c) If there are existing at the same time two (2) or more vacancies on the court, the commission shall nominate and submit to the governor a list of five (5) different persons for each of the vacancies. The commission may before an appointment is made:
(1) withdraw the lists of nominations;
(2) change the names of any persons nominated from one (1) list to another; and
(3) resubmit the lists as changed or substitute a new name for any of those previously nominated.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-40
Appointment to fill vacancies
Sec. 40. (a) A vacancy occurring in the St. Joseph superior court shall be filled by appointment of the governor from a list of nominees presented to the governor by the judicial nominating commission. If the governor fails to make an appointment from the list within sixty (60) days from the day it is presented to the governor, the appointment shall be made by the chief justice or the acting chief justice of the supreme court from the same list presented to the governor.
(b) The governor shall make all appointments to the St. Joseph superior court without regard to the political affiliation of any of the nominees submitted to the governor. In the interest of justice, the governor shall consider only those qualifications of the nominees included in section 37 of this chapter.
(c) If the St. Joseph County judicial nominating commission, by a vote of any five (5) of its members, determines that, of the persons considered for any existing or expected vacancy in the St. Joseph superior court, less than five (5) are qualified for judicial office, within the scope of this chapter, the commission shall certify that determination to the governor together with the name or names of the person or persons found to be qualified under this chapter. In that event, the governor, chief justice, or acting chief justice shall make

the selection or, if only one (1) name is submitted, make the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-41
Effective date of appointments
Sec. 41. An appointment by the governor, chief justice, or acting chief justice, as required by section 40 of this chapter, to the St. Joseph County superior court shall take effect immediately if a vacancy exists at the date of the appointment. The appointment shall take effect on the date the vacancy is created if a vacancy does not exist on the date of the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-42
Tenure of judges
Sec. 42. (a) Each judge appointed serves an initial term that begins on the effective date of the judge's appointment and continues through December 31 in the year of the general election that follows the expiration of two (2) years after the effective date of the judge's appointment.
(b) Thereafter, unless rejected by the electorate of St. Joseph County under this chapter, each judge of the St. Joseph superior court serves successive six (6) year terms. Each successive six (6) year term begins on the first day of January following the expiration of the preceding initial term or the preceding six (6) year term and continues for six (6) years.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-43
Submission of question of retention in office or rejection of judge to electorate
Sec. 43. (a) The question of the retention in office or rejection of each judge of the St. Joseph superior court shall be submitted to the electorate of St. Joseph County at the general election immediately preceding expiration of the term of that judge.
(b) If a judge subject to this chapter does not desire to serve a further term, the judge shall notify the judge's intention in writing to the clerk of the St. Joseph circuit court at least sixty (60) days before the general election immediately preceding expiration of the judge's term in which case the question of the judge's retention in office or rejection may not be submitted to the electorate, and the office is vacant at the expiration of the term.
(c) The St. Joseph County election board shall submit the question of the retention in office or rejection of any judge to the electorate of St. Joseph County. The submission of this question is subject to the provisions of IC 3 that are not inconsistent with this chapter.
(d) At the general election, the question of the retention in office or rejection of a judge shall be submitted to the electorate of St. Joseph County in the form prescribed by IC 3-11 and must state

"Shall Judge (insert name) of the St. Joseph superior court be retained in office for an additional term?".
(e) If a majority of the ballots cast by the electors voting on the question is "No", the judge whose name appeared on such question is rejected. The office of the rejected judge is vacant on January 1 following the rejection. The vacancy shall be filled by appointment of the governor under section 40 of this chapter. The name of the rejected judge may not be included among those submitted to the governor. However, the judge's rejection does not disqualify a rejected judge from being considered for another judicial office that becomes vacant.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.36.

IC 33-33-71-44
Conditions of office
Sec. 44. (a) During a term of office, a judge of the St. Joseph superior court may not engage in the practice of law, run for an elective office other than a judicial office, or directly or indirectly make any contributions to or hold any office in a political party or organization. A judge may not take part in any political campaign except as a candidate for retention in judicial office and, in that event, the judge's campaign participation must be absolutely devoid of partisan association and be limited to activities designed to acquaint the electorate with the judge's judicial record.
(b) Failure to comply with this section is sufficient cause for the commission on judicial qualifications established by section 45 of this chapter to recommend to the supreme court that the judge be censured or removed from office.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-45
Judicial qualifications commission; membership; employment of special counsel
Sec. 45. There is established a commission on judicial qualifications for the St. Joseph superior court, whose membership is the same as that of the judicial nominating commission under section 29 of this chapter. The commission on judicial qualifications may employ special counsel in any proceedings it undertakes under the responsibilities imposed upon it by this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-46
Recommendation for suspension or removal of judge
Sec. 46. (a) On recommendation of the commission on judicial qualifications, the supreme court may suspend a judge of the St. Joseph superior court from office without salary when in any court in the United States the judge enters a plea of guilty or nolo contendere to, or is found guilty of, any crime punishable as a felony under the laws of Indiana or of the United States, or of any other

crime that involves moral turpitude under that law. If the judge's conviction is reversed, suspension terminates, and the judge shall be paid the judge's salary for the period of suspension. If the judge is suspended and the judge's conviction is affirmed or otherwise becomes final, the supreme court shall remove the judge from office.
(b) On recommendation of the commission on judicial qualifications, the supreme court may:
(1) retire a judge of the St. Joseph superior court for disability that seriously interferes with the performance of the judge's duties and is likely to become permanent; and
(2) censure or remove a judge of the St. Joseph superior court for conduct occurring not more than six (6) years before the commencement of the judge's current term, when the conduct constitutes willful misconduct in office, willful and persistent failure to perform the judge's duties, habitual intemperance, or conduct prejudicial to the administration of justice or that brings or tends to bring judicial office into disrepute.
(c) When the supreme court receives any recommendation from the commission on judicial qualifications, it shall hold a hearing, at which the affected judge is entitled to attend, and shall make a determination as is required. The supreme court shall make rules regarding the convening and conduct of hearings, which shall, upon request of the judge whom it concerns, be public.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-47
Meetings of commission
Sec. 47. (a) The commission on judicial qualifications shall meet periodically as necessary to discharge its statutory responsibilities. Meetings of the commission on judicial qualifications shall be called in the same manner as prescribed for the judicial nominating commission. A quorum for the transaction of business is four (4) members.
(b) The clerk of the St. Joseph circuit court shall make arrangements for a meeting place in St. Joseph County as the commission may request.
(c) The commission on judicial qualifications may act only at a meeting. The commission on judicial qualifications may adopt reasonable and proper rules and regulations for the conduct of its meetings and discharge of its duties.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-48
Confidentiality of proceedings
Sec. 48. (a) All papers filed with and proceedings had before the commission on judicial qualifications before the institution of formal proceedings are confidential unless the judge against whom a complaint has been filed elects to have the information divulged or unless the commission elects to answer publicly disseminated statements issued by any complainant.     (b) All papers filed with the commission on judicial qualifications at the time of or after the institution of formal proceedings are open for public inspection at all reasonable times. Records of proceedings are open for public inspection at all reasonable times. All hearings and proceedings before the commission on judicial qualifications are open to the public.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-49
Defamatory material
Sec. 49. The filing of papers with or the giving of testimony before the commission on judicial qualifications under this chapter are absolutely privileged in any action for defamation.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-50
Complaints
Sec. 50. Complaints directed to the commission on judicial qualifications do not have to be in writing. A specified form of complaint may be required if presented in writing.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-51
Complaint by citizen; investigation
Sec. 51. (a) Any citizen of Indiana may complain to the commission on judicial qualifications with reference to the activities, fitness, or qualifications of any judge of the St. Joseph superior court. Upon receiving a complaint or request, the commission on judicial qualifications shall make an initial inquiry to determine if a complaint is founded and not frivolous. The commission on judicial qualifications, without receiving a complaint, may make an initial inquiry on its own motion.
(b) If the commission on judicial qualifications considers it necessary as a result of its initial inquiry to conduct further investigation, the judge involved may then be notified of the investigation, the nature of the charge, the complaint that must be in writing, the name of the person making the complaint, if any, or that the investigation is on the commission's own motion and the judge shall be afforded reasonable opportunity in the course of the investigation to present matters as the judge may choose. When this notice is given, it must be by prepaid registered or certified mail addressed to the judge at the judge's chambers and at the judge's last known address. If the investigation does not disclose sufficient cause to warrant further proceedings, the judge may be so notified. The commission on judicial qualifications may make investigations by members of the commission or by special investigators employed by the commission, hold confidential hearings with the person filing the complaint or with the person's agents or attorneys, and hold confidential hearings with the judge involved in the complaint.
(c) If the commission on judicial qualification's initial inquiry or

investigation does not disclose sufficient cause to warrant further proceedings and if the complainant subsequently issues any statement or statements of any kind for public dissemination relating to the activities or actions of the commission, the commission may answer that statement by reference to as much of the record of its proceedings or results of its investigation as it considers necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-52
Notification of formal proceedings
Sec. 52. (a) After the investigation is completed and if the commission on judicial qualifications concludes that formal proceedings should be instituted, the commission shall give written notice to the judge advising the judge of the institution of formal proceedings to inquire into the charges against the judge. These proceedings shall be entitled:
"BEFORE THE ST. JOSEPH COUNTY JUDICIAL
QUALIFICATIONS COMMISSION
Inquiry Concerning a Judge, No. _______ .".
(b) The notice must be issued in the name of the commission on judicial qualifications, specify in ordinary and concise language the charges against the judge and the alleged facts upon which the charges are based, and advise the judge of the judge's right to file a written answer to the charges against the judge within twenty (20) days after service of the notice upon the judge. A charge is not sufficient if it merely recites the general language of the original complaint. The charge must specify the facts relied upon to support a particular charge. A copy of the notice shall be filed in the office of the commission on judicial qualifications.
(c) The notice shall be made upon the judge by registered or certified mail addressed to the judge at the judge's chambers and the judge's last known address.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-53
Answer
Sec. 53. Within twenty (20) days after service of the notice of formal proceedings, the judge may file with the commission on judicial qualifications a signed original and one (1) copy of an answer, and shall serve a copy on the counsel by mail.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-54
Time and place for hearing
Sec. 54. Upon filing an answer or upon the expiration of the time for its filing, the commission on judicial qualifications shall order a hearing to be held before it concerning the discipline, retirement, or removal of the judge. The commission on judicial qualifications shall set an approximate date, time, and place for a hearing and shall give notice of the hearing by registered or certified mail to the judge and

to the counsel at least twenty (20) days before the date set.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-55
Hearing
Sec. 55. (a) At the date, time, and place set for hearing, the commission on judicial qualifications may proceed with the hearing whether or not the judge has filed an answer or appears at the hearing.
(b) The failure of the judge to answer or to appear at the hearing, standing alone, may not be taken as evidence of the truth of the facts alleged to constitute grounds for censure, retirement, or removal. In any proceeding for involuntary retirement for disability, the failure of the judge to testify in the judge's own behalf or to submit to a medical examination requested by the commission on judicial qualifications may be considered, unless the failure to appear was due to circumstances beyond the judge's control.
(c) The proceedings at the hearing shall be reported verbatim.
(d) At least four (4) members of the commission on judicial qualifications must be present when the evidence is produced.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-56
Evidence
Sec. 56. At a hearing before the commission on judicial qualifications the evidentiary rules of the courts of Indiana apply.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-57
Rights of judge in formal proceedings
Sec. 57. (a) In formal proceedings involving the judge's discipline, retirement, or removal, a judge has the right and reasonable opportunity to defend against the charges by the introduction of evidence, to be represented by counsel, and to examine and cross-examine witnesses. The judge has the right to the issuance of subpoenas for attendance of witnesses to testify or produce books, papers, and other evidentiary matter.
(b) When a transcript of the testimony has been prepared at the expense of the commission on judicial qualifications, a copy shall be furnished without cost to the judge. The judge has the right, without any order or approval, to have all or any part of the testimony in the proceedings transcribed at the judge's expense.
(c) Except as otherwise provided in this chapter, whenever provision is made for giving notice or sending any matter to the judge, that notice or matter must be mailed by registered or certified mail to the judge at the judge's office and residence unless the judge requests otherwise in writing, and a copy is mailed to the judge's attorney of record.
(d) If the judge has been adjudged incapacitated under IC 29-3, the guardian may claim and exercise any right and privilege and make

any defense for the judge with the same force and effect as if claimed, exercised, or made by the judge, if competent, and whenever these rules provide for serving or giving notice or sending any matter to the judge, a copy of the notice or matter also shall be served, given, or sent to the guardian.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-58
Amendments to notice or answer
Sec. 58. At any time before determination of the issues, the commission on judicial qualifications may allow or require amendments to the notice of formal proceedings and may allow amendments to the answer. The notice may be amended to conform to proof or to set forth additional facts, whether occurring before or after the commencement of the hearing. If an amendment is made, the judge shall be given reasonable time both to answer the amendment and to prepare and present the judge's defense against the matters charged thereby.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-59
Hearing additional evidence
Sec. 59. The commission on judicial qualifications may order a hearing for the taking of additional evidence at any time while the matter is pending before it. The order must set the date, time, and place of the hearing in St. Joseph County and must indicate the matters on which the evidence is to be taken. A copy of the order shall be sent by registered or certified mail to the judge and to the counsel at least ten (10) days before the date of the hearing.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-60
Recommendation of commission; vote
Sec. 60. If the commission on judicial qualifications finds good cause, it shall recommend to the supreme court the censure, retirement, or removal of the judge. The affirmative vote of four (4) members of the commission on judicial qualifications, including a majority of those who were present at the hearing or hearings when the evidence was produced, is required for a recommendation of discipline, retirement, or removal of a judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-61
Certified recommendation to supreme court
Sec. 61. Upon making a determination recommending the censure, retirement, or removal of a judge, the commission on judicial qualifications shall promptly file a copy of the recommendation certified by the chairman or secretary of the commission, together with the transcript and findings and conclusions, with the clerk of the supreme court and shall promptly mail to the judge and to the

counsel notice of the filing, together with a copy of the recommendation, finding, and conclusions.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-62
Petition to modify or reject commission recommendation
Sec. 62. (a) A petition to the supreme court to modify or reject the recommendation of the commission on judicial qualifications for censure, retirement, or removal of a judge may be filed by the judge within thirty (30) days after the filing with the clerk of the supreme court of the certified copy of the commission's recommendation. The petition must:
(1) be verified;
(2) be based on the record;
(3) specify the grounds relied on; and
(4) be accompanied by petitioner's brief together with proof of service on the commission of two (2) copies, and on the counsel of one (1) copy, of the petition and the brief.
Within twenty (20) days after service of petitioner's brief the commission on judicial qualifications shall file a respondent's brief and serve a copy of the respondent's brief on the judge. Within twenty (20) days after service of the respondent's brief, the petitioner may file a reply brief, two (2) copies of which shall be served on the commission on judicial qualifications and one (1) copy shall be served on the counsel.
(b) Failure to file a petition within the time provided is considered a consent to the determination on the merits based upon the record filed by the commission on judicial qualifications.
(c) To the extent necessary to implement this section and if not inconsistent with this section, the Indiana Rules of Appellate Procedure are applicable to reviews by the supreme court of commission on judicial qualifications proceedings.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-63
Powers of commission in investigations and hearings
Sec. 63. The commission on judicial qualifications has jurisdiction and powers necessary to conduct the proper and speedy disposition of any investigation or hearing, including the power to compel the attendance of witnesses, to take or cause to be taken the deposition of witnesses, and to order the production of books, records, or other documentary evidence. Any member of the commission on judicial qualifications may administer oaths and affirmations to witnesses in any matter within the jurisdiction of the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-64
Subpoenas
Sec. 64. Subpoenas for the attendance of witnesses and the production of documentary evidence between the commission on

judicial qualifications or for discovery shall be issued by the chairman of the commission and shall be served in the manner provided by law for the service of process.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-65
Enforcement of subpoena
Sec. 65. If in any proceeding before the commission on judicial qualifications, any witness fails or refuses to attend upon subpoena issued by the commission or any of the commission's representatives, or appearing, refuses to testify or refuses to produce any books and papers the production of which is called for by the subpoena, the attendance of any witness and the giving of the witness's testimony and the production of the books and papers required shall be enforced by the St. Joseph circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-66
Papers and pleadings filed with commission
Sec. 66. All papers and pleadings filed with the chairman of the commission on judicial qualifications at the chairman's office shall be considered filed with the commission.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-67
Discovery
Sec. 67. (a) In all formal proceedings, discovery shall be available to the commission on judicial qualifications and to the judge in accordance with the Indiana Rules of Civil Procedure. Any motions requesting court orders for discovery shall be made to the St. Joseph circuit court.
(b) In all formal proceedings before the commission on judicial qualifications, the counsel shall furnish to the judge not less than twenty (20) days before any hearing the following:
(1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing together with copies of all written statements and transcripts of testimony of the witnesses in the possession of the counsel or the commission that are relevant to the subject matter of the hearing and that have not previously been furnished the judge.
(2) Copies of all documentary evidence that the counsel expects to offer in evidence at the hearing. The testimony of any witness, except if offered in rebuttal or for impeachment, whose name and address have not been furnished to the judge, and documentary evidence, copies of which have not been furnished to the judge, as provided in this subsection, are not admissible in evidence at the hearing over the objection of the judge. After formal proceedings have been instituted, the judge may request in writing that the counsel furnish to the judge the names and addresses of all witnesses then or thereafter known to the

counsel who have information that may be relevant to any charge against the judge and to any defense of the judge with respect to the charge. The counsel shall also furnish copies of such written statements, transcripts of testimony, and documentary evidence as are then or thereafter known to the counsel and are then or thereafter in the possession of the counsel or the commission that are relevant to any charges or defense and that have not previously been furnished the judge. The counsel shall comply with a request within ten (10) days after receipt of the request and thereafter within ten (10) days after any information or evidence becomes known to the counsel.
(c) During the course of an investigation by the commission on judicial qualifications, the judge whose conduct is being investigated may demand in writing that the commission either institute formal proceedings against the judge or enter a formal finding that there is not probable cause to believe that the judge is guilty of any misconduct. The commission on judicial qualifications shall within sixty (60) days after the judge's demand comply with the demand. A copy of the demand must be filed with the supreme court and is a matter of public record. If, after a demand, the commission on judicial qualifications finds that there is not probable cause, that finding must be filed with the supreme court and is a matter of public record.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-68
Retirement; removal
Sec. 68. (a) Whenever a judge of a St. Joseph County court is retired by the supreme court under this chapter and on the grounds set forth in sections 44 and 46 of this chapter, the judge is considered to have retired voluntarily. In these situations, this chapter may not be construed to authorize any encroachment upon or impairment of any rights of the judge or the judge's surviving spouse under any constitutional or statutory retirement program.
(b) A judge of a St. Joseph County court who is removed from office by the supreme court on those grounds set forth in sections 44 and 46 of this chapter, is ineligible for judicial office and, pending further order of the supreme court, shall be suspended from the practice of law in Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-71-69
Magistrates
Sec. 69. (a) The court may appoint two (2) full-time magistrates under IC 33-23-5 to serve the court using the selection method provided by IC 36-1-8-10(b)(1) or IC 36-1-8-10(b)(2). Not more than one (1) of the magistrates appointed under this section may be a member of the same political party.
(b) A magistrate continues in office until removed by the judges of the court.     (c) The powers of a magistrate appointed under this section include the powers provided in IC 33-23-5 and the power to enter a final order or judgment in any proceeding involving matters specified in IC 33-29-2-3 (jurisdiction of small claims docket) or IC 34-26-5 (protective orders to prevent domestic or family violence).
As added by P.L.98-2004, SEC.12.



CHAPTER 72. SCOTT COUNTY

IC 33-33-72-1
Judicial circuit
Sec. 1. Scott County constitutes the sixth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Scott superior court.
(b) The Scott superior court is a standard superior court as described in IC 33-29-1.
(c) Scott County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-3
Judge; location of court sessions
Sec. 3. The Scott superior court has one (1) judge who shall hold sessions in Scottsburg.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-4
Jurisdiction
Sec. 4. The Scott superior court has the same jurisdiction as the Scott circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-72-5
Small claims and misdemeanor division
Sec. 5. The Scott superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 73. SHELBY COUNTY

IC 33-33-73-1
Judicial circuit
Sec. 1. Shelby County constitutes the sixteenth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-2
Establishment of standard superior courts
Sec. 2. (a) There are established two (2) courts of record to be known as the Shelby superior court No. 1 and the Shelby superior court No. 2.
(b) Except as otherwise provided in this chapter, each Shelby superior court is a standard superior court as described in IC 33-29-1.
(c) Shelby County comprises the judicial district of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-3
Judges; location of court sessions
Sec. 3. Each Shelby superior court has one (1) judge who shall hold sessions in the Shelby County courthouse in Shelbyville.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-4
Transcripts
Sec. 4. (a) This section does not apply to criminal cases.
(b) If the transcript of the original papers in a civil action or proceeding received by the clerk of the Shelby circuit court and Shelby superior courts on change of venue from another county contains an order of the court from which venue was changed designating the court to which the case is to be transferred, the clerk shall file the action or proceeding on the docket of the designated court.
(c) If the transcript of the original papers in a civil action or proceeding does not contain an order designating the court to which the case is to be transferred, the clerk shall alternately file each action or proceeding on the docket of the Shelby circuit court and the docket of the Shelby superior courts depending on the order and sequence in which the papers of the cases reach the clerk.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-5
Change of venue
Sec. 5. (a) This section does not apply to criminal cases.
(b) Notwithstanding IC 33-29-1-9, after any action or proceeding is docketed in a Shelby superior court or the Shelby circuit court on change of venue, all parties who have appeared in the case in person or by counsel may agree on and request a transfer from a superior court to the circuit court or from the circuit court to a superior court.     (c) Upon the agreement of all parties, the court in which the action is pending shall order the case transferred to the other court. The clerk shall transmit the original papers of the case to the other court and docket the case in the other court without any transcript being required.
(d) All further proceedings in the case shall take place in the court to which the case is transferred. If the case is one in which the prosecuting attorney is required to appear and defend and a party fails to appear or to employ counsel, the prosecuting attorney has the right to agree to the transfer instead of the nonappearing party or counsel.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-6
Jurisdiction
Sec. 6. The Shelby superior courts have the same jurisdiction as the Shelby circuit court, except that Shelby superior court No. 1 has exclusive juvenile jurisdiction in the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-73-7
Small claims and misdemeanor division
Sec. 7. Shelby superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 74. SPENCER COUNTY

IC 33-33-74-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Spencer County constitutes the eighty-fourth judicial circuit.
(b) The Spencer circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 75. STARKE COUNTY

IC 33-33-75-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Starke County constitutes the forty-fourth judicial circuit.
(b) The Starke circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-75-2
Magistrate
Sec. 2. The judge of the Starke circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-75-3
Judicial powers
Sec. 3. All inherent powers of judicial mandate in Starke County remain vested solely in the judge of the Starke circuit court.
As added by P.L.98-2004, SEC.12.



CHAPTER 76. STEUBEN COUNTY

IC 33-33-76-1
Judicial circuit; magistrate
Sec. 1. (a) Steuben County constitutes the eighty-fifth judicial circuit.
(b) The judges of the Steuben circuit and superior courts may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit and superior courts.
(c) The magistrate continues in office until removed by the judges of the Steuben circuit and superior courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Steuben superior court.
(b) The Steuben superior court is a standard superior court as described in IC 33-29-1.
(c) Steuben County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-3
Judge; location of court sessions
Sec. 3. The Steuben superior court has one (1) judge who shall hold sessions in:
(1) the Steuben County courthouse in Angola; or
(2) other places in the county that the Steuben County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-4
Jurisdiction
Sec. 4. The Steuben superior court has the same jurisdiction as the Steuben circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-76-5
Small claims and misdemeanor division
Sec. 5. The Steuben superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 77. SULLIVAN COUNTY

IC 33-33-77-1
Judicial circuit; magistrate
Sec. 1. (a) Sullivan County constitutes the fourteenth judicial circuit.
(b) The judge of the Sullivan circuit court and the judge of the Sullivan superior court may jointly appoint one (1) full-time magistrate under IC 33-23-5 to serve the circuit and superior courts.
(c) The magistrate continues in office until removed by the judge of the Sullivan circuit court and the judge of the Sullivan superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Sullivan superior court.
(b) The Sullivan superior court is a standard superior court as described in IC 33-29-1.
(c) Sullivan County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-3
Judge; location of court sessions
Sec. 3. The Sullivan superior court has one (1) judge who shall hold sessions in:
(1) the Sullivan County courthouse in Sullivan; or
(2) other places in the county that the Sullivan County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-4
Jurisdiction
Sec. 4. The Sullivan superior court has the same jurisdiction as the Sullivan circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-77-5
Small claims and misdemeanor division
Sec. 5. The Sullivan superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 78. SWITZERLAND COUNTY

IC 33-33-78-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-2
Judicial circuit
Sec. 2. Jefferson County and Switzerland County constitute the fifth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-3
Establishment of superior court
Sec. 3. (a) There is established a court of record to be known as the Ohio and Switzerland superior court.
(b) The court may have a seal containing the words "Ohio and Switzerland Superior Court, Ohio and Switzerland Counties, Indiana". Ohio and Switzerland counties comprise the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-4
Judge; election
Sec. 4. The Ohio and Switzerland superior court has one (1) judge, who shall be elected at the general election every six (6) years in Ohio and Switzerland counties. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-5
Judge; powers
Sec. 5. The judge of the Ohio and Switzerland superior court has the same powers relating to the conduct of the business of the court as a judge of a circuit court under IC 33-28-1.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-6
Judge; salary
Sec. 6. The judge of the Ohio and Switzerland superior court is entitled to the salary set out in IC 33-38-5. The salary shall be paid in the same manner as the salary of a circuit court judge, and the part of the salary to be paid by the counties shall be paid by Ohio and Switzerland counties in equal amounts.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-7 Location of court sessions
Sec. 7. (a) The Ohio and Switzerland superior court shall hold its sessions in:
(1) the courthouse in Rising Sun and in Vevay; or
(2) other places in the county as the board of county commissioners of Ohio County or Switzerland County may provide.
(b) Each board of county commissioners shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as may be necessary. Each county council shall appropriate sufficient funds for the provision and maintenance of such rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-8
Bailiff and court reporter
Sec. 8. The judge of the Ohio and Switzerland superior court shall appoint a bailiff and an official court reporter for the court. Their salaries shall be fixed in the same manner as the salaries of the bailiff and official court reporter for a circuit court. Their salaries shall be paid monthly out of the treasuries of Ohio and Switzerland counties as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-9
Books, dockets, and papers
Sec. 9. The clerk of the Ohio and Switzerland superior court, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-10
Jury commissioners
Sec. 10. The Ohio and Switzerland superior court shall, during each calendar year, appoint one (1) resident of Ohio County and one (1) resident of Switzerland County to act as jury commissioners for the superior court. These jury commissioners shall:
(1) be appointed by a judge of the superior court;
(2) be qualified to act as jury commissioners; and
(3) prepare and draw the jury for the superior court;
in the same manner as is required for jury commissioners of circuit courts in Ohio and Switzerland counties. The clerks of the circuit courts of Ohio and Switzerland counties and the sheriffs of Ohio and Switzerland counties shall issue and serve process for the superior court in relation to jury selection and summoning in the same manner as for those circuit courts. The superior court may order the time when jurors must attend court, and may order the selection and summoning of other jurors for the superior court whenever

necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-11
Transfer of actions
Sec. 11. The judge of the circuit courts in Ohio and Switzerland counties may, with the consent of the judge of the Ohio and Switzerland superior court, transfer any action or proceeding from the circuit court that originated in Ohio County or Switzerland County to the Ohio and Switzerland superior court. The judge of the Ohio and Switzerland superior court may, with consent of the judge of such a circuit court, transfer any action or proceeding from the Ohio and Switzerland superior court to the circuit court in the county where that action or proceeding originated.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-12
Judge of one court sitting in another
Sec. 12. The judge of the circuit court in Ohio County or Switzerland County may, with the consent of the judge of the Ohio and Switzerland superior court, sit as a judge of the court in any matter over which the judge would have had jurisdiction as circuit court judge, as if the judge was an elected judge of the court. The judge of the Ohio and Switzerland superior court may, with consent of the judge of a circuit court, sit as a judge of a circuit court in Ohio County or Switzerland County in any matter over which the judge would have jurisdiction as superior judge, as if the judge were an elected judge of that circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-13
Jurisdiction
Sec. 13. The Ohio and Switzerland superior court has the same jurisdiction as a circuit court under IC 33-28-3 and IC 33-28-1-2.
As added by P.L.98-2004, SEC.12.

IC 33-33-78-14
Small claims and misdemeanor division
Sec. 14. The Ohio and Switzerland superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 79. TIPPECANOE COUNTY

IC 33-33-79-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-2
Judicial circuit
Sec. 2. Tippecanoe County constitutes the twenty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-3
Establishment of superior court; election of judge
Sec. 3. (a) There is established a court of record to be known as the superior court of Tippecanoe County.
(b) The superior court has one (1) judge, who shall hold office for six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-4
Seal
Sec. 4. The judge of the superior court shall cause to be provided a seal for the court. The seal must contain on its face the words "Superior Court of Tippecanoe County". A description and impression of the seal shall be spread upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-5
Location of court sessions
Sec. 5. The superior court shall hold its sessions at the Tippecanoe County courthouse or at any other convenient place as the board of county commissioners or the judge of the court may provide in Lafayette.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-6
Jurisdiction
Sec. 6. The superior court has the same original and appellate jurisdiction possessed by the Tippecanoe circuit court in civil and criminal cases, but not in matters of probate or juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-7
Process of court      Sec. 7. The process of the superior court must have the seal affixed, and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-8
Court of record; force and effect of judgments and orders
Sec. 8. The superior court is a court of record and of general jurisdiction, and its judgments, decrees, orders, and proceedings have the same force and effect as those of the circuit court and shall be enforced in the same manner.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-9
Power of court or judge
Sec. 9. The superior court may:
(1) issue and direct all process to courts of inferior jurisdiction, corporations, and individuals necessary in exercising the court's jurisdiction and for the regular execution of the law;
(2) make all proper judgments, sentences, decrees, orders, and injunctions;
(3) issue all process and executions; and
(4) perform other acts necessary to implement this chapter;
in conformity with the Constitution of the State of Indiana and Indiana law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-10
Power of judge same as circuit court judge
Sec. 10. The judge of the court may grant restraining orders and injunctions; issue writs of habeas corpus and of mandate and prohibition; appoint receivers, master commissioners, and commissioners to convey real property; grant commissions for the examination of witnesses; and appoint other officers necessary to facilitate and transact the business of said court, conferred on circuit courts or circuit court judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-11
Power and authority of judge
Sec. 11. (a) The judge of the court:
(1) may make and adopt rules and regulations for conducting the business of the court; and
(2) has the power incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgments of deeds; and         (4) give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-12
Adverse or pecuniary interest of judge
Sec. 12. If the judge of the court is interested, or in the progress of the cause becomes interested, in an action or a matter pending in the court, the action or matter shall be removed for hearing and determination to the Tippecanoe circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-13
Affidavit for change of venue
Sec. 13. (a) When an affidavit for a change of venue is filed in the superior court for any of the causes described in IC 34-35-1-1(1), IC 34-35-1-1(2), IC 34-35-1-1(6), or IC 34-35-1-1(7), a judge of the circuit or a superior court shall be called to hear and determine the cause as provided by law for changes of venue in causes pending in the circuit court.
(b) If the causes are alleged in the affidavit and described in IC 34-35-1-1(3), IC 34-35-1-1(4), and IC 34-35-1-1(5), the change of venue shall be granted and the cause directed to the circuit court of some other county, as provided in cases of changes of venue from the circuit court. The court to which the case is sent has jurisdiction to hear and determine the cause and render judgment.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-14
Dockets; books and papers
Sec. 14. The clerk shall, under the direction of the judge, provide for the court, order books, judgment dockets, execution dockets, fee books, and other books as necessary, and all the books, papers, and proceedings of the court shall be kept distinct and separate from those of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79-15
Appeals from superior court
Sec. 15. In a case where, under state law, a person has the right of appeal from the circuit court to the supreme court, an appeal may be had from the superior court.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.2. TIPPECANOE SUPERIOR COURT NO. 2

IC 33-33-79.2-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-2
Creation of superior court; election and term of judge
Sec. 2. There is created a court of record to be known as the Superior Court No. 2 of Tippecanoe County. The court has one (1) judge, who holds office for a term of six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor is elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-3
Judicial district; court of record; seal
Sec. 3. Tippecanoe County constitutes the judicial district of superior court No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-4
Clerk and sheriff of court; bailiff and official reporter
Sec. 4. (a) The clerk of the Tippecanoe circuit court shall be the clerk of superior court No. 2 of Tippecanoe County and the sheriff of Tippecanoe County shall be the sheriff of superior court No. 2 of Tippecanoe County. The clerk and sheriff shall attend court and discharge all the duties pertaining to their respective office as they are required to do by law with reference to the Tippecanoe circuit court.
(b) The judge of superior court No. 2 of Tippecanoe County shall appoint a bailiff and an official reporter for the court to serve during the court. The judge shall fix their compensation within the limits and in the manner provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Tippecanoe County, in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-5
Location of court sessions; dockets, books, and records
Sec. 5. (a) Superior court No. 2 of Tippecanoe County shall hold sessions in a place to be determined by the county council of Tippecanoe County.
(b) The board of county commissioners of Tippecanoe County shall provide and maintain in the courthouse or at another convenient place as the board of commissioners or the judge of the court may provide at the county seat:         (1) a suitable and convenient courtroom for the holding of court; and
(2) a suitable and convenient jury room and offices for the judge and the official court reporter.
(c) The board of county commissioners shall provide all necessary furniture and equipment for the rooms and offices of the court and all necessary dockets, books, and records for the court.
(d) The county council shall make the necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-6
Jurisdiction
Sec. 6. Superior court No. 2 of Tippecanoe County has the same original and appellate jurisdiction possessed by the Tippecanoe circuit court in civil and criminal cases, but not in matters of probate or juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-7
Judicial powers
Sec. 7. (a) The judge of superior court No. 2 of Tippecanoe County may make and adopt rules and regulations for conducting the business of superior court No. 2 of Tippecanoe County.
(b) The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders. The judge may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgments of deeds;
(4) give all necessary certificates for the authentication of records and proceedings of the court; and
(5) make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.2-8
Transfer of actions
Sec. 8. (a) The judge of the Superior Court No. 2 of Tippecanoe County may, with the consent of the judge of the superior court of Tippecanoe County, transfer any action, cause, or proceeding pending in superior court No. 2 of Tippecanoe County to the superior court of Tippecanoe County by transferring all original papers, instruments and orders filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court of Tippecanoe County, if:
(1) the action, cause, or proceeding could have been originally filed and docketed in the superior court of Tippecanoe County;

and
(2) both judges believe the transfer will expedite the disposition of the case, expedite the work of either court, or equalize the work load between the two (2) courts.
(b) The judge of the superior court of Tippecanoe County may, with the consent of the judge of the superior court No. 2 of Tippecanoe County, transfer any action, cause, or proceeding pending in the superior court of Tippecanoe County to the superior court No. 2 of Tippecanoe County by transferring all original papers, instruments, and orders filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court No. 2 of Tippecanoe County if:
(1) the action, cause, or proceeding could have been originally filed and docketed in the superior court No. 2 of Tippecanoe County; and
(2) both judges believe the transfer will expedite the disposition of the case, expedite the work of either court, or equalize the work load between the two (2) courts.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.3. TIPPECANOE SUPERIOR COURT NO. 3

IC 33-33-79.3-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-2
Establishment of superior court; seal; judicial district
Sec. 2. There is established a court of record to be known as the Tippecanoe superior court No. 3 (referred to as the court in this chapter). The court may have a seal containing the words "Tippecanoe Superior Court No. 3, Tippecanoe County, Indiana". Tippecanoe County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-3
Judge; election, term, and qualifications
Sec. 3. (a) The court has one (1) judge, who shall be elected at the general election every six (6) years in Tippecanoe County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must:
(1) be a resident of Tippecanoe County;
(2) be less than seventy (70) years of age at the time of taking office; and
(3) be admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-4
Jurisdiction
Sec. 4. The court has the same jurisdiction as the Tippecanoe circuit court except that the court does not have probate jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-5
Power of judge same as circuit court judges
Sec. 5. The judge of the court has the same powers relating to the conduct of the business of the court as the judge of the Tippecanoe circuit court. The judge of the court also may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-6
Bailiff and court reporter
Sec. 6. The judge of the court shall appoint a bailiff and an official court reporter for the court. Their salaries shall be fixed in

the same manner as the salaries of the bailiff and official court reporter for the Tippecanoe circuit court. Their salaries shall be paid monthly out of the treasury of Tippecanoe County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-7
Dockets; books and papers
Sec. 7. The clerk of the court, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-8
Location of court sessions
Sec. 8. The court shall hold its sessions in:
(1) the Tippecanoe County courthouse in Lafayette; or
(2) other places in the county as the Tippecanoe County executive may provide.
The county executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as necessary. The Tippecanoe County fiscal body shall appropriate sufficient funds for the provision and maintenance of these rooms and facilities.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-9
Transfers of actions and proceedings
Sec. 9. The judge of the Tippecanoe circuit court or Tippecanoe superior court No. 1 or No. 2 may, with the consent of the judge of the court, transfer any action or proceeding from the circuit court or superior court No. 1 or No. 2 to the court and the judge of the court may, with consent of the judge of the circuit or other superior court, transfer any action or proceeding from the court to the circuit or other superior court, if the action or proceeding could have been originally filed in the receiving court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-10
Interchange of judges
Sec. 10. The judge of the Tippecanoe circuit or other superior court may, with the consent of the judge of the court, sit as a judge of the court in any matter as if an elected judge of the court. The judge of the court may, with the consent of the judge of the circuit or other superior court, sit as a judge of the circuit or other superior court in any matter as if an elected judge of the circuit or other superior court.
As added by P.L.98-2004, SEC.12.
IC 33-33-79.3-11
Jury commissioners; grand jurors
Sec. 11. The jury commissioners appointed by the judge of the Tippecanoe circuit court shall serve as the jury commissioners for the court. Juries shall be selected in the same manner as juries for the Tippecanoe circuit court. The grand jury selected for the Tippecanoe circuit court shall also serve as the grand jury for the court as necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.3-12
Rules for conducting business; local rules
Sec. 12. The judge of the court may adopt rules for conducting the business of the court, consistent with the laws and court rules of Indiana. However, when adopting local rules to govern in all the courts of record in the county, the judges of the circuit and superior courts shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. If there is a tie, the decision joined by the circuit court judge controls.
As added by P.L.98-2004, SEC.12.



CHAPTER 79.4. TIPPECANOE SUPERIOR COURTS NO. 4, NO. 5, AND NO. 6

IC 33-33-79.4-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-2
Establishment of superior courts
Sec. 2. There are established three (3) courts of record to be known as:
(1) Tippecanoe superior court No. 4;
(2) Tippecanoe superior court No. 5; and
(3) Tippecanoe superior court No. 6;
(referred to as "the court" in this chapter). Tippecanoe superior court No. 4, No. 5, and No. 6 may each have a seal containing the words "Tippecanoe Superior Court No.
(Insert Court Division Number)
, Tippecanoe County, Indiana". Tippecanoe County comprises the judicial district of each court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-3
Judges; election
Sec. 3. (a) Tippecanoe superior court No. 4, No. 5, and No. 6 each has one (1) judge, who shall be elected at the general election every six (6) years in Tippecanoe County. The judge's term begins January 1 following the election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must be:
(1) a resident of Tippecanoe County;
(2) less than seventy (70) years of age at the time of taking office; and
(3) admitted to the bar of Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-4
Jurisdiction
Sec. 4. (a) Except as provided in subsection (b), each court has the same jurisdiction as the Tippecanoe circuit court.
(b) Tippecanoe superior court No. 4, No. 5, and No. 6 do not have probate or juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-5
Judicial powers
Sec. 5. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 have the same powers relating to the conduct of the business

of Tippecanoe superior court No. 4, No. 5, and No. 6 as the judge of the Tippecanoe circuit court. The judge of each court also may administer oaths, solemnize marriages, and take and certify acknowledgments of deeds.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-6
Bailiff and court reporter
Sec. 6. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6:
(1) shall each appoint a bailiff and an official court reporter for the court; and
(2) may each appoint other court personnel necessary to facilitate and transact the business of the court.
A person appointed under this section serves at the pleasure of the judge appointing the person. Their salaries shall be fixed in the same manner as the salaries of the bailiff, official court reporter, and other personnel for the Tippecanoe circuit court. Their salaries shall be paid monthly out of the treasury of Tippecanoe County as provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-7
Magistrate
Sec. 7. The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 shall jointly appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until jointly removed by the judges of the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-8
Dockets, books, and papers
Sec. 8. The clerk of the circuit court, under the direction of the judge of a court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-9
Location of court sessions
Sec. 9. Each court shall hold its sessions in the Tippecanoe County courthouse in Lafayette or in other places in the county that the Tippecanoe County executive may provide. The county executive shall provide and maintain a suitable courtroom and other rooms and facilities, including furniture and equipment, as may be necessary for each court. The Tippecanoe County fiscal body shall appropriate sufficient funds for the provision and maintenance of these rooms and facilities.
As added by P.L.98-2004, SEC.12.
IC 33-33-79.4-10
Jury commissioners; juries
Sec. 10. The jury commissioners appointed by the judge of the Tippecanoe circuit court shall serve as the jury commissioners for Tippecanoe superior court No. 4, No. 5, and No. 6. Juries shall be selected in the same manner as juries for the Tippecanoe circuit court. The grand jury selected for the Tippecanoe circuit court shall also serve as the grand jury for a court as may be necessary.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-11
Transfer of actions and proceedings
Sec. 11. The judge of the Tippecanoe circuit court or another superior court in the county may, with the consent of the judge of Tippecanoe superior court No. 4, No. 5, or No. 6, transfer any action or proceeding from the circuit court to Tippecanoe superior court No. 4, No. 5, or No. 6. The judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may, with the consent of the judge of the circuit court or the judge of another superior court in the county, transfer any action or proceeding from Tippecanoe superior court No. 4, No. 5, or No. 6 to the circuit court or the other superior court in the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-12
Sitting of judges
Sec. 12. The judge of the Tippecanoe circuit court or another superior court in the county may, with the consent of the judge of Tippecanoe superior court No. 4, No. 5, or No. 6, sit as a judge of the court in any matter as if the judge of the circuit court or the other superior court were an elected judge of Tippecanoe superior court No. 4, No. 5, or No. 6. The judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may, with consent of the judge of the circuit court or the judge of another superior court in the county, sit as a judge of the circuit court or the other superior court in any matter as if the judge of Tippecanoe superior court No. 4, No. 5, or No. 6 were an elected judge of the circuit court or the other superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-13
Small claims and misdemeanor divisions
Sec. 13. Tippecanoe superior court No. 4, No. 5, and No. 6 each has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-14
Rules
Sec. 14. (a) Except as provided in this section, a judge of Tippecanoe superior court No. 4, No. 5, or No. 6 may adopt rules for conducting business in the court.
(b) Rules adopted under this section must be consistent with the

laws of Indiana and the rules adopted by the supreme court.
(c) When adopting local rules to govern in all the courts of record in the county, the judge of the circuit court and the judges of all superior courts in the county shall act in concert. If there is a disagreement, the decision of a majority of the judges controls. If there is a tie, the decision joined by the circuit court judge controls.
(d) The judges of Tippecanoe superior court No. 4, No. 5, and No. 6 shall jointly adopt rules to provide for the coordination and conduct of the standard small claims and misdemeanor divisions in the courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-79.4-15
Presiding judge
Sec. 15. (a) The judges of Tippecanoe superior court No. 4, No. 5, and No. 6, by rules jointly adopted by the courts, shall designate one (1) of the judges of the courts as presiding judge for the standard small claims and misdemeanor divisions of the courts.
(b) The presiding judge shall insure that the standard small claims divisions operate efficiently.
As added by P.L.98-2004, SEC.12.



CHAPTER 80. TIPTON COUNTY

IC 33-33-80-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Tipton County constitutes the thirty-sixth judicial circuit.
(b) The Tipton circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 81. UNION COUNTY

IC 33-33-81-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Union County constitutes the eighty-ninth judicial circuit.
(b) The Union circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 82. VANDERBURGH COUNTY

IC 33-33-82-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-2
Judicial circuit
Sec. 2. Vanderburgh County constitutes the first judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-3
Magistrate
Sec. 3. The judge of the Vanderburgh circuit court may appoint one (1) full-time magistrate under IC 33-23-5. The magistrate continues in office until removed by the judge.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-4
Judicial powers
Sec. 4. All inherent powers of judicial mandate in Vanderburgh County remain vested in the judges of the county.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-5
Establishment of superior court; judges
Sec. 5. There is established a superior court in Vanderburgh County that consists of seven (7) judges who hold office for six (6) years and until their successors are elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-6
Magistrates
Sec. 6. (a) The judges of the Vanderburgh superior court may jointly appoint not more than four (4) full-time magistrates under IC 33-23-5.
(b) A magistrate continues in office until jointly removed by the judges.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-7
Name
Sec. 7. The court shall be known as the Vanderburgh Superior Court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-8
Seal      Sec. 8. The court shall have a seal consisting of a circular disk containing the words "Vanderburgh Superior Court", "Indiana", and "Seal", and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-9
Jurisdiction
Sec. 9. (a) The superior court has:
(1) original, appellate, concurrent, and coextensive jurisdiction with the circuit court in all civil cases and criminal cases;
(2) jurisdiction concurrent and coextensive with the circuit court in all cases of appeal from boards of county commissioners and city courts, and
(3) all other appellate jurisdiction vested in the circuit court.
(b) The superior court has original and exclusive jurisdiction in all matters pertaining to:
(1) the probate and the settlement of decedents' estates, trusts, and guardianships;
(2) the probate of wills, proceedings to resist probate of wills, and proceedings to contest wills;
(3) the appointment of guardians, assignees, executors, administrators, and trustees;
(4) the administration and settlement of estates of protected persons (as defined in IC 29-3-1-13) and deceased persons, and of trusts, assignments, adoptions, and surviving partnerships; and
(5) all other probate matters.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-10
Juvenile jurisdiction
Sec. 10. The superior court has exclusive juvenile jurisdiction in Vanderburgh County.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-11
Court of record; force and effect of judgments, decrees, and orders
Sec. 11. The superior court is a court of record and its judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-12
Power and authority of judges
Sec. 12. (a) The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders.     (b) The judges may administer oaths, solemnize marriages, take and certify acknowledgment of deeds, and give all necessary certificates for the authentication of the records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-13
Power of judges same as circuit court judges
Sec. 13. The judges of the superior court have the same powers to grant restraining orders and injunctions; to issue writs of habeas corpus; to appoint receivers, masters, and commissioners to convey real property; to grant commissions for the examination of witnesses; to appoint other officers necessary to facilitate and transact the business of the court as conferred on circuit courts or the judges of the circuit court; and to appoint officers necessary to facilitate the business of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-14
Location of court sessions
Sec. 14. (a) The Vanderburgh superior court shall hold sessions in the Vanderburgh County courthouse in Evansville or its replacement.
(b) The board of county commissioners of Vanderburgh County shall:
(1) provide and maintain in the courthouse suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, offices for the judges, secretaries, and official court reporters, and other facilities as necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-15
Dockets; books, papers, and records
Sec. 15. The clerk, under the direction of the superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records necessary for the court.
All books, papers and proceedings of the court shall be kept distinct and separate from those of other records.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-16
Order books; signature of judges
Sec. 16. The superior court shall maintain order books as the court determines necessary for the entire court. An order book may be

signed on behalf of the court by any of the sitting judges of the court and the signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-17
Court reporter and bailiff
Sec. 17. Each judge of the superior court shall appoint a court reporter, a bailiff, and a riding bailiff for the court whose salaries shall be fixed by the court and paid as provided by law and who serves at the pleasure of the judge making the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-18
Additional officers and personnel
Sec. 18. The superior court may appoint additional officers and personnel as necessary for the proper administration of the duties of the court, whose salaries shall be fixed by the court and who serve at the pleasure of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-19
Probation officers
Sec. 19. The court shall appoint probation officers who shall perform the same duties and receive the same compensation as is provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-20
Laws and rules applicable to practice and procedure
Sec. 20. All laws of the state and all rules adopted by the supreme court governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointment of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court are applicable to and govern the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-21
Jury commissioners; selecting and summoning jurors
Sec. 21. (a) The clerk of the Vanderburgh circuit court and the jury commissioners appointed by the Vanderburgh circuit court shall serve as jury commissioners for the superior court. The issuing and servicing of process shall be governed by the procedure specified in IC 33-28-4-3 for the circuit court. The selection of jurors may be made either:
(1) as specified for the circuit court in IC 33-28-4-3; or
(2) from a list of persons in the county who are at least eighteen (18) years of age and who hold a valid license issued by the

bureau of motor vehicles under IC 9-24.
(b) The jurors do not have to serve in any particular order in which they are drawn by the jury commissioners.
(c) Any judge of the court may order the selection and summoning of other jurors for the court whenever necessary. The jurors summoned under this subsection shall serve the entire court and before any judge of the court where their service may be required.
(d) The contractor operating a license branch under IC 9-16 for Vanderburgh County shall, not later than January 1 of each year, provide to the jury commissioners of the Vanderburgh superior courts a list of all persons at least eighteen (18) years of age who hold a valid license issued by the bureau of motor vehicles.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-22
Appeals from orders or judgments
Sec. 22. Any party may appeal to the supreme court or the court of appeals from any order or judgment of the superior court in any case where an appeal may be had from a similar order or judgment of the circuit court. The appeal is governed by the law and rules governing appeals to the court of appeals and the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-23
Process of court
Sec. 23. The process of the superior court must have the seal affixed and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-24
Presiding judge
Sec. 24. The superior court, by rules adopted by the court, shall designate one (1) of the judges as presiding judge and fix the time the presiding judge presides. The presiding judge is responsible for the operation and conduct of the court and to seeing that the court operates efficiently and judicially.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-25
Judges; acting in concert; majority decision
Sec. 25. When any action of the entire court is required, the sitting judges of the court shall act in concert. If there is a disagreement, the decision of the majority of the sitting judges controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-26
Transfer of causes from circuit court
Sec. 26. The judge of the circuit court may, with the consent of the superior court, transfer any action, cause, or proceeding filed and

docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-27
Transfer of causes to circuit court
Sec. 27. Any judge of the superior court may, with the consent of the judge of the circuit court transfer any action, cause, or proceeding filed and docketed in the superior court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding without further transcript to be redocketed and disposed of as if originally filed with the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-28
Circuit court judge sitting as superior court judge
Sec. 28. The judge of the Vanderburgh circuit court may sit as a judge of the superior court, with the court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge were a judge of the superior court with all the rights and powers as if the judge were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-29
Budget estimates
Sec. 29. The superior court shall submit its budget estimates annually to the auditor of the county for presentment and approval by the county council, as provided in IC 36-2-5.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-30
Small claims and misdemeanor division
Sec. 30. The Vanderburgh superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-82-31
Judges; nonpartisan elections; declaration of candidacy; eligibility
Sec. 31. (a) The judge of the Vanderburgh circuit court and each of the seven (7) judges of the Vanderburgh superior court shall be elected in nonpartisan elections every six (6) years.
(b) During the period under IC 3-8-2-4 in which a declaration of candidacy may be filed for a primary election, any person desiring to become a candidate for any one (1) of the eight (8) judgeships affected by this chapter shall file with the election division a declaration of candidacy adapted from the form prescribed under IC 3-8-2, signed by the candidate and designated which judgeship the

candidate seeks. Any petition without the designation shall be rejected by the election division (or by the Indiana election commission under IC 3-8-1-2). To be eligible for election, a candidate must be:
(1) domiciled in the county of Vanderburgh;
(2) a citizen of the United States; and
(3) admitted to the practice of law in Indiana.
(c) If an individual who files a declaration under subsection (b) ceases to be a candidate after the final date for filing a declaration under subsection (b), the election division may accept the filing of additional declarations of candidacy for that judgeship not later than noon August 1.
(d) All candidates for each respective judgeship shall be listed on the general election ballot in the form prescribed by IC 3-11, without party designation. The candidate receiving the highest number of votes for each judgeship shall be elected to that office.
(e) IC 3, where not inconsistent with this chapter, applies to elections under this chapter.
As added by P.L.98-2004, SEC.12. Amended by P.L.58-2005, SEC.37.



CHAPTER 83. VERMILLION COUNTY

IC 33-33-83-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Vermillion County constitutes the forty-seventh judicial circuit.
(b) The Vermillion circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 84. VIGO COUNTY

IC 33-33-84-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-2
Judicial circuit
Sec. 2. Vigo County constitutes the forty-third judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-3
Establishment of superior court; judges
Sec. 3. There is established a court of record to be known as the Vigo superior court. The superior court has five (5) judges who shall hold their office for six (6) years and until their successors have been elected and qualified.
As added by P.L.98-2004, SEC.12. Amended by P.L.246-2005, SEC.223.

IC 33-33-84-4
Seal
Sec. 4. The superior court shall have a seal consisting of a circular disk containing the words "Vigo Superior Court of Indiana", and a design as the court may determine, an impression of which shall be spread of record upon the order book of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-5
Jurisdiction
Sec. 5. The superior court has the same jurisdiction as the Vigo circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-6
Court of record; force and effect of judgments and orders
Sec. 6. The judgments, decrees, orders, and proceedings of the superior court have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-7
Power and authority of judges
Sec. 7. The judges of the superior court may make and adopt rules and regulations for conducting the business of the court and have all the powers incident to a court of record in relation to the attendance of witnesses, the punishment of contempts, and the enforcement of its orders. The judges may administer oaths, solemnize marriages,

take and certify acknowledgment of deeds, and give all records and proceedings in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-8
Additional powers of superior court
Sec. 8. The judges of the superior court have the same powers to grant restraining orders and injunctions; to issue writs of habeas corpus; to appoint receivers, masters, and commissioners to convey real property; to grant commissions for the examination of witnesses; to appoint other officers necessary to facilitate and transact the business of the court as conferred on circuit courts or the circuit court judges; and to appoint such officers necessary to facilitate the business of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-9
Personnel
Sec. 9. (a) The superior court may appoint commissioners, probate commissioners, referees, juvenile referees, bailiffs, court reporters, probation officers, and other personnel, including an administrative officer, as the court believes are necessary to facilitate and transact the business of the court. The salaries of the personnel shall be fixed and paid as provided by law. However, if the salaries of any of the personnel are not provided by law, the amount and time of payment of the salaries shall be fixed by the court, to be paid out of the county treasury by the county auditor upon the order of the court, and be entered on record. The officers and persons appointed shall perform the duties as are prescribed by the court. Any such commissioners, probate commissioners, referees, juvenile referees, probation officers, and other personnel appointed by the court serve at the pleasure of the court.
(b) Any probate commissioner appointed by the court may be vested by the court with all suitable powers for the handling and management of the probate and guardianship matters of the court, including the fixing of all bonds, the auditing of accounts of estates and guardianships and trusts, acceptance of reports, accounts, and settlements filed in the court, the appointment of personal representatives, guardians, and trustees, the probating of wills, the taking and hearing of evidence on or concerning such matters, or any other probate, guardianship, or trust matters in litigation before the court, the enforcement of court rules and regulations, and making of reports to the court, including the taking and hearing of evidence together with the commissioner's findings and conclusions, under the final jurisdiction and decision of the judges of the court.
(c) Any juvenile referee appointed by the court may be vested by the court with all suitable powers for the handling and management of the juvenile matters of the court, including the fixing of bonds, the taking and hearing of evidence on or concerning any juvenile matters in litigation before the court, the enforcement of court rules and

regulations, the making of reports to the court concerning the referee's doings under final jurisdiction and decision of the judges of the court.
(d) A probate commissioner and juvenile referee may summon witnesses to testify before the commissioner and juvenile referee, administer oaths, and take acknowledgments in connection with and in furtherance of their duties and powers.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-10
Location of court sessions
Sec. 10. (a) The Vigo superior court shall hold its sessions in the Vigo County courthouse or its replacement in Terre Haute.
(b) The board of county commissioners of Vigo County shall:
(1) provide and maintain in the courthouse suitable and convenient courtrooms for the holding of the court, suitable and convenient jury rooms, offices for the judges, secretaries, and official court reporters, and other facilities as may be necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-11
Books, papers, and records
Sec. 11. The clerk, under the direction of the superior court, shall provide:
(1) order books;
(2) judgment dockets;
(3) execution dockets;
(4) fee books; and
(5) other books, papers, and records;
as may be necessary for the court. All books, papers, and proceedings of the court shall be kept distinct and separate from those of other records.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-12
Order book
Sec. 12. The superior court shall maintain order books as the court may determine necessary for the entire court, which may be signed on behalf of the court by any of the sitting judges of the court. The signature constitutes authentication of the actions of each of the judges in the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-13
Court reporter, bailiff, and secretary
Sec. 13. Each judge of the superior court shall appoint a court reporter, a bailiff, and a secretary for the court whose salaries shall

be fixed by the court and paid as provided by law, and who serve at the pleasure of the judge making the appointment.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-14
Appointment of additional personnel
Sec. 14. The superior court may appoint additional officers and personnel as may be necessary for the proper administration of the duties of the court, whose salaries shall be fixed by the court and who serve at the pleasure of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-15
Probation officers
Sec. 15. The superior court shall appoint probation officers who shall perform the same duties and receive the same compensation as is provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-16
Jury commissioners; selection and summoning of jurors
Sec. 16. The clerk of the Vigo circuit court and the jury commissioners appointed by the Vigo circuit court shall serve as jury commissioners for the superior court and shall be governed in all respects as provided for the selection of jurors and the issuing and servicing of process. However, the jurors need not serve in any particular order in which they are drawn by the jury commissioners. In addition, any judge of the superior court may order the selection and summoning of other jurors for the court whenever necessary and the jurors shall serve the entire court and before any judge of the court where their service is required.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-17
Process of court
Sec. 17. The process of the superior court must have the seal affixed and be attested, directed, served, returned, and in the form as is provided for process issuing from the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-18
Presiding judge
Sec. 18. The superior court, by rules adopted by the court, may designate one (1) of the judges as presiding judge and fix the time the presiding judge presides. The presiding judge is responsible for the operation and conduct of the court and seeing that the court operates efficiently and judicially.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-19 En banc; disagreements
Sec. 19. The judges of the superior court may sit en banc and act in concert. The judge of the circuit court may also sit en banc with the judges of the superior court. If there is a disagreement while sitting en banc, the decision of the majority of the judges controls. However, in the absence of a majority, the decision of the presiding judge controls.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-20
Authority of judge to sit in either court
Sec. 20. The judge of the Vigo circuit court may sit as a judge of the superior court, with the court's permission, in all matters pending before the superior court, without limitation and without any further order, in the same manner as if the judge were an elected judge of the superior court.
As added by P.L.98-2004, SEC.12.

IC 33-33-84-21
Small claims and misdemeanor division
Sec. 21. Vigo superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 85. WABASH COUNTY

IC 33-33-85-1
Judicial circuit
Sec. 1. Wabash County constitutes the twenty-seventh judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Wabash superior court.
(b) The Wabash superior court is a standard superior court as described in IC 33-29-1.
(c) Wabash County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-3
Judge; location of court sessions
Sec. 3. The Wabash superior court has one (1) judge who shall hold sessions in:
(1) the Wabash County courthouse in Wabash; or
(2) other places in the county that the Wabash County executive provides.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-4
Jurisdiction
Sec. 4. The Wabash superior court has the same jurisdiction as the Wabash circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-85-5
Small claims and misdemeanor division
Sec. 5. The Wabash superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 86. WARREN COUNTY

IC 33-33-86-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Warren County constitutes the twenty-first judicial circuit.
(b) The Warren circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 87. WARRICK COUNTY

IC 33-33-87-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-2
Judicial circuit
Sec. 2. Warrick County constitutes the second judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-3
Establishment of superior court
Sec. 3. There are established two (2) courts of record to be known as "Warrick superior court No. 1" and "Warrick superior court No. 2".
As added by P.L.98-2004, SEC.12.

IC 33-33-87-4
Seal
Sec. 4. Each superior court shall have a seal consisting of a circular disk containing the words "Warrick Superior Court No. 1" or "Warrick Superior Court No. 2" and a design as each court may determine.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-5
Force and effect of superior court actions
Sec. 5. Each superior court's judgments, decrees, orders, and proceedings have the same force and effect and shall be enforced in the same manner as those of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-6
Jurisdiction
Sec. 6. Each superior court has the same jurisdiction as the Warrick circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-7
Transfer of actions and proceedings
Sec. 7. (a) The judge of the circuit court may, with the consent of a superior court, transfer any action, cause, or proceeding filed and docketed in the circuit court to the superior court by transferring all original papers and instruments filed in the action, cause, or proceeding, without further transcript, to be redocketed and disposed of as if originally filed with the court.
(b) The judge of a superior court may, with the consent of the

judge of the circuit court, transfer any action, cause, or proceeding filed and docketed in the court to the circuit court by transferring all original papers and instruments filed in the action, cause, or proceeding, without further transcript, to be redocketed and disposed of as if originally filed with the circuit court.
(c) The judge of a superior court may, with the consent of the judge of the other superior court, transfer any action, cause, or proceeding filed and docketed in the court to the other court to be redocketed and disposed of as if originally filed with the other court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-8
Sitting of judges
Sec. 8. (a) The judge of the Warrick circuit court may, with a superior court's permission, sit and act as a judge of the superior court in all matters before the court, without limitation and without any further order in the same manner and with all the rights and powers as if the judge were an elected judge of the superior court.
(b) The judge of the Warrick superior court No. 1 or Warrick superior court No. 2 may, with the circuit court's permission, sit and to act as a judge of the circuit court in all matters pending before the circuit court, without limitation and without any further order in the same manner and with all the rights and powers as if the judge were the elected judge of the circuit court.
(c) The judge of a superior court may, with the consent of the judge of the other superior court, sit as a judge of the other court in any manner as if elected as the judge of the other court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-9
Powers of judges
Sec. 9. (a) The Warrick superior court No. 1 or Warrick superior court No. 2 may make rules for conducting the business of the court.
(b) The Warrick superior court No. 1 or the Warrick superior court No. 2 may issue warrants and issue and direct all processes that are necessary in exercising the jurisdiction conferred under this chapter. The Warrick superior court No. 1 or Warrick superior court No. 2 may make all proper judgments, sentences, decrees, and orders, issue all process, and do all acts necessary or proper to carry the jurisdiction conferred under this chapter into effect.
(c) The Warrick superior court No. 1 or the Warrick superior court No. 2 has the same power as the circuit court or a judge of the circuit court in relation to the attendance of witnesses, the punishment of contempts, and the enforcing of a court's orders. The Warrick superior court No. 1 or Warrick superior court No. 2 may administer oaths and give all necessary certificates for the authentication of the records and proceedings of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-10 Judges; term
Sec. 10. There shall be one (1) judge of the Warrick superior court No. 1 and one (1) judge of the Warrick superior court No. 2 who shall hold office for six (6) years, beginning on the first day of January after a judge's election and until the judge's successor is elected and qualified.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-11
Judges; discipline
Sec. 11. The judge of the Warrick superior court No. 1 and the Warrick superior court No. 2 shall be subject to all disciplinary rules promulgated by the supreme court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-12
Election
Sec. 12. The voters of Warrick County shall elect every six (6) years a judge for the Warrick superior court No. 1 and a judge for the Warrick superior court No. 2 at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-13
Qualifications
Sec. 13. To be eligible to hold office as a superior court judge, a person must:
(1) be a resident of Warrick County;
(2) be less than seventy (70) years of age at the time of taking office; and
(3) be admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-14
Vacancy
Sec. 14. Any vacancy occurring in the office of the judge of the superior court shall be filled by appointment by the governor in the same manner as are vacancies in the office of the judge of the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-15
Small claims and misdemeanor division
Sec. 15. Warrick superior court No. 1 has a standard small claims and misdemeanor division. Warrick superior court No. 2 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-16
Practice and procedure
Sec. 16. (a) All laws and rules adopted by the supreme court

enacted governing the circuit court in matters of pleading, practice, the issuing and service of process, the giving of notice, the appointing of judges pro tempore and special judges, changes of venue from the judge and from the county, adjournments by the court and by the clerk in the absence of the judge, and the selection of jurors for the court are applicable to and govern the superior courts.
(b) Notwithstanding subsection (a), in cases on the civil small claims docket, the following exceptions to the laws and rules described in subsection (a) apply:
(1) A defendant is considered to have complied with the statute and rule requiring the filing of an answer upon entering the defendant's appearance personally or by attorney. An appearance is considered a general denial and preserves all defenses and compulsory counterclaims that may then be presented at the trial of the cause.
(2) If at the trial of the cause the court determines that the complaint is so vague and ambiguous that the defendant was unable to determine the nature of plaintiff's claim or that the plaintiff is surprised by a defense or compulsory counterclaim raised by the defendant that the plaintiff could not reasonably have anticipated, the court shall grant a continuance.
(3) The trial must be informal, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law, and may not be bound by the statutory provisions or rules of practice, procedure, pleadings, or evidence except provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-17
Trial by jury
Sec. 17. Whenever a trial by jury is demanded, a judge of the superior court may call a jury from the list provided and used by the circuit court, although the filing of a small claim shall be considered a waiver of trial by jury by the plaintiff. The defendant may, not later than ten (10) days after being served, make demand for a trial by jury by affidavit stating that there are questions of fact requiring a trial by jury, specifying them, and stating that the demand is intended in good faith. The court shall then cause the claim to be transferred to the regular docket and the defendant shall pay the filing fee charged for filing civil actions in circuit court. Upon transfer a claim loses its status as a small claim and is subject to all ordinary rules and procedure.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-18
Satisfaction of judgment
Sec. 18. When the judgment or order in the small claims division of the superior court is against the defendant, the defendant shall pay the judgment or order immediately or at any time and upon such

terms and conditions as the judge prescribes. If the judge orders that the judgment shall be paid in specified installments, the judge may stay the issuance of execution and other supplementary process during compliance with the order. The stay may be modified or vacated by the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-19
Judgments; lien on real estate
Sec. 19. All judgments rendered in the small claims division of a superior court shall be properly recorded in the judgment docket book of the court. The judgments are liens on real estate in the same manner as judgments in a court of general jurisdiction become liens on real estate under IC 34-55-9.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-20
Appeals
Sec. 20. An appeal of a judgment from a standard small claims and misdemeanor division of a superior court shall be taken in the same manner and under the same rules and statutes and with the same assessment of costs as cases appealed from the circuit courts. The appeal in a small claims case must be commenced and perfected within thirty (30) days after the entry of judgment or the right to appeal is waived.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-21
Bailiff; court reporter; additional personnel
Sec. 21. Each superior court shall appoint a bailiff, a court reporter, and the additional personnel necessary to carry out the business of the court. The duties, salaries, and terms of the bailiff and recorder shall be regulated in the same manner as provided for the circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-87-22
Location of court sessions
Sec. 22. (a) Warrick superior court No. 1 and Warrick superior court No. 2 shall hold sessions in:
(1) the Warrick County courthouse in Boonville; or
(2) any other place in Warrick County as the board of county commissioners may provide.
(b) The board of county commissioners of Warrick County shall:
(1) provide and maintain a suitable and convenient courtroom for the holding of a superior court, suitable and convenient jury rooms, offices for the judges and official court reporters, and other facilities as may be necessary; and
(2) provide all the necessary furniture and equipment for the rooms and offices of a court.     (c) The county council shall appropriate sufficient funds for the rooms, facilities, furniture, and equipment.
As added by P.L.98-2004, SEC.12.



CHAPTER 88. WASHINGTON COUNTY

IC 33-33-88-1
Judicial circuit; small claims and misdemeanor division
Sec. 1. (a) Washington County constitutes the forty-second judicial circuit.
(b) The Washington circuit court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Washington superior court.
(b) The Washington superior court is a standard superior court as described in IC 33-29-1.
(c) Washington County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-3
Judge; location of court sessions
Sec. 3. The Washington superior court has one (1) judge who shall hold sessions in:
(1) the Washington County courthouse in Salem; or
(2) other places in the county that the Washington County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-4
Jurisdiction
Sec. 4. The Washington superior court has the same jurisdiction as the Washington circuit court, except that the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-88-5
Small claims and misdemeanor division
Sec. 5. The Washington superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 89. WAYNE COUNTY

IC 33-33-89-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-2
Judicial circuit
Sec. 2. Wayne County constitutes the seventeenth circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-3
Establishment of superior court
Sec. 3. There is established a court of record to be known as the Wayne superior court No. 1. The court consists of one (1) judge, who shall hold office for six (6) years, beginning on the first day of January after the judge's election, and until the judge's successor has been elected and qualified. The judge shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-4
Judicial district
Sec. 4. Wayne County constitutes the judicial district of the Wayne superior court No. 1.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-5
Bailiff and court reporter
Sec. 5. The judge of the superior court shall appoint a bailiff and an official court reporter for the court, to serve during the pleasure of the court. The judge shall fix their per diem or salary within the limits and in the manner as provided by law concerning bailiffs and official court reporters. The bailiff and court reporter shall be paid monthly out of the treasury of Wayne County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-6
Location of court sessions
Sec. 6. (a) The superior court shall hold its sessions in the Wayne County courthouse in Richmond.
(b) The board of commissioners of Wayne County shall:
(1) provide and maintain in the courthouse:
(A) a suitable and convenient courtroom for the holding of the court; and
(B) a suitable and convenient jury room and offices for the presiding judge and the official court reporter; and         (2) shall provide all necessary furniture and equipment for the rooms and offices and all necessary dockets, books, and records for the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-7
Jurisdiction
Sec. 7. The Wayne superior court No. 1 has the same jurisdiction as the Wayne circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89-8
Judicial powers
Sec. 8. (a) The judge of the Wayne superior court No. 1:
(1) may make and adopt rules and regulations for conducting the business of the Wayne superior court; and
(2) has all the powers incident to a court of record in relation to the attendance of witnesses, punishment of contempt, and the enforcement of its orders.
(b) The judge of the court may:
(1) administer oaths;
(2) solemnize marriages;
(3) take and certify acknowledgment of deeds;
(4) give all necessary certificates for the authentication of records and proceedings of the court; and
(5) make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.



CHAPTER 89.2. WAYNE SUPERIOR COURT NO. 2

IC 33-33-89.2-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-2
Judicial circuit
Sec. 2. There is established a court of record to be known as the Wayne superior court No. 2. The court has one (1) judge, who shall hold office for a term of six (6) years, beginning on the first day of January after the judge's election and until the judge's successor is elected and qualified. The judge of the court shall be elected every six (6) years at the general election.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-3
Establishment of superior court; judge; election
Sec. 3. Wayne County constitutes the judicial district of the Wayne superior court No. 2. The court shall have a seal containing the words "Wayne Superior Court No. 2, of Wayne County, Indiana.".
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-4
Judicial district
Sec. 4. The judge of the Wayne superior court No. 2 shall appoint a bailiff and an official court reporter for the court, to serve at the pleasure of the court. The judge shall fix their compensation within the limits and in the manner as may be provided by law concerning bailiffs and official court reporters. The compensation shall be paid monthly out of the treasury of Wayne County in the manner provided by law.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-5
Bailiff and court reporter
Sec. 5. The terms of the Wayne Superior Court No. 2 shall be held in a judicial district under IC 33-23-2.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-6
Location of court sessions
Sec. 6. (a) The Wayne superior court No. 2 shall hold its sessions in a place to be determined by the county council of Wayne County.
(b) The board of county commissioners of Wayne County:
(1) shall provide and maintain in the courthouse:
(A) a suitable and convenient courtroom for the holding of

court; and
(B) suitable and convenient jury room and offices for the judge and the official court reporter; and
(2) shall provide all necessary furniture and equipment for the rooms and offices of the court, and all necessary dockets, books, and records for the court.
(c) The county council shall make the necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-7
Jurisdiction
Sec. 7. The Wayne superior court No. 2 has the same jurisdiction as the Wayne circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-8
Judicial powers
Sec. 8. The judge of the Wayne superior court No. 2:
(1) may make and adopt rules and regulations for conducting the business of the Wayne superior court No. 2;
(2) has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt and the power to enforce the judge's orders; and
(3) may administer oaths, solemnize marriages, take and certify acknowledgments of deeds, give all necessary certificates for the authentication of records and proceedings of the court, and make and execute certificates of qualification and moral character of persons petitioning to be commissioned as notaries public.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-9
Jury commissioners
Sec. 9. Jury commissioners for Wayne superior court No. 2 shall be selected in the same manner, to the same effect, and subject to the same limitations as those selected for the Wayne superior court No. 1.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.2-10
Laws governing jury commissioners
Sec. 10. All laws governing the powers, duties, and procedure of jury commissioners in circuit courts and the duties of the clerk of the court pertaining to selection of juries and other laws pertaining to the drawing and recording of names of prospective petit jurors, govern the jury commissioners appointed and the selection of petit jurors in the Wayne superior court No. 2.
As added by P.L.98-2004, SEC.12.



CHAPTER 89.3. WAYNE SUPERIOR COURT NO. 3

IC 33-33-89.3-1
Application
Sec. 1. IC 33-29-1 does not apply to this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-2
Establishment of superior court
Sec. 2. There is established a court of record having general jurisdiction to be known as the Wayne superior court No. 3 (referred to as "the court" in this chapter). The court may have a seal containing the words "Wayne Superior Court No. 3, Wayne County, Indiana". Wayne County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-3
Judge; election
Sec. 3. (a) The court has one (1) judge, who shall be elected at the general election every six (6) years in Wayne County. The judge's term begins January 1 following the judge's election and ends December 31 following the election of the judge's successor.
(b) To be eligible to hold office as judge of the court, a person must:
(1) be a resident of Wayne County;
(2) be less than seventy (70) years of age at the time the person takes office;
(3) be admitted to the bar of Indiana; and
(4) have practiced law at least five (5) years.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-4
Jurisdiction
Sec. 4. The court has the same jurisdiction as the Wayne circuit court and Wayne superior courts No. 1 and No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-5
Judicial powers
Sec. 5. The judge of the court has the same powers relating to the conduct of business of the court as the judge of the Wayne circuit court and the judges of Wayne superior courts No. 1 and No. 2. The judge has all powers incident to a court of record in relation to the attendance of witnesses and punishment for contempt, and the power to enforce the judge's orders. The judge may administer oaths, solemnize marriages, take and certify acknowledgements of deeds, and give all necessary certificates for the authentication of records and proceedings of the judge's court.
As added by P.L.98-2004, SEC.12.
IC 33-33-89.3-6
Personnel
Sec. 6. The judge of the court may appoint a bailiff, official court reporter, referee, commissioner, and any other personnel as the judge considers necessary to facilitate and transact the business of the court. The judge of the court shall fix their compensation within the limits and in the manner as provided by law concerning these officers and employees. These personnel serve at the pleasure of the court and are paid monthly in the manner of payment for officers and employees of Wayne circuit court and Wayne superior courts No. 1 and No. 2.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-7
Books, dockets, and papers
Sec. 7. The clerk, under the direction of the judge of the court, shall provide order books, judgment dockets, execution dockets, fee books, and other books for the court, which shall be kept separately from the books and papers of other courts.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-8
Location of court sessions
Sec. 8. (a) The court shall hold its sessions in a place to be determined and provided by the county council of Wayne County.
(b) The board of county commissioners of Wayne County:
(1) shall provide and maintain in the courthouse a suitable and convenient courtroom for holding the court and suitable and convenient jury room and offices for the judge, official court reporter, and staff of the court; and
(2) shall provide all necessary furniture and equipment for the rooms, offices, and employees of the court and all necessary dockets, books, and records for the court.
(c) The county council shall make all necessary appropriations from the general fund of the county for the purpose of carrying out this chapter.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-9
Jury commissioners
Sec. 9. Jury commissioners for the Wayne circuit court shall be jury commissioners for the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-10
Sitting of judges
Sec. 10. The judges of the Wayne circuit court and Wayne superior courts No. 1 and No. 2 may, with the consent of the judge of the court, sit as judge of the court in any matter in the small claims and minor offenses division of the court, as if the judge were an

elected judge of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-11
Transfer of actions and proceedings
Sec. 11. The judges of the Wayne circuit court and Wayne superior courts No. 1 and No. 2 may, with the consent of the judge of the court, transfer any action, cause, or proceeding filed and docketed in the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, to the court by transferring all original papers and instruments filed in such an action, cause, or proceeding. The action, cause, or proceeding shall be treated as if originally filed with the court. The judge of the court may, with the consent of the judge of the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, transfer any action, cause, or proceeding filed and docketed in the court, except a cause properly docketed in the small claims or minor offenses division of the court, to the Wayne circuit court, Wayne superior court No. 1, or Wayne superior court No. 2, by transferring all original papers and instruments filed in the action, cause, or proceeding. The action, cause, or proceeding shall be treated as if originally filed with the transferee court. However, if any cause, action, or proceeding transferred under this section is later transferred on change of venue to a court of another county or if any cause is appealed to the court of appeals or supreme court of Indiana, then the party taking the change of venue or appeal may have a transcript made of the proceedings in each court, certified by the clerk of that court. The transcript has the same force and effect and gives the court to which it is taken on change of venue or appeal the same jurisdiction, as though this transcript had been originally made when the cause was transferred to the transferee court.
As added by P.L.98-2004, SEC.12.

IC 33-33-89.3-12
Small claims and misdemeanor division
Sec. 12. The Wayne superior court No. 3 has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 90. WELLS COUNTY

IC 33-33-90-1
Judicial circuit
Sec. 1. Wells County constitutes the twenty-eighth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Wells superior court.
(b) The Wells superior court is a standard superior court as described in IC 33-29-1.
(c) Wells County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-3
Judge; location of court sessions
Sec. 3. The Wells superior court has one (1) judge who shall hold sessions in:
(1) the Wells County courthouse in Bluffton; or
(2) other places in the county that the Wells County executive may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-4
Jurisdiction
Sec. 4. The Wells superior court has the same jurisdiction as the Wells circuit court, except that the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-90-5
Small claims and misdemeanor division
Sec. 5. The Wells superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 91. WHITE COUNTY

IC 33-33-91-1
Judicial circuit
Sec. 1. White County constitutes the thirty-ninth judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the White superior court.
(b) The White superior court is a standard superior court as described in IC 33-29-1.
(c) White County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-3
Judge; location of court sessions
Sec. 3. The White superior court has one (1) judge who shall hold sessions in:
(1) the White County courthouse in Monticello; or
(2) other places in the county that the board of county commissioners of White County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-4
Jurisdiction
Sec. 4. The White superior court has the same jurisdiction as the White circuit court.
As added by P.L.98-2004, SEC.12.

IC 33-33-91-5
Small claims and misdemeanor division
Sec. 5. The White superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.



CHAPTER 92. WHITLEY COUNTY

IC 33-33-92-1
Judicial circuit
Sec. 1. Whitley County constitutes the eighty-second judicial circuit.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-2
Establishment of standard superior court
Sec. 2. (a) There is established a court of record to be known as the Whitley superior court.
(b) The Whitley superior court is a standard superior court as described in IC 33-29-1.
(c) Whitley County comprises the judicial district of the court.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-3
Judge; location of court sessions
Sec. 3. The Whitley superior court has one (1) judge who shall hold sessions in:
(1) the Whitley County courthouse in Columbia City; or
(2) other places in the county that the board of county commissioners of Whitley County may provide.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-4
Small claims referee
Sec. 4. (a) If the Whitley county executive establishes the position of small claims referee to serve the Whitley superior court, the judge of the Whitley superior court may appoint a part-time small claims referee under IC 33-29-3 to assist the court in the exercise of its small claims jurisdiction.
(b) The small claims referee is entitled to reasonable compensation not exceeding twenty thousand dollars ($20,000) as recommended by the judge of the Whitley superior court to be paid by the county after the compensation is approved by the county fiscal body. The state shall pay fifty percent (50%) of the salary set under this subsection and the county shall pay the remainder of the salary.
(c) The Whitley County executive shall provide and maintain a suitable courtroom and facilities for the use of the small claims referee, including furniture and equipment, as necessary.
(d) The Whitley superior court shall employ administrative staff necessary to support the functions of the small claims referee.
(e) The county fiscal body shall appropriate sufficient funds for the provision of staff and facilities required under this section.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-5 Jurisdiction
Sec. 5. The Whitley superior court has the same jurisdiction as the Whitley circuit court, except that the circuit court has juvenile jurisdiction.
As added by P.L.98-2004, SEC.12.

IC 33-33-92-6
Small claims and misdemeanor division
Sec. 6. The Whitley superior court has a standard small claims and misdemeanor division.
As added by P.L.98-2004, SEC.12.






ARTICLE 34. MARION COUNTY SMALL CLAIMS COURTS

CHAPTER 1. ESTABLISHMENT AND GENERAL PROVISIONS

IC 33-34-1-1
Judge
Sec. 1. As used in this article, "judge" means the judge of a small claims court established under this chapter unless otherwise indicated.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-2
Establishment of courts
Sec. 2. (a) There are established township small claims courts in each county containing a consolidated city.
(b) The name of each court shall be the "__________ Township of Marion County Small Claims Court" (insert the name of the township in the blank).
As added by P.L.98-2004, SEC.13.

IC 33-34-1-3
Not a court of record
Sec. 3. The small claims court is not a court of record.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-4
Terms of court
Sec. 4. The small claims court shall meet in continuous session.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-5
Circuit court judge
Sec. 5. The judge of the circuit court shall extend aid and assistance to the judges in the conduct of the township small claims courts.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-6
Full-time or part-time divisions
Sec. 6. A division of the small claims court must be a full-time division or a part-time division as determined by the individual township boards following a hearing conducted under section 7 of this chapter.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.13.

IC 33-34-1-7 Public hearings
Sec. 7. A hearing must be conducted to obtain evidence, opinions, advice, and suggestions from public officials and the general public concerning:
(1) whether a small claims court should be established or abolished in the township, if the township has a population of less than fifteen thousand (15,000) persons;
(2) whether the small claims court should be full time or part time;
(3) the location of the small claims court courtroom and offices; and
(4) other relevant matters.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.14; P.L.174-2006, SEC.2.

IC 33-34-1-8
Notice of hearings concerning small claims court
Sec. 8. The township trustee shall give ten (10) days notice of all hearings held under section 7 of this chapter in one (1) or more newspapers of general circulation in the county.
As added by P.L.98-2004, SEC.13.

IC 33-34-1-9
Township board order
Sec. 9. Not more than two (2) weeks after a hearing is conducted under section 7 of this chapter, the township board shall, after considering the evidence, opinions, advice, and suggestions presented at the hearing, enter an order concerning:
(1) whether a small claims court shall be established or abolished in the township if the township has a population of less than fifteen thousand (15,000) persons;
(2) whether the small claims court if any, shall function full time or part time;
(3) the location of the small claims court courtroom and offices under IC 33-34-6-1; and
(4) other relevant matters.
As added by P.L.98-2004, SEC.13. Amended by P.L.65-2004, SEC.15; P.L.174-2006, SEC.3.



CHAPTER 2. JUDGES

IC 33-34-2-1
Election
Sec. 1. A judge shall be elected at the general election every four (4) years by the registered voters residing within the township in which the small claims court is located.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.4.

IC 33-34-2-2
Qualifications
Sec. 2. A judge must meet the qualifications prescribed by IC 3-8-1-30.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-3
Term of office
Sec. 3. The term of office of a judge is four (4) years, beginning January 1 after election and continuing until a successor is:
(1) elected; and
(2) qualified.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-4
Court schedule
Sec. 4. (a) The circuit court judge may establish a regular hourly schedule for the performance of duties by full-time or part-time township small claims courts and each judge shall maintain that schedule.
(b) If the circuit court judge does not establish a regular hourly schedule, the judge shall perform the judge's duties at regular, reasonable hours.
(c) Regardless of whether a regular hourly schedule has been established as set forth in subsection (a), a judge shall hold sessions in addition to the judge's regular schedule whenever the business of the judge's court requires.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-5
Salary
Sec. 5. (a) The salary of a judge who serves full time must be in an amount determined by the township board of the township in which the small claims court is located.
(b) The salary of each judge who serves part time must be in an amount determined by the township board and approved by the city-county council.
(c) The salary of a judge may not be reduced during the judge's term of office.     (d) At any other time, salaries of any full-time or part-time judge may be increased or decreased by the township board of the township in which the small claims court is located.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-6
Salary payment; conflict of duties
Sec. 6. (a) The annual salary of a judge shall be paid in twelve (12) equal monthly installments by the township trustee.
(b) The judge may not receive remuneration other than a salary set under section 5 of this chapter for the performance of the judge's official duties except payments for performing marriage ceremonies.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-7
Other employment
Sec. 7. (a) A judge serving part-time may participate in other gainful employment if the employment does not:
(1) interfere with the exercise of the judge's judicial office; or
(2) involve any conflict of interest in the performance of the judge's judicial duties.
(b) A judge serving full time may practice law if the practice does not conflict in any way with the judge's official duties and does not:
(1) cause the judge to be unduly absent from the court; or
(2) interfere with the ready and prompt disposal of the judge's judicial duties.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-8
Retirement fund; eligibility
Sec. 8. The:
(1) judge of a small claims court; and
(2) employees of the court;
may be eligible to participate in the public employees' retirement fund as provided in IC 5-10.3, but a judge is not eligible to participate as a member in the judges' retirement fund under IC 33-38.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-9
Vacations
Sec. 9. (a) A vacation of one (1) month per year shall be provided for a judge who serves in a full-time capacity.
(b) The circuit court judge may authorize the appointment of a judge pro tempore to handle the judicial business of the vacationing judge, if the circuit court judge considers it necessary.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-10
Discipline      Sec. 10. (a) A judge is subject to disciplinary action for the grounds and in the manner set forth in IC 33-38-14.
(b) The commission on judicial qualifications for judges of the superior and probate courts is the commission on judicial qualifications for the judges of the small claims courts.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-11
Oath
Sec. 11. Before assuming the duties of a judge, a judge must take an oath to:
(1) faithfully perform the duties of the judge's office; and
(2) support and defend to the best of the judge's ability the constitution and laws of Indiana and the United States.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-12
Bond
Sec. 12. (a) A judge shall:
(1) furnish a bond in a sum required by the circuit court judge to provide for the:
(A) faithful discharge of the duties of the office; and
(B) payment or delivery to the proper persons of whatever money or other property may come into the judge's hands when acting as judge; and
(2) file the bond with the county recorder.
The bond must also extend to cover a person that is appointed to act as judge under IC 33-34-5-4.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-13
Seal
Sec. 13. (a) A judge shall procure a seal that will stamp upon paper a distinct impression of words and letters. The seal must contain the words "____________ Township of Marion County Small Claims Court" (insert the name of the township in the blank).
(b) Deeds, mortgages, powers of attorney, state warrants, and all other instruments of writing pertaining to the judge's official duty, attested by the seal and signature of the judge, are presumptive evidence of the official character of the court or judge in all courts in Indiana without further authentication.
As added by P.L.98-2004, SEC.13.

IC 33-34-2-14
Resignation
Sec. 14. (a) The resignation of a judge shall be delivered to the clerk of the circuit court. The clerk shall advise the circuit court and appropriate township board.
(b) A vacancy occurring in a judgeship must be filled under IC 3-13-10. As added by P.L.98-2004, SEC.13.



CHAPTER 3. JURISDICTION, RULES, AND PROCEDURE

IC 33-34-3-1
Venue in township small claims court within county
Sec. 1. (a) Except for a claim between landlord and tenant, a case within the jurisdiction of a small claims court may be:
(1) venued;
(2) commenced; and
(3) decided;
in any township small claims court within the county. However, upon a motion for change of venue filed by the defendant within ten (10) days of service of the summons, the township small claims court shall determine in accordance with subsection (b) whether required venue lies with the court or with another small claims court in the county in which the small claims court action was filed.
(b) The venue determination to be made under subsection (a) must be made in the following order:
(1) In an action upon a debt or account, venue is in the township where any defendant has consented to venue in a writing signed by the defendant.
(2) Venue is in the township where a transaction or occurrence giving rise to any part of the claim took place.
(3) Venue is in the township (in a county of the small claims court) where the greater percentage of individual defendants included in the complaint resides, or, if there is not a greater percentage, the place where any individual named as a defendant:
(A) resides;
(B) owns real estate; or
(C) rents an apartment or real estate or where the principal office or place of business of any defendant is located.
(4) Venue is in the township where the claim was filed if there is no other township in the county in which the small claims court sits in which required venue lies.
(c) Venue of any claim between landlord and tenant must be in the township where the real estate is located.
(d) If a written motion challenging venue is received by the small claims court, the court shall rule whether required venue lies in the township of filing.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-2
Contract and tort jurisdiction
Sec. 2. The court has original and concurrent jurisdiction with the circuit and superior courts in all civil cases founded on contract or tort in which the debt or damage claimed does not exceed six thousand dollars ($6,000), not including interest or attorney's fees.
As added by P.L.98-2004, SEC.13.
IC 33-34-3-3
Possessory actions
Sec. 3. The court has original and concurrent jurisdiction with the circuit and superior courts in possessory actions between landlord and tenant in which the past due rent at the time of filing does not exceed six thousand dollars ($6,000). The court also has original and concurrent jurisdiction with the circuit and superior courts in actions for the possession of property where the value of the property sought to be recovered does not exceed six thousand dollars ($6,000). These jurisdictional limitations are not affected by interest and attorney's fees.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-4
Emergency possessory actions
Sec. 4. The court has original and concurrent jurisdiction with the circuit and superior court in emergency possessory actions between a landlord and tenant under IC 32-31-6.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-5
Jurisdiction denied
Sec. 5. The small claims court has no jurisdiction:
(1) in actions seeking injunctive relief or involving partition of real estate;
(2) in actions to declare or enforce any lien except as provided in section 14 of this chapter;
(3) in actions in which the appointment of a receiver is asked; or
(4) in suits for dissolution or annulment of marriage.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-6
Adoption of rules
Sec. 6. The judge of the circuit court, assisted by the judges of the small claims court, shall make and adopt uniform rules for conducting the business of the small claims court:
(1) according to a simplified procedure; and
(2) in the spirit of sections 7 and 9 of this chapter.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-7
Rules of practice
Sec. 7. A simplified procedure shall be established by rule to enable any person, including the state, to:
(1) file the necessary papers; and
(2) present the person's case in court;
either to seek or to defend against a small claim without consulting or being represented by an attorney.
As added by P.L.98-2004, SEC.13.
IC 33-34-3-8
Service of process
Sec. 8. (a) Upon the filing of a complaint, service of original process shall be attempted by personal service of the summons and complaint on the defendant, which may include leaving a copy of the service at the last known place of residence of the party if the process server properly describes on the return the residence, noting any of its unique features, and mailing by first class a copy of the service without charge to the party at the same last known place of residence.
(b) If service cannot be made in this manner, service of process shall be made in an alternate manner as provided by the Indiana Rules of Civil Procedure.
(c) Subsequent service of process, other than that originally served upon filing of the complaint, may be made by registered or certified mail or another manner authorized by the Indiana Rules of Civil Procedure.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-9
Trial
Sec. 9. A trial:
(1) must be informal, with the sole objective of dispensing speedy justice between the parties according to the rules of substantive law; and
(2) may not be bound by the statutory provisions or rules of practice, procedure, pleadings, or evidence, except the provisions relating to privileged communications and offers of compromise.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-10
No trial by jury
Sec. 10. There may not be a trial by jury in the small claims court.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-11
Waiver of trial by jury; transfer of claim
Sec. 11. (a) A filing of a civil claim in the small claims court constitutes a waiver of trial by jury by the plaintiff.
(b) A defendant in a small claims case waives the right to trial by jury unless the defendant requests a jury trial at least three (3) calendar days before the trial date that appears on the complaint. Upon the filing of a jury trial request, the small claims court shall transfer the claim to the superior court of the county. The defendant shall pay all costs necessary for filing the claim in the superior court as if the cause had been filed initially in that court.
(c) A notice of claim filed in the small claims court must include a statement that reflects the provisions of subsection (b).
As added by P.L.98-2004, SEC.13.
IC 33-34-3-12
Judicial notice
Sec. 12. The small claims court shall take judicial notice of municipal, city, and town ordinances.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-13
Satisfaction of judgment
Sec. 13. (a) If the judgment or order is against the defendant, the defendant shall pay the judgment at any time and upon terms and conditions as the judge orders.
(b) If the judge orders that the judgment be paid in specified installments, the judge may stay the issuance of execution and other supplementary process during the period of compliance with the order.
(c) A stay ordered under subsection (b) may be modified or vacated by the court.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-14
Judgments; lien on real estate
Sec. 14. (a) All judgments rendered in civil actions may be recorded in the judgment docket book of the proper division of the small claims court.
(b) A judgment entered by a small claims court is a lien on real estate when entered in the circuit court judgment docket in the same manner as a judgment in a court of general jurisdiction becomes a lien on real estate under IC 34-55-9.
(c) The clerk of the small claims court shall keep a docket in which judgments shall be entered and properly indexed in the name of the judgment defendant as judgments of circuit courts are entered and indexed.
As added by P.L.98-2004, SEC.13.

IC 33-34-3-15
Appeals
Sec. 15. (a) All appeals from judgments of the small claims court shall be taken to the superior court of the county and tried de novo.
(b) The rules of procedure for appeals must be in accordance with the rules established by the superior court.
(c) The appellant shall pay all costs necessary for the filing of the case in the superior court, as if the appeal were a case that had been filed initially in that court.
As added by P.L.98-2004, SEC.13.



CHAPTER 4. POWERS

IC 33-34-4-1
Administer oaths; certify records
Sec. 1. A judge may:
(1) administer oaths;
(2) take and certify acknowledgements of deeds; and
(3) give all necessary certificates for the authentication of the records and proceedings of the small claims court.
As added by P.L.98-2004, SEC.13.

IC 33-34-4-2
Witnesses; contempt and enforcement of orders
Sec. 2. The small claims court has the same power as the circuit court in relation to the:
(1) attendance of witnesses;
(2) punishment of contempts; and
(3) enforcement of its orders.
As added by P.L.98-2004, SEC.13.

IC 33-34-4-3
Process; judgments
Sec. 3. A judge may:
(1) issue and direct all process to individuals and corporations necessary to exercise the jurisdiction of the court;
(2) make all proper judgment, sentences, decrees, and orders; and
(3) do all acts necessary or proper in conformity with state laws;
assisted as necessary by the clerk of the circuit court.
As added by P.L.98-2004, SEC.13.

IC 33-34-4-4
Marriages
Sec. 4. Each judge may solemnize marriages.
As added by P.L.98-2004, SEC.13.



CHAPTER 5. TRANSFER OF CASES, ABSENT JUDGE, AND SPECIAL JUDGE

IC 33-34-5-1
Transfer to other township small claims court
Sec. 1. The circuit court judge may transfer cases from one (1) township small claims court to another as necessary.
As added by P.L.98-2004, SEC.13.

IC 33-34-5-2
Transfer of cases from another court
Sec. 2. A judge of the circuit or superior court may order a cause filed in the circuit or superior court to be transferred to the small claims court if the:
(1) small claims court has jurisdiction of the cause concurrent with the circuit or superior court; and
(2) judge consents to the transfer.
As added by P.L.98-2004, SEC.13.

IC 33-34-5-3
Interchange of judges
Sec. 3. The judges of the small claims court may sit in place of each other and perform each other's duties:
(1) at the direction of or with the approval of the circuit court judge; and
(2) with the consent of the respective judges.
As added by P.L.98-2004, SEC.13.

IC 33-34-5-4
Judge unable to preside; appointment
Sec. 4. (a) If a judge is unable to preside over the judge's small claims court during any number of days, the judge may appoint in writing a person qualified to be a small claims judge under IC 33-34-2-2 to preside in place of the judge.
(b) The written appointment shall be entered on the order book or record of the circuit court. The appointee shall, after taking the oath prescribed for the judges, conduct the business of the small claims court subject to the same rules and regulations as judges and has the same authority during the continuance of the appointee's appointment.
(c) The appointee is entitled to the same compensation from the township trustee as accruable to the small claims judge in whose place the appointee is serving.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.5.

IC 33-34-5-5
Judge's absence
Sec. 5. (a) A judge absent from the bench for more than thirty (30) days shall deposit the dockets, books, and papers of the office with

the:
(1) small claims judge of another township; or
(2) circuit court;
as directed by the circuit court judge.
(b) A:
(1) judge with whom the docket of another judge is deposited during a vacancy or an absence; and
(2) successor of any judge who has the dockets of the successor's predecessor in the successor's possession;
may perform all duties that the judge might do legally in relation to the judge's own dockets.
(c) Process shall be returned to the judge who has the legal custody of the docket at the day of return.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.6.

IC 33-34-5-6
Special judge
Sec. 6. (a) Only another judge may serve as a special judge in the small claims court.
(b) Except for mileage and travel expense, a judge serving as a special judge under this section may not receive compensation in addition to the salary provided under this article.
As added by P.L.98-2004, SEC.13.



CHAPTER 6. FACILITIES AND PERSONNEL

IC 33-34-6-1
Courtroom and office
Sec. 1. The township trustee shall provide a courtroom and an office for each judge in a convenient location within the township that has:
(1) adequate access;
(2) sufficient parking facilities;
(3) a separate and appropriate courtroom;
(4) proper space and facilities for the bailiff, clerks, and other employees; and
(5) enough room for files and supplies.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.7.

IC 33-34-6-2
Supplies and maintenance
Sec. 2. A township shall:
(1) furnish all:
(A) supplies, including all blanks, forms, stationery, and papers of every kind, required for use in all cases in the township small claims court; and
(B) furniture, books, and other necessary equipment and supplies; and
(2) provide for all necessary maintenance and upkeep of the facilities where court is held.
As added by P.L.98-2004, SEC.13. Amended by P.L.174-2006, SEC.8.

IC 33-34-6-3
Clerks
Sec. 3. Each township shall provide an appropriate and competitive salary of at least five thousand six hundred dollars ($5,600) for the number of clerks for the small claims court sufficient to:
(1) operate efficiently; and
(2) adequately serve the citizens doing business with the court.
As added by P.L.98-2004, SEC.13.

IC 33-34-6-4
Constable; election; deputies; compensation
Sec. 4. (a) The voters of each township having a small claims court shall elect a constable for the small claims court at the general election every four (4) years for a term of office of four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified. The ballot must state the:
(1) name of the candidate; and
(2) court for which the candidate is to serve.     (b) Each small claims court shall have a constable who:
(1) acts as the bailiff of the court;
(2) serves the court's personal service of process;
(3) has police powers to:
(A) make arrests;
(B) keep the peace; and
(C) carry out the orders of the court;
(4) must meet the qualifications prescribed by IC 3-8-1-31;
(5) is compensated for each process that is delivered to effect personal service when serving as the bailiff for the court;
(6) is responsible for:
(A) the preparation and mailing of all registered or certified service and is compensated for each process served by mail; and
(B) all the official acts of the deputies;
(7) is compensated solely from the service of process fees collected under IC 33-34-8-1; and
(8) may require a deputy to give a bond for the proper discharge of the deputy's duties for an amount fixed by the constable.
(c) The elected constable may appoint full-time and part-time deputies for assistance in the performance of official duties who:
(1) perform all the official duties required to be performed by the constable;
(2) possess the same statutory and common law powers and authority as the constable;
(3) must take the same oath required of the constable;
(4) are compensated solely from the service of process fees collected under IC 33-34-8-1; and
(5) serve at the pleasure of the constable and may be dismissed at any time with or without cause.
(d) If there is an:
(1) emergency; or
(2) inability of a constable to carry out the constable's duties;
the judge may appoint a special constable to carry out the duties of the constable during the emergency or inability.
As added by P.L.98-2004, SEC.13.



CHAPTER 7. RECORDS; REPORTS; ACCOUNTING

IC 33-34-7-1
Accounting rules and forms
Sec. 1. The state board of accounts shall provide rules, in cooperation with the appropriate county officers, to specify the:
(1) forms; and
(2) records;
for the handling and reporting of money and other property by or in connection with the small claims court.
As added by P.L.98-2004, SEC.13.

IC 33-34-7-2
Caseload reports
Sec. 2. Each judge shall prepare, certify, and file quarterly reports on March 31, June 30, September 30, and December 31 of each year with the circuit court judge, which must include the:
(1) total case filings;
(2) terminations; and
(3) cases remaining open;
broken down by the type of case, in a form approved by and distributed under the direction of the circuit court judge.
As added by P.L.98-2004, SEC.13.

IC 33-34-7-3
Records
Sec. 3. The judge of the circuit court, with the assistance of the clerk of the circuit court, the judges of the small claims courts, and the state board of accounts, shall, at the expense of the townships:
(1) provide the forms, blanks, court calendar books, judgment dockets, and fee books; and
(2) make rules and instructions to direct the judges in keeping records and making reports.
The clerk of the circuit court shall keep full and permanent records and reports of each judge's past and current proceedings, indexed and available for reference as a public record.
As added by P.L.98-2004, SEC.13.



CHAPTER 8. FEES AND COSTS

IC 33-34-8-1
Fees and costs
Sec. 1. (a) The following fees and costs apply to cases in the small claims court:
(1) A township docket fee of five dollars ($5) plus forty-five percent (45%) of the infraction or ordinance violation costs fee under IC 33-37-4-2.
(2) The bailiff's service of process by registered or certified mail fee of thirteen dollars ($13) for each service.
(3) The cost for the personal service of process by the bailiff or other process server of thirteen dollars ($13) for each service.
(4) Witness fees, if any, in the amount provided by IC 33-37-10-3 to be taxed and charged in the circuit court.
(5) A redocketing fee, if any, of five dollars ($5).
(6) A document storage fee under IC 33-37-5-20.
(7) An automated record keeping fee under IC 33-37-5-21.
(8) A late fee, if any, under IC 33-37-5-22.
(9) A public defense administration fee under IC 33-37-5-21.2.
(10) A judicial insurance adjustment fee under IC 33-37-5-25.
(11) A judicial salaries fee under IC 33-37-5-26.
(12) A court administration fee under IC 33-37-5-27.
The docket fee and the cost for the initial service of process shall be paid at the institution of a case. The cost of service after the initial service shall be assessed and paid after service has been made. The cost of witness fees shall be paid before the witnesses are called.
(b) If the amount of the township docket fee computed under subsection (a)(1) is not equal to a whole number, the amount shall be rounded to the next highest whole number.
As added by P.L.98-2004, SEC.13. Amended by P.L.85-2004, SEC.15; P.L.95-2004, SEC.3; P.L.2-2005, SEC.99; P.L.176-2005, SEC.2.

IC 33-34-8-2
Transcripts
Sec. 2. The person who is designated by a judge to prepare transcripts may collect a fee of not more than five dollars ($5) for each transcript from a person who requests the preparation of a transcript.
As added by P.L.98-2004, SEC.13.

IC 33-34-8-3
Payment, distribution, and deposit of costs and fees
Sec. 3. (a) Payment for all costs made as a result of proceedings in a small claims court shall be to the _______ Township of Marion County Small Claims Court (with the name of the township inserted). The court shall issue a receipt for all money received on a form numbered serially in duplicate. All township docket fees and late

fees received by the court shall be paid to the township trustee at the close of each month.
(b) The court shall:
(1) semiannually distribute to the auditor of state:
(A) all automated record keeping fees (IC 33-37-5-21) received by the court for deposit in the state user fee fund established under IC 33-37-9;
(B) all public defense administration fees collected by the court under IC 33-37-5-21.2 for deposit in the state general fund;
(C) all court administration fees collected by the court under IC 33-37-5-27 for deposit in the state general fund;
(D) all judicial insurance adjustment fees collected by the court under IC 33-37-5-25 for deposit in the judicial branch insurance adjustment account established by IC 33-38-5-8.2; and
(E) seventy-five percent (75%) of all judicial salaries fees collected by the court under IC 33-37-5-26 for deposit in the state general fund; and
(2) distribute monthly to the county auditor all document storage fees received by the court.
The remaining twenty-five percent (25%) of the judicial salaries fees described in subdivision (1)(E) shall be deposited monthly in the township general fund of the township in which the court is located. The county auditor shall deposit fees distributed under subdivision (2) into the clerk's record perpetuation fund under IC 33-37-5-2.
As added by P.L.98-2004, SEC.13. Amended by P.L.176-2005, SEC.3; P.L.174-2006, SEC.9.

IC 33-34-8-4
Quarterly accounting
Sec. 4. Fees, costs, and any other amounts collected by the courts shall be accounted for quarterly to the clerk of the circuit court on:
(1) March 31;
(2) June 30;
(3) September 30; and
(4) December 31;
of each year.
As added by P.L.98-2004, SEC.13.






ARTICLE 35. CITY AND TOWN COURTS

CHAPTER 1. ESTABLISHMENT; ELECTION OF JUDGES

IC 33-35-1-1
Authority to establish or abolish; election of judge; notice
Sec. 1. (a) During 2006 and every fourth year after that, a second or third class city or a town may by ordinance establish or abolish a city or town court. An ordinance to establish a city or town court must be adopted not less than one (1) year before the judge's term would begin under section 3 of this chapter.
(b) The judge for a court established under subsection (a) shall be elected under IC 3-10-6 or IC 3-10-7 at the municipal election in November 2007 and every four (4) years thereafter.
(c) A court established under subsection (a) comes into existence on January 1 of the year following the year in which a judge is elected to serve in that court.
(d) A city or town court in existence on January 1, 1986, may continue in operation until it is abolished by ordinance.
(e) A city or town that establishes or abolishes a court under this section shall give notice of its action to the division of state court administration of the office of judicial administration under IC 33-24-6.
As added by P.L.98-2004, SEC.14. Amended by P.L.164-2006, SEC.141.

IC 33-35-1-2
Town court judge election in general election year; ordinance
Sec. 2. (a) This section applies to a town that:
(1) adopts an ordinance under IC 3-10-6-2.6; and
(2) subsequently adopts an ordinance to establish a town court under section 1 of this chapter.
(b) Notwithstanding section 1 of this chapter, the judge of the town court shall be elected at the next municipal election not conducted in a general election year. The successors of the judge shall be elected at the first general election following the municipal election and every four (4) years thereafter.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-3
City or town court judge; term; bond
Sec. 3. (a) The judge of a city or town court shall be elected under IC 3-10-6 or IC 3-10-7 by the voters of the city or town.
(b) Except as provided in subsections (c) and (d), the term of office of a judge elected under this section is four (4) years, beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(c) This subsection applies to a town that adopts an ordinance

under IC 3-10-6-2.6. The term of office of:
(1) a judge elected at the next municipal election not conducted in a general election year is one (1) year; and
(2) the successors to the judge described in subdivision (1) is four (4) years;
beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(d) This subsection applies to a town that adopts an ordinance under IC 3-10-7-2.7. The term of office of:
(1) a judge elected at the next municipal election not conducted in a general election year is three (3) years; and
(2) the successors to the judge described in subdivision (1) is four (4) years;
beginning noon January 1 after election and continuing until a successor is elected and qualified.
(e) Before beginning the duties of office, the judge shall, in the manner prescribed by IC 5-4-1, execute a bond conditioned upon the faithful discharge of the duties of office.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-4
City court judge; eligibility
Sec. 4. To be eligible to hold the office of city court judge, as provided by Article 6, Section 6, of the Constitution of the State of Indiana, the judge must be a resident of the city during the term of office or the office becomes vacant.
As added by P.L.98-2004, SEC.14.

IC 33-35-1-5
Town court judge; oath; bond
Sec. 5. Before beginning the duties of office, the judge of a town court must:
(1) take and subscribe to the same oath of office as judges of circuit courts; and
(2) execute a bond payable to the town in the penal sum of five thousand dollars ($5,000), conditioned upon the faithful performance of the duties of the judge's office with good and sufficient surety.
The bond must be approved by the legislative body of the town and filed in the office of the town clerk-treasurer.
As added by P.L.98-2004, SEC.14.



CHAPTER 2. JUDGE'S POWERS AND JURISDICTION

IC 33-35-2-1
Judge of city or town court; powers and duties; special judge
Sec. 1. (a) A judge of a city or town court:
(1) may adopt rules for conducting the business of the court;
(2) has all powers incident to a court of record in relation to:
(A) the attendance of witnesses;
(B) the punishment of contempts;
(C) the enforcement of its orders; and
(D) the issuance of commissions for taking depositions in cases pending in the court;
(3) may administer oaths; and
(4) may give all necessary certificates for the authentication of the records and proceedings of the court.
(b) If the judge is temporarily absent or unable to act, the judge shall appoint a reputable practicing attorney to preside in the judge's absence as special judge. The special judge:
(1) has all the powers and rights; and
(2) shall perform all the duties;
of the judge of the court as fully as the regular judge appointing the special judge.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-2
Town and city courts; seal
Sec. 2. A judge of a city or town court shall provide, at the expense of the town or city, a seal for the court that must contain on the face the words: "(Town or City) Court of __________, Indiana.". A description of the seal, together with an impress of it, shall be put on the records of the court.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-3
City court; jurisdiction over crimes, infractions, and violations
Sec. 3. A city court has the following jurisdiction over crimes, infractions, and ordinance violations:
(1) Jurisdiction of all violations of the ordinances of the city.
(2) Jurisdiction of all misdemeanors and all infractions.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-4
City court; concurrent civil jurisdiction; limitations
Sec. 4. A city court has concurrent jurisdiction with the circuit court in civil cases in which the amount in controversy does not exceed five hundred dollars ($500). However, the city court does not have jurisdiction in actions for:
(1) slander;
(2) libel;         (3) foreclosure of mortgage on real estate, in which the title to real estate is in issue;
(4) matters relating to a decedent's estate, appointment of guardians, and all related matters; and
(5) actions in equity.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-5
Certain city or town courts; concurrent jurisdictions; limitations
Sec. 5. The city court of each of the four (4) cities having the largest populations and the town court of the town having the largest population in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) have concurrent civil jurisdiction with the circuit court of the county where the amount in controversy does not exceed three thousand dollars ($3,000). The court has jurisdiction in any action where the parties or the subject matter are in the county in which the city or town is located. However, the city or town court does not have jurisdiction in:
(1) actions for slander or libel;
(2) matters relating to decedents' estates, appointment of guardians, and all related matters;
(3) dissolution of marriage actions; or
(4) injunction or mandate actions.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-6
City courts in third class cities that are not county seats; civil jurisdiction; limitations
Sec. 6. A city court in a third class city that is not a county seat and to which section 5 of this chapter does not apply has concurrent jurisdiction with the circuit court in civil cases in which the amount in controversy does not exceed three thousand dollars ($3,000). However, the city court does not have:
(1) jurisdiction in actions for:
(A) slander;
(B) libel;
(C) foreclosure of mortgages on real estate, in which the title to real estate is in issue;
(D) all matters relating to a decedent's estate, appointment of guardians and all related matters; and
(E) actions in equity; and
(2) original jurisdiction in which the principal defendant resides within another city having a city court with a civil jurisdiction.
Judgments rendered in the city court, when a certified transcript is filed with the clerk of the circuit court, have the same force as judgments rendered in the circuit court.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-7 Proceedings where title to land is put in issue
Sec. 7. If in a proceeding in a city court the title to land is put in issue by plea supported by affidavit, or manifestly appears from the proof on trial to be in issue, the court shall, without further proceeding, certify the case and papers to the circuit or other court having jurisdiction in the county in which the case is being tried. However, if the title to land is put in issue by affidavit or verified pleading, the court shall at once hear and determine whether title is in issue, and, if the proof supports the issue, then the case shall be certified for final determination, including the issue of title.
As added by P.L.98-2004, SEC.14.

IC 33-35-2-8
Town courts
Sec. 8. (a) A town court has exclusive jurisdiction of all violations of the ordinances of the town.
(b) A town court also has jurisdiction of all misdemeanors and all infractions.
As added by P.L.98-2004, SEC.14.



CHAPTER 3. PERSONNEL; EXPENSES; COSTS

IC 33-35-3-1
City court officers; town court officers
Sec. 1. (a) The officers of a city court are a:
(1) judge;
(2) clerk; and
(3) bailiff.
However, in third class cities, the judge may act as clerk and perform all duties of the clerk of the court or appoint a clerk of the court. If the judge does not act as clerk of the court or appoint a clerk of the court, the city clerk-treasurer elected under IC 3-10-6 shall perform the duties of the clerk of the city court.
(b) The clerk is an officer of a town court. The judge of a town court may act as clerk and perform all duties of the clerk of the court or appoint a clerk of the court. If the judge does not act as a clerk of the court or appoint a clerk of the court, the town clerk-treasurer elected under IC 3-10-6 or IC 3-10-7 shall perform the duties of the clerk of the town court.
(c) The clerk and bailiff may not receive any fees or compensation other than their salaries.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-2
Clerk of city court in second or third class cities; powers and duties
Sec. 2. (a) In second class cities, the city clerk is the clerk of the city court. The city clerk of a third class city is the clerk of the city court if the judge does not serve as clerk or appoint a clerk under section 1 of this chapter.
(b) A city clerk of a second class city, a city clerk-treasurer of a third class city, or an appointed clerk in a third class city who serves as the clerk of the city court shall give bond as prescribed in this chapter.
(c) The clerk may administer oaths.
(d) The clerk of a city or town court shall:
(1) issue all process of the court, affix the seal of the court to the process, and attest to the process;
(2) keep a complete record and docket of all cases showing:
(A) the name of a person who was arrested and brought before the court;
(B) the disposition of the case; and
(C) an account of the:
(i) fees;
(ii) fines;
(iii) penalties;
(iv) forfeitures;
(v) judgments;
(vi) executions;
(vii) decrees; and                 (viii) orders;
in as near to the same manner as the records are kept by the clerk of the circuit court; and
(3) collect all:
(A) fees;
(B) fines;
(C) penalties and forfeitures;
(D) judgments;
(E) executions; and
(F) money;
accruing to the city or town from the enforcement of ordinances.
(e) At the close of each week, the clerk shall make and deliver to the city controller of a second class city, clerk-treasurer of a third class city, or clerk-treasurer of a town a written report of all cases in which the clerk has received or collected any fines or forfeitures due the city or town. The clerk shall then pay over the money to the controller or clerk-treasurer and take a receipt for the payment.
(f) At the end of each month, the clerk shall make out and deliver to the county treasurer of the county in which the city or town is located a written report of all cases in which the clerk has received or collected any fines or forfeitures due the state during the month and pay to the county treasurer all fines or forfeitures collected, taking a receipt for the payment.
(g) In cities in which the county treasurer rather than the city controller receives city money for deposit, the clerk shall report and deliver the money to the county treasurer.
(h) The clerk shall deposit all court costs collected by the clerk in accordance with IC 33-37-7-12. The clerk shall distribute the state and county share of court costs collected in accordance with IC 33-37-7-8.
As added by P.L.98-2004, SEC.14. Amended by P.L.1-2006, SEC.506.

IC 33-35-3-3
Bailiff of city courts
Sec. 3. (a) The bailiff of a city court must be a police officer of the city assigned to the court by the chief of police, under direction of the board of public safety. However, the judge of the city court may appoint another person to serve as bailiff.
(b) The bailiff shall give bond payable to the city in the penal sum of one thousand dollars ($1,000), with surety to be approved by the mayor, conditioned on the faithful and honest discharge of the bailiff's duties. The bond shall be filed in the office of the controller or clerk-treasurer.
(c) The bailiff shall do the following:
(1) Be present at the sessions of the court, maintaining order and performing all other duties subject to the order of the court.
(2) Take charge of all executions issued by the court and see to the collection of the executions.         (3) Keep, in books to be furnished by the controller or clerk-treasurer, an accurate account and docket of all executions that come into the bailiff's hands, showing the:
(A) names of the defendants;
(B) date and number of the execution;
(C) amount of fines, fees, or penalties imposed; and
(D) disposition of the execution.
(4) Make and deliver a written report to the clerk of the court on Tuesday of each week, showing all money collected by the bailiff during the previous week, giving the:
(A) names of the defendants;
(B) number of executions; and
(C) amount of fines, fees, or penalties collected;
and pay the money to the clerk, taking the clerk's receipt for the payments.
(d) The salary of the bailiff shall be fixed as salaries of other police officers are fixed.
(e) The bailiff of a city court of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall be appointed by the judge of the court. The bailiff shall serve and execute all processes issued by the court and is entitled to receive a salary fixed by the common council of the city. In addition, the bailiff may collect a fee from a defendant for the bailiff's own use on all execution sales of property under an execution or attachment as follows:
(1) On the first fifty dollars ($50), ten percent (10%).
(2) On more than fifty dollars ($50) and not more than three hundred dollars ($300), five percent (5%).
(3) On all sums over three hundred dollars ($300), three percent (3%).
(4) Any additional sum necessarily expended by the bailiff in collecting the judgment.
A bailiff may use the bailiff's private vehicle in the performance of the bailiff's duties and is entitled to receive a sum for mileage equal to the sum paid per mile to state officers and employees. The payment to the bailiff is subject to the approval of the judge. The judge shall include in the budget for the court sufficient money to provide for the anticipated claims of the bailiff. The common council shall make annual appropriations that are necessary to carry out this subsection.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-4
Town marshal; service of process
Sec. 4. The town marshal or a deputy marshal shall serve all process issuing from the town court.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-5 City court referees
Sec. 5. (a) The common council of a city having a city court may create the position of city court referee to assist the city court judge in the administration of the judge's duties and the disposition of matters pending in the court. The common council may authorize more than one (1) referee. After authorization is granted, the judge shall appoint one (1) or more referees. The referee or referees serve at the pleasure of the judge.
(b) A referee shall take the same oath of office as provided for the judge and must have the same qualifications for office as required for the judge. A referee may administer oaths in the performance of the referee's duty and use the seal of the court. In all cases coming before the referee, the referee shall comply with the requirements of procedure provided for the hearing of cases by the court. The referee shall make a return of the referee's findings and recommendations in writing to the court, and the court shall proceed to enter the order, judgment, or decree that the court considers proper.
(c) The salary of a referee shall be fixed by the judge subject to the approval of the common council of the city. The common council shall appropriate sufficient money to pay the referee.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-6
Prosecuting attorney or city attorney; prosecutions in city court
Sec. 6. (a) The prosecuting attorney of the judicial circuit in which the city is located shall prosecute all cases in a city court for violation of statutes.
(b) The city attorney shall prosecute all cases of city ordinance violations.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-7
Books, dockets, papers, and printed blanks
Sec. 7. A judge of a city or town court shall provide, at the expense of the city or town, all books, dockets, papers, and printed blanks necessary for the discharge of the duties of the court.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-8
City courts in certain counties; disposition of costs; costs paid in advance
Sec. 8. (a) A clerk of a city court in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall deposit all court costs collected by the clerk in accordance with IC 33-37-7-12. The fees received by the controller from the clerk shall be paid into the city treasury at the time of the semiannual settlement for city revenue.
(b) If the party instituting an action or proceeding recovers judgment, the judgment must also include as costs an amount equal to the small claims costs fee prescribed under IC 33-37-4-5 or

IC 33-37-4-6.
(c) Money paid in advance for costs remaining unexpended at the time an action or a proceeding is terminated, whether by reason of dismissal or otherwise, shall be returned to the party or parties making payment. However, this section does not apply to civil actions or proceedings instituted by or on behalf of the state or any of the state's political subdivisions.
(d) This section expires July 1, 2005.
As added by P.L.98-2004, SEC.14.

IC 33-35-3-9
City courts in certain counties; disposition of costs; costs paid in advance
Sec. 9. (a) This section applies after June 30, 2005.
(b) A clerk of a city court in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall deposit all court costs collected by the clerk in accordance with IC 33-37-7-12. The fees received by the controller from the clerk shall be paid into the city treasury at the time of the semiannual settlement for city revenue.
(c) If the party instituting an action or a proceeding recovers judgment, the judgment must also include as costs an amount equal to the small claims costs fee, the small claims garnishee service fee, and the small claims service fee prescribed under IC 33-37-4-5 or IC 33-37-4-6.
(d) Money paid in advance for costs remaining unexpended at the time a civil action or proceeding is terminated, whether by reason of Small claims costs fee, small claims service fee, and additional fees
dismissal or otherwise, must be returned to the party or parties making payment. However, this section does not apply to civil actions or proceedings instituted by or on behalf of the state or any of the state's political subdivisions.
As added by P.L.98-2004, SEC.14. Amended by P.L.174-2006, SEC.10.



CHAPTER 4. COURT SESSIONS; COMPENSATION; RESTRICTIONS ON ACTIVITIES OF JUDGES

IC 33-35-4-1
City and town court; sessions
Sec. 1. (a) A city court judge shall hold regular sessions of the city court at a place to be provided and designated by the legislative body of the city.
(b) A town court judge shall hold sessions of the town court as the business of the court demands at a place to be provided and designated by the legislative body of the town.
As added by P.L.98-2004, SEC.14.

IC 33-35-4-2
Compensation of judges
Sec. 2. (a) Special judges of a city court are entitled to the compensation allowed special judges in the circuit court, to be paid out of the city treasury on the certificate of the regular judge and the warrant of the city controller or clerk-treasurer.
(b) A city court judge may not receive any fees or compensation other than the judge's salary, as established under subsection (e).
(c) A city court judge of each of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) is entitled to receive, for additional services that this article requires to be performed, three thousand five hundred dollars ($3,500) per year in addition to the salary otherwise provided. The fiscal body of the city shall appropriate the money necessary to pay the additional compensation.
(d) A town court judge is entitled to receive the compensation that is prescribed by the fiscal body of the town.
(e) A city court judge is entitled to receive compensation that is prescribed by the fiscal body of the city.
As added by P.L.98-2004, SEC.14.

IC 33-35-4-3
Proceeding to procure liquor license; city court judge not to act as attorney for applicant; violation; offense
Sec. 3. A city court judge may not act as attorney, agent, or counsel for the applicant in a proceeding to procure a license to retail or wholesale intoxicating liquors under IC 7.1 or aid or assist in any manner in the procuring of such a license. A person who recklessly violates this section commits a Class B misdemeanor.
As added by P.L.98-2004, SEC.14.



CHAPTER 5. RECORDS; PROCEDURES; PRACTICES

IC 33-35-5-1
City court; governing laws and rules
Sec. 1. City courts are governed by the laws and rules governing the practice, pleading, and processes in circuit courts.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-2
City or town court; change of venue
Sec. 2. A change of venue may not be taken from a city or town court. However, a defendant may take a change of venue from the judge of the court, with a special judge appointed as provided for the circuit court.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-3
City court; warrants or other processes
Sec. 3. All warrants or other processes issued by the city court must be:
(1) directed to the chief of police of the city or any person specially deputized by the city court; and
(2) executed, served, and returned by the chief, by any police officer of the city, or by the specially deputized person.
The members of the police force of the city shall cause all persons arrested by the police force for a violation of any law to be taken before the city court for trial or examination.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-4
Certain city courts; books of records in civil cases
Sec. 4. (a) City courts of the three (3) cities having the largest populations in counties having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall keep the following books of record on the civil side of the court:
(1) A loose leaf minute book, similar to that kept by the circuit court, each case to be numbered consecutively in order of its filing.
(2) Index and cross-index book, containing the names of all parties to each action with the number of the case opposite the name.
(3) A fee book as is provided for city courts.
(4) An order book in which all orders of a cause are written consecutively when final judgment or order is entered.
(b) The case should bear the same number as originally given to the case when filed and must be arranged in the order book consecutively according to the original number given to the case when filed. All orders, proceedings, records of issuing execution,

returns of execution, and satisfactions of execution shall be grouped together, if practical, on one (1) page or on consecutive pages when there is not sufficient room to group it on one (1) page. All costs in a cause shall be taxed on the margin of the page containing the final order or judgment. All orders not connected with a specific case, such as general appointments made by the judge, shall be entered in the minute book under a separate number and recorded in the record book under that number.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-5
City court; issues of fact to be tried by judge unless demand for jury trial
Sec. 5. All issues of fact pending in city courts shall be tried by the judge, unless either party demands a jury trial. The jury must consist of six (6) qualified voters of the city, to be summoned by the bailiff by venire issued by the judge.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-6
Style of city or town court
Sec. 6. The style of the city or town court is "The (City or Town) Court of ____________," according to the name of the city or town.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-7
Courts not of record; judges; requirements
Sec. 7. (a) A city court is not a court of record.
(b) A town court is not a court of record.
(c) A person selected as judge of the following courts must be an attorney in good standing under the requirements of the supreme court:
(1) Anderson city court.
(2) Avon town court.
(3) Brownsburg town court.
(4) Carmel city court.
(5) A city or town court located in Lake County.
(6) Muncie city court.
(7) Noblesville city court.
(8) Plainfield town court.
(9) Greenwood city court.
(10) Martinsville city court.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-8
Effect of judgments, orders, and proceedings in town and city courts; orders of sale and executions affecting real estate
Sec. 8. (a) All judgments, decrees, orders, and proceedings of city and town courts have the same force as those of the circuit court. A judgment becomes a lien on real estate when a transcript of the

judgment is filed with the clerk of the circuit court.
(b) All orders of sale and executions affecting real estate from the city court of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall be issued by the clerk of the circuit court to the sheriff upon the filing of a certified copy of the judgment. When the copy is filed, the court rendering the judgment has no further jurisdiction of the case except to furnish a transcript for appeal. The life of a lien may be continued in force when the action is started in the city court, as though the action were filed in the circuit court, by filing with the clerk of the circuit court a certificate, certified to by the judge of the city court and containing:
(1) the names of the parties to the suit;
(2) the nature of the action;
(3) the description of the property affected; and
(4) the amount in controversy.
The judge shall enter minutes on the docket showing the issuing of the certificates.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-9
Appeals from city and town courts; procedure
Sec. 9. (a) An appeal from a judgment of a city court may be taken to the circuit or superior court of the county and tried de novo.
(b) An appeal from a judgment of a town court may be taken to the superior or circuit court of the county within thirty (30) days after the rendition of the judgment.
(c) A prisoner against whom punishment is adjudged by a city court may appeal to the circuit court of the county, within thirty (30) days after the judgment. If the prisoner, within the thirty (30) days, enters into recognizance for his appearance in court and causes to be filed in the court, within forty-five (45) days, all other papers, documents, and transcripts necessary to complete the appeal, the appeal stays all further proceedings on the judgment in the court below. However, the prisoner may remain in jail on the prisoner's sentence instead of furnishing a recognizance, and an appeal without recognizance does not stay the execution of the court below.
As added by P.L.98-2004, SEC.14.

IC 33-35-5-10
Appeals from certain city and town courts; procedure
Sec. 10. (a) A party in a civil action who desires to take an appeal from the city court of the three (3) cities having the largest populations in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) shall file a bond, to the approval of the city court, within thirty (30) days after the date of rendition of final judgment, and the motion to correct errors within ten (10) days after the rendition of final judgment. The transcript and motion shall be filed in the court

to which the appeal is taken within thirty (30) days after the motion has been signed by the court.
(b) All errors saved shall be reviewed as far as justice warrants, and for that purpose, a complete transcript of all the evidence is not required. An error occurring during the trial, not excepted to at the time, may be made available upon appeal by setting it forth in a motion for a new trial. Upon application within the time fixed, either of the parties to the suit may obtain either:
(1) a correct statement, to be prepared by the party requesting the signing of the same, of the facts in a narrative form appearing on the trial and of all questions of law involved in the case and the decisions of the court upon the questions of law; or
(2) a correct stenographic report;
and the expense of procuring the correct statement or correct stenographic report shall be paid by the party requesting the correct statement or correct stenographic report.
(c) The appeal shall be:
(1) submitted on the date filed in the court to which the appeal is taken;
(2) advanced on the docket of that court; and
(3) as determined at the earliest practical date, without any extension of time for filing of briefs;
but the court to which an appeal is taken may, on application, hear oral arguments.
(d) If judgment is affirmed on appeal, it may be increased by ten percent (10%), in addition to any interest that may be allowed, if the appeal is found to be frivolous.
(e) A change of venue may be taken from the judge to whom the case is appealed as provided by law for taking changes of venue from the judge of the circuit court.
(f) The court to which an appeal is taken shall render its opinion in abbreviated form by simply citing the controlling authorities in the case, unless it appears that some new question of practice, procedure, or law is involved that would warrant a more extensive opinion.
As added by P.L.98-2004, SEC.14.






ARTICLE 36. ORDINANCE VIOLATIONS BUREAUS

CHAPTER 1. DEFINITIONS

IC 33-36-1-1
Definitions; applicability
Sec. 1. The definitions in IC 36-1-2 apply throughout this article.
As added by P.L.98-2004, SEC.15.



CHAPTER 2. ESTABLISHMENT

IC 33-36-2-1
Establishment of ordinance violations bureau; clerk
Sec. 1. The legislative body of a municipal corporation may establish, by ordinance or code, an ordinance violations bureau. Upon the creation of a bureau, the legislative body shall provide for the appointment of a violations clerk (who may be the clerk or clerk-treasurer of the municipal corporation) to be the administrator of the bureau.
As added by P.L.98-2004, SEC.15.

IC 33-36-2-2
Clerk or clerk-treasurer to serve as violations clerk if ordinance violations bureau not established
Sec. 2. If the legislative body does not establish an ordinance violations bureau under section 1 of this chapter, the clerk or clerk-treasurer of the municipal corporation is designated the violations clerk for purposes of this chapter.
As added by P.L.98-2004, SEC.15.

IC 33-36-2-3
Violations clerk; duties
Sec. 3. The violations clerk may accept:
(1) written appearances;
(2) waivers of trial;
(3) admissions of violations; and
(4) payment of civil penalties up to a specific dollar amount set forth in an ordinance adopted by the legislative body, but not more than two hundred fifty dollars ($250);
in ordinance violation cases, subject to the schedule prescribed under IC 33-36-3 by the legislative body.
As added by P.L.98-2004, SEC.15. Amended by P.L.169-2006, SEC.44.



CHAPTER 3. SCHEDULE OF ORDINANCE AND CODE PROVISIONS; VIOLATIONS

IC 33-36-3-1
Schedule of ordinance and code provisions; civil penalties
Sec. 1. (a) Upon the appointment or designation of the violations clerk as provided by IC 33-36-2-1, the legislative body shall designate, by ordinance or code, a schedule of ordinance and code provisions of the municipal corporation that are subject to admission of violation before the violations clerk and the amount of civil penalty to be assessed to a violator who elects to admit a violation under this chapter.
(b) Civil penalties shall be paid to, receipted by, and accounted for by the clerk under procedures provided for by the state board of accounts. Payment of civil penalties under this chapter may be made in person, by mail, or to an agent or agents designated by the legislative body.
As added by P.L.98-2004, SEC.15.






ARTICLE 37. COURT FEES

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 33-37-1-1
Application of article
Sec. 1. This article applies to all proceedings in the following courts:
(1) Circuit courts (Article 7, Section 7 of the Constitution of the State of Indiana, IC 33-28, and IC 33-33).
(2) Superior courts (IC 33-29 and IC 33-33).
(3) County courts (IC 33-30).
(4) Probate courts (IC 33-31).
(5) City and town courts (IC 33-35).
As added by P.L.98-2004, SEC.16.

IC 33-37-1-2
"Clerk"
Sec. 2. As used in this article, "clerk" refers to any of the following:
(1) A clerk of a circuit court under IC 33-32-2-1.
(2) The clerk of a city or town court under IC 33-35.
(3) The judge of a city or town court that does not have a clerk.
As added by P.L.98-2004, SEC.16.

IC 33-37-1-3
Costs for all proceedings in action
Sec. 3. The costs imposed by this article are for all proceedings in the action.
As added by P.L.98-2004, SEC.16.

IC 33-37-1-4
Publication by notice; fees; proof
Sec. 4. (a) If publication by notice is required by law in any action, the party or the attorney for the party from whom the notice is required shall pay the cost of publication directly to the publisher of the notice.
(b) The party or the attorney for the party shall file with the clerk proof of publication of the notice.
As added by P.L.98-2004, SEC.16.



CHAPTER 2. GENERAL COURT COSTS PROVISIONS FOR CRIMINAL ACTIONS

IC 33-37-2-1
Application of chapter
Sec. 1. This chapter applies in criminal actions.
As added by P.L.98-2004, SEC.16.

IC 33-37-2-2
Costs as separate from sentence; suspension of costs prohibited; liability for costs
Sec. 2. (a) Costs in a criminal action are not a part of the sentence and may not be suspended. However, if:
(1) two (2) or more charges against a person are joined for trial; and
(2) the person is convicted of two (2) or more offenses in the trial;
the court may waive the person's liability for costs for all but one (1) of the offenses.
(b) If a person is acquitted or an indictment or information is dismissed by order of the court, the person is not liable for costs.
As added by P.L.98-2004, SEC.16.

IC 33-37-2-3
Imposition of costs; indigency hearing; time for payment; default
Sec. 3. (a) When the court imposes costs, it shall conduct a hearing to determine whether the convicted person is indigent. If the person is not indigent, the court shall order the person to pay:
(1) the entire amount of the costs at the time sentence is pronounced;
(2) the entire amount of the costs at some later date; or
(3) specified parts of the costs at designated intervals.
(b) Upon any default in the payment of the costs:
(1) an attorney representing the county may bring an action on a debt for the unpaid amount; or
(2) the court may direct that the person, if the person is not indigent, be committed to the county jail and credited toward payment at the rate of twenty dollars ($20) for each twenty-four (24) hour period the person is confined, until the amount paid plus the amount credited equals the entire amount due.
(c) If, after a hearing under subsection (a), the court determines that a convicted person is able to pay part of the costs of representation, the court shall order the person to pay an amount of not more than the cost of the defense services rendered on behalf of the person. The clerk shall deposit the amount paid by a convicted person under this subsection in the county's supplemental public defender services fund established under IC 33-40-3-1.
(d) A person ordered to pay part of the cost of representation under subsection (c) has the same rights and protections as those of other judgment debtors under the Constitution of the State of Indiana

and Indiana law.
As added by P.L.98-2004, SEC.16.

IC 33-37-2-4
Prosecution for offense by inmate of state penal institution; state's liability for costs
Sec. 4. (a) The state shall pay all costs of trial in a prosecution for an offense committed:
(1) by an inmate of a state correctional facility; and
(2) in the county in which the correctional facility is located.
(b) The costs of trial to be paid under this section include:
(1) court fees; and
(2) expenses incurred by the county sheriff in returning the defendant to the jurisdiction of the court and keeping the defendant in custody until trial.
As added by P.L.98-2004, SEC.16.

IC 33-37-2-5
Fees prescribed by IC 33-37-4-1; fine or penalty in addition to costs
Sec. 5. The fees prescribed by IC 33-37-4-1 are costs and may be collected from a defendant against whom a conviction is entered. A fine or penalty imposed is in addition to costs.
As added by P.L.98-2004, SEC.16.



CHAPTER 3. GENERAL COURT COSTS PROVISIONS FOR CIVIL ACTIONS

IC 33-37-3-1
Collection of fees in civil or paternity actions brought by or on behalf of state or political subdivisions
Sec. 1. (a) The fees prescribed in civil actions or paternity actions may not be collected from the state or a political subdivision in an action brought by or on behalf of the state or the political subdivision.
(b) This section does not prevent collecting fees from a defendant when the state or political subdivision is successful in its action.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-2
Indigent persons; relief from fee in civil actions or appointment of guardian; written statement under oath
Sec. 2. A person entitled to bring a civil action or to petition for the appointment of a guardian under IC 29-3-5 may do so without paying the required fees or other court costs if the person files a statement in court, under oath and in writing:
(1) declaring that the person is unable to make the payments or to give security for the payments because of the person's indigency;
(2) declaring that the person believes that the person is entitled to the redress sought in the action; and
(3) setting forth briefly the nature of the action.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-3
Actions commenced by person confined by department of correction
Sec. 3. (a) When an offender confined by the department of correction commences an action or a proceeding without paying fees or other court costs under section 2 of this chapter, the offender shall obtain from the appropriate official of the correctional facility or facilities at which the offender is or was confined a certified copy of the prisoner's trust fund account statement for the six (6) months immediately preceding submission of the complaint or petition. The offender shall file the trust fund account statement in addition to the statement required under section 2 of this chapter.
(b) The offender shall pay a partial filing fee that is twenty percent (20%) of the greater of:
(1) the average monthly deposits to the offender's account; or
(2) the average monthly balance in the offender's account;
for the six (6) months immediately preceding the filing of the complaint or petition. However, the fee may not exceed the full statutory fee for the commencement of actions or proceedings.
(c) If the offender claims exceptional circumstances that render the offender unable to pay the partial filing fee required by this

section, in addition to the statement required by section 2 of this chapter and the statement of account required by subsection (a), the offender shall submit an affidavit of special circumstances setting forth the reasons and circumstances that justify relief from the partial filing fee requirement.
(d) If the court approves the application to waive all fees, the court shall give written notice to the offender that all fees and costs relating to the filing and service will be waived. If the court denies the application to waive all fees, the court shall give written notice to the offender that the offender's case will be dismissed if the partial filing fee is not paid not later than forty-five (45) days after the date of the order, or within an additional period that the court may, upon request, allow. Process concerning the offender's case may not be served until the fee is paid.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-4
Recovery of costs
Sec. 4. A party for whom judgment is entered in a civil action is entitled to recover costs.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-5
Prepayment of fees; appeals to circuit courts
Sec. 5. The prepayment of fees under this chapter is not required in an appeal of a civil matter to a circuit court from a court of inferior jurisdiction.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-6
Inclusion of service of process by mail in court costs fee
Sec. 6. Court costs fees under this chapter include service of process by certified mail, unless service by the sheriff is requested by the person who institutes the action.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-7
Private service of process; reimbursement of cost
Sec. 7. If personal service of process is carried out by a process server other than the sheriff, the party who paid for the private service is entitled to reimbursement of the cost of the private service as a part of any judgment that party may recover.
As added by P.L.98-2004, SEC.16.

IC 33-37-3-8
Name change actions; separate fee
Sec. 8. Notwithstanding IC 33-37-4-4, the clerk may not collect a separate civil fee for a name change action initiated under IC 31-15-2-18.
As added by P.L.98-2004, SEC.16.
IC 33-37-3-9
Prepayment of fees; exceptions
Sec. 9. Prepayment of fees is not required in proceedings for either of the following:
(1) Adoption.
(2) The appointment of a guardian.
As added by P.L.98-2004, SEC.16.



CHAPTER 4. COLLECTION OF COURT COST FEES

IC 33-37-4-1
Criminal costs fees; additional fees
Sec. 1. (a) For each action that results in a felony conviction under IC 35-50-2 or a misdemeanor conviction under IC 35-50-3, the clerk shall collect from the defendant a criminal costs fee of one hundred twenty dollars ($120).
(b) In addition to the criminal costs fee collected under this section, the clerk shall collect from the defendant the following fees if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A marijuana eradication program fee (IC 33-37-5-7).
(3) An alcohol and drug services program user fee (IC 33-37-5-8(b)).
(4) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(5) A drug abuse, prosecution, interdiction, and correction fee (IC 33-37-5-9).
(6) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(7) A child abuse prevention fee (IC 33-37-5-12).
(8) A domestic violence prevention and treatment fee (IC 33-37-5-13).
(9) A highway work zone fee (IC 33-37-5-14).
(10) A deferred prosecution fee (IC 33-37-5-17).
(11) A document storage fee (IC 33-37-5-20).
(12) An automated record keeping fee (IC 33-37-5-21).
(13) A late payment fee (IC 33-37-5-22).
(14) A sexual assault victims assistance fee (IC 33-37-5-23).
(15) A public defense administration fee (IC 33-37-5-21.2).
(16) A judicial insurance adjustment fee (IC 33-37-5-25).
(17) A judicial salaries fee (IC 33-37-5-26).
(18) A court administration fee (IC 33-37-5-27).
(19) A DNA sample processing fee (IC 33-37-5-26.2).
(c) Instead of the criminal costs fee prescribed by this section, the clerk shall collect a pretrial diversion program fee if an agreement between the prosecuting attorney and the accused person entered into under IC 33-39-1-8 requires payment of those fees by the accused person. The pretrial diversion program fee is:
(1) an initial user's fee of fifty dollars ($50); and
(2) a monthly user's fee of ten dollars ($10) for each month that the person remains in the pretrial diversion program.
(d) The clerk shall transfer to the county auditor or city or town fiscal officer the following fees, not later than thirty (30) days after the fees are collected:
(1) The pretrial diversion fee.
(2) The marijuana eradication program fee.
(3) The alcohol and drug services program user fee.         (4) The law enforcement continuing education program fee.
The auditor or fiscal officer shall deposit fees transferred under this subsection in the appropriate user fee fund established under IC 33-37-8.
(e) Unless otherwise directed by a court, if a clerk collects only part of a criminal costs fee from a defendant under this section, the clerk shall distribute the partial payment of the criminal costs fee as follows:
(1) The clerk shall apply the partial payment to general court costs.
(2) If there is money remaining after the partial payment is applied to general court costs under subdivision (1), the clerk shall distribute the remainder of the partial payment for deposit in the appropriate county user fee fund.
(3) If there is money remaining after distribution under subdivision (2), the clerk shall distribute the remainder of the partial payment for deposit in the state user fee fund.
(4) If there is money remaining after distribution under subdivision (3), the clerk shall distribute the remainder of the partial payment to any other applicable user fee fund.
(5) If there is money remaining after distribution under subdivision (4), the clerk shall apply the remainder of the partial payment to any outstanding fines owed by the defendant.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.16; P.L.95-2004, SEC.4; P.L.2-2005, SEC.100; P.L.176-2005, SEC.4.

IC 33-37-4-2
Infraction or ordinance violation costs fee; additional fees
Sec. 2. (a) Except as provided in subsections (d) and (e), for each action that results in a judgment:
(1) for a violation constituting an infraction; or
(2) for a violation of an ordinance of a municipal corporation (as defined in IC 36-1-2-10);
the clerk shall collect from the defendant an infraction or ordinance violation costs fee of seventy dollars ($70).
(b) In addition to the infraction or ordinance violation costs fee collected under this section, the clerk shall collect from the defendant the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) An alcohol and drug services program user fee (IC 33-37-5-8(b)).
(3) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(4) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(5) A highway work zone fee (IC 33-37-5-14).
(6) A deferred prosecution fee (IC 33-37-5-17).
(7) A jury fee (IC 33-37-5-19).
(8) A document storage fee (IC 33-37-5-20).         (9) An automated record keeping fee (IC 33-37-5-21).
(10) A late payment fee (IC 33-37-5-22).
(11) A public defense administration fee (IC 33-37-5-21.2).
(12) A judicial insurance adjustment fee (IC 33-37-5-25).
(13) A judicial salaries fee (IC 33-37-5-26).
(14) A court administration fee (IC 33-37-5-27).
(15) A DNA sample processing fee (IC 33-37-5-26.2).
(c) The clerk shall transfer to the county auditor or fiscal officer of the municipal corporation the following fees, not later than thirty (30) days after the fees are collected:
(1) The alcohol and drug services program user fee (IC 33-37-5-8(b)).
(2) The law enforcement continuing education program fee (IC 33-37-5-8(c)).
(3) The deferral program fee (subsection e).
The auditor or fiscal officer shall deposit the fees in the user fee fund established under IC 33-37-8.
(d) The defendant is not liable for any ordinance violation costs fee in an action if all the following apply:
(1) The defendant was charged with an ordinance violation subject to IC 33-36.
(2) The defendant denied the violation under IC 33-36-3.
(3) Proceedings in court against the defendant were initiated under IC 34-28-5 (or IC 34-4-32 before its repeal).
(4) The defendant was tried and the court entered judgment for the defendant for the violation.
(e) Instead of the infraction or ordinance violation costs fee prescribed by subsection (a), the clerk shall collect a deferral program fee if an agreement between a prosecuting attorney or an attorney for a municipal corporation and the person charged with a violation entered into under IC 34-28-5-1 (or IC 34-4-32-1 before its repeal) requires payment of those fees by the person charged with the violation. The deferral program fee is:
(1) an initial user's fee not to exceed fifty-two dollars ($52); and
(2) a monthly user's fee not to exceed ten dollars ($10) for each month the person remains in the deferral program.
(f) The fees prescribed by this section are costs for purposes of IC 34-28-5-5 and may be collected from a defendant against whom judgment is entered. Any penalty assessed is in addition to costs.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.17; P.L.95-2004, SEC.5; P.L.2-2005, SEC.101; P.L.176-2005, SEC.5.

IC 33-37-4-3
Juvenile costs fee; additional fees
Sec. 3. (a) The clerk shall collect a juvenile costs fee of one hundred twenty dollars ($120) for each action filed under any of the following:
(1) IC 31-34 (children in need of services).
(2) IC 31-37 (delinquent children).         (3) IC 31-14 (paternity).
(b) In addition to the juvenile costs fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A marijuana eradication program fee (IC 33-37-5-7).
(3) An alcohol and drug services program user fee (IC 33-37-5-8(b)).
(4) A law enforcement continuing education program fee (IC 33-37-5-8(c)).
(5) An alcohol and drug countermeasures fee (IC 33-37-5-10).
(6) A document storage fee (IC 33-37-5-20).
(7) An automated record keeping fee (IC 33-37-5-21).
(8) A late payment fee (IC 33-37-5-22).
(9) A public defense administration fee (IC 33-37-5-21.2).
(10) A judicial insurance adjustment fee (IC 33-37-5-25).
(11) A judicial salaries fee (IC 33-37-5-26).
(12) A court administration fee (IC 33-37-5-27).
(13) A DNA sample processing fee (IC 33-37-5-26.2).
(c) The clerk shall transfer to the county auditor or city or town fiscal officer the following fees not later than thirty (30) days after they are collected:
(1) The marijuana eradication program fee (IC 33-37-5-7).
(2) The alcohol and drug services program user fee (IC 33-37-5-8(b)).
(3) The law enforcement continuing education program fee (IC 33-37-5-8(c)).
The auditor or fiscal officer shall deposit the fees in the appropriate user fee fund established under IC 33-37-8.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.18; P.L.95-2004, SEC.6; P.L.2-2005, SEC.102; P.L.176-2005, SEC.6.

IC 33-37-4-4
Civil costs fee; additional fees
Sec. 4. (a) The clerk shall collect a civil costs fee of one hundred dollars ($100) from a party filing a civil action. This subsection does not apply to the following civil actions:
(1) Proceedings to enforce a statute defining an infraction under IC 34-28-5 (or IC 34-4-32 before its repeal).
(2) Proceedings to enforce an ordinance under IC 34-28-5 (or IC 34-4-32 before its repeal).
(3) Proceedings in juvenile court under IC 31-34 or IC 31-37.
(4) Proceedings in paternity under IC 31-14.
(5) Proceedings in small claims court under IC 33-34.
(6) Proceedings in actions described in section 7 of this chapter.
(b) In addition to the civil costs fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:         (1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A support and maintenance fee (IC 33-37-5-6).
(3) A document storage fee (IC 33-37-5-20).
(4) An automated record keeping fee (IC 33-37-5-21).
(5) A public defense administration fee (IC 33-37-5-21.2).
(6) A judicial insurance adjustment fee (IC 33-37-5-25).
(7) A judicial salaries fee (IC 33-37-5-26).
(8) A court administration fee (IC 33-37-5-27).
(9) A service fee (IC 33-37-5-28(b)(1) or IC 33-37-5-28(b)(2)).
(10) A garnishee service fee (IC 33-37-5-28(b)(3) or IC 33-37-5-28(b)(4)).
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.19; P.L.95-2004, SEC.7; P.L.2-2005, SEC.103; P.L.176-2005, SEC.7; P.L.174-2006, SEC.15.

IC 33-37-4-5
Small claims costs fee; additional fees
Sec. 5. (a) For each small claims action the clerk shall collect from the party filing the action a small claims costs fee of thirty-five dollars ($35). However, a clerk may not collect a small claims costs fee for a small claims action filed by or on behalf of the attorney general.
(b) In addition to a small claims costs fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A document storage fee (IC 33-37-5-20).
(3) An automated record keeping fee (IC 33-37-5-21).
(4) A judicial administration fee (IC 33-37-5-21.2).
(5) A judicial insurance adjustment fee (IC 33-37-5-25).
(c) This section expires July 1, 2005.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.20; P.L.95-2004, SEC.8; P.L.2-2005, SEC.104.

IC 33-37-4-6
Small claims costs fee, small claims service fee, and additional fees
Sec. 6. (a) For each small claims action, the clerk shall collect the following fees:
(1) From the party filing the action:
(A) a small claims costs fee of thirty-five dollars ($35);
(B) a small claims service fee of ten dollars ($10) for each named defendant that is not a garnishee defendant; and
(C) if the party has named more than three (3) garnishees or garnishee defendants, a small claims garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant in excess of three (3).
(2) From any party adding a defendant that is not a garnishee defendant, a small claims service fee of ten dollars ($10) for

each defendant that is not a garnishee defendant added in the action.
(3) From any party adding a garnishee or garnishee defendant, a small claims garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant added to the action. However, a clerk may not collect a small claims garnishee service fee for the first three (3) garnishees named in the action.
However, a clerk may not collect a small claims costs fee, small claims service fee, or small claims garnishee service fee for a small claims action filed by or on behalf of the attorney general.
(b) In addition to a small claims costs fee, small claims service fee, and small claims garnishee service fee collected under this section, the clerk shall collect the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A document storage fee (IC 33-37-5-20).
(3) An automated record keeping fee (IC 33-37-5-21).
(4) A public defense administration fee (IC 33-37-5-21.2).
(5) A judicial insurance adjustment fee (IC 33-37-5-25).
(6) A judicial salaries fee (IC 33-37-5-26).
(7) A court administration fee (IC 33-37-5-27).
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.21; P.L.95-2004, SEC.9; P.L.2-2005, SEC.105; P.L.176-2005, SEC.8; P.L.174-2006, SEC.11.

IC 33-37-4-7
Probate costs fee; additional fees
Sec. 7. (a) Except as provided under subsection (c), the clerk shall collect from the party filing the action a probate costs fee of one hundred twenty dollars ($120) for each action filed under any of the following:
(1) IC 6-4.1-5 (determination of inheritance tax).
(2) IC 29 (probate).
(3) IC 30 (trusts and fiduciaries).
(b) In addition to the probate costs fee collected under subsection (a), the clerk shall collect from the party filing the action the following fees, if they are required under IC 33-37-5:
(1) A document fee (IC 33-37-5-1, IC 33-37-5-3, or IC 33-37-5-4).
(2) A document storage fee (IC 33-37-5-20).
(3) An automated record keeping fee (IC 33-37-5-21).
(4) A public defense administration fee (IC 33-37-5-21.2).
(5) A judicial insurance adjustment fee (IC 33-37-5-25).
(6) A judicial salaries fee (IC 33-37-5-26).
(7) A court administration fee (IC 33-37-5-27).
(c) A clerk may not collect a court costs fee for the filing of the following exempted actions:
(1) Petition to open a safety deposit box.
(2) Filing an inheritance tax return, unless proceedings other

than the court's approval of the return become necessary.
(3) Offering a will for probate under IC 29-1-7, unless proceedings other than admitting the will to probate become necessary.
As added by P.L.98-2004, SEC.16. Amended by P.L.85-2004, SEC.22; P.L.95-2004, SEC.10; P.L.2-2005, SEC.106; P.L.176-2005, SEC.9.

IC 33-37-4-8
Actions listed in IC 33-37-4-4, IC 33-37-4-5, IC 33-37-4-6, and IC 33-37-4-7; change of venue
Sec. 8. (a) This section applies in all actions listed in sections 4, 5, 6, and 7 of this chapter.
(b) In an action in which there has been or will be a change of venue or transfer from one (1) county to another, the clerk of the court from which the action is transferred shall collect from the party seeking change of venue a fee equal to that required by sections 4, 5, 6, and 7 of this chapter. The clerk of the transferring court shall forward the fee collected under this section to the clerk of the court to which the action is transferred.
As added by P.L.98-2004, SEC.16.

IC 33-37-4-9
Proration of court costs not required on receipt
Sec. 9. The clerk is not required to show on each receipt for court costs collected the proration of court costs:
(1) remitted to the auditor of state, the county auditor, and the municipality as specified in IC 33-37-7; or
(2) collected for any funds specified in IC 33-37-5.
As added by P.L.98-2004, SEC.16.

IC 33-37-4-10
Fee bills; issuance; collection; lien
Sec. 10. (a) Not later than seventy-five (75) days after judgment is entered in an action, the clerk shall issue an itemized fee bill for the collection of fees that were charged against the party in that action and that remain unpaid. The clerk shall present the fee bill for collection to the sheriff of a county in which the debtor party resides or in which the debtor party has property.
(b) The sheriff shall do the following:
(1) Collect the amount due under the fee bill.
(2) Return the fee bill to the clerk not more than sixty (60) days after the day the fee bill was issued.
(c) After presented to the sheriff, a fee bill has the effect of an execution and operates as a lien upon the real and personal property of the debtor.
(d) A successor of an officer may issue fee bills for the fees of the officer's predecessors in office in the manner provided under this chapter. A clerk may issue the fee bills of the sheriff or the former sheriffs of the county in the same manner. As added by P.L.98-2004, SEC.16.



CHAPTER 5. COLLECTION OF ADDITIONAL FEES

IC 33-37-5-1
Preparing transcript or copy of record; fee
Sec. 1. (a) This section applies to a document fee for preparing a transcript or copy of any record. However, this section does not apply to either of the following:
(1) The preparation or copying of a record:
(A) through the use of enhanced access under IC 5-14-3; or
(B) by a governmental entity using an electronic device.
(2) The transmitting of a document by facsimile machine or other electronic device.
(b) Except as provided in subsection (c), the clerk shall collect a fee of one dollar ($1) per legal size or letter size page, including a page only partially covered with writing.
(c) The legislative body of a county may adopt by ordinance a schedule of document fees to be collected by a clerk under this section. If an ordinance has been adopted, the clerk shall collect document fees according to the schedule. However, the document fee collected by the clerk under this subsection may not exceed one dollar ($1) per legal size or letter size page, including a page only partially covered with writing.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-2
Clerk's record perpetuation fund
Sec. 2. (a) Each clerk shall establish a clerk's record perpetuation fund. The clerk shall deposit all the following in the fund:
(1) Revenue received by the clerk for transmitting documents by facsimile machine to a person under IC 5-14-3.
(2) Document storage fees required under section 20 of this chapter.
(3) The late payment fees imposed under section 22 of this chapter that are authorized for deposit in the clerk's record perpetuation fund under IC 33-37-7-2.
(4) The fees required under IC 29-1-7-3.1 for deposit of a will.
(b) The clerk may use any money in the fund for the following purposes:
(1) The preservation of records.
(2) The improvement of record keeping systems and equipment.
As added by P.L.98-2004, SEC.16. Amended by P.L.238-2005, SEC.56; P.L.1-2006, SEC.507.

IC 33-37-5-3
Document fee; certificate under seal
Sec. 3. Notwithstanding IC 5-14-3, the clerk shall collect a document fee of one dollar ($1) for each certificate under seal attached in authentication of a copy of any record, paper, or transcript. As added by P.L.98-2004, SEC.16.

IC 33-37-5-4
Document fee; transcript of judgment to become real estate lien
Sec. 4. The clerk shall collect a document fee of three dollars ($3) for preparing or recording a transcript of a judgment to become a lien on real estate.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-5
Forwarding document fees
Sec. 5. The clerk shall forward document fees collected under this chapter to the county auditor or city or town fiscal officer in accordance with IC 33-37-7-12(a).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-6 Version a
Support and maintenance payments; fees
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 6. (a) This section applies to an action in which a final court order requires a person to pay support or maintenance payments through the clerk.
(b) The clerk shall collect a fee in addition to support and maintenance payments. The fee is the following:
(1) Twenty dollars ($20) for the calendar year in which the initial order is entered, unless the first payment is due after June 30 of that calendar year.
(2) Ten dollars ($10) for the calendar year in which the initial order was entered, if the first payment is due after June 30 of that calendar year.
(3) In each subsequent year in which the initial order or a modified order is in effect, twenty dollars ($20) if the fee is paid before February 1, or thirty dollars ($30) if paid after January 31.
(c) The fee required under subsection (b) is due at the time that the first support or maintenance payment for the calendar year in which the fee must be paid is due.
(d) The clerk may not deduct the fee from a support or maintenance payment.
(e) Except as provided under IC 33-32-4-6 and IC 33-37-7-2(g), the clerk shall forward the fee collected under this section to the county auditor in accordance with IC 33-37-7-12(a).
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.508.

IC 33-37-5-6 Version b
Support and maintenance payments; fees; annual fee for income payors
Note: This version of section effective 7-1-2006. See also

preceding version of this section, effective until 7-1-2006.
Sec. 6. (a) This section applies to an action in which a final court order requires a person to pay support or maintenance payments through the clerk or the state central collection unit.
(b) The clerk or the state central collection unit shall collect a fee in addition to support and maintenance payments. The fee is thirty dollars ($30) for each calendar year.
(c) The fee required under subsection (b) is due at the time that the first support or maintenance payment for the calendar year in which the fee must be paid is due.
(d) The clerk may not deduct the fee from a support or maintenance payment.
(e) Except as provided under IC 33-32-4-6 and IC 33-37-7-2(g), if a fee is collected under this section by the clerk, the clerk shall forward the fee to the county auditor in accordance with IC 33-37-7-12(a). If a fee is collected under this section by the central collection unit, the fee shall be deposited in the state general fund.
(f) Income payors required to withhold income under IC 31-16-15 shall pay the annual fee required by subsection (b) through the income withholding procedures described in IC 31-16-15-1.
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.508; P.L.146-2006, SEC.59 and P.L.148-2006, SEC.33.

IC 33-37-5-7
Marijuana eradication program fee
Sec. 7. (a) This section applies to criminal actions.
(b) The clerk shall collect the marijuana eradication program fee set by the court under IC 15-3-4.6-4.1 if:
(1) a weed control board has been established in the county under IC 15-3-4.6-1; and
(2) the person has been convicted of an offense under IC 35-48-4 in a case prosecuted in that county.
(c) The court may set a fee under this section of not more than three hundred dollars ($300).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-8
Alcohol and drug services program fee; law enforcement continuing education program fee
Sec. 8. (a) This section applies to criminal, infraction, and ordinance violation actions. However, it does not apply to a case excluded under IC 33-37-4-2(d).
(b) The clerk shall collect the alcohol and drug services program fee set by the court under IC 12-23-14-16 in a county that has established an alcohol and drug services program.
(c) In each action in which a defendant is found to have:
(1) committed a crime;
(2) violated a statute defining an infraction; or
(3) violated an ordinance of a municipal corporation; the clerk shall collect a law enforcement continuing education program fee of three dollars ($3).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-9
Drug abuse, prosecution, interdiction, and correction fee
Sec. 9. (a) This section applies to criminal actions.
(b) The court shall assess a drug abuse, prosecution, interdiction, and correction fee of at least two hundred dollars ($200) and not more than one thousand dollars ($1,000) against a person convicted of an offense under IC 35-48-4.
(c) In determining the amount of the drug abuse, prosecution, interdiction, and correction fee assessed against a person under subsection (b), a court shall consider the person's ability to pay the fee.
(d) The clerk shall collect the drug abuse, prosecution, interdiction, and correction fee set by the court when a person is convicted of an offense under IC 35-48-4.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-10
Countermeasures fee; collection
Sec. 10. (a) The clerk shall collect an alcohol and drug countermeasures fee of two hundred dollars ($200) in each action in which:
(1) a person is found to have:
(A) committed an offense under IC 9-30-5;
(B) violated a statute defining an infraction under IC 9-30-5; or
(C) been adjudicated a delinquent for an act that would be an offense under IC 9-30-5, if committed by an adult; and
(2) the person's driving privileges are suspended by the court or the bureau of motor vehicles as a result of the finding.
(b) The clerk shall collect an alcohol and drug countermeasures fee of two hundred dollars ($200) in each action in which:
(1) a person is charged with an offense under IC 9-30-5; and
(2) by a plea agreement or an agreement of the parties that is approved by the court:
(A) judgment is entered for an offense under:
(i) IC 9-21-8-50;
(ii) IC 9-21-8-52;
(iii) IC 7.1-5-1-3; or
(iv) IC 7.1-5-1-6; and
(B) the defendant agrees to pay the alcohol and drug counter measures fee.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-11
Alcohol abuse deterrent fee; medical fee; collection
Sec. 11. (a) This section applies to an action in a circuit court in

a county that has established a program under IC 9-30-9.
(b) The probation department shall collect an alcohol abuse deterrent program fee and a medical fee set by the court under IC 9-30-9-8 and deposit the fee into the supplemental adult probation services fund.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-12
Child abuse prevention fee
Sec. 12. The court shall order a person to pay a child abuse prevention fee of one hundred dollars ($100) to the clerk in each criminal action in which:
(1) the person is found to have committed the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) reckless homicide (IC 35-42-1-5);
(E) battery (IC 35-42-2-1);
(F) rape (IC 35-42-4-1);
(G) criminal deviate conduct (IC 35-42-4-2);
(H) child molesting (IC 35-42-4-3);
(I) child exploitation (IC 35-42-4-4);
(J) vicarious sexual gratification (IC 35-42-4-5);
(K) child solicitation (IC 35-42-4-6);
(L) incest (IC 35-46-1-3);
(M) neglect of a dependent (IC 35-46-1-4);
(N) child selling (IC 35-46-1-4); or
(O) child seduction (IC 35-42-4-7); and
(2) the victim of the offense is less than eighteen (18) years of age.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-13
Domestic violence prevention and treatment fee
Sec. 13. The court shall order a person to pay a domestic violence prevention and treatment fee of fifty dollars ($50) to the clerk in each criminal action in which:
(1) the person is found to have committed the offense of:
(A) murder (IC 35-42-1-1);
(B) causing suicide (IC 35-42-1-2);
(C) voluntary manslaughter (IC 35-42-1-3);
(D) reckless homicide (IC 35-42-1-5);
(E) battery (IC 35-42-2-1);
(F) domestic battery (IC 35-42-2-1.3); or
(G) rape (IC 35-42-4-1); and
(2) the victim:
(A) is a spouse or former spouse of the person who committed an offense under subdivision (1);
(B) is or was living as if a spouse of the person who committed the offense of domestic battery under subdivision

(1)(F); or
(C) has a child in common with the person who committed the offense of domestic battery under subdivision (1)(F).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-14
Highway work zone fee; application
Sec. 14. (a) This section applies to criminal, infraction, and ordinance violation actions that are traffic offenses (as defined in IC 9-30-3-5).
(b) The clerk shall collect a highway worksite zone fee of fifty cents ($0.50). However, the clerk shall collect a highway worksite zone fee of twenty-five dollars and fifty cents ($25.50) if:
(1) the criminal action, infraction, or ordinance violation is:
(A) exceeding a worksite speed limit (as provided in IC 9-21-5-2 and authorized by IC 9-21-5-3); or
(B) failure to merge (as provided in IC 9-21-8-7.5); and
(2) the judge orders the clerk to collect the fee for exceeding a worksite speed limit or failure to merge.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-15
Service of process fee
Sec. 15. (a) The sheriff shall collect a service of process fee of thirteen dollars ($13) from a party requesting service of a writ, an order, a process, a notice, a tax warrant, or any other paper completed by the sheriff.
(b) The sheriff shall collect from the person who filed the civil action a service of process fee of sixty dollars ($60), in addition to any other fee for service of process, if:
(1) a person files a civil action outside Indiana; and
(2) a sheriff in Indiana is requested to perform a service of process associated with the civil action in Indiana.
(c) A sheriff shall transfer fees collected under this section to the county auditor of the county in which the sheriff has jurisdiction.
(d) The county auditor shall deposit fees collected under this section:
(1) in the pension trust established by the county under IC 36-8-10-12; or
(2) if the county has not established a pension trust under IC 36-8-10-12, in the county general fund.
As added by P.L.98-2004, SEC.16. Amended by P.L.174-2006, SEC.12.

IC 33-37-5-16
Judgments; collection, transfer, and deposit of funds
Sec. 16. In addition to any other duties, a clerk shall do the following:
(1) Collect and transfer additional judgments to a county auditor under IC 9-18-2-41.         (2) Deposit funds collected as judgments in the state highway fund under IC 9-20-18-12.
(3) Deposit funds in the conservation officers fish and wildlife fund under IC 14-22-38-4, IC 14-22-38-5, and IC 14-22-40-8.
(4) Deposit funds collected as judgments in the state general fund under IC 34-28-5-4.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-17
Deferred prosecution fees
Sec. 17. (a) This section applies to actions in which the court defers prosecution under IC 33-39-1-8.
(b) In each action in which prosecution is deferred, the clerk shall collect from the defendant a deferred prosecution fee of one hundred twenty dollars ($120) for court costs.
As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.10.

IC 33-37-5-18
Safe schools fee
Sec. 18. (a) In each criminal action in which a person is convicted of an offense in which the possession or use of a firearm was an element of the offense, the court shall assess a safe schools fee of at least two hundred dollars ($200) and not more than one thousand dollars ($1,000).
(b) In determining the amount of the safe schools fee assessed against a person under subsection (a), a court shall consider the person's ability to pay the fee.
(c) The clerk shall collect the safe schools fee set by the court when a person is convicted of an offense in which the possession or use of a firearm was an element of the offense.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-19
Criminal conviction; jury fees
Sec. 19. (a) The clerk shall collect a jury fee of two dollars ($2) in each action in which a defendant is found to have committed a crime, violated a statute defining an infraction, or violated an ordinance of a municipal corporation.
(b) The fee collected under this section shall be deposited into the county user fee fund established by IC 33-37-8-5.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-20
Document storage fee
Sec. 20. (a) This section applies to all civil, criminal, infraction, and ordinance violation actions.
(b) The clerk shall collect a document storage fee of two dollars ($2).
As added by P.L.98-2004, SEC.16.
IC 33-37-5-21
Automated record keeping fee
Sec. 21. (a) This section applies to all civil, criminal, infraction, and ordinance violation actions.
(b) The clerk shall collect the following automated record keeping fee:
(1) Seven dollars ($7) after June 30, 2003, and before July 1, 2009.
(2) Four dollars ($4) after June 30, 2009.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-21.2
Public defense administration fee
Sec. 21.2. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1 and in each small claims action in a court described in IC 33-34, the clerk shall collect a public defense administration fee of three dollars ($3).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a public defense administration fee of three dollars ($3).
As added by P.L.85-2004, SEC.23. Amended by P.L.176-2005, SEC.11; P.L.1-2006, SEC.509.

IC 33-37-5-22
Late payment fee
Sec. 22. (a) Except as provided in subsection (e), this section applies to an action if all the following apply:
(1) The defendant is found, in a court that has a local court rule imposing a late payment fee under this section, to have:
(A) committed a crime;
(B) violated a statute defining an infraction;
(C) violated an ordinance of a municipal corporation; or
(D) committed a delinquent act.
(2) The defendant is required to pay:
(A) court costs, including fees;
(B) a fine; or
(C) a civil penalty.
(3) The defendant is not determined by the court imposing the court costs, fine, or civil penalty to be indigent.
(4) The defendant fails to pay to the clerk the costs, fine, or civil penalty in full before the later of the following:
(A) The end of the business day on which the court enters the conviction or judgment.             (B) The end of the period specified in a payment schedule set for the payment of court costs, fines, and civil penalties under rules adopted for the operation of the court.
(b) A court may adopt a local rule to impose a late payment fee under this section on defendants described in subsection (a).
(c) Subject to subsection (d), the clerk of a court that adopts a local rule imposing a late payment fee under this section shall collect a late payment fee of twenty-five dollars ($25) from a defendant described in subsection (a).
(d) Notwithstanding IC 33-37-2-2, a court may suspend a late payment fee if the court finds that the defendant has demonstrated good cause for failure to make a timely payment of court costs, a fine, or a civil penalty.
(e) A plaintiff or defendant in an action under IC 33-34 shall pay a late fee of twenty-five dollars ($25) if the plaintiff or defendant:
(1) is required to pay court fees or costs under IC 33-34-8-1;
(2) is not determined by the court imposing the court costs to be indigent; and
(3) fails to pay the costs in full before the later of the following:
(A) The end of the business day on which the court enters the judgment.
(B) The end of the period specified in a payment schedule set for the payment of court costs under rules adopted for the operation of the court.
A court may suspend a late payment fee if the court finds that the plaintiff or defendant has demonstrated good cause for failure to make timely payment of the fee.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-23
Sexual assault victims assistance fee
Sec. 23. (a) This section applies to criminal actions.
(b) The court shall assess a sexual assault victims assistance fee of at least two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000) against an individual convicted in Indiana of any of the following offenses:
(1) Rape (IC 35-42-4-1).
(2) Criminal deviate conduct (IC 35-42-4-2).
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Sexual battery (IC 35-42-4-8).
(9) Sexual misconduct with a minor as a Class A or Class B felony (IC 35-42-4-9).
(10) Incest (IC 35-46-1-3).
As added by P.L.98-2004, SEC.16.

IC 33-37-5-24 Drug court fee
Sec. 24. (a) This section applies to a proceeding in a drug court under IC 12-23-14.5.
(b) The clerk shall collect a drug court fee if payment of the fee is ordered by a drug court under IC 12-23-14.5-12.
As added by P.L.98-2004, SEC.16.

IC 33-37-5-25
Judicial insurance adjustment fee
Sec. 25. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1, the clerk shall collect a judicial insurance adjustment fee of one dollar ($1).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a judicial insurance adjustment fee of one dollar ($1).
As added by P.L.95-2004, SEC.11. Amended by P.L.2-2005, SEC.107; P.L.1-2006, SEC.510.

IC 33-37-5-26
Judicial salaries fee
Sec. 26. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding for an infraction violation.
(3) A proceeding for an ordinance violation.
(4) A small claims action.
In each action filed in a court described in IC 33-37-1-1, the clerk shall collect a judicial salaries fee equal to the amount specified in the schedule in subsection (d).
(b) In each small claims action filed in a court described in IC 33-37-1-1 or IC 33-34, the clerk shall collect a judicial salaries fee specified in the schedule in subsection (e).
(c) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have violated an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a judicial salaries fee specified in the schedule in subsection (d).
(d) Beginning:
(1) after June 30, 2005, and ending before July 1 of the first state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fifteen dollars ($15);         (2) after June 30 immediately preceding the first state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the second state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is sixteen dollars ($16);
(3) after June 30 immediately preceding the second state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the third state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is seventeen dollars ($17);
(4) after June 30 immediately preceding the third state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fourth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is eighteen dollars ($18);
(5) after June 30 immediately preceding the fourth state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fifth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is nineteen dollars ($19); and
(6) after June 30 immediately preceding the fifth state fiscal year in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is twenty dollars ($20).
(e) Beginning:
(1) after June 30, 2005, and ending before July 1 of the first state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is ten dollars ($10);
(2) after June 30 immediately preceding the first state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the second state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is eleven dollars ($11);
(3) after June 30 immediately preceding the second state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the third state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is twelve dollars ($12);
(4) after June 30 immediately preceding the third state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fourth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is thirteen

dollars ($13);
(5) after June 30 immediately preceding the fourth state fiscal year in which salaries are increased under IC 33-38-5-8.1 and ending before July 1 of the fifth state fiscal year after June 30, 2006, in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fourteen dollars ($14); and
(6) after June 30 immediately preceding the fifth state fiscal year in which salaries are increased under IC 33-38-5-8.1, the judicial salaries fee to which this subsection applies is fifteen dollars ($15).
As added by P.L.176-2005, SEC.12.

IC 33-37-5-26.2
DNA sample processing fee
Sec. 26.2. In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a DNA sample processing fee of two dollars ($2).
As added by P.L.176-2005, SEC.13. Amended by P.L.174-2006, SEC.13.

IC 33-37-5-27
Court administration fee
Sec. 27. (a) This subsection does not apply to the following:
(1) A criminal proceeding.
(2) A proceeding to enforce a statute defining an infraction.
(3) A proceeding for an ordinance violation.
In each action filed in a court described in IC 33-37-1-1 and in each small claims action in a court described in IC 33-34, the clerk shall collect a court administration fee of three dollars ($3).
(b) In each action in which a person is:
(1) convicted of an offense;
(2) required to pay a pretrial diversion fee;
(3) found to have committed an infraction; or
(4) found to have violated an ordinance;
the clerk shall collect a court administration fee of three dollars ($3).
As added by P.L.176-2005, SEC.14. Amended by P.L.80-2006, SEC.16.

IC 33-37-5-28
Civil action service fee; garnishee service fee
Sec. 28. (a) Except as provided in subsection (c), this section applies to a civil action in which the clerk is required to collect a civil costs fee under IC 33-37-4-4(a).
(b) The clerk shall collect the following:
(1) From the party filing the civil action, a service fee of ten

dollars ($10) for each additional defendant that is not a garnishee defendant named other than the first named defendant.
(2) From any party adding a defendant that is not a garnishee defendant, a service fee of ten dollars ($10) for each defendant that is not a garnishee defendant added in the civil action.
(3) From a party that has named more than three (3) garnishees or garnishee defendants, a garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant in excess of three (3).
(4) From a party adding a garnishee or garnishee defendant, a garnishee service fee of ten dollars ($10) for each garnishee or garnishee defendant added to the action. However, a clerk may not collect a garnishee service fee for the first three (3) garnishees or garnishee defendants named in the action.
(c) This section does not apply to an action in which service is made by publication in accordance with Indiana Trial Rule 4.13.
As added by P.L.176-2005, SEC.15. Amended by P.L.174-2006, SEC.14.

IC 33-37-5-29
Reentry court fee
Sec. 29. (a) This section applies to a person receiving services from a reentry court under IC 33-23-14.
(b) The clerk shall collect a reentry court fee if payment of the fee is ordered by a court under IC 33-23-14-12.
As added by P.L.60-2006, SEC.4.



CHAPTER 6. CREDIT CARD SERVICE FEE

IC 33-37-6-1
Application
Sec. 1. This chapter applies to any transaction in which:
(1) the clerk is required to collect money from a person, including:
(A) bail;
(B) a fine;
(C) a civil penalty;
(D) a court fee, court cost, or user fee imposed by the court; or
(E) a fee for the preparation, duplication, or transmission of a document; and
(2) the person pays the clerk by means of a credit card, debit card, charge card, or similar method.
As added by P.L.98-2004, SEC.16.

IC 33-37-6-2
Discharge of debt liability; vendor transanction charge or discount fee; contracts with payment processing companies authorized
Sec. 2. (a) A payment made under this chapter does not finally discharge the person's liability, and the person has not paid the liability until the clerk receives payment or credit from the institution responsible for making the payment or credit.
(b) The clerk may contract with a bank or credit card vendor for acceptance of bank or credit cards. Subject to subsection (d), if there is a vendor transaction charge or discount fee, whether billed to the clerk or charged directly to the clerk's account, the clerk shall collect a fee from the person using the bank card or credit card. The fee collected under this section is a permitted additional charge to the money the clerk is required to collect under section 1(1) of this chapter.
(c) Subject to subsection (d), the clerk may contract with a payment processing company, which may collect a transaction fee from the person using the bank card or credit card. The fee collected under this section is a permitted additional charge to the money the clerk is required to collect under section 1(1) of this chapter.
(d) The clerk shall collect and deposit in the appropriate fund an amount not less than the amount the clerk would collect and deposit if the clerk received payment by a means other than a bank card or credit card.
As added by P.L.98-2004, SEC.16. Amended by P.L.65-2004, SEC.16; P.L.171-2006, SEC.8.

IC 33-37-6-3
Use of credit card service fee
Sec. 3. (a) The clerk shall forward credit card service fees collected under section 2 of this chapter to the county auditor or the

city or town fiscal officer in accordance with IC 33-37-7-12(a).
(b) Funds described in subsection (a) may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.98-2004, SEC.16.



CHAPTER 7. DISTRIBUTION OF COURT FEES

IC 33-37-7-1 Repealed
(Repealed by P.L.1-2006, SEC.588.)



CHAPTER 8. LOCAL USER FEE FUNDS

IC 33-37-8-1
"City or town fund"
Sec. 1. As used in this chapter, "city or town fund" refers to the city or town user fee fund established under section 3 of this chapter.
As added by P.L.98-2004, SEC.16.

IC 33-37-8-2
"County fund"
Sec. 2. As used in this chapter, "county fund" refers to the county user fee fund established under section 5 of this chapter.
As added by P.L.98-2004, SEC.16.

IC 33-37-8-3
City or town user fee fund
Sec. 3. (a) A city or town user fee fund is established in each city or town having a city or town court for the purpose of supplementing the cost of various program services. The city or town fund is administered by the fiscal officer of the city or town.
(b) The city or town fund consists of the following fees collected by a clerk under this article:
(1) The pretrial diversion program fee.
(2) The alcohol and drug services fee.
(3) The law enforcement continuing education program fee.
(4) The deferral program fee.
(5) The drug court fee.
(6) The reentry court fee.
As added by P.L.98-2004, SEC.16. Amended by P.L.60-2006, SEC.5.

IC 33-37-8-4
City or town funds; appropriations; deferral and pretrial diversion programs
Sec. 4. (a) Upon receipt of monthly claims submitted on oath to the fiscal body by a program listed in section 3(b) of this chapter, the fiscal body of the city or town shall appropriate from the city or town fund to the program the amount collected for the program fee under IC 33-37-5.
(b) Funds derived from a deferral program or a pretrial diversion program may be used only for the following purposes:
(1) Personnel expenses related to the operation of the program.
(2) Special training for:
(A) a prosecuting attorney;
(B) a deputy prosecuting attorney;
(C) support staff for a prosecuting attorney or deputy prosecuting attorney; or
(D) a law enforcement officer.
(3) Employment of a deputy prosecutor or prosecutorial support staff.         (4) Victim assistance.
(5) Electronic legal research.
(6) Office equipment, including computers, computer software, communication devices, office machinery, furnishings, and office supplies.
(7) Expenses of a criminal investigation and prosecution.
(8) An activity or program operated by the prosecuting attorney that is intended to reduce or prevent criminal activity, including:
(A) substance abuse;
(B) child abuse;
(C) domestic violence;
(D) operating while intoxicated; and
(E) juvenile delinquency.
(9) Any other purpose that benefits the office of the prosecuting attorney or law enforcement and that is agreed upon by the county fiscal body and the prosecuting attorney.
(c) Funds described in subsection (b) may be used only in accordance with guidelines adopted by the prosecuting attorneys council under IC 33-39-8-5.
As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.19.

IC 33-37-8-5
County user fee fund
Sec. 5. (a) A county user fee fund is established in each county to finance various program services. The county fund is administered by the county auditor.
(b) The county fund consists of the following fees collected by a clerk under this article and by the probation department for the juvenile court under IC 31-34-8-8 or IC 31-37-9-9:
(1) The pretrial diversion program fee.
(2) The informal adjustment program fee.
(3) The marijuana eradication program fee.
(4) The alcohol and drug services program fee.
(5) The law enforcement continuing education program fee.
(6) The deferral program fee.
(7) The jury fee.
(8) The drug court fee.
(9) The reentry court fee.
(c) All of the jury fee and two dollars ($2) of a deferral program fee collected under IC 33-37-4-2(e) shall be deposited by the county auditor in the jury pay fund established under IC 33-37-11.
As added by P.L.98-2004, SEC.16. Amended by P.L.60-2006, SEC.6.

IC 33-37-8-6
County funds; appropriations; deferral and pretrial diversion programs
Sec. 6. (a) Upon receipt of monthly claims submitted on oath to the fiscal body by a program listed in section 5(b) of this chapter, the

county fiscal body shall appropriate from the county fund to the program or fund the amount collected for the program under IC 33-37-5.
(b) Funds derived from a deferral program or a pretrial diversion program may be used only for the following purposes:
(1) Personnel expenses related to the operation of the program.
(2) Special training for:
(A) a prosecuting attorney;
(B) a deputy prosecuting attorney;
(C) support staff for a prosecuting attorney or deputy prosecuting attorney; or
(D) a law enforcement officer.
(3) Employment of a deputy prosecutor or prosecutorial support staff.
(4) Victim assistance.
(5) Electronic legal research.
(6) Office equipment, including computers, computer software, communication devices, office machinery, furnishings, and office supplies.
(7) Expenses of a criminal investigation and prosecution.
(8) An activity or program operated by the prosecuting attorney that is intended to reduce or prevent criminal activity, including:
(A) substance abuse;
(B) child abuse;
(C) domestic violence;
(D) operating while intoxicated; and
(E) juvenile delinquency.
(9) Any other purpose that benefits the office of the prosecuting attorney or law enforcement and that is agreed upon by the county fiscal body and the prosecuting attorney.
(c) Funds described in subsection (b) may be used only in accordance with guidelines adopted by the prosecuting attorneys council under IC 33-39-8-5.
As added by P.L.98-2004, SEC.16. Amended by P.L.176-2005, SEC.20.

IC 33-37-8-7
Pretrial diversion program fund
Sec. 7. (a) This section applies when a county auditor has established a pretrial diversion program fund to receive funds initially deposited in the county fund from the collection of the pretrial diversion program fee. Whenever a prosecuting attorney:
(1) certifies to the county fiscal body that the amount in the pretrial diversion program fund exceeds the amount needed to finance the pretrial diversion program services during the calendar year; and
(2) states the amount of the excess funds in the certification;
the fiscal body may adopt an ordinance to appropriate the excess funds from the pretrial diversion program fund to the office of the

prosecuting attorney.
(b) Funds appropriated as described in subsection (a) may be used by the office of the prosecuting attorney for any purpose specified in the appropriation ordinance adopted by the fiscal body.
(c) A county fiscal body may not transfer funds previously appropriated to the office of the prosecuting attorney as a result of an appropriation described in subsection (a).
As added by P.L.98-2004, SEC.16.

IC 33-37-8-8
Collection of jury fees; transfer of funds to jury pay
Sec. 8. (a) This section applies to jury fees collected under IC 33-37-5-19.
(b) If a clerk certifies to a county fiscal body the amount of fees collected, the county fiscal body shall direct the county auditor to transfer the amount certified to the jury pay fund established under IC 33-37-11.
As added by P.L.98-2004, SEC.16.



CHAPTER 9. STATE USER FEE FUNDS

IC 33-37-9-1
"State fund"
Sec. 1. As used in this chapter, "state fund" refers to the state user fee fund established by section 2 of this chapter.
As added by P.L.98-2004, SEC.16.

IC 33-37-9-2
Establishment
Sec. 2. The state user fee fund is established. The state fund is administered by the treasurer of state.
As added by P.L.98-2004, SEC.16.

IC 33-37-9-3
Transfer of fees
Sec. 3. On June 30 and December 31 each year, the auditor of state shall transfer to the treasurer of state for deposit in the state fund the fees distributed to the auditor of state under IC 33-37-7-2(b) and IC 33-37-7-8(d).
As added by P.L.98-2004, SEC.16. Amended by P.L.1-2006, SEC.514.

IC 33-37-9-4
Distribution of amounts transferred to the state fund
Sec. 4. (a) The treasurer of state shall distribute semiannually one million two hundred eighty-eight thousand dollars ($1,288,000) of the amounts transferred to the state fund under section 3 of this chapter as follows:
(1) Fourteen and ninety-eight hundredths percent (14.98%) shall be deposited into the alcohol and drug countermeasures fund established by IC 9-27-2-11.
(2) Eight and forty-two hundredths percent (8.42%) shall be deposited into the drug interdiction fund established by IC 10-11-7-1.
(3) Four and sixty-eight hundredths percent (4.68%) shall be deposited into the drug prosecution fund established by IC 33-39-8-6.
(4) Five and sixty-two hundredths percent (5.62%) shall be deposited into the corrections drug abuse fund established by IC 11-8-2-11.
(5) Twenty-two and forty-seven hundredths percent (22.47%) shall be deposited into the state drug free communities fund established by IC 5-2-10-2.
(6) Seven and ninety-eight hundredths percent (7.98%) shall be distributed to the Indiana department of transportation for use under IC 8-23-2-15.
(7) Twenty and thirty-two hundredths percent (20.32%) shall be deposited in the family violence and victim assistance fund

established by IC 12-18-5-2.
(8) Fifteen and fifty-three hundredths percent (15.53%) shall be deposited in the Indiana safe schools fund established by IC 5-2-10.1.
(b) The treasurer of state shall distribute semiannually the amount remaining after the distributions are made under subsection (a) to the judicial technology and automation project fund established by IC 33-24-6-12.
As added by P.L.98-2004, SEC.16.



CHAPTER 10. JUROR AND WITNESS FEES

IC 33-37-10-1
Jury fees
Sec. 1. (a) A juror of a circuit, superior, county, or probate court or a member of a grand jury is entitled to the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers and employees for each mile necessarily traveled to and from the court.
(2) Payment at the rate of:
(A) fifteen dollars ($15) for each day the juror is in actual attendance in court until the jury is impaneled; and
(B) forty dollars ($40) for each day the juror is in actual attendance after impaneling and until the jury is discharged.
(b) A county fiscal body may adopt an ordinance to pay from county funds a supplemental fee in addition to the fees prescribed by subsection (a)(2).
(c) A juror of a city or town court is entitled to the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers and employees for each mile necessarily traveled to and from the court.
(2) Fifteen dollars ($15) per day while the juror is in actual attendance.
(d) A city or town fiscal body may adopt an ordinance to pay from city or town funds a supplemental fee in addition to the fee prescribed by subsection (c)(2).
(e) For purposes of this section, a prospective juror who is summoned for jury duty and who reports to the summoning court on the day specified in the summons is in actual attendance on that day.
As added by P.L.98-2004, SEC.16.

IC 33-37-10-2
Witnesses in criminal actions
Sec. 2. (a) A witness in a criminal action may receive a fee if the witness:
(1) is summoned by the state;
(2) is named on the indictment or information; and
(3) testifies under oath to a material fact in aid of the prosecution.
(b) A fee paid under subsection (a) is the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers for each mile necessarily traveled to and from the court.
(2) For each day of attendance in court equal to:
(A) fifteen dollars ($15) for witnesses subpoenaed under IC 35-37-5-4; or
(B) five dollars ($5) for all other witnesses.
As added by P.L.98-2004, SEC.16.
IC 33-37-10-3
Witnesses in actions listed in IC 33-37-4-2 through IC 33-37-4-7
Sec. 3. A witness in an action listed in IC 33-37-4-2, IC 33-37-4-3, IC 33-37-4-4, IC 33-37-4-5, IC 33-37-4-6, and IC 33-37-4-7 is entitled to the sum of the following:
(1) An amount for mileage at the mileage rate paid to state officers for each mile necessarily traveled to and from the court.
(2) Five dollars ($5) for each day of attendance in court.
As added by P.L.98-2004, SEC.16.

IC 33-37-10-4
Witness and juror fees; noting and forwarding claims; affidavit fees; disbursements
Sec. 4. (a) The clerk shall note witness and juror fees when the fees are claimed and forward the claims to the county auditor or city or town fiscal officer.
(b) The clerk is not entitled to a fee for providing an affidavit or other proof of attendance to a juror or witness.
(c) The county auditor or city or town fiscal officer shall disburse juror or witness fees claimed under this section as provided in IC 33-37-7-12.
As added by P.L.98-2004, SEC.16.



CHAPTER 11. JURY PAY FUND

IC 33-37-11-1
"Jury pay fund"
Sec. 1. As used in this chapter, "jury pay fund" refers to the jury pay fund established under section 2 of this chapter.
As added by P.L.98-2004, SEC.16.

IC 33-37-11-2
Establishment
Sec. 2. (a) A jury pay fund is established for each county to supplement the cost of paying jury fees. The jury pay fund is administered by the county auditor.
(b) The jury pay fund consists of amounts deposited by the county auditor under IC 33-37-8-5(c) and the fees collected under IC 33-37-5-19 from defendants who:
(1) committed a crime;
(2) violated a statute defining an infraction; or
(3) violated an ordinance of a municipal corporation.
As added by P.L.98-2004, SEC.16.

IC 33-37-11-3
Appropriation of cost of jury fees
Sec. 3. Upon receipt of monthly claims submitted on oath to the county fiscal body by a clerk serving the county, the county fiscal body shall appropriate from the jury pay fund to the court served by the clerk an amount to supplement the cost of jury fees.
As added by P.L.98-2004, SEC.16.






ARTICLE 38. JUDGES

CHAPTER 1. CERTAIN JUDGESHIP'S ELIGIBILITY; TERM OF OFFICE; TRAVEL EXPENSES

IC 33-38-1-1
Admission to the practice of law
Sec. 1. A person is not eligible to hold the office of judge of any probate or superior court unless, in addition to other prerequisites to eligibility provided by Indiana law, the person is admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-1-2
Multiple county judicial circuits and superior court district; traveling expenses
Sec. 2. Each judge of each:
(1) judicial circuit containing more than one (1) county;
(2) county court serving more than one (1) county; and
(3) superior court district containing more than one (1) county;
shall be paid two thousand dollars ($2,000) per year to reimburse the judge for traveling and other necessary expenses. Two thousand dollars ($2,000) for each judge is appropriated annually from the state general fund not otherwise appropriated.
As added by P.L.98-2004, SEC.17.

IC 33-38-1-3
Beginning date; expiration date
Sec. 3. The term of office of a person:
(1) elected judge of the court of appeals or of any circuit, superior, probate, criminal, or juvenile court begins on the first day of January after the person's election; and
(2) elected or appointed to any judgeship expires on December 31 after the election of the respective successors.
As added by P.L.98-2004, SEC.17.



CHAPTER 2. APPOINTMENT OF BAILIFFS IN CERTAIN COUNTIES

IC 33-38-2-1
Judge to appoint bailiff and riding bailiff
Sec. 1. The judge of the circuit, superior, criminal, probate, and juvenile courts in each county having a population of at least thirty-five thousand (35,000) shall appoint a bailiff and may appoint a riding bailiff for the judge's court, whose per diem shall be fixed by the court to be paid from the county treasury.
As added by P.L.98-2004, SEC.17.

IC 33-38-2-2
Bailiff or sheriff; county with population less than 35,000
Sec. 2. In counties having a population of less than thirty-five thousand (35,000), the judge of the circuit court may appoint a bailiff. However, if a bailiff is not appointed, the sheriff of the county shall perform the duties of the bailiff.
As added by P.L.98-2004, SEC.17.



CHAPTER 3. COPY OF APPOINTMENT OF A CITY OR MUNICIPAL JUDGE TO THE CLERK OF CIRCUIT COURT

IC 33-38-3-1
Certified copy; clerk of circuit court
Sec. 1. When a person is appointed as judge of a city or municipal court, a certified copy of the appointment shall be sent by the appointing authority to the clerk of the circuit court of the county in which the city is located.
As added by P.L.98-2004, SEC.17.

IC 33-38-3-2
Certified copy; recorded
Sec. 2. The appointment described in section 1 of this chapter shall be recorded in the order book of the circuit court, and the record authorizes the clerk to certify that the judge is the:
(1) appointed;
(2) qualified; and
(3) acting;
judge of the city or municipal court for which the judge was appointed.
As added by P.L.98-2004, SEC.17.



CHAPTER 4. CHIEF CLERK IN MARION AND LAKE COUNTIES

IC 33-38-4-1
Appointment
Sec. 1. The judge of the circuit court in a county having a population of at least four hundred thousand (400,000) may appoint a chief clerk for the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-2
Salary
Sec. 2. The salary for the chief clerk:
(1) shall be fixed by the judge of the court;
(2) may not be more than four thousand eight hundred dollars ($4,800) per year; and
(3) shall be paid in monthly installments from the county treasury of the county in which the court is located.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-3
Powers
Sec. 3. The chief clerk may administer oaths that are convenient or necessary to be administered in the discharge of the clerk's duties, for which there is no charge or expense incurred.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-4
Qualifications
Sec. 4. The chief clerk must be:
(1) a graduate of an approved law school; and
(2) admitted to the practice of law in Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-4-5
Appropriation
Sec. 5. The county council of the county shall appropriate the money requested by the presiding judge of the circuit court for payment of the salary of the chief clerk, not exceeding the maximum amount of salary provided for by this section.
As added by P.L.98-2004, SEC.17.



CHAPTER 5. SALARIES

IC 33-38-5-1
Appropriation; state general fund contributions
Sec. 1. There is appropriated from the state general fund a sufficient amount to pay the state general fund contributions under this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-2
Appropriation; county salaries
Sec. 2. The county councils of the counties of the state shall appropriate annually a sufficient amount to pay the county salaries under this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-3
Multiple county judicial circuits
Sec. 3. (a) This section applies to a judicial circuit that is composed of more than one (1) county.
(b) The counties comprising a circuit to which this section applies are considered one (1) county for purposes of this chapter. Each county in the circuit shall pay part of the county salary in the same proportion as the county's individual classification factor bears to the classification factor of the judicial circuit.
As added by P.L.98-2004, SEC.17.

IC 33-38-5-4
Grading of counties
Sec. 4. For purposes of this chapter, each county is:
(1) graded on the basis of population and gross assessed valuation; and
(2) set up on the percentage ratio it bears to the state, the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.17.

IC 33-38-5-5
Classes of counties; population; gross assessed valuation
Sec. 5. (a) The nine (9) classes of the several counties of the state as set out in this chapter are based on a unit factor system. The factors are determined by the relation of the county to the state as established and certified to each county auditor by the state board of accounts not later than July 1 of each year. They are as follows:
(1) Population.
(2) Gross assessed valuation as shown by the last preceding gross assessed valuation as certified by the various counties to the auditor of the state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this

chapter shall be obtained as follows:
(1) The population of each county shall be divided by the population of the entire state.
(2) The gross assessed valuation of each county shall be divided by the gross assessed valuation of the entire state.
(3) The results obtained under subdivision (1) and (2) shall be added together and the sum obtained for each county shall be divided by two (2).
(4) The result obtained under subdivision (3), multiplied by one hundred (100), determines the classification of each county according to the following schedule:
Classification Factors



CHAPTER 6. JUDGES' RETIREMENT SYSTEM

IC 33-38-6-1
"Americans with Disabilities Act" defined
Sec. 1. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the act.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-3
"Employer" defined
Sec. 3. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-4
"Fiscal year" defined
Sec. 4. As used in this chapter, "fiscal year" means the period beginning July 1, in any year, and ending June 30 of the succeeding year.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by section 12 of this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-6
"Internal Revenue Code" defined
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent not inconsistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-7
"Judge" defined
Sec. 7. As used in this chapter, "judge" means a person who serves or has served as a regular judge or justice of one (1) or more of the following courts:         (1) Supreme court.
(2) Court of appeals.
(3) Indiana tax court.
(4) Circuit court of a judicial circuit.
(5) Superior court of a county.
(6) Criminal court of a county having a separate criminal court.
(7) Probate court of a county having a separate probate court.
(8) Juvenile court of a county having a separate juvenile court.
(9) Municipal court of a county.
(10) County court of a county.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-8
"Judge pro tempore service" defined
Sec. 8. As used in this chapter, "judge pro tempore service" means service in Indiana as a full-time judge pro tempore appointed under Trial Rule 63(B) that:
(1) is not covered by IC 33-38-7 or IC 33-38-8; and
(2) is served by a person who has other service that is covered by IC 33-38-7 or IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-9
"Participant" defined
Sec. 9. As used in this chapter, "participant" means a judge who participates in the fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-10
"Salary" defined
Sec. 10. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-11
"Services" defined
Sec. 11. As used in this chapter, "services" means the period beginning on the first day a person first becomes a judge, whether the date is before, on, or after March 11, 1953, and ending on the date under consideration and includes all intervening employment as a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-12
Indiana judges' retirement fund
Sec. 12. The Indiana judges' retirement fund is established and consists of:
(1) each participant's contribution to the fund;         (2) gifts, grants, devises, and bequests in money, property, or other forms made to the fund;
(3) interest on investments or on deposits of the funds; and
(4) contributions or payments to the fund made in the manner provided by the general assembly, including appropriations from the state general fund as provided by this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-13
Qualification of fund under Internal Revenue Code
Sec. 13. The fund must satisfy the qualification requirements in Section 401 of the Internal Revenue Code, as applicable to the fund. In order to meet those requirements, the fund is subject to the following provisions, notwithstanding any other provision of this chapter IC 33-38-7, or IC 33-38-8:
(1) The board shall distribute the corpus and income of the fund to participants and their beneficiaries in accordance with this chapter, IC 33-38-7, and IC 33-38-8.
(2) A part of the corpus or income of the fund may not be used or diverted to a purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment, death, or for any other reason may not be applied to increase the benefits a participant would otherwise receive under the fund.
(4) If the fund is terminated or if all contributions to the fund are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the fund is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination, for purposes of determining benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin not later than December 31 of the calendar year immediately following the calendar year in which the participant died.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participants or beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.         (7) The salary taken into account under this chapter, IC 33-38-7, or IC 33-38-8 may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-14
Administration of fund
Sec. 14. The board shall administer the fund in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the act.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-15
Law governing participation, contributions, withdrawals, and benefits; Family and Medical Leave Act; Uniformed Services Employment and Reemployment Act
Sec. 15. (a) Conditions for participation in the fund, contributions to the fund, withdrawal from the fund, and eligibility for and computation of benefits for participants and their survivors are governed by IC 33-38-7 and IC 33-38-8.
(b) Notwithstanding any provision of this chapter, IC 33-38-7, or IC 33-38-8, the fund must be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A participant on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act but is not entitled to receive credit for service for benefit purposes.
(c) Notwithstanding any provision of this chapter, IC 33-38-7, and IC 33-38-8, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.98-2004, SEC.17.

IC 33-38-6-16
Referendum of judges concerning federal Social Security agreement
Sec. 16. (a) The governor may conduct, or cause to be conducted, a referendum for the judges who are covered by the provisions of the judges' retirement fund to determine whether the judges covered by the retirement fund shall be excluded from or included in the agreement negotiated under the provisions of Section 218 of the federal Social Security Act (as defined in IC 5-10.1-1-9). The referendum must be conducted in full compliance with all the requirements of Section 218(d) of the federal Social Security Act. The governor shall designate the board as the agency to conduct and supervise the referendum, and the expense of conducting the referendum shall be paid from funds appropriated to the fund.
(b) If the majority of the judges who are eligible to vote in the referendum described in subsection (a) vote in the negative, the

board may request that a subsequent referendum be conducted in the same manner and with the same effect described in subsection (a). However, a subsequent referendum may not be conducted within one (1) year after the date of the prior referendum.
(c) If a majority of the judges who are eligible to vote in the referendum described in subsection (a) vote in the affirmative, both the:
(1) judges covered by the retirement fund; and
(2) judges who waived their right to be covered by the provisions of the retirement fund;
shall be included in the agreement negotiated by the state with the Secretary of the United States Department of Health and Human Services in the same manner provided in IC 5-10.1-4 for the inclusion of services covered by the retirement systems specified in IC 5-10.1-4-1 in the agreement.
(d) Each judge whose services are covered by Social Security is required to pay during the period of the judge's service the employee contributions required by the agreement. The contributions shall begin on the effective date of the judge's coverage and are subject to the terms and conditions of IC 5-10.1.
(e) The auditor of state shall pay the employer contributions required under the agreement wholly from funds appropriated to the fund, and the contributions begin on the effective date of the modification that adds the judges of the fund to the federal-state agreement. The employer contributions shall be paid in the manner provided in the agreement.
(f) The modification of the federal-state agreement to effectuate the participation of the judges in the agreement must be effective for services performed on a date fixed and determined by the board.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-17
Appropriation from state general fund
Sec. 17. (a) For purposes of this chapter, there is appropriated for each biennium a sum of money, computed on an actuarially funded basis, as follows:
(1) From the state general fund for participants' retirement benefits, the amount determined by the board, on recommendation of an actuary, which, when added to the part of the fund held for benefits at the date of the appropriation, is equal to the total liability of the fund for benefits to the end of the biennium.
(2) From the earnings on the fund, for administration purposes, the amount required during the biennium, as determined by the board on the basis of experience. The amount required for administration shall be paid out as the operating expenses of other state departments are paid.
(b) The biennial appropriation provided in this section shall be credited to the board annually in equal installments in July of each year of the biennium. As added by P.L.98-2004, SEC.17.

IC 33-38-6-18
Use of appropriated funds
Sec. 18. The amount appropriated under section 17 of this chapter for participants' retirement benefits shall be used for retirement benefits under IC 33-38-7 and IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-19
Fund construed as a trust
Sec. 19. The fund shall be construed to be a trust, separate and distinct from all other entities, maintained to secure payment of benefits to the participants and their beneficiaries, as prescribed in IC 33-38-7 and IC 33-38-8.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-20
Use of fund for administrative costs
Sec. 20. In addition to the purpose set forth in section 19 of this chapter, the fund may be used for the payment of the costs of administering this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-21
Warrants to participants
Sec. 21. (a) When drawing a salary warrant for a participant, the auditor of state and the county auditor shall deduct from the amount of the warrant the participant's contribution, if any, to the fund in the amount certified in the vouchers or an order issued by the director.
(b) The auditor of state and the county auditor shall draw a warrant to the fund for the total contributions withheld from the participants each month. The warrant drawn to the fund together with a list of participants and the amount withheld from each participant shall be transmitted immediately to the director.
(c) The auditor of state shall draw warrants upon the treasurer of state, payable from the fund, for purposes provided for in this chapter, upon the presentation of vouchers or an order signed by the director of the board in accordance with resolutions of the board.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-22
Salary warrants indicating deductions of contributions
Sec. 22. The auditor of state and the county auditor in the preparation of salary warrants to participants shall indicate on the payroll voucher the following information, in addition to other things:
(1) The amount of the participant's contribution to the fund deducted from the salary of the participant.
(2) The net amount payable to the participant, after the

deduction of the participant's contribution.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-23
Administration of fund; confidentiality of fund records
Sec. 23. (a) The board of trustees of the public employees' retirement fund shall administer the fund, which may be commingled with the public employees' retirement fund for investment purposes.
(b) The board shall do the following:
(1) Determine eligibility for and make payments of benefits under IC 33-38-7 and IC 33-38-8.
(2) In accordance with the powers and duties granted it in IC 5-10.3-3-7, IC 5-10.3-3-7.1, IC 5-10.3-3-8, and IC 5-10.3-5-3 through IC 5-10.3-5-6, administer the fund.
(3) Provide by rule for the implementation of this chapter and IC 33-38-7 and IC 33-38-8.
(c) A determination by the board may be appealed under the procedures in IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the board;
(2) the treasurer of state;
(3) the attorney general; and
(4) the auditor of state;
with respect to the fund are those specified in IC 5-10.3-3 and IC 5-10.3-4.
(e) The board may hire additional personnel, including hearing officers, to assist it in the implementation of this chapter.
(f) Fund records of individual participants and participants' information are confidential, except for the name and years of service of a fund participant.
As added by P.L.98-2004, SEC.17. Amended by P.L.94-2004, SEC.6.

IC 33-38-6-24
Rollover to eligible retirement plan
Sec. 24. Notwithstanding any other provision of this chapter, IC 33-38-7, or IC 33-38-8, to the extent required by Internal Revenue Code Section 401(a)(31) of the Internal Revenue Code, as added by the Unemployment Compensation Amendments of 1992 (P.L. 102-318), and any amendments and regulations related to Section 401(a)(31) of the Internal Revenue Code, the fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-25
Service credit; contributions after retirement for subsequent service as judge
Sec. 25. (a) A judge is entitled to a month of service credit for services performed in any fraction of a calendar month. However, a judge is not entitled to more than one (1) month of credit for services

performed in a calendar month.
(b) Except as otherwise provided in this chapter, if a judge is elected or appointed and serves one (1) or more terms or part of a term, then retires from office but at a later period or periods is appointed or elected and serves as judge, the judge shall pay into the fund during all the periods served as judge, whether the periods are served consecutively or not.
(c) Except as otherwise provided in this chapter, a judge is not required to pay into the fund:
(1) at any time when the judge is not serving as judge; or
(2) during any period of service as a senior judge under IC 33-23-3.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-26
Judge pro tempore service credit; conditions
Sec. 26. (a) A participant may purchase judge pro tempore service credit if:
(1) the participant has at least one (1) year of service in the fund;
(2) before the participant retires, the participant makes contributions to the fund:
(A) that are equal to the product of:
(i) the participant's salary at the time the participant actually makes a contribution for the service credit; multiplied by
(ii) a percentage rate, as determined by the actuary of the fund, that is based on the age of the participant at the time the participant makes a contribution for service credit and computed to result in a contribution amount that approximates the actuarial present value of the benefit attributable to the service credit purchased; multiplied by
(iii) the number of years of judge pro tempore service the participant intends to purchase; and
(B) for any accrued interest, at a rate determined by the actuary of the fund, for the period from the participant's initial membership in the fund to the date payment is made by the participant; and
(3) the fund receives verification from the applicable court that the judge pro tempore service occurred.
(b) A participant may not receive service credit under this section if the judge pro tempore service for which the participant requests credit also qualifies the participant for a benefit in another retirement system.
(c) A participant who:
(1) terminates service before satisfying the requirements for eligibility to receive a retirement benefit from the fund; or
(2) receives a retirement benefit for the same service from another retirement system, other than under the federal Social Security Act; may withdraw the participant's contributions made under this section plus accumulated interest after submitting to the fund a properly completed application for a refund.
(d) The following apply to the purchase of service credit under this section:
(1) The board may allow a participant to make periodic payments of the contributions required for the purchase of the service credit. The board shall determine the length of the period during which the payments are to be made.
(2) The board may deny an application for the purchase of service credit if the purchase would exceed the limitations set forth in Section 415 of the Internal Revenue Code.
(3) A participant may not claim the service credit for purposes of determining eligibility or computing benefits unless the participant has made all payments required for the purchase of the service credit.
(e) To the extent permitted by the Internal Revenue Code and applicable regulations, the fund may accept, on behalf of a participant who is purchasing service credit under this section, a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the fund may accept, on behalf of a participant who is purchasing service credit under this section, a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-6-27
Reference to judges' retirement system
Sec. 27. A reference to the judges' retirement system under this chapter is considered a reference to the judges' retirement fund under this article.
As added by P.L.98-2004, SEC.17.



CHAPTER 7. 1977 RETIREMENT, DISABILITY, AND DEATH SYSTEM

IC 33-38-7-1
Application of chapter
Sec. 1. This chapter applies only to an individual who begins service as a judge before September 1, 1985.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-2
"Americans with Disabilities Act" defined
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-4
"Employer" defined
Sec. 4. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by IC 33-38-6-12.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-6
"Internal Revenue Code" defined
Sec. 6. As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent consistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-7
"Participant" defined
Sec. 7. As used in this chapter, "participant" means a judge who participates in the fund.
As added by P.L.98-2004, SEC.17.
IC 33-38-7-8
"Salary" defined
Sec. 8. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-9
"Services" defined
Sec. 9. As used in this chapter, "services" means the period beginning on the first day a person first becomes a judge, whether the date is before, on, or after March 11, 1953, and ending on the date under consideration and includes all intervening employment as a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-10
Participants; contributions
Sec. 10. (a) A person who completed at least eight (8) years of service as a judge before July 1, 1953, may become a participant in the fund and be subject to this chapter if the person qualifies for benefits under section 11 of this chapter. A person who is a judge on July 1, 1953, shall become a participant in the fund and be subject to this chapter, beginning on July 1, 1953, unless twenty (20) days before July 1, 1953, the judge files with the board a written notice of election not to participate in the fund.
(b) A person who:
(1) becomes a judge after July 1, 1953, and before September 1, 1985; and
(2) is not a participant in the fund;
becomes a participant in the fund and is subject to this chapter, beginning on the date the person becomes a judge, unless within twenty (20) days after that date the judge files with the board a written notice of election not to participate in the fund. An election filed under this subsection is irrevocable.
(c) A person who irrevocably:
(1) elects not to participate in the fund; or
(2) withdraws from the fund under section 13 of this chapter;
is ineligible to participate and to receive benefits under this chapter.
(d) Participation of a judge in the fund continues until the date on which the judge:
(1) becomes an annuitant;
(2) dies; or
(3) accepts a refund;
but a person is not required to pay into the fund during any period that the person is not serving as a judge, except as otherwise provided in this chapter.
(e) A participant is considered to have made a one (1) time irrevocable salary reduction agreement of six percent (6%) of each

payment of salary that a participant would otherwise have received for services as a judge.
(f) The auditor of state and the county auditor shall pay and credit to the fund the amounts described in subsection (e) as provided in IC 33-38-6-21 and IC 33-38-6-22. However, no amounts shall be paid on behalf of a participant for more than twenty-two (22) years.
As added by P.L.98-2004, SEC.17.

IC 33-38-7-11
Retirement annuities; termination of employment; requirements; computation of amount
Sec. 11. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 16 of this chapter.
(b) A participant whose employment as judge is terminated, regardless of cause, is entitled to a retirement annuity beginning on the date specified by the participant in a written application, if the following conditions are met:
(1) The date the annuity begins is not:
(A) before the date of final termination of employment by the participant; or
(B) the date thirty (30) days before the receipt of the participant's written application by the board.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit;
(B) is at least fifty-five (55) years of age and the participant's age in years plus the participant's years of service is at least eighty-five (85); or
(C) has become permanently disabled.
(3) The participant is not receiving a salary from the state for services currently performed as:
(A) a judge (as defined in IC 33-38-6-7); or
(B) a magistrate under IC 33-23-5.
(c) A participant:
(1) who:
(A) elects to accept retirement after June 30, 1977; and
(B) is at least sixty-five (65) years of age; or
(2) who:
(A) elects to accept retirement after June 30, 1999;
(B) is at least fifty-five (55) years of age; and
(C) meets the requirements under subsection (b)(2)(B);
is entitled to an annual retirement benefit as calculated in subsection (d).
(d) The annual retirement benefit for a participant who meets the requirements of subsection (c) equals the product of:
(1) the salary being paid for the office that the participant held at the time of the participant's separation from service; multiplied by
(2) the percentage prescribed in the following table:
TABLE A



CHAPTER 8. 1985 RETIREMENT, DISABILITY, AND DEATH SYSTEM

IC 33-38-8-1
Application of chapter
Sec. 1. This chapter applies only to an individual who begins service as a judge after August 31, 1985.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-2
"Americans with Disabilities Act" defined
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the act.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-4
"Employer" defined
Sec. 4. As used in this chapter, "employer" means the state of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-5
"Fund" defined
Sec. 5. As used in this chapter, "fund" refers to the Indiana judges' retirement fund established by IC 33-38-6-12.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-6
"Internal Revenue Code" defined
Sec. 6. (a) As used in this chapter, "Internal Revenue Code":
(1) means the Internal Revenue Code of 1954, as in effect on September 1, 1974, if permitted with respect to governmental plans; or
(2) to the extent consistent with subdivision (1), has the meaning set forth in IC 6-3-1-11.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-7
"Participant" defined
Sec. 7. As used in this chapter, "participant" means a judge who participates in the fund.
As added by P.L.98-2004, SEC.17.
IC 33-38-8-8
"Salary" defined
Sec. 8. As used in this chapter, "salary" means the total salary paid to a participant by the state and by a county or counties, determined without regard to any salary reduction agreement established under Section 125 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-9
"Services" defined
Sec. 9. As used in this chapter, "services" means the period beginning on the first day a person first becomes a judge, whether the date is before, on, or after March 11, 1953, and ending on the date under consideration and includes all intervening employment as a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-10
Participants
Sec. 10. A person who:
(1) begins service as a judge after August 31, 1985; and
(2) is not a participant in the fund;
shall become a participant in the fund.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-11
Contributions
Sec. 11. (a) A participant shall make contributions to this fund of six percent (6%) of each payment of salary received for services as judge. However, the employer may elect to pay the contribution for the participant as a pickup under Section 414(h) of the Internal Revenue Code.
(b) Participants' contributions, other than participants' contributions paid by the employer, shall be deducted from the monthly salary of each participant by the auditor of state and by the county auditor and credited to the fund as provided in IC 33-38-6-21 and IC 33-38-6-22. However, a contribution is not required:
(1) because of any salary received after the participant has contributed to the fund for twenty-two (22) years; or
(2) during any period that the participant is not serving as judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-12
Withdrawal of participant from fund
Sec. 12. (a) A participant who:
(1) ceases service as a judge, other than by death or disability; and
(2) is not eligible for a retirement benefit under this chapter;
is entitled to withdraw from the fund, beginning on the date specified by the participant in a written application. The date on which the

withdrawal begins may not be before the date of final termination of employment or the date thirty (30) days before the receipt of the application by the board.
(b) Upon the withdrawal, the participant is entitled to receive the total sum contributed, payable within sixty (60) days from date of withdrawal application or in monthly installments as the participant may elect.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-13
Retirement benefits; termination of employment; conditions
Sec. 13. A participant whose employment as judge is terminated is entitled to a retirement benefit computed under section 14 of this chapter, beginning on the date specified by the participant in a written application, if the following conditions are met:
(1) The date on which the benefit begins is not:
(A) before the date of final termination of employment of the participant; or
(B) the date thirty (30) days before the receipt of the application by the board.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit;
(B) is at least fifty-five (55) years of age and the participant's age in years plus the participant's years of service is at least eighty-five (85); or
(C) has become permanently disabled.
(3) The participant is not receiving a salary from the state for services currently performed as:
(A) a judge (as defined in IC 33-38-6-7); or
(B) a magistrate under IC 33-23-5.
As added by P.L.98-2004, SEC.17. Amended by P.L.28-2005, SEC.2.

IC 33-38-8-14
Retirement benefits; computation of amount
Sec. 14. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) A participant who:
(1) applies for a retirement benefit; and
(2) is at least:
(A) sixty-five (65) years of age; or
(B) fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter;
is entitled to an annual retirement benefit as calculated in subsection (c).
(c) The annual retirement benefit for a participant who meets the requirements of subsection (b) equals the product of:
(1) the salary that was paid to the participant at the time of separation from service; multiplied by
(2) the percentage prescribed in the following table:     Participant's Years    Percentage
of Service
8                     24%
9                     27%
10                 30%
11                 33%
12                 50%
13                 51%
14                 52%
15                 53%
16                 54%
17                 55%
18                 56%
19                 57%
20                 58%
21                 59%
22 or more         60%
If a participant has a partial year of service in addition to at least eight (8) full years of service, an additional percentage shall be calculated by prorating between the applicable percentages, based on the number of months in the partial year of service.
(d) Except as provided in section 13(2)(B) of this chapter and subsection (b)(2)(B), if a participant who applies for a retirement benefit has not attained sixty-five (65) years of age, the participant is entitled to receive a reduced annual retirement benefit that equals the benefit that would be payable if the participant were sixty-five (65) years of age reduced by one-tenth percent (0.1%) for each month that the participant's age at retirement precedes the participant's sixty-fifth birthday. This reduction does not apply to:
(1) participants who are separated from service because of permanent disability;
(2) survivors of participants who die while in service after August 1, 1992; or
(3) survivors of participants who die while not in service but while entitled to a future benefit.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-15
Permanent disability of participants; certification; recovery; transcripts, reports, records, and other materials
Sec. 15. (a) A participant is considered permanently disabled if the board has received a written certification by at least two (2) licensed and practicing physicians, appointed by the board, that:
(1) the participant is totally incapacitated, by reason of physical or mental infirmities, from earning a livelihood; and
(2) the condition is likely to be permanent.
(b) The participant shall be reexamined by at least two (2) physicians appointed by the board, at the times the board designates but at intervals not to exceed one (1) year. If, in the opinion of these physicians, the participant has recovered from the participant's

disability, then benefits shall cease to be payable as of the date of the examination unless, on that date, the participant is at least:
(1) sixty-five (65) years of age; or
(2) fifty-five (55) years of age and meets the requirements under section 13(2)(B) of this chapter.
(c) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated by the initial and periodic examinations and reviews to determine eligibility for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-16
Permanent disability of participants; amount of benefits
Sec. 16. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) A participant who becomes permanently disabled is entitled to an annual benefit that equals the product of:
(1) the salary that was paid to the participant at the time of separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years     Percentage
of Service
0-12    50%
13    51%
14    52%
15    53%
16    54%
17    55%
18    56%
19    57%
20    58%
21    59%
22 or more    60%
If a participant has a partial year of service in addition to at least eight (8) full years of service, an additional percentage shall be calculated by prorating between the applicable percentages, based on the number of months in the partial year of service.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-17
Death of participant; benefits of surviving spouse or children
Sec. 17. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) The surviving spouse or child or children, as designated by the participant, of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter;             (B) had completed at least eight (8) years of service and was in service as a judge;
(C) was permanently disabled; or
(D) had completed at least eight (8) years of service, was not still in service as a judge, and was entitled to a future benefit;
are entitled, regardless of the participant's ages, to the benefit prescribed by subsection (c).
(c) The surviving spouse or child or children, as designated under subsection (b), are entitled to a benefit equal to the greater of:
(1) fifty percent (50%) of the amount of the retirement benefit the participant was drawing at the time of death, or to which the participant would have been entitled had the participant retired and begun receiving retirement benefits on the date of death, with reductions as necessary under section 14(d) of this chapter; or
(2) the amount determined under the following table:
Year     Amount
July 1, 1995, to
June 30, 1996    $10,000
July 1, 1996, to
June 30, 1997    $11,000
July 1, 1997, and
thereafter    $12,000
(d) The benefit payable to a surviving spouse or surviving child or children under subsection (c) is subject to the following:
(1) A surviving spouse is entitled to receive the benefit for life.
(2) The total monthly benefit payable to a surviving child or children is equal to the same monthly benefit that was to have been payable to the surviving spouse.
(3) If there is more than one (1) child designated by the participant, then the children are entitled to share the benefit in equal monthly amounts.
(4) A child entitled to a benefit shall receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
(5) Upon the cessation of benefits to one (1) designated child, if there are one (1) or more other children then surviving and still entitled to benefits, the remaining children shall share equally the benefit. If the surviving spouse of the participant is surviving upon the cessation of benefits to all designated children, the surviving spouse shall then receive the benefit for the remainder of the spouse's life.
(6) The benefit shall be payable to the participant's surviving spouse if any of the following occur:
(A) No child or children named as a beneficiary by a participant survives the participant.
(B) No child or children designated by the participant is or are entitled to a benefit due to the age of the child or children at the time of death of the participant.             (C) A designation is not made.
(7) A benefit payable to a surviving child or children may be paid to a trust or a custodian account under IC 30-2-8.5, established for the surviving child or children as designated by the participant.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-18
Death of participant; benefits of dependent children
Sec. 18. (a) Benefits provided under this section are subject to IC 33-38-6-13 and section 20 of this chapter.
(b) If a participant's spouse does not survive the participant, and there is no child designated and entitled to receive a benefit under section 17 of this chapter, any surviving dependent child of a participant is, upon the death of the participant, entitled to a benefit equal to the benefit the participant's spouse would have received under section 17 of this chapter.
(c) If a surviving spouse of a decedent participant dies and a dependent child of the surviving spouse and the decedent participant survives them, the dependent child is entitled to receive a benefit equal to the benefit the spouse was receiving or would have received under section 17 of this chapter.
(d) If there is more than one (1) dependent child, then the dependent children are entitled to share the benefit equally.
(e) A dependent child is entitled to receive the child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-19
Death of participant; payments when no benefits payable to survivors
Sec. 19. (a) Benefits provided under this section are subject to IC 33-38-6-13.
(b) If benefits are not payable to the survivors of a participant who dies, and if a withdrawal application is filed with the board, the total of the participant's contributions plus interest (as determined by the board) minus any payments made to the participant shall be paid to:
(1) the surviving spouse of the participant or a child or children of the participant, as designated by the participant;
(2) any other dependent or dependents of the participant, if a spouse or designated child or children does or do not survive; or
(3) the participant's estate, if a spouse, designated child or children, or other dependent does or do not survive.
(c) The amount owed a spouse, designated child or children, or other dependent or dependents, or estate under subsection (b) is payable within sixty (60) days from the date of receipt of the withdrawal application or in the monthly installments as the recipient elects. As added by P.L.98-2004, SEC.17.

IC 33-38-8-20
Maximum annual benefit under Internal Revenue Code
Sec. 20. Notwithstanding any other provision of this chapter, benefits paid under this chapter may not exceed the maximum annual benefit specified by Section 415 of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-21
Service credit; contributions after retirement for subsequent service as judge
Sec. 21. (a) A judge is entitled to a month of service credit for services performed in any fraction of a calendar month. However, a judge is not entitled to more than one (1) month of credit for services performed in a calendar month.
(b) Except as otherwise provided in this chapter, if a judge is elected or appointed and serves one (1) or more terms or part of a term then retires from office but at a later period or periods is appointed or elected and serves as judge, the judge shall pay into the fund during all the periods served as judge, whether the periods are served consecutively or not.
(c) Except as otherwise provided in this chapter, a judge is not required to pay into the fund:
(1) at any time when the judge is not serving as judge; or
(2) during any period of service as a senior judge under IC 33-23-3.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-22
Credit for prior service as full-time referee, commissioner, or magistrate; rollover distributions; trustee to trustee transfers
Sec. 22. (a) This section applies to a person who:
(1) is a judge participating under this chapter;
(2) before becoming a judge was appointed by a court to serve as a full-time referee, full-time commissioner, or full-time magistrate;
(3) was a member of the public employees' retirement fund during the employment described in subdivision (2); and
(4) received credited service under the public employees' retirement fund for the employment described in subdivision (2).
(b) If a person becomes a participant in the judges' 1985 benefit system under section 1 of this chapter, credit for prior service by the judge as a full-time referee, full-time commissioner, or full-time magistrate shall be granted under this chapter by the board if:
(1) the prior service was credited under the public employees' retirement fund;
(2) the state contributes to the judges' 1985 benefit system the amount the board determines necessary to amortize the prior service liability over a period determined by the board, but not

more than ten (10) years; and
(3) the judge pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount the judge would have contributed if the judge had been a member of the judges' 1985 benefit system during the prior service.
(c) If the requirements of subsection (b)(2) and (b)(3) are not satisfied, a participant is entitled to credit only for years of service after the date of participation in the 1985 benefit system.
(d) An amortization schedule for contributions paid under subsection (b)(2) or (b)(3) must include interest at a rate determined by the board.
(e) The following provisions apply to a person described in subsection (a):
(1) A minimum benefit applies to participants receiving credit in the judges' 1985 benefit system from service covered by the public employees' retirement fund. The minimum benefit is payable at sixty-five (65) years of age or when the participant is at least fifty-five (55) years of age and meets the requirements under section 13(2)(b) of this chapter and equals the actuarial equivalent of the vested retirement benefit that is:
(A) payable to the member at normal retirement under IC 5-10.2-4-1 as of the day before the transfer; and
(B) based solely on:
(i) creditable service;
(ii) the average of the annual compensation; and
(iii) the amount credited under IC 5-10.2 and IC 5-10.3 to the annuity savings account of the transferring member as of the day before the transfer.
(2) If the requirements of subsection (b)(2) and (b)(3) are satisfied, the board shall transfer from the public employees' retirement fund to the judges' 1985 benefit system the amount credited to the annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age or at least fifty-five (55) years of age under section 13(2)(b) of this chapter that is attributable to the transferring participant.
(3) The amount the state and the participant must contribute to the judges' 1985 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1985 benefit system by the board under subdivision (2).
(4) If the requirements of subsection (b)(2) and (b)(3) are satisfied, credit for prior service in the public employees' retirement fund as a full-time referee, full-time commissioner, or full-time magistrate is waived. Any credit for the prior service under the judges' 1985 benefit system may be granted only under subsection (b).
(f) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the

following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(g) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.

IC 33-38-8-23
Credit for prior service as member of Indiana public employees' retirement fund; rollover distributions; trustee to trustee transfers
Sec. 23. (a) This section applies only to a person who:
(1) is a judge participating under this chapter;
(2) before becoming a judge was a member of a public employees' retirement fund;
(3) received credited service under a public employees' retirement fund for the employment described in subdivision (2), and the credited service is not eligible for prior service credit under section 22 of this chapter;
(4) has not attained vested status under a public employees' retirement fund for the employment described in subdivision (2); and
(5) has at least eight (8) years of service credit in the judges' retirement system.
(b) If a person becomes a participant in the judges' 1985 benefit system under this chapter, credit for service described in subsection (a) shall be granted under this chapter by the board if:
(1) the prior service was credited under a public employees' retirement fund; and
(2) the judge pays in a lump sum or in a series of payments determined by the board, not exceeding five (5) annual payments, the amount determined by the actuary for the 1985 benefit system as the total cost of the service.
(c) If the requirements of subsection (b) are not satisfied, a participant is entitled to credit only for years of service after the date of participation in the 1985 benefit system.     (d) An amortization schedule for contributions paid under this section must include interest at a rate determined by the board.
(e) If the requirements of subsection (b) are satisfied, the appropriate board shall transfer from the retirement fund described in subsection (a)(2) to the judges' 1985 benefit system the amount credited to the judge's annuity savings account and the present value of the retirement benefit payable at sixty-five (65) years of age that is attributable to the transferring participant.
(f) The amount a participant must contribute to the judges' 1985 benefit system under subsection (b) shall be reduced by the amount transferred to the judges' 1985 benefit system by the appropriate board under subsection (e).
(g) If the requirements of subsection (b) are satisfied, credit for prior service in a public employees' retirement fund is waived.
(h) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a rollover of a distribution from any of the following:
(1) A qualified plan described in Section 401(a) or Section 403(a) of the Internal Revenue Code.
(2) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(3) An eligible plan that is maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or political subdivision of a state under Section 457(b) of the Internal Revenue Code.
(4) An individual retirement account or annuity described in Section 408(a) or Section 408(b) of the Internal Revenue Code.
(i) To the extent permitted by the Internal Revenue Code and the applicable regulations, the judges' 1985 benefit system may accept, on behalf of a participant who is purchasing permissive service credit under subsection (b), a trustee to trustee transfer from any of the following:
(1) An annuity contract or account described in Section 403(b) of the Internal Revenue Code.
(2) An eligible deferred compensation plan under Section 457(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.17.



CHAPTER 9. JUDICIAL CONFERENCE OF INDIANA AND THE INDIANA JUDICIAL CENTER

IC 33-38-9-1
"Judicial conference" defined
Sec. 1. As used in this chapter, "judicial conference" refers to the judicial conference of Indiana established by section 3 of this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-2
"Trial court judges" defined
Sec. 2. As used in section 4 of this chapter, "trial court judges" refers only to those trial court judges who are members of the judicial conference under section 3 of this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-3
Judicial conference; membership
Sec. 3. (a) The judicial conference of Indiana is established.
(b) The membership of the judicial conference consists of the following:
(1) All justices of the supreme court.
(2) All judges of the court of appeals.
(3) The judge of the tax court.
(4) All circuit, superior, probate, and county court judges.
(5) All municipal court judges who are serving on a full-time basis.
(6) Any retired judge who serves as a special judge and notifies the conference of the service.
(c) A full-time magistrate under IC 33-23-5 is a nonvoting member of the conference.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-4
Board of directors; members; chairperson; judicial center, executive director, and staff personnel
Sec. 4. (a) The activities of the judicial conference shall be directed by a board of directors having the following members:
(1) The chief justice of Indiana.
(2) The chief judge of the court of appeals.
(3) The president of the Indiana judges association.
(4) The president of the Indiana council of juvenile court judges.
(5) One (1) judge from each of the trial court districts established by the supreme court, elected for a term of two (2) years by the trial court judges of the district.
(6) Five (5) trial court judges appointed for terms of one (1) year by the chief justice of Indiana.     (b) The chief justice of Indiana shall serve as chairperson of the board of directors. The judicial conference, through the board of directors:
(1) shall establish a staff agency to be designated the Indiana judicial center; and
(2) may establish positions for an executive director, staff personnel, and other necessary personnel.
All personnel of the Indiana judicial center shall be appointed by the chief justice of Indiana, and their salaries shall be fixed by the supreme court, subject to appropriation by the general assembly.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-5
Meetings of membership; committees; hearings; proposed legislation; review
Sec. 5. (a) The entire membership of the judicial conference shall meet:
(1) at least once a year at a time and place to be fixed by the board of directors; and
(2) at other times as may be designated by the board of directors.
(b) The judicial conference may create committees either upon action of the board of directors or by majority vote of the members attending a meeting of the judicial conference. The judicial conference, the board of directors, or any committee of the judicial conference may hold hearings on any question related to the duties set out in section 6 of this chapter. A proposal for legislation relating to courts that is made by the judicial conference shall be presented to the division of state court administration for study and recommendation by the division before being presented to the general assembly.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-6
Duties of conference
Sec. 6. The judicial conference shall do the following:
(1) Promote an exchange of experience and suggestions regarding the operation of Indiana's judicial system.
(2) Promote the continuing education of judges.
(3) Seek to promote a better understanding of the judiciary.
(4) Act as administrator for probationers participating in the interstate compact for the supervision of parolees and probationers under IC 11-13-4-3.
(5) Act as compact administrator for probationers participating in the interstate compact on juveniles under IC 11-13-4-3.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-7
Attendance at meetings; per diem and travel allowances
Sec. 7. All members, including full-time magistrates, shall attend

and those invited to participate may attend the meetings of the judicial conference. Per diem and travel allowances authorized by law shall be paid to the members and full-time magistrates attending from the annual appropriation to the judicial conference.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-8
Roster of in-state facilities providing child services in residential settings
Sec. 8. (a) The Indiana judicial center shall maintain a roster of in-state facilities that have the expertise to provide child services (as defined in IC 12-19-7-1) in a residential setting to:
(1) children in need of services (as described in IC 31-34-1); or
(2) delinquent children (as described in IC 31-37-1 and IC 31-37-2).
(b) The roster under subsection (a) must include the information necessary to allow a court having juvenile jurisdiction to select an in-state placement of a child instead of placing the child in an out-of-state facility under IC 31-34 or IC 31-37. The roster must include at least the following information:
(1) Name, address, and telephone number of each facility.
(2) Owner and contact person for each facility.
(3) Description of the child services that each facility provides and any limitations that the facility imposes on acceptance of a child placed by a juvenile court.
(4) Number of children that each facility can serve on a residential basis.
(5) Number of residential openings at each facility.
(c) The Indiana judicial center shall revise the information in the roster at least monthly.
(d) The Indiana judicial center shall make the information in the roster readily available to courts with juvenile jurisdiction.
As added by P.L.98-2004, SEC.17.

IC 33-38-9-9
Administration of alcohol and drug services programs; certification of drug courts and reentry courts
Sec. 9. The Indiana judicial center shall administer the following:
(1) The alcohol and drug services program under IC 12-23-14 and the certification of drug courts under IC 12-23-14.5.
(2) The certification of reentry courts under IC 33-23-14.
As added by P.L.98-2004, SEC.17. Amended by P.L.60-2006, SEC.7.



CHAPTER 10. PRIVATE JUDGES

IC 33-38-10-1
"Private judge" defined
Sec. 1. As used in this chapter, "private judge" means a person who is qualified to act as judge of a case under this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-2
Persons who may act as private judge
Sec. 2. (a) A person who:
(1) has been but is not currently a judge of a circuit, superior, criminal, probate, municipal, or county court and has served in the capacity of judge for at least four (4) consecutive years;
(2) is admitted to the practice of law in Indiana; and
(3) is a resident of Indiana;
may act as judge for certain cases under this chapter.
(b) A person may act as a judge of a case under this chapter only if:
(1) all parties to the action file a written petition with the executive director of the division of state court administration consenting to the case being heard by a private judge, and naming the person whom the parties wish to have as private judge;
(2) the case is one over which the court in which the former judge served would have had subject matter and monetary jurisdiction;
(3) the case is founded exclusively on contract, tort, or a combination of contract and tort; and
(4) the case is one in which a utility (as defined in IC 8-1-2-1) is not a party.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-3
Registration of former judges; list; petition to have case heard by private judge; appointment
Sec. 3. (a) A former judge qualified under section 2(a) of this chapter who wishes to serve as a private judge must register with the executive director of the division of state court administration. The executive director shall:
(1) compile;
(2) periodically update; and
(3) make available to the public;
a list of registered former judges.
(b) If the parties to an action wish to have the action heard before a private judge, the parties shall submit to the executive director of the division of state court administration a written petition as described in section 2(b)(1) of this chapter. After verifying that the former judge is qualified under section 2(a) of this chapter and is

registered under subsection (a), the executive director shall forward the petition to the former judge named on the petition.
(c) The regular or presiding judge of the court in which the action is filed shall appoint the private judge to hear the action if the written petition of the parties to the action and the written consent of the private judge to hear the action is presented to the regular or presiding judge:
(1) contemporaneously with the filing of the action; or
(2) after the action has been filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-4
Conduct of trial without jury; powers of judge; records; applicability of rules of civil procedure; appeals
Sec. 4. (a) A trial conducted by a private judge shall be conducted without a jury.
(b) A person who serves as a private judge has, for each case the private judge hears, the same powers as the judge of a circuit court in relation to:
(1) court procedure;
(2) deciding the outcome of the case;
(3) attendance of witnesses;
(4) punishment of contempts;
(5) enforcement of orders;
(6) administering oaths; and
(7) giving all necessary certificates for the authentication of the records and proceedings.
(c) All proceedings in an action heard by a private judge are of record and must be:
(1) filed with the clerk of the circuit court in the county of proper venue under the Indiana Rules of Trial Procedure; and
(2) made available to the public in the same manner as circuit court records.
(d) The Indiana Rules of Trial Procedure apply for all actions brought before a private judge. An appeal from an action or a judgment of a private judge may be taken in the same manner as an appeal from the circuit court of the county where the case is filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-5
Costs
Sec. 5. Costs in an action brought before a private judge shall be taxed and distributed in the same manner as costs in the circuit court of the county in which the case is filed.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-6
Clerk of court; sheriff; duties
Sec. 6. (a) The clerk of the circuit court of the county in which the case is filed serves as the clerk of the court for a case heard by a

private judge, and the sheriff of that county serves as the sheriff of the court for the case. The clerk and the sheriff shall attend the proceedings and perform the same duties relating to their offices as are required for the circuit court of the county in which the case is filed.
(b) The clerk of the circuit court of the county in which the case is filed shall provide to a private judge for each case all books, dockets, papers, and printed blanks necessary to discharge the duties of the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-7
Time and place of hearing; notice of proceeding
Sec. 7. (a) A case heard by a private judge may be heard:
(1) at any time; and
(2) at any place in Indiana;
that is mutually agreeable to all parties and the judge.
(b) There shall be posted in the office of the clerk of the circuit court of the county in which the case is filed, in a place accessible to the public, a notice of the date, time, and place of any proceeding, including:
(1) a hearing on a motion for judgment by default;
(2) a hearing for judgment on the pleadings;
(3) a hearing for summary judgment; and
(4) a trial upon the merits;
that could result in a judgment. The notice shall be posted at least three (3) days before the proceeding is conducted.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-8
Compensation and costs
Sec. 8. Notwithstanding the rules of trial procedure, a private judge may receive compensation for hearing a case in an amount and subject to the terms and conditions agreed to by the judge and the parties to the case. A contract for the services of a private judge must provide for the payment of the judge's compensation by the parties. In addition, the contract must include terms and conditions relating to:
(1) the compensation of all personnel; and
(2) the costs of all facilities and materials;
as determined by the clerk of the court that are used in relation to the case and not otherwise covered.
As added by P.L.98-2004, SEC.17.

IC 33-38-10-9
Adoption of rules by supreme court
Sec. 9. The supreme court shall adopt rules to carry out this chapter.
As added by P.L.98-2004, SEC.17.



CHAPTER 11. TEMPORARY JUDGES

IC 33-38-11-1
Appointment; residence; term; juvenile law judge
Sec. 1. (a) The judge of a circuit, superior, or county court may appoint temporary judges. Each temporary judge must be:
(1) a competent attorney admitted to the practice of law in Indiana; and
(2) a resident of the judicial district of the court after the temporary judge's appointment.
The temporary judge's appointment must be in writing. The temporary judge continues in office until removed by the judge.
(b) A temporary juvenile law judge may be appointed under this subsection for the exclusive purpose of hearing cases arising under IC 31-30 through IC 31-40. The appointment shall be made under an agreement between at least two (2) judges of courts located:
(1) in the same county; or
(2) in counties that are adjacent to each other.
(c) An agreement under subsection (b) must:
(1) be filed with the circuit court clerk of each county in which a court subject to the agreement is located;
(2) specify the duration of the agreement, which may not exceed one (1) year; and
(3) permit a judge to end the participation of a court in the agreement.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-2
Powers; administration of oaths; certifying affidavits and depositions; subpoenas; preliminary hearings; warrants
Sec. 2. A temporary judge:
(1) may:
(A) administer all oaths and affirmations required by law;
(B) take and certify affidavits and depositions; and
(C) issue subpoenas for witnesses whose testimony is to be taken before the temporary judge;
(2) has the same power to compel the attendance of witnesses and to punish contempts as the judge of the court;
(3) may:
(A) conduct preliminary hearings in criminal matters;
(B) issue search warrants and arrest warrants; and
(C) fix bond; and
(4) may enforce court rules.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-3
Powers; hearing evidence; findings
Sec. 3. (a) Except as provided in subsection (b), a temporary judge may hear evidence upon and report findings to the judge of the court

for each probate, civil, criminal, and other case referred to the temporary judge by that judge. The temporary judge may:
(1) make the final judgment in these cases; and
(2) in a criminal case tried by the court, conduct all sentencing hearings in the case.
(b) If a defendant is being tried for a felony, the judge of the court shall conduct all sentencing hearings and make the final judgment in the case.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-4
Powers; civil jury trial
Sec. 4. A temporary judge may:
(1) conduct a jury trial;
(2) receive the verdict of the jury; and
(3) make and enter the judgment on the jury verdict;
in a civil case referred to the temporary judge by the judge of the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-5
Powers; criminal jury trial
Sec. 5. In a criminal jury trial referred to a temporary judge by the judge of the court, the temporary judge may conduct the trial, receive the verdict of the jury, conduct all sentencing hearings, and make all final judgments. However, if the criminal case is a case in which the defendant is being tried for a felony, the judge of the court shall:
(1) make the final judgment in the case; and
(2) conduct all sentencing hearings in the case.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-6
Limitation of rights and powers
Sec. 6. The judge of the court may:
(1) limit any of the rights or powers of the temporary judge specified in this chapter; and
(2) specifically determine the duties of the temporary judge within the limits established in this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-7
Service as judge pro tempore or special judge
Sec. 7. A temporary judge may serve as a judge pro tempore or a special judge of the court but is not entitled to additional compensation for that service.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-8
Judicial mandate
Sec. 8. A temporary judge has no power of judicial mandate. As added by P.L.98-2004, SEC.17.

IC 33-38-11-9
Compensation
Sec. 9. A temporary judge is entitled to twenty-five dollars ($25), paid by the county, for each day of service as a temporary judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-10
Limitation on service; exceptions
Sec. 10. Except for:
(1) a temporary juvenile law judge appointed under section 1(b) of this chapter for the exclusive purpose of hearing cases arising under IC 31-30 through IC 31-40; or
(2) a temporary judge appointed by a court located in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
a temporary judge appointed under this chapter may not serve for more than sixty (60) calendar days in all during a calendar year.
As added by P.L.98-2004, SEC.17.

IC 33-38-11-11
Scope of service
Sec. 11. A temporary judge appointed under this chapter may serve even though the judge of the court is present and presiding in the court.
As added by P.L.98-2004, SEC.17.



CHAPTER 12. DEFENSE AND INDEMNIFICATION OF JUDGES FOR CIVIL DAMAGES

IC 33-38-12-1
Application of chapter
Sec. 1. This chapter does not apply to a threatened, pending, or completed action or proceeding that:
(1) results in the criminal conviction of; or
(2) is a disciplinary action or proceeding against;
a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-12-2
"Expenses" defined
Sec. 2. As used in this chapter, "expenses" includes the following:
(1) Reasonable attorney's fees, if the attorney general has authorized the executive director of the division of state court administration to hire private counsel to provide the defense.
(2) A judgment.
(3) A settlement.
(4) Court costs.
(5) Discovery costs.
(6) Expert witness fees.
(7) Any other expense incurred as a result of an action or a proceeding.
As added by P.L.98-2004, SEC.17.

IC 33-38-12-3
"Judge" defined
Sec. 3. As used in this chapter, "judge" means an individual who holds or formerly held one (1) of the following offices or appointments:
(1) Justice of the supreme court.
(2) Judge of the court of appeals.
(3) Judge of the tax court.
(4) Judge of a circuit court.
(5) Judge of a superior court.
(6) Judge of a probate court.
(7) Judge of a municipal court.
(8) Judge of a county court.
(9) Judge of a city court.
(10) Judge of a town court.
(11) Judge of a small claims court.
(12) A judge pro tempore, senior judge, temporary judge, or any other individual serving as judge in an action or a proceeding in an Indiana court.
(13) Bail commissioner.
(14) Magistrate.
(15) Master commissioner.         (16) Probate commissioner.
(17) Referee.
As added by P.L.98-2004, SEC.17.

IC 33-38-12-4
Payment of expenses
Sec. 4. The state shall pay the expenses incurred by a judge from a threatened, pending, or completed action or proceeding that arises from:
(1) making;
(2) performing; or
(3) failing to make or perform;
a decision, a duty, an obligation, a privilege, or a responsibility of the judge's office.
As added by P.L.98-2004, SEC.17.



CHAPTER 13. THE COMMISSION ON JUDICIAL QUALIFICATIONS AND THE RETIREMENT, DISCIPLINE, AND REMOVAL OF JUSTICES AND JUDGES

IC 33-38-13-1
Scope of law
Sec. 1. This chapter applies to all proceedings before the commission on judicial qualifications and masters involving the censure, retirement, or removal of justices of the supreme court and judges of the court of appeals, as provided by Article 7, Section 11 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" means the commission on judicial qualifications described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-3
"Counsel" defined
Sec. 3. As used in this chapter, "counsel" means the lawyer designated by the commission to:
(1) gather and present evidence before the masters or commission with respect to the charges against a judge; and
(2) represent the commission before the supreme court in connection with any proceedings before the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-4
"Judge" defined
Sec. 4. As used in this chapter, "judge" means a judge of the court of appeals.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-5
"Mail" defined
Sec. 5. As used in this chapter, "mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-6
"Masters" defined
Sec. 6. As used in this chapter, "masters" means the special masters appointed by the chief justice upon request of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-7 "Presiding master" defined
Sec. 7. As used in this chapter, "presiding master" means the master so designated by the chief justice or, in the absence of a designation, the justice or judge named in the order appointing masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-8
Age; temporary judicial duties
Sec. 8. (a) Every justice of the supreme court and judge of the court of appeals shall retire at seventy-five (75) years of age.
(b) Notwithstanding subsection (a), the supreme court may authorize retired justices and judges to perform temporary judicial duties in any state court.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-9
Meeting of commissioners
Sec. 9. (a) The commission shall meet as necessary to discharge its statutory and constitutional responsibilities. Meetings of the commission shall be called in the same manner as prescribed for the judicial nominating commission. Four (4) members of the commission constitute a quorum for the transaction of business.
(b) Meetings of the commission shall be held in Indiana as the chairman of the commission arranges.
(c) The commission may act only at a meeting. The commission may adopt rules and regulations to conduct meetings and discharge its duties.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-10
Papers filed before and after institution of formal proceedings; confidentiality; public inspection
Sec. 10. (a) All papers filed with the commission before the institution of formal proceedings under section 14 of this chapter are confidential unless:
(1) the justice or judge against whom a recommendation has been filed elects to have the information divulged; or
(2) the commission elects to answer publicly disseminated statements issued by any complainant.
(b) All papers filed with the commission during and after the institution of formal proceedings are open for public inspection at all reasonable times. Records of commission proceedings are open for public inspection at all reasonable times. After the institution of formal proceedings, all hearings and proceedings before the commission or before the masters appointed under this chapter are open to the public.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-11 Privileged information
Sec. 11. Filing papers with and giving testimony before the commission or the masters appointed by the supreme court under this chapter are privileged.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-12
Complaint
Sec. 12. (a) A complaint filed with the commission must be in writing and directed to the commission or to any member of the commission.
(b) A specified form of complaint may not be required.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-13
Complaint; investigation
Sec. 13. (a) Any Indiana citizen may complain to the commission about the activities, fitness, or qualifications of a judge or justice. Upon receiving a complaint, the commission shall determine if the complaint is founded and not frivolous. If the commission determines that the complaint is frivolous or malicious, the commission shall file with the proper court charges against the complainant. The commission, without receiving a complaint, may conduct an initial inquiry on its own motion.
(b) If the commission determines it is necessary to investigate a justice or judge, the commission shall notify the justice or judge by prepaid registered or certified mail addressed to the justice or judge at the justice's or judge's chambers and last known residence. The notice must contain information concerning the following:
(1) The investigation.
(2) The nature of the complaint.
(3) The origin of the complaint, including the name of the complainant or that the investigation is on the commission's motion.
(4) The opportunity to present matters as the justice or judge may choose.
If the investigation does not disclose sufficient cause to warrant further proceedings the justice or judge shall be so notified.
(c) The commission may do the following:
(1) Make investigations or employ special investigators.
(2) Hold confidential hearings with the complainant or the complainant's agents or attorneys.
(3) Hold confidential hearings with the judge or justice involved in the complaint.
(d) If:
(1) the commission's initial inquiry or investigation does not disclose sufficient cause to warrant further proceedings; and
(2) the complainant issues a public statement relating to the activities or actions of the commission;
the commission may answer the statement by referring to the record

of its proceedings or the results of its investigation.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-14
Notice of formal proceedings
Sec. 14. (a) If the commission concludes, after investigation, to institute formal proceedings against a justice or judge, the commission shall give written notice of the proceedings to the justice or judge by registered or certified mail addressed to the judge at the judge's chambers and last known residence. The proceedings must be entitled:
"BEFORE THE INDIANA JUDICIAL
QUALIFICATIONS COMMISSION
Inquiry Concerning a (Justice) Judge, No. _______".
(b) The notice must:
(1) be issued in the name of the commission;
(2) specify in ordinary and concise language the charges against the justice or judge and the alleged facts upon which the charges are based; and
(3) advise the justice or judge of the justice's or judge's right to file a written answer to the charges not more than twenty (20) days after service of the notice.
A charge is not sufficient if it merely recites the general language of the original complaint, but must specify the facts relied upon to support a particular charge.
(c) A copy of the notice shall be filed in the office of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-15
Answer
Sec. 15. Not more than twenty (20) days after service of the notice of formal proceedings, the justice or judge:
(1) may file with the commission a signed original and one (1) copy of an answer; and
(2) shall mail a copy of the answer to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-16
Setting for hearing before commission or masters
Sec. 16. (a) Upon the filing of or the expiration of time for filing an answer, the commission shall:
(1) hold a hearing concerning the discipline, retirement, or removal of the justice or judge; or
(2) request the supreme court to appoint three (3) active or retired justices or judges of courts of record as special masters to hear and take evidence and report to the commission.
(b) The commission shall:
(1) set a date, time, and place for a hearing under subsection (a); and         (2) give notice of the hearing by registered or certified mail to the justice or judge, the masters, and the counsel not less than twenty (20) days before the date of the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-17
Hearing
Sec. 17. (a) The commission or a master may proceed with a scheduled hearing whether or not the judge files an answer or appears at the hearing.
(b) The failure of a justice or judge to answer or appear at the hearing may not be taken as evidence of the truth of the facts alleged to constitute grounds for censure, retirement, or removal. In a proceeding for involuntary retirement for disability, the failure of a justice or judge to testify in the justice's or judge's behalf or to submit to a medical examination requested by the commission or the masters may be considered, unless the failure was due to circumstances beyond the justice's or judge's control.
(c) The hearing shall be reported verbatim.
(d) At least four (4) commission members must be present when evidence is produced at a hearing before the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-18
Evidence
Sec. 18. The Indiana Rules of Evidence apply at a hearing before the commission or the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-19
Rights of judge; proceedings; notice; incapacity
Sec. 19. (a) In formal proceedings involving a justice's or judge's discipline, retirement, or removal, the justice or judge may do the following:
(1) Defend against the charges by introducing evidence.
(2) Be represented by counsel.
(3) Examine and cross-examine witnesses.
(4) Issue subpoenas for attendance of witnesses to testify or produce evidentiary matter under section 31 of this chapter.
(b) The commission shall transcribe the testimony and provide a copy at no cost to the justice or judge. The justice or judge is entitled to have any part of the testimony transcribed at the justice's or judge's expense.
(c) Except as otherwise provided in this chapter, notice or any other matter shall be sent to a justice or judge by registered or certified mail to the justice or judge at the justice's or judge's office and residence unless the justice or judge requests otherwise in writing. A copy of the notice or other matter must be mailed to the justice's or judge's attorney of record.
(d) If a justice or judge has been adjudged incapacitated under

IC 29-3, the justice's or judge's guardian may claim and exercise any right and privilege and make any defense for the justice or judge with the same force and effect as if claimed, exercised, or made by the justice or judge if competent. If the rules provide for serving or giving notice or sending any matter to the justice or judge, a copy of any notice or other matter sent to the justice or judge also shall be served, given, or sent to the justice's or judge's guardian.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-20
Amendments to notice or answer
Sec. 20. The masters, at any time before the conclusion of the hearing, or the commission, at any time before its determination:
(1) may allow or require amendments to the notice of formal proceedings; and
(2) may allow amendments to the answer.
The notice may be amended to conform to proof or to set forth additional facts whether occurring before or after the commencement of the hearing. If an amendment is made, the justice or judge shall be given reasonable time both to answer the amendment and to prepare and present a defense.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-21
Report of masters
Sec. 21. (a) After a hearing, the masters shall promptly prepare and transmit to the commission an original and four (4) copies of a transcript of the hearing and an original and four (4) copies of a report that contains a brief statement of the proceedings and the masters' recommended findings of fact. The recommended findings of facts are not binding upon the commission.
(b) Upon receiving the report of the masters, the commission shall mail a copy of the report and transcript to the justice or judge and the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-22
Objections to report of masters
Sec. 22. Not more than fifteen (15) days after the commission mails a copy of the report of the masters to the justice or judge, the counsel or the justice or judge may file with the commission an original and one (1) copy of objections to the report of masters. If the counsel files objections, the counsel shall mail a copy of the objections to the justice or judge. If the justice or judge files objections, the justice or judge shall send a copy of the objections by registered or certified mail to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-23
Appearance before commission      Sec. 23. If objections to a report of the masters under section 21 of this chapter are not timely filed, the commission may adopt the recommended findings of the masters without a hearing. If objections are timely filed, or if objections are not timely filed and the commission proposes to modify or reject the recommended findings of the masters, the commission shall give the justice or judge and the counsel an opportunity to be heard before the commission in the county in which the justice or judge resides. The commission shall mail written notice of the time and place of the hearing to the justice or judge and the counsel not less than ten (10) days before the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-24
Extension of time
Sec. 24. (a) The chairman of the commission may extend the time for:
(1) filing an answer;
(2) conducting a hearing before the commission; and
(3) filing objections to the report of the masters.
(b) The presiding master may, with the approval of the chairman of the commission, extend the time for conducting a hearing before the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-25
Hearings; additional evidence
Sec. 25. The commission may order a hearing to take additional evidence at any time while a matter is pending before it. The hearing must be in the county in which the justice or judge resides. The order must set the time and place of the hearing and shall indicate the matters on which evidence will be taken. The commission shall send a copy of the order to the judge and the counsel not less than ten (10) days before the hearing. If masters have been appointed, the hearing shall be before the masters, and the hearing must conform with sections 18 through 24 of this chapter and this section.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-26
Vote or recommendation for censure, retirement, or removal
Sec. 26. If the commission finds good cause, it shall recommend to the supreme court the censure, retirement, or removal of a justice or judge. If a hearing is before the masters, the affirmative vote of four (4) members of the commission is required to recommend censure, retirement, or removal of a justice or judge. If a hearing is before the commission, the affirmative vote of four (4) members of the commission, including a majority of the members who were present at the hearing, is required to recommend censure, retirement, or removal of a justice or judge.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-27
Record of commission proceedings
Sec. 27. The commission shall keep a record of all formal proceedings concerning a judge. The commission shall record its determination and mail notice of the determination to the justice or judge and the counsel. If the commission recommends censure, retirement, or removal, the commission shall prepare a transcript of the evidence and proceedings and shall make written findings of fact and conclusions of law.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-28
Certification of commission recommendation to supreme court
Sec. 28. Upon recommending the censure, retirement, or removal of a justice or judge, the commission shall promptly file the following with the clerk of the supreme court:
(1) A copy of the recommendation certified by the chairman or secretary of the commission.
(2) A transcript of the evidence.
(3) Findings of fact and conclusions of law.
The commission shall promptly mail to the justice or judge and the counsel notice of the filing and copies of the filed documents.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-29
Petition for modification or rejection of commission's recommendation
Sec. 29. (a) Not more than thirty (30) days after a certified copy of the commission's recommendation is filed with the clerk of the supreme court, a justice or judge may petition the supreme court to modify or reject the commission's recommendation.
(b) The justice or judge shall verify the petition. The petition must be based on the record. The petition must specify the grounds relied on and must be accompanied by the petitioner's brief and proof of service of two (2) copies of the petition and brief on the commission and one (1) copy of the petition and brief on the counsel.
(c) Not more than twenty (20) days after service of the petitioner's brief, the commission shall file a respondent's brief and serve a copy on the justice or judge. Not more than twenty (20) days after service of respondent's brief, the petitioner may file a reply brief and shall serve two (2) copies on the commission and one (1) copy on the counsel.
(d) Failure to timely file a petition is considered consent to the determination on the merits based upon the record filed by the commission.
(e) To the extent necessary and not inconsistent with this section, the Indiana Rules of Appellate Procedure apply to reviews by the supreme court of commission proceedings.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-30
Jurisdiction and powers
Sec. 30. The commission has jurisdiction and powers necessary to conduct the proper and speedy disposition of any investigation or hearing, including the powers to depose witnesses and to order the production of documentary evidence. A member of the commission or a master may administer oaths to witnesses in a matter under the commission's jurisdiction.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-31
Subpoenas
Sec. 31. (a) A master may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the masters. The master shall serve the subpoena in the manner provided by law.
(b) The chairman of the commission may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the commission in which masters have not been appointed. The chairman shall serve the subpoena in the manner provided by law.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-32
Enforcement of subpoena
Sec. 32. If a witness in a commission proceeding:
(1) fails or refuses to attend upon subpoena; or
(2) refuses to testify or produce documentary evidence demanded by subpoena;
a circuit court may enforce the subpoena.
As added by P.L.98-2004, SEC.17.

IC 33-38-13-33
Filing papers and pleadings
Sec. 33. All papers and pleadings filed with the office of the chairman of the commission are considered to have been filed with the commission.
As added by P.L.98-2004, SEC.17. Amended by P.L.2-2005, SEC.111.

IC 33-38-13-34
Discovery; admissibility of evidence; demand for formal proceeding or finding
Sec. 34. (a) In all formal proceedings, discovery is available to the commission and the judge or justice under the Indiana Rules of Civil Procedure. A motion requesting a discovery order must be made to

the circuit court judge in the county in which the commission hearing is held.
(b) In all formal proceedings, the counsel shall provide the following to the judge or justice at least twenty (20) days before the hearing:
(1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing.
(2) Copies of all written statements and transcripts of testimony of witnesses described in subdivision (1) that:
(A) are in the possession of the counsel or the commission;
(B) are relevant to the hearing; and
(C) have not previously been provided to the justice or judge.
(3) Copies of all documentary evidence that the counsel expects to offer in evidence at the hearing.
(c) Upon objection of the justice or judge, the following are not admissible in a hearing:
(1) The testimony of a witness whose name and address have not been furnished to the judge or justice under subsection (b).
(2) Documentary evidence that has not been furnished to the judge or justice under subsection (b).
(d) After formal proceedings have been instituted, the justice or judge may request in writing that the counsel furnish to the justice or judge the names and addresses of all witnesses known at any time to the counsel who have information that may be relevant to a charge against or a defense of the justice or judge. The counsel shall provide to the justice or judge copies of documentary evidence that:
(1) are known at any time to the counsel or in the possession at any time of the counsel or the commission;
(2) are relevant to a charge against or defense of the justice or judge; and
(3) have not previously been provided to the justice or judge.
The counsel shall comply with a request under this subsection not more than ten (10) days after receiving the request and not more than ten (10) days after the counsel becomes aware of the information or evidence.
(e) During the course of an investigation by the commission, the justice or judge whose conduct is being investigated may demand in writing that the commission:
(1) institute formal proceedings against the justice or judge; or
(2) enter a formal finding that there is not probable cause to believe that the justice or judge is guilty of any misconduct.
The commission shall comply with a request under this subsection not more than sixty (60) days after receiving the request. A copy of the request shall be filed with the supreme court. If the commission finds that there is not probable cause, the commission shall file the finding with the supreme court. A document filed with the supreme court under this subsection is a matter of public record.
As added by P.L.98-2004, SEC.17.
IC 33-38-13-35
Exclusion
Sec. 35. This chapter does not encroach upon or impair the vested rights of a justice or judge or the surviving spouse of a justice or judge under any constitutional or statutory retirement program.
As added by P.L.98-2004, SEC.17.



CHAPTER 14. THE COMMISSION ON JUDICIAL QUALIFICATIONS AND THE DISCIPLINE OF JUDGES OF SUPERIOR, PROBATE, JUVENILE, AND CRIMINAL COURTS

IC 33-38-14-1
Purpose
Sec. 1. It is the purpose of this chapter to provide that judges of superior, probate, juvenile, or criminal courts in counties described in section 9 of this chapter are subject to disciplinary action on the grounds and in the manner set forth in this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" means the commission on judicial qualifications described in Article 7, Section 9 of the Constitution of the State of Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-3
"Counsel" defined
Sec. 3. As used in this chapter, "counsel" means the lawyer designated by the commission to:
(1) gather and present evidence before the masters or the commission with respect to the charges against a judge; and
(2) represent the commission before the supreme court in connection with any proceedings before the court.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-4
"Judge" defined
Sec. 4. As used in this chapter, "judge" means a judge of a superior or probate court.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-5
"Mail" defined
Sec. 5. As used in this chapter, "mail" includes ordinary mail or personal delivery.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-6
"Masters" defined
Sec. 6. As used in this chapter, "masters" means the special masters appointed by the chief justice upon request of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-7 "Presiding master" defined
Sec. 7. As used in this chapter, "presiding master" means the master so designated by the chief justice or, in the absence of a designation, the justice or judge named in the order appointing masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-8
Commission on judicial qualifications
Sec. 8. Subject to section 9 of this chapter, the commission is the commission on judicial qualifications for judges of trial courts. The members of the commission on judicial qualifications for the court of appeals and the supreme court are the members of the commission on judicial qualifications for judges of the trial courts.
As added by P.L.98-2004, SEC.17. Amended by P.L.65-2004, SEC.17.

IC 33-38-14-9
Disciplinary jurisdiction over judges
Sec. 9. (a) The commission shall exercise disciplinary jurisdiction over judges of trial courts.
(b) In a county in which a commission on judicial qualifications operated by virtue of law before July 26, 1973, the county commission on judicial qualifications ceases to exercise disciplinary jurisdiction over the county courts and the commission shall exercise disciplinary jurisdiction. However, if the law creating a county commission on judicial qualifications in a county before July 26, 1973, precluded judges subject to its disciplinary jurisdiction from participating in political activities because the judges are selected by a merit system, the judges are precluded from participating in political activities.
(c) The operation and function of a judicial nominating commission operating in a county by virtue of law before July 26, 1973, is not affected by this chapter.
As added by P.L.98-2004, SEC.17. Amended by P.L.65-2004, SEC.18.

IC 33-38-14-10
Disqualification; suspension; retirement; censure; removal
Sec. 10. (a) A judge is disqualified from acting as a judicial officer, without loss of salary, while there is pending:
(1) an indictment or information charging the judge in a United States court with a crime punishable as a felony under Indiana or federal law; or
(2) a recommendation to the supreme court by the commission for the judge's removal or retirement.
(b) On recommendation of the commission or on its own motion, the supreme court may suspend a judge from office without salary if in a United States court the judge pleads guilty or no contest or is found guilty of a crime that:         (1) is punishable as a felony under Indiana or federal law; or
(2) involves moral turpitude under the law.
If the judge's conviction is reversed, the suspension terminates and the judge shall be paid the judge's salary for the period of suspension. If the judge's conviction becomes final, the supreme court shall remove the judge from office.
(c) On recommendation of the commission, the supreme court may:
(1) retire a judge for a disability that:
(A) seriously interferes with the performance of the judge's duties; and
(B) is or is likely to become permanent; and
(2) censure or remove a judge for an action that:
(A) occurs not more than six (6) years before the beginning of the judge's current term; and
(B) constitutes at least one (1) of the following:
(i) Willful misconduct in office.
(ii) Willful or persistent failure to perform the judge's duties.
(iii) Habitual intemperance.
(iv) Conduct prejudicial to the administration of justice that brings the judicial office into disrepute.
A judge retired under this subsection is considered to have retired voluntarily. A judge removed under this subsection is ineligible for judicial office and, pending further order of the supreme court, is suspended from the practice of law in Indiana.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-11
Meetings of commissioners
Sec. 11. (a) The commission shall meet as necessary to discharge its statutory responsibilities. Meetings of the commission shall be called in the same manner as prescribed for the judicial nominating commission. Four (4) members of the commission constitute a quorum.
(b) Commission meetings are to be held in Indiana on the call of the chairman.
(c) The commission may act only at a meeting. The commission may adopt rules and regulations to conduct its meetings and discharge its duties.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-12
Confidentiality of proceedings; public inspection
Sec. 12. (a) Papers filed with and proceedings before the commission before the institution of formal proceedings are confidential unless:
(1) the judge against whom a recommendation is filed elects to have the information divulged; or
(2) the commission elects to answer public statements by a

complainant.
(b) Papers filed with the commission during or after the institution of formal proceedings are open for public inspection at all reasonable times. Records of commission proceedings are open for public inspection at all reasonable times. All hearings and proceedings before the commission, after the institution of formal proceedings, are open to the public.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-13
Privilege
Sec. 13. Filing papers with or giving testimony before the commission or the masters under this chapter is privileged.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-14
Commission; complaint
Sec. 14. (a) Any citizen of Indiana may file with the commission a written and verified complaint on the judicial fitness of a judge of a superior, criminal, juvenile, or probate court of Indiana.
(b) A specified form of complaint may not be required.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-15
Request of justice or judge to retire; complaint by citizen or on commission's own motion; investigation
Sec. 15. (a) A judge may request retirement due to disability.
(b) A citizen of Indiana may complain to the commission about the activities, fitness, or qualifications of a judge. Upon receipt of a complaint, the commission shall determine if the complaint is frivolous. The commission may, on its own motion, inquire into the activities, fitness, or qualifications of a judge.
(c) If the commission determines it is necessary to investigate a judge, the commission shall notify the judge by prepaid registered or certified mail addressed to the judge at the judge's chambers and last known residence of the following:
(1) The investigation.
(2) The nature of the complaint.
(3) The origin of the complaint, including the name of the complainant or that the investigation is on the commission's motion.
(4) The opportunity to present in the court of the investigation matters as the judge chooses.
(d) The commission may do the following:
(1) Conduct investigations.
(2) Employ special investigators.
(3) Hold confidential hearings with the judge's or commission's agents or attorneys.
(4) Hold confidential hearings with any judge involved.
(e) If:         (1) the commission's initial inquiry or investigation does not disclose sufficient cause to warrant further proceedings; and
(2) the complainant subsequently issues any public statement relating to the activities or actions of the commission;
the commission may answer the statement by referring to the record of proceedings or the results of the investigations.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-16
Notice of formal proceedings
Sec. 16. (a) If the commission decides to institute formal proceedings, the commission shall give written notice to the judge advising the judge of the institution of formal proceedings to inquire into the charges against judge. The proceedings must be entitled:
"BEFORE THE INDIANA JUDICIAL QUALIFICATIONS COMMISSION
Inquiry Concerning a Judge, No. _______".
(b) The notice must:
(1) specify in ordinary and concise language the charges against the judge and the alleged facts upon which the charges are based; and
(2) advise the judge of the judge's right to file a written answer not more then twenty (20) days after service of notice.
A charge is not sufficient if it recites the general language of the original complaint.
(c) The notice shall be made upon the judge by registered or certified mail addressed to the judge at the judge's chambers and last known residence.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-17
Answer
Sec. 17. Not more than twenty (20) days after service of the notice of formal proceedings, the judge:
(1) may file with the commission a signed original and one (1) copy of an answer; and
(2) shall serve by mail a copy of the answer on the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-18
Setting for hearing before commission or masters
Sec. 18. (a) Upon the filing of or the expiration of the time for filing an answer, the commission shall:
(1) order a hearing before the commission on the discipline, retirement, or removal of the judge; or
(2) request the supreme court to appoint three (3) active or retired judges of courts of record as special masters to hear and take evidence on the matter and to report to the commission.
(b) The commission shall:
(1) set a time and place in the state in which the judge involved

resides for a hearing; and
(2) mail notice of the hearing to the judge, the masters, and the counsel at least twenty (20) days before the hearing date.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-19
Hearing
Sec. 19. (a) The commission, or the masters when the hearing is before the masters, may proceed with the hearing whether or not the judge files an answer or appears at the hearing.
(b) The failure of a judge to answer or to appear at the hearing by itself is not evidence of the facts alleged and does not constitute grounds for censure, retirement, or removal. In a proceeding for involuntary retirement for disability, the failure of a judge to testify in the judge's own behalf or to submit to a medical examination requested by the commission or the masters may be considered, unless the failure was due to circumstances beyond the judge's control.
(c) The hearing shall be reported verbatim.
(d) At a hearing before the commission, not less than four (4) members must be present when the evidence is produced.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-20
Evidence
Sec. 20. The Indiana Rules of Evidence apply at a hearing before the commission or the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-21
Rights of a judge; notice; incapacitation
Sec. 21. (a) In formal proceedings involving the discipline, retirement, or removal of a judge, the judge may:
(1) defend against the charges by introducing evidence;
(2) be represented by counsel;
(3) examine and cross-examine witnesses; and
(4) issue subpoenas for attendance of witnesses to testify or produce evidentiary matter.
(b) If testimony is transcribed at the expense of the commission, a copy shall be provided to the judge at no cost. The judge is entitled to have testimony transcribed at the judge's expense.
(c) Except as otherwise provided in this chapter, any notice or matter sent to the judge shall be mailed by registered or certified mail to the judge at the judge's office and residence unless the judge requests otherwise in writing. A copy of the notice or matter shall be mailed to the judge's counsel.
(d) If a judge has been adjudicated incapacitated under IC 29-3, the judge's guardian may exercise any right or privilege and make any defense for the judge as if exercised or made by the judge. If any notice or matter is sent to the judge, a copy of the notice or matter

also shall be sent to the judge's guardian.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-22
Amendments to notice or answer
Sec. 22. The masters, before the conclusion of the hearing, or the commission, before its determination, may allow or require amendments to the notice of formal proceedings and may allow amendments to the answer. The notice may be amended to conform to proof or to set forth additional facts. If an amendment is made, the judge shall be given reasonable time to answer the amendment and to prepare and present a defense.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-23
Report of masters
Sec. 23. (a) After a hearing before the masters, the masters shall promptly transmit to the commission an original and four (4) copies of:
(1) a transcript of the hearing; and
(2) a report that contains a brief statement of the proceedings and recommended findings of fact.
The recommended findings of facts are not binding on the commission.
(b) Upon receiving the report of the masters, the commission shall promptly mail a copy of the report and transcript to the judge and the judge's counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-24
Objections to report of masters
Sec. 24. Not more than fifteen (15) days after a copy of the report of the masters is mailed to the judge, the counsel or the judge may file with the commission an original and one (1) copy of objections to the report of the masters. If the counsel files objections, the counsel shall mail a copy of the objections to the judge. If the judge files objections, the judge shall mail a copy of the objections to the counsel.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-25
Appearance before commission
Sec. 25. If objections to the report of the masters are not timely filed, the commission may adopt the recommended findings of the masters without a hearing. If objections are timely filed, or if objections are not timely filed and the commission proposes to modify or reject the recommended findings of the masters, the commission shall give the judge and the counsel an opportunity to be heard in the county where the judge resides. The commission shall mail to the judge and the counsel written notice of the time and place

of the hearing not less than ten (10) days before the hearing.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-26
Extension of time
Sec. 26. (a) The chairman of the commission may extend the time for:
(1) filing an answer;
(2) commencing a hearing before the commission; or
(3) filing objections to the report of the masters.
(b) The presiding master, with the approval of the chairman of the commission, may extend the time for commencing a hearing before the masters.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-27
Hearing additional evidence
Sec. 27. (a) The commission may order a hearing to take additional evidence at any time while the matter is pending before the commission. The order must set the time and place of the hearing in the county in which the judge resides and must indicate the matters on which evidence will be taken. A copy of the order shall be mailed to the judge and the counsel at least ten (10) days before the hearing.
(b) If masters have been appointed, the hearing of additional evidence is before the masters in accordance with this chapter.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-28
Vote or recommendation for discipline, retirement, or removal
Sec. 28. If the commission finds good cause, it shall recommend to the supreme court the discipline, retirement, or removal of a judge. If a hearing is before the masters, the affirmative vote of four (4) commission members is required to recommend the discipline, retirement, or removal of a judge. If a hearing is before the commission, the affirmative vote of four (4) commission members, including a majority of the members present at the hearing, is required to recommend the discipline, retirement, or removal of a judge.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-29
Record of commission proceedings
Sec. 29. The commission shall keep a record of all formal proceedings concerning a judge. The commission shall enter its determination in the record and mail notice to the judge and the counsel. If the commission recommends the discipline, retirement, or removal of a judge to the supreme court, the commission shall prepare a transcript of the evidence and proceedings and shall make written findings of fact and conclusions of law. As added by P.L.98-2004, SEC.17.

IC 33-38-14-30
Certification of commission recommendation to supreme court
Sec. 30. Upon recommending the discipline, retirement, or removal of a judge, the commission shall file a copy of each of the following with the clerk of the supreme court:
(1) The recommendation certified by the chairman or secretary of the commission.
(2) The transcript.
(3) The findings of fact and conclusions of law.
The commission shall mail to the judge and the counsel notice of the filing and copies of the filed documents.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-31
Petition for modification or rejection of commission's recommendation
Sec. 31. (a) A judge may petition the supreme court to modify or reject the recommendation of the commission for discipline, retirement, or removal of the judge not more than thirty (30) days after the certified copy of the commission's recommendation is filed with the clerk of the supreme court.
(b) A petition described in subsection (a) must:
(1) be verified;
(2) be based on the record;
(3) specify the grounds relied on; and
(4) be accompanied by the petitioner's brief and proof of service of two (2) copies of the petition and brief on the commission and one (1) copy of the petition and brief on the counsel.
(c) Not more than twenty (20) days after service of the petitioner's brief, the commission shall file a respondent's brief and serve a copy of the brief on the judge.
(d) Not more than twenty (20) days after service of the respondent's brief, the judge may file a reply brief. The judge shall serve two (2) copies of the reply brief on the commission and one (1) copy of the reply brief on the counsel.
(e) Failure to timely file a petition is considered consent to the determination on the merits based on the record filed by the commission.
(f) To the extent necessary and not inconsistent with this section, the Indiana Rules of Appellate Procedure apply to reviews by the supreme court of commission proceedings.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-32
Jurisdiction and powers
Sec. 32. The commission has jurisdiction and powers to dispose of any investigation or hearing, including the following:
(1) The power to compel the attendance of witnesses.         (2) The power to depose witnesses.
(3) The power to order the production of documentary evidence.
Any commission member or any master may administer oaths and affirmations to witnesses in a matter under the jurisdiction of the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-33
Subpoenas
Sec. 33. (a) A master may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the masters. The master shall serve the subpoena in the manner provided by law.
(b) The chairman of the commission may issue a subpoena for:
(1) the attendance of witnesses;
(2) the production of documentary evidence; or
(3) discovery;
in a proceeding before the commission or in which masters have not been appointed. The chairman shall serve the subpoena in the manner provided by law.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-34
Enforcement of subpoena
Sec. 34. If a witness in a commission proceeding:
(1) fails or refuses to attend upon subpoena; or
(2) refuses to testify or produce documentary evidence demanded by subpoena;
a circuit court may enforce the subpoena.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-35
Filing
Sec. 35. All papers and pleadings filed with the office of the chairman of the commission are considered filed with the commission.
As added by P.L.98-2004, SEC.17.

IC 33-38-14-36
Discovery; admissibility of evidence; demand for formal proceeding or finding
Sec. 36. (a) In all formal proceedings, discovery is available to the commission and the judge under the Indiana Rules of Civil Procedure. A motion requesting a discovery order must be made to the circuit court in the county in which the commission hearing is held.
(b) In all formal proceedings, the counsel shall provide the following to the judge at least twenty (20) days before a hearing:         (1) The names and addresses of all witnesses whose testimony the counsel expects to offer at the hearing.
(2) Copies of all written statements and transcripts of testimony of witnesses described in subdivision (1) that:
(A) are in the possession of the counsel or the commission;
(B) are relevant to the hearing; and
(C) have not been provided to the judge.
(3) Copies of all documentary evidence that the counsel expects to introduce at the hearing.
(c) On objection by a judge, the testimony of a witness whose name and address have not been furnished to the judge and documentary evidence that has not been furnished to the judge, are not admissible at a hearing.
(d) After formal proceedings have been instituted, a judge may request in writing that the counsel provide the judge the names and addresses of all witnesses known at any time to the counsel who have information that may be relevant to any charge against or any defense of the judge. The counsel shall provide copies of written statements, transcripts of testimony, and documentary evidence that:
(1) are in the commission counsel's possession at any time;
(2) are relevant to a charge against or defense of the judge; and
(3) have not been furnished to the judge.
The counsel shall comply with the request not more than ten (10) days after receiving the request or not more than ten (10) days after any information or evidence becomes known to the counsel.
(e) During an investigation by the commission, a judge whose conduct is being investigated may demand in writing that the commission institute formal proceedings against the judge or enter a formal finding that there is not probable cause to believe the judge is guilty of misconduct. Not more than sixty (60) days after receiving a written demand, the commission shall comply with the demand. A copy of the demand shall be filed in the supreme court and is a matter of public record. If the commission finds there is not probable cause, the finding shall be filed in the supreme court and is a matter of public record.
As added by P.L.98-2004, SEC.17.






ARTICLE 39. PROSECUTING ATTORNEYS

CHAPTER 1. BOND; ELIGIBILITY REQUIREMENTS FOR PROSECUTING ATTORNEYS; DUTY TO PROSECUTE; SPECIAL PROSECUTORS; PRETRIAL DIVERSION

IC 33-39-1-1
Senior prosecuting attorney defined; affidavit
Sec. 1. (a) As used in this chapter, "senior prosecuting attorney" means a person who:
(1) was employed for at least eight (8) years as a prosecuting attorney or chief deputy prosecuting attorney; and
(2) files an affidavit requesting designation as a senior prosecuting attorney in the circuit court in a county in which the person is willing to serve as a senior prosecuting attorney.
(b) An affidavit filed under subsection (a) must contain the following:
(1) The name of the person filing the affidavit.
(2) The person's attorney number issued by the supreme court.
(3) The length of time the person served as a chief deputy prosecuting attorney or prosecuting attorney.
(4) The name of any county in which the person served as a chief deputy prosecuting attorney or prosecuting attorney.
(c) The circuit court shall promptly forward each affidavit received under this section to the prosecuting attorneys council of Indiana.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-2
Prosecuting attorney; eligibility
Sec. 2. (a) This section does not apply to a deputy prosecuting attorney appointed by a prosecuting attorney or to a special prosecutor.
(b) To be eligible to hold office as a prosecuting attorney, a person must be a resident of the judicial circuit that the person serves.
As added by P.L.98-2004, SEC.18. Amended by P.L.222-2005, SEC.37.

IC 33-39-1-3
Bond of prosecuting attorney
Sec. 3. A person elected to the office of prosecuting attorney, before entering upon the duties of the office, shall execute a bond in the manner prescribed by IC 5-4-1.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-4
Duties on receiving information of felony or misdemeanor
Sec. 4. (a) When a prosecuting attorney receives information of

the commission of a felony or misdemeanor, the prosecuting attorney shall cause process to issue from a court (except the circuit court) having jurisdiction to issue the process to the proper officer, directing the officer to subpoena the persons named in the process who are likely to have information concerning the commission of the felony or misdemeanor. The prosecuting attorney shall examine a person subpoenaed before the court that issued the process concerning the offense.
(b) If the facts elicited under subsection (a) are sufficient to establish a reasonable presumption of guilt against the party charged, the court shall:
(1) cause the testimony that amounts to a charge of a felony or misdemeanor to be reduced to writing and subscribed and sworn to by the witness; and
(2) issue process for the apprehension of the accused, as in other cases.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-5
Felony, misdemeanor, or infraction prosecutions; other duties required by law
Sec. 5. Except as provided in IC 12-15-23-6(d), the prosecuting attorneys, within their respective jurisdictions, shall:
(1) conduct all prosecutions for felonies, misdemeanors, or infractions and all suits on forfeited recognizances;
(2) superintend, on behalf of counties or any of the trust funds, all suits in which the the counties or trust funds may be interested or involved; and
(3) perform all other duties required by law.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-6
Appointment of special prosecutors; grounds; consent to appointment; powers and duties; term and compensation
Sec. 6. (a) Special prosecutors may be appointed under this section or in accordance with IC 4-2-7-7.
(b) A circuit or superior court judge:
(1) shall appoint a special prosecutor if:
(A) any person other than the prosecuting attorney or the prosecuting attorney's deputy files a verified petition requesting the appointment of a special prosecutor; and
(B) the prosecuting attorney agrees that a special prosecutor is needed;
(2) may appoint a special prosecutor if:
(A) a person files a verified petition requesting the appointment of a special prosecutor; and
(B) the court, after:
(i) notice is given to the prosecuting attorney; and
(ii) an evidentiary hearing is conducted at which the prosecuting attorney is given an opportunity to be heard;             finds by clear and convincing evidence that the appointment is necessary to avoid an actual conflict of interest or there is probable cause to believe that the prosecutor has committed a crime;
(3) may appoint a special prosecutor if:
(A) the prosecuting attorney files a petition requesting the court to appoint a special prosecutor; and
(B) the court finds that the appointment is necessary to avoid the appearance of impropriety; and
(4) may appoint a special prosecutor if:
(A) an elected public official, who is a defendant in a criminal proceeding, files a verified petition requesting a special prosecutor within ten (10) days after the date of the initial hearing; and
(B) the court finds that the appointment of a special prosecutor is in the best interests of justice.
(c) Each person appointed to serve as a special prosecutor:
(1) must consent to the appointment; and
(2) must be:
(A) the prosecuting attorney or a deputy prosecuting attorney in a county other than the county in which the person is to serve as special prosecutor; or
(B) except as provided in subsection (d), a senior prosecuting attorney.
(d) A senior prosecuting attorney may be appointed in the county in which the senior prosecuting attorney previously served if the court finds that an appointment under this subsection would not create the appearance of impropriety.
(e) A person appointed to serve as a special prosecutor has the same powers as the prosecuting attorney of the county. However, the appointing judge shall limit scope of the special prosecutor's duties to include only the investigation or prosecution of a particular case or particular grand jury investigation.
(f) The court shall establish the length of the special prosecutor's term. If the target of an investigation by the special prosecutor is a public servant (as defined in IC 35-41-1-24), the court shall order the special prosecutor to file a report of the investigation with the court at the conclusion of the investigation. The report is a public record.
(g) If the special prosecutor is not regularly employed as a full-time prosecuting attorney or full-time deputy prosecuting attorney, the compensation for the special prosecutor's services:
(1) shall be paid to the special prosecutor from the unappropriated funds of the appointing county; and
(2) may not exceed:
(A) a per diem equal to the regular salary of a full-time prosecuting attorney of the appointing circuit; and
(B) travel expenses and reasonable accommodation expenses actually incurred.
(h) If the special prosecutor is regularly employed as a full-time prosecuting attorney or deputy prosecuting attorney, the

compensation for the special prosecutor's services:
(1) shall be paid out of the appointing county's unappropriated funds to the treasurer of the county in which the special prosecutor regularly serves; and
(2) must include a per diem equal to the regular salary of a full-time prosecuting attorney of the appointing circuit, travel expenses, and reasonable accommodation expenses actually incurred.
(i) The combination of:
(1) the compensation paid to a senior prosecuting attorney under this chapter; and
(2) retirement benefits that the person appointed as a senior prosecuting attorney is receiving or entitled to receive;
may not exceed the minimum compensation to which a full-time prosecuting attorney is entitled under IC 33-39-6-5.
(j) A senior prosecuting attorney appointed under this chapter may not be compensated as senior prosecuting attorney for more than one hundred (100) calendar days in total during a calendar year.
As added by P.L.98-2004, SEC.18. Amended by P.L.222-2005, SEC.38.

IC 33-39-1-7
Senior prosecuting attorney appointment; minimum period of service; disciplinary sanctions
Sec. 7. A person may not be appointed a senior prosecuting attorney under section 6 of this chapter if the person:
(1) is not available for the minimum period of commitment for service as a special prosecutor; or
(2) has had a disciplinary sanction imposed by the Indiana supreme court disciplinary commission or a similar body in another state that restricts the person's ability to practice law.
As added by P.L.98-2004, SEC.18.

IC 33-39-1-8
Withholding of prosecution; applicability grounds; conditions; notification
Sec. 8. (a) After June 30, 2005, this section does not apply to a person who:
(1) holds a commercial driver's license; and
(2) has been charged with an offense involving the operation of a motor vehicle in accordance with the federal Motor Carrier Safety Improvement Act of 1999 (MCSIA) (Public Law 106-159.113 Stat. 1748).
(b) This section does not apply to a person arrested for or charged with:
(1) an offense under IC 9-30-5-1 through IC 9-30-5-5; or
(2) if a person was arrested or charged with an offense under IC 9-30-5-1 through IC 9-30-5-5, an offense involving:
(A) intoxication; or
(B) the operation of a motor vehicle; if the offense involving intoxication or the operation of a motor vehicle was part of the same episode of criminal conduct as the offense under IC 9-30-5-1 through IC 9-30-5-5.
(c) A prosecuting attorney may withhold prosecution against an accused person if:
(1) the person is charged with a misdemeanor;
(2) the person agrees to conditions of a pretrial diversion program offered by the prosecuting attorney;
(3) the terms of the agreement are recorded in an instrument signed by the person and the prosecuting attorney and filed in the court in which the charge is pending; and
(4) the prosecuting attorney electronically transmits information required by the prosecuting attorneys council concerning the withheld prosecution to the prosecuting attorneys council, in a manner and format designated by the prosecuting attorneys council.
(d) An agreement under subsection (c) may include conditions that the person:
(1) pay to the clerk of the court an initial user's fee and monthly user's fees in the amounts specified in IC 33-37-4-1;
(2) work faithfully at a suitable employment or faithfully pursue a course of study or vocational training that will equip the person for suitable employment;
(3) undergo available medical treatment or counseling and remain in a specified facility required for that purpose;
(4) support the person's dependents and meet other family responsibilities;
(5) make restitution or reparation to the victim of the crime for the damage or injury that was sustained;
(6) refrain from harassing, intimidating, threatening, or having any direct or indirect contact with the victim or a witness;
(7) report to the prosecuting attorney at reasonable times;
(8) answer all reasonable inquiries by the prosecuting attorney and promptly notify the prosecuting attorney of any change in address or employment; and
(9) participate in dispute resolution either under IC 34-57-3 or a program established by the prosecuting attorney.
(e) An agreement under subsection (c)(2) may include other provisions reasonably related to the defendant's rehabilitation, if approved by the court.
(f) The prosecuting attorney shall notify the victim when prosecution is withheld under this section.
(g) All money collected by the clerk as user's fees under this section shall be deposited in the appropriate user fee fund under IC 33-37-8.
(h) If a court withholds prosecution under this section and the terms of the agreement contain conditions described in subsection (d)(6):
(1) the clerk of the court shall comply with IC 5-2-9; and
(2) the prosecuting attorney shall file a confidential form

prescribed or approved by the division of state court administration with the clerk.
As added by P.L.98-2004, SEC.18. Amended by P.L.176-2005, SEC.21.

IC 33-39-1-9
Criminal charges against persons working with children; notification of employers
Sec. 9. A prosecuting attorney who charges a person with committing any of the following shall inform the person's employer of the charge, unless the prosecuting attorney determines that the person charged does not work with children:
(1) Rape (IC 35-42-4-1), if the victim is less than eighteen (18) years of age.
(2) Criminal deviate conduct (IC 35-42-4-2), if the victim is less than eighteen (18) years of age.
(3) Child molesting (IC 35-42-4-3).
(4) Child exploitation (IC 35-42-4-4(b)).
(5) Vicarious sexual gratification (IC 35-42-4-5).
(6) Child solicitation (IC 35-42-4-6).
(7) Child seduction (IC 35-42-4-7).
(8) Incest (IC 35-46-1-3), if the victim is less than eighteen (18) years of age.
As added by P.L.98-2004, SEC.18.



CHAPTER 2. POWERS AND DUTIES

IC 33-39-2-1
Powers and duties
Sec. 1. A prosecuting attorney or deputy prosecuting attorney may:
(1) take acknowledgments of deeds or other instruments in writing;
(2) administer oaths;
(3) protest notes and checks;
(4) take the deposition of a witness;
(5) take and certify affidavits and depositions; and
(6) perform any duty now conferred upon a notary public by a statute.
An acknowledgment of a deed or another instrument taken by a prosecuting attorney or deputy prosecuting attorney may be recorded in the same manner as though a deed or another instrument were acknowledged before a notary public.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-2
Seal
Sec. 2. A prosecuting attorney or deputy prosecuting attorney may not perform a duty set forth in section 1 of this chapter until the prosecuting attorney or deputy prosecuting attorney obtains a seal that stamps upon paper a distinct impression:
(1) in words or letters sufficiently indicating the official character of the prosecuting attorney or deputy prosecuting attorney; and
(2) that may include any other device chosen by the prosecuting attorney or deputy prosecuting attorney.
All acts not attested by a seal are void.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-3
Statement of date of expiration of commission; appending to certificates
Sec. 3. A prosecuting attorney or deputy prosecuting attorney who performs any of the acts set forth in section 1 of this chapter shall, at the time of signing a certificate of acknowledgment of a deed, mortgage, other instrument, jurat, or other official document, append to the certificate a true statement of the date of the expiration of the commission of the prosecuting attorney or deputy prosecuting attorney. A prosecuting attorney or deputy prosecuting attorney has jurisdiction to perform the duties set forth in this chapter anywhere in Indiana.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-4 Fees; violations of law
Sec. 4. A prosecuting attorney or deputy prosecuting attorney who performs an act under this chapter is entitled to the same fees as those charged by notaries public. If an act committed by a notary public would be a violation of the law, the act is a violation of the law if committed by a prosecuting attorney or deputy prosecuting attorney in the performance of an act authorized under this chapter.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-5
Discharge of official duties
Sec. 5. A prosecuting attorney or a deputy prosecuting attorney may administer all oaths that are convenient and necessary to be administered in the discharge of their official duties. An oath under this section shall be administered without any charge or expense.
As added by P.L.98-2004, SEC.18.

IC 33-39-2-6
Appointment of inspector general or deputy inspector general as special deputy prosecuting attorney
Sec. 6. A prosecuting attorney may appoint the inspector general or a deputy inspector general who is licensed to practice law in Indiana as a special deputy prosecuting attorney to assist in any criminal proceeding involving public misconduct.
As added by P.L.222-2005, SEC.39.



CHAPTER 3. TRAVEL EXPENSES REIMBURSED FOR TAKING DEPOSITIONS IN CRIMINAL ACTIONS

IC 33-39-3-1
Depositions
Sec. 1. Except as provided in section 2 of this chapter and upon the order of a judge trying a criminal case, the county auditor shall pay to a prosecuting attorney, from funds in the county treasury not otherwise appropriated and as a part of the costs of the trial, an amount equal to the expenses necessarily incurred by a prosecuting attorney in traveling to attend the taking of any deposition in connection with the criminal action.
As added by P.L.98-2004, SEC.18.

IC 33-39-3-2
Depositions; change of venue
Sec. 2. If a prosecuting attorney incurred expenses described in section 1 of this chapter for a criminal case from another county being heard on a change of venue, the expenses shall be collected from the other county as other costs are collected in the case.
As added by P.L.98-2004, SEC.18.

IC 33-39-3-3
Filing of statement
Sec. 3. The court shall provide a prosecuting attorney an allowance for reasonable expenses after the prosecuting attorney files with the clerk of the court an itemized and verified statement of expenses.
As added by P.L.98-2004, SEC.18.



CHAPTER 4. APPOINTMENT OF INVESTIGATORS AND JURISDICTION TO INVESTIGATE

IC 33-39-4-1
Duties; bond; salary
Sec. 1. (a) The prosecuting attorney of any judicial circuit of Indiana may appoint one (1) or more investigators with the approval of the county council or councils. An investigator appointed under this section:
(1) works under the direction of the prosecuting attorney; and
(2) may conduct investigations and assist in collecting and assembling evidence that, in the judgment of the prosecuting attorney, may be necessary for the successful prosecution of any of the criminal offenders of the judicial circuit.
(b) An investigator appointed under this section shall give bond in the sum of five thousand dollars ($5,000) and has the same police powers within the county authorized by law to all police officers.
(c) In each judicial circuit the salary or other compensation to be paid an investigator appointed under this section shall be set by the county council or councils. A county council or councils may not reduce the number of investigators or compensation of any investigator without approval of the prosecuting attorney.
As added by P.L.98-2004, SEC.18.

IC 33-39-4-2
Jurisdiction to investigate; county where offense discovered; modified by agreement
Sec. 2. (a) If the place of trial for commission of an offense, as determined under IC 35-32-2-1, would potentially require a choice between or among counties, the coroner and law enforcement officers of the county where the offense is discovered have jurisdiction to investigate the offense.
(b) This section may be modified by agreement between or among the prosecuting attorneys of the counties involved.
As added by P.L.98-2004, SEC.18.



CHAPTER 5. ASSISTANCE PROCURING A LIQUOR LICENSE PROHIBITED

IC 33-39-5-1
Violations
Sec. 1. A:
(1) prosecuting attorney;
(2) deputy prosecuting attorney; or
(3) judge of a city court;
who recklessly acts as attorney, agent, or counsel for an applicant in a proceeding to procure a license to retail or wholesale intoxicating liquors under IC 7.1, or aids or assists in any manner in the procuring of a license commits a Class B misdemeanor.
As added by P.L.98-2004, SEC.18.



CHAPTER 6. COMPENSATION OF PROSECUTING ATTORNEYS, DEPUTIES, AND INVESTIGATORS

IC 33-39-6-1
Payment of compensation; conferences for coordinated law enforcement plans
Sec. 1. (a) Prosecuting attorneys and deputy prosecuting attorneys are entitled to receive the compensation provided in this chapter. The minimum compensation of the prosecuting attorneys shall be paid in the manner prescribed in section 5 of this chapter. The compensation of the deputy prosecuting attorneys shall be paid in the manner prescribed in section 2 of this chapter.
(b) Upon the allowance of an itemized and verified claim by the board of county commissioners, the auditor of the county shall issue a warrant to a prosecuting attorney or deputy prosecuting attorney who filed the claim to pay any part of the compensation of a prosecuting attorney or a deputy prosecuting attorney that exceeds the amount that the state is to pay.
(c) A deputy prosecuting attorney who knowingly divides compensation with the prosecuting attorney or any other officer or person in connection with employment commits a Class B misdemeanor.
(d) A prosecuting attorney or any other officer or person who knowingly accepts any division of compensation described in subsection (c) commits a Class B misdemeanor.
(e) The attorney general shall call at least one (1) and not more than two (2) conferences of the prosecuting attorneys, each year, to consider, discuss, and develop coordinated plans for the enforcement of the laws of Indiana. The date or dates upon which the conferences are held shall be fixed by the attorney general. The expenses necessarily incurred by a prosecuting attorney in attending a conference, including the actual expense of transportation to and from the place where the conference is held, together with meals and lodging, shall be paid from the general fund of the county upon the presentation of an itemized and verified claim, filed as required by law, and by warrant issued by the county auditor. If there is more than one (1) county in any judicial circuit, the expenses of the prosecuting attorneys incurred by virtue of this subsection shall be paid from the general fund of the respective counties constituting the circuit in the same proportion that the classification factor of each county bears to the classification factor of the judicial circuit as determined according to law by the state board of accounts.
As added by P.L.98-2004, SEC.18. Amended by P.L.65-2004, SEC.19.

IC 33-39-6-2
Chief deputy and additional deputy; appointment; salaries
Sec. 2. (a) A prosecuting attorney may appoint one (1) chief deputy prosecuting attorney. The maximum annual salary paid by the

state of a chief deputy prosecuting attorney appointed under this subsection is as follows:
(1) If the prosecuting attorney is a full-time prosecuting attorney appointing a full-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a full-time prosecuting attorney.
(2) If the prosecuting attorney is a full-time prosecuting attorney appointing a part-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a part-time prosecuting attorney serving the judicial district served by the chief deputy prosecuting attorney.
(3) If the prosecuting attorney is a part-time prosecuting attorney appointing a full-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a full-time prosecuting attorney.
(4) If the prosecuting attorney is a part-time prosecuting attorney appointing a part-time chief deputy prosecuting attorney, the annual salary of the chief deputy prosecuting attorney is equal to seventy-five percent (75%) of the salary paid by the state to a part-time prosecuting attorney.
(b) The prosecuting attorney in a county in which is located at least one (1) institution operated by the department of correction that houses at least one thousand five hundred (1,500) offenders may appoint two (2) additional deputy prosecuting attorneys. In a county having two (2) institutions, each of which houses at least one thousand five hundred (1,500) offenders, the prosecuting attorney may appoint a third deputy prosecuting attorney.
(c) The prosecuting attorney in a county in which is located an institution operated by the department of correction that houses at least one hundred (100) but less than one thousand five hundred (1,500) adult offenders may appoint one (1) additional deputy prosecuting attorney.
(d) The prosecuting attorney in a county in which is located a state institution (as defined in IC 12-7-2-184) that has a daily population of at least three hundred fifty (350) patients may appoint one (1) additional deputy prosecuting attorney.
(e) The annual salary of a deputy prosecuting attorney appointed under subsections (b) through (d) may not be less than seventy-five percent (75%) of the annual salary of the appointing prosecuting attorney, as determined under section 5 of this chapter as though the prosecuting attorney had not elected full-time status.
(f) The salaries provided in this section shall be paid by the state once every two (2) weeks from the state general fund. There is appropriated annually out of the general fund of the state sufficient funds to pay any amount necessary. However, the salaries fixed in this chapter are determined to be maximum salaries to be paid by the state. This chapter does not limit the power of counties comprising

the respective judicial circuits to pay additional salaries upon proper action by the appropriate county officials.
(g) The various county councils shall appropriate annually for other deputy prosecuting attorneys, investigators, clerical assistance, witness fees, out-of-state travel, postage, telephone tolls and telegraph, repairs to equipment, office supplies, other operating expenses, and equipment an amount necessary for the proper discharge of the duties imposed by law upon the office of the prosecuting attorney of each judicial circuit.
As added by P.L.98-2004, SEC.18.

IC 33-39-6-3
Grading judicial circuits for compensation purposes
Sec. 3. For purposes of fixing the salaries of the various prosecuting attorneys under this chapter, each judicial circuit of the state is:
(1) graded on the basis of population and gross assessed valuation; and
(2) set up on the percentage ratio it bears to the state, the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.18.

IC 33-39-6-4
Classes of judicial circuits; classification factors
Sec. 4. (a) The nine (9) classes of the several judicial circuits of the state as set out in this chapter are based on a unit factor system. The factors are determined by the relations of the judicial circuit to the state as established and certified to each county auditor by the state board of accounts not later than June 20 of any calendar year. They are as follows:
(1) Population.
(2) Gross assessed valuation as shown by the last preceding gross assessed valuation as certified by the various counties to the auditor of the state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this chapter shall be obtained as follows:
(1) The population of each judicial circuit shall be divided by the population of the entire state.
(2) The gross assessed valuation of each judicial circuit shall be divided by the gross assessed valuation of the entire state.
(3) The two (2) results thus obtained shall be added together and the sum thus obtained for each judicial circuit shall be divided by two (2).
(4) The final result so obtained, multiplied by one hundred (100), shall determine the classification of each judicial circuit according to the following schedule:
CLASSIFICATION FACTORS



CHAPTER 7. RETIREMENT FUND

IC 33-39-7-1
Application of chapter
Sec. 1. This chapter applies only to:
(1) an individual who serves as a prosecuting attorney or chief deputy prosecuting attorney on or after January 1, 1990; and
(2) a participant employed in a position described in section 8(a)(2) or 8(a)(3) of this chapter who serves in the position after June 30, 1995.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-2
Americans with Disabilities Act defined
Sec. 2. As used in this chapter, "Americans with Disabilities Act" refers to the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) and any amendments and regulations related to the Act.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-3
Board defined
Sec. 3. As used in this chapter, "board" refers to the board of trustees of the public employees' retirement fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-4
Fiscal year defined
Sec. 4. As used in this chapter, "fiscal year" means the period beginning on July 1 in any year and ending on June 30 of the following year.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-5
Fund defined
Sec. 5. As used in this chapter, "fund" refers to the prosecuting attorneys retirement fund established by this chapter.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-6
Participant defined
Sec. 6. As used in this chapter, "participant" means a person serving in a position described in section 8 of this chapter who is participating in the fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-7
Salary defined
Sec. 7. As used in this chapter, "salary" means the salary paid to a participant by the state, determined without regard to any salary

reduction agreement established under Section 125 of the Internal Revenue Code. The term does not include an amount paid to a participant by a county or counties.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-8
Services defined
Sec. 8. (a) As used in this chapter, "services" means the period beginning on the first day upon which a person first became:
(1) a prosecuting attorney or chief deputy prosecuting attorney;
(2) any other deputy prosecuting attorney who is:
(A) appointed under IC 33-39-6-2; and
(B) paid by the state from the state general fund; or
(3) the executive director or the assistant executive director of the prosecuting attorneys council of Indiana;
whether that date is before, on, or after January 1, 1990, and ending on the date under consideration, including all intervening employment in a position described in subdivisions (1) through (3). If an individual is elected or appointed to a position described in subdivisions (1) through (3) and serves one (1) or more terms or part of a term, then retires from office, but at a later period or periods is appointed or elected and serves in a position described in subdivisions (1) through (3), the individual shall pay into the fund during all the periods that the individual serves in that position, except as otherwise provided in this chapter, whether the periods are connected or disconnected.
(b) A senior prosecuting attorney appointed under IC 33-39-1 is not required to pay into the fund during any period of service as a senior prosecuting attorney.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-9
Establishment of fund; contents
Sec. 9. The prosecuting attorneys retirement fund is established. The fund consists of the following:
(1) Each participant's contributions to the fund.
(2) All gifts, grants, devises, and bequests in money, property, or other form made to the fund.
(3) All interest on investments or on deposits of the funds.
(4) A contribution or payment to the fund made in a manner provided by the general assembly.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-10
Fund construed as trust; purpose
Sec. 10. The fund shall be construed to be a trust, separate and distinct from all other entities, maintained to:
(1) secure payment of benefits to the participants and their beneficiaries; and
(2) pay the costs of administering this chapter. As added by P.L.98-2004, SEC.18.

IC 33-39-7-11
Administration; commingling; duties of board; appeals; confidentiality of fund records
Sec. 11. (a) The board shall administer the fund, which may be commingled with the public employees' retirement fund for investment purposes.
(b) The board shall do the following:
(1) Determine eligibility for and make payments of benefits under this chapter.
(2) In accordance with the powers and duties granted the board in IC 5-10.3-3-7, IC 5-10.3-3-7.1, IC 5-10.3-3-8, and IC 5-10.3-5-3 through IC 5-10.3-5-6, administer the fund.
(3) Provide by rule for the implementation of this chapter.
(c) A determination by the board may be appealed under IC 4-21.5.
(d) The powers and duties of:
(1) the director and the actuary of the board;
(2) the treasurer of state;
(3) the attorney general; and
(4) the auditor of state;
with respect to the fund are those specified in IC 5-10.3-3 and IC 5-10.3-4.
(e) The board may hire additional personnel, including hearing officers, to assist in the implementation of this chapter.
(f) Fund records of individual participants and participants' information are confidential, except for the name and years of service of a fund participant.
As added by P.L.98-2004, SEC.18. Amended by P.L.94-2004, SEC.7.

IC 33-39-7-12
Contributions
Sec. 12. (a) Except as provided in subsection (b), each participant shall make contributions to the fund as follows:
(1) A participant described in section 8(a)(1) of this chapter shall make contributions of six percent (6%) of each payment of salary received for services after December 31, 1989.
(2) A participant described in section 8(a)(2) or 8(a)(3) of this chapter shall make contributions of six percent (6%) of each payment of salary received for services after June 30, 1994.
A participant's contributions shall be deducted from the participant's monthly salary by the auditor of state and credited to the fund.
(b) The state may pay the contributions for a participant.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-13
Withdrawals
Sec. 13. (a) A participant who:
(1) ceases service in a position described in section 8 of this

chapter, other than by death or disability; and
(2) is not eligible for a retirement benefit under this chapter;
is entitled to withdraw from the fund, beginning on the date specified by the participant in a written application. The date upon which the withdrawal begins may not be before the date of final termination of employment or the date thirty (30) days before the receipt of the application by the board. Upon withdrawal the participant is entitled to receive the total sum contributed plus interest at the rate of five and one-half percent (5.5%) compounded annually, payable not later than sixty (60) days from the date of the withdrawal application.
(b) Notwithstanding section 8 of this chapter, a participant who withdraws from the fund under subsection (a) and becomes a participant again at a later date is not entitled to service credit for years of service before the withdrawal.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-14
Interest credits
Sec. 14. (a) Interest shall be credited annually on June 30 at the rate of five and one-half percent (5.5%) on all amounts credited to the member as of June 30 of the preceding year.
(b) Contributions begin to accumulate interest at the beginning of the fiscal year after the year in which the contributions are due.
(c) When a member retires or withdraws, a proportional interest credit determined under this chapter shall be paid for the period elapsed since the last date on which interest was credited.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-15
Eligibility for retirement benefits
Sec. 15. A participant whose employment in a position described in section 8 of this chapter is terminated is entitled to a retirement benefit computed under section 16 or 18 of this chapter, beginning on the date specified by the participant in a written application, if all of the following conditions are met:
(1) The application for retirement benefits and the choice of the retirement date is filed on a form provided by the board, and the retirement date is:
(A) after the cessation of the participant's service;
(B) on the first day of a month; and
(C) not more than six (6) months before the date the application is received by the board.
However, if the board determines that a participant is incompetent to file for benefits and choose a retirement date, the retirement date may be any date that is the first of the month after the time the participant became incompetent.
(2) The participant:
(A) is at least sixty-two (62) years of age and has at least eight (8) years of service credit; or
(B) meets the requirements for disability benefits under

section 17 of this chapter.
(3) The participant is not receiving and is not entitled to receive any salary for services currently performed, except for services rendered as a senior prosecuting attorney under IC 33-39-1.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.1.

IC 33-39-7-16
Computation of retirement benefits
Sec. 16. (a) This section does not apply to a participant who meets the requirements for disability benefits under section 17 of this chapter.
(b) Except as provided in subsections (c) and (d), the amount of the annual retirement benefit to which a participant who applies for a retirement benefit and who is at least sixty-five (65) years of age is entitled equals the product of:
(1) the highest annual salary that was paid to the participant before separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years     Percentage
of Service
Less than 8     0
8    24%
9    27%
10    30%
11    33%
12    50%
13    51%
14    52%
15    53%
16    54%
17    55%
18    56%
19    57%
20     58%
21    59%
22 or more    60%
(c) If a participant who applies for a retirement benefit is not at least sixty-five (65) years of age, the participant is entitled to receive a reduced annual retirement benefit that equals the benefit that would be payable if the participant were sixty-five (65) years of age reduced by one-fourth percent (0.25%) for each month that the participant's age at retirement precedes the participant's sixty-fifth birthday.
(d) Benefits payable to a participant under this section are reduced by the pension, if any, that would be payable to the participant from the public employees' retirement fund if the participant had retired from the public employees' retirement fund on the date of the participant's retirement from the prosecuting attorneys retirement fund. Benefits payable to a participant under this section are not reduced by annuity payments made to the participant from the public employees' retirement fund.     (e) If benefits payable from the public employees' retirement fund exceed the benefits payable from the prosecuting attorneys retirement fund, the participant is entitled at retirement to withdraw from the prosecuting attorneys retirement fund the total sum contributed plus interest at the rate of five and one-half percent (5.5%) compounded annually.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.2.

IC 33-39-7-17
Eligibility for disability benefits; transcripts, reports, records, and other materials
Sec. 17. (a) Except as provided in subsection (b), a participant who becomes disabled while in active service in a position described in section 8 of this chapter may retire for the duration of the disability if:
(1) the participant has at least five (5) years of creditable service;
(2) the participant has qualified for Social Security disability benefits and has furnished proof of the Social Security qualification to the board; and
(3) at least once each year until the participant becomes sixty-five (65) years of age a representative of the board verifies the continued disability.
For purposes of this section, a participant who has qualified for disability benefits under the federal civil service system is considered to have met the requirement of subdivision (2) if the participant furnishes proof of the qualification to the board.
(b) Benefits may not be provided under this chapter for any disability that:
(1) results from an intentionally self-inflicted injury or attempted suicide while sane or insane;
(2) results from the participant's commission or attempted commission of a felony; or
(3) begins within two (2) years after a participant's entry or reentry into active service in a position described in section 8 of this chapter and was caused or contributed to by a mental or physical condition that manifested itself before the participant entered or reentered active service.
(c) To the extent required by the Americans with Disabilities Act, the transcripts, reports, records, and other material generated to prove that an individual is qualified for disability benefits under this section shall be:
(1) kept in separate medical files for each member; and
(2) treated as confidential medical records.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-18
Computation of disability benefits
Sec. 18. (a) Except as provided in subsection (b), the amount of the annual benefit payable to a participant who meets the

requirements for disability benefits under section 17 of this chapter is equal to the product of:
(1) the annual salary that was paid to the participant at the time of separation from service; multiplied by
(2) the percentage prescribed in the following table:
Participant's Years     Percentage
of Service
Less than 5     0
5-10     40%
11     41%
12     42%
13     43%
14     44%
15     45%
16     46%
17     47%
18     48%
19     49%
20 or more     50%
(b) Benefits payable to a participant under this section are reduced by the amounts, if any, that are payable to the participant from the public employees' retirement fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-19
Benefits payable to surviving spouse; eligibility; computation
Sec. 19. (a) The surviving spouse of a participant who:
(1) dies; and
(2) on the date of death:
(A) was receiving benefits under this chapter;
(B) had completed at least eight (8) years of service in a position described in section 8 of this chapter; or
(C) met the requirements for disability benefits under section 17 of this chapter;
is entitled, regardless of the participant's age, to the benefit prescribed by subsection (b).
(b) The surviving spouse is entitled to a benefit for life equal to the greater of:
(1) seven thousand dollars ($7,000); or
(2) fifty percent (50%) of the amount of retirement benefit the participant was drawing at the time of death, or to which the participant would have been entitled had the participant retired and begun receiving retirement benefits on the date of death, with reductions as necessary under section 16(c) of this chapter.
(c) Benefits payable to a surviving spouse under this section are reduced by the amounts, if any, that are payable to the surviving spouse from the public employees' retirement fund as a result of the participant's death.
As added by P.L.98-2004, SEC.18. Amended by P.L.33-2006, SEC.3.
IC 33-39-7-20
Benefits payable to dependent children; eligibility; computation; distribution
Sec. 20. (a) If a participant's spouse does not survive the participant, the dependent child of a participant is, upon the death of the participant, entitled to a benefit equal to the benefit the participant's spouse would have received under section 19 of this chapter.
(b) If a surviving spouse of a decedent participant dies and a dependent child of the surviving spouse and the decedent participant survives them, that dependent child is entitled to receive a benefit equal to the benefit the spouse was receiving or would have received under section 19 of this chapter.
(c) If there is more than one (1) dependent child, the dependent children are entitled to share the benefit equally.
(d) Each dependent child is entitled to receive that child's share until the child becomes eighteen (18) years of age or during the entire period of the child's physical or mental disability, whichever period is longer.
(e) Benefits payable to a dependent child are reduced by the amounts, if any, that are payable to the dependent child from the public employees' retirement fund.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-21
Withdrawal of funds by survivors or participant's estate
Sec. 21. (a) If benefits are not payable to the survivors of a participant who dies, and if a withdrawal application is filed with the board by the survivors or the participant's estate, the total of the participant's contributions plus interest at the rate of five and one-half percent (5.5%) compounded annually, minus any payments made to the participant, shall be paid to:
(1) the surviving spouse of the participant;
(2) any dependent or dependents of the participant, if a spouse does not survive; or
(3) the participant's estate, if a spouse or dependent does not survive.
(b) The amount owed a spouse, dependent or dependents, or estate under subsection (a) is payable not later than sixty (60) days after the date of receipt of the withdrawal application.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-22
Satisfaction of Section 401 of the Internal Revenue Code requirements
Sec. 22. The fund shall satisfy the qualification requirements in Section 401 of the Internal Revenue Code as applicable to the fund. In order to meet those requirements, the fund is subject to the following provisions, notwithstanding any other provision of this chapter:         (1) The board shall distribute the corpus and income of the fund to participants and their beneficiaries in accordance with this chapter.
(2) A part of the corpus or income of the fund may not be used for or diverted to any purpose other than the exclusive benefit of the participants and their beneficiaries.
(3) Forfeitures arising from severance of employment or death, or for any other reason, may not be applied to increase the benefits a participant would otherwise receive under the retirement fund law.
(4) If the fund is terminated, or if all contributions to the fund are completely discontinued, the rights of each affected participant to the benefits accrued at the date of the termination or discontinuance, to the extent then funded, are nonforfeitable.
(5) All benefits paid from the fund shall be distributed in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code and the regulations under that section. In order to meet those requirements, the fund is subject to the following provisions:
(A) The life expectancy of a participant, the participant's spouse, or the participant's beneficiary shall not be recalculated after the initial determination for purposes of determining any benefits.
(B) If a participant dies before the distribution of the participant's benefits has begun, distributions to beneficiaries must begin no later than December 31 of the calendar year immediately following the calendar year in which the member died.
(6) The board may not:
(A) determine eligibility for benefits;
(B) compute rates of contribution; or
(C) compute benefits of participant's beneficiaries;
in a manner that discriminates in favor of participants who are considered officers, supervisors, or highly compensated, as prohibited under Section 401(a)(4) of the Internal Revenue Code.
(7) Benefits paid under this chapter may not exceed the maximum benefits specified by Section 415 of the Internal Revenue Code. If a participant's benefits under this chapter would exceed that maximum benefit, the benefit payable under this chapter shall be reduced as necessary.
(8) The salary taken into account under this chapter may not exceed the applicable amount under Section 401(a)(17) of the Internal Revenue Code.
(9) The board may not engage in a transaction prohibited by Section 503(b) of the Internal Revenue Code.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-23
Appropriations
Sec. 23. (a) For purposes of this chapter, the following amounts are

appropriated for each biennium:
(1) From the state general fund, the amount required to actuarially fund participants' retirement benefits, as determined by the board on recommendation of an actuary.
(2) From the fund, the amount required for administration purposes.
(b) The biennial appropriations provided in this section shall be credited to the board annually in equal installments in the month of July of each year of the biennium.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-24
Rollover to eligible retirement plan
Sec. 24. Notwithstanding any other provision of this chapter, to the extent required by Internal Revenue Code Section 401(a)(31), as added by the Unemployment Compensation Amendments of 1992 (P.L.102-318), and any amendments and regulations related to Section 401(a)(31), the fund shall allow participants and qualified beneficiaries to elect a direct rollover of eligible distributions to another eligible retirement plan.
As added by P.L.98-2004, SEC.18.

IC 33-39-7-25
Administration; service credit
Sec. 25. (a) Notwithstanding any other provision of this chapter, the fund must be administered in a manner consistent with the Family and Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.). A member on a leave of absence that qualifies for the benefits and protections afforded by the Family and Medical Leave Act is entitled to receive credit for vesting and eligibility purposes to the extent required by the Family and Medical Leave Act, but is not entitled to receive credit for service for benefit purposes.
(b) Notwithstanding any other provision of this chapter, a participant is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by P.L.98-2004, SEC.18.



CHAPTER 8. PROSECUTING ATTORNEYS COUNCIL

IC 33-39-8-1
Council defined
Sec. 1. As used in this chapter, "council" refers to the prosecuting attorneys council of Indiana established by section 2 of this chapter.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-2
Creation; membership
Sec. 2. (a) The prosecuting attorneys council of Indiana is established.
(b) The membership of the council consists of all the prosecuting attorneys and their chief deputies acting in Indiana.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-3
Board of directors
Sec. 3. The activities of the council shall be directed by a ten (10) member board of directors elected by the entire membership of the council.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-4
Executive director; staff and clerical assistants
Sec. 4. The council may employ an executive director, staff, and clerical assistants necessary to fulfill the purposes of the council.
As added by P.L.98-2004, SEC.18.

IC 33-39-8-5
Duties of council
Sec. 5. The council shall do the following:
(1) Assist in the coordination of the duties of the prosecuting attorneys of the state and their staffs.
(2) Prepare manuals of procedure.
(3) Give assistance in preparation of the trial briefs, forms, and instructions.
(4) Conduct research and studies that would be of interest and value to all prosecuting attorneys and their staffs.
(5) Maintain liaison contact with study commissions and agencies of all branches of local, state, and federal government that will be of benefit to law enforcement and the fair administration of justice in Indiana.
(6) Adopt guidelines for the expenditure of funds derived from a deferral program or a pretrial diversion program.
As added by P.L.98-2004, SEC.18. Amended by P.L.176-2005, SEC.22.

IC 33-39-8-6 Drug prosecution fund
Sec. 6. (a) The drug prosecution fund is established. The council shall administer the fund. Expenditures from the fund may be made only in accordance with appropriations made by the general assembly.
(b) The council may use money from the fund to provide assistance to prosecuting attorneys to:
(1) investigate and prosecute violations of IC 35-48;
(2) bring actions for forfeiture, law enforcement costs, and correction costs under IC 34-24-1;
(3) bring actions for civil and criminal remedies for a violation of IC 35-45-6; and
(4) obtain training, equipment, and technical assistance that would enhance the ability of prosecuting attorneys to reduce illegal drug activity.
(c) The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
(d) Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.18.



CHAPTER 9. DEFENSE AND INDEMNIFICATION OF PROSECUTING ATTORNEYS

IC 33-39-9-1
Application of chapter
Sec. 1. This chapter does not apply to a threatened, pending, or completed action or a proceeding that:
(1) results in the criminal conviction of; or
(2) is a disciplinary action or proceeding against;
a prosecuting attorney.
As added by P.L.98-2004, SEC.18.

IC 33-39-9-2
Expenses defined
Sec. 2. As used in this chapter, "expenses" includes the following:
(1) Reasonable attorney's fees, if the attorney general has authorized the prosecuting attorney to hire private counsel to provide the defense.
(2) A judgment.
(3) A settlement.
(4) Court costs.
(5) Discovery costs.
(6) Expert witness fees.
(7) Any other expense incurred as a result of an action or a proceeding.
As added by P.L.98-2004, SEC.18.

IC 33-39-9-3
Prosecuting attorney defined
Sec. 3. As used in the chapter, "prosecuting attorney" means a prosecuting attorney, a deputy prosecuting attorney, or a senior prosecuting attorney appointed under IC 33-39-1.
As added by P.L.98-2004, SEC.18.

IC 33-39-9-4
Payment of expenses
Sec. 4. The state shall pay the expenses incurred by a prosecuting attorney from a threatened, pending, or completed action or proceeding that arises from:
(1) making;
(2) performing; or
(3) failing to make or perform;
a decision, a duty, an obligation, a privilege, or a responsibility of the prosecuting attorney's office.
As added by P.L.98-2004, SEC.18.






ARTICLE 40. PUBLIC DEFENDERS

CHAPTER 1. STATE PUBLIC DEFENDER

IC 33-40-1-1
Appointment; qualifications
Sec. 1. (a) The office of state public defender is established.
(b) The state public defender shall be appointed by the supreme court, to serve at the pleasure of the court, for a term of four (4) years.
(c) The state public defender must be:
(1) a resident of Indiana; and
(2) a practicing attorney in Indiana for at least three (3) years.
(d) The supreme court may give any tests it considers proper to determine the fitness of an applicant for appointment.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-2
Representing penal institution inmates
Sec. 2. (a) The state public defender shall represent a person who is:
(1) confined in a penal facility in Indiana or committed to the department of correction due to a criminal conviction or delinquency adjudication; and
(2) financially unable to employ counsel;
in a postconviction proceeding testing the legality of the person's conviction, commitment, or confinement, if the time for appeal has expired.
(b) The state public defender shall also represent a person who is committed to the department of correction due to a criminal conviction or delinquency adjudication, and who is financially unable to employ counsel, in proceedings before the department of correction or parole board, if the right to legal representation is established by law.
(c) This section does not require the state public defender to pursue a claim or defense that is not warranted under law and cannot be supported by a good faith argument for an extension, a modification, or a reversal of law, or that for any other reason is without merit.
(d) This section does not prohibit an offender from proceeding on the offender's own behalf or otherwise refusing the services of the state public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-3
Seal of office; powers of public defender
Sec. 3. (a) The state public defender shall be provided with a seal of office on which appear the words "Public Defender, State of

Indiana".
(b) The state public defender may:
(1) take acknowledgments;
(2) administer oaths; and
(3) do all other acts authorized by law for a notary public.
An act performed under this section must be attested by the public defender's official seal.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-4
Salary; employees; office and supplies
Sec. 4. (a) The state public defender shall be paid an annual salary to be fixed by the supreme court.
(b) The state public defender may, with the consent of the supreme court, appoint or employ, at compensation to be fixed by the supreme court, the deputies, stenographers, or other clerical help that may be required to discharge the public defender's duties.
(c) The state public defender shall be provided with an office at a place to be located and designated by the supreme court.
(d) The state public defender shall be paid the state public defender's actual necessary and reasonable traveling expenses, including cost of food and lodging when away from the municipality in which the public defender's office is located and while on business of the office of the public defender.
(e) The state public defender shall be provided with:
(1) office furniture, fixtures, and equipment; and
(2) books, stationery, printing services, postage, and supplies.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-5
Transcript of court proceedings
Sec. 5. The state public defender may order on behalf of a prisoner the public defender represents a transcript of any court proceeding, including evidence presented, had against the prisoner, and depositions, if necessary, at the expense of the state. However, the public defender may stipulate as to the facts contained in the record of any court, or as to the substance of testimony presented or evidence heard involving any issue to be presented on behalf of the prisoner, without the testimony or evidence being fully transcribed.
As added by P.L.98-2004, SEC.19.

IC 33-40-1-6
Claims for salary or expenses; appropriation
Sec. 6. All claims for salary or other expenses authorized by this chapter shall be allowed and approved by the supreme court. There is appropriated annually out of funds of the state not otherwise appropriated a sufficient amount to pay salaries and expenses authorized by this chapter.
As added by P.L.98-2004, SEC.19.



CHAPTER 2. PUBLIC DEFENDERS

IC 33-40-2-1
Request to state public defender
Sec. 1. (a) Upon a determination by the judge of any court having criminal jurisdiction that:
(1) the court is unable within a reasonable time to appoint an available attorney, public defender or otherwise, who is competent in the practice of law in criminal cases as legal counsel for any person charged in the court with a criminal offense and who does not have sufficient means to employ an attorney; or
(2) in the interest of justice an attorney from another judicial circuit, not regularly practicing in the court, should be appointed to defend the indigent defendant or appeal the defendant's case, but the judge is unable within a reasonable time to provide for the direct appointment of an attorney;
the judge may make written request to the state public defender to provide a qualified attorney for the defense of the indigent person.
(b) The judge shall attach to the written request a copy of the affidavit or indictment, and state in the request the amount of the applicable minimum fee to be paid for the legal services of defense counsel in the case, subject to:
(1) any additional amount reasonable under all the circumstances of the case, to be determined and approved by the judge upon the final determination of the case; and
(2) reasonable partial allowances as may be approved and ordered by the judge pending final determination.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-2
Appointment
Sec. 2. Upon receiving a written request under section 1 of this chapter, the state public defender shall:
(1) accept appointment himself or herself;
(2) appoint any of the state public defender's deputies; or
(3) appoint any practicing attorney:
(A) admitted to the practice of law in Indiana; and
(B) who is competent to practice law in criminal cases;
subject to the concurring appointment, of record, by the requesting judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-3
Schedule of fees
Sec. 3. (a) The state public defender shall prepare and maintain a schedule of minimum attorney's fees for all general classifications of criminal trials, and proceedings on plea of guilty, subject to the approval of the supreme court. The schedule shall be furnished upon

request to all criminal courts. A fee approved by any court for the services of:
(1) the state public defender;
(2) the state public defender's deputy; or
(3) any attorney appointed by the state public defender and the judge under a request made to the state public defender;
may not be less than the approved minimum fee provided in the schedule.
(b) In cases where there has been a change of venue, the presiding judge may not approve a fee for a public defender from the office of the state public defender that exceeds one hundred twenty-five percent (125%) of the minimum fee schedule established under this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-4
Fees; payment
Sec. 4. All fees for services rendered by the state public defender or any of the state public defender's deputies under this chapter shall be paid directly to the state treasurer, to be expended for any necessary expenses of the office of the state public defender, including salaries of the necessary deputies, in addition to the state general funds otherwise appropriated by the general assembly for the payment of the expenses.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-5
Order for payment
Sec. 5. The judge of a court having criminal jurisdiction shall make all orders necessary to mandate payment of fees approved by the presiding judge for payment for legal services rendered for indigent defendants in any cause in:
(1) the court; or
(2) another court following change of venue from the court;
whether or not the legal services are arranged under this chapter or by direct appointment of counsel in the first instance by the judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-2-6
Public defender investigators
Sec. 6. (a) A public defender may use a public defender investigator who is qualified under subsection (b) to assist the public defender in preparing for the criminal defense of indigent persons.
(b) To practice as a public defender investigator, an individual must:
(1) be at least twenty-one (21) years of age; and
(2) not have a conviction for a crime that has a direct bearing on the individual's ability to competently perform the duties of a public defender investigator.
(c) A public defender investigator may not perform any duties for

the public defender that constitute the unauthorized practice of law.
As added by P.L.98-2004, SEC.19.



CHAPTER 3. SUPPLEMENTAL FUNDING FOR PUBLIC DEFENDER SERVICES

IC 33-40-3-1
Supplemental public defender services fund; establishment
Sec. 1. A supplemental public defender services fund is established in each county. The fund consists of amounts deposited under:
(1) section 9 of this chapter; and
(2) IC 35-33-8-3.3.
As added by P.L.98-2004, SEC.19. Amended by P.L.173-2006, SEC.41.

IC 33-40-3-2
Appropriation
Sec. 2. The fiscal body of the county shall appropriate money from the fund to supplement and provide court appointed legal services to qualified defendants.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-3
Use of fund
Sec. 3. The supplemental public defender services fund may be used only to supplement the provision for court appointed legal services and may not be used to replace other funding of court appointed legal services.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-4
Reversion of money in fund
Sec. 4. Any money remaining in the fund at the end of the calendar year does not revert to any other fund but continues in the supplemental public defender services fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-5
Multiple court appointed legal service programs
Sec. 5. A county may not have more than one (1) program providing court appointed legal services in the county, unless the fiscal body of the county agrees to allow additional court appointed legal services programs in the county.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-6
Payment of costs by person or parent of delinquent child; maximum costs
Sec. 6. (a) If at any stage of a prosecution for a felony or a misdemeanor the court makes a finding of ability to pay the costs of representation under section 7 of this chapter, the court shall require payment by the person or the person's parent, if the person is a child

alleged to be a delinquent child, of the following costs in addition to other costs assessed against the person:
(1) Reasonable attorney's fees if an attorney has been appointed for the person by the court.
(2) Costs incurred by the county as a result of court appointed legal services rendered to the person.
(b) The clerk of the court shall deposit costs collected under this section into the supplemental public defender services fund established under section 1 of this chapter.
(c) A person ordered to pay any part of the costs of representation under subsection (a) has the same rights and protections as those of other judgment debtors under the Constitution of the State of Indiana and under Indiana law.
(d) The sum of:
(1) the fee collected under IC 35-33-7-6;
(2) any amount assessed by the court under this section; and
(3) any amount ordered to be paid under IC 33-37-2-3;
may not exceed the cost of defense services rendered to the person.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-7
Determination of ordering payment of costs
Sec. 7. (a) If a defendant or a child alleged to be a delinquent child is receiving publicly paid representation, the court shall consider:
(1) the person's independently held assets and assets available to the spouse of the person or the person's parent if the person is unemancipated;
(2) the person's income;
(3) the person's liabilities; and
(4) the extent of the burden that payment of costs assessed under section 6 of this chapter would impose on the person and the dependents of the person.
(b) If, after considering the factors described in subsection (a), the court determines that the person is able to pay the costs of representation, the court shall enter a finding that the person is able to pay those additional costs.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-8
Order for costs as a civil judgment; relief from payment
Sec. 8. An order for costs assessed under section 6 of this chapter is a civil judgment subject to the exemptions allowed debtors under IC 34-55-10-2. At any time after entry of the order, the defendant may petition the court that has entered the order for relief from payment. The court may release the defendant from payment of all or a part of the payment required by the order if the court finds that payment would impose a hardship upon the defendant or dependents of the defendant.
As added by P.L.98-2004, SEC.19.
IC 33-40-3-9
Collection and deposit of fees
Sec. 9. Fees assessed under section 6 of this chapter shall be collected by the program providing court appointed legal services in the county. These fees shall be deposited in the supplemental public defender services fund established under section 1 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-3-10
Establishment of fund in counties where public defender services not provided
Sec. 10. (a) In a county with a population of more than four hundred thousand (400,000) and less than seven hundred thousand (700,000) in which a county public defender service is not provided, a supplemental public defender services fund must be established in each city for providing funding for a public defender to represent indigent defendants in a city court.
(b) Sections 2 through 9 of this chapter apply to the locally established supplemental public defender services fund established under subsection (a). However, funds otherwise required to be delivered to the county fiscal officer for maintaining a supplemental public defender services fund under this chapter shall be deposited with the local fiscal officer.
As added by P.L.98-2004, SEC.19.



CHAPTER 4. PUBLIC DEFENDER COUNCIL

IC 33-40-4-1
"Council" defined
Sec. 1. As used in this chapter, "council" refers to the public defender council of Indiana established by section 2 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-2
Establishment
Sec. 2. (a) There is established a public defender council of Indiana.
(b) The council's membership consists of all:
(1) public defenders;
(2) contractual pauper counsel; and
(3) other court appointed attorneys regularly appointed to represent indigent defendants.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-3
Board of directors; members
Sec. 3. The activities of the council shall be directed by an eleven (11) member board of directors, ten (10) of whom shall be elected by the entire membership of the council, and the state public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-4
Executive director; staff
Sec. 4. The council may employ an executive director, staff, and clerical personnel as necessary to carry out the council's purposes.
As added by P.L.98-2004, SEC.19.

IC 33-40-4-5
Duties
Sec. 5. The council shall:
(1) assist in the coordination of the duties of the attorneys engaged in the defense of indigents at public expense;
(2) prepare manuals of procedure;
(3) assist in the preparation of trial briefs, forms, and instructions;
(4) conduct research and studies of interest or value to all such attorneys; and
(5) maintain liaison contact with study commissions, organizations, and agencies of all branches of local, state, and federal government that will benefit criminal defense as part of the fair administration of justice in Indiana.
As added by P.L.98-2004, SEC.19.



CHAPTER 5. PUBLIC DEFENDER COMMISSION

IC 33-40-5-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the Indiana public defender commission established by section 2 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-2
Establishment; composition
Sec. 2. (a) The Indiana public defender commission is established.
(b) The commission is composed of the following eleven (11) members, none of whom may be a law enforcement officer or a court employee:
(1) Three (3) members appointed by the governor, with not more than two (2) of these individuals belonging to the same political party.
(2) Three (3) members appointed by the chief justice of the supreme court, with not more than two (2) of these individuals belonging to the same political party.
(3) One (1) member appointed by the board of trustees of the Indiana criminal justice institute, who is an attorney admitted to practice law in Indiana.
(4) Two (2) members of the house of representatives to be appointed by the speaker of the house of representatives. The members appointed under this subdivision may not be from the same political party.
(5) Two (2) members of the senate, to be appointed by the president pro tempore of the senate. The members appointed under this subdivision may not be from the same political party.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-3
Chairperson; term of office; vacancies; reimbursement of expenses; salary; meetings
Sec. 3. (a) The members of the commission shall designate one (1) member of the commission as chairperson.
(b) The term of office of each member of the commission is four (4) years. A vacancy occurring among the members of the commission before the expiration of a term shall be filled in the same manner as the original appointment. An appointment to fill a vacancy occurring before the expiration of a term is for the remainder of the unexpired term.
(c) Each member of the commission who is a state employee is entitled to reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(d) A member of the commission who is not a state employee is

entitled to:
(1) the minimum salary per diem provided by IC 4-10-11-2.1(b); and
(2) reimbursement for traveling expenses and other expenses actually incurred in connection with the member's duties, as provided in the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
(e) The commission shall meet at least quarterly and at times called by the chairperson or at the request of three (3) commission members.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-4
Duties
Sec. 4. The commission shall do the following:
(1) Make recommendations to the supreme court concerning standards for indigent defense services provided for defendants against whom the state has sought the death sentence under IC 35-50-2-9, including the following:
(A) Determining indigency and eligibility for legal representation.
(B) Selection and qualifications of attorneys to represent indigent defendants at public expense.
(C) Determining conflicts of interest.
(D) Investigative, clerical, and other support services necessary to provide adequate legal representation.
(2) Adopt guidelines and standards for indigent defense services under which the counties will be eligible for reimbursement under IC 33-40-6, including the following:
(A) Determining indigency and the eligibility for legal representation.
(B) The issuance and enforcement of orders requiring the defendant to pay for the costs of court appointed legal representation under IC 33-40-3.
(C) The use and expenditure of funds in the county supplemental public defender services fund established under IC 33-40-3-1.
(D) Qualifications of attorneys to represent indigent defendants at public expense.
(E) Compensation rates for salaried, contractual, and assigned counsel.
(F) Minimum and maximum caseloads of public defender offices and contract attorneys.
(3) Make recommendations concerning the delivery of indigent defense services in Indiana.
(4) Make an annual report to the governor, the general assembly, and the supreme court on the operation of the public defense fund.
The report to the general assembly under subdivision (4) must be in

an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.19.

IC 33-40-5-5
Staff support
Sec. 5. The division of state court administration of the supreme court shall provide general staff support to the commission. The division of state court administration may enter into contracts for any additional staff support that the division determines is necessary to implement this section.
As added by P.L.98-2004, SEC.19.



CHAPTER 6. PUBLIC DEFENSE FUND

IC 33-40-6-1
Purpose; administration
Sec. 1. The public defense fund is established to receive court costs or other revenues for county reimbursement and administrative expenses. The fund shall be administered by the division of state court administration of the supreme court.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-2
Investment of funds
Sec. 2. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-3
Reversion of money to state general fund
Sec. 3. Money in the fund at the end of a fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-4
Certified request for reimbursement for indigent defense services
Sec. 4. (a) A county auditor may submit on a quarterly basis a certified request to the public defender commission for reimbursement from the public defense fund for an amount equal to fifty percent (50%) of the county's expenditures for indigent defense services provided to a defendant against whom the death sentence is sought under IC 35-50-2-9.
(b) A county auditor may submit on a quarterly basis a certified request to the public defender commission for reimbursement from the public defense fund for an amount equal to forty percent (40%) of the county's expenditures for indigent defense services provided in all noncapital cases except misdemeanors.
(c) A request under this section from a county described in IC 33-40-7-1(3) may be limited to expenditures for indigent defense services provided by a particular division of a court.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-5
Amount of reimbursement for indigent defense services; disbursement
Sec. 5. (a) Except as provided under section 6 of this chapter, upon certification by a county auditor and a determination by the public defender commission that the request is in compliance with the guidelines and standards set by the commission, the commission shall quarterly authorize an amount of reimbursement due the

county:
(1) that is equal to fifty percent (50%) of the county's certified expenditures for indigent defense services provided for a defendant against whom the death sentence is sought under IC 35-50-2-9; and
(2) that is equal to forty percent (40%) of the county's certified expenditures for defense services provided in noncapital cases except misdemeanors.
The division of state court administration shall then certify to the auditor of state the amount of reimbursement owed to a county under this chapter.
(b) Upon receiving certification from the division of state court administration, the auditor of state shall issue a warrant to the treasurer of state for disbursement to the county of the amount certified.
As added by P.L.98-2004, SEC.19.

IC 33-40-6-6
Certified claims in capital cases given priority
Sec. 6. The commission shall give priority to certified claims for reimbursement in capital cases. If the balance in the public defense fund is not adequate to fully reimburse all certified claims in noncapital cases, the commission shall prorate reimbursement of certified claims in noncapital cases.
As added by P.L.98-2004, SEC.19. Amended by P.L.85-2004, SEC.29.



CHAPTER 7. COUNTY PUBLIC DEFENDER BOARDS

IC 33-40-7-1
Applicability of chapter
Sec. 1. This chapter does not apply to a county that:
(1) contains a consolidated city;
(2) has a population of:
(A) more than three hundred thousand (300,000) but less than four hundred thousand (400,000);
(B) more than two hundred thousand (200,000) but less than three hundred thousand (300,000); or
(C) more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000); or
(3) has a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), except as provided in sections 5 and 11 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to a board established in an ordinance under section 3 of this chapter.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-3
Establishment of board; members; terms; chairperson; meetings; termination
Sec. 3. (a) A county executive may adopt an ordinance establishing a county public defender board consisting of three (3) members. The county executive shall appoint one (1) member. The judges who exercise felony or juvenile jurisdiction in the county shall appoint by majority vote the other two (2) members.
(b) The members appointed by the judges may not be from the same political party. The members must be persons who have demonstrated an interest in high quality legal representation for indigent persons. However, a member may not be a city, town, or county attorney, a law enforcement officer, a judge, or a court employee.
(c) Each member of the board serves a three (3) year term beginning with the date of the member's appointment. A member appointed to fill a vacancy holds office for the remainder of the previous member's term. If a successor has not been appointed by the end of a member's three (3) year term, the member continues in office until the member's successor takes office.
(d) The members shall, by a majority vote, elect one (1) member to serve as chairperson.
(e) Meetings shall be held at least quarterly and may be held at other times during the year at the call of the:
(1) chairperson; or         (2) other two (2) members.
(f) A county executive may terminate the board by giving at least ninety (90) days written notice to the judges described in subsection (a).
As added by P.L.98-2004, SEC.19.

IC 33-40-7-4
Reimbursement for expenses
Sec. 4. A member is entitled to reimbursement from the county for traveling expenses and other expenses actually incurred in connection with the member's duties to the same extent as is provided to a state employee for traveling expenses and other expenses under the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-5
Comprehensive plan
Sec. 5. (a) The board shall prepare a comprehensive plan that must include at least one (1) of the following methods of providing legal defense services to indigent persons:
(1) Establishing a county public defender's office.
(2) Contracting with an attorney, a group of attorneys, or a private organization.
(3) Using an assigned counsel system of panel attorneys for case by case appointments under section 9 of this chapter.
(4) In a county described in section 1(3) of this chapter, establishing a public defender's office for the criminal division of the superior court.
(b) The plan prepared under subsection (a) shall be submitted to the Indiana public defender commission.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-6
Duties of board; term, removal, and qualifications of county public defender
Sec. 6. (a) If a county public defender's office is established under this chapter, the board shall do the following:
(1) Recommend to the county fiscal body an annual operating budget for the county public defender's office.
(2) Appoint a county public defender.
(3) Submit an annual report to the county executive, the county fiscal body, and the judges described in section 3 of this chapter regarding the operation of the county public defender's office, including information relating to caseloads and expenditures.
(b) A county public defender shall be appointed for a term not to exceed four (4) years and may be reappointed. The county public defender may be removed from office only upon a showing of good cause. An attorney must be admitted to the practice of law in Indiana

for at least two (2) years before the attorney is eligible for appointment as a county public defender.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-7
Duties of county public defender
Sec. 7. A county public defender shall do the following:
(1) Maintain an office as approved by the board.
(2) Hire and supervise staff necessary to perform the services of the office after the staff positions are recommended by the board and approved by the county executive and the fiscal body.
(3) Keep and maintain records of all cases handled by the office and report at least annually to the board and the Indiana public defender commission concerning the operation of the office, costs, and projected needs.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-8
Contracts to provide legal representation
Sec. 8. (a) A county public defender may contract with an attorney, a group of attorneys, or a private organization to provide legal representation under this chapter.
(b) The board shall establish the provisions of the contract under this section.
(c) The county fiscal body shall appropriate an amount sufficient to meet the obligations of the contract.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-9
Assigned counsel system
Sec. 9. The board may establish an assigned counsel system of panel attorneys to provide legal representation under this chapter that shall operate as follows:
(1) The board shall gather and maintain a list of attorneys qualified to represent indigent defendants.
(2) Upon the determination by a court that a person is indigent and entitled to legal representation at public expense, the court shall appoint an attorney to provide the representation from the list maintained by the board.
(3) An attorney appointed to provide representation under this section may request authorization from the judge hearing the case for expenditures for investigative services, expert witnesses, or other services necessary to provide adequate legal representation.
(4) An attorney appointed to provide representation under this section is entitled to receive compensation and reimbursement for budgeted expenses by submitting a voucher to the court. Upon approval of the voucher by the appropriate judge, the voucher shall be presented to the county auditor who shall process the claim as other claims against county funds are

processed.
(5) An attorney appointed to provide representation under this section shall, upon completion of representation, report to the board information regarding the case disposition.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-10
Court appointment of counsel or co-counsel
Sec. 10. (a) This chapter does not prevent a court from appointing counsel other than counsel provided for under the board's plan for providing defense services to an indigent person when the interests of justice require. A court may also appoint counsel to assist counsel provided for under the board's plan as co-counsel when the interests of justice require. Expenditures by a county for defense services not provided under the county public defender board's plan are not subject to reimbursement from the public defense fund under IC 33-40-6.
(b) A judge of a court having criminal jurisdiction may make a written request to the state public defender to provide a qualified attorney for the defense of a person charged in the court with a criminal offense and eligible for representation at public expense if the judge determines:
(1) that an attorney provided under the county public defender board's plan is not qualified or available to represent the person; or
(2) that in the interests of justice an attorney other than the attorney provided for by the county defender board's plan should be appointed.
The judge shall attach to the request a copy of the information or indictment. Expenditures for representation under this subsection shall be paid by the county according to a fee schedule approved by the commission. These expenditures are eligible for reimbursement from the public defense fund.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-11
Expenditures; reimbursement
Sec. 11. (a) A county public defender board shall submit a written request for reimbursement to the county auditor. The request must set forth the total of the county's expenditures for indigent defense services to the county auditor and may be limited in a county described in section 1(3) of this chapter to expenditures for indigent defense services provided by a particular division of a court. The county auditor shall review the request and certify the total of the county's expenditures for indigent defense services to the Indiana public defender commission.
(b) Upon certification by the Indiana public defender commission that the county's indigent defense services meet the commission's standards, the auditor of state shall issue a warrant to the treasurer of state for disbursement to the county of a sum equal to forty percent

(40%) of the county's certified expenditures for indigent defense services provided in noncapital cases except misdemeanors.
(c) If a county's indigent defense services fail to meet the standards adopted by the Indiana public defender commission, the public defender commission shall notify the county public defender board and the county fiscal body of the failure to comply with the Indiana public defender commission's standards. Unless the county public defender board corrects the deficiencies to comply with the standards not more than ninety (90) days after the date of the notice, the county's eligibility for reimbursement from the public defense fund terminates at the close of that fiscal year.
As added by P.L.98-2004, SEC.19.

IC 33-40-7-12
Conflict of interest
Sec. 12. A county public defender, a contract attorney, or counsel appointed by the court to provide legal defense services to indigent persons may not be a partner or an employee at the same law firm that employs the county's prosecuting attorney or a deputy prosecuting attorney in a private capacity.
As added by P.L.98-2004, SEC.19.



CHAPTER 8. MISCELLANEOUS LEGAL SERVICES FOR INDIGENTS IN CRIMINAL ACTIONS

IC 33-40-8-1
Contracts
Sec. 1. The judge of any court having criminal jurisdiction, except in those counties with a population of at least four hundred thousand (400,000), may contract with any attorney or group of attorneys admitted to practice law in Indiana to provide legal counsel for all or some of the poor persons coming before the court charged with the commission of a crime and not having sufficient means to employ an attorney to defend themselves.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-2
Fees
Sec. 2. A judge shall establish the fee to be paid to an attorney or attorneys for providing service to poor people.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-3
Contracts; duration
Sec. 3. A contract entered into under section 1 of this chapter may be from year to year or for any length of time determined by the judge.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-4
Appropriations; fees
Sec. 4. The county council of every county where the judge of any court having criminal jurisdiction has contracted with an attorney for legal services to the poor shall appropriate an amount sufficient to meet the contract obligations of a court or courts for services to the poor.
As added by P.L.98-2004, SEC.19.

IC 33-40-8-5
Transcription of notes of evidence
Sec. 5. (a) Subject to subsection (b), if an indigent person:
(1) desires to appeal to the supreme court or the court of appeals the decision of a trial court in a criminal case; and
(2) does not have sufficient means to procure the typed or printed manuscript or transcript of the evidence taken by the court reporter;
the court shall direct the court reporter to transcribe the notes of evidence into a typed or printed manuscript or transcript as soon as practicable and deliver the manuscript or transcript to the indigent person.
(b) Notwithstanding subsection (a):         (1) the court must be satisfied that the indigent person lacks sufficient means to pay the court reporter for making the manuscript or transcript of evidence; and
(2) the court reporter may charge the compensation allowed by law in cases for making and furnishing a manuscript or transcript. The reporter shall be paid by the court from the proper county treasury.
As added by P.L.98-2004, SEC.19. Amended by P.L.65-2004, SEC.20.






ARTICLE 41. COURT REPORTERS

CHAPTER 1. POWERS AND DUTIES

IC 33-41-1-1
Appointment and duties of official reporters
Sec. 1. (a) To facilitate and expedite the trial of causes, the judge of each circuit, superior, probate, and juvenile court of each county shall appoint an official reporter.
(b) The official reporter shall, when required by the recorder's appointing judge, do the following:
(1) Be promptly present in the appointing judge's court.
(2) Record the oral evidence given in all causes by any approved method, including both questions and answers.
(3) Note all rulings of the judge concerning the admission and rejection of evidence and the objections and exceptions to the admission and rejection of evidence.
(4) Write out the instructions of the court in jury trials.
(c) In counties in which the circuit or probate court sits as a juvenile court, the official reporter of the circuit court or probate court, as the case may be:
(1) shall report the proceedings of the juvenile court as part of the reporter's duties as reporter of the circuit or probate court; and
(2) except as provided in subsection (d), may not receive additional compensation for the reporter's services for reporting the proceedings of the juvenile court.
(d) In counties in which a circuit court has juvenile jurisdiction and where there is a juvenile referee and the circuit judge is the judge of the juvenile court, the salary of the juvenile court reporter is one hundred twenty-five dollars ($125) per month in addition to any compensation the reporter receives as reporter of the circuit court.
(e) The official reporters of juvenile courts shall:
(1) be paid the same amount for their services and in the same manner;
(2) have the same duties; and
(3) be subject to the same restrictions;
as is provided for by law for the official reporters of the other courts. However, in a county having a population of more than two hundred fifty thousand (250,000), the judge of the juvenile court may appoint court reporters as necessary for compliance with the law in regard to the reporting of cases and facilitating and expediting the trial of causes, each of whom is entitled to receive a salary of at least three hundred dollars ($300) per month.
As added by P.L.98-2004, SEC.20. Amended by P.L.65-2004, SEC.21.
IC 33-41-1-2
Gender of appointee; child of judge
Sec. 2. (a) A person may not be considered ineligible to serve as official reporter because of the person's gender.
(b) A judge may not appoint the judge's son or daughter as an official reporter.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-3
Oath of office
Sec. 3. At the time of appointment, an official reporter shall take an oath before an officer empowered to administer oaths to faithfully perform his or her duties as an official reporter.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-4
Removal from office; filling vacancy of office
Sec. 4. An official reporter may, at any time, be removed by the judge of the court for which the reporter was appointed. In case of a vacancy in the office of official reporter, the judge of the court in which the vacancy occurs shall fill the vacancy as soon after its occurrence as practicable.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-5
Transcript of proceedings
Sec. 5. (a) If requested to do so, an official reporter shall furnish to either party in a cause a transcript of all or any part of the proceedings required by the reporter to be taken or noted, including all documentary evidence.
(b) An official reporter shall furnish a typewritten or printed transcript described in subsection (a) as soon after being requested to do so as practicable.
(c) The reporter shall certify that the transcript contains all the evidence given in the cause.
(d) The reporter may require payment for a transcript, or that the payment be satisfactorily secured, before the reporter proceeds to do the required work.
As added by P.L.98-2004, SEC.20. Amended by P.L.65-2004, SEC.22.

IC 33-41-1-6
Powers of court reporter; taking examinations and depositions; bond; seal
Sec. 6. (a) Every official circuit, superior, criminal, probate, juvenile, and county court reporter appointed under section 1 of this chapter or IC 33-30-7-2 may do the following:
(1) Take and certify all acknowledgments of deeds, mortgages, or other instruments of writing required or authorized by law to be acknowledged.         (2) Administer oaths generally.
(3) Take and certify affidavits, examinations, and depositions.
(4) Perform any duty conferred upon a notary public by Indiana statutes.
(b) Any official reporter taking examinations and depositions may:
(1) take them in shorthand;
(2) transcribe them into typewriting or longhand; and
(3) have them signed by the deposing witness.
(c) Before performing any official duty as authorized, an official reporter must:
(1) provide a bond as is required for notaries public; and
(2) procure a seal that will stamp a distinct impression indicating the reporter's official character, to which may be added any other device as the reporter chooses.
As added by P.L.98-2004, SEC.20.

IC 33-41-1-7
Small claims courts; transcript fee
Sec. 7. (a) This section applies to the small claims court established under IC 33-34.
(b) The person who is designated by a judge of the court to prepare transcripts may collect a fee of not more than five dollars ($5) for each transcript from a person who requests the preparation of a transcript.
As added by P.L.98-2004, SEC.20.



CHAPTER 2. SALARIES

IC 33-41-2-1
Census defined
Sec. 1. As used in this chapter, "census" means the last preceding United States federal decennial census.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-2
County salary defined
Sec. 2. As used in this chapter, "county salary" means that part of a court reporter's salary that is paid by the county.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-3
Judicial circuit defined
Sec. 3. As used in this chapter, "judicial circuit" means any county comprising a single judicial circuit or any combination of one (1) or more counties comprising a single judicial circuit.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-4
Official court reporter defined
Sec. 4. As used in this chapter, "official court reporter" means any court reporter who is appointed as the official court reporter by the judge of any circuit, superior, or probate court in Indiana.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-5
Salary defined
Sec. 5. As used in this chapter, "salary" means the amount of the state salary and the amount of the county salary added together.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-6
State salary defined
Sec. 6. As used in this chapter, "state salary" means that part of a court reporter's salary that is paid by the state.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-7
Appropriation for county salaries
Sec. 7. County councils shall appropriate annually a sufficient amount to pay the county salaries authorized by this chapter.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-8
Multiple county judicial circuit
Sec. 8. If a judicial circuit is composed of more than one (1)

county, all the counties comprising the circuit, for purposes of this chapter, are considered as one (1) county. Each county in a circuit shall pay part of the county salary in the same proportion as its individual classification factor bears to the classification factor of the judicial circuit.
As added by P.L.98-2004, SEC.20.

IC 33-41-2-9
Counties graded on basis of population and gross assessed valuation; percentage ratio
Sec. 9. For the purpose of this chapter:
(1) counties are graded on the basis of population and gross assessed valuation; and
(2) each county is set up on the percentage ratio it bears to the state with the whole state being considered as one hundred percent (100%).
As added by P.L.98-2004, SEC.20.

IC 33-41-2-10
Classes of counties based on unit factor system; factors
Sec. 10. (a) The nine (9) classes of counties as set out in this chapter are based on a unit factor system. The factors are determined by the relation of the county to the state as established and certified to each county auditor by the state board of accounts not later than July 1 of each year. The factors are as follows:
(1) Population.
(2) Gross assessed valuation, as shown by the last preceding gross assessed valuation, as certified by the various counties to the auditor of state in the calendar year in which the calculation is made.
(b) The factors for each of the nine (9) classes set out in this chapter shall be obtained as follows:
(1) The population of each county shall be divided by the population of the entire state.
(2) The gross assessed valuation of each county shall be divided by the gross assessed valuation of the entire state.
(3) The results obtained in subdivisions (1) and (2) shall be added together and the sum obtained for each county shall be divided by two (2).
(4) The result obtained under subdivision (3), multiplied by one hundred (100), determines the classification of each county according to the following schedule:
CLASSIFICATION FACTORS



CHAPTER 3. DEPOSITIONS

IC 33-41-3-1
Applicability of chapter
Sec. 1. This chapter does not apply to contracts for court reporting services for any of the following:
(1) A court.
(2) An agency or instrumentality of a state or political subdivision.
(3) An agency or instrumentality of the government of the United States.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-2
Employee defined
Sec. 2. As used in this chapter, "employee" includes the following:
(1) A person who provides reporting or other court services under a contractual relationship with a person interested in the outcome of litigation, including anyone that may be ultimately responsible for payment.
(2) A person who is employed to provide reporting or other court services part time or full time under a contract or otherwise by a person that has a contractual relationship with a party.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-3
Depositions for use in court proceedings
Sec. 3. A deposition to be used in a proceeding in a circuit, superior, probate, county, city, or town court, the court of appeals, or the supreme court must be taken before an individual who:
(1) is described in section 4 of this chapter; and
(2) does not have a prohibited interest or relationship described in section 5 of this chapter.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-4
Before whom depositions must be taken
Sec. 4. A deposition must be taken before:
(1) a hearing officer;
(2) a judge, a clerk, a commissioner, or an official reporter of a court;
(3) a notary public; or
(4) another individual authorized by law to take a deposition.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-5
Persons who may not take depositions      Sec. 5. (a) Subsection (b)(4) does not apply to a relative or employee of the attorney of one (1) of the parties to a proceeding.
(b) A deposition may not be taken by a person who is:
(1) a party to the proceeding;
(2) a relative, an employee, or an attorney of one (1) of the parties to the proceeding;
(3) someone with a financial interest in the proceeding or its outcome; or
(4) a relative, an employee, or an attorney of a person with a financial interest in the proceeding or its outcome.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-6
Void depositions
Sec. 6. A deposition that is not taken in conformity with section 3 of this chapter is void.
As added by P.L.98-2004, SEC.20.

IC 33-41-3-7
Transcription of depositions
Sec. 7. A person, when reducing a deposition to writing, shall transcribe a page unit of the deposition in the same form as the form required for a record of proceedings under Indiana Rule of Appellate Procedure 7.2.
As added by P.L.98-2004, SEC.20.






ARTICLE 42. NOTARIES PUBLIC

CHAPTER 1. JURISDICTION

IC 33-42-1-1
Limits of state
Sec. 1. The jurisdiction of a notary public qualified in Indiana is co-extensive with the limits of the state. However, a notary may not be compelled to act out of the limits of the county in which the notary public resides.
As added by P.L.98-2004, SEC.21.



CHAPTER 2. QUALIFICATIONS, POWERS, AND DUTIES

IC 33-42-2-1
Qualifications; appointment; application; bond; fees
Sec. 1. (a) An applicant for a commission as a notary public must be:
(1) at least eighteen (18) years of age; and
(2) a legal resident of Indiana.
(b) A notary public shall be appointed and commissioned by the governor. A notary public holds office for eight (8) years. A notary public, when so qualified, may act throughout Indiana.
(c) A person may request an application to become a notary public from the secretary of state. The secretary of state shall prescribe a written application form on which a person may apply for a commission as a notary public. The secretary of state may provide an applicant with enhanced access (as defined in IC 5-14-3-2) to an application form that may be completed and submitted to the secretary of state by means of an electronic device. IC 4-5-10 applies to an application form provided by enhanced access under this section. The application form must include the applicant's county of residence, oath of office, and official bond. The application must also contain any additional information necessary for the efficient administration of this chapter.
(d) The applicant must:
(1) personally appear with an application form before an officer, authorized by law to administer oaths, who shall administer an oath of office to the applicant; or
(2) certify on an application form under penalty of perjury that the applicant will abide by the terms of the oath.
The secretary of state shall prescribe the manner in which an applicant may complete a certification authorized under subdivision (2).
(e) The applicant must secure an official bond, with freehold or corporate security, to be approved by the secretary of state in the sum of five thousand dollars ($5,000). The official bond must be conditioned upon the faithful performance and discharge of the duties of the office of notary public, in all things according to law, for the use of any person injured by a breach of the condition. The completed application must be forwarded to the secretary of state. The secretary of state shall forward each commission issued by the governor to the applicant or the applicant's surety company.
(f) The secretary of state shall charge and collect the following fees:
(1) For each commission to notaries public, five dollars ($5).
(2) For each duplicate commission to notaries public, five dollars ($5).
As added by P.L.98-2004, SEC.21.

IC 33-42-2-2 Prohibited acts; violation; revocation; investigation
Sec. 2. (a) A notary public may not do any of the following:
(1) Use any other name or initial in signing acknowledgments, other than that by which the notary has been commissioned.
(2) Acknowledge any instrument in which the notary's name appears as a party to the transaction.
(3) Take the acknowledgment of or administer an oath to any person whom the notary actually knows:
(A) has been adjudged mentally incompetent by a court; and
(B) to be under a guardianship under IC 29-3 at the time the notary takes the acknowledgment or administers the oath.
(4) Take the acknowledgment of any person who is blind, without first reading the instrument to the blind person.
(5) Take the acknowledgment of any person who does not speak or understand the English language, unless the nature and effect of the instrument to be notarized is translated into a language which the person does speak or understand.
(6) Acknowledge the execution of:
(A) an affidavit, unless the affiant acknowledges the truth of the statements in the affidavit; or
(B) an instrument, unless the person who executed the instrument:
(i) signs the instrument before the notary; or
(ii) affirms to the notary that the signature on the instrument is the person's own.
(b) If a notary public violates this article, the notary's appointment may be revoked by the judge of the circuit court in which the notary resides.
(c) The secretary of state may:
(1) investigate any possible violation of this section by a notary public; and
(2) under IC 4-21.5, revoke the commission of a notary public who violates this section.
If the secretary of state revokes the commission of a notary public, the notary public may not reapply for a new commission for five (5) years after the revocation.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-3
Appointment in public interest
Sec. 3. The governor may appoint notaries public in the several counties if, in the governor's judgment, the public interest would be promoted by the appointment.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-4
Seal; acts void if not attested by seal
Sec. 4. (a) A notary may not act until the notary has procured a seal that will stamp upon paper a distinct impression, in words or letters, sufficiently indicating the notary's official character, to which

may be added any other device as the notary public may choose.
(b) All notarial acts not attested by a seal as described in subsection (a) are void.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-5
Powers of notary
Sec. 5. A notary may:
(1) do all acts that by common law, and the custom of merchants, notaries are authorized to do;
(2) take and certify all acknowledgments of deeds or other instruments of writing required or authorized by law to be acknowledged; and
(3) administer oaths generally, and take and certify affidavits and depositions.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-6
Certificate with seal as presumptive evidence
Sec. 6. The official certificate of a notary public, attested by the notary's seal, is presumptive evidence of the facts stated in cases where, by law, the notary public is authorized to certify the facts.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-7
Prohibition on lucrative officeholders serving as notary; exception
Sec. 7. (a) A person who holds any lucrative office or appointment under the United States or under this state, and prohibited by the Constitution of the State of Indiana from holding more than one (1) lucrative office, may not serve as a notary public. If a person accepts a lucrative office or appointment, the person shall vacate the person's appointment as a notary.
(b) Subsection (a) does not apply to a person who holds a lucrative office or appointment under any civil or school city or town of Indiana. A person who is a public official, or a deputy or appointee acting for or serving under a public official, may not make any charge for services as a notary public in connection with any official business of that office, or of any other office in the governmental unit in which the person serves unless the charges are specifically authorized by a statute other than the statute that establishes generally the fees and charges of notaries public.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-8
List of commissioned notaries; notice of change in notary's name or county; revised commission
Sec. 8. (a) Upon the request of the clerk of the circuit court of a county, the secretary of state shall furnish to the clerk a list of all commissioned notaries public residing in that county.
(b) If a notary public changes the notary's:         (1) name; or
(2) county of residence;
during the term of the notary's commission, the notary public shall notify the secretary of state in writing of the change.
(c) The secretary of state shall process a revised commission to reflect any change of name or county. A revised commission under this subsection is valid for the unexpired term of the original commission.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-9
Affixing printed name of notary on documents
Sec. 9. (a) A notary, in addition to affixing the notary's name, expiration date, and seal, shall:
(1) print or type the notary's name immediately beneath the notary's signature on a certificate of acknowledgment, jurat, or other official document, unless the notary's name appears:
(A) in printed form on the document; or
(B) as part of the notary's stamp in a form that is legible when the document is photocopied; and
(2) indicate the notary's county of residence on the document.
(b) Failure to comply with subsection (a) does not affect the validity of any document notarized before July 1, 1982.
As added by P.L.98-2004, SEC.21.

IC 33-42-2-10
Fraudulent advertising or misrepresentation
Sec. 10. A person who:
(1) is not an attorney in good standing admitted to practice law in Indiana; and
(2) knowingly or intentionally:
(A) advertises the person's services in a language other than English;
(B) represents in the advertisement that the person is a notary, notary public, notario, notario publico, or another designation that indicates in a language other than English that the person is a notary public; and
(C) fails to conspicuously state in the advertisement, both in English and in the language of the advertisement, that the person is not an attorney in good standing admitted to practice law in Indiana;
commits a Class A misdemeanor.
As added by P.L.98-2004, SEC.21.



CHAPTER 3. REQUIREMENT OF APPENDING DATE OF EXPIRATION OF COMMISSION

IC 33-42-3-1
Statement of date of expiration of notary commission
Sec. 1. A person commissioned as a notary public by the state shall append a true statement of the date of the expiration of the notary's commission as a notary public to any certificate of acknowledgment of a deed, mortgage, or other instrument or any jurat or other official document at the time the document is signed.
As added by P.L.98-2004, SEC.21.

IC 33-42-3-2
Omission of statement
Sec. 2. A notary public who omits to make the statement required by section 1 of this chapter commits a Class C infraction.
As added by P.L.98-2004, SEC.21.



CHAPTER 4. ADMINISTERING OATHS AND TAKING ACKNOWLEDGMENTS

IC 33-42-4-1
Persons authorized to administer oaths and take acknowledgments
Sec. 1. The following may subscribe and administer oaths and take acknowledgments of all documents pertaining to all matters where an oath is required:
(1) Notaries public.
(2) Justices and judges of courts, in their respective jurisdictions.
(3) The secretary of state.
(4) The clerk of the supreme court.
(5) Mayors, clerks, clerk-treasurers of towns and cities, and township trustees, in their respective towns, cities, and townships.
(6) Clerks of circuit courts and master commissioners, in their respective counties.
(7) Judges of United States district courts of Indiana, in their respective jurisdictions.
(8) United States commissioners appointed for any United States district court of Indiana, in their respective jurisdictions.
(9) A precinct election officer (as defined in IC 3-5-2-40.1) and an absentee voter board member appointed under IC 3-11-10, for any purpose authorized under IC 3.
(10) A member of the Indiana election commission, a co-director of the election division, or an employee of the election division under IC 3-6-4.2.
(11) County auditors, in their respective counties.
(12) Any member of the general assembly anywhere in Indiana.
As added by P.L.98-2004, SEC.21.

IC 33-42-4-2
Fraudulent acts
Sec. 2. A person authorized to administer oaths or take acknowledgments who, with intent to defraud:
(1) affixes the person's signature to a blank form of affidavit or certificate of acknowledgment; and
(2) delivers that form to another person, with intent that it be used as an affidavit or acknowledgment;
commits a Class D felony.
As added by P.L.98-2004, SEC.21.

IC 33-42-4-3
Fraudulent use of forms
Sec. 3. A person who knowingly uses a form that was delivered to the person in violation of section 2 of this chapter commits a Class D felony.
As added by P.L.98-2004, SEC.21.



CHAPTER 5. AUTHORITY OF TOWNSHIP TRUSTEE TO PERFORM NOTARIAL ACTS

IC 33-42-5-1
Authorization; recording
Sec. 1. A township trustee may perform any act that a notary public may perform in Indiana. Acknowledgments to deeds or other instruments taken by a trustee shall be recorded as if the acknowledgments had been acknowledged before a notary public.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-2
Seal; requirements
Sec. 2. Before a trustee may perform a notarial act, the trustee must obtain a seal that can stamp upon paper a distinct impression that indicates the trustee's official character, along with any other information that the trustee chooses. A notarial act of a trustee that is not attested by a seal is void.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-3
Appendage of trustee's date of election
Sec. 3. When signing any certificate of acknowledgment, jurat, or other official document, the trustee must append to it the trustee's date of election as a trustee.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-4
Prohibition on collecting fee
Sec. 4. A trustee may not receive a fee for performing a notarial act.
As added by P.L.98-2004, SEC.21.

IC 33-42-5-5
Prohibited acts
Sec. 5. A trustee may not perform an act that is prohibited to a notary public.
As added by P.L.98-2004, SEC.21.



CHAPTER 6. FEDERAL LAND BANK EMPLOYEES ACTING AS NOTARIES IN CERTAIN TRANSACTIONS

IC 33-42-6-1
Federal land bank association managers, officers, and employees as notary public
Sec. 1. The manager, officers, and employees of a federal land bank association located in Indiana may become and act as a notary public in the business of the association to take acknowledgments of deeds and real estate mortgages and to take and certify affidavits.
As added by P.L.98-2004, SEC.21. Amended by P.L.2-2005, SEC.112.



CHAPTER 7. ACKNOWLEDGMENT OF LOT SALES BY A NOTARY WHO IS A MEMBER OF CEMETERY ASSOCIATION

IC 33-42-7-1
Stockholder or officer of a cemetery association as notary
Sec. 1. A notary public who is a stockholder or an officer of a cemetery association whose rules or constitution prohibit an officer or a stockholder from becoming a beneficiary from the sale of lots by the cemetery association may take acknowledgments of sales of lots.
As added by P.L.98-2004, SEC.21.



CHAPTER 8. MAXIMUM FEES

IC 33-42-8-1
Maximum fee of a notary public
Sec. 1. The maximum fee of a notary public is two dollars ($2) for each notarial act.
As added by P.L.98-2004, SEC.21.






ARTICLE 43. PRACTICE OF LAW

CHAPTER 1. PRACTICE OF LAW BY ATTORNEYS

IC 33-43-1-1
Oath
Sec. 1. (a) A person, before proceeding to discharge the duties of an attorney, shall take an oath to:
(1) support the Constitution of the United States and the Constitution of the State of Indiana; and
(2) faithfully and honestly discharge the duties of an attorney at law.
(b) The oath taken under subsection (a) must be entered in the order book of the court.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-2
Court list of attorneys
Sec. 2. At each term of the court, the clerk shall furnish the court with a list of the names of all attorneys having business in that court.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-3
Duties
Sec. 3. An attorney shall do the following:
(1) Support the Constitution and laws of the United States and of Indiana.
(2) Maintain the respect that is due to the courts of justice and judicial officers.
(3) Only counsel or maintain actions, proceedings, or defenses that appear to the attorney to be legal and just. However, this subdivision may not be construed to prevent the defense of a person charged with a crime.
(4) Employ, for the purpose of maintaining the causes confided to the attorney, only those means that are consistent with truth and never seek to mislead the court or jury by any artifice or false statement of fact or law.
(5) Maintain inviolate the confidence and, at every peril to the attorney, to preserve the secrets of the attorney's client.
(6) Abstain from all offensive personality, and to advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the justice of the cause with which the attorney is charged.
(7) Not to encourage either the commencement or the continuance of an action or proceeding from any motive of passion or interest.
(8) Never to reject, from any consideration personal to the attorney, the cause of the defenseless or oppressed.         (9) To promptly account to and pay over to a client any money coming into the hands of the attorney to which the client is lawfully entitled.
(10) To abstain from direct or indirect solicitation of employment to institute, prosecute, or defend against any claim, action, or cause of action.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-4
Authority
Sec. 4. Until superseded by another attorney or discharged, an attorney may do the following:
(1) Bind the attorney's client in an action or a special proceeding, by the attorney's agreement that is either filed with the clerk or entered upon the minutes of the court.
(2) Receive money claimed by the attorney's client during the pendency of an action or a special proceeding.
(3) Discharge a claim or acknowledge satisfaction of a judgment after the money claimed has been received under subdivision (2).
As added by P.L.98-2004, SEC.22.

IC 33-43-1-5
Written authority of party prerequisite to certain judgments
Sec. 5. Unless the written authority of a party is first produced and its execution is satisfactorily proved to the court, a judgment may not be rendered against any party:
(1) upon the agreement of an attorney; or
(2) by default;
when the party has not been notified or personally entered an appearance.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-6
Requiring attorney to prove authority
Sec. 6. The court or judge may:
(1) on motion of either party that shows reasonable grounds; or
(2) without a motion;
require an attorney to produce and prove the authority under which the attorney appears. The court may stay all proceedings by the attorney on behalf of the party for whom the attorney assumes to appear until the attorney produces and proves authority to appear.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-7
Appearance of attorney without authority; relief of party
Sec. 7. If a party alleges that an attorney appears on behalf of the party without the party's authority the court may, at any stage of the proceedings, relieve the party from the consequences of the attorney's act. The court may also, summarily or upon motion,

compel the attorney to repair the injury consequent upon the attorney's assumption of authority.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-8
Deceit or collusion of attorney; penalty
Sec. 8. (a) An attorney who is guilty of deceit or collusion, or consents to deceit or collusion, with intent to deceive a court, judge, or party to an action or judicial proceeding commits a Class B misdemeanor.
(b) A person who is injured by a violation of subsection (a) may bring a civil action for treble damages.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-9
Refusal to deliver over money or papers; contempt
Sec. 9. If, on request, an attorney refuses to deliver over money or papers to a person from whom or for whom the attorney has received them, in the course of the attorney's professional employment, the attorney may be required, after reasonable notice, on motion of any party aggrieved, by an order of the court in which an action, if any, was prosecuted or if an action was not prosecuted, by the order of any court of record, to deliver the money or papers within a specified time, or show cause why the attorney should not be punished for contempt.
As added by P.L.98-2004, SEC.22.

IC 33-43-1-10
Suspension of attorney from practice for refusal to deliver money or papers; additional remedies
Sec. 10. If an attorney has been ordered to deliver money or papers under section 9 of this chapter, on a motion or in an action brought by the aggrieved party, the court may take any of the following actions:
(1) Suspend the attorney from practice in any of the courts of Indiana, for any length of time, in the court's discretion.
(2) Enter judgment for the amount of money withheld, deducting fees, if any are due, and costs paid by the attorney, with ten percent (10%) damages, that may be enforced by execution, without the benefit of stay or appraisement laws, and returnable within thirty (30) days.
(3) Render any judgment and make any order with respect to the papers or property withheld, that may be necessary to enforce the right of the party aggrieved. The judgement or order is subject to any liens the attorney has for fees.
As added by P.L.98-2004, SEC.22.



CHAPTER 2. PROHIBITION ON PRACTICING LAW BY NONATTORNEYS

IC 33-43-2-1
Engaging in practice by person not admitted
Sec. 1. A person who:
(1) professes to be a practicing attorney;
(2) conducts the trial of a case in a court in Indiana; or
(3) engages in the business of a practicing lawyer;
without first having been admitted as an attorney by the supreme court commits a Class B misdemeanor.
As added by P.L.98-2004, SEC.22.

IC 33-43-2-2
Burden of proof
Sec. 2. In a prosecution under this chapter, the state is not required to prove that the defendant has not been admitted as an attorney. The burden of proving admission is on the defendant.
As added by P.L.98-2004, SEC.22.



CHAPTER 3. PROHIBITION ON SOLICITATION BY NONATTORNEYS

IC 33-43-3-1
Solicitation by nonattorneys prohibited
Sec. 1. Soliciting another person to bring an action for damages by a person who is not an attorney is prohibited under IC 35-45-14.
As added by P.L.98-2004, SEC.22.



CHAPTER 4. ATTORNEY ENTITLED TO HOLD LIEN ON JUDGMENT

IC 33-43-4-1
Authority
Sec. 1. An attorney practicing law in a court of record in Indiana may hold a lien for the attorney's fees on a judgment rendered in favor of a person employing the attorney to obtain the judgment.
As added by P.L.98-2004, SEC.22.

IC 33-43-4-2
Entry of intention to hold lien
Sec. 2. (a) An attorney, not later than sixty (60) days after the date the judgment is rendered, must enter in writing upon the docket or record in which the judgment is recorded, the attorney's intention to hold a lien on the judgment, along with the amount of the attorney's claim.
(b) If an appeal is taken on a judgment, the lien may be entered not later than sixty (60) days after the date the opinion of the higher court is recorded in the office of the clerk of the trial court or after the date of final judgment where the cause is reversed and retried.
As added by P.L.98-2004, SEC.22.






ARTICLE 44. INTEREST BEARING ATTORNEY TRUST ACCOUNTS

CHAPTER 1. LEGISLATIVE FINDINGS

IC 33-44-1-1
Legislative findings
Sec. 1. The general assembly finds that:
(1) due to insufficient funding, existing programs providing free legal services in civil matters to indigent persons do not adequately meet the needs of indigent persons;
(2) the use of funds collected under this article for these purposes is in the public interest, is a proper use of the funds, and is consistent with essential public and governmental purposes in the judicial branch of government; and
(3) the expansion, improvement, and initiation of legal services to indigent persons will aid in the advancement of the science of jurisprudence and in the improvement of the administration of justice.
As added by P.L.98-2004, SEC.23.

IC 33-44-1-2
Purpose
Sec. 2. It is the purpose of this article to expand the availability and improve the quality of existing free legal services in civil matters to indigent persons and to initiate new programs that will provide services to them.
As added by P.L.98-2004, SEC.23.



CHAPTER 2. APPLICATION OF ARTICLE

IC 33-44-2-1
Application of article; activities
Sec. 1. This article does not apply to an activity that is:
(1) the practice of law; and
(2) regulated by the judicial department of state government.
As added by P.L.98-2004, SEC.23.

IC 33-44-2-2
Investment of nonqualified funds; application of article
Sec. 2. This article does not apply to the investment of nonqualified funds by an attorney:
(1) in any other investment specified by a client or beneficial owner; or
(2) as agreed to by the client, beneficial owner, or attorney.
As added by P.L.98-2004, SEC.23.

IC 33-44-2-3
Disciplinary action
Sec. 3. An attorney is not subject to disciplinary action as a result of any action taken in accordance with this article.
As added by P.L.98-2004, SEC.23.



CHAPTER 3. DEFINITIONS

IC 33-44-3-1
Definitions; application
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-2
"Attorney"
Sec. 2. "Attorney" means an individual in good standing admitted to the practice of law in Indiana. The term includes a professional corporation (as defined in IC 23-1.5-1-10) formed by one (1) or more attorneys.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-3
"Board"
Sec. 3. "Board" refers to the Indiana attorney trust account board established by IC 33-44-4-1.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-4
"Depository financial institution"
Sec. 4. "Depository financial institution" means a bank, a bank or trust company, a credit union, an industrial loan and investment company, a savings bank, or a savings association, whether chartered, incorporated, licensed, or organized under Indiana law or the law of the United States that:
(1) does business in Indiana; and
(2) is insured by the Federal Deposit Insurance Corporation, the Savings Association Insurance Fund, the National Credit Union Administration, or an alternate share insurer.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-5
"Eligible client"
Sec. 5. "Eligible client" means a person:
(1) who resides in Indiana; and
(2) whose income:
(A) satisfies the eligibility standards established by a legal aid program or legal services program existing in Indiana on January 1, 1990, if the program's client eligibility standards provide that the client's income may not exceed one hundred fifty percent (150%) of the current poverty threshold established by the United States Office of Management and Budget;
(B) is not more than one hundred fifty percent (150%) of the current poverty threshold established by the United States

Office of Management and Budget; or
(C) satisfies the eligibility standard for Supplemental Security Income or free services under the Older Americans Act of 1965, as amended (42 U.S.C. 3001-3057) or Developmentally Disabled Assistance and Bill of Rights Act (42 U.S.C. 6000-6083).
As added by P.L.98-2004, SEC.23.

IC 33-44-3-6
"Fee generating case"
Sec. 6. "Fee generating case" means a case or matter that, if undertaken on behalf of an eligible client by an attorney in private practice, reasonably would be expected to result in payment of a fee for legal services from an award to a client from public funds or from the opposing party. A case is not considered a fee generating case if adequate representation is unavailable and if any of the following circumstances exist concerning the case:
(1) The qualified legal services provider that represents the indigent in the case has determined in good faith that free referral is not possible for any of the following reasons:
(A) The case has been rejected by the lawyer referral service serving the county of the eligible client's residence, or if there is no such service, by two (2) attorneys in private practice who have experience in the subject matter of the case.
(B) Neither the lawyer referral service described in clause (A), if one exists, nor any attorney will consider the case without payment of a consultation fee.
(C) The case is of a type that attorneys in private practice ordinarily do not accept or do not accept without prepayment of a fee.
(D) Emergency circumstances compel immediate action before referral can be made, but the eligible client is advised that, if appropriate and consistent with professional responsibility, referral will be attempted at a later time.
(2) Recovery of damages is not the principal object of the case and a request for damages is merely ancillary to an action for equitable or other nonpecuniary relief, or inclusion of a counterclaim requesting damages is necessary for effective defense or because of applicable rules governing joinder of counterclaims.
(3) A court has appointed a qualified legal services provider or its employee to represent the indigent in the case under a statute, a court rule, or practice of equal applicability to all attorneys in the jurisdiction.
(4) The case involves the rights of a claimant under a publicly supported benefit program for which entitlement is based on need.
As added by P.L.98-2004, SEC.23.
IC 33-44-3-7
"Fund"
Sec. 7. "Fund" refers to the Indiana attorney trust account fund established by IC 33-44-7-1.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-8
"Interest bearing attorney trust account"
Sec. 8. "Interest bearing attorney trust account" means an account with a depository financial institution that is:
(1) unsegregated;
(2) interest bearing;
(3) for the deposit of qualified funds by an attorney; and
(4) capable of being drawn upon by the depositor in the same manner as a checking account that is not interest bearing.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-9
"Legal assistance"
Sec. 9. (a) "Legal assistance" means direct representation by an attorney of an eligible client in a civil matter pending in Indiana, including counsel, litigation, research, coordination with pro bono programs, support services, substantive and procedural training for attorneys and paralegals in poverty law subjects, and any other activity necessary to ensure the effective delivery of quality legal services in a civil matter.
(b) The term does not include representation of an eligible client in:
(1) criminal matters; or
(2) a fee generating case.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-10
"Qualified funds"
Sec. 10. "Qualified funds" means money received by an attorney from a client or beneficial owner in a fiduciary capacity that, in the good faith judgment of the attorney, is:
(1) of such an amount; or
(2) reasonably expected to be held for such a short term;
that sufficient interest income will not be generated to justify the expense of administering a segregated account.
As added by P.L.98-2004, SEC.23.

IC 33-44-3-11
"Qualified legal services provider"
Sec. 11. "Qualified legal services provider" means a nonprofit organization organized in Indiana and operating exclusively in Indiana that, as its primary purpose and function, provides legal assistance without charge to eligible clients in civil matters only.
As added by P.L.98-2004, SEC.23.



CHAPTER 4. INDIANA ATTORNEY TRUST ACCOUNT BOARD

IC 33-44-4-1
Attorney trust account board established
Sec. 1. The Indiana attorney trust account board is established.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-2
Members
Sec. 2. The board consists of eleven (11) members.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-3
Appointment of members; chief justice
Sec. 3. The chief justice of the supreme court shall appoint six (6) members to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-4
Appointment of members; government officials
Sec. 4. The following officials shall each appoint one (1) member to the board:
(1) The governor.
(2) The speaker of the house of representatives.
(3) The minority leader of the house of representatives.
(4) The president pro tempore of the senate.
(5) The minority floor leader of the senate.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-5
Considerations by chief justice in appointing members
Sec. 5. The chief justice shall consider the following factors as favorable in appointing a member under section 3 of this chapter:
(1) Whether the individual is a dean of an Indiana law school.
(2) Whether the individual is a director or board member of an Indiana legal services or legal aid program.
(3) Whether the individual is a member of the Indiana State Bar Association.
(4) Whether the appointment of the individual would result in representation on the board from the first district, second district, and third district of the court of appeals.
(5) Whether the individual is a representative of a depository financial institution.
(6) Whether the individual is an eligible client.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-6
Political affiliation of members
Sec. 6. Not more than four (4) of the members appointed by the

chief justice may be members of the same political party.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-7
Term of members
Sec. 7. A member of the board serves a term of four (4) years.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-8
Vacancies
Sec. 8. The appointing authority shall fill a vacancy on the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-9
Chairperson; appointment by chief justice
Sec. 9. The chief justice shall appoint a member of the board to serve as chairperson not later than December 1 of each year.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-10
Term of chairperson
Sec. 10. The term of a chairperson begins January 1 following the chairperson's appointment under section 9 of this chapter.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-11
Compensation of members who are not state employees; salary; reimbursement of expenses
Sec. 11. A member of the board who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided by the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-12
Compensation of members who are state employees; reimbursement of expenses
Sec. 12. A member of the board who is a state employee is entitled to reimbursement for travel expenses and other expenses actually incurred in connection with the member's duties, as provided by the state travel policies and procedures established by the Indiana department of administration and approved by the budget agency.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-13
Administration of fund
Sec. 13. The board shall administer the fund in accordance with

IC 33-44-7.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-14
Receipt and management of property
Sec. 14. The board may receive, hold, and manage property.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-15
Adoption of rules
Sec. 15. The board may adopt rules under IC 4-22-2 to implement this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-4-16
Development of programs
Sec. 16. The board shall develop programs to:
(1) educate attorneys and depository financial institutions concerning this article; and
(2) encourage attorneys to create and maintain interest bearing attorney trust accounts.
As added by P.L.98-2004, SEC.23.



CHAPTER 5. PARTICIPATION BY ATTORNEYS

IC 33-44-5-1
Application of chapter
Sec. 1. Except as provided in section 2 of this chapter, each attorney is subject to this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-2
Attorneys not subject to article
Sec. 2. An attorney is not subject to this article if the attorney:
(1) does not place any qualified funds in an interest bearing attorney trust account; and
(2) submits a written statement to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-3
Written statement of attorney; procedure
Sec. 3. The statement submitted under section 2 of this chapter must:
(1) be filed in accordance with rules adopted under IC 4-22-2 by the board; and
(2) state that the attorney is acting under section 2 of this chapter to exempt the attorney from the application of this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-4
Presumption if written statement not filed
Sec. 4. If an attorney does not act under section 2 of this chapter, the board shall presume that the attorney has elected to be subject to this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-5
Placement of funds; interest bearing attorney trust account
Sec. 5. An attorney subject to this article shall place all qualified funds in an interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-6
Qualified funds; determination by attorney
Sec. 6. An attorney subject to this article shall determine if money received from a client or beneficial owner constitutes qualified funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-7
Determination of qualified funds; considerations      Sec. 7. In making the determination under section 6 of this chapter, the attorney shall consider the following:
(1) The amount of interest the money would earn during the period the money is expected to be deposited.
(2) The cost of establishing and administering the account.
(3) The capability of the depository financial institution to calculate and pay the interest earned by each client's funds, after deduction of any service charges, to the client.
As added by P.L.98-2004, SEC.23.

IC 33-44-5-8
Good faith judgment concerning deposit of funds; attorney liability
Sec. 8. An attorney:
(1) does not breach a fiduciary duty;
(2) is not liable in damages; and
(3) is not subject to disciplinary action;
because of a deposit of money in an interest bearing attorney trust account if the attorney acted in accordance with a good faith judgment that the money constituted qualified funds.
As added by P.L.98-2004, SEC.23.



CHAPTER 6. INTEREST BEARING ATTORNEY TRUST ACCOUNTS

IC 33-44-6-1
Trust accounts containing qualified funds; transition to interest bearing attorney trust account
Sec. 1. If the depositor and depository financial institution agree, a trust account that contains qualified funds held by an attorney subject to this article may be made an interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-2
Terms and conditions
Sec. 2. The terms and conditions of an interest bearing attorney trust account, except as required under this chapter, shall be determined by the depositor and the depository financial institution. A depository financial institution is not required to offer an interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-3
Interest accrued by account; board ownership of beneficial interest
Sec. 3. The board owns the beneficial interest in the interest accrued by an interest bearing attorney trust account of an attorney who is subject to this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-4
Remittance of interest earned on account
Sec. 4. Except for amounts deducted under terms or conditions agreed upon under section 2 of this chapter, a depository financial institution shall remit any interest earned on an interest bearing attorney trust account to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-5
Remittance of interest; procedure
Sec. 5. A depository financial institution shall make the remittance required under section 4 of this chapter not less frequently than quarterly and not later than fifteen (15) days after the end of the remittance period.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-6
Statement of depository financial institution required upon remittance
Sec. 6. A depository financial institution shall transmit a statement to:
(1) the board; and         (2) the attorney who maintains the interest bearing attorney trust account;
when the depository financial institution remits interest under section 4 of this chapter.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-7
Contents of statement of depository financial institution
Sec. 7. The statement described in section 6 of this chapter must contain the following information:
(1) The name of the account.
(2) The amount of interest remitted from the account.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-8
Duty of institution to determine or inquire into type of funds deposited
Sec. 8. A depository financial institution is not required to determine or inquire whether a deposit includes qualified funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-9
Release and discharge of depository financial institution
Sec. 9. The remittance of interest by a depository financial institution to the board from an interest bearing attorney trust account is a valid and sufficient release and discharge of a claim by an entity against the depository financial institution for the remittance.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-10
Limitation on actions against depository financial institution
Sec. 10. An entity may not maintain an action against a depository financial institution solely for:
(1) offering, opening, or maintaining an interest bearing attorney trust account;
(2) accepting funds for deposit in an interest bearing attorney trust account; or
(3) remitting interest to the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-11
Confidentiality of information identifying beneficial owner of account
Sec. 11. A paper, a record, a document, or other information identifying an attorney, a client, or a beneficial owner of an interest bearing attorney trust account is confidential.
As added by P.L.98-2004, SEC.23.

IC 33-44-6-12 Disclosure of account information by board or institution
Sec. 12. The board or a depository financial institution may not disclose information described by section 11 of this chapter except:
(1) with the consent of the attorney maintaining the account; or
(2) as permitted by:
(A) law; or
(B) rule adopted by the judicial department of state government.
As added by P.L.98-2004, SEC.23.



CHAPTER 7. INDIANA ATTORNEY TRUST ACCOUNT FUND

IC 33-44-7-1
Establishment
Sec. 1. The Indiana attorney trust account fund is established as a trust fund to be used solely as provided under this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-2
Administration
Sec. 2. The fund shall be administered by the board in accordance with rules adopted under IC 4-22-2 by the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-3
Deposit of interest remitted
Sec. 3. The board shall deposit the interest remitted under IC 33-44-6-4 into the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-4
Public fund
Sec. 4. The money in the fund consists of public funds.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-5
Investment of funds
Sec. 5. The treasurer of state shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-6
Nonreversion of money in fund
Sec. 6. Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-7
Income received by board from remittance of interest not taxable to attorney or client
Sec. 7. For purposes of Indiana law, income received by the board from the remittance of interest is not taxable to:
(1) the attorney maintaining the interest bearing attorney trust account; or
(2) the client whose funds are deposited in the interest bearing attorney trust account.
As added by P.L.98-2004, SEC.23.
IC 33-44-7-8
Disbursements; limitations
Sec. 8. The board may not disburse money in the fund except for:
(1) the delivery of civil legal assistance to eligible clients;
(2) programs or projects in the public interest that assist in the improvement of the administration of justice; and
(3) administrative costs.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-9
Order and amount of disbursements
Sec. 9. During each year the board shall disburse money from the fund for the payment of administrative costs to the extent permitted under section 14 of this chapter. After the payment of administrative costs, any money disbursed by the board from the fund during that year shall be disbursed as follows:
(1) Ninety percent (90%) of the funds shall be disbursed to provide legal assistance to eligible clients by:
(A) qualified legal services providers; or
(B) law school clinics in Indiana that provide free civil legal assistance to eligible clients.
(2) Ten percent (10%) of the funds shall be disbursed for programs or projects in the public interest that assist in the improvement of the administration of justice, including the following:
(A) Guardian ad litem and court appointed special advocate programs that provide guardians ad litem or court appointed special advocates for appointment by the court:
(i) under IC 31-17-2-12 to conduct an investigation and prepare a report in a custody proceeding; or
(ii) under IC 31-33-15-1, IC 31-34-10, or IC 31-40.
(B) Lawyer referral services in Indiana that provide:
(i) a referral to an attorney in private practice without a charge for the referral; and
(ii) an initial consultation with an attorney in private practice without a charge for the consultation;
in a fee generating case.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-10
Receipt of disbursed funds for legal assistance to eligible clients; eligibility for other funds
Sec. 10. An entity that receives funds disbursed under section 9(1) of this chapter during a year is not eligible to receive funds disbursed under section 9(2) of this chapter during that year.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-11
Receipt of disbursed funds for programs assisting in improvement of administration of justice; eligibility for other funds      Sec. 11. An entity that receives funds disbursed under section 9(2) of this chapter during a year is not eligible to receive funds disbursed under section 9(1) of this chapter during that year.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-12
Contracts; award of grants
Sec. 12. The board shall periodically:
(1) enter into contracts with; and
(2) award grants to;
qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice to carry out the purpose of the fund.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-13
Considerations in making disbursements
Sec. 13. In making disbursements from the fund under section 9(1) of this chapter, the board shall primarily consider the geographic distribution by county of persons with incomes of not more than the current poverty threshold established by the United States Office of Management and Budget, as indicated in the most current report published by the Bureau of the Census. However, the board may use other considerations in making disbursements from the fund when demonstrable legal needs are documented by a qualified legal services provider.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-14
Total administrative costs; maximum
Sec. 14. Total administrative costs, including payments to board members under IC 33-44-4-11 and IC 33-44-4-12, costs for employees under IC 33-44-8, and all other costs of managing and administering the fund and otherwise performing all responsibilities of the board, may not exceed fifteen percent (15%) of the amounts received into the fund from interest bearing attorney trust accounts.
As added by P.L.98-2004, SEC.23.

IC 33-44-7-15
Annual audit of fund; audits of providers receiving fund disbursements
Sec. 15. The state board of accounts shall conduct an audit of the fund at least one (1) time during each year to ensure that the fund is administered as required by this chapter. The state board of accounts may conduct audits of qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice as the state board of accounts considers necessary to ensure that the money distributed to qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the

administration of justice is being used as required by this article.
As added by P.L.98-2004, SEC.23.



CHAPTER 8. BOARD EMPLOYEES

IC 33-44-8-1
Executive director; appointment
Sec. 1. The board may appoint an executive director to carry out this article.
As added by P.L.98-2004, SEC.23.

IC 33-44-8-2
Powers of executive director
Sec. 2. The executive director may:
(1) employ persons; or
(2) contract for services;
upon approval by the board.
As added by P.L.98-2004, SEC.23.

IC 33-44-8-3
Employees serve at pleasure of board
Sec. 3. An employee of the board serves at the pleasure of the board.
As added by P.L.98-2004, SEC.23.



CHAPTER 9. ANNUAL REPORT

IC 33-44-9-1
Annual report; format
Sec. 1. The board shall file a report with:
(1) the governor;
(2) the legislative council; and
(3) the chief justice of the supreme court;
before December 31 of each year. The report filed with the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.98-2004, SEC.23.

IC 33-44-9-2
Contents of annual report
Sec. 2. The report filed under section 1 of this chapter must include the following information for the annual period ending June 30:
(1) The number of eligible clients served.
(2) The amount of interest paid into the fund by the board during the year as remittances by depository financial institutions and the amount of interest deposited in the fund during the year from investments by the treasurer of state.
(3) The amount disbursed, by category, for direct legal services, to law school clinics, to programs or projects in the public interest that assist in the improvement of the administration of justice, administrative costs, and for educational purposes.
(4) The number of attorneys subject to this article.
(5) The number of attorneys submitting written statements under IC 33-44-5-2.
(6) The identity of qualified legal services providers, law school clinics, and programs or projects in the public interest that assist in the improvement of the administration of justice to whom grants have been made or with whom contracts have been executed and the amounts disbursed to each.
As added by P.L.98-2004, SEC.23.









TITLE 34. CIVIL LAW AND PROCEDURE

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. DEFINITIONS

CHAPTER 1. GENERAL PROVISIONS

IC 34-6-1-1
Applicability of definitions
Sec. 1. Except as otherwise provided, the definitions in this article apply throughout this title.
As added by P.L.1-1998, SEC.1.



CHAPTER 2. DEFINITIONS

IC 34-6-2-1 Repealed
(Repealed by P.L.133-2002, SEC.69.)






ARTICLE 7. GENERAL PROVISIONS

CHAPTER 1. EFFECT OF RECODIFICATION ACT OF THE 1998 REGULAR SESSION OF THE GENERAL ASSEMBLY

IC 34-7-1-1
Purpose
Sec. 1. The purpose of the recodification act of the 1998 regular session of the general assembly is to recodify prior civil law and procedure in a style that is clear, concise, and easy to interpret and apply. Except to the extent that:
(1) the recodification act of the 1998 regular session of the general assembly is amended to reflect the changes made in a provision of another bill that adds to, amends, or repeals a provision in the recodification act of the 1998 regular session of the general assembly; or
(2) the minutes of meetings of the code revision commission during 1997 expressly indicate a different purpose;
the substantive operation and effect of the prior civil law and procedure continue uninterrupted as if the recodification act of the 1998 regular session of the general assembly had not been enacted.
As added by P.L.1-1998, SEC.2.



CHAPTER 2. GENERAL POLICY PROVISIONS

IC 34-7-2-1
Rights of Wabash and Erie Canal lands owners
Sec. 1. This title does not in any way affect the rights of any purchaser in good faith, for a valuable consideration without actual notice, or the rights of any owner of any portion of the class of lands described in IC 34-1-18-1 before its repeal in 1989.
As added by P.L.1-1998, SEC.2.



CHAPTER 3. CONSTRUCTION OF STATUTES

IC 34-7-3-1
Liberal construction
Sec. 1. This title shall be liberally construed and shall not be limited by any rules of strict construction.
As added by P.L.1-1998, SEC.2.



CHAPTER 4. SCOPE OF TITLE

IC 34-7-4-1
Causes of action and procedures not exhaustive
Sec. 1. This title is not intended to be an exhaustive compilation of all causes of action and procedures in the Indiana Code. In addition to the causes of action and procedures that appear in this title, other causes of action and procedures may appear in other titles of the Indiana Code.
As added by P.L.1-1998, SEC.2.

IC 34-7-4-2
Statutes outside IC 34 providing causes of action or procedures
Sec. 2. Statutes outside IC 34 providing causes of action or procedures include the following:
(1) IC 4-21.5-5 (Judicial review of administrative agency actions).
(2) IC 22-3-4 (Worker's compensation administration and procedures).
(3) IC 22-4-17 (Unemployment compensation system, employee's claims for benefits).
(4) IC 22-4-32 (Unemployment compensation system, employer's appeal process).
(5) IC 22-9 (Civil rights actions).
(6) IC 24-9 (Home loans).
(7) IC 31-14 (Paternity).
(8) IC 31-15 (Dissolution of marriage and legal separation).
(9) IC 31-16 (Support of children and other dependents).
(10) IC 31-17 (Custody and parenting time).
(11) IC 31-19 (Adoption).
(12) IC 32-27-2, IC 32-30-1, IC 32-30-2, IC 32-30-4, IC 32-30-9, IC 32-30-10, IC 32-30-12, IC 32-30-13, and IC 32-30-14 (Real property).
(13) IC 33-43-4 (Attorney liens).
As added by P.L.1-1998, SEC.2. Amended by P.L.2-2002, SEC.90; P.L.98-2004, SEC.120; P.L.73-2004, SEC.46; P.L.68-2005, SEC.58.



CHAPTER 5. COMPUTATION OF TIME

IC 34-7-5-1
Method of computation
Sec. 1. The time within which an act is to be done, as provided in this title, shall be computed by excluding the first day and including the last. If the last day is Sunday, that Sunday shall be excluded.
As added by P.L.1-1998, SEC.2.



CHAPTER 6. EXTENSIONS OF TIME DURING EMERGENCIES

IC 34-7-6-1
Emergency extension of time; applicability
Sec. 1. This chapter applies to a proceeding:
(1) pending before a court, a body, or an official, that exists under the constitution or laws of Indiana;
(2) in which certain limitations of time are or may be fixed by law or rule for doing any acts in the proceeding; and
(3) if an emergency exists or arises by reason of:
(A) war;
(B) insurrection;
(C) pestilence; or
(D) act of God;
which prevents the performance of an act that is essential to conserve substantial rights.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-2
Authority to declare emergency
Sec. 2. The court, judge, body, or official has authority to:
(1) find and declare:
(A) the existence of an emergency; and
(B) the time during which the emergency existed; and
(2) enter the finding and declaration in the record.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-3
Computation of time
Sec. 3. In computing the time within which the act is required to be done under the limitations fixed by law or rule, the time during which such emergency existed shall be excluded, and shall not be considered.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-4
Supreme court granting relief
Sec. 4. If a court, judge, body, or official described in section 2 of this chapter is not able to act for any reason, the supreme court of Indiana upon petition:
(1) may grant a finding and declaration of an emergency in place of the presiding court, judge, body, or official; and
(2) shall certify its order to the presiding court, judge, body, or official.
As added by P.L.1-1998, SEC.2.

IC 34-7-6-5
Supreme court regulating procedures
Sec. 5. The supreme court may regulate all procedures described

in this chapter by rules.
As added by P.L.1-1998, SEC.2.



CHAPTER 7. DEFENSE IN CIVIL ACTIONS AGAINST PERSONS WHO ACT IN FURTHERANCE OF THE PERSON'S RIGHT OF PETITION OR FREE SPEECH UNDER THE CONSTITUTION OF THE UNITED STATES OR THE CONSTITUTION OF THE STATE OF INDIANA IN CONNECTION WITH A PUBLIC ISSUE

IC 34-7-7-1
Applicability of chapter
Sec. 1. (a) This chapter applies to an act in furtherance of a person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue or an issue of public interest that arises after June 30, 1998. This chapter does not apply to an action that was filed and is pending before July 1, 1998.
(b) This chapter does not apply to an enforcement action brought in the name of the state of Indiana by the attorney general, a prosecuting attorney, or another attorney acting as a public prosecutor.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-2
"Act in furtherance of a person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue" defined
Sec. 2. As used in this chapter, "act in furtherance of a person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue" includes any conduct in furtherance of the exercise of the constitutional right of:
(1) petition; or
(2) free speech;
in connection with a public issue or an issue of public interest.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-3
"Claim" defined
Sec. 3. As used in this chapter, "claim" means:
(1) a lawsuit;
(2) a cause of action;
(3) a petition;
(4) a complaint;
(5) a cross claim;
(6) a counterclaim; or
(7) any other judicial pleading or filing;
that requests legal or equitable relief.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-4
"Person" defined
Sec. 4. As used in this chapter, "person" means any of the

following:
(1) An individual.
(2) Any other legal entity.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-5
Conditions under which rights of petition or free speech may be used as defense
Sec. 5. It is a defense in a civil action against a person that the act or omission complained of is:
(1) an act or omission of that person in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana in connection with a public issue; and
(2) an act or omission taken in good faith and with a reasonable basis in law and fact.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-6
Discovery; stay pending motion to dismiss
Sec. 6. All discovery proceedings in the action are stayed upon the filing of a motion to dismiss made under this chapter, except for discovery relevant to the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-7
Costs and attorney's fees; defendant successful in motion to dismiss
Sec. 7. A prevailing defendant on a motion to dismiss made under this chapter is entitled to recover reasonable attorney's fees and costs.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-8
Costs and attorney's fees; defendant unsuccessful in motion to dismiss
Sec. 8. If a court finds that a motion to dismiss made under this chapter is:
(1) frivolous; or
(2) solely intended to cause unnecessary delay;
the plaintiff is entitled to recover reasonable attorney's fees and costs to answer the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-9
Motion to dismiss; procedures and determination
Sec. 9. (a) If a person files a motion to dismiss under this chapter, the court in which the motion is filed shall do the following:
(1) Treat the motion as a motion for summary judgment.
(2) Establish a reasonable time period, not to exceed one hundred eighty (180) days, to expedite and rule on the motion.
(3) Specify time limits for the discovery of evidence to respond

to material issues raised in the motion.
(b) The person who files a motion to dismiss must state with specificity the public issue or issue of public interest that prompted the act in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana.
(c) The court shall make its determination based on the facts contained in the pleadings and affidavits filed and discovered under the expedited proceeding.
(d) The motion to dismiss shall be granted if the court finds that the person filing the motion has proven, by a preponderance of the evidence, that the act upon which the claim is based is a lawful act in furtherance of the person's right of petition or free speech under the Constitution of the United States or the Constitution of the State of Indiana.
(e) The court must act on the motion to dismiss within thirty (30) days from the submission of evidence made by motion to the court that is discovered within the specific expedited time period allowed.
(f) If a court does not act within the thirty (30) days provided in subsection (e), the person filing the motion may appeal the matter based on the court's failure to rule on the motion.
As added by P.L.114-1998, SEC.7.

IC 34-7-7-10
Remedy in addition to other remedies provided by law
Sec. 10. The remedy provided by this chapter is in addition to other remedies provided by law.
As added by P.L.114-1998, SEC.7.






ARTICLE 8. RULES OF PROCEDURE

CHAPTER 1. AUTHORITY OF COURTS TO ADOPT RULES OF PROCEDURE

IC 34-8-1-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to enable the supreme court to:
(1) simplify and abbreviate the pleadings and proceedings;
(2) expedite the decision of causes;
(3) remedy abuses and imperfections that exist in the practice;
(4) abolish unnecessary forms and technicalities in pleading and practice; and
(5) abolish fictions and unnecessary process and proceedings.
As added by P.L.1-1998, SEC.3.

IC 34-8-1-2
Statutes in force and effect as provided in chapter
Sec. 2. All statutes relating to practice and procedure in any of the courts of Indiana are in force and effect only as provided in this chapter.
As added by P.L.1-1998, SEC.3.

IC 34-8-1-3
Power of Supreme court to adopt, amend, and rescind procedural rules
Sec. 3. The supreme court has authority to adopt, amend, and rescind rules of court that govern and control practice and procedure in all the courts of Indiana. These rules must be promulgated and take effect under the rules adopted by the supreme court, and thereafter all laws in conflict with the supreme court's rules have no further force or effect.
As added by P.L.1-1998, SEC.3.

IC 34-8-1-4
Other courts; power to establish rules
Sec. 4. Other Indiana courts may establish rules for their own government, supplementary to and not conflicting with the rules prescribed by the supreme court or any statute.
As added by P.L.1-1998, SEC.3.



CHAPTER 2. INDIANA RULES OF TRIAL PROCEDURE

IC 34-8-2-1
Supreme court; power to adopt, amend, and rescind procedural rules reaffirmed
Sec. 1. The general assembly of the state of Indiana affirms the inherent power of the supreme court of Indiana to adopt, amend, and rescind rules of court affecting matters of procedure, and the general assembly reaffirms the power given to the supreme court to adopt, amend, and rescind rules of court, including the rules of court adopted in this chapter, as set forth by IC 34-8-1-1. However, the power of the supreme court to adopt, amend, and rescind rules of court does not preclude the creation, by statute, of alternatives to the change of venue.
As added by P.L.1-1998, SEC.3.

IC 34-8-2-2
Adoption and incorporation of rules of trial procedure
Sec. 2. The general assembly adopts, and incorporates into the Indiana Code, the Indiana rules of trial procedure:
(1) as enacted by the general assembly in Acts 1969, c.191, s.1, and amended by P.L.319-1975, SECTION 1; and
(2) as accepted by the Indiana supreme court as being in effect on December 31, 1983.
As added by P.L.1-1998, SEC.3.






ARTICLE 9. PARTIES

CHAPTER 1. REPRESENTATION OF PARTIES BY ATTORNEYS

IC 34-9-1-1
Actions by private parties, attorneys, or corporations
Sec. 1. (a) Except as provided under subsection (c), a civil action may be prosecuted or defended by a party:
(1) in person; or
(2) represented by an attorney.
(b) If the state of Indiana is a party to a civil action filed on the small claims docket of a circuit court, superior court, or county court, the state of Indiana is not required to appear by attorney.
(c) A corporation and any organization required to make application to the secretary of state under IC 25-11-1-3 must appear by attorney in all cases. However, corporations organized under:
(1) IC 23-1;
(2) IC 23-1.5;
(3) IC 23-7-1.1 (before its repeal on August 1, 1991); or
(4) IC 23-17;
are not required to appear by attorney in civil cases filed on a small claims docket of a circuit, superior, or county court.
As added by P.L.1-1998, SEC.4.



CHAPTER 2. APPOINTMENT OF GUARDIAN AD LITEM FOR MINOR PARTIES

IC 34-9-2-1
Authority to appoint
Sec. 1. All courts have the authority to:
(1) appoint a guardian ad litem to defend the interests of any person under eighteen (18) years of age impleaded in a suit; and
(2) permit any person, as next friend, to prosecute a suit in a minor's behalf.
As added by P.L.1-1998, SEC.4.



CHAPTER 3. SURVIVAL OF CAUSE OF ACTION AFTER DEATH OF PARTY

IC 34-9-3-1
Continuing action after death of party
Sec. 1. (a) If an individual who is entitled or liable in a cause of action dies, the cause of action survives and may be brought by or against the representative of the deceased party except actions for:
(1) libel;
(2) slander;
(3) malicious prosecution;
(4) false imprisonment;
(5) invasion of privacy; and
(6) personal injuries to the deceased party;
which survive only to the extent provided in this chapter.
(b) An action under this chapter may be brought, or the court, on motion, may allow the action to be continued by or against the legal representatives or successors in interest of the deceased. The action is considered a continued action and accrues to the representatives or successors at the time the action would have accrued to the deceased if the deceased had survived.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-2
Notice served on legal representatives
Sec. 2. If an action is continued against the legal representatives or successors of a defendant, a notice shall be served on them as in the case of an original notice.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-3
Actions before and after defendant's death
Sec. 3. (a) If an action commenced against the decedent before the decedent's death, the action is continued by substituting the decedent's personal representatives, as in other actions surviving the defendant's death.
(b) If the action is brought after the death of a defendant, then the action is prosecuted as are other claims against the decedent's estate.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-4
Action by decedent's representative based on personal injuries not causing death
Sec. 4. (a) This section applies when a person:
(1) receives personal injuries caused by the wrongful act or omission of another; and
(2) subsequently dies from causes other than those personal injuries.
(b) The personal representative of the decedent who was injured may maintain an action against the wrongdoer to recover all damages

resulting before the date of death from those injuries that the decedent would have been entitled to recover had the decedent lived. The damages inure to the exclusive benefit of the decedent's estate.
As added by P.L.1-1998, SEC.4.

IC 34-9-3-5
Personal injury claims; death of party pending appeal or before new trial after reversal
Sec. 5. (a) This section applies when:
(1) a person obtains a judgment for personal injuries against a person, company, or corporation in a trial court;
(2) the person, company, or corporation against whom or which the judgment was obtained appeals to the supreme court or the court of appeals; and
(3) the judgment is reversed by the supreme court or the court of appeals, with a new trial granted to the appellant.
(b) If a person who obtains a judgment dies:
(1) pending the appeal; or
(2) before a new trial after the reversal;
the claim for personal injuries survives and may be prosecuted by the representative of the decedent, as other claims are prosecuted for and on behalf of decedents' estates.
As added by P.L.1-1998, SEC.4.






ARTICLE 10. ACCESS TO COURTS BY INDIGENT PERSONS

CHAPTER 1. PROCEEDING AS AN INDIGENT PERSON

IC 34-10-1-1
Application for leave to prosecute or defend as an indigent person
Sec. 1. An indigent person who does not have sufficient means to prosecute or defend an action may apply to the court in which the action is intended to be brought, or is pending, for leave to prosecute or defend as an indigent person.
As added by P.L.1-1998, SEC.5.

IC 34-10-1-2
Assignment of attorney
Sec. 2. (a) This section may not be construed to prohibit a court from participating in a pro bono legal services program or other program that provides legal services to litigants:
(1) without charge; or
(2) at a reduced fee.
(b) If the court is satisfied that a person who makes an application described in section 1 of this chapter does not have sufficient means to prosecute or defend the action, the court:
(1) shall admit the applicant to prosecute or defend as an indigent person; and
(2) may, under exceptional circumstances, assign an attorney to defend or prosecute the cause.
(c) The factors that a court may consider under subsection (b)(2) include the following:
(1) The likelihood of the applicant prevailing on the merits of the applicant's claim or defense.
(2) The applicant's ability to investigate and present the applicant's claims or defenses without an attorney, given the type and complexity of the facts and legal issues in the action.
(d) The court shall deny an application made under section 1 of this chapter if the court determines any of the following:
(1) The applicant failed to make a diligent effort to obtain an attorney before filing the application.
(2) The applicant is unlikely to prevail on the applicant's claim or defense.
(e) All officers required to prosecute or defend the action shall do their duty in the case without taking any fee or reward from the indigent person.
(f) The reasonable attorney's fees and expenses of an attorney appointed to represent an applicant under section 1 of this chapter shall be paid from the money appropriated to the court:
(1) appointing the attorney, if the action was not transferred to

another county; or
(2) from which the action was transferred, if the action was transferred to another county.
As added by P.L.1-1998, SEC.5. Amended by P.L.125-2002, SEC.1.



CHAPTER 2. ANNULLING LEAVE TO PROCEED AS AN INDIGENT PERSON

IC 34-10-2-1
Application of chapter
Sec. 1. This chapter applies to a person who was assigned representation as an indigent person under IC 34-10-1.
As added by P.L.1-1998, SEC.5.

IC 34-10-2-2
Annulment of order
Sec. 2. If the person described in section 1 of this chapter is guilty of:
(1) any improper conduct; or
(2) any unjustifiable delay in the progress of the action;
the court may annul the order. The indigent person shall subsequently be deprived of all benefit of the order permitting the person to prosecute or defend as an indigent person.
As added by P.L.1-1998, SEC.5.






ARTICLE 11. LIMITATION OF ACTIONS

CHAPTER 1. STATUTES OF LIMITATION GENERALLY

IC 34-11-1-1
Compilation of statutes of limitation not exhaustive
Sec. 1. This article is not intended to be an exhaustive compilation of all statutes of limitation in the Indiana Code. In addition to the statutes of limitation that appear in this article, other statutes of limitation may appear outside this article.
As added by P.L.1-1998, SEC.6.

IC 34-11-1-2
Cause of action arising on, before, or after September 1, 1982
Sec. 2. (a) A cause of action that:
(1) arises on or after September 1, 1982; and
(2) is not limited by any other statute;
must be brought within ten (10) years.
(b) A cause of action that:
(1) arises before September 1, 1982; and
(2) is not limited by any other statute;
must be brought within fifteen (15) years.
(c) This section does not apply whenever a different limitation is prescribed by statute.
As added by P.L.1-1998, SEC.6.



CHAPTER 2. SPECIFIC STATUTES OF LIMITATION

IC 34-11-2-1
Employment related actions
Sec. 1. An action relating to the terms, conditions, and privileges of employment except actions based upon a written contract (including, but not limited to, hiring or the failure to hire, suspension, discharge, discipline, promotion, demotion, retirement, wages, or salary) must be brought within two (2) years of the date of the act or omission complained of.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-2
Employment related action against the state of Indiana
Sec. 2. An action against the state of Indiana relating to the terms, conditions, and privileges of employment (including, but not limited to, hiring, suspension, discharge, discipline, promotion, demotion, retirement, wages, or salary) must be brought within two (2) years of the date of the act or omission complained of. This section does not:
(1) expand the time for initiating any action, including any available administrative remedies; or
(2) excuse the exhaustion of administrative remedies where required by the administrative orders and procedures law (IC 4-21.5).
As added by P.L.1-1998, SEC.6.

IC 34-11-2-3
Professional services related actions
Sec. 3. An action of any kind for damages, whether brought in contract or tort, based upon professional services rendered or which should have been rendered, may not be brought, commenced, or maintained, in any of the courts of Indiana against physicians, dentists, surgeons, hospitals, sanitariums, or others, unless the action is filed within two (2) years from the date of the act, omission, or neglect complained of.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-4
Injury or forfeiture of penalty actions
Sec. 4. An action for:
(1) injury to person or character,
(2) injury to personal property; or
(3) a forfeiture of penalty given by statute;
must be commenced within two (2) years after the cause of action accrues.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-5
Real property recovery actions      Sec. 5. An action for the recovery of real property sold by executors, administrators, guardians, or commissioners of a court, upon a judgment, specifically directing the sale of property sought to be recovered, brought by a party to the judgment, the party's heirs, or any person claiming a title under a party, acquired after the date of the judgment, must be commenced within five (5) years after the sale is confirmed.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-6
Sheriffs or public officers; actions growing out of liability incurred during official acts or omissions of duty
Sec. 6. An action against:
(A) a sheriff;
(B) another public officer; or
(C) the officer and the officer's sureties on a public bond;
growing out of a liability incurred by doing an act in an official capacity, or by the omission of an official duty, must be commenced within five (5) years after the cause of action accrues. However, an action may be commenced against the officer or the officer's legal representatives, for money collected in an official capacity and not paid over, at any time within six (6) years after the cause of action accrues.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-7
Six year limitation
Sec. 7. The following actions must be commenced within six (6) years after the cause of action accrues:
(1) Actions on accounts and contracts not in writing.
(2) Actions for use, rents, and profits of real property.
(3) Actions for injuries to property other than personal property, damages for detention of personal property and for recovering possession of personal property.
(4) Actions for relief against frauds.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-8
Real property execution actions
Sec. 8. An action for the recovery of real property sold on execution, brought by the execution debtor, the execution debtor's heirs, or any person claiming under the execution debtor by title acquired after the date of the judgment, must be commenced within six (6) years after the sale. However, an action described in this section must be commenced within ten (10) years after the sale, if the sale occurred before September 1, 1982.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-9
Promissory notes, bills of exchange, or written contracts for

payment of money
Sec. 9. An action upon promissory notes, bills of exchange, or other written contracts for the payment of money executed after August 31, 1982, must be commenced within six (6) years after the cause of action accrues. An action upon promissory notes, bills of exchange, and other written contracts for the payment of money executed on or after September 19, 1881, and before September 1, 1982, must be commenced within ten (10) years after the cause of action accrues. However, all contracts described in this section that have been executed before September 19, 1881, may be enforced within the time only as they have to run, before being barred under the law in effect at the time of their executions limiting the commencement of actions, and not afterward.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-10
Enforcement of child support obligations
Sec. 10. An action to enforce a child support obligation must be commenced not later than ten (10) years after:
(1) the eighteenth birthday of the child; or
(2) the emancipation of the child;
whichever occurs first.
As added by P.L.1-1998, SEC.6.

IC 34-11-2-10.5
Employment related action by volunteer firefighter or member of volunteer emergency medical services association
Sec. 10.5. An action brought by a volunteer:
(1) firefighter; or
(2) member of a volunteer emergency medical services association connected with a unit of government as set forth in IC 16-31-5-1(6);
against the volunteer's political subdivision employer for being disciplined for being absent from employment while responding to an emergency must be commenced within one (1) year after the date of the disciplinary action, as provided in IC 36-8-12-10.5(e).
As added by P.L.43-2005, SEC.1.

IC 34-11-2-11
Written contract actions
Sec. 11. An action upon contracts in writing other than those for the payment of money, and including all mortgages other than chattel mortgages, deeds of trust, judgments of courts of record, and for the recovery of the possession of real estate, must be commenced within ten (10) years after the cause of action accrues. However, an action upon contracts in writing other than those for the payment of money entered into before September 1, 1982, not including chattel mortgages, deeds of trust, judgments of courts of record, or for the recovery of the possession of real estate, must be commenced within twenty (20) years after the cause of action accrues. As added by P.L.1-1998, SEC.6. Amended by P.L.14-2000, SEC.69.

IC 34-11-2-12
Satisfaction of judgment after expiration of 20 years
Sec. 12. Every judgment and decree of any court of record of the United States, of Indiana, or of any other state shall be considered satisfied after the expiration of twenty (20) years.
As added by P.L.1-1998, SEC.6.



CHAPTER 3. ACCRUAL OF CAUSE OF ACTION; TIME FROM WHICH LIMITATION PERIOD RUNS

IC 34-11-3-1
Mutual, open, and current accounts
Sec. 1. In an action brought to recover a balance due upon a mutual, open, and current account between the parties, the cause of action is considered to have accrued from the date of the last item proved in the account on either side.
As added by P.L.1-1998, SEC.6.



CHAPTER 4. TOLLING OF STATUTE OF LIMITATIONS: NONRESIDENT DEFENDANT

IC 34-11-4-1
Tolling of time while nonresident
Sec. 1. The time during which the defendant is a nonresident of the state is not computed in any of the periods of limitation except during such time as the defendant by law maintains in Indiana an agent for service of process or other person who, under the laws of Indiana, may be served with process as agent for the defendant.
As added by P.L.1-1998, SEC.6.

IC 34-11-4-2
Bar of cause of action is defense
Sec. 2. When:
(1) a cause of action arose outside of Indiana against a nonresident defendant;
(2) the defendant does not maintain an agent in Indiana for service of process or other person who, under the laws of Indiana, could be served with process as agent for the defendant; and
(3) the cause is fully barred by the laws both of the place where the defendant resides and of the place where the cause of action arose;
the bar of the cause of action under subdivision (3) is a defense.
As added by P.L.1-1998, SEC.6.

IC 34-11-4-3
Disabled persons or members of armed services
Sec. 3. This chapter shall not be construed to amend or alter present laws relating to the application of various statutes of limitations to persons under legal disabilities or to members of the armed services of the United States.
As added by P.L.1-1998, SEC.6.



CHAPTER 5. TOLLING OF STATUTE OF LIMITATIONS: CONCEALMENT

IC 34-11-5-1
Concealing cause of action
Sec. 1. If a person liable to an action conceals the fact from the knowledge of the person entitled to bring the action, the action may be brought at any time within the period of limitation after the discovery of the cause of action.
As added by P.L.1-1998, SEC.6.



CHAPTER 6. TOLLING OF STATUTE OF LIMITATIONS: LEGAL DISABILITIES

IC 34-11-6-1
Legal disabilities; accrual of action
Sec. 1. A person who is under legal disabilities when the cause of action accrues may bring the action within two (2) years after the disability is removed.
As added by P.L.1-1998, SEC.6.

IC 34-11-6-2
No legal disability upon reaching age 18
Sec. 2. A contract, sale, release, or conveyance executed by a person after reaching the person's eighteenth birthday may not be avoided by the person on the grounds that, at the time the agreement was executed, the person was acting under a legal disability by reason of the person's age. A person who executes an agreement after reaching the person's eighteenth birthday may not assert legal disability by reason of age as a defense in an action to enforce a contract against the person.
As added by P.L.1-1998, SEC.6.



CHAPTER 7. SURVIVAL OF CAUSE OF ACTION AFTER DEATH OF PARTY

IC 34-11-7-1
Death of parties; survival of action
Sec. 1. If any person entitled to bring, or liable to, any action, dies before the expiration of the time limited for the action, the cause of action:
(1) survives to or against the person's representatives; and
(2) may be brought at any time after the expiration of the time limited within eighteen (18) months after the death of the person.
As added by P.L.1-1998, SEC.6.



CHAPTER 8. LIMITATIONS ON NEW ACTION AFTER FAILURE OF ORIGINAL SUIT

IC 34-11-8-1
New actions; continuation of action
Sec. 1. (a) This section applies if a plaintiff commences an action and:
(1) the plaintiff fails in the action from any cause except negligence in the prosecution of the action;
(2) the action abates or is defeated by the death of a party; or
(3) a judgment is arrested or reversed on appeal.
(b) If subsection (a) applies, a new action may be brought not later than the later of:
(1) three (3) years after the date of the determination under subsection (a); or
(2) the last date an action could have been commenced under the statute of limitations governing the original action;
and be considered a continuation of the original action commenced by the plaintiff.
As added by P.L.1-1998, SEC.6. Amended by P.L.2-2005, SEC.113.



CHAPTER 9. ACKNOWLEDGMENT, NEW PROMISE, AND PARTIAL PAYMENT

IC 34-11-9-1
New or continuing contract
Sec. 1. An acknowledgment or promise is not evidence of a new or continuing contract, for the purpose of taking the case out of the operation of this article, unless the acknowledgment or promise is:
(1) in writing; and
(2) signed by the party to be charged by the acknowledgment or promise.
As added by P.L.1-1998, SEC.6.

IC 34-11-9-2
Joint contractor, executor, or administrator liability
Sec. 2. The acknowledgment or promise of one (1) joint contractor or executor or administrator does not render any other joint contractor, executor, or administrator liable under this chapter.
As added by P.L.1-1998, SEC.6.

IC 34-11-9-3
Payment; endorsement or memorandum
Sec. 3. This chapter does not take away or lessen the effect of any payment made by any person. However, no endorsement or memorandum of any payment made:
(1) upon any instrument of writing; and
(2) by or on behalf of the party to whom the payment is purported to be made;
is considered sufficient to exempt the case from this chapter.
As added by P.L.1-1998, SEC.6.

IC 34-11-9-4
Joint debtor or sureties; payment
Sec. 4. (a) This section applies to:
(1) a joint debtor; and
(2) the representatives of a joint debtor;
in whose favor the statute of limitations has operated.
(b) A person described under subsection (a) is not liable to:
(1) a joint debtor or surety; or
(2) the representatives of a joint debtor or surety;
upon payment by the joint debtor or surety, or the representative of the debt, or any part of it.
As added by P.L.1-1998, SEC.6.






ARTICLE 12. PROHIBITED CAUSES OF ACTION

CHAPTER 1. FAILURE TO ABORT

IC 34-12-1-1
Failure to abort; negligence action; damages
Sec. 1. A person may not maintain a cause of action or receive an award of damages on the person's behalf based on the claim that but for the negligent conduct of another, the person would have been aborted.
As added by P.L.1-1998, SEC.7.



CHAPTER 2. CERTAIN DOMESTIC RELATIONS ACTIONS

IC 34-12-2-1
Causes of action abolished
Sec. 1. (a) The following civil causes of action are abolished:
(1) Breach of promise to marry.
(2) Alienation of affections.
(3) Criminal conversation.
(4) Seduction of any female person of at least eighteen (18) years of age.
(b) This section does not affect a cause of action described in subsection (a) that accrued before June 10, 1935.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-2
Certain causes of action not to arise within state
Sec. 2. (a) No act done after June 10, 1935, within Indiana operates to give rise, either within or outside Indiana, to any of the causes of action abolished by this chapter.
(b) No contract to marry that is made after June 10, 1935, within Indiana operates to give rise, either within or outside Indiana, to any cause of action for breach of contract or promise to marry.
(c) The intent of this section is to fix the effect, status, and character of acts and contracts described in subsections (a) and (b) and to render them ineffective to support or give rise to any causes of action within or outside Indiana.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-3
Filing or threatening to file abolished cause of action prohibited
Sec. 3. It is unlawful after June 10, 1935, for any person, either as litigant or attorney, to:
(1) file;
(2) cause to be filed;
(3) threaten to file; or
(4) threaten to cause to be filed;
in any court in Indiana any pleading or paper setting forth or seeking to recover upon any cause of action abolished or barred by this chapter, whether the cause of action arose within or outside Indiana.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-4
Identifying corespondent or participant in divorce, separate maintenance, annulment, or custody action prohibited
Sec. 4. It is unlawful for any person, either as litigant or attorney, to file, cause to be filed, threaten to file, or threaten to cause to be filed in any court of Indiana, any pleading or paper naming or describing in such manner as to identify any person as corespondent or participant in misconduct of the adverse party in any:         (1) action for:
(A) divorce;
(B) separate maintenance;
(C) annulment of marriage; or
(D) custody or care of children; or
(2) citation or proceeding ancillary or subsequent to an action described in subdivision (1).
As added by P.L.1-1998, SEC.7.

IC 34-12-2-5
Motion to make pleading or paper more specific
Sec. 5. (a) Except as provided in subsection (b), in cases described in section 4 of this chapter, it is sufficient for such pleader to designate any corespondent or third party in general language that is not sufficient for identification. The general language operates with the same legal effect as complete naming and identification of the person.
(b) The adverse party may file a motion to make the pleading or paper more specific by stating the name, identity, or other facts. The granting of the motion, in whole or in part, rests in the sound discretion of the court, and, if ordered granted, the pleader shall amend the pleading or paper to set forth the information specifically required by the order, but no further.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-6
Questioning intended to elicit name of third persons prohibited
Sec. 6. (a) An attorney who appears in a proceeding described in section 4 of this chapter on behalf of a party to the proceeding who is asserting misconduct by the adverse party shall not ask of any witness any question intended or calculated to disclose the name or identity of any third person charged as corespondent or participant in the misconduct.
(b) A party or witness testifying on behalf of a party asserting misconduct by the adverse party shall not name or identify any third person charged as a corespondent or participant in any such misconduct.
(c) If the court in the exercise of a sound discretion so orders, counsel for any party charged with an act of misconduct with a third person may be permitted to cross-examine a witness who has testified to the act of misconduct concerning the identity of the third person. Within limits as the court may prescribe, the witness may answer the questions asked.
(d) In all testimony in proceedings described in section 4 of this chapter, designation of the corespondent or other alleged participant in misconduct by general language not sufficient for identification operates with the same legal effect as complete identification.
(e) The discretion vested in the court by this section shall be exercised in a manner to avoid injustice to litigants, while at the same time avoiding, so far as possible, the public revelation of the

name or identity of the third person. To this end the court may impound pleadings or other documents in the case and hear testimony in chambers.
(f) This section shall not be construed to change the grounds for divorce or impair the substantive rights of parties in cases described in this section. This section shall be construed to regulate pleading, practice, and testimony in cases described in this section so as to eliminate extortion and public scandal.
(g) This section also applies to the taking of testimony by deposition or commission as to proceedings before the court.
(h) Any willful violation of this section by any attorney, party, or witness constitutes a direct contempt of the court having jurisdiction of the proceeding in which the violation occurs, and may be punished by the court with a fine of not more than five hundred dollars ($500) as the court considers proper. However, if the adverse party intends to file a motion under section 5(b) of this chapter to make any pleading or paper more specific by stating the name, identity, or other fact descriptive of any corespondent or participant in misconduct of the adverse party in any action or proceeding described in section 4 of this chapter, any party who has given notice of the taking of a deposition shall be notified of this intention in writing before the time fixed for taking the deposition, and the notice may be served upon either the party or the party's attorney.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-7
Compromise or settlement of abolished causes of action prohibited
Sec. 7. (a) All contracts and instruments executed after June 10, 1935, within Indiana in payment, satisfaction, settlement, or compromise of any claim or cause of action abolished or barred by this chapter, whether the claim or cause of action arose within or outside Indiana, are declared to be contrary to the public policy of Indiana and void.
(b) It is unlawful to cause, induce, or procure any person to:
(1) execute a contract or instrument described in subsection (a);
(2) cause, induce, or procure any person to give, pay, transfer, or deliver any money or thing of value in payment, satisfaction, settlement, or compromise of a claim or cause of action described in subsection (a); or
(3) receive, take, or accept any money or thing of value in payment, satisfaction, settlement, or compromise of a claim or cause of action described in subsection (a).
(c) It is unlawful to commence or cause to be commenced, either as litigant or attorney, in any court of Indiana, any proceeding or action seeking to enforce or recover upon a contract or instrument described in subsection (a), knowing it to be void, whether the contract or instrument was executed within or outside Indiana.
(d) This section does not apply to:
(1) the payment, satisfaction, settlement, or compromise of any:
(A) causes of action that are not abolished or barred by this

chapter; or
(B) contracts or instruments executed before June 10, 1935; or
(2) the bona fide holder in due course of any negotiable instrument executed after June 10, 1935.
As added by P.L.1-1998, SEC.7.

IC 34-12-2-8
Violations
Sec. 8. A person who knowingly violates section 3, 4, 5, or 7 of this chapter commits a Class D felony.
As added by P.L.1-1998, SEC.7.



CHAPTER 3. LEGAL ACTIONS INVOLVING FIREARMS AND AMMUNITION MANUFACTURERS, TRADE ASSOCIATIONS, AND SELLERS

IC 34-12-3-1
"Firearm" defined
Sec. 1. As used in this chapter, "firearm" has the meaning set forth in IC 35-47-1-5.
As added by P.L.19-2001, SEC.1.

IC 34-12-3-2
"Person" defined
Sec. 2. As used in this chapter, "person" has the meaning set forth in IC 35-41-1-22.
As added by P.L.19-2001, SEC.1.

IC 34-12-3-3
Prohibited actions
Sec. 3. Except as provided in section 5(1) or 5(2) of this chapter, a person may not bring an action against a firearms or ammunition manufacturer, trade association, or seller for:
(1) recovery of damages resulting from, or injunctive relief or abatement of a nuisance relating to, the lawful:
(A) design;
(B) manufacture;
(C) marketing; or
(D) sale;
of a firearm or ammunition for a firearm; or
(2) recovery of damages resulting from the criminal or unlawful misuse of a firearm or ammunition for a firearm by a third party.
As added by P.L.19-2001, SEC.1. Amended by P.L.80-2004, SEC.3.

IC 34-12-3-4
Fees and costs awarded for groundless actions
Sec. 4. If a court finds that a party has brought an action under a theory of recovery described in section 3(1) or 3(2) of this chapter, the finding constitutes conclusive evidence that the action is groundless. If a court makes a finding under this section, the court shall dismiss the claims or action and award to the defendant any reasonable attorney's fee and costs incurred in defending the claims or action.
As added by P.L.19-2001, SEC.1.

IC 34-12-3-5
Allowable actions
Sec. 5. Nothing in this chapter may be construed to prohibit a person from bringing an action against a firearms or ammunition manufacturer, trade association, or seller for recovery of damages for the following:         (1) Breach of contract or warranty concerning firearms or ammunition purchased by a person.
(2) Damage or harm to a person or to property owned or leased by a person caused by a defective firearm or ammunition.
(3) Injunctive relief to enforce a valid statute, rule, or ordinance. However, a person may not bring an action seeking injunctive relief if that action is barred under section 3 of this chapter.
As added by P.L.19-2001, SEC.1. Amended by P.L.80-2004, SEC.4.






ARTICLE 13. CAUSES OF ACTION: CLAIMS AGAINST THE GOVERNMENT

CHAPTER 1. CONTRACT CLAIMS AGAINST THE STATE

IC 34-13-1-1
Commencement of actions; limitations; trial by court
Sec. 1. (a) Any person having a claim against the state arising out of an express or implied contract may bring suit within ten (10) years after accrual of the claim.
(b) The claim brought under this section shall be tried to the court, not a jury.
As added by P.L.1-1998, SEC.8.



CHAPTER 2. CONTRACT CLAIMS AGAINST PUBLIC EMPLOYEES

IC 34-13-2-1
Personal liability on contracts entered into within scope of employment
Sec. 1. A present or former public employee, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity, is not personally liable on contracts entered into within the scope of the employee's employment for a governmental entity unless it is clearly otherwise indicated in writing.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.1.

IC 34-13-2-2
Defense of state employee for claims or suits arising out of contracts
Sec. 2. If requested to do so, the attorney general shall defend a present or former state employee against any claim or suit brought against the state employee with regard to a contract entered into for the employee's governmental entity. The attorney general may employ other counsel to aid in defending or settling the claim or suit.
As added by P.L.1-1998, SEC.8.

IC 34-13-2-3
Judgment or settlement as bar to action against employee; judgments for claims against employee acting within scope of employment; costs and fees
Sec. 3. (a) A judgment rendered with respect to or a settlement made by a governmental entity bars an action by the claimant against an employee whose conduct gave rise to the claim resulting in that judgment or settlement.
(b) The governmental entity shall pay any judgment, compromise, or settlement of a claim or suit against an employee when:
(1) the act or omission causing the loss is within the scope of the employee's employment; and
(2) the:
(A) governor, in the case of a claim or suit against a state employee; or
(B) the governing body of the political subdivision, in the case of a claim or suit against an employee of a political subdivision;
determines that paying the judgment, compromise, or settlement is in the best interest of the governmental entity.
(c) The governmental entity shall pay all costs and fees incurred by or on behalf of an employee in defense of a claim or suit for a loss occurring because of acts or omissions within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(d) This chapter shall not be construed as:         (1) a waiver of the eleventh amendment to the Constitution of the United States;
(2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries of Indiana.
As added by P.L.1-1998, SEC.8.



CHAPTER 3. TORT CLAIMS AGAINST GOVERNMENTAL ENTITIES AND PUBLIC EMPLOYEES

IC 34-13-3-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to a claim or suit in tort.
(b) The provisions of this chapter also apply to IC 34-30-14.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-2
Applicability of chapter to bureau of motor vehicles
Sec. 2. This chapter applies to a claim or suit in tort against any of the following:
(1) A member of the bureau of motor vehicles commission established under IC 9-15-1-1.
(2) An employee of the bureau of motor vehicles commission who is employed at a license branch under IC 9-16, except for an employee employed at a license branch operated under a contract with the commission under IC 9-16.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-3
Immunity of governmental entity or employee
Sec. 3. A governmental entity or an employee acting within the scope of the employee's employment is not liable if a loss results from the following:
(1) The natural condition of unimproved property.
(2) The condition of a reservoir, dam, canal, conduit, drain, or similar structure when used by a person for a purpose that is not foreseeable.
(3) The temporary condition of a public thoroughfare or extreme sport area that results from weather.
(4) The condition of an unpaved road, trail, or footpath, the purpose of which is to provide access to a recreation or scenic area.
(5) The design, construction, control, operation, or normal condition of an extreme sport area, if all entrances to the extreme sport area are marked with:
(A) a set of rules governing the use of the extreme sport area;
(B) a warning concerning the hazards and dangers associated with the use of the extreme sport area; and
(C) a statement that the extreme sport area may be used only by persons operating extreme sport equipment.
This subdivision shall not be construed to relieve a governmental entity from liability for the continuing duty to maintain extreme sports areas in a reasonably safe condition.
(6) The initiation of a judicial or an administrative proceeding.
(7) The performance of a discretionary function; however, the

provision of medical or optical care as provided in IC 34-6-2-38 shall be considered as a ministerial act.
(8) The adoption and enforcement of or failure to adopt or enforce a law (including rules and regulations), unless the act of enforcement constitutes false arrest or false imprisonment.
(9) An act or omission performed in good faith and without malice under the apparent authority of a statute which is invalid if the employee would not have been liable had the statute been valid.
(10) The act or omission of anyone other than the governmental entity or the governmental entity's employee.
(11) The issuance, denial, suspension, or revocation of, or failure or refusal to issue, deny, suspend, or revoke any permit, license, certificate, approval, order, or similar authorization, where the authority is discretionary under the law.
(12) Failure to make an inspection, or making an inadequate or negligent inspection, of any property, other than the property of a governmental entity, to determine whether the property complied with or violates any law or contains a hazard to health or safety.
(13) Entry upon any property where the entry is expressly or impliedly authorized by law.
(14) Misrepresentation if unintentional.
(15) Theft by another person of money in the employee's official custody, unless the loss was sustained because of the employee's own negligent or wrongful act or omission.
(16) Injury to the property of a person under the jurisdiction and control of the department of correction if the person has not exhausted the administrative remedies and procedures provided by section 7 of this chapter.
(17) Injury to the person or property of a person under supervision of a governmental entity and who is:
(A) on probation; or
(B) assigned to an alcohol and drug services program under IC 12-23, a minimum security release program under IC 11-10-8, a pretrial conditional release program under IC 35-33-8, or a community corrections program under IC 11-12.
(18) Design of a highway (as defined in IC 9-13-2-73), toll road project (as defined in IC 8-15-2-4(4)), tollway (as defined in IC 8-15-3-7), or project (as defined in IC 8-15.7-2-14) if the claimed loss occurs at least twenty (20) years after the public highway, toll road project, tollway, or project was designed or substantially redesigned; except that this subdivision shall not be construed to relieve a responsible governmental entity from the continuing duty to provide and maintain public highways in a reasonably safe condition.
(19) Development, adoption, implementation, operation, maintenance, or use of an enhanced emergency communication system.         (20) Injury to a student or a student's property by an employee of a school corporation if the employee is acting reasonably under a discipline policy adopted under IC 20-33-8-7(b).
(21) An error resulting from or caused by a failure to recognize the year 1999, 2000, or a subsequent year, including an incorrect date or incorrect mechanical or electronic interpretation of a date, that is produced, calculated, or generated by:
(A) a computer;
(B) an information system; or
(C) equipment using microchips;
that is owned or operated by a governmental entity. However, this subdivision does not apply to acts or omissions amounting to gross negligence, willful or wanton misconduct, or intentional misconduct. For purposes of this subdivision, evidence of gross negligence may be established by a party by showing failure of a governmental entity to undertake an effort to review, analyze, remediate, and test its electronic information systems or by showing failure of a governmental entity to abate, upon notice, an electronic information system error that caused damage or loss. However, this subdivision expires June 30, 2003.
(22) An act or omission performed in good faith under the apparent authority of a court order described in IC 35-46-1-15.1 that is invalid, including an arrest or imprisonment related to the enforcement of the court order, if the governmental entity or employee would not have been liable had the court order been valid.
(23) An act taken to investigate or remediate hazardous substances, petroleum, or other pollutants associated with a brownfield (as defined in IC 13-11-2-19.3) unless:
(A) the loss is a result of reckless conduct; or
(B) the governmental entity was responsible for the initial placement of the hazardous substances, petroleum, or other pollutants on the brownfield.
As added by P.L.1-1998, SEC.8. Amended by P.L.142-1999, SEC.2; P.L.250-2001, SEC.6; P.L.280-2001, SEC.42; P.L.1-2002, SEC.144; P.L.161-2003, SEC.5; P.L.1-2005, SEC.218; P.L.208-2005, SEC.14; P.L.47-2006, SEC.48.

IC 34-13-3-4
Limitation on aggregate liability; punitive damages prohibited
Sec. 4. (a) The combined aggregate liability of all governmental entities and of all public employees, acting within the scope of their employment and not excluded from liability under section 3 of this chapter, does not exceed:
(1) for injury to or death of one (1) person in any one (1) occurrence:
(A) three hundred thousand dollars ($300,000) for a cause of action that accrues before January 1, 2006;             (B) five hundred thousand dollars ($500,000) for a cause of action that accrues on or after January 1, 2006, and before January 1, 2008; or
(C) seven hundred thousand dollars ($700,000) for a cause of action that accrues on or after January 1, 2008; and
(2) for injury to or death of all persons in that occurrence, five million dollars ($5,000,000).
(b) A governmental entity or an employee of a governmental entity acting within the scope of employment is not liable for punitive damages.
As added by P.L.1-1998, SEC.8. Amended by P.L.108-2003, SEC.2; P.L.161-2003, SEC.6; P.L.97-2004, SEC.114.

IC 34-13-3-5
Actions against individual members not authorized; judgment against or settlement by governmental entity
Sec. 5. (a) Civil actions relating to acts taken by a board, a committee, a commission, an authority, or another instrumentality of a governmental entity may be brought only against the board, the committee, the commission, the authority, or the other instrumentality of a governmental entity. A member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity may not be named as a party in a civil suit that concerns the acts taken by a board, a committee, a commission, an authority, or another instrumentality of a governmental entity where the member was acting within the scope of the member's employment. For the purposes of this subsection, a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity is acting within the scope of the member's employment when the member acts as a member of the board, committee, commission, authority, or other instrumentality.
(b) A judgment rendered with respect to or a settlement made by a governmental entity bars an action by the claimant against an employee, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity, whose conduct gave rise to the claim resulting in that judgment or settlement. A lawsuit alleging that an employee acted within the scope of the employee's employment bars an action by the claimant against the employee personally. However, if the governmental entity answers that the employee acted outside the scope of the employee's employment, the plaintiff may amend the complaint and sue the employee personally. An amendment to the complaint by the plaintiff under this subsection must be filed not later than one hundred eighty (180) days from the date the answer was filed and may be filed notwithstanding the fact that the statute of limitations has run.
(c) A lawsuit filed against an employee personally must allege that an act or omission of the employee that causes a loss is:
(1) criminal;
(2) clearly outside the scope of the employee's employment;         (3) malicious;
(4) willful and wanton; or
(5) calculated to benefit the employee personally.
The complaint must contain a reasonable factual basis supporting the allegations.
(d) This subsection applies when the governmental entity defends or has received proper legal notice and has the opportunity to defend an employee for losses resulting from the employee's acts or omissions. Subject to the provisions of sections 4, 14, 15, and 16 of this chapter, the governmental entity shall pay any judgment of a claim or suit against an employee when the act or omission causing the loss is within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(e) The governmental entity shall provide counsel for and pay all costs and fees incurred by or on behalf of an employee in defense of a claim or suit for a loss occurring because of acts or omissions within the scope of the employee's employment, regardless of whether the employee can or cannot be held personally liable for the loss.
(f) This chapter shall not be construed as:
(1) a waiver of the eleventh amendment to the Constitution of the United States;
(2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries of Indiana.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.2; P.L.161-2003, SEC.7.

IC 34-13-3-6
Notice to attorney general and state agency involved
Sec. 6. (a) Except as provided in sections 7 and 9 of this chapter, a claim against the state is barred unless notice is filed with the attorney general or the state agency involved within two hundred seventy (270) days after the loss occurs. However, if notice to the state agency involved is filed with the wrong state agency, that error does not bar a claim if the claimant reasonably attempts to determine and serve notice on the right state agency.
(b) The attorney general, by rule adopted under IC 4-22-2, shall prescribe a claim form to be used to file a notice under this section. The claim form must specify:
(1) the information required; and
(2) the period of time that a potential claimant has to file a claim.
(c) Copies of the claim form prescribed under subsection (b) shall be available from each:
(1) state agency; and
(2) operator of a state vehicle.
As added by P.L.1-1998, SEC.8.
IC 34-13-3-7
Administrative claim for inmate's recovery of property
Sec. 7. (a) An offender must file an administrative claim with the department of correction to recover compensation for the loss of the offender's personal property alleged to have occurred during the offender's confinement as a result of an act or omission of the department or any of its agents, former officers, employees, or contractors. A claim must be filed within one hundred eighty (180) days after the date of the alleged loss.
(b) The department of correction shall evaluate each claim filed under subsection (a) and determine the amount due, if any. If the amount due is not more than five thousand dollars ($5,000), the department shall approve the claim for payment and recommend to the office of the attorney general payment under subsection (c). The department shall submit all claims in which the amount due exceeds five thousand dollars ($5,000), with any recommendation the department considers appropriate, to the office of the attorney general. The attorney general, in acting upon the claim, shall consider recommendations of the department to determine whether to deny the claim or recommend the claim to the governor for approval of payment.
(c) Payment of claims under this section shall be made in the same manner as payment of claims under IC 34-4-16.5-22.
(d) The department of correction shall adopt rules under IC 4-22-2 necessary to carry out this section.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-8
Claims against political subdivisions; notice requirement
Sec. 8. (a) Except as provided in section 9 of this chapter, a claim against a political subdivision is barred unless notice is filed with:
(1) the governing body of that political subdivision; and
(2) the Indiana political subdivision risk management commission created under IC 27-1-29;
within one hundred eighty (180) days after the loss occurs.
(b) A claim against a political subdivision is not barred for failure to file notice with the Indiana political subdivision risk management commission created under IC 27-1-29-5 if the political subdivision was not a member of the political subdivision risk management fund established under IC 27-1-29-10 at the time the act or omission took place.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-9
Incapacitated plaintiffs; notice requirement
Sec. 9. If a person is incapacitated and cannot give notice as required in section 6 or 8 of this chapter, the person's claim is barred unless notice is filed within one hundred eighty (180) days after the incapacity is removed.
As added by P.L.1-1998, SEC.8.
IC 34-13-3-10
Notice requirement; form of statement
Sec. 10. The notice required by sections 6, 8, and 9 of this chapter must describe in a short and plain statement the facts on which the claim is based. The statement must include the circumstances which brought about the loss, the extent of the loss, the time and place the loss occurred, the names of all persons involved if known, the amount of the damages sought, and the residence of the person making the claim at the time of the loss and at the time of filing the notice.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-11
Approval or denial of claim by government entity
Sec. 11. Within ninety (90) days of the filing of a claim, the governmental entity shall notify the claimant in writing of its approval or denial of the claim. A claim is denied if the governmental entity fails to approve the claim in its entirety within ninety (90) days, unless the parties have reached a settlement before the expiration of that period.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-12
Notice requirements; service
Sec. 12. The notices required by sections 6, 8, 9, and 11 of this chapter must be in writing and must be delivered in person or by registered or certified mail.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-13
Denial of claim as prerequisite to suit
Sec. 13. A person may not initiate a suit against a governmental entity unless the person's claim has been denied in whole or in part.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-14
Compromise or settlement of claim by governor
Sec. 14. Except as provided in section 20 of this chapter, the governor may compromise or settle a claim or suit brought against the state or its employees.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-15
Attorney general; powers and duties
Sec. 15. Except as provided in section 20 of this chapter, the attorney general:
(1) shall advise the governor concerning the desirability of compromising or settling a claim or suit brought against the state or its employees;
(2) shall perfect a compromise or settlement which is made by

the governor;
(3) shall submit to the governor on or before January 31 of each year a report concerning the status of each claim or suit pending against the state as of January 1 of that year; and
(4) shall defend, as chief counsel, the state and state employees as required under IC 4-6-2. However, the attorney general may employ other counsel to aid in defending or settling those claims or suits.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-16
Compromise or settlement of claim by political subdivision
Sec. 16. Except as provided in section 20 of this chapter, the governing body of a political subdivision may compromise, settle, or defend against a claim or suit brought against the political subdivision or its employees.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-17
Enforcement of judgments against governmental entities
Sec. 17. A court that has rendered a judgment against a governmental entity may order that governmental entity to:
(1) appropriate funds for the payment of the judgment if funds are available for that purpose; or
(2) levy and collect a tax to pay the judgment if there are insufficient funds available for that purpose.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-18
Time for payment of claim or judgment; interest rate
Sec. 18. (a) A claim or suit settled by, or a judgment rendered against, a governmental entity shall be paid by the governmental entity not later than one hundred eighty (180) days after the date of settlement or judgment, unless there is an appeal, in which case not later than one hundred eighty (180) days after a final decision is rendered.
(b) If payment is not made within one hundred eighty (180) days after the date of settlement or judgment, the governmental entity is liable for interest from the date of settlement or judgment at an annual rate of six percent (6%). The governmental entity is liable for interest at that rate and from that date even if the case is appealed, provided the original judgment is upheld.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-19
Applicability of IC 34-13-3-18; settlement
Sec. 19. Section 18 of this chapter does not apply if there is a structured settlement under section 23 of this chapter.
As added by P.L.1-1998, SEC.8.
IC 34-13-3-20
Liability insurance; prohibitions
Sec. 20. (a) A political subdivision may purchase insurance to cover the liability of itself or its employees, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity. Any liability insurance so purchased shall be purchased by invitation to and negotiation with providers of insurance and may be purchased with other types of insurance. If such a policy is purchased, the terms of the policy govern the rights and obligations of the political subdivision and the insurer with respect to the investigation, settlement, and defense of claims or suits brought against the political subdivision or its employees covered by the policy. However, the insurer may not enter into a settlement for an amount that exceeds the insurance coverage without the approval of the mayor, if the claim or suit is against a city, or the governing body of any other political subdivision, if the claim or suit is against such political subdivision.
(b) The state may not purchase insurance to cover the liability of the state or its employees. This subsection does not prohibit any of the following:
(1) The requiring of contractors to carry insurance.
(2) The purchase of insurance to cover losses occurring on real property owned by the public employees' retirement fund or the Indiana state teachers' retirement fund.
(3) The purchase of insurance by a separate body corporate and politic to cover the liability of itself or its employees.
(4) The purchase of casualty and liability insurance for foster parents (as defined in IC 27-1-30-4) on a group basis.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.3.

IC 34-13-3-21
Attorney's fees; allowance to governmental entity; action for abuse of process
Sec. 21. In any action brought against a governmental entity in tort, the court may allow attorney's fees as part of the costs to the governmental entity prevailing as defendant, if the court finds that plaintiff:
(1) brought the action on a claim that is frivolous, unreasonable, or groundless;
(2) continued to litigate the action after plaintiff's claim clearly became frivolous, unreasonable, or groundless; or
(3) litigated its action in bad faith.
This award of fees does not prevent a governmental entity from bringing an action against the plaintiff for abuse of process arising in whole or in part on the same facts, but the defendant may not recover such attorney's fees twice.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-22
Persons or entities considered political subdivisions      Sec. 22. (a) For purposes of this chapter, the following shall be treated as political subdivisions:
(1) A community action agency (as defined in IC 12-14-23-2).
(2) An individual or corporation rendering public transportation services under a contract with a commuter transportation district created under IC 8-5-15.
(3) A volunteer fire department (as defined in IC 36-8-12-2) that is acting under:
(A) a contract with a unit or a fire protection district; or
(B) IC 36-8-17.
(b) The treatment provided for under subsection (a)(2) shall be accorded only in relation to a loss that occurs in the course of rendering public transportation services under contract with a commuter transportation district.
As added by P.L.1-1998, SEC.8. Amended by P.L.1-1999, SEC.68.

IC 34-13-3-23
Structured settlement; discharge; limits
Sec. 23. (a) With the consent of the claimant, a political subdivision may compromise or settle a claim or suit by means of a structured settlement under this section.
(b) A political subdivision may discharge settlement of a claim or suit brought under this chapter by:
(1) an agreement requiring periodic payments by the political subdivision over a specified number of years;
(2) the purchase of an annuity;
(3) by making a "qualified assignment" of the liability of the political subdivision as defined by the provisions of 26 U.S.C. 130(c);
(4) payment in a lump sum; or
(5) any combination of subdivisions (1) through (4).
(c) The present value of a structured settlement shall not exceed the statutory limits set forth in section 4 of this chapter; however, the periodic or annuity payments may exceed these statutory limits. The present value of any periodic payments may be determined by discounting the periodic payments by the same percentage as that found in Moody's Corporate Bond Yield Average Monthly Average Corporates, as published by Moody's Investors Service, Incorporated.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-24
Appropriations for payment of claims and expenses
Sec. 24. There is appropriated from the state general fund sufficient funds to:
(1) settle claims and satisfy tort judgments obtained against the state; and
(2) pay expenses authorized by this chapter, including:
(A) liability insurance premiums;
(B) interest on claims and judgments; and
(C) expenses incurred by the attorney general in employing

other counsel to aid in defending or settling claims or civil actions against the state.
As added by P.L.1-1998, SEC.8.

IC 34-13-3-25
Presentation of vouchers and issuance of warrants for appropriations
Sec. 25. The attorney general shall present vouchers for the items or expenses described in section 24 of this chapter to the auditor of state. The auditor shall issue warrants on the treasury for the amounts presented.
As added by P.L.1-1998, SEC.8.



CHAPTER 4. CIVIL RIGHTS CLAIMS AGAINST PUBLIC EMPLOYEES

IC 34-13-4-1
Personal civil liability under civil rights laws of employee acting within scope of employment
Sec. 1. If a present or former public employee, including a member of a board, a committee, a commission, an authority, or another instrumentality of a governmental entity, is or could be subject to personal civil liability for a loss occurring because of a noncriminal act or omission within the scope of the public employee's employment which violates the civil rights laws of the United States, the governmental entity (when the governmental entity defends or has the opportunity to defend the public employee) shall, subject to IC 34-13-3-4, IC 34-13-3-14, IC 34-13-3-15, and IC 34-13-3-16, pay:
(1) any judgment (other than for punitive damages) of the claim or suit; or
(2) any judgment for punitive damages, compromise, or settlement of the claim or suit if:
(A) the governor, in the case of a claim or suit against a state employee; or
(B) the governing body of the political subdivision, in the case of a claim or suit against an employee of a political subdivision;
determines that paying the judgment for punitive damages, compromise, or settlement is in the best interest of the governmental entity. The governmental entity shall also pay all costs and fees incurred by or on behalf of a public employee in defense of the claim or suit.
As added by P.L.1-1998, SEC.8. Amended by P.L.192-2001, SEC.4; P.L.161-2003, SEC.8.

IC 34-13-4-2
Defending state employee for claims or suits arising under civil rights laws
Sec. 2. If requested to do so, the attorney general shall defend a present or former state employee against a claim or suit under section 1 of this chapter. The attorney general may employ other counsel to aid in defending or settling the claim or suit.
As added by P.L.1-1998, SEC.8.

IC 34-13-4-3
Chapter as not waiving eleventh amendment
Sec. 3. This chapter shall not be construed as:
(1) a waiver of the eleventh amendment to the Constitution of the United States;
(2) consent by the state of Indiana or its employees to be sued in any federal court; or
(3) consent to be sued in any state court beyond the boundaries

of Indiana.
As added by P.L.1-1998, SEC.8.

IC 34-13-4-4
Attorney's fees; allowance to governmental entity; action for abuse of process
Sec. 4. In any action brought against a governmental entity under civil rights laws of the United States, the court may allow attorney's fees as part of the costs to the governmental entity prevailing as defendant if it finds that plaintiff:
(1) brought the action on a claim that is frivolous, unreasonable, or groundless;
(2) continued to litigate the action after plaintiff's claim clearly became frivolous, unreasonable, or groundless; or
(3) litigated its action in bad faith.
This award of fees does not prevent a governmental entity from bringing an action against the plaintiff for abuse of process arising in whole or in part on the same facts, but the defendant may not recover attorney's fees twice.
As added by P.L.1-1998, SEC.8.



CHAPTER 5. PUBLIC LAWSUITS FOR TESTING PUBLIC IMPROVEMENTS OF MUNICIPAL CORPORATIONS

IC 34-13-5-1
Exclusive applicability of chapter
Sec. 1. All public lawsuits shall be brought solely in conformity with and governed by the provisions of this chapter.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-2
Plaintiff; class actions; right of intervention
Sec. 2. (a) Plaintiffs in a public lawsuit may sue in their capacity either as citizens or taxpayers of the municipal corporation.
(b) A public lawsuit described in subsection (a) is a class suit (whether captioned as such or not), subject to the rights of intervention, the addition of parties, and the addition of other representatives of the same class, as is provided by law in other civil actions. Special appearances may be made in situations permitted by applicable law.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-3
Trial procedure
Sec. 3. The procedure in the trial court governing trial of the public lawsuit is the same as in other civil cases. When possible, the hearing on any interlocutory order shall be consolidated with the hearing on all other justiciable issues.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-4
Change of venue
Sec. 4. A change of venue from the judge may be permitted, but no change from the county may be permitted. When a change from the judge has been requested in accordance with the time limits prescribed by law, the affidavit or motion for the change shall be immediately certified to the supreme court:
(1) by the clerk of the trial court; or
(2) upon the failure of the clerk to act promptly, by verified copy of the motion presented to the supreme court by the moving party.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-5
Appointment of special judge
Sec. 5. (a) The rules regarding the selection of a special judge in civil cases do not apply. The supreme court shall appoint the special judge in a public lawsuit.
(b) A special judge is not required to reside in the county in which the case is pending or in any adjoining county.     (c) A special judge may be a regular judge of any circuit, superior, criminal, probate, juvenile, or other lower court of Indiana, any member of the Indiana bar, or any member of the court of appeals or the supreme court where the appointment can be validly made.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-6
Special reporter
Sec. 6. To expedite the trial of the case, either party may apply to the court for the appointment of a special reporter or firm of reporters to be the court reporter for the public lawsuit which the court may in its discretion approve. The moving party shall pay the cost, which may not be taxed as costs of the action.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-7
Interlocutory hearing
Sec. 7. (a) At any time before the final hearing in a public lawsuit, the defendant may petition for an order of the court that the cause be dismissed unless the plaintiff posts a bond with surety to be approved by the court. The bond must be payable to the defendant for the payment of all damages and costs that may accrue by reason of the filing of the lawsuit if the defendant prevails.
(b) A hearing shall be held on a petition described in subsection (a) in the same manner as the hearing on temporary injunctions under IC 34-26-1. If, at the hearing, the court determines that the plaintiff cannot establish facts that would entitle the plaintiff to a temporary injunction, the court shall set the amount of bond to be filed by the plaintiff in an amount found by the judge to cover all damage and costs that may accrue to the defendants by reason of the pendency of the public lawsuit in the event the defendant prevails.
(c) If the plaintiff does not file a bond with sureties approved by the court within ten (10) days after the order to do so is entered, the suit shall be dismissed.
(d) Either plaintiff or defendant may appeal an order to post or deny bond to the Indiana supreme court within ten (10) days by notice of appeal and a statement of error in the same manner as is provided in a petition for mandate or prohibition. The supreme court may:
(1) stay the lower court order pending its own decision;
(2) set a bond to be filed by the plaintiff;
(3) modify the order of the lower court; or
(4) enter its order as a final order in a case.
(e) If no bond is filed as provided in this section:
(1) the public lawsuit shall be dismissed; and
(2) no court has further jurisdiction of the public lawsuit or any other public lawsuit involving any issue that was or could have been raised.
(f) This section does not create, nor shall it be construed as creating, any additional cause of action on the part of any municipal

corporation, person, partnership, limited liability company, or corporation, unless the defendant is required to and does post bond.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-8
Appeals
Sec. 8. Appeals from any final judgment in a public lawsuit shall be governed by, and taken in the same manner and with the same time limits, as appeals from interlocutory orders of a circuit or superior court under applicable law.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-9
Extensions of time; advance of trial or appeal
Sec. 9. Extensions of time, both in the trial court and in the Indiana supreme court, shall be granted only in extreme cases. The trial of a public lawsuit and the hearing of any appeal shall be advanced by the trial court and by the Indiana supreme court respectively, without request of either party, as expeditiously as is reasonably possible.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-10
Jurisdiction of trial court
Sec. 10. (a) A public lawsuit may not be brought, and no trial court has jurisdiction of any public lawsuit that is brought:
(1) more than ten (10) days after the first publication required by law for the sale of bonds of a municipal corporation; or
(2) in the case of a lease under IC 20-47-2, more than ten (10) days after the first publication of notice by any school building corporation for the sale of its bonds;
but in no case later than the time limited for bringing suit under applicable law.
(b) After a public lawsuit is commenced, no other lawsuit relating to the same subject matter may be commenced, and no trial court has jurisdiction of any subsequent lawsuit. No action may be brought except as provided in this chapter if it could have been the subject of a public lawsuit. This chapter does not diminish any right of intervention of any person, or the right of any person to become a named party in the public lawsuit.
(c) This section shall not be construed to extend any existing statute of limitations on the bringing of any lawsuit.
As added by P.L.1-1998, SEC.8. Amended by P.L.2-2006, SEC.184.

IC 34-13-5-11
Exhaustion of administrative remedies required before bringing public lawsuit
Sec. 11. As a condition precedent to bringing any public lawsuit, a plaintiff must first exhaust all the administrative remedies available to the plaintiff under applicable law, including but not limited to the

filing of a remonstrance where the issues raised could have been raised by the filing under applicable law. No plaintiff may commence a public lawsuit or be named as a party in the lawsuit unless one (1) of the plaintiffs has complied with this section.
As added by P.L.1-1998, SEC.8.

IC 34-13-5-12
Matters to be heard in public hearing
Sec. 12. Where:
(1) as a condition precedent to the construction, financing, or leasing of a public improvement, the municipal corporation is required to hold a public hearing preceded by public notice; and
(2) the hearing is held and the notice is given in accordance with applicable law;
the plaintiff in a public lawsuit is not entitled to raise any issue in the public lawsuit that the plaintiff could have but did not raise at the hearing. Any matters or issues relating to any procedural matters that were not raised and could have been redone or corrected following the hearing are declared to be irregularities and not jurisdictional to the power of the municipal corporation or its governing body in connection with the construction, financing, or leasing.
As added by P.L.1-1998, SEC.8.



CHAPTER 6. APPEALS FROM ACTIONS OF MUNICIPALITIES

IC 34-13-6-1
Complaint; filing; contents
Sec. 1. (a) An appeal allowed by statute from any action or decision of:
(1) a board of a city;
(2) the legislative body of a city if it performs the functions of a board; or
(3) the legislative body of a town;
shall be filed as an original complaint against the city or town in the circuit or superior court of the county in which the municipality is located.
(b) The complaint on appeal must be filed not later than thirty (30) days after the date of the action or decision complained of, and one (1) or more parties appealing may join in the same complaint.
(c) The appeal may not be taken by transcript.
(d) The complaint on appeal must contain the following:
(1) The title of the cause, specifying the name of the court and the county in which the appeal is filed.
(2) Whether it is an appeal from a board or body.
(3) The name of every party plaintiff to the appeal. The municipality must be named as the only defendant. Neither the board, the body, nor the individual members of the board or body may be made parties defendant to the complaint.
(4) A statement:
(A) of the facts constituting the cause of appeal, showing the nature of the proceedings in which and the date on which the action or decision complained of was taken; and
(B) if a statute controlling the proceeding requires, that a remonstrance in writing was filed by the plaintiff with the board or body as prescribed by statute, setting out a copy of the remonstrance and showing the date on which the remonstrance was filed.
(5) A description of each lot or tract of land or other property owned or controlled by the party or parties appealing and the amount of the award of damages or the amount of the assessment of benefits complained of for each lot or tract of land or other property described in the complaint, including the action or decision of the board or body concerning the award or assessment.
(6) If an appeal authorized by statute from an action or decision of a board or body does not involve or is not limited to the question of the amount of the award of damages or the assessment of benefits, a specific allegation of the action or decision that causes the party to complain.
(7) A demand for the relief to which the plaintiff believes the plaintiff is entitled, stating when the plaintiff became involved and the amount of damages that should be awarded or the

amount of benefits that should be assessed to or against each particular lot or tract of land or other property described in the complaint.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-2
Pleading; motions to dismiss complaint or appeal
Sec. 2. A pleading is not required by the municipality to the complaint on appeal since the allegations of the complaint are considered to be denied. The municipality may file a motion to dismiss the complaint by presenting any question of law regarding the sufficiency of the complaint on its face. The municipality may also file a motion to dismiss the appeal:
(1) on the ground that the complaint was not filed within the time prescribed by law; or
(2) on any other jurisdictional ground affecting the subject matter or the parties.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-3
Consolidation of appeals; separate trial
Sec. 3. (a) If more than one (1) appeal is taken from a proceeding and the appeals are filed in the same or different courts, any party to an appeal may file in the court a motion stating that justice will be best served by consolidating the appeals. The party shall serve notice of the motion on the adverse party or the attorney of record.
(b) If the court in which the motion is filed decides that justice will be best served by the consolidation, the court shall order all of the appeals consolidated. The appeals shall be heard at the same time by the court, and different appeals pending in different courts may all be transferred to one (1) court for the purpose of consolidation or trial. The court may hear all appeals at the same time either with or without consolidation. However, if any party appealing or the municipality objects to consolidation, they have the right to a separate trial of each appeal.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-4
Trial of appeals; scope of review; disposition
Sec. 4. (a) The decisions of the board or council appealed from are conclusive on all parties except the party appealing. The decision appealed from is considered prima facie correct and the burden of proof in all appeals is on the party appealing.
(b) All appeals shall be tried by the court without the intervention of a jury. The court shall try and hear de novo the issues of the action or decision of the board or council presented by written remonstrance or as otherwise provided by statute and raised by the appeals.
(c) The:
(1) method of arriving at the action or decision of the board or council in making an award of damages or assessment of

benefits; and
(2) any issues not authorized by the statute to be made before the board or council, and appealed from;
may not be reviewed, considered, or adjudged by the court on appeal.
(d) The amount of benefits assessed or the damages awarded affecting any property, other than the property and the separate assessments or awards on them involved in each instance in a proceeding by a board or council from which an appeal is taken, may not be considered by the court on appeal.
(e) The court:
(1) may, on its own motion; and
(2) shall, on the motion of either party;
view and inspect any district, land, and property affected, damaged, benefited, or appropriated, including the work or thing proposed or done.
(f) The court, according to the particular statute allowing the appeal as the statute permits or prescribes the matters that may be considered, may set aside, affirm, lower, or increase an award, damages, or assessment of benefits as the court considers just and then order that action. The court also may affirm, reverse, or modify, in whole or in part, the action or decision of the board or council appealed from. The order and judgment of the court is conclusive upon all parties, and no appeal lies except upon questions affecting the jurisdiction of the court.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-5
Findings of court; judgment; costs; damages; assessment of benefits
Sec. 5. (a) If the court finds that the action or decision of the board or council appealed from should in all things be affirmed, its judgment must state that, naming the board or council and the proceedings in which the appeal is taken. Judgment for costs shall then be rendered against the party appealing.
(b) If the court finds that the action or decision of the board or council appealed from should not be affirmed in all things, then the court shall make a general finding, setting out, however, sufficient facts to show the nature of the proceeding and the court's decision on it. The court shall then render judgment on all matters properly involved in the appeal, adjudging specifically the amount of the award of damages or the amount of the assessment of benefits found by the court to be due to each lot, parcel, or description or property involved in the appeal and adjudging that the award or assessment is payable as provided by statute.
(c) The court shall render judgment on other matters involved where the particular appeal allowed by a statute does not relate to the award of damages or the assessment of benefits.
(d) The court shall also render judgment on the costs of the appeal as the facts and law require.
(e) If the appeal involves the amount of an award of damages or

the amount of an assessment of benefits, or both, the court shall include an order, if appropriate, for the issuance of a certificate of damages, bearing legal interest from the date of issuance, to the person entitled to it upon all the terms and conditions that are provided by the applicable statute. If the appeal involves benefits, the court shall permit the assessment of benefits to be paid in full, or a written waiver may be executed and filed for paying it in ten (10) annual installments, with legal interest payable, and upon all other terms and conditions that are provided by the applicable statute. All of this must be done within thirty (30) days after the date on which the clerk of the court certifies the order and judgment for transmission to the board or council. If an assessment of benefits is not paid or a waiver executed and filed as provided before the expiration of the thirty (30) day period, the assessment becomes delinquent and is subject to all penalties and to collection as is provided by the applicable statute.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-6
Change of venue or judge; rehearing; supreme court appeal; procedure
Sec. 6. A change of venue from the county is not allowed in the appeal, but a change of judge shall be allowed as provided for civil actions. A petition for rehearing may be filed by any party within fifteen (15) days after the decision, order, and judgment of the court. Pending that time and until a petition so filed is ruled upon, the order and judgment of the court may be certified to the board or council. At the time of ruling upon a petition, the court may grant time for filing an appeal bond and special bills of exceptions embracing as much of the record as is necessary to present fully any questions. The appeal must be fully perfected within sixty (60) days from the final ruling and action of the court upon the petition for a rehearing and shall be taken direct to the supreme court of Indiana, where it shall be placed upon the advance calendar of the court. The rules of trial procedure govern in all matters of procedure not otherwise provided for by this chapter.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-7
Increase in damages or reduction in assessment of benefits; liability of city; costs of appeal
Sec. 7. (a) If on appeal:
(1) the amount of an award of damages is increased; or
(2) the amount of an assessment of benefits is reduced;
the municipality is liable to the plaintiff for the increase in the award of damages and is liable to the party entitled to them for a reduction in the assessment of benefits.
(b) The amounts, costs, and expense, if the appeal is taken from the board of public works or the board of public works and safety, shall be paid by the board out of funds appropriated by the common

council or city-county council for that purpose, or as otherwise provided by statute.
(c) The council shall make all necessary appropriations as provided by statute to enable the board to make all payments required by this chapter, if not otherwise provided by statute and available for these purposes.
(d) If the appeal is taken from the board of park commissioners of a city, then the amounts, costs, and expenses shall be paid by the board out of its general fund, or as otherwise provided by statute.
(e) If the appeal is taken from the legislative body, other body, or an official of a municipality, the amounts required to comply with the court's order and judgment shall be appropriated and paid in any manner authorized by statute.
As added by P.L.1-1998, SEC.8.

IC 34-13-6-8
Priority of appeal
Sec. 8. An appeal takes precedence over other pending litigation and shall be tried and determined by the court at as early a date as practical.
As added by P.L.1-1998, SEC.8.



CHAPTER 7. COMMENCEMENT OF ACTION AGAINST PUBLIC EMPLOYEES AND GOVERNMENT ENTITIES BY OFFENDER

IC 34-13-7-1
Required submissions by an offender bringing an action against public employees and governmental entities
Sec. 1. (a) In addition to any other requirements under law, before filing a civil rights action or tort claim action against a public employee or government entity, an offender must submit to the trial court:
(1) a copy of the complaint the offender wishes to file;
(2) a list of all cases previously filed by the offender involving the same, similar, or related cause of actions; and
(3) a copy of all relevant documents pertaining to the ultimate disposition of each previous case filed by the offender against any of the same defendants in a state or federal court. The relevant documents include:
(A) the complaint;
(B) any motions to dismiss or motions for summary judgment filed by the defendants in the actions;
(C) the state or federal court order announcing disposition of the case; and
(D) any opinions issued in the case by any appellate court.
(b) An offender must file with the court a brief that includes:
(1) a legal argument;
(2) a citation to authority; and
(3) an explanation to the court why the new action is not subject to dismissal as a matter finally decided on its merits by a court and not subject to litigation again between the same parties.
(c) If the trial court determines that the complaint is frivolous, malicious, or otherwise utterly without merit, or fails to state a claim upon which relief may be granted, the court shall dismiss the complaint.
As added by P.L.80-2004, SEC.7.






ARTICLE 14. CAUSES OF ACTION: DECLARATORY JUDGMENT

CHAPTER 1. UNIFORM DECLARATORY JUDGMENT ACT

IC 34-14-1-1
Power of court; form and effect of declaration
Sec. 1. Courts of record within their respective jurisdictions have the power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding is open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. The declaration has the force and effect of a final judgment or decree.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-2
Persons who may obtain declaratory judgment
Sec. 2. Any person interested under a deed, will, written contract, or other writings constituting a contract, or whose rights, status, or other legal relations are affected by a statute, municipal ordinance, contract, or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise and obtain a declaration of rights, status, or other legal relations thereunder.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-3
Construction of contract before or after breach
Sec. 3. A contract may be construed either before or after there has been a breach of the contract.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-4
Declarations regarding trusts or estates
Sec. 4. Any person interested as or through an executor, administrator, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust, or of the estate of a decedent, a person under eighteen (18) years of age, or a mentally incompetent person may have a declaration of rights or legal relations:
(1) to ascertain any class of creditors, devisee, legatees, heirs, next of kin, or others;
(2) to direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or
(3) to determine any question arising in the administration of the estate or trust, including questions of construction of wills

and other writings.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-5
General powers not restricted by enumeration of specific powers
Sec. 5. The enumeration in sections 2, 3, or 4 of this chapter does not limit or restrict the exercise of the general powers conferred in section 1 of this chapter in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-6
Refusal to render declaratory judgment; discretion of court
Sec. 6. The court may refuse to render or enter a declaratory judgment or decree where the judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-7
Review of judgments or decrees
Sec. 7. All orders, judgments, and decrees under this chapter may be reviewed as other orders, judgments, and decrees.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-8
Further relief based on declaratory judgment; application
Sec. 8. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application for further relief must be by petition to a court having jurisdiction to grant the relief. If the application is deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be immediately granted.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-9
Trial on issues of fact
Sec. 9. When a proceeding under this chapter involves the determination of an issue of fact, the issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-10
Award of costs
Sec. 10. In any proceeding under this chapter, the court may make an award of costs as may seem equitable and just. As added by P.L.1-1998, SEC.9.

IC 34-14-1-11
Parties to action; municipalities and attorney general as parties
Sec. 11. When declaratory relief is sought, all persons shall be made parties who have or claim any interest that would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding that involves the validity of a municipal ordinance or franchise, the municipality shall be made a party, and shall be entitled to be heard. If the statute, ordinance, or franchise is alleged to be unconstitutional, the attorney general of the state shall also be served with a copy of the proceeding and be entitled to be heard.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-12
Purpose of chapter
Sec. 12. This chapter is declared to be remedial. The purpose of this chapter is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-13
"Person" defined
Sec. 13. The word "person" wherever used in this chapter shall be construed to mean any person, partnership, limited liability company, joint stock company, unincorporated association, or society, or municipal or other corporation of any character whatsoever.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-14
Severability of certain sections
Sec. 14. The several sections and provisions of this chapter except sections 1 and 2, are hereby declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the chapter invalid or inoperative.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-15
Construction of chapter
Sec. 15. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.
As added by P.L.1-1998, SEC.9.

IC 34-14-1-16
Short title
Sec. 16. This chapter may be cited as the Uniform Declaratory

Judgments Act.
As added by P.L.1-1998, SEC.9.






ARTICLE 15. CAUSES OF ACTION: DEFAMATION, LIBEL, AND SLANDER

CHAPTER 1. PLEADINGS IN ACTIONS FOR LIBEL OR SLANDER

IC 34-15-1-1
Allegation; burden of proof
Sec. 1. In an action for libel or slander, it is sufficient to state generally that the defamatory matter published or spoken was about the plaintiff. If the defendant denies the allegation, the plaintiff must prove at trial the facts showing that the defamatory matter was published or spoken about the plaintiff.
As added by P.L.1-1998, SEC.10.

IC 34-15-1-2
Truth; mitigating circumstances; evidence
Sec. 2. In an action for libel or slander, the defendant may allege:
(1) the truth of the matter charged as defamatory; and
(2) mitigating circumstances to reduce the damages;
and give either or both in evidence.
As added by P.L.1-1998, SEC.10.



CHAPTER 2. STANDARD OF PROOF IN ACTIONS FOR LIBEL OR SLANDER

IC 34-15-2-1
Abrogation of reasonable doubt standard
Sec. 1. The proof of an answer of justification in cases of libel and slander is controlled by the rule that applies to the proof of issues in other civil cases.
As added by P.L.1-1998, SEC.10.



CHAPTER 3. DEFAMATION ACTIONS AGAINST RADIO AND TELEVISION BROADCASTERS

IC 34-15-3-1
Applicability of chapter
Sec. 1. (a) This chapter applies to a suit brought for:
(1) publishing;
(2) speaking;
(3) uttering; or
(4) conveying by words, acts, or in any other manner;
a libel or slander by any radio or television station or company in Indiana.
(b) Section 3 of this chapter does not apply to a case of libel or slander against a candidate for a public office in Indiana, unless the retraction of the charge is made in an audible or visible manner at least three (3) days before the election.
As added by P.L.1-1998, SEC.10.

IC 34-15-3-2
Service of notice
Sec. 2. At least three (3) days before filing a complaint in a suit described in section 1 of this chapter, the aggrieved party shall serve notice:
(1) in writing;
(2) on the manager of the radio or television station;
(3) at the principal office of the radio or television station; and
(4) that specifies the words or acts that the aggrieved party alleges to be false and defamatory.
As added by P.L.1-1998, SEC.10.

IC 34-15-3-3
Retraction mitigates damages
Sec. 3. The plaintiff in a suit described in section 1 of this chapter may recover only actual damages if it appears, upon trial of the action, that:
(1) the words or acts were conveyed and broadcast in good faith;
(2) the falsity of the words or acts was due to mistake or misapprehension of the facts; and
(3) a full and fair retraction of any words or acts alleged to be erroneous was conveyed or broadcast:
(A) on a regular program of the radio or television company;
(B) within ten (10) days after the mistake or misapprehension was brought to the knowledge of the manager; and
(C) at approximately the same time and by the same sending power so as to be as visible and audible as the original acts or words complained of.
As added by P.L.1-1998, SEC.10.



CHAPTER 4. DEFAMATION ACTIONS AGAINST NEWSPAPER PUBLISHERS

IC 34-15-4-1
Applicability of chapter
Sec. 1. (a) This chapter applies to a suit for the:
(1) publication of a libel by a newspaper; or
(2) transmission of a libel by a news service;
in Indiana.
(b) Section 3 of this chapter does not apply to a case of libel against a candidate for a public office in Indiana, unless the retraction is made in the manner set out in section 3 of this chapter at least three (3) days before the election.
As added by P.L.1-1998, SEC.10.

IC 34-15-4-2
Service of notice
Sec. 2. (a) Before bringing a suit described in section 1 of this chapter, the aggrieved party shall:
(1) at least four (4) days before filing the complaint against a news service;
(2) at least six (6) days before filing the complaint against a daily newspaper; or
(3) at least eleven (11) days before filing the complaint against a weekly newspaper;
serve notice in writing specifying the factual statements in the article that are alleged to be false and defamatory, and correcting the falsity of the statements by reference to the true facts.
(b) If the publication of the alleged libel was by a newspaper, the notice shall be served on the publisher at the newspaper's principal office of publication. If the transmission of the alleged libel was by a news service, the notice shall be served on the bureau chief at the news service's principal Indiana office.
As added by P.L.1-1998, SEC.10.

IC 34-15-4-3
Retraction mitigates damages
Sec. 3. The plaintiff in a suit described in section 1 of this chapter may recover only actual damages if:
(1) it appears at the trial of the action that:
(A) the article was published or transmitted in good faith; and
(B) the falsity of the article was due to mistake or misapprehension of the facts;
(2) a full and fair retraction of a factual statement alleged to be false and defamatory was published in a regular issue of the newspaper or transmitted to its members or subscribers by the news service:
(A) within three (3) days by a news service;
(B) within five (5) days, if the newspaper is a daily

publication; or
(C) within ten (10) days, if the newspaper is a weekly publication;
after the mistake or misapprehension was brought to the knowledge of the publisher or bureau chief; and
(3) the retraction was published in as conspicuous a place and type as the original item appeared in the newspaper or was transmitted by a news service to all members or subscribers to whom the original item was transmitted.
As added by P.L.1-1998, SEC.10.



CHAPTER 5. ACTIONS FOR CERTAIN FALSE CHARGES

IC 34-15-5-1
Actionable charges
Sec. 1. Every charge of incest, homosexuality, bestiality, fornication, adultery, or whoredom falsely made against any person is actionable in the same manner as in the case of slanderous words charging a felony.
As added by P.L.1-1998, SEC.10.






ARTICLE 16. CAUSES OF ACTION: GAMBLING DEBTS AND LOSSES

CHAPTER 1. GAMBLING DEBTS AND LOSSES

IC 34-16-1-1
Void instruments
Sec. 1. A note, bill, bond, conveyance, contract, mortgage, or other security made in consideration of:
(1) money or other property won as the result of a wager; or
(2) the repayment of money lent at the time of a wager for the purpose of being wagered;
is void.
As added by P.L.1-1998, SEC.11.

IC 34-16-1-2
Debtor; civil action to recover losses; limitation
Sec. 2. If a person, by betting on a game or on the hands or sides of persons playing a game:
(1) loses any money or other property; and
(2) delivers any part of the money or other property;
the person may bring a civil action, within one hundred eighty (180) days, to recover the money or other property so lost and delivered.
As added by P.L.1-1998, SEC.11.

IC 34-16-1-3
Pleading
Sec. 3. In the civil action, it is sufficient for the plaintiff to allege that the defendant has received the money or other property so lost and delivered.
As added by P.L.1-1998, SEC.11.

IC 34-16-1-4
Prosecuting attorney; civil action to recover losses
Sec. 4. If, within the one hundred eighty (180) day period, the person fails to sue or to effectively prosecute the action, the prosecuting attorney of the county shall bring a civil action to recover the money or other property so lost and delivered, in the name of the state and for the benefit of:
(1) the person's dependent children who are less than eighteen (18) years of age and the person's spouse; or
(2) if there are no children or spouse, the state general fund.
As added by P.L.1-1998, SEC.11. Amended by P.L.246-2005, SEC.224.

IC 34-16-1-5
Discovery
Sec. 5. A person who is sued under this chapter (or IC 34-4-28

before is repeal) shall answer, under oath or affirmation, questions concerning the money or other property the defendant is alleged to have received.
As added by P.L.1-1998, SEC.11.






ARTICLE 17. CAUSES OF ACTION: INFORMATIONS

CHAPTER 1. CASES IN WHICH AN INFORMATION MAY BE FILED

IC 34-17-1-1
Information; when filing allowed
Sec. 1. An information may be filed against any person or corporation in the following cases:
(1) When a person usurps, intrudes into, or unlawfully holds or exercises a public office or a franchise within Indiana or an office in a corporation created by the authority of this state.
(2) Whenever a public officer does or allows an act which, by law, works a forfeiture of the officer's office.
(3) When an association or number of persons acts within Indiana as a corporation, without being legally incorporated.
(4) When a corporation does or omits acts that amount to a surrender or forfeiture of its rights and privileges as a corporation.
(5) When a corporate franchise was procured through fraud practiced upon the state.
(6) When a corporation:
(A) exceeds or abuses the authority conferred upon the corporation by law; or
(B) exercises authority not conferred upon it by law.
As added by P.L.1-1998, SEC.12.

IC 34-17-1-2
Annulment or vacation of certain documents
Sec. 2. An information may be prosecuted to annul or vacate any letters-patent, certificate, or deed granted by the proper authorities of Indiana when there is reason to believe that:
(1) the letters, deed, or certificate was obtained by fraud or through mistake or ignorance of a material fact; or
(2) the patentee or those claiming under the patentee:
(A) have done or omitted an act in violation of the terms on which the letters, deed, or certificate was granted; or
(B) have by any other means forfeited the interest acquired under the letters, deed, or certificate.
As added by P.L.1-1998, SEC.12.

IC 34-17-1-3
Escheat or forfeiture of property to state
Sec. 3. Whenever property escheats or is forfeited to the state for the state's use, the legal title is considered to be in the state from the time of the escheat or forfeiture. An information may be filed in accordance with IC 34-17-2-3 to recover the property. As added by P.L.1-1998, SEC.12.



CHAPTER 2. FILING OF INFORMATION AND SUMMONS

IC 34-17-2-1
Filing of information
Sec. 1. An information described in IC 34-17-1-1 may be filed:
(1) by the prosecuting attorney in the circuit court of the proper county, upon the prosecuting attorney's own relation, whenever the prosecuting attorney:
(A) determines it to be the prosecuting attorney's duty to do so; or
(B) is directed by the court or other competent authority; or
(2) by any other person on the person's own relation, whenever the person claims an interest in the office, franchise, or corporation that is the subject of the information.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-2
Annulment or vacation of certain documents; procedure
Sec. 2. (a) An information to annul or vacate any letters-patent, certificate, or deed described in IC 34-17-1-2 may be filed by:
(1) the prosecuting attorney, upon the prosecuting attorney's relation; or
(2) a private person, upon the person's relation, showing the person's interest in the subject matter.
(b) The subsequent proceeding, judgment of the court, and awarding of costs must conform to the requirements of this article and the letters-patent, deed or certificate shall be annulled or sustained according to the rights of the case.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-3
Information to recover property
Sec. 3. (a) Following forfeiture or escheat of property as described in IC 34-17-1-3, an information may be filed by the prosecuting attorney in the circuit court for the recovery of the property, alleging the ground on which the recovery is claimed.
(b) Proceedings and judgment are the same as in a civil action for the recovery of property.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-4
Contest for office; single information against several persons
Sec. 4. When several persons claim to be entitled to the same office or franchise, one (1) information may be filed against any or all persons making the claim, in order to try their respective rights to the office or franchise.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-5 Contents of information
Sec. 5. The information consists of a plain statement of the facts that constitute the grounds of the proceeding, addressed to the court.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-6
Usurping office; procedure
Sec. 6. (a) This section applies to an information filed against a person for usurping an office.
(b) Whenever an information described in subsection (a) is filed by the prosecuting attorney, the prosecuting attorney shall also set forth the name of the person rightfully entitled to the office, if any, with an averment:
(1) of the person's right to the office; or
(2) that no person is entitled to the office and that a vacancy in the office will result.
(c) When an information described in subsection (a) is filed by any other person, the person shall state the person's interest in the matter and any damages the person has sustained.
As added by P.L.1-1998, SEC.12.

IC 34-17-2-7
Summons and answer
Sec. 7. Whenever an information is filed, a summons shall issue, which shall be served and returned as in other actions. The defendant shall appear and answer, or suffer default, and subsequent proceedings are the same as in other cases.
As added by P.L.1-1998, SEC.12.



CHAPTER 3. JUDGMENT, COSTS, AND ENFORCEMENT

IC 34-17-3-1
Contest for office; judgment
Sec. 1. In every case contesting the right to an office, judgment shall be rendered upon the rights of the parties, and for any damages the relator shows the relator is entitled to, to the time of the judgment.
As added by P.L.1-1998, SEC.12.

IC 34-17-3-2
Judgments in favor of relator; proceedings; filling public office vacancy under IC 5-8-6
Sec. 2. (a) If judgment is rendered in favor of a person who claims to be the person entitled to hold the office:
(1) that person shall proceed to exercise the functions of the office after the person has been qualified, as required by law; and
(2) the court shall order the defendant to deliver all the funds and records in the custody or within the power of the defendant, belonging to the office from which the defendant has been removed:
(A) to the person entitled to hold the office; or
(B) if a vacancy results, to the court to hold until a person is selected under subsection (b) to fill the vacancy.
(b) This subsection applies whenever:
(1) the court renders a judgment under subsection (a) that an individual holding a public office (as that term is used in IC 34-17-1-1) is not entitled to hold that office; and
(2) a vacancy occurs in that office as the result of the court's judgment.
The court must file a certified copy of the judgment with the person who is entitled under IC 5-8-6 to receive notice of the death of an individual holding the public office. The person receiving the copy of the judgment must give notice of the judgment in the same manner as if the person had received a notice of the death of the officeholder under IC 5-8-6. The person required or permitted to fill the vacancy that results from a removal under this section must comply with IC 3-13 or IC 20, whichever applies, to fill the vacancy.
As added by P.L.1-1998, SEC.12. Amended by P.L.119-2005, SEC.34.

IC 34-17-3-3
Refusal of defendant to deliver books and papers; enforcement by attachment and imprisonment
Sec. 3. If the defendant refuses or neglects to deliver the books and papers, pursuant to the order, the court or judge shall enforce the order by attachment and imprisonment.
As added by P.L.1-1998, SEC.12.
IC 34-17-3-4
Damages
Sec. 4. (a) This section applies to a judgment rendered in favor of the plaintiff.
(b) If the plaintiff did not claim damages in the information, the plaintiff may file an action for the damages at any time within one (1) year after the judgment.
As added by P.L.1-1998, SEC.12.

IC 34-17-3-5
Judgment or exclusion from office, franchise, or corporate rights; dissolution of corporation
Sec. 5. (a) This section applies whenever:
(1) a person is found guilty of usurping, intruding into, or unlawfully exercising:
(A) an office or a franchise within Indiana; or
(B) an office in a corporation created by the authority of this state;
(2) a public officer thus charged is found guilty of having done or suffered an act which, by law, works a forfeiture of the office; or
(3) an association or number of persons is found guilty of having acted as a corporation, without having been legally incorporated.
(b) The court shall give judgment of ouster against the defendant and:
(1) exclude the defendant from the office, franchise, or corporate rights;
(2) in cases of corporations, dissolve the corporation; and
(3) adjudge costs in favor of the plaintiff.
As added by P.L.1-1998, SEC.12.

IC 34-17-3-6
Execution or attachment against directors or officers of corporations
Sec. 6. (a) If judgment is rendered against a corporation or against any persons claiming to be a corporation, the court may cause the costs to be collected:
(1) by execution against the persons claiming to be a corporation; or
(2) by attachment against the directors or other officers of the corporation.
(b) In addition, the court shall:
(1) restrain the corporation;
(2) appoint a receiver of the corporation's property and effects;
(3) take an account; and
(4) make a distribution of property among the creditors.
(c) The prosecuting attorney shall immediately institute proceedings for these purposes.
As added by P.L.1-1998, SEC.12.
IC 34-17-3-7
Liability for costs
Sec. 7. When an information is filed by the prosecuting attorney, the prosecuting attorney is not liable for costs. However, when an information is filed upon the relation of a private person, the private person is liable for costs, unless the costs are adjudged against the defendant.
As added by P.L.1-1998, SEC.12.






ARTICLE 18. MEDICAL MALPRACTICE

CHAPTER 1. APPLICATION

IC 34-18-1-1
Application of article
Sec. 1. This article does not apply to an act of malpractice that occurred before July 1, 1975.
As added by P.L.1-1998, SEC.13.



CHAPTER 2. DEFINITIONS

IC 34-18-2-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-1998, SEC.13.



CHAPTER 3. NEED TO QUALIFY; QUALIFICATION PROCEDURE

IC 34-18-3-1
Application of article
Sec. 1. A health care provider who fails to qualify under this article is not covered by this article and is subject to liability under the law without regard to this article. If a health care provider does not qualify, the patient's remedy is not affected by this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-2
Qualifications; proof of financial responsibility
Sec. 2. For a health care provider to be qualified under this article, the health care provider or the health care provider's insurance carrier shall:
(1) cause to be filed with the commissioner proof of financial responsibility established under IC 34-18-4; and
(2) pay the surcharge assessed on all health care providers under IC 34-18-5.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-3
Qualification of officers, agents, and employees of health care providers
Sec. 3. The officers, agents, and employees of a health care provider, while acting in the course and scope of their employment, may be qualified under this chapter if the following conditions are met:
(1) The officers, agents, and employees are individually named or are members of a named class in the proof of financial responsibility filed by the health care provider under IC 34-18-4.
(2) The surcharge assessed under IC 34-18-5 is paid.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-4
Claims against governmental entities and employees
Sec. 4. (a) As used in this section, "employee of a governmental entity" has the meaning set forth in IC 34-6-2-38.
(b) As used in this section, "governmental entity" has the meaning set forth in IC 34-6-2-49.
(c) A claim against a governmental entity or an employee of a governmental entity based on an occurrence of malpractice is governed exclusively by this article if the governmental entity or employee is qualified under this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-5
Receipt of proof of financial responsibility and surcharge;

timeliness of compliance; penalties
Sec. 5. (a) Except as provided in subsection (b), the receipt of proof of financial responsibility and the surcharge constitutes compliance with section 2 of this chapter:
(1) as of the date on which they are received; or
(2) as of the effective date of the policy;
if this proof is filed with and the surcharge paid to the department of insurance not later than ninety (90) days after the effective date of the insurance policy.
(b) If an insurer files proof of financial responsibility and makes payment of the surcharge to the department of insurance at least ninety-one (91) days but not more than one hundred eighty (180) days after the policy effective date, the health care provider is in compliance with section 2 of this chapter if the insurer demonstrates to the satisfaction of the commissioner that the insurer:
(1) received the premium and surcharge in a timely manner; and
(2) erred in transmitting the surcharge in a timely manner.
(c) If the commissioner accepts a filing as timely under subsection (b), the filing must, in addition to any penalties under IC 34-18-5-3, be accompanied by a penalty amount as follows:
(1) Ten percent (10%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least ninety-one (91) days and not more than one hundred twenty (120) days after the original effective date of the policy.
(2) Twenty percent (20%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least one hundred twenty-one (121) days and not more than one hundred fifty (150) days after the original effective date of the policy.
(3) Fifty percent (50%) of the surcharge, if the proof of financial responsibility and surcharge are received by the commissioner at least one hundred fifty-one (151) days and not more than one hundred eighty (180) days after the original effective date of the policy.
As added by P.L.1-1998, SEC.13. Amended by P.L.91-1998, SEC.21; P.L.111-1998, SEC.5; P.L.1-1999, SEC.69.

IC 34-18-3-6
Notification of qualification
Sec. 6. Within five (5) business days after the department of insurance receives the information required under section 2 of this chapter for the qualification of a health care provider, the commissioner shall notify the health care provider of the following:
(1) Whether the provider is qualified.
(2) If the provider is qualified, the date the provider becomes qualified.
As added by P.L.1-1998, SEC.13.

IC 34-18-3-7
Adoption of rules; minimum annual aggregate insurance amount      Sec. 7. (a) The commissioner shall adopt rules under IC 4-22-2 to establish the following:
(1) Criteria for determining, upon application, whether a corporation, limited liability company, partnership, or professional corporation is subject to IC 34-18-2-14(7) and thus is eligible to qualify as a health care provider under this chapter.
(2) The minimum annual aggregate insurance amount necessary for the corporation, limited liability company, partnership, or professional corporation to become qualified under IC 34-18-2-14(7).
(b) The criteria to be established by rule under subsection (a)(1) must include the identification of the health care purpose and function of the corporation, limited liability company, partnership, or professional corporation.
(c) The minimum annual aggregate insurance amount to be set by rule under subsection (a)(2) may not exceed five hundred thousand dollars ($500,000).
(d) The commissioner may require a corporation, limited liability company, partnership, or professional corporation that seeks to qualify under IC 34-18-2-14(7) and this chapter to provide information necessary to determine eligibility and to establish the minimum annual aggregate amount applicable to the corporation, limited liability company, partnership, or professional corporation.
As added by P.L.1-1998, SEC.13.



CHAPTER 4. ESTABLISHMENT OF FINANCIAL RESPONSIBILITY

IC 34-18-4-1
Establishment of financial responsibility
Sec. 1. Financial responsibility of a health care provider and the provider's officers, agents, and employees while acting in the course and scope of their employment with the health care provider may be established under subdivision (1), (2), or (3):
(1) By the health care provider's insurance carrier filing with the commissioner proof that the health care provider is insured by a policy of malpractice liability insurance in the amount of at least two hundred fifty thousand dollars ($250,000) per occurrence and seven hundred fifty thousand dollars ($750,000) in the annual aggregate, except for the following:
(A) If the health care provider is a hospital, as defined in this article, the minimum annual aggregate insurance amount is as follows:
(i) For hospitals of not more than one hundred (100) beds, five million dollars ($5,000,000).
(ii) For hospitals of more than one hundred (100) beds, seven million five hundred thousand dollars ($7,500,000).
(B) If the health care provider is a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4), the minimum annual aggregate insurance amount is one million seven hundred fifty thousand dollars ($1,750,000).
(C) If the health care provider is a health facility, the minimum annual aggregate insurance amount is as follows:
(i) For health facilities with not more than one hundred (100) beds, seven hundred fifty thousand dollars ($750,000).
(ii) For health facilities with more than one hundred (100) beds, one million two hundred fifty thousand dollars ($1,250,000).
(2) By filing and maintaining with the commissioner cash or surety bond approved by the commissioner in the amounts set forth in subdivision (1).
(3) If the health care provider is a hospital or a psychiatric hospital, by submitting annually a verified financial statement that, in the discretion of the commissioner, adequately demonstrates that the current and future financial responsibility of the health care provider is sufficient to satisfy all potential malpractice claims incurred by the provider or the provider's officers, agents, and employees while acting in the course and scope of their employment up to a total of two hundred fifty thousand dollars ($250,000) per occurrence and annual aggregates as follows:
(A) For hospitals of not more than one hundred (100) beds,

five million dollars ($5,000,000).
(B) For hospitals of more than one hundred (100) beds, seven million five hundred thousand dollars ($7,500,000).
The commissioner may require the deposit of security to assure continued financial responsibility.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.6.

IC 34-18-4-2
Security; manner of holding; withdrawal
Sec. 2. Security provided under section 1(2) of this chapter may be held in any manner mutually agreeable to the commissioner and the health care provider. The agreement must provide that the principal may not be withdrawn before receiving the written permission of the commissioner. However, any interest earned may be withdrawn at any time by the health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-4-3
Hospital bed size determined by health department
Sec. 3. For the purposes of section 1 of this chapter, the bed size of a hospital shall be considered to be the bed size published annually by the state department of health.
As added by P.L.1-1998, SEC.13.

IC 34-18-4-4
Partners and members of professional corporations
Sec. 4. To establish financial responsibility under this chapter, each individual who is a member of a partnership or professional corporation must establish financial responsibility separate from the partnership or professional corporation, as well as pay the surcharge required under IC 34-18-5. However, this section does not require a health care provider to qualify under this article.
As added by P.L.1-1998, SEC.13.



CHAPTER 5. SURCHARGE

IC 34-18-5-1
Annual surcharge on health care providers
Sec. 1. To create a source of money for the patient's compensation fund, an annual surcharge shall be levied on all health care providers in Indiana.
As added by P.L.1-1998, SEC.13.

IC 34-18-5-2
Amount of surcharge
Sec. 2. (a) As used in this section, "actuarial program" means a program used or created by the department to determine the actuarial risk posed to the patient compensation fund under IC 34-18-6 (or IC 27-12-6 before its repeal) by a hospital. The program must be:
(1) developed to calculate actuarial risk posed by a hospital, taking into consideration risk management programs used by the hospital;
(2) an efficient and accurate means of calculating a hospital's malpractice actuarial risk;
(3) publicly identified by the department by July 1 of each year; and
(4) made available to a hospital's malpractice insurance carrier for purposes of calculating the hospital's surcharge under subsection (g).
(b) Beginning July 1, 1999, the amount of the annual surcharge shall be one hundred percent (100%) of the cost to each health care provider for maintenance of financial responsibility. Beginning July 1, 2001, the annual surcharge shall be set by a rule adopted by the commissioner under IC 4-22-2.
(c) The amount of the surcharge shall be determined based upon actuarial principles and actuarial studies and must be adequate for the payment of claims and expenses from the patient's compensation fund.
(d) The surcharge for qualified providers other than:
(1) physicians licensed under IC 25-22.5; and
(2) hospitals licensed under IC 16-21;
may not exceed the actuarial risk posed to the patient's compensation fund under IC 34-18 (or IC 27-12 before its repeal) by qualified providers other than physicians licensed under IC 25-22.5 and hospitals licensed under IC 16-21.
(e) There is imposed a minimum annual surcharge of one hundred dollars ($100).
(f) Notwithstanding subsections (b), (c), and (e), beginning July 1, 1999, the surcharge for a qualified provider who is licensed under IC 25-22.5 is calculated as follows:
(1) The commissioner shall contract with an actuary that has experience in calculating the actuarial risks posed by physicians. Not later than July 1 of each year, the actuary shall

calculate the median of the premiums paid for malpractice liability policies to the three (3) malpractice insurance carriers in the state that have underwritten the most malpractice insurance policies for all physicians practicing in the same specialty class in Indiana during the previous twelve (12) month period. In calculating the median, the actuary shall consider the:
(A) manual rates of the three (3) leading malpractice insurance carriers in the state; and
(B) aggregate credits or debits to the manual rates given during the previous twelve (12) month period.
(2) After making the calculation described in subdivision (1), the actuary shall establish a uniform surcharge for all licensed physicians practicing in the same specialty class. This surcharge must be based on a percentage of the median calculated in subdivision (1) for all licensed physicians practicing in the same specialty class under rules adopted by the commissioner under IC 4-22-2. The surcharge:
(A) must be sufficient to cover; and
(B) may not exceed;
the actuarial risk posed to the patient compensation fund under IC 34-18-6 (or IC 27-12-6 before its repeal) by physicians practicing in the specialty class.
(g) Beginning July 1, 1999, the surcharge for a hospital licensed under IC 16-21 that establishes financial responsibility under IC 34-18-4 after June 30, 1999, is established by the department through the use of an actuarial program. At the time financial responsibility is established for the hospital, the hospital shall pay the surcharge amount established for the hospital under this section. The surcharge:
(1) must be sufficient to cover; and
(2) may not exceed;
the actuarial risk posed to the patient compensation fund under IC 34-18-6 by the hospital.
(h) An actuarial program used or developed under subsection (a) shall be treated as a public record under IC 5-14-3.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.7; P.L.233-1999, SEC.14.

IC 34-18-5-3
Collection of surcharge; time for payment
Sec. 3. (a) The surcharge shall be collected on the same basis as premiums by each insurer, risk manager, or surplus lines producer.
(b) The surcharge is due and payable within thirty (30) days after the premium for malpractice liability insurance has been received by the insurer, risk manager, or surplus lines producer from a health care provider in Indiana. If a surcharge is not paid as required by this section, the insurer, risk manager, or surplus lines producer responsible for the delinquency is liable for the surcharge plus a penalty equal to ten percent (10%) of the amount of the surcharge.
(c) If the annual premium surcharge is not paid within the time

limit specified in subsection (b), the certificate of authority of the insurer, risk manager, and surplus lines producer shall be suspended until the annual premium surcharge is paid.
As added by P.L.1-1998, SEC.13. Amended by P.L.178-2003, SEC.96.

IC 34-18-5-4
Adoption of rules; comparability of rates
Sec. 4. (a) The commissioner may adopt rules establishing the following:
(1) The manner of determination of the surcharge for a health care provider that establishes financial responsibility in a way other than by a policy of malpractice liability insurance.
(2) The manner of payment of the surcharge by such a health care provider.
(b) The surcharge calculation established under subsection (a) must provide comparability in rates for insured and self-insured hospitals. This surcharge may not exceed the surcharge that would be charged by the residual authority if the health care provider electing to establish financial responsibility in this manner had applied to the residual authority for insurance.
As added by P.L.1-1998, SEC.13.



CHAPTER 6. PATIENT'S COMPENSATION FUND

IC 34-18-6-1
Creation of fund
Sec. 1. (a) The patient's compensation fund is created to be collected and received by the commissioner for exclusive use for the purposes stated in this article.
(b) The fund and any income from the fund shall be held in trust, deposited in a segregated account, invested, and reinvested by the commissioner as authorized by IC 27-1-13 and does not become a part of the state general fund.
(c) Proceeds of the annual surcharge levied on all health care providers in Indiana under IC 34-18-5 shall be deposited in the fund.
As added by P.L.1-1998, SEC.13.



CHAPTER 7. STATUTE OF LIMITATIONS

IC 34-18-7-1
Limitations period
Sec. 1. (a) This section applies to all persons regardless of minority or other legal disability, except as provided in subsection (c).
(b) A claim, whether in contract or tort, may not be brought against a health care provider based upon professional services or health care that was provided or that should have been provided unless the claim is filed within two (2) years after the date of the alleged act, omission, or neglect, except that a minor less than six (6) years of age has until the minor's eighth birthday to file.
(c) If a patient meets the criteria stated in IC 34-18-8-6(c), the applicable limitations period is equal to the period that would otherwise apply to the patient under subsection (b) (or IC 27-12-7-1(b) before its repeal) plus one hundred eighty (180) days.
As added by P.L.1-1998, SEC.13.

IC 34-18-7-2
Time for filing claim; those under legal disability
Sec. 2. Notwithstanding IC 34-18-1-1, any claim, whether in contract or tort, by a minor or other person under legal disability against a health care provider stemming from professional services or health care provided based on an alleged act, omission, or neglect that occurred before July 1, 1975, shall be brought only within the longer of the following:
(1) Two (2) years after July 1, 1975.
(2) The period described in section 1 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-7-3
Tolling of statute of limitations; filing of proposed complaint
Sec. 3. (a) The filing of a proposed complaint tolls the applicable statute of limitations to and including a period of ninety (90) days following the receipt of the opinion of the medical review panel by the claimant.
(b) A proposed complaint under IC 34-18-8 is considered filed when a copy of the proposed complaint is delivered or mailed by registered or certified mail to the commissioner.
As added by P.L.1-1998, SEC.13.



CHAPTER 8. COMMENCEMENT OF A MEDICAL MALPRACTICE ACTION

IC 34-18-8-1
Commencement of action; complaint
Sec. 1. Subject to IC 34-18-10 and sections 4 through 6 of this chapter, a patient or the representative of a patient who has a claim under this article for bodily injury or death on account of malpractice may do the following:
(1) File a complaint in any court of law having requisite jurisdiction.
(2) By demand, exercise the right to a trial by jury.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-2
Fees
Sec. 2. The following fees must accompany each proposed complaint filed:
(1) A filing fee of five dollars ($5).
(2) A processing fee of two dollars ($2) for each additional defendant after the first defendant.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-3
Demand; reasonable damages
Sec. 3. Except for the declaration called for in section 6(a) of this chapter, a dollar amount or figure may not be included in the demand in a malpractice complaint, but the prayer must be for such damages as are reasonable in the premises.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-4
Prerequisites to commencement of action; presentation of claim to medical review panel
Sec. 4. Notwithstanding section 1 of this chapter, and except as provided in sections 5 and 6 of this chapter, an action against a health care provider may not be commenced in a court in Indiana before:
(1) the claimant's proposed complaint has been presented to a medical review panel established under IC 34-18-10 (or IC 27-12-10 before its repeal); and
(2) an opinion is given by the panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-5
Agreements not to present claims to medical review panels
Sec. 5. Notwithstanding section 4 of this chapter, a claimant may commence an action in court for malpractice without the presentation of the claim to a medical review panel if the claimant and all parties named as defendants in the action agree that the claim is not to be presented to a medical review panel. The agreement must be in

writing and must be signed by each party or an authorized agent of the party. The claimant must attach a copy of the agreement to the complaint filed with the court in which the action is commenced.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-6
Claims not greater than $15,000; commencement of action; dismissal without prejudice
Sec. 6. (a) Notwithstanding section 4 of this chapter, a patient may commence an action against a health care provider for malpractice without submitting a proposed complaint to a medical review panel if the patient's pleadings include a declaration that the patient seeks damages from the health care provider in an amount not greater than fifteen thousand dollars ($15,000). In an action commenced under this subsection (or IC 27-12-8-6(a) before its repeal), the patient is barred from recovering any amount greater than fifteen thousand dollars ($15,000), except as provided in subsection (b).
(b) A patient who:
(1) commences an action under subsection (a) (or IC 27-12-8-6(a) before its repeal) in the reasonable belief that damages in an amount not greater than fifteen thousand dollars ($15,000) are adequate compensation for the bodily injury allegedly caused by the health care provider's malpractice; and
(2) later learns, during the pendency of the action, that the bodily injury is more serious than previously believed and that fifteen thousand dollars ($15,000) is insufficient compensation for the bodily injury;
may move that the action be dismissed without prejudice and, upon dismissal of the action, may file a proposed complaint subject to section 4 of this chapter based upon the same allegations of malpractice as were asserted in the action dismissed under this subsection. In a second action commenced in court following the medical review panel's proceeding on the proposed complaint, the patient may recover an amount greater than fifteen thousand dollars ($15,000). However, a patient may move for dismissal without prejudice and, if dismissal without prejudice is granted, may commence a second action under this subsection only if the patient's motion for dismissal is filed within two (2) years after commencement of the original action under subsection (a) (or IC 27-12-8-6(a) before its repeal).
(c) If a patient:
(1) commences an action under subsection (a) (or IC 27-12-8-6(a) before its repeal);
(2) moves under subsection (b) (or IC 27-12-8-6(b) before its repeal) for dismissal of that action;
(3) files a proposed complaint subject to section 4 of this chapter based upon the same allegations of malpractice as were asserted in the action dismissed under subsection (b) (or IC 27-12-8-6(b) before its repeal); and         (4) commences a second action in court following the medical review panel proceeding on the proposed complaint;
the timeliness of the second action is governed by IC 34-18-7-1(c).
(d) A medical liability insurer of a health care provider against whom an action has been filed under subsection (a) (or IC 27-12-8-6(a) before its repeal) shall provide written notice to the state health commissioner as required under IC 34-18-9-2.
As added by P.L.1-1998, SEC.13.

IC 34-18-8-7
Commencement of action while claim being considered by medical review panel
Sec. 7. (a) Notwithstanding section 4 of this chapter, beginning July 1, 1999, a claimant may commence an action in court for malpractice at the same time the claimant's proposed complaint is being considered by a medical review panel. In order to comply with this section, the:
(1) complaint filed in court may not contain any information that would allow a third party to identify the defendant;
(2) claimant is prohibited from pursuing the action; and
(3) court is prohibited from taking any action except setting a date for trial, an action under IC 34-18-8-8 (or IC 27-12-8-8 before its repeal), or an action under IC 34-18-11 (or IC 27-12-11 before its repeal);
until section 4 of this chapter has been satisfied.
(b) Upon satisfaction of section 4 of this chapter, the identifying information described in subsection (a)(1) shall be added to the complaint by the court.
As added by P.L.111-1998, SEC.9.

IC 34-18-8-8
Motion to dismiss filed by commissioner
Sec. 8. If action has not been taken in a case before the department of insurance for a period of at least two (2) years, the commissioner, on the:
(1) motion of a party; or
(2) commissioner's own initiative;
may file a motion in Marion county circuit court to dismiss the case under Rule 41(E) of the Indiana Rules of Trial Procedure.
As added by P.L.111-1998, SEC.10.



CHAPTER 9. REPORTING AND REVIEW OF CLAIMS

IC 34-18-9-1
Proposed complaints; notice to named defendants
Sec. 1. Within ten (10) days after receiving a proposed complaint under IC 34-18-8, the commissioner shall forward a copy of the complaint by registered or certified mail to each health care provider named as a defendant, at the defendant's last and usual place of residence or the defendant's office.
As added by P.L.1-1998, SEC.13.

IC 34-18-9-2
Medical liability insurers; notice of suit to commissioner
Sec. 2. A medical liability insurer of a health care provider against whom an action has been filed under IC 34-18-8-6(a) shall provide written notice to the commissioner within thirty (30) days after:
(1) the filing of the action; and
(2) the final disposition of the action.
As added by P.L.1-1998, SEC.13.

IC 34-18-9-3
Notice of reserve by medical liabilty insurer; report of final adjudications and settlements
Sec. 3. (a) A health care provider's insurer shall notify the commissioner of any malpractice case upon which the insurer has placed a reserve of at least one hundred twenty-five thousand dollars ($125,000). The insurer shall give notice to the commissioner under this subsection immediately after placing the reserve. The notice and all communications and correspondence relating to the notice are confidential and may not be made available to any person or any public or private agency.
(b) All malpractice claims settled or adjudicated to final judgment against a health care provider shall be reported to the commissioner by the plaintiff's attorney and by the health care provider or the health care provider's insurer or risk manager within sixty (60) days following final disposition of the claim. The report to the commissioner must state the following:
(1) The nature of the claim.
(2) The damages asserted and the alleged injury.
(3) The attorney's fees and expenses incurred in connection with the claim or defense.
(4) The amount of the settlement or judgment.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.11.

IC 34-18-9-4
Fitness reviews of health care providers
Sec. 4. (a) The medical review panel (as described in IC 34-18-10) shall make a separate determination, at the time that it renders its

opinion under IC 34-18-10-22, as to whether the name of the defendant health care provider should be forwarded to the appropriate board of professional registration for review of the health care provider's fitness to practice the health care provider's profession. The commissioner shall forward the name of the defendant health care provider if the medical review panel unanimously determines that it should be forwarded. The medical review panel determination concerning the forwarding of the name of the defendant health care provider is not admissible as evidence in a civil action. In each case involving review of a health care provider's fitness to practice forwarded under this section, the appropriate board of professional registration and examination may, in appropriate cases, take the following disciplinary action:
(1) censure;
(2) imposition of probation for a determinate period;
(3) suspension of the health care provider's license for a determinate period; or
(4) revocation of the license.
(b) Review of the health care provider's fitness to practice shall be conducted in accordance with IC 4-21.5.
(c) The appropriate board of professional registration and examination shall report to the commissioner the board's findings, the action taken, and the final disposition of each case involving review of a health care provider's fitness to practice forwarded under this section.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.12.



CHAPTER 10. MEDICAL REVIEW PANEL

IC 34-18-10-1
Establishment of medical review panels
Sec. 1. This chapter provides for the establishment of medical review panels to review proposed malpractice complaints against health care providers covered by this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-2
Request for formation of panels
Sec. 2. Not earlier than twenty (20) days after the filing of a proposed complaint, either party may request the formation of a medical review panel by serving a request by registered or certified mail upon all parties and the commissioner.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-3
Members; chairman; powers and duties
Sec. 3. (a) A medical review panel consists of one (1) attorney and three (3) health care providers.
(b) The attorney member of the medical review panel shall act as chairman of the panel and in an advisory capacity but may not vote.
(c) The chairman of the medical review panel shall expedite the selection of the other panel members, convene the panel, and expedite the panel's review of the proposed complaint. The chairman may establish a reasonable schedule for submission of evidence to the medical review panel but must allow sufficient time for the parties to make full and adequate presentation of related facts and authorities.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-4
Selection of panel members
Sec. 4. A medical review panel shall be selected in the following manner:
(1) Within fifteen (15) days after the filing of a request for formation of a medical review panel under section 2 of this chapter, the parties shall select a panel chairman by agreement. If no agreement on a panel chairman can be reached, either party may request the clerk of the supreme court to draw at random a list of five (5) names of attorneys who:
(A) are qualified to practice;
(B) are presently on the rolls of the supreme court; and
(C) maintain offices in the county of venue designated in the proposed complaint or in a contiguous county.
(2) Before selecting the random list, the clerk shall collect a twenty-five dollar ($25) medical review panel selection fee from the party making the request for the formation of the

random list.
(3) The clerk shall notify the parties, and the parties shall then strike names alternately with the plaintiff striking first until one (1) name remains. The remaining attorney shall be the chairman of the panel.
(4) After the striking, the plaintiff shall notify the chairman and all other parties of the name of the chairman.
(5) If a party does not strike a name within five (5) days after receiving notice from the clerk:
(A) the opposing party shall, in writing, request the clerk to strike for the party; and
(B) the clerk shall strike for that party.
(6) When one (1) name remains, the clerk shall within five (5) days notify the chairman and all other parties of the name of the chairman.
(7) Within fifteen (15) days after being notified by the clerk of being selected as chairman, the chairman shall:
(A) send a written acknowledgment of appointment to the clerk; or
(B) show good cause for relief from serving as provided in section 12 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-5
Eligibility for panel membership
Sec. 5. Except for health care providers who are health facility administrators, all health care providers in Indiana, whether in the teaching profession or otherwise, who hold a license to practice in their profession shall be available for selection as members of the medical review panel. Health facility administrators may not be members of the medical review panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-6
Selection of members by parties
Sec. 6. Each party to the action has the right to select one (1) health care provider, and upon selection, the two (2) health care providers thus selected shall select the third panelist.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-7
Selection of panel members by multiple parties
Sec. 7. If there are multiple plaintiffs or defendants, only one (1) health care provider shall be selected per side. The plaintiff, whether single or multiple, has the right to select one (1) health care provider and the defendant, whether single or multiple, has the right to select one (1) health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-8 Panelists to be members of defendant's profession
Sec. 8. If there is only one (1) party defendant who is an individual, two (2) of the panelists selected must be members of the profession identified in IC 34-18-2-14(1) of which the defendant is a member. If the individual defendant is a health care professional who specializes in a limited area, two (2) of the panelists selected must be health care professionals who specialize in the same area as the defendant.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-9
Selection periods; notification; selections by chairman
Sec. 9. Within fifteen (15) days after the chairman is selected, both parties shall select a health care provider and the parties shall notify the other party and the chairman of their selection. If a party fails to make a selection within the time provided, the chairman shall make the selection and notify both parties. Within fifteen (15) days after their selection, the health care provider members shall select the third member within the time provided and notify the chairman and the parties. If the providers fail to make a selection, the chairman shall make the selection and notify both parties.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-10
Challenges to panel member selections
Sec. 10. Within ten (10) days after the selection of a panel member, written challenge without cause may be made to the panel member. Upon challenge or excuse, the party whose appointee was challenged or dismissed shall select another panelist. If the challenged or dismissed panel member was selected by the other two (2) panel members, the panel members shall make a new selection. If two (2) such challenges are made and submitted, the chairman shall within ten (10) days appoint a panel consisting of three (3) qualified panelists and each side shall, within ten (10) days after the appointment, strike one (1) panelist. The party whose appointment was challenged shall strike last, and the remaining member shall serve.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-11
Formation of panel; notice to commissioner and parties
Sec. 11. When a medical review panel is formed, the chairman shall within five (5) days notify the commissioner and the parties by registered or certified mail of the following:
(1) The names and addresses of the panel members.
(2) The date on which the last member was selected.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-12
Excusing members from service      Sec. 12. (a) A member of a medical review panel who is selected under this chapter shall serve unless:
(1) the parties by agreement excuse the panelist; or
(2) the panelist is excused as provided in this section for good cause shown.
(b) To show good cause for relief from serving, the attorney selected as chairman of a medical review panel must serve an affidavit upon the clerk of the supreme court. The affidavit must set out the facts showing that service would constitute an unreasonable burden or undue hardship. The clerk may excuse the attorney from serving. The attorney shall notify all parties, who shall then select a new chairman as provided in section 4 of this chapter.
(c) To show good cause for relief from serving, a health care provider member of a medical review panel must serve an affidavit upon the panel chairman. The affidavit must set out the facts showing that service would constitute an unreasonable burden or undue hardship. The chairman may excuse the member from serving and notify all parties.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-13
Panel expert opinion; time for issuance
Sec. 13. (a) The panel shall give its expert opinion within one hundred eighty (180) days after the selection of the last member of the initial panel. However, if:
(1) the chairman of the panel is removed under section 15 of this chapter, another member of the panel is removed under section 16 of this chapter, or any member of the panel, including the chairman, is removed by a court order; and
(2) a new member is selected to replace the removed member more than ninety (90) days after the last member of the initial panel is selected;
the panel has ninety (90) days after the selection of the new member to give an expert opinion.
(b) If the panel has not given an opinion within the time allowed under subsection (a), the panel shall submit a report to the commissioner, stating the reasons for the delay.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-14
Sanction for failure to act as required by chapter
Sec. 14. A party, attorney, or panelist who fails to act as required by this chapter without good cause shown is subject to mandate or appropriate sanctions upon application to the court designated in the proposed complaint as having jurisdiction.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-15
Removal of chairman
Sec. 15. (a) The commissioner may remove the chairman of the

panel if the commissioner determines that the chairman is not fulfilling the duties imposed upon the chairman by this chapter.
(b) If the chairman is removed under this section, a new chairman shall be selected under this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-16
Removal of panel member
Sec. 16. (a) The chairman may remove a member of the panel if the chairman determines that the member is not fulfilling the duties imposed upon the panel members by this chapter.
(b) If a member is removed under this section, a new member shall be selected under this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-17
Evidence; oath
Sec. 17. (a) The evidence in written form to be considered by the medical review panel shall be promptly submitted by the respective parties.
(b) The evidence may consist of medical charts, x-rays, lab tests, excerpts of treatises, depositions of witnesses including parties, and any other form of evidence allowable by the medical review panel.
(c) Depositions of parties and witnesses may be taken before the convening of the panel.
(d) The chairman shall ensure that before the panel gives its expert opinion under section 22 of this chapter, each panel member has the opportunity to review every item of evidence submitted by the parties.
(e) Before considering any evidence or deliberating with other panel members, each member of the medical review panel shall take an oath in writing on a form provided by the panel chairman, which must read as follows:
"I (swear) (affirm) under penalties of perjury that I will well and truly consider the evidence submitted by the parties; that I will render my opinion without bias, based upon the evidence submitted by the parties, and that I have not and will not communicate with any party or representative of a party before rendering my opinion, except as authorized by law.".
As added by P.L.1-1998, SEC.13.

IC 34-18-10-18
Communication with panel by parties or their agents prohibited
Sec. 18. Neither a party, a party's agent, a party's attorney, nor a party's insurance carrier may communicate with any member of the panel, except as authorized by law, before the giving of the panel's expert opinion under section 22 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-19 Preparation of opinion by chairman
Sec. 19. The chairman of the panel shall advise the panel relative to any legal question involved in the review proceeding and shall prepare the opinion of the panel as provided in section 22 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-20
Convening and questioning of panel
Sec. 20. (a) Either party, after submission of all evidence and upon ten (10) days notice to the other side, has the right to convene the panel at a time and place agreeable to the members of the panel. Either party may question the panel concerning any matters relevant to issues to be decided by the panel before the issuance of the panel's report.
(b) The chairman of the panel shall preside at all meetings. Meetings shall be informal.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-21
Duties of panel in conduct of inquiry; access to information
Sec. 21. (a) The panel has the right and duty to request all necessary information.
(b) The panel may consult with medical authorities.
(c) The panel may examine reports of other health care providers necessary to fully inform the panel regarding the issue to be decided.
(d) Both parties shall have full access to any material submitted to the panel.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-22
Expert opinions
Sec. 22. (a) The panel has the sole duty to express the panel's expert opinion as to whether or not the evidence supports the conclusion that the defendant or defendants acted or failed to act within the appropriate standards of care as charged in the complaint.
(b) After reviewing all evidence and after any examination of the panel by counsel representing either party, the panel shall, within thirty (30) days, give one (1) or more of the following expert opinions, which must be in writing and signed by the panelists:
(1) The evidence supports the conclusion that the defendant or defendants failed to comply with the appropriate standard of care as charged in the complaint.
(2) The evidence does not support the conclusion that the defendant or defendants failed to meet the applicable standard of care as charged in the complaint.
(3) There is a material issue of fact, not requiring expert opinion, bearing on liability for consideration by the court or jury.
(4) The conduct complained of was or was not a factor of the

resultant damages. If so, whether the plaintiff suffered:
(A) any disability and the extent and duration of the disability; and
(B) any permanent impairment and the percentage of the impairment.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-23
Report of panel as evidence at trial; members as witnesses
Sec. 23. A report of the expert opinion reached by the medical review panel is admissible as evidence in any action subsequently brought by the claimant in a court of law. However, the expert opinion is not conclusive, and either party, at the party's cost, has the right to call any member of the medical review panel as a witness. If called, a witness shall appear and testify.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-24
Immunity from civil liability
Sec. 24. A panelist has absolute immunity from civil liability for all communications, findings, opinions, and conclusions made in the course and scope of duties prescribed by this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-10-25
Compensation of members
Sec. 25. (a) Each health care provider member of the medical review panel is entitled to be paid:
(1) up to three hundred fifty dollars ($350) for all work performed as a member of the panel, exclusive of time involved if called as a witness to testify in court; and
(2) reasonable travel expense.
(b) The chairman of the panel is entitled to be paid:
(1) at the rate of two hundred fifty dollars ($250) per diem, not to exceed two thousand dollars ($2,000); and
(2) reasonable travel expenses.
(c) The chairman shall keep an accurate record of the time and expenses of all the members of the panel. The record shall be submitted to the parties for payment with the panel's report.
(d) Fees of the panel, including travel expenses and other expenses of the review, shall be paid by the side in whose favor the majority opinion is written. If there is no majority opinion, each side shall pay fifty percent (50%) of the cost.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.13.

IC 34-18-10-26
Copies of reports
Sec. 26. The chairman shall submit a copy of the panel's report to:
(1) the commissioner; and         (2) all parties and attorneys;
by registered or certified mail within five (5) days after the panel gives its opinion.
As added by P.L.1-1998, SEC.13.



CHAPTER 11. PRELIMINARY DETERMINATION OF AFFIRMATIVE DEFENSE OR ISSUE OF LAW OR FACT; DISCOVERY

IC 34-18-11-1
Discovery; preliminary rulings
Sec. 1. (a) A court having jurisdiction over the subject matter and the parties to a proposed complaint filed with the commissioner under this article may, upon the filing of a copy of the proposed complaint and a written motion under this chapter, do one (1) or both of the following:
(1) preliminarily determine an affirmative defense or issue of law or fact that may be preliminarily determined under the Indiana Rules of Procedure; or
(2) compel discovery in accordance with the Indiana Rules of Procedure.
(b) The court has no jurisdiction to rule preliminarily upon any affirmative defense or issue of law or fact reserved for written opinion by the medical review panel under IC 34-18-10-22(b)(1), IC 34-18-10-22(b)(2), and IC 34-18-10-22(b)(4).
(c) The court has jurisdiction to entertain a motion filed under this chapter only during that time after a proposed complaint is filed with the commissioner under this article but before the medical review panel gives the panel's written opinion under IC 34-18-10-22.
(d) The failure of any party to move for a preliminary determination or to compel discovery under this chapter before the medical review panel gives the panel's written opinion under IC 34-18-10-22 does not constitute the waiver of any affirmative defense or issue of law or fact.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-2
Invoking jurisdiction of the court; issuance of summons
Sec. 2. (a) A party to a proceeding commenced under this article, the commissioner, or the chairman of a medical review panel, if any, may invoke the jurisdiction of the court by paying the statutory filing fee to the clerk and filing a copy of the proposed complaint and motion with the clerk.
(b) The filing of a copy of the proposed complaint and motion with the clerk confers jurisdiction upon the court over the subject matter and the parties to the proceeding for the limited purposes stated in this chapter, including the taxation and assessment of costs or the allowance of expenses, including reasonable attorney's fees, or both.
(c) The moving party or the moving party's attorney shall cause as many summonses as are necessary to be issued by the clerk and served on the commissioner, each nonmoving party to the proceedings, and the chairman of the medical review panel, if any, unless the commissioner or the chairman is the moving party, together with a copy of the proposed complaint and a copy of the

motion under Rules 4 through 4.17 of the Indiana Rules of Trial Procedure.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-3
Time for reply to motion; rulings
Sec. 3. (a) Each nonmoving party to the proceeding, including the commissioner and the chairman of the medical review panel, if any, shall have a period of twenty (20) days after service, or a period of twenty-three (23) days after service if service is by mail, to appear and file and serve a written response to the motion, unless the court, for cause shown, orders the period enlarged.
(b) The court shall enter a ruling on the motion:
(1) within thirty (30) days after the motion is heard; or
(2) if no hearing is requested, granted or ordered, within thirty (30) days after the date on which the last written response to the motion is filed.
(c) The court shall order the clerk to serve a copy of the court's ruling on the motion by ordinary mail on the commissioner, each party to the proceeding, and the chairman of the medical review panel, if any.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-4
Stay of proceedings
Sec. 4. Upon the filing of a copy of the proposed complaint and motion with the clerk of the court, all further proceedings before the medical review panel shall be stayed automatically until the court has entered a ruling on the motion.
As added by P.L.1-1998, SEC.13.

IC 34-18-11-5
Enforcement
Sec. 5. The court may enforce its ruling on any motion filed under this chapter in accordance with the Indiana Rules of Procedure, subject to the right of appeal.
As added by P.L.1-1998, SEC.13.



CHAPTER 12. LIABILITY BASED ON BREACH OF CONTRACT; INFORMED CONSENT

IC 34-18-12-1
Health care provider liability; actions based on breach of contract
Sec. 1. Liability may not be imposed on a health care provider on the basis of an alleged breach of contract, express or implied, assuring results to be obtained from any procedure undertaken in the course of health care, unless the contract is in writing and signed by that health care provider or by an authorized agent of the health care provider.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-2
Informed consent; rebuttable presumption
Sec. 2. If a patient's written consent is:
(1) signed by the patient or the patient's authorized representative;
(2) witnessed by an individual at least eighteen (18) years of age; and
(3) explained, orally or in the written consent, to the patient or the patient's authorized representative before a treatment, procedure, examination, or test is undertaken;
a rebuttable presumption is created that the consent is an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-3
Informed written consent; explanation of proposed treatment, outcome, and risks
Sec. 3. The explanation given in accordance with section 2(3) of this chapter must include the following information:
(1) The general nature of the patient's condition.
(2) The proposed treatment, procedure, examination, or test.
(3) The expected outcome of the treatment, procedure, examination, or test.
(4) The material risks of the treatment, procedure, examination, or test.
(5) The reasonable alternatives to the treatment, procedure, examination, or test.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-4
Duty to obtain informed consent
Sec. 4. This chapter does not relieve a qualified health care provider of the duty to obtain an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-5 Withdrawal of consent
Sec. 5. This chapter does not prevent a patient, after having signed a consent, from withdrawing that consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-6
Writing not required
Sec. 6. This chapter does not require that a patient's consent or the information described under section 3 of this chapter be in writing in all cases.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-7
Compliance with chapter
Sec. 7. Compliance with this chapter is not required to create an informed consent.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-8
Patient refusal to receive information
Sec. 8. A patient may refuse to receive some or all of the information described in section 3 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-12-9
Consent not required; mental disability or emergency
Sec. 9. Sections 2 and 3 of this chapter do not apply to a person who is mentally incapable of understanding the information required to be provided by section 3 of this chapter. This section does not require consent to health care in an emergency.
As added by P.L.1-1998, SEC.13.



CHAPTER 13. MALPRACTICE COVERAGE

IC 34-18-13-1
Liability under chapter dependent upon maintenance of malpractice liability insurance
Sec. 1. Only while malpractice liability insurance remains in force are the health care provider and the health care provider's insurer liable to a patient or the patient's representative for malpractice to the extent and in the manner specified in this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-2
Acceptance of article; filing of proof of financial responsibility
Sec. 2. The filing of proof of financial responsibility with the commissioner constitutes, on the part of the insurer, a conclusive and unqualified acceptance of this article.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-3
Policy terms limiting liability void
Sec. 3. A provision in a policy attempting to limit or modify the liability of the insurer contrary to this article is void.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-4
Included policy pensions
Sec. 4. Every policy issued under this article (or IC 27-12 before its repeal) is considered to include the following provisions, and any change made by legislation adopted by the general assembly as fully as if the change were written in the policy:
(1) The insurer assumes all obligations to pay an award imposed against its insured under this article (or IC 27-12 before its repeal).
(2) A termination of this policy by cancellation initiated by the insurance company is not effective for patients claiming against the insured covered by the policy, unless at least thirty (30) days before the taking effect of the cancellation, a written notice giving the date upon which termination becomes effective has been received by the insured and the commissioner at their offices.
(3) A termination of this policy by cancellation initiated by the insured is not effective for patients claiming against the insured covered by the policy, unless at least thirty (30) days before the taking effect of the cancellation, a written notice giving the date upon which termination becomes effective has been received by the commissioner at the commissioner's office.
As added by P.L.1-1998, SEC.13.

IC 34-18-13-5 Insurer's failure to pay judgment; revocation of policy form
Sec. 5. If an insurer fails or refuses to pay a final judgment, except during the pendency of an appeal, or fails, or refuses to comply with this article, in addition to any other legal remedy, the commissioner may also revoke the approval of the insurer's policy form until the insurer pays the award or judgment or has complied with the violated provisions of this article and has resubmitted its policy form and received the approval of the commissioner.
As added by P.L.1-1998, SEC.13.



CHAPTER 14. LIMITS ON DAMAGES

IC 34-18-14-1
"Cost of the periodic payments agreement" defined
Sec. 1. As used in this chapter, "cost of the periodic payments agreement" means the amount expended by the health care provider (or its insurer), the commissioner, or the commissioner and the health care provider (or its insurer), at the time the periodic payments agreement is made, to obtain the commitment from a third party to make available money for use as future payment, the total of which may exceed the limits provided in section 3 of this chapter.
As added by P.L.1-1998, SEC.13.

IC 34-18-14-2
"Periodic payments agreement" defined
Sec. 2. As used in this chapter, "periodic payments agreement" means a contract between a health care provider (or its insurer) and the patient (or the patient's estate), under which the health care provider is relieved from possible liability in consideration of:
(1) a present payment of money to the patient (or the patient's estate); and
(2) one (1) or more payments to the patient (or the patient's estate) in the future;
whether or not some or all of the payments are contingent upon the patient's survival to the proposed date of payment.
As added by P.L.1-1998, SEC.13.

IC 34-18-14-3
Recovery limitations
Sec. 3. (a) The total amount recoverable for an injury or death of a patient may not exceed the following:
(1) Five hundred thousand dollars ($500,000) for an act of malpractice that occurs before January 1, 1990.
(2) Seven hundred fifty thousand dollars ($750,000) for an act of malpractice that occurs:
(A) after December 31, 1989; and
(B) before July 1, 1999.
(3) One million two hundred fifty thousand dollars ($1,250,000) for an act of malpractice that occurs after June 30, 1999.
(b) A health care provider qualified under this article (or IC 27-12 before its repeal) is not liable for an amount in excess of two hundred fifty thousand dollars ($250,000) for an occurrence of malpractice.
(c) Any amount due from a judgment or settlement that is in excess of the total liability of all liable health care providers, subject to subsections (a), (b), and (d), shall be paid from the patient's compensation fund under IC 34-18-15.
(d) If a health care provider qualified under this article (or IC 27-12 before its repeal) admits liability or is adjudicated liable solely by reason of the conduct of another health care provider who

is an officer, agent, or employee of the health care provider acting in the course and scope of employment and qualified under this article (or IC 27-12 before its repeal), the total amount that shall be paid to the claimant on behalf of the officer, agent, or employee and the health care provider by the health care provider or its insurer is two hundred fifty thousand dollars ($250,000). The balance of an adjudicated amount to which the claimant is entitled shall be paid by other liable health care providers or the patient's compensation fund, or both.
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.14.

IC 34-18-14-4
Discharge of possible liability; periodic payments agreement
Sec. 4. (a) If the possible liability of the health care provider to the patient is discharged solely through an immediate payment, the limitations on recovery from a health care provider stated in section 3(b) and 3(d) of this chapter apply without adjustment.
(b) If the health care provider agrees to discharge its possible liability to the patient through a periodic payments agreement, the amount of the patient's recovery from a health care provider in a case under this subsection is the amount of any immediate payment made by the health care provider or the health care provider's insurer to the patient, plus the cost of the periodic payments agreement to the health care provider or the health care provider's insurer. For the purpose of determining the limitations on recovery stated in section 3(b) and 3(d) of this chapter and for the purpose of determining the question under IC 34-18-15-3 of whether the health care provider or the health care provider's insurer has agreed to settle its liability by payment of its policy limits, the sum of:
(1) the present payment of money to the patient (or the patient's estate) by the health care provider (or the health care provider's insurer); plus
(2) the cost of the periodic payments agreement expended by the health care provider (or the health care provider's insurer);
must exceed one hundred eighty-seven thousand dollars ($187,000).
(c) More than one (1) health care provider may contribute to the cost of a periodic payments agreement, and in such an instance the sum of the amounts expended by each health care provider for immediate payments and for the cost of the periodic payments agreement shall be used to determine whether the one hundred eighty-seven thousand dollar ($187,000) requirement in subsection (b) has been satisfied. However, one (1) health care provider or its insurer must be liable for at least fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.13. Amended by P.L.111-1998, SEC.15.

IC 34-18-14-5
Limitations on recovery from fund; direct payments; periodic payments      Sec. 5. (a) If the possible liability of the fund to the patient is discharged solely through a direct payment made under IC 34-18-15-1, the limitations on recovery from the patient's compensation fund established under section 3 of this chapter apply without adjustment.
(b) If an agreement is made to discharge the fund's possible liability to the patient through a periodic payments agreement, the amount of the patient's recovery from the fund is:
(1) the amount of any immediate payment made directly to the patient from the fund; plus
(2) the cost of the periodic payments agreement paid by the commissioner on behalf of the fund;
for the purposes of the limitations on recovery from the fund established under section 3 of this chapter.
As added by P.L.1-1998, SEC.13.



CHAPTER 15. PAYMENT FROM THE PATIENT'S COMPENSATION FUND

IC 34-18-15-1
Discharge of obligations
Sec. 1. (a) The obligation to pay an amount from the patient's compensation fund under IC 34-18-14-3(c), IC 34-18-6-6, or section 3 of this chapter (or IC 27-12-14-3(c), IC 27-12-6-6, or IC 27-12-15-3 before their repeal) may be discharged as follows:
(1) Payment in one (1) lump amount.
(2) An agreement requiring periodic payments from the fund over a period of years.
(3) The purchase of an annuity payable to the patient.
(4) Any combination of subdivisions (1), (2), and (3).
(b) The commissioner may contract with approved insurers to insure the ability of the fund to make periodic payments under subsection (a)(2).
As added by P.L.1-1998, SEC.13.

IC 34-18-15-2
Periodic payments; combined payments
Sec. 2. Notwithstanding IC 34-18-6, the commissioner may:
(1) discharge the possible liability of the patient's compensation fund to a patient through a periodic payments agreement (as defined in IC 34-18-14-2); and
(2) combine money from the fund with money of the health care provider (or its insurer) to pay the cost of the periodic payments agreement with the patient (or the patient's estate). However, the amount provided by the commissioner may not exceed eighty percent (80%) of the total amount expended for the agreement.
As added by P.L.1-1998, SEC.13.

IC 34-18-15-3
Demand in excess of policy limits; procedure
Sec. 3. If a health care provider or its insurer has agreed to settle its liability on a claim by payment of its policy limits of two hundred fifty thousand dollars ($250,000), and the claimant is demanding an amount in excess of that amount, the following procedure must be followed:
(1) A petition shall be filed by the claimant in the court named in the proposed complaint, or in the circuit or superior court of Marion County, at the claimant's election, seeking:
(A) approval of an agreed settlement, if any; or
(B) demanding payment of damages from the patient's compensation fund.
(2) A copy of the petition with summons shall be served on the commissioner, the health care provider, and the health care provider's insurer, and must contain sufficient information to inform the other parties about the nature of the claim and the

additional amount demanded.
(3) The commissioner and either the health care provider or the insurer of the health care provider may agree to a settlement with the claimant from the patient's compensation fund, or the commissioner, the health care provider, or the insurer of the health care provider may file written objections to the payment of the amount demanded. The agreement or objections to the payment demanded shall be filed within twenty (20) days after service of summons with copy of the petition attached to the summons.
(4) The judge of the court in which the petition is filed shall set the petition for approval or, if objections have been filed, for hearing, as soon as practicable. The court shall give notice of the hearing to the claimant, the health care provider, the insurer of the health care provider, and the commissioner.
(5) At the hearing, the commissioner, the claimant, the health care provider, and the insurer of the health care provider may introduce relevant evidence to enable the court to determine whether or not the petition should be approved if the evidence is submitted on agreement without objections. If the commissioner, the health care provider, the insurer of the health care provider, and the claimant cannot agree on the amount, if any, to be paid out of the patient's compensation fund, the court shall, after hearing any relevant evidence on the issue of claimant's damage submitted by any of the parties described in this section, determine the amount of claimant's damages, if any, in excess of the two hundred fifty thousand dollars ($250,000) already paid by the insurer of the health care provider. The court shall determine the amount for which the fund is liable and make a finding and judgment accordingly. In approving a settlement or determining the amount, if any, to be paid from the patient's compensation fund, the court shall consider the liability of the health care provider as admitted and established.
(6) A settlement approved by the court may not be appealed. A judgment of the court fixing damages recoverable in a contested proceeding is appealable pursuant to the rules governing appeals in any other civil case tried by the court.
(7) A release executed between the parties does not bar access to the patient's compensation fund unless the release specifically provides otherwise.
As added by P.L.1-1998, SEC.13. Amended by P.L.233-1999, SEC.15.

IC 34-18-15-4
Failure to pay settlement or judgment
Sec. 4. If a health care provider or the health care provider's surety or liability insurance carrier fails to pay any agreed settlement or final judgment within ninety (90) days, the agreed settlement or final judgment shall be paid from the patient's compensation fund, and the

fund shall be subrogated to any and all of claimant's rights against the health care provider, the health care provider's surety or liability insurance carrier, or both, with interest, reasonable costs, and attorney's fees.
As added by P.L.1-1998, SEC.13.



CHAPTER 16. EVIDENCE OF ADVANCED PAYMENT; ASSIGNABILITY OF CLAIM

IC 34-18-16-1
Advanced payment not admission of liability
Sec. 1. Except as provided in IC 34-18-15-3, any advance payment made by the defendant health care provider or the health care provider's insurer to or for the plaintiff or any other person may not be construed as an admission of liability for injuries or damages suffered by the plaintiff or anyone else in an action brought for medical malpractice.
As added by P.L.1-1998, SEC.13.

IC 34-18-16-2
Admissibility; payment exceeds liability of defendant; adjustment of judgments
Sec. 2. (a) Evidence of an advance payment is not admissible until there is a final judgment in favor of the plaintiff. In this case the court shall reduce the judgment to the plaintiff to the extent of the advance payment. The advance payment inures to the exclusive benefit of the defendant or the defendant's insurer making the payment.
(b) If the advance payment exceeds the liability of the defendant or the insurer making the advance payment, the court shall order any adjustment necessary to equalize the amount that each defendant is obligated to pay, exclusive of costs. An advance payment in excess of an award is not repayable by the person receiving the advance payment.
As added by P.L.1-1998, SEC.13.

IC 34-18-16-3
Claim not assignable
Sec. 3. A patient's claim for compensation under this article is not assignable.
As added by P.L.1-1998, SEC.13.



CHAPTER 17. RESIDUAL MALPRACTICE INSURANCE AUTHORITY

IC 34-18-17-1
Purpose of chapter
Sec. 1. The purpose of this chapter is to make malpractice liability insurance available to risks (as defined in this article).
As added by P.L.1-1998, SEC.13.

IC 34-18-17-2
Residual malpractice authority created
Sec. 2. (a) The residual malpractice insurance authority is created.
(b) The department of insurance is designated as the residual malpractice insurance authority for the purposes of this article.
(c) The authority may engage in making malpractice liability insurance, as described in IC 27-1-5-1, Class 2(h), in Indiana.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-3
Appointment of risk manager; liability limit
Sec. 3. The commissioner shall appoint a risk manager for the authority. The separate, personal, or independent assets of the risk manager are not liable for or subject to use or expenditure for the purpose of providing insurance by the authority.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-4
Powers and duties of risk manager
Sec. 4. In the administration and provision for malpractice liability insurance by the authority, the risk manager shall do the following:
(1) Obey all Indiana statutes and rules that apply to insurance described in IC 27-1-5-1, Class 2(h).
(2) Prepare and file appropriate forms with the department of insurance.
(3) Prepare and file premium rates with the department of insurance.
(4) Perform the underwriting function.
(5) Dispose of all claims and litigations arising out of insurance policies.
(6) Maintain adequate books and records.
(7) File an annual financial statement regarding its operations under this chapter with the department of insurance on forms prescribed by the commissioner.
(8) Obtain private reinsurance for the authority, if necessary.
(9) Prepare and file for approval of the commissioner a schedule of agent's compensation.
(10) Prepare and file a plan of operations with the commissioner for approval.
As added by P.L.1-1998, SEC.13.
IC 34-18-17-5
Compensation of risk manager
Sec. 5. The risk manager shall receive, as compensation for services, a percentage of all premiums received by the risk manager under this chapter, as determined by the commissioner. The rate of compensation may be adjusted by the commissioner.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-6
Applications for insurance
Sec. 6. If a risk, after diligent effort, has been declined by at least two (2) insurers, the risk may forward an application to the risk manager, together with evidence of the two (2) declinations.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-7
Rejection of risk by manager; appeal
Sec. 7. If the risk manager declines to accept the risk, notice of declination, together with the reasons, shall be sent to the applicant and the commissioner. The applicant has ten (10) days after the date of notice to file an appeal for review by the commissioner. On appeal, the commissioner shall review the decision of the risk manager and enter an appropriate order.
As added by P.L.1-1998, SEC.13.

IC 34-18-17-8
Investment of surplus premiums over losses; segregation of funds
Sec. 8. All money appropriated by the state and any surplus of premiums over losses and expenses received by the authority shall be placed in a segregated fund and shall be invested and reinvested by the commissioner within the limitations set forth in IC 27-1-13. Investment income generated shall remain in the segregated fund.
As added by P.L.1-1998, SEC.13.



CHAPTER 18. ATTORNEY'S FEES

IC 34-18-18-1
Limitation on fees
Sec. 1. When a plaintiff is represented by an attorney in the prosecution of the plaintiff's claim, the plaintiff's attorney's fees from any award made from the patient's compensation fund may not exceed fifteen percent (15%) of any recovery from the fund.
As added by P.L.1-1998, SEC.13.

IC 34-18-18-2
Per diem payment by written agreement
Sec. 2. A patient has the right to elect to pay for the attorney's services on a mutually satisfactory per diem basis. The election, however, must be exercised in written form at the time of employment.
As added by P.L.1-1998, SEC.13.






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. CAUSES OF ACTION: PRODUCTS LIABILITY

CHAPTER 1. GENERAL PROVISIONS

IC 34-20-1-1
Application of article
Sec. 1. This article governs all actions that are:
(1) brought by a user or consumer;
(2) against a manufacturer or seller; and
(3) for physical harm caused by a product;
regardless of the substantive legal theory or theories upon which the action is brought.
As added by P.L.1-1998, SEC.15.

IC 34-20-1-2
Remedies cumulative
Sec. 2. This article shall not be construed to limit any other action from being brought against a seller of a product.
As added by P.L.1-1998, SEC.15.

IC 34-20-1-3
Severability
Sec. 3. If a provision of this article or its application to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications, and to this end the provisions of this article are severable.
As added by P.L.1-1998, SEC.15.

IC 34-20-1-4
Effective date
Sec. 4. This article does not apply to a cause of action that accrues before June 1, 1978.
As added by P.L.1-1998, SEC.15.



CHAPTER 2. PRODUCT LIABILITY ACTIONS

IC 34-20-2-1
Grounds for action
Sec. 1. Except as provided in section 3 of this chapter, a person who sells, leases, or otherwise puts into the stream of commerce any product in a defective condition unreasonably dangerous to any user or consumer or to the user's or consumer's property is subject to liability for physical harm caused by that product to the user or consumer or to the user's or consumer's property if:
(1) that user or consumer is in the class of persons that the seller should reasonably foresee as being subject to the harm caused by the defective condition;
(2) the seller is engaged in the business of selling the product; and
(3) the product is expected to and does reach the user or consumer without substantial alteration in the condition in which the product is sold by the person sought to be held liable under this article.
As added by P.L.1-1998, SEC.15.

IC 34-20-2-2
Exercise of reasonable care; privity
Sec. 2. The rule stated in section 1 of this chapter applies although:
(1) the seller has exercised all reasonable care in the manufacture and preparation of the product; and
(2) the user or consumer has not bought the product from or entered into any contractual relation with the seller.
However, in an action based on an alleged design defect in the product or based on an alleged failure to provide adequate warnings or instructions regarding the use of the product, the party making the claim must establish that the manufacturer or seller failed to exercise reasonable care under the circumstances in designing the product or in providing the warnings or instructions.
As added by P.L.1-1998, SEC.15.

IC 34-20-2-3
Strict liability of manufacturer
Sec. 3. A product liability action based on the doctrine of strict liability in tort may not be commenced or maintained against a seller of a product that is alleged to contain or possess a defective condition unreasonably dangerous to the user or consumer unless the seller is a manufacturer of the product or of the part of the product alleged to be defective.
As added by P.L.1-1998, SEC.15.

IC 34-20-2-4
Principal distributor or seller considered manufacturer      Sec. 4. If a court is unable to hold jurisdiction over a particular manufacturer of a product or part of a product alleged to be defective, then that manufacturer's principal distributor or seller over whom a court may hold jurisdiction shall be considered, for the purposes of this chapter, the manufacturer of the product.
As added by P.L.1-1998, SEC.15.



CHAPTER 3. STATUTE OF LIMITATIONS

IC 34-20-3-1
Negligence and strict liability in tort actions
Sec. 1. (a) This section applies to all persons regardless of minority or legal disability. Notwithstanding IC 34-11-6-1, this section applies in any product liability action in which the theory of liability is negligence or strict liability in tort.
(b) Except as provided in section 2 of this chapter, a product liability action must be commenced:
(1) within two (2) years after the cause of action accrues; or
(2) within ten (10) years after the delivery of the product to the initial user or consumer.
However, if the cause of action accrues at least eight (8) years but less than ten (10) years after that initial delivery, the action may be commenced at any time within two (2) years after the cause of action accrues.
As added by P.L.1-1998, SEC.15.

IC 34-20-3-2
Asbestos related actions
Sec. 2. (a) A product liability action that is based on:
(1) property damage resulting from asbestos; or
(2) personal injury, disability, disease, or death resulting from exposure to asbestos;
must be commenced within two (2) years after the cause of action accrues. The subsequent development of an additional asbestos related disease or injury is a new injury and is a separate cause of action.
(b) A product liability action for personal injury, disability, disease, or death resulting from exposure to asbestos accrues on the date when the injured person knows that the person has an asbestos related disease or injury.
(c) A product liability action for property damage accrues on the date when the injured person knows that the property damage has resulted from asbestos.
(d) This section applies only to product liability actions against:
(1) persons who mined and sold commercial asbestos; and
(2) funds that have, as a result of bankruptcy proceedings or to avoid bankruptcy proceedings, been created for the payment of asbestos related disease claims or asbestos related property damage claims.
(e) For the purposes of IC 1-1-1-8, if any part of this section is held invalid, the entire section is void.
(f) Except for the cause of action expressly recognized in this section, this section does not otherwise modify the limitation of action or repose period contained in section 1 of this chapter.
As added by P.L.1-1998, SEC.15.



CHAPTER 4. DEFECTIVE PRODUCTS

IC 34-20-4-1
Products considered defective
Sec. 1. A product is in a defective condition under this article if, at the time it is conveyed by the seller to another party, it is in a condition:
(1) not contemplated by reasonable persons among those considered expected users or consumers of the product; and
(2) that will be unreasonably dangerous to the expected user or consumer when used in reasonably expectable ways of handling or consumption.
As added by P.L.1-1998, SEC.15.

IC 34-20-4-2
Failure to provide adequate warnings or instructions
Sec. 2. A product is defective under this article if the seller fails to:
(1) properly package or label the product to give reasonable warnings of danger about the product; or
(2) give reasonably complete instructions on proper use of the product;
when the seller, by exercising reasonable diligence, could have made such warnings or instructions available to the user or consumer.
As added by P.L.1-1998, SEC.15.

IC 34-20-4-3
Products made safe for reasonably expectable handling and consumption not considered defective
Sec. 3. A product is not defective under this article if it is safe for reasonably expectable handling and consumption. If an injury results from handling, preparation for use, or consumption that is not reasonably expectable, the seller is not liable under this article.
As added by P.L.1-1998, SEC.15.

IC 34-20-4-4
Products incapable of being made safe not considered defective
Sec. 4. A product is not defective under this article if the product is incapable of being made safe for its reasonably expectable use, when manufactured, sold, handled, and packaged properly.
As added by P.L.1-1998, SEC.15.



CHAPTER 5. REBUTTABLE PRESUMPTION THAT PRODUCT IS NOT DEFECTIVE

IC 34-20-5-1
Rebuttable presumption
Sec. 1. In a product liability action, there is a rebuttable presumption that the product that caused the physical harm was not defective and that the manufacturer or seller of the product was not negligent if, before the sale by the manufacturer, the product:
(1) was in conformity with the generally recognized state of the art applicable to the safety of the product at the time the product was designed, manufactured, packaged, and labeled; or
(2) complied with applicable codes, standards, regulations, or specifications established, adopted, promulgated, or approved by the United States or by Indiana, or by an agency of the United States or Indiana.
As added by P.L.1-1998, SEC.15.



CHAPTER 6. DEFENSES

IC 34-20-6-1
Applicability of defenses
Sec. 1. The defenses in this chapter are defenses to an action brought under this article (or IC 33-1-1.5 before its repeal).
As added by P.L.1-1998, SEC.15.

IC 34-20-6-2
Burden of proof
Sec. 2. The burden of proof of any defense raised in an action under this article (or IC 33-1-1.5 before its repeal) is on the party raising the defense.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-3
Use of product with knowledge of defect or danger
Sec. 3. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that the user or consumer bringing the action:
(1) knew of the defect;
(2) was aware of the danger in the product; and
(3) nevertheless proceeded to make use of the product and was injured.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-4
Misuse of product
Sec. 4. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that a cause of the physical harm is a misuse of the product by the claimant or any other person not reasonably expected by the seller at the time the seller sold or otherwise conveyed the product to another party.
As added by P.L.1-1998, SEC.15.

IC 34-20-6-5
Modification or alteration of product
Sec. 5. It is a defense to an action under this article (or IC 33-1-1.5 before its repeal) that a cause of the physical harm is a modification or alteration of the product made by any person after the product's delivery to the initial user or consumer if the modification or alteration is the proximate cause of physical harm where the modification or alteration is not reasonably expectable to the seller.
As added by P.L.1-1998, SEC.15.



CHAPTER 7. ASSESSING LIABILITY WITH MULTIPLE DEFENDANTS

IC 34-20-7-1
Assessment of liability
Sec. 1. In a product liability action where liability is assessed against more than one (1) defendant, a defendant is not liable for more than the amount of fault, as determined under IC 34-20-8, directly attributable to that defendant. A defendant in a product liability action may not be held jointly liable for damages attributable to the fault of another defendant.
As added by P.L.1-1998, SEC.15.



CHAPTER 8. ASSESSING PERCENTAGE OF FAULT

IC 34-20-8-1
Assessment of percentage of fault
Sec. 1. (a) In a product liability action, the fault of the person suffering the physical harm, as well as the fault of all others who caused or contributed to cause the harm, shall be compared by the trier of fact in accordance with IC 34-51-2-7, IC 34-51-2-8, or IC 34-51-2-9.
(b) In assessing percentage of fault, the jury shall consider the fault of all persons who contributed to the physical harm, regardless of whether the person was or could have been named as a party, as long as the nonparty was alleged to have caused or contributed to cause the physical harm.
As added by P.L.1-1998, SEC.15. Amended by P.L.1-1999, SEC.71.



CHAPTER 9. INDEMNITY

IC 34-20-9-1
Indemnification from person actually at fault for defect
Sec. 1. This article does not affect the right of any person who is found liable to seek and obtain indemnity from any other person whose actual fault caused a product to be defective.
As added by P.L.1-1998, SEC.15.






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. CAUSES OF ACTION: SURETIES REMEDIES AGAINST PRINCIPALS

CHAPTER 1. REMEDIES OF SURETIES AGAINST THEIR PRINCIPALS

IC 34-22-1-1
Applicability of chapter; surety may require creditor or obligee to commence action on contract
Sec. 1. (a) This chapter applies to a person who is bound as surety upon a contract in writing for the:
(1) payment of money; or
(2) performance of any act.
(b) When the right of action has accrued, the surety may require, by notice in writing, the creditor or obligee to immediately institute an action upon the contract.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-2
Discharge of surety
Sec. 2. If the creditor or obligee does not:
(1) proceed within a reasonable time to bring an action upon the contract; and
(2) prosecute the action to judgment and execution;
the surety is discharged from all liability on the contract.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-3
Trial on issue of suretyship; two or more defendants
Sec. 3. (a) This section applies when:
(1) an action is brought against two (2) or more defendants upon a contract; and
(2) at least one (1) or more of the defendants is a surety for the others.
(b) The surety may, upon a written complaint to the court, cause the question of suretyship to be tried and determined, upon the issue made by the parties at:
(1) the trial of the cause; or
(2) any time before or after the trial.
(c) Proceedings described in subsection (b) do not affect the proceedings of the plaintiff.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-4
Order of levy upon property of principal and surety
Sec. 4. (a) If the finding upon the issue described in section 3(b) of this chapter is in favor of the surety, the court shall make an order directing the sheriff to:
(1) levy the execution, first upon the property of the principal;

and
(2) exhaust the property of the principal;
before making a levy upon the property of the surety.
(b) The clerk shall endorse a memorandum of the order on the execution.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-5
Judgment remaining in force for use of surety or other person making payment
Sec. 5. (a) This section applies to a:
(1) defendant-surety in a:
(A) judgment;
(B) special bail; or
(C) replevin bail;
(2) surety in a delivery bond or replevin bond; or
(3) person who is a surety in any undertaking.
(b) This section does not apply to a sheriff, officer, or surety providing bond in an official capacity who:
(1) fails to pay over money collected; or
(2) wastes property upon which the sheriff, officer, or surety has levied.
(c) When a person described in subsection (a):
(1) is compelled to pay a judgment, or part of a judgment;
(2) makes any payment which is applied to a judgment by reason of the person's suretyship; or
(3) is compelled, by reason of a default of a sheriff, officer or surety providing bond in an official capacity, to pay a judgment, or part of a judgment;
the judgment is not discharged by the payment.
(d) However, the judgment remains in force for the use of the bail, surety, officer, or other person making the payment, and after the plaintiff is paid, so much of the judgment as remains unsatisfied may be prosecuted to execution for use by the person making the payment.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-6
Remedies against codefendants and cosureties
Sec. 6. A person who:
(1) is one (1) of several:
(A) judgment defendants; or
(B) replevin sureties; and
(2) paid and satisfied the plaintiff;
has the remedy provided in section 5 of this chapter against the codefendants or cosureties to collect from them the ratable proportion each is equitably bound to pay.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-7 When confessed judgment or default judgment by surety not permitted
Sec. 7. No surety or representative of a surety shall confess judgment or suffer judgment, by default, in any case, when the surety or representative is notified that there is a valid defense, if the principal will:
(1) enter as a defendant to the action; and
(2) tender to the surety or the representative good security to indemnify him, to be approved by the court.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-8
No relief from valuation or appraisement laws
Sec. 8. Whenever a surety seeks a remedy against the principal for discharging a debt, or claim upon contract, in whole or in part, without any relief from valuation or appraisement laws, the remedy of the surety is also enforced without any relief from valuation or appraisement laws.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-9
Applicability of provisions to heirs, executors, administrators, and persons under legal disabilities
Sec. 9. Sections 1 through 8 of this chapter extend to:
(1) heirs;
(2) executors; and
(3) administrators;
of deceased persons. However, the provisions concerning sureties giving notice to the creditor do not operate against persons under legal disabilities.
As added by P.L.1-1998, SEC.17.

IC 34-22-1-10
Surety's recovery of interest on debt paid
Sec. 10. When a surety on a bill, note, bond, or other instrument in writing, is compelled to pay the debt or obligation of the principal debtor, the surety shall recover the rate of interest on the amount paid by the surety for the principal, as was originally provided for in the bill, note, bond, or other instrument in writing, held against the principal debtor. The judgment given to the surety bears the same rate of interest, not exceeding ten percent (10%) per year.
As added by P.L.1-1998, SEC.17.






ARTICLE 23. CAUSES OF ACTION: WRONGFUL DEATH

CHAPTER 1. WRONGFUL DEATH GENERALLY

IC 34-23-1-1
Death from wrongful act or omission
Sec. 1. When the death of one is caused by the wrongful act or omission of another, the personal representative of the former may maintain an action therefor against the latter, if the former might have maintained an action had he or she, as the case may be, lived, against the latter for an injury for the same act or omission. When the death of one is caused by the wrongful act or omission of another, the action shall be commenced by the personal representative of the decedent within two (2) years, and the damages shall be in such an amount as may be determined by the court or jury, including, but not limited to, reasonable medical, hospital, funeral and burial expenses, and lost earnings of such deceased person resulting from said wrongful act or omission. That part of the damages which is recovered for reasonable medical, hospital, funeral and burial expense shall inure to the exclusive benefit of the decedent's estate for the payment thereof. The remainder of the damages, if any, shall, subject to the provisions of this article, inure to the exclusive benefit of the widow or widower, as the case may be, and to the dependent children, if any, or dependent next of kin, to be distributed in the same manner as the personal property of the deceased. If such decedent depart this life leaving no such widow or widower, or dependent children or dependent next of kin, surviving her or him, the damages inure to the exclusive benefit of the person or persons furnishing necessary and reasonable hospitalization or hospital services in connection with the last illness or injury of the decedent, performing necessary and reasonable medical or surgical services in connection with the last illness or injury of the decedent, to a funeral director or funeral home for the necessary and reasonable funeral and burial expenses, and to the personal representative, as such, for the necessary and reasonable costs and expenses of administering the estate and prosecuting or compromising the action, including a reasonable attorney's fee, and in case of a death under such circumstances, and when such decedent leaves no such widow, widower, or dependent children, or dependent next of kin, surviving him or her, the measure of damages to be recovered shall be the total of the necessary and reasonable value of such hospitalization or hospital service, medical and surgical services, such funeral expenses, and such costs and expenses of administration, including attorney fees.
As added by P.L.1-1998, SEC.18.
IC 34-23-1-2
Wrongful death actions; damages
Sec. 2. (a) As used in this section, "adult person" means an unmarried individual:
(1) who does not have any dependents; and
(2) who is not a child (as defined in IC 34-23-2-1).
(b) If the death of an adult person is caused by the wrongful act or omission of another person, only the personal representative of the adult person may maintain an action against the person whose wrongful act or omission caused the death of the adult person.
(c) In an action to recover damages for the death of an adult person, the damages:
(1) must be in an amount determined by a:
(A) court; or
(B) jury;
(2) may not include:
(A) damages awarded for a person's grief; or
(B) punitive damages; and
(3) may include but are not limited to the following:
(A) Reasonable medical, hospital, funeral, and burial expenses necessitated by the wrongful act or omission that caused the adult person's death.
(B) Loss of the adult person's love and companionship.
(d) Damages awarded under subsection (c)(3)(A) for medical, hospital, funeral, and burial expenses inure to the exclusive benefit of the adult person's estate for the payment of the expenses. The remainder of the damages inure to the exclusive benefit of a nondependent parent or nondependent child of the adult person.
(e) Aggregate damages that may be recovered under subsection (c)(3)(B) may not exceed three hundred thousand dollars ($300,000). A jury may not be advised of the monetary limits placed on damages under this subsection. If the jury awards the plaintiff damages under subsection (c)(3)(B) in an amount that exceeds three hundred thousand dollars ($300,000), the court shall reduce that part of the damages awarded to the plaintiff to three hundred thousand dollars ($300,000).
(f) A parent or child who wishes to recover damages under this section has the burden of proving that the parent or child had a genuine, substantial, and ongoing relationship with the adult person before the parent or child may recover damages.
(g) In an action brought under this section, a court or a jury may not hear evidence concerning the lost earnings of the adult person that occur as a result of the wrongful act or omission.
(h) In awarding damages under this section to more than one (1) person, the court or the jury shall specify the amount of the damages that should be awarded to each person.
(i) In an action brought under this section, the trier of fact shall make a separate finding with respect to damages awarded under subsection (c)(3)(B).
As added by P.L.84-1999, SEC.2.



CHAPTER 2. WRONGFUL DEATH OR INJURY OF A CHILD

IC 34-23-2-1
Injury or death of child; action by parent or guardian
Sec. 1. (a) As used in this section, "child" means an unmarried individual without dependents who is:
(1) less than twenty (20) years of age; or
(2) less than twenty-three (23) years of age and is enrolled in an institution of higher education or in a vocational school or program.
(b) An action may be maintained under this section against the person whose wrongful act or omission caused the injury or death of a child. The action may be maintained by:
(1) the father and mother jointly, or either of them by naming the other parent as a codefendant to answer as to his or her interest;
(2) in case of divorce or dissolution of marriage, the person to whom custody of the child was awarded; and
(3) a guardian, for the injury or death of a protected person.
(c) In case of death of the person to whom custody of a child was awarded, a personal representative shall be appointed to maintain the action for the injury or death of the child.
(d) In an action brought by a guardian for an injury to a protected person, the damages inure to the benefit of the protected person.
(e) In an action to recover for the death of a child, the plaintiff may recover damages:
(1) for the loss of the child's services;
(2) for the loss of the child's love and companionship; and
(3) to pay the expenses of:
(A) health care and hospitalization necessitated by the wrongful act or omission that caused the child's death;
(B) the child's funeral and burial;
(C) the reasonable expense of psychiatric and psychological counseling incurred by a surviving parent or minor sibling of the child that is required because of the death of the child;
(D) uninsured debts of the child, including debts for which a parent is obligated on behalf of the child; and
(E) the administration of the child's estate, including reasonable attorney's fees.
(f) Damages may be awarded under this section only with respect to the period of time from the death of the child until:
(1) the date that the child would have reached:
(A) twenty (20) years of age; or
(B) twenty-three (23) years of age, if the child was enrolled in an institution of higher education or in a vocational school or program; or
(2) the date of the child's last surviving parent's death;
whichever first occurs.
(g) Damages may be awarded under subsection (e)(2) only with

respect to the period of time from the death of the child until the date of the child's last surviving parent's death.
(h) Damages awarded under subsection (e)(1), (e)(2), (e)(3)(C), and (e)(3)(D) inure to the benefit of:
(1) the father and mother jointly if both parents had custody of the child;
(2) the custodial parent, or custodial grandparent, and the noncustodial parent of the deceased child as apportioned by the court according to their respective losses; or
(3) a custodial grandparent of the child if the child was not survived by a parent entitled to benefit under this section.
However, a parent or grandparent who abandoned a deceased child while the child was alive is not entitled to any recovery under this chapter.
As added by P.L.1-1998, SEC.18.






ARTICLE 24. CIVIL PROCEEDINGS RELATED TO CRIMINAL ACTIVITIES

CHAPTER 1. FORFEITURE OF PROPERTY USED IN VIOLATION OF CERTAIN CRIMINAL STATUTES

IC 34-24-1-1 Version a
Seizure of vehicles and property commonly used as consideration for controlled substances offenses; seizure of tobacco products and personal property owned and used to facilitate violation
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 1. (a) The following may be seized:
(1) All vehicles (as defined by IC 35-41-1), if they are used or are intended for use by the person or persons in possession of them to transport or in any manner to facilitate the transportation of the following:
(A) A controlled substance for the purpose of committing, attempting to commit, or conspiring to commit any of the following:
(i) Dealing in or manufacturing cocaine, a narcotic drug, or methamphetamine (IC 35-48-4-1).
(ii) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(iii) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(iv) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(v) Dealing in a counterfeit substance (IC 35-48-4-5).
(vi) Possession of cocaine, a narcotic drug, or methamphetamine (IC 35-48-4-6).
(vii) Dealing in paraphernalia (IC 35-48-4-8.5).
(viii) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(B) Any stolen (IC 35-43-4-2) or converted property (IC 35-43-4-3) if the retail or repurchase value of that property is one hundred dollars ($100) or more.
(C) Any hazardous waste in violation of IC 13-30-6-6.
(D) A bomb (as defined in IC 35-41-1-4.3) or weapon of mass destruction (as defined in IC 35-41-1-29.4) used to commit, used in an attempt to commit, or used in a conspiracy to commit an offense under IC 35-47 as part of or in furtherance of an act of terrorism (as defined by IC 35-41-1-26.5).
(2) All money, negotiable instruments, securities, weapons, communications devices, or any property used to commit, used in an attempt to commit, or used in a conspiracy to commit an

offense under IC 35-47 as part of or in furtherance of an act of terrorism or commonly used as consideration for a violation of IC 35-48-4 (other than items subject to forfeiture under IC 16-42-20-5 or IC 16-6-8.5-5.1 before its repeal):
(A) furnished or intended to be furnished by any person in exchange for an act that is in violation of a criminal statute;
(B) used to facilitate any violation of a criminal statute; or
(C) traceable as proceeds of the violation of a criminal statute.
(3) Any portion of real or personal property purchased with money that is traceable as a proceed of a violation of a criminal statute.
(4) A vehicle that is used by a person to:
(A) commit, attempt to commit, or conspire to commit;
(B) facilitate the commission of; or
(C) escape from the commission of;
murder (IC 35-42-1-1), kidnapping (IC 35-42-3-2), criminal confinement (IC 35-42-3-3), rape (IC 35-42-4-1), child molesting (IC 35-42-4-3), or child exploitation (IC 35-42-4-4), or an offense under IC 35-47 as part of or in furtherance of an act of terrorism.
(5) Real property owned by a person who uses it to commit any of the following as a Class A felony, a Class B felony, or a Class C felony:
(A) Dealing in or manufacturing cocaine, a narcotic drug, or methamphetamine (IC 35-48-4-1).
(B) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(C) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(D) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(6) Equipment and recordings used by a person to commit fraud under IC 35-43-5-4(10).
(7) Recordings sold, rented, transported, or possessed by a person in violation of IC 24-4-10.
(8) Property (as defined by IC 35-41-1-23) or an enterprise (as defined by IC 35-45-6-1) that is the object of a corrupt business influence violation (IC 35-45-6-2).
(9) Unlawful telecommunications devices (as defined in IC 35-45-13-6) and plans, instructions, or publications used to commit an offense under IC 35-45-13.
(10) Any equipment used or intended for use in preparing, photographing, recording, videotaping, digitizing, printing, copying, or disseminating matter in violation of IC 35-42-4-4.
(11) Destructive devices used, possessed, transported, or sold in violation of IC 35-47.5.
(12) Tobacco products that are sold in violation of IC 24-3-5, tobacco products that a person attempts to sell in violation of IC 24-3-5, and other personal property owned and used by a

person to facilitate a violation of IC 24-3-5.
(13) Property used by a person to commit counterfeiting or forgery in violation of IC 35-43-5-2.
(14) After December 31, 2005, if a person is convicted of an offense specified in IC 25-26-14-26(b) or IC 35-43-10, the following real or personal property:
(A) Property used or intended to be used to commit, facilitate, or promote the commission of the offense.
(B) Property constituting, derived from, or traceable to the gross proceeds that the person obtained directly or indirectly as a result of the offense.
(b) A vehicle used by any person as a common or contract carrier in the transaction of business as a common or contract carrier is not subject to seizure under this section, unless it can be proven by a preponderance of the evidence that the owner of the vehicle knowingly permitted the vehicle to be used to engage in conduct that subjects it to seizure under subsection (a).
(c) Equipment under subsection (a)(10) may not be seized unless it can be proven by a preponderance of the evidence that the owner of the equipment knowingly permitted the equipment to be used to engage in conduct that subjects it to seizure under subsection (a)(10).
(d) Money, negotiable instruments, securities, weapons, communications devices, or any property commonly used as consideration for a violation of IC 35-48-4 found near or on a person who is committing, attempting to commit, or conspiring to commit any of the following offenses shall be admitted into evidence in an action under this chapter as prima facie evidence that the money, negotiable instrument, security, or other thing of value is property that has been used or was to have been used to facilitate the violation of a criminal statute or is the proceeds of the violation of a criminal statute:
(1) IC 35-48-4-1 (dealing in or manufacturing cocaine, a narcotic drug, or methamphetamine).
(2) IC 35-48-4-2 (dealing in a schedule I, II, or III controlled substance).
(3) IC 35-48-4-3 (dealing in a schedule IV controlled substance).
(4) IC 35-48-4-4 (dealing in a schedule V controlled substance) as a Class B felony.
(5) IC 35-48-4-6 (possession of cocaine, a narcotic drug, or methamphetamine) as a Class A felony, Class B felony, or Class C felony.
(6) IC 35-48-4-10 (dealing in marijuana, hash oil, or hashish) as a Class C felony.
As added by P.L.1-1998, SEC.19. Amended by P.L.17-2001, SEC.9; P.L.3-2002, SEC.1; P.L.123-2002, SEC.30; P.L.117-2003, SEC.2; P.L.253-2003, SEC.2; P.L.45-2005, SEC.1; P.L.160-2005, SEC.17; P.L.181-2005, SEC.4; P.L.212-2005, SEC.75; P.L.1-2006, SEC.518.

IC 34-24-1-1 Version b Seizure of vehicles and property commonly used as consideration for controlled substances offenses; seizure of tobacco products and personal property owned and used to facilitate violation
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 1. (a) The following may be seized:
(1) All vehicles (as defined by IC 35-41-1), if they are used or are intended for use by the person or persons in possession of them to transport or in any manner to facilitate the transportation of the following:
(A) A controlled substance for the purpose of committing, attempting to commit, or conspiring to commit any of the following:
(i) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(ii) Dealing in methamphetamine (IC 35-48-4-1.1).
(iii) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(iv) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(v) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(vi) Dealing in a counterfeit substance (IC 35-48-4-5).
(vii) Possession of cocaine or a narcotic drug (IC 35-48-4-6).
(viii) Possession of methamphetamine (IC 35-48-4-6.1).
(ix) Dealing in paraphernalia (IC 35-48-4-8.5).
(x) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(B) Any stolen (IC 35-43-4-2) or converted property (IC 35-43-4-3) if the retail or repurchase value of that property is one hundred dollars ($100) or more.
(C) Any hazardous waste in violation of IC 13-30-6-6.
(D) A bomb (as defined in IC 35-41-1-4.3) or weapon of mass destruction (as defined in IC 35-41-1-29.4) used to commit, used in an attempt to commit, or used in a conspiracy to commit an offense under IC 35-47 as part of or in furtherance of an act of terrorism (as defined by IC 35-41-1-26.5).
(2) All money, negotiable instruments, securities, weapons, communications devices, or any property used to commit, used in an attempt to commit, or used in a conspiracy to commit an offense under IC 35-47 as part of or in furtherance of an act of terrorism or commonly used as consideration for a violation of IC 35-48-4 (other than items subject to forfeiture under IC 16-42-20-5 or IC 16-6-8.5-5.1 before its repeal):
(A) furnished or intended to be furnished by any person in exchange for an act that is in violation of a criminal statute;
(B) used to facilitate any violation of a criminal statute; or
(C) traceable as proceeds of the violation of a criminal

statute.
(3) Any portion of real or personal property purchased with money that is traceable as a proceed of a violation of a criminal statute.
(4) A vehicle that is used by a person to:
(A) commit, attempt to commit, or conspire to commit;
(B) facilitate the commission of; or
(C) escape from the commission of;
murder (IC 35-42-1-1), kidnapping (IC 35-42-3-2), criminal confinement (IC 35-42-3-3), rape (IC 35-42-4-1), child molesting (IC 35-42-4-3), or child exploitation (IC 35-42-4-4), or an offense under IC 35-47 as part of or in furtherance of an act of terrorism.
(5) Real property owned by a person who uses it to commit any of the following as a Class A felony, a Class B felony, or a Class C felony:
(A) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(B) Dealing in methamphetamine (IC 35-48-4-1.1).
(C) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(D) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(E) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(6) Equipment and recordings used by a person to commit fraud under IC 35-43-5-4(10).
(7) Recordings sold, rented, transported, or possessed by a person in violation of IC 24-4-10.
(8) Property (as defined by IC 35-41-1-23) or an enterprise (as defined by IC 35-45-6-1) that is the object of a corrupt business influence violation (IC 35-45-6-2).
(9) Unlawful telecommunications devices (as defined in IC 35-45-13-6) and plans, instructions, or publications used to commit an offense under IC 35-45-13.
(10) Any equipment used or intended for use in preparing, photographing, recording, videotaping, digitizing, printing, copying, or disseminating matter in violation of IC 35-42-4-4.
(11) Destructive devices used, possessed, transported, or sold in violation of IC 35-47.5.
(12) Tobacco products that are sold in violation of IC 24-3-5, tobacco products that a person attempts to sell in violation of IC 24-3-5, and other personal property owned and used by a person to facilitate a violation of IC 24-3-5.
(13) Property used by a person to commit counterfeiting or forgery in violation of IC 35-43-5-2.
(14) After December 31, 2005, if a person is convicted of an offense specified in IC 25-26-14-26(b) or IC 35-43-10, the following real or personal property:
(A) Property used or intended to be used to commit,

facilitate, or promote the commission of the offense.
(B) Property constituting, derived from, or traceable to the gross proceeds that the person obtained directly or indirectly as a result of the offense.
(15) Except as provided in subsection (e), a motor vehicle used by a person who operates the motor vehicle:
(A) while intoxicated, in violation of IC 9-30-5-1 through IC 9-30-5-5, if in the previous five (5) years the person has two (2) or more prior unrelated convictions:
(i) for operating a motor vehicle while intoxicated in violation of IC 9-30-5-1 through IC 9-30-5-5; or
(ii) for an offense that is substantially similar to IC 9-30-5-1 through IC 9-30-5-5 in another jurisdiction; or
(B) on a highway while the person's driver's license is suspended in violation of IC 9-24-19-2 through IC 9-24-19-4, if in the previous five (5) years the person has two (2) or more prior unrelated convictions:
(i) for operating a motor vehicle while intoxicated in violation of IC 9-30-5-1 through IC 9-30-5-5; or
(ii) for an offense that is substantially similar to IC 9-30-5-1 through IC 9-30-5-5 in another jurisdiction.
If a court orders the seizure of a motor vehicle under this subdivision, the court shall transmit an order to the bureau of motor vehicles recommending that the bureau not permit a motor vehicle to be registered in the name of the person whose motor vehicle was seized until the person possesses a current driving license (as defined in IC 9-13-2-41).
(b) A vehicle used by any person as a common or contract carrier in the transaction of business as a common or contract carrier is not subject to seizure under this section, unless it can be proven by a preponderance of the evidence that the owner of the vehicle knowingly permitted the vehicle to be used to engage in conduct that subjects it to seizure under subsection (a).
(c) Equipment under subsection (a)(10) may not be seized unless it can be proven by a preponderance of the evidence that the owner of the equipment knowingly permitted the equipment to be used to engage in conduct that subjects it to seizure under subsection (a)(10).
(d) Money, negotiable instruments, securities, weapons, communications devices, or any property commonly used as consideration for a violation of IC 35-48-4 found near or on a person who is committing, attempting to commit, or conspiring to commit any of the following offenses shall be admitted into evidence in an action under this chapter as prima facie evidence that the money, negotiable instrument, security, or other thing of value is property that has been used or was to have been used to facilitate the violation of a criminal statute or is the proceeds of the violation of a criminal statute:
(1) IC 35-48-4-1 (dealing in or manufacturing cocaine or a narcotic drug).
(2) IC 35-48-4-1.1 (dealing in methamphetamine).         (3) IC 35-48-4-2 (dealing in a schedule I, II, or III controlled substance).
(4) IC 35-48-4-3 (dealing in a schedule IV controlled substance).
(5) IC 35-48-4-4 (dealing in a schedule V controlled substance) as a Class B felony.
(6) IC 35-48-4-6 (possession of cocaine or a narcotic drug) as a Class A felony, Class B felony, or Class C felony.
(7) IC 35-48-4-6.1 (possession of methamphetamine) as a Class A felony, Class B felony, or Class C felony.
(8) IC 35-48-4-10 (dealing in marijuana, hash oil, or hashish) as a Class C felony.
(e) A motor vehicle operated by a person who is not:
(1) an owner of the motor vehicle; or
(2) the spouse of the person who owns the motor vehicle;
is not subject to seizure under subsection (a)(15) unless it can be proven by a preponderance of the evidence that the owner of the vehicle knowingly permitted the vehicle to be used to engage in conduct that subjects it to seizure under subsection (a)(15).
As added by P.L.1-1998, SEC.19. Amended by P.L.17-2001, SEC.9; P.L.3-2002, SEC.1; P.L.123-2002, SEC.30; P.L.117-2003, SEC.2; P.L.253-2003, SEC.2; P.L.45-2005, SEC.1; P.L.160-2005, SEC.17; P.L.181-2005, SEC.4; P.L.212-2005, SEC.75; P.L.1-2006, SEC.518; P.L.94-2006, SEC.11; P.L.151-2006, SEC.13.

IC 34-24-1-2
Seizure procedure; custody
Sec. 2. (a) Property may be seized under this chapter by a law enforcement officer only if:
(1) the seizure is incident to a lawful:
(A) arrest;
(B) search; or
(C) administrative inspection;
(2) the property has been the subject of a prior judgment in favor of the state or unit in a proceeding under this chapter (or IC 34-4-30.1 before its repeal); or
(3) a court, after making an ex parte determination that there is probable cause to believe the property is subject to seizure under this chapter, issues an order for seizure.
(b) When property is seized under subsection (a), the law enforcement agency making the seizure may, pending final disposition:
(1) place the property under seal;
(2) remove the property to a place designated by the court; or
(3) require another agency authorized by law to take custody of the property and remove it to an appropriate location.
(c) Property that is seized under subsection (a) (or IC 34-4-30.1-2(a) before its repeal) is not subject to replevin but is considered to be in the custody of the law enforcement agency making the seizure. As added by P.L.1-1998, SEC.19.

IC 34-24-1-3
Action for reimbursement of law enforcement costs and forfeiture; procedure
Sec. 3. (a) The prosecuting attorney for the county in which the seizure occurs may, within ninety (90) days after receiving written notice from the owner demanding return of the seized property or within one hundred eighty (180) days after the property is seized, whichever occurs first, cause an action for reimbursement of law enforcement costs and forfeiture to be brought by filing a complaint in the circuit, superior, or county court in the jurisdiction where the seizure occurred. The action must be brought:
(1) in the name of the state or the state and the unit that employed the law enforcement officers who made the seizure if the state was not the employer; and
(2) within the period that a prosecution may be commenced under IC 35-41-4-2 for the offense that is the basis for the seizure.
(b) If the property seized was a vehicle or real property, the prosecuting attorney shall serve, under the Indiana Rules of Trial Procedure, a copy of the complaint upon each person whose right, title, or interest is of record in the bureau of motor vehicles, in the county recorder's office, or other office authorized to receive or record vehicle or real property ownership interests.
(c) The owner of the seized property, or any person whose right, title, or interest is of record may, within twenty (20) days after service of the complaint under the Indiana Rules of Trial Procedure, file an answer to the complaint and may appear at the hearing on the action.
(d) If, at the end of the time allotted for an answer, there is no answer on file, the court, upon motion, shall enter judgment in favor of the state and the unit (if appropriate) for reimbursement of law enforcement costs and shall order the property disposed of in accordance with section 4 of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-4
Hearing; burden of proof; disposition of seized property
Sec. 4. (a) At the hearing, the prosecuting attorney must show by a preponderance of the evidence that the property was within the definition of property subject to seizure under section 1 of this chapter. If the property seized was a vehicle, the prosecuting attorney must also show by a preponderance of the evidence that a person who has an ownership interest of record in the bureau of motor vehicles knew or had reason to know that the vehicle was being used in the commission of the offense.
(b) If the prosecuting attorney fails to meet the burden of proof, the court shall order the property released to the owner.
(c) If the court enters judgment in favor of the state, or the state

and a unit (if appropriate), the court, subject to section 5 of this chapter, shall order delivery to the law enforcement agency that seized the property. The court's order may permit the agency to use the property for a period not to exceed three (3) years. However, the order must require that, after the period specified by the court, the law enforcement agency shall deliver the property to the county sheriff for public sale.
(d) If the court enters judgment in favor of the state, or the state and a unit (if appropriate), the court shall, subject to section 5 of this chapter:
(1) determine the amount of law enforcement costs; and
(2) order that:
(A) the property, if it is not money or real property, be sold under section 6 of this chapter, by the sheriff of the county in which the property was seized, and if the property is a vehicle, this sale must occur after any period of use specified in subsection (c);
(B) the property, if it is real property, be sold in the same manner as real property is sold on execution under IC 34-55-6;
(C) the proceeds of the sale or the money be:
(i) deposited in the general fund of the state, or the unit that employed the law enforcement officers that seized the property; or
(ii) deposited in the general fund of a unit if the property was seized by a local law enforcement agency of the unit for an offense, an attempted offense, or a conspiracy to commit an offense under IC 35-47 as part of or in furtherance of an act of terrorism; and
(D) any excess in value of the proceeds or the money over the law enforcement costs be forfeited and transferred to the treasurer of state for deposit in the common school fund.
(e) If property that is seized under this chapter (or IC 34-4-30.1-4 before its repeal) is transferred:
(1) after its seizure, but before an action is filed under section 3 of this chapter (or IC 34-4-30.1-3 before its repeal); or
(2) when an action filed under section 3 of this chapter (or IC 34-4-30.1-3 before its repeal) is pending;
the person to whom the property is transferred must establish an ownership interest of record as a bona fide purchaser for value. A person is a bona fide purchaser for value under this section if the person, at the time of the transfer, did not have reasonable cause to believe that the property was subject to forfeiture under this chapter.
(f) If the property seized was an unlawful telecommunications device (as defined in IC 35-45-13-6) or plans, instructions, or publications used to commit an offense under IC 35-45-13, the court may order the sheriff of the county in which the person was convicted of an offense under IC 35-45-13 to destroy as contraband or to otherwise lawfully dispose of the property.
As added by P.L.1-1998, SEC.19. Amended by P.L.123-2002,

SEC.31.

IC 34-24-1-5
Determination of secured interest and appraised value; disposition of property; payment
Sec. 5. (a) If:
(1) the court has entered judgment in favor of the state, and a unit (if appropriate) concerning property that is subject to seizure under this chapter; and
(2) a person:
(A) holding a valid lien, mortgage, security interest, or interest under a conditional sales contract; or
(B) who is a co-owner of the property;
did not know of the illegal use;
the court shall determine whether the secured interest or the co-owner's interest is equal to or in excess of the appraised value of the property.
(b) Appraised value is to be determined as of the date of judgment on a wholesale basis by:
(1) agreement between the secured party or the co-owner and the prosecuting attorney; or
(2) the inheritance tax appraiser for the county in which the action is brought.
(c) If the amount:
(1) due to the secured party; or
(2) of the co-owner's interest;
is equal to or greater than the appraised value of the property, the court shall order the property released to the secured party or the co-owner.
(d) If the amount:
(1) due the secured party; or
(2) of the co-owner's interest;
is less than the appraised value of the property, the holder of the interest or the co-owner may pay into the court an amount equal to the owner's equity, which shall be the difference between the appraised value and the amount of the lien, mortgage, security interest, interest under a conditional sales contract, or co-owner's interest. Upon such payment, the state or unit, or both, shall relinquish all claims to the property, and the court shall order the payment deposited as provided in section 4(d) of this chapter.
(e) If the seized property is a vehicle and if the security holder or the co-owner elects not to make payment as stated in subsection (d), the vehicle shall be disposed of in accordance with section 4(c) of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-6
Public sale of property; publication of notice; proceeds
Sec. 6. (a) Where disposition of property is to be made at a public sale, notice of sale shall be published in accordance with IC 34-55-6.     (b) When property is sold at a public sale under this chapter, the proceeds shall be distributed in the following order:
(1) First, to the sheriff of the county for all expenditures made or incurred in connection with the sale, including storage, transportation, and necessary repair.
(2) Second, to any person:
(A) holding a valid lien, mortgage, land contract, or interest under a conditional sales contract or the holder of other such interest; or
(B) who is a co-owner and has an ownership interest;
up to the amount of that person's interest as determined by the court.
(3) The remainder, if any, shall be transferred by the sheriff to the appropriate fund as ordered by the court in section 4(d) of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-7
Court order; filing; effect
Sec. 7. (a) If the property seized was a vehicle, a copy of the court's order under this chapter (or IC 34-4-30.1-7 before its repeal):
(1) shall be filed with the department of motor vehicles or other appropriate agency; and
(2) constitutes authority for the issuance of clear title to that vehicle in the name of the person or purchaser to whom the order authorizes delivery.
(b) If the property seized was real property, a copy of the court's order under this chapter (or IC 34-4-30.1-7 before its repeal):
(1) shall be filed with the county recorder; and
(2) constitutes authority for:
(A) the sale of the property in the manner provided under IC 34-55-6; and
(B) the issuance of clear title to a bona fide purchaser for value who acquires the real property at the sale.
As added by P.L.1-1998, SEC.19.

IC 34-24-1-8
Retention of attorney to bring action
Sec. 8. (a) A prosecuting attorney may retain an attorney to bring an action under this chapter.
(b) An attorney retained under this section is not required to be a deputy prosecuting attorney but must be admitted to the practice of law in Indiana
As added by P.L.1-1998, SEC.19.

IC 34-24-1-9
Disposition of seized property; expenditures of money
Sec. 9. (a) Upon motion of a prosecuting attorney under IC 35-33-5-5(j), property seized under this chapter must be transferred, subject to the perfected liens or other security interests

of any person in the property, to the appropriate federal authority for disposition under 18 U.S.C. 981(e), 19 U.S.C. 1616a, or 21 U.S.C. 881(e) and any related regulations adopted by the United States Department of Justice.
(b) Money received by a law enforcement agency as a result of a forfeiture under 18 U.S.C. 981(e), 19 U.S.C. 1616a, or 21 U.S.C. 881(e) and any related regulations adopted by the United States Department of Justice must be deposited into a nonreverting fund and may be expended only with the approval of:
(1) the executive (as defined in IC 36-1-2-5), if the money is received by a local law enforcement agency; or
(2) the governor, if the money is received by a law enforcement agency in the executive branch.
The money received under this subsection must be used solely for the benefit of any agency directly participating in the seizure or forfeiture for purposes consistent with federal laws and regulations.
As added by P.L.174-1999, SEC.1. Amended by P.L.97-2004, SEC.115.



CHAPTER 2. CIVIL REMEDIES FOR RACKETEERING ACTIVITY

IC 34-24-2-1
Injunctive relief from corrupt business influence; action by prosecuting attorney
Sec. 1. The prosecuting attorney in a county in which the violation occurs may bring an action under this section to enjoin a violation of IC 35-45-6-2 (corrupt business influence). An action under this section may be brought in any circuit or superior court in a county in which the violation occurs. If the court finds by a preponderance of the evidence that a violation of IC 35-45-6-2 has occurred, the court may:
(1) order a defendant to divest the defendant of any interest in any enterprise or property;
(2) impose reasonable restrictions upon the future activities or investments of a defendant, including prohibiting a defendant from engaging in the same type of endeavor as the enterprise in which the defendant was engaged in violation of IC 35-45-6-2;
(3) order the dissolution or reorganization of any enterprise;
(4) order the suspension or revocation of a license, permit, or prior approval granted to any enterprise by any agency of the state;
(5) order the forfeiture of the charter of a corporation organized under the laws of Indiana, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that:
(A) the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of IC 35-45-6-2; and
(B) for the prevention of future criminal activity, the public interest requires the charter of the corporation be forfeited and the corporation dissolved or the certificate revoked; and
(6) make any other order or judgment that the court considers appropriate.
In any order or judgment made by the court under this section, the judge shall make due provision for the rights of innocent persons, including a person having any rights, title, or interest of record in any of the property.
As added by P.L.1-1998, SEC.19.

IC 34-24-2-2
Action for forfeiture of property incident to corrupt business influence
Sec. 2. (a) The prosecuting attorney in a county in which any of the property is located may bring an action for the forfeiture of any property:
(1) used in the course of;
(2) intended for use in the course of;         (3) derived from; or
(4) realized through;
conduct in violation of IC 35-45-6-2.
(b) The inspector general may bring an action for forfeiture in accordance with IC 4-2-7-6 in a county where property that is:
(1) derived from; or
(2) realized through;
misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the state is located.
(c) An action for forfeiture may be brought in any circuit or superior court in a county in which any of the property is located.
(d) Upon a showing by a preponderance of the evidence that:
(1) property described in subsection (a) was used in the course of, intended for use in the course of, derived from, or realized through conduct in violation of IC 35-45-6-2; or
(2) property described in subsection (b) was derived from or realized through conduct described in subsection (b);
the court shall, subject to the right, title, or interest of record of any other party in the property determined under section 4 of this chapter, order the property forfeited to the state and specify the manner of disposition of the property, including the manner of disposition if the property is not transferable for value.
(e) The court shall order forfeitures and dispositions under this section:
(1) with due provision for the rights of innocent persons; and
(2) as provided under section 4 of this chapter.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.40.

IC 34-24-2-3
Order to have property subject to forfeiture seized
Sec. 3. When an action is filed under section 2 of this chapter, the prosecuting attorney or the inspector general may move for an order to have property subject to forfeiture seized by a law enforcement agency. The judge shall issue such an order upon a showing of probable cause to believe that:
(1) a violation of IC 35-45-6-2, in the case of property described in section 2(a) of this chapter; or
(2) conduct described in section 2(b) of this chapter, in case of property described in section 2(b) of this chapter;
has occurred.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.41.

IC 34-24-2-4
Seizure of property subject to forfeiture; requisites; custody; limitation of actions
Sec. 4. (a) Property subject to forfeiture under this chapter shall be seized by a law enforcement officer upon court order. Seizure may

be made without a court order only if:
(1) the seizure is incident to a lawful arrest or search, or to an inspection under an administrative inspection warrant; or
(2) the property subject to seizure has been the subject of a prior judgment in favor of the state in a forfeiture proceeding under this chapter (or IC 34-4-30.5 before its repeal).
(b) When property is seized under subsection (a), pending forfeiture and final disposition, the law enforcement officer making the seizure may:
(1) place the property under seal;
(2) remove the property to a place designated by the court; or
(3) require another agency authorized by law to take custody of the property and remove it to an appropriate location.
(c) Property seized under subsection (a) (or IC 34-4-30.5-4(a) before its repeal) is not subject to replevin, but is considered to be in the custody of the law enforcement officer making the seizure, subject only to order of the court. However, if a seizure of property is made in accordance with subsection (a), the prosecuting attorney or the inspector general shall bring an action for forfeiture under section 2 of this chapter within:
(1) thirty (30) days after receiving notice from any person claiming a right, title, or interest in the property; or
(2) one hundred eighty (180) days after the property is seized;
whichever occurs first.
(d) If an action under subsection (c) is not filed within thirty (30) days after receiving notice from any person claiming a right, title, or interest in the property, the claimant:
(1) is entitled to file a complaint seeking:
(A) replevin;
(B) foreclosure; or
(C) other appropriate remedy; and
(2) shall immediately obtain a hearing on the complaint as provided in subsection (f).
If an action is not filed within one hundred eighty (180) days after the date of the seizure, and the property has not been previously released to an innocent person under section 5 of this chapter (or IC 34-4-30.5-4.5 before its repeal), the law enforcement agency whose officer made the seizure shall return the property to its owner.
(e) If property is seized under subsection (a) (or IC 34-4-30.5-4(a) before its repeal) and the property is a vehicle or real property, the prosecuting attorney or the inspector general shall serve, within thirty (30) days after the date the property is seized and as provided by the Indiana Rules of Trial Procedure, notice of seizure upon each person whose right, title, or interest is of record in the bureau of motor vehicles, in the county recorder's office, or other office authorized to receive or record vehicle or real property ownership interests.
(f) The person whose right, title, or interest is of record may at any time file a complaint seeking:
(1) replevin;
(2) foreclosure; or         (3) another appropriate remedy;
to which the state may answer in forfeiture within the appropriate statutory period. The court shall promptly set the matter for a hearing, and in the case of replevin or foreclosure, the court shall set the hearing as provided by the applicable statutory provisions.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.42.

IC 34-24-2-5
Rights of secured party in property subject to forfeiture
Sec. 5. (a) If a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract did not know the property was the object of corrupt business influence or conduct described in section 2(b) of this chapter, the court shall determine whether the secured interest is equal to or in excess of the appraised value of the property.
(b) Appraised value is to be determined as of the date of judgment on a wholesale basis by:
(1) agreement between the secured party and the prosecuting attorney; or
(2) the inheritance tax appraiser for the county in which the action is brought.
(c) If the amount due to the secured party is equal to or greater than the appraised value of the property, the court shall order the property released to the secured party.
(d) If the amount due the secured party is less than the appraised value of the property, the holder of the interest may pay into the court an amount equal to the owner's equity, which shall be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon payment, the state or unit, or both, shall relinquish all claims to the property.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.43.

IC 34-24-2-6
Action of aggrieved person for injunctive relief and damages from corrupt business influence; jury trial; right to forfeited property; state as aggrieved person
Sec. 6. (a) An aggrieved person may, in addition to proceeding under section 4 of this chapter, bring an action for injunctive relief from corrupt business influence in a circuit or superior court in the county of the aggrieved person's residence, or in a county where any of the affected property or the affected enterprise is located. If the court finds, through a preponderance of the evidence, that the aggrieved person is suffering from corrupt business influence, the court shall make an appropriate order for injunctive relief. This order must be made in accordance with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, except that a showing of special or irreparable damage to

the aggrieved person is not required. The court may order injunctive relief only after the execution of a bond by the aggrieved person for an injunction improvidently granted, in an amount established by the court. In addition, the court may order a temporary restraining order or a preliminary injunction, but only after a showing of immediate danger of significant loss or damage to the aggrieved person.
(b) An aggrieved person may bring an action against a person who has violated IC 35-45-6-2 in a circuit or superior court in the county of the aggrieved person's residence, or in a county where any of the affected property or the affected enterprise is located, for damages suffered as a result of corrupt business influence. Upon a showing by a preponderance of the evidence that the aggrieved person has been damaged by corrupt business influence, the court shall order the person causing the damage through a violation of IC 35-45-6-2 to pay to the aggrieved person:
(1) an amount equal to three (3) times the person's actual damages;
(2) the costs of the action;
(3) a reasonable attorney's fee; and
(4) any punitive damages awarded by the court and allowable under law.
(c) The defendant and the aggrieved person are entitled to a trial by jury in an action brought under this section (or IC 34-4-30.5-5 before its repeal).
(d) In addition to any rights provided under section 4 of this chapter, an aggrieved person has a right or claim to forfeited property or to the proceeds derived from forfeited property superior to any right or claim the state has in the same property or proceeds.
(e) If the state is an aggrieved person, the attorney general and the inspector general have concurrent jurisdiction with the prosecuting attorney to bring an action under this section.
As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.44.

IC 34-24-2-7
Relitigation of issues determined in criminal proceeding barred by collateral estoppel
Sec. 7. In any action brought under this chapter (or IC 34-4-30 before its repeal), the principle of collateral estoppel operates to bar relitigation of the issues previously determined in a criminal proceeding under IC 35-45-6-2.
As added by P.L.1-1998, SEC.19.

IC 34-24-2-8
Retention of attorney to bring action
Sec. 8. (a) A prosecuting attorney or the inspector general may retain an attorney to bring an action under this chapter.
(b) An attorney retained under this section is not required to be a deputy prosecuting attorney but must be admitted to the practice of law in Indiana. As added by P.L.1-1998, SEC.19. Amended by P.L.222-2005, SEC.45.



CHAPTER 3. TREBLE DAMAGES ALLOWED IN CERTAIN CIVIL ACTIONS BY CRIME VICTIMS

IC 34-24-3-1
Offenses against property; recovery of damages, costs, and attorney's fee
Sec. 1. If a person suffers a pecuniary loss as a result of a violation of IC 35-43, IC 35-42-3-3, IC 35-42-3-4, or IC 35-45-9, the person may bring a civil action against the person who caused the loss for the following:
(1) An amount not to exceed three (3) times the actual damages of the person suffering the loss.
(2) The costs of the action.
(3) A reasonable attorney's fee.
(4) Actual travel expenses that are not otherwise reimbursed under subdivisions (1) through (3) and are incurred by the person suffering loss to:
(A) have the person suffering loss or an employee or agent of that person file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) provide witnesses to testify in court proceedings related to the recovery of a judgment under this chapter.
(5) A reasonable amount to compensate the person suffering loss for time used to:
(A) file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) travel to and from activities described in clause (A).
(6) Actual direct and indirect expenses incurred by the person suffering loss to compensate employees and agents for time used to:
(A) file papers and attend court proceedings related to the recovery of a judgment under this chapter; or
(B) travel to and from activities described in clause (A).
(7) All other reasonable costs of collection.
As added by P.L.1-1998, SEC.19.

IC 34-24-3-2
Irrebuttable presumption of retailer's pecuniary loss; insurance or indemnification prohibited
Sec. 2. (a) For purposes of determining the amount of damages recoverable under section 1(1) of this chapter, there is an irrebuttable presumption that a retailer who brings a civil action under this chapter (or IC 34-4-30 before its repeal) as the result of a violation of IC 35-43-4-2 (theft) or IC 35-43-4-3 (conversion) suffers a pecuniary loss in the amount of:
(1) one hundred dollars ($100) regardless of whether:
(A) the property is returned to the retailer; or
(B) the actual retail value of the property is less than one hundred dollars ($100); or         (2) the retailer's actual damages;
whichever is greater.
(b) An individual found liable in a civil action under this chapter (or IC 34-4-30 before its repeal) for violating IC 35-43-4-2 or IC 35-43-4-3 may not be indemnified or insured for any penalties, damages, or settlement arising from the violation.
As added by P.L.1-1998, SEC.19.

IC 34-24-3-3
Action for punitive damages
Sec. 3. It is not a defense to an action for punitive damages that the defendant is subject to criminal prosecution for the act or omission that gave rise to the civil action. However, a person may not recover both:
(1) punitive damages; and
(2) the amounts provided for under section 1 of this chapter.
As added by P.L.1-1998, SEC.19.

IC 34-24-3-4
Damages inflicted by operation of motor vehicle excepted unless intentional
Sec. 4. This chapter does not apply to a person who suffers pecuniary damages as a result of the operation of a vehicle in violation of IC 35-43-1-2 or IC 35-43-2-2, unless the damage was intentionally inflicted.
As added by P.L.1-1998, SEC.19.



CHAPTER 4. DRUG DEALER LIABILITY

IC 34-24-4-1
Liability of person participating in illegal drug market; exception for law enforcement investigations
Sec. 1. (a) A person who knowingly participates in the illegal drug market in Indiana is liable for civil damages as provided in this chapter.
(b) A person may recover damages under this chapter for an injury that results from an individual's use of an illegal drug.
(c) A law enforcement officer or agency, the state, or a person acting at the direction of a law enforcement officer or agency or the state is not liable for participating in the illegal drug market if the participation is to further an official investigation.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-2
Parties plaintiff
Sec. 2. The following persons may bring an action for damages caused by an individual drug user's use of an illegal drug:
(1) A:
(A) parent;
(B) legal guardian;
(C) child;
(D) spouse; or
(E) sibling;
of the individual drug user.
(2) An individual who was exposed to an illegal drug in utero.
(3) An employer of the individual drug user.
(4) A medical facility, insurer, governmental entity, employer, or other entity that:
(A) funds a drug treatment program or employee assistance program for the individual drug user; or
(B) otherwise expends money on behalf of the individual drug user.
(5) A person injured as a result of the willful, reckless, or negligent actions of an individual drug user.
(6) Any neighborhood association registered with the municipal governing body, the official geographic boundaries of which encompass the location of the complained-of illegal drug dealing or use.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-3
Parties defendant
Sec. 3. A person who may bring an action under section 2 of this chapter may recover damages from the following persons:
(1) A person who knowingly distributed or knowingly participated in the chain of distribution of an illegal drug that

was actually used by the individual drug user.
(2) A person who knowingly participated in the illegal drug market if the:
(A) individual drug user's place of illegal drug activity is within the person's illegal drug market target community;
(B) person's participation in the illegal drug market was connected with the same type of illegal drug used by the individual drug user; and
(C) person participated in the illegal drug market at any time during the individual drug user's period of illegal drug use.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-4
Recovery of damages, costs, and attorney's fee
Sec. 4. A person who may bring an action under section 2 of this chapter may recover the following damages:
(1) Economic damages, including costs for the following:
(A) Treatment and rehabilitation.
(B) Medical expenses.
(C) Loss of economic or educational potential.
(D) Loss of productivity.
(E) Absenteeism.
(F) Support expenses.
(G) Accidents or injury.
(H) Any other pecuniary loss proximately caused by the illegal drug use.
(2) Noneconomic damages, including costs for the following:
(A) Physical and emotional pain and suffering.
(B) Physical impairment.
(C) Emotional distress.
(D) Medical anguish.
(E) Disfigurement.
(F) Loss of enjoyment.
(G) Loss of companionship, services, and consortium.
(H) Any other nonpecuniary loss proximately caused by the illegal drug use.
(3) Exemplary damages.
(4) Reasonable attorney's fees.
(5) Court costs, including reasonable expenses for expert testimony.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-5
Action by individual drug user
Sec. 5. (a) Except as provided in this section, an individual drug user may not bring an action for damages caused by the use of an illegal drug.
(b) An individual drug user may bring an action for damages caused by the use of an illegal drug if the individual drug user satisfies all of the following conditions:         (1) At least six (6) months before filing an action, the individual drug user personally discloses to law enforcement officers all of the information known to the individual drug user regarding all the individual drug user's sources of illegal drugs.
(2) The individual drug user does not use an illegal drug within the six (6) months immediately preceding the date the individual drug user files the action.
(3) The individual drug user does not use an illegal drug while the action is pending.
(c) An individual drug user who brings an action under this section (or IC 34-1-70-12 before its repeal) may recover damages only from a person who:
(1) distributed; or
(2) is in the chain of distribution of;
an illegal drug that was used by the individual drug user.
(d) An individual drug user who may bring an action under this section (or IC 34-1-70-12 before its repeal) may recover only the following damages:
(1) Economic damages, including costs for the following:
(A) Treatment and rehabilitation.
(B) Medical expenses.
(C) Loss of economic or educational potential.
(D) Loss of productivity.
(E) Absenteeism.
(F) Accidents or injury.
(G) Any other pecuniary loss proximately caused by the illegal drug use.
(2) Reasonable attorney's fees.
(3) Court costs, including reasonable expenses for expert testimony.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-6
Third party insurance or indemnification prohibited
Sec. 6. A third party may not:
(1) pay damages awarded under this chapter (or IC 34-1-70 before its repeal); or
(2) provide a defense or money for a defense;
on behalf of an insured under a contract of insurance or indemnification.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-7
Joinder of parties and actions
Sec. 7. (a) Two (2) or more persons may join as plaintiffs in one (1) action under this chapter (or IC 34-1-70 before its repeal) if:
(1) each plaintiff's respective actions have at least one (1) place of illegal drug activity in common; and
(2) any portion of the period of illegal drug use in one (1) plaintiff's action overlaps with the period of illegal drug use for

every other plaintiff's action.
(b) Two (2) or more persons may be joined in one (1) action under this chapter (or IC 34-1-70 before its repeal) as defendants if all the persons may be liable to at least one (1) plaintiff.
(c) A plaintiff does not have to be interested in obtaining and a defendant does not have to be interested in defending against all relief demanded under this chapter. Judgment may be given:
(1) for one (1) or more plaintiffs according to each plaintiff's respective rights to relief; and
(2) against one (1) or more defendants according to each defendant's respective liabilities.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-8
Comparative liability of individual drug user as plaintiff
Sec. 8. (a) An action by an individual drug user brought under this chapter (or IC 34-1-70 before its repeal) is governed by the principles of comparative liability under state law. Comparative liability attributed to a plaintiff does not bar recovery but diminishes the award of compensatory damages proportionally according to the measure of responsibility attributed to the plaintiff.
(b) The burden of proving the comparative liability of the plaintiff:
(1) is on the defendant; and
(2) must be shown by clear and convincing evidence.
(c) Comparative liability may not be attributed to a plaintiff who is not an individual drug user.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-9
Right of contribution
Sec. 9. (a) A person who is subject to liability under this chapter (or IC 34-1-70 before its repeal) has a right of action for contribution against another person subject to liability under this chapter (or IC 34-1-70 before its repeal).
(b) Contribution may be enforced in:
(1) the original action; or
(2) a separate action brought for that purpose.
(c) A plaintiff may seek recovery under this chapter and any other applicable law against a person whom a defendant has asserted a right of contribution.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-10
Burden of proof
Sec. 10. (a) Proof of participation in the illegal drug market in an action brought under this chapter (or IC 34-1-70 before its repeal) must be shown by clear and convincing evidence. Unless otherwise provided in this chapter, other elements of an action brought under this chapter must be shown by a preponderance of the evidence.     (b) A person:
(1) against whom recovery is sought; and
(2) who has a criminal conviction under:
(A) a state drug law; or
(B) the federal Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 801 et seq.);
is estopped from denying participation in the illegal drug market.
(c) A conviction described in subsection (b) constitutes prima facie evidence of the person's participation in the illegal drug market during the two (2) years preceding the date of the act that was the basis for the conviction.
(d) Notwithstanding subsection (c), a person may not be prohibited from bringing an action under this chapter (or IC 34-1-70 before its repeal) against another person because the other person has not been convicted of a criminal drug offense.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-11
Prejudgment attachment
Sec. 11. (a) Subject to subsection (c), a plaintiff in an action brought under this chapter may request an ex parte prejudgment attachment order from the court against all assets of a defendant sufficient to satisfy a potential award. If attachment is instituted, a defendant is entitled to an immediate hearing. Attachment may be lifted if the defendant:
(1) demonstrates that the defendant's assets will be available for a potential award; or
(2) posts a bond in an amount that is sufficient to cover a potential award.
(b) A person against whom a judgment has been rendered under this chapter (or IC 34-1-70 before its repeal) may not exempt any property from process to levy or process to execute on the judgment.
(c) Any assets that are:
(1) sought to satisfy a judgment under this chapter (or IC 34-1-70 before its repeal); and
(2) involved in a forfeiture action or that have been seized for forfeiture by any state or federal agency;
may not be used to satisfy a judgment until the assets have been released following the conclusion of the forfeiture action or released by the agency that seized the assets.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-12
Limitation of actions
Sec. 12. (a) Except as otherwise provided in this section, a claim under this chapter (or IC 34-1-70 before its repeal) may not be brought more than two (2) years after the date the cause of action accrues. A cause of action accrues under this chapter (or IC 34-1-70 before its repeal) when a person who may bring the cause of action has reason to know:         (1) of the harm from illegal drug use that is the basis for the cause of action; and
(2) that the illegal drug use is the cause of the harm.
(b) The statute of limitations under this section is tolled for a:
(1) plaintiff while the individual potential plaintiff is incapacitated by the use of an illegal drug to the extent that the individual cannot reasonably be expected to seek recovery under this chapter (or IC 34-1-70 before its repeal) or as otherwise provided by any other law; and
(2) defendant until six (6) months after the individual potential defendant is convicted of a criminal drug offense or as otherwise provided by law.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-13
Attorney general representing state or political subdivision; stay of action pending investigation or prosecution
Sec. 13. (a) The attorney general may represent the state or a political subdivision of the state in an action brought under this chapter (or IC 34-1-70 before its repeal).
(b) On motion by a governmental agency involved in a drug investigation or prosecution, an action brought under this chapter (or IC 34-1-70 before its repeal) must be stayed until the completion of the drug investigation or prosecution that was the basis for the motion for a stay of the action.
As added by P.L.1-1998, SEC.19.

IC 34-24-4-14
Intrafamilial tort immunity
Sec. 14. This chapter may not be construed to alter any law regarding tort immunity within a family.
As added by P.L.1-1998, SEC.19.






ARTICLE 25. SPECIAL PROCEEDINGS: ATTACHMENT AND GARNISHMENT

CHAPTER 1. GENERAL PROVISIONS APPLYING TO ATTACHMENT AND GARNISHMENT

IC 34-25-1-1
Execution of judgments; law governing
Sec. 1. The execution of judgments is governed by IC 34-55.
As added by P.L.1-1998, SEC.20.

IC 34-25-1-2
Nonresidents; personal earnings or wages
Sec. 2. Indiana courts do not have and shall not entertain jurisdiction in any action of attachment, garnishment, or supplementary proceeding, when:
(1) the plaintiff and principal defendant are both nonresidents of Indiana; and
(2) the money sought to be reached by the attachment, garnishment, or supplementary proceedings is the personal earnings or wages due or owing to the principal defendant from a person or corporation doing business in Indiana.
As added by P.L.1-1998, SEC.20.

IC 34-25-1-3
Judgment for attachment or garnishment; service and venue requirements
Sec. 3. The plaintiff is not entitled to judgment in an action for attachment or garnishment unless:
(1) the defendant is personally served with process;
(2) the property of the defendant is attached in the county where the action is brought; or
(3) a garnishee is summoned in the county where the action is brought, who is indebted to the defendant, or has possession of property or assets subject to the attachment.
As added by P.L.1-1998, SEC.20.

IC 34-25-1-4
Payment of costs and expenses; proportional payment of multiple creditors; surplus
Sec. 4. The money realized from the attachment and the garnishees, under the direction of the court, and after paying all costs and expenses, shall be paid to the several creditors in proportion to the amount of their several claims as adjusted. The surplus, if any, shall be paid to the defendant.
As added by P.L.1-1998, SEC.20.



CHAPTER 2. ATTACHMENT

IC 34-25-2-1
Attachment of property at or after filing complaint
Sec. 1. (a) At or after the time of filing a complaint, the plaintiff may have an attachment against the property of the defendant, in the cases described in subsection (b) and in the manner described in this chapter.
(b) The plaintiff may attach property when the action is for the recovery of money and the defendant:
(1) is, or one (1) of several defendants is, a foreign corporation or a nonresident of Indiana;
(2) is, or one (1) of several defendants is, secretly leaving or has left Indiana with intent to defraud the defendant's creditors;
(3) is concealed so that a summons cannot be served upon the defendant;
(4) is removing or about to remove the defendant's property subject to execution, or a material part of the property, outside Indiana, not leaving enough behind to satisfy the plaintiff's claim;
(5) has sold, conveyed, or otherwise disposed of the defendant's property subject to execution, or permitted the property to be sold with the fraudulent intent to cheat, hinder, or delay the defendant's creditors; or
(6) is about to sell, convey, or otherwise dispose of the defendant's property subject to execution with the fraudulent intent to cheat, hinder, or delay the defendant's creditors.
(c) The plaintiff is entitled to an attachment for the causes mentioned in subsection (b)(2), (b)(4), (b)(5), and (b)(6) whether the cause of action is due or not.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-2
Attachment barred while debtor's spouse and family reside within county; limitation on debtor's absence
Sec. 2. (a) Except as provided in subsection (b), an attachment, may not issue against any debtor while the debtor's spouse and family remain settled within the county where the debtor usually resided before the debtor's absence, if the debtor does not remain absent from Indiana more than one (1) year.
(b) This section does not apply if:
(1) the attachment is requested in a cause of action described in section 1(b)(4), 1(b)(5), or 1(b)(6) of this chapter; or
(2) an attempt is made to conceal the debtor's absence.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-3
Concealment of debtor's absence by spouse or family
Sec. 3. If the spouse or family of the debtor:         (1) refuse or are unable to:
(A) account for the debtor's absence; or
(B) indicate the place where the debtor may be found; or
(2) give a false account of the debtor's absence or place where the debtor may be found;
the refusal, inability, or false account is considered an attempt to conceal the debtor's absence for the purposes of this chapter.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-4
Plaintiff's affidavit
Sec. 4. The plaintiff or a person representing the plaintiff shall make an affidavit showing:
(1) the nature of the plaintiff's claim;
(2) that the plaintiff's claim is just;
(3) the amount that the plaintiff ought to recover; and
(4) that one (1) of the grounds for an attachment enumerated in section 1 of this chapter is present.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-5
Plaintiff's undertaking
Sec. 5. The plaintiff or a person representing the plaintiff shall execute a written undertaking, with sufficient surety, to be approved by the clerk, payable to the defendant, to the effect that the plaintiff will:
(1) duly prosecute the proceeding in attachment; and
(2) pay all damages that may be sustained by the defendant if the proceedings of the plaintiff are wrongful and oppressive.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-6
Order of attachment
Sec. 6. Upon the filing of the affidavit and written undertaking in the office of the clerk, the clerk shall issue an order of attachment, which shall be directed and delivered to the sheriff. The order of attachment must require the sheriff to seize and take into possession the property of the defendant in the county that is not exempt from execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-7
Issuance of order to sheriff of other county; orders issued simultaneously or in succession; recovery of costs
Sec. 7. Orders of attachment may be issued to the sheriff of any other county, and several orders of attachment may, at the option of the plaintiff, be issued at the same time or in succession. Only the costs of orders of attachment that have been executed in whole or in part shall be recovered against the defendant unless otherwise directed by the court. As added by P.L.1-1998, SEC.20.

IC 34-25-2-8
Issuance of execution of order on Sunday
Sec. 8. An order of attachment may be issued and executed on Sunday, if the plaintiff's affidavit shows that the defendant is about to abscond on that day, to the injury of the plaintiff.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-9
Assistance of householder; inventory; appraisement
Sec. 9. The sheriff shall proceed, with the assistance of a disinterested and credible householder of the county, to:
(1) attach the lands, tenements, goods, and chattels of the defendant, subject to execution; and
(2) make an inventory and appraisement of the property described in subdivision (1) and return the inventory and appraisement with the order.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-10
Order becomes lien on property
Sec. 10. An order of attachment binds the defendant's property in the county subject to execution and becomes a lien on the property from the time of the delivery of the order to the sheriff, in the same manner as an execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-11
Order in which property taken; pursuing property in another county
Sec. 11. (a) The sheriff shall first take the defendant's personal property under an attachment.
(b) If the sheriff does not find enough personal property of the defendant to satisfy the plaintiff's claim and costs of the action, then the sheriff shall take the defendant's real estate under attachment.
(c) If any property of the defendant is removed from the county after an order of attachment is placed in the hands of the sheriff, the sheriff may pursue and attach the property in any county within three (3) days after the removal.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-12
Undertaking by defendant or person having possession of property
Sec. 12. The defendant or other person who has possession of attached property may have the property, or any part of the property, delivered to the defendant or person by executing and delivering to the sheriff a written undertaking, with surety, to be approved by the sheriff, payable to the plaintiff, to the effect that:
(1) the property shall be:             (A) properly kept and taken care of; and
(B) delivered to the sheriff on demand, or so much of the property as may be required to be sold on execution to satisfy any judgment that may be recovered against the defendant or person in the action; or
(2) the defendant or person will pay the appraised value of the property, not exceeding the amount of the judgment and costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-13
Third party's duty to prosecute claim
Sec. 13. Whenever any person other than the defendant claims any property attached, the right of property may be tried as in cases of property taken in execution, and the claimant, having notice of the attachment, shall be bound to prosecute the claim as in such cases or be barred of the right.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-14
Duty of defendant or claimant to give information under oath
Sec. 14. The defendant or claimant of any attached property may be required by the court to appear and give information, under oath, respecting the property.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-15
Lien on goods attached in hands of consignee
Sec. 15. Goods attached in the hands of a consignee are subject to a lien for any debt due the consignee from the consignor.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-16
Undertaking by defendant; discharge of attachment; restitution of property
Sec. 16. If the defendant or other person representing the defendant, at any time before judgment, executes a written undertaking to the plaintiff with sufficient surety, to be approved by the court, clerk, or sheriff, to the effect that the defendant will:
(1) appear in the action; and
(2) perform the judgment of the court;
the attachment shall be discharged and restitution made of any property taken under the attachment or the proceeds of the property.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-17
Property that is perishable or expensive to keep; procedure for sale at public auction
Sec. 17. When attached personal property is perishable in nature or expensive to keep, the court may direct the sheriff to sell the property at public auction upon reasonable notice. If the property is

liable to immediate damage, the sheriff may sell the property by giving ten (10) days notice, without an order of court, and the proceeds of all sales shall be deposited with the clerk.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-18
Allowance of sheriff's expenses of keeping attached property
Sec. 18. The sheriff shall be allowed by the court the necessary expenses of keeping the attached property, to be paid by the plaintiff and taxed in the costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-19
Effect of dismissal by first attaching creditor
Sec. 19. (a) This section applies when the first attaching creditor dismisses the action or proceedings in attachment.
(b) A dismissal described in subsection (a) does not operate as a dismissal of the action or proceedings of any subsequent attaching creditor.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-20
Motion for discharge and restitution; undertaking; judgment for plaintiff
Sec. 20. (a) After appearing in the action, a defendant against whom an order of attachment has been issued may move to have:
(1) the attachment discharged; and
(2) restitution awarded for any property taken under the attachment.
(b) An appearance in the action may not operate to discharge the attachment unless the defendant files a written undertaking as required in section 16 of this chapter.
(c) If:
(1) the defendant appears in the action;
(2) judgment is rendered in favor of the plaintiff; and
(3) part of the judgment remains unsatisfied after exhausting the property attached;
the judgment is considered a judgment against the defendant personally.
(d) A judgment described in subsection (c) has the same force and effect as other judgments, and execution shall issue on the judgment accordingly for the collection of the residue.
(e) If the plaintiff's undertaking is insufficient, the plaintiff is entitled to a reasonable time to file an additional undertaking.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-21
Judgment for defendant; appeal
Sec. 21. (a) Except as provided in subsection (b), if the judgment in the action is rendered for the defendant:         (1) the attachment shall be discharged; and
(2) the attached property or proceeds from the property shall be returned to the defendant.
(b) If the plaintiff:
(1) serves notice with the clerk or judge within seventy-two (72) hours that the plaintiff:
(A) intends to appeal from the judgment; and
(B) will file a bond, approved by the court; and
(2) files an appeal, as provided by law, within sixty (60) days from the date of the judgment;
the attachment or any bond given to release the property or thing attached shall not be discharged, and the attached property or proceeds from the property shall not be returned to the defendant until final disposition of such action.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-22
Judgment for plaintiff; execution
Sec. 22. After judgment for the plaintiff or one (1) or more of several plaintiffs, attached property that remains unsold may be sold on execution, as in other cases.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-23
Action on undertaking; damages
Sec. 23. Every defendant is entitled to an action on the written undertaking of the plaintiff or creditor by whose proceedings in attachment the defendant is aggrieved, if it appears that the proceedings were wrongful and oppressive. The defendant shall recover damages at the discretion of the jury.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-24
Actions in name of state
Sec. 24. In all actions in the name of the state of Indiana, or of any person, agent, or officer, for the use of the state, if process is returned indicating that the defendant was not found, an order of attachment may be issued and proceedings may be had, as in other cases, without filing an affidavit or a written undertaking.
As added by P.L.1-1998, SEC.20.

IC 34-25-2-25
Order executed and discharged; return
Sec. 25. When an order of attachment is fully executed or discharged, the sheriff shall return the order to the court, with the sheriff's proceedings noted upon the order.
As added by P.L.1-1998, SEC.20.



CHAPTER 3. GARNISHMENT

IC 34-25-3-1
Officers subject to garnishment
Sec. 1. (a) This section applies to:
(1) all officers who may collect money by virtue of their office, including:
(A) clerks of the circuit and superior courts;
(B) sheriffs; and
(C) constables;
(2) executors;
(3) administrators;
(4) guardians; and
(5) trustees.
(b) Persons described in subsection (a) are subject to garnishment at the suit of any creditor who has money or choses in action in the hands of the officer, executor, administrator, guardian, or trustee at the time of the service of the garnishee process, in the same manner as and to the same extent that other persons are subject to garnishment.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-2
Personal actions arising upon contract or judgment; affidavit; undertaking; summons
Sec. 2. (a) In all personal actions arising upon contract, express or implied, or upon a judgment or decree of any court, if at the time the action is commenced or at any time afterwards, whether a writ of attachment has been issued or not, the plaintiff, or a person representing the plaintiff, shall file with the clerk an affidavit that the plaintiff has good reason to believe, and does believe, that the person named in the affidavit:
(1) has property of the defendant in the person's possession or under the person's control;
(2) is indebted to the defendant;
(3) has the control or agency of any property, money, credits, or effects of the defendant; or
(4) has control over the defendant's share or interest in the stock of any association or corporation.
(b) The plaintiff shall file a written undertaking, as described in IC 34-25-2-5, payable to the defendant, with freehold surety to be approved by the clerk, stating that the plaintiff will:
(1) prosecute the proceedings in garnishment to effect; and
(2) pay to the defendant all damages the defendant may sustain if the proceedings are wrongful and oppressive.
(c) The clerk shall issue a summons notifying the person, association, or corporation to appear at the court and answer as garnishee in the action. The summons must contain the name and address of the defendant. The summons shall be served in the manner

provided by the Indiana rules of trial procedure.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-3
Accountability of garnishee to plaintiff
Sec. 3. From the day of the service of the summons, the garnishee is accountable to the plaintiff in the action for the amount of money, property, or credits in the garnishee's possession or due and owing from the garnishee to the defendant.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-4
Certificate and examination of garnishee; enforcement
Sec. 4. (a) This section applies to an officer or agent of an association or corporation and every other person summoned as a garnishee.
(b) A person described in subsection (a) shall, when served, or not later than five (5) days after being served the summons, furnish the sheriff with a certificate of:
(1) the number of shares or rights of the defendants in the stock of the corporation or association;
(2) a description of the property held by the corporation, association, or person that belongs to the defendant or is held for the benefit of the defendant; or
(3) the amount of the debt owing to the defendant by the association, corporation, or person, whether due or not.
The sheriff shall return the certificate with the summons.
(c) If the person refuses to provide the information set forth in subsection (b), the person may be required by the court to appear and be examined under oath concerning the information. Obedience to the orders may be enforced by attachment.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-5
Garnishee's failure to appear or provide information; effect; procedure
Sec. 5. (a) This section applies to a garnishee who is summoned and:
(1) fails to appear and provide discovery as required by law; or
(2) fails to answer or demur to the matters set forth against the garnishee in the affidavit, additional complaint, or interrogatories.
(b) When a garnishee fails to provide information as described in subsection (a):
(1) the information may be taken as confessed;
(2) judgment may be entered by default; or
(3) the garnishee may be examined under oath concerning all the matters charged in the affidavit or additional complaint.
(c) Proceedings, pleadings, and process under this section must conform to the practice in other cases, as necessary to determine the

rights of the parties and render a final judgment.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-6
Absconding garnishee; order of arrest
Sec. 6. If the plaintiff or person representing the plaintiff files an affidavit with the clerk stating that the plaintiff or person:
(1) fears that the garnishee will abscond before judgment with intent to defraud the plaintiff; and
(2) believes that the garnishee:
(A) has money, things in action, goods, chattels, or effects of the defendant in the garnishee's possession; or
(B) is indebted to the defendant;
the clerk shall issue an order of arrest against the garnishee and hold the garnishee to bail as in a civil action.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-7
Final judgment against garnishee; discharge of garnishee; costs
Sec. 7. The court shall not render final judgment against the garnishee until the action against the defendant has been determined. If the plaintiff fails to recover judgment either against the defendant or the garnishee, the garnishee shall be discharged and recover costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-8
Return of "no property found"
Sec. 8. The return of "no property found" upon the order of attachment does not affect the proceedings against the garnishee.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-9
Judgment recovered; liability of defendant or garnishee for costs
Sec. 9. (a) If the plaintiff wins judgment against the defendant and before the judgment the garnishee:
(1) delivers to the sheriff:
(A) all the defendant's goods and chattels, or other effects in the garnishee's possession subject to execution; or
(B) an inventory of the items described in subdivision (1)(A); and
(2) pays to the sheriff or into court all money due from the garnishee or belonging to the defendant;
the costs in the proceeding against the garnishee shall be paid by the defendant.
(b) If the garnishee does not appear or appears and refuses to accurately confess the matter alleged and at the trial:
(1) the plaintiff recovers judgment against the garnishee; or
(2) the garnishee admits to having possession of money, credits, or effects belonging to the defendant and refuses to pay or deliver the money, credits, or effects; the garnishee shall pay costs.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-10
Compelling garnishee to pay or perform contracts
Sec. 10. The garnishee may not be compelled to pay or perform any contract in any other manner or at any other time, than the garnishee would be bound to do for the defendant.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-11
Payment to sheriff or court; discharge of garnishee
Sec. 11. A garnishee may pay money the garnishee owes to the defendant to the sheriff or into court and is discharged from liability to the defendant for the amount of money paid to the sheriff or into court that does not exceed the plaintiff's claim.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-12
Examination of garnishee; delivery of property and payment; undertaking
Sec. 12. (a) This section applies to a garnishee or an officer of a corporation summoned as a garnishee.
(b) Five (5) or more days after being served with the summons, the garnishee may be examined under oath in open court.
(c) If the examination reveals that at the time the summons was served, or after the service of the summons upon the garnishee, the garnishee or the corporation possessed any property of the defendant or was indebted to the defendant, the court may order:
(1) the delivery of the property and the payment of the indebtedness into court; or
(2) the execution of a written undertaking by the garnishee, with sufficient sureties, to be approved by the court, payable to the plaintiff, to the effect that the indebtedness shall be paid or the property forthcoming as the court shall direct.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-13
Creditor of defendant; intervention in action
Sec. 13. At any time before the final judgment in the suit, any creditor of the defendant, upon filing an affidavit and written undertaking, as required of an attaching creditor, may do the following:
(1) Become a party to the action, file a complaint, and prove the claim or demand against the defendant.
(2) Have any person summoned as garnishee or held to bail who has not before been summoned or held to bail.
(3) Propound interrogatories to the garnishee and enforce answers to the interrogatories in like manner, as the creditor who is plaintiff. As added by P.L.1-1998, SEC.20.

IC 34-25-3-14
Judgment for plaintiff or creditor; execution
Sec. 14. (a) If:
(1) judgment in the action is rendered for the plaintiff, or one (1) or more of several plaintiffs; and
(2) sufficient proof is made of the goods, chattels, rights, credits, money, and effects in the possession of the garnishee;
the court shall also give judgment in favor of the plaintiff or creditors against the garnishee, or the property of the defendant, or both, as the case may require.
(b) A judgment described in subsection (a) may be enforced by execution.
As added by P.L.1-1998, SEC.20.

IC 34-25-3-15
Procedurally defective order; immunity of person who complies
Sec. 15. (a) In addition to other proceedings, this section applies to proceedings supplementary to execution involving a depository financial institution under IC 28-9.
(b) A person, whether designated as a garnishee defendant, an income payor, or otherwise, who complies with what purports to be a garnishment, an income withholding order, or a hold or restriction on withdrawal order issued under:
(1) the Indiana Rules of Trial Procedure;
(2) this article (or IC 34-1-11 before its repeal);
(3) IC 31-16-15 (or IC 31-2-10 before its repeal) or a similar law of Indiana or another state pertaining to support or maintenance of any person; or
(4) IC 34-55-8-7 (or IC 34-1-44-7 before its repeal) concerning proceedings supplementary to execution;
is not personally liable for the amounts withheld if, for any reason, the order is determined by a court to be procedurally defective.
As added by P.L.1-1998, SEC.20.






ARTICLE 25.5. SPECIAL PROCEEDINGS: HABEAS CORPUS

CHAPTER 1. PERSONS ENTITLED TO WRIT OF HABEAS CORPUS

IC 34-25.5-1-1
Persons entitled to writ
Sec. 1. Every person whose liberty is restrained, under any pretense whatever, may prosecute a writ of habeas corpus to inquire into the cause of the restraint, and shall be delivered from the restraint if the restraint is illegal.
As added by P.L.1-1998, SEC.21.



CHAPTER 2. APPLICATION FOR WRIT

IC 34-25.5-2-1
Application for writ; contents
Sec. 1. (a) Application for the writ must be made by complaint, signed and verified either by:
(1) the applicant; or
(2) some person on the applicant's behalf.
(b) The complaint must specify the following:
(1) Who is restraining the applicant's liberty, the place where the applicant is being held, and the names of all the parties, if they are known, or descriptions of them if they are not known.
(2) The cause or pretense of the restraint, according to the best of the knowledge and belief of the applicant.
(3) If the restraint is alleged to be illegal, the nature of the illegality.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-2-2
Courts and judges authorized to grant writ
Sec. 2. (a) Writs of habeas corpus may be granted by:
(1) the circuit or superior courts of the county in which the person applying for the writ may be restrained of his or her liberty, or by the judges of those courts; or
(2) if the judges described in subdivision (1) are:
(A) absent from their circuits; or
(B) by reason of sickness or other cause, unable or incompetent to hear and determine the application for the writ;
then by any judge of an adjoining circuit.
(b) Upon application, a writ granted under subsection (a) shall be granted without delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-2-3
Criminal circuit judges authorized to grant writ
Sec. 3. The criminal circuit judges in Indiana may:
(1) issue writs of habeas corpus within their respective counties;
(2) hear and determine writs of habeas corpus in favor of all persons arrested and held upon any charge in violation of Indiana criminal laws; and
(3) admit to bail, or discharge the prisoner;
in the same manner, to the same extent, and under the same rules and regulations as judges of the circuit courts are authorized by law to do.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-2-4
Contents of writ      Sec. 4. The writ shall be directed to the office or party restraining the applicant, commanding the party to have the applicant before the court or judge, at the time and place the court or judge directs, to do and receive the court's order concerning the applicant.
As added by P.L.1-1998, SEC.21.



CHAPTER 3. SERVICE AND RETURN OF WRIT

IC 34-25.5-3-1
Delivery of writ to sheriff
Sec. 1. If the writ is directed to the sheriff, the clerk shall deliver it to the sheriff without delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-2
Writs directed to any other person; delivery and service by sheriff
Sec. 2. If the writ is directed to any other person, the writ shall be delivered to the sheriff. The sheriff shall serve the writ by delivering the writ to the person without delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-3
Service of writ by leaving at residence or affixing in conspicuous place
Sec. 3. If the person to whom a writ is directed cannot be found or refuses admittance to the sheriff, the writ may be served by:
(1) leaving the writ at the residence of the person to whom the writ is directed; or
(2) affixing the writ on some conspicuous place, either at the person's dwelling house or where the party is confined or under restraint.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-4
Return of writ required
Sec. 4. The sheriff or other person to whom the writ is directed shall return the writ immediately and if the person to whom the writ is directed refuses after due service to return the writ, the court shall enforce obedience by attachment.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-5
Return of writ; requisites
Sec. 5. The return must be signed and verified by the person making it, who shall state the following:
(1) The authority or cause of the restraint of the applicant in the custody of the person to whom the writ is directed.
(2) If the authority is in writing, the person to whom the writ is directed shall return a copy and produce the original at the hearing.
(3) If the person to whom the writ is directed has had the applicant in custody or under restraint, and has transferred the applicant to another, the person to whom the writ is directed shall state to whom, the time, place, and cause of the applicant's transfer. The person to whom the writ is directed shall produce the applicant at the hearing unless prevented by sickness or infirmity, which must be shown in the return.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-6
Issuance of writ or process by clerk of court; time for service and return
Sec. 6. (a) All writs and other process authorized under this article shall be issued by the clerk of the court, and, except summonses, sealed with the seal of the court.
(b) Documents described in subsection (a) shall be served and returned immediately unless the court or judge specifies a particular time for the return.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-7
Immaterial defects in writ or process
Sec. 7. A writ or other process shall not be disregarded for any defect if enough is shown to notify the officer or person to whom the writ is directed of the purpose of the process.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-3-8
Amendments to writ; temporary commitments
Sec. 8. The court may allow amendments to a writ, and temporary commitments, when necessary.
As added by P.L.1-1998, SEC.21.



CHAPTER 4. HEARINGS

IC 34-25.5-4-1
Sickness or infirmity of applicant; procedure
Sec. 1. The court or judge, if satisfied of the truth of the allegation of sickness or infirmity under IC 34-25.5-3-5, may:
(1) proceed to decide on the return; or
(2) adjourn the hearing:
(A) until the party can be produced; or
(B) for other good cause.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-4-2
Return of writ; proceedings and pleadings
Sec. 2. The applicant may:
(1) except to the sufficiency of, or controvert the return, or any part of the return; or
(2) allege any new matter in avoidance.
The new matter must be verified except in cases of commitment on a criminal charge. The return and pleadings may be amended without causing any delay.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-4-3
Summary hearings
Sec. 3. The court or judge shall proceed in a summary way to hear and determine the cause. If no legal cause is shown for the restraint or for the continuation of the restraint, the court shall discharge the applicant.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-4-4
Powers of court or judge
Sec. 4. The court or judge may require and compel the attendance of witnesses and do all other acts necessary to determine the case.
As added by P.L.1-1998, SEC.21.



CHAPTER 5. ISSUANCE OF WRIT

IC 34-25.5-5-1
Limitation on questioning legality of judgment or process
Sec. 1. (a) Except as provided in subsection (b), the court or judge shall not inquire into the legality of any judgment or process by which the party is in custody, or discharge the party when the term of commitment has not expired in any of the following cases:
(1) Upon process issued by any court or judge of the United States where the court or judge has exclusive jurisdiction.
(2) Upon any process issued on a final judgment of a court of competent jurisdiction.
(3) For any contempt of any court, officer, or body with authority to commit.
(4) Upon a warrant issued from the circuit court upon an indictment or information.
(b) Subsection (a)(1), (a)(2), and (a)(3) do not include an order of commitment, as for contempt, upon proceedings to enforce the remedy of a party.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-5-2
When persons not to be discharged from order of commitment
Sec. 2. (a) A person shall not be discharged from an order of commitment issued by any judicial or peace officer:
(1) for want of bail, or in cases not bailable, on account of a defect in the charge or process; or
(2) for alleged want of probable cause.
(b) In cases described in subsection (a), the court or judge shall:
(1) summon the prosecuting witnesses;
(2) investigate the criminal charge;
(3) discharge, let to bail, or recommit the prisoner, as may be just and legal; and
(4) recognize witnesses when proper.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-5-3
Writ issued to let a prisoner to bail
Sec. 3. The writ may be used for the purpose of letting a prisoner to bail in civil and criminal actions.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-5-4
Notice of discharge to person having interest in detention of prisoner
Sec. 4. When any person has an interest in the detention, the prisoner shall not be discharged until the person having an interest in the detention is notified.
As added by P.L.1-1998, SEC.21.
IC 34-25.5-5-5
Immunity of sheriff or officer obeying writ or order of discharge
Sec. 5. A sheriff or other officer shall not be liable to a civil action for obeying a writ of habeas corpus or an order of discharge made pursuant to a writ of habeas corpus.
As added by P.L.1-1998, SEC.21.



CHAPTER 6. EMERGENCY WARRANT

IC 34-25.5-6-1
Warrant for appearance of illegally held person
Sec. 1. Whenever it appears by affidavit that a person is illegally held in custody or restraint and there is good reason to believe that the applicant:
(1) will be carried out of the jurisdiction of the court or judge before whom the application is made; or
(2) will suffer some irreparable injury before compliance with the writ can be enforced;
the court or judge may cause a warrant to be issued, reciting the facts and directed to the sheriff or any constable of the county, commanding the sheriff or constable to take the restrained person and immediately bring the person before the court or judge, to be dealt with according to law.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-6-2
Apprehension of persons charged with illegal restraint
Sec. 2. The court or judge may also, if considered necessary, insert in the warrant a command for the apprehension of the person charged with causing the illegal restraint.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-6-3
Execution of warrant
Sec. 3. The officer shall execute the warrant by bringing the person named in the warrant before the court or judge, and the same return and proceedings shall be required as in case of writs of habeas corpus.
As added by P.L.1-1998, SEC.21.

IC 34-25.5-6-4
Issuance and service of writ on Sunday; temporary orders; changing custody of restrained person
Sec. 4. (a) Any writ or process authorized by this article may be issued and served on Sunday in cases of emergency.
(b) The court or judge may make any temporary orders in the cause or disposition of the party, during the progress of the proceedings, that justice may require. The custody of any party restrained may be changed from one (1) person to another by order of the court or judge.
As added by P.L.1-1998, SEC.21.



CHAPTER 7. WRITS IN FAVOR OF PARENTS, GUARDIANS, AND SPOUSES, AND TO ENFORCE RIGHTS OF MINORS AND INCAPACITATED PERSONS

IC 34-25.5-7-1
Writ to enforce rights of minors and incapacitated persons
Sec. 1. Writs of habeas corpus shall be granted in favor of parents, guardians, and spouses to enforce the rights and for the protection of minors and incapacitated persons whose incapacity is not caused only by a physical illness, impairment, or infirmity (as defined in IC 29-3-1-7.5). The proceedings must in all cases, conform to the provisions of this article.
As added by P.L.1-1998, SEC.21.






ARTICLE 26. SPECIAL PROCEEDINGS: INJUNCTIONS AND RESTRAINING ORDERS

CHAPTER 1. INJUNCTIONS AND RESTRAINING ORDERS GENERALLY

IC 34-26-1-1
Additional provisions concerning injunctions or restraining orders
Sec. 1. In addition to the injunctions and restraining orders discussed in this article, the following statutes also contain provisions concerning injunctions or restraining orders:
(1) IC 32-30-6 (governing nuisance actions).
(2) IC 32-30-7 (governing actions for indecent nuisance).
(3) IC 34-24-2 (governing civil remedies for racketeering activities).
As added by P.L.1-1998, SEC.22. Amended by P.L.2-2002, SEC.91.

IC 34-26-1-2
Supreme court and justices authorized to grant restraining orders and injunctions
Sec. 2. Restraining orders and injunctions may be granted by the supreme court or a justice of the supreme court when necessary and proper for the due exercise of the jurisdiction and powers of the supreme court.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-3
Circuit courts and judges authorized to grant temporary injunctions or restraining orders
Sec. 3. (a) Restraining orders and injunctions may be granted by the circuit courts or the judges of the circuit courts in their respective counties.
(b) If the circuit court judges are:
(1) absent from their circuits; or
(2) by reason of sickness or other cause unable or incompetent to hear and determine the granting of a temporary injunction or restraining order;
any circuit court judge of an adjoining circuit may hear and determine the granting of a temporary injunction or restraining order.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-4
Judges authorized to make injunction or restraining order permanent or operable in other county; place of filing petition
Sec. 4. (a) The regular presiding judge in the county where the petition was filed shall hear and determine whether an injunction or restraining order issued under section 3(b) of this chapter (or IC 34-1-10-1 before its repeal) shall be made permanent.
(b) The circuit courts, or the circuit court judges may, in any

county of the circuit, issue restraining orders or injunctions to operate in any other county in the circuit.
(c) All petitions for restraining orders and injunctions shall be filed in the clerk's office in the county in which the order or injunction is requested.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-5
Injunction to restrain act or proceeding; modification of injunction
Sec. 5. (a) This section applies:
(1) when it appears by the complaint that the plaintiff is entitled to the relief demanded, and the relief or any part of the relief consists in restraining the commission or continuance of some act, the commission or continuance of which, during the litigation, would produce great injury to the plaintiff;
(2) when, during the litigation, it appears that the defendant is:
(A) doing;
(B) threatening;
(C) about to do; or
(D) procuring or suffering to be done;
some act in violation of the plaintiff's rights, respecting the subject of the action, and tending to render the judgment ineffectual; or
(3) when the relief or part of the relief demanded by the plaintiff consists in restraining proceedings upon any final order or judgment.
(b) An injunction may be granted to restrain an act or proceeding described in subsection (a) until the further order of the court. The injunction may, afterwards, be modified upon motion.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-6
Temporary injunction to restrain removal or disposition of defendant's property
Sec. 6. When it appears:
(1) in the complaint at the commencement of the action; or
(2) during the pendency of the action by affidavit;
that the defendant threatens, or is about to remove or dispose of the defendant's property, with intent to defraud the defendant's creditors, a temporary injunction may be granted, to restrain the removal or disposition of the defendant's property.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-7
Complaint verified by affidavit; time for granting injunction
Sec. 7. In all applications for an injunction, the complaint or as much of the complaint as pertains to the acts or proceedings to be enjoined, must be verified by affidavit. The injunction may be granted at the time of commencing the action, or at any time afterwards before judgment is rendered in the proceeding. As added by P.L.1-1998, SEC.22.

IC 34-26-1-8
Hearing; access to affidavits or evidence
Sec. 8. On the hearing of an application for a restraining order or temporary injunction, each party may read affidavits or documentary or record evidence.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-9
Terms and conditions of injunction
Sec. 9. Upon the granting or continuing of an injunction, such terms and conditions may be imposed upon the party obtaining the injunction that are considered equitable.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-10
Second undertaking not required
Sec. 10. When an injunction is granted upon the hearing, after a temporary restraining order, the plaintiff shall not be required to enter into a second written undertaking unless the original undertaking is considered insufficient. However, the plaintiff and the plaintiff's surety remain liable upon the original undertaking.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-11
Issuance and service of copy of order on adverse party
Sec. 11. It is not necessary to issue a writ of injunction. However, the clerk shall issue a copy of the order of injunction, certified by the clerk, which shall be served promptly by delivering the order to the adverse party.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-12
Stay of proceedings; endorsement of release of errors upon complaint
Sec. 12. In applications to stay proceedings after judgment, the plaintiff shall endorse upon the complaint a release of errors in the judgment whenever required to do so by the judge or court.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-13
Money collected upon judgment; payment
Sec. 13. Money that is:
(1) collected upon a judgment that is later enjoined; and
(2) remains in the hands of the collecting officer;
shall be paid to the clerk of the court granting the injunction, subject to the order of the court.
As added by P.L.1-1998, SEC.22.
IC 34-26-1-14
Attachment for contempt; rule to show cause; service
Sec. 14. (a) This section applies when it appears to any court or judge granting an order of injunction, by affidavit, that any person has willfully disobeyed the order.
(b) After giving notice, the court or judge shall award an attachment for contempt against the party charged or a rule to show cause why the attachment for contempt should not issue. The attachment or rule shall be issued by the clerk of the court, and directed to the sheriff, and shall be served by the sheriff.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-15
Attachment for contempt; arrest of party; indemnity
Sec. 15. The attachment for contempt shall be immediately served by arresting the party charged, and bringing the party into court, if in session, to be dealt with as in other cases of contempt. The court shall also take all necessary measures to secure and indemnify the plaintiff against damages in the premises.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-16
Arrest; undertaking; commitment to jail
Sec. 16. (a) If the court is not in session, the officer making the arrest shall cause the person to enter into a written undertaking, with surety to be approved by the officer. The written undertaking must contain the person's assurances to:
(1) personally appear in open court;
(2) answer the contempt; and
(3) pay to the plaintiff all damages and costs occasioned by the breach of the order.
(b) In default of the provisions in subsection (a), the person shall be committed to the jail of the county, until the person enters into a written undertaking with surety, or is otherwise legally discharged.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-17
Stay of proceedings; dissolution; damages
Sec. 17. (a) This section applies when an injunction to stay proceedings after judgment for debt or damages is dissolved.
(b) The court shall award damages, not exceeding ten percent (10%), on the judgment, as the court considers right against the party in whose favor the injunction issued.
As added by P.L.1-1998, SEC.22.

IC 34-26-1-18
Stay of proceedings; recovery of real estate; damages
Sec. 18. (a) This section applies if an injunction to stay proceedings after verdict or judgment in an action for the recovery or possession of real estate is dissolved.     (b) The damages assessed against the party obtaining the injunction shall include the reasonable rents and profits of the land recovered and all waste committed after granting the injunction.
As added by P.L.1-1998, SEC.22.



CHAPTER 2. REPEALED



CHAPTER 2.5. REPEALED



CHAPTER 3. INJUNCTION AGAINST POSTING OF NOTICES AND BILLS ON TELEPHONE AND UTILITY POLES

IC 34-26-3-1
Injunction or order of removal
Sec. 1. Upon petition by any party, the court may enjoin the posting of, or may order the removal of, handbills, notices, or other written material on telephone or utility poles in any case in which the court finds that to allow the posting, or permit the posting to continue, would be either unsafe or unsightly.
As added by P.L.1-1998, SEC.22.



CHAPTER 4. INJUNCTION AGAINST DISTRIBUTION OF TOBACCO TO PERSONS LESS THAN 18 YEARS OF AGE

IC 34-26-4-1
Violation of IC 35-46-1-10; application for injunction
Sec. 1. If a violation of IC 35-46-1-10 is being committed, any person may apply for an order enjoining the violation from the circuit court or a superior court of the county in which the violation occurs.
As added by P.L.1-1998, SEC.22.

IC 34-26-4-2
Issuance of injunction or order; costs and attorney's fees; waiver of bond
Sec. 2. (a) Upon a showing that a person has violated IC 35-46-1-10, the court may grant:
(1) an injunction, restraining order, or other appropriate order; and
(2) the costs and reasonable attorney's fees of the person bringing the action.
(b) The court may grant an order under subsection (a) without requiring the person bringing the action to post a bond.
As added by P.L.1-1998, SEC.22.



CHAPTER 5. INDIANA CIVIL PROTECTION ORDER ACT

IC 34-26-5-1
Prevention of domestic and family violence
Sec. 1. This chapter shall be construed to promote the:
(1) protection and safety of all victims of domestic or family violence in a fair, prompt, and effective manner; and
(2) prevention of future domestic and family violence.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-2
Persons eligible to file petition for order of protection; petition on behalf of a child; prohibition on mutual orders; jurisdiction for order sought against a minor
Sec. 2. (a) A person who is or has been a victim of domestic or family violence may file a petition for an order for protection against a:
(1) family or household member who commits an act of domestic or family violence; or
(2) person who has committed stalking under IC 35-45-10-5 or a sex offense under IC 35-42-4 against the petitioner.
(b) A parent, a guardian, or another representative may file a petition for an order for protection on behalf of a child against a:
(1) family or household member who commits an act of domestic or family violence; or
(2) person who has committed stalking under IC 35-45-10-5 or a sex offense under IC 35-42-4 against the child.
(c) A court may issue only one (1) order for each respondent. If a petitioner files a petition against more than one (1) respondent, the court shall:
(1) assign a new case number; and
(2) maintain a separate court file;
for each respondent.
(d) If a petitioner seeks relief against an unemancipated minor, the case may originate in any court of record and, if it is an emergency matter, be processed the same as an ex parte petition. When a hearing is set, the matter may be transferred to a court with juvenile jurisdiction.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-3
Forms; clerical assistance; protective order depository
Sec. 3. (a) The division of state court administration shall:
(1) develop and adopt:
(A) a petition for an order for protection;
(B) an order for protection, including:
(i) orders issued under this chapter;
(ii) ex parte orders;
(iii) no contact orders under IC 31 and IC 35; and                 (iv) forms relating to workplace violence restraining orders under IC 34-26-6;
(C) a confidential form;
(D) a notice of modification or extension for an order for protection, a no contact order, or a workplace violence restraining order;
(E) a notice of termination for an order for protection, a no contact order, or a workplace violence restraining order; and
(F) any other uniform statewide forms necessary to maintain an accurate registry of orders; and
(2) provide the forms under subdivision (1) to the clerk of each court authorized to issue the orders.
(b) In addition to any other required information, a petition for an order for protection must contain a statement listing each civil or criminal action involving:
(1) either party; or
(2) a child of either party.
(c) The following statements must be printed in boldface type or in capital letters on an order for protection, a no contact order, or a workplace violence restraining order:
VIOLATION OF THIS ORDER IS PUNISHABLE BY CONFINEMENT IN JAIL, PRISON, AND/OR A FINE.
IF SO ORDERED BY THE COURT, THE RESPONDENT IS FORBIDDEN TO ENTER OR STAY AT THE PETITIONER'S RESIDENCE, EVEN IF INVITED TO DO SO BY THE PETITIONER OR ANY OTHER PERSON. IN NO EVENT IS THE ORDER FOR PROTECTION VOIDED.
PURSUANT TO 18 U.S.C. 2265, THIS ORDER FOR PROTECTION SHALL BE GIVEN FULL FAITH AND CREDIT IN ANY OTHER STATE OR TRIBAL LAND AND SHALL BE ENFORCED AS IF IT WERE AN ORDER ISSUED IN THAT STATE OR TRIBAL LAND. PURSUANT TO 18 U.S.C. 922(g), ONCE A RESPONDENT HAS RECEIVED NOTICE OF THIS ORDER AND AN OPPORTUNITY TO BE HEARD, IT IS A FEDERAL VIOLATION TO PURCHASE, RECEIVE, OR POSSESS A FIREARM WHILE SUBJECT TO THIS ORDER IF THE PROTECTED PERSON IS:
(A) THE RESPONDENT'S CURRENT OR FORMER SPOUSE;
(B) A CURRENT OR FORMER PERSON WITH WHOM THE RESPONDENT RESIDED WHILE IN AN INTIMATE RELATIONSHIP; OR
(C) A PERSON WITH WHOM THE RESPONDENT HAS A CHILD.
INTERSTATE VIOLATION OF THIS ORDER MAY SUBJECT THE RESPONDENT TO FEDERAL CRIMINAL PENALTIES UNDER 18 U.S.C. 2261 AND 18 U.S.C. 2262.
(d) The clerk of the circuit court, or a person or entity designated by the clerk of the circuit court, shall provide to a person requesting

an order for protection:
(1) the forms adopted under subsection (a);
(2) all other forms required to petition for an order for protection, including forms:
(A) necessary for service; and
(B) required under IC 31-17-3; and
(3) clerical assistance in reading or completing the forms and filing the petition.
Clerical assistance provided by the clerk or court personnel under this section does not constitute the practice of law. The clerk of the circuit court may enter into a contract with a person or another entity to provide this assistance. A person, other than a person or other entity with whom the clerk has entered into a contract to provide assistance, who in good faith performs the duties the person is required to perform under this subsection is not liable for civil damages that might otherwise be imposed on the person as a result of the performance of those duties unless the person commits an act or omission that amounts to gross negligence or willful and wanton misconduct.
(e) A petition for an order for protection must be:
(1) verified or under oath under Trial Rule 11; and
(2) issued on the forms adopted under subsection (a).
(f) If an order for protection is issued under this chapter, the clerk shall comply with IC 5-2-9.
As added by P.L.133-2002, SEC.56. Amended by P.L.39-2003, SEC.1; P.L.221-2003, SEC.8.

IC 34-26-5-4
Jurisdiction; venue; prohibition on minimum residency requirement
Sec. 4. (a) Any court of record has jurisdiction to issue a civil order for protection.
(b) A petition for an order for protection must be filed in the county in which the:
(1) petitioner currently or temporarily resides;
(2) respondent resides; or
(3) domestic or family violence occurred.
(c) There is no minimum residency requirement to petition for an order for protection.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-5
Duty to inform court of other legal proceedings involving a party or child of a party
Sec. 5. At a hearing to obtain an order for protection, each party has a continuing duty to inform the court of:
(1) each separate proceeding for an order for protection;
(2) any civil litigation;
(3) each proceeding in a family, domestic relations, or juvenile court; and         (4) each criminal case;
involving a party or a child of a party. The information provided under this section must include the case name, the case number, and the county and state in which the proceeding is held, if that information is known by the party.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-6
Rules
Sec. 6. The following rules apply to an order for protection issued under this chapter:
(1) An order for protection is in addition to, and not instead of, another available civil or criminal proceeding.
(2) A petitioner is not barred from seeking an order because of another pending proceeding.
(3) A court may not delay granting relief because of the existence of a pending action between the petitioner and respondent.
(4) If a person who petitions for an ex parte order for protection also has a pending case involving:
(A) the respondent; or
(B) a child of the petitioner and respondent;
the court that has been petitioned for relief shall immediately consider the ex parte petition and then transfer that matter to the court in which the other case is pending.
(5) If a person files a petition for an order of protection requesting relief that:
(A) does not require a hearing under sections 9(b) and 10(a) of this chapter; and
(B) requires a hearing under sections 9(c) and 10(b) of this chapter;
the court may issue an ex parte order for protection providing relief under clause (A) at any time before the required hearing under clause (B).
As added by P.L.133-2002, SEC.56. Amended by P.L.221-2003, SEC.9.

IC 34-26-5-7
Address confidentiality
Sec. 7. A petitioner may omit the petitioner's address from all nonconfidential documents filed with a court. However, a petitioner must provide the court with complete information concerning the protected address on the uniform statewide confidential form and on other confidential forms developed by the division of state court administration under section 3 of this chapter. A petitioner shall also provide the clerk with a public mailing address for purposes of serving pleadings, notices, and court orders. The petitioner may use the address confidentiality program under IC 5-26.5. If disclosure of a petitioner's address is necessary to determine jurisdiction or to consider venue, the court may order the disclosure to be made:         (1) after receiving a petitioner's consent;
(2) orally in the judge's chambers and out of the presence of a respondent with a sealed record made; or
(3) after a hearing in which the court considers the safety of a petitioner and finds that disclosure of the address is in the interest of justice.
As added by P.L.133-2002, SEC.56. Amended by P.L.221-2003, SEC.10.

IC 34-26-5-8
Use of forms; transmission to clerk
Sec. 8. If a petitioner seeks:
(1) an order for protection;
(2) an extension of an order for protection;
(3) a modification of an order for protection; or
(4) the termination of an order for protection;
the petitioner is responsible for completing the forms prescribed by the division of state court administration and for transmitting those forms to the clerk of the court.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-9
Ex parte orders; relief after notice and hearing; duties of issuing court; effective dates; burden of proof; superseding orders; presumptions
Sec. 9. (a) If it appears from a petition for an order for protection or from a petition to modify an order for protection that domestic or family violence has occurred or that a modification of an order for protection is required, a court may:
(1) without notice or hearing, immediately issue an order for protection ex parte or modify an order for protection ex parte; or
(2) upon notice and after a hearing, whether or not a respondent appears, issue or modify an order for protection.
(b) A court may grant the following relief without notice and hearing in an ex parte order for protection or in an ex parte order for protection modification:
(1) Enjoin a respondent from threatening to commit or committing acts of domestic or family violence against a petitioner and each designated family or household member.
(2) Prohibit a respondent from harassing, annoying, telephoning, contacting, or directly or indirectly communicating with a petitioner.
(3) Remove and exclude a respondent from the residence of a petitioner, regardless of ownership of the residence.
(4) Order a respondent to stay away from the residence, school, or place of employment of a petitioner or a specified place frequented by a petitioner and each designated family or household member.
(5) Order possession and use of the residence, an automobile,

and other essential personal effects, regardless of the ownership of the residence, automobile, and essential personal effects. If possession is ordered under this subdivision, the court may direct a law enforcement officer to accompany a petitioner to the residence of the parties to:
(A) ensure that a petitioner is safely restored to possession of the residence, automobile, and other essential personal effects; or
(B) supervise a petitioner's or respondent's removal of personal belongings.
(6) Order other relief necessary to provide for the safety and welfare of a petitioner and each designated family or household member.
(c) A court may grant the following relief after notice and a hearing, whether or not a respondent appears, in an order for protection or in a modification of an order for protection:
(1) Grant the relief under subsection (b).
(2) Specify arrangements for parenting time of a minor child by a respondent and:
(A) require supervision by a third party; or
(B) deny parenting time;
if necessary to protect the safety of a petitioner or child.
(3) Order a respondent to:
(A) pay attorney's fees;
(B) pay rent or make payment on a mortgage on a petitioner's residence;
(C) if the respondent is found to have a duty of support, pay for the support of a petitioner and each minor child;
(D) reimburse a petitioner or other person for expenses related to the domestic or family violence, including:
(i) medical expenses;
(ii) counseling;
(iii) shelter; and
(iv) repair or replacement of damaged property; or
(E) pay the costs and fees incurred by a petitioner in bringing the action.
(4) Prohibit a respondent from using or possessing a firearm, ammunition, or a deadly weapon specified by the court, and direct the respondent to surrender to a specified law enforcement agency the firearm, ammunition, or deadly weapon for the duration of the order for protection unless another date is ordered by the court.
An order issued under subdivision (4) does not apply to a person who is exempt under 18 U.S.C. 925.
(d) The court shall:
(1) cause the order for protection to be delivered to the county sheriff for service;
(2) make reasonable efforts to ensure that the order for protection is understood by a petitioner and a respondent if present;         (3) transmit, by the end of the same business day on which the order for protection is issued, a copy of the order for protection to each local law enforcement agency designated by a petitioner;
(4) transmit a copy of the order to the clerk for processing under IC 5-2-9; and
(5) notify the state police department of the order if the order and the parties meet the criteria under 18 U.S.C. 922(g)(8).
(e) An order for protection issued ex parte or upon notice and a hearing, or a modification of an order for protection issued ex parte or upon notice and a hearing, is effective for two (2) years after the date of issuance unless another date is ordered by the court. The sheriff of each county shall provide expedited service for an order for protection.
(f) A finding that domestic or family violence has occurred sufficient to justify the issuance of an order under this section means that a respondent represents a credible threat to the safety of a petitioner or a member of a petitioner's household. Upon a showing of domestic or family violence by a preponderance of the evidence, the court shall grant relief necessary to bring about a cessation of the violence or the threat of violence. The relief may include an order directing a respondent to surrender to a law enforcement officer or agency all firearms, ammunition, and deadly weapons:
(1) in the control, ownership, or possession of a respondent; or
(2) in the control or possession of another person on behalf of a respondent;
for the duration of the order for protection unless another date is ordered by the court.
(g) An order for custody, parenting time, or possession or control of property issued under this chapter is superseded by an order issued from a court exercising dissolution, legal separation, paternity, or guardianship jurisdiction over the parties.
(h) The fact that an order for protection is issued under this chapter does not raise an inference or presumption in a subsequent case or hearings between the parties.
As added by P.L.133-2002, SEC.56. Amended by P.L.68-2005, SEC.59.

IC 34-26-5-10
Hearing after ex parte order
Sec. 10. (a) Except as provided in subsection (b), if a court issues:
(1) an order for protection ex parte; or
(2) a modification of an order for protection ex parte;
and provides relief under section 9(b) of this chapter, upon a request by either party not more than thirty (30) days after service of the order or modification, the court shall set a date for a hearing on the petition. The hearing must be held not more than thirty (30) days after the request for a hearing is filed unless continued by the court for good cause shown. The court shall notify both parties by first class mail of the date and time of the hearing.     (b) A court shall set a date for a hearing on the petition not more than thirty (30) days after the filing of the petition if a court issues an order for protection ex parte or a modification of an order of protection ex parte and:
(1) a petitioner requests or the court provides relief under section 9(b)(3), 9(b)(5), or 9(b)(6) of this chapter; or
(2) a petitioner requests relief under section 9(c)(2), 9(c)(3), or 9(c)(4) of this chapter.
The hearing must be given precedence over all matters pending in the court except older matters of the same character.
(c) In a hearing under subsection (a) or (b):
(1) relief under section 9 of this chapter is available; and
(2) if a respondent seeks relief concerning an issue not raised by a petitioner, the court may continue the hearing at the petitioner's request.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-11
Exclusion from residence not waived by invitation from petitioner
Sec. 11. If a respondent is excluded from the residence of a petitioner or ordered to stay away from a petitioner, an invitation by the petitioner to do so does not waive or nullify an order for protection.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-12
Dismissal
Sec. 12. If a petitioner:
(1) files a written request for dismissal with a court; or
(2) makes an oral request on the record to dismiss the case in open court;
the court shall without delay or any conditions dismiss the case without prejudice.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-13
Lapse of time between act and filing of petition
Sec. 13. A court may not deny a petitioner relief under section 9 of this chapter solely because of a lapse of time between an act of domestic or family violence and the filing of a petition.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-14
Prohibition on mutual orders
Sec. 14. (a) A court may not grant a mutual order for protection to opposing parties.
(b) If both parties allege injury, the parties shall do so by separate petitions. The trial court shall review each petition separately in an individual or a consolidated hearing and grant or deny each petition on the petition's individual merits. If the trial court finds cause to

grant both petitions, the court shall do so by separate orders with specific findings justifying the issuance of each order.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-15
Prohibition on mediation
Sec. 15. A court may not:
(1) order parties into mediation; or
(2) refer parties to mediation;
for resolution of the issues in a petition for an order for protection regarding family or domestic violence. This section may not be construed to preclude mediation in other cases involving the same parties.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-16
Fees
Sec. 16. Fees for:
(1) filing;
(2) service of process;
(3) witnesses; or
(4) subpoenas;
may not be charged for a proceeding seeking relief or enforcement as provided in this chapter, including a proceeding concerning a foreign protection order as described in section 17 of this chapter. This section may not be construed to prevent the collecting of costs from a party against whom an order for protection is sought if the court finds a claim to be meritorious and issues an order for protection under this chapter.
As added by P.L.133-2002, SEC.56. Amended by P.L.176-2005, SEC.23.

IC 34-26-5-17
Validity of foreign protection orders; full faith and credit; enforcement; duties of law enforcement officers
Sec. 17. (a) A foreign protection order is facially valid if it:
(1) identifies the protected person and the respondent;
(2) is currently in effect;
(3) was issued by a state or tribal court with jurisdiction over the:
(A) parties; and
(B) subject matter;
under the law of the issuing state or Indian tribe; and
(4) was issued after a respondent was given reasonable notice and an opportunity to be heard sufficient to protect the respondent's right to due process. In the case of an ex parte order, notice and opportunity to be heard must be provided within the time required by state or tribal law and within a reasonable time after the order is issued sufficient to protect the respondent's due process rights.     (b) A facially valid foreign protection order is prima facie evidence of its validity. The protection order may be inscribed on a tangible medium or stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of an order for protection is not required for enforcement.
(c) Except as provided in subsection (d), a protection order that is facially valid and issued by a court of a state (issuing state) or Indian tribe shall be accorded full faith and credit by Indiana courts.
(d) A mutual foreign protection order is not entitled to full faith and credit if the order is issued by a state or tribal court against a person who has petitioned, filed a complaint, or otherwise filed a written pleading for protection against a family or household member, unless:
(1) a separate petition or motion was filed by a respondent;
(2) the issuing court has reviewed each motion separately and granted or denied each on its individual merits; and
(3) separate orders were issued and the issuing court made specific findings that each party was entitled to an order.
(e) Registration or filing of a foreign protection order is not a prerequisite to enforcement of the order in Indiana, and a protection order that is consistent with this section shall be accorded full faith and credit notwithstanding a failure to register or file the order in Indiana. However, if a petitioner wishes to register a foreign protection order in Indiana, all Indiana courts of record shall accommodate the request. The division of state court administration shall develop a form to be used by courts, clerks, and law enforcement agencies when a petitioner makes a request to register a foreign protection order. The courts, clerks of the courts, and sheriffs or law enforcement agencies maintaining depositories shall employ the same procedures required under IC 5-2-9-6 for entering, modifying, extending, or terminating a foreign protection order as those used for a protection order and a no contact order originating in Indiana.
(f) A facially valid foreign protection order shall be enforced by a law enforcement officer and a state court as if it were an order originating in Indiana. The order must be enforced if the foreign protection order contains relief that the state courts lack the power to provide in an order for protection issued in Indiana.
(g) An Indiana law enforcement officer:
(1) may not require notification, registration, or filing of a facially valid foreign order for protection as a prerequisite to enforcement of an order;
(2) if a foreign protection order is not presented, may consider other information to determine under a totality of the circumstances whether there is probable cause to believe that a valid foreign order for protection exists; and
(3) who determines that an otherwise valid foreign protection order cannot be enforced because a respondent has not been notified or served with the order, shall:
(A) inform the respondent of the order;             (B) serve the order on the respondent;
(C) ensure that the order and service of the order are entered into the state depository;
(D) allow the respondent a reasonable opportunity to comply with the order before enforcing the order; and
(E) ensure the safety of the protected person while giving the respondent the opportunity to comply with the order.
As added by P.L.133-2002, SEC.56.

IC 34-26-5-18
Orders entered into Indiana data and communication system (IDACS)
Sec. 18. The following orders are required to be entered into the Indiana data and communication system (IDACS) by a county sheriff or local law enforcement agency:
(1) A no contact order issued under IC 31-32-13 in a juvenile case.
(2) A no contact order issued under IC 31-34-20 in a child in need of services (CHINS) case.
(3) A no contact order issued under IC 31-34-25 in a CHINS case.
(4) A no contact order issued under IC 31-37-19 in a delinquency case.
(5) A no contact order issued under IC 31-37-25 in a delinquency case.
(6) A no contact order issued under IC 33-39-1-8 in a criminal case.
(7) An order for protection issued under this chapter.
(8) A workplace violence restraining order issued under IC 34-26-6.
(9) A no contact order issued under IC 35-33-8-3.2 in a criminal case.
(10) A no contact order issued under IC 35-38-2-2.3 in a criminal case.
As added by P.L.133-2002, SEC.56. Amended by P.L.98-2004, SEC.121.

IC 34-26-5-19
Guardian ad litem
Sec. 19. In a proceeding under this chapter, a court may appoint a guardian ad litem to represent the interests of a child of one (1) or both parents.
As added by P.L.133-2002, SEC.56.



CHAPTER 6. WORKPLACE VIOLENCE RESTRAINING ORDERS

IC 34-26-6-0.5
Application
Sec. 0.5. This chapter does not apply to a case involving or growing out of a labor dispute covered by IC 22-6-1.
As added by P.L.221-2003, SEC.11.

IC 34-26-6-1
"Course of conduct"
Sec. 1. As used in this chapter, "course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, indicating a continuity of purpose, that includes the following:
(1) Following or stalking an employee to or from the employee's place of work.
(2) Entering the employee's place of work.
(3) Following an employee during the employee's hours of employment.
(4) Making telephone calls to an employee during the employee's hours of employment.
(5) Sending correspondence to an employee by means such as public or private mail, interoffice mail, fax, or electronic mail.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-2
"Credible threat of violence"
Sec. 2. As used in this chapter, "credible threat of violence" means a knowing and willful statement or course of conduct that does not serve a legitimate purpose and that causes a reasonable person to fear for the person's safety or for the safety of the person's immediate family.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-3
"Employee"
Sec. 3. As used in this chapter, "employee" means:
(1) a person employed or permitted to work or perform a service for remuneration;
(2) a member of a board of directors for a private, public, or quasi-public corporation;
(3) an elected or appointed public officer; and
(4) a volunteer or an independent contractor who performs services for an employer at the employer's place of work.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.12.

IC 34-26-6-4
"Employer"      Sec. 4. As used in this chapter, "employer" means:
(1) an individual;
(2) a partnership;
(3) an association;
(4) a limited liability company;
(5) a corporation;
(6) a business trust;
(7) the state;
(8) a governmental agency; or
(9) a political subdivision;
that has at least two (2) employees during any work week.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.13.

IC 34-26-6-5
"Unlawful violence"
Sec. 5. As used in this chapter, "unlawful violence", except for lawful acts of self-defense or defense of others, means battery under IC 35-42-2 or stalking under IC 35-45-10.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-6
Employer may seek restraining order or injunction
Sec. 6. An employer may seek a temporary restraining order or injunction on behalf of an employee to prohibit further violence or threats of violence by a person if:
(1) the employee has suffered unlawful violence or a credible threat of violence from the person; and
(2) the unlawful violence has been carried out at the employee's place of work or the credible threat of violence can reasonably be construed to be carried out at the employee's place of work by the person.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-7
Affidavit; irreparable harm
Sec. 7. A plaintiff may obtain a temporary restraining order under section 6 of this chapter by filing a petition for an injunction if the plaintiff:
(1) files an affidavit that shows, to the satisfaction of the court, reasonable proof that an employee has suffered unlawful violence or a credible threat of violence by the defendant; and
(2) demonstrates that great or irreparable harm has been suffered by the employee or will be suffered by the employee.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-8
Hearing; responsive pleading; burden of proof
Sec. 8. A court shall hold a hearing not more than fifteen (15) days after a petition for an injunction is filed under section 7 of this

chapter. The defendant may file a cross-complaint or a responsive pleading that explains, excuses, justifies, or denies the alleged unlawful violence or credible threat of violence. The court shall:
(1) receive testimony and may make independent inquiry; and
(2) if the defendant is a current employee of the entity requesting the injunction, receive testimony of the employer's decision to retain, terminate, or otherwise discipline the defendant.
If the judge finds by clear and convincing evidence that the defendant engaged in unlawful violence or made a credible threat of violence, the judge shall issue an injunction prohibiting further unlawful violence or credible threats of violence.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-9
Effective dates; renewal
Sec. 9. An injunction issued under section 8 of this chapter may remain in effect for not more than three (3) years. Not more than three (3) months before the expiration of an injunction, a plaintiff may apply for a renewal of the injunction by filing a new petition under section 8 of this chapter.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-10
Service
Sec. 10. A defendant shall be personally served with a copy of the petition, temporary restraining order, if any, and a notice of the hearing not less than five (5) days before the hearing. However, the court may, for good cause, upon the filing of a motion by a plaintiff or upon the court's own motion, shorten the time for service on the defendant.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-11
Delivery to law enforcement agency; availability of information in order or injunction to responding law enforcement officers
Sec. 11. The court shall order a plaintiff or the attorney for a plaintiff to deliver a copy of each:
(1) temporary restraining order;
(2) injunction;
(3) modification of a temporary restraining order or an injunction; and
(4) termination of a temporary restraining order or an injunction;
to a law enforcement agency that is requested by a plaintiff and approved by the court. The copies under subdivisions (1) through (4) must be delivered by the close of the business day on which the order is granted. Each law enforcement agency shall make information on the existence and status of an order available to a law enforcement officer responding to the scene of unlawful violence or a credible

threat of violence.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-12
Intentional violation; invasion of privacy
Sec. 12. An intentional violation of a temporary restraining order or an injunction issued under this chapter is punishable as set forth under IC 35-46-1-15.1.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-13
Forms; instructions; rules; transmission to IDACS
Sec. 13. (a) The division of state court administration shall develop forms, instructions, and rules for the scheduling of hearings and other procedures under this chapter. A party to an action under this chapter must use the forms developed by the division of state court administration.
(b) A temporary restraining order or an injunction issued for harassment or domestic or family violence under this chapter must be issued on forms adopted and approved by the division of state court administration and must be consistent with IC 34-26-5-3. However, an order or injunction issued under this section is not rendered unenforceable solely because it is not issued on forms adopted and approved by the division of state court administration.
(c) Information in a temporary restraining order or an injunction relating to harassment or domestic or family violence must be transmitted to the Indiana data and communication system (IDACS) as required under IC 34-26-5-18.
As added by P.L.133-2002, SEC.57.

IC 34-26-6-14
Fees
Sec. 14. A filing fee may not be charged for a petition that alleges that a person has:
(1) inflicted or threatened violence against an employee of the plaintiff;
(2) stalked an employee of the plaintiff; or
(3) spoken in a manner that has placed an employee in reasonable fear of violence;
and that seeks a temporary restraining order or an injunction to restrain future violence or threats of violence. A filing fee may not be charged for a responsive pleading described under section 8 of this chapter.
As added by P.L.133-2002, SEC.57. Amended by P.L.221-2003, SEC.14.

IC 34-26-6-15
Limitations on orders and injunctions
Sec. 15. This chapter may not be construed to:
(1) permit a court to issue a temporary restraining order or an

injunction that prohibits speech or any other activity that is constitutionally protected or otherwise protected by another law;
(2) prevent either party from representation by private counsel or from pro se representation; or
(3) expand, diminish, alter, or modify the duty, if any, of an employer to provide a safe workplace for an employee or another person.
As added by P.L.133-2002, SEC.57.






ARTICLE 27. SPECIAL PROCEEDINGS: MANDATE AND PROHIBITION

CHAPTER 1. WRITS OF MANDATE AND PROHIBITION

IC 34-27-1-1
Actions for mandate; procedure
Sec. 1. Writs of mandate in the circuit and superior courts are abolished. Causes of action previously remedied by writs of mandate may be remedied by means of complaint and summons in the name of the state on relation of the party in interest in the circuit, superior, and probate courts as other civil actions. Such actions are to be known as actions for mandate.
As added by P.L.1-1998, SEC.23.

IC 34-27-1-2
Writs of mandate and prohibition in aid of appellate powers and functions
Sec. 2. (a) The supreme court may issue writs of mandate and prohibition in aid of the appellate powers and functions of the supreme court.
(b) The court of appeals may issue writs of mandate and prohibition in aid of the appellate powers and functions of the court of appeals.
As added by P.L.1-1998, SEC.23.

IC 34-27-1-3
Supreme court writ of mandate or prohibition to inferior court
Sec. 3. (a) The supreme court may issue writs of mandate to any and all inferior courts compelling the performance of any duty enjoined by law upon the inferior courts, including the granting of changes of venue from the county in cases where:
(1) change of venue is allowed by law;
(2) timely, proper, and sufficient motion and affidavit have been filed for a change of venue; and
(3) the motion for change of venue was refused.
(b) The supreme court may also issue a writ of prohibition to an inferior court to restrain and confine the inferior court to the inferior court's lawful jurisdiction.
As added by P.L.1-1998, SEC.23.

IC 34-27-1-4
Costs
Sec. 4. Costs shall be awarded in these proceedings as in civil actions.
As added by P.L.1-1998, SEC.23.



CHAPTER 2. WRITS OF PROHIBITION

IC 34-27-2-1
Writ of prohibition; contents
Sec. 1. The writ of prohibition commands the court and party to whom the writ is directed:
(1) to refrain from any further proceedings in the matter specified in the action until the return of the writ and further order of the court; and
(2) upon the return, to show cause why the party to whom the writ is directed is not absolutely restrained from any further proceedings in the matter.
As added by P.L.1-1998, SEC.23.

IC 34-27-2-2
Judgment in prohibition proceeding
Sec. 2. The court renders judgment by either:
(1) issuing a prohibition absolute, restraining the court and party from proceeding; or
(2) authorizing the court and party to proceed;
in the matter in question.
As added by P.L.1-1998, SEC.23.



CHAPTER 3. ACTIONS FOR MANDATE

IC 34-27-3-1
Action for mandate; scope
Sec. 1. An action for mandate may be prosecuted against any inferior tribunal, corporation, public or corporate officer, or person to compel the performance of any:
(1) act that the law specifically requires; or
(2) duty resulting from any office, trust, or station.
As added by P.L.1-1998, SEC.23.

IC 34-27-3-2
Complaint procedure
Sec. 2. (a) Except as provided in subsection (b), in an action for mandate, as in other civil actions:
(1) the complaint must be verified;
(2) the summons must be issued, or publication made, and proof of service and notice made; and
(3) the person, body, or tribunal defendant shall:
(A) appear and answer the complaint; or
(B) suffer default.
(b) When an emergency is shown in the complaint, the court or the judge may issue an order at the time the complaint is filed, directing a shorter time for the return of the summons and for the appearance and answer of the defendant than is provided in civil cases. The return of the summons and the time for appearance must be fixed by the court.
As added by P.L.1-1998, SEC.23.

IC 34-27-3-3
Trial of issues; final judgment
Sec. 3. (a) An action for mandate shall stand for trial, and as in other civil actions, the court hearing the action may:
(1) join issues of law and fact;
(2) grant amendments, continuances, and appeals; and
(3) render final judgments.
(b) In actions for mandate, if the finding and judgments are for the plaintiff, the court rendering the final judgment shall grant the plaintiff:
(1) relief the plaintiff is entitled to under the law and facts in the action;
(2) damages, as in actions for false returns; and
(3) costs as the court directs.
As added by P.L.1-1998, SEC.23.

IC 34-27-3-4
Notice of judgment; enforcement
Sec. 4. (a) All defendants served with process or notified by publication in an action for mandate shall:         (1) take notice of the judgment and mandate of the court in the case; and
(2) promptly perform the mandate issued by the court.
(b) Obedience to a judgment and mandate is enforceable by:
(1) attachment and fine;
(2) imprisonment; or
(3) both subdivisions (1) and (2).
As added by P.L.1-1998, SEC.23.






ARTICLE 28. SPECIAL PROCEEDINGS: MISCELLANEOUS CIVIL PROCEEDINGS AND REMEDIES

CHAPTER 1. BIRTH: ESTABLISHING PUBLIC RECORD OF TIME AND PLACE

IC 34-28-1-1
Application of resident; procedure
Sec. 1. (a) This section applies to a person who is a resident of Indiana.
(b) To establish a public record of the time and place of a person's birth the person must:
(1) have been a bona fide resident, for more than six (6) months, of the county where the application is filed; and
(2) file a verified application and petition in the circuit or superior court of the county.
(c) The circuit court, the superior court, or the judge of the circuit or superior court shall hear and determine the matter set out in the application and petition, without the intervention of a jury.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-2
Application of nonresident; procedure
Sec. 2. (a) This section applies to a person who:
(1) was born in Indiana; and
(2) is not a resident of Indiana at the time of the application.
(b) The person may file a verified application in the circuit or superior court of the county of the person's birth for an order to establish a public record of the time and place of the birth of the applicant.
(c) The court or the judge shall hear and determine the matter set out in the application and petition without the intervention of a jury.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-3
Clerk of court to provide forms for petition
Sec. 3. The clerk of the court shall provide the forms for the petition in the same manner as other forms are provided for by law.
As added by P.L.1-1998, SEC.24.

IC 34-28-1-4
Publication of notice of application; form
Sec. 4. (a) This section applies to any person, resident or nonresident, who has filed an application in any court as provided in this chapter.
(b) Except as provided in subsection (c), the applicant shall give notice of the application by one (1) insertion in a qualified

newspaper of general circulation, printed and published in the county where the application is filed.
(c) If no newspaper is published in the county where the application is filed, the applicant shall give notice in the closest newspaper printed and published in an adjoining county.
(d) The notice must be in the following form:
Birth Certificate



CHAPTER 2. CHANGE OF NAME

IC 34-28-2-1
Petition to circuit court
Sec. 1. Except as provided in section 1.5 of this chapter, the circuit courts in Indiana may change the names of natural persons on application by petition.
As added by P.L.1-1998, SEC.24. Amended by P.L.18-1998, SEC.1.

IC 34-28-2-1.5
Incarcerated persons may not petition for change of name
Sec. 1.5. A person may not petition for a change of name under this chapter if the person is confined to a department of correction facility.
As added by P.L.18-1998, SEC.2.

IC 34-28-2-2
Filing petition; procedure for change of name of minor
Sec. 2. (a) The petition described in section (1) of this chapter may be filed with the circuit court of the county in which the person resides.
(b) In the case of a parent or guardian who wishes to change the name of a minor child, the petition must be verified, and it must state in detail the reason the change is requested. In addition, except where a parent's consent is not required under IC 31-19-9, the written consent of a parent, or the written consent of the guardian if both parents are dead, must be filed with the petition.
(c) Before a minor child's name may be changed, the parents or guardian of the child must be served with a copy of the petition as required by the Indiana trial rules.
As added by P.L.1-1998, SEC.24.

IC 34-28-2-3
Notice of petition
Sec. 3. (a) Upon filing a petition for a name change, the applicant shall give notice of the petition as follows:
(1) By three (3) weekly publications in a newspaper of general circulation published in the county in which the petition is filed in court.
(2) If no newspaper is published in the county in which the petition is filed, the applicant shall give notice in a newspaper published nearest to that county in an adjoining county.
(3) The last weekly publication shall be published not less than thirty (30) days before the day the petition will be heard as indicated in the notice.
(b) In the case of a petition described in section 2(b) of this chapter, the petitioner must publish the first notice of the petition not more than seven (7) days after the date the petition is filed.
(c) In the case of a petition described in section 2(b) of this

chapter, the notice required by this section must include the following:
(1) The name of the petitioner.
(2) The name of the minor child whose name is to be changed.
(3) The new name desired.
(4) The name of the court in which the action is pending.
(5) The date on which the petition was filed.
(6) A statement that any person has the right to appear at the hearing and to file objections.
(d) Except as provided in section 1.5 of this chapter, in the case of a person who has had a felony conviction within ten (10) years before filing a petition for a change of name, at least thirty (30) days before the hearing the petitioner must give notice of the filing of the petition to:
(1) the sheriff of the county in which the petitioner resides;
(2) the prosecuting attorney of the county in which the petitioner resides; and
(3) the Indiana central repository for criminal history information.
(e) The notice given to the Indiana central repository for criminal history information under subsection (d) must include the petitioner's full current name, requested name change, date of birth, address, physical description, and a full set of classifiable fingerprints.
(f) The Indiana central repository for criminal history information shall forward a copy of any criminal records of the petitioner to the court for the court's information.
(g) A copy of the court decree granting or denying such a petition shall be sent to the Indiana state police.
(h) A person who violates subsection (d) commits a Class A misdemeanor.
As added by P.L.1-1998, SEC.24. Amended by P.L.18-1998, SEC.3; P.L.1-1999, SEC.72.

IC 34-28-2-4
Proof of publication; time of hearing; notice requirements; determination on petition
Sec. 4. (a) Proof of the publication required in this chapter is made by filing a copy of the published notice, verified by the affidavit of a disinterested person, and when proof of publication is made, the court shall, subject to the limitations imposed by subsections (b), (c), and (d), proceed to hear the petition and make an order and decree the court determines is just and reasonable.
(b) In the case of a petition described in section 2(b) of this chapter, the court may not hear the petition and issue a final decree until after thirty (30) days from the later of:
(1) the filing of proof of publication of the notice required under subsection (a); or
(2) the service of the petition upon the parents or guardian of the minor child.
(c) In the case of a petition described in section 2(b) of this

chapter, the court shall set a date for a hearing on the petition if:
(1) written objections have been filed; or
(2) either parent or the guardian of the minor child has refused or failed to give written consent as described in section 2(b) of this chapter.
The court shall require that appropriate notice of the hearing be given to the parent or guardian of the minor child or to any person who has filed written objections.
(d) In deciding on a petition to change the name of a minor child, the court shall be guided by the best interest of the child rule under IC 31-17-2-8. However, there is a presumption in favor of a parent of a minor child who:
(1) has been making support payments and fulfilling other duties in accordance with a decree issued under IC 31-15, IC 31-16, or IC 17 (or IC 31-1-11.5 before its repeal); and
(2) objects to the proposed name change of the child.
(e) In the case of a person required to give notice under section 3(d) of this chapter, the petitioner must certify to the court that the petitioner has complied with the notice requirements of that subsection.
As added by P.L.1-1998, SEC.24.

IC 34-28-2-5
Court decree as evidence; copy sent to health department, clerk of circuit court, or board
Sec. 5. (a) A copy of the decree of the court changing the name of any natural person, certified under the seal of the court by the clerk of the court, is sufficient evidence of the name of the person, and of a change having been made, in any court of Indiana.
(b) In the case of a petition described in section 2(b) of this chapter, the court shall send a copy of the final decree to the state department of health and to the local health department of the county.
(c) In the case of a petition filed by a person at least seventeen (17) years of age, the court shall send a copy of the final decree to the clerk of the circuit court or board of registration of the county where the person resides.
As added by P.L.1-1998, SEC.24.



CHAPTER 3. PARTIAL EMANCIPATION FOR MINORS TO PARTICIPATE IN AUTOMOBILE AND MOTORCYCLE RACING

IC 34-28-3-1
Application of chapter
Sec. 1. This chapter applies to a person who wishes to participate in professional automobile or motorcycle racing events.
As added by P.L.1-1998, SEC.24.

IC 34-28-3-2
Petition to court; requirements; terms of emancipation
Sec. 2. (a) This section applies to:
(1) a circuit or superior court that has jurisdiction in the county in which the minor resides or is employed; or
(2) if the minor neither resides in nor is employed in Indiana, the circuit or superior court that has jurisdiction in the county in which any party to the contract or release has its principal office in Indiana.
(b) A circuit or superior court described in subsection (a) may partially emancipate a minor under this chapter if the court finds all of the following:
(1) The minor and the minor's parents, having petitioned the court, appear before the court and agree that the minor should be partially emancipated to be allowed to participate in professional automobile or motorcycle racing events.
(2) The minor possesses the maturity to understand the hazards and risks involved in participating in automotive or motorcycle racing events.
(3) The minor and the minor's parents understand what it means for the minor and the minor's parents to be bound by any contracts, releases, or indemnity agreements the minor signs once the minor is partially emancipated under this chapter.
(4) If the minor intends to drive in a professional automobile or motorcycle racing event, that the minor has five (5) years experience in go-kart, automobile, or motorcycle racing.
(c) Whenever the court partially emancipates a minor under this chapter, the court shall specify the terms of the emancipation, which are limited to any of the following:
(1) The ability to contract for the purposes of participating in professional automobile and motorcycle racing events.
(2) The ability to sign liability releases or indemnity agreements required by a sanctioning entity of professional automobile or motorcycle racing events.
As added by P.L.1-1998, SEC.24.

IC 34-28-3-3
Avoiding contract, liability release, or indemnity agreement entered into by partially emancipated minor prohibited
Sec. 3. A minor who has been partially emancipated under this

chapter (or IC 34-4-44.2 before its repeal) may not avoid a contract, a liability release, or an indemnity agreement referred to in a court order issued under this chapter (or IC 34-4-44.2 before its repeal) by alleging that the minor was under a legal disability by reason of the minor's age. No parent of a minor who has been partially emancipated under this chapter (or IC 34-4-44.2 before its repeal) may seek to have a contract, a liability release, or an indemnity agreement signed by the partially emancipated minor as allowed under this chapter set aside by reason of the minor's age at the time the minor entered into the contract, regardless of whether the parent participates in the partial emancipation proceeding or fits the definition of a parent under IC 34-6-2-93.
As added by P.L.1-1998, SEC.24.



CHAPTER 4. REMEDIES FOR IMPROPER DISMISSAL FROM EMPLOYMENT BECAUSE OF COURT ATTENDANCE

IC 34-28-4-1
Civil action for dismissal from employment
Sec. 1. A person who is dismissed from employment in violation of IC 35-44-3-10 may bring a civil action, within ninety (90) days of the dismissal, against the employer who dismissed the person:
(1) to recover the wages the person lost as a result of the dismissal; and
(2) to obtain an order requiring reinstatement by the employer.
If the person obtains a judgment against the employer, the court shall award a reasonable attorney's fee to the person's attorney.
As added by P.L.1-1998, SEC.24.



CHAPTER 5. INFRACTION AND ORDINANCE VIOLATION ENFORCEMENT PROCEEDINGS

IC 34-28-5-1
Prosecution in name of state or municipality; rules; limitations; burden of proof; deferral programs; agreement for community restitution or service
Sec. 1. (a) An action to enforce a statute defining an infraction shall be brought in the name of the state of Indiana by the prosecuting attorney for the judicial circuit in which the infraction allegedly took place. However, if the infraction allegedly took place on a public highway (as defined in IC 9-25-2-4) that runs on and along a common boundary shared by two (2) or more judicial circuits, a prosecuting attorney for any judicial circuit sharing the common boundary may bring the action.
(b) An action to enforce an ordinance shall be brought in the name of the municipal corporation. The municipal corporation need not prove that it or the ordinance is valid unless validity is controverted by affidavit.
(c) Actions under this chapter (or IC 34-4-32 before its repeal):
(1) shall be conducted in accordance with the Indiana Rules of Trial Procedure; and
(2) must be brought within two (2) years after the alleged conduct or violation occurred.
(d) The plaintiff in an action under this chapter must prove the commission of an infraction or ordinance violation by a preponderance of the evidence.
(e) The complaint and summons described in IC 9-30-3-6 may be used for any infraction or ordinance violation.
(f) This subsection does not apply to an offense or violation under IC 9-24-6 involving the operation of a commercial motor vehicle. The prosecuting attorney or the attorney for a municipal corporation may establish a deferral program for deferring actions brought under this section. Actions may be deferred under this section if:
(1) the defendant in the action agrees to conditions of a deferral program offered by the prosecuting attorney or the attorney for a municipal corporation;
(2) the defendant in the action agrees to pay to the clerk of the court an initial user's fee and monthly user's fee set by the prosecuting attorney or the attorney for the municipal corporation in accordance with IC 33-37-4-2(e);
(3) the terms of the agreement are recorded in an instrument signed by the defendant and the prosecuting attorney or the attorney for the municipal corporation;
(4) the defendant in the action agrees to pay a fee of seventy dollars ($70) to the clerk of court if the action involves a moving traffic offense (as defined in IC 9-13-2-110);
(5) the agreement is filed in the court in which the action is brought; and         (6) if the deferral program is offered by the prosecuting attorney, the prosecuting attorney electronically transmits information required by the prosecuting attorneys council concerning the withheld prosecution to the prosecuting attorneys council, in a manner and format designated by the prosecuting attorneys council.
When a defendant complies with the terms of an agreement filed under this subsection (or IC 34-4-32-1(f) before its repeal), the prosecuting attorney or the attorney for the municipal corporation shall request the court to dismiss the action. Upon receipt of a request to dismiss an action under this subsection, the court shall dismiss the action. An action dismissed under this subsection (or IC 34-4-32-1(f) before its repeal) may not be refiled.
(g) If a judgment is entered against a defendant in an action to enforce an ordinance, the defendant may perform community restitution or service (as defined in IC 35-41-1-4.6) instead of paying a monetary judgment for the ordinance violation as described in section 4(e) of this chapter if:
(1) the:
(A) defendant; and
(B) attorney for the municipal corporation;
agree to the defendant's performance of community restitution or service instead of the payment of a monetary judgment;
(2) the terms of the agreement described in subdivision (1):
(A) include the amount of the judgment the municipal corporation requests that the defendant pay under section 4(e) of this chapter for the ordinance violation if the defendant fails to perform the community restitution or service provided for in the agreement as approved by the court; and
(B) are recorded in a written instrument signed by the defendant and the attorney for the municipal corporation;
(3) the agreement is filed in the court where the judgment was entered; and
(4) the court approves the agreement.
If a defendant fails to comply with an agreement approved by a court under this subsection, the court shall require the defendant to pay up to the amount of the judgment requested in the action under section 4(e) of this chapter as if the defendant had not entered into an agreement under this subsection.
As added by P.L.1-1998, SEC.24. Amended by P.L.98-2000, SEC.12; P.L.98-2004, SEC.123; P.L.176-2005, SEC.24; P.L.200-2005, SEC.1.

IC 34-28-5-2
Moving traffic violation; pleadings
Sec. 2. In an action for a moving traffic violation, the pleadings are as follows:
(1) A summons and complaint.
(2) Entry by a defendant of:             (A) an admission to the violation;
(B) a denial of the violation; or
(C) a declaration of nolo contendere in which the defendant consents to entry of judgment for the state without admitting to the violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-3
Detention
Sec. 3. Whenever a law enforcement officer believes in good faith that a person has committed an infraction or ordinance violation, the law enforcement officer may detain that person for a time sufficient to:
(1) inform the person of the allegation;
(2) obtain the person's:
(A) name, address, and date of birth; or
(B) driver's license, if in the person's possession; and
(3) allow the person to execute a notice to appear.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-3.5
Refusal to identify self
Sec. 3.5. A person who knowingly or intentionally refuses to provide either the person's:
(1) name, address, and date of birth; or
(2) driver's license, if in the person's possession;
to a law enforcement officer who has stopped the person for an infraction or ordinance violation commits a Class C misdemeanor.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-4
Maximum judgments
Sec. 4. (a) A judgment of up to ten thousand dollars ($10,000) may be entered for a violation constituting a Class A infraction.
(b) A judgment of up to one thousand dollars ($1,000) may be entered for a violation constituting a Class B infraction.
(c) A judgment of up to five hundred dollars ($500) may be entered for a violation constituting a Class C infraction.
(d) A judgment of up to twenty-five dollars ($25) may be entered for a violation constituting a Class D infraction.
(e) Subject to section 1(g) of this chapter, a judgment:
(1) up to the amount requested in the complaint; and
(2) not exceeding any limitation under IC 36-1-3-8;
may be entered for an ordinance violation.
As added by P.L.1-1998, SEC.24. Amended by P.L.200-2005, SEC.2.

IC 34-28-5-5
Costs; deposit of funds; findings required for judgment
Sec. 5. (a) A defendant against whom a judgment is entered is liable for costs. Costs are part of the judgment and may not be

suspended except under IC 9-30-3-12. Whenever a judgment is entered against a person for the commission of two (2) or more civil violations (infractions or ordinance violations), the court may waive the person's liability for costs for all but one (1) of the violations. This subsection does not apply to judgments entered for violations constituting:
(1) Class D infractions; or
(2) Class C infractions for unlawfully parking in a space reserved for a person with a physical disability under IC 5-16-9-5 or IC 5-16-9-8.
(b) If a judgment is entered:
(1) for a violation constituting:
(A) a Class D infraction; or
(B) a Class C infraction for unlawfully parking in a space reserved for a person with a physical disability under IC 5-16-9-5 or IC 5-16-9-8; or
(2) in favor of the defendant in any case;
the defendant is not liable for costs.
(c) Except for costs, the funds collected as judgments for violations of statutes defining infractions shall be deposited in the state general fund.
(d) A judgment may be entered against a defendant under this section or section 4 of this chapter upon a finding by the court that the defendant:
(1) violated:
(A) a statute defining an infraction; or
(B) an ordinance; or
(2) consents to entry of judgment for the plaintiff upon a pleading of nolo contendere for a moving traffic violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-6
Suspension of driver's license
Sec. 6. If a defendant fails to satisfy a judgment entered against the defendant for the violation of a traffic ordinance or for a traffic infraction by a date fixed by the court, the court may suspend the defendant's drivers license. When a court suspends a person's drivers license under this section, the court shall forward notice of the suspension to the bureau of motor vehicles.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-7
Traffic violations bureau; clerk
Sec. 7. Any court may establish a traffic violations bureau and appoint a violations clerk who shall serve under the direction and control of the court.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-8
Duties of clerk      Sec. 8. The violations clerk or deputy violations clerk shall:
(1) accept:
(A) written appearances;
(B) waivers of trial;
(C) admissions of violation;
(D) declarations of nolo contendere for moving traffic violations;
(E) payments of judgments (including costs) in traffic violation cases;
(F) deferral agreements made under section 1(f) of this chapter (or IC 34-4-32-1(f) before its repeal) and deferral program fees prescribed under IC 33-37-4-2(e); and
(G) community restitution or service agreements made under section 1(g) of this chapter;
(2) issue receipts and account for any judgments (including costs) collected; and
(3) pay the judgments (including costs) collected to the appropriate unit of government as provided by law.
As added by P.L.1-1998, SEC.24. Amended by P.L.98-2004, SEC.124; P.L.200-2005, SEC.3.

IC 34-28-5-9
Duties of court
Sec. 9. The court shall:
(1) designate the traffic violations within the authority of the violations clerk, but these violations may not include misdemeanors or felonies;
(2) establish schedules, within limits prescribed by law, of the judgments to be imposed for first violations, designating each violation specifically;
(3) order that the schedule of judgments be prominently posted in the place where the fines are paid;
(4) establish a procedure under which any violations clerk or deputy violations clerk shall accept, receipt, and account for all money tendered for designated traffic violations; and
(5) dismiss deferred actions if a dismissal request is made under section 1(f) of this chapter (or IC 34-4-32-1(f) before its repeal).
As added by P.L.1-1998, SEC.24.

IC 34-28-5-10
Duties of county court judge
Sec. 10. If the court is a county court, the judge shall:
(1) establish a traffic violations bureau in each county which the judge services;
(2) appoint the clerk of the court to administer the traffic violations bureau; and
(3) except at a state police unit, appoint the dispatcher on duty at every law enforcement unit within the county to be a deputy violations clerk charged with all of the duties of a violations clerk. As added by P.L.1-1998, SEC.24.

IC 34-28-5-11
Admission of violation; nolo contendere plea; payment of judgment
Sec. 11. Any person charged with a traffic violation that is within the authority of the violations clerk may mail or deliver:
(1) the amount of the judgment (including costs) indicated on the ticket; and
(2) a signed:
(A) admission of the violation; or
(B) pleading of nolo contendere, if the action is for a moving traffic violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-12
Notice requirements for acceptance of admission or nolo contendere plea
Sec. 12. Before accepting a pleading admitting to a violation or entering a declaration of nolo contendere to a violation, the violations clerk or the officer writing the ticket shall inform the person that:
(1) the person's signature to:
(A) an admission of the violation; or
(B) a pleading of nolo contendere;
will have the same effect as a judgment of a court; and
(2) the record of judgment will be sent to the commissioner of motor vehicles of Indiana or the state where the person received a license to drive.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-13
Payment by credit card
Sec. 13. A court may permit a person to use a credit card issued by a financial institution for the purpose of paying a court cost and judgment with respect to a traffic violation that is enforced under this chapter. The state board of accounts shall allow a county to pay any applicable credit card service charge on behalf of a court that permits the use of a credit card under this section. The county fiscal body must appropriate funds to cover the costs of applicable credit card service charges before a court may permit the use of a credit card under this section.
As added by P.L.1-1998, SEC.24.

IC 34-28-5-14
Written appearance instead of personal appearance before court
Sec. 14. If a person named as a defendant in a summons and complaint issued under IC 5-16-9-10, before the appearance date specified in the summons and complaint, mails or delivers the following to the court having jurisdiction over the action:
(1) an admission of the violation or a plea of nolo contendere to

the violation; and
(2) a fifty dollar ($50) civil judgment;
the court shall enter a judgment against the defendant for the violation. An admission or plea of nolo contendere received by the court under this section (or IC 34-4-32-6 before its repeal) constitutes a written appearance and the defendant is not required to personally appear before the court.
As added by P.L.1-1998, SEC.24.



CHAPTER 6. SECURITY DEPOSIT POSTED BY A NONRESIDENT ALLEGED TO HAVE VIOLATED CERTAIN STATUTES

IC 34-28-6-1
Arrest of nonresidents; recreational vehicle or hunting and fishing violations; release upon deposit of security
Sec. 1. Whenever a person who is not a resident of Indiana:
(1) is arrested or stopped for a misdemeanor violation or infraction under:
(A) IC 9-31-3;
(B) IC 14-15-2 through IC 14-15-7;
(C) IC 14-16-1;
(D) IC 14-16-2; or
(E) IC 14-22; and
(2) is not immediately taken to court;
the person may, at the discretion of the officer, be released upon the deposit of a security. The security shall be the amount of the fine or judgment and costs for the violation in the form of cash, money order, or a traveler's check made payable to the clerk of the court in which the person will appear.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-2
List of security deposits; agreement as receipt
Sec. 2. A court having jurisdiction shall provide a list of security deposits, which shall be equal to the fine or judgment and costs of the offense, and a security deposit agreement to serve as a receipt for the deposit. A nonresident person who does not choose to deposit a security shall be processed as directed by a court having jurisdiction.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-3
Requisites of agreement and notice to appear
Sec. 3. The agreement for security deposit and the written promise or notice to appear in court must contain a citation of the violation, the name and address of the nonresident person accused of committing the violation, and the time and place the person must appear in court.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-4
Time and place of appearing; informing defendant of consequences of guilty plea or agreed judgment
Sec. 4. The time specified for appearance must be at least five (5) days after the arrest or stop unless the person demands an earlier arraignment. The place specified for appearance must be in a court having jurisdiction within the county where the person was arrested or given notice to appear. The person shall be properly informed of the consequences of a guilty plea or agreed judgment. As added by P.L.1-1998, SEC.24.

IC 34-28-6-5
Agreement; consequences of failure to appear; return of security upon appearance
Sec. 5. The agreement for the security must also contain a provision whereby the nonresident person agrees that the court shall take permanent possession of the deposit, and if the person fails to appear in court or is not represented in court, a guilty finding or an adverse judgment will be entered on the court's record in behalf of the person. Upon proper appearance or representation, the security shall be returned to the person.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-6
Compliance with agreement
Sec. 6. A nonresident person must, by the date required on the security deposit agreement, appear in court, be represented in court, or deliver to the court by mail or courier the amount of the fine or judgment and costs prescribed for the violation.
As added by P.L.1-1998, SEC.24.

IC 34-28-6-7
Procedure; requisites; failure to appear; forfeiture
Sec. 7. A nonresident person who requests to deposit a security in the amount of the fine or judgment and costs shall, in the presence of the officer, place the amount of the fine or judgment and costs and one (1) signed copy of the security deposit agreement into a stamped, addressed envelope, which the court having jurisdiction shall supply to the officer for the person. The person shall then be released and given a copy of the security deposit agreement. The officer shall mail or deliver the stamped, self-addressed envelope to the court having jurisdiction. If the person does not appear in court or is not represented in court at the time and date specified on the receipt, the court shall:
(1) enter a guilty finding or judgment against the person; and
(2) use the security deposit to satisfy the amount of the fine or judgment and costs prescribed for the violation.
As added by P.L.1-1998, SEC.24.






ARTICLE 29. IMMUNITY FROM CIVIL ARREST

CHAPTER 1. SCOPE OF ARTICLE

IC 34-29-1-1
Additional immunities
Sec. 1. This article is not intended to be an exhaustive compilation of all immunities from civil arrest in the Indiana Code. In addition to the immunities from civil arrest that appear in this article, other immunities from civil arrest may appear outside this article.
As added by P.L.1-1998, SEC.25.

IC 34-29-1-2
Other statutes providing immunity
Sec. 2. Statutes outside IC 34 providing immunity from civil arrest include the following:
(1) IC 10-16-7-8 (Members of the national guard not subject to arrest on civil process while on duty).
(2) IC 35-37-5 (Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings).
As added by P.L.1-1998, SEC.25. Amended by P.L.2-2003, SEC.82.



CHAPTER 2. PERSONS IMMUNE FROM CIVIL ARREST

IC 34-29-2-1
Privileged persons enumerated
Sec. 1. The following persons are privileged from arrest on civil process, and from obeying any subpoena to testify:
(1) All officers of the general assembly during their attendance, at the general assembly and during the time they are going to, and returning from the place of meeting, not to exceed one (1) day for every twenty-five (25) miles of the usually traveled route.
(2) All voters during attendance at, going to, and returning from elections.
(3) Members of the board of county commissioners, during the session of their board, and while going to and returning from the session of the board.
(4) Justices, while engaged in hearing or determining any trial.
(5) All persons while engaged in necessary attendance at a court and in going to and returning from the court.
(6) The governor, treasurer of state, secretary of state, auditor of state, and superintendent of public instruction.
(7) All persons while actually engaged in the discharge of military duty.
As added by P.L.1-1998, SEC.25.

IC 34-29-2-2
Place of worship
Sec. 2. A person shall not be arrested in any place of worship during service, except in cases of emergency.
As added by P.L.1-1998, SEC.25.

IC 34-29-2-3
Attachment for contempt considered civil process
Sec. 3. An attachment for contempt, for failure to obey the command of a subpoena to testify, is a civil process within the meaning of this article.
As added by P.L.1-1998, SEC.25.



CHAPTER 3. REMEDIES IF ARRESTED WHILE IMMUNE

IC 34-29-3-1
Motion for discharge; habeas corpus
Sec. 1. A person arrested contrary to this article shall be immediately discharged, on motion before the court issuing the process, or on habeas corpus.
As added by P.L.1-1998, SEC.25.

IC 34-29-3-2
Recovery of damages
Sec. 2. A person arrested contrary to this article may recover from the person arresting or causing the arrest:
(1) twenty dollars ($20) in damages; or
(2) a greater amount in the discretion of the jury.
As added by P.L.1-1998, SEC.25.






ARTICLE 30. IMMUNITY FROM CIVIL LIABILITY

CHAPTER 1. SCOPE OF ARTICLE

IC 34-30-1-1
Additional immunities
Sec. 1. This article is not intended to be an exhaustive compilation of all sources of immunity from civil liability in the Indiana Code. In addition to the immunities from civil liability that are recognized in this article, other immunities from civil liability may be found in other provisions of the Indiana Code.
As added by P.L.1-1998, SEC.26.

IC 34-30-1-2
Legal research for other immunities
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where immunities from civil liability are recognized. This list provided in IC 34-30-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.26.



CHAPTER 2. STATUTES OUTSIDE IC34 THAT CONFER IMMUNITY

IC 34-30-2-1
List of references; effect of listing and failure to list; exceptions
Sec. 1. (a) This chapter contains a list of references to other immunity from civil liability provisions outside IC 34.
(b) Listing in this chapter does not equate to the creation of an immunity from civil liability, and failure to be listed in this chapter does not negate an immunity from civil liability recognized elsewhere in the Indiana Code.
(c) Many of the statutes granting immunity from civil liability also contain exceptions to the immunity granted. Therefore, each statute must be consulted directly to determine the extent of the immunity provided.
As added by P.L.1-1998, SEC.26.



CHAPTER 3. AGRICULTURE: IMMUNITY FROM CIVIL LIABILITY FOR ALLOWING THE GLEANING OF AGRICULTURAL PRODUCTS

IC 34-30-3-1
Liability to licensees
Sec. 1. An operator that allows the land or premises of the operator to be used by another person without compensation for the purpose of gleaning agricultural products is immune from civil liability to the person if the person is injured while on the land or premises of the operator, unless the person's injury is a direct result of the gross negligence or willful or wanton misconduct of the operator.
As added by P.L.1-1998, SEC.26.

IC 34-30-3-2
Immunity from civil liability
Sec. 2. (a) The definitions set forth in IC 22-11-20 apply to this section.
(b) Except as provided in subsection (c), the victim or an agent of the victim of a theft (IC 35-43-4-2(a)) or criminal conversion (IC 35-43-4-3) of:
(1) anhydrous ammonia (NH3);
(2) an ammonia solution; or
(3) a container used to store or transport anhydrous ammonia or an ammonia solution;
is immune from civil liability for injury or damage resulting from the possession or use of the anhydrous ammonia, ammonia solution, or container by another person to commit a violation of IC 35-48-4.
(c) A victim or an agent described in subsection (b) is not immune from civil liability under subsection (b) if:
(1) the victim or agent committed a crime involving the anhydrous ammonia, ammonia solution, or container that is the subject of the theft or criminal conversion; or
(2) the victim's or agent's willful or intentional commission of a violation of an applicable law, rule, or regulation governing the:
(A) design;
(B) construction;
(C) location;
(D) installation; or
(E) operation;
of equipment for storage, handling, use, or transportation of anhydrous ammonia or ammonia solution proximately caused the theft or criminal conversion.
As added by P.L.17-2001, SEC.10.



CHAPTER 4. CHARITIES: IMMUNITY OF CERTAIN VOLUNTEER DIRECTORS

IC 34-30-4-1
Qualified director; immunity
Sec. 1. Notwithstanding any other law, a qualified director is immune from civil liability arising from the negligent performance of the director's duties.
As added by P.L.1-1998, SEC.26.

IC 34-30-4-2
Volunteer or volunteer director; immunity
Sec. 2. (a) This section does not apply to a health care provider (as defined in IC 34-18-2-14).
(b) An individual who:
(1) serves as a volunteer or volunteer director of:
(A) a nonprofit corporation operating under IC 12-29-3-6;
(B) an agency providing services under IC 12-12-3; or
(C) a nonprofit organization that is exempt from federal taxation under Section 501(c)(3) of the Internal Revenue Code; and
(2) exercises reasonable care in the performance of the individual's duties as a volunteer or a volunteer director of an entity described in subdivision (1);
is immune from civil liability arising out of the performance of those duties.
As added by P.L.1-1998, SEC.26. Amended by P.L.38-2005, SEC.1.

IC 34-30-4-3
Liability of organizations or entity
Sec. 3. This chapter does not affect the civil liability of the entity a qualified director serves.
As added by P.L.1-1998, SEC.26.



CHAPTER 5. CHARITIES: IMMUNITY IN CONNECTION WITH THE GIFT OF FOOD TO CHARITABLE ENTITIES

IC 34-30-5-1
Immunity from liability; exception for damages resulting from misconduct
Sec. 1. A person who in good faith makes a gift of a food item to a charitable entity is not liable for civil damages arising from the use, condition, quality, or content of that food item, unless the damages are the result of that person's intentional, knowing, or reckless misconduct (in accordance with the definitions of intentionally, knowingly, and recklessly set out in of IC 35-41-2-2(a) through IC 35-41-2-2(c).
As added by P.L.1-1998, SEC.26.



CHAPTER 6. ENVIRONMENT: IMMUNITY FROM LIABILITY FOR CERTAIN HAZARDOUS DISCHARGES

IC 34-30-6-1
Acts or omissions; immunity
Sec. 1. Except as provided in section 2 of this chapter, a person is not liable for any loss that results from an action taken or lack of an action by that person:
(1) during an emergency; and
(2) with intent to prevent or minimize harm from the emergency.
As added by P.L.1-1998, SEC.26.

IC 34-30-6-2
Acts or omissions; liability
Sec. 2. This chapter does not apply to a person:
(1) whose act or omission caused in whole or in part the emergency and who would otherwise be liable for the emergency;
(2) whose act or omission constituted gross negligence or willful or wanton misconduct; or
(3) who receives payment, or is an employee of a person who receives payment, for services rendered in connection with the emergency, from a person whose act or omission caused in whole or in part the emergency. Payment does not include reimbursement for expenses.
As added by P.L.1-1998, SEC.26.



CHAPTER 7. GOVERNMENTAL ENTITIES: TORT CLAIMS ACT; IMMUNITY FOR CERTAIN ACTS OF GOVERNMENTAL ENTITIES AND EMPLOYEES

IC 34-30-7-1
Applicability of immunities under Tort Claims Act
Sec. 1. Immunity for certain acts of governmental entities and employees is governed by the Tort Claims Act (IC 34-13-3).
As added by P.L.1-1998, SEC.26.



CHAPTER 8. GOVERNMENTAL ENTITIES: IMMUNITY OF STATE AND OTHER PERSONS RELATED TO USE OF AN ARMORY

IC 34-30-8-1
Use of armory for function; immunity for damages from serving food or beverages
Sec. 1. If a person or entity, other than a person or entity listed in subdivisions (1) through (10), enters into a written agreement to use space in an armory for a function, the following persons and entities are not liable for civil damages for any property damage or bodily injury resulting from the serving of food or beverages at the function held at the armory:
(1) The state.
(2) The Indiana army national guard.
(3) The Indiana air national guard.
(4) The army national guard of the United States.
(5) The air national guard of the United States.
(6) The adjutant general appointed under IC 10-16-2-6.
(7) The assistant adjutants general appointed under IC 10-16-2-7.
(8) The officers and enlisted members of the Indiana army national guard and the Indiana air national guard.
(9) The state armory board appointed under IC 10-16-3-1 and the members of that board.
(10) The local armory board appointed under IC 10-16-4-1 for the armory and the members of that board.
As added by P.L.1-1998, SEC.26. Amended by P.L.2-2003, SEC.90; P.L.97-2004, SEC.122.



CHAPTER 9. GOVERNMENTAL ENTITIES: IMMUNITY FOR CERTAIN ACTIVITIES ON PROPERTY LEASED BY A STATE AGENCY

IC 34-30-9-1
Assurances of safety unauthorized
Sec. 1. A person who goes on or through property leased to an agency for any purpose is not entitled to any assurance that the property is safe for the purpose.
As added by P.L.1-1998, SEC.26.

IC 34-30-9-2
Immunity of owner for property user's acts or omissions
Sec. 2. The owner of the property does not:
(1) assume responsibility for; or
(2) incur liability for;
any injury to person or property caused by an act or failure to act of persons using the property.
As added by P.L.1-1998, SEC.26.

IC 34-30-9-3
Duty of care or ground of liability for injuries not created by chapter
Sec. 3. This chapter does not create a duty of care or ground of liability for injury to person or property.
As added by P.L.1-1998, SEC.26.



CHAPTER 10. GOVERNMENTAL ENTITIES: IMMUNITY OF COUNTY AUDITOR FOR ISSUANCE OF WARRANT UPON TREASURER

IC 34-30-10-1
Application of chapter; issuance of warrant
Sec. 1. This chapter applies to a county auditor who issues a warrant upon the county treasurer in good faith under the order or authority of the board of commissioners of the county, or because of a judgment or order of a court in the county in a case in which the county was a party and was duly served with process.
As added by P.L.1-1998, SEC.26.

IC 34-30-10-2
Immunity from liability; recovery from recipient
Sec. 2. (a) A civil suit may not be maintained against:
(1) the county auditor; or
(2) the county auditor's bondsmen;
for the issuance of the warrant, even if the warrant was drawn according to an order of the board of commissioners or judgment of the court that is either void or voidable.
(b) However, the validation of the act of the auditor does not prevent the recovery of any money from any person receiving it that might have been recovered if this chapter had not been enacted.
As added by P.L.1-1998, SEC.26.



CHAPTER 10.5. GOVERNMENTAL ENTITIES: IMMUNITY FOR DONATIONS OF EQUIPMENT TO FIRE DEPARTMENTS

IC 34-30-10.5-1
Immunity from civil liability
Sec. 1. Subject to section 2 of this chapter, a person is immune from civil liability for personal injury, property damage, or death resulting from a defect in fire control or fire protection equipment donated in good faith by the person to a volunteer fire department (as defined in IC 36-8-12-2) or the fire department of a political subdivision, unless the person's act or omission that proximately caused injury, damage, or death constitutes gross negligence or willful, wanton, or intentional misconduct.
As added by P.L.95-2001, SEC.3.

IC 34-30-10.5-2
Immunity to person who donates breathing apparatus
Sec. 2. Section 1 of this chapter provides immunity to a person who donates a breathing apparatus only if:
(1) the breathing apparatus is recertified to manufacturer's specifications before it is donated; or
(2) the person notifies the donee, at the time of the donation, that the breathing apparatus has not been recertified to manufacturer's specifications.
As added by P.L.95-2001, SEC.3.



CHAPTER 11. GUEST STATUTE: IMMUNITY OF OWNERS OR OPERATORS OF MOTOR VEHICLE FOR INJURY TO PASSENGERS

IC 34-30-11-1
Guest statute
Sec. 1. The owner, operator, or person responsible for the operation of a motor vehicle is not liable for loss or damage arising from injuries to or the death of:
(1) the person's parent;
(2) the person's spouse;
(3) the person's child or stepchild;
(4) the person's brother;
(5) the person's sister; or
(6) a hitchhiker;
resulting from the operation of the motor vehicle while the parent, spouse, child or stepchild, brother, sister, or hitchhiker was being transported without payment in or upon the motor vehicle unless the injuries or death are caused by the wanton or willful misconduct of the operator, owner, or person responsible for the operation of the motor vehicle.
As added by P.L.1-1998, SEC.26.

IC 34-30-11-2
Common carriers; demonstrator vehicles
Sec. 2. This chapter may not be construed to relieve a common carrier or an owner or operator of a motor vehicle while the motor vehicle is being demonstrated to a prospective purchaser of responsibility for injuries sustained by a passenger who is being transported by the common carrier or by the owner or operator.
As added by P.L.1-1998, SEC.26.



CHAPTER 12. HEALTH CARE: IMMUNITY OF PERSONS RENDERING EMERGENCY FIRST AID

IC 34-30-12-1
Gratuitously rendered emergency care; immunity
Sec. 1. (a) This section does not apply to services rendered by a health care provider (as defined in IC 34-18-2-14 or IC 27-12-2-14 before its repeal) to a patient in a health care facility (as defined in IC 27-8-10-1).
(b) Except as provided in subsection (c), a person who comes upon the scene of an emergency or accident or is summoned to the scene of an emergency or accident and, in good faith, gratuitously renders emergency care at the scene of the emergency or accident is immune from civil liability for any personal injury that results from:
(1) any act or omission by the person in rendering the emergency care; or
(2) any act or failure to act to provide or arrange for further medical treatment or care for the injured person;
except for acts or omissions amounting to gross negligence or willful or wanton misconduct.
(c) This subsection applies to a person to whom IC 16-31-6.5 applies. A person who gratuitously renders emergency care involving the use of an automatic external defibrillator is immune from liability for any act or omission not amounting to gross negligence or willful or wanton misconduct if the person fulfills the requirements set forth in IC 16-31-6.5.
(d) This subsection applies to an individual, business, or organization to which IC 16-31-6.5 applies. An individual, business, or organization that allows a person who is an expected user to use an automatic external defibrillator of the individual, business, or organization to in good faith gratuitously render emergency care is immune from civil liability for any damages resulting from an act or omission not amounting to gross negligence or willful or wanton misconduct by the user or for acquiring or providing the automatic external defibrillator to the user for the purpose of rendering the emergency care if the individual, business, or organization and the user fulfill the requirements set forth in IC 16-31-6.5.
(e) A licensed physician who gives medical direction in the use of a defibrillator or a national or state approved defibrillator instructor of a person who gratuitously renders emergency care involving the use of an automatic external defibrillator is immune from civil liability for any act or omission of the licensed physician or instructor if the act or omission of the licensed physician or instructor:
(1) involves the training for or use of an automatic external defibrillator; and
(2) does not amount to gross negligence or willful or wanton misconduct.
As added by P.L.1-1998, SEC.26. Amended by P.L.1-1999, SEC.73;

P.L.84-2003, SEC.1 and P.L.91-2003, SEC.1; P.L.74-2006, SEC.5.

IC 34-30-12-2
Gratuitously rendered cardiopulmonary resuscitation; immunity
Sec. 2. (a) This section applies to a person who has successfully completed a course of training in cardiopulmonary resuscitation according to the standards recommended by the Division of Medical Sciences, National Academy of Sciences - National Research Council.
(b) This section does not apply to acts or omissions amounting to gross negligence or willful or wanton misconduct.
(c) An act or omission of the person while attempting to administer cardiopulmonary resuscitation, without pecuniary charge, to any person who is an apparent victim of acute cardiopulmonary insufficiency shall not impose any liability upon the person attempting the resuscitation.
As added by P.L.1-1998, SEC.26.



CHAPTER 12.5. HEALTH CARE: IMMUNITY OF HOSPITALS AND CERTAIN PERSONS PROVIDING SMALLPOX IMMUNIZATIONS

IC 34-30-12.5-1
Application of chapter
Sec. 1. This chapter applies if the federal government authorizes the state department of health to implement a program providing for the administration of inoculations or other medical countermeasures against an actual or a potential bioterrorist incident or another actual or potential public health emergency under:
(1) 42 U.S.C. 233(p)(2)(A); or
(2) any other federal authority.
As added by P.L.136-2003, SEC.2.

IC 34-30-12.5-2
"Health care provider"
Sec. 2. As used in this chapter, "health care provider" means the following:
(1) An individual, a partnership, a professional corporation, a facility, or an institution licensed or legally authorized by the state to provide health care or professional services as any of the following:
(A) A licensed physician.
(B) A psychiatric hospital.
(C) A hospital.
(D) A health facility.
(E) A nurse licensed under IC 25-23.
(F) A paramedic.
(G) An emergency technician.
(H) An advanced emergency technician.
(2) An employee of an individual or entity described in subdivision (1).
(3) A member of the medical staff of an individual or entity described in subdivision (1).
(4) An individual who has been authorized by the governing board of an individual or entity described in subdivision (1) to provide health care services on the individual's or entity's premises or on the individual's or entity's behalf.
(5) An individual who, under contract with an individual or entity described in subdivision (1), administers an inoculation or another medical countermeasure against an actual or a potential bioterrorist incident or another actual or potential public health emergency under the circumstances described in section 1 of this chapter.
As added by P.L.136-2003, SEC.2.

IC 34-30-12.5-3
Immunity
Sec. 3. A health care provider who administers an inoculation or

another medical countermeasure against an actual or a potential bioterrorist incident or another actual or potential public health emergency after January 23, 2003, under the circumstances described in section 1 of this chapter is immune from civil liability for any injury or damage that results from the administration of the inoculation or other countermeasure, except for an act or omission that amounts to gross negligence or willful or wanton misconduct. This section shall not affect the right of any individual to receive:
(1) benefits to which the individual would otherwise be entitled under:
(A) the worker's compensation law (IC 22-3-2 through IC 22-3-6); or
(B) any pension law; or
(2) any benefits or compensation under any federal law.
As added by P.L.136-2003, SEC.2.



CHAPTER 13. HEALTH CARE: IMMUNITY OF PERSONS PROVIDING VOLUNTARY HEALTH CARE

IC 34-30-13-1
Voluntary health care; immunity for providing
Sec. 1. Except as provided in section 2 of this chapter, a person who meets the following criteria is immune from civil liability resulting from any act or omission relating to the provision of health care services:
(1) Has licensure to provide health care services under Indiana law.
(2) Voluntarily provides without compensation health care services under IC 36-1-14.2 within the scope of the person's license to another person.
(3) Provides the health care services at any medical clinic or health care facility that provides health care services without charge and that:
(A) purchases professional liability insurance under IC 36-1-14.2; or
(B) is covered under 42 U.S.C. 233.
As added by P.L.1-1998, SEC.26. Amended by P.L.116-2005, SEC.3.

IC 34-30-13-1.5
Immunity for providing medical direction concerning emergency medical services
Sec. 1.5. Except as provided in section 2 of this chapter, a physician licensed under IC 25-22.5 is immune from civil liability resulting from an act or omission related to the provision of medical direction concerning emergency medical services (as defined in IC 16-18-2-110) within the scope of the physician's license, if the physician provides medical direction concerning emergency medical services:
(1) to a person who is certified under IC 16-31 to provide the emergency medical services; and
(2) without compensation.
As added by P.L.101-2006, SEC.37.

IC 34-30-13-2
Liability for gross negligence or willful misconduct
Sec. 2. A person described in section 1 of this chapter is not immune from civil liability if the damages resulting from the provision of the health care services resulted from the person's gross negligence or willful misconduct.
As added by P.L.1-1998, SEC.26.



CHAPTER 13.5. HEALTH CARE: IMMUNITY FOR PERSONS PROVIDING SERVICES IN A DISASTER

IC 34-30-13.5-1
Immunity
Sec. 1. Except as provided in section 2 of this chapter, a person who meets the following criteria may not be held civilly liable for an act or omission relating to the provision of health care services in response to an event that is declared a disaster emergency under IC 10-14-3-12, regardless of whether the provision of health care services occurred before or after the declaration of a disaster emergency:
(1) Has a license to provide health care services under Indiana law or the law of another state.
(2) Provides a health care service:
(A) within the scope of the person's license to another person; and
(B) at a location where health care services are provided during an event that is declared as a disaster.
As added by P.L.138-2006, SEC.13.

IC 34-30-13.5-2
Liability for gross negligence or willful misconduct
Sec. 2. A person described in this chapter is not immune from civil liability if the damages resulting from the act or omission relating to the provision of the health care services resulted from the person's gross negligence or willful misconduct.
As added by P.L.138-2006, SEC.13.

IC 34-30-13.5-3
Immunity of facility
Sec. 3. A facility or other location that is providing health care services in response to an event that is declared as a disaster emergency may not be held civilly liable for an act or omission relating to the provision of health care services in response to that event by a health professional licensed to provide the health care service under Indiana law or the law of another state if the person is acting during an event that is declared as a disaster emergency, regardless of whether the provision of health care services occurred before or after the declaration of a disaster emergency.
As added by P.L.138-2006, SEC.13.



CHAPTER 14. HEALTH CARE: IMMUNITY OF CERTAIN PERSONS WHO ADMINISTER MEDICATIONS TO PUPILS AT SCHOOL

IC 34-30-14-1
Compelling certain school personnel to administer medication to pupils prohibited
Sec. 1. A school or school board may not:
(1) require a teacher or other school employee who is not employed as a school nurse or physician to administer medication, drugs, or tests described in section 2 of this chapter; or
(2) discipline a teacher or other school employee who:
(A) is not employed as a school nurse or physician; and
(B) refuses to administer medication, drugs, or tests without the written:
(i) authority of a pupil's parent or guardian; or
(ii) order of a practitioner;
required under section 2 of this chapter.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-2
Administering medication to pupils; immunity
Sec. 2. If compliance with sections 3 and 4 of this chapter has occurred, a school administrator, teacher, or other school employee designated by the school administrator, after consultation with the school nurse, who in good faith administers:
(1) a nonprescription medication in compliance with the written permission of the pupil's parent or guardian, except in the case of a life threatening emergency;
(2) a legend drug (as defined in IC 16-18-2-199 and including injectable insulin) in compliance with the:
(A) written order of a practitioner; and
(B) written permission of the pupil's parent or guardian, except in the case of a life threatening emergency;
(3) a blood glucose test by finger prick in compliance with the written order of a practitioner; or
(4) any combination of subdivisions (1) through (3);
to a pupil is not liable for civil damages as a result of the administration except for an act or omission amounting to gross negligence or willful and wanton misconduct.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-3
Record keeping requirements
Sec. 3. The school shall keep on file the written permission of a pupil's parent or guardian and the written order of a practitioner.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-4 Training requirements
Sec. 4. (a) This section applies if a school employee:
(1) is not a practitioner or an individual licensed under IC 25-23; and
(2) is responsible for administering injectable insulin or a glucose test by finger prick.
(b) The employee must obtain from a practitioner or a registered nurse licensed under IC 25-23 the training that the practitioner or registered nurse determines is appropriate for providing the service.
(c) Before the school employee provides the service, the school must have on file a written statement from the practitioner or registered nurse that indicates the school employee has received the training required under this section.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-5
Chapter subject to IC 34-13-3
Sec. 5. This chapter is subject to IC 34-13-3.
As added by P.L.1-1998, SEC.26.

IC 34-30-14-6
Immunity in connection with self-administration of medication
Sec. 6. A school or school board is not liable for civil damages as a result of a student's self-administration of medication for an acute or chronic disease or medical condition as provided under IC 20-33-8-13 except for an act or omission amounting to gross negligence or willful and wanton misconduct.
As added by P.L.264-2001, SEC.5. Amended by P.L.1-2005, SEC.223.



CHAPTER 14.5. HEALTH CARE: MEDICAL MALPRACTICE

IC 34-30-14.5-1
Medical review panel; immunity
Sec. 1. Immunity for members of a medical review panel is governed by IC 34-18-10-24.
As added by P.L.1-1998, SEC.26.

IC 34-30-14.5-2
Health care providers; immunity in breach of contract cases
Sec. 2. Immunity for health care providers in certain breach of contract cases is governed by IC 34-18-12-1.
As added by P.L.1-1998, SEC.26.



CHAPTER 15. HEALTH CARE: PRIVILEGED COMMUNICATIONS OF HEALTH CARE PROVIDER PEER REVIEW COMMITTEES

IC 34-30-15-1
Confidentiality; peer review committee proceedings
Sec. 1. (a) All proceedings of a peer review committee are confidential.
(b) All communications to a peer review committee shall be privileged communications.
(c) Neither the personnel of a peer review committee nor any participant in a committee proceeding shall reveal any content of:
(1) communications to;
(2) the records of; or
(3) the determination of;
a peer review committee outside of the peer review committee.
(d) However, the governing board of:
(1) a hospital;
(2) a professional health care organization;
(3) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11); or
(4) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization(as defined in IC 27-13-34-4);
may disclose the final action taken with regard to a professional health care provider without violating the provisions of this section.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-2
Confidentiality; peer review committee proceedings; persons attending
Sec. 2. Except as otherwise provided in this chapter, a person who attends a peer review committee proceeding shall not be permitted or required to disclose:
(1) any information acquired in connection with or in the course of a proceeding;
(2) any opinion, recommendation, or evaluation of the committee; or
(3) any opinion, recommendation, or evaluation of any committee member.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-3
Confidentiality; otherwise discoverable information
Sec. 3. (a) Information that is otherwise discoverable or admissible from original sources is not immune from discovery or use in any proceeding merely because it was presented during proceedings before a peer review committee.
(b) A member, an employee, an agent of a committee or other

person appearing before the committee may not be prevented from testifying:
(1) as to matters within the person's knowledge; and
(2) in accordance with the other provisions of this chapter.
(c) However, the witness cannot be questioned about this testimony or other proceedings before the committee or about opinions formed by the witness as a result of committee hearings.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-4
Health care providers under investigation; access to records
Sec. 4. (a) A professional health care provider under investigation shall be permitted at any time to see any records accumulated by a peer review committee pertaining to the provider's personal practice.
(b) The provider shall be offered the opportunity to appear before the peer review committee with adequate representation to hear all charges and findings concerning the provider's practice and to offer rebuttal information.
(c) The rebuttal information shall be a part of the record before any disclosure of the charges and findings under this chapter is made.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-5
Health care providers under investigation; hearings
Sec. 5. (a) As used in this section, "conflicted medical staff member" means a professional health care provider who is a member of a hospital's medical staff and who is determined by the hospital to be:
(1) in direct economic competition with the professional health care provider against whom the charges have been brought; or
(2) reasonably unavailable to serve on a peer review committee of the medical staff.
(b) Except as provided in section 6(b) of this chapter, if charges are brought against a professional health care provider in a hospital that, if sustained by the governing board of the hospital, could result in an action against a physician required to be reported to the medical licensing board under IC 16-21-2-6 or a similar disciplinary action against any other health care provider, the professional health care provider is entitled to:
(1) one (1) evidentiary hearing before a peer review committee of the medical staff; and
(2) one (1) appeal before the governing board of the hospital or a committee appointed by the governing board.
(c) If a hospital determines that a peer review committee of the medical staff may not be formed without appointing a conflicted medical staff member, the hospital:
(1) may not appoint the conflicted medical staff member to the peer review committee; and
(2) shall appoint a professional health care provider who:
(A) holds the same professional license as the provider

against whom the charges have been brought; and
(B) is not a member of the hospital's medical staff;
to serve on the peer review committee.
(d) The professional health care provider appointed under subsection (c)(2) may not be in direct economic competition with the professional health care provider against whom the charges have been brought.
As added by P.L.1-1998, SEC.26. Amended by P.L.127-1999, SEC.1.

IC 34-30-15-6
Health care providers under investigation; appeals
Sec. 6. (a) Any appeal granted to a professional health care provider under section 5 of this chapter may be held before a committee of the board of trustees or the full board of trustees of the hospital in which the care under investigation was provided.
(b) The right to a hearing and appeal under this chapter in regard to cases involving care provided for hospitals, health care facilities, and health care organizations is confined to professional health care providers who are granted or who have applied for privileges as independent practitioners. That right is not applicable to any professional health care provider who works in the hospital or health care facility solely as an employee or as the employee of another independent professional health care provider.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-7
Health care providers under investigation; health maintenance organizations
Sec. 7. (a) This section applies to:
(1) a health maintenance organization (as defined in IC 27-13-1-19); or
(2) a limited service health maintenance organization (as defined in IC 27-13-34-4).
(b) Before:
(1) taking corrective action against a professional health care provider who is under contract with but not employed by the health maintenance organization or limited service health maintenance organization; or
(2) taking action to terminate a contract with a professional health care provider who is not employed by the health maintenance organization or limited service health maintenance organization;
based upon an evaluation of patient care rendered by the professional health care provider, the organization shall grant the health care provider affected by the action one (1) evidentiary hearing before a peer review committee of the organization and, at the health provider's request, an appeal of the peer review committee's decision.
(c) Unless otherwise agreed to by the organization and the health care provider, the appeal must be limited to a review of the record of the hearing before the peer review committee and a review of all or

part of the peer review committee's decision.
(d) The appeal must be held before the governing board of the organization or, at the governing board's discretion, before a committee of the governing board.
(e) The health care provider is entitled to submit written materials in support of the appeal and, at the discretion of the governing board or committee of the board conducting the appeal, the health care provider may be allowed to present oral argument in support of the appeal.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-8
Confidentiality; persons information may be disclosed to
Sec. 8. (a) Communications to, the records of, and determinations of a peer review committee may only be disclosed to:
(1) the peer review committee of:
(A) a hospital;
(B) a nonprofit health care organization (described in IC 34-6-2-117(23));
(C) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
(D) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4); or
(E) another health facility;
(2) the disciplinary authority of the professional organization of which the professional health care provider under question is a member; or
(3) the appropriate state board of registration and licensure that the committee considers necessary for recommended disciplinary action;
and shall otherwise be kept confidential for use only within the scope of the committee's work, unless the professional health care provider has filed a prior written waiver of confidentiality with the peer review committee.
(b) However, if a conflict exists between this section and IC 27-13-31, the provisions of IC 27-13-31 control.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-9
Waiver of privilege
Sec. 9. Except in cases of required disclosure to the professional health care provider under investigation, no records or determinations of or communications to a peer review committee shall be:
(1) subject to subpoena or discovery; or
(2) admissible in evidence;
in any judicial or administrative proceeding, including a proceeding under IC 34-18-11 (or IC 27-12-11 before its repeal), without a prior

waiver executed by the committee.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-10
Invoking privilege
Sec. 10. Except in cases as authorized in this chapter, the evidentiary privileges created by this chapter shall be invoked by all witnesses and organizations in all judicial and administrative proceedings unless the witness or organization first has a waiver of the privilege executed in writing, on behalf of the peer review committee holding the privilege, by its chairman, vice chairman, or secretary.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-11
Limited waiver of privilege for attorney general investigation
Sec. 11. If a waiver of the privilege is executed on behalf of the peer review committee in favor of the attorney general for the purpose of conducting an investigation under IC 25-1-7, the records of, determinations of, or communications to a peer review committee are confidential and privileged under this section, except for the attorney general's use in an investigation to identify information otherwise discoverable or admissible from original sources under section 3 of this chapter.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-12
Subpoena powers of attorney general
Sec. 12. This chapter does not prevent the attorney general from obtaining by subpoena as part of an investigation under IC 25-1-7 for a violation under IC 25-1-9:
(1) the application for privileges or employment completed by the professional staff member under investigation regardless of whether the member is the subject of peer review committee proceedings;
(2) except for reports prepared as part of a peer review investigation, incident reports prepared contemporaneously to document the circumstances of an accident or unusual occurrence involving a professional staff member regardless of whether the member is the subject of peer review committee proceedings; or
(3) information otherwise discoverable from original sources, that is not the communications to, records of, or determinations of a peer review committee;
from a professional health care provider.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-13
Subpoena powers of attorney general; requirements
Sec. 13. A subpoena issued by the attorney general to obtain the

records necessary to an investigation shall identify with reasonable particularity the documents sought and the specific professional health care provider under investigation.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-14
Immunities inapplicable to persons violating confidentiality requirements
Sec. 14. The immunities granted by sections 15 through 20 of this chapter shall not extend to any person who violates the confidentiality requirements of sections 1 through 13 of this chapter.
As added by P.L.1-1998, SEC.26. Amended by P.L.1-1999, SEC.74; P.L.97-2004, SEC.123.

IC 34-30-15-15
Immunity; peer review committee proceedings
Sec. 15. There is no liability on the part of, and no action of any nature shall arise against, the personnel of a peer review committee for any act, statement made in the confines of the committee, or proceeding of the committee made in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-16
Immunity; disclosure of information to peer review committee
Sec. 16. Notwithstanding any other law, a peer review committee, an organization, or any other person who, in good faith and as a witness or in some other capacity, furnishes records, information, or assistance to a peer review committee that is engaged in:
(1) the evaluation of the qualifications, competence, or professional conduct of a professional health care provider; or
(2) the evaluation of patient care;
is immune from any civil action arising from the furnishing of the records, information, or assistance, unless the person knowingly furnishes false records or information.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-17
Immunity; good faith determinations regarding evaluation of patient care
Sec. 17. The personnel of a peer review committee shall be immune from any civil action arising from any determination made in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-18
Injunctive relief unavailable
Sec. 18. No restraining order or injunction shall be issued against

a peer review committee or any of the personnel thereof to interfere with the proper functions of the committee acting in good faith in regard to evaluation of patient care as that term is defined and limited in IC 34-6-2-44.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-19
Immunity; compliance with federal Health Care Quality Improvement Act
Sec. 19. If the action of the peer review committee meets the standards specified by this chapter and the federal Health Care Quality Improvement Act of 1986, 42 U.S.C. 11101 et seq., the following persons are not liable for damages under any federal, state, or local law with respect to the action:
(1) The peer review committee.
(2) Any person acting as a member or staff to the peer review committee.
(3) Any person under a contract or other formal agreement with the peer review committee.
(4) Any person who participates with or assists the peer review committee with respect to the action.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-20
Immunity; inapplicable to civil rights laws
Sec. 20. Section 19 of this chapter does not apply to damages under any federal or state law relating to the civil rights of a person including:
(1) the federal Civil Rights Act of 1964, 42 U.S.C. 2000e, et seq.; and
(2) the federal Civil Rights Act, 42 U.S.C. 1981, et seq.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-21
Use of information for internal business purposes
Sec. 21. (a) Notwithstanding sections 1 through 14 of this chapter:
(1) a professional health care provider;
(2) a peer review committee; and
(3) the governing board of:
(A) a hospital;
(B) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
(C) a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-34-4); or
(D) a professional health care organization;
may use information obtained by peer review committees for legitimate internal business purposes.
(b) Legitimate internal business uses of information obtained by

a peer review committee include the following:
(1) Quality review and assessment.
(2) Utilization review and management.
(3) Risk management and incident reporting.
(4) Safety, prevention, and correction.
(5) Reduction of morbidity and mortality.
(6) Scientific, statistical, and educational purposes.
(7) Legal defense.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-22
Discovery of financial incentives offered provider
Sec. 22. Evidence of any financial incentive offered to or withheld from:
(1) a private psychiatric hospital licensed under IC 12-25; or
(2) a preferred provider organization (including a preferred provider arrangement or reimbursement agreement under IC 27-8-11);
is subject to discovery under Indiana Rules of Trial Procedure unless specifically protected by statute.
As added by P.L.1-1998, SEC.26.

IC 34-30-15-23
Good faith presumed; malice must be proven
Sec. 23. In all actions to which this chapter applies, good faith shall be presumed, and malice shall be required to be proven by the person aggrieved.
As added by P.L.1-1998, SEC.26.



CHAPTER 16. HEALTH CARE: PRIVILEGED COMMUNICATIONS OF MENTAL HEALTH SERVICE PROVIDERS

IC 34-30-16-1
Immunity from civil liability; violent behavior of patient
Sec. 1. A mental health service provider is immune from civil liability to persons other than the patient for failing to:
(1) predict; or
(2) warn or take precautions to protect from;
a patient's violent behavior unless the patient has communicated to the provider of mental health services an actual threat of physical violence or other means of harm against a reasonably identifiable victim or victims, or evidences conduct or makes statements indicating an imminent danger that the patient will use physical violence or use other means to cause serious personal injury or death to others.
As added by P.L.1-1998, SEC.26.

IC 34-30-16-2
Duty to warn or to take reasonable precautions; discharge
Sec. 2. The duty to warn of or to take reasonable precautions to provide protection from violent behavior or other serious harm arises only under the limited circumstances specified in section 1 of this chapter. The duty is discharged by a mental health service provider who takes one (1) or more of the following actions:
(1) Makes reasonable attempts to communicate the threat to the victim or victims.
(2) Makes reasonable efforts to notify a police department or other law enforcement agency having jurisdiction in the patient's or victim's place of residence.
(3) Seeks civil commitment of the patient under IC 12-26.
(4) Takes steps reasonably available to the provider to prevent the patient from using physical violence or other means of harm to others until the appropriate law enforcement agency can be summoned and takes custody of the patient.
(5) Reports the threat of physical violence or other means of harm, within a reasonable period of time after receiving knowledge of the threat, to a physician or psychologist who is designated by the employer of a mental health service provider as an individual who has the responsibility to warn under this chapter.
As added by P.L.1-1998, SEC.26.

IC 34-30-16-3
Patient privacy and confidentiality; immunity from liability
Sec. 3. A mental health service provider who discloses information that must be disclosed to comply with sections 1 through 2 of this chapter is immune from civil and criminal liability under Indiana statutes that protect patient privacy and confidentiality. As added by P.L.1-1998, SEC.26.



CHAPTER 17. INSURANCE: IMMUNITY FOR ACTS OR OMISSIONS IN MAKING INSURANCE INSPECTIONS

IC 34-30-17-1
Applicability of chapter
Sec. 1. This chapter applies to all insurers, including farm mutual insurance companies operating under IC 27-5.1.
As added by P.L.1-1998, SEC.26. Amended by P.L.129-2003, SEC.14.

IC 34-30-17-2
Exemption from civil liability
Sec. 2. Except as provided in section 3 of this chapter, an act or omission in the making of an inspection in connection with the issuance or renewal of a policy of casualty or fire and marine insurance does not subject an insurer or its:
(1) agents;
(2) employees; or
(3) service contractors;
to civil liability for any injury, death, or loss.
As added by P.L.1-1998, SEC.26.

IC 34-30-17-3
Exemption from civil liability; exceptions
Sec. 3. The exemption from civil liability in section 2 of this chapter does not apply to:
(1) any injury, loss, or death that:
(A) occurs during an inspection; and
(B) is proximately caused by the negligence of the insurer or its agent, employee, or service contractor;
(2) an inspection that is required under a written service contract; or
(3) any injury, loss, or death proximately caused by an act or omission that constitutes:
(A) a criminal offense;
(B) gross negligence; or
(C) willful or wanton misconduct.
As added by P.L.1-1998, SEC.26.



CHAPTER 18. SPORTS: IMMUNITY OF PERSONS INVOLVED IN THE SPECIAL OLYMPICS

IC 34-30-18-1
Negligent operation of motor vehicle; vicarious civil liability
Sec. 1. (a) This chapter does not grant immunity from civil damages that are proximately caused by the negligent operation of a motor vehicle.
(b) This chapter does not affect the vicarious civil liability of the entity that the individual serves.
As added by P.L.1-1998, SEC.26.

IC 34-30-18-2
Liability of volunteers
Sec. 2. An individual who, without compensation, contributes personal time to the Special Olympics is not liable for civil damages as a result of a negligent act or omission of the individual arising from that contribution.
As added by P.L.1-1998, SEC.26.

IC 34-30-18-3
Liability of contributors
Sec. 3. A person who contributes only money to the Special Olympics is not liable for civil damages as a consequence of a negligent act or omission of an individual described in section 2 of this chapter solely because of that contribution.
As added by P.L.1-1998, SEC.26.



CHAPTER 19. SPORTS: IMMUNITY OF CERTAIN PERSONS INVOLVED IN SPORTS OR LEISURE ACTIVITIES

IC 34-30-19-1
Intentional, wanton, or reckless behavior
Sec. 1. This chapter does not grant immunity from civil liability to a person who engaged in intentional, willful, wanton, or reckless behavior.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-2
Negligent operation of motor vehicle; licensed individuals; vicarious civil liability
Sec. 2. (a) This chapter does not grant immunity from civil damages that are proximately caused by the negligent operation of a motor vehicle.
(b) This chapter does not apply to an individual who is registered, certified, or licensed under IC 25.
(c) This chapter does not affect the vicarious civil liability of the entity the individual serves.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-3
Liability of volunteers
Sec. 3. A volunteer is not liable for civil damages that are proximately caused by a negligent act or omission in the personal services provided by:
(1) the volunteer; or
(2) another person selected, trained, supervised, or otherwise under the control of the volunteer;
in the course of a sports or leisure activity.
As added by P.L.1-1998, SEC.26.

IC 34-30-19-4
Liability of governmental entities, employees, and agents
Sec. 4. A governmental entity and the employees and agents of a governmental entity are not liable for civil damages that are proximately caused by:
(1) the negligent selection, training, or supervision of a volunteer providing personal services in the course of a sports or leisure activity; or
(2) a negligent act or omission in the personal services provided by:
(A) the volunteer; or
(B) another person selected, trained, supervised, or otherwise under the control of the volunteer;
in the course of a sports or leisure activity.
As added by P.L.1-1998, SEC.26.



CHAPTER 20. IMMUNITY FOR MISUSE OF A FIREARM OR AMMUNITION BY A PERSON OTHER THAN THE OWNER

IC 34-30-20-1
Owner immunity for misuse of a firearm by a person who acquires the firearm by criminal act
Sec. 1. A person is immune from civil liability based on an act or omission related to the use of a firearm or ammunition for a firearm by another person if the other person directly or indirectly obtained the firearm or ammunition for a firearm through the commission of the following:
(1) Burglary (IC 35-43-2-1).
(2) Robbery (IC 35-42-5-1).
(3) Theft (IC 35-43-4-2).
(4) Receiving stolen property (IC 35-43-4-2).
(5) Criminal conversion (IC 35-43-4-3).
As added by P.L.80-2004, SEC.5.

IC 34-30-20-2
Severability
Sec. 2. The provisions of this chapter are severable. If this chapter or any part of this chapter is found to violate the United States Constitution or the Constitution of the State of Indiana, or is held invalid for any other reason, the validity of the remainder of this chapter shall not be affected.
As added by P.L.80-2004, SEC.5.



CHAPTER 21. MILITARY BASES: IMMUNITY FOR NOISE POLLUTION AND TELECOMMUNICATIONS INTERFERENCE

IC 34-30-21-1
Application
Sec. 1. This chapter does not grant immunity from civil liability to a person who commits an act that:
(1) amounts to gross negligence or willful and wanton misconduct; or
(2) does not comply with an applicable federal law.
As added by P.L.5-2005, SEC.6.

IC 34-30-21-2
Noise pollution immunity
Sec. 2. A military base, a person employed by a military base, or a person otherwise authorized by a military base to conduct operations on or use the military base is not liable for civil damages relating to noise or noise pollution that:
(1) results from the normal operation or use of the military base, including the destruction of ordnance; and
(2) may be heard within two (2) miles of the perimeter of the military base.
As added by P.L.5-2005, SEC.6.

IC 34-30-21-3
Telecommunications interference immunity
Sec. 3. A military base, a person employed by a military base, or a person otherwise authorized by a military base to conduct operations on or use the military base is not liable for civil damages relating to interference with telecommunications that:
(1) results from the normal operation or use of the military base; and
(2) occurs within five (5) miles of the perimeter of the military base.
As added by P.L.5-2005, SEC.6.



CHAPTER 22. EVENTS: IMMUNITY OF ADVERTISER OR SPONSOR

IC 34-30-22-1
Application
Sec. 1. This chapter does not grant immunity from civil liability to the following:
(1) A person who engages in intentional, willful, wanton, or reckless behavior.
(2) A person who contractually assumes civil liability in connection with an event.
(3) A person who fails to exercise reasonable care in connection with the direction or control of an event.
(4) A person who provides defective materials or products or fails to exercise reasonable care in providing materials or products.
As added by P.L.116-2005, SEC.4.

IC 34-30-22-2
Immunity of advertiser or sponsor
Sec. 2. An advertiser or sponsor of an event is immune from civil liability for the acts or omissions of:
(1) the advertiser or sponsor; and
(2) any other person;
in connection with the event.
As added by P.L.116-2005, SEC.4.

IC 34-30-22-3
Advertiser or sponsor not vicariously liable for acts of nonadvertiser or nonsponsor
Sec. 3. An advertiser or sponsor of an event may not be considered to be:
(1) part of a joint venture;
(2) the principal of an agent; or
(3) the employer of an employee;
with regard to a person participating in the event in a capacity other than that of an advertiser or sponsor.
As added by P.L.116-2005, SEC.4.



CHAPTER 23. LIABILITY CONNECTED WITH CONSUMPTION OF FOOD AND BEVERAGES

IC 34-30-23-1
Exemption from civil liability
Sec. 1. This chapter does not grant immunity from civil liability with respect to a claim alleging that:
(1) an adulteration or misbranding of food or a beverage proximately caused the claimed injury, if the adulteration or misbranding relates to a labeling or purity requirement under state or federal law; or
(2) a knowing and willful violation of federal or state law applicable to the manufacturing, marketing, distribution, labeling, or sale of food or a beverage proximately caused the claimed injury, unless the alleged injury is unrelated to a pregnancy and arises from:
(A) weight gain;
(B) obesity;
(C) a health condition associated with weight gain or obesity; or
(D) a generally known condition allegedly:
(i) caused by; or
(ii) likely to result from;
the long term consumption of food or beverages.
As added by P.L.77-2006, SEC.1.

IC 34-30-23-2
Applicability
Sec. 2. Section 3 of this chapter applies to the following:
(1) A food or beverage manufacturer.
(2) A food or beverage distributor.
(3) A food or beverage carrier.
(4) A person who stores food or beverages.
(5) A food or beverage seller.
(6) A food or beverage marketer.
(7) A food or beverage advertiser or the advertising medium.
(8) A person who prepares food or beverages.
(9) A group or association containing more than one (1) of the persons referred to in subdivisions (1) through (8).
As added by P.L.77-2006, SEC.1.

IC 34-30-23-3
Immunity from civil liability arising from a claim concerning the long term consumption of food or beverages
Sec. 3. This section does not apply to weight gain associated with pregnancy. A person or group or association of persons referred to in section 2 of this chapter is immune from civil liability arising from a claim concerning:
(1) weight gain;         (2) obesity;
(3) a health condition associated with weight gain or obesity; or
(4) a generally known condition:
(A) allegedly caused by; or
(B) allegedly likely to result from;
the long term consumption of food or beverages.
As added by P.L.77-2006, SEC.1.



CHAPTER 24. IMMUNITY FOR MISUSE OF E85 MOTOR FUEL

IC 34-30-24-1
Definitions
Sec. 1. (a) As used in this chapter, "E85" has the meaning set forth in IC 6-6-1.1-103.
(b) As used in this chapter, "flexible fuel vehicle" means any vehicle that is equipped to operate when fueled entirely by E85.
(c) As used in this chapter, "qualified person or entity" means any person or entity that sells, supplies, distributes, manufactures, or refines E85.
As added by P.L.122-2006, SEC.24.

IC 34-30-24-2
Civil immunity
Sec. 2. (a) Except as provided in subsection (b), a qualified person or entity is immune from civil liability for personal injury or property damage resulting from a person fueling any vehicle with E85 that is not a flexible fuel vehicle.
(b) This section does not apply:
(1) to a qualified person or entity that fails to display all E85 warning signs required by federal or state law; or
(2) if a person's injury or property damage is a direct result of the gross negligence or willful or wanton misconduct of the qualified person or entity.
As added by P.L.122-2006, SEC.24.






ARTICLE 31. LIMITED LIABILITY

CHAPTER 1. SCOPE OF ARTICLE

IC 34-31-1-1
Intent of article
Sec. 1. This article is not intended to be an exhaustive compilation of all limits on civil liability in the Indiana Code. In addition to the limits on liability that are recognized in this article, other limits on civil liability may be recognized in other provisions of the Indiana Code.
As added by P.L.1-1998, SEC.27.

IC 34-31-1-2
Compilation of statutes limiting civil liability
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where limits on civil liability are recognized. This list provided in IC 34-31-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.27.



CHAPTER 2. STATUTES OUTSIDE OF IC34 THAT CONFER LIMITED LIABILITY

IC 34-31-2-1
Content of chapter; listing not to create new limit or negate existing limit
Sec. 1. (a) This chapter contains a list of references to other limited liability provisions outside IC 34.
(b) Listing in this chapter does not equate to the creation of a limit on civil liability, and failure to be listed in this chapter does not negate a limit on civil liability recognized elsewhere in the Indiana Code.
(c) Statutes that limit civil liability may also contain exceptions to the limitation, therefore each statute must be consulted directly to determine the applicability of the limitation on liability provided.
As added by P.L.1-1998, SEC.27.

IC 34-31-2-2
Participants in surface coal mine reclamation bond pool
Sec. 2. IC 14-34-8-10 (Concerning participants in the surface coal mine reclamation bond pool fund for reclamation of areas disturbed by others).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-3
Bed and breakfast establishments and loss of personal property
Sec. 3. IC 16-41-31-7 (Concerning bed and breakfast establishments for loss of personal property).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-4
Employers and death of persons covered by worker's compensation
Sec. 4. IC 22-3-9-6 (Concerning employers for the death of a person covered by worker's compensation).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-5
Mine operators and employers for death or injury of mine rescuer during rescue attempt
Sec. 5. IC 22-10-12-11 (Concerning mine operators and employers for death or injury of mine rescuer during rescue attempt).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-6
Creditors for errors made under Uniform Commercial Code
Sec. 6. IC 24-4.5-5-203 (Concerning creditors for errors made under the Uniform Consumer Credit code).
As added by P.L.1-1998, SEC.27.
IC 34-31-2-7
Sellers under business opportunity transaction law
Sec. 7. IC 24-5-8-17 (Concerning sellers under the business opportunity transaction law).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-8
Indiana life and health guaranty association
Sec. 8. IC 27-8-8-5 (Concerning the Indiana life and health insurance guaranty association).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-9
Proprietors or managers of hotels, apartment hotels, or inns regarding keeping of guest's valuables in safe
Sec. 9. IC 32-33-7-2 (Concerning proprietor or manager of a hotel, apartment hotel, or inn for guest's valuables kept in a safe).
As added by P.L.1-1998, SEC.27. Amended by P.L.2-2002, SEC.98.

IC 34-31-2-10
Health care providers in cases of medical malpractice
Sec. 10. IC 34-18-14-3 (Concerning health care providers for medical malpractice).
As added by P.L.1-1998, SEC.27.

IC 34-31-2-11
Volunteer firefighters
Sec. 11. IC 36-8-12-8 (Concerning volunteer firefighters).
As added by P.L.1-1998, SEC.27.



CHAPTER 3. LIMITED LIABILITY OF GOVERNMENTAL ENTITIES AND PUBLIC EMPLOYEES UNDER TORT CLAIMS ACT

IC 34-31-3-1
Tort Claims Act cap on governmental liability
Sec. 1. The Tort Claims Act provides a cap on liability of governmental entities and public employees in certain circumstances (IC 34-13-3).
As added by P.L.1-1998, SEC.27.



CHAPTER 4. LIMITED LIABILITY OF PARENTS FOR DAMAGES CAUSED BY CHILD

IC 34-31-4-1
Maximum limit of liability
Sec. 1. Except as provided in section 2 of this chapter, a parent is liable for not more than five thousand dollars ($5,000) in actual damages arising from harm to a person or damage to property knowingly, intentionally, or recklessly caused by the parent's child if:
(1) the parent has custody of the child; and
(2) the child is living with the parent.
As added by P.L.1-1998, SEC.27.

IC 34-31-4-2
Child participant in criminal gang activity
Sec. 2. A parent of a child who is a member of a criminal gang (as defined in IC 35-45-9-1), who actively encourages or knowingly benefits from the child's involvement in the criminal gang, is liable for actual damages arising from harm to a person or property intentionally caused by the child while participating in a criminal gang activity if:
(1) the parent has custody of the child;
(2) the child is living with the parent or guardian; and
(3) the parent failed to use reasonable efforts to prevent the child's involvement in the criminal gang.
As added by P.L.1-1998, SEC.27.



CHAPTER 5. LIMITED LIABILITY ARISING FROM EQUINE ACTIVITIES

IC 34-31-5-1
Immunity from civil liability
Sec. 1. (a) Subject to section 2 of this chapter, an equine activity sponsor or equine professional is not liable for:
(1) an injury to a participant; or
(2) the death of a participant;
resulting from an inherent risk of equine activities.
(b) Subject to section 2 of this chapter, a participant or participant's representative may not:
(1) make a claim against;
(2) maintain an action against; or
(3) recover from;
an equine activity sponsor or equine professional for injury, loss, damage, or death of the participant resulting from an inherent risk of equine activities.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-2
Exceptions to immunity for certain acts or omissions
Sec. 2. (a) This section does not apply to the horse racing industry.
(b) Section 1 of this chapter does not prevent or limit the liability of an equine activity sponsor or an equine professional:
(1) who:
(A) provided equipment or tack that was faulty and that caused the injury; and
(B) knew or should have known that the equipment or tack was faulty;
(2) who provided the equine and failed to make reasonable and prudent efforts based on the participant's representations of the participant's ability to:
(A) determine the ability of the participant to engage safely in the equine activity; and
(B) determine the ability of the participant to safely manage the particular equine;
(3) who:
(A) was in lawful possession and control of the land or facilities on which the participant sustained injuries; and
(B) knew or should have known of the dangerous latent condition that caused the injuries;
if warning signs concerning the dangerous latent condition were not conspicuously posted on the land or in the facilities;
(4) who committed an act or omission that:
(A) constitutes reckless disregard for the safety of the participant; and
(B) caused the injury; or
(5) who intentionally injured the participant.     (c) Section 1 of this chapter does not prevent or limit the liability of an equine activity sponsor or an equine professional under the product liability laws.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-3
Posting and maintenance of warning notice sign
Sec. 3. (a) This chapter does not apply unless an equine activity sponsor or an equine professional posts and maintains in at least one (1) location on the grounds or in the building that is the site of an equine activity a sign on which is printed the warning notice set forth in section 5 of this chapter.
(b) A sign referred to in subsection (a) must be placed in a clearly visible location in proximity to the equine activity.
(c) The warning notice on a sign referred to in subsection (a) must be printed in black letters, and each letter must be at least one (1) inch in height.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-4
Warning notice required in written contracts
Sec. 4. (a) If there is a written contract, this chapter does not apply unless the written contract entered into by an equine professional for:
(1) the providing of professional services;
(2) the providing of instruction; or
(3) the rental of:
(A) equipment or tack; or
(B) an equine;
to a participant contains in clearly readable print the warning notice set forth in section 5 of this chapter.
(b) The warning notice required by subsection (a) must be included in a written contract described in subsection (a) whether or not the contract involves equine activities on or off the location or site of the equine professional's business.
As added by P.L.1-1998, SEC.27.

IC 34-31-5-5
Contents of warning notice
Sec. 5. The warning notice that must be printed on a sign under section 3 of this chapter and included in a written contract under section 4 of this chapter is as follows:
WARNING



CHAPTER 6. LIMITED LIABILITY FOR OPERATORS OF ROLLER SKATING RINKS

IC 34-31-6-1
Duties of operators
Sec. 1. An operator shall do all of the following with respect to a roller skating rink:
(1) Post the:
(A) duties of roller skaters; and
(B) duties, obligations, and liabilities of the operator;
as prescribed in this chapter in at least three (3) conspicuous locations in the roller skating rink.
(2) Maintain the stability and legibility of all signs, symbols, and posted notices required by this chapter.
(3) When the roller skating rink is open for a session, have at least one (1) floor supervisor on duty for every one hundred seventy-five (175) roller skaters who:
(A) has received appropriate training to carry out the floor supervisor's duties; and
(B) uses reasonable care in carrying out the floor supervisor's duties.
(4) Maintain the skating surface in proper and reasonably safe condition.
(5) Clean and inspect the skating surface before each skating session.
(6) Maintain in good and safe condition the railings, kickboards, risers, floors, areas open to roller skaters, and walls surrounding the skating surface.
(7) Maintain rental skates in good mechanical condition.
(8) Comply with all applicable state and local fire safety codes, building codes, and other safety codes applicable to a roller skating rink.
(9) Use reasonable care in supervising roller skaters to comply with the requirements of section 2 of this chapter.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-2
Duties of roller skaters
Sec. 2. A roller skater must do all of the following:
(1) Maintain reasonable control of the roller skater's speed and course at all times.
(2) Heed all posted signs and warnings.
(3) Maintain a proper view to avoid other roller skaters and objects.
(4) Accept the responsibility for the following:
(A) Knowing the range of the roller skater's ability to negotiate the intended direction of travel while on roller skates.
(B) Skating within the limits of the roller skater's ability.
(5) Refrain from acting in a manner that may cause or

contribute to the injury of the roller skater or any other person.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-3
Knowledge and assumption of risks presumed; risks included
Sec. 3. (a) Roller skaters are considered to:
(1) have knowledge of; and
(2) assume;
the risks of roller skating.
(b) For purposes of this chapter, risks of roller skating include the following:
(1) Injuries that result from collisions or incidental contact with other roller skaters or other individuals who are properly on the skating surface.
(2) Injuries that result from falls caused by loss of balance.
(3) Injuries that involve objects or artificial structures that:
(A) are properly within the intended path of travel of the roller skater; and
(B) are not otherwise attributable to an operator's breach of the operator's duties under section 1 of this chapter.
As added by P.L.1-1998, SEC.27.

IC 34-31-6-4
Assumption of risk as complete defense; exception
Sec. 4. (a) Except as provided in subsection (b) and notwithstanding IC 34-51-2-6 concerning comparative fault, the assumption of risk under section 3 of this chapter is a complete defense to an action against an operator by a roller skater for injuries and property damage resulting from the assumed risks.
(b) The following applies if an operator has violated any one (1) of the operator's duties or responsibilities under section 1 of this chapter:
(1) The complete defense against an action against an operator under subsection (a) does not apply.
(2) The provisions of IC 34-51-2-6 apply.
As added by P.L.1-1998, SEC.27.



CHAPTER 7. PREMISES LIABILITY OF RELIGIOUS ORGANIZATIONS

IC 34-31-7-1
Chapter application
Sec. 1. This chapter applies to premises liability only.
As added by P.L.149-2005, SEC.2.

IC 34-31-7-2
Duties of nonprofit religious organizations
Sec. 2. Except as provided in section 3 of this chapter, a nonprofit religious organization has only the following duties concerning persons who enter premises owned, operated, or controlled by the nonprofit religious organization and used primarily for worship services:
(1) If a person enters the premises with the actual or implied permission of the nonprofit religious organization, the nonprofit religious organization has a duty to:
(A) warn the person of a hidden danger on the premises if a representative of the nonprofit religious organization has actual knowledge of the hidden danger; and
(B) refrain from intentionally harming the person.
(2) If a person enters the premises without the actual or implied permission of the nonprofit religious organization, the nonprofit religious organization has the duty to refrain from intentionally harming the person.
As added by P.L.149-2005, SEC.2.

IC 34-31-7-3
Duties concerning childcare services at nonprofit religious organizations
Sec. 3. (a) As used in this section, "premises" means a part of a building that is:
(1) used primarily for worship services;
(2) owned, operated, or controlled by a nonprofit religious organization; and
(3) used for purposes of providing childcare services for which a fee is charged.
(b) If a customer who purchases childcare services or the customer's child enters the premises for the purpose of receiving fee based childcare services, with the actual or implied consent of the childcare provider or nonprofit religious organization, the childcare provider and nonprofit religious institution have the duty to:
(1) warn the customer or the customer's child of a hidden danger on the premises if a representative of the childcare provider or the nonprofit religious institution has actual knowledge of the hidden danger;
(2) refrain from intentionally harming the customer or the customer's child; and
(3) inspect the premises for dangerous hazards and defects, and

correct any dangerous hazard or defect within a reasonable period of time after becoming aware of the existence of the dangerous hazard or defect.
As added by P.L.149-2005, SEC.2.






ARTICLE 32. COMMENCEMENT OF ACTION: NOTICE AND PUBLICATION

CHAPTER 1. NOTICE AND PUBLICATION

IC 34-32-1-1
Notice and service
Sec. 1. If notice is required by this article, the notice must be in writing, and may be served by the proper officer or any other person.
As added by P.L.1-1998, SEC.28.

IC 34-32-1-2
Publications; English language
Sec. 2. Publications of legal and other official matters printed in the English language are lawful, if published in a newspaper of general circulation published in the county.
As added by P.L.1-1998, SEC.28.

IC 34-32-1-3
Notice; publication
Sec. 3. (a) This section applies when notice concerning:
(1) an action;
(2) a proceeding;
(3) a sale under execution; or
(4) any other matter
is required by law to be given by publication in a newspaper.
(b) To establish compliance, the person whose duty it was to cause the publication to be made may file an affidavit in the clerk's office.
(c) The affidavit described in subsection (b) must:
(1) be attached to a copy of the notice taken from the newspaper in which the notice was published;
(2) be the affidavit of:
(A) the printer; or
(B) a person who:
(i) is employed by the printer as a clerk or printer; and
(ii) is of competent age; and
(3) specify the county, the time, and the newspaper in which the notice was published.
As added by P.L.1-1998, SEC.28.






ARTICLE 33. COMMENCEMENT OF ACTION: SERVICE OF PROCESS

CHAPTER 1. SERVICE OF PROCESS ON AGENT OF A NONRESIDENT CORPORATION

IC 34-33-1-1
Service of process upon agent authorized
Sec. 1. (a) This section applies to a civil action brought in any court of this state against:
(1) a firm;
(2) a copartnership;
(3) a limited liability company;
(4) an association;
(5) a railroad; or
(6) an other corporation;
that is in the hands of a receiver who is not domiciled within Indiana.
(b) Process may be served upon an agent of the receiver or other person in charge of and authorized to transact business for and on behalf of the receiver, in Indiana, in the same manner as process is served on domestic or foreign corporations.
As added by P.L.1-1998, SEC.29.



CHAPTER 2. SERVICE OF PROCESS ON AGENT REPRESENTING NONRESIDENT DIRECTORS OF CORPORATIONS

IC 34-33-2-1
Service upon resident agent authorized
Sec. 1. (a) In an action commenced in a court of general jurisdiction in Indiana by or against any corporation incorporated under the laws of Indiana, in which one (1) or more of the directors of the corporation is:
(1) a necessary or proper party; and
(2) a nonresident of Indiana;
service of summons upon a director for the purpose of obtaining jurisdiction of the person of the director in the action is obtained by serving the summons on the resident agent of the corporation.
(b) If service of process is made upon the resident agent of a corporation, the resident agent shall forward a copy of the process by registered mail to the director at the director's last known address. Service made under this chapter is returnable in not less than thirty (30) days.
As added by P.L.1-1998, SEC.29.

IC 34-33-2-2
Appointment of agent for process; automatic appointment predicated on acceptance of position of director
Sec. 2. (a) This section applies to a person who:
(1) is a nonresident of Indiana; and
(2) accepts an election or appointment as a director or serves as a director in a corporation organized under the laws of Indiana.
(b) By and as a condition of:
(1) accepting an election or appointment as a director; or
(2) serving as a director;
a person described in subsection (a) automatically appoints the resident agent of the corporation as the person's agent upon whom process may be served in an action commenced by or against the corporation and in which the person is a proper or necessary party.
As added by P.L.1-1998, SEC.29.



CHAPTER 3. SERVICE OF PROCESS ON NONRESIDENT MOTOR VEHICLE OPERATORS

IC 34-33-3-1
Operation of vehicle as appointment of secretary of state as attorney for service of process
Sec. 1. (a) This chapter applies to:
(1) a nonresident;
(2) a resident of Indiana who becomes a nonresident; or
(3) the authorized agent of a person described in subdivision (1) or (2);
who operates a motor vehicle upon a public street or highway or any other place in Indiana.
(b) The operation of a motor vehicle by a person described in subsection (a) is considered to be an appointment by the person of the secretary of state to be the person's attorney upon whom process may be served in any action or proceeding against the person arising from an accident or collision in which the person may be involved while operating or permitting to be operated a motor vehicle on a street or highway or any other place in Indiana.
(c) The operation is an agreement that process against the person has the same legal force and validity as if served upon the person personally.
(d) The appointment of the secretary of state is irrevocable and binding upon the executor or administrator of the person.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-2
Venue
Sec. 2. An action may be filed in the county:
(1) where the plaintiff resides; or
(2) where the accident or collision occurred;
at the election of the plaintiff. Service of process shall be made by leaving a copy of the action and a fee of five dollars ($5) with the secretary of state for the defendant to be served. The service is sufficient service upon the person if notice of service and a copy of the process are immediately sent by registered mail to the defendant and the defendant's return receipt is appended to the original process and filed in the court.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-3
Refusal of defendant to claim registered mail; affidavit; fee
Sec. 3. If a defendant refuses to accept or claim registered mail, the secretary of state shall return the registered mail to the plaintiff or to the plaintiff's attorney. The mail shall be appended to the original process, together with an affidavit of the plaintiff or of the attorney or agent that the summons was delivered to the secretary of state, together with a fee of five dollars ($5), and was returned

unclaimed by the United States Postal Service. The affidavit, together with the returned envelope including the summons, is considered sufficient service upon the defendant.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-4
Death of nonresident before commencement of action
Sec. 4. If a nonresident dies before the commencement of an action brought under this chapter (or IC 34-2-2.5 before its repeal), service of process shall be made on the executor or administrator of the nonresident in the same manner and with the same notice as is provided for the nonresident.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-5
Death of nonresident after commencement of action
Sec. 5. If a nonresident dies after an action has been commenced under this chapter (or IC 34-2-2.5 before its repeal) by service of process upon the nonresident, the court shall allow the action to be continued against the executor or administrator upon motion with notice that the court considers proper.
As added by P.L.1-1998, SEC.29.

IC 34-33-3-6
Continuances
Sec. 6. The court in which an action is brought may order continuances that are reasonable to afford the defendant opportunity to defend the action.
As added by P.L.1-1998, SEC.29.






ARTICLE 34. REPEALED

CHAPTER 1. REPEALED






ARTICLE 35. CHANGE OF VENUE

CHAPTER 1. CHANGE OF VENUE GENERALLY

IC 34-35-1-1
Application; causes
Sec. 1. The court or the judge shall change the venue of any civil action upon the application of either party, made upon affidavit showing one (1) or more of the following causes:
(1) The judge has been engaged as counsel in the cause before the judge's election or appointment as judge or is otherwise interested in the cause.
(2) The judge is of kin to either party.
(3) The opposite party has an undue influence over the citizens of the county, or an odium attaches to the applicant or to the applicant's cause of action or defense, on account of local prejudice.
(4) The county is a party to the suit.
(5) Showing to the satisfaction of the court that the convenience of witnesses and the ends of justice would be promoted by the change.
(6) The judge of the court in which the action is pending is a material witness for the party applying for the change.
(7) Either party makes and files an affidavit of the bias, prejudice, or interest of the judge before whom the cause is pending.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-2
Designation of county; trial; costs
Sec. 2. (a) This section applies when a change of venue is directed for any of the causes mentioned in section 1(3), 1(4) and 1(5) of this chapter.
(b) The court or judge shall:
(1) designate the county to which the venue shall be changed, which may be in the same or in an adjoining circuit, as is considered best for the furtherance of justice; and
(2) prescribe the time within which the applicant shall pay the costs of the change.
(c) The clerk of the court in which the suit is pending, as soon as the costs of the change are paid, shall immediately transmit:
(1) all the papers; and
(2) a transcript of all the proceedings;
to the clerk of the court of the county to which the venue is changed.
(d) The clerk of the proper court shall:
(1) receive the papers and transcript;
(2) give a receipt for items received under subdivision (1); and
(3) docket the action in its order among the other causes of the

court.
(e) The action shall stand for trial and shall be tried or otherwise disposed of in the same manner as if the cause had originated in that court.
(f) If the party fails to pay the costs of the change within the time prescribed by the court, the party:
(1) shall be taxed with all the costs made in the case up to the time of the failure to pay costs; and
(2) is not entitled to a change of venue from the county.
(g) Only one (1) change of venue shall be granted to the same party from the county, and only one (1) from the judge.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-3
Presiding judge; attorney appointed as judge
Sec. 3. (a) This section applies when the change of venue is granted for any of the causes mentioned in section 1(1), 1(2), 1(6), or 1(7) of this chapter.
(b) Except as provided in subsection (c), the court or judge shall call a judge of any circuit, superior, or other court of general jurisdiction, or any justice of the supreme court, to preside in and try the case.
(c) If it is difficult, in the opinion of the court, for any cause, to procure the attendance of a judge described in subsection (b), the court, in order to prevent delay, may appoint any competent and disinterested attorney of Indiana, in good standing, to act as judge in the cause. If the attorney appointed under this subsection consents to serve:
(1) the attorney shall be qualified as other judges;
(2) the attorney's appointment and oath shall be filed with the clerk and entered on the order book; and
(3) the attorney has authority to:
(A) hear and determine the cause until it is finally disposed of; or
(B) change the venue of the cause in proper cases.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-4
Compensation for judge pro tempore and special judges
Sec. 4. (a) When a practicing attorney is called upon to preside in the place of the regular judge as a judge pro tempore, the attorney shall be allowed the following:
(1) The sum of twenty dollars ($20) per day for each day or part of a day actually served.
(2) For each mile necessarily traveled each day in going to and returning from the place where the court is being held, a sum for mileage equal to that sum per mile paid to state officers and employees. The rate per mile shall change each time the state government changes its rate per mile.
(b) If such judge pro tempore is a resident of another county, the

judge pro tempore shall be paid an additional sum of twenty dollars ($20) for each day or part of a day actually served, making a total of forty dollars ($40).
(c) The judge pro tempore shall be paid on the presentation of:
(1) an order made by the court for the allowance, specifying the days of service and mileage, if any, supported by the affidavit of the judge pro tempore that the judge pro tempore actually served the days, and the miles traveled were necessary; and
(2) an affidavit of the regular judge stating the reason for the service of the judge pro tempore.
(d) The payment under subsection (c) shall be paid out of the county treasury for the time being, for which the county shall have credit on settlement with the treasurer of state.
(e) In change of venue from one (1) court to another court of the same county, or from one (1) judge to another judge of the same county, the compensation provided for in this section does not apply, unless the other court or judge to which the change is taken is situated in another city in the same county.
(f) A full-time judge of a circuit, superior, or county court may not be paid compensation for serving as a special judge, except reasonable expenses for meals, lodging, travel, and other incidental expenses approved by the state court administrator.
As added by P.L.1-1998, SEC.31.

IC 34-35-1-5
Absence or loss of judge; selection of attorney to serve as temporary judge
Sec. 5. (a) This section applies if a judge is prevented from presiding during any session of court by reason of:
(1) death, sickness, or other casualty; or
(2) the judge's failure to attend or appear for any period of three (3) days;
so that the court will lapse.
(b) The sheriff may adjourn the court from day to day.
(c) If the judge fails to appear under subsection (a)(2):
(1) the clerk, the sheriff, and the auditor; or
(2) in case of the absence of the clerk, the sheriff, or the auditor, the two (2) who are present, together with the recorder of the county;
may elect any competent and reputable attorney to act as judge.
(d) If the attorney elected under subsection (c) accepts, the attorney shall qualify as other judges, and the attorney's appointment, with the reason for the appointment and the attorney's oath, shall be entered on the order book.
(e) A judge selected under this section (or IC 34-1-13-5 before its repeal) may preside until:
(1) the return of the regular judge;
(2) in case of death, until the judge's successor is named; or
(3) in case of vacancy or if the judge is required to be absent, until a successor is named by the proper authority. As added by P.L.1-1998, SEC.31.



CHAPTER 2. CHANGE OF VENUE FROM COUNTY IN CIVIL ACTIONS

IC 34-35-2-1
Counties with two or more adjoining counties
Sec. 1. (a) This section applies when a change of venue is taken from the county in any civil action pending in any circuit, superior, or probate court of Indiana from any county having two (2) or more adjoining counties.
(b) If the parties to the action agree in open court within three (3) days from the filing of the affidavit or motion for the change of venue upon the county to which the change of venue of the action shall be changed, it is the duty of the court to send, transfer, and venue the action to the agreed upon county.
(c) In the absence of an agreement described in subsection (b), within two (2) days the court shall submit to the parties a written list of all the counties adjoining the county from which the venue is changed. Within two (2) days of receiving the list, the parties shall alternately strike off the names of the counties except one (1). The moving party for the change of venue is the first to strike, and the action shall be sent to the county not stricken off under this procedure.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-2
Counties with populations of at least 100,000
Sec. 2. (a) This section applies to a county with a population of at least one hundred thousand (100,000) that is adjoined by three (3) or fewer other counties.
(b) In addition to listing the adjoining counties, the court shall also list the two (2) nonadjoining counties, the county seats of which are nearest measured along the most direct improved and main traveled highways to the county seat of the county from which the change of venue is sought. The additional two (2) nonadjoining counties shall, together with the adjoining counties, comprise the original list from which the parties shall strike on all initial changes of venue taken from the county in which the cause is first filed.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-3
Nonadjoining counties; prior change of venue
Sec. 3. (a) If the venue of the action has already been changed from an adjoining county, the name of the adjoining county shall not be included in the written list submitted by the court.
(b) If excluding the county from which venue was first changed results in fewer than three (3) adjoining counties, the list submitted by the court shall include the following:
(1) The adjoining county or counties.
(2) Not more than three (3) nonadjoining counties, the county seats of which are nearest to the county seat of the county from

which the change of venue is sought when measured along improved and main traveled highways.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-4
Counties stricken from list by parties
Sec. 4. Each party may strike off one (1) of the three (3) counties submitted within two (2) days after the list is submitted, and the action shall be sent to the county remaining. If either of the parties refuses or fails to strike off the names of the counties within the time limit, the clerk of the court shall strike off the names for the party.
As added by P.L.1-1998, SEC.31.

IC 34-35-2-5
Counties with populations of more than 400,000 but less than 700,000
Sec. 5. (a) This section applies in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Whenever a change of venue is taken from the county in any civil action pending in any circuit, superior, or probate court of Indiana, if the parties to the action agree in open court within three (3) days from the date of the filing of the affidavit or motion for change of venue from the county to which county the change of venue of the action shall be changed, it is the duty of the court to send, transfer, and venue the action to the agreed upon county.
(c) In the absence of an agreement described in subsection (b), the nonmoving party shall, within two (2) days after receipt of notice of the filing of change of venue from the county, submit to the moving parties the names of two (2) counties which must be selected from the adjoining counties or the five (5) nonadjoining counties, the county seats of which are nearest measured along the most direct improved and main traveled highways to the county seat of the county from which the change of venue is sought.
(d) If the venue of the action has already been changed from an adjoining county, the name of the adjoining county shall not be included in the written list to be submitted by the nonmoving party under subsection (c).
(e) The moving party shall strike one (1) of the two (2) counties submitted within two (2) days after receipt of the names of the counties, and the action shall be sent to the county remaining.
(f) If the nonmoving party fails or refuses to name the counties as provided in this section, the court shall, not later than two (2) days after the deadline has expired, name the counties. If the moving party fails or refuses to strike off the name of one (1) of the named counties within the time limit provided in this section, the clerk of the court shall strike off the names for the party within two (2) days.
As added by P.L.1-1998, SEC.31.



CHAPTER 3. CHANGE OF VENUE IN SPECIFIC CIRCUMSTANCES

IC 34-35-3-1
Multiple plaintiffs or defendants
Sec. 1. (a) This section applies if there are multiple plaintiffs or multiple defendants in a civil action.
(b) There shall be allowed only one (1) change of venue from the county to all plaintiffs and one (1) change of venue from the county to all defendants.
(c) If a plaintiff files a change of venue from the county, all plaintiffs shall be considered the moving party, and all of the defendants shall be considered the nonmoving party. If the defendants file the change of venue from the county, all of the plaintiffs shall be considered the nonmoving party, and all of the defendants shall be considered the moving party. If there are multiple parties that constitute either the moving party or the nonmoving party, the decision of the majority of such parties is final as to naming the two (2) counties and as to the striking of one (1).
(d) If there is no majority agreement as to the naming of the two (2) counties between the nonmoving parties, the suggested counties shall be submitted to the court by the nonmoving parties and the court shall select the two (2) counties from the list to be named.
(e) If there is no majority agreement between the moving parties as to which county shall be struck, the clerk shall do the following:
(1) Place each named county on similar unidentifiable slips of paper.
(2) Place the slips of paper in a suitable container.
(3) Draw the name of one (1) county from the container without prior identification.
Both parties shall be given an opportunity to be present at the drawing of the name. The clerk shall then strike the name of the county that appeared on the slip of paper so that the action shall then be venued to the remaining named county.
As added by P.L.1-1998, SEC.31.

IC 34-35-3-2
Decedent's estate; change of judge or venue authorized
Sec. 2. (a) This section applies in any action, proceeding, or matter, of any character or nature whatever, relating to, connected with, or involving the estate of a decedent.
(b) Except as provided in subsection (c), any of the parties to the action, proceeding, or matter are entitled to:
(1) a change of judge; or
(2) a change of venue from the county;
for the same reasons, and upon the same terms and conditions, upon which there may be a change of judge or a change of venue from the county in any civil action.
(c) This section does not authorize:
(1) a change of venue from the county of the administration of

the estate of a decedent; or
(2) a change of venue from the county upon the exceptions to the final report of an administrator or executor;
and there shall be no change of venue from the county upon exceptions to the final report of an administrator or executor.
As added by P.L.1-1998, SEC.31.

IC 34-35-3-3
Nonjury cases; applications and affidavit
Sec. 3. (a) This section applies when any matter of a civil, statutory, or equitable nature not triable by a jury is pending.
(b) The judge before whom the cause is pending shall change the venue upon the application of either party to the cause, made upon affidavit, of either party or the party's attorney, showing any one (1) or more of the reasons named in the Indiana statutes authorizing changes of venue from the judge in civil actions.
(c) The presiding judge shall appoint a special judge to hear such cause in the manner provided by law for changes of venue in civil actions.
As added by P.L.1-1998, SEC.31.



CHAPTER 4. CHANGE OF VENUE IN CASES ON REMAND

IC 34-35-4-1
Affidavit of undue influence, local prejudice, or inconvenience
Sec. 1. (a) This section applies where:
(1) an appeal to the court of appeals or supreme court of the state of Indiana has been taken from a judgment rendered against any party; and
(2) the judgment is reversed, and the cause is remanded for a new trial.
(b) Either party in the cause is entitled to a change of venue from the county notwithstanding any changes of venue already taken, upon filing an affidavit:
(1) stating that:
(A) the opposite party has an undue influence over the citizens of the county;
(B) an odium attaches to the applicant, or to the applicant's cause of action or defense, on account of local prejudice; or
(C) the county is a party to the suit; or
(2) showing to the satisfaction of the court that the convenience of witnesses and the ends of justice would be promoted by the change.
(c) All laws and parts of laws defining rights and duties in order to perfect a change of venue from the county in original actions and proceedings apply with equal force to the change of venue provided by this section.
As added by P.L.1-1998, SEC.31.

IC 34-35-4-2
Affidavit of judicial bias or prejudice
Sec. 2. (a) This section applies where:
(1) an appeal to the court of appeals or the supreme court has been taken from a judgment rendered against any party, and the judgment is reversed with the cause remanded for a new trial; or
(2) the action of the trial court in granting a new trial is affirmed on appeal.
(b) Either party in the cause is entitled to a change of venue from the judge before whom the cause is pending, notwithstanding any changes of venue previously taken, upon filing an affidavit stating that the party cannot have a fair trial of the cause before that judge because of bias or prejudice on the part of the judge before whom the cause is pending.
(c) The judge shall grant the requested change, and it is unlawful for any judge so challenged to appoint in that case as special judge any relative by blood or marriage of the judge.
As added by P.L.1-1998, SEC.31.



CHAPTER 5. REIMBURSEMENT FOR EXPENSES INCURRED BY CHANGE OF VENUE

IC 34-35-5-1
Originating county to pay expenses of change of venue
Sec. 1. In all cases, civil, criminal, or otherwise, where there is a change of venue from one (1) county to another, the county in which the cause originated and from which the change of venue is taken shall pay to the county to which the change of venue is taken all expenses incurred by the county to which the change of venue is taken.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-2
Expenses to be paid by originating county
Sec. 2. Expenses to be paid under section 1 of this chapter include the following:
(1) The expense of keeping the prisoner, if any.
(2) The expense of transporting the prisoner to or from any penal institution.
(3) Any extraordinary expense for safekeeping the prisoner.
(4) The fee set by the venue court under IC 33-40-2-5 for pauper counsel, if counsel was appointed by that court.
(5) The expense of any mileage, meals, lodging, and per diems paid for or to jurors.
(6) The per diems paid jury commissioners for drawing any special venire.
(7) The sum of five dollars ($5) for each day or part of a day a bailiff is engaged in assisting the court in the trial of the cause.
(8) The sum of eight dollars ($8) for each day or part of a day an official court reporter takes evidence or testimony before the judge or jury concerning the cause.
(9) The sum of ten dollars ($10) per day for each day of trial for use of facilities and utilities.
(10) The sum of five dollars ($5) for notifying the jury not to attend court after having been summoned in any cause.
(11) The amount of telephone or telegraph communications made by the court or authorized by it.
(12) The per diem allowed by law to the clerk of the court for attending court.
As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.132.

IC 34-35-5-3
Refund
Sec. 3. If any of the amounts specified in section 2 of this chapter are paid by any party against whom costs are taxed under IC 33-37-4-8, the amount paid shall be refunded to the county of origin. As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.133.

IC 34-35-5-4
Audit and certification
Sec. 4. (a) Expenses shall be audited and allowed by the court to which the cause is venued. The allowance shall be certified by the court in duplicate to the auditor of the county, who shall:
(1) retain one (1) of the certificates of allowance in the auditor's office; and
(2) mail by certified mail the duplicate certificate of allowance to the auditor of the county in which the cause originated and from which such expenses are due.
(b) The auditor of the county in which the cause originated shall enter the duplicate certificate of allowance as a claim against the county in which the cause originated on the claim docket of the auditor's office for allowance by the board of county commissioners of the county at their next regular or special session. The certificate of allowance shall be allowed by the board of county commissioners unless it is contested and proved incorrect as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-5
Court reporting fee
Sec. 5. Of any amount allowed for per diem of an official court reporter charged as expenses against the county of origin of any case, the sum of eight dollars ($8) shall be paid to the reporter as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-6
Bailiff fee
Sec. 6. Of the amount allowed for per diem of a bailiff charged as expenses against the county of origin of any case, the sum of five dollars ($5) shall be paid to the bailiff as provided in this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-7
Multiple proceedings
Sec. 7. Except for the clerk, not more than one (1) per diem or charge for the official reporting or for use of facilities and utilities shall be made against any county of origin of the causes for the same day. However, if two (2) or more proceedings are conducted in two (2) or more separate causes from any county or counties of origin on the same day, the court shall allocate the charges for any such cause as it may determine. The per diem for the clerk, the official court reporter, or bailiff shall be paid by the county of trial in the first instance and reimbursement for that payment may be obtained from the county of origin. As added by P.L.1-1998, SEC.31.

IC 34-35-5-8
Clerk's fee
Sec. 8. The clerk is entitled to collect two dollars ($2) from the county treasury for each calendar day on which the clerk or the clerk's deputy attends a court when it is occupied with business concerning change of venue. The payment authorized under this section is not affected by the number of items filed or the business transacted by the court on that day.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-9
Auditor records; payment of warrants
Sec. 9. (a) The county auditor of each county shall keep correctly the accounts of the auditor's county with the county:
(1) from which the expenses of change of venue are due; or
(2) to which the expenses are paid.
(b) The county auditor shall transmit by registered mail all warrants issued for the payment of the expenses of change of venue to the auditor of the county entitled to the payment.
(c) Except as provided in subsection (e), payments described in subsection (b) shall be made quarterly, on the last day of March, June, September, and December in each year.
(d) The auditor of the county receiving the payment shall immediately:
(1) pay the warrants into the county treasury of the county receiving the payment;
(2) transmit to the auditor of the county making such payment the quietus for the payment, to be filed with the paid claim; and
(3) advise the clerk of the circuit court of the county receiving the payment.
When notified of a payment under this section, the clerk shall note the payment on the clerk's record.
(e) If the date of making the quarterly settlement falls on Sunday, the settlement shall be made on the preceding day.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-10
County council; duties
Sec. 10. The county council of each county shall provide for the payment of any claim filed in accordance with this chapter.
As added by P.L.1-1998, SEC.31.

IC 34-35-5-11
Counties; recovery of expenses
Sec. 11. (a) This section applies if:
(1) a suit is instituted by any county for the recovery of any expenses incurred by the county on account of change of venue; or         (2) a county is required to defend its claim for change of venue expenses.
(b) The court trying the cause shall allow:
(1) the necessary traveling expenses to the proper officers; and
(2) a reasonable attorney's fee;
to be taxed as a part of the costs in the cause.
As added by P.L.1-1998, SEC.31.



CHAPTER 6. COLLECTION AND PAYMENT OF FEES INCLUDED IN TRANSCRIPT OF COSTS FOR CHANGE OF VENUE CASES

IC 34-35-6-1
Duties of circuit court clerk
Sec. 1. (a) In all cases where a change of venue is taken from one (1) county to another, the clerk of the circuit court or superior court of the county in which final disposition is made of the cause, shall, within sixty (60) days after the costs are paid, transmit by check to the clerk of the circuit court or superior court of the county in which the costs were accrued.
(b) The check described in subsection (a) must be for an amount equal to all costs which have been included in the transcript.
(c) The clerk receiving the check shall mail a receipt for the amount of the check to the clerk that sent the check. The clerk that receives the receipt shall file the receipt in the clerk's office to be a part of the permanent records of the office.
(d) The clerk who collects the costs shall set out upon the register of fees and also upon the fee book where the costs are taxed a marginal note stating the date, amount, number of check, and the clerk to whom the fees and costs were transmitted.
As added by P.L.1-1998, SEC.31.

IC 34-35-6-2
Itemized statement of costs
Sec. 2. The clerk of the circuit court shall furnish a statement with each remittance of change of venue costs. Statements described in this section must:
(1) show in detail the cause number in the county to which remittance is made, title of case, and the items of costs paid; and
(2) be made on forms prescribed by the state board of accounts.
As added by P.L.1-1998, SEC.31.



CHAPTER 7. COLLECTION OF COSTS IN CHANGE OF VENUE CASES

IC 34-35-7-1
Itemized transcript of cost; certification
Sec. 1. (a) This section applies to an action in which:
(1) a change of venue from the county is taken;
(2) an order of judgment for costs is made and entered upon dismissal or otherwise disposed of; and
(3) the costs remain unpaid for thirty (30) days from the date of finality of the order or judgment.
(b) The clerk of the circuit court of the county in which the order or judgment is made and entered, shall certify an itemized transcript of all costs accrued in the action to:
(1) the clerk of the court of the county where the action was first filed; or
(2) the clerk of the court of the county of residence of the judgment debtor, if the residence of the judgment debtor is in a county other than where the action first originated.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-2
Judgment for cost; recording; lien; receipt
Sec. 2. (a) The clerk of the court to which the transcript is sent shall immediately record the order or judgment upon the judgment docket of the circuit court of the county in the same manner as other judgments are recorded. The judgment is a lien on properties and land owned by the judgment debtor in the county in the same manner and to the same extent as if the property were situated in the county where the order or judgment was rendered.
(b) The clerk transmitting the transcript shall:
(1) make a notation in the records of the court in which the action was entered and the order or judgment was recorded, showing:
(A) the name of the county and court to which the transcript was transmitted;
(B) the date of transmittal; and
(C) any other necessary notation;
(2) prepare a receipt for the receiving clerk that shows:
(A) the name of judgment debtor;
(B) title and number of cause;
(C) amount of costs;
(D) to whom the costs are due; and
(E) record reference wherein recorded by both the receiving and sending clerk; and
(3) complete, date, sign, and return the receipt to the sending clerk to be filed with other papers relating to the action.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-3 Duty of receiving court to collect costs
Sec. 3. (a) This section applies after the transcript of costs is certified to the clerk of the court of:
(1) the county where the action first originated; or
(2) the county of residence of the judgment debtor.
(b) The clerk of the court of the county in which the order or judgment was rendered may not:
(1) collect costs; or
(2) issue a fee bill, execution, or statement thereafter.
(c) The clerk of the court receiving and recording the transcript shall accept payment of costs from the judgment debtor or enforce collection by execution or fee bill as provided by law.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-4
Remission of cost collected to proper counties
Sec. 4. Upon collection of change of venue costs by the clerk of the court of:
(1) the county where the action first originated; or
(2) the county of residence of the judgment debtor;
the clerk shall immediately remit to the county or counties entitled to payment all costs as shown by the transcript and retain costs that are due to the clerk's own county. Clerks of courts receiving payment of costs under this section shall account for and distribute the costs as provided by law.
As added by P.L.1-1998, SEC.31.

IC 34-35-7-5
Recording fees
Sec. 5. The clerks of the courts issuing and recording the transcript shall tax as additional costs, to be paid by the judgment debtor, the fees taxed in similar matters as provided by IC 33-37.
As added by P.L.1-1998, SEC.31. Amended by P.L.98-2004, SEC.134.






ARTICLE 36. JURIES

CHAPTER 1. TRIAL BY JURY

IC 34-36-1-1
Submission or argument; opening and closing
Sec. 1. (a) The parties may either submit or argue a case to the jury.
(b) In the argument, the party with the burden of the issue has the opening and closing. The party who opens must disclose in the opening all the points relied on in the cause. If, in the closing, the party who closes refers to any new point or fact not disclosed in the opening, the adverse party has the right of replying to the new point or fact. The adverse party's reply closes the argument in the case.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-2
Notes of evidence
Sec. 2. When requested by either party, the court shall take brief notes of the evidence of the parties in the order in which the evidence is introduced in the trial.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-3
View of property; speaking to jury prohibited
Sec. 3. (a) Whenever, in the opinion of the court, it is proper for the jury to have a view of:
(1) real or personal property that is the subject of litigation; or
(2) the place in which a material fact occurred;
the court may order the jury to be conducted in a body, under the charge of a sworn officer, to the place.
(b) The place shall be shown to the jury by a person appointed by the court for that purpose.
(c) While the jury is absent for the view, no person, other than the person appointed to show the place to the jury, shall speak to the jury on any subject connected with the trial.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-4
Keeping jurors together; communications
Sec. 4. (a) When a case is submitted to the jury, the jury may:
(1) decide in court; or
(2) retire for deliberation.
(b) Except as provided in subsection (c), if the jury retires, the members of the jury must be kept together in some convenient place, under the charge of a sworn officer, until the members of the jury:
(1) agree upon a verdict; or
(2) are discharged by the court.     (c) The court may, in its discretion, permit the jury to separate temporarily and for meals.
(d) The officer in charge of the jury shall not permit any communication to be made to the jury. The officer in charge of the jury shall not communicate with the jury, except:
(1) to ask the jury if it has agreed upon a verdict; or
(2) by order of the court.
(e) The officer in charge of the jury shall not, before the verdict is rendered, communicate to any person the state of the jury's deliberations or the jury's verdict.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-5
Separation of jury; conversations; opinions
Sec. 5. (a) If the members of the jury are permitted to separate, either during the trial or after the cause is submitted to them, the court shall admonish the jurors that it is their duty not to:
(1) converse with each other; or
(2) permit themselves to be addressed by any other person, on any subject of the trial.
(b) If the members of the jury are permitted to separate during the trial, the court shall admonish the jurors that it is their duty not to form or express among themselves an opinion on the cause until the cause is finally submitted to them.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-6
Retirement for deliberation; request for information
Sec. 6. If, after the jury retires for deliberation:
(1) there is a disagreement among the jurors as to any part of the testimony; or
(2) the jury desires to be informed as to any point of law arising in the case;
the jury may request the officer to conduct them into court, where the information required shall be given in the presence of, or after notice to, the parties or the attorneys representing the parties.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-7
Discharge; sickness; accident, calamity, or consent; hung jury
Sec. 7. The jury may be discharged by the court under any of the following circumstances:
(1) Sickness of a juror.
(2) Other accident or calamity requiring the discharge.
(3) Both parties consent to the discharge.
(4) The jury has been kept together until it satisfactorily appears that there is no probability of the members agreeing upon a verdict.
As added by P.L.1-1998, SEC.32.
IC 34-36-1-8
Discharge of jury; new trial
Sec. 8. In all cases where the jury is discharged during the trial, or after the cause is submitted to them, the case may be tried again immediately or at a future time, as the court may direct.
As added by P.L.1-1998, SEC.32.

IC 34-36-1-9
Verdict; signature; dissent
Sec. 9. When the jury has agreed upon a verdict, the verdict must be reduced to writing and signed by the foreman. When returned into court, the foreman shall deliver the verdict, and either party may poll the jury. If a juror dissents from the verdict, the jury shall again be sent out to deliberate.
As added by P.L.1-1998, SEC.32.



CHAPTER 2. AGREEMENT BETWEEN PARTIES FOR A SPECIAL JURY AND TO LIMIT THE SIZE OF THE JURY PANEL

IC 34-36-2-1
Demand; calling from regular panel
Sec. 1. In a civil action where:
(1) the parties are entitled to a trial by jury; and
(2) either party demands a jury trial;
the sheriff shall call a jury from the regular panel, except as provided in this chapter.
As added by P.L.1-1998, SEC.32.

IC 34-36-2-2
Special jury
Sec. 2. If the parties:
(1) agree upon the jurors to compose a special jury; and
(2) notify the court;
the court shall direct the sheriff to impanel a special jury if it can be done without unreasonable delay of the cause.
As added by P.L.1-1998, SEC.32.

IC 34-36-2-3
Summoning; striking; number
Sec. 3. When both parties desire it, the court may direct the sheriff to summon eighteen (18) or fewer competent jurors, and the plaintiff first, and then the defendant, shall strike out one (1) juror in turn, until each has struck off six (6) or more jurors. The remaining jurors shall try the cause. However, if the parties consent, the parties, upon being furnished with a list of jurors to be summoned, may exercise the right to strike out any part of the names before the jurors are summoned, and the remaining jurors only shall be summoned.
As added by P.L.1-1998, SEC.32.



CHAPTER 3. JURORS AND CHALLENGES

IC 34-36-3-1
Number of jurors; stipulations
Sec. 1. (a) In a civil case, the jury consists of six (6) members.
(b) At any time before the verdict is announced, the parties may stipulate that a verdict or finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-2
Alternate jurors
Sec. 2. (a) In a civil case, the court may direct that no more than three (3) jurors be called and impanelled, in addition to the regular jury, to sit as alternate jurors.
(b) Alternate jurors shall, in the order in which they are called, replace jurors who, before the time the jury returns its verdict, become unable or disqualified to perform their duties.
(c) Alternate jurors:
(1) shall be drawn in the same manner;
(2) must have the same qualifications;
(3) are subject to the same examination and challenges;
(4) shall take the same oath; and
(5) shall perform the same function and hold the same powers and privileges;
as regular jurors. An alternate juror who does not replace a regular juror shall be discharged after the jury brings in its verdict.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-3
Number of challenges
Sec. 3. (a) Each party in a civil case has three (3) peremptory challenges.
(b) In addition to the peremptory challenges under subsection (a), each party is entitled to:
(1) one (1) peremptory challenge if the court directs that one (1) or two (2) alternate jurors are to be impanelled; or
(2) two (2) peremptory challenges if the court directs that three (3) alternate jurors are to be impanelled.
(c) The additional peremptory challenges under subsection (b) may be used only against alternate jurors, and the peremptory challenges under subsection (a) may not be used against alternate jurors.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-4
Examination of jurors
Sec. 4. (a) The court may:
(1) permit the parties or their attorneys to conduct the

examination of prospective jurors; or
(2) conduct the examination itself.
(b) If the court conducts the examination of prospective jurors, the court shall permit the parties or their attorneys to supplement the examination by further inquiry.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-5
Challenge; interested in another suit
Sec. 5. It is sufficient cause for challenge to a juror that the juror is interested in another suit, begun or contemplated, involving the same or a similar matter.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-6
Oath; verdict
Sec. 6. Before the commencement of the trial, an oath must be administered to each juror that the juror will:
(1) well and truly try the matter in issue between the parties; and
(2) give a true verdict;
according to law and evidence.
As added by P.L.1-1998, SEC.32.

IC 34-36-3-7
Panel exhausted; bystanders called
Sec. 7. When the regular panel is exhausted or is insufficient from any cause, the sheriff shall:
(1) call the bystanders; or
(2) fill the jury in such a manner as the court may direct.
As added by P.L.1-1998, SEC.32.



CHAPTER 4. FILLING REGULAR PANEL OF JURORS WHEN PERSONS EXCUSED FROM SERVICE

IC 34-36-4-1
Duties of judge and clerk; procedure
Sec. 1. (a) Where:
(1) persons drawn for jury service; or
(2) jurors;
in any circuit, superior, or probate court in Indiana have been excused from service, the judge shall immediately notify the clerk of the circuit court of that fact and of the number of jurors excused from service.
(b) The clerk shall immediately proceed to:
(1) draw from the jury box for each of the courts the number of names required by each court to fill up the regular panel; and
(2) record and certify the drawing upon the proper order book of each court.
The individuals whose names are drawn and certified under this section become members of the regular panel of the court.
(c) The names shall be drawn and the persons summoned in accordance with the provisions for the drawing and summoning of jurors. The persons whose names are drawn shall be immediately summoned to appear at once in court.
(d) The failure of the judge of any court or any clerk or other officer to perform the duties described in this section is not grounds for the continuance of any case. In that event, the panel may be filled from talesmen as provided by law.
(e) This section does not apply where a member of a jury is removed for cause, or peremptorily, under the laws. In that case:
(1) the panel shall be filled from talesmen as provided by law; and
(2) the bailiff of the court or the sheriff shall go outside the courthouse and summon reliable and reputable citizens for jury service.
As added by P.L.1-1998, SEC.32.



CHAPTER 5. VERDICTS

IC 34-36-5-1
Recovery of money; amount
Sec. 1. In actions for recovery of money, the jury must assess the amount of the recovery.
As added by P.L.1-1998, SEC.32.

IC 34-36-5-2
Recovery of property; assessment
Sec. 2. In actions for the recovery of property, the jury must make the assessments required under IC 32-35-2-35.
As added by P.L.1-1998, SEC.32. Amended by P.L.2-2002, SEC.99.






ARTICLE 37. EVIDENCE: DOCUMENTARY AND OTHER WRITTEN EVIDENCE IN GENERAL

CHAPTER 1. DOCUMENTARY EVIDENCE IN GENERAL

IC 34-37-1-1
Sealed and unsealed writings; conveyances; compromise or settlement
Sec. 1. (a) There is no difference in evidence between sealed and unsealed writings. Every writing that is not sealed has the same force and effect that it would have if sealed.
(b) A writing under seal, except conveyances of real estate or any interest in real estate, may be changed or altogether discharged by a writing not under seal.
(c) An agreement in writing, without a seal, for the compromise or settlement of a debt, is as obligatory as if a seal were affixed.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-2
Execution of instrument; seal
Sec. 2. The execution of an instrument is the subscribing and delivering of the instrument with or without affixing a seal.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-3
Recitals in instrument; seal
Sec. 3. Recitals in any written instrument have no greater effect than they have had in writings not under seal.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-4
Seal to deed; savings clause
Sec. 4. Sections 1, 2, and 3 of this chapter do not repeal or affect any Indiana statute expressly requiring a seal to a deed or other instrument.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-5
Notary public; certificates or instruments
Sec. 5. Certificates or instruments, either printed or written, purporting to be:
(1) the official act of a notary public of this state, of the District of Columbia, or of any other state or territory of the United States; and
(2) under the seal and signature of a notary public;
shall be received as presumptive evidence of the official character of the instrument and of the facts set forth in the instrument.
As added by P.L.1-1998, SEC.33.
IC 34-37-1-6
Notice; affidavit; presumptive evidence
Sec. 6. The original affidavit and copy of a notice published in a newspaper, which are filed under IC 34-32-1-3 (or IC 34-1-18-8 before its repeal), and copies of the affidavit and notice, duly certified by the clerk, are presumptive evidence in all cases and before every court of the facts contained in the affidavit.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-7
Affidavits; foreign states; authenticated
Sec. 7. When an affidavit taken in another state is:
(1) certified by the officer or justice of the peace taking the affidavit, under the:
(A) hand of the officer or justice of the peace; and
(B) seal of office, if the officer or justice of the peace has a seal; and
(2) attested by the clerk of the:
(A) circuit or district court; or
(B) court of common pleas;
of the county where the officer exercises the duties of office, under the hand of the clerk and seal of the court; and
the clerk certifies that the officer or justice of the peace is, by the laws of the other state, duly empowered to administer oaths and affirmations and to take affidavits, the affidavit is sufficiently authenticated and may be received and used in any Indiana court.
As added by P.L.1-1998, SEC.33.

IC 34-37-1-8
Copies of records; deeds; office books; official bonds
Sec. 8. Exemplifications or copies of records, records of deeds, other instruments, office books, parts of office books, and official bonds that are kept in any public office in Indiana shall be proved or admitted as legal evidence in any court or office in Indiana:
(1) by the attestation of the custodian of the records, books, deeds, other instruments, or official bonds that the copies are true and complete copies of the records, bonds, instruments, books, bonds, or parts of the records, books, deeds, other instruments, or official bonds in the custodian's custody; and
(2) by:
(A) the annexation by the custodian of the seal of office of the custodian if there is a seal; or,
(B) if there is no official seal, by the attachment to the attestation described in subdivision (1) of the certificate of the clerk and the seal of the circuit or superior court of the proper county where the custodian resides, that the attestation is made by the proper officer.
As added by P.L.1-1998, SEC.33.



CHAPTER 2. DEPOSITIONS AS EVIDENCE

IC 34-37-2-1
Perpetuating testimony; recording
Sec. 1. (a) A deposition taken and filed for the purpose of perpetuating testimony may, at any time before or after the commencement of an action, in anticipation of which the deposition may have been taken, be published by order of the court in the office of the clerk in which the order was filed, on the motion of any person or party interested in the preservation of the testimony.
(b) The court shall direct the deposition, with all the accompanying affidavits, orders, notices, and other documents, to be entered of record in the order book of the court, at the costs of the party making the motion. The record must contain a statement or recital of the date of the filing of the deposition.
As added by P.L.1-1998, SEC.33.

IC 34-37-2-2
Record; certified copy
Sec. 2. The record of any deposition recorded under the provisions of section 1 of this chapter (or IC 34-1-16-1 before its repeal), and copies of the record, duly certified, may be used as evidence, whenever and wherever the original deposition might be used.
As added by P.L.1-1998, SEC.33.



CHAPTER 3. HANDWRITING EVIDENCE

IC 34-37-3-1
Comparison by witness, jury, or court to determine genuineness
Sec. 1. In a proceeding before a court or judicial officer of Indiana in which the genuineness of the handwriting of any person is involved, any admitted or proved handwriting of the person is competent evidence as a basis for comparison by:
(1) witnesses; or
(2) the jury, court, or officer conducting the proceedings;
to prove or disprove the genuineness of the handwriting.
As added by P.L.1-1998, SEC.33.



CHAPTER 4. OFFICIAL FINDING OF DEATH, MISSING PERSON, OR OTHER STATUS ISSUED BY UNITED STATES OFFICERS

IC 34-37-4-1
Written finding of presumed death; evidentiary status
Sec. 1. A written finding of presumed death made by an officer or employee of the United States authorized to make such finding under:
(1) the federal Missing Persons Act (50 U.S.C. App. 1001-17), before its repeal September 6, 1966;
(2) 5 U.S.C. 5565 to 5567; or
(3) 37 U.S.C. 555 to 557;
or a duly certified copy of such finding, shall be received in any court, office, or other place in Indiana as evidence of the death of the person found to be dead, and the date, circumstances and place of the person's disappearance.
As added by P.L.1-1998, SEC.33.

IC 34-37-4-2
Official reports of capture or missing in action; evidence
Sec. 2. An official written report or record, or a duly certified copy of a record or report:
(1) that states that a person is:
(A) missing;
(B) missing in action;
(C) interned in a neutral country;
(D) beleaguered, besieged, or captured by an enemy;
(E) dead; or
(F) alive; and
(2) that is made by any officer or employee of the United States authorized by the statute referred to in section 1 of this chapter or by any other law of the United States to make such a report or record;
shall be received in any court, office, or other place in Indiana as evidence that the person is missing, missing in action, interned in a neutral country, beleaguered, besieged, or captured by an enemy, dead, or alive.
As added by P.L.1-1998, SEC.33.

IC 34-37-4-3
Authority of employee or officer furnishing report
Sec. 3. For the purposes of sections 1 and 2 of this chapter, the following apply:
(1) Any finding, report, or record, or duly certified copy of a report or record, purporting to have been signed by an officer or employee of the United States described in section 1 or 2 of this chapter, shall prima facie be considered to have been signed and issued by the officer or employee pursuant to law.
(2) The person signing the finding, report, or record shall prima

facie be considered to have acted within the scope of the person's authority.
(3) If a copy purports to have been certified by a person authorized by law to certify the copy, the certified copy shall be prima facie evidence of the person's authority to certify.
As added by P.L.1-1998, SEC.33.






ARTICLE 38. EVIDENCE: STATUTES AND LAWS

CHAPTER 1. STATUTES AND LAWS OF INDIANA AND THE NORTHWEST TERRITORIES

IC 34-38-1-1
Statute books; territories
Sec. 1. The printed statute books of:
(1) Indiana;
(2) the late Territory of the United States North West of the River Ohio; and
(3) the territories of Indiana and Illinois;
purporting to be printed under the authority of the state or territory is evidence in all courts and places of the acts contained in the statute books.
As added by P.L.1-1998, SEC.34.

IC 34-38-1-2
Certificate of secretary of state; acts of general assembly
Sec. 2. The certificate of the secretary of state, under the seal of state, stating the time when any act or acts of the general assembly were deposited in:
(1) the secretary of state's office; or
(2) the office of the clerk of any circuit court in Indiana;
as appears on the certificate or receipt of the clerk, is admissible in all courts in Indiana as evidence of the facts stated in the secretary's certificate.
As added by P.L.1-1998, SEC.34.



CHAPTER 2. STATUTES AND LAWS OF OTHER STATES AND COUNTRIES

IC 34-38-2-1
Statute books; foreign states; United States territories
Sec. 1. (a) This section applies to the following:
(1) The printed statute books of the several states and territories of the United States, purporting to be printed under the authority of those states and territories.
(2) A copy of any statute or any part of a statute contained in a statute book described in subdivision (1) that is accompanied by the certificate of the secretary of state, under seal of the state, certifying that:
(A) the copy is complete and correct;
(B) the statute book from which the copy is taken is deposited in the office of the secretary or in the state library; and
(C) the secretary of state believes the book was received under the authority of the state or territory purporting to have enacted the statutes.
(b) A statute book, a copy of a statute, or a copy of part of a statute described in subsection (a) is presumptive evidence in all courts of public or private legislative acts of the state or territory purporting to have enacted the statute.
As added by P.L.1-1998, SEC.34.

IC 34-38-2-2
Legislative acts; foreign states or territories; full faith and credit
Sec. 2. Every act of the legislature of any state or territory of the United States, certified by the secretary, and having the seal of the state or territory affixed to the act, is considered authentic and shall receive full faith and credit when offered in evidence in any court in Indiana.
As added by P.L.1-1998, SEC.34.

IC 34-38-2-3
Laws of foreign countries
Sec. 3. The existence and tenor or effect of the laws of any foreign country may be proved as facts by parol evidence. However, if it appears that the law in question is contained in a written statute or code, the court may reject any evidence of the law that is not accompanied by a copy of the law as it appears in the written statute or code.
As added by P.L.1-1998, SEC.34.



CHAPTER 3. UNIFORM PROOF OF STATUTES ACT

IC 34-38-3-1
Foreign laws
Sec. 1. Printed books or pamphlets purporting on their face to be the session or other statutes of any of the United States, a territory of the United States, or a foreign jurisdiction and to have been printed and published by the authority of the state, territory, or foreign jurisdiction, or proved to be commonly recognized in the courts of the state, territory or foreign jurisdiction, shall be received in Indiana courts as prima facie evidence of the statutes.
As added by P.L.1-1998, SEC.34.

IC 34-38-3-2
Interpretation and construction of chapter
Sec. 2. This chapter shall be interpreted and construed as to effectuate its general purposes to make uniform the law of those states that enact it.
As added by P.L.1-1998, SEC.34.

IC 34-38-3-3
Citation
Sec. 3. This chapter may be cited as the Uniform Proof of Statutes Act.
As added by P.L.1-1998, SEC.34.



CHAPTER 4. UNIFORM JUDICIAL NOTICE OF FOREIGN LAW ACT

IC 34-38-4-1
Judicial notice by Indiana courts
Sec. 1. Every court in Indiana shall take judicial notice of the common law and statutes of every state, territory, and other jurisdiction of the United States.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-2
Information to court
Sec. 2. The court may inform itself of such laws in the manner as the court considers proper. The court may call upon counsel to aid the court in obtaining this information.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-3
Court determination; review
Sec. 3. The determination of these laws shall be made by the court and not by the jury, and is reviewable.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-4
Evidence of laws in other jurisdictions; notice to adverse parties
Sec. 4. Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken of the evidence, reasonable notice shall be given to the adverse parties, either in the pleadings or otherwise.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-5
Laws of other jurisdictions
Sec. 5. The law of a jurisdiction other than those referred to in section 1 of this chapter shall be an issue for the court, but shall not be subject to sections 1, 2, 3, and 4 of this chapter concerning judicial notice.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-6
Interpretation and construction of chapter
Sec. 6. This chapter shall be interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it.
As added by P.L.1-1998, SEC.34.

IC 34-38-4-7
Citation
Sec. 7. This chapter may be cited as the Uniform Judicial Notice

of Foreign Law Act.
As added by P.L.1-1998, SEC.34.






ARTICLE 39. EVIDENCE: COURT DECISIONS AND RECORDS OF OTHER LEGAL PROCEEDINGS

CHAPTER 1. PUBLISHED DECISIONS OF THE SUPREME COURT OF INDIANA

IC 34-39-1-1
Evidentiary value of Indiana reports
Sec. 1. In a case in which a certified copy of a decision of the Indiana supreme court is competent evidence in any court of the state, the decisions of the supreme court:
(1) as published in official Indiana reports, as provided by Indiana laws; and
(2) when properly identified by parol or other evidence;
may be admitted into evidence in any court.
As added by P.L.1-1998, SEC.35.



CHAPTER 2. RECORD OF JUDGMENT OR PROCEEDING

IC 34-39-2-1
Production of certain papers, certified and attested with seal of court, to have same force in evidence as transcript of complete record
Sec. 1. In a case where a complete record is dispensed with, the production of:
(1) the papers and entries relating to the case; and
(2) all transcripts of the case;
certified and attested with the seal of the court as complete copies of all the papers and entries of the cause, shall have the same force in evidence as a transcript of a complete record of a case.
As added by P.L.1-1998, SEC.35.



CHAPTER 3. EVIDENCE OF PREVIOUS FELONY CONVICTION IN A CIVIL ACTION

IC 34-39-3-1
Prior felony conviction; admissibility
Sec. 1. (a) Evidence of a final judgment that:
(1) is entered after a trial or upon a plea of guilty; and
(2) adjudges a person guilty of a crime punishable by death or imprisonment of more than one (1) year;
shall be admissible in a civil action to prove any fact essential to sustaining the judgment, and is not excluded from admission as hearsay regardless of whether the declarant is available as a witness.
(b) The pendency of an appeal may be shown but does not affect the admissibility of evidence under this section.
As added by P.L.1-1998, SEC.35.



CHAPTER 4. RECORDS AND PROCEEDINGS IN FOREIGN JURISDICTIONS

IC 34-39-4-1
Proceedings and judgment; foreign states; United States territories; District of Columbia
Sec. 1. Copies of the proceedings and judgments of any justice of the peace of any state or territory of the United States or of the District of Columbia:
(1) certified by the hand and seal of:
(A) the justice before whom the proceedings were held or judgments rendered; or
(B) the justice's successor in office, or other justices having legal custody of the proceedings or judgments;
that the copies are true and complete copies of the proceedings or judgments; and
(2) accompanied by the certificate of the clerk or prothonotary of any court of record of the county or district where the justice holds office, certifying under the seal of the court that the justice was duly commissioned and qualified to act as a justice at the time:
(A) the proceedings were held or the judgments rendered; and
(B) the copy was taken;
are admissible as evidence in any court in Indiana.
As added by P.L.1-1998, SEC.35.

IC 34-39-4-2
Common law of foreign courts
Sec. 2. The unwritten or common law of any other of the United States or of the territories of the United States may be proved as facts by parol evidence. The books of reports of cases adjudged in the courts of other states or territories may also be admitted in evidence of the unwritten or common law.
As added by P.L.1-1998, SEC.35.

IC 34-39-4-3
Records and judicial proceedings of foreign courts
Sec. 3. (a) The records and judicial proceedings of the several courts of record of or within the United States or the territories of the United States shall be admitted in Indiana courts as evidence when authenticated by attestation or certificate of the clerk or prothonotary, with the seal of the court annexed, together with the seal of the chief justice or one (1) or more of the judges, or the presiding magistrate of the court, that:
(1) the person who signed the attestation or certificate was, at the time of subscribing it, the clerk or prothonotary of the court; and
(2) the attestation is in due form of law.
(b) Records and judicial proceedings that have been authenticated

as described in subsection (a) shall have full faith and credit given to them in any court in Indiana as by law or usage they have in the courts in which they originated.
As added by P.L.1-1998, SEC.35.






ARTICLE 40. EVIDENCE: RECORDS OF PUBLIC AGENCIES

CHAPTER 1. PRIMA FACIE PROOF OF LACK OF RECORDS OR ENTRY IN RECORDS KEPT IN PUBLIC OFFICES

IC 34-40-1-1
Inapplicability of chapter to criminal proceedings
Sec. 1. (a) This chapter applies to civil proceedings in which a party seeks to prove the lack of a record or entry in a record kept in a public office.
(b) This chapter does not apply to any criminal proceedings.
As added by P.L.1-1998, SEC.36.

IC 34-40-1-2
Prima facie proof of lack of record
Sec. 2. (a) Whenever a record or book kept in a public office of this state or a political subdivision of this state is admissible for any purpose as evidence in:
(1) a civil proceeding in any court of this state; or
(2) a hearing or determination before a board, commission, or officer of this state, or a political subdivision of this state;
a written statement that meets the requirements of subsection (b), is admissible in evidence as prima facie proof of the lack of record or entry.
(b) The statement described in subsection (a) must:
(1) be signed by:
(A) an officer or person who has custody of official records or books; or
(B) a deputy of the officer or person described in clause (A);
(2) state that, after diligent search no record or entry of a specified tenor is found to exist in the records of the office of the officer or person described in subdivision (1)(A); and
(3) include the seal of the office, if there is a seal.
As added by P.L.1-1998, SEC.36.

IC 34-40-1-3
Proof of record by other sources
Sec. 3. (a) Proof of the lack of a record or entry as provided in section 2 of this chapter does not prevent the proof of:
(1) an official record or book; or
(2) the lack of an entry in an official record or book;
by any method authorized by an applicable statute, the Indiana rules of evidence, or at common law.
(b) This chapter shall be considered and construed as:
(1) being supplemental to other applicable statutes, the Indiana rules of evidence, and common law; and         (2) giving an additional means of proof of the lack of an entry.
As added by P.L.1-1998, SEC.36.



CHAPTER 2. RECORDS OF THE WORKER'S COMPENSATION BOARD

IC 34-40-2-1
Evidentiary value
Sec. 1. Copies of:
(1) all papers filed with; and
(2) all records, exhibits, awards, and orders made by;
the worker's compensation board, when certified by the secretary of the board to be true and complete copies, are competent evidence in the several courts of record in Indiana in all cases in which the original papers, records, awards, exhibits, and orders would be competent evidence.
As added by P.L.1-1998, SEC.36.



CHAPTER 3. SCHEDULES AND OTHER RECORDS FILED WITH THE INTERSTATE COMMERCE COMMISSION OR ITS SUCCESSOR AGENCY, OR THE UTILITY REGULATORY COMMISSION

IC 34-40-3-1
Presumption of correctness; evidentiary value
Sec. 1. Printed copies of schedules, classifications and tariffs of rates, fares and charges, and supplements that:
(1) are filed with:
(A) the Interstate Commerce Commission or its successor agency; or
(B) the utility regulatory commission; and
(2) show:
(A) an Interstate Commerce Commission (or its successor agency) or utility regulatory commission number, which may be stated in abbreviated form, as I.C.C. or IRC No. _______; and
(B) an effective date;
are presumed to be correct copies of the original schedules, classifications, tariffs and supplements on file with the Interstate Commerce Commission (or its successor agency) or the utility regulatory commission and shall be received as good and sufficient evidence in civil actions, without certification, in any court of this state to prove the schedules, classifications, tariffs, and supplements.
As added by P.L.1-1998, SEC.36.



CHAPTER 4. PRIMA FACIE EVIDENCE OF OWNERSHIP OF MOTOR VEHICLE

IC 34-40-4-1
Certified copy as prima facie evidence
Sec. 1. In a civil proceeding, a certified copy of a certificate of title is prima facie evidence of the ownership of a motor vehicle.
As added by P.L.1-1998, SEC.36.






ARTICLE 41. EVIDENCE: REAL ESTATE RECORDS

CHAPTER 1. DEEDS AND OTHER REAL ESTATE RECORDS

IC 34-41-1-1
Admission of copies
Sec. 1. Admission of a copy of a deed is governed by IC 34-37-1-8.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-2
Seals
Sec. 2. The circumstances under which seals are required on deeds and other instruments conveying land are governed by IC 32-21-1-12 and IC 34-37-1.
As added by P.L.1-1998, SEC.37. Amended by P.L.2-2002, SEC.100.

IC 34-41-1-3
United States land office records; sale of canal or Michigan road lands
Sec. 3. (a) This section applies to the following documents kept at any land office of the United States located in Indiana or at any office for the sale of canal or Michigan road lands:
(1) The register, catalog, tractbook, platbook, and description of lands.
(2) Copies of documents described in subdivision (1) that are duly certified as true and complete by the proper custodian of the document.
(3) Copies of documents described in subdivision (1) that are:
(A) duly certified by the commissioner of the department of administration as true and complete copies from the original documents, or from copies of the original documents; and
(B) legally deposited in the land office division of the department of administration.
(b) Documents described in subsection (a) are admissible in evidence in civil actions in all courts in Indiana, and are prima facie evidence of the truth of their contents.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-4
Certificate of purchase; United States land office
Sec. 4. Every certificate of purchase at a land office of the United States is evidence of legal title to the land described in the certificate.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-5
Michigan road lands; sales; register
Sec. 5. (a) The:         (1) register of the sales of the Michigan road lands located in the Indiana state archives, commission on public records; and
(2) certified copies of any entry in the register under the seal of Indiana;
are admissible in evidence in all courts and places.
(b) The register, or a certified copy of the entry of the sale of a tract of land described in the register, by any person named in the register as the purchaser of the land, is prima facie evidence that:
(1) the person designated in the register was the purchaser of the land; and
(2) the title to the land has been conveyed by the state to the purchaser in fee simple.
As added by P.L.1-1998, SEC.37.

IC 34-41-1-6
Land patents; certificates of purchase; evidence
Sec. 6. The following documents are admissible in evidence in all courts and places, with the same force and effect as if the original were produced:
(1) The record of all:
(A) patents;
(B) certificates of purchase; and
(C) other evidence in writing of the sale of real estate;
whether issued by the United States or this state, or made by any person or corporation.
(2) All duly certified copies of the record of the documents described in subdivision (1);
As added by P.L.1-1998, SEC.37.



CHAPTER 2. RECORDED PATENTS CONVEYING REAL ESTATE

IC 34-41-2-1
Recorded patents
Sec. 1. All:
(1) patents issued by the United States or by the state of Indiana conveying real estate in Indiana; and
(2) the records of those patents that have been duly recorded;
shall be taken and received as competent evidence in all courts in Indiana.
As added by P.L.1-1998, SEC.37.

IC 34-41-2-2
Patents not previously recorded
Sec. 2. All patents described in section 1 of this chapter that have not been recorded may be recorded as other deeds and conveyances are recorded by law. That record shall be competent evidence in all Indiana courts.
As added by P.L.1-1998, SEC.37.



CHAPTER 3. GENERAL INDEX AS EVIDENCE OF DEEDS AND MORTGAGES LOST OR DESTROYED

IC 34-41-3-1
Application of chapter
Sec. 1. This chapter applies when a deed or mortgage is recorded in the proper recorder's office of any county in Indiana and the record of the deed or mortgage is burned, lost, or destroyed.
As added by P.L.1-1998, SEC.37.

IC 34-41-3-2
Indexes as prima facie evidence
Sec. 2. The general index of the record of an instrument described in section 1 of this chapter made:
(1) under law;
(2) in the handwriting of the county recorder; and
(3) at the date the general index was made in any county of the state;
is prima facie evidence of the proper execution and record of the deed or mortgage, as shown by the general index. However, this chapter shall not affect any litigation pending on March 6, 1883, in any of the courts of this state.
As added by P.L.1-1998, SEC.37.



CHAPTER 4. PRESUMPTION OF VALIDITY OF RECORD AFTER DESTRUCTION OF DEED

IC 34-41-4-1
Application of chapter
Sec. 1. This chapter applies when the record or any part of the record of any action, proceeding, order, judgment, or decree of any court in Indiana:
(1) in which title to real estate has been determined; or
(2) upon the authority of which any administrator's, executor's, guardian's, commissioner's, trustee's, receiver's or other deed of conveyance has been executed;
has been destroyed.
As added by P.L.1-1998, SEC.37.

IC 34-41-4-2
Presumption of validity
Sec. 2. When a record or part of a record described in section 1 of this chapter is destroyed, it shall be presumed that:
(1) the court proceedings by which the title to the real estate was established or the deed was executed and the record of which has been destroyed were in all things regular and legal; and
(2) the court making the record and rendering the judgment or decree had jurisdiction of:
(A) the subject matter; and
(B) all the persons whose title the judgment, decree, or deed of conveyance assumes to determine or convey.
As added by P.L.1-1998, SEC.37.

IC 34-41-4-3
Burden of proof
Sec. 3. In an action attacking the validity of:
(1) the title of or conveyance of real estate; or
(2) any such record, judgment, or decree;
the record of which has been destroyed, the burden of proof is upon the person attacking the validity.
As added by P.L.1-1998, SEC.37.

IC 34-41-4-4
Limitation of actions attacking validity
Sec. 4. An action attacking the validity of:
(1) an order, decree, or judgment described in section 1 of this chapter; or
(2) the title established by or resulting from an order, decree, or judgment described in section 1 of this chapter;
must be brought not later than one (1) year after the date of the destruction of the record.
As added by P.L.1-1998, SEC.37.



CHAPTER 5. RECORDS AS EVIDENCE OF CONVEYANCES AFTER DESTRUCTION OF ORIGINAL BY FIRE

IC 34-41-5-1
Deed or record thereof as prima facie evidence of facts recited therein
Sec. 1. (a) This section applies to a deed that has been executed:
(1) by an administrator, executor, guardian, sheriff, or commissioner of court; and
(2) by virtue of any:
(A) order, judgment, or decree of court;
(B) will; or
(C) sale made upon any execution issued on any judgment.
(b) If the record of an order, decree of court, will, execution, or judgment described in subsection (a) is destroyed by fire in the burning of a courthouse in Indiana, the deed or the record of the deed is prima facie evidence of:
(1) all the facts recited in the deed; and
(2) the regularity and sufficiency of all the proceedings, records, and papers in virtue of which the deed was executed.
As added by P.L.1-1998, SEC.37.

IC 34-41-5-2
Certified transcript of partition judgment; evidentiary value
Sec. 2. Whenever:
(1) any partition of real estate in any Indiana county has been made by judgment of any court in Indiana; and
(2) the records of the court in which the proceedings for partition were held have been destroyed by fire;
a certified transcript of the judgment of partition and any record of the judgment in the recorder's office of the county in which the real estate is situated is admissible in evidence, without the residue of the record of the proceedings. The certified transcript and any record of the judgment are prima facie evidence of the sufficiency and regularity of all the proceedings, records, and papers in the case in which the judgment was rendered.
As added by P.L.1-1998, SEC.37.



CHAPTER 6. MISRECORDED INSTRUMENTS

IC 34-41-6-1
Application of chapter
Sec. 1. This chapter applies when the records kept in the recorder's offices of the various counties:
(1) contain records of instruments purporting to be deeds, mortgages, trust deeds, assignments, releases, or other instruments entitled to record by Indiana recording statutes; and
(2) the records of instruments described in subdivision (1) have been recorded in records other than those designated by statute for the recording of instruments.
As added by P.L.1-1998, SEC.37.

IC 34-41-6-2
Admissibility
Sec. 2. The records of instruments and certified copies of records of instruments described in section 1 of this chapter are admissible in evidence after the instruments have been recorded for twenty (20) years.
As added by P.L.1-1998, SEC.37.



CHAPTER 7. WABASH AND ERIE CANAL CERTIFICATES AND DEEDS

IC 34-41-7-1
Admissibility of certificate or copies
Sec. 1. (a) The following documents are admissible in evidence in all courts in Indiana in all cases in which, by law, duly made and completed deeds and records are legal evidence:
(1) Certificates issued before March 7, 1903, by the general land office and the United States Department of the Interior setting forth the list of lands in Indiana without the strip of five (5) miles on each side of the Wabash and Erie Canal, from Terre Haute to Evansville, in the Vincennes land district, selected by the state of Indiana, under the Act of Congress of March 3, 1845, 5 Stat. 731, to aid the state of Indiana in extending and completing the canal, on file on March 7, 1903, in the office of the auditor of state.
(2) All copies of the certificates described in subdivision (1), duly certified to by the auditor of state, (or by the commissioner of the department of administration after June 30, 1987).
(3) All records of certified copies recorded in the recorder's office of any county in which the lands described in the documents are situated.
(4) All certified copies made by the county recorder of the record in the recorder's office.
(b) The documents described in subsection (a) are conclusive evidence of all matters recited in those documents.
As added by P.L.1-1998, SEC.37.

IC 34-41-7-2
Admissibility of deeds or copies
Sec. 2. (a) The following documents are admissible in evidence in all courts in Indiana in all cases in which, by law, duly made and completed deeds and records are legal evidence:
(1) The copies of all deeds on file on March 7, 1903, in the office of the auditor of state made by the board of trustees of the Wabash and Erie Canal, in records kept by such boards of trustees and afterward filed in the land office division of the department of administration.
(2) All copies of deeds duly certified to by the auditor of state (or by the commissioner of the department of administration after June 30, 1987).
(3) All records of certified copies recorded in the recorder's office in any county in which any of the lands described in the documents are situated.
(4) All duly certified copies of any record described in subdivision (3) in the recorder's office.
(b) The documents described in subsection (a) are conclusive evidence of all matters recited in those documents.
As added by P.L.1-1998, SEC.37.
IC 34-41-7-3
Recording of certified copies
Sec. 3. All copies duly certified by the auditor of state or the commissioner of the department of administration of:
(1) the certificate and list referred to in section 1 of this chapter; and
(2) the copies of deeds referred to in section 2 of this chapter;
shall, upon presentation, be recorded in the recorder's office of any county in which the lands are situated. A record made as described in this section has the same force and effect as other records duly authorized and made in a recorder's office.
As added by P.L.1-1998, SEC.37.






ARTICLE 42. EVIDENCE: BUSINESS RECORDS

CHAPTER 1. BUSINESS RECORDS

IC 34-42-1-1
Disposition of original record authorized
Sec. 1. A business may cause any record kept by the business to be recorded, copied, or reproduced by any photographic, photostatic, miniature photographic, or optical imaging process that correctly, accurately, and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material. The business may subsequently dispose of the original record.
As added by P.L.1-1998, SEC.38.

IC 34-42-1-2
Copies treated as original for evidentiary purposes
Sec. 2. (a) A photographic, photostatic, miniature photographic, or optical image copy or reproduction is considered an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence.
(b) A facsimile, exemplification, or certified copy of a photographic or optical image copy or reproduction shall, for all purposes, be considered a facsimile, an exemplification, or a certified copy of the original record.
As added by P.L.1-1998, SEC.38.

IC 34-42-1-3
Corporate acts and proceedings; evidence
Sec. 3. The acts and proceedings of corporations may be proved by a sworn copy of the record of such acts and proceedings. The oath must state that the transcript is a true and full copy of the original, and that the original has remained unaltered from its date, to the best of deponent's knowledge and belief. The sworn copies shall be received as evidence in all cases where the original would be evidence.
As added by P.L.1-1998, SEC.38.






ARTICLE 43. EVIDENCE: MEDICAL RECORDS

CHAPTER 1. HOSPITAL MEDICAL RECORDS

IC 34-43-1-1
Photographic process; treatment as original for purposes of admissibility
Sec. 1. (a) The recording of hospital medical records by an electronic image system or reproduction process shall, for the purposes of this chapter, be considered a photographic process.
(b) The making or recording of hospital medical records by electronic data processing systems is an original written record. Printouts or other types of retrieved information in written or printed form shall be treated as original records in all courts or administrative agencies for the purpose of its admissibility into evidence.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-2
Authentication of entries; procedure
Sec. 2. Entries made in a hospital medical record may be authenticated by showing that:
(1) the electronic data processing equipment is standard equipment in the hospital;
(2) the entries were made in the regular course of business at or reasonably near to the happening of the event or order, opinion, or other information recorded;
(3) the security of the entries from unauthorized access can be demonstrated through the use of audit trails; and
(4) records of all original entries and subsequent access to the information are maintained.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-3
Availability of records to authorized persons
Sec. 3. Hospitals using systems described in this chapter to keep their hospital medical records must do so in such a manner that permits the information to be made readily available, in written or printed form, to authorized persons only.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-4
Photostatic copies; admissibility
Sec. 4. Notwithstanding the hearsay rule, but subject to all other objections, photostatic copies of hospital medical records certified under section 7 of this chapter are admissible into evidence in any civil action or administrative proceeding without testimony from the custodian of the hospital medical records. As added by P.L.1-1998, SEC.39.

IC 34-43-1-5
Response to subpoena or court order
Sec. 5. When a:
(1) subpoena coupled with a request under Rule 34 of the Indiana Rules of Trial Procedure;
(2) subpoena coupled with a patient's written authorization under IC 34-6-2-15(2) (or IC 34-3-15.5-4 before its repeal); or
(3) court order;
requiring the production of a hospital medical record is served upon any hospital employee, the hospital employee with custody of the original hospital medical record may elect, instead of personally appearing and producing the original hospital medical record, to furnish the requesting party or the party's attorney with a photostatic copy of the hospital medical record, certified in accordance with section 7 of this chapter.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-6
Delivery of copies pursuant to subpoena
Sec. 6. If the hospital has elected to proceed under section 5 of this chapter, the hospital employee with custody of the original hospital medical records shall, upon receipt of payment for the reproduction of the hospital medical records, promptly deliver, by certified mail or personal delivery, copies of the hospital medical records specified in the subpoena to the person specified in the subpoena.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-7
Certification of medical records
Sec. 7. The hospital employee's certification of the hospital medical records under section 5 of this chapter must:
(1) be signed by the hospital employee with custody of the hospital medical records; and
(2) include:
(A) the full name of the patient;
(B) the patient's medical record number;
(C) the number of pages in the hospital medical record; and
(D) a statement in substantially the following form:
"The copies of records for which this certification is made are true and complete reproductions of the original or microfilmed hospital medical records that are housed in __________ (name of hospital). The original records were made in the regular course of business, and it was the regular course of ____________ (name of hospital) to make the records at or near the time of the matter recorded. This certification is given under IC 34-43-1-5 by the custodian of the records instead of the custodian's

personal appearance.".
As added by P.L.1-1998, SEC.39.

IC 34-43-1-8
Handling of copies
Sec. 8. The hospital shall:
(1) place the copies of the hospital medical records in an envelope or wrapper; and
(2) write or type on the envelope or wrapper:
(A) the words "Confidential Medical Records";
(B) the title and number of the action or proceeding; and
(C) the name and business telephone number of the hospital employee making the certification.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-9
Procedure when records not in possession of hospital
Sec. 9. If the hospital does not have the hospital medical records or has only a part of the hospital medical records specified in the subpoena, the hospital employee with custody of the original hospital medical records shall:
(1) execute an affidavit, either notarized or by affirmation, stating that the hospital does not have or has only a part of the subpoenaed hospital medical records; and
(2) follow the procedures in sections 5 through 8 of this chapter in delivering the part of the hospital medical records that are in the hospital's possession.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-10
Medical records confidential under certain federal statutes
Sec. 10. (a) This section applies to a medical record or part of a record that is confidential under 42 U.S.C. 290dd-3, 42 U.S.C. 290ee-3, or the regulations adopted under those statutes.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of the record that is confidential; and
(B) stating that the confidential record or part of the record will only be provided under the federal procedure for production of the record; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39.

IC 34-43-1-11
Medical records regarding treatment for mental illness
Sec. 11. (a) This section applies to a medical record or part of a

record concerning treatment for mental illness.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of a record that contains the confidential information concerning the treatment of mental illness; and
(B) stating that the confidential record or part of the record will only be provided under a court order after in camera review; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39.

IC 34-43-1-12
Confidential records regarding communicable diseases
Sec. 12. (a) This section applies to a medical record or part of a record that contains information that is confidential under IC 16-41-8-1.
(b) The hospital employee with custody of the original medical records shall:
(1) execute a verified affidavit:
(A) identifying the record or part of a record that contains the confidential information concerning a dangerous communicable disease; and
(B) stating that the confidential record or part of the record will only be provided under a court order after in camera review under IC 16-41-8-1; and
(2) comply with sections 5 through 8 of this chapter in delivering the record or part of the record that is not confidential under subdivision (1).
As added by P.L.1-1998, SEC.39. Amended by P.L.1-1999, SEC.75.

IC 34-43-1-13
Fees
Sec. 13. The hospital may charge the fee permitted under IC 16-39-9 to cover the costs of reproducing the hospital medical records under section 5 of this chapter.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-14
Personal delivery of copies; receipt
Sec. 14. (a) Whenever the copies of the hospital medical records are personally delivered, the person receiving the hospital medical records shall give a receipt to the person delivering them.
(b) The receipt required by subsection (a) must contain:
(1) the name of the hospital that sent the hospital medical records;
(2) the patient's full name;         (3) the patient's medical record number;
(4) the date the copies of the hospital medical records were received; and
(5) the signature of the person who receives the hospital medical records.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-15
Delivery of copies by certified mail; receipt
Sec. 15. Whenever the copies of the hospital medical records are sent by certified mail, the receipt used by the United States Postal Service is sufficient to prove delivery and receipt of the hospital medical records.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-16
Disposal of copies
Sec. 16. The party or party's attorney of record shall dispose of copies of hospital medical records obtained under this chapter in a manner that protects the confidentiality of the medical information in the copies.
As added by P.L.1-1998, SEC.39.

IC 34-43-1-17
Orders
Sec. 17. Upon motion by any party to an action or proceeding, or by the person from whom discovery is sought under this chapter, and for good cause shown, the court, hearing officer, or other body conducting the proceeding may make any order that justice requires.
As added by P.L.1-1998, SEC.39.






ARTICLE 43.5. EVIDENCE: SPECIFIC COMMUNICATIONS

CHAPTER 1. COMMUNICATIONS OF SYMPATHY






ARTICLE 44. EVIDENCE: DAMAGES

CHAPTER 1. COLLATERAL SOURCE EVIDENCE

IC 34-44-1-1
Purpose of chapter
Sec. 1. The purpose of this chapter is:
(1) to enable the trier of fact in a personal injury or wrongful death action to determine the actual amount of the prevailing party's pecuniary loss; and
(2) to provide that a prevailing party not recover more than once from all applicable sources for each item of loss sustained.
As added by P.L.1-1998, SEC.40.

IC 34-44-1-2
Personal injury or wrongful death actions; admissibility of evidence
Sec. 2. In a personal injury or wrongful death action, the court shall allow the admission into evidence of:
(1) proof of collateral source payments other than:
(A) payments of life insurance or other death benefits;
(B) insurance benefits for which the plaintiff or members of the plaintiff's family have paid for directly; or
(C) payments made by:
(i) the state or the United States; or
(ii) any agency, instrumentality, or subdivision of the state or the United States;
that have been made before trial to a plaintiff as compensation for the loss or injury for which the action is brought;
(2) proof of the amount of money that the plaintiff is required to repay, including worker's compensation benefits, as a result of the collateral benefits received; and
(3) proof of the cost to the plaintiff or to members of the plaintiff's family of collateral benefits received by the plaintiff or the plaintiff's family.
As added by P.L.1-1998, SEC.40.

IC 34-44-1-3
Proof of payments; consideration for amount and review of award
Sec. 3. Proof of payments under section 2 of this chapter shall be considered by the trier of fact in arriving at the amount of any award and shall be considered by the court in reviewing awards that are alleged to be excessive.
As added by P.L.1-1998, SEC.40.



CHAPTER 2. ADVANCE PAYMENTS IN PERSONAL INJURY AND PROPERTY DAMAGE CASES

IC 34-44-2-1
Applicability of chapter
Sec. 1. (a) This chapter applies to an action brought to recover damages for:
(1) personal injuries;
(2) wrongful death; or
(3) property damage.
(b) This chapter does not apply to actions in which there is more than one (1) defendant.
As added by P.L.1-1998, SEC.40.

IC 34-44-2-2
No admission of liability
Sec. 2. (a) An advance payment shall not be construed as an admission of liability by any person.
(b) Except as provided in section 3 of this chapter, evidence of an advance payment is not admissible during the trial for any purpose by either plaintiff or defendant.
As added by P.L.1-1998, SEC.40.

IC 34-44-2-3
Reduction of plaintiff's award by amount of advance payment
Sec. 3. If it is determined that the plaintiff is entitled to recover in an action described in section 1 of this chapter:
(1) the defendant may introduce evidence of any advance payment made; and
(2) the court shall reduce the award to the plaintiff to the extent that the award includes an amount paid by the advance payment.
As added by P.L.1-1998, SEC.40.

IC 34-44-2-4
Insurance companies
Sec. 4. (a) An advance payment made by an insurance company on behalf of an insured does not increase the limits of liability of the insurance company under any existing policy of insurance.
(b) The amount of an advance payment made in respect to any claim shall be credited against any obligation of the insurance company in respect to the claim.
As added by P.L.1-1998, SEC.40.






ARTICLE 45. WITNESSES

CHAPTER 1. GENERAL REQUIREMENTS

IC 34-45-1-1
Attachment; affidavit; knowledge of service
Sec. 1. An attachment shall not issue against a witness who has been served a copy only of the summons until the party applying for the attachment or the party's attorney makes an affidavit in the court from which the party is seeking the attachment, stating that the party or the party's attorney has reasonable cause to believe, and does believe, that the witness against whom the summons issued has knowledge of the service of the summons by copy in time to have obeyed its command.
As added by P.L.1-1998, SEC.41.

IC 34-45-1-2
Oath
Sec. 2. Before testifying, every witness shall be sworn to testify the truth, the whole truth, and nothing but the truth. The mode of administering an oath must be the most consistent with and binding upon the conscience of the person to whom the oath may be administered.
As added by P.L.1-1998, SEC.41.

IC 34-45-1-3
Interpreters; entitlement
Sec. 3. Every person who cannot speak or understand the English language or who because of hearing, speaking, or other impairment has difficulty in communicating with other persons, and who is a party to or a witness in a civil proceeding is entitled to an interpreter to assist the person throughout the proceeding.
As added by P.L.1-1998, SEC.41.

IC 34-45-1-4
Interpreters; appointment and qualifications
Sec. 4. (a) An interpreter assisting a person under section 3 of this chapter may be:
(1) retained by the party or witness; or
(2) appointed by the court before which the action is pending.
(b) If an interpreter is appointed by the court, the fee for the services of the interpreter shall be:
(1) set by the court; and
(2) paid in a manner as the court may determine.
(c) The court may inquire into the qualifications and integrity of any interpreter, and may disqualify any person from serving as an interpreter.
As added by P.L.1-1998, SEC.41.
IC 34-45-1-5
Interpreters; oath
Sec. 5. Every interpreter for another person who is either a party or a witness in a court proceeding described in this chapter shall take the following oath:
Do you solemnly swear (or affirm) that you will justly, truly, and impartially interpret to _______ the oath about to be administered to him (her), and the questions which may be asked him (her), and the answers that he (she) shall give to such questions, relative to the cause now under consideration before this court so help you God (or under the pains and penalties of perjury)?
As added by P.L.1-1998, SEC.41.



CHAPTER 2. COMPETENT AND INCOMPETENT WITNESSES

IC 34-45-2-1
Competent witnesses generally
Sec. 1. All persons, whether parties to or interested in the suit, are competent witnesses in a civil action or proceeding, except as otherwise provided.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-2
Insane persons considered incompetent witnesses
Sec. 2. Except as otherwise provided by statute, persons who are insane at the time they are offered as witnesses are not competent witnesses, whether or not they have been adjudged insane.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-3
Mentally incompetent persons and guardians
Sec. 3. (a) This section applies in all suits by or against any person adjudged to be a mentally incompetent person or against the mentally incompetent person's guardian:
(1) founded upon any contract with, or demand against the protected person;
(2) to obtain possession of the real or personal property of the protected person; or
(3) to affect the protected person's property in any manner.
(b) Except as provided in subsection (c), neither party to the transaction is a competent witness to any matter that occurred before the appointment of the incompetent person's guardian.
(c) If the party to the transaction who is under guardianship is adjudged by the court to be competent to testify, the other party to the suit shall not be excluded.
(d) This section does not apply to a contract made or transaction had before February 27, 1903.
(e) Either party to a suit under this section has the right to call and examine an adverse party as a witness. The court may require a party to a suit or other person to testify. An abuse of discretion under this subsection is reviewable on appeal.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-4
Executors or administrators; depositions; evidence given by decedent
Sec. 4. (a) This section applies to suits or proceedings:
(1) in which an executor or administrator is a party;
(2) involving matters that occurred during the lifetime of the decedent; and
(3) where a judgment or allowance may be made or rendered for or against the estate represented by the executor or

administrator.
(b) This section does not apply in a proceeding to contest the validity of a will or a proceeding to contest the validity of a trust.
(c) This section does not apply to a custodian or other qualified witness to the extent the witness seeks to introduce evidence that is otherwise admissible under Indiana Rule of Evidence 803(6).
(d) Except as provided in subsection (e), a person:
(1) who is a necessary party to the issue or record; and
(2) whose interest is adverse to the estate;
is not a competent witness as to matters against the estate.
(e) In cases where:
(1) a deposition of the decedent was taken; or
(2) the decedent has previously testified as to the matter;
and the decedent's testimony or deposition can be used as evidence for the executor or administrator, the adverse party is a competent witness as to any matters embraced in the deposition or testimony.
As added by P.L.1-1998, SEC.41. Amended by P.L.252-2001, SEC.37.

IC 34-45-2-5
Contract actions involving heirs or devisees; competent witnesses
Sec. 5. (a) This section applies to suits by or against heirs or devisees founded on a contract with or demand against an ancestor:
(1) to obtain title to or possession of property, real or personal, of, or in right of, the ancestor; or
(2) to affect property described in subdivision (1) in any manner.
(b) This section does not apply in a proceeding to contest the validity of a:
(1) will; or
(2) trust.
(c) Except as provided in subsection (d), neither party to a suit described in subsection (a) is a competent witness as to any matter that occurred before the death of the ancestor.
(d) A custodian or other qualified witness in a suit described in subsection (a) may present evidence that is admissible under Indiana Evidence Rule 803(6).
As added by P.L.1-1998, SEC.41. Amended by P.L.33-2004, SEC.1.

IC 34-45-2-6
Agent of decedent; transactions
Sec. 6. (a) This section applies:
(1) when an agent of a decedent testifies on behalf of an executor, administrator, or heirs concerning any transaction the agent had:
(A) with a party to the suit, or the party's assignor or grantor; and
(B) in the absence of the decedent; or
(2) if any witness testifies on behalf of the executor, administrator, or heirs, to any conversation or admission of a

party to the suit, or the party's assignor or grantor, made in the absence of the deceased.
(b) The party against whom the evidence is adduced, or the party's assignor or grantor, is competent to testify concerning the matters described in subsection (a).
As added by P.L.1-1998, SEC.41.

IC 34-45-2-7
Agent of decedent; contracts
Sec. 7. (a) Except as provided in subsection (b), a person who acted as an agent in the making or continuing of a contract with any person who has died, is not a competent witness, in any suit upon or involving the contract, as to matters occurring before the death of the decedent, on behalf of the principal to the contract, against the legal representatives or heirs of the decedent.
(b) If the person is called by the decedent's heirs or legal representatives, the person is a competent witness, as to matters about which the person is interrogated by the heirs or representatives.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-8
Unlawfully taking or damaging personal property
Sec. 8. If the defendant in a case:
(1) is charged with unlawfully taking or detaining personal property or having done damage to personal property; and
(2) defends the charge in the defendant's pleading by asserting that the defendant is the executor, administrator, guardian, or heir, and, as such, has taken or detained the property or has done the acts charged;
a person is not competent to testify who would not be competent if the defendant were the complainant. However, when the person complaining cannot testify, the defendant shall also be excluded.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-9
Husband or wife
Sec. 9. When the husband or wife is a party, and not a competent witness in his or her own behalf, the other shall also be excluded.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-10
Assignor or grantor; adverse party
Sec. 10. (a) In all cases in which:
(1) executors, administrators, heirs, or devisees are parties; and
(2) one (1) of the parties to the suit is incompetent under this chapter to testify against the parties described in subdivision (1);
the assignor or grantor of a party making the assignment or grant voluntarily shall be considered a party adverse to the executor or administrator, heir, or devisee.     (b) However, in all cases referred to in sections 4 through 9 of this chapter, any party to the suit has the right to call and examine any adverse party as a witness.
(c) The court may require any party to a suit or other person to testify. Any abuse of the court's discretion under this subsection is reviewable on appeal.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-11
Executors or administrators; contracts assigned
Sec. 11. In all actions by an executor or administrator, on contracts assigned to the decedent, when the assignor is alive and a competent witness in the cause:
(1) the executor or administrator; and
(2) the defendant or defendants;
are competent witnesses as to all matters that occurred between the assignors and the defendant or defendants before notice of the assignment.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-12
Effect of lack of religious belief; moral character
Sec. 12. Lack of belief in a supreme being or in the Christian religion does not render a witness incompetent. However, lack of religious belief may be shown upon the trial. In all questions affecting the credibility of a witness, the general moral character of the witness may be given in evidence.
As added by P.L.1-1998, SEC.41.

IC 34-45-2-13
Facts shown to affect credibility of witness
Sec. 13. Any fact that might have been shown to render a witness incompetent may be shown to affect the credibility of the witness.
As added by P.L.1-1998, SEC.41.



CHAPTER 3. EXPERT WITNESSES

IC 34-45-3-1
Applicability of chapter
Sec. 1. This chapter applies to a witness who is an expert in any art, science, trade, profession or mystery.
As added by P.L.1-1998, SEC.41.

IC 34-45-3-2
Witness compelled to appear and testify
Sec. 2. A witness described in section 1 of this chapter may be compelled to appear and testify in:
(1) any court in the county of the residence of the witness; or
(2) any court in an adjoining county;
to an opinion as an expert in relation to any matter whenever the opinion is material evidence relevant to an issue on trial before a court or jury.
As added by P.L.1-1998, SEC.41.

IC 34-45-3-3
Per diem compensation and mileage
Sec. 3. A witness compelled to appear and testify under section 2 of this chapter may be compelled to do so without payment or tender of compensation other than the per diem and mileage allowed by law to other witnesses.
As added by P.L.1-1998, SEC.41.

IC 34-45-3-4
Expert witnesses subject to same rules as nonexpert witnesses
Sec. 4. The same rules and regulations apply to witnesses described in section 1 of this chapter as apply to a witness who can be compelled to appear and testify to knowledge the witness has of facts relevant to the same issue.
As added by P.L.1-1998, SEC.41.



CHAPTER 4. IMPEACHMENT OF WITNESSES

IC 34-45-4-1
Impeachment by evidence of bad character
Sec. 1. (a) Except as provided in subsections (b) and (c), the party producing a witness shall not be allowed to impeach the credibility of the witness by evidence of bad character.
(b) The party producing a witness may impeach the credibility of the witness by evidence of bad character if:
(1) it was indispensable that the party produce the witness; or
(2) it is a case of manifest surprise.
(c) In all cases, the party producing the witness may contradict the witness:
(1) by other evidence; and
(2) by showing that the witness has made statements different from the present testimony of the witness.
As added by P.L.1-1998, SEC.41.

IC 34-45-4-2
Cross-examination; foundation
Sec. 2. (a) This section applies when a witness, whether a party to the record or not:
(1) is cross-examined to lay the foundation for impeachment of the witness by proof of an act or statement inconsistent with the testimony of the witness;
(2) is asked if the witness did not do the act or make the statement; and
(3) answers that the witness does not recollect having done the act or made the statement.
(b) The party laying the foundation for impeachment has the right to introduce evidence of the act or statement in the same manner as if the witness had answered that the witness had not done the act or made the statement.
As added by P.L.1-1998, SEC.41.






ARTICLE 46. PRIVILEGED COMMUNICATIONS

CHAPTER 1. SCOPE OF ARTICLE

IC 34-46-1-1
Enumeration of privileges in article not exhaustive
Sec. 1. This article is not intended to be an exhaustive compilation of all privileged communications recognized in the Indiana Code. In addition to the privileged communications that are recognized in this article, other privileged communications may be recognized in other provisions of the Indiana Code.
As added by P.L.1-1998, SEC.42.

IC 34-46-1-2
Other locations of privileges in Indiana Code
Sec. 2. As an aid to the reader, an effort has been made to list other locations in the Indiana Code where privileged communications are recognized. This list provided in IC 34-46-2 does not take the place of traditional legal research.
As added by P.L.1-1998, SEC.42.



CHAPTER 2. STATUTES OUTSIDE IC34 THAT CONFER PRIVILEGE

IC 34-46-2-1
Listing of other privileges; effect of listing
Sec. 1. (a) This chapter contains a list of references to other privileged communication provisions outside IC 34.
(b) Listing in this chapter does not equate to the creation of a privilege, and failure to be listed in this chapter does not negate a privileged communication recognized elsewhere in the Indiana Code.
(c) Many of the statutes granting privilege also contain exceptions to the privilege granted and therefore each statute must be consulted directly to determine the extent of the privilege provided.
As added by P.L.1-1998, SEC.42.



CHAPTER 3. PRIVILEGES OF ATTORNEYS, PHYSICIANS, CLERGYMEN, AND SPOUSES

IC 34-46-3-1
Persons not required to testify
Sec. 1. Except as otherwise provided by statute, the following persons shall not be required to testify regarding the following communications:
(1) Attorneys, as to confidential communications made to them in the course of their professional business, and as to advice given in such cases.
(2) Physicians, as to matters communicated to them by patients, in the course of their professional business, or advice given in such cases.
(3) Clergymen, as to the following confessions, admissions, or confidential communications:
(A) Confessions or admissions made to a clergyman in the course of discipline enjoined by the clergyman's church.
(B) A confidential communication made to a clergyman in the clergyman's professional character as a spiritual adviser or counselor.
(4) Husband and wife, as to communications made to each other.
As added by P.L.1-1998, SEC.42.



CHAPTER 4. JOURNALIST'S PRIVILEGE AGAINST DISCLOSURE OF INFORMATION SOURCE

IC 34-46-4-1
Applicability of chapter
Sec. 1. This chapter applies to the following persons:
(1) any person connected with, or any person who has been connected with or employed by:
(A) a newspaper or other periodical issued at regular intervals and having a general circulation; or
(B) a recognized press association or wire service;
as a bona fide owner, editorial or reportorial employee, who receives or has received income from legitimate gathering, writing, editing and interpretation of news; and
(2) any person connected with a licensed radio or television station as owner, official, or as an editorial or reportorial employee who receives or has received income from legitimate gathering, writing, editing, interpreting, announcing or broadcasting of news.
As added by P.L.1-1998, SEC.42.

IC 34-46-4-2
Privilege against disclosure of source of information
Sec. 2. A person described in section 1 of this chapter shall not be compelled to disclose in any legal proceedings or elsewhere the source of any information procured or obtained in the course of the person's employment or representation of a newspaper, periodical, press association, radio station, television station, or wire service, whether:
(1) published or not published:
(A) in the newspaper or periodical; or
(B) by the press association or wire service; or
(2) broadcast or not broadcast by the radio station or television station;
by which the person is employed.
As added by P.L.1-1998, SEC.42.



CHAPTER 5. PRIVILEGED COMMUNICATIONS OF MENTAL HEALTH SERVICE PROVIDERS

IC 34-46-5-1
Privilege governed by IC 34-30-16
Sec. 1. Privileged communications of mental health service providers are governed by IC 34-30-16.
As added by P.L.1-1998, SEC.42.



CHAPTER 6. PRIVILEGED COMMUNICATIONS OF HEALTH CARE PROVIDER PEER REVIEW COMMITTEES

IC 34-46-6-1
Privilege governed by IC 34-30-15
Sec. 1. Privileged communications of health care provider peer review committees are governed by IC 34-30-15.
As added by P.L.1-1998, SEC.42.






ARTICLE 47. CONTEMPT OF COURT

CHAPTER 1. APPLICABILITY

IC 34-47-1-1
Applicability of article
Sec. 1. (a) Except as provided in subsection (b), (c), and IC 34-47-3-8, IC 34-47-2 and IC 34-47-3 apply to all proceedings for contempt in all courts of record in Indiana except the supreme court.
(b) Nothing in IC 34-47-2 and IC 34-47-3 shall be construed or held to embrace, limit, or control any proceeding against any officer or party for contempt for the enforcement of civil rights and remedies.
(c) IC 34-47-2 and IC 34-47-3 do not apply to any case where any person has been personally served with notice to appear and testify as a witness in any court in Indiana in any civil or criminal case. A court may proceed against a person who fails to appear as a witness for contempt of court:
(1) by attachment; and
(2) as though IC 34-47-2 and IC 34-47-3 were not in force.
The proceeding against an absent witness by attachment shall not cause a continuance of the case in which the witness was subpoenaed to testify.
As added by P.L.1-1998, SEC.43.



CHAPTER 2. DIRECT CONTEMPT OF COURT

IC 34-47-2-1
Disturbing court
Sec. 1. (a) Every person who disturbs the business and proceedings of a court:
(1) by creating any noise or confusion;
(2) in a court of record; and
(3) while the court is open for and engaged in the transaction of business;
is considered guilty of a direct contempt of court.
(b) This section applies to a disturbance caused:
(1) by the commission of a felony, a misdemeanor, or an other unlawful act;
(2) by talking, moving about, or by signs, or gestures; or
(3) in any other manner.
As added by P.L.1-1998, SEC.43.

IC 34-47-2-2
Witnesses
Sec. 2. Every person who:
(1) is sworn to testify as a witness, in any trial or proceeding, in any court of record, and refuses to testify in the trial or proceeding;
(2) is required by any court to be sworn in any trial or proceeding, and refuses to take an oath or affirmation; or
(3) while upon the witness stand, is purposely so demeaning as to retard or disturb the proceedings of the court;
is considered guilty of a direct contempt of court.
As added by P.L.1-1998, SEC.43.

IC 34-47-2-3
Assaulting, influencing, or intimidating witnesses
Sec. 3. A person:
(1) who:
(A) offers, gives, or promises any reward to;
(B) threatens to assault or injure;
(C) assaults or beats; or
(D) in any other manner influences, intimidates, or attempts to influence;
any witness to give or abstain from giving testimony in any case, or to abstain from attending as a witness in any case;
(2) who does any act to put a witness in fear, on account of any testimony that the witness may have given; or
(3) who, on account of any testimony, injures or threatens to injure a witness;
is guilty of a direct contempt of the court in which the witness may be called to testify, if the acts are done in the presence of the court.
As added by P.L.1-1998, SEC.43.
IC 34-47-2-4
Trial procedure
Sec. 4. (a) Except as provided in subsection (b), when a person is arraigned for a direct contempt in any court of record in Indiana, no affidavit, charge in writing, or complaint is required to be filed against the person.
(b) The court shall distinctly state the act, words, signs, gestures, or other conduct of the defendant that is alleged to constitute the contempt. The statement shall be reduced to writing either by:
(1) the judge making the statement; or
(2) by a reporter authorized by the judge to take down the statement when the statement is made.
(c) A statement described in subsection (b), shall be substantially set forth in the order of the court on the contempt, together with any statement made in explanation, extenuation, or denial of the contempt, which the defendant may make in response to the judge's statement.
(d) The court shall pronounce judgment upon the statements set forth under subsections (b) and (c), either:
(1) acquitting and discharging the defendant; or
(2) inflicting such punishment upon the defendant as may be consistent with this chapter.
As added by P.L.1-1998, SEC.43.

IC 34-47-2-5
Appeal
Sec. 5. (a) If the defendant is found guilty of direct contempt under section 4 of this chapter (or IC 34-4-7-7 before its repeal), the defendant has the right to appeal the judgment of the court.
(b) In all cases where the defendant may be adjudged to pay a fine of at least fifty dollars ($50), or to be imprisoned for contempt, the defendant has the right, either before or after the payment of the fine, or undergoing the imprisonment, to move the court to reconsider its opinion and judgment of the case upon:
(1) the facts before the court; or
(2) the affidavits of any or all persons who were actually present and heard or saw the conduct that was alleged to have constituted the contempt.
(c) If the defendant files a motion under subsection (b) and fails to present the affidavit of every person present in support of the motion, the court may direct the affidavits of all persons:
(1) who were present; and
(2) whose affidavits the defendant may have failed to procure;
to be procured.
(d) The defendant may move the court for:
(1) a new trial; and
(2) recision of the court's judgment against the defendant;
upon all affidavits and the original statements of the court, and the defendant, concerning the contempt.
(e) If the court overrules a motion filed by the defendant under

subsection (d), the defendant may appeal as in other criminal actions.
(f) In all cases described in this section, an appeal may be made to the court of appeals.
As added by P.L.1-1998, SEC.43.



CHAPTER 3. INDIRECT CONTEMPT OF COURT

IC 34-47-3-1
Disobedience of process
Sec. 1. A person who is guilty of any willful disobedience of any process, or any order lawfully issued:
(1) by any court of record, or by the proper officer of the court;
(2) under the authority of law, or the direction of the court; and
(3) after the process or order has been served upon the person;
is guilty of an indirect contempt of the court that issued the process or order.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-2
Resisting or delaying process
Sec. 2. A person who willfully resists, hinders, or delays the execution of any lawful process, or order of any court of record is guilty of an indirect contempt of court.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-3
Assaulting, influencing, or intimidating witnesses
Sec. 3. A person:
(1) who:
(A) offers, gives, or promises any reward to;
(B) threatens to assault or injure;
(C) assaults or beats; or
(D) in any other manner influences, intimidates, or attempts to influence;
any witness to give or abstain from giving testimony in any case, or to abstain from attending as a witness in any case;
(2) who does any act to put a witness in fear, on account of any testimony that the witness may have given; or
(3) who, on account of any testimony, injures or threatens to injure a witness;
is guilty of an indirect contempt of the court in which such witness may be called to testify, if the acts are done elsewhere, out of the presence of the court.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-4
False or inaccurate reporting of case or proceeding
Sec. 4. (a) A person who falsely makes, utters, or publishes any false or grossly inaccurate report of any case, trial, or proceeding, or part of any case, trial, or proceeding is considered guilty of an indirect contempt of the court in which the case, trial, or proceeding was instituted, held, or determined, if made at any time:
(1) after the proceeding commenced;
(2) while the proceeding is pending;         (3) while the court has jurisdiction; and
(4) before the proceeding is fully determined and ended.
(b) If a report described in subsection (a) is made:
(1) pending the case, trial, or proceeding; and
(2) concerning any ruling or order of the court;
the person is considered guilty of an indirect contempt of the court making the ruling or order.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-5
Service of rule upon defendant; procedure
Sec. 5. (a) In all cases of indirect contempts, the person charged with indirect contempt is entitled:
(1) before answering the charge; or
(2) being punished for the contempt;
to be served with a rule of the court against which the contempt was alleged to have been committed.
(b) The rule to show cause must:
(1) clearly and distinctly set forth the facts that are alleged to constitute the contempt;
(2) specify the time and place of the facts with reasonable certainty, as to inform the defendant of the nature and circumstances of the charge against the defendant; and
(3) specify a time and place at which the defendant is required to show cause, in the court, why the defendant should not be attached and punished for such contempt.
(c) The court shall, on proper showing, extend the time provided under subsection (b)(3) to give the defendant a reasonable and just opportunity to be purged of the contempt.
(d) A rule provided for under subsection (b) may not issue until the facts alleged to constitute the contempt have been:
(1) brought to the knowledge of the court by an information; and
(2) duly verified by the oath of affirmation of some officers of the court or other responsible person.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-6
Proceedings and appeal
Sec. 6. (a) If the defendant:
(1) fails to appear in court at the time and place specified in the rule provided for in section 5 of this chapter, to answer the rule; or
(2) appears in court, but fails or refuses to answer concerning the alleged contempt;
the court may proceed at once, and without any further delay, to attach and punish the defendant for contempt.
(b) If the defendant answers to the facts set forth in the rule by:
(1) showing that, even if the facts set forth are all true, they do not constitute a contempt of the court; or         (2) denying, or explaining, or confessing and avoiding the facts, so as to show that no contempt was intended;
the court shall acquit and discharge the defendant.
(c) If the defendant's answer to the rule does not sufficiently deny, explain, or avoid the facts set forth in the rule, so as to show that no contempt has been committed, the court may proceed to attach and punish the defendant for the contempt, by:
(1) fine;
(2) imprisonment; or
(3) both fine and imprisonment.
(d) A defendant who appeared to respond to the rule may appeal to the court of appeals in the same manner as in cases of direct contempt.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-7
Special judge; selection, powers, and duties
Sec. 7. (a) Except as provided in subsection (b), this section applies to all cases of indirect contempt of courts of this state, other than the supreme court or the court of appeals.
(b) This section does not apply to indirect contempts growing out of willfully resisting, hindering, delaying, or disobeying any lawful process or order of court.
(c) The court against which the alleged contempt was committed shall, at the time the rule to show cause is issued, nominate three (3) competent and disinterested persons, each of whom shall be an available judge or member of the Indiana bar, to be submitted to the parties in the action, from which the state, by the prosecuting attorney, and the defendant shall immediately strike off one (1) name each.
(d) The court shall appoint the person who remains unchallenged under subsection (c) to preside in the cause as special judge.
(e) If the prosecuting attorney, the defendant, or the defendant's attorney refuse to strike off the names under subsection (c), then the clerk of the court shall strike for them.
(f) If the person appointed under subsection (d) is an attorney and not a regular judge, and if that person consents to serve, the person shall be qualified as other judges. The person's appointment and oath shall be filed with the clerk and entered on the order book of the court. The appointed person may hear and determine the cause until the cause is disposed of.
As added by P.L.1-1998, SEC.43.

IC 34-47-3-8
Contempt of supreme or appellate courts; special commissioner; selection, powers, and duties
Sec. 8. (a) Except as provided in subsection (b), this section applies to all cases of indirect contempt of the supreme court or the court of appeals.
(b) This section does not apply to indirect contempt growing out

of willfully resisting, hindering, delaying, or disobeying any lawful process or order of court.
(c) The court against which the alleged contempt has been committed shall, at the time the rule to show cause is issued, nominate three (3) competent and disinterested persons, each of whom shall be an available judge or member of the Indiana bar, to be submitted to the parties in the action, from which the state, by the attorney general, and the defendant shall immediately strike off one (1) name each.
(d) The court shall appoint the person who remains unchallenged under subsection (c) a special commissioner of the court, who shall:
(1) hear the evidence in the cause; and
(2) report in writing to the court:
(A) findings as to the guilt or innocence of the cited person; and
(B) recommendations for punishment of the cited person, if the person is found guilty of contempt as charged.
(e) A report prepared under subsection (d) shall be filed with the clerk and entered on the minutes of the court.
(f) The appointed special commissioner shall qualify by accepting the appointment and taking the same oath as a regularly qualified judge, if the special commissioner is not a regularly qualified judge. The appointment and oath shall be filed with the clerk and entered on the minutes of the court.
(g) The special commissioner appointed under subsection (d):
(1) has full authority to examine the parties in the cause, upon oath, concerning all matters contained in the citation for contempt;
(2) may require the production of all books, writings, records, and other documents applicable;
(3) may examine under oath all witnesses produced by the parties and compel their attendance at the hearings of the cause; and
(4) may do all other acts and direct all other inquiries and proceedings in the matter necessary and proper to the justice and merits of the cause and the rights of the parties.
As added by P.L.1-1998, SEC.43.



CHAPTER 4. CONTEMPT CITATIONS AND WRITS OF ATTACHMENT

IC 34-47-4-1
Service and return of citation
Sec. 1. (a) This section applies to any proceeding in any court of record and of original jurisdiction authorized or empowered by law to:
(1) punish for contempts of court; or
(2) enforce its orders by contempt proceedings;
whether the contempt proceedings are civil or criminal in nature.
(b) The court may order a citation issued to the sheriff of any county for service upon the person alleged to be guilty of contempt, or in violation of any order of the court to:
(1) appear before the court at the time fixed in the citation; and
(2) show cause why the person should not be punished for contempt of court.
(c) The citation shall be served by the sheriff to whom it is addressed in the same manner as summons is served in a civil proceeding and due return shall be made to the court issuing the citation.
As added by P.L.1-1998, SEC.43.

IC 34-47-4-2
Writ of attachment of the body of the person
Sec. 2. (a) For the purpose of procuring personal jurisdiction over a person who has allegedly violated a court order or who is otherwise in contempt of court, the court may issue a writ of attachment of the body of the person.
(b) A writ of attachment issued under subsection (a) shall:
(1) be directed to a sheriff or assisting sheriff; and
(2) fix an amount of:
(A) bail, if the order that the person has allegedly violated does not concern a child support obligation; or
(B) escrow, if the order that the person has allegedly violated concerns a child support obligation.
(c) A sheriff or assisting sheriff who receives an order under this section shall immediately:
(1) serve the writ; and
(2) take the person into custody.
A sheriff may serve a writ of attachment and take the person into custody in any county.
(d) If an assisting sheriff takes a person into custody, the assisting sheriff shall notify the sheriff. The sheriff, after notification, shall immediately return the person to the county in which the writ was issued and take the person before the court that issued the writ. However, the sheriff may release the person:
(1) on bail as in criminal matters; or
(2) after any person has deposited the amount of escrow in accordance with subsection (e).     (e) The escrow shall be:
(1) deposited with the clerk of the court;
(2) an amount:
(A) fixed by the court; and
(B) not more than any delinquent child support allegedly owed by the person to another; and
(3) subject to a court ordered attachment for satisfaction of delinquent child support and interest under IC 31-14-12-1.
(f) All escrow money collected under this section (or IC 34-4-9-2.1 before its repeal) by the clerk of the court shall be deposited into a single account. The clerk shall:
(1) keep an accounting of all money transferred to the escrow account;
(2) issue a receipt to any person who transfers money to the clerk under this section; and
(3) transfer money from the escrow account only under an order from the court that issued the writ of attachment under subsection (a).
As added by P.L.1-1998, SEC.43.

IC 34-47-4-3
Supplemental nature of chapter
Sec. 3. This chapter shall be construed as supplemental to all laws:
(1) concerning contempts of courts and punishments for contempts of court; or
(2) providing for the enforcement of the lawful order of any such court.
As added by P.L.1-1998, SEC.43.






ARTICLE 48. REPEALED

CHAPTER 1. REPEALED






ARTICLE 49. BONDS

CHAPTER 1. FIXING OF BOND

IC 34-49-1-1
Fixing of bond by judge
Sec. 1. (a) This section applies whenever:
(1) any bond or undertaking is required in connection with any civil action or proceeding brought in any court of Indiana; and
(2) in the absence of any provision of law specifying the amount of the bond or undertaking.
(b) The judge of the court shall fix the penalty in an amount that the judge considers adequate, but not less than one hundred dollars ($100).
(c) This section does not preclude a full and complete reconsideration of the sufficiency of the amount by the judge of the court in which the action or proceeding is pending upon the motion of any aggrieved party.
As added by P.L.1-1998, SEC.45.

IC 34-49-1-2
Deposit of cash, check, or draft instead of bond
Sec. 2. (a) This section applies when any bond is required by law to be filed in any civil, criminal, or probate proceedings, whether in a circuit court, superior court, or a city court.
(b) The officer with whom the bond is required to be filed may accept a deposit of cash or a properly certified check or draft for the full amount of the bond instead of a bond.
(c) This section shall not be construed as mandatory on any court or officer, but as conferring a privilege that may be exercised for the convenience of litigants.
As added by P.L.1-1998, SEC.45.

IC 34-49-1-3
Examination of surety
Sec. 3. Every court and officer authorized to take any bail or surety has authority to examine, on oath, the person offering to become a bail or surety, concerning the person's property, and sufficiency as a bail or surety.
As added by P.L.1-1998, SEC.45.

IC 34-49-1-4
Money instead of bail
Sec. 4. Any person required to give bail may deposit with the clerk the amount of money for which the person is required to give bail, and immediately be discharged from arrest.
As added by P.L.1-1998, SEC.45.



CHAPTER 2. DEFECTIVE BONDS

IC 34-49-2-1
Bond not void for want of form or substance, recital, or condition
Sec. 1. An official bond entered into by any officer, or any bond, recognizance, or written undertaking taken by any officer in the discharge of the duties of the officer's office, is not void for want of form or substance, recital, or condition.
As added by P.L.1-1998, SEC.45.

IC 34-49-2-2
Principal or surety not discharged for defects
Sec. 2. The principal or surety will not be discharged because of any defects listed in section 1 of this chapter. The principal and surety shall be bound by the bond, recognizance, or written undertaking, to the full extent contemplated by the law requiring the bond, recognizance, or written undertaking. The sureties shall be bound to the amount specified in the bond or recognizance.
As added by P.L.1-1998, SEC.45.

IC 34-49-2-3
Actions on defective bond
Sec. 3. In all actions on a defective bond, recognizance, or written undertaking, the plaintiff or relator may suggest the defect in the plaintiff's or relator's complaint, and recover to the same extent as if the bond, recognizance, or written undertaking were perfect in all respects.
As added by P.L.1-1998, SEC.45.



CHAPTER 3. BOND FOR OFFICER MAKING LEVY IN REPLEVIN

IC 34-49-3-1
Bond to indemnify officer in replevin suit
Sec. 1. If a suit is brought:
(1) in replevin; and
(2) against an officer who issued a writ of attachment or execution under IC 32-35-2-26 (or IC 34-21-6-1 or IC 34-2-4-1 before their repeal);
the officer may demand a bond from the attachment or execution plaintiff to indemnify the officer in the replevin suit.
As added by P.L.1-1998, SEC.45. Amended by P.L.2-2002, SEC.101.



CHAPTER 4. DELIVERY BONDS EXECUTED BY DEFENDANT FOR PERSONAL PROPERTY

IC 34-49-4-1
Bond to secure return of personal property taken in execution of judgment
Sec. 1. When personal property is taken in an execution of judgment, the execution defendant may, under IC 34-55-5-1, deliver to the sheriff a written undertaking, payable to the execution plaintiff, with sufficient surety, to obtain the return of the personal property.
As added by P.L.1-1998, SEC.45.



CHAPTER 5. APPEAL BONDS

IC 34-49-5-1
Appeal bonds governed by IC 34-56-2
Sec. 1. Appeal bonds for appeals taken to circuit courts are governed by IC 34-56-2.
As added by P.L.1-1998, SEC.45.

IC 34-49-5-2
Federal agencies exempt from appeal bond requirements
Sec. 2. Federal agencies are exempt from appeal bond requirements under IC 34-56-3.
As added by P.L.1-1998, SEC.45.

IC 34-49-5-3
Amount of appeal bond
Sec. 3. (a) An appeal bond that an appellant must post to stay execution on a judgment while an appeal is pending may not exceed twenty-five million dollars ($25,000,000) regardless of the total amount of the judgment.
(b) Notwithstanding subsection (a), if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter orders that:
(1) are necessary to protect the appellee; and
(2) require the appellant to post a bond that is equal to the total amount of the judgment.
As added by P.L.46-2002, SEC.1.






ARTICLE 50. SETTLEMENT OF CLAIMS

CHAPTER 1. OFFERS OF SETTLEMENT

IC 34-50-1-1
Applicability of chapter
Sec. 1. (a) This chapter applies only to actions in tort brought under:
(1) IC 33, including IC 33-1-1.5 before its repeal; or
(2) this title.
(b) This chapter does not apply to small claims actions.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-2
Time of offer
Sec. 2. A qualified settlement offer may be made at any time after a complaint has been filed in a civil action, but may not be made less than thirty (30) days before a trial of the action.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-3
Resolution of issues before acceptance
Sec. 3. A qualified settlement offer must resolve all claims and defenses at issue in the civil action between the offeror and the recipient before the qualified settlement offer may be accepted by the recipient.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-4
Requirements of qualified settlement offer
Sec. 4. A qualified settlement offer must:
(1) be in writing;
(2) be signed by the offeror or the offeror's attorney of record;
(3) be designated on its face as a qualified settlement offer;
(4) be delivered to each recipient or recipient's attorney of record:
(A) by registered or certified mail; or
(B) by any method that verifies the date of receipt;
(5) set forth the complete terms of the settlement proposed by the offeror to the recipient in sufficient detail to allow the recipient to decide whether to accept or reject it;
(6) include the name and address of the offeror and the offeror's attorney of record, if any; and
(7) expressly revoke all prior qualified settlement offers made by the offeror to the recipient.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-5 Acceptance
Sec. 5. An acceptance of a qualified settlement offer must be:
(1) unconditional;
(2) in writing;
(3) signed by the accepting recipient or the accepting recipient's attorney of record; and
(4) delivered:
(A) by registered or certified mail or by a means that verifies the date of receipt;
(B) to the offeror or the offeror's attorney of record; and
(C) not more than thirty (30) days after the recipient receives the qualified settlement offer.
As added by P.L.1-1998, SEC.46.

IC 34-50-1-6
Attorney's fees and costs
Sec. 6. (a) If:
(1) a recipient does not accept a qualified settlement offer; and
(2) the final judgment is less favorable to the recipient than the terms of the qualified settlement offer;
the court shall award attorney's fees, costs, and expenses to the offeror upon the offeror's motion.
(b) An award of attorney's fees, costs, and expenses under this section must consist of attorney's fees at a rate of not more than one hundred dollars ($100) per hour and other costs and expenses incurred by the offeror after the date of the qualified settlement offer. However, the award of attorney's fees, costs, and expenses may not total more than one thousand dollars ($1,000).
(c) A motion for an award of attorney's fees, costs, and expenses under this section must be filed not more than thirty (30) days after entry of judgment. The motion must be accompanied by an affidavit of the offeror or the offeror's attorney establishing the amount of the attorney's fees and other costs and expenses incurred by the offeror after the date of the qualified settlement offer. The affidavit constitutes prima facie proof of the reasonableness of the amount.
(d) Where appropriate, the court may order a judgment entered against the offeror and in favor of the recipient reduced by the amount of attorney's fees, costs, and expenses awarded to the offeror under this section (or IC 34-4-44.6-8 before its repeal).
As added by P.L.1-1998, SEC.46.



CHAPTER 2. ANNUITY STRUCTURED SETTLEMENTS

IC 34-50-2-1
"Interested party" defined
Sec. 1. As used in this chapter, "interested party" refers to:
(1) the payee;
(2) the annuity issuer;
(3) the structured settlement agreement obligor;
(4) the payee's counsel who assisted in the establishment of the structured settlement;
(5) a dependent of the payee; or
(6) a family member or relative who is acting as a caregiver for the payee.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-2
"Structured settlement" defined
Sec. 2. As used in this chapter, "structured settlement" means periodic payments of damages established by a settlement or a court judgment in resolution of a tort claim for personal injury.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-3
"Transfer" defined
Sec. 3. As used in this chapter, "transfer" means a:
(1) sale;
(2) assignment;
(3) pledge;
(4) hypothecation; or
(5) any other form of alienation or encumbrance;
of structured settlement payment rights made by a payee for consideration.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-4
"Transferee" defined
Sec. 4. As used in this chapter, "transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer agreement.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-5
Court approval of transfers required
Sec. 5. A direct or indirect transfer of structured settlement payment rights is not effective, and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee, unless an Indiana court of competent jurisdiction has approved the transfer in a final order in accordance with sections 7 and 8 of this chapter. As added by P.L.219-2001, SEC.6.

IC 34-50-2-6
Disclosure statements
Sec. 6. Not less than ten (10) days before the date on which a payee becomes obligated under a transfer agreement, the transferee shall provide to the payee and other interested parties a disclosure statement, in boldface type of not less than fourteen (14) points in size, that includes the following:
(1) The amounts and due dates of the structured settlement payments to be transferred under the transfer agreement.
(2) The aggregate amount of the payments disclosed under subdivision (1).
(3) An estimate of the present fair market value of the future periodic payments under the structured settlement agreement.
(4) The gross amount payable to the payee as consideration for the transfer of the structured settlement payments disclosed under subdivision (1).
(5) An itemized list of all:
(A) commissions;
(B) fees;
(C) costs;
(D) expenses; and
(E) charges;
payable by the payee or deductible from the gross amount payable to the payee, as disclosed under subdivision (4).
(6) The net amount payable to the payee after any deduction is made from the gross amount payable to the payee, as described in subdivision (5).
(7) The quotient, expressed as a percentage, obtained by dividing the net amount payable to the payee, as disclosed under subdivision (6), by the estimate of the present fair market value of the future periodic payments, as disclosed under subdivision (3).
(8) The amount of any penalty and the aggregate amount of any liquidated damages, including penalties, payable by the payee in the event of a breach of the transfer agreement by the payee.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-7
Final orders; findings
Sec. 7. An Indiana court of competent jurisdiction may approve a transfer of structured settlement payment rights only in a final order that is based on the express findings of the court. The express findings must include all of the following:
(1) The consideration that the payee will receive for the transfer reasonably reflects the present fair market value of the future periodic payments under the structured settlement agreement.
(2) The transfer is in the best interest of the payee.
(3) The transfer will not materially impair the payee's ability to

discharge the payee's obligations to the payee's dependents.
(4) If the transferee is the applicant, the transferee has provided to the payee a disclosure statement in accordance with section 6 of this chapter.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-8
Applications for approval of transfers
Sec. 8. (a) An application under this chapter for approval of a transfer of structured settlement payment rights must be filed in:
(1) the Indiana court in which the underlying tort action was pending; or
(2) the court of general jurisdiction in the Indiana county in which the payee resides.
(b) The following apply to an application filed under subsection (a):
(1) Upon filing of the application, the court shall set a date and time for a hearing on the application not earlier than twenty (20) days after the application is filed and shall notify the applicant of the date, time, and place of the hearing. The court shall give precedence to a hearing set under this section in accordance with Indiana Trial Rule 40.
(2) The applicant shall file with the court and shall serve on:
(A) all interested parties;
(B) the annuity issuer; and
(C) the structured settlement obligor;
in the manner prescribed in the rules of civil procedure for the service of process, a notice of the proposed transfer.
(3) The notice required under subdivision (2) shall include:
(A) a copy of the application;
(B) a copy of the proposed transfer agreement, including the transferee's:
(i) name;
(ii) address; and
(iii) taxpayer identification number;
(C) a copy of the disclosure statement provided by the transferee under section 6 of this chapter whenever the application is filed by a person other than the payee;
(D) notification of the date, time, and place of the hearing on the application; and
(E) notification that an interested party may support, oppose, or otherwise respond to the application, either in person or by counsel, by:
(i) submitting to the court a written response containing the interested party's support of, opposition to, or comments on the application; or
(ii) participating in the hearing.
(4) At the conclusion of the hearing on an application filed under subsection (a), the court may enter an order:
(A) granting approval with or without modification; or             (B) denying approval;
of the transfer. If the court grants approval of the transfer, the court shall include in the order all of the express findings required under section 7 of this chapter. If the court denies the approval of the transfer, the court shall include in the order the reasons for the denial.
(5) An order of the court made under subdivision (4) is a final and appealable order.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-9
Effect of disapproval of transfers; waiver prohibited; unlawful transfers
Sec. 9. (a) A payee who proposes to make a transfer of structured settlement payment rights does not:
(1) incur a penalty;
(2) forfeit an application fee or other payment; or
(3) otherwise incur a liability to the proposed transferee;
if the transfer is not approved by a court under section 7 of this chapter.
(b) A provision of this chapter may not be waived.
(c) This chapter does not:
(1) authorize a transfer of structured settlement payment rights in contravention of applicable law; or
(2) give effect to a transfer of structured settlement payment rights that is void under applicable law.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-10
Immunity
Sec. 10. After a transfer that has been approved in accordance with this chapter, a structured settlement obligor and an annuity issuer are immune from liability to a payee, or to a party other than a transferee who is claiming through the payee, for paying structured settlement payments to a transferee.
As added by P.L.219-2001, SEC.6.

IC 34-50-2-11
Failure to provide disclosure statement as incurable deceptive act
Sec. 11. Failure of a transferee of structured settlement payment rights to timely provide a true and complete disclosure statement to a payee under this chapter in connection with a direct or indirect transfer of structured settlement payment rights is an incurable deceptive act under IC 24-5-0.5.
As added by P.L.219-2001, SEC.6.






ARTICLE 51. DAMAGES

CHAPTER 1. DAMAGES GENERALLY

IC 34-51-1-1
Collateral source payments
Sec. 1. Evidence of collateral source payments is governed by IC 34-44-1.
As added by P.L.1-1998, SEC.47.

IC 34-51-1-2
Advance payments in personal injury and property damage cases
Sec. 2. Evidence of advance payments in personal injury and property damage cases is governed by IC 34-44-2.
As added by P.L.1-1998, SEC.47.

IC 34-51-1-3
Treble damages
Sec. 3. Treble damages in certain civil actions by crime victims are governed by IC 34-24-3.
As added by P.L.1-1998, SEC.47.



CHAPTER 2. COMPENSATORY DAMAGES: COMPARATIVE FAULT

IC 34-51-2-1
Applicability of chapter
Sec. 1. (a) This chapter governs any action based on fault that is brought to recover damages for injury or death to a person or harm to property, except as provided in subsection (b).
(b) This chapter does not apply to an action:
(1) brought against a qualified health care provider under IC 16-9.5 (before its repeal), IC 27-12 (before its repeal), or IC 34-18 for medical malpractice; or
(2) that accrued before January 1, 1985.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-2
Governmental entities and public employees excepted
Sec. 2. This chapter does not apply in any manner to tort claims against governmental entities or public employees under IC 34-13-3 (or IC 34-4-16.5 before its repeal).
As added by P.L.1-1998, SEC.47.

IC 34-51-2-3
Causation
Sec. 3. In an action brought under this chapter (or IC 34-4-33 before its repeal), legal requirements of causal relation apply to:
(1) fault as the basis for liability; and
(2) contributory fault.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-4
Defendant as single party
Sec. 4. For purposes of sections 6 through 10 of this chapter, a defendant may be treated along with another defendant as a single party where recovery is sought against that defendant not based upon the defendant's own alleged act or omission but upon the defendant's relationship to the other defendant.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-5
Effect of contributory fault
Sec. 5. In an action based on fault, any contributory fault chargeable to the claimant diminishes proportionately the amount awarded as compensatory damages for an injury attributable to the claimant's contributory fault, but does not bar recovery except as provided in section 6 of this chapter.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-6
Barring of recovery; degree of contributory fault      Sec. 6. (a) In an action based on fault that is brought against:
(1) one (1) defendant; or
(2) two (2) or more defendants who may be treated as a single party;
the claimant is barred from recovery if the claimant's contributory fault is greater than the fault of all persons whose fault proximately contributed to the claimant's damages.
(b) In an action based on fault that is brought against two (2) or more defendants, the claimant is barred from recovery if the claimant's contributory fault is greater than the fault of all persons whose fault proximately contributed to the claimant's damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-7
Jury instructions; single party defendant
Sec. 7. (a) This section applies to an action based on fault that is:
(1) brought against one (1) defendant or two (2) or more defendants who may be treated as a single party; and
(2) tried to a jury.
(b) The court, unless all the parties agree otherwise, shall instruct the jury to determine its verdict in the following manner:
(1) The jury shall determine the percentage of fault of the claimant, of the defendant, and of any person who is a nonparty. The jury may not be informed of any immunity defense that is available to a nonparty. In assessing percentage of fault, the jury shall consider the fault of all persons who caused or contributed to cause the alleged injury, death, or damage to property, tangible or intangible, regardless of whether the person was or could have been named as a party. The percentage of fault of parties to the action may total less than one hundred percent (100%) if the jury finds that fault contributing to cause the claimant's loss has also come from a nonparty or nonparties.
(2) If the percentage of fault of the claimant is greater than fifty percent (50%) of the total fault involved in the incident which caused the claimant's death, injury, or property damage, the jury shall return a verdict for the defendant and no further deliberation of the jury is required.
(3) If the percentage of fault of the claimant is not greater than fifty percent (50%) of the total fault, the jury then shall determine the total amount of damages the claimant would be entitled to recover if contributory fault were disregarded.
(4) The jury next shall multiply the percentage of fault of the defendant by the amount of damages determined under subdivision (3) and shall then enter a verdict for the claimant in the amount of the product of that multiplication.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-8
Jury instructions; multiple defendants
Sec. 8. (a) This section applies to an action based on fault that:         (1) is brought against two (2) or more defendants; and
(2) is tried to a jury.
(b) The court, unless all the parties agree otherwise, shall instruct the jury to determine its verdict in the following manner:
(1) The jury shall determine the percentage of fault of the claimant, of the defendants, and of any person who is a nonparty. The jury may not be informed of any immunity defense that might be available to a nonparty. In assessing percentage of fault, the jury shall consider the fault of all persons who caused or contributed to cause the alleged injury, death, or damage to property, tangible or intangible, regardless of whether the person was or could have been named as a party. The percentage of fault of parties to the action may total less than one hundred percent (100%) if the jury finds that fault contributing to cause the claimant's loss has also come from a nonparty or nonparties.
(2) If the percentage of fault of the claimant is greater than fifty percent (50%) of the total fault involved in the incident which caused the claimant's death, injury, or property damage, the jury shall return a verdict for the defendants and no further deliberation of the jury is required.
(3) If the percentage of fault of the claimant is not greater than fifty percent (50%) of the total fault, the jury shall then determine the total amount of damages the claimant would be entitled to recover if contributory fault were disregarded.
(4) The jury next shall multiply the percentage of fault of each defendant by the amount of damages determined under subdivision (3) and shall enter a verdict against each defendant (and such other defendants as are liable with the defendant by reason of their relationship to a defendant) in the amount of the product of the multiplication of each defendant's percentage of fault times the amount of damages as determined under subdivision (3).
As added by P.L.1-1998, SEC.47.

IC 34-51-2-9
Trial without jury; award of damages
Sec. 9. In an action based on fault that is tried by the court without a jury, the court shall make its award of damages according to the principles specified for juries in sections 7 and 8 of this chapter.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-10
Intentional torts; full recovery of damages from convicted defendant
Sec. 10. In the case of an intentional tort, the plaintiff may recover one hundred percent (100%) of the compensatory damages in a civil action for intentional tort from a defendant who was convicted after a prosecution based on the same evidence.
As added by P.L.1-1998, SEC.47.
IC 34-51-2-11
Forms of verdicts; disclosure requirements
Sec. 11. The court shall furnish to the jury forms of verdicts that require only the disclosure of:
(1) the percentage of fault charged against each party and nonparty; and
(2) the amount of the verdict against each defendant.
If the evidence in the action is sufficient to support the charging of fault to a nonparty, the form of verdict also shall require a disclosure of the name of the nonparty and the percentage of fault charged to the nonparty.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-12
Contribution; indemnity
Sec. 12. In an action under this chapter (or IC 34-4-33 before its repeal), there is no right of contribution among tortfeasors. However, this section does not affect any rights of indemnity.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-13
Inconsistent verdicts
Sec. 13. In actions brought under this chapter (or IC 34-4-33 before its repeal), whenever a jury returns verdicts in which the ultimate amounts awarded are inconsistent with its determinations of total damages and percentages of fault, the trial court shall:
(1) inform the jury of such inconsistencies;
(2) order the jury to resume deliberations to correct the inconsistencies; and
(3) instruct the jury that the jury is at liberty to change any portion or portions of the verdicts to correct the inconsistencies.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-14
Nonparty defense; assertion
Sec. 14. In an action based on fault, a defendant may assert as a defense that the damages of the claimant were caused in full or in part by a nonparty. This defense is referred to in this chapter as a nonparty defense.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-15
Nonparty defense; burden of proof
Sec. 15. The burden of proof of a nonparty defense is upon the defendant, who must affirmatively plead the defense. However, this chapter does not relieve the claimant of the burden of proving that fault on the part of the defendant or defendants caused, in whole or in part, the damages of the claimant.
As added by P.L.1-1998, SEC.47.
IC 34-51-2-16
Nonparty defense; pleadings
Sec. 16. A nonparty defense that is known by the defendant when the defendant files the defendant's first answer shall be pleaded as a part of the first answer. A defendant who gains actual knowledge of a nonparty defense after the filing of an answer may plead the defense with reasonable promptness. However, if the defendant was served with a complaint and summons more than one hundred fifty (150) days before the expiration of the limitation of action applicable to the claimant's claim against the nonparty, the defendant shall plead any nonparty defense not later than forty-five (45) days before the expiration of that limitation of action. The trial court may alter these time limitations or make other suitable time limitations in any manner that is consistent with:
(1) giving the defendant a reasonable opportunity to discover the existence of a nonparty defense; and
(2) giving the claimant a reasonable opportunity to add the nonparty as an additional defendant to the action before the expiration of the period of limitation applicable to the claim.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-17
Nonparty defense; medical malpractice claims
Sec. 17. This section applies to a claim filed with the insurance commissioner under IC 16-9.5 (before its repeal), IC 27-12 (before its repeal), or IC 34-18 against a qualified health care provider, with the exception that the pleading of a nonparty defense, as required by sections 15 and 16 of this chapter must occur not later than ninety (90) days after the filing of the claim with the insurance commissioner. However, this time limitation may be enlarged or shortened by a court having jurisdiction over the claim in such matter as will give:
(1) the qualified health care provider reasonable opportunity to discover the existence of a nonparty defense; and
(2) the claimant reasonable opportunity to assert a claim against the nonparty before the expiration of the period of limitation applicable to the claim.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-18
Actions against defendants who are qualified health care providers and who are not qualified health care providers; delay; joinder
Sec. 18. (a) This section applies to an action based on fault that is brought by the claimant against:
(1) one (1) or more defendants who are qualified health care providers under IC 34-18; and
(2) one (1) or more defendants who are not qualified health care providers.
(b) Upon application of the claimant, the trial court shall grant reasonable delays in the action brought against those defendants who

are not qualified health care providers until the medical review panel procedure can be completed as to the qualified health care providers.
(c) When an action is permitted to be filed against the qualified health care providers, the trial court shall permit a joinder of the qualified health care providers as additional defendants in the action on file against the nonhealth care providers.
As added by P.L.1-1998, SEC.47.

IC 34-51-2-19
Liens or claims to diminish in same proportion as claimant's recovery is diminished
Sec. 19. If a subrogation claim or other lien or claim that arose out of the payment of medical expenses or other benefits exists in respect to a claim for personal injuries or death and the claimant's recovery is diminished:
(1) by comparative fault; or
(2) by reason of the uncollectibility of the full value of the claim for personal injuries or death resulting from limited liability insurance or from any other cause;
the lien or claim shall be diminished in the same proportion as the claimant's recovery is diminished. The party holding the lien or claim shall bear a pro rata share of the claimant's attorney's fees and litigation expenses.
As added by P.L.1-1998, SEC.47.



CHAPTER 3. PUNITIVE DAMAGES

IC 34-51-3-1
Applicability of chapter
Sec. 1. This chapter applies to all cases in which a party requests the recovery of punitive damages in a civil action.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-2
Necessity of evidence of facts
Sec. 2. Before a person may recover punitive damages in any civil action, that person must establish, by clear and convincing evidence, all of the facts that are relied upon by that person to support the recovery of punitive damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-3
Restrictions on jury instructions
Sec. 3. A jury in a case subject to this chapter may not be advised of:
(1) the limitation on the amount of a punitive damage award under section 4 of this chapter; or
(2) the requirement under section 6 of this chapter concerning allocation of money received in payment of a punitive damage award.
As added by P.L.1-1998, SEC.47.

IC 34-51-3-4
Maximum award of damages
Sec. 4. A punitive damage award may not be more than the greater of:
(1) three (3) times the amount of compensatory damages awarded in the action; or
(2) fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.47.

IC 34-51-3-5
Reduction of excessive damage award
Sec. 5. If a trier of fact awards punitive damages that exceed the limitation under section 4 of this chapter, the court shall reduce the punitive damage award to not more than the greater of:
(1) three (3) times the amount of compensatory damages awarded in the action; or
(2) fifty thousand dollars ($50,000).
As added by P.L.1-1998, SEC.47.

IC 34-51-3-6
Payment and allocation of damages; notification; negotiation of award; state's interest in award      Sec. 6. (a) Except as provided in IC 13-25-4-10, when a finder of fact announces a verdict that includes a punitive damage award in a civil action, the party against whom the judgment was entered shall notify the office of the attorney general of the punitive damage award.
(b) When a punitive damage award is paid, the party against whom the judgment was entered shall pay the punitive damage award to the clerk of the court where the action is pending.
(c) Upon receiving the payment described in subsection (a), the clerk of the court shall:
(1) pay the person to whom punitive damages were awarded twenty-five percent (25%) of the punitive damage award; and
(2) pay the remaining seventy-five percent (75%) of the punitive damage award to the treasurer of state, who shall deposit the funds into the violent crime victims compensation fund established by IC 5-2-6.1-40.
(d) The office of the attorney general may negotiate and compromise a punitive damage award described in subsection (c)(2).
(e) The state's interest in a punitive damage award described in subsection (b)(2) is effective when a finder of fact announces a verdict that includes punitive damages.
As added by P.L.1-1998, SEC.47. Amended by P.L.105-2006, SEC.2.



CHAPTER 4. PREJUDGMENT INTEREST

IC 34-51-4-1
Applicability of chapter to tort actions
Sec. 1. This chapter applies to any civil action arising out of tortious conduct.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-2
Applicability of chapter to claims against patient's compensation fund
Sec. 2. This chapter does not apply to a claim against the patient's compensation fund under IC 34-18-6, IC 27-12-6 (before its repeal), or IC 16-9.5-4 (before its repeal).
As added by P.L.1-1998, SEC.47.

IC 34-51-4-3
Applicability of chapter to punitive damages claims
Sec. 3. This chapter does not impose liability for prejudgment interest on any part of a judgment that is awarded as punitive damages.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-4
Liability of state or political subdivision
Sec. 4. This chapter does not impose liability for prejudgment interest on the state or any political subdivision (as those terms are defined in IC 34-6-2-140 and IC 34-6-2-110).
As added by P.L.1-1998, SEC.47.

IC 34-51-4-5
Applicability of chapter upon timely offer of settlement by defendants
Sec. 5. This chapter does not apply if:
(1) within nine (9) months after a claim is filed in the court, or any longer period determined by the court to be necessary upon a showing of good cause, one (1) or more of the parties against whom the claim is filed makes a written offer of settlement to the party receiving a judgment;
(2) the terms of the offer include payment within sixty (60) days after the offer is accepted; and
(3) the amount of the offer is at least two-thirds (2/3) of the amount of the judgment award.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-6
Applicability of chapter upon timely offer of settlement by plaintiffs
Sec. 6. This chapter does not apply if:         (1) within one (1) year after a claim is filed in the court, or any longer period determined by the court to be necessary upon a showing of good cause, the party who filed the claim fails to make a written offer of settlement to the party or parties against whom the claim is filed;
(2) the terms of the offer fail to provide for payment of the settlement offer within sixty (60) days after the offer is accepted; or
(3) the amount of the offer exceeds one and one-third (1 1/3) of the amount of the judgment awarded.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-7
Award of prejudgment interest as part of judgment
Sec. 7. The court may award prejudgment interest as part of a judgment.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-8
Time of accrual of prejudgment interest
Sec. 8. (a) If the court awards prejudgment interest, the court shall determine the period during which prejudgment interest accrues. However, the period may not exceed forty-eight (48) months. Prejudgment interest begins to accrue on the latest of the following dates:
(1) Fifteen (15) months after the cause of action accrued.
(2) Six (6) months after the claim is filed in the court if IC 34-18-8 and IC 34-18-9 do not apply.
(3) One hundred eighty (180) days after a medical review panel is formed to review the claim under IC 34-18-10 (or IC 27-12-10 before its repeal).
(b) The court shall exclude from the period in which prejudgment interest accrues any period of delay that the court determines is caused by the party petitioning for prejudgment interest.
As added by P.L.1-1998, SEC.47.

IC 34-51-4-9
Rate of prejudgment interest
Sec. 9. The court shall compute the prejudgment interest at the simple rate of interest determined by the court. The rate set by the court may not be less than six percent (6%) per year and not more than ten percent (10%) per year.
As added by P.L.1-1998, SEC.47.



CHAPTER 5. TAX CONSEQUENCES OF VERDICT IN TORT ACTION; JURY INSTRUCTIONS

IC 34-51-5-1
Tax consequences of verdict
Sec. 1. In a tort action for personal injuries tried by a jury, the court shall, if requested, instruct the jury that the jury may not consider the tax consequences, if any, of its verdict.
As added by P.L.1-1998, SEC.47.






ARTICLE 52. COSTS

CHAPTER 1. RECOVERY OF COSTS BY A PARTY

IC 34-52-1-1
General recovery rule
Sec. 1. (a) In all civil actions, the party recovering judgment shall recover costs, except in those cases in which a different provision is made by law.
(b) In any civil action, the court may award attorney's fees as part of the cost to the prevailing party, if the court finds that either party:
(1) brought the action or defense on a claim or defense that is frivolous, unreasonable, or groundless;
(2) continued to litigate the action or defense after the party's claim or defense clearly became frivolous, unreasonable, or groundless; or
(3) litigated the action in bad faith.
(c) The award of fees under subsection (b) does not prevent a prevailing party from bringing an action against another party for abuse of process arising in any part on the same facts. However, the prevailing party may not recover the same attorney's fees twice.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-2
Actions for money demands on contract; recoveries less than $50
Sec. 2. (a) This section applies to actions for money demands on contract, commenced in the circuit or superior courts.
(b) Except as provided in subsection (d), if the plaintiff recovers less than fifty dollars ($50) exclusive of costs, the plaintiff shall pay costs, unless the judgment has been reduced below fifty dollars ($50) by a set-off, or counter-claim, pleaded and proved by the defendant, in which case the party recovering judgment shall recover costs.
(c) Except as provided in subsection (d), if the judgment is reduced below fifty dollars ($50) by proof of payments, the defendant shall recover costs.
(d) If one (1) or more defendants, necessary to a full determination of the cause:
(1) are nonresidents of the county in which the suit is brought but are residents of the state of Indiana; and
(2) have been served with process in the action;
the plaintiff shall recover costs even though the judgment recovered by plaintiff is less than fifty dollars ($50).
As added by P.L.1-1998, SEC.48.

IC 34-52-1-3
Actions for damages; recoveries less than $5
Sec. 3. In all actions for damages solely, not arising out of contract, if the plaintiff does not recover five dollars ($5) in

damages, the plaintiff shall not recover more costs than damages, except:
(1) in actions for injuries to character and false imprisonment; and
(2) where the title to real estate is in question.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-4
Relators and persons for whom action is brought; sharing in costs
Sec. 4. (a) Except as provided in subsections (b) and (c), relators, persons, and corporations for whose use an action is brought, whether such use is shown by the pleadings of the plaintiff or defendant, are liable for costs jointly with the actual parties to the action.
(b) Except as provided in subsection (c), when the state is plaintiff, the relator only is liable, and judgment for costs shall be rendered accordingly.
(c) When a state officer or prosecuting attorney, by virtue of his or her office, is a relator for the state of Indiana, the relator is not liable for costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-5
Apportionment of cost among several plaintiffs or several defendants
Sec. 5. In actions where there are several plaintiffs or several defendants, the costs shall be apportioned according to the judgment rendered. Where there are several causes of action embraced in the same complaint, or several issues, the plaintiff shall recover costs upon the issues determined in the plaintiff's favor, and the defendant shall recover costs upon the issues determined in the defendant's favor.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-6
Splitting cause of actions; one recovery for costs
Sec. 6. When the plaintiff, at the same court, brings several actions against the defendant upon demands which could have been joined in one (1) action, the plaintiff shall recover costs only in one (1) action, unless:
(1) it appears to the court that the actions affect different rights or interests; or
(2) other sufficient reasons exist why the several demands should not have been joined in one (1) action.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-7
Judgment for cost before final judgment
Sec. 7. Whenever, in any action an order is made for the payment of costs, at any time before final judgment, the court shall, upon

motion of any interested person, render judgment for the costs in favor of the party entitled to receive costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-8
Fee bills and executions for collection of costs
Sec. 8. Fee bills and executions may issue for the collection of costs in the proper cases against:
(1) parties to the action;
(2) relators;
(3) persons for whose use an action is brought; and
(4) sureties on undertakings for the payment of costs.
As added by P.L.1-1998, SEC.48.

IC 34-52-1-9
Attachment of lands; recoveries less than $50
Sec. 9. In all cases where lands are attached and judgment rendered in favor of the plaintiff in the circuit court, in which the sum claimed, or the judgment rendered is less than fifty dollars ($50), the plaintiff shall recover costs if the attachment against the land is sustained by the court.
As added by P.L.1-1998, SEC.48.



CHAPTER 2. AWARDING FEES AND OTHER EXPENSES IN ACTIONS INVOLVING THE STATE

IC 34-52-2-1
Applicability of chapter
Sec. 1. (a) Subject to any other statute governing reimbursement of fees and other expenses, this chapter applies to the reimbursement of the fees and other expenses incurred in preparing for or prosecuting:
(1) a proceeding under IC 4-21.5-5 to judicially review a final order made by a state agency;
(2) an appeal from a final determination made by the worker's compensation board;
(3) an appeal of a final determination made by the department of state revenue; or
(4) an appeal of a final determination made by the department of workforce development or the department of workforce development unemployment insurance review board.
(b) However, this chapter does not apply to an order or other determination:
(1) under:
(A) IC 16-27-1;
(B) IC 16-28;
(C) IC 16-29-1;
(D) IC 16-30;
(E) IC 12-28-4; or
(F) IC 12-28-5;
(2) by an agency described by IC 25-1-8-1; or
(3) by the board of podiatric medicine.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-2
Order for payment; findings
Sec. 2. In addition to any other compensation awarded in a civil action involving an agency as a party, the court having jurisdiction in the case may enter an order against the agency for the payment of the reasonable fees and other expenses of a party, if the court finds that:
(1) the party files a written notice of the party's intent to seek reimbursement under this chapter (or IC 34-2-36 before its repeal) not later than thirty (30) days after the party files any pleading or other paper with the court;
(2) the party obtained final judgment in its favor;
(3) the party has obtained substantive relief that makes it probable that the party will prevail on the merits after remand of the case to the agency, if remand is necessary;
(4) the party is:
(A) a commercial or business entity (including a sole proprietorship or a partnership) with fewer than fifty (50)

employees at the time of the:
(i) civil action; or
(ii) the agency action (as defined in IC 4-21.5-1-4) giving rise to the civil action;
but is not a subsidiary or affiliate of another entity that does not qualify as a small business under this clause; or
(B) an organization exempt from federal income taxation under Section 501 of the Internal Revenue Code;
(5) to the extent that the fees and other expenses of the party are for attorney's fees or expert witness fees, the fees are based upon the number of actual hours of service performed multiplied by a reasonable fee for the service rendered not to exceed seventy-five dollars ($75) per hour;
(6) the party filed a claim not later than thirty (30) days after a final judgment was rendered; and
(7) section 3 of this chapter does not apply.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-3
Award unauthorized; grounds
Sec. 3. The court may not award fees or other expenses against an agency if:
(1) the agency's only involvement in the case resulted from the agency's role as an arbiter of the legal rights, duties, immunities, privileges, or other legal interests of two (2) or more other parties;
(2) the agency as a party had a reasonable basis for its position;
(3) the position of the agency as a party became unjustified as a result of an intervening change in applicable law; or
(4) the fees or other expenses claimed were incurred to reimburse salaries or attorney's fees paid by a political subdivision, a state, the United States government, or a foreign province or country.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-4
Maximum amount; multiple parties
Sec. 4. A party may be awarded an amount under this chapter not exceeding ten thousand dollars ($10,000). However, if more than three (3) parties in a case are eligible for an award under this chapter, the total award made to all parties in the case may not exceed thirty thousand dollars ($30,000).
As added by P.L.1-1998, SEC.48.

IC 34-52-2-5
Payment from appropriations; warrant
Sec. 5. The agency against which an order is entered under this

chapter shall pay the award from any money appropriated to the agency. The court may order the auditor of state to draw a warrant upon the funds of the agency. The treasurer of state shall pay the warrant when any appropriated and unencumbered funds are available to the agency.
As added by P.L.1-1998, SEC.48.

IC 34-52-2-6
Report of agency
Sec. 6. (a) Each agency subject to an order to pay fees or expenses or that pays fees or other expenses under this chapter shall report annually in an electronic format under IC 5-14-6 to the general assembly the amount of fees and other expenses ordered or paid during the preceding fiscal year by that agency.
(b) In its report, the agency shall describe:
(1) the number, nature, and amount of the awards;
(2) the claims involved in the controversy; and
(3) any other relevant information to aid the general assembly in evaluating the scope and impact of these awards.
As added by P.L.1-1998, SEC.48. Amended by P.L.28-2004, SEC.174.



CHAPTER 3. COST OF TRANSCRIPTS AND CERTIFYING THE RECORD

IC 34-52-3-1
Taxation of costs
Sec. 1. When in any suit pending in any court in this state it is necessary to procure a transcript of any judgment or proceeding, or exemplification of any record, as evidence in the action, the necessary expense of procuring the transcript or exemplification shall be taxed with the other costs in the cause, and recovered as in other cases.
As added by P.L.1-1998, SEC.48.



CHAPTER 4. STAMP TAX

IC 34-52-4-1
Manner of taxation and collection
Sec. 1. In all actions, when United States Government stamps are required and used in original process, certificates, bonds, appraisements, deed of conveyance by sheriffs, and other instruments, the value of the stamp duties shall be taxed and collected as other costs in the action.
As added by P.L.1-1998, SEC.48.






ARTICLE 53. SUBROGATION

CHAPTER 1. SUBROGATION OF INSURERS IN PERSONAL INJURY ACTIONS

IC 34-53-1-1
Applicability of chapter
Sec. 1. This chapter applies to an insurer claiming subrogation or reimbursement rights to the proceeds of a settlement or judgment resulting from a legal proceeding commenced by an insured against a third party legally responsible for personal injury for which payment is made by the insurer.
As added by P.L.1-1998, SEC.49.

IC 34-53-1-2
Costs and expenses of asserting third party claim; payment by insurer out of amount received from insured
Sec. 2. An insurer claiming subrogation or reimbursement rights under this chapter shall pay, out of the amount received from the insured, the insurer's pro rata share of the reasonable and necessary costs and expenses of asserting the third party claim. These reasonable and necessary costs and expenses include and are not limited to the following:
(1) The cost of depositions.
(2) Witness fees.
(3) Attorney's fees to the lesser of:
(A) the amount contracted by the insured for the insured's portion of the claim; or
(B) thirty-three and one-third percent (33 1/3%) of the amount of the settlement.
As added by P.L.1-1998, SEC.49.

IC 34-53-1-3
Effect on insurer's right to settle subrogation claim separately
Sec. 3. This chapter does not prohibit an insurer with a subrogated property damage claim from settling the insurer's subrogation claim separately by arbitration, agreement, or suit in the insurer's own name.
As added by P.L.1-1998, SEC.49.






ARTICLE 54. JUDGMENTS

CHAPTER 1. JUDGMENTS GENERALLY

IC 34-54-1-1
Execution
Sec. 1. When a judgment is to be executed without relief from appraisement laws, it shall be so ordered in the judgment.
As added by P.L.1-1998, SEC.50.

IC 34-54-1-2
Appraisement laws; separate judgments
Sec. 2. When a plaintiff has included in one (1) action demands subject to the appraisement laws, with demands made payable without any relief from appraisement laws, the court may render separate judgments upon each demand.
As added by P.L.1-1998, SEC.50.

IC 34-54-1-3
Fiduciaries; stay of execution; valuation or appraisement
Sec. 3. A judgment recovered against a sheriff, constable, other public officer, administrator, executor, or other person or corporation, or the sureties of any or all of those persons:
(1) for money collected or received in a fiduciary capacity;
(2) for a breach of any official duty; or
(3) for money or other articles of value held in trust for another;
is collectible without stay of execution or benefit of the valuation or appraisement laws of Indiana.
As added by P.L.1-1998, SEC.50.



CHAPTER 2. CONFESSION OF JUDGMENT

IC 34-54-2-1
Personal appearance to confess judgment
Sec. 1. Any person indebted or against whom a cause of action exists may personally appear in a court of competent jurisdiction, and, with the consent of the creditor or person having the cause of action, confess judgment in the action. Judgment shall be entered accordingly.
As added by P.L.1-1998, SEC.50.

IC 34-54-2-2
Stating cause of action; release of errors
Sec. 2. The debt or cause of action shall be briefly stated in a writing to be filed and copied into the judgment. The confession shall operate as a release of errors.
As added by P.L.1-1998, SEC.50.

IC 34-54-2-3
Confession of judgment by power of attorney; procedure
Sec. 3. Whenever a confession of judgment is made by power of attorney or otherwise, the party confessing shall, at the time the party confessing executes the power of attorney or confesses judgment, make affidavit stating that:
(1) the debt is just and owing; and
(2) the confession is not made for the purpose of defrauding the person's creditors.
The affidavit shall be filed with the court.
As added by P.L.1-1998, SEC.50.



CHAPTER 3. LIMITATIONS ON CONFESSION OF JUDGMENT UNDER POWER OF ATTORNEY

IC 34-54-3-1
Applicability of chapter
Sec. 1. This chapter applies to a contract, agreement, provision, or stipulation that:
(1) gives a person a power of attorney or authority as attorney for the maker or endorser of the instrument in the name of the debtor to:
(A) appear in any court of record; and
(B) waive the service of process in an action to enforce payment of money claimed to be due on the instrument;
(2) authorizes or purports to authorize an attorney or agent, however designated, to confess judgment on the instrument for a sum of money to be ascertained in a manner other than by action of the court upon a hearing after notice to the debtor, whether with or without an attorney fee; or
(3) authorizes or purports to authorize an attorney described in subdivision (1) or (2) to:
(A) release errors and the right of appealing from a judgment described in subdivision (1) or (2); or
(B) consent to the issue of execution on the judgment.
As added by P.L.1-1998, SEC.50.

IC 34-54-3-2
Certain agreements not to be executed
Sec. 2. A person shall not execute or procure to be executed any contract, agreement, provision, or stipulation described in section 1 of this chapter:
(1) as part of or in connection with the execution of any negotiable instrument or other written contract to pay money; and
(2) before a cause of action on the instrument or contract has accrued.
As added by P.L.1-1998, SEC.50.

IC 34-54-3-3
Certain agreements void
Sec. 3. A:
(1) contract;
(2) stipulation; or
(3) power of attorney;
given or entered into before a cause of action accrues on a promise to pay is void.
As added by P.L.1-1998, SEC.50.

IC 34-54-3-4
Certain foreign judgments unenforceable      Sec. 4. (a) This section applies to all cases in which the court rendering a foreign judgment obtains or attempts to obtain jurisdiction of a judgment debtor, in whole or in part, by virtue of a contract, agreement, or stipulation that is prohibited and declared void by this chapter.
(b) An Indiana court shall not issue an execution or other process to aid or enforce the collection of any judgment that may be rendered upon a judgment that:
(1) is taken in another state or foreign country; and
(2) was founded or based upon a negotiable instrument or contract containing an agreement, stipulation, or provision that is prohibited and declared void by.
(c) A judgment described in this section may not become a lien upon real estate.
As added by P.L.1-1998, SEC.50.



CHAPTER 4. COGNOVIT NOTE PROHIBITED AS A MEANS OF CONFESSING JUDGMENT OR AUTHORIZING PAYMENT

IC 34-54-4-1
Violations
Sec. 1. A person who knowingly:
(1) procures another to:
(A) execute as maker; or
(B) endorse or assign;
a cognovit note;
(2) being the payee, endorsee, or assignee of the cognovit note, retains possession of the cognovit note; or
(3) attempts to recover upon or enforce within Indiana a judgment obtained in any other jurisdiction based upon a cognovit note;
commits a Class B misdemeanor.
As added by P.L.1-1998, SEC.50.



CHAPTER 5. JUDGMENTS IN AGREED CASES

IC 34-54-5-1
Submission of controversy to court; affidavit
Sec. 1. Parties may, either with or without process, by agreement, submit any matter of controversy between the parties to a court that would otherwise have jurisdiction of the cause, upon an agreed statement of facts to be made out and signed by the parties. However, it must appear by affidavit that:
(1) the controversy is real; and
(2) the proceedings are a good faith effort to determine the rights of the parties.
The court shall then proceed to try the cause and render judgment as in other cases.
As added by P.L.1-1998, SEC.50.

IC 34-54-5-2
Record
Sec. 2. The record consists of the following:
(1) The statement of the case.
(2) The submission.
(3) The judgment.
As added by P.L.1-1998, SEC.50.

IC 34-54-5-3
Enforcement of judgment; costs
Sec. 3. The judgment may be enforced in the same manner as if it had been rendered in an action. Costs may be enforced in the same manner as if the judgment had been rendered in an action. The judgment is subject to an appeal, unless otherwise provided in the submission.
As added by P.L.1-1998, SEC.50.



CHAPTER 6. SATISFACTION OF JUDGMENTS

IC 34-54-6-1
Satisfaction or release of judgments; recording
Sec. 1. (a) This section applies to every endorsement of payment, satisfaction, or release, in whole or in part, that is noted:
(1) on the record or margin of any judgment or decree; or
(2) on an execution or order of sale issued on a judgment and signed by the:
(A) judgment plaintiff;
(B) judgment plaintiff's attorney of record or attorney in fact; or
(C) assignee of the judgment plaintiff (whose assignment is noted on or annexed to the record of the judgment or decree and attested by the clerk);
(3) on the record of the judgment or decree; or
(4) by the sheriff upon the execution or order of sale.
(b) An endorsement of payment, satisfaction, or release described in subsection (a) operates as a satisfaction or release of the judgment or decree, or of the part of the judgment or decree so endorsed as paid, satisfied, or released, in favor of subsequent purchasers or lienholders in good faith.
(c) When the satisfaction, payment, or release is entered by an attorney in fact, that fact shall be noted on the margin of the record or the execution.
(d) The power of attorney described in subsection (c) shall be recorded in the miscellaneous records of the recorder's office.
As added by P.L.1-1998, SEC.50.

IC 34-54-6-2
Judgments recovered on bond; relief from valuation or appraisement laws
Sec. 2. All judgments recovered upon bonds, written undertakings, or recognizances executed in any legal proceeding, civil or criminal, are collectible without relief from valuation or appraisements laws of the state of Indiana.
As added by P.L.1-1998, SEC.50.



CHAPTER 7. ASSIGNMENT OF JUDGMENTS

IC 34-54-7-1
Vesting of title in assignee
Sec. 1. (a) Judgments and decrees of a court of record for the recovery of money may be assigned by the plaintiff or complainant.
(b) The assignees successively on or attached to the entry of the judgment or decree and the assignment, when attested by the clerk of the court, vests the title to the judgment or decree in each assignee successively.
As added by P.L.1-1998, SEC.50.

IC 34-54-7-2
Payments or satisfaction before notice of assignment
Sec. 2. Payments or satisfaction on a judgment or decree to the assignor are valid only if made before notice of assignment to the judgment debtor.
As added by P.L.1-1998, SEC.50.

IC 34-54-7-3
Execution
Sec. 3. In case of assignment, execution shall issue in the name of the original plaintiff or complainant, but shall be endorsed by the clerk for the use of the assignee.
As added by P.L.1-1998, SEC.50.

IC 34-54-7-4
Assignee's right to maintain actions
Sec. 4. Any action that the plaintiff or complainant has on the judgment or decree may be maintained in the name of the assignee.
As added by P.L.1-1998, SEC.50.



CHAPTER 8. INTEREST ON JUDGMENTS

IC 34-54-8-1
Inapplicability of chapter to tax refunds
Sec. 1. This chapter does not apply to IC 6-8.1-9 concerning the rate of interest.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-2
Inapplicability of chapter to judgments rendered against state
Sec. 2. This chapter does not apply to judgments rendered against the state in actions or proceedings duly authorized to be brought against the state in the court of claims for the payment of which no appropriation has been previously made.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-3
Actions against state
Sec. 3. This chapter does not authorize actions or proceedings against the state or any agency of the state.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-4
Prejudgment interest
Sec. 4. Prejudgment interest is governed by IC 34-51-4.
As added by P.L.1-1998, SEC.50.

IC 34-54-8-5
Interest on final judgments
Sec. 5. (a) This section applies to actions or proceedings in which:
(1) the state, a board, a commission, an agency, or an official is authorized by law to sue or be sued; and
(2) a money judgment is authorized by law to be entered and to be paid out of state funds in the custody of the state or in the custody of the board, commission, agency, or official.
(b) Interest attaches to a final judgment entered in an action or proceeding described in subsection (a):
(1) at the annual rate of six percent (6%); and
(2) beginning with the forty-fifth day after the rendition of the judgment.
As added by P.L.1-1998, SEC.50.



CHAPTER 9. EFFECT OF REFUSAL OF MONEY TENDER

IC 34-54-9-1
Applicability of chapter
Sec. 1. This chapter applies when:
(1) money is tendered in settlement of a demand;
(2) the settlement is refused; and
(3) the money is brought into court to keep the tender good.
As added by P.L.1-1998, SEC.50.

IC 34-54-9-2
Effect of refusal on judgment
Sec. 2. If the court or jury trying the case finds that a less sum is due on the demand than the amount tendered and brought into court, the person refusing the tender shall receive no more of the sum paid into court than the court or jury trying the case finds is due on the demand.
As added by P.L.1-1998, SEC.50.



CHAPTER 10. JUDGMENTS CONCERNING PROPERTY

IC 34-54-10-1
Recovery of personal property
Sec. 1. Judgments in actions concerning the recovery of the possession of personal property are governed by IC 32-35-2-33 and IC 32-35-2-34.
As added by P.L.1-1998, SEC.50. Amended by P.L.2-2002, SEC.102.

IC 34-54-10-2
Mortgage actions
Sec. 2. Judgments in mortgage actions are governed under IC 32-30-12.
As added by P.L.1-1998, SEC.50. Amended by P.L.2-2002, SEC.103.

IC 34-54-10-3
Purchase of property
Sec. 3. The purchase of property subject to judgment is governed by IC 32-30-13.
As added by P.L.1-1998, SEC.50. Amended by P.L.2-2002, SEC.104.



CHAPTER 11. ENFORCEMENT OF FOREIGN JUDGMENTS

IC 34-54-11-1
Filing of foreign judgment
Sec. 1. (a) A certified and exemplified copy of a foreign judgment may be filed in the office of the clerk of any court of record in a county in Indiana where the debtor resides or owns property, and is subject to IC 34-55-9-2.
(b) The clerk of the court in which the copy is filed shall treat the foreign judgment in the same manner as a judgment of an Indiana court.
(c) A foreign judgment filed under subsection (a) has the same effect and is subject to the same procedures and defenses as a judgment entered by an Indiana court.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-2
Requirements
Sec. 2. (a) A judgment creditor filing a foreign judgment under this chapter must file an affidavit with the clerk of the court in which the foreign judgment is filed at the time the foreign judgment is filed. The affidavit must set forth:
(1) the name and last known address of the judgment debtor; and
(2) the name and last known address of the judgment creditor.
(b) The judgment creditor must send notice of the filing of the foreign judgment in the same process prescribed under Indiana Trial Rule 4 through Indiana Trial Rule 4.17.
(c) The notice described in subsection (b) must contain:
(1) the name and address of the judgment creditor;
(2) the name and address of the judgment creditor's attorney, if any; and
(3) the nature and amount of the judgment creditor's claim under the foreign judgment.
(d) Execution or other process for the enforcement of a foreign judgment may not be issued earlier than twenty-one (21) days after the entry of the judgment in the judgment's original jurisdiction.
(e) Not later than twenty-one (21) days after the date notice is served to the judgment debtor by the judgment creditor or the judgment creditor's attorney, the judgment debtor may file a notice with the court in which the judgment has been filed asserting any defenses that would prohibit the judgment creditor from execution or another process for enforcement of the foreign judgment.
(f) If a judgment debtor files a timely notice under subsection (e), a foreign judgment may not:
(1) constitute a lien under IC 34-55-9-2; or
(2) be enforced by execution or another process for enforcement of the foreign judgment;
until the court in which the foreign judgment is filed has issued an

order sustaining or overruling each defense asserted in the notice filed under subsection (e).
(g) A court in which a foreign judgment is filed may issue an order staying the time within which a notice by a judgment debtor must be filed under subsection (e) if the court determines that litigation of a postjudgment motion:
(1) is appropriate; and
(2) would be available if the judgment had been obtained in an Indiana court.
(h) If a court stays under subsection (g) the time within which a notice by a judgment debtor must be filed under subsection (e), a foreign judgment may not:
(1) constitute a lien under IC 34-55-9-2; or
(2) be enforced by execution or another process for enforcement of the foreign judgment;
during the period of the stay.
(i) A creditor filing a foreign judgment is entitled to any prejudgment remedy that is available to a creditor in an Indiana court during the pendency of:
(1) the proceeding to determine the availability of a defense under subsection (e); or
(2) a stay under subsection (g).
As added by P.L.40-2003, SEC.2. Amended by P.L.238-2005, SEC.62.

IC 34-54-11-3
Filing fee
Sec. 3. (a) The filing fee for a foreign judgment is the same as the fee for filing a cause of action with the clerk of the court in which the foreign judgment is filed.
(b) All filing fees are due and payable at the time of filing.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-4
Staying enforcement of a foreign judgment
Sec. 4. (a) If the judgment debtor shows the court with whose clerk the foreign judgment is filed:
(1) that:
(A) an appeal from the foreign judgment is pending;
(B) an appeal from the foreign judgment will be taken; or
(C) a stay of execution of the foreign judgment has been granted; and
(2) that the judgment debtor has furnished the security, if any, for the judgment required under the jurisdiction in which the foreign judgment was rendered;
the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated.
(b) If:
(1) the judgment debtor shows the court grounds upon which

enforcement of a judgment of a court of Indiana would be stayed; and
(2) the judgment debtor gives the court security for the judgment debt;
the court shall stay enforcement of the foreign judgment for the same period as would be appropriate to stay enforcement for a similar judgment by an Indiana court.
As added by P.L.40-2003, SEC.2.

IC 34-54-11-5
Alternative action to enforce a foreign judgment not impaired
Sec. 5. This chapter does not impair a judgment creditor's right to bring an action to enforce a foreign judgment by other means.
As added by P.L.40-2003, SEC.2.






ARTICLE 55. EXECUTION OF JUDGMENTS

CHAPTER 1. EXECUTION OF JUDGMENTS GENERALLY

IC 34-55-1-1
Enforcement of judgments requiring payments of money or delivery of real or personal property
Sec. 1. When a judgment requires the payment of money or delivery of real or personal property, the judgment may be enforced by execution as provided in this chapter. When the judgment requires the performance of any other act, a certified copy of the judgment may be served upon:
(1) the party against whom the judgment is given; or
(2) the person or officer who is required by the judgment or by law to obey the judgment;
and the person's obedience to the judgment may be enforced. If the person refuses to obey the judgment, the person may be punished by the court as for contempt.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-2
Issuance after lapse of ten years
Sec. 2. (a) After the lapse of ten (10) years after:
(1) the entry of judgment; or
(2) issuing of an execution;
an execution can be issued only on leave of court, upon motion, after ten (10) days personal notice to the adverse party, unless the adverse party is absent or a nonresident, or cannot be found.
(b) When an execution is issued on leave of court under subsection (a), service of notice may be made by publication, as in an original action, or in a manner as the court directs. Leave shall not be given unless it is established by the oath of the party or other satisfactory proof that the judgment or part of the judgment remains unsatisfied and due.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-3
Three kinds of executions
Sec. 3. There are three (3) kinds of executions:
(1) Execution against the property of the judgment debtor.
(2) Execution against the person of the judgment debtor.
(3) Execution for the delivery of the possession of real or personal property, or such delivery with damages for withholding real or personal property.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-4
Executions issued to sheriffs      Sec. 4. Executions may be issued to the sheriffs of different counties at the same time. However, the plaintiff shall pay the costs upon all executions not necessary to the collection of the plaintiff's judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-5
Form of execution
Sec. 5. The execution must:
(1) issue in the name of the state;
(2) be directed to the sheriff of the county;
(3) be sealed with the seal of the court; and
(4) attested by the clerk of the court.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-6
Reference to judgment in execution
Sec. 6. The execution must intelligibly refer to the judgment, stating:
(1) the court where and the time when rendered;
(2) the names of the parties;
(3) the amount, if the judgment is for money; and
(4) the amount actually due on the judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-7
Requirements of sheriff in execution
Sec. 7. The execution must require the sheriff to do the following:
(1) If the execution is against the property of the judgment debtor, the execution must require the sheriff to satisfy the judgment out of the property of the debtor, subject to execution.
(2) If the execution is against real or personal property in the hands of personal representatives, heirs, devisees, legatees, tenants of real property, or trustees, the execution must require the sheriff to satisfy the judgment out of that property.
(3) If the execution is against the body of the judgment debtor, the execution must require the sheriff to arrest the debtor and commit the debtor to the jail of the county until the debtor pays the judgment or is discharged according to law.
(4) If the execution is for the delivery of the possession of real or personal property, the execution:
(A) must require the sheriff to deliver the possession of the property, particularly describing the property to the party entitled to the property; and
(B) may at the same time require the sheriff to satisfy any costs, damages, rents, or profits recovered by the judgment out of the property of the party against whom the judgment was rendered, subject to execution.
The value of the property for which the judgment was recovered must be specified in the execution if a delivery cannot be made,

and shall, in that respect, be considered an execution against property.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-8
Executions against body; when issued
Sec. 8. An execution against the body shall not be issued while an execution against the property remains unreturned.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-9
Executions against property; when issued
Sec. 9. An execution against the property shall not be issued while there is an execution against the body unreturned.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-10
Execution against body or property; issuance to sheriff
Sec. 10. (a) When the execution is against the property or body of the judgment debtor, the execution may be issued to the sheriff of any county in Indiana.
(b) When the execution requires the delivery of real or personal property, the execution must be issued to the sheriff of the county where the property or part of the property is located.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-11
Return of execution
Sec. 11. (a) Except as provided in subsection (b), the execution shall be returned not later than ninety (90) days after the date of the execution.
(b) The judgment creditor, at the time of filing praecipe for execution, may designate any other time less than ninety (90) days for the return of the execution. In that case, the execution shall be returned within the time fixed by the judgment creditor.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-12
Execution against goods and chattels; priorities
Sec. 12. (a) When an execution against the property of any person is delivered to an officer to be executed, the goods and chattels of the person within the jurisdiction of the officer is bound from the time of the delivery.
(b) If there are several executions against the same defendant in the hands of different officers, that execution, without regard to the time of its delivery under which the first levy is made, has the preference, and all liens created by the prior delivery of any other execution are divested in favor of the execution first levied.
As added by P.L.1-1998, SEC.51.
IC 34-55-1-13
Endorsement by sheriff
Sec. 13. The sheriff receiving an execution shall endorse on the execution the year, month, day, and hour when the sheriff received the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-14
Executions against principal and surety; principal's property first
Sec. 14. If it appears upon the face of an execution or by the endorsement of the clerk that of those persons against whom the execution is issued, any one (1) person is surety for another, the property of the principal shall be first sold, unless the surety directs otherwise.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-15
Issuance on Sunday
Sec. 15. An execution may be issued and executed on Sunday whenever an affidavit is filed by the plaintiff or another person on the plaintiff's behalf, stating that the plaintiff has reason to fear and believe that the plaintiff will lose the judgment unless process is issued on Sunday.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-16
Clerk's endorsement on Sunday service
Sec. 16. The clerk shall endorse on the execution that the defendants are not privileged from service on Sunday.
As added by P.L.1-1998, SEC.51.

IC 34-55-1-17
Sheriff; death or vacancy in office
Sec. 17. If the sheriff dies or leaves office before the return of an execution, the sheriff's successor or other officer authorized to discharge the duties of the office shall proceed in the same manner that the sheriff should have done.
As added by P.L.1-1998, SEC.51.



CHAPTER 2. STAY OF EXECUTION

IC 34-55-2-1
Bail for stay of executions; entry on record
Sec. 1. The bail for stay of execution may be taken and approved by the clerk and the recognizance entered of record at any time before the stay of execution expires. The undertaking in the recognizance is for the payment of the judgment, interest, and costs that may accrue at or before the expiration of the stay of execution. The recognizance shall be written immediately following the entry of the judgment and signed by the bail.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-2
Return of execution upon entry of bail
Sec. 2. When bail is entered after execution is issued, the clerk shall immediately notify the sheriff of the stay of execution. The sheriff shall immediately return the execution, noting the sheriff's actions on the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-3
Execution issued for want of bail; clerk's endorsement
Sec. 3. When execution issues for want of bail before the stay of execution expires, the clerk shall endorse on the execution:
(1) the date of the judgment; and
(2) that the execution is repleviable.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-4
Stay of execution for remainder of term
Sec. 4. In a case described in section 3 of this chapter, the defendant may have a stay of execution for the remainder of the term of the stay of execution by putting in bail, approved by the sheriff, and endorsed on the stay and signed by the surety.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-5
Return of execution by sheriff; copy of recognizance on execution docket
Sec. 5. The sheriff, having taken the bail, shall immediately return the execution, with the sheriff's actions noted on the execution to the clerk's office. The clerk shall copy the recognizance in the execution docket. The recognizance has the same force as if taken by the clerk.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-6
Relinquishment of property levied before stay of execution
Sec. 6. All:         (1) property levied on before stay of execution; and
(2) written undertakings for the delivery of personal property to the sheriff;
shall be relinquished by the officer upon bail for the stay of execution being entered.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-7
Recognizance of bail; effect of judgment confessed
Sec. 7. Every recognizance of bail, taken as provided in this chapter, has the effect of a judgment confessed, from the date of the recognizance, against the person and property of the bail.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-8
Praecipe and fee bill
Sec. 8. (a) An execution shall not be issued in any cause except on the written praecipe of:
(1) a party to the suit;
(2) the party's representatives or assigns; or
(3) the party's attorney of record.
(b) A fee bill shall not be issued unless the fee bill is ordered by the person to whom the fees or a part of the fees are due. However, the clerk shall receive nothing for any fee bill issued for the clerk's own fees.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-9
Joint executions
Sec. 9. At the expiration of the stay, the clerk shall issue a joint execution against the property of all the judgment debtors and replevin bail. The sheriff shall first levy upon the property of the judgment defendants, if sufficient property can be found. If not, the sheriff shall, without delay, levy the execution upon the property of the bail. However, no property of the bail shall be sold while property of the original judgment debtor, subject to the execution, can be found in the county.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-10
When stays not allowed
Sec. 10. (a) A stay of execution is not allowed upon any judgment recovered against any officer, person, or corporation, or the sureties of an officer, person, or corporation, for money received in a fiduciary capacity, or for a breach of any official duty.
(b) The clerk shall immediately issue executions upon judgments described in subsection (a), returnable in ninety (90) days, and endorsed "not repleviable". It shall be so ordered in the judgment.
As added by P.L.1-1998, SEC.51.
IC 34-55-2-11
Sureties' objections to stay
Sec. 11. When any court renders judgment against two (2) or more persons, any of whom are sureties for any other or others in the contract on which the judgment is founded, there shall be no stay of execution on the judgment if the sureties object at the time of rendering the judgment. It shall be so ordered by the court unless surety for the stay of execution will undertake specially to pay the judgment, in case the amount of the judgment cannot be levied of the principal defendant.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-12
Surety for stay; request for immediate execution
Sec. 12. A surety for the stay of execution may file with the clerk an affidavit, stating that the surety truly believes that the surety will be liable for the judgment, interest, and costs unless execution issues immediately. The clerk shall immediately issue execution unless other sufficient bail is entered before the clerk or sheriff as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-2-13
Entry of other bail; effect
Sec. 13. If other sufficient bail is entered, it shall have the force of the original bail entered before the filing of the affidavit and shall discharge the original bail.
As added by P.L.1-1998, SEC.51.



CHAPTER 3. LEVY OF EXECUTION

IC 34-55-3-1
Service by sheriff and offer to sell
Sec. 1. When an execution against the property of any person is issued to the sheriff, the sheriff shall:
(1) serve the execution upon the defendants in the county and levy the execution, if not paid, upon property; and
(2) make at least one (1) offer to sell property levied upon within sixty (60) days after the execution comes to the sheriff, if property can be found, unless otherwise directed by the plaintiff or the plaintiff's agents.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-2
Currency and bank notes
Sec. 2. Current coin and lawful money, and bank notes the plaintiff is willing to receive as money, may be levied upon and returned on execution, without sale, as so much money collected.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-3
Bills, notes, drafts, and checks
Sec. 3. Bills, notes, drafts, checks, or other evidences of debt, issued by any monied corporation or bank, or by Indiana or the United States, and circulating as money, may be levied upon as personal property and sold on execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-4
Goods and chattels pledged, assigned, or mortgaged
Sec. 4. Goods and chattels pledged, assigned, or mortgaged as security for any debt or contract may be levied upon and sold on execution against the person making the pledge, assignment, or mortgage. The purchaser is entitled to the possession upon complying with the conditions of the pledge, assignment, or mortgage.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-5
Shares of stock
Sec. 5. (a) Shares of stock in any corporation or company may be levied upon and sold in the county where the office and books, showing the shares of stock and stockholders of the corporation or company, are kept.
(b) The sheriff shall transfer the stock, subject to the rights of the corporation or company.
(c) The sheriff is entitled to access to the books of any corporation or company in the sheriff's county for the purpose of making the

levy. If refused access, the court shall enforce the right.
(d) The shares of stock subject to be levied upon are bound by the execution from the time of the levy. When the levy is made, the sheriff shall leave the notice of the levy with the officers of the company. The levy constitutes a lien upon the stock from the time of the levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-6
Debt or cause of action
Sec. 6. Any debt or cause of action, which is assignable, may be levied upon, when given up by the defendant, and sold on execution, in the same manner as other personal property.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-7
Debt or thing in action; assignment and delivery to purchaser
Sec. 7. The sheriff making the sale of any debt or thing in action shall assign and deliver the debt or thing in action to the purchaser. The assignment has the same effect as if made by the execution defendant at the time of making the levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-8
Actions involving assignments; pleading
Sec. 8. In any action in which the assignment is declared upon or stated, it is not necessary to plead or prove any judgment or execution, by virtue of which the sale was made, nor to prove the execution of the assignment, unless the assignment is denied under oath.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-9
Designated and undesignated property
Sec. 9. (a) When an execution issues against the real or personal property of any person, the sheriff shall levy the execution, first upon that part of the property designated by the person, if there is no reasonable doubt that the person is the owner of the property and if designated in time to enable the sheriff to levy and sell without unnecessary delay.
(b) If no property is designated as described in subsection (a), the sheriff shall levy the execution upon any property of the debtor that can be found, subject to execution.
(c) If the designated property is insufficient to satisfy the execution, the sheriff shall levy the execution upon other property, subject to execution, as can be most readily found, sufficient, in addition to the property designated, to satisfy the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-3-10 Personalty and real estate; order of levy and sale
Sec. 10. In all cases where the personal estate of the debtor, subject to execution, is insufficient to satisfy the execution, the real estate is exempt from levy and sale until the personal estate is levied upon and sold, unless the debtor directs otherwise. The principal messuage, lands, or tenements of the debtor, or upon which the debtor may reside, shall not be levied upon unless other property cannot be found sufficient to satisfy the execution in the hands of the sheriff.
As added by P.L.1-1998, SEC.51.



CHAPTER 4. APPRAISEMENT

IC 34-55-4-1
Sales for less than two-thirds appraised value prohibited
Sec. 1. Property shall not be sold on any execution or order of sale issued out of any court for less than two-thirds (2/3) of the appraised cash value of the property, exclusive of liens and encumbrances, except where otherwise provided by law.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-2
Sheriff to ascertain cash value
Sec. 2. The sheriff, immediately upon levying an execution, shall proceed to ascertain the cash value of the property levied upon.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-3
Appraisers; selection; duties
Sec. 3. (a) For the purpose of appraising the cash value of property:
(1) two (2) disinterested householders of the neighborhood where the levy is made shall be selected as appraisers, one (1) of whom shall be selected by each of the parties or their agents; or
(2) in the absence of either party or the party's agent, or upon the failure or refusal of either party after three (3) days notice by the sheriff, to make the selection, the sheriff shall proceed to select the appraisers.
(b) The appraisers shall immediately proceed to appraise the property according to its cash value at the time, deducting liens and encumbrances. In case of their disagreement as to the value, the sheriff shall select a like disinterested appraiser, and, with the disinterested appraiser's assistance, shall complete the valuation. The appraisement of any two (2) of them shall be considered the cash value.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-4
Failure of appraiser to act; successor
Sec. 4. If an appraiser fails to act or to complete the valuation, another appraiser shall be chosen, as provided in this chapter.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-5
Lists of liens and encumbrances
Sec. 5. It is not the duty of the sheriff or the appraisers to ascertain the amount of liens and encumbrances. However, either party may furnish the sheriff with a list of liens and encumbrances, with the amount and nature of each. As added by P.L.1-1998, SEC.51.

IC 34-55-4-6
Schedule of property levied on
Sec. 6. The sheriff shall furnish the appraisers a schedule of the property levied on, with the encumbrances made known to the sheriff. The appraisers shall proceed to fix and set down opposite to each tract, lot, or parcel of real estate, and of the several articles of personal property, the cash value, deducting liens and encumbrances. The appraisers shall return the schedule to the sheriff.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-7
Oath of appraisers
Sec. 7. (a) The appraisers shall take and subscribe an oath, annexed to the appraisement, to the effect that:
(1) the property mentioned in the schedule is, to the best of their judgment, worth the sums specified in the appraisement; and
(2) the appraisement is the fair cash value of the property at the time, exclusive of liens and encumbrances.
(b) The sheriff may administer and attest the oath described in subsection (a).
As added by P.L.1-1998, SEC.51.

IC 34-55-4-8
Purchaser's rights regarding encumbered property
Sec. 8. (a) Subject to subsection (b), where any property is sold subject to liens and encumbrances, the purchaser may:
(1) pay the liens and encumbrances and hold the property discharged from all claims of the execution defendant; or
(2) hold the property subject to be redeemed by the execution defendant, or the execution defendant's heirs, or assigns, by paying to the purchaser, or the purchaser's heirs or assigns, the purchase money, with interest.
When redeemed, the purchaser shall have the growing crops and shall not be accountable for rents and profits, but the purchaser shall account for waste.
(b) This section does not deprive a party from the right to redeem when authorized by statute.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-9
Unsold property; sheriff's duty
Sec. 9. When any property levied on remains unsold, the sheriff shall, when the sheriff returns the execution, return the appraisement with the execution, stating in the sheriff's return the failure to sell and the cause of the failure.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-10 Continuance of lien on unsold property
Sec. 10. (a) The lien of the levy upon the property shall continue, and the clerk, when directed by the plaintiff, shall immediately issue another execution:
(1) reciting the return of the former execution and the levy and failure to sell; and
(2) directing the sheriff to satisfy the judgment out of the unsold property, if the unsold property is sufficient.
(b) If the property is not sufficient, the sheriff shall satisfy the judgment out of any other property of the debtor subject to execution. However, the lien as to personal property continues only for thirty (30) days (unless a second execution is issued) from the time of the return. At that time, the property shall be released to bona fide purchasers for value and to the levies of writs on other judgments. The levy shall, as between the parties, be considered vacated. As to real property, the levy of the writ shall be discharged after six (6) months.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-11
Unsold property; revaluation and reoffer
Sec. 11. Whenever any property levied upon remains unsold for want of buyers, the plaintiff may cause the property to be reoffered at any time before the return day of the execution, at the plaintiff's costs, as often as the plaintiff may direct. In case of the sale of the property, the costs of the offer and sale shall be taxed against the defendant. Either party may have a revaluation of the property, at that party's costs, after any offer to sell.
As added by P.L.1-1998, SEC.51.

IC 34-55-4-12
Fraudulent transfers or conveyances
Sec. 12. Property conveyed by a debtor with intent to hinder, delay, or defraud creditors shall be sold without appraisement.
As added by P.L.1-1998, SEC.51.



CHAPTER 5. PERSONAL PROPERTY TAKEN IN EXECUTION OF JUDGMENT

IC 34-55-5-1
Return of property to execution defendant
Sec. 1. (a) Any personal property taken in execution may be returned to the execution defendant by the sheriff, upon the delivery by the defendant to the sheriff of a written undertaking described in subsection (b).
(b) The written undertaking must be:
(1) payable to the execution plaintiff, with sufficient surety to be approved by the sheriff; and
(2) to the effect that the property shall be delivered to the sheriff at a time and place named in the undertaking, to be sold:
(A) according to law; or
(B) for the payment to the sheriff of:
(i) the appraised value of the property; or
(ii) if the property has not been appraised, the fair value of the property.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-2
Appraisal of property
Sec. 2. (a) Before the sheriff delivers any part of the property to the defendant, the sheriff shall cause the property to be appraised in the manner prescribed by law when an appraisement of the property is required.
(b) The defendant may sell or dispose of the property, paying the officer the full appraised value of the property.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-3
Nondelivery of property; duty of sheriff to levy and sell
Sec. 3. In case of the nondelivery of the property according to the undertaking, the sheriff shall levy upon and sell the property, or any other property of the defendant, as soon as practicable, at any time before the return day of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-4
Forfeiture of undertaking; endorsement
Sec. 4. Upon the forfeiture of the written undertaking, the officer shall immediately return it endorsed "forfeited" to the clerk's office for the use of the plaintiff.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-5
Actions on undertakings; damages
Sec. 5. The written undertaking is valid in law. An action may be brought on the written undertaking, whenever the condition of the

written undertaking is broken, and on recovery. The value of the property so taken, with damages not exceeding ten percent (10%) on the value, shall be assessed in favor of the plaintiff. However, the recovery may not exceed the amount due on the execution, and ten percent (10%) on the principal.
As added by P.L.1-1998, SEC.51.

IC 34-55-5-6
Execution without stay
Sec. 6. On judgment obtained on the written undertaking, execution shall issue immediately, without stay, returnable in thirty (30) days, and the sheriff shall not return to the execution defendant any property levied on, except upon payment of the judgment.
As added by P.L.1-1998, SEC.51.



CHAPTER 6. SALE OF PROPERTY ON EXECUTION

IC 34-55-6-1
Real estate; rents and profits to be first offered for sale
Sec. 1. The estate or interest of the judgment debtor in any real estate shall not be sold on execution until the rents and profits of the real estate has been first offered for sale at public auction for a period not exceeding seven (7) years. However, if the real estate does not sell for a sum sufficient to satisfy the execution, the estate or interest of the judgment debtor shall be sold by virtue of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-2
Manner of sale
Sec. 2. A sheriff shall sell property on execution in a manner that is reasonably likely to bring the highest net proceeds from the sale after deducting the expenses of the offer to sell and sale.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-3
Auctions
Sec. 3. Upon prior petition of the debtor or any creditor involved in the execution proceedings, the court in its order of execution shall order the property sold by the sheriff through the services of an auctioneer if the court determines that:
(1) a sale is economically feasible; or
(2) all the creditors in the proceedings agree to both that method of sale and the compensation to be paid the auctioneer.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-4
Auctioneer's conduct; advertising
Sec. 4. An auctioneer engaged by a sheriff under this chapter shall conduct the auctioneer's activities as appropriate to bring the highest bid for the property on execution. The advertising conducted by the auctioneer is in addition to any other notice required by law.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-5
Auctioneer's fee and expenses
Sec. 5. (a) The auctioneer's fee shall be a reasonable amount stated in the court's order. However, if the sale by use of an auctioneer has not been agreed to by the creditors in the proceedings and the sale price is less than the amount set out in section 3 of this chapter, the auctioneer is entitled only to the auctioneer's advertising expenses plus one hundred dollars ($100).
(b) The amount due the auctioneer for the auctioneer's expenses and fee, if any, shall be paid as a cost of the sale from the sale

proceeds before the payment of any other payment from the sale proceeds.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-6
Rents and profits; sale and appraisal
Sec. 6. Rents and profits may be sold as other property, the appraisers setting down the value of each year separately.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-7
Rents and profits; maximum term of lease
Sec. 7. If rents and profits are sold under section 6 of this chapter (or IC 34-1-39-2 before its repeal), only the number of years of rents and profits not exceeding seven (7) years shall be sold as will satisfy the execution, and no more. The sheriff shall execute a lease to the purchaser for the term sold.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-8
Real estate; sale at public auction
Sec. 8. (a) Real estate, including chattels real, taken by virtue of an execution, shall be sold at public auction at:
(1) the courthouse of the county in which the real estate is located; or
(2) another location that is reasonably likely to draw higher bids for the real property.
(b) If the estate consists of several lots, tracts, and parcels, each lot, tract, or parcel shall be offered for sale separately. No more of any real estate shall be offered for sale than is necessary to satisfy the execution, unless the real estate is not susceptible of division.
(c) When real estate which is not susceptible of division is ordered to be sold on any decree or judgment, and the real estate is traversed by the line between two (2) counties, the real estate may be advertised and sold in either county.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-9
Real estate; notice requirements for sale
Sec. 9. (a) A sale of real estate, on execution, shall be advertised by the sheriff for at least twenty (20) days successively, next before the day of sale, by:
(1) posting written or printed notices of the sale in three (3) public places in the township in which the real estate is located;
(2) posting a like advertisement at the door of the courthouse of the county; and
(3) advertising the sale for three (3) weeks successively in a newspaper:
(A) of general circulation;
(B) printed in the English language; and             (C) published in the county where the real estate is located.
(b) However, if the sheriff is not able to procure the publication of the notice in a newspaper of general circulation, published within the sheriff's county, the sheriff may dispense with the publication of the notice. The land may be sold without the required publication, but the sheriff shall, in the sheriff's return of the writ, state the sheriff's inability to procure the publication. The return has the same effect in evidence as the official returns of sheriffs in other cases.
(c) In a notice under this section, the sheriff must include the following:
(1) A statement of the date, time, and place of the sale.
(2) A description of the location of the property that includes, for informational purposes only, the location of each property by street address, if any, or other common description of the property other than legal description. However, a misstatement in the informational statement under this subdivision does not invalidate an otherwise valid sale.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-10
Personal property; notice requirements for sale
Sec. 10. Previous notice of the time and place of the sale of any personal property on execution shall be given for ten (10) days successively by posting written notices of the sale in at least three (3) of the most public places in the township where the sale is to be made.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-11
Personal property; sale at public auction
Sec. 11. (a) Personal property shall not be sold unless the personal property is present and subject to the view of those persons attending the sale.
(b) Personal property shall be sold at public auction, in such lots and parcels as calculated to bring the highest price.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-12
Insufficient levy; further levy and sale
Sec. 12. If the property levied on does not sell for a sum sufficient to satisfy the execution, the sheriff shall:
(1) make a further and sufficient levy, if sufficient property can be found;
(2) proceed as upon the first levy; and
(3) return the sheriff's actions on the further levy.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-13
Unsatisfied execution; issuance of new execution
Sec. 13. The clerk, upon the return of an execution unsatisfied,

shall issue another execution upon the judgment, and endorse on the execution the amount of money, if any, levied by the former execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-14
Real estate; sheriff's deed
Sec. 14. (a) Upon the sale of real estate, by virtue of an execution, and the payment of the purchase money, the sheriff making the sale (or in case of the sheriff's death or going out of office, the sheriff's successor) or any officer authorized to discharge the duties of the office shall execute and deliver to the purchaser a deed of conveyance for the premises.
(b) A deed of conveyance delivered under subsection (a) is valid and effectual to convey all the right, title, and interest of the execution debtor to the purchaser, except any right of redemption, as provided by law.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-15
Real estate; conveyance of land to heirs or devisees of deceased purchaser
Sec. 15. If the purchaser of real estate upon execution, who has paid the purchase money for the real estate, dies before a deed of conveyance is executed to the purchaser, the sheriff shall convey the real estate to the heirs or devisees of the deceased person.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-16
Procedural violations by sheriff; penalties
Sec. 16. (a) A sheriff who:
(1) sells any real estate without giving the previous notice required by this chapter (or IC 34-1-39 before its repeal); or
(2) sells the real estate otherwise than in the manner prescribed by this chapter;
shall forfeit and pay to the injured party not less than ten dollars ($10) nor more than two hundred dollars ($200) in addition to other damages the party may have sustained.
(b) Damages under subsection (a) may be recovered from the sheriff or from the sheriff and the sheriff's sureties in an action on the sheriff's official bond.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-17
Purchase of property by sheriff or deputies; sale void
Sec. 17. If a sheriff or the sheriff's agent making sale of property on execution directly or indirectly purchases the property, the sale is void.
As added by P.L.1-1998, SEC.51.
IC 34-55-6-18
Failure of purchaser to pay for property; damages
Sec. 18. Whenever the purchaser of property sold on execution fails or refuses to pay the purchase money, the purchaser is liable, on motion made by the sheriff or the execution plaintiff or defendant in the proper court on five (5) days notice, to a judgment for the amount of:
(1) the purchase money;
(2) damages not exceeding ten percent (10%);
(3) interest; and
(4) costs.
No stay of execution shall be allowed upon the judgment.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-19
Failure of purchaser to pay for property; resale of property; damages
Sec. 19. (a) As an alternative to the procedure set forth in section 18 of this chapter, the sheriff may reexpose and sell the property on the same or any subsequent day according to law. If the amount bid at the second sale does not equal the amount bid at the first sale and the costs of the second sale, the first purchaser is liable for:
(1) the deficiency;
(2) damages not exceeding ten percent (10%);
(3) interest; and
(4) costs;
to be recovered by a like notice and motion as provided in section 18 of this chapter.
(b) If the sheriff sells on a subsequent day, the sheriff shall readvertise as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-20
Limitation on use of mail
Sec. 20. When an execution is issued to any county other than the county in which the judgment is rendered, return may be made by mail. However, money may not be sent by mail, except by the direction of the party entitled to the money or that party's attorney.
As added by P.L.1-1998, SEC.51.

IC 34-55-6-21
Surplus of execution sale; disposition
Sec. 21. When property is sold on execution for more than will satisfy the execution, including interest and costs, the sheriff shall pay the overplus to the execution debtor on whom it was levied, or to the execution debtor's assigns, unless the execution debtor is notified of the existence of liens to the payment of which the overplus should be applied. In that event, the execution debtor shall return the money, which is to be disposed of as the court directs.
As added by P.L.1-1998, SEC.51.



CHAPTER 7. LIABILITY OF SHERIFF TO PAY MONEY COLLECTED ON EXECUTION

IC 34-55-7-1
Time of paying over money
Sec. 1. When the sheriff has collected any money on execution, the sheriff shall pay over the money at the earliest opportunity, unless enjoined.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-2
Neglect or refusal of sheriff to levy or sell; liability
Sec. 2. If a sheriff neglects or refuses to levy upon or sell any property justly liable to execution when the levy or sale might have been done, the sheriff is liable for the value of the property, not to exceed the amount necessary to satisfy the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-3
Neglect or refusal of sheriff to return execution; liability
Sec. 3. If a sheriff neglects or refuses to return any execution as required by law, or makes a false return on the execution, the sheriff is liable for the amount the sheriff might and should have levied by virtue of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-4
Neglect or refusal of sheriff to pay over money collected on execution; liability
Sec. 4. If a sheriff neglects or refuses on demand to pay over any money collected on execution to the execution creditor, the execution creditor's agent or attorney, or the execution debtor when entitled, the sheriff is liable for the amount withheld.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-5
Additional damages
Sec. 5. In all cases described in sections 2, 3, and 4 of this chapter, the plaintiff shall, in addition to the amount of liability, recover from the sheriff:
(1) legal interest; and
(2) damages not exceeding ten percent (10%) on the principal sum recovered.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-6
Actions against sheriff; procedure
Sec. 6. (a) Recovery under section 5 of this chapter may be made by:         (1) motion against the officer in the proper court upon ten (10) days notice; or
(2) action on the bond of the sheriff.
(b) The proceedings in this section may be commenced immediately upon the default of the sheriff, either before or after the return day of the execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-7
Return of execution
Sec. 7. (a) Every execution shall be returned immediately upon being satisfied by the collection of the money or upon order of the plaintiff or the plaintiff's agent endorsed on the execution.
(b) When the return day of an execution falls on Sunday, the execution shall be returned on the following Monday.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-8
Failure to give notice of sale to defendant; plaintiff required to submit refunding bond
Sec. 8. If:
(1) the sheriff sells the property of a nonresident or other person upon an execution issued on a judgment recovered against the person in a case where publication has been provided; and
(2) no personal notice of the pendency of the action was given to the defendant;
the plaintiff may not receive any of the proceeds of the sale until the plaintiff has filed in the clerk's office a written undertaking, with surety, to be approved by the clerk, to the effect that the plaintiff will refund the money about to be received by the plaintiff, or so much of the money as is necessary, if the judgment is afterwards annulled or set aside and the defendant shows that the plaintiff's claim is unfounded in whole or in part. However, surety to refund is not required in cases of attachment.
As added by P.L.1-1998, SEC.51.

IC 34-55-7-9
Death of defendant; effect
Sec. 9. The death of a defendant, after the execution is placed in the hands of the sheriff to be executed, does not affect the sheriff's proceedings, except that the amount of property allowed absolutely to the surviving spouse of the decedent is exempt from levy and sale under the execution.
As added by P.L.1-1998, SEC.51.



CHAPTER 8. PROCEEDINGS SUPPLEMENTARY TO EXECUTION

IC 34-55-8-1
Unsatisfied execution; order requiring judgment debtor to appear
Sec. 1. If an execution against the property of the judgment debtor or any of several debtors in the same judgment is returned unsatisfied, in whole or in part, the judgment creditor, after the return is made, is entitled to an order to be issued by any circuit, superior, or city court in the jurisdiction to which the execution issued that requires the judgment debtor to appear before the court to answer concerning the judgment debtor's property, income, and profits within the county to which the execution was issued.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-2
Refusal of judgment debtor to apply assets to judgment; order requiring
Sec. 2. (a) If, after the issuing of an execution against property, the execution plaintiff or other person on the execution plaintiff's behalf makes and files with the clerk of any court of record of any city, county, or township an affidavit:
(1) stating to the effect that a judgment debtor, residing in the territorial jurisdiction of the court, has property, income, or profits that the judgment debtor unjustly refuses to apply toward the satisfaction of the judgment; and
(2) describing the property, income, or profits;
the court shall issue a subpoena requiring the judgment debtor to appear immediately before the court, at a specified time and place, to answer concerning the affidavit.
(b) Proceedings described in subsection (a) may subsequently be held for the application of the property, income, or profits of the judgment debtor toward the satisfaction of the judgment as provided upon the return of an execution.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-3
Arrest of debtor authorized
Sec. 3. When the plaintiff or the plaintiff's agent or attorney, at the time of applying for the order or at any time afterwards, makes and files an affidavit with the court, stating that:
(1) there is danger of the debtor leaving the state or concealing himself or herself; and
(2) there is reason to believe the debtor has property, rights, credits, moneys, or effects that the debtor unjustly refuses to apply to the judgment, with intent to defraud the creditor;
the court shall issue to the sheriff of the county an order of arrest and bail.
As added by P.L.1-1998, SEC.51.
IC 34-55-8-4
Arrest of debtor; bond
Sec. 4. The sheriff, after taking the execution debtor into custody upon the order of arrest, shall require the execution debtor to enter into a written undertaking to the plaintiff, with surety, to be approved by the officer, that:
(1) the execution debtor will attend before the court and obey the order made by the court; and
(2) the execution debtor will not, in the meantime, dispose of any part of the execution debtor's property that is not exempt from execution.
If the execution debtor defaults on the written undertaking, the execution debtor shall be committed to prison. Upon breach of the written undertaking, the plaintiff is entitled to the amount of the value of the property unlawfully withheld or disposed of.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-5
Third parties; when required to appear
Sec. 5. (a) Except as provided in subsections (b) and (c):
(1) after the issuing or return of an execution against the property of the judgment debtor or any one (1) of the several debtors in the same judgment; and
(2) upon an affidavit that any person, corporation (municipal or otherwise), the state, or any subdivision or agency of the state:
(A) has property of the judgment debtor; or
(B) is or will be periodically indebted to the judgment debtor in any amount (although the amount shall be determined periodically as it becomes due and payable, which together with other property claimed by the judgment debtor as exempt from execution, exceeds the amount of property exempt by law);
such person, corporation, any member of the corporation, the auditor of state, or auditing officer of the municipal corporations, subdivisions, or agencies of the state may be required to appear and answer concerning the affidavit, as provided by this chapter.
(b) The persons described in this section shall not be required to appear personally in court unless the judge of the court orders their personal appearance.
(c) The court may order interrogatories to be submitted and the interrogatories to be answered by the persons described in subsection (a). The interrogatories shall be submitted by the parties. The clerk of the court shall transmit by registered mail a copy of:
(1) the interrogatories, with blanks for answer; and
(2) the order of the court ordering the interrogatories answered;
to the person, corporation, member of the corporation, the auditor of state, or the auditing officer of the municipal corporations, subdivisions, or agencies of the state required to answer the interrogatories. On receipt of the interrogatories and order, the

person, corporation, member of the corporation, auditor of state, or the auditing officer of the municipal corporations, subdivisions, or agencies of the state shall answer the interrogatories and return the interrogatories to the clerk by registered mail or personally. The court may compel answers to the interrogatories.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-6
Witnesses
Sec. 6. (a) Witnesses may be required to appear and testify in the proceeding provided for in this chapter.
(b) Either party may examine the other as a witness in the same manner as upon the trial of an issue, or the plaintiff may waive the answer of the debtor and rely upon other testimony.
(c) All examinations and answers under this section shall be made on the oath of the party. However, when a corporation answers, the answers shall be on the oath of an officer of the corporation.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-7
Order requiring application of property to debt and forbidding transfer; liens; order for placing hold on deposit account; hearing; order releasing hold
Sec. 7. (a) After a hearing of which the judgment debtor has been notified, the court may order:
(1) any property, income, or profits of the judgment debtor not exempt from execution or process, in the hands either of the judgment debtor or of any other person; or
(2) any debt due to the judgment debtor;
to be applied to the satisfaction of the judgment and forbid transfers of property and choses in action.
(b) The judge may order that:
(1) the judgment or execution is a continuing lien upon the income or profits of the judgment debtor in the hands either of the judgment debtor or any other person, governmental officer, or corporation from the date the order is served upon the person, governmental officer, or corporation indebted to the judgment debtor to the extent that the lien, together with all similar liens, is permitted under IC 24-4.5-5-105; and
(2) the court may enforce all orders and decrees in the premises, by attachment or otherwise.
(c) A court in an action for proceedings supplementary to execution shall issue an order directing a depository financial institution (as defined in IC 28-9-2) to place a hold on a deposit account in which the judgment debtor has an interest, either individually or jointly with another person, whenever the conditions prescribed under IC 28-9-3-4(d)(1) through IC 28-9-3-4(d)(3) are met. An order issued under:
(1) is subject to the limitations as to duration of the restriction and the amount to be restricted as specified under IC 28-9-4-2;

and
(2) may be terminated or modified to reflect valid exemptions of a depositor that the court has considered.
(d) If an order for the placing of a hold on a deposit account is issued under subsection (c), a person whose deposit account is affected may request a hearing from the court on the matter of:
(1) the person's right to claim certain funds in the person's deposit account as exempt from garnishment; and
(2) whether the hold should be removed by the court.
(e) If a court receives a request for a hearing under subsection (d), the court shall hold a hearing on the matter within five (5) days (excluding Saturdays, Sundays, and legal holidays) after the court receives the request.
(f) If a person whose deposit account is affected by the order issued under subsection (c) files an affidavit with the court stating that the funds in the account are exempt from garnishment, the court may issue an order releasing the hold on the account without first conducting a hearing.
As added by P.L.1-1998, SEC.51. Amended by P.L.1-1999, SEC.76.

IC 34-55-8-8
Cost of proceedings
Sec. 8. Costs shall be awarded and taxed in a proceeding under this chapter as in other cases.
As added by P.L.1-1998, SEC.51.

IC 34-55-8-9
Proceedings to be summary
Sec. 9. All proceedings under this chapter, after the order has been made requiring parties to appear and answer, shall be summary, without further pleadings, upon the oral examination and testimony of parties and witnesses. However, the sufficiency of the order and of the affidavit first filed by the plaintiff may be tested by:
(1) demurrer;
(2) motion to dismiss; or
(3) motion to strike.
As added by P.L.1-1998, SEC.51.



CHAPTER 9. REAL ESTATE SUBJECT TO JUDGMENT AND EXECUTION

IC 34-55-9-1
Real estate liable to judgment and attachment enumerated
Sec. 1. The following real estate is liable to all judgments and attachments and to be sold on execution against the debtor owing the real estate or for whose use the real estate is held:
(1) All lands of the judgment debtor, whether in possession, remainder, or reversion.
(2) All rights of redeeming mortgaged lands and all lands held by virtue of any land office certificate.
(3) Lands or any estate or interest in land held by anyone in trust for or to the use of another.
(4) All chattels real of the judgment debtor.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-2
Liens upon real estate and chattels real
Sec. 2. All final judgments for the recovery of money or costs in the circuit court and other courts of record of general original jurisdiction in Indiana, whether state or federal, constitute a lien upon real estate and chattels real liable to execution in the county where the judgment has been duly entered and indexed in the judgment docket as provided by law:
(1) after the time the judgment was entered and indexed; and
(2) until the expiration of ten (10) years after the rendition of the judgment;
exclusive of any time during which the party was restrained from proceeding on the lien by an appeal, an injunction, the death of the defendant, or the agreement of the parties entered of record.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-3
Judgments on bonds payable to state
Sec. 3. Judgments on bonds payable to the state of Indiana bind the real estate of the debtor from the commencement of the action.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-4
Recognizance binding upon real estate
Sec. 4. A recognizance binds the real estate of the principal from the time it is taken. A recognizance only binds the real estate of the surety, however, from the time judgment of forfeiture is rendered.
As added by P.L.1-1998, SEC.51.

IC 34-55-9-5
Executions issued to another county binding upon real estate
Sec. 5. An execution against property issued to another county binds the real estate of the defendant from the time of the levy. As added by P.L.1-1998, SEC.51.



CHAPTER 10. SALES AND EXECUTION OF REAL ESTATE: EXEMPTIONS

IC 34-55-10-1
Bankruptcy exemptions
Sec. 1. In accordance with Section 522(b) of the Bankruptcy Code of 1978 (11 U.S.C. 522(b)), in any bankruptcy proceeding, an individual debtor domiciled in Indiana is not entitled to the federal exemptions as provided by Section 522(d) of the Bankruptcy Code of 1978 (11 U.S.C. 522(d)).
As added by P.L.1-1998, SEC.51. Amended by P.L.179-2005, SEC.9.



CHAPTER 11. SALE AND EXECUTION OF REAL ESTATE: PAYMENT OF TAXES AND ASSESSMENTS

IC 34-55-11-1
Liability of purchaser and redemptioner
Sec. 1. (a) Whenever real estate is sold on execution or by virtue of a decretal order at judicial sale, the owner of the certificate of purchase may, during the year of redemption, pay to the clerk of the court in whose office the certificate of purchase is required to be recorded the amount of taxes and assessments becoming due and payable against the real estate during the year of redemption.
(b) The clerk shall pay and discharge the taxes and assessments, and, upon the redemption of the real estate, the amount so paid shall be paid by the redemptioner and collected by the clerk as a part of the amount necessary to redeem the real estate from sale.
As added by P.L.1-1998, SEC.51.



CHAPTER 12. COLLECTION OF JUDGMENTS AGAINST CITY OR COUNTY

IC 34-55-12-1
Judgments against county or city; appropriations; appeal
Sec. 1. (a) A judgment against a county or city may be enforced only from appropriations made for that purpose.
(b) The proper officers of the county or city may be compelled by mandamus proceedings to make the necessary provisions for appropriating, levying, and collecting by taxation the sum necessary for the payment of a judgment. In the mandamus proceedings:
(1) the respective bodies and officers may be sued collectively by their legal names;
(2) service of process may be made on any member of the respective bodies; and
(3) all members of the respective bodies are bound by the judgment.
(c) If a city is entitled to an appeal, the appeal shall be granted without bond. A judgment against a city may not be enforced pending an appeal.
As added by P.L.1-1998, SEC.51.

IC 34-55-12-2
Restrictions on remedies; inapplicabilty to certain actions
Sec. 2. (a) This section does not apply to judgments and awards arising out of actions between municipalities or in which the state may have an interest.
(b) Execution may not be made upon a judgment or award of a court or board against real or personal property owned by a city or town, or on the interest of a city or town in such property.
(c) A mandate or injunction may not be issued by a court against a city or town or the officers of a city or town concerning a judgment or award unless the judgment or award arises from or out of an action in tort or on an express contract.
As added by P.L.1-1998, SEC.51.



CHAPTER 13. COLLECTION OF JUDGMENTS AGAINST RAILROAD COMPANIES

IC 34-55-13-1
Unpaid judgment; writs directed to agent or employee
Sec. 1. (a) Whenever any judgment rendered in any court against any railroad company owning or operating a line of railroad in or running into or through Indiana remains unpaid for one (1) year after the rendition of the judgment, exclusive of the time execution of the judgment is stayed by appeal or supersedeas, the owner of the judgment may file a complaint against the railroad company alleging such facts and cause summons to be issued on the complaint as in other civil cases.
(b) When summons has been served on the railroad company defendant at least ten (10) days before the first day of the term of court at which the complaint is to be heard, the court shall order a writ to issue, directed to the sheriff of the proper county, for any agent, conductor, or employee of the railroad company, or of the lessee, receiver, or assignee of the company, named in the motion, to:
(1) appear immediately or at such time as the court may direct; and
(2) answer upon oath as to the:
(A) amount of money in the person's hands, if any, belonging to the company or to the assignee, lessee, or receiver; and
(B) probable amount of money receivable by the agent, conductor, or employee belonging to the railroad company, lessee, assignee, or receiver.
(c) If the agent, conductor, or employee answers that one (1) or more of them have any money belonging to the company or to the assignee, lessee, or receiver or that they are in the constant receipt of money as agent, conductor, or employee, the court shall order the agent, conductor, or employee to pay into the clerk's office of the court, at such times as named by the court, the portions of the money so held or receivable, not exceeding fifty percent (50%) of the amount, as may be determined just by the court until the judgment and costs are fully paid and satisfied.
(d) This section does not affect the liens of laborers or the priority of claims and judgments of laborers, employees, and materialmen.
As added by P.L.1-1998, SEC.51.

IC 34-55-13-2
Certain laws unaffected
Sec. 2. This chapter (and IC 34-2-23 before its repeal) are not intended to repeal any law or part of law in effect on April 27, 1899, in relation to the collection of judgments against railroad companies.
As added by P.L.1-1998, SEC.51.






ARTICLE 56. APPEALS

CHAPTER 1. JUDGMENTS FROM WHICH APPEALS MAY BE TAKEN

IC 34-56-1-1
Appeals for circuit and superior courts
Sec. 1. Appeals may be taken by either party from all final judgments in circuit courts and superior courts.
As added by P.L.1-1998, SEC.52.

IC 34-56-1-2
Appeals prohibited after receiving money paid or collecting on judgment
Sec. 2. The party obtaining a judgment shall not take an appeal after receiving any money paid or collected on a judgment.
As added by P.L.1-1998, SEC.52.

IC 34-56-1-3
New trial motions
Sec. 3. A ruling or order of the court granting a motion for a new trial shall be treated as a final judgment. An appeal may be taken on the ruling or order.
As added by P.L.1-1998, SEC.52.



CHAPTER 2. APPEAL BONDS IN CIRCUIT COURTS

IC 34-56-2-1
Defective appeal bond
Sec. 1. This chapter applies to all cases in which:
(1) an appeal is taken from:
(A) a board of county commissioners, viewers, or commissioners to assess damages; or
(B) any other person or tribunal;
to the circuit court; and
(2) the appeal bond filed in the case is defective:
(A) in substance or form; or
(B) for want of proper approval.
As added by P.L.1-1998, SEC.52.

IC 34-56-2-2
Effect of defective appeal bond
Sec. 2. The circuit court shall not dismiss a case on account of the defect or informality of the appeal bond if the appellant, when required by the court to which the appeal is taken, files in the court a sufficient bond, with surety to the acceptance of the court, in the sum required by the court.
As added by P.L.1-1998, SEC.52.

IC 34-56-2-3
Additional bond requirement
Sec. 3. In all appealed cases described in section 1 of this chapter, when costs have accrued so as to render the sum named in the appeal bond insufficient to secure the costs, the court in which the appeal is pending shall require the appellant to give an additional bond in such sum as the court considers sufficient, with surety to the acceptance of the court. If the appellant fails or refuses to comply with this section, the court shall dismiss the appeal.
As added by P.L.1-1998, SEC.52.



CHAPTER 3. FEDERAL AGENCIES EXEMPT FROM APPEAL BOND REQUIREMENTS

IC 34-56-3-1
Applicability of chapter
Sec. 1.This chapter does not apply to and does not affect in any way the status of any:
(1) national bank or banking institution;
(2) federal building and savings association; or
(3) savings association;
whether organized under federal or state laws.
As added by P.L.1-1998, SEC.52. Amended by P.L.79-1998, SEC.103.

IC 34-56-3-2
Exemptions
Sec. 2. (a) This section applies to all actions in which:
(1) an agency or instrumentality of the United States of America; or
(2) persons representing an agency or instrumentality described in subdivision (1) in any official capacity;
are entitled to take an appeal of any kind.
(b) An appeal described in subsection (a) shall be granted or taken as to the agency or instrumentality of the United States of America, or persons representing the agency or instrumentality, without bond.
(c) A proceeding may not be brought to enforce any judgment against the agency or instrumentality of the United States of America, or persons representing the agency or instrumentality, and execution of the judgment shall be stayed pending the appeal.
(d) A bond or undertaking may not be required of any agency or instrumentality of the United States of America, or persons representing the agency or instrumentality in any official capacity, in any proceeding or action by or against the agency or instrumentality or persons representing the agency or instrumentality in which any bonds or undertakings are required generally of any parties.
As added by P.L.1-1998, SEC.52.



CHAPTER 4. BILL OF EXCEPTIONS

IC 34-56-4-1
Applicability of chapter
Sec. 1. This chapter applies when the record does not show the decision or grounds of an objection to the decision.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-2
Bill of exceptions
Sec. 2. The party objecting must, within the time allowed, present to the judge a proper bill of exceptions.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-3
Actions by judge after presentation of bill
Sec. 3. If the bill of exceptions is true, the judge shall promptly:
(1) sign the bill of exceptions; and
(2) cause it to be filed in the cause.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-4
Filing
Sec. 4. If the bill of exceptions is not true, the judge shall correct, sign, and cause the bill of exceptions to be filed without delay.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-5
Bill becomes part of record upon signing and filing
Sec. 5. When signed by the judge and filed, the bill of exceptions becomes a part of the record. Delay of the judge in signing and filing the bill of exceptions does not deprive the party objecting of the benefit of the bill of exceptions.
As added by P.L.1-1998, SEC.52.

IC 34-56-4-6
Date of presentation
Sec. 6. The date of the presentation must be stated in the bill of exceptions, and the entry must show the time granted, if beyond the time, for presenting the same.
As added by P.L.1-1998, SEC.52.






ARTICLE 57. ARBITRATION AND ALTERNATIVE DISPUTE RESOLUTION

CHAPTER 1. ARBITRATION: GENERALLY

IC 34-57-1-1
Applicability of chapter
Sec. 1. This chapter applies to any controversy existing between two (2) or more parties, which might be the subject of a suit at law, except as otherwise provided in section 2 of this chapter
As added by P.L.1-1998, SEC.53.

IC 34-57-1-2
Real estate claims
Sec. 2. (a) Except as provided in subsection (b), no submission to arbitration shall be made respecting the claim of any person to any estate in fee or for life to any real estate.
(b) The following controversies may be submitted to arbitration:
(1) A claim to an interest in a term for years, or for one (1) year or less, in real estate.
(2) Respecting the partition of lands between joint-tenants or tenants-in-common.
(3) Concerning the boundaries of lands.
(4) Concerning the assignment of dower.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-3
Persons who may agree to arbitrate
Sec. 3. All persons, except minors and mentally incompetent persons, may, by an instrument in writing, submit a controversy for arbitration by one (1) or more persons.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-4
Arbitrators mutually chosen
Sec. 4. The arbitrator is mutually chosen by the parties to the controversy.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-5
Submissions
Sec. 5. The parties may agree that each submission be made by a rule of any court of record designated in the instrument.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-6
Execution of bonds; conditions
Sec. 6. When an agreement is made according to sections 1

through 5 of this chapter, the parties shall execute bonds. The bonds must contain:
(1) a condition to abide and faithfully perform the award or umpirage;
(2) the name of the arbitrator or arbitrators;
(3) the matters submitted to arbitration for determination; and
(4) an agreement to make the submission a rule of the court designated in the agreement of submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-7
Time and place of arbitration; notice
Sec. 7. As soon as the bonds are delivered, either party may appoint a time and place for the arbitrator to meet, by giving the opposite party and the arbitrator not less than ten (10) days written notice.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-8
Arbitrator's oath
Sec. 8. Before hearing any testimony, the arbitrator or arbitrators shall swear faithfully and fairly to:
(1) hear and examine the matters in controversy; and
(2) make a just award according to the best of the arbitrator's understanding.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-9
Administration of oath
Sec. 9. The oath may be administered to the arbitrator and witnesses by any person authorized to administer oaths.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-10
Hearing
Sec. 10. As soon as the arbitrator is ready to proceed, the parties may exhibit their proofs. All the arbitrators must meet together, and hear the allegations of the parties, but the award of a majority is valid, unless otherwise required by the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-11
Award
Sec. 11. The award must be:
(1) in writing;
(2) signed by the arbitrator or arbitrators who agreed to it; and
(3) attested by a subscribing witness.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-12 Copy of award and costs; delivery to parties
Sec. 12. One (1) of the arbitrators shall deliver a true copy of the award and of the costs to:
(1) each of the parties; or
(2) the last usual place of residence of a party;
not later than fifteen (15) days after the award is signed.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-13
Refusal to comply with award
Sec. 13. If either of the parties fails or refuses to comply with the award, the other party may file the award, together with the agreement of submission, in the court named in the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-14
Entry of submission agreement and award on record; rule against adverse party
Sec. 14. (a) If the party seeking compliance proves the submission, the award, and that a copy of the award was duly served on the party against whom the rule is asked, the court shall:
(1) enter the submission and the award as matters of record; and
(2) grant a rule on the record against the adverse party, to show cause why judgment should not be rendered by the court upon the award.
(b) The submission may be proved by:
(1) a subscribing witness to the submission; or
(2) in case of death, insanity, or absence out of the state of the subscribing witness, as in other cases of a written instrument.
(c) The award may be proved:
(1) as a submission is proved under subsection (b); or
(2) by one (1) or more of the arbitrators.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-15
Confirmation of award by court
Sec. 15. Upon the return of the rule the court shall confirm the award and render judgment upon it, unless the award is vacated, modified, or postponed, as provided in this chapter. The judgment has the same force and effect as judgments in other cases.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-16
Hearing and determination on court rule against adverse party
Sec. 16. (a) If the rule has been served ten (10) days or more on the adverse party before the time set for showing cause against the award, the court may proceed to examine and determine the rule in the adverse party's absence.
(b) If the adverse party appears, the court shall proceed to hear and determine the grounds alleged against the award, if there are any. As added by P.L.1-1998, SEC.53.

IC 34-57-1-17
Grounds against rendition of judgment on award
Sec. 17. In all cases where an award is presented to any court of record for a judgment to be entered upon the award, whether the reference was made by submission of parties, or by rule of court, the adverse party may show cause against the rendition of the judgment on any of the following grounds:
(1) The award or umpirage was obtained by fraud, corruption, partiality, or other undue means, or the arbitrator showed evidence of partiality or corruption.
(2) The arbitrator was guilty of misconduct in:
(A) refusing to postpone the hearing upon sufficient cause shown;
(B) refusing to hear evidence material and pertinent to the controversy; or
(C) any other misbehavior by which the rights of any party were prejudiced.
(3) The arbitrator exceeded the arbitrator's powers, or so imperfectly executed them that a mutual, final, and definite award on the subject-matter submitted was not made.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-18
Modification or correction of award
Sec. 18. Any party to a submission may move the court to modify or correct the award in the following cases:
(1) When there is an evident miscalculation of figures, or an evident mistake in the description of any person, thing, or property referred to or mentioned in the award.
(2) When the arbitrator has awarded upon a matter that was not submitted, and does not affect the merits of the decision upon the matters which were submitted.
(3) When the award is imperfect in some matter of form, that:
(A) does not affect the controversy; and
(B) if it had been a verdict, the defect could have been properly amended or disregarded by the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-19
Hearing on motion to invalidate or sustain award
Sec. 19. (a) The court shall hear the proofs and allegations of the parties, to invalidate and sustain the award.
(b) The court shall:
(1) confirm the award;
(2) modify and correct the award in the cases prescribed in section 18 of this chapter so as to:
(A) effect the intent of the award; and
(B) promote justice between the parties; or         (3) vacate the award for any of the causes specified in this chapter at the costs of the parties seeking to enforce the award.
(c) If the award is confirmed under subsection (b)(1), or modified under subsection (b)(2), the court shall render judgment on the original or corrected award.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-20
Judgments confirming awards
Sec. 20. If the award is confirmed, judgment shall be given in favor of any party to whom any sum of money or damages has been awarded that the party recover the amount awarded. If the award orders any act to be done by either party; judgment shall be entered that the act be done according to the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-21
Taxation of costs
Sec. 21. (a) The costs of the proceedings in court shall be taxed as in suits.
(b) If no provision for the fees and expenses of the arbitration is made in the award, the court shall make allowances for costs.
(c) However, if:
(1) there was a suit pending before the submission; and
(2) the costs of the suit were not noticed by the arbitrator;
the court shall not allow or tax any of the costs of the suit incurred before the submission.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-22
Judgment requiring performance of act; enforcement
Sec. 22. When the court enters a judgment on award that requires any party to perform any act other than the payment of money, the court has authority to enforce the performance by attachment, until the terms of the judgment have been complied with.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-23
Pending litigation; consent to arbitrate
Sec. 23. If the subject matter of any suit pending in any court, could originally have been submitted to arbitration, the parties to the suit, their agent, or attorney may consent, by rule of court, to refer the matter in controversy to certain persons mutually chosen by the parties in an open court.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-24
Referees
Sec. 24. The referees, if required by the parties, shall:
(1) be sworn in open court or before any officer authorized to

administer oaths, faithfully and impartially to investigate, adjust, and report the matters submitted;
(2) proceed to investigate matters according to the submission of the parties; and
(3) report to the court at a time agreed to by the parties in the rule of reference.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-25
Referee's report
Sec. 25. When the report is returned under the signatures of a majority of the referees, the report shall be entered on the order book, and shall have the same effect as the verdict of a jury.
As added by P.L.1-1998, SEC.53.

IC 34-57-1-26
Judgment on referee's report
Sec. 26. Either party may move the court for judgment on the report. If no sufficient cause is shown to the contrary, judgment shall be rendered on the report in like manner and with like force and effect as if rendered upon the verdict of a jury.
As added by P.L.1-1998, SEC.53.



CHAPTER 2. ARBITRATION: UNIFORM ARBITRATION ACT

IC 34-57-2-1
Written agreement to arbitrate; enforceability; exemptions from chapter
Sec. 1. (a) A written agreement to submit to arbitration is valid, and enforceable, an existing controversy or a controversy thereafter arising is valid and enforceable, except upon such grounds as exist at law or in equity for the revocation of any contract. If the parties to such an agreement stipulate in writing, the agreement may be enforced by designated third persons, who shall in such instances have the same rights as a party under this chapter. This chapter also applies to arbitration agreement between employers and employees or between their respective representatives (unless otherwise provided in the agreement).
(b) This chapter specifically exempts from its coverage all consumer leases, sales, and loan contracts, as these terms are defined in the Uniform Consumer Credit Code (IC 24-4.5).
As added by P.L.1-1998, SEC.53.

IC 34-57-2-2
Commencement of arbitration; procedure; tolling statute of limitations
Sec. 2. Arbitration shall be initiated by a written notice by either party, mailed by registered or certified mail, or delivered to the other party, briefly stating a claim, the grounds for the claim and the amount or amounts. Issues shall be joined by written notice of admissions or denials and any counterclaims or set-offs so mailed or delivered. The statutes of limitations ceases to run from the time of any notice of claim or counterclaim.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-3
Order to commence arbitration; stay of arbitration proceedings; procedure
Sec. 3. (a) On application of a party showing an agreement described in section 1 of this chapter, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration. Ten (10) days notice in writing of the hearing of such application shall be served personally upon the party in default. If the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue raised without further pleading and shall order arbitration if found for the moving party; otherwise, the application shall be denied.
(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Ten (10) days notice in writing of the hearing of the application shall be served personally upon the party in default. Such an issue, when in substantial and bona fide dispute, shall be forthwith

summarily determined without further pleadings and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.
(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection (a), the application shall be made in that action or proceeding. Otherwise and subject to section 17 of this chapter, the application may be made in any court with jurisdiction.
(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application for an order for arbitration has been made under this section (or IC 34-4-2-3 before its repeal), or, if the issue is severable, the stay may be with respect to the issue only. When the application is made in such an action or proceeding, the order for arbitration must include such a stay.
(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.
(f) If the court determines that there are other issues between the parties that are not subject to arbitration and that are the subject of a pending action or special proceeding between the parties and that a determination of such issues is likely to make the arbitration unnecessary, the court may delay its order to arbitrate until the determination of such other issues or until such earlier time as the court specifies.
(g) On application the court may stay an arbitration proceeding on a showing that the method of appointment of arbitrators is likely to or has resulted in the appointment of a majority of arbitrators who are partial or biased in some relevant respect. The court shall then appoint one (1) or more arbitrators as provided in section 4 of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-4
Appointment of arbitrators by agreement or by court
Sec. 4. If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence of such an agreement, any method of appointment of arbitrators agreed upon by the parties to the contract shall be followed. When an arbitrator appointed fails or is unable to act, a successor shall be appointed in the same manner as the original appointment. If the method of appointment of arbitrators is not specified in the agreement and can not be agreed upon by the parties, or if agreed method fails or for any reason can not be followed, or if an arbitrator appointed fails or is unable to act and a successor has not been appointed within a reasonable time, the court on application of a party shall appoint one (1) or more arbitrators, who have all the powers of an arbitrator appointed according to the agreement.
As added by P.L.1-1998, SEC.53.
IC 34-57-2-5
Powers of arbitrators exercised by majority
Sec. 5. The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-6
Hearings; time and place; notice; procedure
Sec. 6. Unless otherwise provided by the agreement:
(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than thirty (30) days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy. Any party may require that the hearing be recorded in a manner sufficient for appeal.
(b) The parties are entitled to be heard and to present any and all evidence material to the controversy regardless of its admissibility under judicial rules of evidence.
(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining neutral arbitrator or neutral arbitrators may continue with the hearing and determination of the controversy.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-7
Right to representation by attorney
Sec. 7. A party is entitled to be represented by an attorney at any proceeding or hearing under this chapter. A waiver of the right to representation before the proceeding or hearing is ineffective.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-8
Subpoenas for witnesses or documents; depositions; witness fees
Sec. 8. (a) The arbitrators may issue subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and have authority to administer oaths. In matters subject to arbitration between labor and management, neither party may subpoena or obtain an order for the production of the financial books, financial records, or documents pertaining to the income or financial condition of the other party. Subpoenas so issued shall be

served, and upon application to the court by a party or the arbitrators, enforced, in manner provided by law for the service and enforcement of subpoenas in a civil action.
(b) On application of a party, the arbitrators may order the deposition of a witness to be taken for use as evidence, and not for discovery, if the witness can not be subpoenaed or is unable to attend the hearing. The deposition shall be taken in the manner prescribed by law for the taking of depositions in civil actions.
(c) All provisions of law compelling a person under subpoena to testify are applicable and enforceable upon application to the court.
(d) Fees for attendance as a witness are the same as for a witness in the superior court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-9
Award; form and copies
Sec. 9. (a) The award must be in writing and signed by the arbitrators concurring therein. It must include a determination of all the questions submitted to the arbitrators, the decision of which is necessary in order to determine the controversy. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.
(b) An award shall be made within the time fixed by the agreement or, if not fixed, or, if not agreed upon, within a reasonable time. The parties may extend the time in writing either before or after the expiration of the time. A party waives the objection that an award was not made within the time required unless the party notifies the arbitrators of his objection before service of a signed copy of the award on the party.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-10
Modification or correction of award; procedure
Sec. 10. On written application of a party or, if an application to the court is pending under section 12, 13, or 14 of this chapter (or IC 34-4-2-12, IC 34-4-2-13, or IC 34-4-2-14 before their repeal), on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in section 14(a)(1) and 14(a)(3) of this chapter, or for the purpose of clarifying the award. The application shall be made within twenty (20) days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating that the opposing party must serve his objections thereto, if any, within ten (10) days from the notice. The award so modified or corrected is subject to sections 12, 13, and 14 of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-11
Fees and expenses of arbitration      Sec. 11. The arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-12
Confirmation of award by court
Sec. 12. Upon application of a party, but not before ninety (90) days after the mailing of a copy of the award to the parties, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 13 and 14 of this chapter. Upon confirmation, the court shall enter a judgment consistent with the award and cause such entry to be docketed as if rendered in an action in the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-13
Vacation of award by court; procedure
Sec. 13. (a) Upon application of a party, the court shall vacate an award where:
(1) the award was procured by corruption or fraud;
(2) there was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;
(3) the arbitrators exceeded their powers and the award can not be corrected without affecting the merits of the decision upon the controversy submitted;
(4) the arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 6 of this chapter, as to prejudice substantially the rights of a party; or
(5) there was no arbitration agreement and the issue was not adversely determined in proceedings under section 3 of this chapter (or IC 34-4-2-3 before its repeal), and the party did not participate in the arbitration hearing without raising the objection;
but the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.
(b) An application under this section shall be made within ninety (90) days after the mailing of a copy of the award to the applicant, except that, if predicated upon corruption or fraud or other undue means, it shall be made within ninety (90) days after such grounds are known or should have been known.
(c) In vacating the award on grounds other than stated in subsection (a)(5), the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with section 4 of this chapter, or,

if the award is vacated on grounds set forth in subsection (a)(3) or (a)(4), the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 4 of this chapter. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.
(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-14
Modification or correction of award by court; procedure
Sec. 14. (a) Upon application made within ninety (90) days after mailing of a copy of the award to the applicant, the court shall modify or correct the award where:
(1) there was an evident miscalculation of figures or an evident mistake in the description of any person, thing, or property referred to in the award;
(2) the arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or
(3) the award is imperfect in a matter of form, not affecting the merits of the controversy.
(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.
(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-15
Entry of judgment or decree confirming, modifying, or correcting award; costs
Sec. 15. Upon the granting of an order confirming, modifying, or correcting an award, judgment, or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-16
Applications to court
Sec. 16. Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in civil cases. As added by P.L.1-1998, SEC.53.

IC 34-57-2-17
"Court" defined; jurisdiction
Sec. 17. The term "court" means any circuit or superior court. The making of an agreement described in section 1 of this chapter providing for arbitration in Indiana confers jurisdiction on the court to enforce the agreement under and to enter judgment on an award thereunder.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-18
Application; proper court
Sec. 18. An application, as provided for in section 3(a) of this chapter, shall be made to the court in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this state, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-19
Appeals authorized; procedure
Sec. 19. (a) An appeal may be taken from:
(1) an order denying an application to compel arbitration made under section 3 of this chapter (or IC 34-4-2-3 before its repeal);
(2) an order granting an application to stay arbitration made under section 3(b) of this chapter (or IC 34-4-2-3(b) before its repeal);
(3) an order confirming or denying confirmation of an award;
(4) an order modifying or correcting an award;
(5) an order vacating an award without directing a rehearing; or
(6) a judgment or decree entered pursuant to the provisions of this chapter (or IC 34-4-2 before its repeal).
(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-20
Applicability of chapter
Sec. 20. This chapter applies only to agreements made after August 18, 1969.
As added by P.L.1-1998, SEC.53.

IC 34-57-2-21
Construction of chapter
Sec. 21. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact similar arbitration statutes. As added by P.L.1-1998, SEC.53.

IC 34-57-2-22
Short title
Sec. 22. This chapter may be cited as the Uniform Arbitration Act.
As added by P.L.1-1998, SEC.53.



CHAPTER 3. COMMUNITY DISPUTE RESOLUTION

IC 34-57-3-1
Applicability of chapter
Sec. 1. This chapter applies to the following disputes:
(1) A criminal offense that a prosecuting attorney has referred to a community dispute resolution center under a diversion program under IC 33-39-1-8.
(2) A civil action that has been filed and referred by the court to a dispute resolution program for alternative dispute resolution under IC 34-57-4 (or IC 34-4-2 before its repeal).
(3) Civil disputes that do not involve an insurance claim, in which the parties voluntarily submit to community dispute resolution without filing an action in court.
As added by P.L.1-1998, SEC.53. Amended by P.L.98-2004, SEC.138.

IC 34-57-3-2
Centers program; establishment; powers and duties of chief justice; annual contribution from attorneys
Sec. 2. (a) The community dispute resolution centers program is established.
(b) The chief justice of Indiana shall do the following to the extent that sufficient funds are available:
(1) Administer and supervise the program.
(2) Select centers to receive funding from applications that are submitted under this chapter.
(3) Distribute funds for the establishment and continuance of centers on the basis of need in the community.
(4) Adopt rules that are necessary to carry out the purposes of this chapter and IC 34-57-4.
(c) The chief justice of Indiana, subject to the approval of the budget agency, may hire the personnel necessary to administer the program.
(d) The Indiana supreme court may collect an annual voluntary contribution in the amount of twenty-five dollars ($25) from each attorney admitted to practice before the Indiana supreme court. The money collected from the voluntary contributions shall be used for the program.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-3
Applications for funding; required information
Sec. 3. Applications submitted for funding under this chapter must include the following information:
(1) The cost of operating each of the proposed centers, including the proposed compensation of employees.
(2) A description of the proposed area of service and the number of participants expected to be served.         (3) A description of available dispute resolution services and facilities within the proposed geographical area.
(4) A description of the applicant's proposed services, including a description of the following:
(A) Support of civic groups, social service agencies, and criminal justice agencies to accept and make referrals.
(B) The present availability of resources.
(C) The applicant's administrative capacity.
(5) Additional information required by the chief justice of Indiana.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-4
Eligibility of centers for funds; requirements
Sec. 4. To be eligible for funds under this chapter, a center must do the following:
(1) Comply with this chapter and the rules adopted by the chief justice of Indiana.
(2) Provide neutral mediators who have received training in conflict resolution techniques as specified under rules adopted by the chief justice of Indiana.
(3) Provide dispute resolution without cost to a participant who is indigent and at nominal or no cost to other participants.
(4) Provide dispute resolution services to the community for parties who participate on a voluntary basis.
(5) Ensure that any arbitration services offered by the center are in compliance with IC 34-57-2.
(6) At the conclusion of the dispute resolution process do the following, if an agreement is reached:
(A) Provide a written agreement or decision setting forth the settlement of the issues and future responsibilities of each participant.
(B) If the matter was referred by the court for dispute resolution after a cause was filed, provide a written agreement or decision to the court that made the referral.
(C) If the matter was referred by a prosecuting attorney for dispute resolution, provide a written agreement or decision to the prosecuting attorney that made the referral.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-5
Operation of center receiving funds; requisites
Sec. 5. Each center that receives funds under this chapter must:
(1) be operated by a grant recipient;
(2) be operated under a contract with the chief justice of Indiana; and
(3) comply with this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-6 Allocation of funds to centers for services provided
Sec. 6. (a) Funds available for the purposes of this chapter may be allocated for services provided by eligible centers.
(b) A center in existence before July 1, 1992, may apply for funds available under this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-7
Administration of funds
Sec. 7. The chief justice of Indiana may accept, apply for, and disburse public or private funds for the purposes of this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-8
Acceptance of public or private funds by grant recipient; audit; facilities
Sec. 8. (a) A grant recipient may accept funds from public or private sources for the services provided by the grant recipient.
(b) The state board of accounts, the chief justice of Indiana, or an authorized representative of the state board of accounts or the chief justice of Indiana may inspect, examine, and audit the fiscal affairs of local programs or centers.
(c) Centers must, whenever reasonably possible, make use of public facilities free or at nominal cost.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-9
Center not a state agency
Sec. 9. A center operated under this chapter is not a state agency or an instrumentality of the state. Employees and volunteers of a center are not employees of the state.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-10
Applicability of IC 34-57-2
Sec. 10. IC 34-57-2 applies to arbitration conducted under this chapter.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-11
Subpoena or discovery powers or admissible evidence in proceedings; limitations
Sec. 11. (a) Except as provided in subsection (c), the following are not subject to subpoena or discovery or admissible in evidence in any judicial or administrative proceeding:
(1) All work product of a mediator.
(2) Any communication relating to the subject matter of the dispute made during the resolution process by a participant, mediator, or other person present at the dispute resolution.
(b) A mediator or a staff member of a center may not be

compelled to testify in a judicial or an administrative proceeding with respect to a dispute that has been referred to a center for dispute resolution.
(c) Subsection (a) does not apply to a written agreement or decision provided to the participants, the court, or a prosecuting attorney under section 4(6) of this chapter (or IC 34-4-2.5-9(b) before its repeal).
As added by P.L.1-1998, SEC.53.

IC 34-57-3-12
Reporting by center to chief justice
Sec. 12. A center that receives funds under the program must annually provide the chief justice of Indiana with statistical data and other information that the chief justice of Indiana requires.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-13
Annual report to governor and general assembly
Sec. 13. The chief justice of Indiana shall prepare and submit an annual report to the governor and the general assembly that evaluates and makes recommendations concerning the operation and success of the centers funded under this chapter. A report submitted under this section to the general assembly must be in an electronic format under IC 5-14-6.
As added by P.L.1-1998, SEC.53. Amended by P.L.28-2004, SEC.175.

IC 34-57-3-14
Trial de novo; filing of motion with referring court
Sec. 14. Section 1(2) of this chapter does not prohibit a person who has been referred by the court to a dispute resolution program from filing a motion with the referring court for a trial de novo.
As added by P.L.1-1998, SEC.53.

IC 34-57-3-15
Statute of limitations; applicability
Sec. 15. (a) This section applies to a dispute described in section 1(3) of this chapter.
(b) Except as provided under subsection (c), the running of a statute of limitation ceases to run after the time:
(1) arbitration is initiated under IC 34-57-2-2 (or IC 34-4-2-2 before its repeal); or
(2) the parties sign an agreement to mediate.
(c) The statute of limitation resumes running after the earlier of the following:
(1) The date the parties enter into a written agreement under section 4(6) of this chapter (or IC 34-4-2.5-9(6) before its repeal).
(2) Six (6) months after the date that the statute of limitation was suspended under subsection (b) (or IC 34-4-2.5-20(b)

before its repeal).
As added by P.L.1-1998, SEC.53.



CHAPTER 4. ALTERNATIVE DISPUTE RESOLUTION

IC 34-57-4-1
Applicability of chapter
Sec. 1. This chapter applies to a civil action that is referred by a court to a dispute resolution center under rules adopted by the chief justice of Indiana under IC 34-57-3 (or IC 34-4-2.5 before its repeal) for alternative dispute resolution after the civil action was filed in the court.
As added by P.L.1-1998, SEC.53.

IC 34-57-4-2
Matters covered by supreme court rules excluded
Sec. 2. This chapter does not apply to matters covered by the Indiana Supreme Court Rules for Alternative Dispute Resolution.
As added by P.L.1-1998, SEC.53.

IC 34-57-4-3
Court referral of civil action to dispute resolution center; suspension effect
Sec. 3. When a civil action is referred to a dispute resolution center under section 1 of this chapter, the court shall, except as otherwise provided under the rules adopted under IC 34-57-3 (or IC 34-4-2.5 before its repeal), suspend action on the case until the written agreement or decision from the dispute resolution center is submitted to the court under IC 34-57-3-4(6).
As added by P.L.1-1998, SEC.53.



CHAPTER 5. FAMILY LAW ARBITRATION

IC 34-57-5-1
Applicability of chapter
Sec. 1. (a) This chapter is applicable only to the family law matters described in section 2 of this chapter and does not apply to any other type of arbitration. An appellate court opinion interpreting or construing this chapter has precedential value only for family law arbitrations and does not apply to any other type of arbitration.
(b) This chapter is applicable only to an action in which each party is:
(1) represented by an attorney; or
(2) pro se.
This chapter does not apply if one (1) party is represented by an attorney and the other party is pro se.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-2
Family law arbitration authorized; family law arbitration procedures
Sec. 2. (a) In an action:
(1) for the dissolution of a marriage;
(2) to establish:
(A) child support;
(B) custody; or
(C) parenting time; or
(3) to modify:
(A) a decree;
(B) a judgment; or
(C) an order;
entered under IC 31;
both parties may agree in writing to submit to arbitration by a family law arbitrator.
(b) If the parties file an agreement with a court to submit to arbitration, the parties shall:
(1) identify an individual to serve as a family law arbitrator; or
(2) indicate to the court that they have not selected a family law arbitrator.
(c) Each court shall maintain a list of attorneys who are:
(1) qualified; and
(2) willing to be appointed by the court;
to serve as family law arbitrators.
(d) If the parties indicate that they have not selected a family law arbitrator under subsection (b)(2), the court shall designate three (3) attorneys from the court's list of attorneys under subsection (c). The party initiating the action shall strike one (1) attorney, the other party shall strike one (1) attorney, and the remaining attorney is the family law arbitrator for the parties.
(e) In a dissolution of marriage case, the written agreement to

submit to arbitration must state that both parties confer jurisdiction on the family law arbitrator to dissolve the marriage and to determine:
(1) child support, if there is a child of both parties to the marriage;
(2) custody, if there is a child of both parties to the marriage;
(3) parenting time, if there is a child of both parties to the marriage; or
(4) any other matter over which a trial court would have jurisdiction concerning family law.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-3
Validity of family law arbitration agreement
Sec. 3. Unless both parties agree in writing to repudiate the agreement, an agreement to submit to arbitration by a family law arbitrator under this chapter is:
(1) valid;
(2) irrevocable; and
(3) enforceable;
until the judgment is entered in the matter in which arbitration has taken place.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-4
Residency requirements
Sec. 4. For arbitration to take place under this chapter, at least one (1) of the parties must have been:
(1) a resident of Indiana; or
(2) stationed at a United States military installation in Indiana;
for at least six (6) months immediately preceding the filing of the petition or cause of action.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-5
Guidelines
Sec. 5. (a) A family law arbitrator shall comply with the:
(1) child support; and
(2) parenting time;
guidelines adopted by the Indiana supreme court in family law arbitration if there is a child of both parties to the marriage.
(b) Before assuming the duties of a family law arbitrator, a family law arbitrator must take an oath to:
(1) faithfully perform the duties of the family law arbitrator; and
(2) support and defend to the best of the family law arbitrator's ability the constitution and laws of Indiana and the United States.
(c) The family law arbitrator shall sign a written copy of the oath described in subsection (b) and submit the signed copy to the court. As added by P.L.112-2005, SEC.2.

IC 34-57-5-6
Record of proceeding
Sec. 6. (a) A record of the proceeding in family law arbitration may be requested by either party if written notice is given to the family law arbitrator not more than fifteen (15) days after the family law arbitrator has been selected.
(b) Written notice under subsection (a) must specify the requested manner of recording and preserving the transcript.
(c) The family law arbitrator may select a person to record any proceedings and to administer oaths.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-7
Written findings of fact and conclusions of law
Sec. 7. (a) Except as provided in subsection (b), the family law arbitrator shall make written findings of fact and conclusions of law not later than thirty (30) days after the hearing.
(b) If both parties consent, the period for the family law arbitrator to make written findings of fact and conclusions of law may be extended to ninety (90) days after the hearing.
(c) The family law arbitrator shall send a copy of the written findings of fact and conclusions of law to:
(1) all parties participating in the arbitration; and
(2) the court.
(d) After the court has received a copy of the findings of fact and conclusions of law, the court shall enter:
(1) judgment; and
(2) an order for an entry on the docket regarding the judgment.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-8
Division of property in dissolution of marriage
Sec. 8. (a) In a dissolution of marriage case, the family law arbitrator shall:
(1) divide the property of the parties, regardless of whether the property was:
(A) owned by either party before the marriage;
(B) acquired by either party in his or her own right:
(i) after the marriage; and
(ii) before final separation of the parties; or
(C) acquired by their joint efforts; and
(2) divide the property in a just and reasonable manner by:
(A) division of the property in kind;
(B) setting the property or parts of the property over to one (1) of the parties and requiring either party to pay an amount, either in gross or in installments, that is just and proper;
(C) ordering the sale of the property under the conditions the family law arbitrator prescribes and dividing the proceeds of

the sale; or
(D) ordering the distribution of benefits described in IC 31-9-2-98(b)(2) or IC 31-9-2-98(b)(3) that are payable after the dissolution of marriage, by setting aside to either of the parties a percentage of those payments either by assignment or in kind at the time of receipt.
(b) The division of marital property under this section must comply with IC 31-15-7-5.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-9
Summary dissolution decrees in dissolution of marriage
Sec. 9. In a dissolution of marriage case, at least sixty (60) days after the petition or cause of action is filed, the family law arbitrator may enter a summary dissolution decree without holding a hearing if verified pleadings have been filed with the family law arbitrator, signed by both parties, containing:
(1) a written waiver of hearing; and
(2) either:
(A) a statement that there are no contested issues in the action; or
(B) a written agreement made in accordance with IC 31-15-2-7 that settles any contested issues between the parties.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-10
Award modification after written findings of fact and conclusions of law are made
Sec. 10. A family law arbitrator may modify an award after making written findings of fact and conclusions of law if:
(1) a party makes a fraudulent misrepresentation during the arbitration;
(2) the family law arbitrator is ordered to modify the award on remand; or
(3) both parties consent to the modification.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-11
Appeals
Sec. 11. An appeal may be taken after the entry of judgment under section 7(d) of this chapter as may be taken after a judgment in a civil action.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-12
Family law arbitrator fees
Sec. 12. (a) Except as provided in subsection (b), fees for the family law arbitrator shall be shared equally by both parties unless otherwise agreed in writing.     (b) The family law arbitrator may order a party to pay:
(1) a reasonable amount for the cost to the other party of:
(A) maintaining; or
(B) defending;
any proceeding under this chapter; and
(2) attorney's fees, including:
(A) amounts for legal services provided; and
(B) costs incurred:
(i) before the commencement of the proceedings; or
(ii) after entry of judgment.
(c) Fees for the family law arbitrator shall be paid not later than thirty (30) days after the court enters judgment.
As added by P.L.112-2005, SEC.2.

IC 34-57-5-13
Application of Indiana Supreme Court Rules for Alternative Dispute Resolution
Sec. 13. The Indiana Supreme Court Rules for Alternative Dispute Resolution apply to family law arbitration in all matters not covered by this chapter.
As added by P.L.112-2005, SEC.2.






ARTICLE 58. SCREENING OF OFFENDER LITIGATION

CHAPTER 1. SCREENING PROCEDURE

IC 34-58-1-1
Action upon receipt of offender complaint
Sec. 1. Upon receipt of a complaint or petition filed by an offender, the court shall docket the case and take no further action until the court has conducted the review required by section 2 of this chapter.
As added by P.L.80-2004, SEC.6.

IC 34-58-1-2
Frivolous, nonjudiciable, or moot claims barred; dismissal of claims by a person falsely claiming indigent status
Sec. 2. (a) A court shall review a complaint or petition filed by an offender and shall determine if the claim may proceed. A claim may not proceed if the court determines that the claim:
(1) is frivolous;
(2) is not a claim upon which relief may be granted; or
(3) seeks monetary relief from a defendant who is immune from liability for such relief.
(b) A claim is frivolous under subsection (a)(1) if the claim:
(1) is made primarily to harass a person; or
(2) lacks an arguable basis either in:
(A) law; or
(B) fact.
(c) A court shall dismiss a complaint or petition if:
(1) the offender who filed the complaint or petition received leave to prosecute the action as an indigent person; and
(2) the court determines that the offender misrepresented the offender's claim not to have sufficient funds to prosecute the action.
As added by P.L.80-2004, SEC.6.

IC 34-58-1-3
Order if claim barred
Sec. 3. If a court determines that a claim may not proceed under section 2 of this chapter, the court shall enter an order:
(1) explaining why the claim may not proceed; and
(2) stating whether there are any remaining claims in the complaint or petition that may proceed.
As added by P.L.80-2004, SEC.6.

IC 34-58-1-4
Duty of the clerk
Sec. 4. The clerk of the court shall send an order entered under

section 3 of this chapter to:
(1) the offender;
(2) each defendant or respondent in the action;
(3) the department of correction, if the offender is incarcerated by the department of correction;
(4) the sheriff of the county in which the inmate is incarcerated, if the inmate is incarcerated in a county or city jail; and
(5) the attorney general.
As added by P.L.80-2004, SEC.6.



CHAPTER 2. ABUSIVE LITIGATION

IC 34-58-2-1
Filing of claim by an offender with three prior actions dismissed as frivolous barred; exception
Sec. 1. If an offender has filed at least three (3) civil actions in which a state court has dismissed the action or a claim under IC 34-58-1-2, the offender may not file a new complaint or petition unless a court determines that the offender is in immediate danger of serious bodily injury (as defined in IC 35-41-1-25).
As added by P.L.80-2004, SEC.6.









TITLE 35. CRIMINAL LAW AND PROCEDURE

ARTICLE 1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 1.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2. REPEALED

CHAPTER 1. REPEALED






ARTICLE 2.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3. REPEALED

CHAPTER 1. REPEALED






ARTICLE 3.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4. REPEALED

CHAPTER 1. REPEALED






ARTICLE 4.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 5. REPEALED

CHAPTER 1. REPEALED






ARTICLE 6. REPEALED

CHAPTER 1. REPEALED






ARTICLE 7. REPEALED

CHAPTER 1. REPEALED






ARTICLE 8. REPEALED

CHAPTER 1. REPEALED






ARTICLE 9. REPEALED

CHAPTER 1. REPEALED






ARTICLE 10. REPEALED

CHAPTER 1. REPEALED






ARTICLE 11. REPEALED

CHAPTER 1. REPEALED






ARTICLE 12. REPEALED

CHAPTER 1. REPEALED






ARTICLE 13. REPEALED

CHAPTER 1. REPEALED






ARTICLE 14. REPEALED

CHAPTER 1. REPEALED






ARTICLE 15. REPEALED

CHAPTER 1. REPEALED






ARTICLE 16. REPEALED

CHAPTER 1. REPEALED






ARTICLE 17. REPEALED

CHAPTER 1. REPEALED






ARTICLE 18. REPEALED

CHAPTER 1. REPEALED






ARTICLE 19. REPEALED

CHAPTER 1. REPEALED






ARTICLE 20. REPEALED

CHAPTER 1. REPEALED






ARTICLE 21. REPEALED

CHAPTER 1. REPEALED






ARTICLE 22. REPEALED

CHAPTER 1. REPEALED






ARTICLE 23. REPEALED

CHAPTER 1. REPEALED






ARTICLE 24. REPEALED

CHAPTER 1. REPEALED






ARTICLE 24.1. REPEALED

CHAPTER 1. REPEALED






ARTICLE 25. REPEALED

CHAPTER 1. REPEALED






ARTICLE 26. REPEALED

CHAPTER 1. REPEALED






ARTICLE 27. REPEALED

CHAPTER 1. REPEALED






ARTICLE 28. REPEALED

CHAPTER 1. REPEALED






ARTICLE 29. REPEALED

CHAPTER 1. REPEALED






ARTICLE 30. REPEALED

CHAPTER 1. REPEALED






ARTICLE 31. REPEALED

CHAPTER 1. REPEALED






ARTICLE 32. GENERAL PROCEDURAL PROVISIONS

CHAPTER 1. GENERAL PURPOSE

IC 35-32-1-1
Construction of title
35-32-1-1 Sec. 1. This title shall be construed in accordance with its general purposes, to:
(1) secure simplicity in procedure;
(2) insure fairness of administration including the elimination of unjustifiable delay;
(3) insure the effective apprehension and trial of persons accused of offenses;
(4) provide for the just determination of every criminal proceeding by a fair and impartial trial and adequate review; and
(5) preserve the public welfare and secure the fundamental rights of individuals.
As added by Acts 1981, P.L.298, SEC.1.



CHAPTER 2. VENUE

IC 35-32-2-1
Place of trial
35-32-2-1 Sec. 1. (a) Criminal actions shall be tried in the county where the offense was committed, except as otherwise provided by law.
(b) If a person committing an offense upon the person of another is located in one (1) county and the person's victim is located in another county at the time of the commission of the offense, the trial may be in either of the counties.
(c) If the offense involves killing or causing the death of another human being, the trial may be in the county in which the:
(1) cause of death is inflicted;
(2) death occurs; or
(3) victim's body is found.
(d) If an offense is committed in Indiana and it cannot readily be determined in which county the offense was committed, trial may be in any county in which an act was committed in furtherance of the offense.
(e) If an offense is commenced outside Indiana and completed within Indiana, the offender may be tried in any county where any act in furtherance of the offense occurred.
(f) If an offense commenced inside Indiana is completed outside Indiana, the offender shall be tried in any county where an act in furtherance of the offense occurred.
(g) If an offense is committed on the portions of the Ohio or Wabash Rivers where they form a part of the boundaries of this state, trial may be in the county that is adjacent to the river and whose boundaries, if projected across the river, would include the place where the offense was committed.
(h) If an offense is committed at a place which is on or near a common boundary which is shared by two (2) or more counties and it cannot be readily determined where the offense was committed, then the trial may be in any county sharing the common boundary.
(i) If an offense is committed on a public highway (as defined in IC 9-25-2-4) that runs on and along a common boundary shared by two (2) or more counties, the trial may be held in any county sharing the common boundary.
(j) If an offense is committed by use of the Internet or another computer network (as defined in IC 35-43-2-3), the trial may be held in any county:
(1) from which or to which access to the Internet or other computer network was made; or
(2) in which any computer, computer data, computer software, or computer network that was used to access the Internet or other computer network is located.
(k) If an offense:
(1) is committed by use of:             (A) the Internet or another computer network (as defined in IC 35-43-2-3); or
(B) another form of electronic communication; and
(2) occurs outside Indiana and the victim of the offense resides in Indiana at the time of the offense;
the trial may be held in the county where the victim resides at the time of the offense.
As added by Acts 1981, P.L.298, SEC.1. Amended by Acts 1982, P.L.204, SEC.5; P.L.320-1983, SEC.1; P.L.98-2000, SEC.16; P.L.115-2005, SEC.2.

IC 35-32-2-2
Theft or conversion; receiving stolen property
35-32-2-2 Sec. 2. (a) A person may be tried for theft or conversion in any county in which he exerted unauthorized control over the property.
(b) A person may be tried for receiving stolen property in any county in which he receives, retains, or disposes of the property.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-3
Kidnapping, criminal confinement, human trafficking, promotion of human trafficking, sexual trafficking of a minor, and interference with custody
35-32-2-3 Sec. 3. (a) A person who commits the offense of:
(1) kidnapping;
(2) criminal confinement;
(3) human trafficking;
(4) promotion of human trafficking; or
(5) sexual trafficking of a minor;
may be tried in a county in which the victim has traveled or has been confined during the course of the offense.
(b) A person who commits the offense of criminal confinement or interference with custody may be tried in a county in which the child who was removed, taken, concealed, or detained in violation of a child custody order:
(1) was a legal resident at the time of the taking, concealment, or detention;
(2) was taken, detained, or concealed; or
(3) was found.
As added by Acts 1981, P.L.298, SEC.1. Amended by P.L.49-1989, SEC.19; P.L.173-2006, SEC.47.

IC 35-32-2-4
Aiding and abetting; conspiracy; attempts
35-32-2-4 Sec. 4. (a) If a person in a county engages in conduct sufficient to constitute aiding, inducing, or causing an offense committed in another county, he may be tried for the offense in either county.
(b) In a prosecution for conspiracy to commit a felony, any or all

offenders may be tried in the county in which:
(1) the agreement was made; or
(2) any overt act in furtherance of the agreement is performed.
(c) In a prosecution for an attempt to commit a crime, the offender may be tried in any county in which:
(1) a substantial step towards the commission of the underlying crime occurred; or
(2) the underlying crime was to have been completed.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-5
Transfer to proper county or court with proper jurisdiction; mistake in charge of proper offense or guilt of offense not charged; discharge without prejudice
35-32-2-5 Sec. 5. (a) When it appears, at any time before verdict or finding, that the prosecution was brought in an improper county, the court shall order that all papers and proceedings be certified and transferred to a court with jurisdiction over the offense in the proper county and, when necessary, order the sheriff to deliver custody of the defendant to the sheriff of the proper county.
(b) When it appears at any time before verdict or finding, that a mistake has been made in charging the proper offense, or that the defendant is guilty of an offense not charged, such defendant shall not be discharged, if the court finds probable cause that the defendant committed an offense.
(c) When it appears at any time before verdict or finding that the prosecution was brought in a court without jurisdiction over the subject matter of the offense charged, the court shall order that all the papers and proceedings be certified and transferred to a court with jurisdiction over the subject matter in the proper county.
(d) When a jury has been impaneled or the cause submitted in any case contemplated in subsection (a), (b), or (c), such jury may be discharged or submission set aside without prejudice to the prosecution.
As added by Acts 1981, P.L.298, SEC.1.

IC 35-32-2-6
Identity deception; multiple offenses
35-32-2-6 Sec. 6. (a) Subject to subsection (b), a person who commits the offense of identity deception may be tried in a county in which:
(1) the victim resides; or
(2) the person:
(A) obtains;
(B) possesses;
(C) transfers; or
(D) uses;
the information used to commit the offense.
(b) If:
(1) a person is charged with more than one (1) offense of

identity deception; and
(2) either:
(A) the victims of the crimes reside in more than one (1) county; or
(B) the person performs an act described in subsection (a)(2) in more than one (1) county;
the person may be tried in any county described in subdivision (2).
As added by P.L.125-2006, SEC.7.



CHAPTER 3. REPEALED






ARTICLE 33. PRELIMINARY PROCEEDINGS

CHAPTER 1. ARREST

IC 35-33-1-1
Law enforcement officer; federal enforcement officer
35-33-1-1 Sec. 1. (a) A law enforcement officer may arrest a person when the officer has:
(1) a warrant commanding that the person be arrested;
(2) probable cause to believe the person has committed or attempted to commit, or is committing or attempting to commit, a felony;
(3) probable cause to believe the person has violated the provisions of IC 9-26-1-1(1), IC 9-26-1-1(2), IC 9-26-1-2(1), IC 9-26-1-2(2), IC 9-26-1-3, IC 9-26-1-4, or IC 9-30-5;
(4) probable cause to believe the person is committing or attempting to commit a misdemeanor in the officer's presence;
(5) probable cause to believe the person has committed a:
(A) battery resulting in bodily injury under IC 35-42-2-1; or
(B) domestic battery under IC 35-42-2-1.3.
The officer may use an affidavit executed by an individual alleged to have direct knowledge of the incident alleging the elements of the offense of battery to establish probable cause;
(6) probable cause to believe that the person violated IC 35-46-1-15.1 (invasion of privacy);
(7) probable cause to believe that the person violated IC 35-47-2-1 (carrying a handgun without a license) or IC 35-47-2-22 (counterfeit handgun license);
(8) probable cause to believe that the person is violating or has violated an order issued under IC 35-50-7;
(9) probable cause to believe that the person is violating or has violated IC 35-47-6-1.1 (undisclosed transport of a dangerous device); or
(10) probable cause to believe that the person is:
(A) violating or has violated IC 35-45-2-5 (interference with the reporting of a crime); and
(B) interfering with or preventing the reporting of a crime involving domestic or family violence (as defined in IC 34-6-2-34.5).
(b) A person who:
(1) is employed full time as a federal enforcement officer;
(2) is empowered to effect an arrest with or without warrant for a violation of the United States Code; and
(3) is authorized to carry firearms in the performance of the person's duties;
may act as an officer for the arrest of offenders against the laws of this state where the person reasonably believes that a felony has been

or is about to be committed or attempted in the person's presence.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.6; P.L.320-1983, SEC.2; P.L.311-1985, SEC.1; P.L.319-1987, SEC.1; P.L.53-1989, SEC.6; P.L.160-1990, SEC.1; P.L.2-1991, SEC.102; P.L.1-1991, SEC.189; P.L.1-1992, SEC.178; P.L.242-1993, SEC.1; P.L.140-1994, SEC.3; P.L.216-1996, SEC.10; P.L.47-2000, SEC.2; P.L.222-2001, SEC.3; P.L.133-2002, SEC.59; P.L.221-2003, SEC.15; P.L.50-2005, SEC.1.

IC 35-33-1-1.5
Crime involving domestic or family violence; duties of law enforcement officers; confiscation of firearm, ammunition, or deadly weapon
35-33-1-1.5 Sec. 1.5. (a) A law enforcement officer responding to the scene of an alleged crime involving domestic or family violence shall use all reasonable means to prevent further violence, including the following:
(1) Transporting or obtaining transportation for the alleged victim and each child to a designated safe place to meet with a domestic violence counselor, local family member, or friend.
(2) Assisting the alleged victim in removing toiletries, medication, and necessary clothing.
(3) Giving the alleged victim immediate and written notice of the rights under IC 35-40.
(b) A law enforcement officer may confiscate and remove a firearm, ammunition, or a deadly weapon from the scene if the law enforcement officer has:
(1) probable cause to believe that a crime involving domestic or family violence has occurred;
(2) a reasonable belief that the firearm, ammunition, or deadly weapon:
(A) exposes the victim to an immediate risk of serious bodily injury; or
(B) was an instrumentality of the crime involving domestic or family violence; and
(3) observed the firearm, ammunition, or deadly weapon at the scene during the response.
(c) If a firearm, ammunition, or a deadly weapon is removed from the scene under subsection (b), the law enforcement officer shall provide for the safe storage of the firearm, ammunition, or deadly weapon during the pendency of a proceeding related to the alleged act of domestic or family violence.
As added by P.L.133-2002, SEC.60.

IC 35-33-1-2
Judge
35-33-1-2 Sec. 2. A judge may arrest, or order the arrest of a person in his presence, when he has probable cause to believe the person has committed a crime.
As added by Acts 1981, P.L.298, SEC.2.
IC 35-33-1-3
Coroner
35-33-1-3 Sec. 3. A coroner has the authority to arrest any person when performing the duties of the sheriff under IC 36-2-14-4 and authority to arrest the sheriff under IC 36-2-14-5.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-1-4
Any person
35-33-1-4 Sec. 4. (a) Any person may arrest any other person if:
(1) the other person committed a felony in his presence;
(2) a felony has been committed and he has probable cause to believe that the other person has committed that felony; or
(3) a misdemeanor involving a breach of peace is being committed in his presence and the arrest is necessary to prevent the continuance of the breach of peace.
(b) A person making an arrest under this section shall, as soon as practical, notify a law enforcement officer and deliver custody of the person arrested to a law enforcement officer.
(c) The law enforcement officer may process the arrested person as if the officer had arrested him. The officer who receives or processes a person arrested by another under this section is not liable for false arrest or false imprisonment.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.7.

IC 35-33-1-5
Definition
35-33-1-5 Sec. 5. Arrest is the taking of a person into custody, that he may be held to answer for a crime.
As added by P.L.320-1983, SEC.3.

IC 35-33-1-6
Chart to determine detention time before release pending trial
35-33-1-6 Sec. 6. A law enforcement agency may use the following chart to determine the minimum number of hours that a person arrested for an alcohol-related offense should be detained before his release pending trial:
BLOOD OR



CHAPTER 2. ARREST WARRANTS

IC 35-33-2-1
Grounds; indictment or information filed; probable cause
35-33-2-1 Sec. 1. (a) Except as provided in chapter 4 of this article, whenever an indictment is filed and the defendant has not been arrested or otherwise brought within the custody of the court, the court, without making a determination of probable cause, shall issue a warrant for the arrest of the defendant.
(b) Whenever an information is filed and the defendant has not been arrested or otherwise brought within the custody of the court, the court shall issue a warrant for the arrest of the defendant after first determining that probable cause exists for the arrest.
(c) No warrant for arrest of a person may be issued until:
(1) an indictment has been found charging him with the commission of an offense; or
(2) a judge has determined that probable cause exists that the person committed a crime and an information has been filed charging him with a crime.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-2-2
Contents; form
35-33-2-2 Sec. 2. (a) A warrant of arrest shall:
(1) be in writing;
(2) specify the name of the person to be arrested, or if his name is unknown, shall designate such person by any name or description by which he can be identified with reasonable certainty;
(3) set forth the nature of the offense for which the warrant is issued;
(4) state the date and county of issuance;
(5) be signed by the clerk or the judge of the court with the title of his office;
(6) command that the person against whom the indictment or information was filed be arrested and brought before the court issuing the warrant, without unnecessary delay;
(7) specify the amount of bail, if any; and
(8) be directed to the sheriff of the county.
(b) An arrest warrant may be in substantially the following form:
TO: ______________
You are hereby commanded to arrest ___________ forthwith, and hold that person to bail in the sum of _______ dollars, to answer in the _______ Court of ________ County, in the State of Indiana, an information or indictment for ____________.
And for want of bail commit him to the jail of the County, and thereafter without unnecessary delay to bring him before the said court.
IN WITNESS WHEREOF, I, ___________ (Clerk/Judge) of said

Court, hereto affix the seal thereof, and subscribe my name at __________ this ________ day of _______ A.D. 20__.
______________________



CHAPTER 3. UNIFORM ACT ON FRESH PURSUIT

IC 35-33-3-1
Officer of another state in fresh pursuit; authority to arrest in this state
35-33-3-1 Sec. 1. Any member of a duly organized state, county or municipal peace unit of another state who enters this state in fresh pursuit, and continues within this state in such fresh pursuit of a person in order to arrest him on ground that he is believed to have committed a felony in the other state, shall have the same authority to arrest and hold such person in custody as has any law enforcement officer of this state to arrest and hold in custody a person on the ground that he is believed to have committed a felony in this state.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-2
Hearing before judge; commitment for extradition or discharge
35-33-3-2 Sec. 2. If an arrest is made in this state by an officer of another state in accordance with the provisions of section 1 of this chapter, he shall, without unnecessary delay, take the person arrested before a judge of the county in which the arrest was made. The judge shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state. If the judge determines that the arrest was unlawful, he shall discharge the person arrested.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-3
Lawfulness of arrest
35-33-3-3 Sec. 3. Section 1 of this chapter shall not be construed so as to make unlawful any arrest in this state which otherwise would be lawful.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-4
"State" defined
35-33-3-4 Sec. 4. For the purpose of this chapter, the word "state" shall include the District of Columbia.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-5
"Fresh pursuit" defined
35-33-3-5 Sec. 5. The term "fresh pursuit" as used in this chapter shall include fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who reasonably is suspected of having committed a felony. It shall also include the pursuit of a person suspected of having committed a

supposed felony, though no felony actually has been committed, if there is reasonable ground for believing that a felony has been committed. Fresh pursuit shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-6
Certified copies of chapter to other states
35-33-3-6 Sec. 6. It shall be the duty of the secretary of state to certify a copy of this chapter to the executive department of each of the states of the United States.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-3-7
Short title
35-33-3-7 Sec. 7. This chapter may be cited as the uniform act on fresh pursuit.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 4. SUMMONS AND PROMISE TO APPEAR IN LIEU OF ARREST WARRANT

IC 35-33-4-1
Summons in lieu of arrest warrant; contents; service; return; failure to appear; forms
35-33-4-1 Sec. 1. (a) When an indictment or information is filed against a person charging him with a misdemeanor, the court may, in lieu of issuing an arrest warrant under IC 35-33-2, issue a summons. The summons must set forth substantially the nature of the offense, and command the accused person to appear before the court at a stated time and place. However, the date set by the court must be at least seven (7) days after the issuance of the summons. The summons may be served in the same manner as the summons in a civil action.
(b) If the person summoned fails, without good cause, to appear as commanded by the summons and the court has determined that there is probable cause to believe that a crime (other than failure to appear) has been committed, the court shall issue a warrant of arrest.
(c) If after issuing a summons the court:
(1) is satisfied that the person will not appear as commanded by the summons; and
(2) has determined that there is probable cause that a crime (other than failure to appear) has been committed;
it may at once issue a warrant of arrest.
(d) The summons may be in substantially the following form:
STATE OF INDIANA    )    IN THE _______ COURT
)
vs.    )    OF __________ COUNTY
)
__________________    )
Defendant    )    CAUSE NO. _________
SUMMONS



CHAPTER 5. SEARCH AND SEIZURE

IC 35-33-5-1
Issuance by court; probable cause; oath and affirmation; "place" defined; objects of search
35-33-5-1 Sec. 1. (a) A court may issue warrants only upon probable cause, supported by oath or affirmation, to search any place for any of the following:
(1) Property which is obtained unlawfully.
(2) Property, the possession of which is unlawful.
(3) Property used or possessed with intent to be used as the means of committing an offense or concealed to prevent an offense from being discovered.
(4) Property constituting evidence of an offense or tending to show that a particular person committed an offense.
(5) Any person.
(6) Evidence necessary to enforce statutes enacted to prevent cruelty to or neglect of children.
(7) A firearm possessed by a person who is dangerous (as defined in IC 35-47-14-1).
(b) As used in this section, "place" includes any location where property might be secreted or hidden, including buildings, persons, or vehicles.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.10; P.L.187-2005, SEC.1; P.L.1-2006, SEC.526.

IC 35-33-5-2
Affidavit; descriptions; information to establish credibility of hearsay; form
35-33-5-2 Sec. 2. (a) Except as provided in section 8 of this chapter, no warrant for search or arrest shall be issued until there is filed with the judge an affidavit:
(1) particularly describing:
(A) the house or place to be searched and the things to be searched for; or
(B) particularly describing the person to be arrested;
(2) alleging substantially the offense in relation thereto and that the affiant believes and has good cause to believe that:
(A) the things as are to be searched for are there concealed; or
(B) the person to be arrested committed the offense; and
(3) setting forth the facts then in knowledge of the affiant or information based on hearsay, constituting the probable cause.
(b) When based on hearsay, the affidavit must either:
(1) contain reliable information establishing the credibility of the source and of each of the declarants of the hearsay and establishing that there is a factual basis for the information furnished; or
(2) contain information that establishes that the totality of the

circumstances corroborates the hearsay.
(c) An affidavit for search substantially in the following form shall be treated as sufficient:
STATE OF INDIANA            )
) SS:
COUNTY OF ___________________    )
A B swears (or affirms, as the case may be) that he believes and has good cause to believe (here set forth the facts and information constituting the probable cause) that (here describe the things to be searched for and the offense in relation thereto) are concealed in or about the (here describe the house or place) of C D, situated in the county of _____________________, in said state.
Subscribed and sworn to before me this _____ day of _______ 20__.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.177-1984, SEC.1; P.L.161-1990, SEC.1; P.L.1-1991, SEC.190; P.L.2-2005, SEC.117.

IC 35-33-5-3
Form
35-33-5-3 Sec. 3. A search warrant in substantially the following form shall be sufficient:
STATE OF INDIANA    )
)    SS:
COUNTY OF _____________    )    IN THE _______ COURT
OF
_____________________
To _______________ (herein insert the name, department or classification of the law enforcement officer to whom it is addressed)
You are authorized and ordered, in the name of the State of Indiana, with the necessary and proper assistance to enter into or upon ________________________ (here describe the place to be searched), and there diligently search for ________________ (here describe property which is the subject of the search). You are ordered to seize such property, or any part thereof, found on such search.
Dated this ____ day of ______, 20___, at the hour of ___ __M.
_________________________



CHAPTER 6. DETENTION OF SHOPLIFTERS BY OWNER OR AGENT

IC 35-33-6-1
Definitions
35-33-6-1 Sec. 1. As used in this chapter:
"Adult employee" means an employee who is eighteen (18) years old or older.
"Agent" means an operator, a manager, an adult employee, or a security agent employed by a store.
"Motion picture exhibition facility" has the meaning set forth in IC 35-46-8-3.
"Security agent" means a person who has been employed by a store to prevent the loss of property due to theft.
"Store" means a place of business where property or service with respect to property is displayed, rented, sold, or offered for sale.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.94-2005, SEC.1.

IC 35-33-6-2
Probable cause; detention; procedure
35-33-6-2 Sec. 2. (a) An owner or agent of a store who has probable cause to believe that a theft has occurred or is occurring on or about the store and who has probable cause to believe that a specific person has committed or is committing the theft may:
(1) detain the person and request the person to identify himself;
(2) verify the identification;
(3) determine whether the person has in his possession unpurchased merchandise taken from the store;
(4) inform the appropriate law enforcement officers; and
(5) inform the parents or others interested in the person's welfare, that the person has been detained.
(b) The detention must:
(1) be reasonable and last only for a reasonable time; and
(2) not extend beyond the arrival of a law enforcement officer or two (2) hours, whichever first occurs.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.11.

IC 35-33-6-2.5
Detention of person making unlawful recording
35-33-6-2.5 Sec. 2.5. (a) An owner or agent of a motion picture exhibition facility who has probable cause to believe that an unlawful recording under IC 35-46-8 has occurred or is occurring in the motion picture exhibition facility and who has probable cause to believe that a specific person has committed or is committing the unlawful recording may:
(1) detain the person and request the person to provide identification;
(2) verify the identification;         (3) determine whether the person possesses at the time of detention an audiovisual recording device (as defined in IC 35-46-8-2);
(4) confiscate any unauthorized copies of a motion picture or another audiovisual work; and
(5) inform the appropriate law enforcement officer or agency that the person is being detained.
(b) Detention under subsection (a):
(1) must:
(A) be reasonable; and
(B) last only for a reasonable time; and
(2) may not extend beyond the arrival of a law enforcement officer or two (2) hours, whichever occurs first.
As added by P.L.94-2005, SEC.2.

IC 35-33-6-3
Placement of information before law enforcement officer; presumption
35-33-6-3 Sec. 3. An owner or agent of a store or motion picture exhibition facility who informs a law enforcement officer of the circumstantial basis for detention and any additional relevant facts shall be presumed to be placing information before the law enforcement officer. The placing of this information does not constitute a charge of crime.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.94-2005, SEC.3.

IC 35-33-6-4
Civil or criminal actions; exclusion of lawful detention; burden of proof
35-33-6-4 Sec. 4. A civil or criminal action against:
(1) an owner or agent of a store or motion picture exhibition facility; or
(2) a law enforcement officer;
may not be based on a detention that was lawful under section 2 or 2.5 of this chapter. However, the defendant has the burden of proof that the defendant acted with probable cause under section 2 or 2.5 of this chapter.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.94-2005, SEC.4.

IC 35-33-6-5
Reliance on information from employee; probable cause
35-33-6-5 Sec. 5. An owner or agent of a store may act in the manner permitted by section 2 of this chapter on information received from any employee of the store, if that employee has probable cause to believe that a:
(1) theft has occurred or is occurring in or about the store; and
(2) specific person has committed or is committing the theft.
As added by Acts 1981, P.L.298, SEC.2.
IC 35-33-6-6
Reliance on information from employee of motion picture exhibition facility
35-33-6-6 Sec. 6. An owner or agent of a motion picture exhibition facility may act in the manner allowed by section 2.5 of this chapter on information received from an employee of the motion picture exhibition facility if the employee has probable cause to believe that:
(1) an unlawful recording under IC 35-46-8 has occurred or is occurring in the motion picture exhibition facility; and
(2) a specific person has committed or is committing the unlawful recording.
As added by P.L.94-2005, SEC.5.



CHAPTER 7. PROBABLE CAUSE; INITIAL HEARING

IC 35-33-7-1
Arrest without warrant; initial hearing; venue
35-33-7-1 Sec. 1. (a) A person arrested without a warrant for a crime shall be taken promptly before a judicial officer:
(1) in the county in which the arrest is made; or
(2) of any county believed to have venue over the offense committed; for an initial hearing in court.
(b) Except as provided in subsection (c), if the person arrested makes bail before the person's initial hearing before a judicial officer, the initial hearing shall occur at any time within twenty (20) calendar days after the person's arrest.
(c) If a person arrested under IC 9-30-5 makes bail before the person's initial hearing before a judicial officer, the initial hearing must occur within ten (10) calendar days after the person's arrest.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.126-1989, SEC.27; P.L.2-1991, SEC.103.

IC 35-33-7-2
Probable cause; affidavit or oral presentation under oath; record; determination; detention or release
35-33-7-2 Sec. 2. (a) At or before the initial hearing of a person arrested without a warrant for a crime, the facts upon which the arrest was made shall be submitted to the judicial officer, ex parte, in a probable cause affidavit. In lieu of the affidavit or in addition to it, the facts may be submitted orally under oath to the judicial officer. If facts upon which the arrest was made are submitted orally, the proceeding shall be recorded by a court reporter, and, upon request of any party in the case or upon order of the court, the record of the proceeding shall be transcribed.
(b) If the judicial officer determines that there is probable cause to believe that any crime was committed and that the arrested person committed it, the judicial officer shall order that the arrested person be held to answer in the proper court. If the facts submitted do not establish probable cause or if the prosecuting attorney informs the judicial officer on the record that no charge will be filed against the arrested person, the judicial officer shall order that the arrested person be released immediately.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.12.

IC 35-33-7-3
Filing of indictment or information; recess or continuation of initial hearing; informing accused of rights
35-33-7-3 Sec. 3. (a) When a person is arrested for a crime before a formal charge has been filed, an information or indictment shall be filed or be prepared to be filed at or before the initial hearing, unless the prosecuting attorney has informed the court that there will be no

charges filed in the case.
(b) If the prosecuting attorney states that more time is required to evaluate the case and determine whether a charge should be filed, or if it is necessary to transfer the person to another court, then the court shall recess or continue the initial hearing for up to seventy-two (72) hours, excluding intervening Saturdays, Sundays, and legal holidays.
(c) Before recessing the initial hearing and after the ex parte probable cause determination has been made, the court shall inform a defendant charged with a felony of the rights specified in subdivisions (1), (2), (3), (4), and (5) of section 5 of this chapter.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.13; P.L.320-1983, SEC.8.

IC 35-33-7-3.5
Conformity of initial hearing to summons; probable cause
35-33-7-3.5 Sec. 3.5. The initial hearing of a person issued a:
(1) summons; or
(2) summons and promise to appear;
must take place according to the terms of the summons. At such an initial hearing, a determination of probable cause is not required unless the prosecuting attorney requests on the record that the person be held in custody before his trial.
As added by P.L.320-1983, SEC.9.

IC 35-33-7-4
Arrest under warrant; jurisdiction; time of initial hearing
35-33-7-4 Sec. 4. A person arrested in accordance with the provisions of a warrant shall be taken promptly for an initial hearing before the court issuing the warrant or before a judicial officer having jurisdiction over the defendant. If the arrested person has been released in accordance with the provisions for release stated on the warrant, the initial hearing shall occur at any time within twenty (20) days after his arrest.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-7-5
Informing of accused
35-33-7-5 Sec. 5. At the initial hearing of a person, the judicial officer shall inform him orally or in writing:
(1) that he has a right to retain counsel and if he intends to retain counsel he must do so within:
(A) twenty (20) days if the person is charged with a felony; or
(B) ten (10) days if the person is charged only with one (1) or more misdemeanors;
after this initial hearing because there are deadlines for filing motions and raising defenses, and if those deadlines are missed, the legal issues and defenses that could have been raised will be waived;
(2) that he has a right to assigned counsel at no expense to him

if he is indigent;
(3) that he has a right to a speedy trial;
(4) of the amount and conditions of bail;
(5) of his privilege against self-incrimination;
(6) of the nature of the charge against him; and
(7) that a preliminary plea of not guilty is being entered for him and the preliminary plea of not guilty will become a formal plea of not guilty:
(A) twenty (20) days after the completion of the initial hearing; or
(B) ten (10) days after the completion of the initial hearing if the person is charged only with one (1) or more misdemeanors;
unless the defendant enters a different plea.
In addition, the judge shall direct the prosecuting attorney to give the defendant or his attorney a copy of any formal felony charges filed or ready to be filed. The judge shall, upon request of the defendant, direct the prosecuting attorney to give the defendant or his attorney a copy of any formal misdemeanor charges filed or ready to be filed.
As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.14; P.L.320-1983, SEC.10.

IC 35-33-7-6
Indigent defendant; assignment of counsel; payment to supplemental public defender services fund
35-33-7-6 Sec. 6. (a) Prior to the completion of the initial hearing, the judicial officer shall determine whether a person who requests assigned counsel is indigent. If the person is found to be indigent, the judicial officer shall assign counsel to the person.
(b) If jurisdiction over an indigent defendant is transferred to another court, the receiving court shall assign counsel immediately upon acquiring jurisdiction over the defendant.
(c) If the court finds that the person is able to pay part of the cost of representation by the assigned counsel, the court shall order the person to pay the following:
(1) For a felony action, a fee of one hundred dollars ($100).
(2) For a misdemeanor action, a fee of fifty dollars ($50).
The clerk of the court shall deposit fees collected under this subsection in the county's supplemental public defender services fund established under IC 33-40-3-1.
(d) The court may review the finding of indigency at any time during the proceedings.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.216-1996, SEC.11; P.L.98-2004, SEC.139.

IC 35-33-7-7
Order of release not to bar further proceedings
35-33-7-7 Sec. 7. An order releasing a person under this chapter does not bar further proceedings in the case. As added by Acts 1981, P.L.298, SEC.2. Amended by Acts 1982, P.L.204, SEC.15.



CHAPTER 8. BAIL AND BAIL PROCEDURE

IC 35-33-8-1
"Bail bond" defined
35-33-8-1 Sec. 1. As used in this chapter, "bail bond" means a bond executed by a person who has been arrested for the commission of an offense, for the purpose of ensuring:
(1) the person's appearance at the appropriate legal proceeding;
(2) another person's physical safety; or
(3) the safety of the community.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.221-1996, SEC.1.



CHAPTER 8.5. BAIL AND RECOGNIZANCE

IC 35-33-8.5-1
Sheriff; approval of bail
35-33-8.5-1 Sec. 1. When any person is committed for want of bail, and the amount of bail is specified in the warrant of commitment, the sheriff may take the recognizance and approve the bail.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-2
Recognizances; recording
35-33-8.5-2 Sec. 2. Every recognizance taken by any peace officer must be delivered forthwith to the clerk of the court to which the defendant is recognized. The clerk must thereupon record the recognizance, and, from the time of filing, it shall have the same effect as if taken in open court.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-3
Recognizances; sureties; affidavit of qualifications
35-33-8.5-3 Sec. 3. A court or officer required to take or accept any bail or recognizance or to approve the sureties offered on any bond or recognizance in any case of a criminal nature, may require any person offered as surety thereon to make affidavit of the person's qualifications or to be examined orally under oath touching the same, and such court or officer may take such affidavit or administer such oath.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-4
Sureties; qualifications; judgments and decrees; appeals
35-33-8.5-4 Sec. 4. (a) One (1) surety on every such recognizance must be a resident freeholder of the county in which the prosecution is pending, and the surety or sureties must be worth at least double the sum to be secured and must have property in this state liable to execution equal to the sum to be secured, and when two (2) or more sureties are offered to the same recognizance, they must have in the aggregate the qualifications prescribed in this section. Whenever by the laws of this state a surety company is authorized to become surety on recognizance bonds, such surety company may be accepted as sufficient surety on any such bond.
(b) The recognizance shall be in form substantially as provided in IC 27-10-2-10, conditioned for judgment on ten (10) days notice to the surety. No pleadings shall be necessary and no change of judge or change of venue shall be granted. The obligor may except to the ruling of the court and appeal to the court of appeals as in civil cases without moving for a new trial.
As added by P.L.5-1988, SEC.180.
IC 35-33-8.5-5
Pending proceedings; renewals
35-33-8.5-5 Sec. 5. The recognizance as provided for in IC 27-10-2-10 shall be continuing, and the defendant shall not be required to renew it during pendency of the proceedings, unless ordered to do so by the court for cause shown. But, at each term of the court, after such recognizance is taken, the court shall inquire into the sufficiency of the sureties.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-6
Murder; admittance to bail
35-33-8.5-6 Sec. 6. When any person is indicted for murder, the court in which the indictment is pending, upon motion, upon application by writ of habeas corpus, may admit the defendant to bail when it appears upon examination that the defendant is entitled to be let to bail.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-7
Surrender of principal
35-33-8.5-7 Sec. 7. When a surety on any recognizance desires to surrender the surety's principal, the surety may procure a copy of the recognizance from the clerk, by virtue of which such surety, or any person authorized by the surety, may take the principal in any county within the state.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-8
Amount of bond; payment into court
35-33-8.5-8 Sec. 8. At any time after forfeiture and at any time before judgment upon the recognizance, the surety may pay the amount named in the bond to the clerk of the court, who shall give the surety a receipt therefor.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-9
Liens; real estate; release
35-33-8.5-9 Sec. 9. All recognizances, taken to secure the appearance of a defendant in the circuit court to answer a criminal charge, shall be immediately recorded by the clerk of said court in the order book and entered in the judgment docket of said court, and from the date of such recording and entry such recognizance shall be a lien upon all the real estate in such county owned by the several obligors. If the real estate owned by any one or more of said obligors be situated in any county or counties of the state of Indiana, other than that in which such prosecution is pending, it shall then be the duty of the clerk of the court where said action is pending, upon order of such court and as such court may direct, to immediately transmit to the clerk of the circuit court of the county, or counties,

where said real estate is situated, a certified copy of said recognizance, and the clerk or clerks, to whom such copies are so certified, shall immediately, upon receipt thereof, record the same and enter them upon the judgment docket of the circuit court of such county, in the same manner as required of the clerk of the court wherein said cause is pending, and the same shall become a lien upon all the real estate in such county, or counties, owned by any one or more of said obligors, in the same manner and to the same extent as if said lands were situated in the county where said cause is pending. The clerk to whom such document is transmitted shall be entitled to charge and collect the sum of one dollar ($1) for the services herein required of the clerk, which sum shall be paid by the defendant or the defendant's obligors, and which shall accompany said certified copy. Upon the final determination of said cause and the full and complete compliance with all of the requirements and conditions of said recognizance upon the part of the defendant, the court wherein said cause was determined shall order the release of all liens created by said recognizance as herein provided, and the clerk of said court shall transmit to the clerk of the circuit court of each county wherein said lien may have been recorded, as herein provided, and such order when recorded in any of said counties shall operate as a full and complete release thereof as to all lands of such obligors situated in any such county. The fee of any clerk for recording any such release shall be fifty cents ($0.50), which fee shall be paid by the obligor whose lands are thereby affected, and shall accompany the copy of such order when transmitted by the clerk of said court. Judgments, if any, rendered as in this article provided, in the event of the forfeiture of any recognizance bond affected by this article, shall bind and be a lien upon all the real estate of the principal and sureties, within the county in which such judgment is rendered, from the date of such entry and recording of such recognizance in the clerk's office, the date of which lien shall be stated in such judgment of the court. A transcript of such judgment shall also be filed in the office of the clerk of the circuit court of each other county, if any, where such recognizance may have been recorded as herein provided, and when so recorded shall be a lien upon all the lands of any obligor therein situated, from the date of the recording of such recognizance bond, in like manner as in the county of original jurisdiction, as herein provided, and shall be without relief from valuation or appraisement laws. Should such surety be relieved from liability from such bond as by law provided, such clerk shall proceed to release from the lien provided herein all the surety's such real estate as though such case had been completed and the case finally determined.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-10
Subrogation
35-33-8.5-10 Sec. 10. Whenever any person has been compelled to pay to any prosecuting attorney, clerk of the court, or sheriff,

under mere color of judicial proceedings in attachment or garnishment at the suit of the state, the amount of any forfeited recognizance, such person so paying shall, from the date of such payment, be subrogated as against the recognizors in such recognizance, to all the rights of the state under such recognizance, and shall have a cause of action against such recognizors for the amount so paid, as if such recognizance and all the rights of the state under the same had been assigned by the state to the person or persons so paying, at the date of such payment.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-11
Subrogation; enforcement; costs
35-33-8.5-11 Sec. 11. Whenever any claim or claims to which any person is subrogated under section 10 of this chapter shall be sought to be enforced by any action or legal proceedings, the proper prosecuting attorney shall be made a party to the action or proceedings, to answer as to the fact of such payment and to protect the interests of the state in such action or proceedings: provided, that nothing in this section or section 10 of this chapter shall, in any event, create any liability or authorize judgment against the state, or render the state, or such attorney, liable for any costs in such action or proceedings.
As added by P.L.5-1988, SEC.180.

IC 35-33-8.5-12
Sheriff; process; powers and duties
35-33-8.5-12 Sec. 12. The sheriff must return every process issued to the sheriff with the sheriff's doings fully endorsed thereon, and every process, judgment and commitment of the circuit and criminal courts must be executed by the sheriff.
As added by P.L.5-1988, SEC.180.



CHAPTER 9. BAIL UPON APPEAL

IC 35-33-9-1
Discretion of court; excepted felonies
35-33-9-1 Sec. 1. A person convicted of an offense who has appealed or desires to appeal the conviction may file a petition to be admitted to bail pending appeal. The person may be admitted to bail pending appeal at the discretion of the court in which the case was tried, but he may not be admitted to it if he has been convicted of a Class A felony or a felony for which the court may not suspend the sentence under IC 35-50-2-2.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 10. SECURING ATTENDANCE OF DEFENDANTS AND UNIFORM EXTRADITION ACT

IC 35-33-10-1
Defendant in custody; order to appear; defendant at liberty; notice to appear; arrest upon failure to appear
35-33-10-1 Sec. 1. (a) When a criminal action is pending against a defendant and the defendant is in the custody of any law enforcement officer, the court may order the law enforcement officer to produce the defendant before the court for prosecution. If the defendant is at liberty within the state as a result of an order releasing him on his own recognizance or on bail, the court may cause the defendant or his attorney to be notified to appear at a designated time. Upon failure to appear after such notification, the court may issue a warrant for the defendant's immediate arrest.
(b) The method selected to secure the attendance of the defendant shall not be a ground for objection at any stage of the criminal proceeding if the method is allowed by this article.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-2
Defendant confined under judgment or court order or awaiting trial for another offense; order or warrant of detainer
35-33-10-2 Sec. 2. (a) When an indictment or information is pending against a defendant confined in this state under a judgment or court order, the court with jurisdiction over the pending criminal action shall, after application by the prosecuting attorney, order that the defendant be produced before the court for prosecution. The defendant shall not be entitled to release pending trial on the indictment or information. The court may order that the defendant be surrendered to the sheriff of the county in which the court issuing the order is located. The court may order the sheriff to convey the defendant from the institution and commit the defendant to the jail or to another place of custody specified in the order. If the proceeding is delayed, the court may order the defendant returned temporarily to the institution until the presence of the defendant before the court is required.
(b) When an indictment or information is pending against a defendant:
(1) confined in an institution within this state pending trial for another offense; or
(2) who has been released by order of another court pending trial before that court for another offense;
the court shall, upon motion of the prosecuting attorney, issue a warrant of detainer to the court before which the other prosecution is pending. The court to which the order of detainer is issued, shall, upon termination of the proceedings before the court, deliver custody of the defendant to the sheriff of the county in which the court issuing the warrant is situated. Upon delivery, the court shall return

the warrant to the court of issuance showing such fact. A duplicate copy of the return shall be served upon the prosecuting attorney who requested the issuance of the warrant.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-10-3
Uniform Criminal Extradition Act
35-33-10-3 Sec. 3. (1) Where appearing in this section, the term "governor" includes any person performing the functions of governor by authority of the law of this state. The term "executive authority" includes the governor and any person performing the functions of governor in a state other than this state. The term "state", referring to a state other than this state, refers to any other state or territory, organized or unorganized, of the United States of America.
(2) Subject to the qualifications of this section and the provisions of the Constitution of the United States controlling, and acts of congress in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, a felony, or other crime who has fled from justice and is found in this state.
(3) No demand for the extradition of a person charged with crime in another state shall be recognized by the governor unless in writing and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy must be authenticated by the executive authority making the demand, which shall be prima facie evidence of its truth.
(4) When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.
(5) A warrant of extradition shall not be issued unless the documents presented by the executive authority making the demand show that:
(a) except in cases arising under subsection 7 of this section, the accused was present in the demanding state at the time of the commission of the alleged crime, and thereafter fled from the state;
(b) the accused is now in this state; and
(c) he is lawfully charged by indictment found or by information filed by a prosecuting officer and supported by affidavit to the facts, or by affidavit made before a magistrate

in that state, with having committed a crime under the laws of that state, or that he has been convicted of a crime in that state and has escaped from confinement or has broken the terms of his bail, probation, or parole, or that the sentence or some portion of it otherwise remains unexecuted and that the person claimed has not been discharged or otherwise released from the sentence.
(6) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated. The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in subsection 24 of this section with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.
(7) The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in subsection 5 of this section with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand; and the provisions of this section not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime and has not fled therefrom.
(8) If the governor shall decide that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner, or other person whom he may think fit to entrust with the execution thereof; and the warrant must substantially recite the facts necessary to the validity of its issue.
(9) Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the state, to command the aid of all sheriffs and law enforcement officers in the execution of the warrant, and to deliver the accused subject to the provision of this section, to the duly authorized agent of the demanding state.
(10) Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.
(11) No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he has been informed of the demand

made for his surrender, of the crime with which he is charged and that he has the right to demand legal counsel; and if the prisoner, his friends, or counsel shall state that he or they desire to test the legality of the arrest, the prisoner shall be taken forthwith before a judge of a court of record in this state who shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. And when such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the public prosecuting officer of the county in which the arrest is made and in which the accused is in custody and to the said agent of the demanding state.
(12) An officer who recklessly delivers to the agent for extradition of the demanding state a person in his custody under the governor's warrant in disobedience to subsection 11 of this section commits a Class B misdemeanor.
(13) The officer or person executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping.
(14) Whenever any person within this state shall be charged on the oath of any credible person before any judge of this state with the commission of a crime in any other state, and, except in cases arising under subsection 7 of this section, with having fled from justice, or whenever complaint shall have been made before any judge in this state setting forth on the affidavit of any credible person in another state that a treason or felony has been committed in such other state and that the accused has been charged in such state with the commission of the treason or felony, and, except in cases arising under subsection 7 of this section, has fled therefrom and is believed to have been found in this state, the judge shall issue a warrant directed to the sheriff of the county in which the oath or complaint is filed directing him to apprehend the person charged, wherever he may be found in this state, and bring him before the same or any other judge, who may be convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.
(15) The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one (1) year; but when so arrested the accused must be taken before a judge with all practicable speed, and complaint must be made against him under oath setting forth the ground for the arrest as in the last preceding subsection; and thereafter his answer shall be heard as if he has been arrested on warrant.
(16) If from the examination before the judge, it appears that the person held is the person charged with having committed the crime

alleged and that he probably committed the crime, and, except in cases arising under subsection 7 of this section, that he has fled from justice, the judge shall commit him to jail by a warrant reciting the accusation for such time specified in the warrant as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused gives bail as provided in subsection 17 of this section, or until he shall be legally discharged.
(17) Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, the judge must admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper, for his appearance before him at a time specified in such bond or undertaking, and for his surrender, to be arrested upon the warrant of the governor of this state. The prisoner shall not be admitted to bail after issuance of a warrant by the governor of this state.
(18) If the accused is not yet arrested under warrant of the governor by the expiration of the time specified in the warrant, bond, or undertaking, the judge may discharge him or may recommit him to a further day, or may again take bail for his appearance and surrender, as provided in subsection 17 of this section; and at the expiration of the second period of commitment, or if he has been bailed and appeared according to the terms of his bond or undertaking, the judge may either discharge him, or may require him to enter into a new bond or undertaking, to appear and surrender himself at another day.
(19) If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the court, by proper order, shall declare the bond forfeited; and recovery may be had thereon in the name of the state as in the case of other bonds or undertakings given by the accused in criminal proceedings within this state.
(20) If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor at his discretion either may surrender him on the demand of the executive authority of another state or may hold him until he has been tried and discharged, or convicted and punished in this state.
(21) The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the governor or in any proceedings after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.
(22) The governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.
(23) Whenever the governor of this state shall demand a person charged with a crime in this state from the chief executive of any other state or from the chief justice or an associate justice of the

Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this state to some agent commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this state in which the offense was committed.
(24) When the return to this state of a person charged with a crime in this state is required, the prosecuting attorney of the county in which the offense is committed shall present to the governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place, and circumstances of its committal, the state in which he is believed to be, including the location of the accused therein at the time the application is made, and certifying that in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim. The application shall be verified by affidavit, shall be executed in triplicate, and shall be accompanied by three (3) certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the magistrate, stating the offense with which the accused is charged. The prosecuting attorney may also attach such further affidavits and other documents in triplicate as he shall deem proper to be submitted with such application. One (1) copy of the application with the action of the governor indicated by the endorsement thereon and one (1) of the certified copies of the indictment or complaint or information and affidavit shall be filed in the office of the secretary of state to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.
(25) The expenses shall be paid out of the general fund of the county treasury of the county wherein the crime is alleged to have been committed. The expenses shall be the fees paid to the officers of the state on whose governor the requisition is made, as now provided by law, for all necessary travel in returning such prisoner.
(26) A person brought into this state on extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer for which he is returned until he has been convicted in the criminal proceeding, or if acquitted, until he has had ample opportunity to return to the state from which he was extradited.
(27) After a person has been brought back to this state upon extradition proceedings, he may be tried in this state for other crimes which he may be charged with having committed here, as well as that specified in the requisition for his extradition.
(28) This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.
(29) Nothing in this section contained shall be deemed to constitute a waiver by the state of its right, power, or privilege to

regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence, or punishment for any crime committed within this state, nor shall any proceedings had under this section which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges, or jurisdiction in any way whatsoever.
(30) This section may be cited as the Uniform Criminal Extradition Act.
As added by Acts 1981, P.L.298, SEC.2. Amended by P.L.178-1984, SEC.1.

IC 35-33-10-4
Agreement on detainers; defendants confined in other jurisdiction of United States
35-33-10-4 Sec. 4. Securing attendance of defendants confined as prisoners in institutions of other jurisdictions of the United States.Agreement on detainers.
Text of the Agreement of Detainers



CHAPTER 11. EMERGENCY TRANSFER OF CERTAIN JAIL INMATES

IC 35-33-11-1
Inmate in county jail in imminent danger of serious bodily injury or death or represents substantial threat to safety of others
35-33-11-1 Sec. 1. Upon motion by the:
(1) sheriff;
(2) prosecuting attorney;
(3) defendant or his counsel;
(4) attorney general; or
(5) court;
alleging that an inmate in a county jail awaiting trial is in danger of serious bodily injury or death or represents a substantial threat to the safety of others, the court shall determine whether the inmate is in imminent danger of serious bodily injury or death, or represents a substantial threat to the safety of others. If the court finds that the inmate is in danger of serious bodily injury or death or represents a substantial threat to the safety of others, it shall order the sheriff to transfer the inmate to another county jail or to a facility of the department of correction designated by the commissioner of the department as suitable for the confinement of that prisoner and provided that space is available. For the purpose of this chapter, an inmate is not considered in danger of serious bodily injury or death due to an illness or other medical condition.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-2
Posttransfer hearing
35-33-11-2 Sec. 2. The inmate or receiving authority is entitled to a posttransfer hearing upon request. The inmate may refuse a transfer if the only issue is his personal safety.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-3
Overcrowding or inadequacy of local penal facility
35-33-11-3 Sec. 3. Upon petition by the sheriff alleging that:
(1) the local penal facility is overcrowded or otherwise physically inadequate to house inmates; and
(2) another sheriff or the commissioner of the department of correction has agreed to accept custody of inmates from the sheriff;
the court may order inmates transferred to the custody of the person who has agreed to accept custody. Whenever a transfer order is necessary under this section, only inmates serving a sentence after conviction for a crime may be transferred, unless the overcrowding or inadequacy of the facility also requires transfer of inmates awaiting trial or sentencing.
As added by Acts 1981, P.L.298, SEC.2.
IC 35-33-11-4
Return to county jail
35-33-11-4 Sec. 4. Whenever the court finds that the circumstances which necessitated a transfer under this chapter no longer exist, it shall order the sheriff to return the inmate to the county jail from which he was transferred.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-5
Transportation to and from facilities; payment of costs by county
35-33-11-5 Sec. 5. When an inmate is transferred under this chapter, the sheriff of the county from which the inmate is transferred shall be responsible for transporting the inmates to and from the other facility. If the sheriff is unable to adequately protect the inmate during the transfer, the sheriff or the court may request assistance from any other law enforcement agency. The county which transfers an inmate shall pay:
(1) a per diem of the average daily cost of housing a prisoner at the facility to which the inmate has been assigned; and
(2) any additional costs reasonably necessary to maintain the health and welfare of a transferred inmate.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-6
Delivery of data with prisoner
35-33-11-6 Sec. 6. When an inmate is transferred under this chapter, the sheriff of the county from which the inmate is received shall deliver with the prisoner a certified copy of the order, a current medical report, if available, and other data relating the proper medical care and classification of the inmate that is established as necessary by written policy of the department of correction or the receiving institution, pertaining to the health, safety, and proper confinement of safekeepers.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-7
Notice of subsequent transfer
35-33-11-7 Sec. 7. The department of correction will notify the sheriff of the county and judge of the court from which the inmate was transferred of any subsequent transfer of a prisoner within the department of correction necessary to assure the purposes of the original transfer.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-8
Assignment of prisoners serving sentence to program or work
35-33-11-8 Sec. 8. Prisoners serving a sentence after a conviction and transfer to the department or other receiving institution may be assigned to any program or work consistent with procedures and requirements for other prisoners committed to the department or

other receiving institution.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-9
Assignment of prisoners awaiting trial to program or work
35-33-11-9 Sec. 9. Prisoners awaiting trial may be allowed to work or be assigned to programs consistent with the rights regarding prisoners awaiting trial.
As added by Acts 1981, P.L.298, SEC.2.

IC 35-33-11-10
Discipline of prisoners awaiting trial
35-33-11-10 Sec. 10. The department of correction or other receiving sheriff may discipline prisoners awaiting trial as authorized under IC 35-50.
As added by Acts 1981, P.L.298, SEC.2.



CHAPTER 12. REPEALED



CHAPTER 13. REPEALED



CHAPTER 14. COUNTY EXTRADITION FUND

IC 35-33-14-1
Establishment
35-33-14-1 Sec. 1. There is established in each county a county extradition fund.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-2
Purpose
35-33-14-2 Sec. 2. The county extradition fund is established for the purpose of providing funding to offset the costs of extraditing criminal defendants. Money in the fund may not be used for any other purpose.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-3
Administration
35-33-14-3 Sec. 3. The county auditor shall administer the fund.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-4
Reversion of fund money
35-33-14-4 Sec. 4. Money in the fund at the end of a particular calendar year does not revert to any other fund, but remains in the county extradition fund.
As added by P.L.355-1989(ss), SEC.15.

IC 35-33-14-5
Composition of fund
35-33-14-5 Sec. 5. The fund consists of the portion of late surrender fees deposited in the fund under IC 27-10-2-12(i).
As added by P.L.355-1989(ss), SEC.15.






ARTICLE 33.5. INTERCEPTION OF TELEPHONIC OR TELEGRAPHIC COMMUNICATIONS

CHAPTER 1. APPLICABILITY AND DEFINITIONS

IC 35-33.5-1-1
Inapplicable to ordinary course of business
35-33.5-1-1 Sec. 1. This article does not apply to the ordinary course of business pertaining to the operation of a telephone or telegraph corporation and the use of the services and facilities furnished by that corporation in accordance with the corporation's tariffs.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-1-2
Applicability of definitions
35-33.5-1-2 Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-1-3
"Designated offense" defined
35-33.5-1-3 Sec. 3. "Designated offense" means the following:
(1) A Class A, Class B, or Class C felony that is a controlled substance offense (IC 35-48-4).
(2) Murder (IC 35-42-1-1), while committing or attempting to commit a controlled substance offense under IC 35-48-4-1 through IC 35-48-4-4.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-1-4
"Extension" defined
35-33.5-1-4 Sec. 4. "Extension" means an extension of the duration for which a warrant remains effective under this article.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-1-5
"Interception" defined
35-33.5-1-5 Sec. 5. "Interception" means the intentional:
(1) recording of; or
(2) acquisition of the contents of;
a telephonic or telegraphic communication by a person other than a sender or receiver of that communication, without the consent of the sender or receiver, by means of any instrument, device, or equipment under this article. This term includes the intentional recording of communication through the use of a computer or a FAX (facsimile transmission) machine. As added by P.L.161-1990, SEC.3.

IC 35-33.5-1-6
"Warrant" defined
35-33.5-1-6 Sec. 6. "Warrant" means a warrant authorizing the interception of telephonic or telegraphic communication under this article.
As added by P.L.161-1990, SEC.3.



CHAPTER 2. APPLICATIONS, PROCEDURES, AND REPORTS

IC 35-33.5-2-1
Application for warrant by prosecuting attorney; coapplicant; interception equipment under control of state police
35-33.5-2-1 Sec. 1. (a) A prosecuting attorney may submit an application for a warrant or an extension to a circuit or superior court where:
(1) the county that the prosecuting attorney represents is located; and
(2) the communication subject to the warrant is anticipated to be sent or received.
The prosecuting attorney may not delegate the responsibility of applying for a warrant or an extension to a deputy prosecuting attorney.
(b) One (1) of the following persons must serve as a coapplicant for a warrant or an extension under subsection (a):
(1) The superintendent of the state police department.
(2) The police chief of a consolidated city where the communication subject to the warrant is anticipated to be sent or received.
(3) The sheriff of the county containing a consolidated city where the communication subject to the warrant is anticipated to be sent or received.
(c) Only the state police department may install, operate, or monitor any equipment, device, or instrument for the purpose of intercepting a telephonic or telegraphic communication under this chapter.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-2-2
Application or extension in writing and upon oath of affirmation; information required
35-33.5-2-2 Sec. 2. (a) An application for a warrant or extension must be made in writing and upon oath or affirmation. Each application must also include the following:
(1) The identity of the persons submitting the application.
(2) An affidavit setting forth the facts relied upon by an applicant to show why a warrant should be issued or an extension granted, including the following:
(A) Facts establishing probable cause for the belief that a designated offense allegedly has been, is being, or may be committed.
(B) A description of the nature and location of the facility or place from which the communication is to be intercepted.
(C) The identity, if known, of the person allegedly committing the designated offense whose communication is to be intercepted.
(D) A description of the type of communication to be

intercepted.
(3) A statement specifying that other investigative procedures:
(A) have been tried and failed; or
(B) may not succeed or are too dangerous to attempt.
(4) A statement of the duration necessary for the interception. However, if the applicant requests that the authorization for interception not automatically terminate once the described type of communication is initially obtained, the application must also include a description of facts supporting the belief that additional communications of the same type will occur.
(5) A statement of facts and any action taken by the court concerning any previous application for a warrant or an extension that:
(A) has been made to a court under this article;
(B) sought to obtain communications from any of the same persons, places, or facilities as the current application; and
(C) is known to exist by the persons making the current application.
(6) If it is reasonably necessary to make a secret entry upon private property to install an interception device, a statement describing the following:
(A) The private property.
(B) Who owns and who occupies the private property.
(C) The reasons necessitating secret entry.
(b) In addition to the information required in subsection (a), if an application is for an extension, the application must contain a statement setting forth the results obtained from the original warrant or a reasonable explanation of the failure to obtain results under the original warrant.
(c) The court may require an applicant to furnish additional testimony or evidence in support of an application.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-2-3
Allegations of fact; basis; information required; supporting affidavits
35-33.5-2-3 Sec. 3. (a) Allegations of fact in an application for a warrant submitted under this chapter may be based either upon the personal knowledge of the applicant or upon information and belief.
(b) If the applicant personally knows the facts alleged, the applicant shall state that the affidavit is based upon personal knowledge.
(c) If the allegations of fact are derived in whole or in part from the statements of persons other than the applicant:
(1) the sources of the applicant's information and belief must be either disclosed or described;
(2) the application must contain facts establishing the existence and reliability of:
(A) any informant; and
(B) information supplied by any informant; and         (3) the basis of an informant's knowledge or belief must be disclosed, as far as possible.
(d) If the applicant's information and belief is derived from:
(1) tangible evidence; or
(2) recorded oral evidence;
the applicant shall attach to the application a copy or detailed description of the tangible evidence or recorded oral evidence.
(e) Affidavits of persons other than the applicant may be attached to the application if the affidavits of other persons tend to support any fact or conclusion alleged in the application. An affidavit attached to the application under this subsection may be based either on personal knowledge of the affiant or on information and belief. However, if the attached affidavit is based on information and belief the affiant shall state the source of, and the reason for, the information and belief.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-2-4
Reports to legislative council on warrants or extensions granted; reports on arrests or convictions
35-33.5-2-4 Sec. 4. (a) Not later than December 31 of each year, a prosecuting attorney who during that year:
(1) has received a warrant or an extension; or
(2) represents a county in which an arrest or a conviction has occurred as the result of the warrant or extension;
shall report in an electronic format under IC 5-14-6 the information described in subsection (b) to the legislative council.
(b) A prosecuting attorney shall report the following information under subsection (a):
(1) The information required in section 5 of this chapter.
(2) The number of arrests resulting from an interception made under a warrant or extension and the designated offense for which each arrest was made.
(3) The number of charges filed as a result of an interception.
(4) The number of motions to suppress made with respect to an interception and the number of motions granted or denied.
(5) The number of convictions resulting from an interception, the designated offense for which each conviction was obtained, and a general assessment of the importance of interception in obtaining the convictions.
(6) A general description of the interceptions made under a warrant or an extension, including the following:
(A) The approximate nature and frequency of incriminating communications intercepted.
(B) The approximate nature and frequency of other communications intercepted.
(C) The approximate number of persons whose communications were intercepted.
(D) The approximate nature, amount, and cost of manpower and other resources used in relation to the interceptions. As added by P.L.161-1990, SEC.3. Amended by P.L.28-2004, SEC.176.

IC 35-33.5-2-5
Reports to executive director of division of state court administration on terminations and denials
35-33.5-2-5 Sec. 5. Within twenty-eight (28) days after the termination of a warrant or an extension, or the denial of an application for a warrant or an extension, the court to which application for the warrant or an extension was made shall submit a report to the executive director of the division of state court administration (IC 33-24-6-1) containing the following information:
(1) The fact that a warrant or an extension was applied for.
(2) The type of warrant or extension applied for.
(3) The fact that the application for a warrant or an extension was granted, modified, or denied.
(4) The duration authorized for interception by the warrant and the number and duration of any extensions.
(5) The designated offense for which the warrant or extension was issued or applied for.
(6) The identity of the persons who applied for the warrant or extension.
(7) The nature and location of the place or facility from which communications were to be intercepted.
(8) The reasons for withholding notice under IC 35-33.5-4-3, if the notice was withheld.
As added by P.L.161-1990, SEC.3. Amended by P.L.98-2004, SEC.142.



CHAPTER 3. DUTIES OF THE COURT

IC 35-33.5-3-1
Authorization of warrant or extension; determinations by court; examinations under oath; in camera inquiries
35-33.5-3-1 Sec. 1. (a) A court may enter an order authorizing a warrant or an extension if, based on the facts submitted by an applicant, the court determines the following:
(1) Probable cause exists to believe that the person whose communications are to be intercepted is committing, has committed, or may commit a designated offense.
(2) Communications concerning the designated offense identified in the warrant application are likely to be obtained through the requested interception.
(3) Exigent circumstances are present that require the preservation of secrecy where there is a reasonable likelihood that a continuing investigation would be prevented if a person subject to investigation was alerted to the fact that the investigation was occurring.
(4) A place or facility from which communications are to be intercepted is:
(A) being used or about to be used by;
(B) listed in the name of;
(C) leased to; or
(D) commonly used by;
a person who is committing, has committed, or may commit a designated offense.
(5) Investigative procedures:
(A) have been tried but have failed;
(B) are unlikely to succeed; or
(C) are too dangerous to attempt.
(b) In making a determination of probable cause required under subsection (a)(1) before a warrant may be issued by the court, the court may examine under oath any person. The court shall order the court reporter to:
(1) prepare a verbatim transcript of an examination made under this subsection; and
(2) attach the transcript to the application for the warrant.
(c) In making a determination of probable cause required under subsection (a)(1) before a warrant may be issued by the court, if there is no corroborative evidence offered in support of the allegation of probable cause, the court shall inquire in camera concerning:
(1) the identity of any informants; or
(2) any additional information the court considers relevant to a determination of probable cause to believe that the person whose communications are to be intercepted is committing, has committed, or may commit a designated offense.
(d) The court may modify the application and authorize a warrant or an extension that is more limited in authority for interception than

the warrant or extension that was requested by the applicant.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-3-2
Information required in warrant
35-33.5-3-2 Sec. 2. A court that issues a warrant or an extension shall specify the following information in the warrant:
(1) The identity of the law enforcement agency that the warrant directs to make the interception.
(2) The identity of the person, if known, whose communication is to be intercepted.
(3) The nature and location of the facility or place from which the communication is to be intercepted.
(4) The type of communication to be intercepted and a statement of the designated offense to which the communication relates.
(5) That the interception must be conducted in a manner that minimizes the interception of communication that:
(A) is not relevant to the designated offense; and
(B) is not authorized by the warrant or extension.
(6) That methods required by the court to minimize the interception of irrelevant communications include the immediate termination by a law enforcement officer of the recording of a communication that is clearly irrelevant to the investigation of a designated offense.
(7) The duration during which the interception is authorized, including a statement as to whether the interception automatically terminates once the described communication is initially obtained.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-3-3
Automatic review of issuance; warrant stayed; extension excepted
35-33.5-3-3 Sec. 3. (a) If a court grants a warrant under this article, the prosecuting attorney shall apply to the court of appeals for an ex parte de novo review of the issuing court's decision. Issuance of the warrant is subject to automatic review and shall be given priority over all other cases. The prosecuting attorney is entitled to expedited review of the issuance of the warrant under rules adopted by the supreme court. Notwithstanding IC 33-25-1-5, the chief judge of the court of appeals shall assign these cases for review to a district other than the district where the circuit or superior court that granted the warrant is located.
(b) In the review, the court of appeals shall review the reasons for the issuance of the warrant and determine whether the requirements of this article have been met.
(c) The court of appeals may affirm, modify, or overrule the order of the court to which the application was made. The court of appeals may not increase the authority for interception beyond that requested

in the application.
(d) A warrant must be stayed until the court of appeals completes the review.
(e) Issuance of an extension is not subject to automatic review under this section.
As added by P.L.161-1990, SEC.3. Amended by P.L.98-2004, SEC.143.



CHAPTER 4. PROCEDURES REGARDING INTERCEPTED COMMUNICATIONS

IC 35-33.5-4-1
Limitations; mandatory assistance to accomplish interception; compensation
35-33.5-4-1 Sec. 1. (a) A court may not authorize interception under a warrant or an extension for a period longer than is necessary to achieve the objective of the warrant or extension. A warrant and each extension may authorize interception for not more than fourteen (14) days. A court that issues a warrant or an extension shall order that the authorized interception must:
(1) occur within three (3) days after the court issues the warrant or extension;
(2) be conducted in a manner that minimizes the interception of a communication that is clearly irrelevant to the investigation of a designated offense; and
(3) terminate upon completion of the authorized objective or within fourteen (14) days after the interception begins, whichever occurs first.
(b) A court may grant not more than three (3) extensions.
(c) A warrant or an extension may direct that a person immediately furnish an applicant all information, facilities, and technical assistance within that person's control necessary to accomplish the interception with a minimum of interference with the services that the person is furnishing to the person whose communication is to be intercepted. The applicant shall compensate a person furnishing facilities or technical assistance to the applicant at the prevailing rates.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-2
Progress reports to court
35-33.5-4-2 Sec. 2. Whenever a warrant or an extension is issued under this article, the court shall order that reports be submitted to the court indicating the progress that has been made toward the authorized objective and whether continued interception is necessary. The court may establish the times when a report is required.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-3
Inventory to party of terminated warrant or extension; information available to person whose communications have been intercepted; postponement of inventory services
35-33.5-4-3 Sec. 3. (a) Within sixty (60) days after the termination of a warrant or an extension, the court shall cause to be served upon each person from whom communication was to be intercepted and upon any other party to an interception whom the court determines it is in the interest of justice to serve, an inventory that includes notice of the following:         (1) The date that the application for the warrant or extension was submitted.
(2) The date on which the warrant or extension was granted.
(3) The time during which the interception was authorized.
(4) Whether the type of communication specified in the warrant was intercepted during the authorized time.
(b) The court may make available for inspection, to any person whose communications have been intercepted under a warrant issued under this chapter and who makes a request, any part of the applications, warrants, extensions and recordings that the court determines to be in the interest of justice. On an ex parte showing of good cause to the issuing court, the serving of the inventory required by this section may be postponed.
(c) If a party moves the court for postponement of service of the inventory required under subsection (a) on the grounds that secrecy is essential, the moving party shall:
(1) submit the motion to the court in writing or by transcription; and
(2) attach to the motion a statement of reasons for the party's belief that secrecy of the documents is essential.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-4
Suppression of evidence; basis
35-33.5-4-4 Sec. 4. (a) Upon a motion to suppress evidence arising from a warrant, a court may suppress the contents of or evidence derived from an interception based on:
(1) the grounds that the communication was intercepted in violation of this article;
(2) the grounds that the warrant or extension under which the communication was intercepted is insufficient on the face the warrant or extension;
(3) the grounds that the interception was not made in conformity with the warrant or extension;
(4) the grounds that a material defect, such as the failure to comply with the requirements that limit the use of authorized interceptions, exists in the application, the warrant, or the process of executing the warrant; or
(5) any other grounds that are a basis for suppressing the evidence.
(b) A court may not suppress the contents of or evidence derived from an interception if the motion to suppress is based on an immaterial defect in the application, the warrant, or the process of executing the warrant.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-4-5
Motion to suppress; information or evidence available to aggrieved person; appeal of granted motion
35-33.5-4-5 Sec. 5. (a) If a court grants a motion to suppress under

this article, the contents of the interception or evidence derived from the interception are considered to have been obtained in violation of this article. The court, upon the filing of the motion by an aggrieved person, may make available for inspection to the aggrieved person, or the person's attorney, any part of the interception or evidence derived from the interception that the court determines to be in the interest of justice.
(b) In addition to any other right to appeal, the state may appeal from an order granting a motion to suppress made under this section if the prosecuting attorney certifies to the court granting the motion that the appeal is not taken for purpose of delay. The state must file the appeal in accordance with the rules adopted by the Indiana supreme court.
As added by P.L.161-1990, SEC.3.



CHAPTER 5. CONFIDENTIALITY OF DISCLOSURE, REMEDIES, AND OFFENSES

IC 35-33.5-5-1
Disclosure in court; information to parties in advance
35-33.5-5-1 Sec. 1. The contents of an interception under this article or evidence derived from the interception may not be received into evidence or otherwise disclosed during a court proceeding unless each party, not less than fourteen (14) days before the proceeding, has been furnished with a copy of the application, warrant, and any orders for an extension under which the interception was authorized. The fourteen (14) day period may be waived by the court if the court finds that:
(1) it is not possible to furnish each party with the information at least fourteen (14) days before the proceeding; and
(2) a party will not be prejudiced by the delay in receiving the information.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-2
Recording contents of authorized interception; sealing documents; disclosure; destruction of documents
35-33.5-5-2 Sec. 2. (a) The contents of an authorized interception under this article shall be mechanically or electronically recorded. Immediately upon the expiration of the warrant or extension, the court shall order that recordings be sealed. The court shall determine who is entitled to custody of the recordings. The court shall order that the recordings be kept for at least ten (10) years. The recordings may be destroyed after ten (10) years only upon an order of the court that issued the warrant.
(b) A warrant or an extension granted under this article, as well as the application for a warrant or extension, shall be sealed by the court to which the application is made. The court shall determine who is entitled to custody of the application and warrant or extension. An application and a warrant or an extension shall be disclosed only upon a showing of good cause before the issuing court. The court shall order that the application and warrant or extension may not be destroyed for at least ten (10) years after the date granted, and then only upon the order of the court that issued the warrant.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-3
Disclosure by law enforcement officer; persons other than officer; privileged character of communication; offenses not specified in order
35-33.5-5-3 Sec. 3. (a) A law enforcement officer who has obtained knowledge under this article of the contents of an interception or of evidence derived from that interception may:
(1) disclose the contents to another law enforcement officer; or         (2) use the contents of the interception;
only to the extent that use or disclosure of the contents of the interception is appropriate to the proper performance of the official duties of the law enforcement officer.
(b) If a recorded interception is transcribed by order of a court or by a law enforcement agency, only that part of the interception that is relevant to the prosecution of a designated offense may be transcribed.
(c) A person, other than a law enforcement officer, who has received, by a means authorized by this article, information concerning an interception or evidence derived from an interception under this article may disclose the contents of the interception or evidence derived from the interception only while giving testimony under oath or affirmation in a criminal court proceeding or grand jury proceeding. This subsection does not apply to a disclosure by a person of the contents of reports submitted under IC 35-33.5-2-4 and IC 35-33.5-2-5 or to the contents of an interception or evidence derived from an interception that is either:
(1) maintained in the record of a court proceeding and made accessible to the public; or
(2) previously disclosed in a court proceeding that is open to the public.
(d) An otherwise privileged communication that is intercepted in accordance with or in violation of this article does not lose the communication's privileged character.
(e) When a law enforcement officer, while engaged in intercepting communications in a manner authorized by this article, intercepts communications relating to offenses other than those specified in the order of authorization, the contents of those interceptions, and evidence derived from those interceptions, may be disclosed or used as provided in subsections (a) and (c). The contents and evidence may be used under subsection (d) when authorized by the court upon a finding, on subsequent application, that the contents were otherwise intercepted in accordance with this article. A subsequent application shall be made as soon as practicable.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-4
Violations; cause of action; damages and costs; defenses; statute of limitations
35-33.5-5-4 Sec. 4. (a) A person whose communications are intercepted, disclosed, or used in violation of this article:
(1) has a civil cause of action against a person who intercepts, discloses, uses, or procures another person to intercept, disclose, or use a communication in violation of this article; and
(2) is entitled to recover from that person the following:
(A) The greater of:
(i) actual damages;
(ii) liquidated damages computed at a rate of one hundred dollars ($100) each day for each day of violation; or                 (iii) one thousand dollars ($1,000).
(B) Court costs.
(C) Punitive damages, when determined to be appropriate by the court.
(D) Reasonable attorney's fees.
(b) A good faith reliance on a warrant or an extension issued under this article constitutes a complete defense to a civil action brought under this section.
(c) A person described in IC 34-46-4-1 has an affirmative defense under this section if the person was unaware that the communication was intercepted in violation of this article and:
(1) has not intercepted the communication;
(2) has not procured another person to intercept or disclose the communication; and
(3) has used a communication for the purpose of assisting the person to independently confirm information contained in a communication.
(d) An action under this section must be brought within two (2) years after the date that the interception, disclosure, or use of a communication in violation of this article initially occurs whichever is later.
As added by P.L.161-1990, SEC.3. Amended by P.L.1-1998, SEC.194.

IC 35-33.5-5-5
Nonapplicability to interceptions authorized under federal law; classification of offenses
35-33.5-5-5 Sec. 5. (a) This section does not apply to a person who makes an interception authorized under federal law.
(b) A person who knowingly or intentionally intercepts, a communication in violation of this article commits unlawful interception, a Class C felony.
(c) A person who, by virtue of the person's employment or official capacity in the criminal justice system, knowingly or intentionally uses or discloses the contents of an interception in violation of this article commits unlawful use or disclosure of an interception, a Class C felony.
As added by P.L.161-1990, SEC.3.

IC 35-33.5-5-6
Immunity
35-33.5-5-6 Sec. 6. Telephone or telegraph companies, their officers, agents, landlords, custodians, or other persons who provide information, facilities, or technical assistance in accordance with this article are immune from civil and criminal liability.
As added by P.L.161-1990, SEC.3.






ARTICLE 34. BRINGING CRIMINAL CHARGES

CHAPTER 1. INDICTMENT AND INFORMATION

IC 35-34-1-1
Commencement of prosecution; filing; sealing; violation
35-34-1-1 Sec. 1. (a) All prosecutions of crimes shall be brought in the name of the state of Indiana. Any crime may be charged by indictment or information.
(b) Except as provided in IC 12-15-23-6(d), all prosecutions of crimes shall be instituted by the filing of an information or indictment by the prosecuting attorney, in a court with jurisdiction over the crime charged.
(c) Whenever an indictment or information is filed, the clerk of the court shall:
(1) mark the date of filing on the instrument;
(2) record it in a record book; and
(3) upon request, make a copy of it available to the defendant or his attorney.
(d) The court, upon motion of the prosecuting attorney, may order that the indictment or information be sealed. If a court has sealed an indictment or information, no person may disclose the fact that an indictment or information is in existence or pending until the defendant has been arrested or otherwise brought within the custody of the court. However, any person may make any disclosure necessarily incident to the arrest of the defendant. A violation of this subsection is punishable as a contempt.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.18; P.L.10-1994, SEC.7.

IC 35-34-1-2
Contents; requisites; form
35-34-1-2 Sec. 2. (a) The indictment or information shall be in writing and allege the commission of an offense by:
(1) stating the title of the action and the name of the court in which the indictment or information is filed;
(2) stating the name of the offense in the words of the statute or any other words conveying the same meaning;
(3) citing the statutory provision alleged to have been violated, except that any failure to include such a citation or any error in such a citation does not constitute grounds for reversal of a conviction where the defendant was not otherwise misled as to the nature of the charges against the defendant;
(4) setting forth the nature and elements of the offense charged in plain and concise language without unnecessary repetition;
(5) stating the date of the offense with sufficient particularity to show that the offense was committed within the period of

limitations applicable to that offense;
(6) stating the time of the offense as definitely as can be done if time is of the essence of the offense;
(7) stating the place of the offense with sufficient particularity to show that the offense was committed within the jurisdiction of the court where the charge is to be filed;
(8) stating the place of the offense as definitely as can be done if the place is of the essence of the offense; and
(9) stating the name of every defendant, if known, and if not known, by designating the defendant by any name or description by which he can be identified with reasonable certainty.
(b) An indictment shall be signed by:
(1) the foreman or five (5) members of the grand jury; and
(2) the prosecuting attorney or his deputy.
An information shall be signed by the prosecuting attorney or his deputy and sworn to or affirmed by him or any other person.
(c) An indictment or information shall have stated upon it the names of all the material witnesses. Other witnesses may afterwards be subpoenaed by the state, but unless the name of a witness is stated on the indictment or information, no continuance shall be granted to the state due to the absence of the witness.
(d) The indictment or information shall be a plain, concise, and definite written statement of the essential facts constituting the offense charged. It need not contain a formal commencement, a formal conclusion, or any other matter not necessary to the statement. Presumptions of law and matters of which judicial notice is taken need not be stated.
(e) The indictment may be substantially in the following form:
IN THE __________ COURT OF INDIANA, 20____
STATE OF INDIANA
vs.            CAUSE NUMBER _______
A _________ B _________
The grand jury of the county of _________ upon their oath or affirmation do present that AB, on the _________ day of __________ 20____ at the county of _________ in the state of Indiana (HERE SET FORTH THE OFFENSE CHARGED).
(f) The information may be substantially in the same form as the indictment, substituting for the words, "the grand jury of the county of _________, upon their oath or affirmation so present" the following: "CD, being duly sworn on his oath or having affirmed, says." It is not necessary in an information to state the reason why the proceeding is by information rather than indictment.
(g) This section applies to a traffic offense (as defined in IC 9-30-3-5) if the traffic offense is:
(1) a felony; or
(2) a misdemeanor.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.19; P.L.320-1983, SEC.11; P.L.158-1994, SEC.1; P.L.2-2005, SEC.119.
IC 35-34-1-2.4
Verified or sworn documents; form of oath; administration; false affirmation or verification
35-34-1-2.4 Sec. 2.4. (a) If an indictment, information, pleading, motion, petition, probable cause affidavit, or other document is required to be verified or sworn under oath before it is submitted to the court in a criminal action, the document meets the requirements of the law as a sworn document if the following form or a substantially similar form is used:
I swear (affirm), under penalty of perjury as specified by IC 35-44-2-1, that the foregoing (the following) representations are true.
Signed __________________
(b) If a document complies with subsection (a), the swearing or affirming need not be done before a notary or other officer empowered to administer oaths.
(c) A person who makes a false affirmation or verification under this section may be prosecuted under IC 35-44-2-1.
As added by P.L.181-1988, SEC.1.

IC 35-34-1-2.5
Prior convictions
35-34-1-2.5 Sec. 2.5. If the penalty for an offense is, by the terms of the statute, increased because the person was previously convicted of the offense, the state may seek to have the person sentenced to receive the increased penalty by alleging, on a page separate from the rest of the charging instrument, that the person was previously convicted of the offense.
As added by P.L.50-1984, SEC.7.

IC 35-34-1-3
Illegible or lost indictment or information
35-34-1-3 Sec. 3. When an indictment or information which has been returned or presented to a court as authorized by law has become illegible or cannot be produced, the defendant may be tried using a copy certified by the clerk of the court.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-4
Motion to dismiss by defendant; grounds; requisites; disposition; effect of order
35-34-1-4 Sec. 4. (a) The court may, upon motion of the defendant, dismiss the indictment or information upon any of the following grounds:
(1) The indictment or information, or any count thereof, is defective under section 6 of this chapter.
(2) Misjoinder of offenses or parties defendant, or duplicity of allegation in counts.
(3) The grand jury proceeding was defective.
(4) The indictment or information does not state the offense

with sufficient certainty.
(5) The facts stated do not constitute an offense.
(6) The defendant has immunity with respect to the offense charged.
(7) The prosecution is barred by reason of a previous prosecution.
(8) The prosecution is untimely brought.
(9) The defendant has been denied the right to a speedy trial.
(10) There exists some jurisdictional impediment to conviction of the defendant for the offense charged.
(11) Any other ground that is a basis for dismissal as a matter of law.
(b) Except as otherwise provided, a motion under this section shall be made no later than:
(1) twenty (20) days if the defendant is charged with a felony; or
(2) ten (10) days if the defendant is charged only with one (1) or more misdemeanors;
prior to the omnibus date. A motion made thereafter may be summarily denied if based upon a ground specified in subdivision (a)(1), (a)(2), (a)(3), (a)(4), or (a)(5) of this section. A motion to dismiss based upon a ground specified in subdivision (a)(6), (a)(7), (a)(8), (a)(9), (a)(10), or (a)(11) of this section may be made or renewed at any time before or during trial. A motion to dismiss based upon lack of jurisdiction over the subject matter may be made at any time.
(c) Upon the motion to dismiss, a defendant who is in a position adequately to raise more than one (1) ground in support thereof shall raise every ground upon which he intends to challenge the indictment or information. A subsequent motion based upon a ground not properly raised may be summarily denied. However, the court, in the interest of justice and for good cause shown, may entertain and dispose of such a motion on the merits.
(d) Upon the motion to dismiss, the court shall:
(1) overrule the motion to dismiss;
(2) grant the motion to dismiss and discharge the defendant; or
(3) grant the motion to dismiss and deny discharge of the defendant if the court determines that the indictment or information may be cured by amendment under section 5 of this chapter and the prosecuting attorney has moved for leave to amend.
If the court grants the motion under subdivision (3) and grants the prosecuting attorney leave to amend, any prior order imposing conditions of release pending trial shall stand unless otherwise modified or removed by order of the court.
(e) If the court grants a motion under subsection (a)(3) and the prosecuting attorney informs the court on the record that the charges will be refiled within seventy-two (72) hours by information:
(1) the court may not discharge the defendant; and
(2) any prior order concerning release pending trial remains in

force unless it is modified or removed by the court.
(f) An order of dismissal does not, of itself, constitute a bar to a subsequent prosecution of the same crime or crimes except as otherwise provided by law.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.20; P.L.320-1983, SEC.12.

IC 35-34-1-5
Amendment of charge; procedures; limitations
35-34-1-5 Sec. 5. (a) An indictment or information which charges the commission of an offense may not be dismissed but may be amended on motion by the prosecuting attorney at any time because of any immaterial defect, including:
(1) any miswriting, misspelling, or grammatical error;
(2) any misjoinder of parties defendant or offenses charged;
(3) the presence of any unnecessary repugnant allegation;
(4) the failure to negate any exception, excuse, or provision contained in the statute defining the offense;
(5) the use of alternative or disjunctive allegations as to the acts, means, intents, or results charged;
(6) any mistake in the name of the court or county in the title of the action, or the statutory provision alleged to have been violated;
(7) the failure to state the time or place at which the offense was committed where the time or place is not of the essence of the offense;
(8) the failure to state an amount of value or price of any matter where that value or price is not of the essence of the offense; or
(9) any other defect which does not prejudice the substantial rights of the defendant.
(b) The indictment or information may be amended in matters of substance or form, and the names of material witnesses may be added, by the prosecuting attorney, upon giving written notice to the defendant, at any time up to:
(1) thirty (30) days if the defendant is charged with a felony; or
(2) fifteen (15) days if the defendant is charged only with one (1) or more misdemeanors;
before the omnibus date. When the information or indictment is amended, it shall be signed by the prosecuting attorney.
(c) Upon motion of the prosecuting attorney, the court may, at any time before, during, or after the trial, permit an amendment to the indictment or information in respect to any defect, imperfection, or omission in form which does not prejudice the substantial rights of the defendant.
(d) Before amendment of any indictment or information other than amendment as provided in subsection (b) of this section, the court shall give all parties adequate notice of the intended amendment and an opportunity to be heard. Upon permitting such amendment, the court shall, upon motion by the defendant, order any continuance of the proceedings which may be necessary to accord the defendant

adequate opportunity to prepare his defense.
(e) An amendment of an indictment or information to include a habitual offender charge under IC 35-50-2-8 must be made not later than ten (10) days after the omnibus date. However, upon a showing of good cause, the court may permit the filing of a habitual offender charge at any time before the commencement of the trial.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.21; P.L.320-1983, SEC.13; P.L.164-1993, SEC.7.

IC 35-34-1-6
Defective indictment or information; dismissal; exceptions
35-34-1-6 Sec. 6. (a) An indictment or information is defective when:
(1) it does not substantially conform to the requirements of section 2(a) of this chapter;
(2) the allegations demonstrate that the court does not have jurisdiction of the offense charged; or
(3) the statute defining the offense charged is unconstitutional or otherwise invalid.
(b) An information is defective if:
(1) the defendant was a grand jury target identified under IC 35-34-2-12(a)(1);
(2) the offense alleged was identified on the record under IC 35-34-2-12(a)(2) as an offense that the defendant allegedly committed; and
(3) the grand jury proceeded to deliberate on whether to issue an indictment, and voted not to indict the defendant for the offense identified on the record under IC 35-34-2-12(a)(2).
However, if the prosecuting attorney shows that there is newly discovered material evidence that was not presented to the grand jury before the grand jury's failure to indict, then the information is not defective.
(c) Except as provided in section 5 of this chapter, an indictment or information or a count thereof shall be dismissed upon motion when it is defective.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.1; P.L.3-1990, SEC.121.

IC 35-34-1-7
Grand jury proceedings; violation of IC 35-34-2; dismissal
35-34-1-7 Sec. 7. An indictment shall be dismissed upon motion when the grand jury proceeding which resulted in the indictment was conducted in violation of IC 35-34-2.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-8
Motion to dismiss by defendant; requisites; affidavits; documentary evidence; hearing; disposition; procedures
35-34-1-8 Sec. 8. (a) A motion to dismiss an indictment or information under section 4 of this chapter shall be in writing. The

prosecutor must be given reasonable notice of a motion to dismiss. If the motion is expressly or impliedly based upon the existence or occurrence of facts, the motion shall be accompanied by affidavits containing sworn allegations of these facts. The sworn allegations may be based upon personal knowledge of the affiant or upon information and belief, provided that in the latter event the affiant discloses the sources of the information and the grounds for the belief. If the motion is expressly or impliedly based upon the existence of any question of law, the motion shall be accompanied by a memorandum stating specifically the legal question in issue. The defendant may also submit documentary evidence tending to support the allegations of the motion.
(b) The prosecutor may:
(1) file with the court an answer denying or admitting any or all of the allegations of the motion; and
(2) submit documentary evidence tending to refute the allegations.
(c) After all papers of both parties have been filed, and after all documentary evidence has been submitted, the court shall determine whether, under subsections (d) and (e) of this section, a hearing is necessary to resolve questions of fact.
(d) The court shall grant the motion without conducting a hearing only if:
(1) the motion alleges a ground constituting a legal basis for the motion under section 4 of this chapter;
(2) the ground, if expressly or impliedly based upon the existence or occurrence of facts, is supported by sworn allegations of all facts essential to support the motion; and
(3) the sworn allegations of fact essential to support the motion are admitted as true by the prosecutor or are conclusively established by documentary evidence.
(e) The court may deny the motion without conducting a hearing only if:
(1) the motion does not allege a ground constituting a legal basis for the motion under section 4 of this chapter;
(2) the motion is expressly or impliedly based upon the existence or occurrence of facts, and the motion does not contain sworn allegations supporting all the essential facts; or
(3) an allegation of fact essential to support the motion is conclusively refuted by documentary evidence.
(f) If a hearing is necessary to resolve questions of fact, the court shall conduct a hearing and make findings of fact essential to the determination of the motion. The defendant has a right to be present and represented by counsel at the hearing but may waive this right. The defendant has the burden of proving by a preponderance of the evidence every fact essential to support the motion.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-9
Joinder of offenses or defendants     35-34-1-9 Sec. 9. (a) Two (2) or more offenses may be joined in the same indictment or information, with each offense stated in a separate count, when the offenses:
(1) are of the same or similar character, even if not part of a single scheme or plan; or
(2) are based on the same conduct or on a series of acts connected together or constituting parts of a single scheme or plan.
(b) Two (2) or more defendants can be joined in the same indictment or information when:
(1) each defendant is charged with each offense included;
(2) each of the defendants is charged as a conspirator or party to the commission of the offense and some of the defendants are also charged with one (1) or more offenses alleged to be in furtherance of the conspiracy or common scheme or plan; however, a party to the commission of an offense or conspirator need not be designated as such in the indictment or information; or
(3) conspiracy is not charged and not all of the defendants are charged in each count, if it is alleged in the indictment or information that the offenses charged:
(A) were part of a common scheme or plan; or
(B) were so closely connected in respect to time, place, and occasion that it would be difficult to separate proof of one (1) charge from proof of the others.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-10
Motions; joinder of offenses; dismissal of offense joinable for trial or of related offenses; requisites; orders
35-34-1-10 Sec. 10. (a) When a defendant has been charged with two (2) or more offenses in two (2) or more indictments or informations and the offenses could be joined in the same indictment or information under section 9(a)(1) of this chapter, the court, upon motion of the defendant, may order that the indictments or informations be joined for trial. Such motion shall be made before commencement of trial on either of the offenses charged.
(b) When a defendant has been charged with two (2) or more offenses in two (2) or more indictments or informations and the offenses could have been joined in the same indictment or information under section (9)(a)(2) of this chapter, the court, upon motion of the defendant or the prosecuting attorney, or on its own motion, shall join for trial all of such indictments or informations unless the court, in the interests of justice, orders that one (1) or more of such offenses shall be tried separately. Such motion shall be made before commencement of trial on either of the offenses charged.
(c) A defendant who has been tried for one (1) offense may thereafter move to dismiss an indictment or information for an offense which could have been joined for trial with the prior offenses

under section 9 of this chapter. The motion to dismiss shall be made prior to the second trial, and shall be granted if the prosecution is barred by reason of the former prosecution.
(d) A defendant who has been sentenced on a plea of guilty to one (1) offense may move to dismiss an indictment or information for a related offense. The motion shall be granted if the plea of guilty was entered on the basis of a plea agreement in which the prosecutor agreed to seek or not to oppose dismissal of other related offenses or not to prosecute other potential related offenses.
(e) Subject to the provisions of section 11(a) of this chapter, two (2) or more offenses which are within the jurisdiction of the same court and which could have been joined in one (1) prosecution constitute related offenses.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-11
Severance of offenses or separate trial of defendants joined
35-34-1-11 Sec. 11. (a) Whenever two (2) or more offenses have been joined for trial in the same indictment or information solely on the ground that they are of the same or similar character, the defendant shall have a right to a severance of the offenses. In all other cases the court, upon motion of the defendant or the prosecutor, shall grant a severance of offenses whenever the court determines that severance is appropriate to promote a fair determination of the defendant's guilt or innocence of each offense considering:
(1) the number of offenses charged;
(2) the complexity of the evidence to be offered; and
(3) whether the trier of fact will be able to distinguish the evidence and apply the law intelligently as to each offense.
(b) Whenever two (2) or more defendants have been joined for trial in the same indictment or information and one (1) or more defendants move for a separate trial because another defendant has made an out-of-court statement which makes reference to the moving defendant but is not admissible as evidence against him, the court shall require the prosecutor to elect:
(1) a joint trial at which the statement is not admitted into evidence;
(2) a joint trial at which the statement is admitted into evidence only after all references to the moving defendant have been effectively deleted; or
(3) a separate trial for the moving defendant.
In all other cases, upon motion of the defendant or the prosecutor, the court shall order a separate trial of defendants whenever the court determines that a separate trial is necessary to protect a defendant's right to a speedy trial or is appropriate to promote a fair determination of the guilt or innocence of a defendant.
(c) The court may order the prosecutor to disclose in camera any information concerning statements made by the defendants which the prosecutor intends to introduce in evidence at the trial if this information would assist the court in ruling on a motion for a

separate trial.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-12
Motion for severance or separate trial; time; waiver or bar
35-34-1-12 Sec. 12. (a) A defendant's motion for severance of crimes or motion for a separate trial must be made before commencement of trial, except that the motion may be made before or at the close of all the evidence during trial if based upon a ground not previously known. The right to severance of offenses or separate trial is waived by failure to make the motion at the appropriate time.
(b) If a defendant's pretrial motion for severance of offenses or motion for a separate trial is overruled, the motion may be renewed on the same grounds before or at the close of all the evidence during trial. The right to severance of offenses or separate trial is waived by failure to renew the motion.
(c) If a defendant's motion for severance of offenses or separate trial is granted during the trial, the granting of the motion shall not bar a subsequent trial of that defendant on the offenses charged.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-13
Motion to dismiss by prosecuting attorney
35-34-1-13 Sec. 13. (a) Upon motion of the prosecuting attorney, the court shall order the dismissal of the indictment or information. The motion may be made at any time before sentencing and may be made on the record or in writing. The motion shall state the reason for dismissal.
(b) In any case where an order sustaining a motion to dismiss would otherwise constitute a bar to further prosecution of the crime charged, unless the defendant objects to dismissal, the granting of the motion does not bar a subsequent trial of the defendant on the offense charged.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.22.

IC 35-34-1-14
Pleading special matters; sufficiency
35-34-1-14 Sec. 14. In any indictment or information, an averment substantially in compliance with the provisions of this section shall be sufficient.
(a) The age of the defendant or the victim need not be alleged, except where the age of the defendant or the victim is an essential element of the offense charged.
(b) Averments as to any money or bills or notes or postal orders issued by any lawful authority and intended to pass and circulate as money are sufficient to be alleged simply as money without further identification.
(c) It is sufficient to describe a written instrument by any name or designation by which it is usually known or to aver generally the

contents of such instrument.
(d) Averments of dates and numbers may be by words or figures or both.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-15
Incorrect name of defendant immaterial
35-34-1-15 Sec. 15. (a) If the stated name of the defendant in the indictment or information is incorrect:
(1) this defect shall not be a ground for dismissal of the indictment or information; and
(2) any variance between the allegations and the proof of the defendant's name shall not be considered material.
(b) If at any time during the proceedings the true name of the defendant becomes known, the court shall order the indictment or information amended to show both the name by which the defendant was first charged and the name later alleged to be true.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-16
Perjury; requisites
35-34-1-16 Sec. 16. (a) In an indictment or information for perjury, it is necessary to set forth only:
(1) the substance of the controversy or the matter in respect to which the alleged offense was committed; and
(2) in what court or before whom the false statement was made.
It is not necessary to set forth any part of any record or proceeding, or the commission or authority of the court or person before whom the perjury was allegedly committed.
(b) In an indictment or information for perjury, in swearing to any written instrument, it is necessary to set forth only that part of the instrument alleged to have been falsely sworn to, and to negative the same, with the name of the officer or court before whom the instrument was sworn.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-17
Forgery; misdescription of instrument destroyed or withheld by defendant immaterial
35-34-1-17 Sec. 17. When an instrument which is the subject of an indictment or information for forgery has been destroyed, or is withheld by the act or procurement of the defendant, and the fact of the destruction or withholding is alleged in the indictment or information, and established at trial, the misdescription of the instrument is immaterial.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-18
Names of owners of property
35-34-1-18 Sec. 18. The indictment or information for an offense

which was committed upon or in relation to any property belonging to partners, or to several joint owners, or property which, when the offense was committed, was in possession of a bailee or tenant, is sufficient if it alleges the ownership of the property to be in the name of:
(1) the partnership or any partner;
(2) an owner;
(3) a bailor;
(4) a bailee; or
(5) a tenant.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-1-19
Rules of construction
35-34-1-19 Sec. 19. The words used in an indictment or information shall be construed using their ordinary and common meaning, except words and phrases defined by law, which are to be construed according to their legal meaning.
As added by Acts 1981, P.L.298, SEC.3.



CHAPTER 2. GRAND JURY AND SPECIAL GRAND JURY

IC 35-34-2-1
"Target" defined
35-34-2-1 Sec. 1. As used in this chapter:
"Target" means a person who has been charged by information for an offense the grand jury is investigating, or who is a subject of the grand jury investigation.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-2
Number; impaneling; scope of function and authority; convening
35-34-2-2 Sec. 2. (a) A grand jury shall consist of six (6) grand jurors and one (1) alternate and may be impaneled by the circuit court or a superior court with criminal jurisdiction. A grand jury shall hear and examine evidence concerning crimes and shall take action with respect to this evidence as provided by law.
(b) The court shall call the grand jury into session at the request of the prosecuting attorney. The court may also convene the grand jury without a request from the prosecuting attorney. The grand jury shall be convened by the judge issuing an order requiring the jury to meet at a time specified.
(c) A grand jury may not remain in session for more than six (6) months.
(d) An alternate impaneled under this section shall appear and hear all evidence presented to the grand jury but may not comment, deliberate, or vote unless there is not a quorum of grand jurors for a particular session.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.23; P.L.4-1998, SEC.12.

IC 35-34-2-3
Drawing, selecting, and impaneling; discharge of panel or juror; grounds; foreman and clerk; minutes; record transcript; oath; instructions; report of offense
35-34-2-3 Sec. 3. (a) The jurors on a grand jury and one (1) alternate shall be drawn, selected, and impaneled by the procedure set out in IC 33-28-4 or IC 33-28-6.
(b) Whenever the court finds that the original panel was not selected in substantial conformity with the requirements of law for the selection of the panel, the court shall discharge the panel and summon another panel.
(c) Whenever the court finds that a grand juror:
(1) is disqualified from service under law;
(2) is incapable of performing the juror's duties because of bias or prejudice;
(3) is guilty of misconduct in the performance of the juror's duties that might impair the proper functioning of the grand jury;         (4) is under the age of eighteen (18) years;
(5) is not a resident of the county;
(6) is an alien;
(7) is a mentally incompetent person;
(8) is a witness for the prosecution;
(9) has such a state of mind in reference to a target that the juror cannot act impartially and without prejudice to the substantial rights of that person;
(10) holds a juror's place on the grand jury by reason of the corruption of the officer who selected and impaneled the grand jury; or
(11) has requested or otherwise caused any officer or an officer's deputy to place the juror upon the grand jury;
the court shall refuse to swear that grand juror or, if the juror has been sworn, shall discharge that grand juror and swear another grand juror.
(d) After a grand jury has been impaneled, the court that called the grand jury shall appoint one (1) of the grand jurors as foreman and one (1) as clerk. During any absence of the foreman or clerk, the grand jury shall select one (1) of their number to act as foreman or clerk. The clerk shall keep minutes of the grand jury proceedings. The court shall supply a means for recording the evidence presented before the grand jury and all of the other proceedings that occur before the grand jury, except for the deliberations and voting of the grand jury and other discussions when the members of the grand jury are the only persons present in the grand jury room. The evidence and proceedings shall be recorded in the same manner as evidence and proceedings are recorded in the court that impaneled the grand jury. When ordered by the court, a transcript or a copy of the recording shall be prepared and supplied to the requesting party. If the transcript is supplied, it shall be at the cost of the party requesting it. If a copy of the recording is supplied, the party requesting it is responsible for the actual cost of reproduction. If a transcript has already been prepared, the requesting party is responsible for the actual cost of obtaining the copy. If the court finds the requesting party is an indigent defendant, the cost of the transcript or copy of the recording supplied to the defendant shall be paid by the county.
(e) The following oath must be administered to the grand jury:
"You, and each of you, do solemnly swear or affirm that you will diligently inquire and make true presentment of all offenses committed or triable within this county, of which you have or can obtain legal evidence; that you will present no person through malice, hatred, ill will, nor leave any unpresented through fear, favor, or affection, or for any reward, or the promise or hope thereof, but in all your indictments you will present the truth, the whole truth, and nothing but the truth; that you will not disclose any evidence given or proceeding had before the grand jury; that you will keep secret whatever you or any other grand juror may have said or in what manner you or any other grand juror may have voted on a matter before the

grand jury.".
(f) The court shall provide a printed copy of the provisions of this chapter to the grand jury upon the request of any member of the grand jury. In addition, the court shall give the grand jurors any instructions relating to the proper performance of their duties that the court considers necessary.
(g) If a member of the grand jury has reason to believe that an offense has been committed which is triable in the county, the member may report this information to fellow jurors, who may then investigate the alleged offense.
As added by Acts 1981, P.L.298, SEC.3. Amended by Acts 1982, P.L.204, SEC.24; P.L.320-1983, SEC.14; P.L.312-1985, SEC.3; P.L.169-1988, SEC.6; P.L.33-1989, SEC.124; P.L.4-1998, SEC.13; P.L.98-2004, SEC.144.

IC 35-34-2-4
Conduct of proceedings
35-34-2-4 Sec. 4. (a) The proceedings of a grand jury are not valid unless at least five (5) of its members are present.
(b) The foreman shall administer an oath to any witness appearing before the grand jury.
(c) The prosecuting attorney, his staff and any witness the prosecuting attorney or the grand jury requests to be present may be present at any time during grand jury proceedings, except as provided in subsection (h).
(d) The grand jury may request assistance from a clerk, or other public servant, authorized by the court to assist the grand jury in the administrative conduct of its proceedings. Such a clerk or other public servant may be present during any grand jury proceedings, except as specified in subsection (h).
(e) The person recording the proceedings may be present during the proceedings except as specified in subsection (h).
(f) The grand jury may request the court to provide an interpreter to assist the grand jury in understanding the testimony of any witness, and the court shall provide an interpreter when requested. Before assuming his duties with the grand jury, an interpreter shall take an oath before the grand jury that he will faithfully interpret all testimony of the witness and that he will keep secret all matters before the grand jury that are within his knowledge. He may be present as requested by the grand jury, except as set out in subsection (h).
(g) When a person held in official custody is a witness before the grand jury, a public servant assigned to guard him may accompany him in the grand jury room. However, before entering the grand jury room for that purpose, the public servant shall take an oath before the grand jury that he will keep secret all matters before the grand jury that are within his knowledge.
(h) During the deliberations and voting of the grand jury, only the grand jurors may be present in the grand jury room.
(i) Grand jury proceedings shall be secret, and no person present

during a grand jury proceeding may, except in the lawful discharge of his duties or upon written order of the court impaneling the grand jury or the court trying the case on indictment presented by the grand jury, disclose:
(1) the nature or substance of any grand jury testimony; or
(2) any decision, result, or other matter attending the grand jury proceeding.
However, any court may require any person present during a proceeding to disclose the testimony of a witness as direct evidence in a prosecution for perjury.
(j) The grand jury shall be the exclusive judge of the facts with respect to any matter before it.
(k) The court and the prosecuting attorney shall be the legal advisors of the grand jury, and the grand jury may not seek or receive legal advice from any other source.
(l) The grand jury may not, without court permission, exercise any of its functions in any place other than that designated by the court.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-5
Subpoenas; contents; failure to obey; contempt
35-34-2-5 Sec. 5. (a) A subpoena duces tecum or subpoena ad testificandum summoning a witness to appear before the grand jury shall be issued by the clerk upon the request of the grand jury or prosecuting attorney. The subpoena must contain a statement of the general nature of the grand jury inquiry.
(b) If the subpoena is issued to a target, the subpoena shall also contain a statement informing the target that:
(1) he is a subject of the grand jury investigation;
(2) he has the right to consult with an attorney and to be assisted by an attorney under section 13 of this chapter; and
(3) if he cannot afford an attorney, the court inpaneling the grand jury will appoint one for him, upon request.
(c) If a witness fails to appear at the time and place stated in the subpoena, the court may hold him in contempt of court, unless he had filed a motion to quash the subpoena and the motion has been granted or was pending at the time he was to have appeared.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.320-1983, SEC.15; P.L.170-1984, SEC.2.

IC 35-34-2-5.5
Target witnesses; right to counsel; removal of attorney
35-34-2-5.5 Sec. 5.5. (a) A target subpoenaed under section 5 of this chapter is entitled to the assistance of his attorney when the person is questioned in the grand jury room, subject to this section.
(b) The target's attorney:
(1) must take an oath of secrecy administered by the foreman;
(2) while in the grand jury room may not, without first obtaining the consent of the prosecutor and the foreman:
(A) address the grand jury or the prosecuting attorney;             (B) make objections or arguments;
(C) question any person; or
(D) otherwise participate in the proceeding; and
(3) may advise the client so long as the conversation is not overheard by any member of the grand jury.
(c) The court that impaneled the grand jury may remove any attorney from the grand jury room and may find him to be in contempt of court if the attorney has violated the requirements of subsection (b) or has otherwise disrupted or unnecessarily delayed the grand jury proceeding.
As added by P.L.170-1984, SEC.3.

IC 35-34-2-6
Motion to quash subpoena duces tecum; use immunity
35-34-2-6 Sec. 6. (a) Any witness may file a motion to quash a subpoena duces tecum directed to that witness. The motion must include a statement of the facts and grounds in support of the objection to the subpoena. The court shall:
(1) promptly conduct a hearing on the motion; and
(2) at the conclusion of the hearing, enter findings in support of its ruling.
(b) A target who is subpoenaed may move to quash a subpoena based upon his privilege against self-incrimination. The court shall grant the motion, unless the prosecuting attorney makes a written request that the target be granted use immunity in accordance with section 8 of this chapter. Upon request by the prosecuting attorney, the court shall grant use immunity to the target and order him to comply with the subpoena.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-7
Witnesses; refusal to answer; compelling testimony
35-34-2-7 Sec. 7. (a) If a witness before the grand jury refuses to answer any question or produce any item, the prosecutor may inform the court, in writing, of the question asked or item sought and the reason given for the refusal. The court shall, after a hearing, decide whether the witness is required to answer the question or produce the item and the witness shall be informed immediately of the court's decision.
(b) If the court determines that the witness must answer the question or produce the item and the witness continues to refuse, he shall be brought before the court and the court shall proceed as if the witness had refused in open court.
(c) If the court determines that the witness may properly refuse to answer a question or produce an item based upon his privilege against self-incrimination, the prosecutor may request the court to grant use immunity to the witness under section 8 of this chapter.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-8 Witnesses; use immunity
35-34-2-8 Sec. 8. (a) Upon request by the prosecuting attorney, the court shall grant use immunity to a witness before the grand jury. The court shall instruct the witness by written order or in open court that any evidence the witness gives before the grand jury, or evidence derived from that evidence, may not be used in any criminal prosecution against that witness, unless the evidence is volunteered by the witness or is not responsive to a question by the grand jury or the prosecutor. The court shall then instruct the witness that he must answer the questions asked and produce the items requested.
(b) A grant of use immunity does not prohibit the use of evidence the witness gives in a prosecution for perjury under IC 35-44-2-1.
(c) If a witness refuses to give evidence after he has been granted use immunity, he shall be brought before the court and the court shall proceed as if the witness had refused in open court.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-9
Right to testify before grand jury; target of investigation; notification; waiver of immunity; calling of witnesses
35-34-2-9 Sec. 9. (a) Except as provided by subsection (b) of this section, no person has a right to appear as a witness before the grand jury or to present any evidence or information to the grand jury.
(b) A target of a grand jury investigation shall be given the right to testify before the grand jury, provided he signs a waiver of immunity. The prosecuting attorney shall notify a target of his opportunity to testify unless:
(1) notification may result in flight or endanger other persons or obstruct justice; or
(2) the prosecutor is unable, with reasonable diligence, to notify him.
(c) The prosecuting attorney or grand jury may call as a witness in a grand jury proceeding any person believed to possess relevant information or knowledge.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-10
Unauthorized disclosure of grand jury information; offense; production of transcript
35-34-2-10 Sec. 10. (a) Except when required to do so by law, a person who has been present at a grand jury proceeding and who knowingly or intentionally discloses:
(1) any evidence or testimony given or produced;
(2) what a grand juror said; or
(3) the vote of any grand juror;
to any other person, except to a person who was also present or entitled to be present at that proceeding or to the prosecuting attorney or his representative, commits unauthorized disclosure of grand jury information, a Class B misdemeanor.
(b) The transcript of testimony of a witness before a grand jury

may be produced only:
(1) for the official use of the prosecuting attorney; or
(2) upon order of:
(A) the court which impaneled the grand jury;
(B) the court trying a case upon an indictment of the grand jury; or
(C) a court trying a prosecution for perjury;
but only after a showing of particularized need for the transcript.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.4.

IC 35-34-2-11
Access to local government facilities for care or custody of persons
35-34-2-11 Sec. 11. The grand jury shall have free access, at all reasonable times, to any county, city, or town facility where persons are held in care or custody of such county, city, or town, for the purpose of examining their condition and management.
As added by Acts 1981, P.L.298, SEC.3.

IC 35-34-2-12
Identification of target and offense; validity of indictment; concurrence of five grand jurors; signatures; endorsement
35-34-2-12 Sec. 12. (a) Before the grand jury proceeds to deliberate on whether to issue an indictment, the prosecuting attorney shall, on the record:
(1) identify each target of the grand jury proceeding; and
(2) identify each offense that each target is alleged to have committed.
(b) Before an indictment is valid, at least five (5) grand jurors must concur in the finding of the indictment, and it must be:
(1) signed by the prosecuting attorney or his deputy;
(2) endorsed with the phrase "a true bill"; and
(3) signed by the foreman of the grand jury or five (5) members of the grand jury.
(c) An indictment is not valid unless the offense that the indictment charges the defendant committed is an offense that is contained on the record under subsection (a).
(d) An indictment is not valid if it indicts the target of a previous grand jury who:
(1) was identified under subsection (a)(1);
(2) was the target of a previous grand jury that proceeded to deliberate on whether to issue an indictment, and voted not to indict the defendant for the offense identified to the previous grand jury under subsection (a)(2); and
(3) was alleged to have committed an offense identified to a previous grand jury under subsection (a)(2).
However, if the prosecuting attorney shows that there is newly discovered material evidence that was not presented to the previous

grand jury before the grand jury's failure to indict, then the indictment is not defective.
As added by Acts 1981, P.L.298, SEC.3. Amended by P.L.312-1985, SEC.2.

IC 35-34-2-13
Extension of term; limitation
35-34-2-13 Sec. 13. The judge of any court having criminal jurisdiction may, upon due cause shown by petition of the prosecuting attorney of the judicial circuit, extend the terms of the members of a grand jury then convened for an additional term of three (3) months or more, as requested by the prosecuting attorney. The terms of the members of any grand jury may be so extended for successive periods of increments of three (3) months or more, to a total length of no more than two (2) years.
As added by P.L.171-1984, SEC.75.

IC 35-34-2-14
Special grand jury; powers and duties; term
35-34-2-14 Sec. 14. (a) The judge of any court having criminal jurisdiction may, upon due cause shown by petition of the prosecuting attorney of the judicial circuit, order the clerk of the courts, or jury commissioner (as defined in IC 33-28-6-4) to draw the names of competent persons to be summoned to serve on a special grand jury, which shall serve in addition to the grand jury regularly summoned and convened pursuant to law.
(b) A special grand jury has the powers and duties of a grand jury prescribed by law.
(c) The members of the special grand jury serve terms of three (3) months or more, as requested by the prosecuting attorney. The terms of members of a special grand jury shall be extended for the same period of time and in the same manner in which the terms of grand jury members may be extended under section 13 of this chapter.
As added by P.L.171-1984, SEC.76. Amended by P.L.98-2004, SEC.145.

IC 35-34-2-15
Special grand jury; number and names to be drawn; investigation of panel; issuance of venires or summonses
35-34-2-15 Sec. 15. When names of grand jurors are ordered drawn to be summoned under section 14 of this chapter, the judge shall specify the number of names to be drawn, and shall enter an order in sufficient time before the grand jury session to permit counsel to know and investigate the panel of special grand jurors. The order of names listed in the panel and called for service and entered in the order book of the court shall be the same as that provided in IC 33-28-4-9 or IC 33-28-6, as may be applicable. The clerk shall issue venires or summonses for such jurors as the courts may direct. The sheriff or bailiff shall then call the special grand jurors to the jury box in the same order as that in which their names

were drawn from the box and certified thereto.
As added by P.L.171-1984, SEC.77. Amended by P.L.98-2004, SEC.146.






ARTICLE 35. PLEADING AND PROCEDURE

CHAPTER 1. PLEAS

IC 35-35-1-1
Guilty or guilty but mentally ill at time of crime; aid of counsel
35-35-1-1 Sec. 1. A plea of guilty, or guilty but mentally ill at the time of the crime, shall not be accepted from a defendant unrepresented by counsel who has not freely and knowingly waived his right to counsel.
As added by Acts 1981, P.L.298, SEC.4.

IC 35-35-1-2
Guilty plea; advertisement of rights
35-35-1-2 Sec. 2. (a) The court shall not accept a plea of guilty or guilty but mentally ill at the time of the crime without first determining that the defendant:
(1) understands the nature of the charge against him;
(2) has been informed that by his plea he waives his rights to:
(A) a public and speedy trial by jury;
(B) confront and cross-examine the witnesses against him;
(C) have compulsory process for obtaining witnesses in his favor; and
(D) require the state to prove his guilt beyond a reasonable doubt at a trial at which the defendant may not be compelled to testify against himself;
(3) has been informed of the maximum possible sentence and minimum sentence for the crime charged and any possible increased sentence by reason of the fact of a prior conviction or convictions, and any possibility of the imposition of consecutive sentences;
(4) has been informed that the person will lose the right to possess a firearm if the person is convicted of a crime of domestic violence (IC 35-41-1-6.3); and
(5) has been informed that if:
(A) there is a plea agreement as defined by IC 35-35-3-1; and
(B) the court accepts the plea;
the court is bound by the terms of the plea agreement.
(b) A defendant in a misdemeanor case may waive the rights under subsection (a) by signing a written waiver.
(c) Any variance from the requirements of this section that does not violate a constitutional right of the defendant is not a basis for setting aside a plea of guilty.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.179-1984, SEC.1; P.L.313-1985, SEC.1; P.L.195-2003, SEC.3.
IC 35-35-1-3
Voluntary plea; factual basis
35-35-1-3 Sec. 3. (a) The court shall not accept a plea of guilty or guilty but mentally ill at the time of the crime without first determining that the plea is voluntary. The court shall determine whether any promises, force, or threats were used to obtain the plea.
(b) The court shall not enter judgment upon a plea of guilty or guilty but mentally ill at the time of the crime unless it is satisfied from its examination of the defendant or the evidence presented that there is a factual basis for the plea.
(c) A plea of guilty or guilty but mentally ill at the time of the crime shall not be deemed to be involuntary under subsection (a) solely because it is the product of an agreement between the prosecution and the defense.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.16; P.L.179-1984, SEC.2.

IC 35-35-1-4
Withdrawal of plea; motion; requisites; procedures
35-35-1-4 Sec. 4. (a) A motion to withdraw a plea of not guilty for the purpose of entering a plea of guilty, or guilty but mentally ill at the time of the crime, may be made orally in open court and need not state any reason for the withdrawal of the plea.
(b) After entry of a plea of guilty, or guilty but mentally ill at the time of the crime, but before imposition of sentence, the court may allow the defendant by motion to withdraw his plea of guilty, or guilty but mentally ill at the time of the crime, for any fair and just reason unless the state has been substantially prejudiced by reliance upon the defendant's plea. The motion to withdraw the plea of guilty or guilty but mentally ill at the time of the crime made under this subsection shall be in writing and verified. The motion shall state facts in support of the relief demanded, and the state may file counter-affidavits in opposition to the motion. The ruling of the court on the motion shall be reviewable on appeal only for an abuse of discretion. However, the court shall allow the defendant to withdraw his plea of guilty, or guilty but mentally ill at the time of the crime, whenever the defendant proves that withdrawal of the plea is necessary to correct a manifest injustice.
(c) After being sentenced following a plea of guilty, or guilty but mentally ill at the time of the crime, the convicted person may not as a matter of right withdraw the plea. However, upon motion of the convicted person, the court shall vacate the judgment and allow the withdrawal whenever the convicted person proves that withdrawal is necessary to correct a manifest injustice. A motion to vacate judgment and withdraw the plea made under this subsection shall be treated by the court as a petition for postconviction relief under the Indiana Rules of Procedure for Postconviction Remedies. For purposes of this section, withdrawal of the plea is necessary to correct a manifest injustice whenever:
(1) the convicted person was denied the effective assistance of

counsel;
(2) the plea was not entered or ratified by the convicted person;
(3) the plea was not knowingly and voluntarily made;
(4) the prosecuting attorney failed to abide by the terms of a plea agreement; or
(5) the plea and judgment of conviction are void or voidable for any other reason.
The motion to vacate the judgment and withdraw the plea need not allege, and it need not be proved, that the convicted person is innocent of the crime charged or that he has a valid defense.
(d) A plea of guilty, or guilty but mentally ill at the time of the crime, which is not accepted by the court or is withdrawn shall not be admissible as evidence in any criminal, civil, or administrative proceeding.
(e) Upon any motion made under this section, the moving party has the burden of establishing his grounds for relief by a preponderance of the evidence. The order of the court upon a motion made under subsection (b) or (c) of this section shall constitute a final judgment from which the moving party or the state may appeal as otherwise provided by law. The order of the court upon a motion made under subsection (a) of this section is not a final judgment and is not appealable but is reviewable upon appeal from a final judgment subsequently entered.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.25; P.L.320-1983, SEC.17.



CHAPTER 2. PLEADINGS

IC 35-35-2-1
Pleadings; motions, requisites, and answers
35-35-2-1 Sec. 1. (a) Pleadings in criminal proceedings are:
(1) an indictment;
(2) an information; and
(3) pleas of:
(A) not guilty;
(B) guilty; and
(C) guilty but mentally ill at the time of the crime.
Defenses and objections raised before trial which, before July 26, 1973, could have been raised by a plea in abatement, a plea in bar, a demurrer, a motion to quash, or any other plea not specifically allowed under this subsection may be raised only by motion to dismiss or to grant appropriate relief as provided in this title.
(b) Except as provided in this title, an application to the court for an order must be by motion. A motion other than one made during a trial or hearing must be in writing unless the court permits it to be made orally. It must state the grounds upon which it is made and set forth the relief or order sought. It may be supported by affidavit.
(c) Except as provided in this title, whenever the defendant files a motion, the state may file an answer to that motion. If no answer is filed by the state, all issues of fact and law raised by the motion stand at issue and the court shall proceed.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.26.

IC 35-35-2-2
Rules of procedure applicable
35-35-2-2 Sec. 2. In all criminal cases where no provision has been made in this title, the Indiana Rules of Trial Procedure govern. Where no procedure is provided by this title, the trial court may proceed in any manner consistent with applicable statutes or court rules.
As added by Acts 1981, P.L.298, SEC.4.



CHAPTER 3. PLEA AGREEMENTS

IC 35-35-3-1
Definitions
35-35-3-1 Sec. 1. As used in this chapter:
"Advisory sentence" means the nonbinding guideline sentence defined in IC 35-50-2-1.3.
"Plea agreement" means an agreement between a prosecuting attorney and a defendant concerning the disposition of a felony or misdemeanor charge.
"Prosecuting attorney" includes a deputy prosecuting attorney.
"Recommendation" means a proposal that is part of a plea agreement made to a court that:
(1) a felony charge be dismissed; or
(2) a defendant, if the defendant pleads guilty to a felony charge, receive less than the advisory sentence.
"Victim" means a person who has suffered harm as a result of a crime.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.27; P.L.320-1983, SEC.18; P.L.71-2005, SEC.1.

IC 35-35-3-2
Felony charge; duties of prosecuting attorney
35-35-3-2 Sec. 2. (a) In making a recommendation on a felony charge, a prosecuting attorney must:
(1) inform the victim that he has entered into discussions with defense counsel or the court concerning a recommendation;
(2) inform the victim of the contents of the recommendation before it is filed; and
(3) notify the victim that the victim is entitled to be present and may address the court (in person or in writing) when the court considers the recommendation.
(b) A court may consider a recommendation on a felony charge only if the prosecuting attorney has complied with this section.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.126-1985, SEC.2.

IC 35-35-3-3
Conditions; presentence report; acceptance or rejection
35-35-3-3 Sec. 3. (a) No plea agreement may be made by the prosecuting attorney to a court on a felony charge except:
(1) in writing; and
(2) before the defendant enters a plea of guilty.
The plea agreement shall be shown as filed, and if its contents indicate that the prosecuting attorney anticipates that the defendant intends to enter a plea of guilty to a felony charge, the court shall order the presentence report required by IC 35-38-1-8 and may hear evidence on the plea agreement.
(b) Neither the content of the plea agreement, the presentence

report, nor the hearing shall be a part of the official record of the case unless the court approves the plea agreement. If the plea agreement is not accepted, the court shall reject it before the case may be disposed of by trial or by guilty plea. If the court rejects the plea agreement, subsequent plea agreements may be filed with the court, subject to the same requirements that this chapter imposes upon the initial plea agreement.
(c) A plea agreement in a misdemeanor case may be submitted orally to the court.
(d) In a misdemeanor case, if:
(1) the court rejects a plea agreement; and
(2) the prosecuting attorney or the defendant files a written motion for change of judge within ten (10) days after the plea agreement is rejected;
the court shall grant the motion for change of judge and transfer the proceeding to a special judge under the Indiana Rules of Criminal Procedure. However, there may not be more than one (1) transfer of the proceeding to a special judge under this subsection.
(e) If the court accepts a plea agreement, it shall be bound by its terms.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.19; P.L.136-1987, SEC.4.

IC 35-35-3-4
Inadmissibility at trial
35-35-3-4 Sec. 4. A plea agreement, or a verbal or written communication concerning the plea agreement, may not be admitted into evidence at the trial of the case, should the plea agreement not culminate in approval by the court.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.320-1983, SEC.20.

IC 35-35-3-5
Presentation to and opinion by victim; certification
35-35-3-5 Sec. 5. (a) As a part of the recommendation submitted to the court, the prosecuting attorney must certify that he has offered to show the proposed recommendation to the victims of the felony, if any, and that they have been offered an opportunity to present their opinion of the recommendation to the prosecuting attorney and the court.
(b) A victim present at sentencing in a felony or misdemeanor case shall be advised by the court of a victim's right to make a statement concerning the crime and the sentence. The court shall also offer the victim, if present, an opportunity to make a statement concerning the crime and the sentence. If unable to attend the hearing, the victim may mail a written statement to the court, which must be included in the presentence report made with respect to the defendant.
(c) However, this section gives no additional rights to the defendant. Failure to comply gives no grounds for postconviction

relief.
As added by Acts 1981, P.L.298, SEC.4. Amended by P.L.126-1985, SEC.3.

IC 35-35-3-6
Procedure required by IC 35-35-3-5; representatives of deceased or legal entity victims; multiple victims
35-35-3-6 Sec. 6. (a) If the victim is deceased or is under the age of eighteen (18) years, the prosecuting attorney shall certify that he has completed the procedure required by section 5 of this chapter with at least one (1) of the next of kin or the parent, guardian, or custodian of the victim. If the victim is a corporation, limited liability company, association, or governmental entity, the prosecuting attorney shall certify that he has completed the procedure with a responsible officer or agent of the entity. If the victim is a partnership, the prosecuting attorney shall certify that he has completed the procedure with at least one (1) partner.
(b) If there are more than three (3) victims, the prosecuting attorney shall complete the procedure required by section 5 of this chapter with the three (3) who he believes have suffered the most.
As added by Acts 1981, P.L.298, SEC.4. Amended by Acts 1982, P.L.204, SEC.28; P.L.8-1993, SEC.508.

IC 35-35-3-7
Inability to locate victim or next of kin; certification
35-35-3-7 Sec. 7. If the prosecuting attorney is unable to make a certification required under section 5 or 6 of this chapter because he was unable, after a reasonable effort, to locate the victim or his next of kin, then he shall certify this fact to the court. He may then submit the recommendation, and the court may act upon it.
As added by Acts 1981, P.L.298, SEC.4.






ARTICLE 36. PRETRIAL NOTICES, MOTIONS, AND PROCEDURES

CHAPTER 1. DEFINITIONS

IC 35-36-1-1
Definitions
35-36-1-1 Sec. 1. As used in this article:
"Insanity" refers to the defense set out in IC 35-41-3-6.
"Mentally ill" means having a psychiatric disorder which substantially disturbs a person's thinking, feeling, or behavior and impairs the person's ability to function; "mentally ill" also includes having any mental retardation.
"Omnibus date" refers to the omnibus date established under IC 35-36-8-1.
As added by Acts 1981, P.L.298, SEC.5.



CHAPTER 2. AFFIRMATIVE DEFENSE OF INSANITY OR MENTAL ILLNESS; PLEADINGS, ORDERS, AND FINDINGS

IC 35-36-2-1
Time of filing
35-36-2-1 Sec. 1. When the defendant in a criminal case intends to interpose the defense of insanity, he must file a notice of that intent with the trial court no later than:
(1) twenty (20) days if the defendant is charged with a felony; or
(2) ten (10) days if the defendant is charged only with one (1) or more misdemeanors;
before the omnibus date. However, in the interest of justice and upon a showing of good cause, the court may permit the filing to be made at any time before commencement of the trial.
As added by Acts 1981, P.L.298, SEC.5. Amended by Acts 1982, P.L.204, SEC.29.

IC 35-36-2-2
Admissibility of evidence; psychiatrists, psychologists, or physicians; defendant's failure to communicate, participate, and cooperate with court appointed medical witnesses
35-36-2-2 Sec. 2. (a) At the trial of a criminal case in which the defendant intends to interpose the defense of insanity, evidence may be introduced to prove the defendant's sanity or insanity at the time at which the defendant is alleged to have committed the offense charged in the indictment or information.
(b) When notice of an insanity defense is filed, the court shall appoint two (2) or three (3) competent disinterested psychiatrists, psychologists endorsed by the state psychology board as health service providers in psychology, or physicians, at least one (1) of whom must be a psychiatrist, to examine the defendant and to testify at the trial. This testimony shall follow the presentation of the evidence for the prosecution and for the defense, including testimony of any medical experts employed by the state or by the defense.
(c) If a defendant does not adequately communicate, participate, and cooperate with the medical witnesses appointed by the court, after being ordered to do so by the court, the defendant may not present as evidence the testimony of any other medical witness:
(1) with whom the defendant adequately communicated, participated, and cooperated; and
(2) whose opinion is based upon examinations of the defendant;
unless the defendant shows by a preponderance of the evidence that the defendant's failure to communicate, participate, or cooperate with the medical witnesses appointed by the court was caused by the defendant's mental illness.
(d) The medical witnesses appointed by the court may be cross-examined by both the prosecution and the defense, and each side may introduce evidence in rebuttal to the testimony of such a

medical witness.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.321-1983, SEC.2; P.L.19-1986, SEC.59; P.L.149-1987, SEC.119; P.L.77-2004, SEC.3.

IC 35-36-2-3
Finding of jury
35-36-2-3 Sec. 3. In all cases in which the defense of insanity is interposed, the jury (or the court if tried by it) shall find whether the defendant is:
(1) guilty;
(2) not guilty;
(3) not responsible by reason of insanity at the time of the crime; or
(4) guilty but mentally ill at the time of the crime.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-2-4
Finding of nonresponsibility by reason of insanity; commitment procedures; requirements of the superintendent and attending physician
35-36-2-4 Sec. 4. (a) Whenever a defendant is found not responsible by reason of insanity at the time of the crime, the prosecuting attorney shall file a written petition with the court under IC 12-26-6-2(a)(3) or under IC 12-26-7. If a petition is filed under IC 12-26-6-2(a)(3), the court shall hold a commitment hearing under IC 12-26-6. If a petition is filed under IC 12-26-7, the court shall hold a commitment hearing under IC 12-26-7.
(b) The hearing shall be conducted at the earliest opportunity after the finding of not responsible by reason of insanity at the time of the crime, and the defendant shall be detained in custody until the completion of the hearing. The court may take judicial notice of evidence introduced during the trial of the defendant and may call the physicians appointed by the court to testify concerning whether the defendant is currently mentally ill and dangerous or currently mentally ill and gravely disabled, as those terms are defined by IC 12-7-2-96 and IC 12-7-2-130(1). The court may subpoena any other persons with knowledge concerning the issues presented at the hearing.
(c) The defendant has all the rights provided by the provisions of IC 12-26 under which the petition against the defendant was filed. The prosecuting attorney may cross-examine the witnesses and present relevant evidence concerning the issues presented at the hearing.
(d) If a court orders an individual to be committed under IC 12-26-6 or IC 12-26-7 following a verdict of not responsible by reason of insanity at the time of the crime, the superintendent of the facility to which the individual is committed and the attending physician are subject to the requirements of IC 12-26-15-1.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.200-1983,

SEC.4; P.L.2-1992, SEC.869; P.L.77-2004, SEC.4.

IC 35-36-2-5
Finding or plea of guilty but mentally ill; evaluation; sentence; treatment
35-36-2-5 Sec. 5. (a) Except as provided by subsection (e), whenever a defendant is found guilty but mentally ill at the time of the crime or enters a plea to that effect that is accepted by the court, the court shall sentence the defendant in the same manner as a defendant found guilty of the offense.
(b) Before sentencing the defendant under subsection (a), the court shall require the defendant to be evaluated by a physician licensed under IC 25-22.5 who practices psychiatric medicine, a licensed psychologist, or a community mental health center (as defined in IC 12-7-2-38). However, the court may waive this requirement if the defendant was evaluated by a physician licensed under IC 25-22.5 who practices psychiatric medicine, a licensed psychologist, or a community mental health center and the evaluation is contained in the record of the defendant's trial or plea agreement hearing.
(c) If a defendant who is found guilty but mentally ill at the time of the crime is committed to the department of correction, the defendant shall be further evaluated and then treated in such a manner as is psychiatrically indicated for the defendant's mental illness. Treatment may be provided by:
(1) the department of correction; or
(2) the division of mental health and addiction after transfer under IC 11-10-4.
(d) If a defendant who is found guilty but mentally ill at the time of the crime is placed on probation, the court may, in accordance with IC 35-38-2-2.3, require that the defendant undergo treatment.
(e) As used in this subsection, "mentally retarded individual" has the meaning set forth in IC 35-36-9-2. If a court determines under IC 35-36-9 that a defendant who is charged with a murder for which the state seeks a death sentence is a mentally retarded individual, the court shall sentence the defendant under IC 35-50-2-3(a).
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.320-1983, SEC.21; P.L.1-1991, SEC.191; P.L.2-1992, SEC.870; P.L.1-1993, SEC.239; P.L.158-1994, SEC.2; P.L.121-1996, SEC.3; P.L.215-2001, SEC.108.



CHAPTER 3. COMPREHENSION TO STAND TRIAL

IC 35-36-3-1
Hearing; psychiatric examination; delay or continuance of trial; confinement in psychiatric institution; competency restoration services
35-36-3-1 Sec. 1. (a) If at any time before the final submission of any criminal case to the court or the jury trying the case, the court has reasonable grounds for believing that the defendant lacks the ability to understand the proceedings and assist in the preparation of a defense, the court shall immediately fix a time for a hearing to determine whether the defendant has that ability. The court shall appoint two (2) or three (3) competent, disinterested:
(1) psychiatrists; or
(2) psychologists endorsed by the Indiana state board of examiners in psychology as health service providers in psychology.
At least one (1) of the individuals appointed under this subsection must be a psychiatrist. However, none may be an employee or a contractor of a state institution (as defined in IC 12-7-2-184). The individuals who are appointed shall examine the defendant and testify at the hearing as to whether the defendant can understand the proceedings and assist in the preparation of the defendant's defense.
(b) At the hearing, other evidence relevant to whether the defendant has the ability to understand the proceedings and assist in the preparation of the defendant's defense may be introduced. If the court finds that the defendant has the ability to understand the proceedings and assist in the preparation of the defendant's defense, the trial shall proceed. If the court finds that the defendant lacks this ability, it shall delay or continue the trial and order the defendant committed to the division of mental health and addiction. The division of mental health and addiction shall provide competency restoration services or enter into a contract for the provision of competency restoration services by a third party in the:
(1) location where the defendant currently resides; or
(2) least restrictive setting appropriate to the needs of the defendant and the safety of the defendant and others.
However, if the defendant is serving an unrelated executed sentence in the department of correction at the time the defendant is committed to the division of mental health and addiction under this section, the division of mental health and addiction shall provide competency restoration services or enter into a contract for the provision of competency restoration services by a third party at a department of correction facility agreed upon by the division of mental health and addiction or the third party contractor and the department of correction.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.321-1983, SEC.3; P.L.19-1986, SEC.60; P.L.2-1992, SEC.871; P.L.215-2001, SEC.109; P.L.77-2004, SEC.5.
IC 35-36-3-2
Attainment of ability to stand trial; certification; return to court; order; trial
35-36-3-2 Sec. 2. Whenever the defendant attains the ability to understand the proceedings and assist in the preparation of the defendant's defense:
(1) the superintendent of the state institution (as defined in IC 12-7-2-184); or
(2) if the division of mental health and addiction entered into a contract for the provision of competency restoration services, the director or medical director of the third party contractor;
shall certify that fact to the proper court, which shall enter an order directing the sheriff to return the defendant. The court shall enter such an order immediately after being sufficiently advised of the defendant's attainment of the ability to understand the proceedings and assist in the preparation of the defendant's defense. Upon the return to court of any defendant committed under section 1 of this chapter, the court shall hold the trial as if no delay or postponement had occurred.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.872; P.L.215-2001, SEC.110; P.L.77-2004, SEC.6.

IC 35-36-3-3
Substantial probability of attainment of comprehension to stand trial; certification; commitment proceedings; duration of retention
35-36-3-3 Sec. 3. (a) Within ninety (90) days after:
(1) a defendant's admission to a state institution (as defined in IC 12-7-2-184); or
(2) the initiation of competency restoration services to a defendant by a third party contractor;
the superintendent of the state institution (as defined in IC 12-7-2-184) or the director or medical director of the third party contractor, if the division of mental health and addiction has entered into a contract for the provision of competency restoration services by a third party, shall certify to the proper court whether the defendant has a substantial probability of attaining the ability to understand the proceedings and assist in the preparation of the defendant's defense within the foreseeable future.
(b) If a substantial probability does not exist, the state institution (as defined in IC 12-7-2-184) or the third party contractor shall initiate regular commitment proceedings under IC 12-26. If a substantial probability does exist, the state institution (as defined in IC 12-7-2-184) or third party contractor shall retain the defendant:
(1) until the defendant attains the ability to understand the proceedings and assist in the preparation of the defendant's defense and is returned to the proper court for trial; or
(2) for six (6) months from the date of the:
(A) defendant's admission to a state institution (as defined in IC 12-7-2-184); or             (B) initiation of competency restoration services by a third party contractor;
whichever first occurs.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.873; P.L.215-2001, SEC.111; P.L.77-2004, SEC.7.

IC 35-36-3-4
Inability to attain comprehension to stand trial; commitment proceedings
35-36-3-4 Sec. 4. If a defendant who was found under section 3 of this chapter to have had a substantial probability of attaining the ability to understand the proceedings and assist in the preparation of the defendant's defense has not attained that ability within six (6) months after the date of the:
(1) defendant's admission to a state institution (as defined in IC 12-7-2-184); or
(2) initiation of competency restoration services by a third party contractor;
the state institution (as defined in IC 12-7-2-184) or the third party contractor, if the division of mental health and addiction has entered into a contract for the provision of competency restoration services by a third party, shall institute regular commitment proceedings under IC 12-26.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.2-1992, SEC.874; P.L.215-2001, SEC.112; P.L.77-2004, SEC.8.



CHAPTER 4. NOTICE OF ALIBI DEFENSE

IC 35-36-4-1
Time of filing; requisite information
35-36-4-1 Sec. 1. Whenever a defendant in a criminal case intends to offer in his defense evidence of alibi, the defendant shall, no later than:
(1) twenty (20) days prior to the omnibus date if the defendant is charged with a felony; or
(2) ten (10) days prior to the omnibus date if the defendant is charged only with one (1) or more misdemeanors;
file with the court and serve upon the prosecuting attorney a written statement of his intention to offer such a defense. The notice must include specific information concerning the exact place where the defendant claims to have been on the date stated in the indictment or information.
As added by Acts 1981, P.L.298, SEC.5. Amended by Acts 1982, P.L.204, SEC.30.

IC 35-36-4-2
Reply by prosecutor; second statement by defendant; filing and service
35-36-4-2 Sec. 2. (a) When a defendant files a notice of alibi, the prosecuting attorney shall file with the court and serve upon the defendant, or upon his counsel, a specific statement containing:
(1) the date the defendant was alleged to have committed the crime; and
(2) the exact place where the defendant was alleged to have committed the crime;
that he intends to present at trial. However, the prosecuting attorney need not comply with this requirement if he intends to present at trial the date and place listed in the indictment or information as the date and place of the crime.
(b) If a reply by the prosecuting attorney is required by subsection (a) of this section, the prosecuting attorney shall serve such a statement upon the defendant, or his counsel, within seven (7) days after the filing of the defendant's first notice of alibi.
(c) If the prosecuting attorney's statement to the defendant contains a date or place other than the date or place stated in the defendant's original statement, the defendant shall file a second statement of alibi if the defendant intends to produce at trial evidence of an alibi for the date or place contained in the prosecutor's statement. The defendant shall:
(1) file the second statement with the court; and
(2) serve the second statement upon the prosecuting attorney;
within four (4) days after the filing of the prosecuting attorney's statement. The defendant's second statement must contain the same details required in the defendant's original statement.
As added by Acts 1981, P.L.298, SEC.5.
IC 35-36-4-3
Failure to file or serve statements; extension of time; exclusion of evidence
35-36-4-3 Sec. 3. (a) If either the defendant or the prosecuting attorney fails to file or serve statements in accordance with section 2 of this chapter, the judge may extend the time for filing.
(b) If at the trial it appears that the defendant has failed to file and serve an original statement of alibi in accordance with section 1 of this chapter, and if the defendant does not show good cause for his failure, then the court shall exclude evidence offered by the defendant to establish an alibi.
(c) If at the trial it appears that the prosecuting attorney has failed to file and serve his statement in accordance with section 2(a) of this chapter, and if the prosecuting attorney does not show good cause for his failure, then the court shall exclude evidence offered by the prosecuting attorney to show:
(1) that the defendant was at a place other than the place stated in the information or indictment; and
(2) that the date was other than the date stated in the information or indictment.
(d) If at the trial it appears that the defendant has failed to file and serve a second statement in accordance with section 2(c) of this chapter, and if the defendant does not show good cause for his failure, then the court shall exclude evidence offered by the defendant to establish that:
(1) he was at a place other than the place specified in the prosecuting attorney's statement; or
(2) the date was other than the date stated in the prosecuting attorney's statement.
As added by Acts 1981, P.L.298, SEC.5.



CHAPTER 5. CHANGE OF JUDGE

IC 35-36-5-1
Preemptory change of venue from judge; procedure
35-36-5-1 Sec. 1. In any criminal action, either the defendant or the state is entitled as a substantive right to a preemptory change of venue from the judge without specifically stating the reason. The defendant or the state may obtain a change of judge under this section by motion filed in a manner and within the time limitations as specified in the Indiana Rules of Criminal Procedure. Each party is entitled to only one (1) change of judge under this section.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.170-1984, SEC.4.

IC 35-36-5-2
Other grounds; motion; affidavit; time limitation
35-36-5-2 Sec. 2. The defendant and the state may obtain a change of judge if the judge:
(1) is biased or prejudiced against the moving party and that the moving party cannot obtain a fair trial before the judge;
(2) is related by blood or marriage to any party to the cause;
(3) is unable to properly perform the functions of his office because of mental or physical disabilities;
(4) is disqualified by reason of any conflict of interest; or
(5) should be disqualified for any other cause.
A motion made under this section must be verified or accompained by an affidavit specifically stating facts showing that at least one (1) of these causes exists.
The motion must be filed within the time limitations specified in Indiana Rules of Criminal Procedure.
As added by Acts 1981, P.L.298, SEC.5.



CHAPTER 6. CHANGE OF VENUE

IC 35-36-6-1
Verified motion by defendant; bias or prejudice; hearing; duties of clerk and sheriff
35-36-6-1 Sec. 1. (a) In any criminal action, the defendant may request a change of venue from the county by filing a verified motion for change of venue alleging that bias or prejudice against the defendant exists in that county.
(b) When a motion for a change of venue is filed, the court shall hold a hearing on the motion and may grant a change of venue to the most convenient county. When a change of venue is granted, the clerk shall immediately:
(1) make a transcript of the proceedings and orders of the court;
(2) seal the transcript with the original papers; and
(3) deliver them to the sheriff.
The sheriff shall immediately deliver them to the clerk's office of the proper county, and make his return accordingly. However, only one (1) change of venue from the county may be granted.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.311-1983, SEC.48; P.L.170-1984, SEC.5.

IC 35-36-6-2
Trial in court to which venued
35-36-6-2 Sec. 2. After a change of venue, the cause shall be docketed and stand for trial. The court to which the case has been venued shall proceed in all respects as if the indictment had been found and returned by a grand jury impaneled in that court, or as if the information had been originally filed in that court.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-3
Transfer of custody of defendant
35-36-6-3 Sec. 3. When ordered to do so by the court allowing a change of venue, the sheriff of the county from which change of venue is granted, when the defendant is in his custody, shall:
(1) transfer and deliver custody of the defendant; and
(2) deliver a certified copy of the order for change of venue at the same time the defendant is delivered;
to the sheriff of the county to which change of venue has been granted. The sheriff of the county to which change of venue has been granted shall receive the defendant and detain him in custody until the defendant is discharged from his custody. The sheriff who receives the defendant shall give a certificate that he has received the defendant to the sheriff of the county from which change of venue has been granted.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-4 New prosecution; election of court by defendant; alternative disposition
35-36-6-4 Sec. 4. If it is necessary to institute a new prosecution for the same offense after a change of venue has been taken, the defendant in the case shall elect, when required to do so by the court, the court in which he prefers the new prosecution to be instituted. He may choose either the court from which venue was granted or the court to which venue was granted, and, after his choice, further prosecution shall be instituted in that court. The defendant may then be:
(1) recognized to appear in the court which he elects;
(2) committed for want of bail;
(3) detained in custody; or
(4) remanded to the county from which the change was taken;
as the case may require and in accordance with the defendant's choice of courts.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-5
New prosecution; recognizance
35-36-6-5 Sec. 5. If in a new prosecution for the same offense, the defendant gives recognizance to appear before the court of the county from which the change of venue was taken, the recognizance shall be taken of record, and shall be recorded by the clerk of that court.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-6
New prosecution; new indictment or information
35-36-6-6 Sec. 6. If on a new prosecution a defendant is prosecuted for the offense in the court to which the change of venue was taken, a new indictment may be found, or a new information may be filed, and the case may be prosecuted to final execution as if the offense had been committed in the county of that court. However, the indictment or information in such a case must state how the proceeding came into the court where the party elects to be tried, and that he has elected to be tried in that county.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-7
Failure of defendant to elect county of trial; remand
35-36-6-7 Sec. 7. If in a new prosecution for the same offense the defendant refuses to elect in which county the new prosecution is to be instituted, he shall be recognized to appear before or be remanded to the proper court of the county from which the change of venue was taken, as if he had elected to be proceeded against in the county from which the change of venue was taken.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-8 Costs and expenses; liability; audit, certification, and collection
35-36-6-8 Sec. 8. (a) In all changes of venue from the county, the county from which the change is taken is liable for:
(1) the expenses and charges of removing, delivering, and keeping the defendant;
(2) the per diem allowance and expenses of:
(A) the jury trying the cause; and
(B) any of the regular panel in attendance and not engaged in the trial; and
(3) all other expenses necessarily incurred by the county to which the change is taken that result from the change of venue.
(b) All costs and charges included under subsection (a) shall be audited and allowed by the court trying the cause, certified to the auditor of the county from which the change of venue was first taken, and collected by the auditor of the county to which the change was taken. However, where specific fees are allowed by law for any duty or service, no additional costs may be allowed for that duty or service than could be legally taxed in the court from which the change was taken.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-9
Prosecuting attorney; pauper counsel; appointment; reimbursement for fees and expenses
35-36-6-9 Sec. 9. (a) In a criminal prosecution, if a change of venue has been taken from the county in which the prosecution originated, the prosecuting attorney from the original county shall prosecute the case in the trial court to which the case was venued. The trial court to which the case was venued may appoint a prosecuting attorney to assist on the case.
(b) In a case described in subsection (a), if the defendant is entitled to pauper counsel, the original trial court shall furnish pauper counsel. The trial court to which the case was venued may remove from the case the pauper counsel furnished by the original trial court, and:
(1) request the original trial court to furnish another pauper counsel;
(2) appoint pauper counsel of its choice; or
(3) request the public defender of the state of Indiana to provide counsel under IC 33-40-2.
(c) The original trial court shall determine the amount of the fee and the expenses incurred by the pauper counsel and shall order the appropriate reimbursement to be paid to him by the county in which the prosecution originated. The fees and expenses of a public defender appointed under IC 33-40-2 shall be paid in accordance with that chapter.
As added by Acts 1981, P.L.298, SEC.5. Amended by P.L.98-2004, SEC.147.

IC 35-36-6-10 Sheriff; expenses of transportation
35-36-6-10 Sec. 10. The sheriff of the county from which venue was taken shall receive actual and necessary expenses for transporting himself and his prisoner, in accordance with this chapter, from the county from which venue was taken to the county receiving the case. The court from which venue was taken shall allow these expenses.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-6-11
Murder or Class A felony proceedings; selection of jury; verdict and judgment
35-36-6-11 Sec. 11. (a) In any criminal proceeding wherein the defendant is charged with murder or a Class A felony to be tried before a jury in which a motion for a change of venue from the county is filed, the court may recognize but decline to grant the motion, and order that the jury be drawn from the residents of a county other than the county in which the court is located.
(b) Pursuant to an order under this section, the court may convene in any county in the state for purposes of jury selection. The venire may be drawn by the jury commissioners of a court in the jurors' home county, or may be drawn by the court itself by random selection.
(c) After a jury is selected, the trial shall be held in the county of the court's location. The verdict of the jury and the judgment based upon it have the same validity and effect as if the jury had been drawn from the county of the court's location.
As added by P.L.1-1998, SEC.61.



CHAPTER 7. CONTINUANCES

IC 35-36-7-1
Motion by defendant; affidavit; grounds; requisite; contents
35-36-7-1 Sec. 1. (a) A motion by a defendant to postpone a trial because of the absence of evidence may be made only on affidavit showing:
(1) that the evidence is material;
(2) that due diligence has been used to obtain the evidence; and
(3) the location of the evidence.
(b) If a defendant's motion to postpone is because of the absence of a witness, the affidavit required under subsection (a) must:
(1) show the name and address of the witness, if known;
(2) indicate the probability of procuring the witness's testimony within a reasonable time;
(3) show that the absence of the witness has not been procured by the act of the defendant;
(4) state the facts to which the defendant believes the witness will testify, and include a statement that the defendant believes these facts to be true; and
(5) state that the defendant is unable to prove the facts specified in accordance with subdivision (4) through the use of any other witness whose testimony can be as readily procured.
(c) The trial may not be postponed if:
(1) after a motion by the defendant to postpone because of the absence of a witness, the prosecuting attorney admits that the absent witness would testify to the facts as alleged by the defendant in his affidavit in accordance with subsection (b)(4); or
(2) after a motion by the defendant to postpone because of the absence of written or documentary evidence, the prosecuting attorney admits that the written or documentary evidence exists.
(d) A defendant must file an affidavit for a continuance not later than five (5) days before the date set for trial. If a defendant fails to file an affidavit by this time, then he must establish, to the satisfaction of the court, that he is not at fault for failing to file the affidavit at an earlier date.
(e) If a motion for a continuance is based on the illness of the defendant or of a witness, it must be accompanied by:
(1) oral testimony, given in open court; or
(2) a written statement;
of a physician or hospital official having the care or custody of the defendant or witness, presenting the nature of the illness and the probable duration of the person's incapacity to attend trial. Such a written statement must be sworn to by the person making the statement before an officer authorized to administer an oath. The court may appoint a physician to examine the defendant or witness and report to the court on the nature of the person's illness and of his incapacity to attend trial. The court shall by order provide for

compensation for such a physician.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-7-2
Motion by prosecuting attorney; absence of witness or written or documentary evidence; official statement; requisites
35-36-7-2 Sec. 2. (a) A prosecuting attorney may move to postpone the trial of a criminal cause because of the absence of a witness whose name is endorsed on the indictment or information, if he makes an official statement:
(1) containing the requirements of subsections (b)(1) and (b)(2) of section 1 of this chapter;
(2) showing that the absence of the witness has not been procured by the act of the prosecuting attorney;
(3) stating the facts to which he believes the witness will testify, and include a statement that he believes these facts to be true; and
(4) stating that the prosecuting attorney is unable to prove the facts specified in accordance with subdivision (3) through the use of any other witness whose testimony can be as readily procured.
Upon request of the defendant the court shall order that the prosecuting attorney's motion and official statement be made in writing.
(b) The trial may not be postponed if:
(1) after a motion by the prosecuting attorney because of the absence of a witness, the defendant admits that the absent witness would testify to the facts as alleged by the prosecuting attorney in his official statement in accordance with subsection (a)(3); or
(2) after a motion by the prosecuting attorney to postpone because of the absence of written or documentary evidence, the defendant admits that the written or documentary evidence exists.
As added by Acts 1981, P.L.298, SEC.5.

IC 35-36-7-3
Postponements; adverse impact upon certain children
35-36-7-3 Sec. 3. (a) This section applies to criminal actions for felonies under IC 35-42, for neglect of a dependent (IC 35-46-1-4), and for attempts of those felonies (IC 35-41-5-1).
(b) If a motion is made to postpone a trial or other court proceeding that involves an offense listed in subsection (a), the court shall consider whether a postponement will have an adverse impact upon a child who is less than ten (10) years of age and who:
(1) is the alleged victim of an offense listed in subsection (a); or
(2) will be a witness in the trial.
As added by P.L.203-1986, SEC.1. Amended by P.L.11-1987, SEC.33.



CHAPTER 8. OMNIBUS DATE, PRETRIAL HEARING, AND PRETRIAL CONFERENCE

IC 35-36-8-1
Omnibus date; setting; purpose; notice; time limits
35-36-8-1 Sec. 1. (a) This subsection applies to persons charged with a felony. A date, known as the omnibus date:
(1) must be set by the judicial officer at the initial hearing; and
(2) must be no earlier than forty-five (45) days and no later than seventy-five (75) days after the completion of the initial hearing, unless the prosecuting attorney and the defendant agree to a different date.
(b) The purpose of the omnibus date is to establish a point in time from which various deadlines under this article are established. The court shall direct the clerk to notify the defendant and all counsel of record of the omnibus date.
(c) The omnibus date for persons charged only with one (1) or more misdemeanors:
(1) must be set by the judicial officer at the completion of the initial hearing;
(2) must be no earlier than thirty (30) days (unless the defendant and the prosecuting attorney agree to an earlier date), and no later than sixty-five (65) days, after the initial hearing; and
(3) is the trial date.
(d) Once the omnibus date is set, it remains the omnibus date for the case until final disposition, unless:
(1) the defendant requests a trial within time limits established by the Indiana rules of criminal procedure for early trial motions;
(2) subsequent counsel enters an appearance after the omnibus date and previous counsel withdrew or was removed due to:
(A) a conflict of interest; or
(B) a manifest necessity required that counsel withdraw from the case;
(3) the state has not complied with an order to compel discovery; or
(4) the prosecuting attorney and the defendant agree to continue the omnibus date.
As added by Acts 1981, P.L.298, SEC.5. Amended by Acts 1982, P.L.204, SEC.31; P.L.320-1983, SEC.22; P.L.314-1985, SEC.1.



CHAPTER 9. PRETRIAL DETERMINATION OF MENTAL RETARDATION IN DEATH SENTENCE CASES

IC 35-36-9-1
Applicability
35-36-9-1 Sec. 1. This chapter applies when a defendant is charged with a murder for which the state seeks a death sentence under IC 35-50-2-9.
As added by P.L.158-1994, SEC.3. Amended by P.L.2-1996, SEC.283.

IC 35-36-9-2
"Mentally retarded individual" defined
35-36-9-2 Sec. 2. As used in this chapter, "mentally retarded individual" means an individual who, before becoming twenty-two (22) years of age, manifests:
(1) significantly subaverage intellectual functioning; and
(2) substantial impairment of adaptive behavior;
that is documented in a court ordered evaluative report.
As added by P.L.158-1994, SEC.3.

IC 35-36-9-3
Petition alleging mental retardation; filing
35-36-9-3 Sec. 3. (a) The defendant may file a petition alleging that the defendant is a mentally retarded individual.
(b) The petition must be filed not later than twenty (20) days before the omnibus date.
(c) Whenever the defendant files a petition under this section, the court shall order an evaluation of the defendant for the purpose of providing evidence of the following:
(1) Whether the defendant has a significantly subaverage level of intellectual functioning.
(2) Whether the defendant's adaptive behavior is substantially impaired.
(3) Whether the conditions described in subdivisions (1) and (2) existed before the defendant became twenty-two (22) years of age.
As added by P.L.158-1994, SEC.3.

IC 35-36-9-4
Hearing on petition
35-36-9-4 Sec. 4. (a) The court shall conduct a hearing on the petition under this chapter.
(b) At the hearing, the defendant must prove by clear and convincing evidence that the defendant is a mentally retarded individual.
As added by P.L.158-1994, SEC.3.

IC 35-36-9-5 Determination within ten days of trial
35-36-9-5 Sec. 5. Not later than ten (10) days before the initial trial date, the court shall determine whether the defendant is a mentally retarded individual based on the evidence set forth at the hearing under section 4 of this chapter. The court shall articulate findings supporting the court's determination under this section.
As added by P.L.158-1994, SEC.3.

IC 35-36-9-6
Dismissal of death sentence charges against mentally retarded individual
35-36-9-6 Sec. 6. If the court determines that the defendant is a mentally retarded individual under section 5 of this chapter, the part of the state's charging instrument filed under IC 35-50-2-9(a) that seeks a death sentence against the defendant shall be dismissed.
As added by P.L.158-1994, SEC.3.

IC 35-36-9-7
Sentencing of mentally retarded individual convicted of murder
35-36-9-7 Sec. 7. If a defendant who is determined to be a mentally retarded individual under this chapter is convicted of murder, the court shall sentence the defendant under IC 35-50-2-3(a).
As added by P.L.158-1994, SEC.3.






ARTICLE 37. TRIAL PROCEDURE

CHAPTER 1. JURY SELECTION

IC 35-37-1-1
Venire called; number of jurors
35-37-1-1 Sec. 1. (a) The jury venire called by a court may be used in civil or criminal cases.
(b) If a defendant is charged with:
(1) murder, a Class A felony, a Class B felony or a Class C felony, the jury shall consist of twelve (12) qualified jurors unless the defendant and prosecuting attorney agree to a lesser number; or
(2) any other crime, the jury shall consist of six (6) qualified jurors.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-2
Trial by court or jury
35-37-1-2 Sec. 2. The defendant and prosecuting attorney, with the assent of the court, may submit the trial to the court. All other trials must be by jury.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-3
Peremptory challenges by defendant
35-37-1-3 Sec. 3. (a) In prosecutions for murder where the death penalty is sought, the defendant may challenge, peremptorily, twenty (20) jurors.
(b) In prosecutions for murder, where the death penalty is not sought, and Class A, Class B, or Class C felonies, the defendant may challenge, peremptorily, ten (10) jurors.
(c) In prosecutions for all other crimes, the defendant may challenge, peremptorily, five (5) jurors.
(d) When several defendants are tried together, they must join in their challenges.
As added by Acts 1981, P.L.298, SEC.6. Amended by Acts 1982, P.L.204, SEC.32.

IC 35-37-1-4
Peremptory challenges of prosecuting attorney
35-37-1-4 Sec. 4. The prosecuting attorney shall have the same number of peremptory challenges as the defendant has in like cases.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-5
Good causes for challenge; opinion on guilt or innocence     35-37-1-5 Sec. 5. (a) The following are good causes for challenge to any person called as a juror in any criminal trial:
(1) That the person was a member of the grand jury that found the indictment.
(2) That the person has formed or expressed an opinion as to the guilt or innocence of the defendant. However, such an opinion is subject to subsection (b).
(3) If the state is seeking a death sentence, that the person entertains such conscientious opinions as would preclude the person from recommending that the death penalty be imposed.
(4) That the person is related within the fifth degree to the person alleged to be the victim of the offense charged, to the person on whose complaint the prosecution was instituted, or to the defendant.
(5) That the person has served on a trial jury which was sworn in the same case against the same defendant, and which jury was discharged after hearing the evidence, or rendered a verdict which was set aside.
(6) That the person served as a juror in a civil case brought against the defendant for the same act.
(7) That the person has been subpoenaed in good faith as a witness in the case.
(8) That the person is a mentally incompetent person.
(9) That the person is an alien.
(10) That the person has been called to sit on the jury at the person's own solicitation or that of another.
(11) That the person is biased or prejudiced for or against the defendant.
(12) That the person does not have the qualifications for a juror prescribed by law.
(13) That, from defective sight or hearing, ignorance of the English language, or other cause, the person is unable to comprehend the evidence and the instructions of the court.
(14) That the person has a personal interest in the result of the trial.
(15) If the person is not a member of the regular panel, that the person has served on a jury within twelve (12) months immediately preceding the trial.
(b) If a person called as a juror states that the person has formed or expressed an opinion as to the guilt or innocence of the defendant, the court or the parties shall proceed to examine the juror on oath as to the grounds of the juror's opinion. If the juror's opinion appears to have been founded upon reading newspaper statements, communications, comments, reports, rumors, or hearsay, and if:
(1) the juror's opinion appears not to have been founded upon:
(A) conversation with a witness of the transaction;
(B) reading reports of a witness' testimony; or
(C) hearing a witness testify;
(2) the juror states on oath that the juror feels able, notwithstanding the juror's opinion, to render an impartial

verdict upon the law and evidence; and
(3) the court is satisfied that the juror will render an impartial verdict;
the court may admit the juror as competent to serve in the case.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.169-1988, SEC.7; P.L.33-1989, SEC.125.

IC 35-37-1-6
Challenges for cause; time; summary trial
35-37-1-6 Sec. 6. All challenges for cause shall be made before the jury is sworn to try the cause, and shall be summarily tried by the court on the oath of the party challenged or other evidence.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-1-7
Bystanders; summons; limitations
35-37-1-7 Sec. 7. Whenever it becomes necessary to summon a juror from the bystanders, the court shall instruct the sheriff not to call a person as a juror who has either solicited or been recommended for the position. The court may, of its own motion or at the request of either party, direct the sheriff to summon the talesmen from persons outside the courthouse.
As added by Acts 1981, P.L.298, SEC.6.



CHAPTER 2. TRIAL PROCEEDINGS

IC 35-37-2-1
Preliminary instructions
35-37-2-1 Sec. 1. The court shall give the jury preliminary instructions.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-2
Order of trial; statement of case; presentation of evidence; arguments of counsel; instructions
35-37-2-2 Sec. 2. After the jury is impaneled and sworn, the trial shall proceed in the following order:
(1) The prosecuting attorney shall state the case of the prosecution and briefly state the evidence by which he expects to support it, and the defendant may then state his defense and briefly state the evidence he expects to offer in support of his defense.
(2) The prosecuting attorney shall then offer the evidence in support of the prosecution, and the defendant shall then offer the evidence in support of his defense.
(3) The parties may then respectively offer rebutting evidence only, unless the court, for good reason and in furtherance of justice, permits them to offer evidence upon their original case.
(4) When the evidence is concluded the prosecuting attorney and the defendant or his counsel may, by agreement in open court, submit the case to the court or jury trying the case, without argument. If the case is not submitted without argument, the prosecuting attorney shall have the opening and closing of the argument. However, the prosecuting attorney shall disclose in the opening all the points relied on in the case, and if in the closing he refers to any new point or fact not disclosed in the opening, the defendant or his counsel may reply to that point or fact, and that reply shall close the argument of the case. If the prosecuting attorney refuses to open the argument, the defendant or his counsel may then argue the case. If the defendant or his counsel refuses to argue the case after the prosecuting attorney has made his opening argument, that shall be the only argument allowed in the case.
(5) The court shall then charge the jury. The judge shall:
(A) make the charge to the jury in writing;
(B) number each instruction; and
(C) sign the charge;
if, at any time before the commencement of the argument, he has been requested to do so by the prosecuting attorney, the defendant, or the defendant's counsel. In charging the jury, the court must state to them all matters of law which are necessary for their information in giving their verdict. The judge shall inform the jury that they are the exclusive judges of all

questions of fact, and that they have a right, also, to determine the law. The court may send the instructions to the jury room.
(6) If the prosecuting attorney, the defendant, or the defendant's counsel desires special instructions to be given to the jury, these instructions must be:
(A) reduced to writing;
(B) numbered;
(C) accompanied by an affixed cover sheet that refers to the instructions by number and that is signed by the party, or his attorney, who is requesting the special instructions; and
(D) delivered to the court;
before the commencement of the argument. A charge of the court or any special instructions, when written and given by the court under this subdivision, may not be orally qualified, modified, or in any manner orally explained to the jury by the court. If final instructions are submitted to the jury in written form after having been read by the court, no indication of the party or parties tendering any of the instructions may appear on any instruction.
As added by Acts 1981, P.L.298, SEC.6. Amended by P.L.315-1985, SEC.1.

IC 35-37-2-3
Preliminary instructions; personal knowledge of material fact by juror; disclosure; examination; excuse of juror or panel
35-37-2-3 Sec. 3. (a) As a part of the preliminary instructions, the court shall instruct the jurors that if a juror realizes, during the course of the trial, that he has personal knowledge of any fact material to the cause, he shall inform the bailiff that he believes he has this knowledge at the next recess or upon adjournment, whichever is sooner. The bailiff shall inform the court of the juror's belief, and the court shall examine the juror under oath in the presence of the parties and outside the presence of the other jurors concerning his personal knowledge of any material fact.
(b) If the court finds that the juror has personal knowledge of a material fact, the juror shall be excused and the court shall replace that juror with an alternate. If there is no alternate juror, then the court shall discharge the jury without prejudice, unless the parties agree to submit the cause to the remaining jurors.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-4
Preliminary instructions; admonition by court; separation
35-37-2-4 Sec. 4. (a) The court shall admonish the jurors in the preliminary instruction, before separating for meals, and at the end of the day, that it is their duty not to converse among themselves or permit others to converse with them on any subject connected with the trial, or to form or express any opinion about the case until the cause is finally submitted to them.
(b) The jurors may separate when court is adjourned for the day,

unless the court finds that the jurors should be sequestered in order to assure a fair trial.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-5
View by jury
35-37-2-5 Sec. 5. Whenever:
(1) the court believes that it is proper; or
(2) a party to the case makes a motion;
for the jury to have a view of the place in which any material fact occurred, the court may order the jury to be conducted in a body, under the charge of an officer, to the place, which shall be shown to them by some person appointed by the court for that purpose. While the jury is absent for this reason, no person, other than the officer and the person appointed to show them the place, may speak to the jurors on any subject connected with the trial.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-6
Retirement and deliberation of jury; officer in charge; restrictions
35-37-2-6 Sec. 6. (a) After hearing the charge, the jury shall retire to the jury room for deliberation. They shall retire under the charge of an officer, who shall be sworn by the court to:
(1) keep the jury together in the jury room or other place ordered by the court;
(2) furnish them food as directed by the court; and
(3) not permit any person to speak or communicate with them.
(b) An officer may not communicate with a juror except:
(1) as provided in sections 2 and 4 of this chapter;
(2) to ask them if they have agreed on a verdict; or
(3) when ordered to do so by the court.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-2-7
Verdict; rendering in open court; polling of jury
35-37-2-7 Sec. 7. When the jury has agreed upon its verdict, the officer having the jurors in his charge shall conduct them into court. If all jurors appear, their verdict must be rendered in open court. If all do not appear, the court shall discharge the jury without prejudice. The prosecuting attorney and the parties are entitled, in all criminal cases, to have the jury polled.
As added by Acts 1981, P.L.298, SEC.6.



CHAPTER 2.5. REPEALED



CHAPTER 3. WITNESS IMMUNITY

IC 35-37-3-1
Refusal of witness to answer or produce item; hearing; decision on right to refuse
35-37-3-1 Sec. 1. (a) If a witness, in any hearing or trial occurring after an indictment or information has been filed, refuses to answer any question or produce any item, the court shall remove the jury, if one is present, and immediately conduct a hearing on the witness's refusal. After such a hearing, the court shall decide whether the witness is required to answer the question or produce the item.
(b) If the prosecuting attorney has reason to believe that a witness will refuse to answer a question or produce an item during any criminal trial, the prosecuting attorney may submit the question or request to the trial court. The court shall hold a hearing to determine if the witness may refuse to answer the question or produce the item.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-3-2
Self-incrimination; request for use immunity
35-37-3-2 Sec. 2. If the court determines that the witness, based upon his privilege against self-incrimination, may properly refuse to answer a question or produce an item, the prosecuting attorney may make a written request that the court grant use immunity to the witness, in accordance with section 3 of this chapter.
As added by Acts 1981, P.L.298, SEC.6.

IC 35-37-3-3
Grant of use immunity; instruction of witness; contempt; perjury
35-37-3-3 Sec. 3. (a) Upon request of the prosecuting attorney, the court shall grant use immunity to a witness. The court shall instruct the witness, by written order or in open court, that any evidence the witness gives, or evidence derived from that evidence, may not be used in any criminal proceeding against that witness, unless the evidence is volunteered by the witness or is not responsive to a question by the prosecuting attorney. The court shall instruct the witness that he must answer the questions asked and produce the items requested.
(b) A grant of use immunity does not prohibit the use of evidence the witness has given in a prosecution for perjury under IC 35-44-2-1.
(c) If a witness refuses to give the evidence after he has been granted use immunity, the court may find him in contempt.
As added by Acts 1981, P.L.298, SEC.6.



CHAPTER 4. EVIDENCE AND PROTECTION OF CERTAIN WITNESSES

IC 35-37-4-1
Competency of witness
35-37-4-1 Sec. 1. A person who is competent to testify in civil actions is also competent to testify in criminal proceedings.
As added by Acts 1981, P.L.298, SEC.6.



CHAPTER 5. UNIFORM ACT TO SECURE THE ATTENDANCE OF WITNESSES FROM OUTSIDE THE STATE IN CRIMINAL PROCEEDINGS

IC 35-37-5-1
Definitions
35-37-5-1 Sec. 1. As used in this chapter:
"State" includes any territory of the United States and the District of Columbia.
"Subpoena" includes a summons in any state where a summons is used in lieu of a subpoena.
"Witness" shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution, or proceeding.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-2
Subpoena; issuance; service; proof of service; fees; contempt of court
35-37-5-2 Sec. 2. (a) At the request of the state or a defendant, subpoenas for attendance at a hearing or trial shall be issued by the clerk of the court of the county in which the hearing or trial is to be held. A subpoena may be served at any place within the state. When permitted by the laws of the United States, this or another state, or foreign country, the court upon proper application and cause shown may authorize the service of a subpoena outside the state in accordance with such law.
(b) Every subpoena shall:
(1) be issued by the clerk under the seal of the court;
(2) state the name of the court and the title of the action;
(3) command each person to whom it is directed to attend and give testimony at a specified time and place; and
(4) be signed by the clerk.
The clerk shall issue a subpoena, or a subpoena for the production of documentary evidence, signed and sealed but otherwise in blank, to a party requesting it or his attorney, who shall fill it in before service.
(c) A subpoena may also command the person to whom it is directed to produce the books, papers, documents, or tangible things designated therein. The court, upon motion made at or before the time specified in the subpoena for compliance, may:
(1) quash or modify the subpoena if it is unreasonable and oppressive; or
(2) condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable costs of producing the books, papers, documents, or tangible things.
(d) A subpoena may be served by any person. Service of a subpoena upon a person shall be made in the same manner as provided in the Indiana Rules of Trial Procedure.
(e) When a subpoena is served by the sheriff or his deputy, his

return shall be proof of service. When served by any other person, the service must be shown by affidavit. No fees or costs for the service of a subpoena shall be collected or charged as costs except when service is made by the sheriff or his deputy.
(f) Fees need not be first paid or tendered in order to compel the attendance of witnesses in a criminal proceeding.
(g) Failure by any person without adequate excuse to obey a subpoena served upon him may be deemed a contempt of:
(1) the court from which the subpoena is issued; or
(2) the court of the county where the witness was required to appear or act.
When duly subpoenaed, the attendance of all witnesses may be enforced by attachment.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-3
Subpoena; persons imprisoned or institutionalized within this state
35-37-5-3 Sec. 3. (a) When the testimony of a person who is imprisoned or institutionalized within this state is necessary in any criminal proceeding, the subpoena shall be delivered or mailed to the official in charge of the institution.
(b) The official in charge of the institution shall bring the witness named in the subpoena before the court at the time and place specified and hold him until he is discharged by the court. When so discharged, the witness shall be returned to the custody of such official and returned to the institution. The official in charge of the institution may request from the court issuing the subpoena such assistance as he deems proper for the safe transportation of the witness.
(c) When such witness is in attendance upon any court, he may be placed, for safe-keeping, in the jail of the county or any other suitable place pursuant to an order of the court. The county in which the proceeding is pending shall pay the actual and necessary expense of producing, keeping, and returning such witness.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-4
Summoning witness in this state to testify in another state
35-37-5-4 Sec. 4. (a) If a judge of a court of record in any state which has made provision for the commanding of persons within that state to attend and testify in this state certifies under the seal of the court that:
(1) there is a criminal prosecution pending in the court, or that a grand jury investigation has commenced or is about to commence;
(2) a person being within this state is a material witness in the prosecution or grand jury investigation; and
(3) the person's presence will be required for a specified number of days; upon presentation of the certificate to a judge of a court of record with jurisdiction to try felony cases in the county in which the person is located, the judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.
(b) If at the hearing the judge determines that:
(1) the witness is material and necessary;
(2) it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state; and
(3) the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, will give to the person protection from arrest, and the service of civil and criminal process;
the judge shall issue a subpoena, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence at a time and place specified in the subpoena. In any hearing the certificate is prima facie evidence of all the facts stated in it.
(c) If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the attendance of the witness in the requesting state, the judge may, in lieu of notification of the hearing, direct that the witness be immediately brought before the judge for the hearing. If the judge is satisfied of the desirability of the custody and delivery, the judge may, in lieu of issuing a subpoena, order that the witness be immediately taken into custody and delivered to an officer of the requesting state. For this determination, the certificate is prima facie proof of such desirability.
(d) If a witness subpoenaed as provided in this section is paid or tendered a sum for expenses and fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.
(e) The amount of the payment for expenses under subsection (d) of this section and section 4(b) of this chapter is set out in IC 33-37-10-2.
As added by P.L.311-1983, SEC.2. Amended by P.L.171-1984, SEC.78; P.L.192-1986, SEC.38; P.L.305-1987, SEC.33; P.L.98-2004, SEC.148.

IC 35-37-5-5
Witness from another state summoned to testify in this state
35-37-5-5 Sec. 5. (a) If a person in any state that has made provision for commanding persons within its borders to attend and testify in criminal prosecutions in this state or grand jury investigations commenced or about to commence in this state is a material witness in a prosecution pending in a court of record in this state or in a grand jury investigation which has commenced or is

about to commence in this state, a judge of the court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county of the state in which the witness is found.
(b) If the witness is summoned to attend and testify in this state, the witness shall be tendered a sum for expenses equal to the amount provided under IC 33-37-10-2. The fees shall be a proper charge upon the county in which the criminal prosecution or grand jury investigation is pending.
(c) A witness who has appeared in accordance with the provisions of the subpoena shall not be required to remain within this state for a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.
(d) If the witness fails without good cause to attend and testify as directed in the subpoena, the witness shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.
As added by P.L.311-1983, SEC.2. Amended by P.L.171-1984, SEC.79; P.L.192-1986, SEC.39; P.L.305-1987, SEC.34; P.L.98-2004, SEC.149.

IC 35-37-5-6
Summoning prisoners in this state to testify in another state; prisoner from another state summoned to testify in this state
35-37-5-6 Sec. 6. (a) If a judge of a court of record in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this state, certifies under the seal of the court that:
(1) there is a criminal prosecution pending in such court or that a grand jury investigation has commenced;
(2) a person confined by the department of correction (other than a person awaiting execution of a sentence of death) is a material witness in such prosecution or investigation; and
(3) his presence is required for a specified number of days;
a judge of a court with jurisdiction to try felony cases in the county where the person is confined, after notice to the attorney general, shall fix a time and place for a hearing and shall order the person having custody of the prisoner to produce him at the hearing.
(b) If at such hearing the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge shall issue an order directing that the prisoner attend the court where the prosecution or investigation is pending, upon such terms and conditions as the judge prescribes, including:
(1) provision for the return of the prisoner at the conclusion of his testimony;
(2) proper safeguards on his custody; and
(3) proper financial reimbursement or other payment by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.     (c) The attorney general is authorized to enter into agreements with authorities of the demanding jurisdiction to insure proper compliance with the order of the court.
(d) If:
(1) a criminal action is pending in a court of record of this state by reason of the filing of an indictment or affidavit or by reason of the commencement of a grand jury proceeding or investigation;
(2) there is reasonable cause to believe that a person confined in a correctional institution or prison of another state (other than a person awaiting execution of a sentence of death or one confined as mentally ill) possesses information material to such criminal action;
(3) the attendance of such person as a witness in such action is desired by a party; and
(4) the state in which such person is confined possesses a statute equivalent to this section;
a judge of the court in which such action is pending may issue a certificate certifying all such facts and that the attendance of such person as a witness in such court is required for a specified number of days. Such a certificate may be issued upon application of either the state or defendant demonstrating all the facts specified in this section.
(e) Upon issuing such a certificate, the court may deliver it to a court of such other state which, pursuant to the laws thereof, is authorized to undertake legal action for the delivery of such prisoners to this state as witnesses.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-7
Federal prisoner summoned to testify in this state
35-37-5-7 Sec. 7. When:
(1) a criminal action is pending in a court of record of this state by reason of an indictment or affidavit, or by reason of the commencement of a grand jury proceeding or investigation;
(2) there is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this state, possesses information material to such criminal action; and
(3) the attendance of such person as a witness in such action is desired by a party;
the court may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the attorney general of the United States, certifying all such facts and requesting the attorney general of the United States to cause the attendance of such person as a witness in such court for a specified number of days. Such a certificate may be issued upon application of either the state or a defendant demonstrating all facts specified in subdivision (1). Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, to the attorney general of the United States or to his

representative authorized to entertain the request.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-8
Exemption from arrest or service of process
35-37-5-8 Sec. 8. If a person comes into this state in obedience to a subpoena directing him to attend and testify in a criminal prosecution in this or any other state, he shall not while in this state pursuant to such subpoena be subject to arrest or the service of process, civil, or criminal, in connection with matters which arose before his entrance into this state under subpoena.
As added by P.L.311-1983, SEC.2.

IC 35-37-5-9
Uniformity of construction
35-37-5-9 Sec. 9. This chapter shall be construed so as to effectuate its general purpose which is to make uniform the law of the states that enact it.
As added by P.L.311-1983, SEC.2.



CHAPTER 6. PRIVILEGED COMMUNICATIONS AND VICTIM COUNSELING

IC 35-37-6-1
"Confidential communication" defined
35-37-6-1 Sec. 1. As used in this chapter, "confidential communication" means any information:
(1) exchanged between a victim and a victim counselor in private or in the presence of a third party who is necessary to facilitate communication or further the counseling process; and
(2) disclosed in the course of the counselor's treatment of the victim for any emotional or psychological condition resulting from a covered act.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-2
"Covered act" defined
35-37-6-2 Sec. 2. As used in this chapter, "covered act" means any of the following offenses or an act that, if committed by a person less than eighteen (18) years of age, would be any of the following offenses if committed by an adult:
(1) A sex crime under IC 35-42-4.
(2) A battery against:
(A) a child under IC 35-42-2-1(a)(2)(B);
(B) a disabled person under IC 35-42-2-1(a)(2)(C);
(C) an endangered adult under IC 35-42-2-1(a)(2)(E); or
(D) a spouse under IC 35-42-2-1.
(3) Neglect of a dependent under IC 35-46-1-4.
(4) Incest (IC 35-46-1-3).
As added by P.L.136-1987, SEC.5. Amended by P.L.2-1997, SEC.74; P.L.2-1998, SEC.80; P.L.2-2005, SEC.122.

IC 35-37-6-3
"Victim" defined
35-37-6-3 Sec. 3. As used in this chapter, "victim" means an individual:
(1) against whom a covered act is committed; or
(2) other than an individual who is accused of committing a covered act, who is the parent, stepparent, child, stepchild, grandparent, grandchild, sibling, aunt, uncle, niece, or nephew of the individual described in subdivision (1).
As added by P.L.136-1987, SEC.5.

IC 35-37-6-4
"Victim counseling" defined
35-37-6-4 Sec. 4. As used in this chapter, "victim counseling" means diagnosis and treatment to alleviate the adverse emotional or psychological impact of a covered act on the victim.
As added by P.L.136-1987, SEC.5.
IC 35-37-6-5
"Victim counseling center" defined
35-37-6-5 Sec. 5. As used in this chapter, "victim counseling center" means:
(1) a public agency;
(2) a unit of a public agency; or
(3) an organization that is exempt from federal income taxation under Section 501 of the Internal Revenue Code;
that is not affiliated with a law enforcement agency, and has, as one (1) of its primary purposes, the treatment of victims for emotional and psychological conditions that occur as a result of covered acts.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-6
"Victim counselor" defined
35-37-6-6 Sec. 6. As used in this chapter, "victim counselor" means an individual who:
(1) is an employee or supervised volunteer of a victim counseling center; and
(2) provides treatment to a victim for an emotional or psychological condition incurred by the victim as a result of a covered act.
The term does not include a law enforcement officer or the employee or agent of a law enforcement officer.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-7
Application of chapter
35-37-6-7 Sec. 7. This chapter does not limit any other testimonial privilege available to a person.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-8
Duty of victim counselor to report
35-37-6-8 Sec. 8. This chapter does not relieve a victim counselor of any duty to report suspected abuse, neglect, battery, or exploitation under IC 12-10-3, IC 31-33, or IC 35-46-1-13.
As added by P.L.136-1987, SEC.5. Amended by P.L.3-1989, SEC.222; P.L.2-1992, SEC.875; P.L.1-1997, SEC.144.

IC 35-37-6-9
Confidential communications; compelling testimony; records; temporary emergency shelters
35-37-6-9 Sec. 9. (a) The following persons may not be compelled to give testimony or to produce records concerning confidential communications in any judicial, legislative, or administrative proceeding:
(1) A victim.
(2) A victim counselor, unless the victim consents to the disclosure.         (3) An unemancipated child less than eighteen (18) years of age or an incapacitated victim, unless a custodial parent, custodian, guardian, or guardian ad litem who is not accused of a covered act consents to the disclosure.
(b) A victim counselor or a victim may not be compelled to provide testimony in any judicial, legislative, or administrative proceeding that would identify the name, address, location, or telephone number of any facility that provided temporary emergency shelter to the victim of the offense or transaction that is the subject of the proceeding unless the facility is a party to the proceeding.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-10
Waiver by victim of protections of chapter
35-37-6-10 Sec. 10. (a) A victim does not waive the protections afforded by this chapter by testifying in court about an offense. However, if the victim partially discloses the contents of a confidential communication in the course of testifying, either party may request the court to rule that justice requires the protections of this chapter to be waived, to the extent they apply to that portion of the communication.
(b) A waiver under this section applies only to the extent necessary to require any witness to respond to questions concerning the confidential communication that are relevant to the facts and circumstances of the case.
As added by P.L.136-1987, SEC.5.

IC 35-37-6-11
Waiver by victim counselor of protections of chapter; disclosure of confidential information
35-37-6-11 Sec. 11. A victim counselor may not waive the protections afforded to a victim under this chapter. However, if:
(1) a victim brings suit against a victim counselor or victim counseling center in which the victim counselor was employed or served as a volunteer at the time of the counseling relationship; and
(2) the suit alleges malpractice during the counseling relationship;
the victim counselor may testify or produce records regarding confidential communications with the victim and is not liable for doing so.
As added by P.L.136-1987, SEC.5.






ARTICLE 38. PROCEEDINGS FOLLOWING DISMISSAL, VERDICT, OR FINDING

CHAPTER 1. ENTRY OF JUDGMENT AND SENTENCING

IC 35-38-1-1
Judgment of conviction; pronouncement of sentence
35-38-1-1 Sec. 1. (a) Except as provided in section 1.5 of this chapter, after a verdict, finding, or plea of guilty, if a new trial is not granted, the court shall enter a judgment of conviction.
(b) When the court pronounces the sentence, the court shall advise the person that the person is sentenced for not less than the earliest release date and for not more than the maximum possible release date.
As added by P.L.311-1983, SEC.3. Amended by P.L.148-1995, SEC.3; P.L.98-2003, SEC.1.



CHAPTER 2. PROBATION

IC 35-38-2-1
Conditions of probation; advice on violation specification in record; administrative costs; transfer of three percent of probation user's fee; administrative fee; user's fee; collection of administrative fee; disposition of money collected; supplemental adult probation services fund; payment by credit card; credit card service fee
35-38-2-1 Sec. 1. (a) Whenever it places a person on probation, the court shall:
(1) specify in the record the conditions of the probation; and
(2) advise the person that if the person violates a condition of probation during the probationary period, a petition to revoke probation may be filed before the earlier of the following:
(A) One (1) year after the termination of probation.
(B) Forty-five (45) days after the state receives notice of the violation.
(b) In addition, if the person was convicted of a felony and is placed on probation, the court shall order the person to pay to the probation department the user's fee prescribed under subsection (d). If the person was convicted of a misdemeanor, the court may order the person to pay the user's fee prescribed under subsection (e). The court may:
(1) modify the conditions (except a fee payment may only be modified as provided in section 1.7(b) of this chapter); or
(2) terminate the probation;
at any time. If the person commits an additional crime, the court may revoke the probation.
(c) If a clerk of a court collects a probation user's fee, the clerk:
(1) may keep not more than three percent (3%) of the fee to defray the administrative costs of collecting the fee and shall deposit any fee kept under this subsection in the clerk's record perpetuation fund established under IC 33-37-5-2; and
(2) if requested to do so by the county auditor, city fiscal officer, or town fiscal officer under clause (A), (B), or (C), transfer not more than three percent (3%) of the fee to the:
(A) county auditor, who shall deposit the money transferred under this subdivision into the county general fund;
(B) city general fund when requested by the city fiscal officer; or
(C) town general fund when requested by the town fiscal officer.
(d) In addition to any other conditions of probation, the court shall order each person convicted of a felony to pay:
(1) not less than twenty-five dollars ($25) nor more than one hundred dollars ($100) as an initial probation user's fee;
(2) a monthly probation user's fee of not less than fifteen dollars ($15) nor more than thirty dollars ($30) for each month that the

person remains on probation;
(3) the costs of the laboratory test or series of tests to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV) if such tests are required by the court under section 2.3 of this chapter;
(4) an alcohol abuse deterrent fee and a medical fee set by the court under IC 9-30-9-8, if the court has referred the defendant to an alcohol abuse deterrent program; and
(5) an administrative fee of one hundred dollars ($100);
to either the probation department or the clerk.
(e) In addition to any other conditions of probation, the court may order each person convicted of a misdemeanor to pay:
(1) not more than a fifty dollar ($50) initial probation user's fee;
(2) a monthly probation user's fee of not less than ten dollars ($10) nor more than twenty dollars ($20) for each month that the person remains on probation;
(3) the costs of the laboratory test or series of tests to detect and confirm the presence of the human immunodeficiency virus (HIV) antigen or antibodies to the human immunodeficiency virus (HIV) if such tests are required by the court under section 2.3 of this chapter; and
(4) an administrative fee of fifty dollars ($50);
to either the probation department or the clerk.
(f) The probation department or clerk shall collect the administrative fees under subsections (d)(5) and (e)(4) before collecting any other fee under subsection (d) or (e). All money collected by the probation department or the clerk under this section shall be transferred to the county treasurer, who shall deposit the money into the county supplemental adult probation services fund. The fiscal body of the county shall appropriate money from the county supplemental adult probation services fund:
(1) to the county, superior, circuit, or municipal court of the county that provides probation services to adults to supplement adult probation services; and
(2) to supplement the salaries of probation officers in accordance with the schedule adopted by the county fiscal body under IC 36-2-16.5.
(g) The probation department or clerk shall collect the administrative fee under subsection (e)(4) before collecting any other fee under subsection (e). All money collected by the probation department or the clerk of a city or town court under this section shall be transferred to the fiscal officer of the city or town for deposit into the local supplemental adult probation services fund. The fiscal body of the city or town shall appropriate money from the local supplemental adult probation services fund to the city or town court of the city or town for the court's use in providing probation services to adults or for the court's use for other purposes as may be appropriated by the fiscal body. Money may be appropriated under this subsection only to those city or town courts that have an adult

probation services program. If a city or town court does not have such a program, the money collected by the probation department must be transferred and appropriated as provided under subsection (f).
(h) Except as provided in subsection (j), the county or local supplemental adult probation services fund may be used only to supplement probation services and to supplement salaries for probation officers. A supplemental probation services fund may not be used to replace other funding of probation services. Any money remaining in the fund at the end of the year does not revert to any other fund but continues in the county or local supplemental adult probation services fund.
(i) A person placed on probation for more than one (1) crime:
(1) may be required to pay more than one (1) initial probation user's fee; and
(2) may not be required to pay more than one (1) monthly probation user's fee per month;
to the probation department or the clerk.
(j) This subsection applies to a city or town located in a county having a population of more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000). Any money remaining in the local supplemental adult probation services fund at the end of the local fiscal year may be appropriated by the city or town fiscal body to the city or town court for use by the court for purposes determined by the fiscal body.
(k) In addition to other methods of payment allowed by law, a probation department may accept payment of fees required under this section and section 1.5 of this chapter by credit card (as defined in IC 14-11-1-7). The liability for payment is not discharged until the probation department receives payment or credit from the institution responsible for making the payment or credit.
(l) The probation department may contract with a bank or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the probation department or charged directly to the probation department's account, the probation department may collect a credit card service fee from the person using the bank or credit card. The fee collected under this subsection is a permitted additional charge to the money the probation department is required to collect under subsection (d) or (e).
(m) The probation department shall forward the credit card service fees collected under subsection (l) to the county treasurer or city or town fiscal officer in accordance with subsection (f) or (g). These funds may be used without appropriation to pay the transaction charge or discount fee charged by the bank or credit card vendor.
As added by P.L.311-1983, SEC.3. Amended by P.L.182-1984, SEC.1; P.L.296-1985, SEC.2; P.L.178-1986, SEC.2; P.L.305-1987, SEC.36; P.L.123-1988, SEC.28; P.L.67-1990, SEC.10; P.L.1-1991, SEC.196; P.L.18-1995, SEC.112; P.L.216-1996, SEC.14;

P.L.117-1996, SEC.4; P.L.117-1996, SEC.6; P.L.170-2002, SEC.132; P.L.277-2003, SEC.11; P.L.98-2004, SEC.150; P.L.1-2006, SEC.529.



CHAPTER 2.5. HOME DETENTION

IC 35-38-2.5-1
Offenders to which chapter applies
35-38-2.5-1 Sec. 1. This chapter applies to adult offenders and to juveniles who have committed a delinquent act that would be a crime if committed by an adult.
As added by P.L.98-1988, SEC.6.



CHAPTER 2.6. DIRECT PLACEMENT IN COMMUNITY CORRECTIONS PROGRAM

IC 35-38-2.6-1
Application of chapter
35-38-2.6-1 Sec. 1. (a) Except as provided in subsection (b), this chapter applies to the sentencing of a person convicted of:
(1) a felony whenever any part of the sentence may not be suspended under IC 35-50-2-2 or IC 35-50-2-2.1;
(2) a misdemeanor whenever any part of the sentence may not be suspended; or
(3) an offense described in IC 35-50-2-2(b)(4)(R) (operating a vehicle while intoxicated with at least two (2) prior unrelated convictions), if the person:
(A) is required to serve the nonsuspendible part of the sentence in a community corrections:
(i) work release program; or
(ii) program that uses electronic monitoring as a part of the person's supervision; and
(B) participates in a court approved substance abuse program.
(b) This chapter does not apply to persons convicted of any of the following:
(1) Sex crimes under IC 35-42-4 or IC 35-46-1-3.
(2) Except as provided in subsection (a)(3), any of the felonies listed in IC 35-50-2-2(b)(4).
(3) An offense under IC 9-30-5-4.
(4) An offense under IC 9-30-5-5.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.144-1995, SEC.4; P.L.242-1999, SEC.9; P.L.17-2001, SEC.13; P.L.213-2005, SEC.6; P.L.151-2006, SEC.15.

IC 35-38-2.6-2
"Community corrections program" defined
35-38-2.6-2 Sec. 2. As used in this chapter, "community corrections program" means a program consisting of residential and work release, electronic monitoring, day treatment, or day reporting that is:
(1) operated under a community corrections plan of a county and funded at least in part by the state subsidy provided under IC 11-12-2; or
(2) operated by or under contract with a court or county.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993, SEC.6; P.L.20-1994, SEC.3.

IC 35-38-2.6-3
Suspension of sentence and order for placement; availability and terms of placement; DNA sample required
35-38-2.6-3 Sec. 3. (a) The court may, at the time of sentencing,

suspend the sentence and order a person to be placed in a community corrections program as an alternative to commitment to the department of correction. The court may impose reasonable terms on the placement. A court shall require a person:
(1) convicted of an offense described in IC 10-13-6-10;
(2) who has not previously provided a DNA sample in accordance with IC 10-13-6; and
(3) whose sentence does not involve a commitment to the department of correction;
to provide a DNA sample as a term of placement.
(b) Placement in a community corrections program under this chapter is subject to the availability of residential beds or home detention units in a community corrections program.
(c) A person placed under this chapter is responsible for the person's own medical care while in the placement program.
(d) Placement under this chapter is subject to the community corrections program receiving a written presentence report or memorandum from a county probation agency.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993, SEC.7; P.L.140-2006, SEC.29 and P.L.173-2006, SEC.29.

IC 35-38-2.6-4
Time period for suspension of sentence
35-38-2.6-4 Sec. 4. If the court places a person in a community corrections program under this chapter, the court shall suspend the sentence for a fixed period to end not later than the date the suspended sentence expires.
As added by P.L.240-1991(ss2), SEC.96.

IC 35-38-2.6-4.5
Home detention in community corrections program
35-38-2.6-4.5 Sec. 4.5. If a court places a person on home detention as part of a community corrections program, the placement must comply with IC 35-38-2.5, including the supervision, monitoring, and unauthorized absence provisions of IC 35-38-2.5-10, IC 35-38-2.5-12, and IC 35-38-2.5-13.
As added by P.L.137-2001, SEC.10.

IC 35-38-2.6-5
Violation of terms of placement
35-38-2.6-5 Sec. 5. If a person who is placed under this chapter violates the terms of the placement, the court may, after a hearing, do any of the following:
(1) Change the terms of the placement.
(2) Continue the placement.
(3) Revoke the placement and commit the person to the department of correction for the remainder of the person's sentence.
As added by P.L.240-1991(ss2), SEC.96.
IC 35-38-2.6-6
Credit time
35-38-2.6-6 Sec. 6. (a) As used in this subsection, "home" means the actual living area of the temporary or permanent residence of a person. The term does not include a:
(1) hospital;
(2) health care facility;
(3) hospice;
(4) group home;
(5) maternity home;
(6) residential treatment facility;
(7) boarding house; or
(8) public correctional facility.
A person who is placed in a community corrections program under this chapter is entitled to earn credit time under IC 35-50-6 unless the person is placed in the person's home.
(b) A person who is placed in a community corrections program under this chapter may be deprived of earned credit time as provided under rules adopted by the department of correction under IC 4-22-2.
As added by P.L.240-1991(ss2), SEC.96. Amended by P.L.135-1993, SEC.8; P.L.20-1994, SEC.4.

IC 35-38-2.6-7
Completion of program; probation
35-38-2.6-7 Sec. 7. When a person completes a placement program under this chapter, the court shall place the person on probation.
As added by P.L.240-1991(ss2), SEC.96.



CHAPTER 3. COMMITMENT TO THE DEPARTMENT OF CORRECTION AND MAXIMUM, MEDIUM, AND MINIMUM SECURITY ASSIGNMENTS

IC 35-38-3-1
Definitions
35-38-3-1 Sec. 1. As used in this chapter:
"Earliest possible release date" means the date, computed as of the date of sentencing, on which a person would be entitled to discharge or release on parole considering:
(1) the term of the sentence;
(2) the term of any other concurrent or consecutive sentence that the person must serve;
(3) credit time that the person has earned before sentencing; and
(4) the maximum amount of credit time that the person would earn if he remained in a Class I credit time assignment during his period of commitment.
"Rated capacity" means the number of inmates that can be housed at the facility as determined by the most recent jail inspection report.
"Receiving authority" means:
(1) the department of correction;
(2) a sheriff, if incarceration is authorized in a county jail; or
(3) a facility or place designated by the department of correction.
As added by P.L.311-1983, SEC.3.

IC 35-38-3-2
Certification of judgment of conviction and sentence to receiving authority; contents of judgment; commencement of term of imprisonment
35-38-3-2 Sec. 2. (a) When a convicted person is sentenced to imprisonment, the court shall, without delay, certify, under the seal of the court, copies of the judgment of conviction and sentence to the receiving authority.
(b) The judgment must include:
(1) the crime for which the convicted person is adjudged guilty and the classification of the criminal offense;
(2) the period, if any, for which the person is rendered incapable of holding any office of trust or profit;
(3) the amount of the fines or costs assessed, if any, whether or not the convicted person is indigent, and the method by which the fines or costs are to be satisfied;
(4) the amount of credit, including credit time earned, for time spent in confinement before sentencing; and
(5) the amount to be credited toward payment of the fines or costs for time spent in confinement before sentencing.
(c) The judgment may specify the degree of security recommended by the court.
(d) A term of imprisonment begins on the date sentence is imposed, unless execution of the sentence is stayed according to law. As added by P.L.311-1983, SEC.3.

IC 35-38-3-3
Persons convicted of misdemeanor; commitment; local facilities
35-38-3-3 Sec. 3. (a) Except as provided by subsection (b), a person convicted of a misdemeanor may not be committed to the department of correction.
(b) Upon a request from the sheriff, the commissioner may agree to accept custody of a misdemeanant:
(1) if placement in the county jail:
(A) places the inmate in danger of serious bodily injury or death; or
(B) represents a substantial threat to the safety of others;
(2) for other good cause shown; or
(3) if a person has more than five hundred forty-seven (547) days remaining before the person's earliest release date as a result of consecutive misdemeanor sentences.
As added by P.L.311-1983, SEC.3. Amended by P.L.242-1999, SEC.10.

IC 35-38-3-4
Duties of sheriff
35-38-3-4 Sec. 4. (a) The sheriff shall:
(1) transport the convicted person to a receiving authority;
(2) deliver the person to the receiving authority;
(3) deliver a copy of the judgment of conviction and sentence; and
(4) take from the receiving authority a receipt for the convicted person.
(b) The sheriff shall transport the convicted person within five (5) days after the day of sentencing, unless the court orders the sheriff to transport the person within some other specified period.
As added by P.L.311-1983, SEC.3.

IC 35-38-3-5
Determination of degree of security assigned to convicted person; change of degree; persons convicted of murder
35-38-3-5 Sec. 5. (a) The department, after diagnosis and classification, shall:
(1) determine the degree of security (maximum, medium, or minimum) to which a convicted person will be assigned;
(2) for each offender convicted of a Class D felony whose sentence for the Class D felony is nonsuspendible under IC 35-50-2-2(b)(3) due to a prior unrelated Class C or Class D felony, determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5;
(3) for each offender convicted of a Class D felony whose sentence for the Class D felony is nonsuspendible under:
(A) IC 35-50-2-2.1(a)(1)(B);
(B) IC 35-50-2-2.1(a)(1)(C); or             (C) IC 35-50-2-2.1(a)(2);
determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5;
(4) for each offender:
(A) committed to the department because the offender has been convicted for the first time of a Class C or a Class D felony; and
(B) whose sentence may be suspended;
determine whether the offender is an appropriate candidate for home detention under IC 35-38-2.5;
(5) notify the trial court and prosecuting attorney if the degree of security assigned differs from the court's recommendations; and
(6) petition the sentencing court under IC 35-38-1-21 for review of the sentence of an offender who is not a habitual offender sentenced under IC 35-50-2-8 or IC 35-50-2-10, and who the department has determined under subdivision (2) or subdivision (3), to be an appropriate candidate for home detention.
(b) The department may change the degree of security to which the person is assigned. However, if the person is changed to a lesser degree security during the first two (2) years of the commitment, the department shall notify the trial court and the prosecuting attorney not less than thirty (30) days before the effective date of the changed security assignment.
As added by P.L.311-1983, SEC.3. Amended by P.L.182-1988, SEC.1; P.L.98-1988, SEC.7; P.L.164-1993, SEC.9.

IC 35-38-3-6
Classification of penal facilities and programs
35-38-3-6 Sec. 6. (a) The department shall:
(1) classify all penal facilities and programs to which convicted persons may be assigned for supervision or custodial care according to:
(A) maximum, medium, or minimum security function; and
(B) treatment program available; and
(2) furnish the classifications to all judges with general criminal jurisdiction.
(b) A maximum security assignment constitutes an assignment of a convicted person to a penal facility and correctional program that are designed to insure that the person remains within a walled or fenced facility where entry and exit of any person occurs only through department supervised gates and where periodic inmate population accounting and supervision by the department occurs each day.
(c) A medium security assignment constitutes an assignment of a convicted person to a penal facility and correctional program that are designed to insure that if the person is permitted outside the supervised gates of a walled or fenced facility, the department will provide continuous staff supervision and the person will be accounted for throughout the day.     (d) A minimum security assignment constitutes an assignment of a convicted person to a work release center or program, to intermittent service of a sentence, or to a program requiring weekly reporting to a designated official. Assignment to minimum security need not involve a penal facility.
As added by P.L.311-1983, SEC.3.



CHAPTER 4. APPEALS

IC 35-38-4-1
Appeals by defendant as matter of right and according to this chapter; decisions and orders reviewable
35-38-4-1 Sec. 1. (a) An appeal to the supreme court or the court of appeals may be taken by the defendant:
(1) as a matter of right from any judgment in a criminal action; and
(2) in accordance with this chapter.
(b) Any decision of the court or intermediate order made during the proceedings may be reviewed.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-2
Appeals by state as provided by court rules for certain cases
35-38-4-2 Sec. 2. Appeals to the supreme court or to the court of appeals, if the court rules so provide, may be taken by the state in the following cases:
(1) From an order granting a motion to dismiss an indictment or information.
(2) From an order or judgment for the defendant, upon his motion for discharge because of delay of his trial not caused by his act, or upon his plea of former jeopardy, presented and ruled upon prior to trial.
(3) From an order granting a motion to correct errors.
(4) Upon a question reserved by the state, if the defendant is acquitted.
(5) From an order granting a motion to suppress evidence, if the ultimate effect of the order is to preclude further prosecution.
(6) From any interlocutory order if the trial court certifies and the court on appeal or a judge thereof finds on petition that:
(A) the appellant will suffer substantial expense, damage, or injury if the order is erroneous and the determination thereof is withheld until after judgment;
(B) the order involves a substantial question of law, the early determination of which will promote a more orderly disposition of the case; or
(C) the remedy by appeal after judgment is otherwise inadequate.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-3
Appeals from question reserved on part of state
35-38-4-3 Sec. 3. In case of an appeal from a question reserved on the part of the state, it is not necessary for the clerk of the court to certify in the transcript any part of the proceedings and record except the pleadings, the motion to correct errors, and the judgment of acquittal. When the question reserved is defectively stated, the

supreme court or the court of appeals may direct any part of the proceedings and record to be certified to such court.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-4
Effect of appeal taken by state
35-38-4-4 Sec. 4. An appeal taken by the state does not stay, or affect the operation of, the judgment in favor of the defendant until the judgment is reversed. However, if an appeal is taken by the state from an order or judgment by which the defendant is discharged before trial, the order or judgment does not constitute a bar to further prosecution of the defendant.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-5
Defendants tried jointly; appeal by one or more
35-38-4-5 Sec. 5. When defendants are tried jointly, any one (1) or more of them may take an appeal. However, those who do not join in the appeal are not affected by it.
As added by P.L.311-1983, SEC.3.

IC 35-38-4-6
Stay of execution of sentence
35-38-4-6 Sec. 6. (a) An appeal to the supreme court or to the court of appeals from a judgment of conviction does not stay the execution of the sentence, unless:
(1) the punishment is to be death; or
(2) the judgment is for a fine and costs only, in which case the execution of the sentence may be stayed by an order of the court.
(b) If the punishment is to be imprisonment and a fine and costs, the execution of the sentence as to the fine and costs only may be stayed by the court.
(c) In the case of an appeal from a judgment in a capital case, the order of suspension must specify the day until which the execution of the sentence is stayed.
As added by P.L.311-1983, SEC.3.



CHAPTER 5. EXPUNGEMENT OF ARREST RECORDS

IC 35-38-5-1
Petition; grounds; verification; filing; contents; service; notice of opposition; hearing
35-38-5-1 Sec. 1. (a) Whenever:
(1) an individual is arrested but no criminal charges are filed against the individual; or
(2) all criminal charges filed against an individual are dropped because:
(A) of a mistaken identity;
(B) no offense was in fact committed; or
(C) there was an absence of probable cause;
the individual may petition the court for expungement of the records related to the arrest.
(b) A petition for expungement of records must be verified and filed in the court in which the charges were filed, or if no criminal charges were filed, in a court with criminal jurisdiction in the county where the arrest occurred. The petition must set forth:
(1) the date of the arrest;
(2) the charge;
(3) the law enforcement agency employing the arresting officer;
(4) any other known identifying information, such as the name of the arresting officer, case number, or court cause number;
(5) the date of the petitioner's birth; and
(6) the petitioner's Social Security number.
(c) A copy of the petition shall be served on the law enforcement agency and the state central repository for records.
(d) Upon receipt of a petition for expungement, the law enforcement agency shall notify the court of the name and address of each agency to which any records related to the arrest were forwarded. The clerk shall immediately send a copy of the petition to each of those agencies. Any agency desiring to oppose the expungement shall file a notice of opposition with the court setting forth reasons for resisting the expungement along with any sworn statements from individuals who represent the agency that explain the reasons for resisting the expungement within thirty (30) days after the petition is filed. A copy of the notice of opposition and copies of any sworn statements shall be served on the petitioner in accordance with the Rules of Trial Procedure. The court shall:
(1) summarily grant the petition;
(2) set the matter for hearing; or
(3) summarily deny the petition, if the court determines that:
(A) the petition is insufficient; or
(B) based on information contained in sworn statements submitted by individuals who represent an agency, the petitioner is not entitled to an expungement of records.
(e) If a notice of opposition is filed and the court does not summarily grant or summarily deny the petition, the court shall set

the matter for a hearing.
(f) After a hearing is held under this section, the petition shall be granted unless the court finds:
(1) the conditions in subsection (a) have not been met;
(2) the individual has a record of arrests other than minor traffic offenses; or
(3) additional criminal charges are pending against the individual.
As added by P.L.311-1983, SEC.3. Amended by P.L.295-1989, SEC.1; P.L.159-1994, SEC.1.

IC 35-38-5-2
Delivery of records to individual or destruction
35-38-5-2 Sec. 2. If the petition for expungement is granted, the law enforcement agency shall within thirty (30) days of receipt of the court order, deliver to the individual or destroy all fingerprints, photographs, or arrest records in their possession.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-3
Effect of grant of petition
35-38-5-3 Sec. 3. Whenever the petition of an individual under section 1 of this chapter is granted, no information concerning the arrest may be placed or retained in any state central repository for criminal history information or in any other alphabetically arranged criminal history information system maintained by a local, regional, or statewide law enforcement agency. However, this chapter does not require any change or alteration in any record (such as a police blotter entry) made at the time of the arrest or in the record of any court in which the criminal charges were filed.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-4
Action by person whose records are expunged that might be defended with contents of such records
35-38-5-4 Sec. 4. If a person whose records are expunged brings an action that might be defended with the contents of such records, the defendant is presumed to have a complete defense to such an action. In order for the plaintiff to recover, he must show that the contents of the expunged records would not exonerate the defendant. The plaintiff may be required to state under oath whether he had records in the criminal justice system and whether those records were expunged. If the plaintiff denies the existence of the records, the defendant may prove their existence in any manner compatible with the law of evidence.
As added by P.L.311-1983, SEC.3.

IC 35-38-5-5
Petition to limit access to limited criminal history of person discharged from probation, imprisonment, or parole     35-38-5-5 Sec. 5. (a) This section does not apply to a request to a law enforcement agency for the release or inspection of a limited criminal history to a noncriminal justice organization or individual whenever the subject of the request is described in IC 10-13-3-27(a)(8) or IC 10-13-3-27(a)(12).
(b) A person may petition the state police department to limit access to the person's limited criminal history to criminal justice agencies if more than fifteen (15) years have elapsed since the date the person was discharged from probation, imprisonment, or parole (whichever is later) for the last conviction for a crime.
(c) When a petition is filed under subsection (b), the state police department shall not release limited criminal history to noncriminal justice agencies under IC 10-13-3-27.
As added by P.L.311-1983, SEC.3. Amended by P.L.56-1998, SEC.18; P.L.10-1999, SEC.3; P.L.2-2003, SEC.92; P.L.2-2005, SEC.124.

IC 35-38-5-6
Violation of chapter
35-38-5-6 Sec. 6. A law enforcement officer who violates this chapter commits a Class B misdemeanor.
As added by P.L.311-1983, SEC.3.



CHAPTER 6. EXECUTION OF DEATH SENTENCE

IC 35-38-6-1
Execution of death sentence; specified time and date; executioner
35-38-6-1 Sec. 1. (a) The punishment of death shall be inflicted by intravenous injection of a lethal substance or substances into the convicted person:
(1) in a quantity sufficient to cause the death of the convicted person; and
(2) until the convicted person is dead.
(b) The death penalty shall be inflicted before the hour of sunrise on a date fixed by the sentencing court. However, the execution must not occur until at least one hundred (100) days after the conviction.
(c) The superintendent of the state prison, or persons designated by the superintendent, shall designate the person who is to serve as the executioner.
(d) The department of correction may adopt rules under IC 4-22-2 necessary to implement subsection (a).
As added by P.L.311-1983, SEC.3. Amended by P.L.294-1995, SEC.1; P.L.20-2002, SEC.1.

IC 35-38-6-2
Court to issue warrant to sheriff; contents
35-38-6-2 Sec. 2. The court in which a death sentence is ordered shall issue a warrant to the sheriff within fourteen (14) days of the sentence:
(1) that is under the seal of the court;
(2) that contains notice of the conviction and the sentence;
(3) that is directed to the superintendent of the state prison; and
(4) that orders the superintendent to execute the convicted person at a specified time and date in the state prison.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.2.

IC 35-38-6-3
Delivery of person to superintendent; receipt of delivery of person
35-38-6-3 Sec. 3. A sheriff who receives a warrant under section 2 or section 7 of this chapter shall immediately:
(1) transport the person to the state prison;
(2) deliver the person and the warrant to the superintendent of the prison;
(3) obtain a receipt for the delivery of the person; and
(4) deliver the receipt to the clerk of the sentencing court.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.3.

IC 35-38-6-4
Confinement of convicted person; segregation of female prisoner; visits by certain persons
35-38-6-4 Sec. 4. (a) The convicted person shall be confined in

the state prison until the date of the convicted person's execution. The convicted person may temporarily be held in a maximum security facility for security purposes or during renovation of the state prison. A convicted female shall be confined in a maximum security women's prison until not more than thirty (30) days before the date of her execution. A convicted female shall be segregated from male prisoners after her transfer from the women's prison.
(b) The convicted person's:
(1) attorney;
(2) physician;
(3) relatives;
(4) friends; and
(5) spiritual advisor;
may visit the convicted person while the convicted person is confined. The department of correction shall adopt rules, under IC 4-22-2, governing such visits.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.4.

IC 35-38-6-5
Place of execution of death sentence
35-38-6-5 Sec. 5. The execution must take place inside the walls of the state prison in a room arranged for that purpose. The department of correction shall provide the necessary room and appliances to carry out the execution as provided in this chapter.
As added by P.L.311-1983, SEC.3. Amended by P.L.294-1995, SEC.2.

IC 35-38-6-6
Persons permitted to be present at execution of death sentence; exclusion of persons for safety or security reasons; confidentiality of identity of persons assisting in execution
35-38-6-6 Sec. 6. (a) Only the following persons may be present at the execution:
(1) The superintendent of the state prison.
(2) The person designated by the superintendent of the state prison and any assistants who are necessary to assist in the execution.
(3) The prison physician.
(4) One (1) other physician.
(5) The spiritual advisor of the convicted person.
(6) The prison chaplain.
(7) Not more than five (5) friends or relatives of the convicted person who are invited by the convicted person to attend.
(8) Except as provided in subsection (b), not more than eight (8) of the following members of the victim's immediate family who are at least eighteen (18) years of age:
(A) The victim's spouse.
(B) One (1) or more of the victim's children.
(C) One (1) or more of the victim's parents.
(D) One (1) or more of the victim's grandparents.             (E) One (1) or more of the victim's siblings.
(b) If there is more than one (1) victim, not more than eight (8) persons who are members of the victims' immediate families may be present at the execution. The department shall determine which persons may be present in accordance with procedures adopted under subsection (c).
(c) The department shall develop procedures to determine which family members of a victim may be present at the execution if more than eight (8) family members of a victim desire to be present or if there is more than one (1) victim. Upon the request of a family member of a victim, the department shall establish a support room for the use of:
(1) an immediate family member of the victim described in subsection (a)(8) who is not selected to be present at the execution; and
(2) a person invited by an immediate family member of the victim described in subsection (a)(8) to offer support to the immediate family member.
(d) The superintendent of the state prison may exclude a person from viewing the execution if the superintendent determines that the presence of the person would threaten the safety or security of the state prison and sets forth this determination in writing.
(e) The department of correction:
(1) shall keep confidential the identities of persons who assist the superintendent of the state prison in an execution; and
(2) may:
(A) classify as confidential; and
(B) withhold from the public;
any part of a document relating to an execution that would reveal the identity of a person who assists the superintendent in the execution.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.5; P.L.56-2006, SEC.1.

IC 35-38-6-7
Escape and recapture of convicted person
35-38-6-7 Sec. 7. (a) If the convicted person:
(1) escapes from custody before the date set for execution; and
(2) is recaptured before the date set for execution;
the convicted person shall be confined and executed according to the terms of the warrant.
(b) If the convicted person:
(1) escapes from custody before delivery to the superintendent of the state prison; and
(2) is recaptured after the date set for execution;
any person may arrest and commit the convicted person to the jail of the county in which the convicted person was sentenced. The sheriff shall notify the sentencing court of the recapture, and the court shall fix a new date for the execution. The new execution date must not be less than thirty (30) nor more than sixty (60) days after the recapture

of the person. The court shall issue a new warrant in the form prescribed by section 2 of this chapter.
(c) If the convicted person:
(1) escapes from confinement; and
(2) is recaptured after the date set for execution;
any person may arrest and commit the convicted person to the department of correction. When the convicted person is returned to the department of correction or a facility or place designated by the department of correction, the department shall notify the sentencing court, and the court shall fix a new date for the execution. The new execution date must not be less than thirty (30) nor more than sixty (60) days after the recapture of the person. The court shall issue a warrant to the department of correction directing the superintendent of the state prison to execute the convicted person at a specified time and date in the state prison.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.6.

IC 35-38-6-8
Suspension of execution of death sentence; reason for delay
35-38-6-8 Sec. 8. (a) If the execution of the death sentence is suspended, the department of correction shall note the reason for the delay on the warrant but shall proceed with the execution when the period of suspension ends.
(b) The warrant shall be returned to the clerk of the sentencing court after:
(1) the convicted person is executed;
(2) the convicted person has been pardoned;
(3) the convicted person's judgment has been reversed;
(4) the convicted person's sentence has been commuted; or
(5) the convicted person dies before his execution;
with a statement concerning the completion of the execution or the reason why the person was not executed.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.7.

IC 35-38-6-9
Application of chapter to women convicted and sentenced to death
35-38-6-9 Sec. 9. The provisions of this chapter in relation to the infliction of the death penalty extend equally, so far as applicable, to the case of any woman convicted and sentenced to death.
As added by P.L.311-1983, SEC.3.

IC 35-38-6-10
Suspension of execution of sentence when condemned woman is pregnant; certification of physicians
35-38-6-10 Sec. 10. If the physician of the state prison and one (1) other physician certify in writing to the superintendent of the state prison and the sentencing court that a condemned woman is pregnant, the superintendent shall suspend the execution of the sentence. When the state prison physician and one (1) other

physician certify in writing to the superintendent of the state prison and the sentencing court that the woman is no longer pregnant, the sentencing court shall immediately fix a new execution date.
As added by P.L.311-1983, SEC.3. Amended by P.L.20-2002, SEC.8.



CHAPTER 7. POSTCONVICTION DNA TESTING AND ANALYSIS

IC 35-38-7-1
Applicability of chapter
35-38-7-1 Sec. 1. This chapter applies only to an offense that is any of the following:
(1) Murder.
(2) A Class A felony.
(3) A Class B felony.
(4) A Class C felony.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-2
"DNA" defined
35-38-7-2 Sec. 2. As used in this chapter, "DNA" refers to deoxyribonucleic acid.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-3
"Offense" defined
35-38-7-3 Sec. 3. As used in this chapter, "offense" means a felony to which a petition under this chapter relates.
As added by P.L.49-2001, SEC.2. Amended by P.L.1-2002, SEC.147.

IC 35-38-7-4
"Victim" defined
35-38-7-4 Sec. 4. As used in this chapter, "victim" means an individual who would be entitled under IC 35-40-5-8 to receive information about a release of the petitioner.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-5
Petition to require testing
35-38-7-5 Sec. 5. A person who was convicted of and sentenced for an offense may file a written petition with the court that sentenced the petitioner for the offense to require the forensic DNA testing and analysis of any evidence that:
(1) is:
(A) in the possession or control of a court or the state; or
(B) otherwise contained in the Indiana DNA data base established under IC 10-13-6;
(2) is related to the investigation or prosecution that resulted in the person's conviction; and
(3) may contain biological evidence.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.93.

IC 35-38-7-6
Notice of petition to prosecuting attorney
35-38-7-6 Sec. 6. A petitioner must give notice of the petition to

the prosecuting attorney for the county where the offense was allegedly committed.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-7
Opportunity to respond to petition
35-38-7-7 Sec. 7. The court shall give the prosecuting attorney an opportunity to respond to the petition. The court may, in its discretion, order a hearing on the petition.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-8
Prima facie proof required
35-38-7-8 Sec. 8. After complying with section 7 of this chapter, the court shall determine whether the petitioner has presented prima facie proof of the following:
(1) That the evidence sought to be tested is material to identifying the petitioner as:
(A) the perpetrator of; or
(B) an accomplice to;
the offense that resulted in the petitioner's conviction.
(2) That a sample of the evidence that the petitioner seeks to subject to DNA testing and analysis is in the possession or control of either:
(A) the state or a court; or
(B) another person, and, if this clause applies, that a sufficient chain of custody for the evidence exists to suggest that the evidence has not been substituted, tampered with, replaced, contaminated, or degraded in any material aspect.
(3) The evidence sought to be tested:
(A) was not previously tested; or
(B) was tested, but the requested DNA testing and analysis will:
(i) provide results that are reasonably more discriminating and probative of the identity of the perpetrator or accomplice; or
(ii) have a reasonable probability of contradicting prior test results.
(4) A reasonable probability exists that the petitioner would not have:
(A) been:
(i) prosecuted for; or
(ii) convicted of;
the offense; or
(B) received as severe a sentence for the offense;
if exculpatory results had been obtained through the requested DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-9 Order for testing
35-38-7-9 Sec. 9. If the court makes the findings described in section 8(1), 8(2), 8(3), and 8(4) of this chapter, the court shall order DNA testing and analysis of the evidence.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-10
Method and payment for testing
35-38-7-10 Sec. 10. If the court orders DNA testing and analysis under section 9 of this chapter, the court shall order the method and responsibility for the payment of any costs associated with the DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-11
Appointment of defense counsel
35-38-7-11 Sec. 11. The court may appoint defense counsel for the person who was convicted of the offense at any time during any proceedings under this chapter if the person is indigent.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-12
Selection of laboratory
35-38-7-12 Sec. 12. If the court orders DNA testing and analysis under this chapter, the court shall select a laboratory that meets the quality assurance and proficiency testing standards applicable to laboratories conducting forensic DNA analysis under IC 10-13-6.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.94.

IC 35-38-7-13
Access to laboratory reports
35-38-7-13 Sec. 13. (a) If a prosecuting attorney or defense counsel has previously subjected relevant evidence to DNA testing and analysis, the court may order the prosecuting attorney or defense counsel to provide all the parties and the court with access to the laboratory reports that were prepared in connection with the testing and analysis, including underlying data and laboratory notes.
(b) If the court orders DNA testing and analysis under this chapter, the court:
(1) shall order the production of any laboratory reports that are prepared in connection with the testing and analysis; and
(2) may order the production of any underlying data and laboratory notes.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-14
Preservation and inventory of testing results
35-38-7-14 Sec. 14. If a petition for DNA testing and analysis is filed under this chapter:
(1) the court shall order the state to preserve during the

pendency of the proceeding all evidence in the state's possession or control that could be subjected to DNA testing and analysis;
(2) the state shall:
(A) prepare an inventory of the evidence in the possession or control of the state that could be subjected to DNA testing and analysis; and
(B) submit a copy of the inventory to defense counsel and the court; and
(3) if evidence is intentionally destroyed after the court orders its preservation, the court may impose appropriate sanctions.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-15
Discretionary orders by court; elimination samples
35-38-7-15 Sec. 15. (a) The court may make any other orders under this chapter that the court considers appropriate, including designating any of the following:
(1) The type of DNA testing and analysis to be used.
(2) That the DNA testing and analysis satisfies the pertinent evidentiary rules concerning the admission of scientific evidence or testimony in the Indiana Rules of Evidence.
(3) The procedures to be followed during the DNA testing and analysis.
(4) The preservation of some of the sample for replicating the DNA testing and analysis.
(5) Elimination samples from third parties.
(b) Elimination samples from a third party shall be required only if:
(1) the petitioner has been excluded as the perpetrator or accomplice by DNA testing and analysis; or
(2) extraordinary circumstances are shown to require the DNA test and analysis.
If the court orders elimination samples from a third party, the court shall offer the third party the choice to provide a sample that can be obtained through the least intrusive method possible.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-16
Notice to victims and third parties
35-38-7-16 Sec. 16. (a) The prosecuting attorney may provide notification under the procedures of IC 35-40-12 when:
(1) the petitioner first files a petition for DNA testing and analysis under this chapter; and
(2) the prosecuting attorney knows the name and address of the victim.
If the court grants a petition for DNA testing and analysis, the prosecuting attorney shall provide notification if the name and address of the victim are known. A victim shall be notified of the results of the DNA testing and analysis.     (b) The name and address of a victim are confidential for purposes of this chapter.
(c) Notification of third parties regarding a court order to provide elimination samples shall be through the prosecuting attorney.
(d) If a petitioner is exonerated by DNA testing and analysis, the victim shall be notified before the petitioner's release.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-17
Notification of convicted person
35-38-7-17 Sec. 17. Regardless of whether a petition has been filed under this chapter, if:
(1) a prosecuting attorney decides to order forensic DNA testing or analysis that was not previously performed on biological evidence that is related to the investigation or prosecution that resulted in a person's conviction; and
(2) the testing will consume the remaining biological evidence;
the prosecuting attorney must notify the person of the proposed DNA testing and analysis.
As added by P.L.49-2001, SEC.2.

IC 35-38-7-18
Unfavorable results of postconviction testing
35-38-7-18 Sec. 18. If the results of the postconviction DNA testing and analysis are not favorable to the person who was convicted of the offense, the court:
(1) shall dismiss the person's petition; and
(2) may make any further orders that the court determines to be appropriate, including any of the following:
(A) An order providing for notification of the parole board or a probation department.
(B) An order requesting that the petitioner's sample be added to the Indiana data base established under IC 10-13-6.
As added by P.L.49-2001, SEC.2. Amended by P.L.2-2003, SEC.95.

IC 35-38-7-19
Favorable results of postconviction testing
35-38-7-19 Sec. 19. Notwithstanding any law that would bar a trial as untimely, if the results of postconviction DNA testing and analysis are favorable to the person who was convicted of the offense, the court shall order any of the following:
(1) Upon motion of the prosecuting attorney and good cause shown, order retesting of the identified biological material and stay the petitioner's motion for a new trial pending the results of the DNA retesting.
(2) Upon joint petition of the prosecuting attorney and the petitioner, order the release of the person.
(3) Order a new trial or any other relief as may be appropriate under Indiana law or court rule.
As added by P.L.49-2001, SEC.2.






ARTICLE 39. RESERVED

CHAPTER 1. REPEALED






ARTICLE 40. VICTIM RIGHTS

CHAPTER 1. LEGISLATIVE INTENT

IC 35-40-1-1
Intent to protect rights of victims
35-40-1-1 Sec. 1. The legislature recognizes that many innocent persons suffer economic loss and personal injury or death as a result of criminal or delinquent acts. It is the intent of the general assembly to do the following:
(1) Enact laws that define, implement, preserve, and protect the rights guaranteed to victims by Article 1, Section 13 of the Constitution of the State of Indiana.
(2) Ensure that Article 1, Section 13 of the Constitution of the State of Indiana is fully and fairly implemented.
As added by P.L.139-1999, SEC.1.



CHAPTER 2. APPLICABILITY; STANDING TO INVOKE RIGHTS

IC 35-40-2-1
Standing of victims
35-40-2-1 Sec. 1. A victim has standing to assert the rights established by this article. However, this article does not do any of the following:
(1) Provide grounds for a victim to challenge a charging decision or a conviction, obtain a stay of trial, or compel a new trial.
(2) Give rise to a claim for damages against the state of Indiana, a political subdivision, or any public official.
(3) Provide grounds for a person accused of or convicted of a crime or an act of delinquency to obtain any form of relief.
As added by P.L.139-1999, SEC.1.



CHAPTER 3. STATUTORY CONSTRUCTION

IC 35-40-3-1
Construction of article
35-40-3-1 Sec. 1. This article shall be construed to preserve and protect the rights to which a victim is entitled without interfering with the rights of the accused to receive a fair trial or the duty of the prosecuting attorney to represent the people of Indiana.
As added by P.L.139-1999, SEC.1.

IC 35-40-3-2
Victims confined by law enforcement
35-40-3-2 Sec. 2. This article may not be construed to imply that a victim who is confined by the department of correction or by any local law enforcement agency has a right to be released to attend a hearing or that the department of correction or the local law enforcement agency has a duty to transport the confined victim to a hearing.
As added by P.L.139-1999, SEC.1.

IC 35-40-3-3
Delinquent acts
35-40-3-3 Sec. 3. In cases involving a delinquent act, a reference in this article to:
(1) a criminal court shall be treated as a reference to the juvenile court; and
(2) a criminal proceeding or an action related to a criminal proceeding shall be treated as a reference to the equivalent proceeding or action under IC 31.
As added by P.L.139-1999, SEC.1.



CHAPTER 4. DEFINITIONS

IC 35-40-4-1
Applicability of definitions
35-40-4-1 Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-2
"Accused"
35-40-4-2 Sec. 2. "Accused" means that an indictment or information charging a person with a crime or a petition alleging that a child is a delinquent child has been filed.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-3
"Crime"
35-40-4-3 Sec. 3. "Crime" includes a delinquent act.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-4
"Delinquent act"
35-40-4-4 Sec. 4. "Delinquent act" has the meaning set forth in IC 31-37-1-2.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-5
"Postarrest release"
35-40-4-5 Sec. 5. "Postarrest release" means the discharge on recognizance, bond, or other condition imposed under IC 31 or IC 35-33 of an accused person from confinement.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-6
"Postconviction release"
35-40-4-6 Sec. 6. "Postconviction release" means parole, work release, home detention, or any other permanent, conditional, or temporary discharge from confinement of a person who is confined in:
(1) the custody of:
(A) the department of correction; or
(B) a sheriff;
(2) a county jail;
(3) a secure mental health facility; or
(4) a secure juvenile facility or shelter care facility.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-7
"Public court proceeding"     35-40-4-7 Sec. 7. "Public court proceeding" means a hearing, an argument, or another matter scheduled by and held before a trial court. The term does not include:
(1) a deposition;
(2) a lineup;
(3) a grand jury proceeding; or
(4) any other procedure not held in the presence of a court having jurisdiction.
As added by P.L.139-1999, SEC.1.

IC 35-40-4-8
"Victim"
35-40-4-8 Sec. 8. "Victim" means a person that has suffered harm as a result of a crime that was perpetrated directly against the person. The term does not include a person that has been charged with a crime arising out of the same occurrence.
As added by P.L.139-1999, SEC.1.



CHAPTER 5. VICTIM RIGHTS

IC 35-40-5-1
Right to fairness, dignity, and respect
35-40-5-1 Sec. 1. A victim has the right to be treated with fairness, dignity, and respect throughout the criminal justice process.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-2
Release or escape from custody of perpetrator
35-40-5-2 Sec. 2. (a) A victim has the right to be informed, upon request, when a person who is:
(1) accused of committing; or
(2) convicted of committing;
a crime perpetrated directly against the victim is released from custody or has escaped.
(b) Whenever a person accused or convicted of committing a crime is released or escapes from the custody of a mental health treatment agency or a hospital that is not operated by a county sheriff or the department of correction, the court committing the accused or convicted person to the mental health treatment agency or hospital shall carry out this section to inform the victim of the release or escape. The mental health treatment agency or hospital shall provide the court with sufficient information about the release or escape to allow the court to carry out this section.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-3
Right to confer with prosecuting attorney's office
35-40-5-3 Sec. 3. (a) This section applies if either of the following has occurred:
(1) The alleged felony or delinquent act that would have been a felony if committed by an adult was directly perpetrated against the victim.
(2) The alleged felony, misdemeanor, or delinquent act that would have been a felony or misdemeanor if committed by an adult was:
(A) a violation of IC 35-42-2 (offenses against the person), IC 35-45-2-1 (intimidation), IC 35-45-2-2 (harassment), IC 35-46-1-15.1 (invasion of privacy), or IC 35-47-4-3 (pointing a firearm); and
(B) directly perpetrated against the victim by a person who:
(i) is or was a spouse of the victim;
(ii) is or was living as if a spouse of the victim; or
(iii) has a child in common with the victim.
(3) The alleged misdemeanor or delinquent act that would have been a misdemeanor if committed by an adult, other than a misdemeanor described in subdivision (2), was directly perpetrated against the victim, and the victim has complied with

the notice requirements under IC 35-40-10.
(b) A victim has the right to confer with a representative of the prosecuting attorney's office:
(1) after a crime allegedly committed against the victim has been charged;
(2) before the trial of a crime allegedly committed against the victim; and
(3) before any disposition of a criminal case involving the victim.
This right does not include the authority to direct the prosecution of a criminal case involving the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-4
Consideration of victim's safety
35-40-5-4 Sec. 4. A victim has the right to have the victim's safety considered in determining release from custody of a person accused of committing a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-5
Right to be heard at sentencing or release
35-40-5-5 Sec. 5. A victim has the right to be heard at any proceeding involving sentencing, a postconviction release decision, or a pre-conviction release decision under a forensic diversion program.
As added by P.L.139-1999, SEC.1. Amended by P.L.85-2004, SEC.7.

IC 35-40-5-6
Presentence reports
35-40-5-6 Sec. 6. (a) A victim has the right to make a written or oral statement for use in preparation of the presentence report.
(b) Notwithstanding IC 35-38-1-13, the victim has the right to read presentence reports relating to the crime committed against the victim, except those parts of the reports containing the following:
(1) The source of confidential information.
(2) Information about another victim.
(3) Other information determined confidential or privileged by the judge in a proceeding.
The information given to the victim must afford the victim a fair opportunity to respond to the material included in the presentence report.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-7
Order of restitution
35-40-5-7 Sec. 7. A victim has the right to pursue an order of restitution and other civil remedies against the person convicted of a crime against the victim.
As added by P.L.139-1999, SEC.1.
IC 35-40-5-8
Right to information about criminal case or perpetrator
35-40-5-8 Sec. 8. A victim has the right to information, upon request, about the disposition of the criminal case involving the victim or the conviction, sentence, and release of a person accused of committing a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-5-9
Right to be informed of victim's rights
35-40-5-9 Sec. 9. A victim has the right to be informed of the victim's constitutional and statutory rights.
As added by P.L.139-1999, SEC.1.



CHAPTER 6. PROSECUTING ATTORNEY DUTIES AND VICTIM ASSISTANCE PROGRAMS

IC 35-40-6-1
Applicability of chapter
35-40-6-1 Sec. 1. This chapter applies when:
(1) law enforcement officials have received a report of an alleged offense not later than five (5) days after the alleged offense occurred or was discovered, unless the prosecuting attorney having jurisdiction finds that the report was not made within the five (5) day period due to circumstances beyond the control of a victim of the alleged offense; and
(2) a victim fully cooperates with and responds to reasonable requests from law enforcement officials and the prosecuting attorney.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-2
Victims to be treated with dignity
35-40-6-2 Sec. 2. A prosecuting attorney shall provide that:
(1) victims are treated with dignity, respect, and sensitivity at all stages of the criminal justice process; and
(2) the rights of victims are protected.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-3
Victim assistance program; contract to operate
35-40-6-3 Sec. 3. A prosecuting attorney may contract with a person to operate a victim assistance program to provide the services required under this chapter.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-4
Victim assistance program; purposes
35-40-6-4 Sec. 4. A prosecuting attorney or a victim assistance program shall do the following:
(1) Inform a victim that the victim may be present at all public stages of the criminal justice process to the extent that:
(A) the victim's presence and statements do not interfere with a defendant's constitutional rights; and
(B) there has not been a court order restricting, limiting, or prohibiting attendance at the criminal proceedings.
(2) Timely notify a victim of all criminal justice hearings and proceedings that are scheduled for a criminal matter in which the victim was involved.
(3) Promptly notify a victim when a criminal court proceeding has been rescheduled or canceled.
(4) Obtain an interpreter or translator, if necessary, to advise a victim of the rights granted to a victim under the law.         (5) Coordinate efforts of local law enforcement agencies that are designed to promptly inform a victim after an offense occurs of the availability of, and the application process for, community services for victims and the families of victims, including information concerning services such as the following:
(A) Victim compensation funds.
(B) Victim assistance resources.
(C) Legal resources.
(D) Mental health services.
(E) Social services.
(F) Health resources.
(G) Rehabilitative services.
(H) Financial assistance services.
(I) Crisis intervention services.
(J) Transportation and child care services to promote the participation of a victim or a member of the victim's immediate family in the criminal proceedings.
(6) Inform the victim that the court may order a defendant convicted of the offense involving the victim to pay restitution to the victim under IC 35-50-5-3.
(7) Upon request of the victim, inform the victim of the terms and conditions of release of the person accused of committing a crime against the victim.
(8) Upon request of the victim, give the victim notice of the criminal offense for which:
(A) the defendant accused of committing the offense against the victim was convicted or acquitted; or
(B) the charges were dismissed against the defendant accused of committing the offense against the victim.
(9) In a county having a victim-offender reconciliation program (VORP), provide an opportunity for a victim, if the accused person or the offender agrees, to:
(A) meet with the accused person or the offender in a safe, controlled environment;
(B) give to the accused person or the offender, either orally or in writing, a summary of the financial, emotional, and physical effects of the offense on the victim and the victim's family; and
(C) negotiate a restitution agreement to be submitted to the sentencing court for damages incurred by the victim as a result of the offense.
(10) Assist a victim in preparing verified documentation necessary to obtain a restitution order under IC 35-50-5-3.
(11) Advise a victim of other rights granted to a victim under the law.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-5
Victim-offender reconciliation program     35-40-6-5 Sec. 5. (a) If a victim participates in a victim-offender reconciliation program (VORP) operated by a victim assistance program under section 4(9) of this chapter, the victim shall execute a waiver releasing:
(1) the prosecuting attorney responsible for the victim assistance program; and
(2) the victim assistance program;
from civil and criminal liability for actions taken by the victim, an accused person, or an offender as a result of participation by the victim, the accused person, or the offender in a victim-offender reconciliation program (VORP).
(b) A victim is not required to participate in a victim-offender reconciliation program (VORP) under section 4(9) of this chapter.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-6
Threat of harm to victim
35-40-6-6 Sec. 6. If:
(1) a victim submits to the prosecuting attorney an affidavit asserting:
(A) that an act or threat of physical violence or intimidation has been made against the victim or the immediate family of the victim; and
(B) that the act or threat described in clause (A) has been made by the defendant or at the direction of the defendant; and
(2) the prosecuting attorney has reason to believe the allegations in the affidavit are true and warrant the filing of a motion for bond revocation;
the prosecuting attorney shall file a motion under IC 35-33-8-5 requesting the court to revoke the defendant's bond or order for personal recognizance.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-7
Notification requested by victim
35-40-6-7 Sec. 7. If the defendant is convicted, and upon the victim's request, the victim shall be notified, if applicable, of the following:
(1) The function of the presentence report.
(2) The name and telephone number of the probation department that is preparing the presentence report.
(3) The right to make a victim impact statement under IC 35-38-1-8.5.
(4) The defendant's right to review the presentence report.
(5) The victim's right to review the presentence report, except those parts excised by the court or made confidential by IC 35-40-5-6.
(6) The victim's right to be present and heard at any sentencing procedure under IC 35-40-5-5.         (7) The time, place, and date of the sentencing proceeding.
As added by P.L.139-1999, SEC.1. Amended by P.L.14-2000, SEC.71.

IC 35-40-6-8
Request form for revocation of bond
35-40-6-8 Sec. 8. The prosecuting attorney or a victim assistance program shall advise a victim on how the request form completed under section 6 of this chapter may be filed with the appropriate agencies and departments.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-9
Contact between victim and probation department
35-40-6-9 Sec. 9. (a) Notice provided under this chapter does not relieve a probation department of responsibility under IC 35-38-1-8.5 to initiate the contact between a victim and the probation department concerning the consequences suffered by the victim as a result of the crime.
(b) At the time of contact with a victim, a probation department shall advise the victim of the date, time, and place of sentencing and of the victim's right to be present and to be heard at the proceeding.
As added by P.L.139-1999, SEC.1.

IC 35-40-6-10
Victim to be informed of status of case
35-40-6-10 Sec. 10. If a person convicted of a crime against the victim seeks appellate review or attacks the person's conviction or sentence, the prosecuting attorney or the office of the attorney general, whichever is appropriate, shall inform the victim, upon request, of the status of the case and of the decision of the court.
As added by P.L.139-1999, SEC.1.



CHAPTER 7. NOTICE OF RELEASE ON BOND OR ESCAPE

IC 35-40-7-1
Responsibility of law enforcement agency with custody
35-40-7-1 Sec. 1. The law enforcement agency having custody of a person accused of committing a crime against a victim shall notify the victim if the accused person escapes from the custody of the law enforcement agency.
As added by P.L.139-1999, SEC.1.

IC 35-40-7-2
Notifying victim of bond hearing, escape, or release
35-40-7-2 Sec. 2. Upon request of a victim, the office of the prosecuting attorney having jurisdiction or a law enforcement agency having custody of a person accused of a crime against the victim shall notify the victim of the scheduling of a bond hearing, the escape or death of a person accused of committing a crime against the victim, release of a person convicted of a crime against the victim to a work release program, or any other type of postarrest release of a person convicted of a crime against the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-7-3
Notice; timing
35-40-7-3 Sec. 3. A notice under this chapter must be given by a law enforcement agency that has custody of the person at the time of the escape or release to a victim:
(1) before the person is released by the law enforcement agency, if possible; or
(2) as soon as practicable after the person escapes or has been released by the law enforcement agency.
As added by P.L.139-1999, SEC.1.



CHAPTER 8. NOTICE OF PROBATION MODIFICATION, REVOCATION, OR TERMINATION

IC 35-40-8-1
Victim notification of termination of probation or forensic diversion
35-40-8-1 Sec. 1. Upon request of a victim, a criminal court shall notify the victim of any probation or forensic diversion revocation disposition proceeding or proceeding in which the court is asked to terminate the probation or forensic diversion of a person who is convicted of a crime against the victim.
As added by P.L.139-1999, SEC.1. Amended by P.L.85-2004, SEC.8.

IC 35-40-8-2
Victim notification of certain probation or forensic diversion program modifications
35-40-8-2 Sec. 2. Upon request of a victim, a criminal court shall notify the victim of a modification of the terms of probation or a forensic diversion program of a person convicted of a crime against the victim only if:
(1) the modification will substantially affect the person's contact with or safety of the victim; or
(2) the modification affects the person's restitution or confinement status.
As added by P.L.139-1999, SEC.1. Amended by P.L.85-2004, SEC.9.



CHAPTER 9. NOTICE OF RELEASE, DISCHARGE, OR ESCAPE FROM A MENTAL HEALTH TREATMENT AGENCY

IC 35-40-9-1
Mental health treatment agency to notify victim
35-40-9-1 Sec. 1. If the court described in IC 35-40-5-2 has received a request for notice from a victim and has communicated the request to a mental health treatment agency, the mental health treatment agency shall mail a notification to the court described in IC 35-40-5-2 not later than ten (10) days before the release or discharge of a person:
(1) accused or convicted of committing a criminal offense against the victim; and
(2) placed by court order with the mental health treatment agency.
As added by P.L.139-1999, SEC.1.

IC 35-40-9-2
Mental health treatment agency to notify court
35-40-9-2 Sec. 2. A mental health treatment agency shall immediately notify the court described in IC 35-40-5-2 after the escape or subsequent readmission of a person:
(1) accused or convicted of committing a criminal offense against the victim; and
(2) placed by court order with the mental health treatment agency.
As added by P.L.139-1999, SEC.1.

IC 35-40-9-3
Court to give notice on behalf of mental health treatment agency
35-40-9-3 Sec. 3. The court described in IC 35-40-5-2 shall give the notice required under IC 35-40-5-2 on behalf of the mental health treatment agency.
As added by P.L.139-1999, SEC.1.



CHAPTER 10. REQUEST FOR NOTICE

IC 35-40-10-1
Responsibilities of victims
35-40-10-1 Sec. 1. (a) A victim shall provide to and maintain with the agency that is responsible for providing notice to the victim a request for notice on a form that is provided by that agency. The form must include a telephone number and address for the victim. If the victim fails to keep the victim's telephone number and address current, the agency may withdraw the victim's request for notice.
(b) A victim may restore a request for notice of subsequent proceedings by filing, on a request form provided by an agency, the victim's current telephone number and address.
As added by P.L.139-1999, SEC.1.

IC 35-40-10-2
Forms designated by prosecuting attorney
35-40-10-2 Sec. 2. A notice provided to a victim under this article must be on a form designated by the prosecuting attorney. The prosecuting attorneys council of Indiana established by IC 33-39-8-2 shall develop and disseminate model notice forms for use by prosecuting attorneys.
As added by P.L.139-1999, SEC.1. Amended by P.L.98-2004, SEC.153.



CHAPTER 11. VICTIM'S DISCRETION; FORM OF STATEMENT

IC 35-40-11-1
Victim's right to be heard at court proceedings
35-40-11-1 Sec. 1. It is at the victim's discretion to exercise the victim's rights under this article to be present and to be heard at court proceedings, and the absence of the victim at a court proceeding does not preclude the court from holding the proceeding.
As added by P.L.139-1999, SEC.1.

IC 35-40-11-2
Oral, written, or taped statements allowed
35-40-11-2 Sec. 2. Except as provided in section 3 of this chapter, a victim's right to be heard may be exercised, at the victim's discretion, through an oral statement, submission of a written statement, or submission of a statement through audiotape or videotape.
As added by P.L.139-1999, SEC.1.

IC 35-40-11-3
Statement when victim in custody
35-40-11-3 Sec. 3. If a victim is in custody for committing or allegedly committing an offense, the victim may be heard by submitting a written statement to the court.
As added by P.L.139-1999, SEC.1.



CHAPTER 12. PROCEDURES RELATED TO NOTICES AND CONSULTATIONS

IC 35-40-12-1
Consultation with victim's next of kin, parent, or guardian
35-40-12-1 Sec. 1. (a) This section applies if:
(1) the victim is an individual;
(2) the victim is incompetent, deceased, less than eighteen (18) years of age, or otherwise incapable of receiving or understanding a notice or consultation required under this article; and
(3) a person has not been designated under IC 35-40-13 to exercise the rights of the victim under this article.
(b) A notice or consultation required under this article may be performed by notifying or consulting with at least one (1) of the next of kin or the parent, guardian, or custodian of the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-2
Notice to victim's agent
35-40-12-2 Sec. 2. (a) This section applies if the victim is an entity other than an individual.
(b) A notice or consultation required under this article may be performed by notifying or consulting with a responsible officer or agent of the entity.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-3
Notice when victim is a partnership
35-40-12-3 Sec. 3. (a) This section applies if the victim is a partnership.
(b) A notice or consultation required under this article may be performed by notifying or consulting with at least one (1) partner.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-4
Name and address of person to receive notice
35-40-12-4 Sec. 4. (a) This section applies if the victim is an entity other than an individual.
(b) A request for notice under IC 35-40-10 must identify the name and the mailing address of the person who is to receive notices and consultations on behalf of the entity.
As added by P.L.139-1999, SEC.1.

IC 35-40-12-5
Notice to multiple victims
35-40-12-5 Sec. 5. (a) This section applies if there are multiple victims that are entitled to notices or consultations under this article.
(b) The prosecuting attorney for the county in which the crime occurred may adopt procedures that afford to a group of victims the

rights afforded by this article.
As added by P.L.139-1999, SEC.1.



CHAPTER 13. INABILITY TO EXERCISE RIGHTS; DESIGNATION OF OTHERS; REPRESENTATIVE OF A MINOR

IC 35-40-13-1
Victim physically or emotionally unable to exercise rights; designation of representative
35-40-13-1 Sec. 1. (a) If a victim is physically or emotionally unable to exercise any right but is able to designate a lawful representative who is not a bona fide witness, the designated person may exercise the same rights that the victim is entitled to exercise.
(b) A victim may revoke the designation of a representative at any time and exercise the victim's rights.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-2
Appointment of representative by court
35-40-13-2 Sec. 2. If a victim is incompetent, deceased, or otherwise incapable of designating another person to act in the victim's place, the court may appoint, upon request of the prosecuting attorney, a lawful representative who is not a witness.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-3
Victim a minor
35-40-13-3 Sec. 3. If the victim is a minor, the victim's parents or legal guardian may exercise all of the victim's rights on behalf of the victim.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-4
Victim not a minor; appointment of representative by court
35-40-13-4 Sec. 4. If section 3 of this chapter does not apply, the court shall consider appointing a relative of the incompetent, deceased, or otherwise incapable victim as the lawful representative.
As added by P.L.139-1999, SEC.1.

IC 35-40-13-5
Guidelines for court when appointing representatives
35-40-13-5 Sec. 5. The court shall consider the following guidelines in appointing a person to represent an incompetent or deceased victim:
(1) Any conflict occasioned by the allegation of criminal conduct that substantially or adversely affected the person.
(2) The person's willingness and ability to do all of the following:
(A) Work with and accompany the victim through all proceedings, including criminal, civil, and dependency proceedings.
(B) Communicate with the victim.             (C) Express the concerns of the victim to those authorized to come in contact with the victim as a result of the proceedings.
(3) The person's training, if any, to serve as a representative of the incompetent victim.
(4) The likelihood of the person being called as a witness in the criminal case involving the incompetent victim.
As added by P.L.139-1999, SEC.1.






ARTICLE 41. SUBSTANTIVE CRIMINAL PROVISIONS

CHAPTER 1. JURISDICTION AND DEFINITIONS

IC 35-41-1-1
Jurisdiction
35-41-1-1 Sec. 1. (a) As used in this section, "Indiana" includes:
(1) the area within the boundaries of the state of Indiana, as set forth in Article 14, Section 1 of the Constitution of the State of Indiana;
(2) the portion of the Ohio River on which Indiana possesses concurrent jurisdiction with the state of Kentucky under Article 14, Section 2 of the Constitution of the State of Indiana; and
(3) the portion of the Wabash River on which Indiana possesses concurrent jurisdiction with the state of Illinois under Article 14, Section 2 of the Constitution of the State of Indiana.
(b) A person may be convicted under Indiana law of an offense if:
(1) either the conduct that is an element of the offense, the result that is an element, or both, occur in Indiana;
(2) conduct occurring outside Indiana is sufficient under Indiana law to constitute an attempt to commit an offense in Indiana;
(3) conduct occurring outside Indiana is sufficient under Indiana law to constitute a conspiracy to commit an offense in Indiana, and an overt act in furtherance of the conspiracy occurs in Indiana;
(4) conduct occurring in Indiana establishes complicity in the commission of, or an attempt or conspiracy to commit, an offense in another jurisdiction that also is an offense under Indiana law;
(5) the offense consists of the omission to perform a duty imposed by Indiana law with respect to domicile, residence, or a relationship to a person, thing, or transaction in Indiana;
(6) conduct that is an element of the offense or the result of conduct that is an element of the offense, or both, involve the use of the Internet or another computer network (as defined in IC 35-43-2-3) and access to the Internet or other computer network occurs in Indiana; or
(7) conduct:
(A) involves the use of:
(i) the Internet or another computer network (as defined in IC 35-43-2-3); or
(ii) another form of electronic communication;
(B) occurs outside Indiana and the victim of the offense resides in Indiana at the time of the offense; and
(C) is sufficient under Indiana law to constitute an offense

in Indiana.
(c) When the offense is homicide, either the death of the victim or bodily impact causing death constitutes a result under subsection (b)(1). If the body of a homicide victim is found in Indiana, it is presumed that the result occurred in Indiana.
(d) If the offense is identity deception, the lack of the victim's consent constitutes conduct that is an element of the offense under subsection (b)(1). If a victim of identity deception resides in Indiana when a person knowingly or intentionally obtains, possesses, transfers, or uses the victim's identifying information, it is presumed that the conduct that is the lack of the victim's consent occurred in Indiana.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.1; P.L.295-1995, SEC.1; P.L.115-2005, SEC.3; P.L.125-2006, SEC.8.



CHAPTER 2. BASIS OF CRIMINAL LIABILITY

IC 35-41-2-1
Voluntary conduct
35-41-2-1 Sec. 1. (a) A person commits an offense only if he voluntarily engages in conduct in violation of the statute defining the offense. However, a person who omits to perform an act commits an offense only if he has a statutory, common law, or contractual duty to perform the act.
(b) If possession of property constitutes any part of the prohibited conduct, it is a defense that the person who possessed the property was not aware of his possession for a time sufficient for him to have terminated his possession.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.3; Acts 1978, P.L.144, SEC.3; P.L.311-1983, SEC.30.

IC 35-41-2-2
Culpability
35-41-2-2 Sec. 2. (a) A person engages in conduct "intentionally" if, when he engages in the conduct, it is his conscious objective to do so.
(b) A person engages in conduct "knowingly" if, when he engages in the conduct, he is aware of a high probability that he is doing so.
(c) A person engages in conduct "recklessly" if he engages in the conduct in plain, conscious, and unjustifiable disregard of harm that might result and the disregard involves a substantial deviation from acceptable standards of conduct.
(d) Unless the statute defining the offense provides otherwise, if a kind of culpability is required for commission of an offense, it is required with respect to every material element of the prohibited conduct.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.4.

IC 35-41-2-3
Liability of corporation, partnership, or unincorporated association
35-41-2-3 Sec. 3. (a) A corporation, limited liability company, partnership, or unincorporated association may be prosecuted for any offense; it may be convicted of an offense only if it is proved that the offense was committed by its agent acting within the scope of his authority.
(b) Recovery of a fine, costs, or forfeiture from a corporation, limited liability company, partnership, or unincorporated association is limited to the property of the corporation, limited liability company, partnership, or unincorporated association.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.5; P.L.8-1993, SEC.510.
IC 35-41-2-4
Aiding, inducing, or causing an offense
35-41-2-4 Sec. 4. A person who knowingly or intentionally aids, induces, or causes another person to commit an offense commits that offense, even if the other person:
(1) has not been prosecuted for the offense;
(2) has not been convicted of the offense; or
(3) has been acquitted of the offense.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.6.

IC 35-41-2-5
Intoxication
35-41-2-5 Sec. 5. Intoxication is not a defense in a prosecution for an offense and may not be taken into consideration in determining the existence of a mental state that is an element of the offense unless the defendant meets the requirements of IC 35-41-3-5.
As added by P.L.210-1997, SEC.3.



CHAPTER 3. DEFENSES RELATING TO CULPABILITY

IC 35-41-3-1
Legal authority
35-41-3-1 Sec. 1. A person is justified in engaging in conduct otherwise prohibited if he has legal authority to do so.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.7.



CHAPTER 4. STANDARD OF PROOF AND BARS TO PROSECUTION

IC 35-41-4-1
Standard of proof; insanity defense
35-41-4-1 Sec. 1. (a) A person may be convicted of an offense only if his guilt is proved beyond a reasonable doubt.
(b) Notwithstanding subsection (a), the burden of proof is on the defendant to establish the defense of insanity (IC 35-41-3-6) by a preponderance of the evidence.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.16; Acts 1978, P.L.145, SEC.9.

IC 35-41-4-2
Periods of limitation
35-41-4-2 Sec. 2. (a) Except as otherwise provided in this section, a prosecution for an offense is barred unless it is commenced:
(1) within five (5) years after the commission of the offense, in the case of a Class B, Class C, or Class D felony; or
(2) within two (2) years after the commission of the offense, in the case of a misdemeanor.
(b) A prosecution for a Class B or Class C felony that would otherwise be barred under this section may be commenced within one (1) year after the earlier of the date on which the state:
(1) first discovers evidence sufficient to charge the offender with the offense through DNA (deoxyribonucleic acid) analysis; or
(2) could have discovered evidence sufficient to charge the offender with the offense through DNA (deoxyribonucleic acid) analysis by the exercise of due diligence.
(c) A prosecution for a Class A felony may be commenced at any time.
(d) A prosecution for murder may be commenced:
(1) at any time; and
(2) regardless of the amount of time that passes between:
(A) the date a person allegedly commits the elements of murder; and
(B) the date the alleged victim of the murder dies.
(e) A prosecution for the following offenses is barred unless commenced before the date that the alleged victim of the offense reaches thirty-one (31) years of age:
(1) IC 35-42-4-3(a) (Child molesting).
(2) IC 35-42-4-5 (Vicarious sexual gratification).
(3) IC 35-42-4-6 (Child solicitation).
(4) IC 35-42-4-7 (Child seduction).
(5) IC 35-46-1-3 (Incest).
(f) A prosecution for forgery of an instrument for payment of money, or for the uttering of a forged instrument, under IC 35-43-5-2, is barred unless it is commenced within five (5) years after the maturity of the instrument.     (g) If a complaint, indictment, or information is dismissed because of an error, defect, insufficiency, or irregularity, a new prosecution may be commenced within ninety (90) days after the dismissal even if the period of limitation has expired at the time of dismissal, or will expire within ninety (90) days after the dismissal.
(h) The period within which a prosecution must be commenced does not include any period in which:
(1) the accused person is not usually and publicly resident in Indiana or so conceals himself or herself that process cannot be served;
(2) the accused person conceals evidence of the offense, and evidence sufficient to charge the person with that offense is unknown to the prosecuting authority and could not have been discovered by that authority by exercise of due diligence; or
(3) the accused person is a person elected or appointed to office under statute or constitution, if the offense charged is theft or conversion of public funds or bribery while in public office.
(i) For purposes of tolling the period of limitation only, a prosecution is considered commenced on the earliest of these dates:
(1) The date of filing of an indictment, information, or complaint before a court having jurisdiction.
(2) The date of issuance of a valid arrest warrant.
(3) The date of arrest of the accused person by a law enforcement officer without a warrant, if the officer has authority to make the arrest.
(j) A prosecution is considered timely commenced for any offense to which the defendant enters a plea of guilty, notwithstanding that the period of limitation has expired.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.17; P.L.309-1985, SEC.2; P.L.232-1993, SEC.3; P.L.9-2000, SEC.1; P.L.48-2001, SEC.1; P.L.1-2002, SEC.149; P.L.97-2004, SEC.124; P.L.6-2006, SEC.7, P.L.140-2006, SEC.30, and P.L.173-2006, SEC.30.

IC 35-41-4-3
When prosecution barred for same offense
35-41-4-3 Sec. 3. (a) A prosecution is barred if there was a former prosecution of the defendant based on the same facts and for commission of the same offense and if:
(1) the former prosecution resulted in an acquittal or a conviction of the defendant (A conviction of an included offense constitutes an acquittal of the greater offense, even if the conviction is subsequently set aside.); or
(2) the former prosecution was terminated after the jury was impaneled and sworn or, in a trial by the court without a jury, after the first witness was sworn, unless (i) the defendant consented to the termination or waived, by motion to dismiss or otherwise, his right to object to the termination, (ii) it was physically impossible to proceed with the trial in conformity with law, (iii) there was a legal defect in the proceedings that

would make any judgment entered upon a verdict reversible as a matter of law, (iv) prejudicial conduct, in or outside the courtroom, made it impossible to proceed with the trial without injustice to either the defendant or the state, (v) the jury was unable to agree on a verdict, or (vi) false statements of a juror on voir dire prevented a fair trial.
(b) If the prosecuting authority brought about any of the circumstances in subdivisions (a)(2)(i) through (a)(2)(vi) of this section, with intent to cause termination of the trial, another prosecution is barred.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.18.

IC 35-41-4-4
When prosecution barred for different offense
35-41-4-4 Sec. 4. (a) A prosecution is barred if all of the following exist:
(1) There was a former prosecution of the defendant for a different offense or for the same offense based on different facts.
(2) The former prosecution resulted in an acquittal or a conviction of the defendant or in an improper termination under section 3 of this chapter.
(3) The instant prosecution is for an offense with which the defendant should have been charged in the former prosecution.
(b) A prosecution is not barred under this section if the offense on which it is based was not consummated when the trial under the former prosecution began.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.19.

IC 35-41-4-5
Former prosecution in another jurisdiction a bar
35-41-4-5 Sec. 5. In a case in which the alleged conduct constitutes an offense within the concurrent jurisdiction of Indiana and another jurisdiction, a former prosecution in any other jurisdiction is a bar to a subsequent prosecution for the same conduct in Indiana, if the former prosecution resulted in an acquittal or a conviction of the defendant or in an improper termination under section 3 of this chapter.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.20.

IC 35-41-4-6
Invalid or fraudulently procured prosecution not a bar
35-41-4-6 Sec. 6. A former prosecution is not a bar under section 3, 4, or 5 of this chapter if:
(1) it was before a court that lacked jurisdiction over the defendant or the offense;
(2) it was procured by the defendant without the knowledge of

the prosecuting authority and with intent to avoid a more severe sentence that might otherwise have been imposed; or
(3) it resulted in a conviction that was set aside, reversed, vacated, or held invalid in a subsequent proceeding, unless the defendant was adjudged not guilty or ordered discharged.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.21.



CHAPTER 5. OFFENSES OF GENERAL APPLICABILITY

IC 35-41-5-1
Attempt
35-41-5-1 Sec. 1. (a) A person attempts to commit a crime when, acting with the culpability required for commission of the crime, he engages in conduct that constitutes a substantial step toward commission of the crime. An attempt to commit a crime is a felony or misdemeanor of the same class as the crime attempted. However, an attempt to commit murder is a Class A felony.
(b) It is no defense that, because of a misapprehension of the circumstances, it would have been impossible for the accused person to commit the crime attempted.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.22.

IC 35-41-5-2
Conspiracy
35-41-5-2 Sec. 2. (a) A person conspires to commit a felony when, with intent to commit the felony, he agrees with another person to commit the felony. A conspiracy to commit a felony is a felony of the same class as the underlying felony. However, a conspiracy to commit murder is a Class A felony.
(b) The state must allege and prove that either the person or the person with whom he agreed performed an overt act in furtherance of the agreement.
(c) It is no defense that the person with whom the accused person is alleged to have conspired:
(1) has not been prosecuted;
(2) has not been convicted;
(3) has been acquitted;
(4) has been convicted of a different crime;
(5) cannot be prosecuted for any reason; or
(6) lacked the capacity to commit the crime.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.23.

IC 35-41-5-3
Multiple convictions
35-41-5-3 Sec. 3. (a) A person may not be convicted of both a conspiracy and an attempt with respect to the same underlying crime.
(b) A person may not be convicted of both a crime and an attempt to commit the same crime.
As added by Acts 1976, P.L.148, SEC.1. Amended by Acts 1977, P.L.340, SEC.24.






ARTICLE 42. OFFENSES AGAINST THE PERSON

CHAPTER 1. HOMICIDE

IC 35-42-1-0.5
Abortions exempt
35-42-1-0.5 Sec. 0.5. Sections 1, 3, and 4 of this chapter do not apply to an abortion performed in compliance with:
(1) IC 16-34; or
(2) IC 35-1-58.5 (before its repeal).
As added by P.L.261-1997, SEC.2.

IC 35-42-1-1 Version a
Murder
Note: This version of section amended by P.L.151-2006, SEC.16. See also following version of this section amended by P.L.173-2006, SEC.51.
35-42-1-1 Sec. 1. A person who:
(1) knowingly or intentionally kills another human being;
(2) kills another human being while committing or attempting to commit arson, burglary, child molesting, consumer product tampering, criminal deviate conduct, kidnapping, rape, robbery, or carjacking;
(3) kills another human being while committing or attempting to commit:
(A) dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1);
(B) dealing in methamphetamine (IC 35-48-4-1.1);
(C) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2);
(D) dealing in a schedule IV controlled substance (IC 35-48-4-3); or
(E) dealing in a schedule V controlled substance; or
(4) knowingly or intentionally kills a fetus that has attained viability (as defined in IC 16-18-2-365);
commits murder, a felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.25; P.L.326-1987, SEC.2; P.L.296-1989, SEC.1; P.L.230-1993, SEC.2; P.L.261-1997, SEC.3; P.L.17-2001, SEC.15; P.L.151-2006, SEC.16.

IC 35-42-1-1 Version b
Murder
Note: This version of section amended by P.L.173-2006, SEC.51. See also preceding version of this section amended by P.L.151-2006, SEC.16.
35-42-1-1 Sec. 1. A person who:
(1) knowingly or intentionally kills another human being;         (2) kills another human being while committing or attempting to commit arson, burglary, child molesting, consumer product tampering, criminal deviate conduct, kidnapping, rape, robbery, human trafficking, promotion of human trafficking, sexual trafficking of a minor, or carjacking;
(3) kills another human being while committing or attempting to commit:
(A) dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1);
(B) dealing in or manufacturing methamphetamine (IC 35-48-4-1.1);
(C) dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2);
(D) dealing in a schedule IV controlled substance (IC 35-48-4-3); or
(E) dealing in a schedule V controlled substance; or
(4) knowingly or intentionally kills a fetus that has attained viability (as defined in IC 16-18-2-365);
commits murder, a felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.25; P.L.326-1987, SEC.2; P.L.296-1989, SEC.1; P.L.230-1993, SEC.2; P.L.261-1997, SEC.3; P.L.17-2001, SEC.15; P.L.173-2006, SEC.51.

IC 35-42-1-2
Causing suicide
35-42-1-2 Sec. 2. A person who intentionally causes another human being, by force, duress, or deception, to commit suicide commits causing suicide, a Class B felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.26.

IC 35-42-1-2.5
Assisting suicide
35-42-1-2.5 Sec. 2.5. (a) This section does not apply to the following:
(1) A licensed health care provider who administers, prescribes, or dispenses medications or procedures to relieve a person's pain or discomfort, even if the medication or procedure may hasten or increase the risk of death, unless such medications or procedures are intended to cause death.
(2) The withholding or withdrawing of medical treatment or life-prolonging procedures by a licensed health care provider, including pursuant to IC 16-36-4 (living wills and life-prolonging procedures), IC 16-36-1 (health care consent), or IC 30-5 (power of attorney).
(b) A person who has knowledge that another person intends to commit or attempt to commit suicide and who intentionally does either of the following commits assisting suicide, a Class C felony:
(1) Provides the physical means by which the other person

attempts or commits suicide.
(2) Participates in a physical act by which the other person attempts or commits suicide.
As added by P.L.246-1993, SEC.1. Amended by P.L.1-1994, SEC.167.

IC 35-42-1-3
Voluntary manslaughter
35-42-1-3 Sec. 3. (a) A person who knowingly or intentionally:
(1) kills another human being; or
(2) kills a fetus that has attained viability (as defined in IC 16-18-2-365);
while acting under sudden heat commits voluntary manslaughter, a Class B felony. However, the offense is a Class A felony if it is committed by means of a deadly weapon.
(b) The existence of sudden heat is a mitigating factor that reduces what otherwise would be murder under section 1(1) of this chapter to voluntary manslaughter.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.27; P.L.321-1987, SEC.1; P.L.261-1997, SEC.4.

IC 35-42-1-4
Involuntary manslaughter
35-42-1-4 Sec. 4. (a) As used in this section, "child care provider" means a person who provides child care in or on behalf of:
(1) a child care center (as defined in IC 12-7-2-28.4); or
(2) a child care home (as defined in IC 12-7-2-28.6);
regardless of whether the child care center or child care home is licensed.
(b) As used in this section, "fetus" means a fetus that has attained viability (as defined in IC 16-18-2-365).
(c) A person who kills another human being while committing or attempting to commit:
(1) a Class C or Class D felony that inherently poses a risk of serious bodily injury;
(2) a Class A misdemeanor that inherently poses a risk of serious bodily injury; or
(3) battery;
commits involuntary manslaughter, a Class C felony. However, if the killing results from the operation of a vehicle, the offense is a Class D felony.
(d) A person who kills a fetus while committing or attempting to commit:
(1) a Class C or Class D felony that inherently poses a risk of serious bodily injury;
(2) a Class A misdemeanor that inherently poses a risk of serious bodily injury; or
(3) battery;
commits involuntary manslaughter, a Class C felony. However, if the killing results from the operation of a vehicle, the offense is a Class

D felony.
(e) If:
(1) a child care provider recklessly supervises a child; and
(2) the child dies as a result of the child care provider's reckless supervision;
the child care provider commits involuntary manslaughter, a Class D felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.28; P.L.261-1997, SEC.5; P.L.133-2002, SEC.65.

IC 35-42-1-5
Reckless homicide
35-42-1-5 Sec. 5. A person who recklessly kills another human being commits reckless homicide, a Class C felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.29; Acts 1980, P.L.83, SEC.6.

IC 35-42-1-6
Feticide
35-42-1-6 Sec. 6. A person who knowingly or intentionally terminates a human pregnancy with an intention other than to produce a live birth or to remove a dead fetus commits feticide, a Class C felony. This section does not apply to an abortion performed in compliance with:
(1) IC 16-34; or
(2) IC 35-1-58.5 (before its repeal).
As added by Acts 1979, P.L.153, SEC.3. Amended by P.L.2-1995, SEC.126.

IC 35-42-1-7
Transferring contaminated body fluids
35-42-1-7 Sec. 7. (a) As used in this section, "component" means plasma, platelets, or serum of a human being.
(b) A person who recklessly, knowingly, or intentionally donates, sells, or transfers blood, a blood component, or semen for artificial insemination (as defined in IC 16-41-14-2) that contains the human immunodeficiency virus (HIV) commits transferring contaminated body fluids, a Class C felony.
(c) However, the offense is a Class A felony if it results in the transmission of the human immunodeficiency virus (HIV) to any person other than the defendant.
(d) This section does not apply to:
(1) a person who, for reasons of privacy, donates, sells, or transfers blood or a blood component at a blood center (as defined in IC 16-41-12-3) after the person has notified the blood center that the blood or blood component must be disposed of and may not be used for any purpose; or
(2) a person who transfers blood, a blood component, semen, or another body fluid that contains the human immunodeficiency virus (HIV) for research purposes. As added by P.L.123-1988, SEC.30. Amended by P.L.184-1989, SEC.27; P.L.2-1993, SEC.184.

IC 35-42-1-8
Sale or distribution of HIV testing equipment
35-42-1-8 Sec. 8. (a) The sale or distribution of:
(1) diagnostic testing equipment or apparatus; or
(2) a blood collection kit;
intended for home use to diagnose or confirm human immunodeficiency virus (HIV) infection or disease is prohibited unless the testing equipment, apparatus, or kit has been approved for such use by the federal Food and Drug Administration.
(b) A person who violates this section commits a Class A misdemeanor.
As added by P.L.184-1989, SEC.28.

IC 35-42-1-9
Failure of carriers of dangerous communicable diseases to warn persons at risk
35-42-1-9 Sec. 9. (a) Except as provided in this section, a person who recklessly violates or fails to comply with IC 16-41-7 commits a Class B misdemeanor.
(b) A person who knowingly or intentionally violates or fails to comply with IC 16-41-7-1 commits a Class D felony.
(c) Each day a violation described in this section continues constitutes a separate offense.
As added by P.L.31-1998, SEC.2.



CHAPTER 2. BATTERY AND RELATED OFFENSES

IC 35-42-2-1
Battery
35-42-2-1 Sec. 1. (a) A person who knowingly or intentionally touches another person in a rude, insolent, or angry manner commits battery, a Class B misdemeanor. However, the offense is:
(1) a Class A misdemeanor if:
(A) it results in bodily injury to any other person;
(B) it is committed against a law enforcement officer or against a person summoned and directed by the officer while the officer is engaged in the execution of his official duty;
(C) it is committed against an employee of a penal facility or a juvenile detention facility (as defined in IC 31-9-2-71) while the employee is engaged in the execution of the employee's official duty;
(D) it is committed against a firefighter (as defined in IC 9-18-34-1) while the firefighter is engaged in the execution of the firefighter's official duty; or
(E) it is committed against a community policing volunteer:
(i) while the volunteer is performing the duties described in IC 35-41-1-4.7; or
(ii) because the person is a community policing volunteer;
(2) a Class D felony if it results in bodily injury to:
(A) a law enforcement officer or a person summoned and directed by a law enforcement officer while the officer is engaged in the execution of his official duty;
(B) a person less than fourteen (14) years of age and is committed by a person at least eighteen (18) years of age;
(C) a person of any age who is mentally or physically disabled and is committed by a person having the care of the mentally or physically disabled person, whether the care is assumed voluntarily or because of a legal obligation;
(D) the other person and the person who commits the battery was previously convicted of a battery in which the victim was the other person;
(E) an endangered adult (as defined in IC 12-10-3-2);
(F) an employee of the department of correction while the employee is engaged in the execution of the employee's official duty;
(G) an employee of a school corporation while the employee is engaged in the execution of the employee's official duty;
(H) a correctional professional while the correctional professional is engaged in the execution of the correctional professional's official duty;
(I) a person who is a health care provider (as defined in IC 16-18-2-163) while the health care provider is engaged in the execution of the health care provider's official duty;
(J) an employee of a penal facility or a juvenile detention

facility (as defined in IC 31-9-2-71) while the employee is engaged in the execution of the employee's official duty;
(K) a firefighter (as defined in IC 9-18-34-1) while the firefighter is engaged in the execution of the firefighter's official duty; or
(L) a community policing volunteer:
(i) while the volunteer is performing the duties described in IC 35-41-1-4.7; or
(ii) because the person is a community policing volunteer;
(3) a Class C felony if it results in serious bodily injury to any other person or if it is committed by means of a deadly weapon;
(4) a Class B felony if it results in serious bodily injury to a person less than fourteen (14) years of age and is committed by a person at least eighteen (18) years of age;
(5) a Class A felony if it results in the death of a person less than fourteen (14) years of age and is committed by a person at least eighteen (18) years of age;
(6) a Class C felony if it results in serious bodily injury to an endangered adult (as defined in IC 12-10-3-2); and
(7) a Class B felony if it results in the death of an endangered adult (as defined in IC 12-10-3-2).
(b) For purposes of this section:
(1) "law enforcement officer" includes an alcoholic beverage enforcement officer; and
(2) "correctional professional" means a:
(A) probation officer;
(B) parole officer;
(C) community corrections worker; or
(D) home detention officer.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.30; Acts 1979, P.L.298, SEC.1; Acts 1979, P.L.83, SEC.10; Acts 1981, P.L.299, SEC.1; P.L.185-1984, SEC.1; P.L.205-1986, SEC.1; P.L.322-1987, SEC.1; P.L.164-1993, SEC.10; P.L.59-1995, SEC.2; P.L.31-1996, SEC.20; P.L.32-1996, SEC.20; P.L.255-1996, SEC.25; P.L.212-1997, SEC.1; P.L.37-1997, SEC.2; P.L.56-1999, SEC.1; P.L.188-1999, SEC.5; P.L.43-2000, SEC.1; P.L.222-2001, SEC.4; P.L.175-2003, SEC.2; P.L.281-2003, SEC.3; P.L.2-2005, SEC.125.

IC 35-42-2-1.3
Domestic battery
35-42-2-1.3 Sec. 1.3. (a) A person who knowingly or intentionally touches an individual who:
(1) is or was a spouse of the other person;
(2) is or was living as if a spouse of the other person as provided in subsection (c); or
(3) has a child in common with the other person;
in a rude, insolent, or angry manner that results in bodily injury to the person described in subdivision (1), (2), or (3) commits domestic battery, a Class A misdemeanor.     (b) However, the offense under subsection (a) is a Class D felony if the person who committed the offense:
(1) has a previous, unrelated conviction:
(A) under this section (or IC 35-42-2-1(a)(2)(E) before its repeal); or
(B) in any other jurisdiction, including a military court, in which the elements of the crime for which the conviction was entered are substantially similar to the elements described in this section; or
(2) committed the offense in the physical presence of a child less than sixteen (16) years of age, knowing that the child was present and might be able to see or hear the offense.
(c) In considering whether a person is or was living as a spouse of another individual in subsection (a)(2), the court shall review the following:
(1) the duration of the relationship;
(2) the frequency of contact;
(3) the financial interdependence;
(4) whether the two (2) individuals are raising children together;
(5) whether the two (2) individuals have engaged in tasks directed toward maintaining a common household; and
(6) other factors the court considers relevant.
As added by P.L.188-1999, SEC.6. Amended by P.L.47-2000, SEC.3; P.L.221-2003, SEC.18; P.L.129-2006, SEC.1.

IC 35-42-2-1.5
Aggravated battery
35-42-2-1.5 Sec. 1.5. A person who knowingly or intentionally inflicts injury on a person that creates a substantial risk of death or causes:
(1) serious permanent disfigurement;
(2) protracted loss or impairment of the function of a bodily member or organ; or
(3) the loss of a fetus;
commits aggravated battery, a Class B felony.
As added by P.L.213-1991, SEC.2. Amended by P.L.261-1997, SEC.6.

IC 35-42-2-2
Criminal recklessness; element of hazing; liability barred for good faith report or judicial participation
35-42-2-2 Sec. 2. (a) As used in this section, "hazing" means forcing or requiring another person:
(1) with or without the consent of the other person; and
(2) as a condition of association with a group or organization;
to perform an act that creates a substantial risk of bodily injury.
(b) A person who recklessly, knowingly, or intentionally performs:
(1) an act that creates a substantial risk of bodily injury to

another person; or
(2) hazing;
commits criminal recklessness. Except as provided in subsection (c), criminal recklessness is a Class B misdemeanor.
(c) The offense of criminal recklessness as defined in subsection (b) is:
(1) a Class A misdemeanor if the conduct includes the use of a vehicle;
(2) a Class D felony if:
(A) it is committed while armed with a deadly weapon; or
(B) the person committed aggressive driving (as defined in IC 9-21-8-55) that results in serious bodily injury to another person; or
(3) a Class C felony if:
(A) it is committed by shooting a firearm into an inhabited dwelling or other building or place where people are likely to gather; or
(B) the person committed aggressive driving (as defined in IC 9-21-8-55) that results in the death of another person.
(d) A person who recklessly, knowingly, or intentionally:
(1) inflicts serious bodily injury on another person; or
(2) performs hazing that results in serious bodily injury to a person;
commits criminal recklessness, a Class D felony. However, the offense is a Class C felony if committed by means of a deadly weapon.
(e) A person, other than a person who has committed an offense under this section or a delinquent act that would be an offense under this section if the violator was an adult, who:
(1) makes a report of hazing in good faith;
(2) participates in good faith in a judicial proceeding resulting from a report of hazing;
(3) employs a reporting or participating person described in subdivision (1) or (2); or
(4) supervises a reporting or participating person described in subdivision (1) or (2);
is not liable for civil damages or criminal penalties that might otherwise be imposed because of the report or participation.
(f) A person described in subsection (e)(1) or (e)(2) is presumed to act in good faith.
(g) A person described in subsection (e)(1) or (e)(2) may not be treated as acting in bad faith solely because the person did not have probable cause to believe that a person committed:
(1) an offense under this section; or
(2) a delinquent act that would be an offense under this section if the offender was an adult.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.31; Acts 1981, P.L.300, SEC.1; P.L.323-1987, SEC.1; P.L.216-1996, SEC.17; P.L.1-2003, SEC.94; P.L.75-2006, SEC.3.
IC 35-42-2-3
Provocation
35-42-2-3 Sec. 3. A person who recklessly, knowingly, or intentionally engages in conduct that is likely to provoke a reasonable man to commit battery commits provocation, a Class C infraction.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.32.

IC 35-42-2-4
Obstruction of traffic
35-42-2-4 Sec. 4. (a) A person who recklessly, knowingly, or intentionally obstructs vehicular or pedestrian traffic commits obstruction of traffic, a Class B misdemeanor.
(b) The offense described in subsection (a) is:
(1) a Class A misdemeanor if the offense includes the use of a motor vehicle; and
(2) a Class D felony if the offense results in serious bodily injury.
As added by P.L.92-1988, SEC.7.

IC 35-42-2-5
Overpass mischief
35-42-2-5 Sec. 5. (a) As used in this section, "overpass" means a bridge or other structure designed to carry vehicular or pedestrian traffic over any roadway, railroad track, or waterway.
(b) A person who knowingly, intentionally, or recklessly:
(1) drops, causes to drop, or throws an object from an overpass; or
(2) with intent that the object fall, places on an overpass an object that falls off the overpass;
causing bodily injury to another person commits overpass mischief, a Class C felony. However, the offense is a Class B felony if it results in serious bodily injury to another person.
As added by P.L.297-1995, SEC.1.

IC 35-42-2-5.5
Railroad mischief
35-42-2-5.5 Sec. 5.5. A person who recklessly, knowingly, or intentionally:
(1) removes an appurtenance from a railroad signal system, resulting in damage or impairment of the operation of the railroad signal system, including a train control system, centralized dispatching system, or highway-railroad grade crossing warning signal on a railroad owned, leased, or operated by a railroad carrier without consent of the railroad carrier involved;
(2) tampers with or obstructs a switch, a frog, a rail, a roadbed, a crosstie, a viaduct, a bridge, a trestle, a culvert, an embankment, a structure, or an appliance pertaining to or

connected with a railroad carrier without consent of the railroad carrier involved; or
(3) steals, removes, alters, or interferes with a journal bearing, a brass, a waste, a packing, a triple valve, a pressure cock, a brake, an air hose, or another part of the operating mechanism of a locomotive, an engine, a tender, a coach, a car, a caboose, or a motor car used or capable of being used by a railroad carrier in Indiana without consent of the railroad carrier;
commits railroad mischief, a Class D felony. However, the offense is a Class C felony if it results in serious bodily injury to another person and a Class B felony if it results in the death of another person.
As added by P.L.259-1999, SEC.2.

IC 35-42-2-6
Battery by body waste
35-42-2-6 Sec. 6. (a) As used in this section, "corrections officer" includes a person employed by:
(1) the department of correction;
(2) a law enforcement agency;
(3) a county jail; or
(4) a circuit, superior, county, probate, city, or town court.
(b) As used in this section, "human immunodeficiency virus (HIV)" includes acquired immune deficiency syndrome (AIDS) and AIDS related complex.
(c) A person who knowingly or intentionally in a rude, insolent, or angry manner places blood or another body fluid or waste on a law enforcement officer or a corrections officer identified as such and while engaged in the performance of official duties or coerces another person to place blood or another body fluid or waste on the law enforcement officer or corrections officer commits battery by body waste, a Class D felony. However, the offense is:
(1) a Class C felony if the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class A felony if:
(A) the person knew or recklessly failed to know that the blood, bodily fluid, or waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the

other person.
(d) A person who knowingly or intentionally in a rude, an insolent, or an angry manner places human blood, semen, urine, or fecal waste on another person commits battery by body waste, a Class A misdemeanor. However, the offense is:
(1) a Class D felony if the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) a Class C felony if:
(A) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, semen, urine, or fecal waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
As added by P.L.298-1995, SEC.1. Amended by P.L.88-2002, SEC.1; P.L.85-2004, SEC.53.

IC 35-42-2-7
Tattooing or body piercing a minor
35-42-2-7 Sec. 7. (a) As used in this section, "tattoo" means:
(1) any indelible design, letter, scroll, figure, symbol, or other mark placed with the aid of needles or other instruments; or
(2) any design, letter, scroll, figure, or symbol done by scarring;
upon or under the skin.
(b) As used in this section, "body piercing" means the perforation of any human body part other than an earlobe for the purpose of inserting jewelry or other decoration or for some other nonmedical purpose.
(c) Except as provided in subsection (e), a person who provides a tattoo to a person who is less than eighteen (18) years of age commits tattooing a minor, a Class A misdemeanor.
(d) This subsection does not apply to an act of a health care professional (as defined in IC 16-27-2-1) licensed under IC 25 when the act is performed in the course of the health care professional's practice. Except as provided in subsection (e), a person who performs body piercing upon a person who is less than eighteen (18) years of age commits body piercing a minor, a Class A misdemeanor.
(e) A person may provide a tattoo to a person who is less than

eighteen (18) years of age or perform body piercing upon a person who is less than eighteen (18) years of age if a parent or legal guardian of the person receiving the tattoo or undergoing the body piercing:
(1) is present at the time the tattoo is provided or the body piercing is performed; and
(2) provides written permission for the person to receive the tattoo or undergo the body piercing.
(f) Notwithstanding IC 36-1-3-8(a), a unit (as defined in IC 36-1-2-23) may adopt an ordinance that is at least as restrictive or more restrictive than this section or a rule adopted under IC 16-19-3-4.1 or IC 16-19-3-4.2.
As added by P.L.181-1997, SEC.3. Amended by P.L.166-1999, SEC.2.

IC 35-42-2-8
Obstruction of delivery of prescription drug
35-42-2-8 Sec. 8. (a) The following definitions apply throughout this section:
(1) "Health care provider" refers to a health care provider (as defined in IC 16-18-2-163(a), IC 16-18-2-163(b), or IC 16-18-2-163(c)) or a qualified medication aide as described in IC 16-28-1-11.
(2) "Licensed health professional" has the meaning set forth in IC 25-23-1-27.1.
(3) "Practitioner" has the meaning set forth in IC 16-42-19-5. However, the term does not include a veterinarian.
(4) "Prescription drug" has the meaning set forth in IC 35-48-1-25.
(b) A person who knowingly or intentionally physically interrupts, obstructs, or alters the delivery or administration of a prescription drug:
(1) prescribed or ordered by a practitioner for a person who is a patient of the practitioner; and
(2) without the prescription or order of a practitioner;
commits interference with medical services, a Class A misdemeanor. However, the offense is a Class D felony if the offense results in bodily injury to the patient.
(c) However, an offense described in subsection (b) is:
(1) a Class C felony if it is committed by a person who is a licensed health care provider or licensed health professional;
(2) a Class B felony if it results in serious bodily injury to the patient; and
(3) a Class A felony if it results in the death of the patient.
(d) A person is justified in engaging in conduct otherwise prohibited under this section if the conduct was performed by:
(1) a health care provider or licensed health professional who acted in good faith within the scope of the person's practice or employment; or
(2) a person who was rendering emergency care at the scene of

an emergency or accident in a good faith attempt to avoid or minimize serious bodily injury to the patient.
As added by P.L.154-2001, SEC.1.

IC 35-42-2-9
Strangulation
35-42-2-9 Sec. 9. (a) This section does not apply to a medical procedure.
(b) A person who, in a rude, angry, or insolent manner, knowingly or intentionally:
(1) applies pressure to the throat or neck of another person; or
(2) obstructs the nose or mouth of the another person;
in a manner that impedes the normal breathing or the blood circulation of the other person commits strangulation, a Class D felony.
As added by P.L.129-2006, SEC.2.



CHAPTER 3. KIDNAPPING AND CONFINEMENT

IC 35-42-3-1
Definition
35-42-3-1 Sec. 1. As used in this chapter, "confine" means to substantially interfere with the liberty of a person.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.33.

IC 35-42-3-2
Kidnapping
35-42-3-2 Sec. 2. (a) A person who knowingly or intentionally confines another person:
(1) with intent to obtain ransom;
(2) while hijacking a vehicle;
(3) with intent to obtain the release, or intent to aid in the escape, of any person from lawful detention; or
(4) with intent to use the person confined as a shield or hostage;
commits kidnapping, a Class A felony.
(b) A person who knowingly or intentionally removes another person, by fraud, enticement, force, or threat of force, from one place to another:
(1) with intent to obtain ransom;
(2) while hijacking a vehicle;
(3) with intent to obtain the release, or intent to aid in the escape, of any person from lawful detention; or
(4) with intent to use the person removed as a shield or hostage;
commits kidnapping, a Class A felony.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.34; Acts 1978, P.L.144, SEC.4.

IC 35-42-3-3
Criminal confinement
35-42-3-3 Sec. 3. (a) A person who knowingly or intentionally:
(1) confines another person without the other person's consent; or
(2) removes another person, by fraud, enticement, force, or threat of force, from one (1) place to another;
commits criminal confinement. Except as provided in subsection (b), the offense of criminal confinement is a Class D felony.
(b) The offense of criminal confinement defined in subsection (a) is:
(1) a Class C felony if:
(A) the person confined or removed is less than fourteen (14) years of age and is not the confining or removing person's child;
(B) it is committed by using a vehicle; or
(C) it results in bodily injury to a person other than the confining or removing person; and         (2) a Class B felony if it:
(A) is committed while armed with a deadly weapon;
(B) results in serious bodily injury to a person other than the confining or removing person; or
(C) is committed on an aircraft.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.35; Acts 1979, P.L.299, SEC.1; P.L.183-1984, SEC.2; P.L.278-1985, SEC.8; P.L.49-1989, SEC.21; P.L.59-2002, SEC.2; P.L.70-2006, SEC.1.

IC 35-42-3-4
Interference with custody
35-42-3-4 Sec. 4. (a) A person who knowingly or intentionally:
(1) removes another person who is less than eighteen (18) years of age to a place outside Indiana when the removal violates a child custody order of a court; or
(2) removes another person who is less than eighteen (18) years of age to a place outside Indiana and violates a child custody order of a court by failing to return the other person to Indiana;
commits interference with custody, a Class D felony. However, the offense is a Class C felony if the other person is less than fourteen (14) years of age and is not the person's child, and a Class B felony if the offense is committed while armed with a deadly weapon or results in serious bodily injury to another person.
(b) A person who with the intent to deprive another person of custody or parenting time rights:
(1) knowingly or intentionally takes and conceals; or
(2) knowingly or intentionally detains and conceals;
a person who is less than eighteen (18) years of age commits interference with custody, a Class C misdemeanor. However, the offense is a Class B misdemeanor if the taking and concealment, or the detention and concealment, is in violation of a court order.
(c) With respect to a violation of this section, a court may consider as a mitigating circumstance the accused person's return of the other person in accordance with the child custody order within seven (7) days after the removal.
(d) The offenses described in this section continue as long as the child is concealed or detained, or both.
(e) If a person is convicted of an offense under this section, a court may impose against the defendant reasonable costs incurred by a parent or guardian of the child because of the taking, detention, or concealment of the child.
As added by P.L.49-1989, SEC.22. Amended by P.L.162-1990, SEC.1; P.L.68-2005, SEC.60.



CHAPTER 3.5. HUMAN AND SEXUAL TRAFFICKING

IC 35-42-3.5-1
Promotion of human trafficking; sexual trafficking of a minor; human trafficking
35-42-3.5-1 Sec. 1. (a) A person who knowingly or intentionally recruits, harbors, or transports another person by force, threat of force, or fraud:
(1) to engage the other person in:
(A) forced labor; or
(B) involuntary servitude; or
(2) to force the other person into:
(A) marriage; or
(B) prostitution;
commits promotion of human trafficking, a Class B felony.
(b) A parent, guardian, or custodian of a child less than eighteen (18) years of age who knowingly or intentionally sells or transfers custody of the child for the purpose of prostitution commits sexual trafficking of a minor, a Class A felony.
(c) A person who knowingly or intentionally pays, offers to pay, or agrees to pay money or other property to another person for an individual who the person knows has been forced into:
(1) forced labor;
(2) involuntary servitude; or
(3) prostitution;
commits human trafficking, a Class C felony.
As added by P.L.173-2006, SEC.52.

IC 35-42-3.5-2
Restitution orders
35-42-3.5-2 Sec. 2. In addition to any sentence or fine imposed for a conviction of an offense under section 1 of this chapter, the court shall order the person convicted to make restitution to the victim of the crime under IC 35-50-5-3.
As added by P.L.173-2006, SEC.52.

IC 35-42-3.5-3
Civil cause of action
35-42-3.5-3 Sec. 3. (a) If a person is convicted of an offense under section 1 of this chapter, the victim of the offense:
(1) has a civil cause of action against the person convicted of the offense; and
(2) may recover the following from the person in the civil action:
(A) Actual damages.
(B) Court costs.
(C) Punitive damages, when determined to be appropriate by the court.
(D) Reasonable attorney's fees.     (b) An action under this section must be brought not more than two (2) years after the date the person is convicted of the offense under section 1 of this chapter.
As added by P.L.173-2006, SEC.52.

IC 35-42-3.5-4
Rights of alleged victims
35-42-3.5-4 Sec. 4. (a) An alleged victim of an offense under section 1 of this chapter:
(1) may not be detained in a facility that is inappropriate to the victim's status as a crime victim;
(2) may not be jailed, fined, or otherwise penalized due to having been the victim of the offense; and
(3) shall be provided protection if the victim's safety is at risk or if there is danger of additional harm by recapture of the victim by the person who allegedly committed the offense, including:
(A) taking measures to protect the alleged victim and the victim's family members from intimidation and threats of reprisals and reprisals from the person who allegedly committed the offense or the person's agent; and
(B) ensuring that the names and identifying information of the alleged victim and the victim's family members are not disclosed to the public.
This subsection shall be administered by law enforcement agencies and the division of family resources, as appropriate.
(b) Not more than fifteen (15) days after the date a law enforcement agency first encounters an alleged victim of an offense under section 1 of this chapter, the law enforcement agency shall provide the alleged victim with a completed Declaration of Law Enforcement Officer for Victim of Trafficking in Persons (LEA Declaration, Form I-914 Supplement B) in accordance with 8 CFR 214.11(f)(1). However, if the law enforcement agency finds that the grant of an LEA Declaration is not appropriate for the alleged victim, the law enforcement agency shall, not more than fifteen (15) days after the date the agency makes the finding, provide the alleged victim with a letter explaining the grounds for the denial of the LEA Declaration. After receiving a denial letter, the alleged victim may submit additional evidence to the law enforcement agency. If the alleged victim submits additional evidence, the law enforcement agency shall reconsider the denial of the LEA Declaration not more than seven (7) days after the date the agency receives the additional evidence.
As added by P.L.173-2006, SEC.52.



CHAPTER 4. SEX CRIMES

IC 35-42-4-1
Rape
35-42-4-1 Sec. 1. (a) Except as provided in subsection (b), a person who knowingly or intentionally has sexual intercourse with a member of the opposite sex when:
(1) the other person is compelled by force or imminent threat of force;
(2) the other person is unaware that the sexual intercourse is occurring; or
(3) the other person is so mentally disabled or deficient that consent to sexual intercourse cannot be given;
commits rape, a Class B felony.
(b) An offense described in subsection (a) is a Class A felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon;
(3) it results in serious bodily injury to a person other than a defendant; or
(4) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.36; P.L.320-1983, SEC.23; P.L.16-1984, SEC.19; P.L.297-1989, SEC.1; P.L.31-1998, SEC.3.

IC 35-42-4-2
Criminal deviate conduct
35-42-4-2 Sec. 2. (a) A person who knowingly or intentionally causes another person to perform or submit to deviate sexual conduct when:
(1) the other person is compelled by force or imminent threat of force;
(2) the other person is unaware that the conduct is occurring; or
(3) the other person is so mentally disabled or deficient that consent to the conduct cannot be given;
commits criminal deviate conduct, a Class B felony.
(b) An offense described in subsection (a) is a Class A felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon;
(3) it results in serious bodily injury to any person other than a defendant; or
(4) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in

IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.37; P.L.320-1983, SEC.24; P.L.183-1984, SEC.3; P.L.31-1998, SEC.4.

IC 35-42-4-3
Child molesting
35-42-4-3 Sec. 3. (a) A person who, with a child under fourteen (14) years of age, performs or submits to sexual intercourse or deviate sexual conduct commits child molesting, a Class B felony. However, the offense is a Class A felony if:
(1) it is committed by a person at least twenty-one (21) years of age;
(2) it is committed by using or threatening the use of deadly force or while armed with a deadly weapon;
(3) it results in serious bodily injury; or
(4) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(b) A person who, with a child under fourteen (14) years of age, performs or submits to any fondling or touching, of either the child or the older person, with intent to arouse or to satisfy the sexual desires of either the child or the older person, commits child molesting, a Class C felony. However, the offense is a Class A felony if:
(1) it is committed by using or threatening the use of deadly force;
(2) it is committed while armed with a deadly weapon; or
(3) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) It is a defense that the accused person reasonably believed that the child was sixteen (16) years of age or older at the time of the conduct.
As added by Acts 1976, P.L.148, SEC.2. Amended by Acts 1977, P.L.340, SEC.38; Acts 1978, P.L.82, SEC.2; Acts 1981, P.L.301, SEC.1; P.L.79-1994, SEC.12; P.L.33-1996, SEC.8; P.L.216-1996, SEC.18; P.L.31-1998, SEC.5.

IC 35-42-4-4
Child exploitation; possession of child pornography; violation classification; exemption; definitions
35-42-4-4 Sec. 4. (a) As used in this section:
"Disseminate" means to transfer possession for free or for a consideration.     "Matter" has the same meaning as in IC 35-49-1-3.
"Performance" has the same meaning as in IC 35-49-1-7.
"Sexual conduct" means sexual intercourse, deviate sexual conduct, exhibition of the uncovered genitals intended to satisfy or arouse the sexual desires of any person, sado-masochistic abuse, sexual intercourse or deviate sexual conduct with an animal, or any fondling or touching of a child by another person or of another person by a child intended to arouse or satisfy the sexual desires of either the child or the other person.
(b) A person who knowingly or intentionally:
(1) manages, produces, sponsors, presents, exhibits, photographs, films, videotapes, or creates a digitized image of any performance or incident that includes sexual conduct by a child under eighteen (18) years of age;
(2) disseminates, exhibits to another person, offers to disseminate or exhibit to another person, or sends or brings into Indiana for dissemination or exhibition matter that depicts or describes sexual conduct by a child under eighteen (18) years of age; or
(3) makes available to another person a computer, knowing that the computer's fixed drive or peripheral device contains matter that depicts or describes sexual conduct by a child less than eighteen (18) years of age;
commits child exploitation, a Class C felony.
(c) A person who knowingly or intentionally possesses:
(1) a picture;
(2) a drawing;
(3) a photograph;
(4) a negative image;
(5) undeveloped film;
(6) a motion picture;
(7) a videotape;
(8) a digitized image; or
(9) any pictorial representation;
that depicts or describes sexual conduct by a child who is less than sixteen (16) years of age or appears to be less than sixteen (16) years of age, and that lacks serious literary, artistic, political, or scientific value commits possession of child pornography, a Class D felony.
(d) Subsections (b) and (c) do not apply to a bona fide school, museum, or public library that qualifies for certain property tax exemptions under IC 6-1.1-10, or to an employee of such a school, museum, or public library acting within the scope of the employee's employment when the possession of the listed materials are for legitimate scientific or educational purposes.
As added by Acts 1978, P.L.148, SEC.5. Amended by P.L.325-1983, SEC.1; P.L.206-1986, SEC.1; P.L.37-1990, SEC.25; P.L.59-1995, SEC.3; P.L.216-1996, SEC.19; P.L.3-2002, SEC.2.

IC 35-42-4-5
Vicarious sexual gratification; sexual conduct in presence of a

minor
35-42-4-5 Sec. 5. (a) A person eighteen (18) years of age or older who knowingly or intentionally directs, aids, induces, or causes a child under the age of sixteen (16) to touch or fondle himself or another child under the age of sixteen (16) with intent to arouse or satisfy the sexual desires of a child or the older person commits vicarious sexual gratification, a Class D felony. However, the offense is:
(1) a Class C felony if a child involved in the offense is under the age of fourteen (14);
(2) a Class B felony if:
(A) the offense is committed by using or threatening the use of deadly force or while armed with a deadly weapon; or
(B) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge; and
(3) a Class A felony if it results in serious bodily injury.
(b) A person eighteen (18) years of age or older who knowingly or intentionally directs, aids, induces, or causes a child under the age of sixteen (16) to:
(1) engage in sexual intercourse with another child under sixteen (16) years of age;
(2) engage in sexual conduct with an animal other than a human being; or
(3) engage in deviate sexual conduct with another person;
with intent to arouse or satisfy the sexual desires of a child or the older person commits vicarious sexual gratification, a Class C felony. However, the offense is a Class B felony if any child involved in the offense is less than fourteen (14) years of age, and it is a Class A felony if the offense is committed by using or threatening the use of deadly force, if it is committed while armed with a deadly weapon, if it results in serious bodily injury, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) A person eighteen (18) years of age or older who knowingly or intentionally:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct; or
(3) touches or fondles the person's own body;
in the presence of a child less than fourteen (14) years of age with the intent to arouse or satisfy the sexual desires of the child or the older person commits performing sexual conduct in the presence of a minor, a Class D felony.
As added by P.L.183-1984, SEC.4. Amended by P.L.79-1994,

SEC.13; P.L.31-1998, SEC.6; P.L.118-2002, SEC.1; P.L.123-2003, SEC.1.

IC 35-42-4-6
Child solicitation
35-42-4-6 Sec. 6. (a) As used in this section, "solicit" means to command, authorize, urge, incite, request, or advise an individual:
(1) in person;
(2) by telephone;
(3) in writing;
(4) by using a computer network (as defined in IC 35-43-2-3(a));
(5) by advertisement of any kind; or
(6) by any other means;
to perform an act described in subsection (b) or (c).
(b) A person eighteen (18) years of age or older who knowingly or intentionally solicits a child under fourteen (14) years of age, or an individual the person believes to be a child under fourteen (14) years of age, to engage in:
(1) sexual intercourse;
(2) deviate sexual conduct; or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the child or the older person;
commits child solicitation, a Class D felony. However, the offense is a Class C felony if it is committed by using a computer network (as defined in IC 35-43-2-3(a)).
(c) A person at least twenty-one (21) years of age who knowingly or intentionally solicits a child at least fourteen (14) years of age but less than sixteen (16) years of age, or an individual the person believes to be a child at least fourteen (14) years of age but less than sixteen (16) years of age, to engage in:
(1) sexual intercourse;
(2) deviate sexual conduct; or
(3) any fondling or touching intended to arouse or satisfy the sexual desires of either the child or the older person;
commits child solicitation, a Class D felony. However, the offense is a Class C felony if it is committed by using a computer network (as defined in IC 35-43-2-3(a)).
(d) In a prosecution under this section, including a prosecution for attempted solicitation, the state is not required to prove that the person solicited the child to engage in an act described in subsection (b) or (c) at some immediate time.
As added by P.L.183-1984, SEC.5. Amended by P.L.11-1994, SEC.16; P.L.79-1994, SEC.14; P.L.216-1996, SEC.20; P.L.118-2002, SEC.2; P.L.124-2005, SEC.1.

IC 35-42-4-7
Child seduction
35-42-4-7 Sec. 7. (a) As used in this section, "adoptive parent" has the meaning set forth in IC 31-9-2-6.     (b) As used in this section, "adoptive grandparent" means the parent of an adoptive parent.
(c) As used in this section, "child care worker" means a person who:
(1) provides care, supervision, or instruction to a child within the scope of the person's employment in a shelter care facility; or
(2) is employed by a:
(A) school corporation; or
(B) nonpublic school;
attended by a child who is the victim of a crime under this chapter.
(d) As used in this section, "custodian" means any person who resides with a child and is responsible for the child's welfare.
(e) As used in this section, "nonpublic school" has the meaning set forth in IC 20-18-2-12.
(f) As used in this section, "school corporation" has the meaning set forth in IC 20-18-2-16.
(g) As used in this section, "stepparent" means an individual who is married to a child's custodial or noncustodial parent and is not the child's adoptive parent.
(h) If a person who is:
(1) at least eighteen (18) years of age; and
(2) the:
(A) guardian, adoptive parent, adoptive grandparent, custodian, or stepparent of; or
(B) child care worker for;
a child at least sixteen (16) years of age but less than eighteen (18) years of age;
engages with the child in sexual intercourse, deviate sexual conduct (as defined in IC 35-41-1-9), or any fondling or touching with the intent to arouse or satisfy the sexual desires of either the child or the adult, the person commits child seduction, a Class D felony.
As added by P.L.158-1987, SEC.4. Amended by P.L.1-1997, SEC.148; P.L.71-1998, SEC.5; P.L.228-2001, SEC.5; P.L.161-2003, SEC.10; P.L.1-2005, SEC.228.

IC 35-42-4-8
Sexual battery
35-42-4-8 Sec. 8. (a) A person who, with intent to arouse or satisfy the person's own sexual desires or the sexual desires of another person, touches another person when that person is:
(1) compelled to submit to the touching by force or the imminent threat of force; or
(2) so mentally disabled or deficient that consent to the touching cannot be given;
commits sexual battery, a Class D felony.
(b) An offense described in subsection (a) is a Class C felony if:
(1) it is committed by using or threatening the use of deadly force;         (2) it is committed while armed with a deadly weapon; or
(3) the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
As added by P.L.322-1987, SEC.2. Amended by P.L.31-1998, SEC.7.

IC 35-42-4-9
Sexual misconduct with a minor
35-42-4-9 Sec. 9. (a) A person at least eighteen (18) years of age who, with a child at least fourteen (14) years of age but less than sixteen (16) years of age, performs or submits to sexual intercourse or deviate sexual conduct commits sexual misconduct with a minor, a Class C felony. However, the offense is:
(1) a Class B felony if it is committed by a person at least twenty-one (21) years of age; and
(2) a Class A felony if it is committed by using or threatening the use of deadly force, if it is committed while armed with a deadly weapon, if it results in serious bodily injury, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(b) A person at least eighteen (18) years of age who, with a child at least fourteen (14) years of age but less than sixteen (16) years of age, performs or submits to any fondling or touching, of either the child or the older person, with intent to arouse or to satisfy the sexual desires of either the child or the older person, commits sexual misconduct with a minor, a Class D felony. However, the offense is:
(1) a Class C felony if it is committed by a person at least twenty-one (21) years of age; and
(2) a Class B felony if it is committed by using or threatening the use of deadly force, while armed with a deadly weapon, or if the commission of the offense is facilitated by furnishing the victim, without the victim's knowledge, with a drug (as defined in IC 16-42-19-2(1)) or a controlled substance (as defined in IC 35-48-1-9) or knowing that the victim was furnished with the drug or controlled substance without the victim's knowledge.
(c) It is a defense that the accused person reasonably believed that the child was at least sixteen (16) years of age at the time of the conduct. However, this subsection does not apply to an offense described in subsection (a)(2) or (b)(2).
(d) It is a defense that the child is or has ever been married. However, this subsection does not apply to an offense described in subsection (a)(2) or (b)(2).
As added by P.L.79-1994, SEC.15. Amended by P.L.33-1996, SEC.9; P.L.216-1996, SEC.21; P.L.31-1998, SEC.8; P.L.266-2003, SEC.1.
IC 35-42-4-10 Version a
Sexually violent predator; unlawful employment near children
Note: This version of section added by P.L.6-2006, SEC.3. See also following version of this section added by P.L.140-2006, SEC.31 and P.L.173-2006, SEC.31.
35-42-4-10 Sec. 10. (a) As used in this section, "sexually violent predator" has the meaning set forth in IC 35-38-1-7.5.
(b) A sexually violent predator who knowingly or intentionally works for compensation or as a volunteer:
(1) on school property;
(2) at a youth program center; or
(3) at a public park;
commits unlawful employment near children by a sexual predator, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction based on the person's failure to comply with any requirement imposed on an offender under this chapter.
As added by P.L.6-2006, SEC.3.

IC 35-42-4-10 Version b
Unlawful employment near children by a sexual predator
Note: This version of section added by P.L.140-2006, SEC.31 and P.L.173-2006, SEC.31. See also preceding version of this section added by P.L.6-2006, SEC.3.
35-42-4-10 Sec. 10. (a) As used in this section, "sexually violent predator" means a person who is a sexually violent predator under IC 35-38-1-7.5.
(b) A sexually violent predator who knowingly or intentionally works for compensation or as a volunteer:
(1) on school property;
(2) at a youth program center; or
(3) at a public park;
commits unlawful employment near children by a sexual predator, a Class D felony. However, the offense is a Class C felony if the person has a prior unrelated conviction based on the person's failure to comply with any requirement imposed on an offender under this chapter.
As added by P.L.140-2006, SEC.31 and P.L.173-2006, SEC.31.

IC 35-42-4-11
Residency restrictions for offenders against children
35-42-4-11 Sec. 11. (a) As used in this section, "offender against children" means a person required to register as a sex offender under IC 11-8-8 who has been:
(1) found to be a sexually violent predator under IC 35-38-1-7.5; or
(2) convicted of one (1) or more of the following offenses:
(A) Child molesting (IC 35-42-4-3).
(B) Child exploitation (IC 35-42-4-4(b)).
(C) Child solicitation (IC 35-42-4-6).             (D) Child seduction (IC 35-42-4-7).
(E) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age.
(F) An offense in another jurisdiction that is substantially similar to an offense described in clauses (A) through (E).
(b) As used in this section, "reside" means to spend more than two (2) nights in a residence in any thirty (30) day period.
(c) An offender against children who knowingly or intentionally:
(1) resides within one thousand (1,000) feet of:
(A) school property;
(B) a youth program center; or
(C) a public park; or
(2) establishes a residence within one (1) mile of the residence of the victim of the offender's sex offense;
commits a sex offender residency offense, a Class D felony.
As added by P.L.6-2006, SEC.8. Amended by P.L.140-2006, SEC.32 and P.L.173-2006, SEC.32.



CHAPTER 5. ROBBERY

IC 35-42-5-1
Robbery
35-42-5-1 Sec. 1. A person who knowingly or intentionally takes property from another person or from the presence of another person:
(1) by using or threatening the use of force on any person; or
(2) by putting any person in fear;
commits robbery, a Class C felony. However, the offense is a Class B felony if it is committed while armed with a deadly weapon or results in bodily injury to any person other than a defendant, and a Class A felony if it results in serious bodily injury to any person other than a defendant.
As added by Acts 1977, P.L.340, SEC.39. Amended by Acts 1982, P.L.204, SEC.34; P.L.186-1984, SEC.1.

IC 35-42-5-2
Carjacking
35-42-5-2 Sec. 2. A person who knowingly or intentionally takes a motor vehicle from another person or from the presence of another person:
(1) by using or threatening the use of force on any person; or
(2) by putting any person in fear;
commits carjacking, a Class B felony.
As added by P.L.230-1993, SEC.3.






ARTICLE 43. OFFENSES AGAINST PROPERTY

CHAPTER 1. ARSON, MISCHIEF, AND TAMPERING

IC 35-43-1-1
Arson
35-43-1-1 Sec. 1. (a) A person who, by means of fire, explosive, or destructive device, knowingly or intentionally damages:
(1) a dwelling of another person without the other person's consent;
(2) property of any person under circumstances that endanger human life;
(3) property of another person without the other person's consent if the pecuniary loss is at least five thousand dollars ($5,000); or
(4) a structure used for religious worship without the consent of the owner of the structure;
commits arson, a Class B felony. However, the offense is a Class A felony if it results in either bodily injury or serious bodily injury to any person other than a defendant.
(b) A person who commits arson for hire commits a Class B felony. However, the offense is a Class A felony if it results in bodily injury to any other person.
(c) A person who, by means of fire, explosive, or destructive device, knowingly or intentionally damages property of any person with intent to defraud commits arson, a Class C felony.
(d) A person who, by means of fire, explosive, or destructive device, knowingly or intentionally damages property of another person without the other person's consent so that the resulting pecuniary loss is at least two hundred fifty dollars ($250) but less than five thousand dollars ($5,000) commits arson, a Class D felony.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.40; Acts 1980, P.L.159, SEC.4; Acts 1981, P.L.302, SEC.1; Acts 1982, P.L.204, SEC.35; P.L.88-1999, SEC.1; P.L.123-2002, SEC.36.

IC 35-43-1-2
Criminal mischief; penalties
35-43-1-2 Sec. 2. (a) A person who:
(1) recklessly, knowingly, or intentionally damages or defaces property of another person without the other person's consent; or
(2) knowingly or intentionally causes another to suffer pecuniary loss by deception or by an expression of intention to injure another person or to damage the property or to impair the rights of another person;
commits criminal mischief, a Class B misdemeanor. However, the

offense is:
(A) a Class A misdemeanor if:
(i) the pecuniary loss is at least two hundred fifty dollars ($250) but less than two thousand five hundred dollars ($2,500);
(ii) the property damaged was a moving motor vehicle;
(iii) the property damaged contained data relating to a person required to register as a sex offender under IC 11-8-8 and the person is not a sex offender or was not required to register as a sex offender;
(iv) the property damaged was a locomotive, a railroad car, a train, or equipment of a railroad company being operated on a railroad right-of-way;
(v) the property damaged was a part of any railroad signal system, train control system, centralized dispatching system, or highway railroad grade crossing warning signal on a railroad right-of-way owned, leased, or operated by a railroad company;
(vi) the property damaged was any rail, switch, roadbed, viaduct, bridge, trestle, culvert, or embankment on a right-of-way owned, leased, or operated by a railroad company; or
(vii) the property damage or defacement was caused by paint or other markings; and
(B) a Class D felony if:
(i) the pecuniary loss is at least two thousand five hundred dollars ($2,500);
(ii) the damage causes a substantial interruption or impairment of utility service rendered to the public;
(iii) the damage is to a public record;
(iv) the property damaged contained data relating to a person required to register as a sex offender under IC 11-8-8 and the person is a sex offender or was required to register as a sex offender;
(v) the damage causes substantial interruption or impairment of work conducted in a scientific research facility;
(vi) the damage is to a law enforcement animal (as defined in IC 35-46-3-4.5); or
(vii) the damage causes substantial interruption or impairment of work conducted in a food processing facility.
(b) A person who recklessly, knowingly, or intentionally damages:
(1) a structure used for religious worship;
(2) a school or community center;
(3) the grounds:
(A) adjacent to; and
(B) owned or rented in common with;
a structure or facility identified in subdivision (1) or (2); or
(4) personal property contained in a structure or located at a

facility identified in subdivision (1) or (2);
without the consent of the owner, possessor, or occupant of the property that is damaged, commits institutional criminal mischief, a Class A misdemeanor. However, the offense is a Class D felony if the pecuniary loss is at least two hundred fifty dollars ($250) but less than two thousand five hundred dollars ($2,500), and a Class C felony if the pecuniary loss is at least two thousand five hundred dollars ($2,500).
(c) If a person is convicted of an offense under this section that involves the use of graffiti, the court may, in addition to any other penalty, order that the person's operator's license be suspended or invalidated by the bureau of motor vehicles for not more than one (1) year.
(d) The court may rescind an order for suspension or invalidation under subsection (c) and allow the person to receive a license or permit before the period of suspension or invalidation ends if the court determines that:
(1) the person has removed or painted over the graffiti or has made other suitable restitution; and
(2) the person who owns the property damaged or defaced by the criminal mischief or institutional criminal mischief is satisfied with the removal, painting, or other restitution performed by the person.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.41; P.L.326-1983, SEC.1; P.L.319-1985, SEC.1; P.L.151-1989, SEC.11; P.L.180-1991, SEC.6; P.L.94-1996, SEC.5; P.L.213-1997, SEC.1; P.L.100-1999, SEC.2; P.L.108-2002, SEC.1; P.L.116-2002, SEC.24; P.L.123-2002, SEC.37; P.L.1-2003, SEC.95; P.L.140-2006, SEC.33 and P.L.173-2006, SEC.33.

IC 35-43-1-2.1
Cemetery mischief
35-43-1-2.1 Sec. 2.1. (a) This section does not apply to the following:
(1) A person who acts in a proper and acceptable manner as authorized by IC 14-21 other than a person who disturbs the earth for an agricultural purpose under the exemption to IC 14-21 that is provided in IC 14-21-1-24.
(2) A person who acts in a proper and acceptable manner as authorized by IC 23-14.
(b) A person who recklessly, knowingly, or intentionally:
(1) damages a cemetery, a burial ground (as defined in IC 14-21-1-3), or a facility used for memorializing the dead;
(2) damages the grounds owned or rented by a cemetery or facility used for memorializing the dead; or
(3) disturbs, defaces, or damages a cemetery monument, grave marker, grave artifact, grave ornamentation, or cemetery enclosure;
commits cemetery mischief, a Class A misdemeanor. However, the offense is a Class D felony if the pecuniary loss is at least two

thousand five hundred dollars ($2,500).
As added by P.L.100-1999, SEC.3. Amended by P.L.177-2001, SEC.4.

IC 35-43-1-3
Unlawful acts relating to caves; offense
35-43-1-3 Sec. 3. (a) As used in this section:
"Cave" means any naturally occurring subterranean cavity, including a cavern, pit, pothole, sinkhole, well, grotto, and tunnel whether or not it has a natural entrance.
"Owner" means the person who holds title to or is in possession of the land on or under which a cave is located, or his lessee, or agent.
"Scientific purposes" means exploration and research conducted by persons affiliated with recognized scientific organizations with the intent to advance knowledge and with the intent to publish the results of said exploration or research in an appropriate medium.
(b) A person who knowingly and without the express consent of the cave owner:
(1) disfigures, destroys, or removes any stalagmite, stalactite, or other naturally occurring mineral deposit or formation, or archeological or paleontological artifact in a cave, for other than scientific purposes;
(2) breaks any lock, gate, fence, or other structure designed to control or prevent access to a cave;
(3) deposits trash, rubbish, chemicals, or other litter in a cave; or
(4) destroys, injures, removes, or harasses any cave-dwelling animal for other than scientific purposes;
commits a Class A misdemeanor.
As added by P.L.177-1983, SEC.2.

IC 35-43-1-4
Computer tampering
35-43-1-4 Sec. 4. (a) As used in this section:
"Computer network" and "computer system" have the meanings set forth in IC 35-43-2-3.
"Computer program" means an ordered set of instructions or statements that, when executed by a computer, causes the computer to process data.
"Data" means a representation of information, facts, knowledge, concepts, or instructions that:
(1) may take any form, including computer printouts, magnetic storage media, punched cards, or stored memory;
(2) has been prepared or is being prepared; and
(3) has been processed, is being processed, or will be processed;
in a computer system or computer network.
(b) A person who knowingly or intentionally alters or damages a computer program or data, which comprises a part of a computer system or computer network without the consent of the owner of the

computer system or computer network commits computer tampering, a Class D felony. However, the offense is a:
(1) Class C felony if the offense is committed for the purpose of terrorism; and
(2) Class B felony if the offense is committed for the purpose of terrorism and results in serious bodily injury to a person.
As added by P.L.35-1986, SEC.2. Amended by P.L.156-2001, SEC.11.



CHAPTER 2. BURGLARY AND TRESPASS

IC 35-43-2-1
Burglary
35-43-2-1 Sec. 1. A person who breaks and enters the building or structure of another person, with intent to commit a felony in it, commits burglary, a Class C felony. However, the offense is:
(1) a Class B felony if:
(A) it is committed while armed with a deadly weapon; or
(B) the building or structure is a:
(i) dwelling; or
(ii) structure used for religious worship; and
(2) a Class A felony if it results in:
(A) bodily injury; or
(B) serious bodily injury;
to any person other than a defendant.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.42; Acts 1982, P.L.204, SEC.36; P.L.88-1999, SEC.2.

IC 35-43-2-1.5
Residential entry
35-43-2-1.5 Sec. 1.5. A person who knowingly or intentionally breaks and enters the dwelling of another person commits residential entry, a Class D felony.
As added by P.L.215-1991, SEC.1.

IC 35-43-2-2
Criminal trespass
35-43-2-2 Sec. 2. (a) A person who:
(1) not having a contractual interest in the property, knowingly or intentionally enters the real property of another person after having been denied entry by the other person or that person's agent;
(2) not having a contractual interest in the property, knowingly or intentionally refuses to leave the real property of another person after having been asked to leave by the other person or that person's agent;
(3) accompanies another person in a vehicle, with knowledge that the other person knowingly or intentionally is exerting unauthorized control over the vehicle;
(4) knowingly or intentionally interferes with the possession or use of the property of another person without the person's consent;
(5) not having a contractual interest in the property, knowingly or intentionally enters the dwelling of another person without the person's consent; or
(6) knowingly or intentionally:
(A) travels by train without lawful authority or the railroad carrier's consent; and             (B) rides on the outside of a train or inside a passenger car, locomotive, or freight car, including a boxcar, flatbed, or container without lawful authority or the railroad carrier's consent;
commits criminal trespass, a Class A misdemeanor. However, the offense is a Class D felony if it is committed on a scientific research facility, on school property, or on a school bus or the person has a prior unrelated conviction for an offense under this section concerning the same property.
(b) A person has been denied entry under subdivision (a)(1) of this section when the person has been denied entry by means of:
(1) personal communication, oral or written; or
(2) posting or exhibiting a notice at the main entrance in a manner that is either prescribed by law or likely to come to the attention of the public.
(c) Subsections (a) and (b) do not apply to the following:
(1) A passenger on a train.
(2) An employee of a railroad carrier while engaged in the performance of official duties.
(3) A law enforcement officer, firefighter, or emergency response personnel while engaged in the performance of official duties.
(4) A person going on railroad property in an emergency to rescue a person or animal from harm's way or to remove an object that the person reasonably believes poses an imminent threat to life or limb.
(5) A person on the station grounds or in the depot of a railroad carrier:
(A) as a passenger; or
(B) for the purpose of transacting lawful business.
(6) A:
(A) person; or
(B) person's:
(i) family member;
(ii) invitee;
(iii) employee;
(iv) agent; or
(v) independent contractor;
going on a railroad's right-of-way for the purpose of crossing at a private crossing site approved by the railroad carrier to obtain access to land that the person owns, leases, or operates.
(7) A person having written permission from the railroad carrier to go on specified railroad property.
(8) A representative of the Indiana department of transportation while engaged in the performance of official duties.
(9) A representative of the federal Railroad Administration while engaged in the performance of official duties.
(10) A representative of the National Transportation Safety Board while engaged in the performance of official duties.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977,

P.L.340, SEC.43; P.L.151-1989, SEC.12; P.L.242-1993, SEC.2; P.L.164-1993, SEC.11; P.L.1-1994, SEC.168; P.L.259-1999, SEC.3.

IC 35-43-2-3
Computer trespass
35-43-2-3 Sec. 3. (a) As used in this section:
"Access" means to:
(1) approach;
(2) instruct;
(3) communicate with;
(4) store data in;
(5) retrieve data from; or
(6) make use of resources of;
a computer, computer system, or computer network.
"Computer network" means the interconnection of communication lines or wireless telecommunications with a computer or wireless telecommunication device through:
(1) remote terminals;
(2) a complex consisting of two (2) or more interconnected computers; or
(3) a worldwide collection of interconnected networks operating as the Internet.
"Computer system" means a set of related computer equipment, software, or hardware.
(b) A person who knowingly or intentionally accesses:
(1) a computer system;
(2) a computer network; or
(3) any part of a computer system or computer network;
without the consent of the owner of the computer system or computer network, or the consent of the owner's licensee, commits computer trespass, a Class A misdemeanor.
As added by P.L.35-1986, SEC.3. Amended by P.L.29-2001, SEC.1.



CHAPTER 3. REPEALED



CHAPTER 4. THEFT, CONVERSION, AND RECEIVING STOLEN PROPERTY

IC 35-43-4-1
Definitions
35-43-4-1 Sec. 1. (a) As used in this chapter, "exert control over property" means to obtain, take, carry, drive, lead away, conceal, abandon, sell, convey, encumber, or possess property, or to secure, transfer, or extend a right to property.
(b) Under this chapter, a person's control over property of another person is "unauthorized" if it is exerted:
(1) without the other person's consent;
(2) in a manner or to an extent other than that to which the other person has consented;
(3) by transferring or encumbering other property while failing to disclose a lien, adverse claim, or other legal impediment to the enjoyment of that other property;
(4) by creating or confirming a false impression in the other person;
(5) by failing to correct a false impression that the person knows is influencing the other person, if the person stands in a relationship of special trust to the other person;
(6) by promising performance that the person knows will not be performed;
(7) by expressing an intention to damage the property or impair the rights of any other person; or
(8) by transferring or reproducing:
(A) recorded sounds; or
(B) a live performance;
without consent of the owner of the master recording or the live performance, with intent to distribute the reproductions for a profit.
(c) As used in this chapter, "receiving" means acquiring possession or control of or title to property, or lending on the security of property.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.44; Acts 1979, P.L.300, SEC.1; P.L.180-1991, SEC.7.

IC 35-43-4-2
Theft; receiving stolen property
35-43-4-2 Sec. 2. (a) A person who knowingly or intentionally exerts unauthorized control over property of another person, with intent to deprive the other person of any part of its value or use, commits theft, a Class D felony. However, the offense is a Class C felony if the fair market value of the property is at least one hundred thousand dollars ($100,000).
(b) A person who knowingly or intentionally receives, retains, or disposes of the property of another person that has been the subject of theft commits receiving stolen property, a Class D felony. However, the offense is a Class C felony if the fair market value of the property is at least one hundred thousand dollars ($100,000). As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.45; Acts 1979, P.L.300, SEC.2; P.L.320-1985, SEC.1.

IC 35-43-4-2.3
Dealing in altered property
35-43-4-2.3 Sec. 2.3. (a) As used in this section, "dealer" means a person who buys or sells, or offers to buy or sell, personal property. The term does not include the original retailer of personal property.
(b) A dealer who recklessly, knowingly, or intentionally buys or sells personal property in which the identification number or manufacturer's serial number has been removed, altered, obliterated, or defaced commits dealing in altered property, a Class A misdemeanor. However the offense is a Class D felony if the dealer has a prior conviction of an offense under this chapter or if the fair market value of the property is at least one thousand dollars ($1,000).
As added by P.L.294-1989, SEC.2.

IC 35-43-4-2.5
Auto theft; receiving stolen auto parts
35-43-4-2.5 Sec. 2.5. (a) As used in this section, "motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
(b) A person who knowingly or intentionally exerts unauthorized control over the motor vehicle of another person, with intent to deprive the owner of:
(1) the vehicle's value or use; or
(2) a component part (as defined in IC 9-13-2-34) of the vehicle;
commits auto theft, a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection or subsection (c).
(c) A person who knowingly or intentionally receives, retains, or disposes of a motor vehicle or any part of a motor vehicle of another person that has been the subject of theft commits receiving stolen auto parts, a Class D felony. However, the offense is a Class C felony if the person has a prior conviction of an offense under this subsection or subsection (b).
As added by P.L.321-1985, SEC.1. Amended by P.L.136-1987, SEC.6; P.L.2-1991, SEC.106.

IC 35-43-4-2.7
Unlawful entry of motor vehicle; defense; rebuttable presumption
35-43-4-2.7 Sec. 2.7. (a) This section does not apply to the following:
(1) A public safety officer (as defined in IC 35-47-4.5-3) or state police motor carrier inspector acting within the scope of the officer's or inspector's duties.
(2) A motor vehicle that must be moved because the motor vehicle is abandoned, inoperable, or improperly parked.
(3) An employee or agent of an entity that possesses a valid lien

on a motor vehicle who is expressly authorized by the lienholder to repossess the motor vehicle based upon the failure of the owner or lessee of the motor vehicle to abide by the terms and conditions of the loan or lease agreement.
(b) As used in this section, "authorized operator" means a person who is authorized to operate a motor vehicle by an owner or a lessee of the motor vehicle.
(c) As used in this section, "motor vehicle" has the meaning set forth in IC 9-13-2-105(a).
(d) A person who:
(1) enters a motor vehicle knowing that the person does not have the permission of an owner, a lessee, or an authorized operator of the motor vehicle to enter the motor vehicle; and
(2) does not have a contractual interest in the motor vehicle;
commits unauthorized entry of a motor vehicle, a Class B misdemeanor.
(e) The offense under subsection (d) is:
(1) a Class A misdemeanor if the motor vehicle has visible steering column damage or ignition switch alteration as a result of an act described in subsection (d)(1); or
(2) a Class D felony if a person occupies the motor vehicle while the motor vehicle is used to further the commission of a crime, if the person knew or should have known that a person intended to use the motor vehicle in the commission of a crime.
(f) It is a defense to a prosecution under this section that the accused person reasonably believed that the person's entry into the vehicle was necessary to prevent bodily injury or property damage.
(g) There is a rebuttable presumption that the person did not have the permission of an owner, a lessee, or an authorized operator of the motor vehicle to enter the motor vehicle if the motor vehicle has visible steering column damage or ignition switch alteration.
As added by P.L.143-2005, SEC.1.

IC 35-43-4-3
Conversion
35-43-4-3 Sec. 3. (a) A person who knowingly or intentionally exerts unauthorized control over property of another person commits criminal conversion, a Class A misdemeanor.
(b) The offense under subsection (a) is a Class D felony if committed by a person who exerts unauthorized control over the motor vehicle of another person with the intent to use the motor vehicle to assist the person in the commission of a crime.
(c) The offense under subsection (a) is a Class C felony if:
(1) committed by a person who exerts unauthorized control over the motor vehicle of another person; and
(2) the person uses the motor vehicle to assist the person in the commission of a felony.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.46; P.L.143-2005, SEC.2.
IC 35-43-4-3.5
Failure to return or pay for articles borrowed from library, gallery, museum, collection, or exhibition
35-43-4-3.5 Sec. 3.5. (a) If a person:
(1) borrows any article which belongs to or is in the care of any library, gallery, museum, collection, or exhibition;
(2) borrows the article under an agreement to return the article within a specified period of time; and
(3) fails to return the article within that specified period of time;
then the lender shall comply with subsection (b).
(b) If a person commits those acts specified in subsection (a), the lender shall:
(1) send written notification of the violation of the agreement to the borrower;
(2) attach a copy of this section to the notice;
(3) include in the notice a request for return of the article within fifteen (15) days of receipt of the notice; and
(4) mail the notice to the last known address of the borrower or deliver it to the borrower in person.
The lender shall send the notice required by this subsection by certified or registered mail, return receipt requested.
(c) If the borrower willfully or knowingly fails to return the article, or reimburse the lender for the value of the article, within thirty (30) days of receipt of the notice required in subsection (b), he commits a Class C infraction.
(d) A person who commits an offense under this section may not be charged with an offense under section 2 or 3 of this chapter for the same act.
As added by Acts 1980, P.L.206, SEC.1.

IC 35-43-4-4
Evidence
35-43-4-4 Sec. 4. (a) The price tag or price marking on property displayed or offered for sale constitutes prima facie evidence of the value and ownership of the property.
(b) Evidence that a person:
(1) altered, substituted, or transferred a universal product code (UPC) or another product identification code, label, price tag, or price marking on property displayed or offered for sale or hire; or
(2) transferred property displayed or offered for sale or hire from the package, bag, or container in or on which the property was displayed or offered to another package, bag, or container;
constitutes prima facie evidence of intent to deprive the owner of the property of a part of its value and that the person exerted unauthorized control over the property.
(c) Evidence that a person:
(1) concealed property displayed or offered for sale or hire; and
(2) removed the property from any place within the business premises at which it was displayed or offered to a point beyond

that at which payment should be made;
constitutes prima facie evidence of intent to deprive the owner of the property of a part of its value and that the person exerted unauthorized control over the property.
(d) Except as provided in subsection (e) of this section, evidence of failure to perform as promised, by itself, does not constitute evidence that the promisor knew that the promise would not be performed.
(e) Except as provided in section 5(b) of this chapter, a person who has insufficient funds in or no account with a drawee credit institution and who makes, draws, or utters a check, draft, or order for payment on the credit institution may be inferred:
(1) to have known that the credit institution would refuse payment upon presentment in the usual course of business; and
(2) to have intended to deprive the owner of any property acquired by making, drawing, or uttering the check, draft, or order for payment of a part of the value of that property.
(f) Evidence that a person, after renting or leasing any property under a written agreement providing for the return of the property to a particular place at a particular time, failed to return the property to the place within seventy-two (72) hours after the agreed time constitutes prima facie evidence that he exerted unauthorized control over the property.
(g) A judge may find that a photograph of property over which a person is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully is competent evidence, if the photograph:
(1) will serve the purpose of demonstrating the nature of the property; and
(2) is otherwise admissible into evidence under all other rules of law governing the admissibility of photographs into evidence.
The fact that it is impractical to introduce into evidence the actual property for any reason, including its size, weight, or unavailability, need not be established for a judge to find a photograph of that property to be competent evidence. If a photograph is found to be competent evidence under this subsection, it is admissible into evidence in place of the property and to the same extent as the property itself.
(h) A law enforcement agency that is holding as evidence property over which a person is alleged to have exerted unauthorized control or to have otherwise obtained unlawfully, may return that property to its owner if:
(1) the property has been photographed in a manner that will serve the purpose of demonstrating the nature of the property, and if these photographs are filed with or retained by the law enforcement agency in place of the property;
(2) receipt for the property is obtained from the owner upon delivery by the law enforcement agency;
(3) the prosecuting attorney who is prosecuting a case that

involves the property has not requested the law enforcement agency to decline requests for return of the property to its owner; and
(4) the property may be lawfully possessed by the owner.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.47; Acts 1980, P.L.200, SEC.2; P.L.322-1985, SEC.1; P.L.84-2001, SEC.1.

IC 35-43-4-5
Defenses
35-43-4-5 Sec. 5. (a) An owner in possession of encumbered property does not commit a crime under this chapter, as against a person having only a security interest in the property, by removing or otherwise dealing with the property contrary to the terms of the security agreement, even if title is in the credit institution under a mortgage, conditional sales contract, or bailment lease.
(b) It is a defense under this chapter if a maker or drawer:
(1) who has an account in a credit institution but does not have sufficient funds in that account; and
(2) who makes, draws, or utters a check, draft, or order for payment on the credit institution;
pays the credit institution the amount due, together with protest fees, within ten (10) days after receiving notice that the check, draft, or order has not been paid by the credit institution. Notice sent to either (i) the address printed or written on the check, draft, or order or (ii) the address given in writing to the recipient at the time the check, draft, or order was issued or delivered constitutes notice that the check, draft, or order has not been paid by the credit institution.
(c) A person who transfers or reproduces recorded sounds in connection with a broadcast or telecast, or for archival purposes, does not commit a crime under this chapter, even if he does not have the consent of the owner of the master recording.
(d) A person who receives, retains, or disposes of personal property that has been the subject of theft with the purpose of restoring it to the owner, does not commit a crime under this chapter.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.48; Acts 1979, P.L.300, SEC.3; P.L.323-1985, SEC.1.

IC 35-43-4-6
Unauthorized control over property of benefit provider; prima facie evidence
35-43-4-6 Sec. 6. (a) As used in this section:
"Benefit" includes any accident, sickness, or other health care or reimbursement therefor to which a person is entitled.
"Benefit identification card" means a writing that identifies a person, his spouse, or his dependent as being entitled to a benefit.
"Benefit provider" includes an employer, insurer, or health care provider who has agreed to provide or has provided a benefit to a person who has a benefit identification card.
(b) Evidence that a person:         (1) permitted a person who was not entitled to a benefit to use his benefit identification card to obtain a benefit; or
(2) uses his benefit identification card to obtain a benefit for a person who was not entitled to the benefit;
constitutes prima facie evidence that such person exerted unauthorized control over property of the benefit provider.
As added by P.L.327-1983, SEC.1.

IC 35-43-4-7
Vending machine vandalism
35-43-4-7 Sec. 7. (a) As used in this section, "vending machine" means a mechanical or an electronic device or a receptacle designed:
(1) to receive a coin, bill, or token made for that purpose; and
(2) to automatically dispense goods, wares, merchandise, or other property in return for the insertion or deposit of a coin, bill, or token.
(b) A person who knowingly or intentionally:
(1) damages a vending machine; or
(2) removes goods, wares, merchandise, or other property from a vending machine without:
(A) inserting or depositing a coin, bill, or token made for that purpose; or
(B) the consent of the owner or operator of the vending machine;
commits vending machine vandalism, a Class B misdemeanor. However, the offense is a Class A misdemeanor if the amount of the damage or the value of the goods, wares, merchandise, or other property removed from the vending machine is at least two hundred fifty dollars ($250).
As added by P.L.299-1995, SEC.1.

IC 35-43-4-8
Suspension of driving privileges for fuel theft
35-43-4-8 Sec. 8. (a) A conviction for an offense under section 2 of this chapter or section 3 of this chapter that involves exerting unauthorized control over gasoline or motor vehicle fuel:
(1) by operation of a motor vehicle to leave the premises of an establishment at which gasoline or motor vehicle fuel is offered for sale after the gasoline or motor vehicle fuel has been dispensed into the fuel tank of the motor vehicle; and
(2) without payment or authorization of payment by a credit card, debit card, charge card, or similar method of payment;
shall result in the suspension of the driving privileges of the person.
(b) The court imposing sentence for a violation under subsection (a) shall issue an order to the bureau of motor vehicles:
(1) stating that the person has been convicted of an offense under section 2 of this chapter or section 3 of this chapter involving the unauthorized taking of gasoline or motor vehicle fuel; and
(2) ordering the suspension of the person's driving privileges

under IC 9-25-6-21.
The suspension of a person's driving privileges under this section is in addition to other penalties prescribed by IC 35-50-3-2 for a Class A misdemeanor or by IC 35-50-2-7 for a Class D felony.
As added by P.L.117-2001, SEC.6.



CHAPTER 5. FORGERY, FRAUD, AND OTHER DECEPTIONS

IC 35-43-5-1
Definitions
35-43-5-1 Sec. 1. (a) The definitions set forth in this section apply throughout this chapter.
(b) "Claim statement" means an insurance policy, a document, or a statement made in support of or in opposition to a claim for payment or other benefit under an insurance policy, or other evidence of expense, injury, or loss. The term includes statements made orally, in writing, or electronically, including the following:
(1) An account.
(2) A bill for services.
(3) A bill of lading.
(4) A claim.
(5) A diagnosis.
(6) An estimate of property damages.
(7) A hospital record.
(8) An invoice.
(9) A notice.
(10) A proof of loss.
(11) A receipt for payment.
(12) A physician's records.
(13) A prescription.
(14) A statement.
(15) A test result.
(16) X-rays.
(c) "Coin machine" means a coin box, vending machine, or other mechanical or electronic device or receptacle designed:
(1) to receive a coin, bill, or token made for that purpose; and
(2) in return for the insertion or deposit of a coin, bill, or token automatically:
(A) to offer, provide, or assist in providing; or
(B) to permit the acquisition of;
some property.
(d) "Credit card" means an instrument or device (whether known as a credit card or charge plate, or by any other name) issued by an issuer for use by or on behalf of the credit card holder in obtaining property.
(e) "Credit card holder" means the person to whom or for whose benefit the credit card is issued by an issuer.
(f) "Customer" means a person who receives or has contracted for a utility service.
(g) "Drug or alcohol screening test" means a test that:
(1) is used to determine the presence or use of alcohol, a controlled substance, or a drug in a person's bodily substance; and
(2) is administered in the course of monitoring a person who is:
(A) incarcerated in a prison or jail;             (B) placed in a community corrections program;
(C) on probation or parole;
(D) participating in a court ordered alcohol or drug treatment program; or
(E) on court ordered pretrial release.
(h) "Entrusted" means held in a fiduciary capacity or placed in charge of a person engaged in the business of transporting, storing, lending on, or otherwise holding property of others.
(i) "Identifying information" means information that identifies an individual, including an individual's:
(1) name, address, date of birth, place of employment, employer identification number, mother's maiden name, Social Security number, or any identification number issued by a governmental entity;
(2) unique biometric data, including the individual's fingerprint, voice print, or retina or iris image;
(3) unique electronic identification number, address, or routing code;
(4) telecommunication identifying information; or
(5) telecommunication access device, including a card, a plate, a code, a telephone number, an account number, a personal identification number, an electronic serial number, a mobile identification number, or another telecommunications service or device or means of account access that may be used to:
(A) obtain money, goods, services, or any other thing of value; or
(B) initiate a transfer of funds.
(j) "Insurance policy" includes the following:
(1) An insurance policy.
(2) A contract with a health maintenance organization (as defined in IC 27-13-1-19) or a limited service health maintenance organization (as defined in IC 27-13-1-27).
(3) A written agreement entered into under IC 27-1-25.
(k) "Insurer" has the meaning set forth in IC 27-1-2-3(x). The term also includes the following:
(1) A reinsurer.
(2) A purported insurer or reinsurer.
(3) A broker.
(4) An agent of an insurer, a reinsurer, a purported insurer or reinsurer, or a broker.
(5) A health maintenance organization.
(6) A limited service health maintenance organization.
(l) "Manufacturer" means a person who manufactures a recording. The term does not include a person who manufactures a medium upon which sounds or visual images can be recorded or stored.
(m) "Make" means to draw, prepare, complete, counterfeit, copy or otherwise reproduce, or alter any written instrument in whole or in part.
(n) "Metering device" means a mechanism or system used by a utility to measure or record the quantity of services received by a

customer.
(o) "Public relief or assistance" means any payment made, service rendered, hospitalization provided, or other benefit extended to a person by a governmental entity from public funds and includes township assistance, food stamps, direct relief, unemployment compensation, and any other form of support or aid.
(p) "Recording" means a tangible medium upon which sounds or visual images are recorded or stored. The term includes the following:
(1) An original:
(A) phonograph record;
(B) compact disc;
(C) wire;
(D) tape;
(E) audio cassette;
(F) video cassette; or
(G) film.
(2) Any other medium on which sounds or visual images are or can be recorded or otherwise stored.
(3) A copy or reproduction of an item in subdivision (1) or (2) that duplicates an original recording in whole or in part.
(q) "Slug" means an article or object that is capable of being deposited in a coin machine as an improper substitute for a genuine coin, bill, or token.
(r) "Utility" means a person who owns or operates, for public use, any plant, equipment, property, franchise, or license for the production, storage, transmission, sale, or delivery of electricity, water, steam, telecommunications, information, or gas.
(s) "Written instrument" means a paper, a document, or other instrument containing written matter and includes money, coins, tokens, stamps, seals, credit cards, badges, trademarks, medals, retail sales receipts, labels or markings (including a universal product code (UPC) or another product identification code), or other objects or symbols of value, right, privilege, or identification.
As added by Acts 1976, P.L.148, SEC.3. Amended by Acts 1977, P.L.340, SEC.49; P.L.321-1983, SEC.4; P.L.182-1984, SEC.3; P.L.180-1991, SEC.8; P.L.216-1991, SEC.1; P.L.193-1991, SEC.2; P.L.247-1993, SEC.1; P.L.150-1994, SEC.2; P.L.2-1995, SEC.127; P.L.84-2001, SEC.2; P.L.180-2001, SEC.1; P.L.22-2003, SEC.1; P.L.160-2003, SEC.27; P.L.73-2005, SEC.170; P.L.171-2005, SEC.1; P.L.181-2005, SEC.5.



CHAPTER 6. HOME IMPROVEMENT FRAUD

IC 35-43-6-1
Application of chapter
35-43-6-1 Sec. 1. This chapter applies only to residential property, which means real property used in whole or in part as a dwelling by a consumer and includes all fixtures to, structures on, and improvements to the real property.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-2
"Consumer" defined
35-43-6-2 Sec. 2. As used in the chapter, "consumer" means an individual who owns, leases, or rents the residential property that is the subject of a home improvement contract.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-3
"Home improvement" defined
35-43-6-3 Sec. 3. As used in this chapter, "home improvement" means any alteration, repair, or other modification of residential property. However, this chapter does not apply to the original construction of a dwelling.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-4
"Home improvement contract" defined
35-43-6-4 Sec. 4. As used in this chapter, "home improvement contract" means an oral or written agreement between a home improvement supplier and a consumer to make a home improvement and for which the contract price exceeds one hundred fifty dollars ($150). Multiple contracts entered into by a home improvement supplier with a consumer are considered a home improvement contract for the purposes of this chapter if the multiple contracts arise from the same transaction.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-5
"Home improvement contract price" defined
35-43-6-5 Sec. 5. As used in this chapter, "home improvement contract price" means the amount actually charged for the services, materials, and work to be performed under the home improvement contract but does not include financing costs, loan consolidation amounts, taxes, and governmental fees paid by or on behalf of the consumer, amounts returned to or on behalf of the consumer, or similar costs not related to the home improvement.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-6 "Home improvement supplier" defined
35-43-6-6 Sec. 6. As used in this chapter, "home improvement supplier" means a person who engages in or solicits home improvement contracts whether or not the person deals directly with the consumer.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-7
"Person" defined
35-43-6-7 Sec. 7. As used in this chapter, "person" means an individual, corporation, business trust, estate, trust, partnership, association, cooperative, or any other legal entity.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-8
Unconscionable contract
35-43-6-8 Sec. 8. For the purposes of this chapter, a home improvement contract is unconscionable if an unreasonable difference exists between the fair market value of the services, materials, and work performed or to be performed and the home improvement contract price.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-9
Prima facie unconscionability
35-43-6-9 Sec. 9. For the purposes of this chapter, a home improvement contract price in excess of four (4) times greater than the fair market value of the services, materials, or work performed or to be performed is prima facie evidence of an unconscionable home improvement contract.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-10
Fair market value of improvement
35-43-6-10 Sec. 10. For the purposes of this chapter, the fair market value of a home improvement is that amount which in commercial judgment or under usage of trade would be reasonable for services, materials, and work of similar quality and workmanship.
As added by P.L.251-1987, SEC.4.

IC 35-43-6-11
Determination of fair market value
35-43-6-11 Sec. 11. For the purposes of this chapter, fair market value shall be determined as of the time either the home improvement contract was formed or at the time any of the work commenced under the home improvement contract, whichever is earlier. However, if such evidence is not readily available, the fair market value prevailing within any reasonable time before or after the time described, which in commercial judgment or under usage of trade would serve as a reasonable substitute, may be used. As added by P.L.251-1987, SEC.4.

IC 35-43-6-12
Home improvement fraud; offense
35-43-6-12 Sec. 12. (a) A home improvement supplier who enters into a home improvement contract and knowingly:
(1) misrepresents a material fact relating to:
(A) the terms of the home improvement contract; or
(B) a preexisting or existing condition of any part of the property involved, including a misrepresentation concerning the threat of:
(i) fire; or
(ii) structural damage;
if the property is not repaired;
(2) creates or confirms a consumer's impression that is false and that the home improvement supplier does not believe to be true;
(3) promises performance that the home improvement supplier does not intend to perform or knows will not be performed;
(4) uses or employs any deception, false pretense, or false promise to cause a consumer to enter into a home improvement contract;
(5) enters into an unconscionable home improvement contract with a home improvement contract price of four thousand dollars ($4,000) or more, but less than seven thousand dollars ($7,000);
(6) misrepresents or conceals the home improvement supplier's:
(A) real name;
(B) business name;
(C) physical or mailing business address; or
(D) telephone number;
(7) upon request by the consumer, fails to provide the consumer with any copy of a written warranty or guarantee that states:
(A) the length of the warranty or guarantee;
(B) the home improvement that is covered by the warranty or guarantee; or
(C) how the consumer could make a claim for a repair under the warranty or guarantee;
(8) uses a product in a home improvement that has been diluted, modified, or altered in a manner that would void the manufacturer's warranty of the product without disclosing to the consumer the reasons for the dilution, modification, or alteration and that the manufacturer's warranty may be compromised; or
(9) falsely claims to a consumer that the home improvement supplier:
(A) was referred to the consumer by a contractor who previously worked for the consumer;
(B) is licensed, certified, or insured; or
(C) has obtained all necessary permits or licenses before starting a home improvement; commits home improvement fraud, a Class B misdemeanor, except as provided in section 13 of this chapter.
(b) A home improvement supplier who, with the intent to enter into a home improvement contract, knowingly:
(1) damages the property of a consumer;
(2) does work on the property of a consumer without the consumer's prior authorization;
(3) misrepresents that the supplier or another person is an employee or agent of the federal government, the state, a political subdivision of the state, or any other governmental agency or entity; or
(4) misrepresents that the supplier or another person is an employee or agent of any public or private utility;
commits a Class A misdemeanor, except as provided in section 13(b) of this chapter.
As added by P.L.251-1987, SEC.4. Amended by P.L.81-2006, SEC.1.

IC 35-43-6-13
Enhanced offenses
35-43-6-13 Sec. 13. (a) The offense in section 12(a) of this chapter is a Class A misdemeanor:
(1) when the home improvement contract price is one thousand dollars ($1,000) or more;
(2) for the second or subsequent offense under this chapter or in another jurisdiction for an offense that is substantially similar to another offense described in this chapter;
(3) if two (2) or more home improvement contracts exceed an aggregate amount of one thousand dollars ($1,000) and are entered into with the same consumer by one (1) or more suppliers as part of or in furtherance of a common fraudulent scheme, design, or intention; or
(4) if, in a violation of section 12(a)(5) of this chapter, the home improvement contract price is at least seven thousand dollars ($7,000), but less than ten thousand dollars ($10,000).
(b) The offense in section 12 of this chapter is a Class D felony:
(1) if, in a violation of section 12(a)(5) of this chapter, the home improvement contract price is more than ten thousand dollars ($10,000);
(2) if, in a violation of:
(A) section 12(a)(1) through 12(a)(5); or
(B) section 12(a)(7) through 12(a)(9);
of this chapter, the consumer is at least sixty (60) years of age and the home improvement contract price is ten thousand dollars ($10,000) or less;
(3) if, in a violation of section 12(b) of this chapter, the consumer is at least sixty (60) years of age; or
(4) if the home improvement supplier violates more than one (1) subdivision of section 12(a) of this chapter.
(c) The offense in section 12(a) of this chapter is a Class C felony:
(1) if, in a violation of:             (A) section 12(a)(1) through 12(a)(5); or
(B) section 12(a)(7) through 12(a)(10);
of this chapter, the consumer is at least sixty (60) years of age and the home improvement contract price is more than ten thousand dollars ($10,000); or
(2) if, in a violation of:
(A) section 12(a)(1) through 12(a)(4); or
(B) section 12(a)(7) through 12(a)(9);
of this chapter, the consumer is at least sixty (60) years of age, and two (2) or more home improvement contracts exceed an aggregate amount of one thousand dollars ($1,000) and are entered into with the same consumer by one (1) or more suppliers as part of or in furtherance of a common fraudulent scheme, design, or intention.
As added by P.L.251-1987, SEC.4. Amended by P.L.81-2006, SEC.2.

IC 35-43-6-14
Defense
35-43-6-14 Sec. 14. For the purposes of section 13 of this chapter, it is not a defense to home improvement fraud committed against a consumer who is at least sixty (60) years of age that the supplier reasonably believed the consumer to be an individual less than sixty (60) years of age.
As added by P.L.251-1987, SEC.4.



CHAPTER 7. IMPAIRMENT OF IDENTIFICATION

IC 35-43-7-1
"Consent of the original manufacturer" defined
35-43-7-1 Sec. 1. As used in this chapter, "consent of the original manufacturer" includes consent:
(1) directly from the original manufacturer;
(2) from an appointed direct representative of the original manufacturer; or
(3) from a person operating under specific authorization of the original manufacturer.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-2
"Identification number" defined
35-43-7-2 Sec. 2. As used in this chapter, "identification number" means a number, letter, or number and letter assigned to a product by the manufacturer of the product for the purpose of identifying the item.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-3
"Product" defined
35-43-7-3 Sec. 3. As used in this chapter, "product" means the following items:
(1) Radio.
(2) Piano.
(3) Phonograph.
(4) Sewing machine.
(5) Washing machine.
(6) Typewriter.
(7) Adding machine.
(8) Comptometer.
(9) Bicycle.
(10) Safe.
(11) Vacuum cleaner.
(12) Dictaphone.
(13) Watch.
(14) Watch movement.
(15) Watch case.
(16) Any mechanical or electrical device, appliance, contrivance, material, piece of apparatus, or equipment not described in subdivisions (1) through (15).
(17) Integrated chip or panel.
(18) Printed circuit.
(19) Any other part of a computer.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-4 Impairment of identification
35-43-7-4 Sec. 4. A person who intentionally or knowingly conceals, alters, damages, or removes an identification number of a product with the intent to conceal the identity of the product and without the consent of the original manufacturer of the product commits impairment of identification, a Class A misdemeanor.
As added by P.L.294-1989, SEC.3.

IC 35-43-7-5
Receiving unidentified property
35-43-7-5 Sec. 5. A person who intentionally or knowingly receives or possesses a product on which the identification number of the product has been concealed, altered, damaged, or removed with the intent to conceal the identity of the product and without the consent of the original manufacturer of the product commits receiving unidentified property, a Class A misdemeanor.
As added by P.L.294-1989, SEC.3.



CHAPTER 8. TIMBER SPIKING

IC 35-43-8-1
"Timber" defined
35-43-8-1 Sec. 1. As used in this chapter, "timber" includes standing or felled trees and logs that can be used for any of the following:
(1) Sawing or processing into lumber for building or structural purposes.
(2) Posts, poles, bolts, pulpwood, or cordwood.
(3) The manufacture of wood products.
As added by P.L.139-1992, SEC.1.

IC 35-43-8-2
Criminal offense; punishment
35-43-8-2 Sec. 2. A person who recklessly, knowingly, or intentionally, without claim or right or consent of the owner, drives, places, or fastens in timber a device of metal, ceramic, or other substance sufficiently hard to damage equipment used in the processing of timber into wood products, with the intent to hinder the felling, logging, or processing of timber, is guilty of a crime and may be sentenced under this chapter.
As added by P.L.139-1992, SEC.1.

IC 35-43-8-3
Penalties; attorney's fees and restitution
35-43-8-3 Sec. 3. (a) A person who violates section 2 of this chapter commits a Class C felony if the violation causes bodily injury to another person.
(b) A person who violates section 2 of this chapter commits a Class D felony if the violation does not cause bodily injury to another person.
(c) In addition to a penalty imposed under subsection (a) or (b), the court may order a person convicted of violating section 2 of this chapter to pay attorney's fees and restitution to the owner of property damaged because of the action of the person.
As added by P.L.139-1992, SEC.1.

IC 35-43-8-4
Infractions
35-43-8-4 Sec. 4. A person commits a Class A infraction who:
(1) possesses a device of metal, ceramic, or other substance commonly used to damage saws, wood processing, manufacturing, or transportation equipment with the intent to use the device to hinder the logging or the processing of timber; or
(2) possesses a chemical or biological substance, mechanical equipment, or a tool with the intent to use the substance, equipment, or tool or permit the use of the substance,

equipment, or tool to damage timber processing, manufacturing, or transportation equipment.
As added by P.L.139-1992, SEC.1.



CHAPTER 9. CONVERSION OR MISAPPROPRIATION OF TITLE INSURANCE ESCROW FUNDS

IC 35-43-9-1
"Party" defined
35-43-9-1 Sec. 1. As used in this chapter, "party" means an individual who is:
(1) buying;
(2) selling; or
(3) refinancing;
a dwelling in a residential real property transaction.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-2
"Person" defined
35-43-9-2 Sec. 2. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, a firm, an association, or another organization.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-3
"Residential real property transaction" defined
35-43-9-3 Sec. 3. As used in this chapter, "residential real property transaction" means the purchase, sale, or refinancing of a dwelling that has been or will be the residence of a party in the purchase, sale, or refinancing.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-4
"Title insurance agent" defined
35-43-9-4 Sec. 4. As used in this chapter, "title insurance agent" means a person who holds a limited lines producer's license issued under IC 27-1-15.6-18(4) and disburses funds from a title insurance escrow account to a party in connection with a residential real property transaction.
As added by P.L.300-1995, SEC.2. Amended by P.L.132-2001, SEC.25; P.L.178-2003, SEC.97.

IC 35-43-9-5
"Title insurance escrow account" defined
35-43-9-5 Sec. 5. As used in this chapter, "title insurance escrow account" means an account in which written instruments, money, or other items are deposited and held in escrow or trust for disbursement to a party in connection with a residential real property transaction upon the performance of a specified condition or the happening of a certain event.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-6 "Title insurer" defined
35-43-9-6 Sec. 6. As used in this chapter, "title insurer" means a person holding a valid certificate of authority issued under IC 27-7-3-6.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-7
Violations
35-43-9-7 Sec. 7. (a) An officer, a director, or an employee of a title insurer, an individual associated with the title insurer as an independent contractor, or a title insurance agent who knowingly or intentionally:
(1) converts or misappropriates money received or held in a title insurance escrow account; or
(2) receives or conspires to receive money described in subdivision (1);
commits a Class D felony, except as provided in subsection (b).
(b) The offense is:
(1) a Class C felony if the amount of money:
(A) converted, misappropriated, or received; or
(B) for which there is a conspiracy;
is more than ten thousand dollars ($10,000) but less than one hundred thousand dollars ($100,000); and
(2) a Class B felony if the amount of money:
(A) converted, misappropriated, or received; or
(B) for which there is a conspiracy;
is at least one hundred thousand dollars ($100,000).
As added by P.L.300-1995, SEC.2.

IC 35-43-9-8
Notice of conviction
35-43-9-8 Sec. 8. The court shall direct the clerk of court to notify the Indiana department of insurance about a conviction of an offense under section 7 of this chapter.
As added by P.L.300-1995, SEC.2.

IC 35-43-9-9
Restitution
35-43-9-9 Sec. 9. In addition to any sentence or fine imposed for a conviction of an offense in section 7 of this chapter, the court shall order the person convicted to make restitution to the victim of the crime pursuant to IC 35-50-5-3.
As added by P.L.300-1995, SEC.2.



CHAPTER 10. LEGEND DRUG DECEPTION

IC 35-43-10-1
Definitions
35-43-10-1 Sec. 1. The definitions in IC 25-26-14 apply throughout this chapter.
As added by P.L.212-2005, SEC.76.

IC 35-43-10-2
Application of chapter
35-43-10-2 Sec. 2. Except as provided by federal law or regulation, this chapter does not apply to a pharmaceutical manufacturer that is approved by the federal Food and Drug Administration.
As added by P.L.212-2005, SEC.76.

IC 35-43-10-3
Legend drug deception; penalty
35-43-10-3 Sec. 3. A person who knowingly or intentionally:
(1) possesses a contraband legend drug;
(2) sells, delivers, or possesses with intent to sell or deliver a contraband legend drug;
(3) forges, counterfeits, or falsely creates a label for a legend drug or falsely represents a factual matter contained on a label of a legend drug; or
(4) manufactures, purchases, sells, delivers, brings into Indiana, or possesses a contraband legend drug;
commits legend drug deception, a Class D felony.
As added by P.L.212-2005, SEC.76.

IC 35-43-10-4
Legend drug deception resulting in death; penalty
35-43-10-4 Sec. 4. A person:
(1) who knowingly or intentionally manufactures, purchases, sells, delivers, brings into Indiana, or possesses a contraband legend drug; and
(2) whose act under subdivision (1) results in the death of an individual;
commits legend drug deception resulting in death, a Class A felony.
As added by P.L.212-2005, SEC.76.






ARTICLE 44. OFFENSES AGAINST PUBLIC ADMINISTRATION

CHAPTER 1. BRIBERY, CONFLICT OF INTEREST, AND OFFICIAL MISCONDUCT

IC 35-44-1-1
Bribery
35-44-1-1 Sec. 1. (a) A person who:
(1) confers, offers, or agrees to confer on a public servant, either before or after the public servant becomes appointed, elected, or qualified, any property except property the public servant is authorized by law to accept, with intent to control the performance of an act related to the employment or function of the public servant or because of any official act performed or to be performed by the public servant, former public servant, or person selected to be a public servant;
(2) being a public servant, solicits, accepts, or agrees to accept, either before or after the person becomes appointed, elected, or qualified, any property, except property the person is authorized by law to accept, with intent to control the performance of an act related to the person's employment or function as a public servant;
(3) confers, offers, or agrees to confer on a person any property, except property the person is authorized by law to accept, with intent to cause that person to control the performance of an act related to the employment or function of a public servant;
(4) solicits, accepts, or agrees to accept any property, except property the person is authorized by law to accept, with intent to control the performance of an act related to the employment or function of a public servant;
(5) confers, offers, or agrees to confer any property on a person participating or officiating in, or connected with, an athletic contest, sporting event, or exhibition, with intent that the person will fail to use the person's best efforts in connection with that contest, event, or exhibition;
(6) being a person participating or officiating in, or connected with, an athletic contest, sporting event, or exhibition, solicits, accepts, or agrees to accept any property with intent that the person will fail to use the person's best efforts in connection with that contest, event, or exhibition;
(7) being a witness or informant in an official proceeding or investigation, solicits, accepts, or agrees to accept any property, with intent to:
(A) withhold any testimony, information, document, or thing;
(B) avoid legal process summoning the person to testify or supply evidence; or             (C) absent the person from the proceeding or investigation to which the person has been legally summoned;
(8) confers, offers, or agrees to confer any property on a witness or informant in an official proceeding or investigation, with intent that the witness or informant:
(A) withhold any testimony, information, document, or thing;
(B) avoid legal process summoning the witness or informant to testify or supply evidence; or
(C) absent himself or herself from any proceeding or investigation to which the witness or informant has been legally summoned; or
(9) confers or offers or agrees to confer any property on an individual for:
(A) casting a ballot or refraining from casting a ballot; or
(B) voting for a political party, for a candidate, or for or against a public question;
in an election described in IC 3-5-1-2 or at a convention of a political party authorized under IC 3;
commits bribery, a Class C felony.
(b) It is no defense that the person whom the accused person sought to control was not qualified to act in the desired way.
As added by Acts 1976, P.L.148, SEC.4. Amended by Acts 1977, P.L.340, SEC.53; P.L.103-2005, SEC.41; P.L.222-2005, SEC.47; P.L.1-2006, SEC.532.



CHAPTER 2. PERJURY, FALSE REPORTING, IMPERSONATION, AND GHOST EMPLOYMENT

IC 35-44-2-1
Perjury
35-44-2-1 Sec. 1. (a) A person who:
(1) makes a false, material statement under oath or affirmation, knowing the statement to be false or not believing it to be true; or
(2) has knowingly made two (2) or more material statements, in a proceeding before a court or grand jury, which are inconsistent to the degree that one (1) of them is necessarily false;
commits perjury, a Class D felony.
(b) In a prosecution under subsection (a)(2) of this section:
(1) the indictment or information need not specify which statement is actually false; and
(2) the falsity of a statement may be established sufficient for conviction, by proof that the defendant made irreconcilably contradictory statements which are material to the point in question.
As added by Acts 1976, P.L.148, SEC.4. Amended by Acts 1977, P.L.340, SEC.55; Acts 1981, P.L.281, SEC.4.

IC 35-44-2-2
False reporting or informing
35-44-2-2 Sec. 2. (a) As used in this section, "consumer product" has the meaning set forth in IC 35-45-8-1.
(b) As used in this section, "misconduct" means a violation of a departmental rule or procedure of a law enforcement agency.
(c) A person who reports, by telephone, telegraph, mail, or other written or oral communication, that:
(1) the person or another person has placed or intends to place an explosive, a destructive device, or other destructive substance in a building or transportation facility;
(2) there has been or there will be tampering with a consumer product introduced into commerce; or
(3) there has been or will be placed or introduced a weapon of mass destruction in a building or a place of assembly;
knowing the report to be false commits false reporting, a Class D felony.
(d) A person who:
(1) gives a false report of the commission of a crime or gives false information in the official investigation of the commission of a crime, knowing the report or information to be false;
(2) gives a false alarm of fire to the fire department of a governmental entity, knowing the alarm to be false;
(3) makes a false request for ambulance service to an ambulance service provider, knowing the request to be false;         (4) gives a false report concerning a missing child (as defined in IC 10-13-5-4) or missing endangered adult (as defined in IC 12-7-2-131.3) or gives false information in the official investigation of a missing child or missing endangered adult knowing the report or information to be false; or
(5) makes a complaint against a law enforcement officer to the state or municipality (as defined in IC 8-1-13-3) that employs the officer:
(A) alleging the officer engaged in misconduct while performing the officer's duties; and
(B) knowing the complaint to be false;
commits false informing, a Class B misdemeanor. However, the offense is a Class A misdemeanor if it substantially hinders any law enforcement process or if it results in harm to an innocent person.
As added by Acts 1976, P.L.148, SEC.4. Amended by Acts 1977, P.L.340, SEC.56; Acts 1977, P.L.341, SEC.1; P.L.326-1987, SEC.3; P.L.49-1989, SEC.23; P.L.156-2001, SEC.12; P.L.123-2002, SEC.39; P.L.2-2003, SEC.96; P.L.232-2003, SEC.1; P.L.140-2005, SEC.7.

IC 35-44-2-3
Impersonation of a public servant
35-44-2-3 Sec. 3. A person who falsely represents that the person is a public servant, with intent to mislead and induce another person to submit to false official authority or otherwise to act to the other person's detriment in reliance on the false representation, commits impersonation of a public servant, a Class A misdemeanor. However, a person who falsely represents that the person is:
(1) a law enforcement officer; or
(2) an agent or employee of the department of state revenue, and collects any property from another person;
commits a Class D felony.
As added by Acts 1976, P.L.148, SEC.4. Amended by Acts 1977, P.L.340, SEC.57; P.L.6-1987, SEC.21; P.L.214-1997, SEC.1.

IC 35-44-2-4
Ghost employment
35-44-2-4 Sec. 4. (a) A public servant who knowingly or intentionally:
(1) hires an employee for the governmental entity that he serves; and
(2) fails to assign to the employee any duties, or assigns to the employee any duties not related to the operation of the governmental entity;
commits ghost employment, a Class D felony.
(b) A public servant who knowingly or intentionally assigns to an employee under his supervision any duties not related to the operation of the governmental entity that he serves commits ghost employment, a Class D felony.
(c) A person employed by a governmental entity who, knowing

that he has not been assigned any duties to perform for the entity, accepts property from the entity commits ghost employment, a Class D felony.
(d) A person employed by a governmental entity who knowingly or intentionally accepts property from the entity for the performance of duties not related to the operation of the entity commits ghost employment, a Class D felony.
(e) Any person who accepts property from a governmental entity in violation of this section and any public servant who permits the payment of property in violation of this section are jointly and severally liable to the governmental entity for that property. The attorney general may bring a civil action to recover that property in the county where the governmental entity is located or the person or public servant resides.
(f) For the purposes of this section, an employee of a governmental entity who voluntarily performs services:
(1) that do not:
(A) promote religion;
(B) attempt to influence legislation or governmental policy; or
(C) attempt to influence elections to public office;
(2) for the benefit of:
(A) another governmental entity; or
(B) an organization that is exempt from federal income taxation under Section 501(c)(3) of the Internal Revenue Code;
(3) with the approval of the employee's supervisor; and
(4) in compliance with a policy or regulation that:
(A) is in writing;
(B) is issued by the executive officer of the governmental entity; and
(C) contains a limitation on the total time during any calendar year that the employee may spend performing the services during normal hours of employment;
is considered to be performing duties related to the operation of the governmental entity.
As added by Acts 1977, P.L.340, SEC.58. Amended by P.L.68-1998, SEC.1.



CHAPTER 3. INTERFERENCE WITH, FLEEING, OR RESISTING GOVERNMENTAL OPERATIONS

IC 35-44-3-1 Repealed
(Repealed by Acts 1978, P.L.144, SEC.13.)



CHAPTER 4. INTERFERENCE WITH A FIREFIGHTER

IC 35-44-4-1
"Dispatched firefighter" defined
35-44-4-1 Sec. 1. As used in this chapter, "dispatched firefighter" means a member of:
(1) the fire company having jurisdiction over an emergency incident area; or
(2) a fire company that has entered into a mutual aid agreement with the fire company having jurisdiction over an emergency incident area;
who has been dispatched by the local fire department having jurisdiction over the particular emergency incident area.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-2
"Emergency incident area" defined
35-44-4-2 Sec. 2. As used in this chapter, "emergency incident area" means the area surrounding a structure, vehicle, property, or area that is:
(1) defined by police or firefighters with flags, barricades, barrier tape, or other markers; or
(2) one hundred and fifty (150) feet in all directions from the perimeter of the emergency incident;
whichever is greater.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-3
"Firefighter" defined
35-44-4-3 Sec. 3. As used in this chapter, "firefighter" has the meaning set forth in IC 9-18-34-1.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-4
"Fire protective clothing and fire protective gear" defined
35-44-4-4 Sec. 4. As used in this chapter, "fire protective clothing and fire protective gear" includes any of the following items generally used by firefighters:
(1) Outer fire retardant clothing and headgear.
(2) Fire gloves.
(3) Selfcontained breathing apparatus.
(4) Emergency medical services protective gear.
(5) Hazardous materials protective gear.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-5
Nonfirefighter's refusal to leave emergency incident area
35-44-4-5 Sec. 5. A person who is not a firefighter who knowingly or intentionally refuses to leave an emergency incident area

immediately after being requested to do so by a firefighter or law enforcement officer commits a Class A misdemeanor.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-6
Firefighter's refusal to leave emergency incident area
35-44-4-6 Sec. 6. A firefighter who:
(1) has not been dispatched to an emergency incident area;
(2) enters an emergency incident area; and
(3) refuses to leave an emergency incident area immediately after being requested to do so by a dispatched firefighter or law enforcement officer;
commits a Class C infraction.
As added by P.L.191-2001, SEC.1.

IC 35-44-4-7
Misleading a firefighter
35-44-4-7 Sec. 7. A person other than a firefighter who, with intent to mislead a firefighter or law enforcement officer as to the person's status as a dispatched firefighter, knowingly or intentionally enters an emergency incident area while wearing, transporting, or otherwise possessing a uniform, fire protective clothing, or fire protective gear commits a Class A misdemeanor. However, the offense is a Class D felony if, as a proximate result of the person entering the emergency incident area, a person or firefighter suffers bodily injury (as defined in IC 35-41-1-4).
As added by P.L.191-2001, SEC.1.

IC 35-44-4-8
Intentional interference with firefighter
35-44-4-8 Sec. 8. A person who knowingly or intentionally obstructs or interferes with a firefighter performing or attempting to perform the firefighter's emergency functions or duties as a firefighter commits obstructing a firefighter, a Class A misdemeanor.
As added by P.L.191-2001, SEC.1.






ARTICLE 45. OFFENSES AGAINST PUBLIC HEALTH, ORDER, AND DECENCY

CHAPTER 1. OFFENSES AGAINST PUBLIC ORDER

IC 35-45-1-1
Definitions
35-45-1-1 Sec. 1. As used in this chapter:
"Tumultuous conduct" means conduct that results in, or is likely to result in, serious bodily injury to a person or substantial damage to property.
"Unlawful assembly" means an assembly of five (5) or more persons whose common object is to commit an unlawful act, or a lawful act by unlawful means. Prior concert is not necessary to form an unlawful assembly.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.68.

IC 35-45-1-2
Rioting
35-45-1-2 Sec. 2. A person who, being a member of an unlawful assembly, recklessly, knowingly, or intentionally engages in tumultuous conduct commits rioting, a Class A misdemeanor. However, the offense is a Class D felony if it is committed while armed with a deadly weapon.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.69.

IC 35-45-1-3
Disorderly conduct
35-45-1-3 Sec. 3. (a) A person who recklessly, knowingly, or intentionally:
(1) engages in fighting or in tumultuous conduct;
(2) makes unreasonable noise and continues to do so after being asked to stop; or
(3) disrupts a lawful assembly of persons;
commits disorderly conduct, a Class B misdemeanor.
(b) The offense described in subsection (a) is a Class D felony if it:
(1) adversely affects airport security; and
(2) is committed in an airport (as defined in IC 8-21-1-1) or on the premises of an airport, including in a parking area, a maintenance bay, or an aircraft hangar.
(c) The offense described in subsection (a) is a Class D felony if it:
(1) is committed within five hundred (500) feet of:
(A) the location where a burial is being performed;             (B) a funeral procession, if the person described in subsection (a) knows that the funeral procession is taking place; or
(C) a building in which:
(i) a funeral or memorial service; or
(ii) the viewing of a deceased person;
is being conducted; and
(2) adversely affects the funeral, burial, viewing, funeral procession, or memorial service.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.70; P.L.92-1988, SEC.8; P.L.123-2002, SEC.40; P.L.3-2006, SEC.1.

IC 35-45-1-4
Flag desecration
35-45-1-4 Sec. 4. (a) A person who knowingly or intentionally mutilates, defaces, burns, or tramples any United States flag, standard, or ensign commits flag desecration, a Class A misdemeanor.
(b) This section does not apply to a person who disposes of a flag in accordance with 36 U.S.C. 176(k).
As added by Acts 1977, P.L.26, SEC.22. Amended by P.L.163-1990, SEC.1.



CHAPTER 2. INTIMIDATION AND OTHER OFFENSES RELATING TO COMMUNICATIONS

IC 35-45-2-1
Intimidation
35-45-2-1 Sec. 1. (a) A person who communicates a threat to another person, with the intent:
(1) that the other person engage in conduct against the other person's will;
(2) that the other person be placed in fear of retaliation for a prior lawful act; or
(3) of causing:
(A) a dwelling, a building, or another structure; or
(B) a vehicle;
to be evacuated;
commits intimidation, a Class A misdemeanor.
(b) However, the offense is a:
(1) Class D felony if:
(A) the threat is to commit a forcible felony;
(B) the person to whom the threat is communicated:
(i) is a law enforcement officer;
(ii) is a judge or bailiff of any court;
(iii) is a witness (or the spouse or child of a witness) in any pending criminal proceeding against the person making the threat;
(iv) is an employee of a school corporation;
(v) is a community policing volunteer;
(vi) is an employee of a court;
(vii) is an employee of a probation department; or
(viii) is an employee of a community corrections program.
(C) the person has a prior unrelated conviction for an offense under this section concerning the same victim; or
(D) the threat is communicated using property, including electronic equipment or systems, of a school corporation or other governmental entity; and
(2) Class C felony if, while committing it, the person draws or uses a deadly weapon.
(c) "Threat" means an expression, by words or action, of an intention to:
(1) unlawfully injure the person threatened or another person, or damage property;
(2) unlawfully subject a person to physical confinement or restraint;
(3) commit a crime;
(4) unlawfully withhold official action, or cause such withholding;
(5) unlawfully withhold testimony or information with respect to another person's legal claim or defense, except for a reasonable claim for witness fees or expenses;         (6) expose the person threatened to hatred, contempt, disgrace, or ridicule;
(7) falsely harm the credit or business reputation of the person threatened; or
(8) cause the evacuation of a dwelling, a building, another structure, or a vehicle.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.71; Acts 1981, P.L.300, SEC.3; P.L.183-1984, SEC.6; P.L.325-1985, SEC.1; P.L.242-1993, SEC.3; P.L.164-1993, SEC.12; P.L.1-1994, SEC.169; P.L.241-2001, SEC.3; P.L.175-2003, SEC.3; P.L.3-2006, SEC.2.

IC 35-45-2-2
Harassment; "obscene message" defined
35-45-2-2 Sec. 2. (a) A person who, with intent to harass, annoy, or alarm another person but with no intent of legitimate communication:
(1) makes a telephone call, whether or not a conversation ensues;
(2) communicates with a person by telegraph, mail, or other form of written communication;
(3) transmits an obscene message, or indecent or profane words, on a Citizens Radio Service channel; or
(4) uses a computer network (as defined in IC 35-43-2-3(a)) or other form of electronic communication to:
(A) communicate with a person; or
(B) transmit an obscene message or indecent or profane words to a person;
commits harassment, a Class B misdemeanor.
(b) A message is obscene if:
(1) the average person, applying contemporary community standards, finds that the dominant theme of the message, taken as a whole, appeals to the prurient interest in sex;
(2) the message refers to sexual conduct in a patently offensive way; and
(3) the message, taken as a whole, lacks serious artistic, literary, political, or scientific value.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.72; Acts 1977, P.L.343, SEC.1; Acts 1978, P.L.82, SEC.4; P.L.216-1996, SEC.22.

IC 35-45-2-3
Unlawful use of a communications medium; definitions
35-45-2-3 Sec. 3. (a) A person who knowingly or intentionally:
(1) refuses to yield a party line upon request by another person who states that he wishes to make an emergency call from a telephone on that party line;
(2) refuses to yield a Citizens Radio Service channel upon request by another person who states that he wishes to make an emergency call on that channel; or         (3) obtains the use of a party line or Citizens Radio Service channel by falsely stating that he wishes to make an emergency call;
commits unlawful use of a communications medium, a Class B misdemeanor.
(b) "Party line" means a common telephone line for two (2) or more subscribers.
(c) "Emergency call" means a telephone call or radio message in which the caller or sender reasonably believes that a human being or property is in jeopardy and that prompt summoning of aid is essential.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.73; Acts 1977, P.L.343, SEC.2.

IC 35-45-2-4
Unlawful disclosure
35-45-2-4 Sec. 4. (a) This section does not apply to an employee who discloses information under IC 35-33.5.
(b) An employee of a telegraph company who knowingly or intentionally discloses the contents of a message sent or received, to a person other than a sender or receiver or authorized agent of either, commits unlawful disclosure, a Class A infraction.
(c) An employee of a telephone company who knowingly or intentionally discloses the contents of a conversation over a line of the company commits unlawful disclosure, a Class A infraction.
As added by Acts 1977, P.L.26, SEC.23. Amended by P.L.161-1990, SEC.4.

IC 35-45-2-5
Interference with the reporting of a crime
35-45-2-5 Sec. 5. A person who, with the intent to commit, conceal, or aid in the commission of a crime, knowingly or intentionally interferes with or prevents an individual from:
(1) using a 911 emergency telephone system;
(2) obtaining medical assistance; or
(3) making a report to a law enforcement officer;
commits interference with the reporting of a crime, a Class A misdemeanor.
As added by P.L.71-2002, SEC.1.



CHAPTER 3. LITTERING AND POLLUTION

IC 35-45-3-1
Poisoning public water
35-45-3-1 Sec. 1. A person who recklessly, knowingly, or intentionally poisons a public water supply commits poisoning, a Class D felony.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.74.

IC 35-45-3-2
Littering a Class B infraction; "refuse" defined; littering from moving vehicle
35-45-3-2 Sec. 2. (a) A person who recklessly, knowingly, or intentionally places or leaves refuse on property of another person, except in a container provided for refuse, commits littering, a Class B infraction.
(b) "Refuse" includes solid and semisolid wastes, dead animals, and offal.
(c) Evidence that littering was committed from a moving vehicle other than a public conveyance constitutes prima facie evidence that it was committed by the operator of that vehicle.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.75; P.L.155-1985, SEC.2.

IC 35-45-3-3
Throwing burning material from a moving motor vehicle
35-45-3-3 Sec. 3. A person who throws from a moving motor vehicle:
(1) a lighted cigarette, cigar, or match; or
(2) other burning material;
commits a Class A infraction.
As added by P.L.35-2002, SEC.1.



CHAPTER 4. INDECENT ACTS AND PROSTITUTION

IC 35-45-4-1
Public indecency
35-45-4-1 Sec. 1. (a) A person who knowingly or intentionally, in a public place:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct;
(3) appears in a state of nudity with the intent to arouse the sexual desires of the person or another person; or
(4) fondles the person's genitals or the genitals of another person;
commits public indecency, a Class A misdemeanor.
(b) A person at least eighteen (18) years of age who knowingly or intentionally, in a public place, appears in a state of nudity with the intent to be seen by a child less than sixteen (16) years of age commits public indecency, a Class A misdemeanor.
(c) However, the offense under subsection (a) or subsection (b) is a Class D felony if the person who commits the offense has a prior unrelated conviction:
(1) under subsection (a) or (b); or
(2) in another jurisdiction, including a military court, that is substantially equivalent to an offense described in subsection (a) or (b).
(d) As used in this section, "nudity" means the showing of the human male or female genitals, pubic area, or buttocks with less than a fully opaque covering, the showing of the female breast with less than a fully opaque covering of any part of the nipple, or the showing of covered male genitals in a discernibly turgid state.
(e) A person who, in a place other than a public place, with the intent to be seen by persons other than invitees and occupants of that place:
(1) engages in sexual intercourse;
(2) engages in deviate sexual conduct;
(3) fondles the person's genitals or the genitals of another person; or
(4) appears in a state of nudity;
where the person can be seen by persons other than invitees and occupants of that place commits indecent exposure, a Class C misdemeanor.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.76; P.L.189-1984, SEC.1; P.L.215-1997, SEC.1; P.L.121-2000, SEC.1; P.L.123-2003, SEC.2.

IC 35-45-4-1.5
Public nudity
35-45-4-1.5 Sec. 1.5. (a) As used in this section, "nudity" has the meaning set forth in section 1(d) of this chapter.
(b) A person who knowingly or intentionally appears in a public

place in a state of nudity commits public nudity, a Class C misdemeanor.
(c) A person who knowingly or intentionally appears in a public place in a state of nudity with the intent to be seen by another person commits a Class B misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this subsection or under subsection (d).
(d) A person who knowingly or intentionally appears in a state of nudity:
(1) in or on school grounds;
(2) in a public park; or
(3) with the intent to arouse the sexual desires of the person or another person, in a department of natural resources owned or managed property;
commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction under this subsection or under subsection (c).
As added by P.L.123-2003, SEC.3.

IC 35-45-4-2
Prostitution
35-45-4-2 Sec. 2. A person who knowingly or intentionally:
(1) performs, or offers or agrees to perform, sexual intercourse or deviate sexual conduct; or
(2) fondles, or offers or agrees to fondle, the genitals of another person;
for money or other property commits prostitution, a Class A misdemeanor. However, the offense is a Class D felony if the person has two (2) prior convictions under this section.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.77; Acts 1979, P.L.301, SEC.1; P.L.310-1983, SEC.3.

IC 35-45-4-3
Patronizing a prostitute
35-45-4-3 Sec. 3. A person who knowingly or intentionally pays, or offers or agrees to pay, money or other property to another person:
(1) for having engaged in, or on the understanding that the other person will engage in, sexual intercourse or deviate sexual conduct with the person or with any other person; or
(2) for having fondled, or on the understanding that the other person will fondle, the genitals of the person or any other person;
commits patronizing a prostitute, a Class A misdemeanor. However, the offense is a Class D felony if the person has two (2) prior convictions under this section.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.78; Acts 1979, P.L.301, SEC.2; P.L.310-1983, SEC.4.

IC 35-45-4-4
Promoting prostitution     35-45-4-4 Sec. 4. A person who:
(1) knowingly or intentionally entices or compels another person to become a prostitute;
(2) knowingly or intentionally procures, or offers or agrees to procure, a person for another person for the purpose of prostitution;
(3) having control over the use of a place, knowingly or intentionally permits another person to use the place for prostitution;
(4) receives money or other property from a prostitute, without lawful consideration, knowing it was earned in whole or in part from prostitution; or
(5) knowingly or intentionally conducts or directs another person to a place for the purpose of prostitution;
commits promoting prostitution, a Class C felony. However, the offense is a Class B felony under subdivision (1) if the person enticed or compelled is under eighteen (18) years of age.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.79; Acts 1978, P.L.148, SEC.6.

IC 35-45-4-5
Voyeurism; "peep" defined
35-45-4-5 Sec. 5. (a) A person:
(1) who:
(A) peeps; or
(B) goes upon the land of another with the intent to peep;
into an occupied dwelling of another person; or
(2) who peeps into an area where an occupant of the area reasonably can be expected to disrobe, including:
(A) restrooms;
(B) baths;
(C) showers; and
(D) dressing rooms;
without the consent of the other person, commits voyeurism, a Class B misdemeanor.
(b) However, the offense under subsection (a) is a Class D felony if:
(1) it is knowingly or intentionally committed by means of a camera, a video camera, or any other type of video recording device; or
(2) the person who commits the offense has a prior unrelated conviction:
(A) under this section; or
(B) in another jurisdiction, including a military court, for an offense that is substantially similar to an offense described in this section.
(c) "Peep" means any looking of a clandestine, surreptitious, prying, or secretive nature.
As added by P.L.311-1983, SEC.31. Amended by P.L.301-1995, SEC.1; P.L.215-1997, SEC.2; P.L.7-2005, SEC.1.



CHAPTER 5. GAMBLING

IC 35-45-5-1
Definitions
35-45-5-1 Sec. 1. As used in this chapter:
"Gain" means the direct realization of winnings.
"Gambling" means risking money or other property for gain, contingent in whole or in part upon lot, chance, or the operation of a gambling device; but it does not include participating in:
(1) bona fide contests of skill, speed, strength, or endurance in which awards are made only to entrants or the owners of entries; or
(2) bona fide business transactions that are valid under the law of contracts.
"Gambling device" means:
(1) a mechanism by the operation of which a right to money or other property may be credited, in return for consideration, as the result of the operation of an element of chance;
(2) a mechanism that, when operated for a consideration, does not return the same value or property for the same consideration upon each operation;
(3) a mechanism, furniture, fixture, construction, or installation designed primarily for use in connection with professional gambling;
(4) a policy ticket or wheel; or
(5) a subassembly or essential part designed or intended for use in connection with such a device, mechanism, furniture, fixture, construction, or installation.
In the application of this definition, an immediate and unrecorded right to replay mechanically conferred on players of pinball machines and similar amusement devices is presumed to be without value.
"Gambling information" means:
(1) a communication with respect to a wager made in the course of professional gambling; or
(2) information intended to be used for professional gambling.
"Interactive computer service" means an Internet service, an information service, a system, or an access software provider that provides or enables computer access to a computer served by multiple users. The term includes the following:
(1) A service or system that provides access or is an intermediary to the Internet.
(2) A system operated or services offered by a library, school, state educational institution (as defined in IC 20-12-0.5-1), or private college or university.
"Operator" means a person who owns, maintains, or operates an Internet site that is used for interactive gambling.
"Profit" means a realized or unrealized benefit (other than a gain) and includes benefits from proprietorship or management and unequal advantage in a series of transactions. As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.80; P.L.70-2005, SEC.2.

IC 35-45-5-2
Unlawful gambling
35-45-5-2 Sec. 2. (a) A person who knowingly or intentionally engages in gambling commits unlawful gambling.
(b) Except as provided in subsection (c), unlawful gambling is a Class B misdemeanor.
(c) An operator who knowingly or intentionally uses the Internet to engage in unlawful gambling:
(1) in Indiana; or
(2) with a person located in Indiana;
commits a Class D felony.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.81; P.L.70-2005, SEC.3.

IC 35-45-5-3
Professional gambling; professional gambling over the Internet
35-45-5-3 Sec. 3. (a) A person who knowingly or intentionally:
(1) engages in pool-selling;
(2) engages in bookmaking;
(3) maintains, in a place accessible to the public, slot machines, one-ball machines or variants thereof, pinball machines that award anything other than an immediate and unrecorded right of replay, roulette wheels, dice tables, or money or merchandise pushcards, punchboards, jars, or spindles;
(4) conducts lotteries or policy or numbers games or sells chances therein;
(5) conducts any banking or percentage games played with cards, dice, or counters, or accepts any fixed share of the stakes therein; or
(6) accepts, or offers to accept, for profit, money, or other property risked in gambling;
commits professional gambling, a Class D felony.
(b) An operator who knowingly or intentionally uses the Internet to:
(1) engage in pool-selling:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(2) engage in bookmaking:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(3) maintain, on an Internet site accessible to residents of Indiana, the equivalent of:
(A) slot machines;
(B) one-ball machines or variants of one-ball machines;
(C) pinball machines that award anything other than an

immediate and unrecorded right of replay;
(D) roulette wheels;
(E) dice tables; or
(F) money or merchandise pushcards, punchboards, jars, or spindles;
(4) conduct lotteries or policy or numbers games or sell chances in lotteries or policy or numbers games:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
(5) conduct any banking or percentage games played with the computer equivalent of cards, dice, or counters, or accept any fixed share of the stakes in those games:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana; or
(6) accept, or offer to accept, for profit, money or other property risked in gambling:
(A) in Indiana; or
(B) in a transaction directly involving a person located in Indiana;
commits professional gambling over the Internet, a Class D felony.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.82; P.L.70-2005, SEC.4.

IC 35-45-5-4
Promoting professional gambling; acts constituting; boat manufacturers; public utilities
35-45-5-4 Sec. 4. (a) Except as provided in subsection (b), a person who:
(1) knowingly or intentionally owns, manufactures, possesses, buys, sells, rents, leases, repairs, or transports a gambling device, or offers or solicits an interest in a gambling device;
(2) before a race, game, contest, or event on which gambling may be conducted, knowingly or intentionally transmits or receives gambling information by any means, or knowingly or intentionally installs or maintains equipment for the transmission or receipt of gambling information; or
(3) having control over the use of a place, knowingly or intentionally permits another person to use the place for professional gambling;
commits promoting professional gambling, a Class D felony.
(b) Subsection (a)(1) does not apply to a boat manufacturer who:
(1) transports or possesses a gambling device solely for the purpose of installing that device in a boat that is to be sold and transported to a buyer; and
(2) does not display the gambling device to the general public or make the device available for use in Indiana.
(c) When a public utility is notified by a law enforcement agency acting within its jurisdiction that any service, facility, or equipment

furnished by it is being used or will be used to violate this section, it shall discontinue or refuse to furnish that service, facility, or equipment, and no damages, penalty, or forfeiture, civil or criminal, may be found against a public utility for an act done in compliance with such a notice. This subsection does not prejudice the right of a person affected by it to secure an appropriate determination, as otherwise provided by law, that the service, facility, or equipment should not be discontinued or refused, or should be restored.
As added by Acts 1976, P.L.148, SEC.5. Amended by Acts 1977, P.L.340, SEC.83; P.L.164-1990, SEC.1; P.L.20-1995, SEC.19.

IC 35-45-5-4.5
Notice of illegal gambling to operator
35-45-5-4.5 Sec. 4.5. (a) A prosecuting attorney may send written notice to an operator described in section 2(c) or 3(b) of this chapter. The notice must:
(1) specify the illegal gambling activity;
(2) state that the operator has not more than thirty (30) days after the date the notice is received to remove the illegal gambling activity; and
(3) state that failure to remove the illegal gambling activity not more than thirty (30) days after receiving the notice may result in the filing of criminal charges against the operator.
A prosecuting attorney who sends a notice under this section shall forward a copy of the notice to the attorney general. The attorney general shall maintain a depository to collect, maintain, and retain each notice sent under this section.
(b) The manner of service of a notice under subsection (a) must be:
(1) in compliance with Rule 4.1, 4.4, 4.6, or 4.7 of the Indiana Rules of Trial Procedure; or
(2) by publication in compliance with Rule 4.13 of the Indiana Rules of Trial Procedure if service cannot be made under subdivision (1) after a diligent search for the operator.
(c) A notice served under subsection (a):
(1) is admissible in a criminal proceeding under this chapter; and
(2) constitutes prima facie evidence that the operator had knowledge that illegal gambling was occurring on the operator's Internet site.
(d) A person outside Indiana who transmits information on a computer network (as defined in IC 35-43-2-3) and who knows or should know that the information is broadcast in Indiana submits to the jurisdiction of Indiana courts for prosecution under this section.
As added by P.L.70-2005, SEC.5.

IC 35-45-5-4.6
Blocking certain electronic mail messages
35-45-5-4.6 Sec. 4.6. (a) An interactive computer service may, on its own initiative, block the receipt or transmission through its

service of any commercial electronic mail message that it reasonably believes is or will be sent in violation of this chapter.
(b) An interactive computer service is not liable for such action.
As added by P.L.70-2005, SEC.6.

IC 35-45-5-4.7 Version a
Right of action by interactive computer service; defenses; remedies
Note: This version of section effective until 7-1-2009. See also following version of this section, effective 7-1-2009.
35-45-5-4.7 Sec. 4.7. (a) An interactive computer service that handles or retransmits a commercial electronic mail message has a right of action against a person who initiates or assists the transmission of the commercial electronic mail message that violates this chapter.
(b) This chapter does not provide a right of action against:
(1) an interactive computer service;
(2) a telephone company (as defined in IC 8-1-2-88);
(3) a CMRS provider (as defined in IC 36-8-16.5-6);
(4) a cable operator (as defined in 47 U.S.C. 522(5)); or
(5) any other entity that primarily provides connectivity to an operator;
if the entity's equipment is used only to transport, handle, or retransmit information that violates this chapter and is not capable of blocking the retransmission of information that violates this chapter.
(c) It is a defense to an action under this section if the defendant shows by a preponderance of the evidence that the violation of this chapter resulted from a good faith error and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid violating this chapter.
(d) If the plaintiff prevails in an action filed under this section, the plaintiff is entitled to the following:
(1) An injunction to enjoin future violations of this chapter.
(2) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the commercial electronic mail message. If the plaintiff does not prove actual damage, the plaintiff is entitled to presumptive damages of five hundred dollars ($500) for each commercial electronic mail message that violates this chapter and that is sent by the defendant:
(A) to the plaintiff; or
(B) through the plaintiff's interactive computer service.
(3) The plaintiff's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
(e) A person outside Indiana who:
(1) initiates or assists the transmission of a commercial electronic mail message that violates this chapter; and
(2) knows or should know that the commercial electronic mail message will be received in Indiana;
submits to the jurisdiction of Indiana courts for purposes of this chapter.
As added by P.L.70-2005, SEC.7.
IC 35-45-5-4.7 Version b
Right of action by interactive computer service; defenses; remedies
Note: This version of section effective 7-1-2009. See also preceding version of this section, effective until 7-1-2009.
35-45-5-4.7 Sec. 4.7. (a) An interactive computer service that handles or retransmits a commercial electronic mail message has a right of action against a person who initiates or assists the transmission of the commercial electronic mail message that violates this chapter.
(b) This chapter does not provide a right of action against:
(1) an interactive computer service;
(2) a telephone company;
(3) a CMRS provider (as defined in IC 36-8-16.5-6);
(4) a cable operator (as defined in 47 U.S.C. 522(5)); or
(5) any other entity that primarily provides connectivity to an operator;
if the entity's equipment is used only to transport, handle, or retransmit information that violates this chapter and is not capable of blocking the retransmission of information that violates this chapter.
(c) It is a defense to an action under this section if the defendant shows by a preponderance of the evidence that the violation of this chapter resulted from a good faith error and occurred notwithstanding the maintenance of procedures reasonably adopted to avoid violating this chapter.
(d) If the plaintiff prevails in an action filed under this section, the plaintiff is entitled to the following:
(1) An injunction to enjoin future violations of this chapter.
(2) Compensatory damages equal to any actual damage proven by the plaintiff to have resulted from the initiation of the commercial electronic mail message. If the plaintiff does not prove actual damage, the plaintiff is entitled to presumptive damages of five hundred dollars ($500) for each commercial electronic mail message that violates this chapter and that is sent by the defendant:
(A) to the plaintiff; or
(B) through the plaintiff's interactive computer service.
(3) The plaintiff's reasonable attorney's fees and other litigation costs reasonably incurred in connection with the action.
(e) A person outside Indiana who:
(1) initiates or assists the transmission of a commercial electronic mail message that violates this chapter; and
(2) knows or should know that the commercial electronic mail message will be received in Indiana;
submits to the jurisdiction of Indiana courts for purposes of this chapter.
As added by P.L.70-2005, SEC.7. Amended by P.L.27-2006, SEC.60.

IC 35-45-5-5
Pari-mutuel wagering; application of chapter
35-45-5-5 Sec. 5. The provisions of this chapter do not apply to pari-mutuel wagering conducted at racetrack locations or satellite

facilities licensed for pari-mutuel wagering under IC 4-31.
As added by Acts 1977, P.L.47, SEC.3. Amended by P.L.341-1989(ss), SEC.13; P.L.24-1992, SEC.61.

IC 35-45-5-6
Sale of lottery tickets; application of chapter
35-45-5-6 Sec. 6. This chapter does not apply to the sale of lottery tickets authorized by IC 4-30.
As added by P.L.341-1989(ss), SEC.14.

IC 35-45-5-7
Advertisements; wagering; application of chapter
35-45-5-7 Sec. 7. This chapter does not apply to the publication or broadcast of an advertisement, a list of prizes, or other information concerning:
(1) pari-mutuel wagering on horse races or a lottery authorized by the law of any state; or
(2) a game of chance operated in accordance with IC 4-32.2.
As added by P.L.217-1991, SEC.1. Amended by P.L.91-2006, SEC.13.

IC 35-45-5-8
Sale and use of gambling devices; application of chapter
35-45-5-8 Sec. 8. This chapter does not apply to the sale or use of gambling devices authorized under IC 4-32.2.
As added by P.L.24-1992, SEC.62. Amended by P.L.91-2006, SEC.14.

IC 35-45-5-9 Reserved

IC 35-45-5-10
Riverboat gambling
35-45-5-10 Sec. 10. This chapter does not apply to riverboat gambling authorized by IC 4-33.
As added by P.L.277-1993(ss), SEC.132.



CHAPTER 6. RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS

IC 35-45-6-1 Version a
Definitions
Note: This version of section amended by P.L.151-2006, SEC.17. See also following version of this section amended by P.L.173-2006, SEC.53.
35-45-6-1 Sec. 1. As used in this chapter:
"Documentary material" means any document, drawing, photograph, recording, or other tangible item containing compiled data from which information can be either obtained or translated into a usable form.
"Enterprise" means:
(1) a sole proprietorship, corporation, limited liability company, partnership, business trust, or governmental entity; or
(2) a union, an association, or a group, whether a legal entity or merely associated in fact.
"Pattern of racketeering activity" means engaging in at least two (2) incidents of racketeering activity that have the same or similar intent, result, accomplice, victim, or method of commission, or that are otherwise interrelated by distinguishing characteristics that are not isolated incidents. However, the incidents are a pattern of racketeering activity only if at least one (1) of the incidents occurred after August 31, 1980, and if the last of the incidents occurred within five (5) years after a prior incident of racketeering activity.
"Racketeering activity" means to commit, to attempt to commit, to conspire to commit a violation of, or aiding and abetting in a violation of any of the following:
(1) A provision of IC 23-2-1, or of a rule or order issued under IC 23-2-1.
(2) A violation of IC 35-45-9.
(3) A violation of IC 35-47.
(4) A violation of IC 35-49-3.
(5) Murder (IC 35-42-1-1).
(6) Battery as a Class C felony (IC 35-42-2-1).
(7) Kidnapping (IC 35-42-3-2).
(8) Child exploitation (IC 35-42-4-4).
(9) Robbery (IC 35-42-5-1).
(10) Carjacking (IC 35-42-5-2).
(11) Arson (IC 35-43-1-1).
(12) Burglary (IC 35-43-2-1).
(13) Theft (IC 35-43-4-2).
(14) Receiving stolen property (IC 35-43-4-2).
(15) Forgery (IC 35-43-5-2).
(16) Fraud (IC 35-43-5-4(1) through IC 35-43-5-4(9)).
(17) Bribery (IC 35-44-1-1).
(18) Official misconduct (IC 35-44-1-2).
(19) Conflict of interest (IC 35-44-1-3).
(20) Perjury (IC 35-44-2-1).         (21) Obstruction of justice (IC 35-44-3-4).
(22) Intimidation (IC 35-45-2-1).
(23) Promoting prostitution (IC 35-45-4-4).
(24) Promoting professional gambling (IC 35-45-5-4).
(25) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(26) Dealing in methamphetamine (IC 35-48-4-1.1).
(27) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(28) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(29) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(30) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(31) Money laundering (IC 35-45-15-5).
(32) A violation of IC 35-47.5-5.
As added by Acts 1980, P.L.199, SEC.2. Amended by P.L.190-1984, SEC.1; P.L.180-1991, SEC.10; P.L.230-1993, SEC.4; P.L.8-1993, SEC.511; P.L.112-1998, SEC.1; P.L.17-2001, SEC.16; P.L.123-2002, SEC.41; P.L.151-2006, SEC.17.

IC 35-45-6-1 Version b
Definitions
Note: This version of section amended by P.L.173-2006, SEC.53. See also preceding version of this section amended by P.L.151-2006, SEC.17.
35-45-6-1 Sec. 1. As used in this chapter:
"Documentary material" means any document, drawing, photograph, recording, or other tangible item containing compiled data from which information can be either obtained or translated into a usable form.
"Enterprise" means:
(1) a sole proprietorship, corporation, limited liability company, partnership, business trust, or governmental entity; or
(2) a union, an association, or a group, whether a legal entity or merely associated in fact.
"Pattern of racketeering activity" means engaging in at least two (2) incidents of racketeering activity that have the same or similar intent, result, accomplice, victim, or method of commission, or that are otherwise interrelated by distinguishing characteristics that are not isolated incidents. However, the incidents are a pattern of racketeering activity only if at least one (1) of the incidents occurred after August 31, 1980, and if the last of the incidents occurred within five (5) years after a prior incident of racketeering activity.
"Racketeering activity" means to commit, to attempt to commit, to conspire to commit a violation of, or aiding and abetting in a violation of any of the following:
(1) A provision of IC 23-2-1, or of a rule or order issued under IC 23-2-1.
(2) A violation of IC 35-45-9.         (3) A violation of IC 35-47.
(4) A violation of IC 35-49-3.
(5) Murder (IC 35-42-1-1).
(6) Battery as a Class C felony (IC 35-42-2-1).
(7) Kidnapping (IC 35-42-3-2).
(8) Human and sexual trafficking crimes (IC 35-42-3.5).
(9) Child exploitation (IC 35-42-4-4).
(10) Robbery (IC 35-42-5-1).
(11) Carjacking (IC 35-42-5-2).
(12) Arson (IC 35-43-1-1).
(13) Burglary (IC 35-43-2-1).
(14) Theft (IC 35-43-4-2).
(15) Receiving stolen property (IC 35-43-4-2).
(16) Forgery (IC 35-43-5-2).
(17) Fraud (IC 35-43-5-4(1) through IC 35-43-5-4(9)).
(18) Bribery (IC 35-44-1-1).
(19) Official misconduct (IC 35-44-1-2).
(20) Conflict of interest (IC 35-44-1-3).
(21) Perjury (IC 35-44-2-1).
(22) Obstruction of justice (IC 35-44-3-4).
(23) Intimidation (IC 35-45-2-1).
(24) Promoting prostitution (IC 35-45-4-4).
(25) Promoting professional gambling (IC 35-45-5-4).
(26) Dealing in or manufacturing cocaine or a narcotic drug (IC 35-48-4-1).
(27) Dealing in or manufacturing methamphetamine (IC 35-48-4-1.1).
(28) Dealing in a schedule I, II, or III controlled substance (IC 35-48-4-2).
(29) Dealing in a schedule IV controlled substance (IC 35-48-4-3).
(30) Dealing in a schedule V controlled substance (IC 35-48-4-4).
(31) Dealing in marijuana, hash oil, or hashish (IC 35-48-4-10).
(32) Money laundering (IC 35-45-15-5).
(33) A violation of IC 35-47.5-5.
As added by Acts 1980, P.L.199, SEC.2. Amended by P.L.190-1984, SEC.1; P.L.180-1991, SEC.10; P.L.230-1993, SEC.4; P.L.8-1993, SEC.511; P.L.112-1998, SEC.1; P.L.17-2001, SEC.16; P.L.123-2002, SEC.41; P.L.173-2006, SEC.53.

IC 35-45-6-2
Corrupt business influence
35-45-6-2 Sec. 2. A person:
(1) who has knowingly or intentionally received any proceeds directly or indirectly derived from a pattern of racketeering activity, and who uses or invests those proceeds or the proceeds derived from them to acquire an interest in property or to establish or to operate an enterprise;
(2) who through a pattern of racketeering activity, knowingly or

intentionally acquires or maintains, either directly or indirectly, an interest in or control of property or an enterprise; or
(3) who is employed by or associated with an enterprise, and who knowingly or intentionally conducts or otherwise participates in the activities of that enterprise through a pattern of racketeering activity;
commits corrupt business influence, a Class C felony.
As added by Acts 1980, P.L.199, SEC.2. Amended by P.L.211-1991, SEC.9.



CHAPTER 7. LOANSHARKING

IC 35-45-7-1
Definitions
35-45-7-1 Sec. 1. As used in this chapter:
"Loan" means any transaction described in section 3 of this chapter, whether or not the transaction is in the form of a loan as defined in IC 24-4.5-3-106, and without regard to whether the person making the loan is regularly engaged in making consumer loans, consumer credit sales, or consumer leases.
"Principal" includes the monetary value of property which has been loaned from one (1) person to another person.
"Rate" means the monetary value of the consideration received per annum or due per annum, calculated according to the actuarial method on the unpaid balance of the principal.
As added by Acts 1980, P.L.207, SEC.1. Amended by P.L.247-1983, SEC.24.

IC 35-45-7-2
Loansharking
35-45-7-2 Sec. 2. A person who, in exchange for the loan of any property, knowingly or intentionally receives or contracts to receive from another person any consideration, at a rate greater than two (2) times the rate specified in IC 24-4.5-3-508(2)(a)(i), commits loansharking, a Class D felony. However, loansharking is a Class C felony if force or the threat of force is used to collect or to attempt to collect any of the property loaned or any of the consideration for the loan.
As added by Acts 1980, P.L.207, SEC.1.

IC 35-45-7-3
Application of chapter
35-45-7-3 Sec. 3. (a) This chapter applies only:
(1) to consumer loans, consumer related loans, consumer credit sales, consumer related sales, and consumer leases, as those terms are defined in IC 24-4.5, subject to adjustment, where applicable, of the dollar amounts set forth in those definitions under IC 24-4.5-1-106;
(2) to any loan primarily secured by an interest in land or sale of an interest in land that is a mortgage transaction (as defined in IC 24-4.5-1-301) if the transaction is otherwise a consumer loan or consumer credit sale; and
(3) to any other loan transaction or extension of credit, regardless of the amount of the principal of the loan or extension of credit, if unlawful force or the threat of force is used to collect or to attempt to collect any of the property loaned or any of the consideration for the loan or extension of credit in question.
(b) This chapter applies regardless of whether the contract is made

directly or indirectly, and whether the receipt of the consideration is received or is due to be received before or after the maturity date of the loan.
As added by Acts 1980, P.L.207, SEC.1. Amended by P.L.247-1983, SEC.25; P.L.14-1992, SEC.164; P.L.122-1994, SEC.121.

IC 35-45-7-4
Contracts void
35-45-7-4 Sec. 4. A loan or a contract for a loan which is made through loansharking is void.
As added by Acts 1980, P.L.207, SEC.1.



CHAPTER 8. CONSUMER PRODUCT TAMPERING

IC 35-45-8-1
"Consumer product" defined
35-45-8-1 Sec. 1. As used in this chapter, "consumer product" means:
(1) a food, drug, device, or cosmetic (as defined under IC 16-18-2-82, IC 16-18-2-94, IC 16-18-2-101(a), or IC 16-18-2-135(a)); or
(2) an item designed to be consumed for personal care or for performing household services.
As added by P.L.326-1987, SEC.4. Amended by P.L.2-1993, SEC.186.

IC 35-45-8-2
"Labeling" defined
35-45-8-2 Sec. 2. As used in this chapter, "labeling" has the meaning set forth in IC 16-18-2-198(a).
As added by P.L.326-1987, SEC.4. Amended by P.L.2-1993, SEC.187.

IC 35-45-8-3
Consumer product tampering; offenses
35-45-8-3 Sec. 3. A person who:
(1) recklessly, knowingly, or intentionally introduces a poison, a harmful substance, or a harmful foreign object into a consumer product; or
(2) with intent to mislead a consumer of a consumer product, tampers with the labeling of a consumer product;
that has been introduced into commerce commits consumer product tampering, a Class D felony. However, the offense is a Class C felony if it results in harm to a person, and it is a Class B felony if it results in serious bodily injury to another person.
As added by P.L.326-1987, SEC.4.



CHAPTER 9. CRIMINAL GANG CONTROL

IC 35-45-9-1
"Criminal gang" defined
35-45-9-1 Sec. 1. As used in this chapter, "criminal gang" means a group with at least five (5) members that specifically:
(1) either:
(A) promotes, sponsors, or assists in; or
(B) participates in; or
(2) requires as a condition of membership or continued membership;
the commission of a felony or an act that would be a felony if committed by an adult or the offense of battery (IC 35-42-2-1).
As added by P.L.180-1991, SEC.11. Amended by P.L.140-1994, SEC.5.

IC 35-45-9-2
"Threatens" defined
35-45-9-2 Sec. 2. As used in this chapter, "threatens" includes a communication made with the intent to harm a person or the person's property or any other person or the property of another person.
As added by P.L.180-1991, SEC.11.

IC 35-45-9-3
Participation in criminal gang; offense
35-45-9-3 Sec. 3. A person who knowingly or intentionally actively participates in a criminal gang commits criminal gang activity, a Class D felony.
As added by P.L.180-1991, SEC.11.

IC 35-45-9-4
Threats; refusal to join or withdrawal from gang; intimidation offense
35-45-9-4 Sec. 4. A person who threatens another person because the other person:
(1) refuses to join a criminal gang; or
(2) has withdrawn from a criminal gang;
commits criminal gang intimidation, a Class C felony.
As added by P.L.180-1991, SEC.11.



CHAPTER 10. STALKING

IC 35-45-10-1
"Stalk" defined
35-45-10-1 Sec. 1. As used in this chapter, "stalk" means a knowing or an intentional course of conduct involving repeated or continuing harassment of another person that would cause a reasonable person to feel terrorized, frightened, intimidated, or threatened and that actually causes the victim to feel terrorized, frightened, intimidated, or threatened. The term does not include statutorily or constitutionally protected activity.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-2
"Harassment" defined
35-45-10-2 Sec. 2. As used in this chapter, "harassment" means conduct directed toward a victim that includes but is not limited to repeated or continuing impermissible contact that would cause a reasonable person to suffer emotional distress and that actually causes the victim to suffer emotional distress. Harassment does not include statutorily or constitutionally protected activity, such as lawful picketing pursuant to labor disputes or lawful employer-related activities pursuant to labor disputes.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-3
"Impermissible contact" defined
35-45-10-3 Sec. 3. As used in this chapter, "impermissible contact" includes but is not limited to knowingly or intentionally following or pursuing the victim.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-4
"Victim" defined
35-45-10-4 Sec. 4. As used in this chapter, "victim" means a person who is the object of stalking.
As added by P.L.242-1993, SEC.4.

IC 35-45-10-5
Criminal stalking
35-45-10-5 Sec. 5. (a) A person who stalks another person commits stalking, a Class D felony.
(b) The offense is a Class C felony if at least one (1) of the following applies:
(1) A person:
(A) stalks a victim; and
(B) makes an explicit or an implicit threat with the intent to place the victim in reasonable fear of:
(i) sexual battery (as defined in IC 35-42-4-8);                 (ii) serious bodily injury; or
(iii) death.
(2) A protective order to prevent domestic or family violence, a no contact order, or other judicial order under any of the following statutes has been issued by the court to protect the same victim or victims from the person and the person has been given actual notice of the order:
(A) IC 31-15 and IC 34-26-5 or IC 31-1-11.5 before its repeal (dissolution of marriage and legal separation).
(B) IC 31-34, IC 31-37, or IC 31-6-4 before its repeal (delinquent children and children in need of services).
(C) IC 31-32 or IC 31-6-7 before its repeal (procedure in juvenile court).
(D) IC 34-26-5 or IC 34-26-2 and IC 34-4-5.1 before their repeal (protective order to prevent abuse).
(E) IC 34-26-6 (workplace violence restraining orders).
(3) The person's stalking of another person violates an order issued as a condition of pretrial release, including release on bail or personal recognizance, or pretrial diversion if the person has been given actual notice of the order.
(4) The person's stalking of another person violates a no contact order issued as a condition of probation if the person has been given actual notice of the order.
(5) The person's stalking of another person violates a protective order issued under IC 31-14-16-1 and IC 34-26-5 in a paternity action if the person has been given actual notice of the order.
(6) The person's stalking of another person violates an order issued in another state that is substantially similar to an order described in subdivisions (2) through (5) if the person has been given actual notice of the order.
(7) The person's stalking of another person violates an order that is substantially similar to an order described in subdivisions (2) through (5) and is issued by an Indian:
(A) tribe;
(B) band;
(C) pueblo;
(D) nation; or
(E) organized group or community, including an Alaska Native village or regional or village corporation as defined in or established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.);
that is recognized as eligible for the special programs and services provided by the United States to Indians because of their special status as Indians if the person has been given actual notice of the order.
(8) A criminal complaint of stalking that concerns an act by the person against the same victim or victims is pending in a court and the person has been given actual notice of the complaint.
(c) The offense is a Class B felony if:
(1) the act or acts were committed while the person was armed

with a deadly weapon; or
(2) the person has an unrelated conviction for an offense under this section against the same victim or victims.
(d) Notwithstanding subsection (a), the court may enter judgment of conviction of a Class A misdemeanor and sentence accordingly if the court finds mitigating circumstances. The court may consider the mitigating circumstances in IC 35-38-1-7.1(c) in making a determination under this subsection. However, the criteria listed in IC 35-38-1-7.1(c) do not limit the matters the court may consider in making its determination.
(e) Notwithstanding subsection (b), the court may enter judgment of conviction of a Class D felony and sentence accordingly if the court finds mitigating circumstances. The court may consider the mitigating circumstances in IC 35-38-1-7.1(c) in making a determination under this subsection. However, the criteria listed in IC 35-38-1-7.1(c) do not limit the matters the court may consider in making its determination.
As added by P.L.242-1993, SEC.4. Amended by P.L.225-1996, SEC.1; P.L.1-1997, SEC.150; P.L.1-1998, SEC.198; P.L.280-2001, SEC.52; P.L.133-2002, SEC.66.



CHAPTER 11. ABUSE OF A CORPSE

IC 35-45-11-1
Applicability of chapter
35-45-11-1 Sec. 1. (a) This chapter does not apply to the use of a corpse for:
(1) scientific;
(2) medical;
(3) organ transplantation;
(4) historical;
(5) forensic; or
(6) investigative;
purposes.
(b) This chapter does not apply to:
(1) a funeral director;
(2) an embalmer; or
(3) an employee of an individual described in subdivision (1) or (2);
engaged in the individual's normal scope of practice and employment.
As added by P.L.249-1993, SEC.1.

IC 35-45-11-2
Abuse of corpse
35-45-11-2 Sec. 2. A person who knowingly or intentionally:
(1) mutilates a corpse;
(2) has sexual intercourse or sexual deviate conduct with the corpse; or
(3) opens a casket with the intent to commit an act described in subdivision (1) or (2);
commits abuse of a corpse, a Class D felony.
As added by P.L.249-1993, SEC.1. Amended by P.L.52-1997, SEC.56.



CHAPTER 12. CODE GRABBING DEVICES

IC 35-45-12-1
"Code grabbing device" defined
35-45-12-1 Sec. 1. As used in this chapter, "code grabbing device" means a device that is capable of:
(1) receiving and recording the code signal sent by the transmitter of:
(A) a motor vehicle security alarm system;
(B) a motor vehicle automatic door locking system; or
(C) a residential or commercial automatic garage door opening system; and
(2) disarming:
(A) a motor vehicle security alarm system;
(B) a motor vehicle automatic door locking system; or
(C) a residential or commercial automatic garage door opening system.
As added by P.L.302-1995, SEC.1.

IC 35-45-12-2
Criminal use or possession of code grabbing device
35-45-12-2 Sec. 2. A person who, while committing a crime or to further the commission of a crime, knowingly or intentionally:
(1) possesses a code grabbing device; or
(2) uses a code grabbing device to disarm the security alarm system of a motor vehicle;
commits a Class C misdemeanor.
As added by P.L.302-1995, SEC.1.



CHAPTER 13. UNAUTHORIZED USE OF TELECOMMUNICATIONS SERVICES

IC 35-45-13-1
"Manufacture of an unlawful telecommunications device" defined
35-45-13-1 Sec. 1. As used in this chapter, "manufacture of an unlawful telecommunications device" means:
(1) the production or assembly of an unlawful telecommunications device; or
(2) the modification, alteration, programming, or reprogramming of a telecommunications device to render it capable of acquiring or facilitating the acquisition of telecommunications service without the consent of the telecommunications service provider.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-2
"Publish" defined
35-45-13-2 Sec. 2. As used in this chapter, "publish" means the communication or dissemination of information to at least one (1) person by any of the following methods:
(1) Orally.
(2) In person.
(3) By telephone, radio, or television.
(4) In a writing of any kind, including a letter, memorandum, circular handbill, newspaper, magazine article, or book.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-3
"Telecommunications device" defined
35-45-13-3 Sec. 3. As used in this chapter, "telecommunications device" means:
(1) a type of instrument, device, machine, or piece of equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications;
(2) a part of an instrument, a device, a machine, or a piece of equipment that is capable of transmitting or receiving telephonic, electronic, or radio communications; or
(3) a computer circuit, a computer chip, an electronic mechanism, or any other component that is capable of facilitating the transmission or reception of telephonic, electronic, or radio communications.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-4
"Telecommunications service" defined
35-45-13-4 Sec. 4. As used in this chapter, "telecommunications service" means a service provided for a charge or compensation to facilitate the origination, transmission, emission, or reception of

signs, signals, data, writings, images, sounds, or intelligence of any nature by:
(1) telephone, including cellular or other wireless telephones;
(2) wire;
(3) radio; or
(4) an electromagnetic, a photoelectronic, or a photo-optical system.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-5
"Telecommunications service provider" defined
35-45-13-5 Sec. 5. As used in this chapter, "telecommunications service provider" means a person or an entity:
(1) providing telecommunications service, including a cellular, paging, or other wireless communications company; or
(2) that, for a fee, supplies the facility, cell site, mobile telephone switching office, or other equipment for a telecommunications service.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-6
"Unlawful telecommunications device" defined
35-45-13-6 Sec. 6. (a) As used in this chapter, "unlawful telecommunications device" means a telecommunications device that:
(1) is capable of; or
(2) has been altered, modified, programmed, or reprogrammed, alone or in conjunction with another access device or other equipment, to render the telecommunications device capable of;
acquiring or facilitating the acquisition of an electronic serial number, a mobile identification number, or a personal identification number of any telecommunications service without the consent of a telecommunications service provider.
(b) The term does not include a device operated by a law enforcement agency in the course of its activities.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-7
Unauthorized use of telecommunication services
35-45-13-7 Sec. 7. A person who knowingly or intentionally:
(1) makes, distributes, possesses, uses, or assembles an unlawful telecommunications device that is designed, adapted, or used to:
(A) commit a theft of telecommunications service;
(B) acquire or facilitate the acquisition of telecommunications service without the consent of the telecommunications service provider; or
(C) conceal, or assist another in concealing, from a telecommunication services provider or authority, or from another person with enforcement authority, the existence or

place of origin or destination of telecommunications;
(2) sells, possesses, distributes, gives, transports, or otherwise transfers to another or offers or advertises for sale:
(A) an unlawful telecommunications device, with the intent to use the unlawful telecommunications device or allow the device to be used for a purpose described in subdivision (1), or while knowing or having reason to believe that the device is intended to be so used;
(B) plans or instructions for making or assembling an unlawful telecommunications device, knowing or having reason to believe that the plans or instructions are intended to be used for making or assembling an unlawful telecommunications device; or
(C) material, including hardware, cables, tools, data, computer software, or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunications device; or
(3) publishes:
(A) the number or code of an existing, a canceled, a revoked, or a nonexistent telephone number, credit number, or other credit device; or
(B) the method of numbering or coding that is employed in the issuance of telephone numbers, credit numbers, or other credit devices;
with knowledge or reason to believe that the information may be used to avoid the payment of a lawful telephone or telegraph toll charge;
commits unauthorized use of telecommunication services, a Class A misdemeanor. However, if the commission of the offense involves at least five (5) unlawful telecommunications devices the offense is a Class D felony.
As added by P.L.216-1996, SEC.23.

IC 35-45-13-8
Restitution; civil action to obtain relief
35-45-13-8 Sec. 8. (a) The court may, in addition to any other sentence imposed for a conviction under this chapter, order a person convicted under this chapter to make restitution for the offense.
(b) A person or an entity that is the victim of an offense under this chapter may, in a civil action brought in the circuit or superior court in the county in which the person who committed the offense under this chapter was convicted, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expense, court costs, and attorney's fees.
As added by P.L.216-1996, SEC.23.



CHAPTER 14. UNLAWFUL SOLICITATION

IC 35-45-14-1
"Attorney" defined
35-45-14-1 Sec. 1. As used in this chapter, "attorney" means an individual in good standing admitted to the practice of law in Indiana or another state.
As added by P.L.216-1997, SEC.1.

IC 35-45-14-2
Unlawful solicitation
35-45-14-2 Sec. 2. A person who is not an attorney and who:
(1) knowingly or intentionally solicits, advises, requests, or induces another person to bring an action in a court; and
(2) in making a solicitation under subdivision (1), directly or indirectly receives any compensation, fee, or commission from the attorney for the solicitation;
commits unlawful solicitation, a Class A misdemeanor.
As added by P.L.216-1997, SEC.1. Amended by P.L.64-2001, SEC.2.



CHAPTER 15. MONEY LAUNDERING

IC 35-45-15-1
"Criminal activity" defined
35-45-15-1 Sec. 1. As used in this chapter, "criminal activity" means any offense that:
(1) is classified as a felony under Indiana or United States law; or
(2) occurs in another state and is punishable by confinement for more than one (1) year under the laws of that state.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-2
"Funds" defined
35-45-15-2 Sec. 2. As used in this chapter, "funds" includes the following:
(1) Coin or paper money of the United States or any other country that is designated as legal tender and that circulates and is customarily used and accepted as a medium of exchange in the country of issue.
(2) United States silver certificates, United States Treasury notes, and Federal Reserve System notes.
(3) Official foreign bank notes that are customarily used and accepted as a medium of exchange in a foreign country.
(4) Foreign bank drafts.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-3
"Law enforcement officer" defined
35-45-15-3 Sec. 3. As used in this chapter, "law enforcement officer" includes a federal enforcement officer.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-4
"Proceeds" defined
35-45-15-4 Sec. 4. As used in this chapter, "proceeds" means funds acquired or derived directly or indirectly from, produced through, or realized through an act.
As added by P.L.112-1998, SEC.2.

IC 35-45-15-5
Money laundering; defenses
35-45-15-5 Sec. 5. (a) A person that knowingly or intentionally:
(1) acquires or maintains an interest in, receives, conceals, possesses, transfers, or transports the proceeds of criminal activity;
(2) conducts, supervises, or facilitates a transaction involving the proceeds of criminal activity; or
(3) invests, expends, receives, or offers to invest, expend, or

receive, the proceeds of criminal activity or funds that are the proceeds of criminal activity, and the person knows that the proceeds or funds are the result of criminal activity;
commits money laundering, a Class D felony. However, the offense is:
(A) a Class C felony if the value of the proceeds or funds is at least fifty thousand dollars ($50,000);
(B) a Class C felony if a person commits the crime with the intent to:
(i) commit or promote an act of terrorism; or
(ii) obtain or transport a weapon of mass destruction; and
(C) a Class B felony if the value of the proceeds or funds is at least fifty thousand dollars ($50,000) and a person commits the crime with the intent to:
(i) commit or promote an act of terrorism; or
(ii) obtain or transport a weapon of mass destruction.
(b) It is a defense to prosecution under this section that the person acted with intent to facilitate the lawful seizure, forfeiture, or disposition of funds or other legitimate law enforcement purpose under Indiana or United States law.
(c) It is a defense to prosecution under this section that:
(1) the transaction was necessary to preserve a person's right to representation as guaranteed by the Sixth Amendment of the United States Constitution or Article 1, Section 13, of the Constitution of the State of Indiana; or
(2) the funds were received as bona fide legal fees by a licensed attorney and, at the time of the receipt of the funds, the attorney did not have actual knowledge that the funds were derived from criminal activity.
As added by P.L.112-1998, SEC.2. Amended by P.L.123-2002, SEC.42.



CHAPTER 16. MALICIOUS MISCHIEF

IC 35-45-16-1
"HIV"
35-45-16-1 Sec. 1. (a) As used in this chapter, "HIV" refers to the human immunodeficiency virus.
(b) The term includes acquired immune deficiency syndrome (AIDS) and AIDS related complex.
As added by P.L.88-2002, SEC.2.

IC 35-45-16-2
Malicious mischief
35-45-16-2 Sec. 2. (a) A person who recklessly, knowingly, or intentionally places human:
(1) blood;
(2) semen;
(3) urine; or
(4) fecal waste;
in a location with the intent that another person will involuntarily touch the blood, semen, urine, or fecal waste commits malicious mischief, a Class B misdemeanor.
(b) An offense described in subsection (a) is a:
(1) Class D felony if the person knew or recklessly failed to know that the blood, urine, or waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) Class C felony if:
(A) the person knew or recklessly failed to know that the blood, urine, or waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) Class B felony if:
(A) the person knew or recklessly failed to know that the waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
(c) A person who recklessly, knowingly, or intentionally places human:
(1) blood;
(2) body fluid; or
(3) fecal waste;
in a location with the intent that another person will ingest the blood, body fluid, or fecal waste, commits malicious mischief with food, a Class A misdemeanor.
(d) An offense described in subsection (c) is:         (1) a Class D felony if the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with:
(A) hepatitis B;
(B) HIV; or
(C) tuberculosis;
(2) a Class C felony if:
(A) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with hepatitis B and the offense results in the transmission of hepatitis B to the other person; or
(B) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with tuberculosis and the offense results in the transmission of tuberculosis to the other person; and
(3) a Class B felony if:
(A) the person knew or recklessly failed to know that the blood, body fluid, or fecal waste was infected with HIV; and
(B) the offense results in the transmission of HIV to the other person.
As added by P.L.88-2002, SEC.2.



CHAPTER 17. PANHANDLING

IC 35-45-17-1
"Panhandling"
35-45-17-1 Sec. 1. (a) As used in this chapter, "panhandling" means to solicit an individual:
(1) on a street or in another public place; and
(2) by requesting an immediate donation of money or something else of value.
(b) The term includes soliciting an individual:
(1) by making an oral request;
(2) in exchange for:
(A) performing music;
(B) singing; or
(C) engaging in another type of performance; or
(3) by offering the individual an item of little or no monetary value in exchange for money or another gratuity under circumstances that would cause a reasonable individual to understand that the transaction is only a donation.
(c) The term does not include an act of passively standing, sitting, performing music, singing, or engaging in another type of performance:
(1) while displaying a sign or other indication that a donation is being sought; and
(2) without making an oral request other than in response to an inquiry by another person.
As added by P.L.140-2005, SEC.8.

IC 35-45-17-2
Panhandling; Class C misdemeanor
35-45-17-2 Sec. 2. A person who knowingly or intentionally does any of the following commits panhandling, a Class C misdemeanor:
(1) Panhandling after sunset and before sunrise.
(2) Panhandling when the individual being solicited is:
(A) at a bus stop;
(B) in a:
(i) vehicle; or
(ii) facility;
used for public transportation;
(C) in a motor vehicle that is parked or stopped on a public street or alley, unless the person soliciting the individual has the approval to do so by a unit of local government that has jurisdiction over the public street or alley;
(D) in the sidewalk dining area of a restaurant; or
(E) within twenty (20) feet of:
(i) an automated teller machine; or
(ii) the entrance to a bank.
(3) Panhandling while touching the individual being solicited without the solicited individual's consent.         (4) Panhandling while the individual being solicited is standing in line and waiting to be admitted to a commercial establishment.
(5) Panhandling while blocking:
(A) the path of the individual being solicited; or
(B) the entrance to a building or motor vehicle.
(6) Panhandling while using profane or abusive language:
(A) during a solicitation; or
(B) after the individual being solicited has declined to donate money or something else of value.
(7) Panhandling while making a statement, a gesture, or another communication to the individual being solicited that would cause a reasonable individual to:
(A) fear for the individual's safety; or
(B) feel compelled to donate.
(8) Panhandling with at least one (1) other individual.
(9) Panhandling and then following or accompanying the solicited individual without the solicited individual's consent after the solicited individual has declined to donate money or something else of value.
As added by P.L.140-2005, SEC.8.






ARTICLE 46. MISCELLANEOUS OFFENSES

CHAPTER 1. OFFENSES AGAINST THE FAMILY

IC 35-46-1-1
Definitions
35-46-1-1 Sec. 1. As used in this chapter:
"Dependent" means:
(1) an unemancipated person who is under eighteen (18) years of age; or
(2) a person of any age who is mentally or physically disabled.
"Endangered adult" has the meaning set forth in IC 12-10-3-2.
"Support" means food, clothing, shelter, or medical care.
"Tobacco business" means a sole proprietorship, corporation, partnership, or other enterprise in which:
(1) the primary activity is the sale of tobacco, tobacco products, and tobacco accessories; and
(2) the sale of other products is incidental.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.84; P.L.185-1984, SEC.2; P.L.208-1986, SEC.1; P.L.41-1987, SEC.19; P.L.2-1992, SEC.881; P.L.256-1996, SEC.10.



CHAPTER 2. OFFENSES RELATING TO CIVIL RIGHTS

IC 35-46-2-1
Violation of civil rights
35-46-2-1 Sec. 1. A person who knowingly or intentionally denies to another person, because of color, creed, disability, national origin, race, religion, or sex, the full and equal use of the services, facilities, or goods in:
(1) an establishment that caters or offers its services, facilities, or goods to the general public; or
(2) a housing project owned or subsidized by a governmental entity;
commits a civil rights violation, a Class B misdemeanor.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.92; P.L.23-1993, SEC.162.

IC 35-46-2-2
Discrimination in jury selection
35-46-2-2 Sec. 2. A public servant having the duty to select or summon persons for grand jury or trial jury service who knowingly or intentionally fails to select or summon a person because of color, creed, disability, national origin, race, religion, or sex commits discrimination in jury selection, a Class A misdemeanor.
As added by Acts 1977, P.L.340, SEC.93. Amended by P.L.23-1993, SEC.163.



CHAPTER 3. OFFENSES RELATING TO ANIMALS

IC 35-46-3-1
Harboring a non-immunized dog
35-46-3-1 Sec. 1. A person who knowingly or intentionally harbors a dog that is over the age of six (6) months and not immunized against rabies commits harboring a non-immunized dog, a Class C infraction. However, the offense is a Class B misdemeanor if the dog causes bodily injury by biting a person.
As added by Acts 1976, P.L.148, SEC.6. Amended by Acts 1977, P.L.340, SEC.94.



CHAPTER 4. FAILURE OF A STUDENT ATHLETE TO DISCLOSE RECRUITMENT

IC 35-46-4-1
"Agent contract"
35-46-4-1 Sec. 1. As used in this chapter, "agent contract" means a contract or agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete:
(1) an agreement with a professional sports team for:
(A) the employment of the student athlete by a professional sports team or organization; or
(B) the employment of the student athlete as a professional athlete; or
(2) an endorsement contract.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.7.

IC 35-46-4-1.5
"Endorsement contract"
35-46-4-1.5 Sec. 1.5. As used in this chapter, "endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use, on behalf of the other party, any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance. The term includes the value of any part of the student athlete's right of publicity (as defined in IC 32-36-1-7).
As added by P.L.54-2001, SEC.8. Amended by P.L.1-2003, SEC.96.

IC 35-46-4-2
"Professional sports services contract"
35-46-4-2 Sec. 2. As used in this chapter, "professional sports services contract" means a contract or agreement in which a person is employed or agrees to render services:
(1) as a player on a professional sports team;
(2) as a professional athlete; or
(3) with a professional sports organization.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.9.

IC 35-46-4-3
"Student athlete"
35-46-4-3 Sec. 3. As used in this chapter, "student athlete" means a person who is:
(1) enrolled or intends to enroll in a course of study in a public or private college or university; and
(2) eligible to engage in, or may be eligible in the future to engage in, an intercollegiate sporting event, contest, exhibition, or program for the college or university in which the person is enrolled or intends to enroll.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.10.
IC 35-46-4-4
Failure to disclose recruitment
35-46-4-4 Sec. 4. A person who knowingly or intentionally:
(1) enters into an agent contract, an endorsement contract, or a professional sports services contract with a student athlete; and
(2) no later than ten (10) days before the contract is executed, fails to give written notice to the head of the athletic department for the college or university in which the student athlete is enrolled as a student or intends to enroll as a student that identifies:
(A) the name and business address of each party to the contract;
(B) whether the contract is an agent contract, an endorsement contract, or a professional sports services contract; and
(C) the date that the contract will be executed;
commits failure to disclose recruitment, a Class D felony.
As added by P.L.184-1988, SEC.1. Amended by P.L.54-2001, SEC.11.



CHAPTER 5. OFFENSES AGAINST PUBLIC SENSIBILITY

IC 35-46-5-1
Human tissue trafficking
35-46-5-1 Sec. 1. (a) As used in this section, "fetal tissue" means tissue from an infant or a fetus who is stillborn or aborted.
(b) As used in this section, "human organ" means the kidney, liver, heart, lung, cornea, eye, bone marrow, bone, pancreas, or skin of a human body.
(c) As used in this section, "item of value" means money, real estate, funeral related services, and personal property. "Item of value" does not include:
(1) the reasonable payments associated with the removal, transportation, implantation, processing, preservation, quality control, and storage of a human organ; or
(2) the reimbursement of travel, housing, lost wages, and other expenses incurred by the donor of a human organ related to the donation of the human organ.
(d) A person who intentionally acquires, receives, sells, or transfers in exchange for an item of value:
(1) a human organ for use in human organ transplantation; or
(2) fetal tissue;
commits unlawful transfer of human tissue, a Class C felony.
As added by P.L.131-1992, SEC.2. Amended by P.L.217-1997, SEC.1.

IC 35-46-5-2
Unlawful participation in human cloning; exception
35-46-5-2 Sec. 2. (a) This section does not apply to in vitro fertilization.
(b) As used in this section, "cloning" has the meaning set forth in IC 16-18-2-56.5.
(c) A person who knowingly or intentionally:
(1) participates in cloning;
(2) implants or attempts to implant a cloned human embryo into a uterine environment to initiate a pregnancy; or
(3) ships or receives a cloned human embryo;
commits unlawful participation in human cloning, a Class D felony.
As added by P.L.126-2005, SEC.9.

IC 35-46-5-3
Unlawful transfer of human organisms; exceptions
35-46-5-3 Sec. 3. (a) A person who knowingly or intentionally purchases or sells a human ovum, zygote, embryo, or fetus commits unlawful transfer of a human organism, a Class C felony.
(b) This section does not apply to the following:
(1) The transfer to or receipt by a woman donor of an ovum of an amount for:
(A) earnings lost due to absence from employment;             (B) travel expenses;
(C) hospital expenses;
(D) medical expenses; and
(E) recovery time in an amount not to exceed three thousand dollars ($3,000);
concerning a treatment or procedure to enhance human reproductive capability through in vitro fertilization, gamete intrafallopian transfer, or zygote intrafallopian transfer.
(2) The following types of stem cell research:
(A) Adult stem cell.
(B) Fetal stem cell, as long as the biological parent has given written consent for the use of the fetal stem cells.
As added by P.L.126-2005, SEC.10.



CHAPTER 6. GLUE SNIFFING

IC 35-46-6-1
"Model glue" defined
35-46-6-1 Sec. 1. As used in this chapter, "model glue" means a glue or cement containing toluene or acetone, or both.
As added by P.L.2-1993, SEC.189. Amended by P.L.151-2006, SEC.19.

IC 35-46-6-2
Inhaling toxic vapors
35-46-6-2 Sec. 2. A person who, with intent to cause a condition of intoxication, euphoria, excitement, exhilaration, stupefaction, or dulling of the senses, ingests or inhales the fumes of:
(1) model glue; or
(2) a substance that contains:
(A) toluene;
(B) acetone;
(C) benzene;
(D) N-butyl nitrite;
(E) any aliphatic nitrite, unless prescribed by a physician;
(F) butane;
(G) amyl butrate;
(H) isobutyl nitrate;
(I) freon;
(J) chlorinated hydrocarbons;
(K) methylene chloride;
(L) hexane;
(M) ether;
(N) chloroform; or
(O) halothane; or
(3) any other chemical having the property of releasing toxic vapors;
commits inhaling toxic vapors, a Class B misdemeanor.
As added by P.L.2-1993, SEC.189. Amended by P.L.151-2006, SEC.20.

IC 35-46-6-3
Nitrous oxide distribution; nonmedical purposes
35-46-6-3 Sec. 3. A person who knowingly or intentionally uses or distributes nitrous oxide with intent to cause a condition of intoxication, euphoria, excitement, exhilaration, stupefaction, or dulling of the senses of another person, unless the nitrous oxide is to be used for medical purposes, commits a Class B misdemeanor. However, the offense is a Class A misdemeanor if the person has a prior unrelated conviction under this section.
As added by P.L.163-1994, SEC.1. Amended by P.L.218-1997, SEC.1.



CHAPTER 7. OFFENSES AGAINST PERSONS RECEIVING CARE

IC 35-46-7-1
"Health care provider"
35-46-7-1 Sec. 1. As used in this chapter, "health care provider" means:
(1) a hospital licensed under IC 16-21;
(2) a health facility licensed under IC 16-28;
(3) a housing services establishment that is required to file a disclosure statement under IC 12-15;
(4) a continuing care retirement community that is required to file a disclosure statement under IC 23-2-4;
(5) a home health agency licensed under IC 16-27;
(6) a hospice licensed under IC 16-25;
(7) an entity that provides licensed or certified health care professionals to:
(A) a health care provider; or
(B) a person who is in need of, or receives, professional health care services;
(8) a community mental health center (as defined in IC 12-7-2-38);
(9) a private psychiatric hospital licensed under IC 12-25;
(10) a state institution (as defined in IC 12-7-2-184); or
(11) a community residential facility for the developmentally disabled that is licensed under IC 12-28-5.
As added by P.L.139-2002, SEC.1.

IC 35-46-7-2
Excluded transactions
35-46-7-2 Sec. 2. This chapter does not apply to the following:
(1) A gift or donation of money or other asset given to:
(A) a health care provider in the corporate name of the health care provider; or
(B) a health care provider that is organized under Section 501(c)(3) of the Internal Revenue Code.
(2) A gift or loan of money or other asset given by a person who receives services from a health care provider to a member of the person's family who:
(A) is employed by a health care provider; or
(B) owns, wholly or jointly, a health care provider.
(3) A bequest of personal property or devise of real property made in an executable will as described in IC 29-1-5-5 to a health care provider or an owner, employee, or agent of a health care provider.
(4) The purchase of a security (as defined in IC 23-2-1-1) that is traded on a national or regional exchange.
(5) A gift or gratuity, not exceeding five hundred dollars ($500) in the aggregate per year per person receiving services from the health care provider, to an employee of a health care provider.         (6) A gift or donation of money or other asset given to purchase or otherwise acquire a product, service, or amenity for the use, entertainment, or enjoyment of persons receiving services from a health care provider.
As added by P.L.139-2002, SEC.1.

IC 35-46-7-3
Regulated transactions; requirement that transaction be executed in writing; penalty
35-46-7-3 Sec. 3. (a) The following transactions are subject to the requirements of subsection (b):
(1) A gift, a donation, a loan, or an investment from a person who receives services from a health care provider to:
(A) the health care provider; or
(B) an owner, employee, or agent of the health care provider.
(2) A loan or an investment from a person who receives services from a health care provider to the health care provider in the corporate name of the health care provider.
(b) A transaction under subsection (a) must be executed by a competent person (including a person other than the health care provider exercising a durable power of attorney on behalf of the donor) in writing and witnessed by two (2) disinterested parties. Each witness shall sign a document that describes the transaction in the presence of:
(1) the person who makes the transaction; and
(2) the other witness.
(c) A health care provider, or an owner, an employee, or an agent of a health care provider, who:
(1) receives a gift, a donation, a loan, or an investment from a person who receives services from a health care provider; and
(2) fails to comply with the requirements of subsection (b);
commits a Class A infraction. Without regard to the amount of the transaction, the court that imposes the penalty for the infraction violation may, upon the request of the prosecuting attorney, order the person to return assets or repay money received in violation of this section, plus interest from the date of the transaction, to the person who made the gift, donation, loan, or investment. In addition, if the court finds that the person knowingly violated the requirements of subsection (b), the court may order the person to pay treble damages and reasonable attorney's fees.
As added by P.L.139-2002, SEC.1.



CHAPTER 8. UNLAWFUL RECORDING

IC 35-46-8-1
Application
35-46-8-1 Sec. 1. This chapter does not apply to a law enforcement officer acting within the scope of the officer's employment.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-2
"Audiovisual recording device"
35-46-8-2 Sec. 2. As used in this chapter, "audiovisual recording device" means:
(1) a digital or an analog photographic or video camera; or
(2) any other technology capable of enabling the recording or transmission of a motion picture or other audiovisual work;
regardless of whether audiovisual recording is the sole or primary purpose of the device.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-3
"Motion picture exhibition facility"
35-46-8-3 Sec. 3. (a) As used in this chapter, "motion picture exhibition facility" means:
(1) an indoor or outdoor screening venue; or
(2) any other premises;
where motion pictures or other audiovisual works are shown to the public for a charge, regardless of whether an admission fee is charged.
(b) The term does not include a dwelling.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-4
Unlawful recording; defense
35-46-8-4 Sec. 4. (a) A person who knowingly or intentionally uses an audiovisual recording device in a motion picture exhibition facility with the intent to transmit or record a motion picture commits unlawful recording, a Class B misdemeanor.
(b) It is a defense to a prosecution under this section that the accused person had the written permission of the motion picture exhibition facility owner to transmit or record the motion picture.
As added by P.L.94-2005, SEC.6.

IC 35-46-8-5
Additional penalties
35-46-8-5 Sec. 5. In addition to a criminal penalty imposed for an offense under this chapter, a court may order the forfeiture, destruction, or other disposition of:
(1) all unauthorized copies of motion pictures or other

audiovisual works; and
(2) any audiovisual recording devices or other equipment used in connection with the offense.
As added by P.L.94-2005, SEC.6.






ARTICLE 47. WEAPONS AND INSTRUMENTS OF VIOLENCE

CHAPTER 1. DEFINITIONS

IC 35-47-1-1
Application of definitions in chapter
35-47-1-1 Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-2
"Alcohol abuser"
35-47-1-2 Sec. 2. "Alcohol abuser" means an individual who has had two (2) or more alcohol related offenses, any one (1) of which resulted in conviction by a court or treatment in an alcohol abuse facility within three (3) years prior to the date of the application.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-3
"Dealer"
35-47-1-3 Sec. 3. "Dealer" means any person who holds himself out as a buyer and seller of handguns on a regular and continuing basis.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-4
"Drug abuser"
35-47-1-4 Sec. 4. "Drug abuser" means an individual who has had two (2) or more violations of IC 35-48-1, IC 35-48-2, IC 35-48-3, or IC 35-48-4, any one (1) of which resulted in conviction by a court or treatment in a drug abuse facility within five (5) years prior to the date of application.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-5
"Firearm"
35-47-1-5 Sec. 5. "Firearm" means any weapon that is capable of or designed to or that may readily be converted to expel a projectile by means of an explosion.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-5.5
"Gun show"
35-47-1-5.5 Sec. 5.5. "Gun show" has the meaning set forth in 27 CFR 478.100.
As added by P.L.148-1987, SEC.2. Amended by P.L.1-2006,

SEC.534.

IC 35-47-1-6
"Handgun"
35-47-1-6 Sec. 6. "Handgun" means any firearm:
(1) designed or adapted so as to be aimed and fired from one (1) hand, regardless of barrel length; or
(2) any firearm with:
(A) a barrel less than sixteen (16) inches in length; or
(B) an overall length of less than twenty-six (26) inches.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-7
"Proper person"
35-47-1-7 Sec. 7. "Proper person" means a person who:
(1) does not have a conviction for resisting law enforcement under IC 35-44-3-3 within five (5) years before the person applies for a license or permit under this chapter;
(2) does not have a conviction for a crime for which the person could have been sentenced for more than one (1) year;
(3) does not have a conviction for a crime of domestic violence (as defined in IC 35-41-1-6.3), unless a court has restored the person's right to possess a firearm under IC 3-7-13-5;
(4) is not prohibited by a court order from possessing a handgun;
(5) does not have a record of being an alcohol or drug abuser as defined in this chapter;
(6) does not have documented evidence which would give rise to a reasonable belief that the person has a propensity for violent or emotionally unstable conduct;
(7) does not make a false statement of material fact on the person's application;
(8) does not have a conviction for any crime involving an inability to safely handle a handgun;
(9) does not have a conviction for violation of the provisions of this article within five (5) years of the person's application; or
(10) does not have an adjudication as a delinquent child for an act that would be a felony if committed by an adult, if the person applying for a license or permit under this chapter is less than twenty-three (23) years of age.
As added by P.L.311-1983, SEC.32. Amended by P.L.191-1984, SEC.1; P.L.148-1987, SEC.3; P.L.269-1995, SEC.5; P.L.49-2005, SEC.1.

IC 35-47-1-8
"Proper reason"
35-47-1-8 Sec. 8. "Proper reason" means for the defense of oneself or the state of Indiana.
As added by P.L.311-1983, SEC.32.
IC 35-47-1-9
"Retail"
35-47-1-9 Sec. 9. "Retail" means the sale of handguns singly or in small quantities to one who intends to be the ultimate user thereof.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-10
"Sawed-off shotgun"
35-47-1-10 Sec. 10. "Sawed-off shotgun" means:
(1) a shotgun having one (1) or more barrels less than eighteen (18) inches in length; and
(2) any weapon made from a shotgun (whether by alteration, modification, or otherwise) if the weapon as modified has an overall length of less than twenty-six (26) inches.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-11
"Shotgun"
35-47-1-11 Sec. 11. "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-12
"Superintendent"
35-47-1-12 Sec. 12. "Superintendent" refers to the superintendent of the Indiana state police department.
As added by P.L.311-1983, SEC.32.

IC 35-47-1-13
"Wholesale"
35-47-1-13 Sec. 13. "Wholesale" means the sale of handguns singly or in bulk lots to one lawfully licensed to deal in handguns, or the sale of a handgun to a governmental law enforcement agency for issue to its employees.
As added by P.L.311-1983, SEC.32.



CHAPTER 2. REGULATION OF HANDGUNS

IC 35-47-2-1
Carrying a handgun without a license or by person convicted of domestic battery
35-47-2-1 Sec. 1. (a) Except as provided in subsection (b) and section 2 of this chapter, a person shall not carry a handgun in any vehicle or on or about the person's body, except in the person's dwelling, on the person's property or fixed place of business, without a license issued under this chapter being in the person's possession.
(b) Unless the person's right to possess a firearm has been restored under IC 3-7-13-5 or IC 33-28-4-8, a person who has been convicted of domestic battery under IC 35-42-2-1.3 may not possess or carry a handgun in any vehicle or on or about the person's body in the person's dwelling or on the person's property or fixed place of business.
As added by P.L.311-1983, SEC.32. Amended by P.L.326-1987, SEC.1; P.L.195-2003, SEC.6; P.L.98-2004, SEC.155.



CHAPTER 2.5. SALE OF HANDGUNS

IC 35-47-2.5-1
Applicability; conflicts
35-47-2.5-1 Sec. 1. (a) This chapter does not apply to the following:
(1) Transactions between persons who are licensed as firearms importers or collectors or firearms manufacturers or dealers under 18 U.S.C. 923.
(2) Purchases by or sales to a law enforcement officer or agent of the United States, the state, or a county or local government.
(3) Indiana residents licensed to carry handguns under IC 35-47-2-3.
(b) Notwithstanding any other provision of this chapter, the state shall participate in the NICS if federal funds are available to assist the state in participating in the NICS. If:
(1) the state participates in the NICS; and
(2) there is a conflict between:
(A) a provision of this chapter; and
(B) a procedure required under the NICS;
the procedure required under the NICS prevails over the conflicting provision of this chapter.
As added by P.L.17-1997, SEC.8. Amended by P.L.190-2006, SEC.5.



CHAPTER 3. DISPOSAL OF CONFISCATED WEAPONS

IC 35-47-3-1
Disposal of confiscated weapons in accordance with chapter
35-47-3-1 Sec. 1. All firearms confiscated pursuant to statute shall, upon conviction of the person for the offense for which the confiscation was made, be disposed of in accordance with this chapter.
As added by P.L.311-1983, SEC.32.

IC 35-47-3-2
Application of section to firearms not required to be registered in National Firearms Registration and Transfer Record; return of firearms to rightful owners; disposal procedure
35-47-3-2 Sec. 2. (a) This section applies only to firearms which are not required to be registered in the National Firearms Registration and Transfer Record.
(b) Firearms shall be returned to the rightful owner at once following final disposition of the cause if a return has not already occurred under the terms of IC 35-33-5. If the rightful ownership is not known the law enforcement agency holding the firearm shall make a reasonable attempt to ascertain the rightful ownership and cause the return of the firearm. However, nothing in this chapter shall be construed as requiring the return of firearms to rightful owners who have been convicted for the misuse of firearms. In such cases, the court may provide for the return of the firearm in question or order that the firearm be at once delivered:
(1) except as provided in subdivision (2), to the sheriff's department of the county in which the offense occurred; or
(2) to the city or town police force that confiscated the firearm, if:
(A) a member of the city or town police force confiscated the firearm; and
(B) the city or town has a population of more than two thousand five hundred (2,500) and less than two hundred fifty thousand (250,000).
(c) The receiving law enforcement agency shall dispose of firearms under subsection (b), at the discretion of the law enforcement agency, not more than one hundred twenty (120) days following receipt by use of any of the following procedures:
(1) Public sale of the firearms to the general public as follows:
(A) Notice of the sale shall be:
(i) posted for ten (10) days in the county courthouse in a place readily accessible to the general public; and
(ii) advertised in the principal newspaper of the county for two (2) days in an advertisement that appears in the newspaper at least five (5) days prior to the sale.
(B) Disposition of the firearm shall be by public auction in a place convenient to the general public, with disposition

going to the highest bidder. However, no firearm shall be transferred to any bidder if that bidder is not lawfully eligible to receive and possess firearms according to the laws of the United States and Indiana.
(C) All handguns transferred under this subdivision shall also be transferred according to the transfer procedures set forth in this article.
(D) Money collected pursuant to the sales shall first be used to defray the necessary costs of administering this subdivision with any surplus to be:
(i) deposited into the receiving law enforcement agency's firearms training fund, if the law enforcement agency is a county law enforcement agency, or into a continuing education fund established under IC 5-2-8-2, if the law enforcement agency is a city or town law enforcement agency; and
(ii) used by the agency exclusively for the purpose of training law enforcement officers in the proper use of firearms or other law enforcement duties, if the law enforcement agency is a county law enforcement agency, or for law enforcement purposes, if the law enforcement agency is a city or town law enforcement agency.
(2) Sale of the firearms to a licensed firearms dealer as follows:
(A) Notice of the sale must be:
(i) posted for ten (10) days in the county courthouse in a place readily accessible to the general public; and
(ii) advertised in the principal newspaper of the county for two (2) days in an advertisement that appears in the newspaper at least five (5) days before the sale.
(B) Disposition of the firearm shall be by auction with disposition going to the highest bidder who is a licensed firearms dealer.
(C) Money collected from the sales shall first be used to defray the necessary costs of administering this subdivision and any surplus shall be:
(i) deposited into the receiving law enforcement agency's firearms training fund or other appropriate training activities fund; and
(ii) used by the agency exclusively for the purpose of training law enforcement officers in the proper use of firearms or other law enforcement duties.
(3) Sale or transfer of the firearms to another law enforcement agency.
(4) Release to the state police department laboratory or other forensic laboratory administered by the state or a political subdivision (as defined in IC 36-1-2-13) for the purposes of research, training, and comparison in conjunction with the forensic examination of firearms evidence.
(5) Destruction of the firearms.
(d) Notwithstanding the requirement of this section mandating

disposal of firearms not more than one hundred twenty (120) days following receipt, the receiving law enforcement agency may at its discretion hold firearms it may receive until a sufficient number has accumulated to defray the costs of administering this section if a delay does not exceed one hundred eighty (180) days from the date of receipt of the first firearm in the sale lot. In any event, all confiscated firearms shall be disposed of as promptly as possible.
(e) When a firearm is delivered to the state police department laboratory or other forensic laboratory under subsection (c)(4) and the state police department laboratory or other forensic laboratory determines the laboratory has no further need for the firearm in question, the laboratory shall return the firearm to the law enforcement agency for disposal under subsection (c).
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.2; P.L.57-1992, SEC.7; P.L.48-1993, SEC.7.

IC 35-47-3-3
Application of section to firearms required to be registered in National Firearms Registration and Transfer Record; return of firearms to rightful owners; unreturnable firearms; registry of firearms; disposal
35-47-3-3 Sec. 3. (a) This section applies to firearms that are required to be registered in the National Firearms Registration and Transfer Record.
(b) Firearms shall be returned to the rightful owner at once following final disposition of the cause, if such return has not already occurred under the terms of IC 35-33-5, and if such owner remains lawfully entitled to possess such firearms according to applicable United States and Indiana statutes. If rightful ownership is not known, the law enforcement agency holding the firearm shall make a reasonable and diligent effort to ascertain the rightful ownership and cause the return of the firearm being held, providing the owner remains lawfully entitled to possess such firearms.
(c) Firearms that are not returnable under this section shall be at once delivered to:
(1) the sheriff's department of the county in which the offense occurred, unless subdivision (2) applies; or
(2) the city or town police force that confiscated the firearm if:
(A) a member of the city or town police force confiscated the firearm; and
(B) the city or town has a population of more than two thousand five hundred (2,500) and less than two hundred fifty thousand (250,000);
following final disposition of the cause.
(d) When firearms are sent to a law enforcement agency under subsection (c), the law enforcement agency may upon request release the firearms to the state police department laboratory or other forensic laboratory administered by the state or a political subdivision (as defined in IC 36-1-2-13) for the purposes of research, training, and comparison in conjunction with the forensic

examination of firearms evidence.
(e) The receiving law enforcement agency or laboratory shall cause the registry of such firearms in the United States National Firearms Registration and Transfer Record within thirty (30) days following receipt from the court.
(f) The court may order such firearms as are not returnable destroyed, specifying the exact manner of destruction and requiring the receiving law enforcement agency or laboratory to make due return to the ordering court the time, date, method of destruction, and disposition of the remains of the destroyed firearm.
(g) No portion of this section shall be construed as requiring the receiving law enforcement agency or laboratory to retain firearms which are inoperable or unserviceable, or which the receiving law enforcement agency or laboratory may choose to transfer as public property in the ordinary course of lawful commerce and exchange.
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.3; P.L.57-1992, SEC.8.

IC 35-47-3-4
Unlawful delivery of confiscated firearm
35-47-3-4 Sec. 4. A person who knowingly or intentionally:
(1) delivers a confiscated firearm to a person convicted of a felony:
(A) involving use of a firearm; and
(B) which is the basis of the confiscation;
(2) delivers a confiscated firearm to another with knowledge that there is a rightful owner to whom the firearm must be returned; or
(3) fails to deliver a confiscated firearm to the sheriff's department, a city or town police force, the state police department laboratory or a forensic laboratory under this chapter, the state under IC 14-22-39-6, or for disposition after a determination that the rightful owner of the firearm cannot be ascertained or is no longer entitled to possess the confiscated firearm;
commits a Class D felony.
As added by P.L.311-1983, SEC.32. Amended by P.L.209-1986, SEC.4; P.L.57-1992, SEC.9; P.L.1-1995, SEC.77.



CHAPTER 4. MISCELLANEOUS PROVISIONS

IC 35-47-4-1
Delivery of deadly weapon to intoxicated person
35-47-4-1 Sec. 1. A person who sells, barters, gives, or delivers any deadly weapon to any person at the time in a state of intoxication, knowing him to be in a state of intoxication, or to any person who is in the habit of becoming intoxicated, and knowing him to be a person who is in the habit of becoming intoxicated, commits a Class B misdemeanor.
As added by P.L.311-1983, SEC.32.



CHAPTER 4.5. REGULATION OF LASER POINTERS

IC 35-47-4.5-1
Exceptions
35-47-4.5-1 Sec. 1. This chapter does not apply to the use of a laser pointer:
(1) for educational purposes by individuals engaged in an organized meeting or training class; or
(2) during the normal course of work or trade activities.
As added by P.L.70-2000, SEC.1.

IC 35-47-4.5-2
"Laser pointer" defined
35-47-4.5-2 Sec. 2. As used in this chapter, "laser pointer" means a device that emits light amplified by the stimulated emission of radiation that is visible to the human eye.
As added by P.L.70-2000, SEC.1.

IC 35-47-4.5-3
"Public safety officer" defined
35-47-4.5-3 Sec. 3. As used in this chapter, "public safety officer" means:
(1) a state police officer;
(2) a county sheriff;
(3) a county police officer;
(4) a correctional officer;
(5) an excise police officer;
(6) a county police reserve officer;
(7) a city police officer;
(8) a city police reserve officer;
(9) a conservation enforcement officer;
(10) a gaming agent;
(11) a town marshal;
(12) a deputy town marshal;
(13) a state university police officer appointed under IC 20-12-3.5;
(14) a probation officer;
(15) a firefighter (as defined in IC 9-18-34-1);
(16) an emergency medical technician; or
(17) a paramedic; or
(18) a member of a consolidated law enforcement department established under IC 36-3-1-5.1.
As added by P.L.70-2000, SEC.1. Amended by P.L.227-2005, SEC.11; P.L.170-2005, SEC.18; P.L.1-2006, SEC.536.

IC 35-47-4.5-4
Directing, laser pointer at public safety officer or state police motor carrier inspector
35-47-4.5-4 Sec. 4. A person who knowingly or intentionally

directs light amplified by the stimulated emission of radiation that is visible to the human eye or any other electromagnetic radiation from a laser pointer at a public safety officer or a state police motor carrier inspector without the consent of the public safety officer or state police motor carrier inspector commits a Class B misdemeanor.
As added by P.L.70-2000, SEC.1. Amended by P.L.232-2003, SEC.2.



CHAPTER 5. PROHIBITED INSTRUMENTS OF VIOLENCE

IC 35-47-5-1 Repealed
(Repealed by P.L.123-2002, SEC.51.)



CHAPTER 6. WEAPONS ON AIRCRAFT

IC 35-47-6-0.5
Applicability of chapter
35-47-6-0.5 Sec. 0.5. (a) Except as provided in subsection (b), this chapter does not apply to an official or employee:
(1) of:
(A) the United States;
(B) a state or political subdivision of a state;
(C) an operator (as defined in IC 5-23-2-8); or
(D) any other entity that has been granted statutory authority to enforce the penal laws of Indiana;
(2) who has been granted the power to effect arrests under Indiana law; and
(3) who has been authorized by the official's or employee's agency or employer to carry firearms.
(b) An individual described in subsection (a) is subject to the applicable regulations of the United States concerning the possession and carriage of firearms on aircraft or in areas of an airport to which access is controlled by the inspection of persons and property.
As added by P.L.84-1996, SEC.2. Amended by P.L.49-1997, SEC.67.



CHAPTER 7. REPORTING OF WOUNDS INFLICTED BY WEAPONS AND BURN INJURIES

IC 35-47-7-1
Persons required to report wounds
35-47-7-1 Sec. 1. Every case of a bullet wound, gunshot wound, powder burn, or any other injury arising from or caused by the discharge of a firearm, and every case of a wound which is likely to or may result in death and is actually or apparently inflicted by a knife, ice pick, or other sharp or pointed instrument, shall be reported at once to the law enforcement authorities of the county, city, or town in which the person reporting is located by either the physician attending or treating the case, or by the manager, superintendent, or other person in charge if the case is treated in a hospital, clinic, sanitarium, or other facility or institution. A person who violates this section commits a Class A misdemeanor.
As added by P.L.311-1983, SEC.32.



CHAPTER 8. REGULATION OF ELECTRONIC STUN WEAPONS, TASERS, AND STUN GUNS

IC 35-47-8-1
"Electronic stun weapon" defined
35-47-8-1 Sec. 1. As used in this chapter, "electronic stun weapon" means any mechanism that is:
(1) designed to emit an electronic, magnetic, or other type of charge that exceeds the equivalency of a five (5) milliamp sixty (60) hertz shock; and
(2) used for the purpose of temporarily incapacitating a person.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-2
"Stun gun" defined
35-47-8-2 Sec. 2. As used in this chapter, "stun gun" means any mechanism that is:
(1) designed to emit an electronic, magnetic, or other type of charge that equals or does not exceed the equivalency of a five (5) milliamp sixty (60) hertz shock; and
(2) used for the purpose of temporarily incapacitating a person.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-3
"Taser" defined
35-47-8-3 Sec. 3. As used in this chapter, "taser" means any mechanism that is:
(1) designed to emit an electronic, magnetic, or other type of charge or shock through the use of a projectile; and
(2) used for the purpose of temporarily incapacitating a person.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-4
Applicability of handgun provisions
35-47-8-4 Sec. 4. IC 35-47-2 applies to an electronic stun weapon or taser.
As added by P.L.318-1985, SEC.3.

IC 35-47-8-5
Stun guns; purchase, possession, and sale; use in commission of crime; use on law enforcement officer
35-47-8-5 Sec. 5. (a) A person eighteen (18) years of age or over may purchase or possess a stun gun.
(b) A person who sells or furnishes a stun gun to a person who is less than eighteen (18) years of age commits a Class B misdemeanor.
(c) A person who uses a stun gun in the commission of a crime commits a Class A misdemeanor.
(d) A person who uses a stun gun on a law enforcement officer while the officer is performing the officer's duties commits a Class

D felony.
As added by P.L.318-1985, SEC.3.



CHAPTER 9. POSSESSION OF FIREARMS ON SCHOOL PROPERTY AND SCHOOL BUSES

IC 35-47-9-1
Exemptions from chapter
35-47-9-1 Sec. 1. This chapter does not apply to the following:
(1) A:
(A) federal;
(B) state; or
(C) local;
law enforcement officer.
(2) A person who has been employed or authorized by:
(A) a school; or
(B) another person who owns or operates property being used by a school for a school function;
to act as a security guard, perform or participate in a school function, or participate in any other activity authorized by a school.
(3) A person who:
(A) may legally possess a firearm; and
(B) possesses the firearm in a motor vehicle that is being operated by the person to transport another person to or from a school or a school function.
As added by P.L.140-1994, SEC.11.

IC 35-47-9-2
Possession of firearms on school property, at school function, or on school bus; felony
35-47-9-2 Sec. 2. A person who possesses a firearm:
(1) in or on school property;
(2) in or on property that is being used by a school for a school function; or
(3) on a school bus;
commits a Class D felony.
As added by P.L.140-1994, SEC.11.



CHAPTER 10. CHILDREN AND FIREARMS

IC 35-47-10-1
Exemptions from chapter
35-47-10-1 Sec. 1. This chapter does not apply to the following:
(1) A child who is attending a hunters safety course or a firearms safety course or an adult who is supervising the child during the course.
(2) A child engaging in practice in using a firearm for target shooting at an established range or in an area where the discharge of a firearm is not prohibited or supervised by:
(A) a qualified firearms instructor; or
(B) an adult who is supervising the child while the child is at the range.
(3) A child engaging in an organized competition involving the use of a firearm or participating in or practicing for a performance by an organized group under Section 501(c)(3) of the Internal Revenue Code that uses firearms as a part of a performance or an adult who is involved in the competition or performance.
(4) A child who is hunting or trapping under a valid license issued to the child under IC 14-22.
(5) A child who is traveling with an unloaded firearm to or from an activity described in this section.
(6) A child who:
(A) is on real property that is under the control of the child's parent, an adult family member of the child, or the child's legal guardian; and
(B) has permission from the child's parent or legal guardian to possess a firearm.
(7) A child who:
(A) is at the child's residence; and
(B) has the permission of the child's parent, an adult family member of the child, or the child's legal guardian to possess a firearm.
As added by P.L.140-1994, SEC.12. Amended by P.L.1-1995, SEC.78; P.L.203-1996, SEC.2.

IC 35-47-10-2
"Adult" defined
35-47-10-2 Sec. 2. As used in this chapter, "adult" means a person who is at least eighteen (18) years of age.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-3
"Child" defined
35-47-10-3 Sec. 3. As used in this chapter, "child" means a person who is less than eighteen (18) years of age.
As added by P.L.140-1994, SEC.12.
IC 35-47-10-4
"Loaded" defined
35-47-10-4 Sec. 4. As used in this chapter, "loaded" means having any of the following:
(1) A cartridge in the chamber or cylinder of a firearm.
(2) Ammunition in close proximity to a firearm so that a person can readily place the ammunition in the firearm.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.3.

IC 35-47-10-5
Dangerous possession of a firearm
35-47-10-5 Sec. 5. A child who knowingly, intentionally, or recklessly:
(1) possesses a firearm for any purpose other than a purpose described in section 1 of this chapter; or
(2) provides a firearm to another child with or without remuneration for any purpose other than a purpose described in section 1 of this chapter;
commits dangerous possession of a firearm, a Class A misdemeanor. However, the offense is a Class C felony if the child has a prior conviction under this section.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.4.

IC 35-47-10-6
Dangerous control of a firearm
35-47-10-6 Sec. 6. An adult who knowingly, intentionally, or recklessly provides a firearm to a child for any purpose other than those described in section 1 of this chapter, with or without remuneration, commits dangerous control of a firearm, a Class C felony. However, the offense is a Class B felony if the adult has a prior conviction under this section.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.5.

IC 35-47-10-7
Permitting child to possess a firearm
35-47-10-7 Sec. 7. A child's parent or legal guardian who knowingly, intentionally, or recklessly permits the child to possess a firearm:
(1) while:
(A) aware of a substantial risk that the child will use the firearm to commit a felony; and
(B) failing to make reasonable efforts to prevent the use of a firearm by the child to commit a felony; or
(2) when the child has been convicted of a crime of violence or has been adjudicated as a juvenile for an offense that would constitute a crime of violence if the child were an adult;
commits dangerous control of a child, a Class C felony. However, the

offense is a Class B felony if the child's parent or legal guardian has a prior conviction under this section.
As added by P.L.140-1994, SEC.12. Amended by P.L.203-1996, SEC.6.

IC 35-47-10-8
Term of imprisonment in addition to criminal penalty
35-47-10-8 Sec. 8. (a) In addition to any criminal penalty imposed for an offense under this chapter, the court shall order the following:
(1) That a person who has committed an offense be incarcerated for five (5) consecutive days in an appropriate facility.
(2) That the additional five (5) day term must be served within two (2) weeks after the date of sentencing.
(b) Notwithstanding IC 35-50-6, a person does not earn credit time while serving an additional five (5) day term of imprisonment imposed by a court under this section.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-9
Consecutive sentences imposed
35-47-10-9 Sec. 9. A court shall impose consecutive sentences upon a person who has a conviction under this chapter and a conviction under IC 35-47-2-7.
As added by P.L.140-1994, SEC.12.

IC 35-47-10-10
Rehabilitation of child; placement in quasi-military program
35-47-10-10 Sec. 10. When sentencing a child who has committed an offense under this chapter, a court may elect to place the child in a facility that uses a quasi-military program for rehabilitative purposes.
As added by P.L.140-1994, SEC.12.



CHAPTER 11. LOCAL REGULATION OF FIREARMS

IC 35-47-11-1
Applicability of chapter
35-47-11-1 Sec. 1. (a) Section 2 of this chapter applies to all units (as defined in IC 36-1-2-23). All other sections of this chapter apply to all units other than townships.
(b) This chapter applies only if a statute expressly grants a legislative body the authority to adopt an emergency ordinance under this chapter.
(c) This chapter does not affect the validity of an ordinance adopted before, and in effect on, January 1, 1994.
As added by P.L.140-1994, SEC.13.

IC 35-47-11-2
Regulation of firearms by units other than townships
35-47-11-2 Sec. 2. Notwithstanding IC 36-1-3, a unit may not regulate in any manner the ownership, possession, sale, transfer, or transportation of firearms (as defined in IC 35-47-1-5) or ammunition except as follows:
(1) This chapter does not apply to land, buildings, or other real property owned or administered by a unit, except highways (as defined in IC 8-23-1-23) or public highways (as defined in IC 8-2.1-17-14).
(2) Notwithstanding the limitation in this section, a unit may use the unit's planning and zoning powers under IC 36-7-4 to prohibit the sale of firearms within two hundred (200) feet of a school by a person having a business that did not sell firearms within two hundred (200) feet of a school before April 1, 1994.
(3) Notwithstanding the limitation in this section, a legislative body of a unit other than a township may adopt an emergency ordinance or a unit other than a township may take other action allowed under section 6 of this chapter to regulate the sale of firearms anywhere within the unit for a period of not more than seventy-two (72) hours after the regulatory action takes effect.
As added by P.L.140-1994, SEC.13.

IC 35-47-11-3
Emergency ordinances; adoption; conditions warranting
35-47-11-3 Sec. 3. The legislative body of a unit may adopt an emergency ordinance under this chapter if:
(1) a disaster (as defined in IC 10-14-3-1) has occurred or is likely to occur in the unit; and
(2) a local disaster emergency has been declared in the unit under IC 10-14-3-29.
As added by P.L.140-1994, SEC.13. Amended by P.L.2-2003, SEC.98.

IC 35-47-11-4 Emergency ordinances; procedures for adoption
35-47-11-4 Sec. 4. Notwithstanding any other law, if the conditions described under section 3 of this chapter are present within a unit, the legislative body of the unit may adopt an emergency ordinance under this chapter:
(1) without complying with the public notice and public meeting provisions of:
(A) IC 5-14-1.5; or
(B) any other statute;
(2) on the same day that the ordinance is presented to the legislative body; and
(3) by a majority vote of the members of the legislative body.
As added by P.L.140-1994, SEC.13.

IC 35-47-11-5
Emergency ordinances; effective date; expiration
35-47-11-5 Sec. 5. An emergency ordinance adopted under section 4 of this chapter:
(1) takes effect on the date and at the time of the adoption of the ordinance; and
(2) expires the earlier of:
(A) seventy-two (72) hours after the time of the adoption of the ordinance; or
(B) a time specified in the emergency ordinance.
As added by P.L.140-1994, SEC.13.

IC 35-47-11-6
Restrictions on sale of firearms during emergency; declaration by executive or presiding officer
35-47-11-6 Sec. 6. If:
(1) the conditions described under section 3 of this chapter are present within a unit;
(2) an unsuccessful attempt is made to convene the legislative body for the purpose of adopting an emergency ordinance under this chapter; and
(3) in the case of a municipality, an unsuccessful attempt is made to convene the works board to act under this chapter as if the works board were the legislative body;
the executive of a municipality or the presiding officer of a county executive may declare a restriction on the sale of firearms anywhere within the unit for a period of not more than seventy-two (72) hours after the restriction is declared. A declaration under this section has the same effect as an ordinance adopted under section 4 of this chapter and becomes effective and expires as provided in section 5 of this chapter.
As added by P.L.140-1994, SEC.13.



CHAPTER 12. WEAPONS OF MASS DESTRUCTION

IC 35-47-12-1
Terrorism
35-47-12-1 Sec. 1. A person who knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) places;
(4) disseminates; or
(5) detonates;
a weapon of mass destruction with the intent to carry out terrorism commits a Class B felony. However, the offense is a Class A felony if the conduct results in serious bodily injury or death of any person.
As added by P.L.156-2001, SEC.13. Amended by P.L.123-2002, SEC.47.

IC 35-47-12-2
Agricultural terrorism
35-47-12-2 Sec. 2. A person who knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) places;
(4) disseminates; or
(5) detonates;
a weapon of mass destruction with the intent to damage, destroy, sicken, or kill crops or livestock of another person without the consent of the other person commits agricultural terrorism, a Class C felony.
As added by P.L.156-2001, SEC.13. Amended by P.L.123-2002, SEC.48.

IC 35-47-12-3
Terroristic mischief
35-47-12-3 Sec. 3. A person who knowingly or intentionally places or disseminates a device or substance with the intent to cause a reasonable person to believe that the device or substance is a weapon of mass destruction (as defined in IC 35-41-1-29.4), commits terroristic mischief, a Class C felony. However, the offense is a Class B felony if, as a result of the terroristic mischief:
(1) a physician prescribes diagnostic testing or medical treatment for any person other than the person who committed the terroristic mischief; or
(2) a person suffers serious bodily injury.
As added by P.L.123-2002, SEC.49.



CHAPTER 13. REPEALED



CHAPTER 14. PROCEEDINGS FOR THE SEIZURE AND RETENTION OF A FIREARM

IC 35-47-14-1
"Dangerous"
35-47-14-1 Sec. 1. (a) For the purposes of this chapter, an individual is "dangerous" if:
(1) the individual presents an imminent risk of personal injury to the individual or to another individual; or
(2) the individual may present a risk of personal injury to the individual or to another individual in the future and the individual:
(A) has a mental illness (as defined in IC 12-7-2-130) that may be controlled by medication, and has not demonstrated a pattern of voluntarily and consistently taking the individual's medication while not under supervision; or
(B) is the subject of documented evidence that would give rise to a reasonable belief that the individual has a propensity for violent or emotionally unstable conduct.
(b) The fact that an individual has been released from a mental health facility or has a mental illness that is currently controlled by medication does not establish that the individual is dangerous for the purposes of this chapter.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-2
Warrant to search for firearm in possession of dangerous individual
35-47-14-2 Sec. 2. A circuit or superior court may issue a warrant to search for and seize a firearm in the possession of an individual who is dangerous if:
(1) a law enforcement officer provides the court a sworn affidavit that:
(A) states why the law enforcement officer believes that the individual is dangerous and in possession of a firearm; and
(B) describes the law enforcement officer's interactions and conversations with:
(i) the individual who is alleged to be dangerous; or
(ii) another individual, if the law enforcement officer believes that information obtained from this individual is credible and reliable;
that have led the law enforcement officer to believe that the individual is dangerous and in possession of a firearm;
(2) the affidavit specifically describes the location of the firearm; and
(3) the circuit or superior court determines that probable cause exists to believe that the individual is:
(A) dangerous; and
(B) in possession of a firearm. As added by P.L.1-2006, SEC.537.

IC 35-47-14-3
Warrantless seizure of firearm from individual believed to be dangerous
35-47-14-3 Sec. 3. (a) If a law enforcement officer seizes a firearm from an individual whom the law enforcement officer believes to be dangerous without obtaining a warrant, the law enforcement officer shall submit to the circuit or superior court having jurisdiction over the individual believed to be dangerous a written statement under oath or affirmation describing the basis for the law enforcement officer's belief that the individual is dangerous.
(b) The court shall review the written statement submitted under subsection (a). If the court finds that probable cause exists to believe that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to retain the firearm. If the court finds that there is no probable cause to believe that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual.
(c) This section does not authorize a law enforcement officer to perform a warrantless search or seizure if a warrant would otherwise be required.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-4
Filing of return after warrant is served
35-47-14-4 Sec. 4. If a court issued a warrant to seize a firearm under this chapter, the law enforcement officer who served the warrant shall, not later than forty-eight (48) hours after the warrant was served, file a return with the court that:
(1) states that the warrant was served; and
(2) sets forth:
(A) the time and date on which the warrant was served;
(B) the name and address of the individual named in the warrant; and
(C) the quantity and identity of any firearms seized by the law enforcement officer.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-5
Requirement of hearing on whether firearm should be returned or retained
35-47-14-5 Sec. 5. (a) Not later than fourteen (14) days after a return is filed under section 4 of this chapter or a written statement is submitted under section 3 of this chapter, the court shall conduct a hearing to determine whether the seized firearm should be:
(1) returned to the individual from whom the firearm was seized; or
(2) retained by the law enforcement agency having custody of

the firearm.
(b) The court shall set the hearing date as soon as possible after the return is filed under section 4 of this chapter. The court shall inform:
(1) the prosecuting attorney; and
(2) the individual from whom the firearm was seized;
of the date, time, and location of the hearing. The court may conduct the hearing at a facility or other suitable place not likely to have a harmful effect upon the individual's health or well-being.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-6
Burden of proof at hearing; court orders
35-47-14-6 Sec. 6. (a) In a hearing conducted under section 5 of this chapter, the state has the burden of proving all material facts by clear and convincing evidence.
(b) If the court, in a hearing under section 5 of this chapter, determines that the state has proved by clear and convincing evidence that the individual is dangerous, the court may order that the law enforcement agency having custody of the seized firearm retain the firearm. In addition, if the individual has received a license to carry a handgun, the court shall suspend the individual's license to carry a handgun. If the court determines that the state has failed to prove that the individual is dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual from whom it was seized.
(c) If the court, in a hearing under section 5 of this chapter, orders a law enforcement agency to retain a firearm, the law enforcement agency shall retain the firearm until the court orders the firearm returned or otherwise disposed of.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-7
If firearm seized is owned by another individual
35-47-14-7 Sec. 7. If the court, in a hearing conducted under section 5 of this chapter, determines that:
(1) the individual from whom a firearm was seized is dangerous; and
(2) the firearm seized from the individual is owned by another individual;
the court may order the law enforcement agency having custody of the firearm to return the firearm to the owner of the firearm.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-8
Petition for return of a firearm
35-47-14-8 Sec. 8. (a) At least one hundred eighty (180) days after the date on which a court orders a law enforcement agency to retain an individual's firearm under section 6(b) of this chapter, the individual may petition the court for return of the firearm.     (b) Upon receipt of a petition described in subsection (a), the court shall:
(1) enter an order setting a date for a hearing on the petition; and
(2) inform the prosecuting attorney of the date, time, and location of the hearing.
(c) The prosecuting attorney shall represent the state at the hearing on a petition under this section.
(d) In a hearing on a petition under this section, the individual:
(1) may be represented by an attorney; and
(2) must prove by a preponderance of the evidence that the individual is not dangerous.
(e) If, upon the completion of the hearing and consideration of the record, the court finds that the individual is not dangerous, the court shall order the law enforcement agency having custody of the firearm to return the firearm to the individual.
(f) If the court denies an individual's petition under this section, the individual may not file a subsequent petition until at least one hundred eighty (180) days after the date on which the court denied the petition.
As added by P.L.1-2006, SEC.537.

IC 35-47-14-9
When law enforcement agency may be ordered to destroy firearm
35-47-14-9 Sec. 9. If at least five (5) years have passed since a court conducted the first hearing to retain a firearm under this chapter, the court, after giving notice to the parties and conducting a hearing, may order the law enforcement agency having custody of the firearm to destroy or otherwise permanently dispose of the firearm.
As added by P.L.1-2006, SEC.537.



CHAPTER 15. RETIRED LAW ENFORCEMENT OFFICERS IDENTIFICATION FOR CARRYING FIREARMS

IC 35-47-15-1
"Firearm"
35-47-15-1 Sec. 1. As used in this chapter, "firearm" has the meaning set forth in 18 U.S.C. 926C(e).
As added by P.L.1-2006, SEC.538.

IC 35-47-15-2
"Law enforcement agency"
35-47-15-2 Sec. 2. As used in this chapter, "law enforcement agency" means an agency or department of:
(1) the state; or
(2) a political subdivision of the state;
whose principal function is the apprehension of criminal offenders.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-3
"Law enforcement officer"
35-47-15-3 Sec. 3. As used in this chapter, "law enforcement officer" has the meaning set forth in IC 35-41-1-17(a). The term includes an arson investigator employed by the office of the state fire marshal.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-4
Photo identification for retired law enforcement officers
35-47-15-4 Sec. 4. After June 30, 2005, all law enforcement agencies shall issue annually to each person who has retired from that agency as a law enforcement officer a photographic identification.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-5
Additional requirement for retired law enforcement officer to carry concealed firearm
35-47-15-5 Sec. 5. (a) In addition to the photographic identification issued under section 4 of this chapter, after June 30, 2005, a retired law enforcement officer who carries a concealed firearm under 18 U.S.C. 926C must obtain annually, for each type of firearm that the retired officer intends to carry as a concealed firearm, evidence that the retired officer meets the training and qualification standards for carrying that type of firearm that are established:
(1) by the retired officer's law enforcement agency, for active officers of the agency; or
(2) by the state, for active law enforcement officers in the state.
A retired law enforcement officer bears any expense associated with

obtaining the evidence required under this subsection.
(b) The evidence required under subsection (a) is one (1) of the following:
(1) For compliance with the standards described in subsection (a)(1), an endorsement issued by the retired officer's law enforcement agency with or as part of the photographic identification issued under section 4 of this chapter.
(2) For compliance with the standards described in subsection (a)(2), a certification issued by the state.
As added by P.L.1-2006, SEC.538.

IC 35-47-15-6
Immunity from civil or criminal liability
35-47-15-6 Sec. 6. An entity that provides evidence required under section 5 of this chapter is immune from civil or criminal liability for providing the evidence.
As added by P.L.1-2006, SEC.538.






ARTICLE 47.5. CONTROLLED EXPLOSIVES

CHAPTER 1. APPLICABILITY

IC 35-47.5-1-1
Application
35-47.5-1-1 Sec. 1. This article does not apply to the following:
(1) Fertilizers, propellant actuated devices, or propellant activated industrial tools:
(A) manufactured;
(B) imported;
(C) distributed; or
(D) used;
for their designed purposes.
(2) A pesticide that is:
(A) manufactured;
(B) stored;
(C) transported;
(D) distributed;
(E) possessed; or
(F) used;
for its designed purposes or in accordance with Chapter 7 of Title 2, the federal Insecticide, Fungicide, and Rodenticide Act, 61 Stat. 163, as amended, and the federal Environmental Pesticide Control Act of 1972, P.L.92-516, as amended.
As added by P.L.123-2002, SEC.50.



CHAPTER 2. DEFINITIONS

IC 35-47.5-2-1
Definitions
35-47.5-2-1 Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-2
"Booby trap"
35-47.5-2-2 Sec. 2. "Booby trap" means a device meant to cause death or bodily injury by:
(1) hiding the device; or
(2) activating the device by trip wires, switches, antidisturbance, or other remote means.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-3
"Commission"
35-47.5-2-3 Sec. 3. "Commission" refers to the fire prevention and building safety commission established by IC 22-12-2-1.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-4
"Destructive device"
35-47.5-2-4 Sec. 4. (a) "Destructive device" means:
(1) an explosive, incendiary, or overpressure device that is configured as a:
(A) bomb;
(B) grenade;
(C) rocket with a propellant charge of more than four (4) ounces;
(D) missile having an explosive or incendiary charge of more than one-quarter (1/4) ounce;
(E) mine;
(F) Molotov cocktail; or
(G) device that is substantially similar to an item described in clauses (A) through (F);
(2) a type of weapon that may be readily converted to expel a projectile by the action of an explosive or other propellant through a barrel that has a bore diameter of more than one-half (1/2) inch; or
(3) a combination of parts designed or intended for use in the conversion of a device into a destructive device.
(b) The term does not include the following:
(1) A pistol, rifle, shotgun, or weapon suitable for sporting or personal safety purposes or ammunition.
(2) A device that is neither designed nor redesigned for use as a weapon.         (3) A device that, although originally designed for use as a weapon, is redesigned for use as a signaling, pyrotechnic, line throwing, safety, or similar device.
(4) A surplus military ordnance sold, loaned, or given by authority of the appropriate official of the United States Department of Defense.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-5
"Detonator"
35-47.5-2-5 Sec. 5. "Detonator" means a device containing a detonating charge that is used to initiate detonation in an explosive, including the following:
(1) Electric blasting caps.
(2) Blasting caps for use with safety fuses.
(3) Detonating cord delay connectors.
(4) Blasting caps for use with a shock tube.
(5) Improvised devices designed to function as a detonator.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-6
"Distribute"
35-47.5-2-6 Sec. 6. "Distribute" means the actual, constructive, or attempted transfer from one (1) person to another.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-7
"Explosives"
35-47.5-2-7 Sec. 7. "Explosives" means a chemical compound or other substance or mechanical system intended to produce an explosion capable of causing injury to persons or damage to property or containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury to persons or damage to property, including the substances designated in IC 35-47.5-3. The term does not include the following:
(1) A model rocket and model rocket engine designed, sold, and used to propel recoverable aero models.
(2) A paper cap in which the explosive content does not average more than twenty-five hundredths (0.25) grains of explosive mixture per paper cap for toy pistols, toy cannons, toy canes, toy guns, or other devices using paper caps unless the paper cap is used as a component of a destructive device.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-8
"Hoax device"; "replica"
35-47.5-2-8 Sec. 8. "Hoax device" or "replica" means a device or article that has the appearance of a destructive device or detonator. As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-9
"Incendiary"
35-47.5-2-9 Sec. 9. "Incendiary" means a flammable liquid or compound with a flash point not greater than one hundred fifty (150) degrees Fahrenheit, as determined by a Tagliabue or an equivalent closed cup device, including gasoline, kerosene, fuel oil, or a derivative of these substances.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-10
"Division"
35-47.5-2-10 Sec. 10. "Division" refers to the division of fire and building safety.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.539.

IC 35-47.5-2-11
"Overpressure device"
35-47.5-2-11 Sec. 11. "Overpressure device" means:
(1) a frangible container filled with an explosive gas or expanding gas that is designed or constructed to cause the container to break or fracture in a manner that is capable of causing death, bodily harm, or property damage; or
(2) a container filled with an explosive gas or expanding gas or chemicals that generate an expanding gas.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-12
"Property"
35-47.5-2-12 Sec. 12. "Property" means real or personal property of any kind, including money, choses in action, and other similar interests in property.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-2-13
"Regulated explosive"
35-47.5-2-13 Sec. 13. (a) "Regulated explosive" includes:
(1) a destructive device; and
(2) an explosive.
(b) The term does not include the following:
(1) An explosive in a manufactured article that is designed and packaged in a manner that is likely to prevent an explosion resulting in property damage or personal injury. A manufactured article to which this subdivision applies includes fixed ammunition for small arms, a firework, and a safety fuse match.
(2) Gasoline, kerosene, naphtha, turpentine, or benzine.
(3) An explosive that is being transported on or in a vessel,

railroad car, or highway vehicle in conformity with the regulations adopted by the United States Department of Transportation.
(4) A blasting explosive that is transported or used for agricultural purposes and that is in a quantity that does not exceed two hundred (200) pounds.
(5) Ammonium nitrate or other explosive compounds kept for mining purposes at coal mines regulated under IC 14-34.
As added by P.L.123-2002, SEC.50.



CHAPTER 3. CLASSIFICATION OF REGULATED EXPLOSIVES

IC 35-47.5-3-1
Regulated explosives
35-47.5-3-1 Sec. 1. The following materials are regulated explosives within the meaning of this article:
(1) Acetylides of heavy metals.
(2) Aluminum containing polymeric propellant.
(3) Aluminum ophorite explosive.
(4) Amatex.
(5) Amatol.
(6) Ammonal.
(7) Ammonium nitrate explosive mixtures, cap sensitive.
(8) Ammonium nitrate explosive mixtures, noncap sensitive.
(9) Aromatic nitro-compound explosive mixtures.
(10) Ammonium perchlorate explosive mixtures.
(11) Ammonium perchlorate composite propellant.
(12) Ammonium picrate (picrate of ammonia, explosive D).
(13) Ammonium salt lattice with isomorphously substituted inorganic salts.
(14) Ammonium tri-iodide.
(15) ANFO (ammonium nitrate-fuel oil).
(16) Baratol.
(17) Baronol.
(18) BEAF (1,2-bis (2,2-difluoro-2-nitroacetoxyethane)).
(19) Black powder.
(20) Black powder based explosive mixtures.
(21) Blasting agents, nitro-carbo-nitrates, including noncap sensitive slurry and water-gel explosives.
(22) Blasting caps.
(23) Blasting gelatin.
(24) Blasting powder.
(25) BTNEC (bis (trinitroethyl) carbonate).
(26) Bulk salutes.
(27) BTNEN (bis (trinitroethyl) nitramine).
(28) BTTN (1,2,4 butanetriol trinitrate).
(29) Butyl tetryl.
(30) Calcium nitrate explosive mixture.
(31) Cellulose hexanitrate explosive mixture.
(32) Chlorate explosive mixtures.
(33) Composition A and variations.
(34) Composition B and variations.
(35) Composition C and variations.
(36) Copper acetylide.
(37) Cyanuric triazide.
(38) Cyclotrimethylenetrinitramine (RDX).
(39) Cyclotetramethylenetetranitramine (HMX).
(40) Cyclonite (RDX).
(41) Cyclotol.         (42) DATB (diaminotrinitrobenzene).
(43) DDNP (diazodinitrophenol).
(44) DEGDN (diethyleneglycol dinitrate).
(45) Detonating cord.
(46) Detonators.
(47) Dimethylol dimethyl methane dinitrate composition.
(48) Dinitroethyleneurea.
(49) Dinitroglycerine (glycerol dinitrate).
(50) Dinitrophenol.
(51) Dinitrophenolates.
(52) Dinitrophenyl hydrazine.
(53) Dinitroresorcinol.
(54) Dinitrotoluene-sodium nitrate explosive mixtures.
(55) DIPAM.
(56) Dipicryl sulfone.
(57) Dipicrylamine.
(58) DNDP (dinitropentano nitrile).
(59) DNPA (2,2-dinitropropyl acrylate).
(60) Dynamite.
(61) EDDN (ethylene diamine dinitrate).
(62) EDNA.
(63) Ednatol.
(64) EDNP (ethyl 4,4-dinitropentanoate).
(65) Erythritol tetranitrate explosives.
(66) Esters of nitro substituted alcohols.
(67) EGDN (ethylene glycol dinitrate).
(68) Ethyl-tetryl.
(69) Explosive conitrates.
(70) Explosive gelatins.
(71) Explosive mixtures containing oxygen releasing inorganic salts and hydrocarbons.
(72) Explosive mixtures containing oxygen releasing inorganic salts and nitro bodies.
(73) Explosive mixtures containing oxygen releasing inorganic salts and water insoluble fuels.
(74) Explosive mixtures containing oxygen releasing inorganic salts and water soluble fuels.
(75) Explosive mixtures containing sensitized nitromethane.
(76) Explosive mixtures containing tetranitromethane (nitroform).
(77) Explosive nitro compounds of aromatic hydrocarbons.
(78) Explosive organic nitrate mixtures.
(79) Explosive liquids.
(80) Explosive powders.
(81) Flash powder.
(82) Fulminate of mercury.
(83) Fulminate of silver.
(84) Fulminating gold.
(85) Fulminating mercury.
(86) Fulminating platinum.         (87) Fulminating silver.
(88) Gelatinized nitrocellulose.
(89) Gem-dinitro aliphatic explosive mixtures.
(90) Guanyl nitrosamino guanyl tetrazene.
(91) Guanyl nitrosamino guanylidene hydrazine.
(92) Hexogene or octogene and a nitrated N-methylaniline.
(93) Hexolites.
(94) HMX(cyclo-l,3,5,7-tetramethylene-2,4,6,8-tetranitramine; octogen).
(95) Hydrazinium nitrate/hydrazine/aluminum explosive system.
(96) Hydrazoic acid.
(97) Igniter cord.
(98) Igniters.
(99) Initiating tube systems.
(100) KDNBF (potassium dinitrobenzo-furoxane).
(101) Lead azide.
(102) Lead mannite.
(103) Lead mononitroresorcinate.
(104) Lead picrate.
(105) Lead salts, explosive.
(106) Lead styphnate (styphnate of lead, lead trinitroresorcinate).
(107) Liquid nitrated polyol and trimethylolethane.
(108) Liquid oxygen explosives.
(109) Magnesium ophorite explosives.
(110) Mannitol hexanitrate.
(111) MDNP (methyl 4,4-dinitropentanoate).
(112) MEAN (monoethanolamine nitrate).
(113) Mercuric fulminate.
(114) Mercury oxalate.
(115) Mercury tartrate.
(116) Metriol trinitrate.
(117) Minol-2 (40% TNT, 40% ammonium nitrate, 20% aluminum).
(118) MMAN (monomethylamine nitrate); methylamine nitrate.
(119) Mononitrotoluene-nitroglycerin mixture.
(120) Monopropellants.
(121) NIBTN (nitroisobutametriol trinitrate).
(122) Nitrate sensitized with gelled nitroparaffin.
(123) Nitrated carbohydrate explosive.
(124) Nitrated glucoside explosive.
(125) Nitrated polyhydric alcohol explosives.
(126) Nitrates of soda explosive mixtures.
(127) Nitric acid and a nitro aromatic compound explosive.
(128) Nitric acid and carboxylic fuel explosive.
(129) Nitric acid explosive mixtures.
(130) Nitro aromatic explosive mixtures.
(131) Nitro compounds of furane explosive mixtures.
(132) Nitrocellulose explosive.         (133) Nitroderivative of urea explosive mixture.
(134) Nitrogelatin explosive.
(135) Nitrogen trichloride.
(136) Nitrogen tri-iodide.
(137) Nitroglycerine (NG, RNG, nitro, glyceryl trinitrate, trinitroglycerine).
(138) Nitroglycide.
(139) Nitroglycol (ethylene glycol dinitrate, EGDN).
(140) Nitroguanidine explosives.
(141) Nitroparaffins explosive grade and ammonium nitrate mixtures.
(142) Nitronium perchlorate propellant mixtures.
(143) Nitrostarch.
(144) Nitro substituted carboxylic acids.
(145) Nitrourea.
(146) Octogen (HMX).
(147) Octol (75% HMX, 25% TNT).
(148) Organic amine nitrates.
(149) Organic nitramines.
(150) PBX (RDX and plasticizer).
(151) Pellet powder.
(152) Penthrinite composition.
(153) Pentolit.
(154) Perchlorate explosive mixtures.
(155) Peroxide based explosive mixtures.
(156) PETN (nitropentaerythrite, pentaerythrite tetranitrate, pentaerythritol tetranitrate).
(157) Picramic acid and its salts.
(158) Picramide.
(159) Picrate of potassium explosive mixtures.
(160) Picratol.
(161) Picric acid (manufactured as an explosive).
(162) Picryl chloride.
(163) Picryl fluoride.
(164) PLX (95% nitromethane, 5% ethylenediamine).
(165) Polynitro aliphatic compounds.
(166) Polyolpolynitrate-nitrocellulose explosive gels.
(167) Potassium chlorate and lead sulfocyanate explosive.
(168) Potassium nitrate explosive mixtures.
(169) Potassium nitroaminotetrazole.
(170) Pyrotechnic compositions.
(171) PYX (2,6-bis(picrylamino)-3,5-dinitropyridine).
(172) RDX (cyclonite, hexogen, T4,cyclo-l,3, 5,-trimethylene-2,4,6,-rinitramine; hexahydro-l,3,5-trinitro-S-triazine).
(173) Safety fuse.
(174) Salutes (bulk).
(175) Salts of organic amino sulfonic acid explosive mixture.
(176) Silver acetylide.
(177) Silver azide.         (178) Silver fulminate.
(179) Silver oxalate explosive mixtures.
(180) Silver styphnate.
(181) Silver tartrate explosive mixtures.
(182) Silver tetrazene.
(183) Slurried explosive mixtures of water, inorganic oxidizing salt, gelling agent, fuel, and sensitizer, cap sensitive.
(184) Smokeless powder.
(185) Sodatol.
(186) Sodium amatol.
(187) Sodium azide explosive mixture.
(188) Sodium dinitro-ortho-cresolate.
(189) Sodium nitrate-potassium nitrate explosive mixture.
(190) Sodium picramate.
(191) Special fireworks (as defined in IC 22-11-14-1).
(192) Squibs.
(193) Styphnic acid explosives.
(194) Tacot (tetranitro-2,3,5,6-dibenzo-l,3a,4,6a tetrazapentalene).
(195) TATB (triaminotrinitrobenzene).
(196) TATP (triacetone triperoxide).
(197) TEGDN (triethylene glycol dinitrate).
(198) Tetrazene (tetracene, tetrazine, l(5-tetrazolyl)-4-guanyl tetrazene hydrate).
(199) Tetranitrocarbazole.
(200) Tetryl (2,4,6 tetranitro-N-methylaniline).
(201) Tetrytol.
(202) Thickened inorganic oxidizer salt slurried explosive mixture.
(203) TMETN (trimethylolethane trinitrate).
(204) TNEF (trinitroethyl formal).
(205) TNEOC (trinitroethylorthocarbonate).
(206) TNEOF (trinitroethylorthoformate).
(207) TNT (trinitrotoluene, trotyl, trilite, triton).
(208) Torpex.
(209) Tridite.
(210) Trimethylol ethyl methane trinitrate composition.
(211) Trimethylolthane trinitrate-nitrocellulose.
(212) Trimonite.
(213) Trinitroanisole.
(214) Trinitrobenzene.
(215) Trinitrobenzoic acid.
(216) Trinitrocresol.
(217) Trinitro-meta-cresol.
(218) Trinitronaphthalene.
(219) Trinitrophenetol.
(220) Trinitrophloroglucinol.
(221) Trinitroresorcinol.
(222) Tritonal.
(223) Urea nitrate.         (224) Water bearing explosives having salts of oxidizing acids and nitrogen bases, sulfates, or sulfamates, cap sensitive.
(225) Water in oil emulsion explosive compositions.
(226) Xanthamonas hydrophilic colloid explosive mixture.
As added by P.L.123-2002, SEC.50.



CHAPTER 4. REGISTRATION AND CONTROL

IC 35-47.5-4-1
Inspection of places regulated explosives manufactured
35-47.5-4-1 Sec. 1. The division shall carry out a program to periodically inspect places where regulated explosives are manufactured.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.540.

IC 35-47.5-4-2
Insurance required of regulated explosive manufacturer; proof of insurance; exemption
35-47.5-4-2 Sec. 2. (a) The division may order any person engaged in the manufacture or handling of a regulated explosive and any person with control over a place where regulated explosives are manufactured or handled to maintain insurance covering fire and explosion losses. The order is not effective until sixty (60) days after the date that notice of the order is received.
(b) The state fire marshal shall specify the insurance required under subsection (a) in an amount not less than ten thousand dollars ($10,000) nor more than two hundred fifty thousand dollars ($250,000).
(c) Proof of the insurance required under this section must be maintained with the department of insurance.
(d) The insurance commissioner may exempt a person from the insurance requirements under this section if an applicant for the exemption submits proof that the applicant has the financial ability to discharge all judgments in the amount specified by the state fire marshal. The insurance commissioner may revoke an exemption under this subsection if the commissioner requires additional proof of financial ability and:
(1) the exempted person fails to comply with the order; or
(2) the insurance commissioner determines that the exempted person has failed to provide adequate proof of financial ability.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.541.

IC 35-47.5-4-3
Inspection of places regulated explosives stored
35-47.5-4-3 Sec. 3. The division shall carry out a program to periodically inspect places where regulated explosives are stored.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.542.

IC 35-47.5-4-4
Regulated explosives magazine permits; expiration of permits
35-47.5-4-4 Sec. 4. (a) The division shall issue a regulated explosives magazine permit to maintain an explosives magazine to

an applicant who qualifies under section 5 of this chapter.
(b) A permit issued under subsection (a) expires one (1) year after it is issued. The permit is limited to storage of the types and maximum quantities of explosives specified in the permit in the place covered by the permit and under the construction and location requirements specified in the rules of the commission.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.543.

IC 35-47.5-4-4.5
Rules
35-47.5-4-4.5 Sec. 4.5. (a) This section does not apply to:
(1) a person who is regulated under IC 14-34; or
(2) near surface or subsurface use of regulated explosives associated with oil and natural gas:
(A) exploration;
(B) development;
(C) production; or
(D) abandonment activities or procedures.
(b) The commission shall adopt rules under IC 4-22-2 to:
(1) govern the use of a regulated explosive; and
(2) establish requirements for the issuance of a license for the use of a regulated explosive.
(c) The commission shall include the following requirements in the rules adopted under subsection (b):
(1) Relicensure every three (3) years after the initial issuance of a license.
(2) Continuing education as a condition of relicensure.
(3) An application for licensure or relicensure must be submitted to the division on forms approved by the commission.
(4) A fee for licensure and relicensure.
(5) Reciprocal recognition of a license for the use of a regulated explosive issued by another state if the licensure requirements of the other state are substantially similar to the licensure requirements established by the commission.
(d) A person may not use a regulated explosive unless the person has a license issued under this section for the use of a regulated explosive.
(e) The division shall carry out the licensing and relicensing program under the rules adopted by the commission.
(f) As used in this section, "regulated explosive" does not include either of the following:
(1) Consumer fireworks (as defined in 27 CFR 555.11).
(2) Commercially manufactured black powder in quantities not to exceed fifty (50) pounds, if the black powder is intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices.
As added by P.L.35-2004, SEC.2. Amended by P.L.25-2004, SEC.6; P.L.2-2005, SEC.128; P.L.80-2005, SEC.7; P.L.1-2006, SEC.544.
IC 35-47.5-4-5
Qualifications for issuance and renewal of permit
35-47.5-4-5 Sec. 5. (a) To qualify for a regulated explosives permit, an applicant must:
(1) submit information on the form provided by the state fire marshal describing:
(A) the location of the affected magazine;
(B) the types and maximum quantities of explosives that will be kept in the place covered by the application; and
(C) the distance that the affected magazine will be located from the nearest highway, railway, and structure that is also used as a place of habitation or assembly other than for the manufacture of explosives;
(2) except as provided in subdivision (3), demonstrate through an inspection that the magazine is constructed and located in accordance with the rules adopted by the commission;
(3) demonstrate through an inspection that smoking, matches, open flames, and spark producing devices are not allowed within a room containing an indoor magazine; and
(4) pay the fee under IC 22-12-6-6.
(b) To qualify for the renewal of a regulated explosives permit, the applicant must pay the fee under IC 22-12-6-6.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-4-6
Violation of permit requirement; exception
35-47.5-4-6 Sec. 6. (a) This section does not apply to storage that is exempted from the requirements of this section in the rules adopted by the commission under IC 22-13-3.
(b) A person who:
(1) stores a regulated explosive;
(2) has control over a regulated explosive that is stored; or
(3) has control over a place where a regulated explosive is stored;
without a regulated explosives magazine permit issued under this chapter that covers the storage commits a Class C infraction.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-4-7
Reporting injuries caused by destructive device
35-47.5-4-7 Sec. 7. A physician or hospital that has reason to believe that the physician or hospital is treating a person for an injury inflicted while the person was making or using a destructive device shall report the injury to a local law enforcement agency under IC 35-47-7-5.
As added by P.L.123-2002, SEC.50.



CHAPTER 5. OFFENSES RELATING TO REGULATED EXPLOSIVES

IC 35-47.5-5-1
Application
35-47.5-5-1 Sec. 1. Sections 2, 3, 4, 5, and 6 of this chapter do not apply to the following:
(1) A person authorized to manufacture, possess, transport, distribute, or use a destructive device or detonator under the laws of the United States, as amended, or under Indiana law when the person is acting in accordance with the laws, regulations, and rules issued under federal or Indiana law.
(2) A person who is issued a permit for blasting or surface coal mining by the director of the department of natural resources under IC 14-34 when the person is acting under the laws and rules of Indiana and any ordinances and regulations of the political subdivision or authority of the state where blasting or mining operations are being performed.
(3) Fireworks (as defined in IC 22-11-14-1) and a person authorized by the laws of Indiana and of the United States to manufacture, possess, distribute, transport, store, exhibit, display, or use fireworks.
(4) A law enforcement agency, a fire service agency, the department of homeland security, or an emergency management agency of Indiana, an agency or an authority of a political subdivision of the state or the United States, and an employee or authorized agent of the United States while in performance of official duties.
(5) A law enforcement officer, a fire official, or an emergency management official of the United States or any other state if that person is attending training in Indiana.
(6) The armed forces of the United States or of Indiana.
(7) Research or educational programs conducted by or on behalf of a college, university, or secondary school that are:
(A) authorized by the chief executive officer of the educational institution or the officer's designee; or
(B) conducted under the policy of the educational institution;
and conducted in accordance with the laws of the United States and Indiana.
(8) The use of explosive materials in medicines and medicinal agents in forms prescribed by the most recent published edition of the official United States Pharmacopoeia or the National Formulary.
(9) Small arms ammunition and reloading components of small arms ammunition.
(10) Commercially manufactured black powder in quantities not to exceed fifty (50) pounds, percussion caps, safety and pyrotechnic fuses, quills, quick and slow matches, and friction primers intended to be used solely for sporting, recreational, or cultural purposes in antique firearms or antique devices.         (11) An explosive that is lawfully possessed for use in legitimate agricultural or business activities.
As added by P.L.123-2002, SEC.50. Amended by P.L.1-2006, SEC.545.

IC 35-47.5-5-2
Destructive devices
35-47.5-5-2 Sec. 2. A person who knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) transports;
(4) distributes;
(5) possesses with the intent to distribute; or
(6) offers to distribute;
a destructive device, unless authorized by law, commits a Class C felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-3
Regulated explosives; persons convicted of felonies; prior unrelated convictions
35-47.5-5-3 Sec. 3. A person who has been convicted of a felony by an Indiana court or a court of any other state, the United States, or another country and knowingly or intentionally:
(1) possesses;
(2) manufactures;
(3) transports;
(4) distributes;
(5) possesses with the intent to distribute; or
(6) offers to distribute;
a regulated explosive commits a Class C felony. However, the offense is a Class B felony if the person has a prior unrelated conviction for an offense under this section.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-4
Distribution of regulated explosives to persons convicted of felony
35-47.5-5-4 Sec. 4. A person who knowingly or intentionally distributes a regulated explosive to a person who has been convicted of a felony by an Indiana court or a court of another state, the United States, or another country commits a Class C felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-5
Distribution of destructive device, explosive, or detonator to a minor
35-47.5-5-5 Sec. 5. A person who knowingly or intentionally distributes or offers to distribute:
(1) a destructive device;         (2) an explosive; or
(3) a detonator;
to a person who is less than eighteen (18) years of age commits a Class B felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-6
Hoax devices or replicas
35-47.5-5-6 Sec. 6. A person who:
(1) manufactures;
(2) possesses;
(3) transports;
(4) distributes; or
(5) uses;
a hoax device or replica with the intent to cause another to believe that the hoax device or replica is a destructive device or detonator commits a Class D felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-7
Hindering or obstructing detection, disarming, or destruction of destructive device
35-47.5-5-7 Sec. 7. A person who knowingly or intentionally hinders or obstructs:
(1) a law enforcement officer;
(2) a fire official;
(3) an emergency management official;
(4) an animal trained to detect destructive devices; or
(5) a robot or mechanical device designed or used by a law enforcement officer, fire official, or emergency management official;
of Indiana or of the United States in the detection, disarming, or destruction of a destructive device commits a Class B felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-8
Destructive device or explosive to kill, injure, or intimidate or to destroy property
35-47.5-5-8 Sec. 8. A person who:
(1) possesses;
(2) transports;
(3) receives;
(4) places; or
(5) detonates;
a destructive device or explosive with the knowledge or intent that it will be used to kill, injure, or intimidate an individual or to destroy property commits a Class A felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-9 Use of overpressure device
35-47.5-5-9 Sec. 9. A person who knowingly or intentionally uses an overpressure device commits a Class A misdemeanor. However, the offense is a Class D felony if the person has a prior unrelated conviction for an offense under this section.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-10
Deploying a booby trap
35-47.5-5-10 Sec. 10. A person who knowingly or intentionally deploys a booby trap commits a Class D felony.
As added by P.L.123-2002, SEC.50.

IC 35-47.5-5-11
Use of regulated explosive in violation of commission rule
35-47.5-5-11 Sec. 11. A person who recklessly violates a rule regarding the use of a regulated explosive adopted by the commission under IC 35-47.5-4-4.5 commits a Class A misdemeanor. However, the offense is a Class D felony if the violation of the rule proximately causes bodily injury or death.
As added by P.L.35-2004, SEC.3.






ARTICLE 48. CONTROLLED SUBSTANCES

CHAPTER 1. DEFINITIONS

IC 35-48-1-1 Repealed
(Repealed by P.L.5-1988, SEC.208.)



CHAPTER 2. CLASSIFICATION OF DRUGS

IC 35-48-2-1
Considerations of board in determinations on substances; controlled substances advisory committee; exclusion of a nonnarcotic substance from schedule
35-48-2-1 Sec. 1. (a) The board shall administer this article and may recommend to the general assembly the addition, deletion, or rescheduling of all substances listed in the schedules in sections 4, 6, 8, 10, and 12 of this chapter by submitting in an electronic format under IC 5-14-6 a report of such recommendations to the legislative council. In making a determination regarding a substance, the board shall consider the following:
(1) The actual or relative potential for abuse.
(2) The scientific evidence of its pharmacological effect, if known.
(3) The state of current scientific knowledge regarding the substance.
(4) The history and current pattern of abuse.
(5) The scope, duration, and significance of abuse.
(6) The risk to public health.
(7) The potential of the substance to produce psychic or physiological dependence liability.
(8) Whether the substance is an immediate precursor of a substance already controlled under this article.
(b) After considering the factors enumerated in subsection (a), the board shall make findings and recommendations concerning the control of the substance if it finds the substance has a potential for abuse.
(c) If the board finds that a substance is an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.
(d) If any substance is designated or rescheduled to a more restrictive schedule as a controlled substance under federal law and notice is given to the board, the board shall recommend similar control of the substance under this article in the board's report to the general assembly, unless the board objects to inclusion or rescheduling. In that case, the board shall publish the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the board shall publish its findings.
(e) If a substance is rescheduled to a less restrictive schedule or deleted as a controlled substance under federal law, the substance is rescheduled or deleted under this article. If the board objects to inclusion, rescheduling, or deletion of the substance, the board shall notify the chairman of the legislative council not more than thirty (30) days after the federal law is changed and the substance may not be rescheduled or deleted until the conclusion of the next complete session of the general assembly. The notice from the board to the

chairman of the legislative council must be published.
(f) There is established a sixteen (16) member controlled substances advisory committee to serve as a consultative and advising body to the board in all matters relating to the classification, reclassification, addition to, or deletion from of all substances classified as controlled substances in schedules I to IV or substances not controlled or yet to come into being. In addition, the advisory committee shall conduct hearings and make recommendations to the board regarding revocations, suspensions, and restrictions of registrations as provided in IC 35-48-3-4. All hearings shall be conducted in accordance with IC 4-21.5-3. The advisory committee shall be made up of:
(1) two (2) physicians licensed under IC 25-22.5, one (1) to be elected by the medical licensing board of Indiana from among its members and one (1) to be appointed by the governor;
(2) two (2) pharmacists, one (1) to be elected by the state board of pharmacy from among its members and one (1) to be appointed by the governor;
(3) two (2) dentists, one (1) to be elected by the state board of dentistry from among its members and one (1) to be appointed by the governor;
(4) the state toxicologist or the designee of the state toxicologist;
(5) two (2) veterinarians, one (1) to be elected by the state board of veterinary medical examiners from among its members and one (1) to be appointed by the governor;
(6) one (1) podiatrist to be elected by the board of podiatric medicine from among its members;
(7) one (1) advanced practice nurse with authority to prescribe legend drugs as provided by IC 25-23-1-19.5 who is:
(A) elected by the state board of nursing from among the board's members; or
(B) if a board member does not meet the requirements under IC 25-23-1-19.5 at the time of the vacancy on the advisory committee, appointed by the governor;
(8) the superintendent of the state police department or the superintendent's designee;
(9) three (3) members appointed by the governor who have demonstrated expertise concerning controlled substances; and
(10) one (1) member appointed by the governor who is a psychiatrist with expertise in child and adolescent psychiatry.
(g) All members of the advisory committee elected by a board shall serve a term of one (1) year and all members of the advisory committee appointed by the governor shall serve a term of four (4) years. Any elected or appointed member of the advisory committee, may be removed for cause by the authority electing or appointing the member. If a vacancy occurs on the advisory committee, the authority electing or appointing the vacating member shall elect or appoint a successor to serve the unexpired term of the vacating member. The board shall acquire the recommendations of the

advisory committee pursuant to administration over the controlled substances to be or not to be included in schedules I to V, especially in the implementation of scheduled substances changes as provided in subsection (d).
(h) Authority to control under this section does not extend to distilled spirits, wine, or malt beverages, as those terms are defined or used in IC 7.1, or to tobacco.
(i) The board shall exclude any nonnarcotic substance from a schedule if that substance may, under the Federal Food, Drug, and Cosmetic Act or state law, be sold over the counter without a prescription.
As added by Acts 1976, P.L.148, SEC.7. Amended by Acts 1977, P.L.344, SEC.1; P.L.137-1985, SEC.17; P.L.200-1987, SEC.4; P.L.188-1989, SEC.4; P.L.33-1993, SEC.73; P.L.163-1994, SEC.2; P.L.177-1997, SEC.8; P.L.14-2000, SEC.77; P.L.107-2002, SEC.31; P.L.28-2004, SEC.178.



CHAPTER 3. REGISTRATION AND CONTROL

IC 35-48-3-1
Rules
35-48-3-1 Sec. 1. Rules. The board may promulgate rules and charge reasonable fees relating to the registration and control of the manufacture, distribution, and dispensing of controlled substances within this state.
As added by Acts 1976, P.L.148, SEC.7.



CHAPTER 4. OFFENSES RELATING TO CONTROLLED SUBSTANCES

IC 35-48-4-0.5
Controlled substance analog; schedule I controlled substance
35-48-4-0.5 Sec. 0.5. For purposes of this chapter, a "controlled substance analog" is considered to be a controlled substance in schedule I if the analog is in whole or in part intended for human consumption.
As added by P.L.225-2003, SEC.2.



CHAPTER 5. REPEALED



CHAPTER 6. REPEALED



CHAPTER 7. CENTRAL REPOSITORY FOR CONTROLLED SUBSTANCES DATA

IC 35-48-7-1
"Advisory committee" defined
35-48-7-1 Sec. 1. As used in this chapter, "advisory committee" refers to the controlled substances advisory committee established by IC 35-48-2-1.
As added by P.L.163-1994, SEC.5.






ARTICLE 49. OBSCENITY AND PORNOGRAPHY

CHAPTER 1. DEFINITIONS

IC 35-49-1-1
Definitions applicable throughout article
35-49-1-1 Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-2
"Distribute"
35-49-1-2 Sec. 2. "Distribute" means to transfer possession for a consideration.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-3
"Matter"
35-49-1-3 Sec. 3. "Matter" means:
(1) any book, magazine, newspaper, or other printed or written material;
(2) any picture, drawing, photograph, motion picture, digitized image, or other pictorial representation;
(3) any statue or other figure;
(4) any recording, transcription, or mechanical, chemical, or electrical reproduction; or
(5) any other articles, equipment, machines, or materials.
As added by P.L.311-1983, SEC.33. Amended by P.L.3-2002, SEC.3.

IC 35-49-1-4
"Minor"
35-49-1-4 Sec. 4. "Minor" means any individual under the age of eighteen (18) years.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-5
"Nudity"
35-49-1-5 Sec. 5. "Nudity" means:
(1) the showing of the human male or female genitals, pubic area, or buttocks with less than a full opaque covering;
(2) the showing of the female breast with less than a fully opaque covering of any part of the nipple; or
(3) the depiction of covered male genitals in a discernibly turgid state.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-6 "Owner"
35-49-1-6 Sec. 6. "Owner" means any person who owns or has legal right to possession of any matter.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-7
"Performance"
35-49-1-7 Sec. 7. "Performance" means any play, motion picture, dance, or other exhibition or presentation, whether pictured, animated, or live, performed before an audience of one (1) or more persons.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-8
"Sado-masochistic abuse"
35-49-1-8 Sec. 8. "Sado-masochistic abuse" means flagellation or torture by or upon a person as an act of sexual stimulation or gratification.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-9
"Sexual conduct"
35-49-1-9 Sec. 9. "Sexual conduct" means:
(1) sexual intercourse or deviate sexual conduct;
(2) exhibition of the uncovered genitals in the context of masturbation or other sexual activity;
(3) exhibition of the uncovered genitals of a person under sixteen (16) years of age;
(4) sado-masochistic abuse; or
(5) sexual intercourse or deviate sexual conduct with an animal.
As added by P.L.311-1983, SEC.33.

IC 35-49-1-10
"Sexual excitement"
35-49-1-10 Sec. 10. "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.
As added by P.L.311-1983, SEC.33.



CHAPTER 2. GENERAL PROVISIONS

IC 35-49-2-1
Obscene matter or performance
35-49-2-1 Sec. 1. A matter or performance is obscene for purposes of this article if:
(1) the average person, applying contemporary community standards, finds that the dominant theme of the matter or performance, taken as a whole, appeals to the prurient interest in sex;
(2) the matter or performance depicts or describes, in a patently offensive way, sexual conduct; and
(3) the matter or performance, taken as a whole, lacks serious literary, artistic, political, or scientific value.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-2
Matter or performance harmful to minors
35-49-2-2 Sec. 2. A matter or performance is harmful to minors for purposes of this article if:
(1) it describes or represents, in any form, nudity, sexual conduct, sexual excitement, or sado-masochistic abuse;
(2) considered as a whole, it appeals to the prurient interest in sex of minors;
(3) it is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable matter for or performance before minors; and
(4) considered as a whole, it lacks serious literary, artistic, political, or scientific value for minors.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-3
Arrest; search; seizure of matter; motion pictures
35-49-2-3 Sec. 3. (a) Whenever a person:
(1) offers matter for distribution to the public as stock-in-trade of a lawful business or activity; or
(2) exhibits matter at a commercial theater showing regularly scheduled performances to the general public;
the person may be arrested under this article only if the arresting officer has first obtained an arrest warrant, and matter may be seized as evidence only if a search warrant has first been obtained.
(b) The quantity of matter seized may encompass no more than is reasonable and necessary for the purpose of obtaining evidence.
(c) If:
(1) the subject of a seizure under this chapter is a motion picture that is allegedly harmful to minors; and
(2) the defendant or owner of the motion picture proves that other copies of the motion picture are not available for exhibition; the court shall order that the defendant or owner may, at his own expense, copy the motion picture and continue showing the motion picture to adults pending a preliminary determination under section 4(b) of this chapter.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-4
Adversary hearing; application; preliminary determination
35-49-2-4 Sec. 4. (a) Within ten (10) days after:
(1) matter is obtained by seizure or by purchase under this article; or
(2) the defendant is arrested under this article;
whichever is later, and before trial, the state, the defendant, an owner, or any other party in interest of any matter seized or purchased may apply for and obtain a prompt adversary hearing for the purpose described in subsection (b).
(b) At the adversary hearing, the court shall make a preliminary determination of whether the matter is:
(1) probably obscene; or
(2) probably harmful to minors.
As added by P.L.311-1983, SEC.33.

IC 35-49-2-5
Application of article
35-49-2-5 Sec. 5. This article does not limit the power of political subdivisions to adopt or enforce zoning ordinances regulating the use of real property.
As added by P.L.311-1983, SEC.33.



CHAPTER 3. CRIMES

IC 35-49-3-1
Sale, distribution, or exhibition of obscene matter
35-49-3-1 Sec. 1. A person who knowingly or intentionally:
(1) sends or brings into Indiana obscene matter for sale or distribution; or
(2) offers to distribute, distributes, or exhibits to another person obscene matter;
commits a Class A misdemeanor. However, the offense is a Class D felony if the obscene matter depicts or describes sexual conduct involving any person who is or appears to be under sixteen (16) years of age.
As added by P.L.311-1983, SEC.33.

IC 35-49-3-2
Obscene performance
35-49-3-2 Sec. 2. A person who knowingly or intentionally engages in, participates in, manages, produces, sponsors, presents, exhibits, photographs, films, or videotapes any obscene performance commits a Class A misdemeanor. However, the offense is a Class D felony if the obscene performance depicts or describes sexual conduct involving any person who is or appears to be under sixteen (16) years of age.
As added by P.L.311-1983, SEC.33.

IC 35-49-3-3
Dissemination of matter or conducting performance harmful to minors
35-49-3-3 Sec. 3. (a) Except as provided in subsection (b), a person who knowingly or intentionally:
(1) disseminates matter to minors that is harmful to minors;
(2) displays matter that is harmful to minors in an area to which minors have visual, auditory, or physical access, unless each minor is accompanied by the minor's parent or guardian;
(3) sells, rents, or displays for sale or rent to any person matter that is harmful to minors within five hundred (500) feet of the nearest property line of a school or church;
(4) engages in or conducts a performance before minors that is harmful to minors;
(5) engages in or conducts a performance that is harmful to minors in an area to which minors have visual, auditory, or physical access, unless each minor is accompanied by the minor's parent or guardian;
(6) misrepresents the minor's age for the purpose of obtaining admission to an area from which minors are restricted because of the display of matter or a performance that is harmful to minors; or
(7) misrepresents that the person is a parent or guardian of a

minor for the purpose of obtaining admission of the minor to an area where minors are being restricted because of display of matter or performance that is harmful to minors;
commits a Class D felony.
(b) This section does not apply if a person disseminates, displays, or makes available the matter described in subsection (a) through the Internet, computer electronic transfer, or a computer network unless:
(1) the matter is obscene under IC 35-49-2-1;
(2) the matter is child pornography under IC 35-42-4-4; or
(3) the person distributes the matter to a child less than eighteen (18) years of age believing or intending that the recipient is a child less than eighteen (18) years of age.
As added by P.L.311-1983, SEC.33. Amended by P.L.59-1995, SEC.4; P.L.3-2002, SEC.4; P.L.140-2006, SEC.35.

IC 35-49-3-4
Defense to prosecution for dissemination of matter or conducting performance harmful to minors
35-49-3-4 Sec. 4. It is a defense to a prosecution under section 3 of this chapter for the defendant to show:
(1) that the matter was disseminated or that the performance was performed for legitimate scientific or educational purposes;
(2) that the matter was disseminated or displayed to or that the performance was performed before the recipient by a bona fide school, museum, or public library that qualifies for certain property tax exemptions under IC 6-1.1-10, or by an employee of such a school, museum, or public library acting within the scope of his employment;
(3) that he had reasonable cause to believe that the minor involved was eighteen (18) years old or older and that the minor exhibited to the defendant a draft card, driver's license, birth certificate, or other official or apparently official document purporting to establish that the minor was eighteen (18) years old or older; or
(4) that he was a salesclerk, motion picture projectionist, usher, or ticket taker, acting within the scope of his employment and that he had no financial interest in the place where he was so employed.
As added by P.L.311-1983, SEC.33.






ARTICLE 50. SENTENCES

CHAPTER 1. GENERAL PROVISIONS

IC 35-50-1-1
Authority to sentence
35-50-1-1 Sec. 1. The court shall fix the penalty of and sentence a person convicted of an offense.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.110.



CHAPTER 2. DEATH SENTENCE AND SENTENCES FOR FELONIES AND HABITUAL OFFENDERS

IC 35-50-2-1
Definitions
35-50-2-1 Sec. 1. (a) As used in this chapter, "Class D felony conviction" means a conviction of a Class D felony in Indiana and a conviction, in any other jurisdiction at any time, with respect to which the convicted person might have been imprisoned for more than one (1) year. However, it does not include a conviction with respect to which the person has been pardoned, or a conviction of a Class A misdemeanor under section 7(b) of this chapter.
(b) As used in this chapter, "felony conviction" means a conviction, in any jurisdiction at any time, with respect to which the convicted person might have been imprisoned for more than one (1) year. However, it does not include a conviction with respect to which the person has been pardoned, or a conviction of a Class A misdemeanor under section 7(b) of this chapter.
(c) As used in this chapter, "minimum sentence" means:
(1) for murder, forty-five (45) years;
(2) for a Class A felony, twenty (20) years;
(3) for a Class B felony, six (6) years;
(4) for a Class C felony, two (2) years; and
(5) for a Class D felony, one-half (1/2) year.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.114; P.L.334-1983, SEC.1; P.L.98-1988, SEC.8; P.L.243-2001, SEC.2 and P.L.291-2001, SEC.225.



CHAPTER 3. SENTENCES FOR MISDEMEANORS

IC 35-50-3-1
Suspension; probation
35-50-3-1 Sec. 1. (a) The court may suspend any part of a sentence for a misdemeanor.
(b) Except as provided in subsection (c), whenever the court suspends in whole or in part a sentence for a Class A, Class B, or Class C misdemeanor, it may place the person on probation under IC 35-38-2 for a fixed period of not more than one (1) year, notwithstanding the maximum term of imprisonment for the misdemeanor set forth in sections 2 through 4 of this chapter. However, the combined term of imprisonment and probation for a misdemeanor may not exceed one (1) year.
(c) Whenever the court suspends a sentence for a misdemeanor, if the court finds that the use or abuse of alcohol, drugs, or harmful substances is a contributing factor or a material element of the offense, the court may place the person on probation under IC 35-38-2 for a fixed period of not more than two (2) years. However, a court may not place a person on probation for a period of more than twelve (12) months in the absence of a report that substantiates the need for a period of probation that is longer than twelve (12) months for the purpose of completing a course of substance abuse treatment. A probation user's fee that exceeds fifty percent (50%) of the maximum probation user's fee allowed under IC 35-38-2-1 may not be required beyond the first twelve (12) months of probation.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.123; P.L.5-1988, SEC.210; P.L.135-1993, SEC.9; P.L.90-2001, SEC.1; P.L.1-2002, SEC.152.

IC 35-50-3-2
Class A misdemeanor
35-50-3-2 Sec. 2. A person who commits a Class A misdemeanor shall be imprisoned for a fixed term of not more than one (1) year; in addition, he may be fined not more than five thousand dollars ($5,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.124.

IC 35-50-3-3
Class B misdemeanor
35-50-3-3 Sec. 3. A person who commits a Class B misdemeanor shall be imprisoned for a fixed term of not more than one hundred eighty (180) days; in addition, he may be fined not more than one thousand dollars ($1,000).
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.125.
IC 35-50-3-4
Class C Misdemeanor
35-50-3-4 Sec. 4. A person who commits a Class C misdemeanor shall be imprisoned for a fixed term of not more than sixty (60) days; in addition, he may be fined not more than five hundred dollars ($500).
As added by Acts 1978, P.L.2, SEC.3554.



CHAPTER 4. REPEALED



CHAPTER 5. ADDITIONAL PENALTIES

IC 35-50-5-1 Repealed
(Repealed by Acts 1980, P.L.73, SEC.23.)



CHAPTER 6. RELEASE FROM IMPRISONMENT AND CREDIT TIME

IC 35-50-6-1 Version a
Parole; discharge to community transition program; release to committing court for probation; lifetime parole for sexually violent predators
Note: This version of section amended by P.L.139-2006, SEC.6. See also following version of this section amended by P.L.140-2006, SEC.38 and P.L.173-2006, SEC.38.
35-50-6-1 Sec. 1. (a) Except as provided in subsection (d) or (e), when a person imprisoned for a felony completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to that term, the person shall be:
(1) released on parole for not more than twenty-four (24) months, as determined by the parole board;
(2) discharged upon a finding by the committing court that the person was assigned to a community transition program and may be discharged without the requirement of parole; or
(3) released to the committing court if the sentence included a period of probation.
(b) This subsection does not apply to a person described in subsection (d), (e), or (f). A person released on parole remains on parole from the date of release until the person's fixed term expires, unless the person's parole is revoked or the person is discharged from that term by the parole board. In any event, if the person's parole is not revoked, the parole board shall discharge the person after the period set under subsection (a) or the expiration of the person's fixed term, whichever is shorter.
(c) A person whose parole is revoked shall be imprisoned for all or part of the remainder of the person's fixed term. However, the person shall again be released on parole when the person completes that remainder, less the credit time the person has earned since the revocation. The parole board may reinstate the person on parole at any time after the revocation.
(d) This subsection does not apply to a person who is a sexually violent predator under IC 35-38-1-7.5. When a sex offender (as defined in IC 5-2-12-4) completes the sex offender's fixed term of imprisonment, less credit time earned with respect to that term, the sex offender shall be placed on parole for not more than ten (10) years.
(e) This subsection applies to a person who is a sexually violent predator under IC 35-38-1-7.5. When a sexually violent predator completes the person's fixed term of imprisonment, less credit time earned with respect to that term, the person shall be placed on parole for the remainder of the person's life.
(f) This subsection applies to a parolee in another jurisdiction who is a sexually violent predator under IC 35-38-1-7.5 and whose parole supervision is transferred to Indiana from another jurisdiction. In accordance with IC 11-13-4-1(2) (Interstate Compact for

Out-of-State Probationers and Parolees) and rules adopted under Article VII (d)(8) of the Interstate Compact for Adult Offender Supervision (IC 11-13-4.5), a parolee who is a sexually violent predator and whose parole supervision is transferred to Indiana is subject to the same conditions of parole as a sexually violent predator convicted in Indiana, including:
(1) lifetime parole (as described in subsection (e)); and
(2) the requirement that the person wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location, if applicable.
(g) If a person being supervised on lifetime parole as described in subsection (e) is also required to be supervised by a court, a probation department, a community corrections program, a community transition program, or another similar program upon the person's release from imprisonment, the parole board may:
(1) supervise the person while the person is being supervised by the other supervising agency; or
(2) permit the other supervising agency to exercise all or part of the parole board's supervisory responsibility during the period in which the other supervising agency is required to supervise the person, if supervision by the other supervising agency will be, in the opinion of the parole board:
(A) at least as stringent; and
(B) at least as effective;
as supervision by the parole board.
(h) The parole board is not required to supervise a person on lifetime parole during any period in which the person is imprisoned. However, upon the person's release from imprisonment, the parole board shall recommence its supervision of a person on lifetime parole.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.132; Acts 1979, P.L.120, SEC.11; Acts 1981, P.L.298, SEC.7; P.L.240-1991(ss2), SEC.100; P.L.11-1994, SEC.18; P.L.273-1999, SEC.215; P.L.90-2000, SEC.20; P.L.238-2001, SEC.22; P.L.116-2002, SEC.26; P.L.139-2006, SEC.6.

IC 35-50-6-1 Version b
Parole; discharge to community transition program; release to committing court for probation; lifetime parole for sexually violent predators
Note: This version of section amended by P.L.140-2006, SEC.38 and P.L.173-2006, SEC.38. See also preceding version of this section amended by P.L.139-2006, SEC.6.
35-50-6-1 Sec. 1. (a) Except as provided in subsection (d) or (e), when a person imprisoned for a felony completes the person's fixed term of imprisonment, less the credit time the person has earned with respect to that term, the person shall be:
(1) released on parole for not more than twenty-four (24) months, as determined by the parole board;         (2) discharged upon a finding by the committing court that the person was assigned to a community transition program and may be discharged without the requirement of parole; or
(3) released to the committing court if the sentence included a period of probation.
(b) This subsection does not apply to a person described in subsection (d), (e), or (f). A person released on parole remains on parole from the date of release until the person's fixed term expires, unless the person's parole is revoked or the person is discharged from that term by the parole board. In any event, if the person's parole is not revoked, the parole board shall discharge the person after the period set under subsection (a) or the expiration of the person's fixed term, whichever is shorter.
(c) A person whose parole is revoked shall be imprisoned for all or part of the remainder of the person's fixed term. However, the person shall again be released on parole when the person completes that remainder, less the credit time the person has earned since the revocation. The parole board may reinstate the person on parole at any time after the revocation.
(d) This subsection does not apply to a person who is a sexually violent predator under IC 35-38-1-7.5. When a sex offender (as defined in IC 11-8-8-5) completes the sex offender's fixed term of imprisonment, less credit time earned with respect to that term, the sex offender shall be placed on parole for not more than ten (10) years.
(e) This subsection applies to a person who is a sexually violent predator under IC 35-38-1-7.5. When a sexually violent predator completes the person's fixed term of imprisonment, less credit time earned with respect to that term, the person shall be placed on parole for the remainder of the person's life.
(f) This subsection applies to a parolee in another jurisdiction who is a sexually violent predator under IC 35-38-1-7.5 and whose parole supervision is transferred to Indiana from another jurisdiction. In accordance with IC 11-13-4-1(2) (Interstate Compact for Out-of-State Probationers and Parolees) and rules adopted under Article VII (d)(8) of the Interstate Compact for Adult Offender Supervision (IC 11-13-4.5), a parolee who is a sexually violent predator and whose parole supervision is transferred to Indiana is subject to the same conditions of parole as a sexually violent predator convicted in Indiana, including:
(1) lifetime parole (as described in subsection (e)); and
(2) the requirement that the person wear a monitoring device (as described in IC 35-38-2.5-3) that can transmit information twenty-four (24) hours each day regarding a person's precise location, if applicable.
(g) If a person being supervised on lifetime parole as described in subsection (e) is also required to be supervised by a court, a probation department, a community corrections program, a community transition program, or another similar program upon the person's release from imprisonment, the parole board may:         (1) supervise the person while the person is being supervised by the other supervising agency; or
(2) permit the other supervising agency to exercise all or part of the parole board's supervisory responsibility during the period in which the other supervising agency is required to supervise the person, if supervision by the other supervising agency will be, in the opinion of the parole board:
(A) at least as stringent; and
(B) at least as effective;
as supervision by the parole board.
(h) The parole board is not required to supervise a person on lifetime parole during any period in which the person is imprisoned. However, upon the person's release from imprisonment, the parole board shall recommence its supervision of a person on lifetime parole.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.132; Acts 1979, P.L.120, SEC.11; Acts 1981, P.L.298, SEC.7; P.L.240-1991(ss2), SEC.100; P.L.11-1994, SEC.18; P.L.273-1999, SEC.215; P.L.90-2000, SEC.20; P.L.238-2001, SEC.22; P.L.116-2002, SEC.26; P.L.140-2006, SEC.38 and P.L.173-2006, SEC.38.

IC 35-50-6-2
Discharge from imprisonment for a misdemeanor
35-50-6-2 Sec. 2. A person imprisoned for a misdemeanor shall be discharged when he completes his fixed term of imprisonment, less the credit time he has earned with respect to that term.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.133.

IC 35-50-6-3
Credit time classes
35-50-6-3 Sec. 3. (a) A person assigned to Class I earns one (1) day of credit time for each day he is imprisoned for a crime or confined awaiting trial or sentencing.
(b) A person assigned to Class II earns one (1) day of credit time for every two (2) days he is imprisoned for a crime or confined awaiting trial or sentencing.
(c) A person assigned to Class III earns no credit time.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.134.

IC 35-50-6-3.3
Credit time for successful completion of educational degree or certificate
35-50-6-3.3 Sec. 3.3. (a) In addition to any credit time a person earns under subsection (b) or section 3 of this chapter, a person earns credit time if the person:
(1) is in credit Class I;
(2) has demonstrated a pattern consistent with rehabilitation;

and
(3) successfully completes requirements to obtain one (1) of the following:
(A) A general educational development (GED) diploma under IC 20-20-6, if the person has not previously obtained a high school diploma.
(B) A high school diploma.
(C) An associate's degree from an approved institution of higher learning (as defined under IC 20-12-21-3).
(D) A bachelor's degree from an approved institution of higher learning (as defined under IC 20-12-21-3).
(b) In addition to any credit time that a person earns under subsection (a) or section 3 of this chapter, a person may earn credit time if, while confined by the department of correction, the person:
(1) is in credit Class I;
(2) demonstrates a pattern consistent with rehabilitation; and
(3) successfully completes requirements to obtain at least one (1) of the following:
(A) A certificate of completion of a vocational education program approved by the department of correction.
(B) A certificate of completion of a substance abuse program approved by the department of correction.
(C) A certificate of completion of a literacy and basic life skills program approved by the department of correction.
(c) The department of correction shall establish admissions criteria and other requirements for programs available for earning credit time under subsection (b). A person may not earn credit time under both subsections (a) and (b) for the same program of study.
(d) The amount of credit time a person may earn under this section is the following:
(1) Six (6) months for completion of a state of Indiana general educational development (GED) diploma under IC 20-20-6.
(2) One (1) year for graduation from high school.
(3) One (1) year for completion of an associate's degree.
(4) Two (2) years for completion of a bachelor's degree.
(5) Not more than a total of six (6) months of credit, as determined by the department of correction, for the completion of one (1) or more vocational education programs approved by the department of correction.
(6) Not more than a total of six (6) months of credit, as determined by the department of correction, for the completion of one (1) or more substance abuse programs approved by the department of correction.
(7) Not more than a total of six (6) months credit, as determined by the department of correction, for the completion of one (1) or more literacy and basic life skills programs approved by the department of correction.
However, a person who does not have a substance abuse problem that qualifies the person to earn credit in a substance abuse program may earn not more than a total of twelve (12) months of credit, as

determined by the department of correction, for the completion of one (1) or more vocational education programs approved by the department of correction. If a person earns more than six (6) months of credit for the completion of one (1) or more vocational education programs, the person is ineligible to earn credit for the completion of one (1) or more substance abuse programs.
(e) Credit time earned by a person under this section is subtracted from the release date that would otherwise apply to the person after subtracting all other credit time earned by the person.
(f) A person does not earn credit time under subsection (a) unless the person completes at least a portion of the degree requirements after June 30, 1993.
(g) A person does not earn credit time under subsection (b) unless the person completes at least a portion of the program requirements after June 30, 1999.
(h) Credit time earned by a person under subsection (a) for a diploma or degree completed before July 1, 1999, shall be subtracted from:
(1) the release date that would otherwise apply to the person after subtracting all other credit time earned by the person, if the person has not been convicted of an offense described in subdivision (2); or
(2) the period of imprisonment imposed on the person by the sentencing court, if the person has been convicted of one (1) of the following crimes:
(A) Rape (IC 35-42-4-1).
(B) Criminal deviate conduct (IC 35-42-4-2).
(C) Child molesting (IC 35-42-4-3).
(D) Child exploitation (IC 35-42-4-4(b)).
(E) Vicarious sexual gratification (IC 35-42-4-5).
(F) Child solicitation (IC 35-42-4-6).
(G) Child seduction (IC 35-42-4-7).
(H) Sexual misconduct with a minor as a Class A felony, Class B felony, or Class C felony (IC 35-42-4-9).
(I) Incest (IC 35-46-1-3).
(J) Sexual battery (IC 35-42-4-8).
(K) Kidnapping (IC 35-42-3-2), if the victim is less than eighteen (18) years of age.
(L) Criminal confinement (IC 35-42-3-3), if the victim is less than eighteen (18) years of age.
(M) An attempt or a conspiracy to commit a crime listed in clauses (A) through (L).
(i) The maximum amount of credit time a person may earn under this section is the lesser of:
(1) four (4) years; or
(2) one-third (1/3) of the person's total applicable credit time.
(j) The amount of credit time earned under this section is reduced to the extent that application of the credit time would otherwise result in:
(1) postconviction release (as defined in IC 35-40-4-6); or         (2) assignment of the person to a community transition program;
in less than forty-five (45) days after the person earns the credit time.
(k) A person may earn credit time for multiple degrees at the same education level under subsection (d) only in accordance with guidelines approved by the department of correction. The department of correction may approve guidelines for proper sequence of education degrees under subsection (d).
As added by P.L.243-1993, SEC.2. Amended by P.L.149-1995, SEC.17; P.L.148-1995, SEC.7; P.L.183-1999, SEC.3; P.L.243-1999, SEC.3; P.L.14-2000, SEC.78; P.L.90-2000, SEC.21; P.L.164-2003, SEC.1; P.L.1-2005, SEC.229.

IC 35-50-6-4
Credit time assignments
35-50-6-4 Sec. 4. (a) A person imprisoned for a crime or imprisoned awaiting trial or sentencing is initially assigned to Class I.
(b) A person may be reassigned to Class II or Class III if he violates any of the following:
(1) A rule of the department of correction.
(2) A rule of the penal facility in which he is imprisoned.
(3) A rule or condition of a community transition program.
However, a violation of a condition of parole or probation may not be the basis for reassignment. Before a person may be reassigned to a lower credit time class, he must be granted a hearing to determine his guilt or innocence and, if found guilty, whether reassignment is an appropriate disciplinary action for the violation. The person may waive his right to the hearing.
(c) In connection with the hearing granted under subsection (b), the person is entitled to:
(1) have not less than twenty-four (24) hours advance written notice of the date, time, and place of the hearing, and of the alleged misconduct and the rule the misconduct is alleged to have violated;
(2) have reasonable time to prepare for the hearing;
(3) have an impartial decisionmaker;
(4) appear and speak in his own behalf;
(5) call witnesses and present evidence;
(6) confront and cross-examine each witness, unless the hearing authority finds that to do so would subject a witness to a substantial risk of harm;
(7) have the assistance of a lay advocate (the department may require that the advocate be an employee of, or a fellow prisoner in, the same facility or program);
(8) have a written statement of the findings of fact, the evidence relied upon, and the reasons for the action taken;
(9) have immunity if his testimony or any evidence derived from his testimony is used in any criminal proceedings; and
(10) have his record expunged of any reference to the charge if

he is found not guilty or if a finding of guilt is later overturned.
Any finding of guilt must be supported by a preponderance of the evidence presented at the hearing.
(d) A person may be reassigned from Class III to Class I or Class II or from Class II to Class I. A person's assignment to Class III or Class II shall be reviewed at least once every six (6) months to determine if he should be reassigned to a higher credit time class.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.135; Acts 1979, P.L.120, SEC.12; P.L.90-2000, SEC.22.

IC 35-50-6-5
Deprivation of credit time
35-50-6-5 Sec. 5. (a) A person may, with respect to the same transaction, be deprived of any part of the credit time the person has earned for any of the following:
(1) A violation of one (1) or more rules of the department of correction.
(2) If the person is not committed to the department, a violation of one (1) or more rules of the penal facility in which the person is imprisoned.
(3) A violation of one (1) or more rules or conditions of a community transition program.
(4) If a court determines that a civil claim brought by the person in a state or an administrative court is frivolous, unreasonable, or groundless.
(5) If the person is a sex offender (as defined in IC 11-8-8-5) and refuses to register before being released from the department as required under IC 11-8-8-7.
(6) If the person is a sex offender (as defined in IC 11-8-8-5) and refuses to participate in a sex offender treatment program specifically offered to the sex offender by the department of correction while the person is serving a period of incarceration with the department of correction.
However, the violation of a condition of parole or probation may not be the basis for deprivation. Whenever a person is deprived of credit time, he may also be reassigned to Class II or Class III.
(b) Before a person may be deprived of earned credit time, the person must be granted a hearing to determine the person's guilt or innocence and, if found guilty, whether deprivation of earned credit time is an appropriate disciplinary action for the violation. In connection with the hearing, the person is entitled to the procedural safeguards listed in section 4(c) of this chapter. The person may waive the person's right to the hearing.
(c) Any part of the credit time of which a person is deprived under this section may be restored.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.136; Acts 1979, P.L.120, SEC.13; P.L.146-1995, SEC.6; P.L.90-2000, SEC.23; P.L.140-2006, SEC.39 and P.L.173-2006, SEC.39.
IC 35-50-6-5.5
Credit time appeals
35-50-6-5.5 Sec. 5.5. A person who has been reassigned to a lower credit time class or has been deprived of earned credit time may appeal the decision to the commissioner of the department of correction or the sheriff.
As added by Acts 1979, P.L.120, SEC.14. Amended by P.L.204-1986, SEC.3.

IC 35-50-6-6
Degree of security, parole, or probation; imprisonment upon revocation of parole; days spent on parole outside institution
35-50-6-6 Sec. 6. (a) A person imprisoned for a crime earns credit time irrespective of the degree of security to which he is assigned. Except as set forth under IC 35-38-2.5.-5, a person does not earn credit time while on parole or probation.
(b) A person imprisoned upon revocation of parole is initially assigned to the same credit time class to which he was assigned at the time he was released on parole.
(c) A person who, upon revocation of parole, is imprisoned on an intermittent basis does not earn credit time for the days he spends on parole outside the institution.
As added by Acts 1976, P.L.148, SEC.8. Amended by Acts 1977, P.L.340, SEC.137; Acts 1979, P.L.120, SEC.15; P.L.166-2001, SEC.4.

IC 35-50-6-7
Charge of new crime or violation of rule while confined; effect on credit time; assignment to Class III
35-50-6-7 Sec. 7. (a) A person under the control of a county detention facility or the department of correction who:
(1) has been charged with a new crime while confined; or
(2) has allegedly violated a rule of the department or county facility;
may be immediately assigned to Class III and may have all earned credit time suspended pending disposition of the allegation.
(b) A person assigned to Class III under subsection (a) shall be denied release on parole or discharge until:
(1) he is in the actual custody of the department or the county detention facility to which he was sentenced; and
(2) he is granted a hearing concerning the allegations.
The department or sheriff may waive the hearing if the person is restored to his former credit time class and receives all previously earned credit time and any credit time that he would have earned if he had not been assigned to Class III.
(c) A person who is assigned to Class III under subsection (a) and later found not guilty of the alleged misconduct shall have all earned credit time restored and shall be reassigned to the same credit time class that he was in before his assignment to Class III. In addition, the person shall be credited with any credit time that he would have

earned if he had not been assigned to Class III.
As added by P.L.338-1983, SEC.1.

IC 35-50-6-8
Person serving sentence of life imprisonment without parole does not earn credit time
35-50-6-8 Sec. 8. A person serving a sentence of life imprisonment without parole does not earn credit time under this chapter.
As added by P.L.53-2005, SEC.3.



CHAPTER 7. PROBATION ORDERS

IC 35-50-7-1
Applicability of chapter
35-50-7-1 Sec. 1. This chapter applies when a person is placed on probation after being convicted of an offense.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-2
Power of court to prohibit entry to area where offense committed
35-50-7-2 Sec. 2. The court that places a person on probation following conviction may issue an order, reasonable in scope, under this chapter that prohibits the person from entering the:
(1) area or property where an offense was committed by the person; and
(2) area immediately surrounding the area or property where an offense was committed by the person.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-3
Specificity
35-50-7-3 Sec. 3. An order issued under this chapter must describe the area or property that the person is prohibited from entering with sufficient specificity to:
(1) allow the person to guide the person's conduct accordingly; and
(2) enable a law enforcement officer to enforce the order.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-4
Power of court to allow limited reentry
35-50-7-4 Sec. 4. A court that issues an order under this chapter may:
(1) allow a person to return to the person's residential premises to pick up personal belongings and effects;
(2) restrict the time and duration of the person's return; and
(3) provide for supervision of the person's return by a law enforcement officer.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-5
Copy to defendant
35-50-7-5 Sec. 5. A person shall be given a copy of an order issued under this chapter concerning the person and shall acknowledge the receipt of the order in writing.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-6 Notice; persons to receive
35-50-7-6 Sec. 6. The court shall provide notice of an order issued under this chapter to:
(1) the law enforcement agency that arrested the person; and
(2) the prosecuting attorney.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-7
Notice; stayed, modified, or vacated orders
35-50-7-7 Sec. 7. A court shall immediately notify all appropriate law enforcement agencies when an order issued under this chapter is stayed, modified, or vacated.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-8
Power of court to consider evidence
35-50-7-8 Sec. 8. In determining whether to issue an order under this chapter, the court may consider evidence regarding whether the order would:
(1) cause undue hardship to innocent persons; and
(2) constitute a serious injustice that overrides the need to protect the rights, safety, and health of other tenants and residents of the property or area affected by the order.
As added by P.L.216-1996, SEC.26.

IC 35-50-7-9
Violation
35-50-7-9 Sec. 9. A person who knowingly or intentionally violates an order issued by a court under this chapter commits a Class C misdemeanor.
As added by P.L.216-1996, SEC.26.









TITLE 36. LOCAL GOVERNMENT

ARTICLE 1. GENERAL PROVISIONS

CHAPTER 1. LEGISLATIVE INTENT

IC 36-1-1-1
Intent of title; citation to prior statute
Sec. 1. This title is intended to codify, revise, or rearrange applicable or corresponding provisions in prior statutes. A citation to a prior statute may be construed as a citation to the appropriate provision of this title if the prior statute is reenacted in the same or restated form in this title.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-1-2
Preservation of materials related to title
Sec. 2. The general assembly may, by concurrent resolution, preserve any of the materials related to the enactment of this title that it considers appropriate.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 2. DEFINITIONS OF GENERAL APPLICABILITY

IC 36-1-2-1
Application to title
Sec. 1. The definitions in this chapter apply throughout this title.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 3. HOME RULE

IC 36-1-3-1
Application of chapter
Sec. 1. This chapter applies to all units.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.251-1993, SEC.1.



CHAPTER 3.5. TRANSFER OF JURISDICTION FROM GENERAL ASSEMBLY TO LOCAL LEGISLATIVE AUTHORITIES

IC 36-1-3.5-1
Policy; purpose
Sec. 1. The policy of the state is that in all cases where a general law can be made applicable, all laws should be general and of uniform operation throughout the state, as provided by Article 4, Section 23 of the Constitution of Indiana. In addition, the policy of the state is that in local affairs where a general law cannot be made applicable, the applicable laws should be determined by the local legislative authorities under the home rule provisions of this title, particularly IC 36-1-3-6. Therefore, the purpose of this chapter is to transfer to the appropriate local authorities jurisdiction over certain local matters that, before the 1981 regular session of the general assembly, have been subjects of statutory concern.
As added by Acts 1981, P.L.17, SEC.4.

IC 36-1-3.5-2
Consolidated city and county; transfer to legislative body
Sec. 2. (a) This section applies to each consolidated city and its county.
(b) Jurisdiction over the following local matters, which before the 1982 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the consolidated city and county:
(1) Powers, duties, functions, and obligations of department of administration (formerly governed by IC 18-4-7 and IC 18-4-18).
(2) Certain powers, duties, functions, and obligations of department of metropolitan development (formerly governed by IC 18-4-8-1 through IC 18-4-8-7, IC 18-4-8-10(3), IC 18-4-8-12, IC 18-4-8-13, IC 18-4-8-14, and IC 19-8-23).
(3) Certain powers, duties, functions, and obligations of department of public safety (formerly governed by IC 18-4-12-1 through IC 18-4-12-7, IC 18-4-12-9 through IC 18-4-12-12, IC 18-4-12-14 through IC 18-4-12-16, IC 18-4-12-18, IC 18-4-12-28 through IC 18-4-12-35, IC 18-4-12-37, IC 18-4-12-38, IC 18-4-12-40, IC 18-4-12-42, IC 18-4-12-45, IC 18-4-12-49 through IC 18-4-12-59, IC 19-1-1, and IC 19-1-6).
(4) Certain powers, duties, functions, and obligations of department of public works (formerly governed by IC 18-4-2-16, IC 18-4-9-2, IC 18-4-9-3, IC 19-2-11, IC 19-2-14.5-1, IC 19-2-14.5-3, IC 19-2-14.5-4, IC 19-2-17, IC 19-2-18, IC 19-2-21, IC 19-2-22, IC 19-2-23, IC 19-4-22, and IC 19-5-10).
(5) Territory of solid waste special service district (formerly governed by IC 19-2-14.5-5 and IC 19-2-14.5-6).         (6) Certain powers, duties, functions, and obligations of Indiana department of transportation (formerly governed by IC 8-17-2, IC 18-4-10-3, IC 18-4-10-14, IC 19-5-3, IC 19-5-4, and IC 19-5-10).
(7) Street vacation procedures (formerly governed by IC 19-5-20).
(8) Certain powers, duties, functions, and obligations of department of parks and recreation (formerly governed by IC 18-4-13).
As added by Acts 1981, P.L.17, SEC.4. Amended by Acts 1982, P.L.127, SEC.7; P.L.18-1990, SEC.288.

IC 36-1-3.5-3
Transfer to legislative bodies of certain cities
Sec. 3. (a) This section applies to cities in a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of each city having a population of more than one hundred thousand (100,000) located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(1) Board of tenant concerns (formerly governed by IC 18-7-11.5).
(2) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(3) Department of waterworks (formerly governed by IC 19-3-27).
(4) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
(c) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of each city having a population of more than thirty-five thousand (35,000) but less than one hundred fifteen thousand (115,000):
(1) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(2) Department of waterworks (formerly governed by IC 19-3-27).
(3) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.142; P.L.170-2002, SEC.133.

IC 36-1-3.5-4
Cities in certain counties; transfer to legislative bodies of certain

cities
Sec. 4. (a) This section applies to cities in a county having neither:
(1) a consolidated city; nor
(2) a population of:
(A) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of each city having a population of more than fifty thousand (50,000):
(1) Regulation of sewers and drains (formerly governed by IC 19-2-11).
(2) Benefits for certain municipal utility employees (formerly governed by IC 19-3-29).
(c) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the legislative body of each city having a population of more than thirty-five thousand (35,000), but less than fifty thousand (50,000):
Regulation of sewers and drains (formerly governed by IC 19-2-11).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.143.

IC 36-1-3.5-5
Counties of more than 400,000 but less than 700,000; transfer to legislative body of county
Sec. 5. (a) This section applies to each county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the county:
(1) Frequency of salary payments (formerly governed by IC 17-3-73-2).
(2) Mileage allowances for deputy county auditors (formerly governed by IC 17-3-29-1).
(3) County purchasing agency (formerly governed by IC 17-2-77).
(4) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.144.

IC 36-1-3.5-6
Counties of more than 300,000 but less than 400,000; transfer to county executive
Sec. 6. (a) This section applies to a county having a population of

more than three hundred thousand (300,000) but less than four hundred thousand (400,000).
(b) Jurisdiction over the following local matters, which before the 1982 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) Motor vehicles for the county surveyor (formerly governed by IC 17-3-69-1).
(2) County purchasing agency (formerly governed by IC 17-2-77).
(3) County data processing agency (formerly governed by IC 17-2-73 or IC 17-2-74).
(4) Natural beauty roads (formerly governed by IC 19-7-17.5).
(5) Building and minimum housing department of the county (formerly governed by IC 17-2-72.3).
As added by Acts 1981, P.L.17, SEC.4. Amended by Acts 1982, P.L.127, SEC.8; P.L.12-1992, SEC.145.

IC 36-1-3.5-7
Counties of more than 200,000 but less than 300,000; transfer to legislative body of county
Sec. 7. (a) This section applies to a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the legislative body of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.146.

IC 36-1-3.5-8
Transfer to county executive of certain counties
Sec. 8. (a) This section applies to a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
(3) Control of county parks (formerly governed by IC 17-2-76).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.147; P.L.170-2002, SEC.134.

IC 36-1-3.5-9 Transfer to county executive of certain counties
Sec. 9. (a) This section applies to a county having a population of:
(1) more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000);
(2) more than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000);
(3) more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000);
(4) more than one hundred eighteen thousand (118,000) but less than one hundred twenty thousand (120,000);
(5) more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000); or
(6) more than one hundred five thousand (105,000) but less than one hundred ten thousand (110,000).
(b) Jurisdiction over the following local matters, which before the 1981 regular session of the general assembly have been subjects of statutory concern, is transferred to the executive of the county:
(1) County purchasing agency (formerly governed by IC 17-2-77).
(2) County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.148; P.L.170-2002, SEC.135.

IC 36-1-3.5-10
Transfer to county executive of certain counties
Sec. 10. (a) This section applies to a county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
(b) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the executive of the county:
County purchasing agency (formerly governed by IC 17-2-77).
As added by Acts 1981, P.L.17, SEC.4. Amended by P.L.12-1992, SEC.149; P.L.170-2002, SEC.136.

IC 36-1-3.5-11
Counties having one second class city and populations not more than 105,000; transfer to county executive
Sec. 11. (a) This section applies to each county having a population of not more than one hundred five thousand (105,000) and only one (1) second class city.
(b) Jurisdiction over the following local matter, which before the 1981 regular session of the general assembly has been the subject of statutory concern, is transferred to the executive of the county: County data processing agency (formerly governed by IC 17-2-74).
As added by Acts 1981, P.L.17, SEC.4.



CHAPTER 4. GENERAL CORPORATE POWERS

IC 36-1-4-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to all units.
(b) Section 11 of this chapter does not apply to townships.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.251-1993, SEC.5.

IC 36-1-4-2
Establishment and operation
Sec. 2. A unit may establish and operate a government.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-3
Power to sue and be sued
Sec. 3. A unit may sue and be sued.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-4
Corporate seal
Sec. 4. A unit may have a corporate seal.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-5
Acquisition of real and personal property
Sec. 5. A unit may acquire, by eminent domain or other means, and own interests in real and personal property.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-6
Interests in property; use, improvement, lease, or disposal
Sec. 6. A unit may use, improve, develop, insure, protect, maintain, lease, and dispose of its interests in property.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-7
Contracts
Sec. 7. A unit may enter into contracts.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-7.5
Environmentally contaminated real estate; agreement to defend or indemnify
Sec. 7.5. (a) This section applies to a transaction that involves a parcel of real estate that is owned or leased by a unit and the unit or a board, an agency, a department, a commission, or other division of the unit has determined in a resolution, an ordinance, a lease, a

contract, or other written instrument that the parcel of real estate:
(1) may have environmental contamination:
(A) that occurred during or before the time the unit owned or leased the parcel of real estate; and
(B) for which the unit may be liable under applicable laws; and
(2) will be used in connection with an economic development project that will:
(A) promote opportunities for employment of the citizens of the unit;
(B) attract new business enterprises to the unit; or
(C) retain or expand a business enterprise within the unit.
(b) Except as provided in IC 26-2-5-1 and notwithstanding defenses available and immunity provided in IC 34-13-3, a unit may enter into a contract or lease that contains a provision, a clause, a covenant, a promise, or an agreement by the unit to defend or indemnify any person against any claim, cause of action, demand, cost, judgment, or other loss of any kind provided for under the terms of the contract.
(c) A unit may not indemnify a person against any claim, cause of action, demand, cost, judgment, or other loss resulting from environmental contamination of the parcel of real estate caused by the negligence or willful misconduct of the indemnified person occurring after the effective date of the indemnification.
(d) Nothing in this section may be construed to limit any rights that a unit may have to defend or indemnify a person under any other law.
As added by P.L.123-1996, SEC.18. Amended by P.L.1-1998, SEC.201.

IC 36-1-4-8
Payment of debts
Sec. 8. A unit may pay debts.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-9
Borrowing of money
Sec. 9. A unit may borrow money.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-10
Acceptance of donations
Sec. 10. A unit may accept donations of money or other property and execute any documents necessary to receive money or other property from the state or federal government or any other source.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-11
Ordinances
Sec. 11. A unit may adopt, codify, and enforce ordinances. As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-12
Attendance of witnesses and production of documents at meetings
Sec. 12. A unit may require the attendance of witnesses and the production of documents relevant to matters being considered at meetings of a department or agency.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-13
Contempt and disorder in rooms of department
Sec. 13. A unit may punish contempt and disorder in rooms of a department or agency.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-14
Employees; employment and discharge; class based on merit and qualification
Sec. 14. A unit may hire and discharge employees and establish a system of employment for any class of employees based on merit and qualification.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-15
Compensation of officers and employees
Sec. 15. A unit may fix the level of compensation of its officers and employees.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-16
Ratification of actions of officers or employees; procedure
Sec. 16. A unit may ratify any action of the unit or its officers or employees if that action could have been approved in advance. Ratification of an action under this section must be made by the same procedure that would have been required for approval of the action in advance.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-17
Compromise of claims against unit; collecting owed money
Sec. 17. (a) A unit may compromise claims made against it.
(b) A unit or a person designated in writing by the unit may do the following:
(1) Collect any money that is owed to the unit.
(2) Compromise the amount of money owed to the unit.
(c) A unit shall determine the costs of collecting money under this section. The costs of collection, including reasonable attorney's fees, may be added to money that is owed and collected under this subsection.
(d) A unit or the unit's agent that collects money under this section

shall deposit that money, less the costs of collection, in the account required by law.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.64-1989, SEC.2; P.L.57-1993, SEC.14.

IC 36-1-4-18
Extraterritorial powers
Sec. 18. A municipality may exercise powers granted by sections 5 and 6 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-4-19
Applicability of parking ordinances, zoning ordinances, and other requirements in Vanderburgh County
Sec. 19. (a) As used in this section, "subject property" refers to the property in Vanderburgh County within the Northwest Quarter of Section 26, Township 6 South, Range 10 West.
(b) An ordinance of a unit that regulates the parking of motor vehicles is not applicable within the subject property.
(c) A zoning ordinance of a unit is not applicable within the subject property.
(d) Any requirements for municipal roads or streets do not apply to a road or street within the subject property.
As added by P.L.195-2001, SEC.13. Amended by P.L.33-2003, SEC.1.



CHAPTER 5. CODIFICATION OF ORDINANCES

IC 36-1-5-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 6. ENFORCEMENT OF ORDINANCES

IC 36-1-6-1
Application of chapter
Sec. 1. This chapter applies to all municipal corporations having the power to adopt ordinances.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 7. INTERLOCAL COOPERATION

IC 36-1-7-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) The state.
(2) All political subdivisions.
(3) All state agencies.
(4) Another state to the extent authorized by the law of that state.
(5) Political subdivisions of states other than Indiana, to the extent authorized by laws of the other states.
(6) Agencies of the federal government, to the extent authorized by federal laws.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.5-1993, SEC.336.

IC 36-1-7-2
Permissible powers
Sec. 2. (a) A power that may be exercised by an Indiana political subdivision and by one (1) or more other governmental entities may be exercised:
(1) by one (1) or more entities on behalf of others; or
(2) jointly by the entities.
Entities that want to do this must, by ordinance or resolution, enter into a written agreement under section 3 or 9 of this chapter.
(b) Notwithstanding subsection (a), Indiana governmental entities that want only to buy, sell, or exchange services, supplies, or equipment between or among themselves may enter into contracts to do this and follow section 12 of this chapter.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-3
Agreements; contents; powers under agreements
Sec. 3. (a) An agreement under this section must provide for the following:
(1) Its duration.
(2) Its purpose.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget therefor.
(4) The methods that may be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination.
(5) Administration through:
(A) a separate legal entity, the nature, organization, composition, and powers of which must be provided; or
(B) a joint board composed of representatives of the entities that are parties to the agreement, and on which all parties to

the agreement must be represented.
(6) The manner of acquiring, holding, and disposing of real and personal property used in the joint undertaking, whenever a joint board is created under subdivision (5)(B).
In addition, such an agreement may provide for any other appropriate matters.
(b) A separate legal entity or joint board established by an agreement under this section has only the powers delegated to it by the agreement. The agreement may not provide for members, directors, or trustees of the separate legal entity or joint board to make appointments (either individually or jointly) to fill vacancies on the separate legal entity or joint board.
(c) Subsection (a)(6) does not apply to an emergency management assistance compact under IC 10-14-5.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.56-1988, SEC.11; P.L.30-1998, SEC.3; P.L.2-2003, SEC.99.

IC 36-1-7-4
Agreements; when attorney general's approval required
Sec. 4. (a) If an agreement under section 3 of this chapter:
(1) involves as parties only Indiana political subdivisions;
(2) is approved by the fiscal body of each party either before or after it is entered into by the executives of the parties; and
(3) delegates to the treasurer or disbursing officer of one (1) of the parties the duty to receive, disburse, and account for all monies of the joint undertaking;
then the approval of the attorney general is not required.
(b) If subsection (a) does not apply, an agreement under section 3 of this chapter must be submitted to the attorney general for his approval. The attorney general shall approve the agreement unless he finds that it does not comply with the statutes, in which case he shall detail in writing for the executives of the parties the specific respects in which the agreement does not comply. If the attorney general fails to disapprove the agreement within sixty (60) days after it is submitted to him, it is considered approved.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-5
Agreements; approval of state officer or state agency having power to control services or facilities; reciprocal borrowing agreements
Sec. 5. (a) Except as provided in subsection (b) and regardless of the requirements of section 4 of this chapter, if an agreement under section 3 of this chapter concerns the provision of services or facilities that a state officer or state agency has power to control, the agreement must be submitted to that officer or agency for approval before it takes effect.
(b) If a reciprocal borrowing agreement under section 3 of this chapter concerns the provision of library services or facilities between public libraries that are of the same nature as the services provided under the statewide library card program under

IC 4-23-7.1-5.1, the reciprocal borrowing agreement is not required to be submitted to the Indiana library and historical board for approval before the reciprocal borrowing agreement takes effect, but a copy of the reciprocal borrowing agreement shall be submitted to the state library.
(c) Approval or disapproval is governed by the same provisions prescribed by section 4(b) of this chapter for the attorney general.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.37-1993, SEC.4.

IC 36-1-7-6
Agreements; recording; filing
Sec. 6. Before it takes effect, an agreement under section 3 of this chapter must be recorded with the county recorder. Not later than sixty (60) days after it takes effect, such an agreement must be filed with the state board of accounts for audit purposes.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-7
Agreements; law enforcement or firefighting services
Sec. 7. (a) Except as provided in subsection (c), if an agreement under section 3 of this chapter concerns the provision of law enforcement or firefighting services, the following provisions apply:
(1) Visiting law enforcement officers or firefighters have the same powers and duties as corresponding personnel of the entities they visit, but only for the period they are engaged in activities authorized by the entity they are visiting, and are subject to all provisions of law as if they were providing services within their own jurisdiction.
(2) An entity providing visiting personnel remains responsible for the conduct of its personnel, for their medical expenses, for worker's compensation, and if the entity is a volunteer fire department, for all benefits provided by IC 36-8-12.
(b) A law enforcement or fire service agency of a unit or of the state may request the assistance of a law enforcement or fire service agency of another unit, even if no agreement for such assistance is in effect. In such a case, subsection (a)(1) and (a)(2) apply, the agency requesting assistance shall pay all travel expenses, and all visiting personnel shall be supervised by the agency requesting assistance.
(c) This subsection applies to a law enforcement officer that visits another state after a request for assistance from another state under the emergency management compact is made under IC 10-14-5. A law enforcement officer that visits another state does not have the power of arrest unless the law enforcement officer is specifically authorized to exercise the power by the receiving state.
As added by Acts 1980, P.L.211, SEC.1. Amended by P.L.28-1988, SEC.115; P.L.229-1996, SEC.1; P.L.30-1998, SEC.4; P.L.1-1999, SEC.80; P.L.2-2003, SEC.100.

IC 36-1-7-8 Interstate compact
Sec. 8. If any entities of other jurisdictions are parties to an agreement under section 3 of this chapter, the agreement constitutes an interstate compact. However, in a case or controversy involving such an agreement, all parties to the agreement shall be considered real parties in interest; and if the state suffers any damages or incurs any liability as a result of being joined as a party in such a case or controversy, it may bring an action against any entity causing the state to suffer damages or incur liability.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-9
Agreements between municipality and county; contents
Sec. 9. (a) This section may be used only for an agreement between an Indiana municipality and the executive of the county in which it is located concerning highway construction and maintenance and related matters.
(b) An agreement under this section must provide for the following:
(1) Its duration, which may not be more than four (4) years.
(2) The specific functions and services to be performed or furnished by the county on behalf of the municipality.
In addition, such an agreement may provide for any other appropriate matters.
(c) An agreement under this section may provide for either of the following:
(1) A stipulation that distributions from the motor vehicle highway account under IC 8-14-1, the local road and street account under IC 8-14-2, or both, be made to the county rather than to the municipality.
(2) A stipulation that the municipality will appropriate a specified part of those distributions for purposes listed in the agreement.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-10
Agreements between municipality and county; prerequisites to taking effect
Sec. 10. Before it takes effect, an agreement under section 9 of this chapter must be:
(1) approved by the fiscal body of each party;
(2) recorded with the county recorder;
(3) filed with the executive of the municipality and the auditor of the county; and
(4) filed with the auditor of state.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-11
Power to appropriate money and provide personnel, services, and facilities      Sec. 11. An entity entering into an agreement under this chapter may:
(1) appropriate monies; and
(2) provide personnel, services, and facilities;
to carry out the agreement.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-11.5
"Economic development project"; agreements related to economic development projects
Sec. 11.5. (a) As used in this section, "economic development project" has the meaning set forth in IC 6-3.5-7-13.1(c). The term also includes any project related to transportation services, transportation infrastructure, or the development or construction of a hotel or other tourism destination.
(b) An entity entering into an agreement under this chapter that is related to an economic development project may do any of the following to carry out the agreement:
(1) After appropriation by the entity's fiscal body, transfer money derived from any source to any of the following:
(A) One (1) or more entities that have entered into the agreement.
(B) An economic development entity (as defined in section 15 of this chapter) established by an entity that has entered into the agreement.
(C) A regional development authority, including the northwest Indiana regional development authority established by IC 36-7.5-2-1.
(D) A regional transportation authority including the regional bus authority established under IC 36-9-3-2(c).
(2) Transfer any property or provide personnel, services, or facilities to any entity or authority described in subdivision (1)(A) through (1)(D).
As added by P.L.169-2006, SEC.45.

IC 36-1-7-12
Purchase, sale, or exchange of services, supplies, or equipment
Sec. 12. (a) Whenever a contract provides for the purchase, sale, or exchange of services, supplies, or equipment between or among Indiana governmental entities only, no notice by publication or posting is required.
(b) Whenever a contract provides for one (1) Indiana governmental entity to make a purchase for another, compliance by the one with the applicable statutes governing public bids constitutes compliance by the other.
As added by Acts 1980, P.L.211, SEC.1.

IC 36-1-7-13
Agreements between school corporations; rights and privileges of teachers      Sec. 13. Whenever an agreement authorized by this chapter is between school corporations, teachers employed under the agreement have the same rights and privileges as teachers employed under IC 20-26-10-5, IC 20-26-10-6, and IC 20-26-10-7.
As added by P.L.110-1984, SEC.3. Amended by P.L.1-2005, SEC.230.

IC 36-1-7-15
Agreements between economic development entities
Sec. 15. (a) As used in this section, "economic development entity" means a department of redevelopment organized under IC 36-7-14, a department of metropolitan development under IC 36-7-15.1, a port authority organized under IC 8-10-5, or an airport authority organized under IC 8-22-3.
(b) Notwithstanding section 2 of this chapter, two (2) or more economic development entities may enter into a written agreement under section 3 of this chapter if the agreement is approved by each entity's governing body.
(c) A party to an agreement under this section may do one (1) or more of the following:
(1) Except as provided in subsection (d), grant one (1) or more of its powers to another party to the agreement.
(2) Exercise any power granted to it by a party to the agreement.
(3) Pledge any of its revenues, including taxes or allocated taxes under IC 36-7-14, IC 36-7-15.1, or IC 8-22-3.5, to the bonds or lease rental obligations of another party to the agreement under IC 5-1-14-4.
(d) An economic development entity may not grant to another entity the power to tax or to establish an allocation area under IC 8-22-3.5, IC 36-7-14-39, or IC 36-7-15.1.
(e) An agreement under this section does not have to comply with section 3(a)(5) or 4 of this chapter.
(f) An action to challenge the validity of an agreement under this section must be brought within thirty (30) days after the agreement has been approved by all the parties to the agreement. After that period has passed, the agreement is not contestable for any cause.
As added by P.L.108-1993, SEC.12. Amended by P.L.115-1995, SEC.14; P.L.85-1996, SEC.10; P.L.170-2002, SEC.137; P.L.203-2005, SEC.7.



CHAPTER 8. MISCELLANEOUS FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-1-8-1
Application of chapter
Sec. 1. This chapter applies to all political subdivisions.
As added by Acts 1980, P.L.211, SEC.1.



CHAPTER 9. REPEALED



CHAPTER 9.1. REPEALED



CHAPTER 9.5. QUALIFICATIONS OF BIDDERS FOR CERTAIN CONTRACTS

IC 36-1-9.5-1
Application of chapter
Sec. 1. This chapter applies only to contracts awarded by local boards of aviation commissioners operating under IC 8-22-2 and local airport authorities operating under IC 8-22-3. This chapter applies only to contracts for the following:
(1) The construction or maintenance of buildings, runways, roads, and other improvements.
(2) The purchase of materials, equipment, and supplies.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-2
"Advertisement" defined
Sec. 2. As used in this chapter, "advertisement" means the public announcement inviting bids for work to be performed or materials to be furnished.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-3
"Applicant" defined
Sec. 3. As used in this chapter, "applicant" means a contractor or the subcontractor who seeks to do business with an entity.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-4
"Application" defined
Sec. 4. As used in this chapter, "application" means the act of filing a statement with an entity to request qualification to perform work.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-5
"Award" defined
Sec. 5. As used in this chapter, "award" means the acceptance by an entity of a bid and authorization by an entity to enter into a contract with the bidder.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-6
"Bid bond" defined
Sec. 6. As used in this chapter, "bid bond" means the approved form of security furnished with a bid to guarantee that the bidder will enter into the contract if the bidder's bid is accepted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-7
"Bidder" defined      Sec. 7. As used in this chapter, "bidder" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person submitting a bid for advertised work.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.513.

IC 36-1-9.5-8
"Certificate of qualification" defined
Sec. 8. As used in this chapter, "certificate of qualification" means the official document that qualifies a contractor to bid on contracts of an entity that require prequalification under this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-9
"Contract" defined
Sec. 9. As used in this chapter, "contract" means the written agreement between an entity and a contractor setting forth the obligations of the parties.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-10
"Contractor" defined
Sec. 10. As used in this chapter, "contractor" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person contracting with or desiring to contract with an entity for performance of prescribed work.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.514.

IC 36-1-9.5-11
"Entity" defined
Sec. 11. As used in this chapter, "entity" means the following:
(1) A local board of aviation commissioners operating under IC 8-22-2.
(2) A local airport authority operating under IC 8-22-3.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-12
"Payment bond" defined
Sec. 12. As used in this chapter, "payment bond" means an approved form of security, furnished and executed by the bidder and the bidder's surety, that guarantees the payment of all legal debts related to the construction of the project.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-13
"Performance bond" defined
Sec. 13. As used in this chapter, "performance bond" means an approved form of security, furnished and executed by the bidder and the bidder's surety, that guarantees the complete execution of the contract and all supplemental agreements.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-14
"Prequalification administrator" defined
Sec. 14. As used in this chapter, "prequalification administrator" means the administrative officer of an entity who is responsible for the administration of the qualification of contractors under this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-15
"Proposal" defined
Sec. 15. As used in this chapter, "proposal" means an offer of a bidder, on a prescribed form, to perform the work and to furnish the labor and materials at the prices quoted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-16
"Subcontractor" defined
Sec. 16. As used in this chapter, "subcontractor" means an individual, a partnership, a firm, a limited liability company, a corporation, or other person to whom a contractor sublets part of a contract.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.515.

IC 36-1-9.5-17
"Surety" defined
Sec. 17. As used in this chapter, "surety" means a corporate body bound with and for the contractor for the following:
(1) The full and complete performance of the contract.
(2) The payment of all debts related to the work.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-18
"Unearned work" defined
Sec. 18. As used in this chapter, "unearned work" means the total dollar value of work contracted for but not performed.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-19
Qualification requirement; notice; prequalification by department of transportation
Sec. 19. (a) An entity may require a bidder on a contract described in section 1 of this chapter to be qualified under this chapter. If an entity determines that bidders on a contract must be qualified under this chapter, the entity shall provide notice of the qualification requirement in the public notice stating that bids will be accepted for the contract. The entity shall advertise ninety (90) days before the expected bid date the fact that the entity has determined that bidders on a contract must be qualified under this chapter. If an entity determines that qualification is required under this chapter for a particular contract, it is unlawful for the entity to award a contract to

a person other than a bidder previously qualified in compliance with this chapter.
(b) A bidder who is qualified by the Indiana department of transportation (IC 8-23-2-1) is qualified under this chapter. Such a bidder is not required to obtain a certificate of qualification from an entity in order to bid on a contract that is described in section 1 of this chapter.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-20
Statement of experience; form; contents
Sec. 20. A contractor desiring to offer bids for the performance of contracts for which an entity requires prequalification must file a statement of experience and financial condition using a form prescribed by the state board of accounts. The statement must include a complete report of the following of the prospective bidder:
(1) Financial ability.
(2) Adequacy of plant and equipment.
(3) Organization and experience.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-21
Investigation by entity
Sec. 21. The submission of a statement under section 20 of this chapter by an applicant authorizes the entity to obtain all information that the entity considers relevant to the applicant's financial worth, assets and liabilities, organization, personnel, work experience, prosecution of work on previous contracts, condition and adequacy of equipment.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-22
New statement demand by entity; effect of noncompliance; incomplete or false information in prequalification application
Sec. 22. (a) An entity may at any time during which a certificate of qualification is in effect demand a new statement. If a contractor does not provide a new statement not later than sixty (60) days after the request is made, the entity may void the contractor's certificate of qualification.
(b) If a contractor fails to provide complete and true information in an application, the application for prequalification shall be rejected.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-23
Statements; order considered; limitation
Sec. 23. (a) Except as provided in subsection (b), an entity shall consider statements in the order in which the statements are received by the entity.
(b) A statement provided by a new applicant who desires to bid on

an advertised project must be received not later than forty-five (45) calendar days before the bid opening to receive consideration for that bid opening. A statement provided by a contractor applying for prequalification renewal must be received at least fifteen (15) calendar days before the bid opening date to receive consideration for that bid opening.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-24
Assets of contractor; sufficiency
Sec. 24. An applicant may not be given a certificate of qualification unless the review of the applicant's statement shows that the applicant possesses the net current assets determined by the entity to be sufficient to execute the contract and meet all obligations of the contract.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-25
Qualifications necessary; determination
Sec. 25. (a) An applicant must possess the qualifications required under this chapter and the entity must determine that the applicant is a competent and responsible bidder before the entity may issue the applicant a certificate of qualification.
(b) In making a determination under this section, an entity may consider only the following areas:
(1) The contractor's organization and personnel.
(2) The contractor's work experience and prosecution of work on previous contracts.
(3) The condition and adequacy of the contractor's equipment.
(4) The contractor's financial condition and the quality of the financial information furnished by the contractor.
(c) An entity may not arbitrarily or capriciously refuse to issue a certificate of qualification to an applicant.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-26
Recommendation of prequalification administrator
Sec. 26. An entity's prequalification administrator shall make a recommendation to the entity regarding the action that should be taken on an application. An entity may in the exercise of the entity's sole discretion accept or reject the recommendation of a prequalification administrator.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-27
Notice of entity's decision; effective date of certificate
Sec. 27. (a) An entity shall send an applicant written notice of the entity's decision regarding the application.
(b) A certificate of qualification becomes effective on the date determined by the entity. As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-28
Contractor evaluation forms; confidentiality
Sec. 28. (a) For the purpose of determining competency and responsibility the prequalification administrator may send evaluation forms to either of the following:
(1) Persons with whom the contractor has had business relationships.
(2) Persons who have used the services of the contractor's employees.
(b) An entity shall keep confidential all responses received under this section. However, upon request of a contractor, an entity shall allow that contractor to inspect the responses received under this section in regard to the evaluation of that contractor.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-29
Duration of certificate's validity; expiration date
Sec. 29. A certificate of qualification may not be valid for more than sixteen (16) months. The expiration date of a certificate of qualification may not be more than eighteen (18) months after the date of the statement upon which the certificate is based. The certificate period may not be extended.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-30
Notice of nonissuance of certificate
Sec. 30. An entity shall notify an applicant if a certificate of qualification is not issued to the applicant.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-31
Change in contractor's circumstances during certificate validity period; notice to prequalification administrator
Sec. 31. If at any time during the valid period of a certificate of qualification the latest statement of a contractor on record with an entity ceases to represent fairly and substantially the financial position or the equipment of the contractor, the contractor shall do the following until the contractor's qualification is confirmed or revised:
(1) Notify the entity prequalification administrator of the change of circumstances.
(2) Refrain from further bidding on contracts for which the entity has required prequalification.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-32
Personal interview of contractor by entity; updated statement; audit      Sec. 32. (a) An entity may require a personal interview with any contractor when considering qualifications.
(b) A prequalification administrator may request a new statement if the date of the statement is more than six (6) months old when submitted.
(c) A statement furnished for qualification greater than two hundred thousand dollars ($200,000) must include a reviewed or an audited financial statement prepared and attested as correct by an independent certified public accountant registered and in good standing in any state. The accountant must make an independent verification of assets and liabilities in accordance with generally accepted auditing standards. The execution of a certificate of audit constitutes certification that an audit in accordance with generally accepted auditing standards has been performed and reported.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-33
Contractor's statement of equipment or materials; acceptance by CPA
Sec. 33. For the physical dispersal of equipment or subsequent use or sale of construction materials, an accountant may, for purposes of section 32 of this chapter, accept a signed statement of the contractor as evidence of possession of equipment or of materials inventory as of the date of the statement.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.181.

IC 36-1-9.5-34
Financial statement; common dated statements from prequalification applicants controlled by same owners or officers; unaudited statements more than six months old
Sec. 34. (a) A financial statement required under this chapter must do the following:
(1) Include full and complete information for all major items of equipment, including the age, date of purchase, cost when purchased, and the date of any rebuilding of equipment.
(2) List all major items of useful equipment.
(b) Organizations controlled by the same owners or officers who apply for prequalification under this chapter must use statements with a common date.
(c) An entity may not accept an unaudited statement that is more than six (6) months old.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-35
Grant of qualification $200,000 or less on statement certified by company officer
Sec. 35. A qualification for not greater than two hundred thousand dollars ($200,000) may be granted if the statement furnished is certified as correct by an officer of the company.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-36
Initial statement submitted by corporation; requirements; foreign corporations
Sec. 36. (a) The initial statement submitted by a corporation must be accompanied by a certified copy of the following:
(1) The minutes covering the election of current officers.
(2) The current authority for individuals' personal signatures to contracts of the corporation, which may be:
(A) a part of the corporation's original articles of incorporation; or
(B) a subsequent official action of the stockholders or the board of directors of the corporation.
(b) If personnel or authority for individuals' personal signatures are changed in any manner, the contractor shall immediately notify the prequalification administrator and furnish the prequalification administrator with certified copies of appropriate documents.
(c) The initial statement of a foreign corporation must be accompanied by:
(1) valid evidence that the corporation is registered and in good standing with the secretary of state to do business in Indiana; or
(2) a letter stating that, if the corporation becomes the successful bidder on a contract, authorization will be secured by the corporation not later than fifteen (15) days after the bid opening.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-37
Classification of contractors for work; rating criteria; limitations on uncompleted work
Sec. 37. (a) A contractor may be classified for one (1) or more types of work. A contractor will be rated in accordance with the contractor's financial ability, adequacy of plant and equipment, organization, prior experience, record of construction and any other relevant and material facts that may affect the classification.
(b) An entity shall assign a contractor a classification that will limit the type and quantity of uncompleted work the contractor may have under a contract with the entity at any time as principal or subcontractor, regardless of the location of the work or with whom the work is contracted.
(c) The entity shall assign a contractor an aggregate amount that will be the largest dollar amount of uncompleted work the contractor or subcontractor will have under contract at any time as principal or subcontractor, regardless of the location of the work and with whom the work is contracted.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-38
Maximum aggregate rating; components; net current assets
Sec. 38. (a) A contractor's maximum aggregate rating as determined from the statement will be the sum of the following

rating components:
(1) Net current assets multiplied by ten (10).
(2) The lesser of:
(A) the net book value of construction equipment assets multiplied by eight (8); or
(B) one-half (1/2) of the amount determined under subdivision (1).
(3) The lesser of:
(A) net fixed and other assets multiplied by two (2); or
(B) the sum of the amounts determined under subdivisions (1) and (2) multiplied by twenty-five hundredths (0.25).
(b) An entity shall determine accepted net current assets from the statement submitted. Accepted net current assets may include only those net current assets that are readily convertible into working capital.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-39
Accepted net current assets; determination
Sec. 39. An entity shall do the following in determining accepted net current assets:
(1) Deduct receivables excluding retainage from nongovernmental agencies more than one (1) year old.
(2) Consider notes due not later than one (1) year from the date of the financial statement date to be current liabilities.
(3) Deduct any notes due more than twelve (12) and less than twenty-four (24) months from the date of the financial statement from net fixed assets, and deduct the excess, if any, from the book value of the equipment and net current assets.
(4) Not deduct notes due more than twenty-four (24) months after the date of the financial statement for prequalification purposes.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-40
Loan guarantees and commitments of applicant; effect upon net current assets
Sec. 40. If an applicant has guaranteed loans of any person or any entity, has used assets as security for the guaranteed loans, or has made other guarantees or commitments of activities of any person or any entity, an entity may reduce or adjust the applicant's net current assets if the entity determines that the guaranteed loans other guarantees or commitments are significant when considered with the applicant's statement of financial condition.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-41
Factors not considered in determining net current assets
Sec. 41. In determining net current assets, an entity may not consider the following:         (1) Notes and accounts receivable from affiliated business firms as assets of the applicant unless an audited financial statement showing the debtor has sufficient liquidity to discharge the debt is attached. However, an unaudited statement certified as correct by the debtor shall be accepted if an unaudited statement is submitted for qualification.
(2) Notes and accounts receivable from partners of a co-partnership or officers and stockholders of a corporation unless an audited financial statement is attached.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-42
Valuation of stocks and bonds; useful equipment
Sec. 42. An applicant must list the book value and the market value for stocks and bonds. An entity may not consider stocks and bonds as working capital unless market value, as determined or verified by the accountant, is given. Stocks and bonds shall be valued at the lesser of the book value or market. However, stocks or bonds listed on the New York Stock Exchange, American Stock Exchange, or over-the-counter on the National Association of Securities Dealers Automated Quotations list shall be valued at the market value. The value of useful equipment may be:
(1) the book value listed; or
(2) determined by the application of uniform depreciation schedules.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-43
Equipment rating credit; aggregate and respective classified ratings; tentative factors
Sec. 43. (a) An entity may not provide a rating credit for equipment:
(1) that cannot satisfactorily be identified as to kind, type, and capacity; or
(2) for which the essential information concerning the equipment's cost and age is not supplied.
(b) An entity shall provide a contractor with a tentative factor of one hundred percent (100%) in the contractor's aggregate and respective classified ratings. Each of these tentative factors may be reduced wholly or in part for the contractor's deficiencies in the following areas:
(1) The contractor's organization and personnel.
(2) The contractor's work experience and prosecution of work on previous contracts.
(3) The contractor's quality of workmanship on contracts.
(4) The condition and adequacy of the contractor's equipment.
(5) The contractor's experience with the general public and equal employment opportunity requirements.
As added by P.L.85-1991, SEC.3.
IC 36-1-9.5-44
Unlimited qualification; factors prohibiting qualification for work over $200,000
Sec. 44. (a) An entity may grant an unlimited qualification if a contractor's maximum aggregate rating exceeds one hundred million dollars ($100,000,000).
(b) An entity may not rate a contractor qualified for work in excess of two hundred thousand dollars ($200,000) if the contractor:
(1) has not performed work of any character under the firm name; and
(2) does not have personnel of approved experience.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-45
Change in qualification; notice
Sec. 45. (a) A prequalification administrator may recommend to an entity any change in the qualification issued to the contractor based upon the receipt of additional information. An entity shall provide a contractor with notification of a change in qualification. The notification must be in writing and become effective on a date determined by the entity.
(b) A request from a contractor for a change in the contractor's qualification status must be in writing and must be received by the entity not less than fifteen (15) days before the bid opening date. A request from a contractor for a change in the contractor's qualification status will not be considered until after the expiration of ninety (90) days after the certificate date.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-46
Suspension of certificate; grounds; notice
Sec. 46. (a) A prequalification administrator may recommend to an entity that a contractor's certificate of qualification be suspended if:
(1) the contractor's work is unsatisfactory;
(2) the rate of progress is such that the prequalification administrator determines that the contractor will be unable to complete the contract on time; or
(3) the contractor has failed to adequately document a current or previous contract.
(b) Notification of a suspension shall be made in writing and shall become effective on the date determined by the entity. A suspension may be lifted when the entity determines that the contractor has taken the necessary corrective action.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.182.

IC 36-1-9.5-47
Withdrawal of certificate; notice
Sec. 47. An entity may withdraw a certificate of qualification only if the entity has determined that the firm, limited liability company,

or corporation is no longer active or in existence. The entity shall provide notification of the withdrawal in writing. The notification of withdrawal becomes effective on the date determined by the entity.
As added by P.L.85-1991, SEC.3. Amended by P.L.8-1993, SEC.516.

IC 36-1-9.5-48
Revocation of certificate; grounds; notice; disqualification period
Sec. 48. (a) An entity may revoke a certificate of qualification only if the entity determines that the contractor or subcontractor has done at least one (1) of the following:
(1) Fails to timely pay or satisfactorily settle any bills due for labor and material on former or existing contracts.
(2) Violates:
(A) a state or federal statute; or
(B) a rule or regulation of a state or federal department, board, bureau, agency, or commission.
(3) Defaults on a contract.
(4) Fails to enter into a contract with the entity.
(5) Falsifies any document required by the entity, the state board of accounts, or any other agency.
(6) Is convicted of a bidding crime in any jurisdiction.
(7) Enters a plea of guilty or nolo contendere to a bidding crime in any state.
(8) Does any of the following:
(A) Makes a public admission concerning a bidding crime in any state.
(B) Makes a presentation as an unindicted co-conspirator in a bidding crime in any state.
(C) Gives testimony that is protected by a grant of immunity in a trial for a bidding crime in any jurisdiction.
(9) Fails to perform any part of an existing or previous contract.
(10) Fails to submit in a timely manner information, documented explanations, or evidence required in the contract documents or proposal.
(11) Has been debarred by a federal agency.
(12) Failed to comply with any proposal requirements established by the entity concerning disadvantaged business enterprise goals or women business enterprise goals.
(b) An entity shall provide notification of a pending action for revocation in writing, setting forth the grounds for the proposed certificate revocation. The revocation becomes effective on the date determined by the entity.
(c) A period of disqualification under this chapter may not exceed two (2) years.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-49
Reconsideration request by aggrieved contractor
Sec. 49. A contractor dissatisfied with a decision by an entity under this chapter may make a written request for reconsideration to

the prequalification administrator.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-50
Justification for reconsideration; personal interview; recommendation to entity; notice of entity decision
Sec. 50. (a) A request under section 49 of this chapter must include written justification concerning the contractor's qualification. In addition, the contractor may request a personal interview. The prequalification administrator shall consider the written request by certified or registered mail or personal service not later than fifteen (15) days after receiving the written request. The prequalification administrator may request additional information, documentation, or a personal interview with the contractor.
(b) The prequalification administrator shall make a recommendation to the entity.
(c) The entity shall notify the contractor in writing of the entity's decision. The decision becomes effective on the date determined by the entity.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-51
Appeal hearing request; notice of time and place; burden of proof
Sec. 51. (a) If a contractor is dissatisfied with the decision under section 50 of this chapter, the contractor may make a written request by certified or registered mail or personal service within fifteen (15) days after receiving the decision for an appeal hearing.
(b) A contractor shall send a request under this section to the prequalification administrator. After receiving the request, the entity shall serve written notice of the date, place, and time of the hearing and written notice of the appointment of an administrative law judge on the contractor.
(c) A hearing shall be held not later than fourteen (14) days after the receipt of the request, unless otherwise ordered by an administrative law judge.
(d) At the hearing, the contractor bears the burden of proof.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-52
Failure to follow appeals procedure; waiver
Sec. 52. If a contractor fails to follow the appeals procedures of this chapter within the specified time, the contractor accepts the decision of the entity as final and waives any right to further administrative appeal.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-53
Application of prequalification requirements; subcontractors' qualification
Sec. 53. (a) The prequalification requirements of this section do

not apply to the following:
(1) Professional services.
(2) Hauling materials or supplies to or from a job site.
(3) Concession contracts.
(b) If an entity determines that qualification is required under this chapter for a particular contract, it is unlawful for a successful bidder on the contract to enter into a subcontract with any other person involving the performance of any part of any work upon which the bidder may be engaged for the entity in an amount greater than one hundred thousand dollars ($100,000) unless the subcontractor has been properly qualified under the terms of this chapter for the work sublet to the subcontractor. However, the entity may reduce this amount based on the subcontractor's performance with the entity and others.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-54
Revenue department access to names of contractors and subcontractors; tax delinquents; award of contracts; deduction of delinquent taxes from payment
Sec. 54. (a) An entity may allow the department of state revenue access to the name of each person who is either:
(1) bidding on a contract to be awarded under this chapter; or
(2) a contractor or a subcontractor under this chapter.
(b) If an entity is notified by the department of state revenue that a bidder is on the most recent tax warrant list, the entity may not award a contract to that bidder until:
(1) the bidder provides to the entity a statement from the department of state revenue that the bidder's delinquent tax liability has been satisfied; or
(2) the entity receives a notice from the commissioner of the department of state revenue under IC 6-8.1-8-2(k).
(c) The department of state revenue may notify:
(1) the entity; and
(2) the auditor of state;
that a contractor or subcontractor under this chapter is on the most recent tax warrant list, including the amount that the person owes in delinquent taxes. The auditor of state shall deduct from the contractor's or subcontractor's payment the amount owed in delinquent taxes. The auditor of state shall remit this amount to the department of state revenue and pay the remaining balance to the contractor or subcontractor.
As added by P.L.85-1991, SEC.3.

IC 36-1-9.5-55
Violations; penalties
Sec. 55. (a) An applicant for qualification who knowingly makes a false statement with respect to the applicant's financial worth in an application for qualification, financial statement, or other written instrument filed by the applicant with the entity under this chapter

commits a Class C infraction.
(b) A person who violates this section is disqualified from submitting bids on contracts advertised for letting by the entity for two (2) years following the date of judgment.
As added by P.L.85-1991, SEC.3. Amended by P.L.1-1992, SEC.183.



CHAPTER 10. LEASING AND LEASE-PURCHASING STRUCTURES

IC 36-1-10-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to:
(1) political subdivisions and agencies of political subdivisions that determine to acquire structures, transportation projects, or systems by lease or lease-purchase;
(2) a convention and visitor bureau established under IC 6-9-2 that determines to acquire a visitor center by lease or lease purchase; and
(3) a convention and visitor commission established by IC 6-9-11 that determines to acquire a sports and recreation facility by lease or lease purchase.
(b) This chapter does not apply to:
(1) the lease of library buildings under IC 36-12-10, unless the library board of the public library adopts a resolution to proceed under this chapter instead of IC 36-12-10;
(2) the lease of school buildings under IC 20-47;
(3) county hospitals organized or operating under IC 16-22-1 through IC 16-22-5;
(4) municipal hospitals organized or operating under IC 16-23-1; or
(5) boards of aviation commissioners established under IC 8-22-2.
As added by Acts 1981, P.L.57, SEC.36. Amended by P.L.104-1983, SEC.3; P.L.54-1983, SEC.26; P.L.182-1985, SEC.14; P.L.130-1987, SEC.4; P.L.37-1988, SEC.9; P.L.343-1989(ss), SEC.12; P.L.2-1993, SEC.196; P.L.46-1998, SEC.9; P.L.11-2001, SEC.7; P.L.1-2005, SEC.232; P.L.2-2006, SEC.186.



CHAPTER 10.5. PURCHASE OF LAND OR STRUCTURES

IC 36-1-10.5-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to:
(1) political subdivisions; and
(2) their agencies.
(b) This chapter does not apply to the purchase of:
(1) real property having a total price (including land and structures, if any) of twenty-five thousand dollars ($25,000) or less;
(2) airport land or structures under IC 8-22;
(3) library land or structures under IC 36-12;
(4) school land or structures under IC 20-47;
(5) hospital land or structures by hospitals organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1;
(6) land or structures acquired for a road or street right-of-way for a federal-aid project funded in any part under 23 U.S.C. 101 et seq.;
(7) land or structures by redevelopment commissions under IC 36-7-14 or IC 36-7-15.1, or redevelopment authorities under IC 36-7-14.5; or
(8) land by a municipally owned water utility, if:
(A) the municipally owned water utility has performed or contracted with another party to perform sampling and drilling tests of the land; and
(B) the sampling and drilling tests indicate the land has water resources.
As added by P.L.336-1987, SEC.1. Amended by P.L.188-1988, SEC.4; P.L.114-1989, SEC.2; P.L.2-1993, SEC.197; P.L.221-1997, SEC.1; P.L.1-2005, SEC.233; P.L.2-2006, SEC.187.

IC 36-1-10.5-2
"Parking facility" defined
Sec. 2. As used in this chapter, "parking facility" refers to a parking facility as defined in IC 36-9-1.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-3
"Purchasing agent" defined
Sec. 3. As used in this chapter, "purchasing agent" means the board or officer of a political subdivision or agency with the power to purchase land or structures.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-4
"Structure" defined
Sec. 4. As used in this chapter, "structure" means:         (1) a building used in connection with the operation of a political subdivision; or
(2) a parking facility.
The term includes the site, equipment, and appurtenances to the building or parking facility.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-5
Purchase of land or structure; required procedures
Sec. 5. A purchasing agent shall purchase land or a structure only after compliance with the following procedures:
(1) The fiscal body of the political subdivision shall pass a resolution to the effect that it is interested in making a purchase of specified land or a structure.
(2) The purchasing agent shall appoint two (2) appraisers to appraise the fair market value of the land or structure. The appraisers must be professionally engaged in making appraisals or be trained as an appraiser and licensed as a broker under IC 25-34.1.
(3) The appraisers shall return their separate appraisals to the purchasing agent within thirty (30) days after the date of their appointment. The purchasing agent shall keep the appraisals on file in the purchasing agent's office for five (5) years after they are given to the purchasing agent.
(4) The purchasing agent shall give a copy of both appraisals to the fiscal body.
As added by P.L.336-1987, SEC.1.

IC 36-1-10.5-6
Limitation on purchase price
Sec. 6. A purchasing agent may not purchase any land or structure for a price greater than the average of the two (2) appraisals received under section 5 of this chapter.
As added by P.L.336-1987, SEC.1.



CHAPTER 11. DISPOSAL OF REAL OR PERSONAL PROPERTY

IC 36-1-11-1
Application of chapter
Sec. 1. (a) Except as provided in subsection (b), this chapter applies to the disposal of property by:
(1) political subdivisions; and
(2) their agencies.
(b) This chapter does not apply to the following:
(1) The disposal of property under an urban homesteading program under IC 36-7-17.
(2) The lease of school buildings under IC 20-47.
(3) The sale of land to a lessor in a lease-purchase contract under IC 36-1-10.
(4) The disposal of property by a redevelopment commission established under IC 36-7.
(5) The leasing of property by a board of aviation commissioners established under IC 8-22-2 or an airport authority established under IC 8-22-3.
(6) The disposal of a municipally owned utility under IC 8-1.5.
(7) The sale or lease of property by a unit to an Indiana nonprofit corporation organized for educational, literary, scientific, religious, or charitable purposes that is exempt from federal income taxation under Section 501 of the Internal Revenue Code or the sale or reletting of that property by the nonprofit corporation.
(8) The disposal of surplus property by a hospital established and operated under IC 16-22-1 through IC 16-22-5, IC 16-22-8, IC 16-23-1, or IC 16-24-1.
(9) The sale or lease of property acquired under IC 36-7-13 for industrial development.
(10) The sale, lease, or disposal of property by a local hospital authority under IC 5-1-4.
(11) The sale or other disposition of property by a county or municipality to finance housing under IC 5-20-2.
(12) The disposition of property by a soil and water conservation district under IC 14-32.
(13) The disposal of surplus property by the health and hospital corporation established and operated under IC 16-22-8.
(14) The disposal of personal property by a library board under IC 36-12-3-5(c).
(15) The sale or disposal of property by the historic preservation commission under IC 36-7-11.1.
(16) The disposal of an interest in property by a housing authority under IC 36-7-18.
(17) The disposal of property under IC 36-9-37-26.
(18) The disposal of property used for park purposes under IC 36-10-7-8.
(19) The disposal of textbooks that will no longer be used by

school corporations under IC 20-26-12.
(20) The disposal of residential structures or improvements by a municipal corporation without consideration to:
(A) a governmental entity; or
(B) a nonprofit corporation that is organized to expand the supply or sustain the existing supply of good quality, affordable housing for residents of Indiana having low or moderate incomes.
(21) The disposal of historic property without consideration to a nonprofit corporation whose charter or articles of incorporation allows the corporation to take action for the preservation of historic property. As used in this subdivision, "historic property" means property that is:
(A) listed on the National Register of Historic Places; or
(B) eligible for listing on the National Register of Historic Places, as determined by the division of historic preservation and archeology of the department of natural resources.
(22) The disposal of real property without consideration to:
(A) a governmental agency; or
(B) a nonprofit corporation that exists for the primary purpose of enhancing the environment;
when the property is to be used for compliance with a permit or an order issued by a federal or state regulatory agency to mitigate an adverse environmental impact.
(23) The disposal of property to a person under an agreement between the person and a political subdivision or an agency of a political subdivision under IC 5-23.
(24) The disposal of residential real property pursuant to a federal aviation regulation (14 CFR 150) Airport Noise Compatibility Planning Program as approved by the Federal Aviation Administration.
As added by Acts 1981, P.L.57, SEC.37. Amended by Acts 1982, P.L.208, SEC.1; P.L.16-1983, SEC.21; P.L.182-1985, SEC.15; P.L.214-1986, SEC.1; P.L.2-1987, SEC.49; P.L.214-1989, SEC.5; P.L.336-1989(ss), SEC.44; P.L.162-1991, SEC.4; P.L.2-1993, SEC.198; P.L.98-1993, SEC.11; P.L.1-1994, SEC.172; P.L.165-1994, SEC.1; P.L.1-1995, SEC.79; P.L.310-1995, SEC.1; P.L.82-1995, SEC.7; P.L.49-1997, SEC.69; P.L.76-1998, SEC.1; P.L.1-2005, SEC.234; P.L.184-2005, SEC.37; P.L.2-2006, SEC.188.



CHAPTER 12. PUBLIC WORK PROJECTS

IC 36-1-12-1
Application of chapter; alternatives to chapter
Sec. 1. (a) Except as provided in this section, this chapter applies to all public work performed or contracted for by:
(1) political subdivisions; and
(2) their agencies;
regardless of whether it is performed on property owned or leased by the political subdivision or agency.
(b) This chapter does not apply to an officer or agent who, on behalf of a municipal utility, maintains, extends, and installs services of the utility if the necessary work is done by the employees of the utility.
(c) This chapter does not apply to hospitals organized or operated under IC 16-22-1 through IC 16-22-5 or IC 16-23-1, unless the public work is financed in whole or in part with cumulative building fund revenue.
(d) This chapter does not apply to tax exempt Indiana nonprofit corporations leasing and operating a city market owned by a political subdivision.
(e) As an alternative to this chapter, the governing body of a school corporation may participate in a utility efficiency program or may enter into a guaranteed savings contract as permitted under IC 36-1-12.5.
(f) This chapter does not apply to a person that has entered into an operating agreement with a political subdivision or an agency of a political subdivision under IC 5-23.
As added by Acts 1981, P.L.57, SEC.38. Amended by P.L.182-1985, SEC.16; P.L.214-1989, SEC.7; P.L.24-1993, SEC.5; P.L.2-1993, SEC.199; P.L.1-1994, SEC.173; P.L.82-1995, SEC.12; P.L.49-1997, SEC.73; P.L.168-2006, SEC.2.



CHAPTER 12.5. GUARANTEED SAVINGS CONTRACTS; ENERGY EFFICIENCY PROGRAMS USED BY SCHOOL CORPORATIONS

IC 36-1-12.5-0.5
"Actual savings" defined
Sec. 0.5. As used in this chapter, "actual savings" includes stipulated savings.
As added by P.L.98-2002, SEC.1.

IC 36-1-12.5-0.6
"Billable revenues" defined; "billable revenue increases" defined; "revenues" defined
Sec. 0.6. As used in this chapter, "billable revenues", "billable revenue increases", and "revenues" include only revenues of a municipal water or wastewater utility operated by a political subdivision.
As added by P.L.168-2006, SEC.3.

IC 36-1-12.5-0.7
"Causally connected work" defined
Sec. 0.7. As used in this chapter, "causally connected work" means work that is required to properly implement a conservation measure.
As added by P.L.98-2002, SEC.2. Amended by P.L.168-2006, SEC.4.

IC 36-1-12.5-1
"Conservation measure" defined
Sec. 1. (a) As used in this chapter, "conservation measure":
(1) means:
(A) a school facility alteration;
(B) an alteration of a structure (as defined in IC 36-1-10-2);
(C) a technology upgrade; or
(D) with respect to an installation described in subdivision (2)(G) or (2)(H), an alteration of a structure or system;
designed to provide billable revenue increases or reduce energy or water consumption costs, wastewater costs, or other operating costs; and
(2) includes the following:
(A) Providing insulation of the school facility or structure and systems in the school facility or structure.
(B) Installing or providing for window and door systems, including:
(i) storm windows and storm doors;
(ii) caulking or weatherstripping;
(iii) multi-glazed windows and doors;
(iv) heat absorbing or heat reflective glazed and coated windows and doors;
(v) additional glazing;
(vi) the reduction in glass area; and                 (vii) other modifications that reduce energy consumption.
(C) Installing automatic energy control systems.
(D) Modifying or replacing heating, ventilating, or air conditioning systems.
(E) Unless an increase in illumination is necessary to conform to Indiana laws or rules or local ordinances, modifying or replacing lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility or structure.
(F) Providing for other conservation measures that provide billable revenue increases or reduce energy or water consumption, reduce operating costs, or reduce wastewater costs, including future:
(i) labor costs;
(ii) costs or revenues for contracted services; and
(iii) related capital expenditures.
(G) Installing equipment upgrades that improve accuracy of billable revenue generating systems.
(H) Installing automated, electronic, or remotely controlled systems or measures that reduce direct personnel costs.
(b) The term does not include an alteration of a water or wastewater structure or system that increases the capacity of the structure or system.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.3; P.L.98-2002, SEC.3; P.L.168-2006, SEC.5.

IC 36-1-12.5-1.5
"Governing body" defined
Sec. 1.5. As used in this chapter, "governing body" means the following:
(1) With respect to school corporations, the governing body (as defined in IC 20-18-2-5).
(2) With respect to a public library, the library board (as defined in IC 36-12-1-3).
(3) With respect to a library described in IC 36-12-7-8, the trustees of the library.
(4) With respect to a political subdivision that operates a municipal water or wastewater utility and in connection with the installation of a conservation measure to a water or wastewater structure or system under this chapter, the board or officer that has the power to award contracts.
(5) With respect to other political subdivisions for any other project or program under this chapter, the legislative body (as defined in IC 36-1-2-9).
As added by P.L.208-1995, SEC.4. Amended by P.L.227-1999, SEC.12; P.L.1-2005, SEC.235; P.L.168-2006, SEC.6.

IC 36-1-12.5-2
"Guaranteed savings contract" defined
Sec. 2. As used in this chapter, "guaranteed savings contract"

refers to a contract entered into under this chapter, in which a qualified provider enters into an agreement with the governing body to:
(1) evaluate and recommend to the governing body conservation measures; and
(2) provide for the implementation of at least one (1) conservation measure.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.5; P.L.168-2006, SEC.7.

IC 36-1-12.5-2.5
"Industry engineering standards" defined
Sec. 2.5. As used in this chapter, "industry engineering standards" includes the following:
(1) Lifecycle costing.
(2) The R. S. Means estimating method developed by the R. S. Means Company.
(3) Historical data.
(4) Manufacturer's data.
(5) American Standard Heating Refrigeration Air Conditioning Engineers (ASHRAE) standards.
As added by P.L.98-2002, SEC.4.

IC 36-1-12.5-3
"Qualified provider" defined
Sec. 3. (a) As used in this chapter, "qualified provider" means the following:
(1) Before July 1, 1999, the term means a person that satisfies both of the following:
(A) The person is experienced in the design, implementation, and installation of energy conservation measures.
(B) The person submits to the school corporation or political subdivision a performance bond to ensure the qualified provider's faithful performance of the qualified provider's obligations over the term of the guaranteed energy savings contract.
(2) After June 30, 1999, the term means a person that satisfies all of the following:
(A) Subject to subdivision (3), the person is experienced in the design, implementation, and installation of energy conservation measures.
(B) The person is certified and meets the requirements of IC 4-13.6-4. The person's response to the request for proposals must include a copy of the person's certificate of qualification issued under IC 4-13.6-4.
(C) Subject to subdivision (3), the person provides energy conservation engineering services by a professional engineer licensed under IC 25-31 who is under the person's direct employment and supervision. The person's response to the request for proposals must include the license number of

each professional engineer employed by the person to satisfy the requirement of this clause.
(D) The person provides:
(i) monitoring for the facility performance guarantee; and
(ii) service personnel under the person's direct employment and supervision;
for the duration of the contract's guarantee.
(E) The person performs at least twenty percent (20%) of the work (measured in dollars of the total contract price) with its own workforce.
(F) The person submits to the school corporation or political subdivision a performance bond to ensure the qualified provider's faithful performance of the qualified provider's obligations over the term of:
(i) the guaranteed energy savings contract; or
(ii) the guaranteed savings contract.
(3) With respect to conservation measures for which a contract is executed after June 30, 2006, the term includes a person that satisfies the following:
(A) The person is experienced in the design, implementation, and installation of conservation measures.
(B) The person provides engineering services with respect to conservation measures by a professional engineer licensed under IC 25-31 who is under the person's direct employment and supervision. The person's response to the request for proposals must include the license number of each professional engineer employed by the person to satisfy the requirement of this clause.
(b) For purposes of a guaranteed energy savings contract entered into before July 1, 1999, a person who was a qualified provider under subsection (a)(1) at the time the contract was entered into remains a qualified provider for that contract after June 30, 1999. If the person enters into:
(1) a guaranteed energy savings contract after June 30, 1999, and before July 1, 2006, the person must satisfy the requirements of subsection (a)(2); or
(2) a guaranteed savings contract after June 30, 2006, the person must satisfy the requirements of subsection (a)(2) and (a)(3);
to be considered a qualified provider.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.6; P.L.58-1999, SEC.10; P.L.168-2006, SEC.8.

IC 36-1-12.5-3.5
"Related capital expenditures" defined
Sec. 3.5. As used in this chapter, "related capital expenditures" includes capital costs that:
(1) the governing body reasonably believes will be incurred during the contract term;
(2) are part of or are causally connected to the conservation

measures being implemented; and
(3) are documented by industry engineering standards.
As added by P.L.98-2002, SEC.5. Amended by P.L.168-2006, SEC.9.

IC 36-1-12.5-3.7
"Stipulated savings" defined
Sec. 3.7. As used in this chapter, "stipulated savings" are assumed savings that are documented by industry engineering standards.
As added by P.L.98-2002, SEC.6.

IC 36-1-12.5-4
"Utility efficiency program" defined
Sec. 4. As used in this chapter, "utility efficiency program" refers to an energy, a water, or a wastewater efficiency program that:
(1) includes a conservation measure;
(2) is established by a public utility (as defined in IC 8-1-8.7-2); and
(3) is undertaken pursuant to this chapter.
As added by P.L.24-1993, SEC.6. Amended by P.L.168-2006, SEC.10.

IC 36-1-12.5-5
Agreements to participate in programs or enter into contracts; necessary findings, notice, and provisions
Sec. 5. (a) The governing body may enter into an agreement with a public utility to participate in a utility efficiency program or enter into a guaranteed savings contract with a qualified provider to increase the political subdivision's billable revenues or reduce the school corporation's or the political subdivision's energy or water consumption, wastewater usage costs, or operating costs if, after review of the report described in section 6 of this chapter, the governing body finds:
(1) in the case of conservation measures other than those that are part of a project related to the alteration of a water or wastewater structure or system, that the amount the governing body would spend on the conservation measures under the contract and that are recommended in the report is not likely to exceed the amount to be saved in energy consumption costs and other operating costs over ten (10) years from the date of installation if the recommendations in the report were followed;
(2) in the case of conservation measures that are part of a project related to the alteration of a water or wastewater structure or system, that the amount the governing body would spend on the conservation measures under the contract and that are recommended in the report is not likely to exceed the amount of increased billable revenues or the amount to be saved in energy and water consumption costs, wastewater usage costs, and other operating costs over fifteen (15) years from the date of installation if the recommendations in the report were followed; and         (3) in the case of a guaranteed savings contract, the qualified provider provides a written guarantee as described in subsection (d)(3).
(b) Before entering into an agreement to participate in a utility efficiency program or a guaranteed savings contract under this section, the governing body must publish notice under subsection (c) indicating:
(1) that the governing body is requesting public utilities or qualified providers to propose conservation measures through:
(A) a utility efficiency program; or
(B) a guaranteed savings contract; and
(2) the date, the time, and the place where proposals must be received.
(c) The notice required by subsection (b) must:
(1) be published in two (2) newspapers of general circulation in the county where the school corporation or the political subdivision is located;
(2) be published two (2) times with at least one (1) week between publications and with the second publication made at least thirty (30) days before the date by which proposals must be received; and
(3) meet the requirements of IC 5-3-1-1.
(d) An agreement to participate in a utility efficiency program or guaranteed savings contract under this section must provide that:
(1) in the case of conservation measures other than those that are part of a project related to the alteration of a water or wastewater structure or system, all payments, except obligations upon the termination of the agreement or contract before the agreement or contract expires, may be made to the public utility or qualified provider (whichever applies) in installments, not to exceed the lesser of ten (10) years or the average life of the conservation measures installed from the date of final installation;
(2) in the case of conservation measures that are part of a project related to the alteration of a water or wastewater structure or system, all payments, except obligations upon the termination of the agreement or contract before the agreement or contract expires, may be made to the public utility or qualified provider (whichever applies) in installments, not to exceed the lesser of fifteen (15) years or the average life of the conservation measures installed from the date of final installation;
(3) in the case of the guaranteed savings contract:
(A) the:
(i) savings in energy and water consumption costs, wastewater usage costs, and other operating costs; and
(ii) increase in billable revenues;
due to the conservation measures are guaranteed to cover the costs of the payments for the measures; and
(B) the qualified provider will reimburse the school

corporation or political subdivision for the difference between the guaranteed savings and the actual savings; and
(4) payments are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(e) An agreement or a contract under this chapter is subject to IC 5-16-7.
As added by P.L.24-1993, SEC.6. Amended by P.L.212-1995, SEC.2; P.L.208-1995, SEC.7; P.L.168-2006, SEC.11.

IC 36-1-12.5-5.3
Certification of subcontractor required
Sec. 5.3. (a) This section applies only to a guaranteed energy savings contract or a guaranteed savings contract entered into after June 30, 1999.
(b) A qualified provider may enter into a subcontract:
(1) with a value of more than one hundred fifty thousand dollars ($150,000); and
(2) for the performance of any part of a guaranteed energy savings contract or guaranteed savings contract;
only if the subcontractor is certified under IC 4-13.6-4.
As added by P.L.58-1999, SEC.11. Amended by P.L.168-2006, SEC.12.

IC 36-1-12.5-5.5
Procedures for issuance of bonds by political subdivisions not applicable
Sec. 5.5. IC 6-1.1-20 does not apply to an agreement to participate in:
(1) a utility efficiency program; or
(2) a guaranteed savings contract;
entered into under this chapter.
As added by P.L.212-1995, SEC.3. Amended by P.L.168-2006, SEC.13.

IC 36-1-12.5-6
Report before installation or remodeling
Sec. 6. (a) Before the public utility or the qualified provider may install equipment in, make modifications to, or remodel a building or complex of buildings under a utility efficiency program or a guaranteed savings contract, the public utility or the qualified provider (whichever applies) must issue a report that includes estimates for the following:
(1) All costs attributable to the work stipulated in the agreement or the contract, including the costs of design, engineering, installation, maintenance, repairs, or debt service.
(2) The amounts by which:
(A) energy or water consumption;             (B) wastewater costs; or
(C) operating costs;
will be reduced.
(3) The amounts by which billable revenues will be increased.
(b) The report must also contain a listing of contractors and subcontractors to be used by the public utility or the qualified provider with respect to the conservation measures.
As added by P.L.24-1993, SEC.6. Amended by P.L.168-2006, SEC.14.

IC 36-1-12.5-7
Installment payment contracts; maximum period
Sec. 7. (a) If the governing body enters into an installment payment contract for the purchase and installation of conservation measures under this chapter that are part of a project that is not related to the alteration of a water or wastewater structure or system, the balance of the payments must be paid in installments not to exceed the lesser of ten (10) years or the average life of the conservation measure installed from the date of final installation. Payments under an installment payment contract are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(b) If the governing body enters into an installment payment contract for the purchase and installation of conservation measures under this chapter that are part of a project that is related to the alteration of a water or wastewater structure or system, the balance of the payments must be paid in installments not to exceed the lesser of fifteen (15) years or the average life of the conservation measure installed from the date of final installation. Payments under an installment payment contract are subject to annual appropriation by the fiscal body of the school corporation or political subdivision and do not constitute an indebtedness of the school corporation or political subdivision within the meaning of a constitutional or statutory debt limitation.
(c) With respect to a conservation measure described in section 1(a)(2)(G) or 1(a)(2)(H) of this chapter, annual revenues or savings from a guaranteed savings contract may be less than annual payments on the contract if during the length of the contract total savings and increased billable revenues occur as provided for by the contract.
(d) The financing of a guaranteed savings contract may be provided by:
(1) the vendor under the guaranteed savings contract; or
(2) a third party financial institution or company.
As added by P.L.24-1993, SEC.6. Amended by P.L.212-1995, SEC.4; P.L.208-1995, SEC.8; P.L.168-2006, SEC.15.

IC 36-1-12.5-8 Version a
Approval required      Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 8. Energy conservation measures installed under a utility energy efficiency program or a guaranteed energy savings contract must be approved by the following:
(1) The state department of health, division of fire and building safety, and any other state agency designated by statute.
(2) An architect or engineer licensed under IC 25-4 or IC 25-31 if the energy conservation measures have a cost of more than fifty thousand dollars ($50,000).
As added by P.L.24-1993, SEC.6. Amended by P.L.1-2006, SEC.555.

IC 36-1-12.5-8 Version b
Approval required
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 8. Conservation measures installed under a utility efficiency program or a guaranteed savings contract must be approved by the following:
(1) The state department of health, division of fire and building safety, and any other state agency designated by statute.
(2) An architect or engineer licensed under IC 25-4 or IC 25-31 if the conservation measures have a cost of more than fifty thousand dollars ($50,000).
As added by P.L.24-1993, SEC.6. Amended by P.L.1-2006, SEC.555; P.L.168-2006, SEC.16.

IC 36-1-12.5-9
Payroll records required; inspection
Sec. 9. (a) The contractor and each subcontractor engaged in installing conservation measures under a guaranteed savings contract shall keep full and accurate records indicating the names, classifications, and work performed by each worker employed by the respective contractor and subcontractor in connection with the work, together with an accurate record of the number of hours worked by each worker and the actual wages paid.
(b) The payroll records required to be kept under this section must be open to inspection by an authorized representative of the governing body or the department of labor.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.9; P.L.168-2006, SEC.17.

IC 36-1-12.5-10 Version a
Submission of contract and annual report to the lieutenant governor
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 10. The governing body shall:
(1) provide to the lieutenant governor not more than sixty (60) days after the date of execution of the guaranteed energy

savings contract:
(A) a copy of the executed guaranteed energy savings contract;
(B) the energy consumption costs before the date of execution of the guaranteed energy savings contract; and
(C) the documentation using industry engineering standards for:
(i) stipulated savings; and
(ii) related capital expenditures; and
(2) annually report to the lieutenant governor, in accordance with procedures established by the lieutenant governor, the savings resulting in the previous year from the guaranteed energy savings contract or utility energy efficiency program.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.10; P.L.98-2002, SEC.7; P.L.1-2006, SEC.556.

IC 36-1-12.5-10 Version b
Submission of contract and annual report to lieutenant governor
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 10. The governing body shall:
(1) provide to the lieutenant governor not more than sixty (60) days after the date of execution of the guaranteed savings contract:
(A) a copy of the executed guaranteed savings contract;
(B) the:
(i) energy or water consumption costs;
(ii) wastewater usage costs; and
(iii) billable revenues, if any;
before the date of execution of the guaranteed savings contract; and
(C) the documentation using industry engineering standards for:
(i) stipulated savings; and
(ii) related capital expenditures; and
(2) annually report to the lieutenant governor, in accordance with procedures established by the lieutenant governor, the savings resulting in the previous year from the guaranteed savings contract or utility efficiency program.
As added by P.L.24-1993, SEC.6. Amended by P.L.208-1995, SEC.10; P.L.98-2002, SEC.7; P.L.1-2006, SEC.556; P.L.168-2006, SEC.18.

IC 36-1-12.5-11
Contracts that include stipulated savings
Sec. 11. (a) A guaranteed savings contract that includes stipulated savings must specify the methodology used to calculate the savings using industry engineering standards.
(b) Stipulated savings may be used for conservation measures including the following:         (1) Heating.
(2) Air conditioning.
(3) Ventilating.
(4) Lighting.
(5) Roofing.
(6) Windows.
(7) Water conservation.
(8) Fuel and power improvements.
(9) Wastewater generation.
(10) Billable revenue increases.
(11) Any work that is causally connected to the conservation measures listed in subdivisions (1) through (10).
(c) The guaranteed savings contract shall:
(1) describe stipulated savings for:
(A) conservation measures; and
(B) work causally connected to the conservation measures; and
(2) document assumptions by industry engineering standards.
As added by P.L.98-2002, SEC.8. Amended by P.L.168-2006, SEC.19.

IC 36-1-12.5-12 Version a
Improvements not causally connected to energy conservation measure
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 12. (a) An improvement that is not causally connected to an energy conservation measure may be included in a guaranteed energy savings contract if:
(1) the total value of the improvement does not exceed fifteen percent (15%) of the total value of the guaranteed energy savings contract; and
(2) either:
(A) the improvement is necessary to conform to a law, a rule, or an ordinance; or
(B) an analysis within the guaranteed energy savings contract demonstrates that:
(i) there is an economic advantage to the political subdivision in implementing an improvement as part of the guaranteed energy savings contract; and
(ii) the savings justification for the improvement is documented by industry engineering standards.
(b) The information required under subsection (a) must be reported to the lieutenant governor.
As added by P.L.98-2002, SEC.9. Amended by P.L.1-2006, SEC.557.

IC 36-1-12.5-12 Version b
Improvements not causally connected to conservation measure
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.     Sec. 12. (a) An improvement that is not causally connected to a conservation measure may be included in a guaranteed savings contract if:
(1) the total value of the improvement does not exceed fifteen percent (15%) of the total value of the guaranteed savings contract; and
(2) either:
(A) the improvement is necessary to conform to a law, a rule, or an ordinance; or
(B) an analysis within the guaranteed savings contract demonstrates that:
(i) there is an economic advantage to the political subdivision in implementing an improvement as part of the guaranteed savings contract; and
(ii) the savings justification for the improvement is documented by industry engineering standards.
(b) The information required under subsection (a) must be reported to the lieutenant governor.
As added by P.L.98-2002, SEC.9. Amended by P.L.1-2006, SEC.557; P.L.168-2006, SEC.20.



CHAPTER 12.7. USE OF ENERGY EFFICIENT TECHNOLOGY

IC 36-1-12.7-1
Application of definitions in IC 36-1-12
Sec. 1. The definitions in IC 36-1-12 apply throughout this chapter.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-2
"Energy efficient technology"
Sec. 2. As used in this chapter, "energy efficient technology" refers to any of the following:
(1) Geothermal heating and cooling.
(2) Geothermal hot water generation.
(3) Solar hot water generation.
(4) Photovoltaic power generation.
(5) Wind power generation.
(6) Combined heat and power.
(7) Heat recovery chillers.
(8) Condensing boilers and low temperature heat.
(9) Air to air energy recovery devices.
(10) Autoclaved aerated concrete.
(11) Automated meter readers.
(12) Any other energy technology that has long term environmental value, energy efficiency, and cost effectiveness.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-3
Board to consider energy efficient technologies
Sec. 3. The board shall examine and consider energy efficient technologies for a public works project using a life cycle analysis.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-4
Use of energy efficient technologies
Sec. 4. To the extent technically and economically feasible, the board shall consider the use of energy efficiency technology in the plans and specifications for the public works project.
As added by P.L.159-2003, SEC.3.

IC 36-1-12.7-5
Records of contacts and analysis of energy efficient technologies in contract file
Sec. 5. The board shall keep a record of the following in the public works contract file:
(1) The contacts the board makes with persons that provide energy efficient technology to implement this chapter.
(2) An analysis of the feasibility of using energy efficient technology in the public works project. As added by P.L.159-2003, SEC.3.



CHAPTER 13. COST SAVING INCENTIVE PROGRAMS

IC 36-1-13-1
Employee
Sec. 1. As used in this chapter, "employee" refers to an employee of a political subdivision.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-2
Program
Sec. 2. As used in this chapter, "program" refers to a cost saving incentive program established by a political subdivision under this chapter.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-3
Program establishment
Sec. 3. (a) A political subdivision may establish a program to provide incentives to employees of the political subdivision to develop and implement cost saving measures for the political subdivision.
(b) A program established under this chapter may include awards to employees who suggest cost saving measures to the political subdivision.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-4
Method of program establishment
Sec. 4. If a political subdivision that elects to establish a program has the power to adopt ordinances, the program shall be established by ordinance. If a political subdivision that elects to establish a program does not have the power to adopt ordinances, the program shall be established by resolution.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-5
Awards; appropriations; joint awards; program details
Sec. 5. (a) An ordinance or a resolution adopted under section 4 of this chapter must provide for the following:
(1) The designation of an established or a new entity of the political subdivision to:
(A) review cost saving measures and suggestions submitted by employees; and
(B) determine whether a cost saving measure or a suggestion is entitled to an award under the program.
(2) The manner by which the amount of an award for a cost saving measure or a suggestion eligible for an award under the program will be determined. The political subdivision may base the amount of the award on anticipated savings or on other

criteria specified in the ordinance or resolution that the political subdivision considers appropriate.
(3) The maximum award that may be received.
(4) Payment of awards to employees eligible to receive awards under the program.
(b) The political subdivision may make necessary appropriations to implement the program.
(c) The ordinance or resolution that establishes a program may provide for a joint award for a group of employees that develop and implement a cost saving measure.
(d) The ordinance or resolution that establishes a program may provide for other details of the program that:
(1) the political subdivision considers appropriate; and
(2) are consistent with this chapter.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-6
Finality of decisions; additional awards
Sec. 6. (a) A decision of the entity designated or established under the ordinance or resolution that establishes a program is final as to the following:
(1) The eligibility of a measure or a suggestion for an award.
(2) The amount of an award.
(b) An employee of a political subdivision that establishes a program under this chapter is not entitled to an award other than is provided in this chapter and under the ordinance or resolution that establishes a program.
As added by P.L.254-1993, SEC.1.

IC 36-1-13-7
Program termination
Sec. 7. A political subdivision that establishes a program under this chapter may terminate the program by adopting an ordinance or a resolution that provides for payment of awards for measures or suggestions:
(1) eligible for an award under the program; and
(2) implemented or made before the ordinance or resolution that terminates the program takes effect.
As added by P.L.254-1993, SEC.1.



CHAPTER 14. DONATIONS

IC 36-1-14-1 Version a
Requirements for donations to foundations; exception
Note: This version of section effective until 7-1-2006. See also following version of this section, effective 7-1-2006.
Sec. 1. (a) This section does not apply to donations of proceeds from riverboat gaming to a public school endowment corporation under IC 20-26-5-21.
(b) As used in this section, "riverboat gaming revenue" means tax revenue received by a unit under IC 4-33-12-6, IC 4-33-13, or an agreement to share a city's or county's part of the tax revenue.
(c) Notwithstanding IC 8-1.5-2-6(d), a unit may donate the proceeds from the sale of a utility or facility or from a grant, a gift, a donation, an endowment, a bequest, a trust, or riverboat gaming revenue to a foundation under the following conditions:
(1) The foundation is a charitable nonprofit community foundation.
(2) The foundation retains all rights to the donation, including investment powers.
(3) The foundation agrees to do the following:
(A) Hold the donation as a permanent endowment.
(B) Distribute the income from the donation only to the unit as directed by resolution of the fiscal body of the unit.
(C) Return the donation to the general fund of the unit if the foundation:
(i) loses the foundation's status as a public charitable organization;
(ii) is liquidated; or
(iii) violates any condition of the endowment set by the fiscal body of the unit.
As added by P.L.313-1995, SEC.1. Amended by P.L.17-2000, SEC.2; P.L.1-2005, SEC.236; P.L.231-2005, SEC.51; P.L.1-2006, SEC.558.

IC 36-1-14-1 Version b
Requirements for donations to foundations; exception
Note: This version of section effective 7-1-2006. See also preceding version of this section, effective until 7-1-2006.
Sec. 1. (a) This section does not apply to donations of proceeds from riverboat gaming to a public school endowment corporation under IC 20-47-1-3.
(b) As used in this section, "riverboat gaming revenue" means tax revenue received by a unit under IC 4-33-12-6, IC 4-33-13, or an agreement to share a city's or county's part of the tax revenue.
(c) Notwithstanding IC 8-1.5-2-6(d), a unit may donate the proceeds from the sale of a utility or facility or from a grant, a gift, a donation, an endowment, a bequest, a trust, or riverboat gaming revenue to a foundation under the following conditions:
(1) The foundation is a charitable nonprofit community

foundation.
(2) The foundation retains all rights to the donation, including investment powers.
(3) The foundation agrees to do the following:
(A) Hold the donation as a permanent endowment.
(B) Distribute the income from the donation only to the unit as directed by resolution of the fiscal body of the unit.
(C) Return the donation to the general fund of the unit if the foundation:
(i) loses the foundation's status as a public charitable organization;
(ii) is liquidated; or
(iii) violates any condition of the endowment set by the fiscal body of the unit.
As added by P.L.313-1995, SEC.1. Amended by P.L.17-2000, SEC.2; P.L.1-2005, SEC.236; P.L.231-2005, SEC.51; P.L.1-2006, SEC.558; P.L.2-2006, SEC.190.

IC 36-1-14-2
Income from community foundation
Sec. 2. A unit may use income received under this chapter from a community foundation only for purposes of the unit.
As added by P.L.313-1995, SEC.1.



CHAPTER 14.2. INSURANCE FOR CHARITABLE HEALTH CARE SERVICES

IC 36-1-14.2-1
Authorization to disburse funds; use; liability
Sec. 1. A state or local governmental unit is authorized to disburse funds to a medical clinic or health care facility that provides health care to individuals without compensation. Funding obtained under this section must be used by the clinic or facility to purchase professional liability insurance to provide the clinic or facility with:
(1) medical malpractice protection; and
(2) compensation for required surcharges;
under IC 34-18. However, the disbursement of funds by a state or local governmental unit does not create any liability for that unit as a result of any acts or omissions of the medical clinic or health care facility that receives the funds.
As added by P.L.286-1995, SEC.2. Amended by P.L.1-1998, SEC.203.

IC 36-1-14.2-2
Purchase of professional liability insurance
Sec. 2. Whenever a medical clinic or health care facility purchases professional liability insurance under section 1 of this chapter, the clinic or facility must purchase the insurance directly from an insurance company.
As added by P.L.286-1995, SEC.2.

IC 36-1-14.2-3
Immunity from civil liability
Sec. 3. A person who provides health care to an individual at a medical clinic or health care facility described in this chapter is immune from civil liability to the extent described in IC 34-30-13.
As added by P.L.286-1995, SEC.2. Amended by P.L.1-1998, SEC.204.



CHAPTER 14.3. REPEALED



CHAPTER 15. DEBT LIMITATION

IC 36-1-15-1
Application of chapter
Sec. 1. This chapter applies to:
(1) a unit; and
(2) any other political subdivision for which a statute imposes an assessed value limitation on the aggregate amount of bonds that the political subdivision may issue.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-2
Legislative intent
Sec. 2. It is the intent of the general assembly that the amount of debt incurred by a political subdivision after February 28, 2001, not exceed, in the aggregate, the amount of debt that the political subdivision could have incurred under:
(1) Article 13, Section 1 of the Constitution of the State of Indiana; and
(2) any statute imposing an assessed value limitation on the aggregate amount of bonds that a political subdivision may issue;
if property were assessed at thirty-three and one-third percent (33.33%) of true tax value.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-3
Computation of adjusted value of taxable property within political subdivision
Sec. 3. The department of local government finance shall compute, in conjunction with the approvals required under:
(1) IC 6-1.1-18.5-8(b); and
(2) IC 20-46-7-8, IC 20-46-7-9, and IC 20-46-7-10;
an adjusted value of the taxable property within each political subdivision. The department of local government finance may request a certification of net assessed valuation from the county auditor in order to make a calculation under this section.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.466; P.L.2-2006, SEC.191.

IC 36-1-15-4
Adjusted value
Sec. 4. The adjusted value of the taxable property in a political subdivision is equal to the result determined under STEP TWO of the following formula:
STEP ONE: Determine the value of the taxable property within the political subdivision for the last assessment for state and county taxes using one hundred percent (100%) of true tax value.         STEP TWO: Divide the STEP ONE amount by three (3).
As added by P.L.6-1997, SEC.203.

IC 36-1-15-5
Duties of department of local government finance
Sec. 5. The department of local government finance shall do the following:
(1) Maintain a schedule of the adjusted value of taxable property of each political subdivision.
(2) Provide the political subdivision and the county auditor for the county in which a political subdivision is located with the latest adjusted value of taxable property determined for the political subdivision.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.467.

IC 36-1-15-6
Restrictions on indebtedness
Sec. 6. Subject to section 7 of this chapter, a political subdivision may not become indebted in any manner or for any purpose in an amount in the aggregate that exceeds two percent (2%) of the latest adjusted value of taxable property determined for the political subdivision immediately preceding the incurring of the indebtedness. However, if a statute limits the debt of a political subdivision to a percentage other than two percent (2%) of the value of taxable property in the political subdivision, the political subdivision may not become indebted in an amount that exceeds the percentage set by statute multiplied by the latest adjusted value of taxable property determined for the political subdivision immediately preceding the incurring of the indebtedness.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-7
Permitted excess of debt limitation
Sec. 7. A political subdivision may incur debt that exceeds the maximum amount allowed under section 6 of this chapter as necessary for the public protection and defense only:
(1) in time of war, foreign invasion, or other great public calamity; and
(2) upon petition of a majority of the property owners in number and value within the limits of the political subdivision.
The amount of the excess may not be greater than the amount specified in the petition.
As added by P.L.6-1997, SEC.203.

IC 36-1-15-8
Debt in excess of maximum amount void
Sec. 8. Debt in excess of the maximum amount specified in sections 6 and 7 of this chapter is void.
As added by P.L.6-1997, SEC.203.
IC 36-1-15-9
Liability for erroneous determination or computation
Sec. 9. The department of local government finance is not liable for an erroneous determination or computation made by the department under this chapter.
As added by P.L.6-1997, SEC.203. Amended by P.L.90-2002, SEC.468.



CHAPTER 16. DISPLAYS ON PUBLIC PROPERTY



CHAPTER 17. DEFENSE EXPENSES FOR UNIT AND MUNICIPAL CORPORATION OFFICERS AND EMPLOYEES

IC 36-1-17-1
"Criminal action"
Sec. 1. As used in this chapter, "criminal action" means a prosecution against an individual alleging the commission of a felony or misdemeanor.
As added by P.L.128-2005, SEC.1.

IC 36-1-17-2
Legal expenses of officer or employee
Sec. 2. Except as provided in section 3 of this chapter, a unit or municipal corporation may not pay the legal expenses incurred by an officer or employee of the unit or the municipal corporation:
(1) in defending against:
(A) a criminal action;
(B) a civil action brought by the attorney general of the United States, a United States attorney, the attorney general of Indiana, or an Indiana prosecuting attorney under:
(i) IC 34-24-1;
(ii) IC 34-24-2;
(iii) IC 34-24-3;
(iv) IC 5-11-5;
(v) IC 5-11-6;
(vi) IC 5-13-6;
(vii) IC 5-13-14-3; or
(viii) 18 U.S.C. 1964; or
(C) a proceeding to enforce an ordinance or a statute defining an infraction; or
(2) who is the target of a grand jury investigation, if the scope of the investigation includes a claim that the officer or employee committed a criminal act.
As added by P.L.128-2005, SEC.1.

IC 36-1-17-3
Legal expenses of officer or employee charged with crime or infraction
Sec. 3. (a) An officer or employee of a unit or municipal corporation who is charged with:
(1) a crime; or
(2) an infraction;
relating to an act that was within the scope of the official duties of the officer or employee may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred in the officer's or employee's defense against those charges, if all charges have been dismissed or the officer or employee has been found not guilty of all charges. The fiscal body of the unit or municipal corporation shall reimburse the

officer or employee for reasonable and customarily charged expenses, as determined by the fiscal body of the unit or municipal corporation, incurred in the officer's or employee's defense against those charges, if all charges have been dismissed or the officer or employee has been found not guilty of all charges.
(b) An officer or employee of a unit or municipal corporation who is the target of a grand jury investigation may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred by the officer or employee resulting from the grand jury investigation, if the grand jury fails to indict the officer or employee and the acts investigated by the grand jury were within the scope of the official duties of the officer or employee. The fiscal body of the unit or municipal corporation shall reimburse the officer or employee for reasonable and customarily charged expenses, as determined by the fiscal body of the unit or municipal corporation, incurred by the officer or employee as a result of the grand jury investigation, if the grand jury fails to indict the officer or employee.
(c) An officer or employee of a unit or municipal corporation who is the defendant in a civil action described in section 2(1)(B)(i) through section 2(1)(B)(viii) of this chapter and brought by a person described in section 2(1)(B) of this chapter that involves an action within the scope of the official duties of the officer or employee may apply to the fiscal body of the unit or municipal corporation for reimbursement of reasonable and customarily charged expenses incurred in the officer's or employee's defense in the civil action. The fiscal body of the unit or municipal corporation shall reimburse the officer or employee for reasonable and customarily charged expenses incurred in the officer's or employee's defense against the civil action if:
(1) all claims that formed the basis of the civil action have been dismissed; or
(2) a judgment is rendered in favor of the officer or employee on all counts in the civil action.
As added by P.L.128-2005, SEC.1.

IC 36-1-17-4
Application for legal expenses; hearing; questions and information regarding reimbursement
Sec. 4. The fiscal body of a unit or municipal corporation may:
(1) act on an application under section 3 of this chapter without a hearing; and
(2) require an officer or employee seeking reimbursement under this chapter to:
(A) answer questions under oath; or
(B) provide information or documents concerning the case or investigation for which the officer or employee is seeking reimbursement.
As added by P.L.128-2005, SEC.1.






ARTICLE 1.5. GOVERNMENT MODERNIZATION

CHAPTER 1. GENERAL PROVISIONS

IC 36-1.5-1-1
Purpose
Sec. 1. The purpose of this article is to do the following:
(1) Grant broad powers to enable political subdivisions to operate more efficiently by eliminating restrictions under existing law that:
(A) impede the economy of operation of;
(B) interfere with the ease of administration of;
(C) inhibit cooperation among; and
(D) thwart better government by;
political subdivisions.
(2) Encourage efficiency by and cooperation among political subdivisions to:
(A) reduce reliance on property taxes; and
(B) enhance the ability of political subdivisions to provide critical and necessary services.
(3) Strengthen the financial condition of state government.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-2
Authority for certain actions
Sec. 2. This article contains full and complete authority for the following:
(1) Reorganization of political subdivisions.
(2) Exercise of governmental functions under a cooperative agreement under this article.
(3) Transfer of responsibilities between offices and officers under this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-3
Other laws, procedures, and requirements
Sec. 3. Except as provided in this article, no law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by a political subdivision or any officer, department, agency, or instrumentality of the state or a political subdivision is required for political subdivisions to:
(1) reorganize;
(2) enter into or exercise governmental functions under a cooperative agreement; or
(3) transfer responsibilities between offices and officers;
under this article.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-1-4
Exercise of power to reorganize without complying with other laws
Sec. 4. A political subdivision may exercise the powers granted under this article to reorganize or enter into cooperative agreements without complying with the provisions of any other law, statute, or rule.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-5
Liberal construction
Sec. 5. This article shall be liberally construed to effect the purposes of this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-6
Provisions of this article inconsistent with other laws
Sec. 6. Except as otherwise specifically provided by law, to the extent the provisions of this article are inconsistent with the provisions of any other general, special, or local law, the provisions of this article are controlling, and compliance with this article shall be treated as compliance with the conflicting law.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-7
Actions under other laws not prohibited
Sec. 7. This article does not prohibit the:
(1) reorganization of one (1) or more political subdivisions;
(2) exercise of governmental functions under an interlocal cooperation agreement or a cooperative agreement; or
(3) transfer of responsibilities between offices and officers;
under another law that is not included in this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-8
Combined resolutions
Sec. 8. More than one (1) resolution permitted under this article may be consolidated into a combined resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-1-9
Political subdivisions and reorganization committees subject to open door law and public records law
Sec. 9. Political subdivisions and reorganization committees acting under this article are subject to IC 5-14-1.5 (open door law) and IC 5-14-3 (public records law).
As added by P.L.186-2006, SEC.4.



CHAPTER 2. DEFINITIONS

IC 36-1.5-2-1
Application of definitions
Sec. 1. Except as provided in section 4 of this chapter, the definitions in IC 3-5-2 and IC 36-1-2 apply throughout this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-2
Application of definitions
Sec. 2. The definitions in this chapter apply throughout this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-3
"Plan of reorganization"
Sec. 3. "Plan of reorganization" refers to a plan of reorganization approved by the legislative body of each reorganizing political subdivision under this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-4
"Political subdivision"
Sec. 4. "Political subdivision" has the meaning set forth in IC 36-1-2, except that the term does not include a local hospital authority or corporation.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-5
"Reorganization"
Sec. 5. "Reorganization" means a change in the structure or administration of a political subdivision described in IC 36-1.5-4-3 and IC 36-1.5-4-4.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-6
"Reorganization committee"
Sec. 6. "Reorganization committee" refers to a committee established under this article to assist reorganizing political subdivisions with developing a plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-2-7
"Reorganized political subdivision"
Sec. 7. "Reorganized political subdivision" means the political subdivision that is the successor to the reorganizing political subdivisions participating in a reorganization.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-2-8
"Reorganizing political subdivision"
Sec. 8. "Reorganizing political subdivision" refers to a political subdivision in which:
(1) a resolution has been adopted under IC 36-1.5-4-10; or
(2) a petition has been filed under IC 36-1.5-4-11.
As added by P.L.186-2006, SEC.4.



CHAPTER 3. ADJUSTMENT OF MAXIMUM PERMISSIBLE LEVIES, TAX RATES, AND BUDGETS

IC 36-1.5-3-1
Submission of ordinance or resolution to department of local government finance
Sec. 1. A certified copy of an ordinance or a resolution, including any incorporated agreement, that is adopted under this article must be submitted to the department of local government finance.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-2
Actions by department of local government finance
Sec. 2. The department of local government finance may take an action under this chapter in the manner prescribed by the department of local government finance in its rules adopted under IC 4-22-2.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-3
Petition by political subdivision for review of final determination
Sec. 3. A political subdivision may petition for judicial review of a final determination of the department of local government finance under this chapter. The petition must be filed in the tax court not more than forty-five (45) days after the department of local government finance enters its order under this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-4
Adjustment of maximum property tax levies, property tax rates, and budgets
Sec. 4. Subject to this chapter, the department of local government finance shall adjust the maximum permissible property tax levies, maximum permissible property tax rates, and budgets of political subdivisions that enter into a reorganization under this article as the department of local government finance determines necessary to do the following:
(1) Eliminate double taxation by different political subdivisions for services or goods provided under this article.
(2) Eliminate any excess by which the amount of property taxes imposed by a political subdivision exceeds the amount necessary to pay for services or goods provided under this article.
(3) Restore taxing powers of a political subdivision after the termination of a reorganization under this article that are necessary to fund governmental services to the individuals and entities served by the political subdivision.
(4) Restore taxing powers of a political subdivision after the withdrawal of a party from a reorganization under this article that are necessary to fund governmental services to the

individuals and entities served by the political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-3-5
Savings by political subdivision through reorganization
Sec. 5. The department shall establish a formula for adjusting maximum permissible property tax levies, maximum permissible property tax rates, and budgets under this chapter that permits a political subdivision (or a successor political subdivision) that realizes a:
(1) savings to its taxpayers; or
(2) reduction in the reasonably foreseeable expenses that would otherwise be incurred by its taxpayers;
through a reorganization under this article to continue to levy part of the realized savings or reduction. The adjustment under this section may not exceed fifty percent (50%) of the savings or reduction realized in the first full year of operation after the reorganization is implemented, as determined by the department of local government finance.
As added by P.L.186-2006, SEC.4.



CHAPTER 4. REORGANIZATION BY REFERENDUM

IC 36-1.5-4-1
Types of reorganizations authorized; political subdivisions not participating in reorganization
Sec. 1. (a) Any of the following may reorganize under this chapter:
(1) Two (2) or more counties. A county reorganizing under this subdivision must be adjacent to at least one (1) other county participating in the reorganization.
(2) Two (2) or more townships located entirely within the same county. A township reorganizing under this subdivision must be adjacent to at least one (1) other township participating in the reorganization.
(3) Two (2) or more municipalities. A municipality reorganizing under this subdivision must be adjacent to at least one (1) other municipality participating in the reorganization.
(4) Two (2) or more school corporations. A school corporation reorganizing under this subdivision must be adjacent to at least one (1) other school corporation participating in the reorganization.
(5) Two (2) or more municipal corporations, other than a unit or a school corporation, that have substantially equivalent powers. A municipal corporation reorganizing under this subdivision must be adjacent to at least one (1) other municipal corporation participating in the reorganization.
(6) Two (2) or more special taxing districts that are adjacent to at least one (1) other special taxing district participating in the reorganization.
(7) A township and a municipality that is located in any part of the same township.
(8) A county and one (1) or more townships that are located in the county.
(9) A municipality and a county that does not contain a consolidated city.
(10) A school corporation and a county or municipality in which a majority of the students of the school corporation have legal settlement (as defined by IC 20-18-2-11).
(11) A municipal corporation, other than a unit or a school corporation, and a county or municipality in which a majority of the population of the municipal corporation resides.
(b) If a political subdivision reorganizes under this article with one (1) or more other political subdivisions:
(1) any political subdivisions that did not participate in the public question on the reorganization are not reorganized under this article;
(2) the reorganization affects only those political subdivisions in which the reorganization is approved as specified in this article; and         (3) the reorganization does not affect the rights, powers, and duties of any political subdivisions in the county in which the reorganization is not approved as specified in this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-2
Adjacent political subdivisions
Sec. 2. For purposes of this chapter, two (2) political subdivisions may not be treated as adjacent if the political subdivisions are connected by a strip of land that is less than one hundred fifty (150) feet wide.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-3
Types of reorganization
Sec. 3. Political subdivisions described in section 1 of this chapter may participate under this chapter in any of the following types of reorganization:
(1) Consolidation of the participating political subdivisions into a single new political subdivision.
(2) Consolidation of the participating political subdivisions into one (1) of the participating political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-4
Powers of political subdivisions in an approved reorganization
Sec. 4. As part of a reorganization in a finally approved plan of reorganization, one (1) or more of the reorganizing political subdivisions or the reorganized political subdivision may do the following:
(1) Adjust any of its boundaries.
(2) Establish a joint service area with another political subdivision.
(3) Transfer the functions of an office to another office.
(4) Provide for a legislative body, an executive, or a fiscal body of the reorganized political subdivision to exercise the powers of a legislative body, an executive, or a fiscal body of a reorganizing political subdivision.
(5) Change the name of the political subdivision or select a new name.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-5
Effective date of reorganization
Sec. 5. (a) Except as provided in subsection (b), a reorganization approved under this chapter takes effect when all of the following have occurred:
(1) The later of:
(A) the date that a copy of a joint certification from the county election board in each county in which reorganizing

political subdivisions are located that indicates that:
(i) the reorganization has been approved by the voters of each reorganizing political subdivision; or
(ii) in the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization has been approved as set forth in section 32(b) of this chapter;
is recorded as required by section 31 of this chapter; or
(B) the date specified in the finally adopted plan of reorganization.
(2) The appointed or elected officers of the reorganized political subdivision are elected (as prescribed by section 36 of this chapter) or appointed and qualified, if:
(A) the reorganized political subdivision is a new political subdivision and reorganizing political subdivisions are not being consolidated into one (1) of the reorganizing political subdivisions;
(B) the reorganized political subdivision will have different boundaries than any of the reorganizing political subdivisions;
(C) the reorganized political subdivision will have different appointment or election districts than any of the reorganizing political subdivisions; or
(D) the finally adopted plan of reorganization requires new appointed or elected officers before the reorganization becomes effective.
(b) A reorganization approved under this chapter may not take effect during the year preceding a year in which a federal decennial census is conducted. A consolidation that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-6
Results of reorganization
Sec. 6. When a reorganization under this chapter is effective:
(1) all of the participating political subdivisions, except the reorganized political subdivision, cease to exist;
(2) unless the plan of reorganization provides for the continuation of the term of office, the term of each of the elected offices of each of the reorganizing political subdivisions is terminated;
(3) if the plan of reorganization transfers the responsibilities of any office to another office, the office from which the responsibilities were transferred is abolished;
(4) the executives, legislative bodies, and fiscal bodies of the reorganizing political subdivisions (other than any reorganizing political subdivision that is treated under the plan of reorganization as the successor reorganized political subdivision) are abolished, and the responsibilities of the

executives, legislative bodies, and fiscal bodies are transferred to the executive, legislative body, and fiscal body of the reorganized political subdivision; and
(5) the property and liabilities of the reorganizing political subdivisions become the property and liabilities of the reorganized political subdivision, subject to section 40 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-7
Budgets, rates, and levies; election districts
Sec. 7. In the year before the year in which the participating political subdivisions are reorganized under this chapter:
(1) the fiscal bodies of the reorganizing political subdivisions shall, in the manner provided by IC 6-1.1-17, adopt tax levies, tax rates, and a budget for the reorganized political subdivision either through the adoption of substantially identical resolutions adopted by each of the fiscal bodies or, if authorized in the plan of reorganization, through a joint board established under an agreement of the fiscal bodies on which the members of each of the fiscal bodies are represented; and
(2) if the reorganized political subdivision will have elected offices and different election districts than any of the reorganizing political subdivisions, the legislative bodies of the reorganizing political subdivisions shall establish the election districts either through the adoption of substantially identical resolutions adopted by each of the legislative bodies or, if authorized in the plan of reorganization, through a joint board established under an agreement of the legislative bodies on which the members of each of the legislative bodies are represented.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-8
Authority of department of local government finance to prescribe forms
Sec. 8. The department of local government finance may prescribe forms for petitions, resolutions, certifications, and other writings required under this chapter. A petition, resolution, certification, or other writing related to a reorganization must be substantially in the form prescribed by the department of local government finance.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-9
Initiation of reorganization
Sec. 9. A reorganization may be initiated by:
(1) adopting a resolution under section 10 of this chapter; or
(2) filing a petition under section 11 of this chapter.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-4-10
Initiation of reorganization by legislative body
Sec. 10. (a) The legislative body of a political subdivision may initiate a proposed reorganization under this chapter by adopting a resolution that:
(1) proposes a reorganization;
(2) names the political subdivisions that would be reorganized in the proposed reorganization; and
(3) only in the case of a proposed reorganization described in section 1(a)(9) of this chapter, states whether the vote on the public question regarding the reorganization shall be:
(A) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(B) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(b) The clerk of the political subdivision adopting the resolution shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-11
Initiation of reorganization by voters
Sec. 11. (a) The voters of a political subdivision may initiate a proposed reorganization by filing a written petition, substantially in the form prescribed by the department, with the clerk of the political subdivision that:
(1) proposes a reorganization; and
(2) names the political subdivisions that would be reorganized in the proposed reorganization.
(b) If the written petition is signed by at least five percent (5%) of the voters of the political subdivision, as determined by the vote cast in the political subdivision for secretary of state at the most recent general election, the clerk of the political subdivision shall certify the petition to the legislative body of the political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-12
Action by legislative body on proposed reorganization; hearing
Sec. 12. (a) If a petition is certified to the legislative body of a political subdivision under section 11 of this chapter, the legislative body shall conduct a public hearing on the proposed reorganization not sooner than five (5) days after publishing a notice of the public hearing under IC 5-3-1. Not more than thirty (30) days after the conclusion of the public hearing the legislative body shall adopt a resolution, substantially in the form prescribed by the department of local government finance, to do any of the following:
(1) Decline to participate in the proposed reorganization.
(2) Propose a reorganization with the political subdivisions named in the petition.
(3) Propose a reorganization with political subdivisions that

differ in part or in whole from the political subdivisions named in the petition.
(b) In the case of a resolution adopted under this section proposing a reorganization described in section 1(a)(9) of this chapter, the resolution must also state whether the vote on the public question regarding the reorganization shall be:
(1) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(2) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(c) The clerk of the political subdivision adopting a resolution proposing a reorganization under this section shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-13
Action by legislative body receiving resolution on proposed reorganization from another political subdivision; hearing
Sec. 13. (a) The legislative body of a political subdivision that receives a certified resolution under section 10 or 12 of this chapter may do any of the following:
(1) Adopt a resolution declining to participate in a proposed reorganization.
(2) Adopt a substantially identical resolution proposing to participate in a proposed reorganization with the political subdivisions named in a resolution certified to the political subdivision.
(3) Adopt a resolution proposing to participate in a proposed reorganization with political subdivisions that differ in part or in whole from the political subdivisions named in a resolution certified to the political subdivision.
(b) In the case of a resolution adopted under this section proposing to participate in a proposed reorganization described in section 1(a)(9) of this chapter, the resolution must also state whether the vote on the public question regarding the reorganization shall be:
(1) conducted on a countywide basis under section 30(b) of this chapter, without a rejection threshold; or
(2) conducted on a countywide basis under section 30(b) of this chapter, with a rejection threshold.
(c) The clerk of the political subdivision adopting a resolution proposing a reorganization under this section shall certify the resolution to the clerk of each political subdivision named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-14
Revision of resolutions
Sec. 14. The legislative body of a political subdivision may revise a resolution certified under section 10, 12, or 13 of this chapter by

adding or deleting proposed parties to the reorganization until all of the political subdivisions named in the resolution have adopted substantially identical reorganization resolutions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-15
Appointment of reorganization committee
Sec. 15. Not later than thirty (30) days after the clerk of the last political subdivision to adopt a reorganization resolution under this chapter has certified the substantially identical resolution to all of the political subdivisions named in the resolution, the reorganizing political subdivisions shall appoint the number of individuals specified in section 16 of this chapter to serve on a reorganization committee to develop a plan of reorganization for the reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-16
Members of reorganization committee
Sec. 16. (a) Members shall be appointed to a reorganization committee as follows:
(1) In accordance with an agreement adopted by the reorganizing political subdivisions. An agreement under this subdivision must provide that not more than a simple majority of the members appointed by each political subdivision may be members of the same political party.
(2) If an agreement does not provide for the membership of a reorganization committee under this chapter, three (3) members shall be appointed by the executive of each political subdivision participating in the reorganization. Not more than two (2) of the members appointed by an executive of a political subdivision may be members of the same political party.
(b) The members of a reorganization committee serve at the pleasure of the appointing authority. The reorganization committee shall select a chairperson and any other officers that the reorganization committee determines necessary from the members of the reorganization committee.
(c) The members of a reorganization committee serve without compensation. The members, however, are entitled to reimbursement from the reorganizing political subdivisions for the necessary expenses incurred in the performance of their duties.
(d) The reorganizing political subdivisions shall provide necessary office space, supplies, and staff to the reorganization committee. The reorganizing political subdivisions may employ attorneys, accountants, consultants, and other professionals for the reorganization committee.
(e) Except as otherwise provided in an agreement adopted by the reorganizing political subdivisions, claims for expenditures for the reorganization committee shall be made to the fiscal officer for the reorganizing political subdivision with the largest population. The

fiscal officer shall pay the necessary expenditures and obtain reimbursement from the reorganizing political subdivisions:
(1) in accordance with an agreement adopted by the reorganizing political subdivisions; or
(2) in the absence of an agreement, in proportion to the population of each reorganizing political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-17
Powers of reorganization committee
Sec. 17. A reorganization committee may do the following:
(1) Adopt procedures governing the internal management of the reorganization committee.
(2) Conduct public hearings on the plan of reorganization as the reorganization committee determines necessary or appropriate.
(3) Review the books and records of any reorganizing political subdivision.
(4) Administer oaths.
(5) Issue and enforce subpoenas and discovery orders under IC 4-21.5.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-18
Preparation of reorganization plan; required elements
Sec. 18. (a) A reorganization committee shall prepare a comprehensive plan of reorganization for the reorganizing political subdivisions. The plan of reorganization governs the actions, duties, and powers of the reorganized political subdivision that are not specified by law.
(b) The plan of reorganization must include at least the following:
(1) The name and a description of the reorganized political subdivision that will succeed the reorganizing political subdivisions.
(2) A description of the boundaries of the reorganized political subdivision.
(3) Subject to section 40 of this chapter, a description of the taxing areas in which taxes to retire obligations of the reorganizing political subdivisions will be imposed.
(4) A description of the membership of the legislative body, fiscal body, and executive of the reorganized political subdivision, a description of the election districts or appointment districts from which officers will be elected or appointed, and the manner in which the membership of each elected or appointed office will be elected or appointed.
(5) A description of the services to be offered by the reorganized political subdivision and the service areas in which the services will be offered.
(6) The disposition of the personnel, the agreements, the assets, and, subject to section 40 of this chapter, the liabilities of the reorganizing political subdivisions, including the terms and

conditions upon which the transfer of property and personnel will be achieved.
(7) Any other matter that the:
(A) reorganization committee determines to be necessary or appropriate; or
(B) legislative bodies of the reorganizing political subdivisions require the reorganization committee;
to include in the plan of reorganization.
(8) In the case of a reorganization described in section 1(a)(9) of this chapter, if the legislative bodies of the reorganizing political subdivisions have specified that the vote on the public question regarding the reorganization shall be conducted on a countywide basis under section 30(b) of this chapter with a rejection threshold, the reorganization committee shall include in the reorganization plan a rejection threshold, specified as a percentage, that applies for purposes of section 32(b) of this chapter. The rejection threshold must be the same for each municipality that is a party to the proposed reorganization and to the county that is a party to the proposed reorganization.
(9) In the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization committee shall determine and include in the reorganization plan the percentage of voters voting on the public question regarding the proposed reorganization who must vote, on a countywide basis, in favor of the proposed reorganization for the public question to be approved. This percentage is referred to in this chapter as the "countywide vote approval percentage". The countywide vote approval percentage must be greater than fifty percent (50%).
(c) In the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization committee may not change the decision of the legislative bodies of the reorganizing political subdivisions regarding whether the vote on the public question regarding the reorganization shall be conducted on a countywide basis without a rejection threshold or with a rejection threshold.
(d) Upon completion of the plan of reorganization, the reorganization committee shall present the plan of reorganization to the legislative body of each of the reorganizing political subdivisions for adoption. The initial plan of reorganization must be submitted to the legislative body of each of the reorganizing political subdivisions not later than one (1) year after the clerk of the last political subdivision that adopts a reorganization resolution under this chapter has certified the resolution to all of the political subdivisions named in the resolution.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-19
Consideration of reorganization plan by legislative bodies
Sec. 19. The legislative body of each of the reorganizing political subdivisions shall provide for the following:
(1) Consideration of a plan of reorganization presented by a

reorganization committee in the form of a resolution incorporating the plan of reorganization in full or by reference.
(2) Reading of the resolution incorporating the plan of reorganization in at least two (2) separate meetings of the legislative body of the political subdivision.
(3) Conducting a public hearing on the plan of reorganization:
(A) not sooner than five (5) days after notice of the public hearing is published under IC 5-3-1; and
(B) before the legislative body takes final action on the resolution to adopt the plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-20
Actions by legislative bodies on reorganization plan
Sec. 20. At a public hearing on a plan of reorganization conducted under section 19 of this chapter, or in a public meeting held not more than thirty (30) days after the public hearing concludes, a legislative body of a reorganizing political subdivision shall do one (1) of the following:
(1) Adopt the plan of reorganization as presented to the legislative body.
(2) Adopt the plan of reorganization with modifications.
(3) Reject the plan of reorganization and order a reorganization committee to submit a new plan of reorganization within thirty (30) days after the legislative body rejects the plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-21
Modifications to reorganization plan
Sec. 21. Any modifications in a plan of reorganization that are adopted by a legislative body of a reorganizing political subdivision must be adopted by the legislative body of each of the reorganizing political subdivisions before the modifications are effective.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-22
Action by legislative bodies on revised reorganization plan
Sec. 22. The legislative body of each reorganizing political subdivision shall take any of the actions described in section 20 of this chapter on a revised plan of reorganization submitted by a reorganization committee and each resolution modifying a plan of reorganization or revised plan of reorganization in the same manner as the legislative body may take action on the initially submitted plan of reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-23
Certification by legislative bodies of final action
Sec. 23. The legislative body of a reorganizing political

subdivision shall certify the legislative body's final action on a plan of reorganization or revised plan of reorganization, as modified by the legislative body, in the manner prescribed by the department of local government finance, to the following:
(1) The chair of the reorganization committee.
(2) The clerk of each reorganizing political subdivision.
(3) The county fiscal officer of each county in which a reorganizing political subdivision is located.
(4) The county recorder of each county in which a reorganizing political subdivision is located.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-23.5
Failure to adopt reorganization plan; petition requesting a public question
Sec. 23.5. The following apply if the legislative bodies of all political subdivisions that have been presented with a plan of reorganization under section 18(d) of this chapter have not adopted a plan of reorganization, either as presented by the reorganization committee or as modified by all of the political subdivisions, within one (1) year after the initial plan of reorganization is presented:
(1) Not later than one (1) month after the end of the one (1) year period in which the legislative bodies must adopt a plan of reorganization, the reorganization committee shall submit a final plan of reorganization to the legislative bodies of the political subdivisions.
(2) Not later than one (1) month after receiving the final plan of reorganization under subdivision (1), each of the legislative bodies must:
(A) hold a hearing on the final plan of reorganization; and
(B) adopt either a resolution approving the final plan of reorganization or a resolution rejecting the final plan of reorganization.
If a legislative body does not adopt a resolution under this subdivision within the one (1) month period, the failure to adopt a resolution is considered to be an approval of the final plan of reorganization.
(3) If a legislative body adopts a resolution approving the final plan of reorganization, the legislative body shall certify its approval under section 23 of this chapter.
(4) If any of the legislative bodies adopts a resolution rejecting the final plan of reorganization, the registered voters of a political subdivision in which the final plan of reorganization was rejected by a legislative body under subdivision (2) may submit a petition to the clerk of the circuit court approving the final plan of reorganization and requesting that a public question be held on the final plan of reorganization. The petition must be submitted not later than one hundred eighty (180) days after the legislative body voted to reject the final plan of reorganization. If the petition is signed by at least ten

percent (10%) of the voters of the political subdivision, as determined by the vote cast in the political subdivision for secretary of state at the most recent general election:
(A) the political subdivision is considered to have approved the holding of the public question on the final plan of reorganization, notwithstanding the vote by the legislative body rejecting the final plan of reorganization; and
(B) the clerk of the circuit court shall certify approval of the final plan of the reorganization and the holding of the public question in the manner specified in section 23 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-24
Filing of reorganization plan
Sec. 24. The legislative body of the reorganizing political subdivision with the largest population shall provide for a certified copy of the plan of reorganization to be filed with each of the following at the same time certifications are made under section 23 of this chapter:
(1) The county recorder of each county in which a reorganizing political subdivision is located.
(2) The department of local government finance.
(3) If any of the reorganizing political subdivisions is a school corporation, the department of education.
(4) If the plan of reorganization changes any election district or abolishes an elected office, the clerk of the circuit court in each county affected by the election district or elected office.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-25
Recording of certifications and reorganization plan by county recorder
Sec. 25. Each county recorder receiving a certification under section 23 of this chapter, either from the legislative body of a political subdivision or from a clerk of the circuit court after a petition process under section 23.5 of this chapter in a political subdivision, shall record the certification and the plan of reorganization in the records of the county recorder without charge.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-26
Notification of county election board upon receipt of certifications from all reorganizing political subdivisions; public question
Sec. 26. When a county recorder has received certifications under this chapter from all of the reorganizing political subdivisions, either from the legislative body of a political subdivision or from a clerk of the circuit court after a petition process under section 23.5 of this chapter in a political subdivision, the county recorder shall notify the county election board of each county in which a reorganizing

political subdivision is located that a public question on a plan of reorganization is eligible to be placed on the ballot for consideration of the voters of each of the reorganizing political subdivisions or (in the case of a reorganization described in section 1(a)(9) of this chapter) for consideration by the voters of the entire county.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-27
County election board placing public question on ballot
Sec. 27. After the county recorder of each county in which reorganizing political subdivisions are located has notified the county election board that a public question on a plan of reorganization is eligible to be placed on the ballot, the county election board shall place the public question on the ballot in accordance with IC 3-10-9 on the first regularly scheduled election that will occur in all of the precincts of the reorganizing political subdivisions at least sixty (60) days after the required notices are received.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-28
Form of public question
Sec. 28. A public question under this chapter shall be placed on the ballot in all of the precincts that are located in the reorganizing political subdivisions in substantially the following form:
"Shall _________ (insert name of political subdivision) and _________ (insert name of political subdivision) reorganize as a single political subdivision?".
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-29
Application of IC 3
Sec. 29. IC 3 applies to the election at which a public question under this chapter is considered.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-30
Certification by circuit court clerk of results of public question
Sec. 30. (a) Except as provided in subsection (b), at the same time that election results are certified under IC 3, the circuit court clerk of each of the counties in which a public question under this chapter is on the ballot shall jointly issue, in the form prescribed by the state election board, a certificate declaring whether the public question is approved or rejected by a majority of the voters voting on the public question in each of the reorganizing political subdivisions. In addition to any other requirements in IC 3 concerning filing of the certification, the certification shall be sent to each of the following:
(1) The clerk of each of the reorganizing political subdivisions.
(2) The county auditor of each county in which a reorganizing political subdivision is located.
(3) The county recorder of each county in which a reorganizing

political subdivision is located.
(4) The state board of accounts.
(5) The department of local government finance.
(6) The department of state revenue.
(7) The budget agency.
(8) If any of the reorganizing political subdivisions is a school corporation, the department of education.
(b) In the case of a public question on a reorganization described in section 1(a)(9) of this chapter:
(1) the public question on a plan of reorganization shall be placed on the ballot for consideration by the voters of the entire county;
(2) the vote on the public question by the voters of the entire county shall be tabulated;
(3) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the vote on the public question by the voters of:
(A) each reorganizing municipality; and
(B) the county (excluding the voters of the reorganizing municipalities);
shall be tabulated separately; and
(4) the circuit court clerk shall issue, in a form prescribed by the state election board, separate certificates regarding whether the public question is approved or rejected by the voters of:
(A) the entire county;
(B) each reorganizing municipality (if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold); and
(C) the county, excluding the voters of the reorganizing municipalities (if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold);
voting on the public question
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-31
Recording of certification from circuit court clerk
Sec. 31. Each county recorder receiving a certification from a circuit court clerk under section 30 of this chapter shall file the certification without charge with the plan of reorganization recorded under section 25 of this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-32
Approval of public question
Sec. 32. (a) This subsection does not apply to a reorganization described in section 1(a)(9) of this chapter. A reorganization as specified in the plan of reorganization is approved if a majority of the

voters in each reorganizing political subdivision voting on the public question approve the public question on the reorganization. The vote of voters of a reorganizing political subdivision (for example, a city) who also are voters in a second reorganizing political subdivision (for example, a township) that is geographically larger than the first political subdivision and that includes the territory of the first political subdivision shall be included only in the tally of votes for the first reorganizing political subdivision in which the voters reside.
(b) This subsection applies only to a reorganization described in section 1(a)(9) of this chapter. The reorganization is approved only if:
(1) the percentage of voters voting on the public question who vote, on a countywide basis, in favor of the proposed reorganization is at least equal to the countywide vote approval percentage specified in the final reorganization plan;
(2) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the percentage of voters of the county (excluding the voters of the reorganizing municipalities) voting on the public question who vote against the reorganization is less than the rejection threshold included in the final reorganization plan; and
(3) if the legislative bodies of the reorganizing political subdivisions have agreed that the vote on the public question shall be conducted with a rejection threshold, the percentage of voters of each reorganizing municipality voting on the public question who vote against the reorganization is less than the rejection threshold included in the final reorganization plan.
If the reorganization is not approved, the reorganization is terminated. If the legislative bodies of the reorganizing political subdivisions have agreed that the vote in the public question shall be conducted with a rejection threshold, then in tabulating the votes under subdivisions (2) and (3), the vote of voters of a reorganizing municipality who also are voters in the county shall be included only in the tally of votes for the municipality in which the voters reside.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-33
Termination of reorganization if public question not approved
Sec. 33. Except in the case of a reorganization described in section 1(a)(9) of this chapter, if a reorganization is not approved by the majority of the voters in each reorganizing political subdivision voting on the public question, the reorganization is terminated. A political subdivision in which voters of the political subdivision approved the reorganization may continue with a reorganization with another political subdivision in which the reorganization was approved only if a new plan of reorganization is approved by the voters of each political subdivision in the manner provided by this chapter. The reorganization committee shall adopt a plan to specify how matters related to the termination of the reorganization shall be

handled.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-34
Reorganization according to reorganization plan if public question approved
Sec. 34. (a) This section applies if:
(1) in the case of a reorganization that is not described in section 1(a)(9) of this chapter, the majority of the voters of each of the reorganizing political subdivisions voting on the public question approve the public question concerning the reorganization; or
(2) in the case of a reorganization described in section 1(a)(9) of this chapter, the reorganization is approved as set forth in section 32(b) of this chapter.
(b) The political subdivisions are reorganized in the form and under the conditions specified by the legislative bodies of the reorganizing political subdivisions in the plan of reorganization filed with the county recorder under this chapter.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-35
Appointment of town precinct boards
Sec. 35. (a) This section applies to an initial election:
(1) of the members of a governing body or officers that are elected by the voters for a reorganized political subdivision that:
(A) is a town; and
(B) has town boundaries that encompass part of another town that was part of the reorganization;
(2) that is conducted before the reorganization takes effect; and
(3) to which IC 3-10-7-1 applies.
(b) The members of each precinct board shall be jointly appointed by the town election boards of each of the reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-36
Initial election of officials of reorganized political subdivision
Sec. 36. (a) This section applies if section 5 of this chapter requires an election for a reorganization to become effective.
(b) At the next:
(1) general election, if the reorganized political subdivision is not a municipality or a school corporation;
(2) municipal election, if the reorganized political subdivision is a municipality; or
(3) primary or general election, as specified in an election plan adopted in substantially identical resolutions by the legislative body of each of the participating political subdivisions if the reorganized political subdivision is a school corporation;
after the voters approve a reorganization, one (1) set of officers for

the reorganized political subdivision having the combined population of the reorganizing political subdivisions shall be elected by the voters in the territory of the reorganized political subdivision as prescribed by statute.
(c) In the election described in subsection (b):
(1) one (1) member of the legislative body of the reorganized political subdivision shall be elected from each election district established by the reorganizing political subdivisions in substantially identical resolutions adopted by the legislative body of each of the reorganizing political subdivisions; and
(2) the total number of at large members shall be elected as prescribed by statute for the reorganized political subdivision.
(d) If appointed officers are required in the reorganized political subdivision, one (1) set of appointed officers shall be appointed for the reorganized political subdivision. The appointments shall be made as required by statute for the reorganized political subdivision. Any statute requiring an appointed officer to reside in the political subdivision where the appointed officer resides shall be treated as permitting the appointed officer to reside in any part of the territory of the reorganized political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-37
Change of boundaries
Sec. 37. The legislative bodies of the reorganizing political subdivisions and an adjacent political subdivision may change the boundaries of the reorganized political subdivision by adopting substantially identical resolutions clearly describing the boundary changes. The resolutions must be filed as required by law for a boundary change for the reorganized political subdivision and may not provide for a territory that is smaller than the territory permitted by law for any of the political subdivisions. If the law establishes additional procedures for the annexation or disannexation of the territory of a political subdivision, the political subdivisions changing boundaries must comply with the annexation or disannexation procedures required by law.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-38
Powers of reorganized political subdivision
Sec. 38. A reorganized political subdivision has the powers granted by statute to a political subdivision of the same type as the reorganized political subdivision. However, if authorized by the plan of reorganization approved by the voters in a public question under this chapter, the reorganized political subdivision will exercise a power or have the officers or number of offices that a statute would have permitted any of the reorganizing political subdivisions to have.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-39 Exercise of powers of reorganizing political subdivisions
Sec. 39. If a law does not permit the reorganized political subdivision to exercise generally throughout the territory of the reorganized political subdivision a power that any of the reorganizing political subdivisions had before the reorganization, the reorganized political subdivision may exercise the power outside the original territory of the reorganizing political subdivision only by following the laws applicable to the expansion of the service area of the reorganizing political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-40
Debt; pension obligations
Sec. 40. The following apply in the case of a reorganization under this article:
(1) Indebtedness that was incurred by a political subdivision before the reorganization:
(A) may not be imposed on taxpayers that were not responsible for payment of the indebtedness before the reorganization; and
(B) must be paid by the taxpayers that were responsible for payment of the indebtedness before the reorganization.
(2) Pension obligations existing as of the effective date of the reorganization:
(A) may not be imposed on taxpayers that were not responsible for payment of the pension obligations before the reorganization; and
(B) must be paid by the taxpayers that were responsible for payment of the pension obligations before the reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-41
Pension fund membership
Sec. 41. (a) Notwithstanding any other law, an individual:
(1) who is employed as a firefighter or a police officer by a political subdivision that is reorganized under this article;
(2) who is a member of the 1977 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the fire department, police department, or county police department of the reorganized political subdivision;
remains a member of the 1977 fund without being required to meet the requirements under IC 36-8-8-19 and IC 36-8-8-21. The firefighter or police officer shall receive credit for any service as a member of the 1977 fund before the reorganization to determine the firefighter's or police officer's eligibility for benefits under IC 36-8-8.
(b) Notwithstanding any other law, an individual:
(1) who is employed as a firefighter by a political subdivision that is reorganized under this article;         (2) who is a member of the 1937 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the fire department of the reorganized political subdivision;
remains a member of the 1937 fund. The firefighter shall receive credit for any service as a member of the 1937 fund before the reorganization to determine the firefighter's eligibility for benefits under IC 36-8-7.
(c) Notwithstanding any other law, an individual:
(1) who is employed as a member of a county police department by a political subdivision that is reorganized under this article;
(2) who is a member of the sheriff's pension trust before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes a law enforcement officer of the reorganized political subdivision;
remains a member of the sheriff's pension trust. The individual shall receive credit for any service as a member of the sheriff's pension trust before the reorganization to determine the individual's eligibility for benefits under IC 36-8-10.
(d) Notwithstanding any other law, an individual:
(1) who is employed as a police officer by a political subdivision that is reorganized under this article;
(2) who is a member of the 1925 fund or 1953 fund before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the police department or county police department of the reorganized political subdivision;
remains a member of the 1925 fund or 1953 fund. The police officer shall receive credit for any service as a member of the 1925 fund or 1953 fund before the reorganization to determine the police officer's eligibility for benefits under IC 36-8-6 or IC 36-8-7.5.
(e) Notwithstanding any other law, an individual:
(1) who is employed by a political subdivision that is reorganized under this article;
(2) who is a member of the pre-1996 account (as defined in IC 21-6.1-1-6.9) before the effective date of the reorganization under this article; and
(3) who, after the reorganization, becomes an employee of the reorganized political subdivision in a position that qualifies the individual for service credit in the Indiana state teachers' retirement fund;
remains a member of the pre-1996 account.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-42
Transfer of functions of elected office
Sec. 42. If the functions of an elected office are transferred to another elected office by a reorganization under this article, any law, rule, or agreement that requires or permits an action by an elected officer shall be treated after the functions of the elected officer are

transferred as referring to the elected officer to which the functions have been transferred by the reorganization.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-4-43
Termination of reorganization; restoration of reorganizing political subdivisions
Sec. 43. The legislative body or voters of a reorganized political subdivision may terminate a reorganization or restore one (1) or more of the reorganizing political subdivisions participating in a reorganization in the same manner that a reorganization may be initiated under this chapter. If the voters in the reorganized political subdivision approve a public question approving termination of the reorganization or restoration of a reorganizing political subdivision, the reorganized political subdivision shall terminate the reorganization and restore the reorganizing political subdivisions in the same manner as a reorganization is completed under this chapter.
As added by P.L.186-2006, SEC.4.



CHAPTER 5. COOPERATIVE AGREEMENTS AND TRANSFERS OF RESPONSIBILITIES

IC 36-1.5-5-1
Cooperative agreements; method to enter cooperative agreements
Sec. 1. Notwithstanding any other law, two (2) or more political subdivisions may enter into a cooperative agreement under this chapter by using the same procedures set forth in this article for the initiation and approval of a reorganization under this article. A cooperative agreement under this chapter may be initiated and approved only in the manner set forth in this article for the initiation and approval of a reorganization under this article.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-2
Required elements of cooperative agreements
Sec. 2. (a) A cooperative agreement under this chapter must provide at least for the following:
(1) Its duration.
(2) Its purpose.
(3) The manner of financing, staffing, and supplying any joint undertaking and of establishing and maintaining a budget for any joint undertaking that is the subject of the cooperative agreement.
(4) The methods that may be employed in accomplishing the partial or complete termination of the cooperative agreement and for disposing of property upon partial or complete termination of the cooperative agreement.
(5) The manner in which the cooperative agreement is to be administered.
(6) The manner of acquiring, holding, and disposing of real and personal property that is the subject of the cooperative agreement.
(b) A cooperative agreement may include any condition or term that is necessary or appropriate.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-3
Transfer of functions of employee, department, or elected office
Sec. 3. (a) The cooperative agreement may transfer the functions of an employee or a department of a political subdivision, including an elected office, to another employee or department of any political subdivision that has entered into the cooperative agreement.
(b) The functions of an elected office may be transferred only to another elected office.
(c) The cooperative agreement may provide for the abolishment of an elected office that is not required by the Constitution of the State of Indiana.
As added by P.L.186-2006, SEC.4.
IC 36-1.5-5-4
Sharing of services of employees
Sec. 4. A political subdivision may enter into a cooperative agreement with an entity to share the services of an employee employed by any party to the agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-5
Appropriation and pledge of revenues
Sec. 5. A cooperative agreement may provide that a political subdivision:
(1) may appropriate and pledge any legally available revenues to the payment of the bonds, leases, or other obligations of another political subdivision that is a party to the cooperative agreement; and
(2) will appropriate legally available revenues for any other payment under the cooperative agreement;
if the political subdivision's fiscal body finds that it is necessary, desirable, and in the best interests of the residents of that political subdivision.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-6
Limit on actions under cooperative agreement
Sec. 6. (a) A cooperative agreement may not permit an entity or another instrumentality established to administer the cooperative agreement to take any action that at least one (1) of the parties to the cooperative agreement could not carry out on its own.
(b) A cooperative agreement may permit the transfer of money from one (1) fund of a political subdivision for a use authorized by the cooperative agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-7
Effective date of cooperative agreement transferring functions of elected office
Sec. 7. (a) A cooperative agreement transferring the functions of an elected office becomes effective only at the end of the term of the incumbent that holds the office.
(b) Any law, rule, or agreement that requires or permits an action by an employee or elected officer after the functions of the employee or elected officer are transferred shall be treated as referring to the employee or elected officer to which the functions have been transferred by the cooperative agreement.
As added by P.L.186-2006, SEC.4.

IC 36-1.5-5-8
Adjustment of property tax levies, property tax rates, and budgets
Sec. 8. The department of local government finance shall adjust as necessary tax rates, tax levies, and budgets of political

subdivisions that enter into a cooperative agreement under this chapter in the same manner as tax rates, tax levies, and budgets are adjusted under IC 36-1.5-3 for reorganizing political subdivisions.
As added by P.L.186-2006, SEC.4.






ARTICLE 2. GOVERNMENT OF COUNTIES GENERALLY

CHAPTER 1. DIVISION OF STATE INTO COUNTIES

IC 36-2-1-1
Names of counties
Sec. 1. Indiana is divided into the ninety-two (92) counties named in this section. The boundaries of these counties existing on August 31, 1981, remain in effect until changed in the manner prescribed by section 2 of this chapter. The counties are:
(1) Adams County.
(2) Allen County.
(3) Bartholomew County.
(4) Benton County.
(5) Blackford County.
(6) Boone County.
(7) Brown County.
(8) Carroll County.
(9) Cass County.
(10) Clark County.
(11) Clay County.
(12) Clinton County.
(13) Crawford County.
(14) Daviess County.
(15) Dearborn County.
(16) Decatur County.
(17) Dekalb County.
(18) Delaware County.
(19) Dubois County.
(20) Elkhart County.
(21) Fayette County.
(22) Floyd County.
(23) Fountain County.
(24) Franklin County.
(25) Fulton County.
(26) Gibson County.
(27) Grant County.
(28) Greene County.
(29) Hamilton County.
(30) Hancock County.
(31) Harrison County.
(32) Hendricks County.
(33) Henry County.
(34) Howard County.
(35) Huntington County.
(36) Jackson County.         (37) Jasper County.
(38) Jay County.
(39) Jefferson County.
(40) Jennings County.
(41) Johnson County.
(42) Knox County.
(43) Kosciusko County.
(44) LaGrange County.
(45) Lake County.
(46) LaPorte County.
(47) Lawrence County.
(48) Madison County.
(49) Marion County.
(50) Marshall County.
(51) Martin County.
(52) Miami County.
(53) Monroe County.
(54) Montgomery County.
(55) Morgan County.
(56) Newton County.
(57) Noble County.
(58) Ohio County.
(59) Orange County.
(60) Owen County.
(61) Parke County.
(62) Perry County.
(63) Pike County.
(64) Porter County.
(65) Posey County.
(66) Pulaski County.
(67) Putnam County.
(68) Randolph County.
(69) Ripley County.
(70) Rush County.
(71) St. Joseph County.
(72) Scott County.
(73) Shelby County.
(74) Spencer County.
(75) Starke County.
(76) Steuben County.
(77) Sullivan County.
(78) Switzerland County.
(79) Tippecanoe County.
(80) Tipton County.
(81) Union County.
(82) Vanderburgh County.
(83) Vermillion County.
(84) Vigo County.
(85) Wabash County.
(86) Warren County.         (87) Warrick County.
(88) Washington County.
(89) Wayne County.
(90) Wells County.
(91) White County.
(92) Whitley County.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-2
Changing boundaries; transfer of territory; petition; signatures; election; order
Sec. 2. (a) If the resident voters in a specified territory in two (2) or more contiguous counties desire to change the boundaries of their respective counties, they may file a petition with the executives of their respective counties requesting that the territory be transferred. The petition must:
(1) be signed by at least the number of voters resident in the territory requested to be transferred required to place a candidate on the ballot under IC 3-8-6-3;
(2) contain a clear, distinct description of the requested boundary change; and
(3) not propose to decrease the area of any county below four hundred (400) square miles in compliance with Article 15, Section 7 of the Constitution of the State of Indiana.
(b) Whenever a petition under subsection (a) is filed with a county executive, the executive shall determine, at its first meeting after the petition is filed:
(1) whether the signatures on the petition are genuine; and
(2) whether the petition complies with subsection (a).
(c) If the determinations under subsection (b) are affirmative, the executive shall certify the question to the county election board of each affected county. The county election boards shall jointly order a special election to be held, scheduling the election so that the election is held on the same date in each county interested in the change, but not later than thirty (30) days and not on the same date as a general election. The election shall be conducted under IC 3-10-8-6. All voters of each interested county are entitled to vote on the question. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the boundaries of __________ County and ____________ County change?".
(d) After an election under subsection (c), the clerk of each county shall make a certified copy of the election returns and not later than five (5) days after the election file the copy with the auditor of the county. The auditor shall, not later than five (5) days after the filing of the returns in the auditor's office, make a true and complete copy of the returns, certified under the auditor's hand and seal, and deposit the copy with the auditor of every other county interested in the change.
(e) After copies have been filed under subsection (d), the auditor of each county shall call a meeting of the executive of the county,

which shall examine the returns. If a majority of the voters of each interested county voted in favor of change, the executive shall:
(1) enter an order declaring their boundaries to be changed as described in the petition; and
(2) if the county has received territory from the transfer, adopt revised descriptions of:
(A) county commissioner districts under IC 36-2-2-4; and
(B) county council districts under IC 36-2-3-4;
so that the transferred territory is assigned to at least one (1) county commissioner district and at least one (1) county council district.
(f) The executive of each county shall file a copy of the order described in subsection (e)(1) with:
(1) the office of the secretary of state; and
(2) the circuit court clerk of the county.
Except as provided in subsection (g), the transfer of territory becomes effective when the last county order is filed under this subsection.
(g) An order declaring county boundaries to be changed may not take effect during the year preceding a year in which a federal decennial census is conducted. An order that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
(h) An election under this section may be held only once every three (3) years.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.5-1986, SEC.32; P.L.3-1987, SEC.541; P.L.5-1989, SEC.85; P.L.12-1995, SEC.126; P.L.3-1997, SEC.450; P.L.2-1998, SEC.82; P.L.123-2000, SEC.1.

IC 36-2-1-3
Order declaring boundaries to be changed; effect
Sec. 3. An order made under section 2(e) of this chapter operates to transfer the detached territory, and all persons and property in that territory, to the jurisdiction of the county to which it is attached for all judicial purposes, either civil or criminal.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-4
Taxation; indebtedness existing in interested counties
Sec. 4. If any indebtedness exists in either, both, or all of the interested counties, the fiscal body of the county shall levy, from year to year, a tax upon the detached territory, by such a rate on all the taxable property in the detached district as is necessary to liquidate and pay the indebtedness of the county from which the territory was detached until the indebtedness is fully paid. The rate may not exceed that levied on the county so indebted. The auditor of each of the affected counties shall certify the rate so levied to the auditor of the county to which the territory was attached, which auditor shall place that rate on the tax duplicate of his county, and

the treasurer of that county shall collect the tax, and, on demand of the treasurer of the proper county, shall pay over the revenue as other monies are paid out.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-5
Tax list; detached territory
Sec. 5. The executives of the affected counties shall order the auditors of their respective counties to make out a true and complete copy of all the property listed for taxation, either real, personal, or mixed, and all the names that appear upon the tax duplicates of their respective counties embraced within the detached territory, and to transmit the copy to the auditor of the county to which the territory is attached, for the purpose of taxation.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-6
Deeds and mortgages of real property in detached territory; copies; filing; evidence
Sec. 6. (a) The executive of a county from which territory is detached shall procure a suitable book and order the recorder of the county to copy in it, from the records in his office, all deeds and mortgages of real property in the detached territory that have been recorded.
(b) The copies made under subsection (a) shall be filed with the recorder of the county to which the territory is attached. If a copy made under subsection (a) is certified by the recorder who copied it as a true and complete copy of the instrument recorded in his office, it shall be admitted as evidence with the same force as the original record.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-7
Effect of change in boundaries; officers in office; pending actions in court; taxes due; court orders
Sec. 7. (a) All officers within the detached territory continue in office until replaced by qualified successors.
(b) A change in county boundaries does not affect any action pending in any court. All taxes due the state or county at the time of a boundary change shall be collected in the same manner as if the affected territory had not been detached.
(c) All court orders and judgments entered before a change in county boundaries remain in force until finally satisfied or settled.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-1-8
Revised descriptions of changed boundaries; filing
Sec. 8. (a) Whenever the boundaries of a county are changed, the surveyor shall file a revised description of the boundaries of the county with the office of the secretary of state not later than thirty

(30) days after the change takes effect.
(b) The office of the secretary of state shall maintain an accurate file of the boundary descriptions filed under this section.
As added by Acts 1980, P.L.125, SEC.12. Amended by P.L.5-1989, SEC.86; P.L.3-1997, SEC.451; P.L.123-2000, SEC.2.

IC 36-2-1-9
Territory not included in any county
Sec. 9. If any territory in Indiana is not included in one (1) of the counties established under this chapter, the territory is included in the county that:
(1) is contiguous to that territory; and
(2) contains the least population of all counties contiguous to that territory.
As added by P.L.3-1993, SEC.254.

IC 36-2-1-10
Territory included in more than one county
Sec. 10. If any territory in Indiana is included in more than one (1) of the counties established under this chapter, the territory is included in the county that:
(1) is one (1) of the counties in which the territory is described under section 1 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all counties contiguous to that territory.
As added by P.L.3-1993, SEC.255.



CHAPTER 2. COUNTY EXECUTIVE

IC 36-2-2-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.135.



CHAPTER 3. COUNTY FISCAL BODY

IC 36-2-3-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.141.

IC 36-2-3-2
County council to be county fiscal body
Sec. 2. (a) The seven (7) member county council elected under this chapter is the county fiscal body. The fiscal body shall act in the name of "The _________ County Council".
(b) Notwithstanding subsection (a), in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000), the county council has nine (9) members.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.142; P.L.12-1992, SEC.152.

IC 36-2-3-3
Election of fiscal body; terms
Sec. 3. (a) The fiscal body shall be elected under IC 3-10-2-13. Except in a county having only single-member districts, members elected from districts and at large members, respectively, are to be elected in alternate, succeeding general elections under section 4 of this chapter. In a county having only single-member districts, the terms of the members are staggered as was provided by law before September 1, 1980.
(b) The term of office of a member of the fiscal body is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.143; P.L.5-1986, SEC.35.

IC 36-2-3-4
Election of fiscal body; division of county into districts; single-member district criteria
Sec. 4. (a) This subsection does not apply to a county having a population of:
(1) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(2) more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
The county executive shall, by ordinance, divide the county into four (4) contiguous, single-member districts that comply with subsection (d). If necessary, the county auditor shall call a special meeting of the executive to establish or revise districts. One (1) member of the fiscal

body shall be elected by the voters of each of the four (4) districts. Three (3) at-large members of the fiscal body shall be elected by the voters of the whole county.
(b) This subsection applies to a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000). The county redistricting commission established under IC 36-2-2-4 shall divide the county into seven (7) single-member districts that comply with subsection (d). One (1) member of the fiscal body shall be elected by the voters of each of these seven (7) single-member districts.
(c) This subsection applies to a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000). The fiscal body shall divide the county into nine (9) single-member districts that comply with subsection (d). Three (3) of these districts must be contained within each of the three (3) districts established under IC 36-2-2-4(c). One (1) member of the fiscal body shall be elected by the voters of each of these nine (9) single-member districts.
(d) Single-member districts established under subsection (a), (b), or (c) must:
(1) be compact, subject only to natural boundary lines (such as railroads, major highways, rivers, creeks, parks, and major industrial complexes);
(2) not cross precinct boundary lines;
(3) contain, as nearly as possible, equal population; and
(4) include whole townships, except when a division is clearly necessary to accomplish redistricting under this section.
(e) A division under subsection (a), (b), or (c) shall be made:
(1) during the first year after a year in which a federal decennial census is conducted; and
(2) when the county executive adopts an order declaring a county boundary to be changed under IC 36-2-1-2.
(f) A division under subsection (a), (b), or (c) may be made in any odd-numbered year not described in subsection (e).
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.144; Acts 1981, P.L.17, SEC.10; Acts 1981, P.L.5, SEC.2; P.L.10-1988, SEC.237; P.L.13-1988, SEC.14; P.L.5-1989, SEC.88; P.L.12-1992, SEC.153; P.L.122-2000, SEC.21; P.L.230-2005, SEC.83.

IC 36-2-3-4.5
Territory not included in any district
Sec. 4.5. (a) If any territory in any county is not included in one (1) of the districts established under section 4 of this chapter, the territory is included in the district that:
(1) is contiguous to that territory; and
(2) contains the least population of all districts contiguous to that territory.
(b) If any territory in any county is included in more than one (1) of the districts established under section 4 of this chapter, the

territory is included in the district that:
(1) is one (1) of the districts in which the territory is described in the ordinance adopted under section 4 of this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all districts contiguous to that territory.
As added by P.L.3-1993, SEC.258.

IC 36-2-3-4.7
Ordinance for division of county into districts
Sec. 4.7. (a) Whenever the county executive or the county fiscal body divides the county into districts under section 4 of this chapter, the county executive or the county fiscal body shall adopt an ordinance.
(b) The county executive or the county fiscal body shall file a copy of an ordinance adopted under subsection (a) with the circuit court clerk.
As added by P.L.3-1993, SEC.259.

IC 36-2-3-5
Election of fiscal body; prerequisites; forfeiture of office for noncompliance with section
Sec. 5. (a) To be eligible to serve as a member of the fiscal body, a person must meet the qualifications prescribed by IC 3-8-1-22.
(b) A member of the fiscal body must reside within:
(1) the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana; and
(2) the district from which the member was elected, if applicable.
(c) A member who fails to comply with subsection (b) forfeits the office.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.145; Acts 1981, P.L.17, SEC.11; P.L.5-1986, SEC.36; P.L.3-1987, SEC.543.

IC 36-2-3-6
Election of president and president pro tempore; county auditor to serve as clerk; execution of orders by sheriff; employment of legal and administrative personnel
Sec. 6. (a) At its regular meeting required by section 7(b)(1) of this chapter, the fiscal body shall elect a president and president pro tempore from its members.
(b) The county auditor is the clerk of the fiscal body and shall:
(1) preserve the fiscal body's records in his office;
(2) keep an accurate record of the fiscal body's proceedings;
(3) record the ayes and nays on each vote appropriating money or fixing the rate of a tax levy; and
(4) record the ayes and nays on other votes when requested to do so by two (2) or more members.
(c) The county sheriff or a county police officer shall attend the

meetings of the fiscal body, if requested by the fiscal body, and shall execute its orders.
(d) The fiscal body may employ legal and administrative personnel necessary to assist and advise it in the performance of its functions and duties.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.18; Acts 1981, P.L.17, SEC.12; P.L.131-1983, SEC.12.

IC 36-2-3-7
Meetings; location; duties; special meetings; notice; emergency meetings
Sec. 7. (a) The fiscal body shall hold its meetings in the county seat, in the county auditor's office, or in another location provided by the county executive and approved by the fiscal body.
(b) The fiscal body:
(1) shall hold a regular meeting in January after its election, for the purpose of organization and other business;
(2) shall hold a regular meeting annually, as prescribed by IC 6-1.1-17, to adopt the county's annual budget and tax rate;
(3) may hold a special meeting under subsection (c) or (d); and
(4) in the case of a county subject to IC 36-2-3.5, shall hold meetings at a regularly scheduled time each month that does not conflict with the meetings of the county executive.
(c) A special meeting of the fiscal body may be called:
(1) by the county auditor or the president of the fiscal body; or
(2) by a majority of the members of the fiscal body.
At least forty-eight (48) hours before the meeting, the auditor, president, or members calling the meeting shall give written notice of the meeting to each member of the fiscal body and publish, at least one (1) day before the meeting, the notice in accordance with IC 5-3-1-4. This subsection does not apply to a meeting called to deal with an emergency under IC 5-14-1.5-5.
(d) If a court orders the county auditor to make an expenditure of county money for a purpose for which an appropriation has not been made, the auditor shall immediately call an emergency meeting of the fiscal body to discuss the matter. Notwithstanding subsection (c), the meeting must be held within three (3) working days of the receipt of the order by the auditor, and notice of the meeting day, time, and places is sufficient if:
(1) given by telephone to the members of the fiscal body; and
(2) given according to IC 5-14-1.5.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.19; Acts 1981, P.L.11, SEC.146; Acts 1981, P.L.17, SEC.13; Acts 1982, P.L.33, SEC.17.

IC 36-2-3-8
Adverse interest; forfeiture
Sec. 8. A member of the fiscal body who purchases a bond, order, claim, or demand against the county for less than its face value shall forfeit it to the county and may not enforce it by legal action. As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-3-9
Expulsion of member of fiscal body; declaring seat of member vacant; procedure
Sec. 9. The fiscal body may:
(1) expel any member for violation of an official duty;
(2) declare the seat of any member vacant if he is unable or fails to perform the duties of his office; and
(3) adopt its own rules to govern proceedings under this section, but a two-thirds (2/3) vote is required to expel a member or vacate his seat.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-3-10
Employment of attorney to represent and advise fiscal body
Sec. 10. (a) The fiscal body may employ and fix the compensation of an attorney to represent and advise the fiscal body.
(b) For the purposes of Section 9, Article 2 of the Constitution of the State of Indiana, employment by a county fiscal body as an attorney does not constitute a lucrative office.
As added by P.L.137-1989, SEC.13.



CHAPTER 3.5. DIVISION OF POWERS OF CERTAIN COUNTIES

IC 36-2-3.5-1
Application of chapter
Sec. 1. This chapter applies to:
(1) a county having a population of:
(A) more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); or
(B) more than two hundred thousand (200,000) but less than three hundred thousand (300,000); and
(2) any other county not having a consolidated city, if both the county executive and the county fiscal body adopt identical ordinances providing for the county to be governed by this chapter beginning on a specified effective date.
As added by Acts 1981, P.L.11, SEC.147. Amended by Acts 1981, P.L.307, SEC.1; P.L.12-1992, SEC.154.

IC 36-2-3.5-2
Executive and legislative branches; separation of powers
Sec. 2. The powers of the county are divided between the executive and legislative branches of its government. A power belonging to one (1) branch of the county's government may not be exercised by the other branch.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-3
Board of commissioners as executive; county council as legislative and fiscal body
Sec. 3. The board of commissioners elected under IC 36-2-2 is the county executive. The county council elected under IC 36-2-3 is the county legislative body as well as the county fiscal body.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-4
Executive powers and duties
Sec. 4. (a) All powers and duties of the county that are executive or administrative in nature shall be exercised or performed by its executive, except to the extent that these powers and duties are expressly assigned to other elected officers.
(b) The executive shall:
(1) report the state of the county annually before March 1 to the county legislative body and to the people of the county;
(2) recommend annually before March 1 to the legislative body whatever action or program it considers necessary for the improvement of the county and the welfare of its residents;
(3) submit to the legislative body an annual budget in accordance with IC 36-2-5;
(4) establish the procedures to be followed by all county departments, offices, and agencies under its jurisdiction to the

extent these procedures are not expressly assigned to other elected officers;
(5) administer all statutes applicable to the county, and its ordinances and regulations, to the extent these matters are not expressly assigned to other elected officers;
(6) supervise the care and custody of all county property;
(7) supervise the collection of revenues and control all disbursements and expenditures, and prepare a complete account of all expenditures, to the extent these matters are not expressly assigned to other elected officers;
(8) review, analyze, and forecast trends for county services and finances, and programs of all county governmental entities, and report and recommend on these to the legislative body by March 15 each year;
(9) negotiate contracts for the county;
(10) make recommendations concerning the nature and location of county improvements, and provide for the execution of those improvements;
(11) supervise county administrative offices except for the offices of elected officers; and
(12) perform other duties and functions that are imposed on it by statute or ordinance.
(c) The executive may:
(1) order any agency under its jurisdiction to undertake any task for any other agency under its jurisdiction on a temporary basis, if necessary for the proper and efficient administration of county government;
(2) approve or veto ordinances passed by the legislative body, in the manner prescribed by IC 36-2-4-8; and
(3) establish and administer centralized budgeting, centralized personnel selection, and centralized purchasing.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-5
Legislative powers and duties
Sec. 5. (a) All powers and duties of the county that are legislative in nature shall be exercised or performed by its legislative body.
(b) The legislative body may:
(1) establish the committees that are necessary to carry out its functions;
(2) employ legal and administrative personnel necessary to carry out its functions;
(3) pass all ordinances, orders, resolutions, and motions for the government of the county, in the manner prescribed by IC 36-2-4;
(4) receive gifts, bequests, and grants from public or private sources;
(5) conduct investigations into the conduct of county business for the purpose of correcting deficiencies and insuring adherence to law and county policies and regulations; and         (6) establish, by ordinance, new county departments, divisions, or agencies whenever necessary to promote efficient county government.
As added by Acts 1981, P.L.11, SEC.147.

IC 36-2-3.5-6
Elections; stay upon failure to divide county into districts; court orders
Sec. 6. (a) A court may issue an order, before final hearing, to stay an election if there is sufficient evidence to withstand a motion for summary judgment that the county has not been divided into districts that comply with IC 36-2-2-4 or IC 36-2-3-4. A preliminary hearing on the question may be held upon the court's own motion.
(b) Final judgment on the merits in such a case shall be made within thirty (30) days of the stay of election order. If the redistricting is found not to be in compliance with law, the court shall retain jurisdiction and shall order the proper officials to submit within thirty (30) days a redistricting plan complying with law. If the proper officials fail to comply with the order, the court shall order the Indiana election commission to divide the county into districts in compliance with law.
As added by Acts 1981, P.L.11, SEC.147. Amended by P.L.2-1996, SEC.288.



CHAPTER 4. LEGISLATIVE PROCEDURES

IC 36-2-4-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-2
Adoption of ordinance, order, resolution, or motion
Sec. 2. A county executive or county fiscal body adopting an ordinance, order, resolution, or motion for the government of the county or the transaction of county business must comply with this chapter.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.148.

IC 36-2-4-3
Quorum
Sec. 3. (a) A majority of all the elected members constitutes a quorum, except as provided by subsection (b).
(b) A county fiscal body may, by a two-thirds (2/3) vote, adopt a rule specifying that a certain number of members greater than a majority constitutes a quorum.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.149; Acts 1981, P.L.17, SEC.14.

IC 36-2-4-4
Majority vote; two-thirds vote
Sec. 4. (a) A requirement that an ordinance, resolution, or other action be passed by a majority vote means at least a majority vote of all the elected members.
(b) A requirement that an ordinance, resolution, or other action be passed by a two-thirds (2/3) vote means at least a two-thirds (2/3) vote of all the elected members.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-5
Majority vote required to pass ordinance
Sec. 5. A majority vote is required to pass an ordinance, unless a greater vote is required by statute.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-6
Disagreements on question; continuance
Sec. 6. If only two (2) members of a county executive are present at a meeting of the executive, and they disagree on a question that is before the executive, the question shall be continued until the next meeting. As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-7
Consent to pass ordinance; inapplicability to additional appropriations and zoning ordinances
Sec. 7. (a) This section does not apply to:
(1) an ordinance of a county fiscal body for additional appropriations; or
(2) a zoning ordinance or amendment to a zoning ordinance that is adopted under IC 36-7.
(b) Unanimous consent of the members present is required to pass an ordinance on the same day or at the same meeting at which it is introduced.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.335-1985, SEC.31.

IC 36-2-4-8
Adoption and effective date of ordinance, order, or resolution; requirements
Sec. 8. (a) An ordinance, order, or resolution is considered adopted when it is signed by the presiding officer. If required, an adopted ordinance, order, or resolution must be promulgated or published according to statute before it takes effect.
(b) An ordinance prescribing a penalty or forfeiture for a violation must, before it takes effect, be published once each week for two (2) consecutive weeks, according to IC 5-3-1. However, if such an ordinance is adopted by the legislative body of a county subject to IC 36-2-3.5 and there is an urgent necessity requiring its immediate effectiveness, it need not be published if:
(1) the county executive proclaims the urgent necessity; and
(2) copies of the ordinance are posted in three (3) public places in each of the districts of the county before it takes effect.
(c) In addition to the other requirements of this section, an ordinance or resolution passed by the legislative body of a county subject to IC 36-2-3.5 is considered adopted only if it is:
(1) approved by signature of a majority of the county executive;
(2) neither approved nor vetoed by a majority of the executive, within ten (10) days after passage by the legislative body; or
(3) passed over the veto of the executive by a two-thirds (2/3) vote of the legislative body, within sixty (60) days after presentation of the ordinance or resolution to the executive.
(d) After an ordinance or resolution passed by the legislative body of a county subject to IC 36-2-3.5 has been signed by the presiding officer, the county auditor shall present it to the county executive, and record the time of the presentation. Within ten (10) days after an ordinance or resolution is presented to it, the executive shall:
(1) approve the ordinance or resolution, by signature of a majority of the executive, and send the legislative body a message announcing its approval; or
(2) veto the ordinance or resolution, by returning it to the

legislative body with a message announcing its veto and stating its reasons for the veto.
(e) This section does not apply to a zoning ordinance or amendment to a zoning ordinance, or a resolution approving a comprehensive plan, that is adopted under IC 36-7.
(f) An ordinance increasing a building permit fee on new development must:
(1) be published:
(A) one (1) time in accordance with IC 5-3-1; and
(B) not later than thirty (30) days after the ordinance is adopted by the legislative body in accordance with IC 5-3-1; and
(2) delay the implementation of the fee increase for ninety (90) days after the date the ordinance is published under subdivision (1).
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.11, SEC.150; P.L.192-1984, SEC.1; P.L.335-1985, SEC.32; P.L.100-2003, SEC.1.

IC 36-2-4-9
Recording of ordinance; effect
Sec. 9. Within a reasonable time after an ordinance is adopted, the county auditor shall record it in a book kept for that purpose. The record must include the signature of the presiding officer and the attestation of the auditor. The record, or a certified copy of the record, is presumptive evidence that the ordinance was adopted and took effect.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-10
Meetings; rules
Sec. 10. A county executive or county fiscal body may adopt rules for the transaction of business at its meetings.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-4-11
Seal
Sec. 11. A county executive shall use a common seal.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 5. BUDGET PROCEDURES

IC 36-2-5-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 6. FISCAL ADMINISTRATION

IC 36-2-6-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 7. MILEAGE AND FEES OF COUNTY OFFICERS

IC 36-2-7-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 7.5. RECORDING DOCUMENTS CONTAINING SOCIAL SECURITY NUMBERS



CHAPTER 8. ADMINISTRATION OF COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-2-8-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-2
Salary and wage periods; manner of payment
Sec. 2. (a) The county auditor and county treasurer may pay salaries and wages to county officers and employees monthly, twice each month, every two (2) weeks, or weekly.
(b) The manner of payment of salaries and wages under this section must be authorized by the legislative body of a county having a consolidated city or by the executive of any other county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1985, SEC.5.

IC 36-2-8-3
Report of fees collected and payment into county treasury
Sec. 3. A county officer and his deputies and other employees are entitled to payment only after the officer has reported all fees collected by his office and paid them into the county treasury.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-4
Services rendered
Sec. 4. A county officer or a deputy or employee of a county officer is entitled to payment for services only after he has rendered those services.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-5
Itemized, verified, and allowed claims
Sec. 5. Compensation of deputies and employees of county officers shall be paid by warrants that are payable to the respective deputies and employees and issued after:
(1) filing of itemized and verified claims, as prescribed by IC 36-2-6; and
(2) allowance of the claims by the county executive.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-8-6
Division of compensation prohibited; offense
Sec. 6. A:
(1) deputy or employee of a county officer who knowingly divides his compensation with the officer or another person in consideration of employment; or         (2) county officer or other person who knowingly accepts such a division of compensation;
commits a Class B misdemeanor.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 9. COUNTY AUDITOR

IC 36-2-9-1
Application of chapter
Sec. 1. This chapter applies to all counties except a county having a consolidated city.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.227-2005, SEC.13.

IC 36-2-9-2
Residence; term of office
Sec. 2. (a) The county auditor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The auditor forfeits office if the auditor ceases to be a resident of the county.
(b) The term of office of the county auditor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
(c) The county auditor is the fiscal officer of the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.544.

IC 36-2-9-3
Location of office; business hours and days
Sec. 3. The auditor shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the auditor's office on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-5
Replacement of worn maps and plats
Sec. 5. The auditor shall replace worn maps and plats as required in IC 36-2-17-5(c).
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-6
Standard forms for use in transaction of business
Sec. 6. The auditor shall furnish standard forms for use in the transaction of business under this article and for use in the

performance of services for which he receives a specific fee.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-7
Duties of clerk at county executive meetings
Sec. 7. (a) The auditor shall perform the duties of clerk of the county executive under IC 36-2-2-11.
(b) If the auditor cannot perform the duties of clerk during a meeting of the county executive, and the auditor does not have a deputy or the auditor's deputy cannot attend the meeting, the executive may deputize a person to perform those duties during the meeting.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.227-2005, SEC.14.

IC 36-2-9-8
Duties of clerk of fiscal body
Sec. 8. The auditor shall perform the duties of clerk of the county fiscal body under IC 36-2-3-6(b).
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.227-2005, SEC.15.

IC 36-2-9-9
Administration of oath; acknowledgments of deeds and mortgages securing trust funds
Sec. 9. (a) The auditor may administer the following:
(1) Oaths necessary in the performance of the auditor's duties.
(2) The oath of office to an officer who receives the officer's certificate of appointment or election from the auditor.
(3) Oaths relating to the duty of an officer who receives the officer's certificate of appointment or election from the auditor.
(4) The oath of office to a member of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
(b) The auditor may take acknowledgments of deeds and mortgages executed for the security of trust funds the auditor is required to lend.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.33-1992, SEC.21; P.L.1-1996, SEC.85.

IC 36-2-9-10
Suits against principals or sureties on obligations
Sec. 10. The auditor, in the name of the state and on behalf of a county fund, may sue principals or sureties on any obligation, whether the obligation is in the name of the state or another person.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-11
Treasurer's report; filing
Sec. 11. The auditor shall file the original of the county treasurer's

monthly report under IC 36-2-10-16 with the records of the county board of finance, present one (1) copy to the county executive at its next regular meeting, and immediately transmit one (1) copy to the state board of accounts.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-12
Money paid into treasury; account; receipts
Sec. 12. The auditor shall keep an accurate account current with the county treasurer. Whenever a receipt given by the treasurer for money paid into the county treasury is deposited with the auditor, the auditor shall:
(1) file the treasurer's receipt;
(2) charge the treasurer with the amount of the treasurer's receipt; and
(3) issue his own receipt to the person presenting the treasurer's receipt.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-13
Appropriations by county fiscal body; accounting; warrants; violation, offense
Sec. 13. (a) The auditor shall keep a separate account for each item of appropriation made by the county fiscal body, and in each warrant he draws on the county treasury he shall specifically indicate which item of appropriation the warrant is drawn against.
(b) The auditor may not permit an item of appropriation to be overdrawn or to be drawn on for a purpose other than the specific purpose for which it was made.
(c) An auditor who knowingly violates this section commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-14
Drawing of warrants; necessity of appropriation; violation; offense
Sec. 14. (a) This section does not apply to funds received from the state or the federal government for township assistance, unemployment relief, or old age pensions or other funds that are available under the federal Social Security Act or a federal statute providing for civil and public works projects.
(b) Except for monies that by statute are due and payable from a county treasury to the state or to a township or municipality of the county, money may be paid from a county treasury only upon a warrant drawn by the auditor.
(c) A warrant may be drawn on a county treasury only if the county fiscal body has made an appropriation for the money for the calendar year in which the warrant is drawn and that appropriation has not been exhausted.
(d) Notwithstanding subsection (c), appropriations by a county fiscal body are not necessary to authorize the drawing of a warrant

on and payment from a county treasury for:
(1) money that belongs to the state and is required by statute to be paid into the state treasury;
(2) money that belongs to a school fund, whether principal or interest;
(3) money that belongs to a township or municipality of the county and is required by statute to be paid to the township or municipality;
(4) money that:
(A) is due a person;
(B) has been paid into the county treasury under an assessment on persons or property of the county in territory less than that of the whole county; and
(C) has been paid for construction, maintenance, or purchase of a public improvement;
(5) money that is due a person and has been paid into the county treasury to redeem property from a tax sale or other forced sale;
(6) money that is due a person and has been paid to the county under law as a tender or payment to the person;
(7) taxes erroneously paid;
(8) money paid to a cemetery board under IC 23-14-65-22;
(9) money distributed under IC 23-14-70-3; or
(10) payments under a statute that expressly provides for payments from the county treasury without appropriations by the county fiscal body.
(e) An auditor who knowingly violates this section commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.52-1997, SEC.57; P.L.73-2005, SEC.172.

IC 36-2-9-15
Settlement of accounts and demands
Sec. 15. (a) The auditor shall examine and settle all accounts and demands that are chargeable against the county and are not otherwise provided for by statute.
(b) The auditor shall issue warrants on the county treasury for:
(1) sums of money settled and allowed by the auditor;
(2) sums of money settled and allowed by another official; or
(3) settlements and allowances fixed by statute;
and shall make them payable to the person entitled to payment. The warrants shall be numbered progressively, and the auditor shall record the number, date, amount, payee, and purpose of issue of each warrant at the time it is issued.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-16
Claim; judgment or order issued by a court; warrant
Sec. 16. Whenever:
(1) a judgment or order is issued by a court in a case in which the county was a party and was served with process for the

payment of a claim;
(2) a certified copy of the judgment or order is filed with the auditor; and
(3) the claim is allowed by the county executive;
the auditor shall issue his warrant for the claim.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-17
Calls for redemption of outstanding warrants at semiannual settlement; interest; violation
Sec. 17. (a) At the semiannual settlement under IC 6-1.1-27, the auditor shall issue calls for the redemption of outstanding county warrants if there is any money available in the county treasury for redemption of those warrants.
(b) A warrant included in a call under this section ceases to bear interest upon the date of the call. The county treasurer shall redeem warrants included in the call when they are presented to him.
(c) An auditor who violates this section is liable for the interest on all money used for redemption.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-9-18
Endorsement on deed; tax identification number
Sec. 18. (a) Before the auditor makes the endorsement required by IC 36-2-11-14, the auditor may require that a tax identification number identifying the affected real property be placed on an instrument that conveys, creates, encumbers, assigns, or otherwise disposes of an interest in or a lien on real property. The tax identification number may be established by the auditor with the approval of the state board of accounts. If the tax identification number is affixed to the instrument or if a tax identification number is not required, the auditor shall make the proper endorsement on demand.
(b) On request, a county auditor shall provide assistance in obtaining the proper tax identification number for instruments subject to this section.
(c) The tax administration number established by this section is for use in administering statutes concerning taxation of real property and is not competent evidence of the location or size of the real property affected by the instrument.
(d) The legislative body of a county may adopt an ordinance authorizing the auditor to collect a fee in an amount that does not exceed five dollars ($5) for each:
(1) deed; or
(2) legal description of each parcel contained in the deed;
for which the auditor makes a real property endorsement. This fee is in addition to any other fee provided by law. The auditor shall place revenue received under this subsection in a dedicated fund for use in maintaining plat books.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.274-1989,

SEC.2; P.L.37-1992, SEC.8; P.L.65-2001, SEC.1; P.L.207-2003, SEC.1.

IC 36-2-9-19
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement by county treasurer
Sec. 19. If a county auditor is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the county auditor in an amount equal to the penalties and interest. However, the county treasurer may not reimburse the county auditor if the county auditor willfully or intentionally failed or refused to file a return or make a required deposit on the date the return or deposit was due.
As added by P.L.56-1997, SEC.3.

IC 36-2-9-20
County auditor maintenance of electronic data file on tax duplicate information; form of file; data transmission
Sec. 20. The county auditor shall:
(1) maintain an electronic data file of the information contained on the tax duplicate for all:
(A) parcels; and
(B) personal property returns;
for each township in the county as of each assessment date;
(2) maintain the electronic data file in a form that formats the information in the file with the standard data, field, and record coding required and approved by:
(A) the legislative services agency; and
(B) the department of local government finance;
(3) transmit the data in the file with respect to the assessment date of each year before March 1 of the next year to:
(A) the legislative services agency in an electronic format under IC 5-14-6; and
(B) the department of local government finance;
in a manner that meets the data export and transmission requirements in a standard format, as prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency; and
(4) resubmit the data in the form and manner required under this subsection, upon request of the legislative services agency or the department of local government finance, if data previously submitted under this subsection does not comply with the requirements of this subsection, as determined by the legislative services agency or the department of local government finance.
An electronic data file maintained for a particular assessment date may not be overwritten with data for a subsequent assessment date until a copy of an electronic data file that preserves the data for the particular assessment date is archived in the manner prescribed by the office of technology established by IC 4-13.1-2-1 and approved by the legislative services agency. As added by P.L.178-2002, SEC.115. Amended by P.L.245-2003, SEC.34; P.L.28-2004, SEC.179; P.L.177-2005, SEC.46.

IC 36-2-9-21
Establishment of fund for disposal fees; use of money; administration of fund
Sec. 21. (a) If a disposal fee is charged under IC 13-20-21-6(c), the county treasurer shall:
(1) establish a dedicated fund for the purposes described in subsection (b); and
(2) deposit in the fund all revenue remitted to the county treasurer under IC 13-20-21-14(b).
(b) Money in the fund established under subsection (a) may be used only to pay the costs of constructing, improving, or maintaining infrastructure that supports or is otherwise related to the landfill at which the disposal fees are charged.
(c) The county treasurer shall, in accordance with IC 5-13-9, invest any money accumulated in the fund established under subsection (a). Any interest received from investment of the money shall be paid into the fund.
As added by P.L.131-2006, SEC.12.



CHAPTER 9.5. COUNTY AUDITOR OF MARION COUNTY

IC 36-2-9.5-1
Applicability
Sec. 1. This chapter applies to a county having a consolidated city.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-2
Residence; term of office
Sec. 2. (a) The county auditor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The auditor forfeits office if the auditor ceases to be a resident of the county.
(b) The term of office of the county auditor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-3
Office location; business hours and days
Sec. 3. The county auditor shall keep an office in a building provided at the county seat by the county executive. The auditor shall keep the office open for business during regular business hours on every day of the year except:
(1) Sundays;
(2) legal holidays; and
(3) days specified by the county executive according to the custom and practice of the county.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the county auditor's office on a day when the auditor's office is closed under section 3 of this chapter may be taken on the next day the office is open.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-5
Standard forms for use in transaction of business
Sec. 5. The county auditor shall furnish standard forms for use in the transaction of business under this article and for use in the performance of services for which the auditor receives a specific fee.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-6
Administration of oaths
Sec. 6. The county auditor may administer the following:
(1) An oath necessary in the performance of the auditor's duties.         (2) The oath of office to an officer who receives the officer's certificate of appointment or election from the auditor.
(3) An oath relating to the duty of an officer who receives the officer's certificate of appointment or election from the auditor.
(4) The oath of office to a member of the board of directors of a solid waste management district established under IC 13-21 or IC 13-9.5 (before its repeal).
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-7
Appropriation by county legislative body; accounting; warrants; offense
Sec. 7. (a) The county auditor shall:
(1) keep a separate account for each item of appropriation made by the legislative body of the consolidated city; and
(2) in each warrant the county auditor draws on the county or city treasury, specifically indicate the item of appropriation the warrant is drawn against.
(b) The county auditor may not permit an item of appropriation to be:
(1) overdrawn; or
(2) drawn on for a purpose other than the specific purpose for which the appropriation was made.
(c) A county auditor who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-8
Money paid into treasury; account; receipt
Sec. 8. The county auditor shall keep an accurate account current with the county treasurer. When a receipt given by the treasurer for money paid into the county or city treasury is deposited with the county auditor, the county auditor shall:
(1) file the treasurer's receipt;
(2) charge the treasurer with the amount of the treasurer's receipt; and
(3) issue the county auditor's receipt to the person presenting the treasurer's receipt.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-9
Drawing of warrants; necessity of appropriations; violation; offense
Sec. 9. (a) This section does not apply to:
(1) funds received from the state or the federal government for:
(A) township assistance;
(B) unemployment relief; or
(C) old age pensions; or
(2) other funds available under:
(A) the federal Social Security Act; or             (B) another federal statute providing for civil and public works projects.
(b) Except for money that by statute is due and payable from the county or city treasury to:
(1) the state; or
(2) a township or municipality in the county;
money may be paid from the county or city treasury only upon a warrant drawn by the county auditor.
(c) A warrant may be drawn on the county or city treasury only if:
(1) the legislative body of the consolidated city made an appropriation of the money for the calendar year in which the warrant is drawn; and
(2) the appropriation is not exhausted.
(d) Notwithstanding subsection (c), an appropriation by the legislative body is not necessary to authorize the drawing of a warrant on and payment from the county or city treasury for:
(1) money that:
(A) belongs to the state; and
(B) is required by statute to be paid into the state treasury;
(2) money that belongs to a school fund, whether principal or interest;
(3) money that:
(A) belongs to a township or municipality in the county; and
(B) is required by statute to be paid to the township or municipality;
(4) money that:
(A) is due a person;
(B) is paid into the county or city treasury under an assessment on persons or property of the county in territory less than that of the whole county; and
(C) is paid for construction, maintenance, or purchase of a public improvement;
(5) money that is due a person and is paid into the county treasury to redeem property from a tax sale or other forced sale;
(6) money that is due a person and is paid to the county or city under law as a tender or payment to the person;
(7) taxes erroneously paid;
(8) money paid to a cemetery board under IC 23-14-65-22;
(9) money distributed under IC 23-14-70-3; or
(10) payments under a statute that expressly provides for payments from the county or city treasury without appropriation by the legislative body.
(e) A county auditor who knowingly violates this section commits a Class A misdemeanor.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-10
Settlement of accounts and demands
Sec. 10. (a) The county auditor shall examine and settle all accounts and demands that are:         (1) chargeable against the county or city; and
(2) not otherwise provided for by statute.
(b) The county auditor shall issue warrants on the county or city treasury for:
(1) sums of money settled and allowed by the county auditor;
(2) sums of money settled and allowed by another official; or
(3) settlements and allowances fixed by statute;
and shall make the warrants payable to the person entitled to payment. The warrants shall be numbered progressively, and the controller shall record the number, date, amount, payee, and purpose of issue of each warrant at the time of issuance.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-11
Claim; judgment or order issued by court; warrant
Sec. 11. Whenever:
(1) a judgment or an order is issued by a court in a case in which the county was a party and was served with process for the payment of a claim;
(2) a certified copy of the judgment or order is filed with the auditor; and
(3) the claim is allowed by the county executive;
the auditor shall issue his warrant for the claim.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-12
Calls for redemption of outstanding warrants at semiannual settlement; interest; violation
Sec. 12. (a) At the semiannual settlement under IC 6-1.1-27, the auditor shall issue calls for the redemption of outstanding county warrants if there is any money available in the county treasury for redemption of those warrants.
(b) A warrant included in a call under this section ceases to bear interest upon the date of the call. The county treasurer shall redeem warrants included in the call when they are presented to the county treasurer.
(c) An auditor who violates this section is liable for the interest on all money used for redemption.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-13
Responsibility for warrants, accounting, payroll, revenue and tax distribution, and property records
Sec. 13. (a) The county auditor is responsible for the issuance of warrants for payments from county and city funds.
(b) The county auditor is responsible for:
(1) accounting;
(2) payroll, accounts payable, and accounts receivable;
(3) revenue and tax distributions; and
(4) maintenance of property records; for all city and county departments, offices, and agencies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-14
Powers and duties under property tax laws; exceptions
Sec. 14. The county auditor has all the powers and duties assigned to county auditors under IC 6-1.1, except for the powers and duties related to the fixing and reviewing of budgets, tax rates, and tax levies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-15
Fixing and reviewing budgets, tax rates, and tax levies
Sec. 15. The county auditor does not have powers and duties concerning the fixing and reviewing of budgets, tax rates, and tax levies.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-16
Additional powers and duties
Sec. 16. The county auditor has the powers and duties set forth in IC 36-2-9-18 and IC 36-2-9-20.
As added by P.L.227-2005, SEC.16.

IC 36-2-9.5-17
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement
Sec. 17. If a county auditor is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the county auditor in an amount equal to the penalties and interest. However, the county treasurer may not reimburse the county auditor if the county auditor willfully or intentionally failed or refused to file a return or make a required deposit on the date the return or deposit was due.
As added by P.L.227-2005, SEC.16.



CHAPTER 10. COUNTY TREASURER

IC 36-2-10-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-2
Residence; term of office
Sec. 2. (a) The county treasurer must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The treasurer forfeits office if the treasurer ceases to be a resident of the county.
(b) The term of office of the county treasurer under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.545.

IC 36-2-10-3
Removal
Sec. 3. The county executive may remove the treasurer from office if he is delinquent and has been sued on his official bond.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-4
Location of office; business hours and days
Sec. 4. The treasurer shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-5
Legal action on days office is closed
Sec. 5. A legal action required to be taken in the treasurer's office on a day when his office is closed under section 4 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-6
Administration of oaths
Sec. 6. The treasurer may administer all oaths necessary in the discharge of the duties of his office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-7 Inspection of records and office
Sec. 7. The records and office of the treasurer may be inspected by the county executive at any time.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-8
Delivery of all public money on expiration of term
Sec. 8. At the expiration of his term, the treasurer shall deliver to his successor all public money in his possession.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-9
Receipt and disbursement of money
Sec. 9. The treasurer shall receive money to which the county is entitled and shall disburse it on warrants issued and attested by the county auditor.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-10
Issuance of receipts
Sec. 10. The treasurer shall issue a receipt to each person from whom he receives money.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-11
Payment of warrants; want of funds; legal interest; redemption notice
Sec. 11. (a) If there is sufficient money in the county treasury for the payment of warrants of the county auditor, the treasurer shall pay each warrant of the auditor when it is presented.
(b) If there is no money to pay a county warrant when presented, the treasurer shall write "not paid for want of funds" and the date of presentment on the face of the warrant, over his signature. The warrant then bears legal interest beginning on the date of presentment and continuing until:
(1) the treasurer gives notice, by publication under IC 5-3-1, that there is money to redeem outstanding orders; or
(2) the warrant is included in a call under IC 36-2-9-17.
(c) When money for the redemption of outstanding county warrants becomes available, the treasurer shall give the notice prescribed by subsection (b).
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-12
Redemption of warrant; notation of interest
Sec. 12. Whenever the treasurer redeems a warrant on which interest is due, he shall note on the warrant the amount of interest he pays on it and shall enter that amount, distinct from the principal, on his account.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-10-13
Redemption of warrant; order of presentation; warrants in payment of county taxes
Sec. 13. (a) The treasurer shall redeem county warrants in the order in which they are presented.
(b) The treasurer may receive county warrants in payment of county taxes without regard to their order of presentment or number, but he may not pay any balance left owing on the warrants after payment of the taxes if there are outstanding unpaid warrants.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-14
Deposit of redeemed warrants; receipt
Sec. 14. On the first Monday in March, June, September, and December, the treasurer shall deposit all the county warrants he has redeemed with the county auditor, who shall give the treasurer a receipt for them.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-15
Separate accounts of receipts and expenditures; general account; tax receipts
Sec. 15. (a) The treasurer shall maintain:
(1) separate accounts of receipts for and expenditures from each specific county fund or appropriation; and
(2) a general account of all county receipts and expenditures.
(b) The treasurer may not enter in his accounts money received for taxes charged on the duplicate of the current year until after his settlement for that money under IC 6-1.1-27.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-16
Monthly financial report
Sec. 16. (a) Before the sixteenth day of each month, the treasurer shall prepare a report showing, as of the close of business on the last day of the preceding month, the following items:
(1) The total amount of taxes collected and not included in the last semiannual settlement of taxes, and the amount of taxes omitted from any preceding semiannual settlements, except for taxes advanced to the state or a municipal corporation in the county and for which an advance settlement has been made.
(2) The total amount of taxes collected under IC 6-5-10, IC 6-5-11, and IC 6-5-12 and distributions under IC 6-5.5 that are not included in the last semiannual settlement of taxes, and the amount of those taxes omitted from any preceding semiannual settlements.
(3) The totals of money received from all other sources and not receipted into the ledger fund accounts of the county at the end of the month.
(4) The total of the balances in all ledger fund accounts.         (5) The total amount of cash in each depository at the close of business on the last day of the month.
(6) The total of county warrants issued against each depository that are outstanding and unpaid at the end of the month.
(7) The record balance of money in each depository at the end of the month.
(8) The cash in the office at the close of the last day of the month.
(9) Other items for which the treasurer is entitled to credit.
The treasurer shall prepare the report in quadruplicate and verify each copy. The treasurer shall retain one (1) copy as a public record and file three (3) copies with the county auditor. The state board of accounts shall prescribe forms for the report in the detail it considers necessary under this section and IC 5-13-6-1.
(b) The treasurer shall make the monthly report required by IC 36-2-6-14.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.88-1983, SEC.13; P.L.19-1987, SEC.47; P.L.347-1989(ss), SEC.23; P.L.10-1997, SEC.29.

IC 36-2-10-17
Annual settlement with county executive
Sec. 17. The treasurer shall make an annual settlement with the county executive under IC 36-2-2-18.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-18
Semiannual settlement with county auditor
Sec. 18. The treasurer shall make a semiannual settlement with the county auditor under IC 6-1.1-27.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-19
"Financial institution" defined; duties and responsibilities as tax collecting agents
Sec. 19. (a) As used in this section, "financial institution" means any of the following:
(1) A bank, trust company, or mutual savings bank incorporated under Indiana law.
(2) A national banking association with its principal office in Indiana.
(3) A savings association operating under Indiana law.
(4) A federally chartered savings association with its principal office or a branch in Indiana.
(5) A federally chartered savings bank with its principal office or a branch in Indiana.
(6) A credit union chartered under Indiana law or United States law having its principal office in Indiana.
(b) The treasurer may designate one (1) or more financial institutions in the county as the treasurer's agent for collecting

payments of taxes that are not delinquent.
(c) A designated financial institution may issue an official receipt of the treasurer for taxes the financial institution collects.
(d) A designated financial institution shall make a daily settlement with the treasurer for all taxes the financial institution collects.
(e) A designated financial institution is responsible for all taxes the financial institution collects.
(f) This section does not affect IC 5-13.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.19-1987, SEC.48; P.L.140-1992, SEC.1; P.L.79-1998, SEC.106.

IC 36-2-10-20
Burglary of treasury; reimbursement by appropriation
Sec. 20. Whenever the county treasury is burglarized the county fiscal body may appropriate from the county general fund an amount sufficient to reimburse the treasurer for any loss sustained if:
(1) the treasurer establishes that before the burglary he made detailed deposits of county funds as required by statute;
(2) the county executive has not procured safe or burglary insurance to protect county funds; and
(3) the proper law enforcement agency, after investigation, has filed with the county executive a statement concluding that the burglary did not result from the negligence or participation of the treasurer.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-10-21
Money found on dead bodies
Sec. 21. (a) Within one (1) year after the county treasurer receives money from the county coroner under IC 36-2-14-11, the treasurer shall deliver it to any person legally entitled to receive it, but the treasurer may retain as much as is needed to pay the expenses of the coroner's investigation and the funeral of the deceased. The treasurer shall report amounts retained and paid by the county treasurer under this subsection to the county executive for its approval.
(b) If money held by the treasurer under subsection (a) is not claimed within one (1) year after the county treasurer receives it, the county treasurer shall credit the sum of money to the county general fund.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.56-1996, SEC.14.

IC 36-2-10-22
Civil action to collect money
Sec. 22. If the county coroner finds money and does not deliver it to the treasurer, as required by IC 36-2-14-11, the treasurer shall, in the county treasurer's own name, bring a civil action against the coroner to collect it.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.56-1996, SEC.15.
IC 36-2-10-23
Payments to treasurer; financial instruments; charges or fees; bureau of motor vehicles
Sec. 23. (a) Notwithstanding any other law, payments to the treasurer for any purpose, including property tax payments, may be made by any of the following financial instruments that the treasurer authorizes for use:
(1) Cash.
(2) Check.
(3) Bank draft.
(4) Money order.
(5) Bank card or credit card.
(6) Electronic funds transfer.
(7) Any other financial instrument authorized by the treasurer.
(b) If there is a charge to the treasurer for the use of a financial instrument other than a bank card or credit card, the treasurer shall collect a sum equal to the amount of the charge from the person who uses the financial instrument.
(c) A treasurer may contract with a bank card or credit card vendor for acceptance of bank or credit cards. However, if there is a vendor transaction charge or discount fee, whether billed to the treasurer or charged directly to the treasurer's account, the treasurer shall collect from the person using the card an official fee that may not exceed the highest transaction charge or discount fee charged to the treasurer by bank or credit card vendors during the most recent collection period. This fee may be collected regardless of retail merchant agreements between the bank and credit card vendors that may prohibit such a fee. The fee is a permitted additional charge under IC 24-4.5-3-202.
(d) Notwithstanding subsection (a), the authorization of the treasurer is not required for the bureau of motor vehicles or the bureau of motor vehicles commission to use electronic funds transfer or other financial instruments to transfer funds to the county treasurer.
As added by P.L.45-1990, SEC.7. Amended by P.L.44-1992, SEC.7.

IC 36-2-10-24
Personal liability
Sec. 24. A county treasurer is not personally liable for any act or omission occurring in connection with the performance of the county treasurer's official duties, unless the act or omission constitutes gross negligence or an intentional disregard of the responsibilities of the office of county treasurer.
As added by P.L.98-2000, SEC.20.



CHAPTER 11. COUNTY RECORDER

IC 36-2-11-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 12. COUNTY SURVEYOR

IC 36-2-12-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-2
Residence; term of office
Sec. 2. (a) The county surveyor must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The surveyor forfeits office if the surveyor ceases to be a resident of the county.
(b) The term of office of the county surveyor under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.547.

IC 36-2-12-3
Location of office; business hours; supplies and equipment
Sec. 3. (a) The surveyor shall keep his office in a building provided at the county seat by the county executive. He shall keep his office open for business during regular business hours on every day of the year except Sundays and legal holidays. However, he may close his office on days specified by the county executive according to the custom and practice of the county.
(b) The county executive shall provide the surveyor with all necessary supplies and equipment, including:
(1) ordinary office supplies, equipment, and accessories of the type furnished to other county offices; and
(2) surveying instruments and materials necessary for the discharge of his duties.
Supplies and equipment furnished under this subsection are property of the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-4
Legal action on days office is closed
Sec. 4. A legal action required to be taken in the surveyor's office on a day when his office is closed under section 3 of this chapter may be taken on the next day his office is open.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-5
Official seal
Sec. 5. The surveyor may procure and use an official seal.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-12-6
Administration of oaths; appointment to offices of commissioner for partition or viewer; acknowledgments of mortgages and deeds
Sec. 6. (a) The surveyor may:
(1) administer oaths necessary in the discharge of the surveyor's duties; and
(2) administer and certify any oath required to be taken by:
(A) a commissioner for the partition of real property; or
(B) a commissioner to view, mark, locate, or relocate a public highway.
(b) If the surveyor is appointed to one (1) of the offices covered by subsection (a)(2), the surveyor is not required to take an oath under that provision. The surveyor's duties as a commissioner comprise part of the surveyor's official duties, and the surveyor's signature on any proceedings required of a commissioner is sufficient.
(c) The surveyor may take, and certify with the surveyor's seal and signature, acknowledgments of mortgages and deeds for the conveyance of real property.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1989, SEC.227.

IC 36-2-12-7
Expiration of surveyor's term
Sec. 7. (a) At the expiration of his term of office, the surveyor shall turn over to his successor all engineering and survey work in which he is engaged.
(b) At the expiration of the surveyor's term of office, his duties as surveyor, including his duties as county engineer or as the engineer on public improvement work of any kind, cease, and those duties shall be performed by his successor, unless by mutual agreement the surveyor whose term is expiring is permitted to continue performing his duties on public improvements.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-8
Supervision of surveying and civil engineering work; appointment of civil engineer
Sec. 8. (a) If he is a competent civil engineer, the surveyor shall plan and supervise all surveying and civil engineering work of the county under the direction of the county executive.
(b) If the surveyor is not a competent civil engineer, the county executive shall appoint a competent civil engineer for each surveying or civil engineering project that the executive orders or receives a petition for. If the executive refuses to appoint such an engineer for a project, the surveyor is entitled to a hearing in the circuit or superior court of the county to determine his competence to perform the project. The order of the court under this section is final and conclusive.
As added by Acts 1980, P.L.212, SEC.1.
IC 36-2-12-9
Survey to constitute prima facie evidence
Sec. 9. A survey by the surveyor constitutes prima facie evidence in favor of the corners and lines it establishes.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-10
Maintenance of legal survey record book; procedure for establishing location of line; effect of location and establishment of lines; appeal
Sec. 10. (a) The surveyor shall maintain a legal survey record book, which must contain a record of all the legal surveys made in the county showing outline maps of each section, grant, tract, subdivision, or group of sections, grants, tracts, and subdivisions in sufficient detail so that the approximate location of each legal survey can be shown. Legal surveys shall be indexed by location.
(b) A landowner desiring to establish the location of the line between the landowner's land and that of an adjoining landowner by means of a legal survey may do so as follows:
(1) The landowner shall procure a land surveyor registered under IC 25-21.5 to locate the line in question and shall compensate that surveyor.
(2) The land surveyor shall notify the owners of adjoining lands that the land surveyor is going to make the survey. The notice must be given by registered or certified mail at least twenty (20) days before the survey is started.
(3) If all the owners of the adjoining lands consent in writing, the notice is not necessary.
(4) The lines and corners shall be properly marked, monumented by durable material with letters and figures establishing such lines and corners, referenced, and tied to corners shown in the corner record book in the office of the county surveyor or to corners shown on a plat recorded in the plat books in the office of the county recorder.
(5) The land surveyor shall present to the county surveyor for entry in the legal survey record book a plat of the legal survey and proof of notice to or waiver of notice by the adjoining landowners. The land surveyor shall give notice to adjoining landowners by registered or certified mail within ten (10) days after filing of the survey.
(c) The lines located and established under subsection (b) are binding on all landowners affected and their heirs and assigns, unless an appeal is taken under section 14 of this chapter. The right to appeal commences when the plat of the legal survey is recorded by the county surveyor in the legal survey record book.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.23-1991, SEC.34.

IC 36-2-12-11
Administration of section; maintenance of corner record book;

contents of record; procedure for establishment and perpetuation of corners
Sec. 11. (a) The surveyor shall administer this section if the surveyor is registered as a land surveyor under IC 25-21.5. If the surveyor is not registered, the surveyor shall, with the approval of the county executive, appoint a person who is registered as a land surveyor and is a resident voter of the county to administer this section. If a resident, registered land surveyor is not available, a land surveyor who resides in another county may be employed.
(b) The surveyor shall keep and maintain a corner record book, that must contain:
(1) a record and an index by location of all the original government survey corners;
(2) outline maps of each section, grant, tract, and subdivision or group of sections, grants, tracts, and subdivisions in the county showing the location of each corner on record and stating at the location of each corner on the map where the reference for that corner may be found; and
(3) a reference index for each corner.
A separate card index system may be used in lieu of the index required by subdivision (3).
(c) The record of each corner referenced in the record book must contain:
(1) the location of the corner;
(2) an accurate description of the monument used to mark the corner such as "stone" or "iron pin";
(3) the distance and bearings from the corner to three (3) or more permanent objects or structures;
(4) the date the corner was last checked and the condition of the monument and references;
(5) the name of the surveyor making the check; and
(6) the method of establishing or relocating the corner.
(d) The records of the corners shall be established and perpetuated in the following manner:
(1) Each year the surveyor shall check and reference at least five percent (5%) of all corners shown in the corner record book.
(2) The surveyor may enter in the surveyor's corner record book the findings submitted by a private land surveyor who checks and references corners and is registered under IC 25-21.5.
(e) Any money in the county surveyor's corner perpetuation fund collected under IC 36-2-7-10 or IC 36-2-19 may be appropriated in the manner provided by law for the purposes of this section.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.342-1983, SEC.2; P.L.76-1989, SEC.2; P.L.23-1991, SEC.35.

IC 36-2-12-12
Surveyors not trespassers; actual damages
Sec. 12. While doing work under section 10 or 11 of this chapter, a land surveyor registered under IC 25-21.5, an unregistered county

surveyor, or the employees of a county surveyor are not considered trespassers and are liable only for the actual damages they cause to property.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.342-1983, SEC.3; P.L.23-1991, SEC.36.

IC 36-2-12-13
Corner and harn monuments; temporary removal; change of location; reimbursement for repair or replacement
Sec. 13. (a) A person may, for excavation, mineral extraction, or other purposes related to the person's business, temporarily remove a monument marking a corner. The person must notify in writing the county surveyor at least thirty (30) days before removing the monument. The person must replace the monument within a reasonable time at the person's expense under the supervision of the county surveyor or, if the county surveyor is not registered under IC 25-21.5 or IC 25-31, the registered person who is selected under section 11 of this chapter. The surveyor shall file a copy of the notice in the corner record book.
(b) Only a county surveyor or a designee may change the location of any monument. A person who wishes to have the location of a monument changed must make a request to the surveyor in writing and furnish written approval of all landowners whose property is affected by the proposed change. The surveyor may approve, reject, or modify the request and shall file a copy of the notice and the landowners' consents in the corner record book.
(c) When, in the construction or maintenance of a state, county, or municipal road or street, it is necessary to remove or bury a monument marking a corner, the owner of the public right-of-way shall notify the county surveyor in writing at least fifteen (15) days before commencing the work.
(d) A county legislative body may adopt an ordinance:
(1) prohibiting a person from moving, changing, or otherwise altering a monument marking a corner without complying with this section; and
(2) prescribing a monetary penalty for a violation of the ordinance.
Any money collected shall be deposited in the county surveyor's corner perpetuation fund.
(e) A person who damages or removes a monument marking a corner or high accuracy reference network (HARN) point shall reimburse the county for the cost of repairing or replacing the monument.
(f) If a person who damages or removes a monument marking a corner violates an ordinance under subsection (d), the person is liable for:
(1) the amount of reimbursement under subsection (e); and
(2) any monetary penalty prescribed by the county legislative body for violation of the ordinance under subsection (d).
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.343-1983,

SEC.1; P.L.76-1989, SEC.3; P.L.2-1997, SEC.80; P.L.276-2001, SEC.6; P.L.90-2003, SEC.1.

IC 36-2-12-14
Appeal of survey; procedure
Sec. 14. (a) The owner of property surveyed under this chapter may appeal that survey to the circuit court for the county:
(1) within ninety (90) days if he is a resident of the county and was served with notice of the survey; or
(2) within one (1) year if he is not a resident of the county and notice was by publication.
(b) When an appeal is taken under this section, the surveyor shall immediately transmit copies of the relevant field notes and other papers to the court, without requiring an appeal bond.
(c) The court may receive evidence of any other surveys of the same premises. If the court decides against the original survey, it may order a new survey to be made by a competent person other than the person who did the original survey, and it shall:
(1) determine the true boundary lines and corners of the lands included in the survey; and
(2) order the county surveyor to:
(A) locate and perpetuate the boundary lines and corners according to the court's findings by depositing durable markers in the proper places, below the freezing point;
(B) mark the boundary lines and corners; and
(C) enter the boundary lines and corners in his field notes.
(d) A new survey made under this section may be appealed under this section.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-12-15
Compensation
Sec. 15. (a) If the surveyor serves as highway supervisor or county highway engineer and is compensated for that service in an amount greater than the compensation fixed under this title, then that compensation is in lieu of the compensation fixed under this title.
(b) When fixing the compensation of county officers under this title, the county fiscal body shall fix:
(1) compensation for the surveyor as if he is registered under IC 25-21.5 or IC 25-31; and
(2) compensation for the surveyor as if he is not registered under IC 25-21.5 or IC 25-31.
The compensation fixed under subdivision (1) must be one and one-half (1 1/2) times that fixed under subdivision (2). The county fiscal body shall then determine whether or not the surveyor is registered under IC 25-21.5 or IC 25-31 and shall fix his compensation in the proper amount.
(c) In addition to the compensation fixed under subsection (b), if the surveyor describes and certifies the number of miles of active regulated drains in the county to the county executive, he is entitled,

with the approval of the county executive, to:
(1) two dollars ($2) per mile for each mile described and certified, if he is not registered under IC 25-21.5 or IC 25-31; or
(2) four dollars ($4) per mile for each mile described and certified, if he is registered under IC 25-21.5 or IC 25-31.
(d) In addition to the compensation fixed under subsections (b) and (c), the surveyor is entitled to:
(1) two dollars ($2) for each corner reference required under section 11 of this chapter, if he is not registered under IC 25-21.5 or IC 25-31; or
(2) four dollars ($4) for each corner reference required under section 11, if he is registered under IC 25-21.5 or IC 25-31.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.309, SEC.103; P.L.342-1983, SEC.4; P.L.2-1997, SEC.81.

IC 36-2-12-16
Replacement of worn maps and plats
Sec. 16. The surveyor shall replace worn maps and plats as required by IC 36-2-17-5(c).
As added by P.L.276-2001, SEC.7.



CHAPTER 13. COUNTY SHERIFF

IC 36-2-13-1
Application of chapter
Sec. 1. Except for sections 15.3 and 16.3 of this chapter, this chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.1-2002, SEC.156.



CHAPTER 14. COUNTY CORONER

IC 36-2-14-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-2
Residence; term of office
Sec. 2. (a) A county coroner must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The coroner forfeits office if the coroner ceases to be a resident of the county.
(b) The term of office of the county coroner under Article 6, Section 2 of the Constitution of the State of Indiana is four (4) years and continues until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.3-1987, SEC.549.

IC 36-2-14-3
Commission of coroner
Sec. 3. The governor shall commission each county coroner.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-4
Duties as county sheriff
Sec. 4. The coroner shall perform the duties of the county sheriff only in cases in which the sheriff:
(1) is interested or incapacitated from serving; and
(2) has no chief deputy who may perform his duties.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.24.

IC 36-2-14-5
Service of warrant for arrest of county sheriff; custody of jail and prisoners
Sec. 5. A warrant for the arrest of the county sheriff shall be served by the coroner or any other person to whom it may be legally directed. The coroner, who shall commit the sheriff to the county jail, has custody of the jail and its prisoners during the imprisonment of the sheriff.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-6
Investigation of death of person; certificate of death; autopsy
Sec. 6. (a) Whenever the coroner is notified that a person in the county:
(1) has died from violence;
(2) has died by casualty;         (3) has died when apparently in good health;
(4) has died in an apparently suspicious, unusual, or unnatural manner; or
(5) has been found dead;
he shall, before the scene of the death is disturbed, notify a law enforcement agency having jurisdiction in that area. The agency shall assist the coroner in conducting an investigation of how the person died and a medical investigation of the cause of death.
(b) The coroner shall file with the person in charge of interment a coroner's certificate of death within seventy-two (72) hours after being notified of the death. If the cause of death is not established with reasonable certainty within seventy-two (72) hours, the coroner shall file with the person in charge of interment a coroner's certificate of death, with the cause of death designated as "deferred pending further action". As soon as he determines the cause of death, the coroner shall file a supplemental report indicating his exact findings with the local health officer having jurisdiction, who shall make it part of his official records.
(c) If this section applies, the body and the scene of death may not be disturbed until the coroner has photographed them in the manner that most fully discloses how the person died. However, a coroner or law enforcement officer may order a body to be moved before photographs are taken if the position or location of the body unduly interferes with activities carried on where the body is found, but the body may not be moved from the immediate area and must be moved without substantially destroying or altering the evidence present.
(d) When acting under this section, if the coroner considers it necessary to have an autopsy performed, is required to perform an autopsy under subsection (f), or is requested by the prosecuting attorney of the county to perform an autopsy, the coroner shall employ a physician:
(1) certified by the American board of pathology; or
(2) holding an unlimited license to practice medicine in Indiana and acting under the direction of a physician certified by the American board of pathology;
to perform the autopsy. The physician performing the autopsy shall be paid a fee of at least fifty dollars ($50) from the county treasury. A coroner may employ the services of the medical examiner system, provided for in IC 4-23-6-6, when an autopsy is required, as long as this subsection is met.
(e) If:
(1) at the request of:
(A) the decedent's spouse;
(B) a child of the decedent, if the decedent does not have a spouse;
(C) a parent of the decedent, if the decedent does not have a spouse or children;
(D) a brother or sister of the decedent, if the decedent does not have a spouse, children, or parents; or
(E) a grandparent of the decedent, if the decedent does not

have a spouse, children, parents, brothers, or sisters;
(2) in any death, where two (2) or more witnesses who corroborate the circumstances surrounding death are present; and
(3) two (2) physicians who are licensed to practice medicine in the state and who have made separate examinations of the decedent certify the same cause of death in an affidavit within twenty-four (24) hours after death;
an autopsy need not be performed. The affidavits shall be filed with the circuit court clerk.
(f) A county coroner may not certify the cause of death in the case of the sudden and unexpected death of a child who is at least one (1) week old and not more than three (3) years old unless an autopsy is performed at county expense. However, a coroner may certify the cause of death of a child described in this subsection without the performance of an autopsy if subsection (e) applies to the death of the child.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.39, SEC.2; P.L.106-1986, SEC.2; P.L.339-1987, SEC.1; P.L.179-2003, SEC.5.

IC 36-2-14-7
Examination of witnesses; service of physician; payment
Sec. 7. (a) At an investigation under this chapter, the coroner shall examine persons wanting to testify and may examine persons he has summoned by his subpoena. Witnesses shall answer under oath all questions concerning the death under investigation.
(b) If a physician is required to attend an investigation and make a post mortem examination, the coroner shall certify this service to the county executive, which shall order payment for the physician from the county treasury.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-8
Witness fees
Sec. 8. A witness testifying before a county coroner is entitled to the same fees as a witness testifying in the circuit court for the county.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1980, P.L.125, SEC.25.

IC 36-2-14-9
Witness testimony
Sec. 9. The testimony of each witness at a coroner's investigation shall be reduced to writing and signed by him. The coroner shall, by recognizance in a reasonable sum, bind any witness whose testimony relates to the trial of a person concerned in the death to give evidence in court and shall send the written evidence and recognizance of the witness to the court. The coroner shall commit to the county jail a witness who refuses to enter into the recognizance required by this

section.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-10
Coroner's verdict and report; autopsy records; confidentiality
Sec. 10. (a) After viewing the body, hearing the evidence, and making all necessary inquiries, the coroner shall draw up and sign his verdict on the death under consideration. The coroner shall also make a written report giving an accurate description of the deceased person, his name if it can be determined, and the amount of money and other property found with the body. The verdict and the written report are subject to inspection and copying under IC 5-14-3-3.
(b) Except as provided in subsections (c), (d), and (e), a photograph, video recording, or audio recording of an autopsy in the custody of a medical examiner is declared confidential for purposes of IC 5-14-3-4(a)(1).
(c) A surviving spouse may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of the deceased spouse's autopsy. If there is no surviving spouse, the surviving parents shall have access to the records under this section. If there is no surviving spouse or parent, an adult child shall have access to the records.
(d) Upon making a written request, a unit (as defined in IC 36-1-2-23), the state, an agency of the state, the federal government, or an agency of the federal government, while in performance of their official duty, may:
(1) view and copy a photograph or video recording; and
(2) listen to and copy an audio recording;
of an autopsy. Unless otherwise required in the performance of official duties, the identity of the deceased must remain confidential.
(e) The coroner or the coroner's designee having custody of a photograph, a video recording, or an audio recording of an autopsy may use or allow the use of the photograph, video recording, or audio recording of the autopsy for case consultation with a pathologist or forensic scientist. The coroner or the coroner's designee having custody of a photograph, a video recording, or an audio recording of an autopsy may also use or allow the use of the photograph, video recording, or audio recording for training or educational purposes (as defined in IC 16-39-7.1-1.5) if all information that identifies the individual on whom the autopsy was performed is masked or removed from the photograph, video recording, or audio recording. For purposes of this subsection, information that identifies an individual consists of:
(1) the name;
(2) the address;
(3) the Social Security number;
(4) a full view of the face; or
(5) identifying marks on the body that are unrelated to the medical condition or medical status; of the deceased individual. A coroner or coroner's designee who allows the use of autopsy information under this subsection has a duty to disclose to each person to whom the coroner or coroner's designee releases it that the information is confidential and may not be used for a purpose other than the purpose for which it was originally released. Information disclosed under this subsection is confidential. A coroner or coroner's designee who fails to disclose the confidentiality restrictions of this information commits a Class A misdemeanor.
(f) Except as provided in subsection (e), the coroner or the coroner's designee having custody of a photograph, a video, or an audio recording of an autopsy may not permit a person to:
(1) view or copy the photograph or video recording; and
(2) listen to or copy the audio recording;
of an autopsy without a court order.
(g) A court, upon a showing of good cause, may issue an order authorizing a person to:
(1) view or copy a photograph or video recording; and
(2) listen to or copy an audio recording;
of an autopsy, and may prescribe any restrictions or stipulations that the court considers appropriate.
(h) In determining good cause under subsection (g), the court shall consider:
(1) whether the disclosure is necessary for the public evaluation of governmental performance;
(2) the seriousness of the intrusion into the family's right to privacy;
(3) whether the disclosure of the photograph, video recording, or audio recording is by the least intrusive means available; and
(4) the availability of similar information in other public records, regardless of form.
(i) In all cases, the viewing, copying, listening to, or other handling of a photograph, video recording, or audio recording of an autopsy must be under the direct supervision of the coroner, or the coroner's designee, who is the custodian of the record.
(j) A surviving spouse shall be given:
(1) reasonable notice of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording;
(2) a copy of the petition filed with the court to view or copy a photograph or video recording of an autopsy or a petition to listen to or copy an audio recording; and
(3) reasonable notice of the opportunity to be present and heard at any hearing on the matter.
(k) If there is no surviving spouse, the notice under subsection (j) must be given to the deceased's parents, and if the deceased has no living parent, the notice must be given to the adult children of the deceased.
(l) A coroner or coroner's designee who:
(1) is the custodian of a photograph, a video recording, or an

audio recording of an autopsy; and
(2) knowingly or intentionally violates this section;
commits a Class A misdemeanor.
(m) A person who knowingly or intentionally violates a court order issued under this section commits a Class A misdemeanor.
(n) A person who:
(1) receives autopsy information under subsection (e); and
(2) knowingly or intentionally uses the information in a manner other than the specified purpose for which it was released;
commits a Class A misdemeanor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.4-1994, SEC.22; P.L.271-2001, SEC.4; P.L.179-2003, SEC.6.

IC 36-2-14-11
Property or money of deceased person subject to coroner's investigation; found with body or at scene of death; taking possession; publication; search for person entitled; delivery to county treasurer or sheriff
Sec. 11. (a) This section applies to money or other personal property:
(1) owned by a deceased person whose death is subject to a coroner's investigation; or
(2) found:
(A) on a body; or
(B) at the scene of death.
(b) If money or personal property is not claimed by a person entitled to them, the coroner shall do the following:
(1) Take possession of the property.
(2) Publish, in accordance with IC 5-3-1, a description of the deceased and the name of the deceased if known.
(3) Make a reasonable search to find a person who is entitled to the money or other personal property.
(c) If, after complying with subsection (b), the coroner does not know of a person entitled to the money, the coroner shall deliver the money to the county treasurer for deposit in the county general fund.
(d) If, after complying with subsection (b), the coroner does not know of a person entitled to the personal property other than money that has an intrinsic value, the coroner shall deliver the personal property to the sheriff for sale at any auction that the sheriff conducts under law. The sheriff shall deposit the receipts from the auction of the personal property in the county general fund.
As added by Acts 1980, P.L.212, SEC.1. Amended by Acts 1981, P.L.45, SEC.11; P.L.141-1992, SEC.1.

IC 36-2-14-12
Warrant to arrest person charged with felony
Sec. 12. The coroner, after conducting an investigation of the death of a person by felony, may issue a warrant commanding a law enforcement officer to arrest and take before a court the person whom the coroner charges with the felony. The court shall proceed

with the case as if the person had been arrested on a complaint made before it.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-13
Immunity from civil liability; autopsy
Sec. 13. A person who in good faith orders or performs a medical examination or autopsy under statutory authority is immune from civil liability for damages for ordering or performing the examination or autopsy.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-14
Meetings of commission on forensic sciences; attendance; expenses
Sec. 14. (a) The coroner or his representative shall, when invited, attend meetings of the commission on forensic sciences for consultation on matters concerning the interests of the commission, the office of coroner, or both. The expenses of the coroner or his representative shall be paid from the general fund of the county that the coroner serves, but may not exceed the statutory amount per day for meals and lodging and a sum for mileage at a rate determined by the county fiscal body.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.10-1997, SEC.30.

IC 36-2-14-15
Compensation
Sec. 15. When fixing the compensation of county officers under this title, the county fiscal body shall fix:
(1) compensation for the coroner as if he is licensed to practice as a physician in Indiana; and
(2) compensation for the coroner as if he is not licensed to practice as a physician in Indiana.
The compensation fixed under subdivision (1) must be one and one-half (1 1/2) times that fixed under subdivision (2). The county fiscal body shall then determine whether or not the coroner is a licensed physician and shall fix his compensation in the proper amount.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-14-16
Counties over 400,000 population; disposition of unclaimed bodies
Sec. 16. (a) This section applies to each county having a population of more than four hundred thousand (400,000).
(b) For purposes of this section, a body is unclaimed if:
(1) a person cannot be located to take custody of the body; or
(2) there is a person to take custody of the body, but that person cannot or will not assume financial responsibility for disposition of the body.
(c) Except as provided in IC 20-12-29.5, the coroner may order

the burial or cremation of any unclaimed body left in the coroner's custody.
(d) If the deceased died without leaving money or other means necessary to defray the funeral expenses, the coroner may contract with a funeral director licensed under IC 25-15 to dispose of the body. The necessary and reasonable expenses for disposing of the body shall be paid by the county auditor upon the order of the coroner.
As added by P.L.106-1986, SEC.3. Amended by P.L.3-1990, SEC.123.

IC 36-2-14-17
Violent or suspicious death of person; failure to notify authorities of discovery of body or moving body from scene; offenses
Sec. 17. (a) A person who knowingly or intentionally fails to immediately notify the coroner or a law enforcement agency of the discovery of the body of a person who has died:
(1) from violence; or
(2) in an apparently suspicious, unusual, or unnatural manner;
commits a Class B infraction.
(b) A person who, without the permission of the coroner or a law enforcement officer, knowingly or intentionally moves or transports from the scene of death the body of a person who has died:
(1) from violence; or
(2) in an apparently suspicious, unusual, or unnatural manner;
commits a Class D felony.
As added by P.L.339-1987, SEC.2.

IC 36-2-14-18
Public inspection and copying of information; investigatory records; copies of autopsy; availability of report
Sec. 18. (a) Notwithstanding IC 5-14-3-4(b)(1), when a coroner investigates a death, the office of the coroner is required to make available for public inspection and copying the following:
(1) The name, age, address, sex, and race of the deceased.
(2) The address where the dead body was found, or if there is no address the location where the dead body was found and, if different, the address where the death occurred, or if there is no address the location where the death occurred.
(3) The name of the agency to which the death was reported and the name of the person reporting the death.
(4) The name of any public official or governmental employee present at the scene of the death and the name of the person certifying or pronouncing the death.
(5) Information regarding an autopsy (requested or performed) limited to the date, the person who performed the autopsy, where the autopsy was performed, and a conclusion as to:
(A) the probable cause of death;
(B) the probable manner of death; and
(C) the probable mechanism of death.         (6) The location to which the body was removed, the person determining the location to which the body was removed, and the authority under which the decision to remove the body was made.
(7) The records required to be filed by a coroner under section 6 of this chapter and the verdict and the written report required under section 10 of this chapter.
(b) A county coroner or a coroner's deputy who receives an investigatory record from a law enforcement agency shall treat the investigatory record with the same confidentiality as the law enforcement agency would treat the investigatory record.
(c) Notwithstanding any other provision of this section, a coroner shall make available a full copy of an autopsy report, other than a photograph, video recording, or audio recording of the autopsy, upon the written request of the next of kin of the decedent or of an insurance company investigating a claim arising from the death of the individual upon whom the autopsy was performed. The insurance company is prohibited from publicly disclosing any information contained in the report beyond that information that may otherwise be disclosed by a coroner under this section. This prohibition does not apply to information disclosed in communications in conjunction with the investigation, settlement, or payment of the claim.
(d) Notwithstanding any other provision of this section, a coroner shall make available a full copy of an autopsy report, other than a photograph, video recording, or audio recording of the autopsy, upon the written request of:
(1) the director of the division of disability and rehabilitative services established by IC 12-9-1-1;
(2) the director of the division of mental health and addiction established by IC 12-21-1-1; or
(3) the director of the division of aging established by IC 12-9.1-1-1;
in connection with a division's review of the circumstances surrounding the death of an individual who received services from a division or through a division at the time of the individual's death.
As added by P.L.299-1989, SEC.1. Amended by P.L.4-1994, SEC.23; P.L.2-1995, SEC.129; P.L.2-1996, SEC.290; P.L.271-2001, SEC.5; P.L.243-2003, SEC.13; P.L.141-2006, SEC.113.

IC 36-2-14-19
Cornea donations
Sec. 19. (a) As used in this section, "cornea" includes corneal tissue.
(b) As used in this section, "decedent" means a person described in section 6(a)(1) through 6(a)(5) of this chapter.
(c) As used in this section, "eye bank" means a nonprofit corporation:
(1) organized under Indiana law;
(2) exempt from federal income taxation under Section 501 of the Internal Revenue Code; and         (3) whose purposes include obtaining, storing, and distributing corneas that are to be used for corneal transplants or for other medical or medical research purposes.
(d) If under section 6(d) of this chapter the coroner requires an autopsy to be performed upon a decedent, the coroner may authorize the removal of one (1) or both of the decedent's corneas for donation to an eye bank for transplantation, if the following conditions exist:
(1) The decedent's corneas are not necessary for successful completion of the autopsy.
(2) The decedent's corneas are not necessary for use as evidence.
(3) Removal of the decedent's corneas will not alter the postmortem facial appearance of the decedent.
(4) A representative of the eye bank, authorized by the trustees of the eye bank to make requests for corneas, has done the following:
(A) Within six (6) hours after the time of death, made a reasonable attempt to:
(i) contact any of the persons listed in the order of priority specified in IC 29-2-16-2(b); and
(ii) inform the person of the effect of the removal of the decedent's corneas on the physical appearance of the decedent.
(B) Submitted to the coroner:
(i) a written request for the donation by the coroner of corneas of the decedent subject to autopsy under section 6(d) of this chapter; and
(ii) a written certification that corneas donated under this section are intended to be used only for cornea transplant.
(5) The removal of the corneas and their donation to the eye bank will not alter a gift made by:
(A) the decedent when alive; or
(B) any of the persons listed in the order of priority specified in IC 29-2-16-2(b);
to an agency or organization other than the eye bank making the request for the donation.
(6) The coroner, at the time the removal and donation of a decedent's corneas is authorized, does not know of any objection to the removal and donation of the decedent's corneas made by:
(A) the decedent, as evidenced in a written document executed by the decedent when alive; or
(B) any of the persons listed in the order of priority specified in IC 29-2-16-2(b).
(e) A person, including a coroner and an eye bank and the eye bank's representatives, who exercises reasonable care in complying with subsection (d)(6) is immune from civil liability arising from cornea removal and donation allowed under this section.
(f) A person who authorizes the donation of a decedent's corneas may not be charged for the costs related to the donation. The

recipient of the donation is responsible for the costs related to the donation.
As added by P.L.36-1993, SEC.6.

IC 36-2-14-20
Billing counties for costs of autopsies
Sec. 20. (a) Except as provided in subsection (b) and IC 4-24-4-1, if an Indiana resident:
(1) dies in an Indiana county as a result of an incident that occurred in another Indiana county; and
(2) is the subject of an autopsy performed under the authority and duties of the county coroner of the county where the death occurred;
the county coroner shall bill the county in which the incident occurred for the cost of the autopsy, including the physician fee under section 6(d) of this chapter.
(b) Except as provided in subsection (a) and IC 4-24-4-1, payment for the costs of an autopsy requested by a party other than the:
(1) county prosecutor; or
(2) county coroner;
of the county in which the individual died must be made by the party requesting the autopsy.
(c) This section does not preclude the coroner of a county in which a death occurs from attempting to recover autopsy costs from the jurisdiction outside Indiana where the incident that caused the death occurred.
As added by P.L.271-2001, SEC.6. Amended by P.L.67-2003, SEC.1.

IC 36-2-14-21
Coroners obtaining decedent's health records; coroners provide health records to investigative units
Sec. 21. (a) As used in this section, "health records" means written, electronic, or printed information possessed by a provider concerning any diagnosis, treatment, or prognosis of the patient. The term includes mental health records, alcohol and drug abuse records, and emergency ambulance service records.
(b) As used in this section, "provider" has the meaning set forth in IC 16-18-2-295(a).
(c) As part of a medical examination or autopsy conducted under this chapter, a coroner may obtain a copy of the decedent's health records.
(d) Except as provided in subsection (e), health records obtained under this section are confidential.
(e) The coroner may provide the health records of a decedent that were obtained under this section to a prosecuting attorney or law enforcement agency that is investigating the individual's death. Health records received from a coroner under this subsection are confidential.
(f) A person who receives confidential records or information under this section and knowingly or intentionally discloses the

records or information to an unauthorized person commits a Class A misdemeanor.
As added by P.L.28-2002, SEC.3.



CHAPTER 15. COUNTY ASSESSOR

IC 36-2-15-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 16. DEPUTIES AND EMPLOYEES

IC 36-2-16-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.



CHAPTER 16.5. SALARY SCHEDULE FOR PROBATION OFFICERS

IC 36-2-16.5-1
Application
Sec. 1. This chapter applies to all counties, cities, and towns that employ probation officers.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-2
"Probation officer"
Sec. 2. As used in this chapter, "probation officer" means a probation officer or a juvenile probation officer.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-3
Adoption of salary schedule
Sec. 3. In consultation with:
(1) at least one (1) judge of a court or division of a court authorized to impose probation; and
(2) at least one (1) probation officer;
the county, city, or town fiscal body shall adopt a salary schedule setting the compensation of a probation officer. The salary schedule must comply with the minimum compensation requirements for probation officers adopted by the judicial conference of Indiana under IC 11-13-1-8.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-4
Salary of probation officer
Sec. 4. The county, city, or town fiscal body shall fix the salary of a probation officer based on the salary schedule adopted under this chapter.
As added by P.L.277-2003, SEC.14.

IC 36-2-16.5-5
Benefits; holidays; hours
Sec. 5. Unless otherwise specified in the salary schedule, a probation officer is entitled to the same benefits, holidays, and hours as other county, city, or town employees.
As added by P.L.277-2003, SEC.14.



CHAPTER 17. COUNTY RECORDS

IC 36-2-17-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-2
Keeping records in offices; delivery to successors; use of permanent ink; violation
Sec. 2. (a) The county auditor, county treasurer, county surveyor, county sheriff, and county superintendent of schools shall keep in their offices all records that they are required to make and shall deliver them to their successors.
(b) The clerk of the circuit court, county auditor, and county recorder shall use permanent jet-black, nonfading ink when preparing official records in longhand. A person who violates this subsection commits a Class C infraction.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-3
Photostatic recording of documents; force of recording
Sec. 3. (a) A county officer who is required to record documents may record them by a photographic process if:
(1) the process is adopted by the county executive; and
(2) the necessary photographic equipment and supplies are furnished for that purpose by the county executive.
(b) Photostatic recording of documents has the same force as recording of documents by handwriting, typewriter, or handwriting on partly printed pages.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-4
Miniature photographic or microfilm recording of documents; marginal entry or notation; control over film and records; original and duplicate copies; index
Sec. 4. (a) A county officer may record documents by miniature photographic process or microfilm process if:
(1) the installation of the process is approved by the county executive; and
(2) the process provides for an original and a duplicate film copy of each document that the officer is required to record.
The officer shall index and file the original copy in a suitable container in the office where the document is recorded, in such a manner that it is easily accessible and readable by an interested person. The officer shall preserve the duplicate copy in a fireproof vault, either in the courthouse where the office is located or in a place designated by the county executive.
(b) When recording a release, assignment, or other document that

requires a marginal entry or notation on a prior record made under this section, an officer acting under this section shall:
(1) record the document on the index page of the photographic or microfilm record containing the prior record; or
(2) index and cross-reference the marginal entry or notation and record it on a separate page attached to or filed with and made a part of the prior record.
(c) An officer recording a document under this section has exclusive control over the film and records in his office, and he may not return an original document to the person presenting it for record until the film copy of that document is properly recorded, indexed, filed, and made available to interested persons.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-5
Preservation of records; copies; control of records
Sec. 5. (a) If it is necessary to preserve the records of:
(1) the circuit court clerk's office;
(2) the county auditor's office;
(3) the county treasurer's office;
(4) the county recorder's office;
(5) the county sheriff's office;
(6) a court of record; or
(7) the county surveyor's office;
from damage, the county executive shall order the officer in charge of the records to copy them in suitable books procured by him for that purpose. The executive shall specify in its order the particular records or parts of records to be copied.
(b) If:
(1) parts of a county's records have been destroyed;
(2) the remaining parts of the records have been copied to preserve them from damage; and
(3) the proper holder of the original documents on which the records were based presents those documents to the officer in charge of the records;
the officer in charge of the records shall use the original documents to complete the records, and, if the original index no longer exists, shall index the completed records.
(c) If a map or plat in the office of the county auditor, county recorder, or county surveyor is so worn or defaced that it is not fit for use, the auditor, recorder, or surveyor shall make an accurate copy of the legible part of the map or plat. If a part of the map or plat is illegible, the auditor or recorder shall resort to the most accurate sources to complete the copy.
(d) Copies of records made under this section have the same force as the original records. Certified transcripts of copies of records made under subsection (a) of this section have the same force as transcripts of the original records.
(e) Control of the county recorder's records, including copying, storage, and retrieval is the responsibility of the county recorder.     (f) Control of the county surveyor's records, including copying, storage, and retrieval is the responsibility of the county surveyor.
As added by Acts 1980, P.L.212, SEC.1. Amended by P.L.231-1989, SEC.13; P.L.276-2001, SEC.8.

IC 36-2-17-6
Destruction of records; meetings; list; replacement; appointment of commissioner
Sec. 6. (a) If records belonging to the county or a court of record in the county are destroyed, the county auditor shall immediately notify the county executive, which shall meet at the time and place specified by the auditor. During the next twelve (12) months, the county executive may hold additional meetings concerning the destroyed records if it finds that such meetings are necessary.
(b) At the meeting held under subsection (a) of this section, after a showing that records of the county or a court of record in the county have been destroyed, the county executive shall order the county auditor to make out and certify a list of all the destroyed records that were furnished by the state under a statute or joint resolution. The auditor shall immediately forward this list to the governor, who shall immediately give notice of the destruction of county records to the state officer whose duty it is to furnish records to the county. That officer shall immediately furnish to the county all records on the list, as if the county had never received them.
(c) At the meeting held under subsection (a) of this section, the county executive shall appoint a person as a commissioner if any of the records of:
(1) a court of record in the county;
(2) a clerk of a court of record in the county; or
(3) a county officer other than the county recorder;
have been destroyed. After taking an oath of office, the commissioner has the powers and duties set forth in section 7 of this chapter.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-7
Destruction of records; powers and duties of commissioner; procedures
Sec. 7. (a) Before performing any of his duties, a commissioner appointed under section 6(c) of this chapter shall give twenty (20) days notice of:
(1) his appointment;
(2) the time when he will begin to perform his duties; and
(3) the place where he will begin to perform his duties;
by publication under IC 5-3-1 and by posting written notices in each township of the county.
(b) The commissioner may:
(1) employ a clerk, who shall take an oath of office before performing any of his duties;
(2) administer oaths when testimony is required to be taken

before him;
(3) issue subpoenas for and compel the attendance of witnesses;
(4) cite persons for and issue execution for contempt;
(5) tax costs; and
(6) adjourn his proceedings from time to time, but after an adjournment without a day specified for reconvening, he may not resume his duties without an order of the county executive authorizing him to do so.
(c) A sheriff who delivers the commissioner's writs and subpoenas and witnesses who testify before the commissioner are entitled to the same fees as are allowed for the same service or attendance in the circuit court. This compensation shall be taxed against the party bearing costs.
(d) The commissioner shall obtain record books in which the proceedings held before him shall be fully recorded. Proceedings concerning the different courts and different offices of the county shall be recorded in separate books.
(e) The commissioner or his clerk may not record proof of the existence and contents of the following records and documents of a clerk of a court of record:
(1) Judgments and decrees.
(2) Writs of execution and returns of writs of execution.
(3) Recognizances and forfeitures of bonds.
The commissioner or his clerk shall record proof of the existence and content of any other record or document that belonged to or was filed or deposited in the office of a clerk of a court of record and has been destroyed, if that proof is presented to the commissioner by a disinterested witness. However, the commissioner may receive proof of the contents of a will only if the evidence leads him to believe that neither the original will nor an authenticated copy can be produced.
(f) The commissioner shall record the complete statement of each witness who testifies before him. The commissioner may not include his own conclusions in the record.
(g) The commissioner shall sign the record of each day's testimony that he hears, and shall certify each completed volume of the record to be a complete and accurate copy of the testimony taken before him. The commissioner shall deliver each completed volume of the record to the appropriate county office.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-8
Destruction of records; force and effect of records or certified copies; removal of commissioner for neglect; expenses
Sec. 8. (a) Records compiled by the commissioner, or certified copies of those records, are admissible in any legal proceeding and have the force that the same testimony would have if it were delivered orally. Complete or partial copies of a volume of the commissioner's records may be certified by the commissioner if he has custody of the volume; otherwise, the county officer having custody of the volume may certify copies. Certified copies of the

commissioner's record have the same evidentiary force as the commissioner's record.
(b) If the county executive finds that the commissioner is incompetent or that he unreasonably delays or neglects his duties, it may, by an order on the record, remove him from office and appoint a successor. An order of removal is not appealable.
(c) If more than twelve (12) months have passed since the commissioner commenced his duties, the county executive may give him twenty (20) days notice to terminate his proceedings. After twenty (20) days, the duties of his office cease. However, the county executive may subsequently authorize the commissioner to resume his duties for a limited period of time.
(d) All expenses of books, stationery, and per diems under this section and section 7 of this chapter shall be paid by the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-9
Destruction of recorder's records; restoration; proof of execution, acknowledgment, or action
Sec. 9. (a) If all or part of the records of the recorder's office are destroyed, the recorder shall immediately obtain a book in which he shall restore the destroyed parts of the record. The recorder shall, in the order in which they are presented, record in this book documents that had been recorded but the records of which have been destroyed. The recorder shall also record the recorder's original indorsement showing the time when each document was originally filed for record. This new record has the same force as the original record would have had if it had not been destroyed.
(b) Whenever the recorder acts under subsection (a), he shall also obtain another book in which he shall, in the order in which it is presented, record all proof of the execution, acknowledgment, contents, destruction, and recording of documents that had been recorded in his office but the records of which have been destroyed. The recorder shall index this book in the manner in which records of deeds are indexed.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-10
Destruction of recorder's records; statement of person having interest in preserving evidence of document; witnesses; oaths; witnesses' recollections
Sec. 10. (a) A person who has an interest in preserving evidence of a document, the record of which in the recorder's office has been destroyed, shall make a verified statement before the recorder that:
(1) he has an interest in preserving evidence of the document;
(2) the document was previously recorded in the recorder's office; and
(3) he has searched diligently for the original of the document and has not been able to find it.
After recording the person's statement and requiring him to sign it,

the recorder shall take and record the verified statement of each witness who testifies before him. The recorder may be sworn as a witness by a person authorized to administer oaths.
(b) The recorder shall require each witness testifying under this section to make a verified statement of his interest in preserving his testimony, and shall include this statement in the record. The recorder shall require each witness to sign the record of his testimony and shall add his certificate stating that the witness was duly sworn.
(c) A recorder shall administer all oaths required by this section.
(d) Testimony admissible before the recorder under this section consists of witnesses' best recollections of:
(1) the execution and acknowledgment of the document;
(2) the date of the document;
(3) the contents of the document;
(4) the prior recording of the document in the recorder's office; and
(5) the time when the document was initially recorded or deposited for record.
(e) The recorder shall record the complete statement of each witness who testifies before him. The recorder may not include his own conclusions in the record.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-11
Destruction of recorder's records; force and effect of record; certified copies; fee for recording
Sec. 11. (a) A party to a legal proceeding may introduce a record of testimony made under section 10 of this chapter into evidence. Such a record has the same force as oral testimony at the trial by the witness whose statement makes up the record, and it may be excluded, rebutted, or impeached in the same manner in which that oral testimony could be excluded, rebutted, or impeached.
(b) If the recorder certifies that a copy of a record made under section 10 of this chapter is a complete copy of all parts of the record relevant to a document in issue in a trial, the certified copy is admissible in evidence in that trial and has the same force as the original record.
(c) The recorder shall charge half the usual fee for recording a document under section 9 or 10 of this chapter.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-12
Wills, letters testamentary, or letters of administration destroyed; copies; force and effect of record
Sec. 12. If the record of a will, letters testamentary, or letters of administration is destroyed, and an authenticated copy of the will or letters is presented to the clerk of the proper court, he shall record the copy as if it was the original and shall note on the record the date on which the document was originally recorded. A record made under this section has the same force as the original record. As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-13
Bond for guardian, administrator, or executor destroyed; new bond; liability of surety on destroyed bond
Sec. 13. A guardian, administrator, or executor whose official bond is destroyed in a general destruction of a county's records shall file a new bond with the proper officer within three (3) months after the bond is destroyed. The liability on the new bond commences with its filing in the proper office. Sureties on the destroyed bond are not liable for acts of their principal occurring after the filing of the new bond.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-14
Bond for county officer destroyed; new bond; liability
Sec. 14. If:
(1) the official bond of a county officer is destroyed; and
(2) the county officer receives a written notice of the destruction of his bond from the officer having custody of the bond;
he shall file a new bond with the proper officer within twenty (20) days after he receives the notice. The liabilities on the new or old bond are the same as those prescribed by section 13 of this chapter on bonds of guardians, administrators, or executors.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-15
Public documents in custody of county treasurer destroyed; copies; county tax duplicate; liability of persons charged with tax
Sec. 15. (a) If public documents in the custody of the county treasurer are destroyed, the officer whose duty it is to furnish those documents shall immediately make new copies of them in the same manner in which they were originally made and shall deliver these copies to the treasurer. A copy made under this section has the same force as the original document.
(b) If a county tax duplicate is destroyed and a copy is supplied under this section, persons charged with taxes on that copy are liable for those taxes unless they:
(1) produce proper receipts for the taxes; or
(2) prove to the county treasurer or county executive that the taxes have been paid.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-16
Assessment rolls and tax duplicates destroyed; new assessments and appraisals; proceedings to collect taxes due
Sec. 16. If the assessment rolls and tax duplicates of a county are destroyed, the county executive shall cause new assessments and appraisals to be made, in the same manner and under the same

regulations that they were originally made, and shall conduct all proceedings necessary to enable the treasurer to collect all taxes due in the county.
As added by Acts 1980, P.L.212, SEC.1.

IC 36-2-17-17
Electronic storage medium; retrieved information as evidence of official record; data processing system; duties of recorder
Sec. 17. (a) As used in this section:
"Book" means a book, register, index, or file that the law requires a county recorder to maintain.
"Electronic storage medium" means a magnetic tape, card, diskette, disk, or other medium on which data may be entered and retained and from which data may be retrieved by the operation of an electronic data processing system.
"Recorded information" means information in any written matter, such as a record, document, plat, or paper, that the law requires a recorder to enter into a book.
(b) The county recorder may substitute an electronic storage medium for any book. For the purposes of admissibility into evidence, printouts or other types of information retrieved from an electronic storage medium in written form shall be treated as an official record in all courts and administrative agencies.
(c) When the recorder substitutes an electronic storage medium for a book, the recorder shall operate a data processing system that during normal business hours allows:
(1) retrieval of recorded information by reference to the same identification number assigned to the written matter that has been recorded, the written matter's date of recording, the name of affected parties, the legal description of affected real property (if any), and any other category of information that the law requires the recorder to maintain in a related index or file; and
(2) reproduction of recorded information in written form.
(d) The recorder shall enter the identification number assigned by the recorder to a recorded matter with the related recorded information being entered into the electronic storage medium. The recorder shall verify the correctness of all recorded information entered into the electronic storage medium and assign security access codes to it that will protect it from alteration. An original of recorded matter may not be returned to the person submitting it before certification and security coding occur.
(e) At intervals determined by the recorder, the recorder shall duplicate the data on an electronic storage medium containing recorded information and permanently store one (1) copy outside the office of the recorder in a secure location that is designated by the county executive and under the exclusive custody and control of the recorder. If either copy is lost or damaged, the recorder may use the other copy to perform his duties.
As added by P.L.193-1984, SEC.1.



CHAPTER 18. WEED CUTTING ON COUNTY ROADSIDES

IC 36-2-18-1
Duty of county highway department
Sec. 1. Each county highway department shall control detrimental plants (as defined in IC 15-3-4-1) and noxious weeds as required by law.
As added by P.L.86-1988, SEC.225.

IC 36-2-18-2
Expenses
Sec. 2. All expenses for carrying out this chapter shall be paid out of funds from that county's allocation from the motor vehicle highway account.
As added by P.L.86-1988, SEC.225.



CHAPTER 19. FILING OF SURVEYS

IC 36-2-19-1
"Land surveyor" defined
Sec. 1. As used in this chapter, "land surveyor" means any of the following:
(1) A land surveyor registered under IC 25-21.5.
(2) An employee or subordinate of a land surveyor registered under IC 25-21.5.
(3) An individual who is exempt from registration as a land surveyor under IC 25-21.5-3.
As added by P.L.76-1989, SEC.4. Amended by P.L.23-1991, SEC.37.

IC 36-2-19-2
"Original survey" defined
Sec. 2. As used in this chapter, "original survey" means a survey that is executed for the purpose of locating and describing real property that has not been previously described in documents conveying an interest in real property.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-3
"Retracement or record document survey" defined
Sec. 3. As used in this chapter, "retracement or record document survey" means a survey of real property that has been previously described in documents conveying an interest in that real property.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-4
Recording plat of survey; information included; filing ordinance; filing fee
Sec. 4. (a) If a land surveyor has prepared a plat of any original, retracement, or record document survey (not including Indiana surveyor location reports or other similar documents normally associated with a mortgage loan) the plat shall be recorded in the county recorder's office when:
(1) a new tax parcel is created;
(2) no survey has been previously recorded; or
(3) the monuments, monument references, or the description varies from the last recorded survey of the parcel.
(b) The plat of survey described in subsection (a) must include the following:
(1) The name of the owner or title holder according to the current county tax records at the time of recording (or the actual title holder if the land surveyor knows the tax records are not accurate).
(2) The area of each surveyed tract.
(3) A statement indicating the existence or absence of improvements on each surveyed tract.     (c) The county may enact an ordinance requiring that if plats of survey have been prepared the plats must be filed with the county surveyor's office. If such an ordinance is adopted and a plat of survey has been prepared, a notarized record executed by the surveyor of the filing (showing the name of the surveyor, the date of certification, the name of the owner of the surveyed parcel as described in subsection (b)(1), and a brief description of the surveyed parcel) must be recorded in the recorder's office. The ordinance shall establish a fee schedule for the filing of the plat.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-5
Copy of plat to county auditor or surveyor
Sec. 5. A copy of any plat recorded in the recorder's office or filed in the surveyor's office under this chapter must be provided to the county auditor or the county surveyor, if this action is authorized by county ordinance for the maintenance of the plat book under IC 6-1.1-5-1.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-6
Filing fee disposition
Sec. 6. If the plat described in section 4 of this chapter is filed in the county surveyor's office under a county ordinance, the filing fee shall be deposited in the county surveyor's corner perpetuation fund.
As added by P.L.76-1989, SEC.4.

IC 36-2-19-7
Duplicate plat copy to township assessor
Sec. 7. In a township in which IC 6-1.1-5-9 or IC 6-1.1-5-9.1 applies, the county surveyor shall file a duplicate copy of any plat described in section 4 of this chapter with the township assessor.
As added by P.L.76-1989, SEC.4.



CHAPTER 20. ACQUISITION OF MATERIALS, SUPPLIES, OR SERVICES

IC 36-2-20-1
Application of chapter
Sec. 1. This chapter applies to a county in which the executive and the fiscal body adopt identical ordinances to do the following:
(1) Accept the applicability of this chapter.
(2) Designate a procurement agent.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-2
Item
Sec. 2. As used in this chapter, "item" means any of the following:
(1) Materials.
(2) Supplies.
(3) Services, other than professional services.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-3
Procurement agent
Sec. 3. As used in this chapter, "procurement agent" means a board, an officer, or an employee position having sole authority on behalf of a county to buy, purchase, lease, or otherwise acquire items for which payment is to be made from a public fund.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-4
Written requisitions
Sec. 4. An official or employee who wants the county to acquire an item shall forward a written requisition for the item to the procurement agent. The requisition must include the following information concerning the item:
(1) Specifications.
(2) Quantity.
(3) Type.
(4) Purpose for which the item is needed.
(5) Office or place where the item will be used.
(6) Date when needed.
(7) Evidence that sufficient funds were appropriated and are available to pay for the item.
As added by P.L.252-1993, SEC.5.

IC 36-2-20-5
Acquisition of items
Sec. 5. After consultation with the person submitting the requisition, the procurement agent shall acquire the item in the manner required by IC 5-22 or other applicable statutes.
As added by P.L.252-1993, SEC.5. Amended by P.L.49-1997, SEC.77.
IC 36-2-20-6
Acquisitions in violation of chapter
Sec. 6. A claim by an official or employee for an item that was acquired in violation of this chapter:
(1) may not be approved for payment by the county executive; and
(2) is the personal responsibility of the person who acquired the item.
As added by P.L.252-1993, SEC.5.






ARTICLE 3. GOVERNMENT OF INDIANAPOLIS AND MARION COUNTY (UNIGOV)

CHAPTER 1. CONSOLIDATION AND TRANSFER OF POWERS

IC 36-3-1-1
Application of chapter
Sec. 1. This chapter applies in each county having a first class city.
As added by Acts 1980, P.L.212, SEC.2.



CHAPTER 2. POWERS OF POLITICAL SUBDIVISIONS IN THE COUNTY

IC 36-3-2-1
Application of chapter
Sec. 1. This chapter applies to political subdivisions in a county having a consolidated city.
As added by Acts 1980, P.L.212, SEC.2.



CHAPTER 3. EXECUTIVE AUTHORITIES

IC 36-3-3-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-2
Mayor as executive; election; qualifications; term of office
Sec. 2. (a) A mayor, who is the executive of both the consolidated city and the county, shall be elected under IC 3-10-6 by the voters of the whole county.
(b) To be eligible to serve as the executive, a person must meet the qualifications prescribed by IC 3-8-1-24.
(c) The term of office of an executive is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1980, P.L.213, SEC.1; P.L.194-1984, SEC.1; P.L.5-1986, SEC.38.

IC 36-3-3-3
Deputy as acting executive; designation; powers; certification; president of legislative body as acting executive
Sec. 3. (a) Whenever the executive is absent from the county, ill, or injured, he may designate one (1) of his deputies as acting executive, with all the powers of the office. The executive may exercise this power for a maximum of fifteen (15) days in any sixty (60) day period.
(b) A designation under subsection (a) shall be certified to the president and clerk of the city-county legislative body. In addition, when the executive resumes his duties, he shall certify to those officers the expiration of the designation.
(c) Whenever the executive is incapacitated and unable to make a designation under subsection (a), the president of the legislative body becomes acting executive.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-4
Residence; vacancy in office
Sec. 4. (a) The executive must reside within the county as provided in Article 6, Section 6 of the Constitution of the State of Indiana.
(b) The office of executive becomes vacant whenever the executive:
(1) dies, resigns, or is removed from office;
(2) ceases to be a resident of the county; or
(3) is incapacitated to the extent that the executive is unable to perform the executive's duties for more than six (6) months.     (c) The vacancy shall be filled under IC 3-13-8.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.5-1986, SEC.39; P.L.3-1987, SEC.551.

IC 36-3-3-5
Supervision of work of departments, special service districts, and special taxing districts
Sec. 5. As the chief officer of the executive branch of the consolidated city government as provided by IC 36-4-4, the executive shall supervise the work of the departments of the consolidated city, its special service districts, and its special taxing districts.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-6
Approval or veto of ordinances and resolutions
Sec. 6. The executive shall approve or veto ordinances and resolutions of the legislative body under IC 36-3-4.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-7
Investigation of work and reports; examination of records
Sec. 7. The executive may investigate the work of those under his supervision and require reports from them. He may examine any records of the consolidated city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-8
Appointment powers
Sec. 8. The executive shall make the appointments prescribed by IC 36-3-5 and all other appointments required by statute to be made by the executive of a consolidated or first class city or a county having such a city.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-9
Performance of duties and exercise of powers; restrictions
Sec. 9. The executive shall perform the duties and exercise the powers prescribed for the board of commissioners of the county by statutes other than this title, except for the following:
(1) Duties and powers vested in the city-county legislative body by IC 36-3-4.
(2) Duties and powers retained by the board of commissioners of the county under section 10 of this chapter.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-3-10
Board of commissioners of county; members; powers and duties
Sec. 10. (a) The board of commissioners of the county is composed of the county treasurer, the county auditor, and the county assessor. These officers shall serve ex officio as commissioners

without additional compensation for performing the duties of the board.
(b) The board of commissioners:
(1) shall make the appointments required by statute to be made by the board of commissioners of a county;
(2) shall perform the duties and exercise the powers prescribed by statutes pertaining to the issuance and payment of bonds of the county and the expenditure of the unexpended proceeds of those bonds; and
(3) may exercise the powers granted it by Article 9, Section 3 of the Constitution of the State of Indiana and by IC 12-30-3.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.2-1992, SEC.888.



CHAPTER 4. LEGISLATIVE BODIES

IC 36-3-4-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county.
As added by Acts 1980, P.L.212, SEC.2.



CHAPTER 5. APPOINTED OFFICERS, DEPARTMENTS, AND BOARDS

IC 36-3-5-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-2
Deputies and directors; acting deputies and directors; controller and deputy controllers; corporation counsel
Sec. 2. (a) The executive shall, subject to the approval of the city-county legislative body, appoint each of the executive's deputies and the director of each department of the consolidated city. A deputy or director is appointed for a term of one (1) year and until a successor is appointed and qualified, but serves at the pleasure of the executive.
(b) When making an appointment under subsection (a), the executive shall submit the name of an appointee to an office to the legislative body for its approval as follows:
(1) When the office has an incumbent, not more than forty-five (45) days before the expiration of the incumbent's one (1) year term.
(2) When the office has been vacated, not more than forty-five (45) days after the vacancy occurs.
(c) The executive may appoint an acting deputy or acting director whenever the incumbent is incapacitated or the office has been vacated. An acting deputy or acting director has all the powers of the office.
(d) The executive shall appoint:
(1) a controller;
(2) two (2) deputy controllers, only one (1) of whom may be from the same political party as the executive; and
(3) a corporation counsel;
each of whom serves at the pleasure of the executive.
(e) The corporation counsel and every attorney who is a city employee working for the corporation counsel must be a resident of the county and admitted to the practice of law in Indiana.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.334-1985, SEC.1; P.L.227-2005, SEC.21.

IC 36-3-5-2.5
Controller as fiscal officer and director of office of finance and management; county treasurer as ex officio treasurer
Sec. 2.5. (a) The controller appointed under section 2 of this chapter is:
(1) the fiscal officer of:
(A) the consolidated city; and
(B) the county; and         (2) the director of the office of finance and management under section 2.7 of this chapter.
(b) The county treasurer serves ex officio as the treasurer of the consolidated city.
As added by Acts 1981, P.L.11, SEC.158. Amended by P.L.227-2005, SEC.22.

IC 36-3-5-2.6
Immunity of controller and deputy controllers; exception for gross negligence
Sec. 2.6. The:
(1) controller is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the controller's duty as a fiscal officer of:
(A) the consolidated city; and
(B) the county; and
(2) deputy controller is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the deputy controller's duty;
unless the act or omission constitutes gross negligence or an intentional disregard of the controller's or the deputy controller's duty.
As added by P.L.67-2002, SEC.4. Amended by P.L.227-2005, SEC.23.

IC 36-3-5-2.7
Office of finance and management; responsibilities; controller serves as director
Sec..2.7. (a) The office of finance and management is established and is responsible for:
(1) budgeting, except as provided in subsection (c);
(2) financial reporting and audits;
(3) purchasing; and
(4) fixed assets;
for all city and county departments, offices, and agencies.
(b) The controller:
(1) serves as the director of; and
(2) may organize into divisions;
the office of finance and management.
(c) The office of finance and management is not responsible for the issuance of warrants for payments from county and city funds.
As added by P.L.227-2005, SEC.24.

IC 36-3-5-2.8
Powers and duties of controller
Sec. 2.8. (a) Except as provided in subsections (b) and (c), the controller:
(1) has all the powers; and
(2) performs all the duties;
of the county auditor under law.     (b) The controller:
(1) does not have the powers; and
(2) may not perform the duties;
of the county auditor under IC 36-2-9.5 and IC 36-3-6, or as a member of the board of commissioners of the county under IC.36-3-3-10.
(c) Notwithstanding subsection (a) or any other law, the executive, with the approval of the legislative body, may allocate the duties of the county auditor, except the duties referred to in subsection (b), among:
(1) the controller;
(2) the county assessor;
(3) the county auditor; or
(4) other appropriate city or county officials.
As added by P.L.227-2005, SEC.25.

IC 36-3-5-3
Deputy mayors; number; nature of office
Sec. 3. (a) The city-county legislative body shall, by ordinance, fix the number of deputy mayors of the consolidated city and the county.
(b) A deputy mayor serves as a deputy of the executive and has only the powers delegated to him by the executive in accord with ordinances of the legislative body, except when he is designated as acting executive under IC 36-3-3-3.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-4
Establishment; powers and duties of executive departments; department of public utilities
Sec. 4. (a) The following executive departments of the consolidated city are established, subject to IC 36-3-4-23:
(1) Department of administration and equal opportunity.
(2) Department of metropolitan development.
(3) Department of public safety.
(4) Department of public works.
(5) Department of transportation.
(6) Department of parks and recreation.
These departments and their divisions have all the powers, duties, functions, and obligations prescribed by law for them as of August 31, 1981, subject to IC 36-3-4-23.
(b) The department of public utilities established under IC 8-1-11.1 continues as an agency of the consolidated city, which is the successor trustee of a public charitable trust created under Acts 1929, c. 78. The department of public utilities is governed under IC 8-1-11.1 and is not subject to this article.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.18; P.L.227-2005, SEC.26.

IC 36-3-5-5 Director of department as chief administrative officer; divisions; appointment of administrator; powers of director
Sec. 5. (a) The director of a department is its chief administrative officer and shall exercise the powers of the department, subject to the authority granted to any board or commission in the department.
(b) A department may be administratively organized by divisions. If it is, the director shall, subject to the approval of the executive, appoint an administrator to be the head of each division, unless this title provides that the appointment be made otherwise. An administrator serves at the pleasure of the executive.
(c) The director of a department may:
(1) approve the hiring and dismissal of the administrator of each division and all other personnel of the department, subject to limitations prescribed by this title and rules adopted by the executive; and
(2) delegate to personnel of the department authority to act on his behalf.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-6
Establishment; powers and duties; membership of administrative boards; metropolitan development commission
Sec. 6. (a) Administrative boards are established in the departments listed in sections 4(a)(3), 4(a)(4), 4(a)(5), and 4(a)(6) of this chapter, to be known respectively as the board of public safety, the board of public works, the board of transportation, and the board of parks and recreation. These boards have all the powers, duties, functions, and obligations prescribed by law for them as of August 31, 1981, subject to IC 36-3-4-23. In addition, the metropolitan development commission, which is established in the department of metropolitan development by IC 36-7-4-202, has all the powers, duties, functions, and obligations prescribed by law for it as of August 31, 1981, subject to IC 36-3-4-23.
(b) Each board established under this section is composed of five (5) members as follows:
(1) The director of its department, who serves as presiding officer of the board.
(2) Two (2) members appointed by the executive.
(3) Two (2) members appointed by the city-county legislative body.
A member appointed under subdivision (2) or (3) is appointed for a term of one (1) year and until his successor is appointed and qualified, but serves at the pleasure of the appointing authority.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.19.

IC 36-3-5-7
Administrative boards; meetings; notice; quorum; majority vote
Sec. 7. (a) This section applies to each board established under section 6 of this chapter.     (b) A board shall hold regular meetings at least once a month, at times and places prescribed by its rules or established by resolution.
(c) A special meeting of a board shall be held when called by its presiding officer or when called by at least two-fifths (2/5) of its members, at any place in the county designated in the call.
(d) No notice of a regular meeting, or meeting required by statute, need be given to a member of a board. For a special meeting, a written notice specifying the time and place of the meeting must be delivered, mailed, or sent by telegram to all members so that each member has at least seventy-two (72) hours notice of the meeting. However, this requirement is waived as to a member if he:
(1) attends the meeting; or
(2) executes a written waiver of notice of the time and place of the meeting.
A written waiver of notice may be executed before or after the meeting, but it must state in general terms the purpose of the meeting if executed after the meeting.
(e) A majority of all the members of a board constitutes a quorum.
(f) A majority vote of all the members of a board is required to pass a resolution.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-5-8
Special taxing district; power to issue bonds, notes, or warrants; approval; issuance procedure
Sec. 8. (a) This section applies whenever a special taxing district of the consolidated city has the power to issue bonds, notes, or warrants.
(b) Before any bonds, notes, or warrants of a special taxing district may be issued, the issue must be approved by resolution of the legislative body of the consolidated city.
(c) Any bonds of a special taxing district must be issued in the manner prescribed by statute for that district, and the board of the department having jurisdiction over the district shall:
(1) hold all required hearings;
(2) adopt all necessary resolutions; and
(3) appropriate the proceeds of the bonds;
in that manner. However, the legislative body shall levy each year the special tax required to pay the principal of and interest on the bonds and any bank paying charges.
(d) Notwithstanding any other statute, bonds of a special taxing district may:
(1) be dated;
(2) be issued in any denomination;
(3) mature at any time or times not exceeding fifty (50) years after their date; and
(4) be payable at any bank or banks;
as determined by the board. The interest rate or rates that the bonds will bear must be determined by bidding, notwithstanding IC 5-1-11-3.     (e) Bonds of a special taxing district are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to the filing of a petition requesting the issuance of bonds and giving notice of the petition, the giving of notice of a hearing on the appropriation of the proceeds of bonds, the right of taxpayers to appear and be heard on the proposed appropriation, the approval of the appropriation by the department of local government finance, the right of taxpayers to remonstrate against the issuance of bonds, and the sale of bonds at public sale.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.90-2002, SEC.470.

IC 36-3-5-9
Standard forms for use in transaction of business
Sec. 9. The controller shall furnish standard forms for use in the:
(1) transaction of business; and
(2) performance of services for which the consolidated city or county receives a specific fee.
As added by P.L.227-2005, SEC.27.

IC 36-3-5-10
Suits against principals and sureties on obligations
Sec. 10. The controller, in the name of the state and on behalf of any fund of the county or consolidated city, may sue principals or sureties on any obligation, whether the obligation is in the name of the state or another person.
As added by P.L.227-2005, SEC.28.

IC 36-3-5-11
Treasurer's report; filing
Sec. 11. The controller shall:
(1) immediately file the original of the county treasurer's monthly report under IC 36-2-10-16 with the records of the county board of finance;
(2) present one (1) copy of the report to the legislative body of the consolidated city at its next regular meeting; and
(3) immediately transmit one (1) copy of the report to the state board of accounts.
As added by P.L.227-2005, SEC.29.

IC 36-3-5-12
Personal liability for penalties and interest assessed by Internal Revenue Service; reimbursement
Sec. 12. (a) Except as provided in subsection (b), if the controller is held personally liable for penalties and interest assessed by the Internal Revenue Service, the county treasurer shall reimburse the controller in an amount equal to the penalties and interest.
(b) The county treasurer may not reimburse the controller under subsection (a) if the controller willfully or intentionally fails or refuses to file a return or make a required deposit on the date the return or deposit is due. As added by P.L.227-2005, SEC.30.



CHAPTER 6. BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-3-6-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-6-2
Compensation of elected officers
Sec. 2. The city-county legislative body shall, by ordinance, fix the annual compensation of all elected consolidated city and county officers. Their compensation may not be changed in the year for which it is fixed, nor may it be reduced below the amount fixed for the year 1980.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.17, SEC.20.

IC 36-3-6-3
Compensation of appointed officers, deputies, and employees; exceptions and limitations on appropriations
Sec. 3. (a) A legislative body shall, by ordinance or resolution, fix the annual compensation of all appointed officers, deputies, and employees under its jurisdiction. This may be done by adopting schedules of compensation. The schedules of compensation may include a provision for salaried employees whose salaries are paid on an annual basis. Salaried employees shall work a regularly scheduled work week, in accordance with the schedule of compensation.
(b) The city-county legislative body has jurisdiction over all appointed officers, deputies, and employees:
(1) of the consolidated city, except those of special service districts; or
(2) whose compensation is payable from the county general fund or any other fund from which the county auditor issues warrants for compensation.
A special service district legislative body has jurisdiction over all appointed officers, deputies, and employees of the special service district.
(c) This chapter does not affect the salaries of judges, officers of courts, prosecuting attorneys, and deputy prosecuting attorneys whose minimum salaries are fixed by statute, but the city-county legislative body may make appropriations to pay them more than the minimums fixed by statute. Beginning July 1, 1995, an appropriation made under this subsection may not exceed five thousand dollars ($5,000) for each judge or full-time prosecuting attorney in any calendar year.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.44-1986, SEC.2; P.L.16-1986, SEC.78; P.L.279-1995, SEC.22; P.L.280-1995,

SEC.24; P.L.2-1996, SEC.291.

IC 36-3-6-4
Budget estimates; preparation; verified certificate; courts; submission
Sec. 4. (a) Before the Wednesday after the first Monday in July each year, the consolidated city and county shall prepare budget estimates for the ensuing budget year under this section.
(b) The following officers shall prepare for their respective departments, offices, agencies, or courts an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure they anticipate:
(1) The director of each department of the consolidated city.
(2) Each township assessor, elected county officer, or head of a county agency.
(3) The county clerk, for each court of which he is clerk.
(c) In addition to the estimates required by subsection (b), the county clerk shall prepare an estimate of the amount of money that is, under law, taxable against the county for the expenses of cases tried in other counties on changes of venue.
(d) Each officer listed in subsection (b)(2) or (b)(3) shall append a certificate to each estimate the officer prepares stating that in the officer's opinion the amount fixed in each item will be required for the purpose indicated. The certificate must be verified by the oath of the officer.
(e) An estimate for a court or division of a court is subject to modification and approval by the judge of the court or division.
(f) All of the estimates prepared by city officers and county officers shall be submitted to the controller.
(g) The controller shall also prepare an itemized estimate of city and county expenditures for other purposes above the money proposed to be used by the city departments and county officers and agencies.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.196-1984, SEC.2; P.L.227-2005, SEC.31.

IC 36-3-6-5
Review and revision of estimates; report and recommendations; determination of amounts
Sec. 5. (a) The controller shall review and revise the estimates of expenditures submitted under section 4 of this chapter. Then the controller shall prepare for the executive a report of the estimated budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates, along with the controller's recommendations.
(b) The executive shall determine the amounts to be included in the proposed appropriations ordinance by the controller and advise the controller of those amounts.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.227-2005, SEC.32.
IC 36-3-6-6
Proposed ordinances; appropriations; rate of taxation; submittal
Sec. 6. (a) The controller shall, with the assistance of the corporation counsel, prepare:
(1) proposed appropriations ordinances for the city and county and each special service district; and
(2) proposed ordinances fixing the rate of taxation for the taxes to be levied for all city and county departments, offices, and agencies.
The proposed appropriations ordinances must contain all the amounts necessary for the operation of consolidated government, listed in major classifications.
(b) The controller shall submit the proposed ordinances prepared under subsection (a) along with appropriation detail accounts for each city and county department, office, and agency, to the city clerk not later than the first meeting of the city-county legislative body in August.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.52, SEC.6; P.L.227-2005, SEC.33.

IC 36-3-6-7
Proposed ordinances; fixing and reviewing budgets, tax rates, and levies
Sec. 7. (a) The city-county legislative body and the special service district legislative bodies shall act on ordinances proposed under this chapter in the manner prescribed by IC 6-1.1-17.
(b) A tax levied by the consolidated city for a department or division having territorial jurisdiction over the whole county shall be levied on property in the whole county, and the money received from that tax shall be paid into a fund to be known as the consolidated county fund. A tax levied by the consolidated city for a department or division having territorial jurisdiction only inside the corporate boundaries of the consolidated city shall be levied only on property in the consolidated city. A tax levied for support of a special service district shall be levied only on property in the special service district. A tax or special tax to finance the operations, improvements, or debt service of a special taxing district shall be levied only on property in the special taxing district. A tax to be levied by the county or consolidated city for any other function shall be levied only on property in the territorial jurisdiction affected.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.82-1985, SEC.2.

IC 36-3-6-8
Additional appropriations
Sec. 8. After the passage of an appropriations ordinance, a legislative body may, on the recommendation of the controller, as to all city and county matters, make further or additional appropriations, unless their result is to increase a tax levy set by ordinance.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981,

P.L.11, SEC.160; P.L.227-2005, SEC.34.

IC 36-3-6-9
Operating and maintenance budgets and tax levies of certain entities; review and modification; adoption; submittal
Sec. 9. (a) The city-county legislative body shall review the proposed operating and maintenance budgets and tax levies and adopt final operating and maintenance budgets and tax levies for each of the following entities in the county:
(1) An airport authority operating under IC 8-22-3.
(2) A public library operating under IC 36-12.
(3) A capital improvement board of managers operating under IC 36-10.
(4) A public transportation corporation operating under IC 36-9-4.
Except as provided in subsection (c), the city-county legislative body may reduce or modify but not increase a proposed operating and maintenance budget or tax levy under this section.
(b) The board of each entity listed in subsection (a) shall, after adoption of its proposed budget and tax levies, submit them, along with detailed accounts, to the city clerk before the first day of September of each year.
(c) The city-county legislative body may review the issuance of bonds of an entity listed in subsection (a), but approval of the city-county legislative body is not required for the issuance of bonds. The city-county legislative body may not reduce or modify a budget or tax levy of an entity listed in subsection (a) in a manner that would:
(1) limit or restrict the rights vested in the entity to fulfill the terms of any agreement made with the holders of the entity's bonds; or
(2) in any way impair the rights or remedies of the holders of the entity's bonds.
(d) If the assessed valuation of a taxing unit is entirely contained within an excluded city or town (as described in IC 36-3-1-7) that is located in a county having a consolidated city, the governing body of the taxing unit shall submit its proposed operating and maintenance budget and tax levies to the city or town fiscal body for approval.
(e) The city-county legislative body may review and modify the operating and maintenance budgets and the tax levies of a health and hospital corporation operating under IC 16-22-8. If the total of all proposed property tax levies for the health and hospital corporation for the ensuing calendar year is more than five percent (5%) greater than the total of all property tax levies for the health and hospital corporation for the current calendar year, the city-county legislative body shall review the proposed budget and the tax levies of the health and hospital corporation and shall adopt the final budget and tax levies for the health and hospital corporation. Except as provided in subsection (c), the city-county legislative body may reduce or modify but not increase the health and hospital corporation's

proposed operating and maintenance budget or tax levy under this section. The board of the health and hospital corporation shall, after adoption of its proposed budget and tax levies, submit them, along with detailed accounts, to the city clerk before the first day of September of each year.
As added by Acts 1980, P.L.212, SEC.2. Amended by Acts 1981, P.L.52, SEC.7; P.L.347-1983, SEC.1; P.L.2-1993, SEC.201; P.L.1-2005, SEC.237; P.L.227-2005, SEC.35; P.L.1-2006, SEC.561.



CHAPTER 7. MISCELLANEOUS FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-3-7-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county. In addition, IC 36-4-8 applies to the consolidated city, and IC 36-2-6 applies to the county.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-2
Money consolidated city is entitled to receive
Sec. 2. The consolidated city is entitled to receive the following monies, as they become available, to use in carrying out the powers, duties, and obligations of the consolidated city and its special service districts and special taxing districts:
(1) Revenues from the levies of taxes or special taxes on property or otherwise as prescribed by law.
(2) The aggregate of allocated amounts of money collected and available for distribution to the consolidated city and the county in the motor vehicle highway account as prescribed by IC 8-14-1.
(3) All public money, whether held in general accounts, special accounts, trusts, or otherwise, or receivable by the county or the consolidated city, or its departments, special taxing districts, or special service districts, that is budgeted or made available for functions conferred on the consolidated city or its departments or districts.
(4) All money that becomes available from the federal government or any federal agency organized for the disbursement or allocation of federal monies in furtherance of powers conferred on the consolidated city or its departments or districts.
(5) All money appropriated in furtherance of the powers conferred on the consolidated city.
(6) All money received as proceeds from the sale of bonds by the consolidated city or its special taxing districts.
(7) All parking fees and mass transportation revenues collected by the department of transportation under IC 36-9.
(8) All money received by the consolidated city from the exercise of its powers or control and use of its property.
(9) All money in the cigarette tax fund available for distribution to the consolidated city or the department of transportation as prescribed by IC 6-7-1-30.1.
(10) The aggregate of allocated amounts of money collected and available for distribution to the consolidated city and the county as prescribed by IC 7.1-4-7 pertaining to alcoholic beverage fees and taxes.
(11) Any other money available for distribution by the state under any statute, according to that statute. As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-3
Basis for determining right to receive distribution of money
Sec. 3. (a) For purposes of determining the right of the consolidated city to receive a distribution of money described by section 2 of this chapter based on population, the population of the fire special service district is considered the population of the consolidated city.
(b) Notwithstanding subsection (a), for purposes of determining the right of the consolidated city to receive a distribution of money under IC 7.1-4 based on population, the population of all the territory of the consolidated city is considered its population.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-4
Administering of money held, appropriated, contributed for specific function, or in special fund or trust
Sec. 4. Whenever any money is held, appropriated, or contributed for a specific function, or in a special fund or trust, the consolidated city, or its special service district or special taxing district, shall administer that money according to the requirements and limitations placed on its use.
As added by Acts 1980, P.L.212, SEC.2.

IC 36-3-7-5
Perfected tax or assessment liens
Sec. 5. (a) Liens for taxes levied by the consolidated city are perfected when evidenced on the tax duplicate in the office of the treasurer of the county.
(b) Liens created when the city enters upon property to make improvements to bring it into compliance with a city ordinance, and liens created upon failure to pay charges assessed by the city for services shall be certified to the auditor, after the adoption of a resolution confirming the incurred expense by the appropriate city department, board, or other agency. In addition, the resolution must state the name of the owner as it appears on the township assessor's record and a description of the property.
(c) The amount of a lien shall be placed on the tax duplicate by the auditor in the nature of a delinquent tax subject to enforcement and collection as otherwise provided under IC 6-1.1-22, IC 6-1.1-24, and IC 6-1.1-25. However, the amount of the lien is not considered a tax within the meaning of IC 6-1.1-21-2(b) and shall not be included as a part of either a total county tax levy under IC 6-1.1-21-2(g) or the tax liability of a taxpayer under IC 6-1.1-21-5 for purposes of the tax credit computations under IC 6-1.1-21-4 and IC 6-1.1-21-5.
As added by Acts 1980, P.L.212, SEC.2. Amended by P.L.131-2005, SEC.6.






ARTICLE 4. GOVERNMENT OF CITIES AND TOWNS GENERALLY

CHAPTER 1. CLASSIFICATION OF MUNICIPALITIES; CITY STATUS AND TOWN STATUS

IC 36-4-1-1 Version a
Basis of classification
Note: This version of section amended by P.L.64-2004, SEC.34. See also following version of this section amended by P.L.81-2004, SEC.46.



CHAPTER 1.5. CHANGING A TOWN INTO A CITY

IC 36-4-1.5-1
Change of status; town to city
Sec. 1. (a) A town may be changed into a city only as provided in this chapter.
(b) A town with a population of less than two thousand (2,000) may not be changed into a city.
As added by P.L.111-2005, SEC.2.



CHAPTER 2. MERGER OF ADJOINING MUNICIPALITIES

IC 36-4-2-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 3. MUNICIPAL ANNEXATION AND DISANNEXATION

IC 36-4-3-1
Application of chapter
Sec. 1. This chapter applies to all municipalities except consolidated cities. However, sections 3 and 21 of this chapter do not apply to towns.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 4. DIVISION OF POWERS OF CITIES

IC 36-4-4-1
Application of chapter
Sec. 1. This chapter applies to all cities.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-4-2
Separation of powers; right of city employee to serve in office
Sec. 2. (a) The powers of a city are divided between the executive and legislative branches of its government. A power belonging to one (1) branch of a city's government may not be exercised by the other branch.
(b) A city employee other than an elected or appointed public officer may:
(1) be a candidate for any elective office and serve in that office if elected; or
(2) be appointed to any office and serve in that office if appointed;
without having to resign as a city employee.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.315-1995, SEC.1.

IC 36-4-4-3
Executive or administrative powers, duties, and functions
Sec. 3. (a) All powers and duties of a city that are executive or administrative in nature shall be exercised or performed by the city executive, another city officer, or a city department.
(b) An ordinance of the city legislative body requiring an executive or administrative function to be performed may:
(1) designate the department that is to perform that function; or
(2) establish a new department or agency to perform that function.
(c) If an executive or administrative function is not assigned by a statute, ordinance, or resolution, the city executive shall assign that function to the proper department or officer.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-4-4
Legislative powers and duties
Sec. 4. (a) The legislative power of a city is vested in its legislative body. All powers and duties of a city that are legislative in nature shall be exercised or performed by its legislative body. The legislative body of a city may not elect or appoint a person to any office or employment, except as provided by statute.
(b) The legislative body may manage the finances of the city to the extent that that power is not vested in the executive branch.
As added by Acts 1980, P.L.212, SEC.3.
IC 36-4-4-5
Uncertainty or dispute in nature of power or duty
Sec. 5. (a) If uncertainty exists or a dispute arises concerning the executive or legislative nature of a power or duty exercised or proposed to be exercised by a branch, officer, department, or agency of the government of a municipality, a petition may be filed in the circuit court of the county in which the municipality is located by the municipal executive, another municipal elected official, the president of the municipal legislative body, or any person who alleges and establishes to the satisfaction of the court that he is or would be adversely affected by the exercise of the power; however, in a county having a superior court that has three (3) or more judges, the petition shall be filed in the superior court and shall be heard and determined by the court sitting en banc.
(b) The petition must set forth the action taken or the power proposed to be exercised, and all facts and circumstances relevant to a determination of the nature of the power, and must request that the court hear the matter and determine which branch, officer, department, or agency of the municipality, if any, is authorized to exercise the power. On the filing of the petition, the clerk of the court shall issue notice to the municipal executive, each municipal elected official, and the president of the municipal legislative body, unless the petition was filed by that person, and to the municipal attorney, department of law, or legal division.
(c) The court shall determine the matters set forth in the petition and shall affix the responsibility for the exercise of the power or the performance of the duty, unless it determines that the power or duty does not exist. Costs of the proceeding shall be paid by the municipality, except that if an appeal is taken from the decision of the court by any party to the proceeding other than the municipal executive, another municipal elected official, or the president of the municipal legislative body, the costs of the appeal shall be paid by the unsuccessful party on appeal or in the manner directed by the court deciding the appeal.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.69-1995, SEC.5.



CHAPTER 5. CITY EXECUTIVE

IC 36-4-5-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.41.

IC 36-4-5-2
Mayor; election; eligibility; term of office
Sec. 2. (a) A mayor, who is the city executive, shall be elected under IC 3-10-6 by the voters of each city.
(b) A person is eligible to be a city executive only if the person meets the qualifications prescribed by IC 3-8-1-26.
(c) Residency in territory that is annexed by the city before the election is considered residency for the purposes of subsection (b), even if the annexation takes effect less than one (1) year before the election.
(d) The city executive must reside within the city as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The executive forfeits office if the executive ceases to be a resident of the city.
(e) The term of office of a city executive is four (4) years, beginning at noon on January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.48; P.L.3-1987, SEC.556.

IC 36-4-5-3
Powers and duties
Sec. 3. The executive shall:
(1) enforce the ordinances of the city and the statutes of the state;
(2) provide a statement of the finances and general condition of the city to the city legislative body at least once a year;
(3) provide any information regarding city affairs that the legislative body requests;
(4) recommend, in writing, to the legislative body actions that the executive considers proper;
(5) call special meetings of the legislative body when necessary;
(6) supervise subordinate officers;
(7) insure efficient government of the city;
(8) fill vacancies in city offices when required by IC 3-13-8;
(9) sign all bonds, deeds, and contracts of the city and all licenses issued by the city; and
(10) approve or veto ordinances, orders, and resolutions of the legislative body under IC 36-4-6-15.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.5-1986, SEC.49.
IC 36-4-5-4
Appointments
Sec. 4. The executive shall make the appointments prescribed by IC 36-4-9 and IC 36-4-11-2.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-5
Power to hear complaints against person issued license; proceedings; findings and determination; violation, revocation, or suspension
Sec. 5. On reasonable notice of at least three (3) days to the person complained of, the executive shall hear any complaint against a person to whom the city has issued a license, and may issue subpoenas to compel the attendance of witnesses, administer oaths to those witnesses, and require them to testify. To the extent they can be applied, the Indiana rules of procedure, including the right to appear by counsel and to compel the attendance of witnesses for or against persons complained of, apply to proceedings under this section. If the executive finds that the person complained of has wilfully violated a term or condition of his license, or has wilfully done or permitted to be done an act in violation of a statute or city ordinance relating to the business licensed, the executive shall revoke or suspend the license. He shall file a copy of his findings and determination with the city fiscal officer within twenty-four (24) hours after it is made.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-6
Meetings with officers in charge of city departments; record
Sec. 6. At least once a month, the executive shall meet with the officers in charge of the city departments:
(1) for consultation on the affairs of the city;
(2) to adopt rules and regulations for the administration of the affairs of city departments; and
(3) to adopt rules and regulations prescribing a merit system for selecting, appointing, or promoting city officers and employees.
A record of meetings under this section shall be kept.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-7
Appointment of persons to examine or investigate city accounts and property
Sec. 7. The executive may appoint three (3) competent persons to examine, without notice, the city accounts and property in the possession or custody of a city department, officer, or employee, and to report the results of their investigation.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-5-8
Absence or inability of executive; designation and service of acting

executive
Sec. 8. (a) Whenever the executive is absent or going to be absent from the city, ill, or injured, he may designate:
(1) the deputy mayor, if that position has been established under IC 36-4-9-7; or
(2) a member of the city legislative body;
as acting executive, with all the powers of the office. The executive may exercise this power for a maximum of fifteen (15) days in any sixty (60) day period.
(b) A designation under subsection (a) shall be certified to the president or president pro tempore and clerk of the city legislative body. In addition, when the executive resumes his duties, he shall certify to those officers the expiration of the designation.
(c) Whenever the president or president pro tempore of the city legislative body files with the circuit court of the county in which the city is located a written statement suggesting that the executive is unable to discharge the powers and duties of his office, the circuit court shall convene within forty-eight (48) hours to decide that question. After that, when the executive files with the circuit court his written declaration that no inability exists, the circuit court shall convene within forty-eight (48) hours to decide whether that is the case. Upon a decision that no inability exists, the executive shall resume the powers and duties of his office.
(d) If the circuit court decides under subsection (c) that the executive is unable to discharge the powers and duties of his office, then:
(1) the deputy mayor, if that position has been established under IC 36-4-9-7; or
(2) the president of the legislative body in a second class city, or the president pro tempore of the legislative body in a third class city, if there is no deputy mayor;
shall serve as acting executive, with all the powers of the office. A person may serve as acting executive for a maximum of six (6) months under this subsection. The city legislative body may appropriate funds to compensate a person acting as executive under subsection (d).
As added by P.L.349-1983, SEC.1.

IC 36-4-5-9
Vacancy in office of executive
Sec. 9. (a) The office of executive becomes vacant whenever the executive:
(1) dies, resigns, or is removed from office;
(2) ceases to be a resident of the city;
(3) is convicted of a felony, as provided in IC 5-8-1-37; or
(4) is unable to discharge the powers and duties of his office for more than six (6) months.
(b) The vacancy shall be filled under IC 3-13-8.
As added by P.L.349-1983, SEC.2. Amended by P.L.5-1986, SEC.50.



CHAPTER 6. CITY LEGISLATIVE BODY

IC 36-4-6-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.42.



CHAPTER 7. CITY BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-4-7-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.45.

IC 36-4-7-2
Elected city officers; fixing of annual compensation
Sec. 2. (a) As used in this section, "compensation" means the total of all money paid to an elected city officer for performing duties as a city officer, regardless of the source of funds from which the money is paid.
(b) The city legislative body shall, by ordinance, fix the annual compensation of all elected city officers. The ordinance must be published under IC 5-3-1, with the first publication at least thirty (30) days before final passage by the legislative body.
(c) The compensation of an elected city officer may not be changed in the year for which it is fixed, nor may it be reduced below the amount fixed for the previous year.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.17, SEC.21; P.L.15-1993, SEC.3.

IC 36-4-7-3
Appointive officers, deputies, and other employees; compensation
Sec. 3. (a) This section does not apply to compensation paid by a city to members of its police and fire departments.
(b) Subject to the approval of the city legislative body, the city executive shall fix the compensation of each appointive officer, deputy, and other employee of the city. The legislative body may reduce but may not increase any compensation fixed by the executive. Compensation must be fixed under this section not later than September 30 of each year for the ensuing budget year.
(c) Compensation fixed under this section may be increased or decreased by the executive during the budget year for which it is fixed.
(d) Notwithstanding subsection (b), the city clerk may, with the approval of the legislative body, fix the salaries of deputies and employees appointed under IC 36-4-11-4.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.44-1991, SEC.5; P.L.35-1999, SEC.5; P.L.89-2001, SEC.7; P.L.169-2006, SEC.54.

IC 36-4-7-4
City officers and employees connected with operation of municipally owned utility or function; additional compensation
Sec. 4. (a) Subject to the approval of the city legislative body, the

city executive may provide that city officers and employees receive additional compensation for services that:
(1) are performed for the city;
(2) are not governmental in nature; and
(3) are connected with the operation of a municipally owned utility or function.
(b) Subject to the approval of the executive and legislative body, the administrative agency operating the utility or function shall fix the amount of the additional compensation, which shall be paid from the revenues of the utility or function.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-5
Salary schedule
Sec. 5. Salaries of city officers and employees shall be scheduled as provided in the budget classification prescribed by the state board of accounts.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-6
Budget estimates; formulation procedure
Sec. 6. Before the publication of notice of budget estimates required by IC 6-1.1-17-3, each city shall formulate a budget estimate for the ensuing budget year in the following manner:
(1) Each department head shall prepare for his department an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure he anticipates.
(2) The city fiscal officer shall prepare an itemized estimate of revenues available for the ensuing budget year, and shall prepare an itemized estimate of expenditures for other purposes above the money proposed to be used by the departments.
(3) The city executive shall meet with the department heads and the fiscal officer to review and revise their various estimates.
(4) After the executive's review and revision, the fiscal officer shall prepare for the executive a report of the estimated department budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-7
Report of estimates; ordinance fixing taxation rate; appropriation
Sec. 7. (a) The fiscal officer shall present the report of budget estimates to the city legislative body under IC 6-1.1-17. After reviewing the report, the legislative body shall prepare an ordinance fixing the rate of taxation for the ensuing budget year and an ordinance making appropriations for the estimated department budgets and other city purposes during the ensuing budget year. The legislative body, in the appropriation ordinance, may reduce any estimated item from the figure submitted in the report of the fiscal

officer, but it may increase an item only if the executive recommends an increase. The legislative body shall promptly act on the appropriation ordinance.
(b) In preparing the ordinances described in subsection (a) the legislative body shall make an allowance for the cost of fire protection to annexed territory described in IC 36-4-3-7(d), for the year fire protection is first offered to that territory.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.341-1987, SEC.2; P.L.5-1989, SEC.104.

IC 36-4-7-8
Ordinances; additional appropriations or decrease
Sec. 8. After the passage of the appropriation ordinance, the city legislative body may, on the recommendation of the city executive, make further or additional appropriations by ordinance, unless their result is to increase the tax levy set under IC 6-1.1-17. The legislative body may, by ordinance, decrease any appropriation. The executive may, by executive order, decrease the appropriation made for any executive department.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1980, P.L.73, SEC.10.

IC 36-4-7-9
Appropriation ordinance; items
Sec. 9. An appropriation ordinance must specify, by items, the amount of each appropriation and the department for which it is made.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-7-10
Preparation of budgets; contents; submission to legislative body
Sec. 10. The department budgets prepared under section 6 of this chapter must include the compensation of department heads and must be submitted to the city legislative body under section 7 of this chapter.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1982, P.L.33, SEC.25.

IC 36-4-7-11
Failure to pass tax rate and appropriation ordinances; continuation
Sec. 11. If the city legislative body does not pass the ordinance required by section 7 of this chapter before October 1 of each year, the most recent annual appropriations and annual tax levy are continued for the ensuing budget year.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.176-2002, SEC.9; P.L.169-2006, SEC.55.



CHAPTER 8. MISCELLANEOUS CITY FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-4-8-1
Application of chapter
Sec. 1. This chapter applies to all cities.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 9. CITY DEPARTMENTS, BOARDS, AND APPOINTED OFFICERS

IC 36-4-9-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.46.



CHAPTER 10. CITY CLERK AND FISCAL OFFICER

IC 36-4-10-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.50.



CHAPTER 11. CITY DEPUTIES AND EMPLOYEES

IC 36-4-11-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1980, P.L.212, SEC.3. Amended by Acts 1981, P.L.44, SEC.52.

IC 36-4-11-2
Appointments by city executive; exceptions; suspension or removal; appointees serving remainder of unexpired term
Sec. 2. (a) The city executive shall make the appointments prescribed by law. If an emergency requires additional employees for a city office, board, commission, department, institution, or utility, the executive may also appoint those employees.
(b) This subsection does not apply to appointments made under IC 20. An executive may not make an appointment between midnight December 31 and noon January 1 of the last year of the executive's final term of office.
(c) This subsection does not apply to appointments made under IC 20. The executive may remove from office a board or commission member appointed by a prior executive if the appointment was made on or after the date of the general election and:
(1) the prior executive was a candidate for nomination as a party's candidate for election to the office of executive at the primary election held during the last year of the prior executive's term of office and the prior executive was not nominated at that election; or
(2) the prior executive was a candidate for another term of office as executive at the general election held during the last year of the prior executive's term of office and the prior executive was not elected to another term of office at that election;
and if the executive notifies the appointee of the removal and sends a written statement of the reasons for the removal to the city legislative body.
(d) The executive may suspend or remove from office any officers, deputies, or other employees of the city appointed by the executive or a prior executive, by notifying them to that effect and sending a written statement of the reasons for the suspension or removal to the city legislative body.
(e) A person appointed by the executive to fill a vacancy caused by a removal under subsection (c) serves the remainder of the unexpired term of the appointee removed from office under subsection (c).
(f) Notwithstanding any other law, if the term of a member of a board who was appointed by the executive expires and the executive does not make an appointment to fill the vacancy, the member may continue to serve on the board for only sixty (60) days after the

expiration date of the member's term.
As added by Acts 1980, P.L.212, SEC.3. Amended by P.L.185-1988, SEC.3; P.L.68-1996, SEC.7.

IC 36-4-11-3
Departments; appointment of deputies and other employees; dismissal
Sec. 3. A department may appoint deputies and other employees at its pleasure, unless a statute provides otherwise. A department may dismiss deputies and other employees, but if thirty (30) days have passed since the department head was appointed, he must file with the city clerk a written statement of the reasons for dismissing any employee other than:
(1) a deputy; or
(2) a foreman, inspector, or laborer temporarily employed by the department of public works.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-11-4
City clerk; appointment of deputies and employees
Sec. 4. The city clerk may appoint the number of deputies and employees authorized by the city legislative body. The clerk's deputies and employees serve at his pleasure.
As added by Acts 1980, P.L.212, SEC.3.

IC 36-4-11-5
Second class cities; city fiscal officer; appointment of deputy
Sec. 5. (a) This section applies only to second class cities.
(b) The city legislative body may, by ordinance, authorize the city fiscal officer to appoint a deputy. The fiscal officer is responsible for the official acts of his deputy.
As added by Acts 1980, P.L.212, SEC.3.



CHAPTER 12. CITY MANAGERS FOR THIRD CLASS CITIES

IC 36-4-12-1
Application of chapter
Sec. 1. This chapter applies only to third class cities.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-2
Creation of city manager position
Sec. 2. (a) A third class city may employ a nonpartisan city manager to be the administrative head of the city government. To employ a city manager, the executive must initiate an ordinance and the city legislative body must adopt an ordinance creating the city manager position. An ordinance creating the city manager position must state the powers and duties to be assumed by the city manager.
(b) If the city legislative body adopts an ordinance under this chapter to employ a city manager, the city legislative body may adopt an ordinance to permit the executive to perform the duties of the executive on a part-time basis.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-3
Terms of employment and compensation
Sec. 3. The city manager may be employed to serve at the pleasure of the executive who may submit to the city legislative body for approval under IC 36-4-7-3 the city manager's compensation and terms of employment.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-4
Legislative body members barred from position
Sec. 4. The city legislative body may not employ a member of the legislative body as the city manager. A former member of the city legislative body may not be employed as the city manager for a period of two (2) years after leaving office.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-5
Qualifications
Sec. 5. A city may hire a city manager solely on the basis of the applicant's administrative and educational qualifications. The city shall give special deference to actual experience in or knowledge of accepted practices in the field of municipal management.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-6
Political activity
Sec. 6. A city manager may not campaign for or against a candidate for the city legislative body and may not participate in

partisan political activities that would impair the city manager's performance as a professional administrator.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-7
Joint employment by cities
Sec. 7. Two (2) or more cities may employ the same person as the city manager of their respective cities.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-8
Performance bond
Sec. 8. The city manager shall execute a bond for the faithful performance of the city manager's duties in the manner prescribed by IC 5-4-1.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-9
Acting manager
Sec. 9. The executive may appoint a qualified person to perform the duties of the city manager whenever the city manager is absent or unable to perform the city manager's duties.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-10
Powers and duties
Sec. 10. The city manager, under the direction of the executive, is responsible for the administrative duties of the city. The powers and duties of the city manager must be stated in the ordinance creating the city manager position. The city manager's powers and duties may include:
(1) attending the meetings of the legislative body and recommending actions the city manager considers advisable;
(2) hiring city employees according to the pay schedules and standards fixed by the legislative body or by statute;
(3) suspending, discharging, removing, or transferring city employees;
(4) delegating any of the city manager's powers to an employee responsible to the city manager;
(5) administering and enforcing all ordinances, orders, and resolutions of the legislative body;
(6) ensuring that all statutes that are required to be administered by the legislative body or a city employee subject to the control of the legislative body are faithfully administered;
(7) preparing budget estimates and submitting them to the legislative body when required;
(8) executing contracts on behalf of the city for materials, supplies, services, or improvements after the completion of the appropriations, notice, and competitive bidding required by statute;         (9) receiving service of summons on behalf of the city;
(10) administering the city's economic development plans and projects;
(11) advising the executive, city legislative body, and public on the conduct of city affairs;
(12) making recommendations on policy formulation;
(13) recommending and executing city improvements;
(14) serving on the board of public works and safety; and
(15) other powers and duties determined to be advisable by the executive and legislative body.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-11
Police and fire disciplinary body membership barred
Sec. 11. The city manager may not serve as a member of any body that hears disciplinary charges against:
(1) the city police chief;
(2) a member of the city police department;
(3) the city fire chief; or
(4) a member of the city fire department.
As added by P.L.10-1997, SEC.32.

IC 36-4-12-12
Bonds, notes, or warrants; prohibition
Sec. 12. The city legislative body may not authorize the city manager to issue or execute bonds, notes, or warrants of the city.
As added by P.L.10-1997, SEC.32.






ARTICLE 5. GOVERNMENT OF TOWNS

CHAPTER 1. INCORPORATION; DISSOLUTION

IC 36-5-1-1
Application of chapter
Sec. 1. This chapter applies to all towns except an included town (as defined in IC 36-3-1-7).
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.5-1989, SEC.105.



CHAPTER 1.1. DISSOLUTION OF SMALL TOWNS

IC 36-5-1.1-1
Application of chapter
Sec. 1. This chapter applies to:
(1) towns having a population of less than five hundred (500); and
(2) included towns (as defined in IC 36-3-1-7).
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.109.

IC 36-5-1.1-2
Institution of proceedings
Sec. 2. (a) Proceedings to dissolve a town may be instituted under section 10.5 or 10.6 of this chapter or by filing with the executive of the county containing more than fifty percent (50%) in assessed valuation of the land in the town:
(1) a resolution adopted by the town legislative body requesting dissolution; or
(2) a petition signed by at least twenty-five percent (25%) of the town's voters registered at the last general election.
(b) On receipt of a petition or resolution for dissolution, the county executive shall mark the petition or resolution with the date of filing.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.110; P.L.4-1991, SEC.143.

IC 36-5-1.1-3
Public hearing; notice
Sec. 3. The county executive shall hold a public hearing on a petition or resolution for dissolution filed under section 2 of this chapter not less than sixty (60) nor more than ninety (90) days after the date of the filing of the petition or resolution. The county executive shall publish notice of the hearing in accordance with IC 5-3-1.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-4
Recommendations of plan commission
Sec. 4. (a) The county executive shall forward one (1) copy of the resolution or petition filed under section 2 of this chapter to the plan commission, if any, having jurisdiction.
(b) The plan commission shall submit their written recommendations for approval or disapproval of dissolution to the county executive at least ten (10) days before the hearing required by section 3 of this chapter.
As added by P.L.342-1987, SEC.2. Amended by P.L.24-1995, SEC.26.
IC 36-5-1.1-5
Parties; remonstrance against dissolution; dismissal of petition
Sec. 5. The recipients of the notice required by section 3 of this chapter are parties to and are entitled to be heard at the public hearing. The petition for dissolution shall be dismissed if at any time during the dissolution proceedings, including an appeal, the county executive or a court hearing an appeal is presented with a verified remonstrance against dissolution, signed by at least twenty-five percent (25%) of the town's voters registered at the last general election. The executive or court may determine the validity of the remonstrance by submitting it to the clerk of the circuit court for the county where the voter resides for verification.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-6
Decision of county executive
Sec. 6. The county executive shall, on the date fixed under section 3 of this chapter, hear and determine the petition or resolution and render a decision on the question of dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-7
Evidentiary considerations
Sec. 7. At the hearing the county executive shall approve dissolution unless the evidence establishes that:
(1) the petition requesting dissolution has not been signed by at least twenty-five percent (25%) of the voters;
(2) there are enough invalid signatures on the petition requesting dissolution to reduce the number of valid signatures to below twenty-five percent (25%) of the voters;
(3) at least twenty-five percent (25%) of the town's voters have signed a petition under section 5 of this chapter remonstrating against the dissolution; or
(4) the town legislative body has passed a resolution opposing dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-8
Residents' challenge to sufficiency or validity of petition
Sec. 8. The county executive shall permit the residents of the town to submit evidence challenging the sufficiency or the validity of either:
(1) a petition or resolution for dissolution; or
(2) a petition opposed to dissolution.
As added by P.L.342-1987, SEC.2.

IC 36-5-1.1-9
Appeal; notice; bond; transcript; change of venue; effective date of dissolution
Sec. 9. (a) A person aggrieved by a decision made by the county

executive under section 6 of this chapter may, within thirty (30) days, appeal that decision or result to the circuit court for the county containing more than fifty percent (50%) in assessed valuation of the land in the town. The appeal is instituted by giving written notice to the clerk of the circuit court and filing with the county executive a bond for five hundred dollars ($500), with surety approved by the county executive. The bond must provide:
(1) that the appeal will be duly prosecuted; and
(2) that the appellants will pay all costs if the appeal is decided against them.
(b) When an appeal is instituted, the county executive shall file with the clerk of the circuit court a transcript of all proceedings in the case, together with all papers filed in the case. The county executive may not take further action in the case until the appeal is heard and determined.
(c) An appeal under this section shall be heard by the circuit court without a jury. Change of venue from the judge may be granted, but change of venue from the county may not be granted. If the court orders the dissolution to take place, the circuit court clerk shall, immediately after the judgment of the court, certify the judgment of the circuit court to:
(1) the clerk of the municipality;
(2) the circuit court clerk of any other county in which the town is located; and
(3) the office of the secretary of state.
(d) Except as provided in subsection (e), the dissolution takes effect sixty (60) days after the order is certified.
(e) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding the year in which the federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.111; P.L.3-1997, SEC.459; P.L.123-2000, SEC.7.

IC 36-5-1.1-10
Dissolution ordinance; effective date; disposition of property; validity of contracts; records
Sec. 10. (a) If the county executive approves dissolution under section 6 of this chapter, the county executive shall adopt:
(1) an ordinance; or
(2) an order in a county having a consolidated city;
dissolving the town.
(b) Except as provided in subsection (e), a dissolution takes effect:
(1) at least sixty (60) days after the ordinance or order under subsection (a) is adopted; and
(2) when the county auditor files a copy of the ordinance or order with:             (A) the circuit court clerk of each county in which the town is located; and
(B) the office of the secretary of state.
(c) The property owned by the town after payment of debts and liabilities shall be disposed of by the county executive. Any proceeds remaining shall be deposited in the county general fund. Dissolution of a town does not affect the validity of a contract to which the town is a party.
(d) After dissolution, the books and records of the town become the property of the county executive for safekeeping.
(e) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.112; P.L.10-1992, SEC.29; P.L.3-1997, SEC.460; P.L.123-2000, SEC.8.

IC 36-5-1.1-10.5
Dissolution of town; requisites of resolution; notice; hearing; adoption of ordinance; effective date of dissolution; validity of town contracts
Sec. 10.5. (a) This section applies to the dissolution of an included town.
(b) The town legislative body may adopt a resolution to consider dissolution of the town under this section. The resolution must state the following:
(1) That the town legislative body conduct a public hearing at a stated date, place, and time concerning the dissolution of the town.
(2) That the town legislative body will hear all statements presented in favor of or in opposition to dissolution.
(3) That the town legislative body may adopt an ordinance to dissolve the town at the conclusion of the public hearing.
(c) The town clerk shall publish a notice of the public hearing in accordance with IC 5-3-1.
(d) The town legislative body may continue a public hearing under this section. If a hearing is continued, the clerk is not required to publish an additional notice under subsection (c).
(e) The town legislative body may adopt an ordinance following the conclusion of the public hearing under subsection (b). The town clerk shall file a copy of the ordinance with:
(1) the circuit court clerk of the county; and
(2) the office of the secretary of state.
(f) Except as provided in subsection (g), the ordinance dissolving the town takes effect:
(1) at least sixty (60) days after adoption; and
(2) when the ordinance is filed under subsection (e).     (g) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which the federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
(h) When an ordinance dissolving a town becomes effective:
(1) the territory included within the town when the ordinance was adopted becomes a part of the consolidated city;
(2) the books and records of the town become the property of the county executive;
(3) the property owned by the town after payment of debts and liabilities shall be disposed of by the county executive; and
(4) the county executive shall deposit any proceeds remaining after payment of debts and liabilities into the county general fund.
(i) The dissolution of a town under this section does not affect the validity of a contract to which the town is a party.
As added by P.L.5-1989, SEC.113. Amended by P.L.3-1997, SEC.461; P.L.123-2000, SEC.9.

IC 36-5-1.1-10.6
Included towns; petition; ballot question; filing certification; time of dissolution; year preceding census year; results of dissolution; contracts
Sec. 10.6. (a) This section applies to included towns.
(b) The dissolution of a town under this section may be instituted by filing a petition with the county board of registration. The petition must be signed by at least the number of the registered voters of the town required to place a candidate on the ballot under IC 3-8-6-3. The petition must be filed not later than June 1 of a year in which a general or municipal election will be held.
(c) If a petition meets the criteria set forth in subsection (b), the county board of registration shall certify the public question to the county election board under IC 3-10-9-3. The county election board shall place the question of dissolution on the ballot provided for voters in the included town at the first general or municipal election following certification. The question shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the town of ________ dissolve?".
(d) If the public question is approved by a majority of the voters voting on the question, the county election board shall file a copy of the certification prepared under IC 3-12-4-9 concerning the public question described by this section with the following:
(1) The circuit court clerk of the county.
(2) The office of the secretary of state.
(e) Except as provided in subsection (f), dissolution occurs:
(1) at least sixty (60) days after certification under IC 3-12-4-9; and
(2) when the certification is filed under subsection (d).     (f) A dissolution under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A dissolution under this section that would otherwise take effect during the year preceding a year in which the federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
(g) When a town is dissolved under this section:
(1) the territory included within the town when the ordinance was adopted becomes a part of the consolidated city;
(2) the books and records of the town become the property of the county executive;
(3) the property owned by the town after payment of debts and liabilities shall be disposed of by the county executive; and
(4) the county executive shall deposit any proceeds remaining after payment of debts and liabilities into the county general fund.
(h) The dissolution of a town under this section does not affect the validity of a contract to which the town is a party.
As added by P.L.4-1991, SEC.144. Amended by P.L.3-1993, SEC.270; P.L.12-1995, SEC.130; P.L.3-1997, SEC.462; P.L.123-2000, SEC.10.

IC 36-5-1.1-11
Limitation
Sec. 11. If a dissolution proceeding under this chapter is unsuccessful, the person seeking dissolution may not attempt a new proceeding under this chapter or IC 36-5-1 for at least one (1) year following the hearing under section 3 or 10.5 of this chapter or the election under section 10.6 of this chapter.
As added by P.L.342-1987, SEC.2. Amended by P.L.5-1989, SEC.114; P.L.4-1991, SEC.145.

IC 36-5-1.1-12
Towns not functioning for ten years; hearing; findings; adoption of ordinance or ordering dissolution
Sec. 12. (a) This section does not apply to a town described by IC 36-5-1-11.5.
(b) A town subject to this chapter may be dissolved if the county election board of the county in which the greatest percentage of population of the town is located conducts a public hearing and finds that the town has not elected town officers or had a functioning town government during the preceding ten (10) years.
(c) The county election board shall certify the board's findings to the county executive, who may adopt an ordinance or (in a county having a consolidated city or subject to IC 36-2-3.5) issue an order to dissolve the town.
As added by P.L.3-1993, SEC.271.



CHAPTER 1.2. CHANGE OF NAME OF A SMALL TOWN

IC 36-5-1.2-1
Applicability of chapter; other applicable provisions
Sec. 1. (a) This chapter applies to towns having a population of less than five hundred (500).
(b) A town may change the town's name under this chapter or IC 36-5-1.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-2
Petition to change name; conditions; bond
Sec. 2. A proceeding to change the name of a town may be instituted under this chapter by filing with the town clerk-treasurer a petition that meets the following conditions:
(1) The petition must be signed by a majority of the registered voters of the town.
(2) The petition must be verified by at least one (1) of the petitioners.
(3) The petition must contain a statement of the proposed new name of the town and the reasons to change the town's name.
(4) The petitioners agree to pay all costs and expenses incurred by the town if the petition is unsuccessful.
(5) The petition must be accompanied by a bond that meets the following conditions:
(A) The bond is payable to the town.
(B) The bond is for costs and expenses incurred under this chapter if the petitioners do not pay the costs and expenses.
(C) The bond is satisfactory to the town legislative body.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-3
Withdrawal from petition
Sec. 3. (a) A petitioner may withdraw from the petition before the town legislative body makes a decision on the petition under section 6 of this chapter.
(b) In determining whether a sufficient number of registered voters have signed the petition, the legislative body may not consider names withdrawn from the petition under this section.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-4
Notice of petition filing and hearing
Sec. 4. If a petition is filed under section 2 of this chapter, the town clerk-treasurer shall give notice under IC 5-3-1 of the following:
(1) The filing of the petition.
(2) The day, time, and place of a hearing on the petition.
As added by P.L.258-1993, SEC.1.
IC 36-5-1.2-5
Hearing to consider petition
Sec. 5. On the day and time set in the notice given under section 4 of this chapter, the town legislative body shall hear and consider the petition.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-6
Adoption of resolution for name change
Sec. 6. If after the hearing held under section 5 of this chapter, the town legislative body decides to change the name of the town as requested by the petition, the legislative body must, by a majority vote, adopt a resolution to change the name of the town.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-7
Appeal of decision; standing
Sec. 7. A person aggrieved by a decision made by the town legislative body under section 6 of this chapter may appeal the decision to the circuit court with jurisdiction in the county in which the town is located.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-8
Appeal of decision; notice and bond
Sec. 8. To begin an appeal under section 7 of this chapter, a person must do the following not more than thirty (30) days after adoption of the resolution by the town legislative body:
(1) Give written notice of the appeal to the legislative body.
(2) File a bond with the town clerk-treasurer that meets the following conditions:
(A) Is in the amount of five hundred dollars ($500).
(B) Has surety on the bond approved by the legislative body.
(C) Provides the following:
(i) The appeal will be duly prosecuted.
(ii) The appellants will pay all costs of the appeal if the appeal is decided against the appellants.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-9
Appeal of decision; clerk of court filings
Sec. 9. If section 8 of this chapter is satisfied, the town clerk-treasurer shall file the following with the clerk of the circuit court:
(1) A transcript of all proceedings in the case.
(2) All papers filed in the case.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-10
Stay of name change      Sec. 10. The town legislative body may not take further action in the case until the appeal is heard and determined.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-11
Determination of appeal without jury; change of venue
Sec. 11. (a) The circuit court shall hear an appeal under this chapter without a jury.
(b) Change of venue from the judge may be granted, but change of venue from the county may not be granted.
As added by P.L.258-1993, SEC.1.

IC 36-5-1.2-12
Certification of resolution not appealed
Sec. 12. If an appeal has not been filed, not later than thirty (30) days after adoption of the resolution by the town legislative body, the town clerk-treasurer shall send a certified copy of the resolution to each of the following:
(1) The clerk of the circuit court of each county in which the town is located.
(2) The plan commission having jurisdiction, if any.
(3) The office of the secretary of state.
As added by P.L.258-1993, SEC.1. Amended by P.L.24-1995, SEC.27; P.L.3-1997, SEC.463; P.L.123-2000, SEC.11.

IC 36-5-1.2-13
Effective date of name change
Sec. 13. A change of the town's name takes effect thirty (30) days after the later of the following:
(1) Adoption of the resolution by the town legislative body under section 6 of this chapter.
(2) Any appeals under this chapter are determined.
As added by P.L.258-1993, SEC.1.



CHAPTER 2. TOWN LEGISLATIVE BODY AND EXECUTIVE

IC 36-5-2-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.



CHAPTER 3. TOWN BUDGET PROCEDURES AND COMPENSATION OF OFFICERS AND EMPLOYEES

IC 36-5-3-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-3-2
Compensation for officers and employees
Sec. 2. (a) As used in this section, "compensation" means the total of all money paid to an elected town officer for performing duties as a town officer, regardless of the source of funds from which the money is paid.
(b) The town legislative body shall, by ordinance, fix the compensation of its own members, the town clerk-treasurer, and the town marshal. The legislative body shall provide reasonable compensation for other town officers and employees.
(c) The compensation of an elected town officer may not be changed in the year for which it is fixed, nor may it be reduced below the amount fixed for the previous year.
(d) The legislative body may provide that town officers and employees receive additional compensation for services that:
(1) are performed for the town;
(2) are not governmental in nature; and
(3) are connected with the operation of a municipally owned utility or function.
Subject to the approval of the legislative body, the administrative agency operating the utility or function shall fix the amount of the additional compensation, which shall be paid from the revenues of the utility or function.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.17, SEC.26; P.L.351-1983, SEC.1; P.L.15-1993, SEC.4.

IC 36-5-3-3
Formulation of budget estimate
Sec. 3. Before the publication of notice of budget estimates required by IC 6-1.1-17-3, each town shall formulate a budget estimate for the ensuing budget year in the following manner, unless it provides by ordinance for a different manner:
(1) Each department head shall prepare for his department an estimate of the amount of money required for the ensuing budget year, stating in detail each category and item of expenditure he anticipates.
(2) The town fiscal officer shall prepare an itemized estimate of revenues available for the ensuing budget year, and shall prepare an itemized estimate of expenditures for other purposes above the money proposed to be used by the departments.
(3) The town executive shall meet with the department heads

and the fiscal officer to review and revise their various estimates.
(4) After the executive's review and revision, the fiscal officer shall prepare for the executive a report of the estimated department budgets, miscellaneous expenses, and revenues necessary or available to finance the estimates.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-3-4
Report of budget estimates; ordinances fixing tax rate and appropriations
Sec. 4. The town fiscal officer shall present the report of budget estimates to the town legislative body under IC 6-1.1-17. After reviewing the report, the legislative body shall prepare an ordinance fixing the rate of taxation for the ensuing budget year and an ordinance making appropriations for the estimated department budgets and other town purposes during the ensuing budget year. The legislative body, in the appropriation ordinance, may change any estimated item from the figure submitted in the report of the fiscal officer. The legislative body shall promptly act on the appropriation ordinance.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-3-5
Additional appropriations; decrease; ordinances
Sec. 5. After the passage of the appropriation ordinance, the town legislative body may make further or additional appropriations by ordinance, unless their result is to increase the tax levy set under IC 6-1.1-17. The legislative body may, by ordinance, decrease any appropriation set by ordinance.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1980, P.L.73, SEC.20.

IC 36-5-3-6
Waiver of compensation
Sec. 6. (a) As used in this section, "compensation" means the total of all money paid to an elected town officer for performing duties as a town officer, regardless of the source of funds from which the money is paid. The term includes all employee benefits paid to a town officer, including life insurance, health insurance, disability insurance, retirement benefits, and pension benefits.
(b) A town officer may waive the officer's compensation for any year by filing a notice that satisfies the following:
(1) The notice is in writing.
(2) The notice states in substance all of the following:
(A) The position held by the town officer.
(B) The calendar year covered by the notice.
(C) That the town officer waives compensation under this section.
(D) That the town officer understands that the notice is

irrevocable beginning January 1 of the year covered by the notice.
(3) The notice is signed by the town officer who wants to waive compensation.
(c) A town officer who wants to waive compensation under this section must file the notice with the town clerk-treasurer before January 1 of the year covered by the notice.
(d) A notice filed under this section is irrevocable beginning January 1 of the year covered by the notice.
(e) A town officer who files a notice under this section:
(1) is not entitled to compensation for duties performed in the year covered by the notice; and
(2) may not be paid compensation for duties performed in the year covered by the notice.
As added by P.L.67-2001, SEC.1.



CHAPTER 4. MISCELLANEOUS TOWN FISCAL AND ADMINISTRATIVE PROVISIONS

IC 36-5-4-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.



CHAPTER 5. TOWN MANAGER

IC 36-5-5-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-2
Employment; compensation; tenure
Sec. 2. The town legislative body may employ a town manager to be the administrative head of the town government and may fix his compensation and terms of employment. The manager may be employed to serve:
(1) at the pleasure of the legislative body; or
(2) for a definite tenure not to exceed the longest remaining term in office of a member of the legislative body, in which case he may be dismissed only for cause.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-3
Legislative body members barred
Sec. 3. The town legislative body may not employ one of its members as the manager.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1980, P.L.73, SEC.22.

IC 36-5-5-4
Joint employment
Sec. 4. The legislative bodies of two (2) or more towns may employ the same person as the manager of their respective towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-5
Performance bond
Sec. 5. The manager must, in the manner prescribed by IC 5-4-1, execute a bond for the faithful performance of his duties.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.47, SEC.23.

IC 36-5-5-6
Acting manager
Sec. 6. The town legislative body may appoint a qualified person to perform the duties of the manager whenever he is absent or unable to perform his duties.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-7
Bonds, notes, or warrants; prohibition
Sec. 7. The town legislative body may not authorize the manager

to issue or execute bonds, notes, or warrants of the town.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-8
Duties
Sec. 8. The manager, under the direction of the town legislative body, is responsible for the administrative duties of the legislative body. Unless a written order or ordinance of the legislative body provides otherwise, the manager:
(1) shall attend the meetings of the legislative body and recommend actions he considers advisable;
(2) shall hire town employees according to the pay schedules and standards fixed by the legislative body or by statute;
(3) shall suspend, discharge, remove, or transfer town employees, if necessary for the welfare of the town;
(4) may delegate any of his powers to an employee responsible to him;
(5) shall administer and enforce all ordinances, orders, and resolutions of the legislative body;
(6) shall see that all statutes that are required to be administered by the legislative body or a town officer subject to the control of the legislative body are faithfully administered;
(7) shall prepare budget estimates and submit them to the legislative body when required;
(8) shall execute contracts on behalf of the town for materials, supplies, services, or improvements, after the completion of the appropriations, notice, and competitive bidding required by statute; and
(9) may receive service of summons on behalf of the town.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-5-9
Police disciplinary body membership barred
Sec. 9. The manager may not serve as a member of any body that hears disciplinary charges against:
(1) the town marshal; or
(2) a member of the town police department.
As added by P.L.343-1987, SEC.1.



CHAPTER 6. TOWN CLERK-TREASURER

IC 36-5-6-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-6-2
Clerk and fiscal officer
Sec. 2. The clerk-treasurer elected under this chapter is both the town clerk and the town fiscal officer.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-6-3
Residency; term of office
Sec. 3. (a) The clerk-treasurer must reside within the town as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The clerk-treasurer forfeits office if the clerk-treasurer ceases to be a resident of the town.
(b) Except as provided in subsection (c) or (d), the term of office of the clerk-treasurer is four (4) years, beginning at noon January 1 after election and continuing until a successor is elected and qualified.
(c) The term of office of a clerk-treasurer elected under IC 36-5-1-10.1 following the incorporation of the town:
(1) begins at noon November 30 following the election; and
(2) continues until noon January 1 following the next municipal election scheduled under IC 3-10-6-5 or IC 3-10-7-6 and until the clerk-treasurer's successor is elected and qualified.
(d) The term of office of a clerk-treasurer subject to an ordinance described by IC 3-10-6-2.6 is:
(1) one (1) year if the clerk-treasurer is elected at the next municipal election not conducted in a general election year; and
(2) four (4) years for the successors of the clerk-treasurer described in subdivision (1);
beginning at noon January 1 after the clerk-treasurer's election and continuing until the clerk-treasurer's successor is elected and qualified.
(e) The term of office of a clerk-treasurer subject to an ordinance described by IC 3-10-7-2.7 is:
(1) three (3) years if the clerk-treasurer is elected at the next municipal election not conducted in a general election year; and
(2) four (4) years for the successors of the clerk-treasurer described in subdivision (1);
beginning noon January 1 after the clerk-treasurer's election and continuing until the clerk-treasurer's successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.3-1987, SEC.562; P.L.3-1993, SEC.277; P.L.4-1996, SEC.104.
IC 36-5-6-4
Election
Sec. 4. The clerk-treasurer shall be elected under IC 3-10-6 or IC 3-10-7 by the voters of the whole town.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.5-1986, SEC.56.

IC 36-5-6-5
Oaths, depositions, and acknowledgments
Sec. 5. The clerk-treasurer may administer oaths, take depositions, and take acknowledgments of instruments required by statute to be acknowledged.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-6-5.1
Office space provided
Sec. 5.1. If office space exists in a building owned or leased by the town, the legislative body shall provide suitable office space for the:
(1) clerk-treasurer; and
(2) staff and records of the clerk-treasurer.
As added by P.L.69-1995, SEC.12.

IC 36-5-6-6
Powers and duties
Sec. 6. (a) The clerk-treasurer shall do the following:
(1) Receive and care for all town money and pay the money out only on order of the town legislative body.
(2) Keep accounts showing when and from what sources the clerk-treasurer has received town money and when and to whom the clerk-treasurer has paid out town money.
(3) Prescribe payroll and account forms for all town offices.
(4) Prescribe the manner in which creditors, officers, and employees shall be paid.
(5) Manage the finances and accounts of the town and make investments of town money.
(6) Prepare for the legislative body the budget estimates of miscellaneous revenue, financial statements, and the proposed tax rate.
(7) Maintain custody of the town seal and the records of the legislative body.
(8) Issue all licenses authorized by statute and collect the fees fixed by ordinance.
(9) Serve as clerk of the legislative body by attending its meetings and recording its proceedings.
(10) Administer oaths, take depositions, and take acknowledgment of instruments that are required by statute to be acknowledged, without charging a fee.
(11) Serve as clerk of the town court under IC 33-35-3-2, if the judge of the court does not serve as clerk of the court or appoint

a clerk of the court under IC 33-35-3-1.
(12) Perform all other duties prescribed by statute.
(b) A clerk-treasurer is not liable, in an individual capacity, for any act or omission occurring in connection with the performance of the requirements set forth in subsection (a), unless the act or omission constitutes gross negligence or an intentional disregard of the requirements.
As added by Acts 1980, P.L.212, SEC.4. Amended by Acts 1981, P.L.17, SEC.27; P.L.189-1988, SEC.5; P.L.10-1997, SEC.33; P.L.33-1998, SEC.11; P.L.98-2004, SEC.162.

IC 36-5-6-7
Deputies and employees
Sec. 7. (a) The clerk-treasurer shall appoint the number of deputies and employees needed for the effective operation of the office, with the approval of the town legislative body. The clerk-treasurer's deputies and employees serve at the clerk-treasurer's pleasure.
(b) If a town owns a utility and the clerk-treasurer is directly responsible for the billing and collection of that utility's rates and charges, the clerk-treasurer shall appoint those employees who are also responsible for that billing and collection. These employees serve at the clerk-treasurer's pleasure.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.189-1988, SEC.6.

IC 36-5-6-8
Employment of attorneys or legal research assistants
Sec. 8. (a) A clerk-treasurer may hire or contract with competent attorneys or legal research assistants on terms the clerk-treasurer considers appropriate.
(b) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget.
(c) Appropriations for the salaries of attorneys and legal research assistants employed under this section shall be approved in the annual budget and must be allocated to the clerk-treasurer for the payment of attorneys' and legal research assistants' salaries.
As added by P.L.69-1995, SEC.13. Amended by P.L.98-2000, SEC.24.



CHAPTER 7. TOWN MARSHAL

IC 36-5-7-1
Application of chapter
Sec. 1. This chapter applies to all towns that have not abolished the office of town marshal.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-2
Appointment; compensation
Sec. 2. The town legislative body shall appoint a town marshal and fix his compensation.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-3
Tenure; termination or suspension; procedures
Sec. 3. The marshal serves at the pleasure of the town legislative body. However, before terminating or suspending a marshal who has been employed by the town for more than six (6) months after completing the minimum basic training requirements adopted by the law enforcement training board under IC 5-2-1-9, the legislative body must conduct the disciplinary removal and appeals procedure prescribed by IC 36-8 for city fire and police departments.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-4
Chief police officer; powers and duties
Sec. 4. The marshal is the chief police officer of the town and has the powers of other law enforcement officers in executing the orders of the legislative body and enforcing laws. The marshal or his deputy:
(1) shall serve all process directed to him by the town court or legislative body;
(2) shall arrest without process all persons who commit an offense within his view, take them before a court having jurisdiction, and detain them in custody until the cause of the arrest has been investigated;
(3) shall suppress breaches of the peace;
(4) may, if necessary, call the power of the town to his aid;
(5) may execute search warrants and arrest warrants; and
(6) may pursue and jail persons who commit an offense.
As added by Acts 1980, P.L.212, SEC.4.

IC 36-5-7-5
Service as street commissioner, chief of fire department, or both
Sec. 5. The town legislative body may require the marshal to serve as street commissioner, chief of the fire department, or both.
As added by Acts 1980, P.L.212, SEC.4.
IC 36-5-7-6
Deputy marshals; appointment; powers and liabilities; bond, compensation, and term; dismissal; procedure
Sec. 6. (a) The town legislative body shall by ordinance fix the number of deputy marshals. The town legislative body may by ordinance authorize the marshal to appoint deputy marshals. Deputy marshals have the powers and liabilities of the marshal in executing the orders of the legislative body or enforcing laws.
(b) One (1) deputy marshal may be designated as the town humane officer. He has the duties prescribed by IC 36-8 for city humane officers.
(c) The legislative body shall fix the amount of bond, compensation, and term of service of deputy marshals. The marshal may dismiss a deputy marshal at any time. However, a deputy marshal who has been employed by the town for more than six (6) months after completing the minimum basic training requirements adopted by the law enforcement training board under IC 5-2-1-9 may be dismissed only if the procedure prescribed by section 3 of this chapter is followed.
As added by Acts 1980, P.L.212, SEC.4. Amended by P.L.51-1999, SEC.1.






ARTICLE 6. GOVERNMENT OF TOWNSHIPS

CHAPTER 1. DIVISION OF COUNTY INTO TOWNSHIPS

IC 36-6-1-1
Name of township; change of name
Sec. 1. (a) Each township is known as ___________ Township of _____________ County, according to the name of the township and the county in which it is located.
(b) The county executive may adopt an order to change the name of the townships in the county. A change of name under this section becomes effective when the county executive files a copy of the order with:
(1) the circuit court clerk; and
(2) the office of the secretary of state.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.116; P.L.3-1997, SEC.465; P.L.123-2000, SEC.12.

IC 36-6-1-2
Boundaries; records
Sec. 2. Accurate descriptions of township boundaries shall be maintained in the records of the county executive.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-3
Alteration of boundaries; withdrawal of state or federally owned land from taxation; petition; effective date of alteration
Sec. 3. (a) When part of a township is owned by the state or the United States, devoted to a public use, and withdrawn from taxation for local purposes, and:
(1) less than eighteen (18) square miles of the township remains subject to taxation; or
(2) the township is divided into two (2) or more separate sections by the government owned part;
the county executive may issue an order to alter the boundaries of the township and adjoining townships on receipt of a petition signed by at least thirty-five percent (35%) of the resident freeholders of a part of the township adjoining another township.
(b) Except as provided in subsection (c), a boundary alteration under this section is effective when a copy of the order is filed with:
(1) the circuit court clerk; and
(2) the office of the secretary of state.
(c) A boundary alteration under this section may not take effect during the year preceding a year in which a federal decennial census is conducted. A boundary alteration that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted. As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.117; P.L.3-1997, SEC.466; P.L.123-2000, SEC.13.

IC 36-6-1-4
Affidavit
Sec. 4. The fact that each person signing the petition described in section 3 of this chapter is a resident freeholder must be verified by affidavit.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-5
Abolition of township or alteration of boundaries; petition; effective date of abolition or alteration
Sec. 5. (a) Townships other than those described in section 3 of this chapter may be altered or abolished by the issuance of an order by the county executive on receipt of a petition signed by a majority of the freeholders of the affected township or townships. The alteration or abolition must conform to the terms of the petition.
(b) Except as provided in subsection (c), the alteration or abolition becomes effective when the county executive files a copy of the order with:
(1) the circuit court clerk; and
(2) the office of the secretary of state.
(c) The alteration or abolition of a township may not take effect during the year preceding a year in which a federal decennial census is conducted. An alteration or abolition that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.118; P.L.3-1997, SEC.467; P.L.123-2000, SEC.14.

IC 36-6-1-5.5
Transfer of township area to abutting township; necessary conditions; effective date
Sec. 5.5. (a) This section applies to an area that meets the following conditions:
(1) Contains not more than seven hundred (700) acres.
(2) Has a river along at least twenty-five percent (25%) of the perimeter of the area.
(3) Abuts a different township from the township in which the area is situated.
(b) An area is transferred from the township in which the area is situated to the township that the area abuts if the following conditions are met:
(1) The transfer results in a rectangular shape for the boundaries of both of the affected townships.
(2) A petition:
(A) containing a legal description of the area; and
(B) signed by at least fifty-one percent (51%) of the

freeholders in the area;
is filed with the circuit court clerk and the office of the secretary of state.
(c) Section 5(c) of this chapter applies to the alteration of township boundaries under this section.
(d) Except as provided in subsection (e), if the conditions specified in this section are met, the transfer occurs when the filing requirements of subsection (b) are met.
(e) The transfer may not take effect during the year preceding a year in which a federal decennial census is conducted. A transfer that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by P.L.259-1993, SEC.1. Amended by P.L.3-1997, SEC.468; P.L.123-2000, SEC.15.

IC 36-6-1-6
Surface area requirements
Sec. 6. After creation of a township or alteration of a township's boundaries, the township must have:
(1) a surface area of at least twelve (12) square miles and an assessed valuation of at least two million dollars ($2,000,000); or
(2) a surface area of at least twenty-four (24) square miles;
unless it was created or altered under section 3 of this chapter.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-7
Abolition of township or alteration of boundaries; taxing district for payment of existing indebtedness
Sec. 7. After abolition of a township or alteration of a township's boundaries, the former territory of the township comprises a taxing district for the payment of township indebtedness existing at the time of the abolition or alteration.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-8
Disannexation; existing indebtedness; fixing of tax rate
Sec. 8. When fixing the rate of taxation necessary to pay township indebtedness existing at the time of a disannexation, the township executive and the township legislative body shall fix the same rate for the disannexed territory as for territory remaining in the township. The township executive shall certify the tax rate for the disannexed territory to the county auditor, who shall place the tax rate on the tax duplicate for the disannexed territory, collect the tax, and pay it over to the township executive.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-9
Annexed territory; liability for existing indebtedness      Sec. 9. Territory annexed to a township may not be taxed for payment of township indebtedness existing at the time of the annexation.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-10
Abolition of township; rate of taxation for existing indebtedness; payment
Sec. 10. After abolition of a township, the county auditor shall determine the rate of taxation necessary to pay the township indebtedness existing at the time the township was abolished. The auditor shall place the tax rate on the tax duplicate for the abolished township, collect the tax, and pay it over to the proper creditors.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-1-11
Appeal; certification of judgment; effective date of order
Sec. 11. (a) An action taken by a county executive under this chapter may be appealed to the circuit court of the county. The appeal shall be heard de novo on all questions presented.
(b) If the court orders the name change, alteration, or abolition of a township to take place, the circuit court clerk shall, immediately after the judgment of the court, certify the judgment of the circuit court to:
(1) the township executive; and
(2) the office of the secretary of state.
Except as provided in subsection (c), the order takes effect sixty (60) days after certification.
(c) The name change, alteration, or abolition of a township may not take effect during the year preceding a year in which a federal decennial census is conducted. An alteration or abolition that would otherwise take effect during the year preceding a year in which a federal decennial census is conducted takes effect January 2 of the year in which a federal decennial census is conducted.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1989, SEC.119; P.L.3-1997, SEC.469; P.L.123-2000, SEC.16.

IC 36-6-1-12
Territory of county not included in township
Sec. 12. If any territory in a county is not included in one (1) of the townships established under this chapter, the territory is included in the township that:
(1) is contiguous to that territory; and
(2) contains the least population of all townships contiguous to that territory.
As added by P.L.3-1993, SEC.278.

IC 36-6-1-13
Territory of county included in more than one township
Sec. 13. If any territory in a county is included in more than one

(1) of the townships established under this chapter, the territory is included in the township that:
(1) is one (1) of the townships in which the territory is described under this chapter;
(2) is contiguous to that territory; and
(3) contains the least population of all townships contiguous to that territory.
As added by P.L.3-1993, SEC.279.



CHAPTER 1.5. MERGER OF TOWNSHIP GOVERNMENTS

IC 36-6-1.5-1
Applicability
Sec. 1. This chapter does not apply to a township in a county containing a consolidated city.
As added by P.L.240-2005, SEC.3.



CHAPTER 1.6. DISSOLUTION OF TOWNSHIP GOVERNMENT MERGER

IC 36-6-1.6-1
"Merged township government"
Sec. 1. As used in this chapter, "merged township government" means the township government that results from the merger of at least two (2) township governments under IC 36-6-1.5.
As added by P.L.240-2005, SEC.4.



CHAPTER 2. REPEALED



CHAPTER 3. REPEALED



CHAPTER 4. TOWNSHIP EXECUTIVE

IC 36-6-4-1
Application of chapter
Sec. 1. This chapter applies to all townships.
As added by Acts 1980, P.L.212, SEC.5.



CHAPTER 5. TOWNSHIP ASSESSOR

IC 36-6-5-1
Certain townships; election of assessor; residence; term of office
Sec. 1. (a) A township assessor shall be elected under IC 3-10-2-13 by the voters of each township having:
(1) a population of more than eight thousand (8,000); or
(2) an elected township assessor or the authority to elect a township assessor before January 1, 1979.
(b) A township assessor shall be elected under IC 3-10-2-14 in each township having a population of more than five thousand (5,000) but not more than eight thousand (8,000), if the legislative body of the township:
(1) by resolution, declares that the office of township assessor is necessary; and
(2) the resolution is filed with the county election board not later than the first date that a declaration of candidacy may be filed under IC 3-8-2.
(c) A township government that is created by merger under IC 36-6-1.5 shall elect only one (1) township assessor under this section.
(d) The township assessor must reside within the township as provided in Article 6, Section 6 of the Constitution of the State of Indiana. The assessor forfeits office if the assessor ceases to be a resident of the township.
(e) The term of office of a township assessor is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified. However, the term of office of a township assessor elected at a general election in which no other township officer is elected ends on December 31 after the next election in which any other township officer is elected.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1982, P.L.1, SEC.59; P.L.14-1983, SEC.5; P.L.5-1986, SEC.58; P.L.3-1987, SEC.564; P.L.3-1997, SEC.470; P.L.1-2004, SEC.63 and P.L.23-2004, SEC.65; P.L.88-2005, SEC.17; P.L.240-2005, SEC.5.

IC 36-6-5-2
Townships having no assessor; executive to serve; bond
Sec. 2. (a) This section applies to townships that do not have an elected or appointed and qualified township assessor.
(b) The township executive shall perform all the duties and has all the rights and powers of assessor. If a township qualifies under IC 36-6-5-1 to elect a township assessor, the executive shall continue to serve as assessor until an assessor is appointed or elected and qualified.
(c) The bond filed by the executive in his capacity as executive also covers his duties as assessor.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1982,

P.L.1, SEC.60; P.L.14-1983, SEC.6.

IC 36-6-5-3
Statutory duties
Sec. 3. The assessor shall perform the duties prescribed by statute, including assessment duties prescribed by IC 6-1.1.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.162-2006, SEC.48.



CHAPTER 6. TOWNSHIP LEGISLATIVE BODY

IC 36-6-6-1
Application of chapter
Sec. 1. This chapter applies to all townships.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-2
Township board; election; term of office
Sec. 2. (a) Except as provided in subsection (b) and section 2.1 of this chapter, a three (3) member township board shall be elected under IC 3-10-2-13 by the voters of each township.
(b) The township board in a county containing a consolidated city shall consist of seven (7) members elected under IC 3-10-2-13 by the voters of each township.
(c) The township board is the township legislative body.
(d) The term of office of a township board member is four (4) years, beginning January 1 after election and continuing until a successor is elected and qualified.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.5-1986, SEC.59; P.L.8-1987, SEC.83; P.L.6-1994, SEC.2; P.L.122-2000, SEC.22; P.L.170-2002, SEC.147; P.L.240-2005, SEC.6.

IC 36-6-6-2.1
Merged townships; township board; election; members
Sec. 2.1. (a) This section applies if township governments merge under IC 36-6-1.5.
(b) If two (2) township governments merge, the resulting merged township government shall elect a three (3) member township board. The voters of the resulting merged township government shall elect all the members of the township board. One (1) member must reside within the boundaries of each of the township governments that merged.
(c) If at least three (3) township governments merge, the resulting merged township government shall elect a township board that has the same number of members as the number of township governments that merged. The voters of the resulting merged township shall elect all the members of the township board. One (1) township board member must reside within the boundaries of each of the townships that merged.
As added by P.L.240-2005, SEC.7.

IC 36-6-6-2.2
Election of township board members; by voters of a district; by all township voters
Sec. 2.2. (a) This subsection applies to townships in a county containing a consolidated city. The voters of each legislative body district established under section 2.5 of this chapter shall elect one (1) member of the township board.     (b) This subsection applies to townships not included in subsection (a). The voters of each township shall elect all the members of the township board.
As added by P.L.6-1994, SEC.3. Amended by P.L.170-2002, SEC.148.

IC 36-6-6-2.5
Division of certain townships into legislative body districts
Sec. 2.5. (a) This section applies to townships in a county containing a consolidated city.
(b) The legislative body shall adopt a resolution that divides the township into legislative body districts that:
(1) are composed of contiguous territory;
(2) are reasonably compact;
(3) respect, as nearly as reasonably practicable, precinct boundary lines; and
(4) contain, as nearly as reasonably practicable, equal population.
(c) Before a legislative body may adopt a resolution that divides a township into legislative body districts, the secretary of the legislative body shall mail a written notice to the circuit court clerk. This notice must:
(1) state that the legislative body is considering the adoption of a resolution to divide the township into legislative body districts; and
(2) be mailed not later than ten (10) days before the legislative body adopts the resolution.
(d) The legislative body shall make a division into legislative body districts at the following times:
(1) During the second year after a year in which a federal decennial census is conducted.
(2) Subject to IC 3-11-1.5-32.5, whenever the boundary of the township changes.
(e) The legislative body may make the division under this section at any time, subject to IC 3-11-1.5-32.5.
As added by P.L.6-1994, SEC.4. Amended by P.L.318-1995, SEC.1; P.L.122-2000, SEC.23; P.L.170-2002, SEC.149; P.L.230-2005, SEC.89.

IC 36-6-6-3
Residency requirement of members
Sec. 3. (a) This subsection applies to townships in a county containing a consolidated city. One (1) member of the legislative body must reside within each legislative body district. If a member of the legislative body ceases to be a resident of the district from which the member was elected, the office becomes vacant.
(b) This subsection applies to townships not included in subsection (a) or (c). A member of the legislative body must reside within the township as provided in Article 6, Section 6 of the Constitution of the State of Indiana. If a member of the legislative

body ceases to be a resident of the township, the office becomes vacant.
(c) This subsection applies to a township government that:
(1) is created by a merger of township governments under IC 36-6-1.5; and
(2) elects a township board under section 2.1 of this chapter.
One (1) member of the legislative body must reside within the boundaries of each of the former townships that merged. If a member of the legislative body ceases to be a resident of that former township, the office becomes vacant.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.3-1987, SEC.565; P.L.6-1994, SEC.5; P.L.170-2002, SEC.150; P.L.240-2005, SEC.8.

IC 36-6-6-4
Quorum
Sec. 4. (a) Except as provided in subsections (b) and (c), two (2) members of the legislative body constitute a quorum.
(b) Four (4) members of the legislative body in a county containing a consolidated city constitute a quorum.
(c) This subsection applies to a township government that:
(1) is created by a merger of township governments under IC 36-6-1.5; and
(2) elects a township board under section 2.1 of this chapter.
A majority of the members of the legislative body constitute a quorum. If a township board has an even number of members, the township executive shall serve as an ex officio member of the township board for the purpose of casting the deciding vote to break a tie.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.6-1994, SEC.6; P.L.122-2000, SEC.24; P.L.170-2002, SEC.151; P.L.240-2005, SEC.9.

IC 36-6-6-5
Adjournment of meetings
Sec. 5. A meeting of the legislative body may be adjourned from day to day until its business is completed.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-6
Appearance at meetings by taxpayer
Sec. 6. A taxpayer of the township may appear at any meeting of the legislative body and be heard as to:
(1) an estimate of expenditures;
(2) a proposed levy of taxes;
(3) the approval of the executive's annual report; or
(4) any other matter being considered by the legislative body.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-7 Meetings; election of chairman and secretary; special meeting
Sec. 7. (a) The legislative body shall meet at the office of the executive on the first Tuesday after the first Monday in January of each year. At this meeting the legislative body shall elect one (1) member as chairman for that year and one (1) member as secretary for that year.
(b) If a newly elected legislative body holds a special meeting before the first Tuesday after the first Monday in the January following its election, it shall elect a chairman and a secretary before conducting any other business. The chairman and secretary elected at the special meeting retain those positions until the first Tuesday after the first Monday in January of the year following the special meeting.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-8
Record of proceedings
Sec. 8. The legislative body shall keep a permanent record of its proceedings in a book furnished by the executive. The secretary of the legislative body shall, under the direction of the legislative body, record the minutes of the proceedings of each meeting in full and shall provide copies of the minutes to each member of the legislative body before the next meeting is convened. After the minutes are approved by the legislative body, the secretary of the legislative body shall place the minutes in the permanent record book. The chairman of the legislative body shall retain the record in his custody.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.98-2000, SEC.25.

IC 36-6-6-9
Meeting; consideration and approval of annual report of executive; disposition of funds
Sec. 9. (a) The legislative body shall meet on or before the third Tuesday after the first Monday in January of each year. At this meeting it shall consider and approve, in whole or in part, the annual report of the executive presented under IC 36-6-4-12.
(b) The legislative body may send for persons, books, and papers necessary in the examination of the report. A member may administer oaths necessary in the examination of the report.
(c) Any sum in the control of the executive that remains unexpended and is subject to no liability shall be credited in favor of the fund for which it was appropriated.
(d) Any fund expended, in whole or in part, for a purpose for which it was not appropriated shall be considered unexpended and in the control of the executive, who is liable on his bond for such an expenditure.
(e) When its examination of the report is completed, the legislative body shall take action on the report, specifying the parts of the report that are altered or disallowed. The report remains under the control of the legislative body and in custody of its chairman,

who shall keep it open to inspection by taxpayers of the township.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.49-1996, SEC.9.

IC 36-6-6-10
Compensation of officers and employees
Sec. 10. (a) This section does not apply to the appropriation of money to pay a deputy, an employee, or a technical adviser that assists a township assessor with assessment duties or to an elected township assessor.
(b) The township legislative body shall fix the:
(1) salaries;
(2) wages;
(3) rates of hourly pay; and
(4) remuneration other than statutory allowances;
of all officers and employees of the township.
(c) Subject to subsection (d), the township legislative body may reduce the salary of an elected or appointed official. However, except as provided in subsection (i), the official is entitled to a salary that is not less than the salary fixed for the first year of the term of office that immediately preceded the current term of office.
(d) Except as provided in subsections (e) and (i), the township legislative body may not alter the salaries of elected or appointed officers during the fiscal year for which they are fixed, but it may add or eliminate any other position and change the salary of any other employee, if the necessary funds and appropriations are available.
(e) In a township that does not elect a township assessor under IC 36-6-5-1, the township legislative body may appropriate available township funds to supplement the salaries of elected or appointed officers to compensate them for performing assessing duties. However, in any calendar year no officer or employee may receive a salary and additional salary supplements which exceed the salary fixed for that officer or employee under subsection (b).
(f) If a change in the mileage allowance paid to state officers and employees is established by July 1 of any year, that change shall be included in the compensation fixed for the township executive and assessor under this section, to take effect January 1 of the next year. However, the township legislative body may by ordinance provide for the change in the sum per mile to take effect before January 1 of the next year.
(g) The township legislative body may not reduce the salary of the township executive without the consent of the township executive during the term of office of the township executive as set forth in IC 36-6-4-2.
(h) This subsection applies when a township executive dies or resigns from office. The person filling the vacancy of the township executive shall receive at least the same salary the previous township executive received for the remainder of the unexpired term of office of the township executive (as set forth in IC 36-6-4-2), unless the

person consents to a reduction in salary.
(i) In a year in which there is not an election of members to the township legislative body, the township legislative body may by unanimous vote reduce the salaries of the members of the township legislative body by any amount.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.27; P.L.352-1983, SEC.1; P.L.196-1984, SEC.1; P.L.319-1995, SEC.1; P.L.21-2002, SEC.2; P.L.169-2006, SEC.56.

IC 36-6-6-11
Meeting; adoption of annual budget; estimates; appropriation; taxation
Sec. 11. (a) The legislative body shall meet annually in accord with IC 6-1.1-17, to adopt the township's annual budget.
(b) The legislative body shall consider the estimates of expenditures made by the executive under IC 36-6-4-11, and may approve or reject all or part of any estimate or any item within an estimate. The legislative body may require the executive to further itemize an estimate not sufficiently itemized.
(c) The legislative body may not appropriate for any purpose an amount more than the executive's estimate of the amount required for that purpose.
(d) The legislative body shall include in the budget:
(1) provisions for the payment of existing debt of the township as it becomes due; and
(2) the salaries fixed under section 10 of this chapter.
(e) In making levies for the township general fund, the legislative body may include an amount not more than the amount necessary to compensate its members for their services during the year for which the levies are made.
(f) After the legislative body has taken action on the executive's estimates, it shall levy taxes for the township funds on property in the township and fix rates of taxation sufficient to provide that revenue during the next year.
(g) On the assessment date, as defined by IC 6-1.1-1-2, the rates of taxation adopted under this section become a levy and a lien on all taxable property in the township, including property in municipalities in the township. The levy constitutes an appropriation for the specific items in the executive's estimates.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-6-12
Membership of township in county, state, or national associations; appropriations; expenses
Sec. 12. (a) The legislative body may appropriate money for membership of the township in county, state, or national associations that:
(1) are of a civic, educational, or governmental nature; and
(2) have as a purpose the improvement of township governmental operations. The township representatives may participate in the activities of these associations, and the legislative body may appropriate money to defray the expenses of township representatives in connection with these activities.
(b) Each representative of the township attending any meeting, conference, seminar, or convention approved by the township trustee shall be allowed reimbursement for all necessary and legitimate expenses incurred while representing the township. Expenses shall be paid to each representative in accordance with the township's reimbursement policy, which may include an established per diem rate, as recommended by the township trustee and adopted by the township legislative body.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.303-1989, SEC.1; P.L.98-2000, SEC.26.

IC 36-6-6-13
Appropriation and transfer of money to county; interlocal agreements
Sec. 13. The legislative body may appropriate and transfer money to the county treasurer for use throughout the county under agreements made by the township and the county under IC 36-1-7.
As added by Acts 1980, P.L.212, SEC.5. Amended by Acts 1980, P.L.125, SEC.28.

IC 36-6-6-14
Special meeting; notice; emergency matters
Sec. 14. (a) A special meeting may be held by the legislative body if the executive, the chairman of the legislative body, or a majority of the members of the legislative body issue a written notice of the meeting to each member of the legislative body. The notice must state the time, place, and purpose of the meeting.
(b) At the special meeting, if two (2) or more members give their consent, the legislative body may determine whether there is an emergency requiring the expenditure of money not included in the township's budget estimates and levy. Subject to section 14.5 of this chapter, if the legislative body finds that such an emergency exists, it may issue a special order, entered and signed on the record, authorizing the executive to borrow a specified amount of money sufficient to meet the emergency. Notwithstanding IC 36-8-13-4(a), the legislative body may authorize the executive to borrow a specified sum from a township fund other than the township firefighting fund if the legislative body finds that the emergency requiring the expenditure of money is related to paying the operating expenses of a township fire department or a volunteer fire department. At its next annual session, the legislative body shall cover the debt created by making a levy to the credit of the fund for which the amount was borrowed under this subsection.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.41-1993, SEC.48; P.L.50-1998, SEC.1.
IC 36-6-6-14.5
Objection by taxpayers; department of local government finance hearing and action; appeal
Sec. 14.5. (a) If the legislative body issues a special order under section 14 of this chapter authorizing the executive to borrow money, not less than ten (10) taxpayers in the township who disagree with the special order may file a petition in the office of the county auditor not more than thirty (30) days after notice of the special order is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the special order to be unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition arose.
(d) Notice of the hearing shall be given by the department of local government finance to the township and to the first ten (10) taxpayer petitioners listed on the petition by letter. The letter shall be sent to the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing.
(e) A:
(1) taxpayer who signed a petition filed under subsection (a); or
(2) township against which a petition under subsection (a) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.41-1993, SEC.49. Amended by P.L.90-2002, SEC.472; P.L.256-2003, SEC.37.

IC 36-6-6-15
Temporary loans to meet current expenses; resolution; time warrants
Sec. 15. (a) If the legislative body finds that an emergency requires the borrowing of money to meet the township's current expenses, it may take out temporary loans in an amount not more than fifty percent (50%) of the total anticipated revenue for the remainder of the year in which the loans are taken out.
(b) The legislative body must authorize the temporary loans by a resolution:
(1) stating the nature of the consideration for the loans;
(2) stating the time the loans are payable;
(3) stating the place the loans are payable;         (4) stating a rate of interest;
(5) stating the anticipated revenues on which the loans are based and out of which they are payable; and
(6) appropriating a sufficient amount of the anticipated revenues on which the loans are based and out of which they are payable for the payment of the loans.
(c) The loans must be evidenced by time warrants of the township stating:
(1) the nature of the consideration;
(2) the time payable;
(3) the place payable; and
(4) the anticipated revenues on which they are based and out of which they are payable.
As added by Acts 1980, P.L.212, SEC.5.



CHAPTER 7. DEPUTIES AND ASSISTANTS OF TOWNSHIP OFFICERS

IC 36-6-7-1
Application of chapter
Sec. 1. This chapter applies to all townships.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-7-2
Appointment; removal; responsibility
Sec. 2. An officer of a township may appoint and remove all deputies and other employees in his office, shall appoint deputies and other employees necessary for the proper discharge of his duties, and is responsible for the official acts of his deputies and other employees.
As added by Acts 1980, P.L.212, SEC.5.

IC 36-6-7-3
Annual appropriations for offices; payments on vouchers
Sec. 3. The legislative body shall make annual appropriations for assistants in township offices. Payments shall be made to assistants on vouchers verified by the claimant and approved by the officer in whose office he is employed.
As added by Acts 1980, P.L.212, SEC.5. Amended by P.L.173-2003, SEC.28.



CHAPTER 8. COMPENSATION AND EXPENSES OF TOWNSHIP OFFICERS, DEPUTIES, AND EMPLOYEES

IC 36-6-8-1
Application of chapter
Sec. 1. This chapter applies to all townships.
As added by Acts 1980, P.L.212, SEC.5.






ARTICLE 7. PLANNING AND DEVELOPMENT

CHAPTER 1. DEFINITIONS

IC 36-7-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.2. Amended by Acts 1981, P.L.309, SEC.1.



CHAPTER 2. GENERAL POWERS CONCERNING PLANNING AND DEVELOPMENT

IC 36-7-2-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-2
Planning and regulation of real property; access to solar energy
Sec. 2. A unit may plan for and regulate the use, improvement, and maintenance of real property and the location, condition, and maintenance of structures and other improvements. A unit may also regulate the platting and subdividing of real property and number the structures abutting public ways. In planning for and regulating the use of land or in regulating the platting or subdividing of real property, a unit may also regulate access to incident solar energy for all categories of land use.
As added by Acts 1980, P.L.211, SEC.2. Amended by Acts 1981, P.L.311, SEC.1.

IC 36-7-2-3
Inspection of structures or improvements
Sec. 3. A unit may inspect any structure or other improvement at any reasonable time.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-4
Regulation of alteration and construction of structures and improvements; bonds
Sec. 4. A unit may regulate methods of, and use of materials in repair, alteration, and construction of structures and other improvements. The unit also may require the execution of a bond by any person repairing, altering, or constructing structures or other improvements.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-5
Repair, alteration, or destruction of structures and improvements
Sec. 5. A unit may repair, alter, or destroy structures and other improvements if necessary.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-5.5
Removal or alteration of a sign as a condition of issuing a permit, license, or variance
Sec. 5.5. A unit may not require that a lawfully erected sign be removed or altered as a condition of issuing:
(1) a permit;         (2) a license;
(3) a variance; or
(4) any other order concerning land use or development;
unless the owner of the sign is compensated in accordance with IC 32-24 or has waived the right to and receipt of damages in writing.
As added by P.L.163-2006, SEC.19.

IC 36-7-2-6
Regulation of movement or removal of earth below ground level
Sec. 6. A unit may regulate excavation, mining, drilling, and other movement or removal of earth below ground level.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-7
Promotion of economic development and tourism
Sec. 7. A unit may promote economic development and tourism.
As added by Acts 1980, P.L.211, SEC.2.

IC 36-7-2-8
Solar energy systems; ordinances; reasonable restrictions
Sec. 8. (a) As used in this section, "solar energy system" means either of the following:
(1) any solar collector or other solar energy device whose primary purpose is to provide for the collection, storage, and distribution of solar energy for space heating or cooling, or for water heating; or
(2) any structural design feature of a building, whose primary purpose is to provide for the collection, storage, and distribution of energy for space heating or cooling, or for water heating.
(b) A unit may not adopt any ordinance which has the effect of prohibiting or of unreasonably restricting the use of solar energy systems other than for the preservation or protection of the public health and safety.
(c) This section does not apply to ordinances which impose reasonable restrictions on solar energy systems. However, it is the policy of this state to promote and encourage the use of solar energy systems and to remove obstacles to their use. Reasonable restrictions on solar energy systems are those restrictions which:
(1) do not significantly increase the cost of the system or significantly decrease its efficiency; or
(2) allow for an alternative system of comparable cost and efficiency.
As added by Acts 1981, P.L.311, SEC.2.

IC 36-7-2-9
Compliance with code of building laws and orders
Sec. 9. Each unit shall require compliance with:
(1) the code of building laws and fire safety laws that is adopted in the rules of the fire prevention and building safety

commission under IC 22-13;
(2) orders issued under IC 22-13-2-11 that grant a variance to the code of building laws and fire safety laws described in subdivision (1);
(3) orders issued under IC 22-12-7 that apply the code of building laws described in subdivision (1);
(4) IC 22-15-3-7; and
(5) a written interpretation of a building law and fire safety law binding on the unit under IC 22-13-5-3 or IC 22-13-5-4.
As added by P.L.245-1987, SEC.19. Amended by P.L.71-1999, SEC.3; P.L.22-2005, SEC.50.

IC 36-7-2-10
Ordinance making forestry operation a nuisance or abating operation void; exceptions to valid ordinance
Sec. 10. (a) An ordinance adopted after March 31, 2005, by a unit of local government that:
(1) makes a forestry operation (as defined in IC 32-30-6-1.5) a nuisance; or
(2) provides for an abatement of a forestry operation as a:
(A) nuisance;
(B) trespass; or
(C) zoning violation;
under this chapter is void.
(b) If the owner of a property owned the property before the enactment of an ordinance that restricts forestry operations but that is not invalidated by subsection (a), the property is exempt from the ordinance if the forestry operations (as defined by IC 32-30-6-1.5) on the property:
(1) comply with generally accepted best management practices;
(2) comply with the practices established in the Indiana Logging and Forestry Best Management Practices BMP Field Guide, as published in September 1999, by the division of forestry of the department of natural resources; and
(3) have been in continuous operation on the property.
As added by P.L.82-2005, SEC.6.



CHAPTER 3. PLATTING AND VACATION OF REAL PROPERTY

IC 36-7-3-1
Application of chapter
Sec. 1. (a) Section 2 of this chapter applies only to areas subject to the jurisdiction of no plan commission under this article.
(b) Sections 3 through 9 of this chapter apply only to:
(1) areas subject to the jurisdiction of an advisory plan commission under this article; and
(2) areas subject to the jurisdiction of no plan commission under this article.
(c) Sections 10, 11, 14, and 16 of this chapter apply to all areas of the state, except that section 11 of this chapter applies only to areas subject to the jurisdiction of a plan commission under this article.
(d) Sections 12, 13, and 15 of this chapter apply to all areas of the state, except in a county having a consolidated city.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.5; P.L.220-1986, SEC.3.

IC 36-7-3-2
Subdivision of lots or lands outside boundaries of municipality; requisites, approval, and recording of plat
Sec. 2. (a) A person who lays out a subdivision of lots or lands outside the corporate boundaries of any municipality shall record a correct plat of the subdivision in the office of the recorder of the county before selling any lots in the subdivision. The plat must show public places, public ways, and the length, width, and size of each lot. Lots shown on the plat must be regularly numbered.
(b) The certificate of a registered land surveyor certifying the correctness of the plat must be attached to the plat. This certificate must include a description, by metes and bounds, of the location of the plat.
(c) Before offering a plat for record under this section, a person must acknowledge it before an officer authorized by law to take and certify acknowledgments of deeds. The officer shall then attach to the plat a certificate of the acknowledgment, which must be recorded with the plat.
(d) Before offering a plat for recording under this section, a person must file a copy of the plat in the county auditor's office and must submit the plat for the approval of the county executive. The county recorder may record the plat only if a certificate showing the approval of the county executive is attached to it. If the record of a plat is not executed and approved as required by this subsection, it is void.
(e) Except as provided in subsection (f), the county executive may approve or disapprove a subdivision plat only on the basis of whether the plat complies with the requirements set forth in subsections (a) through (c).
(f) The county executive may approve or disapprove a subdivision

plat based upon whether the plat complies with standards for development of subdivisions within the county executive's jurisdiction. The standards shall be set by the county executive, shall be reasonable, and may include a minimum lot size. The county executive shall rely only upon the following criteria in establishing the standards for development:
(1) The standards must protect and provide for the public health, safety, and welfare of the county.
(2) The standards must ensure that public facilities and services are available to support the subdivision.
(g) The county executive may not approve or disapprove a subdivision plat based upon the standards for development until the county executive has had at least one (1) public hearing on the issue. The county executive shall publish notice of a hearing in accordance with IC 5-3-1. The notice must set forth the following information:
(1) A legal description of the property where the proposed subdivision will be located.
(2) The date, time, and location of the hearing.
(3) The name of the applicant submitting the plat for the approval of the county executive.
(4) A statement that the county executive will consider at the hearing whether to approve the plat based upon whether the plat is in accordance with the county's development standards.
(h) If, after a hearing, the county executive disapproves the plat, the county executive shall make written findings that set forth its reasons and a decision denying approval and shall provide the applicant with a copy.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.104-1983, SEC.4; P.L.220-1986, SEC.4; P.L.23-1991, SEC.38; P.L.153-2003, SEC.1.

IC 36-7-3-3
Laying out of town, addition to municipality, or subdivision of lots or lands within boundaries of municipality; requisites, approval, and recording of plat; donations or grants to public
Sec. 3. (a) A person who lays out:
(1) a town;
(2) an addition to a municipality; or
(3) a subdivision of lots or lands within the corporate boundaries of a municipality;
shall record a correct plat of the town, addition, or subdivision in the office of the recorder of the county before selling any lots in the town, addition, or subdivision. The plat must show public grounds, public ways, and the length, width, and size of each lot. Lots shown on the plat must be regularly numbered.
(b) Every donation or grant to the public, or to any person, that is noted as such on the plat, is considered a general warranty to the donee or grantee named on the plat, for the purposes intended by the donor or grantor.
(c) Before offering a plat for record under this section, a person

must acknowledge it before an officer authorized by law to take and certify acknowledgments of deeds. The plat may be recorded only if it is made and acknowledged in the manner prescribed by this section.
(d) Before a person offers a plat for recording under this section, he must submit it for the approval of:
(1) the advisory plan commission that has jurisdiction over the platted area under IC 36-7-4; or
(2) the municipal works board, if no advisory plan commission has jurisdiction over the platted area under IC 36-7-4.
The advisory plan commission or works board shall approve or disapprove the plat, and may require the public ways shown in the plat to be as wide as, and coterminous with, the public ways in contiguous parts of the municipality. The county recorder may record the plat only if a certificate showing the approval of the plan commission or works board is attached to it. If the record of a plat is not executed and approved as required by this subsection, it is void.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-4
Survey and plat; order; adoption; resolutions; requisites
Sec. 4. (a) A municipality that does not have a sufficient survey and plat of its corporate territory may, by a resolution of its legislative body passed by a two-thirds (2/3) vote, order a survey and plat of the municipality. When the survey and plat have been made, the legislative body may adopt them by a resolution passed by three-fourths (3/4) vote (as described in IC 36-1-8-14). If a survey and plat of the municipality have already been made, without the order of the legislative body, it may adopt them by a resolution passed by a three-fourths (3/4) vote.
(b) The survey and plat are considered adopted by the municipality for all purposes if a certified copy of the resolution adopting the survey and plat is:
(1) signed by the municipal executive and clerk;
(2) attested by the seal of the municipality; and
(3) recorded with the survey and plat in the office of the recorder of the county in which the municipality is located.
The copy of the resolution must include a statement of the names of the persons voting for and against it.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.125-2001, SEC.4.

IC 36-7-3-5
Surveying, platting, and numbering of tracts of land in municipality; requisites, approval, and recording of plat; public ways
Sec. 5. (a) If there are five (5) or more specific tracts of land in a municipality that:
(1) approximate in size any of the platted lots in the municipality;         (2) are not platted or numbered; and
(3) are near or contiguous to each other;
the municipal legislative body may cause the tracts to be surveyed, platted, and given a specific number on the plat. If the survey and plat are approved by the legislative body and recorded in the platbook records of the county in which the municipality is located, they have the same legal effect as if they had been made by the owners of the tracts under section 3 of this chapter.
(b) Tracts surveyed under this section may be described and conveyed by the numbers assigned to them, in the same manner as other platted lots. However, a new public way may be laid out or opened only with the written consent of the owner of the real property to be affected.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-6
Resolution declaring necessity of survey or plat; requisites; adoption procedures; direction to land surveyor
Sec. 6. (a) Before a survey of a municipality is made under this chapter, the municipal legislative body must declare, by resolution, the necessity for making the survey or plat. The resolution must describe and embrace all tracts to be included in the plat, with the description being by streets, alleys, corporate lines, other platted additions' lines, or any boundary line that can be definitely located. Notice of the adoption of the resolution must be given in accordance with IC 5-3-1. The notice must fix a time and a place where the persons owning the tracts may appear before the legislative body and object to any further steps being taken in the proceedings.
(b) If, after hearing any objections, the legislative body considers it necessary to proceed with the survey and plat, it shall direct the municipal civil engineer, if he is a land surveyor, or, if he is not, some suitable and competent land surveyor, to immediately make the survey and plat and report them to the legislative body.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.45, SEC.17.

IC 36-7-3-7
Land surveyor; completion of survey and plat; requirements; boundary line dispute procedures; subdivision of tracts; report; statement of costs and expenses; filing
Sec. 7. (a) In making a survey of a municipality under this chapter, a land surveyor shall adhere as nearly as possible to boundary lines between tracts. If the owners of adjacent tracts do not agree on the location of the boundary line between them, the land surveyor shall give all interested parties ten (10) days' notice that, at a specified time, he will establish the boundary line. The line established is the correct boundary line, but an aggrieved party may appeal from the survey in the same manner as is provided by IC 36-2-12-14 for an appeal from a survey made by a county surveyor. However, an appeal does not delay the completion of the

survey and plat.
(b) All public ways shall be preserved and properly designated on the plat.
(c) Each specific description shall be platted as one (1) lot and given a distinct number on the plat, except that where a part of the specific description is cut off by a street or alley, the tract may be given two (2) or more distinct numbers, as required by the situation.
(d) If any part of the entire tract to be platted is cut up into blocks by streets or alleys, the tract shall be platted in lots extending from the street or alley in the front to the alley in the rear.
(e) If a lot embraces more than one (1) specific description, the memoranda attached to the plat must designate how much of the lot belongs to each of the part owners.
(f) A person owning a tract that is within the boundaries of the territory to be platted and is larger than an ordinary lot may have that tract subdivided into lots of convenient size in the making of the plat.
(g) The land surveyor shall show on the plat the exact size and shape, the number, and the name of the owner (as determined from the records of the county), of each lot platted, and shall attach to the plat, as a part of it, a brief memorandum of the tract description of each lot platted.
(h) The land surveyor shall sign the plat and acknowledge its execution before an officer authorized to take the acknowledgment of deeds. When the survey and plat are completed, the land surveyor shall file them with the municipal clerk. The land surveyor shall also file with his report of the survey and plat an itemized statement of all costs and expenses incident to the proceedings, and an apportionment of the expenses to the lots platted, as required by section 9 of this chapter.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-8
Report of survey and plat; approval procedures; recording; legal effect of plat
Sec. 8. (a) When a plat is filed under section 7 of this chapter, the municipal clerk shall immediately give notice, in accordance with IC 5-3-1, that on a specified day, at an hour and place named in the notice, the municipal legislative body will meet to consider the land surveyor's report and plat, and to hear any objections to the report and plat by interested parties.
(b) If any errors or omissions are discovered, the legislative body shall require the surveyor to correct them. When the legislative body has approved the report of the survey and plat, it shall give the plat an appropriate name and have it, together with the resolution of approval, recorded in the proper records in the county recorder's office. When recorded, the plat has the same legal effect as if it had been done by the owners of the tracts platted.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-9 Expenses of survey and plat; apportionment and assessment against property platted; lien; collection and disbursement
Sec. 9. (a) The expenses arising from a survey and plat in a municipality under this chapter shall be charged to the property platted, in the proportion the municipal legislative body considers just and equitable. When approving the land surveyor's report of the survey and plat, the legislative body shall, at the same time, assess an equitable part of the cost and expense against each tract platted.
(b) The assessment is a lien on the property from the time the assessment is made, and is due and payable as soon as the plat is recorded. If an assessment is not paid before the second day of January after it is made, a certified copy of the assessment shall be filed in the office of the auditor of the county in which the property is located, and the auditor shall place the amount claimed on the tax duplicate against the lands of the landowner. The amount shall be collected as taxes are collected, and, when collected, shall be disbursed to the general fund of the municipality.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-10
Vacation of plat by owners; written instrument; filing and approval; recording; land outside municipal boundaries excepted from approval; effect; public ways
Sec. 10. (a) The owners of land in a plat may vacate all or part of that plat. All the owners of land in the plat must declare the plat or part of the plat to be vacated in a written instrument, and that instrument must be executed, acknowledged, and recorded in the same manner as a deed to land.
(b) Before offering the instrument for recording under this section, an owner must file a copy of the instrument in the county auditor's office and must submit the instrument vacating the plat for the approval of the plan commission that has jurisdiction over the platted area under IC 36-7-4. If no plan commission has jurisdiction over the platted area under IC 36-7-4, the instrument must be submitted for the approval of:
(1) the county executive, in the case of land located in an unincorporated area; or
(2) the municipal works board, in the case of land located inside the corporate boundaries of a municipality.
(c) The county recorder may record the instrument only if a certificate showing the approval of the vacation by the plan commission, county executive, or municipal works board is attached to it. If the instrument is not executed and approved as required by this section, it is void.
(d) The owners of land in a plat that is located outside the corporate boundaries of any municipality may vacate all of the plat without the approval required by subsections (b) and (c) if no lots have been sold and no roads constructed in the plat, and all of the owners of land in the plat declare the plat to be vacated in a written instrument. The instrument must be executed, acknowledged, and

recorded in the same manner as a deed to land.
(e) An instrument recorded under this section terminates the effect of the plat or part of the plat declared to be vacated, and it also terminates all public rights in the public ways and public places described in the plat or part of the plat. However, a public way that has been improved, or that is part of an improved plat, may be vacated only in accordance with section 12 of this chapter or with IC 36-7-4-712, whichever is applicable.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.220-1986, SEC.5.

IC 36-7-3-11
Filing petition to vacate; contents of petition; hearing date; procedures for notice and hearing; approval, disapproval, or imposition of conditions
Sec. 11. (a) The owner of land in a plat may file with the plan commission that has jurisdiction over the platted area under IC 36-7-4 a petition to vacate all or part of the plat pertaining to the land owned by the petitioner.
(b) The petition must:
(1) state the reasons for and circumstances prompting the request;
(2) specifically describe the property in the plat proposed to be vacated; and
(3) give the name and address of each owner of land in the plat.
The petition may include a request to vacate any recorded covenants or commitments filed as part of the plat. The covenants or commitments are then also subject to vacation.
(c) Within thirty (30) days after receipt of a petition for vacation of a plat, the plan commission staff shall announce the date for a hearing before the plan commission. The plan commission shall, by rule, prescribe procedures for setting hearing dates, mailing written notice to each owner of land in the plat, and providing such other notice as may be required in accordance with IC 36-7-4-706. The petitioner shall pay all expenses of providing the notice required by this subsection.
(d) The plan commission shall, by rule, prescribe procedures for the conduct of the hearing, which must include a provision giving each owner of land in the plat an opportunity to comment on the petition.
(e) The plan commission shall approve or deny the petition for vacation. The plan commission shall approve the petition for vacation of all or part of a plat only upon a determination that:
(1) conditions in the platted area have changed so as to defeat the original purpose of the plat;
(2) it is in the public interest to vacate all or part of the plat; and
(3) the value of that part of the land in the plat not owned by the petitioner will not be diminished by vacation.
(f) If, after the hearing, the plan commission determines that the plat or part of the plat should be vacated, it shall make written

findings and a decision approving the petition. The plan commission may impose reasonable conditions as part of its approval. The decision must be signed by an official designated in the subdivision control ordinance. The plan commission shall furnish a copy of its decision to the county recorder for recording.
(g) If, after the hearing, the plan commission disapproves the petition for vacation, it shall make written findings that set forth its reasons in a decision denying the petition and shall provide the petitioner with a copy. The decision must be signed by the official designated in the subdivision control ordinance.
(h) The approval, disapproval, or imposition of a condition on the approval of the vacation of all or part of a plat is a final decision of the plan commission. The petitioner or an aggrieved party may seek review of the decision of the plan commission as provided by IC 36-7-4-1016.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.220-1986, SEC.6.

IC 36-7-3-12
Vacation of public way or place; petition; notice; hearing; adoption of ordinance; appeals
Sec. 12. (a) Persons who:
(1) own or are interested in any lots or parts of lots; and
(2) want to vacate all or part of a public way or public place in or contiguous to those lots or parts of lots;
may file a petition for vacation with the legislative body of:
(A) a municipality, if all or any part of the public way or public place to be vacated is located within the corporate boundaries of that municipality; or
(B) the county, if all or the only part of the public way or public place to be vacated is located outside the corporate boundaries of a municipality.
(b) Notice of the petition must be given in the manner prescribed by subsection (c). The petition must:
(1) state the circumstances of the case;
(2) specifically describe the property proposed to be vacated; and
(3) give the names and addresses of all owners of land that abuts the property proposed to be vacated.
(c) The legislative body shall hold a hearing on the petition within thirty (30) days after it is received. The clerk of the legislative body shall give notice of the petition and of the time and place of the hearing:
(1) in the manner prescribed in IC 5-3-1; and
(2) by certified mail to each owner of land that abuts the property proposed to be vacated.
The petitioner shall pay the expense of providing this notice.
(d) The hearing on the petition is subject to IC 5-14-1.5. At the hearing, any person aggrieved by the proposed vacation may object to it as provided by section 13 of this chapter.     (e) After the hearing on the petition, the legislative body may, by ordinance, vacate the public way or public place. The clerk of the legislative body shall furnish a copy of each vacation ordinance to the county recorder for recording and to the county auditor.
(f) Within thirty (30) days after the adoption of a vacation ordinance, any aggrieved person may appeal the ordinance to the circuit court of the county. The court shall try the matter de novo and may award damages.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.6; Acts 1982, P.L.211, SEC.2.

IC 36-7-3-13
Vacation proceedings; filing of remonstrances and objections; grounds
Sec. 13. A remonstrance or objection permitted by section 11 or 12 of this chapter may be filed or raised by any person aggrieved by the proposed vacation, but only on one (1) or more of the following grounds:
(1) The vacation would hinder the growth or orderly development of the unit or neighborhood in which it is located or to which it is contiguous.
(2) The vacation would make access to the lands of the aggrieved person by means of public way difficult or inconvenient.
(3) The vacation would hinder the public's access to a church, school, or other public building or place.
(4) The vacation would hinder the use of a public way by the neighborhood in which it is located or to which it is contiguous.
As added by Acts 1981, P.L.309, SEC.22. Amended by Acts 1981, P.L.46, SEC.7; Acts 1982, P.L.211, SEC.3; P.L.353-1983, SEC.1.

IC 36-7-3-14
Vacation of platted land; descriptions of lots and parcels in plat preserved; exceptions
Sec. 14. (a) If any platted land is vacated, the descriptions of the lots and parcels of that land shall be preserved as set forth in the plat, with the proportionate parts of vacated streets and alleys added as provided by law, unless all the owners of land in the vacated area consent in writing to the description of the area by:
(1) the method used before the plat was made;
(2) metes and bounds; or
(3) other appropriate description.
(b) Notwithstanding subsection (a), a vacated tract of five (5) acres or more that is owned by one (1) person, or jointly by two (2) or more persons, need not be described by lot number and may be described by metes and bounds or some other method.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-15
Termination of vacation proceeding; limitation      Sec. 15. After the termination of a vacation proceeding under this chapter, a subsequent vacation proceeding affecting the same property and asking for the same relief may not be initiated for two (2) years.
As added by Acts 1981, P.L.309, SEC.22.

IC 36-7-3-16
Vacation of platted easements; public utility's use of public way or place notwithstanding vacation proceedings; waiver
Sec. 16. (a) Platted easements may be vacated in the same manner as public ways and public places, in accordance with section 12 of this chapter or with IC 36-7-4-712, whichever is applicable.
(b) Notwithstanding this article, vacation proceedings do not deprive a public utility of the use of all or part of a public way or public place to be vacated, if, at the time the proceedings are instituted, the utility is occupying and using all or part of that public way or public place for the location and operation of its facilities. However, the utility may waive its rights under this subsection by filing its written consent in the vacation proceedings.
As added by Acts 1981, P.L.309, SEC.22. Amended by P.L.220-1986, SEC.7.



CHAPTER 4. LOCAL PLANNING AND ZONING

IC 36-7-4-100
100 Series_Applicability and rules of construction
Sec. 100. This series (sections 100 through 199 of this chapter) may be cited as follows: 100 SERIES.APPLICABILITY AND RULES OF CONSTRUCTION.
As added by Acts 1981, P.L.309, SEC.23.



CHAPTER 5. REPEALED



CHAPTER 5.1. JOINT DISTRICT PLANNING AND ZONING

IC 36-7-5.1-1
"Commission" and "plan commission" defined
Sec. 1. As used in this chapter, "commission" or "plan commission" refers to a joint district planning and zoning commission established under this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-2
"Joint district" defined
Sec. 2. As used in this chapter, "joint district" means an area of real property (whether or not the property is located within the boundaries of one (1) or more municipalities, counties, or other political subdivisions) that is established as a joint district under this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-3
Advisory planning law; application
Sec. 3. The advisory planning law portions of IC 36-7-4 apply to a commission and a joint district insofar as the advisory planning law portions of IC 36-7-4 are not inconsistent with this chapter, even if the county in which a joint district is located has adopted any part of the area planning law under IC 36-7-4.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-4
Municipal and county cooperative single and unified planning and zoning entities
Sec. 4. One (1) or more municipalities (meeting the population, proximity, and ordinance requirements under section 9 of this chapter) and one (1) or more counties may cooperatively establish single and unified planning and zoning entities as joint districts to carry out this chapter on a less than countywide basis.
As added by P.L.300-1989, SEC.2. Amended by P.L.1-1990, SEC.361.

IC 36-7-5.1-5
Municipal and county joint district planning and zoning commission
Sec. 5. (a) The legislative bodies of one (1) or more municipalities (meeting the population and proximity requirements under section 9 of this chapter) and one (1) or more counties may establish, by identical ordinances, a joint district planning and zoning commission. The ordinances must specify the following:
(1) The legal name of the commission.
(2) The boundaries of the joint district.
(3) The duration of the commission.         (4) Any other information necessary to form the commission.
(b) A municipality having a population of more than three thousand (3,000) but less than fifteen thousand (15,000) may pass an ordinance to establish a joint district for any territory that is located:
(1) in the municipality; or
(2) within five (5) miles of the municipality's corporate boundaries.
(c) A municipality having a population of more than twenty-five thousand (25,000) but less than fifty thousand (50,000) may pass an ordinance to establish a joint district for any territory that is located:
(1) in the municipality; or
(2) within ten (10) miles of the municipality's corporate boundaries.
(d) When the boundaries of a proposed joint district include real property lying within the corporate boundaries of a municipality, the municipality is subject to the jurisdiction of the joint district and the provisions of this chapter only if the municipality adopts an ordinance under subsection (a).
(e) After the boundaries and duration of a joint district have been established under subsection (a), the boundaries and the duration may not be changed.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-6
Authority of commission
Sec. 6. After a commission is established, it shall exclusively exercise all the planning, zoning, platting, and land use policy authority for real property in the joint district. The joint district commission has exclusive authority, subject to section 7 of this chapter, to adopt a zoning ordinance or a subdivision control ordinance, or both. Any planning, zoning, platting, or land use functions exercised by any other unit or entity in the joint district shall cease. Except as provided in section 7 of this chapter, an action of the commission is final and does not require a reference to or an approval by a county or municipal legislative body.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-7
Joint district council
Sec. 7. (a) A joint district council is established for each joint district formed under this chapter.
(b) The membership of the joint district council consists of:
(1) the president of the town board of trustees;
(2) the president of a second class city legislative body;
(3) the president pro tempore of a third class city legislative body;
(4) the president of a city-county legislative body (consolidated city); and
(5) one (1) member of the county executive appointed by the county executive; of each municipality and county that enacted an ordinance creating the joint district.
(c) Notwithstanding section 6 of this chapter, before an ordinance that is passed by a commission becomes effective, the joint district council must approve the ordinance. A joint district commission shall forward a copy of each ordinance that the commission passes within three (3) business days after passage to the secretary of the joint district council.
(d) A joint district council shall conduct a hearing on an ordinance and shall publish notice of the hearing in accordance with IC 5-3-1 specifying the time and location of the meeting. A joint district council may approve, amend, or reject an ordinance of the commission at the hearing. If a joint district council does not conduct a hearing on an ordinance within twenty (20) days of receipt of the ordinance, the ordinance is considered approved by the joint district council.
(e) The auditor of the county in which a majority of the territory in a joint district is located shall be the secretary of the joint district council.
(f) A quorum consists of a majority of the entire membership of the joint district council.
(g) Action of the joint district council is not official unless it is authorized at a regular or special meeting by a majority of the members who are present at the meeting.
(h) the presiding office of the joint district council is the member who is appointed by the executive of the county that enacts an ordinance creating a joint district. However, if more than one (1) county is in a joint district, then the joint district council member who is appointed by the executive of the county having the greatest amount of land in the joint district serves as the presiding officer.
(i) Either the presiding officer or a majority of the entire membership of the joint district council may call a regular or special meeting.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-8
Comprehensive plan; joint district limits; new municipality within existing joint district
Sec. 8. (a) A commission may adopt a comprehensive plan (as provided for under the 500 Series of the advisory planning law) for the development of the joint district. The comprehensive plan, if adopted, does not have extraterritorial effect outside the defined boundaries of the joint district. However, a comprehensive plan adopted by a commission supersedes an existing or conflicting comprehensive plan governing any of the joint district.
(b) Before exercising its rights, powers, and duties under this chapter or the advisory planning law with respect to an area designated as a joint district, a commission must file with the recorder of each county in which a part of the joint district is located a description or map defining the limits of the joint district. If the

commission revises the limits, it shall file a revised description or map defining those revised limits with each recorder.
(c) Until the commission adopts a comprehensive plan, a comprehensive plan that was in effect before the formation of the joint district applies to that portion of the joint district controlled by that comprehensive plan.
(d) Whenever a new municipality is incorporated and its boundaries lie in whole or in part within a joint district, the commission continues to exercise territorial jurisdiction within the new municipality or that portion of the municipality within the joint district, until the effective date of a municipal ordinance:
(1) establishing an advisory plan commission under IC 36-7-4-202(a); or
(2) adopting the area planning law under IC 36-7-4-202(b).
Beginning on that effective date, the planning and zoning function of the municipality shall be exercised by the municipality under the advisory planning law or area planning law.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-9
Membership of commission
Sec. 9. The members of the commission shall be determined as follows:
(1) The legislative body of each county where any part of the joint district is located shall choose four (4) members.
(2) The legislative body of each municipality having a population of more than three thousand (3,000), but less than fifteen thousand (15,000), that passes an ordinance establishing a joint district and that is located within five (5) miles of the joint district shall choose three (3) members.
(3) The city plan commission (or similar body) of each municipality having a population of more than twenty-five thousand (25,000), but less than fifty thousand (50,000), that passes an ordinance establishing a joint district and that is located within ten (10) miles of the joint district shall choose two (2) members.
(4) The executive of each municipality meeting the population, proximity, and ordinance requirements of subdivision (3) shall choose one (1) member.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-10
Majority vote prerequisite to commission action
Sec. 10. Commission action may be taken only upon the vote of a majority of its members.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-11
Membership qualifications
Sec. 11. (a) Each member of the commission must have:         (1) knowledge and experience regarding affairs in the joint district;
(2) awareness of the social, economic, agricultural, and industrial conditions of the joint district; and
(3) an interest in the development of the joint district.
(b) A challenge to the appointment of a member based on the qualifications described in subsection (a) must be filed within thirty (30) days after the appointment. The challenge may be filed in the circuit court of any county that contains the entire joint district or any part of the joint district.
(c) Except as provided in subsection (d), a member must be a resident of a county where a part of the joint district is located or reside within ten (10) miles of the borders of the district.
(d) In a joint district that contains all or part of a county having a population of more than seventy-one thousand four hundred (71,400) but less than seventy-three thousand (73,000), two (2) of the members appointed by the legislative body of that county under section 9(1) of this chapter must, in addition to the requirements of subsections (a) and (b), be residents of any township that is entirely or partially located within the joint district.
As added by P.L.300-1989, SEC.2. Amended by P.L.12-1992, SEC.167; P.L.170-2002, SEC.155.

IC 36-7-5.1-12
Term
Sec. 12. Members of the commission are appointed for a three (3) year term.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-13
Office space
Sec. 13. One (1) of the counties or municipalities that adopted an ordinance creating the joint district shall provide suitable offices for the holding of commission meetings and for preserving the plans, maps, accounts, and other documents of the commission.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-14
Appropriations
Sec. 14. After one (1) or more municipalities and one (1) or more counties cooperatively establish a joint district, the units creating the joint district may make an appropriation to carry out the duties of the commission. The units may apportion appropriations for the commission in any manner the units determine appropriate.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-15
Acceptance of gifts, donations, and grants; deposit; use
Sec. 15. (a) A commission may accept gifts, donations, and grants from private or governmental services for commission purposes. The

commission shall deposit money that it receives under this section in a joint district fund (or other suitable fund). The commission shall keep these funds available for expenditures for the purpose designated.
(b) The commission shall prepare and adopt an annual budget and submit it to the joint district council for approval or revision. If the joint district council does not consider the budget within thirty (30) days after submission of the budget, the budget is considered approved by the joint district council. After approval of the budget, money may be expended only as budgeted, or as provided in this section for the use of unexpended or unencumbered funds.
(c) Any appropriated amounts remaining unexpended or unencumbered at the end of the fiscal year become part of a nonreverting cumulative joint district fund (or other suitable fund that the commission may establish) to be held in the name of the commission. The commission may authorize unbudgeted expenditures from this fund.
(d) A commission is responsible for the safekeeping and deposit of money it receives under this chapter. The state board of accounts shall prescribe the methods and forms for keeping the accounts, records, and books of the commission and shall periodically audit the commission.
(e) The secretary of the commission may receive, disburse, and handle money belonging to the commission, subject to applicable statutes and to any procedures that the commission may establish.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-16
Employees; professional counsel; delegation of authority
Sec. 16. (a) The commission shall prescribe the qualifications, appoint, remove, prescribe the duties, and fix the compensation of employees necessary for the discharge of the duties of the commission. The compensation must be in conformity with salaries and compensation fixed up to that time for similar work by the fiscal body of a municipality or county that created the joint district.
(b) The commission may contract for special or temporary services of a professional counsel.
(c) The commission shall delegate authority to its employees to perform ministerial acts in all cases unless final action of the commission is necessary.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-17
Duties of commission
Sec. 17. The commission has the duties listed in IC 36-7-4-401 to the extent those duties are consistent with this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-18
Lawsuits; process; costs      Sec. 18. A commission may sue and be sued, with service of process upon the president of the commission. No costs may be taxed against the commission or any commission members in an action.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-19
Duties of commission under IC 36-7-4-405
Sec. 19. The commission shall comply with IC 36-7-4-405 to the extent those duties are consistent with this chapter.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-20
Continuation of preexisting zoning ordinances
Sec. 20. Until the commission adopts a zoning ordinance in the manner provided for under the 600 series of the advisory planning law, the zoning ordinance, if any, that is then in effect for the portion of the joint district controlled by that zoning ordinance shall continue in effect.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-21
Conforming structure and location
Sec. 21. Within the joint district:
(1) a structure may not be located; and
(2) an improvement location permit for a structure on platted or unplatted land may not be issued;
unless the structure and location conform to the joint district zoning ordinance.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-22
Improvement location permits
Sec. 22. The joint district zoning ordinance may designate an official or employee of the commission to issue improvement location permits within the jurisdiction of the commission and in conformance with the joint district zoning ordinance.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-23
Board of zoning appeals
Sec. 23. (a) Notwithstanding IC 36-7-4-901, the commission shall establish a board of zoning appeals.
(b) The board of zoning appeals shall be composed of one (1) division of five (5) members who are selected according to section 24 of this chapter.
(c) The board of zoning appeals shall be known as the joint district board of zoning appeals.
(d) Except as provided in this section, a joint district board of zoning appeals has the exclusive territorial jurisdiction over all real property in the joint district. As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-24
Membership of zoning appeals board
Sec. 24. Notwithstanding IC 36-7-4-902, the division of the joint district board of zoning appeals consists of five (5) members as follows:
(1) One (1) citizen member appointed by the commission who may or may not be a member of the commission.
(2) Two (2) citizen members appointed by the legislative body of the county having the most acreage of real property in the joint district.
(3) One (1) citizen member appointed by the most populous municipality that passed an ordinance creating the joint district.
(4) One (1) citizen member appointed by the second most populous municipality that passed an ordinance creating the district.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-25
Multiple office holding; residence requirement
Sec. 25. (a) A member of the joint district board of zoning appeals may hold no other elective or appointive office in municipal, county, or state government, except as permitted by IC 36-7-4-902.
(b) A member of the joint district board of zoning appeals must be a resident of a county where a part of the joint district is located or reside within ten (10) miles of the borders of the joint district.
As added by P.L.300-1989, SEC.2.

IC 36-7-5.1-26
Variances
Sec. 26. Notwithstanding IC 36-7-4-918.4, the joint district board of zoning appeals may not grant a variance of use from the terms of the applicable zoning ordinance.
As added by P.L.300-1989, SEC.2.



CHAPTER 5.2. REGULATION OF AMATEUR RADIO ANTENNAS



CHAPTER 6. REPEALED



CHAPTER 6.1. REPEALED



CHAPTER 6.2. REPEALED



CHAPTER 7. REGIONAL PLANNING COMMISSIONS

IC 36-7-7-1
Application of chapter
Sec. 1. This chapter applies to any area consisting of two (2) or more counties (referred to as a "region" in this chapter).
As added by Acts 1981, P.L.309, SEC.26.



CHAPTER 7.5. MULTIPLE COUNTY SPECIAL PLAN COMMISSION FOR RESERVOIR AREAS

IC 36-7-7.5-1
Application of chapter
Sec. 1. This chapter applies to a county having the following population:
(1) more than thirty-nine thousand six hundred (39,600) but less than forty thousand (40,000);
(2) more than nineteen thousand three hundred (19,300) but less than twenty thousand (20,000); or
(3) more than ten thousand seven hundred (10,700) but less than twelve thousand (12,000).
As added by P.L.168-1990, SEC.1. Amended by P.L.12-1992, SEC.168; P.L.170-2002, SEC.156.

IC 36-7-7.5-2
Establishment of commission; interlocal agreement
Sec. 2. Notwithstanding any other law, the executive of two (2) or more counties may, by interlocal agreement under IC 36-1-7, establish a multiple county special plan commission (referred to in this chapter as the "commission").
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-3
Jurisdiction; geographic area
Sec. 3. The geographic area over which a commission has jurisdiction may only consist of unincorporated territory that is in the watershed of a large scale water reservoir project.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-4
Interlocal agreement; contents
Sec. 4. The interlocal agreement that establishes a commission must provide the following:
(1) The geographic boundaries of the territory over which the commission has jurisdiction.
(2) That the purpose of the commission is the exercise of local planning and zoning functions.
(3) The composition, selection, and terms of members for the commission.
(4) The methods to be used for adopting, enforcing, and administering commission ordinances.
(5) The methods of financing the commission.
(6) Any other matters that the executives desire to include that are pertinent to the purposes of the commission.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-5 Powers
Sec. 5. A commission established under this chapter has the powers of an advisory plan commission under IC 36-7-4.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-6
Prohibition of prior property use
Sec. 6. A commission may not prohibit a property use that is in existence before the establishment of the commission.
As added by P.L.168-1990, SEC.1.

IC 36-7-7.5-7
Jurisdiction; priority over planning and zoning authority
Sec. 7. Notwithstanding any other law, a planning and zoning authority other than a commission established under this chapter may not exercise jurisdiction in any territory that is under the jurisdiction of the commission.
As added by P.L.168-1990, SEC.1.



CHAPTER 7.6. NORTHWESTERN INDIANA REGIONAL PLANNING COMMISSION

IC 36-7-7.6-1
Applicability
Sec. 1. This chapter applies to the area consisting of the following counties:
(1) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
(3) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-2
"Commission"
Sec. 2. As used in this chapter, "commission" means the northwestern Indiana regional planning commission established by section 3 of this chapter.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-3
Establishment
Sec. 3. The northwestern Indiana regional planning commission is established for the area described in section 1 of this chapter.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-4
Commission membership
Sec. 4. (a) The following members shall be appointed to the commission:
(1) A member of the county executive of each county described in section 1 of this chapter, to be appointed by the county executive.
(2) A member of the county fiscal body of each county described in section 1 of this chapter, to be appointed by the county fiscal body.
(3) The county surveyor of each county described in section 1 of this chapter.
(4) For a county having a population of not more than four hundred thousand (400,000), one (1) person appointed by the executive of each of the eleven (11) largest municipalities.
(5) For a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), one (1) person appointed by the executive of each of

the nineteen (19) largest municipalities.
(6) Beginning July 1, 2007, one (1) person appointed by the trustee of each township that:
(A) is located in a county described in section 1 of this chapter;
(B) has a population of at least eight thousand (8,000); and
(C) does not contain a municipality.
(b) One (1) voting member of the commission shall be appointed by the governor. The member appointed under this subsection may not vote in a weighted vote under section 9 of this chapter.
(c) A member of the commission who is a county surveyor may not vote in a weighted vote under section 9 of this chapter.
As added by P.L.165-2003, SEC.6. Amended by P.L.169-2006, SEC.57.

IC 36-7-7.6-5
Members; expense reimbursement; vacancies
Sec. 5. (a) All commission members must be elected officials.
(b) All persons appointed to the commission must be:
(1) knowledgeable in matters of physical, social, or economic development of the region; and
(2) residents of the municipality, county, or region that they represent.
(c) A member of the commission may also serve as a member of a plan commission in the region.
(d) Members of the commission shall serve without salary but may be reimbursed for expenses incurred in the performance of their duties.
(e) The respective appointing authorities shall certify their appointments, and the certification shall be retained as a part of the records of the commission.
(f) Each member serves at the pleasure of the appointing authority. The appointing authority shall give written notice to the commission of a change of an appointee and the effective date of that change.
(g) If a vacancy occurs by resignation or otherwise, the appointing authority shall promptly appoint a replacement member.
(h) If a member of the commission is absent for more than three (3) consecutive meetings of the full commission, the commission shall notify that member's appointing authority and request the appointing authority to do one (1) of the following:
(1) Replace the member.
(2) Take action to assure the member's conscientious attendance at meetings of the full commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-6
Offices
Sec. 6. (a) At its first regular meeting in each year, the commission shall elect from its members a chairperson, vice

chairperson, secretary, and treasurer.
(b) Not more than two (2) of the officers elected under subsection (a) may be from the same county.
(c) The vice chairperson may act as chairperson during the absence or disability of the chairperson.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-7
Meetings; notice
Sec. 7. (a) The commission shall fix the time and place for holding regular meetings, but it shall meet:
(1) at least quarterly; and
(2) at other times established by the commission or the executive board of the commission.
(b) The chairperson of the commission or five (5) members of the commission may call a special meeting of the commission upon written request to the secretary of the commission. The secretary shall send to all commission members at least forty-eight (48) hours in advance of a special meeting a written notice fixing the time and place of the special meeting. Written notice of a special meeting is not required if:
(1) the time of the special meeting has been fixed in a regular meeting; or
(2) all members are present at the special meeting.
(c) A commission member may waive notice of any meeting by filing a written waiver with the secretary of the commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-8
Rules; records
Sec. 8. The commission shall adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations. The commission's record is a public record.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-9
Quorum; official action by affirmative vote of quorum or weighted affirmative vote
Sec. 9. (a) A majority of the commission members constitute a quorum.
(b) An action of the commission is official only if both the following apply:
(1) The action is authorized at a regular meeting or a properly called special meeting in which at least one (1) member from each county described in section 1 of this chapter is present.
(2) The action is authorized by:
(A) the affirmative votes of a majority of the members of the commission; or
(B) a weighted affirmative vote of more than fifty (50) if a

motion is made under subsection (c).
(c) The weighted voting authorized under this chapter may not be used after June 30, 2007. Upon a motion by any one (1) member of the commission that is properly seconded by another member at:
(1) a regular meeting; or
(2) a properly called special meeting;
the commission shall use the weighted voting process described in subsection (d).
(d) Until June 30, 2007, each commission member has a weighted vote determined as follows:
(1) In the case of a member appointed by the executive of a municipality, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the municipality as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by one hundred (100).
(2) In the case of a member appointed by the executive of a county, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the area in the county that is not within a municipality and is not within a township described in section 4(a)(6) of this chapter as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
(3) In the case of a member appointed by a fiscal body, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the area in the county that is not within a municipality and is not within a township described in section 4(a)(6) of this chapter as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.             STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
(4) In the case of a member appointed by the trustee of a township under section 4(a)(6) of this chapter, the member's weighted vote is determined in STEP FIVE of the following formula:
STEP ONE: Determine the population of the township as reported by the 2000 decennial census.
STEP TWO: Determine the sum of the population of the counties described in section 1 of this chapter as reported by the 2000 decennial census.
STEP THREE: Divide the number determined in STEP ONE by the number determined in STEP TWO.
STEP FOUR: Round the number determined in STEP THREE to the nearest ten-thousandth (0.0001).
STEP FIVE: Multiply the number determined in STEP FOUR by fifty (50).
As added by P.L.165-2003, SEC.6. Amended by P.L.169-2006, SEC.58.

IC 36-7-7.6-10
Executive board
Sec. 10. (a) The commission shall elect from among its members, by the affirmative votes of a majority of the members serving on the commission, an executive board that consists of the following:
(1) The four (4) officers of the commission.
(2) One (1) member of the commission from each county described in section 1 of this chapter.
(3) The member of the commission appointed by the governor.
(b) If a vacancy occurs in a position on the executive board referred to in subsection (a)(2), a successor shall be elected from among the members in the same manner as the member whose position has been vacated.
(c) The executive board shall conduct the business of the commission, except for:
(1) the adoption and amendment of bylaws, rules, and procedures for the operation of the commission;
(2) the election of officers and members of the executive board as provided in this chapter; and
(3) the adoption of the annual appropriation budget after review by the executive board.
(d) The executive board shall meet regularly at least one (1) time each month, unless otherwise determined by its members. The executive board shall notify the full membership of the commission of all its meetings with copies of its preliminary or final agendas and shall report all its actions and determinations to the full membership

of the commission.
(e) A majority of members of the executive board constitutes a quorum. An action of the executive board is official only if it is authorized by an affirmative vote of a majority of the total number of members serving on the board at a regular or properly called special meeting. Any action of the executive board shall be reviewed at the next regular meeting of the commission following the executive board's action. Upon either:
(1) a decision by the majority of the board; or
(2) written request of a member of the commission;
an issue shall be brought to a vote of the full commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-11
Executive director; powers and duties
Sec. 11. (a) After review and recommendation by the executive board, the commission shall appoint an executive director, who serves at the pleasure of the commission. The executive director must be qualified by training and experience in the management of public agencies and must be knowledgeable in planning.
(b) The executive director is the chief administrative officer and regular technical adviser of the commission. Subject to supervision by the commission and in furtherance of the purposes of the commission, the executive director:
(1) shall execute the commission functions;
(2) shall appoint and remove the staff of the commission;
(3) shall submit to the commission annually, or more often if required, a status report on the operation of the commission;
(4) may, with the approval of the executive board, execute contracts, leases, or agreements with other persons on behalf of the commission;
(5) shall be given access by all governmental agencies, upon the executive director's written request, to all studies, reports, surveys, records, and other information and material in their possession that are required by the executive director for the accomplishment of the activities and objectives of the commission;
(6) shall propose annually a budget for the operation of the commission and administer the budget as approved by the commission;
(7) shall keep the records and care for and preserve all papers and documents of the commission; and
(8) shall perform other duties and may exercise other powers that the commission or the executive board delegates to the executive director.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-12
Purpose of commission
Sec. 12. The purpose of the commission is to institute and

maintain a comprehensive planning and programming process for:
(1) transportation;
(2) economic development; and
(3) environmental;
policy and provide a coordinative management process for the counties described in section 1 of this chapter. The commission shall coordinate its activities with all member units in the counties and shall coordinate and assist the planning programs of member units and the state that are related to its purpose.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-13
Commission powers
Sec. 13. The commission may do any of the following in support of a purpose listed under section 12 of this chapter:
(1) Transact business and enter into contracts.
(2) Receive grants or appropriations from federal, state, or local governmental entities or from individuals or foundations and enter into agreements or contracts regarding the acceptance or use of those grants and appropriations to carry out any of the activities of the commission.
(3) Apply for, receive, and disburse gifts, contributions, and grants of funds or in-kind services.
(4) Acquire by grant, purchase, gift, devise, lease, or otherwise and hold, use, sell, improve, maintain, operate, own, manage, lease, or dispose of:
(A) real and personal property of every kind and nature; and
(B) any right and interest;
as necessary for the exercise of, or convenient or useful for the carrying out of, the commission's purposes under this chapter.
(5) Make and enter into all contracts, undertakings, and agreements necessary or incidental to the performance of the commission's purposes.
(6) Employ and fix the reasonable compensation of any employees and agents the commission considers necessary.
(7) Contract for special and temporary services and for professional assistance.
(8) Hold, use, administer, and expend money that is appropriated or transferred to the commission.
(9) Make contracts and leases for facilities and services.
(10) Act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(11) Enter into agreements or partnerships to do the following:
(A) Assist in coordinating activities involving state and local government, business organizations, and nonprofit organizations.
(B) Assist in the development and implementation of programs by other regional agencies and entities.
(12) Enter into coordinative arrangements with:             (A) any unit of government in Indiana or an adjoining state;
(B) an overlapping multicounty or interstate planning or development agency;
(C) a state agency;
(D) a federal agency;
(E) a private entity; or
(F) a minority business enterprise as defined by IC 4-13-16.5;
that are appropriate to the achievement of the commission's objectives or to address a common issue.
(13) Provide any administrative, management, or technical services to a unit of local government that requests the services. The local unit and the commission may enter into a contract concerning the commission's provision of administrative, management, or technical services and the cost to the local unit for the services.
(14) Conduct all necessary studies for the accomplishment of the commission's purpose.
(15) Publicize the commission's purposes, objectives, and findings and distribute reports on those purposes, objectives, and findings.
(16) Provide recommendations to units of local government and to other public and private agencies.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-14
Adoption of regional plan, program, or policy; county exemption
Sec. 14. The commission may adopt by resolution any regional comprehensive or functional plan, program, or policy as the commission's official recommendation for the development of the region, subject to the power of a county to exempt itself under section 15 of this chapter. The commission shall provide an annual report of its activities to the legislative bodies of the counties and municipalities in the region.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-15
Petition not to implement program
Sec. 15. If the commission receives a petition that:
(1) is signed by a majority of the commission members representing a county affected by a particular program; and
(2) objects to the establishment of the program within that county;
the commission may not implement the program in that county.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-16
Advisory committees
Sec. 16. (a) The commission must appoint advisory committees to assist in the achievement of its objectives. The membership of

advisory committees shall not be limited to the members of the commission.
(b) At least one (1) advisory committee must be appointed with a membership that is representative of the private sector of the communities served by the commission and must include members representative of:
(1) higher education institutions;
(2) minority business enterprises;
(3) labor and workforce organizations; and
(4) manufacturing entities;
active in at least one (1) of the communities served by the commission.
(c) Members of advisory committees are not entitled to compensation for their services but may be reimbursed by the commission for expenses incurred in the performance of their duties.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-17
Surveys or studies by county or municipal employees
Sec. 17. A county or municipality may periodically, upon the request of the commission, assign or detail to the commission any employees of the county or municipality to make special surveys or studies requested by the commission.
As added by P.L.165-2003, SEC.6.

IC 36-7-7.6-18
Annual appropriation budget; tax levy; use of funds
Sec. 18. (a) The commission shall prepare and adopt an annual appropriation budget for its operation. The appropriation budget shall be apportioned to each participating county on a pro rata per capita basis. After adoption of the appropriation budget, any amount that does not exceed an amount for each participating county equal to seventy cents ($0.70) per capita for each participating county shall be certified to the respective county auditor. The county auditor shall advertise the amount and establish the rate in the same manner as for other county budgets.
(b) The tax levied under this section and certified shall be estimated and entered upon the tax duplicates by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other county taxes are estimated, entered, collected, and enforced. The tax collected by the county treasurer shall be transferred to the commission.
(c) In fixing and determining the amount of the necessary levy for the purpose provided in this section, the commission shall take into consideration the amount of revenue, if any, to be derived from federal grants, contractual services, and miscellaneous revenues above the amount of those revenues considered necessary to be applied upon or reserved upon the operation, maintenance, and administrative expenses for working capital throughout the year.
(d) After the budget is approved, amounts may not be expended

except as budgeted unless the commission authorizes their expenditure. Before the expenditure of sums appropriated as provided in this section, a claim must be filed and processed as other claims for allowance or disallowance for payment as provided by law.
(e) Any two (2) of the following officers may allow claims:
(1) Chairperson.
(2) Vice chairperson.
(3) Secretary.
(4) Treasurer.
(f) The treasurer of the commission may receive, disburse, and otherwise handle funds of the commission, subject to applicable statutes and to procedures established by the commission.
(g) The commission shall act as a board of finance under the statutes relating to the deposit of public funds by political subdivisions.
(h) Any appropriated money remaining unexpended or unencumbered at the end of a year becomes part of a nonreverting cumulative fund to be held in the name of the commission. Unbudgeted expenditures from this fund may be authorized by vote of the commission and upon other approval as required by statute. The commission is responsible for the safekeeping and deposit of the amounts in the nonreverting cumulative fund, and the state board of accounts shall prescribe the methods and forms for keeping the accounts, records, and books to be used by the commission. The books, records, and accounts of the commission shall be audited periodically by the state board of accounts, and those audits shall be paid for as provided by statute.
As added by P.L.165-2003, SEC.6.



CHAPTER 8. COUNTY BUILDING DEPARTMENT AND BUILDING STANDARDS

IC 36-7-8-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1981, P.L.309, SEC.27.



CHAPTER 9. UNSAFE BUILDING LAW

IC 36-7-9-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city and its county. This chapter also applies to any other municipality or county that adopts an ordinance under section 3 of this chapter.
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1982, P.L.33, SEC.33.

IC 36-7-9-2
Definitions
Sec. 2. As used in this chapter:
"Community organization" means a citizen's group, neighborhood association, neighborhood development corporation, or similar organization that:
(1) has specific geographic boundaries defined in its bylaws or articles of incorporation and contains at least forty (40) households within those boundaries;
(2) is a nonprofit corporation that is representative of at least twenty-five (25) households or twenty percent (20%) of the households in the community, whichever is less;
(3) is operated primarily for the promotion of social welfare and general neighborhood improvement and enhancement;
(4) has been incorporated for at least two (2) years; and
(5) is exempt from taxation under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code.
"Department" refers to the executive department authorized by ordinance to administer this chapter. In a consolidated city, this department is the department of metropolitan development, subject to IC 36-3-4-23.
"Enforcement authority" refers to the chief administrative officer of the department, except in a consolidated city. In a consolidated city, the division of development services is the enforcement authority, subject to IC 36-3-4-23.
"Hearing authority" refers to a person or persons designated as such by the executive of a city or county, or by the legislative body of a town. However, in a consolidated city, the director of the department or a person designated by the director is the hearing authority. An employee of the enforcement authority may not be designated as the hearing authority.
"Known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser" means any fee interest, life estate interest, or equitable interest of a contract purchaser held by a person whose identity and address may be determined from:
(1) an instrument recorded in the recorder's office of the county where the unsafe premises is located;
(2) written information or actual knowledge received by the department (or, in the case of a consolidated city, the

enforcement authority); or
(3) a review of department (or, in the case of a consolidated city, the enforcement authority) records that is sufficient to identify information that is reasonably ascertainable.
"Known or recorded substantial property interest" means any right in real property, including a fee interest, a life estate interest, a future interest, a mortgage interest, or an equitable interest of a contract purchaser, that:
(1) may be affected in a substantial way by actions authorized by this chapter; and
(2) is held by a person whose identity and address may be determined from:
(A) an instrument recorded in the recorder's office of the county where the unsafe premises is located;
(B) written information or actual knowledge received by the department (or, in the case of a consolidated city, the enforcement authority); or
(C) a review of department (or, in the case of a consolidated city, the enforcement authority) records that is sufficient to identify information that is reasonably ascertainable.
"Substantial property interest" means any right in real property that may be affected in a substantial way by actions authorized by this chapter, including a fee interest, a life estate interest, a future interest, a mortgage interest, or an equitable interest of a contract purchaser.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.4; P.L.177-2003, SEC.3; P.L.169-2006, SEC.59.

IC 36-7-9-3
Ordinances adopting this chapter
Sec. 3. The legislative body of a municipality or county may adopt this chapter by ordinance. The ordinance must specify the executive department of the unit responsible for the administration of this chapter or establish such a department. However, in a municipality in which a commissioner of buildings was appointed to administer IC 18-5-5 (before its repeal on September 1, 1981), the commissioner of buildings is responsible for the administration of this chapter. The ordinance must also incorporate by reference the definition of "substantial property interest" in this chapter.
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1982, P.L.33, SEC.34; P.L.3-1990, SEC.126.

IC 36-7-9-4
Unsafe buildings and unsafe premises described
Sec. 4. (a) For purposes of this chapter, a building or structure, or any part of a building or structure, that is:
(1) in an impaired structural condition that makes it unsafe to a person or property;
(2) a fire hazard;
(3) a hazard to the public health;         (4) a public nuisance;
(5) dangerous to a person or property because of a violation of a statute or ordinance concerning building condition or maintenance; or
(6) vacant and not maintained in a manner that would allow human habitation, occupancy, or use under the requirements of a statute or an ordinance;
is considered an unsafe building.
(b) For purposes of this chapter:
(1) an unsafe building; and
(2) the tract of real property on which the unsafe building is located;
are considered unsafe premises.
(c) For purposes of this chapter, a tract of real property that does not contain a building or structure, not including land used for production agriculture, is considered an unsafe premises if the tract of real property is:
(1) a fire hazard;
(2) a hazard to public health;
(3) a public nuisance; or
(4) dangerous to a person or property because of a violation of a statute or an ordinance.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.14-1991, SEC.9; P.L.66-2005, SEC.1.

IC 36-7-9-4.5
Legislative findings; vacant or deteriorated structures
Sec. 4.5. (a) In Indiana, especially in urban areas, there exist a large number of unoccupied structures that are not maintained and that constitute a hazard to public health, safety, and welfare.
(b) Vacant structures often become dilapidated because the structures are not maintained and repaired by the owners or persons in control of the structures.
(c) Vacant structures attract children, become harborage for vermin, serve as temporary abodes for vagrants and criminals, and are likely to be damaged by vandals or set ablaze by arsonists.
(d) Unkept grounds surrounding vacant structures invite dumping of garbage, trash, and other debris.
(e) Many vacant structures are situated on narrow city lots and in close proximity to neighboring structures, thereby increasing the risk of conflagration and spread of insect and rodent infestation.
(f) Vacant, deteriorated structures contribute to blight, cause a decrease in property values, and discourage neighbors from making improvements to properties.
(g) Structures that remain boarded up for an extended period of time also exert a blighting influence and contribute to the decline of the neighborhood by decreasing property values, discouraging persons from moving into the neighborhood, and encouraging persons to move out of the neighborhood.
(h) Vacant structures often continue to deteriorate to the point that

demolition of the structure is required, thereby decreasing available housing in a community and further contributing to the decline of the neighborhood.
(i) The blighting influence of vacant, deteriorated structures adversely affects the tax revenues of local government.
(j) The general assembly finds that vacant, deteriorated structures create a serious and substantial problem in urban areas and are public nuisances.
(k) In recognition of the problems created in a community by vacant structures, the general assembly finds that vigorous and disciplined action should be taken to ensure the proper maintenance and repair of vacant structures and encourages local governmental bodies to adopt maintenance and repair standards appropriate for the community in accordance with this chapter and other statutes.
As added by P.L.14-1991, SEC.10. Amended by P.L.1-1992, SEC.186.

IC 36-7-9-5
Orders; contents; notice; expiration
Sec. 5. (a) The enforcement authority may issue an order requiring action relative to any unsafe premises, including:
(1) vacating of an unsafe building;
(2) sealing an unsafe building against intrusion by unauthorized persons, in accordance with a uniform standard established by ordinance;
(3) extermination of vermin in and about the unsafe premises;
(4) removal of trash, debris, fire hazardous material, or a public health hazard in and about the unsafe premises;
(5) repair or rehabilitation of an unsafe building to bring it into compliance with standards for building condition or maintenance required for human habitation, occupancy, or use by a statute, a rule adopted under IC 4-22-2, or an ordinance;
(6) removal of part of an unsafe building;
(7) removal of an unsafe building; and
(8) requiring, for an unsafe building that will be sealed for a period of more than ninety (90) days:
(A) sealing against intrusion by unauthorized persons and the effects of weather;
(B) exterior improvements to make the building compatible in appearance with other buildings in the area; and
(C) continuing maintenance and upkeep of the building and premises;
in accordance with standards established by ordinance.
Notice of the order must be given under section 25 of this chapter. The ordered action must be reasonably related to the condition of the unsafe premises and the nature and use of nearby properties. The order supersedes any permit relating to building or land use, whether that permit is obtained before or after the order is issued.
(b) The order must contain:
(1) the name of the person to whom the order is issued;         (2) the legal description or address of the unsafe premises that are the subject of the order;
(3) the action that the order requires;
(4) the period of time in which the action is required to be accomplished, measured from the time when the notice of the order is given;
(5) if a hearing is required, a statement indicating the exact time and place of the hearing, and stating that person to whom the order was issued is entitled to appear at the hearing with or without legal counsel, present evidence, cross-examine opposing witnesses, and present arguments;
(6) if a hearing is not required, a statement that an order under subsection (a)(2), (a)(3), (a)(4), or (a)(5) becomes final ten (10) days after notice is given, unless a hearing is requested in writing by a person holding a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises, and the request is delivered to the enforcement authority before the end of the ten (10) day period;
(7) a statement briefly indicating what action can be taken by the enforcement authority if the order is not complied with;
(8) a statement indicating the obligation created by section 27 of this chapter relating to notification of subsequent interest holders and the enforcement authority; and
(9) the name, address, and telephone number of the enforcement authority.
(c) The order must allow a sufficient time, of at least ten (10) days, but not more than sixty (60) days, from the time when notice of the order is given, to accomplish the required action. If the order allows more than thirty (30) days to accomplish the action, the order may require that a substantial beginning be made in accomplishing the action within thirty (30) days.
(d) The order expires two (2) years from the day the notice of the order is given, unless one (1) or more of the following events occurs within that two (2) year period:
(1) A complaint requesting judicial review is filed under section 9 of this chapter.
(2) A contract for action required by the order is let at public bid under section 11 of this chapter.
(3) A civil action is filed under section 17 of this chapter.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.5; P.L.14-1991, SEC.11; P.L.177-2003, SEC.4; P.L.88-2006, SEC.8.

IC 36-7-9-6
Modification or rescission of orders
Sec. 6. (a) The enforcement authority may issue an order that modifies the order previously issued.
(b) The enforcement authority may rescind an order previously issued, even if the order has been affirmed by the hearing authority.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986,

SEC.6.

IC 36-7-9-7
Hearing; extension of time limits; performance bonds; record of findings and action; penalties
Sec. 7. (a) A hearing must be held relative to each order of the enforcement authority, except for an order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter. An order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter becomes final ten (10) days after notice is given, unless a hearing is requested before the ten (10) day period ends by a person holding a fee interest, life estate interest, mortgage interest, or equitable interest of a contract purchaser in the unsafe premises. The hearing shall be conducted by the hearing authority.
(b) The hearing shall be held on a business day no earlier than ten (10) days after notice of the order is given. The hearing authority may, however, take action at the hearing, or before the hearing if a written request is received by the enforcement authority not later than five (5) days after notice is given, to continue the hearing to a business day not later than fourteen (14) days after the hearing date shown on the order. Unless the hearing authority takes action to have the continued hearing held on a definite, specified date, notice of the continued hearing must be given to the person to whom the order was issued at least five (5) days before the continued hearing date, in the manner prescribed by section 25 of this chapter. If the order being considered at the continued hearing was served by publication, it is sufficient to give notice of the continued hearing by publication unless the enforcement authority has received information in writing that enables it to make service under section 25 of this chapter by a method other than publication.
(c) The person to whom the order was issued, any person having a substantial property interest in the unsafe premises that are the subject of the order, or any other person with an interest in the proceedings may appear in person or by counsel at the hearing. Each person appearing at the hearing is entitled to present evidence, cross-examine opposing witnesses, and present arguments.
(d) At the conclusion of any hearing at which a continuance is not granted, the hearing authority may make findings and take action to:
(1) affirm the order;
(2) rescind the order; or
(3) modify the order, but unless the person to whom the order was issued, or counsel for that person, is present at the hearing, the hearing authority may modify the order in only a manner that makes its terms less stringent.
(e) In addition to affirming the order, in those cases in which the hearing authority finds that there has been a willful failure to comply with the order, the hearing authority may impose a civil penalty in an amount not to exceed five thousand dollars ($5,000). The effective date of the civil penalty may be postponed for a reasonable period, after which the hearing authority may order the civil penalty reduced

or stricken if the hearing authority is satisfied that all work necessary to fully comply with the order has been done. For purposes of an appeal under section 8 of this chapter or enforcement of an order under section 17 of this chapter, action of the hearing authority is considered final upon the affirmation of the order, even though the hearing authority may retain jurisdiction for the ultimate determination related to the civil penalty. In the hearing authority's exercise of continuing jurisdiction, the hearing authority may, in addition to reducing or striking the civil penalty, impose one (1) or more additional civil penalties in an amount not to exceed five thousand dollars ($5,000) per civil penalty. An additional civil penalty may be imposed if the hearing authority finds that:
(1) significant work on the premises to comply with the affirmed order has not been accomplished; and
(2) the premises have a negative effect on property values or the quality of life of the surrounding area or the premises require the provision of services by local government in excess of the services required by ordinary properties.
(f) If, at a hearing, a person to whom an order has been issued requests an additional period to accomplish action required by the order, and shows good cause for this request to be granted, the hearing authority may grant the request. However, as a condition for allowing the additional period, the hearing authority may require that the person post a performance bond to be forfeited if the action required by the order is not completed within the additional period.
(g) The board or commission having control over the department shall, at a public hearing, after having given notice of the time and place of the hearing by publication in accordance with IC 5-3-1, adopt a schedule setting forth the maximum amount of performance bonds applicable to various types of ordered action. The hearing authority shall use this schedule to fix the amount of the performance bond required under subsection (f).
(h) The record of the findings made and action taken by the hearing authority at the hearing shall be available to the public upon request. However, neither the enforcement authority nor the hearing authority is required to give any person notice of the findings and action.
(i) If a civil penalty under subsection (e) is unpaid for more than fifteen (15) days after payment of the civil penalty is due, the civil penalty may be collected from any person against whom the hearing officer assessed the civil penalty or fine. A civil penalty or fine may be collected under this subsection in the same manner as costs under section 13 or 13.5 of this chapter. The amount of the civil penalty or fine that is collected shall be deposited in the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1981, P.L.45, SEC.26; P.L.59-1986, SEC.7; P.L.14-1991, SEC.12; P.L.177-2003, SEC.5; P.L.169-2006, SEC.60.

IC 36-7-9-8
Appeals      Sec. 8. (a) An action taken under section 7(d) or 7(e) of this chapter is subject to review by the circuit or superior court of the county in which the unsafe premises are located, on request of:
(1) any person who has a substantial property interest in the unsafe premises; or
(2) any person to whom that order was issued.
(b) A person requesting judicial review under this section must file a verified complaint including the findings of fact and the action taken by the hearing authority. The complaint must be filed within ten (10) days after the date when the action was taken.
(c) An appeal under this section is an action de novo. The court may affirm, modify, or reverse the action taken by the hearing authority.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.169-2006, SEC.61.

IC 36-7-9-9
Emergency action; recovery of costs; challenge of determination of emergency
Sec. 9. (a) If the enforcement authority finds it necessary to take emergency action concerning an unsafe premises in order to protect life, safety, or property, it may take that action without issuing an order or giving notice. However, this emergency action must be limited to removing any immediate danger.
(b) The department, acting through the enforcement authority, may recover the costs incurred by the enforcement authority in taking emergency action, by filing a civil action in the circuit court or superior court of the county against the persons who held a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises at the time the enforcement authority found it necessary to take emergency action. The department is not liable for the costs of this civil action.
(c) If an unsafe premises poses an immediate danger to the life or safety of persons occupying or using nearby property, the enforcement authority may, without following this chapter's requirements for issuing an order and giving notice, take emergency action to require persons to vacate and not use the nearby property until the danger has passed. However, any person required to vacate an unsafe premises under this subsection may challenge in an emergency court proceeding the enforcement authority's determination that the premises poses an immediate danger to the life or safety of any person. In an emergency court proceeding, the enforcement authority has the burden of proving that emergency action is necessary to protect from immediate danger the life or safety of persons occupying or using nearby property.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.8.

IC 36-7-9-10
Action to enforce orders      Sec. 10. (a) The enforcement authority may cause the action required by an order issued under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter to be performed by a contractor if:
(1) the order has been served, in the manner prescribed by section 25 of this chapter, on each person having a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises that are the subject of the order;
(2) the order has not been complied with;
(3) a hearing was not requested under section 5(b)(6) of this chapter, or, if a hearing was requested, the order was affirmed at the hearing; and
(4) the order is not being reviewed under section 8 of this chapter.
(b) The enforcement authority may cause the action required by an order, other than an order under section 5(a)(2), 5(a)(3), 5(a)(4), or 5(a)(5) of this chapter, to be performed if:
(1) service of an order under section 5(a)(1) of this chapter, in the manner prescribed by section 25 of this chapter, has been made on each person having a known or recorded substantial property interest or present possessory interest in the unsafe premises that are the subject of the order;
(2) service of an order under section 5(a)(6), 5(a)(7), or 5(a)(8) of this chapter, in the manner prescribed by section 25 of this chapter, has been made on each person having a known or recorded substantial property interest in the unsafe premises that are the subject of the order;
(3) the order has been affirmed or modified at the hearing in such a manner that all persons having a known or recorded substantial property interest, and persons holding a present possessory interest, as required, in the unsafe premises that are the subject of the order are currently subject to an order requiring the accomplishment of substantially identical action;
(4) the order, as affirmed or modified at the hearing, has not been complied with; and
(5) the order is not being reviewed under section 8 of this chapter.
(c) If action is being taken under this section on the basis of an order that was served by publication, it is sufficient to serve the statement by publication and indicate that the enforcement authority intends to perform the work, unless the authority has received information in writing that enables it to make service under section 25 of this chapter by a method other than publication.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.9; P.L.177-2003, SEC.6; P.L.169-2006, SEC.62.

IC 36-7-9-11
Liability for costs for performance of work required by orders
Sec. 11. (a) The work required by an order of the enforcement authority may be performed in the following manner:         (1) If the work is being performed under an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, and if the cost of this work is estimated to be less than ten thousand dollars ($10,000), the department, acting through the unit's enforcement authority or other agent, may perform the work by means of the unit's own workers and equipment owned or leased by the unit. Notice that this work is to be performed must be given to all persons with a known or recorded substantial property interest, in the manner prescribed in subsection (c), at least ten (10) days before the date of performance of the work by the enforcement authority. This notice must include a statement that an amount representing a reasonable estimate of the cost incurred by the enforcement authority in processing the matter and performing the work may, if not paid, be recorded after a hearing as a lien against all persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
(2) If the work is being performed under an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, and if the estimated cost of this work is ten thousand dollars ($10,000) or more, this work must be let at public bid to a contractor licensed and qualified under law. The obligation to pay costs imposed by section 12 of this chapter is based on the condition of the unsafe premises at the time the public bid was accepted. Changes occurring in the condition of the unsafe premises after the public bid was accepted do not eliminate or diminish this obligation.
(3) If the work is being performed under an order issued under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter, the work may be performed by a contractor who has been awarded a base bid contract to perform the work for the enforcement authority, or by the department, acting through the unit's enforcement authority or other governmental agency and using the unit's own workers and equipment owned or leased by the unit. Work performed under an order issued under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter may be performed without further notice to the persons holding a fee interest, life estate interest, or equitable interest of a contract purchaser, and these persons are liable for the costs incurred by the enforcement authority in processing the matter and performing the work, as provided by section 12 of this chapter.
(b) Bids may be solicited and accepted for work on more than one (1) property if the bid reflects an allocation of the bid amount among the various unsafe premises in proportion to the work to be accomplished. The part of the bid amount attributable to each of the unsafe premises constitutes the basis for calculating the part of the costs described by section 12(a)(1) of this chapter.
(c) All persons who have a known or recorded substantial property interest in the unsafe premises and are subject to an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this

chapter must be notified about the public bid in the manner prescribed by section 25 of this chapter, by means of a written statement including:
(1) the name of the person to whom the order was issued;
(2) a legal description or address of the unsafe premises that are the subject of the order;
(3) a statement that a contract is to be let at public bid to a licensed contractor to accomplish work to comply with the order;
(4) a description of work to be accomplished;
(5) a statement that both the bid price of the licensed contractor who accomplishes the work and an amount representing a reasonable estimate of the cost incurred by the enforcement authority in processing the matter of the unsafe premises may, if not paid, be recorded after a hearing as a lien against all persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises;
(6) the time of the bid opening;
(7) the place of the bid opening; and
(8) the name, address, and telephone number of the enforcement authority.
(d) If the notice of the statement that public bids are to be let is served by publication, the publication must include the information required by subsection (c), except that it need only include a general description of the work to be accomplished. The publication must also state that a copy of the statement of public bid may be obtained from the enforcement authority.
(e) Notice of the statement that public bids are to be let must be given, at least ten (10) days before the date of the public bid, to all persons who have a known or recorded substantial property interest in the property and are subject to an order other than an order under section 5(a)(2), 5(a)(3), or 5(a)(4) of this chapter.
(f) If action is being taken under this section on the basis of an order that was served by publication, it is sufficient to serve the statement that public bids are to be let by publication, unless the enforcement authority has received information in writing that enables the unit to make service under section 25 of this chapter by a method other than publication.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.11; P.L.255-1996, SEC.26; P.L.169-2006, SEC.63.

IC 36-7-9-12
Liability for costs for performance of work required by orders
Sec. 12. (a) When action required by an order is performed by the enforcement authority or by a contractor acting under section 11 of this chapter, each person who held a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises from the time when the order requiring the work performed was recorded to the time that the work was completed is jointly and severally responsible for the following costs:         (1) The actual cost of the work performed by the enforcement authority or the bid price of work accomplished by the contractor under section 11 of this chapter.
(2) An amount that represents a reasonable forecast of the average processing expense that will be incurred by the enforcement authority in taking the technical, administrative, and legal actions concerning typical unsafe premises that are necessary under this chapter so that the action required by an order may be performed by a contractor under section 11 of this chapter. In calculating the amount of the average processing expense, the following costs may be considered:
(A) The cost of obtaining reliable information about the identity and location of persons who own a substantial property interest in the unsafe premises.
(B) The cost of notice of orders, notice of statements of rescission, notice of continued hearing, notice of statements that public bids are to be let or that the enforcement authority intends to accomplish the work, and notice that a hearing may be held on the amounts indicated in the record, in accordance with section 25 of this chapter.
(C) Salaries for employees.
(D) The cost of supplies, equipment, and office space.
(b) The board or commission having control over the department shall determine the amount of the average processing expense at the public hearing, after notice has been given in the same manner as is required for other official action of the board or commission. In determining the average processing expense, the board or commission may fix the amount at a full dollar amount that is an even multiple of ten (10).
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.11.

IC 36-7-9-13
Notice of unpaid costs; filing with clerk of court; hearing; judgment lien
Sec. 13. (a) If all or any part of the costs listed in section 12 of this chapter remain unpaid for any unsafe premises (other than unsafe premises owned by a governmental entity) for more than fifteen (15) days after the completion of the work, the enforcement authority does not act under section 13.5 of this chapter, and the enforcement authority determines that there is a reasonable probability of obtaining recovery, the enforcement authority shall prepare a record stating:
(1) the name and last known address of each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises from the time the order requiring the work to be performed was recorded to the time that the work was completed;
(2) the legal description or address of the unsafe premises that were the subject of work;         (3) the nature of the work that was accomplished;
(4) the amount of the unpaid bid price of the work that was accomplished; and
(5) the amount of the unpaid average processing expense.
The record must be in a form approved by the state board of accounts.
(b) The enforcement authority, or its head, shall swear to the accuracy of the record before the clerk of the circuit court and deposit the record in the clerk's office. Notice that the record has been filed and that a hearing on the amounts indicated in the record may be held must be sent in the manner prescribed by section 25 of this chapter to all of the following:
(1) The persons named in the record.
(2) Any mortgagee that has a known or recorded substantial property interest.
(c) If, within thirty (30) days after the notice required by subsection (b), a person named in the record or a mortgagee files with the clerk of the circuit court a written petition objecting to the claim for payment and requesting a hearing, the clerk shall enter the cause on the docket of the circuit or superior court as a civil action, and a hearing shall be held on the question in the manner prescribed by IC 4-21.5. However, issues that could have been determined under section 8 of this chapter may not be entertained at the hearing. At the conclusion of the hearing, the court shall either sustain the petition or enter a judgment against the persons named in the record for the amounts recorded or for modified amounts.
(d) If no petition is filed under subsection (c), the clerk of the circuit court shall enter the cause on the docket of the court and the court shall enter a judgment for the amounts stated in the record.
(e) A judgment under subsection (c) or (d), to the extent that it is not satisfied under IC 27-2-15, is a debt and a lien on all the real and personal property of the person named, or a joint and several debt and lien on the real and personal property of the persons named in the record prepared under subsection (a). The lien on real property is perfected against all creditors and purchasers when the judgment is entered on the judgment docket of the court. The lien on personal property is perfected by filing a lis pendens notice in the appropriate filing office, as prescribed by the Indiana Rules of Trial Procedure.
(f) Judgments rendered under this section may be enforced in the same manner as all other judgments are enforced.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.12; P.L.7-1987, SEC.167; P.L.247-1989, SEC.3; P.L.31-1994, SEC.12; P.L.169-2006, SEC.64.

IC 36-7-9-13.5
Unpaid costs for unsafe premises repairs; notice; certification as special assessment; collection as delinquent taxes; disposition of collections
Sec. 13.5. (a) This section does not apply to the collection of an amount if a court determines under section 13 of this chapter that the

enforcement authority is not entitled to the amount.
(b) If all or any part of the costs listed in section 12 of this chapter remain unpaid for any unsafe premises (other than unsafe premises owned by a governmental entity) for more than fifteen (15) days after completion of the work, the enforcement authority may send notice under section 25 of this chapter to each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises. If the notice is sent, the enforcement authority shall also send notice to any mortgagee with a known or recorded substantial property interest. The notice must require full payment of the amount owed within thirty (30) days.
(c) If full payment of the amount owed is not made less than thirty (30) days after the notice is delivered, the enforcement officer may certify the following information to the county auditor:
(1) The name of each person who held a known or recorded fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
(2) The description of the unsafe premises, as shown by the records of the county auditor.
(3) The amount of the delinquent payment, including all costs described in section 12 of this chapter.
(d) The county auditor shall place the total amount certified under subsection (c) on the tax duplicate for the affected property as a special assessment. The total amount, including accrued interest, shall be collected as delinquent taxes are collected.
(e) An amount collected under subsection (d), after all other taxes have been collected and disbursed, shall be disbursed to the unsafe building fund.
(f) A judgment entered under section 13, 19, 21, or 22 of this chapter may be certified to the auditor and collected under this section. However, a judgment lien need not be obtained under section 13 of this chapter before a debt is certified under this section.
As added by P.L.31-1994, SEC.13. Amended by P.L.169-2006, SEC.65.

IC 36-7-9-14
Unsafe building fund; deposits and expenditures
Sec. 14. (a) The enforcement authority shall establish in its operating budget a fund designated as the unsafe building fund. Any balance remaining at the end of a fiscal year shall be carried over in the fund for the following year and does not revert to the general fund.
(b) Money for the unsafe building fund may be received from any source, including appropriations by local, state, or federal governments, and donations. The following money shall be deposited in the fund:
(1) Money received as payment for or settlement of obligations or judgments established under sections 9 through 13 and 17 through 22 of this chapter.
(2) Money received from bonds posted under section 7 of this

chapter.
(3) Money received in satisfaction of receivers' notes or certificates that were issued under section 20 of this chapter and were purchased with money from the unsafe building fund.
(4) Money received for payment or settlement of civil penalties or fines imposed under section 7 of this chapter.
(5) Money received from the collection of special assessments under section 13.5 of this chapter.
(c) Money in the unsafe building fund may be used for the expenses incurred in carrying out the purposes of this chapter, including:
(1) the cost of obtaining reliable information about the identity and location of each person who owns a substantial property interest in unsafe premises;
(2) the cost of an examination of an unsafe building by a registered architect or registered engineer not employed by the department;
(3) the cost of surveys necessary to determine the location and dimensions of real property on which an unsafe building is located;
(4) the cost of giving notice of orders, notice of statements of rescission, notice of continued hearing, and notice of statements that public bids are to be let in the manner prescribed by section 25 of this chapter;
(5) the bid price of work by a contractor under section 10 or sections 17 through 22 of this chapter;
(6) the cost of emergency action under section 9 of this chapter; and
(7) the cost of notes or receivers' certificates issued under section 20 of this chapter.
(d) Payment of money from the unsafe building fund must be made in accordance with applicable law.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.14-1991, SEC.13; P.L.31-1994, SEC.14; P.L.169-2006, SEC.66.

IC 36-7-9-15
Transfer of money to unsafe building fund
Sec. 15. The board or commission having control over the department may transfer all or part of the money in a building, demolition, repair, and contingent fund that was established by IC 18-5-5-7 (before its repeal on September 1, 1981) to the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.3-1990, SEC.127.

IC 36-7-9-16
Inspection warrants
Sec. 16. (a) If the owners or those in possession of a building refuse inspection, an inspection officer of the enforcement authority may obtain an inspection warrant from any court of record in the

county in which the building is located in order to determine if the building is an unsafe building. The court shall issue the warrant subject to the following conditions:
(1) The person seeking the warrant must establish that the building to be searched or inspected is to be searched or inspected as part of a legally authorized program of inspection that naturally includes the building, or that there is probable cause for believing that a condition, object, activity, or circumstance legally justifies a search or inspection of that building.
(2) An affidavit establishing one (1) of the grounds described in subdivision (1) must be signed under oath or affirmation by the affiant.
(3) The court must examine the affiant under oath or affirmation to verify the accuracy of the affidavit.
(b) The warrant is valid only if it:
(1) is signed by the judge of the court and bears the date and hour of its issuance above that signature, with a notation that the warrant is valid for only forty-eight (48) hours after its issuance;
(2) describes (either directly or by reference to the affidavit) the building where the search or inspection is to occur so that the executor of the warrant and owner or the possessor of the building can reasonably determine what property the warrant authorizes an inspection of;
(3) indicates the conditions, objects, activities, or circumstances that the inspection is intended to check or reveal; and
(4) is attached to the affidavit required to be made in order to obtain the warrant.
(c) A warrant issued under this section is valid for only forty-eight (48) hours after its issuance, must be personally served upon the owner or possessor of the building, and must be returned within seventy-two (72) hours.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-17
Civil actions regarding unsafe premises
Sec. 17. (a) The department, acting through its enforcement authority, a person designated by the enforcement authority, or a community organization may bring a civil action regarding unsafe premises in the circuit, superior, or municipal court of the county. The department is not liable for the costs of such an action. The court may grant one (1) or more of the kinds of relief authorized by sections 18 through 22 of this chapter.
(b) A civil action may not be initiated under this section before the final date of an order or an extension of an order under section 5(c) of this chapter requiring:
(1) the completion; or
(2) a substantial beginning toward accomplishing the completion; of the required remedial action.
(c) A community organization may not initiate a civil action under this section if:
(1) the enforcement authority or a person designated by the enforcement authority has filed a civil action under this section regarding the unsafe premises; or
(2) the enforcement authority has issued a final order that the required remedial action has been satisfactorily completed.
(d) A community organization may not initiate a civil action under this section if the real property that is the subject of the civil action is located outside the specific geographic boundaries of the area defined in the bylaws or articles of incorporation of the community organization.
(e) At least sixty (60) days before commencing a civil action under this section, a community organization must issue a notice by certified mail, return receipt requested, that:
(1) specifies:
(A) the nature of the alleged nuisance;
(B) the date the nuisance was first discovered;
(C) the location on the property where the nuisance is allegedly occurring;
(D) the intent of the community organization to bring a civil action under this section; and
(E) the relief sought in the action; and
(2) is provided to:
(A) the owner of record of the premises;
(B) tenants located on the premises;
(C) the enforcement authority; and
(D) any person that possesses an interest of record.
(f) In any action filed by a community organization under this section, a court may award reasonable attorney's fees, court costs, and other reasonable expenses of litigation to the prevailing party.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.31-1994, SEC.15; P.L.177-2003, SEC.7.

IC 36-7-9-18
Injunctions
Sec. 18. A court acting under section 17 of this chapter may grant a mandatory or prohibitory injunction against any person that will cause the order to be complied with, if it is shown that:
(1) an order, which need not set a hearing date, was issued to the person;
(2) the person has a property interest in the unsafe premises that are the subject of the order that would allow the person to take the action required by the order;
(3) the building that is the subject of the order is an unsafe building; and
(4) the order is not being reviewed under section 8 of this chapter.
As added by Acts 1981, P.L.309, SEC.28.
IC 36-7-9-18.1
Performance bond
Sec. 18.1. (a) A court acting under section 17 of this chapter may condition the granting of a period of time to accomplish the action required by an order on the posting of a performance bond that will be forfeited if the action required by the order is not completed within the period the court allows. Before granting a period of time that is conditioned on the posting of a bond, the court may require that the requesting person justify the request with a workable and financially supported plan. If the court determines that a significant amount of work must be accomplished to comply with the order, the court may require that the bond specify interim completion standards and provide that the bond is forfeited if any of these interim completion standards are not substantially met.
(b) An amount collected under subsection (a) on a forfeited bond shall be deposited in the unsafe building fund.
As added by P.L.169-2006, SEC.67.

IC 36-7-9-19
Civil forfeitures
Sec. 19. (a) A court acting under section 17 of this chapter may impose a civil penalty not to exceed five thousand dollars ($5,000) against any person if the conditions of section 18 of this chapter are met. The penalty imposed may not be substantially less than the cost of complying with the order, unless that cost exceeds two thousand five hundred dollars ($2,500). The effective date of the penalty may be postponed for a period not to exceed thirty (30) days, after which the court may order the penalty reduced or stricken if it is satisfied that all work necessary to fully comply with the order has been done.
(b) On request of the enforcement authority the court shall enter a judgment in the amount of the penalty. If there is more than one (1) party defendant, the penalty is separately applicable to each defendant. The amount of a penalty that is collected shall be deposited in the unsafe building fund.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.169-2006, SEC.68.

IC 36-7-9-20
Appointment of receiver; conditions; rehabilitation of property by owner, mortgagee, or person with substantial interest
Sec. 20. (a) A court acting under section 17 of this chapter may appoint a receiver for the unsafe premises, subject to the following conditions:
(1) The purpose of the receivership must be to take possession of the unsafe premises for a period sufficient to accomplish and pay for repairs and improvements.
(2) The receiver may be a nonprofit corporation the primary purpose of which is the improvement of housing conditions in the county where the unsafe premises are located, or may be any other capable person residing in the county.         (3) Notwithstanding any prior assignments of the rents and other income of the unsafe premises, the receiver must collect and use that income to repair or remove the defects as required by the order, and may, upon approval by the court, make repairs and improvements in addition to those specified in the order or required by applicable statutes, ordinances, codes, or regulations.
(4) The receiver may make any contracts and do all things necessary to accomplish the repair and improvement of the unsafe premises.
(5) A receiver that expends money, performs labor, or furnishes materials or machinery, including the leasing of equipment or tools, for the repair of an unsafe premises may have a lien that is equal to the total expended. When a lien exists, the receiver may sell the property:
(A) to the highest bidder at auction under the same notice and sale provisions applicable to a foreclosure sale of mechanic's liens or mortgages; or
(B) for fair market value if all persons having a substantial property interest in the unsafe premises agree to the amount and procedure.
The transferee in either a public or private sale must first demonstrate the necessary ability and experience to rehabilitate the premises within a reasonable time to the satisfaction of the receiver.
(6) The court may, after a hearing, authorize the receiver to obtain money needed to accomplish the repairs and improvement by the issuance and sale of notes or receiver's certificates to the receiver or any other person or party bearing interest fixed by the court. The notes or certificates are a first lien on the unsafe premises and the rents and income of the unsafe building. This lien is superior to all other assignments of rents, liens, mortgages, or other encumbrances on the property, except taxes, if, within sixty (60) days following the sale or transfer for value of the notes by the receiver, the holder of the notes files a notice containing the following information in the county recorder's office:
(A) The legal description of the tract of real property on which the unsafe building is located.
(B) The face amount and interest rate of the note or certificate.
(C) The date when the note or certificate was sold or transferred by the receiver.
(D) The date of maturity.
(7) Upon payment to the holder of a receiver's note or certificate of the face amount and interest, and upon filing in the recorder's office of a sworn statement of payment, the lien of that note or certificate is released. Upon a default in payment on a receiver's note or certificate, the lien may be enforced by proceedings to foreclose in the manner prescribed for mechanic's liens or

mortgages. However, the foreclosure proceedings must be commenced within two (2) years after the date of default.
(8) The receiver is entitled to the same fees, commissions, and necessary expenses as receivers in actions to foreclose mortgages. The fees, commissions, and expenses shall be paid out of the rents and incomes of the property in receivership.
(b) The issuance of an order concerning unsafe premises is not a prerequisite to the appointment of a receiver nor does such an order prevent the appointment of a receiver.
(c) If the enforcement authority or the enforcement authority's designee requests the appointment of a receiver, all persons having a substantial property interest in the unsafe premises shall be made party defendants.
(d) A court, when granting powers and duties to a receiver, shall consider:
(1) the occupancy of the unsafe premises;
(2) the overall condition of the property;
(3) the hazard to public health, safety, and welfare;
(4) the number of persons having a substantial property interest in the unsafe premises; and
(5) other factors the court considers relevant.
(e) Instead of appointing a receiver to sell or rehabilitate an unsafe premises, the court may permit an owner, a mortgagee, or a person with substantial interest in the unsafe premises to rehabilitate the premises if the owner, mortgagee, or person with substantial interest:
(1) demonstrates ability to complete the rehabilitation within a reasonable time, but not to exceed sixty (60) days;
(2) agrees to comply within a specified schedule for rehabilitation; and
(3) posts a bond as security for performance of the required work in compliance with the specified schedule in subdivision (2).
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.31-1994, SEC.16; P.L.177-2003, SEC.8.

IC 36-7-9-21
Court order authorizing performance of work; judgment for costs
Sec. 21. (a) A court acting under section 17 of this chapter may authorize the department, acting through its enforcement authority, to cause the action required by the order to be performed by a contractor licensed and qualified under law, if it is shown that:
(1) an order was issued to each person having a substantial property interest in the unsafe premises;
(2) each of the orders has been affirmed or modified at a hearing in such a manner that all persons having substantial property interest in the unsafe premises that are the subject of the orders are currently subject to an order requiring substantially identical action;
(3) the order, as affirmed or modified at the hearing, has not been complied with;         (4) the building that is the subject of the order is an unsafe building; and
(5) the order is not being reviewed under section 8 of this chapter.
(b) If the enforcement authority requests permission to cause the action required by the order to be performed by a contractor, all persons having a substantial property interest in the unsafe premises shall be made party defendants.
(c) The cost of the work and the processing expenses incurred by the enforcement authority computed under section 12 of this chapter, may, after a hearing, be entered by the court as a judgment against persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.13.

IC 36-7-9-22
Emergencies; court order authorizing action to make premises safe; judgment for costs
Sec. 22. (a) A court acting under section 17 of this chapter may set a hearing to be held within ten (10) days after the filing of a complaint alleging the existence of unsafe premises presenting an immediate danger to the health and safety of the surrounding community sufficient to warrant emergency action. Upon a finding at the hearing in favor of the department, the court may:
(1) permit the enforcement authority to cause the action necessary to make the premises safe to be immediately performed by a contractor licensed and qualified under law;
(2) permit the enforcement authority to cause the action necessary to make the premises safe to be immediately performed by a contractor licensed and qualified under law after the defendants have had a reasonable time, as established by the court, to make the unsafe premises safe and have failed to complete the necessary action; or
(3) grant a mandatory injunction relative to the unsafe premises that would require a defendant who has an interest in the premises that allows the defendant to take corrective action to immediately make the premises safe.
In granting relief under subdivision (2) or (3) the court shall set a date certain for the completion of the necessary action and shall hold a hearing within ten (10) days after that date to determine whether the necessary action has been completed.
(b) The issuance of an order concerning the unsafe premises is not a prerequisite to permission by the court to cause action to be performed on the unsafe premises. If an order has been issued concerning the unsafe premises, it does not prevent the permission by the court to cause action to be performed on the unsafe premises.
(c) If the enforcement authority requests authority to cause action on the unsafe premises to be performed by a contractor, all persons having a substantial property interest in the unsafe premises shall be

made party defendants.
(d) The cost of accomplishing the work may, after a hearing, be entered by the court as a judgment against persons having a fee interest, life estate interest, or equitable interest of a contract purchaser in the unsafe premises.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.59-1986, SEC.14.

IC 36-7-9-23
Change of venue and judge
Sec. 23. A change of venue may not be allowed in an action filed under section 8, 13, or 17 of this chapter, but a change of judge shall be allowed in the same manner as is provided for other civil matters.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-24
Priority of actions
Sec. 24. An action filed under section 8 or 17 of this chapter takes precedence over other pending litigation, and shall be tried and determined by the court at as early a date as possible.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-25
Manner of serving notice
Sec. 25. (a) Notice of orders, notice of continued hearings without a specified date, notice of a statement that public bids are to be let, and notice of claims for payment must be given by:
(1) sending a copy of the order or statement by registered or certified mail to the residence or place of business or employment of the person to be notified, with return receipt requested;
(2) delivering a copy of the order or statement personally to the person to be notified; or
(3) leaving a copy of the order or statement at the dwelling or usual place of abode of the person to be notified and sending by first class mail a copy of the order or statement to the last known address of the person to be notified.
(b) If service is not obtained by a means described in subsection (a) and the hearing authority concludes that a reasonable effort has been made to obtain service, service may be made by publishing a notice of the order or statement in accordance with IC 5-3-1 in the county where the unsafe premises are located. However, publication may be made on consecutive days. If service of an order is made by publication, the publication must include the information required by subdivisions (1), (2), (4), (5), (6), (7), and (9) of section 5(b) of this chapter, and must also include a statement indicating generally what action is required by the order and that the exact terms of the order may be obtained from the enforcement authority. The hearing authority may make a determination about whether a reasonable effort has been made to obtain service by the means described in

subsection (a) on the basis of information provided by the department (or, in the case of a consolidated city, the enforcement authority). The hearing authority is not required to make the determination at a hearing. The hearing authority must make the determination in writing.
(c) When service is made by any of the means described in this section, except by mailing or by publication, the person making service must make an affidavit stating that he has made the service, the manner in which service was made, to whom the order or statement was issued, the nature of the order or statement, and the date of service. The affidavit must be placed on file with the enforcement authority.
(d) The date when notice of the order or statement is considered given is as follows:
(1) If the order or statement is delivered personally or left at the dwelling or usual place of abode, notice is considered given on the day when the order or statement is delivered to the person or left at the person's dwelling or usual place of abode.
(2) If the order or statement is mailed, notice is considered given on the date shown on the return receipt, or, if no date is shown, on the date when the return receipt is received by the enforcement authority.
(3) Notice by publication is considered given on the date of the second day that publication was made.
(e) A person with a property interest in an unsafe premises who does not:
(1) record an instrument reflecting the interest in the recorder's office of the county where the unsafe premises is located; or
(2) if an instrument reflecting the interest is not recorded, provide to the department (or, in the case of a consolidated city, the enforcement authority) in writing the person's name and address and the location of the unsafe premises;
is considered to consent to reasonable action taken under this chapter for which notice would be required and relinquish a claim to notice under this chapter.
(f) The department (or, in the case of a consolidated city, the enforcement authority) may, for the sake of administrative convenience, publish notice under subsection (b) at the same time notice is attempted under subsection (a). If published notice is given as described in subsection (b), the hearing authority shall subsequently make a determination about whether a reasonable effort has been made to obtain service by the means described in subsection (a).
As added by Acts 1981, P.L.309, SEC.28. Amended by Acts 1981, P.L.45, SEC.27; P.L.59-1986, SEC.15; P.L.169-2006, SEC.69.

IC 36-7-9-26
Recording of orders, statements of rescission, statements of public bids, and records of actions taken by hearing authority
Sec. 26. (a) The enforcement authority shall record in the office

of the county recorder orders issued under section 5(a)(6), 5(a)(7), or 6(a) of this chapter. If the enforcement authority records an order issued under section 5(a)(6), 5(a)(7), or 6(a) of this chapter, statements of rescission issued under section 6(b) of this chapter, statements that public bids are to be let under section 11 of this chapter, and records of action in which the order is affirmed, modified, or rescinded taken by the hearing authority under section 7 of this chapter shall be recorded. The recorder shall charge the fee required under IC 36-2-7-10 for recording these items.
(b) A person who takes an interest in unsafe premises that are the subject of a recorded order takes that interest, whether or not a hearing has been held, subject to the terms of the order and other documents recorded under subsection (a) and in such a manner that all of the requirements of sections 10, 11, and 17 through 22 of this chapter relating to the issuance of orders, service of orders and affirmation of orders are considered satisfied. If a hearing has been held, the interest is taken subject to the terms of the order as modified at the hearing, in other documents recorded under subsection(a), and in such a manner that all of the requirements of sections 10, 11, and 17 through 22 of this chapter relating to the issuance of orders, service of orders, and modification of orders at hearing are considered satisfied.
(c) A person who takes an interest in unsafe premises that are the subject of a recorded statement that public bids are to be let takes the interest subject to the terms of the statement and in such a manner that the notice of the statement required by section 11 of this chapter is considered given to the person.
As added by Acts 1981, P.L.309, SEC.28. Amended by P.L.290-1985, SEC.9; P.L.59-1986, SEC.16; P.L.177-2003, SEC.9.

IC 36-7-9-27
Transfers of property by persons not complying with orders
Sec. 27. (a) A person who has been issued and has received notice of an order relative to unsafe premises and has not complied with that order:
(1) must supply full information regarding the order to a person who takes or agrees to take a substantial property interest in the unsafe premises before transferring or agreeing to transfer that interest; and
(2) must, within five (5) days after transferring or agreeing to transfer a substantial property interest in the unsafe premises, supply the enforcement authority with written copies of:
(A) the full name, address, and telephone number of the person taking a substantial property interest in the unsafe premises; and
(B) the legal instrument under which the transfer or agreement to transfer the substantial property interest is accomplished.
(b) If a judgment is obtained against the department, enforcement authority, or other governmental entity for the failure of that entity to provide notice to persons holding an interest in unsafe premises in an action taken by the entity under this chapter, a person who failed

to comply with this section is liable to the entity for the amount of the judgment if it can be shown that the entity's failure to give notice was a result of that person's failure.
As added by Acts 1981, P.L.309, SEC.28.

IC 36-7-9-28
Violations; penalties
Sec. 28. A person who:
(1) remains in, uses, or enters a building in violation of an order made under this chapter;
(2) knowingly interferes with or delays the carrying out of an order made under this chapter;
(3) knowingly obstructs, damages, or interferes with persons engaged or property used in performing any work or duty under this chapter; or
(4) fails to comply with section 27 of this chapter;
commits a Class C infraction. Each day that the violation continues constitutes a separate offense.
As added by Acts 1981, P.L.309, SEC.28.



CHAPTER 10. MISCELLANEOUS PROPERTY RESTRICTIONS

IC 36-7-10-1
Application of chapter
Sec. 1. This chapter applies to the units indicated in each section.
As added by Acts 1981, P.L.309, SEC.29. Amended by Acts 1981, P.L.310, SEC.68.



CHAPTER 10.1. REMOVAL OF WEEDS AND RANK VEGETATION

IC 36-7-10.1-1
Application of chapter
Sec. 1. This chapter applies to each municipality or county.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-2
Exclusions from application
Sec. 2. This chapter does not apply to the following:
(1) An ordinance adopted before May 15, 1991.
(2) An action taken by a municipal corporation under IC 36-1-6-2.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-3
Ordinances requiring real property owners to cut and remove weeds and rank vegetation; hay and pasture not weeds or rank vegetation
Sec. 3. (a) The legislative body of a municipality or county may by ordinance require the owners of real property located within the municipality or the unincorporated area of the county to cut and remove weeds and other rank vegetation growing on the property. As used in this chapter, "weeds and other rank vegetation" does not include agricultural crops, such as hay and pasture.
(b) An ordinance adopted under subsection (a) must specify the following:
(1) The department of the municipality or county responsible for the administration of the ordinance.
(2) The definitions of weeds and rank vegetation.
(3) The height at which weeds or rank vegetation becomes a violation of the ordinance, specifying the appropriate heights for various types of weeds and rank vegetation.
(4) The procedure for issuing notice to the owner of real property of a violation of the ordinance.
(5) The procedure under which the municipality or county, or its contractors, may enter real property to abate a violation of the ordinance if the owner fails to abate the violation.
(6) The procedure for issuing a bill to the owner of real property for the costs incurred by the municipality or county in abating the violation, including administrative costs and removal costs.
(7) The procedure for appealing a notice of violation or a bill issued under the ordinance.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-4
Failure of real property owner to pay bill; collection of bill as delinquent taxes; disbursement of collections
Sec. 4. If the owner of real property fails to pay a bill issued under

section 3 of this chapter within the time specified in the ordinance, the department specified in the ordinance shall certify to the county auditor the amount of the bill, plus any additional administrative costs incurred in the certification. The auditor shall place the total amount certified on the tax duplicate for the property affected, and the total amount, including any accrued interest, shall be collected as delinquent taxes are collected and shall be disbursed to the general fund of the municipality or county.
As added by P.L.89-1991, SEC.3.

IC 36-7-10.1-5
Disbursement of bill collections to general fund of department enforcing ordinance
Sec. 5. Notwithstanding section 4 of this chapter, the municipality or county may provide that the amounts collected shall be disbursed to the general fund of the department specified to enforce the ordinance.
As added by P.L.89-1991, SEC.3.



CHAPTER 11. HISTORIC PRESERVATION GENERALLY

IC 36-7-11-1
Application of chapter
Sec. 1. This chapter applies to all units except:
(1) counties having a consolidated city;
(2) municipalities in counties having a consolidated city; and
(3) townships.
As added by Acts 1981, P.L.309, SEC.30.

IC 36-7-11-1.5
"Commission" defined
Sec. 1.5. As used in this chapter, "commission" refers to a historic preservation commission established through the adoption of an ordinance under section 4 of this chapter.
As added by P.L.227-1997, SEC.1.

IC 36-7-11-2
Continuation of existing historical preservation commissions; new commissions; commissions for the preservation of historic street area
Sec. 2. (a) If before July 1, 1977, a unit established by ordinance a commission for the purpose of historic preservation, that commission may continue to operate, regardless of whether that ordinance is subsequently amended or is consistent with this chapter. If the unit wants to operate a historic preservation commission under this chapter, it must adopt an ordinance under section 4 of this chapter, and this chapter then provides the exclusive method for operation of a historic preservation agency in the unit.
(b) If a unit did not establish a commission for the purpose of historic preservation before July 1, 1977, this chapter provides the exclusive method for operation of a historic preservation agency in the unit.
(c) Subsections (a) and (b) do not limit the power of a municipality to establish a commission for the preservation of a historic street area under IC 36-7-11.3.
As added by Acts 1981, P.L.309, SEC.30. Amended by Acts 1982, P.L.77, SEC.3; P.L.1-1995, SEC.80; P.L.227-1997, SEC.2.

IC 36-7-11-3
Legislative intent; conflicts between zoning districts and historic districts
Sec. 3. The historic district regulation provided in this chapter is intended to preserve and protect the historic or architecturally worthy buildings, structures, sites, monuments, streetscapes, squares, and neighborhoods of the historic districts. Zoning districts lying within the boundaries of the historic district are subject to the regulations for both the zoning district and the historic district. If there is conflict between the requirements of the zoning district and the requirements

of the historic district, the more restrictive requirements apply.
As added by Acts 1981, P.L.309, SEC.30.

IC 36-7-11-4
Commission; establishment
Sec. 4. (a) A unit may establish, by ordinance, a historic preservation commission with an official name designated in the ordinance. The commission must have not less than three (3) nor more than nine (9) voting members, as designated by the ordinance. The voting members shall be appointed by the executive of the unit, subject to the approval of the legislative body. Voting members shall each serve for a term of three (3) years. However, the terms of the original voting members may be for one (1) year, two (2) years, or three (3) years in order for the terms to be staggered, as provided by the ordinance. A vacancy shall be filled for the duration of the term. In the case of a commission with jurisdiction in a city having a population of more than one hundred five thousand (105,000) but less than one hundred twenty thousand (120,000), the commission must after June 30, 2001, include as a voting member the superintendent of the largest school corporation in the city.
(b) The ordinance may provide qualifications for members of the commission, but members must be residents of the unit who are interested in the preservation and development of historic areas. The members of the commission should include professionals in the disciplines of architectural history, planning, and other disciplines related to historic preservation, to the extent that those professionals are available in the community. The ordinance may also provide for the appointment of advisory members that the legislative body considers appropriate.
(c) The ordinance may:
(1) designate an officer or employee of the unit to act as administrator;
(2) permit the commission to appoint an administrator who shall serve without compensation except reasonable expenses incurred in the performance of the administrator's duties; or
(3) provide that the commission act without the services of an administrator.
(d) Members of the commission shall serve without compensation except for reasonable expenses incurred in the performance of their duties.
(e) The commission shall elect from its membership a chairman and vice chairman, who shall serve for one (1) year and may be reelected.
(f) The commission shall adopt rules consistent with this chapter for the transaction of its business. The rules must include the time and place of regular meetings and a procedure for the calling of special meetings. All meetings of the commission must be open to the public, and a public record of the commission's resolutions, proceedings, and actions must be kept. If the commission has an administrator, the administrator shall act as the commission's

secretary, otherwise, the commission shall elect a secretary from its membership.
(g) The commission shall hold regular meetings, at least monthly, except when it has no business pending.
(h) A decision of the commission is subject to judicial review under IC 4-21.5-5 as if it was a decision of a state agency.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.7-1987, SEC.168; P.L.227-1997, SEC.3; P.L.158-2001, SEC.2; P.L.170-2002, SEC.157.

IC 36-7-11-4.3
Commission; authority to grant or deny certificate of appropriateness
Sec. 4.3. (a) An ordinance that establishes a historic preservation commission under section 4 of this chapter may authorize the staff of the commission, on behalf of the commission, to grant or deny an application for a certificate of appropriateness.
(b) An ordinance adopted under this section must specify the types of applications that the staff of the commission is authorized to grant or deny. The staff may not be authorized to grant or deny an application for a certificate of appropriateness for the following:
(1) The demolition of a building.
(2) The moving of a building.
(3) The construction of an addition to a building.
(4) The construction of a new building.
As added by P.L.227-1997, SEC.4.

IC 36-7-11-4.6
Commission; acquisition and disposition of property
Sec. 4.6. An ordinance that establishes a historic preservation commission under section 4 of this chapter may:
(1) authorize the commission to:
(A) acquire by purchase, gift, grant, bequest, devise, or lease any real or personal property, including easements, that is appropriate for carrying out the purposes of the commission;
(B) hold title to real and personal property; and
(C) sell, lease, rent, or otherwise dispose of real and personal property at a public or private sale on the terms and conditions that the commission considers best; and
(2) establish procedures that the commission must follow in acquiring and disposing of property.
As added by P.L.227-1997, SEC.5.

IC 36-7-11-5
Concern for visual quality in historic district
Sec. 5. The commission shall be concerned with those elements of development, redevelopment, rehabilitation, and preservation that affect visual quality in the historic district. However, the commission may not consider details of design, interior arrangements, or building features if those details, arrangements, or features are not subject to

public view, and may not make any requirement except for the purpose of preventing development, alteration, or demolition in the historic district obviously incongruous with the historic district. A commission established by a county may not take any action that affects property located in a municipality.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.6.

IC 36-7-11-6
Maps of historic districts; classification of historic buildings and structures
Sec. 6. (a) The commission shall conduct a survey to identify historic buildings, structures, and sites located within the unit. Based on its survey, the commission shall submit to the legislative body a map describing the boundaries of a historic district or historic districts. A district may be limited to the boundaries of a property containing a single building, structure, or site. The map may divide a district into primary and secondary areas.
(b) The commission shall also classify and designate on the map all buildings, structures, and sites within each historic district described on the map. Buildings, structures, and sites shall be classified as historic or nonhistoric in the manner set forth in subsections (c) and (e).
(c) Buildings, structures, and sites classified as historic under this section must possess identified historic or architectural merit of a degree warranting their preservation. They may be further classified as:
(1) outstanding;
(2) notable; or
(3) contributing.
(d) In lieu of the further classifications set forth in subsection (c), the commission may devise its own system of further classification for historic buildings, structures, and sites.
(e) Nonhistoric buildings and structures are those not classified on the map as historic under subsection (b).
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.7.

IC 36-7-11-7
Approval of maps of historic districts
Sec. 7. The map setting forth the historic district boundaries and building classifications must be submitted to, and approved in an ordinance by, the legislative body of the unit before the historic district is established and the building classifications take effect.
As added by Acts 1981, P.L.309, SEC.30.

IC 36-7-11-8
Additional surveys and maps
Sec. 8. The commission may conduct additional surveys, and draw and submit additional maps for approval of the legislative body, as

it considers appropriate.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.8.

IC 36-7-11-8.5
Interim protection
Sec. 8.5. (a) When submitting a map to the legislative body under section 7 or 8 of this chapter, the commission may declare one (1) or more buildings or structures that are classified and designated as historic on the map to be under interim protection.
(b) Not more than two (2) working days after declaring a building or structure to be under interim protection under this section, the commission shall, by personal delivery or first class mail, provide the owner or occupant of the building or structure with a written notice of the declaration. The written notice must:
(1) cite the authority of the commission to put the building or structure under interim protection under this section;
(2) explain the effect of putting the building or structure under interim protection; and
(3) indicate that the interim protection is temporary.
(c) A building or structure put under interim protection under subsection (a) remains under interim protection until:
(1) in a county other than a county described in subdivision (2), the map is:
(A) submitted to; and
(B) approved in an ordinance or rejected by;
the legislative body of the unit; or
(2) in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000), the earlier of:
(A) thirty (30) days after the building or structure is declared to be under interim protection; or
(B) the date the map is:
(i) submitted to; and
(ii) approved in an ordinance or rejected by;
the legislative body of the unit.
(d) While a building or structure is under interim protection under this section:
(1) the building or structure may not be demolished or moved; and
(2) the exterior appearance of the building or structure may not be conspicuously changed by:
(A) addition;
(B) reconstruction; or
(C) alteration.
As added by P.L.227-1997, SEC.9. Amended by P.L.158-2001, SEC.3.

IC 36-7-11-9
Assistance from unit officials; legal counsel      Sec. 9. (a) Each official of the unit who has responsibility for building inspection, building permits, planning, or zoning shall provide any technical, administrative, or clerical assistance requested by the commission.
(b) The attorney for the unit is the attorney for the commission. However, the commission may employ other legal counsel authorized to practice law in Indiana if it considers it to be necessary or desirable.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.1; P.L.227-1997, SEC.10.

IC 36-7-11-10
Construction projects within historic districts; certificates of appropriateness required; exception
Sec. 10. Except as provided in sections 19 and 20 of this chapter, a certificate of appropriateness must be issued by or on behalf of the commission before a permit is issued for or work is begun on any of the following:
(1) Within all areas of the historic district:
(A) the demolition of any building;
(B) the moving of any building;
(C) a conspicuous change in the exterior appearance of historic buildings by additions, reconstruction, alteration, or maintenance involving exterior color change; or
(D) any new construction of a principal building or accessory building or structure subject to view from a public way.
(2) Within a primary area of the historic district:
(A) a change in walls and fences or the construction of walls and fences along public ways; or
(B) a conspicuous change in the exterior appearance of nonhistoric buildings subject to view from a public way by additions, reconstruction, alteration, or maintenance involving exterior color change.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.2; P.L.227-1997, SEC.11.

IC 36-7-11-11
Applications for certificates of appropriateness
Sec. 11. Application for a certificate of appropriateness may be made in the office of the commission on forms provided by that office. Detailed drawings, plans, or specifications are not required. However, to the extent reasonably required for the commission to make a decision, each application must be accompanied by sketches, drawings, photographs, descriptions, or other information showing the proposed exterior alterations, additions, changes, or new construction.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.12.
IC 36-7-11-12
Approval or denial of application for certificates of appropriateness
Sec. 12. (a) The commission may advise and make recommendations to the applicant before acting on an application for a certificate of appropriateness.
(b) If an application for a certificate of appropriateness:
(1) is approved by the commission; or
(2) is not acted on by the commission;
within thirty (30) days after it is filed, a certificate of appropriateness shall be issued. If the certificate is issued, the application shall be processed in the same manner as applications for building or demolition permits required by the unit, if any, are processed. If no building or demolition permits are required by the unit, the applicant may proceed with the work authorized by the certificate.
(c) If the commission denies an application for a certificate of appropriateness within thirty (30) days after it is filed, the certificate may not be issued. The commission must state its reasons for the denial in writing, and must advise the applicant. An application that has been denied may not be processed as an application for a building or demolition permit and does not authorize any work by the applicant.
(d) The commission may grant an extension of the thirty (30) day limit prescribed by subsections (b) and (c) if the applicant agrees to it.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.13.

IC 36-7-11-13
Reconstruction, alteration, maintenance, and removal of historic buildings and structures; preservation of historic character
Sec. 13. (a) A historic building or structure or any part of or appurtenance to such a building or structure, including stone walls, fences, light fixtures, steps, paving, and signs may be moved, reconstructed, altered, or maintained only in a manner that will preserve the historical and architectural character of the building, structure, or appurtenance.
(b) A historic building may be relocated to another site only if it is shown that preservation on its current site is inconsistent with subsection (a).
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.14.

IC 36-7-11-14
Demolition of buildings following failure to secure certificates of appropriateness; notice
Sec. 14. (a) The purpose of this section is to preserve historic buildings that are important to the education, culture, traditions, and economic values of the unit, and to afford the unit, historical organizations, and other interested persons the opportunity to acquire

or to arrange for the preservation of these buildings.
(b) If a property owner shows that a historic building is incapable of earning an economic return on its value, as appraised by a qualified real estate appraiser, and the commission fails to approve the issuance of a certificate of appropriateness, the building may be demolished. However, before a demolition permit is issued or demolition proceeds, notice of proposed demolition must be given for a period fixed by the commission, based on the commission's classification on the approved map but not less than sixty (60) days nor more than one (1) year. Notice must be posted on the premises of the building proposed for demolition in a location clearly visible from the street. In addition, notice must be published in a newspaper of general local circulation at least three (3) times before demolition, with the first publication not more than fifteen (15) days after the application for a permit to demolish is filed, and the final publication at least fifteen (15) days before the date of the permit.
(c) The commission may approve a certificate of appropriateness at any time during the notice period under subsection (b). If the certificate is approved, a demolition permit shall be issued without further delay, and demolition may proceed.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.15.

IC 36-7-11-15
Conformance to statutory requirements for buildings
Sec. 15. Historic buildings shall be maintained to meet the applicable requirements established under statute for buildings generally so as to prevent the loss of historic material and the deterioration of important character defining details and features.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.227-1997, SEC.16.

IC 36-7-11-16
New buildings and nonhistoric buildings within historic districts; compatibility required; exception
Sec. 16. Except as provided in section 20 of this chapter, the construction of a new building or structure, and the moving, reconstruction, alteration, major maintenance, or repair involving a color change conspicuously affecting the external appearance of any nonhistoric building, structure, or appurtenance within the primary area must be generally of a design, form, proportion, mass, configuration, building material, texture, color, and location on a lot compatible with other buildings in the historic district, particularly with buildings designated as historic, and with squares and places to which it is visually related.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.3.

IC 36-7-11-17
Compatibility factors; exception      Sec. 17. Except as provided in section 20 of this chapter, within the primary area of the historic district, new buildings and structures, as well as buildings, structures, and appurtenances that are moved, reconstructed, materially altered, repaired, or changed in color, must be visually compatible with buildings, squares, and places to which they are visually related generally in terms of the following visual compatibility factors:
(1) Height. The height of proposed buildings must be visually compatible with adjacent buildings.
(2) Proportion of building's front facade. The relationship of the width of a building to the height of the front elevation must be visually compatible to buildings, squares, and places to which it is visually related.
(3) Proportion of openings within the facility. The relationship of the width of the windows to the height of windows in a building must be visually compatible with buildings, squares, and places to which it is visually related.
(4) Rhythm of solids to voids in front facades. The relationship of solids to voids in the front facade of a building must be visually compatible with buildings, squares, and places to which it is visually related.
(5) Rhythm of spacing of buildings on streets. The relationship of a building to the open space between it and adjoining buildings must be visually compatible to the buildings, squares, and places to which it is visually related.
(6) Rhythm of entrances and porch projections. The relationship of entrances and porch projections to sidewalks of a building must be visually compatible to the buildings, squares, and places to which it is visually related.
(7) Relationship of materials, texture, and color. The relationship of the materials, texture, and color of the facade of a building must be visually compatible with the predominant materials used in the buildings to which it is visually related.
(8) Roof shapes. The roof shape of a building must be visually compatible with the buildings to which it is visually related.
(9) Walls of continuity. Appurtenances of a building, such as walls, wrought iron fences, evergreen landscape masses, and building facades, must form cohesive walls of enclosure along the street if necessary to ensure visual compatibility of the building to the buildings, squares, and places to which it is visually related.
(10) Scale of a building. The size of a building and the building mass of a building in relation to open spaces, windows, door openings, porches, and balconies must be visually compatible with the buildings, squares, and places to which it is visually related.
(11) Directional expression of front elevation. A building must be visually compatible with the buildings, squares, and places to which it is visually related in its directional character, including vertical character, horizontal character, or

nondirectional character.
As added by Acts 1981, P.L.309, SEC.30. Amended by P.L.146-1992, SEC.4.

IC 36-7-11-18
Ordinances; penalties for violations
Sec. 18. Ordinances adopted under this chapter may provide for penalties for violations, subject to IC 36-1-3-8.
As added by Acts 1981, P.L.310, SEC.71.

IC 36-7-11-19
Phases; certificate of appropriateness; objections
Sec. 19. (a) In an ordinance approving the establishment of a historic district, a unit may provide that the establishment occur in two (2) phases. Under the first phase, which lasts three (3) years from the date the ordinance is adopted, a certificate of appropriateness is required only for the activities described in section 10(1)(A), 10(1)(B), and 10(1)(D) of this chapter. At the end of the first phase, the district becomes fully established, and, subject to subsection (b), a certificate of appropriateness must be issued by the commission before a permit may be issued for or work may begin on an activity described in section 10 of this chapter.
(b) The first phase described in subsection (a) continues and the second phase does not become effective if a majority of the property owners in the district object to the commission, in writing, to the requirement that certificates of appropriateness be issued for the activities described in section 10(1)(C), 10(2)(A), and 10(2)(B) of this chapter. The objections must be received by the commission not earlier than one hundred eighty (180) days or later than sixty (60) days before the third anniversary of the adoption of the ordinance.
As added by P.L.146-1992, SEC.5. Amended by P.L.227-1997, SEC.17.

IC 36-7-11-20
Changes in paint colors; exclusion from activities requiring certificate of appropriateness
Sec. 20. In an ordinance approving the establishment of a historic district, a unit may exclude changes in paint colors from the activities requiring the issuance of a certificate of appropriateness under section 10 of this chapter before a permit may be issued or work begun.
As added by P.L.146-1992, SEC.6.

IC 36-7-11-21
"Interested party" defined; private rights of action; allegations; bond; liability; attorney's fees and costs; revenue; other remedies
Sec. 21. (a) As used in this section, "interested party" means one (1) of the following:
(1) The executive of the unit.
(2) The legislative body of the unit.         (3) The agency having land use planning jurisdiction over a historic district designated by the ordinance adopted under this chapter.
(4) A neighborhood association, whether incorporated or unincorporated, a majority of whose members are residents of a historic district designated by an ordinance adopted under this chapter.
(5) An owner or occupant owning or occupying property located in a historic district established by an ordinance adopted under this chapter.
(6) Historic Landmarks Foundation of Indiana, Inc., or any of its successors.
(7) The state historic preservation officer designated under IC 14-21-1-19.
(b) Every interested party has a private right of action to enforce and prevent violation of a provision of this chapter or an ordinance adopted by a unit under this chapter, and with respect to any building, structure, or site within a historic district, has the right to restrain, enjoin, or enforce by restraining order or injunction, temporarily or permanently, any person from violating a provision of this chapter or an ordinance adopted by a unit under this chapter.
(c) The interested party does not have to allege or prove irreparable harm or injury to any person or property to obtain relief under this section.
(d) The interested party bringing an action under this section does not have to post a bond unless the court, after a hearing, determines that a bond should be required in the interest of justice.
(e) The interested party that brings an action under this section is not liable to any person for damages resulting from bringing or prosecuting the action unless the action was brought without good faith or without a reasonable belief that a provision of this chapter, or an ordinance adopted by a unit under this chapter, had been, or was about to be violated or breached.
(f) An interested party who obtains a favorable judgment in an action under this section may recover reasonable attorney's fees and court costs from the person against whom judgment was rendered.
(g) An action arising under this section must be brought in the circuit or superior court of the county in which the historic district lies and no change of venue from the county shall be allowed in the action.
(h) The remedy provided in this section is in addition to other remedies that may be available at law or in equity.
As added by P.L.146-1992, SEC.7. Amended by P.L.1-1995, SEC.81.

IC 36-7-11-22
Removal of classifications in St. Joseph County
Sec. 22. (a) This section applies only to a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) Notwithstanding any other provision, in the case of a building

or structure owned by a political subdivision that is classified by a commission as historic and for which the classification is approved by the legislative body of the unit that established the commission, the commission may remove the historic classification of the building or structure without the adoption of an ordinance by the legislative body of the unit if the commission determines that removal of the classification is in the best interest of the unit and the political subdivision.
As added by P.L.158-2001, SEC.4.



CHAPTER 11.1. HISTORIC PRESERVATION IN MARION COUNTY

IC 36-7-11.1-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.6.



CHAPTER 11.2. MERIDIAN STREET PRESERVATION

IC 36-7-11.2-1
Purpose of chapter
Sec. 1. (a) The purpose of this chapter is to preserve:
(1) from deterioration;
(2) from improperly conceived or implemented change; and
(3) for the continued health, safety, enjoyment, and general welfare of the citizens of Indiana;
a historic, scenic, esthetically pleasing, and unique part of a street lying within Indianapolis constituting the backbone of a unique residential area.
(b) The general assembly intends, by passage of this chapter, to:
(1) encourage private efforts to maintain and preserve that part of the street and other similar streets and areas in Indiana;
(2) promote orderly and proper land usage; and
(3) preserve significant tourist attractions of historical and economic value in Indiana;
by limiting and restricting unhealthful, unsafe, unaesthetic, or other use of unique areas that would be inconsistent with their character as tourist attractions and with the general welfare of the public.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-2
"Bordering property" defined
Sec. 2. As used in this chapter, "bordering property" means a parcel of land:
(1) of which any part lies within one thousand (1,000) feet from any part of the right-of-way of Meridian Street; and
(2) that:
(A) is within a radius of seven hundred fifty (750) feet from; and
(B) lies north or south of;
the north or south terminus of Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" refers to the Meridian Street preservation commission established by this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-4
"Department of metropolitan development" defined
Sec. 4. As used in this chapter, "department of metropolitan development" refers to the department of metropolitan development established by IC 36-3-5-4, subject to IC 36-3-4-23.
As added by P.L.1-1995, SEC.83.
IC 36-7-11.2-5
"Development commission" defined
Sec. 5. As used in this chapter, "development commission" refers to the metropolitan development commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-6
"Family" defined
Sec. 6. (a) As used in this chapter, "family" means any number of individuals who:
(1) are all related to each other by marriage, consanguinity, or legal adoption; and
(2) live together as a single household with a single head of the household.
(b) The term includes the following:
(1) Live-in paid domestic employees.
(2) Not more than two (2) nontransient guests of the household.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-7
"Interested party" defined
Sec. 7. As used in this chapter, "interested party" means the following:
(1) The governor.
(2) The Indiana department of transportation.
(3) The department of natural resources.
(4) The executive of Indianapolis.
(5) The department of metropolitan development.
(6) The society.
(7) Each neighborhood association.
(8) Each owner or occupant owning or occupying Meridian Street or bordering property to a depth of two (2) ownerships of the perimeter of the property.
(9) An owner, occupant, or other person having a legal or equitable interest in the subject property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-8
"Meridian Street" defined
Sec. 8. As used in this chapter, "Meridian Street" means that part of a north-south meridian street in the city of Indianapolis, Marion County, known as Meridian Street, that lies:
(1) north of 40th Street; and
(2) south of Westfield Boulevard;
at the points where the latter two (2) streets intersect with Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-9
"Meridian Street property" defined      Sec. 9. As used in this chapter, "Meridian Street property" means a parcel of land of which any part lies within one hundred (100) feet due west or east of any part of the right-of-way for Meridian Street.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-10
"Neighborhood association" defined
Sec. 10. As used in this chapter, "neighborhood association" means each of the following, including any successors whether an incorporated or unincorporated association:
(1) The Butler-Tarkington neighborhood association.
(2) The Meridian Street foundation.
(3) The Meridian-Kessler neighborhood association.
(4) The Riverview-Kessler neighborhood association.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-11
"Notice" defined
Sec. 11. As used in this chapter, "notice" means written notice:
(1) served personally upon the person, official, or office entitled to the notice; or
(2) served upon the person, official, or office by placing the notice in the United States mail, first class postage prepaid, properly addressed to the person, official, or office. Notice is considered served if mailed in the manner prescribed by this subdivision properly addressed to the following:
(A) The governor, both to the address of the governor's official residence and to the governor's executive office in Indianapolis.
(B) The Indiana department of transportation, to the commissioner.
(C) The department of natural resources, both to the director of the department and to the director of the department's division of historic preservation and archeology.
(D) The department of metropolitan development.
(E) An occupant, to:
(i) the person by name; or
(ii) if the name is unknown, to the "Occupant" at the address of the Meridian Street or bordering property occupied by the person.
(F) An owner, to the person by the name shown to be the name of the owner, and at the person's address, as the address appears in the records in the bound volumes of the most recent real estate tax assessment records as the records appear in the offices of the township assessors in Marion County.
(G) A neighborhood association or the society, to the organization at the latest address as shown in the records of the commission.
As added by P.L.1-1995, SEC.83.
IC 36-7-11.2-12
"Occupant" defined
Sec. 12. As used in this chapter, "occupant" means a person:
(1) occupying:
(A) under a written lease; or
(B) as an owner; and
(2) using for residential purposes;
a single family or double family residential dwelling located on Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-13
"Owner" defined
Sec. 13. As used in this chapter, "owner" means a person who owns a legal or an equitable interest in Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-14
"Person" defined
Sec. 14. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, a trust, a governmental body or agency, or other entity, public or private, capable of entering into an enforceable contract.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-15
"Single family or double family residential dwellings" defined
Sec. 15. As used in this chapter, "single family or double family residential dwellings" means residential structures that:
(1) do not share a common wall with any other residential structures;
(2) were designed and built for occupancy by not more than two (2) separate families; and
(3) contain not more than two (2) separate living quarters.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-16
"Society" defined
Sec. 16. As used in this chapter, "society" refers to the Indiana historical society or the successor to the society.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-17
"Subject property" defined
Sec. 17. As used in this chapter, "subject property" means Meridian Street or bordering property or existing or proposed construction on the property:
(1) that is the subject of:
(A) a filing made with;             (B) a hearing or meeting of; or
(C) an appeal from;
the commission; or
(2) with respect to which there is claimed to be a violation of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-18
Establishment of commission
Sec. 18. The Meridian Street preservation commission is established.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-19
Number of members of commission
Sec. 19. The commission consists of nine (9) members as follows:
(1) Five (5) members are Class 1 members whose terms of office expire June 30 of each even-numbered year.
(2) Four (4) members are Class 2 members whose terms of office expire June 30 of each odd-numbered year.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-20
Appointment of architect and professional city planner
Sec. 20. The executive of Indianapolis shall appoint the following members of the commission not later than thirty (30) days after the term of the prior member appointed under this section expires:
(1) As a Class 1 member, an architect registered under IC 25-4-1 who at the time of appointment is a practicing architect residing in Marion County.
(2) As a Class 2 member, an employee of the department of metropolitan development who is employed by the department at the time as a professional city planner. If the individual ceases to be an employee of the department, the individual is considered to have resigned as a member of the commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-21
Appointment of member with knowledge of historic preservation and owner of dwelling on Meridian Street property
Sec. 21. The governor shall appoint the following members of the commission not later than thirty (30) days after the term of the prior member appointed under this section expires:
(1) As a Class 1 member, an individual with a demonstrated interest in and knowledge of historic preservation.
(2) As a Class 1 member, an owner and occupant of a single or double family residential dwelling situated on Meridian Street property.
As added by P.L.1-1995, SEC.83.
IC 36-7-11.2-22
Appointment of additional members from lists submitted by neighborhood associations and society
Sec. 22. (a) The governor shall appoint five (5) additional members of the commission by selecting one (1) name from each of five (5) separate lists submitted by four (4) neighborhood associations and the society. Each list must contain the names of at least two (2) nominees. The members appointed under this section are classified as follows:
(1) As Class 1 members, the members submitted by the following:
(A) Butler-Tarkington Neighborhood Association.
(B) The Meridian-Kessler Neighborhood Association.
(2) As Class 2 members, the members submitted by the following:
(A) The Meridian Street Foundation.
(B) The Riverview-Kessler Neighborhood Association.
(C) The Indiana historical society.
(b) The successor to a member selected from a list shall be selected from a list of at least two (2) nominees submitted by the same organization.
(c) If:
(1) the term of a member of the commission appointed from a list of nominees submitted by an organization has expired or a member has died or resigned during a term; and
(2) the organization has not submitted a list of nominees for a successor not later than thirty (30) days after the expiration, death, or resignation;
the governor shall immediately appoint an interim member of the commission to serve until the organization submits a list of nominees and an appointment is made.
(d) The governor shall, not later than thirty (30) days after the receipt of a list from an organization, appoint as a member of the commission one (1) of the nominees set forth in the list.
(e) If an organization ceases to exist and is without a successor, the governor shall appoint to the commission in place of the member who would otherwise have been nominated by the organization a person who is an owner and occupant of any Meridian Street or bordering property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-23
Holding over membership upon expiration of member's term
Sec. 23. Each member of the commission, upon the expiration of the member's term, holds over as a member with all rights of membership until a successor is appointed and qualified.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-24
Death or resignation of member      Sec. 24. (a) If a member of the commission dies or resigns during a term, a successor with the same qualifications shall be appointed to complete the term not later than thirty (30) days after the death or resignation. The appointment shall be made in the same manner as the original appointment.
(b) For purposes of this section, failure to attend three (3) consecutive regular meetings of the commission is considered a resignation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-25
Service without compensation
Sec. 25. Members of the commission serve without compensation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-26
Chairman
Sec. 26. The commission member who is an employee of the department of metropolitan development serves as chairman of the commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-27
Adoption of rules
Sec. 27. The commission shall prepare, adopt, and promulgate the rules and regulations that are necessary, desirable, or convenient to the orderly administration of commission affairs and to the implementation of this chapter in accordance with the intent and purpose. The rules and regulations shall be made available in writing to any person requesting a copy.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-28
Filing and records
Sec. 28. Notices, petitions, requests, or other written materials to be filed with the commission shall be filed with the department of metropolitan development and directed to the attention of the commission. The department of metropolitan development shall:
(1) maintain; and
(2) make available for public inspection;
all records of the commission at the offices of the department of metropolitan development.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-29
Alternate persons on whom notice may be served
Sec. 29. (a) A public officer or office entitled to receive notice may designate in writing filed with the commission alternate or additional persons to whom notice required to be served upon the officer or office shall also be served. The commission shall maintain

a complete list of the persons and their addresses.
(b) A person, an official, or an office who or that is not served notice in the manner prescribed by this chapter is not considered properly notified unless the person has waived notice in writing.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-30
Attorney for commission
Sec. 30. The attorney general, or a deputy attorney general selected by the attorney general, is the attorney for the commission. The commission may employ other legal counsel that the commission considers necessary, convenient, or desirable.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-31
Regular meetings
Sec. 31. (a) The rules and regulations of the commission must specify a particular time on a particular day of the week in a particular week of the month for holding regular meetings to consider any matters properly coming before the commission. Except as provided in subsection (b), the commission shall regularly meet at the designated time, if there is any matter requiring consideration or determination as specified in this chapter.
(b) The commission may designate in the rules and regulations July or August as a vacation month during which the commission will not hold a regular meeting despite the existence of matters requiring consideration or determination. A person desiring the commission to consider or determine any matter that is within the commission's jurisdiction under this chapter must, at least thirty (30) days before a regular meeting date of the commission upon which the person desires the commission to determine or consider the matter, file with the commission a petition that does the following:
(1) Specifies in detail the matter the petitioner desires the commission to consider or determine.
(2) Requests that the matter be placed upon the commission's docket for matters to be considered and determined at the meeting.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-32
Special meetings
Sec. 32. (a) The chairman of the commission:
(1) may, in the chairman's discretion; or
(2) shall, at the written request of at least two (2) members of the commission;
call a special meeting of the commission to consider or determine a matter for which a petition has been filed.
(b) The meeting shall be scheduled for a date:
(1) not less than thirty (30); and
(2) not more than forty-five (45); days after the filing of the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-33
Continuance of matters on docket
Sec. 33. For good cause shown the chairman of the commission may, at or before a regular or special meeting, continue any matter docketed for consideration or determination at the meeting until:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting for which the matter was previously docketed.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-34
Evidence required
Sec. 34. The commission may, before a hearing on a petition filed with the commission, require the person filing the petition or a person whose interests appear adverse to those of the petitioner to file with the commission before the hearing the following:
(1) Maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials.
(2) Additional information concerning the petitioner's or the adverse person's intentions or interest with respect to Meridian Street or bordering property.
(3) Any other additional information that the commission considers relevant to the matters concerning the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-35
Quorum
Sec. 35. (a) A quorum of the commission consists of six (6) members. A quorum must be present for a public hearing on and the determination of a matter coming before the commission for which a public hearing is required under this chapter.
(b) Except as otherwise provided in this chapter, a majority vote of the members of the commission present and voting is required for the commission to take action.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-36
Members not disqualified from hearing and voting on matters
Sec. 36. (a) A member of the commission is not disqualified from hearing and voting upon a matter coming before the commission because the member:
(1) owns or occupies a Meridian Street or bordering property; or
(2) belongs to a neighborhood association.     (b) A member of the commission may abstain from voting on a matter if the member states the reasons in the record.
(c) A member of the commission is disqualified from voting if:
(1) the member is an owner or occupant of:
(A) the subject property; or
(B) Meridian Street or bordering property of which a part lies within one hundred (100) feet of the subject property; or
(2) the member is a person described by section 56(a)(2)(D) of this chapter.
(d) If by virtue of the abstention of a member of the commission there is not present at a hearing upon a matter at least six (6) members of the commission able to vote on the matter, the chairman shall redocket the matter for a hearing or rehearing at:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting at which the matter was or was to be heard.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-37
Private deliberations
Sec. 37. (a) Upon the conclusion of the hearing on a matter and before the voting, the commission members shall, if requested by:
(1) the petitioner;
(2) an interested party; or
(3) a commission member;
deliberate in private before voting.
(b) The commission shall, before voting, consider conditions proposed to the commission at the hearing by a person, including a commission member, concerning the restrictions, limitations, commitments, or undertakings that might be required by the commission as the condition of a vote favorable to the petitioner.
(c) The commission may:
(1) on the commission's own motion; or
(2) at the request of a person;
before voting on a matter, continue the matter to a future meeting so that the petitioner and a person appearing adverse to the petitioner might privately agree upon the restrictions, limitations, commitments, or undertakings to be proposed to the commission as a condition to a vote by the commission favorable to the petitioner.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-38
Written final orders
Sec. 38. (a) Not later than thirty (30) days after a vote by the commission finally determining a matter, the commission shall enter a written final order stating the following:
(1) The names of the members present and voting.
(2) Whether the vote cast by each member was negative or affirmative.         (3) The basic facts found by the members whose vote for or against the petitioner determined the matter.
(b) If a tie vote occurs, the petition is considered to be determined adversely to the petitioner, with the members casting a vote adverse to the petitioner considered to be the majority.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-39
Temporary orders
Sec. 39. (a) If the commission determines affirmatively a matter conditioned upon:
(1) the observance by a person of a restriction or limitation; or
(2) the commitment made by or the undertaking of a person;
the commission shall, not later than ten (10) days after the vote determining the matter conditionally, enter a temporary order setting forth the restriction, limitation, commitment, or undertaking.
(b) The commission shall enter a final order approving the petition upon and after a hearing at which the petitioner must satisfy the commission that the restriction, limitation, commitment, or undertaking has been formalized so that an interested party may enforce the restriction, limitation, commitment, or undertaking in a private action.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-40
Proposed temporary or final orders
Sec. 40. (a) Not later than five (5) days after the commission has determined a matter by vote, other than a rezoning matter referred to the commission by the development commission, a party who appeared at the hearing shall, upon request of the commission, file with the commission a proposed temporary or final order.
(b) A proposed final order must state in detail the basic facts that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter.
(c) A proposed temporary order must state the basic facts:
(1) that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter; and
(2) upon which the commission could properly have required a restriction, a limitation, a commitment, or an undertaking as a condition to a final affirmative determination of the matter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-41
Action based on verbal assurances or unwritten agreements
Sec. 41. The commission may not take action on a petition, approve a proposed rezoning or zoning variance, or issue a certificate of appropriateness based upon verbal assurances or unwritten agreements or commitments made by a person concerning any of the

following:
(1) A future use or development of the subject property.
(2) A restriction or limitation in the character, nature, or style of a contingent, possible, or proposed use or construction:
(A) for which the person seeks; or
(B) that would be permitted by;
the rezoning, zoning variance, or certificate of appropriateness.
(3) An undertaking concerning the planning, design, or implementation of a contingent or possible use or proposed construction.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-42
Written agreement required
Sec. 42. (a) The commission may, by the vote of at least six (6) of the members, or for a certificate of appropriateness by a majority of the members, as a condition of approval of a zoning variance or of issuance of a certificate of appropriateness, require:
(1) the petitioner;
(2) a person described by section 56(a)(2)(D) of this chapter; and
(3) the owner of the land for which the zoning variance or certificate of appropriateness is sought;
to prepare and execute in a form acceptable by the commission and to file with the commission a written agreement notarized by each signatory party.
(b) By the agreement signed under subsection (a) each party agrees for the party and for the party's heirs, successors, and assigns, and for a party with a legal or equitable interest in the subject property, covenants for the party and for a successor to the legal or equitable interest in the property, to be bound by the following:
(1) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the future use or development of or construction upon the subject property.
(2) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the character, nature, or style of a proposed, contingent, or possible use or construction:
(A) for which the zoning variance or certificate of appropriateness is sought; or
(B) that would be permitted by the zoning variance or certificate of appropriateness.
(3) Undertakings that the commission has, in the furtherance of the intent and purpose of this chapter, required concerning the planning, design, or implementation of a proposed, contingent, or possible use or construction.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-43 Requirements of written agreement
Sec. 43. An agreement signed under section 42 of this chapter must do the following:
(1) Refer to the proceeding before the commission.
(2) Contain a full legal description of the subject property.
(3) Specifically provide for the following:
(A) That the agreement is contingent upon the grant of a variance for or issuance of a certificate of appropriateness concerning the subject property.
(B) That the agreement will be construed strictly against those parties from whom the agreement is required by the commission.
(C) That the agreement, if executed by a party with a legal or equitable interest in the subject property, is intended to create a covenant that:
(i) runs with the subject property; and
(ii) is binding upon the successors to the fee or to an interest in the fee.
(D) That the agreement is intended to benefit and to be enforced by a person who, under this chapter, would be considered an interested party concerning the subject property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-44
Filing of agreement
Sec. 44. A petitioner shall do the following:
(1) File an agreement signed under section 42 of this chapter, including a request for a public hearing, at least fourteen (14) days before the regular meeting of the commission at which the petitioner requests the hearing.
(2) On or before the date of the filing, serve in the manner notices must be served under this chapter a copy of the request and the agreement upon the following:
(A) Each neighborhood association.
(B) Each interested party who, not later than five (5) days after the hearing for which the commission entered a temporary order concerning the zoning variance or the certificate of appropriateness sought by the petitioner, filed with the commission a request that the agreement or request be served upon the interested party.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-45
Voting on agreement
Sec. 45. (a) If after a public hearing the commission approves in form and substance, by the vote of:
(1) at least six (6) members; or
(2) for a certificate of appropriateness, a majority of the members present; the agreement as filed, the commission shall enter a final order expressing the commission's approval of the zoning variance or issuance of the certificate of appropriateness as sought by the petitioner.
(b) The commission shall, at the petitioner's expense, immediately file the agreement with the Marion County recorder.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-46
Amended agreement
Sec. 46. (a) If after a public hearing the commission disapproves the agreement in form or substance, the petitioner shall, under a temporary order of the commission, make and cause to be executed an amended agreement meeting the commission's requirements as to form and substance.
(b) If the petitioner fails or refuses, for longer than sixty (60) days after entry of a temporary order requiring the petitioner to do so, to file an amended agreement meeting with commission requirements for form and substance, the commission may require the petitioner to appear at a meeting of the commission and show cause why the petition of the petitioner should not be dismissed.
(c) If the petitioner fails:
(1) to appear at the meeting; or
(2) to show good and sufficient cause why the petition should not be dismissed;
the commission shall, upon the vote of a majority of the members, dismiss the petition.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-47
Abrogation of agreement
Sec. 47. (a) A covenant or an agreement made under this chapter may be abrogated by six (6) affirmative votes of the commission upon petition and after notice to all interested parties and a public hearing if the commission determines that the covenant or agreement no longer accomplishes in a substantial manner any of the purposes of this chapter.
(b) A covenant or agreement is considered abrogated upon dissolution of the commission under section 66 of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-48
Minutes of meetings
Sec. 48. (a) The commission shall keep complete minutes of meetings. The minutes must reflect the following:
(1) Action taken by the commission.
(2) The reasons for the action.
(3) The factors considered by the commission in taking the action.
(b) Copies of the minutes of a meeting shall be provided to a

person requesting a copy.
(c) An interested party who desires a transcript of a matter heard by the commission may, at the interested party's expense, have a transcript prepared.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-49
Fees
Sec. 49. (a) The commission shall, by rule adopted under section 27 of this chapter, set fees to be paid by a person filing a petition with the commission. If the commission has not set a fee by rule for a type of petition, the fee is twenty-five dollars ($25).
(b) A person filing a petition with the commission shall pay the fee required for the filing to the department of metropolitan development. The department shall pay the fee to the treasurer of the commission.
(c) The department of metropolitan development has no duty regarding the fees collected under this section except those imposed under subsection (b). Fees collected under this section:
(1) do not belong to the consolidated city created under IC 36-3; and
(2) are not subject to any of the following:
(A) IC 5-11-10.
(B) IC 36-2-6.
(C) IC 36-3.
(D) IC 36-4-8.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-50
Acceptance of money for administration
Sec. 50. The commission may accept money from any source for use in administering this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-51
Approval for zoning variance
Sec. 51. An administrative, a legislative, or other governmental body may not grant a zoning variance relating to the use of Meridian Street or bordering property without the prior approval of the commission upon the affirmative vote of at least six (6) members. The commission may approve the variance only if:
(1) the petition establishes by substantial evidence of probative value the correctness of the conclusions stated in section 53 of this chapter; and
(2) notices of the hearing have been given to all interested parties in the manner required by this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-52
Conditions to be met before petition approval      Sec. 52. (a) The development commission may not:
(1) approve a petition for the amendment or adoption of a zoning ordinance pertaining or applying to Meridian Street or bordering property; or
(2) adopt or amend an ordinance to the extent the ordinance pertains or applies to Meridian Street or bordering property;
until the conditions required by section 51 of this chapter have been met.
(b) The following must occur before the development commission may take action under subsection (a):
(1) Notice of the filing of the petition before the development commission has been given by the petitioner to all interested parties not later than ten (10) days after the filing.
(2) The matter has been referred to the commission, which has:
(A) considered the matter applying the standards stated in section 53 of this chapter and made a recommendation to the development commission; or
(B) failed to make a recommendation for one hundred twenty (120) days following the referral of the matter to the commission for the commission's recommendations, unless the time has been extended by the development commission for good cause shown.
(3) A duly advertised public hearing on the matter has been held by the development commission.
(4) The conclusions stated in section 53 of this chapter have been established by substantial evidence of probative value.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-53
Prohibited results of variance or ordinance
Sec. 53. The conclusions required by sections 51 and 52 of this chapter are that the requested variance, the proposed new zoning ordinance, or the amendment to an existing zoning ordinance will not do any of the following:
(1) Tend to undermine or detract from the general residential character of the following:
(A) Meridian Street.
(B) Meridian Street property.
(C) Bordering property lying between Meridian Street property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(2) Affect in an adverse manner the value for single family residential usage of the following:
(A) Meridian Street property.
(B) Bordering property lying between Meridian Street property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(3) Alter or adversely affect, either in inherent nature or method

of implementation, the historic or architectural character or style of the area comprised of:
(A) Meridian Street and bordering property; or
(B) the part of the area comprised of the property lying within five hundred (500) feet of the subject property.
(4) If the request is a zoning variance, violate a rule or regulation that the commission has adopted to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-54
Notice of filing of petition; referral to commission; reconsideration
Sec. 54. (a) Notice of:
(1) the filing of a petition with the commission for approval of a proposed use variance; and
(2) the filing of a petition with the development commission for approval of an amendment or the adoption of a zoning ordinance pertaining or applying to Meridian Street or bordering property;
is jurisdictional.
(b) Before referral of a matter to the commission, the development commission or other referring body must be satisfied of the following:
(1) That proper notice of the filing of the petition as required by this chapter has been given.
(2) That copies of:
(A) all petitions, exhibits, drawings, pictures, and other documents intended to be offered in support of the proposed new zoning ordinance or amendment to an existing zoning ordinance; and
(B) the contract described by section 56 or 57 of this chapter;
have been made available to the commission without expense to the commission.
(c) If the development commission discovers, upon hearing, substantial departure from, addition to, or modification of materials presented to the commission, the matter shall be remanded to the commission for an additional sixty (60) day period for reconsideration and further recommendation, if any. The commission may, however, take additional evidence that the commission considers necessary for the purpose of making recommendations on the proposed new zoning ordinance or amendment to an existing zoning ordinance.
(d) The development commission or other referring body:
(1) shall thoughtfully consider the recommendations of the commission; and
(2) may overrule or ignore the recommendations only if the recommendations are:
(A) unsupported by substantial evidence; or
(B) contradicted by a clear preponderance of the evidence;         presented before the development commission.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-55
Provisions inapplicable to considerations of rezoning matters; procedures
Sec. 55. (a) The provisions of this chapter concerning:
(1) meetings and hearings of the commission; and
(2) the manner in which matters will be taken up and considered by the commission;
do not apply in the commission's consideration of rezoning matters referred to the commission by the development commission.
(b) With respect to the matters described in subsection (a), the commission may by rule determine procedures to dispose of the matters within the mandatory one hundred twenty (120) day period.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-56
Requirements of petition for zoning variance or for subject property
Sec. 56. (a) A petition that is filed by a person seeking approval of the commission for a zoning variance of or for subject property must:
(1) be under oath; and
(2) state the following:
(A) The full name and address of the petitioner and of each attorney acting for and on behalf of the petitioner.
(B) The street address.
(C) The name of the owner of the property.
(D) The full name and address of and the type of business, if any, conducted by:
(i) a person who at the time of the filing is a party to; and
(ii) a person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(E) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(F) The date of the regular meeting of the commission at which the petitioner requests the petition be considered and determined.
(G) A detailed description of the proposed use for which the

zoning variance is sought.
(H) Other information that the commission requires by rule or regulation.
(b) A petition must be accompanied by the following:
(1) A true copy of each contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement described in the petition.
(2) The maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or other technical or graphic materials that the commission requires by rule or regulation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-57
Additional requirements for petition for amended zoning ordinance for Meridian Street or bordering property
Sec. 57. (a) A petition that is filed by a person requesting the adoption of a new zoning ordinance or the amendment of an existing zoning ordinance directly pertaining to or affecting Meridian Street or bordering property must, in addition to all other applicable requirements concerning the petitions generally:
(1) be under oath; and
(2) state the following:
(A) The street address of the Meridian Street or bordering property to which the new zoning ordinance or amendment to an existing zoning ordinance would directly pertain or affect.
(B) The name of each owner of the property.
(C) The name and address of each person, including principals, if any, who at the time of filing is a party to a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement, excluding insurance policies, mortgage deeds, fuel service contracts, and similar documents, concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property. The petition must also describe all businesses in which the persons, jointly or severally, are engaged.
(D) A detailed description of the proposed use for which the new zoning ordinance or amendment of an existing zoning ordinance is sought.
(E) Other information that the development commission requires by rule or regulation.
(b) The petition must be accompanied by the following:
(1) A complete copy of each contract described by subsection (a)(2)(C) or a description of the contract sufficient to disclose the full nature of the interest of the party and principals, if any, in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.         (2) Other documents that the development commission requires by rule or regulation.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-58
Notice of petition for new or amended zoning ordinance
Sec. 58. (a) A person who has filed a petition under section 56 or 57 of this chapter shall, not later than ten (10) days after the filing, serve notice upon all interested parties. The notice must state the following:
(1) The full name and address of the following:
(A) The petitioner.
(B) Each attorney acting for and on behalf of the petitioner.
(2) The street address of the Meridian Street and bordering property for which the petition was filed.
(3) The name of the owner of the property.
(4) The full name and address of, and the type of business, if any, conducted by:
(A) each person who at the time of the filing is a party to; and
(B) each person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(5) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(6) A description of the proposed use for which the rezoning or zoning variance is sought, sufficiently detailed to appraise the notice recipient of the true character, nature, extent, and physical properties of the proposed use.
(7) The date of the filing of the petition.
(8) The date, time, and place of the next regular meeting of the commission if a petition is for approval of a zoning variance. If a petition is filed with the development commission, the notice does not have to specify the date of a hearing before the commission or the development commission. However, the person filing the petition shall give ten (10) days notice of the date, time, and place of a hearing before the commission on the petition after the referral of the petition to the commission by the development commission.
(b) For purposes of giving notice to the interested parties who are owners, the records in the bound volumes of the recent real estate tax

assessment records as the records appear in the offices of the township assessors as of the date of filing are considered determinative of the persons who are owners.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-59
Prohibited new or altered structures on Meridian Street
Sec. 59. A new structure may not be erected upon a parcel of Meridian Street property or an existing structure upon the property may not be altered if the structure would do any of the following:
(1) Permit a residential usage that, in relation to the parcel upon which situated, would be of a substantially greater density than the average residential density of Meridian Street property lying within one thousand (1,000) feet of the property in question, excluding for purposes of determining the average Meridian Street property used for multiple family residential or commercial purposes.
(2) Appear substantially smaller or larger in size and scale than the average size and scale of the single and double family residential dwellings situated upon Meridian Street property lying within one thousand (1,000) feet of the property in question.
(3) Have a set-back from Meridian Street significantly less than the average set-back of structures facing upon Meridian Street that are situated upon Meridian Street property lying within one thousand (1,000) feet of the property in question.
(4) Have side lots measuring less than fifteen (15) feet from the property line of the subject property to the wall of the structure erected or altered.
(5) If primarily a residential dwelling, have a ground floor area of less than two thousand (2,000) square feet or forty percent (40%) of the total area of the parcel of land upon which the dwelling lies, whichever is less.
(6) Including all other structures upon the parcel, have a total ground floor area greater than fifty percent (50%) of the total area of the parcel of land upon which the structure lies.
(7) Substantially encroach upon the view and exposure of a residential structure on a neighboring property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-60
Subdivision of Meridian Street property
Sec. 60. A parcel of Meridian Street property may not be subdivided into lots having:
(1) an area of less than fifteen thousand (15,000) square feet; or
(2) frontage of less than one hundred (100) feet upon Meridian Street or upon an east-west street intersecting with Meridian Street.
As added by P.L.1-1995, SEC.83.
IC 36-7-11.2-61
Conditions for constructing, reconstructing, altering, or demolishing Meridian Street property
Sec. 61. (a) A person may not construct on Meridian Street property a structure or feature or reconstruct, alter, or demolish Meridian Street property unless the following conditions have been met:
(1) The person has previously filed with the commission an application for a certificate of appropriateness in the form and with the plans, specifications, and other materials that the commission prescribes.
(2) A certificate of appropriateness has been issued by the commission as provided in this section.
(b) After the filing of an application for a certificate of appropriateness, the commission shall determine whether the proposed construction, reconstruction, or alteration of the structure in question:
(1) will be appropriate to the preservation of the area comprised of Meridian Street and bordering property; and
(2) complies with the architectural and construction standards then existing in the area.
(c) In determining appropriateness, the commission shall consider, in addition to other factors that the commission considers pertinent, the historical and architectural style, general design, arrangement, size, texture, and materials of the proposed work and the relation of the proposed work to the architectural factor of other structures in the area. The department of metropolitan development may not issue a permit for the construction, reconstruction, alteration, or demolition of a structure in the area unless the application for the permit is accompanied by a certificate of appropriateness.
(d) The issuance of or refusal to issue a permit is a final determination appealable under section 64 of this chapter. With respect to a certificate of appropriateness, the commission may, by rule or regulation, provide for:
(1) the public hearings;
(2) notice of the hearings; or
(3) the filing of the application for the certificate;
that the commission considers necessary.
(e) Notwithstanding this section, the commission may, by rule or regulation:
(1) define; and
(2) exempt from the application of this section;
specific types and categories of construction, reconstruction, alterations, and demolition for which the commission determines commission action and review are not necessary or desirable to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-62
Restrictions on owners and occupants of Meridian Street or

bordering property
Sec. 62. (a) As used in this section, "bedroom" means a room that:
(1) consists of not less than eighty (80) usable square feet and one (1) built-in closet; and
(2) is located on or above the first floor of a structure.
(b) Each owner and occupant of Meridian Street or bordering property shall do the following:
(1) Permit not more than one (1) family to inhabit a single family dwelling.
(2) Permit not more than two (2) families to inhabit a double family dwelling.
(3) Permit to inhabit a dwelling unit not more than the number of individuals derived by multiplying the total number of bedrooms in the unit by three (3).
(4) Maintain and prevent cleared areas from becoming overgrown.
(5) Permit no trash, scrap, refuse, dead matter, or other debris of any kind to accumulate on the property so as to make:
(A) the property unhealthful, unsightly, or dangerous; or
(B) a residential structure or other structure appurtenant to a residential structure unsuitable for the residential or appurtenant purposes.
(6) Maintain in good repair and appearance all exterior surfaces.
(7) Maintain in good and safe repair all walls, roofs, foundations, ceilings, floors, stairways, or other structures upon the property.
(8) Repair promptly broken windows or panes of glass in a structure upon the property.
(9) Secure from unauthorized access an unused or unoccupied structure upon the property.
(10) Maintain in a safe, habitable condition each residential structure upon the property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-63
Private right of action with respect to Meridian Street or bordering property
Sec. 63. (a) Each interested party:
(1) has a private right of action to:
(A) enforce; and
(B) prevent violation of;
this chapter; and
(2) may, with respect to Meridian Street or bordering property:
(A) restrain or enjoin, temporarily or permanently, a person from violating; and
(B) enforce by restraining order or injunction;
this chapter.
(b) The powers described in subsection (a) include the following:
(1) To enforce written commitments, agreements, or covenants made in accordance with or under this chapter.         (2) To prevent and obtain full relief from a threatened or existing violation of section 59, 60, 61, or 62 of this chapter.
(3) To prevent:
(A) a person from seeking or having the benefits of; or
(B) a governmental body from granting;
a rezoning of or zoning variance for Meridian Street or bordering property for which the commission or development commission for rezoning has not granted prior approval in the manner required by this chapter.
(4) To:
(A) prevent construction, reconstruction, alteration, or demolition work upon; and
(B) obtain full relief from work previously done upon;
Meridian Street property for which a certificate of appropriateness was required but was not issued by the commission. A showing that issuance of certificates of appropriateness for the work could not properly have been denied by the commission if a proper application had been made is a complete defense to an action under this subdivision.
(5) To prevent further construction work upon and obtain full relief from construction work previously done upon Meridian Street property that fails in a substantial manner to comply with all the terms and conditions:
(A) of a certificate of appropriateness issued by the commission; or
(B) of the petition and documents filed with the commission upon which the commission is presumed to have based approval of the certificate.
(6) To prevent usage of Meridian Street or bordering property for which a rezoning or zoning variance:
(A) would be required; and
(B) has not been obtained.
(7) To prevent a violation of the terms and conditions of the approval by the commission of a zoning variance as petitioned for and obtained from the commission.
(c) For purposes of obtaining relief sought under this section, it is not necessary to allege or prove irreparable harm or injury to a person or property. A person entitled to bring an action under this section is not required to post a bond unless the court, after a hearing, determines that a bond should be required in the interests of justice. A person who brings an action under this section is not, however, liable to a person for any damages resulting from the bringing or prosecuting of the action unless the action was not brought:
(1) in good faith; or
(2) in the reasonable belief that:
(A) this chapter; or
(B) a commitment, an agreement, or a covenant entered into under section 42 of this chapter;
had been or was about to be violated or breached.
(d) The person against whom an action is brought under

subsection (a) is liable to the interested party bringing the action for reasonable attorney's fees and court costs if judgment is entered by the court against the person.
(e) An action arising under this section must be brought in the circuit or superior court of Marion County, and a change of venue from the county is not permitted.
(f) The remedy provided in this section is not exclusive but is cumulative to any other remedies available at law or equity.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-64
Judicial review
Sec. 64. (a) A final determination by the commission is subject to judicial review. An interested party aggrieved by a determination may file with the circuit or superior court of Marion County a verified petition for writ of certiorari stating that the determination is illegal in whole or part. The petition must be filed not later than sixty (60) days after the date of the final determination. A change of venue is not permitted in a cause of action arising under this section.
(b) Upon the filing of a petition for writ of certiorari the petitioner shall have a copy of the petition served upon each interested party in the manner provided in this chapter for service of notice. Upon adequate showing by the petitioner that a copy of the petition has been served, the circuit or superior court shall enter an order directing the commission to show cause not later than thirty (30) days from the entry of the order why a writ of certiorari should not issue. If the commission or an interested party appearing in support of the commission's determination fails to show to the satisfaction of the court that a writ should not issue, the court may allow a writ directed to the commission. The writ must prescribe the time in which a return shall be made to the court. The time:
(1) may not be less than twenty (20) days from the date of the issuance of the writ; and
(2) may be extended by the court on application and on notice to all parties.
(c) The return to the writ of certiorari by the commission must contain copies of all filings, exhibits, and other matters presented to or considered by the commission in connection with the matter and the determination from which the appeal is taken, including a verbatim transcript of the proceedings at each public hearing that was held. The commission shall prepare the return at the expense of the party that filed the petition for certiorari. The return to the writ of certiorari must also show the grounds of the decision that was appealed.
(d) The court may decide and determine the sufficiency of the statements of illegality contained in the petition without further pleadings and may make a determination and enter judgment with reference to the legality of the decision of the commission on the facts set out in the return to the writ of certiorari. If the court determines that testimony is necessary for the proper disposition of

the matter, the court may take evidence to supplement the evidence and facts disclosed by the return to the writ of certiorari. However, a review may not be by a trial de novo, and the court may not consider evidence that should properly or could have been presented to the commission. In passing on the legality of the determination by the commission, the court may:
(1) reverse;
(2) affirm, wholly or in part; or
(3) modify;
the determination of the commission brought up for review. Costs may not be allowed against the commission.
(e) Upon the filing of a petition under this section, the final determination of the commission with respect to which the petition is filed is considered without force and effect pending a final judgment by the court. If the final determination was made with respect to a petition for approval of a proposed rezoning or zoning variance, the approval by the commission is considered nonexistent pending final judgment.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-65
Appeals
Sec. 65. An appeal may be taken to the court of appeals from the final judgment of the court under section 64 of this chapter reversing, affirming, or modifying the determination of the commission in the same manner and upon the same terms, conditions, and limitations as appeals in other civil actions.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-66
Dissolution of commission
Sec. 66. (a) The city-county legislative body may dissolve the commission under this section. Upon dissolution, this chapter ceases to have any force or effect, except with respect to actions previously commenced under section 62 of this chapter.
(b) At least one hundred fifty (150) owners of Meridian Street property or owners of fifty-one percent (51%) of Meridian Street property, whichever is less, may commence a proceeding to dissolve the commission by presenting a petition to do so to the city-county legislative body and by filing a duplicate of the petition with the commission. For purposes of a petition all of the persons having a legal or equitable interest in one (1) parcel of Meridian Street property are considered in the aggregate to be the single owner. For purposes of a petition one (1) parcel of Meridian Street property is considered to include at least two (2) contiguous parcels if the parcels are owned directly or indirectly by the same person. A person is considered an indirect owner of a contiguous parcel if the parcel is owned as follows:
(1) Jointly with another person.
(2) By the person with the person's spouse in tenancy by the

entireties.
(3) Directly or indirectly by the person's spouse.
(4) By a child or grandchild, natural or adopted, unless the child or grandchild is the fee owner and an occupant of the parcel.
(5) By a trust or an estate of which:
(A) the person is a trustee, an executor, or an administrator; or
(B) the person is empowered to direct the disposition of the parcel.
(6) By a partnership of which the person is a limited or general partner.
(7) By a corporation of which:
(A) the person;
(B) the person's spouse;
(C) the person's children or grandchildren, natural or adopted;
(D) a trust or an estate described in subdivision (5); or
(E) a partnership described in subdivision (6);
owns at least fifty percent (50%) of the voting stock.
(c) A petition presented to the city-county legislative body must state fully and precisely the grounds upon which the petitioners rely in seeking dissolution of the commission. The petition must, with respect to each of the petitioning owners, state accurately and completely the following:
(1) The street address and the legal description of the property owned.
(2) The names, addresses, and precise interest in the property of each person who with any other person constitutes the owner for purposes of this section. Each owner must sign the petition and acknowledge the execution before an officer legally entitled to take acknowledgements. If one (1) person signs a petition for or on behalf of another person, the individual signing must establish in a writing filed with the petition the power and authority to act for the person. A writing may include the following:
(A) For a corporation, a certified copy of a resolution by the board of directors specifically authorizing the person to execute the petition.
(B) For an individual, an executed and acknowledged power of attorney.
(C) For a partnership, a certificate of authorization executed and acknowledged by each partner.
(D) For an estate, a certified copy of a court order authorizing the action.
(E) For a trust, a certified copy of the trust instrument showing the authorization.
(d) Not later than ten (10) days after presenting a petition to the city-county legislative body, the petitioning owners shall serve notice of the petition upon all interested parties, except the petitioning owners. For purposes of the notice all parcels of Meridian Street

property are considered, in the aggregate, to be the subject property. The notice must specify the following:
(1) The date of presentation.
(2) The names of the petitioning owners.
(3) The street address of the property of which each is the owner.
(e) The city-county legislative body may not consider a petition until more than sixty (60) days have elapsed since the date of presentation and shall at all times make the petition available for examination by any person. The city-county legislative body shall, not less than ten (10) days before the date of the meeting at which the city-county legislative body proposes to consider the petition, do the following:
(1) Give public notice.
(2) Serve notice upon each neighborhood association and the commission.
(f) Before taking action on a petition, the city-county legislative body shall permit the petitioning owners and all parties appearing in opposition to the petition to have a full and adequate hearing.
(g) If the city-county legislative body dissolves the commission by resolution, the action is void unless the following conditions are met:
(1) The petitioning owners have complied fully with this section.
(2) The city-county legislative body's action is based upon a competent, substantial, and convincing showing that the continued existence of the commission and the continued operation of this chapter will not with any likelihood or to any significant degree accomplish purposes for which this chapter was enacted. In taking action the city-county legislative body may not consider testimony, argument, or other showing that continued existence of the commission or continued effectiveness of this chapter promotes or will promote continued single or double family dwelling residential usage of Meridian Street property at the expense of the value the property would or might otherwise have if freed from the restrictions of this chapter on commercial and multiple family residential development or usage of the property.
As added by P.L.1-1995, SEC.83.

IC 36-7-11.2-67
Cumulative nature of chapter
Sec. 67. This chapter is cumulative to and does not supersede, preempt, or invalidate a zoning, building, health, or other law, ordinance, or code in effect as of April 16, 1971, except to the extent the law, ordinance, or code is in irreconcilable conflict with this chapter. If an irreconcilable conflict exists, only those parts of the law, ordinance, or code that conflict with this chapter are inapplicable as the parts pertain to the subject matter of this chapter.
As added by P.L.1-1995, SEC.83.



CHAPTER 11.3. MUNICIPAL PRESERVATION

IC 36-7-11.3-1
Purpose of chapter
Sec. 1. (a) The purpose of this chapter is to preserve:
(1) from deterioration;
(2) from improperly conceived or implemented change; and
(3) for the continued health, safety, enjoyment, and general welfare of the citizens of Indiana;
a historic, scenic, aesthetically pleasing, and unique part of a street lying within a city or town constituting the backbone of a unique residential area.
(b) The general assembly intends, by passage of this chapter, to:
(1) encourage private efforts to maintain and preserve that part of the street and other similar streets and areas in Indiana;
(2) promote orderly and proper land usage; and
(3) preserve significant tourist attractions of historical and economic value in Indiana;
by limiting and restricting unhealthful, unsafe, unaesthetic, or other use of unique areas that would be inconsistent with their character as tourist attractions and with the general welfare of the public.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to a preservation commission created under this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-3
"Development commission" defined
Sec. 3. As used in this chapter, "development commission" means the governmental authority having primary jurisdiction over:
(1) recommending; and
(2) recommending alterations or changes in;
the comprehensive plan for land use applicable to the municipality in which the preservation area created under this chapter lies.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-4
"Family" defined
Sec. 4. (a) As used in this chapter, "family" means any number of individuals who:
(1) are all related to each other by marriage, consanguinity, or legal adoption; and
(2) live together as a single household with a single head of the household.
(b) The term includes the following:
(1) Live-in paid domestic employees.         (2) Not more than two (2) nontransient guests of the household.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-5
"Interested party" defined
Sec. 5. As used in this chapter, "interested party" means the following:
(1) The governor.
(2) The Indiana department of transportation.
(3) The department of natural resources.
(4) The executive of the city or town.
(5) The municipal plan commission.
(6) The society.
(7) Each owner or occupant owning or occupying primary or secondary property to a depth of two (2) ownerships of the perimeter of the property.
(8) An owner, occupant, or other person having a legal or equitable interest in the subject property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-6
"Notice" defined
Sec. 6. As used in this chapter, "notice" means written notice:
(1) served personally upon the person, official, or office entitled to the notice; or
(2) served upon the person, official, or office by placing the notice in the United States mail, first class postage prepaid, properly addressed to the person, official, or office. Notice is considered served if mailed in the manner prescribed by this subdivision properly addressed to the following:
(A) The governor, both to the address of the governor's official residence and to the governor's executive office in Indianapolis.
(B) The Indiana department of transportation, to the commissioner.
(C) The department of natural resources, both to the director of the department and to the director of the department's division of historic preservation and archeology.
(D) The municipal plan commission.
(E) An occupant, to:
(i) the person by name; or
(ii) if the name is unknown, to the "Occupant" at the address of the primary or secondary property occupied by the person.
(F) An owner, to the person by the name shown to be the name of the owner, and at the person's address, as appears in the records in the bound volumes of the most recent real estate tax assessment records as the records appear in the offices of the township assessors in the county.
(G) The society, to the organization at the latest address as

shown in the records of the commission.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-7
"Occupant" defined
Sec. 7. As used in this chapter, "occupant" means a person:
(1) occupying:
(A) under a written lease; or
(B) as an owner; and
(2) using for residential purposes;
a single family or double family residential dwelling located upon primary or secondary property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-8
"Owner" defined
Sec. 8. As used in this chapter, "owner" means a person who owns a legal or an equitable interest in primary or secondary property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-9
"Person" defined
Sec. 9. As used in this chapter, "person" means an individual, a corporation, a partnership, an association, a trust, a governmental body or an agency, or other entity, public or private, capable of entering into an enforceable contract.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-10
"Primary property" defined
Sec. 10. As used in this chapter, "primary property" means property within an area designated as a primary area by the legislative body.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-11
"Secondary property" defined
Sec. 11. As used in this chapter, "secondary property" means property within an area designated as a secondary area by the legislative body.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-12
"Single family or double family residential dwellings" defined
Sec. 12. As used in this chapter, "single family or double family residential dwellings" means residential structures that:
(1) do not share a common wall with any other residential structures;
(2) were designed and built for occupancy by not more than two (2) separate families; and         (3) contain not more than two (2) separate living quarters.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-13
"Society" defined
Sec. 13. As used in this chapter, "society" refers to the Indiana historical society or the successor to the society.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-14
"Subject property" defined
Sec. 14. As used in this chapter, "subject property" means primary or secondary property or existing or proposed construction on the property:
(1) that is the subject of:
(A) a filing made with;
(B) a hearing or meeting of; or
(C) an appeal from;
the commission; or
(2) with respect of which there is claimed to be a violation of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-15
Designation of preservation area
Sec. 15. The legislative body of a municipality may adopt an ordinance or a resolution to designate an area in the municipality that is subject to a comprehensive plan for land use, whether adopted by the municipality or the county in which the municipality is located, as a preservation area. This chapter applies to the area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-16
Primary and secondary areas
Sec. 16. (a) A preservation area consists of:
(1) a primary area; and
(2) a secondary area;
designated by the legislative body.
(b) The primary area is a primarily residential area that the legislative body finds after a public hearing to be a clearly definable area that:
(1) should be preserved from deterioration or destruction in furtherance of the purpose of this chapter because the area:
(A) is; or
(B) contains structures that are;
historically, architecturally, or ecologically significant; and
(2) if not subject to this chapter, is in danger of deterioration or destruction.
(c) The secondary area is an area surrounding the primary area that the legislative body finds after a public hearing to be an area the

control of the development or change of which is necessary or desirable to the preservation of the primary area. The legislative body may decide to not designate a secondary area if the legislative body determines that a secondary area is not needed or required to preserve the primary area from deterioration or destruction.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-17
Size of preservation area
Sec. 17. A preservation area may not be larger than the legislative body considers required to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-18
Creation of preservation commission
Sec. 18. (a) Upon designating a preservation area and the primary and secondary areas of the preservation area, the legislative body of the municipality shall create a commission to be known as the "______________ Preservation Commission". The legislative body shall give:
(1) the name of the city or town in which the area to be preserved is located;
(2) the name of the area to be preserved; or
(3) both;
to the preservation commission.
(b) The commission has the powers and shall exercise the duties prescribed by this chapter for the area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-19
Members of commission
Sec. 19. A preservation commission created under this chapter is composed of nine (9) members as follows:
(1) The executive of the city or town:
(A) shall serve as a member of the commission; or
(B) may appoint an individual residing in the city or town to serve in place of the executive.
(2) The executive of the city or the legislative body of the town shall appoint the following:
(A) An architect registered under IC 25-4-1 who is practicing in Indiana.
(B) A professional city planner employed by a planning authority:
(i) of the city;
(ii) if a city planning authority does not exist, of the county; or
(iii) if a county planning authority does not exist, in Indiana.
(C) A landscape architect practicing in Indiana.
(D) A civil engineer certified under Indiana law who is

practicing:
(i) in the county in which the area is located; or
(ii) if a civil engineer is not practicing in the county, in Indiana.
(E) Two (2) owners and occupants of residential dwellings in the primary area.
(F) Two (2) individuals from a list of at least four (4) nominees submitted by the society.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-20
Term of office
Sec. 20. An appointed member of the commission holds office for the term that the legislative body of the municipality sets forth in the ordinance or resolution creating the commission.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-21
Adoption of rules
Sec. 21. The commission shall prepare, adopt, and promulgate the rules and regulations that are necessary, desirable, or convenient to the orderly administration of commission affairs and to the implementation of this chapter in accordance with the intent and purpose. The rules and regulations shall be made available in writing to any person requesting a copy.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-22
Material filed with commission
Sec. 22. Notices, petitions, requests, or other written materials to be filed with the commission shall be filed with the clerk or clerk-treasurer and directed to the attention of the commission. The clerk or clerk-treasurer shall:
(1) maintain; and
(2) make available for public inspection;
all records of the commission at the offices of the clerk or clerk-treasurer.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-23
Notice
Sec. 23. (a) Whenever notice is required to be given under this chapter with respect to a matter coming or pending before a commission created under this chapter, the notice shall be sent to the persons designated as interested parties under this chapter.
(b) A public officer or office entitled to receive notice may designate in writing filed with the commission alternate or additional persons to whom notice required to be served upon the officer or office shall also be served. The commission shall maintain a complete list of the persons and their addresses.     (c) A person, an official, or an office who or that is not served notice in the manner prescribed by this chapter is not considered properly notified unless the person has waived notice in writing.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-24
Attorney
Sec. 24. The attorney general or a deputy attorney general selected by the attorney general is the attorney for the commission. The commission may employ other legal counsel that the commission considers necessary, convenient, or desirable.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-25
Regular meetings
Sec. 25. (a) The rules and regulations of the commission must specify a particular time on a particular day of the week in a particular week of the month for holding regular meetings to consider any matters properly coming before the commission. Except as provided in subsection (b), the commission shall regularly meet at the designated time if there is any matter requiring consideration or determination as specified in this chapter.
(b) The commission may designate in the rules and regulations July or August as a vacation month during which the commission will not hold a regular meeting despite the existence of matters requiring consideration or determination. A person desiring the commission to consider or determine any matter that is within the commission's jurisdiction under this chapter must, at least thirty (30) days before a regular meeting date of the commission upon which the person desires the commission to determine or consider the matter, file with the commission a petition that does the following:
(1) Specifies in detail the matter the petitioner desires the commission to consider or determine.
(2) Requests that the matter be placed upon the commission's docket for matters to be considered and determined at the meeting.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-26
Special meetings
Sec. 26. (a) The chairman of the commission:
(1) may, in the chairman's discretion; or
(2) shall, at the written request of at least two (2) members of the commission;
call a special meeting of the commission to consider or determine a matter for which a petition has been filed.
(b) The meeting shall be scheduled for a date:
(1) not less than thirty (30); and
(2) not more than forty-five (45);
days after the filing of the petition. As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-27
Continuance
Sec. 27. For good cause shown, the chairman of the commission may, at or before a regular or special meeting, continue any matter docketed for consideration or determination at the meeting until:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting for which the matter was previously docketed.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-28
Evidence filed by person with interests adverse to petitioner
Sec. 28. The commission may, before a hearing on a petition filed with the commission, require the person filing the petition or a person whose interests appear adverse to those of the petitioner to file with the commission before the hearing the following:
(1) Maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials.
(2) Additional information concerning the petitioner's or the adverse person's intentions or interest with respect to primary or secondary property.
(3) Any other additional information that the commission considers relevant to the matters concerning the petition.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-29
Quorum
Sec. 29. (a) A quorum of the commission consists of six (6) members. A quorum must be present for a public hearing on and the determination of a matter coming before the commission for which a public hearing is required under this chapter.
(b) Except as otherwise provided in this chapter, a majority vote of the members of the commission present and voting is required for the commission to take action.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-30
Disqualification of member
Sec. 30. (a) A member of the commission is not disqualified from hearing and voting upon a matter coming before the commission because the member:
(1) owns or occupies primary or secondary property; or
(2) belongs to a neighborhood association.
(b) A member of the commission may abstain from voting on a matter if the member states reasons in the record.     (c) A member of the commission is disqualified from voting if:
(1) the member is an owner or occupant of:
(A) the subject property; or
(B) primary or secondary property of which a part lies within one hundred (100) feet of the subject property; or
(2) the member is a person described by section 50(a)(2)(D) of this chapter.
(d) If by virtue of the abstention of a member of the commission there is not present at a hearing upon a matter at least six (6) members of the commission able to vote on the matter, the chairman shall redocket the matter for a hearing or rehearing at:
(1) the next regular meeting of the commission; or
(2) a special meeting set for a date not more than thirty (30) days following the date of the meeting at which the matter was or was to be heard.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-31
Private deliberations; conditions of favorable vote; private agreement on conditions
Sec. 31. (a) Upon the conclusion of the hearing on a matter and before the voting, the commission members shall, if requested by:
(1) the petitioner;
(2) an interested party; or
(3) a commission member;
deliberate in private before voting.
(b) The commission shall, before voting, consider conditions proposed to the commission at the hearing by a person, including a commission member, concerning the restrictions, limitations, commitments, or undertakings that might be required by the commission as the condition of a vote favorable to the petitioner.
(c) The commission may:
(1) on the commission's own motion; or
(2) at the request of a person;
before voting on a matter, continue the matter for a vote to a future meeting so that the petitioner and a person appearing adverse to the petitioner might privately agree upon the restrictions, limitations, commitments, or undertakings to be proposed to the commission as a condition to a vote by the commission favorable to the petitioner.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-32
Final written orders
Sec. 32. (a) Not later than thirty (30) days after a vote by the commission finally determining a matter, the commission shall enter a written final order stating the following:
(1) The names of the members present and voting.
(2) Whether the vote cast by each member was negative or affirmative.
(3) The basic facts found by the members whose vote for or

against the petitioner determined the matter.
(b) If a tie vote occurs, the petition is considered to be determined adversely to the petitioner, with the members casting a vote adversely to the petitioner considered to be the majority.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-33
Temporary orders
Sec. 33. (a) If the commission determines affirmatively a matter conditioned upon:
(1) the observance by a person of a restriction or limitation; or
(2) the commitment made by or the undertaking of a person;
the commission shall, not later than ten (10) days after the vote determining the matter conditionally, enter a temporary order setting forth the restriction, limitation, commitment, or undertaking.
(b) The commission shall enter a final order approving the petition upon and after a hearing at which the petitioner must satisfy the commission that the restriction, limitation, commitment, or undertaking has been formalized so that an interested party may enforce the restriction, limitation, commitment, or undertaking in a private action.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-34
Proposed temporary or final orders
Sec. 34. (a) Not later than five (5) days after the commission has determined a matter by vote, other than a rezoning matter referred to the commission by the development commission, a party who appeared at the hearing shall, upon request of the commission, file with the commission a proposed temporary or final order.
(b) A proposed final order must state in detail the basic facts that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter.
(c) A proposed temporary order must state the basic facts:
(1) that could have been found by the commission based upon substantial evidence of probative value actually introduced into evidence before the commission at a hearing on the matter; and
(2) upon which the commission could properly have required a restriction, a limitation, a commitment, or an undertaking as a condition to a final affirmative determination of the matter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-35
Prohibited actions
Sec. 35. The commission may not take action on a petition, approve a proposed rezoning or zoning variance, or issue a certificate of appropriateness based upon verbal assurances or unwritten agreements or commitments made by a person concerning any of the following:         (1) A future use or development of the subject property.
(2) A restriction or limitation in the character, nature, or style of a contingent, possible, or proposed use or construction:
(A) for which the person seeks; or
(B) that would be permitted by;
the rezoning, zoning variance, or certificate of appropriateness.
(3) An undertaking concerning the planning, design, or implementation of a contingent or possible use or proposed construction.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-36
Written agreement required for zoning variance or certificate of appropriateness
Sec. 36. (a) The commission may, by the vote of at least six (6) of the members or for a certificate of appropriateness by a majority of the members, as a condition of approval of a zoning variance or of issuance of a certificate of appropriateness, require:
(1) the petitioner;
(2) a person described by section 50(a)(2)(D) of this chapter; and
(3) the owner of the land for which the zoning variance or certificate of appropriateness is sought;
to prepare and execute in a form acceptable by the commission and to file with the commission a written agreement notarized by each signatory party.
(b) By the agreement signed under subsection (a) each party agrees for the party and for the party's heirs, successors, and assigns, and for a party with a legal or an equitable interest in the subject property, covenants for the party and for a successor to the legal or equitable interest in the property, to be bound by the following:
(1) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the future use or development of or construction upon the subject property.
(2) The restrictions or limitations that the commission has, in furtherance of the intent and purpose of this chapter, specified concerning the character, nature, or style of a proposed, contingent, or possible use or construction:
(A) for which the zoning variance or certificate of appropriateness is sought; or
(B) that would be permitted by the zoning variance or certificate of appropriateness.
(3) Undertakings that the commission has, in the furtherance of the intent and purpose of this chapter, required concerning the planning, design, or implementation of a proposed, contingent, or possible use or construction.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-37 Provisions in agreement
Sec. 37. An agreement signed under section 36 of this chapter must do the following:
(1) Refer to the proceeding before the commission.
(2) Contain a full legal description of the subject property.
(3) Specifically provide for the following:
(A) That the agreement is contingent upon the grant of a variance for or issuance of a certificate of appropriateness concerning the subject property.
(B) That the agreement will be construed strictly against those parties from whom the agreement is required by the commission.
(C) That the agreement, if executed by a party with a legal or an equitable interest in the subject property, is intended to create a covenant that:
(i) runs with the subject property; and
(ii) is binding upon the successors to the fee or to an interest in the fee.
(D) That the agreement is intended to benefit and to be enforced by a person who, under this chapter, would be considered an interested party concerning the subject property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-38
Filing of agreement before hearing; notice
Sec. 38. A petitioner shall do the following:
(1) File an agreement signed under section 36 of this chapter, including a request for a public hearing, at least fourteen (14) days before the regular meeting of the commission at which the petitioner requests the hearing.
(2) On or before the date of the filing, serve in the manner that notices must be served under this chapter a copy of the request and the agreement upon the following:
(A) Each neighborhood association.
(B) Each interested party who, not later than five (5) days after the hearing for which the commission entered a temporary order concerning the zoning variance or the certificate of appropriateness sought by the petitioner, filed with the commission a request that the agreement or request be served upon the interested party.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-39
Filing of agreement with county recorder
Sec. 39. (a) If after a public hearing the commission approves in form and substance, by the vote of:
(1) at least six (6) members; or
(2) for a certificate of appropriateness, a majority of the members present; the agreement as filed, the commission shall enter a final order expressing the commission's approval of the zoning variance or issuance of the certificate of appropriateness as sought by the petitioner.
(b) The commission shall, at the petitioner's expense, immediately file the agreement with the county recorder.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-40
Amended agreement; dismissal of petition
Sec. 40. (a) If after a public hearing the commission disapproves the agreement in form or substance, the petitioner shall, under a temporary order of the commission, make and cause to be executed an amended agreement meeting the commission's requirements as to form and substance.
(b) If the petitioner fails or refuses, for longer than sixty (60) days after entry of a temporary order requiring the petitioner to do so, to file an amended agreement meeting with commission requirements for form and substance, the commission may require the petitioner to appear at a meeting of the commission and show cause why the petition of the petitioner should not be dismissed.
(c) If the petitioner fails:
(1) to appear at the meeting; or
(2) to show good and sufficient cause why the petition should not be dismissed;
the commission shall, upon the vote of a majority of the members, dismiss the petition.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-41
Abrogation of covenant or agreement
Sec. 41. (a) A covenant or an agreement made under this chapter may be abrogated by six (6) affirmative votes of the commission upon petition and after notice to all interested parties and a public hearing if the commission determines that the covenant or agreement no longer accomplishes in a substantial manner any of the purposes of this chapter.
(b) A covenant or an agreement is considered abrogated upon dissolution of the commission under section 61 of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-42
Minutes of meetings
Sec. 42. (a) The commission shall keep complete minutes of meetings. The minutes must reflect the following:
(1) Action taken by the commission.
(2) The reasons for the action.
(3) The factors considered by the commission in taking the action.
(b) Copies of the minutes of a meeting shall be provided to a

person requesting a copy.
(c) An interested party who desires a transcript of a matter heard by the commission may, at the interested party's expense, have a transcript prepared.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-43
Fees
Sec. 43. (a) The commission shall, by rule adopted under section 21 of this chapter, set fees to be paid by a person filing a petition with the commission. If the commission has not set a fee by rule for a type of petition, the fee is twenty-five dollars ($25).
(b) A person filing a petition with the commission shall pay the fee required for the filing to the clerk or clerk-treasurer. The clerk or clerk-treasurer shall pay the fee to the treasurer of the commission.
(c) The clerk or clerk-treasurer has no duty regarding the fees collected under this section except those imposed under subsection (b). Fees collected under this section:
(1) do not belong to the city or town; and
(2) are not subject to any of the following:
(A) IC 5-11-10.
(B) IC 36-2-6.
(C) IC 36-3.
(D) IC 36-4-8.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-44
Money for administration of chapter
Sec. 44. The commission may accept money from any source for use in administering this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-45
Zoning variance; approval by commission
Sec. 45. An administrative, a legislative, or other governmental body may not grant a zoning variance relating to the use of primary or secondary property without the prior approval of the commission upon the affirmative vote of at least six (6) members. The commission may approve the variance only if:
(1) the petition establishes by substantial evidence of probative value the correctness of the conclusions stated in section 47 of this chapter; and
(2) notices of the hearing have been given to all interested parties in the manner required by this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-46
Zoning ordinance pertaining to primary or secondary property prohibited
Sec. 46. (a) The development commission may not:         (1) approve a petition for the amendment or adoption of a zoning ordinance pertaining or applying to primary or secondary property; or
(2) adopt or amend an ordinance to the extent the ordinance pertains or applies to primary or secondary property;
until the events described in subsection (b) have occurred.
(b) The following must occur before the development commission may take action under subsection (a):
(1) Notice of the filing of the petition before the development commission has been given by the petitioner to all interested parties not later than ten (10) days after the filing.
(2) The matter has been referred to the commission, which has:
(A) considered the matter applying the standards stated in section 47 of this chapter and made a recommendation to the development commission; or
(B) failed to make a recommendation for a period of one hundred twenty (120) days following the referral of the matter to the commission for the commission's recommendations, unless the time has been extended by the development commission for good cause shown.
(3) A duly advertised public hearing on the matter has been held by the development commission.
(4) The conclusions stated in section 47 of this chapter have been established by substantial evidence of probative value.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-47
Prohibited results of zoning ordinance or amendment
Sec. 47. The conclusions required by sections 45 and 46 of this chapter are that the requested variance, the proposed new zoning ordinance, or the amendment to an existing zoning ordinance will not do any of the following:
(1) Tend to undermine or detract from the general residential character of the following:
(A) The primary area.
(B) Primary property.
(C) Secondary property lying between primary property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(2) Affect in an adverse manner the value for single family residential usage of the following:
(A) Primary property.
(B) Secondary property lying between primary property and the property for which the new zoning ordinance, zoning ordinance amendment, or zoning variance is sought.
(3) Alter or adversely affect, either in inherent nature or method of implementation, the historic or architectural character or style of the area comprised of:
(A) primary and secondary property; or
(B) the part of the area comprised of the property lying

within five hundred (500) feet of the subject property.
(4) If the request is a zoning variance, violate a rule or regulation that the commission has adopted to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-48
Notice of filing of petition; evidence available to commission
Sec. 48. (a) Notice of:
(1) the filing of a petition with the commission for approval of a proposed use variance; and
(2) the filing of a petition with the development commission for approval of an amendment or the adoption of a zoning ordinance pertaining or applying to primary or secondary property;
is jurisdictional.
(b) Before referral of a matter to the commission, the development commission or other referring body must be satisfied of the following:
(1) That proper notice of the filing of the petition as required by this chapter has been given.
(2) That copies of:
(A) all petitions, exhibits, drawings, pictures, and other documents intended to be offered in support of the proposed new zoning ordinance or amendment to an existing zoning ordinance; and
(B) the contract described by section 50 or 51 of this chapter;
have been made available to the commission without expense to the commission.
(c) If the development commission discovers, upon hearing, substantial departure from, addition to, or modification of materials presented to the commission, the matter shall be remanded to the commission for an additional sixty (60) day period for reconsideration and further recommendation, if any. The commission may, however, take additional evidence that the commission considers necessary for the purpose of making recommendations on the proposed new zoning ordinance or amendment to an existing zoning ordinance.
(d) The development commission or other referring body:
(1) shall thoughtfully consider the recommendations of the commission; and
(2) may overrule or ignore the recommendations only if the recommendations are:
(A) unsupported by substantial evidence; or
(B) contradicted by a clear preponderance of the evidence;
presented before the development commission.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-49 Procedures for consideration of zoning matters referred by development commission
Sec. 49. (a) The provisions of this chapter concerning:
(1) meetings and hearings of the commission; and
(2) the manner in which matters will be taken up and considered by the commission;
do not apply in the commission's consideration of rezoning matters referred to the commission by the development commission.
(b) With respect to the matters described in subsection (a), the commission may by rule determine procedures to dispose of the matters within the mandatory one hundred twenty (120) day period.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-50
Requirements for petition filed by person seeking zoning variance
Sec. 50. (a) A petition that is filed by a person seeking approval of the commission for a zoning variance of or for subject property must:
(1) be under oath; and
(2) state the following:
(A) The full name and address of the petitioner and of each attorney acting for and on behalf of the petitioner.
(B) The street address.
(C) The name of the owner of the property.
(D) The full name and address of and the type of business, if any, conducted by:
(i) a person who at the time of the filing is a party to; and
(ii) a person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(E) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(F) The date of the regular meeting of the commission at which the petitioner requests the petition be considered and determined.
(G) A detailed description of the proposed use for which the zoning variance is sought.
(H) Other information that the commission requires by rule or regulation.
(b) A petition must be accompanied by the following:
(1) A true copy of each contract of sale, lease, option to

purchase or lease, agreement to build or develop, or other written agreement described in the petition.
(2) The maps, plot plans, structural drawings and specifications, landscaping plans, floor plans, elevations, cross-sectional plans, architectural renderings, diagrams, or any other technical or graphic materials that the commission requires by rule or regulation.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-51
Requirements for petition filed by person requesting new or amended zoning ordinance affecting primary or secondary property
Sec. 51. (a) A petition that is filed by a person requesting the adoption of a new zoning ordinance or the amendment of an existing zoning ordinance directly pertaining to or affecting primary or secondary property must, in addition to all other applicable requirements concerning the petitions generally:
(1) be under oath; and
(2) state the following:
(A) The street address of the primary or secondary property to which the new zoning ordinance or amendment to an existing zoning ordinance would directly pertain or affect.
(B) The name of each owner of the property.
(C) The name and address of each person, including principals, if any, who at the time of filing is a party to a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement, excluding insurance policies, mortgage deeds, fuel service contracts, and similar documents, concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property. The petition must also describe all businesses in which the persons, jointly or severally, are engaged.
(D) A detailed description of the proposed use for which the new zoning ordinance or amendment of an existing zoning ordinance is sought.
(E) Other information that the development commission requires by rule or regulation.
(b) The petition must be accompanied by the following:
(1) A complete copy of each contract described by subsection (a)(2)(C) or a description of the contract sufficient to disclose the full nature of the interest of the party and principals, if any, in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(2) Other documents that the development commission requires by rule or regulation.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-52
Notice requirements
Sec. 52. (a) A person who has filed a petition under section 50 or 51 of this chapter shall, not later than ten (10) days after the filing, serve notice upon all interested parties. The notice must state the following:
(1) The full name and address of the following:
(A) The petitioner.
(B) Each attorney acting for and on behalf of the petitioner.
(2) The street address of the primary and secondary property for which the petition was filed.
(3) The name of the owner of the property.
(4) The full name and address of and the type of business, if any, conducted by:
(A) each person who at the time of the filing is a party to; and
(B) each person who is a disclosed or an undisclosed principal for whom the party was acting as agent in entering into;
a contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement of any kind or nature concerning the subject property or the present or future ownership, use, occupancy, possession, or development of the subject property.
(5) A description of the contract of sale, lease, option to purchase or lease, agreement to build or develop, or other written agreement sufficient to disclose the full nature of the interest of the party or of the party's principal in the subject property or in the present or future ownership, use, occupancy, possession, or development of the subject property.
(6) A description of the proposed use for which the rezoning or zoning variance is sought, sufficiently detailed to appraise the notice recipient of the true character, nature, extent, and physical properties of the proposed use.
(7) The date of the filing of the petition.
(8) The date, time, and place of the next regular meeting of the commission if a petition is for approval of a zoning variance. If a petition is filed with the development commission, the notice does not have to specify the date of a hearing before the commission or the development commission. However, the person filing the petition shall give ten (10) days notice of the date, time, and place of a hearing before the commission on the petition after the referral of the petition to the commission by the development commission.
(b) For purposes of giving notice to the interested parties who are owners, the records in the bound volumes of the recent real estate tax assessment records as the records appear in the offices of the township assessors as of the date of filing are considered determinative of the persons who are owners.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-53
Preservation area exemptions
Sec. 53. Sections 54, 55, and 56 of this chapter do not apply to a preservation area except to the extent the legislative body adopts an ordinance or a resolution after notice and a public hearing to substitute for sections 54, 55, and 56 of this chapter the land development and use standards applicable to the primary area or primary properties that are appropriate to accomplish the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-54
Conditions for erection of new structure on primary property
Sec. 54. A new structure may not be erected upon a parcel of primary property and an existing structure upon the property may not be altered if the structure would do any of the following:
(1) Permit a residential usage that, in relation to the parcel upon which situated, would be of a substantially greater density than the average residential density of primary property lying within one thousand (1,000) feet of the property in question, excluding for purposes of determining the average primary property used for multiple family residential or commercial purposes.
(2) Appear substantially smaller or larger in size and scale than the average size and scale of the single and double family residential dwellings situated upon primary property lying within one thousand (1,000) feet of the property in question.
(3) Have a set-back from the primary area significantly less than the average set-back of structures facing upon the primary area that are situated upon primary property lying within one thousand (1,000) feet of the property in question.
(4) Have side lots measuring less than fifteen (15) feet from the property line of the subject property to the wall of the structure erected or altered.
(5) If primarily a residential dwelling, have a ground floor area of less than two thousand (2,000) square feet or forty percent (40%) of the total area of the parcel of land upon which the dwelling lies, whichever is less.
(6) Including all other structures upon the parcel, have a total ground floor area greater than fifty percent (50%) of the total area of the parcel of land upon which the structure lies.
(7) Substantially encroach upon the view and exposure of a residential structure on a neighboring property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-55
Subdivision of primary property into lots
Sec. 55. A parcel of primary property may not be subdivided into lots having:
(1) an area of less than fifteen thousand (15,000) square feet; or
(2) frontage of less than one hundred (100) feet upon the

primary area or upon an east-west street intersecting with the primary area.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-56
Conditions for altering structure or feature on primary property
Sec. 56. (a) A person may not construct on primary property a structure or feature or reconstruct, alter, or demolish primary property unless the following conditions have been met:
(1) The person has previously filed with the commission an application for a certificate of appropriateness in the form and with the plans, specifications, and other materials that the commission prescribes.
(2) A certificate of appropriateness has been issued by the commission as provided in this section.
(b) After the filing of an application for a certificate of appropriateness, the commission shall determine whether the proposed construction, reconstruction, or alteration of the structure in question:
(1) will be appropriate to the preservation of the area comprised of primary and secondary property; and
(2) complies with the architectural and construction standards then existing in the area.
(c) In determining appropriateness, the commission shall consider, in addition to other factors that the commission considers pertinent, the historical and architectural style, general design, arrangement, size, texture, and materials of the proposed work and the relation of the proposed work to the architectural factor of other structures in the area. The entity responsible for issuing building permits may not issue a permit for the construction, reconstruction, alteration, or demolition of a structure in the area unless the application for the permit is accompanied by a certificate of appropriateness.
(d) The issuance of or refusal to issue a permit is a final determination appealable under section 59 of this chapter. With respect to a certificate of appropriateness, the commission may, by rule or regulation, provide for:
(1) the public hearings;
(2) notice of the hearings; or
(3) the filing of the application for the certificate;
that the commission considers necessary.
(e) Notwithstanding this section, the commission may, by rule or regulation:
(1) define; and
(2) exempt from the application of this section;
specific types and categories of construction, reconstruction, alterations, and demolition for which the commission determines commission action and review are not necessary or desirable to effect the purposes of this chapter.
As added by P.L.1-1995, SEC.84.
IC 36-7-11.3-57
Restrictions on owners and occupants of primary and secondary property
Sec. 57. (a) As used in this section, "bedroom" means a room that:
(1) consists of not less than eighty (80) usable square feet and one (1) built-in closet; and
(2) is located on or above the first floor of a structure.
(b) Each owner and occupant of primary or secondary property shall do the following:
(1) Permit not more than one (1) family to inhabit a single-family dwelling.
(2) Permit not more than two (2) families to inhabit a double family dwelling.
(3) Permit to inhabit a dwelling unit not more than the number of individuals derived by multiplying the total number of bedrooms in the unit by three (3).
(4) Maintain and prevent cleared areas from becoming overgrown.
(5) Permit no trash, scrap, refuse, dead matter, or other debris of any kind to accumulate on the property so as to make:
(A) the property unhealthful, unsightly, or dangerous; or
(B) a residential structure or other structure appurtenant to a residential structure unsuitable for the residential or appurtenant purposes.
(6) Maintain in good repair and appearance all exterior surfaces.
(7) Maintain in good and safe repair all walls, roofs, foundations, ceilings, floors, stairways, or other structures upon the property.
(8) Repair promptly broken windows or panes of glass in a structure upon the property.
(9) Secure from unauthorized access an unused or unoccupied structure upon the property.
(10) Maintain in a safe, habitable condition each residential structure upon the property.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-58
Powers of interested parties; private right of action to restrain, enjoin, or enforce orders
Sec. 58. (a) Each interested party:
(1) has a private right of action to:
(A) enforce; and
(B) prevent violation of;
this chapter; and
(2) may, with respect to primary or secondary property:
(A) restrain or enjoin, temporarily or permanently, a person from violating; and
(B) enforce by restraining order or injunction;
this chapter.
(b) The powers described in subsection (a) include the following:         (1) To enforce written commitments, agreements, or covenants made in accordance with or under this chapter.
(2) To prevent and obtain full relief from a threatened or existing violation of section 54, 55, 56, or 57 of this chapter.
(3) To prevent:
(A) a person from seeking or having the benefits of; or
(B) a governmental body from granting;
a rezoning of or zoning variance for primary or secondary property for which the commission or development commission for rezoning has not granted prior approval in the manner required by this chapter.
(4) To:
(A) prevent construction, reconstruction, alteration, or demolition work upon; and
(B) obtain full relief from work previously done upon;
primary property for which a certificate of appropriateness was required but was not issued by the commission. A showing that issuance of certificates of appropriateness for the work could not properly have been denied by the commission if a proper application had been made is a complete defense to an action under this subdivision.
(5) To prevent further construction work upon and obtain full relief from construction work previously done upon primary property that fails in a substantial manner to comply with all the terms and conditions:
(A) of a certificate of appropriateness issued by the commission; or
(B) of the petition and documents filed with the commission upon which the commission is presumed to have based approval of the certificate.
(6) To prevent usage of primary or secondary property for which a rezoning or zoning variance:
(A) would be required; and
(B) has not been obtained.
(7) To prevent a violation of the terms and conditions of the approval by the commission of a zoning variance as petitioned for and obtained from the commission.
(c) For purposes of obtaining relief sought under this section, it is not necessary to allege or prove irreparable harm or injury to a person or property. A person entitled to bring an action under this section is not required to post a bond unless the court, after a hearing, determines that a bond should be required in the interests of justice. A person who brings an action under this section is not, however, liable to a person for any damages resulting from the bringing or prosecuting of the action unless the action was not brought:
(1) in good faith; or
(2) in the reasonable belief that:
(A) this chapter; or
(B) a commitment, an agreement, or a covenant entered into under section 36 of this chapter;         had been or was about to be violated or breached.
(d) The person against whom an action is brought under subsection (a) is liable to the interested party bringing the action for reasonable attorney's fees and court costs if judgment is entered by the court against the person.
(e) An action arising under this section must be brought in the circuit or superior court of the county, and a change of venue from the county is not permitted.
(f) The remedy provided in this section is not exclusive but is cumulative to any other remedies available at law or equity.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-59
Judicial review
Sec. 59. (a) A final determination by the commission is subject to judicial review. An interested party aggrieved by a determination may file with the circuit or superior court of the county a verified petition for writ of certiorari stating that the determination is illegal in whole or part. The petition must be filed not later than sixty (60) days after the date of the final determination. A change of venue is not permitted in a cause of action arising under this section.
(b) Upon the filing of a petition for writ of certiorari the petitioner shall have a copy of the petition served upon each interested party in the manner provided in this chapter for service of notice. Upon adequate showing by the petitioner that a copy of the petition has been served, the circuit or superior court shall enter an order directing the commission to show cause not later than thirty (30) days from the entry of the order why a writ of certiorari should not issue. If the commission or an interested party appearing in support of the commission's determination fails to show to the satisfaction of the court that a writ should not issue, the court may allow a writ directed to the commission. The writ must prescribe the time in which a return shall be made to the court. The time:
(1) may not be less than twenty (20) days from the date of the issuance of the writ; and
(2) may be extended by the court on application and on notice to all parties.
(c) The return to the writ of certiorari by the commission must contain copies of all filings, exhibits, and other matters presented to or considered by the commission in connection with the matter and the determination from which the appeal is taken, including a verbatim transcript of the proceedings at each public hearing that was held. The commission shall prepare the return at the expense of the party that filed the petition for certiorari. The return to the writ of certiorari must also show the grounds of the decision that was appealed.
(d) The court may decide and determine the sufficiency of the statements of illegality contained in the petition without further pleadings and may make a determination and enter judgment with reference to the legality of the decision of the commission on the

facts set out in the return to the writ of certiorari. If the court determines that testimony is necessary for the proper disposition of the matter, the court may take evidence to supplement the evidence and facts disclosed by the return to the writ of certiorari. However, a review may not be by a trial de novo, and the court may not consider evidence that should properly or could have been presented to the commission. In passing on the legality of the determination by the commission, the court may:
(1) reverse;
(2) affirm, wholly or in part; or
(3) modify;
the determination of the commission brought up for review. Costs may not be allowed against the commission.
(e) Upon the filing of a petition under this section, the final determination of the commission with respect to which petition is filed is considered without force and effect pending a final judgment by the court. If the final determination was made with respect to a petition for approval of a proposed rezoning or zoning variance, the approval by the commission is considered nonexistent pending final judgment.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-60
Appeals
Sec. 60. An appeal may be taken to the court of appeals from the final judgment of the court under section 59 of this chapter reversing, affirming, or modifying the determination of the commission in the same manner and upon the same terms, conditions, and limitations as appeals in other civil actions.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-61
Dissolution of commission
Sec. 61. (a) The legislative body that created a commission under this chapter may:
(1) at any time in the discretion of the legislative body; or
(2) by application of at least fifty-one percent (51%) of the owners of property in the primary area;
dissolve the commission by ordinance or resolution if the legislative body in the discretion of the legislative body determines that the commission has failed to accomplish the purpose for which the commission was created.
(b) If the legislative body dissolves the commission, the preservation area ceases to exist and this chapter does not apply.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-62
Redefining preservation area
Sec. 62. The legislative body may at any time redefine:
(1) the preservation area; or         (2) the primary or secondary areas in the preservation area;
if the preservation area, as redefined, is an area that could properly be designated as a preservation area under this chapter for the purposes of this chapter.
As added by P.L.1-1995, SEC.84.

IC 36-7-11.3-63
Cumulative nature of chapter
Sec. 63. This chapter is cumulative to and does not supersede, preempt, or invalidate a zoning, building, health, or other law, ordinance, or code in effect as of April 16, 1971, except to the extent the law, ordinance, or code is in irreconcilable conflict with this chapter. If an irreconcilable conflict exists, only those parts of the law, ordinance, or code that conflict with this chapter are inapplicable as the parts pertain to the subject matter of this chapter.
As added by P.L.1-1995, SEC.84.



CHAPTER 11.5. HISTORIC HOTEL PRESERVATION

IC 36-7-11.5-1
Definitions
Sec. 1. (a) As used in this chapter, "commission" refers to the historic hotel preservation commission established by an interlocal agreement under section 3 of this chapter.
(b) Except as provided in section 11 of this chapter, "fund" refers to the community trust fund established by section 8 of this chapter.
(c) As used in this chapter, "historic hotel" has the meaning set forth in IC 4-33-2-11.1.
(d) As used in this chapter, "qualified historic hotel" refers to a historic hotel that has an atrium that includes a dome that is at least two hundred (200) feet in diameter.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-2
Application; interlocal agreement
Sec. 2. (a) This chapter applies to a town that satisfies either of the following criteria:
(1) The town contains a qualified historic hotel.
(2) The town contains a historic hotel and is adjacent to another town containing a qualified historic hotel.
(b) The towns described in subsection (a) may enter into an interlocal agreement under IC 36-1-7 to establish a historic hotel district under this chapter. The historic hotel district:
(1) may not include any area outside the county of the towns that enter into the interlocal agreement; and
(2) consists solely of the real property that is:
(A) owned by the historic hotels; and
(B) part of the tract of land (as defined in IC 6-1.1-1-22.5) that includes the parcel or parcels of land upon which the historic hotel building is located.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-3
Requirements of ordinance establishing interlocal agreement membership of historic hotel preservation commission; terms; requirements
Sec. 3. (a) An ordinance establishing an interlocal agreement under section 2 of this chapter:
(1) must provide for the establishment of a historic hotel preservation commission in the same manner as IC 36-7-11;
(2) shall specify which powers under IC 36-7-11 the commission may exercise in administering the historic hotel district; and
(3) may not conflict with a requirement of this chapter.
If any provision in IC 36-7-11 conflicts with this chapter, the provisions of this chapter control.     (b) The ordinance must provide for the following membership on the historic hotel preservation commission:
(1) An individual appointed by the legislative body of the county in which the towns are located.
(2) An individual appointed by the convention and visitor's bureau of the county in which the towns are located.
(3) An individual appointed by the town council of a town meeting the criteria set forth in section 2(a)(1) of this chapter.
(4) An individual appointed by the town council of a town meeting the criteria set forth in section 2(a)(2) of this chapter.
(5) An individual appointed by the Historic Landmarks Foundation of Indiana.
(6) The owner of a qualified historic hotel or the owner's designee.
(7) The owner of a historic hotel located in a town meeting the criteria set forth in section 2(a)(2) of this chapter or the owner's designee.
(8) A nonvoting member appointed by the governor.
(c) The members described in subsection (b)(1) through (b)(5) shall each serve for a term of three (3) years. However, the terms of the original voting members may be for one (1) year, two (2) years, or three (3) years in order for the terms to be staggered, as provided by the ordinance. A vacancy shall be filled for the duration of the term by the original appointing authority.
(d) The ordinance may provide qualifications for members of the commission described in subsection (b)(1) through (b)(4). In addition, the members appointed under subsection (b)(1) through (b)(4) must be residents of the county who are interested in the preservation and development of historic areas. The commission should include professionals in the tourism industry and professionals in the disciplines of architectural history, planning, and other disciplines related to historic preservation, to the extent that those professionals are available in the community. The ordinance may also provide for the appointment of advisory members that the legislative body considers appropriate.
(e) Each member of the commission must, before beginning the discharge of the duties of the member's office, do the following:
(1) Take an oath that the member will faithfully execute the duties of the member's office according to Indiana law and rules adopted under Indiana law.
(2) Provide a bond to the state that:
(A) is for twenty-five thousand dollars ($25,000); and
(B) is, after being executed and approved, recorded in the office of the secretary of state.
(f) A member of the commission is not entitled to a salary per diem or reimbursement for traveling expenses or other expenses incurred in connection with the member's duties.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-4 Administrator
Sec. 4. The ordinance adopted under this chapter may:
(1) designate an officer or employee of a town to which this chapter applies to act as administrator;
(2) permit the commission to appoint an administrator who shall serve without compensation except reasonable expenses incurred in the performance of the administrator's duties; or
(3) provide that the commission act without the services of an administrator.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-5
Commission rules; required meetings
Sec. 5. (a) The commission shall elect from its membership a chairperson and vice chairperson, who shall serve for one (1) year and may be reelected.
(b) The commission shall adopt rules consistent with this chapter for the transaction of its business. The rules must include the time and place of regular meetings and a procedure for the calling of special meetings. Four (4) voting members constitute a quorum of the commission. No action may be taken by the commission unless a majority of the voting members appointed to the commission vote in favor of taking the action.
(c) All meetings of the commission must be open to the public, and a public record of the commission's resolutions, proceedings, and actions must be kept.
(d) If the commission has an administrator, the administrator shall act as the commission's secretary. If the commission does not have an administrator, the commission shall elect a secretary from its membership.
(e) The commission shall hold regular meetings, at least monthly, except when it has no business pending.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-6
Funds of commission
Sec. 6. (a) Money acquired by the commission is subject to the laws concerning the deposit and safekeeping of public money.
(b) The money of the commission and the accounts of each officer, employee, or other person entrusted by law with the raising, disposition, or expenditure of the money or part of the money are subject to examination by the state board of accounts.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-7
Powers and responsibilities
Sec. 7. (a) Except as otherwise specified in this chapter, the commission has all of the powers and responsibilities of a historic preservation commission established under IC 36-7-11.
(b) The commission shall do the following:         (1) Designate a fiscal agent who must be the fiscal officer of one (1) of the towns to which this chapter applies.
(2) Employ professional staff necessary to assist the commission in carrying out its duties.
(3) Engage consultants, attorneys, accountants, and other professionals necessary to carry out the commission's duties.
(4) Jointly approve, with the Indiana gaming commission, the location and exterior design of a riverboat to be operated in the historic hotel district.
(5) Make recommendations to the Indiana gaming commission concerning the selection of an operating agent (as defined in IC 4-33-2-14.5) that the commission believes will:
(A) promote the most economic development in the area surrounding the historic hotel district; and
(B) best serve the interests of the residents of the county in which the historic hotel district is located and all other citizens of Indiana.
(6) Make recommendations to the Indiana gaming commission concerning the operation and management of the riverboat to be operated in the county.
(c) This section does not limit the powers of the Indiana gaming commission with respect to the administration and regulation of riverboat gaming under IC 4-33.
As added by P.L.92-2003, SEC.62. Amended by P.L.97-2004, SEC.127.

IC 36-7-11.5-8
Community trust fund
Sec. 8. (a) The community trust fund is established.
(b) The fund consists of the following:
(1) Money disbursed from the commission.
(2) Donations.
(3) Interest and dividends on assets of the fund.
(4) Money transferred to the fund from other funds.
(5) Money from any other source.
(c) The commission shall manage and develop the fund and the assets of the fund.
(d) The commission shall do the following:
(1) Establish a policy in accordance with subsection (g) for the investment of the fund's assets.
(2) Perform other tasks consistent with prudent management and development of the fund.
(e) Subject to the investment policy of the commission, the fiscal agent appointed by the commission shall administer the fund and invest the money in the fund.
(f) The expenses of administering the fund and implementing this chapter shall be paid from the fund.
(g) Money in the fund that is not currently needed to meet the obligations of the fund may be invested in the same manner as other public funds are invested. Interest that accrues from these

investments shall be deposited in the fund.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-9
Allocations from community trust fund
Sec. 9. The commission has the sole authority to allocate money from the fund. Money allocated from the fund may be used only for the following purposes:
(1) Infrastructure projects in the county.
(2) Historic preservation or restoration projects in the community.
(3) Other projects designed to enhance the historic character of the surrounding community, including projects in areas of the county that are not within the district.
As added by P.L.92-2003, SEC.62.

IC 36-7-11.5-10
Annual report
Sec. 10. (a) The commission shall prepare an annual report concerning the fund and submit the report in an electronic format under IC 5-14-6 to the legislative council before October 1 of each year.
(b) The annual report must include the following:
(1) A list of the projects completed during the preceding calendar year for which funds were distributed under section 9 of this chapter.
(2) If applicable, evidence of compliance with the United States Secretary of the Interior's standards for historic rehabilitation.
(3) A list of the projects related to the restoration, repair, or maintenance of the exterior, interior, and landscape features of the historic hotels located in the historic hotel district.
(4) A list of the projects that may be initiated in the ensuing calendar year related to the restoration, repair, or maintenance of the exterior, interior, and landscape features of the historic hotels located in the historic hotel district.
As added by P.L.92-2003, SEC.62. Amended by P.L.28-2004, SEC.180.

IC 36-7-11.5-11
West Baden Springs historic hotel preservation and maintenance fund
Sec. 11. (a) As used in this section, "fund" refers to the West Baden Springs historic hotel preservation and maintenance fund established by subsection (b).
(b) The West Baden Springs historic hotel preservation and maintenance fund is established. The fund consists of the following:
(1) Amounts deposited in the fund under IC 4-33-12-6(c) and IC 4-33-13-5(b).
(2) Grants and gifts that the department of natural resources receives for the fund under terms, obligations, and liabilities

that the department considers appropriate.
(3) The one million dollar ($1,000,000) initial fee paid to the gaming commission under IC 4-33-6.5.
The fund shall be administered by the department of natural resources. The expenses of administering the fund shall be paid from money in the fund.
(c) The treasurer of state shall invest the money in the fund that is not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. The treasurer of state shall deposit in the fund the interest that accrues from the investment of the fund.
(d) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
(e) No money may be appropriated from the fund except as provided in this subsection. The general assembly may appropriate interest accruing to the fund to the department of natural resources only for the following purposes:
(1) To maintain the parts of a qualified historic hotel that were restored before July 1, 2003.
(2) To maintain the grounds surrounding a qualified historic hotel.
No money may be appropriated from the fund for restoration purposes if the restoration is to occur after July 1, 2003.
As added by P.L.92-2003, SEC.62. Amended by P.L.97-2004, SEC.128.



CHAPTER 11.9. ECONOMIC DEVELOPMENT AND POLLUTION CONTROL; DEFINITIONS

IC 36-7-11.9-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this chapter and IC 36-7-12.
As added by P.L.20-1985, SEC.14.



CHAPTER 12. ECONOMIC DEVELOPMENT AND POLLUTION CONTROL

IC 36-7-12-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.31.



CHAPTER 13. INDUSTRIAL DEVELOPMENT

IC 36-7-13-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.32. Amended by Acts 1981, P.L.310, SEC.75; P.L.262-1993, SEC.1.



CHAPTER 13.5. SHORELINE DEVELOPMENT

IC 36-7-13.5-1
Definitions
Sec. 1. The following definitions apply throughout this chapter:
(1) "Commission" refers to the shoreline development commission established by section 2 of this chapter.
(2) "Corridor" has the meaning set forth in IC 14-13-3-2.
(3) "Executive committee" refers to the executive committee of the commission established by section 13 of this chapter.
(4) "Fund" refers to the shoreline environmental trust fund established by section 19 of this chapter.
(5) "Qualifying property" means one (1) or more parcels of land in the corridor under common ownership, regardless of whether any improvements are located on the land, with respect to which:
(A) the:
(i) land is unused, if there are no improvements on the land; or
(ii) land and improvements are unused;
(B) all or a part of each parcel of the land is located within five hundred (500) yards of a lake or river; and
(C) there are significant obstacles to redevelopment because of any of the following:
(i) Obsolete or inefficient buildings.
(ii) Aging infrastructure or inefficient utility services.
(iii) Utility relocation requirements.
(iv) Transportation or access problems.
(v) Topographical obstacles.
(vi) Environmental contamination.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-2
Establishment
Sec. 2. (a) The shoreline development commission is established.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-3
Members
Sec. 3. The commission consists of the following members:
(1) The following members appointed by the governor:
(A) The mayor of East Chicago.
(B) The mayor of Gary.
(C) The mayor of Hammond.
(D) The mayor of Michigan City.
(E) The mayor of Portage.
(F) The mayor of Whiting.
(G) Two (2) representatives, each from a steel company that owns land abutting Lake Michigan with a continuous

shoreline of not less than one (1) mile.
(H) One (1) representative of a company that:
(i) is not a steel company; and
(ii) owns land abutting Lake Michigan with a continuous shoreline of not less than three-tenths (0.3) mile.
(I) One (1) representative of the department of environmental management.
(J) One (1) representative of the department of natural resources.
(K) One (1) representative of the department of transportation.
(L) One (1) representative of Beverly Shores.
(M) One (1) representative of Burns Harbor.
(N) One (1) representative of Dune Acres.
(O) One (1) representative of Ogden Dunes.
(P) One (1) representative of the northwest Indiana advisory board established under IC 13-13-6.
(2) One (1) member appointed by the lieutenant governor.
(3) Two (2) members appointed by the speaker of the house of representatives who:
(A) are members of the house of representatives;
(B) represent house districts that have territory within the corridor; and
(C) are not affiliated with the same political party.
If all the house districts that have territory within the corridor are represented by members of the house of representatives who are from the same political party, the speaker shall appoint a member of the house of representatives who represents a house district that is located anywhere in a county that has territory within the corridor to satisfy the requirement under clause (C).
(4) Two (2) members appointed by the president pro tempore of the senate who:
(A) are members of the senate;
(B) represent senate districts that have territory within the corridor; and
(C) are not affiliated with the same political party.
If all the senate districts that have territory within the corridor are represented by members of the senate who are from the same political party, the president pro tempore shall appoint a member of the senate who represents a senate district that is located anywhere in a county that has territory within the corridor to satisfy the requirement under clause (C).
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-4
Steel company representatives; designation of member to serve for current member
Sec. 4. (a) The members of the commission referred to in section 3(1)(G) of this chapter may not represent the same steel company.
(b) A member of the commission referred to in section 3(1)(A)

through 3(1)(F) of this chapter may designate an individual to serve on the commission in the member's place.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-5
Terms
Sec. 5. The term of each member is two (2) years.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-6
Vacancies
Sec. 6. A vacancy occurring in the membership of the commission shall be filled by the appointing authority.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-7
Per diem; mileage and travel allowances
Sec. 7. (a) Each member of the commission who is a state employee but who is not a member of the general assembly is entitled to reimbursement for traveling expenses as provided in the rules adopted under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(b) Each member of the commission who is not a state employee is entitled to the minimum salary per diem provided by IC 4-10-11-2.1(b). The member is also entitled to reimbursement for traveling expenses as provided in the rules adopted under IC 4-13-1-4 and other expenses actually incurred in connection with the member's duties as provided in the state policies and procedures established by the Indiana department of administration and approved by the budget agency.
(c) Each member of the commission who is a member of the general assembly is entitled to receive the same per diem, mileage, and travel allowances paid to legislative members of interim study committees established by the legislative council. Per diem, mileage, and travel allowances paid under this subsection shall be paid from appropriations made to the legislative council or the legislative services agency.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-8
Required majority
Sec. 8. The affirmative votes of a majority of the members of the commission are required for the commission to take action on any measure.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-9
Chairman; vice chairman; treasurer      Sec. 9. The chairman, vice chairman, and treasurer of the executive committee selected under section 14 of this chapter shall act in those same capacities with respect to the commission.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-10
Meetings
Sec. 10. (a) The commission:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the commission.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-11
Duties
Sec. 11. The commission shall:
(1) identify qualifying properties;
(2) prepare a comprehensive master plan for development and redevelopment within the corridor that:
(A) plans for remediation of environmental contamination;
(B) accounts for economic development and transportation issues relating to environmental contamination; and
(C) establishes priorities for development or redevelopment of qualifying properties;
(3) establish guidelines for the evaluation of applications for grants from the fund;
(4) after reviewing a report from the department of environmental management under section 22 of this chapter, refer to the executive committee applications for grants from the fund under section 21 of this chapter that the commission recommends for approval;
(5) prepare and provide information to political subdivisions on the availability of financial assistance from the fund;
(6) coordinate the implementation of the comprehensive master plan;
(7) monitor the progress of implementation of the comprehensive master plan;
(8) report at least annually to the governor, the lieutenant governor, the Indiana economic development corporation, the legislative council, and all political subdivisions that have territory within the corridor on:
(A) the activities of the commission; and
(B) the progress of implementation of the comprehensive master plan; and
(9) employ an executive director and other individuals that are necessary to carry out the commission's duties.
An annual report under subdivision (8) to the legislative council must be in an electronic format under IC 5-14-6. As added by P.L.31-2001, SEC.1. Amended by P.L.1-2002, SEC.160; P.L.28-2004, SEC.181; P.L.4-2005, SEC.133.

IC 36-7-13.5-12
Powers
Sec. 12. (a) When necessary to accomplish the purposes of the commission, the commission may do the following:
(1) Conduct studies necessary for the performance of the commission's duties.
(2) Publicize, advertise, and distribute reports on the commission's purposes, objectives, and findings.
(3) Provide recommendations in matters related to the commission's functions and objectives to the following:
(A) Political subdivisions that have territory within the corridor.
(B) Other public and private agencies.
(4) When requested, act as a coordinating agency for programs and activities of other public and private agencies that are related to the commission's objectives.
(5) Receive grants and appropriations from the following:
(A) Federal, state, and local governments.
(B) Individuals.
(C) Foundations.
(D) Other organizations.
(b) The commission may contract for staff services with:
(1) qualified agencies or individuals; or
(2) a planning commission established under IC 36-7-7.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-13
Executive committee; establishment; membership
Sec. 13. (a) The executive committee of the commission is established.
(b) The executive committee consists of:
(1) the members of the commission referred to in section 3(1)(A) through 3(1)(H) of this chapter; and
(2) the members of the commission referred to in section 3(2) through 3(4) of this chapter.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-14
Executive committee; officers
Sec. 14. (a) The executive committee shall elect the following officers from among the members of the executive committee:
(1) A chairman.
(2) A vice chairman.
(3) A treasurer.
(b) Each officer serves a term of one (1) year beginning July 1 of each year.
As added by P.L.31-2001, SEC.1.
IC 36-7-13.5-15
Executive committee; required majority
Sec. 15. The affirmative votes of a majority of the members of the executive committee are required for the executive committee to take action on any measure.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-16
Executive committee; meetings
Sec. 16. (a) The executive committee:
(1) shall fix the time for regular meetings; and
(2) may hold special meetings on call of the chairman with seven (7) days written notice.
(b) A member may waive written notice of a specific meeting by a written notice filed with the executive committee.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-17
Executive committee; duties
Sec. 17. The executive committee shall:
(1) be responsible for the management of all functions related to the provision of grants to political subdivisions from the fund for the purposes set forth in this chapter;
(2) review each grant application referred to the executive committee by the commission under section 11 of this chapter, including the report received from the department of environmental management under section 22 of this chapter, to determine whether to approve a grant;
(3) determine the amount of each grant to a political subdivision approved by the executive committee;
(4) approve, with appropriate signatures, each grant that the executive committee determines to make under this chapter; and
(5) prepare and adopt by majority vote an annual budget for carrying out the activities of the commission.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-18
Executive committee; budget; expenditures
Sec. 18. (a) After approval of the budget by the executive committee, money may be expended only as budgeted, unless a majority vote of the executive committee authorizes other expenditures.
(b) Appropriated money remaining unexpended or unencumbered at the end of the year becomes part of a nonreverting cumulative fund to be held in the name of the commission. The executive committee may authorize unbudgeted expenditures from this fund by a majority vote of the executive committee.
(c) The executive committee is responsible for the safekeeping and deposit of money the commission receives under this chapter. The state board of accounts shall:         (1) prescribe the methods and forms for keeping; and
(2) periodically audit;
the accounts, records, and books of the commission.
(d) The treasurer of the executive committee may receive, disburse, and handle money belonging to the commission, subject to the following:
(1) Applicable statutes.
(2) Procedures established by the executive committee.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-19
Shoreline environmental trust fund
Sec. 19. The shoreline environmental trust fund is established to provide a source of money for the following:
(1) The rehabilitation, redevelopment, and reuse of qualifying property by providing grants to political subdivisions to conduct any of the following activities:
(A) Identification and acquisition of qualifying property within a political subdivision.
(B) Environmental assessment of identified qualifying property and other activities necessary or convenient to complete the environmental assessments.
(C) Remediation of environmental contamination conducted on qualifying property.
(D) Clearance of real property under IC 36-7-14-12.2 or IC 36-7-15.1-7 in connection with remediation activities.
(E) Other activities necessary or convenient to return qualified property to full use.
(2) The operations of the commission.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-20
Fund; administration; expenditures; investment of money
Sec. 20. (a) The budget agency shall:
(1) administer the fund; and
(2) report to the executive committee semiannually:
(A) revenue receipted to the fund;
(B) distributions from the fund; and
(C) the balance in the fund.
(b) The following shall be paid from money in the fund:
(1) The expenses of administering the fund.
(2) Grants approved by the executive committee under section 17 of this chapter.
(3) The amount budgeted by the executive committee for the operations of the commission.
(c) The fund consists of the following:
(1) Appropriations made by the general assembly.
(2) Grants and gifts intended for deposit in the fund.
(3) Interest, gains, or other earnings of the fund.
(d) The budget agency shall invest the money in the fund not

currently needed to meet the obligations of the fund in the same manner as other public funds may be invested. Interest, gains, or other earnings from these investments shall be credited to the fund.
(e) As an alternative to subsection (d), the budget agency may invest or cause to be invested all or a part of the fund in a fiduciary account with a trustee that is a financial institution. Notwithstanding any other law, any investment may be made by the trustee in accordance with at least one (1) trust agreement or indenture. A trust agreement or indenture may allow disbursements by the trustee to the budget agency as provided in the trust agreement or indenture. The budget agency and the state board of finance must approve any trust agreement or indenture before its execution.
(f) Money in the fund at the end of a state fiscal year does not revert to the state general fund.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-21
Grants from fund to political subdivisions
Sec. 21. (a) Before a political subdivision may receive a grant from the fund, the political subdivision must submit to the department of environmental management and the commission the following:
(1) A grant application, in the form prescribed by the department of environmental management and the commission, that:
(A) identifies the qualifying property;
(B) includes any ordinances, resolutions, or other documentation of the political subdivision's determination to submit the grant application;
(C) identifies the entity from which the qualifying property has been acquired or will be acquired by the political subdivision;
(D) specifies the cost of acquisition of the qualifying property to the political subdivision, if any;
(E) identifies any environmental contamination of the qualifying property that will be subject to remediation;
(F) specifies the environmental remediation objectives with respect to the qualifying property;
(G) estimates all costs the political subdivision will incur with respect to the qualifying property;
(H) evaluates the prospect for conveyance of the qualifying property for use by a private or public entity; and
(I) includes a schedule of all actions taken or to be taken by the political subdivision with respect to the qualifying property between the time of acquisition and the anticipated time of conveyance by the political subdivision.
(2) Documentation of community and neighborhood comment concerning the use of a qualifying property on which environmental remediation activities will be undertaken after environmental remediation activities are completed.     (b) A political subdivision may apply for a grant under this section for activities under this chapter with respect to:
(1) qualifying property previously acquired by the political subdivision by:
(A) purchase; or
(B) donation from a private or public entity; or
(2) qualifying property to be acquired using grant money.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-22
Duties of department of environmental management
Sec. 22. The department of environmental management shall do the following under this chapter:
(1) Upon receipt of a grant application from a political subdivision under section 21 of this chapter with respect to a qualifying property, evaluate the technical aspects of the political subdivision's:
(A) environmental assessment of the property; and
(B) proposed environmental remediation with respect to the property.
(2) Submit to the commission a report of its evaluation under subdivision (1).
(3) Evaluate the technical aspects of the political subdivision's environmental remediation activities conducted on qualifying properties.
(4) Act as a liaison with the United States Environmental Protection Agency.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-23
Priority ranking system for grants
Sec. 23. The executive committee shall develop a priority ranking system for making grants under this chapter based on the following:
(1) The comprehensive master plan.
(2) Socioeconomic distress in an area, as determined by the poverty level and unemployment rate in the area.
(3) The technical evaluation by the department of environmental management under section 22 of this chapter.
(4) Other factors determined by the commission, including the following:
(A) The number and quality of jobs that would result from reuse of the qualifying property.
(B) Housing, recreational, and educational needs of communities.
(C) Any other factors the executive committee determines will assist in the implementation of this chapter.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-24
Acceptable usages of grants      Sec. 24. (a) Based on the priority ranking system established under section 23 of this chapter, the executive committee may make grants from the fund to political subdivisions under this section.
(b) A grant must be used for at least one (1) of the purposes set forth in section 19 of this chapter and may be used to pay consultant, advisory, and legal fees and any other costs or expenses resulting from the assessment, planning, or environmental remediation of a qualifying property.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-25
Property donations
Sec. 25. If:
(1) a private entity offers a political subdivision a donation of property for which the political subdivision intends to submit a grant application under section 21 of this chapter; and
(2) the donation of the property is conditioned on obtaining from the state a covenant not to sue the private entity for any potential liability arising under state law associated with environmental contamination of the property;
the political subdivision may request that the commission seek the covenant not to sue from the governor. The governor may execute a covenant not to sue under this section.
As added by P.L.31-2001, SEC.1.

IC 36-7-13.5-26
Adoption of guidelines
Sec. 26. The executive committee may adopt guidelines or guidance documents to implement this chapter without complying with IC 4-22-2.
As added by P.L.31-2001, SEC.1.



CHAPTER 14. REDEVELOPMENT OF AREAS NEEDING REDEVELOPMENT GENERALLY; REDEVELOPMENT COMMISSIONS

IC 36-7-14-1
Application of chapter; jurisdiction in excluded cities that elect to be governed by this chapter
Sec. 1. (a) This chapter applies to all units except:
(1) counties having a consolidated city, and units in those counties, except those units described in subsection (b); and
(2) townships.
(b) This chapter applies to an excluded city (as defined in IC 36-3-1-7) that adopts an ordinance electing to be governed by this chapter and establishes a redevelopment commission under section 3 of this chapter. Upon the adoption of an ordinance under this subsection:
(1) an area needing redevelopment;
(2) an economic development area; or
(3) an allocation area previously established under IC 36-7-15.1-37 through IC 36-7-15.1-58;
continues in full force and effect as if the area had been created under this chapter.
(c) An:
(1) area needing redevelopment;
(2) economic development area; or
(3) allocation area previously established under IC 36-7-15.1-37 through IC 36-7-15.1-58;
described in subsection (b) is subject to the jurisdiction of the redevelopment commission established under section 3 of this chapter and is not subject to the jurisdiction of the commission (as defined in IC 36-7-15.1-37).
As added by Acts 1981, P.L.309, SEC.33. Amended by Acts 1981, P.L.310, SEC.82; P.L.190-2005, SEC.5; P.L.1-2006, SEC.564.



CHAPTER 14.5. REDEVELOPMENT AUTHORITY

IC 36-7-14.5-1
Application of chapter
Sec. 1. This chapter applies to each unit having a commission.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" refers to a redevelopment authority created by this chapter.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-4
"Bonds" defined
Sec. 4. As used in this chapter, "bonds" means bonds, notes, or other evidence of indebtedness issued by the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to a redevelopment commission established under IC 36-7-14 or a military base reuse authority established under IC 36-7-30 and located outside the boundaries of a county with a consolidated city.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.2-1989, SEC.29; P.L.26-1995, SEC.3.

IC 36-7-14.5-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any of the following:
(1) A redevelopment project.
(2) A purpose of a commission under IC 36-7-14 or IC 36-7-30.
(3) A purpose of an authority under this chapter.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.2-1989, SEC.30; P.L.26-1993, SEC.2; P.L.26-1995, SEC.4.

IC 36-7-14.5-7
Creation of redevelopment authority
Sec. 7. (a) A ____________ Redevelopment Authority (the blank to be filled in with a name designated by the legislative body of the unit) may be created in the unit as a separate body corporate and

politic and as an instrumentality of the unit to exercise any power granted to the authority under this chapter.
(b) An authority may be created by ordinance of the legislative body of the unit.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.3.

IC 36-7-14.5-8
Composition of board; term of office; vacancy; removal for cause; oath of office; compensation
Sec. 8. (a) The board is composed of three (3) members, who must be residents of the unit appointed by the executive of the unit.
(b) A member is entitled to serve a three (3) year term. A member may be reappointed to subsequent terms.
(c) If a vacancy occurs on the board, the executive of the unit shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) A board member may be removed for cause by the executive of the unit.
(e) Each member, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the board.
(f) A member may not receive a salary, and no profit or money of the authority inures to the benefit of a member.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-9
Annual organizational meeting; election of officers; special meetings; quorum
Sec. 9. (a) Immediately after January 15 of each year, the board shall hold an organizational meeting. It shall elect one (1) of the members president, another vice president, and another secretary-treasurer to perform the duties of those offices. These officers serve from the date of their election and until their successors are elected and qualified. The board may elect an assistant secretary-treasurer.
(b) Special meetings may be called by the president of the board or any two (2) members of the board.
(c) A majority of the members constitutes a quorum, and the concurrence of a majority of the members is necessary to authorize any action.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-10
Bylaws; rules
Sec. 10. The board may adopt such bylaws and rules as it considers necessary for the proper conduct of its duties and the safeguarding of the funds and property entrusted to its care.
As added by P.L.380-1987(ss), SEC.18.
IC 36-7-14.5-11
Purposes of authority
Sec. 11. The authority is organized for the following purposes:
(1) Financing, constructing, and leasing local public improvements to the commission.
(2) Financing and constructing additional improvements to local public improvements owned by the authority and leasing them to the commission.
(3) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease and leasing these local public improvements back to the commission, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease to fund or refund indebtedness incurred on account of those local public improvements to enable the commission to make a savings in debt services obligations or lease rental obligations or to obtain relief from covenants that the commission considers to be unduly burdensome.
(5) In a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed and if specified in the ordinance creating the authority or in another ordinance adopted by the executive body of the unit, an authority may exercise any of the powers of a redevelopment commission established under IC 36-7-14, including the establishment, in accordance with IC 36-7-14, of one (1) or more economic development areas in the county in addition to an economic development area established under section 12.5 of this chapter. However, an economic development area that includes any part of a military base described in section 12.5(a) of this chapter is subject to the requirements of section 12.5 of this chapter. An action taken by an authority under this subdivision shall be treated as if the action were taken under the law granting the power to the redevelopment commission.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.4; P.L.190-2005, SEC.10; P.L.1-2006, SEC.566.

IC 36-7-14.5-12
Powers and duties of authority; dissolution of authority
Sec. 12. (a) In order to accomplish the purposes set forth in section 11(a) of this chapter, the authority may do the following:
(1) Finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, or equip local public improvements.
(2) Lease those local public improvements to the commission.
(3) Sue, be sued, plead, or be impleaded, but all actions against the authority must be brought in the circuit or superior court of the county in which the authority is located.
(4) Condemn, appropriate, lease, rent, purchase, or hold any

real or personal property needed or considered useful in connection with local public improvements.
(5) Acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter.
(6) Enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a local public improvement.
(7) Design, order, contract for, or construct, reconstruct, or renovate any local public improvements or improvements thereto.
(8) Employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, or other employees necessary for construction of local public improvements or improvements to them.
(9) Make and enter into all contracts or agreements necessary or incidental to the performance of its duties or the execution of its powers under this chapter.
(10) Take any other action necessary to implement the authority's purposes as set forth in section 11(a) of this chapter.
(b) Whenever the board determines that:
(1) the purposes for which the authority was formed have been substantially fulfilled; and
(2) all bonds issued and all other obligations incurred by the authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them;
the board may declare the authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the authority at the time of the dissolution vests in the commission on behalf of the unit creating the commission. However, if the commission is not in existence, the title vests in the unit.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1993, SEC.5.

IC 36-7-14.5-12.3
Powers that may be exercised by county executive
Sec. 12.3. (a) This section applies to a redevelopment commission in a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed.
(b) The county executive body may adopt an ordinance to elect to allow the authority for the county to exercise the powers described in section 11(5) of this chapter. An ordinance adopted under this section may also do any of the following:
(1) Establish or change the:
(A) number of members on the board of the authority; or
(B) name of the authority;
that would otherwise apply under this chapter.         (2) Provide for any other matter that is necessary or appropriate to carry out the powers described in section 11(5) or 12.5 of this chapter.
The county executive may amend or rescind an ordinance adopted under this section if the rights of holders of bonded indebtedness, leases, or other obligations (as defined under 5-1-3-1) of the authority are not adversely affected.
As added by P.L.190-2005, SEC.11.

IC 36-7-14.5-12.5
Economic development area in counties with military base closings; powers; allocation areas; distribution of taxes
Sec. 12.5. (a) This section applies only to an authority in a county having a United States government military base that is scheduled for closing or is completely or partially inactive or closed.
(b) In order to accomplish the purposes set forth in section 11 of this chapter, an authority may create an economic development area:
(1) by following the procedures set forth in IC 36-7-14-41 for the establishment of an economic development area by a redevelopment commission; and
(2) with the same effect as if the economic development area was created by a redevelopment commission.
The area established under this section shall be established only in the area where a United States government military base that is scheduled for closing or is completely or partially inactive or closed is or was located.
(c) In order to accomplish the purposes set forth in section 11 of this chapter, an authority may do the following in a manner that serves an economic development area created under this section:
(1) Acquire by purchase, exchange, gift, grant, condemnation, or lease, or any combination of methods, any personal property or interest in real property needed for the redevelopment of economic development areas located within the corporate boundaries of the unit.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, or otherwise dispose of property acquired for use in the redevelopment of economic development areas on the terms and conditions that the authority considers best for the unit and the unit's inhabitants.
(3) Sell, lease, or grant interests in all or part of the real property acquired for redevelopment purposes to any other department of the unit or to any other governmental agency for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes on any terms that may be agreed on.
(4) Clear real property acquired for redevelopment purposes.
(5) Repair and maintain structures acquired for redevelopment purposes.
(6) Remodel, rebuild, enlarge, or make major structural improvements on structures acquired for redevelopment purposes.         (7) Survey or examine any land to determine whether the land should be included within an economic development area to be acquired for redevelopment purposes and to determine the value of that land.
(8) Appear before any other department or agency of the unit, or before any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for redevelopment purposes; or
(B) any economic development area within the jurisdiction of the authority.
(9) Institute or defend in the name of the unit any civil action, but all actions against the authority must be brought in the circuit or superior court of the county where the authority is located.
(10) Use any legal or equitable remedy that is necessary or considered proper to protect and enforce the rights of and perform the duties of the authority.
(11) Exercise the power of eminent domain in the name of and within the corporate boundaries of the unit subject to the same conditions and procedures that apply to the exercise of the power of eminent domain by a redevelopment commission under IC 36-7-14.
(12) Appoint an executive director, appraisers, real estate experts, engineers, architects, surveyors, and attorneys.
(13) Appoint clerks, guards, laborers, and other employees the authority considers advisable, except that those appointments must be made in accordance with the merit system of the unit if such a system exists.
(14) Prescribe the duties and regulate the compensation of employees of the authority.
(15) Provide a pension and retirement system for employees of the authority by using the public employees' retirement fund or a retirement plan approved by the United States Department of Housing and Urban Development.
(16) Discharge and appoint successors to employees of the authority subject to subdivision (13).
(17) Rent offices for use of the department or authority, or accept the use of offices furnished by the unit.
(18) Equip the offices of the authority with the necessary furniture, furnishings, equipment, records, and supplies.
(19) Design, order, contract for, and construct, reconstruct, improve, or renovate the following:
(A) Any local public improvement or structure that is necessary for redevelopment purposes or economic development within the corporate boundaries of the unit.
(B) Any structure that enhances development or economic development.
(20) Contract for the construction, extension, or improvement of pedestrian skyways (as defined in IC 36-7-14-12.2(c)).         (21) Accept loans, grants, and other forms of financial assistance from, or contract with, the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(22) Make and enter into all contracts and agreements necessary or incidental to the performance of the duties of the authority and the execution of the powers of the authority under this chapter.
(23) Take any action necessary to implement the purpose of the authority.
(24) Provide financial assistance, in the manner that best serves the purposes set forth in section 11 of this chapter, including grants and loans, to enable private enterprise to develop, redevelop, and reuse military base property or otherwise enable private enterprise to provide social and economic benefits to the citizens of the unit.
(d) An authority may designate all or a portion of an economic development area created under this section as an allocation area by following the procedures set forth in IC 36-7-14-39 for the establishment of an allocation area by a redevelopment commission. The allocation provision may modify the definition of "property taxes" under IC 36-7-14-39(a) to include taxes imposed under IC 6-1.1 on the depreciable personal property located and taxable on the site of operations of designated taxpayers in accordance with the procedures applicable to a commission under IC 36-7-14-39.3. IC 36-7-14-39.3 applies to such a modification. An allocation area established by an authority under this section is a special taxing district authorized by the general assembly to enable the unit to provide special benefits to taxpayers in the allocation area by promoting economic development that is of public use and benefit. For allocation areas established for an economic development area created under this section after June 30, 1997, and to the expanded portion of an allocation area for an economic development area that was established before June 30, 1997, and that is expanded under this section after June 30, 1997, the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date, must be allocated. All of the provisions of IC 36-7-14-39, IC 36-7-14-39.1, and IC 36-7-14-39.5 apply to an allocation area created under this section, except that the authority shall be vested with the rights and duties of a commission as referenced in those sections, and except that, notwithstanding IC 36-7-14-39(b)(2), property tax proceeds paid into the allocation fund may be used by the authority only to do one (1) or more of the following:
(1) Pay the principal of and interest and redemption premium on any obligations incurred by the special taxing district or any other entity for the purpose of financing or refinancing military base reuse activities in or serving or benefiting that allocation area.
(2) Establish, augment, or restore the debt service reserve for

obligations payable solely or in part from allocated tax proceeds in that allocation area or from other revenues of the authority (including lease rental revenues).
(3) Make payments on leases payable solely or in part from allocated tax proceeds in that allocation area.
(4) Reimburse any other governmental body for expenditures made by it for local public improvements or structures in or serving or benefiting that allocation area.
(5) Pay all or a portion of a property tax replacement credit to taxpayers in an allocation area as determined by the authority. This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district (as defined in IC 6-1.1-1-20) that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that year as determined under IC 6-1.1-21-4 that is attributable to the taxing district; by
(B) the STEP ONE sum.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district that have been allocated during that year to an allocation fund under this section.
If not all the taxpayers in an allocation area receive the credit in full, each taxpayer in the allocation area is entitled to receive the same proportion of the credit. A taxpayer may not receive a credit under this section and a credit under IC 36-7-14-39.5 in the same year.
(6) Pay expenses incurred by the authority for local public improvements or structures that are in the allocation area or serving or benefiting the allocation area.
(7) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(A) in the allocation area; and
(B) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in clause (B). The reimbursements under this subdivision must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made. The allocation fund may not be

used for operating expenses of the authority.
(e) In addition to other methods of raising money for property acquisition, redevelopment, or economic development activities in or directly serving or benefitting an economic development area created by an authority under this section, and in anticipation of the taxes allocated under subsection (d), other revenues of the authority, or any combination of these sources, the authority may, by resolution, issue the bonds of the special taxing district in the name of the unit. Bonds issued under this section may be issued in any amount without limitation. The following apply if such a resolution is adopted:
(1) The authority shall certify a copy of the resolution authorizing the bonds to the municipal or county fiscal officer, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(2) The bonds must be executed by the appropriate officer of the unit and attested by the unit's fiscal officer.
(3) The bonds are exempt from taxation for all purposes.
(4) Bonds issued under this section may be sold at public sale in accordance with IC 5-1-11 or at a negotiated sale.
(5) The bonds are not a corporate obligation of the unit but are an indebtedness of the taxing district. The bonds and interest are payable, as set forth in the bond resolution of the authority:
(A) from the tax proceeds allocated under subsection (d);
(B) from other revenues available to the authority; or
(C) from a combination of the methods stated in clauses (A) and (B).
(6) Proceeds from the sale of bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issuance.
(7) Laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers to remonstrate against the issuance of bonds do not apply to bonds issued under this section.
(8) If a debt service reserve is created from the proceeds of bonds, the debt service reserve may be used to pay principal and interest on the bonds as provided in the bond resolution.
(9) If bonds are issued under this chapter that are payable solely or in part from revenues to the authority from a project or projects, the authority may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the authority. The authority may establish fees and charges for the use of any project and covenant with the owners of any bonds to set those

fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the authority that are payable solely from revenues of the authority shall contain a statement to that effect in the form of bond.
(f) Notwithstanding section 8(a) of this chapter, an ordinance adopted under section 11 of this chapter may provide, or be amended to provide, that the board of directors of the authority shall be composed of not fewer than three (3) nor more than eleven (11) members, who must be residents of the unit appointed by the executive of the unit.
(g) The acquisition of real and personal property by an authority under this section is not subject to the provisions of IC 5-22, IC 36-1-10.5, IC 36-7-14-19, or any other statutes governing the purchase of property by public bodies or their agencies.
(h) An authority may negotiate for the sale, lease, or other disposition of real and personal property without complying with the provisions of IC 5-22-22, IC 36-1-11, IC 36-7-14-22, or any other statute governing the disposition of public property.
(i) Notwithstanding any other law, utility services provided within an economic development area established under this section are subject to regulation by the appropriate regulatory agencies unless the utility service is provided by a utility that provides utility service solely within the geographic boundaries of an existing or a closed military installation, in which case the utility service is not subject to regulation for purposes of rate making, regulation, service delivery, or issuance of bonds or other forms of indebtedness. However, this exemption from regulation does not apply to utility service if the service is generated, treated, or produced outside the boundaries of the existing or closed military installation.
As added by P.L.26-1993, SEC.6. Amended by P.L.26-1995, SEC.5; P.L.255-1997(ss), SEC.16; P.L.49-1997, SEC.78; P.L.2-1998, SEC.85; P.L.90-2002, SEC.477; P.L.192-2002(ss), SEC.179; P.L.190-2005, SEC.12; P.L.185-2005, SEC.25; P.L.1-2006, SEC.567.

IC 36-7-14.5-13
Refunding bonds
Sec. 13. (a) Bonds issued under IC 36-7-14 may be refunded as provided in this section.
(b) The commission may:
(1) lease all or a portion of a local public improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the commission, conditioned upon the authority assuming bonds issued under IC 36-7-14 and issuing its bonds to refund those bonds; and
(2) sell all or a portion of a local public improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the local public improvement or improvements from the authority.
As added by P.L.380-1987(ss), SEC.18.
IC 36-7-14.5-14
Lease of local public improvements to commission; provisions
Sec. 14. (a) Before a lease may be entered into, the commission must find that the lease rental provided for is fair and reasonable.
(b) A lease of local public improvements from the authority to the commission:
(1) must comply with IC 36-7-14-25.2 or IC 36-7-30-20;
(2) may not require payment of lease rental for a newly constructed local public improvement or for improvements to an existing local public improvement except to the extent that the local public improvement or improvements thereto have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the commission to continue to operate an existing local public improvement until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing local public improvement being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the commission to purchase the local public improvement upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the local public improvement, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a local public improvement;
(7) may provide that the commission shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the commission shall be made from any one (1) or more of the sources set forth in IC 36-7-14-25.2 or IC 36-7-30-20.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.35-1990, SEC.60; P.L.26-1995, SEC.6.

IC 36-7-14.5-15
Legal authority for lease agreements
Sec. 15. This chapter and IC 36-7-14-25.2 or IC 36-7-30-20, contain full and complete authority for leases between the authority and the commission. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the commission or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter and IC 36-7-14-25.2 or IC 36-7-30-20. As added by P.L.380-1987(ss), SEC.18. Amended by P.L.26-1995, SEC.7.

IC 36-7-14.5-16
Plans and specifications for local public improvements to be constructed; approval by commission
Sec. 16. If the lease provides for a local public improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by the commission.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-17
Easement or license agreements between authority and commission; recordation
Sec. 17. The authority and the commission may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-18
Lease or sale of property from commission to authority
Sec. 18. (a) The commission may lease for a nominal lease rental, or sell to the authority, one (1) or more local public improvements or portions thereof or land upon which a local public improvement is located or is to be constructed.
(b) Any lease of all or a portion of a local public improvement by the commission to the authority must be for a term equal to the term of the lease of that local public improvement back to the redevelopment commission.
(c) The commission may sell property to the authority for such amount as it determines to be in the best interest of the commission, which amount may be paid from the proceeds of bonds of the authority.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-19
Bonds; procedures; use of revenue
Sec. 19. (a) The authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more local public improvements; or
(3) funding or refunding bonds issued under this chapter or IC 36-7-14.
(b) The bonds are payable solely from the lease rentals from the lease of the local public improvement for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.     (d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within fifty (50) years.
(f) The board shall sell the bonds at public or private sale upon such terms as determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of local public improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the local public improvements and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the local public improvements that are necessary or desirable to make the local public improvements suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.35-1990, SEC.61.

IC 36-7-14.5-20
Authority for issuance of bonds; legal investment status of bonds
Sec. 20. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed in this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan

companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.380-1987(ss), SEC.18. Amended by P.L.42-1993, SEC.97.

IC 36-7-14.5-21
Trust indenture securing bonds
Sec. 21. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased local public improvements, but may not mortgage land or local public improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-22
Issuance of bonds by commission upon exercise of option to purchase leased property
Sec. 22. If the commission exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.380-1987(ss), SEC.18.

IC 36-7-14.5-23
Tax-exempt status of authority property and bonds
Sec. 23. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1. As added by P.L.380-1987(ss), SEC.18. Amended by P.L.21-1990, SEC.53; P.L.254-1997(ss), SEC.30.

IC 36-7-14.5-24
Action contesting validity of bonds
Sec. 24. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.380-1987(ss), SEC.18.



CHAPTER 14.7. REPEALED



CHAPTER 15. REPEALED



CHAPTER 15.1. REDEVELOPMENT OF AREAS IN MARION COUNTY NEEDING REDEVELOPMENT

IC 36-7-15.1-1
Application of chapter
Sec. 1. This chapter applies in each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.84-1987, SEC.5.

IC 36-7-15.1-2
Declaration of policy
Sec. 2. (a) The clearance, replanning, and redevelopment of areas needing redevelopment are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise, due to the necessity for the exercise of the power of eminent domain, the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens, and the cost of these projects.
(b) The conditions that exist in areas needing redevelopment are beyond remedy and control by regulatory processes because of the obsolescence and deteriorated conditions of improvements, faulty land use, shifting of population, and technological and social changes.
(c) The clearing, replanning, and redevelopment of areas needing redevelopment will benefit the health, safety, morals, and welfare, and will serve to protect and increase property values in the county and the state.
(d) The clearance, replanning, and redevelopment of areas needing redevelopment under this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(e) This chapter shall be liberally construed to carry out the purposes of this section.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.26.

IC 36-7-15.1-3
Definitions
Sec. 3. Except as provided in section 37 of this chapter, as used in this chapter:
"Commission" refers to the metropolitan development commission acting as the redevelopment commission of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of metropolitan development, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.102-1999, SEC.2.
IC 36-7-15.1-4
Redevelopment district constituting special taxing district
Sec. 4. (a) The redevelopment district referred to in IC 36-3-1-6 constitutes a special taxing district for the purpose of levying and collecting special benefit taxes for redevelopment purposes as provided in this chapter.
(b) All of the taxable property within the redevelopment district is considered to be benefited by redevelopment projects carried out under this chapter to the extent of the special taxes levied under this chapter.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-5
Pecuniary interests of commissioners
Sec. 5. A member of the commission may not have a pecuniary interest in any contract, employment, purchase, or sale made under this chapter. However, any property required for redevelopment purposes in which a member has a pecuniary interest may be acquired but only by gift or condemnation.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-6
Powers and duties of commission
Sec. 6. The commission shall:
(1) investigate, study, and survey areas needing redevelopment within the redevelopment district;
(2) investigate, study, determine, and to the extent possible combat the causes of the conditions described in IC 36-7-1-3;
(3) promote the use of land in the manner that best serves the interests of the consolidated city and its inhabitants, both from the standpoint of human needs and economic values;
(4) cooperate with the departments and agencies of the city, and of other governmental entities, in the manner that best serves the purposes of this chapter;
(5) make findings and reports on its activities under this section, and keep those reports open to inspection by the public at the offices of the department;
(6) select and acquire the areas needing redevelopment to be redeveloped under this chapter; and
(7) replan and dispose of the areas needing redevelopment in the manner that best serves the social and economic interests of the city and its inhabitants.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.27.

IC 36-7-15.1-7
Additional powers and duties of commission
Sec. 7. (a) In carrying out its duties and purposes under this chapter, the commission may do the following:
(1) Acquire by purchase, exchange, gift, grant, lease, or

condemnation, or any combination of methods, any real or personal property or interest in property needed for the redevelopment of areas needing redevelopment that are located within the redevelopment district.
(2) Hold, use, sell (by conveyance by deed, land sale contract, or other instrument), exchange, lease, rent, invest in, or otherwise dispose of, through any combination of methods, property acquired for use in the redevelopment of areas needing redevelopment on the terms and conditions that the commission considers best for the city and its inhabitants.
(3) Acquire from and sell, lease, or grant interests in all or part of the real property acquired for redevelopment purposes to any other department of the city, or to any other governmental agency, for public ways, levees, sewerage, parks, playgrounds, schools, and other public purposes, on any terms that may be agreed upon.
(4) Clear real property acquired for redevelopment purposes.
(5) Repair and maintain structures acquired or to be acquired for redevelopment purposes.
(6) Enter upon, survey, or examine any land, to determine whether it should be included within an area needing redevelopment to be acquired for redevelopment purposes, and determine the value of that land.
(7) Appear before any other department or agency of the city, or before any other governmental agency in respect to any matter affecting:
(A) real property acquired or being acquired for redevelopment purposes; or
(B) any area needing redevelopment within the jurisdiction of the commission.
(8) Exercise the power of eminent domain in the name of the city, within the redevelopment district, in the manner prescribed by this chapter.
(9) Establish a uniform fee schedule whenever appropriate for the performance of governmental assistance, or for providing materials and supplies to private persons in project or program related activities.
(10) Expend, on behalf of the redevelopment district, all or any part of the money available for the purposes of this chapter.
(11) Contract for the construction, extension, or improvement of pedestrian skyways.
(12) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a municipal corporation, a special taxing district, a foundation, or any other source.
(13) Provide financial assistance (including grants and loans) to enable individuals and families to purchase or lease residential units within the district. However, financial assistance may be provided only to those individuals and families whose income is at or below the county's median income for individuals and

families, respectively.
(14) Provide financial assistance (including grants and loans) to neighborhood development corporations to permit them to:
(A) provide financial assistance for the purposes described in subdivision (13); or
(B) construct, rehabilitate, or repair commercial property within the district.
(15) Require as a condition of financial assistance to the owner of a multiunit residential structure that any of the units leased by the owner must be leased:
(A) for a period to be determined by the commission, which may not be less than five (5) years;
(B) to families whose income does not exceed eighty percent (80%) of the county's median income for families; and
(C) at an affordable rate.
Conditions imposed by the commission under this subdivision remain in force throughout the period determined under clause (A), even if the owner sells, leases, or conveys the property. The subsequent owner or lessee is bound by the conditions for the remainder of the period.
(16) Provide programs in job training, job enrichment, and basic skill development for residents of an enterprise zone.
(17) Provide loans and grants for the purpose of stimulating business activity in an enterprise zone or providing employment for residents of an enterprise zone.
(18) Contract for the construction, extension, or improvement of:
(A) public ways, sidewalks, sewers, waterlines, parking facilities, park or recreational areas, or other local public improvements (as defined in IC 36-7-15.3-6) or structures that are necessary for redevelopment of areas needing redevelopment or economic development within the redevelopment district; or
(B) any structure that enhances development or economic development.
(b) In addition to its powers under subsection (a), the commission may plan and undertake, alone or in cooperation with other agencies, projects for the redevelopment of, rehabilitating, preventing the spread of, or eliminating slums or areas needing redevelopment, both residential and nonresidential, which projects may include any of the following:
(1) The repair or rehabilitation of buildings or other improvements by the commission, owners, or tenants.
(2) The acquisition of real property.
(3) The demolition and removal of buildings or improvements on buildings acquired by the commission where necessary to eliminate unhealthful, unsanitary, or unsafe conditions, to lessen density, to reduce traffic hazards, to eliminate obsolete or other uses detrimental to public welfare, to otherwise remove or prevent the conditions described in IC 36-7-1-3, or to provide

land for needed public facilities.
(4) The preparation of sites and the construction of improvements (such as public ways and utility connections) to facilitate the sale or lease of property.
(5) The construction of buildings or facilities for residential, commercial, industrial, public, or other uses.
(6) The disposition in accordance with this chapter, for uses in accordance with the plans for the projects, of any property acquired in connection with the projects.
(c) The commission may use its powers under this chapter relative to real property and interests in real property obtained by voluntary sale or transfer, even though the real property and interests in real property are not located in a redevelopment or urban renewal project area established by the adoption and confirmation of a resolution under sections 8(b), 9, 10, and 11 of this chapter. In acquiring real property and interests in real property outside of a redevelopment or urban renewal project area, the commission shall comply with section 12(b) through 12(e) of this chapter. The commission shall hold, develop, use, and dispose of this real property and interests in real property substantially in accordance with section 15 of this chapter.
(d) As used in this section, "pedestrian skyway" means a pedestrian walkway within or outside of the public right-of-way and through and above public or private property and buildings, including all structural supports required to connect skyways to buildings or buildings under construction. Pedestrian skyways constructed, extended, or improved over or through public or private property constitute public property and public improvements, constitute a public use and purpose, and do not require vacation of any public way or other property.
(e) All powers that may be exercised under this chapter by the commission may also be exercised by the commission in carrying out its duties and purposes under IC 36-7-15.3.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.1; P.L.23-1984, SEC.17; P.L.84-1987, SEC.6; P.L.193-1988, SEC.1; P.L.2-1989, SEC.31; P.L.14-1991, SEC.14; P.L.185-2005, SEC.28.

IC 36-7-15.1-8
Assembly of data; adoption of resolution
Sec. 8. (a) Whenever the commission finds that:
(1) an area in the redevelopment district is an area needing redevelopment;
(2) the conditions described in IC 36-7-1-3 cannot be corrected in the area by regulatory processes or by the ordinary operations of private enterprise without resort to this chapter; and
(3) the public health and welfare will be benefited by the acquisition and redevelopment of the area under this chapter;
the commission shall cause to be prepared a redevelopment or urban renewal plan.     (b) The redevelopment or urban renewal plan must include:
(1) maps, plats, or maps and plats, showing:
(A) the boundaries of the area needing redevelopment, the location of the various parcels of property, public ways, and other features affecting the acquisition, clearance, replatting, replanning, rezoning, or redevelopment of the area or areas, indicating any parcels of property to be excluded from the acquisition; and
(B) the parts of the area acquired that are to be devoted to public ways, levees, sewerage, parks, playgrounds, and other public purposes;
(2) lists of the owners of the various parcels of property proposed to be acquired; and
(3) an estimate of the cost of acquisition and redevelopment.
(c) After completion of the data required by subsection (b), the commission shall adopt a resolution declaring that:
(1) the area needing redevelopment is a detriment to the social or economic interests of the consolidated city and its inhabitants;
(2) it will be of public utility and benefit to acquire the area and redevelop it under this chapter; and
(3) the area is designated as a redevelopment project area for purposes of this chapter.
The resolution must state the general boundaries of the redevelopment project area and identify the interests in real or personal property, if any, that the department proposes to acquire in the area.
(d) For the purpose of adopting a resolution under subsection (c), it is sufficient to describe the boundaries of the redevelopment project area by its location in relation to public ways or streams, or otherwise, as determined by the commission. Property proposed for acquisition may be described by street numbers or location.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.2; P.L.14-1991, SEC.15; P.L.185-2005, SEC.29.

IC 36-7-15.1-9
Conformity of resolution and redevelopment plan with comprehensive city development plan
Sec. 9. (a) After or concurrent with adoption of a resolution under section 8 of this chapter, the commission shall determine whether the resolution and the redevelopment plan conform to the comprehensive plan of development for the consolidated city and approve or disapprove the resolution and plan proposed.
(b) In determining the location and extent of a redevelopment project area proposed to be acquired for redevelopment, the commission shall give consideration to transitional and permanent provisions for adequate housing for the residents of the area who will be displaced by the redevelopment project.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.30.
IC 36-7-15.1-10
Notice and hearing on resolution; filing remonstrance; final action taken by commission
Sec. 10. (a) After approval under section 9 of this chapter, the commission shall publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1. The notice must state that maps, plats, or maps and plats have been prepared and can be inspected at the office of the department. The notice must also name a date when the commission will receive and hear remonstrances and other testimony from persons interested in or affected by the proceeding pertaining to the proposed project, and will determine the public utility and benefit of the proposed project. All persons affected in any manner by the hearing, including all taxpayers of the redevelopment district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the commission by the notice given under this section.
(b) A copy of the notice of the hearing on the resolution shall be filed in the office of the commission, board of zoning appeals, works board, park board, and any other departments, bodies, or officers of the consolidated city having to do with planning, variances from zoning ordinances, land use, or the issuance of building permits. These agencies and officers shall take notice of the pendency of the hearing, and until the commission confirms, modifies and confirms, or rescinds the resolution, or the confirmation of the resolution is set aside on appeal, they may not, without approval of the commission:
(1) authorize any construction on property or sewers in the area described in the resolution, including substantial modifications, rebuilding, conversion, enlargement, additions, and major structural improvements; or
(2) take any action regarding the zoning or rezoning of property, or the opening, closing, or improvement of public ways in the area described in the resolution.
This subsection does not prohibit the granting of permits for ordinary maintenance or minor remodeling, or for changes necessary for the continued occupancy of buildings in the area.
(c) If the resolution to be considered at the hearing includes a provision establishing or amending an allocation provision under section 26 of this chapter, the commission shall file the following information with each taxing unit that is wholly or partly located within the allocation area:
(1) A copy of the notice required by subsection (a).
(2) A statement disclosing the impact of the allocation area, including the following:
(A) The estimated economic benefits and costs incurred by the allocation area, as measured by increased employment and anticipated growth of real property assessed values.
(B) The anticipated impact on tax revenues of each taxing unit.
The commission shall file the information required by this subsection with the officers of the taxing unit who are authorized to fix budgets,

tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the hearing.
(d) At the hearing, which may be adjourned from time to time, the commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the commission shall take final action determining the public utility and benefit of the proposed project, and confirming, modifying and confirming, or rescinding the resolution. The final action taken by the commission shall be recorded and is final and conclusive, except that an appeal may be taken under section 11 of this chapter.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.38-1988, SEC.13; P.L.14-1991, SEC.16; P.L.25-1995, SEC.88.

IC 36-7-15.1-10.5
Public hearing; notice; amendments to resolution or plan; findings; written remonstrances; neighborhood associations
Sec. 10.5. (a) The commission must conduct a public hearing before amending a resolution or plan for a redevelopment project area, an urban renewal project area, or an economic development area. The commission shall give notice of the hearing in accordance with IC 5-3-1. The notice must:
(1) set forth the substance of the proposed amendment;
(2) state the time and place where written remonstrances against the proposed amendment may be filed;
(3) set forth the time and place of the hearing; and
(4) state that the commission will hear any person who has filed a written remonstrance during the filing period set forth under subdivision (2).
(b) For the purposes of this section, the consolidation of areas is not considered the enlargement of the boundaries of an area.
(c) When the commission proposes to amend a resolution or plan, the commission is not required to have evidence or make findings that were required for the establishment of the original redevelopment project area, urban renewal area, or economic development area. However, the commission must make the following findings before approving the amendment:
(1) The amendment is reasonable and appropriate when considered in relation to the original resolution or plan and the purposes of this chapter.
(2) The resolution or plan, with the proposed amendment, conforms to the comprehensive plan for the county.
(d) In addition to the requirements of subsection (a), if the resolution or plan is proposed to be amended in a way that changes:
(1) parts of the area that are to be devoted to a public way, levee, sewerage, park, playground, or other public purpose;
(2) the proposed use of the land in the area; or
(3) requirements for rehabilitation, building requirements, proposed zoning, maximum densities, or similar requirements;
the commission must, at least ten (10) days before the public hearing,

send the notice required by subsection (a) by first class mail to affected neighborhood associations.
(e) In addition to the requirements of subsection (a), if the resolution or plan is proposed to be amended in a way that:
(1) enlarges the boundaries of the area by not more than twenty percent (20%) of the original area; or
(2) adds one (1) or more parcels to the list of parcels to be acquired;
the commission must, at least ten (10) days before the public hearing, send the notice required by subsection (a) by first class mail to affected neighborhood associations and to persons owning property that is in the proposed enlargement of the area or that is proposed to be added to the acquisition list. If the enlargement of an area is proposed, notice must also be filed in accordance with section 10(b) of this chapter, and agencies and officers may not take actions prohibited by section 10(b) in the proposed enlarged area.
(f) Notwithstanding subsections (a) and (c), if the resolution or plan is proposed to be amended in a way that enlarges the original boundaries of the area by more than twenty percent (20%), the commission must use the procedure provided for the original establishment of areas and must comply with sections 8 through 10 of this chapter.
(g) At the hearing on the amendments, the commission shall consider written remonstrances that are filed. The action of the commission on the amendment shall be recorded and is final and conclusive, except that:
(1) the city-county legislative body must also approve the enlargement of the boundaries of an economic development area; and
(2) an appeal of the commission's action may be taken under section 11 of this chapter.
(h) The commission may require that neighborhood associations register with the commission. The commission may adopt a rule that requires that a neighborhood association encompass a part of the geographic area included in or proposed to be included in a redevelopment project area, urban renewal area, or economic development area to qualify as an affected neighborhood association.
As added by P.L.193-1988, SEC.2. Amended by P.L.185-2005, SEC.31.

IC 36-7-15.1-11
Remonstrance; appeal
Sec. 11. (a) A person who filed a written remonstrance with the commission under section 10 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file with the presiding judge of the superior court a copy of the order of the commission and his remonstrance against that order, together with his bond, as provided by IC 34-13-5-7, in the event the appeal is determined against him. The burden of proof is on the remonstrator, and no change of venue may be granted.     (b) An appeal under this section shall be promptly heard by the court without a jury. All the judges of the court, or a majority of the judges if not all are available, shall hear the appeal. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. The court shall decide the appeal based on the record and evidence before the commission, not by trial de novo. It may, by a vote of at least a majority of all the elected judges, confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions. An appeal to the court of appeals or supreme court has priority over all other civil appeals.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.1-1998, SEC.207.

IC 36-7-15.1-12
Acquisition of real property by commission
Sec. 12. (a) If no appeal is taken, or if an appeal is taken but is unsuccessful, the commission shall proceed with the proposed project, to the extent that money is available for that purpose.
(b) The commission shall first approve and adopt a list of the real property and interests in real property to be acquired, and the price to be offered to the owner of each parcel or interests. The prices to be offered may not exceed the average of two (2) independent appraisals of fair market value procured by the commission, except that appraisals are not required in transactions with other governmental agencies. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. The prices indicated on the list may not be exceeded unless specifically authorized by the commission under section 7 of this chapter or ordered by a court in condemnation proceedings. The commission may except from acquisition any real property in the area if it finds that such an acquisition is not necessary under the redevelopment plan. Appraisals made under this section are for the information of the commission and are not open for public inspection.
(c) Negotiations for the purchase of property may be carried on directly by the commission, by its employees, or by expert negotiators employed for that purpose. The commission shall adopt a standard form of option for use in negotiations, but no option, contract, or understanding relative to the purchase of real property is binding on the commission until approved and accepted by the commission in writing. The commission may authorize the payment of a nominal fee to bind an option, and as a part of the consideration for conveyance may agree to pay the expense incident to the conveyance and determination of the title of the property. Payment for the property purchased shall be made when and as directed by the

commission, but only on delivery of proper instruments conveying the title or interest of the owner to "City of __________ for the use and benefit of its Department of Metropolitan Development".
(d) Notwithstanding subsections (a) through (c), the commission may, before the time referred to in this section, accept gifts of property needed for the redevelopment of redevelopment project areas. The commission may, before the time referred to in this section, take options on or contract for the acquisition of property needed for the redevelopment of redevelopment project areas if the options and contracts are not binding on the commission or the redevelopment district until the time referred to in this section and until money is available to pay the consideration set out in the options or contracts.
(e) Section 15(a) through 15(h) of this chapter does not apply to exchanges of real property (or interests in real property) in connection with the acquisition of real property (or interests in real property) under this section. In acquiring real property (or interests in real property) under this section the commission may, as an alternative to offering payment of money as specified in subsection (b), offer for the real property (or interest in real property) that the commission desires to acquire:
(1) exchange of real property or interests in real property owned by the redevelopment district;
(2) exchange of real property or interests in real property owned by the redevelopment district, along with the payment of money by the commission; or
(3) exchange of real property or interests in real property owned by the redevelopment district along with the payment of money by the owner of the real property or interests in real property that the commission desires to acquire.
The commission shall have the fair market value of the real property or interests in real property owned by the redevelopment district appraised as specified in section 15(b) of this chapter. The appraisers may not also appraise the value of the real property or interests in real property to be acquired by the redevelopment district. The commission shall establish the nature of the offer to the owner based on the difference between the average of the two (2) appraisals of the fair market value of the real property or interests in real property to be acquired by the commission and the average of the appraisals of fair market value of the real property or interests in real property to be exchanged by the commission.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.358-1983, SEC.3; P.L.222-1986, SEC.1; P.L.193-1988, SEC.3; P.L.14-1991, SEC.17; P.L.185-2005, SEC.32.

IC 36-7-15.1-13
Eminent domain
Sec. 13. (a) If the commission considers it necessary to acquire real property in a redevelopment project area by the exercise of the power of eminent domain, it shall adopt a resolution setting out its

determination to exercise that power and directing its attorney to file a petition in the name of the city on behalf of the department in the circuit or superior court of the county.
(b) Eminent domain proceedings under this section are governed by IC 32-24.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.2-2002, SEC.112; P.L.185-2005, SEC.33.

IC 36-7-15.1-14
Clearance and replanning of area before total acquisition; repairs and maintenance
Sec. 14. (a) The commission may proceed with the clearing and replanning of the area described in the resolution before the acquisition of all of that area. It may also proceed with the repair and maintenance of buildings that have been acquired and are not to be cleared. This clearance, repair, and maintenance may be carried out by labor employed directly by the commission or by contract. Contracts for clearance may provide that the contractor is entitled to retain and dispose of salvaged material, as a part of the contract price or on the basis of stated prices for the amounts of the various materials actually salvaged.
(b) All contracts for material or labor under this section shall be let under IC 36-1.
(c) In the replanning and rezoning of the real property acquired, the opening, closing, relocation, and improvement of public ways, and the construction, relocation, or improvement of levees, sewers, and utility services, the commission shall proceed in the same manner as private owners of property. It may negotiate with the proper officers and agencies to secure the proper orders, approvals, and consents.
(d) The commission may pay any charges or assessments made on account of orders, approvals, consents, and construction work under this section, or may agree to pay these assessments in installments as provided by statute in the case of private owners. The commission may:
(1) by special waiver filed with the works board, waive the statutory procedure and notices required by law in order to create valid liens on private property; and
(2) cause any assessments to be spread on a different basis than that provided by statute.
(e) None of the real property acquired under this chapter may be set aside and dedicated for public ways, sewers, levees, parks, or other public purposes until the commission has obtained the consent and approval of the department or agency under whose jurisdiction the property will be placed.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-15
Appraisal, publication, and bidding requirements
Sec. 15. (a) This section does not apply to the sale or grant of real

property or interests in real property to:
(1) nonprofit corporations, community development corporations, or neighborhood development corporations under section 15.1 of this chapter; or
(2) an urban enterprise association under section 15.2 of this chapter.
The provisions of this section concerning appraisal, publication, and bidding requirements do not apply to sales, leases, or other dispositions of real or personal property or interests in property to other public agencies, including the federal government or any agency or department of the federal government, for public purposes.
(b) Before offering for sale, exchange, or lease (or a combination of methods) to the public any of the property or interests acquired, the commission shall cause two (2) separate appraisals of the fair market value to be made by independent appraisers. However, if the property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. In the case of an exchange, the same appraiser may not appraise both of the properties to be exchanged. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels, the advantages accruing to the parcels under the redevelopment plan, and all other factors having a bearing on the value of the parcels. The appraisals are solely for the information of the commission and are not open for public inspection.
(c) The commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps, plats, or maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the department.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open and consider written offers for the purchase or lease of the property or interests being offered. In giving the notice it is not necessary to describe each parcel separately, or to specify the exact terms of disposition, but the notice:
(1) must state the general location of the parcels;
(2) call attention generally to any limitations in the redevelopment or urban renewal plan on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) At the time fixed in the notice the commission shall open and consider any offers received. The offers may consist of consideration

in the form of cash, other property, or a combination of cash and property. However, with respect to property other than cash, the offer must be accompanied by evidence of the property's fair market value that is satisfactory to the commission in the commission's sole discretion. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may reject any or all bids or may make awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property bid on.
(2) The bidder's plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further the execution of the redevelopment plan and best serve the interest of the community, from the standpoint of both human and economic welfare.
(g) The commission may contract with a bidder in regard to the factors listed in subsection (f), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of reversion or repurchase, or other rights and remedies if the bidder fails to comply with the contract.
(h) After the opening, consideration, and determination of the written offers filed in response to the notice, the commission may dispose of all or part of the remaining available property or interests for any approved use, either at public sale or by private negotiation carried on by the commission, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers and determination on them, no sale, exchange, or lease may be made at a price or rental less than that shown on the offering sheet, except in the case of sales or rentals of:
(1) ten (10) or more parcels to a purchaser or lessee who agrees to improve the parcels immediately;
(2) parcels of property to individuals or families whose income is at or below the county's median income for individual and family income, respectively, for the purpose of constructing single family or two (2) family housing; or
(3) parcels of property to a contractor or developer for the purpose of constructing single family or two (2) family housing for individuals or families whose income is at or below the county's median income for individual and family income, respectively;
but after that period the commission may adjust the offering prices in the manner it considers necessary to further the redevelopment or urban renewal plan.     (i) A conveyance under this section may not be made until the agreed consideration has been paid, unless the commission adopts a resolution:
(1) stating that consideration does not have to be paid before the conveyance is made; and
(2) setting forth an arrangement for future payment of consideration or provision of an infrastructure credit against the consideration, or both.
If full consideration is not paid before the conveyance is made, the commission may use a land sale contract or mortgage to secure payment of the consideration or may accept as a credit against the agreed consideration a contractual obligation to perform public infrastructure work related to the property being conveyed. All deeds, land sale contracts, leases, or other conveyances, and all contracts and agreements, including contracts of purchase, sale, or exchange and contracts for advancements, loans, grants, contributions, or other aid, shall be executed in the name of the "City of _________, Department of Metropolitan Development", and shall be executed by the president or vice president of the commission or by the director of the department if authorized. A seal is not required on these instruments or any other instruments executed in the name of the department.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.193-1988, SEC.4; P.L.336-1989(ss), SEC.52; P.L.14-1991, SEC.18; P.L.28-1993, SEC.13; P.L.113-2002, SEC.7.

IC 36-7-15.1-15.1
Grant or sale at no cost of real property to qualifying corporation for low or moderate income housing; notice and hearing
Sec. 15.1. (a) As used in this section, "qualifying corporation" refers to a nonprofit corporation or neighborhood development corporation that meets the requirements of subsection (b)(1) and the criteria established by the county fiscal body under subsection (i).
(b) The commission may sell or grant at no cost title to real property to a nonprofit corporation or neighborhood development corporation for the purpose of providing low or moderate income housing or other development that will benefit or serve low or moderate income families if the following requirements are met:
(1) The nonprofit corporation or neighborhood development corporation has, as a major corporate purpose and function, the provision of housing for low and moderate income families within the geographic area in which the parcel of property is located.
(2) The qualifying corporation agrees to cause development that will serve or benefit low or moderate income families on the parcel of property within a specified period, which may not exceed five (5) years from the date of the sale or grant.
(3) The qualifying corporation, if the qualifying corporation is a neighborhood development corporation, agrees that the qualifying corporation and each applicant, recipient, contractor,

or subcontractor undertaking work in connection with the real property will:
(A) use lower income project area residents as trainees and as employees; and
(B) contract for work with business concerns located in the project area or owned in substantial part by persons residing in the project area;
to the greatest extent feasible, as determined under the standards specified in 24 CFR 135.
(4) The county fiscal body has determined that the corporation meets the criteria established under subsection (i).
(5) The qualifying corporation agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the qualifying corporation.
(c) To carry out the purposes of this section, the commission may secure from the county under IC 6-1.1-25-9(e) parcels of property acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(d) Before offering any parcel of property for sale or grant, the fair market value of the parcel of property must be determined. The fair market value may be determined by an appraisal made by a qualified employee of the department. However, if the qualified employee of the department determines that:
(1) the property:
(A) is less than five (5) acres in size; and
(B) has a fair market value that is less than ten thousand dollars ($10,000); or
(2) if the commission has obtained the parcel in the manner described in subsection (c);
an appraisal is not required. An appraisal under this subsection is solely for the information of the commission and is not available for public inspection.
(e) The commission must decide whether the commission will sell or grant the parcel of real property at a public meeting. In making this decision, the commission shall give substantial weight to the extent to which and the terms under which the qualifying corporation will cause development to serve or benefit families of low or moderate income. If more than one (1) qualifying corporation is interested in acquiring a parcel of real property, the commission shall conduct a hearing at which a representative of each corporation may state the reasons why the commission should sell or grant the parcel to that corporation.
(f) Before conducting a hearing under subsection (e), the commission shall publish a notice in accordance with IC 5-3-1 indicating that at a designated time the commission will consider selling or granting the parcel of real property under this section. The notice must state the general location of the property, including the street address if any, or a common description of the property other than the legal description.
(g) If the county agrees to transfer a parcel of real property to the

commission to be sold or granted under this section, the commission may conduct a hearing to sell or grant the parcel to a qualifying corporation even though the parcel has not yet been transferred to the commission. After the hearing, the commission may adopt a resolution directing the department to take appropriate steps necessary to acquire the parcel from the county and to transfer the parcel to the qualifying corporation.
(h) A conveyance of property to a qualifying corporation under this section shall be made in accordance with section 15(i) of this chapter.
(i) The county fiscal body shall establish criteria for determining the eligibility of nonprofit corporations and neighborhood development corporations for sales or grants of real property under this section. A nonprofit corporation or neighborhood development corporation may apply to the county fiscal body for a determination concerning the corporation's compliance with the criteria established under this subsection.
As added by P.L.14-1991, SEC.19. Amended by P.L.31-1994, SEC.20; P.L.39-1994, SEC.26; P.L.2-1995, SEC.133; P.L.86-1999, SEC.3; P.L.177-2003, SEC.10.

IC 36-7-15.1-15.2
Sale or grant of real property to urban enterprise association
Sec. 15.2. (a) The commission may sell or grant, at no cost, title to real property to an urban enterprise association for the purpose of developing the real property if the following requirements are met:
(1) The urban enterprise association has incorporated as a nonprofit corporation under IC 5-28-15-14(b)(3).
(2) The parcel of property to be sold or granted is located entirely within the enterprise zone for which the urban enterprise association was created under IC 5-28-15-13.
(3) The urban enterprise association agrees to cause development on the parcel of property within a specified period that may not exceed five (5) years from the date of the sale or grant.
(4) The urban enterprise association agrees to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the enterprise zone.
(b) To carry out the purposes of this section, the commission may secure from the county under IC 6-1.1-25-9(e) parcels of property acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(c) Before offering any parcel of property for sale or grant, the fair market value of the parcel of property must be determined by an appraiser, who may be an employee of the department. However, if the commission has obtained the parcel in the manner described in subsection (b), an appraisal is not required. An appraisal under this subsection is solely for the information of the commission and is not available for public inspection.
(d) The commission must decide at a public meeting whether the

commission will sell or grant the parcel of real property. In making this decision, the commission shall give substantial weight to the extent to which and the terms under which the urban enterprise association will cause development on the property.
(e) Before conducting a meeting under subsection (d), the commission shall publish a notice in accordance with IC 5-3-1 indicating that at a designated time the commission will consider selling or granting the parcel of real property under this section. The notice must state the general location of the property, including the street address, if any, or a common description of the property other than the legal description.
(f) If the county agrees to transfer a parcel of real property to the commission to be sold or granted under this section, the commission may conduct a meeting to sell or grant the parcel to an urban enterprise zone even though the parcel has not yet been transferred to the commission. After the hearing, the commission may adopt a resolution directing the department to take appropriate steps necessary to acquire the parcel from the county and to transfer the parcel to the urban enterprise association.
(g) A conveyance of property to an urban enterprise association under this section shall be made in accordance with section 15(i) of this chapter.
(h) An urban enterprise association that purchases or receives real property under this section shall report the terms of the conveyance to the board of the Indiana economic development corporation not later than thirty (30) days after the date the conveyance of the property is made.
As added by P.L.113-2002, SEC.8. Amended by P.L.4-2005, SEC.137.

IC 36-7-15.1-15.5
Additional powers of commission
Sec. 15.5. (a) This section applies to the following:
(1) Real property:
(A) that was acquired by the commission to carry out a redevelopment project, an economic development area project, or an urban renewal project; and
(B) relative to which the commission has, at a public hearing, decided that the real property is not needed to complete the redevelopment activity, an economic development area activity, or urban renewal activity in the project area.
(2) Real property acquired under this chapter that is not in a redevelopment project area, an economic development area, or an urban renewal project area.
(3) Parcels of property secured from the county under IC 6-1.1-25-9(e) that were acquired by the county under IC 6-1.1-24 and IC 6-1.1-25.
(4) Real property donated or transferred to the commission to be held and disposed of under this section. However, this section does not apply to property acquired under section 22.5 of this chapter.
(b) The commission may do the following to or for real property described in subsection (a):
(1) Examine, classify, manage, protect, insure, and maintain the property.
(2) Eliminate deficiencies (including environmental deficiencies), carry out repairs, remove structures, and make improvements.
(3) Control the use of the property.
(4) Lease the property.
(5) Use any powers under section 7(a) or 7(b) of this chapter in relation to the property.
(c) The commission may enter into contracts to carry out part or all of the functions described in subsection (b).
(d) The commission may extinguish all delinquent taxes, special assessments, and penalties relative to real property donated to the commission to be held and disposed of under this section. The commission shall provide the county auditor with a list of the real property on which delinquent taxes, special assessments, and penalties are extinguished under this subsection.
(e) Real property described in subsection (a) may be sold, exchanged, transferred, granted, donated, or otherwise disposed of in any of the following ways:
(1) In accordance with section 15, 15.1, 15.2, 15.6, or 15.7 of this chapter.
(2) In accordance with the provisions authorizing an urban homesteading program under IC 36-7-17.
(f) In disposing of real property under subsection (e), the commission may:
(1) group together properties for disposition in a manner that will best serve the interest of the community, from the standpoint of both human and economic welfare; and
(2) group together nearby or similar properties to facilitate convenient disposition.
As added by P.L.169-2006, SEC.73.

IC 36-7-15.1-15.6
"Abutting landowner"; "offering price"; sale of property to abutting landowner; appraisal
Sec. 15.6. (a) As used in this section, "abutting landowner" means an owner of property that:
(1) touches, borders on, or is contiguous to the property that is the subject of sale; and
(2) does not constitute a:
(A) public easement; or
(B) public right-of-way.
(b) As used in this section, "offering price" means the appraised value of real property plus all costs associated with the sale, including:         (1) appraisal fees;
(2) title insurance;
(3) recording fees; and
(4) advertising costs.
(c) If the assessed value of a tract of real property to be sold is less than fifteen thousand dollars ($15,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission may proceed under this section.
(d) The commission may determine that:
(1) the highest and best use of the tract is sale to an abutting landowner;
(2) the cost to the public of maintaining the tract equals or exceeds the estimated fair market value of the tract; or
(3) it is economically unjustifiable to sell the tract under section 15 of this chapter.
(e) Not more than ten (10) days after the commission makes a determination under subsection (d), the commission shall publish a notice in accordance with IC 5-3-1 identifying the tracts intended for sale by legal description and, if possible, by key number and street address. The notice must also include the offering price and a statement that:
(1) the property may not be sold to a person who is ineligible under IC 36-1-11-16; and
(2) an offer to purchase the property submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
At the time of publication of notice under this subsection, the commission shall send notice by certified mail to all abutting landowners. This notice shall contain the same information as the published notice.
(f) The commission shall also have each tract appraised. The appraiser must be a person who is professionally engaged in making appraisals, a person licensed under IC 25-34.1, or an employee of the political subdivision who is familiar with the value of the tract. However, if the assessed value of a tract is less than six thousand dollars ($6,000), based on the most recent assessment of the tract or of the tract of which it was a part before it was acquired, the commission is not required to have the tract appraised.
(g) If, not more than ten (10) days after the date of publication of the notice under subsection (e), the commission receives one (1) or more eligible offers to purchase a tract listed in the notice at or in excess of the offering price, the commission shall conduct the negotiation and sale of the tract under section 15(f), 15(g), and 15(i) of this chapter.
(h) Notwithstanding subsection (g), if not more than ten (10) days after the date of publication of the notice under subsection (e) the commission does not receive from any person other than an abutting landowner an eligible offer to purchase the tract at or in excess of the offering price, the commission shall conduct the negotiation and sale

of the tract as follows:
(1) If only one (1) eligible abutting landowner makes an eligible offer to purchase the tract, then subject to IC 36-1-11-16 and without further appraisal or notice, the commission shall offer to negotiate for the sale of the tract with that abutting landowner.
(2) If more than one (1) eligible abutting landowner submits an eligible offer to purchase the tract, the tract shall be sold to the eligible abutting landowner who submits the highest eligible offer for the tract and who complies with any requirement under subsection (e)(2).
(3) If no eligible abutting landowner submits an eligible offer to purchase the tract, the commission may sell the tract to any person who submits the highest eligible offer for the tract, except a person who is ineligible to purchase the tract under IC 36-1-11-16.
As added by P.L.169-2006, SEC.74.

IC 36-7-15.1-15.7
Disposal of real property; appraisal
Sec. 15.7. (a) The commission may dispose of real property to which section 15.5 of this chapter applies by following the procedure set forth in this section.
(b) The commission shall first have the property appraised by two (2) appraisers. The appraisers must be:
(1) persons professionally engaged in making appraisals;
(2) persons licensed under IC 25-34.1; or
(3) employees of the political subdivision familiar with the value of the property.
The appraisers shall make a joint appraisal of the property.
(c) The commission may:
(1) negotiate a sale or transfer; and
(2) dispose of the property;
at a value that is not less than the appraised value determined under subsection (b).
(d) Disposal of real property under this chapter is subject to the approval of the commission. The commission may not approve a disposal of property without conducting a public hearing after giving notice under IC 5-3-1.
(e) In addition to any other reason for disapproving a disposal of property under this section, the commission may disapprove a sale of a tract of residential property to any bidder who does not by affidavit declare that the bidder will reside on that property for at least one (1) year after the bidder obtains possession of the property.
As added by P.L.169-2006, SEC.75.

IC 36-7-15.1-16
Special tax on property in redevelopment district
Sec. 16. (a) For the purpose of raising money to carry out this chapter or IC 36-7-15.3, the city-county legislative body shall levy

each year a special tax upon all property in the redevelopment district. The tax so levied each year shall be certified to the fiscal officers of the city and the county before September 2 of each year. The tax shall be estimated and entered upon the tax duplicates by the county auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) As the tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the redevelopment district fund and shall be expended and applied only for the purposes of this chapter or IC 36-7-15.3.
(c) The amount of the special tax levy shall be based on the budget of the department but may not exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable valuation in the redevelopment district, except as otherwise provided in this chapter.
(d) The budgets and tax levies under this chapter are subject to review and modification in the manner prescribed by IC 36-3-6.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.84-1987, SEC.7; P.L.2-1989, SEC.32; P.L.6-1997, SEC.211.

IC 36-7-15.1-17
Redevelopment district bonds
Sec. 17. (a) In addition to other methods of raising money for property acquisition or redevelopment in a redevelopment project area, and in anticipation of the special tax to be levied under section 19 of this chapter, the taxes allocated under section 26 of this chapter, or other revenues of the redevelopment district, the commission may, by resolution, issue the bonds of the redevelopment district in the name of the consolidated city and in accordance with IC 36-3-5-8. The amount of the bonds may not exceed the total, as estimated by the commission, of all expenses reasonably incurred in connection with the acquisition and redevelopment of the property, including:
(1) the total cost of all land, rights-of-way, and other property to be acquired and redeveloped;
(2) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition and redevelopment of the property or the issuance of bonds;
(3) capitalized interest permitted in this chapter and a debt service reserve for the bonds, to the extent that the redevelopment commission determines that a reserve is reasonably required;
(4) the total cost of all clearing and construction work provided for in the resolution; and
(5) expenses that the commission is required or permitted to pay under IC 8-23-17.
(b) If the commission plans to acquire different parcels of land or let different contracts for redevelopment work at approximately the

same time, whether under one (1) or more resolutions, the commission may provide for the total cost in one (1) issue of bonds.
(c) The bonds must be dated as set forth in the bond resolution and negotiable subject to the requirements of the bond resolution for the registration of the bonds. The resolution authorizing the bonds must state:
(1) the denominations of the bonds;
(2) the place or places at which the bonds are payable; and
(3) the term of the bonds, which may not exceed fifty (50) years.
The resolution may also state that the bonds are redeemable before maturity with or without a premium, as determined by the commission.
(d) The commission shall certify a copy of the resolution authorizing the bonds to the fiscal officer of the consolidated city, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(e) The bonds shall be executed by the city executive and attested by the fiscal officer. The interest coupons, if any, shall be executed by the facsimile signature of the fiscal officer.
(f) The bonds are exempt from taxation as provided by IC 6-8-5.
(g) The city fiscal officer shall sell the bonds according to law. Notwithstanding IC 36-3-5-8, bonds payable solely or in part from tax proceeds allocated under section 26(b)(2) of this chapter or other revenues of the district may be sold at private negotiated sale and at a price or prices not less than ninety-seven percent (97%) of the par value.
(h) The bonds are not a corporate obligation of the city but are an indebtedness of the redevelopment district. The bonds and interest are payable:
(1) from a special tax levied upon all of the property in the redevelopment district, as provided by section 19 of this chapter;
(2) from the tax proceeds allocated under section 26(b)(2) of this chapter;
(3) from other revenues available to the commission; or
(4) from a combination of the methods stated in subdivisions (1) through (3);
and from any revenues of the designated project. If the bonds are payable solely from the tax proceeds allocated under section 26(b)(2) of this chapter, other revenues of the redevelopment commission, or any combination of these sources, they may be issued in any amount without limitation.
(i) Proceeds from the sale of the bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issue.
(j) Notwithstanding IC 36-3-5-8, the laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers to remonstrate against the issuance of bonds applicable to bonds

issued under this chapter do not apply to bonds payable solely or in part from tax proceeds allocated under section 26(b)(2) of this chapter, other revenues of the commission, or any combination of these sources.
(k) If bonds are issued under this chapter that are payable solely or in part from revenues to the commission from a project or projects, the commission may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects, but may not convey or mortgage any project or parts of a project. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission. The commission may establish fees and charges for the use of any project and covenant with the owners of any bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the commission that are payable solely from revenues of the commission must contain a statement to that effect in the form of bond.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.6; P.L.84-1987, SEC.8; P.L.2-1989, SEC.33; P.L.18-1990, SEC.293; P.L.14-1991, SEC.20; P.L.185-2005, SEC.34.

IC 36-7-15.1-17.1
Lease of property to commission; conditions
Sec. 17.1. (a) A commission may enter into a lease of any property that may be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years. The lease may provide for payments to be made by the commission from special benefits taxes levied under section 19 of this chapter, taxes allocated under section 26 of this chapter, any other revenue available to the commission, or any combination of these sources.
(b) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the commission only after a public hearing by the commission at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the commission may adopt a resolution authorizing the execution of the lease on behalf of the unit if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the commission must be approved

by an ordinance of the fiscal body of the unit.
(d) Upon execution of a lease providing for payments by the commission in whole or in part from the levy of special benefits taxes under section 19 of this chapter and upon approval of the lease by the fiscal body, the commission shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the redevelopment district, which must be not less than five (5) or more than thirty (30) days after the time for the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, to the commission, and to the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A commission entering into a lease payable from allocated taxes under section 26 of this chapter or revenues or other available funds of the commission may:
(1) pledge the revenue to make payments under the lease pursuant to IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the commission to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of any governmental body or agency are required before the commission enters into a lease under this section.
(g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable

in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30) days after the decision of the department.
(h) If a commission exercises an option to buy a leased facility from a lessor, the commission may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the commission shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.84-1987, SEC.9. Amended by P.L.90-2002, SEC.478.

IC 36-7-15.1-17.2
Persons authorized as lessors
Sec. 17.2. (a) Any of the following persons may lease facilities referred to in section 17.1 of this chapter to a commission:
(1) A not-for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-10-9.1.
(b) Notwithstanding any other law, a lessor under this section and section 17.1 of this chapter is a qualified entity for purposes of IC 5-1.4-1-10.
(c) Notwithstanding any other law, a redevelopment facility leased by the commission under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(d) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by the commission to a lessor described in subsection (c) may be made from sources set forth in section 17.1 of this chapter so long as the payments and the lease are structured to prevent the lease obligation from constituting debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.84-1987, SEC.10.

IC 36-7-15.1-17.5
Pledge of revenues
Sec. 17.5. (a) Notwithstanding any other law, the legislative body may pledge revenues received or to be received by the unit from:
(1) the unit's distributive share of the county option income tax under IC 6-3.5-6;
(2) any other source legally available to the unit for the purposes of this chapter; or
(3) combination of revenues under subdivisions (1) through (2);
in any amount to pay amounts payable under section 17 or 17.1 of this chapter.     (b) The legislative body may covenant to adopt an ordinance to increase its tax rate under the county option income tax or any other revenues at the time it is necessary to raise funds to pay any amounts payable under section 17 or 17.1 of this chapter.
(c) The commission may pledge revenues received or to be received from any source legally available to it for the purposes of this chapter in any amount to pay amounts payable under section 17 or 17.1 of this chapter.
(d) The pledge or the covenant under this section may be for the life of the bonds issued under section 17 of this chapter, the term of a lease entered into under section 17.1 of this chapter, or for a shorter period as determined by the legislative body. Money pledged by the legislative body under this section shall be considered revenues or other money available to the commission under sections 17 through 17.1 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant so long as any bonds issued under section 17 of this chapter are outstanding or as long as any lease entered into under section 17.1 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.84-1987, SEC.11. Amended by P.L.2-1989, SEC.34.

IC 36-7-15.1-18
Redevelopment district fund
Sec. 18. (a) All proceeds from the sale of bonds under section 17 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the acquisition and redevelopment of property. The fund shall be known as the redevelopment district fund. Any surplus of funds remaining after all expenses are paid shall be paid into and become a part of the redevelopment district bond fund established under section 19 of this chapter.
(b) All gifts, donations, proceeds of sales, or other payments that are given or paid to the department or to the consolidated city for redevelopment purposes shall be promptly deposited to the credit of the redevelopment district fund. The commission may use these gifts and donations for the purposes of this chapter.
(c) Before the eleventh day of each calendar month the city fiscal officer shall notify the commission and the officers of the city who have duties in respect to the funds and accounts of the city of the amount standing to the credit of the redevelopment district fund at the close of business on the last day of the preceding month.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-19
Redevelopment district bond fund; special tax
Sec. 19. (a) This section applies only to:
(1) bonds that are issued under section 17 of this chapter; or
(2) leases entered into under section 17.1 of this chapter;
that are payable from a special tax levied upon all of the property in

the redevelopment district. This section does not apply to bonds or leases that are payable solely from tax proceeds allocated under section 26(b)(2) of this chapter, other revenues of the commission, or any combination of these sources.
(b) The city-county legislative body shall levy each year a special tax on all of the property of the redevelopment district, in such a manner as to meet and pay:
(1) the principal of the bonds as they mature, together with all accruing interest on the bonds; or
(2) lease rental payments under section 17.1 of this chapter.
The tax levied shall be certified to the fiscal officers of the consolidated city and the county before October 2 in each year. The tax shall be estimated and entered on the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected, it shall be accumulated in a separate fund to be known as the redevelopment district bond fund and shall be applied to the payment of the bonds as they mature and the interest on the bonds as it accrues, or to make lease payments and to no other purpose. All accumulations of the fund before their use for the payment of bonds and interest or to make lease payments shall be deposited with the depository or depositories for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13.
(d) The tax levies provided for in this section are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the lease payable from the levy of taxes.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.7; P.L.84-1987, SEC.12; P.L.2-1989, SEC.35.

IC 36-7-15.1-20
Urban renewal projects
Sec. 20. In addition to its authority under any other section of this chapter, the commission may plan and undertake urban renewal projects. For purposes of this chapter, an urban renewal project includes undertakings and activities for the elimination or the prevention of the development or spread of the conditions described in IC 36-7-1-3, and may involve any work or undertaking that is performed for those purposes constituting a redevelopment project, or any rehabilitation or conservation work, or any combination of such an undertaking or work, such as:
(1) carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements;
(2) acquisition of real property and demolition, removal, or rehabilitation of buildings and improvements on the property when necessary to eliminate unhealthful, unsanitary, or unsafe conditions, lessen density, reduce traffic hazards, eliminate uses

that are obsolete or otherwise detrimental to the public welfare, otherwise remove or prevent the spread of the conditions described in IC 36-7-1-3, or provide land for needed public facilities;
(3) installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project; and
(4) the disposition, for uses in accordance with the objectives of the urban renewal project, of any property acquired in the area of the project.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.185-2005, SEC.35.

IC 36-7-15.1-21
Urban renewal plan
Sec. 21. An urban renewal project undertaken under this chapter must be undertaken in accordance with an urban renewal plan for the area of the project. For purposes of this chapter, an urban renewal plan is a plan for an urban renewal project that:
(1) conforms to the comprehensive plan for the county as a whole; and
(2) is sufficiently complete to indicate:
(A) land acquisition, demolition and removal of structures, redevelopment, improvements, and rehabilitation proposed to be carried out in the area of the urban renewal project;
(B) zoning and planning changes, if any;
(C) land uses;
(D) maximum densities;
(E) building requirements; and
(F) the plan's relationship to definite local objectives respecting appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-22
Urban renewal plan or project rights, powers, and duties
Sec. 22. (a) In connection with the planning and undertaking of an urban renewal plan or urban renewal project, the commission and all public and private officers, agencies, and bodies have all the rights, powers, privileges, duties, and immunities that they have with respect to a redevelopment plan or redevelopment project, as if all of the provisions of this chapter applicable to a redevelopment plan or redevelopment project were applicable to an urban renewal plan or urban renewal project.
(b) In addition to its other powers, the commission may also:
(1) make plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements;
(2) make plans for the enforcement of laws and regulations relating to the use of land and the use and occupancy of

buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements;
(3) make preliminary plans outlining urban renewal activities for neighborhoods to embrace two (2) or more urban renewal areas;
(4) make preliminary surveys to determine if the undertaking and carrying out of an urban renewal project are feasible;
(5) make plans for the relocation of persons (including families, business concerns, and others) displaced by an urban renewal project;
(6) make relocation payments in accordance with eligibility requirements of IC 8-23-17 or the Uniform Relocation Assistance and Real Property Acquisitions Policy Act of 1970 (42 U.S.C. 4621 et seq.) to or with respect to persons (including families, business concerns, and others) displaced by an urban renewal project, for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including the making of payments financed by the federal government; and
(7) develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and the elimination of the conditions described in IC 36-7-1-3 in urban areas.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.14-1991, SEC.21; P.L.185-2005, SEC.36.

IC 36-7-15.1-22.5
Acquisition through eminent domain; public meeting; notice; resolution and petition
Sec. 22.5. (a) The commission may acquire a parcel of real property by the exercise of eminent domain when the following conditions exist:
(1) The real property meets at least one (1) of the conditions described in IC 32-24-4.5-7(1).
(2) The real property is capable of being developed or rehabilitated to provide affordable housing for low or moderate income families or to provide other development that will benefit or serve low or moderate income families.
(3) The real property suffers from one (1) or more of the conditions listed in IC 36-7-1-3, resulting in a negative impact on the use or value of the neighboring properties or other properties in the community.
(b) The commission or its designated hearing examiner shall conduct a public meeting to determine whether the conditions set forth in subsection (a) exist relative to a parcel of real property. Each person holding a fee or life estate interest of record in the property must be given notice by first class mail of the time and date of the hearing at least ten (10) days before the hearing, and is entitled to present evidence and make arguments at the hearing.     (c) If the commission considers it necessary to acquire real property under this section, it shall adopt a resolution setting out its determination to exercise that power and directing its attorney to file a petition in the name of the city on behalf of the department in the circuit or superior court in the county.
(d) Eminent domain proceedings under this section are governed by IC 32-24.
(e) The commission shall use real property acquired under this section for one (1) of the following purposes:
(1) Sale in an urban homestead program under IC 36-7-17.
(2) Sale to a family whose income is at or below the county's median income for families.
(3) Sale or grant to a neighborhood development corporation or other nonprofit corporation, with a condition in the granting clause of the deed requiring the nonprofit organization to lease or sell the property to a family whose income is at or below the county's median income for families or to cause development that will serve or benefit families whose income is at or below the county's median income for families. However, a nonprofit organization is eligible for a sale or grant under this subdivision only if the county fiscal body has determined that the nonprofit organization meets the criteria established under subsection (f).
(4) Any other purpose appropriate under this chapter so long as it will serve or benefit families whose income is at or below the county's median income for families.
(f) The county fiscal body shall establish criteria for determining the eligibility of neighborhood development corporations and other nonprofit corporations for sales and grants of real property under subsection (e)(3). A neighborhood development corporation or other nonprofit corporation may apply to the county fiscal body for a determination concerning the corporation's compliance with the criteria established under this subsection.
(g) A neighborhood development corporation or nonprofit corporation that receives property under this section must agree to rehabilitate or otherwise develop the property in a manner that is similar to and consistent with the use of the other properties in the area served by the corporation.
As added by P.L.193-1988, SEC.5. Amended by P.L.31-1994, SEC.21; P.L.86-1999, SEC.4; P.L.2-2002, SEC.113; P.L.185-2005, SEC.37; P.L.163-2006, SEC.21.

IC 36-7-15.1-23
Aid and cooperation of political subdivisions or other governmental entities
Sec. 23. (a) Any political subdivision or other governmental entity may, in the area in which it is authorized to act, do all things necessary to aid and cooperate in the planning and undertaking of an urban renewal project, including furnishing the financial and other assistance that it is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project.     (b) The commission may delegate to an executive department of the consolidated city or county, or to another governmental entity, any of the powers or functions of the commission with respect to the planning or undertaking of an urban renewal project in the area in which that department or entity is authorized to act. The department or entity may then carry out or perform those powers or functions for the commission.
(c) A unit or other governmental entity may enter into agreements with the commission or any other entity respecting action to be taken under this chapter, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project. These agreements may extend over any period, notwithstanding any other law.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-24
Financial assistance; federal aid; issuance of bonds, notes, and warrants
Sec. 24. (a) In order to:
(1) undertake survey and planning activities under this chapter;
(2) undertake and carry out any redevelopment project, urban renewal project, economic development plan, or housing program;
(3) pay principal and interest on any advances;
(4) pay or retire any bonds and interest on them; or
(5) refund loans previously made under this section;
the commission may apply for and accept advances, short term and long term loans, grants, contributions, loan guarantees, and any other form of financial assistance from the federal government, or from any of its agencies. The commission may apply for and accept loans under this section from sources other than the federal government or federal agencies but only if the loans are unconditionally guaranteed by the federal government or federal agencies. The commission may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the commission considers reasonable and appropriate, as long as those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or agreement in regard to the handling, deposit, and application of project funds, as well as all other provisions, are valid and binding on the consolidated city or its executive departments and officers, as well as the commission, notwithstanding any other provision of this chapter.
(b) The commission may issue and sell bonds, notes, or warrants:
(1) to the federal government to evidence short term or long term loans made under this section; or
(2) to persons or entities other than the federal government to evidence short or long term loans made under this section that are unconditionally guaranteed by the federal government or federal agencies;
without notice of sale being given or a public offering being made.     (c) Notwithstanding any other law, bonds, notes, or warrants issued by the commission under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured (subject to other provisions of this section) in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at a time or times (which may be upon demand) and at a place or places;
(9) be subject to terms of redemption (with or without premium);
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the commission considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the city or redevelopment district within the meaning of any constitutional or statutory limitation of indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes, but are payable only from and secured only by income, funds, and properties of the project becoming available to the commission under this chapter or by grant funds from the federal government, as the commission specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation as provided by IC 6-8-5.
(f) Bonds, notes, or warrants issued under this section shall be executed by the city executive and attested by the fiscal officer in the name of the "City of ____________________, Department of Metropolitan Development".
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the commission shall certify a copy of that resolution to the officers of the city who have duties with respect to bonds, notes, or warrants of the city. At the proper time, the commission shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the city who have duties with respect to the sale of bonds, notes, or warrants of the city. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if he had remained in office until the delivery.
(i) If at any time during the life of a loan contract or agreement under this section the commission can obtain loans for the purposes

of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the commission may do so and may pledge the loan contract and any rights under that contract as security for the repayment of the loans obtained from other sources. Any loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. These bonds, notes, or warrants may be sold at either public or private sale, as the commission considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the commission without regard to any law pertaining to the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.2-1989, SEC.36.

IC 36-7-15.1-25
Tax exemptions
Sec. 25. (a) Real property acquired by the redevelopment district is exempt from taxation while owned by the district.
(b) All receipts of the department, including receipts from the sale of real property, personal property, and materials disposed of, are exempt from all taxes.
(c) As used in this subsection, "year one" means any calendar year and "year two" means the calendar year following year one. When real property is acquired by the redevelopment district during the period from assessment on March 1 of year one to the last day of February of year two, the taxes due in year two shall be prorated between the seller and the city. When the proration is made, the auditor shall remove the city's prorated share from the tax duplicate by auditor's correction.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.192-1984, SEC.12; P.L.14-1991, SEC.22; P.L.192-2002(ss), SEC.180.

IC 36-7-15.1-26
Real property tax allocation and distribution
Sec. 26. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 8 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means the following:
(1) If an allocation provision is adopted after June 30, 1995, in

a declaratory resolution or an amendment to a declaratory resolution establishing an economic development area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(2) If an allocation provision is adopted after June 30, 1997, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area:
(A) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(B) to the extent that it is not included in clause (A), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
(3) If:
(A) an allocation provision adopted before June 30, 1995, in a declaratory resolution or an amendment to a declaratory resolution establishing a redevelopment project area expires after June 30, 1997; and
(B) after June 30, 1997, a new allocation provision is included in an amendment to the declaratory resolution;
the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision adopted after June 30, 1997, as adjusted under subsection (h).
(4) Except as provided in subdivision (5), for all other allocation areas, the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h).
(5) If an allocation area established in an economic development area before July 1, 1995, is expanded after June 30, 1995, the definition in subdivision (1) applies to the expanded part of the area added after June 30, 1995.
(6) If an allocation area established in a redevelopment project area before July 1, 1997, is expanded after June 30, 1997, the definition in subdivision (2) applies to the expanded part of the area added after June 30, 1997.
Except as provided in section 26.2 of this chapter, "property taxes"

means taxes imposed under IC 6-1.1 on real property. However, upon approval by a resolution of the redevelopment commission adopted before June 1, 1987, "property taxes" also includes taxes imposed under IC 6-1.1 on depreciable personal property. If a redevelopment commission adopted before June 1, 1987, a resolution to include within the definition of property taxes taxes imposed under IC 6-1.1 on depreciable personal property that has a useful life in excess of eight (8) years, the commission may by resolution determine the percentage of taxes imposed under IC 6-1.1 on all depreciable personal property that will be included within the definition of property taxes. However, the percentage included must not exceed twenty-five percent (25%) of the taxes imposed under IC 6-1.1 on all depreciable personal property.
(b) A resolution adopted under section 8 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision after June 30, 1995, must specify an expiration date for the allocation provision that may not be more than thirty (30) years after the date on which the allocation provision is established. However, if bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivision (1) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:             (A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 19 of this chapter.
(D) Pay the principal of and interest on bonds issued by the consolidated city to pay for local public improvements in that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 17.1 of this chapter.
(G) Reimburse the consolidated city for expenditures for local public improvements (which include buildings, parking facilities, and other items set forth in section 17 of this chapter) in that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or parking facility in that allocation area under any lease entered into under IC 36-1-10.
(I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
The special fund may not be used for operating expenses of the commission.
(3) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which the base assessed value when multiplied by the estimated tax rate of the allocated area will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (2) plus the amount necessary for

other purposes described in subdivision (2) and subsection (g).
(B) Notify the county auditor of the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (2).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(2) may, subject to subsection (b)(3), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(2).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(2) shall establish an allocation fund for the purposes specified in subsection (b)(2) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(2) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(2) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) in the fund derived from property tax proceeds in excess of those described in

subsection (b)(1) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in the enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made.
(3) To provide funds to carry out other purposes specified in subsection (b)(2). However, where reference is made in subsection (b)(2) to the allocation area, the reference refers for purposes of payments from the special zone fund only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(2) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.         (3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by Acts 1982, P.L.77, SEC.8. Amended by P.L.72-1983, SEC.8; P.L.393-1987(ss), SEC.7; P.L.37-1988, SEC.26; P.L.14-1991, SEC.23; P.L.41-1992, SEC.7; P.L.18-1992, SEC.27; P.L.2-1995, SEC.134; P.L.25-1995, SEC.89; P.L.85-1995, SEC.41; P.L.255-1997(ss), SEC.17; P.L.90-2002, SEC.479; P.L.4-2005, SEC.138; P.L.185-2005, SEC.38; P.L.216-2005, SEC.7; P.L.154-2006, SEC.77.

IC 36-7-15.1-26.1
Amendment of resolution
Sec. 26.1. Notwithstanding section 26(b) of this chapter, an amendment of a resolution previously adopted under section 8 of this chapter must be adopted in accordance with section 10.5 of this chapter.
As added by P.L.193-1988, SEC.6.

IC 36-7-15.1-26.2
Definitions; amendment of resolution; property taxes
Sec. 26.2. (a) As used in this section, "depreciable personal property" refers to all of the designated taxpayer's depreciable personal property that is located in the allocation area.
(b) As used in this section, "designated taxpayer" means a taxpayer designated by the commission in a declaratory resolution adopted or amended under section 8 or 10.5 of this chapter, and with respect to which the commission finds that:
(1) taxes to be derived from the taxpayer's depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are needed to pay debt service for bonds issued under section 17 of this chapter or to make payments on leases payable under section 17.1 of this chapter in order to provide local public improvements for a particular allocation area;
(2) the taxpayer's property in the allocation area will consist primarily of industrial, manufacturing, warehousing, research and development, processing, distribution, or transportation related projects; and
(3) the taxpayer's property in the allocation area will not consist primarily of retail, commercial, or residential projects.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 26(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property of designated taxpayers in accordance with the procedures and limitations set forth in this section and section 26 of

this chapter. If such a modification is included in the resolution, for purposes of section 26 of this chapter the term "base assessed value" with respect to the depreciable personal property of designated taxpayers means the net assessed value of the depreciable personal property as finally determined for the assessment date immediately preceding:
(1) the effective date of the modification, for modifications adopted before July 1, 1995; and
(2) the adoption date of the modification for modifications adopted after June 30, 1995;
as adjusted under section 26(h) of this chapter.
As added by P.L.41-1992, SEC.8. Amended by P.L.25-1995, SEC.90.

IC 36-7-15.1-26.5
Definitions; additional credit for property taxes; determination of amount
Sec. 26.5. (a) As used in this section, "adverse determination" means a determination by the fiscal officer of the consolidated city that the granting of credits described in subsection (g) or (h) would impair any contract with or otherwise adversely affect the owners of outstanding bonds payable from the allocation area special fund.
(b) As used in this section, "allocation area" has the meaning set forth in section 26 of this chapter.
(c) As used in this section, "special fund" refers to the special fund into which property taxes are paid under section 26 of this chapter.
(d) As used in this section, "taxing district" has the meaning set forth in IC 6-1.1-1-20.
(e) Except as provided in subsections (g), (h), (i), and (j), each taxpayer in an allocation area is entitled to an additional credit for taxes (as defined in IC 6-1.1-21-2) that, under IC 6-1.1-22-9, are due and payable in May and November of that year. Except as provided in subsection (j), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2). This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that year as determined under IC 6-1.1-21-4 that is attributable to the taxing district; by
(B) the STEP ONE sum.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district that would have

been allocated to an allocation fund under section 26 of this chapter had the additional credit described in this section not been given.
The additional credit reduces the amount of proceeds allocated to the redevelopment district and paid into the special fund.
(f) The credit for property tax replacement under IC 6-1.1-21-5 and the additional credits under subsections (e), (g), (h), and (i), unless the credits under subsections (g) and (h) are partial credits, shall be computed on an aggregate basis for all taxpayers in a taxing district that contains all or part of an allocation area. Except as provided in subsections (h) and (i), the credit for property tax replacement under IC 6-1.1-21-5 and the additional credits under subsections (e), (g), (h), and (i) shall be combined on the tax statements sent to each taxpayer.
(g) This subsection applies to an allocation area if allocated taxes from that area were pledged to bonds, leases, or other obligations of the commission before May 8, 1989. A credit calculated using the method provided in subsection (e) may be granted under this subsection. The credit provided under this subsection is first applicable for the allocation area for property taxes first due and payable in 1992. The following apply to the determination of the credit provided under this subsection:
(1) Before June 15 of each year, the fiscal officer of the consolidated city shall determine and certify the following:
(A) All amounts due in the following year to the owners of outstanding bonds payable from the allocation area special fund.
(B) All amounts that are:
(i) required under contracts with bond holders; and
(ii) payable from the allocation area special fund to fund accounts and reserves.
(C) An estimate of the amount of personal property taxes available to be paid into the allocation area special fund under section 26.9(c) of this chapter.
(D) An estimate of the aggregate amount of credits to be granted if full credits are granted.
(2) Before June 15 of each year, the fiscal officer of the consolidated city shall determine if the granting of the full amount of credits in the following year would impair any contract with or otherwise adversely affect the owners of outstanding bonds payable from the allocation area special fund.
(3) If the fiscal officer of the consolidated city determines under subdivision (2) that there would not be an impairment or adverse effect:
(A) the fiscal officer of the consolidated city shall certify the determination; and
(B) the full credits shall be applied in the following year, subject to the determinations and certifications made under section 26.7(b) of this chapter.         (4) If the fiscal officer of the consolidated city makes an adverse determination under subdivision (2), the fiscal officer of the consolidated city shall determine whether there is an amount of partial credits that, if granted in the following year, would not result in the impairment or adverse effect. If the fiscal officer determines that there is an amount of partial credits that would not result in the impairment or adverse effect, the fiscal officer shall do the following:
(A) Determine the amount of the partial credits.
(B) Certify that determination.
(5) If the fiscal officer of the consolidated city certifies under subdivision (4) that partial credits may be paid, the partial credits shall be applied pro rata among all affected taxpayers in the following year.
(6) An affected taxpayer may appeal any of the following to the circuit or superior court of the county in which the allocation area is located:
(A) A determination by the fiscal officer of the consolidated city that:
(i) credits may not be paid in the following year; or
(ii) only partial credits may be paid in the following year.
(B) A failure by the fiscal officer of the consolidated city to make a determination by June 15 of whether full or partial credits are payable under this subsection.
(7) An appeal of a determination must be filed not later than thirty (30) days after the publication of the determination.
(8) An appeal of a failure by the fiscal officer of the consolidated city to make a determination of whether the credits are payable under this subsection must be filed by July 15 of the year in which the determination should have been made.
(9) All appeals under subdivision (6) shall be decided by the court within sixty (60) days.
(h) This subsection applies to an allocation area if allocated taxes from that area were pledged to bonds, leases, or other obligations of the commission before May 8, 1989. A credit calculated using the method in subsection (e) and in subdivision (2) may be granted under this subsection. The following apply to the credit granted under this subsection:
(1) The credit is applicable to property taxes first due and payable in 1991.
(2) For purposes of this subsection, the amount of a credit for 1990 taxes payable in 1991 with respect to an affected taxpayer is equal to:
(A) the amount of the quotient determined under STEP TWO of subsection (e); multiplied by
(B) the total amount of the property taxes payable by the taxpayer that were allocated in 1991 to the allocation area special fund under section 26 of this chapter.
(3) Before June 15, 1991, the fiscal officer of the consolidated city shall determine and certify an estimate of the aggregate

amount of credits for 1990 taxes payable in 1991 if the full credits are granted.
(4) The fiscal officer of the consolidated city shall determine whether the granting of the full amounts of the credits for 1990 taxes payable in 1991 against 1991 taxes payable in 1992 and the granting of credits under subsection (g) would impair any contract with or otherwise adversely affect the owners of outstanding bonds payable from the allocation area special fund for an allocation area described in subsection (g).
(5) If the fiscal officer of the consolidated city determines that there would not be an impairment or adverse effect under subdivision (4):
(A) the fiscal officer shall certify that determination; and
(B) the full credits shall be applied against 1991 taxes payable in 1992 or the amount of the credits shall be paid to the taxpayers as provided in subdivision (12), subject to the determinations and certifications made under section 26.7(b) of this chapter.
(6) If the fiscal officer of the consolidated city makes an adverse determination under subdivision (4), the fiscal officer shall determine whether there is an amount of partial credits for 1990 taxes payable in 1991 that, if granted against 1991 taxes payable in 1992 in addition to granting of the credits under subsection (g), would not result in the impairment or adverse effect.
(7) If the fiscal officer of the consolidated city determines under subdivision (6) that there is an amount of partial credits that would not result in the impairment or adverse effect, the fiscal officer shall determine the amount of partial credits and certify that determination.
(8) If the fiscal officer of the consolidated city certifies under subdivision (7) that partial credits may be paid, the partial credits shall be applied pro rata among all affected taxpayers against 1991 taxes payable in 1992.
(9) An affected taxpayer may appeal any of the following to the circuit or superior court of the county in which the allocation area is located:
(A) A determination by the fiscal officer of the consolidated city that:
(i) credits may not be paid for 1990 taxes payable in 1991; or
(ii) only partial credits may be paid for 1990 taxes payable in 1991.
(B) A failure by the fiscal officer of the consolidated city to make a determination by June 15, 1991, of whether credits are payable under this subsection.
(10) An appeal of a determination must be filed not later than thirty (30) days after the publication of the determination. Any such appeal shall be decided by the court within sixty (60) days.
(11) An appeal of a failure by the fiscal officer of the

consolidated city to make a determination of whether credits are payable under this subsection must be filed by July 15, 1991. Any such appeal shall be decided by the court within sixty (60) days.
(12) If 1991 taxes payable in 1992 with respect to a parcel are billed to the same taxpayer to which 1990 taxes payable in 1991 were billed, the county treasurer shall apply to the tax bill for 1991 taxes payable in 1992 both the credit provided under subsection (g) and the credit provided under this subsection, along with any credit determined to be applicable to the tax bill under subsection (i). In the alternative, at the election of the county auditor, the county may pay to the taxpayer the amount of the credit by May 10, 1992, and the amount shall be charged to the taxing units in which the allocation area is located in the proportion of the taxing units' respective tax rates for 1990 taxes payable in 1991.
(13) If 1991 taxes payable in 1992 with respect to a parcel are billed to a taxpayer other than the taxpayer to which 1990 taxes payable in 1991 were billed, the county treasurer shall do the following:
(A) Apply only the credits under subsections (g) and (i) to the tax bill for 1991 taxes payable in 1992.
(B) Give notice by June 30, 1991, by publication two (2) times in three (3) newspapers in the county with the largest circulation of the availability of a refund of the credit under this subsection.
A taxpayer entitled to a credit must file an application for refund of the credit with the county auditor not later than November 30, 1991.
(14) A taxpayer who files an application by November 30, 1991, is entitled to payment from the county treasurer in an amount that is in the same proportion to the credit provided under this subsection with respect to a parcel as the amount of 1990 taxes payable in 1991 paid by the taxpayer with respect to the parcel bears to the 1990 taxes payable in 1991 with respect to the parcel. This amount shall be paid to the taxpayer by May 10, 1992, and shall be charged to the taxing units in which the allocation area is located in the proportion of the taxing units' respective tax rates for 1990 taxes payable in 1991.
(i) This subsection applies to an allocation area if allocated taxes from that area were pledged to bonds, leases, or other obligations of the commission before May 8, 1989. The following apply to the credit granted under this subsection:
(1) A prior year credit is applicable to property taxes first due and payable in each year from 1987 through 1990 (the "prior years").
(2) The credit for each prior year is equal to:
(A) the amount of the quotient determined under STEP TWO of subsection (e) for the prior year; multiplied by
(B) the total amount of the property taxes paid by the

taxpayer that were allocated in the prior year to the allocation area special fund under section 26 of this chapter.
(3) Before January 31, 1992, the county auditor shall determine the amount of credits under subdivision (2) with respect to each parcel in the allocation area for all prior years with respect to which:
(A) taxes were billed to the same taxpayer for taxes payable in each year from 1987 through 1991; or
(B) an application was filed by November 30, 1991, under subdivision (8) for refund of the credits for prior years.
A report of the determination by parcel shall be sent by the county auditor to the department of local government finance and the budget agency within five (5) days of such determination.
(4) Before January 31, 1992, the county auditor shall determine the quotient of the amounts determined under subdivision (3) with respect to each parcel divided by six (6).
(5) Before January 31, 1992, the county auditor shall determine the quotient of the aggregate amounts determined under subdivision (3) with respect to all parcels divided by twelve (12).
(6) Except as provided in subdivisions (7) and (9), in each year in which credits from prior years remain unpaid, credits for the prior years in the amounts determined under subdivision (4) shall be applied as provided in this subsection.
(7) If taxes payable in the current year with respect to a parcel are billed to the same taxpayer to which taxes payable in all of the prior years were billed and if the amount determined under subdivision (3) with respect to the parcel is at least five hundred dollars ($500), the county treasurer shall apply the credits provided for the current year under subsections (g) and (h) and the credit in the amount determined under subdivision (4) to the tax bill for taxes payable in the current year. However, if the amount determined under subdivision (3) with respect to the parcel is less than five hundred dollars ($500) (referred to in this subdivision as "small claims"), the county may, at the election of the county auditor, either apply a credit in the amount determined under subdivision (3) or (4) to the tax bill for taxes payable in the current year or pay either amount to the taxpayer. If title to a parcel transfers in a year in which a credit under this subsection is applied to the tax bill, the transferor may file an application with the county auditor within thirty (30) days of the date of the transfer of title to the parcel for payments to the transferor at the same times and in the same amounts that would have been allowed as credits to the transferor under this subsection if there had not been a transfer. If a determination is made by the county auditor to refund or credit small claims in the amounts determined under subdivision (3) in 1992, the county auditor may make appropriate adjustments to the credits applied with respect to

other parcels so that the total refunds and credits in any year will not exceed the payments made from the state property tax replacement fund to the prior year credit fund referred to in subdivision (11) in that year.
(8) If taxes payable in the current year with respect to a parcel are billed to a taxpayer that is not a taxpayer to which taxes payable in all of the prior years were billed, the county treasurer shall do the following:
(A) Apply only the credits under subsections (g) and (h) to the tax bill for taxes payable in the current year.
(B) Give notice by June 30, 1991, by publication two (2) times in three (3) newspapers in the county with the largest circulation of the availability of a refund of the credit.
A taxpayer entitled to the credit must file an application for refund of the credit with the county auditor not later than November 30, 1991. A refund shall be paid to an eligible applicant by May 10, 1992.
(9) A taxpayer who filed an application by November 30, 1991, is entitled to payment from the county treasurer under subdivision (8) in an amount that is in the same proportion to the credit determined under subdivision (3) with respect to a parcel as the amount of taxes payable in the prior years paid by the taxpayer with respect to the parcel bears to the taxes payable in the prior years with respect to the parcel.
(10) In each year on May 1 and November 1, the state shall pay to the county treasurer from the state property tax replacement fund the amount determined under subdivision (5).
(11) All payments received from the state under subdivision (10) shall be deposited into a special fund to be known as the prior year credit fund. The prior year credit fund shall be used to make:
(A) payments under subdivisions (7) and (9); and
(B) deposits into the special fund for the application of prior year credits.
(12) All amounts paid into the special fund for the allocation area under subdivision (11) are subject to any pledge of allocated property tax proceeds made by the redevelopment district under section 26(d) of this chapter, including but not limited to any pledge made to owners of outstanding bonds of the redevelopment district of allocated taxes from that area.
(13) By January 15, 1993, and by January 15 of each year thereafter, the county auditor shall send to the department of local government finance and the budget agency a report of the receipts, earnings, and disbursements of the prior year credit fund for the prior calendar year. If in the final year that credits under subsection (i) are allowed any balance remains in the prior year credit fund after the payment of all credits payable under this subsection, such balance shall be repaid to the treasurer of state for deposit in the property tax replacement fund.         (14) In each year, the county shall limit the total of all refunds and credits provided for in this subsection to the total amount paid in that year from the property tax replacement fund into the prior year credit fund and any balance remaining from the preceding year in the prior year credit fund.
(j) This subsection applies to an allocation area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-20.9-1) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an allocation area is entitled to an additional credit under subsection (e) for the taxes (as defined in IC 6-1.1-21-2) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2).
As added by P.L.2-1989, SEC.37. Amended by P.L.222-1991, SEC.1; P.L.1-1993, SEC.245; P.L.90-2002, SEC.480; P.L.192-2002(ss), SEC.181; P.L.1-2004, SEC.65 and P.L.23-2004, SEC.67.

IC 36-7-15.1-26.7
Confirmation of determinations and certifications; appeals
Sec. 26.7. (a) The definitions set forth in section 26.5 of this chapter apply to this section.
(b) Between November 15 and December 1 of each year following 1990, the fiscal officer of the consolidated city shall confirm the determinations and certifications required under section 26.5(g) and 26.5(h) of this chapter for the year. The determinations and certifications made for a year under this subsection govern the application of credits in the following year.
(c) An affected taxpayer may appeal any of the following in the circuit or superior court of the county in which the allocation area is located:
(1) A determination by the fiscal officer of the consolidated city under subsection (b) that:
(A) credits may not be paid in the following year; or
(B) only partial credits may be paid in the following year.
(2) A failure by the fiscal officer of the consolidated city to make, within the time required under subsection (b), a determination of whether credits are payable.
(d) An appeal under subsection (c) of a determination must be made not later than thirty (30) days after the date of publication of the determination. An appeal under subsection (c) of a failure by the fiscal officer of the consolidated city to make a determination of whether the credits are payable must be filed not later than December 31 of the year in which the determination should have been made under subsection (b). Any appeal under subsection (c) shall be decided by the court within sixty (60) days.
(e) All certifications made under this section or under section 26.5

of this chapter shall be made to the commission, county auditor, county treasurer, department of local government finance, and the budget agency.
As added by P.L.222-1991, SEC.2. Amended by P.L.90-2002, SEC.481.

IC 36-7-15.1-26.9
Publication of determinations resulting in allowance or disallowance of credits; allocation; adjustment to estimate of assessed valuation; property taxes on personal property deposited in allocation area special fund
Sec. 26.9. (a) The definitions set forth in section 26.5 of this chapter apply to this section.
(b) The fiscal officer of the consolidated city shall publish in the newspaper in the county with the largest circulation all determinations made under section 26.5 or 26.7 of this chapter that result in the allowance or disallowance of credits. The publication of a determination made under section 26.5 of this chapter shall be made not later than June 20 of the year in which the determination is made. The publication of a determination made under section 26.7 of this chapter shall be made not later than December 5 of the year in which the determination is made.
(c) If credits are granted under section 26.5(g) or 26.5(h) of this chapter, whether in whole or in part, property taxes on personal property (as defined in IC 6-1.1-1-11) that are equal to the aggregate amounts of the credits for all taxpayers in the allocation area under section 26.5(g) and 26.5(h) of this chapter shall be:
(1) allocated to the redevelopment district;
(2) paid into the special fund for that allocation area; and
(3) used for the purposes specified in section 26 of this chapter.
(d) The county auditor shall adjust the estimate of assessed valuation that the auditor certifies under IC 6-1.1-17-1 for all taxing units in which the allocation area is located. The county auditor may amend this adjustment at any time before the earliest date a taxing unit must publish the unit's proposed property tax rate under IC 6-1.1-17-3 in the year preceding the year in which the credits under section 26.5(g) or 26.5(h) of this chapter are paid. The auditor's adjustment to the assessed valuation shall be:
(1) calculated to produce an estimated assessed valuation that will offset the effect that paying personal property taxes into the allocation area special fund under subsection (c) would otherwise have on the ability of a taxing unit to achieve the taxing unit's tax levy in the following year; and
(2) used by the county board of tax adjustment, the department of local government finance, and each taxing unit in determining each taxing unit's tax rate and tax levy in the following year.
(e) The amount by which a taxing unit's levy is adjusted as a result of the county auditor's adjustment of assessed valuation under subsection (d), and the amount of the levy that is used to make direct

payments to taxpayers under section 26.5(h) of this chapter, is not part of the total county tax levy under IC 6-1.1-21-2(g) and is not subject to IC 6-1.1-20.
(f) The ad valorem property tax levy limits imposed by IC 6-1.1-18.5-3 and IC 20-45-3 do not apply to ad valorem property taxes imposed that are used to offset the effect of paying personal property taxes into an allocation area special fund during the taxable year under subsection (d) or to make direct payments to taxpayers under section 26.5(h) of this chapter. For purposes of computing the ad valorem property tax levy limits imposed under IC 6-1.1-18.5-3 and IC 20-45-3, a taxing unit's ad valorem property tax levy for a particular calendar year does not include that part of the levy imposed to offset the effect of paying personal property taxes into an allocation area special fund under subsection (d) or to make direct payments to taxpayers under section 26.5(h) of this chapter.
(g) Property taxes on personal property that are deposited in the allocation area special fund:
(1) are subject to any pledge of allocated property tax proceeds made by the redevelopment district under section 26(d) of this chapter, including but not limited to any pledge made to owners of outstanding bonds of the redevelopment district of allocated taxes from that area; and
(2) may not be treated as property taxes used to pay interest or principal due on debt under IC 6-1.1-21-2(g)(1)(D).
As added by P.L.222-1991, SEC.3. Amended by P.L.90-2002, SEC.482; P.L.2-2006, SEC.192.

IC 36-7-15.1-27
Crimes and offenses
Sec. 27. A person who knowingly:
(1) applies any money raised under this chapter to any purpose other than those permitted by this chapter; or
(2) fails to follow the voucher and warrant procedure prescribed by law in expending any money raised under this chapter;
commits a Class C felony.
As added by Acts 1982, P.L.77, SEC.8.

IC 36-7-15.1-28
Planning and development as public and governmental function; goals; public purpose; construction
Sec. 28. (a) The planning, replanning, development, and redevelopment of economic development areas are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise due to:
(1) the necessity for the exercise of the power of eminent domain;
(2) the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens; and
(3) the costs of these projects.
(b) The planning, replanning, development, and redevelopment of

economic development areas will:
(1) benefit the health, safety, morals, and welfare;
(2) increase the economic well-being of the county and the state; and
(3) serve to protect and increase property values in the county and the state.
(c) The planning, replanning, development, and redevelopment of economic development areas under this section and sections 29, 30, 57, and 58 of this chapter are public uses and purposes for which public money may be spent and private property may be acquired.
(d) This section and sections 29, 30, 57, and 58 of this chapter shall be liberally construed to carry out the purposes of this section.
As added by P.L.222-1986, SEC.2. Amended by P.L.102-1999, SEC.3.

IC 36-7-15.1-29
Determination of economic development area; approval; requirements; procedures
Sec. 29. (a) The commission may, by following the procedures set forth in sections 8, 9, and 10 of this chapter, approve a plan for and determine that a geographic area in the redevelopment district is an economic development area. Designation of an economic development area is subject to judicial review in the manner prescribed in section 11 of this chapter.
(b) The commission may determine that a geographic area is an economic development area if it finds:
(1) the plan for the economic development area:
(A) promotes significant opportunities for the gainful employment of its citizens;
(B) attracts a major new business enterprise to the unit;
(C) retains or expands a significant business enterprise existing in the boundaries of the unit; or
(D) meets other purposes of this section and sections 28 and 30 of this chapter;
(2) the plan for the economic development area cannot be achieved by regulatory processes or by the ordinary operation of private enterprise without resort to the powers allowed under this section and sections 28 and 30 of this chapter because of:
(A) lack of local public improvement;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land;
(C) multiple ownership of land; or
(D) other similar conditions;
(3) the public health and welfare will be benefited by accomplishment of the plan for the economic development area;
(4) the accomplishment of the plan for the economic development area will be a public utility and benefit as measured by:
(A) attraction or retention of permanent jobs;
(B) increase in the property tax base;             (C) improved diversity of the economic base; or
(D) other similar public benefits; and
(5) the plan for the economic development area conforms to the comprehensive plan of development for the consolidated city.
(c) The determination that a geographic area is an economic development area must be approved by the city-county legislative body. The approval may be given either before or after judicial review is requested. The requirement that the city-county legislative body approve economic development areas does not prevent the commission from amending the plan for the economic development area. However, the enlargement of any boundary in the economic development area must be approved by the city-county legislative body.
As added by P.L.222-1986, SEC.3.

IC 36-7-15.1-30
Powers of commission
Sec. 30. (a) All of the rights, powers, privileges, and immunities that may be exercised by the commission in a redevelopment project area or urban renewal area may be exercised by the commission in an economic development area, subject to the following:
(1) The content and manner of exercise of these rights, powers, privileges, and immunities shall be determined by the purposes and nature of an economic development area.
(2) Real property (or interests in real property) relative to which action is taken under this section or section 28 or 29 of this chapter in an economic development area is not required to meet the conditions described in IC 36-7-1-3.
(3) The special tax levied in accordance with section 16 of this chapter may be used to carry out activities under this chapter in economic development areas.
(4) Bonds may be issued in accordance with section 17 of this chapter to defray expenses of carrying out activities under this chapter in economic development areas.
(5) The tax exemptions set forth in section 25 of this chapter are applicable in economic development areas.
(6) An economic development area may be an allocation area for the purposes of distribution and allocation of property taxes.
(7) The commission may not use its power of eminent domain under section 13 of this chapter to carry out activities under this chapter in economic development areas.
(b) The content and manner of discharge of duties set forth in section 6 of this chapter shall be determined by the purposes and nature of an economic development area.
As added by P.L.222-1986, SEC.4. Amended by P.L.185-2005, SEC.39.

IC 36-7-15.1-31
Findings of general assembly
Sec. 31. The general assembly finds the following:         (1) There exists within areas needing redevelopment a shortage of safe and affordable housing for persons of low and moderate income.
(2) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment are public and governmental functions that cannot be accomplished through the ordinary operations of private enterprise because of:
(A) the necessity for the exercise of the power of eminent domain;
(B) the necessity for requiring the proper use of the land so as to best serve the interests of the county and its citizens; and
(C) the costs of these projects.
(3) The provision of affordable housing for persons of low or moderate income does not compete with the ordinary operation of private enterprise.
(4) It is in the public interest that work on the provision of housing be commenced as soon as possible to relieve the need for this housing, which constitutes an emergency.
(5) The absence of affordable housing in areas needing redevelopment necessitates excessive and disproportionate expenditures of public funds for crime prevention, public health and safety, fire and accident prevention, and other public services and facilities.
(6) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment will do the following:
(A) Benefit the health, safety, morals, and welfare of the county and the state.
(B) Serve to protect and increase property values in the county and the state.
(C) Benefit persons of low and moderate income by making affordable housing available to them.
(D) Reduce public expenditures required for governmental functions such as police and fire protection and other services.
(7) The planning, replanning, development, and redevelopment of housing within areas needing redevelopment under this section and sections 32 through 35 of this chapter are:
(A) necessary in the public interest; and
(B) public uses and purposes for which public money may be spent and private property may be acquired.
(8) This section and sections 32 through 35 of this chapter shall be liberally construed to carry out the purposes of this section and this chapter.
As added by P.L.193-1988, SEC.7. Amended by P.L.185-2005, SEC.40.

IC 36-7-15.1-32
Housing program; notice and hearing; neighbor associations and

residents
Sec. 32. (a) The commission must establish a program for housing. The program, which may include such elements as the commission considers appropriate, must be adopted as part of a redevelopment plan or amendment to a redevelopment plan, and must establish an allocation area for purposes of sections 26 and 35 of this chapter for the accomplishment of the program.
(b) The notice and hearing provisions of sections 10 and 10.5 of this chapter apply to the resolution adopted under subsection (a). Judicial review of the resolution may be made under section 11 of this chapter.
(c) Before formal submission of any housing program to the commission, the department shall consult with persons interested in or affected by the proposed program and provide the affected neighborhood associations, residents, and township assessors with an adequate opportunity to participate in an advisory role in planning, implementing, and evaluating the proposed program. The department may hold public meetings in the affected neighborhood to obtain the views of neighborhood associations and residents.
As added by P.L.193-1988, SEC.8.

IC 36-7-15.1-33
Commission rights, powers, privileges, and immunities
Sec. 33. All of the rights, powers, privileges, and immunities that may be exercised by the commission in redevelopment project areas may be exercised by the commission in implementing its program for housing including the following:
(1) The special tax levied in accordance with section 16 of this chapter may be used to accomplish the housing program.
(2) Bonds may be issued under this chapter to accomplish the housing program, but only one (1) issue of bonds may be issued and payable from increments in any allocation area except for refunding bonds or bonds issued in an amount necessary to complete a housing program for which bonds were previously issued.
(3) Leases may be entered into under this chapter to accomplish the housing program.
(4) The tax exemptions set forth in section 25 of this chapter are applicable.
(5) Property taxes may be allocated under section 26 of this chapter.
As added by P.L.193-1988, SEC.9. Amended by P.L.185-2005, SEC.41.

IC 36-7-15.1-34
Housing program; resolution; findings
Sec. 34. The commission must make the following findings in the resolution adopting a housing program under section 32 of this chapter:
(1) The program meets the purposes of section 31 of this

chapter.
(2) The program cannot be accomplished by regulatory processes or by the ordinary operation of private enterprise because of:
(A) lack of public improvements;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land; or
(C) other similar conditions.
(3) The public health and welfare will be benefited by accomplishment of the program.
(4) The accomplishment of the program will be of public utility and benefit as measured by:
(A) provision of adequate housing for low and moderate income persons;
(B) increase in the property tax base; or
(C) other similar public benefits.
(5) At least one-third (1/3) of the parcels in the allocation area established by the program are vacant.
(6) At least three-fourths (3/4) of the allocation area is used for residential purposes or is planned to be used for residential purposes.
(7) At least one-third (1/3) of the residential units in the allocation area were constructed before 1941.
(8) At least one-third (1/3) of the parcels in the allocation area have one (1) or more of the following characteristics:
(A) The dwelling unit on the parcel is not permanently occupied.
(B) The parcel is the subject of a governmental order, issued under a statute or ordinance, requiring the correction of a housing code violation or unsafe building condition.
(C) Two (2) or more property tax payments on the parcel are delinquent.
(D) The parcel is owned by local, state, or federal government.
As added by P.L.193-1988, SEC.10. Amended by P.L.1-1993, SEC.246.

IC 36-7-15.1-35
Base assessed value; special fund use for allocation area program; maximum additional credit; resolution
Sec. 35. (a) Notwithstanding section 26(a) of this chapter, with respect to the allocation and distribution of property taxes for the accomplishment of a program adopted under section 32 of this chapter, "base assessed value" means the net assessed value of all of the land as finally determined for the assessment date immediately preceding the effective date of the allocation provision, as adjusted under section 26(g) of this chapter. However, "base assessed value" does not include the value of real property improvements to the land.
(b) The special fund established under section 26(b) of this chapter for the allocation area for a program adopted under section

32 of this chapter may be used only for purposes related to the accomplishment of the program, including the following:
(1) The construction, rehabilitation, or repair of residential units within the allocation area.
(2) The construction, reconstruction, or repair of infrastructure (such as streets, sidewalks, and sewers) within or serving the allocation area.
(3) The acquisition of real property and interests in real property within the allocation area.
(4) The demolition of real property within the allocation area.
(5) To provide financial assistance to enable individuals and families to purchase or lease residential units within the allocation area. However, financial assistance may be provided only to those individuals and families whose income is at or below the county's median income for individuals and families, respectively.
(6) To provide financial assistance to neighborhood development corporations to permit them to provide financial assistance for the purposes described in subdivision (5).
(7) To provide each taxpayer in the allocation area a credit for property tax replacement as determined under subsections (c) and (d). However, this credit may be provided by the commission only if the city-county legislative body establishes the credit by ordinance adopted in the year before the year in which the credit is provided.
(c) The maximum credit that may be provided under subsection (b)(7) to a taxpayer in a taxing district that contains all or part of an allocation area established for a program adopted under section 32 of this chapter shall be determined as follows:
STEP ONE: Determine that part of the sum of the amounts described in IC 6-1.1-21-2(g)(1)(A) and IC 6-1.1-21-2(g)(2) through IC 6-1.1-21-2(g)(5) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that year as determined under IC 6-1.1-21-4(a)(1) that is attributable to the taxing district; by
(B) the amount determined under STEP ONE.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district allocated to the allocation fund, including the amount that would have been allocated but for the credit.
(d) Except as provided in subsection (g), the commission may determine to grant to taxpayers in an allocation area from its allocation fund a credit under this section, as calculated under subsection (c), by applying one-half (1/2) of the credit to each installment of taxes (as defined in IC 6-1.1-21-2) that under

IC 6-1.1-22-9 are due and payable in May and November of a year. Except as provided in subsection (g), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2). The commission must provide for the credit annually by a resolution and must find in the resolution the following:
(1) That the money to be collected and deposited in the allocation fund, based upon historical collection rates, after granting the credit will equal the amounts payable for contractual obligations from the fund, plus ten percent (10%) of those amounts.
(2) If bonds payable from the fund are outstanding, that there is a debt service reserve for the bonds that at least equals the amount of the credit to be granted.
(3) If bonds of a lessor under section 17.1 of this chapter or under IC 36-1-10 are outstanding and if lease rentals are payable from the fund, that there is a debt service reserve for those bonds that at least equals the amount of the credit to be granted.
If the tax increment is insufficient to grant the credit in full, the commission may grant the credit in part, prorated among all taxpayers.
(e) Notwithstanding section 26(b) of this chapter, the special fund established under section 26(b) of this chapter for the allocation area for a program adopted under section 32 of this chapter may only be used to do one (1) or more of the following:
(1) Accomplish one (1) or more of the actions set forth in section 26(b)(2)(A) through 26(b)(2)(H) of this chapter.
(2) Reimburse the consolidated city for expenditures made by the city in order to accomplish the housing program in that allocation area.
The special fund may not be used for operating expenses of the commission.
(f) Notwithstanding section 26(b) of this chapter, the commission shall, relative to the special fund established under section 26(b) of this chapter for an allocation area for a program adopted under section 32 of this chapter, do the following before July 15 of each year:
(1) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of property taxes necessary:
(A) to make, when due, principal and interest payments on bonds described in section 26(b)(2) of this chapter;
(B) to pay the amount necessary for other purposes described in section 26(b)(2) of this chapter; and
(C) to reimburse the consolidated city for anticipated expenditures described in subsection (e)(2).
(2) Notify the county auditor of the amount, if any, of excess property taxes that the commission has determined may be paid to the respective taxing units in the manner prescribed in section 26(b)(1) of this chapter.     (g) This subsection applies to an allocation area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-20.9-1) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an allocation area is entitled to an additional credit under subsection (d) for the taxes (as defined in IC 6-1.1-21-2) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2).
As added by P.L.193-1988, SEC.11. Amended by P.L.2-1989, SEC.38; P.L.192-2002(ss), SEC.182; P.L.1-2004, SEC.66 and P.L.23-2004, SEC.68.

IC 36-7-15.1-35.5
Supplemental housing program; housing trust fund; low income housing trust fund advisory committee
Sec. 35.5. (a) The general assembly finds the following:
(1) Federal law permits the sale of a multiple family housing project that is or has been covered, in whole or in part, by a contract for project based assistance from the United States Department of Housing and Urban Development without requiring the continuation of that project based assistance.
(2) Such a sale displaces the former residents of a multiple family housing project described in subdivision (1) and increases the shortage of safe and affordable housing for persons of low and moderate income within the county.
(3) The displacement of families and individuals from affordable housing requires increased expenditures of public funds for crime prevention, public health and safety, fire and accident prevention, and other public services and facilities.
(4) The establishment of a supplemental housing program under this section will do the following:
(A) Benefit the health, safety, morals, and welfare of the county and the state.
(B) Serve to protect and increase property values in the county and the state.
(C) Benefit persons of low and moderate income by making affordable housing available to them.
(5) The establishment of a supplemental housing program under this section and sections 32 through 35 of this chapter is:
(A) necessary in the public interest; and
(B) a public use and purpose for which public money may be spent and private property may be acquired.
(b) In addition to its other powers with respect to a housing program under sections 32 through 35 of this chapter, the commission may establish a supplemental housing program. Except as provided by this section, the commission has the same powers and

duties with respect to the supplemental housing program that the commission has under sections 32 through 35 of this chapter with respect to the housing program.
(c) One (1) allocation area may be established for the supplemental housing program. The commission is not required to make the findings required under section 34(5) through 34(8) of this chapter with respect to the allocation area. However, the commission must find that the property contained within the boundaries of the allocation area consists solely of one (1) or more multiple family housing projects that are or have been covered, in whole or in part, by a contract for project based assistance from the United States Department of Housing and Urban Development or have been owned at one time by a public housing agency. The allocation area need not be contiguous. The definition of "base assessed value" set forth in section 35(a) of this chapter applies to the special fund established under section 26(b) of this chapter for the allocation area.
(d) The special fund established under section 26(b) of this chapter for the allocation area established under this section may be used only for the following purposes:
(1) Subject to subdivision (2), on January 1 and July 1 of each year the balance of the special fund shall be transferred to the housing trust fund established under subsection (e).
(2) The commission may provide each taxpayer in the allocation area a credit for property tax replacement in the manner provided by section 35(b)(7) of this chapter. Transfers made under subdivision (1) shall be reduced by the amount necessary to provide the credit.
(e) The commission shall, by resolution, establish a housing trust fund to be administered, subject to the terms of the resolution, by:
(1) the housing division of the consolidated city; or
(2) the department, division, or agency that has been designated to perform the public housing function by an ordinance adopted under IC 36-7-18-1.
(f) The housing trust fund consists of:
(1) amounts transferred to the fund under subsection (d);
(2) payments in lieu of taxes deposited in the fund under IC 36-3-2-11;
(3) gifts and grants to the fund;
(4) investment income earned on the fund's assets; and
(5) other funds from sources approved by the commission.
(g) The commission shall, by resolution, establish uses for the housing trust fund. However, the uses must be limited to:
(1) providing financial assistance to those individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, to enable those individuals and families to purchase or lease residential units within the county;
(2) paying expenses of administering the fund;
(3) making grants, loans, and loan guarantees for the development, rehabilitation, or financing of affordable housing

for individuals and families whose income is at or below eighty percent (80%) of the county's median income for individuals and families, respectively, including the elderly, persons with disabilities, and homeless individuals and families; and
(4) providing technical assistance to nonprofit developers of affordable housing.
(h) At least fifty percent (50%) of the dollars allocated for production, rehabilitation, or purchase of housing must be used for units to be occupied by individuals and families whose income is at or below fifty percent (50%) of the county's area median income for individuals and families respectively.
(i) The low income housing trust fund advisory committee is established. The low-income housing trust fund advisory committee consists of eleven (11) members. The membership of the low income housing trust fund advisory committee is comprised of:
(1) one (1) member appointed by the mayor, to represent the interests of low income families;
(2) one (1) member appointed by the mayor, to represent the interests of owners of subsidized, multifamily housing communities;
(3) one (1) member appointed by the mayor, to represent the interests of banks and other financial institutions;
(4) one (1) member appointed by the mayor, of the department of metropolitan development;
(5) three (3) members representing the community at large appointed by the commission, from nominations submitted to the commission as a result of a general call for nominations from neighborhood associations, community based organizations, and other social services agencies;
(6) one (1) member appointed by and representing the Coalition for Homeless Intervention and Prevention of Greater Indianapolis;
(7) one (1) member appointed by and representing the Local Initiatives Support Corporation;
(8) one (1) member appointed by and representing the Indianapolis Coalition for Neighborhood Development; and
(9) one (1) member appointed by and representing the Indianapolis Neighborhood Housing Partnership.
Members of the low income housing trust fund advisory committee serve for a term of four (4) years, and are eligible for reappointment. If a vacancy exists on the committee, the appointing authority who appointed the former member whose position has become vacant shall appoint an individual to fill the vacancy. A committee member may be removed at any time by the appointing authority who appointed the committee member.
(j) The low income housing trust fund advisory committee shall make recommendations to the commission regarding:
(1) the development of policies and procedures for the uses of the low income housing trust fund; and
(2) long term sources of capital for the low income housing

trust fund, including:
(A) revenue from:
(i) development ordinances;
(ii) fees; or
(iii) taxes;
(B) financial market based income;
(C) revenue derived from private sources; and
(D) revenue generated from grants, gifts, donations or income in any other form, from a:
(i) government program;
(ii) foundation; or
(iii) corporation.
(k) The county treasurer shall invest the money in the fund not currently needed to meet the obligations of the fund in the same manner as other public funds may be invested.
As added by P.L.19-2000, SEC.3.

IC 36-7-15.1-36
Military base reuse area
Sec. 36. A redevelopment project area, an urban renewal area, or an economic development area established under this chapter may not include land that constitutes part of a military base reuse area established under IC 36-7-30.
As added by P.L.26-1995, SEC.8. Amended by P.L.185-2005, SEC.42.

IC 36-7-15.1-36.2
Quadrennial fiscal analysis; report
Sec. 36.2. On a quadrennial basis, the general assembly shall provide for an evaluation of the provisions of this chapter, giving first priority to using the Indiana economic development corporation established under IC 5-28-3. The evaluation must be a fiscal analysis, including an assessment of the effectiveness of the provisions of this chapter to:
(1) create new jobs;
(2) increase income; and
(3) increase the tax base;
in the jurisdiction of the county. The fiscal analysis may also consider impacts on tax burdens borne by property owners. The fiscal analysis may also include a review of the practices and experiences of other states or political subdivisions with laws similar to the provisions of this chapter. The Indiana economic development corporation established under IC 5-28-3 or another person or entity designated by the general assembly shall submit a report on the evaluation to the governor, the president pro tempore of the senate, and the speaker of the house of representatives before December 1, 2007, and every fourth year thereafter.
As added by P.L.25-1995, SEC.91. Amended by P.L.4-2005, SEC.139.
IC 36-7-15.1-37
Additional definitions; applicability of certain sections
Sec. 37. (a) As used in this section and sections 38 through 58 of this chapter:
"City" or "excluded city" refers to an excluded city (as defined in IC 36-3-1-7) but does not refer to an excluded city described in IC 36-7-14-1(b).
"Commission" refers to the metropolitan development commission acting as the redevelopment commission of an excluded city.
(b) Sections 38 through 58 of this chapter do not apply to an excluded city described in IC 36-7-14-1(b).
As added by P.L.102-1999, SEC.4. Amended by P.L.190-2005, SEC.13; P.L.1-2006, SEC.568.

IC 36-7-15.1-38
Redevelopment districts
Sec. 38. (a) There exists in each excluded city a redevelopment district comprised of all land situated within the geographic boundaries of each respective excluded city.
(b) Each redevelopment district described in subsection (a) constitutes a special taxing district for the purpose of levying and collecting special benefit taxes for redevelopment purposes as provided in this chapter.
(c) All of the taxable property within each redevelopment district established by subsection (a) is considered to be benefited by redevelopment projects carried out under sections 37 through 58 of this chapter to the extent of the special taxes levied under sections 37 through 58 of this chapter.
As added by P.L.102-1999, SEC.5.

IC 36-7-15.1-39
Powers and duties of commission; eminent domain
Sec. 39. (a) A commission has the duties set forth in section 6 of this chapter.
(b) A commission may exercise all the powers set forth in section 7 of this chapter, except that all powers regarding condemnation and eminent domain under this section are vested solely in the legislative body of an excluded city. Eminent domain proceedings under this section are governed by IC 32-24.
As added by P.L.102-1999, SEC.6. Amended by P.L.2-2002, SEC.114.

IC 36-7-15.1-40
Establishment of redevelopment project area; amendment to redevelopment resolutions; appeals
Sec. 40. (a) A commission shall establish a redevelopment project area by following the procedures set forth in sections 8 through 10 of this chapter. The establishment of a redevelopment project area under this subsection must also be approved by resolution of the

legislative body of the excluded city.
(b) A commission may amend a resolution or plan for a redevelopment project area or economic development area by following the procedures of section 10.5 of this chapter. An amendment made under this subsection must also be approved by resolution of the legislative body of the excluded city.
(c) A person who filed a written remonstrance with the commission under subsection (a) and is aggrieved by the final action taken may seek appeal of the action by following the procedures for appeal set forth in section 11 of this chapter. The appeal hearing is governed by the procedures of section 11(b) of this chapter.
As added by P.L.102-1999, SEC.7. Amended by P.L.185-2005, SEC.43.

IC 36-7-15.1-41
Governmental assistance for redevelopment or economic development projects
Sec. 41. (a) A political subdivision or other governmental entity may, in the area in which it is authorized to act, do all things necessary to aid and cooperate in the planning and undertaking of a redevelopment or economic development project, including furnishing the financial and other assistance that it is authorized by this chapter to furnish for or in connection with a redevelopment plan or redevelopment project.
(b) A unit or other governmental entity may enter into agreements with the commission or any other entity respecting action to be taken under this chapter, including the furnishing of funds or other assistance in connection with a redevelopment or economic development plan or project. These agreements may extend over any period, notwithstanding any other law.
As added by P.L.102-1999, SEC.8.

IC 36-7-15.1-42
Approval of real property to be acquired; negotiations for purchase; methods and means of acquisition
Sec. 42. (a) If no appeal is taken, or if an appeal is taken but is unsuccessful, the commission shall proceed with the proposed project, to the extent that money is available for that purpose.
(b) The commission shall first approve and adopt a list of the real property and interests in real property to be acquired and the price to be offered to the owner of each parcel or interest. The prices to be offered may not exceed the average of two (2) independent appraisals of fair market value procured by the commission, except that appraisals are not required in transactions with other governmental agencies. However, if the real property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. The prices indicated on the list may not be exceeded unless specifically

authorized by the commission under section 39 of this chapter or ordered by a court in condemnation proceedings. The commission may except from acquisition any real property in the area if it finds that such an acquisition is not necessary under the redevelopment plan. Appraisals made under this section are for the information of the commission and are not open for public inspection.
(c) Negotiations for the purchase of property may be carried on directly by the commission, by its employees, or by expert negotiators employed for that purpose. The commission shall adopt a standard form of option for use in negotiations, but no option, contract, or understanding relative to the purchase of real property is binding on the commission until approved and accepted by the commission in writing. The commission may authorize the payment of a nominal fee to bind an option and as a part of the consideration for conveyance may agree to pay the expense incident to the conveyance and determination of the title of the property. Payment for the property purchased shall be made when and as directed by the commission, but only on delivery of proper instruments conveying the title or interest of the owner to "City [or Town] of ___________ for the use and benefit of its Redevelopment District".
(d) Notwithstanding subsections (a) through (c), the commission may, before the time referred to in this section, accept gifts of property needed for the redevelopment of redevelopment project areas. The commission may, before the time referred to in this section, take options on or contract for the acquisition of property needed for the redevelopment of redevelopment project areas if the options and contracts are not binding on the commission or the redevelopment district until the time referred to in this section and until money is available to pay the consideration set out in the options or contracts.
(e) Section 44(a) through 44(h) of this chapter does not apply to exchanges of real property (or interests in real property) in connection with the acquisition of real property (or interests in real property) under this section. In acquiring real property (or interests in real property) under this section the commission may, as an alternative to offering payment of money as specified in subsection (b), offer for the real property (or interest in real property) that the commission desires to acquire:
(1) exchange of real property or interests in real property owned by the redevelopment district;
(2) exchange of real property or interests in real property owned by the redevelopment district, along with the payment of money by the commission; or
(3) exchange of real property or interests in real property owned by the redevelopment district along with the payment of money by the owner of the real property or interests in real property that the commission desires to acquire.
The commission shall have the fair market value of the real property or interests in real property owned by the redevelopment district appraised as specified in section 44(b) of this chapter. The appraisers

may not also appraise the value of the real property or interests in real property to be acquired by the redevelopment district. The commission shall establish the nature of the offer to the owner based on the difference between the average of the two (2) appraisals of the fair market value of the real property or interests in real property to be acquired by the commission and the average of the appraisals of fair market value of the real property or interests in real property to be exchanged by the commission.
As added by P.L.102-1999, SEC.9. Amended by P.L.185-2005, SEC.44.

IC 36-7-15.1-43
Additional powers of commission
Sec. 43. A commission has the powers and must follow the procedures set forth in section 14 of this chapter.
As added by P.L.102-1999, SEC.10.

IC 36-7-15.1-44
Appraisal, publication, and bidding requirements; exceptions; procedures
Sec. 44. (a) The provisions of this section concerning appraisal, publication, and bidding requirements do not apply to sales, leases, or other dispositions of real or personal property interests in property to other public agencies, including the federal government or any agency or department of the federal government, for public purposes.
(b) Before offering for sale, exchange, or lease (or a combination of methods) to the public any of the property or interests acquired, the commission shall cause two (2) separate appraisals of the fair market value to be made by independent appraisers. However, if the property is less than five (5) acres in size and the fair market value of the real property or interest has been appraised by one (1) independent appraiser at less than ten thousand dollars ($10,000), the second appraisal may be made by a qualified employee of the department. In the case of an exchange, the same appraiser may not appraise both of the properties to be exchanged. In making appraisals, the appraisers shall take into consideration the size, location, and physical condition of the parcels, the advantages accruing to the parcels under the redevelopment plan, and all other factors having a bearing on the value of the parcels. The appraisals are solely for the information of the commission and are not open for public inspection.
(c) The commission shall then prepare an offering sheet showing the parcels to be offered and the offering prices, which may not be less than the average of the two (2) appraisals. Copies of the offering sheets shall be furnished to prospective buyers on request. Maps, plats, or maps and plats showing the size and location of all parcels to be offered shall also be kept available for inspection at the office of the department.
(d) A notice shall be published in accordance with IC 5-3-1. The notice must state that at a designated time the commission will open

and consider written offers for the purchase or lease of the property or interests being offered. In giving the notice it is not necessary to describe each parcel separately or to specify the exact terms of disposition, but the notice must:
(1) state the general location of the parcels;
(2) call attention generally to any limitations in the redevelopment plan on the use to be made of the real property offered; and
(3) state that a bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(A) beneficiary of the trust; and
(B) settlor empowered to revoke or modify the trust.
(e) At the time fixed in the notice, the commission shall open and consider any offers received. The offers may consist of consideration in the form of cash, other property, or a combination of cash and property. However, with respect to property other than cash, the offer must be accompanied by evidence of the property's fair market value that is satisfactory to the commission in the commission's sole discretion. All offers received shall be opened at public meetings of the commission and shall be kept open for public inspection.
(f) The commission may reject any or all bids or may make awards to the highest and best bidders. In determining the best bids, the commission shall take into consideration the following factors:
(1) The size and character of the improvements proposed to be made by the bidder on the real property bid on.
(2) The bidders' plans and ability to improve the real property with reasonable promptness.
(3) Whether the real property when improved will be sold or rented.
(4) The bidder's proposed sale or rental prices.
(5) The bidder's compliance with subsection (d)(3).
(6) Any factors that will assure the commission that the sale or lease, if made, will further the execution of the redevelopment plan and best serve the interest of the community, from the standpoint of both human and economic welfare.
(g) The commission may contract with a bidder in regard to the factors listed in subsection (f), and the contract may provide for the deposit of surety bonds, the making of good faith deposits, liquidated damages, the right of reversion or repurchase, or other rights and remedies if the bidder fails to comply with the contract.
(h) After the opening, consideration, and determination of the written offers filed in response to the notice, the commission may dispose of all or part of the remaining available property or interests for any approved use, either at public sale or by private negotiation carried on by the commission, its regular employees, or real estate experts employed for that purpose. For a period of thirty (30) days after the opening of the written offers and determination on them, no sale, exchange, or lease may be made at a price or rental less than that shown on the offering sheet, except in the case of sales or rentals of:         (1) ten (10) or more parcels to a purchaser or lessee who agrees to improve the parcels immediately;
(2) parcels of property to individuals or families whose income is at or below the county's median income for individual and family income, respectively, for the purpose of constructing single family or two (2) family housing; or
(3) parcels of property to a contractor or developer for the purpose of constructing single family or two (2) family housing for individuals or families whose income is at or below the county's median income for individual and family income, respectively;
but after that period the commission may adjust the offering prices in the manner it considers necessary to further the redevelopment plan.
(i) A conveyance under this section may not be made until the agreed consideration has been paid, unless the commission adopts a resolution:
(1) stating that consideration does not have to be paid before the conveyance is made; and
(2) setting forth an arrangement for future payment of consideration or provision of an infrastructure credit against the consideration, or both.
If full consideration is not paid before the conveyance is made, the commission may use a land sale contract or mortgage to secure payment of the consideration or may accept as a credit against the agreed consideration a contractual obligation to perform public infrastructure work related to the property being conveyed. All deeds, land sale contracts, leases, or other conveyances, and all contracts and agreements, including contracts of purchase, sale, or exchange and contracts for advancements, loans, grants, contributions, or other aid, shall be executed in the name of the "City [or Town] of _____________, for the use and benefit of its Redevelopment District", and shall be executed by the president or vice president of the commission.
As added by P.L.102-1999, SEC.11.

IC 36-7-15.1-45
Issuance and sale of bonds by commission
Sec. 45. (a) In addition to other methods of raising money for property acquisition or redevelopment in a redevelopment project area, and in anticipation of the special tax to be levied under section 50 of this chapter, the taxes allocated under section 53 of this chapter, or other revenues of the redevelopment district, a commission may, by resolution, issue the bonds of its redevelopment district in the name of the excluded city. The amount of the bonds may not exceed the total, as estimated by the commission, of all expenses reasonably incurred in connection with the acquisition and redevelopment of the property, including:
(1) the total cost of all land, rights-of-way, and other property to be acquired and redeveloped;         (2) all reasonable and necessary architectural, engineering, legal, financing, accounting, advertising, bond discount, and supervisory expenses related to the acquisition and redevelopment of the property or the issuance of bonds;
(3) capitalized interest permitted in this chapter and a debt service reserve for the bonds, to the extent that the redevelopment commission determines that a reserve is reasonably required;
(4) the total cost of all clearing and construction work provided for in the resolution; and
(5) expenses that the commission is required or permitted to pay under IC 8-23-17.
(b) If a commission plans to acquire different parcels of land or let different contracts for redevelopment work at approximately the same time, whether under one (1) or more resolutions, a commission may provide for the total cost in one (1) issue of bonds.
(c) The bonds must be dated as set forth in the bond resolution and negotiable subject to the requirements concerning registration of the bonds. The resolution authorizing the bonds must state:
(1) the denominations of the bonds;
(2) the place or places at which the bonds are payable; and
(3) the term of the bonds, which may not exceed fifty (50) years.
The resolution may also state that the bonds are redeemable before maturity with or without a premium, as determined by the commission.
(d) The commission shall certify a copy of the resolution authorizing the bonds to the fiscal officer of the excluded city, who shall then prepare the bonds. The seal of the unit must be impressed on the bonds, or a facsimile of the seal must be printed on the bonds.
(e) The bonds shall be executed by the excluded city executive and attested by the excluded city fiscal officer. The interest coupons, if any, shall be executed by the facsimile signature of the excluded city fiscal officer.
(f) The bonds are exempt from taxation as provided by IC 6-8-5.
(g) The excluded city fiscal officer shall sell the bonds according to law. Bonds payable solely or in part from tax proceeds allocated under section 53(b)(2) of this chapter or other revenues of the district may be sold at private negotiated sale and at a price or prices not less than ninety-seven percent (97%) of the par value.
(h) The bonds are not a corporate obligation of the excluded city but are an indebtedness of the redevelopment district. The bonds and interest are payable:
(1) from a special tax levied upon all of the property in the redevelopment district, as provided by section 50 of this chapter;
(2) from the tax proceeds allocated under section 53(b)(2) of this chapter;
(3) from other revenues available to the commission; or
(4) from a combination of the methods described in

subdivisions (1) through (3);
and from any revenues of the designated project. If the bonds are payable solely from the tax proceeds allocated under section 53(b)(2) of this chapter, other revenues of the redevelopment commission, or any combination of these sources, they may be issued in any amount without limitation.
(i) Proceeds from the sale of the bonds may be used to pay the cost of interest on the bonds for a period not to exceed five (5) years from the date of issue.
(j) The laws relating to the filing of petitions requesting the issuance of bonds and the right of taxpayers to remonstrate against the issuance of bonds applicable to bonds issued under this chapter do not apply to bonds payable solely or in part from tax proceeds allocated under section 53(b)(2) of this chapter, other revenues of the commission, or any combination of these sources.
(k) If bonds are issued under this chapter that are payable solely or in part from revenues to a commission from a project or projects, a commission may adopt a resolution or trust indenture or enter into covenants as is customary in the issuance of revenue bonds. The resolution or trust indenture may pledge or assign the revenues from the project or projects but may not convey or mortgage any project or parts of a project. The resolution or trust indenture may also contain any provisions for protecting and enforcing the rights and remedies of the bond owners as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the commission. The commission may establish fees and charges for the use of any project and covenant with the owners of bonds to set those fees and charges at a rate sufficient to protect the interest of the owners of the bonds. Any revenue bonds issued by the commission that are payable solely from revenues of the commission must contain a statement to that effect in the form of bond.
As added by P.L.102-1999, SEC.12. Amended by P.L.185-2005, SEC.45.

IC 36-7-15.1-46
Lease of property by commission
Sec. 46. (a) A commission may enter into a lease of any property that may be financed with the proceeds of bonds issued under section 45 of this chapter with a lessor for a term not to exceed fifty (50) years. The lease may provide for payments to be made by the commission from special benefits taxes levied under section 50 of this chapter, taxes allocated under section 53 of this chapter, any other revenue available to the commission, or any combination of these sources.
(b) A lease may provide that payments by the commission to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.     (c) A lease may be entered into by the commission only after a public hearing by the commission at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the commission may adopt a resolution authorizing the execution of the lease on behalf of the unit if it finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of its residents. Any lease approved by a resolution of the commission must be approved by an ordinance of the fiscal body of the excluded city.
(d) Upon execution of a lease providing for payments by the commission in whole or in part from the levy of special benefits taxes under section 50 of this chapter and upon approval of the lease by the fiscal body, the commission shall publish notice of the execution of the lease and its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of the petition, together with such other data as may be necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the redevelopment district, which must not be less than five (5) or more than thirty (30) days after the time for the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, to the commission, and to the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A commission entering into a lease payable from allocated taxes under section 53 of this chapter or revenues or other available funds of the commission may:
(1) pledge the revenue to make payments under the lease as provided in IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the commission to make the lease rental payments are

not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of any governmental body or agency are required before the commission enters into a lease under this section.
(g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30) days after the decision of the department of local government finance.
(h) If a commission exercises an option to buy a leased facility from a lessor, the commission may subsequently sell the leased facility, without regard to any other statute, to the lessor at the end of the lease term at a price set forth in the lease or at fair market value established at the time of the sale by the commission through auction, appraisal, or arms length negotiation. If the facility is sold at auction, after appraisal, or through negotiation, the commission shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. Any action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.102-1999, SEC.13. Amended by P.L.90-2002, SEC.483.

IC 36-7-15.1-47
Persons permitted to lease facilities
Sec. 47. (a) Any of the following persons may lease facilities referred to in section 46 of this chapter to a commission:
(1) A nonprofit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-10-9.1.
(b) Notwithstanding any other law, a redevelopment facility leased by the commission under this chapter from a lessor borrowing bond proceeds from a unit under IC 36-7-12 is an economic development facility for purposes of IC 36-7-11.9-3 and IC 36-7-12.
(c) Notwithstanding IC 36-7-12-25 and IC 36-7-12-26, payments by the commission to a lessor described in subsection (b) may be made from sources set forth in section 46 of this chapter so long as the payments and the lease are structured to prevent the lease obligation from constituting debt of the unit or the district for purposes of the Constitution of the State of Indiana.
As added by P.L.102-1999, SEC.14.

IC 36-7-15.1-48
Pledge of revenue received or to be received; nonimpairment by general assembly
Sec. 48. (a) Notwithstanding any other law, the legislative body

of the excluded city may pledge revenues received or to be received by the excluded city from:
(1) the excluded city's distributive share of the county option income tax under IC 6-3.5-6;
(2) any other source legally available to the excluded city for the purposes of this chapter; or
(3) a combination of revenues under subdivisions (1) through (2);
in any amount to pay amounts payable under section 45 or 46 of this chapter.
(b) The legislative body of the excluded city may covenant to adopt an ordinance to increase its tax rate under the county option income tax or any other revenues at the time it is necessary to raise funds to pay amounts payable under section 45 or 46 of this chapter.
(c) The commission may pledge revenues received or to be received from any source legally available to it for the purposes of this chapter in any amount to pay amounts payable under section 45 or 46 of this chapter.
(d) The pledge or the covenant under this section may be for the life of the bonds issued under section 45 of this chapter, the term of a lease entered into under section 46 of this chapter, or a shorter period as determined by the legislative body of the excluded city. Money pledged by the legislative body of the excluded city under this section shall be considered revenues or other money available to the commission under sections 45 through 46 of this chapter.
(e) The general assembly covenants not to impair this pledge or covenant so long as any bonds issued under section 45 of this chapter are outstanding or as long as any lease entered into under section 46 of this chapter is still in effect. The pledge or covenant shall be enforced as provided in IC 5-1-14-4.
As added by P.L.102-1999, SEC.15. Amended by P.L.14-2000, SEC.82.

IC 36-7-15.1-49
Redevelopment district fund
Sec. 49. (a) All proceeds of bonds issued under section 45 of this chapter shall be kept as a separate and specific fund to pay the expenses incurred in connection with the acquisition and redevelopment of property. The fund shall be known as the redevelopment district fund. Any surplus of funds remaining after all expenses are paid shall be paid into and become a part of the redevelopment district bond fund established under section 50 of this chapter.
(b) All gifts, donations, proceeds of sales, or other payments that are given or paid to an excluded city or its commission for redevelopment purposes shall be promptly deposited to the credit of the redevelopment district fund. The commission may use these gifts and donations for the purposes of this chapter.
(c) Before the fifteenth day of each calendar month, the excluded city fiscal officer shall notify the commission and the officers of the

excluded city who have duties in respect to the funds and accounts of the excluded city of the amount standing to the credit of the redevelopment district fund at the close of business on the last day of the preceding month.
As added by P.L.102-1999, SEC.16.

IC 36-7-15.1-50
Tax on redevelopment district property; redevelopment district bond fund
Sec. 50. (a) This section applies only to:
(1) bonds that are issued under section 45 of this chapter; or
(2) leases entered into under section 46 of this chapter;
that are payable from a special tax levied upon all of the property in the redevelopment district. This section does not apply to bonds or leases that are payable solely from tax proceeds allocated under section 53(b)(2) of this chapter, other revenues of the commission, or any combination of these sources.
(b) The excluded city legislative body shall levy each year a tax on all of the property of the redevelopment district in such a manner as to meet and pay:
(1) the principal of the bonds as they mature, together with all accruing interest on the bonds; or
(2) lease rental payments under section 46 of this chapter.
The tax levied shall be certified to the fiscal officers of the excluded city and the county before October 2 in each year. The tax shall be estimated and entered on the tax duplicate by the county auditor and shall be collected and enforced by the county treasurer in the same manner as other state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected, it shall be accumulated in a separate fund to be known as the redevelopment district bond fund and shall be applied to the payment of the bonds as they mature and the interest on the bonds as it accrues, or to make lease payments, and to no other purpose. All accumulations of the fund before use for the payment of bonds and interest or to make lease payments shall be deposited with the depository or depositories for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13.
(d) The tax levies provided for in this section are reviewable by other bodies vested by law with the authority to ascertain that the levies are sufficient to raise the amount that, with other amounts available, is sufficient to meet the payments under the lease payable from the levy of taxes.
As added by P.L.102-1999, SEC.17.

IC 36-7-15.1-51
Application for and acceptance of loans; issuance and sale of bonds
Sec. 51. (a) In order to:
(1) undertake survey and planning activities under this chapter;
(2) undertake and carry out any redevelopment project or

economic development plan;
(3) pay principal and interest on any advances;
(4) pay or retire any bonds and interest on them; or
(5) refund loans previously made under this section;
the commission may apply for and accept advances, short term and long term loans, grants, contributions, loan guarantees, and any other form of financial assistance from the federal government or from any of its agencies. The commission may apply for and accept loans under this section from sources other than the federal government or federal agencies, but only if the loans are unconditionally guaranteed by the federal government or federal agencies. The commission may also enter into and carry out contracts and agreements in connection with that financial assistance upon the terms and conditions that the commission considers reasonable and appropriate, if those terms and conditions are not inconsistent with the purposes of this chapter. The provisions of such a contract or agreement in regard to the handling, deposit, and application of project funds as all other provisions are valid and binding on the excluded city or its executive departments and officers, as well as the commission, notwithstanding any other provision of this chapter.
(b) The commission may issue and sell bonds, notes, or warrants;
(1) to the federal government to evidence short term or long term loans made under this section; or
(2) to persons or entities other than the federal government to evidence short or long term loans made under this section that are unconditionally guaranteed by the federal government or federal agencies;
without notice of sale being given or a public offering being made.
(c) Notwithstanding any other law, bonds, notes, or warrants issued by the commission under this section may:
(1) be in the amounts, form, or denomination;
(2) be either coupon or registered;
(3) carry conversion or other privileges;
(4) have a rank or priority;
(5) be of such description;
(6) be secured (subject to other provisions of this section) in such manner;
(7) bear interest at a rate or rates;
(8) be payable as to both principal and interest in a medium of payment, at a time or times (which may be upon demand), and at a place or places;
(9) be subject to terms of redemption (with or without premium);
(10) contain or be subject to any covenants, conditions, and provisions; and
(11) have any other characteristics;
that the commission considers reasonable and appropriate.
(d) Bonds, notes, or warrants issued under this section are not an indebtedness of the excluded city or its redevelopment district within the meaning of any constitutional or statutory limitation of

indebtedness. The bonds, notes, or warrants are not payable from or secured by a levy of taxes but are payable only from and secured only by income, funds, and properties of the project becoming available to the commission under this chapter or by grant funds from the federal government, as the commission specifies in the resolution authorizing their issuance.
(e) Bonds, notes, or warrants issued under this section are exempt from taxation as provided by IC 6-8-5.
(f) Bonds, notes, or warrants issued under this section shall be executed by the city executive and attested by the fiscal officer in the name of the "City [or Town] of _______________, for and on behalf of its Redevelopment District".
(g) Following the adoption of the resolution authorizing the issuance of bonds, notes, or warrants under this section, the commission shall certify a copy of that resolution to the officers of the excluded city who have duties with respect to bonds, notes, or warrants of the excluded city. At the proper time, the commission shall deliver to the officers the unexecuted bonds, notes, or warrants prepared for execution in accordance with the resolution.
(h) All bonds, notes, or warrants issued under this section shall be sold by the officers of the excluded city who have duties with respect to the sale of bonds, notes, or warrants of the excluded city. If an officer whose signature appears on any bonds, notes, or warrants issued under this section leaves office before their delivery, the signature remains valid and sufficient for all purposes as if the officer had remained in office until the delivery.
(i) If, at any time during the life of a loan contract or agreement under this section, the commission can obtain loans for the purposes of this section from sources other than the federal government at interest rates not less favorable than provided in the loan contract or agreement, and if the loan contract or agreement so permits, the commission may do so and may pledge the loan contract and any rights under that contract as security for the repayment of the loans obtained from other sources. Any loan under this subsection may be evidenced by bonds, notes, or warrants issued and secured in the same manner as provided in this section for loans from the federal government. These bonds, notes, or warrants may be sold at either public or private sale, as the commission considers appropriate.
(j) Money obtained from the federal government or from other sources under this section, and money that is required by a contract or agreement under this section to be used for project expenditure purposes, repayment of survey and planning advances, or repayment of temporary or definitive loans, may be expended by the commission without regard to any law pertaining to the making and approval of budgets, appropriations, and expenditures.
(k) Bonds, notes, or warrants issued under this section are declared to be issued for an essential public and governmental purpose.
As added by P.L.102-1999, SEC.18.
IC 36-7-15.1-52
Tax exempt real property and receipts
Sec. 52. (a) Real property acquired by the redevelopment district is exempt from taxation while owned by the district.
(b) All receipts of the redevelopment district, including receipts from the sale of real property, personal property, and materials disposed of, are exempt from all taxes.
(c) As used in this subsection, "year one" means any calendar year and "year two" means the calendar year following year one. When real property is acquired by the redevelopment district during the period from assessment on March 1 of year one to the last day of February of year two, the taxes due in year two shall be prorated between the seller and the city. When the proration is made, the auditor shall remove the city's prorated share from the tax duplicate by auditor's correction.
As added by P.L.102-1999, SEC.19. Amended by P.L.192-2002(ss), SEC.183.

IC 36-7-15.1-53
Resolution or amendment establishing allocation provisions; assessed value of taxable property; funds; rules
Sec. 53. (a) As used in this section:
"Allocation area" means that part of a redevelopment project area to which an allocation provision of a resolution adopted under section 40 of this chapter refers for purposes of distribution and allocation of property taxes.
"Base assessed value" means:
(1) the net assessed value of all the property as finally determined for the assessment date immediately preceding the effective date of the allocation provision of the declaratory resolution, as adjusted under subsection (h); plus
(2) to the extent that it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
Except as provided in section 55 of this chapter, "property taxes" means taxes imposed under IC 6-1.1 on real property.
(b) A resolution adopted under section 40 of this chapter on or before the allocation deadline determined under subsection (i) may include a provision with respect to the allocation and distribution of property taxes for the purposes and in the manner provided in this section. A resolution previously adopted may include an allocation provision by the amendment of that resolution on or before the allocation deadline determined under subsection (i) in accordance with the procedures required for its original adoption. A declaratory resolution or an amendment that establishes an allocation provision must be approved by resolution of the legislative body of the excluded city and must specify an expiration date for the allocation provision that may not be more than thirty (30) years after the date

on which the allocation provision is established. However, if bonds or other obligations that were scheduled when issued to mature before the specified expiration date and that are payable only from allocated tax proceeds with respect to the allocation area remain outstanding as of the expiration date, the allocation provision does not expire until all of the bonds or other obligations are no longer outstanding. The allocation provision may apply to all or part of the redevelopment project area. The allocation provision must require that any property taxes subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes on taxable property in the allocation area be allocated and distributed as follows:
(1) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(A) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(B) the base assessed value;
shall be allocated to and, when collected, paid into the funds of the respective taxing units.
(2) Except as otherwise provided in this section, property tax proceeds in excess of those described in subdivision (1) shall be allocated to the redevelopment district and, when collected, paid into a special fund for that allocation area that may be used by the redevelopment district only to do one (1) or more of the following:
(A) Pay the principal of and interest on any obligations payable solely from allocated tax proceeds that are incurred by the redevelopment district for the purpose of financing or refinancing the redevelopment of that allocation area.
(B) Establish, augment, or restore the debt service reserve for bonds payable solely or in part from allocated tax proceeds in that allocation area.
(C) Pay the principal of and interest on bonds payable from allocated tax proceeds in that allocation area and from the special tax levied under section 50 of this chapter.
(D) Pay the principal of and interest on bonds issued by the excluded city to pay for local public improvements in that allocation area.
(E) Pay premiums on the redemption before maturity of bonds payable solely or in part from allocated tax proceeds in that allocation area.
(F) Make payments on leases payable from allocated tax proceeds in that allocation area under section 46 of this chapter.
(G) Reimburse the excluded city for expenditures for local public improvements (which include buildings, park facilities, and other items set forth in section 45 of this chapter) in that allocation area.
(H) Reimburse the unit for rentals paid by it for a building or

parking facility in that allocation area under any lease entered into under IC 36-1-10.
(I) Reimburse public and private entities for expenses incurred in training employees of industrial facilities that are located:
(i) in the allocation area; and
(ii) on a parcel of real property that has been classified as industrial property under the rules of the department of local government finance.
However, the total amount of money spent for this purpose in any year may not exceed the total amount of money in the allocation fund that is attributable to property taxes paid by the industrial facilities described in this clause. The reimbursements under this clause must be made within three (3) years after the date on which the investments that are the basis for the increment financing are made.
The special fund may not be used for operating expenses of the commission.
(3) Before July 15 of each year, the commission shall do the following:
(A) Determine the amount, if any, by which property taxes payable to the allocation fund in the following year will exceed the amount of assessed value needed to provide the property taxes necessary to make, when due, principal and interest payments on bonds described in subdivision (2) plus the amount necessary for other purposes described in subdivision (2) and subsection (g).
(B) Notify the county auditor of the amount, if any, of excess assessed value that the commission has determined may be allocated to the respective taxing units in the manner prescribed in subdivision (1).
The commission may not authorize an allocation to the respective taxing units under this subdivision if to do so would endanger the interests of the holders of bonds described in subdivision (2).
(c) For the purpose of allocating taxes levied by or for any taxing unit or units, the assessed value of taxable property in a territory in the allocation area that is annexed by any taxing unit after the effective date of the allocation provision of the resolution is the lesser of:
(1) the assessed value of the property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value.
(d) Property tax proceeds allocable to the redevelopment district under subsection (b)(2) may, subject to subsection (b)(3), be irrevocably pledged by the redevelopment district for payment as set forth in subsection (b)(2).
(e) Notwithstanding any other law, each assessor shall, upon petition of the commission, reassess the taxable property situated upon or in, or added to, the allocation area, effective on the next

assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the allocation area, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located, is the lesser of:
(1) the assessed value of the property as valued without regard to this section; or
(2) the base assessed value.
(g) If any part of the allocation area is located in an enterprise zone created under IC 5-28-15, the unit that designated the allocation area shall create funds as specified in this subsection. A unit that has obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(2) shall establish an allocation fund for the purposes specified in subsection (b)(2) and a special zone fund. Such a unit shall, until the end of the enterprise zone phase out period, deposit each year in the special zone fund the amount in the allocation fund derived from property tax proceeds in excess of those described in subsection (b)(1) from property located in the enterprise zone that exceeds the amount sufficient for the purposes specified in subsection (b)(2) for the year. A unit that has no obligations, bonds, or leases payable from allocated tax proceeds under subsection (b)(2) shall establish a special zone fund and deposit all the property tax proceeds in excess of those described in subsection (b)(1) in the fund derived from property tax proceeds in excess of those described in subsection (b)(1) from property located in the enterprise zone. The unit that creates the special zone fund shall use the fund, based on the recommendations of the urban enterprise association, for one (1) or more of the following purposes:
(1) To pay for programs in job training, job enrichment, and basic skill development designed to benefit residents and employers in the enterprise zone. The programs must reserve at least one-half (1/2) of the enrollment in any session for residents of the enterprise zone.
(2) To make loans and grants for the purpose of stimulating business activity in the enterprise zone or providing employment for enterprise zone residents in an enterprise zone. These loans and grants may be made to the following:
(A) Businesses operating in the enterprise zone.
(B) Businesses that will move their operations to the enterprise zone if such a loan or grant is made.
(3) To provide funds to carry out other purposes specified in subsection (b)(2). However, where reference is made in subsection (b)(2) to the allocation area, the reference refers, for purposes of payments from the special zone fund, only to that part of the allocation area that is also located in the enterprise zone.
(h) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that they consider expedient for the implementation of

this chapter. After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the redevelopment district under this section. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the redevelopment district under this section. However, the adjustments under this subsection may not include the effect of property tax abatements under IC 6-1.1-12.1, and these adjustments may not produce less property tax proceeds allocable to the redevelopment district under subsection (b)(2) than would otherwise have been received if the general reassessment or annual adjustment had not occurred. The department of local government finance may prescribe procedures for county and township officials to follow to assist the department in making the adjustments.
(i) The allocation deadline referred to in subsection (b) is determined in the following manner:
(1) The initial allocation deadline is December 31, 2011.
(2) Subject to subdivision (3), the initial allocation deadline and subsequent allocation deadlines are automatically extended in increments of five (5) years, so that allocation deadlines subsequent to the initial allocation deadline fall on December 31, 2016, and December 31 of each fifth year thereafter.
(3) At least one (1) year before the date of an allocation deadline determined under subdivision (2), the general assembly may enact a law that:
(A) terminates the automatic extension of allocation deadlines under subdivision (2); and
(B) specifically designates a particular date as the final allocation deadline.
As added by P.L.102-1999, SEC.20. Amended by P.L.90-2002, SEC.484; P.L.4-2005, SEC.140; P.L.185-2005, SEC.46; P.L.216-2005, SEC.8; P.L.154-2006, SEC.78.

IC 36-7-15.1-54
Adoption of amendment
Sec. 54. Notwithstanding section 53(b) of this chapter, an amendment of a resolution previously adopted under section 40(a) of this chapter must be adopted in accordance with section 40(b) of this chapter.
As added by P.L.102-1999, SEC.21.

IC 36-7-15.1-55
Modification of definition of "property taxes"; depreciable personal property
Sec. 55. (a) As used in this section, "depreciable personal property" refers to all of the designated taxpayer's depreciable personal property that is located in the allocation area.     (b) As used in this section "designated taxpayer" means a taxpayer designated by the commission in a declaratory resolution adopted or amended under section 40(a) or 40(b) of this chapter, and with respect to which the commission finds that:
(1) taxes to be derived from the taxpayer's depreciable personal property in the allocation area, in excess of the taxes attributable to the base assessed value of that personal property, are needed to pay debt service for bonds issued under section 45 of this chapter to make payments on leases payable under section 46 of this chapter in order to provide local public improvements for a particular allocation area;
(2) the taxpayer's property in the allocation area will consist primarily of industrial, manufacturing, warehousing, research and development, processing, distribution, or transportation related projects; and
(3) the taxpayer's property in the allocation area will not consist primarily of retail, commercial, or residential projects.
(c) The allocation provision of a declaratory resolution may modify the definition of "property taxes" under section 53(a) of this chapter to include taxes imposed under IC 6-1.1 on the depreciable personal property of designated taxpayers in accordance with the procedures and limitations set forth in this section and section 53 of this chapter. If such a modification is included in the resolution, for purposes of section 53 of this chapter, the term "base assessed value" with respect to the depreciable personal property of designated taxpayers means the net assessed value of the depreciable personal property as finally determined for the assessment date immediately preceding the adoption date of the modification as adjusted under section 53(h) of this chapter.
As added by P.L.102-1999, SEC.22.

IC 36-7-15.1-56
Taxpayer credit for property taxes; formula
Sec. 56. (a) As used in this section, "allocation area" has the meaning set forth in section 53 of this chapter.
(b) As used in this section, "taxing district" has the meaning set forth in IC 6-1.1-1-20.
(c) Subject to subsection (e) and except as provided in subsection (h), each taxpayer in an allocation area is entitled to an additional credit for taxes (as defined in IC 6-1.1-21-2) that under IC 6-1.1-22-9 are due and payable in May and November of that year. Except as provided in subsection (h), one-half (1/2) of the credit shall be applied to each installment of taxes (as defined in IC 6-1.1-21-2). This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district that contains all or part of the allocation area:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A), IC 6-1.1-21-2(g)(2), IC 6-1.1-21-2(g)(3), IC 6-1.1-21-2(g)(4), and IC 6-1.1-21-2(g)(5) that is attributable to the taxing district.         STEP TWO: Divide:
(A) that part of each county's eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that year as determined under IC 6-1.1-21-4 that is attributable to the taxing district; by
(B) the STEP ONE sum.
STEP THREE: Multiply:
(A) the STEP TWO quotient; times
(B) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district that would have been allocated to an allocation fund under section 53 of this chapter had the additional credit described in this section not been given.
The additional credit reduces the amount of proceeds allocated to the development district and paid into an allocation fund under section 53(b)(2) of this chapter.
(d) If the additional credit under subsection (c) is not reduced under subsection (e) or (f), the credit for property tax replacement under IC 6-1.1-21-5 and the additional credit under subsection (c) shall be computed on an aggregate basis for all taxpayers in a taxing district that contains all or part of an allocation area. The credit for property tax replacement under IC 6-1.1-21-5 and the additional credit under subsection (c) shall be combined on the tax statements sent to each taxpayer.
(e) Upon the recommendation of the commission, the excluded city legislative body may, by resolution, provide that the additional credit described in subsection (c):
(1) does not apply in a specified allocation area; or
(2) is to be reduced by a uniform percentage for all taxpayers in a specified allocation area.
(f) Whenever the excluded city legislative body determines that granting the full additional credit under subsection (c) would adversely affect the interests of the holders of bonds or other contractual obligations that are payable from allocated tax proceeds in that allocation area in a way that would create a reasonable expectation that those bonds or other contractual obligations would not be paid when due, the excluded city legislative body must adopt a resolution under subsection (e) to deny the additional credit or reduce it to a level that creates a reasonable expectation that the bonds or other obligations will be paid when due. A resolution adopted under subsection (e) denies or reduces the additional credit for property taxes first due and payable in the allocation area in any year following the year in which the resolution is adopted.
(g) A resolution adopted under subsection (e) remains in effect until it is rescinded by the body that originally adopted it. However, a resolution may not be rescinded if the rescission would adversely affect the interests of the holders of bonds or other obligations that are payable from allocated tax proceeds in that allocation area in a way that would create a reasonable expectation that the principal of or interest on the bonds or other obligations would not be paid when

due. If a resolution is rescinded and no other resolution is adopted, the additional credit described in subsection (c) applies to property taxes first due and payable in the allocation area in each year following the year in which the resolution is rescinded.
(h) This subsection applies to an allocation area only to the extent that the net assessed value of property that is assessed as residential property under the rules of the department of local government finance is not included in the base assessed value. If property tax installments with respect to a homestead (as defined in IC 6-1.1-20.9-1) are due in installments established by the department of local government finance under IC 6-1.1-22-9.5, each taxpayer subject to those installments in an allocation area is entitled to an additional credit under subsection (c) for the taxes (as defined in IC 6-1.1-21-2) due in installments. The credit shall be applied in the same proportion to each installment of taxes (as defined in IC 6-1.1-21-2).
As added by P.L.102-1999, SEC.23. Amended by P.L.192-2002(ss), SEC.184; P.L.1-2004, SEC.67 and P.L.23-2004, SEC.69.

IC 36-7-15.1-57
Designation of economic development area
Sec. 57. (a) The commission may, by following the procedures set forth in sections 8, 9, and 10 of this chapter, approve a plan for and determine that a geographic area in the redevelopment district is an economic development area. Designation of an economic development area is subject to judicial review in the manner prescribed in section 11 of this chapter.
(b) The commission may determine that a geographic area is an economic development area if it finds that:
(1) the plan for the economic development area:
(A) promotes significant opportunities for the gainful employment of its citizens;
(B) attracts a major new business enterprise to the unit;
(C) retains or expands a significant business enterprise existing in the boundaries of the unit; or
(D) meets other purposes of this section and sections 28 and 58 of this chapter;
(2) the plan for the economic development area cannot be achieved by regulatory processes or by the ordinary operation of private enterprise without resort to the powers allowed under this section and sections 28 and 58 of this chapter because of:
(A) lack of local public improvement;
(B) existence of improvements or conditions that lower the value of the land below that of nearby land;
(C) multiple ownership of land; or
(D) other similar conditions;
(3) the public health and welfare will be benefited by accomplishment of the plan for the economic development area;
(4) the accomplishment of the plan for the economic development area will be of public utility and benefit as

measured by:
(A) attraction or retention of permanent jobs;
(B) increase in the property tax base;
(C) improved diversity of the economic base; or
(D) other similar public benefits; and
(5) the plan for the economic development area conforms to the comprehensive plan of development for the county.
(c) The determination that a geographic area is an economic development area must be approved by the excluded city legislative body. The approval may be given either before or after judicial review is requested. The requirement that the excluded city legislative body approve economic development areas does not prevent the commission from amending the plan for the economic development area. However, the enlargement of any boundary in the economic development area must be approved by the excluded city legislative body.
As added by P.L.102-1999, SEC.24.

IC 36-7-15.1-58
Commission powers in economic development area
Sec. 58. (a) All of the rights, powers, privileges, and immunities that may be exercised by a commission in a redevelopment project area may be exercised by a commission in an economic development area, subject to the following:
(1) The content and manner of exercise of these rights, powers, privileges, and immunities shall be determined by the purposes and nature of an economic development area.
(2) Real property (or interests in real property) relative to which action is taken under this section or section 28 or 57 of this chapter in an economic development area is not required to meet the conditions described in IC 36-7-1-3.
(3) Bonds may be issued in accordance with section 45 of this chapter to defray expenses of carrying out activities under this chapter in economic development areas.
(4) The tax exemptions set forth in section 52 of this chapter are applicable in economic development areas.
(5) An economic development area may be an allocation area for the purposes of distribution and allocation of property taxes. However, a declaratory resolution or an amendment that establishes an allocation area must be approved by resolution of the legislative body of the excluded city.
(6) The excluded city legislative body may not use its power of eminent domain under section 39 of this chapter to carry out activities under this chapter in economic development areas.
(b) The content and manner of discharge of duties set forth in section 39(a) of this chapter shall be determined by the purposes and nature of an economic development area.
As added by P.L.102-1999, SEC.25. Amended by P.L.185-2005, SEC.47.



CHAPTER 15.2. ECONOMIC DEVELOPMENT PROJECT DISTRICTS IN MARION COUNTY

IC 36-7-15.2-1
Application of chapter
Sec. 1. This chapter applies to each unit having a redevelopment commission under IC 36-7-15.1.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-2
Stagnant or deteriorating economic conditions
Sec. 2. (a) Present economic conditions in certain areas of certain units are stagnant or deteriorating.
(b) Present economic conditions in such areas are beyond remedy and control by regulatory processes because of the substantial public financial commitments necessary to encourage significant increases in economic activities in such areas.
(c) Encouragement of economic development in these areas will:
(1) attract new businesses and encourage existing businesses to remain or expand;
(2) increase temporary and permanent employment opportunities and private sector investment;
(3) protect and increase state and local tax bases; and
(4) encourage overall economic growth in Indiana.
(d) Redevelopment and stimulation of economic development benefit the health and welfare of the people of Indiana, are public uses and purposes for which public money may be spent, and are of public utility and benefit.
(e) Economic development in such areas can be accomplished only by a coordinated effort of local and state governments.
(f) Redevelopment and economic development under this chapter or IC 36-7-15.1 constitute a local public improvement that provides special benefits to residents and taxpayers of the special taxing district established under IC 36-7-15.1.
(g) This chapter shall be liberally construed to carry out its purposes and to provide units with maximum flexibility to accomplish those purposes.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-3
"Commission" defined
Sec. 3. As used in this chapter, "commission" has the meaning set forth in IC 36-7-15.1-3.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-4
"District" defined
Sec. 4. As used in this chapter, "district" refers to an economic development project district established under this chapter. As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-5
"Economic development project" defined
Sec. 5. As used in this chapter, "economic development project" mean a project that:
(1) accomplishes the purposes specified in section 10 of this chapter; and
(2) involves an expenditure for a local public improvement.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any redevelopment project or purpose of a commission or a unit under this chapter or IC 36-7-15.1.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-7
"Remonstrance" defined
Sec. 7. As used in this chapter, "remonstrance" refers to a written remonstrance delivered to a commission in accordance with section 12 of this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-8
Powers and duties
Sec. 8. In addition to the powers and duties set forth in any other statute, a commission has the powers and duties set forth in this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-9
Assemblage of data; inclusions
Sec. 9. If a commission believes that the redevelopment and economic development of an area located within its jurisdiction may require the establishment of a district under this chapter before January 1, 1989, the commission shall cause to be assembled data sufficient to make the determinations required under section 10 of this chapter, including the following:
(1) Maps and plats showing the boundaries of the proposed district.
(2) A complete list of street names and the range of street numbers of each street located within the proposed district.
(3) A plan for the redevelopment and economic development of the proposed district.
As added by P.L.84-1987, SEC.13. Amended by P.L.2-1989, SEC.39.

IC 36-7-15.2-10
Resolution; consideration of adoption; findings      Sec. 10. (a) After compilation of the data required by section 9 of this chapter, the commission shall consider adopting a resolution declaring the area described under section 9 of this chapter a district under this chapter. The commission may adopt the resolution only after making the following findings:
(1) That the district is entirely within a redevelopment district and has been previously designated as a redevelopment project area under IC 36-7-15.1 or that the district is being so designated concurrently with the adoption of the resolution.
(2) That the completion of the redevelopment and economic development of the district will do all of the following:
(A) Attract new business enterprises to the district or retain or expand existing business enterprises in the district.
(B) Benefit the public health and welfare and be of public utility and benefit.
(C) Protect and increase state and local tax bases or revenues.
(D) Result in a substantial increase in temporary and permanent employment opportunities and private sector investment within the district.
(b) The commission may not adopt the resolution described in subsection (a) after January 1, 1989.
As added by P.L.84-1987, SEC.13. Amended by P.L.5-1988, SEC.218; P.L.2-1989, SEC.40; P.L.185-2005, SEC.48.

IC 36-7-15.2-11
Resolution; adoption; publication of notice; hearing
Sec. 11. Upon adoption of a resolution designating a district under section 10 of this chapter, the commission shall publish (in accordance with IC 5-3-1) notice of the adoption and purport of the resolution and of the hearing to be held. The notice must provide a general description of the boundaries of the district and state that information concerning the district can be inspected at the commission's office. The notice must also name a date when the commission will hold a hearing to receive and hear remonstrances and other testimony from persons interested in or affected by the establishment of the district. All persons affected in any manner by the hearing, including all persons or entities owning property or doing business in the district, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and resolutions of the commission by the notice given under this section.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-12
Hearing; consideration of written remonstrances
Sec. 12. At the hearing, which may be adjourned from time to time, the commission shall hear all persons interested in the proceedings and shall consider all written remonstrances that have been filed with the commission. As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-13
Final action by commission; appeal
Sec. 13. After considering the evidence presented at the hearing, the commission shall take final action confirming, modifying and confirming, or rescinding the resolution. The action taken by the commission is final, except that an appeal may be taken under section 14 of this chapter.
As added by P.L.84-1987, SEC.13.

IC 36-7-15.2-14
Appeal by aggrieved person; bond; procedure
Sec. 14. (a) A person who filed a written remonstrance with the commission under section 11 of this chapter and is aggrieved by the final action taken may, within ten (10) days after that final action, file an appeal in the office of the clerk of the circuit or superior court with a copy of the resolution of the commission and the person's remonstrance against that resolution.
(b) If an appeal is filed, the commission may petition that the appeal be dismissed unless the remonstrator posts a bond with a surety approved by the court payable to the commission for the payment of all damages and costs that may accrue by reason of the filing of the lawsuit if the commission prevails. A hearing on a petition to dismiss an appeal shall be conducted in the same manner as a hearing on a temporary injunction under IC 34-26. If at the hearing the court determines that the remonstrator cannot establish facts that would entitle the remonstrator to a temporary injunction, the court shall set the amount of the bond to be filed by the remonstrator in an amount found by the judge to cover all damages and costs that may accrue to the commission because of the appeal if the commission prevails. If no bond is filed by the remonstrator with sureties approved by the court within ten (10) days after the court's order is entered, the suit shall be dismissed, and no court has further jurisdiction of the appeal or any other lawsuit involving any issue that was or could have been raised on the appeal.
(c) The burden of proof in the appeal is on the remonstrator, and a change of venue from the county may not be granted.
(d) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of the filing of the appeal. Notwithstanding any other law, the court shall decide the appeal based on the record and evidence before the commission, not by trial de novo, and may sustain the remonstrance only if it finds that the actions of the commission in adopting the resolution were arbitrary and capricious.
(e) The court may confirm the final action of the commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions. An

appeal to the court of appeals or supreme court has priority over all other civil appeals.
(f) Either the remonstrator or the commission may appeal the court order to the Indiana supreme court within the ten (10) day period by notice of appeal on a statement of errors in the same manner as is provided in a petition for mandate or prohibition. The supreme court may stay the lower court order pending its own decision, may set a bond to be filed by the remonstrator, may modify the order of the lower court, or may enter its order as the final order in a case.
As added by P.L.84-1987, SEC.13. Amended by P.L.1-1998, SEC.208.

IC 36-7-15.2-15
Approval of commission's determination to create district
Sec. 15. The determination of the commission to create a district under this chapter must be approved by ordinance of the legislative body of the unit before the commission transmits its resolution to the Indiana finance authority and the department of state revenue under section 16 of this chapter.
As added by P.L.84-1987, SEC.13. Amended by P.L.11-1990, SEC.133; P.L.235-2005, SEC.210.

IC 36-7-15.2-16
Transmission to state department and authority; contents
Sec. 16. Within thirty (30) days after the approval of the creation of the district by the unit under section 15 of this chapter, the commission shall transmit to the department of state revenue and the Indiana finance authority the following:
(1) A certified copy of the resolution designating the district.
(2) A complete list of street names and the range of street numbers of each street located within the district.
(3) Information concerning the proposed redevelopment and economic development of the district, which information may be modified from time to time after the initial filing.
(4) A certificate by the presiding officer of the commission stating that the commission will pursue the implementation of the plan for the redevelopment and economic development of the district in an expeditious manner.
As added by P.L.84-1987, SEC.13. Amended by P.L.11-1990, SEC.134; P.L.235-2005, SEC.211.



CHAPTER 15.3. REDEVELOPMENT AUTHORITY IN MARION COUNTY

IC 36-7-15.3-1
Application of chapter
Sec. 1. This chapter applies to each unit having an authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-2
"Authority" defined
Sec. 2. As used in this chapter, "authority" refers to the county convention and recreational facilities authority established by IC 36-10-9.1.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-3
"Board" defined
Sec. 3. As used in this chapter, "board" refers to the board of directors of the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-4
"Bonds" defined
Sec. 4. As used in this chapter, "bonds" means bonds, notes, or other evidence of indebtedness issued by the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to a redevelopment commission established under IC 36-7-15.1 or a military base reuse authority established under IC 36-7-30 and located in a county with a consolidated city.
As added by P.L.84-1987, SEC.14. Amended by P.L.2-1989, SEC.41; P.L.26-1995, SEC.9.

IC 36-7-15.3-6
"Local public improvement" defined
Sec. 6. As used in this chapter, "local public improvement" means any redevelopment project or purpose of a commission or a unit under IC 36-7-15.1 or IC 36-7-30.
As added by P.L.84-1987, SEC.14. Amended by P.L.2-1989, SEC.42; P.L.26-1995, SEC.10.

IC 36-7-15.3-7
Additional purposes
Sec. 7. In addition to its purposes specified in IC 36-10-9.1-10, the authority is also organized for the following purposes:
(1) Financing, constructing, and leasing local public improvements to the commission.         (2) Financing and constructing additional improvements to local public improvements owned by the authority and leasing them to the commission.
(3) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease and leasing these local public improvements back to the commission, with any additional improvements that may be made to them.
(4) Acquiring all or a portion of one (1) or more local public improvements from the commission by purchase or lease to fund or refund indebtedness incurred on account of those local public improvements to enable the commission to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the commission considers to be unduly burdensome.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-8
Additional powers
Sec. 8. (a) In addition to its powers under IC 36-10-9.1-11, the authority may also:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip local public improvements;
(2) lease those local public improvements to the commission;
(3) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit or superior court of the county in which the authority is located;
(4) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with local public improvements;
(5) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(6) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a local public improvement;
(7) design, order, contract for, and contract, reconstruct, and renovate any local public improvements or improvements thereto;
(8) employ managers, superintendents, architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for construction of local public improvements or improvements to them;
(9) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter; and
(10) take any other action necessary to implement its purposes as set forth in section 7 of this chapter.
(b) Whenever the board determines that the purposes for which the authority was formed have been substantially fulfilled and that all

bonds issued and all other obligations incurred by the authority have been fully paid or satisfied or provision for the payment of the bonds and obligations has been made in accordance with the terms of the resolution or trust indenture securing them, the board may declare the authority dissolved. On the effective date of the resolution of dissolution, the title to all funds and other property owned by the authority at the time of the dissolution vests in the commission on behalf of the unit creating the commission. However, if the commission is not in existence, the title vests in the unit.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-9
Refunding of bonds
Sec. 9. (a) Bonds issued under IC 36-7-15.1 may be refunded as provided in this section.
(b) The commission may:
(1) lease all or a portion of a local public improvement or improvements to the authority, which may be at a nominal lease rental with a lease back to the commission, conditioned upon the authority assuming bonds issued under IC 36-7-15.1 and issuing its bonds to refund those bonds; and
(2) sell all or a portion of a local public improvement or improvements to the authority for a price sufficient to provide for the refunding of those bonds and lease back the local public improvement or improvements from the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-10
Requirements for lease of local improvements to commission
Sec. 10. (a) Before a lease may be entered into, the commission must find that the lease rental provided for is fair and reasonable.
(b) A lease of local public improvements from the authority to the commission:
(1) must comply with IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20;
(2) may not require payment of lease rental for a newly constructed local public improvement or for improvements to an existing local public improvement except to the extent that the local public improvement or improvements thereto have been completed and are ready for occupancy;
(3) may contain provisions:
(A) allowing the commission to continue to operate an existing local public improvement until completion of the improvements, reconstruction, or renovation; and
(B) requiring payment of lease rentals for an existing local public improvement being used, reconstructed, or renovated;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the commission to purchase the local public improvement upon the terms stated in the lease

during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the local public improvement, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a local public improvement;
(7) may provide that the commission shall agree to:
(A) pay all taxes and assessments thereon;
(B) maintain insurance thereon for the benefit of the authority; and
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(8) may provide that the lease rental payments by the commission shall be made from any one (1) or more of the sources set forth in IC 36-7-14-25.2, IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20.
As added by P.L.84-1987, SEC.14. Amended by P.L.26-1995, SEC.11; P.L.102-1999, SEC.26.

IC 36-7-15.3-11
Authorization for leases between the authority and commission; exception
Sec. 11. This chapter and IC 36-7-15.1-17.1, IC 36-7-15.1-46, or IC 36-7-30-20 contain full and complete authority for leases between the authority and the commission. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the board or the commission or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this chapter and IC 36-7-15.1-17.1 or IC 36-7-30-20.
As added by P.L.84-1987, SEC.14. Amended by P.L.26-1995, SEC.12; P.L.102-1999, SEC.27.

IC 36-7-15.3-12
Local public improvements; plans and specifications
Sec. 12. If the lease provides for a local public improvement or improvements thereto to be constructed by the authority, the plans and specifications shall be submitted to and approved by the commission.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-13
Common wall or other agreements
Sec. 13. The authority and the commission may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-14 Local public improvement; sale or nominal rental to authority
Sec. 14. (a) The commission may lease for a nominal lease rental, or sell to the authority, one (1) or more local public improvements or portions thereof or land upon which a local public improvement is located or is to be constructed.
(b) Any lease of all or a portion of a local public improvement by the commission to the authority must be for a term equal to the term of the lease of that local public improvement back to the redevelopment commission.
(c) The commission may sell property to the authority for such amount as it determines to be in the best interest of the commission, which amount may be paid from the proceeds of bonds of the authority.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-15
Issuance of bonds; purpose; conditions
Sec. 15. (a) The authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring property;
(2) constructing, improving, reconstructing, or renovating one (1) or more local public improvements; or
(3) funding or refunding bonds issued under this chapter or IC 36-7-15.1.
(b) The bonds are payable solely from the lease rentals from the lease of the local public improvement for which the bonds were issued, insurance proceeds, and any other funds pledged or available.
(c) The bonds shall be authorized by a resolution of the board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within fifty (50) years.
(f) The board shall sell the bonds at public or private sale upon such terms as determined by the board.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of the acquisition or construction, or both, of local public improvements, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of the facility and all buildings, facilities, structures, and improvements related to it;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the local public improvements that are necessary or desirable to make the local public improvements suitable for use and operations;
(4) architectural, engineering, consultant, and attorney fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;         (7) interest during construction and for a period thereafter determined by the board, but in no event to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, and interest on, the bonds being refunded or refinanced.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-16
Issuance of bonds; full and complete authority; status
Sec. 16. (a) This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceeding, publication, notice, consent, approval, order, or act by the board of any other officer, department, agency, or instrumentality of the state or of any political subdivision is required to issue any bonds, except as prescribed by this chapter.
(b) Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.84-1987, SEC.14. Amended by P.L.42-1993, SEC.98.

IC 36-7-15.3-17
Trust indenture; provisions
Sec. 17. (a) The authority may secure bonds issued under this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign lease rentals, receipts, and income from leased local public improvements, but may not mortgage land or local public improvements;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the authority and board;
(3) set forth the rights and remedies of bondholders and trustee; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons

whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-18
Option to purchase leased property; bonds
Sec. 18. If the commission exercises its option to purchase leased property, it may issue its bonds as authorized by statute.
As added by P.L.84-1987, SEC.14.

IC 36-7-15.3-19
Exemption from taxation; exception
Sec. 19. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds issued by the authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by P.L.84-1987, SEC.14. Amended by P.L.21-1990, SEC.54; P.L.254-1997(ss), SEC.31.

IC 36-7-15.3-20
Validity of bonds; contest; limitations
Sec. 20. Any action to contest the validity of bonds to be issued under this chapter may not be brought after the fifteenth day following:
(1) the receipt of bids for the bonds, if the bonds are sold at public sale; or
(2) the publication one (1) time in a newspaper of general circulation published in the county of notice of the execution and delivery of the contract for the sale of bonds;
whichever occurs first.
As added by P.L.84-1987, SEC.14.



CHAPTER 15.5. IMPROVEMENT AND MAINTENANCE DISTRICT FOR INDIANA CENTRAL CANAL IN INDIANAPOLIS

IC 36-7-15.5-1
Application of chapter
Sec. 1. This chapter applies to the city of Indianapolis.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-2
"Commission" defined
Sec. 2. As used in this chapter, "commission" refers to the metropolitan development commission acting as the redevelopment commission of the city, subject to IC 36-3-4-23.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-3
"Department" defined
Sec. 3. As used in this chapter, "department" refers to the department of metropolitan development of the city, subject to IC 36-3-4-23.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-4
"Improvement and maintenance project" defined
Sec. 4. As used in this chapter, "improvement and maintenance project" refers to activities that are authorized by section 5 of this chapter to be carried out within or in support of an improvement and maintenance district.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.43.

IC 36-7-15.5-5
Common theme or purpose of project; activities
Sec. 5. (a) An improvement and maintenance project must have a common theme or purpose that is generally described in the resolution that establishes the improvement and maintenance district.
(b) The project may include, within the improvement and maintenance district, one (1) or more of the following activities:
(1) Construction, remodeling, extension, repair, equipping, operation, and maintenance of the following:
(A) Canal facilities.
(B) Structures and facilities described in IC 36-9-1-2.
(C) Park and recreational facilities described in IC 36-10-1-2.
(D) Storm sewers, bridges, and drains.
(E) Pedestrian skyways.
(2) Acquisition of real property necessary to accomplish the activities described in subdivision (1).
(3) Provision of services necessary to operate the structures and facilities described in subdivision (1).         (4) Purchase or lease of equipment used for police protection, fire protection, or public transportation, and provision of those same services.
(5) Administration or management of the activities listed in subdivisions (1) through (4).
(c) The project may include, outside the improvement and maintenance district, the construction, remodeling, repair, equipping, operation, and maintenance of a below ground drainage pipe that will allow water from the Indiana Central Canal to enter White River. The pipe must be located within an area that is bounded by West Street on the east, Washington Street, Blackford Street, and Maryland Street on the south, White River and Blake Street on the west, and the southern boundary of Military Park (projected west from West Street to Blake Street) on the north.
(d) An improvement and maintenance project may include capital improvement activities, maintenance activities, or both.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.44.

IC 36-7-15.5-6
Requests for resolutions establishing districts
Sec. 6. (a) The commission shall consider adopting a resolution establishing an improvement and maintenance district if a request for the resolution is made by:
(1) a petition signed by twenty (20) owners of real property located within the proposed district;
(2) a petition signed by a majority of the owners of real property located within the proposed district; or
(3) the legislative body of the city.
(b) The commission may consider adopting the resolution on its own initiative.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-7
Resolution establishing district; contents
Sec. 7. A resolution establishing an improvement and maintenance district must contain the following information:
(1) A description of the geographic area to be considered for inclusion in the district. The geographic area consists of the part of the Indiana Central Canal and nearby property that is located between Washington Street on the south, Interstate Highway 65 on the north, Senate Avenue on the east, and West Street and Dr. Martin Luther King Jr. Memorial Drive West Drive on the west.
(2) The general nature of the improvement and maintenance project that would occur within or in support of the district and the estimated annual cost of the project for the first five (5) years.
(3) Any limitation on the amount of the assessment that would be levied in order to defray part or all of the costs of the improvement and maintenance project. This limitation is not

required to be a fixed amount, but may vary according to a schedule or in relation to a specified index that reflects the increase or decrease in costs of materials, goods, and services.
(4) The estimated annual assessment levy needed to defray the cost of part or all of the improvement and maintenance project for the first five (5) years.
(5) The formula that would be used to accomplish the assessment of special benefits and damages. This formula:
(A) must provide that a parcel within the improvement and maintenance district that is not yet benefited by the improvement and maintenance district because of the stage of the development of the project will not be assigned a percentage of the total benefit;
(B) must provide that real property used for public ways, public sidewalks, religious purposes (before March 1, 1988), and public parks, and the canal itself shall be excluded from assessment;
(C) must provide that real property which is being used exclusively for single-family or two-family residence, and has been continuously used exclusively for that residential purpose from March 1, 1988, shall be excluded from assessment; and
(D) may include the following components:
(i) Square footage of the parcel.
(ii) Square footage of any improvement on the parcel.
(iii) Length of the parcel adjoining the improvement and maintenance project.
(iv) Land use of the parcel.
(v) Until 1991, the fact that the current use of the parcel is not significantly benefited by the improvement and maintenance project.
(vi) Proximity of the parcel to the improvement and maintenance project.
(vii) Accessibility of the parcel to the improvement and maintenance project.
(viii) True cash value of the parcel.
(ix) True cash value of any improvement on the parcel.
(x) Age of the improvement on the parcel.
(xi) Other similar factors.
(6) The fact that if the district is established, owners of real property in the district will be subject to an assessment of special benefits and damages to defray part or all of the costs of the improvement and maintenance project.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.45.

IC 36-7-15.5-8
Public hearings; published and mailed notice
Sec. 8. (a) Before deciding whether to adopt a resolution establishing an improvement and maintenance district, the commission shall hold a public hearing. Notice of the public hearing

shall be given by publication in accordance with IC 5-3-1 and by certified mail at least twenty (20) days before the public hearing to all property owners in the proposed district.
(b) Notices that are mailed to the owners must be addressed as the names and addresses appear on the tax duplicates in the records of the county auditor.
(c) The published and mailed notice must contain the following information:
(1) A description of the geographic area to be considered for inclusion in the district.
(2) The general nature of the improvement and maintenance project that would occur within or in support of the district and the estimated annual cost of the project for the first five (5) years.
(3) Any limitation on the amount of the assessment that would be levied in order to defray part or all of the costs of the improvement and maintenance project.
(4) The estimated annual assessment levy needed to defray the costs of part or all of the improvement and maintenance project for the first five (5) years.
(5) The formula proposed to be used for the assessment of special benefits and damages.
(6) The time and place of the hearing during which establishment of the district will be considered and at which owners of real property, or their representatives, may be heard upon the question of the establishment of the district.
(7) The fact that if the district is established, owners of real property in the district will be subject to an assessment of special benefits and damages to defray part or all of the costs of the improvement and maintenance project.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.46.

IC 36-7-15.5-9
Public hearing; determination of questions; adoption, amendment, or rejection of resolution; district boundaries; additional hearing; notice
Sec. 9. (a) At the public hearing under section 8 of this chapter, the commission shall hear all owners in the proposed district (who appear and request to be heard) upon the questions of:
(1) the sufficiency of the notice;
(2) whether the proposed improvement and maintenance project is of public utility and benefit;
(3) whether all of the probable benefits of the proposed improvement and maintenance project will be equal to or exceed the estimated cost of the project or any limitation on the amount of the levy, whichever is less;
(4) whether the formula to be used for the assessment of special benefits and damages is appropriate; and
(5) whether the district contains all, or more or less than all, of the property specially benefited or damaged by the proposed

project.
(b) After the public hearing (which may be adjourned from time to time without further notice), the commission shall make a determination on the following questions:
(1) Whether the required notice was given.
(2) Whether the proposed improvement and maintenance project is of public utility and benefit.
(3) Whether all of the probable benefits of the proposed project will equal or exceed the estimated cost of the project or any limitation on the amount of the assessment levy, whichever is less.
(4) Whether the formula to be used for the assessment of special benefits and damages is appropriate.
(5) Whether the proposed improvement and maintenance district contains all, or more, or less than all, of the real property specially benefited or damaged by the proposed project.
(c) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that the proposed district contains all of the real property specially benefited or damaged, and does not contain real property not specially benefited or damaged, then it shall adopt the resolution establishing the district with the boundaries described in the resolution.
(d) If the commission resolves negatively on question (1), (2), (3), or (4) in subsection (b), it may amend the resolution, issue additional notice, and hold further proceedings as it considers proper, or the commission may reject the resolution.
(e) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that real property not specially benefited or damaged has been included within the proposed boundaries, then it shall redefine the boundaries of the proposed district and include only the real property that is specially benefited or damaged, and shall establish the district with the boundaries as redefined.
(f) If the commission resolves affirmatively on questions (1) through (4) in subsection (b) and determines that either:
(1) all of the real property specially benefited or damaged has not been included within the proposed boundaries; or
(2) all of the real property specially benefited or damaged has not been included within the proposed boundaries, and some real property has been included which is not specially benefited or damaged;
then it shall fix a date for an additional hearing. Notice of the additional hearing shall be given by publication in accordance with IC 5-3-1 and by certified mail at least twenty (20) days before the hearing to the owners in an area proposed to be added to the district that was not included in the initial petition. The notice must describe the proposed revised boundaries. At the additional hearing, all owners of real property or their representatives within the proposed district boundaries, as revised, may be heard, after which the

commission shall adopt its resolution on establishment of the improvement and maintenance district.
(g) Adoption of a resolution under this section constitutes notice to all owners who have appeared, or who have been notified of the proceedings, as provided in this section, that their property will be subject to an assessment of special benefits and damages as provided in this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-10
Approval of resolution by legislative body of city; finality of resolution
Sec. 10. (a) A resolution of the commission that establishes an improvement and maintenance district must be approved by the legislative body of the city.
(b) After this approval, the resolution is final and conclusive, and no attack may be made challenging the resolution or the establishment of the improvement and maintenance district, the sufficiency of notice, the existence of the improvement and maintenance district, the public utility and benefit of the proposed improvement and maintenance project, that the benefits equal or exceed the estimated cost or limitation on the assessment levy, the appropriateness of the formula to be used for assessing special benefits and damages, the boundaries of the district, or any other matters before the commission, unless an appeal is taken as provided in section 12 of this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-11
Recording copy of resolution
Sec. 11. A copy of the resolution establishing an improvement and maintenance district, certified by the clerk of the legislative body, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the city is located.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-12
Appeals
Sec. 12. Any party aggrieved by a resolution adopted under this chapter may appeal. This appeal must be taken as provided in IC 34-13-6.
As added by P.L.194-1988, SEC.1. Amended by P.L.1-1998, SEC.209.

IC 36-7-15.5-13
Amendment of resolution
Sec. 13. Changes in a resolution governing an improvement and maintenance district may be made by the commission, with the approval of the legislative body. The commission shall follow the procedure for establishment of a district prescribed by this chapter

when amending the resolution. However, the content of notices must be appropriate to the nature of the amendment. In considering the amendment, the commission shall use the standards set forth in section 9(b) of this chapter. However, if the improvement and maintenance project is not significantly changed, and if the area of the improvement and maintenance project is not proposed to be changed, it is not necessary to make the determination set forth in section 9(b)(5) of this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-14
Annual assessment of benefits and damages; schedule; limitation on assessments
Sec. 14. (a) The commission may make an annual assessment of benefits and damages within an improvement and maintenance district for the purpose of defraying part or all of the cost of an improvement and maintenance project. The assessment of benefits and damages must comply with the formula contained in the resolution establishing the district.
(b) The commission shall annually prepare a schedule that describes each parcel of real property in an improvement and maintenance district that it determines to be benefited by the improvement and maintenance project, and states the percentage of the total benefit that is received by each parcel of real property.
(c) The commission may retain or employ qualified personnel for necessary technical or consulting assistance.
(d) After determining under subsection (b) the percentage of benefit that is received by each parcel of real property, the commission shall consider the fiscal needs of the improvement and maintenance district that need to be defrayed by the assessment of special benefits, and shall apply the percentage for each parcel as determined under subsection (b) to the total amount that is to be defrayed by special assessment, and determine the assessment for each parcel.
(e) The total of the assessments established under subsection (d) may not exceed either:
(1) the sum of the amount set out in or proposed for the budget of the improvement and maintenance district; or
(2) the amount of any limitation on the assessment that would be levied as set forth in the resolution that established the improvement and maintenance district.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-15
Districts on which development initiated between November 1, 1985, and June 30, 1988; payment of assessments
Sec. 15. (a) This section applies to a parcel in an improvement and maintenance district on which development is initiated between November 1, 1985, and June 30, 1988, in accordance with a project agreement executed before June 30, 1988, under IC 36-7-15.1 that

provides a maximum limitation on the amount of the special benefit assessment that the owner will be obligated to pay.
(b) For those parcels, the department may pay each year to the fund the amount by which the assessment amount on the parcel exceeds the maximum assessment amount specified in the project agreement.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-16
Property owned by state or municipal corporation; payment of assessments; charges; services as payment
Sec. 16. (a) If property located within an improvement and maintenance district is owned and used by the state or any municipal corporation, the commission shall determine the amount that would be levied as an assessment for the property under section 14 of this chapter and provide this information to the governor or the executive of the municipal corporation. The state or the municipal corporation may choose to pay an amount equal to the assessment. The state or the municipal corporation shall indicate no later than forty-five (45) days after receiving this information in writing from the commission whether or not it will pay this amount. If it indicates in writing that it will pay this amount, it shall pay the amount. If it does not obligate itself to pay the amount, the department is responsible for payment of this amount. However, the department may charge the state or the municipal corporation:
(1) for expenses incurred in carrying out the improvement and maintenance project on or relative to land owned and used by the state or the municipal corporation; and
(2) a reasonable sum for allowing the introduction into the canal of any geothermal discharge water from properties owned and used by the state or the municipal corporation.
(b) If the department and the state or the municipal corporation do not agree on the amount that should be charged under subsection (a)(1) and (a)(2), the amount shall be determined by a three (3) person committee consisting of a representative of the governor or the executive of the municipal corporation (whichever is involved in the disagreement), a representative of the department, and a third person mutually agreed upon by those two (2) representatives.
(c) If the commission and the state or the municipal corporation agree, the state or the municipal corporation may provide specified services in part or all of the improvement and maintenance district as a substitute for paying part or all of the amount identified under subsection (a).
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-17
Notice of proposed assessment; mailing to parcel owner; hearing on remonstrance; finality of decision; appeal
Sec. 17. (a) Promptly after determining the proposed assessment for each parcel, the commission shall mail notice (first class postage

prepaid) to each owner of property to be assessed. This notice must:
(1) set forth the amount of the proposed assessment;
(2) state that the proposed assessment on each parcel of real property in the improvement and maintenance district is on file and can be seen in the commission's office;
(3) state the time and place where written remonstrances against the assessment may be filed;
(4) set forth the time and place where the commission will hear any owner of assessed real property who has filed a remonstrance before the hearing date; and
(5) state that the commission, after hearing evidence, may increase or decrease, or leave unchanged, the assessment on any parcel.
(b) The notices must be deposited in the mail twenty (20) days before the hearing date. The notices to the owners must be addressed as the names and addresses appear on the tax duplicates and the records of the county auditor.
(c) At the time fixed in the notice, the commission shall hear any owner of assessed real property who has filed a written remonstrance before the date of the hearing. The hearing may be continued from time to time as long as is necessary to hear the owners. The commission may utilize a hearing officer (who may be an employee of the city) to hear evidence regarding any parcel of real property about which a written remonstrance has been filed and to make a written recommendation of decision to the commission.
(d) The commission shall render its decision by increasing, or decreasing, or by confirming each assessment by setting opposite each name, parcel, and proposed assessment, the amount of the assessment as determined by the commission. However, if the total of the assessments exceeds the amount needed, the commission shall make a prorated reduction in each assessment.
(e) The signing of the assessment schedule by a majority of the members of the commission, and the delivery of the schedule to the fiscal officer of the city, constitutes a final and conclusive determination of the benefits or damages, if any, that are assessed. However, any owner who had previously filed a written remonstrance (as provided in this chapter) with the commission, or any owner whose assessment was increased above the amount determined by the formula (whether the owner filed a written remonstrance or not) may appeal. This appeal must be taken as provided in IC 34-13-6, and proceed to trial, hearing, and final judgment as provided in IC 34-13-6 for all parties.
As added by P.L.194-1988, SEC.1. Amended by P.L.1-1998, SEC.210.

IC 36-7-15.5-18
Assessment as lien; priority
Sec. 18. Each assessment is a lien on the real property that is assessed, second only to taxes levied on that property.
As added by P.L.194-1988, SEC.1.
IC 36-7-15.5-19
Transmission of schedule of assessments; entry on tax duplicates; collection
Sec. 19. The commission shall annually transmit to the county auditor the schedule of assessments of benefits. The county auditor shall enter the assessments of benefits on the tax duplicates. The county treasurer shall collect and enforce the amount of the assessed benefit in the same manner that property taxes are entered, collected, and enforced.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-20
Notice of collected assessments; credit of amounts
Sec. 20. The county treasurer shall, between the first and tenth days of each month, notify the commission regarding the amount of the assessment collected during the preceding month. On the date of this notification, the county treasurer shall credit the amounts collected to the improvement and maintenance district fund, as established by this chapter.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-21
Improvement and maintenance district fund; establishment; deposits and expenditures
Sec. 21. (a) After an improvement and maintenance district is established under this chapter, the legislative body may establish an improvement and maintenance district fund (referred to in this chapter as the "fund").
(b) The following shall be deposited in the fund:
(1) Money resulting from the assessment levy imposed in accordance with this chapter.
(2) Any appropriation made by the legislative body.
(3) Financial contributions from the state or any municipal corporation received under section 16 of this chapter.
(4) Financial contributions from any source.
(c) Expenditures from the fund may be made only by appropriation of the legislative body.
(d) Money in the fund may not be expended for any activity other than those set forth in the resolution establishing the improvement and maintenance district.
(e) Money in the fund shall be deposited with the depository for other public funds of the city in accordance with the statutes concerning the deposit of public funds, unless they are invested under IC 5-13. All interest collected belongs to the fund.
As added by P.L.194-1988, SEC.1.

IC 36-7-15.5-22
Powers and duties of commission
Sec. 22. (a) The commission is responsible for taking certain official actions that are necessary to carry out an improvement and

maintenance project as set forth in the resolution establishing the district or as provided in this chapter.
(b) The commission may, with respect to the improvement and maintenance project or the improvement and maintenance district, do the following:
(1) Sue and be sued.
(2) Adopt administrative procedures and bylaws.
(3) Approve the acquisition of property (real, personal, or mixed) by deed, purchase, lease, condemnation, or otherwise and dispose of it for improvement and maintenance project purposes.
(4) Approve receipt of gifts, donations, bequests, and public trusts, agree to conditions and terms accompanying them, and bind the district to carry them out.
(5) Negotiate and execute contracts required to accomplish the purposes of this chapter.
(6) Approve disbursements from the fund.
(c) The commission may, by resolution, delegate to a city official the authority to approve, where the amount involved is less than five thousand dollars ($5,000), acquisition or disposition of property, disbursements, and contracts.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.47.

IC 36-7-15.5-23
Duties of department; power of director
Sec. 23. (a) The department shall take all actions necessary to carry out the improvement and maintenance project set forth in the resolution establishing the district.
(b) The director of the department may, with respect to the improvement and maintenance project or the improvement and maintenance district, do the following:
(1) Prepare and submit a budget as required by IC 36-3-6-4(b).
(2) Establish operational procedures.
(3) Approve the hiring and dismissal of personnel, subject to limitations prescribed by law and rules adopted by the mayor.
(4) Delegate to personnel of the department authority to act on the director's behalf.
(5) Assign tasks to employees of the department and supervise the carrying out of those responsibilities.
(6) Approve and execute legal instruments, subject to limitations prescribed by law.
(7) Approve or disapprove disbursement of funds, subject to limitations prescribed by law.
(8) Accept assistance from state or federal agencies for the purposes of this chapter.
(9) Negotiate agreements with an agency of the state, or any of its political subdivisions, or any private company for the rendition of any services, the rental or use of any equipment or facilities, or the joint purchase and use of any equipment or facilities considered proper by the contracting parties for use in

the operation, maintenance, or construction of the improvement and maintenance project.
(10) Purchase supplies, materials, and equipment in accordance with law and procedures of the city.
(11) Sell any surplus or unneeded property in accordance with law and procedures of the city.
(12) Exercise other powers necessary to carry out the purposes of the district.
As added by P.L.194-1988, SEC.1. Amended by P.L.2-1989, SEC.48.

IC 36-7-15.5-24
Advisory board
Sec. 24. (a) The commission may establish and select the members of an advisory board to assist the commission in governing the improvement and maintenance district. The commission shall determine:
(1) the size and composition of the board; and
(2) the powers and duties of the board.
(b) More than one-half (1/2) of the members of the board must be property owners in the improvement and maintenance district.
As added by P.L.194-1988, SEC.1.



CHAPTER 16. HOME REHABILITATION LOANS

IC 36-7-16-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-2
Definitions
Sec. 2. As used in this chapter:
"Agency" refers to the department of metropolitan development in a county having a consolidated city, the works board in second class cities, and the department of redevelopment in other units.
"Home" means a residential building containing no more than four (4) family dwelling units.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-3
Appropriations; federal monies and monies received on resale of property; grants to homeowners
Sec. 3. (a) A unit having an agency may appropriate money to the agency for the purpose of making rehabilitation loans and administering this chapter.
(b) The unit, through its agency, may use federal monies that it receives for these purposes and monies that it receives as a result of the sale or lease of property to which it has held title as a result of failure to comply with the terms of a loan or grant made under this chapter.
(c) A unit, through its agency, may make home rehabilitation grants to bona fide homeowners, if the monies used for these grants are received only from federal grants and are appropriated under the terms and regulations of the granting federal entity. Federal grants that may be used under this subsection include monies appropriated to units under the 1974 Community Development Act, as amended (42 U.S.C. sections 5301-5318).
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-4
"Concentrated code delinquency area" defined; loans; authorization; prerequisites
Sec. 4. (a) As used in this section, "concentrated code delinquency area" means an area of at least one-half (1/2) square block in which:
(1) at least two-thirds (2/3) of the lots are occupied by improvements;
(2) at least two-thirds (2/3) of the improvements are homes; and
(3) an investigation by the agency shows that at least one-half (1/2) of the homes are not in compliance with applicable building code standards.
The agency may conduct an investigation on its own initiative, and

shall conduct an investigation on receipt of a petition signed by the occupants of at least one-half (1/2) of the family dwelling units within the proposed area. In conducting the investigation, the agency may use its own staff or hire independent appraisers and inspectors.
(b) Rehabilitation loans may be made to enable the borrower to make repairs that will bring his home into compliance with applicable building code standards, if all of the following conditions are present:
(1) The borrower holds marketable title to the property, subject only to mortgage indebtedness or contract for the purchase of the property, the lien of taxes that are not yet due and payable, and any assessment for public improvements that is not yet due and payable.
(2) The property is located within the area of a community development target area designated by an application to the Department of Housing and Urban Development under the 1974 Community Development Act, as amended (42 U.S.C. sections 5301-5318), an urban renewal project, a concentrated code delinquency neighborhood, or an area needing redevelopment.
(3) The agency has determined that the borrower is an acceptable credit risk. In making this determination, the agency shall be guided by the fact that a principal purpose of this chapter is to make rehabilitation available to those who would be unable to obtain such loans through normal commercial channels.
(4) The borrower has in full force and effect a policy of insurance protecting the property in an amount and with an insurer satisfactory to the agency.
(c) Subject to subsection (d), the agency shall use the procedures prescribed by IC 36-7-14-15 through IC 36-7-14-18 to make a finding that an area is an area needing redevelopment.
(d) The agency in a consolidated city shall use the procedures prescribed by law to make a finding that an area is an area needing redevelopment.
As added by Acts 1981, P.L.309, SEC.35. Amended by Acts 1981, P.L.310, SEC.92; P.L.185-2005, SEC.49.

IC 36-7-16-5
Purchasers under land sales contracts; eligibility for loans
Sec. 5. (a) A purchaser under a land sales contract is eligible for a loan to cover the costs of repairs that will bring his home into compliance with applicable building code standards, if all of the following conditions are present:
(1) The contract is a written, legally binding instrument involving a residential property containing, after rehabilitation, not more than four (4) dwelling units.
(2) The seller of the property holds fee title to the property, and, while the contract is in good standing, is unable to use the property for collateral or to convey it to any other party, unless the use for collateral or conveyance of fee is subject to the land

sales contract. The agency shall record this agreement, or the contract, promptly after loan settlement.
(3) Under the contract, the seller and any subsequent holder of the fee to the property is obligated, without qualification, to deliver to the purchaser fee simple title and a deed to the property upon full payment of the contract price, or some lesser amount.
(4) Under the contract, the purchaser has:
(A) full use, possession, and quiet enjoyment of the property;
(B) equitable title to the property; and
(C) full rights of redemption for a period of not less than ninety (90) days.
(5) The purchaser has had possession and use of the property under the contract for at least twelve (12) months before the date of application for a loan. If the loan is to include an amount to refinance the balance due under a land sales contract, this requirement does not apply.
(b) The agency may purchase the property from the contract seller at any time by the exercise of any right of accelerated payment that is provided for under the contract, by negotiation with the contract seller, or by the exercise of the power of eminent domain.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-6
Property acquired by default; disposition
Sec. 6. If the agency acquires title to property as the result of a failure to comply with the terms of a loan made under this chapter, the agency may make the same use or disposition of the property that it may make of any other property to which it acquires title.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-7
Loans; no application fee; closing costs and charges
Sec. 7. The agency may not charge an application fee in connection with the loans authorized by this chapter. However, if an application is approved, the agency shall include in the principal amount of the loan an amount sufficient to cover closing costs and the cost of:
(1) bringing the title to date;
(2) obtaining title insurance or a title opinion from counsel;
(3) appraisal; and
(4) any necessary permits.
As added by Acts 1981, P.L.309, SEC.35.

IC 36-7-16-8
Loan rates; administration of chapter
Sec. 8. (a) Loans made under this chapter shall be made at rates to be determined by the agency. The proceeds of loans shall be used to defray the expense of administering this chapter.
(b) The agency may employ the persons and establish the

administrative guidelines required to carry out the purposes of this chapter.
As added by Acts 1981, P.L.309, SEC.35.



CHAPTER 17. URBAN HOMESTEADING

IC 36-7-17-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-2
Designation of agency to administer program
Sec. 2. The fiscal body of a unit may by ordinance designate an agency or quasi-public corporation, or establish a new agency, to administer an urban homesteading program under which family dwellings for one (1) through four (4) families may be conveyed to individuals or families, who must occupy and rehabilitate the dwellings, and community organizations that must rehabilitate the dwellings and offer them for sale.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.11.

IC 36-7-17-3
Acquisition of property
Sec. 3. (a) The agency designated or established in section 2 of this chapter may acquire real property in the name of the unit, for use as provided in this chapter.
(b) Under IC 6-1.1-24-4.5, the county auditor shall provide a list of real property on which one (1) or more installments of taxes are delinquent.
(c) Under IC 6-1.1-25-1 and IC 6-1.1-25-4, the agency may acquire the deed for real property purchased at tax sale for the purposes of this chapter one hundred twenty (120) days after the date of sale, after compliance with the notice provisions of IC 6-1.1-25-4.5.
(d) Under IC 6-1.1-25-7.5, the agency may acquire the deed for real property for which the holder of the certificate of sale has failed to request that the county auditor execute and deliver a deed within one hundred twenty (120) days after issuance of the certificate.
(e) In addition to real property acquired through tax sale for the purposes of this chapter, the agency may acquire real property by purchase or gift.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.87-1987, SEC.11; P.L.1-1994, SEC.178; P.L.31-1994, SEC.22; P.L.2-1995, SEC.135; P.L.169-2006, SEC.76.

IC 36-7-17-4
Notice to residents of unit
Sec. 4. The agency shall, after the acquisition of real property for use as provided in this chapter, take the steps necessary to fully inform the residents of each unit in which the dwellings are located of:         (1) the existence, nature, and location of the dwellings;
(2) the qualifications required for participation in the program under this chapter; and
(3) the terms and conditions on which the dwellings may be conveyed to qualified persons.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-5
Applications; eligibility; drawings to determine receipt of dwellings
Sec. 5. (a) A person or community organization may apply for the program by completing a bid application.
(b) The following applicants are qualified and shall be approved to receive real property offered under this chapter:
(1) A person who:
(A) is at least eighteen (18) years of age;
(B) possesses the financial resources to support a loan, the necessary skills to rehabilitate the property, or a combination of both; and
(C) has, including immediate family, not previously participated in the program.
(2) A community organization as described in IC 36-7-9-2.
(c) Approved applicants are entitled to receive a list of all properties owned by the unit that are available under this chapter.
(d) Approved applicants may apply for each dwelling in which they are interested. A drawing shall be held to determine those applicants receiving the dwellings. Persons applying under this chapter shall receive priority over community organizations if both indicate an interest in the same dwelling. Each approved person and his or her immediate family may receive only one (1) dwelling in the drawing. Each approved community organization may receive as many dwellings as the agency considers proper.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.12.

IC 36-7-17-6
Conveyances; duties of recipients
Sec. 6. The conveyance of a dwelling to an applicant under this chapter shall be made in return for a fee of one dollar ($1) or more and the execution by the applicant of an agreement with the following minimum conditions:
(1) The applicant must:
(A) if a person, reside in the dwelling as the person's principal place of residence for a period of not less than three (3) years; or
(B) if a community organization, agree to list the dwelling for sale within twelve (12) months after possession.
(2) The applicant must bring the residence up to a minimum code standard, including building, plumbing, electrical, and fire code standards, within twelve (12) months after possession, or before possession if required under subdivision (4).         (3) The applicant must carry fire and liability insurance on the dwelling at all times.
(4) The applicant must comply with any additional terms, conditions, and requirements that the agency may impose to assure that the purposes of this chapter are carried out. This may include the requirement that the dwelling be rehabilitated to minimum building code standards before possession.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.13.

IC 36-7-17-7
Conveyances; methods authorized
Sec. 7. (a) The agency shall convey the real property acquired for the purposes of this chapter to those persons or community organizations qualified under section 6 of this chapter by using the methods prescribed by subsection (b), (c), or (d).
(b) The real property may be conveyed by a conditional sales contract, with title to remain in the agency for a period of at least one (1) year.
(c) The title to real property may be conveyed to a person purchasing the property as a determinable fee, with the language of the granting clause in the deed of conveyance to include the language "The property is conveyed on the conditions that the purchaser:
(1) will reside in the dwelling as his principal place of residence for a period of not less than three (3) years;
(2) will bring the residence up to minimum code standards in twelve (12) months;
(3) will carry adequate fire and liability insurance on the dwelling at all times; and
(4) will comply with such additional terms, conditions, and requirements as the agency requires before __________ (date of the deed) under IC 36-7-17".
(d) The title to real property may be conveyed to a community organization purchasing the property as a determinable fee, with the language of the granting clause in the deed of conveyance to include the language: "The property is conveyed on the conditions that the purchaser:
(1) will list the property for sale within twelve (12) months of taking possession;
(2) will bring the residence up to minimum code standards within twelve (12) months;
(3) will carry adequate fire and liability insurance on the dwelling at all times; and
(4) will comply with any additional terms, conditions, and requirements as the agency requires before __________ (date of the deed) under IC 36-7-17.".
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.19-1986, SEC.61; P.L.177-2003, SEC.14.

IC 36-7-17-8 Conveyances; effect of purchaser's failure to fulfill agreement; subordination of agency's interest to financial institutions or persons lending money
Sec. 8. Before the vesting of a fee simple title in the purchaser, any material failure by the purchaser to carry out the agreement entered into under section 6 of this chapter nullifies the agreement and all right, title, and interest in the property immediately reverts to the agency, except that the agency may grant the purchaser a specified period, not to exceed two (2) years, to come into compliance with the terms of the agreement. The agency may subordinate its interest under the terms of the agreement to financial institutions or persons lending money to the purchaser for the purpose of allowing the purchaser to fulfill the terms of the conveyance.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-9
Conveyances; fee simple title
Sec. 9. (a) When, after purchase, a person has resided in the dwelling for the required three (3) year period, brought the property into compliance with the required code standards, and otherwise complied with the terms of the person's agreement, the agency shall convey to the person a fee simple title to the property.
(b) When, after purchase, a community organization has brought the property into compliance with the required code standards, documented its intent to list the property for sale, and otherwise complied with the terms of its agreement, the agency shall convey to it a fee simple title to the property.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.177-2003, SEC.15.

IC 36-7-17-10
Rules and regulations
Sec. 10. The director of the agency shall prescribe the rules and regulations necessary to carry out this chapter, including rules and regulations establishing standards and methods for inspection of buildings, bidding for properties by applicants, and measurement of rehabilitation progress.
As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-11
Retention of deed by unit; property deemed municipal property; tax exemption
Sec. 11. Property acquired or held under this chapter with retention of the deed by the unit is considered property of the unit held for municipal purposes and is exempt from property taxation. This property tax exemption becomes effective on the date of conveyance to the unit. A petition to cancel taxes or a certified application for exemption is not required for property acquired or held under this chapter. As added by Acts 1981, P.L.309, SEC.36.

IC 36-7-17-12
Property not applied for in successive drawings; sale; disposition of proceeds
Sec. 12. (a) A property for which no one applies in two (2) successive drawings held under this chapter may be sold at public auction to the highest bidder.
(b) The proceeds of the sale of real property acquired under IC 6-1.1-25-7.5 shall be applied to the cost of the sale, including advertising and appraisal.
(c) If any proceeds remain after payment of the costs under subsection (b), the proceeds shall be applied to the payment of taxes removed from the tax duplicate under IC 6-1.1-25-7.5(e).
(d) If any proceeds remain after payment of the taxes under subsection (c), the proceeds shall be deposited in the county general fund.
As added by Acts 1981, P.L.309, SEC.36. Amended by P.L.87-1987, SEC.12; P.L.169-2006, SEC.77.



CHAPTER 18. HOUSING AUTHORITIES

IC 36-7-18-1
Application of chapter; impairment of contract; fulfillment of obligations
Sec. 1. (a) This chapter applies to all units except townships.
(b) Only the sections of this chapter that are listed in section 1.5 of this chapter apply to a consolidated city that by ordinance establishes or designates a department, division, or agency of the city to perform the public housing function.
(c) An ordinance establishing or designating a department, division, or agency of a consolidated city to perform the public housing function may not impair the obligations of the housing authority existing under any contract in effect at the time that ordinance is effective. The consolidated city shall fulfill any obligations of the housing authority that are transferred to the consolidated city.
As added by Acts 1981, P.L.309, SEC.37. Amended by P.L.339-1985, SEC.1; P.L.59-1986, SEC.17; P.L.344-1987, SEC.2.



CHAPTER 19. AID TO HOUSING AUTHORITIES

IC 36-7-19-1
Application of chapter
Sec. 1. This chapter applies to all political subdivisions.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-2
Aid by political subdivisions; authorization
Sec. 2. A political subdivision may spend public money for and give other aid to a housing authority that operates within the jurisdiction of the political subdivision.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-3
Powers of political subdivisions
Sec. 3. (a) A political subdivision has all the powers necessary or convenient to aid and cooperate in the planning, undertaking, construction, or operation of:
(1) a housing project under this article; or
(2) a similar project of the federal government.
(b) The powers granted to a political subdivision by this section include the power to:
(1) furnish, dedicate, close, pave, install, grade, regrade, plan, or replan public ways, sidewalks, or other places, if it is otherwise empowered to do so;
(2) plan or replan, zone or rezone any part of the political subdivision;
(3) make exceptions from building regulations and ordinances;
(4) enter into agreements (which may extend over any period, notwithstanding any law to the contrary) with a housing authority or the federal government respecting powers to be exercised by the political subdivision under this chapter;
(5) purchase or legally invest in the bonds, notes, or warrants of a housing authority and exercise all of the rights of a holder of housing authority bonds, notes, or warrants;
(6) incur the entire expense of any public improvements it makes in exercising the powers granted in this chapter;
(7) provide financial assistance of any nature to a housing authority;
(8) acquire for, lease or transfer to, or exchange or trade with a housing authority any interest in real or personal property; and
(9) exercise all powers granted by this section upon terms determined by the fiscal body of the political subdivision.
(c) Notwithstanding subsections (a) and (b), if a housing authority:
(1) acquires or takes over a housing project from the federal government; and
(2) finds, by resolution, that the project is constructed in a

manner that promotes the public interest and affords necessary safety, sanitation, and other protection;
a political subdivision may not require any changes in the housing project.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-4
Contracts for services, improvements, and facilities
Sec. 4. In connection with:
(1) a housing project under this article; or
(2) a similar project of the federal government;
wholly or partly within its jurisdiction, a political subdivision may contract with a housing authority or the federal government with respect to the sums (if any) that the housing authority or the federal government agrees to pay, during any year or period of years, to the political subdivision for the improvements, services, and facilities to be furnished by it for the benefit of the housing project. However, the amount of these payments may not exceed the estimated cost to the political subdivision of the improvements, services, or facilities to be furnished. The absence of a contract for payment does not relieve the political subdivision of the duty to furnish, for the benefit of the housing project, improvements, services, and facilities that the political subdivision usually furnishes without a service fee.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-5
Resolutions authorizing exercise of powers
Sec. 5. A political subdivision may exercise the powers granted by this chapter if authorized by a resolution of its fiscal body. The resolution takes effect immediately and need not be laid over, published, or posted.
As added by Acts 1981, P.L.309, SEC.38.

IC 36-7-19-6
Appropriations
Sec. 6. When a housing authority is established in a political subdivision, the fiscal body of the subdivision shall immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the authority during the first year after that, and shall appropriate that amount to the authority out of any unappropriated money in the treasury of the subdivision.
As added by Acts 1981, P.L.309, SEC.38.



CHAPTER 20. REPEALED



CHAPTER 21. SPECIAL IMPROVEMENT DISTRICTS FOR REDEVELOPMENT OF BLIGHTED AREAS

IC 36-7-21-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-2
Legislative finding
Sec. 2. The general assembly finds that the redevelopment purposes for which special improvement districts may be established under this chapter constitute local public improvements.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-3
Establishment of special improvement district; prerequisite findings
Sec. 3. (a) A redevelopment commission may by resolution request the legislative body of the unit to establish a special improvement district for the purposes set forth in IC 36-7-15.1 with respect to counties having a consolidated city and in IC 36-7-14 with respect to all other eligible units.
(b) A special improvement district shall be established according to the procedures set forth for the establishment of allocation areas under IC 36-7-15.1 or IC 36-7-14, as applicable.
(c) In establishing the special improvement district, the legislative body must find that the projects to be undertaken in the district:
(1) constitute local public improvements;
(2) provide special benefits to property owners in the district; and
(3) will be of public utility and benefit.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-4
Resolution requesting establishment of district; contents
Sec. 4. In the resolution requesting the legislative body to establish a special improvement district, the redevelopment commission shall include the following information:
(1) A map of the boundaries of the proposed special improvement district, to include, if applicable, zone boundaries as prescribed by section 6 of this chapter.
(2) The name and address of each parcel and owner of land within the district and a description of the existing land use and zoning classification of each parcel.
(3) A detailed description of the proposed improvement its estimated cost, and the benefits expected to accrue to the property owners within the district.
(4) A plan for the application of assessment revenue to the cost

of the project.
(5) A proposed apportionment of the annual assessment to the parcels of real property within the district, as prescribed by sections 5 and 6 of this chapter.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-5
Apportionment of benefits; adjustment
Sec. 5. Benefits shall be apportioned on a gross square footage basis or on any other basis reasonably representative of the diffusion of benefits and may be adjusted by zone and land use as provided for in section 6 of this chapter.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-6
Benefit adjustment through establishment of multiple zone districts and land use management
Sec. 6. (a) If the redevelopment commission finds that the benefit of the special improvement varies from one (1) area to another within the district, the commission may establish up to three (3) zones within the district to delineate the approximate difference in beneficial impact and may propose the apportionment of benefits accordingly. The redevelopment commission may exclude all or part of the area actually encompassed by the improvement.
(b) In order to encourage the retention or development of various land uses within the district, the redevelopment commission may adjust the assessment according to the zoning classification of the property.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-7
Certification of scheduled assessments to county auditor; designation of assessment on property tax statement; judicial review of ordinance establishing district
Sec. 7. (a) Upon the approval by the legislative body of the resolution establishing the special improvement district, the redevelopment commission shall certify the list of assessments apportioned under sections 5 and 6 of this chapter to the county auditor. The scheduled assessments shall be collected only insofar as the schedule of assessments has been approved by the legislative body.
(b) Within thirty (30) days after the county auditor receives the certification of final scheduled assessments for the completion of the special improvement, the auditor shall deliver a copy of the duplicate to the county treasurer. Each year the treasurer shall add to the tax statements of a person owning the property affected by an assessment, designating it in a manner distinct from general taxes, the full annual assessment due in the year the statement is sent.
(c) Any owner of the property to be assessed under the ordinance establishing the special improvement district is entitled to judicial

review of that ordinance in the circuit or superior court of the county in which the redevelopment commission is located.
As added by P.L.380-1987(ss), SEC.20.

IC 36-7-21-8
Bonds or notes payable from special improvement assessments
Sec. 8. Subject to the approval of the legislative body under IC 36-7-14 or IC 36-7-15.1, as applicable, the redevelopment commission may issue notes or bonds payable from the special improvement assessments. These assessments are not ad valorem property taxes, and any bonds issued and payable by the assessment revenues are not a general obligation of the unit that established the special improvement district.
As added by P.L.380-1987(ss), SEC.20.



CHAPTER 22. ECONOMIC IMPROVEMENT DISTRICTS

IC 36-7-22-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by P.L.195-1988, SEC.1.



CHAPTER 23. MULTIPLE COUNTY INFRASTRUCTURE AUTHORITY

IC 36-7-23-1
"Authority" defined
Sec. 1. As used in this chapter, "authority" refers to a multiple jurisdiction infrastructure authority established under this chapter.
As added by P.L.346-1989(ss), SEC.7. Amended by P.L.86-1999, SEC.5.



CHAPTER 24. MULTIPLE COUNTY JUVENILE FACILITY AUTHORITIES

IC 36-7-24-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to a multiple county juvenile facility authority established under this chapter.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of directors of an authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-3
"Facility"
Sec. 3. As used in this chapter, "facility" refers to the following:
(1) A secure facility for juveniles (as defined in IC 31-9-2-115).
(2) A shelter care facility for juveniles (as defined in IC 31-9-2-118).
As added by P.L.223-1991, SEC.1. Amended by P.L.1-1997, SEC.155.

IC 36-7-24-4
Multiple county juvenile facility authority; establishment
Sec. 4. (a) A multiple county juvenile facility authority may be established under this chapter by:
(1) ordinance of the fiscal body of each county participating in the authority; and
(2) ordinance of the executive of each county participating in the authority.
(b) An agreement to establish an authority must include the following:
(1) More than one (1) county as a participant.
(2) A formula to determine the amount of money to be contributed to the authority by each county participating in the authority.
(3) Provisions concerning the construction of a facility or the operation and maintenance of a facility, or both, by the authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-5
Public body; exercise of powers
Sec. 5. An authority is a public body corporate and politic. The exercise of an authority's powers is an essential governmental function.
As added by P.L.223-1991, SEC.1.
IC 36-7-24-6
Board of directors; membership; chairman; executive director
Sec. 6. (a) The powers of an authority are vested in a board of directors of the authority. The board consists of the following members:
(1) The county executive of each county participating in the authority, or the county executive's designee.
(2) A juvenile court judge of each county participating in the authority. However, if a county participating in the authority does not have a juvenile court judge, the circuit court judge of the county is a member of the board.
(3) A member of the county fiscal body of each county participating in the authority, or the member's designee.
(b) The members of the board shall select a member to be the chairman of the board.
(c) An authority may select an executive director by a majority vote of the members of the board.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-7
Quorum; majority vote
Sec. 7. A majority of the members of a board constitutes a quorum for the transaction of business. The affirmative vote of a majority of the board is necessary for an action to be taken by the board.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-8
Eminent domain
Sec. 8. With the approval of the executive of the county affected, an authority may exercise the power of eminent domain under IC 32-24-1.
As added by P.L.223-1991, SEC.1. Amended by P.L.2-2002, SEC.117.

IC 36-7-24-9
Powers of authority
Sec. 9. Subject to the terms of the original agreement under section 4 of this chapter, an authority may do the following:
(1) Adopt, amend, and repeal bylaws for the conduct of the authority's business.
(2) Accept gifts and grants.
(3) Enter into contracts.
(4) Sue and be sued.
(5) Acquire, own, sell, convey, lease, or transfer property.
(6) Cooperate with a public or private organization to carry out the purposes of the authority.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-10
Operation and maintenance of facilities      Sec. 10. An authority may construct, purchase, lease, or pay operation and maintenance costs of a facility.
As added by P.L.223-1991, SEC.1.

IC 36-7-24-11
Leases of facilities; establishment of authority
Sec. 11. A county that is a lessor of a facility or a part of a facility may establish an authority under section 4 of this chapter with a county that is a lessee of a facility or a part of a facility.
As added by P.L.223-1991, SEC.1.



CHAPTER 25. ADDITIONAL POWERS OF REDEVELOPMENT COMMISSIONS

IC 36-7-25-1
Application
Sec. 1. This chapter applies to all units having a department of redevelopment under IC 36-7-14-3 or a department of metropolitan development as the redevelopment commission of a consolidated city or excluded city under IC 36-7-15.1.
As added by P.L.35-1990, SEC.62. Amended by P.L.102-1999, SEC.28.

IC 36-7-25-2
Definitions
Sec. 2. The definitions set forth in IC 36-7-14 and IC 36-7-15.1 apply throughout this chapter.
As added by P.L.35-1990, SEC.62.

IC 36-7-25-3
Financing of projects, improvements, and purposes
Sec. 3. (a) Projects, improvements, or purposes that may be financed by a commission in redevelopment project areas or economic development areas may be financed if the projects, improvements, or purposes are not located in those areas or the redevelopment district as long as the projects, improvements, or purposes directly serve or benefit those areas.
(b) This subsection applies only to counties having a consolidated city. A metropolitan development commission acting as the redevelopment commission of the consolidated city may finance projects, improvements, or purposes that are located in the county and in a reuse area established under IC 36-7-30, even though the reuse area is not located in the redevelopment district. However, at the time this financing is initiated, the redevelopment commission must make a finding that the project, improvement, or purpose will serve or benefit the redevelopment district.
As added by P.L.35-1990, SEC.62. Amended by P.L.26-1995, SEC.13; P.L.185-2005, SEC.50.

IC 36-7-25-4
Joint undertaking of redevelopment or economic development projects in contiguous areas
Sec. 4. Notwithstanding any other law, if two (2) or more units want to jointly undertake redevelopment or economic development projects in contiguous areas in the units' respective jurisdictions that benefit or serve the units' jurisdictions, the legislative body of a unit may:
(1) assign an area within the unit's jurisdiction to the commission of another unit to allow the creation of an allocation area for the purpose of the allocation of property tax proceeds even though part of the allocation area will be outside

the jurisdiction of the commission to which the new area is assigned; or
(2) may pledge property tax proceeds that would be allocated to the unit's allocation fund to the commission of another unit for the projects.
The commission to which an area is assigned or allocated proceeds are pledged may then take all actions in the area or with respect to the pledged proceeds that could be taken by a commission in an allocation area or with respect to the commission's own revenues until the later of the time when an ordinance rescinding this assignment or pledge is adopted by the legislative body of the assigning or pledging unit or the date on which outstanding bonds or lease rentals payable from allocated property tax proceeds are finally retired. The assigning unit shall continue to tax the taxpayers in the assigned portion of the allocation area at the assigning unit's tax rates.
As added by P.L.35-1990, SEC.62.

IC 36-7-25-5
Project agreements; procedures
Sec. 5. A commission may enter into a project agreement with a developer that has been selected as the successful bidder after following the procedures set forth in IC 36-7-14-22, IC 36-7-15.1-15, or IC 36-7-15.1-44 regarding dispositions of property or interests. Any project agreement must be approved by resolution of the commission. The project agreement may contain terms and provisions for development of projects in a redevelopment or economic development area that are negotiated with the developer in the discretion of the commission, including the type and character of consideration for the disposition, conditions and covenants as to future actions of the commission and the developer, and the obligation of the commission to exercise any of the commission's powers under IC 36-7-14, IC 36-7-15.1, this chapter, or any other applicable law.
As added by P.L.35-1990, SEC.62. Amended by P.L.102-1999, SEC.29.

IC 36-7-25-6
Limitation on taxpayer's right to challenge taxes or assessments; agreement; lien
Sec. 6. A commission may enter into an agreement with a taxpayer in an allocation area that limits the taxpayer's rights to challenge the taxpayer's assessment or property taxes or that guarantees, enhances, or otherwise further secures bonds or lease obligations of the commission. The obligation to make payments under a taxpayer agreement that guarantee, enhance, or otherwise further secure bonds or lease obligations of the commission under this section shall be treated in the same manner as property taxes for purposes of IC 6-1.1-22-13, if, and to the extent that, the taxpayer agreement provides for a property tax lien. As added by P.L.35-1990, SEC.62. Amended by P.L.147-1992, SEC.2.



CHAPTER 26. ECONOMIC DEVELOPMENT PROJECT DISTRICTS

IC 36-7-26-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) A city having a population of more than seventy-five thousand (75,000) but less than ninety thousand (90,000).
(2) A city having a population of more than one hundred five thousand (105,000) but less than one hundred twenty thousand (120,000).
(3) A city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000).
(4) A city having a population of more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000).
As added by P.L.35-1990, SEC.63. Amended by P.L.12-1992, SEC.172; P.L.185-2001, SEC.6 and P.L.291-2001, SEC.200; P.L.170-2002, SEC.160; P.L.177-2002, SEC.14 and P.L.178-2002, SEC.120.



CHAPTER 27. ECONOMIC DEVELOPMENT TAX AREA

IC 36-7-27-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by P.L.27-1992, SEC.28.



CHAPTER 28. MINORITY ENTERPRISE SMALL BUSINESS INVESTMENT COMPANIES

IC 36-7-28-1
Applicability of chapter
Sec. 1. This chapter applies to all cities.
As added by P.L.264-1993, SEC.1.

IC 36-7-28-2
Powers of city
Sec. 2. Notwithstanding any other law, a city may take all actions necessary to establish or provide assistance to a nonprofit corporation that serves as a minority enterprise small business investment company for purposes of 15 U.S.C. 681(d).
As added by P.L.264-1993, SEC.1.



CHAPTER 29. LOCAL ENVIRONMENTAL RESPONSE FINANCING

IC 36-7-29-1
Application of chapter
Sec. 1. This chapter applies to the following units:
(1) A city having a population of more than seven thousand (7,000) but less than seven thousand three hundred (7,300).
(2) A county having a population of more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000).
As added by P.L.44-1994, SEC.11. Amended by P.L.170-2002, SEC.161.

IC 36-7-29-2
"Board" defined
Sec. 2. As used in this chapter, "board" refers to the local environmental response financing board established by section 10 of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-3
"District" defined
Sec. 3. As used in this chapter, "district" refers to the special taxing district established by section 9 of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-4
"Qualified site" defined
Sec. 4. As used in this chapter, "qualified site" means a site that is wholly or partially located in the district and on July 1, 1994, is:
(1) a site at which solid waste or substances are present or deposited in or on the ground as an intended place of final location; or
(2) an industrial site where a substance is present in or on the ground.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-5
"Remedial action" defined
Sec. 5. As used in this chapter, "remedial action" has the meaning set forth in IC 13-11-2-185.
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.87.

IC 36-7-29-6
"Removal" defined
Sec. 6. As used in this chapter, "removal" has the meaning set forth in IC 13-11-2-187.
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.88.
IC 36-7-29-7
"Responsible person" defined
Sec. 7. As used in this chapter, "responsible person" has the meaning set forth in IC 13-11-2-192(b).
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.89.

IC 36-7-29-8
"Substance" defined
Sec. 8. As used in this chapter, "substance" has the meaning set forth in IC 13-11-2-98 for the term "hazardous substance".
As added by P.L.44-1994, SEC.11. Amended by P.L.1-1996, SEC.90.

IC 36-7-29-9
Local environmental response taxing districts
Sec. 9. (a) A special taxing district to be known as the local environmental response taxing district is created in a city described in section 1(1) of this chapter and in a county described in section 1(2) of this chapter for the purpose of funding substance removal or remedial action for a qualified site. The district shall exist for the public purpose of protecting the health, safety, and welfare of residents in the district by substance removal or remedial action. The general assembly finds that the actions and purposes set forth in this chapter are public purposes.
(b) The district is coterminous with the territory of the unit.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-10
Local environmental response financing boards
Sec. 10. (a) The district shall be governed by a local environmental response financing board.
(b) If the unit is a city described in section 1(1) of this chapter, the board consists of five (5) members appointed by the city executive.
(c) If the unit is a county described in section 1(2) of this chapter, the board consists of the following six (6) members:
(1) Two (2) members appointed by the county executive.
(2) One (1) member appointed by the county fiscal body.
(3) Two (2) members appointed by the executive of the municipality having the largest population in the district.
(4) One (1) member appointed by the executive of the municipality that has the second largest population in the district.
All board members appointed under this subsection must be local elected officials. A board member appointed under this subsection who ceases to be a local elected official forfeits membership on the board.
(d) The term of office of a board member is four (4) years. The appointing authority shall fill a vacancy on the board for the unexpired term.
(e) Board members are not entitled to compensation or reimbursement for any services or expenses. As added by P.L.44-1994, SEC.11.

IC 36-7-29-11
Resolutions
Sec. 11. The board may by its resolutions provide the procedure for its actions, the manner of selection of the board's chairperson, treasurer, secretary, and the other officers or employees of the district, their titles, terms of office, duties, number, and qualifications, and any other lawful subject necessary to the operation of the district and the exercise of the power granted under this chapter. Actions of a legislative nature must be by resolution adopted by a majority of the board. Resolutions proposed may be read by title only unless a reading in full is requested by a member of the board. Actions of an administrative or executive nature may be taken by a majority of the board or by officers of the board or employees of the district as authorized by the board.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-12
Powers and duties of boards
Sec. 12. (a) The board may:
(1) receive and disburse funds;
(2) sue and be sued;
(3) plan, finance, and manage substance removal or remedial action at qualified sites;
(4) make and contract for plans, surveys, studies, and investigations necessary for the purpose of substance removal or remedial action at qualified sites;
(5) enter upon property to make surveys, soundings, borings, and examinations;
(6) acquire by negotiation any property or rights or interest in property reasonably required for substance removal or remedial action under the bond resolution without following any other statutory procedures for that acquisition;
(7) accept gifts, grants, or loans of money, other property, or services from any source, public or private, and comply with the terms of the gift, grant, or loan;
(8) borrow in anticipation of taxes;
(9) contract for professional services;
(10) enter into an interlocal cooperation agreement under IC 36-1-7 to obtain funds for:
(A) fiscal;
(B) administrative;
(C) managerial; or
(D) operational;
services from a county or municipality;
(11) conduct or contract for ongoing site maintenance, leachate collection, and long term monitoring at a qualified site after the substance removal or remedial action is complete;
(12) enter into an agreement with a state or federal agency that

regulates remedial action or removal;
(13) pursue all legal remedies available as to other responsible persons who are not participating in the financing of the substance removal or remedial action through payment of property taxes that, in the sole judgment of the board, are commensurate with the responsible person's past use of the qualified site; and
(14) otherwise do all things necessary or proper to accomplish the purposes of this chapter.
(b) This subsection applies to a district located in a county described in section 1(2) of this chapter. In addition to the powers set forth in subsection (a), the board may levy a tax within the district to pay the costs of operation of the district, subject to regular budget and tax levy procedures. However, the maximum amount of taxes levied each year may not exceed fifty thousand dollars ($50,000). The tax described in this subsection shall not be levied after substance removal and remedial action at a qualified site have been completed.
(c) Money recovered by the district from responsible persons shall be used for any of the following:
(1) To redeem bonds issued under section 13 of this chapter.
(2) To pay debt service on bonds issued under section 13 of this chapter.
(3) To reimburse a unit in the district for costs associated with removal or remediation at the qualified site prior to the issuance of bonds issued under section 13 of this chapter.
(4) To pay ongoing costs of the district associated with remediation or removal.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-13
Issuance of bonds
Sec. 13. (a) Subject to section 15 of this chapter, the board may issue district bonds under this section for the payment of the cost of substance removal or remedial action at a qualified site.
(b) On adopting a resolution ordering the issuance of district bonds, the board shall certify a copy of the resolution and a copy of the approval to the treasurer of the district, who shall prepare the district bonds.
(c) The district bonds are special obligations of indebtedness of the district. The district bonds issued under this section, and interest on the district bonds, are payable solely out of a special tax levied on all of the property of the district or other funds that may, under this chapter, or under any other law, be used to pay debt service on bonds. The district bonds must recite the terms on the face of the district bonds together with the purpose for which the district bonds are issued. For the purpose of raising money to pay district bonds issued under this section, the board shall levy each year a special tax on all of the property in the district in the amount and the manner necessary to meet and pay the principal of the district bonds as they

severally mature, together with all accruing interest on them. The tax is declared to constitute the amount of benefits resulting to all of the property of the district.
(d) All proceeds from the sale of district bonds shall be kept as a separate and specific fund, to pay the cost of substance removal or remedial action, and no part of the proceeds may be used for any other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
(e) The tax levied each year shall be certified to the treasurer of the district and to the county auditor. The tax levied and certified shall be estimated and entered upon the tax duplicate by the county auditor and shall be collected and enforced. As the tax is collected by the county treasurer, the tax shall be transferred to the treasurer of the district, kept in a separate fund to be known as the district bond fund, and applied to the payment of the principal of and interest on the district bonds as the district bonds become due and to no other purpose, except as provided in IC 5-1-13 and IC 5-1-14.
(f) The special tax described in this section may not be levied after the last of the principal and interest on bonds issued under this chapter have been completely paid.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-14
Form of bonds
Sec. 14. (a) All district bonds issued under this chapter may:
(1) be issued as serial or term bonds or as a combination of both;
(2) be executed and delivered by the district at any time and from time to time;
(3) bear the date or dates;
(4) bear the maximum interest rates, if fixed rates are used, or specify any manner in which the interest rate will be determined, if variable or adjustable rates are used;
(5) be redeemable before their stated maturities on the terms and conditions and at premiums as determined by the board;
(6) be issued in any denomination of not less than five thousand dollars ($5,000);
(7) be in a form, either book entry or registered, or both;
(8) carry registration conversion privileges;
(9) be payable in a medium of payment and at a place or places, which may be at any one (1) or more banks or trust companies within or outside Indiana;
(10) provide for the replacement of mutilated, destroyed, stolen, or lost bonds;
(11) be authenticated in a manner and upon compliance with conditions;
(12) establish reserves from the proceeds of the sale of bonds or from other funds, or both, to secure the payment of the principal and interest on the district bonds issued under this chapter; and
(13) contain other terms and covenants;
as provided in the resolution of the board authorizing the district

bonds.
(b) The district bonds issued under this chapter may mature at the time or times not to exceed forty (40) years.
(c) The district bonds issued under this chapter may bear either the impressed or facsimile seal of the district and shall be executed by the manual or facsimile signature of the chairperson of the board and attested by the manual or facsimile signature of the treasurer of the district, if one (1) of these signatures is manual. However, any signatures may be facsimiles if the bonds are to be manually authenticated by a fiduciary.
(d) The district bonds and the interest coupons appertaining to them, if any, issued under this chapter are valid and binding obligations of the district for all purposes in accordance with the terms of this chapter, notwithstanding that before delivery of the district bonds and any appertaining interest coupons, any of the persons whose signatures appear on the district bonds and any appertaining interest coupons have ceased to be officers of the district, as if the persons had continued to be officers of the district until after delivery.
(e) The district bonds issued under this chapter may be sold at public or private sale for the price or prices that may be provided in the resolution authorizing their issuance.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-15
Amount of bonds
Sec. 15. (a) Except as provided in subsection (b) or (c), the amount of the district bonds issued under this chapter may not exceed the total amount that the board determines is reasonably necessary to be incurred in connection with the substance removal or remedial action. The board shall base a determination under this subsection on the best estimates available before the district bonds are issued.
(b) This subsection applies to a district located in a city described in section 1(1) of this chapter. Notwithstanding any other law, the total amount of the district bonds issued under this chapter, including district bonds already issued and outstanding under this chapter, may not exceed four percent (4%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15 of the district after deducting all mortgage exemptions in the district.
(c) This subsection applies to a district located in a county described in section 1(2) of this chapter. Notwithstanding any other law, the total amount of the district bonds issued under this chapter, including district bonds already issued and outstanding under this chapter, may not exceed two percent (2%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15.
As added by P.L.44-1994, SEC.11. Amended by P.L.6-1997, SEC.212.

IC 36-7-29-16 Procedures for issuance of bonds
Sec. 16. (a) District bonds may be issued by a board under this chapter without following any procedures set forth in any other statute except that the board must:
(1) adopt a bond resolution after a public hearing following public notice of the hearing published in accordance with IC 5-3-1;
(2) publish notice of the determination to issue district bonds in accordance with IC 6-1.1-20-5;
(3) obtain the approval for the appropriation of the proceeds of the district bonds as set forth in IC 6-1.1-18-5 if the appropriation is an additional appropriation; and
(4) obtain the approval of the department of local government finance for a tax levy under IC 6-1.1-18.5-8.
(b) The bond resolution must contain a finding that substance removal or remedial action at the qualified site will be of public utility and benefit because the conditions at the qualified site are detrimental to the social and economic interests of the district.
As added by P.L.44-1994, SEC.11. Amended by P.L.90-2002, SEC.485.

IC 36-7-29-17
Notes of indebtedness
Sec. 17. (a) A district:
(1) pending receipt of any grant; or
(2) in anticipation of the issuance of district bonds under this chapter;
may borrow money from any person and evidence the debt by a note or notes executed by the chairperson of the board and the treasurer of the district. The note or notes must contain the terms and provisions prescribed by the board.
(b) An issuance of a note or notes or evidence of indebtedness under this section may be sold at a public or private negotiated sale.
(c) A note or notes issued or renewed under this section must mature not more than five (5) years from the date of issuance of the original note and must pledge for the payment of the principal and interest the proceeds of the grant or district bonds.
(d) The board shall apply the proceeds of any note or notes issued under this section to the cost of the substance removal or remedial action for which the grant is to be made or bonds issued, but no purchaser of any obligations is liable for the proper application of the proceeds.
(e) Notes issued under this section must be approved by a resolution of the board.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-18
Bond and note registration requirements
Sec. 18. A district bond or note issued in connection with a financing under this chapter is exempt from the registration

requirements of IC 23.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-19
Tax exemptions for bonds and notes
Sec. 19. All district bonds, as well as bond anticipation notes, issued under this chapter and the interest on them are exempt from taxation in accordance with IC 6-8-5.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-20
Actions to contest bonds
Sec. 20. An action to contest the validity of the district bonds or to prevent their issuance must be brought within thirty (30) days following the publication of the public notice under section 16(a)(1) of this chapter.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-21
Authority granted by chapter
Sec. 21. This chapter constitutes full authority for the issuance of district bonds. No procedure, proceedings, publications, notices, consents, approvals, orders, acts, or things by a board, an officer, a commission, a department, an agency, or an instrumentality of the state is required to issue district bonds or to do any act or perform anything under this chapter, except as may be prescribed in this chapter. The powers conferred by this chapter are in addition to, and not in substitution for, and the limitations imposed by this chapter do not affect the powers conferred by any other statute.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-22
Guaranty of rights
Sec. 22. The general assembly covenants and agrees with the holders of any district bonds that as long as any district bonds issued under this chapter are outstanding and unpaid, the state:
(1) will not limit or alter the rights of the district to fulfill the terms of any agreements made with the holders of the district bonds; and
(2) will not in any way impair the rights and remedies of the holders of the district bonds;
until the district bonds, together with interest on the district bonds, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders are fully paid, met, and discharged.
As added by P.L.44-1994, SEC.11.

IC 36-7-29-22.5
Lien on property
Sec. 22.5. (a) After removal or remedial action is initiated under

this chapter, the district may impose a lien on the property on which the removal or remedial action is undertaken. The lien may secure the payment to the district of an amount of money equal to the amount of money expended periodically by the district to finance the removal or remedial action.
(b) In order to perfect a lien arising under subsection (a), the district must file notice of the lien in the office of the county recorder. At least thirty (30) days before filing notice of the lien in the office of the county recorder, the district must provide by certified mail to:
(1) the owner of the real property that would be subject to the lien, at the owner's last known address; or
(2) the tenant or other person having control of the real property that would be subject to the lien, at the last known address of the tenant or other person, if the owner of record cannot be identified;
a written notice of the date on which the district intends to impose a lien under subsection (a). The district shall also provide the county recorder with a copy of the written notice required by this subsection.
(c) When a notice of a lien arising under subsection (a) is presented to the county recorder for filing, the county recorder shall enter the lien appropriately in the entry book and in the miscellaneous record. The entries made under this subsection must show the following:
(1) The date of filing.
(2) The book and page number or instrument number.
(3) The name of the person named in the notice.
(4) A legal description of the property if appropriate.
(5) A serial number or other identifying number given in the notice.
(d) After a notice of a lien is filed with the county recorder under subsection (c), the district shall provide notice of the filing of the lien by certified mail to:
(1) the owner of the property that is subject to the lien, at the owner's last known address; or
(2) the tenant or other person having control of the property that is subject to the lien, at the last known address of the tenant or other person, if the owner of record cannot be identified.
(e) Subject to subsection (f), when a certificate of discharge of a lien arising under this section is:
(1) issued by the board or its designated representative; and
(2) presented for filing in the office of the county recorder;
the county recorder shall record the certificate of discharge as a release of the lien.
(f) To be recorded under subsection (e), the certificate must refer to the county recorder's book and page number or instrument number under which the lien was recorded.
(g) When recording a release of a lien under subsection (e), the county recorder shall inscribe, in the margin of each entry made to record the lien under subsection (d), a reference to the place where

the release is recorded.
(h) Upon:
(1) the recording of the certificate of discharge as a release under subsection (e); and
(2) the inscribing of the references to the release under this section;
a certificate of discharge of a lien arising under subsection (a) operates as a full discharge and satisfaction of the lien unless the references to the release inscribed under subsection (e) specifically note the release as a partial lien release.
(i) A lien created under subsection (a) continues until the earlier of the following:
(1) The full discharge and satisfaction of the lien.
(2) The expiration of a twenty (20) year period from the date of the creation of the lien, unless an action to foreclose the lien is pending.
As added by P.L.60-1999, SEC.1.

IC 36-7-29-23
Construction of chapter
Sec. 23. This chapter is supplemental to all other statutes covering the funding of substance removal or remedial action.
As added by P.L.44-1994, SEC.11.



CHAPTER 30. REUSE OF FEDERAL MILITARY BASES

IC 36-7-30-1
Applicability of chapter; definitions
Sec. 1. (a) This chapter applies to all units in which all or a part of a military base is located.
(b) As used in sections 18 and 24 of this chapter, "bonds" means bonds, notes, evidences of indebtedness, or other obligations issued by the reuse authority in the name of the unit.
(c) As used in this chapter, "military base" means a United States government military base or other military installation that is scheduled for closing or is completely or partially inactive or closed.
(d) As used in this chapter, "military base property" means real and personal property that is currently or was formerly part of a military base and is subject to reuse.
(e) As used in this chapter, "municipal utility" means a utility that is owned by a municipality and provides at least one (1) of the following:
(1) Water services.
(2) Sewer services.
(3) Electric services.
(4) Stormwater services.
(f) As used in this chapter, "reuse authority" means a military base reuse authority established under section 3 of this chapter.
As added by P.L.26-1995, SEC.14. Amended by P.L.228-1997, SEC.1.



CHAPTER 30.1. PLANNING AND ZONING AFFECTING MILITARY BASES

IC 36-7-30.1-1
"Military base"
Sec. 1. As used in this chapter, "military base" means a United States government military installation that:
(1) has an area of at least sixty thousand (60,000) acres; and
(2) is used for the design, construction, maintenance, and testing of electronic devices and ordnance.
As added by P.L.5-2005, SEC.7.

IC 36-7-30.1-2
Notification requirement
Sec. 2. (a) Before a unit may take action to:
(1) plan or regulate the:
(A) use, improvement, and maintenance of real property; or
(B) location, condition, and maintenance of structures and other improvements; or
(2) regulate the platting and subdividing of real property;
located within three (3) miles of the perimeter of a military base, the unit must notify the commander of the military base of the unit's intent to take action to ensure the action will not have an adverse impact on the operation of the military base.
(b) The notice provided under subsection (a) must request that the commander of the military base respond to the notice:
(1) with written recommendations and supporting facts concerning the action and its impact on the operation of the military base; and
(2) not more than fifteen (15) days after the date the commander receives the notice.
(c) If the commander does not submit a response to the notice provided under subsection (a) not more than fifteen (15) days after the date the commander receives the notice, the unit may presume that the action will not have an adverse impact on the operation of the military base.
As added by P.L.5-2005, SEC.7.

IC 36-7-30.1-3
Impact on military bases
Sec. 3. A unit may not take action to:
(1) plan or regulate the:
(A) use, improvement, and maintenance of real property; or
(B) location, condition, and maintenance of structures and other improvements; or
(2) regulate the platting and subdividing of real property;
located within three (3) miles of the perimeter of a military base if the action will have an adverse impact on the operation of the military base.
As added by P.L.5-2005, SEC.7.



CHAPTER 30.5. DEVELOPMENT OF MULTICOUNTY FEDERAL MILITARY BASES

IC 36-7-30.5-1
Application
Sec. 1. This chapter applies only to a military base that is located in more than two (2) counties.
As added by P.L.203-2005, SEC.11.



CHAPTER 31. PROFESSIONAL SPORTS DEVELOPMENT AREA IN COUNTY CONTAINING A CONSOLIDATED CITY

IC 36-7-31-1
Applicability of chapter
Sec. 1. This chapter applies only to a county having a consolidated city.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-2
"Budget agency" defined
Sec. 2. As used in this chapter, "budget agency" means the budget agency established by IC 4-12-1.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-3
"Budget committee" defined
Sec. 3. As used in this chapter, "budget committee" has the meaning set forth in IC 4-12-1-3.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-4
"Capital improvement board" defined
Sec. 4. As used in this chapter, "capital improvement board" refers to the capital improvement board of managers established by IC 36-10-9-3.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-5
"Commission" defined
Sec. 5. As used in this chapter, "commission" refers to the metropolitan development commission acting as the redevelopment commission of a consolidated city.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-6
"Covered taxes" defined
Sec. 6. As used in this chapter, "covered taxes" means the following:
(1) The state gross retail tax imposed under IC 6-2.5-2-1 or use tax imposed under IC 6-2.5-3-2.
(2) An adjusted gross income tax imposed under IC 6-3-2-1 on an individual.
(3) A county option income tax imposed under IC 6-3.5-6.
(4) A food and beverage tax imposed under IC 6-9.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-7
"Department" defined      Sec. 7. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-8
"Tax area" defined
Sec. 8. As used in this chapter, "tax area" means a geographic area established by a commission as a professional sports development area under section 14 of this chapter.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-9
"Taxpayer" defined
Sec. 9. As used in this chapter, "taxpayer" means a person that is liable for a covered tax.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-10
Establishment of area; facilities
Sec. 10. A commission may establish as part of a professional sports development area any facility:
(1) that is used in the training of a team engaged in professional sporting events; or
(2) that is:
(A) financed in whole or in part by:
(i) notes or bonds issued by a political subdivision or issued under IC 36-10-9 or IC 36-10-9.1; or
(ii) a lease or other agreement under IC 5-1-17; and
(B) used to hold a professional sporting event.
The tax area may include a facility described in this section and any parcel of land on which the facility is located. An area may contain noncontiguous tracts of land within the county.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.66.

IC 36-7-31-11
Establishment of area; time; findings; area changes; special taxing district
Sec. 11. (a) A tax area must be initially established before July 1, 1999, according to the procedures set forth for the establishment of an economic development area under IC 36-7-15.1. A tax area may be changed (including to the exclusion or inclusion of a facility described in this chapter) or the terms governing the tax area may be revised in the same manner as the establishment of the initial tax area. However, after May 14, 2005:
(1) a tax area may be changed only to include the site or future site of a facility that is or will be the subject of a lease or other agreement entered into between the capital improvement board and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26; and         (2) the terms governing a tax area may be revised only with respect to a facility described in subdivision (1).
(b) In establishing or changing the tax area or revising the terms governing the tax area, the commission must make the following findings instead of the findings required for the establishment of economic development areas:
(1) That a project to be undertaken or that has been undertaken in the tax area is for a facility at which a professional sporting event or a convention or similar event will be held.
(2) That the project to be undertaken or that has been undertaken in the tax area will benefit the public health and welfare and will be of public utility and benefit.
(3) That the project to be undertaken or that has been undertaken in the tax area will protect or increase state and local tax bases and tax revenues.
(c) The tax area established by the commission under this chapter is a special taxing district authorized by the general assembly to enable the county to provide special benefits to taxpayers in the tax area by promoting economic development that is of public use and benefit.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.67.

IC 36-7-31-12
Review of resolution by budget committee; notice requirements; information to taxing units
Sec. 12. (a) Upon adoption of a resolution establishing a tax area under section 14 of this chapter, the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
(b) Upon adoption of a resolution changing the boundaries of a tax area under section 14 of this chapter, the commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county in which the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district.
(c) Upon completion of the actions required by subsection (b), the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget

committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.199-2005, SEC.36.

IC 36-7-31-13
Approval of resolution by budget agency
Sec. 13. (a) The budget agency must approve the resolution before covered taxes may be allocated under section 14.
(b) When considering a resolution, the budget committee and the budget agency must make the following findings:
(1) The cost of the facility and facility site specified under the resolution exceeds one hundred thousand dollars ($100,000).
(2) The project specified in the resolution is economically sound and will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the tax area established under this chapter.
(3) The political subdivisions effected by the project specified in the resolution have committed significant resources towards completion of the improvement.
(c) Revenues from the tax area may not be allocated until the budget agency approves the resolution.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-14
Resolution; allocation of taxes
Sec. 14. (a) A tax area must be established by resolution. A resolution establishing a tax area must provide for the allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax area to the professional sports development area fund established for the county. The allocation provision must apply to the entire tax area. The resolution must provide that the tax area terminates not later than December 31, 2027.
(b) All of the salary, wages, bonuses, and other compensation that are:
(1) paid during a taxable year to a professional athlete for professional athletic services;
(2) taxable in Indiana; and
(3) earned in the tax area;
shall be allocated to the tax area if the professional athlete is a member of a team that plays the majority of the professional athletic events that the team plays in Indiana in the tax area.
(c) Except as provided by section 14.1 of this chapter, the total amount of state revenue captured by the tax area may not exceed five million dollars ($5,000,000) per year for twenty (20) consecutive years.
(d) The resolution establishing the tax area must designate the facility and the facility site for which the tax area is established and covered taxes will be used.     (e) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes to a tax area.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.68.

IC 36-7-31-14.1
Marion County allocation of additional revenue
Sec. 14.1. (a) The budget director appointed under IC 4-12-1-3 may determine that, commencing July 1, 2007, there may be captured in the tax area up to eleven million dollars ($11,000,000) per year in addition to the up to five million dollars ($5,000,000) of state revenue to be captured by the tax area under section 14 of this chapter, for up to thirty-four (34) consecutive years. The budget director's determination must specify that the termination date of the tax area for purposes of the collection of the additional eleven million dollars ($11,000,000) per year is extended to not later than:
(1) January 1, 2041; or
(2) January 1, 2010, if on that date there are no obligations owed by the capital improvement board of managers to the Indiana stadium and convention building authority or to any state agency under IC 5-1-17-26.
Following the budget director's determination, and commencing July 1, 2007, the maximum total amount of revenue captured by the tax area for years ending before January 1, 2041, shall be sixteen million dollars ($16,000,000) per year.
(b) The additional revenue captured pursuant to a determination under subsection (a) shall be distributed to the capital improvement board or its designee. So long as there are any current or future obligations owed by the capital improvement board to the Indiana stadium and convention building authority created by IC 5-1-17 or any state agency under a lease or another agreement entered into between the capital improvement board and the Indiana stadium and convention building authority or any state agency under IC 5-1-17-26, the capital improvement board or its designee shall deposit the additional revenue received under this subsection in a special fund, which may be used only for the payment of the obligations described in this subsection.
(c) Notwithstanding the budget director's determination under subsection (a), after January 1, 2010, the capture of the additional eleven million dollars ($11,000,000) per year described in subsection (a) terminates on January 1 of the year following the first year in which no obligations of the capital improvement board described in subsection (b) remain outstanding.
As added by P.L.214-2005, SEC.69. Amended by P.L.120-2006, SEC.6.

IC 36-7-31-15
Notice of adoption of allocation provision
Sec. 15. When the commission adopts an allocation provision, the commission shall notify the department by certified mail of the

adoption of the provision and shall include with the notification a complete list of the following:
(1) Employers in the tax area.
(2) Street names and the range of street numbers of each street in the tax area.
The commission shall update the list before July 1 of each year.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-16
Professional sports development area fund
Sec. 16. A professional sports development area fund for the county is established. The fund shall be administered by the department. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-17
Deposit of taxes in fund
Sec. 17. Covered taxes attributable to a taxing area established under section 14 of this chapter shall be deposited in the professional sports development area fund for the county.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-18
Distributions from fund
Sec. 18. On or before the twentieth day of each month, all amounts held in the professional sports development area fund for the county shall be distributed to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-19
Notice of taxes to be distributed to capital improvements board
Sec. 19. The department shall notify the county auditor of the amount of taxes to be distributed to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-20
Warrants
Sec. 20. All distributions from the professional sports development area fund for the county shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the capital improvement board.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-21
Uses of money from fund
Sec. 21. Except as provided in section 14.1 of this chapter, the capital improvement board may use money distributed from the fund only to construct and equip a capital improvement that is used for a professional sporting event, including the financing or refinancing of

a capital improvement or the payment of lease payments for a capital improvement.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.70.

IC 36-7-31-22
Repayments to fund
Sec. 22. The capital improvement board shall repay to the professional sports development area fund any amount that is distributed to the capital improvement board and used for:
(1) a purpose that is not described in section 21 of this chapter; or
(2) a facility or facility site other than the facility and facility site to which covered taxes are designated under the resolution described in section 14 of this chapter.
The department shall distribute the covered taxes repaid to the professional sports development area fund under this section proportionately to the funds and the political subdivisions that would have received the covered taxes if the covered taxes had not been allocated to the tax area under this chapter.
As added by P.L.255-1997(ss), SEC.19.

IC 36-7-31-23
Expiration of chapter
Sec. 23. This chapter expires December 31, 2040.
As added by P.L.255-1997(ss), SEC.19. Amended by P.L.214-2005, SEC.71.



CHAPTER 31.3. PROFESSIONAL SPORTS DEVELOPMENT AREA

IC 36-7-31.3-1
Applicability of chapter
Sec. 1. Except as provided in section 8(b) of this chapter, this chapter applies only to a city or a county without a consolidated city that has a professional sports franchise playing the majority of its home games in a facility owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.123.

IC 36-7-31.3-2
"Budget agency" defined
Sec. 2. As used in this chapter, "budget agency" means the budget agency established by IC 4-12-1.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-3
"Budget committee" defined
Sec. 3. As used in this chapter, "budget committee" has the meaning set forth in IC 4-12-1-3.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-4
"Covered taxes" defined
Sec. 4. As used in this chapter, "covered taxes" means the part of the following taxes attributable to the operation of a facility designated as part of a tax area under section 8 of this chapter:
(1) The state gross retail tax imposed under IC 6-2.5-2-1 or use tax imposed under IC 6-2.5-3-2.
(2) An adjusted gross income tax imposed under IC 6-3-2-1 on an individual.
(3) A county option income tax imposed under IC 6-3.5.
(4) Except in a county having a population of more than three hundred thousand (300,000) but less than four hundred thousand (400,000), a food and beverage tax imposed under IC 6-9.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.124.

IC 36-7-31.3-5
"Department" defined
Sec. 5. As used in this chapter, "department" refers to the department of state revenue.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-5.5 "Designating body" defined
Sec. 5.5. As used in this chapter, "designating body" means a:
(1) city legislative body; or
(2) county legislative body;
that may establish a tax area under this chapter.
As added by P.L.178-2002, SEC.125.

IC 36-7-31.3-6
"Tax area" defined
Sec. 6. As used in this chapter, "tax area" means a geographic area established as a professional sports and convention development area under section 10 of this chapter.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-7
"Taxpayer" defined
Sec. 7. As used in this chapter, "taxpayer" means a person that is liable for a covered tax.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-8
Designation of a facility as part of a professional sports and convention development area
Sec. 8. (a) A designating body may designate as part of a professional sports and convention development area any facility that is:
(1) owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11, and used by a professional sports franchise for practice or competitive sporting events; or
(2) owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11, and used as one (1) of the following:
(A) A facility used principally for convention or tourism related events serving national or regional markets.
(B) An airport.
(C) A museum.
(D) A zoo.
(E) A facility used for public attractions of national significance.
(F) A performing arts venue.
(G) A county courthouse registered on the National Register of Historic Places.
A facility may not include a private golf course or related improvements. The tax area may include only facilities described in this section and any parcel of land on which a facility is located. An area may contain noncontiguous tracts of land within the city, county, or school corporation.
(b) Except for a tax area that is located in a city having a population of:         (1) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(2) more than ninety thousand (90,000) but less than one hundred five thousand (105,000);
a tax area must include at least one (1) facility described in subsection (a)(1).
(c) A tax area may contain other facilities not owned by the designating body if:
(1) the facility is owned by a city, the county, a school corporation, or a board established under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11; and
(2) an agreement exists between the designating body and the owner of the facility specifying the distribution and uses of the covered taxes to be allocated under this chapter.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.126; P.L.64-2004, SEC.35; P.L.1-2006, SEC.570.

IC 36-7-31.3-9
Establishment of area; time; findings; special taxing district
Sec. 9. (a) A tax area must be initially established by resolution:
(1) except as provided in subdivision (2) before July 1, 1999; or
(2) before January 1, 2005, in the case of:
(A) a second class city; or
(B) the city of Marion;
according to the procedures set forth for the establishment of an economic development area under IC 36-7-14. Before May 15, 2005, a tax area may be changed or the terms governing the tax area revised in the same manner as the establishment of the initial tax area. After May 14, 2005, a tax area may not be changed and the terms governing a tax area may not be revised. Only one (1) tax area may be created in each county.
(b) In establishing the tax area, the designating body must make the following findings instead of the findings required for the establishment of economic development areas:
(1) Except for a tax area in a city having a population of:
(A) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(B) more than ninety thousand (90,000) but less than one hundred five thousand (105,000);
there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used by a professional sports franchise for practice or competitive sporting events. A tax area to which this subdivision applies may also include a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used for any purpose specified in section 8(a)(2) of this chapter.
(2) For a tax area in a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000), there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility

that is used for any purpose specified in section 8(a) of this chapter.
(3) For a tax area in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000), there is a capital improvement that will be undertaken or has been undertaken in the tax area for a facility that is used for any purpose specified in section 8(a)(2) of this chapter.
(4) The capital improvement that will be undertaken or that has been undertaken in the tax area will benefit the public health and welfare and will be of public utility and benefit.
(5) The capital improvement that will be undertaken or that has been undertaken in the tax area will protect or increase state and local tax bases and tax revenues.
(c) The tax area established under this chapter is a special taxing district authorized by the general assembly to enable the designating body to provide special benefits to taxpayers in the tax area by promoting economic development that is of public use and benefit.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.174-2001, SEC.13; P.L.178-2002, SEC.127; P.L.64-2004, SEC.36; P.L.2-2005, SEC.130; P.L.214-2005, SEC.72.

IC 36-7-31.3-10
Resolution; allocation of taxes
Sec. 10. (a) A tax area must be established by resolution. A resolution establishing a tax area must provide for the allocation of covered taxes attributable to a taxable event or covered taxes earned in the tax area to the professional sports and convention development area fund established for the city or county. The allocation provision must apply to the entire tax area. The resolution must provide the tax area terminates not later than December 31, 2027.
(b) In addition to subsection (a), all of the salary, wages, bonuses, and other compensation that are:
(1) paid during a taxable year to a professional athlete for professional athletic services;
(2) taxable in Indiana; and
(3) earned in the tax area;
shall be allocated to the tax area if the professional athlete is a member of a team that plays the majority of the professional athletic events that the team plays in Indiana in the tax area.
(c) The total amount of state revenue captured by the tax area may not exceed five dollars ($5) per resident of the city or county per year for twenty (20) consecutive years.
(d) The resolution establishing the tax area must designate the facility or proposed facility and the facility site for which the tax area is established.
(e) The department may adopt rules under IC 4-22-2 and guidelines to govern the allocation of covered taxes to a tax area.
As added by P.L.255-1997(ss), SEC.20.
IC 36-7-31.3-11
Review of resolution by budget committee; notice requirements; information to taxing units
Sec. 11. (a) Upon adoption of a resolution establishing a tax area under section 10 of this chapter, the designating body shall submit the resolution to the budget committee for review and recommendation to the budget agency.
(b) Upon adoption of a resolution changing the boundaries of a tax area under section 10 of this chapter, the commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit in the county where the district is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the district, including the following:
(i) The estimated economic benefits and costs incurred by the district, as measured by increased employment and anticipated growth of property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the district.
(c) Upon completion of the actions required by subsection (b), the commission shall submit the resolution to the budget committee for review and recommendation to the budget agency. The budget committee shall meet not later than sixty (60) days after receipt of a resolution and shall make a recommendation on the resolution to the budget agency.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.128; P.L.199-2005, SEC.37.

IC 36-7-31.3-12
Approval of resolution by budget agency
Sec. 12. (a) The budget agency must approve the resolution before covered taxes may be allocated under section 10 of this chapter.
(b) When considering a resolution, the budget committee and the budget agency must make the following findings:
(1) The cost of the facility and facility site specified under the resolution exceeds ten thousand dollars ($10,000).
(2) The capital improvement specified under the resolution is economically sound and will benefit the people of Indiana by protecting or increasing state and local tax bases and tax revenues for at least the duration of the tax area established under this chapter.
(3) The political subdivisions affected by the capital improvement specified under the resolution have committed significant resources towards completion of the improvement.
(c) Revenues from the tax area may not be allocated until the budget agency approves the resolution.
As added by P.L.255-1997(ss), SEC.20.
IC 36-7-31.3-13
Notice of adoption of allocation provision
Sec. 13. When the designating body adopts an allocation provision, the county auditor shall notify the department by certified mail of the adoption of the provision and shall include with the notification a complete list of the following:
(1) Employers in the tax area.
(2) Street names and the range of street numbers of each street in the tax area.
The county auditor shall update the list before July 1 of each year.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.129.

IC 36-7-31.3-14
Professional sports and convention development area fund
Sec. 14. If a tax area is established under section 10 of this chapter, a state fund known as the professional sports and convention development area fund is established for that tax area. The fund shall be administered by the department. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-15
Deposit of taxes in fund
Sec. 15. Covered taxes attributable to a taxing area under section 10 of this chapter shall be deposited in the professional sports and convention development area fund.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-16
Distributions from fund
Sec. 16. On or before the twentieth day of each month, all amounts held in the professional sports and convention development area fund shall be distributed to the county treasurer.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-17
Notice of taxes to be distributed to county treasurer or party to agreement under IC 36-7-31.3-8(c)
Sec. 17. The department shall notify the county auditor of the amount of taxes to be distributed to the county treasurer. For tax areas described in section 8(c) of this chapter, the department shall notify the county auditor of the amount of taxes to be distributed to each party to the agreement. The notice must specify the distribution and uses of covered taxes to be allocated under this chapter.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.130.

IC 36-7-31.3-18
Warrants      Sec. 18. All distributions from the professional sports and convention development area fund for the county shall be made by warrants issued by the auditor of state to the treasurer of state ordering those payments to the county treasurer.
As added by P.L.255-1997(ss), SEC.20.

IC 36-7-31.3-19
Use of funds
Sec. 19. The resolution establishing the tax area must designate the use of the funds. The funds are to be used only for the following:
(1) Except in a tax area in a city having a population of:
(A) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000); or
(B) more than ninety thousand (90,000) but less than one hundred five thousand (105,000);
a capital improvement that will construct or equip a facility owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used by a professional sports franchise for practice or competitive sporting events. In a tax area to which this subdivision applies, funds may also be used for a capital improvement that will construct or equip a facility owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a)(2) of this chapter.
(2) In a city having a population of more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000), a capital improvement that will construct or equip a facility owned by the city, the county, a school corporation, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a) of this chapter.
(3) In a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000), a capital improvement that will construct or equip a facility owned by the city, the county, or a board under IC 36-9-13, IC 36-10-8, IC 36-10-10, or IC 36-10-11 and used for any purpose specified in section 8(a)(1) or 8(a)(2) of this chapter.
(4) The financing or refinancing of a capital improvement described in subdivision (1), (2), or (3) or the payment of lease payments for a capital improvement described in subdivision (1), (2), or (3).
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.131; P.L.64-2004, SEC.37.

IC 36-7-31.3-20
Repayments to fund
Sec. 20. The designating body shall repay to the professional sports development area fund any amount that is distributed to the designating body and used for:         (1) a purpose that is not described in this chapter; or
(2) a facility or facility site other than the facility and facility site to which covered taxes are designated under the resolution described in section 10 of this chapter.
The department shall distribute the covered taxes repaid to the professional sports development area fund under this section proportionately to the funds and the political subdivisions that would have received the covered taxes if the covered taxes had not been allocated to the tax area under this chapter.
As added by P.L.255-1997(ss), SEC.20. Amended by P.L.178-2002, SEC.132.

IC 36-7-31.3-21
Expiration of chapter
Sec. 21. This chapter expires December 31, 2027.
As added by P.L.255-1997(ss), SEC.20.



CHAPTER 32. CERTIFIED TECHNOLOGY PARKS

IC 36-7-32-1
Units authorized to establish certified technology parks
Sec. 1. This chapter applies to all units having a department of redevelopment under IC 36-7-14 or a department of metropolitan development as the redevelopment commission of a consolidated city under IC 36-7-15.1.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-2
Application of definitions in IC 36-7
Sec. 2. The definitions in IC 36-7-14 and IC 36-7-15.1 apply throughout this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-3
Application of definitions in IC 6-1.1
Sec. 3. As used in this chapter, the following terms have the meanings set forth in IC 6-1.1-1:
(1) Assessment date.
(2) Assessed value or assessed valuation.
(3) Taxing district.
(4) Taxing unit.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-4
"Based assessed value"
Sec. 4. As used in this chapter, "base assessed value" means:
(1) the net assessed value of all the taxable property located in a certified technology park as finally determined for the assessment date immediately preceding the effective date of the allocation provision of a resolution adopted under section 15 of this chapter; plus
(2) to the extent it is not included in subdivision (1), the net assessed value of property that is assessed as residential property under the rules of the department of local government finance, as finally determined for any assessment date after the effective date of the allocation provision.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-5
"Business incubator"
Sec. 5. As used in this chapter, "business incubator" means real and personal property that:
(1) is located in a certified technology park;
(2) is subject to an agreement under section 12 of this chapter; and
(3) is developed for the primary purpose of attracting one (1) or

more owners or tenants who will engage in high technology activities.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-6
"Gross retail base period amount"
Sec. 6. As used in this chapter, "gross retail base period amount" means the aggregate amount of state gross retail and use taxes remitted under IC 6-2.5 by the businesses operating in the territory comprising a certified technology park during the full state fiscal year that precedes the date on which the certified technology park was designated under section 11 of this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-6.5
"Gross retail incremental amount"
Sec. 6.5. As used in this chapter, "gross retail incremental amount" means the remainder of:
(1) the aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the territory comprising a certified technology park during a state fiscal year; minus
(2) the gross retail base period amount;
as determined by the department of state revenue.
As added by P.L.199-2005, SEC.38.

IC 36-7-32-7
"High technology activity"
Sec. 7. As used in this chapter, "high technology activity" means one (1) or more of the following:
(1) Advanced computing, which is any technology used in the design and development of any of the following:
(A) Computer hardware and software.
(B) Data communications.
(C) Information technologies.
(2) Advanced materials, which are materials with engineered properties created through the development of specialized process and synthesis technology.
(3) Biotechnology, which is any technology that uses living organisms, cells, macromolecules, microorganisms, or substances from living organisms to make or modify a product, improve plants or animals, or develop microorganisms for useful purposes. Biotechnology does not include human cloning or stem cell research with embryonic tissue.
(4) Electronic device technology, which is any technology that involves:
(A) microelectronics, semiconductors, or electronic equipment;
(B) instrumentation, radio frequency, microwave, and millimeter electronics;             (C) optical and optic electrical devices; or
(D) data and digital communications and imaging devices.
(5) Engineering or laboratory testing related to the development of a product.
(6) Technology that assists in the assessment or prevention of threats or damage to human health or the environment, including environmental cleanup technology, pollution prevention technology, or development of alternative energy sources.
(7) Medical device technology, which is any technology that involves medical equipment or products other than a pharmaceutical product that has therapeutic or diagnostic value and is regulated.
(8) Product research and development.
(9) Advanced vehicles technology, which is any technology that involves:
(A) electric vehicles, hybrid vehicles, or alternative fuel vehicles; or
(B) components used in the construction of electric vehicles, hybrid vehicles, or alternative fuel vehicles.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-8
"Income tax base period amount"
Sec. 8. As used in this chapter, "income tax base period amount" means the aggregate amount of the following taxes paid by employees employed in the territory comprising a certified technology park with respect to wages and salary earned for work in the certified technology park for the state fiscal year that precedes the date on which the certified technology park was designated under section 11 of this chapter:
(1) The adjusted gross income tax.
(2) The county adjusted gross income tax.
(3) The county option income tax.
(4) The county economic development income tax.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-8.5
"Income tax incremental amount"
Sec. 8.5. As used in this chapter, "income tax incremental amount" means the remainder of:
(1) the total amount of state adjusted gross income taxes, county adjusted gross income tax, county option income taxes, and county economic development income taxes paid by employees employed in the territory comprising the certified technology park with respect to wages and salary earned for work in the territory comprising the certified technology park for a particular state fiscal year; minus
(2) the sum of the:
(A) income tax base period amount; and             (B) tax credits awarded by the economic development for a growing economy board under IC 6-3.1-13 to businesses operating in a certified technology park as the result of wages earned for work in the certified technology park for the state fiscal year;
as determined by the department of state revenue.
As added by P.L.199-2005, SEC.39.

IC 36-7-32-9
"Public facilities"
Sec. 9. As used in this chapter, subject to the approval of the Indiana economic development corporation under an agreement entered into under section 12 of this chapter, "public facilities" includes the following:
(1) A street, road, bridge, storm water or sanitary sewer, sewage treatment facility, facility designed to reduce, eliminate, or prevent the spread of identified soil or groundwater contamination, drainage system, retention basin, pretreatment facility, waterway, waterline, water storage facility, rail line, electric, gas, telephone or other communications, or any other type of utility line or pipeline, or other similar or related structure or improvement, together with necessary easements for the structure or improvement. Except for rail lines, utility lines, or pipelines, the structures or improvements described in this subdivision must be either owned or used by a public agency, functionally connected to similar or supporting facilities owned or used by a public agency, or designed and dedicated to use by, for the benefit of, or for the protection of the health, welfare, or safety of the public generally, whether or not used by a single business entity. Any road, street, or bridge must be continuously open to public access. A public facility must be located on public property or in a public, utility, or transportation easement or right-of-way.
(2) Land and other assets that are or may become eligible for depreciation for federal income tax purposes for a business incubator located in a certified technology park.
(3) Land and other assets that, if privately owned, would be eligible for depreciation for federal income tax purposes for laboratory facilities, research and development facilities, conference facilities, teleconference facilities, testing facilities, training facilities, or quality control facilities:
(A) that are or that support property whose primary purpose and use is or will be for a high technology activity;
(B) that are owned by a public entity; and
(C) that are located within a certified technology park.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.142.

IC 36-7-32-10
Application; designation of area as certified technology park;

expansion across county lines
Sec. 10. (a) A unit may apply to the Indiana economic development corporation for designation of all or part of the territory within the jurisdiction of the unit's redevelopment commission as a certified technology park and to enter into an agreement governing the terms and conditions of the designation. The application must be in a form specified by the Indiana economic development corporation and must include information the corporation determines necessary to make the determinations required under section 11 of this chapter.
(b) This subsection applies only to a unit in which a certified technology park designated before January 1, 2005, is located. A unit may apply to the Indiana economic development corporation for permission to expand the unit's certified technology park to include territory that is adjacent to the unit's certified technology park but located in another county. The corporation shall grant the unit permission to expand the certified technology park if the unit and the redevelopment commission having jurisdiction over the adjacent territory approve the proposed expansion in a resolution. A certified copy of each resolution approving the proposed expansion must be attached to the application submitted under this subsection.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.143; P.L.203-2005, SEC.12.

IC 36-7-32-11
Designation; Indiana economic development corporation; criteria
Sec. 11. (a) After receipt of an application under section 10 of this chapter, and subject to subsection (b), the Indiana economic development corporation may designate a certified technology park if the corporation determines that the application demonstrates a firm commitment from at least one (1) business engaged in a high technology activity creating a significant number of jobs and satisfies one (1) or more of the following additional criteria:
(1) A demonstration of significant support from an institution of higher education, a private research based institute, or a military research and development or testing facility on an active United States government military base or other military installation located within, or in the vicinity of, the proposed certified technology park, as evidenced by the following criteria:
(A) Grants of preferences for access to and commercialization of intellectual property.
(B) Access to laboratory and other facilities owned by or under the control of the institution of higher education or private research based institute.
(C) Donations of services.
(D) Access to telecommunications facilities and other infrastructure.
(E) Financial commitments.
(F) Access to faculty, staff, and students.
(G) Opportunities for adjunct faculty and other types of staff

arrangements or affiliations.
(H) Other criteria considered appropriate by the Indiana economic development corporation.
(2) A demonstration of a significant commitment by the institution of higher education, private research based institute, or military research and development or testing facility on an active United States government military base or other military installation to the commercialization of research produced at the certified technology park, as evidenced by the intellectual property and, if applicable, tenure policies that reward faculty and staff for commercialization and collaboration with private businesses.
(3) A demonstration that the proposed certified technology park will be developed to take advantage of the unique characteristics and specialties offered by the public and private resources available in the area in which the proposed certified technology park will be located.
(4) The existence of or proposed development of a business incubator within the proposed certified technology park that exhibits the following types of resources and organization:
(A) Significant financial and other types of support from the public or private resources in the area in which the proposed certified technology park will be located.
(B) A business plan exhibiting the economic utilization and availability of resources and a likelihood of successful development of technologies and research into viable business enterprises.
(C) A commitment to the employment of a qualified full-time manager to supervise the development and operation of the business incubator.
(5) The existence of a business plan for the proposed certified technology park that identifies its objectives in a clearly focused and measurable fashion and that addresses the following matters:
(A) A commitment to new business formation.
(B) The clustering of businesses, technology, and research.
(C) The opportunity for and costs of development of properties under common ownership or control.
(D) The availability of and method proposed for development of infrastructure and other improvements, including telecommunications technology, necessary for the development of the proposed certified technology park.
(E) Assumptions of costs and revenues related to the development of the proposed certified technology park.
(6) A demonstrable and satisfactory assurance that the proposed certified technology park can be developed to principally contain property that is primarily used for, or will be primarily used for, a high technology activity or a business incubator.
(b) The Indiana economic development corporation may not approve an application that would result in a substantial reduction or

cessation of operations in another location in Indiana in order to relocate them within the certified technology park.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.81-2004, SEC.23; P.L.4-2005, SEC.144.

IC 36-7-32-12
Agreements; governing certified technology parks
Sec. 12. A redevelopment commission and the legislative body of the unit that established the redevelopment commission may enter into an agreement with the Indiana economic development corporation establishing the terms and conditions governing a certified technology park designated under section 11 of this chapter. Upon designation of the certified technology park under the terms of the agreement, the subsequent failure of any party to comply with the terms of the agreement does not result in the termination or rescission of the designation of the area as a certified technology park. The agreement must include the following provisions:
(1) A description of the area to be included within the certified technology park.
(2) Covenants and restrictions, if any, upon all or a part of the properties contained within the certified technology park and terms of enforcement of any covenants or restrictions.
(3) The financial commitments of any party to the agreement and of any owner or developer of property within the certified technology park.
(4) The terms of any commitment required from an institution of higher education or private research based institute for support of the operations and activities within the certified technology park.
(5) The terms of enforcement of the agreement, which may include the definition of events of default, cure periods, legal and equitable remedies and rights, and penalties and damages, actual or liquidated, upon the occurrence of an event of default.
(6) The public facilities to be developed for the certified technology park and the costs of those public facilities, as approved by the Indiana economic development corporation.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.145.

IC 36-7-32-13
Authority; sale price or rental value of public facilities below market value
Sec. 13. (a) If the Indiana economic development corporation determines that a sale price or rental value at below market rate will assist in increasing employment or private investment in a certified technology park, the redevelopment commission and the legislative body of the unit may determine the sale price or rental value for public facilities owned or developed by the redevelopment commission and the unit in the certified technology park at below market rate.     (b) If public facilities developed under an agreement entered into under this chapter are conveyed or leased at less than fair market value or at below market rates, the terms of the conveyance or lease shall include legal and equitable remedies and rights to assure that the public facilities are used for high technology activities or as a business incubator. Legal and equitable remedies and rights may include penalties and actual or liquidated damages.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.146.

IC 36-7-32-14
Marketing responsibilities; Indiana economic development corporation
Sec. 14. The Indiana economic development corporation shall market the certified technology park. The corporation and a redevelopment commission may contract with each other or any third party for these marketing services.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.4-2005, SEC.147.

IC 36-7-32-15
Designation as allocation area; remonstrance
Sec. 15. (a) Subject to the approval of the legislative body of the unit that established the redevelopment commission, the redevelopment commission may adopt a resolution designating a certified technology park as an allocation area for purposes of the allocation and distribution of property taxes.
(b) After adoption of the resolution under subsection (a), the redevelopment commission shall:
(1) publish notice of the adoption and substance of the resolution in accordance with IC 5-3-1; and
(2) file the following information with each taxing unit that has authority to levy property taxes in the geographic area where the certified technology park is located:
(A) A copy of the notice required by subdivision (1).
(B) A statement disclosing the impact of the certified technology park, including the following:
(i) The estimated economic benefits and costs incurred by the certified technology park, as measured by increased employment and anticipated growth of real property assessed values.
(ii) The anticipated impact on tax revenues of each taxing unit.
The notice must state the general boundaries of the certified technology park and must state that written remonstrances may be filed with the redevelopment commission until the time designated for the hearing. The notice must also name the place, date, and time when the redevelopment commission will receive and hear remonstrances and objections from persons interested in or affected by the proceedings pertaining to the proposed allocation area and

will determine the public utility and benefit of the proposed allocation area. The commission shall file the information required by subdivision (2) with the officers of the taxing unit who are authorized to fix budgets, tax rates, and tax levies under IC 6-1.1-17-5 at least ten (10) days before the date of the public hearing. All persons affected in any manner by the hearing, including all taxpayers within the taxing district of the redevelopment commission, shall be considered notified of the pendency of the hearing and of subsequent acts, hearings, adjournments, and orders of the redevelopment commission affecting the allocation area if the redevelopment commission gives the notice required by this section.
(c) At the hearing, which may be recessed and reconvened periodically, the redevelopment commission shall hear all persons interested in the proceedings and shall consider all written remonstrances and objections that have been filed. After considering the evidence presented, the redevelopment commission shall take final action determining the public utility and benefit of the proposed allocation area confirming, modifying and confirming, or rescinding the resolution. The final action taken by the redevelopment commission shall be recorded and is final and conclusive, except that an appeal may be taken in the manner prescribed by section 16 of this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-16
Appeals; remonstrance
Sec. 16. (a) A person who files a written remonstrance with the redevelopment commission under section 15 of this chapter and who is aggrieved by the final action taken may, within ten (10) days after that final action, file with the office of the clerk of the circuit or superior court of the county a copy of the redevelopment commission's resolution and the person's remonstrance against the resolution, together with the person's bond as provided by IC 34-13-5-7.
(b) An appeal under this section shall be promptly heard by the court without a jury. All remonstrances upon which an appeal has been taken shall be consolidated and heard and determined within thirty (30) days after the time of filing of the appeal. The court shall decide the appeal based on the record and evidence before the redevelopment commission, not by trial de novo, and may confirm the final action of the redevelopment commission or sustain the remonstrances. The judgment of the court is final and conclusive, unless an appeal is taken as in other civil actions.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-17
Allocation and distribution of property taxes
Sec. 17. (a) An allocation provision adopted under section 15 of this chapter must:
(1) apply to the entire certified technology park; and         (2) require that any property tax on taxable property subsequently levied by or for the benefit of any public body entitled to a distribution of property taxes in the certified technology park be allocated and distributed as provided in subsections (b) and (c).
(b) Except as otherwise provided in this section, the proceeds of the taxes attributable to the lesser of:
(1) the assessed value of the taxable property for the assessment date with respect to which the allocation and distribution is made; or
(2) the base assessed value;
shall be allocated and, when collected, paid into the funds of the respective taxing units.
(c) Except as provided in subsection (d), all the property tax proceeds that exceed those described in subsection (b) shall be allocated to the redevelopment commission for the certified technology park and, when collected, paid into the certified technology park fund established under section 23 of this chapter.
(d) Before July 15 of each year, the redevelopment commission shall do the following:
(1) Determine the amount, if any, by which the property tax proceeds to be deposited in the certified technology park fund will exceed the amount necessary for the purposes described in section 23 of this chapter.
(2) Notify the county auditor of the amount, if any, of excess tax proceeds that the redevelopment commission has determined may be allocated to the respective taxing units in the manner prescribed in subsection (c). The redevelopment commission may not authorize an allocation of property tax proceeds under this subdivision if to do so would endanger the interests of the holders of bonds described in section 24 of this chapter.
(e) Notwithstanding any other law, each assessor shall, upon petition of the redevelopment commission, reassess the taxable property situated upon or in, or added to, the certified technology park effective on the next assessment date after the petition.
(f) Notwithstanding any other law, the assessed value of all taxable property in the certified technology park, for purposes of tax limitation, property tax replacement, and formulation of the budget, tax rate, and tax levy for each political subdivision in which the property is located is the lesser of:
(1) the assessed value of the taxable property as valued without regard to this section; or
(2) the base assessed value.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-18
Additional credit for property taxes
Sec. 18. (a) A redevelopment commission may, by resolution, provide that each taxpayer in a certified technology park that has

been designated as an allocation area is entitled to an additional credit for taxes (as defined in IC 6-1.1-21-2) that, under IC 6-1.1-22-9, are due and payable in May and November of that year. One-half (1/2) of the credit shall be applied to each installment of property taxes. This credit equals the amount determined under the following STEPS for each taxpayer in a taxing district that contains all or part of the certified technology park:
STEP ONE: Determine that part of the sum of the amounts under IC 6-1.1-21-2(g)(1)(A) and IC 6-1.1-21-2(g)(2) through IC 6-1.1-21-2(g)(5) that is attributable to the taxing district.
STEP TWO: Divide:
(A) that part of the county's total eligible property tax replacement amount (as defined in IC 6-1.1-21-2) for that year as determined under IC 6-1.1-21-4 that is attributable to the taxing district; by
(B) the STEP ONE sum.
STEP THREE: Multiply:
(A) the STEP TWO quotient; by
(B) the total amount of the taxpayer's taxes (as defined in IC 6-1.1-21-2) levied in the taxing district that would have been allocated to the certified technology park fund under section 17 of this chapter had the additional credit described in this section not been given.
The additional credit reduces the amount of proceeds allocated and paid into the certified technology park fund under section 17 of this chapter.
(b) The additional credit under subsection (a) shall be:
(1) computed on an aggregate basis of all taxpayers in a taxing district that contains all or part of a certified technology park; and
(2) combined on the tax statement sent to each taxpayer.
(c) Concurrently with the mailing or other delivery of the tax statement or any corrected tax statement to each taxpayer, as required by IC 6-1.1-22-8(a), each county treasurer shall for each tax statement also deliver to each taxpayer in a certified technology park who is entitled to the additional credit under subsection (a) a notice of additional credit. The actual dollar amount of the credit, the taxpayer's name and address, and the tax statement to which the credit applies must be stated on the notice.
(d) Notwithstanding any other law, a taxpayer in a certified technology park is not entitled to a credit for property tax replacement under IC 6-1.1-21-5.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-19
Rules and forms; adjustment of base assessed value
Sec. 19. (a) The state board of accounts and department of local government finance shall make the rules and prescribe the forms and procedures that the state board of accounts and department of local government finance consider appropriate for the implementation of

an allocation area under this chapter.
(b) After each general reassessment under IC 6-1.1-4, the department of local government finance shall adjust the base assessed value one (1) time to neutralize any effect of the general reassessment on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter. After each annual adjustment under IC 6-1.1-4-4.5, the department of local government finance shall adjust the base assessed value to neutralize any effect of the annual adjustment on the property tax proceeds allocated to the certified technology park fund under section 17 of this chapter.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.154-2006, SEC.81.

IC 36-7-32-20
Notification to department of state revenue; computation of gross retail base revenue
Sec. 20. (a) After entering into an agreement under section 12 of this chapter, the redevelopment commission shall send to the department of state revenue:
(1) a certified copy of the designation of the certified technology park under section 11 of this chapter;
(2) a certified copy of the agreement entered into under section 12 of this chapter; and
(3) a complete list of the employers in the certified technology park and the street names and the range of street numbers of each street in the certified technology park.
The redevelopment commission shall update the list provided under subdivision (3) before July 1 of each year.
(b) Not later than sixty (60) days after receiving a copy of the designation of the certified technology park, the department of state revenue shall determine the gross retail base period amount and the income tax base period amount.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-21
Annual computation; income tax incremental amount; gross retail incremental amount
Sec. 21. Before the first business day in October of each year, the department of state revenue shall calculate the income tax incremental amount and the gross retail incremental amount for the preceding state fiscal year for each certified technology park designated under this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-22
Incremental tax financing fund; deposits; distributions
Sec. 22. (a) The treasurer of state shall establish an incremental tax financing fund for each certified technology park designated under this chapter. The fund shall be administered by the treasurer of

state. Money in the fund does not revert to the state general fund at the end of a state fiscal year.
(b) Subject to subsection (c), the following amounts shall be deposited during each state fiscal year in the incremental tax financing fund established for a certified technology park under subsection (a):
(1) The aggregate amount of state gross retail and use taxes that are remitted under IC 6-2.5 by businesses operating in the certified technology park, until the amount of state gross retail and use taxes deposited equals the gross retail incremental amount for the certified technology park.
(2) The aggregate amount of the following taxes paid by employees employed in the certified technology park with respect to wages earned for work in the certified technology park, until the amount deposited equals the income tax incremental amount:
(A) The adjusted gross income tax.
(B) The county adjusted gross income tax.
(C) The county option income tax.
(D) The county economic development income tax.
(c) Not more than a total of five million dollars ($5,000,000) may be deposited in a particular incremental tax financing fund for a certified technology park over the life of the certified technology park.
(d) On or before the twentieth day of each month, all amounts held in the incremental tax financing fund established for a certified technology park shall be distributed to the redevelopment commission for deposit in the certified technology park fund established under section 23 of this chapter.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-23
Certified technology park fund; deposit of funds; uses
Sec. 23. (a) Each redevelopment commission that establishes a certified technology park under this chapter shall establish a certified technology park fund to receive:
(1) property tax proceeds allocated under section 17 of this chapter; and
(2) money distributed to the redevelopment commission under section 22 of this chapter.
(b) Money deposited in the certified technology park fund may be used by the redevelopment commission only for one (1) or more of the following purposes:
(1) Acquisition, improvement, preparation, demolition, disposal, construction, reconstruction, remediation, rehabilitation, restoration, preservation, maintenance, repair, furnishing, and equipping of public facilities.
(2) Operation of public facilities described in section 9(2) of this chapter.
(3) Payment of the principal of and interest on any obligations

that are payable solely or in part from money deposited in the fund and that are incurred by the redevelopment commission for the purpose of financing or refinancing the development of public facilities in the certified technology park.
(4) Establishment, augmentation, or restoration of the debt service reserve for obligations described in subdivision (3).
(5) Payment of the principal of and interest on bonds issued by the unit to pay for public facilities in or serving the certified technology park.
(6) Payment of premiums on the redemption before maturity of bonds described in subdivision (3).
(7) Payment of amounts due under leases payable from money deposited in the fund.
(8) Reimbursement to the unit for expenditures made by it for public facilities in or serving the certified technology park.
(9) Payment of expenses incurred by the redevelopment commission for public facilities that are in the certified technology park or serving the certified technology park.
(10) For any purpose authorized by an agreement between redevelopment commissions entered into under section 26 of this chapter.
(c) The certified technology park fund may not be used for operating expenses of the redevelopment commission.
As added by P.L.192-2002(ss), SEC.187. Amended by P.L.203-2005, SEC.13; P.L.1-2006, SEC.571.

IC 36-7-32-24
Bonds
Sec. 24. (a) A redevelopment commission may issue bonds for the purpose of providing public facilities under this chapter.
(b) The bonds are payable solely from:
(1) property tax proceeds allocated to the certified technology park fund under section 17 of this chapter;
(2) money distributed to the redevelopment commission under section 22 of this chapter;
(3) other funds available to the redevelopment commission; or
(4) a combination of the methods in subdivisions (1) through (3).
(c) The bonds shall be authorized by a resolution of the redevelopment commission.
(d) The terms and form of the bonds shall be set out either in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds must mature within fifty (50) years.
(f) The redevelopment commission shall sell the bonds at public or private sale upon such terms as determined by the redevelopment commission.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of providing public facilities within a certified technology park, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued.

The cost may include:
(1) planning and development of the public facilities and all related buildings, facilities, structures, and improvements;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the public facilities suitable for use and operation;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction and for a period thereafter determined by the redevelopment commission, but not to exceed five (5) years;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums, if any, for, and interest on, the bonds being refunded or refinanced.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-25
Declaration; public purpose
Sec. 25. The establishment of high technology activities and public facilities within a technology park serves a public purpose and is of benefit to the general welfare of a unit by encouraging investment, job creation and retention, and economic growth and diversity.
As added by P.L.192-2002(ss), SEC.187.

IC 36-7-32-26
Written agreement for joint economic development projects
Sec. 26. (a) Two (2) or more redevelopment commissions may enter into a written agreement under this section to jointly undertake economic development projects in the certified technology parks established by the redevelopment commissions that are parties to the agreement.
(b) A party to an agreement under this section may do one (1) or more of the following:
(1) Except as provided in subsection (c), grant one (1) or more of its powers to another party to the agreement.
(2) Exercise any power granted to it by a party to the agreement.
(3) Pledge any of its revenues, including taxes or allocated taxes under section 17 of this chapter, to the bonds or lease rental obligations of another party to the agreement under IC 5-1-14-4.
(c) A redevelopment commission may not grant to another redevelopment commission the power to tax or to establish an

allocation area under this chapter.
(d) An action to challenge the validity of an agreement under this section must be brought not more than thirty (30) days after the agreement has been approved by all the parties to the agreement. After that period has passed, the agreement is not contestable for any cause.
As added by P.L.203-2005, SEC.14.

IC 36-7-32-27
Terms of written agreement for joint economic development project
Sec. 27. An agreement described in section 26 of this chapter must provide for the following:
(1) The duration of the agreement.
(2) The purpose of the agreement.
(3) The manner of financing, staffing, and supplying the joint undertaking and of establishing and maintaining a budget for the joint undertaking.
(4) The methods that may be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon partial or complete termination of the agreement.
(5) The manner of acquiring, holding, and disposing of real and personal property used in the joint undertaking.
(6) Any other appropriate matters.
As added by P.L.203-2005, SEC.15.



CHAPTER 33. STATE INSTITUTION REUSE AUTHORITY

IC 36-7-33-1
"Authority"
Sec. 1. As used in this chapter, "authority" refers to a state institution reuse authority established under this chapter.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-2
"Property"
Sec. 2. As used in this chapter, "property" refers to real property that was used by a state institution.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-3
"State institution"
Sec. 3. As used in this chapter, "state institution" has the meaning set forth in IC 12-7-2-184.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-4
Establishment of authority to develop, manage, and plan for use of property transferred to municipality
Sec. 4. The legislative body of a municipality may adopt an ordinance to establish an authority to develop, manage, and plan for the use of property transferred by the state to the municipality.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-5
Ordinance; required provisions
Sec. 5. An ordinance adopted under this chapter must provide for the following:
(1) A board to govern the authority. The ordinance must provide for the following details regarding the board:
(A) The number of members.
(B) The manner of the appointment of the members.
(C) The term of office of board members. The term of office of a board member may not exceed four (4) years.
(D) The rules for the board's governance.
(2) The authority's and the board's powers and duties. The ordinance may not provide that the authority or the board has a power or duty that the municipality itself does not have.
As added by P.L.89-2004, SEC.1.

IC 36-7-33-6
Powers and duties of authority
Sec. 6. Subject to section 5 of this chapter, an authority and the authority's board have the powers and duties set forth in the ordinance that establishes the authority. As added by P.L.89-2004, SEC.1.



CHAPTER 34. QUALIFIED MILITARY BASE ENHANCEMENT AREA

IC 36-7-34-1
"Area"
Sec. 1. "Area" refers to a qualified military base enhancement area established by this chapter.
As added by P.L.203-2005, SEC.16.

IC 36-7-34-2
"Technology park"
Sec. 2. As used in this chapter, "technology park" refers to a certified technology park established under IC 36-7-32.
As added by P.L.203-2005, SEC.16.

IC 36-7-34-3
"Qualified military base"
Sec. 3. "Qualified military base" means a United States government military installation that:
(1) has an area of at least sixty thousand (60,000) acres; and
(2) is used for the design, construction, maintenance, and testing of electronic devices and ordnance.
As added by P.L.203-2005, SEC.16.

IC 36-7-34-4
Establishment of qualified military base enhancement areas
Sec. 4. A qualified military base enhancement area is established for each of the following:
(1) A technology park located within a radius of five (5) miles of a qualified military base. The geographic area of a qualified military base enhancement area established under this subdivision is the geographic area of the technology park.
(2) A county in which all or part of a qualified military base is located. The geographic area of a qualified military base enhancement area established under this subdivision is the geographic area of the county other than any area in which a technology park described in subdivision (1) is located.
As added by P.L.203-2005, SEC.16. Amended by P.L.180-2006, SEC.8.

IC 36-7-34-5
Duties of Indiana economic development corporation
Sec. 5. The Indiana economic development corporation shall do the following:
(1) Coordinate area development activities.
(2) Serve as a catalyst for area development.
(3) Promote each area to outside groups and individuals.
(4) Establish a formal line of communication with businesses in each area.
(5) Act as a liaison between businesses and local governments

for any development activity that may affect each area.
(6) Act as a liaison between each area and residents of nearby communities.
As added by P.L.203-2005, SEC.16. Amended by P.L.1-2006, SEC.572.






ARTICLE 7.5. NORTHWEST INDIANA REGIONAL DEVELOPMENT AUTHORITY

CHAPTER 1. DEFINITIONS

IC 36-7.5-1-1
Application of definitions
Sec. 1. Except as otherwise provided, the definitions in this chapter apply throughout this article.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-2
"Airport authority"
Sec. 2. "Airport authority" refers to an airport authority established under IC 8-22-3 in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-3
"Airport authority project"
Sec. 3. "Airport authority project" means a project that can be financed with the proceeds of bonds issued by an airport authority under IC 8-22-3.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-4
"Airport development authority"
Sec. 4. "Airport development authority" refers to an airport development authority established under IC 8-22-3.7 in a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000).
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-5
"Bonds"
Sec. 5. "Bonds" means bonds, notes, or other evidences of indebtedness issued by the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-6
"Commuter transportation district"
Sec. 6. "Commuter transportation district" refers to a commuter transportation district that:
(1) is established under IC 8-5-15; and
(2) has among its purposes the maintenance, operation, and improvement of passenger service over the Chicago, South Shore, and South Bend Railroad and any extension of that

railroad.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-7
"Commuter transportation district project"
Sec. 7. "Commuter transportation district project" means a project that can be financed with the proceeds of bonds issued by a commuter transportation district under IC 8-5-15.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-8
"Development authority"
Sec. 8. "Development authority" refers to the northwest Indiana regional development authority established by IC 36-7.5-2-1.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-9
"Development board"
Sec. 9. "Development board" refers to the governing body appointed under IC 36-7.5-2-3 for a development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-10
"Economic development project"
Sec. 10. "Economic development project" means the following:
(1) An economic development project described in IC 6-3.5-7-13.1(c).
(2) A dredging, sediment removal, or channel improvement project.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-11
"Eligible county"
Sec. 11. "Eligible county" refers to the following counties:
(1) A county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(2) A county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
(3) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000), if:
(A) the fiscal body of the county has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the development authority; and
(B) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006,

SEC.49.

IC 36-7.5-1-12
"Eligible political subdivision"
Sec. 12. "Eligible political subdivision" means the following:
(1) An airport authority.
(2) A commuter transportation district.
(3) A regional bus authority under IC 36-9-3-2(c).
(4) A regional transportation authority established under IC 36-9-3-2.
(5) A shoreline development commission under IC 36-7-13.5.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.50.

IC 36-7.5-1-13
"Project"
Sec. 13. "Project" means an airport authority project, a commuter transportation district project, an economic development project, a regional bus authority project, a regional transportation authority project, or a shoreline development commission project.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.51.

IC 36-7.5-1-14
"Regional bus authority"
Sec. 14. "Regional bus authority" means a regional transportation authority operating as a regional bus authority under IC 36-9-3-2(c).
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-15
"Regional bus authority project"
Sec. 15. "Regional bus authority project" means a project that can be financed with the proceeds of bonds issued by a regional bus authority under IC 36-9-3.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-15.3
"Regional transportation authority"
Sec. 15.3. "Regional transportation authority" means a regional transportation authority established under IC 36-9-3-2.
As added by P.L.47-2006, SEC.52.

IC 36-7.5-1-15.6
"Regional transportation authority project"
Sec. 15.6. "Regional transportation authority project" means a project that can be financed with the proceeds of bonds issued by a regional transportation authority under IC 36-9-3.
As added by P.L.47-2006, SEC.53.

IC 36-7.5-1-16 "Shoreline development commission"
Sec. 16. "Shoreline development commission" means the commission established by IC 36-7-13.5-2.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-1-17
"Shoreline development commission project"
Sec. 17. "Shoreline development commission project" means a project that can be financed with the proceeds of bonds issued by a shoreline development commission.
As added by P.L.214-2005, SEC.73.



CHAPTER 2. DEVELOPMENT AUTHORITY AND BOARD

IC 36-7.5-2-1
Establishment
Sec. 1. The northwest Indiana regional development authority is established as a separate body corporate and politic to carry out the purposes of this article by:
(1) acquiring, constructing, equipping, owning, leasing, and financing projects and facilities for lease to or for the benefit of eligible political subdivisions under this article;
(2) funding and developing the Gary/Chicago International Airport expansion and other airport authority projects, commuter transportation district and other rail projects and services, regional bus authority projects and services, regional transportation authority projects and services, shoreline development projects and activities, and economic development projects in northwestern Indiana; and
(3) assisting with the funding of infrastructure needed to sustain development of an intermodal facility in northwestern Indiana.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.54.

IC 36-7.5-2-2
Power in eligible counties
Sec. 2. The development authority may carry out its powers and duties under this article in an eligible county.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-2-3
Development board; members
Sec. 3. (a) The development authority is governed by the development board appointed under this section.
(b) Except as provided in subsections (e) and (f), the development board is composed of the following seven (7) members:
(1) Two (2) members appointed by the governor. One (1) of the members appointed by the governor under this subdivision must be an individual nominated under subsection (d). The members appointed by the governor under this subdivision serve at the pleasure of the governor.
(2) The following members from a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000):
(A) One (1) member appointed by the mayor of the largest city in the county in which a riverboat is located.
(B) One (1) member appointed by the mayor of the second largest city in the county in which a riverboat is located.
(C) One (1) member appointed by the mayor of the third largest city in the county in which a riverboat is located.
(D) One (1) member appointed jointly by the county

executive and the county fiscal body. A member appointed under this clause may not reside in a city described in clause (A), (B), or (C).
(3) One (1) member appointed jointly by the county executive and county fiscal body of a county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000).
(c) A member appointed to the development board must have knowledge and at least five (5) years professional work experience in at least one (1) of the following:
(1) Rail transportation or air transportation.
(2) Regional economic development.
(3) Business or finance.
(d) The mayor of the largest city in a county having a population of more than one hundred forty-five thousand (145,000) but less than one hundred forty-eight thousand (148,000) shall nominate three (3) residents of the county for appointment to the development board. One (1) of the governor's initial appointments under subsection (b)(1) must be an individual nominated by the mayor. At the expiration of the member's term, the mayor of the second largest city in the county shall nominate three (3) residents of the county for appointment to the development board. One (1) of the governor's appointments under subsection (b)(1) must be an individual nominated by the mayor. Thereafter, the authority to nominate the three (3) members from which the governor shall make an appointment under subsection (b)(1) shall alternate between the mayors of the largest and the second largest city in the county at the expiration of a member's term.
(e) A county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000) shall be an eligible county participating in the development authority if the fiscal body of the county adopts an ordinance before September 15, 2006, providing that the county is joining the development authority, and the fiscal body of a city that is located in the county and that has a population of more than thirty-two thousand eight hundred (32,800) but less than thirty-three thousand (33,000) adopts an ordinance before September 15, 2006, providing that the city is joining the development authority. Notwithstanding subsection (b), if ordinances are adopted under this subsection and the county becomes an eligible county participating in the development authority:
(1) the development board shall be composed of nine (9) members rather than seven (7) members; and
(2) the additional two (2) members shall be appointed in the following manner:
(A) One (1) additional member shall be appointed by the governor and shall serve at the pleasure of the governor. The member appointed under this clause must be an individual nominated under subsection (f).
(B) One (1) additional member shall be appointed jointly by

the county executive and county fiscal body.
(f) This subsection applies only if the county described in subsection (e) is an eligible county participating in the development authority. The mayor of the largest city in the county described in subsection (e) shall nominate three (3) residents of the county for appointment to the development board. The governor's initial appointment under subsection (e)(2)(A) must be an individual nominated by the mayor. At the expiration of the member's term, the mayor of the second largest city in the county described in subsection (e) shall nominate three (3) residents of the county for appointment to the development board. The governor's second appointment under subsection (e)(2)(A) must be an individual nominated by the mayor. Thereafter, the authority to nominate the three (3) individuals from among whom the governor shall make an appointment under subsection (e)(2)(A) shall alternate between the mayors of the largest and the second largest city in the county at the expiration of a member's term.
(g) An individual or entity required to make an appointment under subsection (b) or nominations under subsection (d) must make the initial appointment before September 1, 2005, or the initial nomination before August 15, 2005. If an individual or entity does not make an initial appointment under subsection (b) before September 1, 2005, or the initial nominations required under subsection (d) before September 1, 2005, the governor shall instead make the initial appointment.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.55.

IC 36-7.5-2-4
Development board; terms of members; vacancy; oath; compensation
Sec. 4. (a) Except as provided in subsection (b) for the initial appointments to the development board, a member appointed to the development board serves a four (4) year term. However, a member serves at the pleasure of the appointing authority. A member may be reappointed to subsequent terms.
(b) The terms of the initial members appointed to the development board are as follows:
(1) The initial member appointed by the governor who is not nominated under section 3(d) or 3(f) of this chapter shall serve a term of four (4) years.
(2) The initial member appointed by the governor who is nominated under section 3(d) of this chapter shall serve a term of two (2) years. If a member is appointed under section 3(e)(2)(A) of this chapter, the initial member who is appointed under that provision shall serve a term of two (2) years.
(3) The initial member appointed under section 3(b)(2)(D) of this chapter shall serve a term of three (3) years.
(4) The initial member appointed under section 3(b)(3) of this chapter shall serve a term of three (3) years.         (5) The initial members appointed under section 3(b)(2)(A) through 3(b)(2)(C) of this chapter shall serve a term of two (2) years.
(6) If a member is appointed under section 3(e)(2)(B) of this chapter, the initial member appointed under that provision shall serve a term of three (3) years.
(c) If a vacancy occurs on the development board, the appointing authority that made the original appointment shall fill the vacancy by appointing a new member for the remainder of the vacated term.
(d) Each member appointed to the development board, before entering upon the duties of office, must take and subscribe an oath of office under IC 5-4-1, which shall be endorsed upon the certificate of appointment and filed with the records of the development board.
(e) A member appointed to the development board is not entitled to receive any compensation for performance of the member's duties. However, a member is entitled to a per diem from the development authority for the member's participation in development board meetings. The amount of the per diem is equal to the amount of the per diem provided under IC 4-10-11-2.1(b).
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.56.

IC 36-7.5-2-5
Chair; officers
Sec. 5. (a) The member appointed by the governor under section 3(b)(1) of this chapter but not nominated under section 3(d) or 3(f) of this chapter shall serve as chair of the development board until January 2013. At the election under subsection (b) in 2013 and each year thereafter, the chair shall be elected from among the members of the development board.
(b) In January of each year, the development board shall hold an organizational meeting at which the development board shall elect the following officers from the members of the development board:
(1) After December 31, 2012, a chair.
(2) A vice chair.
(3) A secretary-treasurer.
(c) Not more than two (2) members from any particular county may serve as an officer described in subsection (a) or elected under subsection (b). The affirmative vote of at least five (5) members of the development board is necessary to elect an officer under subsection (b). However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, the affirmative vote of at least six (6) members of the development board is necessary to elect an officer under subsection (b).
(d) An officer elected under subsection (b) serves from the date of the officer's election until the officer's successor is elected and qualified.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.57.
IC 36-7.5-2-6
Meetings; quorum; affirmative votes
Sec. 6. (a) The development board shall meet at least quarterly.
(b) The chair of the development board or any two (2) members of the development board may call a special meeting of the development board.
(c) Five (5) members of the development board constitute a quorum. However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, six (6) members of the development board constitute a quorum.
(d) The affirmative votes of at least five (5) members of the development board are necessary to authorize any action of the development authority. However, if the county described in section 3(e) of this chapter is an eligible county participating in the development authority, the affirmative votes of at least six (6) members of the development board are necessary to authorize any action of the development authority.
(e) Notwithstanding any other provision of this article, the minimum number of affirmative votes required under subsection (d) to take any of the following actions must include the affirmative vote of the member appointed by the governor who is not nominated under section 3(d) or 3(f) of this chapter:
(1) Making loans, loan guarantees, or grants or providing any other funding or financial assistance for projects.
(2) Acquiring or condemning property.
(3) Entering into contracts.
(4) Employing an executive director or any consultants or technical experts.
(5) Issuing bonds or entering into a lease of a project.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.58.

IC 36-7.5-2-7
Bylaws and rules
Sec. 7. The development board may adopt the bylaws and rules that the development board considers necessary for the proper conduct of the development board's duties and the safeguarding of the development authority's funds and property.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-2-8
Common construction wage, public purchasing, and public works project laws apply
Sec. 8. (a) The development authority must comply with IC 5-16-7 (common construction wage), IC 5-22 (public purchasing), IC 36-1-12 (public work projects), and any applicable federal bidding statutes and regulations. An eligible political subdivision that receives a loan, a grant, or other financial assistance from the development authority or enters into a lease with the development

authority must comply with applicable federal, state, and local public purchasing and bidding law and regulations. However, a purchasing agency (as defined in IC 5-22-2-25) of an eligible political subdivision may:
(1) assign or sell a lease for property to the development authority; or
(2) enter into a lease for property with the development authority;
at any price and under any other terms and conditions as may be determined by the eligible political subdivision and the development authority. However, before making an assignment or sale of a lease or entering into a lease under this section that would otherwise be subject to IC 5-22, the eligible political subdivision or its purchasing agent must obtain or cause to be obtained a purchase price for the property to be subject to the lease from the lowest responsible and responsive bidder in accordance with the requirements for the purchase of supplies under IC 5-22.
(b) In addition to the provisions of subsection (a), with respect to projects undertaken by the authority, the authority shall set a goal for participation by minority business enterprises of fifteen percent (15%) and women's business enterprises of five percent (5%), consistent with the goals of delivering the project on time and within the budgeted amount and, insofar as possible, using Indiana businesses for employees, goods, and services. In fulfilling the goal, the authority shall take into account historical precedents in the same market.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-2-9
Annual financial audit
Sec. 9. The office of management and budget shall contract with a certified public accountant for an annual financial audit of the development authority. The certified public accountant may not have a significant financial interest, as determined by the office of management and budget, in a project, facility, or service funded by or leased by or to the development authority. The certified public accountant shall present an audit report not later than four (4) months after the end of the development authority's fiscal year and shall make recommendations to improve the efficiency of development authority operations. The certified public accountant shall also perform a study and evaluation of internal accounting controls and shall express an opinion on the controls that were in effect during the audit period. The development authority shall pay the cost of the annual financial audit. In addition, the state board of accounts may at any time conduct an audit of any phase of the operations of the development authority. The development authority shall pay the cost of any audit by the state board of accounts.
As added by P.L.214-2005, SEC.73.



CHAPTER 3. DEVELOPMENT AUTHORITY POWERS AND DUTIES

IC 36-7.5-3-1
Duties
Sec. 1. The development authority shall do the following:
(1) Assist in the coordination of local efforts concerning projects.
(2) Assist a commuter transportation district, an airport authority, a shoreline development commission, a regional transportation authority, and a regional bus authority in coordinating regional transportation and economic development efforts.
(3) Fund projects as provided in this article.
(4) Fund bus services (including fixed route services and flexible or demand-responsive services) and projects related to bus services and bus terminals, stations, or facilities.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.59.

IC 36-7.5-3-2
Powers
Sec. 2. (a) The development authority may do any of the following:
(1) Finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, and equip land and projects located in an eligible county.
(2) Lease land or a project to an eligible political subdivision.
(3) Finance and construct additional improvements to projects or other capital improvements owned by the development authority and lease them to or for the benefit of an eligible political subdivision.
(4) Acquire land or all or a portion of one (1) or more projects from an eligible political subdivision by purchase or lease and lease the land or projects back to the eligible political subdivision, with any additional improvements that may be made to the land or projects.
(5) Acquire all or a portion of one (1) or more projects from an eligible political subdivision by purchase or lease to fund or refund indebtedness incurred on account of the projects to enable the eligible political subdivision to make a savings in debt service obligations or lease rental obligations or to obtain relief from covenants that the eligible political subdivision considers to be unduly burdensome.
(6) Make loans, loan guarantees, and grants or provide other financial assistance to or on behalf of the following:
(A) A commuter transportation district.
(B) An airport authority or airport development authority.
(C) A shoreline development commission.
(D) A regional bus authority. A loan, loan guarantee, grant,

or other financial assistance under this clause may be used by a regional bus authority for acquiring, improving, operating, maintaining, financing, and supporting the following:
(i) Bus services (including fixed route services and flexible or demand-responsive services) that are a component of a public transportation system.
(ii) Bus terminals, stations, or facilities or other regional bus authority projects.
(E) A regional transportation authority.
(7) Provide funding to assist a railroad that is providing commuter transportation services in an eligible county.
(8) Provide funding to assist an airport authority located in an eligible county in the construction, reconstruction, renovation, purchase, lease, acquisition, and equipping of an airport facility or airport project.
(9) Provide funding to assist in the development of an intermodal facility to facilitate the interchange and movement of freight.
(10) Provide funding to assist a shoreline development commission in carrying out the purposes of IC 36-7-13.5.
(11) Provide funding for economic development projects in an eligible county.
(12) Hold, use, lease, rent, purchase, acquire, and dispose of by purchase, exchange, gift, bequest, grant, condemnation, lease, or sublease, on the terms and conditions determined by the development authority, any real or personal property located in an eligible county.
(13) After giving notice, enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a project.
(14) Make or enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this article.
(15) Sue, be sued, plead, and be impleaded.
(16) Design, order, contract for, and construct, reconstruct, and renovate a project or improvements to a project.
(17) Appoint an executive director and employ appraisers, real estate experts, engineers, architects, surveyors, attorneys, accountants, auditors, clerks, construction managers, and any consultants or employees that are necessary or desired by the development authority in exercising its powers or carrying out its duties under this article.
(18) Accept loans, grants, and other forms of financial assistance from the federal government, the state government, a political subdivision, or any other public or private source.
(19) Use the development authority's funds to match federal grants or make loans, loan guarantees, or grants to carry out the development authority's powers and duties under this article.
(20) Except as prohibited by law, take any action necessary to

carry out this article.
(b) If the development authority is unable to agree with the owners, lessees, or occupants of any real property selected for the purposes of this article, the development authority may proceed under IC 32-24-1 to procure the condemnation of the property. The development authority may not institute a proceeding until it has adopted a resolution that:
(1) describes the real property sought to be acquired and the purpose for which the real property is to be used;
(2) declares that the public interest and necessity require the acquisition by the development authority of the property involved; and
(3) sets out any other facts that the development authority considers necessary or pertinent.
The resolution is conclusive evidence of the public necessity of the proposed acquisition.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.60.

IC 36-7.5-3-3
Reports
Sec. 3. The development authority shall before November 1 of each year issue a report to the legislative council, the budget committee, and the governor concerning the operations and activities of the development authority during the preceding state fiscal year. The report to the legislative council must be in an electronic format under IC 5-14-6.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-3-4
Development plan
Sec. 4. (a) The development authority shall prepare a comprehensive strategic development plan that includes detailed information concerning the following:
(1) The proposed projects to be undertaken or financed by the development authority.
(2) The following information for each project included under subdivision (1):
(A) Timeline and budget.
(B) The return on investment.
(C) The projected or expected need for an ongoing subsidy.
(D) Any projected or expected federal matching funds.
(b) The development authority shall before January 1, 2008, submit the comprehensive strategic development plan for review by the budget committee and approval by the director of the office of management and budget.
As added by P.L.214-2005, SEC.73.



CHAPTER 4. FINANCING; ISSUANCE OF BONDS; LEASES

IC 36-7.5-4-1
Development authority fund; accounts; debt service
Sec. 1. (a) The development board shall establish and administer a development authority fund.
(b) The development authority fund consists of the following:
(1) Riverboat admissions tax revenue, riverboat wagering tax revenue, or riverboat incentive payments received by a city or county described in IC 36-7.5-2-3(b) and transferred by the county or city to the fund.
(2) County economic development income tax revenue received under IC 6-3.5-7 by a county or city and transferred by the county or city to the fund.
(3) Amounts distributed under IC 8-15-2-14.7.
(4) Food and beverage tax revenue deposited in the fund under IC 6-9-36-8.
(5) Funds received from the federal government.
(6) Appropriations to the fund by the general assembly.
(7) Other local revenue appropriated to the fund by a political subdivision.
(8) Gifts, donations, and grants to the fund.
(c) On the date the development authority issues bonds for any purpose under this article, which are secured in whole or in part by the development authority fund, the development board shall establish and administer two (2) accounts within the development authority fund. The accounts shall be the general account and the lease rental account. After the accounts are established, all money transferred to the development authority fund under subsections (b)(1), (b)(2), and (b)(4) shall be deposited in the lease rental account and used only for the payment of or to secure the payment of obligations of an eligible political subdivision under a lease entered into by an eligible political subdivision and the development authority under this chapter. However, any money deposited in the lease rental account and not used for the purposes of this subsection shall be returned by the treasurer of the development authority to the respective counties and cities that contributed the money to the development authority.
(d) Notwithstanding subsection (c), if the amount of all money transferred to the development authority fund under subsections (b)(1), (b)(2), and (b)(4) for deposit in the lease rental account in any one (1) calendar year is greater than an amount equal to:
(1) one and twenty-five hundredths (1.25); multiplied by
(2) the total of the highest annual debt service on any bonds then outstanding to their final maturity date, which have been issued under this article and are not secured by a lease, plus the highest annual lease payments on any leases to their final maturity, which are then in effect under this article;
then all or a portion of the excess may instead be deposited in the

general account.
(e) All other money and revenues of the development authority may be deposited in the general account or the lease rental account at the discretion of the development board. Money on deposit in the lease rental account may be used only to make rental payments on leases entered into by the development authority under this article. Money on deposit in the general account may be used for any purpose authorized by this article.
(f) The development authority fund shall be administered by the development authority.
(g) Money in the development authority fund shall be used by the development authority to carry out this article and does not revert to any other fund.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-2
Revenue transfers to fund
Sec. 2. (a) Except as provided in subsection (b), beginning in 2006 the fiscal officer of each city and county described in IC 36-7.5-2-3(b) shall each transfer three million five hundred thousand dollars ($3,500,000) each year to the development authority for deposit in the development authority fund established under section 1 of this chapter.
(b) This subsection applies only if:
(1) the fiscal body of the county described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the county is joining the development authority;
(2) the fiscal body of the city described in IC 36-7.5-2-3(e) has adopted an ordinance under IC 36-7.5-2-3(e) providing that the city is joining the development authority; and
(3) the county described in IC 36-7.5-2-3(e) is an eligible county participating in the development authority.
Beginning in 2007, the fiscal officer of the county described in IC 36-7.5-2-3(e) shall transfer two million six hundred twenty-five thousand dollars ($2,625,000) each year to the development authority for deposit in the development authority fund established under section 1 of this chapter. Beginning in 2007, the fiscal officer of the city described in IC 36-7.5-2-3(e) shall transfer eight hundred seventy-five thousand dollars ($875,000) each year to the development authority for deposit in the development authority fund established under section 1 of this chapter.
(c) The following apply to the transfers required by subsections (a) and (b):
(1) Except for transfers of money described in subdivision (4)(D), the transfers shall be made without appropriation by the city or county fiscal body or approval by any other entity.
(2) Except as provided in subdivision (3), after December 31, 2005, each fiscal officer shall transfer eight hundred seventy-five thousand dollars ($875,000) to the development authority fund before the last business day of January, April,

July, and October of each year. Food and beverage tax revenue deposited in the fund under IC 6-9-36-8 is in addition to the transfers required by this section.
(3) After December 31, 2006, the fiscal officer of the county described in IC 36-7.5-2-3(e) shall transfer six hundred fifty-six thousand two hundred fifty dollars ($656,250) to the development authority fund before the last business day of January, April, July, and October of each year. The county is not required to make any payments or transfers to the development authority covering any time before January 1, 2007. The fiscal officer of a city described in IC 36-7.5-2-3(e) shall transfer two hundred eighteen thousand seven hundred fifty dollars ($218,750) to the development authority fund before the last business day of January, April, July, and October of each year. The city is not required to make any payments or transfers to the development authority covering any time before January 1, 2007.
(4) The transfers shall be made from one (1) or more of the following:
(A) Riverboat admissions tax revenue received by the city or county, riverboat wagering tax revenue received by the city or county, or riverboat incentive payments received from a riverboat licensee by the city or county.
(B) Any county economic development income tax revenue received under IC 6-3.5-7 by the city or county.
(C) Any other local revenue other than property tax revenue received by the city or county.
(D) In the case of a county described in IC 36-7.5-2-3(e) or a city described in IC 36-7.5-2-3(e), any money from the major moves construction fund that is distributed to the county or city under IC 8-14-16.
As added by P.L.214-2005, SEC.73. Amended by P.L.47-2006, SEC.61.

IC 36-7.5-4-3
Bond issues
Sec. 3. (a) Subject to subsection (h), the development authority may issue bonds for the purpose of obtaining money to pay the cost of:
(1) acquiring real or personal property, including existing capital improvements;
(2) acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects; or
(3) funding or refunding bonds issued under this chapter or IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law.
(b) The bonds are payable solely from:
(1) the lease rentals from the lease of the projects for which the bonds were issued, insurance proceeds, and any other funds pledged or available; and
(2) except as otherwise provided by law, revenue received by

the development authority and amounts deposited in the development authority fund.
(c) The bonds shall be authorized by a resolution of the development board.
(d) The terms and form of the bonds shall either be set out in the resolution or in a form of trust indenture approved by the resolution.
(e) The bonds shall mature within forty (40) years.
(f) The board shall sell the bonds only to the Indiana finance authority established by IC 4-4-11-4 upon the terms determined by the development board and the Indiana finance authority.
(g) All money received from any bonds issued under this chapter shall be applied solely to the payment of the cost of acquiring, constructing, improving, reconstructing, or renovating one (1) or more projects, or the cost of refunding or refinancing outstanding bonds, for which the bonds are issued. The cost may include:
(1) planning and development of equipment or a facility and all buildings, facilities, structures, equipment, and improvements related to the facility;
(2) acquisition of a site and clearing and preparing the site for construction;
(3) equipment, facilities, structures, and improvements that are necessary or desirable to make the project suitable for use and operations;
(4) architectural, engineering, consultant, and attorney's fees;
(5) incidental expenses in connection with the issuance and sale of bonds;
(6) reserves for principal and interest;
(7) interest during construction;
(8) financial advisory fees;
(9) insurance during construction;
(10) municipal bond insurance, debt service reserve insurance, letters of credit, or other credit enhancement; and
(11) in the case of refunding or refinancing, payment of the principal of, redemption premiums (if any) for, and interest on, the bonds being refunded or refinanced.
(h) The development authority may not issue bonds under this article unless the development authority first finds that each contract for the construction of a facility and all buildings, facilities, structures, and improvements related to that facility to be financed in whole or in part through the issuance of the bonds requires payment of the common construction wage required by IC 5-16-7.
As added by P.L.214-2005, SEC.73. Amended by P.L.1-2006, SEC.573.

IC 36-7.5-4-4
Bonding; complete authority
Sec. 4. This chapter contains full and complete authority for the issuance of bonds. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the development board or any other officer, department, agency, or instrumentality of

the state or of any political subdivision is required to issue any bonds, except as prescribed in this article.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-5
Bonding; security; trust indenture
Sec. 5. (a) The development authority may secure bonds issued under this chapter by a trust indenture between the development authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) pledge or assign revenue received by the development authority, amounts deposited in the development authority fund, and lease rentals, receipts, and income from leased projects, but may not mortgage land or projects;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders, including covenants setting forth the duties of the development authority and development board;
(3) set forth the rights and remedies of bondholders and trustees; and
(4) restrict the individual right of action of bondholders.
(c) Any pledge or assignment made by the development authority under this section is valid and binding in accordance with IC 5-1-14-4 from the time that the pledge or assignment is made, against all persons whether they have notice of the lien or not. Any trust indenture by which a pledge is created or an assignment made need not be filed or recorded. The lien is perfected against third parties in accordance with IC 5-1-14-4.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-6
Bond refunding; leases
Sec. 6. (a) Bonds issued under IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law may be refunded as provided in this section.
(b) An eligible political subdivision may:
(1) lease all or a portion of land or a project or projects to the development authority, which may be at a nominal lease rental with a lease back to the eligible political subdivision, conditioned upon the development authority assuming bonds issued under IC 8-5-15, IC 8-22-3, IC 36-7-13.5, or IC 36-9-3 or prior law and issuing its bonds to refund those bonds; and
(2) sell all or a portion of land or a project or projects to the development authority for a price sufficient to provide for the refunding of those bonds and lease back the land or project or projects from the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-7
Leases; findings      Sec. 7. (a) Before a lease may be entered into by an eligible political subdivision under this chapter, the eligible political subdivision must find that the lease rental provided for is fair and reasonable.
(b) A lease of land or a project from the development authority to an eligible political subdivision:
(1) may not have a term exceeding forty (40) years;
(2) may not require payment of lease rentals for a newly constructed project or for improvements to an existing project until the project or improvements to the project have been completed and are ready for occupancy or use;
(3) may contain provisions:
(A) allowing the eligible political subdivision to continue to operate an existing project until completion of the acquisition, improvements, reconstruction, or renovation of that project or any other project; and
(B) requiring payment of lease rentals for land, for an existing project being used, reconstructed, or renovated, or for any other existing project;
(4) may contain an option to renew the lease for the same or shorter term on the conditions provided in the lease;
(5) must contain an option for the eligible political subdivision to purchase the project upon the terms stated in the lease during the term of the lease for a price equal to the amount required to pay all indebtedness incurred on account of the project, including indebtedness incurred for the refunding of that indebtedness;
(6) may be entered into before acquisition or construction of a project;
(7) may provide that the eligible political subdivision shall agree to:
(A) pay any taxes and assessments on the project;
(B) maintain insurance on the project for the benefit of the development authority;
(C) assume responsibility for utilities, repairs, alterations, and any costs of operation; and
(D) pay a deposit or series of deposits to the development authority from any funds legally available to the eligible political subdivision before the commencement of the lease to secure the performance of the eligible political subdivision's obligations under the lease; and
(8) shall provide that the lease rental payments by the eligible political subdivision shall be made from the development authority fund established by section 1 of this chapter and may provide that the lease rental payments by the eligible political subdivision shall be made from:
(A) net revenues of the project;
(B) any other funds available to the eligible political subdivision; or
(C) both sources described in clauses (A) and (B). As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-8
Leases; complete authority
Sec. 8. This chapter contains full and complete authority for leases between the development authority and an eligible political subdivision. No law, procedure, proceedings, publications, notices, consents, approvals, orders, or acts by the development authority or the eligible political subdivision or any other officer, department, agency, or instrumentality of the state or any political subdivision is required to enter into any lease, except as prescribed in this article.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-9
Plans; approval
Sec. 9. If the lease provides for a project or improvements to a project to be constructed by the development authority, the plans and specifications shall be submitted to and approved by all agencies designated by law to pass on plans and specifications for public buildings.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-10
Agreements; common wall; easements; licenses
Sec. 10. The development authority and an eligible political subdivision may enter into common wall (party wall) agreements or other agreements concerning easements or licenses. These agreements shall be recorded with the recorder of the county in which the project is located.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-11
Leases or sale of projects or land to authority
Sec. 11. (a) An eligible political subdivision may lease for a nominal lease rental, or sell to the development authority, one (1) or more projects or portions of a project or land upon which a project is located or is to be constructed.
(b) Any lease of all or a portion of a project by an eligible political subdivision to the development authority must be for a term equal to the term of the lease of that project back to the eligible political subdivision.
(c) An eligible political subdivision may sell property to the development authority for the amount the eligible political subdivision determines to be in the best interest of the eligible political subdivision. The development authority may pay that amount from the proceeds of bonds of the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-12
Option to purchase property      Sec. 12. If an eligible political subdivision exercises its option to purchase leased property, the eligible political subdivision may issue its bonds as authorized by statute.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-13
Tax exemption
Sec. 13. (a) All:
(1) property owned by the development authority;
(2) revenues of the development authority; and
(3) bonds issued by the development authority, the interest on the bonds, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption before maturity, proceeds received at maturity, and the receipt of interest in proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
(b) All securities issued under this chapter are exempt from the registration requirements of IC 23-2-1 and other securities registration statutes.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-14
Bonds; legal investments
Sec. 14. Bonds issued under this chapter are legal investments for private trust funds and the funds of banks, trust companies, insurance companies, building and loan associates, credit unions, savings banks, private banks, loan and trust and safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under Indiana law.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-15
Bonds; contesting validity
Sec. 15. An action to contest the validity of bonds to be issued under this chapter may not be brought after the time limitations set forth in IC 5-1-14-13.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-16
Transfers; failure to make; duty of state treasurer
Sec. 16. (a) This section applies if:
(1) a city or county described in IC 36-7.5-2-3 fails to make a transfer or a part of a transfer required by section 2 of this chapter; and
(2) the development authority has bonds or other debt or lease obligations outstanding.     (b) The treasurer of state shall do the following:
(1) Deduct from amounts otherwise payable to the city or town under IC 4-33-12 or IC 4-33-13 an amount equal to the amount of the transfer or part of the transfer under section 2 of this chapter that the city or county failed to make.
(2) Pay the amount deducted under subdivision (1) to the development authority.
As added by P.L.214-2005, SEC.73.

IC 36-7.5-4-17
Covenant with holders
Sec. 17. (a) If there are bonds outstanding that have been issued under this article and are not secured by a lease, or if there are leases in effect under this article, the general assembly also covenants that it will not reduce the amount required to be transferred from the counties and cities to the development authority under section 2 of this chapter below an amount that would produce one and twenty-five hundredths (1.25) multiplied by the total of the highest annual debt service on the bonds to their final maturity plus the highest annual lease payments on the leases to their final termination date.
(b) The general assembly also covenants that it will not:
(1) repeal or amend this article in a manner that would adversely affect owners of outstanding bonds, or the payment of lease rentals, secured by the amounts pledged under this chapter; or
(2) in any way impair the rights of owners of bonds of the development authority, or the owners of bonds secured by lease rentals, secured by a pledge of revenues under this chapter;
except as otherwise set forth in subsection (a).
As added by P.L.214-2005, SEC.73.






ARTICLE 8. PUBLIC SAFETY

CHAPTER 1. DEFINITIONS

IC 36-8-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.3. Amended by Acts 1981, P.L.309, SEC.40.



CHAPTER 2. GENERAL POWERS CONCERNING PUBLIC SAFETY

IC 36-8-2-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-2
Police and law enforcement system
Sec. 2. A unit may establish, maintain, and operate a police and law enforcement system to preserve public peace and order and may provide facilities and equipment for that system.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-3
Firefighting and fire prevention system
Sec. 3. A unit may establish, maintain, and operate a firefighting and fire prevention system and may provide facilities and equipment for that system.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-4
Regulation of dangerous conduct or property
Sec. 4. A unit may regulate conduct, or use or possession of property, that might endanger the public health, safety, or welfare.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-5
Medical care, health, and community services; hospitals
Sec. 5. A unit may provide medical care or other health and community services to persons and may impose restrictions upon persons or animals that might cause other persons or animals to be injured or contract diseases. A unit may also establish, aid, maintain, and operate hospitals.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-6
Animals; capture and destruction; shelters
Sec. 6. A unit may capture and destroy animals if necessary and may establish, maintain, and operate animal shelters.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-7
Regulation of business use of watercourse
Sec. 7. A unit may regulate any business use of a watercourse.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-8
Regulation of introduction of substance, odor, or sound in air      Sec. 8. A unit may regulate the introduction of any substance or odor into the air, or any generation of sound.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-9
Regulation of public gatherings
Sec. 9. A unit may regulate public gatherings, such as shows, demonstrations, fairs, conventions, sporting events, and exhibitions.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-10
Regulation of businesses and professions
Sec. 10. A unit may regulate the operation of businesses, crafts, professions, and occupations.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-11
Regulation of solicitations
Sec. 11. A unit may regulate solicitation by persons offering goods or services to the public or solicitation for charitable causes.
As added by Acts 1980, P.L.211, SEC.3.

IC 36-8-2-12
Weights and measures standards control system
Sec. 12. A unit may establish, maintain, and operate a weights and measures standards control system. However, a unit may not establish fees for inspections or tests relating to weights and measures.
As added by Acts 1980, P.L.211, SEC.3. Amended by P.L.171-1985, SEC.2.

IC 36-8-2-13
Extraterritorial powers
Sec. 13. A municipality may exercise powers granted by sections 4, 5, and 6 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.3.



CHAPTER 3. SAFETY BOARDS; DISCIPLINARY PROCEDURES

IC 36-8-3-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities. It also applies to other units, where specifically indicated.
As added by Acts 1981, P.L.309, SEC.52. Amended by Acts 1981, P.L.44, SEC.55.



CHAPTER 3.2. EMPLOYMENT STANDARDS FOR FIREFIGHTERS

IC 36-8-3.2-1
Application of chapter
Sec. 1. This chapter applies to the following:
(1) Full-time, fully paid firefighters hired or rehired after July 1, 1989.
(2) Full-time police officers hired or rehired after January 25, 1992.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.22.

IC 36-8-3.2-1.5
Administration of chapter
Sec. 1.5. This chapter shall be administered in a manner that is consistent with the Americans with Disabilities Act, to the extent required by the Act.
As added by P.L.4-1992, SEC.23.

IC 36-8-3.2-2
Certification of applicants
Sec. 2. A person who is an applicant to become a firefighter or police officer must, before being hired, be certified by the local board to the board of trustees of the public employees' retirement fund (PERF) as having passed the minimum agility and aptitude tests outlined in this chapter.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.24.

IC 36-8-3.2-3
Physical agility and aptitude tests; adoption of standards; review
Sec. 3. (a) The appointing authority shall adopt standards for firefighters establishing a physical agility test that:
(1) does not discriminate on the basis of sex;
(2) reflects the essential functions of the job; and
(3) at a minimum includes testing the following:
(A) Fear of heights (acrophobia).
(B) Fear of confinement (claustrophobia).
(C) Muscular strength.
(D) Muscular endurance.
(E) Cardiovascular endurance.
(F) Musculoskeletal flexibility.
(b) The appointing authority shall also adopt standards for firefighters establishing a general aptitude test.
(c) The standards required by this section must be presented to the board of firefighting personnel standards and education established by IC 22-12-3-1 for review.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.25.
IC 36-8-3.2-3.5
Physical agility test; standards; general aptitude test; review
Sec. 3.5. (a) The appointing authority shall adopt standards for police officers establishing a physical agility test that:
(1) does not discriminate on the basis of sex;
(2) reflects the essential functions of the job; and
(3) at a minimum includes testing the following:
(A) Muscular strength.
(B) Muscular endurance.
(C) Cardiovascular endurance.
(D) Musculoskeletal flexibility.
(b) The appointing authority may also adopt standards for police officers establishing a general aptitude test.
(c) The standards required by this section must be presented to the law enforcement training board established under IC 5-2-1-3 for review.
As added by P.L.4-1992, SEC.26.

IC 36-8-3.2-4
Administration of tests
Sec. 4. The appointing authority or its designee shall administer the agility and aptitude tests to applicants and shall certify the results to the local board before extending an offer of employment.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.27.

IC 36-8-3.2-5
Physical agility test; additional requirement
Sec. 5. The physical agility test established under section 3 or 3.5 of this chapter is in addition to the physical examination required under IC 36-8-3.5-12, IC 36-8-4-7, or IC 36-8-8-19.
As added by P.L.394-1987(ss), SEC.1. Amended by P.L.4-1992, SEC.28.

IC 36-8-3.2-6
Additional standards
Sec. 6. An appointing authority may establish additional standards as a condition of employment. Any standards established under this section are in addition to the standards required by IC 36-8-8-19 and the standards identified in section 3 or 3.5 of this chapter.
As added by P.L.4-1992, SEC.29.



CHAPTER 3.5. POLICE AND FIRE MERIT SYSTEMS

IC 36-8-3.5-1
Application of chapter; retention of existing systems; establishment of new system
Sec. 1. (a) This chapter applies to each municipality or township that has a full-time paid police or fire department. A municipality may exercise the power of establishing a merit system for its police or fire department under this chapter or by ordinance adopted under IC 36-1-4-14. A township may exercise the power of establishing a merit system for its fire department under this chapter or by resolution under IC 36-1-4-14. This chapter does not affect merit systems established:
(1) by ordinance under IC 36-1-4-14, except as provided by subsection (e);
(2) by resolution under IC 36-1-4-14, except as provided by subsection (f); or
(3) by a prior statute, except as provided by subsection (b).
(b) If a city had a merit system for its police or fire department under the former IC 18-4-12, IC 19-1-7, IC 19-1-14, IC 19-1-14.2, IC 19-1-14.3, IC 19-1-14.5, IC 19-1-20, IC 19-1-21, IC 19-1-29, IC 19-1-29.5, IC 19-1-31, IC 19-1-31.5, or IC 19-1-37.5, it may retain that system by ordinance of the city legislative body passed before January 1, 1983. The ordinance must initially incorporate all the provisions of the prior statute but may be amended by the legislative body after December 31, 1984. The ordinance retaining the system must be amended, if necessary, to include a provision under which the commission (or governing board of the merit system) has at least one-third (1/3) of its members elected by the active members of the department as prescribed by section 8 of this chapter. Each elected commission member must:
(1) be a person of good moral character; and
(2) except for a member of a fire department having a merit system established under IC 19-1-37.5, not be an active member of a police or fire department or agency.
(c) After December 31, 1984, the legislative body also may repeal the ordinance described in subsection (b), but the legislative body shall in the repealing ordinance concurrently establish a new merit system under section 3 of this chapter. (This subsection does not require the legislative body to establish a new merit system when it exercises its power to amend the ordinance under subsection (b).) After the new merit system takes effect, all members of the department are entitled to the same ranks and pay grades the members held under the prior system, subject to changes made in accordance with this chapter.
(d) If a city had a merit system for its police or fire department under a prior statute but fails to retain that system under subsection (b), the city legislative body shall, before July 1, 1983, pass an ordinance to establish a new merit system under section 3 of this

chapter. If the new merit system is approved as provided by section 4 of this chapter, it takes effect as provided by that section. However, if the new merit system is rejected under section 4 of this chapter, within thirty (30) days the city legislative body shall adopt an ordinance to retain the prior merit system. The prior merit system remains in effect until the new merit system takes effect, after which time all members of the department are entitled to the same ranks and pay grades the members held under the prior system, subject to changes made in accordance with this chapter.
(e) An ordinance adopted under IC 36-1-4-14 to establish a police or fire merit system must include a provision under which the commission, or governing board of the merit system, has at least one-third (1/3) of its members elected by the active members of the department as prescribed by section 8 of this chapter. Each elected commission member must be a person of good moral character who is not an active member of a police or fire department or agency. If an ordinance was adopted under IC 36-1-4-14 before July 1, 1988, the ordinance must be amended to include this requirement.
(f) This chapter does not prevent a township or other unit that has adopted a merit system under section 3 of this chapter from later amending or deleting any provisions of the merit system contained in this chapter. However, the merit system must include a provision under which the commission has at least one-third (1/3) of its members elected by the active members of the department, as set forth in section 8 of this chapter and a provision that incorporates the requirements of section 6(a) of this chapter. This subsection does not require the legislative body to establish a new merit system when it exercises its power to amend under this subsection.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.189-1988, SEC.7; P.L.310-1989, SEC.1; P.L.3-1990, SEC.128; P.L.180-2002, SEC.1; P.L.1-2003, SEC.100.

IC 36-8-3.5-2
Definitions
Sec. 2. As used in this chapter:
"Commission" refers to the merit commission for a merit system established under this chapter.
"Department" refers to the police or fire department of a unit.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-3
Establishment; separate systems
Sec. 3. (a) The legislative body of a unit (other than a township) may, by ordinance, establish a merit system under this chapter for the police or fire department of the unit. The legislative body of a township may, by resolution, establish a merit system under this chapter for the township's fire department. Before the merit system takes effect, however, the system must be approved by a majority of the active members of the department in a referendum.
(b) The legislative body shall specify in the adopting ordinance or

resolution which of the provisions of this chapter that are left to its discretion are being adopted.
(c) If a merit system is established under this chapter for each department of a unit, each department has a separate merit system.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.2.

IC 36-8-3.5-4
Approval or rejection of system by members; notice; voting; subsequent proposals
Sec. 4. (a) Within sixty (60) days after the adoption of an ordinance or resolution establishing a merit system, the safety board shall give at least three (3) weeks' notice to all active members of the department that a meeting will be held to approve or reject the merit system. The notice shall be given by posting it in prominent places in all stations of the department. The notice must designate the time, place, and purpose of the meeting.
(b) A copy of the ordinance or resolution shall be distributed to each active member of the department at least one (1) week before the date of the meeting.
(c) Only active members of the department may attend the meeting, and at the meeting one (1) of them shall be selected as chairman. All voting must be by secret written ballot. The other procedures for holding the meeting may be determined by the safety board and shall be posted in accordance with subsection (a).
(d) If a majority of the active members of the department vote to approve the merit system, the merit system takes effect on January 1 following the vote. Appointments to the merit commission shall be made by March 1 following that January 1.
(e) If a majority of the active members of the department vote to reject the merit system, another proposal may not be put to a vote within one (1) year after the day the meeting is held.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.3.

IC 36-8-3.5-5
Request to establish system; referendum; legislative action
Sec. 5. (a) A majority of the active members of the department, by referendum under section 4 of this chapter, may request the unit's legislative body to establish a merit system for the department. The legislative body shall vote on the request within sixty (60) days after it is filed with the clerk of the legislative body of a county or a municipality or the executive of a township.
(b) If the legislative body votes to grant the request, the legislative body shall adopt an ordinance or resolution establishing a merit system under this chapter. A copy of the ordinance or resolution shall be distributed to each active member of the department, and another referendum under section 4 of this chapter is required before the merit system takes effect.
(c) If the legislative body votes to deny the request, the request

may not be resubmitted to the legislative body for one (1) year. Before the request may be resubmitted, another referendum under section 4 of this chapter must be held.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.4.

IC 36-8-3.5-6
Merit commission; establishment; appointment of members; qualifications; oath
Sec. 6. (a) A merit commission consisting of five (5) commissioners shall be established for each department of a unit having a merit system. The commissioners are:
(1) two (2) persons, who must be of different political parties, appointed by the unit's executive;
(2) one (1) person appointed by the unit's legislative body; and
(3) two (2) persons, who must be of different political parties, elected by the active members of the department.
Notwithstanding IC 36-1-8-10, political affiliation shall be determined through the voters' registration records of the three (3) most recent primary elections.
(b) Each commissioner must have been a legal resident of the unit for three (3) consecutive years immediately preceding the commissioner's term and must be a person of good moral character. The legislative body may, upon the recommendation of the safety board, determine a per diem to be paid to each commissioner for each day of actual service for the commission. A commissioner must be at least twenty-one (21) years of age. A commissioner may not be an active member of a police or fire department or agency and not more than two (2) of the commissioners may be past members of a police or fire department or agency. In addition, a person may not serve on the commission if the person receives any remuneration as salary from the unit.
(c) Each commissioner shall take an oath of office to conscientiously discharge the commissioner's duties. A signed copy of the oath shall be filed with the safety board.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.185-1988, SEC.4.

IC 36-8-3.5-7
Commissioners; terms; tenure
Sec. 7. (a) The term of a commissioner is four (4) years. However, one (1) of the executive's initial selections and one (1) of the department's initial selections are for terms of two (2) years.
(b) A vacancy on the commission shall be filled within thirty (30) days by the appointing or electing authority. The selection is for the remainder of the unexpired term.
(c) A commissioner serves at the pleasure of the appointing or electing authority and may be removed at any time. In the case of a commissioner elected by the department, the safety board shall call a meeting of the active members of the department under the

procedures specified in section 4 of this chapter if a recall petition signed by a majority of the active members is submitted to the board.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-8
Elections; meeting; notice
Sec. 8. (a) An election to be made by the active members of the department shall be made at a meeting called specifically for that purpose by the safety board. The board shall give at least three (3) weeks' notice of the meeting to all active members of the department by posting the notice in prominent locations in stations of the department. The notice shall also be read during shift roll calls. The notice must designate the time, place, and purpose of the meeting.
(b) Only active members of the department may attend the meeting, and at the meeting one (1) of them shall be selected as chairman. All voting must be by secret written ballot. The other procedures for holding the meeting may be determined by the safety board and shall be posted in accordance with subsection (a).
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-9
Rules governing commission; transaction of business; selection of officers; records; budget
Sec. 9. (a) Within thirty (30) days after the commission is selected, the commission shall adopt rules to govern the commission, including the time and place of regular monthly meetings and special meetings that are necessary to transact the business of the commission. A majority of the commissioners constitutes a quorum, and a majority vote of all the commissioners is necessary to transact the business of the commission. Each year the commissioners shall select from among their number a president, vice president, and secretary. The commission shall keep a permanent record of its proceedings.
(b) The commission shall submit a proposed annual budget to the unit as other budgets of the unit are submitted. The legislative body shall include in its budget an amount sufficient for the necessary expenses of the commission.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-10
Rules; adoption; notice and hearing
Sec. 10. (a) Within ninety (90) days after the commission is selected, the commission shall adopt rules governing:
(1) the selection and appointment of persons to be employed as members of the department, subject to applicable pension statutes;
(2) promotions and demotions of members of the department; and
(3) disciplinary action or dismissal of members of the department.     (b) Before the rules required by this chapter are adopted by the commission, the commission must hold a public hearing to consider the adoption of the proposed rules. At least ten (10) days before the public hearing, the commission must have a notice of the hearing published in accordance with IC 5-3-1. The notice must state the time and place of the hearing and give briefly the subject matter of the proposed rules.
(c) At least ten (10) days before the hearing, one (1) copy of the proposed rules must be placed on file in the office of the:
(1) clerk of a county, city, or town; or
(2) executive of a township;
for inspection by residents of the unit.
(d) At least ten (10) days before the hearing, three (3) copies of the proposed rules must be forwarded to the chief of the department and retained on file in the chief's office for inspection at all times by members of the department.
(e) At the hearing, any interested person of the unit and any member of the department must be afforded an opportunity to present both oral and written evidence on any matter relating to the adoption of the proposed rules. The commission shall give due consideration to this evidence in making its final decision concerning the adoption of the proposed rules.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.180-2002, SEC.5.

IC 36-8-3.5-11
Department members; tenure; chief; appointment and qualifications
Sec. 11. (a) The commission may appoint and remove members of the department, except for a member in an upper level policymaking position. The executive of the unit shall appoint and may remove a member in an upper level policymaking position.
(b) The chief of a fire department shall be selected from the members of the department, and he must have at least five (5) years service in the department before his appointment. These requirements may be waived by a majority vote of the unit's legislative body upon request of the unit's executive. However, the chief must still have at least five (5) years service in a full-time, paid fire department or agency.
(c) To be appointed chief or deputy chief of a police department, an applicant must meet the qualifications in IC 36-8-4-6.5.
(d) The removal of a member from an upper level policymaking position is removal from rank only and not from the department. When the member is removed, he shall be appointed by the commission to the rank in the department that he held at the time of his upper level appointment or to any rank to which he had been promoted during his tenure in the upper level position. If such a rank is not open in either case, the member is entitled to the pay of that rank and shall be promoted to that rank as soon as an opening is available. As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.348-1987, SEC.1.

IC 36-8-3.5-12
Department members; appointment; qualifications; application; general aptitude test; ratings; eligibility list; vacancies; physical agility test; probation
Sec. 12. (a) To be appointed to the department, an applicant must be:
(1) a citizen of the United States;
(2) a high school graduate or equivalent; and
(3) at least twenty-one (21) years of age, but under thirty-six (36) years of age.
However, the age requirements do not apply to a person who has been previously employed as a member of the department.
(b) A person may not be appointed, reappointed, or reinstated if he has a felony conviction on his record.
(c) Applications for appointment or reappointment to the department must be filed with the commission. The applicant must produce satisfactory proof of the date and place of his birth.
(d) Applicants for appointment or reappointment to the department must pass the general aptitude test required under IC 36-8-3.2-3 or IC 36-8-3.2-3.5. The general aptitude test shall:
(1) reflect the essential functions of the job;
(2) be conducted according to procedures adopted by the commission; and
(3) be administered in a manner that reasonably accommodates the needs of disabled applicants.
The results of the general aptitude test shall be filed with the commission. If the commission finds that the applicant lacks the proper qualifications, it shall reject the applicant.
(e) The applicants shall then be rated on the selection criteria and testing methods adopted by the commission, which may include mental alertness, character, habits, and reputation. The commission shall adopt rules for grading the applicants, including the establishment of a passing score. The commission shall place the names of applicants with passing scores on an eligibility list by the order of their scores and shall certify the list to the safety board.
(f) If an applicant for original appointment reaches his thirty-sixth birthday, his name shall be removed from the eligibility list. Applicants remain on the list for two (2) years from the date of certification. After two (2) years a person may reapply as an applicant.
(g) When a vacancy occurs in the department, the commission, upon a written request of the chief of the department, shall administer the physical agility test under IC 36-8-3.2-3 or IC 36-8-3.2-3.5 to the applicant having the highest score on the eligibility list. If the appointed applicant successfully completes the physical agility test, the applicant shall then be enrolled as a member of the department to fill the vacancy if:         (1) the applicant is still of good character; and
(2) the applicant passes the required examinations identified in IC 36-8-3.2-6 and IC 36-8-8-19.
(h) All appointments are probationary for a period not to exceed one (1) year. If the commission finds, upon the recommendation of the department during the probationary period, that the conduct or capacity of the probationary member is not satisfactory, the commission shall notify him in writing that he is being reprimanded, that he is being suspended, or that he will not receive a permanent appointment. If a member is notified that he will not receive a permanent appointment, his employment immediately ceases. Otherwise, at the expiration of the probationary period the member is considered regularly employed.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.4-1992, SEC.30.

IC 36-8-3.5-13
Promotions; rules; requisites; eligibility list
Sec. 13. (a) Rules governing promotions must provide that the following factors be considered in rating a member of the department for a promotion:
(1) The score received by the member on a written competitive examination.
(2) The score received by the member on an oral competitive interview.
(3) The performance record of the member in the department.
(4) The member's length of service.
The commission shall determine the weight to be given to each of the factors. However, neither a member's length of service nor the score received on the oral interview may comprise more than twenty percent (20%) each of the rating.
(b) Promotions to a rank must be from the next lower rank. In addition, the member being promoted must have served at the lower rank for a period determined by the commission.
(c) Only members who are qualified in rank and length of service may be given the competitive examinations and placed on an eligibility list. The eligibility list for a position consists of members who have been placed on the list in order of their cumulative score on all rating factors. The eligibility list shall be maintained for two (2) years from the date of certification, after which time the list shall be retired and a new list established. The retired list shall be kept for five (5) years and then destroyed.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-14
Promotions; competitive examinations; procedures
Revisor's Note: The version of IC 36-8-3.5-14 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 36-8-3.5-14.
Sec. 14. (a) Before a written competitive examination may be held

to fill a current or expected vacancy in the ranks, the members eligible to take the examination must be notified of the written materials from which the questions will be taken. The commission may employ instructors, purchase materials, and make other expenditures to provide information for applicants for promotion examinations.
(b) The identity of a member taking the written examination shall be withheld from the person or persons grading the examination, and all written examinations are confidential. The commission shall notify each member in writing of the score that the member received on the examination. The score received by a member on the written examination becomes a part of the permanent file of the member, and the member is entitled to access to this file for examination at any time.
(c) The examination papers shall be kept under the commission's supervision. A member who is aggrieved with the score received on the written examination may appeal to the commission for review of the score. The appeal must be filed within ten (10) days after notice of the score has been sent to him. He may review the questions incorrectly answered by him and challenge the answer considered correct by the examiner. The commission shall either affirm the score or correct the score according to the findings of a review. The examination papers shall be retired after the two (2) year period during which the eligibility list is valid. The retired papers shall be kept for five (5) years and then destroyed.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-15
Performance ratings; rules; appeal
Sec. 15. (a) The commission shall adopt rules for determining a performance rating. The rules must require that a performance rating be made at least once every six (6) months for each member of the department, including probationary members. The rating shall be made by one (1) or more of the member's superiors, as defined in the commission's rules. Probationary members shall be rated in the same manner as other members of the department. The ratings shall be submitted to the chief of the department and kept on file in his office under his supervision. The chief shall notify each member in writing of the rating that the member received.
(b) A member who is aggrieved with the performance rating given to him by his superior may appeal to the commission for a review of the rating. The appeal must be filed within ten (10) days after notice of the rating has been sent to him. The commission shall either affirm or correct the rating.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-16
Promotions; certification of eligible members; probation; procedures
Sec. 16. (a) When a vacancy in rank occurs, the commission shall

certify to the chief of the department the three (3) members with the highest scores on the eligibility list for that particular rank. Within six (6) months the commission, upon the recommendation of the chief, shall promote one (1) of those members to fill the vacant position.
(b) All promotions are probationary for a period not to exceed one (1) year. At the end of the period, a probationary member's superior shall review the member's performance and recommend to the commission that:
(1) the promotion be made permanent; or
(2) the promotion be revoked.
(c) The commission shall prepare a rating chart for the superior's use in making the report. The commission shall review the report and decide what action should be taken. The probationary member is entitled to appear before the commission and be heard on any matter detrimental to him in his superior's report. He is also entitled to be represented by counsel or another representative of his choice. If the promotion is finally revoked the member may not be returned to a rank lower than that he held before the probationary promotion.
(d) Actions by the commission other than making the promotion permanent may be appealed within thirty (30) days to the circuit or superior court of the county, with the unit being named as the sole defendant.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-17
Disciplinary actions; grounds; hearing; notice; requisites; procedures; appeal
Sec. 17. (a) The commission may take the following disciplinary actions against a regular member of the department:
(1) Suspension with or without pay.
(2) Demotion.
(3) Dismissal.
If a member is suspended under this subsection, the member is entitled to the member's remuneration and allowances for insurance benefits to which the member was entitled before the suspension. In addition, the local unit may provide the member's allowances for any other fringe benefits to which the member was entitled before the suspension. The commission shall determine if a member of the department who is suspended in excess of five (5) days shall continue to receive the member's salary during suspension.
(b) A member may be disciplined by the commission if:
(1) the member is convicted of a crime; or
(2) the commission finds the member guilty of a breach of discipline, including:
(A) neglect of duty;
(B) violation of commission rules;
(C) neglect or disobedience of orders;
(D) continuing incapacity;
(E) absence without leave;             (F) immoral conduct;
(G) conduct injurious to the public peace or welfare;
(H) conduct unbecoming a member; or
(I) furnishing information to an applicant for appointment or promotion that gives that person an advantage over another applicant.
(c) If the chief of the department, after an investigation within the department, prefers charges against a member of the department for an alleged breach of discipline under subsection (b), including any civilian complaint of an alleged breach of discipline under subsection (b)(2)(F), (b)(2)(G), or (b)(2)(H), a hearing shall be conducted upon the request of the member. If a hearing is requested within five (5) days of the chief preferring charges, the parties may by agreement designate a hearing officer who is qualified by education, training, or experience. If the parties do not agree within this five (5) day period, the commission may hold the hearing or designate a person or board to conduct the hearing, as provided in the commission's rules. The designated person or board must be qualified by education, training, or experience to conduct such a hearing and may not hold an upper level policy making position. The hearing conducted under this subsection shall be held within thirty (30) days after it is requested by the member.
(d) Written notice of the hearing shall be served upon the accused member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The notice must state:
(1) the time and place of the hearing;
(2) the charges against the member;
(3) the specific conduct that comprises the charges;
(4) that the member is entitled to be represented by counsel or another representative of the member's choice;
(5) that the member is entitled to call and cross-examine witnesses;
(6) that the member is entitled to require the production of evidence; and
(7) that the member is entitled to have subpoenas issued, served, and executed.
(e) The commission may:
(1) compel the attendance of witnesses by issuing subpoenas;
(2) examine witnesses under oath; and
(3) order the production of books, papers, and other evidence by issuing subpoenas.
(f) If a witness refuses to appear at a hearing of the commission after having received written notice requiring the witness's attendance, or refuses to produce evidence that the commission requests by written notice, the commission may file an affidavit in the circuit court of the county setting forth the facts of the refusal. Upon the filing of the affidavit, a summons shall be issued from the circuit court and served by the sheriff of the county requiring the appearance of the witness or the production of information or

evidence to the commission.
(g) Disobedience of a summons constitutes contempt of the circuit court from which the summons has been issued. Expenses related to the filing of an affidavit and the issuance and service of a summons shall be charged to the witness against whom the summons has been issued, unless the circuit court finds that the action of the witness was taken in good faith and with reasonable cause. In that case, and in any case in which an affidavit has been filed without the issuance of a summons, the expenses shall be charged to the commission.
(h) A decision to discipline a member may be made only if the preponderance of the evidence presented at the hearing indicates such a course of action.
(i) A member who is aggrieved by the decision of a person or board designated to conduct a disciplinary hearing under subsection (c) may appeal to the commission within ten (10) days of the decision. The commission shall on appeal review the record and either affirm, modify, or reverse the decision on the basis of the record and such oral or written testimony that the commission determines, including additional or newly discovered evidence.
(j) The commission, or the designated person or board, shall keep a record of the proceedings in cases of suspension, demotion, or dismissal. The commission shall give a free copy of the transcript to the member upon request if an appeal is filed.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.58-1989, SEC.4; P.L.265-1993, SEC.3.

IC 36-8-3.5-18
Appeal to court; suspension or dismissal; precedence
Sec. 18. (a) A member who is aggrieved by a decision of the commission to suspend him for a period greater than ten (10) calendar days, demote him, or dismiss him may appeal to the circuit or superior court of the county in which the unit is located.
(b) The appeal shall be made according to the Indiana rules of trial procedure with the following exceptions:
(1) The verified appeal must be filed within thirty (30) days after the date of the board's decision.
(2) The unit shall be named as the sole defendant.
(3) The unit is assumed to have denied the allegations without filing a responsive pleading.
(4) The plaintiff must file a bond at the time of filing the complaint conditioned on the plaintiff prosecuting the appeal to a final determination and paying the court costs incurred in the appeal.
(5) Within thirty (30) days after the service of summons the commission shall file in court a complete transcript of all papers, entries, and other parts of the record relating to the case.
(c) The appeal takes precedence over other litigation pending before the court.
As added by Acts 1981, P.L.316, SEC.1.
IC 36-8-3.5-19
Summary disciplinary actions; reprimand or suspension
Sec. 19. (a) In addition to the disciplinary powers of the commission, the chief of the department, may, without a hearing, reprimand or suspend without pay a member, including a police radio or signal alarm operator or a fire alarm operator, for a maximum of five (5) working days. For the purposes of this subsection, eight (8) hours of paid time constitutes one (1) working day.
(b) If a chief reprimands a member in writing or suspends a member, he shall, within forty-eight (48) hours, notify the commission in writing of the action and the reasons for the action. A member who is reprimanded in writing or suspended under this section may, within forty-eight (48) hours after receiving notice of the reprimand or suspension, request in writing that the commission review the reprimand or suspension and either uphold or reverse the chief's decision. At its discretion, the commission may hold a hearing during this review. If the board holds a hearing, written notice must be given either by service upon the member in person or by a copy left at the member's last and usual place of residence at least fourteen (14) days before the date set for the hearing. The notice must contain the information listed under section 17(d) of this chapter. If the decision is reversed, the individual who was suspended is entitled to any wages withheld as a result of the suspension.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.265-1993, SEC.4.

IC 36-8-3.5-20
Retirement age
Sec. 20. A member of the department shall retire from the department when the member reaches the member's seventieth birthday. However, a member of the department who is seventy (70) years of age or older at the time the ordinance or resolution establishing the merit system takes effect may serve until the end of the calendar year.
As added by Acts 1981, P.L.316, SEC.1. Amended by P.L.38-1986, SEC.2; P.L.180-2002, SEC.6.

IC 36-8-3.5-21
Temporary leave of absence; seniority; reinstatement
Sec. 21. (a) If it is necessary for the safety board to reduce the number of members of the department, the reduction shall be made by granting a temporary leave of absence, without pay or financial obligation to the unit, to the appropriate number of members. The last member appointed shall be put on leave first, with other members also put on leave in reverse hiring order, until the desired level is achieved.
(b) If the department is increased in number again, the members of the department who have been granted leaves of absence under this section shall be reinstated before an applicant on the eligibility list is appointed to the department. The reinstatements begin with the

last member granted a leave.
(c) A member on leave of absence shall keep the commission advised of his current address. A member shall be informed of his reinstatement by written notice. Within ten (10) calendar days after a member receives notice of reinstatement, he must advise the commission that he accepts reinstatement and will be able to commence employment on the date specified in the notice. All reinstatement rights granted to a member terminate upon his failure to accept reinstatement within that period.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-22
Rules; printing; copies to department members; effective date
Sec. 22. The department shall print all rules of the commission and furnish a copy to each member of the department. Amendments to the rules take effect thirty (30) days after their adoption if copies have been furnished to all members of the department within that period. Otherwise, they do not take effect until copies are furnished to all members of the department.
As added by Acts 1981, P.L.316, SEC.1.

IC 36-8-3.5-23
Offense; furnishing information to applicants
Sec. 23. A commissioner who knowingly furnishes information to an applicant for original appointment or to a member eligible for promotion that gives that person an advantage over another person commits a Class D felony.
As added by Acts 1981, P.L.316, SEC.1.



CHAPTER 4. POLICE AND FIRE EMPLOYMENT POLICIES IN CITIES

IC 36-8-4-1
Application of chapter
Sec. 1. This chapter applies to all cities.
As added by Acts 1981, P.L.309, SEC.53.

IC 36-8-4-2
Residence requirements
Sec. 2. (a) Except as provided in subsections (c) and (d), members of the police and fire departments must reside in Indiana in one (1) of the following areas:
(1) Within the county in which the city, town, or township is located; or
(2) In a county that is contiguous to the county in which the city, town, or township is located.
(b) In a consolidated city, a member who was residing outside the county on January 1, 1975, is exempt from subsection (a).
(c) A municipality with a population of less than seven thousand five hundred (7,500) may adopt an ordinance that requires a member of the municipality's police or fire department to comply with the following:
(1) Reside within the county in which the municipality is located.
(2) Have adequate means of transportation into the municipality.
(3) Maintain in the member's residence telephone service with the municipality.
(d) This subsection applies to a municipality that:
(1) has a population of less than seven thousand five hundred (7,500); and
(2) adopted an ordinance to establish the requirements described in this subsection before September 1, 1984.
A municipality may require, in addition to the requirements of subsection (c), that a member of the police or fire department reside within the municipality until the member has served in the department for five (5) years.
(e) An ordinance adopted under subsection (c) or described in subsection (d)(2) may not require a member of a municipality's police or fire department to reside within the county in which the municipality is located if the member resides outside the county on the date the ordinance is adopted.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.44, SEC.56; P.L.198-1984, SEC.1; P.L.266-1993, SEC.1; P.L.164-1995, SEC.21; P.L.235-1996, SEC.1; P.L.230-1997, SEC.1.

IC 36-8-4-3
Use of departmental vehicles
Sec. 3. Members of the police and fire departments may not use

vehicles owned or maintained by their department outside the county in which the city is located except during the performance of official duties or as provided for by department regulation.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.199-1984, SEC.1.

IC 36-8-4-4
Provision of uniforms and equipment; cash allowance
Revisor's Note: The version of IC 36-8-4-4 appearing in the 1993 Edition of the Indiana Code was printed incorrectly. Use the following version of IC 36-8-4-4.
Sec. 4. (a) A city shall provide the active members of the police and fire departments with all uniforms, clothing, arms, and equipment necessary to perform their duties. After one (1) year of regular service in either department, a member may be required by the city to furnish and maintain all of his uniforms, clothing, arms, and equipment upon payment to the member by the city of an annual cash allowance of at least two hundred dollars ($200). The city may credit the uniform allowance to each member against his purchases during the calendar year and provide for the payment of any cash balance remaining at the end of the calendar year.
(b) All uniforms, clothing, arms, and equipment provided by the city under this section remain the property of the city. The city may sell the property when it becomes unfit for use, and all money received shall be paid into the general fund of the city. Any property lost or destroyed through the carelessness or neglect of a member shall be charged against the member and the value deducted from his pay.
As added by Acts 1981, P.L.309, SEC.53.

IC 36-8-4-5
Care of police officers and firefighters injured or contracting illnesses as a result of performance of duties
Sec. 5. (a) A city shall pay for the care of a police officer or firefighter who suffers an injury while performing the person's duty or contracts illness caused by the performance of the person's duty, including an injury or illness that results in a disability or death presumed incurred in the line of duty under IC 5-10-13. This care includes:
(1) medical and surgical care;
(2) medicines and laboratory, curative, and palliative agents and means;
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period; and
(4) hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(b) Expenditures required by subsection (a) shall be paid from the general fund of the city.
(c) A city that has paid for the care of a police officer or firefighter under subsection (a) has a cause of action for

reimbursement of the amount paid under subsection (a) against any third party against whom the police officer or firefighter has a cause of action for an injury sustained because of or an illness caused by the third party. The city's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the police officer or firefighter against the third party.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.169-1994, SEC.1; P.L.185-2002, SEC.4.

IC 36-8-4-6
Promotions
Sec. 6. (a) This section applies only to:
(1) police departments in second and third class cities having a population of ten thousand (10,000) or more; and
(2) fire departments in second and third class cities;
that are not governed by a merit system prescribed by statute or ordinance.
(b) Promotion of police officers or firefighters must be from the active personnel of the department.
(c) A person appointed fire chief must have had at least five (5) years of continuous service with the department immediately before his appointment. However, this requirement may be waived by a majority vote of the city legislative body upon request of the city executive, although the person must still have at least five (5) years service with a full-time, paid fire department or agency.
(d) A person appointed to a rank other than police or fire chief or deputy police chief must have had at least two (2) years of continuous service with the department immediately before his appointment.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.315, SEC.4; P.L.348-1987, SEC.2.

IC 36-8-4-6.5
Police chiefs or deputy police chiefs; requirements
Sec. 6.5. (a) This section applies to the appointment of a police chief or deputy police chief in all cities.
(b) An applicant must meet the following requirements:
(1) Have five (5) years of service as a police officer with a full-time, paid police department or agency.
(2) Be a citizen of the United States.
(3) Be a high school graduate or equivalent.
(4) Be at least twenty-one (21) years of age.
(5) Be free of mental illness.
(6) Be physically fit.
(7) Have successfully completed the minimum basic training requirements established by the law enforcement training board under IC 5-2-1, or have continuous service with the same department to which the applicant was appointed as a law enforcement officer before July 6, 1972.
(c) In addition to the requirements of subsection (b), an applicant

for appointment as police chief or deputy police chief must have at least five (5) years of continuous service with the police department of that city immediately before the appointment. This requirement may be waived by the city executive.
As added by P.L.348-1987, SEC.3. Amended by P.L.148-1992, SEC.3; P.L.68-1996, SEC.8.

IC 36-8-4-7
Age limitations; aptitude, physical agility, and physical examinations
Sec. 7. (a) A person may not be appointed as a member of the police department or fire department after the person has reached thirty-six (36) years of age. A person may be reappointed as a member of the department only if the person is a former member or a retired member not yet receiving retirement benefits of the 1925, 1937, 1953, or 1977 fund and can complete twenty (20) years of service before reaching sixty (60) years of age.
(b) This section does not apply to a fire chief appointed under a waiver under section 6(c) of this chapter or a police chief appointed under a waiver under section 6.5(c) of this chapter.
(c) A person must pass the aptitude, physical agility, and physical examination required by the local board of the fund and by IC 36-8-8-19 to be appointed or reappointed as a member of the department.
(d) A fire chief appointed under a waiver under section 6(c) of this chapter or police chief appointed under a waiver under section 6.5(c) of this chapter who is receiving, or is entitled to receive, benefits from the 1925, 1937, 1953, or 1977 fund may receive those benefits while serving as chief, subject to all normal requirements for receipt of a benefit, including a separation from service.
As added by Acts 1981, P.L.309, SEC.53. Amended by Acts 1981, P.L.315, SEC.5; P.L.38-1986, SEC.3; P.L.55-1987, SEC.3; P.L.4-1992, SEC.31; P.L.213-1995, SEC.4; P.L.246-2001, SEC.13.

IC 36-8-4-8
Police officers; maximum work week; compensation for additional time
Sec. 8. (a) A member of the police department may not be required, except in case of a public emergency as determined by the city executive, to work more than six (6) days of eight (8) hours each in one (1) week, or more than an average of forty-eight (48) hours per week in one (1) year.
(b) If a member of the police department is requested or required to appear in court or to perform another service, and the time served does not fall within the limits of his normal eight (8) hour shift, then the member may be compensated for the additional time at a rate to be fixed by ordinance.
(c) This section does not apply to the police chief, chief of detectives, superintendent of the department, or matron of the department. As added by Acts 1981, P.L.309, SEC.53.

IC 36-8-4-9
Firefighters; hours of work
Sec. 9. (a) A member of a regularly organized and paid fire department may not be required to work more than an average of fifty-six (56) hours per week. However, if on September 1, 1985, a fire department was using sixty-three (63) hours as the maximum average number of hours a member could work a week, the department may continue to use that figure as the standard. A member may not be on duty more than twenty-four (24) consecutive hours and must be off duty at least twenty-four (24) consecutive hours out of any forty-eight (48) hour period. Each member is entitled to an additional twenty-four (24) consecutive hours off duty in every eight (8) day period.
(b) Notwithstanding subsection (a), in case of emergency, or if the personnel of the fire department has been reduced below its regular strength because members are serving in the armed forces of the United States, the chief of the fire department, the assistant chief, or other officer in charge may assign a member of the fire department to continuous duty during the emergency.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.343-1985, SEC.1.

IC 36-8-4-10
Public safety officers; preference for employment
Sec. 10. (a) Subject to subsection (b), the board or persons having the authority to employ members of the fire or police department shall give a preference for employment according to the following priority:
(1) A war veteran who has been honorably discharged from the United States armed forces.
(2) A person whose mother or father was a:
(A) firefighter of a unit;
(B) municipal police officer; or
(C) county police officer;
who died in the line of duty (as defined in IC 5-10-10-2).
(b) A person described in subsection (a) may not receive a preference for employment unless the person:
(1) applies; and
(2) meets all employment requirements prescribed:
(A) by law, including physical and age requirements; and
(B) by the fire or police department.
As added by Acts 1981, P.L.309, SEC.53. Amended by P.L.95-2003, SEC.1.

IC 36-8-4-11
Layoffs; reinstatement
Sec. 11. (a) If it is necessary for the safety board to reduce the number of members of the police or fire department by layoff for

financial reasons, the last member appointed must be the first to be laid off, with other members also laid off in reverse hiring order, until the desired level is achieved.
(b) If the department is increased in number again, the members of the department who have been laid off under this section shall be reinstated before any new member is appointed to the department. The reinstatements begin with the last member laid off.
(c) A member who is laid off shall keep the appointing authority advised of his current address. A member shall be informed of his reinstatement by written notice sent by certified mail to his last known address. Within twenty (20) calendar days after notice of reinstatement is sent to a member, he must advise the hiring body that he accepts reinstatement and will be able to commence employment on the date specified in the notice. All reinstatement rights granted to a member terminate upon his failure to accept reinstatement within that twenty (20) day period or three (3) years after the day on which a member's layoff begins.
As added by P.L.361-1983, SEC.1. Amended by P.L.344-1985, SEC.1.

IC 36-8-4-12
Probationary appointments
Sec. 12. The safety board may provide that all appointments to the police or fire department are probationary for a period not to exceed one (1) year. If the safety board finds, upon the recommendation of the chief of the department during the probationary period, that the conduct or capacity of a member is not satisfactory, the safety board shall notify the member in writing that he is being suspended or that he will not receive a permanent appointment. If a member is notified that he will not receive a permanent appointment, his employment immediately ceases. Otherwise, at the expiration of the probationary period, the member is considered regularly employed.
As added by P.L.361-1983, SEC.2.



CHAPTER 4.3. POLICE AND FIRE EMPLOYMENT POLICIES IN SPECIAL SERVICE DISTRICTS

IC 36-8-4.3-1
Application of chapter
Sec. 1. This chapter applies to a police or fire special service district created by IC 36-3-1-6.
As added by P.L.150-2002, SEC.1.

IC 36-8-4.3-2
Payment of line of duty health care expenses of police and firefighters
Sec. 2. (a) A special service district shall pay for the care of:
(1) a full-time, paid police officer who:
(A) suffers an injury; or
(B) contracts an illness;
during the performance of the officer's duty; or
(2) a full-time, paid firefighter who:
(A) suffers an injury; or
(B) contracts an illness;
during the performance of the firefighter's duty.
(b) The special service district shall pay for the following expenses incurred by a police officer or firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the general fund of the special service district.
(d) A special service district that has paid for the care of a police officer or firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the police officer or firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The special service district's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the police officer or firefighter against the third party.
As added by P.L.150-2002, SEC.1.



CHAPTER 5. POLICE AND FIRE LEAVES OF ABSENCE

IC 36-8-5-1
Application of chapter
Sec. 1. (a) This chapter applies to the following:
(1) All municipalities.
(2) A county having a consolidated city that establishes a consolidated law enforcement department under IC 36-3-1-5.1.
(b) Section 2 of this chapter applies to any other political subdivision that employs full-time, fully paid firefighters.
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.227-2005, SEC.38; P.L.1-2006, SEC.574.

IC 36-8-5-2
Leaves of absence; authorization; duration; renewal; compensation
Sec. 2. (a) The police chief or fire chief may be granted a leave of absence by the authority who appointed him. This appointing authority may also grant a leave of absence to any other full-time, fully paid police officer or firefighter.
(b) A leave of absence under subsection (a) shall be granted for service in the Indiana general assembly and may also be granted only for one (1) of the following reasons:
(1) Sickness.
(2) Disability.
(3) Sabbatical purposes.
However, a leave of absence because of disability may not be granted to a member of the 1977 fund under this subsection unless a leave granted under subsection (g) has expired without disability benefits having been paid from the 1977 fund. In the case of such an expiration, a leave for purposes of disability may be granted under this subsection but only until the member's eligibility for disability benefits is finally determined.
(c) Before a leave of absence may be granted for sabbatical purposes, the member must submit a written request explaining and justifying the leave to the appointing authority. Sabbatical purposes must be related to the improvement of the member's professional performance and skills, such as education, special training, work related experience, and exchange programs.
(d) This subsection applies to leaves of absence granted under subsection (b)(1), (b)(2), or (b)(3). A leave of absence may extend for a period of not more than one (1) year, determined by the appointing authority, and may be renewed upon written request of the member.
(e) This subsection applies to leaves of absence granted for service in the Indiana general assembly. If a police officer or firefighter serves in the general assembly, he shall be granted a leave for the time spent in this service, including the time spent for committee or legislative council meetings.
(f) This subsection applies to leaves of absence granted under

subsection (b)(1), (b)(2), or (b)(3). A member on leave may receive compensation in an amount determined by the appointing authority, up to a maximum amount that equals his salary before the leave began.
(g) This subsection applies only to members of the 1977 fund. The local board may grant a leave of absence for purposes of disability to full-time, fully paid police officers or firefighters (including the police chief or fire chief). The leave is subject to the following conditions:
(1) The police chief or fire chief must make a written determination that there is no suitable and available work on the appropriate department for which the fund member is or may be capable of becoming qualified.
(2) The leave must be approved by the local board after a hearing conducted under IC 36-8-8-12.7.
(3) The leave may not begin until the police officer or firefighter has exhausted all paid leave for sickness.
(4) The leave shall continue until disability benefits are paid from the 1977 fund. However, the leave may not continue for more than six (6) months.
(5) During the leave, the police officer or firefighter is entitled to receive compensation in an amount equal to fifty percent (50%) of the salary of a first class patrolman or first class firefighter on the date the leave begins.
Payments of compensation under this subsection may not be made from the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund.
(h) Determinations under subsection (g) are not reviewable by the board of trustees of the public employees' retirement fund.
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.362-1983, SEC.1; P.L.311-1989, SEC.1.

IC 36-8-5-3
Military service; temporary leave of absence
Sec. 3. (a) An active member of a regularly organized police or fire department who is:
(1) taken into military service by induction, enlistment, or commission or assigned by the government for war work during a national emergency declared by the president of the United States or during armed hostilities in which the United States is engaged; and
(2) temporarily absent from the department;
is considered to be a continuing member of the department on a temporary leave of absence. The records of the department must show the member in this status.
(b) Subsection (a) does not apply to a member who enlists or reenlists when no emergency or war has been declared.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-4
Military leaves; overtime to cover vacancies      Sec. 4. The safety board and the police and fire chiefs may require members of the police and fire departments to work overtime to cover the vacancies created by members on temporary leave of absence under section 3 of this chapter. For overtime work the police officers and firefighters shall be compensated at a rate of pay not exceeding the amount that would have been paid the regular members had they not left for military service or been assigned to government war work.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-5
Military leaves; use of temporary employees to cover vacancies
Sec. 5. (a) If, in the judgment of the executive, overtime work by the regular police officers or firefighters under section 4 of this chapter does not meet the requirements for public safety in the municipality, the safety board and the police and fire chiefs may employ persons temporarily. However, if there is an established merit system, eligibility lists for appointment or promotion in effect must be used in the selection of personnel before other temporary or permanent appointments. These persons shall be employed as temporary employees and are not members or beneficiaries of any pension fund under this article. All temporary employees' service terminates at the expiration of the emergency.
(b) Temporary employees and overtime work shall be paid out of the unexpended appropriations for salaries of those on temporary leave of absence under section 3 of this chapter.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-6
Military leaves; salary appropriations for absent employees
Sec. 6. A municipality shall make a sufficient appropriation in its salary personnel budget appropriations for the police and fire departments for all members on temporary leave of absence under section 3 of this chapter. The personnel budget may not be reduced so as to make it impossible to absorb members who have returned from temporary leave.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-7
Military leaves; pension considerations
Sec. 7. (a) The monthly assessments against the salary of a member of a 1925, 1937, 1953, or 1977 fund shall be waived while the member is on temporary leave of absence under section 3 of this chapter or on a leave of absence that qualifies for the protections afforded by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
(b) A member of a 1925, 1937, 1953, or 1977 fund does not lose his benefits from the fund because he fails to pay assessments that are assessed against him while on temporary leave or on a leave of absence that qualifies for the protections afforded by the Uniformed

Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
(c) Notwithstanding any provision of this chapter, a member of the 1925, 1937, 1953, or 1977 fund is entitled to service credit and benefits in the amount and to the extent required by the Uniformed Services Employment and Reemployment Rights Act (38 U.S.C. 4301 et seq.).
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.5-1997, SEC.14.

IC 36-8-5-8
Reinstatement after termination of military service
Sec. 8. (a) A police officer or firefighter desiring to return to service in the police or fire department shall report to the person responsible for regulating and employing members of the department. This action must be taken within sixty (60) days after honorable discharge from military service or government war work.
(b) Within fifteen (15) days after the police officer or firefighter reports to the department, the police officer or firefighter shall be placed on duty at the rank held at the time of entering military service or government war work.
(c) If a member of the police or fire department is refused a proper assignment under subsection (b), he may file an action in the circuit court of the county in the manner prescribed by IC 36-8-3-4.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-9
Evidence of member's death
Sec. 9. Death notices from the department of defense or other satisfactory proof of death are bona fide evidence of a member's death. This evidence constitutes full authority for the local board of a fund to carry out the law regarding deceased police officers and firefighters and their beneficiaries.
As added by Acts 1981, P.L.309, SEC.54.

IC 36-8-5-10
Credit for time spent on leave
Sec. 10. (a) Except as provided in subsection (b), a member on leave under either section 2 or section 3 of this chapter is entitled to be credited with time spent in full-time employment for all purposes, including retirement and pension benefits.
(b) A member of the 1925 fund, the 1937 fund, the 1953 fund, or the 1977 fund who is granted an unpaid leave of absence under the Family Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.) shall be credited with time spent on leave for the purposes of benefit eligibility and vesting to the extent required by the Family Medical Leave Act. The member shall not receive credit for purposes of accruing additional benefits, except to the extent required by the Family Medical Leave Act.
As added by Acts 1981, P.L.309, SEC.54. Amended by P.L.213-1995,

SEC.5.



CHAPTER 6. 1925 POLICE PENSION FUND

IC 36-8-6-1
Application of chapter
Sec. 1. (a) This chapter applies to pension benefits for members of police departments hired before May 1, 1977, in second and third class cities, and in towns that have established a board of metropolitan police commissioners.
(b) A police officer with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if he:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981); and
(3) is rehired after April 30, 1977, by the same employer.
(c) A police officer is covered by this chapter and not by IC 36-8-8 if he:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) was rehired after April 30, 1977, but before February 1, 1979; and
(4) was made, before February 1, 1979, a member of a 1925 fund.
(d) A police matron is covered by this chapter and not by IC 5-10.3 or IC 36-8-8 if she:
(1) was hired before May 1, 1977;
(2) is a member of a police department in a second or third class city; and
(3) is employed as a police matron on March 31, 1996.
As added by Acts 1981, P.L.309, SEC.55. Amended by Acts 1981, P.L.44, SEC.57; P.L.3-1990, SEC.129; P.L.236-1996, SEC.1.



CHAPTER 7. 1937 FIREFIGHTERS' PENSION FUND

IC 36-8-7-1
Application of chapter
Sec. 1. (a) This chapter applies to pension benefits for members of fire departments hired before May 1, 1977, in units for which a 1937 fund was established before May 1, 1977.
(b) A firefighter with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if the firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-36.5-7 (repealed September 1, 1981); and
(3) is rehired after April 30, 1977, by the same employer.
(c) A firefighter is covered by this chapter and not by IC 36-8-8 if the firefighter:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-36.5-7 (repealed September 1, 1981);
(3) was rehired after April 30, 1977, but before February 1, 1979; and
(4) was made, before February 1, 1979, a member of a 1937 fund.
(d) A firefighter who:
(1) is covered by this chapter before a consolidation under IC 36-3-1-6.1; and
(2) becomes a member of a fire department of a consolidated city under IC 36-3-1-6.1;
is covered by this chapter after the effective date of the consolidation, and the firefighter's service as a member of a fire department of a consolidated city is considered active service under this chapter.
As added by Acts 1981, P.L.309, SEC.57. Amended by P.L.3-1990, SEC.130; P.L.170-2002, SEC.162; P.L.227-2005, SEC.39.



CHAPTER 7.5. 1953 POLICE PENSION FUND (INDIANAPOLIS)

IC 36-8-7.5-1
Application of chapter; officers eligible for benefits
Sec. 1. (a) This chapter applies to pension benefits for members of police departments hired before May 1, 1977, by a consolidated city.
(b) A police officer with twenty (20) years of service is covered by this chapter and not by IC 36-8-8 if:
(1) the officer was hired before May 1, 1977;
(2) the officer did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) the officer was not a member of the 1953 fund because:
(A) the officer's employment was on a temporary or emergency status under a statute in effect before February 25, 1953;
(B) the officer failed to pass a five (5) year physical requirement under such a statute; or
(C) the officer was a war veteran without pension status;
(4) the officer submitted to a physical medical examination, if required by the local board, and the results were satisfactory; and
(5) the officer was accepted by the local board as a member of the 1953 fund upon payment of all dues required for the officer's entire time as a member of the police department.
(c) A police officer is covered by this chapter and not by IC 36-8-8 if the officer:
(1) was hired before May 1, 1977; and
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981).
(d) A police officer is covered by this chapter and not by IC 36-8-8 if the officer:
(1) was hired before May 1, 1977;
(2) did not convert under IC 19-1-17.8-7 (repealed September 1, 1981);
(3) is a regularly appointed member of the police department;
(4) is a member of the 1953 fund;
(5) was employed on a temporary or emergency status before regular employment; and
(6) paid into the 1953 fund by not later than January 1, 1968, all dues for the period the officer was on temporary or emergency status.
(e) A police officer who:
(1) is covered by this chapter before consolidation under IC 36-3-1-5.1; and
(2) becomes a member of the consolidated law enforcement department through consolidation under IC 36-3-1-5.1;
is covered by this chapter after the effective date of the consolidation, and the officer's service as a member of the

consolidated law enforcement department is considered active service under this chapter.
(f) In computing the length of active service rendered by any police officer for the purpose of determining the expiration of a period of twenty (20) years of active service, all of the following periods are counted:
(1) All of the time the officer performed the duties of the officer's position in active service.
(2) Vacation time or periods of leave of absence with whole or part pay.
(3) Periods of leave of absence without pay that were necessary on account of physical or mental disability.
(4) Periods of disability for which the officer will receive or has received any disability benefit.
(g) In computing the term of service there is not included any of the following:
(1) Periods during which the police officer was or is suspended or on leave of absence without pay.
(2) Periods during which the officer was not in active service on account of the officer's resignation from the department.
(3) Time served as a special police officer, a merchant police officer, or private police officer.
As added by Acts 1982, P.L.77, SEC.9. Amended by P.L.104-1983, SEC.6; P.L.3-1990, SEC.131; P.L.227-2005, SEC.45.



CHAPTER 8. 1977 POLICE OFFICERS' AND FIREFIGHTERS' PENSION AND DISABILITY FUND

IC 36-8-8-1
Application of chapter
Sec. 1. This chapter applies to:
(1) full-time police officers hired or rehired after April 30, 1977, in all municipalities, or who converted their benefits under IC 19-1-17.8-7 (repealed September 1, 1981);
(2) full-time fully paid firefighters hired or rehired after April 30, 1977, or who converted their benefits under IC 19-1-36.5-7 (repealed September 1, 1981);
(3) a police matron hired or rehired after April 30, 1977, and before July 1, 1996, who is a member of a police department in a second or third class city on March 31, 1996;
(4) a park ranger who:
(A) completed at least the number of weeks of training at the Indiana law enforcement academy or a comparable law enforcement academy in another state that were required at the time the park ranger attended the Indiana law enforcement academy or the law enforcement academy in another state;
(B) graduated from the Indiana law enforcement academy or a comparable law enforcement academy in another state; and
(C) is employed by the parks department of a city having a population of more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000);
(5) a full-time fully paid firefighter who is covered by this chapter before the effective date of consolidation and becomes a member of the fire department of a consolidated city under IC 36-3-1-6.1, provided that the firefighter's service as a member of the fire department of a consolidated city is considered active service under this chapter;
(6) except as otherwise provided, a full-time fully paid firefighter who is hired or rehired after the effective date of the consolidation by a consolidated fire department established under IC 36-3-1-6.1;
(7) a full-time police officer who is covered by this chapter before the effective date of consolidation and becomes a member of the consolidated law enforcement department as part of the consolidation under IC 36-3-1-5.1, provided that the officer's service as a member of the consolidated law enforcement department is considered active service under this chapter; and
(8) except as otherwise provided, a full-time police officer who is hired or rehired after the effective date of the consolidation by a consolidated law enforcement department established under IC 36-3-1-5.1; except as provided by section 7 of this chapter.
As added by Acts 1981, P.L.309, SEC.59. Amended by P.L.3-1990, SEC.132; P.L.236-1996, SEC.4; P.L.43-1997, SEC.6; P.L.22-1998, SEC.16; P.L.246-2001, SEC.16; P.L.227-2005, SEC.46.



CHAPTER 8.5. DEFERRED RETIREMENT OPTION PLAN (DROP)

IC 36-8-8.5-1 Repealed
(Repealed by P.L.51-2006, SEC.5.)



CHAPTER 9. TOWN BOARD OF METROPOLITAN POLICE COMMISSIONERS

IC 36-8-9-1
Application of chapter
Sec. 1. This chapter applies to all towns.
As added by Acts 1981, P.L.309, SEC.60.



CHAPTER 10. SHERIFF'S DEPARTMENT; MERIT BOARD; PENSIONS

IC 36-8-10-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1981, P.L.309, SEC.61.



CHAPTER 10.5. MINIMUM TRAINING REQUIREMENTS FOR FIREFIGHTERS

IC 36-8-10.5-1
Application of chapter
Sec. 1. This chapter applies to:
(1) all full-time firefighters hired or rehired after January 1, 1988; and
(2) all volunteer firefighters elected or appointed to membership in a volunteer fire department after January 1, 1988.
As added by P.L.49-1987, SEC.2. Amended by P.L.1-1999, SEC.84.

IC 36-8-10.5-2
"Education board" defined
Sec. 2. As used in this chapter, "education board" refers to the board of firefighting personnel standards and education.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-3
"Full-time firefighter" defined
Sec. 3. As used in this chapter, "full-time firefighter" means a full-time, fully paid firefighter employed by a political subdivision.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-4
"Volunteer fire department" defined
Sec. 4. As used in this chapter, "volunteer fire department" has the meaning set forth in IC 36-8-12-2.
As added by P.L.49-1987, SEC.2. Amended by P.L.1-1999, SEC.85.

IC 36-8-10.5-5
"Volunteer firefighter" defined
Sec. 5. As used in this chapter, "volunteer firefighter" has the meaning set forth in IC 36-8-12-2.
As added by P.L.49-1987, SEC.2.

IC 36-8-10.5-6
Minimum training requirements
Sec. 6. (a) A full-time firefighter must successfully complete the minimum basic training requirements established by this chapter before the firefighter may perform the duties of a full-time firefighter for the political subdivision.
(b) A volunteer firefighter who has successfully completed the minimum basic training requirements established by this chapter may be elected or appointed to membership in more than one (1) volunteer fire department.
As added by P.L.49-1987, SEC.2. Amended by P.L.50-1998, SEC.2; P.L.1-1999, SEC.86.

IC 36-8-10.5-7 Training subject matter
Sec. 7. (a) The education board shall adopt rules under IC 4-22-2 establishing minimum basic training requirements for full-time firefighters and volunteer firefighters that must include training in the following areas:
(1) Orientation.
(2) Personal safety.
(3) Forcible entry.
(4) Ventilation.
(5) Apparatus.
(6) Ladders.
(7) Self-contained breathing apparatus.
(8) Hose loads.
(9) Streams.
(10) Basic recognition of special hazards.
(b) In addition to the requirements of subsections (a) and (c), the minimum basic training requirements for full-time firefighters and volunteer firefighters must include successful completion of a basic or inservice course of education and training on sudden infant death syndrome that is certified by the emergency medical services commission (created under IC 16-31-2-1) in conjunction with the state health commissioner.
(c) In addition to the requirements of subsections (a) and (b), the minimum basic training requirements for full-time and volunteer firefighters must include successful completion of an instruction course on vehicle emergency response driving safety. The education board shall adopt rules under IC 4-22-2 to operate this course.
As added by P.L.49-1987, SEC.2. Amended by P.L.22-1994, SEC.5; P.L.62-2003, SEC.1.

IC 36-8-10.5-8
Training location and personnel
Sec. 8. (a) The training may be conducted at:
(1) a location within the political subdivision employing a full-time firefighter;
(2) the headquarters of the volunteer fire department where a volunteer firefighter is seeking membership; or
(3) any other facility where the training is offered.
(b) The training must be conducted by personnel certified as instructors by the education board.
As added by P.L.49-1987, SEC.2. Amended by P.L.1-1999, SEC.87.

IC 36-8-10.5-9
Certification
Sec. 9. The education board shall certify fire personnel who successfully complete the minimum basic training requirements.
As added by P.L.49-1987, SEC.2.



CHAPTER 11. FIRE PROTECTION DISTRICTS

IC 36-8-11-1 Repealed
(Repealed by P.L.36-2000, SEC.11.)



CHAPTER 12. VOLUNTEER FIRE DEPARTMENTS

IC 36-8-12-1
Application of chapter
Sec. 1. Except as provided in section 10 of this chapter, this chapter applies to all units except counties.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.72-1992, SEC.4.

IC 36-8-12-2
Definitions
Sec. 2. As used in this chapter:
"Employee" means a person in the service of another person under a written or implied contract of hire or apprenticeship.
"Employer" means:
(1) a political subdivision;
(2) an individual or the legal representative of a deceased individual;
(3) a firm;
(4) an association;
(5) a limited liability company;
(6) an employer that provides on-the-job training under the federal School to Work Opportunities Act (20 U.S.C. 6101 et seq.) to the extent set forth in IC 22-3-2-2.5(a); or
(7) a corporation or its receiver or trustee;
that uses the services of another person for pay.
"Essential employee" means an employee:
(1) who the employer has determined to be essential to the operation of the employer's daily enterprise; and
(2) without whom the employer is likely to suffer economic injury as a result of the absence of the essential employee.
"Nominal compensation" means annual compensation of not more than twenty thousand dollars ($20,000).
"Public servant" has the meaning set forth in IC 35-41-1-24.
"Responsible party" has the meaning set forth in IC 13-11-2-191(d).
"Volunteer fire department" means a department or association organized for the purpose of answering fire alarms, extinguishing fires, and providing other emergency services, the majority of members of which receive no compensation or nominal compensation for their services.
"Volunteer firefighter" means a firefighter:
(1) who, as a result of a written application, has been elected or appointed to membership in a volunteer fire department;
(2) who has executed a pledge to faithfully perform, with or without nominal compensation, the work related duties assigned and orders given to the firefighter by the chief of the volunteer fire department or an officer of the volunteer fire department, including orders or duties involving education and training as

prescribed by the volunteer fire department or the state; and
(3) whose name has been entered on a roster of volunteer firefighters that is kept by the volunteer fire department and that has been approved by the proper officers of the unit.
"Volunteer member" means a member of a volunteer emergency medical services association connected with a unit as set forth in IC 16-31-5-1(6).
As added by Acts 1981, P.L.309, SEC.64. Amended by Acts 1981, P.L.181, SEC.3; P.L.217-1989, SEC.6; P.L.70-1995, SEC.6; P.L.1-1996, SEC.91; P.L.1-1999, SEC.88; P.L.192-1999, SEC.1; P.L.119-2003, SEC.1; P.L.43-2005, SEC.2.

IC 36-8-12-3
Agreements with units; authorization
Sec. 3. A unit may enter into an agreement with one (1) or more volunteer fire departments that maintain adequate firefighting service for the use and operation of firefighting apparatus and equipment owned by the volunteer fire department, including the service of the operators of the apparatus and equipment, so that the private and public property of the unit is saved from destruction by fire.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.89.

IC 36-8-12-4
Agreements with units; consideration
Sec. 4. The contract between a unit and a volunteer fire department must provide that the unit pay to the department, as consideration for the contract, an amount of money that is determined by negotiation between them. This consideration must include the amounts that the unit is required to pay under this chapter for insurance premiums and clothing, automobile, and other allowances.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.90.

IC 36-8-12-5
Clothing and automobile allowances; fees for membership in firefighters' association
Sec. 5. (a) Unless otherwise provided by contract, a unit served by a volunteer fire department shall pay to each active and participating member of the department:
(1) a clothing allowance of not less than one hundred dollars ($100) per year; and
(2) an automobile allowance of not less than one hundred dollars ($100) per year for the use of the member's automobile in the line of duty.
(b) A contract may also provide that fees for membership in a regularly organized volunteer firefighters' association be paid by the unit on behalf of the firefighters in the volunteer fire department.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.229-1996,

SEC.2; P.L.1-1999, SEC.91.

IC 36-8-12-6
Units required to insure members of department; liability for failure to insure
Sec. 6. (a) Each unit that has a volunteer fire department shall procure insurance in the name of and for the benefit of each member of the department. However, if a contract or agreement exists between a unit and a volunteer fire department, the contract or agreement must provide for insurance of the volunteer firefighters in the department in the amounts and with the coverages required by this chapter. Unless the contract or agreement stipulates otherwise, all insurance coverage must be under a group plan, rather than in the name of each individual firefighter. Either the unit or the volunteer fire department, according to the contractor agreement, may undertake procurement of required insurance, but in either case, the costs of coverage must be borne by the unit. If a volunteer fire department serves more than one (1) unit under a contract or agreement, each unit that the department serves shall pay the amount for the insurance coverage determined under the following formula:
STEP ONE: For each census block or other area in a unit that is served by more than one (1) volunteer fire department, divide the population of the area by the number of volunteer fire departments serving the area, and round the quotient to the nearest one thousandth (.001).
STEP TWO: Add the quotients determined under STEP ONE for the unit.
STEP THREE: Determine the sum of the STEP TWO amounts for all of the units served by the same volunteer fire department.
STEP FOUR: Divide the STEP TWO amount for a unit by the STEP THREE amount and round the quotient to the nearest one thousandth (.001).
STEP FIVE: Multiply the costs of the insurance coverage for the volunteer fire department by the quotient determined under STEP FOUR, rounded to the nearest dollar.
(b) A diminution of insurance benefits may not occur under this section because of a change in the insurance carrier or a change as to who actually procures the required insurance.
(c) Each unit that has a volunteer fire department may procure an insurance policy for the benefit of auxiliary groups whose members could be injured while assisting the volunteer firefighters in the performance of their duties.
(d) Each unit that has a volunteer fire department may procure an insurance policy or any other type of instrument that provides retirement benefits as an incentive to volunteer firefighters for continued service.
(e) An insurance policy or other instrument containing any of the provisions authorized by subsection (d) may not be considered in the computation of nominal compensation for purposes of this chapter.
(f) A volunteer firefighter who becomes covered by an insurance

policy or other instrument containing any of the provisions authorized by subsection (d) does not thereby become eligible for membership in the public employees' retirement fund under IC 5-10.3.
(g) If a unit fails to provide the insurance for a volunteer firefighter that this chapter requires it to provide, and a volunteer firefighter suffers a loss of the type that the insurance would have covered, then the unit shall pay to that volunteer firefighter the same amount of money that the insurance would have paid to him.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.351-1987, SEC.1; P.L.268-1993, SEC.1; P.L.70-1995, SEC.7; P.L.1-1999, SEC.92.

IC 36-8-12-7
Insurance; disability and medical expense coverage
Sec. 7. Each policy of insurance must provide for payment to a member of a volunteer fire department, for accidental injury or smoke inhalation caused by or occurring in the course of the performance of the duties of a volunteer firefighter and for a cardiac disease event proximately caused within forty-eight (48) hours by or occurring in the course of the performance of the duties of a volunteer firefighter while in an emergency situation, as follows:
(1) For total disability that prevents the member from pursuing his usual vocation, a weekly indemnity of not less than two hundred fifty dollars ($250), up to a maximum of two hundred sixty (260) weeks.
(2) For medical expenses, coverage for incurred expenses. However, the policy may not have medical expense limits of less than seventy-five thousand dollars ($75,000).
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.367-1983, SEC.1; P.L.348-1985, SEC.1; P.L.229-1996, SEC.3; P.L.1-1999, SEC.93; P.L.192-1999, SEC.2.

IC 36-8-12-8
Insurance; death benefits; permanent disability; liability coverage; limitations on liability
Sec. 8. (a) The policy of insurance required by section 6 of this chapter must provide for the payment of a sum not less than one hundred fifty thousand dollars ($150,000) to the beneficiary, beneficiaries, or estate of a volunteer firefighter if the firefighter dies from an injury or smoke inhalation occurring while in the performance of the firefighter's duties as a volunteer firefighter or from a cardiac disease event proximately caused within forty-eight (48) hours by or occurring while in the performance of the firefighter's duties as a volunteer firefighter.
(b) The policy of insurance must provide for the payment of a sum not less than one hundred fifty thousand dollars ($150,000) to the volunteer firefighter if the firefighter becomes totally and permanently disabled for a continuous period of not less than two hundred sixty (260) weeks as a result of an injury or smoke

inhalation occurring in the performance of the firefighter's duties as a volunteer firefighter.
(c) The policy of insurance must also provide for indemnification to a member of a volunteer fire department who becomes partially and permanently disabled or impaired as a result of an injury or smoke inhalation occurring in the performance of the firefighter's duties.
(d) For the purposes of this section, partial and permanent disability or impairment shall be indemnified as a percentage factor of a whole person.
(e) In addition to other insurance provided volunteer firefighters under this chapter, each unit shall be covered by an insurance policy that provides a minimum of three hundred thousand dollars ($300,000) of insurance coverage for the liability of all of its volunteer firefighters for bodily injury or property damage caused by the firefighters acting in the scope of their duties while on the scene of a fire or other emergency. The civil liability of a volunteer firefighter for:
(1) an act that is within the scope of a volunteer firefighter's duties; or
(2) the failure to do an act that is within the scope of a volunteer firefighter's duties;
while performing emergency services at the scene of a fire or other emergency or while traveling in an emergency vehicle from the fire station to the scene of the fire or emergency or from the scene of a fire or emergency back to the fire station is limited to the coverage provided by the insurance policy purchased under this subsection. A volunteer firefighter is not liable for punitive damages for any act that is within the scope of a volunteer firefighter's duties. However, if insurance as required under this subsection is not in effect to provide liability coverage for a volunteer firefighter, the firefighter is not subject to civil liability for an act or a failure to act as described in this subsection.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.367-1983, SEC.2; P.L.204-1984, SEC.1; P.L.200-1986, SEC.2; P.L.217-1989, SEC.7; P.L.172-1990, SEC.1; P.L.268-1993, SEC.2; P.L.1-1999, SEC.94; P.L.192-1999, SEC.3.

IC 36-8-12-9
Insurance premiums; payment from general fund
Sec. 9. All expenses incurred for premiums of the insurance required by this chapter shall be paid out of the general fund of the unit in the same manner as other expenses in the unit are paid.
As added by Acts 1981, P.L.309, SEC.64.

IC 36-8-12-10
Volunteers; medical treatment and burial expense coverage; determinations; premium expenses
Sec. 10. (a) A:
(1) volunteer firefighter or an emergency medical technician

working in a volunteer capacity for a volunteer fire department or ambulance company is covered; and
(2) volunteer working for a hazardous materials response team may be covered;
by the medical treatment and burial expense provisions of the worker's compensation law (IC 22-3-2 through IC 22-3-6) and the worker's occupational diseases law (IC 22-3-7).
(b) If compensability of the injury is an issue, the administrative procedures of IC 22-3-2 through IC 22-3-6 and IC 22-3-7 shall be used to determine the issue.
(c) This subsection applies to all units, including counties. All expenses incurred for premiums of the insurance allowed under this section may be paid from the unit's general fund in the same manner as other expenses in the unit are paid.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.198-1988, SEC.1; P.L.3-1989, SEC.230; P.L.172-1990, SEC.2; P.L.72-1992, SEC.5; P.L.1-1999, SEC.95.

IC 36-8-12-10.5
Employees of political subdivisions; volunteer firefighting or volunteer member activity
Sec. 10.5. (a) This section does not apply to an employee of the state subject to IC 4-15-10-7.
(b) This section applies to an employee of a political subdivision who:
(1) is a volunteer firefighter or volunteer member; and
(2) has notified the employee's employer in writing that the employee is a volunteer firefighter or volunteer member.
(c) The political subdivision employer may not discipline an employee:
(1) for being absent from employment by reason of responding to a fire or emergency call that was received before the time that the employee was to report to employment; or
(2) for leaving the employee's duty station to respond to a fire or an emergency call if the employee has secured authorization from the employee's supervisor to leave the duty station in response to a fire or an emergency call received after the employee has reported to work.
(d) The political subdivision employer may require an employee who has been absent from employment as set forth in subsection (c)(1) or (c)(2) to present a written statement from the fire chief or other officer in charge of the volunteer fire department, or officer in charge of the volunteer emergency medical services association, at the time of the absence indicating that the employee was engaged in emergency firefighting or emergency activity at the time of the absence.
(e) An employee who is disciplined by the employer in violation of subsection (c) may bring a civil action against the employer in the county of employment. In the action, the employee may seek the following:         (1) Payment of back wages.
(2) Reinstatement to the employee's former position.
(3) Fringe benefits wrongly denied or withdrawn.
(4) Seniority rights wrongly denied or withdrawn.
An action brought under this subsection must be filed within one (1) year after the date of the disciplinary action.
(f) A public servant who permits or authorizes an employee of a political subdivision under the supervision of the public servant to be absent from employment as set forth in subsection (c) is not considered to have committed a violation of IC 35-44-2-4(b).
As added by P.L.49-2004, SEC.1. Amended by P.L.43-2005, SEC.3.

IC 36-8-12-10.7
Employees of private employers; volunteer firefighting or volunteer member activity
Sec. 10.7. (a) This section applies to an employee of a private employer who:
(1) is a volunteer firefighter or volunteer member; and
(2) has notified the employee's employer in writing that the employee is a volunteer firefighter or volunteer member.
(b) Except as provided in subsection (c), the employer may not discipline an employee:
(1) for being absent from employment by reason of responding to a fire or emergency call that was received before the time that the employee was to report to employment; or
(2) for leaving the employee's duty station to respond to a fire or emergency call if the employee has secured authorization from the employee's supervisor to leave the duty station in response to a fire or an emergency call received after the employee has reported to work.
(c) After the employer has received the notice required under subsection (a)(2), the employer may reject the notification from the employee on the grounds that the employee is an essential employee to the employer. If the employer has rejected the notification of the employee:
(1) subsection (b) does not apply to the employee; and
(2) the employee must promptly notify the:
(A) fire chief or other officer in charge of the volunteer fire department; or
(B) the officer in charge of the volunteer emergency medical services association;
of the rejection of the notice of the employee who is a volunteer firefighter or a volunteer member.
(d) The employer may require an employee who has been absent from employment as set forth in subsection (b) to present a written statement from the fire chief or other officer in charge of the volunteer fire department, or officer in charge of the emergency medical services association, at the time of the absence indicating that the employee was engaged in emergency firefighting or emergency activity at the time of the absence. As added by P.L.43-2005, SEC.4.

IC 36-8-12-10.9
Notice of absence; remuneration
Sec. 10.9. (a) The employer may require an employee who will be absent from employment as set forth in:
(1) section 10.5(c)(1); or
(2) section 10.7(b)(1);
of this chapter to notify the employer before the scheduled start time for the absence from employment to be excused by the employer.
(b) The employer is not required to pay salary or wages to an employee who has been absent from employment as set forth in section 10.5(c) or 10.7(b) of this chapter for the time away from the employee's duty station. The employee may seek remuneration for the absence from employment by the use of:
(1) vacation leave;
(2) personal time; or
(3) compensatory time off.
As added by P.L.43-2005, SEC.5.

IC 36-8-12-11
Blue lights on private vehicles; authorization; violations
Sec. 11. (a) Members of volunteer fire departments may display blue lights on their privately owned vehicles while en route to scenes of emergencies or to the fire station in the line of duty subject to the following conditions:
(1) A light must have a light source of at least thirty-five (35) watts.
(2) All lights must be placed on the:
(A) top of the vehicle;
(B) dashboard inside a vehicle, shielded to prevent distracting the driver; or
(C) front of the vehicle upon the bumper or at bumper level.
(3) No more than four (4) blue light assemblies may be displayed on one (1) vehicle, and each blue light assembly must be of the flashing or revolving type.
(4) A blue light assembly may contain multiple bulbs.
(5) A blue light may not be a part of the regular head lamps displayed on the vehicles. Alternately flashing head lamps may be used as a supplemental warning device. Strobe lights or flashers may be installed into the light fixtures on the vehicle other than the alternating head lamps. The strobe lights or flashers may be either white or blue, with the exception of red to the rear.
(b) In order for a volunteer firefighter to display a blue light on a vehicle, the volunteer firefighter must secure a written permit from the chief of the volunteer fire department to use the blue light and must carry the permit at all times when the blue light is displayed.
(c) A person who is not a member of a volunteer fire department may not display an illuminated blue light on a vehicle.     (d) A permittee of the owner of a vehicle lawfully equipped with a blue light may operate the vehicle only if the blue light is not illuminated.
(e) A person who violates subsection (a), (b), (c), or (d) commits a Class C infraction. If the violator is a member of a volunteer fire department, the chief of the department shall discipline the violator under fire department rules and regulations.
(f) This section does not grant a vehicle displaying blue lights the right-of-way under IC 9-21-8-35 or exemption from traffic rules under IC 9-21-1-8. A driver of a vehicle displaying a blue light shall obey all traffic rules.
(g) This section shall not be construed to include a vehicle displaying a blue light and driven by a member of a volunteer fire department as an authorized emergency vehicle (as defined in IC 9-13-2-6).
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.88-1990, SEC.4; P.L.2-1991, SEC.108; P.L.99-1991, SEC.4; P.L.1-1999, SEC.96; P.L.6-2001, SEC.1; P.L.153-2002, SEC.2.

IC 36-8-12-12
Nonfire emergency activities; duties of fire chief
Sec. 12. When a volunteer fire department is responding to a fire call and there is no other fire department with overriding jurisdiction present, the fire chief, or in his absence the ranking officer, shall direct all nonfire emergency activities at the scene until a law enforcement officer arrives on the scene.
As added by Acts 1981, P.L.309, SEC.64. Amended by P.L.1-1999, SEC.97.

IC 36-8-12-13
Charges; owners of property or vehicle involved in fire or spill; failure to pay
Sec. 13. (a) A volunteer fire department may impose a charge on the owner of property, owner of a vehicle, or a responsible party (as defined in IC 13-11-2-191(d)) that is involved in a hazardous material or fuel spill or chemical or hazardous material related fire (as defined in IC 13-11-2-96(b)):
(1) that is responded to by the volunteer fire department; and
(2) that members of that volunteer fire department assisted in extinguishing, containing, or cleaning up.
(b) The volunteer fire department shall bill the owner or responsible party of the vehicle for the total dollar value of the assistance that was provided, with that value determined by a method that the state fire marshal shall establish under IC 36-8-12-16. A copy of the fire incident report to the state fire marshal must accompany the bill. This billing must take place within thirty (30) days after the assistance was provided. The owner or responsible party shall remit payment directly to the governmental unit providing the service. Any money that is collected under this section may be:
(1) deposited in the township firefighting fund established in

IC 36-8-13-4;
(2) used to pay principal and interest on a loan under IC 22-14-5; or
(3) used for the purchase of equipment, buildings, and property for firefighting, fire protection, and other emergency services.
(c) The volunteer fire department may maintain a civil action to recover an unpaid charge that is imposed under subsection (a).
As added by P.L.315-1989, SEC.1. Amended by P.L.18-1990, SEC.294; P.L.70-1995, SEC.8; P.L.2-1996, SEC.293; P.L.1-1996, SEC.92; P.L.50-1998, SEC.3; P.L.1-1999, SEC.98.

IC 36-8-12-14 Reserved

IC 36-8-12-15
Liability limits; punitive damages
Sec. 15. The combined aggregate liability of a volunteer fire department for an act or failure to act that is within the scope of the department's duties does not exceed three hundred thousand dollars ($300,000) for injury to or death of one (1) person in any one (1) occurrence and does not exceed five million dollars ($5,000,000) for injury to or death of all persons in that occurrence. A volunteer fire department is not liable for punitive damages.
As added by P.L.217-1989, SEC.8. Amended by P.L.1-1999, SEC.99.

IC 36-8-12-16
Schedule of charges for service; conditions for collection; reports; failure to pay
Sec. 16. (a) A volunteer fire department that provides service within a jurisdiction served by the department may establish a schedule of charges for the services that the department provides not to exceed the state fire marshal's recommended schedule for services. The volunteer fire department or its agent may collect a service charge according to this schedule from the owner of property that receives service if the following conditions are met:
(1) At the following times, the department gives notice under IC 5-3-1-4(d) in each political subdivision served by the department of the amount of the service charge for each service that the department provides:
(A) Before the schedule of service charges is initiated.
(B) When there is a change in the amount of a service charge.
(2) The property owner has not sent written notice to the department to refuse service by the department to the owner's property.
(3) The bill for payment of the service charge:
(A) is submitted to the property owner in writing within thirty (30) days after the services are provided; and
(B) includes a copy of a fire incident report in the form prescribed by the state fire marshal, if the service was provided for an event that requires a fire incident report.     (b) A volunteer fire department shall use the revenue collected from the fire service charges under this section for:
(1) the purchase of equipment, buildings, and property for firefighting, fire protection, or other emergency services;
(2) deposit in the township firefighting fund established under IC 36-8-13-4; or
(3) to pay principal and interest on a loan under IC 22-14-5.
(c) If at least twenty-five percent (25%) of the money received by a volunteer fire department for providing fire protection or emergency services is received under one (1) or more contracts with one (1) or more political subdivisions (as defined in IC 34-6-2-110), the legislative body of a contracting political subdivision must approve the schedule of service charges established under subsection (a) before the schedule of service charges is initiated in that political subdivision.
(d) A volunteer fire department that:
(1) has contracted with a political subdivision to provide fire protection or emergency services; and
(2) charges for services under this section;
must submit a report to the legislative body of the political subdivision before April 1 of each year indicating the amount of service charges collected during the previous calendar year and how those funds have been expended.
(e) The state fire marshal shall annually prepare and publish a recommended schedule of service charges for fire protection services.
(f) The volunteer fire department or its agent may maintain a civil action to recover an unpaid service charge under this section.
As added by P.L.63-1991, SEC.8. Amended by P.L.70-1995, SEC.9; P.L.2-1996, SEC.294; P.L.1-1996, SEC.93; P.L.1-1998, SEC.213; P.L.50-1998, SEC.4; P.L.1-1999, SEC.100; P.L.240-2001, SEC.2.

IC 36-8-12-17
False alarm service charges
Sec. 17. (a) If a political subdivision has not imposed its own false alarm fee or service charge, a volunteer fire department that provides service within the jurisdiction may establish a service charge for responding to false alarms. The volunteer fire department may collect the false alarm service charge from the owner of the property if the volunteer fire department dispatches firefighting apparatus or personnel to a building or premises in the township in response to:
(1) an alarm caused by improper installation or improper maintenance; or
(2) a drill or test, if the fire department is not previously notified that the alarm is a drill or test.
However, if the owner of property that constitutes the owner's residence establishes that the alarm is under a maintenance contract with an alarm company and that the alarm company has been notified of the improper installation or maintenance of the alarm, the alarm company is liable for the payment of the fee or service charge.     (b) Before establishing a false alarm service charge, the volunteer fire department must provide notice under IC 5-3-1-4(d) in each political subdivision served by the department of the amount of the false alarm service charge. The notice required by this subsection must be given:
(1) before the false alarm service charge is initiated; and
(2) before a change in the amount of the false alarm service charge.
(c) A volunteer fire department may not collect a false alarm service charge from a property owner or alarm company unless the department's bill for payment of the service charge:
(1) is submitted to the property owner in writing within thirty (30) days after the false alarm; and
(2) includes a copy of a fire incident report in the form prescribed by the state fire marshal.
(d) A volunteer fire department shall use the money collected from the false alarm service charge imposed under this section:
(1) for the purchase of equipment, buildings, and property for fire fighting, fire protection, or other emergency services;
(2) for deposit in the township firefighting fund established under IC 36-8-13-4; or
(3) to pay principal and interest on a loan under IC 22-14-5.
(e) If at least twenty-five percent (25%) of the money received by a volunteer fire department for providing fire protection or emergency services is received under one (1) or more contracts with one (1) or more political subdivisions (as defined in IC 34-6-2-110), the legislative body of a contracting political subdivision must approve the false alarm service charge established under subsection (a) before the service charge is initiated in that political subdivision.
(f) A volunteer fire department that:
(1) has contracted with a political subdivision to provide fire protection or emergency services; and
(2) imposes a false alarm service charge under this section;
must submit a report to the legislative body of the political subdivision before April 1 of each year indicating the amount of false alarm charges collected during the previous calendar year and how those funds have been expended.
(g) The volunteer fire department may maintain a civil action to recover unpaid false alarm service charges imposed under this section.
As added by P.L.82-2001, SEC.2.

IC 36-8-12-18
Confidential information; exceptions
Sec. 18. (a) A volunteer fire department may declare the following records confidential for purposes of IC 5-14-3:
(1) Personnel files of members of the volunteer fire department.
(2) Files of applicants to the volunteer fire department.
However, all personnel file information shall be made available to an affected member or the member's representative.     (b) Notwithstanding subsection (a), a volunteer fire department may not declare the following information contained in files described in subsection (a) confidential:
(1) The name, compensation, job title, business address, business telephone number, job description, education and training background, previous work experience, or dates of first and last employment of present or former members of the volunteer fire department.
(2) Information relating to the status of any formal charges against a member.
(3) The factual basis for a disciplinary action in which final action has been taken and that resulted in the member being suspended, demoted, or discharged.
(c) This section does not apply to disclosure of personnel information generally on all members or for groups of members without the request being particularized by member name.
As added by P.L.101-2006, SEC.38.



CHAPTER 12.2. HAZARDOUS MATERIALS EMERGENCY ACTION REIMBURSEMENT

IC 36-8-12.2-1
"Facility" defined
Sec. 1. As used in this chapter, "facility" has the meaning set forth in 327 IAC 2-6.1-4(7), as in effect on January 1, 2001.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-2
"Fire department" defined
Sec. 2. As used in this chapter, "fire department" means a fire department that:
(1) is established under IC 36-8-2-3 or IC 36-8-13-3(a)(1); and
(2) employs:
(A) both full-time paid members and volunteer members; or
(B) only full-time paid members.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-3
"Hazardous materials emergency" defined
Sec. 3. As used in this chapter, "hazardous materials emergency" has the meaning set forth in IC 13-11-2-97.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-4
"Mode of transportation" defined
Sec. 4. As used in this chapter, "mode of transportation" has the meaning set forth in 327 IAC 2-6.1-4(10), as in effect on January 1, 2001.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-5
"Responsible party" defined
Sec. 5. As used in this chapter, "responsible party" has the meaning set forth in IC 13-11-2-191(d).
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-6
Imposition of service charge
Sec. 6. A fire department may impose a charge on a person that is a responsible party with respect to a hazardous materials emergency that:
(1) the fire department responded to;
(2) members of that fire department assisted in containing, controlling, or cleaning up;
(3) with respect to the release or imminent release of hazardous materials at a facility, involves a quantity of hazardous materials that exceeds the spill quantities of hazardous materials

that must be reported under 327 IAC 2-6.1-5, as in effect on January 1, 2001; and
(4) with respect to the release or imminent release of hazardous materials from a mode of transportation, involves a quantity of hazardous materials that exceeds the spill quantities of hazardous materials that must be reported under 327 IAC 2-6.1-6, as in effect on January 1, 2001.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-7
Service charge billed to responsible party
Sec. 7. A fire department imposing a charge under this chapter may bill the responsible party for the total value of the assistance provided, as determined from the state fire marshal's schedule of service charges issued under IC 36-8-12-16(e).
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-8
General fund of unit; hazardous materials response fund
Sec. 8. (a) Money collected under this chapter must be deposited in one (1) of the following:
(1) The general fund of the unit that established the fire department under IC 36-8-2-3 or IC 36-8-13-3(a)(1).
(2) A hazardous materials response fund established under section 8.1 of this chapter by a city or town having a fire department established under IC 36-8-2-3.
(b) Money collected under this chapter may be used only for the following:
(1) Purchase of supplies and equipment used in providing hazardous materials emergency assistance under this chapter.
(2) Training for members of the fire department in skills necessary for providing hazardous materials emergency assistance under this chapter.
(3) Payment to persons with which the fire department contracts to provide services related to the hazardous materials emergency assistance provided by the fire department under this chapter.
As added by P.L.33-2001, SEC.3. Amended by P.L.173-2003, SEC.37.

IC 36-8-12.2-8.1
Establishing hazardous materials response fund; fund administration
Sec. 8.1. (a) The fiscal body of each city or town that establishes a fire department under IC 36-8-2-3 may, by ordinance or resolution, establish a hazardous materials response fund.
(b) The hazardous materials response fund shall be administered by the unit's fiscal officer, and the expenses of administering the fund shall be paid from money in the fund. Money in the fund not currently needed to meet the obligations of the fund may be invested

in the same manner as other public funds may be invested. Interest that accrues from these investments shall be deposited in the fund. Money in the fund at the end of a particular fiscal year does not revert to the unit's general fund.
As added by P.L.173-2003, SEC.38.

IC 36-8-12.2-9
Billing for services of fire department
Sec. 9. (a) A fire department may not bill under this chapter for services provided that duplicate services provided by another governmental entity.
(b) The responsible party billed for services under this chapter may elect to reimburse the fire department by providing replacement materials that are of equal or greater value than those expended by the fire department in responding to the emergency.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-10
Actions for reimbursement
Sec. 10. A fire department that imposes a service charge under this chapter and maintains an action for reimbursement under IC 13-25-6-5 may recover all costs of the action, including attorney's fees.
As added by P.L.33-2001, SEC.3.

IC 36-8-12.2-11
Penalties
Sec. 11. A responsible party is subject to a penalty for failure to pay the full amount of a charge made under this chapter within sixty (60) days after the issuance of the bill for payment by the fire department. The amount of the penalty is ten percent (10%) of the amount of the charge that remains unpaid on the due date.
As added by P.L.33-2001, SEC.3.



CHAPTER 12.5. REPEALED



CHAPTER 13. TOWNSHIP FIRE PROTECTION AND EMERGENCY SERVICES

IC 36-8-13-1
Application of chapter
Sec. 1. This chapter applies to all townships. However, this chapter does not apply to a township in which the fire department of the township has been consolidated under IC 36-3-1-6.1.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.227-2005, SEC.49.

IC 36-8-13-2
Establishment of fire protection; procedure
Sec. 2. If a majority of the owners of taxable real property residing within and owning real property within that part of a township located outside the corporate boundaries of a municipality petition the township executive and legislative body to provide fire protection in that part of the township, the executive and legislative body shall grant the petition and proceed without delay to provide for fire protection. The executive and legislative body shall determine which of the methods in section 3 of this chapter for providing fire protection in townships will be followed.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-3
Authorized methods of providing fire protection
Sec. 3. (a) The executive of a township, with the approval of the legislative body, may do the following:
(1) Purchase firefighting and emergency services apparatus and equipment for the township, provide for the housing, care, maintenance, operation, and use of the apparatus and equipment to provide services within the township but outside the corporate boundaries of municipalities, and employ full-time or part-time personnel to operate the apparatus and equipment and to provide services in that area. Preference in employment under this section shall be given according to the following priority:
(A) A war veteran who has been honorably discharged from the United States armed forces.
(B) A person whose mother or father was a:
(i) firefighter of a unit;
(ii) municipal police officer; or
(iii) county police officer;
who died in the line of duty (as defined in IC 5-10-10-2).
A person described in this subdivision may not receive a preference for employment unless the person applies for employment and meets all employment requirements prescribed by law, including physical and age requirements, and all employment requirements prescribed by the fire department.
(2) Contract with a municipality in the township or in a

contiguous township that maintains adequate firefighting or emergency services apparatus and equipment to provide fire protection or emergency services for the township in accordance with IC 36-1-7.
(3) Cooperate with a municipality in the township or in a contiguous township in the purchase, maintenance, and upkeep of firefighting or emergency services apparatus and equipment for use in the municipality and township in accordance with IC 36-1-7.
(4) Contract with a volunteer fire department that has been organized to fight fires in the township for the use and operation of firefighting apparatus and equipment that has been purchased by the township in order to save the private and public property of the township from destruction by fire, including use of the apparatus and equipment in an adjoining township by the department if the department has made a contract with the executive of the adjoining township for the furnishing of firefighting service within the township.
(5) Contract with a volunteer fire department that maintains adequate firefighting service in accordance with IC 36-8-12.
(b) This subsection applies only to townships that provide fire protection or emergency services or both under subsection (a)(1) and to municipalities that have all municipal territory completely within a township and do not have a full-time paid fire department. A township may provide fire protection or emergency services or both without contracts inside the corporate boundaries of the municipalities if before July 1 of a year the following occur:
(1) The legislative body of the municipality adopts an ordinance to have the township provide the services without a contract.
(2) The township legislative body passes a resolution approving the township's provision of the services without contracts to the municipality.
In a township providing services to a municipality under this section, the legislative body of either the township or a municipality in the township may opt out of participation under this subsection by adopting an ordinance or a resolution, respectively, before July 1 of a year.
(c) This subsection applies only to a township that:
(1) is located in a county containing a consolidated city;
(2) has at least three (3) included towns (as defined in IC 36-3-1-7) that have all municipal territory completely within the township on January 1, 1996; and
(3) provides fire protection or emergency services, or both, under subsection (a)(1);
and to included towns (as defined in IC 36-3-1-7) that have all the included town's municipal territory completely within the township. A township may provide fire protection or emergency services, or both, without contracts inside the corporate boundaries of the municipalities if before August 1 of the year preceding the first calendar year to which this subsection applies the township

legislative body passes a resolution approving the township's provision of the services without contracts to the municipality. The resolution must identify the included towns to which the resolution applies. In a township providing services to a municipality under this section, the legislative body of the township may opt out of participation under this subsection by adopting a resolution before July 1 of a year. A copy of a resolution adopted under this subsection shall be submitted to the executive of each included town covered by the resolution, the county auditor, and the department of local government finance.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.269-1993, SEC.1; P.L.2-1995, SEC.136; P.L.54-1996, SEC.2; P.L.1-1999, SEC.101; P.L.90-2002, SEC.494; P.L.95-2003, SEC.3; P.L.97-2004, SEC.131.

IC 36-8-13-4
Township firefighting fund; tax levy; donations
Sec. 4. (a) Each township shall annually establish a township firefighting fund which is to be the exclusive fund used by the township for the payment of costs attributable to providing fire protection or emergency services under the methods prescribed in section 3 of this chapter and for no other purposes. The money in the fund may be paid out by the township executive with the consent of the township legislative body.
(b) Each township may levy, for each year, a tax for the township firefighting fund. Other than a township providing fire protection or emergency services or both to municipalities in the township under section 3(b) or 3(c) of this chapter, the tax levy is on all taxable real and personal property in the township outside the corporate boundaries of municipalities. Subject to the levy limitations contained in IC 6-1.1-18.5, the township levy is to be in an amount sufficient to pay all costs attributable to fire protection and emergency services that are not paid from other revenues available to the fund. The tax rate and levy shall be established in accordance with the procedures set forth in IC 6-1.1-17.
(c) In addition to the tax levy and service charges received under IC 36-8-12-13 and IC 36-8-12-16, the executive may accept donations to the township for the purpose of firefighting and other emergency services and shall place them in the fund, keeping an accurate record of the sums received. A person may also donate partial payment of any purchase of firefighting or other emergency services equipment made by the township.
(d) If a fire department serving a township dispatches fire apparatus or personnel to a building or premises in the township in response to:
(1) an alarm caused by improper installation or improper maintenance; or
(2) a drill or test, if the fire department is not previously notified that the alarm is a drill or test;
the township may impose a fee or service charge upon the owner of

the property. However, if the owner of property that constitutes the owner's residence establishes that the alarm is under a maintenance contract with an alarm company and that the alarm company has been notified of the improper installation or maintenance of the alarm, the alarm company is liable for the payment of the fee or service charge.
(e) The amount of a fee or service charge imposed under subsection (d) shall be determined by the township legislative body. All money received by the township from the fee or service charge must be deposited in the township's firefighting fund.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.352-1987, SEC.1; P.L.316-1989, SEC.1; P.L.343-1989(ss), SEC.23; P.L.63-1991, SEC.9; P.L.269-1993, SEC.2; P.L.70-1995, SEC.10; P.L.54-1996, SEC.3; P.L.82-2001, SEC.3.

IC 36-8-13-4.5
Payment of township provided fire protection or emergency services; sources of funds; sufficiency of levy; donations
Sec. 4.5. (a) This section applies to a township that provides fire protection or emergency services or both to a municipality in the township under section 3(b) or 3(c) of this chapter.
(b) With the consent of the township legislative body, the township executive shall pay the expenses for fire protection and emergency services in the township, both inside and outside the corporate boundaries of participating municipalities, from any combination of the following township funds, regardless of when the funds were established:
(1) The township firefighting fund under section 4 of this chapter.
(2) The cumulative building and equipment fund under IC 36-8-14.
(3) The debt fund under sections 6 and 6.5 of this chapter.
(c) Subject to the levy limitations contained in IC 6-1.1-18.5, the tax rate and levy for the township firefighting fund, the cumulative building and equipment fund, or the debt fund is to be in an amount sufficient to pay all costs attributable to fire protection or emergency services that are provided to the township and the participating municipalities that are not paid from other available revenues. The tax rate and levy for each fund shall be established in accordance with the procedures set forth in IC 6-1.1-17 and apply both inside and outside the corporate boundaries of participating municipalities.
(d) The township executive may accept donations for the purpose of firefighting and emergency services. The township executive shall place donations in the township firefighting fund. A person may donate partial payment of a purchase of firefighting or emergency services equipment made by the township.
As added by P.L.269-1993, SEC.3. Amended by P.L.1-1994, SEC.181; P.L.1-1994, SEC.182; P.L.37-1994, SEC.2; P.L.54-1996, SEC.4.
IC 36-8-13-4.6
Maximum permissible property tax levy; adjustment where township imposes levy to pay fire protection and emergency services expenses
Sec. 4.6. (a) For townships and municipalities that elect to have the township provide fire protection and emergency services under section 3(b) of this chapter, the department of local government finance shall adjust each township's and each municipality's maximum permissible levy in the year following the year in which the change is elected, as determined under IC 6-1.1-18.5-3, to reflect the change from providing fire protection under a contract between the municipality and the township to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of each municipality. Each municipality's maximum permissible property tax levy shall be reduced by the amount of the municipality's property tax levy that was imposed by the municipality to meet the obligations to the township under the fire protection contract. The township's maximum permissible property tax levy shall be increased by the product of:
(1) one and five-hundredths (1.05); multiplied by
(2) the amount the township received:
(A) in the year in which the change is elected; and
(B) as fire protection contract payments from all municipalities whose levy is decreased under this section.
(b) For purposes of determining a township's or municipality's maximum permissible ad valorem property tax levy under IC 6-1.1-18.5-3 for years following the first year after the year in which the change is elected, a township's or municipality's maximum permissible ad valorem property tax levy is the levy after the adjustment made under subsection (a).
As added by P.L.269-1993, SEC.4. Amended by P.L.2-1995, SEC.137; P.L.90-2002, SEC.495.

IC 36-8-13-4.7
Township providing fire protection and emergency services; maximum permissible property tax levy
Sec. 4.7. (a) For a township that elects to have the township provide fire protection and emergency services under section 3(c) of this chapter, the department of local government finance shall adjust the township's maximum permissible levy in the year following the year in which the change is elected, as determined under IC 6-1.1-18.5-3, to reflect the change from providing fire protection or emergency services under a contract between the municipality and the township to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of each municipality. For the ensuing calendar year, the township's maximum permissible property tax levy shall be increased by the product of:
(1) one and five-hundredths (1.05); multiplied by
(2) the amount the township contracted or billed to receive,

regardless of whether the amount was collected:
(A) in the year in which the change is elected; and
(B) as fire protection or emergency service payments from the municipalities or residents of the municipalities covered by the election under section 3(c) of this chapter.
The maximum permissible levy for a general fund or other fund of a municipality covered by the election under section 3(c) of this chapter shall be reduced for the ensuing calendar year to reflect the change to allowing the township to impose a property tax levy on the taxable property located within the corporate boundaries of the municipality. The total reduction in the maximum permissible levies for all electing municipalities must equal the amount that the maximum permissible levy for the township is increased under this subsection for contracts or billings, regardless of whether the amount was collected, less the amount actually paid from sources other than property tax revenue.
(b) For purposes of determining a township's and each municipality's maximum permissible ad valorem property tax levy under IC 6-1.1-18.5-3 for years following the first year after the year in which the change is elected, a township's and each municipality's maximum permissible ad valorem property tax levy is the levy after the adjustment made under subsection (a).
(c) The township may use the amount of a maximum permissible property tax levy computed under this section in setting budgets and property tax levies for any year in which the election in section 3(c) of this chapter is in effect. A county board of tax adjustment may not reduce a budget or tax levy solely because the budget or levy is based on the maximum permissible property tax levy computed under this section.
(d) Section 4.6 of this chapter does not apply to a property tax levy or a maximum property tax levy subject to this section.
As added by P.L.54-1996, SEC.5. Amended by P.L.90-2002, SEC.496.

IC 36-8-13-5
Purchase of firefighting apparatus and equipment; installment contracts
Sec. 5. After a sufficient appropriation has been made and approved and is available for the purchase of firefighting apparatus and equipment, including housing, the township executive, with the approval of the township legislative body, may purchase it for the township on an installment conditional sale or mortgage contract running for a period not exceeding:
(1) six (6) years; or
(2) fifteen (15) years for a township that:
(A) has a total assessed value of sixty million dollars ($60,000,000) or less, as determined by the department of local government finance; and
(B) is purchasing the firefighting equipment with funding from the:                 (i) state or its instrumentalities; or
(ii) federal government or its instrumentalities.
The purchase shall be amortized in equal or approximately equal installments payable on January 1 and July 1 each year.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.83-1998, SEC.3; P.L.90-2002, SEC.497; P.L.178-2002, SEC.134.

IC 36-8-13-6
Purchase of firefighting apparatus and equipment; loans; tax levy
Sec. 6. (a) Subject to section 6.5 of this chapter, the executive and legislative body, on behalf of the township, may also borrow the necessary money from a financial institution in Indiana to make the purchase on the same terms. They shall, on behalf of the township, execute and deliver to the institution the negotiable note or bond of the township for the sum borrowed. The note or bond must bear interest, with both principal and interest payable in equal or approximately equal installments on January 1 and July 1 each year over a period not exceeding six (6) years.
(b) The first installment of principal and interest on a contract, chattel mortgage, note, or bond is due on the next January 1 or July 1 following the first tax collection for which it is possible for the township to levy a tax. The executive and legislative body shall appropriate and levy a tax each year sufficient to pay the obligation according to its terms. An obligation of the township executed under this chapter is a valid and binding obligation of the township, notwithstanding any tax limitation, debt limitation, bonding, borrowing, or other statute to the contrary.
As added by Acts 1981, P.L.309, SEC.65. Amended by P.L.41-1993, SEC.50.

IC 36-8-13-6.5
Objection by taxpayers; department of local government finance hearing and action; appeal
Sec. 6.5. (a) If the executive and the legislative body determine that money should be borrowed under section 6 of this chapter, not less than ten (10) taxpayers in the township who disagree with the determination may file a petition in the office of the county auditor not more than thirty (30) days after notice of the determination is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the borrowing to be unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition

arose.
(d) Notice of the hearing shall be given by the department of local government finance to the township and to the first ten (10) taxpayer petitioners listed on the petition by letter. The letter shall be sent to the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing.
(e) A:
(1) taxpayer who signed a petition filed under subsection (a); or
(2) township against which a petition under subsection (a) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.41-1993, SEC.51. Amended by P.L.90-2002, SEC.498; P.L.256-2003, SEC.38.

IC 36-8-13-7
Purchase of firefighting apparatus and equipment; procedure
Sec. 7. (a) All purchases of firefighting apparatus and equipment shall be made in the manner provided by statute for the purchase of township supplies. If the amount involved is sufficient to require notice under statutes for bids in connection with the purchase of apparatus or equipment, the notice must offer all bidders the opportunity of proposing to sell the apparatus and equipment to the township upon a conditional sale or mortgage contract.
(b) A bidder proposing to sell on a conditional sale or mortgage contract shall state in his bid the proposed interest rate and terms of it, to be considered by the township executive and legislative body in determining the best bid received.
(c) All bids submitted must specify the cash price at which the bidder proposes to sell the apparatus or equipment to the township so that the executive and legislative body may determine whether it is in the best interest of the township to purchase the apparatus or equipment on the terms of a conditional sale or mortgage contract proposed by the bidder or to purchase it for cash if sufficient funds are available or can be raised by negotiating a loan with a financial institution in accordance with this section.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-8
Township fire departments; insurance coverage
Sec. 8. A township having a regularly organized fire department employing full-time firefighters may procure at the township's expense:
(1) an insurance policy for each member of the department insuring the member against the loss of his life or dismemberment while in the performance of his regularly assigned duties; and
(2) group insurance providing supplemental income protection

for a member of the department who has been injured during the course of his employment.
The insurance coverage shall be selected with the consent of the members and is supplemental to other benefits provided the injured member by law.
As added by Acts 1981, P.L.309, SEC.65.

IC 36-8-13-9
Payment of line of duty health care expenses for firefighters
Sec. 9. (a) A township shall pay for the care of a full-time, paid firefighter who suffers:
(1) an injury; or
(2) contracts an illness;
during the performance of the firefighter's duty.
(b) The township shall pay for the following expenses incurred by a firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the township firefighting fund established by section 4 of this chapter.
(d) A township that has paid for the care of a firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The township's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the firefighter against the third party.
As added by P.L.150-2002, SEC.4.



CHAPTER 14. CUMULATIVE FIREFIGHTING BUILDING AND EQUIPMENT FUND

IC 36-8-14-1
Application of chapter
Sec. 1. This chapter applies to all units except counties.
As added by Acts 1981, P.L.309, SEC.66.



CHAPTER 15. PUBLIC SAFETY COMMUNICATIONS SYSTEMS AND COMPUTER FACILITIES DISTRICTS

IC 36-8-15-1
Application of chapter
Sec. 1. This chapter applies to a county having:
(1) a consolidated city; or
(2) a population of more than one hundred eighty-two thousand seven hundred ninety (182,790) but less than two hundred thousand (200,000).
However, sections 9.5, 15, 16, 17, and 18 of this chapter apply only to a county having a consolidated city.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.1; P.L.173-1990, SEC.1; P.L.12-1992, SEC.174; P.L.170-2002, SEC.164.

IC 36-8-15-2
"Board" defined
Sec. 2. As used in this chapter, "board" means the following:
(1) In a county having a consolidated city, a board established by and operated as set forth in an ordinance of the city-county legislative body.
(2) In a county not having a consolidated city, the board of commissioners.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.2; P.L.2-1989, SEC.49.

IC 36-8-15-3
"Communications system" defined
Sec. 3. As used in this chapter, "communications system" means any system:
(1) designed for the transmission of writing, signs, signals, pictures, data, and sounds of all kinds by any means, device, or apparatus; and
(2) intended for use only by public safety agencies for public purposes.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-4
"Computer" defined
Sec. 4. As used in this chapter, "computer" means computer hardware and computer software.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-5
"District" defined
Sec. 5. As used in this chapter, "district" refers to the public communications systems and computer facilities district created by section 7 of this chapter. As added by P.L.82-1985, SEC.3.

IC 36-8-15-6
"Facility" defined
Sec. 6. As used in this chapter, "facility" means computers and communication systems or any necessary appurtenances and improvements thereto, including real and personal property required to house such facilities and all equipment, apparatus, devices, and instrumentalities required for the proper operation of the facility or facilities.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-7
Creation of district
Sec. 7. (a) This subsection applies to a county having a consolidated city. The ____________ (name of consolidated city) __________________ public safety communications systems and computer facilities district is created in the county as a special taxing district of the consolidated city. The territory of the district includes the entire county.
(b) This subsection applies to a county not having a consolidated city. The _________________ (name of county) _______________ public safety communications systems district may be created in the county as a special taxing district by an ordinance adopted before July 1 of a year by the county legislative body. The territory of the district includes the unincorporated area of the county, plus any municipality in the county in which the legislative body before July 1 of a year adopts an ordinance to join the district and to have its public safety agencies served by the district.
(c) This subsection applies to a county not having a consolidated city. The legislative body of any township in the county may, by adopting a resolution before July 1 of a year, authorize a township agency to be served by the district.
(d) An ordinance or resolution adopted under subsection (b) or (c) may be rescinded before July 1 of a year.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.3.

IC 36-8-15-8
Purposes
Sec. 8. The purposes of the district are the following:
(1) To provide and maintain modern, dependable, and efficient public safety communications systems within the district for the purpose of promoting the expeditious delivery of public services to the residents and taxpayers throughout the district in order to assure the public health, safety, morals, and general welfare.
(2) In a county having a consolidated city, to provide computers for the efficient functioning of governmental offices for the benefit of the residents and taxpayers throughout the district.
These purposes are public purposes for which public money may be

spent and private property may be provided. The general assembly finds and declares that the facilities needed to accomplish these purposes are local public improvements.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.4.

IC 36-8-15-9
Governing body; powers; establishment of a public safety communications commission
Sec. 9. (a) The board is the governing body of the district.
(b) The board may do the following:
(1) Finance, purchase, acquire, lease, erect, install, construct, equip, upgrade, operate, and maintain facilities.
(2) Sue, be sued, plead, and be impleaded.
(3) Condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with facilities.
(4) Acquire real or personal property by gift, devise, or bequest, and hold, use, or dispose of that property for purposes authorized by this chapter.
(5) Design, order, contract for, construct, and equip any facilities.
(6) Employ architects, engineers, attorneys, auditors, clerks, construction managers, and other employees necessary for the financing, erection, and equipping of facilities.
(7) Make and enter into all contracts and agreements necessary or incidental to accomplishing the purposes of the district.
(c) In a county not having a consolidated city, the board shall establish a public safety communications commission representing the public safety agencies that are served by the district. The members of this commission are:
(1) one (1) person appointed by the county executive;
(2) one (1) person appointed by the county fiscal body;
(3) one (1) person appointed by the executive of each city in the district; and
(4) the county sheriff.
Members serve for four (4) year terms. The county legislative body shall provide by ordinance for the length of each initial term so that the result is staggered terms for commission members.
(d) In a county not having a consolidated city, the chief law enforcement and fire safety officers of each participating unit shall constitute a technical advisory committee to advise the board and the public safety communications commission upon request.
(e) In a county not having a consolidated city, the commission established under this section shall operate any public safety communications system established under this chapter. In a county having a consolidated city, the board shall operate any public safety communications system established under this chapter.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.5; P.L.2-1989, SEC.50.
IC 36-8-15-9.5
Combined or shared communications systems
Sec. 9.5. (a) This section applies to a county having a consolidated city.
(b) The communications system may be combined or shared with the public service radio system.
(c) The board may do the following for the combined or shared system:
(1) Authorize expenditures from the district's operational funds.
(2) Exercise all of the powers listed in section 9 of this chapter.
(d) The board may not do the following for the combined or shared system:
(1) Authorize expenditures for facilities or services related only to public service radio.
(2) Have authority over planning or other decisions for public service radio.
As added by P.L.173-1990, SEC.2.

IC 36-8-15-10
Resolution stating necessity and purpose; plans and specifications; estimated cost
Sec. 10. Whenever the board determines that:
(1) it is necessary for the general welfare of the persons residing within the district; and
(2) it will be of public utility and benefit to the property in the district to undertake and carry out any project of purchasing, acquiring, erecting, installing, constructing, equipping, or upgrading of facilities within the district;
the board shall adopt a resolution stating the necessity of the project and the board's purpose in proceeding with the project. The board, as a part of the resolution, shall adopt the plans and specifications proposed for the entire project and shall determine the estimated cost of all work and all acquisitions necessary to carry out the project.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-11
Resolution; public inspection; notice
Sec. 11. (a) The resolution and all matters included with the resolution shall be filed and open to inspection by the public at the office of the board.
(b) The board shall give notice of:
(1) the adoption and general purport of the resolution;
(2) the fact that the resolution and included material have been prepared and are on file in the office of the board and may be inspected; and
(3) the fact that on a date named, the board will receive and hear objections from any persons interested in or who will be affected by the proposed project.
The notice shall be published in accordance with IC 5-3-1.
As added by P.L.82-1985, SEC.3.
IC 36-8-15-12
Objections; hearing
Sec. 12. At or before the time fixed for the hearing designated in the notice published under section 11 of this chapter, any person interested in or who will be affected by the proposed project may file with the board a written objection against the proposed project, in whole or in part. At the hearing the board:
(1) shall hear all persons who are interested in the proceedings;
(2) shall finally determine whether the proposed project, in whole or in part, is necessary for the general welfare of the persons residing within the district and will be a public utility and benefit to the property in the district; and
(3) may confirm, modify, or rescind the resolution.
The decision shall be entered in the records of the board.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-13
Letting of contracts; modification of projects
Sec. 13. After final approval of the resolution by the board, the board shall proceed with the project, or any part thereof, and shall let all contracts, upon separate plans and specifications, in accordance with IC 5-22, IC 36-1-10, IC 36-1-12, and IC 36-9-13. The projects authorized may be modified by the board if it considers modification necessary to carry out the purpose of the resolution, so long as the modifications do not increase the estimate of the total cost of the project as adopted in the final resolution. All other changes must be processed as new resolutions.
As added by P.L.82-1985, SEC.3. Amended by P.L.2-1989, SEC.51; P.L.49-1997, SEC.82.

IC 36-8-15-14
Special benefit tax
Sec. 14. All taxable property located within the district is subject to a special benefit tax for the purpose of providing money to pay the total cost of the project, including all necessary incidental expenses of programming, planning, and designing the project. The tax shall constitute the amount of benefits resulting to all of that property from the project and shall be levied as provided in this chapter.
As added by P.L.82-1985, SEC.3.

IC 36-8-15-15
Bonds; issuance; amount
Sec. 15. (a) For the purpose of raising money to pay for any real or personal property to be acquired for a project within the district or to pay for the purchasing, acquiring, erecting, installing, constructing, equipping, or upgrading of a facility within the district, and in anticipation of the special benefit tax, the board may cause bonds to be issued in the name of the consolidated city (in counties having a consolidated city) for the benefit of the district. In a county having a consolidated city, the bonds shall be issued in accordance

with IC 36-3-5-8.
(b) The bonds may be in an amount not to exceed the estimated cost of all real and personal property to be acquired and the estimated cost of the facilities, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction and all costs of programming, planning, and designing the facilities. The expenses to be covered in the amount of the bond issue include all expenses of every kind actually incurred preliminary to the acquisition of property and the installation of the facilities, such as the cost of necessary records, engineering expenses, publication of notices, salaries, the letting of contracts, and the sale of bonds.
(c) The bonds issued may not exceed the estimates for the project as determined in the resolution adopted by the board under section 12 of this chapter.
(d) Any surplus of bond proceeds remaining after all costs and expenses have been fully paid shall be paid into the public communications systems and computer facilities district bond fund. The board may appropriate the proceeds of the bonds.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.6.

IC 36-8-15-15.1
Lease of facilities; financing; hearings; notice; objections
Sec. 15.1. (a) A board may enter into a lease of any facility that may be financed with the proceeds of bonds issued under this chapter with a lessor for a term not to exceed fifty (50) years. The lease may provide for payments to be made by the board from special benefits taxes levied under section 14 of this chapter and any other revenue available to the board, or any combination of these sources.
(b) A lease may provide that payments by the board to the lessor are required only to the extent and only for the period that the lessor is able to provide the leased facilities in accordance with the lease. The terms of each lease must be based upon the value of the facilities leased and may not create a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(c) A lease may be entered into by the board only after a public hearing by the board at which all interested parties are given the opportunity to be heard. Notice of the hearing must be given by publication in accordance with IC 5-3-1. After the public hearing, the board may adopt a resolution authorizing the execution of the lease on behalf of the unit if the board finds that the service to be provided throughout the term of the lease will serve the public purpose of the unit and is in the best interests of the unit's residents. A lease approved by a resolution of the board must be approved by an ordinance of the fiscal body of the unit.
(d) Upon execution of a lease providing for payments by the board in whole or in part from the levy of special benefits taxes under section 14 of this chapter and upon approval of the lease by the fiscal body, the board shall publish notice of the execution of the lease and

its approval in accordance with IC 5-3-1. Fifty (50) or more taxpayers residing in the district who will be affected by the lease and who may be of the opinion that no necessity exists for the execution of the lease or that the payments provided for in the lease are not fair and reasonable may file a petition in the office of the county auditor within thirty (30) days after the publication of the notice of execution and approval. The petition must set forth the petitioners' names, addresses, and objections to the lease and the facts showing that the execution of the lease is unnecessary or unwise or that the payments provided for in the lease are not fair and reasonable, as the case may be. Upon the filing of the petition, the county auditor shall immediately certify a copy of it, together with any other data necessary in order to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for the hearing in the district, which must be not less than five (5) or more than thirty (30) days after the time of the hearing is fixed. Notice of the hearing shall be given by the department of local government finance to the members of the fiscal body, the board, and the first fifty (50) petitioners on the petition by a letter signed by the commissioner or deputy commissioner of the department and enclosed with fully prepaid postage sent to those persons at their usual place of residence, at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal, upon the necessity for the execution of the lease and as to whether the payments under it are fair and reasonable, is final.
(e) A board entering into a lease that is payable from revenues or other available funds of the board may:
(1) pledge the revenue to make payments under the lease as provided in IC 5-1-14-4; and
(2) establish a special fund to make the payments.
Lease rentals may be limited to money in the special fund so that the obligations of the board to make the lease rental payments are not considered a debt of the unit or the district for purposes of the Constitution of the State of Indiana.
(f) Except as provided in this section, no approvals of a governmental body or an agency are required before the board enters into a lease under this section.
(g) An action to contest the validity of the lease or to enjoin the performance of any of its terms and conditions must be brought within thirty (30) days after the publication of the notice of the execution and approval of the lease. However, if the lease is payable in whole or in part from tax levies and an appeal has been taken to the department of local government finance, an action to contest the validity or to enjoin performance must be brought within thirty (30) days after the decision of the department.
(h) If a board exercises an option to buy a leased facility from a lessor, the board may subsequently sell the leased facility, without regard to any other statutes, to the lessor at the end of the lease term

at a price set forth in the lease or at fair market value established at the time of the sale by the board through an auction, appraisal, or arms length negotiation. The board shall conduct a hearing after public notice in accordance with IC 5-3-1 before the sale. An action to contest the sale must be brought within fifteen (15) days after the hearing.
As added by P.L.2-1989, SEC.52. Amended by P.L.90-2002, SEC.499.

IC 36-8-15-15.2
Persons authorized to lease facilities
Sec. 15.2. (a) Any of the following persons may lease facilities referred to in section 15.1 of this chapter to a board:
(1) A not-for-profit or for-profit corporation organized under Indiana law or admitted to do business in Indiana.
(2) An authority established under IC 36-9-13.
(b) Notwithstanding any other law, a lessor under this section and section 15.1 of this chapter is a qualified entity for purposes of IC 5-1.4-1-10.
As added by P.L.2-1989, SEC.53.

IC 36-8-15-16
Bonds; limitation on total issue; nature of bonds
Sec. 16. (a) The total issue of bonds under section 15 of this chapter, for purposes of the district, including bonds already issued or to be issued, may not exceed one percent (1%) of the adjusted value of the taxable property within the district, as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(b) Bonds issued under section 15 of this chapter are not, in any respect, corporate obligations or indebtedness of the consolidated city but constitute an indebtedness of the district. The bonds and interest on them are payable only out of revenues of the district. Bonds must recite these terms upon their face.
As added by P.L.82-1985, SEC.3. Amended by P.L.6-1997, SEC.214.

IC 36-8-15-17
Proceeds; disposition; public communications systems and computer facilities district bond fund
Sec. 17. All proceeds from the sale of bonds issued under section 15 of this chapter shall be kept as a separate and specific fund to be known as the public communications systems and computer facilities district bond fund. The bond fund shall be used to pay for the cost of acquisition of real and personal property, the cost of the installation of the facilities, and all costs and expenses incurred in connection therewith, and no part may be used for any other purpose. The bond fund shall be deposited at interest with a depository or depositories of other public funds of the consolidated city, and all interest collected on it belongs to the bond fund.
As added by P.L.82-1985, SEC.3.
IC 36-8-15-18
Counties having consolidated cities; special property tax; disposition of revenue; public communications systems and computer facilities district revenue fund
Sec. 18. (a) This section applies to a county having a consolidated city.
(b) For the purpose of raising money to pay off bonds issued under section 15 of this chapter and any interest on them, the county fiscal body may levy each year a special tax upon all of the property located within the district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest on them. Other revenues and funds may be annually allocated by statute or ordinance to be applied to reduction of the bonds and their interest for the next succeeding year, but to the extent that money on hand is insufficient for payments required in the next succeeding year, the special tax shall be levied.
(c) The tax collected and all other allocated money shall be accumulated and kept in a separate fund to be known as the public communications systems and computer facilities district revenue fund, and shall be applied to the payment of the district bonds and interest as they severally mature and fiscal agency charges for making such payments and to no other purposes. All accumulations may be deposited, at interest, with one (1) of the depositories of other funds of the consolidated city, and all interest collected belongs to the fund.
As added by P.L.82-1985, SEC.3. Amended by P.L.225-1986, SEC.7.

IC 36-8-15-19
Operational funding; ad valorem property tax; funding by distribution under IC 6-3.5-6-17 in lieu of tax; election by ordinance; adjustment of property tax limits; reduction of tax of units joining or withdrawing from district
Sec. 19. (a) This subsection applies to a county not having a consolidated city. For the purpose of raising money to fund the operation of the district, the county fiscal body may impose, for property taxes first due and payable during each year after the adoption of an ordinance establishing the district, an ad valorem property tax levy on property within the district. The property tax rate for that levy may not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation.
(b) This subsection applies to a county having a consolidated city. The county fiscal body may elect to fund the operation of the district from part of the certified distribution, if any, that the county is to receive during a particular calendar year under IC 6-3.5-6-17. To make such an election, the county fiscal body must adopt an ordinance before September 1 of the immediately preceding calendar year. The county fiscal body must specify in the ordinance the amount of the certified distribution that is to be used to fund the operation of the district. If the county fiscal body adopts such an ordinance, it shall immediately send a copy of the ordinance to the

county auditor.
(c) Subject to subsections (d), (e), and (f), if an ordinance or resolution is adopted changing the territory covered by the district or the number of public agencies served by the district, the local government tax control board shall, for property taxes first due and payable during the year after the adoption of the ordinance, adjust the maximum permissible ad valorem property tax levy limits of the district and the units participating in the district.
(d) If a unit by ordinance or resolution joins the district or elects to have its public safety agencies served by the district, the local government tax control board shall reduce the maximum permissible ad valorem property tax levy of the unit for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amount budgeted by the unit for public safety communication services in the year in which the ordinance was adopted. If such an ordinance or resolution is adopted, the district shall refer its proposed budget, ad valorem property tax levy, and property tax rate for the following year to the board, which shall review and set the budget, levy, and rate as though the district were covered by IC 6-1.1-18.5-7.
(e) If a unit by ordinance or resolution withdraws from the district or rescinds its election to have its public safety agencies served by the district, the local government tax control board shall reduce the maximum permissible ad valorem property tax levy of the district for property taxes first due and payable during the year after the adoption of the ordinance or resolution. The reduction shall be based on the amounts being levied by the district within that unit. If such an ordinance or resolution is adopted, the unit shall refer its proposed budget, ad valorem property tax levy, and property tax rate for public safety communication services to the board, which shall review and set the budget, levy, and rate as though the unit were covered by IC 6-1.1-18.5-7.
(f) The adjustments provided for in subsections (c), (d), and (e) do not apply to a district or unit located in a particular county if the county fiscal body of that county does not impose an ad valorem property tax levy under subsection (a) to fund the operation of the district.
As added by P.L.225-1986, SEC.8. Amended by P.L.32-1986, SEC.9; P.L.6-1997, SEC.215.



CHAPTER 16. EMERGENCY TELEPHONE SYSTEM FEE

IC 36-8-16-1
Applicability of chapter
Sec. 1. This chapter applies to all units except townships.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-2
Enhanced emergency telephone system defined
Sec. 2. As used in this chapter, "enhanced emergency telephone system" means a telephone system that utilizes the three digit number 911 to send automatic number identification and automatic location identification for reporting police, fire, medical, or other emergency situations. The term also includes a telephone system that provides service users in the unit with a telephone warning of an emergency situation through a computerized warning system that uses 911 database information and technology if the emergency telephone fund of the telephone system's political subdivision contains sufficient funds to pay all the expenses of the 911 telephone system.
As added by P.L.91-1988, SEC.5. Amended by P.L.93-1999, SEC.1.

IC 36-8-16-3
Exchange access facility defined
Sec. 3. (a) As used in this chapter, "exchange access facility" means the access from a particular service user's premises to a telephone system.
(b) The term includes:
(1) an access line;
(2) a private branch exchange (PBX) trunk; and
(3) a centrex line trunk equivalent;
that is provided by the service supplier. The term also includes a mobile telephone system access trunk, whether the trunk is provided by a telephone company or a radio common carrier.
(c) The term does not include:
(1) a service supplier owned and operated telephone pay station line;
(2) a wide area telecommunications service (WATS) line;
(3) a foreign exchange (FX) line; or
(4) an incoming only line.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-4
Service supplier and service user defined
Sec. 4. (a) As used in this chapter, "service supplier" means a person who provides exchange telephone service to a service user.
(b) As used in this chapter, "service user" means a person to whom exchange telephone service is provided.
As added by P.L.91-1988, SEC.5.
IC 36-8-16-5
Ordinance to impose enhanced emergency telephone system fee
Sec. 5. (a) Subject to the limitations provided in section 6 of this chapter, the fiscal body of a county may adopt an ordinance to impose a monthly enhanced emergency telephone system fee for each exchange access facility used in the county.
(b) If a county fiscal body decides to impose a countywide fee and establish a countywide enhanced emergency telephone system, the county shall allow all public emergency response agencies in the county to participate in the enhanced emergency telephone system. The fee must be sufficient to pay the cost of the installation and operation of the enhanced emergency telephone system for all participating agencies.
(c) If a county fiscal body does not impose a fee under subsection (a), the legislative body of a municipality in the county may petition the county fiscal body to adopt an ordinance to impose a fee. If the county fiscal body does not respond to the petition within ninety (90) days, the legislative body of the municipality may adopt an ordinance to impose a fee for each exchange access facility used in the municipality, subject to section 6 of this chapter. If a county, in response to a municipality's petition, decides to impose a countywide fee, installation of the system must begin within one hundred eighty (180) days of the adoption of the ordinance. If installation has not begun within that time period, the county's response is void and the municipality may adopt an ordinance to impose a fee.
(d) If a county fiscal body decides to impose a countywide fee after a municipality has imposed a fee, the municipality's fee ordinance is superseded by the county ordinance and is void. However, the fee imposed by the county must include funds sufficient to meet the outstanding obligations of the municipality for the enhanced 911 system.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-6
Uniformity of fee; maximum amount
Sec. 6. (a) An enhanced emergency telephone system fee must be uniform and may not vary according to the type of exchange access facilities used in the unit.
(b) The ordinance imposing a fee under section 5 of this chapter may not impose a fee that exceeds the following:
(1) In a county that has a consolidated city or a county that has at least one (1) second class city, three percent (3%) of the average monthly telephone access line charge in the unit.
(2) In a county that does not have a consolidated city or a second class city, ten percent (10%) of the average monthly telephone access line charge in the unit.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-7
Ordinance to change fee      Sec. 7. The fiscal body of a unit may adopt an ordinance to change the amount of the enhanced emergency telephone system fee that it imposed under section 5 of this chapter. However, the new fee must comply with the limitations provided in section 6 of this chapter. In addition, the fiscal body of a unit may not adopt more than one (1) ordinance in any calendar year to change the unit's fee.
As added by P.L.91-1988, SEC.5. Amended by P.L.238-1996, SEC.1.

IC 36-8-16-8
Ordinance to rescind fee
Sec. 8. The fiscal body of a unit may adopt an ordinance to rescind the enhanced emergency telephone system fee that it imposed under section 5 of this chapter.
As added by P.L.91-1988, SEC.5. Amended by P.L.238-1996, SEC.2.

IC 36-8-16-9
Effective date of ordinance
Sec. 9. An ordinance adopted under section 5, 7, or 8 of this chapter takes effect on the first day of the second month after the month during which the ordinance is adopted.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-10
Rescission of fee; effective date
Sec. 10. An enhanced emergency telephone system fee imposed by the fiscal body of a municipality under section 5 of this chapter is rescinded if the fiscal body of the county in which the municipality is located adopts an ordinance under section 5 of this chapter. The rescission takes effect at the same time that the ordinance adopted by the fiscal body of the county takes effect.
As added by P.L.91-1988, SEC.5. Amended by P.L.238-1996, SEC.3.

IC 36-8-16-11
Service users fee; delinquent fees; enhanced emergency telephone system fee
Sec. 11. (a) The person who uses an exchange access facility is liable for the monthly enhanced emergency telephone system fees, if any, imposed with respect to that facility. Each service supplier shall, on behalf of the unit, collect the fee from those service users to whom it provides exchange telephone service in the unit. The service supplier shall collect the fee, for each month or part of a month an exchange access facility is in service, as part of its normal monthly billing process, and it may list the fee as a separate entry on each bill. If a service supplier receives a partial payment from a service user, the service supplier shall apply the payment against the amount the service user owes the service supplier first.
(b) During January of each year, each service supplier that is required to collect the fee for a particular unit shall provide the treasurer of the county or the fiscal officer of the municipality with a delinquent fee report. In a county having a consolidated city, each

service supplier that is required to collect the fee shall provide the delinquent fee report to the fiscal officer of the consolidated city. On the report, the service supplier shall list the name and address of each service user who is two (2) or more months delinquent in paying the fee. The service supplier shall also indicate the amount of delinquent fees for which each person included on the list is liable.
(c) A service supplier has no obligation to take any legal action to enforce the collection of the fees for which any service user is liable. However, an action may be initiated by the unit that imposed the fees.
(d) Notwithstanding section 5 of this chapter, if one (1) enhanced emergency telephone system serves exchange access facilities in more than one (1) county, the fiscal body of the county that provides the system may adopt an ordinance imposing the enhanced emergency telephone system fee on each person who uses an exchange access facility served by the system. The fee may be imposed under this subsection without regard to whether the service user resides in the county providing the system.
(e) Before an enhanced emergency telephone system fee may be imposed on a service user who resides in a county other than the county providing the system, the fiscal body of the county providing the system must obtain the written approval of the fiscal body of each county in which residents will be subject to the fee. A person who uses an exchange access facility is liable for the monthly enhanced emergency telephone system fee imposed with respect to the exchange access facility.
As added by P.L.91-1988, SEC.5. Amended by P.L.174-1990, SEC.1.

IC 36-8-16-12
Service supplier administrative fee for collection; remittance of collected fees
Sec. 12. Each service supplier that collects the enhanced emergency telephone system fee on behalf of a unit is entitled to a three percent (3%) administrative fee as compensation for collecting the fees. The service supplier shall remit the rest of the fees it collects during a calendar quarter to the treasurer of the county or the fiscal officer of the municipality within ten (10) days after the last day of the quarter. In a county having a consolidated city, the service supplier shall remit the rest of the fees it collects during a calendar quarter to the fiscal officer of the consolidated city within ten (10) days after the last day of the quarter. At the same time the collected fees are remitted, the service supplier shall provide a fee collection report to the auditor of the county or the fiscal officer of the municipality. In a county having a consolidated city, the service supplier shall provide a fee collection report to the fiscal officer of the consolidated city at the same time the collected fees are remitted. The service supplier shall prepare the report on a form provided by the auditor or fiscal officer.
As added by P.L.91-1988, SEC.5.
IC 36-8-16-13
Deposit of fees into emergency telephone system fund
Sec. 13. A county treasurer or municipal fiscal officer to whom enhanced emergency telephone system fees are remitted under section 12 of this chapter shall deposit the fees in a separate fund. The fund shall be known as the ____________ (insert name of county or municipality) emergency telephone system fund. The county treasurer or municipal fiscal officer may invest money in the fund in the same manner that other money of the county or municipality may be invested. The county treasurer or municipal fiscal officer shall deposit any income earned from such an investment in the fund.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-14
Use of fees; annual report
Sec. 14. (a) The emergency telephone system fees shall be used only to pay for:
(1) the lease, purchase, or maintenance of enhanced emergency telephone equipment, including necessary computer hardware, software, and data base provisioning;
(2) the rates associated with the service suppliers' enhanced emergency telephone system network services;
(3) the personnel expenses of the emergency telephone system;
(4) the lease, purchase, construction, or maintenance of voice and data communications equipment, communications infrastructure, or other information technology necessary to provide emergency response services under authority of the unit imposing the fee; and
(5) an emergency telephone notification system under IC 36-8-21.
The legislative body of the unit may appropriate money in the fund only for such an expenditure.
(b) This subsection applies to a county that:
(1) imposes a fee under section 5 of this chapter; and
(2) contains a municipality that operates a PSAP (as defined in IC 36-8-16.5-13).
Not later than January 31 of each year, the county fiscal body shall submit to each municipality described in subdivision (2) a report of all expenditures described in subsection (a) paid during the immediately preceding calendar year.
As added by P.L.91-1988, SEC.5. Amended by P.L.174-1990, SEC.2; P.L.156-2002, SEC.1; P.L.55-2004, SEC.1; P.L.104-2006, SEC.1.

IC 36-8-16-15
Powers of county or municipal unit
Sec. 15. (a) A unit may contract with a service supplier over any term negotiated between the unit and the service supplier and may make payments from the emergency telephone system fund to provide any payments required by the contract.     (b) A unit may negotiate and enter into a lease, contract, or other obligation with a person for the purpose of procuring funds to make the payments required by a contract with a service supplier.
(c) A unit may use money in the emergency telephone system fund to make payments of debt service on any bonds or other obligations issued to purchase, to pay any lease rentals for the lease of, an enhanced emergency telephone system or to make payments required under a lease, contract, or other obligation entered into under subsection (b).
(d) A unit may pledge money in the emergency telephone system fund to make payments permitted by subsection (a), (b), or (c) in the manner set forth in IC 5-1-14. A unit may limit payments permitted by subsection (a), (b), or (c) to money in the emergency telephone system fund. The obligations of the unit to make the payments from that fund do not constitute a debt of the unit. The contract, bond, obligation, or lease must contain a statement to that effect if payments are so limited.
As added by P.L.91-1988, SEC.5. Amended by P.L.2-1989, SEC.54.

IC 36-8-16-16
Customer data and 911 data base information to implement system; use and disclosure
Sec. 16. (a) Service suppliers shall provide upon request the necessary customer data to implement an enhanced emergency telephone system. Customer data provided to a county or municipality for the purpose of implementing or updating an enhanced emergency telephone system may be used only to identify the telephone location or service user, or both, and may not be used or disclosed by the county or municipality, or its agents or employees, for any other purpose unless the data is used or disclosed under a court order. A person who violates this subsection commits a Class A misdemeanor.
(b) In providing 911 database information as described under section 2 of this chapter, the service supplier shall provide:
(1) the telephone number service address;
(2) the class of service; and
(3) a designation of listed, unlisted, or nonpublished;
for each service user in the county or municipality. The service supplier shall provide this 911 database information to the county or municipality on a quarterly basis. The service supplier may charge a reasonable fee to the political subdivision for the administrative costs of providing the 911 database information. The service supplier may not be held liable in an action arising under this section.
As added by P.L.91-1988, SEC.5. Amended by P.L.93-1999, SEC.2; P.L.14-2000, SEC.84.

IC 36-8-16-17
Unlisted telephone subscribers; inclusion in enhanced telephone system data base
Sec. 17. (a) After May 31, 1988, a contract entered into between

a service supplier and a service user who has an unlisted or nonpublished telephone number listing may not include a provision that prohibits the service supplier from providing the service user's telephone number to a unit for inclusion in an enhanced telephone system data base. A service supplier (other than a service supplier who before June 1, 1988, has contracted to not divulge a service user's unlisted or nonpublished telephone number) shall provide the unit the name, telephone number, and address of each service user of the supplier. A unit may not release a telephone number required to be provided under this section to any person for a purpose other than including the number in the enhanced emergency telephone system data base or providing the number to permit a response to a police, fire, medical, or other emergency situation.
(b) A service supplier may amend or terminate a contract with a service user if:
(1) the contract contains a provision that prohibits the service supplier from providing the user's telephone number to a unit for inclusion in an enhanced telephone system data base;
(2) the exclusion of the number from the data base would negate the purpose of this chapter; and
(3) the service user is notified of the proposed amendment or termination of that contract at least one hundred eighty (180) days before the service supplier takes that action.
As added by P.L.91-1988, SEC.5.

IC 36-8-16-18
Civil actions against service supplier or telephone company operating enhanced emergency telephone system
Sec. 18. A service supplier or a telephone company and its employees, directors, officers, and agents are not liable for any damages in a civil action for injuries, death, or loss to persons or property incurred by any person as a result of any act or omission of a service supplier or a telephone company, or of any of its employees, directors, officers, or agents, except for willful or wanton misconduct in connection with developing, adopting, implementing, maintaining, providing data to, or operating an enhanced emergency telephone system, including an emergency telephone notification system (as defined in IC 36-8-21-1).
As added by P.L.91-1988, SEC.5. Amended by P.L.104-2006, SEC.2.

IC 36-8-16-19
Failure to collect or remit fees; offense
Sec. 19. A service supplier that intentionally fails to collect or remit the enhanced emergency telephone system fee as required by this chapter commits a Class A infraction.
As added by P.L.91-1988, SEC.5.



CHAPTER 16.5. ENHANCED WIRELESS EMERGENCY TELEPHONE SERVICE

IC 36-8-16.5-1
"APCO" defined
Sec. 1. As used in this chapter, "APCO" refers to the Indiana chapter of the Association of Public Safety Communication Officials International.
As added by P.L.98-1998, SEC.1.



CHAPTER 17. FIRE SAFETY INSPECTIONS; ARSON INVESTIGATIONS

IC 36-8-17-1
"Commission" defined
Sec. 1. As used in this chapter, "commission" refers to the fire prevention and building safety commission.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-2
"Fire department" defined
Sec. 2. As used in this chapter, "fire department" means a paid fire department or a volunteer fire department that renders fire prevention or fire protection services to a political subdivision.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-1999, SEC.103.

IC 36-8-17-3
"Fire safety law" defined
Sec. 3. As used in this chapter, "fire safety law" means any law, including rules and orders of the commission, safeguarding life or property from the hazards of fire or explosion.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-4
"Division" defined
Sec. 4. As used in this chapter, "division" refers to the division of fire and building safety.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.576.

IC 36-8-17-5
Compliance with order directing fire department to assist division of fire and building safety
Sec. 5. (a) The fire chief and the designees of the fire chief in every fire department are assistants to the state fire marshal.
(b) A fire department shall comply with an order issued by the division under IC 22-14-2-4 that directs the fire department to assist the division.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.577.

IC 36-8-17-6
Enforcement of fire safety laws
Sec. 6. A fire department may enforce under this chapter any fire safety law that is applicable to the jurisdiction served by the fire department.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-7 Fire investigations; notice of crime; report; powers of fire department; subpoenas; discovery orders
Sec. 7. (a) A fire department shall investigate and determine the causes and circumstances surrounding each fire occurring within the territory served by the fire department. The fire department shall begin the investigation when the fire occurs. The fire department shall immediately notify the division if the fire chief believes that a crime may have been committed and shall submit a written report to the division concerning every investigation at the end of each month. The fire department shall submit the report on the form prescribed by the division and shall include the following information in the report:
(1) A statement of the facts relating to the cause and origin of the fire.
(2) The extent of damage caused by the fire.
(3) The amount of insurance on the property affected by the fire.
(4) Other information required in the commission's rules.
(b) To carry out this section, a fire department may:
(1) enter and inspect any real or personal property at a reasonable hour;
(2) cooperate with the prosecuting attorney and assist the prosecuting attorney with any criminal investigation;
(3) request that the office subpoena witnesses under IC 22-14-2-8 or order the production of books, documents, and other papers;
(4) give oaths and affirmations;
(5) take depositions and conduct hearings; and
(6) separate witnesses and otherwise regulate the course of proceedings.
(c) Subpoenas, discovery orders, and protective orders issued under this section shall be enforced under IC 4-21.5-6-2.
As added by P.L.245-1987, SEC.21. Amended by P.L.222-1989, SEC.19; P.L.1-2006, SEC.578.

IC 36-8-17-8
Inspection program; reports
Sec. 8. (a) A fire department serving an area that does not include a city may engage in an inspection program to promote compliance with fire safety laws. The fire department shall maintain a written report for each inspection. These reports shall be made available to the division upon request.
(b) The fire department serving an area that includes a city shall inspect every place and public way within the jurisdiction of the city, except the interiors of private dwellings, for compliance with the fire safety laws. Except as otherwise provided in the rules adopted by the commission, the fire chief of the fire department shall specify the schedule under which places and public ways are inspected and may exclude a class of places or public ways from inspection under this section, if the fire chief determines that the public interest will be served without inspection. The fire department shall maintain a

written report for each inspection. The fire department shall submit monthly reports to the division, on forms prescribed by the division, containing the following information:
(1) The total number of inspections made.
(2) The total number of defects found, classified as required by the office.
(3) The total number of orders issued for correction of each class of defect.
(4) The total number of orders complied with.
(c) A volunteer fire department may carry out inspections under this section only through an individual who is certified under IC 22-14-2-6(c).
As added by P.L.245-1987, SEC.21. Amended by P.L.1-1999, SEC.104; P.L.1-2006, SEC.579.

IC 36-8-17-9
Orders to cease and correct violations; emergency or temporary orders
Sec. 9. (a) A fire department may issue orders under IC 4-21.5-3-6 to require a person to cease and correct a violation of the fire safety laws. The order must grant a reasonable time in which to correct a violation of law covered by the order.
(b) A fire department may issue an emergency or temporary order under IC 4-21.5-4 if the fire department determines that conduct or a condition of property:
(1) presents a clear and immediate hazard of death or serious bodily injury to any person other than a trespasser;
(2) is prohibited without a permit, registration, certification, release, authorization, variance, exemption, or other license required under IC 22-14 or another statute administered by the division and the license has not been issued; or
(3) will conceal a violation of law.
(c) An emergency or other temporary order issued under subsection (b) must be approved by the state fire marshal. The approval may be communicated orally to the fire department. However, the division shall maintain a written record of the approval.
(d) An order under IC 4-21.5-3-6 or IC 4-21.5-4 may include the following, singly or in combination:
(1) Require a person who has taken a substantial step toward violating a fire safety law or has violated a fire safety law to cease and correct the violation.
(2) Require a person who has control over property that is affected by a violation to take reasonable steps to:
(A) protect persons and property from the hazards of the violation; and
(B) correct the violation.
(3) Require persons to leave an area that is affected by a violation and prohibit persons from entering the area until the violation is corrected. As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.580.

IC 36-8-17-10
Informal review of order; time to appeal; modification or reversal of order
Sec. 10. (a) The division shall give a person who:
(1) is aggrieved by an order issued under section 9 of this chapter; and
(2) requests review of the order in verbal or written form;
an opportunity to informally discuss the order with the division. Review under this subsection does not suspend the running of the time period in which a person must petition under IC 4-21.5-3-7 to appeal the order.
(b) The division may, on its own initiative or at the request of any person, modify or reverse an order issued under section 9 of this chapter.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.581.

IC 36-8-17-11
Appeal of orders; administrative proceedings
Sec. 11. (a) An order issued under section 9 or 10 of this chapter may be appealed to the commission under IC 4-21.5-3-7. A decision to deny a request to modify or reverse an order issued under section 10 of this chapter is not appealable.
(b) If an order issued under section 9 or 10 of this chapter is appealed, the commission or its designee shall conduct all administrative proceedings under IC 4-21.5. In its proceedings, the commission may modify or reverse the order.
As added by P.L.245-1987, SEC.21.

IC 36-8-17-12
Enforcement of orders
Sec. 12. The division may enforce an order issued under this chapter under IC 4-21.5-6.
As added by P.L.245-1987, SEC.21. Amended by P.L.1-2006, SEC.582.

IC 36-8-17-13
Rules to implement chapter
Sec. 13. The commission may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.245-1987, SEC.21.



CHAPTER 17.5. PRE-PLANNING INSPECTIONS

IC 36-8-17.5-1
"Fire department" defined
Sec. 1. As used in this chapter, "fire department" has the meaning set forth in IC 36-8-17-2.
As added by P.L.20-1999, SEC.1.

IC 36-8-17.5-2
"Pre-planning inspection" defined
Sec. 2. As used in this chapter, "pre-planning inspection" means an inspection of a Class 1 structure (as defined in IC 22-12-1-4) in a place or public way performed by the fire department to determine firefighting strategies necessary to minimize the hazard to firefighters responding to any fire or explosion at the structure, including:
(1) identifying the structural components, contents, and operations, including:
(A) floor plans; and
(B) the location of:
(i) employees;
(ii) fire alarm and suppression systems;
(iii) entrances and exits; and
(iv) utilities; and
(2) identifying and locating hazardous materials.
As added by P.L.20-1999, SEC.1.

IC 36-8-17.5-3
Places subject to inspections
Sec. 3. A fire department may make a pre-planning inspection of every place and public way within the jurisdiction of the political subdivision that the fire department serves, except the interiors of private dwellings, for the purpose of advising the fire department on issues affecting a fire suppression response.
As added by P.L.20-1999, SEC.1.

IC 36-8-17.5-4
Access for inspections
Sec. 4. (a) A fire department shall be allowed entry and access to every place or public way within the jurisdiction of the political subdivision that the fire department serves, except the interiors of private dwellings, for the purpose of making a pre-planning inspection under this chapter.
(b) A fire department shall notify the occupant or owner of a Class 1 structure seven (7) days in advance of performing a pre-planning inspection. The notification may be oral or in writing.
As added by P.L.20-1999, SEC.1.



CHAPTER 18. ANIMAL CONTROL CENTERS

IC 36-8-18-1
Applicability of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by P.L.37-1988, SEC.27.

IC 36-8-18-2
Bonds or notes to relocate animal control center
Sec. 2. The city-county legislative body may issue bonds or notes to relocate, acquire, construct, and equip an animal control center if relocation of an existing center is, in the discretion of the works board, necessary or desirable to operate any existing or planned public works.
As added by P.L.37-1988, SEC.27.

IC 36-8-18-3
Debt service on bonds or notes
Sec. 3. Debt service on bonds or notes issued under this chapter may be paid from any funds of the works board available to pay the debt service, as determined by the city-county legislative body as set forth in IC 5-1-14-4.
As added by P.L.37-1988, SEC.27.



CHAPTER 19. FIRE PROTECTION TERRITORIES

IC 36-8-19-1
Application of chapter
Sec. 1. Except as provided in section 1.5 of this chapter, this chapter applies to any geographic area that is established as a fire protection territory.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.1; P.L.227-2005, SEC.50.

IC 36-8-19-1.5
Consolidation of fire departments in county containing consolidated city
Sec. 1.5. (a) If the fire department of a township is consolidated under IC 36-3-1-6.1, after the effective date of the consolidation the township may not establish a fire protection territory under this chapter.
(b) A fire protection territory that is established before the effective date of the consolidation in a township in which the township's fire department is consolidated under IC 36-3-1-6.1 becomes part of the geographic area in which the fire department of a consolidated city provides fire protection services.
As added by P.L.227-2005, SEC.51. Amended by P.L.1-2006, SEC.583.

IC 36-8-19-2
"Participating unit" defined
Sec. 2. As used in this chapter, "participating unit" refers to a unit that adopts an ordinance under section 6 of this chapter.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-3
"Provider unit" defined
Sec. 3. As used in this chapter, "provider unit" refers to the participating unit that is responsible for providing the fire protection services within the territory.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-4
"Territory" defined
Sec. 4. As used in this chapter, "territory" refers to a fire protection territory established under this chapter.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-5
Fire protection territory of contiguous units; establishment; purposes; boundaries
Sec. 5. (a) Subject to subsections (b) and (c), the legislative bodies of at least two (2) contiguous units may establish a fire protection

territory for any of the following purposes:
(1) Fire protection, including the capability for extinguishing all fires that might be reasonably expected because of the types of improvements, personal property, and real property within the boundaries of the territory.
(2) Fire prevention, including identification and elimination of all potential and actual sources of fire hazard.
(3) Other purposes or functions related to fire protection and fire prevention.
(b) Not more than one (1) unit within the proposed territory may be designated as the provider unit for the territory.
(c) The boundaries of a territory need not coincide with those of other political subdivisions.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-6
Ordinance for establishment of territory
Sec. 6. (a) To establish a fire protection territory, the legislative bodies of each unit desiring to become a part of the proposed territory must adopt identical ordinances after January 1 but before April 1 authorizing the unit to become a party to an agreement for the establishment of a fire protection territory. Before adopting an ordinance under this section, a legislative body must hold a public hearing to receive public comment on the proposed ordinance. The legislative body must give notice of the hearing under IC 5-3-1.
(b) The notice required under this section shall include all of the following:
(1) A list of the provider unit and all participating units in the         proposed territory.
(2) The date, time, and location of the hearing.
(3) The location where the public can inspect the proposed ordinance.
(4) A statement as to whether the proposed ordinance requires uniform tax rates or different tax rates within the territory.
(5) The name and telephone number of a representative of the unit who may be contacted for further information.
(c) The ordinance adopted under this section shall include at least the following:
(1) The boundaries of the proposed territory.
(2) The identity of the provider unit and all other participating units desiring to be included within the territory.
(3) An agreement to impose:
(A) a uniform tax rate upon all of the taxable property within the territory for fire protection services; or
(B) different tax rates for fire protection services for the units desiring to be included within the territory, so long as a tax rate applies uniformly to all of a unit's taxable property within the territory.
(4) The contents of the agreement to establish the territory.
(d) An ordinance adopted under this section takes effect July 1 of

the year the ordinance is adopted.
As added by P.L.37-1994, SEC.3. Amended by P.L.240-2001, SEC.3.

IC 36-8-19-7
Tax levy rate
Sec. 7. A tax levied under this chapter must be levied at:
(1) a uniform rate upon all taxable property within the territory; or
(2) different rates for the units included within the territory, so long as a tax rate applies uniformly to all of a unit's taxable property within the territory.
As added by P.L.37-1994, SEC.3. Amended by P.L.240-2001, SEC.4.

IC 36-8-19-8
Fire protection territory fund; establishment; purposes; budget; tax levies
Sec. 8. (a) Upon the adoption of identical ordinances under section 6 of this chapter, the designated provider unit must establish a fire protection territory fund from which all expenses of operating and maintaining the fire protection services within the territory, including repairs, fees, salaries, depreciation on all depreciable assets, rents, supplies, contingencies, and all other expenses lawfully incurred within the territory shall be paid. The purposes described in this subsection are the sole purposes of the fund and money in the fund may not be used for any other expenses. Except as allowed in subsections (d) and (e) and section 8.5 of this chapter, the provider unit is not authorized to transfer money out of the fund at any time.
(b) The fund consists of the following:
(1) All receipts from the tax imposed under this section.
(2) Any money transferred to the fund by the provider unit as authorized under subsection (d).
(3) Any receipts from a false alarm fee or service charge imposed by the participating units under IC 36-8-13-4.
(c) The provider unit, with the assistance of each of the other participating units, shall annually budget the necessary money to meet the expenses of operation and maintenance of the fire protection services within the territory, plus a reasonable operating balance, not to exceed twenty percent (20%) of the budgeted expenses. After estimating expenses and receipts of money, the provider unit shall establish the tax levy required to fund the estimated budget. The amount budgeted under this subsection shall be considered a part of each of the participating unit's budget.
(d) If the amount levied in a particular year is insufficient to cover the costs incurred in providing fire protection services within the territory, the provider unit may transfer from available sources to the fire protection territory fund the money needed to cover those costs. In this case:
(1) the levy in the following year shall be increased by the amount required to be transferred; and
(2) the provider unit is entitled to transfer the amount described

in subdivision (1) from the fund as reimbursement to the provider unit.
(e) If the amount levied in a particular year exceeds the amount necessary to cover the costs incurred in providing fire protection services within the territory, the levy in the following year shall be reduced by the amount of surplus money that is not transferred to the equipment replacement fund established under section 8.5 of this chapter. The amount that may be transferred to the equipment replacement fund may not exceed five percent (5%) of the levy for that fund for that year. All participating units must agree to the amount to be transferred by adoption of identical ordinances specifying the amount.
(f) The tax under this section is not subject to the tax levy limitations imposed on civil taxing units under IC 6-1.1-18.5 for any unit that is a participating unit in a fire protection territory that was established before August 1, 2001.
(g) This subsection applies to a participating unit in a fire protection territory established under IC 36-8-19 after July 31, 2001. For purposes of calculating a participating unit's maximum permissible ad valorem property tax levy for the three (3) calendar years in which the participating unit levies a tax to support the territory, the unit's maximum permissible ad valorem property tax levy for the preceding calendar year under IC 6-1.1-18.5-3(a) STEP ONE or IC 6-1.1-18.5-3(b) STEP ONE is increased each year by an amount equal to the difference between the:
(1) amount the unit will have to levy for the ensuing calendar year in order to fund the unit's share of the fire protection territory budget for the operating costs as provided in the ordinance making the unit a participating unit in the fire protection territory; and
(2) unit's levy for fire protection services for the calendar year that immediately precedes the ensuing calendar year in which the participating unit levies a tax to support the territory.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.2; P.L.82-2001, SEC.4; P.L.240-2001, SEC.5.

IC 36-8-19-8.5
Equipment replacement fund; property tax levy; maximum property tax rate
Sec. 8.5. (a) Participating units may agree to establish an equipment replacement fund under this section to be used to purchase fire protection equipment, including housing, that will be used to serve the entire territory. To establish the fund, the legislative bodies of all participating units must adopt identical ordinances after January 1 but before April 1 authorizing the provider unit to establish the fund. The ordinance must include at least the following:
(1) The name of each participating unit and the provider unit.
(2) An agreement to impose a uniform tax rate upon all of the taxable property within the territory for the equipment replacement fund.         (3) The contents of the agreement to establish the fund.
An ordinance adopted under this section takes effect July 1 of the year the ordinance is adopted.
(b) If a fund is established, the participating units may agree to:
(1) impose a property tax to provide for the accumulation of money in the fund to purchase fire protection equipment;
(2) incur debt to purchase fire protection equipment and impose a property tax to retire the loan; or
(3) transfer an amount from the fire protection territory fund to the fire equipment replacement fund not to exceed five percent (5%) of the levy for the fire protection territory fund for that year;
or any combination of these options. The property tax rate for the levy imposed under this section may not exceed three and thirty-three hundredths cents ($0.0333) per one hundred dollars ($100) of assessed value. Before debt may be incurred, the fiscal bodies of all participating units must adopt identical ordinances specifying the amount and purpose of the debt. In addition, the department of local government finance must approve the incurrence of the debt using the same standards as applied to the incurrence of debt by civil taxing units.
(c) Money in the fund may be used by the provider unit only for those purposes set forth in the agreement among the participating units that permits the establishment of the fund.
As added by P.L.326-1995, SEC.3. Amended by P.L.36-2000, SEC.10; P.L.90-2002, SEC.500; P.L.256-2003, SEC.39.

IC 36-8-19-8.7
Purchase of firefighting equipment on installment conditional sale or mortgage contract
Sec. 8.7. After a sufficient appropriation for the purchase of firefighting apparatus and equipment, including housing, is made and is available, the participating units, with the approval of the fiscal body of each participating unit, may purchase the firefighting apparatus and equipment for the territory on an installment conditional sale or mortgage contract running for a period not exceeding:
(1) six (6) years; or
(2) fifteen (15) years for a territory that:
(A) has a total assessed value of sixty million dollars ($60,000,000) or less, as determined by the department of local government finance; and
(B) is purchasing the firefighting equipment with funding from the:
(i) state or its instrumentalities; or
(ii) federal government or its instrumentalities.
The purchase shall be amortized in equal or approximately equal installments payable on January 1 and July 1 each year.
As added by P.L.83-1998, SEC.4. Amended by P.L.90-2002, SEC.501; P.L.178-2002, SEC.135.
IC 36-8-19-9
Avoidance of duplication of tax levies; preexisting indebtedness
Sec. 9. (a) The department of local government finance, when approving a rate and levy fixed by the provider unit, shall verify that a duplication of tax levies does not exist within participating units, so that taxpayers do not bear two (2) levies for the same service, except as provided by subsection (b) or (c).
(b) A unit that incurred indebtedness for fire protection services before becoming a participating unit under this chapter shall continue to repay that indebtedness by levies within the boundaries of the unit until the indebtedness is paid in full.
(c) A unit that agreed to the borrowing of money to purchase fire protection equipment while a participating unit under this chapter shall continue to repay the unit's share of that indebtedness by imposing a property tax within the boundaries of the unit until the indebtedness is paid in full. The department of local government finance shall determine the amount of the indebtedness that represents the unit's fair share, taking into account the equipment purchased, the useful life of the equipment, the depreciated value of the equipment, and the number of years the unit benefited from the equipment.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.4; P.L.90-2002, SEC.502.

IC 36-8-19-10
Disbandment of existing fire departments
Sec. 10. This chapter does not require a municipality or township to disband its fire department unless its legislative body consents by ordinance to do so.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-11
Annexation of territory
Sec. 11. Any area that is part of a territory and that is annexed by a municipality that is not a part of the territory ceases to be a part of the territory when the municipality begins to provide fire protection services to the area.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-12
Adjustments to tax levy; entry year of participants
Sec. 12. In the same year that a tax levy is imposed under this chapter, each respective participating unit's tax levies attributable to providing fire protection services within the unit shall be reduced by an amount equal to the amount levied for fire protection services in the year immediately preceding the year in which each respective unit became a participating unit.
As added by P.L.37-1994, SEC.3.

IC 36-8-19-13 Withdrawal from territory; ordinance; effect of adoption
Sec. 13. (a) If a unit elects to withdraw from a fire protection territory established under this chapter, the unit must after January 1 but before April 1, adopt an ordinance providing for the withdrawal. An ordinance adopted under this section takes effect July 1 of the year that the ordinance is adopted.
(b) If an ordinance is adopted under subsection (a):
(1) the unit's maximum permissible ad valorem property tax levy with respect to fire protection services shall be initially increased by the amount of the particular unit's previous year levy under this chapter; and
(2) additional increases with respect to fire protection services levy amounts are subject to the tax levy limitations under IC 6-1.1-18.5, except for the part of the unit's levy that is necessary to retire the unit's share of any debt incurred while the unit was a participating unit.
As added by P.L.37-1994, SEC.3. Amended by P.L.326-1995, SEC.5.

IC 36-8-19-14
Payment of line of duty health care expenses for firefighters
Sec. 14. (a) A provider unit shall pay for the care of a full-time, paid firefighter who:
(1) suffers an injury; or
(2) contracts an illness;
during the performance of the firefighter's duty.
(b) The provider unit shall pay for the following expenses incurred by a firefighter described in subsection (a):
(1) Medical and surgical care.
(2) Medicines and laboratory, curative, and palliative agents and means.
(3) X-ray, diagnostic, and therapeutic service, including during the recovery period.
(4) Hospital and special nursing care if the physician or surgeon in charge considers it necessary for proper recovery.
(c) Expenditures required by subsection (a) shall be paid from the fund used by the provider unit for payment of the costs attributable to providing fire protection services in the provider unit.
(d) A provider unit that has paid for the care of a firefighter under subsection (a) has a cause of action for reimbursement of the amount paid under subsection (a) against any third party against whom the firefighter has a cause of action for an injury sustained because of, or an illness caused by, the third party. The provider unit's cause of action under this subsection is in addition to, and not in lieu of, the cause of action of the firefighter against the third party.
As added by P.L.150-2002, SEC.5.



CHAPTER 19.5. PUBLIC SAFETY IMPROVEMENT AREAS

IC 36-8-19.5-1
Applicability of chapter
Sec. 1. This chapter applies to consolidated and second class cities.
As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-2
"Institute" defined
Sec. 2. As used in this chapter, "institute" means the Indiana criminal justice institute established under IC 5-2-6-3.
As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-3
Designation of public safety improvement areas
Sec. 3. (a) A legislative body may apply to the institute to have an area of a city governed by the legislative body designated as a public safety improvement area. The application must include a plan for improving public safety within the area.
(b) The institute may not designate an area as a public safety improvement area unless the area:
(1) has a high crime rate;
(2) has boundaries that are expressly designated by the legislative body; and
(3) comprises not more than twenty percent (20%) of the city's geographical territory.
As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-4
Adoption of rules
Sec. 4. The institute shall adopt rules under IC 4-22-2 to carry out this chapter. The rules must include the following:
(1) A definition of a public safety improvement area.
(2) A description of what constitutes a high crime rate.
(3) Guidelines for the application and approval process for designating an area as a public safety improvement area.
(4) A method for:
(A) publishing a description of each public safety area approved by the institute; and
(B) informing the residents of a city whenever the institute designates an area of the city as a public safety improvement area.
(5) A procedure for the institute to give priority to public safety improvement areas when the institute is involved in:
(A) awarding; or
(B) administering the award of;
grants that public safety improvement areas are eligible to receive. As added by P.L.21-1994, SEC.3.

IC 36-8-19.5-5
Duration and renewal of designation
Sec. 5. (a) The institute may approve an area as a public safety improvement area under this chapter for five (5) years.
(b) A legislative body may reapply to have an area designated as a public safety improvement area under the application and approval process described in this chapter.
As added by P.L.21-1994, SEC.3.



CHAPTER 20. UNIVERSAL 911 EMERGENCY TELEPHONE NUMBER

IC 36-8-20-1
Applicability
Sec. 1. This chapter applies to the state and all units.
As added by P.L.126-1999, SEC.1.

IC 36-8-20-2
Designation as universal emergency telephone number
Sec. 2. The telephone number 911 is designated as the universal emergency telephone number for reporting an emergency and requesting assistance.
As added by P.L.126-1999, SEC.1.

IC 36-8-20-3
Exclusivity of system
Sec. 3. A communication system that is:
(1) available to members of the public as a means to report an emergency and to request assistance; and
(2) established or operated by the state or a unit;
must use 911 as the exclusive universal emergency telephone number for that communication system.
As added by P.L.126-1999, SEC.1.



CHAPTER 21. EMERGENCY TELEPHONE NOTIFICATION SYSTEM

IC 36-8-21-1
"Emergency telephone notification system"
Sec. 1. As used in this chapter, "emergency telephone notification system" means an enhanced emergency telephone system that provides service users in a unit with a telephone warning of an emergency situation through a computerized warning system that uses 911 data base information and technology.
As added by P.L.104-2006, SEC.3.

IC 36-8-21-2
"Service supplier"
Sec. 2. As used in this chapter, "service supplier" has the meaning set forth in IC 36-8-16-4(a).
As added by P.L.104-2006, SEC.3.

IC 36-8-21-3
"Service user"
Sec. 3. As used in this chapter, "service user" has the meaning set forth in IC 36-8-16-4(b).
As added by P.L.104-2006, SEC.3.

IC 36-8-21-4
Establishment of emergency telephone notification system; appropriation of funds
Sec. 4. (a) A unit may establish an emergency telephone notification system.
(b) The legislative body of the unit may appropriate money from the unit's emergency telephone system fund under IC 36-8-16-13 to carry out the purposes of this chapter.
As added by P.L.104-2006, SEC.3.

IC 36-8-21-5
Provision of customer data
Sec. 5. A service supplier shall provide upon request the necessary customer data to implement an emergency telephone notification system. The provision of data under this section is subject to IC 36-8-16-16.
As added by P.L.104-2006, SEC.3.






ARTICLE 9. TRANSPORTATION AND PUBLIC WORKS

CHAPTER 1. DEFINITIONS

IC 36-9-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.4. Amended by Acts 1981, P.L.309, SEC.67.

IC 36-9-1-2
"Improvement"
Sec. 2. "Improvement" includes the construction, equipment, remodeling, extension, repair, and betterment of structures, including:
(1) sanitary sewers and sanitary sewer tap-ins;
(2) sidewalks;
(3) curbs;
(4) streets;
(5) alleys;
(6) pedestrian-ways or malls set aside entirely or partly, or during restricted hours, for pedestrian rather than vehicular traffic;
(7) other paved public places;
(8) parking facilities;
(9) lighting;
(10) electric signals;
(11) landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gaslighting, and structures of a decorative, educational, or historical nature; and
(12) for units that own and operate a water utility, water main extensions from the water utility.
As added by Acts 1981, P.L.309, SEC.68. Amended by P.L.152-1992, SEC.1.

IC 36-9-1-3
"Parking facility"
Sec. 3. "Parking facility" includes the:
(1) land;
(2) structures and other improvements above, at, or below ground level;
(3) entrances, exits, equipment, and fences; and
(4) other accessories or appurtenances;
that are necessary or desirable for safety and convenience in the offstreet parking of vehicles, are owned or leased by a municipality,

and are used for the offstreet parking of vehicles.
As added by Acts 1981, P.L.309, SEC.69.

IC 36-9-1-4
"Public place"
Sec. 4. "Public place" includes any tract owned by the state or a political subdivision.
As added by Acts 1981, P.L.309, SEC.70.

IC 36-9-1-5
"Utility regulatory commission"
Sec. 5. "Utility regulatory commission" means the Indiana utility regulatory commission.
As added by Acts 1981, P.L.309, SEC.71. Amended by P.L.23-1988, SEC.118.

IC 36-9-1-5.5
"Public transportation agency"
Sec. 5.5. Public transportation agency" means any entity that operates a public transportation system and is established by a legislative body to provide public transportation services.
As added by P.L.235-1997, SEC.1.

IC 36-9-1-6
"Public transportation system"
Sec. 6. "Public transportation system" means any common carrier of passengers for hire.
As added by Acts 1981, P.L.309, SEC.72.

IC 36-9-1-7
"Public way"
Sec. 7. "Public way" includes highway, street, avenue, boulevard, road, lane, or alley.
As added by Acts 1981, P.L.309, SEC.73.

IC 36-9-1-8
"Sewage works"
Sec. 8. "Sewage works" means:
(1) sewage treatment plants;
(2) intercepting sewers;
(3) main sewers;
(4) submain sewers;
(5) local sewers;
(6) lateral sewers;
(7) outfall sewers;
(8) storm sewers;
(9) force mains;
(10) pumping stations;
(11) ejector stations; and
(12) any other structures necessary or useful for the collection,

treatment, purification, and sanitary disposal of the liquid waste, solid waste, sewage, storm drainage, and other drainage of a municipality.
As added by Acts 1981, P.L.309, SEC.74. Amended by Acts 1982, P.L.77, SEC.25.

IC 36-9-1-8.5
"Thoroughfare"
Sec. 8.5. "Thoroughfare" means a public way or public place that is included in the thoroughfare plan of a unit. The term includes the entire right-of-way for public use of the thoroughfare and all surface and subsurface improvements on it such as sidewalks, curbs, shoulders, and utility lines and mains.
As added by P.L.220-1986, SEC.29.

IC 36-9-1-9
"Urban mass transportation system"
Sec. 9. (a) "Urban mass transportation system" means a public transportation system that:
(1) operates buses or other vehicles designed to carry more than six (6) passengers, exclusive of the driver; and
(2) operates over designated and definite routes:
(A) within one (1) municipality and its suburban territory; or
(B) within and between two (2) or more municipalities located not more than ten (10) miles apart, and within their suburban territories.
(b) For purposes of this section, the suburban territory of a municipality consists of the areas within one (1) mile outside its corporate boundaries and one (1) additional mile for each fifty thousand (50,000) population, or major fraction thereof, in the municipality.
As added by Acts 1981, P.L.309, SEC.75.

IC 36-9-1-10
"Watercourse"
Sec. 10. "Watercourse" includes lakes, rivers, streams, and any other body of water.
As added by Acts 1982, P.L.77, SEC.26.



CHAPTER 2. GENERAL POWERS CONCERNING TRANSPORTATION AND PUBLIC WORKS

IC 36-9-2-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-2
Transportation systems; establishment, aid, and operation
Sec. 2. A unit may establish, aid, maintain, and operate transportation systems.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-3
Transportation facilities; establishment, aid, and operation
Sec. 3. A unit may establish, aid, maintain, and operate airports, bus terminals, railroad terminals, wharves, and other transportation facilities.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-4
Vehicles for public hire; regulation of services
Sec. 4. A unit may regulate the services offered by persons who hold out for public hire the use of vehicles. This includes the power to fix the price to be charged for that service.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-5
Public ways; establishment
Sec. 5. A unit may establish, vacate, maintain, and operate public ways.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-6
Public ways; rights-of-way through, under, or over
Sec. 6. A unit may grant rights-of-way through, under, or over public ways.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-7
Public ways; regulation of use; school corporation grounds
Sec. 7. A unit may regulate the use of public ways. A unit also may regulate the use of school corporation grounds if requested by the fiscal body of the school corporation.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-8
Watercourses; establishment and control      Sec. 8. A unit may establish, vacate, maintain, and control watercourses.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-9
Watercourses; channel alterations
Sec. 9. A unit may change the channel of, dam, dredge, remove an obstruction in, straighten, and widen a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-10
Watercourses; taking or permitting escape of water
Sec. 10. A unit may regulate the taking of water, or causing or permitting water to escape, from a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-11
Watercourses; altering temperature or affecting flow of water
Sec. 11. A unit may regulate conduct that might alter the temperature of water, or affect the flow of water, in a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-12
Watercourses; introduction of any substance
Sec. 12. A unit may regulate the introduction of any substance into a watercourse or onto its banks.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-13
Watercourses; purification
Sec. 13. A unit may purify the water in a watercourse.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-14
Waterworks
Sec. 14. A unit may regulate the furnishing of water to the public. A unit also may establish, maintain, and operate waterworks.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-15
Utility service to public
Sec. 15. A unit may furnish, or regulate the furnishing of, utility service to the public.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-16
Disposal of waste substances and domestic or sanitary sewage; regulation of services and charges
Sec. 16. A unit may regulate the furnishing of the service of collecting, processing, and disposing of waste substances and

domestic or sanitary sewage. This includes the power to fix the price to be charged for that service.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-17
Disposal of waste substances and domestic or sanitary sewage; systems
Sec. 17. A unit may collect, process, and dispose of waste substances and domestic or sanitary sewage, and may establish, maintain, and operate sewers, sewage disposal systems, and systems to collect and dispose of waste substances.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-18
Extraterritorial powers; four mile limit
Sec. 18. A municipality may exercise powers granted by sections 2, 3, 14, 16, and 17 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.4.

IC 36-9-2-19
Extraterritorial powers; ten mile limit
Sec. 19. A municipality may exercise powers granted by sections 9, 10, 11, 12, and 13 of this chapter in areas within ten (10) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.4.



CHAPTER 3. REGIONAL TRANSPORTATION AUTHORITIES

IC 36-9-3-1
Application of chapter
Sec. 1. This chapter applies to all counties and municipalities.
As added by Acts 1981, P.L.309, SEC.76. Amended by P.L.235-1997, SEC.2.



CHAPTER 4. URBAN MASS TRANSPORTATION SYSTEMS; PUBLIC TRANSPORTATION CORPORATIONS

IC 36-9-4-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.77.



CHAPTER 5. SPECIAL FARES AND PROGRAMS FOR TRANSPORTATION SYSTEMS

IC 36-9-5-1
Application of chapter
Sec. 1. This chapter applies to the following boards:
(1) The board of directors of a public transportation corporation or regional transportation authority.
(2) The works board of a municipality that owns, operates, or leases a public transportation system.
(3) Any other board with comparable authority for public transportation.
As added by Acts 1981, P.L.309, SEC.78.

IC 36-9-5-2
Reduced fares for persons 65 years of age or older
Sec. 2. (a) A board may establish a special schedule of fares applicable to the transportation of persons sixty-five (65) years of age or older. The schedule may provide for fares that approximate in cost not more than one-half (1/2) of the public transportation system's regular one-way fare for transportation on regular routes within the system's service area. The reduced rate may also apply to transfers and other special services but may not apply to charter service or any transportation provided outside the service area.
(b) A board acting under this section may require a method of identification to be presented by a passenger to qualify for a reduced fare.
As added by Acts 1981, P.L.309, SEC.78.

IC 36-9-5-3
Other programs authorized
Sec. 3. A board may also establish programs for classes of persons other than those described in section 2 of this chapter. These programs must be based on the needs of the persons to be served.
As added by Acts 1981, P.L.309, SEC.78.

IC 36-9-5-4
Programs to increase use of public transportation
Sec. 4. A board may establish programs designed to increase the use of the public transportation system.
As added by Acts 1981, P.L.309, SEC.78.



CHAPTER 6. CITY WORKS BOARD

IC 36-9-6-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1981, P.L.44, SEC.59.

IC 36-9-6-2
Supervision of streets, alleys, and city property
Sec. 2. Unless otherwise provided by statute or ordinance, the works board shall supervise the streets, alleys, sewers, public grounds, and other property of the city, and shall keep them in repair and good condition. The works board shall provide for the cleaning of city streets and alleys.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.43.

IC 36-9-6-3
Custody, maintenance, improvement, and construction of city property
Sec. 3. (a) Unless otherwise provided by statute or ordinance, the works board has custody of and may maintain all real and personal property of the city.
(b) A city works board may design, order, contract for, and execute:
(1) all work required to improve or repair any real or personal property that belongs to or is used by the city; and
(2) the erection of all buildings and other structures needed for any public purpose.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.44.

IC 36-9-6-4
Condemnation, rental, and purchase of property
Sec. 4. The works board may condemn, rent, or purchase any real or personal property needed by the city for any public use, unless a different provision for purchase is made by statute or ordinance. However, the city legislative body may by ordinance:
(1) require that these condemnations, rentals, or purchases be included in a long-range capital expenditure program to be proposed by the works board and updated as required by the legislative body, but at least annually;
(2) require the works board to estimate, at least annually, expenditures needed for condemnations, rentals, and purchases for each successive fiscal year;
(3) approve, amend, or reject all or part of the long-range capital expenditure program and the proposed annual expenditures, before or during the adoption of the city budget;

and
(4) specify the manner in which the works board must itemize the estimates of capital program expenditures for each fiscal year.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1982, P.L.33, SEC.45.

IC 36-9-6-5
Approval of plats
Sec. 5. The works board may approve plats under IC 36-7-3-3(d).
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-6
Public ways and sidewalks; laying out, opening, and changing; grades
Sec. 6. (a) The works board may lay out, open, change, and fix or change the grade of any public way, sidewalk, or public place in the city.
(b) The works board may keep a record of the grades of all public ways and sidewalks in the city.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1981, P.L.46, SEC.8.

IC 36-9-6-7
Streets, alleys, wharves, and public places; improvements and repairs
Sec. 7. The works board may design, order, contract for, and execute all work required to improve or repair any street, alley, wharf, or public place within the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-8
Public places; cleaning and sprinkling
Sec. 8. The works board may, by contract or otherwise, clean and sprinkle any public place within the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-9
Streets, alleys, and public places; lighting
Sec. 9. The works board may erect lampposts or other lighting apparatus in the streets, alleys, and public places of the city.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-10
Drains and sewers; plans; construction
Sec. 10. (a) The works board may prepare a uniform plan for the drainage and sewerage of the city.
(b) The works board may lay out, design, order, contract for, and execute the construction, alteration, and maintenance of all public drains or sewers necessary to carry off the drainage of the city. As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-11
Sewage disposal and treatment works
Sec. 11. The works board may erect, maintain, and operate works for the collection, treatment, and disposal of sewage.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-12
Culverts, bridges, and aqueducts
Sec. 12. The works board may design, order, contract for, and cause the erection of any culvert, bridge, or aqueduct within the city, or may enter in a contract for the joint erection and maintenance of such a structure by the city and a company or individual.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-13
Utility and transportation structures; authorization
Sec. 13. (a) A contract under this section must be submitted to the city legislative body and does not take effect until approved by ordinance of the legislative body.
(b) The works board may authorize a telegraph, telephone, electric light, gas, water, steam, railroad, or interurban company to use and erect necessary structures in any street, alley, or public place in the city. The works board may prescribe the terms and conditions of uses under this section and may fix by contract the price to be charged to the company.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-14
Excavations
Sec. 14. The works board may license the making of excavations from the surface or underneath the surface of a street, alley, or public place in the city. The works board may require bond to pay for damages caused by excavations and to secure the proper repair of the street, alley, or public place.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-15
Removal of structures from streets, alleys, and public places
Sec. 15. The works board may order the removal of any structure in a street, alley, or public place of the city. If the person maintaining the structure fails to remove it, the works board may remove it at his expense.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-16
Levees
Sec. 16. The works board may design, order, contract for, and cause the erection of levees for the city. As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-17
Watercourses; improvements
Sec. 17. The works board may straighten, deepen, or otherwise improve any natural or artificial watercourse.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-18
Private watercourses; bridges
Sec. 18. The works board may require the owners of canals and watercourses to construct and maintain bridges across them at street and alley intersections.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-19
Removal and disposal of refuse
Sec. 19. The works board may, by contract or otherwise, remove all dead animals, rubbish, and other refuse from the city. The works board may erect crematories or other plants for the destruction and disposal of this refuse.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-20
Maps and records of pipes and conduits
Sec. 20. The works board may maintain a map and record of all pipes and conduits in the city for sewers, gas, water, electric wire, heat, and other purposes, showing their size, depth, inclination, location, and date of construction.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-21
Private lots and tracts; drainage and fill; expenses
Sec. 21. (a) The works board may fill or drain, at the owner's expense, any lot or tract within the city, or within four (4) miles from its corporate boundaries if the water on the lot or tract is or may become injurious to the public health and comfort. However, no more than twenty percent (20%) of the value of the lot or tract, as assessed on the tax duplicate, may be expended in filling or draining the lot or tract in any (1) year.
(b) The expenses of the works board under this section are a lien against the lot or tract. This lien may be collected by foreclosure or by placing it on the tax duplicate.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-22
Restrooms and fountains
Sec. 22. The works board may construct restrooms and fountains in public places.
As added by Acts 1981, P.L.309, SEC.79.
IC 36-9-6-23
Payment of expenses
Sec. 23. All expenses incurred or authorized by the works board under this chapter are payable out of the general fund of the city, from appropriations made for the use of the board and available for the particular purpose, unless a statute specifically directs that the expenses are to be paid by assessments against owners of real property.
As added by Acts 1981, P.L.309, SEC.79.

IC 36-9-6-24
Performance of work by contract or by employees of board
Sec. 24. (a) If any work ordered or undertaken by the works board is payable out of the general fund of the city, it may cause the work to be done by independent contract or by employees of the board.
(b) If any work ordered or undertaken by the works board is payable, in whole or in part, from assessments made for that purpose upon the real property benefited by the work, the works board shall have the work done by contract, unless otherwise provided by statute.
As added by Acts 1981, P.L.309, SEC.79. Amended by Acts 1981, P.L.317, SEC.7.



CHAPTER 6.1. THOROUGHFARE PROJECTS

IC 36-9-6.1-1
Application of chapter
Sec. 1. This chapter applies to each unit that:
(1) has established an advisory plan commission or a metropolitan plan commission under IC 36-7-4-202; or
(2) is participating in an area planning department established under IC 36-7-4-202.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-2
Units adopting a thoroughfare plan; tax levy; collection; fund
Sec. 2. (a) The fiscal body of a unit that has adopted a thoroughfare plan under IC 36-7-4 may levy a tax of five cents ($0.05) on each one hundred dollars ($100) of taxable property in the unit. The tax may be levied annually, in the same way that other property taxes are levied.
(b) The taxes levied under this section shall be collected in the same manner as other property taxes and deposited in a separate and continuing fund to be known as the thoroughfare fund. The fiscal officer of the unit may make payments or transfers from this fund only on warrants of the works board for work related to the thoroughfare plan.
As added by P.L.220-1986, SEC.30. Amended by P.L.6-1997, SEC.217.

IC 36-9-6.1-3
Works board carrying out thoroughfare plan; powers
Sec. 3. Except as provided in section 5 of this chapter, a works board carrying out a thoroughfare plan under this chapter:
(1) has the same powers to:
(A) appropriate or condemn property;
(B) lay out, change, widen, straighten, or vacate public ways or public places;
(C) award and pay damages; and
(D) assess and collect benefits;
(2) shall proceed in the same manner; and
(3) is subject to the same rights of property owners, including the right to appeal;
as a works board that appropriates property under IC 32-24 and lays out, changes, widens, straightens, or vacates public ways or public places under IC 36-9-6.
As added by P.L.220-1986, SEC.30. Amended by P.L.2-2002, SEC.120.

IC 36-9-6.1-4
Adoption of resolution for proposed project
Sec. 4. A works board that wants to proceed with a project in

order to carry out a thoroughfare plan may adopt a resolution:
(1) describing the proposed project;
(2) setting out the items necessary for completion of the project;
(3) including complete plans and specifications for all parts of the project other than the appropriation of property;
(4) including an estimate by the civil engineer of the unit of the total cost of the project; and
(5) describing the property benefited by the project, if any, that will be subject to assessment for that benefit.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-5
Plans, specifications, and contracts for proposed project; preparation and adoption
Sec. 5. Plans, specifications, and contracts for a project proposed under section 4 of this chapter must be prepared, adopted, and let in the manner required by IC 36-9-36, except that the provisions of IC 36-9-36 for remonstrance by resident freeholders do not apply. Separate phases of a project may be included in separate plans and specifications, and the work on separate phases may be done by contract or otherwise, as separate improvements.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.12.

IC 36-9-6.1-6
Authorized projects
Sec. 6. Projects proposed under section 4 of this chapter may include:
(1) the appropriation of property;
(2) the opening, changing, widening, straightening, or vacating of any public way, public way crossing, railway, right-of-way, or public place in the unit;
(3) the removal of any pavement, sidewalk, curb, parkway, building, or other structure;
(4) the grading of any public way or public place; or
(5) the construction or reconstruction of any pavement, street, sidewalk, curb, or structure.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-7
Notice and hearing on resolution; contents of notice
Sec. 7. After publication of notice in accordance with IC 5-3-1, the works board shall hold a public hearing on the resolution adopted under section 4 of this chapter. The notice must:
(1) fix the date of the hearing;
(2) state that the resolution will be considered at the hearing; and
(3) state that persons interested in or affected by the proposed project may speak at the hearing.
As added by P.L.220-1986, SEC.30.
IC 36-9-6.1-8
Hearing; objections; determinations by works board
Sec. 8. At the hearing under section 7 of this chapter, the works board shall consider objections to the proposed project and, if it decides to proceed with the project, shall:
(1) determine what part of the cost of the project or any separate phase of the project, including damages increased by a court on appeal, shall be paid by the unit out of the thoroughfare fund as a benefit to the unit at large;
(2) determine what part, if any, of the cost of the project or any separate phase of the project, including damages awarded by the works board, shall be assessed as benefits on the real property within a special benefit district, and fix the boundaries of that district; and
(3) take final action, which is conclusive on all persons, confirming, modifying, or rescinding its original resolution.
As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-9
Approval of project; assessment of cost
Sec. 9. If the works board approves a project and decides to assess a part of the cost of that project against the property specially benefited, the board shall:
(1) advertise for bids;
(2) let contracts; and
(3) assess costs;
for the whole project or separate phases of the project, in the manner prescribed by IC 36-9-36.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.13.

IC 36-9-6.1-10
Rights of affected property owners
Sec. 10. The owners of property affected by an assessment under section 9 of this chapter have the same rights as property owners affected by an assessment under IC 36-9-36.
As added by P.L.220-1986, SEC.30. Amended by P.L.98-1993, SEC.14.

IC 36-9-6.1-11
Costs exceeding balance in thoroughfare fund; bond issue
Sec. 11. If a unit's costs in acquiring property and paying benefits assessed against the unit under this chapter exceed the balance in the unit's thoroughfare fund, the unit may issue bonds in an amount sufficient to pay all or part of those costs. The bonds must be:
(1) approved by the executive of the unit;
(2) authorized by ordinance of the fiscal body of the unit;
(3) issued and sold in the same form and manner, including the same interest rate and maturities, as bonds for general purposes of the unit. As added by P.L.220-1986, SEC.30.

IC 36-9-6.1-12
Proceeds of sale of bonds; deposit in fund; payments
Sec. 12. Proceeds from the sale of bonds under section 11 of this chapter shall be deposited in the thoroughfare fund and used by the unit to pay for:
(1) property acquired by the unit;
(2) benefits assessed against the unit at large; and
(3) damages increased by a court on appeal;
under this chapter.
As added by P.L.220-1986, SEC.30.



CHAPTER 6.5. METROPOLITAN THOROUGHFARE DISTRICT OF MARION COUNTY

IC 36-9-6.5-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to the board of transportation of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of transportation of the consolidated city, subject to IC 36-3-4-23.
"Operation" includes control and engineering of traffic, traffic safety, road lighting, road access, utility locations, cuts in roads, vehicular parking and stopping, improvements of traffic movement, uses of the rights-of-way for roads, and mass transportation routes.
"Reconstruction" includes resurfacing, widening, and rebuilding.
As added by Acts 1982, P.L.77, SEC.12. Amended by P.L.220-1986, SEC.31.

IC 36-9-6.5-3
Special taxing district
Sec. 3. The metropolitan thoroughfare district created by IC 36-3-1-6 constitutes a special taxing district for the purposes of programming, planning, designing, constructing, reconstructing, and operating thoroughfares within the district.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-4
Adoption of resolution of necessity and purpose
Sec. 4. Whenever the board determines that it is necessary for the general welfare of the persons residing within the district and that it will be of public utility and benefit to the property in the district to undertake and carry out any project of construction, reconstruction, or operation upon thoroughfares within the district, it shall adopt a resolution of the necessity of the project and the purpose of the department to proceed with it. The board, as a part of the resolution, shall adopt the plans and specifications proposed for the entire project, and shall determine the estimated cost of all work and all acquisitions necessary to carry out the project.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-5
Filing and notice of resolution
Sec. 5. The resolution, plans and estimates, and all other matters

included with the resolution shall be filed and opened to inspection by the public at the office of the department. The department shall give notice of:
(1) the adoption and general purport of the resolution;
(2) the fact that the resolution, and included material, have been prepared and are on file in the office of the department and can be inspected;
(3) that the board will on a date named receive and hear objections from any person interested in or who will be affected by the resolution.
The notice shall be published in accordance with IC 5-3-1.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-6
Hearing and approval of project
Sec. 6. At or before the time fixed for the hearing designated in the notice published under section 5 of this chapter, any person interested in or who will be affected by the proposed project may file with the department a written remonstrance against the proposed project, in whole or in part. At the hearing, which may be adjourned from time to time, the board:
(1) shall hear all persons who are interested in the proceedings;
(2) shall finally determine whether or not the proposed project, in whole or in any part, is necessary for the general welfare of the persons residing within the district and will be of public utility and benefit to the property in the district; and
(3) may confirm, modify, or rescind the resolution.
The decision shall be entered in the records of the department.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-7
Department proceeding after final approval of project
Sec. 7. After final approval of the resolution by the board, the department shall proceed with the project, work, and capital improvements, or any parts of them, and shall let all contracts, upon separate plans and specifications, in accordance with IC 36-1-12. The projects authorized may be modified by the board if it considers modification necessary to carry out the purpose of the declaration and resolution, so long as the modifications do not increase the estimate of the total cost of the project as adopted in the original resolution. All other changes must be processed as new declarations.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-8
Thoroughfare tax
Sec. 8. All property located within the district is subject to a special tax for the purpose of providing money to pay the total cost of the project, including all necessary incidental expenses of programming, planning, and designing. The special tax constitutes the amount of benefits resulting to all of that property from the

acquisition or work, and shall be levied as provided in this chapter.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-9
Bonds issued
Sec. 9. (a) For the purpose of raising money to pay for any land or right-of-way to be acquired for thoroughfares within the district or to pay for any capital improvement necessary for the construction, reconstruction, or operation of thoroughfares within the district, and in anticipation of the special benefit tax, the board may cause bonds to be issued in the name of the consolidated city for the benefit of the district. The bonds shall be issued in accordance with IC 36-3-5-8.
(b) The bonds may be in an amount not to exceed the estimated cost of all land and rights-of-way to be acquired and the estimated cost of all capital improvements, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction or reconstruction and all costs of programming, planning, and designing the capital improvements. The expenses to be covered in the amount of the bond issue include all expenses of every kind actually incurred preliminary to the acquisition of the property and the construction of work, such as the cost of necessary records, engineering expenses, publication of notices, salaries, and other expenses necessary to be incurred in connection with the acquisition of the property, the letting of the contract, and the sale of bonds.
(c) The bonds issued may not exceed the estimates for the project as determined by the board under section 4 of this chapter.
(d) Any surplus of bond proceeds remaining after all costs and expenses have been fully paid shall be paid into the metropolitan thoroughfare district bond fund. The board may appropriate the proceeds of the bonds.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-10
Bonds; limitations; terms
Sec. 10. (a) When the total issue of bonds under section 9 of this chapter for purposes of the district, including bonds already issued or to be issued, exceeds four percent (4%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15, additional bonds may not be issued. All bonds or obligations issued in violation of this subsection are void.
(b) Bonds issued under section 9 of this chapter are not, in any respect, corporate obligations or indebtedness of the consolidated city but constitute an indebtedness of the metropolitan thoroughfare district, and the bonds and interest on them are payable only out of revenues of the district. The bonds must recite these terms upon their face.
As added by Acts 1982, P.L.77, SEC.12. Amended by P.L.6-1997, SEC.218.
IC 36-9-6.5-11
Deposit of bond proceeds
Sec. 11. All proceeds from the sale of bonds issued under section 9 of this chapter shall be kept as a separate and specific fund to pay for the cost of land, rights-of-way, and other property acquired and of the cost of the work and all costs and expenses incurred in connection with it, and no part may be used for any other purpose. The fund shall be deposited at interest with the depository or depositories of other public funds of the consolidated city, and all interest collected on it belongs to the fund.
As added by Acts 1982, P.L.77, SEC.12.

IC 36-9-6.5-12
Special tax; metropolitan thoroughfare district bond fund
Sec. 12. (a) For the purpose of raising money to pay all bonds issued under section 9 of this chapter and any interest on them, the legislative body may levy each year a special tax upon all of the property located within the district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest on them. Other revenues and funds may be annually allocated by statute or ordinance to be applied to reduction of the bonds and their interest for the next succeeding year, but to the extent that monies on hand are insufficient for payments required in the next succeeding year, the special tax shall be levied.
(b) The tax so collected, and all other allocated monies, shall be accumulated and kept in a separate fund to be known as the "Metropolitan Thoroughfare District Bond Fund", and shall be applied to the payment of the district bonds and interest as they severally mature, and to no other purposes. All accumulations may be deposited, at interest, with one (1) of the depositories of other funds of the consolidated city, and all interest collected belongs to the fund.
As added by Acts 1982, P.L.77, SEC.12.



CHAPTER 7. CITY DEPARTMENT OF TRAFFIC ENGINEERING

IC 36-9-7-1
Application of chapter
Sec. 1. This chapter applies to all cities.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-2
Establishment of department
Sec. 2. The city legislative body may, by ordinance, establish a department of traffic engineering.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-3
Department personnel; qualifications of traffic engineer
Sec. 3. (a) The personnel of the department of traffic engineering consists of a city traffic engineer, his assistants, and other employees necessary to perform the duties of the department. The city executive shall appoint the traffic engineer.
(b) The traffic engineer must:
(1) have a thorough knowledge of modern traffic control methods;
(2) be able to supervise and coordinate diversified traffic engineering activities and prepare engineering reports; and
(3) either:
(A) be a registered professional engineer who has practiced traffic engineering for at least one (1) year;
(B) have a certificate of engineer-in-training under IC 25-31 and have practiced traffic engineering for at least two (2) years; or
(C) have practiced traffic engineering for at least ten (10) years.
A person must furnish evidence of his qualifications under this subsection before he may be appointed by the executive.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-4
Authority and responsibility of traffic engineer
Sec. 4. (a) The traffic engineer is responsible only to the city executive or safety board, and he may act only in an advisory capacity to the executive or board.
(b) The traffic engineer has full authority over all his subordinates.
As added by Acts 1981, P.L.309, SEC.80.

IC 36-9-7-5
Powers and duties of traffic engineer
Sec. 5. The traffic engineer shall:
(1) conduct all research relating to the engineering aspects of the planning of:
(A) public ways;         (B) lands abutting public ways; and
(C) traffic operation on public ways;
for the safe, convenient, and economical transportation of persons and goods;
(2) advise the city executive in the formulation and execution of plans and policies resulting from his research under subdivision (1);
(3) study all accident records, to which he has access at all times, in order to reduce accidents;
(4) direct the use of all traffic signs, traffic signals, and paint markings, except on streets traversed by state highways;
(5) recommend all necessary parking regulations;
(6) recommend the proper control of traffic movement; and
(7) if directed to do so by ordinance, supervise all employees engaged in activities described by subdivisions (3) through (6).
As added by Acts 1981, P.L.309, SEC.80.



CHAPTER 8. ATTENDANCE AT PURDUE ROAD SCHOOL

IC 36-9-8-1
Application of chapter
Sec. 1. This chapter applies to all counties and municipalities.
As added by Acts 1981, P.L.309, SEC.81.

IC 36-9-8-2
Persons authorized to attend school
Sec. 2. The following persons may attend the annual road school at Purdue University:
(1) The county surveyor or county engineer of each county, and any other person authorized by the county executive.
(2) The civil engineer and traffic engineer of each municipality, and any other person authorized by the municipal executive.
As added by Acts 1981, P.L.309, SEC.81. Amended by Acts 1981, P.L.317, SEC.8.

IC 36-9-8-3
Persons attending school; reimbursement for expenses
Sec. 3. (a) The expenses of a county surveyor, county engineer, or other person in attending the annual road school, including mileage, lodging, and tuition, shall be paid from the county general fund. On presentation of the proper receipts for these expenses, and with the approval of the county executive, the county auditor shall issue his warrant for the expenses.
(b) The municipal legislative body may annually appropriate sums for the necessary expense of mileage, meals, and lodging of a municipal engineer or other person in attending the annual road school.
As added by Acts 1981, P.L.309, SEC.81. Amended by Acts 1981, P.L.317, SEC.9.



CHAPTER 9. MUNICIPAL STREET LIGHTS

IC 36-9-9-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.82.



CHAPTER 10. COUNTY PAYMENT FOR MUNICIPAL STREET LIGHTS

IC 36-9-10-1
Application of chapter
Sec. 1. This chapter applies to all municipalities and the counties in which they are located.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-2
Obligation of county
Sec. 2. If:
(1) a county owns real property in a municipality;
(2) the municipality installs a lighting system to light the streets, alleys, and other public places in the municipality;
(3) as a part of that system, street lights are installed along a street abutting on the county property, on the opposite side of the street from the county property; and
(4) there are no street lights on the side of the street on which the county property is located;
the county shall pay the cost of installing, maintaining, and operating street lights in front of its property, on the side of the street on which the property is located.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-3
Installation costs
Sec. 3. (a) If a county is required to pay for the installation of municipal street lights under this chapter, the amount to be paid by the county shall be determined under this section.
(b) If the contract for the installation of the lighting system calls for payment for the system as a whole, the county shall pay the amount that bears the same ratio to the total contract price as the number of lights to be paid for by the county bears to the total number of lights contracted for. The municipal legislative body shall determine the amount to be paid under this subsection.
(c) If the contract for installation of the lighting system calls for payment at a fixed price per light, the county shall pay the amount determined by multiplying that price by the number of lights to be paid for by the county.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-4
Maintenance costs
Sec. 4. (a) If a county is required to pay for the maintenance and operation of municipal street lights under this chapter, the amount to be paid by the county shall be determined under this section.
(b) If the contract for the maintenance and operation of the lighting system calls for payment for the system as a whole, the county shall pay the amount that bears the same ratio to the total

contract price as the number of lights to be paid for by the county bears to the total number of lights contracted for.
(c) If subsection (b) does not apply, the county shall pay the amount determined by multiplying the price paid by the municipality for the maintenance and operation of each light by the number of lights required to be paid for by the county.
As added by Acts 1981, P.L.309, SEC.83.

IC 36-9-10-5
Approval of payments; appropriations
Sec. 5. (a) If a county is required to pay for the installation, maintenance, or operation of municipal street lights under this chapter, the municipal clerk shall verify the amount to be paid by the county. The municipal legislative body must approve this amount by resolution, and shall file a certified copy of the resolution with the county auditor in the same manner that other claims against the county are filed.
(b) Within sixty (60) days after the copy of the resolution is filed, the county auditor shall call the county fiscal body into special session for the purpose of making an appropriation to pay the amount claimed in the resolution. The fiscal body shall make an appropriation to pay this amount within sixty (60) days after the copy of the resolution is filed.
(c) The county shall pay the cost of maintaining and operating the lights every three (3) months, upon the filing of a claim under this section.
As added by Acts 1981, P.L.309, SEC.83.



CHAPTER 11. MUNICIPAL PARKING FACILITIES

IC 36-9-11-1
Application of chapter
Sec. 1. This chapter applies to all municipalities except consolidated cities.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.317, SEC.10.

IC 36-9-11-2
Declaration of public purpose
Sec. 2. The construction, operation, and acquisition of land for parking facilities by a municipality are public uses and purposes for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-3
Powers of municipality
Sec. 3. A municipality may acquire, establish, construct, maintain, operate, lease to others for operation, and regulate parking facilities for vehicles under this chapter. In exercising these powers, the municipality may:
(1) clear, grade, surface, and pave land;
(2) erect and equip structures; and
(3) remodel, extend, repair, and improve structures.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-4
Surveys and studies; submission of recommendations to safety board and legislative body
Sec. 4. (a) From time to time the municipality shall make or cause to be made surveys and studies necessary to determine the need for and proper location of parking facilities, giving due consideration to:
(1) the free and safe movement of traffic;
(2) the terminal points and concentration of traffic; and
(3) the adequacy of privately owned parking lots or structures.
(b) This subsection applies only to cities. On the basis of the surveys and studies, recommendations shall be made to the safety board and the legislative body concerning the general location, size, and character of, and probable cost of acquiring and developing, needed parking facilities. The safety board shall consider the recommendations and, if it rejects them, shall state its objections in writing and refer the recommendations back to the persons making them. If the safety board approves the recommendations, it shall adopt a resolution to that effect and submit the recommendations to the legislative body for acceptance or rejection. If the legislative body rejects the recommendations, it shall adopt a resolution stating its objections and refer the recommendations back to the persons

making them. If the legislative body approves the recommendations, it shall adopt a resolution to that effect. Upon approval of the recommendations by the legislative body, the city works board may proceed as provided by this chapter, and shall proceed in accordance with the legislative body's direction.
(c) This subsection applies only to towns. If, on the basis of the surveys and studies, the legislative body finds that there is a need for parking facilities of any kind, it shall adopt a resolution to that effect.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-5
Preparation and approval of plans; notice and hearing; appeals
Sec. 5. (a) Before the municipal works board proceeds with the acquisition and construction of any parking facilities approved under section 4 of this chapter, it must cause to be prepared:
(1) plats and descriptions of the land proposed to be acquired or used;
(2) general plans or drawings for the proposed project; and
(3) a general estimate of the cost of acquisition, construction, and installation of the project.
(b) The works board shall then adopt a resolution:
(1) approving the plats, descriptions, plans or drawings, and estimate;
(2) declaring that upon investigation it has been found necessary for the proper protection of the public safety and welfare, and will be of public utility and benefit to the municipality and its citizens, to:
(A) construct and maintain the parking facilities described in the resolution; and
(B) acquire for that purpose the property described in the resolution, by purchase or by appropriation; and
(3) setting out the probable cost and the proposed method of financing the project.
The resolution, plats, descriptions, plans or drawings, and estimate shall be kept open to inspection by all persons interested in or affected by the acquisition of the property proposed to be acquired or the construction or operation of the project.
(c) Notice of the adoption of the resolution and its purport, and of the fact that the plats, descriptions, plans or drawings, and estimate have been prepared and can be inspected, shall be published in accordance with IC 5-3-1. The notice must name a date on which the board will hear all persons interested in or affected by the proceedings, consider any remonstrances or objections filed, and finally determine the public utility and benefit of the project to the municipality and its citizens. All persons affected in any manner by the proceedings are considered to be notified of the pendency of the proceedings and of subsequent acts, hearings, adjournments, and orders of the board by the publication of the notice.
(d) At the hearing, which may be adjourned from time to time, the works board shall:         (1) hear all persons interested in or affected by the proceedings;
(2) consider all remonstrances and objections filed; and
(3) take final action:
(A) determining the public utility and benefit of the proposed project to the municipality and its citizens; and
(B) confirming, modifying and confirming, or rescinding the declaratory resolution.
(e) Appeals from the determination of the works board may be taken only by persons who have filed written remonstrances or objections before the hearing date fixed in the notice.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.43.

IC 36-9-11-6
Powers of works board; payment of expenses; contracts
Sec. 6. (a) The municipal works board may take all steps and enter into all contracts or agreements necessary or incidental to the performance of its duties and the exercise of its powers under this chapter.
(b) The works board may employ engineers, architects, financial consultants, attorneys, inspectors, superintendents, managers, accountants, and other employees that it considers necessary for the execution of its powers and duties, fix their compensation, and establish their duties. However, the powers of a city works board under this subsection are subject to the statutes relating to the executive departments of cities.
(c) All compensation for services and expenses incurred under this chapter shall be paid solely from money provided under this chapter. The works board may not bind itself or the municipality beyond the extent to which money has been or may be made available to the board under this chapter.
(d) All contracts or agreements with any contractor or contractors for labor, supplies, or equipment shall be let and entered into in accordance with IC 5-22 and IC 36-1-12.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.57, SEC.41; P.L.49-1997, SEC.83.

IC 36-9-11-7
Rates and charges; adoption of operating rules; employees' bonds
Sec. 7. (a) In connection with the operation of any parking facility, the municipal works board may fix the rates and charges to be collected for the parking of vehicles, or for any other use of the facility, and adopt rules governing the use and operation of the facility so as to promote the maximum use of the facility by the public in a safe, orderly, and efficient manner. In a city, however, these rates, charges, and rules do not become effective until they are approved by ordinance or resolution of the legislative body.
(b) All rates and charges for parking and other services must be reasonable and designed to bring in revenues sufficient to cover the cost of providing and operating necessary parking facilities.     (c) A person handling monies of one (1) or more parking facilities must be properly bonded to insure a faithful accounting for the money coming into his hands.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-8
Acquisition and use of property
Sec. 8. (a) A municipality may acquire the property required for parking facilities by gift, lease, purchase, the exercise of the power of eminent domain, or any combination of these methods. A municipality may also acquire air rights above real property, for facilities above that property, without also acquiring that property.
(b) The municipal works board may, at any time, obtain an option for the purchase of the land required for parking facilities, or may enter into a contract for the purchase of that land upon the terms and conditions it considers best. However, the options or contracts are subject to the final action of the works board under section 5 of this chapter, and to the condition that the land may be paid for only out of money made available to the board for that purpose under this chapter.
(c) In acquiring property for parking facilities by the exercise of the power of eminent domain, a municipality shall proceed under the statutes governing the exercise of the power of eminent domain by the works board of a municipality of its class, or under any applicable general statute. However, property may not be acquired by a city under this subsection until it is approved as a suitable location for a parking facility by the legislative body.
(d) The works board may use for parking facilities any land that was previously acquired by the municipality and is not needed for other purposes. In a city, however, such an action must be approved by the legislative body.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-9
Insurance
Sec. 9. (a) A municipality that operates one (1) or more parking facilities financed in whole or in part by the issuance of revenue bonds shall maintain insurance of the kinds and in the amounts ordinarily carried by persons operating similar facilities.
(b) All insurance proceeds received due to damage to a parking facility must be:
(1) used in replacing the property damaged; or
(2) deposited in the fund or account for the payment of the principal of and interest on the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-10
Tax liability and exemptions
Sec. 10. (a) The property acquired by a municipality under this chapter, and the revenues derived from that property, are exempt

from taxation for all purposes.
(b) A leasehold improvement made by a lessee under this chapter for private or commercial purposes, or both, is subject to taxation.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-11
Mortgage, pledge, or disposal of property while revenue bonds are outstanding; deposit of sale proceeds
Sec. 11. (a) As long as any of the revenue bonds issued under section 16 of this chapter are outstanding, the municipality may not mortgage, pledge, otherwise encumber, sell, or dispose of any part of the property of a parking facility, except that it may sell or dispose of:
(1) equipment that is worn out and is to be replaced; or
(2) property that is no longer useful or profitable in the operation of the facility.
(b) The proceeds of a sale under subsection (a) shall be deposited in the fund or account for the payment of the principal of and interest on the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-12
Leases; authorization
Sec. 12. A municipality may lease all or part of the property of a parking facility to others on any terms and conditions that do not adversely affect the rights of bondholders. However, a lease of real property under this section must be made in the manner prescribed by section 13 of this chapter.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-13
Leases; procedure; approval by legislative body
Sec. 13. (a) A rental or lease contract under this section is effective only if it is approved by ordinance or resolution of the municipal legislative body.
(b) The municipal works board may lease or rent to others for operation any parking facility or property acquired for parking purposes, after first adopting a resolution setting out its intention to do so. The resolution must specify the term of the lease, permissible parking charges, manner of operation, and other requirements having a bearing on the value of the proposed lease.
(c) A lease under this section may also require the lessee to:
(1) clear, grade, and pave land;
(2) erect and equip structures; and
(3) remodel, extend, repair, and improve structures;
for parking purposes. Work to be performed by the lessee under this section must be described in the resolution under subsection (b).
(d) Notice of the resolution must be given by publication in accordance with IC 5-3-1. The notice must set forth:
(1) the time and place at which offers will be received and

considered;
(2) the location, size, and capacity of the real property;
(3) a description of any work to be performed by the lessee under subsection (c);
(4) the specifications adopted governing the leasing; and
(5) the other information required to secure free and open competition in the offers.
(e) The lease shall be awarded to the bidder offering the most advantageous terms in the judgment of the works board, giving due consideration to the experience and financial responsibility of the bidder. The works board may reject any offers.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.44.

IC 36-9-11-14
Lease of space and air rights; deposit of rentals
Sec. 14. (a) Space and air rights over a parking facility may be leased to others for a period not to exceed ninety-nine (99) years, subject to the following conditions:
(1) The lease must be authorized by an ordinance of the municipal legislative body, but the municipal works board may negotiate with interested parties concerning the terms and conditions of the lease before introduction of the ordinance. After introduction of the ordinance and before final adoption, a notice of public hearing must be published in accordance with IC 5-3-1. The notice must specify a date when a public hearing will be held on the question of whether the lease is in the best public interest.
(2) The lease must specify the initial purpose for which the leased space may be used. If the purpose is to erect in the space a structure attached to the real property constituting the site of the parking facility, the lease must:
(A) require approval by the works board of the plans and specifications for any structure to be erected and of the manner in which it shall be imposed upon or around the real property;
(B) provide for use by the lessee of the areas of the surface of the site that are essential for the support of the structure to be erected, as well as for the connection of essential public or private utilities to the structure and for ingress and egress for the structure; and
(C) provide that if the construction of the initial structure is not completed within five (5) years after the date of execution of the lease, the lease is cancellable at the option of the municipality.
(3) A structure erected in the space leased must be financed, operated, maintained, and repaired by the lessee separate from the parking facility financed, operated, maintained, and repaired by the municipality, and the municipality has no obligation or liability to the lessee or creditors of the lessee other than to

provide the air space leased and to permit the use of the site for the necessary supports for the structure erected in the leased space, ingress and egress for the structure, and the construction of essential utilities.
(4) The lease must require the lessee to carry sufficient public liability and property damage insurance to indemnify the municipality and protect it from all loss and damage from the hazards and perils normally insured against by such insurance that arise out of the existence and operation of a structure in the leased space.
(5) A structure erected above the parking facility is subject to all property taxes levied on private property unless the structure is acquired by the municipality and wholly used for governmental purposes.
(b) The lease rental received by the municipality is considered revenue of the parking facility and shall be deposited, handled, and disbursed in the same manner as other revenues of the parking facility. However, if the treatment of lease rental as revenues would cause the revenue bonds to be industrial development bonds under the Internal Revenue Code as it existed on January 1, 1986, and applicable regulations under that Code, then the lease rental shall be deposited in the general fund of the municipality and disbursed in the same manner as other money in that fund.
As added by Acts 1981, P.L.309, SEC.84. Amended by Acts 1981, P.L.45, SEC.45; P.L.2-1987, SEC.51.

IC 36-9-11-15
Funding
Sec. 15. Money to pay the cost of construction and operation of parking facilities may be:
(1) accepted as a donation;
(2) appropriated from the general fund or from any fund derived from parking revenues;
(3) provided by the issuance and sale of general obligation bonds of the municipality;
(4) provided by the issuance and sale of bonds payable solely from revenues derived from parking facilities, parking meters, or parking mechanisms, as provided by section 16 of this chapter; or
(5) provided by any combination of these methods.
The issuance of general obligation bonds and the appropriation of funds raised by taxation must comply with the applicable general statutes.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-16
Revenue bonds
Sec. 16. (a) If a municipality wants to obtain all or part of the money necessary to pay the cost of parking facilities by the issuance of revenue bonds, the bonds must be authorized by ordinance of the

municipal legislative body.
(b) The ordinance authorizing the revenue bonds:
(1) must set out the amount, date, denominations, terms, conditions, and form of the bonds and their interest coupons;
(2) must set out any covenants relative to safeguarding the interest of the bondholders;
(3) must specify in detail the revenues pledged to the payment of the interest on and the principal of the bonds; and
(4) may contain provisions for the issuance of additional bonds of equal priority, or of junior and subordinate priority, from time to time after issuance of the original bonds, under the restrictions set forth in the ordinance.
(c) The revenue bonds may:
(1) bear interest, payable semiannually, at any rate;
(2) be payable in the amounts, at times not exceeding fifty (50) years from the date of issuance, and at the place or places, either within or outside of Indiana; and
(3) be redeemable before maturity on the terms and conditions;
specified by the municipal legislative body in the authorizing ordinance.
(d) The bonds shall be executed in the name of the municipality as other bonds of the municipality are executed. If any of the officers whose signatures or countersignatures appear on the bonds or the coupons cease to be officers before the delivery of the bonds to the purchaser, his signature or countersignature remains valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.
(e) Upon the sale and delivery of the bonds authorized, the ordinance constitutes a contract between the municipality and the bondholders, and may not subsequently be amended or modified so as to adversely affect the rights of the bondholders.
(f) The bonds of a city and the interest on them are payable only out of the special fund or account created by the ordinance authorizing the issuance of the bonds and the revenues pledged to the fund or account. The bonds of a town and the interest on them are payable only out of the parking sinking fund established by section 19 of this chapter and the revenues pledged to that fund.
(g) The bonds are not an indebtedness of the municipality for purposes of any constitutional provision or limitation. A statement to that effect must appear on the face of each bond.
(h) The bonds are payable to bearer, and the interest on them shall be evidenced by coupons attached to them.
(i) The bonds may be registrable as to the principal only in the holder's name on the books of the municipality, with the registration to be noted on the bond by the municipal clerk or other designated officer. After registration, the transfer of a bond is valid only if made on the books of the municipality by the registered holder and similarly noted on the bond. Registered bonds may be discharged from registration by being transferred to bearer, after which they are transferable by delivery but may again be registered as to principal.

The registration of the bonds as to principal does not affect the negotiability of the interest coupons by delivery only.
(j) Bonds issued under this section are negotiable instruments. The bonds and the interest on them are exempt from taxation for all purposes.
(k) The proceeds of each issue of bonds shall be used solely for the payment of the cost of the parking facilities for which the bonds were issued, and shall be disbursed in the manner and under the restrictions, if any, that the legislative body specifies in the ordinance authorizing the issuance of the bonds.
(l) If the proceeds of any issue of bonds are less than the cost of the parking facilities, additional bonds may be issued in a similar manner to provide the amount of the deficit. Unless otherwise provided in the ordinance authorizing their issuance, the additional bonds are considered to be of the same issue and are entitled to payment from the same fund without preference or priority of the bonds first issued.
(m) If the proceeds of any issue of bonds exceed the cost of the parking facilities for which the bonds were issued, the surplus shall be deposited in the fund or account from which the bonds are payable.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-17
Actions by bondholders; appointment of receivers
Sec. 17. (a) A holder of revenue bonds or interest coupons issued under section 16 of this chapter may, by civil action:
(1) protect and enforce all rights granted by statute or by the ordinance authorizing the issuance of the bonds; and
(2) enforce and compel performance of all the duties required by this chapter or the ordinance, including the fixing and collecting of parking charges or charges for other service rendered by the parking facilities.
(b) Upon a failure to pay the interest on or the principal of the revenue bonds in accordance with their terms, a court may appoint a receiver to administer the parking facilities on behalf of the municipality and the bondholders. The receiver may:
(1) fix and collect parking charges and other charges sufficient to provide for the payment of:
(A) the expenses of operation, repair, and maintenance; and
(B) the interest on and principal of the bonds; and
(2) apply the revenues in the manner prescribed by this chapter and the ordinance authorizing the issuance of the revenue bonds.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-18
Parking facilities; records and accounts when revenue bonds are issued
Sec. 18. If revenue bonds are issued to finance the cost of parking

facilities, the municipality shall keep proper books of records and accounts for the parking facilities, separate from all of its other records and accounts. These records and accounts must contain complete and correct entries showing:
(1) the application of the proceeds of the bonds;
(2) the source and disposition of:
(A) all revenues collected from or on account of the facilities; or
(B) all money supplied by the municipality on account of the facilities; and
(3) all transactions relating to the facilities.
Within ninety (90) days after the close of each calendar year, the municipal fiscal officer shall prepare an operating and income statement of the facilities. The fiscal officer shall keep the statement on file in his office, and make it available for examination by any holder of the revenue bonds. A copy of the statement shall be furnished to the original purchaser of the bonds upon request.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-19
Deposit of revenues from parking facilities
Sec. 19. (a) This subsection applies only to cities. The gross revenues of parking facilities shall be kept in a fund or funds separate from all other funds of the city, and shall be deposited in the fund or funds daily, as received. As long as any revenue bonds are outstanding, revenues deposited in the fund or funds may be used only to:
(1) pay the cost of operation, maintenance, and repair of the parking facilities of the city;
(2) pay the principal of and interest on revenue bonds issued or to be issued for the facilities;
(3) provide a reserve for the revenue bonds as a margin of safety and protection against default and retirement before maturity;
(4) pay the cost of repairs, replacements, and additions to, or remodeling of, the parking facilities; or
(5) finance the construction of additional parking facilities;
in the manner and with the priorities and restrictions as to application of the revenues provided in the ordinance or ordinances authorizing the issuance of the revenue bonds.
(b) This subsection and subsection (c) apply only to towns. The gross revenues of each:
(1) parking facility financed by the issuance of revenue bonds; and
(2) extension, addition, or improvement to, or replacement of, such a facility;
shall be deposited in a special fund designated as "parking fund.project __________". The revenues derived from the facility shall be deposited in the special fund daily, as received.
(c) The revenues deposited under subsection (b) shall be used in

the following manner:
(1) The cost of operation, maintenance, and repair of the parking facility shall be paid first, and a sufficient amount to pay that cost in the next month shall then be reserved.
(2) The money remaining in the parking fund after compliance with subdivision (1) comprises the net revenues of the facility. On the first day of each month, the net revenues shall be transferred into a special fund designated as "parking sinking fund.project ______" until this fund contains an amount sufficient to pay the interest on and principal of the outstanding revenue bonds payable from the fund for the next twelve (12) months. The money in the parking sinking fund may be used only for the interest on and principal of the revenue bonds payable from the fund.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-20
Pledge of revenues; authorization
Sec. 20. (a) This subsection applies only to cities. All or part of the gross revenues, or of the net revenues remaining after the payment of the cost of operation, maintenance, and repair, may be pledged to the payment of the principal of and interest on the revenue bonds and the accumulation and maintenance of the reserve for the bonds, in the manner and to the extent provided in the ordinance or ordinances authorizing the issuance of the revenue bonds. The ordinance or ordinances authorizing the issuance of revenue bonds also may provide for a pledge of all or a designated part of the gross or net revenues derived from:
(1) other parking facilities;
(2) onstreet parking meters;
(3) parking mechanisms;
(4) parking and traffic violation fines and fees;
(5) lease rentals in connection with any parking facilities, private pledges, and contributions; and
(6) any federal and state grants and distributions not dedicated or restricted by law to other purposes;
to the payment of principal of and interest on revenue bonds issued or to be issued under this chapter, and to the accumulation and maintenance of the reserve for the bonds. The extent and the manner of making the pledge may be provided in the ordinance or ordinances authorizing the issuance of bonds.
(b) This subsection applies only to towns. An ordinance authorizing the issuance of revenue bonds for parking facilities may provide for a pledge of all or a designated part of the unobligated net revenues derived from other parking facilities, parking meters, or parking mechanisms, to the extent required to maintain the parking sinking fund established under section 19 of this chapter at the minimum level.
As added by Acts 1981, P.L.309, SEC.84.
IC 36-9-11-21
Pledge of revenues; deposits; irrevocability
Sec. 21. If a pledge of revenues is made under section 20 of this chapter, then the revenues pledged shall be deposited monthly in the fund or account for the payment of the bonds. The pledge is irrevocable as long as any of the bonds for which the pledge is made are outstanding, but the municipality may not make any covenant relative to the number or location of the parking meters to be maintained by it in and along its streets.
As added by Acts 1981, P.L.309, SEC.84.

IC 36-9-11-22
Bond revenues and revenues pledged to pay bonds considered trust funds
Sec. 22. The money provided by the issuance of revenue bonds under this chapter, the revenues of parking facilities, and all other revenues pledged to the payment of the interest on and principal of the revenue bonds are considered trust funds, and shall be held and applied only as provided in this chapter or in the ordinance authorizing the issuance of revenue bonds. This money shall be deposited in depositories selected by the municipality in the manner provided by IC 5-13-6, but may be invested in the manner provided by IC 5-13-9.
As added by Acts 1981, P.L.309, SEC.84. Amended by P.L.19-1987, SEC.54.



CHAPTER 11.1. PARKING FACILITIES IN MARION COUNTY

IC 36-9-11.1-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-2
Public uses and purposes; eminent domain
Sec. 2. The construction, operation, and acquisition of property for parking facilities are public uses and purposes for which public money may be spent and private property may be acquired by the exercise of the power of eminent domain.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-3
Definitions
Sec. 3. As used in this chapter:
"Board" refers to the board of transportation of the consolidated city, subject to IC 36-3-4-23.
"Department" refers to the department of transportation of the consolidated city, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-4
Pecuniary interest; board or employee
Sec. 4. A member of the board or employee of the department may not have, either directly or indirectly, any pecuniary interest in any contract, purchase, or sale, or in any remuneration paid to or received by any other person, under this chapter, and any transaction made in which any such member or employee has a pecuniary interest is void. However, any property required for the purposes of the department in which a member of the board, or relative of a member, has a pecuniary interest may be acquired but only by gift, bequest, or devise.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-5
Powers and duties of board
Sec. 5. (a) The board shall do the following:
(1) Investigate, study, and survey the off-street parking needs of the county.
(2) Promote and encourage the development of parking facilities by private interests.
(3) Cooperate with and secure the cooperation of the various departments and agencies of the consolidated city and other governmental bodies in such manner as will best promote the carrying out of the purposes of this chapter.         (4) Make findings and reports from time to time regarding such matters, which reports are public records open to inspection by the public at the offices of the department.
(5) Select the sites of parking facilities to be acquired and improved under this chapter.
(6) Acquire these sites and cause them to be improved, operated, or disposed of so as best to carry out the purposes of this chapter.
(7) Exercise general discretionary powers for the government, management, regulation, and control of all parking facilities acquired under this chapter, and over all funds and property relating or belonging to them.
(8) Practice rigid economy in all its operations and expenditures under this chapter, including all compensation paid to any persons, in order to secure the rights and protection of all bondholders and the public.
(b) In carrying out its duties under this chapter, the board may do the following:
(1) Acquire by purchase, gift, grant, devise, bequest, or condemnation, in the name of the consolidated city, and with the approval of the city executive, any interest in real property, including air rights, or personal property, that the board finds to be needed for the reasonable development of parking facilities under this chapter.
(2) Hold, use, manage, operate, sell, lease, rent, or otherwise dispose of, in the name of the city, any property interest acquired, constructed, or improved for use under this chapter, on such terms and conditions as the board considers to be for the best interests of its bondholders, the department, the city, and its inhabitants, but subject to the approval of the executive as required by law.
(3) Operate and manage any parking facility under the jurisdiction of the board directly by its own employees, but only for such periods as no acceptable lessee is available.
(4) Clear, or contract for the clearance of, real property acquired for parking purposes, and adapt and improve it for that use.
(5) Improve for any commercial or business use any parts of parking facilities as are at any time either required or approved by the metropolitan development commission, or are for the best interests of the bondholders and public; and make improvements in the form of walks and elevated walkways to connect any parking facilities to other buildings or land since these connections will enhance the value and use of the facilities by making them more readily accessible.
(6) Enter upon any lots or lands at all reasonable times for the purpose of surveying or examination, to determine whether they are suitable for acquisition and improvement for off-street parking purposes.
(7) Appear before any department or agency of the city or any other governmental agency, with respect to any matter affecting

the property or interests acquired or being acquired for off-street parking purposes, or with respect to any matter affecting any parking facility under the jurisdiction of the board.
(8) Institute, or defend, in the name of the city, any actions growing out of any acts, omissions, or operations of the board under this chapter; use any legal or equitable remedy necessary or proper to protect the property or to enforce the powers and perform the duties of the department under this chapter; but any judgments against the city or the board in any such actions are payable solely out of the funds of the department available for them and of any parking facility chargeable with them.
(9) Cut curbs and issue all permits necessary to the conduct of a parking facility on any property acquired or used for the purposes of this chapter, after obtaining the approval of the agencies having jurisdiction of these matters in the city.
(10) Appoint or employ appraisers of air rights and real and personal property, engineers, architects, surveyors, attorneys, financial consultants, inspectors, superintendents, managers, accountants, clerks, and other employees, consultants and agents as the board may consider expedient and necessary, all of whom shall serve at the will of the board; prescribe and define their duties and fix the fair and reasonable compensation to be paid to those persons, and discharge such appointees or employees and appoint and employ their successors.
(11) Carry and pay for all insurance necessary to protect the board's property and funds; and purchase, lease, or rent any equipment and supplies that are reasonably necessary to enable the board to perform its duties.
(12) Expend for and on behalf of the department and the city all money donated to the department, advanced by the city, raised by the issuance of the obligations authorized by this chapter, or resulting from revenues derived from the operation of parking facilities, subject to the limitations imposed by this chapter; but until funds have been provided by the issuance of obligations or from revenues of the department, the board may not incur any obligation in excess of any amount prescribed by this chapter to be actually advanced by the city.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-6
Preparation of plat and data; resolution of board
Sec. 6. (a) Whenever it is found by the board that any area of the city is in need of an additional parking facility and that there is no reasonable prospect of it being supplied by private enterprise, the board may select a suitable site for it, and cause to be prepared a plat of the block in which the proposed site is located showing:
(1) the size of the proposed site and the size of the various parcels of property in the block;
(2) the location and width of surrounding and intersecting

streets and alleys;
(3) the character and use of the buildings located on the block; and
(4) the need for additional parking facilities at the location proposed.
(b) Upon the preparation of the plat and data, the board shall adopt a resolution declaring that it will be of public utility and benefit to acquire and improve the proposed site for off-street parking purposes under this chapter. The resolution must set out the location and size of the proposed site and a general description of the improvement proposed or the structure or structures proposed to be erected on it.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-7
Approval of resolution and plans; acquisition of site
Sec. 7. (a) Upon the adoption of the declaratory resolution by the board, the resolution, together with the supporting data, shall be submitted to the metropolitan development commission. The commission may determine whether the declaratory resolution and the proposed parking facility improvement plan conform to all zoning ordinances of the consolidated city, and approve as adopted, modify, or disapprove the resolution and proposed parking facility. The declaratory resolution and the proposed plan of improvement may be amended or modified in order to conform them to the requirements of the commission.
(b) The administrator of buildings of the city must then examine and approve the plans and specifications of any structures so proposed to be erected. The board shall then submit the proceedings to the city executive for his approval and may not proceed with the acquisition of the proposed site until the approving orders of the executive, the commission, and the building administrator are issued. In determining the location and character of any proposed parking facility, the board and commission shall consider traffic conditions, the effect of the proposed parking facility on surrounding property, and any unusual hardship to those interested in the property.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-8
Purchase of property without entire air rights; attached buildings or structures; costs of common facilities
Sec. 8. (a) Real property constituting the site of parking facilities may be purchased by the board without purchasing the entire air rights over the site. In this event, a building, buildings, or other structures may be attached to the site of the parking facility if the board approves the plans and specifications and the manner in which it shall be imposed upon or around the real property.
(b) In such a case the board may enter into an agreement to provide for use by the building, buildings, or structures of such areas of the surface of the site as may be essential for the support of the

building or other structures to be erected, as well as for the connection of essential public or private utilities to the building, buildings, or structures and ingress and egress for the building, buildings, or structures. The costs of common facilities, utilities, ingress, egress, and supports may be apportioned between the parking facilities and the buildings or structures.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-9
Options or contracts for land; previously acquired property
Sec. 9. (a) The board may obtain at any time from the owner or owners of the land required for the project or projects an option for its purchase, or may enter into a contract for its purchase upon such terms and conditions as the board considers best. However, the options or contracts are subject to the final action of the board on the declaratory resolution, and subject to the condition that the property shall be paid for only out of funds made available to the board for that purpose.
(b) Subject to approval of the executive of the consolidated city, the board may use and improve for parking facilities any property previously acquired by the city and not needed for other purposes.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-10
Eminent domain; powers and duties of department and board
Sec. 10. (a) In exercising the power of eminent domain, the board shall proceed under IC 32-24.
(b) The title to all real property acquired by the department shall be conveyed to "City of ______________".
(c) The board may make and enter into contracts or agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter. All contracts shall be entered into under the general provisions of this title.
(d) The board may lease or rent to others any parking facility or any property acquired for off-street parking purposes, including air rights above the facilities or property, in accordance with IC 36-1-11.
(e) The board may sell any property, including air rights, acquired or developed for off-street parking purposes, if it first adopts a resolution specifically describing the property to be sold and declaring either:
(1) that the property is no longer needed for the use of the department; or
(2) that a sale of the property subject to any restriction, limitation, or condition set out in the resolution will effect the purposes of this chapter.
The property shall then be sold in accordance with IC 36-1-11. Property that has been pledged, or the revenues of which have been pledged, to secure the payment of any outstanding obligations on it, may not be sold unless all the obligations are redeemed and cancelled coincidentally with the conveyance of the property.     (f) All conveyances of real property shall be executed in the name of "City of _____________", and must be approved by the executive of the consolidated city. Such an instrument is not required to have a seal in order to be executed.
(g) In the letting of construction contracts the board shall proceed under IC 36-1-12, subject to the approval of the executive.
As added by Acts 1982, P.L.77, SEC.13. Amended by P.L.2-2002, SEC.121.

IC 36-9-11.1-11
Tax exemption of property, funds, and receipts; leases or sales for private use
Sec. 11. (a) All property of every kind, including air rights, acquired for off-street parking purposes, and all its funds and receipts, are exempt from taxation for all purposes. When any real property is acquired by the consolidated city, the county auditor shall, upon certification of that fact by the board, cancel all taxes then a lien. The certificate of the board must specifically describe the real property, including air rights, and the purpose for which acquired.
(b) A lessee of the city may not be assessed any tax upon any land, air rights, or improvements leased from the city, but the separate leasehold interest has the same status as leases on taxable real property, notwithstanding any other law. Whenever the city sells any such property to anyone for private use, the property becomes liable for all taxes after that, as other property is so liable and is assessed, and the board shall report all such sales to the township assessor, who shall cause the property to be upon the proper tax records.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-12
Encumbrance, lease, or sale of facilities or equipment while revenue bonds are outstanding
Sec. 12. So long as any of the revenue bonds are outstanding, the consolidated city may not mortgage, pledge, or otherwise encumber any part of the property of the parking facility or facilities, or dispose of any part of them. However, equipment that is worn out and replaced or property that is no longer useful or profitable in the operation of the facility or facilities, and the proceeds from any such sale, shall be deposited in the fund or account for the payment of the principal and interest on the revenue bonds. In addition, the city may lease the property or any part of it to others for public, private, or commercial purposes on such terms and conditions and for such time so as not to adversely affect the rights of bondholders.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-13
Sale or lease of space and air rights; treatment of proceeds
Sec. 13. (a) Space and air rights over a parking facility may be

sold or leased to others for a lease period, including options and renewals, not to exceed ninety-nine (99) years, subject to the following:
(1) Any sale or lease must comply with IC 36-1-11.
(2) The deed or lease must specify the initial purpose for which the leased space may be used. If the purpose is to erect in the space a building or other structure attached to the land constituting the site of the parking facility, the deed or lease must require approval by the board of the plans and specifications for any building or structure to be erected and of the manner in which it shall be imposed upon or around the land. In such a case, the deed or lease must provide for use by the purchaser or the lessee of those areas of the surface of the site that are essential for the support of the building or other structure to be erected, as well as for the connection of essential public or private utilities to the building or structure and ingress and egress to and from the building or structure. The costs of common facilities, utilities, ingress, egress, and supports may be apportioned between the parking facilities and the buildings or structures. The deed or lease must provide that if the construction of the initial building or structure is not completed within five (5) years after the date of execution of the deed or lease, the lease is cancellable at the option of the consolidated city, or in the case of sale, the property reverts at the option of the city.
(3) Any building or structure erected in the space sold or leased shall be financed, operated, maintained, and repaired by the lessee or purchaser or assignees or successors in interest separate from the parking facility financed, operated, maintained and repaired by the city, and the city may not have any obligation or liability to the purchaser, assignees, successors in interest, or lessees or creditors of those parties other than to provide the air space so leased or purchased and to permit the use of the site for the necessary supports for the building or structure erected in the leased space, ingress and egress for the building or structure, and the construction of essential public or private utilities.
(4) The deed or lease must require the lessee to carry sufficient public liability and property damage insurance to indemnify the city and protect it from all loss and damage from the hazards and perils normally insured against by insurance arising out of the existence and operation of any building or other structure in the leased or sold space.
(5) Any building or other structure erected above the parking facility is subject to taxes levied on private property unless the building or structure is acquired by the city and wholly used for governmental purposes.
(b) The lease rental or sale price received by the city shall be considered to be revenues of the parking facility or facilities and shall be deposited, handled, and disbursed in the same manner as

other revenues of the parking facility or facilities. However, if considering the lease rental or sale price as revenue would result in the revenue bonds constituting industrial development bonds under the Internal Revenue Code as it existed on January 1, 1986, and any applicable regulations under that Code, then the lease rental shall be deposited in the general fund of the city and disbursed in the same manner as other money in the general fund.
As added by Acts 1982, P.L.77, SEC.13. Amended by P.L.2-1987, SEC.52.

IC 36-9-11.1-14
Funds for expenses of department before issuance of bonds or receipt of revenues
Sec. 14. (a) All expenses to be incurred by the department, necessary to be paid before the issuance of bonds or the receipt of revenues by the department, shall be met and paid in the following manner:
(1) The board shall from time to time certify an estimate of the maximum amount of the items of expense to the fiscal officer of the consolidated city, who shall report whether any funds for payment are available.
(2) If so available, and when set aside for that purpose, the board may authorize expenses within the maximum amounts, and shall direct the fiscal officer to pay the amounts, as incurred.
(3) The fiscal officer shall then draw warrants for payment, which shall be paid out of any available general funds of the city not already appropriated, without special appropriation being made by and without the approval of any other body.
(4) In case there are no unappropriated and available general funds of the city, the fiscal officer may recommend to the legislative body a temporary transfer, from any other funds of the city that may be available, of a sufficient amount to meet the items of expense, or the making of a temporary loan for that purpose, and the legislative body shall make the transfer of funds or authorize a temporary loan, in the same manner as other transfers or temporary loans are made by the city.
(b) The amount advanced by the city under subsection (a)(4) and outstanding at any time may not exceed one hundred fifty thousand dollars ($150,000), and the fund or funds of the city from which an advancement is made shall be fully reimbursed and repaid by the board out of the first proceeds of bonds issued under this chapter, or out of revenues of the department when revenues are sufficient for that purpose. Any funds so repaid shall be considered appropriated and shall be credited to whatever fund, or funds, they were withdrawn from for the advances. No part of the funds advanced by the city at any time may be used for the acquisition of any property or its improvement or for the payment of any bonds.
As added by Acts 1982, P.L.77, SEC.13.
IC 36-9-11.1-15
Revenue bonds; issuance; proceeds
Sec. 15. (a) If the consolidated city desires to obtain all or a part of the money necessary to pay the cost of any parking facility or facilities by the issuance of revenue bonds, then bonds to carry out the purposes of this chapter may be authorized by ordinance of the legislative body. The ordinance must set out the amount, date, denominations, terms, conditions, and form of the bonds and the interest coupons, and any covenants relative to safeguarding the interest of the bondholders. The ordinance must specify in detail the revenues pledged to the payment of the interest on and the principal of the bonds and may contain provisions for the issuance of additional bonds of equal priority or junior and subordinate from time to time under restrictions set forth in the ordinance.
(b) Upon the sale and delivery of the bonds authorized, the ordinance constitutes a contract between the city and the bondholders, and may not be amended so as to affect adversely the rights of the holders of the bonds.
(c) In case different parcels of land, buildings, or air rights are to be acquired or more than one (1) parking facility is to be constructed or more than one (1) contract for work is let by the board at approximately the same time, whether under one (1) or more declaratory resolutions, the ordinance may provide for the total cost of them by bonds of the same series. If the cost of construction of more than one (1) parking facility is financed from the same issue or series of bonds, all of the parking facilities shall be considered as a single parking facility for the purposes of this chapter with regard to the custody, application, and accounting of funds and remedies upon default.
(d) The revenue bonds may bear interest at a rate not exceeding the maximum rate fixed by the ordinance, payable semiannually, may be payable in such amounts and at such times, not exceeding fifty (50) years from the date of issuance, at such place or places, either within or without Indiana, and may be redeemable before maturity on such terms and conditions, all as determined by the board and provided in the authorizing resolution.
(e) In case any of the officers whose signatures or countersignatures appear on the bonds or the coupons cease to be officers before the delivery of the bonds to the purchaser, the signatures or countersignatures are nevertheless valid and sufficient for all purposes as if the officers had remained in office until the delivery of the bonds.
(f) The authorizing ordinance may provide for the redemption of the bonds on call, before maturity, on terms as set out in the ordinance and the bonds, and may include such provisions and covenants relative to the operation, protection, and insuring of the parking facility and the safeguarding of funds and rights of the bondholders as the board considers expedient.
(g) The bonds of the same series may be in one (1) or more issues of the same or different priorities, as stated in the authorizing

ordinance and on the face of the bonds, and are payable from the net revenues derived from the operation of the parking facility or facilities on account of which the bonds of that series are issued, from net revenues derived from other parking facilities, of the on-street parking meters or parking mechanisms pledged as authorized in this chapter, or from the proceeds derived from the disposition of the parking facility or facilities. The bonds constitute a charge on these revenues, or a lien on the property acquired from the proceeds of the bonds, or both, to the extent and with such priority as may be provided in the authorizing resolution and expressly stated in the bonds.
(h) All bonds issued under this chapter, in the hands of bona fide holders, have all of the qualities of negotiable instruments under negotiable instruments law. The bonds and the interest on them are exempt from taxation as provided by IC 6-8-5.
(i) Unless registered, the bonds are payable to bearer, and the interest payable shall be evidenced by attached coupons. The bonds may be registerable as to principal only in the holder's name on the records of the city kept by the city fiscal officer. This registration shall be noted on the bond by the fiscal officer or other designated officer, after which no transfer is valid unless made on the books of the city by the registered holder and similarly noted on the bond. Any bond so registered as to principal may be discharged from registration by being transferred to bearer, after which it is transferable by delivery, but may again be registered as to principal as before. The registration of bonds as to principal does restrict the negotiability of the interest coupons by delivery only.
(j) Notwithstanding any other law, the authorizing resolution or ordinance may provide for a pledge of all or a certain designated part of the gross or net revenues derived from:
(1) other parking facilities, on-street parking meters, and parking mechanisms;
(2) parking and traffic violation fines and fees;
(3) lease rentals in connection with any parking facilities;
(4) private pledges and contributions; and
(5) any federal and state grants and distributions not dedicated or restricted by law to other purposes, to the payment of principal of and interest on revenue bonds issued or to be issued under this chapter and the accumulation and maintenance of the reserve for them, to the extent and in the manner provided in the resolution or ordinance authorizing the issuance of the bonds.
If such a pledge is made, it is irrevocable so long as any of the bonds on account of which the pledge is made are outstanding, and the pledge takes precedence over any budget provision or appropriation payable out of unobligated revenues so pledged where the provision or appropriation is made after the authorization of the pledge by the legislative body.
(k) So long as the net revenues derived from other parking facilities, on-street parking meters, or parking mechanisms are not needed for the payment of any pledge made under this section, the

city may use and expend those revenues as otherwise authorized by law. The city may not make any covenant relative to the number or location of the parking meters to be maintained by it in and along its public ways.
(l) Any bonds may be sold at public or private sale for such price or prices, in such manner, and at such time or times as may be determined by the board. The bonds must be executed in the name of the city, as other bonds of the city are executed. Each bond must state on its face that it does not constitute an obligation of the city in any respect, or within the meaning and limitations of the constitution of Indiana, but is payable solely from the revenue funds or property pledged to it. Each bond must contain a reference to the authorizing resolution or ordinance and the date of its adoption.
(m) An action to question the validity of any bonds issued under this chapter, or to prevent their issuance, sale, or delivery, must be brought within thirty (30) days following the adoption of the ordinance approving the bonds. All such bonds after that time are incontestable, except for fraud, forgery, or violation of constitutional provisions.
(n) Bonds may be issued under this chapter for the purpose of providing money to pay the cost of completing, improving, or enlarging any parking facility or facilities acquired under this chapter and also for the purpose of funding judgments or refunding bonds previously issued under this chapter.
(o) Preliminary expenses advanced by any person or governmental agency may be reimbursed from the proceeds of the bonds. The proceeds of the bonds of each issue after reimbursement shall be used solely for the payment of the cost of the parking facility or facilities on account of which the bonds were issued, including incidental expenses and interest, and shall be disbursed in such manner and under such restrictions, if any, as the board may provide in the resolution or the legislative body may provide in the ordinance authorizing the issuance of the bonds.
(p) If the proceeds of the bonds of any issue, by error of estimates or otherwise, are less than the cost, additional bonds may in like manner be issued to provide the amount of the deficit. Unless otherwise provided in the resolution authorizing the issuance of the bonds, the additional bonds shall be considered to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued. If the proceeds of the bonds of any issue exceed the cost of the parking facility or facilities on account of which they have been issued, the surplus shall be deposited in the fund or account from which the bonds are payable.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-16
Rights of bondholders; lien; enforcement proceedings; default
Sec. 16. (a) There is created a statutory lien upon the property acquired or improved from the proceeds of the bonds, to and in favor of the holders of the bonds, and each of them, and to and in favor of

the holders of the coupons evidencing the interest on the bonds, to the extent and with such priority as is stated in the resolution or ordinance authorizing the bonds and set out on the face of the bonds. The property so purchased or acquired remains subject to the statutory lien until payment in full of the principal and interest of the bonds issued on that account.
(b) Any holder of the bonds or of any of the coupons attached to them may, by civil action, protect and enforce all rights granted by the ordinance authorizing the issuance of the bonds or other law, and may so enforce and compel performance of all duties required by this chapter or the ordinance to be performed by the consolidated city, or of any city officer or body such as:
(1) the making and collecting of reasonable and sufficient rates for services rendered by the parking facilities;
(2) the segregation of the operating expenses, income and revenues of each of the parking facilities, and the practice of reasonable economies in them; and
(3) the proper application of the respective funds created under this chapter.
(c) If there is any default in the payment of the interest on or the principal of the bonds in accordance with their terms, any court having jurisdiction of the action may appoint a receiver to administer and operate, on behalf of the city and the bondholders, the particular parking facility with respect to which the default occurs. The receiver may charge and collect rates and charges sufficient to provide for the payment of the operating expenses, repair, and maintenance, and for bond service, and may regulate and apply the income and revenues in conformity with this chapter and the authorizing ordinance. The court may also declare the whole amount of the bonds due and payable and order the sale of the parking facility with respect to which the bonds were issued and sold and the default occurs, and then may apply the proceeds to the payment of the bonds, to the extent available and required for that purpose.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-17
Deposits of department funds; separate account books and special accounts
Sec. 17. (a) All gifts, donations, bequests, devises, and proceeds derived from the sale of bonds, from the disposition of property, or any payments received or paid to the department for off-street parking purposes shall be delivered to the fiscal officer of the consolidated city. He shall deposit them to the credit of the department, for the account for the parking facility entitled to them, or to its general fund, if not so allocated. All money remaining in each separate parking facility fund and in the general fund at the end of each calendar year continues to belong to those respective funds for use as provided in this chapter. All deposits of the department shall be kept in duly designated depositories for funds of the city.
(b) Separate books of account shall be kept for each parking

facility so long as there remain outstanding any bonds issued on account of the acquisition or improvement of the facility. All net revenues derived from any parking facility that are pledged to the payment of the interest on and principal of certain bonds shall be deposited in a separate special account appropriately set up and designated. The money in these accounts shall be used solely for the payment of the interest on and principal of the respective bonds as they fall due, and for no other purposes, until the account contains an amount sufficient to pay the interest on and principal of all bonds payable during the then current calendar year and the interest on and principal of the bonds that will become due during the next succeeding calendar year. Any amount in excess of the amount required for that purpose may be used in the purchase of bonds of that issue, if they can be purchased at less than the then current redemption price, or if not, then for the redemption of outstanding bonds of that issue in accordance with their provisions, all as directed by the board.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-18
Payments to and from general fund of department
Sec. 18. (a) Whenever all bonds and other obligations of any particular parking facility have been fully paid and discharged, any surplus in any fund allocated for that purpose reverts to the general fund of the department. The fund may be used to make up and pay any deficiency that may occur in any other fund for the payment of the bonds and interest issued for any other parking facility under the control of the department. This use of the general fund may continue until all outstanding bonds on all parking facilities have been fully paid.
(b) The board may also pay to the consolidated city in any year, from any available balance in the general fund of the department, such sum as it considers reasonable and that may be available to compensate the city for its loss of revenue in the annual taxes assessable on property of the estimated current and equivalent value of that acquired for all parking facilities, so long as they remain free of taxes.
As added by Acts 1982, P.L.77, SEC.13.

IC 36-9-11.1-19
Annual operating and income statement of facility
Sec. 19. Within ninety (90) days after the close of each calendar year, an operating and income statement of the parking facility or facilities shall be prepared by the fiscal officer of the consolidated city, and kept on file in his office open to examination by any holder of the revenue bonds. A copy of the statement shall be furnished to the original purchaser of the bonds upon request.
As added by Acts 1982, P.L.77, SEC.13.



CHAPTER 12. PARKING METERS AND PARKING FEES

IC 36-9-12-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-2
Use of parking meters authorized
Sec. 2. A municipality may:
(1) regulate the parking or standing of vehicles upon or off any public way in the municipality; and
(2) provide for the collection of license fees from a person parking or standing a vehicle upon or off any public way in the municipality;
by the use of parking meters. Regulations and fees under this section must be established by ordinance.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-3
Purchase or lease of parking meters
Sec. 3. A municipality may provide, by ordinance, for the purchase or lease of parking meters. However, the ordinance must provide for the payment of the purchase price or rental fees only from the license fees collected from the parking meters.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-4
Deposit and disbursement of money collected from parking meters
Sec. 4. (a) A municipality must provide, by ordinance, that:
(1) all license fees collected from parking meters shall be deposited with the municipal fiscal officer;
(2) the fees shall be deposited to the credit of the municipality in a special fund; and
(3) disbursements from the special fund may be made only on orders of the municipal works board, or board of transportation, and only for the purposes listed in subsection (b).
(b) Disbursements from the special fund may be made only to pay:
(1) the purchase price, rental fees, and cost of installation of the parking meters;
(2) the cost of maintenance, operation, and repair of the parking meters;
(3) incidental costs and expenses in the operation of the parking meters, including the cost of clerks and bookkeeping;
(4) the cost of traffic signal devices used in the municipality;
(5) the cost of repairing and maintaining any of the public ways, curbs, and sidewalks where the parking meters are in use, and all public ways connected with them in the municipality;         (6) the cost of acquiring, by lease or purchase, suitable land for offstreet parking facilities to be operated or leased by the municipality;
(7) the principal and interest on bonds issued to acquire parking facilities and devices;
(8) the cost of improving and maintaining land for parking purposes and purchasing, installing, and maintaining parking meters on that land; and
(9) the cost of providing approved school crossing protective facilities, including the costs of purchase, maintenance, operation, and repair, and all other incidental costs.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-5
Appropriations; budget estimates
Sec. 5. (a) Money deposited in the special fund under section 4 of this chapter may be expended only upon a specific appropriation made for that purpose by the municipal legislative body in the same manner that it appropriates other public money.
(b) The municipal works board or board of transportation shall prepare an itemized estimate of the money necessary for the operation of parking meters for the ensuing year at the regular time of making and filing budget estimates for other departments of the municipality. These estimates shall be made and presented to the municipal legislative body in the same manner as other department estimates.
(c) An appropriation under this section is not subject to review by the county tax adjustment board or the department of local government finance, and the general statutes regarding appropriation of funds do not affect this chapter.
As added by Acts 1981, P.L.309, SEC.85. Amended by Acts 1981, P.L.317, SEC.11; P.L.90-2002, SEC.509.

IC 36-9-12-6
Warrants for expenditures
Sec. 6. Warrants for expenditures under this chapter shall be prepared and processed in the manner provided by statute.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-7
Disposition of surplus funds
Sec. 7. At the end of a calendar year, money remaining in the municipal treasury to the credit of the special fund established under section 4 of this chapter remains in the fund and does not revert to the general fund of the municipality, but the municipal legislative body may, by ordinance, transfer any balance in the special fund to the general fund.
As added by Acts 1981, P.L.309, SEC.85.

IC 36-9-12-8 Contracts; procedure for awarding
Sec. 8. Contracts for public improvements under this chapter must be awarded in the manner prescribed by IC 36-1-12.
As added by Acts 1981, P.L.309, SEC.85. Amended by Acts 1982, P.L.33, SEC.46.



CHAPTER 13. COUNTY BUILDING AUTHORITY

IC 36-9-13-1
Application of chapter; "eligible entities" defined
Sec. 1. This chapter applies to all counties and to the following municipal corporations in each county:
(1) Municipalities.
(2) Townships.
(3) School Corporations.
(4) Health and hospital corporations.
The municipal corporations to which this chapter applies are referred to as "eligible entities" in this chapter.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-2
Governing bodies
Sec. 2. For purposes of this chapter, the following are considered the governing bodies of their respective eligible entities:
(1) Board of commissioners, for a county not subject to IC 36-2-3.5 or IC 36-3-1.
(2) County council, for a county subject to IC 36-2-3.5.
(3) City-county council, for a consolidated city or county having a consolidated city.
(4) Common council, for a city other than a consolidated city.
(5) Town council, for a town.
(6) Trustee and township board, for a civil or school township.
(7) Board of school trustees, board of school commissioners, or school board, for a school corporation.
(8) Board of trustees, for a health and hospital corporation.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1982, P.L.33, SEC.47; P.L.8-1987, SEC.84; P.L.8-1989, SEC.99.

IC 36-9-13-3
"Government building" defined
Sec. 3. (a) As used in this chapter, "government building" means all or part of any structure used for:
(1) governmental and public activities;
(2) the detention of prisoners;
(3) hospitals; or
(4) city markets.
(b) For purposes of this chapter, "government building" includes:
(1) the land used in conjunction with such a structure; and
(2) the equipment, facilities, appurtenances, materials, and supplies that the board of directors of the building authority considers necessary or convenient to make such a structure and land suitable for use under this chapter, including:
(A) heating and air conditioning facilities;
(B) sewage disposal facilities;
(C) landscaping;             (D) walks;
(E) drives; and
(F) parking facilities.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.28.

IC 36-9-13-3.5
"System" defined
Sec. 3.5. As used in this chapter, "system" means any of the following:
(1) A computer (as defined in IC 36-8-15-4).
(2) A communications system (as defined in IC 36-8-15-3(1)).
(3) Mobile or remote equipment that is coordinated by or linked with a computer or communication system.
(4) Upon the request of:
(A) the fiscal body of an eligible entity having a fiscal body; or
(B) the governing body of an eligible entity not having a fiscal body;
security services provided by human or nonhuman means.
As added by P.L.37-1988, SEC.29. Amended by P.L.270-1993, SEC.1.

IC 36-9-13-4
Building authorities; authorization; purposes
Sec. 4. A county may establish a separate municipal corporation to be known as the "__________ building authority" (including the name of the county seat and county) for the purpose of:
(1) acquiring land; and
(2) financing, acquiring, improving, constructing, reconstructing, renovating, equipping, and operating government buildings and systems;
and leasing them to eligible entities.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.5; P.L.37-1988, SEC.30.

IC 36-9-13-5
Procedure for establishment of authority; notice and hearing
Sec. 5. (a) Whenever the county auditor receives a notice that:
(1) is signed by the presiding officers of the county executive, the county fiscal body, and the municipal fiscal body of the county seat;
(2) states that those bodies have agreed to hold a public hearing on and consider the creation of a county building authority; and
(3) fixes a time and place for that hearing;
he shall give notice by publication of the hearing. The notice shall be published in accordance with IC 5-3-1, and must set out the time, place, and purpose of the hearing.
(b) The members of the executive of the county and the fiscal bodies of the county and county seat shall meet at the time and place

fixed in the notice. The presiding officers of each of the three (3) bodies shall elect one (1) of their number to preside as chairman at the hearing, another as vice chairman, and another as secretary.
(c) All interested citizens and taxpayers of the county may appear and are entitled to be heard at the hearing.
(d) The authority shall be established if, within sixty (60) days after the hearing, a concurrent resolution declaring a need for the authority is agreed upon and separately adopted by the county executive and county and municipal fiscal bodies.
(e) A copy of the concurrent resolution that is certified by affidavits of the county auditor and municipal clerk showing the date of adoption of the resolution by the three (3) bodies must be filed in the office of the recorder of the county for recording in the miscellaneous records. The certified and recorded copy of the resolution is admissible in evidence in any action or proceeding as proof of the establishment of the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.46.

IC 36-9-13-6
Trustees; appointment; terms of office; oaths
Sec. 6. (a) Within sixty (60) days after the adoption of the concurrent resolution under section 5 of this chapter, a board of building authority trustees shall be appointed. The board consists of five (5) trustees who are appointed in the following manner and for the following initial terms:
(1) One (1) appointed by the municipal fiscal body of the county seat, for a term of one (1) year.
(2) One (1) appointed by the county fiscal body, for a term of two (2) years.
(3) One (1) appointed by the county executive, for a term of three (3) years.
(4) One (1) appointed by the municipal executive of the county seat, for a term of four (4) years.
(5) One (1) appointed by the county executive, for a term of four (4) years.
(b) A person may be appointed as a trustee only if he:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county for five (5) years immediately preceding his appointment; and
(3) is not an officer or employee of an eligible entity.
(c) The names of all persons appointed under subsection (a) shall be transmitted in writing to the circuit court for the county at least ten (10) days before the end of the sixty (60) day period. The court shall mail a notice of appointment to each trustee immediately after the sixty (60) day period.
(d) Before entering upon his duties, each trustee shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon his certificate of appointment. The certificate shall be promptly filed with the county clerk. As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.7-1983, SEC.39.

IC 36-9-13-7
Trustees; appointment of successors
Sec. 7. (a) As the term of a trustee expires, his successor shall be appointed by the same appointing authority, for a term of four (4) years.
(b) A trustee holds over after the expiration of his term until his successor is appointed and qualified.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-8
Trustees; failure to qualify; vacancies
Sec. 8. If a person appointed as a trustee:
(1) fails to qualify within ten (10) days after notice of his appointment is mailed to him; or
(2) qualifies but then dies, resigns, vacates his office because he is no longer a resident of the county, or is removed from office under section 18 of this chapter;
a new trustee shall be appointed by the same appointing authority for the remainder of the vacated term.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-9
Trustees; meetings to elect officers and appoint board of directors
Sec. 9. (a) The first trustees of the building authority shall, within thirty (30) days after their appointment, meet at a time and place designated by the circuit court for the county for the purpose of electing officers. The trustees shall elect from among themselves a president, a vice president, and a secretary. Each of these officers shall serve from the day of his election until the first Monday in January after his election, and holds over until his successor is elected and qualified.
(b) At the meeting under this section, the trustees shall also appoint the first board of directors of the building authority, in the manner prescribed by section 11 of this chapter.
(c) After appointing the first board of directors of the building authority, the trustees shall meet on the first Monday in January of each year for the purpose of:
(1) electing officers;
(2) appointing the directors of the building authority; and
(3) performing any other duties under this chapter.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-10
Trustees; adoption of rules; records; additional meetings
Sec. 10. (a) The trustees may adopt rules and bylaws governing their procedure.
(b) The proceedings of the trustees shall be recorded in a book

provided for that purpose.
(c) In addition to their meetings under section 9 of this chapter, the trustees may hold regular and special meetings as often as is necessary to perform their duties under this chapter.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-11
Board of directors; appointment; terms of office; qualifications; oaths
Sec. 11. (a) A county building authority is under the control of a board of directors. This board consists of five (5) directors, who shall be appointed by a majority vote of the building authority trustees. Each of the original directors shall serve from the date of his appointment until the first day of February in the second year after his appointment, and until his successor is appointed and has qualified.
(b) A person may be appointed as a director only if he:
(1) is at least thirty (30) years of age;
(2) has been a resident of the county five (5) years immediately preceding his appointment; and
(3) is not an officer or employee of an eligible entity.
(c) Before entering upon his duties, each director shall take and subscribe an oath of office (in the usual form), which shall be endorsed upon his certificate of appointment. The certificate shall be promptly filed with the county clerk.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-12
Directors; appointment of successors
Sec. 12. As the term of a director expires, his successor shall be appointed by a majority vote of the trustees. The new director shall serve for one (1) year from the first day of February after his appointment, and until his successor is appointed and qualified.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-13
Directors; vacancies
Sec. 13. If a vacancy occurs on the board of directors, the trustees shall, by a majority vote, appoint a new director to serve the remainder of the term.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-14
Directors; meetings to elect officers
Sec. 14. (a) The first directors of a building authority shall, within thirty (30) days after their appointment, meet for the purpose of electing officers. They shall elect from among themselves a president, a vice president, a secretary, and a treasurer. Each of these officers shall perform the duties usually pertaining to his office, and shall serve from the date of his election until his successor is elected

and qualified.
(b) After the meeting under subsection (a), the directors shall meet on the first Monday in February of each year for the purpose of electing officers.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-15
Directors; additional meetings
Sec. 15. In addition to their meetings under section 14 of this chapter, the directors may hold the regular and special meetings they consider necessary. The directors may fix the times of these meetings and the notices required for meetings by resolution or under their rules and bylaws.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-16
Directors; adoption of rules; quorum; approval of actions
Sec. 16. (a) The directors may adopt the rules and bylaws they consider necessary for the proper conduct of their proceedings, the performance of their duties, and the safeguarding of the funds and property of the building authority.
(b) A majority of the directors constitutes a quorum, and the concurrence of a majority of the directors is necessary to authorize any action by the directors.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-17
Trustees and directors; actions resulting in vacation of office
Sec. 17. A trustee or director who:
(1) ceases to be a resident of the county; or
(2) becomes an officer or employee of an eligible entity;
vacates his office.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-18
Removal of trustees
Sec. 18. (a) A person seeking the removal of a trustee for:
(1) neglect of duty;
(2) incompetence;
(3) inability to perform his duties; or
(4) any other good cause;
may file a complaint in the circuit or superior court for the county in which the building authority is located. The complaint must set forth the charges preferred. The action shall be placed on the court's advanced calendar, and the court shall try the action in the same manner as other civil cases, without a jury. If the charges are sustained, the court shall declare the trustee's office vacant.
(b) The trustees may summarily remove a director from office at any time.
As added by Acts 1981, P.L.309, SEC.86.
IC 36-9-13-19
Compensation of trustees and directors
Sec. 19. A trustee or director is not entitled to a salary but is entitled to reimbursement for expenses necessarily incurred in the performance of his duties.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-20
Trustees and directors; conflicts of interest
Sec. 20. A trustee or director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any such transaction in which a trustee or director has a pecuniary interest is void.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-21
Preliminary expenses
Sec. 21. All necessary preliminary expenses that must be paid by the board of directors of a building authority before the issuance and delivery of bonds or the negotiation of a loan under this chapter, including expenses incurred in:
(1) making surveys;
(2) estimating costs and receipts;
(3) employing engineers, architects, or consultants;
(4) giving notices; and
(5) taking options;
may be paid out of money provided by the county and county seat, or either of them, from money on hand or derived from taxes levied for that purpose. The fund or funds from which the payments are made shall be fully reimbursed by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made from those proceeds. The amount advanced to pay preliminary expenses under this section is a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until that amount has been repaid.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.31.

IC 36-9-13-22
Powers and duties of board of directors
Sec. 22. (a) Except as provided in subsection (b), the board of directors of a building authority, acting in the name of the authority, may:
(1) finance, improve, construct, reconstruct, renovate, purchase, lease, acquire, equip, operate, maintain, and manage land, government buildings, or systems for the joint or separate use of one (1) or more eligible entities;
(2) lease all or part of land, government buildings, or systems to eligible entities;
(3) govern, manage, regulate, operate, improve, reconstruct,

renovate, repair, and maintain any land, government building, or system acquired or financed under this chapter;
(4) sue, be sued, plead, and be impleaded, but all actions against the authority must be brought in the circuit court for the county in which the authority is located;
(5) condemn, appropriate, lease, rent, purchase, and hold any real or personal property needed or considered useful in connection with government buildings or systems regardless of whether that property is then held for a governmental or public use;
(6) acquire real or personal property by gift, devise, or bequest and hold, use, or dispose of that property for the purposes authorized by this chapter;
(7) enter upon any lots or lands for the purpose of surveying or examining them to determine the location of a government building;
(8) design, order, contract for, and construct, reconstruct, renovate, and maintain land, government buildings, or systems and perform any work that is necessary or desirable to improve the grounds, premises, and systems under its control;
(9) determine, allocate, and adjust space in government buildings to be used by any eligible entity;
(10) construct, reconstruct, renovate, maintain, and operate auditoriums, public meeting places, and parking facilities in conjunction with or as a part of government buildings;
(11) collect all money that is due on account of the operation, maintenance, or management of, or otherwise related to, land, government buildings, or systems, and expend that money for proper purposes;
(12) let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, and vending machines;
(13) employ the managers, superintendents, architects, engineers, consultants, attorneys, auditors, clerks, foremen, custodians, and other employees or independent contractors necessary for the proper operation of land, government buildings, or systems and fix the compensation of those employees or independent contractors, but a contract of employment may not be made for a period of more than four (4) years although it may be extended or renewed from time to time;
(14) make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter;
(15) provide coverage for its employees under IC 22-3 and IC 22-4; and
(16) accept grants and contributions for any purpose specified in this subsection.
(b) The building authority in a county having a consolidated city may not purchase, construct, acquire, finance, or lease any land,

government building, or system for use by an eligible entity other than the consolidated city or county, unless that action is first approved by:
(1) the city-county legislative body; and
(2) the governing body of the eligible entity involved.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.6; P.L.37-1988, SEC.32.

IC 36-9-13-22.5
Management contract; terms; annual budget; tax levy
Sec. 22.5. The authority may operate, maintain, and manage all or any part of a government building or system for the benefit of an eligible entity under a management contract entered into for a period of not more than forty (40) years. The management contract may contain any terms agreed to by the authority and the eligible entity, including a covenant of the eligible entity to pay the authority a monthly fee for costs of operation and maintenance of the government building or system pursuant to the annual budget submitted to the governing body by the authority in accordance with the management contract. The annual budget may contain funds for a working balance and funds for a reserve account for nonrecurring general maintenance, improvement, or replacement costs as provided in the management contract. The eligible entity may enter into the contract through adoption of an ordinance, an order, or a resolution of the entity's governing body or, in the case of a city, a resolution of the board that is responsible for the government building or system. No other approvals of the management contract are required. To the extent provision for payment from other available revenues has not been made and subject to the provisions of the management contract for cancellation or termination, the governing body of the eligible entity that executes a management contract shall annually levy a tax sufficient to produce each year the necessary money with which to pay the management fee required by the budget submitted by the authority. These levies may be reviewed by other bodies vested by law with that power to determine that the annual levies are sufficient to raise the amount required to meet the management fee under the contract.
As added by P.L.35-1990, SEC.64.

IC 36-9-13-23
Lease of land, government buildings, or systems to eligible entity by authority; authorization
Sec. 23. (a) An eligible entity may lease land or any part of a government building or system from a building authority, and the authority may lease land or any part of a government building or system to an eligible entity. An eligible entity that enters into such a lease may sublease part of the leased premises to other eligible entities. Such a lease or sublease may not be entered into for a period of more than forty (40) years.
(b) An eligible entity may, in anticipation of:         (1) the construction or purchase of government buildings, including the necessary equipment and appurtenances; or
(2) the purchase of land;
enter into a lease with a building authority before the construction or purchase. Such a lease must require the payment of lease rental by the lessee or lessees to begin when the building or land has been acquired or completed and is ready for occupancy, but not before that time.
(c) Whenever property is to be acquired and reconstructed or renovated under this chapter, an eligible entity may, in anticipation of the acquisition, enter into a lease with a building authority, upon such terms and conditions as may be agreed upon, including:
(1) provisions for the lessee to continue to operate the property until completion of the reconstruction or renovation; and
(2) provisions for the payment of a lease rental by the lessee for the use of the property while it is being reconstructed or renovated.
(d) An eligible entity may, in anticipation of the acquisition of a system, enter into a lease with the building authority before the completion of the acquisition. Such a lease must require the payment of lease rental by the lessee or lessees to begin when acquisition of the system, or a discrete, functional part of the system, has been completed and is ready for use, but not before that time. An opinion or report of an independent expert that the system, or a discrete, functional part of the system, is complete and ready for use is conclusive and binding on all parties and on all taxpayers of an eligible entity.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.7; P.L.37-1988, SEC.33.

IC 36-9-13-24
Leases; options to renew
Sec. 24. A lease under section 23 of this chapter may provide the eligible entity that is the lessee with an option to renew the lease for the same term or a shorter term, on the conditions provided in the lease.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-25
Leases; options to purchase; authorization of bond issue to pay purchase price
Sec. 25. (a) A lease under section 23 of this chapter may give one (1) or more of the lessees acting jointly or severally an option to purchase before the expiration of the term of the lease:
(1) on the date or dates in each year that are fixed by the lease; and
(2) at a price to be computed by a method set forth in the lease.
However, such a lease may not provide, or be construed to provide, that an eligible entity is under an obligation to purchase the leased government building or system or is under an obligation respecting

any creditors or bondholders of the authority.
(b) An eligible entity that exercises an option to purchase may issue general obligation bonds for the purpose of obtaining enough money to pay the purchase price or its proportionate share of the purchase price. The bonds shall be authorized, issued, and sold in the manner prescribed by law for the authorization, issuance, and sale of bonds of the eligible entity for other purposes.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.34.

IC 36-9-13-26
Construction or purchase of building or acquisition of system to be leased; submission of plans and specifications
Sec. 26. (a) A building authority proposing to build or purchase and remodel a government building for lease to an eligible entity must submit the plans, specifications, and estimates for the building or remodeling to the lessee or lessees before the execution of the lease. The plans and specifications must also be submitted to the state department of health, state fire marshal, and any other state agencies designated by law to pass on plans and specifications for public buildings.
(b) A building authority proposing to acquire a system may enter into a lease without submitting plans, designs, or specifications to any eligible entity, government body, or agency. However, before the execution of the lease, the building authority must submit to the lessee or lessees an estimate of the cost and a detailed description of the system.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.35; P.L.2-1992, SEC.893.

IC 36-9-13-27
Leases; notice and hearing; execution
Sec. 27. (a) When a building authority and an eligible entity have agreed upon the terms and conditions of a proposed lease under section 23 of this chapter, a notice of a public hearing to be held in the county by the governing body of the eligible entity shall be given by publication to all interested persons. The notice of the hearing shall be published in accordance with IC 5-3-1. The notice must name the day, place, and hour of the hearing, and set forth a brief summary of the principal terms of the lease agreed upon, including the character of the property to be leased, the location of the property to be leased if the property is a government building, the estimated lease rental to be paid, and the number of years the lease is to be in effect.
(b) The proposed lease, a detailed description of the government building or system, and any drawings, plans, specifications, and estimates that are available for the government building or system shall be kept open for inspection by the public after the notice is published and at the hearing.
(c) At the hearing, all interested persons are entitled to be heard

upon the necessity for the execution of the lease and whether the basis for the determination of the lease rental is fair and reasonable. The hearing may be adjourned to a later date or dates, with the place and date of the continued hearing to be fixed before adjournment.
(d) Following the hearing, the governing body may approve the proposed lease in substantially final form and authorize the execution of the lease within parameters established by the authority at the time the proposed lease is approved, as originally agreed upon or with any modifications that the authority agrees to. The governing body may rely on the testimony of independent experts as to the fairness and reasonableness of the lease. Such an authorization must be by resolution or ordinance entered in the official records of the governing body. The lease must be executed on behalf of the eligible entity by the officer or officers authorized by law to execute contracts on behalf of that entity, and on behalf of the authority by the president or vice president and the secretary of its board of directors.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.47; P.L.37-1988, SEC.36; P.L.35-1990, SEC.65.

IC 36-9-13-28
Leases; notice of approval; objections by taxpayers; petitions; notice and hearing; limitations on actions and appeals
Sec. 28. (a) If the terms and conditions of a proposed lease are approved under section 27 of this chapter, notice of the approval of the lease shall be given on behalf of the eligible entity by publication in accordance with IC 5-3-1. Ten (10) or more taxpayers in the eligible entity:
(1) whose tax rate will be affected by the proposed lease; and
(2) who are of the opinion that there is no necessity for the lease, or that the method of determining the lease rental is not fair and reasonable;
may file a petition in the office of the county auditor within thirty (30) days after publication of notice of the approval of the lease. The petition must set forth their objections to the lease and facts showing that the lease is unnecessary or unwise, or that the method of determining the lease rental is not fair and reasonable.
(b) Upon the filing of a petition under subsection (a), the county auditor shall immediately certify a copy of it, together with any other data necessary to present the questions involved, to the department of local government finance. Not less than five (5) nor more than fifteen (15) days after receipt of the certified petition and data, the department of local government finance shall fix a time and place in the county for the hearing of the matter. The department of local government finance shall give notice of the hearing to the eligible entity and to the first ten (10) petitioners on the petition by registered mail, at least five (5) days before the date of the hearing.
(c) The decision of the department of local government finance on a petition under this section is final.
(d) An action to contest the validity of the lease or to enjoin the

performance of any of its terms and conditions must be instituted within thirty (30) days after publication of notice of the approval of the lease, or if an appeal has been taken to the department of local government finance, within thirty (30) days after the decision of the department.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.48; P.L.35-1990, SEC.66; P.L.90-2002, SEC.510.

IC 36-9-13-29
Sale or lease of land or government building by eligible entity to authority; authorization; procedure
Sec. 29. (a) An eligible entity that wants to have all or part of a government building constructed, reconstructed, or renovated on land owned or to be acquired by it may:
(1) sell that land or building to a building authority; or
(2) lease the land or building to the authority for the same period of years that the eligible entity proposes to lease all or part of the building, and may grant an option to the authority to purchase the land or building within six (6) months after the expiration of the lease on the building if the eligible entity does not exercise an option to purchase the land or building within the terms of the lease.
If the option price of the land or building is not fixed in the lease, then the price to be paid for the land or building under the option shall be determined by an appraisal by one (1) disinterested freeholder residing in the county and two (2) disinterested appraisers licensed under IC 25-34.1, who must be residents of Indiana, and who shall be appointed by the circuit court for the county. One (1) of the appraisers appointed under this subsection must reside not more than fifty (50) miles from the land.
(b) A sale or lease of land or a building under this section must be authorized by resolution or ordinance of the governing body of the eligible entity, which shall be entered in the official records of the governing body. This authorization must be given concurrently with the authorization by the eligible entity of a lease of the building, or part of it, to be constructed, reconstructed, or renovated wholly or in part on the land.
(c) The deed, in the case of a sale of the land, or the lease, must be executed on behalf of the eligible entity by the officer or officers authorized by law to execute contracts on behalf of the entity, and on behalf of the authority by the president or vice president and secretary of its board of directors.
(d) Before the sale of any land or building under this section, a petition must be filed with the circuit court of the county requesting the appointment of:
(1) one (1) appraiser who must be a resident of the eligible entity selling the land or building and a disinterested freeholder; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana. One (1) of the appraisers described

under subdivision (2) must reside not more than fifty (50) miles from the land or building. The appraisers shall fix the fair market value of the land or building and report their decision within three (3) weeks after their appointment. The eligible entity may then sell the land or building to the authority for an amount not less than the fair market value fixed by the appraisers, which amount may be paid from proceeds of bonds of the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.188, SEC.8; P.L.113-2006, SEC.21.

IC 36-9-13-30
Revenue bonds
Sec. 30. (a) For the purpose of obtaining money to pay the cost of:
(1) acquiring or constructing government buildings;
(2) acquiring land;
(3) acquiring systems;
(4) improving, reconstructing, or renovating government buildings, systems, or land;
(5) repaying any advances for preliminary expenses made to the building authority by an eligible entity;
(6) purchasing plans, designs, programs, and devices for governmental buildings or systems; or
(7) refinancing any loan made under section 31 of this chapter;
the board of directors of a building authority may issue revenue bonds of the authority.
(b) The bonds are payable solely from the income and revenues of the particular government buildings, systems, or land for which the bonds were issued.
(c) The bonds must be authorized by resolution of the board. The bonds:
(1) bear interest payable semiannually; and
(2) mature serially, either annually or semiannually, at times determined by the resolution authorizing the bonds.
However, the maturities of the bonds may not extend over a period longer than the period of the lease of the government buildings, systems, or land for which the bonds are issued.
(d) The bonds may, and all bonds maturing after five (5) years from date of issuance shall, be made redeemable before maturity at the option of the board of directors of the building authority. Such a redemption must be at the par value of the bonds, together with the premiums, and under the terms and conditions fixed by the resolution authorizing the issuance of the bonds.
(e) The principal and interest of the bonds may be made payable in any lawful medium.
(f) The resolution authorizing the issuance of the bonds must:
(1) determine the form of the bonds, including the interest coupons (if any) to be attached to them;
(2) fix the denomination or denominations of the bonds; and
(3) fix the place or places of payment of the principal and interest of the bonds, which must be at a state or national bank

or trust company within Indiana and may also be at one (1) or more state or national banks or trust companies outside Indiana.
(g) The bonds are negotiable instruments under IC 26-1.
(h) The resolution authorizing the issuance of the bonds may provide for the registration of any of the bonds in the name of the owner as to principal alone.
(i) The bonds shall be executed by the president of the board of directors, the corporate seal of the authority shall be affixed to the bonds and attested by the secretary of the board, and the interest coupons (if any) attached to the bonds shall be executed by placing the facsimile signature of the treasurer of the board on them.
(j) The bonds may be sold at a private sale, a negotiated sale, or a public sale.
(k) If the bonds are sold at a public sale, notice of the sale of the bonds shall be published in accordance with IC 5-3-1.
(l) The board of directors shall sell the bonds at public sale, for not less than their par value. The board shall award the bonds to the highest bidder, as determined by computing the total interest on the bonds from the date of sale to the dates of maturity and deducting from that amount the premium bid, if any. Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. If the bonds are not sold on the date fixed for the sale, then the sale may be continued from day to day until a satisfactory bid has been received.
(m) The board of directors may issue temporary bonds, with or without coupons. These bonds, which must be issued in the manner prescribed by this section, may be exchanged for the bonds that are subsequently issued.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.49; Acts 1981, P.L.188, SEC.9; P.L.37-1988, SEC.37; P.L.173-2003, SEC.39.

IC 36-9-13-31
Loans
Sec. 31. (a) In lieu of authorizing and selling bonds under section 30 of this chapter, the board of directors of a building authority may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of obtaining the required money.
(b) The resolution authorizing the loan must set out:
(1) the total amount of the loan desired;
(2) the approximate dates on which money will be required, and the amounts of the money that will be required on those dates; and
(3) any terms, conditions, and restrictions concerning the proposed loan or the submission of proposals that the board considers advisable.
(c) Before the consideration of proposals for such a loan, a notice shall be published in accordance with IC 5-3-1. The notice must set out:
(1) the amount and purpose of the proposed loan;         (2) a brief summary of other provisions of the resolution; and
(3) the time and place where proposals will be considered.
(d) The board of directors may accept the proposal it considers most advantageous to the authority.
As added by Acts 1981, P.L.309, SEC.86. Amended by Acts 1981, P.L.45, SEC.50.

IC 36-9-13-32
Trust indentures securing bonds or loans
Sec. 32. (a) The board of directors of a building authority may secure bonds issued under section 30 of this chapter or loans made under section 31 of this chapter by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana that has trust powers.
(b) The trust indenture may:
(1) mortgage or grant a security interest in all or part of the land, systems, or government buildings for which the bonds are issued or loan is made;
(2) contain reasonable and proper provisions for protecting and enforcing the rights and remedies of the bondholders or lenders, including covenants setting forth the duties of the authority and board concerning:
(A) the construction, operation, extension, remodeling, repair, maintenance, and insurance of the government buildings or systems; and
(B) the custody, safeguarding, and application of all money received or to be received by the authority on account of the government buildings or systems financed by the bonds or loan;
(3) set forth the rights and remedies of the bondholders or lenders and trustee; and
(4) restrict the individual right of action of bondholders or lenders.
(c) Except as otherwise provided by this chapter, the board of directors may, by resolution or in the trust indenture, specify:
(1) the officer, board, or depository to which the proceeds of the bonds or loan shall be paid; and
(2) the method of disbursing those proceeds.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.38.

IC 36-9-13-33
Proceeds; application; liens
Sec. 33. (a) The proceeds of any bonds issued under section 30 of this chapter or of any loans made under section 31 of this chapter shall first be applied to the reimbursement of all amounts advanced for preliminary expenses under section 21 of this chapter. The proceeds shall then be applied solely to the payment of the costs for which the bonds are issued or the loan is negotiated, including incidental expenses and interest during construction or acquisition.     (b) The bondholders under section 30 of this chapter, lenders under section 31 of this chapter, or trustees under section 32 of this chapter have a lien upon the proceeds of the bonds or the loan until those proceeds are applied in the manner prescribed by this section.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.39.

IC 36-9-13-34
Tax levy to pay lease rentals
Sec. 34. (a) Except as provided by subsection (d), an eligible entity that executes a lease under this chapter shall annually levy a tax sufficient to produce each year the necessary money with which to pay the lease rental required by the lease. These levies may be reviewed by other bodies vested by law with that authority, in order to determine that the levies are sufficient to raise the amount required to meet the rental under the lease.
(b) The first tax levy shall be made at the first annual tax levy period following the date of the execution of the lease. However, if the lease was entered into in anticipation of the purchase of land, construction or purchase of a government building, or acquisition of a system, the first tax levy shall be made at the first annual tax levy period immediately before the date fixed in the lease for the beginning of the lease rental. The first annual levy shall be made in an amount sufficient to pay the estimated amount of the first annual lease rental to be made under the lease.
(c) The annual lease rental shall be paid to the authority semiannally, following settlements for tax collections.
(d) If a consolidated city executes a lease agreement for all or part of any land, government building, or system, and its use and benefit is for a certain special service district within the consolidated city, the authority may determine that the annual tax required under subsection (a) shall be levied by the special service district benefited by the lease agreement.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.40.

IC 36-9-13-35
Review of annual budget
Sec. 35. The annual operating budget of a building authority is subject to review by the county board of tax adjustment and then by the department of local government finance as in the case of other political subdivisions.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.90-2002, SEC.511.

IC 36-9-13-36
Property and revenues; tax exemption
Sec. 36. All the property and revenues of a building authority are exempt from taxation for all purposes.
As added by Acts 1981, P.L.309, SEC.86.
IC 36-9-13-37
Bonds and other securities; tax exemption
Sec. 37. All the bonds and other securities issued by a building authority, including the interest on them, are exempt from taxation for all purposes.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-38
Handling of funds; employees' bonds
Sec. 38. (a) Except as otherwise provided in this chapter, all money coming into possession of the building authority shall be deposited, held, and secured in accordance with the general statutes concerning the handling of public funds. The handling and expenditure of money coming into possession of the authority is subject to audit and supervision by the state board of accounts.
(b) Any employee of the building authority authorized to receive, disburse, or in any other way handle money or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana. The bond must be in an amount determined by the board of directors of the authority and must be conditioned upon the faithful performance of the employee's duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bond shall be paid by the authority.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-39
Procedure for awarding contracts
Sec. 39. (a) All contracts let by a building authority for the construction and equipment of a government building must be let in accordance with the general statutes concerning public contracts.
(b) All contracts let by a building authority for the acquisition of a system may be entered into in accordance with the general statutes concerning similar contracts.
As added by Acts 1981, P.L.309, SEC.86. Amended by P.L.37-1988, SEC.41.

IC 36-9-13-40
Public records
Sec. 40. The records of a building authority are public records.
As added by Acts 1981, P.L.309, SEC.86.

IC 36-9-13-41
Dissolution of authority
Sec. 41. (a) This section does not apply to a county having a consolidated city.
(b) The county fiscal body and the municipal fiscal body of the county seat may by concurrent resolution dissolve a building authority. They may consider dissolving the building authority at any time, but they shall consider dissolving the building authority when

they are presented with a petition signed by twenty percent (20%) of the registered voters residing in the county or thirty-five percent (35%) of the registered voters residing in the county seat.
(c) The concurrent resolution must provide a plan for paying any obligations, including bonds, of the building authority and for the disposition of the funds and property of the building authority.
As added by Acts 1981, P.L.309, SEC.86.



CHAPTER 13.1. REPEALED



CHAPTER 14. CUMULATIVE BUILDING FUND FOR COUNTY COURTHOUSE

IC 36-9-14-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1981, P.L.309, SEC.87.



CHAPTER 14.5. COUNTY CUMULATIVE CAPITAL DEVELOPMENT FUND

IC 36-9-14.5-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by P.L.44-1984, SEC.16.



CHAPTER 15. CUMULATIVE BUILDING FUND, SINKING FUND, AND DEBT SERVICE FUND FOR CERTAIN LAW ENFORCEMENT PURPOSES

IC 36-9-15-1
Application of chapter
Sec. 1. This chapter applies to all counties.
As added by Acts 1981, P.L.309, SEC.88.



CHAPTER 15.5. MUNICIPAL CUMULATIVE CAPITAL DEVELOPMENT FUND

IC 36-9-15.5-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.44-1984, SEC.17.



CHAPTER 16. MUNICIPAL CUMULATIVE BUILDING OR SINKING FUND AND CUMULATIVE CAPITAL IMPROVEMENT FUND

IC 36-9-16-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.4.

IC 36-9-16-2
Authorization of funds; purposes
Sec. 2. A unit may establish a cumulative building or sinking fund or cumulative capital improvement funds to provide money for one (1) or more of the following purposes:
(1) To purchase, construct, equip, and maintain buildings for public purposes.
(2) To acquire the land, and any improvements on it, that are necessary for the construction of public buildings.
(3) To demolish any improvements on land acquired under this section, and to level, grade, and prepare the land for the construction of a public building.
(4) To acquire land or rights-of-way to be used as a public way or other means of ingress or egress to land acquired for the construction of a public building.
(5) To improve or construct any public way or other means of ingress or egress to land acquired for the construction of a public building.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.5.

IC 36-9-16-3
Cumulative capital improvement fund; additional purposes
Sec. 3. A unit may establish cumulative capital improvement funds to provide money for one (1) or more of the following purposes:
(1) To acquire land or rights-of-way to be used for public ways or sidewalks.
(2) To construct and maintain public ways or sidewalks.
(3) To acquire land or rights-of-way for the construction of sanitary or storm sewers, or both.
(4) To construct and maintain sanitary or storm sewers, or both.
(5) To acquire, by purchase or lease, or to pay all or part of the purchase price of a utility.
(6) To purchase or lease land, buildings, or rights-of-way for the use of any utility that is acquired or operated by the unit.
(7) To purchase or acquire land, with or without buildings, for park or recreation purposes.
(8) To purchase, lease, or pay all or part of the purchase price of motor vehicles for the use of the police or fire department, or

both, including ambulances and firefighting vehicles with the necessary equipment, ladders, and hoses.
(9) To retire in whole or in part any general obligation bonds of the unit that were issued for the purpose of acquiring or constructing improvements or properties that would qualify for the use of cumulative capital improvement funds.
(10) To purchase or lease equipment and other nonconsumable personal property needed by the unit for any public transportation use.
(11) In a county or a consolidated city, to purchase or lease equipment to be used to illuminate a public way or sidewalk.
(12) The fund may be used for any of the following purposes:
(A) To purchase, lease, upgrade, maintain, or repair one (1) or more of the following:
(i) Computer hardware.
(ii) Computer software.
(iii) Wiring and computer networks.
(iv) Communication access systems used to connect with computer networks or electronic gateways.
(B) To pay for the services of full-time or part-time computer maintenance employees.
(C) To conduct nonrecurring inservice technology training of unit employees.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.82-1985, SEC.7; P.L.199-1988, SEC.6; P.L.41-2001, SEC.1.

IC 36-9-16-4
Establishment of fund and approval of levy; department of local government finance hearing and action; appeal
Sec. 4. (a) A cumulative building fund or cumulative capital improvement fund may be established by a resolution that is:
(1) adopted by the unit's legislative body; and
(2) approved by the department of local government finance.
(b) Notice of the proposed levy to provide money for the cumulative building fund or cumulative capital improvement fund shall be given to all taxpayers in the unit before the proposed action is presented to the department of local government finance for approval. Notice shall be given by publication of the proposal in accordance with IC 5-3-1.
(c) If, after the public hearing, the proposed action is submitted for approval to the department of local government finance, the department shall require notice of that submission to be given to the taxing district involved in the manner prescribed by subsection (b).
(d) Fifty (50) or more taxpayers in the taxing district who will be affected by the tax rate may, not later than ten (10) days after the publication of the notice, file with the county auditor a petition setting forth their objections to the proposed levy. The county auditor shall immediately certify the petition to the department of local government finance, which, within a reasonable time, shall fix a date for a hearing on the petition. The hearing shall be held in the county

in which the unit is located. Notice of the hearing shall be given to the executive of the unit and to the first ten (10) taxpayers whose names appear upon the petition, by a letter signed by the commissioner or deputy commissioner of the department of local government finance and sent by mail to the executive and the taxpayers at their usual place of residence at least five (5) days before the date fixed for the hearing.
(e) After a hearing upon the proposal, the department of local government finance shall certify its approval, disapproval, or modification of the proposed tax levy to the auditor of the county in which the unit is located.
(f) A:
(1) taxpayer who signed a petition filed under subsection (d); or
(2) unit against which a petition under subsection (d) is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the department certifies its action under subsection (e).
As added by Acts 1981, P.L.309, SEC.89. Amended by Acts 1981, P.L.317, SEC.14; P.L.199-1988, SEC.7; P.L.90-2002, SEC.512; P.L.256-2003, SEC.40.

IC 36-9-16-5
Cumulative building fund; tax levy; appropriations
Sec. 5. (a) The unit's fiscal body may levy a tax not to exceed thirty-three cents ($0.33) on each one hundred dollars ($100) of taxable property within the taxing district to provide for a cumulative building fund. The tax may be levied annually for any period not to exceed ten (10) years.
(b) Appropriations may be made from the cumulative building fund for the purposes authorized by this chapter.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.8; P.L.6-1997, SEC.220.

IC 36-9-16-6
Cumulative capital improvement fund; tax levy; additions to fund; appropriations
Sec. 6. (a) The unit's fiscal body may levy a tax not to exceed thirty-three cents ($0.33) on each one hundred dollars ($100) of taxable property within the taxing district to provide for a cumulative capital improvement fund. The tax may be levied annually for any period not to exceed ten (10) years and may be decreased or increased from year to year, except that the tax may not be increased above the levy approved by the department of local government finance.
(b) Surplus money in other accounts of the unit, or other sources, and money acquired from other activities of the unit, or other sources, may, by resolution of the legislative body and with the approval of the department of local government finance, be added to the cumulative capital improvement fund.     (c) Appropriations may be made:
(1) as provided by law from the cumulative capital improvement fund for purposes of this chapter; or
(2) for a contribution to an authority established under IC 36-7-23.
As added by Acts 1981, P.L.309, SEC.89. Amended by P.L.199-1988, SEC.9; P.L.346-1989(ss), SEC.10; P.L.6-1997, SEC.221; P.L.90-2002, SEC.513.



CHAPTER 16.5. MUNICIPAL CUMULATIVE STREET FUND

IC 36-9-16.5-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.307, SEC.2.

IC 36-9-16.5-2
Establishment by municipality; purposes
Sec. 2. (a) A municipality may establish a cumulative street fund to provide money for:
(1) the acquisition of rights-of-way for public ways or sidewalks; or
(2) the construction or reconstruction of public ways or sidewalks.
(b) A cumulative street fund may be established by a municipal legislative body through the adoption of a resolution.
As added by Acts 1981, P.L.307, SEC.2.

IC 36-9-16.5-3
Source of revenues
Sec. 3. (a) Revenues which may be deposited to the cumulative street fund include:
(1) all or part of the revenues from any property tax levy dedicated for road and street purposes;
(2) all or part of the municipality's federal revenue sharing funds; or
(3) other sources by resolution of the municipal legislative body.
(b) Appropriations may be made from the cumulative street fund for the purpose authorized under section 2.
(c) Monies in the cumulative street fund do not revert to the general fund at the end of any fiscal year.
As added by Acts 1981, P.L.307, SEC.2.



CHAPTER 17. MUNICIPAL GENERAL IMPROVEMENT FUND

IC 36-9-17-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.90.



CHAPTER 17.5. CUMULATIVE TOWNSHIP VEHICLE AND BUILDING FUND

IC 36-9-17.5-1
Applicability of chapter
Sec. 1. This chapter applies to all townships.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-2
Establishment and purpose
Sec. 2. A township may establish a cumulative township vehicle and building fund under IC 6-1.1-41 to provide money to:
(1) acquire township vehicles;
(2) purchase, construct, equip, and maintain buildings for public purposes;
(3) acquire the land and any improvements on the land that are necessary for the construction of public buildings;
(4) demolish any improvements on land acquired under this section and level, grade, and prepare the land for the construction of a public building;
(5) acquire land or rights-of-way to be used as a public way or other means of ingress or egress to land acquired for the construction of a public building; and
(6) improve or construct any public way or other means of ingress or egress to land acquired for the construction of a public building.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-3
Deposit of revenues
Sec. 3. (a) The following revenues may be deposited in the cumulative township vehicle and building fund:
(1) All or part of the revenues from a property tax levy dedicated for township vehicle and building purposes.
(2) Other sources of revenue specified by resolution of the township legislative body.
(b) Appropriations may be made from the cumulative township vehicle and building fund only for the purposes specified in section 2 of this chapter.
(c) Money in the cumulative township vehicle and building fund does not revert to the township general fund at the end of a township fiscal year.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-4
Tax levied to provide for fund
Sec. 4. (a) To provide for the cumulative township vehicle and building fund authorized under this chapter, the legislative body of a township may levy a tax on all taxable property within the township in compliance with IC 6-1.1-41. The tax rate may not

exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of property in the township for property taxes first due and payable before January 1, 2002, or one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of property in the township for property taxes first due and payable after December 31, 2001.
(b) As the tax is collected, it shall be deposited in a qualified public depository or depositories and held in a special fund known as the cumulative township vehicle and building fund.
As added by P.L.129-1999, SEC.2.

IC 36-9-17.5-5
Property tax levy limits
Sec. 5. Notwithstanding any other law, the property tax levy limits imposed under IC 6-1.1-18.5-3 apply to property taxes imposed by a township under this chapter. For purposes of computing the property tax levy limit imposed on the township under IC 6-1.1-18.5-3, the township's property tax levy for a particular calendar year includes the levy imposed under this chapter.
As added by P.L.129-1999, SEC.2.



CHAPTER 18. REPEALED



CHAPTER 19. REPEALED



CHAPTER 20. REPEALED



CHAPTER 21. REPEALED



CHAPTER 22. CONTRACTS WITH PROPERTY OWNERS FOR SEWER CONSTRUCTION BY MUNICIPALITIES

IC 36-9-22-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.95.

IC 36-9-22-2
Terms of contract; power to fix; duration; share of cost; parties bound; waiver of rights
Sec. 2. (a) The power of the municipal works board to fix the terms of a contract under this section applies to contracts for the installation of sewage works that have not been finally approved or accepted for full maintenance and operation by the municipality on July 1, 1979.
(b) The works board of a municipality may contract with owners of real property for the construction of sewage works within the municipality or within four (4) miles outside its corporate boundaries in order to provide service for the area in which the real property of the owners is located. The contract must provide, for a period of not to exceed fifteen (15) years, for the payment to the owners and their assigns by any owner of real property who:
(1) did not contribute to the original cost of the sewage works; and
(2) subsequently taps into, uses, or deposits sewage or storm waters in the sewage works or any lateral sewers connected to them;
of a fair pro rata share of the cost of the construction of the sewage works, subject to the rules of the board and notwithstanding any other law relating to the functions of local governmental entities. However, the contract does not apply to any owner of real property who is not a party to it unless it has been recorded in the office of the recorder of the county in which the real property of the owner is located before the owner taps into or connects to the sewers and facilities. The board may provide that the fair pro rata share of the cost of construction includes interest at a rate not exceeding the amount of interest allowed on judgments, and the interest shall be computed from the date the sewage works are approved until the date payment is made to the municipality.
(c) The contract must include, as part of the consideration running to the municipality, the release of the right of the parties to the contract and their successors in title to remonstrate against pending or future annexations by the municipality of the area served by the sewage works. Any person tapping into or connecting to the sewage works contracted for is considered to waive his rights to remonstrate against the annexation of the area served by the sewage works.
(d) Subsection (c) does not apply to a landowner if all of the following conditions apply:         (1) The landowner is required to connect to the sewage works because a person other than the landowner has polluted or contaminated the area.
(2) The costs of extension of or connection to the sewage works are paid by a person other than the landowner or the municipality.
As added by Acts 1981, P.L.309, SEC.95. Amended by P.L.172-1995, SEC.5.

IC 36-9-22-3
Sewage works; approval of plans and specifications before construction; ownership by municipality; maintenance and operation
Sec. 3. (a) Plans and specifications for the sewage works contracted for must be approved by the municipal works board before construction is begun.
(b) Upon their completion, final inspection, and approval the sewage works become the property of the municipality, and the works board may:
(1) approve the construction of the sewage works;
(2) accept sewage from the sewers and pumping stations subject to the sewage rates that the municipality establishes;
(3) operate and maintain the disposal plants subject to the sewage rates that the municipality establishes; and
(4) accept storm water from sewers or approve the location of discharge of storm water.
(c) After the sewage works are approved and accepted by the works board, all further maintenance and operation of them are the responsibility of the municipality.
(d) Subsections (b) and (c) do not apply to lateral sewers or other extensions that, upon completion, become the property and responsibility of the landowners whose property they benefit.
As added by Acts 1981, P.L.309, SEC.95. Amended by Acts 1982, P.L.77, SEC.21.

IC 36-9-22-4
Taps into sewage works; prerequisites; amounts received under contracts; pay out without appropriation; unauthorized taps; removal and disposal without liability
Sec. 4. (a) A person may not be granted a permit or be authorized to tap into, use, or deposit sewage into any sewage works contracted for under this chapter, or any extension of them, during the period prescribed in the contract without first:
(1) obtaining the approval of the municipal works board; and
(2) paying to the municipality:
(A) charges made or assessed for the tap, use, or deposit, or for the sewers constructed in connection with the tap, use, or deposit; and
(B) the amount required by the contract.
All amounts received by the municipality under the contract shall be

paid out, without appropriation, under the terms of the contract within sixty (60) days after they are received.
(b) Whenever any tap or connection is made in violation of subsection (a), the works board shall:
(1) remove or cause to be removed the unauthorized tap or connection and all connecting tile located in the right-of-way for the sewage works; and
(2) dispose of the unauthorized materials that are removed, without any liability on the part of the municipality.
As added by Acts 1981, P.L.309, SEC.95.

IC 36-9-22-5
Sewer connected to existing works; certain cases; amounts to be included in cost estimate and assessments; payment of assessments in installments; amount of bonds; cash payments
Sec. 5. (a) This section applies when:
(1) any part of the cost of a sewer, whether local or general, storm, sanitary, combination, or otherwise, is to be assessed against the owners of real property;
(2) the proposed sewer is to be connected into sewage works constructed under this chapter; and
(3) the owners did not contribute to the cost of those sewage works.
(b) There shall be included in:
(1) the engineer's estimate submitted to the municipal works board before the hearing on the proposed sewer; and
(2) the assessments;
a sum equal to the amount provided in or computed from the contract as the fair pro rata share due from the owners upon and for the contracted sewage works, including any interest owed. The sum included in the engineer's estimate must be separately itemized.
(c) If an owner elects to pay his assessment by installments in anticipation of which bonds and coupons are issued, the amount of the bonds and coupons must include the fair pro rata share of the cost of the contracted sewage works. However, an owner may elect to pay the fair pro rata share in cash within sixty (60) days after the assessment is final and to pay the remainder of the assessment in installments.
As added by Acts 1981, P.L.309, SEC.95.



CHAPTER 23. MUNICIPAL SEWAGE WORKS

IC 36-9-23-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.96.



CHAPTER 24. LEASING OF SEWAGE DISPOSAL FACILITIES

IC 36-9-24-1
Application of chapter
Sec. 1. This chapter applies to all municipalities that own and operate sewage works under IC 36-9-23.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-2
"Sewage disposal facilities" defined
Sec. 2. As used in this chapter, "sewage disposal facilities" means all or part of the facilities of a sewage disposal company furnishing service within the corporate boundaries of a municipality, or within one (1) mile outside those boundaries, including:
(1) certificates of territorial authority;
(2) indeterminate permits;
(3) franchises;
(4) rights-of-way; and
(5) easements;
but does not include the company's corporate stock, going-concern value, or good will.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-3
Authorization
Sec. 3. (a) A municipality may lease sewage disposal facilities from a sewage disposal company that:
(1) holds a certificate of territorial authority under IC 8-1-2-89; and
(2) is a corporation organized under Indiana law for the purpose of acquiring, constructing, and leasing sewage disposal facilities to a municipality.
(b) In addition to the authority described in subsection (a), a municipality may lease from any person facilities to provide for treatment or disposal of sludge generated by the municipality's sewage works. The lessor under this subsection may be an individual, partnership, corporation, or other entity organized to lease sewage works to a municipality. Notwithstanding any other law, a lessor may acquire, construct, and lease facilities described in this subsection to a municipality without the approval of the utility regulatory commission.
(c) The municipality may operate the leased facilities in conjunction with the operation of the municipally owned sewage works.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.5-1988, SEC.222; P.L.186-1988, SEC.2.

IC 36-9-24-4
Maximum duration; options to renew      Sec. 4. The term of a lease under this chapter may not exceed fifty (50) years. However, the lease must provide that the municipality has an option to renew the lease for a further term on similar conditions.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-5
Options to purchase; authorization of bonds to finance purchase; disposition of property when option not exercised
Sec. 5. (a) A lease under this chapter must provide that the municipality has an option to purchase the property covered by the lease, under the terms and conditions specified in the lease.
(b) If the municipality exercises the option to purchase, it may obtain money to pay the purchase price by issuing and selling revenue bonds under the statutes governing the issuance and sale of sewage works revenue bonds for additions and extensions to the municipally owned sewage works.
(c) If the municipality does not exercise the option to purchase, the property covered by the lease becomes the absolute property of the municipality when:
(1) the lease has expired; and
(2) the municipality has discharged and performed all its obligations under the lease.
The lessor shall then execute proper instruments conveying good and merchantable title to the property to the municipality.
As added by Acts 1981, P.L.309, SEC.97.

IC 36-9-24-6
Optional provisions of leases; payment of taxes, assessments, insurance, and maintenance expenses
Sec. 6. (a) A lease under this chapter may provide that:
(1) as part of the lease rental for the facilities, the municipality shall agree to:
(A) pay all property taxes and assessments levied against or on account of the facilities; and
(B) maintain insurance on the facilities for the benefit of the lessor; and
(2) the municipality shall assume all responsibilities for the operation, maintenance, repair, alteration, and extension of the facilities.
(b) However, the lease rental and the expenses incurred under this chapter are payable solely from the revenues derived from sewage and sewer fees to be collected by the municipality from property and users in the area served by the facilities.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.3.

IC 36-9-24-7
Proposed leases; notice and hearing
Sec. 7. (a) When a municipality and a lessor agree on the terms and conditions of a lease proposed to be entered into under this

chapter, notice of a hearing to be held before the municipal legislative body shall be given to all interested persons by publication in accordance with IC 5-3-1. The notice must name the date, place, and hour of the hearing, and set forth a summary of the principal terms of the lease agreed upon, including the name of the lessor, the character of the property to be leased, the lease rental to be paid, and the number of years the lease is to be in effect.
(b) The date of the hearing may not be less than twenty (20) days after publication of the notice.
(c) The proposed lease shall be kept available for inspection by the public before and at the hearing.
(d) At the hearing, all interested persons are entitled to be heard as to the necessity for the execution of the lease and whether the rental to be paid to the proposed lessor under the lease is a fair and reasonable rental for the facilities. The hearing may be adjourned to a later date or dates.
(e) After the hearing, the municipal legislative body may authorize the execution of the lease as originally agreed on, or may, with the consent of the proposed lessor, modify the lease. However, the lease rental as set out in the published notice may not be increased without a new notice and hearing.
As added by Acts 1981, P.L.309, SEC.97. Amended by Acts 1981, P.L.45, SEC.63; P.L.186-1988, SEC.4.

IC 36-9-24-8
Notice of signing of lease contract; petitions, notice, and hearing concerning objections to lease rental
Sec. 8. (a) When a municipal legislative body authorizes the execution of a lease under section 7 of this chapter, notice of the signing of the contract shall be given by publication in the manner prescribed by section 7 of this chapter. Within thirty (30) days after publication of the notice, fifty (50) or more of the:
(1) users in the municipality served by the municipally owned sewage works; or
(2) users served by the facilities to be leased;
may file with the utility regulatory commission (if the lessor is leasing facilities under section 3(a) of this chapter), or with the circuit or superior court of the county where the facility is located (if the lessor is leasing facilities under section 3(b) of this chapter), a petition setting forth their objections to the lease rental, including facts showing that the lease rental is not fair and reasonable.
(b) On receipt of the petition, the commission or the court shall fix a time and place for a hearing on whether the lease rental is fair and reasonable. The hearing may not be less than twenty (20) nor more than sixty (60) days after the commission's or the court's receipt of the petition. At least ten (10) days before the date of the hearing, the commission or the court shall mail notice of the hearing to:
(1) the municipal executive;
(2) the municipality; and
(3) the first ten (10) petitioners listed on the petition, at their

usual place of residence.
(c) The decision of the commission or the court as to whether the lease rental is fair and reasonable is final.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.23-1988, SEC.126; P.L.186-1988, SEC.5.

IC 36-9-24-9
Limitations on actions to contest leases
Sec. 9. An action to contest the validity of a lease under this chapter, or to enjoin the performance of any of the terms and conditions of such a lease, may not be instituted later than:
(1) thirty (30) days after publication of notice under section 8(a) of this chapter; or
(2) if a petition has been filed with the utility regulatory commission or the court twenty (20) days after the decision of the commission or the court.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.23-1988, SEC.127; P.L.186-1988, SEC.6.

IC 36-9-24-10
Determination of sufficiency by department of environmental management
Sec. 10. A lease under this chapter does not become effective until its provisions for sewage treatment have been found sufficient by the department of environmental management according to rules adopted by the state water pollution control board.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.143-1985, SEC.201.

IC 36-9-24-11
Fees; establishment; procedure
Sec. 11. (a) A municipality that leases facilities under this chapter may, by ordinance, establish, bill, and collect fees from the property and users in the area served by the leased facilities. The fees must be sufficient to pay the costs of operation, maintenance, repair, alterations, depreciation, additions, and extensions of the leased facilities, and to pay the lease rental as it becomes due.
(b) The municipal legislative body may use one (1) or more of the following factors to establish the fees:
(1) A flat charge for each sewer connection.
(2) The amount of water used on or in the property.
(3) The number and size of water outlets on the property.
(4) The amount, strength, or character of the sewage discharged into the sewers.
(5) The size of sewer connections.
(6) Any other factors the legislative body considers necessary.
(c) After introduction of the ordinance establishing the fees, but before it is finally adopted, the municipal legislative body shall hold a public hearing at which all of the users of the leased facilities and owners of property served or to be served by the facilities may be

heard concerning the proposed fees. Notice of the hearing, setting forth the proposed schedule of fees, shall be published in accordance with IC 5-3-1. The hearing may be adjourned from time to time.
(d) After the hearing, the municipal legislative body shall adopt the ordinance establishing the fees, either as originally introduced or as modified.
(e) The fees established for any class of users shall be extended to cover any additional property that is subsequently served and falls within the same class, without any hearing or notice.
(f) The municipal legislative body may change or readjust the fees in the same manner by which they were established.
(g) The fees established and collected by the municipality are not subject to the jurisdiction of the utility regulatory commission.
(h) The municipality may collect delinquent fees in the manner provided by IC 36-9-23-31 through IC 36-9-23-34.
As added by Acts 1981, P.L.309, SEC.97. Amended by Acts 1981, P.L.45, SEC.64; P.L.23-1988, SEC.128; P.L.186-1988, SEC.7.

IC 36-9-24-12
Tax liability and exemptions
Sec. 12. Facilities leased to a municipality under this chapter are exempt from all state, county, and other taxes. However, the rental paid to a lessor under the terms of such a lease is subject to all applicable taxes.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.8.

IC 36-9-24-13
Exception from compliance with certain statutes
Sec. 13. Except as specifically required in this chapter, a municipality acting under this chapter need not comply with other statutes concerning the lease and acquisition of facilities by municipalities.
As added by Acts 1981, P.L.309, SEC.97. Amended by P.L.186-1988, SEC.9.

IC 36-9-24-14
Operation and lease of facilities within one mile of boundaries considered furnishing of sewage and sewer service
Sec. 14. A municipality that leases and operates sewage disposal facilities in an area within one (1) mile outside its corporate boundaries is considered to be furnishing sewage and sewer service in that area for purposes of IC 36-4-3-13.
As added by Acts 1981, P.L.309, SEC.97.



CHAPTER 25. SANITATION DEPARTMENT IN CERTAIN CITIES

IC 36-9-25-1
Application of chapter
Sec. 1. (a) This chapter applies to the following:
(1) A second class city located in a county having a population of more than one hundred ten thousand (110,000) but less than one hundred fifteen thousand (115,000).
(2) Each municipality in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000) in which the legislative body has adopted this chapter by ordinance.
(b) This chapter also applies to each second class city not in such a county in which the legislative body has adopted this chapter by ordinance.
(c) In addition, in a consolidated city sections 9 through 38 of this chapter apply to the department of public works and the board of public works, subject to IC 36-3-4-23.
As added by Acts 1981, P.L.309, SEC.98. Amended by P.L.12-1992, SEC.179; P.L.80-1997, SEC.19; P.L.170-2002, SEC.168.



CHAPTER 26. CUMULATIVE BUILDING FUND FOR MUNICIPAL SEWERS

IC 36-9-26-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by Acts 1981, P.L.309, SEC.100.



CHAPTER 27. DRAINAGE LAW

IC 36-9-27-1
Application of chapter
Sec. 1. This chapter applies to all counties. However, sections 6, 7, 9, 10, 30, 31, and 32 of this chapter do not apply to a county having a consolidated city.
As added by Acts 1981, P.L.309, SEC.101.



CHAPTER 27.4. REMOVAL OF OBSTRUCTIONS IN MUTUAL DRAINS AND NATURAL SURFACE WATERCOURSES

IC 36-9-27.4-1
"Drain" defined
Sec. 1. As used in this chapter, "drain" refers to a mutual drain (as defined in IC 36-9-27-2).
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-2
"Drainage board" defined
Sec. 2. As used in this chapter, "drainage board" means the following:
(1) Except as provided in subdivision (2):
(A) the county board of commissioners, as provided in IC 36-9-27-5(a)(1); or
(B) the drainage board appointed by the board of commissioners under IC 36-9-27-5(a)(2).
(2) In a county having a consolidated city, the board of public works of the consolidated city, as provided in IC 36-9-27-5(b).
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-3
"Natural surface watercourse" defined
Sec. 3. As used in this chapter, "natural surface watercourse" means an area of the surface of the ground over which water from falling rain or melting snow occasionally and temporarily flows in a definable direction and channel.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.17.

IC 36-9-27.4-4
"Obstruction" defined
Sec. 4. (a) As used in this chapter, "obstruction" means a condition that:
(1) exists within or near a drain; and
(2) prevents or significantly impedes the flow of water through the drain.
(b) The term includes the following:
(1) The presence of:
(A) one (1) or more objects inside or near a drain;
(B) a quantity of materials inside or near a drain; or
(C) damage to a drain;
that prevents or significantly impedes the flow of water through the drain.
(2) Obstructions that:
(A) are created intentionally; and
(B) occur naturally or are created unintentionally.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.
IC 36-9-27.4-5
"Owner" defined
Sec. 5. As used in this chapter, "owner" means a person who holds a possessory legal interest in land.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-6
"Person" defined
Sec. 6. As used in this chapter, "person" means an individual, a corporation, a limited liability company, a partnership, or any other legal entity.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-7
"Respondent" defined
Sec. 7. As used in this chapter, "respondent" means an owner of the tract of land that is the subject of a petition seeking the removal of an obstruction under this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-8
"Tract" defined
Sec. 8. As used in this chapter, "tract" means an area of land that is:
(1) under common fee simple ownership;
(2) contained within a continuous border; and
(3) a separately identified parcel for property tax purposes.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-9
Petition for removal of obstruction
Sec. 9. If:
(1) a person who owns a tract of land seeks the removal of an obstruction from a drain or natural surface watercourse located outside the person's tract in order to promote better drainage of the person's tract; and
(2) the owner of the land on which the obstruction is located, upon request, does not remove the obstruction;
the person seeking the removal of the obstruction may file a petition under this chapter asking the drainage board in the county in which the obstruction is located to remove, or authorize or order the removal of, the obstruction under this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-10
Required contents of petition
Sec. 10. A petition filed by a person described in section 9(1) of this chapter must include the following:
(1) A general description of the tract of land owned by the petitioner.         (2) A general explanation of the need for the removal of the obstruction.
(3) A general description of the site of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-11
Filing fee
Sec. 11. The drainage board may require, as a condition of filing a petition under this chapter, the payment of a filing fee. The drainage board may not set the filing fee at an amount greater than is reasonably necessary to defray the expenses incurred by the board in processing a petition.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-12
Investigation by county surveyor; duties of drainage board after receiving report of obstruction
Sec. 12. (a) If a petition filed under this chapter alleges the obstruction of:
(1) a drain; or
(2) a natural surface watercourse;
the county surveyor of the county in which the obstruction is alleged to exist shall promptly investigate whether the obstruction exists.
(b) If the county surveyor, upon investigation, finds an existing obstruction in a drain or natural surface watercourse in the location alleged in the petition, the county surveyor shall report the existence of the obstruction to the drainage board.
(c) Upon receiving a report from the county surveyor under subsection (b), the drainage board shall:
(1) set a date for a hearing on the petition; and
(2) serve notice of the hearing on each owner of the land on which the obstruction exists who can be identified in the records of the county recorder.
(d) The hearing must be held at least thirty (30) days but less than ninety (90) days after the date of the filing of the petition.
(e) Notice of a hearing must be mailed to each respondent with return receipt requested.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.18.

IC 36-9-27.4-13
Postponement and rescheduling of hearing
Sec. 13. Before or on the date of a hearing held under this chapter, the drainage board may postpone and reschedule the hearing if:
(1) it appears that a respondent has not been served with notice; or
(2) the interests of fairness otherwise compel a postponement.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-14 Findings of board
Sec. 14. (a) If, after a hearing held under this chapter, the drainage board finds that:
(1) the obstruction of a drain or a natural surface watercourse that is alleged in the petition exists; and
(2) the removal of the obstruction will:
(A) promote better drainage of the petitioner's land; and
(B) not cause unreasonable damage to the land of the respondents;
the drainage board shall find for the petitioner.
(b) If, after a hearing held under this chapter, the drainage board is unable to make the findings described in subsection (a), the drainage board shall deny the petition.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-15
Drainage board determining whether obstruction created intentionally
Sec. 15. If the drainage board finds for the petitioner under section 14(a) of this chapter, the board shall determine, based upon a preponderance of the evidence, whether the obstruction of the drain or natural surface watercourse was created intentionally by any of the respondents.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-16
Duty of board upon finding of intentional obstruction
Sec. 16. (a) If the drainage board finds:
(1) for the petitioner under section 14(a) of this chapter; and
(2) under section 15 of this chapter that the obstruction of the drain or natural surface watercourse was created intentionally by at least one (1) of the respondents;
the drainage board shall enter an order directing the respondents to remove the obstruction at their own expense, or directing the county surveyor to remove the obstruction at the expense of the respondents.
(b) A respondent against whom an order is entered under subsection (a) is subject to an action under section 22 of this chapter if the respondent fails to pay the amount for which the respondent is responsible under the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-17
Duty of board upon finding of unintentional obstruction
Sec. 17. If the drainage board:
(1) finds for the petitioner under section 14(a) of this chapter; and
(2) does not find under section 15 of this chapter that the obstruction of the drain or a natural surface watercourse was created intentionally by any of the respondents;
the drainage board shall enter an order under section 18 or 19 of this

chapter concerning the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-18
Additional duties of board; natural surface watercourses
Sec. 18. (a) If:
(1) a petition filed under this chapter concerns a natural surface watercourse; and
(2) the drainage board:
(A) finds for the petitioner under section 14(a) of this chapter; and
(B) does not find under section 15 of this chapter that the obstruction of the natural surface watercourse was created intentionally by any of the respondents;
the drainage board shall enter an order under subsection (b).
(b) Upon a determination made under subsection (a), the drainage board shall enter an order:
(1) authorizing the petitioner to remove the obstruction; or
(2) directing the county surveyor to remove the obstruction at the expense of the petitioner.
(c) The drainage board shall consult with the:
(1) petitioner;
(2) respondents; and
(3) county surveyor;
before deciding whether to enter an order under subsection (b)(1) or (b)(2).
(d) If the drainage board enters an order under subsection (b), the order may require the petitioner to bear the expenses of removing the obstruction, including the monetary value of the harm and inconvenience that the respondents will incur as a result of the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-19
Additional duties of board; drains
Sec. 19. (a) If:
(1) a petition filed under this chapter concerns a drain; and
(2) the drainage board:
(A) finds for the petitioner under section 14(a) of this chapter; but
(B) does not find under section 15 of this chapter that the obstruction of the drain was created intentionally by any of the respondents;
the drainage board shall enter an order under subsection (b).
(b) Upon a determination made under subsection (a), the drainage board shall enter an order:
(1) authorizing the petitioner to remove the obstruction;
(2) authorizing the respondents to remove the obstruction;
(3) directing the county surveyor to remove the obstruction; or
(4) directing that the obstruction be removed through the joint

efforts of at least two (2) of the persons referred to in this subsection.
(c) If an order is issued under subsection (b), the costs of removing the obstruction must be borne by the owners of all the tracts of land that are benefited by the drain. The order of the board must do the following:
(1) Identify all tracts of land that are benefited by the drain.
(2) Identify the owners of the tracts of land referred to in subdivision (1):
(A) who are known to the drainage board; or
(B) whose identity can be determined through the records of the county auditor.
(3) Apportion the costs of removing the obstruction among the tracts of land that are benefited by the drain, assigning to each tract a certain percentage of the total costs.
(4) Order the owners of each tract of land referred to in subdivision (1) to pay an amount equal to the product of the total costs of removing the obstruction multiplied by the percentage assigned to the tract under subdivision (3).
(d) The percentage of the total costs assigned to a tract under subsection (c)(3) must correspond to the ratio of the total length of the drain to the length of the particular segment of the drain that benefits the tract.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2. Amended by P.L.276-2001, SEC.19.

IC 36-9-27.4-20
Landowners jointly and severally responsible for costs of obstruction removal
Sec. 20. (a) All the owners of a tract that is the subject of an order issued under section 19 of this chapter are jointly and severally responsible for the payment of the amount determined under section 19(c)(4) of this chapter.
(b) An owner of a tract who pays all of or a portion of the amount may bring an action to obtain contribution from an owner of the tract who did not pay an equal or a greater portion of the amount.
(c) An owner of a tract that is the subject of an order issued under section 19 of this chapter is subject to an action under section 22 of this chapter if the owner fails to pay the amount for which the owner is responsible under the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-21
Order authorizing advance on general drain improvement fund for payment of obstruction removal expenses
Sec. 21. In entering an order concerning the removal of an obstruction under this chapter, a drainage board may:
(1) provide for the costs of the removal work to be paid directly by one (1) or more of the persons subject to the order; or
(2) authorize an advance on the general drain improvement fund

established in the county under IC 36-9-27-73 for the payment of the costs of the removal work and provide for the amount advanced to be reimbursed by one (1) or more of the persons subject to the order.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-22
Recovery of unpaid amounts or expenses
Sec. 22. (a) If a person who is required by an order of a drainage board under this chapter to pay an amount or bear an expense does not comply with the requirement, the amount for which the person is responsible may be recovered by:
(1) the drainage board, as custodian of the general drain improvement fund, if the amount was advanced from the general drain improvement fund; or
(2) another person subject to the order who has paid the amount and is entitled to reimbursement.
(b) An amount may be recovered from a person under subsection (a) through an action in a court having jurisdiction in the same manner that a creditor may recover an amount owed under a contract. In an action brought under this subsection, the plaintiff may also be awarded costs and reasonable attorney's fees.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-23
Judicial review
Sec. 23. (a) If the drainage board finds for a petitioner after a hearing held under this chapter, a respondent may file an action in the circuit or superior court of the county in which the alleged obstruction exists seeking to have the order entered by the drainage board vacated.
(b) An action filed under subsection (a) must be based on at least one (1) of the following assertions by the respondent:
(1) The drainage board lacked authority to act under this chapter.
(2) The drainage board erred in making the findings described in section 14(a) of this chapter.
(3) The respondent should have been awarded compensation for harm and inconvenience, or the amount awarded to the respondent for harm and inconvenience is insufficient.
(4) The drainage board did not follow the procedure required by this chapter.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-24
Remedies
Sec. 24. (a) In an action filed under section 23 of this chapter, the court:
(1) shall enter an order vacating the order of the drainage board directing the county surveyor to remove the obstruction; and         (2) may issue an injunction against the removal of the obstruction;
if the court makes a finding under subsection (b).
(b) The court is required or authorized to act under subsection (a) if the court finds that the drainage board:
(1) was clearly in error in making its findings under section 14(a) of this chapter with respect to the alleged obstruction; or
(2) exceeded its authority or discretion under the law in authorizing the removal of the obstruction.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.

IC 36-9-27.4-25
Right of entry onto land
Sec. 25. (a) For the purposes of this chapter:
(1) a county surveyor;
(2) a member of a drainage board; or
(3) an authorized representative of a county surveyor or drainage board;
has a right of entry over and upon a tract of land containing a drain or natural surface watercourse that is the subject of a petition filed under this chapter.
(b) The right of entry granted by this section is limited to the land lying within seventy-five (75) feet of the drain or natural surface watercourse. The seventy-five (75) feet must be measured at right angles to:
(1) the center line of any tiled drain; and
(2) the top edge of each bank of an open drain; and
(3) the edge of any natural surface watercourse;
as determined by the county surveyor.
(c) A person exercising a right of entry under this section shall, to the extent possible, use due care to avoid damage to:
(1) crops, fences, buildings, and other structures located outside the right-of-way; and
(2) crops and approved structures located inside the right-of-way.
(d) Before exercising a right of entry under this section, an individual must give oral or written notice of the entry on the land to the property owner of record. The notice must state the purpose for the entry.
(e) A right of entry under this section is not criminal trespass under IC 35-43-2-2, and an individual exercising a right of entry under this section may not be arrested or prosecuted for criminal trespass under IC 35-43-2-2.
As added by P.L.239-1996, SEC.3 and P.L.240-1996, SEC.2.



CHAPTER 28. CERTAIN WATERCOURSE, LEVEE, SEWER, AND DRAIN IMPROVEMENTS

IC 36-9-28-1
Application of chapter
Sec. 1. This chapter applies to all municipalities other than a consolidated city.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-2
Order to construct or improve; issuance; drawings and specifications for project
Sec. 2. A municipal works board acting under this chapter may issue an order to construct or improve a levee, change or improve a natural or artificial watercourse, drain a section of land, or construct a sewer or drain, if:
(1) the proposed project is designed to benefit land inside and outside the corporate boundaries of the municipality; and
(2) the works board finds that the proposed project is necessary for the welfare of all or part of the municipality.
If the works board issues such an order, it shall have the necessary drawings and specifications for the project prepared and filed in its office.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-3
Order to construct or improve; considerations; filing of record of proceedings
Sec. 3. (a) In making an order for a project under this chapter, the municipal works board shall consider whether the project will beneficially or injuriously affect any property outside the corporate boundaries of the municipality.
(b) If the works board finds that the proposed project will injuriously or beneficially affect property outside the corporate boundaries of the municipality, it shall file with the circuit court for the county a record of all the proceedings concerning the project, including:
(1) a list of all persons whose property will be affected, as determined from the records of the county at the time the works board passes the order for the project; and
(2) a description of the boundaries of the affected area.
The proceedings shall be docketed in the circuit court in the same manner as other civil actions, and the court shall fix a time when the proceedings shall be heard.
(c) If the works board finds that the proposed project will not affect property outside the corporate boundaries of the municipality, it may not proceed with the project under this chapter.
As added by Acts 1981, P.L.309, SEC.104.
IC 36-9-28-4
Notice of hearing; answer; judgment
Sec. 4. (a) After the record is filed under section 3 of this chapter, the clerk of the circuit court shall give notice to all persons who are mentioned in the record or who will be affected by the proposed project. The notice must:
(1) be published in accordance with IC 5-3-1;
(2) name a date on which the court will hold a hearing on the proposed project; and
(3) describe the boundaries of the area affected by the proposed project.
(b) At the hearing, which may be adjourned from time to time, persons who own property in the area affected by the proposed project may file an answer showing why the works board should not proceed with the project. The court shall hear the evidence and determine whether the works board should proceed.
(c) If the court finds that the works board should proceed with the project substantially as described in the record, it shall enter judgment accordingly. Otherwise, the court shall dismiss the proceedings.
(d) The court's judgment under this section may not be appealed.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.45, SEC.85.

IC 36-9-28-5
Control and supervision of work; letting of contract; reporting; filing
Sec. 5. If, under section 4 of this chapter, the court finds that the municipal works board should proceed with a proposed project, the works board shall control and supervise work for the project. The works board shall:
(1) advertise for bids for the work; and
(2) let a contract or contracts for the work, subject to financing.
The works board shall report the letting of the contract or contracts to the court, together with an estimate of other project costs, to be filed with the proceedings concerning the project.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-6
Board of assessors; duties; appeals from assessments; hearings; roll of property owners; corrections; actions to contest; costs
Sec. 6. (a) After the letting of a contract or contracts under section 5 of this chapter, the circuit court shall appoint three (3) competent, disinterested residents of the county to serve as the board of assessors for the project. The assessors shall take an oath to honestly and faithfully perform their duties as assessors.
(b) The board of assessors shall:
(1) inspect the line of the proposed project and the property within the area affected by the project;
(2) estimate and assess the benefits against each piece of

property to be benefited by the project;
(3) award damages to each piece of property to be injuriously affected by the project; and
(4) prepare and file with the clerk of the circuit court an assessment roll of the assessment against each property owner.
The clerk shall then give written notice of the assessment and the right to appeal by certified mail or personal service upon each of the property owners being assessed as his name and address appears on the tax records of the county. The clerk shall make and file in his records an affidavit of the giving of the notice.
(c) Appeals from the assessments may be made to the circuit court within fifteen (15) days after the time of the filing of the clerk's affidavit of service. The appeals shall be conducted in the manner directed by the circuit court.
(d) In hearing appeals of assessments, the board of assessors shall:
(1) sit at the times and places directed by the court;
(2) administer oaths;
(3) send for persons and papers; and
(4) hear testimony concerning the question of benefits and damages to be assessed.
The hearing may be continued from day to day.
(e) After hearing any appeals, the board of assessors shall finalize the roll of property owners whose property will be benefited or injured by the project, including:
(1) a description of the property affected; and
(2) the amount of the benefits or damages to the property, listed opposite each description;
and shall file it with the circuit court.
(f) The board of assessors may correct a mistake or supply an omission in the roll at any time. Proceedings under this chapter are not defective or void because of an omission or defect in the roll, and a property owner may not object to the proceedings on the ground of any mistake in or omission of:
(1) the name of any person; or
(2) the description of any property.
The circuit court may call the board together to make any necessary additions or corrections to the roll.
(g) An action to contest the assessments and the acts of the board of assessors must be commenced within:
(1) thirty (30) days after the affidavit of service by the clerk of the circuit court; or
(2) if an appeal is taken, within thirty (30) days after the filing of the final report with the court.
(h) The circuit court shall make reasonable allowances to the board of assessors and for attorney's fees, and shall tax these allowances with the other costs of the proceedings. The allowances are payable out of money available from bond proceeds, assessments, or the municipal treasury.
As added by Acts 1981, P.L.309, SEC.104.
IC 36-9-28-7
Application of other assessment statutes
Sec. 7. Except as otherwise provided by this chapter, the statutes concerning street and sewer improvement assessments apply to assessments made under this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-8
Acquisition of real or personal property required for project; condemnation; purchase
Sec. 8. If any real or personal property inside or outside the municipality is required for a project under this chapter:
(1) it may be condemned and paid for in the manner provided by law; or
(2) the municipal works board may purchase and take a conveyance for it for the use and benefit of the municipality, in the manner prescribed for other purchases by the municipality.
All further proceedings concerning a project under this chapter must be performed in accordance with the statutes governing public improvements in municipalities.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-9
Bonds; issuance; payments; financing agreement; public sale
Sec. 9. (a) If the financing for a project under this chapter is to be provided by the federal government, one (1) or more bonds may be issued at any time after the filing of the assessment roll with the circuit court under section 6 of this chapter.
(b) Bonds issued under this section are payable solely from:
(1) the assessments made or to be made against the property benefited; or
(2) the money appropriated for that purpose by the municipality;
and are not a general obligation of the municipality.
(c) Notwithstanding any other law, a financing agreement with the federal government may provide that a municipal ordinance may determine:
(1) the interest rate or rates on the bonds and the assessments;
(2) the time or times of maturities or of principal and assessment payments;
(3) the terms, if any, for redemption of the bonds;
(4) the medium and the place or places for payment of the bonds, including payment by mail to an owner of any fully registered bond; and
(5) any other necessary terms and conditions.
(d) Bonds issued under this section need not be advertised for public sale.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-10 Completion and acceptance of project; certification; benefits assessed
Sec. 10. (a) When the municipal works board finally accepts a project under this chapter, it shall certify the completion and acceptance of the project to the circuit court. The court shall then direct the clerk of the court to make out two (2) copies of a list showing:
(1) the owners of the property affected by the project;
(2) a description of each parcel of property affected by the project; and
(3) the benefits and damages assessed upon or in favor of each parcel.
The clerk shall certify the copies under the seal of the court, and shall deliver one (1) copy to the municipal fiscal officer and one (1) copy to the county treasurer.
(b) If the works board finds that the project is necessary for the public welfare of the municipality and that the benefits assessed will fall below the amount required to pay the damages awarded and to pay for the project, the board shall order that any balance required for this purpose shall be paid by the municipality out of the general fund or out of any other available money. If the works board finds that the benefits assessed exceed the amount of financing needed, each assessment shall be reduced on a pro rata basis.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-11
Board of directors; duties; petition for appointment; notice of hearing; appearance; judgment
Sec. 11. (a) After a project is completed and approved under this chapter, the care, management, control, repair, and maintenance of the project may be placed under the jurisdiction of a board of directors appointed under this section.
(b) A petition requesting the appointment of a board of directors for the project may be filed with the clerk of the circuit court. The petition may be signed by:
(1) the municipal works board, if all or part of the municipality is located in the area affected by the project;
(2) the executive and legislative body of a township, if all or part of the township is located in the area affected by the project;
(3) any twenty-five (25) landowners who reside in a municipality and whose lands are located in the area affected by the improvement; or
(4) any twenty-five (25) landowners who do not reside in a municipality and whose lands are located in the area affected by the project.
The petition shall be docketed as a pending action, and the court shall fix a time when the petition shall be heard.
(c) After the petition is filed and docketed, the clerk of the circuit court shall give notice of the hearing by publication in accordance

with IC 5-3-1. The notice shall be addressed to all persons who were originally assessed for the construction of the project.
(d) Any person owning land located in the area affected by the project may appear at the hearing and be heard, either in person or by his attorney.
(e) If the circuit court determines that a board of directors should be appointed and assessments should be imposed for the care, management, control, repair, and maintenance of the project, the court shall enter a judgment accordingly. If the court enters such a judgment, two (2) members of the board of directors shall be appointed by the county executive and one (1) member of the board of directors shall be appointed by the municipal executive. The three (3) appointed persons must be qualified under section 12 of this chapter.
(f) If the court determines that a board of directors should not be appointed, it shall dismiss the petition.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.45, SEC.86; P.L.7-1983, SEC.40.

IC 36-9-28-12
Board of directors; qualifications; terms; vacancy
Sec. 12. (a) A board of directors appointed under this chapter consists of three (3) directors, who must own land assessed for the construction of the project. One (1) of the directors must be a resident of the municipality affected by the improvement, and two (2) of the directors must be residents of an unincorporated area.
(b) One (1) of the original directors shall be appointed for a term of one (1) year, one (1) for a term of two (2) years, and one (1) for a term of three (3) years. After the expiration of the original terms, all directors shall be appointed for terms of three (3) years.
(c) The appointing authority shall fill any vacancy on the board of directors by appointment for the remainder of the unexpired term.
As added by Acts 1981, P.L.309, SEC.104. Amended by P.L.7-1983, SEC.41.

IC 36-9-28-13
Board of directors; compensation
Sec. 13. Each member of a board of directors appointed under this chapter is entitled to compensation, at a rate fixed by the circuit court but not to exceed thirty-five dollars ($35) per day, for his services under this chapter. The compensation of the board shall be paid from the assessments made under section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104. Amended by Acts 1981, P.L.317, SEC.33.

IC 36-9-28-14
Board of directors; employment of assistants; compensation
Sec. 14. A board of directors appointed under this chapter may employ the assistants necessary to perform its duties under this chapter. The compensation of the assistants shall be paid from the

assessments made under section 16 of this chapter.
As added by Acts, 1981, P.L.309, SEC.104.

IC 36-9-28-15
Board of directors; necessary repairs; record of proceedings and of costs and expenses of repairs
Sec. 15. (a) A board of directors appointed under this chapter shall make all repairs necessary to keep the project in its original condition. If, in making the repairs, it is necessary to change the line and location of a ditch at any point, the board may do so, but the board may not change its general line or location.
(b) The board of directors shall keep a record of its proceedings and shall note in that record all expenses incurred in making repairs. The board shall file with the county auditor a statement showing the cost and expenses of making the repairs, specifying the amounts due to each person. The auditor shall then draw his warrant in favor of each person for the amount due them. The amounts due shall be paid out of county revenues and shall be reimbursed to the county from the assessments made under section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-16
Assessments; considerations; quotient; negligence of owner or occupant of land; assessment date; certification of assessment; lien
Sec. 16. (a) The money necessary to pay costs incurred by a board of directors in the management and maintenance of a project, including money to be reimbursed to a county under section 15 of this chapter, shall be derived from assessments made under this section.
(b) The board of directors shall determine:
(1) the total number of acres of land benefited by the project and located outside the municipality;
(2) the total number of lots benefited by the project and located outside the municipality; and
(3) the total number of lots benefited by the project and located inside the municipality.
Each lot, whether it is located inside or outside the municipality, shall be counted as one-half (1/2) acre of land, and each major fraction of an acre shall be counted as one (1) full acre.
(c) When the board of directors has determined the total number of acres subject to assessment and the total amount of money required for the next year, the board shall divide the total amount required by the total number of acres assessed. The quotient obtained is the amount per acre to be assessed for the next calendar year.
(d) If repairs have been rendered necessary by the act or negligence of the owner or occupant of any lands, or of his employee or agent, the cost of the repairs shall be assessed against only his lands.
(e) All assessments shall be made before August 2 of each year.
(f) The board of directors shall certify the total amount assessed

against lots located inside the municipality to the municipal fiscal officer. This amount shall be included in the municipal budget, appropriated by the municipal legislative body, and paid out of the municipal general fund.
(g) The board of directors shall make out a certified copy of the assessments made on land outside the municipality, and shall file the copy with the auditor of the county in which the lands and lots are located. The auditor shall place the assessments against the land upon the next tax duplicate. The assessment is a lien from the time the certified copy of the assessments is filed, and shall be collected as other state and county taxes are collected. All the laws regulating the payment and collection of state and county taxes, the assessment of penalties and interest, and the sale of property for delinquent taxes apply to the payment and collection of assessments placed upon tax duplicates under this subsection.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-17
Bonds; issuance when cost of maintaining project exceeds amount that can be raised
Sec. 17. If a board of directors finds that the cost of maintaining a project exceeds the amount that can be raised in any year, the board may issue bonds in the manner in which bonds are issued for construction of levees. However, the bonds and the interest on the bonds shall be paid by assessments made in the manner prescribed by section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.

IC 36-9-28-18
Standing water; removal; costs
Sec. 18. The board of directors in charge of a project may pump out or remove from lands drained by a ditch any standing water that has no means of outlet. The board may purchase pumps or adopt other suitable means for the removal of the water, and the costs necessarily incurred on account of any work done under this section shall be assessed against the lands benefited by the removal of the water. The costs shall be paid, assessed against the lands benefited, and collected in the manner prescribed by section 16 of this chapter.
As added by Acts 1981, P.L.309, SEC.104.



CHAPTER 28.5. MANAGEMENT OF STORMWATER RUNOFF FROM DEVELOPED REAL PROPERTY

IC 36-9-28.5-1
Application
Sec. 1. This chapter applies to counties and municipalities.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-2
"Policy" defined
Sec. 2. As used in this chapter, "policy" refers to a policy adopted under this chapter for the management of stormwater runoff from developed real property.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-3
Policy established
Sec. 3. By January 1, 2001, the legislative body of a unit shall establish a policy of the unit for the management of stormwater runoff from developed real property in the unit. The legislative body may establish the policy by resolution or ordinance.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-4
Provisions for actual management of stormwater runoff
Sec. 4. The policy may, but is not required to, provide for the actual management of stormwater runoff from developed real property.
As added by P.L.168-1999, SEC.2.

IC 36-9-28.5-5
Geographic scope of policy
Sec. 5. (a) If the unit is a city, the geographic scope of the city's policy must include all territory located within the city.
(b) If the unit is a town, the geographic scope of the town's policy must include all territory located within the town unless the legislative body of the town specifies by resolution that the territory of the town be included in the policy of the county where the town is located.
(c) If the unit is a county, the geographic scope of the county's policy must include:
(1) all territory of the county that is not located within a municipality; and
(2) all territory of a town located in the county that has adopted a resolution under subsection (b).
As added by P.L.168-1999, SEC.2.



CHAPTER 29. FLOOD CONTROL DISTRICTS IN CERTAIN CITIES

IC 36-9-29-1
Application of chapter
Sec. 1. This chapter applies to second and third class cities.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.44, SEC.60.

IC 36-9-29-2
Construction or installation of flood control works; construction or elevation of highways and bridges
Sec. 2. A city acting under this chapter may:
(1) construct or install the flood control works necessary to exclude, divert, remove, reduce, or prevent flood waters caused by the overflowing of watercourses or by storm or surface waters in or about a flood control district established under this chapter; and
(2) construct or elevate highways and bridges necessary to provide reasonable traffic facilities through or over any structures constructed as part of the flood control works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-3
Declaratory resolution; adoption; contents
Sec. 3. (a) Whenever a city works board determines that:
(1) it is necessary for the general welfare, safety, and security of the city and its inhabitants to carry out any project for the protection of the city and its inhabitants from floods;
(2) the project cannot be carried out in the best or most economical manner without beneficially or injuriously affecting land or other property located outside the corporate boundaries of the city; and
(3) the required flood control works can best be provided for and maintained by the establishment of a special taxing district for that purpose;
it may adopt the declaratory resolution described in subsection (b).
(b) The declaratory resolution must include the following items:
(1) The necessity for providing flood protection for all or part of the city and for all or part of the contiguous territory within four (4) miles outside the corporate boundaries of the city, including all or part of any town within the four (4) mile limit. The necessity must be based upon floods that have occurred in the city and the contiguous territory in the preceding ten (10) years.
(2) The general character of the flood control works that the works board considers necessary to afford proper protection, and the general location and route of the levees, dikes, retaining walls, and other structures that the board considers necessary as part of those works.         (3) A general description of the boundaries of the territory that will be beneficially affected by the construction of the proposed works.
(4) A general estimate of the cost of the property that must be acquired for the construction of the proposed works, including the estimated amounts of damages to property injuriously affected but not acquired.
(5) A general estimate of the cost of construction and installation of the proposed works, based on the available information.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-4
Petition to establish district; procedure
Sec. 4. (a) Upon the adoption of a declaratory resolution under section 3 of this chapter, the city works board shall file with the circuit court for the county in which the city is located a petition requesting the establishment of a flood control district to include the territory described in the resolution. A copy of the resolution shall be attached to the petition. The petition shall be docketed in the court as a pending cause, and shall be entitled "In the matter of the city of ____________, petition for the establishment of flood control district".
(b) Upon the filing of the petition, the circuit court shall fix a time when the petition shall be heard, which may not be less than fifteen (15) nor more than thirty (30) days after the filing. The clerk of the court shall publish a notice of the hearing in accordance with IC 5-3-1. The notice must:
(1) contain a brief summary of the petition;
(2) set out the description of the boundaries of the proposed district, as set out in the resolution attached to the petition;
(3) state the time and place fixed for the hearing on the petition; and
(4) advise all interested parties that they may appear and be heard.
(c) The clerk of the circuit court shall certify and send to the attorney general, by registered mail, a copy of the petition, together with a copy of the resolution attached to the petition and a copy of the notice of hearing.
(d) After the publication and mailing of the notice, all persons having any interest in property or highways located in the petitioning city, or within four (4) miles outside the corporate boundaries of the city, are conclusively presumed to have notice of the pendency of the petition and all subsequent proceedings had under the petition.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.87.

IC 36-9-29-5
Court hearing; objections; judgment; dismissal; interlocutory order on boundaries; continued hearing      Sec. 5. (a) The circuit court shall hear a petition filed under section 4 of this chapter without a jury. The hearing may be continued and adjourned from time to time as the court may direct. There may be a change of judge as in civil cases, but no change of venue from the county.
(b) All persons affected by the establishment of the proposed flood control district or the construction of the proposed flood control district or the construction of the proposed flood control works may file objections showing any reason why:
(1) the district should not be established;
(2) the works should not be constructed; or
(3) their property should or should not be included in the proposed district.
The court shall hear evidence and determine the facts upon these issues. All objections shall be filed at least two (2) days before the date fixed for the hearing.
(c) If the court finds that a necessity exists for the establishment of a flood control district and the construction and installation of flood control works as requested by the petition, the court shall render judgment accordingly and shall enter a decree establishing the district, describing it in such a manner that the property included in it may be sufficiently identified and segregated to permit the levy and collection of the special taxes provided for by this chapter. There is no appeal from such a judgment, and, after the entry of such a decree, the establishment of the district may not be questioned in any action or proceeding, except as otherwise provided by this chapter.
(d) If the court finds that no necessity exists for the establishment of the flood control district, the proceedings shall be dismissed at the cost of the petitioning city.
(e) If it appears to the court that the boundaries of the flood control district as described in the declaratory resolution should be changed, or that changes in the flood control works as described in the declaratory resolution should be made, and that such changes will beneficially or injuriously affect property that would not have been so affected by the district and works proposed in the declaratory resolution, then the court may enter an interlocutory order to that effect and fix a time for further hearing on the petition.
(f) The date for a hearing under subsection (e) may not be less than ten (10) nor more than fifteen (15) days after the order. The court shall direct the clerk of the court to publish a notice of the hearing that sets out a brief summary of the order, including a brief description of the changes the court proposes to make in respect to the boundaries or works. The notice shall be published in accordance with IC 5-3-1. The notice must state the time and place for the continuation of the hearing on the petition, and advise all parties affected by the proposed changes that they may appear and be heard. Objections may be filed in the manner prescribed by subsection (a), but must be filed at least two (2) days before the time fixed for the continuation of the hearing and must be based solely on the changes proposed to be made. If, at the conclusion of the continued hearing,

the court finds that all or part of the proposed changes should be made, or that the district should be established and the works constructed as provided for in the declaratory resolution, the court shall render judgment accordingly and enter a decree as provided under subsection (c).
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.88.

IC 36-9-29-6
Special benefit district; territory included
Sec. 6. (a) If twenty-five percent (25%) or more of the territory included within the corporate boundaries of the city petitioning for the establishment of a flood control district has been inundated by flood waters during the preceding ten (10) years, then all of the property within the corporate boundaries of the city is conclusively presumed to be specially benefited and shall be included in the district, except for property that is subject to inundation from floods and will not be included within or protected by the proposed flood control works.
(b) If twenty-five percent (25%) or more of the territory within the corporate boundaries of any town included in whole or in part in the flood control district has been inundated by flood waters during the preceding ten (10) years, then all of the property within the town is conclusively presumed to be specially benefited and shall be included in the district, except for property that is subject to inundation and will not be included within or protected by the proposed flood control works.
(c) Territory that:
(1) is outside the corporate boundaries of a municipality; and
(2) lies at an elevation higher than three (3) feet above the highest flood stage during the preceding ten (10) years;
may be included in a flood control district only if it will be included within or protected by the proposed flood control works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-7
Special taxing district for flood control purposes; special benefit tax
Sec. 7. Upon the entry of a decree under section 5 of this chapter, a flood control district constitutes a special taxing district for flood control purposes. All property in the district is subject to a special benefit tax for the purpose of providing money to pay the cost of constructing and maintaining the flood control works. The special benefit tax, which shall be levied in the manner prescribed by this chapter, constitutes the amount of special benefits accruing to property in the district on account of the construction and maintenance of the works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-8 Board of commissioners; membership; oath; removal and appointment; compensation; meeting; quorum; powers and duties; conflict of interest
Sec. 8. (a) If a flood control district is established under this chapter, the construction of the flood control works shall be carried out under the control of a flood control board, to be known as "Board of Commissioners, ____________ Flood Control District" (designating the name of the city instituting the proceedings for the establishment of the district).
(b) The flood control board consists of:
(1) the members of the works board of the city petitioning for the establishment of the flood control district; and
(2) the executive of each town or township included in whole or in part in the district.
(c) Before entering upon his duties, each commissioner of the flood control board shall take and subscribe the usual oath of office, and shall file it with the clerk of the circuit court.
(d) If any commissioner of the flood control board fails or refuses to qualify, or after qualifying fails or refuses to take part in the proceedings of the board, then the board, by a majority vote, may petition the circuit court for the appointment of a new commissioner. After a hearing and a showing of cause, the court may remove the offending commissioner. If the court removes a commissioner, the executive of the city shall appoint a new commissioner. The new commissioner must be a freeholder residing in the part of the district previously represented by the commissioner removed.
(e) Each commissioner of a flood control board is entitled to a salary fixed by the board, subject to the approval of the legislative body of the city petitioning for the establishment of the flood control district.
(f) Within ten (10) days after the entry of the decree establishing the flood control district, the commissioners of the flood control board shall meet at the office of the works board of the city petitioning for the establishment of the district, and shall organize by electing one (1) of their number president and one (1) vice president. These officers shall perform the duties usually pertaining to their offices, and shall serve for a period of one (1) year or until their successors are elected and qualified. The board shall also appoint a secretary pro tempore to keep the records of the proceedings until the board appoints a permanent secretary. The minutes of the board shall be kept in a permanent minute book, and the first entry in the book must be a copy of the decree establishing the district and fixing its boundaries.
(g) A majority of the commissioners of the flood control board constitutes a quorum for the transaction of any business. If the board consists of an even number of commissioners and there is a tie vote on any question, the vote of the president on the question is controlling.
(h) The flood control board may:
(1) sue and be sued;         (2) exercise the power of eminent domain;
(3) adopt rules governing the holding of regular meetings, the calling of special meetings, methods of procedure, and similar matters; and
(4) perform all acts necessary and proper for carrying out the purposes of the flood control district.
(i) The office of the flood control board shall be maintained at the office of the works board of the city petitioning for the establishment of the district, or at another place furnished by the city. All records of the board shall be kept at the office and are public records, open to inspection by the public during business hours.
(j) A commissioner, appointee, or employee of the flood control board may not have any direct or indirect interest in any contract let by the board, or in the furnishing of supplies or materials to the board.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.34; P.L.7-1983, SEC.42.

IC 36-9-29-9
Executive secretary; compensation; bond; duties
Sec. 9. (a) The flood control board shall appoint an executive secretary. The executive secretary may not be a commissioner of the board before the completion of the flood control works, but may be after their completion.
(b) The salary of the executive secretary shall be fixed by the flood control board.
(c) The executive secretary may be required to furnish bond in the amount the flood control board finds necessary. The cost of the bond may be borne by the district.
(d) The executive secretary:
(1) is the custodian of the records of the district;
(2) shall assist the board in the performance of its duties, as directed by the board; and
(3) shall certify copies of the official records and files of the district that may be required of him by this chapter, or by any person ordering copies and paying the reasonable cost of transcription.
Certification of a record by the executive secretary is prima facie evidence of the record's accuracy.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.35.

IC 36-9-29-10
District engineer; duties; compensation
Sec. 10. (a) The flood control board shall appoint a district engineer, who shall perform the duties assigned by the board.
(b) The engineer's compensation shall be fixed by the flood control board. However, when the engineering services are performed by the engineer of the city, the city engineer may receive this compensation. As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.36.

IC 36-9-29-11
Attorney; duties; compensation
Sec. 11. (a) The flood control board shall appoint one (1) or more attorneys, who shall perform the duties assigned by the board.
(b) The compensation of the attorney or attorneys shall be fixed by the board. However, when the legal services are performed by an attorney of the city legal department, that attorney is entitled to receive this compensation.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.37.

IC 36-9-29-12
Employees; compensation; duties
Sec. 12. The flood control board may employ and fix the compensation of all the employees necessary to enable it to perform its duties under this chapter without undue delay.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-13
Employees; term of employment
Sec. 13. All the employees of a flood control district, including the executive secretary, engineer, and attorneys, serve at the pleasure of the flood control board.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-14
County treasurer; duties
Sec. 14. (a) The county treasurer shall act as treasurer of the flood control board and the flood control district. The county treasurer shall make all collections of the special benefit taxes levied by the board, without any additional compensation other than that allowable in the case of the collection of general taxes by the treasurer.
(b) The county treasurer shall give bond in the amount and with the surety prescribed by the flood control board. The cost of the bond shall be paid out of the revenues of the district.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-15
County auditor; duties
Sec. 15. The county auditor shall include on the tax duplicates for the county the special benefit taxes levied for the flood control district and shall perform the same duties in connection with the levy and collection of these taxes as are performed for general taxes levied by any political subdivision in the county.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.317, SEC.38.
IC 36-9-29-16
Federal aid; acceptance; conditions
Sec. 16. (a) The flood control board may, on behalf of the flood control district, accept any legal, engineering, financial, construction, or other aid from the federal government or any other source.
(b) If the federal government agrees to construct or furnish and install all or part of the flood control works required by the flood control district, and to furnish the necessary plans and specifications, the flood control board shall accept the offer and adopt the plans and specifications as its own, unless they do not conform to the decree establishing the district.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-17
Use of territory in connection with construction of flood control works; authorization
Sec. 17. (a) If the state or a political subdivision has territory that will be affected in whole or in part by flood control works, it may grant to the flood control district the use of any property in which it has an interest, including its rights in public ways, for use in connection with the construction of the flood control works, upon the terms agreed upon. Such a grant must be authorized by:
(1) the governor and the state agency having jurisdiction of the property, for the state; or
(2) the fiscal body, for a political subdivision.
(b) Grants under this section shall be made in the form of a deed or other written instrument that may be recorded. The grant may provide that when property is no longer needed for the purposes of the flood control district, the property reverts to the state, or the political subdivision, making the grant.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-18
Plans and specifications; preparation, adoption, and filing; objections; hearing; judgment or decree
Sec. 18. (a) After its organization, the flood control board shall prepare and adopt:
(1) plans and specifications for the flood control works to be constructed or installed by or for the flood control district;
(2) estimates of the cost of that part of the works to be contracted for or constructed at the expense of the district;
(3) maps and plats showing the general scope of the works and the boundaries of all lands considered necessary to be acquired for the works or that will be injuriously affected in connection with the construction of the works; and
(4) an acquisition and damage roll showing the separate descriptions of all land and other property to be acquired or injuriously affected by the construction and installation of the works, and an estimate of the total cost of the acquisition or damages. It is not necessary to prepare, adopt, and file the plans, specifications, and other items required by this section at one (1) time.
(b) In adopting plans under this section, the flood control board, with the approval of the circuit court, may deviate from the general plans approved at the time of the establishment of the district if the board finds that:
(1) it is not practicable to construct or install the works in accordance with that plan; or
(2) the deviation will provide greater protection.
(c) Upon adoption of the plans, specifications, and other items, one (1) copy shall be placed on file at the flood control board's office, and one (1) copy shall be filed in the office of the clerk of the circuit court. These copies are open to inspection by the public. The board shall have notice of the filing published in accordance with IC 5-3-1. The board shall file proofs of publication of the notice with the clerk of the court. The notice must refer to the title and number of the cause in which the district was established and state that the plans, specifications, estimates, maps, plats, and roll required by this section are on file at the offices of the board and clerk of the court, and may be inspected by all interested parties.
(d) Any person owning property injuriously affected by the construction or installation of the proposed flood control works may file separate objections with the circuit court within fifteen (15) days after the first publication of notice under subsection (c). The sole ground of objection is that, due to an unnecessary deviation from the general plan approved at the time of the establishment of the district, the property of the objectors will be injuriously affected or should not be included in the district. The court shall set the objections for hearing without delay, hear evidence, and determine the facts. However, the filing of objections does not delay or interfere with the letting of contracts or the construction of the flood control works, except to the extent that the court may direct by temporary order before the hearing or by judgment after the hearing.
(e) If, after a hearing under subsection (d), the court finds that there has been an unnecessary deviation from the general plan approved at the time of the establishment of the district, or that any of the property included in the district as originally established should be eliminated from the district, the court shall:
(1) render judgment accordingly; and
(2) enter a decree:
(A) setting out the deviation to be corrected; and
(B) describing, by metes and bounds, the property eliminated.
A copy of the decree shall be entered in the records of the board, and the plans shall be changed to meet the requirements of the decree.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.89.

IC 36-9-29-19
Acquisition of property; purchase, contract, or eminent domain
Sec. 19. After the flood control board has published notice of the

filing of the acquisition and damage roll under section 18(c) of this chapter, it may acquire the property described in the roll by purchase, by contract, or by the exercise of the power of eminent domain under IC 32-24.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.2-2002, SEC.125.

IC 36-9-29-20
Contracts; letting procedure
Sec. 20. (a) All contracts of the flood control district for the construction of flood control works shall be let by the flood control board under the statutes concerning the letting of contracts for public improvements by the works board of the city. The flood control board may let one (1) contract for the entire works or separate contracts for parts of the works.
(b) All contracts shall be awarded to the lowest and best bidder. However, a contract may not be let at a bid higher than the cost of the work, as shown by the estimates previously adopted and filed, unless approved by the circuit court on petition of the flood control board.
(c) All contracts must be in writing and signed by the flood control board's president or vice president and by its executive secretary.
(d) The validity of a contract may be questioned only in an action to enjoin the execution of the contract, filed within ten (10) days after the date of its execution.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-21
Federal labor, material, machinery, and equipment; acceptance of offer; additional labor, material, machinery, and equipment
Sec. 21. If the federal government or another source agrees to furnish all or part of the labor, material, machinery, and equipment required for any construction or installation, the flood control board may accept the offer. The board may supply the necessary additional labor, material, machinery, and equipment to carry out the agreement.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-22
Loans for preliminary expenses; sale of warrants; advancement of funds
Sec. 22. (a) To facilitate the carrying out of preliminary proceedings and provide money for the payment of expenses before the issuance of bonds under this chapter, the flood control board may, by resolution, authorize the making of loans in amounts approved by the circuit court. The loans shall be evidenced by callable warrants payable out of the proceeds of bonds, when available, and the warrants may bear interest at any rate. If the amount of warrants to be issued at any one (1) time exceeds five

thousand dollars ($5,000), they shall be sold at public sale after notice given in accordance with IC 5-3-1. The warrants shall be sold to the bidder offering to purchase them at the lowest actual interest cost to the district, and shall be executed in the name of the district by the board's president or vice president and by its executive secretary.
(b) Any unit having territory included within the flood control district may advance money to the district. The advances must be authorized by the fiscal body of the unit. The advances may be made without appropriation, and warrants evidencing the advances shall be issued by the district, bearing the rate of interest provided for in the resolution or other action authorizing the advances.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.90.

IC 36-9-29-23
Bonds; issuance; amount; sale procedure
Sec. 23. (a) The flood control board shall, by resolution, direct that bonds be issued in the name of the flood control district:
(1) for the purpose of procuring money to pay the cost of acquisition of property, the cost of construction or installation of flood control works, or both; and
(2) in anticipation of the collection of the special benefit taxes to be levied under this chapter.
(b) The amount of the bonds may not exceed:
(1) the total cost of property to be acquired and the total amount of damages to be awarded on account of property injuriously affected but not acquired, as shown by the acquisition and damage roll previously adopted and filed by the flood control board or as determined by court action;
(2) the contract price of the works contracted for, or the estimated cost of additional labor, materials, machinery, and equipment when the federal government or others have agreed to supply a part of those items for use on the construction of any part of the works and no construction contract is to be let;
(3) an amount sufficient to pay the cost of supervision and inspection during the period of construction;
(4) all other general, administrative, legal, engineering, and incidental expenses previously incurred on account of or in connection with the establishment of the district, the administration of its affairs, the acquisition of property, and the construction of the works, together with the expenses to be incurred in connection with the issuance and sale of bonds; and
(5) an amount sufficient to pay any outstanding warrants issued for the purpose of obtaining money for expenses before the issuance of bonds.
(c) If different parcels of land are to be acquired or more than one (1) contract for work is let by the flood control board at approximately the same time, the board may provide for the total cost of the land or work in one (1) issue of bonds. If the cost of acquiring

property or the amount required for the payment of damages to property not acquired exceeds the board's estimate of the amount required for that purpose, additional bonds may be issued to supply the deficiency.
(d) The bonds shall be issued in any denomination not exceeding one thousand dollars ($1,000), and in not less than twenty (20) nor more than sixty (60) series, which must be as nearly equal as possible considering the amount of the issue, the number of serial maturities, and the denominations to be used.
(e) The bonds are payable one (1) series each six (6) months. The first payment shall be made on January 1 in the second year following the date of their issue, if a tax levy to meet the requirements of the bonds is made in the year in which the bonds are issued. Otherwise, the first series of bonds is payable on January 1 of the third year following the date of their issue.
(f) The bonds are negotiable instruments.
(g) The bonds may bear interest at any rate, with the exact rate to be determined by bidding. The interest is payable semiannually on January 1 and July 1 of each year, with the first interest payable on July 1 preceding the maturity date of the first series of bonds.
(h) The bonds shall be signed by the president or vice president of the flood control board, and attested by the executive secretary of the board. The interest coupons shall be executed by placing on them the facsimile signature of the president or vice president whose signature appears on the bonds.
(i) The flood control board may not issue any bonds of the flood control district payable out of special benefit taxes when the total amount outstanding for that purpose, including the bonds issued and to be issued, is in excess of five percent (5%) of the total adjusted value of taxable property in the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(j) The bonds are not a corporate obligation or indebtedness of any unit having territory included in the district, but are an indebtedness of the flood control district as a special taxing district. The bonds are payable solely out of the special benefit taxes levied under this chapter. The bonds must state these facts upon their face, together with the purpose for which they are issued.
(k) The bonds of any issue may be sold in parcels or as a whole. Notice of the sale must be given by publication in accordance with IC 5-3-1.
(l) The bonds shall be sold to the highest qualified bidder, but may not be sold for less than their par value. The highest bidder is the person who offers the lowest net interest cost to the district, as determined by computing the total interest on all of the bonds to their maturities and then deducting the premium bid, if any.
(m) When the flood control board sells the bonds, the executive secretary of the board shall have the bonds prepared and executed, and shall deliver them to the county treasurer, together with a certificate showing the amount to be paid by the purchaser. Upon the

payment of the purchase price the treasurer shall deliver the bonds to the purchaser. The executive secretary shall furnish the successful bidder a transcript of the proceedings relating to the authorization and issuance of the bonds, together with the other documents necessary to establish the validity of the bonds. The transcript and other documents are presumptive evidence of the validity of the bonds, and shall be accepted in evidence in any litigation relating to or affecting the bonds.
As added by Acts 1981, P.L.309, SEC.105. Amended by Acts 1981, P.L.45, SEC.91; P.L.6-1997, SEC.226.

IC 36-9-29-24
Bonds for replacement, enlargement, extension, or construction of additional works; costs exceeding amount available
Sec. 24. If the flood control board finds that:
(1) it is necessary to replace, enlarge, or extend any part of the flood control works or construct additional works in order to protect the district properly; and
(2) the cost of the replacement, enlargement, extension, or construction will exceed the amount then available out of current maintenance and repair funds;
the board may issue bonds under section 23 of this chapter for that purpose. However, the board must first comply with sections 18, 19, and 20 of this chapter.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-25
Refunding bonds; issuance; payment
Sec. 25. If the flood control district is unable to pay any bonds or the interest on them at the times fixed for payment, refunding bonds may be issued and sold under section 23 of this chapter to obtain money for that purpose. The refunding bonds are payable within the period fixed by the flood control board, which may not exceed ten (10) years.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-26
Bonds issued and their interest exempt from taxation
Sec. 26. All bonds issued under this chapter, together with the interest on them, are exempt from taxation.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-27
Validity of bonds issued
Sec. 27. An action to question the validity of any of the bonds issued under this chapter, or to prevent their issuance, must be brought by the time fixed in the bond sale notice for the receiving of bids. After that time, the bonds may not be contested for any cause.
As added by Acts 1981, P.L.309, SEC.105.
IC 36-9-29-28
Flood control district construction fund
Sec. 28. (a) The county treasurer shall keep all proceeds from the sale of bonds under this chapter in a separate fund designated as the "__________ flood control district construction fund". The fund shall be used only to pay the costs listed in section 23(b) of this chapter. Any money remaining out of the proceeds of the bonds after all of the costs are paid shall be paid into the district bond fund established under section 30 of this chapter.
(b) The flood control board shall approve and order all payments made from the flood control district construction fund, and shall determine the amounts and times of the payments. However, a payment to a contractor may not exceed eighty percent (80%) of the district engineer's estimate of work done by the contractor, and the whole amount of a contract may not be paid until all work to be done under the contract has been accepted by the board as fully completed in accordance with the plans and specifications.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-29
Acquisition of property; payment of costs according to terms of purchase or contract; payment of damages in condemnation; title
Sec. 29. (a) If property is acquired by purchase or contract, payment of costs shall be made according to the terms of the purchase or contract.
(b) If property is condemned, the amount of damages assessed shall be paid as soon as the proceeds from the sale of bonds are available. Upon the payment of the damages, the title of the property paid for is fixed and vested in the flood control district in the manner, to the extent, for the purpose, and subject to the limitations provided by this chapter.
(c) Title to all property acquired shall be taken in the name of the flood control district. Within sixty (60) days after any conveyance or grant of any interest in real property is received by the flood control board, the board shall have recorded the deed or other instrument of conveyance or grant, signed by the grantor, in the recorder's office in the county in which the property is located. In case of condemnation, a copy of the decree, certified by the clerk of the circuit court and showing the amount paid to the clerk on account of the damages awarded, shall be recorded.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-30
Special benefit tax levy to pay for bonds; flood control district bond fund
Sec. 30. (a) For the purpose of obtaining money to pay the bonds and the interest on them, the flood control board shall levy a special benefit tax each year upon all of the property in the flood control district. The tax shall be levied in the amount necessary to pay the principal of the bonds as they mature, together with the interest

accruing on them.
(b) The flood control board shall cause the tax levied to be certified to the auditor of the county in which the property subject to the tax is located, before October 2 of each year. The tax levied and certified shall be estimated and entered upon the tax duplicates by the county auditor, and shall be collected and enforced by the county treasurer in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(c) As the tax is collected by the county treasurer, it shall be accumulated in a separate fund to be known as the "__________ flood control district bond fund", and shall be applied only to the payment of the bonds and the interest on them.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-31
Special benefit tax levy to pay for cost of operation, maintenance, and repair of flood control works; presumption; flood control district maintenance fund; temporary loans
Sec. 31. (a) The flood control board may levy a special benefit tax each year for the purpose of providing for the cost of operation, maintenance, and repair of the flood control works after the completion of the works, including the general expenses of the board, such as salary and wages, that the board finds are not properly chargeable to the proceeds of bonds issued under this chapter. The tax may not exceed eleven and sixty-seven hundredths cents ($0.1167) on each hundred dollars ($100) of taxable property in the district, as it appears on the tax duplicates.
(b) The property within the flood control district is conclusively presumed to be benefited to the extent of the annual tax by the maintenance of the district and the maintenance, operation, and repair of the flood control works.
(c) The county auditor shall estimate the tax and enter it upon the tax duplicates, and the county treasurer shall collect and enforce the tax in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(d) The county treasurer charged with the duty of collecting the taxes shall, between the first and tenth days of each month, notify the flood control board of the amount of the tax collected during the preceding month. Upon the date of notification, the treasurer shall credit the amount collected to a fund designated as "__________ flood control district maintenance fund", which may be used only for the purposes stated in this section.
(e) The flood control board has complete and exclusive authority to expend, on behalf of the flood control district, all revenues realized under this section.
(f) The flood control board may, by resolution, authorize and make temporary loans in anticipation of the collection of the special benefit taxes actually levied and in course of collection under this section. The loans mature and shall be paid within the year in which they are made, and may bear interest at any rate payable at the

maturity of the loan. The temporary loans shall be evidenced by warrants, and, if the amount of warrants to be issued exceeds five thousand dollars ($5,000), they shall be sold at public sale in the same manner as the bonds of the district.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.6-1997, SEC.227.

IC 36-9-29-32
Emergency flood control district fund
Sec. 32. (a) The flood control board may establish an "emergency flood control district fund", which may not exceed at any time one hundred thousand dollars ($100,000). The emergency fund shall be established out of money transferred from the flood control district maintenance fund.
(b) Whenever the emergency fund is reduced below one hundred thousand dollars ($100,000), the flood control board may transfer from the maintenance fund the sum it considers necessary for the purpose of replenishing the emergency fund.
(c) The county treasurer shall keep the emergency fund separate from the other funds of the flood control district. Any unexpended sum in the fund shall be retained from year to year to meet flood emergencies as they arise.
(d) The sum in the emergency fund may not be considered in making up the budget of the flood control district, except for the purpose of determining the amount to be levied in order to replenish the fund.
(e) All withdrawals from the emergency fund shall be used solely for emergency purposes, and shall be made upon order of the flood control board in the same manner as withdrawals from other funds of the flood control district.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.356-1987, SEC.1.

IC 36-9-29-33
Deposit of funds of flood control district
Sec. 33. The money in the funds of the flood control district shall be deposited and held in the same manner as other public funds under IC 5-13.
As added by Acts 1981, P.L.309, SEC.105. Amended by P.L.3-1990, SEC.138.

IC 36-9-29-34
Warrants drawn for items approved by board; payments on bonds and interest coupons
Sec. 34. (a) Except as provided in subsection (b), revenues raised under this chapter may be expended only upon a warrant drawn by the executive secretary of the flood control board for items approved by the board, with the date of approval indicated on the warrant over the signature of the president or vice president of the board.
(b) The county treasurer may pay bonds and interest coupons:         (1) issued by the flood control board; and
(2) presented at or after their maturity;
out of the bond fund established under section 30 of this chapter, without the issuance of warrants or other orders of the board.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-35
Pending actions for filing further petitions and for making further orders
Sec. 35. After the docketing of the petition for the establishment of the flood control district, and until the flood control works have been completed and accepted, the cause remains on the docket of the circuit court as a pending action for the filing of the further petitions and the making of the further orders that are authorized by this chapter or found necessary to facilitate the completion of the works.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-36
Jurisdiction of court
Sec. 36. All court proceedings relating to the establishment or maintenance of the flood control district, or the performance of any act under this chapter, must be brought and determined only in and by the circuit court establishing the district. The jurisdiction of the court in all such matters is conclusive and its judgment is final, except as otherwise provided in this chapter. All proceedings had under this chapter shall be heard by the court without the intervention of a jury, except as otherwise provided in this chapter. Laws with respect to change of venue from the county do not apply to proceedings under this chapter, but changes of venue from the judge may be had as in other civil cases.
As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-37
Supplementary proceedings to cure defects or irregularities; objections
Sec. 37. (a) If any defects or irregularities occur in any of the proceedings had under this chapter, the defects or irregularities may be cured by supplementary proceedings of the same general nature as those provided for by this chapter. Only those parties whose interests or property are directly and adversely affected by the defects or irregularities may object to them.
(b) It is not necessary to delay the general course of the proceedings while defects or irregularities are being corrected or supplied.
(c) If an objection is filed with the circuit court and the objection is overruled or decided adversely to the objecting party, the court costs incurred in the filing, hearing, and determination of the objection shall be taxed to the objecting party. If the objection is sustained or determined in favor of the objecting party, then the costs shall be taxed to the flood control district. As added by Acts 1981, P.L.309, SEC.105.

IC 36-9-29-38
Required proceedings and notices under this chapter
Sec. 38. Only the proceedings and notices prescribed by this chapter are required for acts performed under this chapter, notwithstanding any other statute to the contrary.
As added by Acts 1981, P.L.309, SEC.105.



CHAPTER 29.1. FLOOD CONTROL DISTRICT IN MARION COUNTY

IC 36-9-29.1-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the board of public works of the consolidated city, subject to IC 36-3-4-23.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-3
Special taxing district
Sec. 3. The flood control district referred to in IC 36-3-1-6 constitutes a special taxing district for the purpose of protecting the county and its residents from floods and flood hazards.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-4
Powers and duties of board
Sec. 4. (a) To carry out this chapter, the board has jurisdiction to authorize projects of flood control and prevention over all watercourses, and property affected by these projects, within the flood control district and in or along any watercourse in any adjacent county that is a tributary to any watercourse in the district.
(b) In carrying out such a project, the board has the following powers:
(1) To construct and maintain levees, dikes, retaining walls, dams, reservoirs, drains, and all other improvements in or along any watercourse designed to prevent damage and injury through floods and to conserve water resources.
(2) To provide for the disposal of excess water from any reservoir on such terms as the board considers best, so long as this does not impair the function of flood prevention provided by the improvements.
(3) To construct, reconstruct, repair, relocate, widen, or resurface any public way connected with such a project.
(4) To remove obstructions in, to dredge or control, to straighten, or to change the channel of any watercourse.
(5) To reconstruct any new public structure, or any new public bridge or bridges; or to alter, relocate, remove or require the removal of, repair, lengthen, widen, or reconstruct any public structure, or any public bridge or bridges, designed or used for vehicular or pedestrian traffic, and already built and located, whether originally built by a municipal corporation or any other person, across any watercourse.         (6) To regulate and establish channel, bank, and harbor lines on watercourses; to remove or to require to be removed any obstruction or encroachment in, beneath, above, along, or beyond channel, bank, and harbor lines; and to prevent any future obstructions or encroachments beyond these lines by dumping or filling with any material or in any other manner.
(7) To regulate the manner in which all sewers, drains, conduits, viaducts, aqueducts, cables, power lines, and pipelines of any description crossing the bed of any watercourse, or along its banks, or carried across, over, or under it on any bridge, trestle, support, or other structure, shall be located or relocated, replaced, altered, repaired, constructed, reconstructed, lengthened, widened, or removed, whether already constructed or proposed to be constructed or reconstructed by a municipal corporation or any other person.
(8) To regulate the general manner of construction of all temporary or permanent bridges, dikes, moorings, landings, dams, and spillways over, along, or in any watercourses proposed to be constructed or reconstructed by a municipal corporation or any other person.
(9) To regulate the removal by any persons of sand and gravel from watercourses and to establish the distance from bridges and other structures crossing them, and also the uniform grade lines to which sand and gravel may be excavated by any persons.
(10) To regulate the depth, waterway, height, alignment, location, and general manner of construction, reconstruction, and repair of any railroad bridge and of any person crossing over any watercourses or affected by carrying out of projects.
(11) To regulate the general manner of locating, relocating, constructing, reconstructing, altering, repairing, lengthening, widening, raising, and aligning any private bridge, including all its piers, abutments, and supports.
(12) To regulate and order that any of the matters described in this subsection shall be done by the person owning or controlling them, in carrying out projects, all subject to supervision and approval by the board.
(13) To cooperate with any department or agency of the federal government, and with any department or agency of the state, that is established for the purpose of developing a comprehensive plan or program for the protection of life and property from floods or flood hazards.
(c) A project for flood control may not be carried out until it is submitted to and approved by the department of natural resources of the state.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-5
Adoption of resolution
Sec. 5. Whenever the board determines that it is necessary for the

general welfare, safety, or security of the flood control district to undertake and carry out any project to protect the district and its residents from floods or flood hazards, the board shall adopt a resolution declaring this necessity and its purpose to proceed with the project.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-6
Adoption of general plans and specifications
Sec. 6. (a) The board, as a part of the resolution, shall adopt the general plans then proposed for the entire project, including a plat showing the general scope of it and the location and bounds of all real property then considered necessary to be acquired or removed, or that would be injuriously affected, in connection with the project. It shall also determine the estimated cost of all the work, including the estimated damages to be awarded to the owners of the real and personal property. An appraisal is not required for those estimates.
(b) The adoption or filing of any specifications covering all or parts of the project and details of other matters is optional with the board, and it may also receive and file alternate plans and specifications, submitted by any person for all or any parts of the project. The board may, at the final hearing, adopt all or any of these materials in place of the board's plans and specifications.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.27-1986, SEC.6.

IC 36-9-29.1-7
Filing and notice; resolution, plans, and specifications
Sec. 7. (a) The resolutions and plans, plat, descriptions, and estimates and specifications, if any, shall be filed and opened to inspection by the public at the board's office.
(b) The board shall then give notice in accordance with IC 5-3-1 of the adoption and general purport of the resolution and of the fact that the resolution, plans, plat, descriptions, and estimates and specifications, if any, have been prepared, are on file in the office of the board, and can be inspected. The notice must name a date on which the board will receive and hear objections from any person interested in or who will be affected by the resolution.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-8
Hearing and final decision concerning project
Sec. 8. (a) At or before the time fixed for the hearing, any person interested in or who will be affected by the proposed project may file with the board a written remonstrance against the proposed project, in whole or in part.
(b) At the hearing, which may be adjourned from time to time, the board shall hear all persons who are interested in the proceedings and shall finally determine whether or not the proposed project, in whole or in part, is necessary for the general welfare, safety, and security of

the flood control district, in order to provide flood prevention and control. The board may then confirm, modify and confirm as modified, or rescind the resolution.
(c) The final decision shall be entered in the records of the board and is final, binding, and conclusive upon all persons.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-9
Special tax on property within flood control district
Sec. 9. Upon final action of the board confirming the resolution in its original or any modified form, all property, real and personal, located within the flood control district is subject to a special tax for the purpose of providing money to pay the total cost of the construction of the project or projects, and of acquiring all necessary lands or rights-of-way, as described and provided in the resolution, including all necessary incidental expenses. This special tax is declared to constitute the amount of benefits resulting to all the property from the proceedings and shall be levied as provided in this chapter.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-10
Condemnation proceedings
Sec. 10. If the board has finally confirmed any resolution for all or any part of any project of flood prevention and control, and any property is required to be condemned, appropriated, or purchased, or is damaged or injuriously affected by the carrying out of the flood prevention project and work, the board shall proceed with reference to this property and awards of damages in all respects, whenever necessary, in accordance with IC 32-24. Any part of the appropriation proceedings as to any property may be included in either the original resolution or any subsequent resolutions.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.2-2002, SEC.126.

IC 36-9-29.1-11
Award of contract for project
Sec. 11. If the board finally confirms the resolution, it shall then proceed to award a contract for the project in accordance with IC 36-1-12.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-12
Flood control district bonds
Sec. 12. (a) For the purpose of raising money to pay for the property and the construction, and in anticipation of the special tax to be levied as provided in section 14 of this chapter, the board may cause to be issued, in the name of the consolidated city, the bonds of the flood control district, not to exceed the amount of the estimated total cost of all lands, rights-of-way, and other property so to be

acquired and the estimated cost of all work or construction as provided for in the resolution, and including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the cost of supervision and inspection during the period of construction of the work.
(b) The expenses to be covered in the amount of the bond issue must include all expenses of every kind actually incurred preliminary to the acquiring of the property and the construction of the work, such as the cost of necessary records, engineering expenses, publication of notices, salaries, and other expenses necessary to be incurred before and in connection with the acquiring of the property, the amending of the contract, and the sale of bonds.
(c) In case different parcels of land are to be acquired, or more than one (1) contract for work is amended, at approximately the same time, whether under one (1) or more resolutions, the board may provide for the estimated total cost of these items in one (1) issue of bonds.
(d) The bonds shall be issued in accordance with IC 36-3-5-8.
(e) The bonds are negotiable instruments and bear interest payable semiannually, on the first days of January and July of each year, with the first interest to be payable on July 1 preceding the maturity of the first series of the bonds.
(f) On adopting a resolution ordering the bonds, the board shall certify a copy of it to the fiscal officer of the consolidated city, who shall prepare the bonds. The bonds shall be executed by the city executive and attested by the fiscal officer.
(g) The bonds are exempt from taxation as provided by IC 6-8-5.
(h) All bonds issued by the board shall be sold by the city fiscal officer in accordance with IC 5-1-11.
(i) Bonds of the flood control district payable by special taxation may not be issued when the total issue for that purpose, including the bonds already issued and to be issued, exceeds two percent (2%) of the adjusted value of the taxable property within the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void.
(j) The bonds are not, in any respect, a corporate obligation or indebtedness of the consolidated city, but constitute an indebtedness of the flood control district as a special taxing district, and the bonds and interest on them are payable only out of a special tax levy upon all the property of the district. The bonds must recite these terms upon their face, together with the purpose for which they are issued.
(k) An action to question the validity of any bonds issued for the flood control district or to prevent their issue must be brought before the date set for the sale of the bonds, and all bonds, from and after that date, are incontestable for any reason.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.27-1986, SEC.7; P.L.6-1997, SEC.228.

IC 36-9-29.1-13
Fund for deposit of bond proceeds      Sec. 13. (a) All proceeds from the sale of bonds under section 12 of this chapter shall be kept as a separate and specific fund, to pay the cost of land, rights-of-way, and other property acquired and of construction of the work under the resolution, and all costs and expenses incurred in connection with these things, and no part of the proceeds may be used for any other purpose.
(b) The fund shall be deposited at interest with the depository or depositories of other public funds in the consolidated city, and all interest collected on it belongs to the fund.
(c) Any surplus remaining out of the proceeds of the bonds, after all of the costs and expenses are fully paid, shall be paid into and becomes a part of the flood control district bond fund.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-14
Tax levy; flood control district bond fund
Sec. 14. (a) For the purpose of raising money to pay all bonds issued under section 12 of this chapter and the interest on them, the city-county legislative body shall levy each year a special tax upon all the property of the flood control district, in such manner as to meet and pay the principal of the bonds as they severally mature, together with all accruing interest. The tax so levied each year shall be certified to the fiscal officers of the consolidated city and the county before August 2 in each year.
(b) The tax levied and certified shall be estimated and entered upon the tax duplicate by the county auditor, and shall be collected and enforced by the county treasurer, in the same manner as state and county taxes are estimated, entered, collected, and enforced. As the tax is collected by the county treasurer, it shall be accumulated and kept in a separate fund to be known as the "flood control district bond fund," and shall be applied to the payment of the flood control district bonds and interest as they severally mature and to no other purpose. All accumulations before their use for the payment of bonds and interest shall be deposited, at interest, with the depository or depositories of other funds in the consolidated city, and all interest collected on them belongs to the fund.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-15
Additional tax levy; flood control maintenance and general expense fund; temporary loans; insufficient funds
Sec. 15. (a) For the purpose of:
(1) providing for the payment of all general expenses of the board, including salaries of officers and employees and other items of expense not properly chargeable into the cost of any property acquired or work done under any resolution of the board for which flood control district bonds are issued; and
(2) providing for the operation, maintenance, and repair of any levees, dikes, retaining walls, reservoirs, drains, and other works and improvements in or along any watercourse designed

to prevent damage and injury through floods, and other permanent works constructed, including the repair and maintenance of equipment or the performance of any duty imposed by this chapter;
a tax of not exceeding one and thirty-three hundredths cents ($0.0133) on each one hundred dollars ($100) of taxable property in the district as it appears on the tax duplicates, in addition to all other taxes, shall be levied annually by the city-county legislative body for flood control purposes. The county auditor shall estimate the taxes and enter them upon the tax duplicate, and the county treasurer shall collect and enforce the taxes, in the same manner as state and county taxes are estimated, entered, collected, and enforced.
(b) The county treasurer shall, between the first and tenth days of each month, notify the board of the amount of such taxes collected for flood control purposes during the preceding month, and upon the date of notification the county treasurer shall credit an account to be known as the "flood control maintenance and general expense fund" with such amount of taxes for flood control purposes as may have been collected at that time. The fund shall be used and expended only for the purposes prescribed by this chapter. The board may expend on behalf of the district all sums of money thus realized. Warrants for these expenditures shall be drawn by the fiscal officer of the consolidated city upon the vouchers of the board.
(c) The board may by resolution authorize and make temporary loans in anticipation of revenues actually levied under this section, which loans mature and shall be paid within one (1) year from the date of the making of the loan, with interest payable at the maturity of the loan. The warrants or other evidence of these loans shall be sold for not less than par, and before the making of the loan, notice of the time, place, amount, and terms of making of the loan shall be given by publication in accordance with IC 5-3-1. The warrants import no personal obligation for their payment and are payable only out of the tax so levied.
(d) All money remaining in any of the funds to the credit of the board at the end of the calendar year continues to belong to these funds respectively, to be used by the board for the respective purposes for which the funds are created. All funds raised under this section shall be deposited at interest with the depository or depositories of other public funds of the consolidated city, and all interest collected on them belongs to them.
(e) In the event that the revenues in the "flood control maintenance and general expense fund" of the district are at any time insufficient, the consolidated city may appropriate money out of its general fund for the use and benefit of the district, which amount so appropriated and used shall be returned and repaid to the city out of the first available funds by the board.
As added by Acts 1982, P.L.77, SEC.24. Amended by P.L.6-1997, SEC.229.

IC 36-9-29.1-16 Payments for property or work; damages assessed; title vested in consolidated city
Sec. 16. (a) From the separate and specific fund derived from sale of the bonds as provided in this chapter, and from no other source, the board shall pay to the parties entitled to it the amounts respectively due them for any lands, rights-of-way, or other property taken or purchased, or for work done by contract or otherwise.
(b) In case the lands, rights-of-way, or other property is secured by purchase or contract, the payment shall be made according to the terms of the contract. In case of any such property taken by condemnation as provided in this chapter, the amount of damages assessed shall be paid or tendered as provided in this chapter, within ninety (90) days after the final determination of the condemnation proceedings, or as soon after that as the fund arising from the bonds is available. The title to the lands, rights-of-way, or other property, or that part so paid for or otherwise acquired then becomes vested in the consolidated city, in the manner, to the extent, for the purpose, and subject to the limitations provided in this chapter.
(c) The board shall order payments from the fund to be made to contractors in accordance with IC 36-1-12.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-17
Filing and recording; description of land and statement of purpose
Sec. 17. Within sixty (60) days after any land or right in it is paid for and acquired under this chapter, the board shall file and cause to be recorded in the recorder's office of the county in which the land is situated, a description sufficiently accurate for its identification, with a statement of the purpose for which it is acquired or taken, which shall be signed by a majority of the board.
As added by Acts 1982, P.L.77, SEC.24.

IC 36-9-29.1-18
Expending funds raised under chapter; appropriation
Sec. 18. No part of any of the funds raised under this chapter may be expended except upon warrants drawn by the fiscal officer of the consolidated city, upon vouchers of the board. No appropriation in any form is necessary, but all funds arising under this chapter are considered appropriated to the respective purposes named in this chapter, and are under the control of the board, which has complete and exclusive authority to expend these funds for these purposes.
As added by Acts 1982, P.L.77, SEC.24.



CHAPTER 30. SOLID WASTE COLLECTION AND DISPOSAL

IC 36-9-30-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1981, P.L.309, SEC.106.



CHAPTER 31. COLLECTION AND DISPOSAL OF WASTE IN INDIANAPOLIS

IC 36-9-31-1
Application of chapter
Sec. 1. This chapter applies to each consolidated city.
As added by Acts 1982, P.L.77, SEC.27.



CHAPTER 32. FINANCING OF PUBLIC IMPROVEMENTS IN MUNICIPALITIES

IC 36-9-32-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-2
Legislative findings and declaration
Sec. 2. It is found and declared that municipalities in Indiana have a need to finance public improvements to provide for industrial and commercial growth and for general public use. Therefore, the general assembly finds it necessary and proper to provide an alternative method for municipalities to finance public improvements, to provide for industrial and commercial growth, to provide employment opportunities, diversification of industry and commerce, and to provide general public access to those public improvements. It is declared that the financing of public improvements for use by the general public, including industrial and commercial enterprises, is a public purpose.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-3
Definitions
Sec. 3. As used in this chapter:
"Public improvements" means:
(1) any improvement, as defined in this article;
(2) any improvement, including the construction, equipping, remodeling, extension, repair, and betterment of any municipally owned utility, as defined in IC 8-1-2-1; or
(3) any acquisition or improvement of real estate upon which such an improvement is to be located or that will itself constitute a public improvement.
"System" means any sewage works or municipally owned utility, as defined in IC 8-1-2-1.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-4
Loan agreements; loan of grant proceeds; pledge of revenues to secure bonds
Sec. 4. A municipality may enter into a loan agreement with any person and loan the proceeds of any grant received by the municipality to that person with the repayment of the loan to be secured by the pledge of a note or other secured or unsecured debt obligation of that person. The municipality may pledge the revenues from the note or other secured or unsecured debt obligation of that person or of any entity organized for economic development purposes to the payment of bonds issued under this chapter. In no event may a municipality pledge revenues other than from the

sources authorized in this chapter as security for the bonds issued under this chapter. A municipality may not issue bonds under this chapter if principal and interest payments on those bonds would exceed revenues to be derived by the municipality from the notes or other secured or unsecured debt obligations of any person that has entered into a loan agreement with the municipality under this chapter, or from other sources of principal and interest payments under this chapter. Any municipality may issue bonds under this chapter whether the revenues pledged to secure the bonds are to be derived from a loan agreement entered into before or after March 1, 1984. The validity of any bonds issued under this chapter is not dependent on or affected by the validity of the loan agreement at the time it was executed and delivered. All loan agreements between municipalities and persons borrowing grant proceeds entered into before March 1, 1984, are fully legalized and declared valid.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-5
Public improvements connected to an existing system; payment of bonds; letting of contracts; ownership or operation of improvements
Sec. 5. (a) If a public improvement financed under this chapter is connected to a system, the public improvement becomes a part of the existing system. Any person entering into a loan agreement with a municipality under this chapter shall pay rates and charges or fees for the use of that system in the same manner any other member of the general public is required to pay such rates and charges or fees. The municipality may not establish rates and charges or fees for the use of that system that include a revenue requirement for payment of principal and interest on bonds issued under this chapter. Bonds issued under this chapter are payable solely from revenues derived from notes or other secured or unsecured obligations of any person entering into a loan agreement with a municipality under this chapter, or from other sources of principal and interest payments under this chapter, and not from revenues of the system.
(b) Contracts for public improvements under this chapter shall be let in accordance with statutes relating to public works and public purchases.
(c) Public improvements may be financed under this chapter even if the municipality building or acquiring those improvements will not own or operate those improvements, so long as the public improvements will be owned or operated by a political subdivision.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-6
Ordinances approving issuance of bonds
Sec. 6. If the legislative body finds that the issuance of bonds under this chapter will be of benefit to the health or welfare of the municipality and serves the public purpose set forth in section 2 of this chapter, it may adopt an ordinance approving the issuance of

bonds under this chapter. The municipality may publish a notice of a hearing regarding the public purpose of the issuance of the bonds and any other matter and, if the notice is published, it shall be published in accordance with IC 5-3-1.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-7
Bonds; issuance and sale; payment; ordinances; amount; validity; taxation; refunding bonds; security registration
Sec. 7. (a) The municipality may issue and sell bonds to provide money for any public improvement under this chapter.
(b) The bonds and interest on them are payable only out of a special fund, to be established as provided in this chapter. The bonds do not constitute an indebtedness of the municipality within the meaning of any constitutional limitation. Each bond must state plainly on its face that it is payable only from a special fund and that it does not constitute an indebtedness of the municipality within the meaning of any constitutional debt limitation. Neither the faith and credit nor the taxing power of the municipality is or may be pledged for the payment of the principal of, premium (if any) on, or interest on bonds issued under this chapter. An owner of bonds issued under this chapter is not entitled to compel the exercise of the taxing power by the municipality or the forfeiture of any of its property in connection with any default on bonds issued under this chapter.
(c) Bonds issued under this chapter may be sold at public or private sale for the price, in the manner, and at the time determined by the legislative body.
(d) The ordinance of the legislative body authorizing the bonds must provide, either in the body of the ordinance or by incorporating another document by reference:
(1) the manner of their execution;
(2) their term or terms, which may not exceed forty (40) years;
(3) their interest rate;
(4) their denominations;
(5) their form;
(6) the medium of their payments;
(7) the place and manner of their payment;
(8) the terms of their redemption, if any; and
(9) any other provisions not inconsistent with this chapter.
(e) The bonds may be issued in an amount sufficient to pay all or any part of the cost of any public improvement authorized by this chapter including the funding of interest in an amount to be determined by the legislative body, the establishment of reserves to secure payment of such bonds, and the payment of all other costs or expenses incident to and necessary or convenient to carry out the purposes and powers authorized by this chapter.
(f) The bonds and their authorization, issuance, sale, and delivery are not subject to any general statute concerning bonds.
(g) An action to contest the validity of bonds issued under this chapter may not be commenced more than fifteen (15) days after

publication of notice of the adoption of the ordinance approving them. The bonds are conclusively presumed to be valid after that period has passed.
(h) Any bonds issued under this chapter are exempt from taxation as provided in IC 6-8-5.
(i) If the legislative body finds that a refunding of outstanding bonds issued under this chapter would be of benefit to the municipality, it may authorize the issuance of refunding bonds payable solely from revenues derived from notes or other secured or unsecured obligations of any person that has entered into a loan agreement with a municipality under this chapter, or from escrowed bond proceeds or other sources of principal and interest payments under this chapter. Refunding bonds shall be issued in the same manner as bonds issued under this chapter and are payable only from sources set forth in this chapter.
(j) Any bond issued under this chapter is exempt from any security registration requirements provided for in Indiana statutes.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-8
Trust indentures to secure bonds
Sec. 8. The legislative body may secure bonds issued under this chapter by a trust indenture between the municipality and a corporate trustee. The corporate trustee may be any trust company, national bank, or state bank that is in Indiana and has trust powers. A trust indenture entered into under this section may contain any provisions agreed upon by the municipality and the trustee that are not inconsistent with this chapter.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-9
Enforcement by owner of bonds or trustee
Sec. 9. Any owner of bonds issued under this chapter, and the trustee under any trust agreement entered into under this chapter, except to the extent that the trustee's rights are restricted by the trust agreement, may:
(1) either at law or in equity, by suit, action, or other proceeding, protect and enforce any and all rights of such owner of bonds or trustee under state law, or, to the extent permitted by law, under the trust agreement, or under any loan agreement entered into under this chapter; and
(2) enforce and compel the performance of all duties required by this chapter or by any trust agreement or loan agreement entered into under this chapter to be performed by any municipality or by any officer of any municipality.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-10
Impairment of rights and remedies of owners of bonds
Sec. 10. The state covenants and agrees with the owners of any

bonds issued under this chapter that so long as any bonds of a municipality issued under this chapter are outstanding or unpaid, the state will not in any way impair the rights and remedies of the owners of the bonds, until the bonds, together with interest on them, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the owners, are fully paid, met, and discharged.
As added by P.L.23-1984, SEC.18.

IC 36-9-32-11
Liability for property and special taxing district taxes
Sec. 11. Any person entering into a loan agreement with a municipality under this chapter is liable for property taxes, and special taxing district taxes for any public improvements, if special benefits are provided to that person together with other persons residing in the special taxing district. This section does not deny any tax exemption that such a person may have under other statutes because of the nature of that person's property or that person.
As added by P.L.23-1984, SEC.18.



CHAPTER 33. COLLECTION AND DISPOSAL OF WASTE GENERALLY

IC 36-9-33-1
Application of chapter
Sec. 1. This chapter applies to all units (except townships and counties having a consolidated city) that adopt ordinances under section 3 of this chapter after March 31, 1987.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-2
"Solid waste" defined
Sec. 2. As used in this chapter, "solid waste" has the meaning set forth in IC 36-9-30-2, except that the term does not include the following:
(1) Sludge, sewage, and other highly diluted water-carried materials or substances and those in gaseous forms.
(2) Metal, glass, paper, paperboard, or corrugated material that is stored, collected, or recovered for recycling.
(3) Waste regulated under IC 13-22-1 through IC 13-22-8 and IC 13-22-13 through IC 13-22-14.
(4) Waste generated by any person that disposes of the person's own waste in:
(A) a fully permitted sanitary landfill owned or leased by the person; or
(B) a resource recovery facility owned by the person;
at the date of adoption of the ordinance by the unit.
(5) Waste generated by any agricultural activity.
(6) Waste generated by a new manufacturing or a commercial enterprise or by the expansion of an existing manufacturing or commercial enterprise.
(7) Other waste described in an ordinance adopted by the unit's legislative body.
As added by P.L.353-1985, SEC.2. Amended by P.L.1-1996, SEC.98.

IC 36-9-33-3
Power to provide for collection and disposal of solid waste
Sec. 3. A unit may by ordinance provide for and exclusively control the collection and disposal of solid waste under this chapter within the unit. However, a unit may exercise this power only upon the completion of construction or the acquisition of a facility for the processing or disposal of solid waste by incineration or similar methods.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-4
Territorial limitations for municipalities
Sec. 4. (a) A municipality may not exercise a power granted by this chapter inside the boundaries of another municipality without the consent of that municipality's legislative body.     (b) A municipality may not exercise a power granted by this chapter in unincorporated territory without the consent of the executive of the county in which that territory is located.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-5
Territorial limitation for counties
Sec. 5. A county may not exercise a power granted by this chapter inside the boundaries of any municipality in that county without the consent of that municipality's legislative body.
As added by P.L.353-1985, SEC.2.

IC 36-9-33-6
Joint exercise of power
Sec. 6. Notwithstanding sections 3 and 4 of this chapter, units may jointly exercise a power granted by this chapter in the manner provided by IC 36-1-7.
As added by P.L.353-1985, SEC.2.



CHAPTER 34. RESERVED



CHAPTER 35. WATER DEPARTMENTS IN CERTAIN CITIES

IC 36-9-35-1
Application of chapter
Sec. 1. This chapter applies to each city in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000), in which the legislative body has, by ordinance, established a water department as a municipal utility or a department of waterworks.
As added by P.L.320-1989, SEC.3. Amended by P.L.12-1992, SEC.189.

IC 36-9-35-2
Boards of trustees; political affiliation of appointees
Sec. 2. Notwithstanding IC 36-1-8-10, whenever the city's ordinance establishing a water department requires that an appointment to the board of trustees of the water department be conditioned upon the political affiliation of the appointee, or that the membership of the board not exceed a stated number of members from the same political party, at the time of an appointment the appointee must:
(1) have voted in the two (2) most recent primary elections held by the party with which the appointee claims affiliation; or
(2) if the appointee did not vote in the two (2) most recent primary elections or only voted in one (1) of those elections, be certified as a member of the party with which the appointee claims affiliation by that party's county chairman for the county in which the appointee resides.
As added by P.L.320-1989, SEC.3.

IC 36-9-35-3
Boards of trustees; vacancies
Sec. 3. Notwithstanding IC 8-1.5, IC 36-9-23, IC 36-9-24, IC 36-9-25, or any other law, if a vacancy occurs on the board of trustees, the vacancy must be filled within thirty (30) days after the vacancy occurs.
As added by P.L.320-1989, SEC.3.

IC 36-9-35-4
Boards of trustees; removal from office; appeals
Sec. 4. (a) Notwithstanding IC 8-1.5, IC 36-9-23, IC 36-9-24, IC 36-9-25, or any other law, a board member may not be removed from office except upon charges preferred before the city executive and a hearing held on them. The only permissible reasons for removal are neglect of duty and incompetence. The board member must be given at least ten (10) days notice of the time and place of the hearing and the opportunity to produce evidence and examine and cross-examine witnesses. All testimony shall be given under oath. The city executive shall prepare written findings and file them with

the city clerk.
(b) If the charges are sustained and the board member removed, the board member may appeal the findings within ten (10) days after the date they are filed with the clerk to the circuit or superior court of the county in which the city is located. The board member must file the appeal against the executive stating the charges preferred and the findings made. The court shall hear the appeal de novo without a jury within thirty (30) days after the appeal is filed and shall either ratify or reverse the findings of the executive. The judgment of the court is final and an appeal may not be taken.
As added by P.L.320-1989, SEC.3.



CHAPTER 36. BARRETT LAW FUNDING FOR COUNTIES AND MUNICIPALITIES

IC 36-9-36-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-2
Authorized improvements
Sec. 2. (a) The following improvements may be made under this chapter by a county:
(1) Sanitary sewers and sanitary sewer tap-ins.
(2) Sidewalks.
(3) Curbs.
(4) Streets.
(5) Storm sewers.
(6) Lighting.
(7) Emergency warning systems.
(8) Any other structures necessary or useful for the collection, treatment, purification, and sanitary disposal of the liquid waste, sewage, storm drainage, and other drainage of a municipality.
(b) The following improvements may be made under this chapter by a municipality:
(1) Sidewalks.
(2) Curbs.
(3) Streets.
(4) Alleys.
(5) Paved public places.
(6) Lighting.
(7) A water main extension for a municipality that owns and operates a water utility.
(8) Emergency warning systems.
As added by P.L.98-1993, SEC.7. Amended by P.L.31-2004, SEC.1; P.L.42-2006, SEC.1.

IC 36-9-36-3
Limitations on authorized improvements; location of improvement; water main extensions
Sec. 3. (a) The following apply to improvements made under this chapter by a county:
(1) An improvement may be made only in unincorporated areas that contain residential or business buildings.
(2) An improvement may not be made on a tract of land that:
(A) consists of at least ten (10) acres and contains only one (1) building that is used for residential purposes; or
(B) is used solely for agricultural purposes.
(b) A water main extension made under this chapter by a municipality may be made only within the corporate boundaries of

the municipality.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-4
Preliminary resolutions; cross-sections, plans, and specifications
Sec. 4. (a) If the works board of a unit wants to make an improvement under this chapter, the works board must first do the following:
(1) Adopt a preliminary resolution for the improvement.
(2) Adopt and place on file cross-sections, general plans, and specifications for the work at the time the preliminary resolution is adopted.
(b) This subsection does not apply to a county. The cross-sections, plans, and specifications filed under subsection (a) must conform to any paving standards adopted by the works board, unless engineering practice justifies a different design.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-5
Estimate of costs; incidental, inspection, and engineering costs
Sec. 5. (a) If an improvement is to be paid for in whole or in part by special assessments levied against the property to be benefited by the improvement, the works board must adopt and file an estimate of the cost of the public improvement.
(b) The estimate may include all incidental, inspection, and engineering costs caused by the proposed improvement. However, the estimate of the costs to be paid by special assessment may not include the following:
(1) Salaries and expenses of the necessary and regularly employed personnel of the engineering department of the unit.
(2) Ordinary operating costs of the department.
(c) If the works board finds that it is necessary to employ additional engineering services for a particular improvement, the cost of the additional service actually performed in connection with the improvement may be included in the estimate.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-6
Incidental, inspection, and engineering costs; inclusion on assessment roll
Sec. 6. (a) The incidental, inspection, and engineering costs that are authorized by the preliminary resolution and included in the estimate may be added to the cost of an improvement and included in the assessment roll in the aggregate amount to be apportioned and assessed against the benefited property.
(b) The amount of incidental, inspection, and engineering costs included in the assessment roll may not exceed the amount of the incidental, inspection, and engineering costs included in the estimate.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-7
Incidental, inspection, and engineering costs; inclusion in contracts; subrogation rights of contractor
Sec. 7. The following applies if the preliminary resolution provides for the inclusion and assessment of incidental, inspection, and engineering costs:
(1) The works board shall include in a contract for an improvement a provision that requires all incidental, inspection, and engineering costs to be advanced and paid by the contract or to the board, upon the final acceptance of the improvement, for payment by the board to persons entitled to the incidental, inspection, and engineering costs.
(2) The contractor is then subrogated to all rights of the unit and those persons to all the incidental, inspection, and engineering costs subsequently included in and assessed upon the assessment roll.
(3) The costs belong to the contractor as a part of the assessments.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-8
Notice of hearing on preliminary resolution; publication; mailing to property owners
Sec. 8. (a) Notice of a hearing on the preliminary resolution shall be published in accordance with IC 5-3-1. The notice must state that the works board has adopted the preliminary resolution and the time and place at which the works board will do the following:
(1) Hear all interested persons.
(2) Decide whether the benefits to the property liable to be assessed for the improvement will equal the estimated cost of the improvement.
(b) A notice containing the information required under subsection (a) shall be sent to each property owner affected by the proposed improvement. The mailing of the notice complies with this subsection if the mailing is to owners as the owners appear in the records of the assessor of the county in which the property is located.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-9
Estimate of maximum cost
Sec. 9. (a) At least ten (10) days before the date fixed for a hearing under section 8 of this chapter, the engineer of the unit shall file with the works board an estimate of the maximum cost of the improvement proposed by the works board.
(b) The estimate must include the following:
(1) The cost of the guarantee under section 25 of this chapter.
(2) The cost of the maintenance of the improvements for at least three (3) years.
(c) A unit may not enter into a contract under the preliminary resolution if the contract exceeds the engineer's estimate filed under

subsection (a).
As added by P.L.98-1993, SEC.7.

IC 36-9-36-9.5
Assessments; installment payments
Sec. 9.5. (a) With respect to assessments imposed after June 30, 2001, the works board shall establish a procedure to permit owners of real property in the unit to elect whether to pay assessments in:
(1) ten (10), twenty (20), or thirty (30) annual installments; or
(2) a number of monthly installments that corresponds to ten (10), twenty (20), or thirty (30) annual installments.
(b) The works board shall establish the timing of the election under subsection (a) to permit the works board to structure the maturities of the principal of the bonds in a number of annual series that is consistent with the installment periods elected by owners of real property under subsection (a).
(c) A person who elects to pay the person's assessment in installments under this section must, when directed by the works board, enter into a written agreement stating that in consideration of that privilege the person:
(1) will not make an objection to an illegality or irregularity regarding the assessment against the person's property; and
(2) will pay the assessment as required by law with specified interest.
(d) The agreement under subsection (c) shall be filed in the office of the disbursing officer.
(e) The interest rate specified for the installments of the assessment may be equal to or greater than the interest rate on bonds issued under section 44 of this chapter.
(f) An assessment of less than one hundred dollars ($100) may not be paid in installments.
As added by P.L.62-2001, SEC.1.

IC 36-9-36-10
Hearing on preliminary resolution; determination of special benefits accruing to property
Sec. 10. (a) At the hearing specified in the notice under section 8 of this chapter, the works board shall do the following:
(1) Hear interested persons.
(2) Decide whether the benefits that will accrue to the property liable to be assessed for the improvement will equal the maximum estimated cost of the improvement.
(b) If the works board finds that the benefits will not equal the maximum estimated cost of the improvement, the board shall determine the aggregate amount of special benefits that will accrue to the property liable to be assessed for the improvement.
(c) Except as provided in sections 13 and 14 of this chapter, the works board's determination concerning the aggregate amount of special benefits that will accrue to the property liable to be assessed for the improvement is final and conclusive. As added by P.L.98-1993, SEC.7.

IC 36-9-36-11
Levy of special assessments; improvement cost as maximum amount of assessment; improvement cost payable by unit
Sec. 11. (a) The works board shall levy special assessments for the amount determined under section 10 of this chapter if:
(1) the contract for the improvement is executed; and
(2) the improvement is made.
(b) The special assessments levied under this section may not exceed the cost of the improvement.
(c) If the amount determined under section 10 of this chapter is less than the contract price, the remainder of the cost of the improvement is payable by the unit.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-12
Allowances against assessment and contract price
Sec. 12. (a) The works board shall make an allowance to the owner of any property if:
(1) an improvement exists in front of the property before the improvement is ordered; and
(2) the improvement conforms to the general plan.
(b) An allowance under subsection (a) shall be made from the owner's assessment and from the total amount of the contract price.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-13
Confirmation, modification, or rescission of preliminary resolution
Sec. 13. (a) After the works board determines the amount of special benefits that will accrue to the property liable to be assessed for the improvement, the works board may do any of the following:
(1) Confirm the preliminary resolution.
(2) Modify the preliminary resolution.
(3) Rescind the preliminary resolution.
(b) Except as provided in section 14 of this chapter, the preliminary resolution is final and conclusive on all parties if:
(1) the preliminary resolution is modified or confirmed under this section; and
(2) the improvement is ordered.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-14
Remonstrances and appeals
Sec. 14. (a) A majority of the persons who own the property to be assessed for the improvement may remonstrate against the improvement or take an appeal. The remonstrance or appeal must be made not later than ten (10) days after the hearing under section 10 of this chapter.
(b) If there is a remonstrance, the improvement may not be made

unless specifically ordered by an ordinance passed by a two-thirds (2/3) vote of the unit's legislative body. An ordinance under this subsection must be passed not later than sixty (60) days after the remonstrance is made.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-15
Objections to final resolution; filing; bond; prior assessments
Sec. 15. (a) If the works board finally orders an improvement, forty percent (40%) of the persons who own property abutting the improvement and who are subject to assessment may file written objections with the board. The written objections must:
(1) state at least one (1) of the following:
(A) The improvement is not needed by the public.
(B) The cost of the proposed improvement would be excessive considering the character and value of the property to be assessed.
(C) The cost of the proposed improvement will exceed the benefits to the property to be assessed.
(D) The works board does not have the legal authority to order the improvement.
(2) be filed not later than five (5) days after the making of the final order.
(b) If the works board does not abandon the proposed improvement, the following shall, not later than five (5) days after the filing of the objections with the works board, file with the clerk of the circuit or superior court of the county a copy of the order of improvement and the objections:
(1) The auditor, in the case of a county.
(2) The clerk, in the case of a municipality.
(c) Objectors must file with their objections a bond with security to the satisfaction of the court. The following apply to a bond filed under this subsection:
(1) The bond shall be in a sum fixed by the court.
(2) The bond must be conditioned on the objectors paying all or any part of the costs of the hearing as the court may order.
(d) In considering an objection described in subsection (a)(1)(A), the court may at the hearing under section 16 of this chapter consider the amount of the assessments made against the property for public improvement during the preceding five (5) years.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-16
Court hearing on objections to final resolution
Sec. 16. (a) The court shall set a hearing as early as possible, but not later than twenty (20) days after the filing of the objections with the court. All interested parties shall appear in court without further notice. The unit may not hold further proceedings concerning the improvement until the matters presented by the objections are heard and determined by the court. The matters shall be heard and

determined by the court without a jury.
(b) The court shall hear the evidence on the date fixed under subsection (a). The court may confirm the order of the works board or sustain the objections. The order of the court is conclusive, and all subsequent proceedings concerning the improvement must conform to the order.
(c) A special judge may be appointed if for any reason the regular judge of the court cannot hear the objections within the twenty (20) day time limit established by subsection (a).
As added by P.L.98-1993, SEC.7.

IC 36-9-36-17
Construction or repair of sidewalks and curbs; notice to abutting property owner of order requiring construction or repair
Sec. 17. (a) The works board may require the owners of abutting property to construct or repair the owners' own sidewalks or curbs if the works board:
(1) desires to improve or repair any sidewalks or curbs in the unit; and
(2) adopts a final resolution to that effect.
(b) The works board must give notice of the order concerning the construction or repair to the abutting property owners in person or by mail. Mailing of notices to owners as the names of the owners appear on the assessor's books of the county in which the land is located complies with this requirement.
(c) A property owner has thirty (30) days from the date of the notice to construct the sidewalks or curbs or make the repairs as required by the notice.
(d) If a property owner fails to comply with the order, the works board may have the sidewalk or curb constructed or repaired by an independent contractor.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-18
Contracting by works board for construction or repair of sidewalk or curb
Sec. 18. (a) The works board may let a general contract for the making or repairing of all sidewalks or curbs of a specified material within the unit. The contract shall include an agreed price per square yard for the sidewalk construction.
(b) If the contract is for work in a municipality, the contract may also specify the following:
(1) The price per cubic yard for excavation and filling.
(2) The price per lineal foot for curb.
(c) The letting of a contract under this section is governed by the statutes regulating contractual authority of the unit.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-19
Levy and collection of assessments for construction or repair of

sidewalk or curb
Sec. 19. (a) Assessments for the construction or repair of sidewalks or curbs shall be levied and collected according to this chapter.
(b) The entire cost of the sidewalk or curb improvements or repairs that the board undertakes by one (1) resolution shall be assessed and apportioned against each lot or parcel of property abutting on the improvement in the proportion the improved lineal front footage of each lot or parcel of property bears to the entire length of the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-20
Improvements on streets occupied by railroad tracks; procedure
Sec. 20. (a) This section does not apply to a county.
(b) If the track of a railroad, an interurban, or an interurban street railroad occupies part of a street that is ordered improved under this chapter, the works board may, on petition of the railroad, provide in the plans and specifications for the improvement for a different material and plan of construction for the part of the street occupied by the railroad.
(c) If the railroad is bound by contract to improve or pay the cost of improving the part of the street occupied by the railroad, the railroad is entitled to construct all of that part of the improvement if the railroad does the following:
(1) Elects to do so by written notice filed as follows:
(A) With the works board or other department of the unit having power to order the improvement.
(B) At any time before the adoption of the final resolution or ordinance providing for the improvement.
(2) On request of the works board or other department of the unit, files with the board or other department a bond in the amount and with the surety required by the works board or other department. The bond must be conditioned on the railroad's improvement of that part of the street:
(A) according to the plans and specifications;
(B) within the required time; and
(C) to the satisfaction of the engineer of the unit in charge of the work.
(d) The works board may issue a written improvement order requiring a railroad, an interurban, or an interurban street railroad to comply with IC 8-6-12.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-21
Roadway grading; assessment
Sec. 21. (a) This section does not apply to a county.
(b) The works board may grade the roadway of a street and assess the cost of the grading against the property specially benefited.
(c) The works board may let the contract under the statutes

regulating contractual authority of units. The unit shall levy and collect the assessments for the grading according to this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-22
Advertisement for bids; opening and consideration of bids
Sec. 22. (a) If the works board finally orders an improvement, the works board shall advertise for bids for the work as required by IC 36-1-12.
(b) The advertisement must state the following:
(1) That on the date named, the unit will receive bids for the improvement according to the resolution as modified or confirmed.
(2) The part of the cost of the improvement, if any, that will be paid by the unit.
(c) On the date named, all bids shall be publicly opened and considered.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-23
Bid bond or deposit
Sec. 23. (a) If the works board finally orders an improvement and has advertised for bids, the works board shall require each bidder to deposit with the bidder's bid, at the bidder's option, either a bid bond or a certified check to ensure the execution of the contract.
(b) The bid bond or certified check must be equal to the greater of the following:
(1) An amount not less than two and one-half percent (2 1/2%) of the engineer's estimate of the cost of the improvement.
(2) One hundred dollars ($100).
(c) The following applies if a bidder elects to deposit a bid bond:
(1) The bond must be payable to the works board with sufficient sureties.
(2) The bond must be conditioned upon the bidder's execution of a contract in accordance with the bidder's bid if accepted by the works board.
(3) The bond must provide for forfeiture of the amount of the bond upon the bidder's failure to execute the contract in accordance with the bidder's bid.
(d) The works board shall do the following:
(1) Return all checks and bonds submitted by unsuccessful bidders.
(2) Return a successful bidder's check or bond when the bidder enters into a contract with the works board.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-24
Contracts; scope; actions to enjoin performance
Sec. 24. (a) The contract for an improvement must be for the entire improvement.     (b) After the execution of a contract for an improvement, the validity of the contract may be questioned only in an action to enjoin the performance of the contract. This action must be brought:
(1) before the actual commencement of work under the contract, for an improvement by a county; or
(2) before the later of the following, for an improvement by a municipality:
(A) The actual commencement of work under the contract.
(B) Not later than ten (10) days after the execution of the contract.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-25
Contractor's guarantee
Sec. 25. (a) A contractor for an improvement must guarantee the contractor's workmanship and all materials used in the work.
(b) The guarantee required under subsection (a) must be in the following form:
"The contractor warrants the contractor's workmanship and all materials used in the work and agrees that during the guarantee period specified the contractor will at the contractor's own expense make all repairs that may become necessary by reason of improper workmanship or defective materials. The maintenance obligation, however, does not include repair of any damage resulting from any force or circumstance beyond the control of the contractor, nor is the contractor a guarantor of the plans and specifications furnished by the (county, city, or town).".
As added by P.L.98-1993, SEC.7.

IC 36-9-36-26
Repairs by contractor
Sec. 26. (a) If repairs become necessary, the unit must give written notice to the contractor to make the repairs. If the contractor fails to begin the repairs not later than thirty (30) days after the notice is received, the unit may do the following:
(1) Make the repairs using the unit's own employees or an independent contractor.
(2) Recover from the contractor and the contractor's sureties the reasonable cost of the repairs and the cost of the supervision and inspection of the repairs.
(b) At the expiration of the guarantee period, the unit has sixty (60) days in which to notify the contractor of any necessary repairs.
(c) This subsection does not apply to a county. If the repairs necessary to be made at the expiration of the guarantee period amount to more than one-half (1/2) the surface of one (1) block, the entire pavement of the block shall be taken up and relaid in accordance with the original specifications.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-27
Monthly payments to contractor
Sec. 27. (a) A contractor for an improvement is entitled to monthly estimates of the work done during each month. The estimates shall be made by the engineer of the unit and approved by the works board.
(b) The works board shall issue to the contractor certificates for eighty-five percent (85%) of the amount due the contractor by the estimates. The contractor is entitled to receive the amounts named in the certificates in cash or improvement bonds to be collected or issued by the unit. The certificates are negotiable instruments.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-28
Completed improvements; acceptance; cost estimates
Sec. 28. (a) An improvement that is completed according to contract must be accepted by the works board.
(b) Upon the completion of an improvement according to contract, the cost of the improvement shall be estimated according to the entire length of the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-29
Assessments; abutting lands or lots; street and alley intersections
Sec. 29. (a) The total cost of an improvement as determined under section 28(b) of this chapter, except for one-half (1/2) of the cost of street and alley intersections, shall be assessed on the abutting land or lots in the manner prescribed by this chapter.
(b) The remaining one-half (1/2) of the cost of street and alley intersections shall be assessed on the land or lots abutting on the streets or alleys that intersect the improved street or alley.
(c) Land and lots may be assessed for the following distances:
(1) One (1) block in either direction along the intersecting street or alley if the intersecting street or alley crosses the improved street or alley.
(2) One (1) block along the intersecting street or alley if the intersecting street or alley enters but does not cross the improved street or alley.
(d) For purposes of this section, the distance from the intersection of:
(1) a street or an alley improved under this chapter; and
(2) another street or alley;
along the other street or alley to the street line of the next intersecting street or alley is considered one (1) block.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-30
Assessments; basis; back lots; platted subdivisions
Sec. 30. (a) Lots, parcels, and tracts of land bordering on an improvement shall be assessed on the basis set forth in this chapter,

without regard to the depth of the lots, parcels, or tracts back from the front line of the improvement.
(b) After the final hearing before the works board concerning the actual benefits to abutting and adjacent property, the works board may assess other property behind the first lot if the following conditions are met:
(1) The back lot is within one hundred fifty (150) feet of the line of the improvement.
(2) The works board finds at the hearing that properties behind the abutting lot and within one hundred fifty (150) feet of the improvement are specially benefited by the improvement.
(c) Land and lots assessed under subsection (b) shall be assessed only in the amount the lands or lots are specially benefited by the improvement.
(d) Lots or land adjacent to the improvement are liable for the payment of the assessment as set forth on the final assessment roll.
(e) This subsection applies only to counties. If an improvement is constructed within a platted subdivision, the works board may assess all or part of the lots in that subdivision or any other platted subdivision connected to that platted subdivision by the improvement.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-31
Preparation of assessment roll
Sec. 31. (a) As soon as a contract for an improvement has been completed, the works board shall have an assessment roll prepared for the property abutting on and adjacent to the improvement. The property abutting on and adjacent to the improvement is liable to assessment under this chapter.
(b) The assessment roll must include the following:
(1) The name of the owner of each parcel of property.
(2) A description of each parcel of property.
(3) The total assessment, if any, against each parcel of property. The total assessment must be listed opposite each name and description.
(c) A mistake in the name of the owner or the description of property does not void the assessment or lien against the property.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-32
Presumptive finality of assessments; publication of notice
Sec. 32. (a) The following apply to the assessment indicated against each lot, tract, or parcel of land on the assessment roll:
(1) The assessment is presumed to be the special benefit to the lot, parcel, or tract of land.
(2) The assessment is the final and conclusive assessment unless the assessment is changed under section 33 of this chapter.
(b) Immediately after the assessment roll is completed and filed,

the works board shall publish a notice according to IC 5-3-1. The notice must do the following:
(1) Describe the general character of the improvement.
(2) State that the assessment roll, with the names of owners and descriptions of property subject to assessment and the amounts of any presumptive assessments, is on file and may be inspected at the works board's office.
(3) Name a time and date after the date of the last publication on which the works board will do the following at the works board's office:
(A) Receive and hear remonstrances against the amounts assessed on the roll.
(B) Determine whether the lots or tracts of land have been or will be benefited by the improvement in the following amounts:
(i) The amounts listed on the assessment roll.
(ii) Amounts greater or lesser than the amounts listed on the assessment roll.
(iii) Any amount at all.
(c) This subsection applies only to counties. The notice must also describe the platted subdivision or the parts of the subdivision on which there is property that is benefited and liable for assessment.
(d) This subsection applies only to municipalities. The notice must also describe the following:
(1) The public way or public place on which the improvement has been made.
(2) The terminals of the improvement.
(3) The public ways:
(A) that:
(i) intersect the improvement; or
(ii) are parallel to the improvement and within one hundred fifty (150) feet of the improvement; and
(B) on which there is property that is benefited and liable for assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-33
Remonstrance hearings; final determination of assessments
Sec. 33. (a) On the date fixed under section 32 of this chapter, the works board shall receive and hear all remonstrances from the owners of property described in the notice or the representatives of the owners.
(b) After the hearing, the works board shall sustain or modify the presumptive assessment as indicated on the assessment roll by confirming, increasing, or reducing the presumptive assessment against all or part of the property described in the roll. The works board's decision must be based on the works board's findings concerning the special benefits that the property has received or will receive on account of the improvement.
(c) If any property liable for assessment is initially omitted from

the assessment roll or a presumptive assessment has not been made against the property, the works board may place on the assessment roll any special benefit that the omitted property has sustained or will sustain by the improvement.
(d) The aggregate amount of assessments approved by the works board under this section may not exceed the cost of the improvement and must be equal to the aggregate amount of special benefits determined by the board under section 10 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-34
Completion and delivery of assessment roll; appeals
Sec. 34. (a) The works board shall complete the assessment roll and render the works board's decision by modifying or confirming the roll. The assessment roll shall show the total amount of special benefits opposite each name and a description of the property on the roll. When completed, the assessment roll shall be delivered to the following:
(1) The county assessor, for an improvement by a county.
(2) The municipal fiscal officer, for an improvement by a municipality.
(b) The decision of the works board as to all benefits is final and conclusive on all parties. However, an owner of an assessed lot or parcel of land who has filed a written remonstrance with the board may appeal to the circuit or superior court for the county.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-35
Delivery of primary assessment roll; payment of assessments to disbursing officer
Sec. 35. (a) The works board shall deliver a certified copy of the assessment roll completed under section 34 of this chapter to the disbursing officer of the unit after the works board:
(1) approves and accepts the entire work under any contract; and
(2) allows a final estimate.
(b) The duplicate assessment roll, to be known as the primary assessment roll, must show the following:
(1) The amount due on each piece of property if paid in cash within the time limit.
(2) The amount of waivers filed.
(c) The primary assessment roll must also have an appropriate column in which payments may be properly credited by the disbursing officer.
(d) This subsection does not apply to a county. All assessments, regardless of whether the assessments are payable in installments, are payable to the disbursing officer. The disbursing officer shall receive the payments, give proper receipts, and enter the proper credit.
As added by P.L.98-1993, SEC.7.
IC 36-9-36-36
Assessment installments; notice when due
Sec. 36. (a) Upon receipt of the primary assessment roll, the disbursing officer shall by mail notify each affected person of the amount of the assessment against the person's property.
(b) The notice must state when the assessment is due, or when the assessment installments are due.
As added by P.L.98-1993, SEC.7. Amended by P.L.62-2001, SEC.2.

IC 36-9-36-37 Version a
Cash payment of assessments; interest on delinquencies
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 37. (a) Except as provided in section 38 of this chapter, the entire assessment is payable in cash without interest not later than thirty (30) days after the approval of the assessment roll by the works board if an agreement has not been signed and filed under section 36 of this chapter.
(b) If the assessment is not paid when due, the total assessment becomes delinquent and bears interest at the rate prescribed by IC 6-1.1-37-10 per year from the date of the final acceptance of the completed improvement by the works board.
As added by P.L.98-1993, SEC.7. Amended by P.L.172-1994, SEC.1.

IC 36-9-36-37 Version b
Cash payment of assessments; interest on delinquencies
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 37. (a) Except as provided in section 38 of this chapter, the entire assessment is payable in cash without interest not later than thirty (30) days after the approval of the assessment roll by the works board if an agreement has not been signed and filed under section 36 of this chapter.
(b) If the assessment is not paid when due, the total assessment becomes delinquent and bears interest at the rate prescribed by IC 6-1.1-37-10(a) per year from the date of the final acceptance of the completed improvement by the works board.
As added by P.L.98-1993, SEC.7. Amended by P.L.172-1994, SEC.1; P.L.67-2006, SEC.14.

IC 36-9-36-38
Appeal of assessment; payment by property owner following court certification
Sec. 38. (a) If a property owner appeals the assessment made against the owner's property to the circuit court or superior court, the clerk of the court shall certify the judgment of the court to the unit's disbursing officer. The disbursing officer shall immediately notify the property owner of the amount of the assessment fixed by the court.
(b) The property owner has thirty (30) days from the date the

notice is sent to:
(1) pay the assessment in cash; or
(2) elect to pay the assessment in installments by entering into an agreement under section 36 of this chapter.
(c) The unit shall then issue bonds in the amount of the assessment fixed by the court. The bonds must bear the date of the final acceptance of the work.
(d) The assessment bears interest as follows:
(1) From the date of the final acceptance of the work.
(2) At a specified rate per year that is not less than the interest rate specified for installments under section 36 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-39
Appeal of assessment; payment of part ordered to be assessed against unit
Sec. 39. The following applies to any part of the assessment that the court orders to be assessed against the unit:
(1) The assessment bears interest:
(A) from the date of the final acceptance of the work; and
(B) at a specified rate per year that is not less than the interest rate specified for installments under section 36 of this chapter.
(2) The assessment may be paid by the unit in any manner provided by law for paying other assessments against the unit for similar work.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-40
Assessment liens
Sec. 40. (a) The unit has a lien against each parcel of real property that is assessed for:
(1) the construction, maintenance, or repair of an improvement; or
(2) the taking of lands for any purpose of the unit.
(b) The lien is established when the assessments are certified to the disbursing officer for collection. The unit may bring a foreclosure action to enforce the lien against a person who defaults in payment of the assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-41
Installment payment procedure; proceeds constituting special fund for payment of improvement; diversion prohibited
Sec. 41. (a) The disbursing officer of the unit shall do the following:
(1) Receive the payment of assessment installments.
(2) Keep all accounts and give proper vouchers for the payment of assessment installments.
(b) Proceeds arising from assessments for the payment of a

particular improvement may not be diverted to the payment of any other improvement.
(c) The proceeds from assessments for the payment of a particular improvement constitute a separate special fund for the following:
(1) The payment of contractors for the particular work, upon the allowance of estimates by the works board.
(2) The security and payment of any bonds issued in anticipation of the collection of the assessments for the improvement, including debt service reserves to secure the payment of the bonds.
(3) The payment of expenses incurred by the unit in performing the unit's duties under this chapter, IC 36-9-37, IC 36-9-38, and IC 36-9-39 (or under IC 36-9-18 through IC 36-9-21, before the repeal of those provisions in 1993), including expenses, duties, and costs associated with the issuance, sale, or payment of the bonds.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-42
Notice; payments to bond owner; process collectable by fiscal officer
Sec. 42. If a bond owner receives a payment of interest or principal, or both, that was to have been collected under this chapter (or under IC 36-9-18 before its repeal in 1993) by the fiscal officer of a unit, the bond owner shall notify the fiscal officer of the payment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-43
Delinquent installments; acceleration; foreclosure of lien; notice of delinquency
Sec. 43. (a) Failure to pay an installment of principal or interest when the installment is due makes all installments of principal yet unpaid due and payable immediately, unless the unpaid installment of principal or interest is paid within the grace period provided.
(b) If the unit fails to collect an unpaid assessment or installment when due, liability does not accrue against the unit. However, the owner of the bonds or the person to whom the amount of the unpaid assessment for the performance of the work is due and owing is entitled to proceed in court to do the following:
(1) Enforce the lien or the unpaid assessment.
(2) Recover interest, costs, and reasonable attorney's fees.
(3) Have the proceeds of sale applied to the owner's or person's claim.
(c) If a person defaults in the payment of an installment of principal or interest, the disbursing officer shall mail a notice of the delinquency to the person in accordance with IC 36-9-37 regardless of whether a waiver has been signed. A notice mailed to the person in whose name the lands are assessed, addressed to the person within the unit, is sufficient notice. The person is not liable for attorney's

fees unless an action is actually brought on the assessment.
(d) An action to collect an unpaid assessment may not be brought until the notice required by subsection (c) has been given.
(e) An action for foreclosure must be commenced not more than five (5) years after the cause of action accrues.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-44
Bonds in anticipation of assessment proceeds; authorization
Sec. 44. (a) The works board may issue bonds in anticipation of the collection of the assessments for an improvement. Except as provided in subsections (b) and (c), the bonds shall be issued and sold in the manner prescribed for other bonds of the unit. A unit issuing bonds under this section is not required to attach coupons to the bonds.
(b) The works board may provide for the issuance of the bonds directly to the contractor in the works board's preliminary resolution for the improvement. If direct issuance is authorized by the resolution, the disbursing officer shall issue the bonds directly to the contractor.
(c) The works board may by resolution choose to:
(1) sell the bonds by negotiated private sale to a financial institution; and
(2) remit the proceeds of the sale to the contractor.
(d) The following applies after the issuance of bonds:
(1) An action to enjoin the collection of an assessment or to challenge the validity of the bonds or the sale of the bonds may not be brought.
(2) The validity of the assessment may not be questioned.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-45
Bonds; date; tax exemption
Sec. 45. (a) This section applies only to municipalities.
(b) Bonds issued in anticipation of the collection of assessments for an improvement must bear the date of the completion of the improvement under the contract and the acceptance of the improvement by the works board. The bonds draw interest from that date.
(c) The bonds are exempt from taxation for all purposes.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-46
Bonds; maturation; interest rate
Sec. 46. (a) The works board may provide in the preliminary resolution that the bonds issued in anticipation of the collection of the assessments shall be issued so as to mature not less than ten (10) years and not more than thirty (30) years from the date of issuance.
(b) The interest on the bonds shall be payable semiannually from the date of issue. The works board shall fix the rate of interest on the

bonds issued.
(c) Bonds issued in the manner described in subsection (a) shall mature serially, so that some bonds mature each year until the final maturity date of the issue is reached. The terms of the bonds may allow early redemption of the bonds in the event of and to the extent of prepayment of the assessments in anticipation of which the bonds were issued.
(d) The works board must issue the bonds to mature as provided under subsection (c) if a petition requesting the bonds to mature in that manner is filed by a majority of the resident property owners affected by the improvement not later than sixteen (16) days after the resolution is first published.
As added by P.L.98-1993, SEC.7. Amended by P.L.62-2001, SEC.3.

IC 36-9-36-47
Transfer of assessment liens to bond owners
Sec. 47. (a) Bonds issued in anticipation of the collection of assessments convey and transfer to the owner of the bonds all interests in the assessments and liens upon the respective lots or parcels of land.
(b) The liens stand as security for the bonds and interest until the bonds and interest are paid. A bond owner has full power to enforce the lien by foreclosure in court as provided in this chapter if the bond or interest is not paid when presented to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-48
Bond owners; foreclosure actions; procedure
Sec. 48. (a) Except as provided in subsection (b), sales to satisfy the bonds and interest shall be made as provided in this chapter for sales upon judgments or decrees foreclosing liens for assessments levied for improvements.
(b) The first bondholder who brings a foreclosure action against the property or any part of the property is entitled to have the proceeds of the action applied pro rata to the payment of that bondholder's own bonds and of bonds held by others.
(c) Only one (1) foreclosure action may be brought against one (1) lot or parcel of land. However, all lots or parcels of land against which the assessments are in default may be joined in one (1) proceeding.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-49
Sale of property following foreclosure action; amount
Sec. 49. (a) The property upon which the assessment is placed may not be sold for less than the amount of the assessment, attorney's fees, and costs. The proceeds of the sale shall be distributed as provided in this chapter.
(b) If the property sells for an amount greater than the amount necessary to pay the principal, interest, attorney's fees, and costs, the

excess amount shall be paid to the property owner or party lawfully entitled to that excess amount.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-50
Negotiability of bonds
Sec. 50. (a) The bonds issued in anticipation of the collection of assessments are negotiable instruments and are free from all defenses by property owners.
(b) It is not necessary that the bonds include language describing the actions taken in ordering the improvement or directing the assessment. The bonds may instead include a general reference to this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-51
Foreclosure actions by contractors
Sec. 51. (a) This section applies to a contractor that is entitled to enforce liens or assessments.
(b) The contractor or the contractor's assignee may bring an action against a person who has defaulted in payment of an assessment to foreclose the lien established by the assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-52
Foreclosure actions; complaint; proof
Sec. 52. (a) The complaint for a foreclosure action under this chapter need not set forth the specific proceedings leading to the final assessment. However, the complaint must include the following information:
(1) The date on which the contract for the improvement was finally let.
(2) The name of the improvement.
(3) The amount and date of the assessment.
(4) A statement that the assessment is unpaid.
(5) A description of the property on which the assessment was levied.
(b) At the trial of a foreclosure action, the plaintiff is not required to introduce proof of the proceedings before the works board leading to the final assessment. However, the plaintiff must introduce the final assessment roll or a copy of the final assessment roll. The final assessment roll or the copy of the final assessment roll must be properly certified.
(c) The final assessment roll or the copy is presumptive evidence that the works board took all actions required to be taken in making the final assessment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-53
Foreclosure actions; defenses      Sec. 53. (a) A defense to a foreclosure action may not be based on any of the following:
(1) Any irregularity in the proceedings making, ordering, or directing the assessment.
(2) The propriety or expediency of any improvement.
(b) A property owner may not raise any defense to a foreclosure action if the owner has done the following:
(1) Exercised the option to pay the owner's assessment in installments.
(2) Signed a waiver.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-54
Foreclosure actions; amount of recovery; sale procedure
Sec. 54. (a) In a foreclosure action brought under this chapter, the plaintiff is entitled to recover the amount of the assessment, principal and interest, and reasonable attorney's fees. The court shall order the sale to be made without relief from valuation or appraisement law.
(b) The county sheriff shall sell the property in the same way that lands are sold on execution. The sheriff shall, not later than five (5) days after the sale, execute a certificate of sale to the purchaser. The certificate of sale vests title in the purchaser when the certificate of sale is delivered. Title vested by a certificate of sale is subject only to the right to redeem under section 55 of this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-55 Version a
Foreclosure sales; irregularities; redemption
Note: This version of section effective until 1-1-2007. See also following version of this section, effective 1-1-2007.
Sec. 55. (a) An irregularity or error in making a foreclosure sale under this chapter does not make the sale ineffective, unless the irregularity or error substantially prejudiced the property owner.
(b) A property owner has two (2) years from the date of sale in which to redeem the owner's property. The property owner may redeem the owner's property by paying the principal, interest, and costs of the judgment, plus interest on the principal, interest, and costs at the rate prescribed by IC 6-1.1-37-10.
(c) If the property is not redeemed, the sheriff shall execute a deed to the purchaser. The deed relates back to the final letting of the contract for the improvement and is superior to all liens, claims, and interests, except liens for taxes.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-55 Version b
Foreclosure sales; irregularities; redemption
Note: This version of section effective 1-1-2007. See also preceding version of this section, effective until 1-1-2007.
Sec. 55. (a) An irregularity or error in making a foreclosure sale under this chapter does not make the sale ineffective, unless the

irregularity or error substantially prejudiced the property owner.
(b) A property owner has two (2) years from the date of sale in which to redeem the owner's property. The property owner may redeem the owner's property by paying the principal, interest, and costs of the judgment, plus interest on the principal, interest, and costs at the rate prescribed by IC 6-1.1-37-10(a).
(c) If the property is not redeemed, the sheriff shall execute a deed to the purchaser. The deed relates back to the final letting of the contract for the improvement and is superior to all liens, claims, and interests, except liens for taxes.
As added by P.L.98-1993, SEC.7. Amended by P.L.67-2006, SEC.15.

IC 36-9-36-56
Foreclosure actions; parties; appearances; disposition of proceeds
Sec. 56. (a) In a foreclosure action under this chapter, other than a foreclosure action in which the unit is the plaintiff, the plaintiff must do the following:
(1) Name the officer who has custody of the improvement funds of the unit as a party defendant.
(2) Name that officer as custodian of the improvement assessment fund of the unit.
(b) The officer described in subsection (a) shall then notify the attorney of the unit to appear in the action.
(c) The fiscal officer of the unit shall do the following:
(1) Trace the proceeds of the foreclosure so that proceeds arising from assessments for the improvement of a particular project are not diverted to the payment of any other improvement.
(2) Ensure that in each case the judgment proceeds constitute a special fund for the payment of contractors or bondholders for the particular work.
(d) The judgment proceeds shall be allocated to the proper public improvement fund for pro rata distribution to the bondholders or contractors who are entitled to those proceeds.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-57
Foreclosure actions; payment of judgment; costs and attorney's fees; decree
Sec. 57. (a) The court costs and the attorney's fees allowed in foreclosure actions shall be paid directly to the clerk of the court to satisfy that part of a judgment. The remainder of the judgment shall be paid directly to the disbursing officer for the benefit of the special improvement fund of the department that is entitled to the foreclosure proceeds.
(b) The disbursing officer shall do the following:
(1) Enter the payment under subsection (a) on the records and duplicates.
(2) Satisfy the judgment docket as to the payment of the judgment.     (c) The court decree of foreclosure must assign the duties described in subsection (b) to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-58
Foreclosure actions; copy of complaint forwarded to disbursing officer; certification to disbursing officer of dismissals and sheriff's sales
Sec. 58. (a) In every foreclosure action under this chapter, other than a foreclosure action in which the unit is the plaintiff, the plaintiff must forward to the disbursing officer a copy of the complaint that sets out, among other allegations, the following:
(1) The name of the owner or owners being sued.
(2) The description of the property.
(3) The name of the improvement.
(4) The number of the assessment roll.
(b) The disbursing officer shall enter the facts upon the duplicate involving the litigated assessment while the action is pending.
(c) All dismissals of foreclosure litigation and all proceedings of sheriff's sales in foreclosures of assessment liens shall be certified to the disbursing officer.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-59
Foreclosure actions; suspension of collection of assessments
Sec. 59. The following apply while a foreclosure action is pending:
(1) The assessment may not be certified for collection.
(2) Bills or statements for payments may not be given to anyone except the plaintiff or the plaintiff's attorney of record.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-60
Reduction of installments
Sec. 60. (a) A statement showing the amount of the reduction of the installments shall be certified to the disbursing officer if:
(1) the property is sold by the sheriff under this chapter and the money collected is insufficient to pay the principal and interest in full; or
(2) a court orders a reduction of principal and interest as assessed.
(b) Upon the receipt of the statement, the disbursing officer shall do the following:
(1) Calculate the reduction that applies to each installment.
(2) Enter on the bonds the amount of the reduction when the bonds are presented for payment.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-61
Disposition of foreclosure proceeds contrary to chapter      Sec. 61. (a) A person who disposes of the proceeds of foreclosure litigation in a way other than as provided by this chapter is considered to be a receiver for those entitled to the proceeds.
(b) In such instances the statute of limitations does not apply.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-62
Improvement costs to be paid by unit; bonds and certificates of indebtedness
Sec. 62. (a) A difference between the total assessments for an improvement and the contract price of the improvement shall be paid by the unit.
(b) The unit's part of the cost of an improvement shall, if possible, be paid from the general fund of the unit. If payment from the unit's general fund is not possible, the unit may issue bonds or certificates of indebtedness to the contractor for the amount of the unit's part of the cost. The unit's fiscal officer shall issue the bonds or certificates and shall fix the denominations of the bonds or certificates at the time of the approval of the final assessment roll and at the time of a subsequent reduction of assessments on appeal.
(c) The certificates of indebtedness issued under this section (or under IC 36-9-18 before its repeal in 1993) entitle the contractor to the amounts the certificates specify when a fund for redemption of the certificates has been provided.
(d) The certificates of indebtedness are negotiable instruments and bear interest from the date of the final acceptance of the work.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-63
Certificates of indebtedness issued under IC 36-9-36-62; authorization; interest; payment; maturity date
Sec. 63. (a) The certificates of indebtedness issued under section 62 of this chapter must be authorized by a resolution adopted by the works board and shall be signed by the following:
(1) The county auditor, for an improvement by a county.
(2) The municipal executive and fiscal officer, for an improvement by a municipality.
(b) The rate of interest on the certificates of indebtedness shall be fixed in the resolution of the works board. The rate may not be less than the current rate being paid on bonds then being issued in anticipation of the collection of special assessments.
(c) The certificates of indebtedness are payable out of the proceeds of the special tax levy or sale of bonds under section 64 of this chapter (or under IC 36-9-18 before its repeal in 1993). This fact must be recited on the face of the certificates.
(d) All of the certificates mature on December 31 of the year in which the special levy to pay the certificates is collected unless the resolution authorizing the issuance of the certificates of indebtedness provides the following:
(1) That not more than one-half (1/2) of the certificates are

payable on June 30 of the year in which the special levy to pay the certificates is collected if a levy has been made in place of the sale of bonds.
(2) That the balance is payable on December 31 of the same year.
(e) The certificates of indebtedness do not draw interest after the maturity date named in the certificates unless the certificates are presented for payment on that date and stamped "not paid for want of funds". If not paid for want of funds, the certificates may be presented for payment again at six (6) month intervals after the maturity date, until the certificates are paid.
(f) If a sufficient levy or sale of bonds is not made in any year for the payment of the certificates of indebtedness, the certificates shall be paid when money becomes available for that purpose out of taxes collected from any subsequent levy of the special tax or sale of bonds.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-64
Funding for payment of certificates of indebtedness; special tax levy
Sec. 64. (a) For the purpose of raising money for the payment of certificates of indebtedness issued under section 62 of this chapter (or under IC 36-9-18 before its repeal in 1993) the fiscal body of the unit may do any of the following:
(1) Levy a special tax on all property in the unit each year.
(2) Issue and sell the bonds of the unit.
(3) Appropriate money from the general fund of the unit or from any other source.
(b) A special tax levied under this section shall be fixed at a rate on each one hundred dollars ($100) of assessed valuation of taxable property in the unit sufficient for the payment of the certificates, together with interest, that were or will be issued between July 1 of the preceding year and July 1 of the year in which the levy of taxes is made.
(c) A special tax levied under this section shall be:
(1) levied, certified to the county auditor, and collected in the same manner as other taxes are levied, certified, and collected; and
(2) deposited in a separate fund known as the county (or municipal) improvement certificate fund for application to the payment of the certificates.
(d) The balance of the improvement certificate fund does not revert to the unit's general fund at the end of the unit's fiscal year, but remains in the fund for the next fiscal year.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-65
Special assessments to pay improvement costs; issuance of anticipatory certificates      Sec. 65. (a) This section applies only to municipalities.
(b) In addition to issuing bonds and certificates of indebtedness under section 62 of this chapter, a unit may pay the unit's part of the cost of an improvement from a fund raised by special assessments against all of the lands and lots in the unit. The unit comprises a special assessment district for that purpose.
(c) The following apply to special assessments under this section:
(1) The special assessments shall be levied in proportion to the value of the land or lots, excluding the value of improvements on the land or lots, as the land or lots are assessed for general taxation.
(2) The special assessments shall be levied annually at the time of the levy of general taxes. The levy must be for the amount necessary to pay the cost, with interest, of all work done during the year for which the special assessments are levied.
(3) The special assessments are payable at the time of payment of general taxes.
(d) The fund raised under this section is a specific fund to be held and used only for the purpose prescribed by this section.
(e) In anticipation of the collection of the special assessments, certificates in denominations not exceeding five hundred dollars ($500) shall be issued under a resolution adopted by the works board in the name of the unit. The fiscal officer shall sell the certificates or deliver the certificates to the contractor, as directed by the works board.
(f) The certificates entitle the holder to the amounts named in the certificates when a fund for redemption of the certificates has been collected. The certificates are negotiable instruments. One-half (1/2) of the certificates are payable on June 30 of the year after the special assessments for payment of the certificates have been made, and the remaining one-half (1/2) are payable on December 31 of that year. The certificates must be dated as of the date of the final acceptance of the improvement and may bear interest at any rate.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-66
Correction of defects and irregularities
Sec. 66. If a defect or an irregularity results in the invalidity of a contract, an assessment, or a lien under this chapter, the defect or irregularity shall be corrected by supplementary proceedings that substantially comply with this chapter.
As added by P.L.98-1993, SEC.7.

IC 36-9-36-67
Surface improvements on public ways; performance by municipality; procedure
Sec. 67. (a) This section applies only to municipalities.
(b) As an additional method of making surface improvements on public ways, the works board may do the following:
(1) Make the improvements with the municipality's materials

and employees.
(2) Assess the cost of the improvements against the abutting property owners.
(c) An improvement under this section must be at least one (1) city block long.
(d) A works board acting under this section shall determine a feasible cost for labor and materials per square yard for nonpermanent and permanent types of street surfaces. The works board shall, on the works board's own motion or on the petition of an owner of property abutting on any residential street, then do the following:
(1) Name certain public ways, including those petitioned for, for which an improvement is proposed.
(2) Give notice of the proposed improvement, in person or by mail, to the owners of property abutting on and affected by the proposed improvement.
(3) Hold a public hearing at the time and place set out in the notice.
(e) Notice of the hearing shall be given by publication in accordance with IC 5-3-1. At the hearing, the works board shall do the following:
(1) Inform the abutting owners of each owner's individual cost for each type of surface improvement.
(2) Inform the owners that the board shall order the improvement if, within the time fixed at the hearing, the owners do the following:
(A) Determine by a majority vote the type of improvement the owners want.
(B) Tender the cost of the improvement to the municipality.
(f) After the hearing, the works board shall order the improvement unless:
(1) the works board finds that the improvements should not be made; or
(2) the abutting owners do not comply with the conditions listed in subsection (e)(2).
(g) A municipality acting under this chapter may establish a revolving fund and may appropriate an amount of not more than ten thousand dollars ($10,000) for the fund. Payments made by property owners under this section shall be paid into the fund, and the cost of material and labor for the improvements shall be paid out of the fund. The fund, which may be used only for the purposes of this section, does not revert to the municipality's general fund until the municipality ceases to act under this section.
As added by P.L.98-1993, SEC.7.



CHAPTER 37. BARRETT LAW FUNDING FOR MUNICIPALITIES

IC 36-9-37-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.98-1993, SEC.8.



CHAPTER 38. BARRETT LAW FUNDING FOR MUNICIPAL IMPROVEMENT DISTRICTS

IC 36-9-38-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-2
Permissible improvements
Sec. 2. The following improvements may be made under this chapter:
(1) Sidewalks.
(2) Streets.
(3) Pedestrian ways or malls that are set aside entirely or partly, or during restricted hours, for pedestrian rather than vehicular traffic.
(4) Parking facilities.
(5) Lighting.
(6) Electric signals.
(7) Landscaping, including trees, shrubbery, flowers, grass, fountains, benches, statues, floodlighting, gaslighting, and structures of a decorative, an educational, or a historical nature.
(8) Emergency warning systems.
As added by P.L.98-1993, SEC.9. Amended by P.L.42-2006, SEC.3.

IC 36-9-38-3
Improvement to be owned, maintained, and operated by municipality
Sec. 3. An improvement constructed under this chapter shall be owned, maintained, and operated by the municipality under the direction of the municipal works board.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-4
Application of statutes relating to planning and zoning, building codes, and restrictions on use of property
Sec. 4. The statutes relating to planning and zoning, building codes, and restrictions on the use of property apply to an improvement under this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-5
Application of IC 36-9-36 and IC 36-9-37
Sec. 5. To the extent they are not in conflict with this chapter, all the provisions of IC 36-9-36 and IC 36-9-37 apply to proceedings under this chapter.
As added by P.L.98-1993, SEC.9.
IC 36-9-38-6
Persons having the same rights and powers as the owner of fee simple title
Sec. 6. For purposes of this chapter, the following persons have the same rights and powers as the owner of the fee simple title to a parcel of real property:
(1) The legal or authorized representative of the owner.
(2) A person obligated under a written instrument to pay an assessment against the property under this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-7
Petition to establish district
Sec. 7. (a) A petition for the establishment of an improvement district under this chapter may be filed with the works board of a municipality by any of the following:
(1) An association established under section 8 of this chapter.
(2) The owners of at least twenty-five percent (25%) of the parcels of real property in the proposed improvement district if an association has not been formed under section 8 of this chapter.
(b) A petition filed under this section by an association must be signed by a majority of the association's directors.
(c) A petition filed under this section must set forth all of the following:
(1) The boundaries of the proposed improvement district, including all of the real property that the petitioners believe will be specially benefited or damaged by the proposed improvement.
(2) The location and a general description of the proposed improvement.
(3) The estimated cost of the proposed improvement.
(4) As part of the petition or as an accompanying exhibit, the names and addresses of all the owners of real property within the boundaries of the proposed improvement district as the names and addresses are listed on the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-8
Association of owners of property affected by proposed improvement; requirements for establishment
Sec. 8. At least fifteen (15) persons may establish an association for purposes of this chapter if the persons are the owners of the following:
(1) At least fifteen (15) separate parcels of real property.
(2) At least twenty percent (20%) of the surface area of the real property affected by a proposed improvement under this chapter.
As added by P.L.98-1993, SEC.9.
IC 36-9-38-9
Association established under IC 36-9-38-8; articles of association; filing and recording; powers
Sec. 9. (a) The persons establishing an association under section 8 of this chapter must sign and acknowledge written articles of association specifying the following:
(1) The name of the association.
(2) The purposes of the association, which must be limited to the purposes of this chapter.
(3) The names and addresses of the initial members.
(4) The principal office of the association.
(5) The name of the agent for purposes of communications and service of process.
(6) The term of existence of the association, which may be perpetual.
(7) The number of directors, which may not be less than three (3) or more than eleven (11).
(8) The amount of any membership fee and any annual dues.
(9) The area affected by any proposed improvements included within the purposes of the association.
(10) The square footage of the area affected by the proposed improvement.
(11) The square footage of the area affected by the proposed improvement included within the association.
(12) Any other provisions that the initial members consider desirable and that are not inconsistent with this chapter.
(b) The association shall file a copy of the articles of association, signed and acknowledged by all of the initial members, with the works board of the municipality in which the affected area is located. A copy of the articles of association shall be recorded in the office of the recorder of the county within which the area is located.
(c) An association formed under this chapter (or under IC 36-9-20 before its repeal in 1993) is a nonprofit corporate body and may do the following:
(1) Enter into contracts.
(2) Hold, convey, and transfer property.
(3) Sue and be sued.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-10
Association established under IC 36-9-38-8; notice; meeting
Sec. 10. (a) Not later than ninety (90) days after the filing and recording of the articles of association, the association shall hold a meeting of all owners of real property in the area described in the articles for the purpose of electing directors of the association.
(b) At least twenty (20) days before the meeting, notice of the meeting shall be mailed, first class postage prepaid, to all owners of real property in the area described in the articles of association. The notice must set forth the following:
(1) The time and place of the meeting.         (2) The purpose of the meeting.
(3) A general description of the nature and object of the association.
(4) The amount of any membership fee and any annual dues.
(5) Notice that an owner of real property may become a member of the association and be eligible to vote in the meeting, either in person or by authorized agent or attorney, by doing the following:
(A) Signing a copy of the articles of association at any time before the commencement of the meeting.
(B) Paying the membership fee, if any, and the dues for the first year, if any.
(c) The notice under subsection (b) may be mailed to the owners of real property at the owners' addresses appearing upon the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-11
Association established under IC 36-9-38-8; directors; bylaws
Sec. 11. (a) The directors of the association must be:
(1) members of the association; and
(2) owners of real property in the affected area.
(b) The directors elected under section 10 of this chapter serve until the next annual meeting and until the directors' successors are elected and qualified.
(c) The directors shall approve bylaws of the association. The following apply to the bylaws of the association:
(1) The bylaws may be amended.
(2) The bylaws may provide for officers of the association to be elected annually by the directors.
(3) The bylaws may contain any other provisions that are desirable for the conduct of the affairs of the association.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-12
Association established under IC 36-9-38-8; articles; amendment; property owners subsequently becoming members
Sec. 12. (a) The articles of association may be amended upon the recommendation of the directors and the approval of two-thirds (2/3) of all members of the association at a meeting called for that purpose. Amended articles must be signed and acknowledged by a majority of the directors. A copy of all amendments shall be filed with the municipal works board and recorded in the office of the county recorder.
(b) A copy of the articles of association, with any amendments, shall be kept available at the office of the agent of the association during regular business hours for signature by an owner of real property who desires to become a member of the association by signing the copy and by paying any membership fee and any annual dues. As added by P.L.98-1993, SEC.9.

IC 36-9-38-13
Notice of hearing on establishment of district
Sec. 13. (a) Upon the filing of a petition under section 7 of this chapter, the municipal works board shall fix a date for a hearing on the establishment of the proposed improvement district. At least twenty-one (21) days before the date fixed for the hearing, the petitioners shall have a notice mailed to all owners of real property within the proposed improvement district. The notice may be mailed to the owners of real property at the owners' addresses appearing upon the tax duplicates in the records of the county auditor.
(b) The petitioners shall publish a notice of the hearing and the date, place, and time of the hearing in accordance with IC 5-3-1.
(c) The notice to be published and mailed must do the following:
(1) Contain a general description of the contents of the petition.
(2) Specifically set forth the boundaries of the proposed district.
(3) State that all of the property in the proposed district will be assessed benefits or damages under this chapter for the proposed improvement.
(4) State that at the hearing all owners of real property within the proposed improvement district or the owners' representatives may be heard upon the question of the establishment of the district.
(d) Proof of service shall be made by affidavit of the person or persons causing service to be made.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-14
Petition in opposition to district; termination of proceedings
Sec. 14. (a) The owners of real property located in a proposed improvement district may remonstrate against the establishment of that district by filing a petition with the municipal works board. The county auditor shall verify the signatures on the petition.
(b) If the number of valid signatures equals or exceeds fifty-one percent (51%) of the owners of real property in the proposed improvement district, the works board shall cease the works board's proceedings to establish the improvement district.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-15
Conduct of hearing; resolution
Sec. 15. (a) At the hearing fixed under section 13 of this chapter, the municipal works board shall hear all owners of real property in the proposed improvement district who appear and request to be heard upon the following questions:
(1) The sufficiency of the petition and notice.
(2) Whether the proposed improvement is of public utility and benefit.
(3) Whether all of the probable benefits of the proposed

improvement, including the benefits to the municipality generally, will equal or exceed the estimated cost of the improvement.
(4) Whether the improvement district contains all, more than all, or less than all of the property specially benefited or damaged by the proposed improvement.
(b) The hearing under subsection (a) may be adjourned periodically without further notice. After the completion of the hearing, the works board shall adopt a resolution determining whether the following conditions have been met:
(1) The petition is sufficient.
(2) The required notice was given.
(3) The proposed improvements are of public utility and benefit.
(4) All of the probable benefits of the proposed improvement will equal or exceed the estimated cost of the proposed improvement.
(5) The proposed improvement district contains all, more than all, or less than all of the property specially benefited or damaged by the proposed improvement.
(c) The works board shall establish the improvement district with the boundaries described in the petition if the works board does the following:
(1) Answers the questions in subsection (b)(1) through (b)(4) affirmatively.
(2) Determines that the proposed improvement district contains all of the property specially benefited or damaged.
(d) If the works board answers any of the first four (4) questions negatively, the works board may:
(1) allow amendments and the issuance of additional notice and may hold further proceedings; or
(2) dismiss the petition without prejudice to the right to file a new petition.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-16
Hearing; determination that petition includes property not specially benefited; further proceedings
Sec. 16. (a) If the works board determines that property not specially benefited or damaged has been included within boundaries described in the petition, the works board shall do the following:
(1) Redefine the boundaries of the district and include in the works board's resolution only the property that is specially benefited or damaged.
(2) Establish the district with the boundaries as redefined.
(b) The works board shall fix a date for a further hearing if the works board determines that:
(1) less than all of the property specially benefited or damaged has been included within the boundaries described in the petition; or         (2) less than all of the property specially benefited or damaged has been included within the boundaries described in the petition and some property that is not specially benefited or damaged has been included.
(c) Notice of the further hearing, describing the proposed revised boundaries, shall be given in the manner prescribed by section 13 of this chapter. However, notice by mail shall be given only to the owners of real property in an area that is proposed to be added to the district and that was not included in the initial petition.
(d) At the further hearing, all owners of real property within the proposed district boundaries or the owners' representatives are entitled to be heard. The works board shall then adopt a resolution on the establishment of the district.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-17
Resolution establishing improvement district; recitations; notice to property owners; finality; recording; appeal
Sec. 17. (a) A resolution establishing an improvement district must also recite the following:
(1) That all real property within the district is subject to assessment of special benefits and damages by appraisers to be appointed by the municipal works board.
(2) That the assessments are subject to review in a hearing before the works board.
(b) The works board's resolution is considered notice to all property owners who have appeared or who have been notified of the proceedings that the owners' property is subject to an assessment of special benefits and damages under this chapter. Further notice or hearing is not required, except as provided by section 26 of this chapter.
(c) The resolution of the works board:
(1) is final and conclusive; and
(2) may not be challenged unless an appeal is made under subsection (e).
(d) A copy of the resolution establishing an improvement district, certified by the municipal clerk, shall be recorded in the miscellaneous records in the office of the recorder of the county in which the municipality is located.
(e) A person aggrieved by the adoption of a resolution establishing an improvement district may appeal in the manner prescribed by IC 34-13-6.
As added by P.L.98-1993, SEC.9. Amended by P.L.1-1998, SEC.217.

IC 36-9-38-18
Plans, specifications, and cost estimates
Sec. 18. (a) Upon adoption of a resolution establishing an improvement district, the petitioners for the district shall submit any plans, specifications, and estimates of the cost of the proposed improvement that the petitioners have prepared to the municipal

works board for review and approval.
(b) If the petitioners have not prepared plans and specifications, the works board shall have plans, specifications, and estimates of the cost of the proposed improvement prepared. For the purpose of preparing plans, specifications, and estimates of cost, the works board may employ architects, engineers, and other necessary consultants without an appropriation. The petitioners may advance money for this employment, subject to reimbursement, or the municipality may advance money on the approval of the municipal legislative body from unappropriated funds without an appropriation, also subject to reimbursement.
(c) Estimates of costs prepared under this section must include the following:
(1) Architectural, appraisal, consultant, engineering, legal, supervision, and other professional fees.
(2) The cost of plans and specifications, including amounts to be reimbursed under subsection (b).
(3) Construction costs, including the cost of land, material, and labor.
(4) All other related and incidental expenses.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-19
Eminent domain; vacation of streets and alleys; property owned by government entities
Sec. 19. (a) If:
(1) an improvement under this chapter requires the acquisition of property or property rights; and
(2) the acquisition cannot be made through the assessment proceedings established by this chapter;
the municipality may proceed by eminent domain.
(b) The eminent domain proceeding shall be conducted in the manner provided by the statutes applicable to acquisition of property by the municipality for public purposes. Any property or property rights acquired belong to the municipality.
(c) If it is necessary to vacate streets or alleys, the vacation shall be made in the manner provided by statute.
(d) Any property owned by the municipality or another governmental entity may be made available for any public improvement under this chapter, without charge.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-20
Letting of construction contracts; actions to enjoin performance; limitations
Sec. 20. (a) All contracts for construction of an improvement under this chapter shall be let by the municipal works board after advertisement as required for other contracts.
(b) All statutes applicable to the letting and performance of other contracts apply to contracts under this chapter.     (c) The validity of a contract entered into under this chapter may not be questioned, except in an action to enjoin performance. The action must be brought not later than fifteen (15) days from the execution of the contract. If the action is not brought within the fifteen (15) day period, the contract is valid, conclusive, and binding upon all persons.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-21
Appointment of appraisers to assess benefits and costs
Sec. 21. (a) After the municipal works board approves plans and specifications for an improvement under this chapter, the works board shall appoint three (3) disinterested persons as appraisers to examine the following:
(1) The plans, specifications, and estimates of the cost of the proposed improvement.
(2) The real property within the improvement district.
(b) Upon request from the appraisers or the petitioners, the works board may do the following:
(1) Retain or employ qualified personnel to provide necessary technical or consulting assistance.
(2) Supply the appraisers with information that will assist the appraisers in making the assessment under section 22 of this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-22
Appointment of appraisers; assessment of benefits and costs; filing of roll
Sec. 22. (a) The appraisers shall make an assessment of the following:
(1) The special benefits and damages, if any, that will accrue to each parcel of real property from the construction of the proposed improvement.
(2) The benefits, if any, that will accrue to the municipality generally from the construction of the proposed improvement.
(b) The appraisers shall file with the municipal works board a copy of the roll of all owners of real property and of the municipality generally. The copy must:
(1) be signed by all three (3) appraisers;
(2) show the assessment of benefits and damages; and
(3) be filed by the appraisers with the works board not later than thirty (30) days after appointment of the appraisers, unless the board extends the time.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-23
Costs exceeding benefits; postponement of improvement; reappraisement; deficiency supplied; bond
Sec. 23. (a) If the total of the assessed benefits, after deducting

assessed damages, does not equal or exceed the total estimated cost of the improvement, further action may not be taken on the proposed improvement until:
(1) a second assessment of benefits and damages has been completed; or
(2) the petitioners, the municipality, or another source, separately or jointly, undertakes to provide the deficiency.
(b) The municipal works board may request the original appraisers to make the second assessment or may appoint three (3) other qualified, disinterested appraisers to make the second assessment. The second assessment shall be completed in the same manner as the first assessment.
(c) If a second assessment of benefits, after deducting the damages, does not equal or exceed the estimated cost of the improvement, further action may not be taken on the proposed improvement, unless the petitioners, the municipality, or another source, separately or jointly, undertakes to provide the deficiency. If the petitioners elect to provide the deficiency, further action may not be taken upon the improvement until the petitioners file with the works board a bond with adequate surety. The bond must be conditioned on payment of the net balance of the actual cost of the improvement over the total of the assessments after deducting damages.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-23.5
Assessments; installment payments
Sec. 23.5. (a) With respect to assessments imposed after June 30, 2001, the works board shall establish a procedure to permit owners of real property in the improvement district to elect whether to pay assessments in:
(1) one (1), five (5), ten (10), fifteen (15), or twenty (20) annual installments; or
(2) a number of monthly installments that corresponds to one (1), five (5), ten (10), fifteen (15), or twenty (20) installments.
(b) The works board shall establish the timing of the election under subsection (a) to permit the works board to structure the maturities of the principal of the bonds in a number of annual series that is consistent with the installment periods elected by owners of real property under subsection (a).
As added by P.L.62-2001, SEC.8.

IC 36-9-38-24
Final determination of costs; revised assessment
Sec. 24. (a) The municipal works board may, with the approval of the municipal legislative body, determine all of the following:
(1) Whether the benefits assessed against the municipality are proper and should be paid.
(2) Whether the municipality should pay a part of the cost of the improvement regardless of benefits assessed.     (b) An amount of benefits or costs to be paid by the municipality may be paid:
(1) out of the money of the municipality appropriated to the use of the works board for such an improvement; or
(2) through the issuance of bonds of the municipality.
(c) The notice of hearing required by section 26 of this chapter shall be given after the cost of the improvement has been finally determined by the works board through firm bids or contracts and firm estimates for other costs.
(d) If the finally determined cost of the improvement exceeds the total of:
(1) the benefits assessed, less damages assessed; and
(2) the contributions of the petitioners, the municipality, and other sources;
the works board shall direct the appraisers to review the assessments and submit a revised assessment list.
(e) The notice of hearing shall be given only after the works board determines that the money available from all sources is adequate to cover the total cost of the improvement, including all costs that are to be reimbursed under section 18(c) of this chapter.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-25
Appraisers; qualification for appointment
Sec. 25. A person appointed as an appraiser under this chapter must be:
(1) a disinterested licensed real estate broker; or
(2) a disinterested licensed appraiser under IC 25-34.1.
As added by P.L.98-1993, SEC.9. Amended by P.L.113-2006, SEC.22.

IC 36-9-38-26
Notice of proposed assessments to property owners; contents
Sec. 26. (a) Promptly after completion of all of the following, the municipal works board shall mail a notice, first class postage prepaid, to each owner of real property to be assessed:
(1) The filing of an adequate assessment.
(2) The determination of the cost of the improvement.
(3) The determination that adequate money will be available.
(b) The notices shall be mailed not later than twenty-one (21) days before the hearing date and must do all of the following:
(1) Set forth the amount of the proposed assessment.
(2) State that the proposed assessment on each parcel of real property in the district is on file and can be seen in the office of the works board.
(3) Set forth the date and time the works board will, at the works board's office, do the following:
(A) Receive written remonstrances against the assessments.
(B) Hear all owners of assessed real property who have filed written remonstrances before the date fixed for the hearing.     (c) The notices to the owners may be mailed to the owners' names and addresses appearing on the tax duplicates in the records of the county auditor.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-27
Proposed assessments; written remonstrances; hearings; assessment roll; deficiency of funds
Sec. 27. (a) At the hearing fixed under section 26 of this chapter, the municipal works board shall hear all owners of assessed real property who have filed written remonstrances before the date of the hearing. The hearing may be continued from time to time without further notice, as necessary to hear the owners.
(b) The works board shall make a determination increasing, decreasing, or confirming each assessment by setting opposite each name, parcel, and appraisers' assessment on the assessment roll the amount of the assessment as determined by the works board. If the total of the assessments exceeds the amount needed, the works board shall make a pro rata reduction in each assessment.
(c) The signing of the assessment roll by a majority of the members of the works board and the delivery of the roll to the municipal fiscal officer constitute a final and conclusive determination of the benefits or damages assessed. However, a person may appeal the determination if:
(1) the person had previously filed a written remonstrance under this section; or
(2) the person's assessment was increased above the amount fixed by the appraisers.
(d) An appeal must be made in the manner prescribed by IC 34-13-6.
(e) If the final determination of the works board causes the total of the money available to be inadequate to cover the cost of the improvement, the deficiency may be supplied in the manner provided by section 24 of this chapter.
As added by P.L.98-1993, SEC.9. Amended by P.L.1-1998, SEC.218.

IC 36-9-38-28
Lien of assessment
Sec. 28. Each assessment levied under this chapter (or under IC 36-9-20 before its repeal in 1993) is a lien on the real property assessed. This lien is second in priority only to taxes levied on the property.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-29
Municipal assessment; manner of payment; other assessments; payment in installments; interest
Sec. 29. (a) At the time the municipal works board determines the amount of the assessments, the municipal works board shall also determine the following:         (1) The manner in which the municipality shall pay the municipality's assessment, if any.
(2) The number of monthly or annual installments over which the other assessments will be paid.
(3) The maximum rate of interest on the installments, which may be equal to or greater than the interest rate on bonds issued under section 30 of this chapter.
(b) The works board shall certify the determination under subsection (a) to the municipal fiscal officer. This certification must accompany the assessment roll.
As added by P.L.98-1993, SEC.9. Amended by P.L.62-2001, SEC.9.

IC 36-9-38-30
Bonds
Sec. 30. (a) For the purposes of anticipating the collection of assessments under this chapter, the municipality shall issue bonds payable out of the assessments. However, a consolidated city is not required to issue bonds under this section.
(b) The terms of the bonds may allow early retirement of the bonds for and to the extent of prepayment of assessments in anticipation of which the bonds were issued.
(c) The bonds bear interest at a rate or rates determined by the legislative body of the municipality and shall be executed, sold, and delivered in denominations determined to be appropriate by the municipal fiscal officer as bonds of a municipality are executed, sold, and delivered.
(d) If the bonds are sold at a public sale, the advertisement of the sale of the bonds shall be published in accordance with IC 5-3-1. The municipality may also sell the bonds by negotiated private sale to a financial institution.
(e) Unless the municipality chooses to sell the bonds by a negotiated private sale to a financial institution, the sale shall be made to the highest and best bidder, as provided in IC 36-9-36. However, the sale may not be for less than the face value of the bonds, plus interest from the date of the bonds to the date of delivery.
(f) The bonds and interest on the bonds are exempt from taxation to the extent provided by IC 6-8-5-1.
(g) The bonds are not a corporate obligation or an indebtedness of the municipality and are payable only out of money actually paid and collected under this chapter (or under IC 36-9-20 before its repeal in 1993). The bonds must state this fact on the bonds' face.
As added by P.L.98-1993, SEC.9. Amended by P.L.62-2001, SEC.10.

IC 36-9-38-31
Fees for use of improvement; changes; hearing upon petition in cases of certain changes
Sec. 31. (a) At or before the completion of the assessment roll, the municipal works board may do either of the following:
(1) Adopt a schedule of fees for the use of an improvement.
(2) Determine that the use of the improvement will be free.     (b) Fees established under subsection (a) may be reduced, eliminated, increased, or added to by the works board without a hearing, but only to reflect increased or decreased costs of operation and maintenance.
(c) Any other changes in the fees established shall be made only after a hearing for that purpose is petitioned for by the owners of property originally assessed for at least ten percent (10%) of the cost of the improvement.
(d) If a petition is filed with the works board under subsection (c), notice of a hearing shall be given to all owners of property in the improvement district. The notice may be mailed to the owners at the owners' names and addresses appearing in the records of the official charged with the duty of collecting the assessments. The notice must:
(1) state the date, time, place, and purpose of the hearing; and
(2) be addressed and mailed at least ten (10) days before the date of the hearing.
(e) The works board may not alter the fees at the hearing if the owners of property originally assessed for more than fifty percent (50%) of the total assessments object to the proposed change.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-32
Fees for use of improvement; excess revenues; payment of bonds
Sec. 32. If the fees established under section 31 of this chapter produce net revenue in excess of reasonable costs of operation and maintenance, the excess revenue shall be used to pay part of the principal and interest on the bonds issued as the bonds mature. To the extent that principal and interest is paid from the excess revenue, the assessments shall be reduced and canceled on a pro rata basis.
As added by P.L.98-1993, SEC.9.

IC 36-9-38-33
Fees for use of improvement; amount limitation following retirement of bonds
Sec. 33. After the bonds are retired, the fees established under section 31 of this chapter may not be greater than is necessary to pay for the reasonable costs of operation and maintenance of the improvement.
As added by P.L.98-1993, SEC.9.



CHAPTER 39. BARRETT LAW FUNDING FOR MUNICIPAL SEWERS

IC 36-9-39-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-1.3
"Construction" defined
Sec. 1.3. As used in this chapter, "construction" includes repair, remodeling, renovation, or betterment, but only in instances when:
(1) a municipality acquires a sewage works that is in need of repair, remodeling, renovation, or betterment; and
(2) before the acquisition of the sewage works, the municipality was not responsible for the maintenance of the sewage works.
As added by P.L.1-1994, SEC.184.

IC 36-9-39-2
Transfer of powers and duties of municipal works board to utility service board; authorization
Sec. 2. If a municipality has a utility service board that operates at least one (1) municipally owned utility, the municipal legislative body may by ordinance transfer the powers and duties of the municipal works board under this chapter to the utility service board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-3
Adoption of resolution; contents
Sec. 3. (a) The municipal works board shall adopt a resolution containing the information required under subsection (b) if:
(1) the municipal works board orders the construction of any sewage works in the municipality; and
(2) the cost of that construction is to be assessed against property under this chapter.
(b) A resolution adopted under subsection (a) must include all of the following:
(1) A description of the works to be constructed.
(2) Full detail drawings and specifications for the works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-4
Notice of resolution and hearing; cost estimate
Sec. 4. (a) Notice of the resolution required under section 3 of this chapter shall be published in accordance with IC 5-3-1. The notice must state the date, time, and place of a hearing at which the municipal works board will hear all interested persons, including persons whose property is affected or will be affected by the proposed sewage works, on the question of whether the special benefits that will accrue to the property to be assessed will be equal

to the estimated cost of the works.
(b) On or before the date specified in the notice, the engineer shall file with the works board the engineer's estimate of the total cost of the work, including any amount determined under IC 36-9-22-5.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-5
Conduct of hearing; findings
Sec. 5. (a) At the hearing specified in the notice given under section 4 of this chapter, the municipal works board shall hear all interested persons on the question of special benefits and on any other matter related to the proposed sewage works.
(b) If after the hearing the works board finds that the special benefits accruing to the abutting property are equal to the estimated cost of the sewage works, the finding shall be entered of record. The finding is final and conclusive on all parties.
(c) If after the hearing the works board finds that the special benefits accruing to the abutting property are not equal to the estimated cost of the sewage works, the works board may not proceed with the construction of the sewage works under any resolution for one (1) year. However, the works board may proceed with the sewage works if the works board finds that the municipality is benefited in an amount sufficient to cover the deficiency.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-6
Confirmation or modification of resolution; subsequent proceedings under alternative sections depending on nature of sewage works
Sec. 6. (a) After the hearing under section 5 of this chapter, the original resolution may be rescinded, confirmed, or modified.
(b) If the resolution is confirmed or modified, the municipal works board shall do the following:
(1) Proceed under section 7 of this chapter if the resolution is for sewage works intended only for use by owners of abutting property.
(2) Proceed under section 8 of this chapter if the resolution is for sewage works intended to receive sewage from collateral drains.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-7
Sewage works for use by owners of abutting property; bidding procedure
Sec. 7. If the proposed sewage works are intended only for use by owners of abutting property, the municipal works board shall in accordance with IC 5-3-1 publish a notice that does the following:
(1) Informs the public and contractors of the following:
(A) The general nature of the works.
(B) The fact that drawings and specifications of the works

are on file in the office of the works board.
(2) Requests sealed proposals for the works by a specified date.
(3) Specifies the date the proposals shall be opened and considered.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-8
Sewage works adapted for receiving sewage from collateral sewers; map, profiles, drawings, and specifications; filing
Sec. 8. (a) The municipal works board shall prepare the information described in subsection (b) if, from the size and character of the proposed sewage works, the proposed sewage works are intended and adapted as follows:
(1) For use by owners of abutting property along the line of the works.
(2) For receiving sewage from collateral sewers that have been or may be constructed.
(b) If the conditions of subsection (a) are satisfied, the municipal works board shall prepare the following:
(1) A map showing the following:
(A) The exact course of the proposed works.
(B) Any appurtenances and branches of the works.
(C) The boundary lines of the district to be beneficially affected by and assessed for the construction of the works.
(2) All necessary profiles, drawings, and specifications for the works.
(c) The map, profiles, drawings, and specifications prepared under subsection (b) shall be placed on file in the office of the works board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-9
Sewage works adapted for receiving sewage from collateral sewers; resolution; notice
Sec. 9. (a) After the material prepared under section 8 of this chapter is filed, the municipal works board shall do the following:
(1) Adopt a resolution ordering the construction of the sewage works.
(2) Publish a notice of the adoption of the resolution, in accordance with IC 5-3-1.
(b) The resolution and notice must describe the following:
(1) The general character of the sewage works.
(2) The termini and general course of the sewage works.
(3) The boundary lines of the district or area to be drained by and assessed for the sewage works.
(c) The notice must state the date, time, and place of a hearing at which the board will do the following:
(1) Receive and hear remonstrances from persons interested in or affected by the construction of the works.
(2) Hear and determine the following questions:
(A) Whether the district is properly bounded for the purpose

of the drainage.
(B) Whether other territory not included in the boundaries should be added to the district.
(C) Whether any of the territory included should be excluded from the district.
(D) Whether the special benefits accruing to the land within the district and to the municipality from the proposed improvement will be equal to the estimated cost of the improvement.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-10
Sewage works adapted for receiving sewage from collateral sewers; estimate of costs; hearing
Sec. 10. (a) On or before the day the notice is first published under section 9 of this chapter, the engineer shall file with the municipal works board the engineer's estimate of the total cost of the sewage works. A contract that exceeds this estimate may not be let under the resolution.
(b) At the hearing specified in the notice, the works board shall hear and receive evidence on the questions listed in section 9(c) of this chapter from all persons owning property within the district who appear before the board.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-11
Sewage works adapted for receiving sewage from collateral sewers; hearing; findings
Sec. 11. (a) If after a hearing under section 10 of this chapter the municipal works board finds that:
(1) the district to be drained is properly bounded; and
(2) the special benefits to the property within the district and to the municipality will be equal to the estimated cost of the sewage works;
the findings shall be entered of record and the resolution shall be confirmed or modified. The findings of the works board under this subsection are final and conclusive as to all parties.
(b) If after the hearing under section 10 of this chapter the works board finds that the benefits will not equal the estimated cost, the board may not proceed with the construction of the sewage works under the resolution.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-12
Sewage works adapted for receiving sewage from collateral sewers; enlargement of district; resolution; notice; hearing
Sec. 12. (a) If after a hearing under section 10 of this chapter the municipal works board finds that the district described in the resolution and notice should be enlarged by adding to the district other lots and lands that, at the hearing, were shown to be benefited

by the sewage works, the board may do the following:
(1) Adopt a supplementary resolution reciting this finding.
(2) Proceed under that supplementary resolution.
(b) The works board shall give notice to the property owners in the added territory by publishing in accordance with IC 5-3-1 a notice that does the following:
(1) Describes the proposed works.
(2) Sets forth the boundaries of the original district.
(3) Describes the boundaries of the territory proposed to be added.
(4) Fixes a date when the owners of property in the added territory may be heard on the question of whether the new territory or any part of the new territory should be incorporated into the original district.
(c) At the hearing specified in the notice, any of the owners of the lots or lands situated in the territory proposed to be added to the district may appear before and be heard by the works board on the question of whether the territory should be added. The decision of the works board is final and conclusive as to all parties in the territory.
(d) If the original resolution is confirmed or modified, the works board shall do the following:
(1) Proceed to advertise for proposals.
(2) Open and consider the proposals in the same manner as other proposals under this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-13
Payment of costs; appropriations; assessments; contracts
Sec. 13. (a) The municipal legislative body may by ordinance appropriate money from the general fund or from the sanitary district funds of the municipality to pay all or part of the cost of constructing sewage works under this chapter.
(b) Any costs not paid by appropriation shall be paid by at least one (1) of the following:
(1) By assessment under sections 15 through 27 of this chapter.
(2) By contract under IC 36-9-22.
(c) A second class city may not make an appropriation under this section unless the following conditions exist:
(1) The city works board makes a request for the appropriation to the city fiscal officer.
(2) The city fiscal officer prepares and submits to the city legislative body an ordinance for the appropriation.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-14
Payment of costs; application of statutes concerning public bond issues, construction, appropriations, and tax levies
Sec. 14. Construction of sewage works from a municipal general fund must comply with the statutes concerning public bond issues,

construction, appropriations, and tax levies.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-15
Sewage works for use by property owners along street, alley, or other public place; requirements
Sec. 15. (a) The requirements listed in subsection (b) apply only if the municipal works board finds that the sewage works to be constructed:
(1) are intended and adapted only for local use by property owners along the line of the street, alley, or other public place on which the sewage works are constructed; and
(2) are not intended or adapted for receiving sewage from collateral sewers.
(b) The following requirements apply to the sewage works if the conditions of subsection (a) are satisfied:
(1) The abutting lots, parcels, and tracts of land shall be assessed primarily for the cost of the sewage works.
(2) The cost of the sewage works shall be primarily estimated according to the total number of lots abutting on the line of the works and served by the sewage works.
(3) The costs shall be primarily apportioned equally among all abutting lands or lots. However, adjustments shall be made as provided by section 16 of this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-16
Sewage works for use by property owners along street, alley, or other public place; assessments; computation
Sec. 16. (a) The primary assessment for each lot abutting on and served by the sewage works shall be determined by dividing the estimated total cost of the sewage works by the total number of lots.
(b) The total number of lots shall be computed as follows:
(1) If all or any part of the sewage works is located within an area platted or to be platted, each lot abutting on and served by the sewage works as shown in the plat shall be included in the total number of lots.
(2) If all or any part of the sewage works is located within an area that:
(A) is unplatted;
(B) contains a residence on each parcel of land; and
(C) is subject to zoning restrictions that prevent an increase in the number of residences;
each parcel of land that is abutting on or served by the sewage works and that contains a residence shall be included in the total number of lots as if the parcel was a platted lot.
(3) Except as provided in subdivision (2), if all or any part of the sewage works is located in an unplatted area, the number of lots to be included in the total number of lots shall be determined by dividing:             (A) the total front footage of the property abutting on and served by the sewage works within the unplatted area on either or both sides of the street, alley, or right-of-way in which the sewage works are located; by
(B) one hundred twenty-five (125) feet.
The result determined under clauses (A) and (B) shall be rounded to the nearest whole number.
(4) The front footage of property may not be used to determine the number of lots included in an unplatted area if the front footage:
(A) is not available for future development; or
(B) is restricted against usage because of:
(i) limited access; or
(ii) any other reasons.
(5) The total number of lots for a particular sewage works is the sum of the number of platted and unplatted lots as determined under subdivisions (1) through (4).
As added by P.L.98-1993, SEC.10.

IC 36-9-39-17
Sewage works for use by property owners along street, alley, or other public place; property abutting on two streets or one street and one alley; assessments; computation
Sec. 17. (a) If a platted lot or parcel of land:
(1) abuts on:
(A) at least two (2) streets or alleys; or
(B) one (1) street and one (1) alley; and
(2) has already been assessed for sewage works constructed for local use in any street or alley;
the works board shall take the previous assessment into account in making a subsequent assessment against the land under this section and sections 15 through 16 of this chapter.
(b) If the works board finds that:
(1) a lot, parcel, or tract of land included in a district, subdistrict, or zone cannot be reasonably connected with or served by the sewage works either directly or by collateral branches or extensions;
(2) the sewage works does not confer benefit on the property; or
(3) the benefit that may be conferred by the sewage works is less than the amount computed in the manner provided in this section and sections 15 through 16 of this chapter;
the works board may enter upon the primary assessment roll the actual amount, if any, found by the works board as the special benefit to the property.
(c) An amount credited, eliminated, or reduced shall be primarily apportioned over all the other property assessable for the sewage works, as the works board may find the other property to be benefited in addition to the amounts estimated and apportioned under section 16 of this chapter. If all of the amounts credited, eliminated,

or reduced are not reapportioned upon the other property, a deficiency shall be assessed against the municipality.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-18
Sewage works adapted for receiving sewage from collateral sewers; assessments
Sec. 18. (a) The municipal works board shall make a division of the costs of the sewage works under subsection (b) if the municipal works board finds that a sewage works to be constructed or an enlargement of sewage works already constructed, is intended and adapted for the following:
(1) Use by abutting property owners along the line of the works.
(2) Receiving sewage from collateral sewers that have been or may be constructed.
(b) If the conditions of subsection (a) are satisfied, the works board shall make a division of the costs of the sewage works in the following manner:
(1) That part of the cost that is equivalent to the cost of construction of adequate local sewage works not adapted to receive sewage from collateral sewers shall be primarily assessed against the abutting property owners. The assessment shall be in the same manner and to the same extent as assessments are primarily made against property owners for local sewage works under sections 15 through 17 of this chapter.
(2) The excess of cost above the cost described in subdivision (1) shall be primarily assessed against each lot or parcel of land in the district to be drained. The assessment shall be in the proportion that the area of each lot or parcel bears to the total area of the district, including abutting property owners and the owners not situated on the line of the works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-19
Sewage works adapted for receiving sewage from collateral sewers; assessments; hearing; review
Sec. 19. All primary or preliminary assessments made under section 18 of this chapter are subject to review and revision by the works board after a hearing under section 23 of this chapter.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-20
Assessments; inclusion of amount determined under IC 36-9-22-5
Sec. 20. An assessment made under sections 15 through 19 of this chapter must include any amount determined under IC 36-9-22-5.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-21
Assessment roll; formulation; contents      Sec. 21. (a) After the contract for the construction of sewage works has been completed, the municipal works board shall make out an assessment roll for the property that is primarily assessed for the sewage works.
(b) The assessment roll prepared under subsection (a) must include the following:
(1) The name of the owner of each lot or parcel of land.
(2) A description of each lot or parcel of land.
(3) The total primary assessment against each lot or parcel of land, as determined under sections 15 through 19 of this chapter. The amount of the total primary assessment shall be listed opposite each name and description.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-22
Assessment roll; finality of primary or preliminary assessments; notice of works, assessment roll, and hearing on assessments
Sec. 22. (a) The primary or preliminary assessments indicated on the assessment roll are considered the special benefits accruing to the land assessed and are final and absolute unless changed under sections 23 and 24 of this chapter.
(b) Immediately after the assessment roll is completed and filed, the municipal works board shall publish a notice in accordance with IC 5-3-1. The notice must do the following:
(1) Describe the general character of the sewage works.
(2) Describe the street, alley, or other public place on or in which the sewage works have been constructed.
(3) Describe the terminals of the sewage works.
(4) If the sewage works are intended to serve a district, describe the boundaries of the district benefited and to be assessed.
(5) State that the assessment roll, with:
(A) the names of the owners;
(B) descriptions of property to be assessed; and
(C) amounts of the preliminary or primary assessments;
is on file and may be inspected in the office of the works board.
(6) Establish the date and time for a hearing at which the works board will, at the works board's office, do the following:
(A) Receive and hear remonstrances against the amounts assessed on the assessment roll.
(B) Determine whether the lots and parcels of land have been or will be specially benefited by the sewage works in the amounts listed on the assessment roll.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-23
Hearing on assessments; findings; modification of preliminary or primary assessments
Sec. 23. (a) At the hearing fixed under section 22 of this chapter, owners of assessed property may appear before the municipal works board and file remonstrances against the assessments. The works

board may continue proceedings from day to day, as necessary to hear the evidence concerning the assessments.
(b) The works board shall determine at the hearing whether the several lots and parcels of land primarily assessed are specially benefited in the amounts respectively assessed against the lots and parcels of land in the preliminary or primary assessment.
(c) The works board shall sustain or modify, in whole or in part, the preliminary assessment as indicated on the assessment roll, by confirming, increasing, or reducing the preliminary or primary assessment against all or part of the property described in the assessment roll. The decision of the works board must be based on the works board's findings concerning the special benefits received on account of the sewage works.
(d) The works board shall also determine at the hearing what part, if any, of the benefits resulting from the sewage works accrue to the municipality and shall be assessed against the municipality on the assessment roll.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-24
Hearing on assessments; modification of assessment roll; delivery to fiscal officer
Sec. 24. The works board shall do the following:
(1) Complete the assessment roll and make a decision by modifying or confirming the assessment roll.
(2) Show the amount of special benefits opposite each name and description. The works board shall show the amount of special benefit against the municipality if the works board finds that the municipality is specially benefited.
(3) Deliver the completed assessment roll to the municipal fiscal officer.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-25
Hearing on assessments; finality of decision; appeals; effect of defective procedures
Sec. 25. (a) Except as provided in subsection (b), the decision of the works board concerning all benefits is final and conclusive on all parties.
(b) An owner of an assessed lot or parcel of land who has filed a written remonstrance with the board may appeal in the manner prescribed by IC 34-13-6. The appeal does not delay the delivery of the assessment roll to the municipal fiscal officer and does not affect the rights of any other property owner.
(c) If an assessment is reduced on appeal, the works board shall certify the correction to the municipal fiscal officer. The municipal fiscal officer shall then enter the proper amount of the assessment on the roll.
(d) The following applies if there is a defect in the assessment proceedings with respect to at least one (1) interested person:         (1) The defect affects the proceedings only to the extent that the defect affects the interest or property of the person or persons.
(2) Supplementary proceedings of the same general character as those described by this chapter may be had to correct or supply the defect.
As added by P.L.98-1993, SEC.10. Amended by P.L.1-1998, SEC.219.

IC 36-9-39-26
Duties of fiscal officer
Sec. 26. When the assessment roll has been delivered to the municipal fiscal officer, the municipal fiscal officer shall discharge the same duties in respect to the assessments as are prescribed by the statutes concerning street, alley, and other improvement assessments in the municipality.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-27
Assessments against municipality; payment; property not liable for assessments; subrogation rights of municipality
Sec. 27. (a) The municipal works board shall pay assessments made against the municipality under section 23(d) of this chapter from money appropriated to the use of the municipal works board for that purpose. The payment shall be made upon the completion and acceptance of the sewage works.
(b) Unless an ordinance expressly appropriates a greater amount for the specific sewage works, a payment under subsection (a) is limited to the following:
(1) Not more than five thousand dollars ($5,000) in a city.
(2) Not more than five hundred dollars ($500) in a town.
(c) The municipality shall also pay the part of the cost of the sewage works that would be assessable against property not liable for assessment if the property was liable for assessment. The payment shall be made from the municipal general fund upon the completion and acceptance of the sewage works.
(d) A municipality that pays assessments under this section is subrogated to the rights and remedies of the contractor constructing the sewage works.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-28
Enforcement of assessments and bonds; statutes applicable
Sec. 28. (a) The statutes described in subsection (b) apply to the enforcement of assessments made and bonds issued for the construction of sewage works or levees for the following:
(1) The drainage of a parcel, lot, or tract of land.
(2) A change in a stream or watercourse.
(b) Statutes concerning the following are subject to subsection (a):
(1) Liens for street, alley, and other improvements.
(2) The payment of street, alley, and other improvement

assessments by installments.
(3) The interest rates on the assessments.
(4) The deposit of the proceeds of the assessments into a separate special fund for a particular improvement.
(5) The application of the proceeds of the assessments under a separate special fund for a particular improvement.
(6) The issuance, sale, and redemption of bonds to anticipate the assessments.
(7) The duties of the municipal fiscal officer.
(8) The enforcement of assessment liens for street, alley, and other improvements.
(9) Actions foreclosing liens, attorney's fees in those foreclosure actions, and the procedure in those foreclosure actions.
(10) The conduct of sales by the sheriff under any decree of foreclosure issued in a foreclosure action.
(11) The execution of certificates and deeds.
(12) All matters of a similar nature regarding any of the following:
(A) The enforcement and collection of assessments for street, alley, and other improvements.
(B) The rights of contractors, assignees, and bondholders under the assessments.
As added by P.L.98-1993, SEC.10.

IC 36-9-39-29
Contractors; submission of monthly estimates of work done; issuance of certificates in payment; negotiability; interest; retainage
Sec. 29. (a) A contractor for construction under this chapter is entitled to monthly estimates of the work done during each month. The estimates shall be made by the engineer and approved by the municipal works board.
(b) The works board shall issue to the contractor certificates for sixty-five percent (65%) of the amount shown by the estimates to be due to the contractor. The contractor is entitled to receive the amounts named in the certificates in cash or sewer improvement bonds to be collected or issued by the municipality, as is provided for in the construction of street, alley, and other improvements.
(c) Certificates issued under this section (or under IC 36-9-21 before its repeal in 1993) are negotiable instruments.
(d) Interest on the certificates is payable out of the contract price and the special fund collected from the special assessments against the benefited property.
(e) If the municipality in issuing a contract for construction has required and obtained performance and payment bonds covering one hundred percent (100%) of the cost of construction, retainage shall be withheld as follows:
(1) This subdivision applies until the public work is fifty percent (50%) complete. The works board shall, on approval of

contractor monthly payment estimates, issue to the contractor certificates for ninety percent (90%) of the amount shown to be due to the contractor.
(2) This subdivision applies after the public work is fifty percent (50%) complete. If the works board determines that the contractor is being responsive and responsible in carrying out the construction, the works board may, on approval of contractor monthly payment estimates, issue to the contractor certificates for one hundred percent (100%) of the amount shown to be due to the contractor.
As added by P.L.98-1993, SEC.10. Amended by P.L.1-1994, SEC.183.

IC 36-9-39-30
Sewage works through cemeteries; purchase or condemnation of rights-of-way; assessments prohibited; removal of bodies; record
Sec. 30. (a) Except as provided in subsection (b), if the municipal works board finds it necessary to extend any sewage works through or adjacent to a lot or parcel of land held or used for cemetery purposes, the municipality may purchase or condemn all rights-of-way necessary for the extension.
(b) A lot or parcel of land held or used for cemetery purposes may not be assessed for the construction of the sewage works. The cost of the sewage works that would otherwise be assessable against the lot or parcel of land shall be assessed against and paid by the municipality.
(c) If the municipality acquires a right-of-way under this section by condemnation, an owner of property or valuable interests sought to be taken or to be injuriously affected who is unknown may be designated as unknown upon the list required by the statute governing municipal condemnation proceedings and in all subsequent steps in the proceedings, including notice by publication.
(d) If a body remains buried within the limits of a right-of-way acquired under this section, the friends or relatives of the decedent shall promptly remove the body. If the friends or relatives fail to remove the body, the works board shall have the body removed and decently buried in a public cemetery before proceeding with construction in the right-of-way. The works board shall do the following:
(1) Plainly mark in an appropriate manner the place of burial and the names of the persons buried, if known.
(2) Enter the place of burial in the records of the works board.
As added by P.L.98-1993, SEC.10.



CHAPTER 39.1. ALTERNATIVE ASSESSMENT FINANCING FOR MUNICIPAL SEWAGE WORKS

IC 36-9-39.1-1
Application of chapter
Sec. 1. This chapter applies to all municipalities.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-2
"Board"
Sec. 2. As used in this chapter, "board" means the following:
(1) A board described in IC 36-9-23-5.
(2) A board described in IC 36-9-25-2.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-3
"Fund"
Sec. 3. As used in this chapter, "fund" refers to a sewer improvement and extension fund established under section 5 of this chapter.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-4
Adoption of resolution
Sec. 4. If a board wants to construct, repair, extend, or improve a sewage works, the board may adopt a resolution providing that the construction, repair, extension, or improvement will be financed under this chapter.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-5
Ordinance establishing fund
Sec. 5. (a) A municipality may adopt an ordinance establishing a sewer improvement and extension fund to finance the construction, repair, extension, or improvement of a sewage works.
(b) A fund consists of the following:
(1) A special assessment imposed and collected under section 7 of this chapter. However, a special assessment imposed and collected under any other statute may not be deposited in the fund.
(2) An appropriation to the fund, including an appropriation made from taxes levied by a municipal legislative body for the construction, repair, extension, or improvement of a sewage works.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-6
Transfer of money to fund
Sec. 6. (a) The legislative body of a municipality that establishes

a fund may appropriate money from the municipal general fund and transfer the money to the fund.
(b) During the fiscal year in which a municipality establishes a fund, the legislative body of the municipality may make an emergency appropriation from the municipal general fund and transfer the money to the fund.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-7
Appropriation of money for sewage works
Sec. 7. (a) A board may adopt an ordinance or a resolution to appropriate money from funds under the board's control to pay for all or part of the cost of the construction, repair, extension, or improvement of a sewage works.
(b) Any costs not paid under subsection (a) must be paid by:
(1) an assessment imposed under subsection (c) against the benefited properties; or
(2) a contract under IC 36-9-22.
Any interest or penalties attributable to an assessment under this section must be deposited in the fund.
(c) The board may adopt a resolution to impose an assessment to finance the construction, repair, extension, or improvement of a sewage works. The assessment must be imposed and collected as provided by the street and sewer improvement statutes.
As added by P.L.169-2006, SEC.82.

IC 36-9-39.1-8
Contracts for sewage works
Sec. 8. (a) A contract for the construction, repair, extension, or improvement of a sewage works is subject to the statutes authorizing municipalities to make and finance public improvements.
(b) Upon awarding a contract for the construction, repair, extension, or improvement of a sewage works under this chapter, a board shall:
(1) carefully compute the entire cost of the construction, repair, extension, or improvement, including payments to the contractor and all incidental costs, expenses, and damages paid and incurred according to law; and
(2) prepare and make out an assessment roll listing the assessments against the properties benefited.
In determining and fixing the amount of assessments, the giving of notice of assessments, the holding of public hearings, and the making of final determinations, subject to the right of appeal from those determinations, the board is governed by the street and sewer improvement statutes.
(c) An assessment under this chapter is a lien against the benefited property from the time of the letting of the contract and shall be collected in the manner provided for collection of Barrett Law assessments.
(d) The board shall fix a period of not more than twenty (20) years

within which the assessments shall be paid.
(e) A property owner liable for an assessment may execute a waiver in the manner provided by the street and sewer improvement statutes to pay the assessment in annual installments over a period fixed by the board.
(f) All payments under this chapter are deposited into the fund.
As added by P.L.169-2006, SEC.82.



CHAPTER 40. COUNTY FUNDING OF SEWAGE DISPOSAL SYSTEMS

IC 36-9-40-1
Application of chapter
Sec. 1. This chapter applies to counties.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-2
Definitions
Sec. 2. For purposes of this chapter:
(1) "Sewage disposal system" has the meaning set forth in IC 13-11-2-201.
(2) "System" refers to a sewage disposal system.
(3) "Works board" refers to the works board of a county.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-3
Installation
Sec. 3. A county may install private sewage disposal systems under this chapter.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-4
Construction of system on private land
Sec. 4. A works board may construct a private system on land owned by a private entity if:
(1) the owner of the land has applied to the works board for construction of a system that the works board determines is appropriate for the sewage disposal needs of the location for which the application is made;
(2) the owner of the land has supplied in the application to the works board sufficient information to prepare a preliminary resolution to approve construction of the system;
(3) the works board has adopted a preliminary resolution approving construction of the system; and
(4) with respect to the system, the works board has, at the time the preliminary resolution is adopted, adopted and placed on file:
(A) cross-sections;
(B) general plans;
(C) specifications; and
(D) an estimate of the cost.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-5
Estimate of cost of system
Sec. 5. (a) The estimate of cost of the system required under section 4(4)(D) of this chapter may include all incidental, inspection, and engineering costs caused by the proposed construction. However,

the estimate of the costs to be paid by special assessment may not include the following:
(1) Salaries and expenses of the necessary and regularly employed personnel of the engineering department of the county.
(2) Ordinary operating costs of the works board.
(b) If the works board determines that it is necessary to employ additional engineering services for construction of a particular system, the works board may include in the estimate of cost of the system required under section 4(4)(D) of this chapter the cost of the additional service actually performed in connection with the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-6
Incidental, inspection, and engineering costs as part of cost of construction
Sec. 6. (a) The works board may add to the cost of construction of a system under this chapter and may include in the assessment against the property on which the system is constructed the incidental, inspection, and engineering costs that are authorized by the preliminary resolution and included in the estimate.
(b) The amount of incidental, inspection, and engineering costs included in the assessment may not exceed the amount of the incidental, inspection, and engineering costs included in the estimate.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-7
Notice of hearing
Sec. 7. (a) Notice of a hearing on the preliminary resolution approving construction of the system shall be published in accordance with IC 5-3-1. The notice must state:
(1) that the works board has adopted the preliminary resolution; and
(2) the time and place at which the works board will do the following:
(A) Hear all interested persons.
(B) Decide whether the benefits to the property liable to be assessed for construction of the system will equal the estimated cost of construction of the system.
(b) The works board shall send a notice containing the information required under subsection (a) to the property owner that applied for construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-8
Filing of cost estimate by county engineer; limitation on entry into contract
Sec. 8. (a) At least ten (10) days before the date fixed for a hearing under section 7 of this chapter, the engineer of the county shall file with the works board an estimate of the maximum cost of

construction of the system proposed by the works board.
(b) A county may not enter into a contract under the preliminary resolution if the contract exceeds the engineer's estimate filed under subsection (a).
As added by P.L.7-2002, SEC.1.

IC 36-9-40-9
Works board conduct of hearing; limitation on further action
Sec. 9. (a) At the hearing specified in the notice under section 7 of this chapter, the works board shall do the following:
(1) Hear interested persons.
(2) Decide whether the benefits that will accrue to the property liable to be assessed for construction of the system will equal the maximum estimated cost of construction of the system.
(3) Determine the assessment against the property on which the system is constructed in an amount that does not exceed the engineer's estimate under section 8 of this chapter.
(b) If the works board finds that the benefits will not equal the maximum estimated cost of construction of the system, the board shall take no further action.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-10
Special assessment levy; limitation on amount
Sec. 10. (a) The works board shall levy special assessments for the amount determined under section 9 of this chapter if:
(1) the contract for construction of the system is executed; and
(2) the system is constructed.
(b) The special assessments levied under this section may not exceed the cost of construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-11
Works board action on preliminary resolution; effect of modified or confirmed resolution
Sec. 11. (a) After the works board determines the amount of special benefits that will accrue to the property liable to be assessed for construction of the system, the works board may do any of the following:
(1) Confirm the preliminary resolution.
(2) Modify the preliminary resolution.
(3) Rescind the preliminary resolution.
(b) The preliminary resolution is final and conclusive on all parties if:
(1) the preliminary resolution is modified or confirmed under this section; and
(2) construction of the system is ordered.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-12 Works board advertisement for bids and performance of work
Sec. 12. If the works board finally orders construction of a system, the works board shall advertise for bids and perform the work under IC 36-1-12.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-13
Construction contract for entire system; challenge to contract
Sec. 13. (a) The contract for construction of a system must be for construction of the entire system.
(b) After the execution of a contract for construction of a system, the validity of the contract may be questioned only in an action to enjoin the performance of the contract. This action must be brought before the actual commencement of work under the contract.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-14
Contractor guarantee of workmanship and materials
Sec. 14. (a) A contractor for construction of a system must guarantee the contractor's workmanship and all materials used in the work.
(b) The guarantee required under subsection (a) must be in the following form:
"The contractor warrants the contractor's workmanship and all materials used in the work and agrees that during the guarantee period specified, the contractor will, at the contractor's own expense, make all repairs that may become necessary by reason of improper workmanship or defective materials. The maintenance obligation, however, does not include repair of any damage resulting from any force or circumstance beyond the control of the contractor, nor is the contractor a guarantor of the plans and specifications furnished by the county.".
As added by P.L.7-2002, SEC.1.

IC 36-9-40-15
County and contractor responsibilities for sytem repairs
Sec. 15. (a) If repairs to a system become necessary, the county must give written notice to the contractor to make the repairs. If the contractor fails to begin the repairs not later than thirty (30) days after the notice is received, the county may do the following:
(1) Make the repairs using the county's own employees or an independent contractor.
(2) Recover from the contractor and the contractor's sureties the reasonable cost of the repairs and the cost of the supervision and inspection of the repairs.
(b) At the expiration of the guarantee period, the county has sixty (60) days in which to notify the contractor of any necessary repairs.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-16 Acceptance of system by works board
Sec. 16. A system that is completed according to contract must be accepted by the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-17
Assessment of property on which system is constructed; effect of mistake in name of owner
Sec. 17. (a) As soon as a contract for construction of a system has been completed, the works board shall have an assessment prepared for the property on which the system is constructed. The property on which the system is constructed is liable for assessment under this chapter.
(b) The assessment must include the following:
(1) The name of the owner of the property on which the system is constructed.
(2) A description of the property, or the key number or parcel number of the property.
(3) The total assessment, if any, against the property.
(c) A mistake in the name of the owner or the description of property does not void the assessment or lien against the property.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-18
Presumptions with respect to assessment; assessment notice to property owner
Sec. 18. (a) The following apply to the assessment indicated against each lot, tract, or parcel of land:
(1) The assessment is presumed to be the special benefit to the lot, parcel, or tract of land.
(2) The assessment is the final and conclusive assessment unless the assessment:
(A) exceeds the engineer's estimate under section 8 of this chapter; and
(B) is challenged under section 19 of this chapter.
(b) Immediately after the assessment roll is completed and filed, the works board shall notify in writing the owner of the property on which the system is constructed:
(1) of the assessment amount;
(2) that the basis of the assessment amount is on file and may be inspected at the works board's office; and
(3) of the time and date before which an objection must be filed with the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-19
Works board hearing and decision on objection to assessment
Sec. 19. (a) If an objection is filed before the time prescribed in section 18 of this chapter, the works board shall set a hearing.
(b) After the hearing, the works board shall sustain or modify the

assessment by confirming, increasing, or reducing the presumptive assessment. The works board's decision must be based on the works board's findings concerning the special benefits that the property has received or will receive on account of construction of the system.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-20
Delivery of assessment to county assessor
Sec. 20. When the assessment is completed, the works board shall deliver the assessment to the county assessor.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-21
Delivery of completed assessment to county auditor; assessment to show amount due
Sec. 21. (a) The works board shall deliver a certified copy of the completed assessment to the county auditor after the works board:
(1) approves and accepts the entire work under any contract; and
(2) allows a final estimate.
(b) The duplicate assessment, to be known as the primary assessment, must show the amount due if paid in cash within the time limit.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-22
County auditor notice of assessment to affected person; installment payments
Sec. 22. (a) Upon receipt of the primary assessment, the county auditor shall by mail notify the affected person of the amount of the assessment against the person's property.
(b) The notice must state the following:
(1) That the amount is due not later than thirty (30) days after the approval of the assessment by the works board.
(2) That a person who desires to pay the person's assessment by installments must enter into a written agreement under subsection (c) before the due date.
(c) A person who desires to pay the person's assessment in twenty (20) equal semiannual installments must before the due date enter into a written agreement stating that in consideration of that privilege the person:
(1) will not make an objection to an illegality or irregularity regarding the assessment against the person's property; and
(2) will pay the assessment as required by law with specified interest.
(d) The agreement under subsection (c) shall be filed in the office of the county auditor. If a property owner elects to pay the property owner's assessments in installments, the assessment shall be entered for collection on the duplicate, shall have the same priority and rights, and shall be collected in the same manner as other taxes.     (e) The interest rate for the installments of the assessment is the interest rate established in IC 6-1.1-37-9.
(f) An assessment of less than one hundred dollars ($100) may not be paid in installments.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-23
Assessment due date; interest on delinquent assessment
Sec. 23. (a) The entire assessment is payable in cash without interest not later than thirty (30) days after the approval of the assessment by the works board if an agreement has not been signed and filed under section 22 of this chapter.
(b) If the assessment is not paid when due, the total assessment becomes delinquent and bears interest at the rate prescribed by IC 6-1.1-37-9 per year from the date of the final acceptance of the completed system by the works board.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-24
County auditor receipt and accounting for assessment payments; use of proceeds; special fund
Sec. 24. (a) The county auditor shall do the following:
(1) Receive the payment of assessment installments.
(2) Keep all accounts and give proper vouchers for the payment of assessment installments.
(b) Proceeds arising from assessments for the payment of a particular system may not be diverted to the payment of any other system.
(c) The proceeds from assessments for the payment of a particular system constitute a separate special fund.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-25
Assessment installment payments due upon delinquency; collection of delinquent installments
Sec. 25. Failure to pay an installment of principal or interest when the installment is due makes all installments of principal yet unpaid due and payable immediately, unless the unpaid installment of principal or interest is paid within the grace period provided. The county shall proceed to collect delinquent installments as delinquent taxes are collected.
As added by P.L.7-2002, SEC.1.

IC 36-9-40-26
Supplementary proceedings to correct defect or irregularity in contract
Sec. 26. If a defect or an irregularity results in the invalidity of a contract, an assessment, or a lien under this chapter, the defect or irregularity shall be corrected by supplementary proceedings that substantially comply with this chapter. As added by P.L.7-2002, SEC.1.



CHAPTER 41. FINANCING OF PUBLIC WORK PROJECTS BY POLITICAL SUBDIVISIONS

IC 36-9-41-1
Application
Sec. 1. This chapter applies to a public work project that will cost the political subdivision not more than two million dollars ($2,000,000).
As added by P.L.81-2004, SEC.47.

IC 36-9-41-2
"Public work"
Sec. 2. As used in this chapter, "public work" means a project for the construction of any public building, highway, street, alley, bridge, sewer, drain, or any other public facility that is paid for out of public funds.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-3
Authority to finance a public work project by executing a negotiable note to borrow money from a financial institution
Sec. 3. Notwithstanding any other statute, a political subdivision may borrow the money necessary to finance a public work project from a financial institution in Indiana by executing a negotiable note under section 4 of this chapter. The political subdivision shall provide notice of its determination to issue the note under IC 5-3-1. Money borrowed under this chapter is chargeable against the political subdivision's constitutional debt limitation.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-4
Terms of the note
Sec. 4. A political subdivision borrowing money under section 3 of this chapter shall execute and deliver to the financial institution the negotiable note of the political subdivision for the sum borrowed. The note must bear interest, with both principal and interest payable in equal or approximately equal installments on January 1 and July 1 each year over a period not exceeding six (6) years.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-5
Payments
Sec. 5. (a) The first installment of principal and interest on a note executed under this chapter is due on the next January 1 or July 1 following the first tax collection for which it is possible for the political subdivision to levy a tax under subsection (b).
(b) The political subdivision shall appropriate an amount for and levy a tax each year sufficient to pay the political subdivision's obligation under the note according to its terms.     (c) An obligation of a political subdivision under a note executed under this chapter is a valid and binding obligation of the political subdivision, notwithstanding any tax limitation, debt limitation, bonding limitation, borrowing limitation, or other statute to the contrary.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-6
Taxpayer objections
Sec. 6. If a political subdivision gives notice under section 3 of this chapter of its determination that money should be borrowed under this chapter, not less than ten (10) taxpayers in the political subdivision who disagree with the determination may file a petition in the office of the county auditor not more than thirty (30) days after notice of the determination is given. The petition must state the taxpayers' objections and the reasons why the taxpayers believe the borrowing to be unnecessary or unwise.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-7
Department of local government finance proceedings
Sec. 7. (a) Upon receiving a petition under section 6 of this chapter, the county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the department of local government finance. Upon receipt of the certified petition and other data, the department of local government finance shall fix a time and place for a hearing on the matter.
(b) The hearing shall be held not less than five (5) and not more than thirty (30) days after the department's receipt of the certified petition, and shall be held in the county where the petition arose.
(c) The department of local government finance shall give notice of the hearing by letter to the political subdivision and to the first ten (10) taxpayer petitioners listed on the petition. A copy of the letter shall be sent to each of the first ten (10) taxpayer petitioners at the taxpayer's usual place of residence at least five (5) days before the date of the hearing. In addition, public notice shall be published at least five (5) days before the date of the hearing under IC 5-3-1.
(d) After the hearing under subsection (c), the department of local government shall issue a final determination concerning the petition.
As added by P.L.81-2004, SEC.47.

IC 36-9-41-8
Judicial review
Sec. 8. A:
(1) taxpayer who signed a petition filed under section 6 of this chapter; or
(2) political subdivision against which a petition is filed under section 6 of this chapter;
may petition the tax court established by IC 33-3-5-1 for judicial

review of the final determination of the department of local government finance on the taxpayers' petition. The petition for judicial review must be filed in the tax court not more than forty-five (45) days after the date of the department's final determination.
As added by P.L.81-2004, SEC.47.






ARTICLE 10. RECREATION, CULTURE, AND COMMUNITY FACILITIES

CHAPTER 1. DEFINITIONS

IC 36-10-1-1
Application of chapter
Sec. 1. The definitions in IC 36-1-2 and in this chapter apply throughout this article.
As added by Acts 1980, P.L.211, SEC.5. Amended by Acts 1981, P.L.309, SEC.107.

IC 36-10-1-2
"Park purposes"
Sec. 2. "Park purposes" include the establishment, equipment, and operation of parks, boulevards, pleasure drives, parkways, wheelways, park boulevards, bridlepaths, playgrounds, playfields, bathhouses, comfort stations, swimming pools, community centers, recreation centers, other recreational facilities, and recreational programs.
As added by Acts 1981, P.L.309, SEC.108.

IC 36-10-1-3
"Public way"
Sec. 3. "Public way" includes highway, street, avenue, boulevard, road, lane, or alley.
As added by Acts 1981, P.L.309, SEC.109.

IC 36-10-1-4
"Capital improvement"
Sec. 4. "Capital improvement" means the building, facilities, or improvements that a capital improvement board determines will be of general public benefit or welfare and will promote the cultural, recreational, public, or civic well-being of the community, including a convention center. This includes the land comprising the site, equipment, heating and air-conditioning facilities, sewage disposal facilities, landscaping, walks, drives, parking facilities, and other structures, facilities, appurtenances, materials, and supplies that are necessary to make any building, facility, or improvement suitable for the use for which it was constructed.
As added by Acts 1982, P.L.218, SEC.1. Amended by P.L.82-1985, SEC.8.

IC 36-10-1-5
"Convention center"
Sec. 5. "Convention center" means a building or buildings containing facilities for meetings, conventions, commencements, convocations, sporting events, entertainment spectaculars, product

displays, or other displays of industrial or cultural value, which facilities may be used for cultural, governmental, educational, recreational, exhibition, or civic purposes. The term also includes the site, landscaping, parking, site improvement, and provision of related services incidental to these purposes.
As added by Acts 1982, P.L.218, SEC.2.



CHAPTER 2. GENERAL POWERS CONCERNING RECREATION, CULTURE, AND COMMUNITY FACILITIES

IC 36-10-2-1
Application of chapter
Sec. 1. This chapter applies to all units except townships.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-2
Recreation facilities and programs
Sec. 2. A unit may establish, aid, maintain, and operate public parks, playgrounds, and recreation facilities and programs.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-3
Recreational use of watercourse
Sec. 3. A unit may regulate any recreational use of a watercourse.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-4
Libraries, museums, and other facilities and programs
Sec. 4. A unit may establish, aid, maintain, and operate libraries and museums, cultural, historical, and scientific facilities and programs, and community restitution or service facilities and programs.
As added by Acts 1980, P.L.211, SEC.5. Amended by P.L.32-2000, SEC.26.

IC 36-10-2-5
Neighborhood centers, arenas, and stadiums
Sec. 5. A unit may establish, aid, maintain, and operate neighborhood centers, community centers, civic centers, convention centers, auditoriums, arenas, and stadiums.
As added by Acts 1980, P.L.211, SEC.5.

IC 36-10-2-6
Extraterritorial powers
Sec. 6. A municipality may exercise powers granted by sections 2, 4, and 5 of this chapter in areas within four (4) miles outside its corporate boundaries.
As added by Acts 1980, P.L.211, SEC.5.



CHAPTER 3. GENERAL PARK AND RECREATION LAW

IC 36-10-3-1
Application of chapter
Sec. 1. This chapter applies to the following units:
(1) All counties.
(2) All municipalities.
As added by Acts 1981, P.L.309, SEC.110. Amended by Acts 1981, P.L.319, SEC.1; P.L.354-1985, SEC.1; P.L.227-1986, SEC.1; P.L.157-1991, SEC.2.



CHAPTER 4. PARKS DEPARTMENT IN CERTAIN CITIES

IC 36-10-4-1
Application of chapter
Sec. 1. (a) This chapter applies to each second class city in which the legislative body has adopted all or part of this chapter by ordinance.
(b) This chapter applies to each third class city in which the legislative body has adopted all or part of this chapter by ordinance.
(c) In addition, in a consolidated city sections 9(a) and 12 through 40 of this chapter apply to the department of parks and recreation and the board of parks and recreation, subject to IC 36-3-4-23.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.10; Acts 1982, P.L.33, SEC.48.

IC 36-10-4-2
Definitions
Sec. 2. As used in this chapter:
"Board" refers to a board of park commissioners, or board of parks and recreation of a consolidated city.
"Department" refers to a department of public parks, or department of parks and recreation of a consolidated city.
"District" means the area within the jurisdiction of a department.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-3
Department of public parks; establishment; membership; compensation; oath
Sec. 3. (a) A department of public parks is established as an executive department of the city.
(b) The department is under the control of a board of park commissioners. The board consists of four (4) commissioners appointed by the city executive. Each commissioner must be a freeholder residing in the city, and no more than two (2) commissioners may have the same political affiliation.
(c) A second class city may pay each commissioner an annual salary in an amount fixed by the fiscal body. The commissioners shall be paid their actual expenses upon approval by the city executive.
(d) Before beginning his duties each commissioner shall take and subscribe the usual oath of office. The oath shall be indorsed upon the certificate of appointment and filed with the city clerk. If a commissioner has not filed his oath:
(1) within thirty (30) days after the beginning of his term; or
(2) by the date of his appointment if he was appointed after the beginning of the term;
he is considered to have refused to serve and the office becomes vacant.
As added by Acts 1981, P.L.309, SEC.111. Amended by

P.L.176-2002, SEC.10.

IC 36-10-4-4
Commissioner; appointment; removal
Sec. 4. (a) By February 1 each year, the executive shall appoint a commissioner to fill the vacancy caused by the expiration of a term. Each commissioner appointed holds office for a term of four (4) years, beginning with January 1 in the year of appointment. If a vacancy occurs on the board, the executive shall appoint a commissioner for the remainder of the term.
(b) A commissioner may not be removed from office except upon charges preferred in writing before the executive, with a hearing held on them. If the executive is bringing the charges, the fiscal body shall appoint a hearing officer. The only permissible reasons for removal are as follows:
(1) Inefficiency.
(2) Neglect of duty.
(3) Malfeasance in office.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.11.

IC 36-10-4-5
Second class city; resolution to extend boundaries; remonstrance; referendum; election; effective date of extension; operation of parks
Sec. 5. (a) In a second class city, the board may adopt a resolution to extend the boundaries of the district to the county boundaries unless the county has already established a park district under IC 36-10-3. The board must file a certified copy of the resolution with the county auditor and county treasurer. Notice of the adoption of the resolution shall be given by publication once each week for two (2) weeks in accordance with IC 5-3-1.
(b) Whenever the board has adopted a resolution under subsection (a), remonstrances may be filed by the affected voters within ninety (90) days after the last publication under subsection (a). Remonstrances must be signed in ink by the voter in person and state the address of each signer and that the signer is a registered voter. A person who signs a remonstrance when he is not a registered voter commits a Class D felony. More than one (1) voter may sign the same remonstrance.
(c) A vote on the public question shall be held if at least the number of the registered voters of the county required under IC 3-8-6-3 to place a candidate on the ballot file remonstrances under subsection (b) with the county clerk protesting the extension of the district.
(d) The county clerk shall certify to the county election board in accordance with IC 3-10-9-3 whether or not the required number of registered voters of the county have filed remonstrances. If sufficient remonstrances have been filed, the county election board shall publish a notice of the election once a week for two (2) consecutive

weeks in accordance with IC 5-3-1-4, the first publication to be at least thirty (30) days before the date of the election. The question presented to the voters at the election shall be placed on the ballot in the form prescribed by IC 3-10-9-4 and must state "Shall the county park district be established?".
The election is governed by IC 3 whenever not in conflict with this chapter. The county election board shall make a return of the votes cast at the referendum.
(e) If a majority of the votes cast are against the extension of the district, the district is not extended. If sufficient remonstrances are not filed or if a majority of the votes cast support the extension of the district, the district is extended.
(f) The extension of the district is effective on January 1 of the year following the adoption of the resolution or, if an election is held, on January 1 of the year following the date of the election.
(g) A municipality that becomes part of a district by reason of the extension of the district under this section may continue to establish, maintain, and operate parks and other recreational facilities under any other law. The parks and other recreational facilities shall be operated by the municipality separate from the parks and other recreational facilities under the jurisdiction of the board in the same manner as they would be operated by the municipality if it was not within the district.
(h) The operation of separate parks or recreational facilities by a municipality does not affect the obligation of property owners within the municipality to pay all taxes imposed on property within the district.
(i) The legislative body of a municipality may elect that the separate parks or other recreational facilities of the municipality be maintained or operated as a part of the district by adopting a resolution or an ordinance to that effect. The separate park or other recreational facility comes under the jurisdiction of the board at the time specified in the resolution or ordinance.
As added by Acts 1981, P.L.309, SEC.111. Amended by P.L.358-1987, SEC.3; P.L.3-1987, SEC.569; P.L.12-1995, SEC.133.

IC 36-10-4-6
Extended districts in certain counties; board of park commissioners; term; vacancy
Sec. 6. (a) This section applies whenever a district is extended under section 5 of this chapter and such district is not located in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(b) After the district is extended under section 5 of this chapter, the board consists of five (5) commissioners. Two (2) commissioners shall be appointed by the city executive, two (2) commissioners shall be appointed by the county executive of the county in which the city is located, and one (1) commissioner shall be appointed by a majority vote of the presidents of the school boards of the school corporations

in the county in which the city is located. The commissioners appointed by the county executive must be residents of the area of the district outside the corporate boundaries of the city. The commissioners appointed by the county executive may not be members of the same political party, and the commissioners appointed by the city executive may not be of the same political party.
(c) A commissioner of an extended district may hold office for an unlimited number of terms.
(d) After the initial terms have expired, all of the commissioners after the extension of the district shall be appointed for terms of four (4) years, beginning on January 1. The terms of office of the three (3) commissioners in office at the time of the extension terminate January 1, and the terms of office of the new commissioners begin January 1. The city executive shall appoint one (1) commissioner for an initial term of two (2) years and one (1) for an initial term of four (4) years. The county executive shall appoint two (2) commissioners, one (1) commissioner for an initial term of two (2) years and the other commissioner for an initial term of four (4) years. The presidents of the school boards shall appoint one (1) commissioner for an initial term of four (4) years.
(e) A vacancy in the office of a commissioner shall be filled for the remainder of the term by the appointing authority.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.12; P.L.358-1987, SEC.4; P.L.12-1992, SEC.191; P.L.170-2002, SEC.172.

IC 36-10-4-6.1
Extended districts in other counties; board of park commissioners; term; vacancy
Sec. 6.1. (a) This section applies whenever a district is extended under section 5 of this chapter and such district is located in a county having a population of more than one hundred seventy thousand (170,000) but less than one hundred eighty thousand (180,000).
(b) After the district is extended under section 5 of this chapter, the board consists of five (5) commissioners. Three (3) commissioners shall be appointed by the city executive, and two (2) commissioners shall be appointed by the county executive of the county in which the city is located. The commissioners appointed by the county executive must be residents of the areas of the district outside the corporate boundaries of the city. No more than two (2) of the three (3) commissioners appointed by the city executive may be members of the same political party, and the commissioners appointed by the county executive may not be of the same political party.
(c) A commissioner of an extended district may hold office for an unlimited number of terms.
(d) All commissioners after the extension of the district shall be appointed for terms of four (4) years, beginning on January 1. The three (3) commissioners whose terms of office have not expired

continue in office and are considered appointees of the city executive until the expiration of the four (4) year terms for which they each were originally appointed. The county executive shall appoint two (2) commissioners, one for a term of two (2) years and the other for a term of four (4) years. As the term of each commissioner expires, a new commissioner shall be appointed for a term of four (4) years so that at all times the board consists of three (3) commissioners appointed by the city executive and two (2) commissioners appointed by the county executive.
(e) A vacancy in the office of a commissioner shall be filled for the remainder of the term by the appointing authority.
As added by P.L.358-1987, SEC.5. Amended by P.L.12-1992, SEC.192; P.L.170-2002, SEC.173.

IC 36-10-4-7
Board of park commissioners; election of officers; quorum; regular meetings; office; report; disposition of money received
Sec. 7. (a) The board shall elect at its first regular meeting in February each year one (1) of the commissioners president and another vice president. The vice president shall perform the duties of the president during the absence or disability of the president.
(b) A majority of the commissioners constitutes a quorum. Action of the board is not binding unless authorized by a majority of the commissioners at a regular or duly called special meeting of the board. If there is a tie vote on any question, the city executive shall cast the deciding vote.
(c) The board shall fix a time for holding regular meetings. Special meetings of the board may be called at any time by its president, or by any two (2) of the commissioners, upon a written request to the secretary. If a special meeting is called, the secretary shall notify the commissioners by mailing written notices of the time of the meeting at least one (1) day before the meeting. All meetings are open to the public.
(d) The proper authorities of the city shall provide a suitable office for the board where its maps, plans, documents, records, and accounts shall be kept, subject to public inspection at all reasonable times.
(e) By February 1 of each year the board shall make a report to the city executive of:
(1) its proceedings, including a full statement of its receipts and disbursements for the preceding calendar year;
(2) the acquisition of lands by the board;
(3) improvements made by the board; and
(4) general character of the work of the board during the preceding year.
(f) Money received by the board shall immediately be paid into the city treasury and credited to the department. All expenditures relating to the parks, parkways, public grounds, public ways, and other places of the city under the control of the department shall be provided for by a special levy of taxes. The money shall be paid from

the city treasury when ordered by the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-8
Taxing district for levying special benefit taxes
Sec. 8. All of the area:
(1) within the corporate boundaries of a city; and
(2) in unincorporated areas of the county to which the district has been extended;
constitutes a taxing district for levying special benefit taxes for park purposes as provided in this chapter. Area added to the district under section 5 of this chapter is considered to have received a special benefit from the park facilities of the district equal to or greater than the special taxes imposed on the area by this chapter in order to pay all or a part of the cost of the facilities.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-9
Control of property within district; public ways passing through park property; powers of board
Sec. 9. (a) The board has, subject to statute and to the right given by section 5 of this chapter to other municipalities within the district to operate separate parks and recreational facilities, exclusive control of all property within the district used for park purposes.
(b) In addition, the part of all public ways that pass through park property is considered to be a part of this property and is also under the control of the board.
(c) The board may do the following:
(1) Acquire, lay out, and improve land for park purposes in the district and may equip, operate, maintain, and regulate the public use of that property.
(2) Appoint a secretary, and, in his absence a secretary pro tempore, landscape architects, engineers, surveyors, attorneys, clerks, guards, laborers, playground directors, and other employees, prescribe their duties and authority, and fix their compensation. If a superintendent of the department is appointed, he shall be appointed under IC 36-4-9-2.
(3) Make rules not in conflict with statutes or the ordinances of the city for the management of the property under its control.
(4) Require the department of public safety of the city to detail police officers to execute the orders and enforce the rules made by the board and to be subject to the board, with the city executive deciding any disagreement between the two (2) departments as to the number and duration of the details of police officers.
(5) Locate, erect, and maintain fountains in parks, as well as in the public ways that form the boundaries of parks, or intersect with them.
(6) Erect and maintain suitable fences around parks.
(7) Seize and impound animals found running at large in any of

the parks, including establishing suitable places for the impounding.
(8) Lease or sell any buildings, grounds, materials, equipment, or any parts of them owned by the city that are under the control of the department and that the board determines are not required for park purposes, permitting any other department of the city or the school city to occupy or use the property upon terms that are approved by the executive. All sums realized from the lease, sale, or other disposition of property shall be deposited in the city treasury to the credit of the department and expended for park purposes. All buildings and structures erected upon land under the control of the board are under the control of the board, and the board may not permit the erection of any building or structure upon land unless it becomes the property of the city. A lease or sale of minerals, mineral rights, or royalties for minerals for more than one (1) year from land owned by a second class city or a lease for more than one (1) year in a city that adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981) may be made only to the highest and best bidder after notice of the sale or lease has been given by publication in accordance with IC 5-3-1.
(d) The board may also do the following:
(1) Vacate public ways, or parts of them, on land under the control of the board in the same manner as the city works board may vacate them.
(2) Take over and control public ways, or parts of them, within the city and convert them into boulevards or pleasure driveways if they connect with or run into or through a park, parkway, or boulevard or are necessary for the establishment of a park or boulevard system in the city, including grading, improving, and beautifying them and relinquishing to other departments of the city the control of a public way or parkway in streets taken over that are not necessary or desirable for maintenance as part of the park system of the city.
(3) Petition the proper board of the city to construct any necessary drainage or sanitary sewers and connections in a public way or parkway bordering park property and require a public service corporation to lay, install, and connect water and gas mains and electric light conduits in and along a boulevard or park drive when reasonably necessary.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.97; Acts 1981, P.L.320, SEC.13; P.L.3-1990, SEC.139.

IC 36-10-4-10
Powers of board extended five miles outside corporate city boundaries
Sec. 10. In a city that adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981), the powers granted the board by section 9(a) extend five (5) miles outside the

corporate boundaries of the city.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.14; P.L.3-1990, SEC.140.

IC 36-10-4-11
Shade trees and lawns along public ways; resolution assessing cost; hearing; assessments; playgrounds; public school grounds or buildings
Sec. 11. (a) The board has exclusive control over the planting, trimming, and maintenance of shade trees along the public ways of the city. The board may:
(1) take over and control the improvement, maintenance, and embellishment of all lawns and street centers in and along the public ways of the city; or
(2) compel the owners of lots and parcels of land bordering on the public ways to plant, trim, protect, and maintain shade trees and to sod, plant, and maintain lawns and centers after first adopting a resolution showing the public necessity and assessing the cost against the abutting lots and parcels of land.
(b) After adopting a resolution under subsection (a), the board shall give notice and provide a hearing, with right of remonstrance, in the same manner as is provided for street and sidewalk improvements by the works board of the city. However, instead of letting a contract to the highest and best bidder, the board may carry out the improvement with its own employees and charge the actual cost in the same manner as if a contract was let. The cost may include a reasonable guaranty, but may not, however, exceed the estimate to be made and placed on file at the time of the adoption of the resolution.
(c) All assessments levied for the improvements are payable in one (1) payment, without notice, at the next regular taxpaying time after the completion of the improvement. The assessments are liens against the separate lots and parcels of land abutting the improvement. If they are not paid when due, they may be enforced by foreclosure, after giving notice, in the same manner as assessments for street and sidewalk improvements.
(d) The board has exclusive control over the establishment and maintenance of public playgrounds, public playfields, public swimming pools, public baths, community centers, and recreation centers in the city. The board shall select directors, assistants, and employees to manage and control the facilities and shall prescribe their duties and fix their compensation. The board may expend the sums from the general park fund for recreation purposes that it considers advantageous to the city.
(e) The governing body of the school corporation of the city may permit the use of public school grounds or buildings under its control that are required or adaptable for recreation purposes when that use will not interfere with use for school purposes.
As added by Acts 1981, P.L.309, SEC.111.
IC 36-10-4-12
Open spaces for park, recreational, or civic purposes
Sec. 12. The board may develop open spaces for park, recreational, or civic purposes in cities where areas have become blighted or require redevelopment for the public welfare in cooperation with the redevelopment commission and the plan commission for the city, providing out of park funds, by bond issue, from other available funds, or by the receipt of grants or donations for such purposes the money necessary for the redevelopment commission to acquire the areas for the department and paying the money to the redevelopment commission for the project.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-13
Law governing adoption of plans, giving of notice, and receiving of bids in letting of contract
Sec. 13. The board is subject to IC 36-1-12 governing similar action by the works board when adopting plans, giving notice, and receiving bids in the letting of a contract for public improvements or repairs.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.57, SEC.43.

IC 36-10-4-14
Actions to recover damages for breach of agreement, penalties for violation of ordinance, damages for injury to property, and possession of property
Sec. 14. The board may bring an action in the name of the city to recover:
(1) damages for the breach of an agreement, expressed or implied, relating to or growing out of the establishment, management, or improvement of the parks, public ways, and other property used for park purposes under its control;
(2) penalties for the violation of an ordinance;
(3) damages for injury to the personal or real property relating to the parks, public ways, and other property used for park purposes; or
(4) possession of property.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-15
Publication of rules adopted by board
Sec. 15. All rules that the board adopts under this chapter shall be published in accordance with IC 5-3-1.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.98.

IC 36-10-4-16
Taxes; disbursements; borrowing; general park fund; special funds; fees; deposits; withdrawals      Sec. 16. (a) A tax on the taxable property in the district, as it appears on the tax duplicate, shall be levied annually by the city legislative body for park purposes.
(b) The tax shall be collected the same as other city taxes are collected, and the city fiscal officer shall, between the first and fifth days of each month, notify the board of the amount of taxes collected for park purposes during the preceding month. At the date of notification, the city fiscal officer shall credit the park fund with the amount.
(c) The board may expend on behalf of the city all sums of money collected from:
(1) taxes;
(2) the sale of privileges in the parks of the city;
(3) the sale of bonds of the city for park purposes; and
(4) any other source.
All gifts, donations, or payments that are given or paid to the city for park purposes belong to the general park fund, the special nonreverting operating fund, or the special nonreverting capital fund to be used by the board as provided by this chapter. Warrants for expenditures shall be drawn by the city fiscal officer upon a voucher of the board signed by the president or vice president and secretary.
(d) The city legislative body may borrow money for the use of the department and may issue the bonds of the city to pay back the borrowed money in the manner provided by statute for the issue of bonds for the general purposes of the city. However, the board may not contract debts beyond the amount of its annual income and the amount available from the sale of bonds or other sources.
(e) All money remaining in the treasury to the credit of the board at the end of the calendar year belongs to the general park fund, the special nonreverting operating fund, or the special nonreverting capital fund for use by the board for park purposes.
(f) Park and recreation facilities and programs shall be made available to the public free of charge as far as possible. However, if it is necessary in order to provide a particular activity, the board may charge a reasonable fee.
(g) The city legislative body may establish by ordinance upon request of the board:
(1) a special nonreverting operating fund for park purposes from which expenditures may be made as provided by ordinance, either by appropriation by the board or by the city legislative body; or
(2) a special nonreverting capital fund for the purpose of acquiring land or making specific capital improvements from which expenditures may be made by appropriation by the city legislative body.
The city legislative body shall designate the fund or funds into which the city fiscal officer shall deposit fees from golf courses, swimming pools, skating rinks, or other major facilities requiring major expenditures for management and maintenance. Money received from fees other than from major facilities or received from the sale

of surplus property shall be deposited by the city fiscal officer either in the special nonreverting operating fund or in the nonreverting capital fund, as directed by the board. However, if neither fund has been established, money received from fees or from the sale of surplus property shall be deposited in the general park fund. Money from either special fund may be disbursed only on approved claims allowed and signed by the president and secretary of the board.
(h) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the ordinance establishing the fund. The fiscal body may not repeal the ordinance under suspension of the rules.
(i) Money procured from fees or received from the sale of surplus property shall be deposited at least once each month with the city fiscal officer.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.15; P.L.372-1983, SEC.2; P.L.173-2003, SEC.40.

IC 36-10-4-17
Granting of public utility franchise
Sec. 17. A franchise may not be granted by the city for the construction or maintenance of railways or telephone, telegraph, pipe, or conduit lines upon, across, over, or through a park, parkway, park boulevard, boulevard, or driveway under the control of the board without the consent of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-18
Ordinance authorizing sale of park lands; disposition of proceeds
Sec. 18. If a board decides to sell a part of the park lands owned by the city, it shall prepare an ordinance authorizing the sale and submit it to the city legislative body. If the legislative body passes the ordinance, the land shall be sold as other land of the city is sold and the proceeds of the sale credited to the department. The proceeds shall be expended for the improvement of the remaining park land or for the purchase of other land for park purposes, as the board considers best for the city.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-19
Building lines; establishment by resolution; nature of rights in land between building line and park property; procedure; regulation of use of property; conflict of interest
Sec. 19. (a) The board may, by resolution, establish a building line determining the distance at which all structures erected upon any premises fronting a park, parkway, or boulevard may be erected. Upon the adoption of the resolution, the board shall acquire, in the name of the city, by donation, condemnation, or purchase, the land between the building line and the park, parkway, or boulevard, or an interest in the land that will secure to the board the right to prevent

the erection of or to require the removal of all structures outside of the line, or both. After the adoption of the resolution, a permit may not be issued by a department or officer of the city authorizing the erection of a structure outside of the established line unless approved by the board.
(b) The establishment of a building line outside of a park, parkway, or boulevard in connection with the donation, condemnation, or purchase of land or an interest in it is a perpetual annihilation of all rights of the owners of property over and across which the building line runs to erect a structure or a part of one between the building line and the park, parkway, or boulevard. However, the perpetual and irrevocable free license to use and occupy the land between a building line and the park property is reserved to the property owner for purposes other than the erection of structures.
(c) If the board decides to establish a building line, the board has the same powers and shall proceed in the same manner in the condemnation, assessment, and collection of benefits, awards of damages, remonstrances, hearings, appeals, rehearings, and other matters as it does in the acquisition of real property. Benefits may not be assessed against property other than that abutting on the park, parkway, or boulevard along which the building line is established and within the limits of the building line. However, the total amount of benefits assessed against lots and parcels of land fronting on the park, parkway, or boulevard and located within the limits of the building line must equal the total cost of the establishment of the building line.
(d) A subdivision of lots or parcels of land lying within five hundred (500) feet of park, parkway, or boulevard may not be accepted for record and is not valid without the approval of the board. If the board considers it necessary, in order to promote public health, safety, morals, or general welfare, the board may, by general order or resolution, regulate:
(1) horse racing; and
(2) the location of trades, industries, commercial enterprises, buildings, or devices designed for uses that, in the order or resolution, are specified as injurious to the public health, safety, morals, or general welfare;
within five hundred (500) feet of a park, parkway, or boulevard. The right to regulate the use of this property for these purposes is considered to be included in a gift, donation, acquisition, or condemnation under this chapter. However, a lawful business being conducted upon adjacent property when jurisdiction is acquired over the property may not be prohibited or abated without a fair valuation and due compensation.
(e) Commissioners, and clerks, assistants, appointees, or employees of the board may not hold an interest, either directly or indirectly, in any kind of enterprise conducted for profit within one thousand (1,000) feet of a park, parkway, or boulevard under the jurisdiction of the board. The possession or ownership of an interest

operates to vacate the officer or position held by the person and makes him ineligible to hold an office or position under the board while the interest is, either directly or indirectly, possessed or retained by him.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-20
Acquisition of property for various purposes; holding property in trust; establishment of museums; contracts for management and maintenance of facilities
Sec. 20. (a) Real and personal property may be granted, devised, leased, bequeathed, or conveyed to a city for park purposes or for the establishment, improvement, maintenance, or ornamentation of a park, playground, boulevard, pleasureway, parkway, wheelway, garden for horticulture and floriculture, museum, zoological garden, collection of natural history, observatory, library, fountain, monument, work of art, art gallery, or other public ground.
(b) The city may take and hold the property in trust or upon conditions that are approved by the board. The property and the rents, issues, and profits from it are subject to the exclusive control of the board.
(c) The board shall also provide accommodations and take the steps that the money at its disposal will justify for securing and preserving collections of natural history and the establishment of museums in the parks of the city.
(d) The property may be improved, added to, and changed at the board's discretion and shall be protected, preserved, and arranged by the board for the public use and enjoyment under the rules that the board prescribes.
(e) The public may use and enjoy the facilities, although the board may impose an admission charge for entrance into the gardens, museums, and other collections.
(f) The board may also contract for the management and maintenance of gardens, museums, art galleries, or other institutions with a society incorporated under statute, as long as the public has the right to use and enjoy the facilities. The board may also impose an admission charge for entrance into these facilities, which remain subject to the control of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-21
Eminent domain; damages; prior public use
Sec. 21. (a) The board may exercise the power of eminent domain:
(1) within the corporate boundaries of the city; and
(2) outside of the city within ten (10) miles, or five (5) miles if the city adopted this chapter by ordinance under IC 19-7-9 (before its repeal on September 1, 1981), of the corporate boundaries of the city and within the county in which the city is located;
for the purposes of this chapter. The board may award damages to

landowners for real property and property rights appropriated or injuriously affected and assess benefits to property beneficially affected. If the board cannot agree with the owners, lessees, or occupants of any real property selected by the board for the purposes of this chapter, the board may condemn the property as provided in this chapter, and, when not inconsistent with this chapter, may proceed under statutes governing the condemnation of land and rights-of-way for other public purposes.
(b) If the land or surface of the ground on, over, or across which it is necessary or advisable to establish, construct, or improve a boulevard, parkway, or pleasure driveway is already in use for another public purpose or has been condemned or appropriated for a use authorized by statute and is being used for that purpose by the entity appropriating it, the public use or prior condemnation does not bar the board from condemning the use of the ground for park purposes. However, the use by the board does not permanently prevent the use of the land or the surface of the ground for the prior public use or by the entity condemning or appropriating it. In a proceeding prosecuted by the board to condemn the use of land or the surface of the ground for purposes permitted by this chapter, the board must show that its proposed use will not permanently or seriously interfere with the continued use of the land or the surface of the ground.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.16; P.L.3-1990, SEC.141.

IC 36-10-4-22
Authority concerning rivers, streams, and waterways
Sec. 22. (a) This section applies only to the parts of rivers, streams, and waterways that are within or bordering park land and boulevards under the control of the board.
(b) The board may:
(1) keep open rivers, streams, and waterways and prevent the deposit of unsightly or obnoxious materials in or along them;
(2) take over, improve, control, and provide for the protection of the banks of rivers, streams, and waterways, including building levees and taking over levees already built;
(3) control the flow of water;
(4) make rules and regulations concerning rivers, streams, and waterways and their banks as is necessary for these purposes;
(5) dam or change the course of a river, stream, or waterway to provide water for sprinkling, boating, or other purposes;
(6) provide pools or artificial lakes in parks; and
(7) construct bridges and viaducts over or tunnels under rivers, watercourses, or railroads.
(c) The board may also require the owners of real property abutting along and upon rivers, streams, and waterways to remove unsightly or obnoxious materials, filth, and unhealthy and unsanitary substances in or along them. Five (5) days' written notice shall be given to the owners that states the materials, filth, or substances to be

removed. If a property owner fails to comply with the notice the board may remove the materials, filth, or substances. The expense of removal shall be certified by the board to the county treasurer and shall be collected by the treasurer in the same manner as assessments by the board for the improvement of boulevards are collected under this chapter and other statutes, including the sale of the property by the treasurer to pay delinquent expenses.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-23
Improvement of parkway, pleasure driveway, or boulevard; orders; assessment of costs; remonstrance; changing and fixing grade
Sec. 23. (a) The board may, in a proceeding separate from the acquisition of land by purchase or appropriation, order the improvement of a parkway, pleasure driveway, or boulevard, or part of any of these, under the control of the board by surface grading, paving, curbing, or constructing sidewalks in the same manner as the works board of the city may improve a public way or sidewalk within the city. The powers, rights, and duties of the board in carrying out this work are the same as the powers, rights, and duties of the works board in the performance of similar work under general procedures. In addition, the board may determine the kind of pavement to be used. The powers, rights, and duties of the persons to be assessed are the same as those provided under general procedures for doing similar work by the works board, with the cost of improvements assessed to the same extent as property is assessed.
(b) When costs are assessed, they become a lien upon the property to the same extent, are enforceable in the same manner, and have the same rights to payment by installments and appeal as are provided for street and sidewalk improvements ordered by the works board.
(c) If a majority of the resident freeholders affected by the proposed improvement remonstrate in writing against the improvement, the board may, after giving ten (10) days' notice to the remonstrators, petition the circuit court to specifically order the improvement. If at the hearing on the petition the board establishes the public necessity of the proposed improvement and demonstrates that the benefits will equal the assessments against the separate lots or parcels of land, the order shall be made.
(d) If land along one (1) side of a parkway, pleasure driveway, or boulevard is owned by the city or used by it for park purposes, one-half (1/2) of the cost of the improvements under this section, as well as any part of the other one-half (1/2) of the cost of the improvements that cannot be met by special assessments against abutting property, is considered to be benefits accruing to all of the property, real and personal, not exempt from taxation under this chapter and located within the boundaries of the district. The cost shall be paid out of the proceeds of the bonds of the taxing district that are issued and sold for those purposes. Payment shall be made as provided in sections 35 and 37 of this chapter.     (e) The board may provide for the rough grading of a parkway, pleasure driveway, or boulevard at the same time as the acquisition of the property or after the property, or a necessary part of it, has already been secured under section 21 of this chapter.
(f) The board may change and fix the grade of a boulevard, park boulevard, public driveway, or public ground under its control to the same extent as the works board of the city may change and fix the grade of a public way or public place within the city.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-24
Appropriation of property; purposes
Sec. 24. The board may appropriate property for:
(1) establishing a park, parkway, pleasure driveway, or boulevard;
(2) widening or extending a park, parkway, pleasure driveway, or boulevard;
(3) opening, widening, or extending a route or right-of-way for a sewer or channel of a watercourse connected with or necessary for the protection of a park, parkway, pleasure driveway, or boulevard;
(4) constructing an embankment or levee along a watercourse for the protection of a park, parkway, pleasure driveway, or boulevard;
(5) constructing a bridge or viaduct upon or connected with a park, parkway, pleasure driveway, or boulevard; or
(6) converting a public way connecting a park, parkway, or boulevard in the city into a boulevard or pleasure driveway.
The board may also, in the same proceeding, provide for the construction of improvements to the property for the purposes for which the property is appropriated. In addition, the board may provide for the construction of any of the improvements when the property or a part of it has been secured by contract or other means.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-25
Resolution to acquire property; adoption; contents; notice of adoption; appraisal; title; hearing; remonstrance, final action
Sec. 25. (a) This section applies only to:
(1) the acquisition of real property; or
(2) a work of improvement;
that will be financed by the issuance of bonds.
(b) If a board decides to:
(1) acquire land for any of the purposes of this chapter, either by purchase or appropriation, and to proceed with an improvement authorized by this chapter, other than surface grading and paving under section 23 of this chapter; or
(2) acquire property without proceeding at that time with an improvement; or
(3) proceed with an improvement when the property has been

already secured by purchase or otherwise;
it shall adopt a resolution under subsection (c).
(c) The resolution must:
(1) declare the purpose;
(2) describe the land to be acquired, the manner of acquisition, and, in case of appropriation, other land that may be injuriously affected; or describe the land already acquired and intended to be used for the proposed improvement; and
(3) if the improvement is provided for in the resolution, require that preliminary plans and specifications and an estimate of the cost of the proposed improvement be prepared by the engineer selected to do the work.
The resolution must be open to inspection by all persons interested in or affected by the appropriation of the land or the construction of the work.
(d) Upon the adoption of the resolution, the board shall have notice of the adoption and content of it published in accordance with IC 5-3-1. The notice must name a date on which the board will receive or hear remonstrances from persons interested in or affected by the proceedings and determine the public utility and benefit of the proposed project.
(e) Notice shall be sent by certified mail to each owner of land to be appropriated under the resolution, using the owner's address as shown on the tax duplicates. In addition, notice of the land to be appropriated shall be published in accordance with IC 5-3-1. All persons affected in any manner by the proceedings, including all taxpayers in the district, are considered to be notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the board by the original notice by publication.
(f) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by metes and bounds. It does not matter if the property is composed of one (1) or more lots or parcels or owned by one (1) or more persons.
(g) If the land or a part of it is to be acquired by purchase, the resolution must also state the maximum proposed cost. The board may, at any time before the adoption of the resolution:
(1) obtain from the owner or owners of the land an option for its purchase; or
(2) enter into a contract for its purchase upon the terms and conditions that the board considers best.
The option or contract is subject to the final action of the board confirming, modifying, or rescinding the resolution and to the condition that the land shall be paid for only out of the special fund resulting from the sale of district bonds and from local assessments, as provided in this chapter.
(h) If the board decides to acquire any lots or parcels of land by purchase, the board shall appoint three (3) qualified appraisers to

appraise the land. The appraisers may not be interested, directly or indirectly, in any land to be acquired under the resolution or that may be injured or incur local benefits. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. They shall then immediately view the land and determine the true market value of it at that time. They shall report the appraisal in writing, which shall be filed with and becomes a part of the record of the proceeding. The board may not take an option on the land or enter into a contract to purchase it at a higher price than the value named in the report.
(i) The title to any land to be acquired under the resolution, whether by purchase or appropriation, does not vest in the city until it is paid for out of the special fund created by the sale of bonds and from local assessments of special benefits as provided in this chapter. Any indebtedness or obligation incurred by the board due to the acquisition of land or to construction of a work shall be paid out of the funds under the control of the board and is not an indebtedness or obligation of the city.
(j) At or before the time fixed for the hearing, an owner of land to be appropriated or injuriously affected under the resolution, or a person owning real or personal property located within the corporate boundaries of the city, may file a written remonstrance with the secretary of the board. At the hearing, which may be adjourned from time to time, the board shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering this evidence, the board shall take final action determining the public utility and benefit of the proposed project by either confirming, modifying, or rescinding the resolution. The action shall be recorded and is final and conclusive upon all persons.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.17.

IC 36-10-4-26
Letting of contract for construction; bidder's deposit; payment; limitation of cost; validity of contract
Sec. 26. (a) If the board orders acquisition and construction and has advertised for bids for the construction after final adoption of the resolution, it shall require each bidder to deposit with his bid a certified check for an amount not less than two and one-half percent (2 1/2%) of the engineer's estimate of the cost of the improvement to insure the execution of the contract for which the bid is made.
(b) The contract must state that payments for all work under the contract shall be made only from the special fund derived from the proceeds of bonds and special assessments. A contract may not be let for a higher amount than the estimated cost of the work, and the board may let parts of the proposed work under different contracts. The board may, at any time before the execution of a contract for the work, rescind any acts or orders in relation to the proposed work or take the supplementary proceedings that the board considers necessary.     (c) The validity of a contract may not be subsequently questioned by any person except in an action to enjoin the performance of the contract instituted within fifteen (15) days after the execution of the contract. After that fifteen (15) day period, all proceedings and orders of the board preliminary to the contract are valid, conclusive, and binding upon all persons and are not subject to attack. The amount of the benefits resulting to all property in the city and the special tax shall be levied only for the balance.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-27
Properties subject to special tax; lands subject to special assessment for benefits; determination of benefits to all property in city
Sec. 27. (a) After final action of the board confirming the resolution in its original form, all property located within the corporate boundaries of the city is subject to a special tax to provide money to pay the total cost of acquiring land, of an improvement, or of both, including all necessary incidental expenses. The special tax constitutes the amount of benefits resulting to the property from the proceedings and shall be levied as provided in this chapter.
(b) If the board determines that any lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet of either side of property to be acquired for a work of construction will incur a particular benefit because of proximity to the property to be acquired or the work of construction, the lots and parcels of land are subject to a special assessment for benefits in addition to the benefits received by them in common with all other property located in the city. The special assessment shall be determined in accordance with this chapter, but the total amount of the additional benefits assessed may not exceed twenty-five percent (25%) of the total cost of acquiring land, of the improvement, or of both.
(c) The total amount of additional benefits assessed and finally confirmed or adjudged against lots and parcels of land, exclusive of improvements, lying within two thousand (2,000) feet shall be deducted from the total cost of acquiring new park land, of the improvement, or of both. The balance of the total cost constitutes the amount of the benefits resulting to all property in the city, with the special tax levied only for the balance.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-28
Lists of property sought to be taken, certain property incurring particular benefit, and persons affected injuriously or beneficially
Sec. 28. (a) When the resolution has been finally confirmed by the board, the board shall have prepared a list of all the owners or holders or property sought to be taken or that will be injuriously affected either by the appropriation of the land or the improvement. The board shall also have prepared a list of all of the owners or holders of lots or parcels of land lying within two thousand (2,000)

feet on either side of the land to be acquired for park or boulevard purposes, for an improvement, or for both that will incur a particular benefit as provided in section 27 of this chapter by the acquisition, location, establishment, construction, or improvement of a park, playground, parkway, pleasure driveway, boulevard, improvement, or structure provided in the resolution.
(b) In addition to the names, the list must show with reasonable certainty a description of the property belonging to each person that will be appropriated or affected either injuriously or beneficially. A greater certainty in names and description is not necessary for the validity of an award or assessment than is required in the assessment of taxes.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-29
Exempt personal and real property; exception
Sec. 29. All real and personal property that is exempt from taxes by statute is exempt from all taxes and assessments under this chapter, except assessments against abutting property for improvements constructed by the board under section 23 of this chapter.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-30
Awards; determination; notice describing location of land appropriated or acquired
Sec. 30. (a) After completion of the list, the board shall proceed to determine and award:
(1) the amount of damages sustained by the owners of the parcels of land required to be appropriated, if any, as provided in the resolution or that will be injuriously affected; and
(2) the amount of particular benefits that will accrue to the lots or parcels of land, exclusive of improvements, lying within two thousand (2,000) feet on either side of the property to be acquired, of the improvement, or of both because of proximity to the land to be acquired and the establishment or construction of a project for park purposes as provided in the resolution and in addition to the benefits received by the lots or parcels of land in common with all property located in the city.
However, the total amount of benefits assessed against the lots and parcels of land, exclusive of improvements, located within two thousand (2,000) feet may not exceed twenty-five percent (25%) of the total cost of land acquisition or of the improvement.
(b) When the list has been completed, the board shall have published in accordance with IC 5-3-1 a notice describing the location of the land appropriated or acquired by the purchase or the land on which the improvement is to be made. The notice must also state:
(1) the general character of the improvement;
(2) what assessments have been made against land within two

thousand (2,000) feet of park property; and
(3) that the assessment list, with the names of the owners to whom damages have been awarded and against whom assessments have been made, a description of property affected, and the amounts of preliminary awards or assessments for each parcel of property affected is on file and can be seen in the board's office.
(c) In addition, the board shall have a written notice served upon the owner of each parcel of land taken or injuriously affected, by leaving a copy at his last and usual place of residence in the city or by delivering a copy to the owner personally. The notice must show separately each item of the determination regarding property owned by him.
(d) The board shall also have mailed a notice to the residence, if known, of persons owning land or parts of land against which special assessments have been made, showing each item of the determination as it affects those persons. If a person is a nonresident or his residence is not known, then he is considered to have been notified by the publication. The notice must name a day, not earlier than ten (10) days after service of the notice, the last day of publication, or the date of mailing, on which the board will receive and hear remonstrances from persons regarding the amount of their respective awards or assessments. Persons not included in the lists, assessments, or awards who claim to be entitled to an assessment or award are considered to have been notified of the pendency of the proceedings by the original notice of the resolution of the board and by the publication as provided in this section.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.99.

IC 36-10-4-31
Notice to mentally incompetent persons or minors; defects or irregularities in proceedings
Sec. 31. (a) If a person having an interest in land affected by the proceedings is mentally incompetent or under eighteen (18) years of age, the board shall certify this fact to its attorney. The attorney shall then apply to the court and secure the appointment of a guardian for the person. The board shall give notice to the guardian, who shall appear and protect the interest of the protected person. However, if the protected person already has a guardian, the notice may be served upon that guardian. The requisites of notice to the guardian are the same as for other notices.
(b) If there are defects or irregularities of any kind in the proceedings with respect to one (1) or more interested persons, they do not affect the proceedings as to any other person. In case of a defect, supplementary proceedings of the same general character as those already prescribed may be had in order to cure it.
As added by Acts 1981, P.L.309, SEC.111. Amended by P.L.33-1989, SEC.129.
IC 36-10-4-32
Remonstrance against award or assessment; hearing; decision; appeal; procedure; costs
Sec. 32. (a) A person notified or considered to be notified under the preceding sections of this chapter may remonstrate in writing against an award or assessment and appear before the board on the day fixed for hearing remonstrances. Every person appearing before the board having an interest in the proceedings shall be given a hearing. After the remonstrances have been received and the hearings held, the board shall either sustain, increase, or decrease the awards or assessments.
(b) A person remonstrating in writing who is aggrieved by the decision of the board may take an appeal to the circuit or superior court in the county in which the city is located. The appeal affects only the amount of the assessment or award of the person appealing.
(c) The appeal may be taken by filing an original complaint in court against the board within ten (10) days after the board's decision. The complaint must set forth the action of the board regarding the assessment or award and the facts relied upon as showing an error of the board. The court, or if requested by a property owner or the board, a jury, shall rehear the matter of the assessment or award de novo and either confirm, decrease, or increase the amount. The cause shall be tried as a civil case. All remonstrances upon which an appeal is taken may be consolidated and heard as one (1) cause of action and shall be heard and determined as soon as practical.
(d) If the amount of benefits assessed against the property is decreased by ten percent (10%) or more, or if the amount of damages is increased by ten percent (10%) or more, the plaintiff is entitled to recover costs.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-33
The local assessment duplicate; collection by county treasurer; payment date; foreclosure; installment payments; law governing; assessment bonds; expense of notices
Sec. 33. (a) Upon completion of the assessment roll by the board, the board shall immediately prepare a duplicate of the assessment roll of benefits, to be known as "The Local Assessment Duplicate", and deliver it, duly certified, to the county treasurer. The amounts of benefits assessed are then liens superior to all other liens, except taxes, against the respective lots or parcels of land upon which they are assessed. The duties of the treasurer are the same as are prescribed by law for the collection of assessments for street improvements.
(b) The assessments of benefits are due and payable to the treasurer from the time of the delivery of the assessment duplicate to the treasurer. If the assessments are not paid within sixty (60) days after delivery, the board, through its attorney, shall proceed to foreclose the liens in a court of competent jurisdiction as mortgages

are foreclosed, with similar rights of redemption and the right to sell the property to pay the assessments. The board may recover costs, reasonable attorney's fees, and interest from the expiration of the sixty (60) day period at the rate of six percent (6%) per year. If the person against whom the assessment is made is a resident of the city, demand shall be made by delivery to him personally or mailing to his last and usual place of residence a notice of the assessment and demand for payment.
(c) A person assessed for special and local benefits may, within thirty (30) days after confirmation of the assessments, decide to pay the assessment in installments in the same manner as provided for the payment of assessments for the improvement or paving of streets in the city.
(d) Statutes concerning the payment of street improvement assessments by installments, the issuance of bonds and coupons to anticipate assessments, and the rights of bondholders and landholders apply to assessments made under this chapter when consistent with this chapter. If assessment bonds are issued, they shall promptly be sold by the board in the same manner as park district bonds are authorized to be sold under section 35 of this chapter. Assessment bonds are exempt from taxation for all purposes. The expense of all notices with respect to assessments and delinquencies shall be paid by the board and all interest on delinquencies shall be deposited into the general fund of the board.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-34
Damage awards; certificates; payment; disputes as to claimants
Sec. 34. (a) The board shall, upon completion of a damage award or upon the determination of an appeal, make out certificates for the proper amounts and in favor of the proper persons. When a person presents a certificate to the city fiscal officer, the person is entitled to a warrant on the city treasury. The warrant shall be countersigned by the president or vice president and the secretary of the board.
(b) The city shall pay the persons the amounts due them as shown by the certificates. The certificates or vouchers shall, whenever practical, be actually tendered to the person entitled to them, but if this is impractical they shall be kept for the persons in the office of the board. The making and filing of the certificates is a valid effectual tender to the person entitled to them when there is sufficient money to pay them. The certificates shall be delivered to the person on request.
(c) If a dispute or doubt arises as to which person shall be paid the money, the board shall make out the certificate in favor of the attorney appointed by the board for the use of the person entitled to it. The attorney shall then draw the money and pay it into court in a proper proceeding, requiring the various claimants to interplead and have their respective rights determined. If an injunction is obtained because damages have not been paid or tendered, the board shall tender the amount of them, with interest from the time of the entry of

the property, if entry has been made, and all accrued costs. The injunction shall then be disposed of, if there is sufficient money to pay the certificate. The pendency of an appeal to the circuit or superior court of a county does not affect the validity of a tender made under this section, but the board is entitled to proceed with its appropriation of the property in question.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-35
Bonds; issuance; purpose; deduction of benefits from cost; inclusion of estimated costs in one bond issue; denomination; issuance and sale procedure
Sec. 35. (a) In order to pay for:
(1) land to be acquired for any of the purposes of this chapter;
(2) an improvement authorized by this chapter; or
(3) both;
the board shall issue the bonds of the district in the name of the city in anticipation of the special benefits tax to be levied under this chapter. The amount of the bonds may not exceed the estimated cost of all land to be acquired and the estimated cost of all improvements provided in the resolution, including all expenses necessarily incurred in the proceedings and a sum sufficient to pay the estimated costs of supervision and inspection during the period of construction. Expenses include all expenses actually incurred preliminary to acquisition of the land and the construction work, such as the estimated cost of the necessary record, engineering expenses, publication of notices, preparation of bonds, and other expenses necessary to letting the contract and selling the bonds.
(b) The total amount of any benefits that have been assessed by the board and confirmed against lots and parcels of land, exclusive of improvements, lying within two thousand (2,000) feet on either side of the land to be acquired or of the improvement, however, shall be deducted from the estimated cost.
(c) If more than one (1) resolution or proceeding of the board under section 25 of this chapter is confirmed whereby different parcels of land are to be acquired or more than one (1) contract for work is let by the board at approximately the same time, the estimated cost involved under all of the resolutions and proceedings may be contained in one (1) issue of bonds.
(d) The bonds shall be issued in any denomination up to five thousand dollars ($5,000) each. The bonds are negotiable instruments and bear interest at a rate established by the board and approved by the city legislative body.
(e) After adopting a resolution ordering the bonds, the board shall certify a copy of the resolution to the fiscal officer of the city. The fiscal officer shall then prepare the bonds, which shall be executed by the city executive and attested by the fiscal officer. The bonds are exempt from taxation for all purposes and are subject to IC 6-1.1-20 concerning the filing of a petition requesting the issuance of bonds and the right of taxpayers to remonstrate against the issuance of

bonds.
(f) All bonds shall be sold at not less than par value plus accrued interest to date of delivery by the city fiscal officer to the highest bidder after giving notice of the sale of the bonds by publication in accordance with IC 5-3-1.
(g) The bonds are subject to approval by the city legislative body, in the manner it prescribes by ordinance or resolution.
(h) The bonds are not corporate obligations or indebtedness of the city, but are an indebtedness of the district as a special taxing district. The bonds and interest are payable only out of a special tax levied upon all property of the district. The bonds must recite these terms upon their face, together with the purposes for which they are issued.
(i) An action to question the validity of bonds of the district or to prevent their issue may not be brought after the date set for the sale of the bonds.
(j) The board may, instead of selling the bonds in series, sell the bonds to run for a period of five (5) years from the date of issue for the purposes of this chapter at any rate of interest payable semiannually, also exempt from taxation for all purposes. The board may sell bonds in series to refund the five (5) year bonds.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.320, SEC.18; P.L.27-1986, SEC.8; P.L.2-1989, SEC.55.

IC 36-10-4-36
Cumulative building and sinking fund; establishment; levy of tax
Sec. 36. (a) To raise money for any of the purposes for which bonds may be issued under section 35 of this chapter, the board may request that the city legislative body adopt an ordinance establishing a cumulative building and sinking fund. The legislative body may establish a cumulative building and sinking fund under IC 6-1.1-41. The tax may not exceed three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable personal and real property in the district.
(b) The tax, when collected, shall be held in a public depository in a special fund to be known as the park district cumulative building and sinking fund.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.45, SEC.100; P.L.17-1995, SEC.43; P.L.6-1997, SEC.233.

IC 36-10-4-37
District bond fund; proceeds from sale of bonds; disposition of fund
Sec. 37. (a) All proceeds from the sale of bonds issued under section 35 of this chapter shall be kept as a separate fund to pay for:
(1) the cost of land and other property acquired;
(2) the cost of improvement; and
(3) all costs and expenses incurred in connection with the project.
(b) The fund may not be used for any other purpose. The fund shall be deposited, at interest, with the depository or depositories of

other public funds of the city, and all interest collected on it belongs to the fund. A surplus remaining from the proceeds of the bonds after all costs and expenses are fully paid shall be paid into and becomes a part of the district bond fund.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-38
Special tax to pay principal of bonds and accruing interest; collection; accumulations of fund before use for payment
Sec. 38. (a) To raise money to pay all bonds issued under section 35 of this chapter, including interest, the board shall levy each year a special tax upon all of the real and personal property located in the district to pay the principal of the bonds as they mature, together with all accruing interest. The board shall have the tax levied each year certified to the auditor of the county in which the district is located by October 1 each year.
(b) The tax levied and certified shall be collected and enforced in the same manner as other city taxes are collected and enforced. As the tax is collected, it shall be accumulated and kept in a separate fund to be known as the park district bond fund. The tax shall be used to pay the bonds and interest as they mature and may not be used for any other purpose.
(c) All accumulations of the fund before use for the payment of bonds and interest shall be deposited, at interest, with one (1) of the depositories of other public funds of the city, with interest collected belonging to the fund.
As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-39
Payment for land taken or purchased or work done by contract; recording of land description and purpose of acquisition
Sec. 39. (a) The board shall pay to the parties the amounts respectively due them for land taken or purchased or work done by contract or otherwise from the fund derived from the sale of bonds and from assessments of benefits. No other source may be used for this payment. If the land or a part of it is secured by purchase or contract, the payment shall be made according to the terms of the contract. If land is taken by condemnation, the amount of damages assessed shall be paid or tendered within ninety (90) days after the final determination of the condemnation proceedings, or as soon after that as the bond fund is available. The title to the land, or that part paid for or otherwise acquired for these purposes, then vests in the city in the manner, to the extent, for the purposes, and subject to the limitations provided.
(b) Within sixty (60) days after land or an interest in it is acquired or taken under this chapter, the board shall file and have recorded in the recorder's office in the county in which the land is situated a description of it sufficiently accurate for its identification, including a statement of the purposes for which it is required or taken signed by a majority of the board. As added by Acts 1981, P.L.309, SEC.111.

IC 36-10-4-40
Separate contracts with another party for public improvements or repairs; violation of section
Sec. 40. (a) Unless the board publicly declares an emergency, it may not during any six (6) month period make separate contracts with another party for public improvements or repairs under section 13 of this chapter on the same construction or repair site or on the same construction or repair project involving more than one (1) site, without advertising for and accepting public bids, if the aggregate cost of the separate contract is more than fifteen thousand dollars ($15,000).
(b) A commissioner who knowingly violates subsection (a) commits a Class D felony.
(c) A person who accepts a contract with the board, knowing that subsection (a) was violated in connection with the contract, commits a Class D felony and may not be a party to or benefit from any contract with an Indiana governmental entity for two (2) years after the date of his conviction.
As added by Acts 1981, P.L.309, SEC.111. Amended by Acts 1981, P.L.57, SEC.44.



CHAPTER 5. MISCELLANEOUS MUNICIPAL PARK PROVISIONS

IC 36-10-5-1
Application of chapter
Sec. 1. This chapter applies to the municipalities indicated in each section.
As added by Acts 1981, P.L.309, SEC.112.

IC 36-10-5-2
Municipalities having populations less than 35,000; designation and powers and duties of park authority; powers of municipality; tax levy; borrowing and issuance of bonds; deposit of funds
Sec. 2. (a) This section applies to municipalities having a population of less than thirty-five thousand (35,000), unless otherwise provided by law.
(b) As used in this section, "park authority" means the municipal legislative body. However, the legislative body may designate the governing body of the school corporation, a recreation board, the municipal works board, or any other appropriate board or commission as the park authority.
(c) If a recreation board is established under subsection (b), it must consist of five (5) resident freeholders appointed by the city executive or the town legislative body. At least one (1) member must be a member of the governing body of the school corporation and no members may serve on the municipal legislative body. All members must be qualified by an interest in and knowledge of the social and educational value of recreation. The members serve without compensation. The members shall be appointed for four (4) year terms from January 1 of the year of their appointment or until their successors are appointed. The initial terms of board members, however, are as follows:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) for terms of four (4) years.
A vacancy shall be filled by the appointing authority for the remainder of the unexpired term.
(d) The park authority shall manage all public parks, including approaches, that belong to the municipality.
(e) If a municipality decides, by ordinance, to establish, lay out, or improve a public park or grounds, or to make an extension of a park or grounds, it may locate the park or grounds, including appurtenances, and it may lay out and open the public ways necessary for the improvement. If it is necessary to acquire land, water rights, or easements, or a pool, lake, or natural stream of water, the park authority may condemn that property and take possession of it if it is located within five (5) miles of the municipality. Before the park authority condemns the property, it shall assess the damages to the owners of the property at a meeting of the authority. Additional

condemnation proceedings are the same as those provided for the taking of property to open streets.
(f) The park authority may adopt rules concerning the laying out, improvement, preservation, ornamentation, and management of parks. The park authority shall allow monuments or buildings for libraries, works of art, or historical collections to be erected in a park, as long as they are under the control of the persons in charge of the park and no inclosure separates them from the rest of the park.
(g) The legislative body of the municipality may also levy a tax on all taxable property in the municipality to pay for park property and for its improvement. The legislative body may also borrow money and issue the bonds of the municipality at any rate of interest payable annually or semiannually and may sell them for at least par value. The money derived from the sale of bonds may be used only for the purchase or improvement of parks. The legislative body shall annually levy a tax sufficient to pay the interest on the debt on all taxable property in the municipality to create a sinking fund for the liquidation of the principal of the debt.
(h) If the park authority of a city decides to lease any buildings or grounds belonging to the city and located in a public park when they are not required for public use, the proceeds shall be deposited with the city fiscal officer to the credit of park funds and devoted to the improvement of public parks.
(i) Any nonreverting fund that was created under IC 19-7-6 (before its repeal on September 1, 1981) continues until abolished by ordinance of the municipal legislative body. The legislative body may include in the park authority's annual budget an item and an appropriation for the specific purposes of a nonreverting capital fund. Money put in the fund may not be withdrawn except for the purposes for which the fund was created, unless the legislative body repeals the ordinance creating the fund. The repeal may not be made under suspension of the rules. Money procured from fees shall be deposited at least once each month with the municipal fiscal officer. The fiscal officer shall deposit the money either in a special nonreverting operating fund or in the nonreverting capital fund as directed by the park authority. The legislative body may provide by ordinance that expenditures may be made from the special nonreverting operating fund without appropriation. Money from fees procured from golf courses, swimming pools, skating rinks, or other similar facilities requiring major expenditures for management and maintenance may not be deposited in this fund. Money from either fund shall be disbursed only on approved claims that are allowed and signed in the same manner as other claims of the municipality are allowed and signed.
As added by Acts 1981, P.L.309, SEC.112. Amended by Acts 1981, P.L.320, SEC.19; P.L.3-1990, SEC.142.

IC 36-10-5-3
Municipalities except consolidated cities; recreational facilities and programs; issuance of bonds or appropriations; revenue bonds      Sec. 3. (a) This section applies to all municipalities except consolidated cities.
(b) If a municipality decides to acquire, construct, develop, improve, and operate recreational facilities and programs for park purposes, it may issue the bonds of the municipality to pay the cost of acquisition, development, and improvement, subject to statutes concerning the issuance of bonds and the making of appropriations by municipalities.
(c) As an alternative method of financing the cost of acquisition, development, and improvement, the municipality may issue revenue bonds. The revenue bonds are not obligations of the municipality within the meaning of constitutional limitations, but are payable solely from the income and revenues of the recreational facilities and programs for park purposes for which they are issued. If the proceeds of the bonds are used to acquire land, the payment of the bonds may be secured by a pledge of the land. Statutes concerning the issuance of revenue bonds by municipalities to construct, acquire, extend, or improve waterworks apply, as far as applicable, to revenue bonds issued under this section regarding the authorization, issuance, sale, character, and immunities of the bonds and the rights, privileges, and powers of the bondholders. However, neither a petition nor an election is required in these proceedings. If statutes authorizing the issuance of waterworks revenue bonds contain different provisions regarding procedure or the rights and remedies of bondholders, the ordinance authorizing the issuance of revenue bonds under this section must set out the particular procedure that the municipal legislative body has adopted and the rights and remedies given to the bondholders.
As added by Acts 1981, P.L.309, SEC.112. Amended by P.L.157-1991, SEC.6.

IC 36-10-5-4
Municipalities having populations less than 20,000; sale of parkland and minerals and mineral rights; disposition of sale proceeds; transfer of sale proceeds to school corporation; notice; hearing
Sec. 4. (a) This section applies to municipalities having a population of less than twenty thousand (20,000).
(b) If the legislative body of a municipality decides to sell the parkland, a part of it, the minerals, mineral rights, or royalties for minerals under the parkland, or part of them, the legislative body may do so upon passing an ordinance for that purpose providing for the manner and terms of the sale. The legislative body may plat the land by laying it off into lots and public ways, and then selling the lots, after passing an ordinance to that effect or including it in the original ordinance. However, the land may not be sold until it is appraised as required in cities for the conveyance of property. If there is a board of park commissioners in a city, the legislative body shall proceed only upon a resolution of the board filed with the legislative body.     (c) The proceeds derived from the sale of parkland or from minerals, mineral rights, or royalties for minerals under parkland shall be expended for:
(1) the improvement of the remaining parkland of the municipality;
(2) the purchase of other land for park purposes;
(3) the purchase, improvement, equipment, or maintenance of playgrounds, swimming pools, comfort stations, or recreation stations in the municipality; or
(4) a combination of these purposes.
In addition, money may be used for these purposes if it is derived in part from another source or under another statute.
(d) The legislative body of the municipality may transfer the proceeds or a part of them derived from the sale of parkland or minerals, mineral rights, or royalties for minerals under parkland to the school corporation of the municipality. The proceeds shall be used by the school corporation for providing, equipping, and maintaining playgrounds, swimming pools, comfort stations, or recreation stations, whether they are on school grounds, used in connection with school grounds or school buildings, or on separate grounds. Before proceeds may be transferred to the school corporation for any of these purposes, the legislative body must pass an ordinance providing for the transfer of the proceeds and for what purposes they may be used.
(e) Before final passage of the ordinance for the platting or sale of land by a town, notice of a hearing on the ordinance shall be given in accordance with IC 5-3-1. At the hearing any citizen of the town may appear and present objections to the ordinance and the sale of the land. If a remonstrance signed by twenty-five percent (25%) of the legal voters in the town is filed in the office of the town clerk within the time limits prescribed in the ordinance, the ordinance may not be passed or the land sold.
As added by Acts 1981, P.L.309, SEC.112. Amended by Acts 1981, P.L.45, SEC.101.

IC 36-10-5-5
Municipal boards in certain municipalities
Sec. 5. (a) This section applies to a municipality that:
(1) has a population of more than twenty-five thousand (25,000); and
(2) is located in a county having a population of more than one hundred eighty thousand (180,000) but less than one hundred eighty-two thousand seven hundred ninety (182,790).
(b) A municipal board consists of four (4) members appointed by the executive of the municipality. A member shall be appointed on the basis of the member's interest in and knowledge of parks and recreation. The members may include the executive of the municipality and one (1) or more members of the municipal fiscal body. The ordinance creating a municipal board governed by this section may provide for one (1) or two (2) ex officio members. As added by P.L.157-1991, SEC.7. Amended by P.L.12-1992, SEC.193; P.L.170-2002, SEC.174.



CHAPTER 6. MISCELLANEOUS COUNTY PARK PROVISIONS

IC 36-10-6-1
Application of chapter
Sec. 1. This chapter applies to the counties indicated in each section.
As added by Acts 1981, P.L.309, SEC.113.



CHAPTER 7. MISCELLANEOUS TOWNSHIP RECREATION PROVISIONS

IC 36-10-7-1
Application of chapter
Sec. 1. This chapter applies to the townships indicated in each section.
As added by Acts 1981, P.L.309, SEC.114.

IC 36-10-7-2
Townships except those in county having consolidated city; establishment of community center or recreational land area; bonds; maintenance
Sec. 2. (a) This section applies to all townships except those in a county having a consolidated city.
(b) The township executive may, upon petition of at least twenty-five (25) resident freeholders and approval of the township legislative body, purchase or improve suitable land or purchase, construct, reconstruct, renovate, remodel, or improve room space, buildings, or equipment for:
(1) a township community center for civic, social, recreation, or other township purposes; or
(2) a township recreational land area.
(c) A township may issue general obligation bonds for the purposes set forth in subsection (b) in the manner provided by IC 36-10-3 for the issue of bonds under that chapter.
(d) Money for the purposes set forth in subsection (b) must be appropriated as provided by statute from funds belonging to the township or from the proceeds of a general obligation bond.
(e) The executive may operate and maintain the community center or recreational land area. A property tax levy may be imposed as provided by statute for the cost of all or part of the operation and maintenance expense incurred under this section.
(f) The executive may rent to others all or part of the community center or recreational land area when it is not needed for township purposes. The money received for rent shall be used to pay maintenance and utility expenses of the community center or recreational land area.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.354-1985, SEC.3; P.L.157-1991, SEC.8.

IC 36-10-7-3
Townships; programs, facilities, or services; tax levy; appropriation
Sec. 3. (a) This section applies to all townships.
(b) The township executive may:
(1) levy a tax; and
(2) use appropriated township funds;
to pay for recreation programs, facilities (including a community center used for recreational purposes), or services. As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.354-1985, SEC.4; P.L.157-1991, SEC.9.

IC 36-10-7-4
Certain townships; public park or playground; management; records; violation
Sec. 4. (a) This section applies to each township:
(1) in a county having a consolidated city; or
(2) containing a second class city within its boundaries that is not a county seat.
(b) If there is a public park or playground in the township under the jurisdiction of the township, the township executive shall manage the park or playground. The executive shall keep complete records of the management and all related transactions, including receipts such as fees, concessions, licenses, permits, and sales. The receipts shall be credited to the general fund of the township.
(c) An executive who violates this section commits a Class C infraction.
As added by Acts 1981, P.L.309, SEC.114.

IC 36-10-7-5
Acquisition of land for park purposes in certain townships; procedure; establishment, maintenance, and improvement of parks; issuance of bonds; tax levy; park and recreation fund; fees; appointment and duties of parks superintendent
Sec. 5. (a) This section applies to a township having a population of more than one hundred fifty thousand (150,000) located in a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) The township executive may purchase, accept by grant, devise, bequest, or other conveyance, or otherwise acquire land for park purposes within the township, either inside or outside the corporate boundaries of a municipality, and may make necessary improvements.
(c) If the executive does not purchase, accept, or acquire land within the township for park purposes or make necessary improvements, two hundred (200) resident taxpayers and voters of the township may petition the executive and the legislative body in writing to:
(1) purchase, accept, or otherwise acquire the land described in the petition so that a township park may be established under this section; or
(2) make the improvements designated in the petition.
The petition must be addressed to the executive and legislative body and bear the signatures and addresses of the petitioners in ink, acknowledged before a notary public. After the petition is filed in the office of the executive, the executive shall have notice of the filing published in accordance with IC 5-3-1. The notice must name a date at least sixty (60) days after the date of the last publication on which the executive and legislative body will hear and consider the petition.

The notice constitutes notice of the proceedings to all taxpayers within the township, whether resident or nonresident.
(d) At the hearing the executive and legislative body shall hear and consider all remonstrances, whether written and signed in ink or from a resident of the township upon the question of whether the land should be purchased, accepted, or acquired by the township and a township park established, maintained, and improved. After the hearing, the executive and legislative body shall approve the petition unless twenty percent (20%) of the resident taxpayers of the township remonstrate in writing by filing their remonstrance on or before the day fixed for the hearing. In that case the executive and legislative body shall dismiss the petition.
(e) If land has been acquired for park purposes, the executive shall establish a park. After it is established, the executive shall provide for necessary improvements and construct facilities for the comfort and convenience of the public in the township park. Except as otherwise provided, all expenses incurred shall be paid out of the park and recreation fund of the township.
(f) If a park or parkland is acquired by a township under this section and the expense of the acquisition or of the development and improvement of the park is too great to be borne by the park and recreation fund of the township, the legislative body may authorize its chairman to issue the bonds of the township to procure money for these purposes. However, the total bonded indebtedness of the township for park purposes may not exceed one million dollars ($1,000,000). Upon special notice of the chairman in writing to each member of the legislative body stating the time, place, and purpose of the meeting, the legislative body may determine whether to issue the bonds of the township to pay the cost of acquiring, developing, or improving the park or parkland. If the legislative body determines that it is of public benefit to issue the bonds of the township, the legislative body, by a special order entered and signed upon the record, may authorize its chairman to issue the bonds of the township. The bonds may run for a period not to exceed ten (10) years, may bear interest at any rate, and may be sold for not less than their par value. Before issuing the bonds, the chairman shall publish notice of their sale in accordance with IC 5-3-1. The notice must state the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and hour of sale. The legislative body shall attend the sale and must concur before bonds are sold.
(g) The legislative body shall annually levy a sufficient tax to pay at least one-tenth (1/10) of the amount of the bonds, together with the accrued interest, each year, and the legislative body shall apply the annual tax to the payment of the bonds and interest each year. The tax levy is in addition to all other tax levies authorized by statute. A tax levy authorized by this section shall be levied and collected on all property within the boundaries of the township, including municipalities.
(h) There is established a special nonreverting operating fund for

park purposes to be known as the park and recreation fund. Appropriations may be made from the fund by the township's legislative body for park purposes only. The cost of the maintenance and improvement of the park shall be paid out of the park and recreation fund of the township, and the legislative body shall increase the levy of the fund each year by an amount sufficient to provide the money to maintain the park.
(i) Money in the form of fees procured from golf courses, swimming pools, skating rinks, clubhouses, social centers, or other similar facilities requiring major expenditures for maintenance and improvement shall be deposited in the park and recreation fund and shall be appropriated by the township legislative body either in the annual budget or by additional appropriation in the manner as set out in IC 6-1.1-18-5.
(j) The executive shall appoint a superintendent of parks. Said appointment shall be made within thirty (30) days of a vacancy in the position of superintendent of parks. If the executive fails to make said appointment within the prescribed period, the legislative body shall have the power to make said appointment. Political affiliation may not be considered in the selection of the superintendent. The superintendent must:
(1) be qualified by training or experience in the field of parks and recreation; and
(2) have a certificate or an advanced degree in the field of parks and recreation.
(k) The superintendent must do the following:
(1) Propose annually to the executive a plan for the operation of the park.
(2) Administer the plan as approved by the executive.
(3) Supervise the general maintenance of the park.
(4) Keep the records of the park and preserve all papers and documents of the park.
(5) Keep accurate records of park income and expenditures in the manner prescribed by the state board of accounts.
(6) Appoint and discharge employees of the park without regard to political affiliation.
(7) Prepare and present to the executive an annual report.
(8) Perform other duties that the executive directs.
(l) The executive shall execute an employment contract with the superintendent that must contain the terms and conditions of the superintendent's employment.
As added by Acts 1981, P.L.309, SEC.114. Amended by Acts 1982, P.L.6, SEC.29; Acts 1982, P.L.1, SEC.69; P.L.207-1984, SEC.2; P.L.355-1985, SEC.1; P.L.157-1991, SEC.10; P.L.12-1992, SEC.194; P.L.170-2002, SEC.175.

IC 36-10-7-6
Townships containing a town and having a population of at least 8,500; acquisition, improvement, maintenance, and disposal of land for park purposes; procedure; issuance of bonds; tax levy;

employment of needy persons
Sec. 6. (a) This section applies to all townships having a population of at least eight thousand five hundred (8,500) that contain a town.
(b) The township executive may do the following in relation to township parks:
(1) Purchase, acquire by eminent domain, accept by grant, devise, bequest, or other conveyance, or otherwise acquire land within the township for park purposes.
(2) Make necessary improvements on the land.
(3) Maintain and operate the land.
(4) Dispose of all or part of the land that is unnecessary for the park or park purposes.
(c) If the executive decides to acquire land for park purposes under this section, the following procedures apply:
(1) A resolution to that effect shall be adopted by the legislative body and shall be entered upon the minutes of the legislative body. The resolution must be signed by the members of the legislative body and by the executive.
(2) Upon a petition signed in ink by at least one hundred (100) resident taxpayers and freeholders of the township, the executive shall, after the adoption of the resolution, fix a day not less than fifteen (15) nor more than twenty (20) days after adoption during which time remonstrances may be filed with the executive against the resolution.
(3) The executive shall give notice by publication of the resolution and of the time limits for filing remonstrances in accordance with IC 5-3-1.
(4) Remonstrances must be signed in ink and shall be filed not later than the day fixed for the expiration of the time for filing remonstrances in the notices.
(5) If the number of signers of remonstrances exceeds the number of signers who have signed the original petition, determined by the same qualifications, the executive may give notice, in accordance with IC 5-3-1, of a date by which time a supplementary petition containing the names of qualified signers in addition to the names signed to the first petition may be filed asking for acquisition.
(6) A supplemental petition must be signed in ink by signers having the same qualifications as required for the original petition.
(7) If, after the expiration of the period for filing a supplemental petition, it is determined that the number of qualified signers to the original petition and the supplemental petition exceeds the number of signers to the remonstrance, the executive may proceed with the acquisition of land and the improvement and operation of it.
(8) If the number signing the remonstrance is greater than the number signing the original and supplemental petition, then the township may not proceed with the improvement. However, the remonstrance does not prevent the acquisition of land or inhibit the power of the executive to acquire parkland unless at least twenty percent (20%) of the resident freeholders who are also legal voters, execute the remonstrance. Only the executive and the legislative body may determine the sufficiency of a petition or remonstrance and the qualifications of a signer. These matters are subject to review only for fraud.
(d) The executive may acquire any property, land, privilege, immunities, or other species of interest reasonably necessary for the park or for the purpose of improving, maintaining, or operating it. The executive may sue in the name of the township for the condemnation of any property, land, privilege, immunities, or other species of interest in accordance with statutes available to municipal corporations for condemnation.
(e) To provide money for any of the purposes of this section, the legislative body may authorize the executive to issue the bonds of the township. However, the total bonds issued and outstanding at any time for such purposes may not exceed ninety thousand dollars ($90,000). The bonds may bear interest at any rate, may be made payable semiannually, shall be sold for at least their par value, and run for a period of not less than ten (10) nor more than twenty (20) years. Parts of the total issue may be sold from time to time as the executive determines. After the authorization of the bonds, the executive shall, in accordance with IC 5-3-1, publish notice of that part of the bonds that will be sold at that time. The notice must state the amount of bonds offered, the denomination, the period to run, the rate of interest, and the date, place, and hour of sale. No part of the bonds may be sold except after notice.
(f) The legislative body shall levy annually a sufficient tax to pay at least the principal and interest of bonds that will mature in the following year, and the executive shall apply the tax to the payment of bonds and interest. The tax levy is in addition to other tax levies. The tax shall be levied and collected on all property within the boundaries of the township, including municipalities. The cost of the care, upkeep, repair, maintenance, and improvement of the park shall be paid out of the general fund of the township, and the legislative body shall increase the levy of the fund each year by an amount sufficient to provide the money to maintain the park.
(g) The executive shall direct the expenditure of the money raised by the bond issue to save money that otherwise would be expended for township assistance. The executive may offer persons who are able-bodied and capable of work the opportunity to work upon the park improvement. If a person refuses without good excuse, the executive shall consider the refusal prima facie evidence that the person is not entitled to township assistance.
As added by Acts 1981, P.L.309, SEC.114. Amended by Acts 1982, P.L.6, SEC.31; P.L.157-1991, SEC.11; P.L.73-2005, SEC.175.

IC 36-10-7-7
Acquisition and maintenance of grounds and structures by certain

townships for use as public parks; public park fund
Sec. 7. (a) This section applies to all townships having a population between two thousand (2,000) and three thousand (3,000).
(b) The township executive may accept, acquire, and maintain grounds and structures to be used as public parks upon petition of at least fifty-one percent (51%) of the resident taxpayers of the township.
(c) Whenever a park has been established in the township, the legislative body shall, at its annual meeting and annually each following year, levy a tax not exceeding one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property in the township. The money shall be set aside in a public park fund to be used by the executive for the maintenance and improvement of the park and for no other purpose.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.157-1991, SEC.12; P.L.6-1997, SEC.235.

IC 36-10-7-8
Acquisition of land for park purposes by certain townships; improvements; maintenance; bonds; levy of taxes
Sec. 8. (a) This section applies to all townships having a population of less than two thousand (2,000).
(b) The township executive may lease, purchase, accept by grant, devise, bequest, or other conveyance to the township, or otherwise acquire land for park purposes and may make necessary improvements only as provided by this section.
(c) The legislative body may establish a township park and may, by resolution, appropriate from the general fund of the township the necessary money to lease, purchase, accept, or otherwise acquire land for park purposes or make improvements thereon. The executive shall then lease, purchase, accept, or acquire the land for park purposes or shall make improvements thereon as directed in the resolution. However, the costs of the park grounds or of the improvements provided for in the resolution may not exceed in one (1) year one-fifth of one percent (0.2%) of the adjusted value of all taxable property of the township as determined under IC 36-1-15.
(d) If a park has been established under this section, the executive shall have the park maintained and may make improvements and construct and maintain facilities for the comfort and convenience of the public. However, the executive annually may not spend more than one cent ($0.01) on each one hundred dollars ($100) of assessed valuation of taxable property in the township as it appears on the tax duplicates of the auditor of the county in which the township is located. The money shall be paid from the general fund of the township.
(e) If the general fund of the township is insufficient to meet the expenses of acquiring or improving the land for park purposes, the executive shall call a special meeting of the legislative body by written notice to each member of the legislative body at least three

(3) days before the date of the meeting. The notice must state the time, place, and purpose of the meeting. The legislative body shall meet and determine whether an emergency exists for the issuance of the warrants or bonds of the township. The legislative body shall, by resolution, authorize the issuance and sale of the warrants or bonds of the township in an amount not exceeding two percent (2%) of the adjusted value of all taxable property in the township as determined under IC 36-1-15. The amount of bonds may not exceed the total estimated cost of all land to be acquired and all improvements described in the resolution, including all expenses necessarily incurred in connection with the proceedings. The proceeds from the sale of the bonds shall be deposited in the general fund of the township. The bonds become due and payable not less than two (2) nor more than ten (10) years after the date of issuance, may bear interest at any rate, and may not be sold for less than par value. The bonds shall be sold after giving notice of the sale of bonds in accordance with IC 5-3-1. The bonds and the interest thereon are exempt from taxation as provided by IC 6-8-5 and are subject to the provisions of IC 6-1.1-20 relating to the filing of a petition requesting the issuance of bonds, the appropriation of the proceeds of the bonds, and the approval by the department of local government finance.
(f) The legislative body shall, at its next annual meeting after authorization of bonds and annually each following year, levy a sufficient tax against all the taxable property of the township to pay the principal of the bonds, together with accruing interest, as they become due. The executive shall apply the money received from the levy only to the payment of bonds and interest as they become due.
(g) In addition to the levy required by subsection (f), the legislative body shall, when a park has been established under this section and at every annual meeting after establishment, levy a tax not exceeding one cent ($0.01) on each one hundred dollars ($100) of taxable property in the township. The levy required by this subsection shall be used by the executive for the maintenance and improvement of the park. The executive may not expend more for maintenance and improvement of the park than the amount collected by the levy except:
(1) upon petition by fifty-one percent (51%) of the taxpayers of the township; or
(2) when warrants or bonds are to be issued under this section to finance the expenses of improvements.
The amount received from the levy shall be deposited in the general fund of the township.
(h) A park established under this section shall be kept open to the public in accordance with rules prescribed by the executive.
(i) If the executive determines that land or other property used for park purposes under this section should be disposed of and that the park should no longer be maintained, the executive shall appoint three (3) disinterested appraisers to appraise the property. The property shall then be disposed of either at public or private sale for at least its appraised value.     (j) This subsection applies if the township sells the property by acceptance of bids. A bid submitted by a trust (as defined in IC 30-4-1-1(a)) must identify each:
(1) beneficiary of the trust; and
(2) settlor empowered to revoke or modify the trust.
(k) All money from the sale of park property, less the expenses incurred in making the appraisal and sale, shall be paid into the general fund of the township.
As added by Acts 1981, P.L.309, SEC.114. Amended by P.L.373-1983, SEC.1; P.L.208-1984, SEC.1; P.L.336-1989(ss), SEC.55; P.L.157-1991, SEC.13; P.L.6-1997, SEC.236; P.L.90-2002, SEC.518.

IC 36-10-7-9
Membership of department and board of parks and recreation of certain townships
Sec. 9. (a) This section applies to the township having the largest population in a county having a population of:
(1) more than seventy-three thousand (73,000) but less than seventy-four thousand (74,000); or
(2) more than one hundred eighty thousand (180,000) but less than one hundred eighty-two thousand seven hundred ninety (182,790).
(b) Notwithstanding IC 36-10-7.5-5, the department of parks and recreation of a township described in subsection (a) consists of four (4) members appointed by the township executive on the basis of the members' interest in and knowledge of parks and recreation. The members of a board governed by this section may include any of the following:
(1) The township executive.
(2) One (1) or more members of the township board.
(3) Any other persons residing in the township.
As added by P.L.157-1991, SEC.14. Amended by P.L.12-1992, SEC.195; P.L.271-1993, SEC.2; P.L.170-2002, SEC.176.



CHAPTER 7.5. TOWNSHIP GENERAL PARK AND RECREATION LAW

IC 36-10-7.5-1
Application of chapter
Sec. 1. This chapter applies to all townships.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-1.5
"Park and recreation board" defined
Sec. 1.5. As used in this chapter, "park and recreation board" refers to a township park and recreation board established under section 5.5 of this chapter.
As added by P.L.271-1993, SEC.3.

IC 36-10-7.5-2
"Department" defined
Sec. 2. As used in this chapter, "department" refers to a department of parks and recreation created under section 5 of this chapter.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.4.

IC 36-10-7.5-3
"District" defined
Sec. 3. As used in this chapter, "district" refers to a special taxing district created under this chapter.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-3.5
"Park governor" defined
Sec. 3.5. As used in this chapter, "park governor" means the following:
(1) The executive, if a township park and recreation board is not established under section 5.5 of this chapter.
(2) The township park and recreation board, if a township park and recreation board is established under section 5.5 of this chapter.
As added by P.L.271-1993, SEC.5.

IC 36-10-7.5-4
"Superintendent" defined
Sec. 4. As used in this chapter, "superintendent" refers to a superintendent of parks and recreation appointed under this chapter.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.6.

IC 36-10-7.5-5
Creation of department of parks and recreation; resolution; transfer of property from prior authority      Sec. 5. (a) The legislative body of a township may adopt a resolution creating a department of parks and recreation under this chapter and repealing prior resolutions creating other park and recreation authorities. Except as provided in IC 36-10-7-9, the department consists of:
(1) the park governor;
(2) the superintendent of parks and recreation, if the township has a superintendent appointed under section 11 of this chapter; and
(3) other personnel that the park governor determines.
(b) After a department has been created under this section, all books, papers, documents, and other property of former park and recreation authorities are transferred to and become the property of the department.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.7.

IC 36-10-7.5-5.5
Township park and recreation board
Sec. 5.5. (a) In a township having a department of parks and recreation established under section 5 of this chapter, the executive may establish a township park and recreation board.
(b) A township park and recreation board established under this section consists of:
(1) the executive; and
(2) three (3) persons appointed by the executive to serve at the pleasure of the executive.
(c) The executive or an appointed member of the township park and recreation board established under this section remains a member of the board until a successor is elected or appointed and qualified.
As added by P.L.271-1993, SEC.8.

IC 36-10-7.5-6
Park governor; powers and duties
Sec. 6. The park governor shall do the following:
(1) Exercise general supervision of and make rules for the department.
(2) Establish rules governing the use of the park and recreation facilities by the public.
(3) Provide police protection for park property and activities, either by requesting assistance from state, municipal, or county police authorities, or by having specified employees deputized as police officers. The deputized employees, however, are not eligible for police pension benefits or other emoluments of police officers.
(4) Appoint the necessary administrative officers of the department and fix their duties.
(5) Establish standards and qualifications for the appointment of all personnel and approve their appointments without regard to politics.         (6) Make recommendations and an annual report to the legislative body concerning the operation of the department and the status of park and recreation programs in the township.
(7) Prepare and submit an annual budget in the same manner as other budgets of the township.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.9.

IC 36-10-7.5-7
Park governor; authorized actions
Sec. 7. The park governor may do the following:
(1) Enter into contracts and leases for facilities and services.
(2) Contract with persons for joint use of facilities for the operation of park and recreation programs and related services.
(3) Contract with another park board, a unit, or a school corporation for the use of park and recreation facilities or services. A township or school corporation may contract with the park governor for the use of park and recreation facilities or services.
(4) Acquire and dispose of real and personal property, either within or outside Indiana.
(5) Exercise the power of eminent domain under statutes available to townships.
(6) Sell, lease, or enter into a royalty contract for the natural or mineral resources of park land, the money received to be deposited in a nonreverting capital fund of the department.
(7) Engage in self-supporting activities as prescribed in this chapter.
(8) Contract for special and temporary services and for professional assistance.
(9) Delegate authority to perform ministerial acts in all cases except where final action of the park governor is necessary.
(10) Prepare, publish, and distribute reports and other materials relating to activities authorized by this chapter.
(11) Sue and be sued collectively by its legal name, as the "________________ (township's name) Park and Recreation Department governor", with service of process being had upon the executive, but costs may not be taxed against the township in any action.
(12) Invoke any legal, equitable, or special remedy for the enforcement of:
(A) this chapter;
(B) a park or recreation resolution; or
(C) an action taken by the park governor under this chapter or a resolution.
(13) Release and transfer, by resolution, a part of the area over which the park governor has jurisdiction for park and recreational purposes to park authorities of another unit for park and recreational purposes upon petition of the park or recreation governing authority of the acquiring unit. As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.10.

IC 36-10-7.5-8
Lease of buildings and grounds
Sec. 8. The park governor may lease any buildings or grounds that:
(1) belong to the township; and
(2) are located within a park;
to a person for a period not greater than fifty (50) years. The lease may authorize the lessee to provide upon the premises educational, research, veterinary, or other proper facilities for the exhibition of wild or domestic animals in wildlife parks, dining facilities, swimming facilities, golf courses, skating facilities, dancing facilities, amusement rides generally found in amusement parks, or other recreational facilities. A lease may be made for more than one (1) year only to the highest and best bidder after notice that the lease will be made has been given by publication in accordance with IC 5-3-1.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.11.

IC 36-10-7.5-9
Sale of surplus property; appraisal
Sec. 9. (a) The park governor may sell or order sold through a designated representative by public or private sale any personal property that the park governor has declared to be surplus and declared to have an aggregate appraised value not greater than five thousand dollars ($5,000).
(b) Whenever the park governor decides to sell at a private sale, the park governor must employ a qualified appraiser to determine a reasonable selling price for each kind of surplus item and must publish the following information in the manner provided in IC 5-3-1:
(1) The fact that a private sale will be held.
(2) The location of the sale.
(3) The dates of the beginning and end of the sale.
(4) The time of day during which the sale will take place.
(5) The kinds of items to be sold at the sale.
(6) The price of each kind of item, which may not be less than the reasonable selling price determined by the qualified appraiser.
(c) If the park governor decides to sell at a public sale, the park governor shall conduct the sale in the manner provided by law for the township to sell surplus property.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.12.

IC 36-10-7.5-10
Conference attendance      Sec. 10. If the park governor determines that the executive or any park employee should attend a state, regional, or national conference dealing with park and recreation problems, the park governor may authorize the payment of the actual expenses involved in attending the conference. However, the amount must be available as part of the department's appropriation.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.13.

IC 36-10-7.5-11
Superintendent; appointment; qualifications
Sec. 11. (a) The park governor may appoint a superintendent of parks and recreation. The park governor may not consider political affiliation in the selection of the superintendent.
(b) The superintendent must:
(1) be qualified by training or experience in the field of parks and recreation; or
(2) have a certification or an advanced degree in the field of parks and recreation.
(c) An incumbent township employee performing park and recreation functions in a supervisory capacity at the time a township adopts a creating resolution under this chapter is eligible for appointment as superintendent or as an assistant, but the employee must have the required training, experience, or certification.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.14.

IC 36-10-7.5-12
Powers and duties of superintendent
Sec. 12. Under the direction of the park governor, the superintendent of the township shall do the following:
(1) Propose annually to the park governor a plan for the operation of the department.
(2) Administer the plan as approved by the park governor.
(3) Supervise the general administration of the department.
(4) Keep the records of the department and preserve all papers and documents of the department.
(5) Recommend persons for appointment as assistants if the park governor determines there is a need for assistants.
(6) Appoint the employees of the department, subject to the approval of the park governor according to the standards and qualifications fixed by the park governor and without regard to political affiliation.
(7) Prepare and present to the park governor an annual report.
(8) Perform other duties that the park governor directs.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.15.

IC 36-10-7.5-13
Assistants to superintendent      Sec. 13. (a) If the park governor determines that the size of the department's operation requires assistants for the superintendent, the park governor may appoint, upon the recommendation of the superintendent, at least one (1) assistant. The park governor shall determine the assistant's qualifications on a basis similar to that prescribed for the superintendent.
(b) Each assistant is directly responsible to the superintendent and shall perform the duties specified by the superintendent.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.16.

IC 36-10-7.5-14
Officers' and employees' bonds and crime policies
Sec. 14. (a) Each officer and employee who handles money in the performance of duties under this chapter must execute an official bond for the term of office or employment before entering upon the duties of the office or employment.
(b) The fiscal body of the township may under IC 5-4-1-18 authorize the purchase of a blanket bond or crime insurance policy endorsed to include faithful performance to cover all officers' and employees' faithful performance of duties. The amount of the bond or crime insurance policy shall be fixed by the fiscal body and approved by the park governor.
(c) All official bonds shall be filed and recorded in the office of the county recorder of the county in which the department is located.
(d) The commissioner of insurance shall prescribe the form of the bonds or crime policies required by this section.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.17; P.L.49-1995, SEC.13.

IC 36-10-7.5-15
Advisory council or special committee; membership; responsibilities
Sec. 15. (a) The park governor may create an advisory council or special committees composed of citizens who are interested in parks and recreation.
(b) In selecting an advisory council or a special committee, the park governor shall give consideration to the groups in the community particularly interested in parks and recreation. When creating an advisory council or a special committee, the park governor shall specify the terms of the members and the purposes for which the council or committee is created.
(c) An advisory council or a special committee shall do the following:
(1) Study the subjects and problems specified by the park governor and recommend to the park governor additional problems in need of study.
(2) Advise the park governor concerning these subjects, particularly as they relate to different areas and groups in the community.         (3) Report only to the park governor.
(4) Make inquiries and reports only in those areas specified by the park governor.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.18.

IC 36-10-7.5-16
Gifts, grants, and transfers
Sec. 16. (a) The park governor may accept gifts, donations, and subsidies for park and recreational purposes. However, a gift or transfer of property to the park governor may not be made without the approval of the park governor.
(b) A gift or grant of money shall be deposited in a special nonreverting fund to be available for expenditure by the park governor for purposes specified by the grantor. The fiscal officer of the township may draw warrants against the fund only upon vouchers signed by the executive.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993, SEC.19.

IC 36-10-7.5-17
Special benefit taxes; provision of operating revenues
Sec. 17. (a) The territory within the boundaries of the township comprises a special taxing district for the purpose of levying special benefit taxes for park and recreational purposes as provided in this chapter.
(b) The fiscal body of the township shall determine and provide the revenues necessary for the operation of the department or for capital expenditures not covered by the issuance of bonds by:
(1) a specific levy to be used exclusively for these purposes;
(2) a special appropriation; or
(3) both.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-18
Special nonreverting capital fund
Sec. 18. (a) Upon the request of the executive, the fiscal body of the township may establish by resolution a special nonreverting capital fund for the purposes of acquiring land or making specific capital improvements. The fiscal body may include in the department's annual budget an item and an appropriation for these specific purposes.
(b) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the resolution. The fiscal body may not repeal the resolution under suspension of the rules.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-19
Township park and recreation cumulative building fund      Sec. 19. (a) The fiscal body may establish a cumulative building fund under IC 6-1.1-41 to provide money for:
(1) building, remodeling, and repair of park and recreation facilities; or
(2) purchase of land for park and recreation purposes.
(b) To provide for the cumulative building fund, the township fiscal body may levy a tax in compliance with IC 6-1.1-41 not greater than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of taxable property within the township.
(c) The tax shall be collected and held in a special fund known as the township park and recreation cumulative building fund.
As added by P.L.157-1991, SEC.15. Amended by P.L.17-1995, SEC.44; P.L.6-1997, SEC.237.

IC 36-10-7.5-20
Fees; management and deposit of collections
Sec. 20. (a) Park and recreation facilities and programs shall be made available to the public free of charge as far as possible. However, if it is necessary in order to provide a particular activity, the park governor may charge a reasonable fee.
(b) The township fiscal body may establish by resolution upon request of the executive any of the following:
(1) A special nonreverting operating fund for park purposes from which expenditures may be made as provided by resolution by appropriation by the board township fiscal body.
(2) A special nonreverting capital fund for the purpose of acquiring land or making specific capital improvements from which expenditures may be made by appropriation by the township fiscal body.
(c) The fiscal body shall designate the fund or funds into which the township fiscal officer shall deposit fees from golf courses, swimming pools, skating rinks, or other major facilities requiring major expenditures for management and maintenance.
(d) Money received from fees other than from major facilities or received from the sale of surplus property shall be deposited by the township fiscal officer either in the special nonreverting operating fund or in the nonreverting capital fund as directed by the fiscal body. However, if neither fund has been established, money received from fees or from the sale of surplus property shall be deposited in the township general fund.
(e) Money placed in the special nonreverting capital fund may not be withdrawn except for the purposes for which the fund was created, unless the fiscal body repeals the resolution establishing the fund. The fiscal body may not repeal the resolution under suspension of the rules.
(f) Money procured from fees or received from the sale of surplus property under this chapter shall be deposited at least one time each month with the fiscal officer of the township.
As added by P.L.157-1991, SEC.15. Amended by P.L.271-1993,

SEC.20.

IC 36-10-7.5-21
Land acquisition or appropriation and improvements
Sec. 21. (a) This section applies only to:
(1) the acquisition of real property; or
(2) a work of improvement;
that will be financed by the issuance of bonds.
(b) If the executive or the fiscal body decides to:
(1) acquire land for any of the purposes prescribed in this chapter, either by purchase or by appropriation, and in conjunction with the acquisition to proceed with a work of improvement authorized by this chapter;
(2) acquire real property without proceeding at the time with a work of improvement; or
(3) proceed with a work of improvement where the real property has been already secured;
the legislative body may adopt a resolution stating the purpose, describing the land to be acquired, the manner of acquisition, and, in the case of an appropriation, the other land that may be injuriously affected, or describing the lands already acquired and intended to be used in connection with the proposed work of improvement.
(c) If a work of improvement is provided for in the resolution, the executive shall have preliminary plans and specifications and an estimate of the cost of the proposed work prepared by the engineer selected to do the work. Before adopting a resolution, the legislative body shall receive or hear remonstrances from persons interested in or affected by the proceedings and on which it will determine the public utility and benefit.
(d) Notice shall be sent by certified mail to each owner of land to be appropriated under the resolution, using the owner's address as shown on the tax duplicates. In addition, notice of the land to be appropriated shall be published in accordance with IC 5-3-1. All persons affected in any manner by the proceedings, including all taxpayers in the township, are considered notified of the pendency of the proceedings and of all subsequent acts, hearings, adjournments, and orders of the executive or the legislative body by the original notice of publication.
(e) In the resolution and notice, separate descriptions of each piece or parcel of land are not required, but it is a sufficient description of the property purchased, to be purchased, or to be appropriated or damaged to give a description of the entire tract by a platted description or by metes and bounds, whether the land is composed of one (1) or more lots or parcels and whether the land is owned by one (1) or more persons. If the land or a part of the land is to be acquired by purchase, the resolution must also state the maximum proposed cost.
(f) The executive may, at any time before the adoption of the resolution:
(1) obtain from the owner of the land an option for the purchase

of the land; or
(2) enter into a contract for the purchase of the land upon the terms and conditions that the executive considers best.
The option or contract is subject to the final approval of the legislative body confirming, modifying, or rescinding the option or contract and to the condition that the land may be paid for only out of the special fund resulting from the sale of bonds as provided by this chapter.
(g) If the executive decides to acquire any lots or parcels of land by purchase, the executive shall appoint three (3) qualified appraisers to appraise the value of the land. The appraisers may not be interested directly or indirectly in any land that is to be acquired under the resolution or that may be injured or that may incur local benefits. The appraisers shall take an oath that they have no interest in the matter and that they will honestly and impartially make the valuation. The appraisers shall then view the land, determine the true market value of the land at that time, and report the appraisal in writing. The report shall be filed with and becomes a part of the record of the proceeding.
(h) The executive may not take an option on the land or enter into a contract to purchase the land at a higher price than the value named in the report. The title to land to be acquired under the resolution, whether by purchase or appropriation, does not vest until the land is paid for out of the special fund established by the sale of bonds as provided in this chapter. Any indebtedness or obligation of any kind incurred by the executive due to the acquisition of land or to construction work shall be paid out of the funds under the control of the executive and is not an indebtedness or obligation of the township.
(i) At the time fixed for the hearing or at any time before the hearing, an owner of land to be appropriated under the resolution or injuriously affected or a person owning real or personal property located in the district may file a written remonstrance with the chairman of the legislative body.
(j) At the hearing, which may be adjourned from time to time, the legislative body shall hear all persons interested in the proceedings and all remonstrances that have been filed. After considering the evidence, the legislative body shall take final action determining the public utility and benefit of the proposed project by confirming, modifying, or rescinding the resolution. The final action shall be recorded and is final and conclusive upon all persons.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-22
District bonds for land acquisition or improvements
Sec. 22. (a) To raise money to pay for land to be acquired for any of the purposes named in this chapter or to pay for an improvement authorized by this chapter and in anticipation of the special benefit tax to be levied as provided in this chapter, the legislative body shall issue in the name of the township the bonds of the district. The bonds

may not exceed in amount the total cost of all land to be acquired and all improvements described in the resolution, including all expenses necessarily incurred in connection with the proceedings, together with a sum sufficient to pay the costs of supervision and inspection during the period of construction of a work. The expenses to be covered in the bond issue include all expenses of every kind actually incurred preliminary to acquiring the land and the construction of the work, such as the cost of the necessary record, engineering expenses, publication of notices, preparation of bonds, and other necessary expenses. If more than one (1) resolution or proceeding of the legislative body under this chapter is confirmed whereby different parcels of land are to be acquired or more than one (1) contract for work is let by the executive at approximately the same time, the cost involved under all of the resolutions and proceedings may be included in one (1) issue of bonds.
(b) The bonds may be issued in any denomination not less than one thousand dollars ($1,000) each, in not less than five (5) nor more than forty (40) annual series. The bonds are payable one (1) series each year, beginning at a date after the receipt of taxes from a levy made for that purpose. The bonds are negotiable. The bonds may bear interest at any rate, payable semiannually. After adopting a resolution ordering bonds, the legislative body shall certify a copy of the resolution to the township's fiscal officer. The fiscal officer shall prepare the bonds and the executive shall execute the bonds, attested by the fiscal officer.
(c) The bonds and the interest on the bonds are exempt from taxation as prescribed by IC 6-8-5-1. Bonds issued under this section are subject to the provisions of IC 5-1 and IC 6-1.1-20 relating to the filing of a petition requesting the issuance of bonds, the right of taxpayers to remonstrate against the issuance of bonds, the appropriation of the proceeds of the bonds with the approval of the department of local government finance, and the sale of bonds at public sale for not less than the par value of the bonds.
(d) The legislative body may not have bonds of the district issued under this section that are payable by special taxation when the total issue for that purpose, including the bonds already issued or to be issued, exceeds two percent (2%) of the total adjusted value of the taxable property in the district as determined under IC 36-1-15. All bonds or obligations issued in violation of this subsection are void. The bonds are not obligations or indebtedness of the township but constitute an indebtedness of the district as a special taxing district. The bonds and interest are payable only out of a special tax levied upon all the property of the district as prescribed by this chapter. A bond must recite the terms upon the face of the bond, together with the purposes for which the bond is issued.
As added by P.L.157-1991, SEC.15. Amended by P.L.6-1997, SEC.238; P.L.90-2002, SEC.519.

IC 36-10-7.5-23
Bond issue; notice and hearing      Sec. 23. (a) Before bonds may be issued under this chapter, the legislative body shall give notice of a public hearing to disclose the purposes for which the bond issue is proposed, the amount of the proposed issue, and all other pertinent data.
(b) The legislative body shall publish in accordance with IC 5-3-1 a notice of the time, place, and purposes of the hearing.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-24
Funds from bond proceeds; use; surplus
Sec. 24. All proceeds from the sale of bonds issued under this chapter shall be kept in a separate fund. The fund shall be used to pay for land and other property acquired and for the construction of a work under the resolution, including all costs and expenses incurred in connection with the project. The fund may not be used for any other purpose. The fund shall be deposited as provided in this chapter. A surplus remaining from the proceeds of the bonds after all costs and expenses are paid shall be paid into and becomes a part of the district bond fund.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-25
Tax levy; district bond fund
Sec. 25. (a) To raise money to pay all bonds issued under this chapter, the fiscal body shall levy annually a special tax upon all of the real and personal property located in the district sufficient to pay the principal of the bonds as the bonds mature, including accrued interest. The fiscal body shall have the tax to be levied each year certified to the auditor of the county in which the township is located at the time for certification of tax levies. The tax shall be collected and enforced by the county treasurer in the same manner as other taxes are collected and enforced.
(b) As the tax is collected, the tax shall be accumulated and kept in a separate fund to be known as the district bond fund. The tax shall be applied to the payment of the bonds and interest as the bonds mature and may not be used for another purpose.
As added by P.L.157-1991, SEC.15.

IC 36-10-7.5-26
Contracts or leases with not-for-profit corporations
Sec. 26. (a) The executive may enter into a lease or a contract with a not-for-profit corporation providing detailed terms and conditions for the following:
(1) The performance of historical pageants and entertainments.
(2) The charging of admission.
(3) The maintenance of the facilities.
(b) The contract must not extend for a longer term than the term of the bonds.
As added by P.L.157-1991, SEC.15.
IC 36-10-7.5-27
Bondholder rights under other statutes
Sec. 27. The general assembly covenants that it will not repeal or amend:
(1) IC 6-9-7-6;
(2) IC 6-9-7-7;
(3) IC 36-10-3-40;
(4) IC 36-10-3-41;
(5) IC 36-10-3-42; and
(6) IC 36-10-3-43;
in a manner that would adversely affect owners of the bonds as long as the bonds are outstanding.
As added by P.L.157-1991, SEC.15.



CHAPTER 8. CAPITAL IMPROVEMENT BOARDS IN CERTAIN COUNTIES

IC 36-10-8-1
Application of chapter
Sec. 1. This chapter applies to all counties not having a consolidated city.
As added by Acts 1982, P.L.218, SEC.3. Amended by P.L.16-1983, SEC.22.



CHAPTER 9. MARION COUNTY CAPITAL IMPROVEMENT BOARD

IC 36-10-9-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by Acts 1982, P.L.77, SEC.28.



CHAPTER 9.1. MARION COUNTY CONVENTION AND RECREATIONAL FACILITIES AUTHORITY

IC 36-10-9.1-1
Application of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by P.L.82-1985, SEC.12.



CHAPTER 9.2. SPORTS AND FITNESS FACILITIES

IC 36-10-9.2-1
Applicability of chapter
Sec. 1. This chapter applies to each county having a consolidated city.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-2
Bonds or notes to fund facility
Sec. 2. The city-county legislative body may issue bonds or notes to fund all or any part of a facility to promote sports and fitness within the corporate boundaries of the consolidated city, or to pay any costs associated with such a facility, including reimbursement of any costs associated with the facility that have been paid by any other entity.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-3
Public purpose in funding facility
Sec. 3. Funding of such a facility or payment of costs or reimbursement for such a facility constitutes a public purpose by creating or maintaining jobs and employment and by providing for the health and welfare of residents of the consolidated city.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-4
Debt service on bonds or notes
Sec. 4. Debt service on bonds or notes issued under this chapter may be paid from any funds available to pay the debt service, as determined by the city-county legislative body as set forth in IC 5-1-14-4.
As added by P.L.37-1988, SEC.42.

IC 36-10-9.2-5
Use of facility to serve public health and welfare
Sec. 5. If the proceeds of bonds or notes are used to reimburse any entity under section 2 of this chapter, the consolidated city shall, acting through a board or commission designated for that purpose, contract or make arrangements for the use of the facility to serve the public health and welfare.
As added by P.L.37-1988, SEC.42.



CHAPTER 10. CIVIC CENTER BUILDING AUTHORITY IN SOUTH BEND OR MISHAWAKA

IC 36-10-10-1
Application of chapter
Sec. 1. This chapter applies to the two (2) cities having the largest populations in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.12-1992, SEC.196.

IC 36-10-10-2
Definitions
Sec. 2. As used in this chapter:
"Authority" refers to a civic center building authority created under this chapter.
"Board" refers to the board of directors of the authority.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-3
Creation; procedure
Sec. 3. The legislative body of a city may adopt an ordinance to create an authority under this chapter for the purpose of financing, acquiring, constructing, equipping, and leasing to the city in which the authority is created land and a building or buildings for civic purposes. Upon the adoption of the ordinance a separate municipal corporation known as the "_____________ Civic Center Building Authority" (including the name of the city) is created. The clerk of the city shall file a certified copy of the resolution with the judge of the circuit court of the county in which the authority is created.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-4
Board; members; appointment; terms; vacancies; oath
Sec. 4. (a) Within thirty (30) days after the filing of the certified copy of the resolution, the executive of the city shall appoint five (5) directors of the authority. All of the directors must be residents of the county and at least three (3) of them must be residents of the city. The directors shall operate under the title "Civic Center Building Authority Board of Directors". Each appointment shall be evidenced by a written certificate of appointment signed by the executive. A copy of the certificate shall be sent to each appointee.
(b) Initial terms of the directors are as follows:
(1) One (1) for a term of one (1) year.
(2) One (1) for a term of two (2) years.
(3) One (1) for a term of three (3) years.
(4) Two (2) directors for terms of four (4) years each.
At the expiration of a term, the executive shall appoint a successor

for a four (4) year term. Each director serves until his successor is appointed and qualified.
(c) If a director dies, resigns, ceases to be a resident of the city, or is removed for cause, the executive shall appoint another person as director for the remainder of that term. If a person appointed director fails to qualify within ten (10) days after the mailing to him of notice of his appointment, the executive shall appoint another person. Each director, before entering upon his duties, shall take and subscribe an oath of office to be endorsed upon his certificate of appointment. The certificate shall be filed with the clerk of the circuit court.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.7-1983, SEC.43.

IC 36-10-10-5
Board; members; removal; procedure
Sec. 5. A director may be removed from office for good cause by an order of the circuit court of the county in which the authority is located, subject to the procedure of this section. A complaint stating the preferred charges may be filed by any person against a director. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury. If the charges are sustained, the court shall declare the office vacant. A change of venue from the judge shall be granted upon motion, but a change of venue from the county may not be taken.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-6
Board; organizational meeting; officers; annual reorganization meeting
Sec. 6. The directors originally appointed shall meet within fifteen (15) days after their appointment at a time and place designated by the executive for the purpose of organization. The directors shall elect the following officers of the board from among their number:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
The officers serve until the expiration of the first term to expire. The board shall meet annually to reorganize within thirty (30) days after the appointment of each successor director.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.7-1983, SEC.44.

IC 36-10-10-7
Board; bylaws; meetings; quorum; approval of actions; reimbursement of expenses
Sec. 7. The board may adopt the bylaws and resolutions that it considers necessary for the proper conduct of proceedings, the carrying out of its duties, and the safeguarding of the funds and property of the authority. Regular and special meetings shall be held

at the times that the board determines and upon notice that it fixes, either by resolution or in accordance with the bylaws. A majority of the directors constitutes a quorum, and the concurrence of a majority is necessary to authorize any action. Directors serve without pay but are entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-8
Directors; conflicts of interest
Sec. 8. A director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. A transaction in which any director has a pecuniary interest is void.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-9
Preliminary expenses; payment; reimbursement
Sec. 9. (a) All necessary preliminary expenses actually incurred in the:
(1) making of surveys;
(2) estimates of cost and receipts;
(3) employment of architects, engineers, attorneys, or other consultants;
(4) giving of notices;
(5) taking of options; and
(6) all other expenses necessary to be paid prior to the issue and delivery of bonds;
may be met and paid out of funds provided by the city, from funds on hand or derived from taxes levied and appropriated for these purposes, or from funds received as donations or contributions.
(b) the funds of the city from which payments are made shall be fully reimbursed and repaid by the board out of the first proceeds of the sale of bonds before any other disbursements are made.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-10
Board; powers
Sec. 10. The board may finance and construct a building or buildings to be used as a convention center on land owned or leased by the authority and lease that land and building or buildings to the city in which the authority has been created. The board, acting in the name of the authority, also may:
(1) sue and be sued; however, all actions against the authority shall be brought in the circuit or superior courts of the county in which the authority is located;
(2) appropriate, purchase, lease, and hold any real property needed or considered useful in connection with a convention center constructed or to be constructed under this chapter;
(3) acquire by gift, devise, or bequest real and personal property and hold, use, expend, or dispose of that property for the

purposes authorized by this chapter;
(4) enter upon any lots or lands for the purpose of surveying or examining them for determining the location of any convention center;
(5) design, order, contract for, and construct a convention center and make all necessary or desirable improvements to the grounds and premises that it acquires;
(6) enter into a lease with the city;
(7) collect rentals payable as provided for in a lease; and
(8) make and enter into all contracts and agreements necessary or incidental for the performance of its duties and the execution of its powers under this chapter.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-11
Lease of land and buildings by city from authority; term; lease before acquisition and construction
Sec. 11. (a) A city may lease land and buildings from the authority for civic purposes. A contract of lease on a particular building may not be entered into for a period of more than forty (40) years, but the lease may be renewable for a similar or shorter period of time.
(b) A city may, in anticipation of the construction and erection of a convention center, including the necessary equipment and appurtenances, make and enter into a lease with the authority prior to the actual acquisition of a site and the construction and erection of the convention center. A lease may not provide for the payment of any lease rental by the lessee until the convention center is ready for occupancy.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-12
Lease; payment of rental; approval
Sec. 12. A lease under this chapter must provide for the payment of the lease rental by the city from the levy of taxes against the real and personal property located within the city. The lease is subject to approval by the department of local government finance under IC 6-3.5. The lease may be executed before approval; however, if the department of local government finance does not approve the lease, it is void.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.522.

IC 36-10-10-13
Lease; notice and hearing; authorization; execution
Sec. 13. (a) When the authority, the city executive, and a majority of the city legislative body have agreed upon the terms and conditions of a lease, and before the final execution of the lease, a notice shall be given by the city clerk by publication of a public hearing to be held by the city legislative body in the city. The hearing shall be held on a day at least ten (10) days after the publication of

notice. The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language and published in the city.
(b) The notice must name the date, place, and time of the hearing and must set forth a brief summary of the principal terms of the lease, including the character and location of the property to be leased, the lease rental to be paid, the number of years the contract is to be in effect, and where the proposed lease, drawings, plans, specifications, and estimates may be examined. The proposed lease and the drawings, plans, specifications, and estimates of construction cost must be open to inspection by the public during the ten (10) day period and at the meeting.
(c) All interested persons are entitled to be heard at the hearing concerning the necessity for the execution of the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date with the place to be set before adjournment. Following the hearing the city legislative body and city executive may either authorize the execution of the lease as originally agreed upon or may make modifications that are agreed upon with the authority, the legislative body, and city executive. The authorization must be done by ordinance, which shall be entered in the official records of the legislative body. The lease contract shall be executed on behalf of the city by the executive and attested by the city clerk. It shall be executed on behalf of the authority by the president or vice president and secretary of the board.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-14
Lease; notice of execution; filing and certification of objections; hearing and decision by department of local government finance
Sec. 14. (a) If the execution of the lease is authorized, notice of the execution shall be given on behalf of the city by publication one (1) time in a newspaper of general circulation printed in the English language and published in the city. Fifty (50) or more taxpayers in the city whose tax rate will be affected by the proposed lease and who may be of the opinion that no necessity exists for the execution of the lease, or that the lease rental is not fair and reasonable, may file a petition in the office of the city clerk within fifteen (15) days after publication of notice of the execution of the lease, setting forth their objections and the facts supporting those objections.
(b) Upon the filing of a petition, the city clerk shall immediately certify a copy, together with other data that is necessary in order to present the questions involved, to the department of local government finance. Upon receipt of a certified petition and information, the department of local government finance shall set a time and place for the hearing of the matter in the city where the petition originated. The hearing shall be held at least five (5) but not more than fifteen (15) days after receipt of the petition by the department of local government finance. Notice of the hearing shall be given by the department of local government finance to the city

executive and to the first ten (10) taxpayer petitioners on the petition by certified mail sent to the addresses listed on the petition at least five (5) days before the date of the hearing. After the hearing, the department of local government finance shall promptly issue its decision on the petition.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.523.

IC 36-10-10-15
Lease; action to contest validity or enjoin performance; limitation
Sec. 15. An action to contest the validity of the lease or to enjoin the performance of any of the terms and conditions of the lease may not be brought at any time later than fifteen (15) days after publication of notice of the execution of the lease, or if an appeal has been taken to the department of local government finance, then fifteen (15) days after the decision of the department.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.90-2002, SEC.524.

IC 36-10-10-16
Lease; options to renew or purchase; issuance of general obligation bonds by city to pay purchase price
Sec. 16. (a) A lease may provide that the lessee has an option to renew the lease for a similar or shorter term, on conditions that are provided in the lease. The lease must contain an option to purchase at any time after ten (10) years from the execution of the lease and before the expiration of the term of the lease on the date or dates in each year that are fixed, at a price equal to the amount required to enable the authority to redeem all outstanding securities payable out of the rentals provided in the lease, all premiums payable on redemption, and accrued and unpaid interest, and to pay all other indebtedness and obligations of the authority attributable to the construction and leasing of the convention center, including the cost of liquidation of the authority if it is to be liquidated. A lease may not provide, nor may it be construed to provide, that the city is under any obligation to purchase the convention center or under any obligation with respect to any creditors or bondholders of the authority.
(b) A city exercising an option to purchase may issue general obligation bonds for the purpose of procuring funds with which to pay the purchase price of the convention center. The bonds shall be authorized, issued, and sold in the manner provided by statute.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-17
Lease; approval of plans, specifications, and estimates
Sec. 17. Before the execution of a lease, the authority proposing to build a convention center for lease to a city shall submit to and receive approval by the city executive and city legislative body of the plans, specifications, and estimates of cost for the convention center.

The plans and specifications shall be submitted to and approved by the state department of health, the department of homeland security, and other state agencies that are designated by statute to pass on plans and specifications for public buildings.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.8-1984, SEC.129; P.L.2-1992, SEC.896; P.L.1-2006, SEC.586.

IC 36-10-10-18
Sale or lease of land by city to authority
Sec. 18. (a) A city desiring to have a convention center erected on land owned or to be acquired by it may sell or lease the land to the authority. The land may be leased at a nominal lease rental, but the term of the lease may not be less than the term of the lease of the convention center to the city.
(b) Before a sale may take place, the city executive, with the approval of the city legislative body, shall file a petition with the circuit court of that county requesting the appointment of:
(1) one (1) disinterested freeholder of the city as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the land. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the land. Upon their appointment, the appraisers shall fix the fair market value of the land and report within two (2) weeks from the date of their appointment. The city may then sell the land to the authority for an amount not less than the amount fixed as the fair market value by the appraisers, the amount to be paid in cash upon delivery of the deed by the city to the authority. A sale of land by a city to the authority shall be authorized by the city executive and city legislative body by ordinance, which shall be entered in the official records of the legislative body. The deed shall be executed on behalf of the city by the executive and attested by the city clerk.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.113-2006, SEC.23.

IC 36-10-10-19
Revenue bonds; issuance; resolution
Sec. 19. (a) In order to procure funds to pay the cost of a convention center to be built or acquired under this chapter, and to repay advances for preliminary expenses made to the authority by the city under section 9 of this chapter, the board may issue revenue bonds of the authority. The bonds are payable solely from the income and revenues of the particular convention center financed from the proceeds of the bonds.
(b) The revenue bonds shall be authorized by resolution of the board and must bear interest at a rate or rates per year not exceeding the maximum rate fixed in the resolution, payable semiannually or annually, and mature serially, either annually or semiannually, at the times that are determined by the resolution of the board authorizing

the bonds. The maturities of the bonds may not extend over a period longer than the period of the lease of the convention center for which the bonds are issued. The bonds may be made redeemable before maturity at the option of the authority, to be exercised by the board, at par value together with the premiums and under the terms and conditions that are fixed by the resolution authorizing the issuance of the bonds. The principal and interest of the bonds may be made payable in any lawful medium.
(c) The resolution must determine the form of the bonds, including the interest coupons to be attached, and must fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which must be at a state or national bank or trust company within Indiana or may be at one (1) or more state or national banks or trust companies outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute, and all bonds constitute legal investments for any private trust funds, and the funds of any banks, trust companies, insurance companies, building and loan associations, credit unions, banks of discount and deposit, savings banks, loan and trust safe deposit companies, rural loan and savings associations, guaranty loan and savings associations, mortgage guaranty companies, small loan companies, industrial loan and investment companies, and other financial institutions organized under statute. Provision may be made for the registration of the bonds in the name of the owner as to principal alone.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.42-1993, SEC.102.

IC 36-10-10-20
Revenue bonds; execution; sale; authority to issue refunding bonds
Sec. 20. (a) The bonds shall be executed by the president of the board and the corporate seal of the authority shall be affixed and attested by the secretary of the board. The interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer on them. The bonds shall be sold by the board at public sale and for not less than the par value. Notice of sale shall be published in accordance with IC 5-3-1.
(b) The board shall award the bonds to the highest bidder as determined by computing the total interest on the bonds from the date of issue to the dates of maturity and deducting the premium bid, if any, unless the board determines that no acceptable bid has been received. In that case the sale may be continued from day to day, not to exceed thirty (30) days. A bid may not be accepted that is lower than the highest bid received at the time fixed for sale in the bond sale notice.
(c) Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds. The board may also issue refunding bonds under IC 5-1-5.
As added by Acts 1982, P.L.218, SEC.4.
IC 36-10-10-21
Bonds; application of proceeds; lien
Sec. 21. All money received from any bond issued under this chapter, after reimbursement and repayment to the city of all amounts advanced for preliminary expenses as provided in section 9 of this chapter, shall be applied to the payment of the costs of site acquisition and construction and equipment of the convention center for which the bonds are issued, including incidental expenses, and may include interest during construction and for a period of one (1) year thereafter. A lien exists on all money, until so applied, in favor of the holders of the bonds or the trustees.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-22
Bonds; trust indenture
Sec. 22. In the discretion of the board, the bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana having trust powers. The trust indenture may mortgage all or part of the land, convention center, or both for which the bonds are issued. The trust indenture may contain the provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper, including covenants setting forth the duties of the authority and board in relation to the construction of the convention center, its insurance, and the custody, safeguarding, and application of all money received or to be received by the authority due to the convention center financed by the issuance of the bonds. The indenture may set forth the rights and remedies of the bondholders and trustee and provisions restricting the individual right of action of bondholders. Within the limits of this chapter, the board may provide by resolution or in the trust indenture for the payment of the proceeds of the sale of the bonds to an officer, board, or depository as it determines for the custody of them and for the method of disbursement, with safeguards and restrictions that it determines.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-23
Tax levy by city to pay lease rental
Sec. 23. (a) The legislative body of a city that has entered into an approved lease contract under this chapter shall annually levy a tax sufficient to produce each year the necessary revenues that, with other available money, are sufficient to pay the lease rental provided to be paid in the lease from taxes.
(b) In fixing and determining the amount of the necessary levy to pay lease rental payable from taxes, the legislative body may take into consideration amounts that have been transferred from the net revenues of the convention center to a fund for payment of lease rental. This chapter does not relieve the city from the obligation to pay from taxes any lease rental payable from taxes if other funds are

not available for that purpose. The tax levies are reviewable by other bodies vested by statute with authority to ascertain that the levies are sufficient to raise the amount that, with other money available, will be sufficient to meet the rental which under the lease contract is payable from taxes. The annual lease rental shall be paid semiannually to the authority or to the corporate trustee under any trust indenture following settlements of tax collections.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-24
Tax exemption
Sec. 24. All:
(1) property owned by the authority;
(2) revenues of the authority; and
(3) bonds or other securities issued by the authority, the interest on them, the proceeds received by a holder from the sale of bonds to the extent of the holder's cost of acquisition, proceeds received upon redemption prior to maturity, proceeds received at maturity, and the receipt of interest and proceeds;
are exempt from taxation in Indiana for all purposes except the financial institutions tax imposed under IC 6-5.5 or a state inheritance tax imposed under IC 6-4.1.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.21-1990, SEC.59; P.L.254-1997(ss), SEC.36.

IC 36-10-10-25
Handling and expenditure of funds; audit; employment of construction manager; surety bonds of officers and employees
Sec. 25. (a) Unless provided otherwise, all funds coming into possession of the authority shall be deposited, held, and secured or invested in accordance with the general statutes relating to the handling of public funds. The handling and expenditure of funds coming into possession of the authority is subject to audit and supervision by the state board of accounts. All contracts for construction and equipment of any building shall be let in accordance with the general statutes relating to public contracts.
(b) The board may employ a construction manager in connection with the project in the same manner as other professional advisers are employed.
(c) Any officer or employee of the authority authorized to receive, disburse, or in any way handle funds or negotiable securities of the authority shall execute a bond payable to the state, with surety to consist of a surety or guaranty corporation qualified to do business in Indiana, in an amount determined by the board. The bond shall be conditioned upon the faithful performance of his duties and the accounting for all money and property that may come into his hands or under his control. The cost of the bonds shall be paid out of funds of the authority.
(d) The records of the authority are public records.
As added by Acts 1982, P.L.218, SEC.4.
IC 36-10-10-26
Liquidation; procedure
Sec. 26. An authority may be liquidated after redemption of all of its securities, payment of all of its debts, and termination of all of its leases if the board files a report with the judge of the circuit court showing those facts and stating that liquidation would be in the best public interest. If the court finds those facts to be true, it shall make an order book entry ordering the authority liquidated.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-27
Construction of addition to convention center by city; law applicable; financing
Sec. 27. The city may construct an addition to the convention center leased by it under this chapter. The construction of an addition is subject to all statutes generally applicable to the construction of an addition to a city building owned by a city. In order to provide money for such purposes, a city may issue its general obligation bonds or appropriate money from its general fund or from any other funds or money available that could be used for such purposes as if the building were owned instead of leased by the city.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-28
Additions to convention center; party wall agreements
Sec. 28. A city and an authority that enter into a lease under this chapter may enter into party wall agreements or other agreements concerning the attaching of an addition or additions to a convention center. The agreement shall be recorded in the office of the recorder of the county in which the building is located. The agreement may provide for an easement or license to construct a part of an addition over or above any building.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-29
Civic center board of managers; creation; duties; organization
Sec. 29. (a) The city legislative body shall adopt an ordinance creating a city board of nine (9) members to be known as the "Civic Center Board of Managers". The board of managers shall supervise, manage, operate, and maintain:
(1) the convention center and its programs; and
(2) any other public facility owned or leased by the city or by an agency of it.
(b) A person appointed to the board of managers must be at least eighteen (18) years of age and a resident of the county in which the city is located. Five (5) of the managers shall be appointed by the city executive, and four (4) of the managers shall be appointed by the city legislative body. The managers serve for terms of three (3) years.
(c) Notwithstanding subsection (b), initial terms of the managers appointed by the executive are as follows:         (1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) Two (2) managers for terms of three (3) years.
(d) Notwithstanding subsection (b), the initial terms of the managers appointed by the city legislative body are as follows:
(1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) One (1) manager for a term of three (3) years.
(e) A manager may be removed for cause by the appointing authority. Vacancies shall be filled by the appointing authority, and any person appointed to fill a vacancy serves for the remainder of the vacated term. The managers may not receive salaries, but shall be reimbursed for any expenses necessarily incurred in the performance of their duties.
(f) The board of managers shall annually elect officers to serve during the calendar year. The board of managers may adopt resolutions and bylaws governing its operations and procedure and may hold meetings as often as necessary to transact business and to perform its duties. A majority of the managers constitutes a quorum.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-30
Board of managers; powers
Sec. 30. The board of managers may supervise, manage, operate, and maintain the convention center and its programs. It may do the following:
(1) Receive and collect money due to or otherwise related to the convention center; employ an executive manager, an associate manager, and other agents and employees that are considered necessary for the fulfillment of its duties, and fix the compensation of all employees. However, a contract of employment or other arrangement must be terminable at the will of the board of managers, except that a contract may be entered into with an executive manager for a period not exceeding four (4) years and subject to extension or renewal for similar or shorter periods.
(2) Let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, vending machines, caterers, and all other services considered necessary or desirable for the operation of the convention center.
(3) Lease a part of the convention center from time to time to any association, corporation, or individual, with or without the right to sublet.
(4) Fix charges and establish rules governing the use and operation of the convention center.
(5) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations; accept funds, loans, or advances on the terms and conditions that the board of managers considers necessary or desirable from the federal government, the state, or any of their

agencies or political subdivisions and, to the extent that surplus earnings may be made available for the purposes of this chapter, any available surplus earnings of the public utilities owned and operated by the city.
(6) Receive and collect all money due to the use or leasing of the convention center or any part of it and from concessions or other contracts and expend those monies for proper purposes.
(7) Provide coverage for its employees under IC 22-3 and IC 22-4.
(8) Purchase public liability and other insurance that it considers necessary.
(9) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including enforcement of them.
(10) Maintain and repair the convention center and employ a building superintendent and other employees that are necessary to properly maintain the convention center.
(11) Prepare and publish descriptive materials and literature relating to the convention center and specifying the advantages of the convention center; do all other acts and things that the board of managers considers necessary to promote and publicize the convention center and serve the commercial, industrial, and cultural interests of Indiana and all its citizens by the use of the convention center; and assist and cooperate with the state and other public, governmental, and private agencies and groups of citizens for those purposes.
(12) Supervise, manage, operate, and maintain any other public facility owned or leased by the city or by an agency of it when so directed by a resolution adopted by the city legislative body and approved by the city executive.
(13) Exercise other powers and perform other duties not in conflict with this chapter that are specified by ordinance of the city legislative body.
(14) Perform all other acts necessarily incidental to its duties and the powers listed in this section.
As added by Acts 1982, P.L.218, SEC.4. Amended by P.L.8-1993, SEC.521.

IC 36-10-10-31
Board of managers; preparation and approval of annual budget; approval of expenditures
Sec. 31. (a) The board of managers shall prepare a budget for each calendar year governing the projected operating expenses, the estimated income, and reasonable reserves. It shall submit that budget for review, approval, or addition to the city legislative body.
(b) The board of managers may not make expenditures except as provided in the approved budget, and all additional expenditures are subject to approval by the city legislative body.
(c) Payments to the users of the convention center or a part of it that constitute a contractual share of box office receipts are not

considered an operating expense or an expenditure within the meaning of this section, and the board of managers may make those payments without approval of the city executive or of the city legislative body.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-32
Board of managers; controller and assistant controller; duties
Sec. 32. (a) The city controller shall serve as controller of the board of managers and is the official custodian of all funds and assets of the board of managers for proper safeguarding and accounting. The controller shall, with the approval of the board of managers, appoint an assistant controller to act as auditor for the board of managers.
(b) The assistant controller is the official custodian of all books of account and other financial records of the board of managers and has the other powers and duties that are delegated by the city controller and the lesser powers and duties that the board of managers prescribes. The assistant controller, and any other employee or member of the board of managers authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of him in an amount and with surety and other conditions that are prescribed and approved by the board of managers.
(c) The assistant controller shall keep an accurate account of:
(1) all money due the convention center and the board of managers; and
(2) all money received, invested, and disbursed;
in accordance with generally recognized governmental accounting principals and procedures. All accounting forms and records shall be prescribed or approved by the state board of accounts. The assistant controller shall issue all warrants for the payment of money from the funds of the board of managers in accordance with procedures prescribed by the board of managers, but a warrant may not be issued for the payment of any claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the city controller or by the executive manager. Payroll and similar warrants may be executed with facsimile signatures.
(d) If the board of managers or the city has entered into any agreement to lease convention center facilities from the civic center building authority, the controller or assistant controller shall pay the lease rental to the authority within a reasonable period before the date on which principal or interest on any bonds outstanding issued under this chapter becomes due. The assistant controller shall submit to the board of managers at least annually a report of his accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which the disbursements were made. The board of

managers may require that the report be prepared by a designated, independent certified public accountant. Handling and expenditure of funds is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.218, SEC.4.

IC 36-10-10-33
Board of managers; conflicts of interest
Sec. 33. Persons serving on the board of managers shall disclose any pecuniary interest, direct or indirect, in any employment, financing agreement, or other contract made under this chapter before any action is taken on it by the board of managers. Any manager having a pecuniary interest may not vote on the matter. Real property acquired under this chapter in which a manager has a pecuniary interest may be acquired by the board of managers only by gift or condemnation.
As added by Acts 1982, P.L.218, SEC.4.



CHAPTER 11. GARY BUILDING AUTHORITY

IC 36-10-11-1
Application of chapter
Sec. 1. This chapter applies to a city having a population of more than ninety thousand (90,000) but less than one hundred five thousand (105,000).
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.12-1992, SEC.197; P.L.170-2002, SEC.177.

IC 36-10-11-2
Definitions
Sec. 2. As used in this chapter:
"Authority" refers to a building authority created under this chapter.
"Building" means a structure or a part of a structure used for a civic center or a facility that is owned by the city and used by a professional sports franchise, including the site, landscaping, parking, heating facilities, sewage disposal facilities, and other related appurtenances and supplies necessary to make the building suitable for use and occupancy.
"Governmental entity" means a state agency, state university, or political subdivision.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.136.

IC 36-10-11-3
Creation; procedure; issuance of general obligation bonds by city for construction of civic center prohibited
Sec. 3. (a) The city legislative body may adopt an ordinance to create a separate municipal corporation under this chapter known as the "_________ Building Authority" (inserting the name of the city) to finance, construct, equip, operate, and lease land and buildings to the governmental entities within the county in which the authority is created.
(b) The clerk of the city shall certify a copy of the ordinance and file the copy with the county recorder of the county in which the authority is created. When certified and filed, the ordinance is evidence in a civil action of the creation of the authority.
(c) The city may not issue general obligation bonds of the city to finance the cost, in whole or in part, of the construction or acquisition of any building for use as a civic center. For purposes of this section, the city includes any governmental entity that contains any territory of the city.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.2-1995, SEC.139.

IC 36-10-11-4
Trustees; appointment; terms; vacancies; oath      Sec. 4. (a) Within fifty (50) days after the adoption of the ordinance, the city executive shall appoint three (3) trustees and the city legislative body shall appoint two (2) trustees of the authority. All of the trustees must be at least twenty-one (21) years of age and residents of the city for at least five (5) years before appointment.
(b) Initial terms of the trustees are as follows:
(1) The legislative body's appointees for terms of two (2) years.
(2) One (1) of the executive's appointees for a term of three (3) years.
(3) Two (2) of the executive's appointees for terms of four (4) years.
At the expiration of a term, the appointing authority shall appoint a successor for a four (4) year term. Each trustee serves until his successor is appointed and qualified.
(c) If a trustee dies, resigns, ceases to be a resident of the city, fails to qualify for office within ten (10) days after he receives notice of his appointment, or is removed for cause, the appointing authority shall appoint another person as trustee for the remainder of that term.
(d) Each trustee, before entering upon his duties, shall take and subscribe an oath of office to be endorsed upon his certificate of appointment. The certificate shall be filed with the city clerk.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-5
Trustees; removal; procedure
Sec. 5. A trustee may be removed from office for good cause by an order of the judge of the circuit or superior court of the county in which the authority is located, subject to the procedure of this section. A complaint stating the preferred charges may be filed by any person against a trustee. The cause shall be placed on the advanced calendar and be tried as other civil causes are tried by the court without the intervention of a jury.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-6
Trustees; meetings; selection of directors and officers
Sec. 6. The trustees originally appointed shall meet within thirty (30) days after their appointment. At this meeting the trustees shall appoint the directors of the authority and shall elect the following officers from among their number:
(1) President.
(2) Vice president.
(3) Secretary.
The officers serve until the first Monday in January following their election. The trustees shall meet annually on the first Monday in January to reorganize, to appoint directors, and to transact business. Additional meetings may be called by the president or set at regular intervals by the trustees.
As added by Acts 1982, P.L.218, SEC.5.
IC 36-10-11-7
Trustees; rules; reimbursement of expenses
Sec. 7. The trustees may adopt the rules that they consider necessary for the proper conduct of their proceedings. Trustees serve without pay but are entitled to reimbursement for any expenses necessarily incurred in the performance of their duties.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-8
Trustees; conflicts of interest
Sec. 8. A trustee may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. A transaction in which any trustee has a pecuniary interest is void.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-9
Trustees; appointment of board of directors; qualifications; tenure; conflicts of interest
Sec. 9. The trustees shall appoint by majority vote a board of five (5) directors. The directors must meet the same qualifications, subscribe to the same oath, and receive the same reimbursements as trustees. The directors serve for one (1) year following their appointment and until their successors are appointed and qualified. A director may not have any pecuniary interest in any contract, employment, purchase, or sale made under this chapter. Any transaction in which any director has a pecuniary interest is void. Vacancies shall be filled by the trustees. The trustees may remove a director for cause at any time.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-10
Board of directors; meetings; officers; bylaws; quorum; approval of actions
Sec. 10. (a) Not later than thirty (30) days after the directors are appointed, and on the first Monday of each following February they shall hold a meeting for the purpose of organization. They shall elect the following officers from among their members:
(1) President.
(2) Vice president.
(3) Secretary.
(4) Treasurer.
The officers shall perform the duties usually pertaining to those offices. The officers serve from the date of their election until their successors are elected and qualified.
(b) The directors may adopt bylaws and rules necessary for the proper conduct of their proceedings, the carrying out of their duties, and the safeguarding of the funds and property of the authority. In addition to the annual meeting, other regular and special meetings shall be held at the times that they determine and upon public notice that they fix, either by resolution or in accordance with the

provisions of the bylaws. A majority of the directors constitutes a quorum. A majority is necessary to authorize any action.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-11
Preliminary expenses; payment; reimbursement
Sec. 11. (a) All necessary preliminary expenses actually incurred in the:
(1) making of surveys;
(2) estimates of cost and receipts;
(3) employment of engineers or other employees;
(4) giving of notices;
(5) taking of options; and
(6) all other expenses necessary to be paid before the issue and delivery of bonds or the negotiation of the loan under this chapter;
may be met and paid out of funds provided by the city from funds on hand or derived from taxes levied for that purpose.
(b) The funds of the city from which payments are made shall be fully reimbursed and repaid by the board out of the first proceeds of the sale of bonds or the loan negotiated by the authority before any other disbursements are made. The amount advanced shall be a first charge against the proceeds resulting from the sale of the bonds or the negotiation of the loan until the loan has been repaid.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-12
Board of directors; powers
Sec. 12. The board of directors may finance, construct, and lease buildings for the joint or separate use of one (1) or more of the governmental entities within the county in which the authority has been created. The board of directors also may:
(1) sue and be sued;
(2) appropriate, purchase, lease, rent, and hold any land, materials, and personal property in connection with buildings constructed or to be constructed under this chapter;
(3) acquire by gift, devise, or bequest real and personal property and hold, use, expend, or dispose of that property for the purposes authorized by this chapter;
(4) enter upon any lots or lands for the purpose of surveying or examining them for the purposes of this chapter;
(5) collect rentals payable as provided for in a lease; and
(6) make and enter into all contracts and agreements necessary or incidental for the performance of its duties and the execution of its powers under this chapter.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-13
Lease to governmental entity of property controlled by authority; sublease; term; renewal      Sec. 13. (a) A governmental entity within the county and the authority may enter into a lease for all or part of a building under the control of the authority. A governmental entity may also sublease the leased premises to other governmental entities within the county.
(b) A lease may be entered into before the actual acquisition of a site and the construction of the building. A lease may not provide for the payment of any lease rental by the lessee until the building is ready for occupancy.
(c) A lease or sublease may not be for a period longer than forty (40) years, but may be renewed for a maximum of forty (40) years. An option to renew may be included in the original lease.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-14
Lease; option to purchase
Sec. 14. (a) An option to purchase on the dates of each year fixed in the lease, before the expiration of the lease, may also be included in the original lease. The price must be computed by a method set out in the lease. The option may be given to one (1) or more lessees acting jointly or severally.
(b) A lease may not obligate a governmental entity to purchase the leased building or pay creditors or bondholders of the authority.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-15
Lease; notice and hearing; authorization of execution
Sec. 15. (a) When the authority and a governmental entity have agreed upon the lease, and before the final execution of the lease, a notice shall be published under IC 5-3-1 of a hearing to be held by the fiscal body of the governmental entity. The hearing shall be held on a day at least ten (10) days after the publication of notice. The proposed lease and any plans and specifications must be open to inspection by the public during the ten (10) day period and at the hearing.
(b) The notice must state:
(1) the date, place, and time of the hearing;
(2) a brief summary of the principal terms of the lease, including the character and location of the property to be leased;
(3) the estimated lease rental to be paid; and
(4) the period of the lease.
(c) All interested persons are entitled to be heard at the hearing concerning the necessity for the execution of the lease and whether the lease rental is fair and reasonable. The hearing may be adjourned to a later date fixed before adjournment. Following the hearing the fiscal body may either:
(1) authorize the execution of the original lease; or
(2) authorize the execution of the lease with modifications that are agreed to by the authority.
As added by Acts 1982, P.L.218, SEC.5.
IC 36-10-11-16
Lease; execution; notice; limitation on annual rental; approval by department of local government finance; transfer of net revenue
Sec. 16. (a) The lease shall be executed on behalf of the governmental entity by an officer authorized by law to execute contracts for the entity and on behalf of the authority by both the president or vice president of the board and the secretary of the board of directors.
(b) Notice of the execution of the lease shall be given by the governmental entity by publication as provided in IC 5-3-1.
(c) A lease may not be executed with annual lease rental exceeding an aggregate of two hundred seventy-five thousand dollars ($275,000) unless the fiscal body of the lessee governmental entity finds that the estimated annual net income to the lessee governmental entity from the civic center, plus any other nonproperty tax funds made available annually for the payment of the lease rental, will not be less than the amount of the excess.
(d) The lease is subject to approval by the department of local government finance under IC 6-3.5. The lease may be executed before approval; however, if the department of local government finance does not approve the lease, it is void. The department of local government finance may not approve the lease under IC 6-3.5-1.1-8 unless it finds that the condition prescribed in subsection (c) is satisfied.
(e) All net revenues of the leased building, together with any other funds made available for the payment of lease rental, shall be transferred at least annually by the lessee to a fund for payment of lease rental.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.73-1983, SEC.23; P.L.90-2002, SEC.525.

IC 36-10-11-17
Lease; objections; petition; certification to department of local government finance; hearing; determination
Sec. 17. (a) Ten (10) or more taxpayers whose tax rate will be affected by the lease may file a petition in the office of the county auditor within thirty (30) days after publication of notice of the execution of the lease. The petition must set forth their objections and the facts showing:
(1) that the lease is unnecessary or unwise; or
(2) that the lease rental is not fair and reasonable.
(b) Upon the filing of a petition, the county auditor shall certify a copy, together with other data that is necessary in order to present the questions involved, to the department of local government finance. Upon receipt of a certified petition and information, the department of local government finance shall set a time and place for the hearing of the matter. The hearing shall be held at least five (5) but not more than fifteen (15) days after receipt of the petition by the department of local government finance. Notice of the hearing shall be given by the department of local government finance to the

governmental entity and to the first ten (10) petitioners at least five (5) days before the date of the hearing. The hearing shall determine the necessity of the lease and whether the lease rental is fair and reasonable.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.90-2002, SEC.526.

IC 36-10-11-18
Lease; actions to contest validity or enjoin performance; limitation
Sec. 18. An action to contest the validity of the lease or to enjoin the performance of the lease may not be brought later than thirty (30) days after publication of notice of the execution of the lease or thirty (30) days after the decision of the department of local government finance, whichever is later.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.90-2002, SEC.527.

IC 36-10-11-19
Sale or lease of land by governmental entity to authority
Sec. 19. (a) A governmental entity or entities desiring to have buildings erected on land owned or to be acquired by it may sell or lease the land to the authority. The land may be leased at a nominal lease rental, but the term of the lease may not be less than the term of the lease of the building to the governmental entity.
(b) The governmental entity may also grant an option to the authority to purchase the land within six (6) months after the expiration of the lease on the building if the governmental entity or entities has not exercised an option to purchase the building within the terms of the contract of lease. If the option price on the land is not fixed in the original contract of lease, then the price to be paid for the land under that option shall be determined by appraisal to be made by three (3) appraisers residing in the county appointed by the judge of the circuit court of the county. A sale or lease of land by a governmental entity to the authority shall be authorized by the fiscal body of the entity by ordinance or resolution, which shall be entered in the official records of the fiscal body. The authorization shall be given concurrently with the authorization by the governmental entity of a lease by it of the particular building, or part of it, to be constructed wholly or in part on the land. The deed or lease shall be executed on behalf of the entity by the officer or officers authorized by law to enter into contracts on behalf of the entity and on behalf of the authority by the president or vice president and secretary of the board of directors.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-20
Revenue bonds; issuance; resolution
Sec. 20. (a) In order to procure funds to pay the cost of a building to be built or improved under this chapter, and to repay advances for preliminary expenses made to the authority by the governmental

entity, the board of directors may issue revenue bonds of the authority. The bonds are payable solely from the income and revenues of the particular building financed from the proceeds of the bonds.
(b) The revenue bonds shall be authorized by resolution of the board, bear interest payable semiannually, and mature serially, either annually or semiannually, at the times that are determined by the resolution of the board authorizing the bonds. The maturities of the bonds may not extend over a period longer than the period of the lease of the building for which the bonds are issued. The bonds may and all bonds maturing after ten (10) years from the date of issuance shall be made redeemable before maturity at the option of the authority, to be exercised by the board, at par value together with the premiums and under the terms and conditions that are fixed by the resolution authorizing the issuance of the bonds. The principal and interest of the bonds may be made payable in any lawful medium.
(c) The resolution must determine the form of the bonds, including the interest coupons to be attached, and must fix the denomination or denominations of the bonds and the place or places of payment of the principal and interest, which must be at a state or national bank or trust company within Indiana or may be at one (1) or more state or national banks or trust companies outside Indiana. All bonds must have all the qualities and incidents of negotiable instruments under statute. Provision may be made for the registration of the bonds in the name of the owner as to principal alone.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-21
Bonds; execution and sale
Sec. 21. (a) The bonds shall be executed by the president of the board, and the corporate seal of the authority shall be affixed and attested by the secretary of the board. The interest coupons attached to the bonds shall be executed by placing the facsimile signature of the treasurer on them. The bonds shall be sold by the board at public sale and for not less than the par value. Notice of sale shall be published in accordance with IC 5-3-1.
(b) The board shall award the bonds to the highest bidder as determined by computing the total interest on the bonds from the date of issue to the dates of maturity and deducting the premium bid, if any. If the bonds are not sold on the date fixed for the sale, the sale may be continued from day to day until a satisfactory bid has been received.
(c) Any premium received from the sale of the bonds shall be used solely for the payment of principal and interest on the bonds.
(d) Before the preparation of definitive bonds, temporary bonds may under like restrictions be issued with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. The total amount of bonds issued by the authority under this section, when added to any loan or loans negotiated under section 22 of this chapter, may not exceed three million dollars ($3,000,000). As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-22
Loans; procedure
Sec. 22. (a) In lieu of authorizing and selling bonds as provided in this section, the board may adopt a resolution authorizing the negotiation of a loan or loans for the purpose of procuring the required funds. The resolution must set out the total amount of the loan desired and the approximate dates on which funds will be required and the amounts of them. The resolution must also set out the terms, conditions, and restrictions relative to the proposed loan or to the submission of proposals that the board considers advisable. Before the consideration of proposals for the making of a loan, a notice shall be published once each week for two (2) weeks in a newspaper published in the county and a newspaper published in the city of Indianapolis setting out the amount and purpose of the proposed loan and a brief summary of other provisions of the resolution, including the time and place where proposals will be considered. The board may accept the proposal that in its judgment is the most advantageous to the authority.
(b) The total amount of loans negotiated by the authority under this section, when added to the amount of bonds issued under section 21 of this chapter, may not exceed three million dollars ($3,000,000).
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-23
Application of bond and loan proceeds; lien
Sec. 23. All money received from the sale of bonds or loans negotiated under this chapter, after reimbursement to the city of all amounts advanced for preliminary expenses as provided in section 11 of this chapter, shall be applied to the payment of the costs of buildings and improvements for which the bonds were issued or the loan was negotiated, including incidental expenses and interest during construction. A lien exists on all monies until so applied in favor of the holders of the bonds, the lenders, or the trustees.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-24
Bonds or loans; trust indenture
Sec. 24. (a) In the discretion of the board of directors, the bonds or loan may be secured by a trust indenture between the authority and a corporate trustee, which may be any trust company or national or state bank within Indiana having trust powers. The trust indenture may mortgage all or part of the land, buildings, or both for which the bonds are issued or the loan negotiated. The trust indenture may contain the provisions for protecting and enforcing the rights and remedies of the bondholders or lenders that are reasonable and proper, including covenants setting forth the duties of the authority and board of directors in relation to the construction of the buildings and improvement, operation, repair, maintenance, and insurance of

them, and the custody, safeguarding, and application of all money received or to be received by the authority due to the building financed by the issuance of the bonds or the negotiation of the loan. The indenture may set forth the rights and remedies of the bondholders or lenders and trustee and provisions restricting the individual right of action of bondholders or lenders.
(b) Within the limits of this chapter, the board of directors may provide by resolution or in the trust indenture for the payment of the proceeds of the sale of the bonds or the negotiation of the loan to an officer, board, or depository that it determines for the custody of them and for the method of disbursement, with safeguards and restrictions that it determines.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-25
Refunding revenue bonds; issuance
Sec. 25. (a) To procure money to refund bonds issued under section 20 of this chapter, the board of directors may issue refunding revenue bonds. The refunding bonds may not be issued unless:
(1) the issuance will result in a savings of interest cost to the authority; or
(2) the issuance will permit a reduction in the lease rental payable by the lessee of the building financed from the bond proceeds being refunded.
(b) The refunding bonds are subject to the following:
(1) The issuance may not exceed the sum of:
(A) the principal of the bonds being refunded;
(B) any premium required to be paid upon their redemption;
(C) any interest accrued or to accrue to the date of their redemption; and
(D) any expenses that the board estimates will be incurred in the issuance of the refunding bonds.
(2) The bonds may be issued at any time not more than six (6) years prior to the redemption date of the bonds being refunded.
(3) Principal is not payable on the refunding bonds until after the redemption date.
(4) Until the redemption of the bonds being refunded, the interest on the refunding bonds is payable solely from the money placed in escrow in accordance with section 26 of this chapter. Interest or other income earned on the investment of the funds and the principal and interest on the refunding bonds constitute a lien only against the escrowed money.
(5) Upon redemption of all the bonds being refunded, the principal and interest on the refunding bonds is payable solely from and constitute a lien only against the income and revenues of the buildings financed from the proceeds of the bonds being refunded and any other money deposited in the sinking fund for the payment of the refunding bonds.
(c) The refunding bonds shall be issued in the same manner as bonds are issued under section 20 of this chapter and may be secured

by a trust indenture as provided in section 24 of this chapter.
(d) An action to contest the validity of the refunding bonds may not be brought after the fifth day following the receipt of bids for the bonds.
(e) The trust indenture securing the refunding bonds may provide for the transfer by the authority to the sinking fund established by the trust indenture of all or any part of the balance in the sinking fund established in the trust indenture securing, or resolution providing for the issuance of, the bonds being refunded, the transfer to be made concurrently with the redemption of all the bonds being refunded.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-26
Refunding bonds; application of proceeds
Sec. 26. (a) The proceeds of the refunding bonds issued under section 25 of this chapter shall be placed in escrow and applied with any other available money to the payment on the date selected for redemption of the principal, accrued interest, and any redemption premiums of the bonds being refunded. In addition, if provided or permitted in the resolution authorizing the issuance of the refunding bonds or in the trust indenture securing them, the proceeds may also be applied to the payment of any interest on the refunding bonds and any costs of refunding. Pending application, the escrowed proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States, which must mature, or which must be subject to redemption by the holder of them at the option of the holder, not later than the respective dates when the proceeds, together with the accruing interest, will be required for the purposes intended.
(b) In lieu of those investments, all or part of the proceeds may be placed in interest bearing time certificates of deposit with the bank that the board designates. Other similar arrangements may be made with the bank that will assure that the proceeds, together with the accruing interest, will be available when required for the purposes intended, but time certificates of deposit or other similar arrangements must be secured to their full amount by direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of the type permitted for direct investment of the escrow fund.
(c) All interest or other income earned on these investments must first be used to pay the interest on the refunding bonds as it becomes due. Any excess becomes a part of and shall be held in the escrow fund. Any balance remaining in the escrow fund after redemption of all the bonds being refunded shall be deposited in the sinking fund established for the payment of the principal and interest on the refunding bonds.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-27
Refunding bonds; authority to amend lease      Sec. 27. (a) In connection with the issuance of refunding bonds, the authority and the lessee, or lessees, of the building, or buildings, financed from the proceeds of the bonds being refunded may enter into an amendment to the lease modifying the lease:
(1) to provide for a reduction in the amount of lease rental payable by the lessee, or lessees, to be effective upon the redemption of the bonds being refunded;
(2) to provide for an extension of the time set forth in the lease before the option of the lessee, or lessees, to purchase may be exercised to the time that is agreed upon between the authority and the lessee or lessees; or
(3) to provide that the lease rental payable by the lessee, or lessees, after the redemption of all the bonds being refunded is payable to the trustee under the trust indenture securing the refunding bonds.
(b) Proceedings or actions by the lessee and approval by any board, commission, or agency are not required for refunding. The refunding authorized in this chapter does not affect the obligation of the lessee, or lessees, to pay the lease rental under the lease of the building or buildings, except to the extent the lease rental may be reduced by any amendment as authorized by this section.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-28
Refunding bonds; redemption
Sec. 28. For the purposes of sections 25, 26, and 27 of this chapter, bonds are redeemed on the date selected for redemption if:
(1) the full amount necessary to effect complete redemption has been deposited in accordance with the trust indenture securing or resolution providing for the issuance of the bonds; and
(2) all action necessary to redeem the bonds has been taken so that the bonds are no longer considered outstanding under the trust indenture or resolution and are no longer payable from the income and revenues of the particular building, or buildings, financed from the proceeds of the bonds.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-29
Governmental entity; tax levy to pay lease rental
Sec. 29. (a) The fiscal body of a governmental entity that has entered into an approved lease under this chapter shall annually levy a tax sufficient to produce each year the necessary revenues that, with other available money, are sufficient to pay the lease rental payable under the lease.
(b) In fixing and determining the amount of the necessary levy to pay the lease rental, the fiscal body may take into consideration amounts that have been transferred to the fund for payment of the lease rental under section 16(e) of this chapter. This chapter does not relieve the governmental entity from the obligation to pay from taxes the lease rental or part of it if other funds are not available for that

purpose. The tax levies are reviewable by other bodies vested by statute with authority to ascertain that the levies are sufficient to raise the amount that, with other money available, will be sufficient to meet the rental payable under the lease.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-30
Tax exemption
Sec. 30. All:
(1) property owned by the authority;
(2) revenues received by the authority; and
(3) bonds or other securities issued by the authority, including the interest on them;
are exempt from taxation in Indiana.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-31
Handling of funds; audit; contract requirements; surety bonds of employees
Sec. 31. (a) Authority funds shall be handled in the same manner as other public funds and shall be audited by the state board of accounts. Contracts let by the authority shall be let in accordance with the general statutes relating to public contracts.
(b) Any employee of the authority authorized to receive or disburse funds or negotiable securities of the authority shall execute a bond payable to the state conditioned upon the faithful performance of his duties and the accounting for all money and property that may come under his control. The cost of the bonds shall be paid out of funds of the authority.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-32
Civil actions against authority; venue
Sec. 32. A civil action against the authority must be brought in the circuit or superior court of the county in which the authority is located.
As added by Acts 1982, P.L.218, SEC.5.

IC 36-10-11-33
Civic center board of managers; creation; organization
Sec. 33. (a) The fiscal body of the lessee shall adopt an ordinance creating a board of five (5) members to be known as the "Civic Center Board of Managers". The board of managers shall supervise, manage, operate, and maintain a building and its programs.
(b) A person appointed to the board of managers must be at least twenty-one (21) years of age and a resident of the lessee governmental entity for at least five (5) years. If the lessee is a city, three (3) of the managers shall be appointed by the city executive, and two (2) of the managers shall be appointed by the city legislative body. If the lessee is not a city, all five (5) managers shall be

appointed by the fiscal body of the lessee. An officer or employee of a political subdivision may not serve as a manager. The managers serve for terms of three (3) years.
(c) Notwithstanding subsection (b), if the lessee is a city, initial terms of the managers appointed by the executive are as follows:
(1) One (1) manager for a term of one (1) year.
(2) One (1) manager for a term of two (2) years.
(3) One (1) manager for a term of three (3) years.
The initial term of one (1) of the managers appointed by the legislative body is two (2) years, and the other is three (3) years.
(d) Notwithstanding subsection (b), if the lessee is not a city, initial terms of the managers are as follows:
(1) One (1) manager for a term of one (1) year.
(2) Two (2) managers for terms of two (2) years.
(3) Two (2) managers for terms of three (3) years.
(e) A manager may be removed for cause by the appointing authority. Vacancies shall be filled by the appointing authority, and any person appointed to fill a vacancy serves for the remainder of the vacated term. The managers shall be reimbursed for any expenses necessarily incurred in the performance of their duties. The fiscal body of the lessee may adopt an ordinance providing for the payment of a salary or a per diem to a manager who does not hold another lucrative elective or appointive office.
(f) The board of managers shall annually elect officers to serve during the calendar year. The board of managers may adopt resolutions and bylaws governing its operations and procedure and may hold meetings as often as necessary to transact business and to perform its duties. A majority of the managers constitutes a quorum.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.137; P.L.7-2006, SEC.1.

IC 36-10-11-34
Board of managers; powers
Sec. 34. The board of managers may do the following:
(1) Receive and collect money due to or otherwise related to a building; employ an executive manager, an associate manager, and other agents and employees that are considered necessary for the fulfillment of its duties, and fix the compensation of all employees. However, a contract of employment or other arrangement must be terminable at the will of the board of managers, except that a contract may be entered into with an executive manager for a period not exceeding four (4) years and subject to extension or renewal for similar or shorter periods.
(2) Let concessions for the operation of restaurants, cafeterias, public telephones, news and cigar stands, vending machines, caterers, and all other services considered necessary or desirable for the operation of the a building.
(3) Lease a part of a building from time to time to any association, corporation, or individual, with or without the right to sublet.         (4) Fix charges and establish rules governing the use and operation of a building.
(5) Accept gifts or contributions from individuals, corporations, limited liability companies, partnerships, associations, trusts, or foundations; accept funds, loans, or advances on the terms and conditions that the board of managers considers necessary or desirable from the federal government, the state, or any of their agencies or political subdivisions.
(6) Receive and collect all money due to the use or leasing of a building or any part of it and from concessions or other contracts and expend that money for proper purposes.
(7) Provide coverage for its employees under IC 22-3 and IC 22-4.
(8) Purchase public liability and other insurance that it considers necessary.
(9) Make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this chapter, including enforcement of them.
(10) Maintain and repair a building and employ a building superintendent and other employees that are necessary to properly maintain a building.
(11) Prepare and publish descriptive materials and literature relating to a building and specifying the advantages of a building; do all other acts and things that the board of managers considers necessary to promote and publicize a building and serve the commercial, industrial, and cultural interests of Indiana and all its citizens by the use of a building; and assist and cooperate with the state and other public, governmental, and private agencies and groups of citizens for those purposes.
(12) Supervise, manage, operate, and maintain any other public facility owned or leased by the lessee governmental entity or by an agency of it when so directed by a resolution adopted by the fiscal body of the entity.
(13) Exercise other powers and perform other duties not in conflict with this chapter that are specified by ordinance or resolution of the fiscal body of the lessee governmental entity.
(14) Perform all other acts necessarily incidental to its duties and the powers listed in this section.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.8-1993, SEC.522; P.L.178-2002, SEC.138.

IC 36-10-11-35
Board of managers; preparation and review of annual budget; approval of expenditures
Sec. 35. (a) The board of managers shall prepare a budget for each calendar year governing the projected operating expenses, the estimated income, and reasonable reserves. It shall submit that budget for review, approval, or addition to the fiscal body of the lessee governmental entity.
(b) The board of managers may not make expenditures except as

provided in the approved budget, and all additional expenditures are subject to approval by the fiscal body of the entity.
(c) Payments to the users of a building or a part of it that constitute a contractual share of box office receipts are not considered an operating expense or an expenditure within the meaning of this section, and the board of managers may make those payments without approval.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.139.

IC 36-10-11-36
Board of managers; controller and assistant controller; duties
Sec. 36. (a) The fiscal officer of the lessee governmental entity shall act as controller of the board of managers and is responsible for proper safeguarding and accounting. The controller shall, with the approval of the board of managers, appoint an assistant to act as auditor for the board of managers.
(b) The assistant is the official custodian of all books of account and other financial records of the board of managers and has the other powers and duties that are delegated by the controller and the lesser powers and duties that the board of managers prescribes. The assistant, and any other employee or member of the board of managers authorized to receive, collect, or expend money, shall give bond for the faithful performance and discharge of all duties required of him in an amount and with surety and other conditions that are prescribed and approved by the board of managers.
(c) The assistant shall keep an accurate account of:
(1) all money due a building and the board of managers; and
(2) all money received, invested, and disbursed;
in accordance with generally recognized governmental accounting principles and procedures. All accounting forms and records shall be prescribed or approved by the state board of accounts. The assistant shall issue all warrants for the payment of money from the funds of the board of managers in accordance with procedures prescribed by the board of managers, but a warrant may not be issued for the payment of any claim until an itemized and verified statement of the claim has been filed with the controller, who may require evidence that all amounts claimed are justly due. All warrants shall be countersigned by the controller or financial officer or by the executive manager. Payroll and similar warrants may be executed with facsimile signatures.
(d) If the board of managers or the lessee governmental entity has entered into any agreement to lease building facilities from the authority, the controller shall pay the lease rental to the authority within a reasonable period before the date on which principal or interest on any bonds outstanding issued under this chapter becomes due. The assistant shall submit to the board of managers at least annually a report of his accounts exhibiting the revenues, receipts, and disbursements and the sources from which the revenues and receipts were derived and the purpose and manner in which the

disbursements were made. The board of managers may require that the report be prepared by a designated, independent certified public accountant. Handling and expenditure of funds is subject to audit and supervision by the state board of accounts.
As added by Acts 1982, P.L.218, SEC.5. Amended by P.L.178-2002, SEC.140.

IC 36-10-11-37
Board of managers; conflicts of interest
Sec. 37. Persons serving on the board of managers shall disclose any pecuniary interest, direct or indirect, in any employment, financing agreement, or other contract made under this chapter before any action is taken on it by the board of managers. Any manager having a pecuniary interest may not vote on the matter. Real property acquired under this chapter in which a manager has a pecuniary interest may be acquired by the board of managers only by gift or condemnation.
As added by Acts 1982, P.L.218, SEC.5.



CHAPTER 12. CHILDREN'S MUSEUM IN MARION COUNTY

IC 36-10-12-1
"Board of school trustees"
Sec. 1. As used in this chapter, "board of school trustees" means the school board of an incorporated town.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-2
"Children's museum"
Sec. 2. As used in this chapter, "children's museum" means a museum located in a county containing a consolidated city, if the museum is:
(1) incorporated under the Indiana law without stock and without purpose of gain to the museum's members; and
(2) organized to maintain in the county a permanent museum containing objects and items:
(A) of interest primarily to children; and
(B) for the encouragement and education of children.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-3
"Incorporated town"
Sec. 3. As used in this chapter, "incorporated town" means an incorporated town located in a county containing a consolidated city.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-4
"Township"
Sec. 4. As used in this chapter, "township" means a school township that is located in a county containing a consolidated city.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-5
"Township board"
Sec. 5. As used in this chapter, "township board" means the township board of a township.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-6
"Township trustee"
Sec. 6. As used in this chapter, "township trustee" means the duly elected trustee of the civil township in which a school township is located.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-7
Financial assistance of township trustee; amount; budget and appropriation      Sec. 7. (a) With the consent of the township board, the township trustee may provide financial assistance to a children's museum. The assistance shall be:
(1) paid from the funds of the school township;
(2) budgeted and appropriated as provided by law; and
(3) in an amount each year not to exceed the product of twenty-five cents ($0.25) multiplied by the ADA (as defined in IC 20-18-2-1.5(a)) of children enrolled in grades 1 through 8 in the public schools of the township as reported in the last preceding annual report to the state superintendent of public instruction.
(b) The assistance under subsection (a) is payable annually. The trustee and the township board may continue the assistance annually if the board of trustees or other governing body of the children's museum has accepted by resolution the provisions of this chapter and has filed a certified copy of the resolution with the township trustee of the township before the date of the first payment.
As added by P.L.1-2005, SEC.47. Amended by P.L.2-2006, SEC.193.

IC 36-10-12-8
Financial assistance of board of school trustees; amount
Sec. 8. (a) The board of school trustees of a town may provide financial assistance to a children's museum. The assistance shall be:
(1) paid from the funds of the school town; and
(2) in an amount each year not to exceed the product of twenty-five cents ($0.25) multiplied by the ADA (as defined in IC 20-18-2-1.5(a)) of children enrolled in grades 1 through 8 in the public schools of the town as reported in the last preceding annual report to the state superintendent of public instruction.
(b) The assistance under subsection (a) is payable annually. The board of school trustees may continue the assistance annually if the board of trustees or other governing body of the children's museum has accepted by resolution the provisions of this chapter and has filed a certified copy of the resolution with the board of school trustees before the date of the first payment.
As added by P.L.1-2005, SEC.47. Amended by P.L.2-2006, SEC.194.

IC 36-10-12-9
Prerequisites for financial assistance
Sec. 9. (a) A children's museum is not entitled to receive financial assistance under sections 7 and 8 of this chapter until the board of trustees or other governing body of the museum agrees with the township trustee or board of school trustees, by proper resolution, to do the following:
(1) To allow the county superintendent of schools of the county to attend all meetings of the board of trustees or other governing body of the children's museum so that the superintendent is advised as to the work done and proposed to be done by the children's museum.
(2) To allow the township trustees of a township or board of

school trustees of a town furnishing financial assistance to the children's museum to nominate individuals eligible for membership on the board of trustees or other governing body of the museum. The children's museum must elect one (1) member from the list or lists of individuals nominated as a member of the board of trustees or other governing body of the children's museum. The member elected under this subdivision represents all townships and towns.
(3) To grant free admission to the children's museum and galleries to all students and teachers of a township or town that furnishes financial assistance to the children's museum.
(4) To allow the use, at reasonable times and in reasonable ways, of the plant, equipment, and facilities of the children's museum to educate the students of the township or town.
(5) To allow the use of the services of the personnel of the children's museum, at reasonable times and in reasonable ways, under the direction of the children's museum, if the services are consistent with the regular established duties of the personnel.
(6) To allow the loan of suitable and available objects and items from the children's museum's collection to a school of the township or town to aid and supplement the curriculum of the school.
(b) A copy of the resolution must be filed in the office of the township trustee or with the secretary of the board of school trustees before the children's museum receives financial assistance under this chapter.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-10
New resolution for financial assistance not required
Sec. 10. After a children's museum qualifies to receive financial assistance from a township or town under this chapter, the board of trustees or the governing body of the children's museum is not required to adopt new resolutions each year. Each original resolution continues and remains in full force and effect until the original resolution is revoked or rescinded by another resolution that is certified and filed under this chapter.
As added by P.L.1-2005, SEC.47.

IC 36-10-12-11
Duration of entitlement of benefits
Sec. 11. A children's museum is entitled to receive the benefits provided under this chapter for as long as the board of trustees or governing body of the children's museum performs or is willing to perform the duties set forth in section 9 of this chapter.
As added by P.L.1-2005, SEC.47.



CHAPTER 13. CULTURAL INSTITUTIONS

IC 36-10-13-1
"Art association"
Sec. 1. As used in this chapter, "art association" means a nonprofit corporation organized under Indiana law to:
(1) maintain a permanent art gallery; and
(2) promote education in the fine and industrial arts;
that owns, possesses, or maintains property for those purposes.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-2
"Cultural institution"
Sec. 2. As used in this chapter, "cultural institution" means a historical society, an art association, or other nonprofit corporation organized under Indiana law to further the cultural development of the public.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-3
"Historical society"
Sec. 3. As used in this chapter, "historical society" means a nonprofit corporation organized under Indiana law to:
(1) maintain a permanent historical museum; and
(2) promote a knowledge of local ancestral heritage and custom;
that owns, possesses, or maintains property for those purposes.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-4
School corporations in certain counties; appropriation for historical society authorized
Sec. 4. (a) This section does not apply to a school corporation in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) The governing body of a school corporation may annually appropriate, from the school corporation's general fund, a sum of not more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation to be paid to a historical society, subject to section 6 of this chapter.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-5
School corporations in certain counties; tax levy; historical society fund; appropriation for historical society authorized
Sec. 5. (a) This section applies only to a school corporation in a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000).
(b) To provide funding for a historical society under this section, the governing body of a school corporation may impose a tax of not

more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation.
(c) A tax under this section is not subject to the maximum permissible tuition support levy limitations imposed on the school corporation by IC 20-45-3.
(d) The school corporation shall deposit the proceeds of the tax in a fund to be known as the historical society fund. The historical society fund is separate and distinct from the school corporation's general fund and may be used only to provide funds for a historical society under this section.
(e) Subject to section 6 of this chapter, the governing body of the school corporation may annually appropriate the money in the fund to be paid in semiannual installments to a historical society having facilities in the county.
As added by P.L.1-2005, SEC.48. Amended by P.L.2-2006, SEC.195.

IC 36-10-13-6
Prerequisites for receipt of payment
Sec. 6. Before a historical society may receive payments under sections 4 and 5 of this chapter, the historical society's governing board must adopt a resolution that entitles:
(1) the governing body of the school corporation to appoint the school corporation's superintendent and one (1) history teacher as visitors who may attend all meetings of the society's governing board;
(2) the governing body of the school corporation to nominate two (2) individuals for membership on the society's governing board;
(3) the school corporation to use the society's facilities and equipment for educational purposes consistent with the society's purposes;
(4) the students and teachers of the school corporation to tour the society's museum, if any, free of charge; and
(5) the school corporation to borrow artifacts from the society's collection, if any, for temporary exhibit in the schools.
As added by P.L.1-2005, SEC.48.

IC 36-10-13-7
School corporations in certain counties; tax levy; art association fund; appropriation for art association authorized; prerequisites for receipt of payments
Sec. 7. (a) This section applies to school corporations in a county containing a city having a population of:
(1) more than one hundred fifty thousand (150,000) but less than five hundred thousand (500,000);
(2) more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000);
(3) more than ninety thousand (90,000) but less than one hundred five thousand (105,000);
(4) more than one hundred five thousand (105,000) but less than

one hundred twenty thousand (120,000); or
(5) more than seventy-five thousand (75,000) but less than ninety thousand (90,000).
(b) To provide funding for an art association under this section, the governing body of a school corporation may impose a tax of not more than five-tenths of one cent ($0.005) on each one hundred dollars ($100) of assessed valuation in the school corporation. The tax is not subject to the maximum permissible tuition support levy limitations imposed on the school corporation by IC 20-45-3.
(c) The school corporation shall deposit the proceeds of the tax imposed under subsection (b) in a fund to be known as the art association fund. The art association fund is separate and distinct from the school corporation's general fund and may be used only to provide funds for an art association under this section. The governing body of the school corporation may annually appropriate the money in the fund to be paid in semiannual installments to an art association having facilities in a city that is described in subsection (a), subject to subsection (d).
(d) Before an art association may receive payments under this section, the association's governing board must adopt a resolution that entitles:
(1) the governing body of the school corporation to appoint the school corporation's superintendent and director of art instruction as visitors who may attend all meetings of the association's governing board;
(2) the governing body of the school corporation to nominate individuals for membership on the association's governing board, with at least two (2) of the nominees to be elected;
(3) the school corporation to use the association's facilities and equipment for educational purposes consistent with the association's purposes;
(4) the students and teachers of the school corporation to tour the association's museum and galleries free of charge;
(5) the school corporation to borrow materials from the association for temporary exhibit in the schools;
(6) the teachers of the school corporation to receive normal instruction in the fine and applied arts at half the regular rates charged by the association; and
(7) the school corporation to expect exhibits in the association's museum that will supplement the work of the students and teachers of the corporation.
A copy of the resolution, certified by the president and secretary of the association, must be filed in the office of the school corporation before payments may be received.
(e) A resolution filed under subsection (d) is not required to be renewed annually. The resolution continues in effect until rescinded. An art association that complies with this section is entitled to continue to receive payments under this section as long as the art association complies with the resolution.
(f) If more than one (1) art association in a city that is described

in subsection (a) qualifies to receive payments under this section, the governing body of the school corporation shall select the one (1) art association best qualified to perform the services described in subsection (d). A school corporation may select only one (1) art association to receive payments under this section.
As added by P.L.1-2005, SEC.48. Amended by P.L.2-2006, SEC.196.

IC 36-10-13-8
School corporations in certain counties; appropriation for cultural institution authorized; prerequisites for receipt of payments
Sec. 8. (a) This section applies to school corporations in a county:
(1) containing a consolidated city; or
(2) having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000).
(b) Subject to subsection (c), the governing body of a school corporation may annually appropriate sums to be paid to cultural institutions that are reasonably commensurate with the educational and cultural contributions made by the institutions to the school corporation and the school corporation's students.
(c) Before a cultural institution may receive payments under this section, the president and secretary of the cultural institution must file with the school corporation an affidavit stating that the cultural institution meets the following requirements:
(1) The governing board has adopted a resolution that entitles a representative of the school corporation to attend and speak at all meetings of the governing body.
(2) The cultural institution:
(A) admits the public to galleries, museums, and facilities at reasonable times and allows public use of those facilities free of charge; or
(B) provides alternative services free of charge to the public instead of admission to those facilities.
The governing body of the school corporation shall judge whether the alternative services are conducive to the education or cultural development of the public.
(3) The cultural institution has a permanent location in the municipality where the cultural institution conducts the cultural institution's principal educational or cultural purpose.
(4) The cultural institution has no general taxing authority.
The affidavit must be filed at least thirty (30) days before a request for an appropriation under this section.
(d) A cultural institution that complies with this section may continue to receive payments under this section as long as the school corporation appropriates sums for that purpose.
As added by P.L.1-2005, SEC.48.



CHAPTER 14. PUBLIC PLAYGROUNDS MAINTAINED BY SCHOOL; THIRD CLASS CITIES

IC 36-10-14-1
Application
Sec. 1. This chapter applies only to a school corporation in a third class city with a board of school trustees.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-2
"Board"
Sec. 2. As used in this chapter, "board" refers to a board of school trustees in a third class city.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-3
Power; public playground
Sec. 3. The board may establish, maintain, and equip public playgrounds to be used by children during the summer vacation period. The board may use the public school buildings and grounds in the cities as is necessary to carry out this chapter.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-4
Power; levy
Sec. 4. Subject to IC 6-1.1-18-12, the board may levy a tax not exceeding sixty-seven hundredths of one cent ($0.0067) on each one hundred dollars ($100) of assessed valuation of the property in the city to create a fund to carry out this chapter.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-5
Lease or purchase of nonschool property
Sec. 5. The board may lease or purchase grounds in addition to the school grounds, either adjacent to the school grounds or elsewhere in the city. The board may also, under eminent domain statutes, condemn ground to be used for these purposes and pay for condemned ground out of the school revenues of the city not otherwise appropriated.
As added by P.L.2-2006, SEC.197.

IC 36-10-14-6
Management of property
Sec. 6. The board:
(1) has full control of all playgrounds, including the preservation of order on playgrounds; and
(2) may adopt suitable rules and bylaws for the control of playgrounds. The board may enforce the rules by suitable penalties. As added by P.L.2-2006, SEC.197.

IC 36-10-14-7
Personnel
Sec. 7. (a) The board may select and pay for directors and assistants.
(b) The directors and assistants, while on duty and to preserve order and the observance of the rules and bylaws of the board, have all the powers of police officers of the city.
(c) The compensation for the directors and assistants shall be:
(1) fixed by the board; and
(2) paid from school revenues not otherwise appropriated.
As added by P.L.2-2006, SEC.197.






ARTICLE 11. COUNTY ONSITE WASTE MANAGEMENT DISTRICTS

CHAPTER 1. DEFINITIONS AND APPLICABILITY

IC 36-11-1-1
Applicability
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-1-2
"District"
Sec. 2. "District" means a county onsite waste management district established under this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-1-3
"Governing body"
Sec. 3. "Governing body" means the county executive of the county in which the district is located or proposed to be located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-1-4
"System"
Sec. 4. "System" means a sewage disposal system (as defined in IC 13-11-2-201).
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 2. PURPOSES OF DISTRICTS

IC 36-11-2-1
District functions
Sec. 1. A district may be established under this article to perform one (1) or more of the following functions related to onsite waste management:
(1) Inventory of systems.
(2) Inspection of systems.
(3) Monitoring the:
(A) performance; and
(B) maintenance;
of systems.
(4) Establishing:
(A) standards for installation and inspection of systems that are no less stringent than standards established by the state department of health; and
(B) procedures for enforcement of the standards.
(5) Seeking grants for:
(A) system maintenance; and
(B) any other activities described in this article.
(6) Establishing rates and charges for the operation of the district.
(7) Establishing policies and procedures for the use of grants and other revenue of the district for installation, maintenance, and other activities of the district relating to systems in the district.
(8) Seeking solutions for disposal of septage from systems.
(9) Education and training of system service providers and system owners.
(10) Coordination of activities of the district with activities of:
(A) local health departments;
(B) the department of environmental management;
(C) the department of natural resources; and
(D) the state department of health.
(11) Other functions as determined by the governing body of the district.
Enforcement of standards by a district under subdivision (4) does not affect the authority of the department of environmental management, the state department of health, or a local health department.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 3. ESTABLISHMENT OR DISSOLUTION OF DISTRICTS

IC 36-11-3-1
Initiation by governing body
Sec. 1. (a) The establishment of a district may be initiated only by the governing body.
(b) The dissolution of a district may be initiated only by the governing body.
(c) A notice of intent to establish or dissolve a district must be filed in:
(1) the office of the executive of each governmental entity having territory within the proposed district or the district proposed for dissolution;
(2) the department of environmental management; and
(3) the state department of health.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-2
Contents of notice of intent
Sec. 2. A notice of intent to establish a district under this chapter must state the following:
(1) The proposed name of the district.
(2) The place in which the district's principal office is to be located.
(3) The following information:
(A) The need for the proposed district.
(B) The purpose to be accomplished.
(C) How the district will be conducive to the public health, safety, convenience, or welfare.
(4) An accurate description of the territory to be included in the district, which does not have to be given by metes and bounds or by legal subdivisions.
(5) The plan for financing the cost of the operations of the district until the district is in receipt of revenue from its operations.
(6) Estimates of the following:
(A) The costs of accomplishing the purpose of the district.
(B) The sources of the funding of those costs.
(C) The rates and charges that will be required.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-3
Notice of intent to dissolve
Sec. 3. A notice of intent to dissolve a district under this chapter must state the reasons why the district is not needed.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-4
Territory of district      Sec. 4. The district may include area that is not contiguous, but the territory must be so situated that the public health, safety, convenience, or welfare will be promoted by the establishment of the area described as a single district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-5
Inclusion in district of area located within a municipality
Sec. 5. (a) Except as provided in subsection (b), the description of the area to be included in a district may not include a municipality.
(b) The description of the area to be included in a district may include area located within a municipality if the municipal legislative body has adopted an ordinance or resolution designating that area to be included in the district.
(c) The governing body shall:
(1) identify any area located within a municipality in the county that the governing body believes should be part of the area of the district; and
(2) request that the municipality adopt an ordinance or resolution under subsection (b) to include the area identified under subdivision (1) in the district.
(d) A municipal legislative body that has previously adopted an ordinance or resolution under subsection (b) may adopt an ordinance or resolution to exclude from the district all or part of the area previously designated for inclusion in the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-6
Public hearings; qualifications of hearing officer; hearing officer compensation
Sec. 6. Upon the filing of a notice of intent to establish or dissolve a district under this chapter, the governing body shall appoint a hearing officer to preside over public hearings concerning the establishment or dissolution of a district. The hearing officer does not have to be a state or county employee and may not be a member of the county legislative body. If the hearing officer is not a full-time state or county employee, the hearing officer is entitled to be paid reasonable:
(1) expenses; and
(2) per diem;
for each day or part of a day in actual attendance at a meeting or hearing or in performance of duties.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-7
Scheduling of hearing; notice
Sec. 7. (a) The hearing officer shall fix a date, time, and place inside or within ten (10) miles of the proposed district for the hearing on any matter for which a hearing is authorized under this chapter.
(b) The hearing officer shall provide notice of the hearing:         (1) under IC 5-3-1; and
(2) by certified mail, return receipt requested, mailed at least two (2) weeks before the hearing to:
(A) the department of environmental management; and
(B) the state department of health.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-8
Objection and participation in hearing by resident of district
Sec. 8. A person that resides in or partially resides in an area affected by the proposed establishment or dissolution of a district:
(1) may, on or before the date set for the hearing, file a written objection to the proposed establishment or dissolution of the district; and
(2) may be heard at the hearing.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-9
Findings and recommendations of hearing officer; matters to be considered by the hearing officer
Sec. 9. (a) After the hearing on the proposed establishment or dissolution of the district, which may be adjourned periodically, the hearing officer shall make findings and recommendations as to whether:
(1) the establishment of the district should be:
(A) approved;
(B) approved with modifications; or
(C) denied; or
(2) the dissolution of the district should be:
(A) approved; or
(B) denied.
(b) The hearing officer shall consider, at a minimum, the following in making findings and recommendations concerning the establishment of a proposed district:
(1) Whether the proposed district complies with the conditions of this chapter for establishment of a district.
(2) Whether the proposed district appears capable of accomplishing its purpose or purposes in an economically feasible manner.
(c) The hearing officer shall consider, at a minimum, whether the district is needed in making findings and recommendations concerning the proposed dissolution of a district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-10
Action by ordinance of the governing body after the hearing; notice to objectors
Sec. 10. Following a hearing under this chapter, if the governing body determines that the findings of the hearing officer show that:
(1) the proposed district appears capable of accomplishing the

purpose or purposes of the district in an economically feasible manner, a district may be established; or
(2) there is no need for the district, the district may be dissolved;
by adoption of an ordinance by the governing body. The governing body shall give notice by mail of the adoption of an ordinance to establish a district to each person who filed a written objection under section 8 of this chapter.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-11
Notice of adoption of an ordinance
Sec. 11. The district shall provide notice of the adoption of an ordinance under section 10 of this chapter to:
(1) local health departments;
(2) the department of environmental management;
(3) the department of natural resources; and
(4) the state department of health.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-12
District not an independent municipal corporation
Sec. 12. A district established under this chapter is not an independent municipal corporation.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-13
Information to be included in ordinance to establish a district
Sec. 13. An ordinance adopted under section 10 of this chapter to establish a district must state the following:
(1) The name of the district.
(2) The need for the district.
(3) The purpose to be accomplished by the district.
(4) An accurate description of the territory included in the district, which does not have to be given by metes and bounds or by legal subdivisions.
(5) Estimates of the costs of the operations of the district.
(6) The plan for financing the cost of the operations of the district by the county or counties in which the district is located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-3-14
Petition to county legislative body objecting to establishment of district; hearing; notice of action on objection
Sec. 14. (a) If the governing body adopts an ordinance under section 10 of this chapter to establish a district, a person who filed a written objection under section 8 of this chapter against the establishment of the district may file an objecting petition in the office of the county auditor. The petition must be filed not more than thirty (30) days after the date the notice of the adoption of the

ordinance is mailed to the person under section 8 of this chapter. The petition must state the person's objections and the reasons why the person believes the establishment of the district is unnecessary or unwise.
(b) The county auditor shall immediately certify a copy of the petition, together with other data necessary to present the questions involved, to the county legislative body. Upon receipt of the certified petition and other data, the county legislative body shall fix a time and place for the hearing of the matter. The hearing shall be held not less than five (5) days and not more than thirty (30) days after the receipt of the certified documents.
(c) The hearing shall be held in the county where the petition arose.
(d) The county legislative body shall give notice of the hearing to the petitioner and the governing body by mail at least five (5) days before the date of the hearing. After the hearing, the county legislative body shall approve or deny the establishment of the district. The decision by the county legislative body:
(1) is final with respect to the establishment of the district against which the objecting petition was filed; and
(2) does not limit the authority of the governing body to initiate new proceedings to establish a district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 4. GOVERNING BODY OF A DISTRICT

IC 36-11-4-1
Governing body; adoption of ordinances
Sec. 1. The governing body of a district may take action by adoption of an ordinance.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 5. POWERS AND DUTIES OF DISTRICTS

IC 36-11-5-1
District rights, powers, and duties
Sec. 1. Upon establishment of the district, the district may exercise all the rights, powers, and duties conferred upon the district by this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-5-2
District powers
Sec. 2. A district may do the following:
(1) Make contracts for the services necessary for the operations of the district, including management of the district by any public or private entity.
(2) Adopt, amend, and repeal bylaws for the administration of the district's affairs.
(3) Fix, alter, charge, and collect reasonable rates and other charges, to be imposed by the governing body, in the area served by the district with respect to every person whose premises are, whether directly or indirectly, served by the district, for the following purposes:
(A) To fulfill the terms of contracts made by the district.
(B) To pay the other expenses of the district.
(4) Refuse the services of the district if the rates and other charges are not paid by the user.
(5) Control and supervise all licenses, money, contracts, accounts, books, records, maps, or other property rights and interests conveyed, delivered, transferred, or assigned to the district.
(6) Make provision for, contract for, or sell the district's byproducts or waste.
(7) Adopt and enforce rules:
(A) to establish procedures for the governing body's actions; or
(B) for any other lawful subject necessary to the operation of the district and the exercise of the power granted.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-5-3
District contracts and obligations
Sec. 3. A district may make contracts or incur obligations only if the contracts or obligations are payable solely from:
(1) revenue the district is permitted to raise under this article; or
(2) federal, state, or other grants or contributions.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-5-4 District action to benefit a property with available sanitary sewer
Sec. 4. (a) Except as provided in subsection (b), a district may not make expenditures or take any other action for the benefit of a property served by a system if there is an available sanitary sewer within three hundred (300) feet of the property line.
(b) A district may make expenditures or take other action for the benefit of a property referred to in subsection (a) if the sanitary system operator refuses connection.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 6. DISTRICT PLAN

IC 36-11-6-1
District plan contents
Sec. 1. A district plan for the operation of the district must include:
(1) a detailed statement of the activities under IC 36-11-2-1 that the district plans to undertake; and
(2) a timetable for the activities under subdivision (1).
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7. Amended by P.L.1-2003, SEC.103.



CHAPTER 7. PAYMENT OF DISTRICT EXPENSES

IC 36-11-7-1
Record of district finances
Sec. 1. Each district must keep proper records showing the district's finances.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-7-2
Advancements or donations of money to a district
Sec. 2. A local, state, or federal agency or person may advance or give a district money to be used by the district for the following purposes:
(1) The preparation of a plan for the operation of the district.
(2) Other purposes of the district until the district is in receipt of revenue from its operations or from the county in which the district is located.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-7-3
Repayment of money advanced by a county
Sec. 3. When a district receives revenue from its operations or from the county in which the district is located, the district shall repay any money advanced to the advancing agency in the manner agreed.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-7-4
Use of county revenue for operation of a district
Sec. 4. The governing body of a district may provide for the use of revenue of the county for operation of the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 8. TERRITORIAL AUTHORITY OF SEWAGE DISPOSAL COMPANIES

IC 36-11-8-1
District does not limit formation and operation of sewage disposal company or certificate of territorial authority
Sec. 1. This article does not limit the following:
(1) The formation and operation under IC 8-1-2-89 of a sewage disposal company to provide sewage disposal service to an area within a district.
(2) The granting of a certificate of territorial authority under IC 8-1-2-89 encompassing a part of the area within the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 9. RATES AND CHARGES

IC 36-11-9-1
Manner of imposition by governing body; approval by county legislative body
Sec. 1. (a) Except as provided in subsection (b), the governing body may determine and impose rates and charges of the district based on the following:
(1) A flat charge for each system.
(2) Variable charges based on the capacity of a system.
(3) Other factors that the governing body determines are necessary to establish just and equitable rates and charges.
(b) In:
(1) a county having a population of more than four hundred thousand (400,000) but less than seven hundred thousand (700,000); and
(2) a county having a population of more than two hundred thousand (200,000) but less than three hundred thousand (300,000);
rates and charges may be imposed or changed under this chapter only after approval by the county legislative body.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-2
Billing and collecting rates and charges
Sec. 2. Unless the governing body finds and directs otherwise, the district is considered to benefit every:
(1) lot;
(2) parcel of land; or
(3) building;
served by a system. The rates or charges shall be billed and collected accordingly.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-3
Amount of rates and charges
Sec. 3. (a) Just and equitable rates and charges are those that produce sufficient revenue to pay all expenses incidental to the operation of the district.
(b) Rates and charges too low to meet the financial requirements described in subsection (a) are unlawful.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-4
Establishment of rates and charges after public hearing
Sec. 4. The governing body shall establish the rates and charges after a public hearing at which all:
(1) the owners of systems; and
(2) others interested; have an opportunity to be heard concerning the proposed rates and charges.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-5
Publication of proposed rates and charges; adjournment of hearing
Sec. 5. After introduction of the ordinance initially fixing rates and charges but before the ordinance is finally adopted, notice of the hearing setting forth the proposed schedule of the rates and charges must be given by publication one (1) time each week for two (2) weeks in a newspaper of general circulation in the county. The last publication must be at least seven (7) days before the date fixed in the notice for the hearing. The hearing may be adjourned as necessary.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-6
Passage of ordinance; schedule of rates and charges available to public
Sec. 6. (a) The ordinance establishing the initial rates and charges, either as:
(1) originally introduced; or
(2) modified and amended;
shall be passed and put into effect after the hearing. However, the governing body must approve any modification or amendment of the rates and charges.
(b) A copy of the schedule of the rates and charges established must be:
(1) kept on file in the office of the district; and
(2) open to public inspection.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-9-7
Change in rates and charges
Sec. 7. A change of the rates and charges may be made in the same manner as the rates and charges were originally established.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 10. LIENS FOR RATES AND CHARGES

IC 36-11-10-1
Lien for rates and charges
Sec. 1. The rates and charges made, assessed, or established under this article against:
(1) a lot;
(2) a parcel of land; or
(3) a building;
that is served by the district are a lien against the lot, parcel of land, or building.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-2
Date lien attaches; precedence of lien; enforcement
Sec. 2. Except as provided in section 5 of this chapter, a lien attaches on the date the rates and charges become sixty (60) days delinquent. The lien:
(1) is superior to and takes precedence over all other liens except a lien for taxes; and
(2) shall be enforced under this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-3
Penalty on delinquent rates and charges; civil action for recovery
Sec. 3. If rates and charges are not paid within the time fixed by the governing body, the rates and charges become delinquent, and a penalty of ten percent (10%) of the amount of the rates and charges attaches to the rates and charges. The governing body may recover:
(1) the amount due;
(2) the penalty; and
(3) reasonable attorney's fees;
in a civil action in the name of the district.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-4
Collection of rates, charges, and penalties
Sec. 4. The rates and charges, together with the penalty, are collectible in the manner provided by this article.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-5
No enforcement against subsequent owner unless lien recorded before conveyance; billing of rates and charges to seller
Sec. 5. (a) A rate or charge is not enforceable as a lien against a subsequent owner of property unless the lien for the rate or charge was recorded with the county recorder before the conveyance to the subsequent owner.
(b) If the property is conveyed before the lien can be filed, the

officer of the district who is charged with the collection of the rate or charge shall notify the person who owned the property at the time the fee became payable. The notice must inform the person that payment, including penalty fees for delinquencies, is due not less than fifteen (15) days after the date of the notice. If payment is not received within one hundred eighty (180) days after the date of the notice, the amount due may be expensed as a bad debt loss.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.

IC 36-11-10-6
Release of liens
Sec. 6. (a) The district shall release:
(1) liens filed with the county recorder after the recorded date of conveyance of the property; and
(2) delinquent fees incurred by the seller;
upon receipt of a verified demand in writing from the purchaser.
(b) The demand must state the following:
(1) That the delinquent fees were not incurred by the purchaser as a user, lessee, or previous owner.
(2) That the purchaser has not been paid by the seller for the delinquent fees.
As added by P.L.161-2002, SEC.2 and P.L.172-2002, SEC.7.



CHAPTER 11. ENFORCEMENT OF DELINQUENCIES






ARTICLE 12. LIBRARIES

CHAPTER 1. DEFINITIONS AND GENERAL PROVISIONS

IC 36-12-1-1
Application of definitions
Sec. 1. The definitions in this chapter apply throughout this article.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-2
"Indiana library and historical board"
Sec. 2. "Indiana library and historical board" refers to the Indiana library and historical board established by IC 4-23-7-2.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-3
"Library board"
Sec. 3. "Library board" means the fiscal and administrative body of a public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-4
"Library district"
Sec. 4. "Library district" means the territory within the corporate boundaries of a public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-5
"Public library"
Sec. 5. "Public library" means a municipal corporation that:
(1) provides library services; and
(2) is organized under:
(A) IC 36-12-2;
(B) IC 36-12-4;
(C) IC 36-12-5;
(D) IC 36-12-6; or
(E) IC 36-12-7.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-6
"School board"
Sec. 6. "School board" means the governing body as set forth in IC 20-18-2-5.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-7
"School corporation"      Sec. 7. "School corporation" has the meaning set forth in IC 20-33-5-1.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-8
Policy; services
Sec. 8. (a) The state shall encourage the establishment, maintenance, and development of public libraries throughout Indiana as part of the provision for public education of Indiana.
(b) Public libraries provide free library services for all individuals in order to meet the educational, informational, and recreational interests and needs of the public.
(c) Library services include:
(1) collecting and organizing books and other library materials; and
(2) providing reference, loan, and related services to library patrons.
(d) Library services are provided by public libraries supported by public funds.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-9
Classification of public libraries
Sec. 9. Public libraries are classified as either:
(1) Class 1 libraries, which comprise:
(A) all public libraries established after March 13, 1947; and
(B) all public libraries established before March 14, 1947, that have filed a resolution of conversion under section 10 of this chapter; or
(2) Class 2 public libraries, which comprise all public libraries established before March 14, 1947, that have not filed a resolution of conversion under section 10 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-10
Conversion of Class 2 library to Class 1 library; procedure; appointment of library board; tax levies
Sec. 10. (a) A Class 2 library may convert to Class 1 status if the Class 2 library board passes the following resolution of conversion:
"__________ Public Library, by action of its library board, resolves to convert to a Class 1 library district subject to IC 36-12-2.".
(b) The resolution of conversion:
(1) must describe the territory included in the library district; and
(2) is irrevocable.
(c) The resolution of conversion must be signed by a majority of library board members. Not later than five (5) days after approving the resolution of conversion, the library board shall file a copy of the resolution of conversion:         (1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(d) The library board shall give notice of the resolution of conversion to all officials who have appointive powers under IC 36-12-2.
(e) The officials under subsection (d) shall appoint a library board for the public library. Members of the old library board shall continue to serve as library board members until:
(1) a majority of the new library board has been appointed; and
(2) the new appointees have taken an oath of office to serve on the library board.
(f) Upon the:
(1) filing of the resolution of conversion;
(2) appointments under IC 36-12-2; and
(3) oath of office of the new library board under IC 36-12-2-19;
any current tax levies continue under authority granted to the Class 2 library until the next succeeding calendar year, at which time the tax provisions for Class 1 libraries under IC 36-12-3-12 apply.
(g) The obligation of a political subdivision to levy and collect taxes for library purposes remains effective after the conversion.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-11
Class 2 libraries; operation under IC 36-12-7; election to adopt other provisions
Sec. 11. (a) Class 2 libraries shall operate under the applicable provisions of IC 36-12-7.
(b) The library boards of Class 2 libraries may elect to adopt:
(1) IC 36-12-2-22;
(2) IC 36-12-2-24;
(3) IC 36-12-2-25; and
(4) IC 36-12-3.
(c) Class 2 libraries that elect only the sections set forth in subsection (b) retain the status of Class 2 libraries.
(d) The library board of the Class 2 libraries that elect only the sections set forth in subsection (b) shall file with the Indiana state library a copy of the part of the library board's minutes showing passage of the board's resolution to elect:
(1) IC 36-12-2-22;
(2) IC 36-12-2-24;
(3) IC 36-12-2-25; and
(4) IC 36-12-3.
(e) The election of IC 36-12-2-22, IC 36-12-2-24, IC 36-12-2-25, and IC 36-12-3 is irrevocable.
As added by P.L.1-2005, SEC.49.

IC 36-12-1-12
Policy for Internet or other computer network use
Sec. 12. (a) This section applies to a board of a public library that

allows library patrons to use library software to access the Internet or other computer network.
(b) As used in this section, "computer network" has the meaning set forth in IC 35-43-2-3.
(c) The board of a public library shall adopt a policy concerning the appropriate use of the Internet or other computer network by library patrons in all areas of the library.
(d) The board shall make the policy adopted under subsection (c) readily available to all library patrons.
(e) The board of a public library shall annually review the policy adopted under subsection (c).
As added by P.L.1-2005, SEC.49.

IC 36-12-1-13
Township trustees of certain counties paying cost of resident's library card
Sec. 13. A township trustee of a township that is:
(1) located in a county having a population of more than thirty-three thousand six hundred (33,600) but less than thirty-three thousand eight hundred (33,800); and
(2) not served by a public library;
may pay the cost of a library card at the nearest library for a resident of the township upon request of the resident.
As added by P.L.1-2005, SEC.49.



CHAPTER 2. CLASS 1 PUBLIC LIBRARIES: ORGANIZATION AND BOARD MEMBERS

IC 36-12-2-1
Application of chapter
Sec. 1. This chapter applies only to Class 1 public libraries.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-2
Municipal corporation; taxing unit
Sec. 2. (a) A Class 1 public library is a municipal corporation, known as __________ Public Library.
(b) In the name of the Class 1 public library under subsection (a), the public library may:
(1) contract and be contracted with; and
(2) sue and be sued in court.
(c) Each public library constitutes an independent taxing unit for purposes of IC 6-1.1-1-21.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-3
Corporate boundaries; annexation
Sec. 3. (a) The corporate boundaries of the public library must be described in the resolution of establishment, conversion, transfer, or merger filed:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(b) If the corporate boundaries of a unit and a Class 1 public library are coextensive, territory annexed by the unit becomes part of the library district if the annexed territory is not already part of another library district. Whenever a public library annexes territory under this subsection, the library board shall file a statement describing the annexed territory:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
If the territory annexed by a unit is already a part of another library district, the territory remains a part of the other library district unless the library boards of both public libraries pass a resolution of transfer under section 4 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-4
Transfer of territory; procedure
Sec. 4. One (1) public library may transfer a part of the territory of the library to another public library according to the following procedure:
(1) The library boards of each public library must pass a

resolution of transfer signed by a majority of the entire membership of each library board agreeing to the transfer.
(2) The library boards of each public library must include a description of the transferred territory in the respective resolutions of each public library.
(3) Each of the library boards must file a copy of the resolution of transfer:
(A) in the office of the county recorder in the county where the administrative office of the respective public library is located; and
(B) with the Indiana state library.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-5
Establishment of library; authorization; petition or remonstrance; procedure; duties of clerk of circuit court
Sec. 5. (a) The legislative body of a municipality, township, county, or part of a county, any of which is not already taxed for public library purposes, that has:
(1) a population of at least ten thousand (10,000); or
(2) an assessed valuation that is at least as high as the median of the most recent certified assessed valuation of the ten (10) library taxing districts closest in population to ten thousand (10,000);
may establish a public library for the residents of the municipality, township, county, or part of the county.
(b) The establishment of the public library may be initiated either by:
(1) the legislative body passing a written resolution; or
(2) filing a petition with the legislative body that has been signed by at least twenty percent (20%) of the registered voters of the municipality, township, county, or part of a county, as determined by the last preceding general election.
(c) Not later than ten (10) days after a petition is filed under subsection (b)(2), the municipality, township, county, or part of a county shall give notice of the filing of the petition in two (2) newspapers of general circulation in the county, one (1) of which is published in the municipality where the library is to be located, if a newspaper is published in the municipality.
(d) Not later than ten (10) days after the publication of the petition under subsection (c), a registered voter in the municipality, township, county, or part of a county where the public library is proposed to be established may file with the respective municipality, township, or county a remonstrance that:
(1) is signed by registered voters in the municipality, township, county, or part of the county where the public library is proposed to be established; and
(2) states that the registered voters who have signed the remonstrance are opposed to the establishment of the public library.     (e) The following apply to a petition that is filed under subsection (b)(2) or a remonstrance that is filed under subsection (d):
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitute a petition or remonstrance. A copy must include an affidavit as described in subdivision (2). An individual who signed the petition, remonstrance, or copy may file the petition, the remonstrance, or a copy. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court in the county where the municipality, township, county, or part of a county where the public library that is proposed to be established is located shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk shall strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed both a petition and a remonstrance.
(B) Strike the name from either the petition or the remonstrance of an individual who:
(i) signed both the petition and the remonstrance; and
(ii) personally, in the clerk's office, makes a voluntary written and signed request for the clerk to strike the individual's name from the petition or the remonstrance.
(C) Not more than fifteen (15) days after a petition or remonstrance is filed, certify the number of signatures on the petition or remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the municipality, township, county, or part of a county where the public library is proposed to be established, on the day the individuals signed the petition or remonstrance.
(D) Establish a record of the clerk's certification in the clerk's office and file:
(i) the original petition;
(ii) the original remonstrance, if any; and
(iii) a copy of the clerk's certification;
with the legislative body of the municipality, township, or county.         The clerk of the circuit court may only strike an individual's name from a petition or remonstrance as set forth in clauses (A) and (B).
(f) At the first meeting of the legislative body held at least ten (10) days after the publication of the petition, the legislative body shall compare the petition and any remonstrance. Whenever:
(1) a remonstrance has not been filed; or
(2) a greater number of voters have signed the petition than have signed the remonstrance against the establishment of the public library;
the legislative body shall establish by written resolution the public library with a library district coextensive with the boundaries of the unit or part of a county, whichever is applicable.
(g) The establishment of the public library is effective as of the date the written resolution is passed. The legislative body shall file a copy of the resolution not later than five (5) days after the resolution is passed:
(1) with the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
(h) The legislative body shall give notice to the officials who have the power to appoint members of the library board for the new public library under section 9 of this chapter. The officials shall appoint the library board for the new public library under section 9 of this chapter as soon as possible after the officials are notified.
(i) When the number of registered voters who have signed a remonstrance against the establishment of the public library is equal to or greater than the number who have signed the petition in favor of the establishment of the public library, the legislative body shall dismiss the petition. Another petition to establish a public library may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-6
Establishment of library; petition or remonstrance; affidavit; duties of clerk of circuit court
Sec. 6. (a) The following apply to a petition or remonstrance filed under section 5 of this chapter:
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.         (3) The clerk of the circuit court or the board of registration shall do the following:
(A) Strike all names appearing more than one (1) time on the petition or remonstrance.
(B) Certify the number of signatures on the petition or remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the county, the part of the county, or the municipality.
(b) The clerk of the circuit court shall complete the certification required by subsection (a) not later than fifteen (15) days after the petition or remonstrance is filed.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-7
Library board appointee; residency
Sec. 7. (a) Except as provided in subsection (b), an appointee to a library board must:
(1) reside in the library district during the time the appointee is on the library board; and
(2) have resided in the library district served by the public library for at least the two (2) years immediately preceding the appointee's appointment to the library board.
(b) This subsection does not apply to a public library established by a county. If part or all of one (1) or more townships are contracting for service from a public library under IC 36-12-3-7, the appointing authority, in making an appointment under section 9(4) of this chapter, may name a resident of one (1) township to serve on the library board as the appointment of the appointing authority. However, the township appointee ceases to be a member of the library board if the township in which the appointee resides fails to renew the township's contract for library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-8
Limitation on terms of service; consecutive terms; computation; exception for certain library districts
Sec. 8. (a) Except as provided in subsection (b), an appointee to a library board may not serve more than four (4) consecutive terms on the library board. The consecutive terms are computed without regard to a change in the appointing authority that appointed the member or the length of any term served by the appointee. If:
(1) a member's term is interrupted due to the merger of at least two (2) public libraries under IC 36-12-4; and
(2) the member is reappointed to the merged public library board;
the term that was interrupted may not be considered in determining the number of consecutive terms a member may serve on a library board.
(b) This subsection applies to a library board for a library district

having a population of less than three thousand (3,000). If an appointing authority conducts a diligent but unsuccessful search for a qualified individual who wishes to be appointed to serve on the library board:
(1) the appointing authority may reappoint a board member who has served four (4) or more consecutive terms; and
(2) state funds may not be withheld from distribution to the library.
The appointing authority shall file with the library board a written description of the search that was conducted under this subsection. The record becomes a part of the official records of the library board.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-9
Appointments to library board; membership
Sec. 9. Except as provided in section 15 of this chapter and subject to section 16 of this chapter, seven (7) members of a library board shall be appointed as follows:
(1) One (1) member appointed by the executive of the county in which the library district is located, or if the district is located in more than one (1) county, jointly by the executives of the respective counties.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located, or if the district is located in more than one (1) county, jointly by the fiscal bodies of the respective counties.
(3) Three (3) members appointed by the school board of the school corporation serving the library district. However, if there is more than one (1) school corporation serving the library district:
(A) two (2) members shall be appointed by the school board of the school corporation in which the principal administrative offices of the public library are located; and
(B) one (1) member shall be appointed by a majority vote of the presidents of the school boards of the other school corporations.
(4) One (1) member appointed under section 10(1), 11(b)(1), 12(1), 13(1), or 14(1) of this chapter, as applicable.
(5) One (1) member appointed under section 10(2), 11(b)(2), 12(2), 13(2), or 14(2) of this chapter, as applicable.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-10
Library board serving district located in more than one county; appointments
Sec. 10. This section applies to the appointment of members to the library board of a public library serving a library district that is located in more than one (1) county and is not entirely located within the boundaries of one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter

shall be made as follows:
(1) One (1) member appointed jointly by the executive of the respective counties.
(2) One (1) member appointed jointly by the fiscal bodies of the respective counties.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-11
Library board serving district created in one county; appointments
Sec. 11. (a) This section applies to the appointment of members to the library board of a public library serving a library district that is located in one (1) county and:
(1) has been established by a county or merged into a county public library;
(2) results from the merger of a public library into a county public library under IC 36-12-4;
(3) is located in part or all of two (2) or more townships and is not entirely located within the boundaries of one (1) municipality; or
(4) is located in part or all of two (2) or more municipalities.
(b) Subject to subsection (c), in a public library described in subsection (a), the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the county in which the library district is located.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located.
(c) This subsection applies to a county containing only two (2) Class 1 public libraries and having a population of more than one hundred thirty thousand (130,000) but less than one hundred forty-five thousand (145,000), or more than one hundred forty-eight thousand (148,000) but less than one hundred seventy thousand (170,000). In a public library that is the result of a merger occurring after December 31, 1979, between a public library and a county contractual public library, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the municipality in which the principal administrative offices of the public library are located.
(2) One (1) member appointed by the legislative body of the municipality in which the principal administrative offices of the public library are located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-12
Library board serving district located in unincorporated areas of township; appointments
Sec. 12. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located in the unincorporated areas of the township. For a

public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the township in which the library district is located.
(2) One (1) member appointed by the legislative body of the township in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-13
Library board serving district located in one township; appointments
Sec. 13. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located in one (1) township and includes part or all of only one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the legislative body of the township in which the library district is located.
(2) One (1) member appointed by the legislative body of the municipality in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-14
Library board serving district located in one municipality; appointments
Sec. 14. This section applies to the appointment of members to the library board of a public library serving a library district that is entirely located within the boundaries of one (1) municipality. For a public library under this section, the appointments under section 9(4) and 9(5) of this chapter shall be made as follows:
(1) One (1) member appointed by the executive of the municipality in which the library district is located.
(2) One (1) member appointed by the legislative body of the municipality in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-15
Library board serving district in certain counties; appointments
Sec. 15. (a) This section applies to the library board of a library district:
(1) located in a county having a population of more than fifty-five thousand (55,000) but less than sixty-five thousand (65,000); and
(2) containing all or part of the territory of each school corporation in the county.
(b) Notwithstanding section 9 of this chapter, the library board has the following members:
(1) One (1) member appointed by the executive of the county in which the library district is located and who is not a member of

the county executive.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located and who is not a member of the county fiscal body.
(3) One (1) member appointed by the legislative body of the most populous city in the library district and who is not a member of the city legislative body.
(4) One (1) member appointed by the school board of each school corporation having territory in the library district and who is not a member of a governing body of a school corporation.
(c) An individual who is appointed under subsection (b) to serve as a member of a library board must, before March 1 of each year, report to the member's appointing authority concerning the work of the library board and finances of the library during the preceding calendar year, including the rate of taxation determined under IC 36-12-3-12.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-16
Library board serving district located partly or fully within consolidated city within one county; appointments
Sec. 16. (a) This section applies to the appointment of members to a library board of a public library serving a library district that is:
(1) partly or fully within the boundaries of a consolidated city; and
(2) fully within the boundaries of one (1) county.
(b) Seven (7) members of a library board shall be appointed in the following order as the terms of previously appointed members expire:
(1) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(2) One (1) member appointed by the fiscal body of the county in which the library district is located.
(3) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(4) Two (2) members appointed by the school board of the school corporation in which the principal administrative offices of the public library are located.
(5) One (1) member appointed by the board of county commissioners of the county in which the library district is located.
(6) One (1) member appointed by the fiscal body of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-17
Additional members of county contractual library board;

appointments
Sec. 17. The four (4) additional members of a county contractual library board required by IC 36-12-6-2 shall be appointed as follows:
(1) Two (2) members appointed by the executive of the county in which the county contractual library district is located.
(2) Two (2) members appointed by the county superintendent of schools, or if there is no county superintendent of schools, by the county auditor of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-18
Term of library board member
Sec. 18. (a) Subject to subsection (b), the term of a library board member is four (4) years. A member may continue to serve on a library board after the member's term expires until the member's successor is qualified under section 19 of this chapter. The term of the member's successor is not extended by the time that has elapsed before the successor's appointment and qualification. If a member is appointed to fill a vacancy on a library board, the member's term is the unexpired term of the member being replaced.
(b) Except for a library board whose membership is established under section 15 of this chapter, for purposes of establishing staggered terms for the members of a library board, the initial members shall serve the following terms:
(1) One (1) year for one (1) member appointed under section 9(1), 9(5), 16(b)(1), 16(b)(2), or 17(1) of this chapter.
(2) Two (2) years for one (1) member appointed under section 9(3)(A), 9(4), 16(b)(3), 16(b)(4), or 17(2) of this chapter.
(3) Three (3) years for one (1) member appointed under section 9(2), 9(3)(A), 16(b)(4), 16(b)(5), or 17(1) of this chapter.
(4) Four (4) years for one (1) member appointed under section 9(3)(B), 16(b)(6), or 17(2) of this chapter.
(c) When an appointing authority appoints members to terms of different length under subsection (b), the appointing authority shall designate which member serves each term.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-19
Certificate of appointment; oath of office
Sec. 19. (a) An appointing authority under this chapter shall issue to each appointee to a library board a signed certificate of appointment.
(b) Not more than ten (10) days after the receipt of the certificate of appointment, the appointee shall take an oath of office, before an individual authorized by law to administer the oath, to the effect that the appointee will faithfully discharge the appointee's duties to the best of the appointee's ability.
(c) The appointee shall file the certificate of appointment and the endorsed oath with the records of the public library, which shall be

preserved as a public record.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-20
Removal of member; vacancy
Sec. 20. (a) A library board member may be removed at any time by the appointing authority, after public hearing, for any cause:
(1) that interferes with the proper discharge of the member's duties as a member of the board; or
(2) that jeopardizes public confidence in the member.
(b) A vacancy occurs whenever a member is absent from six (6) consecutive regular board meetings for any cause other than illness. The appointing authority shall be notified by the secretary of the board of a vacancy.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-21
Compensation
Sec. 21. A member of a library board shall serve without compensation. A board member may not serve as a paid employee of the public library, except the treasurer as provided in section 22 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-22
Treasurer; election; powers and duties; removal; vacancy; surety bond
Sec. 22. (a) The library board shall annually elect a treasurer of the public library. The treasurer may be either:
(1) a member of the library board; or
(2) an employee of the library.
However, the library director appointed under section 24 of this chapter may not also be treasurer.
(b) The library board may fix the rate of compensation for the services of the treasurer.
(c) The treasurer:
(1) is the official custodian of all library funds;
(2) is responsible for the proper safeguarding and accounting of all library funds;
(3) shall issue warrants approved by the library board in payment of expenses lawfully incurred in behalf of the public library; and
(4) shall make financial reports of library funds and present the reports to the library board every month.
(d) The library board may prescribe the powers and duties of the treasurer consistent with this chapter.
(e) The treasurer may be removed by the board at any regular or special meeting by a majority vote of the entire membership of the board.
(f) The board may elect a successor treasurer if a vacancy occurs

in the office.
(g) The treasurer shall give a surety bond for the faithful performance of the treasurer's duty and for the accurate accounting of all money coming into the treasurer's custody. The bond must be:
(1) written by an insurance company licensed to do business in Indiana;
(2) for the term of office of the treasurer;
(3) in an amount determined by the library board;
(4) paid for with the money from the library fund;
(5) payable to the state of Indiana;
(6) approved by the library board; and
(7) deposited in the office of the recorder of the county in which the library district is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-23
Library board; meetings; election of officers; quorum
Sec. 23. (a) Upon the creation of a new public library, the library board shall meet not later than ten (10) days after a majority of the appointees have taken an oath of office. The organizational meeting may be called by any two (2) members. At the meeting, the board shall:
(1) elect from the members of the board a president, a vice president, a secretary, and other officers that the board determines are necessary; and
(2) adopt bylaws for the board's procedure and management and for the management of the public library.
Officers of the board shall be elected annually.
(b) A majority of the library board members constitutes a quorum for the transaction of business. The library board shall meet:
(1) at least monthly; and
(2) at any other time a meeting is necessary.
Meetings may be called by the president or any two (2) board members. All meetings of the board, except necessary executive sessions of the officers, are open to the public.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-24
Selection of director; employment and discharge of librarians; reimbursement of interviewing and moving expenses; severance pay
Sec. 24. (a) The library board shall select a librarian who holds a certificate under IC 36-12-11 to serve as the director of the library. The selection shall be made solely upon the basis of the candidate's training and proficiency in the science of library administration. The board shall fix the compensation of the director. The director, as the administrative head of the library, is responsible to the board for the operation and management of the library.
(b) The library board shall employ and discharge librarians and other individuals that are necessary in the administration of the

affairs of the library. The board shall:
(1) fix and pay the compensation;
(2) classify and adopt schedules of salaries; and
(3) determine the number and prescribe the duties;
of the librarians and other individuals, with the advice and recommendations of the library director.
(c) In exercising the powers of the library board under this section, the library board may reimburse:
(1) candidates for employment for expenses reasonably incurred while interviewing; and
(2) new employees for the reasonable moving expenses of the employees.
If the library board exercises authority under this subsection, the board shall establish reasonable levels of reimbursement for the purposes of this subsection.
(d) A library board may provide severance pay to a library employee who is involuntarily separated from employment with the library.
As added by P.L.1-2005, SEC.49.

IC 36-12-2-25
Free use of library by district residents or real property taxpayers; penalties for loss or damage of library property; fees for nonresidents
Sec. 25. (a) The residents or real property taxpayers of the library district taxed for the support of the library may use the facilities and services of the public library without charge for library or related purposes. However, the library board may:
(1) fix and collect fees and rental charges; and
(2) assess fines, penalties, and damages for the:
(A) loss of;
(B) injury to; or
(C) failure to return;
any library property or material.
(b) A library board may issue local library cards to:
(1) residents of the library district; or
(2) Indiana residents who are not residents of the library district;
who apply for the cards.
(c) Except as provided in subsection (d), a library board must set and charge a fee for a local library card issued under subsection (b)(2). The minimum fee that the board may set under this subsection is the greater of the following:
(1) The library district's operating fund expenditure per capita in the most recent year for which that information is available in the Indiana state library's annual "Statistics of Indiana Libraries".
(2) Twenty-five dollars ($25).
(d) A library board may charge a reduced fee or not charge a fee for a local library card under subsection (c) that is issued to an

Indiana resident who is:
(1) a student enrolled in a public school corporation that is located at least in part in the library district; and
(2) not a resident of the library district.
As added by P.L.1-2005, SEC.49.



CHAPTER 3. POWERS AND DUTIES OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-3-1
Application of chapter
Sec. 1. This chapter applies only to Class 1 public libraries.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-2
Board compliance with and participation in statewide library card program; reciprocal borrowing agreement
Sec. 2. The library board shall comply with and participate in the statewide library card program described in IC 4-23-7.1-5.1. However, the library board may enter into a reciprocal borrowing agreement with another library board under section 7 of this chapter or IC 36-1-7 to:
(1) provide to; or
(2) receive from;
the other library board library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-3
Authority of library board
Sec. 3. The library board shall govern and set policy for all the affairs of the public library. The library board may:
(1) make rules for the discharge of the library board's responsibilities; and
(2) manage and insure all real and personal property belonging to the public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-4
Establishment of libraries, branches, or stations; museum
Sec. 4. (a) The library board may establish a sufficient number of:
(1) libraries;
(2) branch libraries; or
(3) stations;
that are conveniently located to serve the residents of the library district within the resources available.
(b) The library board may provide suitable rooms, structures, facilities, furniture, apparatus, and other articles necessary for the thorough organization and efficient management of the libraries.
(c) The library board may provide for the establishment and operation of a museum to serve the residents of the library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-5
Real or personal property; acquisition; disposal
Sec. 5. (a) The library board may:
(1) acquire real or personal property by purchase, devise, lease,

condemnation, or otherwise; and
(2) own any real or personal property for purposes of the public library.
(b) The library board may:
(1) sell;
(2) exchange; or
(3) otherwise dispose of;
real property no longer needed for library purposes in accordance with IC 36-1-11.
(c) The library board may transfer personal property no longer needed for library purposes for no compensation or a nominal fee to an Indiana nonprofit library organization that is:
(1) tax exempt; and
(2) organized and operated for the exclusive benefit of the library disposing of the property;
without complying with IC 36-1-11.
(d) The library board may:
(1) accept gifts of real or personal property; and
(2) hold, mortgage, lease, or sell the property as directed by the terms of the grant, gift, bequest, or devise;
when the action is in the interest of the public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-6
Purchase and loan of books; dissemination of information
Sec. 6. The library board may provide for the:
(1) purchase and loan of books and other media of communication; and
(2) dissemination of information to the residents of the library district in any manner.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-7
Contracts for library service; tax levy
Sec. 7. (a) A library board may contract to provide or receive library service from the following municipal corporations:
(1) Another public library.
(2) Any unit.
(b) A contract for library service between a public library and another municipal corporation must outline the:
(1) manner and extent of library service; and
(2) amount of compensation for the extension of library service.
(c) This subsection does not apply to municipal corporations described in section 8 of this chapter. A municipal corporation receiving library service shall:
(1) levy a tax sufficient to meet the amount of compensation agreed upon under the contract; and
(2) expend all funds received under a contract for library services chargeable to the contract.
As added by P.L.1-2005, SEC.49.
IC 36-12-3-8
Municipal corporations in certain counties; contracts for library services; tax levy or revenue from other tax
Sec. 8. (a) This section applies to municipal corporations located in a county having a population of more than thirty-six thousand seventy-five (36,075) but less than thirty-seven thousand (37,000).
(b) A municipal corporation receiving library service under section 7 of this chapter shall:
(1) levy a tax sufficient to meet the amount of compensation agreed on under the contract; or
(2) make the contract payments with revenue derived from a tax being imposed before the contract is approved by the municipal corporation, including the part of local income tax revenue that is not required to be dedicated to providing property tax relief.
(c) A library board providing service shall expend all funds received under a contract for library services chargeable to the contract.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-9
Bonds; issuance; procedure; liability for indebtedness; tax exemption
Sec. 9. (a) A library board may, by resolution, issue bonds for one (1) or more of the following purposes:
(1) The acquisition or improvement of library sites.
(2) The acquisition, construction, extension, alteration, or improvement of structures and equipment necessary for the proper operation of a library.
(3) To refund outstanding bonds and matured interest coupons and to issue and sell refunding bonds for that purpose.
(b) The library board shall advertise and sell bonds in compliance with IC 5-1-11 at any interest rate. The bonds are payable at the time the board fixes in the authorizing resolution, but all bonds must be payable within a period of not more than twenty (20) years from the date the bonds are issued.
(c) Bonds issued under this section do not constitute a corporate obligation or indebtedness of any other political subdivision. Bonds issued under this section constitute an indebtedness of the library district only. Bonds issued under this chapter, and the interest, are tax exempt. The board shall apply the proceeds from the sale of bonds only:
(1) for the purpose for which the bonds were issued; and
(2) to the extent necessary.
Any remaining balance shall be placed in a sinking fund for the payment of the bonds and the interest on the bonds.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-10
Finances; powers
Sec. 10. The library board may do the following:         (1) Adopt a resolution to make loans or issue notes to refund the loans in anticipation of revenues of the library that are expected to be levied and collected during the term of the loans. The term of a loan made under this subdivision may not be more than five (5) years. Loans under this subdivision must be made in the following manner:
(A) The resolution authorizing the loans must appropriate and pledge to payment of the loans a sufficient amount of the revenues in anticipation of which the loans are issued and out of which the loans are payable.
(B) The loans must be evidenced by warrants or tax anticipation notes of the library in terms designating:
(i) the nature of the consideration;
(ii) the time and place payable; and
(iii) the revenues in anticipation of which the loans are issued and out of which the loans are payable.
(2) Borrow money from other persons.
(3) Issue, negotiate, and sell negotiable notes and bonds of the public library.
(4) Levy, assess, and collect, at the same time and in the same manner as other taxes of the public library are levied, assessed, and collected, a special tax in addition to the tax authorized by section 12 of this chapter, sufficient to pay all yearly interest on the bonded and note indebtedness of the public library.
(5) Provide a sinking fund for the liquidation of the principal of the bond when the principal of the bond becomes due.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-11
Certain funds; establishment
Sec. 11. (a) A library board shall establish funds to keep money and securities of the public library as follows:
(1) All money collected from tax levies, interest on investments, fees, fines, rentals, and other revenues:
(A) shall be deposited into the library operating fund, except as otherwise provided in this section; and
(B) must be budgeted and expended in the manner required by law.
(2) All money received from the sale of bonds or other evidences of indebtedness for the purpose of construction, reconstruction, or alteration of library buildings, except the premium and accrued interest on the bonds, shall be deposited into the construction fund. The money shall be appropriated and expended solely for the purpose for which the indebtedness is created.
(3) All money derived from the taxes levied for the purpose of retiring bonds or other evidence of indebtedness, and any premium or accrued interest that may be received, shall be deposited into the bond and interest redemption fund. The fund shall be used for no other purpose than the repayment of

indebtedness.
(4) Money or securities may be accumulated in any library improvement reserve fund to anticipate necessary future capital expenditures, such as:
(A) the purchase of land;
(B) the purchase and construction of buildings or structures;
(C) the construction of additions or improvements to existing structures;
(D) the purchase of equipment; and
(E) all repairs or replacement of buildings or equipment.
(5) Money or securities accepted and received by the library board as a grant, a gift, a donation, an endowment, a bequest, or a trust may be:
(A) set aside in a separate fund or funds and shall be expended, without appropriation, in accordance with the conditions and purposes specified by the donor; or
(B) set aside in an account with a nonprofit corporation established for the sole purpose of building permanent endowments within a community (referred to as a "community foundation"). The earnings on the funds in the account, either:
(i) deposited by the library; or
(ii) accepted by the community foundation on behalf of the library;
may be distributed back to the library for expenditure, without appropriation, in accordance with the conditions and purposes specified by the donor. A community foundation that distributes earnings under this clause is not required to make more than one (1) distribution of earnings in a calendar year.
(6) All money received in payment for library services or for library purchases made or to be made under the terms of a contract between two (2) or more public libraries under section 7 of this chapter shall be deposited into the contractual service fund. This money shall be:
(A) expended solely for the purposes specified in the contract; and
(B) disbursed without further appropriation.
(b) The library board may invest excess funds in accordance with IC 5-13-9.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-12
Determination of tax rate; continuation of prior appropriation and levy upon failure to meet certain requirements
Sec. 12. (a) The library board shall determine the rate of taxation for the library district that is necessary for the proper operation of the library. The library board shall certify the rate to the county auditor. The county auditor shall certify the tax rate to the county tax adjustment board in the manner provided in IC 6-1.1. An additional

rate may be levied under section 10(4) of this chapter.
(b) If the library board fails to:
(1) give:
(A) a first published notice to the board's taxpayers of the board's proposed budget and tax levy for the ensuing year at least ten (10) days before the public hearing required under IC 6-1.1-17-3; and
(B) a second published notice to the board's taxpayers of the board's proposed budget and tax levy for the ensuing year at least three (3) days before the public hearing required under IC 6-1.1-17-3; or
(2) finally adopt the budget and fix the tax levy not later than September 20;
the last preceding annual appropriation made for the public library is renewed for the ensuing year, and the last preceding annual tax levy is continued. Under this subsection, the treasurer of the library board shall report the continued tax levy to the county auditor not later than September 20.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-13
Authorization of appropriations by units; deposit of funds
Sec. 13. A township may appropriate general revenue sharing funds that the township receives under the federal State and Local Fiscal Assistance Act of 1972, as amended, to a Class 1 public library. Other units have authority under IC 36-10-2-4 to aid public libraries through any means available. Any general revenue sharing funds received by a public library shall be deposited in any of the funds outlined in section 11 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-14
Absence of library board member or employee; authorization; expenses
Sec. 14. When required by the interests of the library, the library board may authorize a member of the library board or an individual employed by the library to be absent from the public library. The library board may pay out of the library's funds the necessary hotel and board bills and transportation expenses of the member or individual while absent in the interest of the public library.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-15
Funds for membership in certain associations; authority to appropriate
Sec. 15. The library board may appropriate funds necessary to provide membership of the public library in local, state, and national associations of a civic, an educational, a professional, or a governmental nature that have as their purpose the betterment and improvement of library operations. As added by P.L.1-2005, SEC.49.

IC 36-12-3-16
Authorization of disbursements; purchases
Sec. 16. (a) The library board may adopt a resolution allowing money to be disbursed under this section for lawful library purposes.
(b) With the prior written approval of the library board and if the library board has adopted a resolution under subsection (a), claim payments may be made in advance of library board allowance for any of the following types of expenses:
(1) Property or services purchased or leased from the federal government or the federal government's agencies and the state, the state's agencies, or the state's political subdivisions.
(2) Dues, subscriptions, and publications.
(3) License or permit fees.
(4) Insurance premiums.
(5) Utility payments or connection charges.
(6) Federal grant programs where:
(A) advance funding is not prohibited; and
(B) the contracting party posts sufficient security to cover the amount advanced.
(7) Grants of state funds authorized by statute.
(8) Maintenance and service agreements.
(9) Legal retainer fees.
(10) Conference fees.
(11) Expenses related to the educational or professional development of an individual employed by the library board, including:
(A) inservice training;
(B) attending seminars or other special courses of instruction; and
(C) tuition reimbursement;
if the library board determines that the expenditures under this subdivision directly benefit the library.
(12) Leases or rental agreements.
(13) Bond or coupon payments.
(14) Payroll costs.
(15) State, federal, or county taxes.
(16) Expenses that must be paid because of emergency circumstances.
(17) Other expenses described in a library board resolution.
Each payment of expenses lawfully incurred for library purposes must be supported by a fully itemized invoice or other documentation. The library director must certify to the library board before payment that each claim for payment is true and correct. The certification must be on a form prescribed by the state board of accounts. The library board shall review and allow the claim at the library board's first regular or special meeting following the payment of a claim under this section.
(c) Purchases of books, magazines, pamphlets, films, filmstrips,

microforms, microfilms, slides, transparencies, phonodiscs, phonotapes, models, art reproductions, and all other forms of library and audiovisual materials are exempt from the restrictions imposed by IC 5-22.
(d) The purchase of library automation systems must meet the standards established by the Indiana library and historical board under IC 4-23-7.1-11(b).
As added by P.L.1-2005, SEC.49.

IC 36-12-3-17
Other powers not limited
Sec. 17. This chapter does not limit other powers granted by any other law not in conflict with this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-3-18
Collections and claims
Sec. 18. (a) Subject to subsection (d), a library board or a person designated in writing by the library board may:
(1) collect money or library property; or
(2) compromise the amount of money;
that is owed to the library.
(b) A library board:
(1) shall determine the costs of collecting money or library property under this section; and
(2) may add the costs of collection, including reasonable attorney's fees, to money or library property that is owed and collected under this section.
(c) A library board or the library board's agent that collects money under this section shall deposit the money, less the costs of collection, in the account required by law.
(d) A person designated by the library board under subsection (a) may collect money from a person for the library only if the amount to be collected from the person is more than ten dollars ($10).
(e) A library board may compromise claims made against the library.
As added by P.L.1-2005, SEC.49.



CHAPTER 4. MERGER OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-4-1
Application of chapter
Sec. 1. This chapter applies only to Class 1 public libraries.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-2
Authorization to merge; resolution
Sec. 2. (a) A public library may merge with any other public library.
(b) The merger of at least two (2) public libraries must be initiated by a majority of the entire membership of each library board signing a resolution initiating the planning of a merger.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-3
Planning committee; plan for merger; adoption
Sec. 3. (a) Not more than thirty (30) days after a resolution calling for the planning of a merger is signed under section 2 of this chapter, each library board seeking to merge under this chapter shall appoint three (3) individuals to serve on a planning committee to develop a plan for the merger of the libraries.
(b) The plan for the merger must include the following information:
(1) A designation of the primary library that:
(A) is one (1) of the libraries seeking to merge; and
(B) will continue to exist as a legal entity following the merger.
(2) A description of the services to be offered by the merged library.
(3) The terms and conditions upon which the transfer of property among the merging libraries will be achieved.
(4) A schedule for the merger process to begin and conclude.
(5) Any other pertinent matter.
(c) The plan must be completed not later than one (1) year from the date that the resolution calling for the planning of the merger is signed.
(d) Upon completion of the plan described in subsection (b), the plan shall be presented to the library board of each merging library for adoption.
(e) A merger is not considered final unless a majority of the membership of each library board adopts the plan by written resolution.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-4
Filing resolution; interim board; combination of budgets; new budget and tax levy      Sec. 4. (a) A copy of the resolution adopting the merger described in section 3(e) of this chapter must be filed with:
(1) the county recorder in each county in which merging library districts are located; and
(2) the Indiana state library.
(b) After the resolution adopting the merger is filed, each library board that is not the board of the primary library shall appoint four (4) members to serve with the primary library board on an interim board.
(c) The interim board has the same duties and powers of a public library board under IC 36-12-3.
(d) After the resolution adopting the merger is filed, the budgets of the merging libraries shall be:
(1) combined for the remainder of the current year; and
(2) administered by the interim board.
(e) The interim board described in subsection (b) is dissolved on December 31 of the year in which the merger takes place.
(f) The members of a merged library board shall be appointed under IC 36-12-2, and the terms of office for the members of the merged library board begin January 1 following the dissolution of the interim board.
(g) If a merger takes place after December 31 but before July 1 of the ensuing year, the interim library board described in subsection (b) shall present a new budget and tax rate to the department of local government finance to receive a new tax levy for the merged library district.
(h) If a merger takes place after June 30 but before January 1 of the ensuing year, the merged library board described in subsection (f) shall present a new budget and tax rate to the department of local government finance to receive a new tax levy for the merged library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-4-5
Merger of municipal and county libraries or public library located in whole or part in consolidated city; board
Sec. 5. In the case of the merger of a municipal public library and a:
(1) county public library; or
(2) public library located in whole or in part in a consolidated city;
the municipal public library shall merge into the county public library or public library located in whole or in part in the consolidated city. The municipal board and the county board are then dissolved effective December 31 of the year of the merger and a newly created board shall take office January 1.
As added by P.L.1-2005, SEC.49.



CHAPTER 5. EXPANSION OF CLASS 1 PUBLIC LIBRARIES

IC 36-12-5-1
Application of chapter
Sec. 1. (a) Sections 2 through 4 of this chapter apply only to Class 1 public libraries that seek to expand into not more than one (1) township of a county.
(b) Sections 5 through 12 of this chapter apply to Class 1 public libraries that seek to expand into more than one (1) township of a county by an alternative method to the method under sections 2 through 4 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-2
Proposal of expansion; filing
Sec. 2. (a) The library board of a public library may file a proposed expansion with the township trustee and legislative body of the township. The proposal must state that the public library seeks to combine with a certain township or any part of a township not being taxed for public library service to form a single library district.
(b) Except as provided in section 3 of this chapter, when a township trustee and legislative body receive a proposal of expansion under this section, the legislative body may agree to the expansion proposal by written resolution.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-3
Proposal of expansion; intent to file petition for acceptance; notice; petition or remonstrance; procedure; affidavit; duties of clerk of circuit court
Sec. 3. (a) When the library board presents the township trustee and legislative body with a proposal of expansion and an intent to file a petition for acceptance of the proposal of expansion, not later than ten (10) days after the filing, the township trustee shall publish notice of the proposal of expansion in the manner provided in IC 5-3-1 in a newspaper of general circulation in the township. Beginning the first day after the notice is published, and during the period that ends sixty (60) days after the date of the publication of the notice, an individual who is a registered voter of the township or part of the township may sign one (1) or both of the following:
(1) A petition for acceptance of the proposal of expansion that states that the registered voter is in favor of the establishment of an expanded library district.
(2) A remonstrance in opposition to the proposal of expansion that states that the registered voter is opposed to the establishment of an expanded library district.
(b) A registered voter of the township or part of the township may file a petition or a remonstrance, if any, with the clerk of the circuit court in the county where the township is located. A petition for

acceptance of the proposal of expansion must be signed by at least twenty percent (20%) of the registered voters of the township, or part of the township, as determined by the most recent general election.
(c) The following apply to a petition that is filed under this section or a remonstrance that is filed under subsection (b):
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance, stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitute a petition or remonstrance. A copy must include an affidavit described in subdivision (2). A signer may file the petition or remonstrance, or a copy of the petition or remonstrance. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court in the county in which the township is located shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk must strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed both a petition and a remonstrance.
(B) Strike the name from either the petition or the remonstrance of an individual who:
(i) signed both the petition and the remonstrance; and
(ii) personally, in the clerk's office, makes a voluntary written and signed request for the clerk to strike the individual's name from the petition or the remonstrance.
(C) Certify the number of signatures on the petition and on any remonstrance that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the township or the part of the township on the day the individuals signed the petition or remonstrance.
The clerk of the circuit court may only strike an individual's name from a petition or a remonstrance as set forth in clauses (A) and (B).
(d) The clerk of the circuit court shall complete the certification required under subsection (c) not more than fifteen (15) days after the petition or remonstrance is filed. The clerk shall:
(1) establish a record of certification in the clerk's office; and
(2) file the original petition, the original remonstrance, if any,

and a copy of the clerk's certification with the legislative body.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-4
Comparison of petition and remonstrance; acceptance or rejection of expansion
Sec. 4. (a) Not more than forty (40) days after the certification of a petition and a remonstrance, if any, under section 3 of this chapter, the township legislative body shall compare the petition and any remonstrance.
(b) If a remonstrance has not been filed or a greater number of voters have signed the petition than have signed the remonstrance, the legislative body shall agree to the expansion by written resolution. Not more than ten (10) days after the written resolution establishing an expanded library district is adopted, the legislative body shall submit a copy of the resolution for filing:
(1) in the office of the county recorder in the county where the administrative office of the public library is located; and
(2) with the Indiana state library.
The expansion is effective as of the date the written resolution is filed.
(c) When an equal or greater number of registered voters have signed a remonstrance against the establishment of an expanded library district than the number who have signed the petition in favor of the expansion, the legislative body shall dismiss the petition. Another petition to establish the expanded library district may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-5
Proposal of expansion; filing
Sec. 5. (a) The library board of a public library may file a proposed expansion with the legislative body of the county. The proposal must state that the public library seeks to combine with more than one (1) township or parts of more than one (1) township not being taxed for public library service to form a single library district.
(b) Except as provided in section 6 of this chapter, whenever the legislative body of a county receives a proposal of expansion under this section, the legislative body may agree to the expansion proposal by written resolution.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-6
Proposal of expansion; intent to file petition for acceptance; notice; petition or remonstrance
Sec. 6. (a) Whenever a library board presents the legislative body of a county with a proposal of expansion and an intent to file a petition for acceptance of the proposal of expansion, not later than

ten (10) days after the intent is filed, the county auditor shall publish notice in the manner provided in IC 5-3-1 of the proposal of expansion in a newspaper of general circulation in the county. Beginning the first day after the notice is published, and during the period that ends sixty (60) days after the date of the publication of the notice, an individual who is a registered voter of an affected township or an affected part of the township may sign one (1) or both of the following:
(1) A petition for acceptance of the proposal of expansion.
(2) A remonstrance petition in opposition to the proposal of expansion.
(b) Registered voters shall file a petition or a remonstrance, if any, with the clerk of the circuit court in the county where the townships are located. A petition for acceptance of the proposal of expansion must be signed by at least twenty percent (20%) of the registered voters of the townships or parts of townships, as determined by the most recent general election.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-7
Petition or remonstrance; procedure; affidavit; duties of clerk of circuit court
Sec. 7. (a) The following apply to a petition or remonstrance that is filed under section 6 of this chapter:
(1) The petition or remonstrance must show the following:
(A) The date on which each individual signed the petition or remonstrance.
(B) The residence of each individual on the date the individual signed the petition or remonstrance.
(2) The petition or remonstrance must include an affidavit of the individual circulating the petition or remonstrance, stating that each signature on the petition or remonstrance:
(A) was affixed in the individual's presence; and
(B) is the true signature of the individual who signed the petition or remonstrance.
(3) Several copies of the petition or remonstrance may be executed. The total of the copies constitutes a petition or remonstrance. A copy must include an affidavit described in subdivision (2). A signer may file a petition or remonstrance, or a copy of a petition or remonstrance. All copies constituting a petition or remonstrance must be filed on the same day.
(4) The clerk of the circuit court of the county containing the townships or parts of townships shall do the following:
(A) If a name appears more than one (1) time on a petition or on a remonstrance, the clerk must strike any duplicates of the name until the name appears only one (1) time on a petition or a remonstrance, or both, if the individual signed both a petition and a remonstrance.
(B) Strike the name from a petition or remonstrance of an individual who personally, in the clerk's office, makes a

written and signed request for the clerk to strike the individual's name.
(C) Certify the number of signatures on the petition and remonstrance, if any, that:
(i) are not duplicates; and
(ii) represent individuals who are registered voters in the townships or parts of townships on the day the individuals signed the petition or remonstrance.
The clerk of the circuit court may only strike an individual's name from a petition or a remonstrance as set forth in clauses (A) and (B).
(b) The clerk of the circuit court shall complete the certification required under subsection (a) not more than fifteen (15) days after the petition or remonstrance is filed.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-8
Duties of clerk of circuit court; record of certification
Sec. 8. The clerk of the circuit court shall establish a record of the clerk's certification in the clerk's office and shall file the original petition, the original remonstrance, if any, and a copy of the certification with the legislative body.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-9
Remonstrance; filing
Sec. 9. A registered voter may file with the clerk of the circuit court a remonstrance that:
(1) is signed by registered voters in townships or parts of townships not already taxed for library purposes; and
(2) states that registered voters who have signed the remonstrance are opposed to the establishment of the expanded library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-10
Comparison of petition and remonstrance; acceptance or rejection of expansion
Sec. 10. (a) Not more than forty (40) days after the certification of a petition and remonstrance under section 7 of this chapter, the county legislative body shall compare the petition and any remonstrance.
(b) If:
(1) a remonstrance has not been filed; or
(2) a greater number of registered voters have signed the petition than have signed the remonstrance;
the county legislative body shall agree to the expansion by written resolution. The expansion is effective on the date the written resolution is filed.
(c) If the number of registered voters who have signed a

remonstrance against the establishment of an expanded library district is equal to or greater than the number who have signed the petition in favor of the expansion, the legislative body shall dismiss the petition. Another petition to establish the expanded library district may not be initiated until one (1) year after the date the legislative body dismissed the latest unsuccessful petition.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-11
Filing copy of resolution establishing expanded district
Sec. 11. Not more than ten (10) days after a written resolution establishing an expanded library district is adopted, the legislative body shall send a copy of the resolution to be filed:
(1) in the office of the county recorder in each county where the library district is located; and
(2) with the Indiana state library.
As added by P.L.1-2005, SEC.49.

IC 36-12-5-12
Library board; appointments from townships; expiration of prior term
Sec. 12. (a) If not more than two (2) townships or parts of not more than two (2) townships are added to a library taxing district, at least one (1) of the initial appointments made to the library board by the county commissioners or the county council must be from one (1) of the townships.
(b) If more than two (2) townships or parts of more than two (2) townships are added to a library district, at least two (2) of the initial appointments made to the library board by the county commissioners or the county council must be from the townships that are added to the library district.
(c) An appointment under this section may not be made before the expiration of a term in effect at the time the expansion is final.
As added by P.L.1-2005, SEC.49.



CHAPTER 6. COUNTY CONTRACTUAL LIBRARIES

IC 36-12-6-1
Application of chapter; name of library established
Sec. 1. (a) This chapter applies only to Class 1 public libraries that have been established as county contractual libraries before July 1, 1992.
(b) A county contractual library established under this chapter shall operate under the name of _____________ County Contractual Public Library.
As added by P.L.1-2005, SEC.49.

IC 36-12-6-2
Library board; appointment; residency; powers and duties
Sec. 2. Four (4) citizens who have resided at least two (2) years in the county contractual library district shall be appointed to a library board under IC 36-12-2-17. The four (4) members, and the members of the library board of the public library extending service, comprise a separate library board that shall exercise all powers and duties pertaining to library service. The library board of the county contractual public library shall be known and designated as the Board of Trustees of __________ County Contractual Public Library. The members of the library board of the public library extending service to the county shall continue:
(1) as a separate board; and
(2) to exercise all powers and duties pertaining to library service to the board's original library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-6-3
Library board; powers and duties; limitations
Sec. 3. (a) The county contractual library board has all the powers and duties of other library boards under IC 36-12-3, except the power to issue bonds under IC 36-12-3-9.
(b) The county contractual library may not lease under IC 36-12-10.
As added by P.L.1-2005, SEC.49.

IC 36-12-6-4
Township contracting with county contractual library; tax levies
Sec. 4. (a) If a township or part of a township is contracting with a library that is extending service through a county contractual library, the township or part of a township:
(1) shall cease to levy a separate tax for library purposes; and
(2) becomes a part of the county contractual library district.
(b) The tax levy for county contractual library purposes shall then be levied in the township or part of a township that has become part of the county contractual library district.
(c) A township that ceases to levy a tax for public library purposes

in any year becomes a part of the township's county library district or county contractual library district, if either library district exists at the time the township levy is discontinued. The county library or county contractual library tax shall then be levied in the townships.
As added by P.L.1-2005, SEC.49.



CHAPTER 7. CLASS 2 PUBLIC LIBRARIES

IC 36-12-7-1
Application of chapter
Sec. 1. This chapter applies only to Class 2 public libraries.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-2
Board compliance with and participation in statewide library card program; reciprocal borrowing agreement
Sec. 2. The library board shall:
(1) comply with; and
(2) participate in;
the statewide library card program described in IC 4-23-7.1-5.1. However, the library board may enter into a reciprocal borrowing agreement with another library board under IC 36-1-7 or IC 36-12-3-7 to provide to or receive from the other library board library service.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-3
Local library cards; fees
Sec. 3. (a) A library board may issue local library cards to:
(1) residents of the library district; and
(2) Indiana residents who are not residents of the library district;
who apply for the cards.
(b) Except as provided in subsection (c), a library board must set and charge a fee for a local library card issued under subsection (a)(2). The minimum fee that the board may set under this subsection is the greater of the following:
(1) The library district's operating fund expenditure per capita in the most recent year for which that information is available in the Indiana state library's annual "Statistics of Indiana Libraries".
(2) Twenty-five dollars ($25).
(c) A library board may charge a reduced fee or not charge a fee for a local library card under subsection (b) that is issued to an Indiana resident who is:
(1) a student enrolled in a public school corporation that is located at least in part in the library district; and
(2) not a resident of that library district.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-4
Board of 1901 city or town library; residency; appointment of members; vacancy; certificates of appointment; oath; free use; report
Sec. 4. (a) The library board of any public library established as

a 1901 city or town library consists of qualified and experienced individuals at least eighteen (18) years of age who have been residents of the municipality where the library is located for at least two (2) years immediately preceding the appointment of the individual. The members shall be appointed for two (2) year terms as follows:
(1) The board of commissioners of the county where the library is located shall appoint one (1) member.
(2) The fiscal body of the county where the library is located shall appoint one (1) member.
(3) The municipal executive shall appoint one (1) member.
(4) The municipal legislative body shall appoint one (1) member.
(5) The school board of the school corporation where the library is located shall appoint three (3) members, who may be members of the school board.
(b) If a vacancy occurs on the library board for any cause, the appointing authority shall fill the vacancy. The appointing authority may at any time, for cause shown, remove a member of the library board and appoint a new member to fill the vacancy caused by the removal.
(c) The library board members shall serve without compensation.
(d) All appointments to membership on the library board must be evidenced by certificates of appointment signed by the appointing authority. Certificates of appointment shall be:
(1) handed to; or
(2) mailed to the address of;
the appointee. Not later than ten (10) days after receiving the certificates of appointment, an appointee shall take an oath of office, before the clerk of the circuit court, that the appointee will faithfully discharge the appointee's duties as a member of the library board to the best of the appointee's ability. The appointee shall file the certificate, with the oath endorsed on it, with the clerk of the circuit court of the county in which the library is located.
(e) Not later than five (5) days after all the members of the library board have been appointed and have taken the oath of office, the members shall meet and organize by electing one (1) member as president, one (1) member as vice president, and one (1) member as secretary. The members shall also select committees or an executive board to carry on the work of the board if the members determine that committees or an executive board is necessary.
(f) The facilities of a public library established as a 1901 city or town library are open and free for the use and benefit of all of the residents of the library district.
(g) The fiscal officer of the municipality operating a public library under this section shall prepare and file with the municipal legislative body, before January 16 each year, an itemized statement, under oath, of all the receipts and disbursements of the library board for the year ending December 31 immediately preceding the preparing and filing of the report. The report must contain an

itemized statement of:
(1) the sources of all receipts;
(2) all disbursements made; and
(3) the purpose for which each was made.
The annual report may be inspected by the citizens of the municipality and township in which the library is located.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-5
1881 city or county incorporation libraries; corporate existence and powers; tax exemption; art gallery; reading rooms; public park
Sec. 5. (a) A public library established as an 1881 city or county incorporation library that has filed the appropriate incorporation instrument in the proper recorder's office is a corporation and possesses all the rights, powers, and privileges given to corporations by common law to:
(1) sue and be sued;
(2) borrow money and secure the payment of the money by notes, mortgages, bonds, or deeds of trust upon the personal or real property of the public library;
(3) purchase, rent, lease, hold, sell, and convey real estate for the benefit of the corporation, and to erect and maintain suitable buildings to accomplish library purposes; and
(4) receive and accept donations, either of money or real estate, either by gift or devise, and to hold, use, mortgage, sell, and convey these donations for the benefit of the corporation, in the manner provided in the deed of gift or devise.
(b) The real and personal property of the corporation that is established as an 1881 city or county incorporation public library:
(1) is exempt from taxation for state, county, and municipal purposes; and
(2) remains exempt so long as the public library is used exclusively for the general benefit of the inhabitants of the city or county in which the library is located.
(c) The corporation may establish and maintain a gallery of art and public reading rooms in connection with the corporation's library. The corporation may also maintain a public park either in connection with the corporation's library building or separate from the library building.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-6
1852 subscription libraries; corporate existence and powers; organization; tax levy
Sec. 6. (a) A public library established as an 1852 subscription library is a municipal corporation and possesses the power to:
(1) sue and be sued; and
(2) receive by donation books, money, paper, or other real or personal property for the library.     (b) The shareholders of the 1852 subscription library are the inhabitants of the municipality who have subscribed money for the establishment of the library. The shareholders shall annually elect seven (7) directors on the first Monday in January. However, if an annual election is omitted, the directors remain in office until the next annual election and until successors are chosen.
(c) The directors shall appoint one (1) director to be president at the meetings. The president may vote only in case of a tie vote. A majority of the directors constitutes a quorum. If a vacancy occurs among the directors, the remaining directors shall elect a new director to fill the vacancy, and the new director shall serve until the next annual election.
(d) The 1852 subscription library is governed by bylaws adopted by the directors of the public library.
(e) The directors may adopt a common seal.
(f) The directors may levy a tax on the shareholders not to exceed one dollar ($1) on each share during one (1) year. In addition, at the annual meeting, the shareholders may increase the tax to a sum not to exceed five dollars ($5) on each share during one (1) year.
(g) The shareholders may:
(1) appoint a treasurer and a librarian; or
(2) remove the treasurer or librarian;
at the pleasure of the shareholders.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-7
Board of 1899 township library; appointment of members; powers and duties; tax levy; free use
Sec. 7. (a) The library board of a library established as an 1899 township library consists of the school township trustee in the township where the library is located and two (2) residents of the township who are appointed by the board of commissioners of the county where the library is located. Appointments are for a term of four (4) years. Members of the library board serve without compensation.
(b) The library board:
(1) shall control the purchase of books and the management of the library;
(2) shall possess and retain custody of any books remaining in the old township library in the township where the library is located;
(3) may receive donations, bequests, and legacies on behalf of the library; and
(4) may receive copies of all documents of the state available for distribution from the director of the state library.
(c) The 1899 township library is the property of the school township. The school township trustee is responsible for the safe preservation of the township library.
(d) Two (2) or more adjacent townships may unite to maintain a township library. The library is controlled by either:         (1) a combined library board, which consists of each of the uniting township boards appointed under subsection (a); or
(2) the one (1) township library board appointed under subsection (a) of the uniting townships that receives funding for the operation of the uniting township library.
(e) The legislative body of any township that contains a library established as an 1899 township library may levy a tax annually of not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property assessed for taxation in the township. If the legislative body does not levy the tax, a petition signed by at least the number of registered voters required under IC 3-8-6-3 to place a candidate on the ballot may be filed with the circuit court clerk, who:
(1) shall determine if an adequate number of voters have signed the petition; and
(2) if an adequate number of voters have signed the petition, shall certify the public question to the county election board under IC 3-10-9-3. The county election board shall then cause to be printed on the ballot for the township the following question in the form prescribed by IC 3-10-9-4: "Shall a township library tax be levied?".
If a majority of the votes cast on the question in subdivision (2) are in the affirmative, the township trustee shall annually levy a tax of not less than one and sixty-seven hundredths cents ($0.0167) and not more than three and thirty-three hundredths cents ($0.0333) on each one hundred dollars ($100) of taxable property in the township for the establishment and support of a township library. The township tax shall be levied, assessed, collected, and paid according to the procedure outlined in IC 6-1.1.
(f) The tax levy under subsection (e) shall be discontinued when the question of discontinuing the levy has been submitted to a vote according to the procedure provided in subsection (e) and the majority of the votes cast on the question is in the negative.
(g) If a public library that is open for the use of all the residents of the township is located in the township, the proceeds of the tax collected under subsection (e) shall be paid to that public library.
(h) In a township outside a city that contains a library:
(1) established by private donations of the value of at least ten thousand dollars ($10,000), including the real estate and buildings used for the library; and
(2) used for the benefit of all the inhabitants of the township;
the township trustee of the township shall annually levy and collect not more than two cents ($0.02) on each one hundred dollars ($100) upon the taxable property within the limits of the township. The money shall be paid to the trustees of the library, to be applied by the trustees for the purchase of books and the payment of the maintenance costs for the library. When it becomes necessary to purchase additional ground for the extension or protection of library buildings already established by private donation, the trustee, with the consent of the county legislative body, may annually levy and

collect not more than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of taxable property of the township for not more than three (3) years successively, to be expended by the trustees for the purchase of property and the construction and enlargement of library buildings.
(i) The 1899 township library is free to all the residents of the township.
As added by P.L.1-2005, SEC.49.

IC 36-12-7-8
Certain libraries established by private donation; tax levy; report
Sec. 8. (a) As used in this section:
(1) "county fiscal body" means the fiscal body of a county in which a private donation library is located;
(2) "library board" means a library board established under IC 20-14 in a county in which a private donation library is located; and
(3) "private donation library" means a public library:
(A) established by private donation;
(B) located in a city having a population of more than one hundred twenty thousand (120,000) but less than one hundred fifty thousand (150,000);
(C) that contains at least twenty-five thousand (25,000) volumes;
(D) that has real property valued at at least one hundred thousand dollars ($100,000); and
(E) that is open and free to the residents of the city.
(b) The library board shall:
(1) levy a tax under IC 6-1.1 in an amount not less than sixty-seven hundredths of one cent ($0.0067) and not more than one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of the assessed valuation of all the real and personal property in the county;
(2) keep the tax levied under subdivision (1) separate from all other funds of the library board; and
(3) use the tax levied under subdivision (1):
(A) if the membership of the trustees of the private donation library includes at least one (1) member or appointee of the library board and at least one (1) appointee of the county fiscal body, for distributions of the full amounts of the tax received to the trustees of the private donation library at the time the tax is received by the library board; or
(B) if the membership of the trustees of the private donation library does not include at least one (1) member or appointee of the library board and at least one (1) appointee of the county fiscal body, at the discretion of the library board for:
(i) library board purposes; or
(ii) quarterly distributions to the trustees of the private donation library.
(c) If requested by the trustees of the private donation library, the

library board shall designate a member of the library board or appoint an individual to serve as a trustee of the private donation library. If requested by the trustees of the private donation library, the county fiscal body shall appoint an individual to serve as a trustee of the private donation library.
(d) The trustees of the private donation library shall annually submit a budget to the library board.
(e) The trustees of the private donation library shall expend amounts received under subsection (b)(3)(A) or (b)(3)(B)(ii) for the support, operation, and maintenance of the private donation library. The trustees shall:
(1) keep the money separate from all other funds;
(2) record:
(A) the amount of money received;
(B) to whom and when the money is paid out; and
(C) for what purpose the money is used;
in a book kept by the trustees; and
(3) make an annual report of the matters referred to in subdivision (2) to the library board.
(f) For purposes of the property tax levy limits under IC 6-1.1-18.5, the tax levied by the library board under subsection (b)(1) is not included in the calculation of the maximum permissible property tax levy for the public library.
As added by P.L.1-2005, SEC.49. Amended by P.L.214-2005, SEC.76.



CHAPTER 8. LIBRARY SERVICES AUTHORITIES

IC 36-12-8-1
Application and purpose of chapter
Sec. 1. (a) This chapter applies to the following:
(1) All public libraries.
(2) All other libraries that are supported by public funds but that are not organized under this article.
(3) All private corporations or organizations that provide library services.
(4) All library service authorities established under this chapter.
(b) The purpose of this chapter is to:
(1) encourage the development of all types of library services; and
(2) promote the efficient use of finances, personnel, materials, and property;
by enabling qualified entities to form library services authorities that will provide such services and facilities as the qualified entities determine.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-2
"Library facilities"
Sec. 2. As used in this chapter, "library facilities" means:
(1) buildings, bookmobiles, rooms, or other definable and palpable structures or areas; and
(2) the library materials and equipment contained in the buildings, bookmobiles, rooms, or other definable and palpable structures or areas;
that are used in the operation or provision of library services.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-3
"Library services"
Sec. 3. As used in this chapter, "library services" means the activities in which libraries engage:
(1) in the planning, management, budgeting, financing, purchasing, staffing, and evaluation of the libraries;
(2) in the selection, acquisition, processing, and maintenance of the collections of materials and the related bibliographic records; and
(3) in the promotion, interpretation, servicing, and use of the library materials and facilities.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-4
"Qualified entities"
Sec. 4. As used in this chapter, "qualified entities" include the following:         (1) A public library.
(2) A library that is supported by public funds but not established under this article.
(3) A private corporation or organization that provides library services.
(4) A library service authority established under this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-5
Authorization to initiate library services authority; adoption of joint agreement; requirements
Sec. 5. (a) Two (2) or more qualified entities, less than one-half (1/2) of which may be private corporations or organizations, may initiate a library services authority under this chapter by adopting a written joint agreement. The body or officer having the authority to sign contracts on behalf of a corporation or an organization may sign the joint agreement on behalf of the corporation or organization.
(b) The joint agreement must include the following details of the proposed library services authority:
(1) The name, to be given as __________ Library Services Authority.
(2) The official address and county of location of the principal place of business.
(3) A description of the library facilities to be operated and the library services to be provided.
(4) Specification of the place and of the convening chairperson who shall set the date and the time of the organizational meeting of the board of directors established under this chapter and who shall serve as temporary chairperson.
(5) The names of the qualified entities signing the agreement, which are to become participants in the library services authority.
(6) The date of the agreement.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-6
Approval of joint agreement by attorney general; procedure
Sec. 6. (a) Upon the adoption of the joint agreement calling for the establishment of the library services authority by two (2) or more of the qualified entities, the agreement shall be submitted to the attorney general, who shall determine whether the agreement is:
(1) in proper form; and
(2) compatible with Indiana law.
The attorney general shall approve each agreement submitted unless the attorney general finds that the agreement is not legal. If the attorney general finds that an agreement is not legal, the attorney general shall detail in writing, addressed to each of the qualified entities adopting the agreement for the establishment of the library services authority, the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to

disapprove an agreement submitted under this chapter not more than thirty (30) days after the submission of the agreement constitutes approval of the agreement.
(b) The library services authority initiated by the joint agreement is legally established when the attorney general has approved the agreement either by:
(1) specific written approval; or
(2) the failure to indicate disapproval within the required time.
The qualified entities originally signing the agreement are members of the library services authority. A copy of the agreement and originally signed copies of the adopted resolutions, ordinances, orders, statements of participation, or other recorded acts must be filed with the Indiana state library not more than forty (40) days after the date of the submission of the agreement to the attorney general for action.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-7
Procedure for change of joint agreement
Sec. 7. The board of directors of the library services authority may change any detail of the joint agreement under this section upon the recommendation of the executive committee or petition of three (3) directors if notice of the proposed change is sent to each qualified entity that is a participant in the library services authority at least sixty (60) days before the meeting at which the change is to be considered. However, the application of a new qualified entity may be considered at any time. Upon approval of the change of the joint agreement, a notice of the action taken by the board of the library services authority must be filed with the Indiana state library.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-8
Participation by new qualified entities; procedure
Sec. 8. (a) After the legal establishment of the library services authority under this chapter, a qualified entity may become a participant in the library services authority after:
(1) adoption by resolution, ordinance, order, statement of participation, or other recorded act of the joint agreement as then in force;
(2) providing for the qualified entity's pro rata share, if any, of the library services authority's budget for the fiscal year in which the applicant wishes to join the authority;
(3) meeting all conditions provided in the bylaws or in the rules; and
(4) approval by a majority of the board of directors.
(b) If the qualified entity is a private corporation or organization and the qualified entity's participation would create the same number or more private participants than other participants in the library services authority, the qualified entity's participation does not take effect until there are sufficient other participants, after the admission

of the applicant, to comply with section 5(a) of this chapter.
(c) The library services authority shall file with the Indiana state library an originally signed copy of the joint agreement and adopting action.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-9
Procedure and requirements for withdrawal from or dissolution of library services authority
Sec. 9. (a) A qualified entity that is a participant in the library services authority may withdraw from the authority by a recorded act of the qualified entity:
(1) after the qualified entity has made provisions for the payment and performance of the qualified entity's obligations; and
(2) upon notification to the library services authority, six (6) months before the end of the fiscal year in which the qualified entity is participating in the library services authority, that the qualified entity is discontinuing the qualified entity's participation in the library services authority.
(b) Upon discontinuing participation in the library services authority, the discontinuing qualified entity relinquishes the qualified entity's rights to any funds, supplies, materials, equipment, or other real or personal property held by or belonging to the authority and in which the qualified entity had a right by virtue of the qualified entity's participation, unless provision to the contrary is made by the official action of the board of directors.
(c) Upon the receipt of notification to discontinue participation and the satisfaction of all obligations by the withdrawing participant, the board of directors shall officially note the withdrawal and shall file notice of the resulting change in the joint agreement:
(1) in the office of the recorder of the county in which the authority's principal place of business is located; and
(2) with the Indiana state library.
(d) The library services authority is dissolved when:
(1) the board of directors of the authority votes to dissolve the library services authority;
(2) the action is de facto by the notice of discontinuance of participation by the next to last remaining participant; or
(3) there is an excessive number of private qualified entities participating in the authority.
Upon the occurrence of any of the conditions listed in this subsection, the board of directors shall dispose of the assets by division among the participants at the time of dissolution and in the proportion and in the manner determined by the board of directors.
(e) A dissolution does not take effect until all legal and fiscal obligations of the library services authority have been satisfied and an official record of the dissolution is filed in the office of the recorder of the county in which the authority's principal place of business is located. Until the satisfaction of obligations has occurred

and the record of dissolution has been filed, the final members of the authority continue to be members.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-10
Board of directors; appointment
Sec. 10. (a) Not later than ten (10) days after the legal establishment of the library services authority, each qualified entity that is participating shall appoint a representative or representatives to the board of directors of the library services authority as follows:
(1) If there are fewer than four (4) participants in the library services authority, each qualified entity shall appoint four (4) directors to the board of directors.
(2) If there are more than three (3) but fewer than ten (10) participants in the library services authority, each qualified entity shall appoint two (2) directors.
(3) If there are ten (10) or more participants in the library services authority, each qualified entity shall appoint one (1) director.
(b) A director may be a member of the governing body of the qualified entity, a librarian, or any other person who in the opinion of the qualified entity will best serve the library interests of the qualified entity.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-11
Board of directors; terms
Sec. 11. (a) Upon the expiration of the ten (10) day period prescribed by section 10 of this chapter, the directors who have been appointed shall meet as specified in the joint agreement and determine by lot, in as nearly equal groups as possible, as follows:
(1) The one-third (1/3) of the directors who have an initial term of one (1) year.
(2) The one-third (1/3) of the directors who have an initial term of two (2) years.
(3) The one-third (1/3) of the directors who have an initial term of three (3) years.
(b) The determination under subsection (a) is for the initial terms of office for all directors. After the initial terms end, all appointments to the board of directors are for three (3) years. Appointments to fill vacancies are for the unexpired term only.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-12
Board of directors; executive committee; treasurer and assistant treasurer; surety bond
Sec. 12. (a) Upon the determination of the initial terms of office of the directors, an executive committee shall be elected for a term of one (1) year from the membership of the board of directors by vote on nominations from the floor. The executive committee

consists of:
(1) a president;
(2) a vice president;
(3) a secretary;
(4) a treasurer; and
(5) if the total number of directors for the library services authority exceeds eight (8), three (3) members at large.
The named offices have the duties and powers normally incumbent upon the offices.
(b) A director may not serve on the executive committee for more than four (4) consecutive years or in the same office for more than two (2) consecutive years. Executive committee elections shall be held annually in the manner prescribed by the bylaws of the library services authority.
(c) The treasurer:
(1) is the official custodian of all library services authority funds;
(2) is responsible for the proper safeguarding and accounting for all library services authority funds;
(3) shall issue warrants approved by the executive committee or the board in payment of expenses lawfully incurred in behalf of the library services authority; and
(4) shall make financial reports of library services authority funds and present the reports to the executive committee or board of directors as requested by the executive committee or board.
(d) The board of directors may prescribe the powers and duties of the treasurer consistent with this chapter.
(e) The treasurer shall give a surety bond for the faithful performance of the treasurer's duties and for the accurate accounting of all money coming into the treasurer's custody. The bond must be:
(1) written by an insurance company licensed to do business in Indiana;
(2) for the term of office of the treasurer;
(3) in an amount determined by the board of directors;
(4) paid for with money from library services authority funds;
(5) payable to the state;
(6) approved by the board of directors; and
(7) deposited in the office of the recorder of the county in which the library services authority is located.
(f) The executive committee, with the approval of the board of directors, may appoint a person, who may be an employee of the library services authority, to serve as assistant treasurer. The assistant treasurer:
(1) has the duties specified by the executive committee or the board;
(2) may be compensated for the performance of the treasurer's duties; and
(3) may be removed by the executive committee or the board of directors at any meeting of the committee or board by a

majority vote of the entire membership of the body.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-13
Board of directors; appointments by new participants
Sec. 13. (a) Not later than ten (10) days after the approval of a new participant under section 8 of this chapter, the new participant shall appoint as many directors as each of the other participants has appointed. The initial terms of the new directors shall be determined by the executive committee so that, as nearly as possible, the terms of one-third (1/3) of the total board of directors end each year.
(b) If the addition of a new participant increases the number of participants in the library services authority so that each participant would appoint fewer representatives to the board of directors, the board of directors shall be reestablished in the manner prescribed by section 10 of this chapter.
(c) Immediately after the organizational meeting of the board of directors, the board shall adopt bylaws providing for the board's procedures and management.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-14
Board of directors; executive committee; powers and duties; meetings
Sec. 14. (a) The board of directors of the library services authority:
(1) shall nominate and elect the board of directors' officers and participants of the executive committee;
(2) shall adopt bylaws, administrative procedures, and rules for the conduct of business of the board, the executive committee, and the library services authority;
(3) shall adopt a fiscal year;
(4) may change the address of the principal place of business of the authority;
(5) may consider and act upon recommendations of the executive committee in the matters specified in this section;
(6) may adopt rules governing the termination of directors for cause; and
(7) may deal with other appropriate matters.
(b) The board of directors shall meet at least annually. Special meetings may be called by the president or any three (3) directors. A quorum of appointed members of the board is required for the transaction of business. A concurrence of two-thirds (2/3) of the directors present is necessary to approve or to authorize any action. A director may designate an individual to vote as proxy for that director if written authorization is delivered to the secretary of the executive committee before a board of directors meeting. If a director votes by means of a proxy, the director shall be considered present at the meeting of the board of directors for purposes of constituting a quorum under this subsection and section 8 of this chapter.     (c) The executive committee of the library services authority shall manage and conduct the business of the library services authority. However, unless otherwise properly delegated to the executive committee or administrative personnel in the bylaws, the board of directors must approve:
(1) amendments to the joint agreement;
(2) the budget;
(3) statements of policy;
(4) rules;
(5) the development program and plans;
(6) the appointment of or arrangement for the chief administrative officer;
(7) legal matters;
(8) purchases of property and equipment in accordance with IC 5-22;
(9) contracts for the purchase of services, materials, equipment, and other real or personal property;
(10) sales of services or material other than sales of services for which the library services authority was created; and
(11) the acceptance or release of participants in the authority and related matters.
(d) In the discharge of the executive committee's duties, the executive committee shall meet at least quarterly. Special meetings may be called by the president or any two (2) participants of the executive committee. A majority of the committee participants constitutes a quorum for the transaction of business, and a concurrence of a majority of the participants of the executive committee is necessary to authorize any action.
(e) Except for the election of officers and adoption or amendment of the bylaws, the bylaws may provide that any action required or permitted to be taken at any meeting of the board of directors may be taken without a meeting if before the action a written consent to the action is signed by a majority of the board of directors appointed under section 10 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-8-15
Board of directors; quorum
Sec. 15. For purposes of this chapter, a quorum consists of:
(1) a majority of the appointed members of the board of directors when there are one hundred (100) or fewer participants in the library services authority; or
(2) fifty-one (51) appointed members of the board of directors when there are more than one hundred (100) participants in the library services authority.
As added by P.L.1-2005, SEC.49.



CHAPTER 9. POWERS AND DUTIES OF LIBRARY SERVICES AUTHORITIES

IC 36-12-9-1
Application of chapter
Sec. 1. This chapter applies to library services authorities established under IC 36-12-8.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-2
Municipal powers; exception
Sec. 2. A library services authority is a municipal corporation and may exercise any powers, privileges, or authority exercised or capable of being exercised by a public agency of the state, except that of levying taxes.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-3
Actions; standing
Sec. 3. A library services authority may sue and be sued, and plead and be impleaded.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-4
Provision of library services and facilities
Sec. 4. A library services authority may establish, manage, maintain, and operate the library facilities and provide the library services specified in the joint agreement creating the library services authority.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-5
Chief administrative officer; other employees; reimbursement of interviewing and moving expenses
Sec. 5. (a) A library services authority may:
(1) employ and delegate duties and responsibilities to a chief administrative officer and other employees that may be necessary for the performance of the authority's functions, or provide for a chief administrative officer or other employees by contract with:
(A) a library participant of the authority;
(B) another organization, institution, or company;
(C) an agency of government; or
(D) an individual;
(2) fix and pay the compensation of the employees;
(3) determine the number and duties of the employees; and
(4) remove or discharge employees.
(b) In exercising the powers under subsection (a)(1), the board of directors of the library services authority may reimburse:
(1) candidates for employment for expenses reasonably incurred

while interviewing; and
(2) new employees for reasonable moving expenses.
If the board of directors exercises authority under this subsection, the board shall establish reasonable levels of reimbursement for the purposes of this subsection.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-6
Purchases
Sec. 6. A library services authority may purchase supplies, materials, and equipment to carry out the powers and duties of the board of directors.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-7
Real and personal property
Sec. 7. A library services authority may acquire and hold property, real or personal, by purchase, devise, lease, gift, or otherwise, and sell, exchange, or otherwise dispose of property, real or personal, no longer needed for purposes of the authority.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-8
Budget; adoption; contract for pro rata charges
Sec. 8. (a) The executive committee of the library services authority shall prepare and adopt a budget annually for the operating expenditures of the library services authority and shall calculate the share of the budget to be charged to each participant in the authority according to the pro rata formula in rules adopted by the board of directors. The budget shall be submitted to the board of directors for adoption. After adoption of the budget by the board, the board shall submit a contract with the appropriate pro rata charges to each participant at least three (3) months before the fiscal year for which the budget of the participant is to be adopted.
(b) Each participant in the library services authority that signs a contract for pro rata charges in the ensuing fiscal year shall:
(1) include the charges in the participant's budget for the ensuing fiscal year; and
(2) provide the necessary funds with which to pay the contractual obligations under the participant's contract with the library services authority.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-9
Funds; surety bonds; deposit; investment; records
Sec. 9. (a) The library services authority shall deposit, hold, and expend all funds coming into the possession of the library services authority in accordance with IC 5-11.
(b) An officer or employee of the library services authority who is authorized to receive or disburse or in any other way handle funds

and securities of the authority shall give a corporate surety bond, in an amount specified in the rules, for the faithful performance of the duties of the officer or employee and the proper accounting of all money and other property that may be under the control of the officer or employee. The cost of the bond, including the cost of filing and recording, shall be paid out of funds of the library services authority.
(c) A library services authority may invest excess funds:
(1) in securities lawfully issued by any municipal corporation; or
(2) in accordance with IC 5-13-9.
However, deposits may not be made in excess of the amount of insurance protection afforded a participant or investor of any of these institutions.
(d) A library services authority may establish any special funds that may be necessary for the purpose of accumulating sufficient money over two (2) or more fiscal years for:
(1) the purchase of specified real property or major equipment;
(2) making improvements to real property owned by the library services authority; or
(3) providing fee based services to members.
Each special fund must be established for a specific purpose and named for that purpose. Any funds accumulated but not expended under this subsection may be transferred and expended for any other legitimate purpose of the authority.
(e) The records of a library services authority are public records. All funds received, unless specifically excluded, are the property of the library services authority receiving them.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-10
Employee benefits programs; expenditures
Sec. 10. A library services authority may establish and maintain or participate in programs of employee benefits, which may include the lawful disbursement of funds for expenses related to the educational or professional development of an individual employed by the library services authority, including:
(1) inservice training;
(2) attending seminars or other special courses of instruction; and
(3) tuition reimbursement;
if the library services authority determines that the expenditures under this section directly benefit the operation of the library facilities or the provision of library services.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-11
Reports to participants
Sec. 11. A library services authority may report annually to each participant in the authority on the budget and expenditures, services rendered, program, plans for development, and any other information

that may be appropriate.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-12
Contracts
Sec. 12. A library services authority may enter into all contracts and agreements necessary to the performance of the authority's duties and the execution of the library services authority's powers under this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-13
Rates and charges; prepayment
Sec. 13. A library services authority may:
(1) establish and collect reasonable rates and charges for services rendered to the participants in the authority or others using the services of the authority; and
(2) require participants in the authority or others using the services of the authority to make prepayments for certain services.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-14
Participation in certain associations
Sec. 14. A library services authority may join and participate in, through designated employees or representatives, the meetings and activities of state and national associations of a civic, educational, professional, or governmental nature that have as their purpose the betterment and improvement of library operations.
As added by P.L.1-2005, SEC.49.

IC 36-12-9-15
Tax exemption
Sec. 15. All property owned by the library services authority and all revenues received by the authority are exempt from taxation for all purposes.
As added by P.L.1-2005, SEC.49.



CHAPTER 10. LEASING OF LIBRARY PROPERTY

IC 36-12-10-1
Application of chapter
Sec. 1. This chapter applies to the following public corporations:
(1) A municipal corporation that operates and maintains library facilities.
(2) Any other public corporation, established by statute, that operates and maintains library facilities.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-2
Power to lease library buildings; conditions; joint lease contracts
Sec. 2. (a) A public corporation may lease a library building or buildings for the use of the public corporation or of any joint or consolidated public corporation of which the public corporation is a part or to which the public corporation contributes, under the following conditions:
(1) A lease may not be entered into for a period of more than forty (40) years.
(2) Before a lease is entered into, there must first be filed with the governing authority of the public corporation a petition signed by fifty (50) or more resident taxpayers of the public corporation.
(3) After investigation, the governing authority must determine that a need exists for the library building or buildings.
(4) The governing authority must determine that the public corporation cannot provide the necessary funds to pay the cost or the public corporation's proportionate share of the cost of the library building or buildings required to meet the present needs.
(b) If two (2) or more public corporations propose to enter into a lease jointly, joint meetings of the governing authority of the corporations may be held. Action taken is binding on a public corporation only if the action is approved by the public corporation's governing authority. A lease executed by two (2) or more public corporations as joint lessees must set out the amount of the total lease rental agreed upon to be paid by each. A lessee is entitled to occupancy only if the total rental is paid as stipulated in the lease. All rights of joint lessees under the lease must be proportionate to the amount of lease rental paid by each.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-3
Authorized purposes of leases; limitations on profit; disposition of excess funds
Sec. 3. (a) A public corporation may enter into a lease under this chapter only with a nonprofit corporation organized under Indiana law for the sole purpose of:
(1) acquiring real property;         (2) building, improving, constructing, or renovating a suitable library building or buildings, including the necessary equipment and appurtenances;
(3) leasing the library facilities to the public corporation or corporations; and
(4) collecting the rentals and applying the proceeds from the rentals in the manner provided in this chapter.
(b) The lessor corporation shall act entirely without profit to the corporation and the corporation's officers, directors, and members but is entitled to the return of capital actually invested, which includes:
(1) incorporation and organization expenses;
(2) financing costs;
(3) carrying charges;
(4) legal, contractors', and architects' fees; and
(5) any other capital cost.
The lessor corporation is also entitled to sums sufficient to pay interest on outstanding securities or loans, and the cost of maintaining the corporation's existence and keeping the corporation's property free of encumbrance.
(c) Upon receipt of any amount of lease rental by the lessor corporation above the amount necessary to meet incidental corporate expenses and to pay interest on corporate securities or loans, the excess funds shall be applied to the redemption and cancellation of the corporation's outstanding securities or loans as soon as this may be done.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-4
Provisions of lease
Sec. 4. (a) All contracts of lease must provide that:
(1) the public corporation or corporations have an option to renew the lease for a further term, with like conditions; or
(2) the property covered by the lease may be purchased after six (6) years from the execution of the lease and before the expiration of the term of the lease, on the date or dates in each year that are fixed, at a price equal to the amount required to enable the lessor corporation owning the site to:
(A) liquidate by paying all indebtedness, with accrued and unpaid interest; and
(B) recover the expenses and charges of liquidation.
(b) However, the purchase price prescribed by subsection (a)(2) may not exceed the capital actually invested in the property by the lessor corporation represented by outstanding securities or indebtedness plus the cost of transferring the property and liquidating the lessor corporation.
(c) A lease may not provide that any public corporation is under an obligation to purchase the leased library facilities or under an obligation in respect to the creditors, members, or other security holders of the lessor corporation. As added by P.L.1-2005, SEC.49.

IC 36-12-10-5
Submission of plans and specifications to certain state agencies; approval
Sec. 5. (a) The lessor corporation proposing to provide a library building or buildings, including necessary equipment and appurtenances, shall submit to the lessee or lessees, before the execution of a lease, preliminary plans, specifications, and estimates for the building or buildings.
(b) The final plans and specifications shall be submitted to the state department of health, state fire marshal, and any other agencies that are designated by law to pass on plans and specifications for library buildings. The final plans and specifications must be approved by these agencies and the lessee or lessees in writing before the construction of the building or buildings.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-6
Authorized provisions of lease; payment of taxes, insurance, and repairs
Sec. 6. The lease may provide that, as a part of the lease rental for the library building or buildings, the lessee or lessees shall agree to:
(1) pay all taxes and assessments levied against or on account of the leased property;
(2) maintain insurance on the property for the benefit of the lessor corporation; and
(3) assume all responsibilities for repair and alterations with regard to the building or buildings during the term of the lease.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-7
Leases in anticipation of completion of building; bond
Sec. 7. (a) The public corporation or corporations may, in anticipation of the acquisition of real property and any necessary construction of a library building or buildings, including the necessary equipment and appurtenances, enter into a lease with the lessor corporation before actual acquisition of real property and any construction of the building or buildings. However, the lease may not provide for the payment of lease rental by the lessee or lessees until the building or buildings are complete and ready for occupancy, at which time the stipulated lease rental payments may begin.
(b) The contractor must be required under the lease to furnish to the lessor corporation a bond satisfactory to the corporation conditioned upon the final completion of the building or buildings within a period that may be provided in the contract.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-8
Notice and hearing on terms and conditions of proposed lease      Sec. 8. (a) When the lessor corporation and the public corporation or corporations have agreed upon the terms and conditions of a lease proposed to be entered into under this chapter and before the final execution of the lease, notice of a hearing shall be given by publication to all interested persons. The hearing shall be held before the governing authority, on a day not earlier than ten (10) days after the publication of the notice.
(b) The notice of the hearing shall be published one (1) time in a newspaper of general circulation printed in the English language in the district of the public corporation or in each public corporation district if the proposed lease is a joint lease. If a newspaper is not published in the district, the notice shall be published in any newspaper of general circulation published in the county. The notice must name the date, place, and time of the hearing and set forth a brief summary of the principal terms of the lease agreed upon, including:
(1) the location;
(2) the name of the proposed lessor corporation and character of the property to be leased;
(3) the rental to be paid; and
(4) the number of years the contract is to be in effect.
The proposed lease, drawings, plans, specifications, and estimates for the library building or buildings must be available for inspection by the public during the ten (10) day period under subsection (a) and at the meeting. All interested persons are entitled to be heard at the hearing regarding the necessity for the execution of the lease, and whether the rental provided for in the lease to be paid to the lessor corporation is a fair and reasonable rental for the proposed building or buildings. The hearing may be adjourned to a later date or dates, and following the hearing, the governing authority may either authorize the execution of the lease as originally agreed upon or may make modifications that have been agreed upon by the lessor corporation. The lease rentals as set out in the published notice may not be increased. The cost of the publication of the notice shall be paid by the lessor corporation.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-9
Notice of lease signing; appeal to department of local government finance; limitation on actions to contest validity of lease
Sec. 9. (a) If the execution of the lease as originally agreed upon, or as modified by agreement, is authorized by the library board, the library board shall give notice of the signing of the lease by publication one (1) time in a newspaper of general circulation printed in the English language in the district of the public corporation or in each public corporation district if the proposed lease is a joint lease. If a newspaper is not published in the district, the notice shall be published in any newspaper of general circulation published in the county.
(b) Fifty (50) or more taxpayers in the public corporation or

corporations who will be affected by the proposed lease and who are of the opinion that the execution of the lease is not necessary or that the proposed rental is not a fair and reasonable rental may file a petition in the office of the county auditor of the county in which the public corporation or corporations are located. The petition must be filed not later than thirty (30) days after the publication of notice of the execution of the lease and must set forth objections and facts showing that the execution of the lease is unnecessary or unwise or that the lease rental is not fair and reasonable, as the case may be.
(c) Upon the filing of a petition, the county auditor shall immediately certify to the department of local government finance a copy of the petition, together with other data that may be necessary to present the questions involved. Upon receipt of the certified petition and information, the department of local government finance shall fix a time and place for a hearing of the matter not less than five (5) or more than thirty (30) days after the department's receipt of the petition and information. The hearing shall be held in the public corporation or corporations or in the county where the public corporations are located.
(d) Notice of the hearing shall be given by the department of local government finance to the members of the library board and to the first ten (10) taxpayer petitioners on the petition by a letter signed by the department of local government finance. The postage of the notice shall be prepaid, and the notice shall be addressed to the persons at their usual place of residence and mailed at least five (5) days before the date of the hearing. The decision of the department of local government finance on the appeal regarding the necessity for the execution of the lease and whether the rental is fair and reasonable is final. A lease may be amended by the parties by following the procedure under this chapter.
(e) An action to contest the validity of the lease or an amendment to the lease or to enjoin the performance of any of the terms and conditions of the lease must be brought not later than thirty (30) days after publication of notice of the execution of the lease or an amendment to the lease by the library board of the public corporation or corporations. If an appeal has been taken to the department of local government finance, action must be brought not later than thirty (30) days after the decision of the department.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-10
Title to real property; sale; procedure
Sec. 10. (a) The lessor corporation shall hold in fee simple the real property on which the library building or buildings exists or will be constructed. A public corporation or corporations proposing to lease the library building or buildings, either alone or jointly with another public corporation that owns the property, may sell the property to the lessor corporation in fee simple.
(b) Before a sale under this section may take place, the governing authority of the public corporation shall file a petition with the

circuit court of the county in which the public corporation is located requesting the appointment of:
(1) one (1) disinterested freeholder of the public corporation as an appraiser; and
(2) two (2) disinterested appraisers licensed under IC 25-34.1;
who are residents of Indiana to determine the fair market value of the real property. One (1) of the appraisers described under subdivision (2) must reside not more than fifty (50) miles from the property. Upon their appointment, the three (3) appraisers shall fix the fair market value of the real property and report this amount to the circuit court not later than two (2) weeks from the date of their appointment. The public corporation may then sell the real property to the lessor corporation for an amount not less than the amount fixed as the fair market value by the appraisers. The amount shall be paid in cash upon delivery of the deed by the public corporation to the lessor corporation.
As added by P.L.1-2005, SEC.49. Amended by P.L.113-2006, SEC.24.

IC 36-12-10-11
Authority of lessor corporation to issue stocks, bonds, and other securities; sale procedure
Sec. 11. (a) A corporation qualifying as a lessor corporation under this chapter may, in furtherance of the corporation's purposes, issue and sell bonds and other securities. Mortgage bonds issued by a lessor corporation that are a first lien on the leased property are legal and proper investments for state banks and trust companies, insurance companies, and fiduciaries. The bonds may be callable, with or without premiums, with accrued and unpaid interest upon notice provided in the mortgage indenture.
(b) All bonds and other securities issued by the lessor corporation must be advertised and sold in accordance with IC 5-1-11 at any interest rate.
(c) The approval of the securities division of the secretary of state is not required in connection with the issuance and sale of bonds or other securities of a public corporation.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-12
General obligation bonds
Sec. 12. A public corporation may issue the corporation's general obligation bonds to procure funds to pay the cost of acquisition of real property. The bonds must be authorized, issued, and sold in accordance with IC 6-1.1-20.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-13
Tax levy to pay lease rentals
Sec. 13. A public corporation that executes a lease under this chapter shall annually levy a special tax, in addition to other taxes

authorized by law, sufficient to produce each year the necessary funds with which to pay the lease rental stipulated to be paid by the public corporation under the lease. A levy under this section shall be reviewed in accordance with IC 6-1.1-17. The first tax levy shall be made at the first annual tax levy period following the date of the execution of the lease. The first annual levy must be sufficient to pay the estimated amount of the first annual lease rental payment to be made under the lease.
As added by P.L.1-2005, SEC.49.

IC 36-12-10-14
Tax exemptions
Sec. 14. All property owned by a lessor corporation contracting with a public corporation or corporations under this chapter and all stock and other securities, including the interest or dividends issued by a lessor corporation, are exempt from all state, county, and other taxes, excluding the financial institutions tax and the inheritance taxes.
As added by P.L.1-2005, SEC.49.



CHAPTER 11. LIBRARY CERTIFICATION BOARD

IC 36-12-11-1
Application of chapter
Sec. 1. This chapter applies to both Class 1 and Class 2 libraries.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-2
"Board"
Sec. 2. As used in this chapter, "board" refers to the Indiana library and historical board established by IC 4-23-7-2.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-3
"Director"
Sec. 3. As used in this chapter, "director" refers to the director of the Indiana state library appointed under IC 4-23-7.1-37.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-4
"Practitioner"
Sec. 4. As used in this chapter, "practitioner" means an individual certified under this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-5
Powers and duties of board
Sec. 5. The board shall do the following:
(1) Prescribe and define grades of public library service and prescribe the qualifications that individuals must possess who are employed in each of the grades of public library service, giving due consideration to the population served and the income and salary schedule of each library.
(2) Make available the requirements for certification of all grades upon request and without charge to all prospective applicants.
(3) Issue certificates to candidates who apply for certificates and who, by reason of their academic or technical training and experience, are found to be suitable individuals to certify.
(4) Prescribe and define the qualifications of a library director, a head of a department or branch, or a professional assistant of a public library.
(5) Adopt rules under IC 4-22-2 that the board determines are necessary to administer this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-6
Certification requirements
Sec. 6. All library directors, library department or branch heads,

and professional assistants, except those who are employed at school libraries or libraries of educational institutions, must hold a certificate under section 7 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-7
Public library service; application for certification
Sec. 7. (a) An individual who:
(1) desires to be certified as a librarian in a designated division, grade, or type of public library service; and
(2) possesses the qualifications prescribed in the rules of the board as essential to enable an individual to apply for a certificate;
may apply to the board for a certificate in any grade or grades of public library service.
(b) The application must be:
(1) made on a form prescribed and supplied by the board; and
(2) accompanied by the fee set by the board under section 11 of this chapter.
(c) If the application is found to be satisfactory, the applicant is entitled to a certificate in the grade or grades of public library service for which the applicant applied.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-8
Private or school library service; application for certification
Sec. 8. (a) An individual who is actively engaged or expects to engage actively in:
(1) a grade or class of private library service; or
(2) the library service of a school or another educational institution;
whether the individual is or expects to be a library director, or the head of a department or branch of a private library or of the library of a school or an educational institution, may apply for a certificate of a grade or class.
(b) If an individual is found to be competent and qualified, the individual shall be granted the certificate applied for in the same manner and subject to the same conditions as are provided for the certification of librarians in public libraries under section 7 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-9
Reciprocity with other states
Sec. 9. To prevent unjust and arbitrary exclusions by other states of certified librarians who have complied with the requirements of Indiana law, the board may adopt rules necessary for the reciprocal recognition of certificates for librarians issued by other states whose qualifications for library service are at least as high as the qualifications in Indiana. To effect this section, the board shall

consider the recommendations of the American Library Association.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-10
Library certification account
Sec. 10. All fees collected under this chapter constitute a separate account of the state general fund, known as the library certification account, which shall be used to defray expenses incurred in the administration of this chapter. The balance in this account at the end of any fiscal year does not revert to the state general fund but is carried forward and available for the succeeding fiscal year.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-11
Fees
Sec. 11. (a) The board shall adopt rules under IC 4-22-2 to set fees to be paid by an individual who applies for certification under section 7 of this chapter. If the board has not set a fee by rule for a particular type of application, the fee is one dollar ($1).
(b) Payment of fees set under this section may be made by any of the following:
(1) Cash.
(2) A draft.
(3) A money order.
(4) A cashier's check.
(5) A certified check.
(6) A personal check.
If an individual pays a fee with an uncertified personal check and the check does not clear the bank, the board may void the certificate for which the check was received.
(c) Unless specified by the rules of the board, a fee is not refundable or transferable.
(d) Fees shall be paid to the library certification account established under section 10 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-12
Attorney general; receipt, investigation, and prosecution of complaints
Sec. 12. The office of the attorney general, under the conditions specified in this chapter, may receive, investigate, and prosecute complaints concerning a practitioner.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-13
Director; investigation of complaints
Sec. 13. The director is responsible for investigation of complaints concerning a practitioner.
As added by P.L.1-2005, SEC.49.
IC 36-12-11-14
Complaints; form; filing
Sec. 14. All complaints concerning a practitioner must be written, signed by the complainant, and initially filed with the director. Except for an employee of the attorney general's office acting in an official capacity, a complaint may be filed by any individual, including a member of the board.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-15
Director; duties and powers
Sec. 15. The director has the following duties and powers:
(1) The director shall make an initial determination as to the merit of a complaint. The director shall submit a copy of a complaint having merit to the board. Except as otherwise provided by this chapter, the board acquires jurisdiction over the complaint upon submission of the complaint to the board by the director.
(2) The director shall notify the practitioner of the nature and ramifications of the complaint and of the duty of the board to attempt to resolve the complaint through negotiation.
(3) The director shall report any pertinent information regarding the status of the complaint to the complainant.
(4) The director may investigate any written complaint against a practitioner. The director shall limit the investigation to areas that appear to be in violation of this chapter or rules adopted under this chapter.
(5) The director may:
(A) subpoena witnesses; or
(B) send for and compel the production of books, records, papers, and documents;
in relation to an investigation under this chapter. The circuit or superior court located in the county where a subpoena is to be issued shall enforce the subpoena.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-16
Notification of complaint; prohibition of investigation or action by director; extension period
Sec. 16. For thirty (30) days after the director has notified the board and the practitioner that a complaint has been filed, the director shall not conduct an investigation or take any action, unless requested by the board. If, during the thirty (30) days, the board requests an extension of the thirty (30) day period, the director shall extend the period for not more than twenty (20) days.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-17
Statement identifying resolution of complaint; no further action by director      Sec. 17. If before the director files a report with the attorney general under section 19 of this chapter, the director receives a statement:
(1) signed by the practitioner and the complainant; and
(2) stating that the complaint has been resolved;
the director may not take further action.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-18
Notification by board to director of intention not to proceed; power of director
Sec. 18. If at any time during the thirty (30) day period or an extension period described in section 16 of this chapter the board notifies the director of the board's intention not to proceed further to resolve the complaint, the director may proceed immediately to continue to pursue the complaint under this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-19
Disciplinary sanctions; report; prosecution
Sec. 19. If there has not been a statement filed under section 17 of this chapter, and if after conducting an investigation the director believes the practitioner should be subject to disciplinary sanctions by the board, the director shall file a report with the attorney general. Upon receiving the director's report, the attorney general may prosecute the matter before the board on behalf of the state.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-20
Attorney general; prosecution
Sec. 20. Notwithstanding section 19 of this chapter, if the board requests, the attorney general shall prosecute the matter before the board on behalf of the state.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-21
Disciplinary proceedings; ultimate authority
Sec. 21. (a) IC 4-21.5 applies to proceedings to discipline a practitioner under this chapter.
(b) The board is the ultimate authority under IC 4-21.5.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-22
Confidentiality of complaint; disclosure of information
Sec. 22. (a) A complaint and information pertaining to the complaint are confidential until the attorney general files notice with the board of intent to prosecute the practitioner.
(b) Unless required to do so under law or in furtherance of an investigation, an individual employed by the office of the attorney general, the board, or the director may not disclose or further the

disclosure of information concerning a complaint.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-23
Disciplinary actions; conditions
Sec. 23. A practitioner may be disciplined under section 26 of this chapter if after a hearing the board finds any of the following:
(1) The practitioner has:
(A) employed or knowingly cooperated in fraud or material deception in order to obtain a certificate issued under this chapter;
(B) engaged in fraud or material deception in the course of professional services or activities; or
(C) advertised services in a false or misleading manner.
(2) The practitioner has been convicted of a crime that has a direct bearing on the practitioner's ability to practice competently.
(3) The practitioner has knowingly violated a rule adopted by the board.
(4) The practitioner has continued to practice although the practitioner has become unfit to practice due to:
(A) professional incompetence;
(B) failure to keep abreast of current professional theory or practice;
(C) physical or mental disability; or
(D) addiction or severe dependency upon alcohol or other drugs that endangers the public by impairing a practitioner's ability to practice safely.
(5) The practitioner has engaged in a course of lewd or immoral conduct in connection with the practitioner's practice.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-24
Physical and mental examination
Sec. 24. The board may order a practitioner to submit to a reasonable physical or mental examination if the practitioner's physical or mental capacity to practice safely is at issue in a disciplinary proceeding.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-25
Failure to comply with order to submit to physical or mental examination; suspension
Sec. 25. Failure of a practitioner to comply with a board order to submit to a physical or mental examination renders the practitioner liable to the summary suspension procedures under section 27 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-26 Sanctions
Sec. 26. The board may impose any of the following sanctions, singly or in combination, if the board finds a practitioner has committed an offense under section 23 of this chapter:
(1) Permanently revoke the practitioner's certificate.
(2) Suspend the practitioner's certificate.
(3) Censure the practitioner.
(4) Issue a letter of reprimand.
(5) Place the practitioner on probation status and require the practitioner to:
(A) report regularly to the board upon the matters that are the basis of the probation;
(B) limit practice to those areas prescribed by the board; or
(C) continue or renew professional education under a practitioner approved by the board until a satisfactory degree of skill has been attained in those areas that are the basis of the probation.
The board may withdraw the probation if the board finds that the deficiency that required disciplinary action has been remedied.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-27
Suspension of certificate; renewal
Sec. 27. The board may summarily suspend a practitioner's certificate for ninety (90) days in advance of final adjudication or during the appeals process if the board finds that the practitioner represents a clear and immediate danger to the public health and safety if the practitioner is allowed to continue to practice. The summary suspension may be renewed upon a hearing before the board, and each renewal may be for ninety (90) days or less.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-28
Reinstatement of certificate
Sec. 28. The board may reinstate a certificate that has been suspended under this chapter if after a hearing the board is satisfied that the applicant is able to practice with reasonable skill and safety. As a condition of reinstatement, the board may impose disciplinary or corrective measures authorized under this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-11-29
Consistency in application of sanctions; reliance on precedent
Sec. 29. The board shall seek to achieve consistency in the application of sanctions authorized in this chapter, and significant departures from prior decisions involving similar conduct shall be explained in the board's findings or orders.
As added by P.L.1-2005, SEC.49.



CHAPTER 12. LIBRARY CAPITAL PROJECTS FUND

IC 36-12-12-1
"Emergency"
Sec. 1. As used in this chapter, "emergency" means:
(1) when used with respect to repair or replacement, a fire, flood, windstorm, mechanical failure of any part of a structure, or other unforeseeable circumstance; and
(2) when used with respect to site acquisition, the unforeseeable availability of real property for purchase.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-2
Capital projects fund
Sec. 2. (a) A library district may establish a capital projects fund.
(b) With respect to a facility used or to be used by the library district, the fund may be used to pay for the following:
(1) Planned construction, repair, replacement, or remodeling.
(2) Site acquisition.
(3) Site development.
(4) Repair, replacement, or site acquisition that is necessitated by an emergency.
(c) Money in the fund may be used to pay for the purchase, lease, or repair of equipment to be used by the library district.
(d) The fund may be used to pay for the purchase, lease, upgrading, maintenance, or repair of computer hardware or software.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-3
Plan of revenues and expenditures; hearing; notice
Sec. 3. (a) Before a library board may collect property taxes for a capital projects fund in a particular year, the library board must, after January 1 and before May 15 of the immediately preceding year, hold a public hearing on a proposed plan, pass a resolution to adopt a plan, and submit the plan for approval or rejection by the fiscal body designated in section 4 of this chapter.
(b) The department of local government finance shall prescribe the format of the plan. A plan must apply to at least the three (3) years immediately following the year the plan is adopted. A plan must estimate for each year to which the plan applies the nature and amount of proposed expenditures from the capital projects fund. A plan must estimate:
(1) the source of all revenue to be dedicated to the proposed expenditures in the upcoming budget year; and
(2) the amount of property taxes to be collected in that year and retained in the fund for expenditures proposed for a later year.
(c) If a hearing is scheduled under subsection (a), the governing body shall publish the proposed plan and a notice of the hearing in accordance with IC 5-3-1-2(b). As added by P.L.1-2005, SEC.49.

IC 36-12-12-4
Approval or rejection of plan by appropriate fiscal body; hearing
Sec. 4. (a) If the library board passes a resolution under section 3 of this chapter, not later than ten (10) days after passing the resolution the board shall transmit a certified copy of the plan to the appropriate fiscal body or fiscal bodies, whichever applies. The appropriate fiscal body is determined as follows:
(1) If the library district is located entirely within the corporate boundaries of a municipality, the appropriate fiscal body is the fiscal body of the municipality.
(2) If the library district is not described by subdivision (1) and the district is located entirely within the boundaries of a township, the appropriate fiscal body is the fiscal body of the township.
(3) If the library district is not described by subdivision (1) or (2), the appropriate fiscal body is the fiscal body of each county in which the library district is located.
(b) The appropriate fiscal body shall hold a public hearing on the plan not later than thirty (30) days after receiving a certified copy of the plan and either reject or approve the plan before August 1 of the year that the plan is received.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-5
Review of plan by department of local government finance; notice; petition of objection by taxpayers
Sec. 5. (a) If the library board passes a resolution under section 3 of this chapter and the appropriate fiscal body or bodies approve the plan, the library board shall submit the resolution and the plan to the department of local government finance. If the department of local government finance determines that:
(1) the library board has correctly advertised the plan under section 3(c) of this chapter;
(2) the plan was adopted by the library board and approved by the appropriate fiscal body or bodies; and
(3) the plan conforms to the format prescribed by the department;
the department shall require notice of the submission to be given to the taxpayers of the library district in accordance with IC 5-3-1-2(b).
(b) Ten (10) or more taxpayers who will be affected by the adopted plan may file a petition with the county auditor of a county in which the library district is located not later than ten (10) days after the publication, setting forth the taxpayers' objections to the proposed plan. The county auditor shall immediately certify the petition to the department of local government finance.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-6 Notice and hearing; petition of objection by taxpayers
Sec. 6. The department of local government finance shall, within a reasonable time, fix a date for a hearing on the petition filed under section 5(b) of this chapter. The hearing shall be held in a county in which the library district is located. The department of local government finance shall notify:
(1) the library board; and
(2) the first ten (10) taxpayers whose names appear on the petition;
at least five (5) days before the date fixed for the hearing.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-7
Department of local government finance action; appeal
Sec. 7. (a) After a hearing upon the petition under section 6 of this chapter, the department of local government finance shall certify the department's approval, disapproval, or modification of the plan to the library board and the auditor of the county.
(b) A:
(1) taxpayer who signed a petition filed under section 5 of this chapter; or
(2) library district against which a petition under section 5 of this chapter is filed;
may petition for judicial review of the final determination of the department of local government finance under subsection (a). The petition must be filed in the tax court not more than forty-five (45) days after the department certifies the department's action under subsection (a).
As added by P.L.1-2005, SEC.49.

IC 36-12-12-8
Appropriations; conform to plan
Sec. 8. Notwithstanding IC 6-1.1-17, the department of local government finance may approve appropriations from the capital projects fund only if the appropriations conform to a plan that has been adopted and approved in compliance with this chapter.
As added by P.L.1-2005, SEC.49. Amended by P.L.1-2006, SEC.587.

IC 36-12-12-9
Amending plan; emergencies; increasing tax rate and borrowing funds
Sec. 9. (a) A library board may amend an adopted and approved plan to:
(1) provide money for the purposes described in section 2(b)(4) of this chapter; or
(2) supplement money accumulated in the capital projects fund for those purposes.
(b) If an emergency arises that results in costs that exceed the amount accumulated in the fund for the purposes described in section 2(b)(4) of this chapter, the library board must immediately apply to

the department of local government finance for a determination that an emergency exists. If the department of local government finance determines that an emergency exists, the library board may adopt a resolution to amend the plan. The amendment is not subject to the deadline and the procedures for adoption described in section 3 of this chapter. However, the amendment is subject to modification by the department of local government finance.
(c) An amendment adopted under this section may require the payment of eligible emergency costs from:
(1) money accumulated in the capital projects fund for other purposes; or
(2) money to be borrowed from other funds of the library board or from a financial institution.
The amendment may also provide for an increase in the property tax rate for the capital projects fund to restore money to the fund or to pay principal and interest on a loan. However, before the property tax rate for the fund may be increased, the library board must submit and obtain the approval of the appropriate fiscal body or bodies, as provided in section 4 of this chapter. An increase to the property tax rate for the capital projects fund is effective for property taxes first due and payable for the year next certified by the department of local government finance under IC 6-1.1-17-16. However, the property tax rate may not exceed the maximum rate established under section 10 of this chapter.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-10
Tax rate; limit and advertisement
Sec. 10. To provide for the capital projects fund, the library board may, for each year in which a plan adopted under section 3 of this chapter is in effect, impose a property tax rate that does not exceed one and sixty-seven hundredths cents ($0.0167) on each one hundred dollars ($100) of assessed valuation of the library district. This rate must be advertised in the same manner as other property tax rates.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-11
Interest
Sec. 11. Interest on the capital projects fund, including the fund's pro rata share of interest earned on the investment of total money on deposit, shall be deposited in the fund. The library board may allocate the interest among the accounts within the fund.
As added by P.L.1-2005, SEC.49.

IC 36-12-12-12
Administrative rules
Sec. 12. The department of local government finance may adopt rules under IC 4-22-2 to implement this chapter.
As added by P.L.1-2005, SEC.49.







